Volume : 01 - Courts, Oregon Rules of Civil Procedure

Chapter 001 - Courts and Judicial Officers Generally

Section 1.001 - State policy for courts.

[1981 s.s. c.3 §1]



Section 1.002 - Supreme Court; Chief Justice as administrative head of judicial department; rules; presiding judges as administrative heads of courts.

(a) Make rules and issue orders appropriate to that exercise.

(b) Require appropriate reports from the judges, other officers and employees of the courts of this state and municipal courts.

(c) Pursuant to policies approved by the Judicial Conference of the State of Oregon, assign or reassign on a temporary basis all judges of the courts of this state to serve in designated locations within or without the county or judicial district for which the judge was elected.

(d) Set staffing levels for all courts of the state operating under the Judicial Department and for all operations in the Judicial Department.

(e) Establish time standards for disposition of cases.

(f) Establish budgets for the Judicial Department and all courts operating under the Judicial Department.

(g) Assign or reassign all court staff of courts operating under the Judicial Department.

(h) Pursuant to policies approved by the Judicial Conference of the State of Oregon, establish personnel rules and policies for judges of courts operating under the Judicial Department.

(i) Establish procedures for closing courts in emergencies.

(j) Establish standards for determining when courts are closed for purposes of ORCP 10, ORS 174.120 and other rules and laws that refer to periods of time when courts are closed.

(k) Take any other action appropriate to the exercise of the powers specified in this section and other law, and appropriate to the exercise of administrative authority and supervision by the Chief Justice over the courts of this state.

(2) The Chief Justice may make rules for the use of electronic applications in the courts, including but not limited to rules relating to any of the following:

(a) Applications based on the use of the Internet and other similar technologies.

(b) The use of an electronic document, or use of an electronic image of a paper document in lieu of the original paper copy, for any record of the courts maintained under ORS 7.095 and for any document, process or paper that is served, delivered, received, filed, entered or retained in any action or proceeding.

(c) The use of electronic signatures or another form of identification for any document, process or paper that is required by any law or rule to be signed and that is:

(A) Served, delivered, received, filed, entered or retained in any action or proceeding; or

(B) Maintained under ORS 7.095.

(d) The use of electronic transmission for:

(A) Serving documents in an action or proceeding, other than a summons or an initial complaint or petition;

(B) Filing documents with a court; and

(C) Providing certified electronic copies of court documents and other Judicial Department records to another person or public body.

(e) Payment of statutory or court-ordered monetary obligations through electronic media.

(f) Electronic storage of court documents.

(g) Use of electronic citations in lieu of the paper citation forms as allowed under ORS 153.770, including use of electronic citations for parking ordinance violations that are subject to ORS 221.333 or 810.425.

(h) Public access through electronic means to court documents that are required or authorized to be made available to the public by law.

(i) Transmission of open court proceedings through electronic media.

(j) Electronic transmission and electronic signature on documents relating to circuit court jurors under ORS 10.025.

(3) The Chief Justice may make rules relating to the data that state courts may require parties and other persons to submit for the purpose of distinguishing particular persons from other persons. If the rules require the submission of data that state or federal law does not require that the courts make public, the rules may also require courts to keep the data confidential and not release the data except pursuant to a court order issued for good cause shown. Data that is made confidential under the rules is not subject to disclosure under ORS 192.410 to 192.505.

(4) Rules adopted by the Chief Justice under subsection (2) of this section must be consistent with the laws governing courts and court procedures, but any person who serves, delivers, receives, files, enters or retains an electronic document, or an electronic image of a paper document in lieu of the original paper copy, in the manner provided by a rule of the Chief Justice under subsection (2) of this section shall be considered to have complied with any rule or law governing service, delivery, reception, filing, entry or retention of a paper document.

(5) Rules made and orders issued by the Chief Justice under this section shall permit as much variation and flexibility in the administration of the courts of this state as are appropriate to the most efficient manner of administering each court, considering the particular needs and circumstances of the court, and consistent with the sound and efficient administration of the judicial department of government in this state.

(6)(a) The Chief Justice may establish reasonable fees for the use of the Oregon Judicial Case Information Network, including fees for electronic access to documents.

(b)(A) Before permanently adopting or increasing fees under this subsection, the Chief Justice shall provide notice to interested persons and allow a reasonable opportunity for comment.

(B) Before temporarily adopting or increasing fees under this subsection, the Chief Justice shall provide notice to interested persons.

(C) The Chief Justice shall by order establish a process for notice and comment under this paragraph.

(c) Fees adopted under this subsection must be reasonably calculated to recover or offset costs of developing, maintaining, supporting or providing access to or use of state court electronic applications and systems.

(7) The judges, other officers and employees of the courts of this state shall comply with rules made and orders issued by the Chief Justice. Rules and orders of a court of this state, or a judge thereof, relating to the conduct of the business of the court shall be consistent with applicable rules made and orders issued by the Chief Justice.

(8) The Chief Judge of the Court of Appeals and the presiding judge of each judicial district of this state are the administrative heads of their respective courts. They are responsible and accountable to the Chief Justice of the Supreme Court in the exercise of their administrative authority and supervision over their respective courts. Other judges of the Court of Appeals or court under a presiding judge are responsible and accountable to the Chief Judge or presiding judge, and to the Chief Justice, in respect to exercise by the Chief Justice, Chief Judge or presiding judge of administrative authority and supervision.

(9) The Chief Justice may delegate the exercise of any of the powers specified by this section to the presiding judge of a court, and may delegate the exercise of any of the administrative powers specified by this section to the State Court Administrator, as may be appropriate.

(10) This section applies to justices of the peace and the justice courts of this state solely for the purpose of disciplining of justices of the peace and for the purpose of continuing legal education of justices of the peace.

[1959 c.552 §1; 1973 c.484 §1; 1981 s.s. c.1 §3; 1995 c.221 §1; 1995 c.781 §2; 1999 c.787 §1; 2001 c.911 §1; 2007 c.129 §1; 2009 c.47 §1; 2009 c.484 §1; 2009 c.885 §37a; 2013 c.2 §3; 2013 c.685 §1; 2014 c.76 §1]



Section 1.003 - Chief Justice’s powers to appoint Chief Judge and presiding judges; terms; disapproval of appointment.

(a) The Chief Judge of the Court of Appeals.

(b) The presiding judge for each judicial district.

(2) Except as provided in subsection (3) of this section, the term of office of the Chief Judge or presiding judge is two years, commencing on January 1 of each even-numbered year. A judge is eligible for reappointment as Chief Judge or presiding judge.

(3) If there is a vacancy for any cause in the office of Chief Judge or presiding judge:

(a) When the vacancy occurs after January 1 of an even-numbered year and before July 1 of the following odd-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of that odd-numbered year.

(b) When the vacancy occurs after June 30 of an odd-numbered year and before January 1 of the following even-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of the odd-numbered year following that even-numbered year.

(c) The Chief Justice may designate a judge of the Court of Appeals to serve as acting Chief Judge until an appointment is made as provided in this section. The Chief Justice may designate any circuit court judge to serve as acting presiding judge until an appointment is made as provided in this section.

(4) Before appointing a Chief Judge or presiding judge the Chief Justice shall confer with and seek the advice of the judges of the courts concerned in respect to the appointment.

(5) The Chief Justice shall give written notice of the judge appointed as Chief Judge or presiding judge to each judge of the court concerned not later than 10 days before the effective date of the appointment. A majority of the judges of the courts concerned may disapprove the appointment by a written resolution signed by each judge disapproving the appointment and submitted to the Chief Justice before the effective date of the appointment. If the appointment is so disapproved, the Chief Justice shall appoint another judge as Chief Judge or presiding judge, and shall notify each judge of the courts concerned as provided in this subsection. If the courts concerned have five or more judges, a second appointment is subject to disapproval, as provided in this subsection, by a majority of the judges of the courts concerned. A third appointment is not subject to disapproval under this subsection.

[1981 s.s. c.1 §4; 1995 c.658 §7; 1995 c.781 §3; 2013 c.155 §2]



Section 1.004 - Supreme Court rules governing coordination of class actions.

[Formerly 13.370]



Section 1.005 - Credit card transactions for fees, security deposits, fines and other court-imposed obligations; rules.

[1983 c.763 §54; 1989 c.1008 §2; 1993 c.531 §2; 1995 c.781 §4; 1997 c.801 §112; 1999 c.1051 §234]



Section 1.006 - Supreme Court rules.

(2) The Supreme Court may prescribe by rule the manner of filing of pleadings and other papers submitted in civil proceedings with the courts of this state by means of a telephonic facsimile communication device. The manner so prescribed shall be consistent with applicable provisions of law and the Oregon Rules of Civil Procedure.

[1959 c.552 §3; 1973 c.630 §1; 1981 s.s. c.1 §19; 1989 c.295 §2]



Section 1.007 - Judicial Department Revolving Account; uses; sources.

(2) Moneys in the revolving account may be used for the payment of court expenses for which appropriations are made to the Supreme Court and for which immediate cash payment is necessary or desirable. Moneys in the revolving account may be disbursed by checks issued by or under the authority of the Chief Justice.

(3) All claims for reimbursement of disbursements from the revolving account shall be approved by the Chief Justice or, as directed by the Chief Justice, the State Court Administrator, and by the Oregon Department of Administrative Services. When claims have been approved, a warrant covering them shall be drawn in favor of the Supreme Court, charged against appropriations to the Supreme Court for court expenses, and used to reimburse the revolving account.

(4) This section does not authorize the drawing of a warrant against or the disbursement of any appropriation to the Supreme Court for court expenses in excess of the amount, or for a purpose other than, established by or pursuant to law therefor.

(5) As used in this section, "court expenses" includes expenses of the Supreme Court, Court of Appeals, Oregon Tax Court and State Court Administrator and expenses of the circuit courts required to be paid by the state.

[1983 c.737 §1; 1985 c.502 §14]



Section 1.008 - Personnel plan, fiscal plan and property plan.

(1) A personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees, governing the appointment, promotion, classification, minimum qualifications, compensation, expenses, leave, transfer, layoff, removal, discipline and other incidents of employment of those officers and employees.

(2) A plan for budgeting, accounting and other fiscal management and control applicable to expenditures made and revenues received by the state in respect to the courts of this state.

(3) A plan for acquisition, use and disposition of supplies, materials, equipment and other property provided by the state for the use of the courts of this state.

[1981 s.s. c.3 §4]



Section 1.009 - Judicial Department Operating Account.

(2) All moneys received by the department pursuant to ORS 151.216 (1)(i) shall be deposited in the Judicial Department Operating Account.

(3) The department may accept gifts, grants or contributions from any source, whether public or private, for deposit in the Judicial Department Operating Account.

[2003 c.737 §83]



Section 1.010 - Powers of courts in administration of court business and proceedings.

(1) To preserve and enforce order in its immediate presence.

(2) To enforce order in the proceedings before it, or before a person or body empowered to conduct a judicial investigation under its authority.

(3) To provide for the orderly conduct of proceedings before it or its officers.

(4) To compel obedience to its judgments, orders and process, and to the orders of a judge out of court, in an action, suit or proceeding pending therein.

(5) To control, in furtherance of justice, the conduct of its ministerial officers, and of all other persons in any manner connected with a judicial proceeding before it, in every matter appertaining thereto.

(6) To compel the attendance of persons to testify in an action, suit or proceeding pending therein, in the cases and manner provided by statute.

(7) To administer oaths in an action, suit or proceeding pending therein, and in all other cases where it may be necessary in the exercise of its powers or the performance of its duties.

[Amended by 2003 c.576 §267]



Section 1.012 - State Court Technology Fund.

(2) All fees received on and after July 1, 2013, for the use of the Oregon Judicial Case Information Network under ORS 1.002 (6) and for the use of other state court electronic applications and systems shall be deposited into the fund.

(3) The fund consists of the moneys deposited into the fund under subsection (2) of this section and the moneys deposited into the fund under ORS 21.006.

(4) Moneys in the fund are continuously appropriated to the Judicial Department for the purposes of:

(a) Developing, maintaining and supporting state court electronic applications, services and systems and for providing access to and use of those applications, services and systems; and

(b) Providing electronic service and filing services.

[2013 c.685 §46; 2014 c.76 §14]



Section 1.020 - Contempt punishment.



Section 1.025 - Duty of court and court officers to require performance of duties relating to administration of justice; enforcement of duty by mandamus.

(2) Matters relating to the administration of justice include, but are not limited to, the selection and impaneling of juries, the conduct of trials, the entry and docketing of judgments and all other matters touching the conduct of proceedings in courts of this state.

(3) The duty imposed by subsection (1) of this section may be enforced by writ of mandamus.

[1957 c.565 §1; 1979 c.284 §40]



Section 1.030 - Seal; form; custody; affixing.

(a) The Supreme Court and the Court of Appeals.

(b) Each circuit court and the Oregon Tax Court.

(c) Each county court.

(2) The seals shall have the arms of the state engraved in the center, with the following inscription surrounding the same:

(a) For the Supreme Court, "Supreme Court, State of Oregon."

(b) For the Court of Appeals, "Court of Appeals, State of Oregon."

(c) For the circuit court, "Circuit Court, _____County, State of Oregon," inserting the name of the particular county.

(d) For the Oregon Tax Court, "Oregon Tax Court, State of Oregon."

(e) For the county court, "County Court, _____County, State of Oregon," inserting the name of the particular county.

(3) The clerk of the court shall keep the seal, and affix it to any process, transcript, certificate or other paper required by statute.

[Amended by 1957 c.246 §1; 1961 c.533 §35; 1969 c.198 §16; 1991 c.790 §1; 1995 c.658 §9]



Section 1.040 - Sittings of court to be public; when may be private.

[Amended by 1985 c.540 §18]



Section 1.050 - Time for decision on submitted questions; certificate of compliance with requirement; penalty for false certificate.

[Amended by 1969 c.198 §17]



Section 1.055



Section 1.060 - Days for transaction of judicial business; exceptions.

(2) On any legal holiday in this state no court may be open or transact any judicial business for any purpose except:

(a) To give instructions to a jury then deliberating upon its verdict;

(b) To receive the verdict of a jury, or to discharge a jury in case of its inability to agree upon a verdict; or

(c) For the exercise of the powers of a magistrate in criminal actions or proceedings of a criminal nature.

(3) Except to the extent provided by the order, a court may not be open or transact judicial business for any purpose when the court is closed by an order of the Chief Justice.

[Amended by 1971 c.240 §1; 1973 c.512 §1; 1981 s.s. c.3 §21; 2002 s.s.1 c.10 §7]



Section 1.070 - When court deemed appointed for next judicial day.



Section 1.080 - Place of holding court.

[Amended by 1983 c.763 §1]



Section 1.085 - Chief Justice to designate principal location for sitting of courts; alternative sites.

(2) The Chief Justice may designate locations for the sitting of the Supreme Court, Court of Appeals, Oregon Tax Court and each circuit court other than those designated under subsection (1) of this section. Except as provided in subsection (3) of this section, locations designated under this subsection for a circuit court must be in the circuit court’s judicial district.

(3) The Chief Justice may designate locations in the state for the sitting of circuit courts in the event of an emergency. Locations designated under this subsection need not be in the circuit court’s judicial district.

[1983 c.763 §2; 1995 c.658 §10; 2007 c.547 §8]



Section 1.090 - Trial elsewhere than at usual location on agreement of parties.

[Amended by 1983 c.763 §3; 1985 c.540 §19]



Section 1.100



Section 1.110 - Adjournment when judge does not attend.

[Amended by 1959 c.638 §2; 2015 c.212 §9]



Section 1.120 - Proceedings unaffected by vacancy in office.

[Amended by 2015 c.212 §10]



Section 1.130 - Power to adjourn proceedings.



Section 1.140 - Manner of addressing application or proceeding to court or judge.



Section 1.150 - Proceedings to be in English; foreign language translation; rules and procedures.

(2) A writing in an action, suit or proceeding in a court of justice of this state, or before a judicial officer, may be submitted in English and accompanied by a translation into a foreign language that is certified by the translator to be an accurate and true translation of the English writing. If the writing requires a signature, either the English or the foreign language writing may be signed.

(3) If a writing is submitted in English and accompanied by a translation under subsection (2) of this section, a copy of the writing and the translation must be provided to the other parties in the proceeding in the manner provided by the statutes and rules relating to service, notice and discovery of writings in civil and criminal proceedings in courts of justice of this state and before judicial officers.

(4) The State Court Administrator may establish policies and procedures governing the implementation of subsection (2) of this section.

(5) Subsection (1) of this section does not prohibit the use of common abbreviations.

[Amended by 1995 c.273 §1; 2003 c.14 §2]



Section 1.160 - Means to carry jurisdiction into effect; adoption of suitable process or mode of proceeding.



Section 1.165



Section 1.167



Section 1.169



Section 1.170



Section 1.171 - Powers and duties of presiding judge for judicial district.

(2) The presiding judge, to facilitate exercise of administrative authority and supervision over the circuit court of the district and consistent with applicable provisions of law and the Oregon Rules of Civil Procedure, may:

(a) Apportion and otherwise regulate the disposition of the judicial business of the circuit court of the judicial district; and

(b) Make rules, issue orders and take other action appropriate to that exercise.

(3) The presiding judge may assign actions and proceedings pending before a court to other judges of the judicial district for hearing and disposition. A judge who is assigned an action or proceeding under this subsection shall hear and dispose of the assigned action or proceeding unless the presiding judge withdraws the assignment for good cause shown.

(4) The presiding judge may delegate the exercise of any of the administrative powers of the presiding judge to another judge of the court or to the trial court administrator for the judicial district.

[1995 c.781 §1; 1997 c.801 §146; 2009 c.484 §2]



Section 1.175 - Docket priorities.

(1) Specific statutory time limits; and

(2) The court’s efficient administration of its caseload, giving due consideration to the interests sought to be furthered by according docket priorities to certain actions or proceedings before the court.

[1989 c.322 §2]



Section 1.176 - Capital improvements to county courthouses; plan; report.

(2) The Chief Justice of the Supreme Court shall prepare a biennial report to the Legislative Assembly that reflects the original budget of projects funded in whole or part with amounts from the State Court Facilities and Security Account, any revisions to those budgets, and the amounts from the account actually expended on those projects.

[2011 c.689 §2; 2011 c.597 §312]



Section 1.177 - State plan for security, emergency preparedness and business continuity for court facilities; Chief Judicial Marshal; deputy judicial marshals.

(a) State court security, emergency preparedness and business continuity for facilities used by the judges or staff of a court operating under the Judicial Department or the staff of the office of the State Court Administrator; and

(b) The physical security of the judges or staff of a court operating under the Judicial Department or the staff of the office of the State Court Administrator.

(2)(a) The Chief Justice may appoint a Chief Judicial Marshal and other deputy judicial marshals charged with:

(A) Implementing a state plan adopted under subsection (1) of this section;

(B) Ensuring the physical security and safety of judges of a court operating under the Judicial Department;

(C) Ensuring the physical security and safety of the staff of a court operating under the Judicial Department, the staff of the office of the State Court Administrator and the public in and around court facilities as defined in ORS 166.360; and

(D) Ensuring the security of the real and personal property owned, controlled, occupied or used by the Judicial Department.

(b) Persons appointed as judicial marshals under this section are subject to the personnel rules and policies established by the Chief Justice under ORS 1.002.

(c) When appointed and duly sworn by the Chief Justice, judicial marshals appointed under this section who are trained pursuant to ORS 181A.540 have the authority given to peace officers of this state for the purposes of carrying out the duties of their employment.

(d) The Chief Justice may define the duties of judicial marshals appointed under this section.

(e) Judicial marshals granted the authority of a peace officer under this section who detain any person in accordance with the marshal’s duties retain the authority until the law enforcement agency having general jurisdiction over the area in which the person is detained assumes responsibility for the person.

(f) Persons appointed as judicial marshals under this section are not police officers for purposes of the Public Employees Retirement System.

(3) Except as provided in this subsection, a plan adopted under this section and all documents related to development of the plan are confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The Chief Justice may authorize the disclosure of all or part of a plan prepared under this section if the Chief Justice determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a plan adopted under this section and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505.

[2005 c.804 §3; 2012 c.88 §1; 2012 c.107 §104; 2013 c.154 §1]



Section 1.178 - State Court Facilities and Security Account.

(2) Expenditures by the State Court Administrator from the State Court Facilities and Security Account shall be made only for the following purposes:

(a) Developing or implementing the plan for state court security, emergency preparedness, business continuity and physical security adopted under ORS 1.177.

(b) Statewide training on state court security.

(c) Distributions to court facilities security accounts maintained under ORS 1.182.

(d) Capital improvements for courthouses and other state court facilities.

[2005 c.804 §4; 2011 c.597 §61; 2012 c.107 §76; 2013 c.154 §§2,3]



Section 1.180 - Advisory committees on court security and emergency preparedness; plans.

(2) The presiding judge for a judicial district may appoint an Advisory Committee on Court Security and Emergency Preparedness for the judicial district. A committee appointed under this section shall consist of:

(a) The sheriff of each county in which a court facility is located;

(b) The district attorney of each county in which a court facility is located;

(c) A member of the local governing body of each county in which a court facility is located, or the member’s representative;

(d) The president of the county bar association, if any, for each county in which a court facility is located, or the president’s representative;

(e) A justice of the peace from each county in the district in which a justice court is located; and

(f) The following persons as designated by the presiding judge:

(A) The trial court administrator for each county in which a court facility is located; and

(B) A judge from each county in which a court facility is located.

(3) A committee appointed under this section shall meet at the call of the presiding judge that appointed the committee.

(4) A committee appointed under this section shall submit to the presiding judge of the judicial district a plan for court security improvement, emergency preparedness and business continuity for each building containing a court facility in the county. The plan shall include capital outlay needs and may include recommendations concerning:

(a) Security procedures for the transportation and supervision of prisoners for court appearances including, as otherwise allowed by law, the use of video transmission equipment for the appearance of defendants who are in custody;

(b) Procedures for the secure handling, transportation and disposal of hazardous substances and contraband in court proceedings;

(c) Emergency alarm systems accessible to all court employees;

(d) Physical security for judges, justices of the peace, staff and the public;

(e) Procedures for emergency evacuation of buildings containing court facilities;

(f) Procedures for identifying court security personnel, including a court security officer to be appointed by the presiding judge, who shall be responsible for:

(A) The management of the plan;

(B) A regular security inspection of each building containing a court facility; and

(C) Regular security training of sheriff department, judicial department and district attorney personnel; and

(g) Priorities for available court facilities within the building based on the level of security needed.

(5) The plan may also include:

(a) An evaluation of how each of the items listed in subsection (4) of this section is being addressed and should be addressed;

(b) How practices, facilities and equipment falling below appropriate levels are to be improved;

(c) The anticipated cost of improving practices, facilities and equipment that fall below appropriate levels;

(d) The funding source for each improvement; and

(e) The time schedule for implementation of improvements.

(6) Adoption of a plan under this section is subject to the approval of the presiding judge that appointed the committee. The plan may conclude that court facility security is adequate.

(7) Implementation of the elements of a plan that have a significant fiscal impact are subject to availability of funding.

(8) As soon as a plan, revision or amendment is adopted, the presiding judge shall provide the Chief Justice of the Supreme Court with a copy of the plan adopted under this section and any revisions or amendments to the plan. Each plan shall be reviewed and revised or amended as needed, not later than June 30 of each odd-numbered year.

(9) Except as provided in this subsection, plans prepared under this section are confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The presiding judge of a judicial district, with the concurrence of all sheriffs for the counties of the district, may authorize the disclosure of all or part of a plan prepared under this section if the judge determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a court security plan and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505.

[1993 c.637 §15; 1995 c.658 §124; 1997 c.513 §§1,2; 1997 c.801 §113; 2005 c.804 §1]



Section 1.182 - Court facilities security accounts; funding; expenditures; reports.

(a) The moneys in the account and interest upon the account are reserved for the purpose of providing security in buildings that contain state court or justice court facilities other than the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator located within the county.

(b) Expenditures by the county governing body from the court facilities security account shall be made only for developing or implementing a plan for court security improvement, emergency preparedness and business continuity under ORS 1.180.

(c) Moneys deposited in the account from distributions under ORS 1.178 and expended under the provisions of this section shall be in addition to any other moneys expended by the county on court facilities security programs and personnel. A county shall not reduce other expenditures on court facilities security programs and personnel by reason of the additional moneys provided from distributions under ORS 1.178.

(d) The county treasurer may charge against the court facilities security account an administrative fee for the actual costs associated with maintaining the account. The total administrative fees charged each year may not exceed five percent of the moneys received from distributions under ORS 1.178 for that year.

(e) The county treasurer shall provide to the county governing body, the Advisory Committee on Court Security and Emergency Preparedness and the presiding judge of the judicial district at least quarterly a financial report showing all revenues, deposits and expenditures from the court facilities security account maintained by the county treasurer. The county treasurer may charge against the court facilities security account the actual costs associated with providing financial reports under this paragraph.

(f) The presiding judge of the judicial district shall provide to the Chief Justice of the Supreme Court a financial report showing all revenues, deposits and expenditures from the court facilities security account for each fiscal year. The report shall be submitted to the Chief Justice not later than August 30 of each year.

(2) Except as otherwise provided in subsection (3) of this section, a county may not reduce its actual operating expenditures on court facilities security programs and personnel, including funds from all local sources, exclusive of state and federal funds and other short term special funding, below the level of such expenditures in the preceding fiscal year beginning with the 1992-1993 fiscal year.

(3) A county may reduce the operating expenditures described in subsection (2) of this section if the reduction is in an amount no greater than the average reduction in general fund commitment to all county agencies during the fiscal period.

[1993 c.637 §16; 2005 c.804 §2; 2011 c.597 §60]



Section 1.185 - County to provide courtrooms, offices and jury rooms.

(a) Provide suitable and sufficient courtrooms, offices and jury rooms for the court, the judges, other officers and employees of the court and juries in attendance upon the court, and provide maintenance and utilities for those courtrooms, offices and jury rooms.

(b) Pay expenses of the court in the county other than those expenses required by law to be paid by the state.

(2) Except as provided in subsection (1) of this section, all supplies, materials, equipment and other property necessary for the operation of the circuit courts shall be provided by the state under ORS 1.187.

[Formerly 1.165]



Section 1.187 - State to provide supplies and personal property for courts.

Note: Sections 8 and 9, chapter 705, Oregon Laws 2013, provide:

Sec. 8. (1) Out of the amount specified in section 1 (6), chapter 705, Oregon Laws 2013, the State Treasurer may issue Article XI-Q bonds in an amount not to exceed $19 million of net proceeds for the purposes specified in subsection (3) of this section, plus an amount estimated by the State Treasurer to pay estimated bond-related costs.

(2)(a) Bonds may not be issued pursuant to this section unless:

(A) The Chief Justice of the Supreme Court has determined that:

(i) The courthouse with respect to which the bonds will be issued has significant structural defects, including seismic defects, that present actual or potential threats to human health and safety;

(ii) Replacing the courthouse, whether by acquiring and remodeling or repairing an existing building or by constructing a new building, is more cost-effective than remodeling or repairing the courthouse; and

(iii) Replacing the courthouse creates an opportunity for colocation of the court with other state offices; and

(B) The Oregon Department of Administrative Services has approved the project for which the bonds will be issued.

(b) The Oregon Department of Administrative Services, after consultation with the Judicial Department, shall determine when net proceeds are needed for the purposes described in subsection (3) of this section and shall consult with the Judicial Department regarding the sale of bonds to be issued pursuant to this section.

(3) The State Treasurer shall deposit the net proceeds of bonds issued pursuant to this section in the Oregon Courthouse Capital Construction and Improvement Fund. The net proceeds and any interest earnings may be used solely to finance costs related to acquiring, constructing, remodeling, repairing, equipping or furnishing land, improvements, courthouses or portions of courthouses that are, or that upon completion of a project funded under this section will be, owned or operated by the State of Oregon.

(4) As used in ORS 286A.816 to 286A.826 with respect to this section:

(a) "Project agency" means the Judicial Department.

(b) "Project fund" means the Oregon Courthouse Capital Construction and Improvement Fund. [2013 c.705 §8; 2014 c.121 §6]

Sec. 9. (1)(a) Notwithstanding ORS 1.185, a county and the state, acting by and through the Oregon Department of Administrative Services on behalf of the Judicial Department, may enter into interim agreements that provide for the funding, acquisition, development and construction of a courthouse and require the parties to negotiate in good faith and execute a long-term lease agreement or a long-term intergovernmental agreement with respect to the ownership or operation of a courthouse or portions of a courthouse that the county is required to provide under ORS 1.185, pursuant to which the state agrees to provide the property and services described in ORS 1.185 (1)(a).

(b)(A) An agreement entered into pursuant to this subsection may include a requirement that the county transfer to the Oregon Courthouse Capital Construction and Improvement Fund an amount not less than 50 percent of the total estimated costs of a project funded with bonds issued pursuant to section 8, chapter 705, Oregon Laws 2013, with respect to the courthouse or portions of a courthouse that are the subject of the agreement.

(B) The amount transferred by a county pursuant to this paragraph may comprise, singly or in any combination and proportion:

(i) Property tax revenues, bond proceeds or any other county moneys; and

(ii) A credit equal to the higher of the appraised value or the actual purchase price of land purchased by the county for the courthouse if the state approves of the land as the site for the courthouse.

(C) The amount required to be transferred by the county under this subsection may not be less than 75 percent of the total estimated costs unless the project includes colocation in the courthouse of state offices in addition to the state circuit court facilities.

(2) For purposes of section 8, chapter 705, Oregon Laws 2013, the state shall be considered to operate a courthouse or portions of a courthouse that are the subject of an agreement entered into pursuant to subsection (1) of this section if, as applicable:

(a) The lease agreement conveys to the state a full leasehold interest, including exclusive rights to control and use the courthouse or portions of the courthouse that are typical of a long-term lease, for a term that is at least equal to the term during which the bonds issued pursuant to section 8, chapter 705, Oregon Laws 2013, will remain outstanding.

(b) The intergovernmental agreement grants the state the exclusive right to control and use the courthouse or portions of the courthouse for a term that is at least equal to the term during which the bonds issued pursuant to section 8, chapter 705, Oregon Laws 2013, will remain outstanding. [2013 c.705 §9; 2014 c.121 §7]

Note: Section 64, chapter 723, Oregon Laws 2013, provides:

Sec. 64. (1) The Oregon Courthouse Capital Construction and Improvement Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on moneys in the Oregon Courthouse Capital Construction and Improvement Fund shall be credited to the fund.

(2) The fund consists of moneys deposited in the fund pursuant to section 8, chapter 705, Oregon Laws 2013, and moneys transferred to the fund by a county pursuant to section 9 (1)(b), chapter 705, Oregon Laws 2013, and may include fees, revenues and other moneys appropriated by the Legislative Assembly for deposit in the fund.

(3) Moneys in the fund are continuously appropriated to the Judicial Department for:

(a) The purposes described in section 8 (3), chapter 705, Oregon Laws 2013;

(b) Payment of the costs incurred by the department to administer the fund; and

(c) Payment of bond-related costs, as defined in ORS 286A.816.

[2013 c.723 §64]



Section 1.190



Section 1.192



Section 1.194 - Definitions for ORS 1.194 to 1.200.

(1) "Payment" means an amount of money voluntarily paid by a debtor or an amount of money involuntarily paid by a debtor through offset or garnishment.

(2) "State court" means a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court.

[2001 c.823 §11; 2003 c.14 §3]



Section 1.195 - Reports on liquidated and delinquent accounts of state courts.

(a) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the beginning of the fiscal year;

(b) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the end of the fiscal year;

(c) The liquidated and delinquent accounts that have been added during the immediately preceding fiscal year;

(d) The total amount collected on liquidated and delinquent accounts during the immediately preceding fiscal year;

(e) The total amount and total number of liquidated and delinquent accounts that have been written off during the immediately preceding fiscal year;

(f) The total amount and total number of liquidated and delinquent accounts that have been assigned for collection, and the collection efforts made for those accounts, during the immediately preceding fiscal year;

(g) The total amount and total number of liquidated and delinquent accounts that have been turned over to private collection agencies under ORS 1.197 and the total amount that has been collected by those agencies during the immediately preceding fiscal year;

(h) The total amount and total number of accounts that have ceased to be liquidated and delinquent during the fiscal year for reasons other than having been collected or written off;

(i) The total number and total amount of all liquidated and delinquent accounts that have been exempted under ORS 1.199;

(j) A statement indicating whether the reporting state court, commission, department or division in the judicial branch of state government has liquidated and delinquent accounts that are not exempt under ORS 1.198 or 1.199, or are otherwise prohibited or exempted by law from assignment, for which no payment has been received for more than 90 days and that have not been assigned to a private collection agency or to the Department of Revenue under ORS 1.197; and

(k) Any other information necessary to inform the Legislative Fiscal Office of the status of the liquidated and delinquent accounts of the judicial branch of state government.

(2) The Legislative Fiscal Office shall include information on the status of the liquidated and delinquent accounts of the judicial branch of state government in the annual report required under ORS 293.229. The information shall be based on the reports submitted under subsection (1) of this section.

(3) The reports required under subsection (1) of this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government.

[2001 c.823 §12; 2015 c.766 §2a]



Section 1.196 - Agreement for reciprocal offsets.

(1) Federal tax refunds of debtors, to be offset against liquidated and delinquent accounts of those debtors resulting from unpaid financial obligations imposed by state courts; and

(2) Overpayments to state courts, to be offset against federal tax obligations.

[2009 c.791 §2]



Section 1.197 - Assignment of liquidated and delinquent accounts to collection agencies; relinquishment of accounts by collection agencies; collections by Department of Revenue.

(a) One year from the date the account was liquidated if no payment has been received on the account within that year; or

(b) One year from the date of receipt of the most recent payment on the account.

(2) Nothing in subsection (1) of this section prohibits a state court or a commission, department or division in the judicial branch of state government from assigning a liquidated and delinquent account to a private collection agency at any time within the one-year period, or from assigning a liquidated and delinquent account to the Department of Revenue during the one-year period, if that assignment is otherwise allowed by law.

(3) Nothing in this section prevents a state court or a commission, department or division in the judicial branch of state government from assigning an account to the Department of Revenue for the purpose of seeking an offset against tax refunds or other amounts due the debtor at the time the account is assigned to a private collection agency. A state court and any commission, department or division in the judicial branch of state government that assigns the same account to both the Department of Revenue and a private collection agency shall ensure that both the Department of Revenue and the private collection agency are kept informed of the status of all collections made on the account.

(4) If a private collection agency is unable to collect on an account assigned under this section, the private collection agency shall notify the state court, commission, department or division that assigned the account that the private collection agency is unable to collect on the account and that the private collection agency will relinquish the account. The private collection agency shall relinquish the account within a reasonable time or within such time as may be set by agreement. A private collection agency that is assigned an account under this section shall be held to the same standard of confidentiality, service and courtesy imposed on a state court in collecting on liquidated and delinquent accounts.

(5) If a liquidated and delinquent account is assigned to the Department of Revenue as provided in ORS 293.250, the Department of Revenue shall have one year from the date of liquidation, or from the date of receipt of the most recent payment on the account, to collect a payment. If the Department of Revenue does not collect a payment within the one-year period or if one year has elapsed since the date of receipt of the most recent payment on the account, the Department of Revenue shall notify the state court, commission, department or division that assigned the account. The state court, commission, department or division shall then immediately offer assignment of the account to a private collection agency.

(6) For the purposes of this section, a state court or a commission, department or division in the judicial branch of state government shall be considered to have offered an account for assignment to a private collection agency if:

(a) The terms of the offer are of a type generally accepted by the collections industry for the type of account to be assigned; and

(b) The offer is made to a private collection agency that engages in the business of collecting the type of account to be assigned or made generally to private collection agencies through a bid or request for proposal process.

(7) The offer of assignment of accounts required under this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government.

[2001 c.823 §13]



Section 1.198 - Exemptions from requirements of ORS 1.197.

(a) Prohibited by state or federal law or regulation from assignment or collection; or

(b) Subject to collection through an offset of federal tax refunds pursuant to an agreement entered into under ORS 1.196.

(2) Notwithstanding ORS 1.197, a state court or a commission, department or division in the judicial branch of state government, acting in its sole discretion, may choose not to offer a liquidated and delinquent account to a private collection agency or to the Department of Revenue if the account:

(a) Is secured by a consensual security interest in real or personal property;

(b) Is based on that part of a judgment that requires payment of restitution or a payment to the Crime Victims’ Assistance section of the Criminal Justice Division of the Department of Justice;

(c) Is in litigation, mediation or arbitration or is subject to a stay in bankruptcy proceedings;

(d) Is owed by a local or state government or by the federal government;

(e) Is owed by a debtor who is hospitalized in a state hospital as defined in ORS 162.135 or who receives public assistance as defined in ORS 411.010 or medical assistance as defined in ORS 414.025;

(f) Consists of moneys for which a district attorney has assumed collection responsibility under ORS 8.680;

(g) Consists of moneys owed by a person who is incarcerated;

(h) Is an account that was previously offered to a private collection agency and was refused, or that was previously assigned to a private collection agency and the agency thereafter relinquished the account;

(i) Is less than $100, including penalties; or

(j) Would result in loss of federal funding if assigned.

[2001 c.823 §14; 2009 c.791 §3; 2013 c.688 §3]



Section 1.199 - Policies and procedures for exempting accounts from requirements of ORS 1.197 and for ceasing collection efforts.

(2) The State Court Administrator may establish criteria and standards by which state courts and commissions, departments and divisions in the judicial branch of state government may cease to make collection efforts for specified types of accounts.

[2001 c.823 §15]



Section 1.200 - Effect of ORS 1.194 to 1.200 on authority of judge.

[2001 c.823 §16]



Section 1.202 - Fee for establishing and administering account for judgment that includes monetary obligation; fee for judgment referred for collection.

(2) All circuit courts and appellate courts of this state, and all commissions, departments and divisions in the judicial branch of state government, that use private collection agencies, the Department of Revenue or an offset of federal tax refunds pursuant to an agreement entered into under ORS 1.196 shall add a fee to any judgment referred for collection that includes a monetary obligation that the state court or the commission, department or division is charged with collecting. A fee to cover the costs of collecting judgments referred to the private collection agency, the Department of Revenue, the United States Financial Management Service or the Internal Revenue Service shall be added to the monetary obligation without further notice to the debtor or further order of the court. The fee may not exceed the actual costs of collecting the judgment.

(3) The Chief Justice of the Supreme Court may authorize courts to waive or suspend the fees required to be added to judgments under this section. Except to the extent authorized by the Chief Justice, a court may not waive or suspend the fees required to be added to judgments under this section.

[2001 c.823 §20; 2007 c.860 §32; 2009 c.484 §3; 2009 c.659 §§34,36; 2009 c.791 §4a; 2011 c.595 §§92,92a]



Section 1.204



Section 1.210 - Judicial officer defined.



Section 1.212 - Oath of office for judges.

(2) Except as provided in subsection (3) of this section, before entering upon the duties of a judge of the Court of Appeals, the Oregon Tax Court or a circuit court, a person who is appointed or elected to the office must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability, and that I will not accept any other office, except judicial offices, during the term for which I have been ________ (elected or appointed).

______________________________________________________________________________

(3) Before entering upon the duties of a judge pro tempore of the Court of Appeals, the Oregon Tax Court or a circuit court, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability.

______________________________________________________________________________

(4) Before entering upon the duties of a senior judge of the State of Oregon, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a senior judge of the State of Oregon, according to the best of my ability.

______________________________________________________________________________

(5) Subsections (3) and (4) of this section do not require that any person take an oath more than once during the term that the person is approved to serve as a senior judge or judge pro tempore, or that a person serving as a senior judge or judge pro tempore take the prescribed oath before each assignment as a judge of the Court of Appeals, Oregon Tax Court or circuit court. Subsection (3) of this section does not require that a judge assigned to serve as judge pro tempore under ORS 1.615 take any additional oath of office.

[2003 c.518 §6]



Section 1.220 - Judicial officer or partner acting as attorney.

(2) A judicial officer appointed or elected to a full-time position may act as an attorney in an action or proceeding if the judicial officer is an active member of the Oregon State Bar and is either a party to the action or proceeding or the judicial officer has a direct interest in the action or proceeding.

(3) A judge of a county court or justice court who is an active member of the Oregon State Bar:

(a) May act as an attorney in a court other than the court in which the judge presides; and

(b) May not be engaged in the practice of law with an attorney who appears in the court in which the judge presides.

(4) A judge pro tempore may not preside in an action or proceeding if an attorney who is engaged in the practice of law with the judge appears in the action or proceeding.

[Amended by 2007 c.547 §4]



Section 1.230 - Powers of a judge out of court.



Section 1.240 - Powers of judicial officers.

(1) To preserve and enforce order in the immediate presence of the judicial officer, and in the proceedings before the judicial officer, when the judicial officer is performing a duty imposed by statute.

(2) To compel obedience to the lawful orders of the judicial officer, as provided by statute.

(3) To compel the attendance of persons to testify in a proceeding pending before the judicial officer in the cases and manner provided by statute.

(4) To administer oaths in a proceeding pending before the judicial officer, and in all other cases where it may be necessary, in the exercise of the powers and the performance of the duties of the judicial officer.



Section 1.250 - Punishment for contempt.



Section 1.260 - Powers of judges of Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts; where powers may be exercised.

(1) To take and certify:

(a) The proof and acknowledgment of a conveyance of real property, or any other written instrument authorized or required to be proved or acknowledged.

(b) The acknowledgment of satisfaction of a judgment in any court.

(c) An affidavit or deposition to be used in any court of justice or other tribunal of this state.

(2) To exercise any other power and perform any other duty conferred or imposed upon them by statute.

[Amended by 1963 c.423 §1; 1969 c.198 §18]



Section 1.270 - Powers of other judicial officers; where powers may be exercised.

(1) Exercise the powers mentioned in ORS 1.260 (1).

(2) Exercise any other power and perform any other duty conferred or imposed upon the judicial officer by statute.



Section 1.280



Section 1.290 - Leaves of absence.

(2) Upon receipt of the written application of any judge, the Supreme Court may grant the judge a leave of absence without salary for a period of not more than one year. The Supreme Court may grant a leave of absence only if the court is satisfied that the administration of justice in Oregon will be enhanced by granting the leave. Application for a leave of absence is considered a waiver of salary by the applicant for the period of time the applicant is absent under the leave granted by the court.

(3) A leave of absence shall be granted by order of the Supreme Court. The order shall state the maximum period of time for which the leave is granted. Promptly after the granting of the leave, the State Court Administrator shall cause a certified copy of the order granting the leave to be sent to the Secretary of State and the Public Employees Retirement Board.

(4) At the termination of leave of absence under this section, unless the judge sooner dies or resigns, a judge shall resume the duties of office and cause written notice of the resumption to be sent to the Supreme Court, the Secretary of State and the Public Employees Retirement Board. The resumption and sending notice thereof constitutes a termination of the leave whether or not the full maximum period of time granted has expired.

(5) Absence on leave by a judge under this section does not create a vacancy in the office to which the judge was elected or appointed, nor is the judge subject to removal as a consequence thereof.

(6) Absence on leave under this section by a judge who is a member of the Public Employees Retirement System under ORS chapter 238 does not break the continuity of the membership of the judge in the system.

[1965 c.12 §1; 1969 c.198 §19; 1971 c.193 §8; 1991 c.815 §2]



Section 1.300 - Senior judge; assignment; duties and powers; compensation and expenses.

(2) Upon filing with the Secretary of State an oath of office as a senior judge as prescribed in ORS 1.212, a senior judge is eligible for temporary assignment, with the consent of the senior judge, by the Supreme Court to a state court as provided in this subsection, whenever the Supreme Court determines that the assignment is reasonably necessary and will promote the more efficient administration of justice. A senior judge who retired from the Supreme Court may be assigned to any state court. A senior judge who retired from a court other than the Supreme Court may be assigned to any state court other than the Supreme Court.

(3) The assignment of a senior judge shall be made by an order which shall designate the court to which the judge is assigned and the duration of the assignment. Promptly after assignment of a senior judge under this section, the Supreme Court shall cause a certified copy of the order to be sent to the senior judge and another certified copy to the court to which the judge is assigned.

(4) Each senior judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the senior judge is assigned. The powers, jurisdiction and judicial authority of the senior judge in respect to any case or matter tried or heard by the senior judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(5) A senior judge assigned as provided in this section shall receive as compensation for each day the senior judge is actually engaged in the performance of duties under the assignment an amount equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the court to which the senior judge is assigned, or one-half of that daily compensation for services of one-half day or less. However, a retired judge shall not receive for services as a senior judge during any calendar year a sum of money which when added to the amount of any judicial retirement pay received by the senior judge for the year exceeds the annual salary of a judge of the court from which the senior judge retired. The compensation shall be paid upon the certificate of the senior judge that the services were performed for the number of days shown in the certificate. Services by a senior judge under an assignment and receipt of compensation for services shall not reduce or otherwise affect the amount of any retirement pay to which the senior judge otherwise would be entitled.

(6) A senior judge assigned to a court located outside the county in Oregon in which the senior judge regularly resides shall receive, in addition to daily compensation, reimbursement for hotel bills and traveling expenses necessarily incurred in the performance of duties under the assignment. The expenses shall be paid upon presentation of an itemized statement of the expenses, certified by the senior judge to be correct.

[1973 c.452 §2; 1975 c.706 §9; 1979 c.56 §1; 1983 c.628 §1; 1987 c.762 §2; 2003 c.518 §7]



Section 1.303 - Disability of judge; procedures upon receipt by Chief Justice of complaint or information.

(a) "Judge" means a judge of any court of this state.

(b) "Subject judge" means a judge whose alleged disability is involved in proceedings under this section or ORS 1.425.

(c) "Disability" means a physical or mental condition of a judge, including but not limited to impairment derived in whole or in part from habitual or excessive use of intoxicants, drugs or controlled substances, that significantly interferes with the capacity of the judge to perform judicial duties. A disability may be permanent or temporary.

(2) When the Chief Justice of the Supreme Court receives a complaint as provided in ORS 1.420 (2) or has reliable information that would lead a reasonable person to believe that a judge has a disability, the Chief Justice may:

(a) Confer with the subject judge in respect to the alleged disability.

(b) Consult with other judges of the court in which the subject judge serves and other persons who may have knowledge concerning the alleged disability.

(c) Conduct other inquiry in respect to the alleged disability as the Chief Justice considers appropriate.

(3) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a temporary disability, that informal disposition is appropriate and that the subject judge agrees to informal disposition, the Chief Justice may enter into an informal disposition of the matter with the subject judge. The informal disposition may include agreement by the subject judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge. If an informal disposition is entered into, the Chief Justice may grant the subject judge a leave of absence with salary for a period of not more than one year.

(4) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a permanent disability, or that the subject judge has a temporary disability and informal disposition is not appropriate or the subject judge does not agree to informal disposition, the Chief Justice may file a written request for an investigation under ORS 1.310 (2) or a complaint under ORS 1.425, as the Chief Justice considers appropriate.

(5) When the Chief Justice enters into an informal disposition with a subject judge under subsection (3) of this section, or files a written request or complaint in respect to a subject judge under subsection (4) of this section, or determines that a subject judge does not have a disability, the Chief Justice shall prepare a written summary of the nature of the complaint or information received, the inquiry conducted and the basis for the determination. The Chief Justice shall immediately send a copy of the summary to the Commission on Judicial Fitness and Disability, which shall retain the copy in a file for the subject judge.

(6) Documents filed with or prepared by the Chief Justice under subsections (2), (3) and (5) of this section shall not be public records unless received as competent evidence in the course of a hearing pursuant to ORS 1.310 (4) or 1.420.

[1987 c.520 §1]



Section 1.305 - Commencement of judicial term of office.

[1979 c.451 §7]



Section 1.310 - Involuntary retirement of judges for disability; rules.

(a) "Chief Justice" means the Chief Justice of the Supreme Court of Oregon, except that, if the Chief Justice is the subject judge, then the term "Chief Justice" means the one of the remaining judges of the Supreme Court who has served the longest period of time as a judge of that court.

(b) "Disability" means physical or mental incapacitation of such a degree as to cause a judge to be unable to discharge the duties of judicial office.

(c) "Judge" includes any judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court, or any circuit court, of the State of Oregon.

(d) "Subject judge" means any judge whose alleged disability is involved in proceedings under this section.

(2) Any judge who becomes disabled may be retired in the manner provided in this section. The Governor, the Chief Justice, the Judicial Conference or the Board of Governors of the Oregon State Bar may file at any time with the Secretary of State a written request for an investigation to determine whether a judge named in the request has a disability. Upon receipt of a request, the Secretary of State shall transmit to the subject judge a certified copy of the request, with a notice to the effect that, unless the judge files a resignation within 45 days after the date of the notice, an investigation will be made to determine whether the judge has a disability. The certified copy and notice shall be served on the subject judge, either by delivering them to the judge in person or by transmitting them by registered mail or by certified mail with return receipt to the judge at the last residence address of the judge as shown in the records of the Secretary of State.

(3) If the subject judge fails to file a resignation within 45 days after the date of the notice, the Secretary of State, within 10 days after the expiration of that period, shall transmit to the Commission on Judicial Fitness and Disability certified copies of the request and notice, with a certificate to the effect:

(a) That the Secretary of State served the notice and copy of the request on the subject judge as provided in subsection (2) of this section; and

(b) That the judge did not file a resignation.

(4) Upon receipt of the certified copies and certificate referred to in subsection (3) of this section, the commission shall make the requested investigation and, after hearing, determine whether the subject judge has a disability. The commission shall prepare an official record that shall include the testimony taken and the exhibits considered. If the subject judge refuses or is unable to attend, the commission may proceed with the hearing in the absence of the judge.

(5) If a majority of the members of the commission determines that the subject judge in fact has a disability, the members shall make and sign written findings of fact upon which the determination is made and transmit the findings to the Secretary of State. If no appeal is filed, the office of the judge shall become vacant 10 days after the filing of the findings, and thereupon the Secretary of State shall certify to the Governor the existence of the vacancy. If a majority of the members of the commission does not find that the subject judge has a disability, the members shall sign and file with the Secretary of State a written report to that effect, and thereupon the proceeding shall terminate.

(6) The commission may prescribe rules of procedure for the conduct of the investigation and fix the time and place of the hearing, giving the subject judge due notice thereof. The fees and mileage allowance of witnesses, including experts, shall be fixed by the commission.

(7) A judge retired under the provisions of this section may not be appointed as judge pro tempore to serve upon any court of the State of Oregon.

(8) The subject judge may appeal to the Supreme Court from a determination by the commission that the judge has a disability, by filing a notice with the Secretary of State within 10 days after the date of filing of the written findings of fact by the commission. The Secretary of State shall thereupon notify the commission and the Chief Justice. The commission shall forthwith transmit the official record to the Supreme Court, which upon receipt of the record shall have full jurisdiction of the proceeding.

(9) The Supreme Court shall review the proceeding de novo on the record with authority to affirm, reverse or annul the determination. Prior to a final determination, remand may also be made to the commission for additional findings of fact. In the event that the Supreme Court reverses or annuls the determination of the commission, the proceeding shall thereupon terminate and notice to that effect shall be filed with the Secretary of State. If the determination of the commission is affirmed, a decision to that effect shall be filed with the Secretary of State and the office of the subject judge shall forthwith become vacant. Thereupon, the Secretary of State shall certify to the Governor the existence of the vacancy.

[Amended by 1963 c.488 §1; 1965 c.394 §1; 1969 c.332 §2; 1983 c.740 §2; 1987 c.520 §11; 1991 c.249 §1; 1991 c.815 §3; 2007 c.70 §1; 2009 c.11 §2]



Section 1.312



Section 1.314



Section 1.316



Section 1.318



Section 1.320



Section 1.322



Section 1.326



Section 1.328



Section 1.330



Section 1.340



Section 1.343



Section 1.345



Section 1.346



Section 1.350



Section 1.355



Section 1.360



Section 1.365



Section 1.370



Section 1.380



Section 1.385



Section 1.387



Section 1.390



Section 1.410 - Commission on Judicial Fitness and Disability; term; Senate confirmation.

(a) Three judges appointed by the Supreme Court;

(b) Three persons appointed by the Board of Governors of the Oregon State Bar from among persons admitted to practice law in this state; and

(c) Three persons appointed by the Governor who are not qualified under either paragraph (a) or (b) of this subsection.

(2) The term of a member is four years, but whenever a member ceases to meet the qualifications under which the member was appointed, membership shall end. Before the expiration of the term of a member, a successor shall be appointed to perform the functions of a member on the day next following expiration of the term of the member. In case of a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for a four-year term.

(3) Appointments by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

[1967 c.294 §2; 1969 c.695 §16; 1971 c.511 §1; 1985 c.565 §2]



Section 1.415 - Powers and duties of commission; rules.

(a) Subject to the State Personnel Relations Law, appoint such subordinates and employees as the commission considers necessary to carry out the duties and powers vested in the commission.

(b) Request the assistance of and compensate physicians, expert witnesses and special counsel.

(c) By its chairperson or vice chairperson, take and preserve testimony and administer oaths to witnesses on any matter within its jurisdiction.

(2) Upon majority vote of the members of the commission or upon request of a judge whose conduct is subject to a hearing under ORS 1.420 or a judge whose alleged disability is subject to a hearing under ORS 1.425, the chairperson or vice chairperson of the commission shall issue any processes necessary to compel the attendance of witnesses and the production of any books, papers, records or documents as may be required.

(3) The commission shall adopt rules of procedure governing proceedings under ORS 1.420 and 1.425.

[1967 c.294 §10; 1987 c.520 §4]



Section 1.420 - Investigation; hearings; consent to discipline; recommendation; temporary suspension.

(a) The commission may hold a hearing pursuant to subsection (3) of this section to inquire into the conduct of the judge.

(b) The commission may request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (3) of this section and maintain a record on the matter referred to them and to report to the commission on the conduct of the judge.

(c) The commission may allow the judge to execute a consent to censure, suspension or removal. If a consent is entered into under this paragraph, the judge and the commission must enter into a written stipulation of facts. The consent and stipulation of facts shall be submitted by the commission to the Supreme Court.

(2) If the commission receives a complaint that appears to indicate that a judge has a disability as defined in ORS 1.303, the commission may refer the complaint to the Chief Justice of the Supreme Court for appropriate proceedings under ORS 1.303.

(3) When a hearing is held by the commission or by masters as authorized in subsection (1) of this section, the hearing shall be public and all the testimony and evidence given and received in the hearing shall be public records. The judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the conduct of the judge justifies censure, suspension or removal from office, the commission shall recommend to the Supreme Court the censure or suspension or removal of the judge.

(5) The Supreme Court by order may temporarily suspend a judge whose conduct is the subject of proceedings under this section from exercising any judicial functions during the pendency of those proceedings.

[1967 c.294 §7; 1971 c.511 §3; 1987 c.520 §5; 1997 c.720 §1]



Section 1.425 - Commission proceedings upon receipt of complaint of disability; hearing; physical examination; disposition.

(a) Proceed as provided in ORS 1.420; or

(b) If the investigation under this subsection indicates that the subject judge may have a temporary disability, hold a hearing pursuant to subsection (2) of this section to inquire into the alleged disability, or request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (2) of this section and maintain a record on the matter referred to them and to report to the commission on the alleged disability.

(2) When a hearing is held by the commission or by masters as authorized in subsection (1)(b) of this section, the hearing shall not be open to the public unless the subject judge requests a public hearing. The testimony and evidence given and received in the hearing shall not be public records. The subject judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(3)(a) The commission may direct that a subject judge, prior to a hearing, submit to a physical examination by one, two or three physicians licensed to practice in this state and appointed by the commission to conduct the examination, or submit to a mental evaluation by one, two or three physicians, psychologists or other mental health professionals licensed to practice in this state and appointed by the commission to conduct the evaluation, or submit to both that examination and evaluation. The persons appointed to conduct the examination or evaluation shall report thereon to the commission. A copy of any report to the commission shall be provided by the commission to the subject judge. The costs of the examination, evaluation and reporting shall be paid by the commission.

(b) If a subject judge directed to submit to an examination or evaluation fails to do so, the judge may not present as evidence in the proceeding the results of any medical examination of the judge done at the instance of the judge, and the commission or masters may consider the failure of the judge to submit to examination or evaluation as evidence that the judge has a disability.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the subject judge has a temporary disability, the commission may:

(a) Enter into a disposition of the matter with the subject judge, which may include agreement by the judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge and provide for supervision of compliance by the judge and for investigation, hearing as provided in subsection (2) of this section and, if appropriate, action by the commission as provided in paragraph (b) of this subsection if the judge fails to comply; or

(b) If the commission also finds that the conduct of the subject judge justifies suspension, recommend to the Supreme Court that the judge be suspended without loss of salary for a period not exceeding one year.

(5) The Supreme Court, on its own motion or on recommendation by the commission, by order may temporarily suspend a judge whose alleged disability is involved in proceedings under this section from exercising any judicial functions during the pendency of those proceedings.

(6) If the commission recommends suspension under subsection (4)(b) of this section, the Supreme Court shall review the record of the proceedings under this section on the law and facts and may receive additional evidence and permit argument. The Supreme Court may order the judge suspended without loss of salary for a period not exceeding one year. Upon an order of suspension, the judge shall be suspended from office for the period specified in the order. Suspension does not create a vacancy in the office of judge during the period of suspension. In addition to or in lieu of an order of suspension, the Supreme Court may require that the judge obtain professional counseling, medical treatment or other assistance or comply with other conditions in respect to the future conduct of the judge.

[1987 c.520 §3]



Section 1.430 - Supreme Court review; censure; order of suspension or removal.

(2) If the commission has agreed to allow the judge to submit a consent to censure, suspension or removal, the Supreme Court shall review the stipulation of facts and the disciplinary action to which the judge has consented. If the Supreme Court approves the consent, the court shall censure the judge or order the judge suspended or removed from office pursuant to the terms of the consent. If the Supreme Court rejects the consent and stipulation in full, the court shall remand the matter to the commission for a hearing under ORS 1.420. The hearing shall be conducted as though the consent and stipulation had never been entered into, and the stipulations made by the judge may not be considered as evidence by the commission in the hearing. If the Supreme Court accepts the stipulation of facts but rejects the disciplinary action agreed to by the judge and the commission, the court may remand the matter to the commission for such further fact-finding as the court may direct on the issue of the appropriate discipline for the conduct, and may request that the matter be briefed and argued before the court. The Supreme Court may thereafter censure the judge, or enter an order suspending or removing the judge, as the court finds appropriate under the law and the facts.

(3) Upon an order for removal, the judge shall be removed from office and the salary of the judge shall cease and the office of the judge is vacant on the date of such order.

(4) Upon an order of suspension, the judge shall be suspended from office for the period specified in the order and the salary of the judge shall cease, if so ordered, from the date of the order until the end of the specified period. Suspension does not create a vacancy in the office of judge during the period of suspension.

[1967 c.294 §7; 1971 c.511 §3; 1997 c.720 §2]



Section 1.440 - Status of records of proceedings under ORS 1.420 or 1.425.

(2) Documents filed and testimony given in proceedings under ORS 1.420 or 1.425 are privileged communications which may not be received in evidence in any judicial proceedings other than those directly connected with the administration of ORS 1.410 to 1.480 unless expressly or impliedly waived by the person tendering the document to or testifying in such proceedings or except in a criminal prosecution for perjury or false swearing before the commission.

(3) Members of the commission, masters appointed pursuant to ORS 1.420 or 1.425 and staff of the commission shall not disclose or use any investigation, testimony or documents which are not public records as defined in ORS 1.410 to 1.480 for any purpose other than in connection with their official duties in the administration of ORS 1.410 to 1.480. The commission may, upon the request of a judge who has been the subject of a complaint and proceedings thereon that are not public records, state the disposition of the complaint and proceedings and the reasons for its decision when the commission finds that the complaint or proceedings have been publicized and fairness requires such comment.

[1967 c.294 §8; 1981 c.354 §2; 1987 c.520 §6; 1997 c.720 §3]



Section 1.450 - Status of testimony in proceedings under ORS 1.420 or 1.425.

[1967 c.294 §14; 1987 c.520 §7]



Section 1.460 - Judge not to participate in proceedings involving self except in defense.

[1967 c.294 §9; 1987 c.520 §8]



Section 1.470 - Service of process; proof; return; witness fees.

(2) Each witness compelled to attend any proceedings under ORS 1.420 or 1.425, other than an officer or employee of the state, a public corporation, or a political subdivision, shall receive for attendance the same fees and mileage allowance allowed by law to a witness in a civil case, payable from funds appropriated to the commission.

[1967 c.294 §§11,12; 1973 c.827 §1; 1977 c.877 §1; 1979 c.284 §41; 1987 c.520 §9]



Section 1.475 - Procedure when process not obeyed.

(2) The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the demand or request of the commission within three days after service of the order, or within such further time as the court may grant, or to justify the failure within that time.

(3) The order shall be served upon the person to whom it is directed in the manner required by this state for the service of process, which service is required to confer jurisdiction upon the court. Failure to obey an order issued by the court under this section is contempt of court.

[1967 c.294 §13; 1987 c.520 §10]



Section 1.480 - Officers; quorum; compensation and expenses.

(2) A majority of the commission constitutes a quorum for the transaction of business. Every recommendation on matters relating to the removal of a judge to the Supreme Court must be concurred in by a majority of the members of the commission.

(3) A member of the Commission on Judicial Fitness and Disability is entitled to compensation and expenses as provided in ORS 292.495.

[1967 c.294 §§4,5; 1969 c.314 §2]



Section 1.510



Section 1.520



Section 1.525 - Uniform citation and petition forms for certain offenses.

(a) A form of uniform violation citation for the purposes of ORS 153.045;

(b) A form of uniform criminal citation without complaint for the purposes of ORS 133.068;

(c) A form of uniform criminal citation with complaint for the purposes of ORS 133.069;

(d) Any form of uniform citation for categories of offenses as the court finds necessary or convenient; and

(e) A uniform petition for a driving while under the influence of intoxicants diversion agreement for the purposes of ORS 813.210.

(2) If changes are made to a uniform citation form under this section, the Supreme Court shall make a reasonable effort to minimize the financial impact of the changes on the state agencies and political subdivisions of this state that use the uniform citation form. Where possible, the effort to minimize the financial impact shall include a reasonable time for the state agencies and political subdivisions to exhaust their existing supplies of the citation form before the changes become effective.

(3) Except as provided in subsection (4) of this section, the uniform citation forms adopted by the Supreme Court under this section must be used by all enforcement officers, as defined in ORS 153.005, when issuing a violation citation or criminal citation.

(4) The uniform citation forms adopted by the Supreme Court under this section need not be used for:

(a) Offenses created by ordinance or agency rule governing parking of vehicles; or

(b) Offenses created by the ordinances of political subdivisions.

[1979 c.477 §3; 1981 c.692 §5; 1981 c.803 §1; 1983 c.338 §879; 1985 c.725 §9; 1999 c.1051 §73]



Section 1.530



Section 1.550 - Private counsel for judges.

[1977 c.79 §2]



Section 1.560 - Procedure for employment of private counsel; terms and conditions.

(1) When the judge is a defendant in an action, suit or proceeding and there is no other party directly interested in the outcome of the action, suit or proceeding who should fairly bear the cost of representation;

(2) When the judge is a defendant in an action, suit or proceeding and the State Court Administrator concludes that no party interested in the outcome of the action, suit or proceeding will provide adequate representation for the judge; or

(3) In any action, suit or proceeding, when the State Court Administrator finds that employing private counsel is necessary to protect the public interest, the integrity of the judicial system, or the interests of the judge in performing duties as a state officer.

[1977 c.79 §3; 2007 c.71 §2]



Section 1.570 - Claims for compensation of private counsel; approval by State Court Administrator.

[1977 c.79 §4]



Section 1.600 - Appointment pro tempore to Supreme Court or Court of Appeals; powers and duties.

(2) An appointment under this section shall be made by order of the Supreme Court. The order shall designate the court to which the judge is appointed and the duration of the appointment. The Supreme Court shall cause a certified copy of the order to be sent to the judge appointed and another certified copy to be filed in the records of the court to which the judge is appointed.

(3) Each judge serving as judge pro tempore as provided in this section has all the judicial powers and duties, while so serving, of a regularly elected and qualified judge of the court to which the judge is appointed. However, a judge pro tempore shall not participate in the review of any case in which the judge pro tempore participated while serving on a lower court. Every decision, order or determination made by the Supreme Court or Court of Appeals while one or more judges pro tempore are serving as judges of the court shall be as binding and effective in every respect as if all of the judges participating were regularly elected and qualified judges of the court.

[1975 c.706 §1; 1995 c.781 §5a; 2003 c.518 §8]



Section 1.605 - Compensation and expenses for judges under ORS 1.600.

(2) A judge of the Court of Appeals serving as judge pro tempore of the Supreme Court or a judge of the Oregon Tax Court or circuit court serving as judge pro tempore of the Supreme Court or Court of Appeals as provided in ORS 1.600 shall receive during the period of service as judge pro tempore, in addition to regular salary and expenses, the following compensation and expenses:

(a) An amount equal to the salary for the period of a regularly elected and qualified judge of the court to which the judge is appointed diminished by the amount received by the judge for the period in payment of regular salary as a judge; and

(b) If the judge is required to travel outside the county where the court of the judge is located, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of duties as judge pro tempore.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred.

[1975 c.706 §2]



Section 1.610



Section 1.615 - Appointment pro tempore to tax court or circuit court; powers and duties.

(2) It is the duty of a judge assigned under this section to comply with the assignment. A judge assigned under this section is not required to take, subscribe or file any additional oath of office.

(3) Each judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the judge is assigned. The powers, jurisdiction and judicial authority of the judges in respect to any case or matter tried or heard by the judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

[1975 c.706 §3; 1979 c.56 §2; 1989 c.124 §1; 1995 c.781 §5b]



Section 1.620



Section 1.625 - Compensation and expenses for judges under ORS 1.615.

(2) A judge assigned as provided in ORS 1.615 outside the county in which the judge regularly serves shall receive reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of the duties of the judge under the assignment.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred.

[1975 c.706 §4; 1995 c.658 §11]



Section 1.630



Section 1.635 - Appointment pro tempore of eligible person to tax court or circuit court.

[1975 c.706 §5; 1987 c.762 §1; 1989 c.124 §2; 2003 c.518 §9]



Section 1.640



Section 1.645 - Transfer, challenge, disqualification, supervision of person appointed under ORS 1.635.

(2) Each judge pro tempore appointed and qualified as provided in ORS 1.635 has all the judicial powers, duties, jurisdiction and authority, while serving under the appointment, of a regularly elected and qualified judge of the court to which the judge pro tempore is appointed or assigned.

(3) The eligibility, appointment or qualification of an appointee under ORS 1.635, or the right of the appointee to hold the position of judge pro tempore in any particular county or judicial district while serving under the appointment, is subject to challenge only in a direct proceeding instituted for that purpose as provided in ORS 30.510 to 30.640. The proceeding may be instituted in the Supreme Court if it consents to take original jurisdiction thereof.

(4) A judge pro tempore appointed as provided in ORS 1.635 is subject to disqualification to sit in any case for any of the causes specified in ORS 14.210 or 14.250.

(5) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in subsection (1) of this section to a court with one or more regularly elected and qualified judges on active duty shall be subject to the directions of the regular presiding judge of the court in respect to the assignment of cases and the general administration of the business of the court.

[1975 c.706 §6]



Section 1.650



Section 1.655 - Extension and termination of appointment under ORS 1.635; eligibility to appear as attorney.

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(2) The Supreme Court at any time by order may:

(a) Extend the term of appointment of a judge pro tempore appointed as provided in ORS 1.635.

(b) Terminate the term of appointment of a judge pro tempore appointed as provided in ORS 1.635 as of a date specified in the order; but termination does not affect the validity of any judgment, order or other action of the judge pro tempore prior to the effective date of the termination.

(3) A judge pro tempore of a circuit court appointed as provided in ORS 1.635 is not eligible to appear as attorney in that court in any case tried by a jury during the time the judge pro tempore served as judge pro tempore.

[1975 c.706 §7; 2003 c.576 §268; 2015 c.212 §11]



Section 1.660



Section 1.665 - Compensation and expenses of persons appointed under ORS 1.635.

(2) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in ORS 1.645 to serve outside the county in which the judge pro tempore resides or maintains an office shall receive, in addition to daily compensation, if any, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge pro tempore in the performance of duties as judge pro tempore. The expenses shall be paid upon an itemized statement of the expenses, certified by the judge pro tempore that the expenses were necessarily and actually incurred, in the same manner as like expenses of regularly elected and qualified judges are paid.

[1975 c.706 §8; 1981 c.65 §1]



Section 1.670



Section 1.675 - Judge pro tempore ineligible to participate in selection or removal of Chief Justice, Chief Judge or presiding judge.

[1981 s.s. c.1 §6]



Section 1.680



Section 1.690



Section 1.700



Section 1.710



Section 1.725 - Legislative findings.

(1) Oregon laws relating to civil procedure designed for the benefit of litigants which meet the needs of the court system and the bar are necessary to assure prompt and efficient administration of justice in the courts of the state.

(2) No coordinated system of continuing review of the Oregon laws relating to civil procedure now exists.

(3) Development of a system of continuing review of the Oregon laws relating to civil procedure requires the creation of a Council on Court Procedures.

(4) A Council on Court Procedures will be able to review the Oregon laws relating to civil procedure and coordinate and study proposals concerning the Oregon laws relating to civil procedure advanced by all interested persons.

[1977 c.890 §1]



Section 1.730 - Council on Court Procedures; membership; terms; rules; meetings; expenses of members.

(a) One judge of the Supreme Court, chosen by the Supreme Court.

(b) One judge of the Court of Appeals, chosen by the Court of Appeals.

(c) Eight judges of the circuit court, chosen by the Executive Committee of the Circuit Judges Association.

(d) Twelve members of the Oregon State Bar, appointed by the Board of Governors of the Oregon State Bar. The Board of Governors, in making the appointments referred to in this paragraph, shall include but not be limited to appointments from members of the bar active in civil trial practice, to the end that the lawyer members of the council shall be broadly representative of the trial bar and the regions of the state.

(e) One public member, chosen by the Supreme Court.

(2)(a) A quorum of the council shall be constituted by a majority of the members of the council. If a quorum is present, an affirmative vote by a majority of the members of the council who are present is required for action by the council on all matters other than promulgation of rules under ORS 1.735. An affirmative vote of fifteen members of the council shall be required to promulgate rules pursuant to ORS 1.735.

(b) The council shall adopt rules of procedure and shall choose, from among its membership, annually, a chairperson to preside over the meetings of the council.

(3)(a) All meetings of the council shall be held in compliance with the provisions of ORS 192.610 to 192.690.

(b) In addition to the requirements imposed by paragraph (a) of this subsection, with respect to the public hearings required by ORS 1.740 and with respect to any meeting at which final action will be taken on the promulgation, amendment or repeal of a rule under ORS 1.735, the council shall cause to be published or distributed to all members of the bar, at least two weeks before such hearing or meeting, a notice which shall include the time and place and a description of the substance of the agenda of the hearing or meeting.

(c) The council shall make available upon request a copy of any rule which it proposes to promulgate, amend or repeal.

(4) Members of the Council on Court Procedures shall serve for terms of four years and shall be eligible for reappointment to one additional term, provided that, where an appointing authority has more than one vacancy to fill, the length of the initial term shall be fixed at either two or four years by that authority to accomplish staggered expiration dates of the terms to be filled. Vacancies occurring shall be filled by the appointing authority for the unexpired term.

(5) Members of the Council on Court Procedures shall not receive compensation for their services but may receive actual and necessary travel or other expenses incurred in the performance of their official duties as members of the council, as provided in ORS 292.210 to 292.288.

[1977 c.890 §2; 1981 c.545 §1; 1993 c.772 §1; 1995 c.658 §12; 1997 c.137 §§1,2; 2003 c.110 §2; 2007 c.65 §1]



Section 1.735 - Rules of procedure; limitation on scope and substance; submission of rules to members of bar and Legislative Assembly.

(2) A promulgation, amendment or repeal of a rule by the council is invalid and does not become effective unless the exact language of the proposed promulgation, amendment or repeal is published or distributed to all members of the bar at least 30 days before the meeting at which the council plans to take final action on the promulgation, amendment or repeal. If the language of the proposed promulgation, amendment or repeal is changed by the council after consideration of the language at the meeting, the council must publish or distribute notification of the change to all members of the bar within 60 days after the meeting. All changes made to proposed promulgations, amendments or repeals of rules pursuant to the provisions of this subsection must be clearly identified when the promulgation, amendment or repeal is submitted to the Legislative Assembly under subsection (1) of this section.

[1977 c.890 §3; 1979 c.284 §1; 1983 c.751 §6; 1993 c.772 §2; 2003 c.110 §1; 2011 c.545 §27]



Section 1.740 - Employment of staff; public hearings.

(1) May employ or contract with any person or persons, as the council considers necessary, to assist the council; and

(2) Shall endeavor to hold at least one public hearing in each of the congressional districts of the state during the period between odd-numbered year regular sessions of the Legislative Assembly.

[1977 c.890 §4; 1993 c.772 §3; 2011 c.545 §69]



Section 1.742



Section 1.745 - Laws on civil pleading, practice and procedure deemed rules of court until changed.

[1977 c.890 §5; 1979 c.284 §2]



Section 1.750 - Legislative Counsel to publish rules.

[1977 c.890 §6]



Section 1.755 - Gifts, grants and donations; Council on Court Procedures Account.

(2) The Council on Court Procedures Account is established separate and distinct from the General Fund. All moneys received by the council, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the council to carry out the duties, functions and powers of the council.

[1995 c.61 §3; reenacted by 1997 c.196 §3; 2001 c.716 §20]



Section 1.760 - Legislative advisory committee.

(2) Upon the request of the chairperson of a legislative committee considering legislation that proposes changes to the Oregon Rules of Civil Procedure, the legislative advisory committee established under this section shall provide technical analysis and advice to the legislative committee. Analysis and advice shall be by a majority vote of the legislative advisory committee. The committee shall consult with and consider comments from the full Council on Court Procedures to the extent possible. Analysis and advice under this subsection must be provided within 10 days after the request from the chairperson of a legislative committee.

(3) The legislative advisory committee established under this section may vote to take a position on behalf of the Council on Court Procedures on proposed legislation. If the legislative advisory committee has voted to take a position on behalf of the council, the committee shall so indicate to the legislative committee.

(4) Members of the legislative advisory committee established under this section may meet by telephone and may vote by telephone. Meetings of the committee are not subject to ORS 192.610 to 192.690.

(5) Members of the legislative advisory committee established under this section may appear before legislative committees for the purpose of testifying on legislation that proposes changes to the Oregon Rules of Civil Procedure.

[1995 c.455 §8]



Section 1.810 - Judicial conference; membership; officers.

[1955 c.470 §1; 1959 c.552 §12; 1963 c.423 §2; 1965 c.494 §13; 1969 c.198 §29; 1971 c.95 §1; 1983 c.465 §1; 1995 c.658 §5; 2013 c.155 §8]



Section 1.820 - Function of conference.

[1955 c.470 §2; 1965 c.494 §14; 1995 c.273 §2]



Section 1.830 - Meetings.

[1955 c.470 §3; 1965 c.494 §15; 2013 c.155 §9]



Section 1.840 - Annual report.

[1955 c.470 §4; 1959 c.552 §13; 1965 c.494 §16]



Section 1.850



Section 1.851 - Local criminal justice advisory councils.

(a) The presiding judge;

(b) The district attorney;

(c) The local correctional administrator;

(d) Public defense service providers;

(e) The county bar association;

(f) Local law enforcement; and

(g) State law enforcement.

(2) In addition to the persons listed in subsection (1) of this section, the judge may invite the participation of any other persons involved in the criminal justice system whose participation would be of benefit.

(3) The local criminal justice advisory council shall meet regularly to consider and address methods of coordinating court, public defense and related services and resources in the most efficient and cost-effective manner that complies with the constitutional and statutory mandates and responsibilities of all participants.

(4) To assist the council in these efforts, council participants shall provide the council with proposed budget information and caseload and workload projections.

[1993 c.481 §1; 2001 c.962 §100]



Section 1.855 - State Court Administrator to establish registry of justice and municipal courts.

(2) Upon creation of a justice court, the county in which the justice court is established shall give notice to the State Court Administrator of the boundaries of the justice court district. The county shall also provide to the State Court Administrator the name of each justice of the peace, the term of each justice of the peace and the mailing address for the justice court. Upon modification or dissolution of a justice court district, the county shall promptly notify the State Court Administrator of the modification or dissolution.

(3) Upon creation of a municipal court, the city establishing the municipal court shall give notice to the State Court Administrator that the court has been created. The city shall also provide to the State Court Administrator the name of each municipal judge elected or appointed to the court, the term of each municipal judge elected or appointed and the mailing address for the municipal court. Upon ceasing to operate a municipal court, the city shall promptly notify the State Court Administrator that the municipal court is no longer in operation.

[2001 c.761 §1]



Section 1.860 - Reports relating to municipal courts and justice courts.

(2) The reports required by this section must be made not later than October 1 of each even-numbered year. The Legislative Fiscal Officer may specify the manner in which the reports are made. The Legislative Fiscal Officer shall provide a summary of the information provided under this section to the Joint Committee on Ways and Means upon the convening of the next odd-numbered year regular session of the Legislative Assembly. Copies of the summary shall be provided to the League of Oregon Cities and the Association of Oregon Counties.

[2012 c.107 §86]






Chapter 002 - Supreme Court; Court of Appeals

Section 2.010 - Number of judges of Supreme Court.



Section 2.020 - Qualifications of judges.

(2) All persons elected judges of the Supreme Court must, at time of their election, have been admitted to practice in the Supreme Court of Oregon.



Section 2.040 - Position number of judges.



Section 2.045 - Chief Justice.

(2) The Chief Justice may be removed from the office of Chief Justice by vote of a majority of the judges of the court when the Chief Justice fails to perform adequately the functions of the office.

(3) The term of office of the Chief Justice is six years, commencing on the date of selection. The term of office of the Chief Justice is not interrupted by expiration of the term of the Chief Justice as a judge of the court if the judge is elected judge of the court for a succeeding term. A judge may be selected as Chief Justice for successive terms of the office of Chief Justice.

(4) If there is a vacancy for any cause in the office of Chief Justice, a successor Chief Justice shall be selected by vote of a majority of the judges of the court.

(5) The Chief Justice may designate another judge of the court to perform the functions of the office of Chief Justice when the Chief Justice is temporarily unable to perform those functions.

[1959 c.384 §2 (enacted in lieu of 2.050); 1981 s.s. c.1 §1]



Section 2.050



Section 2.052



Section 2.055



Section 2.058



Section 2.060



Section 2.070



Section 2.080



Section 2.090



Section 2.100 - Quorum.

[Amended by 1959 c.44 §6; 2003 c.14 §4]



Section 2.110



Section 2.111 - Departments of court; sitting in departments or en banc; participation in decision of matter.

(2) A department shall consist of not less than three nor more than five judges. For convenience of administration, each department may be numbered. The Chief Justice shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Justice may sit in one or more of the departments and when so sitting may preside. The Chief Justice shall designate a judge to preside in each department.

(3) The majority of any department shall consist of regularly elected and qualified judges of the Supreme Court.

(4) The Chief Justice shall apportion the business to the departments. Each department shall have power to hear and determine causes and all questions which may arise therein, subject to subsection (5) of this section. The presence of three judges is necessary to transact business in any department, except such as may be done in chambers by any judge. The concurrence of three judges is necessary to pronounce a judgment.

(5) The Chief Justice or a majority of the regularly elected and qualified judges of the Supreme Court at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Supreme Court. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce a judgment, but if the judges participating are equally divided in their views as to the judgment to be given, the decision being reviewed shall be affirmed.

(6) The Chief Justice may rule on motions and issue orders in procedural matters in the Supreme Court.

(7) A judge or judge pro tempore of the Supreme Court may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

(8) A judge or judge pro tempore of the Supreme Court may participate in the decision of a matter without resubmission of the cause in the following circumstances:

(a) The judge was appointed or elected to the Supreme Court after submission of the cause.

(b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who died, became disabled, was disqualified or was otherwise unable to participate in the decision of a cause submitted to the department.

(c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause.

[1959 c.44 §5 (enacted in lieu of 2.110); 1995 c.273 §24; 1999 c.659 §1]



Section 2.120 - Rules, generally.



Section 2.130 - Rules governing original jurisdiction.



Section 2.140



Section 2.141 - Filing of court decisions.

[1953 c.345 §1; 1965 c.233 §2; 1967 c.398 §1; 1971 c.193 §9; 1971 c.348 §2; 1971 c.526 §1; 1973 c.781 §1; 1975 c.69 §4; 1979 c.876 §1]



Section 2.145



Section 2.150 - Publication and distribution of court decisions and other official documents.

(2) The bound volumes of reports or advance sheets or both may be printed and bound, as the Supreme Court shall determine, by:

(a) The Oregon Department of Administrative Services in the same manner as other state printing; or

(b) A private printer pursuant to a contract entered into by the Supreme Court with the printer and not subject to ORS 282.020.

(3) The bound volumes of reports or advance sheets or both may be distributed, as the Supreme Court shall determine, by:

(a) The State Court Administrator; or

(b) A private distributor pursuant to a contract entered into by the Supreme Court with the distributor.

(4) The bound volumes of reports and advance sheets shall be distributed without charge as determined by the Supreme Court or sold by the distributor. Except as otherwise provided in a contract entered into under subsection (3)(b) of this section, the State Court Administrator shall determine sale prices and all moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165.

(5) In addition to bound volumes of reports or advance sheets under the provisions of this section, the Supreme Court may make any of the decisions of courts or other court publications available in electronic format. Access to the electronic publications may be without charge or subject to such charge as may be established by the Supreme Court. All moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165.

[Amended by 1961 c.103 §1; 1973 c.781 §2; 1975 c.69 §5; 1979 c.876 §2; 1982 s.s.1 c.7 §1; 1987 c.328 §1; 1993 c.98 §10; 1995 c.79 §2; 1997 c.801 §111]



Section 2.160



Section 2.165 - Court Publications Account.

[1982 s.s.1 c.7 §3; 2001 c.779 §4]



Section 2.170



Section 2.310



Section 2.320



Section 2.330



Section 2.340



Section 2.350



Section 2.510 - Court of Appeals.

[1969 c.198 §1; 1969 c.591 §262a; 1971 c.567 §1; 1971 c.734 §33; 1975 c.611 §22; 1977 c.158 §4]



Section 2.515



Section 2.516 - Jurisdiction of all appeals exclusive; exceptions.

[1977 c.158 §2; 1981 c.550 §5]



Section 2.520 - Procedure for review of decisions of Court of Appeals.

[1969 c.198 §2; 1973 c.516 §1; 1983 c.774 §2]



Section 2.530



Section 2.540 - Number of judges of Court of Appeals; qualifications; term.

(2) A judge of the Court of Appeals shall be an elector of the county of the residence of the judge and be admitted to the practice of law in this state.

(3) Each judge of the Court of Appeals shall hold office for a term of six years and until a successor is elected and qualified.

[1969 c.198 §4; 1973 c.377 §1; 1977 c.451 §1; 2012 c.87 §1]



Section 2.550 - Chief Judge.

(2) The Chief Judge may designate another judge of the court to perform the functions of the office of Chief Judge when the Chief Judge is temporarily unable to perform those functions.

(3) The Chief Judge, to facilitate exercise of administrative authority and supervision over the court and consistent with applicable provisions of law, may make rules, issue orders and take other action appropriate to that exercise.

[1969 c.198 §5; 1981 s.s. c.1 §7]



Section 2.560 - Rules; where court sits; appellate settlement program; fees.

(2) The Court of Appeals may make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court, and the remanding of causes to the lower courts, and not inconsistent with applicable rules made or orders issued by the Chief Justice of the Supreme Court or the Chief Judge of the Court of Appeals.

(3) The Court of Appeals shall establish an appellate settlement program and adopt and enforce all rules necessary for the prompt and orderly dispatch of the business of the program.

(4) Rules adopted by the Court of Appeals under subsection (3) of this section shall establish fees payable for services provided under the program.

[1969 c.198 §7; 1971 c.193 §7; 1973 c.484 §2; 1981 s.s. c.1 §20; 1983 c.763 §4; 1997 c.801 §87; 2011 c.595 §85; 2012 c.48 §5]



Section 2.565



Section 2.570 - Departments of court; sitting in departments or en banc; participation in decision of matter.

(2)(a) Except as provided in paragraph (b) of this subsection, a department shall consist of three judges. For convenience of administration, each department may be numbered. The Chief Judge shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Judge may sit in one or more departments and when so sitting may preside. The Chief Judge shall designate a judge to preside in each department.

(b) The Chief Judge may order that a department consist of two judges unless a third judge is necessary to break a tie vote by the department.

(3) Except as provided in this subsection, the majority of any department shall consist of regularly elected or appointed judges of the Court of Appeals. If disqualifications, recusals or other events reduce the number of available judges to fewer than the necessary number of judges, the Supreme Court may appoint such number of qualified persons as may be necessary as pro tempore members of the Court of Appeals.

(4) The Chief Judge shall apportion the business of the court between the departments. Each department shall have power to hear and determine causes, and all questions that may arise therein, subject to subsection (5) of this section. The presence of two judges is necessary to transact business in any department, except such business as may be transacted in chambers by any judge. The concurrence of two judges is necessary to pronounce judgment.

(5) The Chief Judge or a majority of the regularly elected or appointed judges of the Court of Appeals at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Court of Appeals. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce judgment, but if the judges participating are equally divided in their view as to the judgment to be given, the judgment appealed from shall be affirmed.

(6) The Chief Judge may rule on motions and issue orders in procedural matters in the Court of Appeals or may delegate the authority to rule on motions and issue orders in procedural matters to an appellate commissioner as provided for in the court’s rules of appellate procedure.

(7) A judge or judge pro tempore of the Court of Appeals may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

(8) A judge or judge pro tempore of the Court of Appeals may participate in the decision of a matter without resubmission of the cause in the following circumstances:

(a) The judge was appointed or elected to the Court of Appeals after submission of the cause.

(b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who has died, become disabled, is disqualified or is otherwise unable to participate in the decision of a cause submitted to the department.

(c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause.

[1969 c.198 §6; 1973 c.108 §1; 1985 c.734 §1; 1989 c.124 §3; 1999 c.59 §2; 1999 c.659 §2; 2003 c.14 §5; 2007 c.547 §13; 2009 c.231 §1]



Section 2.580



Section 2.590 - Expenses for judges when away from state capital.

[1969 c.198 §10]



Section 2.600



Section 2.700 - Liability of persons providing dispute resolution services.

[1995 c.678 §3]






Chapter 003 - Circuit Courts Generally

Section 3.010



Section 3.011



Section 3.012 - Judicial districts.

(a) The first judicial district consists of Jackson County and has nine judges.

(b) The second judicial district consists of Lane County and has 15 judges.

(c) The third judicial district consists of Marion County and has 14 judges.

(d) The fourth judicial district consists of Multnomah County and has 38 judges.

(e) The fifth judicial district consists of Clackamas County and has 11 judges.

(f) The sixth judicial district consists of the counties of Morrow and Umatilla and has five judges.

(g) The seventh judicial district consists of the counties of Gilliam, Hood River, Sherman, Wasco and Wheeler and has four judges.

(h) The eighth judicial district consists of Baker County and has one judge.

(i) The ninth judicial district consists of Malheur County and has two judges.

(j) The tenth judicial district consists of the counties of Union and Wallowa and has two judges.

(k) The eleventh judicial district consists of Deschutes County and has seven judges.

(L) The twelfth judicial district consists of Polk County and has three judges.

(m) The thirteenth judicial district consists of Klamath County and has five judges.

(n) The fourteenth judicial district consists of Josephine County and has four judges.

(o) The fifteenth judicial district consists of the counties of Coos and Curry and has six judges.

(p) The sixteenth judicial district consists of Douglas County and has five judges.

(q) The seventeenth judicial district consists of Lincoln County and has three judges.

(r) The eighteenth judicial district consists of Clatsop County and has three judges.

(s) The nineteenth judicial district consists of Columbia County and has three judges.

(t) The twentieth judicial district consists of Washington County and has 14 judges.

(u) The twenty-first judicial district consists of Benton County and has three judges.

(v) The twenty-second judicial district consists of the counties of Crook and Jefferson and has three judges.

(w) The twenty-third judicial district consists of Linn County and has five judges.

(x) The twenty-fourth judicial district consists of the counties of Grant and Harney and has one judge.

(y) The twenty-fifth judicial district consists of Yamhill County and has four judges.

(z) The twenty-sixth judicial district consists of Lake County and has one judge.

(aa) The twenty-seventh judicial district consists of Tillamook County and has two judges.

(2) The Secretary of State shall designate position numbers equal to the number of judges in each of the judicial districts established by this section. The positions shall reflect any qualifications established by ORS 3.041.

[1997 c.801 §2 (enacted in lieu of 3.011); 1997 c.801 §2a; 2001 c.779 §1; 2001 c.823 §1; 2005 c.800 §1]



Section 3.013 - State as single judicial district.

[1997 c.340 §7]



Section 3.014 - Special provisions for fourth judicial district (Multnomah County).

(2) A proceeding to be conducted in Gresham as provided in subsection (1) of this section shall be transferred without further order of the court to a court facility in Portland for all purposes if:

(a) The accused person is in the custody of a county sheriff or the Department of Corrections at the time set for any scheduled proceeding; or

(b) A circuit court in the fourth judicial district issues a bench warrant or a warrant of arrest against the accused for any criminal action pending before the court.

(3) Multnomah County shall provide facilities in the City of Gresham for a court judge to hold court as described under subsection (1) of this section.

[Formerly 46.010; 2005 c.275 §1]



Section 3.015



Section 3.016 - Special provisions for sixth judicial district (Morrow and Umatilla Counties).

[1995 c.658 §6c; 2005 c.800 §2]



Section 3.020



Section 3.021



Section 3.022



Section 3.030 - Election of circuit judges.

[Amended by 1991 c.719 §1]



Section 3.040



Section 3.041 - Qualifications of circuit judges; residence.

(2) Each judge of the circuit court shall be a resident of or have principal office in the judicial district for which the judge is elected or appointed, except that in any judicial district having a population of 500,000 or more, according to the latest federal decennial census, any judge of the circuit court may reside within 10 miles of the boundary of the judicial district.

(3) In the seventh judicial district, two of the judges of the circuit court shall be residents of or have principal offices in Wasco County, Sherman County, Gilliam County or Wheeler County and two shall be residents of or have principal offices in Hood River County, Sherman County, Gilliam County or Wheeler County.

(4) In the fifteenth judicial district, four of the judges of the circuit court shall be residents of or have principal offices in Coos County and two shall be residents of or have principal offices in Curry County.

(5) The residence within this state required by subsection (1) of this section shall have been maintained for at least three years, and the residence or principal office required by subsections (2) to (4) of this section shall have been maintained for at least one year, immediately prior to appointment or becoming a candidate for election to the office of circuit court judge.

[1961 c.724 §2; 1963 c.491 §6; 1965 c.510 §2; 1965 c.618 §4; 1967 c.532 §3; 1967 c.533 §7; 1971 c.777 §2; 1973 c.572 §2; 1977 c.386 §4; 1979 c.568 §15; 1981 c.759 §8; 1985 c.65 §2; 1985 c.311 §3; 1995 c.79 §3; 1995 c.658 §6a; 1997 c.801 §6; 2001 c.779 §2]



Section 3.050 - Circuit judges to be members of bar.

[Amended by 1961 c.724 §3]



Section 3.060 - Salary of judges; expenses.

[Amended by 1953 c.516 §3; 1955 c.531 §1; 1957 c.646 §1; 1959 c.552 §14; 1961 c.702 §2; 1965 c.171 §1; 1965 c.619 §1; 1967 c.38 §1; 1967 c.111 §1; 1969 c.365 §1; 1971 c.95 §2; 1971 c.642 §1]



Section 3.065



Section 3.070 - Powers of judges in chambers; filing and entering of decisions not signed in open court.

[Amended by 1983 c.763 §5; 1991 c.111 §1; 2003 c.576 §269; 2007 c.547 §9]



Section 3.075 - Powers of judges to act in joint or separate session; testing process.

(1) Any two or more of them may act in joint session for the trial or determination of any cause, matter or proceeding before the court in the judicial district, including jury cases. If the judges acting in joint session are equally divided in opinion, the opinion of the presiding judge prevails; otherwise the decision of the majority prevails.

(2) Each of them may proceed separately with and try, simultaneously in the judicial district, all causes, matters and proceedings brought before the court.

(3) Process may be tested in the name of any of them.

[1959 c.552 §9; 1995 c.781 §6; 2015 c.212 §12]



Section 3.080



Section 3.081



Section 3.090



Section 3.091



Section 3.096



Section 3.100



Section 3.101



Section 3.102



Section 3.105



Section 3.106



Section 3.107



Section 3.108



Section 3.109



Section 3.110

[Renumbered 3.102 and then 3.570]



Section 3.111



Section 3.112



Section 3.113



Section 3.114



Section 3.115



Section 3.120



Section 3.130 - Transfer of judicial jurisdiction of certain county courts to circuit courts.

(a) In Baker, Clackamas, Columbia, Coos, Douglas, Jackson, Josephine, Klamath, Lake, Lane, Marion and Tillamook Counties.

(b) In any county for which a county charter providing for such transfer is adopted under ORS 203.710 to 203.770, to the extent that the judicial jurisdiction, authority, powers, functions and duties were not previously transferred as provided by law.

(2) All matters, causes and proceedings relating to judicial jurisdiction, authority, powers, functions and duties transferred to the circuit courts and the judges thereof under this section, and pending in a county court on the effective date of the transfer, are transferred to the circuit court for the county.

[Amended by 1955 c.677 §4; 1957 c.275 §1; 1957 c.713 §6; 1961 c.724 §4; 1963 c.512 §1; 1965 c.247 §1; 1965 c.510 §3; 1965 c.618 §5; 1967 c.268 §1; 1967 c.533 §8; 1967 c.534 §9; 1969 c.286 §1; 1969 c.591 §264]



Section 3.132 - Concurrent jurisdiction with justice and municipal courts.

[Formerly 46.040]



Section 3.134 - Application of state statutes to municipal ordinance.

[Formerly 46.047]



Section 3.135



Section 3.136 - Jurisdiction over violations of Portland charter and ordinances; disposition of moneys; hearings officers.

(2) All fees, fines, security deposit forfeitures and other moneys collected and received by a circuit court in matters, causes and proceedings with respect to all violations over which such circuit court is granted judicial jurisdiction by subsection (1) of this section shall be collected, handled and disposed of by the clerk of such circuit court as otherwise provided by law for moneys collected and received by such circuit court.

(3) Subsection (1) of this section does not preclude the city from employing one or more quasi-judicial hearings officers empowered to hold hearings concerning violations of the charter, ordinances, rules and regulations of the city, to adopt rules and regulations relating to the conduct of the hearings process and to impose civil penalties and grant other relief as may be necessary to enforce and obtain compliance with the charter, ordinances, rules and regulations of the city. The jurisdiction and authority of a hearings officer shall not include any traffic or parking offense. The city may enforce any order of a hearings officer by a civil action in a court of appropriate jurisdiction.

[Formerly 46.045; 1999 c.1051 §235]



Section 3.140



Section 3.150



Section 3.160



Section 3.165



Section 3.170



Section 3.180



Section 3.185 - Habeas corpus hearings by Circuit Court for Marion County.

(2) When a court is held at a location directed as provided by subsection (1) of this section, every person held or required to appear at the court shall appear at the location so directed.

[1975 c.236 §1; 1983 c.763 §6; 2007 c.547 §10]



Section 3.210



Section 3.220 - Rules; procedure when judges disagree.

(2)(a) A certified copy of a rule referred to in subsection (1) of this section made or in effect before January 1, 1984, shall be filed in the office of the State Court Administrator not later than January 1, 1984. If a copy of a rule is not so filed, the rule is void.

(b) A certified copy of a rule referred to in subsection (1) of this section made or amended on or after January 1, 1984, shall be filed in the office of the State Court Administrator. No rule or amendment shall be effective unless so filed, and no rule or amendment so filed shall become effective before the 30th day after the date of filing.

(c) The State Court Administrator shall maintain the copies of all rules filed pursuant to this subsection, and shall keep a record of the date of filing thereof. The administrator shall, upon request, supply copies of the rules, and may charge a reasonable fee for such copies in order to recover the cost of compilation, copying and distribution of the rules.

[Subsection (2) of 1955 part derived from 1953 c.52 §§6,7; 1957 c.713 §9; 1961 c.724 §9; 1967 c.531 §2; 1973 c.484 §3; 1981 c.215 §4; 1981 s.s. c.1 §9; 1983 c.763 §31; 1995 c.781 §7]



Section 3.225 - Establishing specialized subject-matter departments; approval by Chief Justice; eligibility and assignment of judges.

[1981 c.215 §1; 1995 c.781 §8]



Section 3.227



Section 3.229



Section 3.230



Section 3.232



Section 3.235



Section 3.238



Section 3.240



Section 3.250 - Definitions for ORS 3.250 to 3.280.

(1) "Child" means a person under 18 years of age.

(2) "Court services" includes but is not limited to services and facilities relating to intake screening, juvenile detention, shelter care, investigations, study and recommendations on disposition of cases, probation on matters within the jurisdiction of the court under ORS 3.260, family counseling, conciliation in domestic relations, group homes, and psychological or psychiatric or medical consultation and services provided at the request of or under the direction of the court, whether performed by employees of the court, by other government agencies or by contract or other arrangement.

[1967 c.534 §1; 1987 c.158 §2; 1987 c.320 §12; 2001 c.904 §10; 2001 c.905 §10]



Section 3.255 - Policy and intent.

(1) Notwithstanding concurrent jurisdiction, that family and family-related matters before the courts be concentrated in a single judicial jurisdiction, the circuit court.

(2) The judges of the circuit court need adequate court services to assist them in exercising jurisdiction over the family and family-related matters.

[1967 c.534 §2]



Section 3.260 - Juvenile jurisdiction vested in circuit courts; authority for transfer of jurisdiction over family-related matters to circuit courts.

(2) Pursuant to ORS 3.275, in addition to any other jurisdiction vested in it by law, the circuit court shall exercise exclusive and original judicial jurisdiction, authority, powers, functions, and duties in the judicial district in any or all of the following matters that on the date specified in the order entered under ORS 3.275 are not within the jurisdiction of the circuit court:

(a) Adoption.

(b) Change of name under ORS 33.410.

(c) Filiation.

(d) Commitment of persons with mental illness or mental retardation.

(e) Any suit or civil proceeding involving custody or other disposition of a child or the support thereof or the support of a spouse, including enforcement of the Uniform Reciprocal Enforcement of Support Act and enforcement of out-of-state or foreign judgments and decrees on domestic relations.

(f) Waivers of the three-day waiting period before a marriage license becomes effective under ORS 106.077.

(g) Issuance of delayed reports of live birth.

[1967 c.534 §3; 1979 c.724 §1; 2003 c.576 §270; 2007 c.70 §2; 2013 c.366 §47]



Section 3.265 - Limits on transfer of juvenile jurisdiction.

(a) Gilliam, Sherman, Wheeler, Harney or Morrow County.

(b) Any county that as of July 1, 1968, has a population of less than 11,000 and in which the judge of the circuit court does not reside.

(2) Notwithstanding the limitation on transfer of juvenile jurisdiction in subsection (1) of this section, the circuit court in the judicial district shall exercise exclusive and original judicial jurisdiction, authority, powers, functions and duties in all proceedings under ORS 419B.500 to 419B.508 filed after October 3, 1989.

[1967 c.534 §3a; 1989 c.531 §1; 1993 c.33 §272; 1995 c.658 §13]



Section 3.270 - Transfer of juvenile jurisdiction and jurisdiction over family-related matters to circuit courts.

(2) All judicial jurisdiction, authority, powers and duties of the county courts and justice courts and the judges thereof over matters described in ORS 3.260 (2) or so much thereof as may be ordered under ORS 3.275, in so far as such jurisdiction, authority, powers, functions and duties are exercised by such courts and the judges thereof on the date specified in the order entered under ORS 3.275, are transferred to the circuit courts and the judges thereof by which the order was entered.

(3) All matters, causes and proceedings relating to jurisdiction, authority, powers, functions and duties transferred to the circuit court and the judges thereof under either subsection (1) or (2) of this section and pending in the county or justice court on the effective date of the transfer, are transferred to the circuit court for the county.

(4) Appeals pending in a circuit court under ORS 179.650 (1987 Replacement Part), 419.561 (1991 Edition) or 419.A.200 immediately before the date specified in the order entered under ORS 3.275 shall be conducted and completed pursuant to the provisions of law in effect immediately before that date, except that the circuit court shall be considered to be the court appealed from in so far as further disposition of the case is concerned.

[1967 c.534 §4; 1989 c.348 §13; 1993 c.33 §273; 1993 c.717 §3; 1995 c.658 §14]



Section 3.275 - Procedure for transfer of jurisdiction over certain family-related matters.

(2) Any circuit court that enters an order pursuant to this section shall cause copies of the order to be filed with the Oregon Supreme Court and with the county or justice court whose jurisdiction is affected by the order.

[1967 c.534 §5; 1995 c.658 §16]



Section 3.280 - Court services for circuit courts.

(a) Employing or contracting for personnel or services; or

(b) Contracting or entering into agreements with public or private agencies or with private firms or individuals, or any of them.

(2) Court services obtained under subsection (1) of this section shall be subject to the supervision of the circuit court.

(3) The compensation and expenses of personnel performing or providing court services and the expenses of providing court services shall be determined by the circuit court and shall be subject to the approval of and be paid by the county or counties making up the judicial district, subject to the Local Budget Law. For purposes of retirement benefits, personnel employed by the court may be considered county employees. Personnel performing or providing court services are not state employees, and their compensation and expenses shall not be paid by the state.

[1967 c.534 §6; 1981 s.s. c.3 §22]



Section 3.300 - Establishment and termination of panel for disposition of civil actions in circuit court; eligibility for panel; limitation on powers.

(2) The Supreme Court, upon motion of the Chief Justice and the presiding judge may appoint any eligible person as a reference judge on the panel established under this section. A person is eligible for appointment as a reference judge if the person is a member in good standing of the Oregon State Bar. An eligible person need not reside within the judicial district for which use of the panel is established.

(3) A person appointed as a reference judge on a panel may be removed from the panel by the Chief Justice or the presiding judge for the judicial district, in the sole discretion of the Chief Justice or presiding judge.

(4) A person appointed as a reference judge on a panel is subject to the jurisdiction of the Commission on Judicial Fitness and Disability and the Supreme Court under ORS 1.420 and 1.430 in the same manner as a judge of the circuit court.

(5) A person appointed as a reference judge on a panel shall not be considered to be, or to have the judicial powers, duties, jurisdiction and authority of, a judge of the circuit court except to the extent provided in ORS 3.300 to 3.321.

[1983 c.704 §1; 1995 c.781 §10]



Section 3.305 - Request for referral of action to reference judge; selection of reference judge; revocation of referral.

(2) The parties, in their request for referral, may specify a particular reference judge, and the presiding judge shall refer the action to the reference judge so specified.

(3) If the parties do not specify a particular reference judge, the presiding judge shall select a reference judge and notify the parties of the selection. Within 10 days after selection of a reference judge by the presiding judge, the parties may file with the presiding judge a written rejection of the reference judge so selected and request that the presiding judge make another selection.

(4) A reference judge may decline to accept a referral of an action by the presiding judge. If a reference judge declines to accept a referral, the parties may file with the presiding judge a written specification of, or the presiding judge may select, another reference judge.

(5) The request by parties for referral of an action shall include a stipulation by the parties to the entry of the judgment arising from the reference as the judgment of the court. If the action is triable by right to a jury, the request shall constitute a waiver of the right of trial by jury by any party having that right.

(6) The presiding judge may revoke a referral of an action when, in the opinion of the presiding judge, the trial of the action on reference is being unduly delayed. If the referral is revoked, the presiding judge may require the person or persons responsible for the undue delay to bear all or part of the expense of the trial incurred before the revocation.

[1983 c.704 §2; 1995 c.781 §11]



Section 3.310



Section 3.311 - Delivery of order to reference judge; notice of time and place of trial; procedure; witnesses.

(2) At least five days before the date set for a trial on reference, the reference judge shall notify the clerk of the court of the time and place of the trial. The clerk shall post a notice of the time and place of the trial in a conspicuous place for trial notices at the principal location for the sitting of the court in the county in which the action is commenced.

(3) Any person interested in attending a trial on reference is entitled to do so as in a trial of a civil action in the court. Upon receipt of written request by any person, the reference judge shall give the person written notice of the time and place set for a trial on reference.

(4) Except as otherwise provided in ORS 3.300 to 3.321, the reference judge has all the judicial powers and duties of a judge of the circuit court to regulate all proceedings in the trial and disposition of the action on reference.

(5) The reference judge shall provide clerical personnel necessary for the conduct of the proceedings in the trial on reference, including a trial court reporter unless waived by the parties. If use of a trial court reporter is waived by the parties, the proceedings in the trial shall be reported by an audio record reporting device.

(6) The trial on reference shall be conducted in the same manner as a trial by the circuit court without a jury. The reference judge shall apply the substantive law used in the courts of this state in deciding the issues submitted by the parties. Unless waived in whole or part by the parties, the reference judge shall apply the rules of pleading, practice, procedure and evidence used in the circuit courts of this state.

(7) The parties may procure the attendance of witnesses before the reference judge by the issuance and service of subpoenas as provided in ORCP 55. If, without adequate excuse, a witness fails to appear or give evidence, that witness may be punished as for a contempt by the reference judge and be subjected to the consequences, penalties and remedies provided in ORCP 55 G.

(8) Reference judges may conduct proceedings for the imposition of remedial sanctions under ORS 33.055, but may not conduct proceedings for the imposition of punitive sanctions under ORS 33.065.

[1983 c.704 §3; 1991 c.724 §15a; 1995 c.781 §12]



Section 3.312



Section 3.314



Section 3.315 - Proposed report of reference judge; objections; final report; filings with clerk; entry of report as judgment of court.

(2) Within 10 days after receipt of the copy of the proposed report, any party may serve written objections and suggested modifications or corrections to the proposed report upon the reference judge and the other parties. The reference judge without delay shall consider the objections and suggestions and prepare a final written report. If requested by any party, the reference judge shall conduct a hearing on the proposed written report and any objections or suggested modifications or corrections thereto before preparing the final written report.

(3) Upon completion of the final written report, the reference judge shall file with the clerk of the circuit court:

(a) Copies of all original papers in the action filed with the reference judge;

(b) The exhibits offered and received or rejected in the trial on reference;

(c) The transcript of the proceedings in the trial, if a trial court reporter was used in the trial;

(d) The audio record of the proceedings in the trial, if a trial court reporter was not used in the trial; and

(e) The final written report containing the findings of fact and conclusions of law by the reference judge, and the judgment thereon of the reference judge.

(4) In the interest of economy, the presiding judge for a judicial district may allow the reference judge to file the final written report under subsection (3) of this section without any of the items listed in subsection (3)(a) to (d) of this section. However, the presiding judge shall require the reference judge to file the items listed in subsection (3)(a) to (d) of this section if timely notice of appeal of the judgment is filed.

(5) At the time the reference judge files the final written report under subsection (3) of this section, the reference judge shall mail to each party a copy of the report.

(6) Upon receipt of the final written report by the clerk of the court, the referral of the action shall terminate and the presiding judge shall order the judgment contained in the report entered as the judgment of the court in the action. Subsequent motions and other related post-trial proceedings in the action may be conducted and disposed of by the reference judge upon the order of the presiding judge, in the sole discretion of the presiding judge, or may otherwise be assigned by the presiding judge.

(7) The judgment of the reference judge entered as provided in subsection (6) of this section may be appealed in the same manner as a judgment of the circuit court in a civil action.

[1983 c.704 §4; 1995 c.781 §13; 2003 c.576 §231]



Section 3.320



Section 3.321 - Compensation of reference judge; payment procedure.

(2) Payment of the compensation of a reference judge and the expense of the trial on reference before the reference judge shall be the obligation of the parties. The obligation shall be borne equally by the parties unless the parties agree to a different allocation.

(3) The presiding judge for the judicial district shall estimate the compensation of the reference judge and the expense of the trial on reference in advance of the trial, and shall notify the parties of the estimate. The parties shall deposit with the clerk of the court the amount estimated by the presiding judge. The presiding judge may order the clerk to pay a portion of the deposited amount to the reference judge during the trial on reference. Upon termination of the referral of the action, the reference judge shall cause to be delivered to the presiding judge and each party a written statement of any remaining unpaid compensation and expense. The presiding judge shall hear and decide any objection to the written statement, and thereafter shall order payment to the reference judge or refund of any remainder of the deposited amount accordingly.

[1983 c.704 §5; 1995 c.781 §14]



Section 3.330



Section 3.340



Section 3.350



Section 3.360



Section 3.370



Section 3.380



Section 3.390



Section 3.400



Section 3.405 - Application to establish family court department; assignment of judges; authority of judges.

(2) In every judicial district in which a family court department is established under this section, the presiding judge of the judicial district may assign one or more judges to serve in the family court department.

(3) Judges serving in the family court department have the same jurisdiction, authority, powers, functions and duties as any other circuit court judge and shall be elected and qualified in the same manner as any other circuit court judge.

(4) For the purposes of this section, "judicial district" means a judicial district enumerated under the provisions of ORS 3.012.

[1993 c.165 §1; 1995 c.658 §125]



Section 3.408 - Matters assignable to family court department.

(a) Proceedings under the provisions of ORS chapters 107, 108, 109 and 110;

(b) Proceedings under the provisions of ORS chapter 25;

(c) Guardianship proceedings for minors under the provisions of ORS chapter 125;

(d) Juvenile court proceedings under ORS chapters 419A, 419B and 419C;

(e) Proceedings to commit a person with a mental illness under the provisions of ORS chapter 426;

(f) Probate proceedings under ORS chapters 111, 112, 113, 114, 115, 116 and 117; and

(g) Any other proceeding in which a family is involved.

(2) In addition to the matters specified in subsection (1) of this section, the presiding judge of the judicial district may assign to a family court department any criminal proceeding that involves domestic violence or other crime between family members.

[1993 c.165 §2; 1995 c.608 §19; 1995 c.664 §67; 1995 c.781 §15; 1995 c.800 §7; 1999 c.1081 §1; 2007 c.70 §3; 2011 c.720 §51]



Section 3.410



Section 3.411



Section 3.412 - Chief family court judge.

[1993 c.165 §3]



Section 3.414 - Assignment of matters relating to same child.

[1993 c.165 §4]



Section 3.417 - Coordination of services.

[1993 c.165 §5]



Section 3.420 - Abolishment of family court department.

[1993 c.165 §6; 1995 c.658 §126]



Section 3.423 - Family court department rules.

[1993 c.165 §7]



Section 3.425 - Family law education programs.

(a) An annulment or dissolution of marriage action.

(b) A legal separation action.

(c) A petition to establish custody or parenting time.

(d) Post-judgment litigation involving custody or parenting time.

(2) An education program established under subsection (1) of this section must include, but need not be limited to, information about:

(a) The emotional impact of a dissolution of marriage or a separation on children at different developmental stages.

(b) Parenting during and after a dissolution of marriage or a separation.

(c) Custody, parenting time and shared parenting plans.

(d) The effect on children of parental conduct including, but not limited to, long distance parenting.

(e) Mediation and conflict resolution.

(3) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court may establish an education program designed to provide information about dissolution law and legal procedures, mediation and other dispute resolution alternatives to persons seeking to annul or dissolve a marriage or to separate from each other. The program must include, but need not be limited to, information about:

(a) Shared parenting plans.

(b) Division of marital property.

(c) Spousal and child support.

(d) Court procedures and time requirements.

(e) Litigation, mediation and conflict resolution.

(f) The role of attorneys in mediation.

(4) The court may order the parties in any action listed in subsection (1) of this section to participate in education programs described in this section unless:

(a) Subject to the approval of the court, the parties agree not to participate;

(b) On motion of either party or on its own motion, the court determines that participation is unnecessary; or

(c) With prior approval of the court, the parties select and participate in comparable education programs.

(5) The court may not require both parties to attend an education program established under this section at the same time.

(6)(a) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court shall designate the program providers for the education programs.

(b) A program provider may charge a person a reasonable fee to attend education programs. A program provider may not exclude a person from attending education programs due to an inability to pay the fee if the court has indicated that the person is indigent or otherwise unable to pay the fee.

(c) A program provider shall issue a certificate of completion to a participant when the participant has satisfactorily completed the education programs. A certificate of completion must be filed with the court prior to the entry of the judgment in the action.

[1995 c.800 §10(1),(2),(3); 1997 c.249 §2; 1997 c.707 §4; 1999 c.59 §3; 2003 c.576 §271]



Section 3.428 - Family law facilitation programs.

(a) Educational materials.

(b) Court forms.

(c) Assistance in completing forms.

(d) Information about court procedures.

(e) Referrals to agencies and resources that provide legal and other services to parents or children.

(2) All materials, forms, instructions and referral lists provided through the program must be approved by the family court department or, if there is no family court department, by the presiding judge for the judicial district.

(3) Except for those fees authorized for forms under ORS 21.245, services provided through the program shall be provided without charge.

(4) An employee or other person providing services to litigants through a family law facilitation program as provided in this section is not engaged in the practice of law in this state for the purposes of ORS 9.160.

(5) Except as provided in subsection (6) of this section, an employee or other person who assisted litigants through a family law facilitation program may not, for a period of one year after leaving the program, charge or collect any fee from a litigant for services relating to a matter that was the subject of assistance under the program.

(6) The prohibition of subsection (5) of this section does not apply to persons admitted to the practice of law in this state.

[1999 c.1095 §1; 2009 c.218 §5]



Section 3.430 - Family court advocate programs; goals; duties.

(2) The family court advocate programs implemented under this section shall emphasize the following goals:

(a) Protection of children.

(b) Successful completion of family plans designed by the programs.

(c) Improved linkage between the family court and community services.

(d) Improvements in the functioning of each family that is provided services by the programs.

(e) Decreased caseload in the courts of this state in matters relating to families.

(f) Integration of family services.

(g) Identification of and referral to alternatives to court proceedings.

(3) The family court advocate programs shall:

(a) Coordinate services that are available to persons who are parties in proceedings before the family court, or who may become parties in proceedings before the family court.

(b) Assist human services agencies in efforts made by those agencies to collaborate with the family court.

(c) Assist circuit court judges in viewing litigation involving families with a focus on the family instead of viewing the parties as individual litigants.

(d) Intervene with at-risk families who do not receive governmental assistance.

(e) Research, identify and advocate new programs that will improve the use of family courts.

(4) Family court advocate programs shall be established in Jackson County, Deschutes County and such other counties as may be designated by the Chief Justice of the Supreme Court.

[1997 c.801 §85; 1999 c.1081 §4]



Section 3.432 - Judicial education program on establishment and management of family court departments.

[1997 c.593 §2]



Section 3.434 - Adoption of coordination plan for services; local family law advisory committees; plan contents.

(2) The presiding judge of the judicial district shall establish a local family law advisory committee for the judicial district. The committee will prepare the plan required by subsection (1) of this section. The membership of the local advisory committee must reflect the diversity of the judicial district and must include, in addition to the presiding judge or a judge designated by the presiding judge, the trial court administrator and business, social service, community and government representatives who must be knowledgeable in family and family law issues. In judicial districts composed of more than one county, the presiding judge may establish a local advisory committee in each county or establish one or more committees to serve multiple counties.

(3)(a) At a minimum, the local family law advisory committee shall address the following in the plan:

(A) Mandates for mediation of child custody or parenting time disputes, requiring each party to attend either a group or private mediation orientation session;

(B) Methods of coordinating cases when the same child or family is involved in multiple cases; and

(C) The need for, and provision of, conciliation services, mediation services, child custody evaluations, parent education and visitation services.

(b) The local advisory committee may include other elements in the plan, including but not limited to:

(A) The need for, and provision of, services relating to prevention and early intervention; and

(B) The use of settlement options such as mediation, conciliation, arbitration and settlement conferences.

(c) The local advisory committee shall include in the plan a list of mediators qualified to provide mediation in cases involving spousal support and division of property issues. Once the list is developed, the judicial district shall maintain the list.

(4) The local family law advisory committee shall present the plan to the county governing body of each county within the judicial district and to the presiding judge of the judicial district for their approval. The local advisory committee shall send copies of the plan to the Chief Justice of the Supreme Court and those members of the Oregon House of Representatives and the Oregon Senate who represent the areas within the judicial district.

(5) The local family law advisory committee may assist in implementing, monitoring and revising the plan. The local advisory committee, working in conjunction with legal service providers, may coordinate access to family law resources, including family law facilitation and other services.

[1997 c.801 §135; 1999 c.1081 §8; 2007 c.71 §3]



Section 3.436 - Appointment of statewide family law advisory committee.

(2) The Chief Justice shall determine the terms and organization of the statewide advisory committee.

(3) Members of the statewide advisory committee are not entitled to compensation, but may be reimbursed from funds available to the State Court Administrator from the Family Law Account for actual and necessary travel expenses incurred by them in the performance of their official duties.

[1997 c.801 §136; 2001 c.779 §18]



Section 3.438 - Duties of State Court Administrator.

(1) Shall hire a director of family court services and sufficient staff, whose compensation must come solely from the Family Law Account, and may delegate to the director of family court services any of the duties listed in subsections (2) to (6) of this section.

(2) Shall administer the Family Law Account demonstration grant program for funding implementation of new, innovative family court services within this state. The State Court Administrator may not fund services under the demonstration grant program for a period exceeding 24 months. The statewide family law advisory committee shall review all applicant programs and shall recommend programs for approval to the Chief Justice of the Supreme Court.

(3) Shall compensate the per diem expenses of the members of the statewide family law advisory committee from the Family Law Account.

(4)(a) Shall plan and implement an annual statewide conference to:

(A) Review legislation relating to family law issues;

(B) Provide family law training;

(C) Review elements of successful family law programs; and

(D) Foster the development of enhanced services to families involved in proceedings before the court.

(b) May pay the expenses of program development and production for program sessions and materials for the statewide conference from the Family Law Account. The State Court Administrator shall credit any receipts from registration or materials fees charged to the Family Law Account.

(5) Shall pay the expenses of the Family Law Legal Services Commission.

(6) Shall carry out other activities in support of the statewide and local family law advisory committees determined by the State Court Administrator to be necessary to achieve the purposes of ORS 3.434 to 3.440.

[1997 c.801 §137]



Section 3.440 - Family Law Account.

[1997 c.801 §138]



Section 3.450 - Drug court programs; fees; records.

(a) "Drug court program" means a program in which:

(A) Individuals who are before the court obtain treatment for substance abuse issues and report regularly to the court on the progress of their treatment; and

(B) A local drug court team, consisting of the court, agency personnel and treatment and service providers, monitors the individuals’ participation in treatment.

(b) "Individual-provider relationship" includes a relationship between an individual and a physician, a physician assistant or nurse practitioner.

(2)(a) The governing body of a county or a treatment provider may establish fees that individuals participating in a drug court program may be required to pay for treatment and other services provided as part of the drug court program.

(b) A court may order an individual participating in a drug court program to pay fees to participate in the program. Fees imposed under this subsection may not be paid to the court.

(3) Records that are maintained by the circuit court specifically for the purpose of a drug court program must be maintained separately from other court records. Records maintained by a circuit court specifically for the purpose of a drug court program are confidential and may not be disclosed except in accordance with regulations adopted under 42 U.S.C. 290dd-2, including under the circumstances described in subsections (4) to (7) of this section.

(4) If the individual who is the subject of the record gives written consent, a record described in subsection (3) of this section may be disclosed to members of the local drug court team in order to develop treatment plans, monitor progress in treatment and determine outcomes of participation in the drug court program.

(5) A record described in subsection (3) of this section may not be introduced into evidence in any legal proceeding other than the drug court program unless:

(a) The individual who is the subject of the record gives written consent for introduction of the record; or

(b) The court finds good cause for introduction. In determining whether good cause exists for purposes of this paragraph, the court shall weigh the public interest and the need for disclosure against the potential injury caused by the disclosure to:

(A) The individual who is the subject of the record;

(B) The individual-provider relationship; and

(C) The treatment services being provided to the individual who is the subject of the record.

(6) A court, the State Court Administrator, the Alcohol and Drug Policy Commission or the Oregon Criminal Justice Commission:

(a) May use records described in subsection (3) of this section and other drug court program information to track and develop statistics about the effectiveness, costs and other areas of public interest concerning drug court programs.

(b) May release statistics developed under paragraph (a) of this subsection and analyses based on the statistics to the public.

(7) Statistics and analyses released under subsection (6) of this section may not contain any information that identifies an individual participant in a drug court program.

[2003 c.385 §1; 2005 c.706 §25; 2011 c.673 §3; 2014 c.45 §1]



Section 3.510



Section 3.520



Section 3.530



Section 3.540



Section 3.550



Section 3.560



Section 3.570






Chapter 004 - (Former Provisions)

Section 4.010

[Renumbered 3.232]



Section 4.105



Section 4.110



Section 4.120



Section 4.130



Section 4.140



Section 4.150



Section 4.160



Section 4.170



Section 4.180



Section 4.190



Section 4.200



Section 4.210



Section 4.220



Section 4.230



Section 4.240



Section 4.242



Section 4.244



Section 4.248



Section 4.250



Section 4.260



Section 4.265



Section 4.270



Section 4.410






Chapter 005 - County Courts (Judicial Functions)

Section 5.010 - Who holds court.



Section 5.020 - Juvenile court jurisdiction in certain counties.

[Amended by 1959 c.432 §61; 1963 c.512 §3; 1965 c.247 §2; 1965 c.618 §10; 1967 c.268 §2; 1967 c.533 §12; 1967 c.534 §3b]



Section 5.030 - Power of county judge to grant injunctions and orders in suits in circuit court.

[Amended by 1981 c.898 §15]



Section 5.040



Section 5.050



Section 5.060 - Times of holding court.

[Amended by 2013 c.155 §13]



Section 5.070



Section 5.080 - County judge as interested party.

[Amended by 1969 c.591 §265]



Section 5.090 - Absence of county judge, or vacancy; authority of circuit judge; pro tem county judge.

(2) A county judge that exercises judicial functions may exercise judicial powers and functions in another county court as a pro tem county judge:

(a) In the event of a vacancy in the office of county judge in another county, until the vacancy is filled as provided by law; or

(b) In the event of the absence, incapacity or disqualification of a county judge in another county, during the period of the absence, incapacity or disqualification.

[Amended by 1997 c.650 §1; 2003 c.576 §272]



Section 5.100 - Order of docketing and disposal of business; records of proceedings.

(a) Judicial business.

(b) County business.

(2) The proceedings and records of the court pertaining to the respective classifications of business specified in this section shall be kept in separate books.

[Amended by 1969 c.591 §266]



Section 5.105 - Records of county court.

[2003 c.576 §174a]



Section 5.110 - Jury.



Section 5.120 - Appeals.

(2) An appeal shall lie to the Court of Appeals from the whole or a specified part of the judgment or other final determinative order of the circuit court given upon such appeal to it, in like manner and with like effect as though it were from a judgment or other appealable determinative order of such circuit court given in a suit in equity therein.

[Amended by 1959 c.558 §50; 1977 c.290 §1; 2003 c.576 §273]



Section 5.125 - County court fees.

(1) Making transcription from the judgment docket, $4.

(2) Filing and entering transcript of judgment, $4.

(3) Filing and docketing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125, $25.

(4) Issuing writs of execution or writs of garnishment, $3 for each writ.

(5) Preparing clerk’s certificate of satisfaction of judgment, $3.75.

(6) For any service not enumerated in this section, the fees provided or established under ORS 205.320.

[Formerly 21.375; 2003 c.576 §166]






Chapter 007 - Records and Files of Courts

Section 7.010 - Records of court; minimum record retention schedules.

(2) The record of the Supreme Court and the Court of Appeals is a register.

(3) All references in this chapter to the clerk or court administrator relate to the office of the clerk or court administrator of the appropriate trial or appellate court.

(4) Minimum record retention schedules and standards for all records of the state courts and the administrative offices of the state courts may be prescribed by the State Court Administrator pursuant to ORS 8.125. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under ORS 8.125 conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes.

[Amended by 1969 c.198 §34; 1975 c.588 §3; 1985 c.540 §1; 1989 c.768 §2; 1995 c.244 §9; 2003 c.576 §174]



Section 7.015 - Consolidation of records.

[1975 c.588 §2]



Section 7.020 - Register.

(1) The date of any filing of any document.

(2) The date of making, filing and entry of any order, judgment, ruling or other direction of the court in or concerning such action, suit or proceeding.

(3) Any other information required by statute, court order or rule.

[Amended by 1971 c.193 §12; 1975 c.588 §4; 1985 c.540 §2; 1989 c.768 §3; 2007 c.129 §3]



Section 7.030



Section 7.040



Section 7.050



Section 7.060



Section 7.070 - Jury register.

[Amended by 1975 c.588 §9]



Section 7.080



Section 7.090 - Files of court.

[Amended by 1975 c.588 §11; 2007 c.129 §4]



Section 7.095 - Electronic data processing for court records; standards for preservation and security.

(2) The State Court Administrator may prescribe standards governing the use of such techniques, the preservation of the records so maintained, and controls to prevent unauthorized access to records maintained through the use of electronic data processing equipment.

[1971 c.499 §1; 1985 c.540 §4; 1995 c.244 §2]



Section 7.110 - Custody of records and files.

(2) Custody of and responsibility for records and files of the court relating to an action, suit or proceeding may be transferred to the clerk or court administrator of another court, for the purposes of storage and servicing, after the expiration of 25 years after the entry of final judgment in the action, suit or proceeding.

[Amended by 1971 c.193 §15; 1975 c.588 §12; 1985 c.540 §5; 2007 c.129 §5]



Section 7.120 - Disposition of exhibits, notes and audio records of circuit court cases.

(2) The presiding judge for a judicial district may order the return, destruction or other disposition of exhibits offered or received in any case in circuit court at any time after the case becomes final and not subject to further appeal. This subsection does not apply to exhibits in a case involving the determination of water rights, which exhibits shall be permanently retained.

[Amended by 1955 c.497 §1; 1975 c.481 §1; 1979 c.58 §1; 1985 c.540 §6; 1993 c.33 §274; 1993 c.546 §116; 1995 c.781 §§16,16a; 1997 c.872 §13]



Section 7.124 - Procedures for destruction of documents; photographic and electronic copies.

(2) A state court may use procedures established under subsection (1) of this section only if at the time of making the copy of the document or group of documents, the court administrator attaches to the copy, attaches to the sealed container in which the copy is placed or incorporates or causes to be incorporated into the copy:

(a) A statement that the copy is a correct copy of the original, or of a specified part of the original document or group of documents; and

(b) The date on which the copy of the document or group of documents was made.

(3) A court administrator using film for copies under this section must promptly seal and store at least one original or negative copy of the film in a manner and place that will ensure that the film will not be lost, stolen or destroyed.

(4) A court administrator using electronic images for copies under procedures established under subsection (1) of this section must ensure that the electronic images are continuously updated into commonly used formats and, if necessary, transferred to media necessary to ensure that the electronic images are accessible through commonly used electronic or computerized systems.

(5) If a copy of a document created under this section is retained in lieu of the original document, the copy is the official court record for all purposes and must be retained for the period established by the schedule prescribed in ORS 8.125 (11).

[2007 c.129 §2; 2013 c.685 §3]

Note: 7.124 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 7 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 7.125



Section 7.130 - Search and examination of records and files; certified copies.

[Amended by 1971 c.193 §16; 1979 c.833 §2; 1985 c.540 §9]



Section 7.132 - Access to case information not otherwise open to public.

[2007 c.331 §2]

Note: 7.132 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 7 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 7.140 - Substitution of copy of lost record.

[Amended by 2003 c.576 §274]



Section 7.150 - Order of restoration when no copy available.



Section 7.160 - Restoration of destroyed probate records.

[Amended by 2003 c.576 §275]



Section 7.170 - When copy of higher court record may be filed in lower court; effect when original is lost or destroyed.

[Amended by 1969 c.198 §35]



Section 7.210



Section 7.211



Section 7.215



Section 7.220



Section 7.225



Section 7.230 - Probate and juvenile court records to be kept separate.

[Amended by 1969 c.591 §267]



Section 7.240 - Records in probate matters.

(2) For probate matters in courts other than state courts, the clerk or court administrator shall enter and record the proceedings in the following records:

(a) A register, in which shall be entered a memorandum of all official business transacted by the court or judge thereof pertaining to the estate of each decedent, under the name of the decedent, and that pertaining to each protective proceeding under ORS chapter 125, under the name of the protected person.

(b) A probate index, in which shall be kept an index of all the entries in the register under the names of the persons to whose estate, person or business the entries relate, which names shall be arranged chronologically in alphabetical order.

[Amended by 1973 c.823 §84; 1975 c.588 §17; 1985 c.540 §12; 1995 c.664 §68; 2013 c.685 §2]



Section 7.250 - Use of paper printed on both sides; use of recycled paper.

(2) All paper filings in the courts of this state, including all pleadings, motions, copies and other documents, shall be printed on recycled paper if recycled paper is readily available at a reasonable price. The State Court Administrator and the courts of this state shall encourage persons who make paper filings in the courts to use recycled paper that has the highest available content of post-consumer waste, as defined in ORS 279A.010, and that is recyclable in office paper recycling programs in the community in which the filing is made. A court of this state may not decline to accept any paper filing because the paper does not comply with the requirements of this subsection.

[1997 c.762 §2; 2003 c.794 §193; 2007 c.129 §6]






Chapter 008 - Court Officers and District Attorneys

Section 8.010



Section 8.020



Section 8.030



Section 8.060



Section 8.070



Section 8.075



Section 8.100 - Authority of Judicial Department to require fingerprints; rules.

(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer.

(2) After considering the rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, the Chief Justice of the Supreme Court may, by order, adopt rules used to determine whether a person described in subsection (1) of this section is fit to be employed by, or provide services to, the Judicial Department. The order may incorporate, in whole or in part, the rules adopted by the Oregon Department of Administrative Services under ORS 181A.215.

[2005 c.730 §51; 2015 c.758 §3]



Section 8.105 - Submission of proposed change to legislative committee.

(2) This section applies to all boards, commissions, committees and departments of the judicial department, as defined in ORS 174.113, including but not limited to the Public Defense Services Commission and the Commission on Judicial Fitness and Disability.

[2012 c.107 §79]



Section 8.110 - State Court Administrator; appointment; term; duties.

(2) The Chief Justice of the Supreme Court shall appoint after conferring with and seeking the advice of the Supreme Court, may remove at pleasure and shall fix the compensation of the State Court Administrator.

(3) The State Court Administrator shall perform the duties, powers and functions of the office under the supervision and subject to the direction of the Chief Justice of the Supreme Court.

[Amended by 1953 c.382 §4; 1971 c.193 §1; 1981 s.s. c.1 §12]



Section 8.120 - Duties as court administrator for Supreme Court and Court of Appeals; delegation.

(a) Act as court administrator for the court.

(b) Keep the seal of the court, and affix it in all cases required by law.

(c) Record the proceedings of the court.

(d) Keep the records, files, books and documents pertaining to the court.

(e) File all documents delivered to the administrator for that purpose in any action or proceeding in the court.

(f) Attend the terms of the court, unless excused by the court, and administer oaths.

(g) Under the direction of the court enter its orders and judgments.

(h) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any document pertaining thereto, and filed with the administrator.

(i) In the performance of duties pertaining to the court, conform to the direction of the court.

(2) The State Court Administrator may delegate powers of the office of State Court Administrator to officers and employees of the Judicial Department designated by the State Court Administrator in writing.

[Amended by 1971 c.193 §2; 1981 s.s. c.1 §13; 1985 c.540 §21; 1995 c.273 §3; 2003 c.518 §4; 2007 c.129 §7]



Section 8.125 - Duties to assist Chief Justice and other courts.

(1) Assist the Chief Justice in exercising administrative authority and supervision under ORS 1.002.

(2) Consistent with applicable provisions of law and rules made thereunder:

(a) Supervise the personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees.

(b) Prescribe the form and content and supervise the preparation of consolidated budgets, for submission to the Legislative Assembly, applicable to expenditures made and revenues received by the state in respect to the courts of this state.

(c) Supervise an accounting system for the recording, monitoring and auditing of expenditures made and revenues received by the state in respect to the courts of this state.

(d) Establish and maintain inventory records of property of the state in the custody or control of the courts of this state or any judge, other officer or employee thereof.

(3) Conduct a continuing survey of the administrative methods and activities, records, business and facilities of the courts of this state and make recommendations to the Chief Justice based on the survey.

(4) Collect and compile statistical and other data relating to the courts of this state and municipal courts, including the caseload, workload, performance, status, management, expenses and revenues of those courts, and make reports on the business and condition of those courts.

(5) Establish and supervise a statewide public information service concerning the courts of this state.

(6) Establish and supervise education programs for judges, other officers and employees of the courts of this state and municipal courts pertinent to the performance of the functions of those judges, other officers and employees.

(7) Provide to the judges, other officers and employees of the courts of this state, to attorneys and to the public appropriate assistance services relating to the administration and management of the courts of this state.

(8) Prepare and maintain a continuing long-range plan for improvement and future needs of the courts of this state.

(9) Supervise and maintain the law libraries of the judicial department of government of this state, including the State of Oregon Law Library, and excluding county law libraries except as provided in ORS 9.825.

(10) Enter into contracts on behalf of the Judicial Department, including but not limited to financing agreements entered into pursuant to ORS 283.087.

(11) Prescribe minimum retention schedules and standards for all records of the state courts and the administrative offices of the state courts, including but not limited to minimum retention schedules and standards for registers, dockets, indexes, files, citations, notes, audio records, video records, stenographic records, exhibits, jury records and fiscal and administrative documents, whether maintained in paper, micrographic, electronic or other storage form. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under this subsection conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes.

[1981 s.s. c.1 §15; 1985 c.308 §1; 1991 c.790 §19; 1995 c.244 §1; 1999 c.787 §2; 2001 c.779 §5; 2011 c.224 §6; 2011 c.595 §106]



Section 8.130 - Fees payable to State Treasurer.

[Amended by 1971 c.193 §3; 1981 s.s. c.1 §16]



Section 8.140



Section 8.150 - Appointment and compensation of employees.

[Amended by 1971 c.193 §5; 1981 s.s. c.1 §17]



Section 8.155 - Bailiffs of higher courts.

(2) Process in cases of original jurisdiction in the Supreme Court may be executed by the bailiff or any sheriff of the state as directed by the court.

[Formerly 8.010]



Section 8.160 - Administrator and staff not to engage in private practice of law.

[Amended by 1953 c.382 §4; 1971 c.193 §6; 1981 s.s. c.1 §18]



Section 8.170 - Status of court officers and employees.

[1983 c.763 §27]



Section 8.172



Section 8.185 - Trial court administrator for judicial district.

[1981 s.s. c.3 §8; 1995 c.658 §17; 1997 c.801 §115]



Section 8.195 - Appointment of trial court administrators; removal.

(a) One judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges in the district.

(b) The circuit court in a judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges.

(c) Two or more adjoining judicial districts shall be appointed by the presiding judges for the judicial districts, with the approval of a majority of the circuit court judges in the districts.

(2) A trial court administrator may be removed from the office by the appointing presiding judge as provided in a personnel plan established by the Chief Justice of the Supreme Court.

[1981 s.s. c.3 §9; 1995 c.658 §18; 1995 c.781 §18]



Section 8.205



Section 8.210



Section 8.215



Section 8.220



Section 8.225 - Duties of trial court administrator; delegation; transcript coordinator.

(2) A trial court administrator shall, for each court served by the officer:

(a) Keep the seal of the court, and affix it in all cases required by law.

(b) Record the proceedings of the court.

(c) Maintain the records, files, books and other documents pertaining to the court.

(d) File all documents delivered to the trial court administrator in any action or proceeding in the court.

(e) Attend the court, administer oaths and receive the verdict of a jury in any action or proceeding therein, in the presence and under the direction of the court.

(f) Under the direction of the court enter its orders and judgments.

(g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any document pertaining thereto, and filed with the officer.

(h) In the performance of duties pertaining to the court, conform to the direction of the court.

(3) A trial court administrator may take and certify the proof and acknowledgment of a conveyance of real property or any other written instrument authorized or required to be proved or acknowledged.

(4) A trial court administrator may delegate powers of the office of trial court administrator to employees of the trial court administrator.

(5) A trial court administrator shall designate a person to act as transcript coordinator for the court.

[1981 s.s. c.3 §12; 1985 c.540 §22; 1993 c.223 §1; 1995 c.273 §4; 1997 c.801 §§117,117a; 2007 c.129 §8; 2015 c.212 §13]



Section 8.235 - Trial court administrators as state employees.

[1981 s.s. c.3 §13; 1997 c.801 §118]



Section 8.245 - Trial court administrators and other personnel not to engage in private practice of law.

[1981 s.s. c.3 §15; 1997 c.801 §119]



Section 8.255 - Agreement between state and county to provide services with county employees; payment to county; supervision of employees.

(2) County employees providing services under an agreement shall be under the supervision and control of the trial court administrator appointed under ORS 8.195. County employees providing services under an agreement are not thereby state employees. County employees providing services under an agreement shall not engage in the private practice of law.

(3) With the prior approval of the State Court Administrator, a trial court administrator appointed under ORS 8.195, on behalf of the state, and the governing body of a county, on behalf of the county, may enter into an agreement under this section in respect to services for a circuit court for the county served by the trial court administrator.

[1981 s.s. c.3 §16; 1995 c.781 §20; 1997 c.801 §120]



Section 8.260



Section 8.270 - Collective bargaining rights of court administrators and staff.

[1983 c.763 §27a]



Section 8.310



Section 8.320



Section 8.330



Section 8.340 - Reporter’s duties.

(2) A circuit court reporter shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court. Reporters for a justice or municipal court are not subject to this subsection.

(3) A reporter is an officer of the court in which the reporter serves and of any court to which an appeal is made whenever the reporter has recorded the proceedings that are the subject of the appeal.

(4) Upon the trial or hearing of any cause, the judge or justice of the peace upon the motion of the judge or justice of the peace may, and upon the request of either party shall, order a report of the proceedings. The reporter shall, in the manner provided in subsection (5) of this section, make a report of the oral testimony and other proceedings of the trial or hearing to the extent required by the court or by the requesting party.

(5) When a report is required, the reporter shall:

(a) Take accurate notes by shorthand or by means of a mechanical or electronic typing device; or

(b) Make audio records pursuant to policies and procedures established by the State Court Administrator.

(6) The notes or audio records of the official reporter or a reporter providing services under subsection (7) of this section shall be filed in the office of the clerk of the court subject to the provisions of ORS 7.120 and except as provided in ORS 19.385.

(7)(a) In any circuit court proceeding in which the court uses audio recording or video recording, any party may, with reasonable notice to the trial court, arrange for the reporting of the proceeding by stenographic means. A reporter providing stenographic reporting services under this paragraph shall be certified in shorthand reporting under ORS 8.415 to 8.455 or by a nationally recognized certification program. The party arranging for reporting of the proceeding by stenographic means must provide the court with the name of the reporter and an address and telephone number where the reporter may be contacted.

(b) If all parties to the proceedings agree, the stenographic reporting of the proceedings by a reporter arranged for by a party may be used by the parties during the proceedings.

(c) If all parties to the proceedings agree, the stenographic reporting of the proceedings by a reporter arranged for by a party is the official record of the proceedings for the purpose of a transcript on appeal. For all other purposes, the official record of the proceedings shall be the record produced by the reporting technique used by the court, unless otherwise ordered by the court.

(d) Unless other parties agree to pay all or part of the cost of the reporter, the party arranging for the reporting of the proceeding by stenographic means under this subsection must pay all costs of the reporter and the cost of providing copies of the transcript to the court.

[Amended by 1955 c.497 §2; 1971 c.565 §4; 1975 c.481 §2; 1981 s.s. c.3 §24; 1985 c.496 §9; 1985 c.540 §42; 1989 c.1009 §1; 1995 c.244 §5; 1999 c.682 §9; 2007 c.394 §1]



Section 8.350 - Transcript of testimony.

[Amended by 1955 c.497 §3; 1985 c.496 §10; 1985 c.540 §43; 2009 c.11 §3]



Section 8.360 - Certified report as prima facie correct; reading as deposition; proceedings where reporter has ceased to be official reporter.

(2) When the official reporter in any cause has ceased to be the official reporter of that court, any transcript made from the notes or audio records by the former official reporter, or made by a competent person under direction of the court, and duly certified to by the maker, under oath, as a full, true and complete transcript of the notes or audio records, shall have the same force and effect as though certified in the same manner by the official reporter.

[Amended by 1955 c.497 §4; 1979 c.284 §42; 1985 c.540 §44]



Section 8.370



Section 8.372



Section 8.375



Section 8.377



Section 8.379



Section 8.380



Section 8.381



Section 8.383



Section 8.385



Section 8.387



Section 8.390



Section 8.395



Section 8.400



Section 8.410



Section 8.415 - Definitions for ORS 8.415 to 8.455.

(1) "Administrator" means the State Court Administrator.

(2) "Advisory committee" means the Certified Shorthand Reporters Advisory Committee created in ORS 8.455.

(3) "Certified shorthand reporter" means an individual who has been certified to engage in the practice of stenographic reporting or voicewriting reporting under ORS 8.415 to 8.455.

(4) "Stenographic reporting" means the making and transcribing of a verbatim record of any court proceeding, deposition, hearing or other proceeding by means of a written system of either manual or machine shorthand procedures.

(5) "Voicewriting reporting" means the making and transcribing of a verbatim record of any court proceeding, deposition, hearing or other proceeding by:

(a) Recording the words in the proceeding using a voice silencer for subsequent transcription; or

(b) Using a computerized speech-recognition transcription program.

[Formerly 703.400; 1997 c.249 §3; 2003 c.14 §6; 2013 c.470 §1]



Section 8.420 - Qualifications and certification of shorthand reporters.

(2) The administrator shall adopt policies necessary to administer ORS 8.415 to 8.455 and may appoint any committees necessary to function in accordance with ORS 8.415 to 8.455.

(3) The administrator shall:

(a) Adopt policies establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter. A shorthand reporter may be certified to perform stenographic reporting, voicewriting reporting, or both.

(b) Determine the qualifications of persons applying for certificates under ORS 8.415 to 8.455.

(c) Adopt policies for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455.

(d) Grant certificates to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator.

(e) Establish continuing education requirements for renewal of certificates.

(f) Collect fees as set by the administrator.

(g) Require the regular renewal of all certificates.

(h) Establish a code of conduct and grounds for disciplinary action.

(i) Investigate complaints regarding court reporters.

(4) The Certified Shorthand Reporters Advisory Committee shall recommend:

(a) Standards establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter;

(b) Qualifications required of persons applying for certificates under ORS 8.415 to 8.455;

(c) Procedures for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455;

(d) Certificates be granted by the administrator to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator;

(e) Continuing education requirements for renewal of certificates;

(f) A code of conduct and grounds for suspension or revocation of certificates or other disciplinary action to the administrator;

(g) Investigation of complaints regarding court reporters at the direction of the administrator; and

(h) Any corrective action that may be required.

[Formerly 703.402; 1997 c.249 §4; 2005 c.22 §2; 2013 c.155 §4; 2013 c.470 §2]



Section 8.430



Section 8.435 - Certificate of certified shorthand reporter; prohibition on use of title "certified shorthand reporter" unless certified.

(2) Any person who has received from the administrator a certificate of "certified shorthand reporter" shall be styled and known as a "certified shorthand reporter" and may also use the abbreviation of "C.S.R."

(3) A certificate shall be renewed regularly as provided by policies of the administrator.

(4) Certificates issued by the administrator may be renewed upon payment of the fee established under ORS 8.445, completion of established continuing education requirements and compliance with the code of conduct policy as established by the administrator.

(5) A person may not assume or use the title or designation "certified shorthand reporter" or the abbreviation "C.S.R." or any other title, designation, words, letters, abbreviation, sign or device tending to indicate that the person is a certified shorthand reporter unless the person has received a certificate as a certified shorthand reporter under ORS 8.415 to 8.455 and policies of the administrator that is not revoked, suspended or lapsed.

[Formerly 703.406; 2013 c.155 §5; 2013 c.470 §3]



Section 8.440 - Grounds for revocation, suspension or refusal to issue certificate.

(a) Revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator.

(b) Require additional education or training.

(2) The administrator may revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator in the case of a violation of any provision of ORS 8.415 to 8.455 or policies of the administrator.

(3) The administrator may require additional education or training if the administrator finds the person engages in or has engaged in conduct that evidences a lack of knowledge or ability to apply skills of stenographic reporting or voicewriting reporting.

[Formerly 703.408; 2013 c.470 §4]



Section 8.445 - Fees.

(2) Fees collected under this section are nonrefundable.

(3) The fees established under this section may not exceed the cost of administering and enforcing ORS 8.415 to 8.455.

[Formerly 703.410; 2003 c.737 §99; 2013 c.155 §6; 2013 c.470 §5]



Section 8.450 - Disposition of fees and other revenues.

[Formerly 703.412]



Section 8.455 - Advisory committee, membership; terms.

(2) The term of a member of the advisory committee shall be three years. A member is eligible for reappointment to the advisory committee. Vacancies occurring shall be filled by appointment for the unexpired term.

(3) The advisory committee shall organize by the election of one of its members as president and one as secretary.

(4) A majority of the advisory committee shall constitute a quorum for all purposes.

[Formerly 703.414; 2013 c.155 §7; 2013 c.470 §6]



Section 8.510



Section 8.610 - Election and term of office.

[Amended by 1991 c.719 §2]



Section 8.620 - Filing certificate of election.

[Amended by 1987 c.158 §3; 2005 c.22 §3; 2005 c.797 §27]



Section 8.630 - Qualifications; general powers and duties.



Section 8.640 - Filling vacancies in office.



Section 8.650 - District attorney as public prosecutor.

[Amended by 1971 c.633 §14; 1995 c.658 §21]



Section 8.660 - Attending court and prosecuting offenses.

(2) A district attorney shall not conduct prosecutions under this section when:

(a) A city attorney is prosecuting a violation under ORS chapter 153; or

(b) The district attorney is prohibited from appearing in a violation proceeding under the provisions of ORS 153.076.

[Amended by 1975 c.451 §170; 1981 c.626 §1; 1981 c.692 §6a; 1999 c.1051 §116]



Section 8.665 - Prosecuting violations.

[1981 c.692 §10; 1999 c.1051 §117]



Section 8.670 - Proceedings before magistrates and grand jury.



Section 8.675 - Priority given to administration of laws relating to public assistance and enforcement of support.

[1959 c.539 §5]



Section 8.680 - Prosecuting and collecting penalties and forfeitures; prosecuting and defending for state.



Section 8.685 - Assisting juvenile court; right to appear.

(2) In counties having a population of more than 150,000, according to the latest federal decennial census, the district attorney shall designate a deputy to assist the juvenile court as provided in subsection (1) of this section.

(3) The district attorney is entitled to appear on behalf of the state in the juvenile court in any matter within the jurisdiction of the court.

[1959 c.432 §63 (enacted in lieu of 8.750); 1991 c.681 §4]



Section 8.690 - Advising and representing county officers and employees.

[Amended by 1957 c.151 §1; 1965 c.419 §1]



Section 8.700 - Register to be kept.



Section 8.710 - Disqualification; appointment of special district attorney.

[Amended by 1985 c.611 §1; 1991 c.724 §16]



Section 8.720 - Receiving private fee in criminal action; acting as attorney in civil action involving same controversy.



Section 8.725



Section 8.726 - District attorneys and deputies prohibited from engaging in private practice of law; exception.

(2) A district attorney or deputy district attorney may engage in volunteer or pro bono legal work.

[1965 c.633 §2; 1971 c.583 §1; 1975 c.378 §7; 1977 c.834 §5; 1979 c.418 §8; 1981 c.908 §2; 2007 c.658 §1]



Section 8.730 - Partner prosecuting or defending certain cases.

[Amended by 2003 c.14 §7]



Section 8.740



Section 8.750



Section 8.760 - Deputies may be authorized and paid by county.

[Amended by 1961 c.586 §4]



Section 8.770



Section 8.780 - Appointment of deputies; qualifications; duties.

[Amended by 1961 c.586 §5]



Section 8.790 - Compensation of district attorney and deputies limited to salaries.



Section 8.795



Section 8.800



Section 8.801



Section 8.810



Section 8.820



Section 8.830 - Additional compensation from county for district attorney and deputies paid by state.

[Amended by 1955 c.220 §1]



Section 8.840



Section 8.850 - Offices, supplies and stenographic assistance for district attorneys and deputies.

[1953 c.652 §3]



Section 8.852 - Salary plan for district attorneys.

[1991 c.432 §2; reenacted by 1993 c.290 §2; reenacted by 1995 c.9 §2; reenacted by 1997 c.75 §2]






Chapter 009 - Attorneys; Law Libraries

Section 9.005 - Definitions for ORS 9.005 to 9.757.

(1) "Attorney" and "member" mean a member of the bar.

(2) "Board" and "board of governors" mean the board of governors of the bar.

(3) "Delegate" means a delegate of the house of delegates of the Oregon State Bar.

(4) "Executive director" means the chief administrative employee of the bar, appointed by the board. The executive director may, but need not be, a member of the bar; and the executive director shall serve at the board’s discretion and shall perform such duties as the board shall prescribe.

(5) "Governor" means a member of the board of governors of the bar.

(6) "House" and "house of delegates" mean the house of delegates of the Oregon State Bar.

(7) "Oregon State Bar," "state bar" and "bar" mean the Oregon State Bar created by the State Bar Act set forth in ORS 9.005 to 9.757.

(8) "Rules of procedure" means the rules of procedure relative to admission, discipline, resignation and reinstatement of members of the bar adopted by the board and approved by the Supreme Court.

[1975 c.641 §2; 1979 c.252 §14; 1995 c.302 §15; 1997 c.249 §5]



Section 9.010 - Status of attorney and Oregon State Bar; applicability of statutes.

(2) The Oregon State Bar is a public corporation and an instrumentality of the Judicial Department of the government of the State of Oregon. The bar is authorized to carry out the provisions of ORS 9.005 to 9.757.

(3) The bar is subject to the following statutes applicable to public bodies:

(a) ORS 30.210 to 30.250.

(b) ORS 30.260 to 30.300.

(c) ORS 30.310, 30.312, 30.390 and 30.400.

(d) The Oregon Rules of Civil Procedure.

(e) ORS 192.410 to 192.505.

(f) ORS 192.610 to 192.690.

(g) ORS 243.401 to 243.507.

(h) ORS 244.010 to 244.040.

(i) ORS 297.110 to 297.230.

(j) ORS chapters 307, 308 and 311.

(k) ORS 731.036 and 737.600.

(4) Except as provided in subsection (3) of this section, the bar is not subject to any statute applicable to a state agency, department, board or commission or public body unless the statute expressly provides that it is applicable to the Oregon State Bar.

(5) The Oregon State Bar has perpetual succession and a seal, and may sue and be sued. Notwithstanding the provisions of ORS 270.020 and 279.835 to 279.855 and ORS chapters 278, 279A, 279B and 279C, the bar may, in its own name, for the purpose of carrying into effect and promoting its objectives, enter into contracts and lease, acquire, hold, own, encumber, insure, sell, replace, deal in and with and dispose of real and personal property.

(6) No obligation of any kind incurred or created under this section shall be, or be considered, an indebtedness or obligation of the State of Oregon.

[Amended by 1955 c.463 §1; 1965 c.461 §1; 1985 c.446 §1; 1997 c.249 §6; 2003 c.794 §194; 2007 c.60 §1]



Section 9.020



Section 9.025 - Board of governors; number; eligibility; term.

(A) Fourteen of the members shall be active members of the Oregon State Bar elected from the regions established under subsection (2)(a) of this section. A member elected under this subparagraph must maintain the member’s principal office in the region for which the member seeks election throughout the member’s candidacy and term of office.

(B) One member shall be an active member of the Oregon State Bar elected from the region established under subsection (2)(b) of this section. The member elected under this subparagraph must maintain the member’s principal office in the region established under subsection (2)(b) of this section throughout the member’s candidacy and term of office.

(C) Four of the members shall be appointed by the board of governors from among the public. The public members must be residents of this state throughout their terms of office and may not be active or inactive members of the Oregon State Bar.

(b) A person charged with official duties under the executive and legislative departments of state government, including but not limited to elected officers of state government, may not serve on the board of governors. Any other person in the executive or legislative department of state government who is otherwise qualified may serve on the board of governors.

(2) The board of governors shall establish regions for the purpose of electing board members as follows:

(a) The board shall divide the State of Oregon into regions for the purpose of electing board members described in subsection (1)(a)(A) of this section. Regions established under this paragraph must be based on the number of attorneys who have their principal offices in the region. To the extent that it is reasonably possible, regions established under this paragraph must be configured by the board so that the representation of board members to attorney population in each region is equal to the representation provided in other regions. At least once every 10 years the board shall review the number of attorneys in the regions and shall alter or add regions as the board determines is appropriate in seeking to attain the goal of equal representation.

(b) The board shall establish one region composed of all areas not located in the State of Oregon for the purpose of electing the board member described in subsection (1)(a)(B) of this section.

(3) Members of the board of governors may be elected only by the active members of the Oregon State Bar who maintain their principal offices in the regions established by the board under subsection (2) of this section. The regular term of a member of the board is four years. The board may establish special terms for positions that are shorter than four years for the purpose of staggering the terms of members of the board. The board must identify a position with a special term before accepting statements of candidacy for the region in which the position is located. The board shall establish rules for determining which of the elected members for a region is assigned to the position with a special term.

(4) A judge of a municipal, state or federal court or any other full-time judicial officer is not eligible for appointment or election to the board of governors.

(5) The term of any member of the board of governors terminates on the date of the death or resignation of the member or, if the member of the board is required to be a member of the Oregon State Bar, the term terminates on the date:

(a) Of the termination of active membership in the Oregon State Bar for any reason;

(b) When the member discontinues to maintain the principal office of law practice in the region in which it was maintained at the time of the appointment or election of the member; or

(c) When the member assumes office as a judge of a municipal, state or federal court, or fills a full-time judicial office.

(6) A member of the board of governors is not eligible during the member’s term of office for service pro tempore as a judge of any municipal, state or federal court.

[1973 c.114 §1; 1981 c.193 §3; 1993 c.307 §1; 1995 c.302 §1; 2009 c.218 §1; 2011 c.303 §1; 2015 c.122 §1]



Section 9.030 - Voting rights; eligibility of members for board of governors and house of delegates.

(2) An active member of the Oregon State Bar is eligible to be a candidate for, and to be appointed or elected to, the board of governors or house of delegates to represent the region in which the bar member maintains the member’s principal office.

[Amended by 1971 c.103 §2; 1973 c.114 §2; 1995 c.302 §16; 2011 c.303 §2]



Section 9.040 - Election of governors; rules; vacancies.

(2)(a) The executive director shall mail ballots containing the names of the candidates for the office of governor in each region to every active member in the region. Ballots may be delivered in person or by mail to the executive director, but must be received by the executive director on or before the day of the election. The executive director shall canvass the votes and record the results of the election.

(b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

(3) In a region in which only one position is to be filled, the candidate receiving the highest vote shall be declared elected. If a region has more than one position to be filled, the candidate with the most votes received shall be declared elected, the candidate with the next highest number of votes received shall then be declared elected, and so on until all positions are filled. The balloting shall be conducted so that only eligible active members can vote, and the secrecy of the ballot shall be preserved.

(4) Notwithstanding subsection (1) of this section, the board may not conduct an election for a region if the number of candidates for the region is equal to or less than the number of open positions for the region. If the number of candidates for the region is equal to or less than the number of open positions for the region, the board shall declare the candidate or candidates elected on a date specified by the board.

(5) A vacancy in the office of elective member of the board of governors that occurs more than 24 months before the expiration of the term shall be filled for the remainder of the term by a governor elected at a special election held in the manner provided in this section as soon as possible after the occurrence of the vacancy, or as provided in subsection (4) of this section if there is only one candidate. The vacancy may be filled for the period between the occurrence of the vacancy and the election of a new governor by a person appointed by the board. A vacancy in the office of elective member that occurs 24 months or less before the expiration of the term shall be filled for the remainder of the term by a person appointed by the board.

(6) A vacancy in the office of public member of the board of governors shall be filled for the remainder of the term by a governor appointed by the board.

[Amended by 1973 c.114 §3; 1979 c.252 §15; 1985 c.512 §1; 1995 c.302 §2; 2001 c.297 §1; 2003 c.192 §1; 2005 c.347 §1; 2011 c.303 §3]



Section 9.042 - Determination of eligibility of candidate for board of governors; procedure; review by Supreme Court.

(2) The board shall give written notice to the candidate, and to any member of the bar who has requested a determination on the eligibility of the candidate under the provisions of this section, of the board’s determination on the candidate’s eligibility. The notice must be given not later than 75 days after the final day on which statements of candidacy are required to be filed. The notice shall state the specific grounds for the board’s determination.

(3) A candidate, or a member of the bar who has requested a determination on the eligibility of a candidate under the provisions of this section, may file a petition for review of the board’s determination with the Supreme Court. The petition for review must be filed within 15 days only after notice is given to a candidate or member under subsection (2) of this section.

(4) Upon the timely filing of a petition for review under subsection (3) of this section, the Supreme Court has jurisdiction to resolve all issues arising under the Oregon Constitution, state statutes, rules of the court and rules of the board that are related to the eligibility of candidates for the board.

(5) The board of governors shall establish procedures for the implementation of subsections (1) and (2) of this section. The procedures shall be designed to ensure that there will be a final determination on the eligibility of a candidate for the board no later than 10 days before the mailing of the ballots to members of the bar in the election that is affected by the determination.

(6) This section provides the exclusive procedure for challenging the eligibility of a candidate for the board. No other administrative or judicial proceeding may be brought to challenge the eligibility of a candidate for the board.

[1993 c.307 §3; 2011 c.303 §4]



Section 9.050 - Recall of governors.

(2) On the affirmative vote of two-thirds of the entire membership of the board of governors, the board shall refer the question of the recall of any governor from any region to a vote of the members of that region. The executive director shall serve notice as soon as possible on the governor informing the governor that the board has approved a recall election. If the governor does not resign within 10 days after the notice is served, the executive director shall mail ballots to each active member of the bar within the region eligible to vote, submitting the question whether the governor shall be recalled. If a majority of the members voting at the election vote in favor of the recall, the governor is recalled.

(3) The board of governors shall approve the ballot and any information submitted to the members in connection with a recall vote.

[Amended by 1973 c.114 §4; 1979 c.252 §16; 2003 c.14 §8; 2005 c.347 §2]



Section 9.060 - Officers; election; vacancies.

[Amended by 1985 c.512 §2; 1991 c.726 §1; 1995 c.302 §3]



Section 9.070 - Duties of officers; deposit and disbursement of fees.

(2) All fees shall be paid into the treasury of the state bar, and when so paid shall become part of its funds and shall be disbursed only on order of the board of governors.

[Amended by 1981 c.193 §4; 1991 c.331 §1; 1995 c.302 §4]



Section 9.080 - Duties of board of governors; professional liability fund; quorum; status of employees of bar.

(2)(a)(A) The board has the authority to require all active members of the state bar engaged in the private practice of law whose principal offices are in Oregon to carry professional liability insurance and is empowered, either by itself or in conjunction with other bar organizations, to do whatever is necessary and convenient to implement this provision, including the authority to own, organize and sponsor any insurance organization authorized under the laws of the State of Oregon and to establish a lawyer’s professional liability fund. This fund shall pay, on behalf of active members of the state bar engaged in the private practice of law whose principal offices are in Oregon, all sums as may be provided under such plan which any such member shall become legally obligated to pay as money damages because of any claim made against such member as a result of any act or omission of such member in rendering or failing to render professional services for others in the member’s capacity as an attorney or caused by any other person for whose acts or omissions the member is legally responsible.

(B) The board has the authority to assess each active member of the state bar engaged in the private practice of law whose principal office is in Oregon for contributions to the professional liability fund and to establish the date by which contributions must be made.

(C) The board has the authority to establish definitions of coverage to be provided by the professional liability fund and to retain or employ legal counsel to represent the fund and defend and control the defense against any covered claim made against the member.

(D) The board has the authority to offer optional professional liability coverage on an underwritten basis above the minimum required coverage limits provided under the professional liability fund, either through the fund, through a separate fund or through any insurance organization authorized under the laws of the State of Oregon, and may do whatever is necessary and convenient to implement this provision. Any fund so established shall not be subject to the Insurance Code of the State of Oregon.

(E) Records of a claim against the professional liability fund are exempt from disclosure under ORS 192.410 to 192.505.

(b) For purposes of paragraph (a) of this subsection, an attorney is not engaged in the private practice of law if the attorney is a full-time employee of a corporation other than a corporation incorporated under ORS chapter 58, the state, an agency or department thereof, a county, city, special district or any other public or municipal corporation or any instrumentality thereof. However, an attorney who practices law outside of the attorney’s full-time employment is engaged in the private practice of law.

(c) For the purposes of paragraph (a) of this subsection, the principal office of an attorney is considered to be the location where the attorney engages in the private practice of law more than 50 percent of the time engaged in that practice. In the case of an attorney in a branch office outside Oregon and the main office to which the branch office is connected is in Oregon, the principal office of the attorney is not considered to be in Oregon unless the attorney engages in the private practice of law in Oregon more than 50 percent of the time engaged in the private practice of law.

(3) The board may appoint such committees, officers and employees as it deems necessary or proper and fix and pay their compensation and necessary expenses. At any meeting of the board, two-thirds of the total number of members then in office shall constitute a quorum. It shall promote and encourage voluntary county or other local bar associations.

(4) Except as provided in this subsection, an employee of the state bar shall not be considered an "employee" as the term is defined in the public employees’ retirement laws. However, an employee of the state bar may, at the option of the employee, for the purpose of becoming a member of the Public Employees Retirement System, be considered an "employee" as the term is defined in the public employees’ retirement laws. The option, once exercised by written notification directed to the Public Employees Retirement Board, may not be revoked subsequently, except as may otherwise be provided by law. Upon receipt of such notification by the Public Employees Retirement Board, an employee of the state bar who would otherwise, but for the exemption provided in this subsection, be considered an "employee," as the term is defined in the public employees’ retirement laws, shall be so considered. The state bar and its employees shall be exempt from the provisions of the State Personnel Relations Law. No member of the state bar shall be considered an "employee" as the term is defined in the public employees’ retirement laws, the unemployment compensation laws and the State Personnel Relations Law solely by reason of membership in the state bar.

[Amended by 1955 c.463 §2; 1975 c.641 §3; 1977 c.527 §1; 1979 c.508 §1; 1983 c.128 §2; 1985 c.486 §1; 1989 c.1052 §5; 1995 c.302 §17; 2015 c.122 §4]



Section 9.090 - Appropriation and disbursement of funds.

[Amended by 1969 c.314 §5; 1979 c.252 §17]



Section 9.100 - Statement of financial condition.

[Amended by 1991 c.726 §2]



Section 9.110 - Board of governors to formulate rules.

[Amended by 1975 c.641 §4; 1981 c.193 §5; 1995 c.302 §5]



Section 9.112 - Board of governors to establish minimum continuing legal education requirements.

[1999 c.953 §3]



Section 9.114 - Mandatory training on duties relating to reporting child abuse and abuse of elderly persons; rules.

[1999 c.953 §2; 2013 c.352 §7]



Section 9.120



Section 9.130



Section 9.132



Section 9.136 - House of delegates created; membership; terms.

(2) The members of the board of governors of the Oregon State Bar are ex officio voting delegates.

(3) The chairperson of each Oregon State Bar section is an ex officio voting delegate.

(4) The elected president of each county bar association is an ex officio voting delegate. Not more than one county bar association from each county may be represented by a delegate under this subsection.

(5) Elected delegates shall be elected from the regions established by ORS 9.025. Only active members of the bar may vote for delegates. A member may vote for delegates from the region in which the member maintains the member’s principal office.

(6) Each region shall elect at least five delegates. If more than 550 active members maintain their principal offices in the region, the members shall elect delegates as follows:

(a) The members shall elect one delegate for each 100 members who maintain their principal offices in the region.

(b) The members shall elect one additional delegate if more than 50 members who maintain their principal offices in the region are not accounted for after the allocation provided for in paragraph (a) of this subsection.

(7) Elected delegates shall serve for terms of three years. A vacancy in the office of an elected delegate shall be filled for the remainder of the term by a delegate appointed by the board of governors.

(8) An elected delegate may not serve as a member of the board of governors, as a section chairperson or as a county bar association president during the delegate’s term.

(9) For the purposes of this section, "county bar association" means a general purpose bar association established by the lawyers of one or more counties for the purpose of maintaining good professional relations between members of the bench and of the bar in the county or counties, and for the purpose of improving the administration of justice in the county or counties.

[1995 c.302 §7; 2001 c.297 §2; 2015 c.122 §2]



Section 9.139 - Powers of house of delegates.

(a) Modify or rescind an action or decision of the board of governors.

(b) Direct the board of governors as to future action.

(2) The board of governors is bound by a decision of the house of delegates made in the manner prescribed by subsection (1) of this section.

(3) The power of the house of delegates to direct, modify or rescind an action or decision of the board of governors under subsection (1) of this section does not include the power:

(a) To invalidate payments previously made at the direction of the board;

(b) To direct, modify or rescind any assessment by the board for contributions to a professional liability fund established under ORS 9.080; or

(c) To direct, modify or rescind any other action or decision by the board that is subject to control, approval or review by the Supreme Court.

(4) Subsection (3)(c) of this section does not affect the ability of the house of delegates to formulate disciplinary rules under ORS 9.490.

[1995 c.302 §8]



Section 9.142 - Rules for conduct of business; meetings.

(2) The board of governors shall set a time and place for the annual meeting of the house of delegates. At the annual meeting, the board of governors shall submit to the house of delegates reports of the proceedings by the board since the last meeting of the house, reports of the officers and committees of the state bar and recommendations of the board.

[1995 c.302 §9]



Section 9.145 - Public members.

[1995 c.302 §10; 2001 c.297 §3; 2015 c.122 §3]



Section 9.148 - Participation by nondelegates; referral of question for mail vote; petition for consideration or mail vote.

(2) The board of governors or the house of delegates, acting on its own motion, may refer to the members of the bar by mail ballot any question or measure considered by the board or house to be appropriate for submission to a vote of the members. Referral may be made under this subsection at any time.

(3) Active members of the state bar, by written petition signed by at least two percent of all active members, may have placed on the agenda of a meeting of the house of delegates any question or measure appropriate for a vote of the house. The petition shall contain the full text of the question or measure proposed. The petition must be filed with the executive director at least 45 days before the annual or special meeting of the house specified in the petition at the meeting when the petitioners seek to have the question or measure considered.

(4) Active members of the state bar, by written petition signed by no fewer than five percent of all active members, may request that the board of governors submit to a vote of the members any question or measure. The board of governors shall submit the question or measure to a vote of the members of the bar if the question or measure is appropriate for a vote of the members. The initiative petition must contain the full text of the question or measure proposed.

[1995 c.302 §11]



Section 9.150 - Termination of delegate’s term.

(1) Terminates the delegate’s active membership in the Oregon State Bar for any reason;

(2) Ceases to maintain the delegate’s principal office in the region the delegate was appointed or elected to represent;

(3) Takes office as a member of the board of governors, as a chairperson of a state bar section or as a county bar association president; or

(4) Is recalled pursuant to ORS 9.155.

[1995 c.302 §12; 2001 c.297 §4]



Section 9.152 - Election of delegates; rules.

(2)(a) The executive director shall mail ballots containing the names of the candidates for the office of delegate in each region to every active member in the region. Ballots may be delivered in person or by mail to the executive director, but must be received by the executive director on or before the day of the election. The executive director shall canvass the votes and record the results of the election.

(b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

(3) In a region in which only one position is to be filled, the candidate receiving the highest vote shall be declared elected. If a region has more than one position to be filled, the candidate with the most votes received shall be declared elected, the candidate with the next highest number of votes received shall then be declared elected, and so on until all positions are filled. The balloting shall be conducted so that only eligible active members can vote, and the secrecy of the ballot shall be preserved.

(4) Notwithstanding subsection (1) of this section, the board may not conduct an election for a region if the number of candidates for the region is equal to or less than the number of open positions for the region. If the number of candidates for the region is equal to or less than the number of open positions for the region, the board shall declare the candidate or candidates elected on a date specified by the board.

[1995 c.302 §13; 2001 c.297 §5; 2003 c.192 §2; 2011 c.303 §5]



Section 9.155 - Recall of delegate.

[1995 c.302 §14; 2001 c.297 §6]



Section 9.160 - Bar membership required to practice law; exceptions.

(2) Subsection (1) of this section does not affect the right to prosecute or defend a cause in person as provided in ORS 9.320.

(3) An individual licensed under ORS 696.022 acting in the scope of the individual’s license to arrange a real estate transaction, including the sale, purchase, exchange, option or lease coupled with an option to purchase, lease for a term of one year or longer or rental of real property, is not engaged in the practice of law in this state in violation of subsection (1) of this section.

(4) A title insurer authorized to do business in this state, a title insurance agent licensed under the laws of this state or an escrow agent licensed under the laws of this state is not engaged in the practice of law in this state in violation of subsection (1) of this section if, for the purposes of a transaction in which the insurer or agent provides title insurance or escrow services, the insurer or agent:

(a) Prepares any satisfaction, reconveyance, release, discharge, termination or cancellation of a lien, encumbrance or obligation;

(b) Acts pursuant to the instructions of the principals to the transaction as scrivener to fill in blanks in any document selected by the principals;

(c) Presents to the principals to the transaction for their selection any blank form prescribed by statute, rule, ordinance or other law; or

(d) Presents to the principals to the transaction for their selection a blank form prepared or approved by a lawyer licensed to practice law in this state for one or more of the following:

(A) A mortgage.

(B) A trust deed.

(C) A promissory note.

(D) An assignment of a mortgagee’s interest under a mortgage.

(E) An assignment of a beneficial interest under a trust deed.

(F) An assignment of a seller’s or buyer’s interest under a land sale contract.

(G) A power of attorney.

(H) A subordination agreement.

(I) A memorandum of an instrument that is to be recorded in place of the instrument that is the subject of the memorandum.

(5) In performing the services permitted in subsection (4) of this section, a title insurer, a title insurance agent or an escrow agent may not draft, select or give advice regarding any real estate document if those activities require the exercise of informed or trained discretion.

(6) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section unless the escrow agent provides to the principals to the transaction a notice in at least 12-point type as follows:

______________________________________________________________________________

YOU WILL BE REVIEWING, APPROVING AND SIGNING IMPORTANT DOCUMENTS AT CLOSING. LEGAL CONSEQUENCES FOLLOW FROM THE SELECTION AND USE OF THESE DOCUMENTS. THESE CONSEQUENCES AFFECT YOUR RIGHTS AND OBLIGATIONS. YOU MAY CONSULT AN ATTORNEY ABOUT THESE DOCUMENTS. YOU SHOULD CONSULT AN ATTORNEY IF YOU HAVE QUESTIONS OR CONCERNS ABOUT THE TRANSACTION OR ABOUT THE DOCUMENTS. IF YOU WISH TO REVIEW TRANSACTION DOCUMENTS THAT YOU HAVE NOT YET SEEN, PLEASE CONTACT THE ESCROW AGENT.

______________________________________________________________________________

(7) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section for a real estate sale and purchase transaction in which all or part of the purchase price consists of deferred payments by the buyer to the seller unless the escrow agent provides to the principals to the transaction:

(a) A copy of any proposed instrument of conveyance between the buyer and seller to be used in the transaction;

(b) A copy of any proposed deferred payment security instrument between the buyer and seller to be used in the transaction; and

(c) A copy of any proposed promissory note or other evidence of indebtedness between the buyer and seller to be used in the transaction.

(8) The notice and copies of documents that must be provided under subsections (6) and (7) of this section must be delivered in the manner most likely to ensure receipt by the principals to the transaction at least three days before completion of the transaction. If copies of documents have been provided under subsection (7) of this section and are subsequently amended, copies of the amended documents must be provided before completion of the transaction.

(9) Failure of any person to comply with the requirements of subsections (3) to (8) of this section does not affect the validity of any transaction and may not be used as a basis to challenge any transaction.

[Amended by 2003 c.260 §1; 2007 c.319 §24; 2009 c.218 §4]



Section 9.162 - Definitions for ORS 9.160 to 9.166.

(1) "Person" means a human being, a public body as defined by ORS 174.109, a public or private corporation, an unincorporated association, a partnership, a limited liability company or any other business entity created under law.

(2) "Restitution" means full, partial or nominal payment of pecuniary damages to a victim.

(3) "Victim" means any person who the court determines has suffered pecuniary damages as a result of any other person’s violation of ORS 9.160.

[1987 c.860 §2; 2009 c.218 §3]



Section 9.164 - Investigation of alleged violation of ORS 9.160.

[1987 c.860 §3]



Section 9.166 - Enjoining practicing law without a license; restitution to victim.

[1987 c.860 §4; 2001 c.300 §57; 2003 c.260 §3; 2003 c.670 §6]



Section 9.180 - Classes of membership.

[Amended by 1961 c.499 §1; 1979 c.252 §18]



Section 9.190



Section 9.191 - Annual membership fees; professional liability assessments.

(2) The board shall establish prorated membership fees payable for the year that a member is admitted to the practice of law in this state. If the new member is admitted on or before the date established by the board for the payment of annual membership fees under subsection (1) of this section, the new member must pay the full annual membership fees established under subsection (1) of this section.

(3) In establishing annual membership fees, the board shall consider and be guided by the anticipated financial needs of the state bar for the year for which the fees are established, time periods of membership and active or inactive status of members. Annual membership fees may include any amount assessed under any plan for professional liability insurance for active members engaged in the private practice of law whose principal offices are in Oregon as provided in ORS 9.080 (2). The board may not require that a member who has been admitted to practice law in Oregon for 50 years or more pay membership fees, assessments or any amount under ORS 9.645, except that the member shall be required to pay any amount assessed under any plan for professional liability insurance if the member is engaged in the private practice of law and the member’s principal office is in Oregon.

[1969 c.602 §2 (enacted in lieu of 9.190); 1973 c.21 §1; 1975 c.641 §5; 1977 c.527 §2; 1979 c.508 §3; 1985 c.486 §2; 1985 c.512 §3; 1995 c.302 §18; 1999 c.171 §7; 2001 c.104 §2; 2003 c.192 §3]



Section 9.200 - Effect of failure to pay membership fees; reinstatement.

(2) An active member delinquent in the payment of fees or contributions is not entitled to vote.

(3) A member suspended for delinquency under this section may be reinstated only on compliance with the rules of the Supreme Court and the rules of procedure and payment of all required fees or contributions.

[Amended by 1957 c.271 §1; 1961 c.499 §2; subsection (2) formerly part of 9.190; 1979 c.508 §4a; 2013 c.3 §2; 2015 c.122 §5]



Section 9.210 - Board of bar examiners; fees of applicants for admission to bar.

(2) The board shall examine applicants, investigate applicants’ character and fitness and recommend to the Supreme Court for admission to practice law those who fulfill the requirements prescribed by law and the rules of the Supreme Court.

(3) With the approval of the Supreme Court, the board may fix and collect fees to be paid by applicants for admission, which fees shall be paid into the treasury of the bar.

(4) Applications for admission and any other material pertaining to individual applicants are confidential and may be disclosed only as provided in the rules of the Supreme Court. The board’s consideration of an individual applicant’s qualifications is a judicial proceeding for purposes of ORS 192.610 to 192.690.

[Amended by 1979 c.252 §20; 1981 c.193 §6; 2015 c.122 §6]



Section 9.220 - General requirements for admission.

(1) Is at least 18 years old, which proof may be made by the applicant’s affidavit.

(2)(a) Is a person of good moral character and fit to practice law.

(b) For purposes of this section and ORS 9.025, 9.070, 9.110, 9.210, 9.250 and 9.527, the lack of "good moral character" may be established by reference to acts or conduct that reflect moral turpitude or to acts or conduct which would cause a reasonable person to have substantial doubts about the individual’s honesty, fairness and respect for the rights of others and for the laws of the state and the nation. The conduct or acts in question should be rationally connected to the applicant’s fitness to practice law.

(3) Has the requisite learning and ability, which must be shown by the examination of the applicant, by the judges or under their direction. However, no rule shall establish any maximum on the number of times an applicant may apply for and take the bar examination whenever presented if the reason for refusing admission to practice law is failure to pass the bar examination.

[Amended by 1973 c.827 §2; 1981 c.193 §7; 1983 c.373 §2; 1985 c.599 §1; 1991 c.726 §3; 1995 c.302 §21; 1999 c.171 §3]



Section 9.230



Section 9.240



Section 9.241 - Practice of law by attorneys licensed in other jurisdictions; rules; fee.

(2) Notwithstanding ORS 9.160, the Supreme Court may adopt rules pursuant to the procedures established by ORS 9.490 that allow attorneys who have not been admitted to practice law in this state to practice law in Oregon on a temporary basis, including performing transactional or prelitigation work.

(3) The Supreme Court may by rule require the payment of a fee by an attorney appearing as counsel for a party in an action or proceeding before a court under the provisions of subsection (1) of this section. All amounts collected from any fee imposed by the Supreme Court under the provisions of this subsection shall be deposited with the Oregon State Bar and are continuously appropriated to the Oregon State Bar. Amounts appropriated to the Oregon State Bar under this subsection may be used only for the funding of legal services provided through the Legal Services Program established under ORS 9.572 and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program and in collecting fees imposed under this subsection.

[1993 c.213 §1; 2001 c.223 §1; 2003 c.260 §5]



Section 9.242 - Advice on law of foreign jurisdiction; rules.

(2) As used in this section, "foreign jurisdiction" means any nation, country, state, political or other entity other than any state of the United States, the District of Columbia, Puerto Rico or a United States Territory or possession.

[1989 c.1052 §2]



Section 9.250 - Order for admission; oath of qualified applicant.

(2) The applicant shall execute a written oath that in the practice of law the applicant will support the Constitution and laws of the United States and of this state, and be of faithful and honest demeanor in office. The applicant is entitled to practice as an attorney after the State Court Administrator has received the oath executed under this subsection.

[Amended by 1973 c.827 §3; 1981 c.193 §8; 1989 c.1052 §6; 1991 c.726 §4; 1997 c.388 §3]



Section 9.260



Section 9.261 - Resignation of attorney.

(2) An attorney who has resigned may be readmitted to practice only in compliance with rules adopted pursuant to ORS 9.542.

[1989 c.1052 §8 (enacted in lieu of 9.260)]



Section 9.270



Section 9.280 - Prohibition on acting as immigration consultant; definitions; exception.

(2) As used in this section, unless the context or subject matter requires otherwise:

(a) "Immigration consultant" means any person who gives advice on an immigration matter, including but not limited to drafting an application, brief, document, petition or other paper or completing a form provided by a federal or state agency in an immigration matter.

(b) "Immigration matter" means any proceeding, filing or action affecting the immigration or citizenship status of any person which arises under immigration and naturalization law, executive order or presidential proclamation, or action of the United States Department of Homeland Security, the United States Department of Justice, the United States Department of State or the United States Department of Labor.

(3) This section does not apply to any person or qualified designated entity authorized by federal law to represent persons before the United States Department of Homeland Security or the United States Department of Justice. [1987 c.860 §5; 2007 c.61 §1]

Note: Sections 1 and 2, chapter 753, Oregon Laws 2015, provide:

Sec. 1. Task Force on Immigration Consultant Fraud. (1) The Task Force on Immigration Consultant Fraud is established, consisting of 12 members as follows:

(a) The President of the Senate shall appoint one member from among members of the Senate.

(b) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

(c) The Secretary of State or the Secretary of State’s designee shall serve as a member of the task force.

(d) The Governor shall appoint the following members:

(A) A representative of the Oregon State Bar.

(B) An attorney who practices in the area of immigration.

(C) A representative of the Oregon Advocacy Commissions Office.

(D) A representative of the Department of Justice.

(E) A representative of an organization of criminal defense attorneys in this state.

(F) A member representing prosecutors in this state.

(G) A representative of an organization that advocates for low-wage workers.

(H) A member representing law enforcement.

(I) A representative of an organization advocating for immigrants and refugees.

(2) The task force shall study the issue of violations of ORS 9.280 by immigration consultants and the practice of immigration consultants attempting to obstruct persons from reporting violations of ORS 9.280.

(3) A majority of the voting members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the voting members of the task force.

(5) The task force shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) The task force shall submit a report in the manner provided by ORS 192.245, and may include recommendations for legislation, to a committee or an interim committee of the Legislative Assembly related to immigration as appropriate no later than September 15, 2015.

(10) The Oregon Advocacy Commissions Office shall provide staff support to the task force.

(11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Oregon Advocacy Commissions Office for purposes of the task force.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.753 §1]

Sec. 2. Repeal. Section 1 of this 2015 Act is repealed on December 31, 2016.

[2015 c.753 §2]



Section 9.310 - Attorney defined; counsel.



Section 9.320 - Necessity for employment of attorney; effect of employment.

[Amended by 1975 c.451 §171; 2015 c.7 §1]



Section 9.330 - Authority of attorney.

[Amended by 1985 c.540 §23; 2003 c.576 §277]



Section 9.340 - Challenge by party of attorney’s authority to appear for party.



Section 9.350 - Challenge of attorney’s authority to appear for adverse party.



Section 9.360 - Compelling delivery by attorney of money or papers.



Section 9.370 - Compelling delivery when attorney claims lien.

(1) Impose, as a condition of making the order, the requirement that the client give security, in form and amount to be directed, to satisfy the lien when determined in an action or suit;

(2) Summarily inquire into the facts on which the claim of a lien is founded, and determine the same; or

(3) Direct the trial of the controversy by a jury, or refer it, and upon the verdict or report, determine the same as in other cases.

[Amended by 1975 c.648 §70; 1991 c.67 §2; 2003 c.14 §9]



Section 9.380 - Changing attorneys and terminating attorney-client relationship.

(a) Before judgment or final determination, upon the consent of the attorney filed with the clerk or entered in the appropriate record of the court; or

(b) At any time, upon the order of the court, based on the application of the client or the attorney, for good and sufficient cause.

(2) The relationship of attorney and client may be terminated after the entry of a judgment or other final determination in an action or proceeding by the filing of a notice of termination of the relationship in the action or proceeding. The notice must be signed by the attorney and must state that all services required of the attorney under the agreement between the attorney and the client have been provided.

[Amended by 1985 c.540 §24; 2003 c.576 §278; 2011 c.60 §1]



Section 9.390 - Notice of change or termination.

[Amended by 2011 c.60 §2]



Section 9.400



Section 9.460 - Duties of attorneys.

(1) Support the Constitution and laws of the United States and of this state;

(2) Employ, for the purpose of maintaining the causes confided to the attorney, such means only as are consistent with truth, and never seek to mislead the court or jury by any artifice or false statement of law or fact;

(3) Maintain the confidences and secrets of the attorney’s clients consistent with the rules of professional conduct established pursuant to ORS 9.490; and

(4) Never reject, for any personal consideration, the cause of the defenseless or the oppressed.

[Amended by 1989 c.1052 §9; 1991 c.726 §5]



Section 9.470



Section 9.480



Section 9.490 - Formulation of rules of professional conduct; prohibition on certain sanctions for violation of rule.

(2) A court of this state may not order that evidence be suppressed or excluded in any criminal trial, grand jury proceeding or other criminal proceeding, or order that any criminal prosecution be dismissed, solely as a sanction or remedy for violation of a rule of professional conduct adopted by the Supreme Court.

[Amended by 1995 c.302 §19; 1995 c.708 §2]



Section 9.500 - Solicitation of personal injury business by nonlawyer.



Section 9.505 - Payment for referring claims resulting from personal injury or death.

[1961 c.561 §1]



Section 9.510 - Solicitation by attorneys.



Section 9.515 - Referral of claims, suits or actions between attorneys; division of fees.

(2) The provisions of ORS 9.505 shall not prohibit the referral of claims, suits or actions between attorneys or the dividing of fees for legal services with another lawyer consistent with the rules of professional conduct adopted pursuant to ORS 9.490.

[1961 c.561 §§2,3; 1989 c.1052 §10]



Section 9.520 - Acceptance and prosecution of solicited claims.



Section 9.525



Section 9.527 - Grounds for disbarment, suspension or reprimand.

(1) The member has committed an act or carried on a course of conduct of such nature that, if the member were applying for admission to the bar, the application should be denied;

(2) The member has been convicted in any jurisdiction of an offense which is a misdemeanor involving moral turpitude or a felony under the laws of this state, or is punishable by death or imprisonment under the laws of the United States, in any of which cases the record of the conviction shall be conclusive evidence;

(3) The member has willfully disobeyed an order of a court requiring the member to do or forbear an act connected with the legal profession;

(4) The member is guilty of willful deceit or misconduct in the legal profession;

(5) The member is guilty of willful violation of any of the provisions of ORS 9.460 or 9.510;

(6) The member is guilty of gross or repeated negligence or incompetence in the practice of law; or

(7) The member has violated any of the provisions of the rules of professional conduct adopted pursuant to ORS 9.490.

[Formerly 9.480; 1989 c.1052 §11]



Section 9.528 - Advice on conducting covert operations; participation in covert operations.

(a) May provide legal advice and direction to the officers and employees of a public body, as defined in ORS 192.410, or to the officers and employees of the federal government, on conducting covert activities for the purpose of enforcing laws, even though the activities may require the use of deceit or misrepresentation; and

(b) May participate in covert activities that are conducted by public bodies, as defined in ORS 192.410, for the purpose of enforcing laws, or in covert activities that are conducted by the federal government for the purpose of enforcing laws, even though the participation may require the use of deceit or misrepresentation.

(2) The provisions of this section apply to the Attorney General, the Deputy Attorney General, assistant attorneys general, district attorneys, deputy district attorneys and any other attorney employed by, or working on behalf of, a public body, as defined in ORS 192.410, or the federal government.

[2001 c.667 §2]



Section 9.529 - Status of proceedings relating to discipline, admission or reinstatement.

[1983 c.618 §3; 1997 c.249 §9]



Section 9.530



Section 9.532 - Local professional responsibility committees; state professional responsibility board; powers; witnesses; subpoenas; oaths.

(2) The board of governors shall also create a state professional responsibility board to review the conduct of attorneys and to institute disciplinary proceedings against members of the bar. The composition and authority of the state professional responsibility board shall be as provided in the rules of procedure.

(3)(a) The state professional responsibility board and local professional responsibility committees shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the member being investigated, and the production of books, papers and documents pertaining to the matter under investigation.

(b) A witness in an investigation conducted by the state professional responsibility board or a local professional responsibility committee who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. The state professional responsibility board or local professional responsibility committees may enforce any subpoena issued pursuant to paragraph (a) of this subsection by application to any circuit court.

(c) Any member of the state professional responsibility board or a local professional responsibility committee may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection.

[1983 c.618 §4]



Section 9.534 - Disciplinary board; procedure before board; oaths; subpoenas; hearing; record.

(2) A member, formally accused of misconduct by the bar, shall be given reasonable written notice of the charges against the member, a reasonable opportunity to defend against the charges, the right to be represented by counsel, and the right to examine and cross-examine witnesses. The member shall also have the right to appear and testify, and the right to the issuance of subpoenas for attendance of witnesses and the production of books, papers or documents in the defense of the member.

(3) Rules of evidence and discovery in disciplinary proceedings shall be as provided in the rules of procedure.

(4)(a) The disciplinary board shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the accused member, and the production of books, papers and documents pertaining to the matter before the disciplinary board.

(b) A witness in a disciplinary proceeding who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. Subpoenas issued pursuant to paragraph (a) of this subsection may be enforced by application to any circuit court.

(c) Any member of the disciplinary board may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection.

(5) The hearing before the disciplinary board shall be held in the county in which the member charged maintains an office for the practice of law, the county in which the member resides, or the county in which the offense is alleged to have been committed. With the consent of the member, the hearing may be held elsewhere in the state.

(6) A record of all hearings shall be made and preserved by the disciplinary board.

[1983 c.618 §5]



Section 9.535



Section 9.536 - Disciplinary board decision; appeal to Supreme Court; review; costs.

(2) When a matter is before the Supreme Court for review, the court shall consider the matter de novo and may adopt, modify or reject the decision of the disciplinary board in whole or in part and thereupon enter an appropriate order.

(3) The Supreme Court, or the disciplinary board in cases where its decision has become final, may award judgment in any bar proceeding for all or part of a party’s actual and necessary costs and disbursements incurred. The procedures for recovery of such costs and disbursements shall be the same as in civil cases.

(4) The State Court Administrator shall enter any judgment for costs and disbursements in the records of the Supreme Court and shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the member or applicant resides or maintains an office for the practice of law or other business. If a judgment for costs and disbursements is entered against the bar, the State Court Administrator shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the bar maintains its principal place of business. On receipt of a certified copy of the judgment, the clerk of the circuit court shall file it and cause it to be entered in the circuit court register. Such judgment shall thereafter have the same force and effect, may be enforced by execution in the same manner, may be extended in the same manner and, upon payment, shall be satisfied in the same manner as other judgments entered in circuit court.

[1983 c.618 §6; 1985 c.540 §25; 1991 c.790 §2; 1997 c.149 §1; 2003 c.192 §4; 2003 c.576 §175]



Section 9.537 - Civil immunity of witnesses, bar officials and employees.

(2) The Oregon State Bar, its officers, the members of local professional responsibility committees, the state professional responsibility board, the board of bar examiners, the board of governors, the disciplinary board, and bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending admission, reinstatement or disciplinary proceedings.

[1983 c.618 §7]



Section 9.539 - Application to admission and reinstatement proceedings.

[1983 c.618 §8]



Section 9.540



Section 9.541



Section 9.542 - Rules for investigation of attorneys and applicants; authority of board of governors to require fingerprints.

(2) For the purpose of requesting a state or nationwide criminal records check under ORS 181A.195, the board of governors may require the fingerprints of a person who is applying for admission or reinstatement to the bar or for renewal of a license issued by the bar.

[1983 c.618 §9; 2005 c.730 §56]



Section 9.545



Section 9.550



Section 9.555 - Copy of complaint or notice to Attorney General when bar is plaintiff or defendant; exceptions.

(2) When the bar is served with summons and complaint in an action in which the bar is named as a defendant, the bar shall give notice to the Attorney General by mailing a copy of the summons and complaint to the Attorney General by certified or registered mail, return receipt requested, within five working days of the date of service on the bar.

(3) The notice provisions of subsections (1) and (2) of this section shall not apply to matters involving admission of any applicant to the bar, discipline or reinstatement of a member of the bar or claims made against a member of the bar for which the professional liability fund of the bar may be obligated to pay money damages under ORS 9.080 (2).

[1985 c.446 §3]



Section 9.560



Section 9.565 - Tax return information from Department of Revenue; use.

[1985 c.602 §10; 1999 c.171 §2]



Section 9.568 - State lawyers assistance committee; personal and practice management assistance committees; rules; confidentiality; civil immunity.

(b) The board may adopt rules for the operation of the state lawyers assistance committee.

(c) The purpose of the state lawyers assistance committee is the provision of supervision and assistance to those lawyers whose performance or conduct may impair their ability to practice law or their professional competence.

(2)(a) In addition to the state lawyers assistance committee created under subsection (1) of this section, the board may create personal and practice management assistance committees to provide assistance to lawyers who are suffering from impairment or other circumstances that may adversely affect professional competence or conduct. Personal and practice management assistance committees may also provide advice and training to lawyers in practice management.

(b) The board may adopt rules governing the provision of assistance to lawyers by personal and practice management assistance committees.

(c) The purpose of a personal and practice management assistance committee is the provision of completely confidential assistance, advice and training to lawyers in a manner that fosters maximum openness in communications between a lawyer and the committee and that encourages a lawyer to seek assistance from the committee.

(3) Any information provided to or obtained by the state lawyers assistance committee or any personal and practice management assistance committee, or provided to or obtained by any agent of those committees, is:

(a) Confidential;

(b) Exempt from the provisions of ORS 192.410 to 192.505;

(c) Not discoverable or admissible in any civil proceeding without the written consent of the lawyer to whom the information pertains; and

(d) Not discoverable or admissible in any disciplinary proceeding except to the extent provided by rules of procedure adopted pursuant to ORS 9.542.

(4) The limitations placed on the disclosure and admissibility of information in this section shall not apply to information relating to a lawyer’s noncooperation with the state lawyers assistance committee or any agent of the committee, or to information otherwise obtained by the bar from any other source.

(5) The board may authorize the state lawyers assistance committee to act as the monitor or supervisor for lawyers placed on probation or in diversion in connection with a disciplinary investigation or proceeding, or who have been conditionally admitted or reinstated to the practice of law. Any information provided to or obtained by the state lawyers assistance committee when the committee acts as a monitor or supervisor under the provisions of this subsection is not subject to subsection (3) of this section.

(6) All meetings of the state lawyers assistance committee and the personal and practice management assistance committees are exempt from the provisions of ORS 192.610 to 192.690.

(7) Any person who makes a complaint or referral to the bar as to the competence of an attorney or provides information or testimony in connection with the state lawyers assistance committee or any personal and practice management assistance committee is not subject to an action for civil damages as a result thereof.

(8) With respect to their acts in connection with the state lawyers assistance committee or any personal and practice management assistance committee, the same privileges and immunities from civil and criminal proceedings that apply to prosecuting and judicial officers of the state shall apply to the board, all officers and employees of the bar, and the members of the committees and their agents.

(9) For the purposes of this section, agents of the state lawyers assistance committee or a personal and practice management assistance committee include investigators, attorneys, counselors, staff personnel and any other individual or entity acting on behalf of or at the request of the committees.

[Formerly 9.545; 2005 c.347 §3]



Section 9.570



Section 9.572 - Bar to establish Legal Services Program; director; advisory and technical committees.

(2) The Oregon State Bar shall appoint a director of the Legal Services Program established under this section. The bar shall prescribe the duties of the director and fix the salary of the director.

(3) The Oregon State Bar may establish any advisory or technical committees it deems necessary to advise the bar in establishing and operating the Legal Services Program.

[1997 c.801 §73; 2011 c.595 §99]



Section 9.574



Section 9.576 - Review of providers; mediation; hearing; suspension of funding.

(2) If the director of the Legal Services Program is unable to negotiate satisfactory compliance with the standards and guidelines of the program established by the Oregon State Bar under ORS 9.572, the director shall give the provider 30 days in which to bring the program into compliance. If the director concludes that the program is not in compliance at the end of the 30-day period, the matter shall be submitted to mediation. The director and the provider shall jointly select a mediator. If the director and provider are unable to select a mediator within 15 days after the expiration of the 30-day period, any presiding judge for a judicial district may appoint a mediator upon the petition of the director.

(3) If mediation under subsection (2) of this section fails to produce a resolution of the matter, the director shall give the provider notice that a hearing will be held not sooner than 30 days after the date the notice is given. If, after hearing, the director determines that the provider is not in compliance with the standards and guidelines of the program and that the provider has failed to show satisfactory progress toward achieving compliance, the director shall suspend further funding of the program until such time as the provider makes a showing of compliance.

[1997 c.801 §74; 2011 c.595 §100]



Section 9.577 - Legal Aid Account.

(2) Each month, the State Court Administrator shall transfer to the Legal Aid Account, from amounts collected by the State Court Administrator as fees and charges in the circuit courts, the amounts necessary to make the distributions required by subsection (3) of this section.

(3) Each biennium, the State Court Administrator shall distribute to the Oregon State Bar $11.9 million from the Legal Aid Account. Distributions under this section shall be made by the State Court Administrator in eight quarterly installments of equal amounts, with the first distribution to be made as soon as possible after July 1, 2011. Amounts distributed to the Oregon State Bar under this subsection may be used only for the funding of the Legal Services Program established under ORS 9.572.

[2011 c.595 §3a]

Note: 9.577 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 9 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 9.578 - Other funding sources.

[1997 c.801 §75]



Section 9.580



Section 9.582 - Use of amounts not paid to class members in class action lawsuits.

[2015 c.2 §4]

Note: 9.582 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 9 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 9.590



Section 9.595



Section 9.600



Section 9.610



Section 9.615 - Definition for ORS 9.615 to 9.665.

[1967 c.546 §2]



Section 9.620



Section 9.625 - Plan to relieve client losses; rules.

[1967 c.546 §3; 1975 c.641 §10; 1989 c.1052 §12]



Section 9.630



Section 9.635 - Sources of client security fund.

(1) Transfers by the board of governors from other funds of the state bar;

(2) Voluntary contributions and payments by members under ORS 9.645;

(3) Claims recovered under ORS 9.665; and

(4) Income from investments of the fund.

[1967 c.546 §4]



Section 9.640



Section 9.645 - Annual payment by state bar members.

[1967 c.546 §5; 1975 c.641 §11; 1979 c.314 §1; 1983 c.122 §1; 1989 c.1052 §25; 1991 c.726 §6]



Section 9.650



Section 9.655 - Investigation of claim of loss; subpoena.

(a) Has been found guilty of a crime arising out of the dishonest conduct;

(b) In the case of a claim of loss of $5,000 or less, has been disbarred, suspended or reprimanded in disciplinary proceedings or has resigned from the bar due to circumstances arising out of the dishonest conduct; or

(c) Is a judgment debtor under the money award portion of a judgment entered in favor of the client in a proceeding arising out of the dishonest conduct, and execution issued on the judgment has been returned uncollected or issuance of execution would be a useless act.

(2) At any time after a claim is filed by a client claiming a pecuniary loss payable from the client security fund, the board or the board’s representative may compel by subpoena the person named in the claim as the attorney whose dishonest conduct caused the loss, or any other person having knowledge of the matter, to appear for the purpose of giving testimony, and may compel by subpoena the production of records and documents pertinent to the claim. The subpoena shall have the same force and effect as in a civil action in the circuit court, and may be enforced by order of the circuit court for the county in which the person was served.

[1967 c.546 §6; 1975 c.641 §12; 1979 c.383 §1; 1989 c.1052 §13; 2003 c.576 §279; 2005 c.347 §4; 2007 c.59 §1]



Section 9.657 - Immunity from civil liability.

(2) The Oregon State Bar, its officers, the members of the client security fund committee, the board of governors, bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending client security fund claims.

[1989 c.1052 §4]



Section 9.660



Section 9.665 - Authority for reimbursement of client; waiver of conditions; subrogation for amount paid.

(2) The board shall not authorize payment unless the conditions of ORS 9.655 (1) have been found to exist. However, the board may, in its sole discretion, waive one or more of the conditions of ORS 9.655 (1) in cases of extreme hardship or special and unusual circumstances. The state bar is subrogated, in the amount that a client’s claim is reimbursed from the client security fund, to all rights and remedies of that client against the attorney whose dishonest conduct caused the loss, against the estate of the attorney or against any other person liable for the loss.

[1967 c.546 §7; 1989 c.1052 §14; 1991 c.726 §7; 2003 c.14 §10]



Section 9.670



Section 9.675 - Mandatory certification and disclosures for lawyer trust accounts.

(2) If a member does not file the certificate and disclosures required by this section within 30 days after the due date prescribed under subsection (1) of this section, the executive director shall send written notice of the default to the member at the member’s electronic mail address on file with the bar on the date of the notice. The executive director shall send the notice by mail to any member who is not required to have an electronic mail address on file with the bar under the rules of procedure. If a member does not file the certificate and disclosures required by this section within 60 days after the date of the notice, the person’s membership in the bar is automatically suspended. The executive director shall provide the names of all persons suspended under this section to the judges of the circuit courts, the Court of Appeals and the Oregon Tax Court.

(3) A person suspended under this section may be reinstated to membership in the bar only if the person pays all required fees and contributions and complies with all rules of procedure and rules of the Supreme Court relating to reinstatement.

[2011 c.304 §2; 2013 c.3 §3]



Section 9.680



Section 9.685 - Trust account overdraft notification program.

(2) The board of governors may adopt regulations for the administration of a trust account overdraft notification program established under this section. Regulations adopted under this subsection are binding upon all members of the bar only after those regulations are approved by the Supreme Court.

[Formerly 9.132]



Section 9.690



Section 9.695 - Status of files or work premises of lawyer; inadmissibility of evidence subject to search or seizure.

(2) The provisions of subsection (1) of this section do not apply where there is probable cause to believe that the lawyer has committed, is committing or is about to commit a crime.

(3) As used in this section, "lawyer" means a member of the Oregon State Bar or a person licensed to practice law in any court of this state or any court of record of the United States or of any state, territory or other jurisdiction of the United States.

(4) Evidence or the fruits thereof obtained in violation of this section shall be inadmissible in any criminal or civil action or proceeding, except for an action or suit brought for violation of this section or the rights protected thereby.

[1981 c.908 §1]



Section 9.700



Section 9.705 - Definitions for ORS 9.705 to 9.757.

(1) "Affected attorney" means a member or former member of the Oregon State Bar whose law practice is placed within the jurisdiction of the court under ORS 9.720 or as to whom a petition has been filed to place such law practice within the jurisdiction of the court under ORS 9.715.

(2) "Law practice" means a practice conducted by an individual, a partnership or a professional corporation.

[1979 c.252 §2; 1985 c.512 §4; 1989 c.1052 §15; 2015 c.6 §1]



Section 9.710 - Jurisdiction of circuit court over law practice of nonperforming attorney.

(1) The attorney failed to make arrangements for the orderly suspension or termination of the law practice of the attorney; or

(2) A duly appointed personal representative or other person assisting with the suspension or termination of the law practice is unable to adequately protect the interests of the attorney’s clients.

[1979 c.252 §3; 1985 c.512 §5; 1989 c.1052 §16; 2015 c.6 §2]



Section 9.715 - Petition to take jurisdiction over law practice.

[1979 c.252 §4; 1985 c.512 §6; 1989 c.1052 §17; 1991 c.249 §2; 2015 c.6 §3]



Section 9.720 - Court taking jurisdiction over law practice.

[1979 c.252 §5; 2015 c.6 §4]



Section 9.722



Section 9.725 - Appointment of bar as custodian of law practice; duties of custodian, court and financial institution.

(a) Examine the files and records of the law practice and obtain information as to any pending matters which may require attention;

(b) Notify persons and entities who appear to be clients of the affected attorney that the court has assumed jurisdiction and inform such persons that it may be in their best interest to obtain other legal counsel;

(c) Apply for extensions of time pending employment of other counsel by the client;

(d) File notices, motions and pleadings on behalf of the client where jurisdictional time limits are involved and other legal counsel has not yet been obtained;

(e) Give notice to appropriate persons and entities who may be affected, other than clients, that the court has assumed jurisdiction;

(f) Arrange for the surrender or delivery of clients’ papers or property; and

(g) Do such other acts as the court may direct to carry out the purposes of ORS 9.705 to 9.757.

(2) The court has jurisdiction over that portion of the files, records and property of the affected attorney for the purposes of ORS 9.705 to 9.757 as established in the order, and may make all orders necessary or appropriate to protect the interest of the affected attorney, the clients of the affected attorney and the public.

(3) Any financial institution holding funds in a lawyer trust account of the affected lawyer shall release the funds to the bar upon presentment of a copy of the order appointing the bar as custodian. The bar shall determine the ownership of the funds in the lawyer trust account and distribute the funds as directed by the interested client. Any funds for which ownership cannot be determined or for whom the owner cannot be located shall be turned over to the bar as provided in ORS 98.302 to 98.436.

(4) The bar may not be required to pay a filing fee for filing a petition under ORS 9.715.

[1979 c.252 §6; 1985 c.512 §7; 1989 c.1052 §18; 2015 c.6 §6]



Section 9.727 - Service of order of custodianship.

[2015 c.6 §9]



Section 9.730 - Assistance by professional liability fund and other attorneys.

[1979 c. 252 §9; 1985 c.512 §8; 1989 c.1052 §19; 2015 c.6 §7]



Section 9.735 - Compensation of custodian.

[1979 c.252 §11; 1985 c.512 §9; 1989 c.1052 §20; 2003 c.576 §225; 2013 c.3 §1; 2015 c.6 §11]



Section 9.740 - Court orders appealable; stay.

[1979 c.252 §7; 1985 c.512 §10; 1989 c.1052 §21]



Section 9.745 - Statutes of limitation suspended.

[1979 c.252 §8; 1985 c.512 §11; 1989 c.1052 §22]



Section 9.750 - Confidentiality of files and records; attorney-client privilege.

[1979 c.252 §10; 1985 c.512 §12; 1989 c.1052 §23; 2015 c.6 §12]



Section 9.755 - Final report of custodian; petition for compensation; court approval.

[1979 c.252 §12; 1985 c.512 §13; 1989 c.1052 §24; 2015 c.6 §13]



Section 9.757 - Retention of client materials.

(2) The bar may dispose of an unclaimed original will as provided in ORS 112.815 and 112.820.

(3) The bar shall maintain a log of all retained wills that is accessible to the public.

(4) Upon receipt of satisfactory proof of identity, the bar shall release a will belonging to a client to the client or to a duly appointed personal representative or conservator of the client.

(5) The bar may retain wills in digitized form, and a digitized copy, certified by the bar as a true copy of the digital document retained by the bar, shall be admissible in evidence to the same extent as the original.

[2015 c.6 §10]



Section 9.760 - Judicial department library services; fees.

[Amended by 1959 c.655 §1; 1985 c.308 §2]



Section 9.770



Section 9.780 - Exchange of legal publications.

[Amended by 1985 c.308 §3; 2001 c.779 §6]



Section 9.790 - Legislative Counsel furnishing copies of codes and session laws for exchange.

[Amended by 1985 c.308 §4]



Section 9.800 - Sale of surplus codes and session laws.

[Amended by 1985 c.308 §5]



Section 9.810



Section 9.815 - County law libraries and law library services.

(a) Operate a free law library at a location that is convenient and available at reasonable hours; or

(b) Provide free law library services at one or more locations that are convenient and available at reasonable hours.

(2) A county governing body may enter into a contract with a law library association or other organization for the operation of the law library, or the provision of law library services, required by this section.

[2011 c.224 §1; 2011 c.595 §176]



Section 9.820 - Law libraries in Multnomah County.

[Amended by 1963 c.519 §1; 1965 c.619 §3; 2011 c.595 §105]



Section 9.825 - Law library surveys; reports.

(a) The extent to which counties provide access to statutes, rules, cases and other legal information, whether through printed materials or electronic access;

(b) Staffing in county law libraries;

(c) The number and types of persons who use county law libraries and other law library services;

(d) The hours that county law libraries are open, or access to law library services is available;

(e) The hours that law library staff assistance is available, either in person, by telephone or through the Internet; and

(f) The extent to which persons who use county law libraries and law library services have free or low-cost public, on-site access to computers, printers, copiers and other electronic devices provided by the counties.

(2) The State Court Administrator shall submit a report to the Legislative Assembly in the manner provided by ORS 192.245 based on each survey conducted under this section. The report must be delivered to the Legislative Assembly not later than February 1 of each odd-numbered year.

[2011 c.224 §5]



Section 9.830



Section 9.840



Section 9.850



Section 9.990 - Penalties.

(2) Any person who violates any of the provisions of ORS 9.500 or 9.520 commits a Class A violation.

(3) Any person violating any of the provisions of ORS 9.505 shall, upon conviction, be fined not more than $1,000 or imprisoned in the county jail for a period not to exceed one year, or both.

[Subsection (3) enacted as 1961 c.561 §4; 1999 c.1051 §143]






Chapter 010 - Juries

Section 10.010 - Definitions.

(1) "Clerk of court" means the trial court administrator or any other nonjudicial officer or employee of the circuit court for a county authorized by the presiding judge for the judicial district.

(2) "Juror" means any juror or prospective juror.

(3) "Jury" means a body of persons temporarily selected from persons who live in a particular county or district, and invested with power to present or indict in respect to a crime or to try a question of fact.

[Amended by 1985 c.703 §1; 1995 c.658 §22; 1995 c.781 §21; 1997 c.801 §121]



Section 10.020 - Kinds of juries.

(1) A grand jury.

(2) A trial jury.

(3) A jury of inquest.



Section 10.025 - Rules for use of electronic transmission and electronic signature on documents.

(2) ORS 84.072 does not apply to rules adopted under this section.

[2013 c.2 §2]



Section 10.030 - Eligibility for jury service; discrimination prohibited.

(2) Any person is eligible to act as a juror in a civil trial unless the person:

(a) Is not a citizen of the United States;

(b) Does not live in the county in which summoned for jury service;

(c) Is less than 18 years of age; or

(d) Has had rights and privileges withdrawn and not restored under ORS 137.281.

(3)(a) Any person is eligible to act as a grand juror, or as a juror in a criminal trial, unless the person:

(A) Is not a citizen of the United States;

(B) Does not live in the county in which summoned for jury service;

(C) Is less than 18 years of age;

(D) Has had rights and privileges withdrawn and not restored under ORS 137.281;

(E) Has been convicted of a felony or served a felony sentence within the 15 years immediately preceding the date the person is required to report for jury service; or

(F) Has been convicted of a misdemeanor involving violence or dishonesty, or has served a misdemeanor sentence based on a misdemeanor involving violence or dishonesty, within the five years immediately preceding the date the person is required to report for jury service.

(b) As used in this subsection:

(A) "Felony sentence" includes any incarceration, post-prison supervision, parole or probation imposed upon conviction of a felony or served as a result of conviction of a felony.

(B) "Has been convicted of a felony" has the meaning given that term in ORS 166.270.

(C) "Misdemeanor sentence" includes any incarceration or probation imposed upon conviction of a misdemeanor or served as a result of conviction of a misdemeanor.

(4) A person who is blind, hard of hearing or speech impaired or who has a physical disability is not ineligible to act as a juror and may not be excluded from a jury list or jury service on the basis of blindness, hearing or speech impairment or physical disability alone.

(5) A person is ineligible to act as a juror in any circuit court of this state within 24 months after being discharged from jury service in a federal court in this state or circuit court of this state unless that person’s service as a juror is required because of a need for additional jurors.

[Amended by 1971 c.630 §1; 1975 c.781 §4; 1977 c.262 §1; 1985 c.703 §2; 1989 c.224 §3; 1997 c.313 §8; 1997 c.736 §1; 2007 c.70 §4; 2007 c.100 §13; 2009 c.484 §13]



Section 10.040



Section 10.050 - Excuse from jury duty.

(2) Notwithstanding ORS 10.030 (4), a judge may, by own motion, excuse a juror whose presence on the jury would substantially impair the progress of the action on trial or prejudice the parties thereto.

(3) A judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is 70 years of age or older. A person may request and be granted excuse from jury service under this subsection by means of telephone communication or mail.

(4) A judge of the court or clerk of court shall excuse a woman from acting as a juror upon the request of the woman if the woman is breast-feeding a child. A request for excuse from jury service under this subsection must be made in writing.

(5) Unless the public need for juries in the court outweighs the individual circumstances of the person summoned, a judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is the sole caregiver for a child or other dependent during the court’s normal hours of operation, the person is unable to afford day care or make other arrangements for the care of the dependent, and the person personally attends to the dependent during the court’s normal hours of operation.

[Amended by 1967 c.389 §1; 1975 c.160 §3; 1977 c.262 §2; 1977 c.631 §2; 1979 c.728 §2; 1985 c.703 §5; 1995 c.808 §1; 1997 c.313 §35; 1999 c.1085 §1]



Section 10.055 - Deferment of jury service.

(2) A judge or clerk may allow more than one deferral of jury duty under this section only for good cause. A person requesting a deferral under this subsection must provide a list of not less than 10 dates within the six-month period following the date of the request on which the person would be able to commence jury duty.

[1967 c.473 §2; 1969 c.176 §1; 1971 c.207 §1; 1975 c.342 §13; 1985 c.703 §6; 2011 c.377 §1]



Section 10.060



Section 10.061 - Fees payable to jurors; required waiver.

(2)(a) The fee of jurors for the first two days of required attendance in circuit court during a term of service is $10 for each day that a juror is required to attend.

(b) The fee of jurors for the third and subsequent days of required attendance in circuit court during a term of service is $25 for each day that a juror is required to attend.

(3) Unless otherwise provided by the terms of an employment agreement, a juror must waive the juror’s fee provided for in subsection (1), (2) or (4) of this section if the juror is paid a wage or salary by the juror’s employer for the days that the juror is required to attend a court, including a municipal or justice court. The provisions of this subsection do not affect any claim a juror may have for mileage reimbursement under ORS 10.065.

(4) In addition to the fees and mileage prescribed in subsection (1) of this section and ORS 10.065 for service in a court other than a circuit court, the governing body of a city or county may provide by ordinance for an additional juror fee and for city or county reimbursement of jurors for mileage and other expenses incurred in serving as jurors in courts other than circuit courts.

[1999 c.1085 §4 (enacted in lieu of 10.060); 2001 c.761 §3; 2001 c.779 §13; 2002 s.s.1 c.10 §3]



Section 10.065 - Mileage fee and reimbursement of other expenses.

(2) In addition to the fees prescribed in ORS 10.061, a juror who is required to travel from the juror’s usual place of abode in order to execute or perform service as a juror in a circuit court shall be paid mileage at the rate of 20 cents a mile for travel in going to and returning from the place where the service is performed. Mileage paid to a juror shall be based on the shortest practicable route between the juror’s residence and the place where court is held.

(3) In addition to the fees prescribed in ORS 10.061, the State Court Administrator may reimburse a juror who uses public transportation to travel from the juror’s usual place of abode in order to execute or perform service as a juror in a circuit court, without regard to the distance traveled by the juror.

(4) In addition to the fees prescribed in ORS 10.061, a juror serving in circuit court may be paid for lodging expenses, dependent care expenses and other reasonable expenses that arise by reason of jury service. Expenses under this subsection may be paid only upon written request of the juror, made in such form and containing such information as may be required by the State Court Administrator. The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of expenses under this subsection. Payment of expenses under this subsection is subject to availability of funds for the payment.

(5) A juror shall be paid the mileage and other expenses provided for in this section for each day’s attendance at court.

(6) The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of mileage and expenses under subsections (2) to (4) of this section.

[1957 c.676 §1; 1971 c.358 §2; 1981 c.509 §2; 1999 c.1085 §5; 2002 s.s.1 c.10 §4]



Section 10.070



Section 10.075 - Payment of per diem and mileage fees by state; payment of other expenses.

(2) If a jury in the circuit court is provided food, drink, lodging or transportation by order of the circuit court, the cost thereof shall be paid by the state from funds available for the purpose.

(3) Each circuit court shall offer each juror the opportunity to waive receipt of the per diem and mileage expenses otherwise payable to the juror for the purpose of funding Judicial Department programs and activities identified by the Chief Justice of the Supreme Court. All amounts waived by a juror under the provisions of this subsection are continuously appropriated to the Judicial Department programs and activities that are identified by the Chief Justice for receipt of the waived amounts, and may be used only for the purposes of those programs and activities.

(4) This section does not apply to mileage and other expenses of jurors reimbursed by a county as provided in ORS 10.061 (4).

[1981 s.s. c.3 §43; 1985 c.703 §8; 1999 c.1085 §6]



Section 10.077



Section 10.080 - Seeking or offering to procure place on jury or list of jurors and selection of juror pursuant to request prohibited.

(2) A sheriff, constable or other person who has a duty under the law to select or summon a jury may not select, summon or place upon any jury any person whom the sheriff, constable or other person has been asked or requested to select or summon.

[Amended by 2003 c.14 §12]



Section 10.090 - Prohibited acts by employers against jurors; notice to jurors; remedy for violations.

(2) An employer may not require that an employee use vacation leave, sick leave or annual leave for time spent by the employee in responding to a summons for jury duty, and the employer shall allow the employee to take leave without pay for time spent by the employee in responding to a summons for jury duty.

(3) This section may not be construed to alter or affect an employer’s policies or agreements with employees concerning employees’ wages during times when an employee serves or is scheduled to serve as a juror.

(4) When summoning jurors, the person whose duty it is under the law to summon shall notify each juror of the juror’s rights under this section.

(5) An employee who alleges a violation of subsection (1) of this section may bring a civil action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820.

[1975 c.160 §1; 1985 c.703 §11; 2011 c.118 §3; 2011 c.377 §3]



Section 10.092 - Insurance coverage for employee during jury service; unlawful employment practice.

(a) The employer ceases to provide health, disability, life or other insurance coverage for an employee during times when the employee serves or is scheduled to serve as a juror; and

(b) The employee elected to have coverage continued while the employee served or was scheduled to serve as a juror, and the employee provided notice of that election to the employer in compliance with the employer’s policy for notification.

(2) Notwithstanding ORS 652.610 (3), if, following an election described in subsection (1) of this section, an employer is required or elects to pay any part of the costs of providing health, disability, life or other insurance coverage for the employee that should have been paid by the employee, the employer may deduct from the employee’s pay such amounts upon the employee’s return to work until the amount the employer advanced toward the payments is paid. The total amount deducted for insurance under this subsection may not exceed 10 percent of the employee’s gross pay each pay period.

(3) Notwithstanding ORS 652.610 (3), if the employer pays any part of the costs of providing health, disability, life or other insurance coverage for an employee under subsection (2) of this section, and the employee ceases to work for the employer before the total amount the employer advanced toward the payments is paid, the employer may deduct the remaining amounts from any amounts owed by the employer to the employee or may seek to recover those amounts by any other legal means.

(4) An employee who alleges a violation of this section may bring a civil action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820.

[2011 c.118 §2]



Section 10.095 - Duty of jury; instructions.

(1) That their power of judging of the effect of evidence is not arbitrary, but to be exercised with legal discretion, and in subordination to the rules of evidence;

(2) That they are not bound to find in conformity with the declarations of any number of witnesses, which do not produce conviction in their minds, against a less number, or against a presumption or other evidence satisfying their minds;

(3) That a witness false in one part of the testimony of the witness may be distrusted in others;

(4) That the testimony of an accomplice ought to be viewed with distrust, and the oral admissions of a party with caution;

(5) That in civil cases the affirmative of the issue shall be proved, and when the evidence is contradictory, the finding shall be according to the preponderance of evidence;

(6) That in criminal cases a person is innocent of a crime or wrong until the prosecution proves otherwise, and guilt shall be established beyond reasonable doubt;

(7) That evidence is to be estimated, not only by its own intrinsic weight, but also according to the evidence which it is in the power of one side to produce and of the other to contradict; and, therefore,

(8) That if weaker and less satisfactory evidence is offered when it appears that stronger and more satisfactory was within the power of the party, the evidence offered should be viewed with distrust.

[Formerly 17.250; 2013 c.25 §1]



Section 10.100 - View of premises by jury.

[Formerly 17.230]



Section 10.105 - Jury service term.

[1985 c.703 §4; 1995 c.781 §22]



Section 10.107 - Implementation of "one day, one trial" jury service.

[1999 c.1085 §10]



Section 10.110



Section 10.115 - Jurors with disabilities.

(a) "Assistive communication device" means any equipment designed to facilitate communication by a person with a disability.

(b) "Juror with a disability" means a person who is hard of hearing or speech impaired, who is summoned to serve as a juror and whose name is drawn for grand jury or trial jury service.

(c) "Qualified interpreter" means a person who is readily able to communicate with a juror with a disability, accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

(2) The court to which a juror with a disability is summoned, upon written request by the juror and upon a finding by the court that the juror requires the services of a qualified interpreter or the use of an assistive communication device in examination of the juror as to the juror’s qualifications to act as a juror or in performance by the juror of the functions of a juror, shall appoint a qualified interpreter for the juror and shall fix the compensation and expenses of the interpreter and shall provide an appropriate assistive communication device if needed. The compensation and expenses of an interpreter so appointed and the cost of any assistive communication device shall be paid by the public authority required to pay the fees due to the juror.

(3) An oath or affirmation shall be administered to a qualified interpreter appointed for a juror with a disability, in substance that the interpreter will accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

(4) A qualified interpreter appointed for a juror with a disability, or a person operating an assistive communication device for a juror with a disability, shall be present during deliberations by the jury on which the juror serves. An interpreter or person operating an assistive communication device may not participate in the jury deliberations in any manner except to facilitate communication between the juror with a disability and the other jurors or other persons with whom the jurors may communicate, and the court shall so instruct the jury and the interpreter.

(5) When a juror with a disability serves on a trial jury, the court shall instruct the jury on the presence of the qualified interpreter or person operating an assistive communication device.

[1985 c.703 §9; 1989 c.224 §4; 1991 c.750 §6; 2007 c.70 §6; 2007 c.96 §1]



Section 10.120



Section 10.125 - Security for jury sequestered or kept overnight.

[1985 c.703 §10]



Section 10.130



Section 10.135



Section 10.140



Section 10.150



Section 10.160



Section 10.205 - Selection and summoning of jurors; identification numbers.

(2) The presiding judge for the judicial district may authorize the use of juror identification numbers in place of juror names in the performance of functions under ORS 10.215 to 10.265, 132.020 and ORCP 57 B for the selection of jurors in the county, except for functions under ORS 10.215 (4), when to do so would promote the efficiency of the selection process, but the selection must be done randomly.

[1985 c.703 §12; 1995 c.781 §23; 2005 c.385 §4; 2013 c.2 §7]



Section 10.210



Section 10.215 - Master jury list; sources; contents.

(2) A public body having custody, possession or control of any list that may be used as a source list for preparation of a master jury list, upon written request by the State Court Administrator, shall make its list available at any reasonable time and, except as otherwise provided in ORS 802.260, without charge to the State Court Administrator for inspection or copying. The public body, upon written request by the State Court Administrator, shall provide a copy of its list for the date and in the form requested to the State Court Administrator. Except as otherwise provided in ORS 802.260, the copy shall be provided without charge.

(3) The number of names placed on a master jury list shall be sufficient to meet the projected need for grand jurors and trial jurors in the circuit court in the county, but the total number may not be less than two percent of the population of the county according to the latest federal decennial census.

(4) A master jury list shall contain the first name, the surname, the place of residence and, if assigned, the juror identification number of each person whose name is placed thereon.

(5) A master jury list for a circuit court shall be certified by the State Court Administrator to have been prepared in compliance with the requirements of this section. A certified copy of the master jury list shall be provided to the circuit court for the county as soon as possible after the list is prepared.

(6) A newly filed master jury list shall be maintained separately from the previously filed master jury list. The presiding judge shall designate when a newly filed master jury list becomes effective. After a newly filed master jury list becomes effective, names of persons for a jury list for a panel or term must be selected for a jury list for a panel or term from the newly filed master jury list and from names of any persons from the previously filed master jury list whose service was deferred. When a newly filed master jury list becomes effective, all orders, records and papers prepared in connection with the selection process based on the previously filed master jury list shall be preserved by the trial court administrator and State Court Administrator for the period prescribed by the State Court Administrator under ORS 8.125.

(7) The State Court Administrator may make adjustments to the master jury list, and may authorize the presiding judge of a judicial district to make adjustments to a jury list for a panel or term, for the purpose of updating the addresses of persons appearing on the lists and removing the names of persons who are deceased, permanently ineligible for jury service or permanently excused from jury service. The State Court Administrator shall ensure that a record is maintained of all adjustments to jury lists made under this subsection.

(8) For the purposes of this section, "public body" has the meaning given that term in ORS 174.109.

[1985 c.703 §13; 1987 c.681 §3; 1995 c.273 §6; 1995 c.781 §24a; 1997 c.872 §15; 2001 c.779 §14; 2003 c.803 §18; 2005 c.385 §5; 2007 c.542 §14; 2013 c.2 §4]



Section 10.220



Section 10.225



Section 10.230



Section 10.235 - Additional jurors; selection; notice.

(2) The presiding judge for the judicial district may order an additional number of names selected from the master jury list and added to the jury list for the panel or term in the same manner as the original jury list is prepared. As directed by the presiding judge of the circuit court, the persons whose names are added to the jury list for the panel or term shall be summoned by the clerk of court giving written notice to each of them by mail or by the sheriff or other officer giving written notice to each of them personally or by leaving written notice at the person’s place of residence with some person of suitable age and discretion. The notice need be given only a reasonable time before the day on which the persons summoned are required to attend.

(3) If the master jury list becomes exhausted or in the opinion of the presiding judge is likely to become exhausted, the presiding judge may order that the clerk of court select an additional number of names from the source lists described in ORS 10.215 (1) and that the persons whose names are so selected be summoned as provided in subsection (2) of this section.

(4) If there is an immediate need for additional jurors, a judge of the circuit court for the county may direct the clerk of court, sheriff or other officer to summon a sufficient number of eligible persons to meet that need. Those persons shall be summoned as directed by the judge.

[1985 c.703 §15; 1995 c.781 §26; 2013 c.2 §5]



Section 10.240



Section 10.245 - Determining eligibility of jurors; eligibility form; effect of false statements or failure to respond.

(2) The presiding judge for the judicial district may cause to be mailed or delivered with a juror’s summons a juror eligibility form and instructions for completion of the form and return of the completed form by mail or personal delivery to the clerk of court by a specified date. The form shall set forth the eligibility requirements prescribed in ORS 10.030.

(3) A person who knowingly makes a false statement of material fact in response to a question on a juror eligibility form may be punished for contempt.

(4) A completed juror eligibility form shall contain the summoned person’s signed declaration that the responses to questions on the form are true to the best of the person’s knowledge and an acknowledgment that a knowingly made false statement of material fact may be punished by a fine or imprisonment or both. Notarization of a completed form shall not be required.

(5) If a person summoned is unable to complete a juror eligibility form, another person may do it for the person summoned. Another person completing a form shall indicate on the form that the person did so and the reason therefor.

(6) If a person summoned fails to return a properly completed juror eligibility form as instructed, a judge of the circuit court may direct the person to appear forthwith and properly complete a form. If the person fails to appear as directed, a judge of the circuit court shall order the person to appear and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

(7) Before or at the time a person summoned reports for jury service, a judge of the circuit court or clerk of court may question the person as to responses to questions on a completed jury eligibility form returned by the person and grounds for any ineligibility of the person to act as a juror. Any pertinent information so acquired shall be noted on the form.

(8) Review by a judge of the circuit court or clerk of court of a completed juror eligibility form returned by a person summoned satisfies the requirement prescribed in subsection (1) of this section that a person summoned be questioned. If a judge or clerk of court determines that a person is not eligible to act as a juror based on a completed form, the person shall be discharged.

[1985 c.703 §16; 1995 c.781 §27]



Section 10.250



Section 10.255 - Record of persons summoned to serve as jurors.

(1) Those who did not attend.

(2) Those who were discharged for ineligibility to act as jurors.

(3) Those who were discharged for any other reason.

(4) Those whose jury service was deferred and the term to which jury service of each was deferred.

(5) Those who attended and were not discharged or deferred.

(6) The per diem fees and mileage due to each entitled thereto.

[1985 c.703 §17]



Section 10.260



Section 10.265 - Preservation of jury orders, records and papers.

[1985 c.703 §18; 1995 c.244 §6]



Section 10.270



Section 10.275 - Jury challenges; request for access to confidential jury records; order allowing disclosure; exclusive procedure.

(a) Specify the purpose for which the jury records are sought; and

(b) Identify with particularity the relevant jury records sought to be released including the type and time period of the records.

(2) The court may order release of the jury records if the court finds that:

(a) The jury records sought are likely to produce evidence relevant to the motion; and

(b) Production of the jury records is not unduly burdensome.

(3) An order under subsection (2) of this section may include, but need not be limited to:

(a) A requirement that the moving party provide advance payment to the trial court administrator and, if applicable, the State Court Administrator for the reasonable costs of providing copies of the jury records; and

(b) Restrictions on further disclosure of the jury records including, but not limited to:

(A) A requirement that the moving party return all originals and copies to the court at the conclusion of the proceeding;

(B) A requirement that the jury records may be used only for the purpose of supporting the jury panel challenge made in the motion;

(C) A prohibition against distributing the jury records to a person who is not an agent or representative of the moving party; and

(D) A prohibition against contacting or attempting to contact the persons whose names appear on the jury records without specific authorization of the court.

(4) The trial court administrator or the State Court Administrator may intervene at any time as a matter of right as to any issues relating to the release of jury records under this section.

(5) The procedure established by this section is the exclusive means for compelling production of confidential jury records as evidence relevant to a challenge to a jury panel under ORS 136.005 or ORCP 57 A. The procedure established by ORS 138.585 is the exclusive means for compelling production of confidential jury records as evidence in post-conviction relief proceedings under ORS 138.510 to 138.680.

[2001 c.779 §16; 2011 c.308 §4]



Section 10.280



Section 10.290



Section 10.300



Section 10.310



Section 10.320



Section 10.330



Section 10.340



Section 10.350



Section 10.400



Section 10.410



Section 10.420



Section 10.430



Section 10.440



Section 10.450



Section 10.460



Section 10.470



Section 10.480



Section 10.490



Section 10.810 - Definition.

[Formerly 146.010; 1965 c.221 §9]



Section 10.820 - Number of jurors required to concur.

[Formerly 146.020]



Section 10.990 - Penalties.

(2) If a person summoned to serve as a juror in a circuit court fails to attend as required, the court shall order the person to appear forthwith and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

(3) A juror summoned to a court who fails to give attention in court, or who leaves without permission while the court is in session or otherwise fails to complete required jury service without permission, may be punished for contempt of the court.

[Amended by 1985 c.703 §19; 1999 c.1051 §144]



Section 10.992






Chapter 011 - (Former Provisions)

Section 11.010



Section 11.020



Section 11.030

[Renumbered 30.715]



Section 11.040



Section 11.050



Section 11.060






Chapter 012 - Limitations of Actions and Suits

Section 12.010 - Time of commencing actions.

[Amended by 1979 c.284 §43]



Section 12.020 - When action deemed begun.

(2) If the first publication of summons or other service of summons in an action occurs before the expiration of 60 days after the date on which the complaint in the action was filed, the action against each person of whom the court by such service has acquired jurisdiction shall be deemed to have been commenced upon the date on which the complaint in the action was filed.

[Amended by 1973 c.731 §1]



Section 12.030



Section 12.040 - Limitations of suits generally; land patent suits; defense of possession by equitable title; suit on new promise, fraud or mistake.

(2) No suit shall be maintained to set aside, cancel, annul or otherwise affect a patent to lands issued by the United States or this state, or to compel any person claiming or holding under such patent to convey the lands described therein, or any portion of them, to the plaintiff in such suit, or to hold the same in trust for, or to the use and benefit of such plaintiff, or on account of any matter, thing or transaction which was had, done, suffered or transpired prior to the date of such patent, unless such suit is commenced within 10 years from the date of such patent.

(3) This section shall not bar an equitable owner in possession of real property from defending possession by means of the equitable title; and in any action for the recovery of any real property, or the possession thereof, by any person or persons claiming or holding the legal title to the same under such patent against any person or persons in possession of such real property under any equitable title, or having in equity the right to the possession thereof as against the plaintiff in such action, such equitable right of possession may be pleaded by answer in such action, or set up by bill in equity to enjoin such action or execution upon any judgment rendered therein; and the right of such equitable owner to defend possession in such action, or by bill for injunction, shall not be barred by lapse of time while an action for the possession of such real property is not barred.

(4) In a suit upon a new promise, fraud or mistake, the limitation shall only be deemed to commence from the making of the new promise or the discovery of the fraud or mistake.



Section 12.050 - Action to recover real property.



Section 12.060 - Suit or action on land contracts; time when they cease to affect the property.

(2) When the purchase price fixed in the contract is payable in installments, the contract shall be deemed to mature on the date upon which the final payment would be payable if the minimum amount of the principal due on each installment had been paid as provided in the terms of the contract.



Section 12.070 - Action on judgment, decree or sealed instrument.

(2) An action upon a sealed instrument entered into before August 13, 1965,

shall be commenced within 10 years.

[Amended by 1965 c.502 §3]



Section 12.080 - Action on certain contracts or liabilities.

(2) An action upon a liability created by statute, other than a penalty or forfeiture, excepting those mentioned in ORS 12.110;

(3) An action for waste or trespass upon or for interference with or injury to any interest of another in real property, excepting those mentioned in ORS 12.050, 12.060, 12.135, 12.137 and 273.241; or

(4) An action for taking, detaining or injuring personal property, including an action for the specific recovery thereof, excepting an action mentioned in ORS 12.137;

shall be commenced within six years.

[Amended by 1957 c.374 §3; 1961 c.726 §396; 1973 c.363 §1; 1983 c.437 §2; 1987 c.705 §3; 1991 c.968 §2]



Section 12.085 - Action against garnishee.

(2) If the writ of garnishment is delivered to a person in the person’s capacity as a personal representative of an estate, proceedings against the garnishee under ORS 18.775 to 18.782 must be commenced within one year after the entry of a judgment of final distribution for the estate.

[1977 c.786 §3; 1981 c.883 §29; 2001 c.249 §66; 2003 c.85 §1; 2003 c.576 §279a]



Section 12.090 - Accounts; accrual of cause of action.

[Amended by 1973 c.204 §1]



Section 12.100 - Action on official act or penalty.

(2) An action upon a statute for penalty or forfeiture, where the action is given to the party aggrieved, or to such party and the state, excepting those actions mentioned in ORS 12.110, shall be commenced within three years.

[Amended by 1957 c.374 §4; 1965 c.221 §10]



Section 12.110 - Actions for certain injuries to person not arising on contract; action for overtime or premium pay; action for professional malpractice; effect of fraud or deceit; action for injuries to person arising from nuclear incident.

(2) An action upon a statute for a forfeiture or penalty to the state or county shall be commenced within two years.

(3) An action for overtime or premium pay or for penalties or liquidated damages for failure to pay overtime or premium pay shall be commenced within two years.

(4) An action to recover damages for injuries to the person arising from any medical, surgical or dental treatment, omission or operation shall be commenced within two years from the date when the injury is first discovered or in the exercise of reasonable care should have been discovered. However, notwithstanding the provisions of ORS 12.160, every such action shall be commenced within five years from the date of the treatment, omission or operation upon which the action is based or, if there has been no action commenced within five years because of fraud, deceit or misleading representation, then within two years from the date such fraud, deceit or misleading representation is discovered or in the exercise of reasonable care should have been discovered.

(5) An action, arising from a nuclear incident, as defined in 42 U.S.C. 2014(q), that involves the release of radioactive material, excluding releases from acts of war, that causes bodily injury, sickness or death, shall be commenced:

(a) Within two years from the time an injured person discovers or reasonably could have discovered the injury and the causal connection between the injury and the nuclear incident; or

(b) Within two years from any substantial change in the degree of injury to the person arising out of a nuclear incident.

[Amended by 1957 c.374 §1; 1967 c.406 §1; 1969 c.642 §1; 1971 c.473 §1; 1975 c.796 §10a; 1981 c.149 §1; 1987 c.705 §4]



Section 12.115 - Action for negligent injury to person or property.

(2) Nothing in this section shall be construed to extend any period of limitation otherwise established by law, including but not limited to the limitations established by ORS 12.110.

[1967 c.406 §2]



Section 12.117 - Actions based on child abuse.

(2) As used in subsection (1) of this section, "child abuse" means any of the following:

(a) Intentional conduct by an adult that results in:

(A) Any physical injury to a child; or

(B) Any mental injury to a child which results in observable and substantial impairment of the child’s mental or psychological ability to function caused by cruelty to the child, with due regard to the culture of the child;

(b) Rape of a child, which includes but is not limited to rape, sodomy, unlawful sexual penetration and incest, as those acts are defined in ORS chapter 163;

(c) Sexual abuse, as defined in ORS chapter 163, when the victim is a child; or

(d) Sexual exploitation of a child, including but not limited to:

(A) Conduct constituting violation of ORS 163.435 and any other conduct which allows, employs, authorizes, permits, induces or encourages a child to engage in the performing for people to observe or the photographing, filming, tape recording or other exhibition which, in whole or in part, depicts sexual conduct or contact; and

(B) Allowing, permitting, encouraging or hiring a child to engage in prostitution or commercial sexual solicitation, as defined in ORS chapter 167.

(3) Nothing in this section creates a new cause of action or enlarges any existing cause of action.

[1989 c.643 §§2,3; 1991 c.386 §4; 1991 c.932 §1; 1993 c.18 §5; 1993 c.296 §1; 1993 c.622 §2; 2009 c.879 §1; 2011 c.151 §4; 2015 c.98 §2]



Section 12.120 - Action on escape; action for defamation.

(2) An action for libel or slander shall be commenced within one year.

[Amended by 1957 c.374 §2]



Section 12.125 - Action arising under rental agreement.

[1973 c.559 §39]



Section 12.130 - Action for penalty.



Section 12.133



Section 12.135 - Action for damages from construction, alteration or repair of improvement to real property; "substantial completion" defined; application.

(a) The applicable period of limitation otherwise established by law;

(b) Ten years after substantial completion or abandonment of the construction, alteration or repair of a small commercial structure, as defined in ORS 701.005, a residential structure, as defined in ORS 701.005, or a large commercial structure, as defined in ORS 701.005, that is owned or maintained by a homeowners association, as defined in ORS 94.550, or that is owned or maintained by an association of unit owners, as defined in ORS 100.005; or

(c) Six years after substantial completion or abandonment of the construction, alteration or repair of a large commercial structure, as defined in ORS 701.005, other than a large commercial structure described in paragraph (b) of this subsection.

(2) An action against a person by a public body, whether in contract, tort or otherwise, arising from the person having performed the construction, alteration or repair of any improvement to real property or the supervision or inspection thereof, or from the person having furnished design, planning, surveying, architectural or engineering services for the improvement, must be commenced not more than 10 years after substantial completion or abandonment of such construction, alteration or repair of the improvement to real property.

(3)(a) Notwithstanding subsections (1) and (2) of this section, an action against a person registered to practice architecture under ORS 671.010 to 671.220, a person registered to practice landscape architecture under ORS 671.310 to 671.459 or a person registered to practice engineering under ORS 672.002 to 672.325 to recover damages for injury to a person, property or to any interest in property, including damages for delay or economic loss, regardless of legal theory, arising out of the construction, alteration or repair of any improvement to real property must be commenced before the earliest of:

(A) Two years after the date the injury or damage is first discovered or in the exercise of reasonable care should have been discovered;

(B) Ten years after substantial completion or abandonment of the construction, alteration or repair of a small commercial structure, as defined in ORS 701.005, a residential structure, as defined in ORS 701.005, or a large commercial structure, as defined in ORS 701.005, that is owned or maintained by a homeowners association, as defined in ORS 94.550, or that is owned or maintained by an association of unit owners, as defined in ORS 100.005; or

(C) Six years after substantial completion or abandonment of the construction, alteration or repair of a large commercial structure, as defined in ORS 701.005, other than a large commercial structure described in subparagraph (B) of this paragraph.

(b) This subsection applies to actions brought by any person or public body.

(4) For purposes of this section:

(a) "Public body" has the meaning given that term in ORS 174.109; and

(b) "Substantial completion" means the date when the contractee accepts in writing the construction, alteration or repair of the improvement to real property or any designated portion thereof as having reached that state of completion when it may be used or occupied for its intended purpose or, if there is no such written acceptance, the date of acceptance of the completed construction, alteration or repair of such improvement by the contractee.

(5) For purposes of this section, an improvement to real property is considered abandoned on the same date that the improvement is considered abandoned under ORS 87.045.

(6) This section:

(a) Applies to an action against a manufacturer, distributor, seller or lessor of a manufactured dwelling, as defined in ORS 446.003, or of a prefabricated structure, as defined in ORS 455.010; and

(b) Does not apply to actions against any person in actual possession and control of the improvement, as owner, tenant or otherwise, at the time such cause of action accrues. [1971 c.664 §§2,3,4; 1983 c.437 §1; 1991 c.968 §1; 2009 c.485 §3; 2009 c.715 §1; 2013 c.469 §1]

Note: Section 2, chapter 469, Oregon Laws 2013, provides:

Sec. 2. The amendments to ORS 12.135 by section 1 of this 2013 Act apply only to causes of action arising on or after the effective date of this 2013 Act [January 1, 2014].

[2013 c.469 §2]



Section 12.137 - Action for loss of or damage to property arising from nuclear incident.

(a) Within two years from the time an injured person discovers or reasonably could have discovered the injury to property and the causal connection between the injury and the nuclear incident; or

(b) Within two years from any substantial change in the degree of injury to the property arising out of a nuclear incident.

(2) As used in this section, "nuclear incident" has the meaning given that term in 42 U.S.C. 2014(q).

(3) In no event shall any action under subsection (1) of this section or ORS 12.110 (5) be commenced more than 30 years from the date of the nuclear incident.

[1987 c.705 §§1,2]

Note: 12.137 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.140 - Actions not otherwise provided for.



Section 12.150 - Suspension of running of statute by absence or concealment.

[Amended by 1973 c.206 §1; 1987 c.158 §4]



Section 12.155 - Effect of notice of advance payment on running of period of limitation.

(2) If the notice required by subsection (1) of this section is not given, the time between the date the first advance payment was made and the date a notice is actually given of the date of expiration of the period of limitation for the commencement of an action for damages set by the applicable statute of limitations is not part of the period limited for commencement of the action by the statute of limitations.

[1971 c.331 §5; 1981 c.892 §85b]



Section 12.160 - Suspension for minors and persons who have disabling mental condition.

(2) The time for commencing an action may not be extended under subsection (1) of this section for more than five years, or for more than one year after the person attains 18 years of age, whichever occurs first.

(3) Subject to subsection (4) of this section, if a person is entitled to bring an action mentioned in ORS 12.010 to 12.050, 12.070 to 12.250 or 12.276, and at the time the cause of action accrues the person has a disabling mental condition that bars the person from comprehending rights that the person is otherwise bound to know, the statute of limitation for commencing the action is tolled for so long as the person has a disabling mental condition that bars the person from comprehending rights that the person is otherwise bound to know.

(4) The time for commencing an action may not be extended under subsection (3) of this section for more than five years, or for more than one year after the person no longer has a disabling mental condition that bars the person from comprehending rights that the person is otherwise bound to know, whichever occurs first.

(5) If a child’s cause of action is tolled under subsection (1) of this section, a cause of action for recovery of damages for medical expenses incurred by a parent, guardian or conservator of the child is tolled for the same period of time as the child’s cause of action if the medical expenses resulted from the same wrongful conduct that is the basis of the child’s cause of action. [Amended by 1973 c.827 §4; 1979 c.246 §1; 1983 c.762 §9; 1997 c.339 §1; 2007 c.285 §1; 2015 c.510 §1]

Note: Section 2, chapter 510, Oregon Laws 2015, provides:

Sec. 2. (1) The amendments to ORS 12.160 by section 1 of this 2015 Act apply to all causes of action arising on or after January 1, 2008.

(2) If the amendments to ORS 12.160 by section 1 of this 2015 Act operate to revive a claim that was barred under ORS 12.160 immediately before the effective date of this 2015 Act [June 22, 2015], the person asserting the claim must commence the cause of action within the time prescribed for commencing the action under ORS 12.160, as amended by section 1 of this 2015 Act, or within one year after the effective date of this 2015 Act, whichever is later.

[2015 c.510 §2]



Section 12.170 - Disability must exist when right of action accrues.



Section 12.180 - Coexisting disabilities must all be removed.



Section 12.190 - Effect of death on limitations.

(2) If a person against whom an action may be brought dies before the expiration of the time limited for its commencement, an action may be commenced against the personal representative of the person after the expiration of that time, and within one year after the death of the person.

[Amended by 1969 c.591 §268]



Section 12.195 - Effect of attorney death on limitations.

(1) The attorney has agreed to represent the person in the action;

(2) The attorney-client relationship between the person and the attorney is confirmed in a writing prepared by the attorney or at the direction of the attorney; and

(3) The attorney dies before the expiration of the time allowed by statute for commencement of the action.

[2005 c.457 §2]

Note: 12.195 was added to and made a part of ORS chapter 12 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 12.200 - Suspension by war as to alien.



Section 12.210 - Suspension by injunction or prohibition of statute.



Section 12.220 - Commencement of new action after involuntary dismissal.

(2) If, pursuant to subsection (1) of this section, a new action is commenced in the manner provided by ORS 12.020 not later than 180 days after the judgment dismissing the original action is entered in the register of the court, the new action is not subject to dismissal by reason of not having been commenced within the time allowed by statute.

(3) A new action may be commenced only once under this section for the same claim or claims.

(4) All defenses that would have been available if the original action had been commenced within the time otherwise allowed by statute shall be available in a new action commenced under this section.

[Amended by 1961 c.726 §397; 2003 c.296 §1]



Section 12.230 - Acknowledgment or promise taking contract case out of statute; effect of payment.



Section 12.240 - Effect of payment after obligation becomes due.



Section 12.250 - Actions by state, county or public corporations.



Section 12.260



Section 12.270 - Conclusive presumption of validity of governmental subdivision boundary proceedings one year after effective date.

(1) Formations and change of organizations under ORS 198.705 to 198.955.

(2) Boundary changes under ORS 199.410 to 199.519.

(3) Consolidations under ORS 199.705 to 199.795.

(4) Incorporations under ORS 221.010 to 221.090.

(5) Annexations under ORS 222.111 to 222.180, 222.750 and 222.840 to 222.915.

(6) Consolidations under ORS 222.210 to 222.310.

(7) Withdrawals and transfers of territory under ORS 222.510 to 222.580.

(8) Mergers under ORS 222.610 to 222.710.

(9) Formations and changes under ORS chapter 261.

(10) Alterations, changes, mergers and consolidations under ORS 330.080 to 330.123, 330.505 to 330.780 (1989 Edition) and 335.490 to 335.505.

(11) Alterations, changes, mergers and consolidations under ORS chapter 333 commenced before July 1, 2003.

(12) Formations and boundary changes under ORS 341.025 to 341.125 and 341.565 to 341.575.

(13) Organizations and boundary changes under ORS 545.002 and 545.025 to 545.043, 545.051 to 545.105, 545.109, 545.123, 545.126 and 545.131.

(14) Formations and boundary alterations under ORS 547.005 to 547.060 and 547.250 to 547.260.

(15) Formations and organizations under ORS chapter 551.

[1975 c.326 §2; 1991 c.167 §1; 1999 c.452 §29; 2003 c.226 §20; 2005 c.209 §1]

Note: 12.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.272 - Action based on pesticide application.

(a) The landowner or pesticide operator who is allegedly responsible for the loss; and

(b) The person for whom the pesticide was applied if that person is not the person commencing the action.

(2) For the purposes of this section:

(a) "Landowner" includes any person, firm, corporation, the state, any county within the state, or municipality, shown by records of the county to be the owner of land or having such land under contract for purchase.

(b) "Pesticide operator" has the meaning given in ORS 634.006.

[1991 c.351 §3; 1995 c.96 §1]



Section 12.274 - Action against trustee of express trust.

[1991 c.968 §4]



Section 12.276 - Action for death, injury or damage resulting from breast implants.

(a) The death or specific injury, disease or damage for which the plaintiff seeks recovery;

(b) The tortious nature of the act or omission of the defendant that gives rise to a claim for relief against the defendant; and

(c) All other elements required to establish plaintiff’s claim for relief.

(2) Except as provided in subsections (3) and (4) of this section, an action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component is not subject to ORS 12.110 (1) or 12.115 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) An action for death, injury or damage against a physician licensed pursuant to ORS chapter 677, or against a health care facility licensed under ORS chapter 441, resulting from breast implants containing silicone, silica or silicon as a component, remains subject to the limitations imposed by ORS 12.110 (4), 12.115, 30.020 and 30.075.

(4) An action for death, injury or damage against a person that supplied component parts or raw materials to manufacturers of breast implants containing silicone, silica or silicon as a component remains subject to the limitations imposed by ORS 12.110 (1), 12.115, 30.020 and 30.075 if:

(a) The person did not manufacture breast implants containing silicone, silica or silicon as a component at any time; and

(b) The person was not owned by and did not own a business that manufactured breast implants containing silicone, silica or silicon as a component at any time.

(5) For the purposes of subsection (1) of this section, an action for wrongful death must be commenced not later than two years after the earliest date that the discoveries required by subsection (1) of this section are made by any of the following persons:

(a) The decedent;

(b) The personal representative for the decedent; or

(c) Any person for whose benefit the action could be brought.

[1993 c.259 §2; 2009 c.485 §4; 2011 c.9 §2]



Section 12.278 - Action against manufacturer of certain pickup trucks.

(2) A civil action against a manufacturer of pickup trucks for death, injury or damage resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision is not subject to ORS 12.115, 30.020, 30.905 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) For the purposes of this section, "sidesaddle gas tank" means a gas tank mounted outside of the side rails of the frame of a pickup truck.

[1995 c.55 §2; 2009 c.485 §5]



Section 12.280 - Action based on practice of land surveying.

[1995 c.310 §2; 2009 c.715 §2]



Section 12.282 - Action against manufacturer of extendable equipment.

(2) A civil action against a manufacturer of extendable equipment for injury, death or other damage arising out of contact with power lines is not subject to ORS 12.115, 30.020 or 30.905 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) For purposes of this section, "extendable equipment" means cranes, truck-mounted cranes, truck-mounted booms, and any self-powered vehicle with booms or other extensions that can reach power lines from the ground.

[1999 c.514 §1; 2009 c.485 §6]

Note: 12.282 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.410 - Definitions for ORS 12.410 to 12.480.

(1) "Claim" means a right of action that may be asserted in a civil action or proceeding and includes a right of action created by statute.

(2) "State" means a state, commonwealth, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country or a political subdivision of any of them.

[1987 c.536 §1]

Note: 12.410 to 12.480 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.420 - Purpose.

[1987 c.536 §6]

Note: See note under 12.410.



Section 12.430 - Claims based on law of other states; limitation period.

(a) Upon the law of one other state, the limitation period of that state applies; or

(b) Upon the law of more than one state, the limitation period of one of those states, chosen by the law of conflict of laws of this state, applies.

(2) The limitation period of this state applies to all other claims.

[1987 c.536 §2]

Note: See note under 12.410.



Section 12.440 - Application of statutes and rules governing conflict of laws.

[1987 c.536 §3]

Note: See note under 12.410.



Section 12.450 - When limitation period of another state not applicable.

[1987 c.536 §4]

Note: See note under 12.410.



Section 12.460 - Claims to which statutes apply.

(1) Accruing after January 1, 1988; or

(2) Asserted in a civil action or proceeding more than one year after January 1, 1988, but it does not revive a claim barred before January 1, 1988.

[1987 c.536 §5]

Note: See note under 12.410.



Section 12.470 - Severability.

[1987 c.536 §8]

Note: See note under 12.410.



Section 12.480 - Short title.

[1987 c.536 §7]

Note: See note under 12.410.






Chapter 013 - (Former Provisions)

Section 13.010



Section 13.020



Section 13.030



Section 13.040



Section 13.041



Section 13.050



Section 13.051



Section 13.060



Section 13.070



Section 13.080



Section 13.090



Section 13.110



Section 13.120



Section 13.130



Section 13.140



Section 13.150



Section 13.160



Section 13.161



Section 13.170



Section 13.180



Section 13.190



Section 13.210



Section 13.220



Section 13.230



Section 13.240



Section 13.250



Section 13.260



Section 13.270



Section 13.280



Section 13.290



Section 13.300



Section 13.310



Section 13.320



Section 13.330



Section 13.340



Section 13.350



Section 13.360



Section 13.370



Section 13.380



Section 13.390



Section 13.400



Section 13.410






Chapter 014 - Jurisdiction; Venue; Change of Judge

Section 14.010



Section 14.020



Section 14.030 - Jurisdiction as affected by place where cause of action or suit arises.



Section 14.035



Section 14.040 - Actions and suits that are to be brought where subject is situated.

(1) Actions for the recovery of real property, or an estate or interest therein, or for injuries to real property.

(2) Actions for the recovery of any personal property distrained for any cause.

(3) Suits for the partition of real property.

(4) Suits for the foreclosure of a lien or mortgage upon real property.

(5) Suits for the determination of an adverse claim, estate, or interest in real property, or the specific performance of an agreement in relation thereto.

[Amended by 1997 c.249 §12]



Section 14.050 - Actions that are to be brought where cause arose.

(1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake, river or other stream of water, situated in two or more counties, the action may be commenced and tried in any county bordering on such lake, river or stream, and opposite the place where the offense was committed;

(2) Against a public officer or person specially appointed to execute the duties of the public officer for an act done by the officer or person in virtue of the office of the public officer; or against a person who, by the command of the public officer, or in aid of the public officer, shall do anything touching the duties of such officer.



Section 14.060 - Venue of suits against state departments and officials.



Section 14.070



Section 14.080 - Venue for other actions; residence of corporations and partnerships.

(2) For purposes of this section, a corporation incorporated under the laws of this state, a limited partnership or a foreign corporation authorized to do business in this state shall be deemed to be a resident of any county where the corporation or limited partnership conducts regular, sustained business activity or has an office for the transaction of business or where any agent authorized to receive process resides. A foreign corporation or foreign limited partnership not authorized to transact business in this state shall be deemed not to be a resident of any county in this state.

(3) For purposes of this section, a partnership or other unincorporated association subject to being sued in its own name shall be deemed a resident of any county where any person resides upon whom summons could be served for service upon the partnership or unincorporated association.

[Amended by 1983 c.163 §1]



Section 14.110 - When place of trial may be changed.

(a) That the action or suit has not been commenced in the proper county;

(b) That the judge is a party to, or directly interested in the event of the action or suit, or connected by consanguinity or affinity within the third degree, with the adverse party or those for whom the adverse party prosecutes or defends;

(c) That the convenience of witnesses and the parties would be promoted by such change; or

(d) In an action, that the judge or the inhabitants of the county are so prejudiced against the party making the motion that the party cannot expect an impartial trial before the judge or in the county, as the case may be.

(2) When the moving party in an action is a nonresident of the county, the affidavit required under this section may be made by anyone on behalf of the moving party.

[Amended by 2003 c.14 §15]



Section 14.120 - Time of motion; to what county changed; number of changes.

[Amended by 1963 c.339 §1]



Section 14.130 - Transmission of transcript of proceedings and original papers.



Section 14.140 - Payment of costs.

[Amended by 1963 c.339 §2]



Section 14.150 - When court may vacate order.



Section 14.160 - When change of place of trial deemed complete.



Section 14.165 - Transfer of proceeding against public body; effect of transfer on statute of limitations; adoption of rules by Court of Appeals; filing fees.

(a) Transfer the case to the court or tribunal authorized by law to decide the case if the circuit court determines that another court or tribunal is authorized by law to decide the case;

(b) Refer the question to the Court of Appeals if the circuit court is in doubt whether there is another court or tribunal authorized by law to decide the case; or

(c) Dismiss the action or proceeding if the circuit court determines that no other court or tribunal is authorized by law to decide the case.

(2) If an action or other proceeding against a public body is filed in the Court of Appeals and the Court of Appeals does not have authority to decide the case, the Court of Appeals shall:

(a) Transfer the case to the court or tribunal authorized by law to decide the case if the Court of Appeals determines that another court or tribunal is authorized by law to decide the case; or

(b) Dismiss the action or proceeding if the Court of Appeals determines that no other court or tribunal is authorized by law to decide the case.

(3) If a case is transferred by the circuit court under this section to a court or tribunal other than the Court of Appeals, and the court or tribunal determines, on its own motion or on the motion of a party, that the court or tribunal is not authorized by law to decide the case, the court or tribunal shall refer the question to the Court of Appeals.

(4) The Court of Appeals shall adopt rules for the referral of questions to the Court of Appeals under this section. The rules shall provide opportunity for the parties to address the question, but shall provide the Court of Appeals with the means to reach an expeditious and summary determination of the question.

(5) Upon referral of a question to the Court of Appeals under this section, the Court of Appeals shall:

(a) Transfer the case to the court or tribunal that the Court of Appeals determines to be authorized by law to decide the case;

(b) Decide the case if the Court of Appeals is the appropriate court; or

(c) Dismiss the action or proceeding if the Court of Appeals determines that no court or tribunal is authorized by law to decide the case.

(6) If an action or proceeding against a public body is transferred under this section, and the action or proceeding was filed in the transferring court within the time allowed by law for filing the action or proceeding in the receiving court or tribunal, the case may not be dismissed as not being filed within the time allowed by law.

(7) If an action or proceeding against a public body is filed in circuit court or the Court of Appeals based on a reasonable interpretation of law, and the circuit court or the Court of Appeals determines that the case should be transferred under this section, the case shall be transferred to the appropriate court or tribunal in the manner provided by this section and may not be dismissed as not being filed within the time allowed by law if:

(a) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was filed in the proper court;

(b) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was timely filed in the transferring court; and

(c) Any delay caused by the failure to file the action or proceeding within the time allowed for filing in the receiving court or tribunal does not substantially prejudice an adverse interest or public interest.

(8) If an order to transfer is entered under this section, the transferring court shall send a copy of the order to each party to the action or proceeding. Within 10 days after the entry of the transfer order, the person who filed the action or proceeding must file a copy of the transfer order in the receiving court or tribunal and, subject to any provision for waiver or deferral of fees, pay to the receiving court or tribunal any filing fees charged by that court or tribunal. Within such time as may be allowed by the receiving court or tribunal, the person must then comply with such additional pleading and service requirements as may be imposed by the receiving court or tribunal. The person filing the action or proceeding is not entitled to a refund of any filing fees paid to the transferring court.

(9) The provisions of this section do not apply to any action or proceeding that is subject to the provisions of ORS 34.102.

(10) As used in this section:

(a) "Public body" has the meaning given in ORS 192.410.

(b) "Tribunal" means a public body authorized by law to review decisions of another public body.

[2001 c.561 §1]



Section 14.170



Section 14.175 - Acts, policies or practices of public body capable of repetition and likely to evade judicial review.

(1) The party had standing to commence the action;

(2) The act challenged by the party is capable of repetition, or the policy or practice challenged by the party continues in effect; and

(3) The challenged policy or practice, or similar acts, are likely to evade judicial review in the future.

[2007 c.770 §1]



Section 14.210 - Disqualification of judge for cause; application of section; waiver.

(a) The judge shall not act as judge if the judge is a party to or directly interested in the action, suit or proceeding, except that the judge shall not be disqualified from acting as such in a case in which the judge is added as a party after taking any official action as a judge in the action, suit or proceeding, and in that case the judge shall be dismissed as a party without prejudice.

(b) Except as provided in ORS 2.111 and 2.570, a judge shall not act as judge if the judge was not present and sitting as a member of the court at the hearing of a matter submitted for its decision. A judge may sign an order or judgment reflecting a decision made by another judge if, for good cause, the judge who made the decision is not available.

(c) A judge shall not act as judge if the judge is related to any party, or to the attorney for any party, or to the partner or office associate of any such attorney, by consanguinity or affinity within the third degree.

(d) A judge shall not act as judge if the judge has been attorney in the action, suit or proceeding for any party.

(e) If appeal is made from a decision of another court, or judicial review of a decision of an administrative agency is sought, a judge shall not act as judge on appeal if the judge participated in making the decision that is subject to review.

(2) This section does not apply to an application to change the place of trial, or the regulation of the order of business in court. In the circumstances specified in subsection (1)(c) and (d) of this section, the disqualification shall be deemed waived by the parties unless a motion for disqualification of the judge is made as provided by statute or court rule.

[Amended by 1983 c.763 §59; 1999 c.659 §3]



Section 14.220



Section 14.230



Section 14.240



Section 14.250 - Disqualification of judge; transfer of cause; making up issues.

[1955 c.408 §1(1); 1981 c.215 §5; 1987 c.338 §1; 1995 c.781 §28]



Section 14.260 - Affidavit and motion for change of judge; time for making; limit of two changes of judge.

(2) The affidavit shall be filed with the motion at any time prior to final determination of the cause, matter or proceedings in uncontested cases, and in contested cases before or within five days after the cause, matter or proceeding is at issue upon a question of fact or within 10 days after the assignment, appointment and qualification or election and assumption of office of another judge to preside over the cause, matter or proceeding.

(3) A motion to disqualify a judge may not be made after the judge has ruled upon any petition, demurrer or motion other than a motion to extend time in the cause, matter or proceeding. A motion to disqualify a judge or a judge pro tem, assigned by the Chief Justice of the Supreme Court to serve in a county other than the county in which the judge or judge pro tem resides may not be filed more than five days after the party or attorney appearing in the cause receives notice of the assignment.

(4) In judicial districts having a population of 200,000 or more, the affidavit and motion for change of judge shall be made at the time and in the manner prescribed in ORS 14.270.

(5) In judicial districts having a population of 100,000 or more, but less than 200,000, the affidavit and motion for change of judge shall be made at the time and in the manner prescribed in ORS 14.270 unless the circuit court makes local rules under ORS 3.220 adopting the procedure described in this section.

(6) A party or attorney may not make more than two applications in any cause, matter or proceeding under this section.

[1955 c.408 §1(2); 1959 c.667 §1; 1981 c.215 §6; 1987 c.338 §2; 1995 c.781 §29; 2015 c.272 §1]



Section 14.270 - Time of making motion for change of judge in certain circumstances; limit of two changes of judge.

[1955 c.408 §1(3); 1959 c.667 §2; 1969 c.144 §1; 1981 c.215 §7; 1995 c.781 §30]



Section 14.275 - Disqualification of appellate judge.

[1999 c.659 §4]






Chapter 015 - Choice of Laws

Section 15.010



Section 15.020



Section 15.030



Section 15.040



Section 15.050



Section 15.060



Section 15.070



Section 15.080



Section 15.085



Section 15.090



Section 15.100

[Renumbered 18.135]



Section 15.110



Section 15.120



Section 15.130



Section 15.140



Section 15.150



Section 15.160



Section 15.170



Section 15.180



Section 15.190



Section 15.200



Section 15.210



Section 15.220



Section 15.300 - Definitions for ORS 15.300 to 15.380.

(1) "Law" means any rule of general legal applicability adopted by a state, whether that rule is domestic or foreign and whether derived from international law, a constitution, statute, other publicly adopted measure or published judicial precedent. Except for references to the law of Oregon, "law" does not include rules governing choice of law.

(2) "State" means the United States, any state of the United States, any territory, possession or other jurisdiction of the United States, any Indian tribe, other Native American group or Native Hawaiian group that is recognized by federal law or formally acknowledged by a state of the United States, and any foreign country, including any territorial subdivision or other entity with its own system of laws.

[Formerly 81.100]



Section 15.305 - Applicability.

[Formerly 81.102]



Section 15.320 - Specific types of contracts governed by Oregon law.

(1) A contract for services to be rendered in Oregon, or for goods to be delivered in Oregon, if Oregon or any of its agencies or subdivisions is a party to the contract. The application of Oregon’s law pursuant to this subsection may be waived by a person authorized by Oregon’s law to make the waiver.

(2) A contract for construction work to be performed primarily in Oregon.

(3) A contract of employment for services to be rendered primarily in Oregon by a resident of Oregon.

(4)(a) A consumer contract, if:

(A) The consumer is a resident of Oregon at the time of contracting; and

(B) The consumer’s assent to the contract is obtained in Oregon, or the consumer is induced to enter into the contract in substantial measure by an invitation or advertisement in Oregon.

(b) For the purposes of this subsection, a consumer contract is a contract for the supply of goods or services that are designed primarily for personal, familial or household use.

[Formerly 81.105]



Section 15.325 - Validity of form.

[Formerly 81.110]



Section 15.330 - Capacity to contract.

(2) A party that lacks capacity to enter into a contract under the law of the state in which the party resides may assert that incapacity against a party that knew or should have known of the incapacity at the time the parties entered into the contract. If a party establishes lack of capacity in the manner provided by this subsection, the consequences of the party’s incapacity are governed by the law of the state in which the incapable party resides.

[Formerly 81.112]



Section 15.335 - Consent.

(2) In a consumer contract or employment contract, the consumer or employee whose assent to a contract was obtained in the state of the party’s residence, or whose conduct leading to the contract was primarily confined to that state, may invoke the law of that state to establish that the party did not consent to the contract or that the consent was not valid by reason of fraud or duress.

[Formerly 81.115]



Section 15.350 - Choice of law made by parties.

(2) The choice of law must be express or clearly demonstrated from the terms of the contract. In a standard-form contract drafted primarily by only one of the parties, any choice of law must be express and conspicuous.

(3) The choice of law may be made or modified after the parties enter into the contract. Any choice of law made or modified after the parties enter into the contract must be by express agreement.

(4) Unless the parties provide otherwise, a choice of law or modification of that choice operates retrospectively to the time the parties entered into the contract. Retrospective operation under the provisions of this subsection may not prejudice the rights of third parties.

[Formerly 81.120]



Section 15.355 - Limitations on choice of law by parties.

(a) Require a party to perform an act prohibited by the law of the state where the act is to be performed under the contract;

(b) Prohibit a party from performing an act required by the law of the state where it is to be performed under the contract; or

(c) Contravene an established fundamental policy embodied in the law that would otherwise govern the issue in dispute under ORS 15.360.

(2) For purposes of subsection (1)(c) of this section, an established policy is fundamental only if the policy reflects objectives or gives effect to essential public or societal institutions beyond the allocation of rights and obligations of parties to a contract at issue.

[Formerly 81.125]



Section 15.360 - General rule.

(1) Identifying the states that have a relevant connection with the transaction or the parties, such as the place of negotiation, making, performance or subject matter of the contract, or the domicile, habitual residence or pertinent place of business of a party;

(2) Identifying the policies underlying any apparently conflicting laws of these states that are relevant to the issue; and

(3) Evaluating the relative strength and pertinence of these policies in:

(a) Meeting the needs and giving effect to the policies of the interstate and international systems; and

(b) Facilitating the planning of transactions, protecting a party from undue imposition by another party, giving effect to justified expectations of the parties concerning which state’s law applies to the issue and minimizing adverse effects on strong legal policies of other states.

[Formerly 81.130]



Section 15.380 - Presumptive rules for specific types of contracts.

(2)(a) Contracts involving the occupancy of real property, the land use of property or the recording of interests in real property are governed by the law of the state where the property is situated.

(b) Contracts for personal services are governed by the law of the state where the services are to be primarily rendered pursuant to the contract.

(c) Contracts for franchises, as defined in ORS 650.005, except for licensing clauses in such contracts, are governed by the law of the state where the franchise is to operate pursuant to the contract.

(d) Licensing contracts and licensing clauses in contracts for franchises, as defined in ORS 650.005, are governed by the law of the state where the licensor has its place of business or residence with the closest connection to the transactions between the parties. For purposes of this subsection, "licensing" means a grant of a privilege, created by contract, that allows one party, the licensee, to use the property or right of another party, the licensor.

(e) Agency contracts are governed by the law of the state where the agent’s duties are to be primarily performed.

[Formerly 81.135]



Section 15.400 - Definitions for ORS 15.400 to 15.460.

(1) "Conduct" means an act or omission that has occurred or that may occur in the future.

(2) "Domicile" means the place identified under ORS 15.420.

(3) "Injury" means physical or nonphysical harm to a person or property caused by the conduct of another person.

(4) "Law," when used in reference to the law of another state, does not include that state’s choice-of-law rules.

(5) "Noncontractual claim" means a claim, other than a claim for failure to perform a contractual or other consensual obligation, that arises from a tort as defined in ORS 30.260, or any conduct that caused or may cause injury compensable by damages, without regard to whether damages are sought.

(6) "Person" means a person as defined in ORS 174.100 and a public body.

(7) "Public body" means a public body as defined in ORS 174.109, the Oregon Health and Science University, and the Oregon State Bar.

(8) "State" means, unless the context requires otherwise, the United States, any state, territory, possession or other jurisdiction of the United States, any Indian tribe or other Native American, Hawaiian or Alaskan group recognized by federal law or formally acknowledged by a state of the United States, and any foreign country or territorial subdivision of such country that has its own system of laws.

[Formerly 31.850]



Section 15.405 - Applicability.

[Formerly 31.855]



Section 15.410 - Characterization.

(2) The law of the state determined to be applicable under ORS 15.400 to 15.460 determines the scope and meaning of terms used in that law.

[Formerly 31.860]



Section 15.415 - Localization and other factual determinations.

(1) What conduct caused the injury, and where the conduct occurred. If injurious conduct occurs in more than one state, the state where the conduct occurred that is primarily responsible for the injury is the state where the injurious conduct occurred.

(2) Who caused the injury. If a person is liable for the conduct of another person, both persons are considered to have caused the injury.

(3) Where the injury occurred. If the same conduct causes injury in more than one state, the place of injury is in the state in which most of the injurious effects occurred or may occur. If different persons suffer injury in different states by reason of the same conduct, the place of injury is determined separately for each person. If a person suffers loss by reason of injury or death of another person, the place of injury is determined based on the injury to the other person.

(4) Who suffered the injury. If a claim is made for loss caused by injury or death of another person, both the claimant and the other person are considered to be injured persons.

[Formerly 31.862]



Section 15.420 - Determining domicile.

(1)(a) The domicile of a natural person is in the state in which the person resides with the intent to make it the person’s home for an indefinite period of time.

(b) A domicile once established continues until it is superseded by the acquisition of a new domicile. If a person’s intent to change domicile is legally ineffective, the previously established domicile continues to be the person’s domicile.

(c) If a person’s intent to have a domicile in a given state would be legally effective but cannot be ascertained, the state in which the person resides is the person’s domicile, and if the person resides in more than one state, the residence state that has the most pertinent connection to the disputed issue is deemed to be the domicile with regard to that issue.

(2) The domicile of a person other than a natural person is located in the state in which the person maintains its principal place of business. If the dispute arises from activities directed from another state in which the person maintains a place of business other than the principal place of business, either state may be considered as the domicile at the choice of the other party.

(3) The domicile of a person is determined as of the date of the injury for which the noncontractual claim is made.

[Formerly 31.865]



Section 15.430 - Claims governed by Oregon law.

(1) Actions in which, after the events giving rise to the dispute, the parties agree to the application of Oregon law.

(2) Actions in which none of the parties raises the issue of applicability of foreign law.

(3) Actions in which the party or parties who rely on foreign law fail to assist the court in establishing the relevant provisions of foreign law after being requested by the court to do so.

(4) Actions filed against a public body of the State of Oregon, unless the application of Oregon law is waived by a person authorized by Oregon law to make the waiver on behalf of the public body.

(5) Actions against an owner, lessor or possessor of land, buildings or other real property situated in Oregon that seek to recover for, or to prevent, injury on that property and arising out of conduct that occurs in Oregon.

(6) Actions between an employer and an employee who is primarily employed in Oregon that arise out of an injury that occurs in Oregon.

(7) Actions for professional malpractice arising from services rendered entirely in Oregon by personnel licensed to perform those services under Oregon law.

[Formerly 31.870]



Section 15.435 - Product liability civil actions.

(a) The injured person was domiciled in Oregon and the injury occurred in Oregon; or

(b) The injured person was domiciled in Oregon or the injury occurred in Oregon, and the product:

(A) Was manufactured or produced in Oregon; or

(B) Was delivered when new for use or consumption in Oregon.

(2) Subsection (1) of this section does not apply to a product liability civil action if a defendant demonstrates that the use in Oregon of the product that caused the injury could not have been foreseen and that none of the defendant’s products of the same type were available in Oregon in the ordinary course of trade at the time of the injury.

(3) If a party demonstrates that the application of the law of a state other than Oregon to a disputed issue is substantially more appropriate under the principles of ORS 15.445, that issue shall be governed by the law of the other state.

(4) All noncontractual claims or issues in product liability civil actions not provided for or not disposed of under this section are governed by the law of the state determined under ORS 15.445.

[Formerly 31.872]



Section 15.440 - General rules.

(2)(a) If the injured person and the person whose conduct caused the injury were domiciled in the same state, the law of that state governs. However, the law of the state in which the injurious conduct occurred determines the standard of care by which the conduct is judged. If the injury occurred in a state other than the one in which the conduct occurred, the provisions of subsection (3)(c) of this section apply.

(b) For the purposes of this section, persons domiciled in different states shall be treated as if domiciled in the same state to the extent that laws of those states on the disputed issues would produce the same outcome.

(3) If the injured person and the person whose conduct caused the injury were domiciled in different states and the laws of those states on the disputed issues would produce a different outcome, the law of the state designated in this subsection governs.

(a) If both the injurious conduct and the resulting injury occurred in the same state, the law of that state governs if either the injured person or the person whose conduct caused the injury was domiciled in that state.

(b) If both the injurious conduct and the resulting injury occurred in a state other than the state in which either the injured person or the person whose conduct caused the injury were domiciled, the law of the state of conduct and injury governs. If a party demonstrates that, under the circumstances of the particular case, the application of that law to a disputed issue will not serve the objectives of that law, that issue will be governed by the law selected under ORS 15.445.

(c) If the injurious conduct occurred in one state and the resulting injury in another state, the law of the state of conduct governs. However, the law of the state of injury governs if:

(A) The activities of the person whose conduct caused the injury were such as to make foreseeable the occurrence of injury in that state; and

(B) The injured person formally requests the application of that state’s law by a pleading or amended pleading. The request shall be deemed to encompass all claims and issues against that defendant.

(4) If a party demonstrates that application to a disputed issue of the law of a state other than the state designated by subsection (2) or (3) of this section is substantially more appropriate under the principles of ORS 15.445, that issue is governed by the law of the other state.

[Formerly 31.875]



Section 15.445 - General and residual approach.

(1) Identifying the states that have a relevant contact with the dispute, such as the place of the injurious conduct, the place of the resulting injury, the domicile, habitual residence or pertinent place of business of each person, or the place in which the relationship between the parties was centered;

(2) Identifying the policies embodied in the laws of these states on the disputed issues; and

(3) Evaluating the relative strength and pertinence of these policies with due regard to:

(a) The policies of encouraging responsible conduct, deterring injurious conduct and providing adequate remedies for the conduct; and

(b) The needs and policies of the interstate and international systems, including the policy of minimizing adverse effects on strongly held policies of other states.

[Formerly 31.878]



Section 15.450 - Joint tortfeasors and third parties.

[Formerly 31.880]



Section 15.455 - Agreements on applicable foreign law.

[Formerly 31.885]



Section 15.460 - Commentary.

[Formerly 31.890]






Chapter 016 - (Former Provisions)

Section 16.010



Section 16.020



Section 16.030



Section 16.040



Section 16.050



Section 16.060



Section 16.070



Section 16.080



Section 16.090



Section 16.100



Section 16.110



Section 16.120



Section 16.130



Section 16.140



Section 16.150



Section 16.210



Section 16.220



Section 16.221



Section 16.230



Section 16.240



Section 16.250



Section 16.260



Section 16.270



Section 16.280



Section 16.290



Section 16.300



Section 16.305



Section 16.310



Section 16.315



Section 16.320



Section 16.325



Section 16.330



Section 16.340



Section 16.360



Section 16.370



Section 16.380



Section 16.390



Section 16.400



Section 16.410



Section 16.420



Section 16.430



Section 16.460



Section 16.470

[Renumbered 17.003]



Section 16.480



Section 16.490



Section 16.500



Section 16.510



Section 16.530



Section 16.540



Section 16.610



Section 16.620



Section 16.630



Section 16.640



Section 16.650



Section 16.660



Section 16.710



Section 16.720



Section 16.730



Section 16.740



Section 16.760



Section 16.765



Section 16.770



Section 16.780



Section 16.790



Section 16.800



Section 16.810



Section 16.820



Section 16.830



Section 16.840



Section 16.850



Section 16.860



Section 16.870



Section 16.880






Chapter 017 - Compromise; Settlement

Section 17.003



Section 17.005



Section 17.010



Section 17.015



Section 17.020



Section 17.025



Section 17.030



Section 17.033



Section 17.035



Section 17.040



Section 17.045



Section 17.050



Section 17.055



Section 17.065 - Definitions for ORS 17.065 to 17.085.

(1) "Compromise" means an agreement to allow judgment to be given for a sum or value specified.

(2) "Employer" includes any agent or representative of an employer.

(3) "Release" means an agreement to abandon a claim or right to the person against whom the claim exists.

(4) "Settlement" means an agreement to accept as full and complete compensation for a claim a sum or value specified.

[1975 c.512 §1; 1979 c.284 §49]



Section 17.075 - When settlement prohibited between employer and employee.

(a) Negotiate or attempt to negotiate a settlement or compromise with the injured employee;

(b) Obtain or attempt to obtain a general release of liability from the injured employee; or

(c) Obtain or attempt to obtain any statement, either written or oral from the injured employee.

(2) Subsection (1)(c) of this section does not apply to the extent that compliance with statutes or rules of federal or state agencies requiring reports of accidents and injuries necessitates obtaining an employee statement within the 15-day period following the date of the injury.

(3) Any settlement or compromise agreement entered into, any general release of liability or any written or oral statement made by any employee after the employee incurs a personal injury, that is not obtained in accordance with ORS 17.085, requiring notice, may be disavowed by the injured employee within 12 months following the date of the injury and such statement, release, compromise or settlement shall not be admissible evidence in any court action or administrative proceeding relating to the injury.

[1975 c.512 §2; 2005 c.22 §5]



Section 17.085 - When settlement allowed.

[1975 c.512 §3]



Section 17.095 - Prohibition of confidential settlements and compromises; exceptions.

(2) Notwithstanding subsection (1) of this section:

(a) A public body, or officer, employee or agent of a public body, may enter into a settlement or compromise that requires the terms or conditions to be confidential if federal law requires terms or conditions of that settlement or compromise to be confidential. Only terms and conditions that are required to be confidential under federal law may be confidential in the settlement or compromise.

(b) A court may order that the terms or conditions of a settlement or compromise that reveal the identity of a person be confidential if:

(A) The person whose identity is revealed is a victim of sexual abuse or is under 18 years of age; and

(B) The court determines, by written findings, that the specific privacy interests of the person outweigh the public’s interest in the terms or conditions.

(3) Any public body, or officer, employee or agent of a public body, who is a defendant in an action under ORS 30.260 to 30.300, or who is a defendant in an action under ORS 294.100, shall file with the court a full and complete disclosure of the terms and conditions of any settlement or compromise of the claims against the public body, its officers, employees or agents. The disclosure shall be filed prior to the dismissal of the action.

(4) For the purposes of this section:

(a) "Action" means a legal proceeding that has been commenced as provided in ORCP 3; and

(b) "Public body" has that meaning given in ORS 30.260.

[Formerly 30.402; 2005 c.352 §1]



Section 17.100



Section 17.105



Section 17.110



Section 17.115



Section 17.120



Section 17.125



Section 17.130



Section 17.135



Section 17.140



Section 17.145



Section 17.150



Section 17.155



Section 17.160



Section 17.165



Section 17.170



Section 17.175



Section 17.180



Section 17.185



Section 17.190



Section 17.205



Section 17.210



Section 17.215



Section 17.220



Section 17.225



Section 17.230

[Renumbered 10.100]



Section 17.235



Section 17.240



Section 17.245



Section 17.250



Section 17.255



Section 17.305



Section 17.310



Section 17.315

[Renumbered 10.077]



Section 17.320



Section 17.325



Section 17.330



Section 17.335



Section 17.340



Section 17.345



Section 17.350



Section 17.355



Section 17.360



Section 17.405



Section 17.410



Section 17.415



Section 17.420



Section 17.425



Section 17.430



Section 17.431



Section 17.435



Section 17.440



Section 17.441



Section 17.505



Section 17.510



Section 17.515



Section 17.520



Section 17.525



Section 17.605



Section 17.610



Section 17.615



Section 17.620



Section 17.625



Section 17.630



Section 17.705



Section 17.710



Section 17.720



Section 17.725



Section 17.730



Section 17.735



Section 17.740



Section 17.745



Section 17.750



Section 17.755



Section 17.760



Section 17.765



Section 17.990 - Penalties.

[1975 c.512 §5; 1999 c.1051 §146]






Chapter 018 - Judgments

Section 18.005 - Definitions.

(1) "Action" means any proceeding commenced in a court in which the court may render a judgment.

(2) "Child support award" means a money award or agency order that requires the payment of child support and that is entered under ORS 108.010 to 108.550, 416.310 to 416.340, 416.400 to 416.465, 416.510 to 416.990, 419B.400 or 419C.590 or ORS chapter 25, 107, 109 or 110.

(3) "Civil action" means any action that is not a criminal action.

(4) "Court administrator" means a trial court administrator in a circuit court that has a trial court administrator and the clerk of the court in all other courts.

(5) "Criminal action" has the meaning given in ORS 131.005.

(6) "Execution" means enforcement of the money award portion of a judgment or enforcement of a judgment requiring delivery of the possession or sale of specific real or personal property, by means of writs of execution, writs of garnishment and other statutory or common law writs or remedies that may be available under the law.

(7) "General judgment" means the judgment entered by a court that decides all requests for relief in the action except:

(a) A request for relief previously decided by a limited judgment; and

(b) A request for relief that may be decided by a supplemental judgment.

(8) "Judgment" means the concluding decision of a court on one or more requests for relief in one or more actions, as reflected in a judgment document.

(9) "Judgment document" means a writing in the form provided by ORS 18.038 that incorporates a court's judgment.

(10) "Judgment lien" means:

(a) The effect of a judgment on real property as described in ORS 18.150 (2) and (3) for the county in which the judgment is entered, and as described in ORS 18.152 (2) and (3) for a county in which the judgment is recorded under ORS 18.152; and

(b) A support arrearage lien attaching to real property under ORS 18.150 (3) or 18.152 (3).

(11) "Judgment remedy" means:

(a) The ability of a judgment creditor to enforce a judgment through execution; and

(b) Any judgment lien arising under ORS 18.150 or 18.152.

(12) "Legal authority" means:

(a) A statute;

(b) An Oregon Rule of Civil Procedure;

(c) A rule or order of the Chief Justice of the Supreme Court adopted under ORS 18.028; and

(d) All controlling appellate court decisions in effect December 31, 2003.

(13) "Limited judgment" means:

(a) A judgment entered under ORCP 67 B or 67 G;

(b) A judgment entered before the conclusion of an action in a circuit court for the partition of real property, defining the rights of the parties to the action and directing sale or partition;

(c) An interlocutory judgment foreclosing an interest in real property; and

(d) A judgment rendered before entry of a general judgment in an action that disposes of at least one but fewer than all requests for relief in the action and that is rendered pursuant to a legal authority that specifically authorizes that disposition by limited judgment.

(14) "Money award" means a judgment or portion of a judgment that requires the payment of money.

(15) "Person" includes a public body as defined in ORS 174.109.

(16) "Request for relief" means a claim, a charge in a criminal action or any other request for a determination of the rights and liabilities of one or more parties in an action that a legal authority allows the court to decide by a judgment.

(17) "Supplemental judgment" means a judgment that may be rendered after a general judgment pursuant to a legal authority.

(18) "Support arrearage lien" means a lien that attaches to real property under the provisions of ORS 18.150 (3) or 18.152 (3).

(19) "Support award" means a money award or agency order that requires the payment of child or spousal support. [2003 c.576 §1; 2005 c.542 §55; 2005 c.568 §4]

Note: Section 7, chapter 568, Oregon Laws 2005, provides:

Sec. 7. Sections 2 [18.245] and 6 [18.029] of this 2005 Act and the amendments to ORS 18.005 by section 4 of this 2005 Act apply to all judgments entered on or after January 1, 2004. [2005 c.568 §7]

Note: Sections 45 and 569 (1) and (2), chapter 576, Oregon Laws 2003, provide:

Sec. 45. (1) Except as provided by this section or by ORS chapter 18, ORS chapter 18 applies only to judgments entered on or after January 1, 2004. Nothing in chapter 576, Oregon Laws 2003, affects the validity, lien effect or enforceability of any judgment or decree entered before January 1, 2004. Nothing in chapter 576, Oregon Laws 2003, affects the validity, lien effect or enforceability of any order or warrant docketed or recorded before January 1, 2004. Except as provided by this section or ORS chapter 18, any judgment or decree entered before January 1, 2004, and any order or warrant docketed or recorded before January 1, 2004, shall continue to be governed by the law in effect on the day immediately preceding January 1, 2004.

(2) ORS 18.107 applies to any corrected judgment entered on or after January 1, 2004, without regard to whether the original judgment is entered before, on or after January 1, 2004.

(3) A judgment creditor may create a judgment lien for a judgment in a county other than the county in which a judgment is entered in the manner provided by ORS 18.152 without regard to whether the judgment is entered before, on or after January 1, 2004.

(4) ORS 18.158 applies to all judgments, whether entered before, on or after January 1, 2004.

(5) Except as provided in ORS 18.190, ORS 18.180 and 18.182 apply to all judgments, whether entered before, on or after January 1, 2004. Notwithstanding ORS 18.182, any order of renewal entered before January 1, 2004, may be recorded in the manner provided by ORS 18.182 (6) with the effect provided by ORS 18.152 (4).

(6) ORS 18.200 applies to the release of any judgment lien after January 1, 2004, without regard to whether the judgment was entered before, on or after January 1, 2004.

(7) ORS 18.205 applies to the assignment of any judgment after January 1, 2004, without regard to whether the judgment was entered before, on or after January 1, 2004.

(8) ORS 18.225 applies to any satisfaction of judgment filed with a court on or after January 1, 2004, without regard to whether the judgment was entered before, on or after January 1, 2004.

(9) ORS 18.228 and 18.232 apply to all judgments, whether entered before, on or after January 1, 2004.

(10) ORS 18.235 applies to any motion for an order declaring that a money award has been satisfied, or to determine the amount necessary to satisfy a money award, filed with a court on or after January 1, 2004, without regard to whether the judgment was entered before, on or after January 1, 2004.

(11) ORS 18.252 and 18.255 apply to execution on any judgment, without regard to whether the judgment was entered before, on or after January 1, 2004.

(12) ORS 18.265 and 18.268 apply to any motion for a debtor examination made on or after January 1, 2004, without regard to whether the judgment was entered before, on or after January 1, 2004.

(13) ORS 18.270 applies to any written interrogatories served on or after January 1, 2004, without regard to whether the judgment was entered before, on or after January 1, 2004.

(14) ORS 18.465 to 18.476 and 18.492 to 18.518 (both 2003 Edition) apply to any writ of execution issued on or after January 1, 2004, without regard to whether the judgment was entered before, on or after January 1, 2004. [2003 c.576 §45; 2015 c.212 §21]

Sec. 569. (1) Except as specifically provided by this 2003 Act, the deletions of statutory references to decrees and the substitutions of references to judgments that are made by the provisions of this 2003 Act do not affect the determination as to whether a person has a right to a jury trial, the scope of review of the court's decision under ORS 19.250, or any other procedural or substantive aspect of the proceedings giving rise to the court's decision in an action.

(2) Except as specifically provided by this 2003 Act, the elimination of statutory references to dockets by this 2003 Act does not affect the validity, lien effect or enforceability of any judgment docketed before the effective date of this 2003 Act [January 1, 2004].

[2003 c.576 §569(1),(2)]



Section 18.010



Section 18.015 - Statutory references to decrees and judgments.

(2) References in the statutes of this state to judgments of other states include decrees of other states, and references in the statutes of this state to decrees of other states include judgments of other states.

[2003 c.576 §1a]



Section 18.020



Section 18.025 - Courts subject to chapter.

[2003 c.576 §2]



Section 18.028 - Authority of Chief Justice.

(1) Authorize or require that specified requests for relief that are not governed by other legal authority be decided by judgment; and

(2) Authorize or require the use of a limited or supplemental judgment for specified requests for relief that are not governed by other legal authority.

[2005 c.568 §3]



Section 18.029 - Effect of chapter on use of judgment.

[2005 c.568 §6]

Note: See first note under 18.005.



Section 18.030



Section 18.031 - Contents of supplemental judgments.

[2009 c.484 §7; 2013 c.183 §4]



Section 18.035 - Preparation of judgment document.

(2) In criminal actions and juvenile proceedings under ORS chapters 419A, 419B and 419C, the judge shall ensure that a judgment document complying with ORS 18.038 and 18.048 is created and filed.

[2003 c.576 §3; 2005 c.568 §11]



Section 18.038 - Form of judgment document generally.

(2) The title of a judgment document must indicate whether the judgment is a limited judgment, a general judgment or a supplemental judgment. This subsection does not apply to:

(a) Justice courts, municipal courts and county courts performing judicial functions.

(b) Judgments in criminal actions.

(c) Judgments in juvenile proceedings under ORS chapters 419A, 419B and 419C.

(3) A judgment document must be separate from any other document in the action. The judgment document may have attached affidavits, certificates, motions, stipulations and exhibits as necessary or proper in support of the judgment.

(4) A judgment document must include:

(a) The name of the court rendering the judgment and the file number or other identifier used by the court for the action or actions decided by the judgment;

(b) The names of any parties in whose favor the judgment is given and the names of any parties against whom the judgment is given; and

(c) The signature of the judge rendering the judgment, or the signature of the court administrator if the court administrator is authorized by law to sign the judgment document, and the date the judgment document is signed.

(5) This section does not apply to any foreign judgment filed with a court under ORS 24.115 or 110.605 to 110.611.

[2003 c.576 §4; 2005 c.568 §38; 2015 c.298 §81]



Section 18.040



Section 18.042 - Judgment in civil action that includes money award.

(2) The separate section required by subsection (1) of this section must include all of the following:

(a) The name and address of each judgment creditor and the name, address and telephone number of any attorney who represents one or more of the judgment creditors.

(b) The name of each judgment debtor and, to the extent known by the judgment creditor:

(A) The address of each judgment debtor;

(B) The year of birth of each judgment debtor;

(C) The final four digits of the tax identification number of each judgment debtor, or the final four digits of the Social Security number of each judgment debtor;

(D) The final four digits of the driver license number of each judgment debtor and the name of the state that issued the license; and

(E) The name of any attorney for each judgment debtor.

(c) The name of any person or public body, as defined in ORS 174.109, other than the judgment creditor's attorney, that is known by the judgment creditor to be entitled to any portion of the money award.

(d) The amount of money awarded in the judgment, exclusive of amounts required to be included in the separate section under paragraphs (e) to (h) of this subsection.

(e) Any interest owed as of the date the judgment is entered in the register, either as a specific amount or as accrual information, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

(f) Information about interest that accrues on the judgment after entry in the register, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

(g) For monetary obligations that are payable on a periodic basis, any accrued arrearages, required further payments per period and payment dates.

(h) If the judgment requires the payment of costs and disbursements or attorney fees, a statement indicating that the award is made, any specific amounts awarded, a clear identification of the specific requests for relief for which any attorney fees are awarded and the amount of attorney fees awarded for each request for relief.

(3) The information required by subsection (2) of this section must be set forth in the money award section of the judgment document in the same order as the requirements appear in subsection (2) of this section.

(4) The separate section required by subsection (1) of this section must be placed immediately above the judge's or court administrator's signature. The separate section must be clearly labeled at its beginning as a money award. If the judgment includes a support award, the label of the separate section must so indicate. Except for information described in ORS 24.290, the separate section of the judgment document may not contain any provision except the information required by this section.

(5) The provisions of this section do not apply to foreign judgments that are filed with a court under ORS 24.115 or 110.605 to 110.611. If a foreign judgment is filed with the court under ORS 24.115, the separate statement required by ORS 24.125 must be filed with the foreign judgment. [2003 c.576 §5; 2005 c.568 §12; 2007 c.339 §1; 2009 c.230 §1; 2015 c.197 §1; 2015 c.298 §82]

Note: Section 6 (1), chapter 230, Oregon Laws 2009, provides:

Sec. 6. (1) The amendments to ORS 18.042 by section 1 of this 2009 Act apply only to judgments entered on or after the effective date of this 2009 Act [June 4, 2009].

[2009 c.230 §6(1)]



Section 18.048 - Judgment in criminal action that contains money award.

(2) The separate money award section described by subsection (1) of this section must contain the following information:

(a) A listing of the specific amounts awarded as fines, assessments, costs, restitution and any other monetary obligations imposed in the sentence as part of the money award. If the court is unable to determine the full amount of restitution at the time of sentencing, the court may include the amount that can be determined or may establish a maximum amount.

(b) If restitution or a compensatory fine is ordered, the name of the person to whom the court should disburse payments, unless the victim requests that this information be exempt from disclosure in the public record.

(c) A statement that, subject to amendment of a judgment under ORS 137.107, money required to be paid as a condition of probation remains payable after revocation of probation only if the amount is included in the money award portion of the judgment document, even if the amount is referred to in other parts of the judgment document.

(d) Unless immediate payment is required, the specific terms of payment imposed or allowed by the court.

(e) If payment of all or part of a monetary obligation is suspended, a statement specifying the nature and amount of the suspended obligations.

(3) The requirements of this section and ORS 18.038 do not apply to a judgment document if the action was commenced by the issuance of a uniform citation adopted under ORS 1.525 and the court has used the space on the citation for the entry of a judgment. The exemption provided by this subsection does not apply if any indictment, information or complaint other than a uniform citation is filed in the action.

(4) If a judgment is for conviction of a violation as described in ORS 153.008, the judgment creates a lien only if the court so orders. If a judgment does not create a lien under this subsection, the judgment document need not contain the separate money award section described by subsection (1) of this section.

(5) A judgment in a criminal action that contains a money award is a judgment in favor of the state and may be enforced only by the state.

(6) A judgment in a criminal action that includes a money award, but does not contain a separate section clearly labeled as a money award, does not create a judgment lien but may be enforced by any other judgment remedy. [2003 c.576 §6; 2005 c.566 §13; 2005 c.568 §13; 2005 c.618 §3a; 2015 c.197 §2]

Note: Section 8 (1), chapter 618, Oregon Laws 2005, provides:

Sec. 8. (1) The amendments to ORS 18.048, 18.075, 18.180 and 18.194 by sections 1 to 4 of this 2005 Act apply to judgments entered on or after the effective date of this 2005 Act [January 1, 2006].

[2005 c.618 §8(1)]



Section 18.049 - Adjustments to money awards.

[2007 c.166 §5]



Section 18.050



Section 18.052 - Duty of judge with respect to form of judgment document.

(2) A court administrator who signs a judgment under authority granted by law has the same duties as a judge under the provisions of this section.

(3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §7; 2005 c.561 §1; 2005 c.568 §14]



Section 18.058 - Duty of court administrator with respect to form of judgment document.

(2) If the title of a document filed with the court administrator indicates that the document is a decree, or indicates that the document is a judgment but fails to indicate whether the judgment is a limited judgment, general judgment or supplemental judgment, the court administrator may not note in the register that a judgment document has been filed, and shall return the document to the judge, unless the judgment is exempt under ORS 18.038 (2).

(3) The court administrator may rely on a judgment document for entry of information in the register. The court administrator is not liable for entering any information in the register that reflects information contained in a judgment document, whether or not the information in the judgment is correct or properly presented.

(4) The court administrator may rely on the presence or absence of a separate section in the judgment document required by ORS 18.042 or 18.048 in determining whether a judgment contains a money award. The court administrator shall enter information in the register and in the judgment lien record only from the separate section unless otherwise ordered by the court.

(5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §8; 2007 c.339 §3]



Section 18.060



Section 18.062 - Use of electronic judgment forms.

[2005 c.568 §41]



Section 18.070



Section 18.075 - Entry of judgments in circuit courts generally.

(2) Subject to ORS 18.058 (2), when a judge files a judgment document with the court administrator, the court administrator shall note in the register:

(a) That the judgment document has been filed and the day, hour and minute that the judgment is entered.

(b) Whether the judgment is a limited judgment, a general judgment or a supplemental judgment.

(c) Whether the judgment includes a money award.

(d) Whether the judgment creates a judgment lien under ORS 18.150.

(3) If the court administrator notes in the register that a judgment creates a judgment lien, the court administrator shall note in a judgment lien record maintained by the court administrator:

(a) The name of all judgment debtors.

(b) The name of all judgment creditors.

(c) The amount of the money award.

(d) Whether the money award includes a support award or an award of restitution.

(4) If the court administrator makes a notation of judgment in the judgment lien record, the court administrator shall thereafter also note in the judgment lien record:

(a) The date on which any appeal is filed.

(b) Whether a supersedeas undertaking, as defined in ORS 19.005, is filed.

(c) The date of any decision on appeal.

(d) Any execution issued by the court and the return on any execution.

(e) Any satisfaction of the judgment, when entered.

(f) Other such information as may be deemed necessary by court order or court rule.

(5) The court administrator shall enter a judgment in the register within 24 hours after the judgment document is filed with court administrator, excluding Saturdays and legal holidays. If the court administrator is not able to enter the judgment within the time prescribed in this subsection, or fails to do so, the court administrator shall enter the judgment as soon as practicable thereafter.

(6) Except as provided in ORS 18.058, the court administrator shall be subject to the direction of the court in entering judgments in the register.

(7) The court administrator shall not delay entry of judgment under ORCP 68 for taxation of attorney fees or costs and disbursements.

(8) Administrative orders entered in the register under ORS 416.440 have the effect provided for in that section.

(9) The State Court Administrator shall ensure that the register and the judgment lien record be established and maintained in a uniform manner in the circuit courts.

(10) References in Oregon Revised Statutes to docketing of a judgment are equivalent to entry of a judgment as described in subsection (1) of this section.

(11) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §9; 2005 c.568 §15; 2005 c.618 §2; 2007 c.339 §2; 2011 c.398 §1]

Note: Section 9a, chapter 576, Oregon Laws 2003, provides:

Sec. 9a. (1) Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not make any entry in the register or in the separate record maintained under section 9 of this 2003 Act [18.075] that is different from the entries made by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to make such modifications as may be necessary to accommodate those entries in the computer systems utilized by the circuit courts.

(2) All references to the docket in computer records and documents of the circuit courts shall be construed to be references to the separate record maintained under section 9 of this 2003 Act, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to the docket.

(3) All references to decrees in computer records and documents of the circuit courts shall be construed to be references to judgments, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to decrees.

(4) All references to money judgments in computer records and documents of the circuit courts shall be construed to be references to money awards, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to money judgments.

[2003 c.576 §9a]

Note: See note under 18.048.



Section 18.078 - Notice of entry of judgment in circuit court civil action.

(2) The notice required by this section must reflect:

(a) The date the judgment was entered.

(b) Whether the judgment was entered as a limited judgment, a general judgment or a supplemental judgment.

(c) Whether the court administrator noted in the register that the judgment contained a money award.

(d) Whether the court administrator noted in the register that the judgment creates a judgment lien.

(3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

(4) This section does not apply to judgments in juvenile proceedings under ORS chapter 419A, 419B or 419C, civil commitment proceedings, probate proceedings, adoptions or guardianship or conservatorship proceedings under ORS chapter 125. [2003 c.576 §10; 2005 c.568 §16]

Note: Section 10a, chapter 576, Oregon Laws 2003, provides:

Sec. 10a. Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not mail notice of judgment in the form provided by section 10 of this 2003 Act [18.078] and may continue to use the form of notice used by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to allow use of notices of judgments in the form provided by section 10 of this 2003 Act.

[2003 c.576 §10a]



Section 18.080



Section 18.082 - Effect of entry of judgment.

(a) Becomes the exclusive statement of the court's decision in the case and governs the rights and obligations of the parties that are subject to the judgment;

(b) May be enforced in the manner provided by law;

(c) May be appealed in the manner provided by law;

(d) Acts as official notice of the court's decision; and

(e) May be set aside or modified only by the court rendering the judgment or by another court or tribunal with the same or greater authority than the court rendering the judgment.

(2) A general judgment incorporates a previous written decision of the court that decides one or more requests for relief in the case and that:

(a) Is not a judgment;

(b) Is consistent with the terms of the general judgment and any limited judgments in the case; and

(c) Reflects an express determination by the court that the decision be conclusive as to the requests for relief that are resolved.

(3) Upon entry of a general judgment, any request for relief in the action that is not decided by the general judgment or by a previous limited judgment, that has not been incorporated into the general judgment under subsection (2) of this section, or that cannot be decided by a supplemental judgment, is dismissed with prejudice unless the judgment provides that the dismissal is without prejudice.

(4) Subsection (3) of this section does not affect the right of any party to assign error on appeal to any decision of a court made by order during an action.

(5) Subsection (3) of this section does not apply to a general judgment of dismissal. Except as otherwise provided by law, by the Oregon Rules of Civil Procedure or by the terms of the judgment, a general judgment of dismissal is without prejudice as to any request for relief in the action.

(6) If a document labeled as a decree is filed with the court administrator, or a judgment document is filed with the court administrator that does not indicate whether the judgment is a limited, general or supplemental judgment, and the court administrator fails to comply with ORS 18.058 and makes an entry in the register indicating that a judgment has been filed with court administrator, the document has the effect of a general judgment entered in circuit court.

[2003 c.576 §11; 2005 c.568 §17]



Section 18.090



Section 18.100



Section 18.105



Section 18.107 - Corrections to civil judgments.

(2) Unless a correction to a judgment affects a substantial right of a party, the time for appeal of the judgment commences upon entry of the original judgment.

(3) If the correction of a judgment affects a substantial right of a party, and the corrected judgment is entered before the time for appealing the original judgment has expired, the time for appeal of the judgment commences upon entry of the corrected judgment. If the correction affects a substantial right of a party, and the corrected judgment is entered after the time for appealing the original judgment has expired, the time for appeal of the corrected portions of the judgment and all other portions of the judgment affected by the correction commences upon entry of the corrected judgment.

(4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

(5) This section does not apply to juvenile proceedings under ORS chapter 419B.

[2003 c.576 §12]



Section 18.110



Section 18.112 - Correction of designation of judgment as general judgment.

(a) Except by operation of ORS 18.082 (3), the judgment does not decide all requests for relief in the action other than requests for relief previously decided by a limited judgment or requests for relief that could be decided by a supplemental judgment; and

(b) The judgment was inadvertently designated as a general judgment under circumstances that indicate that the moving party did not reasonably understand that the requests for relief that were not expressly decided by the judgment would be dismissed.

(2) A motion under subsection (1) of this section must be filed within the time provided by ORCP 71 B.

(3) Upon motion of any party, the court shall enter a corrected judgment under ORS 18.107 that changes to a limited judgment any document that has the effect of a general judgment under the provisions of ORS 18.082 (6) unless all requests for relief in the action are decided by the terms of the document, by previous limited judgments entered in the action or by written decisions of the court that are incorporated in a general judgment under the provisions of ORS 18.082 (2).

(4) Notwithstanding ORS 18.107, the time for appeal of the judgment corrected under this section commences from the entry of the corrected judgment. A motion may be filed under this section while an appeal is pending as provided in ORCP 71 B(2).

(5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §13; 2005 c.568 §18]



Section 18.115



Section 18.120



Section 18.125



Section 18.130



Section 18.135



Section 18.140



Section 18.150 - Judgment liens in circuit courts.

(a) The judgment is entered in the small claims department of a circuit court in an amount of less than $3,000, exclusive of costs, and the judgment creditor has not created a judgment lien for the judgment as provided in ORS 46.488;

(b) The judgment is entered in a criminal action for conviction of a violation, and the court does not order under ORS 18.048 (4) that the judgment creates a judgment lien;

(c) The judgment is entered under ORS 153.820; or

(d) The judgment does not create a lien by operation of other law.

(2) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien, the judgment has the following effect in the county in which the judgment is entered:

(a) When the judgment is entered, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

(b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is entered and before the judgment lien expires.

(3) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien and the judgment contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is entered:

(a) Any lump sum support award existing when the judgment is entered creates a support arrearage lien and has the effect specified by subsection (2) of this section;

(b) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien for the unpaid installment attaches to all real property of the judgment debtor in the county at that time; and

(c) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien attaches to all real property that the judgment debtor thereafter acquires in the county for the purpose of enforcing the unpaid installment, and remains attached to that property until satisfaction is made for the installment or the judgment lien arising from support award portion of the judgment expires.

(4) Real property may be conveyed or encumbered free of a judgment lien created by the support award portion of a judgment, but the conveyance or encumbrance is subject to any support arrearage lien that attached to the real property under this section or ORS 18.152.

(5) A judgment lien does not attach to any real property of a judgment debtor acquired after the debt giving rise to the judgment is discharged under federal bankruptcy laws. Debts are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the debt has been discharged.

(6) A court administrator may rely on the judgment document to determine whether a judgment creates a judgment lien.

(7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §14; 2005 c.568 §19]



Section 18.152 - Establishing judgment liens in other counties.

(2) Except as provided in this section, a judgment recorded under this section has the following effect in the county in which the judgment is recorded:

(a) When the judgment is recorded, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

(b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before the judgment lien expires.

(3) Except as provided in this section, if a judgment recorded under this section contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is recorded:

(a) When the judgment is recorded, a support arrearage lien attaches to all real property of the judgment debtor in the county at that time for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded.

(b) A support arrearage lien for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before full satisfaction is made for the lump sum or installment or the judgment lien of the support award portion of the judgment expires.

(c) If an installment becomes due under the terms of the support award and is not paid after the judgment is recorded, a support arrearage lien for the installment attaches to all real property of the judgment debtor in the county at the time the installment becomes due and attaches to all real property that the judgment debtor thereafter acquires in the county until full satisfaction is made for the installment or the judgment lien of the support award portion of the judgment expires.

(4)(a) If a certificate of extension is filed under ORS 18.182, and the certificate is filed before the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate with the judgment. The recording shall act to extend the judgment lien of a judgment, and any support arrearage lien, in the county for the time provided in ORS 18.180 to 18.190.

(b) If a certificate of extension is filed under ORS 18.182, and the certificate is filed after the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate in the County Clerk Lien Record in any county in which the judgment has been recorded under subsection (1) of this section. If the recording is made before the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.190, the recording extends the judgment lien of the judgment, without loss of priority, for the time provided in ORS 18.180 to 18.190. If the recording is made after the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.190, the recording extends the judgment lien of the judgment for the time provided in ORS 18.180 to 18.190, but the lien is subordinate to all other interests that are of record on the date the certificate or lien record abstract is recorded.

(5) When the judgment lien of a judgment expires in the county in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expires in the other county or counties in which the judgment has been recorded.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §15; 2005 c.568 §20]



Section 18.154 - Appeal; motion to eliminate lien.

[2003 c.576 §16; 2007 c.339 §4]



Section 18.158 - Judgment lien based on judgment for child support or spousal support entered in another state.

(2) If a judgment of another state described in subsection (1) of this section is extended or renewed under the laws of the state that rendered the judgment, a judgment creditor under the judgment may record a certified copy of the extension or renewal in the County Clerk Lien Record for any county in this state or may record a lien record abstract for extension or renewal in the County Clerk Lien Record for any county in this state.

(3) Upon recording a judgment, lien record abstract, extension or renewal under this section, the judgment creates a judgment lien as described in ORS 18.152 (3).

(4) When the judgment expires in the state in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expire in every county in which the judgment has been recorded under this section.

(5) Liens arising by operation of law in another state against real property for amounts of overdue payments under a support order, as defined in ORS 110.503, shall be accorded full faith and credit if the state agency, party or other entity seeking to enforce the lien follows the applicable procedures for recording and service of notice of claim of lien as required by this section. A state agency, party or other entity may not file an action to enforce a lien described in this section until the underlying judgment has been filed in Oregon as provided in ORS chapter 110.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §17; 2015 c.298 §83]



Section 18.160



Section 18.162 - Judgment lien based on justice and municipal court judgments; satisfaction filing fee.

(2) The judgment lien of a judgment entered in a justice or municipal court may be eliminated as provided in ORS 18.154 if an appeal is taken from the judgment. The clerk of the justice or municipal court shall note the elimination of the lien in the judgment docket.

(3) When the lien of a justice or municipal court judgment ceases in the county in which the judgment was originally recorded or transcribed, the lien shall cease in every other county in which a certified copy of the judgment or a lien record abstract has been recorded. When the judgment has been fully satisfied, it is the responsibility of the judgment creditor to file a full satisfaction in any circuit court to which the judgment has been transcribed under ORS 52.635, and to record the satisfaction in the County Clerk Lien Record for the county in which the court is located if a certified copy of the judgment or a lien record abstract for the judgment was recorded in that County Clerk Lien Record. Upon satisfaction in full of the judgment, the judgment creditor shall deliver to the judgment debtor an executed satisfaction of the judgment for any other county where a certified copy of the judgment or a lien record abstract has been recorded. The county clerk shall charge a fee as provided in ORS 205.320 for filing a satisfaction of judgment.

[Formerly 18.355]



Section 18.165 - Priority of judgment lien over unrecorded conveyance.

(a) The grantee under the conveyance is a purchaser in good faith for a valuable consideration, the conveyance is delivered and accepted before the judgment is entered or recorded in the county where the property is located and the conveyance or memorandum of the conveyance is recorded within 20 days after delivery and acceptance of the conveyance, excluding Saturdays and legal holidays under ORS 187.010 and 187.020;

(b) The judgment creditor has actual notice, record notice or inquiry notice of a conveyance of the debtor's interest to a grantee when the judgment is entered or recorded in the county;

(c) The conveyance by the debtor is a fulfillment deed entitled to priority over the judgment under ORS 93.645; or

(d) The conveyance is a mortgage, trust deed or other security instrument given by the debtor to secure financing for the purchase by the debtor of the real property described in the conveyance.

(2) For the purpose of subsection (1)(a) of this section, a memorandum of conveyance must contain the date of the instrument being memorialized, the names of the parties, a legal description of the real property involved and a description of the nature of the interest created. The memorandum must be signed by the person from whom the interest is intended to pass, and be acknowledged or proved in the manner provided for the acknowledgment or proof of deeds.

(3) As used in this section:

(a) "Conveyance" means a deed, a land sale contract, an assignment of all or any portion of a seller's or purchaser's interest in a land sale contract or any other agreement affecting the title of real property within this state, including a trust deed, a mortgage, an assignment for security purposes or an assignment solely of proceeds, given by a purchaser or seller under a land sale contract or given by a person with title to the real property.

(b) "Grantee" means:

(A) The person deemed to be the mortgagee under a trust deed pursuant to ORS 86.715; and

(B) Any other person to whom the interest that is the subject of a conveyance is intended to pass.

[Formerly 18.370; 2005 c.568 §21; 2007 c.166 §1]



Section 18.170 - Form for lien record abstract; rules.

______________________________________________________________________________

LIEN RECORD ABSTRACT

The undersigned states:

A.
Creditor/Prevailing Party Information
:

__ 1. The creditor/prevailing party is:

_____________________

and the address of the creditor is:

_____________________

_____________________

under judgment, order or petition

entered on _____ (date) in

the _____ Court for

_____(County) of _____ (State)

under Case No._____.

__ 2. The creditor's attorney's name is

_____________________

Attorney's Address is:

_____________________

Attorney's Phone No. is: ______

B.
Debtor/Losing Party Information
:

__ 1. The debtor/losing party is:

_____________________

__ 2. Debtor's address (if known):

_____________________

_____________________

__ 3. The final four digits of the debtor's

Taxpayer Identification No.,

or the final four digits of

the debtor's Social Security No.

(if known):

_____________________

__ 4. The final four digits of the debtor's

driver license no. and state of

issuance for the license (if known):

_____________________

__ 5. Name of debtor's attorney

(if known):

_____________________

C.
Judgment Information
:

__ 1. The amount of the judgment is:

_____________________

__ 2. The amount of the costs is:

_____________________

__ 3. The amount of attorney fees, if any

is: _____________________

D.
The Real or Personal Property to Be

Affected

(Check appropriate box):

__ All real property of the debtor/losing

party, now or hereafter acquired,

in ________ County as provided

under ORS 18.152

__ The following described real or

personal property of debtor (legal

description as set forth or on

attached Exhibit):

_____________________

_____________________

_____________________

_____________________

IN WITNESS WHEREOF, the

undersigned person or persons have

executed this abstract this ___ day

of______, 2___.

____________ ____________

____________ ____________

State of Oregon )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of___, 2___, by____________.

__________________

Notary Public for Oregon

My commission expires: _________

State of Oregon )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of___, 2___, by ____________ and by ____________ of____________, a corporation on behalf of the corporation.

__________________

Notary Public for Oregon

My commission expires: _________

______________________________________________________________________________

(2) A lien record abstract that is the result of a judgment for unpaid child or spousal support entered in another state shall be on the form prescribed by rules adopted by the Department of Justice in lieu of the form required by subsection (1) of this section.

[Formerly 18.325; 2009 c.230 §2; 2015 c.197 §3]



Section 18.180 - Expiration of judgment remedies in circuit court.

(2) If a judgment lien arises out of a support award under ORS 18.150 (3) or 18.152 (3), a support arrearage lien attaching to real property under the judgment lien expires upon satisfaction of the unpaid installment that gave rise to the support arrearage lien.

(3) Except as provided in ORS 18.180 to 18.190, judgment remedies for a judgment in a civil action expire 10 years after the entry of the judgment.

(4) Except as provided in this subsection, judgment remedies for a judgment in a criminal action expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action that includes a money award for restitution expire 50 years after the entry of the judgment.

(5) Judgment remedies for the child support award portion of a judgment, and any lump sum support award for child support, expire 35 years after the entry of the judgment that first establishes the support obligation.

(6)(a) Except as provided by paragraph (b) of this subsection and ORS 18.190, judgment remedies for any unpaid installment under the spousal support award portion of a judgment, including any installment arrearage lien arising under the judgment, expire 25 years after the entry of the judgment that first establishes the support obligation, or 10 years after an installment comes due under the judgment and is not paid, whichever is later.

(b) The judgment lien for the spousal support award portion of a judgment that is entered on or after January 1, 2004, including any installment arrearage lien arising under the judgment, expires 25 years after the entry of the judgment that first establishes the support obligation unless a certificate of extension is filed under ORS 18.185.

(7)(a) If a money award in a judgment under ORS 107.105 (1)(f) provides for a future payment of money, judgment remedies for the portion of the judgment providing for future payment expire 10 years after the date on which the future payment becomes due. At any time before the judgment remedies for a money award described in this subsection expire, judgment remedies for the portion of the judgment providing for a future payment may be extended as provided in ORS 18.182.

(b) This subsection does not apply to support awards.

(8) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §18; 2005 c.568 §22; 2005 c.618 §1; 2007 c.22 §1; 2009 c.354 §1; 2015 c.212 §22]

Note: See note under 18.048.

Note: Section 2, chapter 354, Oregon Laws 2009, provides:

Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 18.180 by section 1 of this 2009 Act apply to all judgments, whether entered before, on or after the effective date of this 2009 Act [January 1, 2010].

(2) The amendments to ORS 18.180 by section 1 of this 2009 Act do not operate to revive any judgment remedies that expired before the effective date of this 2009 Act under the provisions of ORS 18.180 as in effect immediately before the effective date of this 2009 Act.

[2009 c.354 §2]



Section 18.182 - Extension of judgment remedies.

(a) Judgment remedies for the judgment have not expired under ORS 18.180; and

(b) A full satisfaction document for the money award portion of the judgment has not been filed.

(2) Notwithstanding subsection (1) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

(a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

(b) The judgment lien was not avoided by action of the bankruptcy court;

(c) The judgment lien has not been discharged under ORS 18.238; and

(d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

(3) A certificate of extension must be signed by the judgment creditor, or by an attorney who represents the judgment creditor.

(4) Subject to ORS 18.190, if a certificate of extension is filed after the date on which the judgment remedies for the judgment expire under ORS 18.180, the certificate has no effect.

(5) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

(6) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was recorded under ORS 18.152, with the effect provided by ORS 18.152 (4).

(7) Except as provided in ORS 18.185 and 18.190, the judgment remedies for the support award portion of a judgment, and any lump sum money award for unpaid child support installments, may not be extended under this section.

(8) The judgment remedies for a judgment in a criminal action may not be extended under this section.

(9) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §19; 2007 c.339 §5; 2015 c.212 §23]



Section 18.185 - Extension of judgment lien of spousal support award.

(a) The judgment lien for the spousal support award portion of the judgment expires 10 years after the certificate of extension is filed; and

(b) Any installment arrearage lien that arises under the judgment, whether before or after the filing of the certificate, expires 10 years after the installment comes due and is not paid or when the judgment lien for the spousal support award portion of the judgment expires under paragraph (a) of this subsection, whichever is first.

(2) Notwithstanding ORS 18.182 (5), certificates of extension under ORS 18.182 may continue to be filed in the manner provided by subsection (1) of this section and with like effect for as long as the judgment lien for the spousal support award portion of a judgment has not expired and any installments remain to be paid under the judgment.

[2003 c.576 §20]



Section 18.190 - Spousal support awards in judgments entered before January 1, 2004.

(2) ORS 18.180 (6) does not operate to revive the judgment lien of any judgment that expired before January 1, 2004, under the statutes in effect immediately before January 1, 2004.

(3) This section and ORS 18.180 (6) do not limit the time during which judgment remedies are available for any judgment entered before January 1, 2004, and those judgments may continue to be enforced for the time provided by the law in effect immediately before January 1, 2004, subject to any requirement for renewal of those judgments.

[2003 c.576 §21]



Section 18.192



Section 18.194 - Expiration and extension of judgment remedies for justice and municipal court judgments.

(2) Except as provided in this section, judgment remedies for a judgment in a civil action in a justice or municipal court expire 10 years after the entry of the judgment.

(3) Except as provided in this subsection, judgment remedies for a judgment in a criminal action in a justice or municipal court expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action in a justice or municipal court that includes a money award for restitution expire 50 years after the entry of the judgment.

(4) Judgment remedies for a judgment in justice or municipal court may be extended by filing a certificate of extension in the court that entered the judgment. The clerk shall enter the certificate in the docket of the court. A judgment creditor may file a certificate of extension only if:

(a) Judgment remedies for the judgment have not expired; and

(b) A full satisfaction document for the money award portion of the judgment has not been filed.

(5) Notwithstanding subsection (4) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

(a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

(b) The judgment lien was not avoided by action of the bankruptcy court;

(c) The judgment lien has not been discharged under ORS 18.238; and

(d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

(6) If a certificate of extension is filed under this section after the date on which the judgment remedies for the judgment expire, the certificate has no effect.

(7) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

(8) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was transcribed or recorded as provided in ORS 52.635 or 221.351, with the effect provided by ORS 18.152 (4).

(9) The judgment remedies for a judgment in a criminal action may not be extended under this section.

[Formerly 18.365; 2005 c.618 §4]

Note: See note under 18.048.



Section 18.200 - Release of lien.

(2) A release of lien document may be filed with the court administrator at any time after a judgment lien attaches under ORS 18.150. The court administrator shall note in the register and in the judgment lien record that the release of lien document has been filed, and also shall note whether the release is for all real property in a county or only for a single piece of real property in a county.

(3) A release of lien document may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

(4) Upon filing or recording under this section, a release of lien document operates to eliminate any judgment lien arising from the entry or recording of the judgment to the extent reflected in the document. The filing of a release of lien document does not constitute a full or partial satisfaction of the judgment.

(5) The court administrator may not charge a fee for filing a release of lien document.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §23; 2007 c.339 §6]



Section 18.202 - Reinstatement of lien.

(2) If the administrator, as defined in ORS 25.010, eliminated a judgment lien by recording a release of lien document in a County Clerk Lien Record under the provisions of ORS 18.200, the administrator may reinstate the lien by recording a notice of reinstatement in the County Clerk Lien Record for the county in which the release was recorded.

(3) The administrator may reinstate a lien under this section only if:

(a) The release was for all real property of a judgment debtor in a county; and

(b) The judgment lien that was eliminated arose out of the support award portion of the judgment.

(4) A certified copy of the judgment document, or a lien record abstract for the judgment, must be attached to the notice of reinstatement and be recorded with the notice. A notice of reinstatement may be recorded at any time after the release of lien document was filed or recorded and before the expiration of the judgment remedies for the judgment that gives rise to the judgment lien.

(5) Upon recording a notice of reinstatement under this section, the reinstated judgment lien has the same force and effect as a judgment lien created under ORS 18.152.

(6) A notice of reinstatement must be signed by the administrator as defined in ORS 25.010, or by an attorney who represents the administrator. The signature must be witnessed by a notary public.

[2005 c.568 §9]



Section 18.205 - Assignment of judgment.

(a) Filed with the court administrator for the court in which the judgment was entered, and upon such filing shall be entered in the register and in the judgment lien record; or

(b) Recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

(2) Upon filing or recording under this section, an assignment of judgment document operates to assign the judgment creditor's rights under the judgment to the extent reflected in the document.

(3) If this or another state is assigned or subrogated to the support rights of a person under ORS 412.024, 418.032, 419B.406 or 419C.597 or similar statutes of another state, an assignment of judgment document bearing the signature of the Administrator of the Division of Child Support of the Department of Justice or the authorized representative of the administrator may be filed or recorded in the same manner as an assignment of judgment document under subsection (1) of this section and shall have the same effect as an assignment of judgment document signed by the judgment creditor.

(4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §24; 2007 c.339 §7; 2011 c.226 §1; 2015 c.7 §2]



Section 18.210



Section 18.220



Section 18.225 - Satisfaction of money awards generally.

(2) When the money award portion of a judgment has been fully satisfied, the judgment creditor must:

(a) File a satisfaction document for the full amount of the money award portion of the judgment in the county in which the judgment was entered; and

(b) Deliver to the judgment debtor a satisfaction document for the full amount of the money award portion of the judgment for every county in which the judgment has been recorded under ORS 18.152.

(3) Upon request by a judgment debtor or any person with an interest in real property subject to a judgment lien, a judgment creditor must provide to the judgment debtor a satisfaction document for all amounts credited against a money award as of the date that the satisfaction document is signed.

(4) A satisfaction document may be filed with the court administrator at any time after entry of a judgment. The court administrator may not charge a fee for filing a satisfaction document. The court administrator shall note in the register and in the judgment lien record that the satisfaction document has been filed, and shall note if the document indicates that the money award has been fully satisfied.

(5) Upon payment of all required fees, the court administrator shall issue a certified copy of any satisfaction document filed with the court administrator and entered in the court register. The certified copy may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

(6) A satisfaction document for a support award that is paid to the Department of Justice may be filed with the court administrator only as provided in ORS 18.228.

(7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §25; 2007 c.339 §8]



Section 18.228 - Satisfaction of support awards payable to Department of Justice.

(2) Any satisfaction document for a support award described in subsection (1) of this section must be mailed to or delivered to the Department of Justice, and not to the court administrator. The department shall credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department. Except as provided in subsection (3) of this section, the department shall not credit amounts against the support award pay records to the extent that the judgment is assigned or subrogated to this or another state. The Department of Justice shall thereafter promptly forward the satisfaction document to the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records maintained by the department. The court administrator shall note in the register as paid only the amount stated in the certificate, and not the amount shown on the satisfaction document.

(3) If a support award has been assigned to this state, the Department of Justice may satisfy the support award to the extent of the assignment. The department may credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department and file the satisfaction document with the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records. The court administrator shall note in the register and in the judgment lien record the amount of satisfaction shown on the certificate, and not the amount shown on the satisfaction document.

(4) Unless a judgment requires that payments under a support award be paid to the Department of Justice or enforcement services are provided pursuant to ORS 25.080, all satisfaction documents for a support award must be filed with the court administrator.

[2003 c.576 §26; 2007 c.339 §9]



Section 18.230



Section 18.232 - Alternate method for satisfaction of support awards payable to Department of Justice.

(a) The judgment debtor provides a sworn affidavit indicating that the money award has been paid in full;

(b) The department certifies that the department has a complete pay record for the payments under the support award; and

(c) The department certifies that there are no arrearages.

(2) The Department of Justice shall be considered to have a complete pay record for the purposes of subsection (1) of this section if the department has kept the pay record for the support award from the date that the first payment was to be made under the support award, or if the judgment creditor or an entity providing enforcement services under ORS 25.080 establishes arrearages for the time period the pay record was not kept by the department.

(3) The signature of a person signing a satisfaction document filed under this section need not be acknowledged by a notary public.

(4) If a satisfaction document under this section is for any payment made to the Department of Justice for amounts that have not been assigned by the judgment creditor to the state, the department shall give notice to the judgment creditor in the manner provided by ORS 25.085. The notice must inform the judgment creditor that the department will execute and file the satisfaction of judgment unless the department receives a request for a hearing within 30 days after the date the notice was mailed. If a judgment creditor requests a hearing, the Department of Justice shall conduct the hearing as a contested case under ORS chapter 183 before a hearing officer appointed by the department.

[2003 c.576 §27]



Section 18.235 - Motion to satisfy money award.

(2) Motions under this section shall be filed in the action in which the judgment was entered. All proceedings on the motion shall be conducted as part of the action in which the judgment was entered. An appearance fee may not be charged for filing a motion under this section.

(3) A motion under this section must include the following information, to the extent known to the person making the motion:

(a) The date of entry and principal amount of the money award.

(b) The rate of interest and the date the interest commenced to accrue.

(c) The date or dates and amounts of any payments on the money award.

(d) Any amount that the person believes remains to be paid on the money award, including any supporting mathematical calculations.

(e) Any other information necessary or helpful to the court in making its determination.

(4) A person making a motion under this section must serve the motion on the judgment creditor. If the person making the motion is not the judgment debtor, the person also must serve the motion and supporting affidavit on the judgment debtor. If an assignment of judgment document has been filed with the court under ORS 18.205, the motion must be served on the person named as the assignee of the judgment. Service on the judgment creditor and judgment debtor under this subsection may be made as provided in ORCP 9 if the motion is filed within one year after entry of the judgment. If the motion is filed more than one year after entry of the judgment, or service is to be made on an assignee of the judgment, the motion may either be personally served as provided in ORCP 7, or be served by certified mail, return receipt requested with signed receipt. The court may waive service on any person under this subsection if the person making the motion files an affidavit with the court stating that the person cannot be found after diligent effort by the person making the motion. The person making the motion shall file proof of service with the court.

(5) A person served with a motion under this section must file a response within 21 days after service is made, or within such time as may be allowed by the court. The response must specifically identify those assertions in the motion that the person contests. The response must contain any information or mathematical calculations necessary to support the contentions of the responding party.

(6) The court shall hear the motion not less than seven days after notice of hearing is given to the person making the motion and to the parties served with the motion. The court shall hear and determine the issues in a summary fashion without a jury. The court shall give the parties a reasonable opportunity to present evidence relevant to any factual issues.

(7) If the court determines that the person making the motion is entitled to relief, the court shall issue an order providing that the money award has been satisfied in full or, if the money award has not been satisfied in full, the specific amount that will satisfy the judgment on a specific date or within a period of time specified in the order.

(8) If the court finds that the judgment creditor willfully failed to provide a satisfaction document under ORS 18.225, the court may render a supplemental judgment awarding reasonable attorney fees to the person making the motion. The supplemental judgment may provide that the person making the motion may satisfy the judgment by paying such amounts the court determines to be necessary to satisfy the judgment less that sum of money the court awards as attorney fees.

(9) If the court finds that the money award has been satisfied, or if the amount specified by the court is paid to the court administrator within the time specified by the court, the court administrator shall note in the register and in the judgment lien record that the money award has been satisfied in full. The court administrator shall deliver any money paid to the court administrator to the party or parties specified in the court's order.

(10) Upon request of the person making the motion, the court administrator shall issue a certificate indicating that the money award has been satisfied. The certificate may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152. Recording of the certificate eliminates any judgment lien that was created by the recording of the judgment.

(11) At least five days before filing a motion under this section, the person must serve by personal delivery or first class mail a copy of the motion on the Administrator of the Division of Child Support of the Department of Justice, or on the branch office of the Department of Justice providing support services to the county in which the motion will be made, if:

(a) The motion relates to satisfaction of a support award; and

(b) Child support rights, as defined in ORS 25.010, for the judgment creditor have been assigned to the state.

(12) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §28; 2007 c.166 §3; 2007 c.339 §10]



Section 18.238 - Proceedings after discharge in bankruptcy.

(a) The debtor has been discharged from the payment of the judgment or the claim upon which the judgment was based; and

(b) Either there was no property to which a judgment lien had attached under ORS 18.150, 18.152, 52.635 or 221.351, as of the date the petition for relief is filed under the federal bankruptcy laws, or if there was such property, the value of the property on the date of the filing of the petition was not more than the outstanding balance of any prior lien or liens upon the property.

(2) If the debtor fails to meet the burden of proof established by subsection (1) of this section, the court shall enter a final order denying the debtor's motion.

(3) For the purposes of this section, when notice was given in connection with bankruptcy proceedings to a creditor retaining a beneficial interest in an assigned judgment or claim, such notice shall provide the basis for the satisfaction of that portion of the judgment in which the creditor retains a beneficial interest. When the bankrupt received notice prior to the adjudication of bankruptcy of the assignment of a judgment or claim, notice to the assignor retaining a beneficial interest may not provide the basis for satisfaction for that portion of the judgment which represents the amount actually paid by the assignee of the judgment for the claim and actual court costs incurred by the assignee in prosecuting the claim.

[Formerly 18.420]



Section 18.240



Section 18.242 - Contribution among judgment debtors; subrogation of surety.

[Formerly 18.430]

Note: 18.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 18.245 - Jurisdictional requirements.

(1) The judgment document for the judgment must be plainly titled as a judgment as required by ORS 18.038 (1).

(2) The judgment document for the judgment must comply with the requirements of ORS 18.038 (4).

(3) The court administrator for the circuit court rendering the judgment must note in the register of the court that the judgment document has been filed, as required by ORS 18.058 (1).

[2005 c.568 §2]

Note: See first note under 18.005.



Section 18.250



Section 18.252 - Execution.

(2) Any portion of a money award that by the terms of the judgment is to be paid on some date after the date that the judgment is entered may be enforced by execution when payment becomes due under the terms of the money award and is not paid.

(3) Except as provided in ORS 18.255 or by other law, a judgment may be enforced only by the court in which the judgment is entered or, if the judgment is a foreign judgment, the court in which the judgment is first filed under ORS 24.115 or 110.605 to 110.611.

(4) Nothing in ORS 18.252 to 18.993 affects the ability of a judgment creditor to enforce a judgment by means other than execution.

[2003 c.576 §29; 2015 c.298 §84]



Section 18.255 - Enforcement of judgment by circuit court for county where debtor resides.

(2) A judgment creditor who files a transcript of a judgment under subsection (1) of this section must give written notice of the filing to the circuit court in which the judgment was originally entered.

(3) At the time a transcript of a judgment is filed under this section, the judgment creditor or the attorney for the judgment creditor must make and file with the court administrator a statement containing the information required for a money award under ORS 18.042 (2) and an affidavit setting forth:

(a) The name and last-known address of the judgment creditor;

(b) The name and last-known address of the judgment debtor;

(c) A statement that the judgment creditor has a good faith belief that the judgment debtor resides in the county in which the transcript of the judgment is filed;

(d) A statement that the judgment has not been satisfied and that execution on the judgment has not been stayed; and

(e) A statement that written notice of the filing has been given to the circuit court in which the judgment was originally entered.

(4) The circuit court in which a transcript of a judgment is filed under this section is the only court with authority to issue a writ of execution, writ of garnishment or other execution on the transcribed judgment until the judgment creditor files an affidavit with the circuit court certifying that the judgment debtor no longer resides in that county. A copy of the affidavit must be filed by the judgment creditor in the court in which the judgment was originally entered. After the filing of an affidavit under this subsection, only the circuit court in which the judgment was originally entered may issue a writ of execution, writ of garnishment or other execution on the judgment.

(5) When a transcribed judgment is filed with a circuit court under this section, the court administrator shall enter the transcribed judgment in the register but shall not note in the register that the judgment creates a judgment lien. The files and records of the court in which the judgment was originally entered remain the official record of the proceeding, and files and records maintained by a court in which a transcribed judgment has been filed are auxiliary to the files and records of the court in which the judgment was originally entered. Satisfaction documents under ORS 18.225 and certificates of extension under ORS 18.180 to 18.190 may be filed only in the court in which the judgment was originally entered.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

[2003 c.576 §30]



Section 18.260



Section 18.265 - Debtor examination.

(a) Proof of service of a notice of demand to pay the judgment within 10 days. The notice of demand must be served in the same manner as a summons or by any form of mail addressed to the judgment debtor and requesting a receipt. Service by mail under this paragraph is effective on the date of mailing.

(b) A return of a writ of execution showing that the judgment has not been satisfied.

(c) A garnishee response to a writ of garnishment that does not fully satisfy the judgment.

(2) Only the following courts may issue an order under this section:

(a) The court in which the original judgment was entered.

(b) Any circuit court for the county in which the judgment debtor resides and in which the judgment has been recorded under ORS 18.152.

(c) Any circuit court for the county in which the principal place of employment of the judgment debtor is located and in which the judgment has been recorded under ORS 18.152.

(3) If a motion under this section is filed in the court specified by subsection (2)(b) or (c) of this section, a certified copy of the judgment or a certified copy of the recording made in the County Clerk Lien Record of the county must be filed with the motion unless a transcript of the judgment has been filed with the court under ORS 18.255.

(4) Except as provided in this section, a judgment debtor may not be required to attend in a county other than the county in which the judgment debtor resides or may be found at the time of service of the order requiring the appearance, unless the place where the judgment debtor is to appear is not more than 100 miles from the residence of the judgment debtor.

(5) If the judgment debtor resides more than 100 miles from the place of examination, the judgment debtor shall be required to appear and shall be paid mileage at the time of the hearing as provided for witnesses in ORS 44.415.

(6) Upon motion and good cause shown, the court may order that proceedings under this section be conducted at a time or place other than the time or place specified in the original order.

(7) The court may at any time enter an order restraining the judgment debtor from selling, transferring or in any manner disposing of any property of the judgment debtor that is subject to execution pending an examination under this section.

[2003 c.576 §31]



Section 18.268 - Conduct of debtor examination; seizure of property.

(2) If it appears that the judgment debtor has any property that may be applied against the judgment, the court may order that the property be seized for application against the judgment.

[2003 c.576 §32]



Section 18.270 - Written interrogatories.

(2) Within 20 days after receipt of the interrogatories, the judgment debtor must answer all questions under oath and return the original interrogatories to the judgment creditor.

(3) Failure of the judgment debtor to comply with the provisions of this section is contempt of court, and the judgment creditor may commence proceedings under the provisions of ORS 33.015 to 33.155.

[2003 c.576 §33; 2005 c.22 §7]



Section 18.300 - Resident entitled to use federal exemptions or state exemptions in bankruptcy.

(2)(a) If a resident of this state uses any of the federal exemptions provided in section 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. 522(d)) for purposes of a bankruptcy petition, the resident may not use any of the exemptions given to residents of this state under state law.

(b) If a resident of this state uses any of the exemptions given to residents of this state under state law for purposes of a bankruptcy petition, the resident may not use any of the federal exemptions provided in section 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. 522(d)).

(3) This section does not apply to executions.

[Formerly 23.305; 2013 c.597 §4]



Section 18.305 - Property not exempt from execution for purchase price.

[Formerly 23.220]



Section 18.310

§199]



Section 18.312 - Execution not to issue against property of deceased party; exception.

(2) This section does not prevent the issuance of execution and sale of property pursuant to a judgment of foreclosure and sale of property of the decedent. If the amount realized from the sale of property is not sufficient to satisfy the judgment and collection of the deficiency is otherwise allowed by law, the amount of the deficiency may be collected by making a claim against the estate in the manner prescribed by ORS chapter 115 or ORS 114.505 to 114.560.

[Formerly 23.105; 2007 c.495 §1]



Section 18.315



Section 18.318 - Execution against property in possession or control of public officer or agency.

[Formerly 23.190]



Section 18.320



Section 18.322 - Adjudication of claim of exemption.

[Formerly 23.168; 2005 c.542 §56]



Section 18.325



Section 18.330



Section 18.335



Section 18.340



Section 18.345 - Exempt personal property generally.

(a) Books, pictures and musical instruments to the value of $600.

(b) Wearing apparel, jewelry and other personal items to the value of $1,800.

(c) The tools, implements, apparatus, team, harness or library, necessary to enable the judgment debtor to carry on the trade, occupation or profession by which the judgment debtor habitually earns a living, to the value of $5,000.

(d) A vehicle to the value of $3,000. As used in this paragraph "vehicle" includes an automobile, truck, trailer, truck and trailer or other motor vehicle.

(e) Domestic animals and poultry kept for family use, to the total value of $1,000 and food sufficient to support such animals and poultry for 60 days.

(f) Household goods, furniture, radios, a television set and utensils all to the total value of $3,000, if the judgment debtor holds the property primarily for the personal, family or household use of the judgment debtor; provisions actually provided for family use and necessary for the support of a householder and family for 60 days and also 60 days' supply of fuel.

(g) All property of the state or any county or incorporated city therein, or of any other public or municipal corporation of like character.

(h) All professionally prescribed health aids for the debtor or a dependent of the debtor.

(i) Spousal support, child support, or separate maintenance to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(j) The debtor's right to receive, or property that is traceable to, an award under any crime victim reparation law.

(k) The debtor's right to receive, or property that is traceable to, a payment or payments, not to exceed a total of $10,000, on account of personal bodily injury of the debtor or an individual of whom the debtor is a dependent.

(L) The debtor's right to receive, or property that is traceable to, a payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(m) Veterans' benefits and loans.

(n) The debtor's right to receive an earned income tax credit under the federal tax laws and any moneys that are traceable to a payment of an earned income tax credit under the federal tax laws.

(o) The debtor's right to the assets held in, or right to receive payments under, a medical savings account or health savings account authorized under section 220 or 223 of the Internal Revenue Code.

(p) The debtor's interest, not to exceed $400 in value, in any personal property. However, this exemption may not be used to increase the amount of any other exemption.

(2) If the property claimed by the judgment debtor as exempt is adjudicated by the court out of which the execution issued to be of a value in excess of that allowed by the appropriate paragraph of subsection (1) of this section, the officer seizing the property shall proceed to sell such property. Out of the proceeds of such sale, the officer shall deduct costs of sale and shall pay to the judgment debtor an amount equivalent to the value declared to be exempt by any of the paragraphs of subsection (1) of this section and shall apply the balance of the proceeds of sale on the execution. A sale may not be made under such execution unless the highest bid made exceeds the appropriate exemption claimed and allowed plus costs of sale. If no bid is received in excess of the value allowed by the appropriate paragraph of subsection (1) of this section, the costs of sale shall be borne by the judgment creditor.

(3) If two or more members of a household are joint judgment debtors, each judgment debtor shall be entitled to claim the exemptions in subsection (1)(a), (b), (c), (d) and (p) of this section in the same or different properties. The exemptions provided by subsection (1)(a), (b), (c), (d), (j), (k) and (p) of this section, when claimed for jointly owned property, may be combined at the option of the debtors.

(4) Notwithstanding any other provision of law except ORS 657.855, if a writ of garnishment or other execution is issued to collect past due support as defined in ORS 18.600, 50 percent of unemployment compensation benefits, workers' compensation benefits and other benefits paid to the debtor by the United States, by the state or by a political subdivision of the state are exempt. The exemption related to unemployment compensation benefits provided by this subsection is subject to ORS 657.855. The exemption provided by this subsection applies without regard to whether the payment is made on a periodic basis or in a lump sum, including any lump sum payable pursuant to a settlement or judgment. Notwithstanding subsection (1)(k) of this section, if a payment is made under a settlement or judgment on account of personal bodily injury and the garnishment or other execution is issued to collect past due support as defined in ORS 18.600, the lesser of 50 percent of the payment or $7,500 is exempt.

[Formerly 23.160; 2005 c.456 §1; 2009 c.612 §1; 2011 c.93 §1; 2011 c.317 §4; 2013 c.597 §1]



Section 18.348 - Certain funds exempt when deposited in account; limitation.

(2) Subsection (1) of this section does not apply to any accumulation of funds greater than $7,500.

(3) All funds that are exempt under federal law remain exempt when deposited in an account in a financial institution as long as the exempt funds are reasonably identifiable.

(4) The application of subsections (1) and (3) of this section is not affected by the commingling of exempt and nonexempt funds in an account. For the purpose of identifying exempt funds in an account, first in, first out accounting principles shall be used.

(5) The provisions of this section do not affect the duties of a garnishee with respect to amounts in accounts that are not subject to garnishment under ORS 18.784.

[Formerly 23.166; 2005 c.381 §19; 2009 c.430 §4; 2009 c.718 §37]



Section 18.350



Section 18.352 - Proceeds of casualty and indemnity insurance attachable on execution.

[Formerly 23.230]



Section 18.355



Section 18.358 - Certain retirement plans exempt from execution; exceptions.

(a) "Beneficiary" means a person for whom retirement plan benefits are provided or their spouse.

(b) "Internal Revenue Code" means the federal Internal Revenue Code as amended and in effect on December 31, 1998.

(c) "Permitted contribution" means:

(A) A contribution that, at the time of the contribution, is not taxable income to the beneficiary and, if the sponsor is a taxable entity, is tax deductible to the sponsor;

(B) A nondeductible contribution by a beneficiary to a retirement plan to the extent that the contribution is permitted to be made under the Internal Revenue Code;

(C) A deductible or nondeductible contribution to an individual retirement account to the extent the contribution is not subject to federal excise tax as an excess contribution;

(D) A contribution, pursuant to a rollover or transfer, from one retirement plan to another, to the extent the federal tax deferred status is preserved at such time;

(E) A rollover from an individual retirement account described in section 408 of the Internal Revenue Code to an individual retirement account described in section 408A of the Internal Revenue Code; and

(F) Any earnings under a retirement plan which are attributable to a contribution described in subparagraphs (A) to (E) of this paragraph.

(d) "Retirement plan" means:

(A) A pension plan and trust, including a profit sharing plan, that is described in sections 401(a), 401(c), 401(k), 403 and 457 of the Internal Revenue Code, including that portion attributable to contributions made by or attributable to a beneficiary;

(B) An individual retirement account or annuity, including one that is pursuant to a simplified employee pension, as described in section 408 or 408A of the Internal Revenue Code; and

(C) Any pension not described in subparagraphs (A) and (B) of this paragraph granted to any person in recognition or by reason of a period of employment by or service for the Government of the United States or any state or political subdivision of any state, or any municipality, person, partnership, association or corporation.

(e) "Sponsor" means an individual or entity which establishes a retirement plan.

(2) Subject to the limitations set forth in subsection (3) of this section, a retirement plan shall be conclusively presumed to be a valid spendthrift trust under these statutes and the common law of this state, whether or not the retirement plan is self-settled, and a beneficiary's interest in a retirement plan shall be exempt, effective without necessity of claim thereof, from execution and all other process, mesne or final.

(3) Notwithstanding subsection (2) of this section:

(a) A contribution to a retirement plan, other than a permitted contribution, shall be subject to ORS 95.200 to 95.310 concerning fraudulent transfers; and

(b) Unless otherwise ordered by a court under ORS 25.387, 75 percent of a beneficiary's interest in a retirement plan, or 50 percent of a lump sum retirement plan disbursement or withdrawal, shall be exempt from execution or other process arising out of a support obligation or an order or notice entered or issued under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C.

[Formerly 23.170; 2011 c.317 §5]



Section 18.360



Section 18.362 - Exemption for firearms.

[Formerly 23.200]



Section 18.364 - Prohibition on demanding firearms.

[Formerly 23.210]



Section 18.365



Section 18.370



Section 18.375 - Definitions.

(1) "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of any amounts required to be withheld by law.

(2) "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension or retirement program.

(3) "Employer" means any entity or individual who engages a person to perform work or services for which compensation is given in periodic payments or otherwise, even though the relationship of the person so engaged to the employer may be as an independent contractor for other purposes.

(4) "Garnishment" means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of a debt. "Garnishment" does not include the procedure authorized by ORS 25.372 to 25.427, 419B.408 or 419C.600 or ORS chapter 110.

[Formerly 23.175]



Section 18.380



Section 18.385 - Wage exemption.

(2) The disposable earnings of an individual are exempt from execution to the extent that payment under a garnishment would result in net disposable earnings for an individual of less than the following amounts:

(a) $218 for any period of one week or less;

(b) $435 for any two-week period;

(c) $468 for any half-month period;

(d) $936 for any one-month period; and

(e) For any other period longer than one week, $218 multiplied by that fraction produced by dividing the number of days for which the earnings are paid by seven. The amount calculated under this paragraph must be rounded to the nearest dollar.

(3) If an individual is paid for a period shorter than one week, the exemption calculated under subsection (2) of this section may not exceed $218 for any one-week period.

(4) An employer shall deduct from the amount of disposable earnings determined to be nonexempt under subsections (1) to (3) of this section any amounts withheld from the individual's earnings for the same period of time under an order issued pursuant to ORS 25.378, 419B.408 or 419C.600 or ORS chapter 110. The employer shall make payment under a garnishment only of those amounts remaining after the deduction is made.

(5) Subsections (1) to (4) of this section do not apply to:

(a) Any order of a court of bankruptcy.

(b) Any debt due for federal tax.

(6) Subsections (2) to (4) of this section do not apply to any debt due for state tax. Subsection (1) of this section does not apply to a debt due for state tax if a state agency issues a special notice of garnishment under ORS 18.855 (6).

(7) A court may not make, execute or enforce any order or process in violation of this section.

(8) Any waiver by an individual of the provisions of this section is void.

(9) An employer may not discharge any individual because the individual has had earnings garnished.

[Formerly 23.186; 2007 c.496 §§9,14; 2011 c.228 §1]



Section 18.390



Section 18.395 - Homestead exemption.

(a) Temporary removal or temporary absence with the intention to reoccupy the same as a homestead;

(b) Removal or absence from the property; or

(c) The sale of the property.

(2) The exemption shall extend to the proceeds derived from such sale to an amount not exceeding $40,000 or $50,000, whichever amount is applicable under subsection (1) of this section, if the proceeds are held for a period not exceeding one year and held with the intention to procure another homestead therewith.

(3) The exemption period under subsection (1)(b) and (c) of this section shall be one year from the removal, absence or sale, whichever occurs first.

(4) When the owner of a homestead has been granted a discharge in bankruptcy or has conveyed the homestead property, the value thereof, for the purpose of determining a leviable interest in excess of the homestead exemption, shall be the value on the date of the petition in bankruptcy, whether the value is determined in the bankruptcy proceedings or not, or on the date the conveyance becomes effective, whichever shall first occur. However, with respect to judgments not discharged in the bankruptcy, or entered against the owner after discharge, the value on the effective date of conveyance shall be controlling.

(5) Except as provided in subsection (7) of this section, no homestead that is the actual abode of and occupied by the judgment debtor, or that is the actual abode of and occupied by a spouse, dependent parent or dependent child of the judgment debtor, shall be sold on execution to satisfy a judgment that at the time of entry does not exceed $3,000. However, such judgment shall remain a lien upon the real property, and the property may be sold on execution:

(a) At any time after the sale of the property by the judgment debtor; and

(b) At any time after the property is no longer the actual abode of and occupied by the judgment debtor or the spouse, dependent parent or dependent child of the judgment debtor.

(6) The limitation on execution sales imposed by subsection (5) of this section is not impaired by temporary removal or temporary absence with the intention to reoccupy the property as a homestead.

(7) The limitation on execution sales imposed by subsection (5) of this section does not apply if two or more judgments are owing to a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment was entered, is greater than $3,000.

(8) Upon the issuance of an order authorizing sale as required by ORS 18.904, and in conformance with subsection (5) of this section, the sheriff may proceed to sell the property. If the homestead exemption applies, the sheriff shall pay the homestead owner out of the proceeds the sum of $40,000 or $50,000, whichever is applicable, and apply the balance of the proceeds on the execution. However, no sale shall be made where the homestead exemption applies unless the sum bid for the homestead is in excess of the sum of the costs of sale and $40,000 or $50,000, whichever is applicable. If no such bid is received, the expense of the sale shall be borne by the petitioner.

(9) The homestead exemption provided by this section applies to a purchaser's interest under a land sale contract, as defined by ORS 18.960.

(10) The homestead exemption provided by this section applies to:

(a) A floating home, as defined by ORS 830.700; and

(b) A manufactured dwelling, as defined by ORS 446.003.

[Formerly 23.240; 2005 c.456 §2; 2005 c.542 §57; 2009 c.612 §2]



Section 18.398 - Denial of homestead exemption when judgment is for child support.

(a) To afford protection to the debtor and the debtor's family homestead through the homestead exemption;

(b) To maintain dependent children from the financial resources of both parents of those children;

(c) That the homestead exemption should not be permitted to serve as a shield for a debtor's evasion of child support obligations;

(d) That the burden for that support should not be shifted in all cases to the present family of the debtor through the sale of the family residence; and

(e) That to accommodate these policies, the court should have the discretion to decline to allow all or part of a claimed homestead exemption in cases involving child support as provided in this section.

(2) Notwithstanding ORS 18.395 to 18.422, a court in its discretion may decline to allow a homestead exemption in whole or part in any proceeding under ORS 18.912 if the proceeding is based on a judgment for child support that arises out of an order or judgment under ORS 24.115, 107.095, 107.105, 107.135, 108.120, 109.100, 109.103, 109.155, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110 or 125.

(3) In exercising the discretion granted under subsection (1) of this section, the court shall consider:

(a) The financial resources of both parties;

(b) The number of dependents of each of the parties;

(c) The ages, health and conditions of parties and their dependents;

(d) The child support payment history of the judgment debtor on the judgment which is the subject of the petition; and

(e) Other collection attempts by the judgment creditor on the judgment which is the subject of the petition.

(4) This section shall not apply to any proceeding under ORS 18.912 brought by or on the behalf of the state or any agency of the state.

[Formerly 23.242; 2005 c.542 §58]



Section 18.400



Section 18.402 - Limitations on homestead exemption.

[Formerly 23.250; 2005 c.456 §3; 2009 c.612 §3]



Section 18.405



Section 18.406 - Exemption not applicable to certain liens, mortgages and interests.

[Formerly 23.260; 2005 c.542 §58a]



Section 18.410



Section 18.412 - Notice of intent to discharge judgment lien against homestead.

(a) Identify the property and the judgment and state that the judgment debtor is about to transfer, or has transferred, the property and that the transfer is intended to discharge the property from any lien effect of the judgment;

(b) State the fair market value of the property on the date of the notice or of any applicable petition in bankruptcy, whichever is applicable, and list the encumbrances against the property, including the nature and date of each encumbrance, the name of the encumbrancer and the amount presently secured by each encumbrance;

(c) State that the property is claimed by the person giving the notice to be wholly exempt from the lien of the judgment or, if the value of the property exceeds the sum of the encumbrances specified as required under paragraph (b) of this subsection that are senior to the judgment lien and $40,000 or $50,000, whichever amount of the homestead exemption is applicable under ORS 18.395 (1), that the amount of the excess or the amount due on the judgment, whichever is less, will be deposited with the court administrator for the court in which the judgment was entered for the use of the judgment holder; and

(d) Advise the holder of the judgment that the property may be discharged from any lien arising from the judgment, without further notice to the judgment creditor, unless prior to a specified date, which in no case may be earlier than 14 days after the date of mailing of the notice, the judgment creditor files objections and a request for a hearing on the matter as provided in ORS 18.415.

(2) Each notice described by subsection (1) of this section shall be sent by certified mail to the judgment creditor, as shown by the court records, at the judgment creditor's present or last-known address according to the best knowledge of the person sending the notice. A copy of each notice, together with proof of mailing, may be filed with the court administrator for the court in which the judgment was entered and shall be filed by the court administrator with the records and files of the action in which the judgment was recovered.

[Formerly 23.280; 2005 c.456 §4; 2007 c.129 §9; 2009 c.612 §4]



Section 18.415 - Objections to discharge; hearing.

(2)(a) If the holder of a judgment admits the validity of the homestead exemption and objects only that the value placed upon the property in the notice is or was less than the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, the court shall try the issue of fair market value without formal pleadings. Each party may offer evidence of fair market value, but the holder of the judgment has the burden of proving the fair market value.

(b) If the objection is made to other than the valuation of the property, the court shall try the issues of fact and law in the manner of a quiet title suit and may direct filing of formal pleadings as it considers necessary for definition of issues.

(3) If the court finds that the fair market value of the property specified in the notice reasonably approximates the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, or, if other issues are raised by the objections and are decided against the holder of the judgment, the court shall make an order that the property is not subject to the lien of the objecting judgment holder. In all other cases, the application for an order shall be dismissed and the lien upon the property shall not be affected by the notice.

[Formerly 23.290; 2005 c.568 §23]



Section 18.420



Section 18.422 - Release of judgment lien.

(2) The holder of any judgment described in ORS 18.412 (1) is entitled to receive the full amount of any deposit made with respect to the judgment upon delivery to the court administrator of a release of lien document in the form provided by ORS 18.200 for the property described in the notice. If the real property is located in a county where a certified copy of the judgment or lien record abstract has been recorded, the holder of the judgment, upon receipt of the deposit, shall have a certified copy of the release of lien document recorded in the County Clerk Lien Record.

(3) If a release of lien document for the property is not delivered by the holder of the judgment to the court administrator as required by subsection (2) of this section, the court administrator shall hold the deposit described in ORS 18.412 (1) and the deposit shall be paid by the court administrator to the homestead claimant upon expiration of the judgment remedies for the judgment as provided in ORS 18.180 to 18.190.

(4) At any time after the date specified in a notice, as provided by ORS 18.412 (1)(d), the homestead claimant for the property described in the judgment may apply to the court in which the judgment was entered for an order that the property described in the notice is no longer subject to the judgment lien. If no objections are filed and no hearing is requested in accordance with ORS 18.415, the judge shall issue an ex parte order that the property is no longer subject to the judgment lien if the judge is satisfied that the property has been, or is about to be, transferred and that the notice was prepared and mailed and a deposit was made as required in ORS 18.412. The judge must, in addition, find that the holder of the judgment actually received notice or, if the whereabouts of the holder are unknown, that a reasonably diligent effort has been made to find the holder. If objections and a request for a hearing have been filed by the holder of the judgment, the court shall set a hearing and notify the holder of the judgment of the time and place of the hearing. The homestead claimant may have a certified copy of the ex parte order recorded in the County Clerk Lien Record.

[Formerly 23.300]



Section 18.425



Section 18.428



Section 18.430



Section 18.440



Section 18.445



Section 18.450



Section 18.455



Section 18.460



Section 18.465



Section 18.468



Section 18.470



Section 18.472



Section 18.475



Section 18.476



Section 18.478



Section 18.480



Section 18.482



Section 18.485



Section 18.486



Section 18.490



Section 18.492



Section 18.494



Section 18.500

[Formerly 41.950; renumbered 31.550 in 2003]



Section 18.505



Section 18.508



Section 18.510



Section 18.512



Section 18.515



Section 18.518



Section 18.520

[Formerly 41.960; renumbered 31.560 in 2003]



Section 18.530

[Formerly 41.970; renumbered 31.565 in 2003]



Section 18.532



Section 18.535



Section 18.536



Section 18.537



Section 18.538



Section 18.540



Section 18.542



Section 18.545



Section 18.548



Section 18.550



Section 18.552



Section 18.555



Section 18.560



Section 18.562



Section 18.565



Section 18.568



Section 18.570



Section 18.572



Section 18.578



Section 18.580



Section 18.582



Section 18.585



Section 18.588



Section 18.590



Section 18.592



Section 18.594



Section 18.598



Section 18.600 - Definitions.

(1) "Account" means an account at a financial institution, including a master account or subaccount, to which an electronic payment may be directly routed.

(2) "Check" has the meaning given that term in ORS 73.0104.

(3) "Creditor" means a person to whom a debt is owed by a debtor.

(4) "Debt" means any monetary obligation for which a garnishment may be issued under ORS 18.605.

(5) "Debtor" means a person whose property is being garnished for the purpose of paying a debt owed to a creditor.

(6) "Federal benefit payment" means:

(a) A benefit payment from the United States Social Security Administration that is protected under 42 U.S.C. 407 and 1383(d)(1);

(b) A benefit payment from the United States Department of Veterans Affairs that is protected under 38 U.S.C. 5301(a);

(c) A benefit payment from the Railroad Retirement Board that is protected under 45 U.S.C. 231m(a) and 352(e); or

(d) A benefit payment from the United States Office of Personnel Management that is protected under 5 U.S.C. 8346 and 8470.

(7) "Financial institution" means a financial institution or trust company as those terms are defined in ORS 706.008.

(8) "Garnishable property" means all property described in ORS 18.615, but does not include:

(a) Any property that is not subject to garnishment under ORS 18.618; and

(b) Any property that is applied as a setoff under ORS 18.620 or 18.795.

(9) "Garnishee" means a person to whom a writ of garnishment has been delivered.

(10) "Garnishment account review" means the process of examining deposits to an account to determine whether benefit payments described in ORS 18.784 (3) have been deposited in the account during the lookback period.

(11) "Garnishor" means:

(a) The creditor, if the writ is issued by the court administrator on behalf of the creditor under ORS 18.635 (2); or

(b) The issuer, if the writ is issued under ORS 18.635 by any person other than the court administrator.

(12) "Past due support" means the amount of child or spousal support, or both, determined under a court or administrative order in a proceeding under ORS chapter 107, 108, 109, 110, 416, 419B or 419C that has not been paid or is certified to be owed by another state under ORS 25.083.

(13) "Wages" includes all amounts paid for the services of an employee by an employer, including amounts paid as a commission or bonus.

(14) "Writ" means a writ of garnishment.

[2001 c.249 §1; 2003 c.85 §2; 2003 c.576 §47; 2005 c.542 §62; 2011 c.733 §1]



Section 18.602 - Garnishment described.

[2001 c.249 §2]



Section 18.605 - Debts subject to garnishment; when writ may be issued on debt.

(a) A judgment requiring the payment of money that has been entered in the register of a circuit court or docketed in the docket of a justice, county or municipal court.

(b) If the writ of garnishment is issued pursuant to provisional process under ORCP 83 and 84, a claim of one party against another party in a civil action.

(c) Support arrearage shown on the support records of the Department of Justice pursuant to ORS 25.020 and 25.167, even though such records may not constitute a full record of the support arrearage owed.

(d) Monetary obligations imposed under agency orders or warrants recorded pursuant to law in the County Clerk Lien Record.

(2) For the purposes of ORS 18.600 to 18.850:

(a) A writ may be issued for a monetary obligation based on a judgment other than a judgment for support after the judgment is entered in the register of a circuit court or after the judgment is docketed in the docket of a justice, county or municipal court.

(b) A writ may be issued for a monetary obligation based on a judgment for support after the underlying judgment, court order or administrative order that creates the support obligation is entered in the register of the court or after a request for administrative enforcement services is received under ORS 25.083.

(c) A writ may be issued pursuant to provisional process under ORCP 83 and 84 after the court order for provisional process is entered in the docket or register of the court.

(d) A writ may be issued for a monetary obligation based on an agency order or warrant after the order or warrant is recorded in the County Clerk Lien Record.

[2001 c.249 §3; 2003 c.576 §176]



Section 18.607 - Form of writ; single writ for two or more debtors.

(2) A writ of garnishment must contain all of the following information:

(a) The name of the court whose authority is invoked.

(b) The names of the creditor and debtor.

(c) The name of the garnishor.

(d) The date on which judgment was entered against the debtor or the debt otherwise became subject to garnishment under ORS 18.605.

(e) The debtor's employer identification number, or the final four digits of the debtor's Social Security number, if those numbers are known by the garnishor.

(f) The amount subject to garnishment under the writ, as determined by completing the debt calculation form provided in ORS 18.832.

(g) The date on which the writ is issued.

(h) All addresses required in the writ of garnishment form provided by ORS 18.830.

(3) If a writ of garnishment is issued by the court administrator, the creditor must sign the certification in the writ indicating that the creditor has read the writ and that to the best of the knowledge, information and belief of the creditor there is good ground to support issuance of the writ and the amount indicated in the writ as subject to garnishment.

(4) If a writ is issued by any person other than the court administrator, the person issuing the writ must sign the certification described in subsection (3) of this section.

(5) A single writ may be issued for two or more debtors if those debtors are jointly liable on all or part of the debt.

[2001 c.249 §4; 2003 c.85 §3; 2003 c.576 §48; 2009 c.230 §3]



Section 18.609 - Validity of writ after issuance.

(2) If the court administrator is issuing a writ of garnishment, the date of issuance for the writ is the date the court administrator stamps and signs the writ. If the writ is issued by any other person, the date of issuance for the writ is the date on which the issuer signs the certification described in ORS 18.607 (4).

[2001 c.249 §5; 2003 c.576 §49]



Section 18.610 - Court with authority over writ.

(a) The court in which the judgment to be enforced was originally entered or first registered;

(b) The circuit court for the county in which a judgment debtor resides if the requirements of ORS 18.255 have been met; and

(c) The circuit court for the county in which a debtor has filed a challenge to the garnishment under ORS 18.718.

(2) Only the following courts have authority over a writ of garnishment issued for the enforcement of an agency order or warrant:

(a) The circuit court for the county in which the order or warrant was first recorded; and

(b) The circuit court for the county in which the debtor resides if the order or warrant has also been recorded in that county.

(3) The circuit court for the county in which the order for provisional process is entered has sole authority for issuance of a writ of garnishment issued pursuant to an order for provisional process.

[2001 c.249 §6; 2003 c.576 §572]



Section 18.615 - Garnishable property generally.

[2001 c.249 §7]



Section 18.618 - Property not subject to garnishment.

(A) Equitable interests, except to the extent allowed under ORS chapter 130.

(B) Property in the custody of the law.

(C) Property in the possession of a conservator.

(D) Property in the possession of a personal representative that constitutes the subject matter of a trust contained in a duly probated will of a decedent.

(E) If a residential landlord is the garnishee, property in the possession of a residential landlord that is held as a security deposit or prepaid rent under ORS 90.300.

(F) The right of a seller under a land sale contract, as defined by ORS 18.960, to receive payments that are due more than 45 days after the writ of garnishment is delivered.

(G) Amounts in an account in a financial institution that are not subject to garnishment under ORS 18.784.

(H) An identification document, such as a driver license, passport, certified copy of a record of live birth or Social Security card.

(b) If a garnishee holds any property described in paragraph (a) of this subsection, the garnishee must note in the garnishee response required by ORS 18.680 that the garnishee holds the property, but may not deliver the property to the garnishor.

(2)(a) Notwithstanding ORS 18.615, wages owing by a garnishee to a debtor for a specific pay period are not garnishable property if:

(A) The writ is delivered within two business days before the debtor's normal payday for the pay period;

(B) When the writ is delivered to the garnishee, the debtor's wages are paid by direct deposit to a financial institution, or the garnishee uses the Oregon Department of Administrative Services or an independent contractor as defined in ORS 670.600 as payroll administrator for the garnishee's payroll; and

(C) Before the writ is delivered to the garnishee, the garnishee issued instructions to the financial institution or the payroll administrator to pay the debtor for the pay period.

(b) If a garnishee owes any wages as described in paragraph (a) of this subsection, the garnishee must so note in the garnishee response required by ORS 18.680.

(3) Notwithstanding any other provision of law, if a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after a writ of garnishment could be issued under ORS 18.605, the garnishment of any property of the debtor in the garnishee's possession, control or custody is stayed pursuant to section 362 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330).

[2001 c.249 §8; 2005 c.348 §98a; 2005 c.391 §1; 2005 c.542 §63; 2007 c.496 §1; 2009 c.430 §3; 2011 c.195 §1; 2013 c.366 §48]



Section 18.619



Section 18.620 - Setoff for certain amounts payable to underlying lienholders.

(a) Who is entitled to receive the amounts under the terms of the land sale contract, mortgage, trust deed or security agreement, or under the terms of any other land sale contract, mortgage, trust deed or security agreement that is secured by the same property that is the subject of the land sale contract, mortgage, trust deed or security agreement; and

(b) Who has an interest in the property that is the subject of the land sale contract, mortgage, trust deed or security agreement that is superior to the interest of the creditor under the laws that would govern a foreclosure, trust deed sale, repossession or other action against the property that is the subject of the land sale contract, mortgage, trust deed or security agreement.

(2) A garnishee must deliver in the manner required by ORS 18.600 to 18.850 all amounts in the garnishee's possession, control or custody at the time of delivery of the writ of garnishment that are not actually paid by the garnishee to another person as described in subsection (1) of this section, unless those amounts are exempt from execution under other law.

(3) A garnishee who applies a setoff under this section must disclose that the setoff has been applied, and the amount of the setoff, in the garnishee response required by ORS 18.680. The garnishee must certify in the garnishee response that the amounts specified in the certificate were actually paid by the garnishee to another person entitled to receive those amounts under subsection (1) of this section.

[2001 c.249 §9; 2001 c.445 §159a]



Section 18.625 - Duration of writ's effect.

(2) Except as provided in ORS 18.618 (2), a writ of garnishment acts to garnish all wages owed by the garnishee to the debtor at the time the writ is delivered. Except as provided in subsection (3) of this section, a writ also acts to garnish all wages earned by the debtor by reason of services to the garnishee during the period commencing with the date the writ is delivered and ending on the earlier of:

(a) The expiration of 90 days after the date the writ is delivered; or

(b) The date on which the garnishment is released or satisfied in full.

(3) If a writ of garnishment is issued on behalf of a county or county agency, the writ acts to garnish all wages earned by the debtor by reason of services to the garnishee until the full amount owed to the county or county agency is paid or until the writ of garnishment is released by the county or county agency or by a court order. A writ of garnishment issued on behalf of a county or county agency shall contain language reasonably designed to notify the garnishee of the provisions of this subsection.

[2001 c.249 §10; 2007 c.496 §2]



Section 18.627 - Multiple writs.

(2) If a debtor earns wages from a garnishee during the period that a writ of garnishment is in effect under ORS 18.625, the garnishee shall make payments under the first writ delivered to the garnishee until the expiration of the period of time specified in ORS 18.625, and shall thereafter make payments on subsequently delivered writs in the order in which they were delivered to the garnishee as long as each writ continues to be effective under ORS 18.625. Any delay in payment under a writ by reason of this subsection does not affect the expiration of the writ's effect at the time specified in ORS 18.625. If the first writ does not garnish all wages of the debtor that are not exempt from execution, the garnishee shall make concurrent payment on a subsequently delivered writ of the balance of the wages that are not exempt from execution.

(3) If a garnishee pays wages to a debtor and the garnishee receives another writ of garnishment during the period that a writ is in effect under ORS 18.625, the garnishee shall note those facts on the garnishee response and indicate the date on which the previous writ will expire.

(4) A subsequent writ of garnishment issued on behalf of the same creditor against the same debtor and delivered to the same garnishee during the period that a previous writ is effective under ORS 18.625 acts only to garnish property of the debtor other than wages.

[2001 c.249 §11]



Section 18.635 - Who may issue writs.

(2) The court administrator may issue a writ pursuant to ORS 18.638 and 18.640 only:

(a) For the enforcement of a judgment that requires the payment of money and that has been entered in the register of a circuit court or docketed in the docket of a justice or municipal court;

(b) Pursuant to an order for provisional process under ORCP 83 and 84; or

(c) On behalf of a complainant or claimant under an order recorded pursuant to ORS 671.707 or 701.153, if the complainant or claimant has complied with the requirements of ORS 205.126.

(3) An attorney who is an active member of the Oregon State Bar may issue a writ for the purpose of enforcing:

(a) A judgment that requires payment of money and that has been entered in the register of a circuit court of this state or docketed in the docket of a justice or municipal court of this state; and

(b) An order or warrant that an agency has recorded in the County Clerk Lien Record as authorized by law, including any order that has been recorded pursuant to ORS 671.707 or 701.153.

(4) The administrator, as defined in ORS 25.010, may issue writs of garnishment only for the collection of past due support. Writs issued under this subsection are subject to the provisions of ORS 18.645.

[2001 c.249 §12; 2003 c.576 §50; 2007 c.793 §1; 2007 c.836 §39]



Section 18.638 - Writs issued by court administrators generally.

(2) The court administrator may not fill in or complete a writ of garnishment on behalf of a creditor.

(3) The court administrator is not responsible for verifying the amounts set forth in a writ issued by the court administrator and is not liable for errors in the writ made by the creditor.

[2001 c.249 §13; 2003 c.576 §51]



Section 18.640 - Grounds for denying issuance of writ.

(2) The court administrator shall refuse to issue a writ of garnishment that is incomplete or contains improper instructions. Grounds for refusing issuance of a writ under this subsection include:

(a) The inability of the court administrator to verify the existence of the debt claimed as the basis for the writ by a review of the register of the court.

(b) A determination by the court administrator, based on a review of the register of the court, that a satisfaction of judgment has been filed with the court.

(3) The court administrator shall refuse to issue a writ of garnishment pursuant to an order for provisional process under ORCP 83 and 84 if the party seeking issuance of the writ has not complied with all requirements of ORCP 82 A(3), A(5) and A(6) and B to G, 83 and 84.

[2001 c.249 §14; 2003 c.576 §52]



Section 18.645 - Writs issued by Division of Child Support or district attorney; rules.

(2) Notwithstanding ORS 18.607, a writ of garnishment issued under this section need not contain the name of the court whose authority is invoked.

(3) A single writ of garnishment may be issued under this section for two or more judgments for past due support owed by the same judgment debtor. A separate debt calculation form for each of the judgments must be prepared as provided by ORS 18.832. The writ must reflect the captions of all cases for which the writ is issued. The writ also must reflect, as the amount subject to garnishment under the writ, the sum of the amounts due under all of the judgments subject to the writ. Notwithstanding ORS 18.700 (2), the debtor may file a challenge to a writ issued under this subsection with the court administrator for any court in which one of the judgments subject to the writ was entered. Upon receipt of a notice of a challenge to a garnishment under this subsection, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ and garnishee response, copies of all judgments for which the writ is issued and the debt calculation forms for those judgments, and any supporting documentation necessary or helpful to the court in making a determination on the challenge. The Department of Justice shall adopt rules governing the distribution to judgment creditors of amounts received by the administrator under a writ issued under this subsection.

(4) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment issued under this section need not deliver a copy of the garnishee response to the court administrator.

(5) Notwithstanding ORS 18.730, payments under a writ issued under this section must be delivered to the Department of Justice.

(6) Notwithstanding ORS 18.730, the Department of Justice must hold any payments received from the garnishee under a writ issued pursuant to this section:

(a) For a period of 120 days after delivery of the writ, if the garnishee is making a payment of wages.

(b) For a period of 30 days after delivery of the writ, if the garnishee is making a payment other than wages.

(7) When issuing writs under this section, the Administrator of the Division of Child Support of the Department of Justice shall modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this section.

[2001 c.249 §15; 2003 c.85 §4; 2003 c.373 §1; 2003 c.576 §53a]



Section 18.650 - Items required to be delivered to garnishee.

(a) The original writ of garnishment in substantially the form provided by ORS 18.830 or a copy of the writ.

(b) A garnishee response form in substantially the form provided by ORS 18.835.

(c) An instructions to garnishee form in substantially the form provided by ORS 18.838.

(d) A wage exemption calculation form in substantially the form provided by ORS 18.840.

(e) Any search fee required by ORS 18.790.

(2) If any of the items described in subsection (1) of this section is not delivered to the garnishee, the garnishment is not effective to garnish any property of the debtor, the garnishee is not required to respond to the garnishment and the garnishee may proceed to deal with any property of the debtor as though the writ of garnishment had not been issued.

[2001 c.249 §16; 2003 c.85 §5]



Section 18.652 - Manner of delivery; delivery fee.

(2) Personal delivery of a writ of garnishment may be made only by:

(a) The sheriff of the county where the writ is to be delivered; or

(b) A competent person 18 years of age or older who is a resident of the State of Oregon and who is not a party or attorney in the action.

(3) If personal delivery is made under this section, the person serving the writ must note the date of delivery upon the original writ delivered to the garnishee or upon the copy of the writ delivered to the garnishee.

(4) Notwithstanding subsection (2) of this section, a person other than a sheriff may not deliver a writ of garnishment unless the person has errors and omissions insurance with limits of not less than $100,000 per occurrence from a company authorized to do business in this state.

(5) The delivery fee for a writ of garnishment by a person other than a sheriff shall be in an amount agreed to between the person making the delivery and the garnishor. The delivery fee for a writ by a sheriff under this section is $25.

[2001 c.249 §17; 2003 c.85 §6; 2003 c.304 §5; 2009 c.835 §3]



Section 18.655 - Proper person to receive writ.

(a) If the property of the debtor is in the possession, control or custody of an individual, the writ may be delivered to the individual. If the individual is the sole proprietor of a business, the writ may also be delivered to any person designated by the individual to accept service of a writ of garnishment. If the individual maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

(b) If the property of the debtor is in the possession, control or custody of a partnership other than a limited partnership, the writ may be delivered to any partner or to any person designated by the partnership to accept service of a writ of garnishment. If the partnership is a limited partnership, the writ of garnishment may be delivered only to a general partner or to a person designated by the partnership to accept service. If the partnership maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

(c) If the property of the debtor is in the possession, control or custody of a corporation, the writ may be delivered to any officer or managing agent of the corporation or to any person designated by the corporation to accept service.

(d) If the property of the debtor is in the possession, control or custody of a limited liability company, the writ may be delivered to any member of the company or to any person designated by the company to accept service.

(e) If the property of the debtor is in the possession, control or custody of a financial institution, the writ may be delivered to the manager, assistant manager or other designated person at any office or branch of the financial institution where deposits are received or that has been designated by the institution as a place for receiving writs of garnishment. Delivery of a writ in the manner prescribed in this paragraph is effective to garnish all property of the debtor held at all offices and branches of the financial institution located in this state.

(f) If the property of the debtor is in the possession, control or custody of a public body, as defined in ORS 174.109, the writ may be delivered to the board, department, institution, commission or officer charged with approving a claim for the property, or to such person or place as may be designated by the public body.

(2) Notwithstanding ORS 78.1120 (2), if the property of the debtor is money that is owed to the debtor that is not evidenced by a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person who owes the money in the manner provided by subsection (1) of this section.

(3) Notwithstanding ORS 78.1120 (2), if the property of the debtor is stock in a corporation, other than stock represented by a negotiable certificate or similar instrument, the writ of garnishment must be delivered to the corporation in the manner provided by subsection (1) of this section.

(4) Notwithstanding ORS 77.6020 and 78.1120, if the property of the debtor is a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person having possession of the instrument in the manner provided by subsection (1) of this section. The garnishment does not limit the rights of a holder in due course of a negotiable instrument under ORS 73.0302, a holder to whom a negotiable document has been duly negotiated under ORS 77.5010 or a protected purchaser of a security under ORS 78.3030.

(5) If the property of the debtor is an interest of an heir or legatee in an estate of a decedent, the writ of garnishment must be delivered to the personal representative of the estate in the manner provided by subsection (1) of this section.

(6) For the purposes of subsection (1)(a) and (b) of this section, office delivery may be made by leaving all of the items required by ORS 18.650 (1) at the office during normal working hours with the person who is apparently in charge. If office delivery is used, the person delivering the writ, as soon as reasonably possible, shall cause to be mailed by first class mail all of the items required by ORS 18.650 (1) to the garnishee at the garnishee's place of business or such other place under the circumstances that is most reasonably calculated to apprise the garnishee of the garnishment, together with a statement of the date, time and place at which office delivery was made. Office delivery under this subsection is effective upon the receipt of the writ by the person who is apparently in charge of the office.

[2001 c.249 §18; 2003 c.85 §7; 2005 c.269 §1]



Section 18.658 - Documents to be delivered to debtor.

(a) A copy of the writ of garnishment.

(b) The original of the debt calculation form.

(c) A notice of exemptions form in substantially the form provided by ORS 18.845.

(d) A challenge to garnishment form in substantially the form provided by ORS 18.850, with the names and addresses of the garnishor and garnishee entered by the garnishor.

(2) A person serving a writ of garnishment may meet the requirements of subsection (1) of this section by mailing the documents to the address of the debtor that appears in the writ of garnishment. If an address for the debtor does not appear in the writ, the person serving the writ need not comply with subsection (1) of this section.

[2001 c.249 §19; 2003 c.85 §8]



Section 18.665 - Duties generally.

(2) The duty of a garnishee to hold and deliver property is not affected by joint ownership of the property. If a garnishee holds property that is owned, or appears to be owned, by the debtor and one or more other persons, the garnishee must still hold and deliver all of the property, or as much of the property as is necessary to satisfy the garnishment.

(3) If a single writ is issued for two or more joint debtors under ORS 18.607 (5) and the garnishable property in the garnishee's possession, control or custody exceeds the amount necessary to satisfy the garnishment, the garnishee must hold and deliver as much of the property as is necessary to satisfy the garnishment but may select, in the sole discretion of the garnishee, the property to hold and deliver without regard to which of the joint debtors owns the property.

[2001 c.249 §20; 2003 c.85 §9; 2009 c.430 §6]



Section 18.668 - Immunity by payment to court administrator or delivery to sheriff.

(2) If the garnishee makes payment of garnished money to the garnishor or to the court administrator under subsection (1) of this section, or delivers garnished property to the sheriff in the manner provided by ORS 18.600 to 18.850, the garnishee is discharged from liability to the creditor for the value of the money paid or property delivered.

(3) If the garnishee requests a receipt, the sheriff or court administrator shall provide the garnishee with a receipt for any property delivered to the sheriff or payment made to the court administrator.

(4) A garnishor or the garnishor's attorney may disclose the full Social Security number for a debtor to a garnishee if the garnishee requests the number for the purpose of identifying the debtor.

(5) A garnishee is not liable to any person by reason of using all or part of a debtor's Social Security number for the purpose of identifying the debtor.

[2001 c.249 §21; 2003 c.576 §54; 2009 c.230 §4]



Section 18.670 - Exceptions to garnishee's duties.

(2) The duty of a garnishee to hold or deliver any property under a writ of garnishment is not breached if the property is removed from the possession, control or custody of the garnishee before the garnishee can act to stop that removal through the exercise of reasonable care.

[2001 c.249 §22]



Section 18.672 - Duties of personal representative who is garnished.

[2001 c.249 §23; 2003 c.576 §55]



Section 18.680 - Response required; time.

(2) Except as provided in subsection (3) of this section, a garnishee response must be delivered by the garnishee not later than seven calendar days after the date on which the writ of garnishment was delivered to the garnishee.

(3) If the seventh calendar day after delivery of a writ of garnishment is a Saturday, Sunday or legal holiday, a garnishee response must be delivered by the garnishee on or before the next following day that is not a Saturday, Sunday or legal holiday.

[2001 c.249 §24]



Section 18.682 - When response not required.

(1) The writ of garnishment is not delivered to the garnishee within the time provided under ORS 18.609;

(2) The garnishor fails to serve the garnishee with all items required under ORS 18.650;

(3) The garnishee receives a release of garnishment issued under ORS 18.770; or

(4) Any other law or court order directs that the response not be made.

[2001 c.249 §25]



Section 18.685 - Contents of response; manner of making payment.

(1) If the garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor and the petition was filed after the date shown on the face of the writ as the date on which the judgment was entered or otherwise first became subject to garnishment.

(2) If the garnishee does not employ the debtor and the garnishee does not have any garnishable property of the debtor in the possession, control or custody of the garnishee, the garnishee must so note on the response.

(3) If the garnishee employs the debtor, the garnishee must so state on the response and make all other responses required by this section or ORS 18.688. The garnishee must thereafter make payment under the writ in the manner provided by ORS 18.735.

(4) If the garnishee has any cash belonging to the debtor that is garnishable, or the garnishee owes any money to the debtor other than wages that is due as of the time the response is made, the garnishee must so note on the response. The garnishee must make payment with the response in the manner provided by ORS 18.730 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

(5) If the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made but that will become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. When the money becomes due, the garnishee must make payment in the manner provided by ORS 18.732 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

(6) Except as provided in ORS 18.618 (1)(a)(F), if the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made and the money will not become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

(7) If the garnishee has any garnishable property of the debtor in the possession, control or custody of the garnishee that is not cash or owed money, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

(8) If the garnishee can determine from the writ that the garnishee may owe money to or hold garnishable property of the debtor, but is not sure what or how much, the garnishee must so state on the response and must state that the garnishee will file an amended response when the garnishee determines what or how much money or property the garnishee owes or holds.

(9) If the garnishee determines that the writ of garnishment does not comply on its face with ORS 18.600 to 18.850, or if the garnishee is unable to determine the identity of the debtor from the information contained in the writ, the writ of garnishment is ineffective to garnish the property of the debtor. The garnishee must so note on the response and provide an explanation.

(10) If, before delivering the garnishee response, the garnishee receives an order to withhold income issued under ORS chapter 25 that applies to the income of the debtor, the garnishee must so note on the response. The garnishee must provide details of the order to withhold income, including the name of the agency serving the order, the date the order was served on the garnishee and the amount to be withheld. If the garnishee employs the debtor, the garnishee must make the responses required under ORS 18.688.

(11) If the garnishee receives notice of a challenge to the garnishment before delivering the response, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.708.

[2001 c.249 §26; 2005 c.542 §65; 2007 c.496 §5; 2009 c.430 §7]



Section 18.688 - Response of garnishee who is employer of debtor.

[2001 c.249 §27]



Section 18.690 - Delivery of garnishee response.

(a) The original of the response to the garnishor;

(b) A copy of the response to the debtor; and

(c) A copy of the response to the court administrator for the court specified in the writ of garnishment as having authority over the writ.

(2) The garnishee shall not mail or personally deliver a copy of the garnishee response to the court administrator if:

(a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after the debt was adjudicated as provided in ORS 18.605, and the garnishee will not make payments or deliver property under the writ pursuant to ORS 18.618 (3); or

(b) The garnishee does not employ the debtor and the garnishee has no property of the debtor in the garnishee's possession, control or custody that is garnishable property.

(3) For the purpose of compliance with ORS 18.680, delivery of a garnishee response under this section is accomplished upon mailing or upon personal delivery of the response.

[2001 c.249 §28; 2003 c.85 §10; 2003 c.576 §56; 2005 c.391 §5]



Section 18.692 - Supplemental garnishee response.

(a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor under section 301, 302 or 303 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330) after the debt was adjudicated as provided in ORS 18.605; or

(b) The garnishee receives an order to withhold income that is entitled to priority under ORS 25.375.

(2) The supplemental garnishee response required under this section must be in substantially the form provided in the instructions to garnishee form set forth in ORS 18.838.

[2001 c.249 §29; 2003 c.85 §11]



Section 18.700 - Manner of making challenge to garnishment.

(a) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed by the debtor to the creditor; or

(b) To assert that property is not garnishable property.

(2) A debtor may make a challenge to a garnishment by completing the challenge to garnishment form provided by ORS 18.850, or a substantially similar form, and by delivering, in person or by first class mail, the original of the completed form to the court administrator for the court specified in the writ of garnishment as the court with authority over the writ and a copy of the completed form to the garnishor. A challenge to a garnishment must be delivered:

(a) Within 120 days after a copy of the writ of garnishment is delivered to the debtor, if the garnishee is the employer of the debtor and the challenge is based on an exemption that is claimed for wages earned by the debtor from the garnishee; or

(b) Within 30 days after a copy of the writ of garnishment is delivered to the debtor, if the challenge is made on any other basis.

(3) Upon receiving a challenge to a garnishment under subsection (2) of this section, the court administrator shall retain all payments sent to the court administrator under ORS 18.705 and 18.708 until such time as the court enters a decision on the challenge. The court administrator shall reject any payment that is received after the challenge is made and that is not payable to the court, and the court administrator shall return the payment to the garnishee with instructions to reissue the payment as payable to the court.

(4) A court shall not require the payment of any fee for the filing of a challenge to a garnishment.

(5) A challenge to a garnishment may be used only for the purposes specified in this section and ORS 18.725.

[2001 c.249 §30; 2003 c.85 §12; 2003 c.576 §57]



Section 18.702 - Notice to garnishor and garnishee of challenge to garnishment.

(2) The court administrator shall provide the notice of a challenge required by subsection (1) of this section to:

(a) The garnishor.

(b) The garnishee, unless the court administrator knows that the garnishee has already delivered all garnishable property to the garnishor.

(c) The sheriff of the county identified in any notice delivered to the court administrator under ORS 18.755 (5).

[2001 c.249 §31; 2003 c.576 §58]



Section 18.705 - Duties of garnishor and creditor created by challenge to garnishment.

(2) Except as provided in subsection (4) of this section, if the garnishor is not a creditor, upon receiving notice of a challenge to a garnishment under ORS 18.702, the garnishor must promptly send to the court specified in the writ of garnishment all amounts received under the writ that have not been delivered to the creditor and that the debtor has claimed to be exempt or not subject to garnishment. The creditor must promptly send to the court specified in the writ all amounts that the creditor has received under the writ and that the debtor has claimed to be exempt or not subject to garnishment.

(3) Payments made to the court under this section must be in cash or by check made payable to the court. If the payment has not reached the court by the time of the hearing under ORS 18.710, the court administrator shall so notify the judge presiding at the hearing. If the court determines that any of the garnished money should be disbursed to the debtor and the payment has not reached the court by the time of that determination, the court may issue an order requiring that the garnishor or creditor appear and show cause why the garnishor or creditor should not be held in contempt. In addition to contempt proceedings, the court may require the garnishor or creditor to pay attorney fees under ORS 20.105. A court's imposition of sanctions under this subsection does not limit any remedy otherwise available to the debtor.

(4) This section does not apply if the garnishor or creditor is not allowed by law to disburse the payment to the court.

(5) The receipt of a challenge to a garnishment does not affect the requirement under ORS 18.755 (1) that the garnishor mail or deliver a written request for sale of property, and pay the fees determined by the sheriff under ORS 18.755 (3), not later than 20 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ. The garnishor must note upon the request for sale that a challenge to the garnishment has been made by the debtor.

[2001 c.249 §32; 2003 c.85 §13; 2003 c.304 §2; 2003 c.576 §59]



Section 18.708 - Duties of garnishee created by challenge to garnishment.

(2) Upon receiving notice of a challenge under ORS 18.702, a garnishee who holds any property described in ORS 18.750 must hold the garnished property for the period specified in ORS 18.752 (1). If the sheriff informs the garnishee before the end of the period specified in ORS 18.752 (1) that the property held by the garnishee will be sold, the garnishee shall continue to hold the property until receiving further directions from the court.

[2001 c.249 §33; 2003 c.576 §60]



Section 18.710 - Hearing on challenge to garnishment.

(2) Hearings on a challenge to a garnishment may be held by telecommunication.

(3) The debtor has the burden to prove timely delivery of a challenge to a garnishment.

[2001 c.249 §34; 2003 c.85 §14; 2003 c.576 §61]



Section 18.712 - Allowance or denial of challenge.

(2) Except as provided in subsection (3) of this section, any amount determined to be garnishable property that is not exempt after a hearing shall be mailed to the garnishor within 10 judicial days after the court's order denying the challenge as to that amount.

(3) The Judicial Department may by written policy establish time limitations different from the 10-day period provided in subsections (1) and (2) of this section for the delivery of amounts after a judicial determination on a challenge to a garnishment. The time limitations established by the department may be longer or shorter than the 10-day period. The policy may provide for a period longer than 10 days for a category of payments only if the department determines that the category is subject to special circumstances that create substantial difficulties in meeting a requirement of delivery within 10 days. The policy shall provide for delivery in less than 10 days for any category of payments that the department determines can be delivered within a shorter period of time. The department shall consider federal guidelines and rules relating to the timing of transactions in financial institutions in developing a policy under this subsection. Any policy adopted under this subsection applies to all courts of this state, except that municipal courts and justice courts are not bound by any requirement that a category of payments be delivered in less than 10 days.

[2001 c.249 §35; 2003 c.576 §62]



Section 18.715 - Sanctions.

(2) The court shall order a creditor to return any property that is garnished under a writ of garnishment and that was exempt from garnishment or not subject to garnishment, and shall order the creditor to pay a penalty of $200 to the debtor in addition to all costs and reasonable attorney fees incurred by the debtor in recovering the property and penalty, if:

(a) The creditor is the garnishor and fails to provide in the writ any address for the debtor that is known to the creditor; or

(b) The creditor is not the garnishor and fails to provide to the garnishor any address for the debtor that is known to the creditor.

(3) The imposition of sanctions under this section does not limit any remedy otherwise available to the creditor or debtor.

[2001 c.249 §36]



Section 18.718 - Special procedures for writs issued for past due support.

(a) Challenge the enforcement of the past due support in the appropriate tribunal of the state upon whose request the writ was issued as indicated in the writ of garnishment; or

(b) File a challenge to the garnishment with the court administrator for the court in the county in which the property was located when the writ was delivered, if the debtor pays the filing fee required for an appearance and files with the court administrator copies of the writ of garnishment, the debt calculation form and the garnishee response delivered to the debtor under ORS 18.658.

(2) When a challenge to a garnishment is filed under this section, the court administrator shall enter the filing in the court register and the court shall decide the challenge in the manner provided by ORS 18.710.

(3) Immediately upon receipt of a notice of a challenge to a garnishment under this section, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ of garnishment and garnishee response, and any supporting documentation necessary or helpful to the court in making a determination on the challenge.

[2001 c.249 §36a; 2003 c.576 §63; 2007 c.493 §17]



Section 18.725 - Claim by person other than debtor for all or part of garnished property.

[2001 c.249 §37; 2003 c.576 §64]



Section 18.730 - Payment of money under writ; garnishor's duty to hold payments.

(2) Except as provided in ORS 18.645 and 18.745, a garnishor receiving a payment under a writ of garnishment must hold the payment for a period of 10 days after receipt. The payments must be held in this state, must be clearly identifiable and must be held separate and apart from any account used for operating a business or used to pay personal or business expenses. A payment under a writ may be commingled with other garnished money.

(3) If a garnishee receives notice of a challenge to the garnishment from the court administrator under ORS 18.702, the garnishee shall cease making payments to the garnishor and shall make all further payments to the court administrator in the manner provided by ORS 18.708.

(4) Notwithstanding subsection (1) of this section, if a creditor is a state agency as defined by ORS 183.750, the garnishor may require that checks issued for payments under a writ be made payable to the garnishor or to such other person as designated by the garnishor. A state agency may modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this subsection.

[2001 c.249 §38; 2003 c.85 §15; 2003 c.576 §65]



Section 18.732 - Money owed to debtor that is due within 45 days.

(2) If the garnishee receives notice of a challenge to the garnishment at any time before the garnishee mails or delivers the amount due, the garnishee shall comply with ORS 18.708.

[2001 c.249 §39]



Section 18.735 - Payment of wages subject to garnishment.

(1) The garnishee must make an initial payment when the garnishee next pays any wages to the debtor. The payment must be for all wages that were owing to the debtor on the date that the writ was delivered to the garnishee, and all amounts that are being paid to the debtor for work performed after the writ was delivered and before issuance of the paycheck. The garnishee must compute the amount of wages subject to garnishment using the wage exemption calculation form provided by ORS 18.840 and must mail a copy of the completed form along with the first payment under the writ.

(2) Unless the writ of garnishment is satisfied or released, the garnishee must make subsequent payments under the writ whenever the garnishee makes any payment of wages to the debtor during the period specified in ORS 18.625. Each time there is any change in the debtor's pay period or any change in the amount paid to the debtor during the debtor's pay period, the garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the payment.

(3) Unless the writ of garnishment is satisfied or released sooner, the garnishee must make a final payment under the writ when the garnishee next makes a payment of wages to the debtor after the writ expires under the provisions of ORS 18.625. The payment must be for all wages that were owing to the debtor on the date that the writ expires. The garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the final payment.

[2001 c.249 §40]



Section 18.736 - Processing fee.

(2) The fee provided for in this section may not be collected if withholding of the fee would reduce the debtor's net disposable income below the minimum amounts prescribed by ORS 18.385.

[2003 c.779 §3; 2009 c.529 §1]



Section 18.738 - Acceptance or rejection of payments by court administrator.

(2) The court administrator may return to the garnishee any payment received from the garnishee unless the garnishee has delivered a garnishee response to the court in the manner required by ORS 18.690 or has provided a statement to the court administrator that the payment is a voluntary payment on behalf of the debtor to be applied toward satisfaction of the garnishment or is a payment under another law or court order that requires or allows the garnishee to pay money to the court.

[2001 c.249 §41; 2003 c.576 §66]



Section 18.740 - Payments erroneously sent to court.

(2) The court administrator is not liable for interest on money erroneously sent to the court if the court administrator transmits the money to the garnishor in a timely manner.

[2001 c.249 §42; 2003 c.576 §67]



Section 18.742 - Crediting of payments against debt.

(2) If a garnishee makes payment to the court, the payment shall be credited against the debt on the date the court administrator disburses payment to the garnishor, unless the court otherwise orders. This subsection applies even if the garnishee makes payment to the court in error or when the court administrator holds money pending a decision on a challenge to the garnishment.

[2001 c.249 §43; 2003 c.576 §68]



Section 18.745 - Excess payments.

[2001 c.249 §44; 2003 c.85 §16]



Section 18.750 - Application of ORS 18.750 to 18.760.

(2) The provisions of ORS 18.750 to 18.760 apply to:

(a) Except as provided in ORS 18.618 (1)(a)(F), any money owed by a garnishee to a debtor the payment of which is not due at the time the writ of garnishment is delivered to the garnishee and the payment of which does not become due within 45 days after the date of delivery;

(b) Property of the debtor that the garnishee holds under an unexpired bailment or lease;

(c) Property of the debtor in which the garnishee has a security interest that was granted to the garnishee by the debtor before the delivery of the writ; and

(d) Any other garnishable property that is not payable in money.

(3) The property described in subsection (2)(a) to (c) of this section must be delivered by the garnishee to the purchaser in the manner provided by ORS 18.758 (3) if the interest of the debtor in the property is sold by the sheriff under ORS 18.758. Subject to the provisions of ORS 18.755, the garnishee must deliver to the sheriff any other garnishable property that is not payable in money upon receiving notice from the sheriff under ORS 18.755 (4).

[2001 c.249 §45; 2005 c.542 §64; 2007 c.496 §6]



Section 18.752 - Garnishee duties.

(2) If the garnishee is not contacted by the sheriff before the end of the 30-day period provided for in subsection (1) of this section, the garnishment is of no further force or effect with respect to the property and the garnishee may deal with the garnished property as if the writ had not been delivered to the garnishee.

[2001 c.249 §46; 2003 c.304 §3; 2003 c.576 §69a]



Section 18.755 - Request for sale; sheriff's fees.

(2) A sale of the property described in ORS 18.750 may be conducted under ORS 18.750 to 18.760 only by the sheriff of the county in which the writ was delivered or, if the property is not located within the county in which the writ was delivered, by the sheriff of the county in which the property is located.

(3) A garnishor may request that the sheriff of a county described in subsection (2) of this section provide a statement to the garnishor of the fees that the sheriff will charge for conducting a sale of property that is described in ORS 18.750. The sheriff shall conduct such investigation as may be necessary to determine the difficulty of conducting any sale of the property under ORS 18.758, including any costs that the sheriff may incur in taking into possession any of the property described in ORS 18.750 (3). The sheriff shall determine whether the property described in ORS 18.750 (3) should be taken into possession of the sheriff, or whether the sheriff should enter into an agreement with the garnishee for the garnishee to continue to hold the property pending sale by the sheriff. The sheriff shall provide the statement of fees to the garnishor not later than five days after the garnishor requests the statement.

(4) If the garnishor mails or delivers a written request for sale of property and pays the sheriff fees determined under subsection (3) of this section within the time allowed by subsection (1) of this section, the sheriff shall promptly mail or deliver a written notice to the garnishee. The notice shall direct the garnishee to:

(a) Hold all property described in ORS 18.750 (2)(a) to (c) until the garnishee receives further instructions with respect to disposition of the property; and

(b) Deliver all property described in ORS 18.750 (2)(d) to the sheriff, unless the sheriff has agreed with the garnishee that the property should continue to be held by the garnishee pending sale.

(5) Upon sending a notice to a garnishee under subsection (4) of this section, the sheriff shall mail or deliver a copy of the notice to the court administrator for the court with authority over the writ.

(6) A sheriff is not liable to the garnishor, the debtor or any other person for loss of, or damage to, property that is not delivered to the sheriff pending sale of the property.

[2001 c.249 §47; 2003 c.304 §4; 2003 c.576 §69; 2011 c.195 §3]



Section 18.758 - Sheriff's sale.

(a) Within 20 days after notice is sent to the garnishee under ORS 18.755 (4), if the garnishee is directed to continue to hold the property pending sale by the sheriff; or

(b) Within 20 days after the property is delivered to the sheriff, if the garnishee is directed to deliver the property to the sheriff under ORS 18.755 (4).

(2) If the garnishor notifies the sheriff that property should be released to the debtor, the sheriff shall promptly release the property.

(3) If the garnishee continues to hold property of the debtor pending sale of the property under ORS 18.750 to 18.760, within five days after the sale of property under this section the sheriff shall advise the garnishee in writing of the identity of the purchaser and that the purchaser is entitled to possession of the property or to possession of the debtor's interest in the property. If the property is a debt owed to the debtor for which payment is not due or is subject to a bailment, lease or security interest that has not yet expired or been satisfied or released, the garnishee need not deliver the property to the purchaser until five days after payment is due, the bailment or lease has expired, or the indebtedness secured by the property is satisfied or the security interest is released.

[2001 c.249 §48; 2007 c.255 §1]



Section 18.760 - Challenge to garnishment.

[2001 c.249 §49]



Section 18.770 - Release of garnishment.

(a) The sheriff, if the garnishor has made a request for sale of property under ORS 18.755; and

(b) The court administrator for the court specified in the writ of garnishment as the court with authority over the writ, if the garnishor has made a request for sale of property under ORS 18.755 or if the garnishor has received a challenge to the garnishment.

(2) A person who does not receive a copy of a release under this section is not liable for treating the property as though the writ were still in effect.

(3) Any proceedings for the sale of property under ORS 18.758 shall be terminated immediately upon receipt by the sheriff of a copy of a release of garnishment.

(4) Upon receipt of a copy of a release under this section, the garnishee may proceed to deal with the released property as though the writ of garnishment had not been issued.

[2001 c.249 §50; 2003 c.576 §70]



Section 18.775 - Liability of garnishee.

(a) The amount required to satisfy the garnishment; or

(b) The value of the debtor's garnishable property held by the garnishee at the time the writ is delivered to the garnishee.

(2) A judgment may be entered against the garnishee for the amounts specified in this section if, after a hearing, the court finds that:

(a) The garnishee at the time of the delivery of the writ of garnishment held garnishable property of the debtor beyond the amount reported in the garnishee response;

(b) The garnishee held any garnishable property of the debtor and the garnishee failed to make a response; or

(c) The garnishee failed to deliver garnishable property required to be delivered under the writ.

(3) A supplemental judgment shall be entered under subsection (2) of this section if the garnishment was issued for a debt described in ORS 18.605 (1)(a) and a general judgment has been entered in the action. A limited judgment shall be entered under subsection (2) of this section if the garnishment was issued for a debt described in ORS 18.605 (1)(a) and a general judgment has not been entered in the action. A limited or general judgment shall be entered under subsection (2) of this section if the garnishment was issued for a debt described in ORS 18.605 (1)(b), (c) or (d).

(4) If a garnishee is liable to a creditor under subsections (1) and (2) of this section, the creditor may also recover costs of the creditor as determined under ORCP 68. If the garnishee fails to file a garnishee response within the time required by law, the costs of the creditor may be recovered from the garnishee even if it is determined that the garnishee held no garnishable property of the debtor at the time the writ was delivered to the garnishee.

(5) Any amounts from a garnishee collected other than costs under a judgment entered pursuant to this section must be credited against the debt owed by the debtor to the creditor.

[2001 c.249 §51; 2009 c.484 §8]



Section 18.778 - Order to appear.

(2) At any time after a garnishor applies for an order under this section, the court may enter an order restraining the garnishee from in any manner disposing of or injuring any of the property of the debtor alleged by the garnishor to be in the garnishee's possession.

(3) Disobedience of any order of the court under this section, or refusal to answer any question upon appearance under an order to appear for examination, may be punished as contempt.

[2001 c.249 §52]



Section 18.780 - Pleadings; default judgment.

(2) Unless further time is allowed for good cause, not less than 10 days before the time when the garnishee is required to appear for hearing, the garnishee must file with the court an answer to the allegations and interrogatories of the garnishor and deliver a true copy of the answer to the garnishor. The answer shall be on oath and shall contain a full response to all of the allegations and interrogatories.

(3) The garnishor may except to the answer of the garnishee for insufficiency, within such time as may be allowed by the court. If the answer is adjudged insufficient, the garnishee may be allowed to amend the answer.

(4) If the garnishee fails to answer as required under subsection (2) of this section, the creditor may have judgment against the garnishee for want of answer. In no case shall default judgment be given against the garnishee for an amount greater than the judgment against the debtor, plus any costs awarded by the court in the proceeding. The judgment provided for in this subsection is in lieu of any judgment under ORS 18.775. Any amounts other than costs collected from a garnishee under a judgment entered pursuant to this subsection must be credited against the debt owed by the debtor to the creditor.

[2001 c.249 §53]



Section 18.782 - Hearing.

[2001 c.249 §54]



Section 18.784 - Certain financial institution deposits not subject to garnishment; garnishment account review.

(2) The provisions of this section apply only to payments described in subsection (3) of this section that are deposited during the lookback period that ends on the day before the day on which the garnishment account review is conducted and begins on:

(a) The day in the second calendar month preceding the month in which the garnishment account review is conducted, that has the same number as the day on which the period ends; or

(b) If there is no day as described in paragraph (a) of this subsection, the last day of the second calendar month preceding the month in which the garnishment account review is conducted.

(3) The provisions of this section apply only to:

(a) Federal benefit payments;

(b) Payments from a public or private retirement plan as defined in ORS 18.358;

(c) Public assistance or medical assistance, as defined in ORS 414.025, payments from the State of Oregon or an agency of the State of Oregon;

(d) Unemployment compensation payments from the State of Oregon or an agency of the State of Oregon;

(e) Black lung benefits payments from the United States Department of Labor; and

(f) Workers' compensation payments from a workers' compensation carrier.

(4) The provisions of this section apply only to a payment that a financial institution can identify as being one of the types of payments described in subsection (3) of this section from information transmitted to the financial institution by the payor.

(5) A financial institution shall perform a garnishment account review only one time for a specific garnishment. If the same garnishment is served on a financial institution more than once, the financial institution may not perform a garnishment account review or take any other action relating to the garnishment based on the second and subsequent service of the garnishment.

(6) A financial institution may not conduct a garnishment account review under this section if a Notice of Right to Garnish Federal Benefits from the United States Government or from a state child support enforcement agency is attached to or included in the garnishment as provided in 31 C.F.R. part 212. If a Notice of Right to Garnish Federal Benefits is attached to or included in the garnishment, the financial institution shall proceed on the garnishment as otherwise provided in ORS 18.600 to 18.850.

(7) The provisions of this section do not affect the ability of a debtor to claim any exemption that otherwise may be available to the debtor under law for any amounts in an account in a financial institution.

[Formerly 18.619; 2013 c.688 §4]



Section 18.785 - Duties of financial institution; notice to account holder.

(a) Immediately calculate and establish the amount in the debtor's account that is not subject to garnishment and ensure that the debtor has full customary access to that amount; and

(b) Issue a notice to the account holder in substantially the form set forth in ORS 18.847.

(2) A financial institution shall issue the notice required by this section directly to the account holder or to a fiduciary who administers the account and receives communications on behalf of the account holder.

(3) The notice required by this section must be sent separately to the debtor and may not be included with other materials being provided to the debtor by the financial institution that do not relate to the garnishment.

(4) The notice required by this section must be sent to the account holder within three business days after the financial institution completes the garnishment account review required by ORS 18.784 (1).

(5) A financial institution shall perform the calculation described in subsection (1) of this section for each account of the account holder. However, the financial institution may issue a single notice under this section for multiple accounts of the same account holder.

(6) Issuance of a notice under this section does not constitute the giving of legal advice and a financial institution is not obligated to provide legal advice by reason of issuing a notice required by this section.

[2011 c.733 §4]



Section 18.787 - Liability of financial institution.

(1) Delivery or refusal to deliver any funds that are not subject to garnishment under ORS 18.784 to a garnishor;

(2) Providing the notice required by this section to an account holder;

(3) Customary clearing and settlement adjustments made to a debtor's account that affect the balance in the debtor's account; and

(4) Any bona fide errors that occur under ORS 18.784 or 18.785 despite reasonable procedures implemented by the financial institution to prevent those errors.

[2011 c.733 §5]



Section 18.788 - Compliance records.

[2011 c.733 §6]



Section 18.790 - Search fee; garnishment processing fee.

(a) A search fee of $10 must be paid to the financial institution if the garnishor is the Department of Revenue.

(b) A search fee of $15 must be paid to the financial institution if the garnishor is a person other than the department.

(2) A separate search fee must be paid under this section to the financial institution for each debtor if the writ is issued for more than one debtor under ORS 18.607 (5).

(3) If the search fee required under this section is not paid:

(a) The garnishment is not effective to garnish any property of the debtor; and

(b) The financial institution need not file a garnishee response.

(4) The search fee required under this section need not be paid to a financial institution if the debtor is an employee of the financial institution.

(5) Notwithstanding subsection (1) of this section, a financial institution may enter into an agreement with any state agency authorized to garnish pursuant to ORS 18.645 or 18.854 for periodic billing and payment of garnishee search fees required under this section.

(6) The right of a financial institution to receive the search fee required under this section does not in any way restrict or impair the right of the financial institution to charge and collect an additional garnishment processing fee from any debtor whose property the financial institution holds, or to whom the financial institution owes money. However, a financial institution may not charge or collect a garnishment processing fee in violation of ORS 652.610. If a financial institution charges a garnishment processing fee, the financial institution may collect the fee by deducting the amount of the fee from any amount that the financial institution owes to the debtor.

(7) If a garnishment account review reveals that a payment was made by direct deposit or electronic payment to the debtor's account during the lookback period described in ORS 18.784 (2), the financial institution may not charge or collect a garnishment processing fee under subsection (6) of this section against the amount that is not subject to garnishment, and may not charge or collect a garnishment processing fee under subsection (6) of this section against any amounts in the account after the date of the garnishment account review.

[2001 c.249 §55; 2003 c.85 §16a; 2007 c.356 §1; 2009 c.430 §5; 2011 c.733 §7]



Section 18.792 - Safe deposit boxes.

(2) If a sheriff is instructed to seize and sell the contents of a safe deposit box, and the box is found to contain an identification document, such as a driver license, passport, certified copy of a record of live birth or Social Security card, the sheriff shall take possession of the identification document, but the document may not be sold to satisfy the debt.

[2001 c.249 §56; 2011 c.195 §5; 2013 c.366 §49]



Section 18.795 - Setoff for amounts owing to financial institution.

[2001 c.249 §56a]



Section 18.798 - Effect of garnishment served on financial institution.

[2001 c.249 §56b]



Section 18.800 - Special procedures for writs issued to enforce agency orders or warrants.

(2) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment described in subsection (1) of this section need not deliver a copy of the garnishee response to the court administrator for the court identified as having authority over the writ.

(3) Notwithstanding ORS 18.700, a debtor who wishes to make a challenge to a writ of garnishment described in subsection (1) of this section must deliver the challenge in person or by first class mail to the garnishor within the time specified by ORS 18.700 (2).

(4) A person issuing a writ of garnishment described in subsection (1) of this section shall modify the forms provided in ORS 18.600 to 18.850 to reflect that:

(a) The writ of garnishment is issued pursuant to an order or warrant recorded in the County Clerk Lien Record;

(b) A copy of the garnishee response need not be delivered or mailed to the court administrator for the court identified in the writ; and

(c) A challenge to a writ of garnishment described in subsection (1) of this section must be delivered to the garnishor and not to the court.

(5) Within 14 days after receipt of a challenge to a garnishment described in subsection (1) of this section, the garnishor must either:

(a) Release all property claimed as exempt from or not subject to garnishment under the challenge to the garnishment; or

(b) File with the court administrator a response to the challenge attaching copies of the writ and garnishee response and any supporting documentation necessary or helpful to the court in making its determination on the challenge to the garnishment.

(6) The provisions of this section do not apply to writs of garnishment issued by the court administrator, writs issued by an attorney for the enforcement of an order recorded under ORS 671.707 or 701.153 or writs issued by the administrator, as defined in ORS 25.010, under ORS 18.645.

[2001 c.249 §57; 2003 c.576 §71; 2007 c.836 §40]



Section 18.810 - Use of writ for provisional process.

(2) Notwithstanding ORS 18.730, if a writ of garnishment is issued pursuant to an order for provisional process under ORCP 83 and 84, all payments of money by the garnishee under the writ shall be made to the court administrator for the court specified in the writ as the court with authority over the writ. The court administrator shall hold the money pending entry of a judgment against the debtor unless the court finds, upon a challenge to the garnishment made by the debtor under ORS 18.700, that all or part of the money is exempt from execution or not subject to garnishment. If judgment is entered in favor of the debtor, the judgment must direct the court administrator to pay the money to the debtor. If judgment is entered in favor of the creditor, the judgment must direct the court administrator to pay to the creditor as much of the money as will satisfy the judgment and to pay the remainder to the debtor.

(3) Notwithstanding ORS 18.750 to 18.760, if a writ of garnishment is issued pursuant to an order for provisional process under ORCP 83 and 84, the sheriff shall not sell any property described in ORS 18.750 before a judgment is entered in the proceedings, unless the court finds, upon a challenge made by the debtor under ORS 18.700, that all or part of the property is exempt from execution or is not subject to garnishment. If judgment is entered in favor of the debtor, the judgment must direct the sheriff to deliver the property to the debtor. If judgment is entered in favor of the creditor, the judgment must direct the sheriff to sell the property in the manner provided by ORS 18.758.

(4) If property taken into the possession of the sheriff under a writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84 is perishable, or the cost of storing the property is great, the sheriff shall sell the property in the same manner in which property is sold on execution. The proceeds shall be held and distributed in the same manner as provided in subsection (2) of this section for payments made under the writ.

(5) The court administrator shall attach to any writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84 a notice that informs the garnishee of the provisions of subsection (2) of this section.

[2001 c.249 §58; 2003 c.576 §72]



Section 18.830 - Writ of garnishment form.

______________________________________________________________________________

________COURT

COUNTY OF ________

______ )

Plaintiff, ) WRIT OF

) GARNISHMENT

)

vs. ) Case No. _____

)

______ )

Defendant. )

TO:________.

You are now a Garnishee. AS A GARNISHEE, YOU NEED TO KNOW THE FOLLOWING:

________(who is called the "Debtor") owes money to ________ (who is called the "Creditor"). A judgment was entered against the Debtor for the debt, or the debt otherwise became subject to garnishment, on_____, 2__. The Debtor's employer identification number, or the final four digits of the Debtor's Social Security number, is ________ (insert if known).

The amount subject to garnishment is $_____.

This writ garnishes
all
of the following:

* Wages that you owe the Debtor at the time this writ is delivered to you, and all wages that the Debtor earns during the 90-day period following the date on which you receive this writ.

* All property of the Debtor (including money) that is in your possession, control or custody at the time this writ is delivered to you.

* All debts that you owe the Debtor at the time this writ is delivered to you, whether or not payment is due on the debt at the time you receive this writ.

YOU MUST ANSWER THIS WRIT BY COMPLETING THE ATTACHED GARNISHEE RESPONSE WITHIN THE TIME ALLOWED BY LAW, WHETHER OR NOT YOU HOLD ANY OF THE DEBTOR'S PROPERTY OR OWE ANYTHING TO THE DEBTOR. IF YOU DO NOT TRUTHFULLY ANSWER THIS WRIT, OR YOU DO NOT DELIVER MONEY OR PROPERTY WHEN YOU ARE REQUIRED TO DO SO, YOU WILL BE LIABLE TO THE CREDITOR.

If you have questions, you should contact an attorney. Court employees cannot give you legal advice. The Creditor's attorney cannot give you legal advice.

A writ of garnishment may be issued only by the court administrator, by the attorney for the Creditor or by a person who is specifically authorized by law to issue garnishments. This writ is issued by (check one):

__ The court administrator

__ The attorney for the Creditor

__ Other authorized issuer:

Name and title ________

Statutory authority to issue writ ________

This writ is valid only if it has been delivered to you within 60 days after the date of issuance. If the court administrator is issuing this writ, the date of issuance is the date the court administrator signs the writ (see "COURT SEAL" below). If this writ is issued by any other person, the date of issuance is the date on which the issuer signs the certification (see "CERTIFICATION" below).

IMPORTANT ADDRESSES

________Court

Street address ________

City _____ County _____

State _____ Zip Code _____

Name ________

Telephone number (if known) _____

__ Street address ________

City _____ State _____

Zip Code _____

__ Creditor has no knowledge of Debtor's address

__ Creditor: (Must be filled in if the court administrator issues writ.)

Name ________

Street address ________

City_____ State _____

Zip Code _____

__ Attorney for Creditor:

Name ________

Street address ________

City_____ State _____

Zip Code _____

Telephone number ________

Oregon State Bar number ______

__ Other authorized issuer of writ:

Name ________

Street address ________

City_____ State _____

Zip Code _____

Telephone number ________

CERTIFICATION

I certify that I have read this writ of garnishment and to the best of my knowledge, information and belief, there is good ground to support issuance of the writ, and the amount indicated as subject to garnishment is lawfully subject to collection by this writ.

_______________ ______, 2__

Signature Date

Oregon State Bar No. (if attorney)

COURT SEAL

Issued by the court administrator this __ day of______, 2__.

COURT ADMINISTRATOR

By _______________

______________________________________________________________________________

[2001 c.249 §59; 2003 c.85 §17; 2003 c.576 §73; 2009 c.230 §5]



Section 18.832 - Debt calculation form.

(2) A debt calculation form must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______ )

Plaintiff, ) DEBT

) CALCULATION

vs. ) Case No. _____

)

______ )

Defendant. )

TO: ________(Debtor).

The following amounts have been calculated to be owing from you to ________ (Creditor). The amounts are owed by reason of:

__ A judgment entered against you dated_____, 2__, in Case No._____, ______Court, ______County.

__ Other debt subject to garnishment under the law (provide details):

______________________

______________________

THE COURT ADMINISTRATOR HAS NOT CALCULATED ANY AMOUNTS FOR THE PURPOSE OF THIS FORM AND IS NOT LIABLE FOR ERRORS IN THIS FORM OR IN THE WRIT OF GARNISHMENT MADE BY THE CREDITOR OR GARNISHOR.

Original Debt Amount $______

+ Pre-adjudication Interest $______

+ Attorney Fees $______

+ Cost Bill $______

+ Post-adjudication Interest $______

+ Delivery Fee for Writ $______

+ Sheriff's Fees other

than Delivery Fees $______

+ Other (Explain. Attach

additional sheets

if necessary.)

______ $______

______ $______

______ $______

______ $______

Total "Other"

from additional

sheets (if used)

+ Past Writ Issuance Fees $______

+ Past Delivery Fees $______

+ Transcript and Filing

Fees for Other Counties $______

= Subtotal $______

LESS Payments Made on Debt $(______)

=
Total
Amount Required to

Satisfy Debt in Full $______

NOTE: INSERTING ITEMS AND AMOUNTS NOT LAWFULLY SUBJECT TO COLLECTION BY GARNISHMENT MAY RESULT IN LIABILITY FOR WRONGFUL EXECUTION.

I certify that I have read this Debt Calculation form and to the best of my knowledge, information and belief the amount shown as owing is correct.

Creditor (Creditor must sign if writ issued by court administrator.)

Garnishor (Attorney for Creditor or other person authorized by law to issue writ.)

Address

Telephone Number

Oregon State Bar Number (if attorney)

_______________, 2__

Date of Calculation

______________________________________________________________________________

[2001 c.249 §60; 2003 c.576 §74]



Section 18.835 - Garnishee response form.

______________________________________________________________________________

________COURT

COUNTY OF ________

______ )

Plaintiff, ) GARNISHEE

) RESPONSE

vs. ) Case No. _____

)

______ )

Defendant. )

The writ of garnishment was delivered to me on the ___ day of_____, 2__. The following responses are accurate and complete as of that date.

______________________________________________________________________________

PART I: DEBTOR'S PROPERTY

GENERALLY

(ALL GARNISHEES MUST FILL OUT

THIS PORTION OF THE RESPONSE)

Place a check in front of all the following statements that apply. You may need to check more than one statement.

__ I have discovered that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the date shown on the face of the writ as the date on which the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment. (You need not complete any other part of this response, but you must sign the response and deliver it in the manner specified in Step 2 of the Instructions to Garnishee form.)

__ I do not employ the Debtor, I do not have in my possession, control or custody any personal property of the Debtor, and I do not owe any debts or other obligations to the Debtor.

__ I employ the Debtor. (You must complete Part II of this response.)

__ I have in my possession, control or custody garnishable money that belongs to the Debtor (other than wages), or I owe a debt or other obligation to the Debtor (other than wages) that is due as of the time of this response. I am forwarding this money, or enough of it to satisfy the garnishment, to the Garnishor.

__ I owe a debt or other obligation to the Debtor (other than wages) that was not due as of the time of this response but will become due within 45 days after the writ was delivered to me. I will forward the money, or enough of it to satisfy the garnishment, to the Garnishor when the debt or other obligation becomes due.

__ I owe the following debt or other obligation to the Debtor (other than wages) that will not become due within 45 days after the date that the writ was delivered to me. I will not make any payments on the debt or obligation until I receive instructions from the Sheriff or until 30 days have passed from the date on which I deliver this response. (See Instructions to Garnishee form.)

______________________

______________________

______________________

______________________

__ I have in my possession, control or custody the following personal property (other than money) that belongs to the Debtor. I will hold all of the property for the Garnishor until I receive instructions from the Sheriff or until 30 days have passed from the date on which I deliver this response. (See Instructions to Garnishee form.)

______________________

______________________

______________________

______________________

__ I may owe money to or hold property of the Debtor, but I am not sure what or how much it might be. (You must provide an explanation in the following space and you must deliver an amended response when you find out. You must deliver an amended response even if you find out that you have no property of the Debtor or owe no money to the Debtor.)

______________________

______________________

______________________

______________________

__ (FINANCIAL INSTITUTIONS ONLY) We hold one or more accounts for the Debtor, of which $_____ is not subject to garnishment under ORS 18.784. We are forwarding all other garnishable amounts, or enough of it to satisfy the garnishment, to the Garnishor.

______________________

______________________

______________________

______________________

__ The writ of garnishment delivered to me, on its face, does not comply with the Oregon laws governing writs of garnishment, or I cannot determine the identity of the Debtor from the information in the writ. (You must provide an explanation in the following space.)

______________________

______________________

______________________

______________________

__ I have received an order to withhold income that applies to the income of the Debtor. The order to withhold income has priority over the writ of garnishment, and compliance with the order will reduce or eliminate the money that I would otherwise deliver under the writ. (Provide details, including the name of the agency serving the order to withhold income, the date the order was served on you and the amount to be withheld. If you employ the Debtor, you must still complete Part II of this response.)

______________________

______________________

______________________

______________________

__ I have received notice of a challenge to the garnishment. I will deliver to the court administrator all money that I would otherwise deliver to the Garnishor. (See Step 3 of Instructions to Garnishee form.)

__ Other (Explain)

______________________

______________________

______________________

______________________

______________________________________________________________________________

PART II: DEBTOR'S EMPLOYER

(GARNISHEES WHO EMPLOY THE

DEBTOR MUST FILL OUT THIS

PORTION OF THE RESPONSE)

Place a check in front of all the following statements that apply. You may need to check more than one statement.

NOTE: THE LAW PROHIBITS DISCHARGE OF THE DEBTOR FROM EMPLOYMENT BY REASON OF GARNISHMENT.

__ I employ the Debtor. The Debtor is paid on a _____ basis (insert "weekly," "monthly" or other pay period). Wages will next be payable to the Debtor on the ___ day of_____, 2__. I will complete a Wage Exemption Calculation form for each payment of wages that is made during the 90-day period immediately following the date that the writ of garnishment was delivered to me. I will also complete a Wage Exemption Calculation form for the payday immediately following the end of the 90-day period. I will forward to the Garnishor on each of these occasions those wages calculated to be subject to garnishment, or enough of those wages to satisfy the garnishment.

__ I had already received a writ of garnishment from another Garnishor before this writ was delivered to me. Under Oregon law, the previous writ has priority. The previous writ will terminate on the ___ day of_____, 2__.

______________________________________________________________________________

I hereby certify that I have fully and accurately completed this garnishee response.

Dated_____, 2__

Name of Garnishee

Signature

Telephone number _______________

Fax number (if available) ___________

Address

______________________________________________________________________________

[2001 c.249 §61; 2003 c.85 §18; 2003 c.576 §75; 2005 c.542 §66; 2009 c.430 §8]



Section 18.838 - Instructions to garnishee form.

______________________________________________________________________________

INSTRUCTIONS TO GARNISHEE

Except as specifically provided in these instructions,
you must complete and deliver the Garnishee Response within seven calendar days after you receive the writ of garnishment.
If the writ does not comply with Oregon law, the writ is not effective to garnish any property of the Debtor, but you still must complete and deliver the Garnishee Response. You must complete and deliver the response even though you cannot determine from the writ whether you hold any property or owe any debt to the Debtor. If the seventh calendar day is a Saturday, Sunday or legal holiday, you must deliver your response on or before the next following day that is not a Saturday, Sunday or legal holiday.

The writ is not effective, and you need not make a Garnishee Response, if:

* You do not receive the writ within 60 days after the date of issuance shown on the face of the writ.

* You do not receive an original writ of garnishment or a copy of the writ.

Statutes that may affect your rights and duties under the writ can be found in ORS 18.600 to 18.850.

NOTE: The Garnishor may be the Creditor, the attorney for the Creditor or some other person who is authorized by law to issue the writ of garnishment. See the writ to determine who the Garnishor is.

STEP 1. FILL OUT THE GARNISHEE RESPONSE.

All garnishees who are required to deliver a garnishee response must fill in Part I of the Garnishee Response. Garnishees who employ the Debtor must also fill in Part II of the response. You should keep a copy of the response for your records.

Completing Part I of the Garnishee Response.
If you discover before you deliver your response that a bankruptcy petition has been filed by or on behalf of the Debtor, and the bankruptcy petition was filed after a judgment was entered against the Debtor or after the debt otherwise became subject to garnishment (see the date specified in the writ), you must put a check by the appropriate statement in Part I. If a bankruptcy petition has been filed, you should not make any payments to the Garnishor unless the court orders otherwise. You need not complete any other part of the response, but you still must sign the response and deliver it in the manner described in Step 2 of these instructions.

In all other cases you must list in Part I all money and personal property of the Debtor that is in your possession, control or custody at the time of delivery of the writ. You must also list all debts that you owe to the Debtor, whether or not those debts are currently due (e.g., money loaned to you by the Debtor that is to be repaid at a later time).

If you are the employer of the Debtor at the time the writ is delivered to you, you must put a check by the appropriate statement in Part I. In addition, you must complete Part II of the response.

If you believe that you may hold property of the Debtor or that you owe a debt to the Debtor, but you are not sure, you must put a check by the appropriate statement and provide an explanation. When you find out what property you hold that belongs to the Debtor, or you find out whether you owe money to the Debtor and how much, you must prepare and deliver an amended response. You must do this even if you find out that you have no property of the Debtor or that you do not owe anything to the Debtor.

If you determine that the writ, on its face, does not comply with Oregon laws governing writs of garnishment, or if you are unable to determine the identity of the Debtor from the information in the writ, then the writ is not effective to garnish any property of the Debtor. You must put a check by the appropriate statement in Part I and provide an explanation. You still must complete the response and deliver the response in the manner described in Step 2 of these instructions.

If you have received an order to withhold income that applies to the income of the Debtor and that order has priority over the garnishment, and if compliance with the order will reduce or eliminate the money or property that you would otherwise deliver under the garnishment, you must put a check by the appropriate statement in Part I. You still must fill out the remainder of the response and deliver the response in the manner described in Step 2 of these instructions. If you employ the Debtor, you still must complete Part II of the response.

If you receive notice of a challenge to the garnishment before you send your response, you must complete and deliver your response as otherwise required by these instructions. However, see Step 3 of these instructions regarding payment of money or delivery of property after receipt of notice of a challenge to the garnishment.

If you owe a debt to the Debtor and the Debtor owes a debt to the holder of an underlying lien on your property, you may be able to offset the amount payable to the underlying lienholder. See ORS 18.620. You must note that you have made the offset in Part I of the response (under "Other") and specify the amount that was offset.

Completing Part II of the Garnishee Response (employers only).
You must fill in Part II of the response if you employ the Debtor on the date the writ of garnishment is delivered to you, or if you previously employed the Debtor and still owe wages to the Debtor on the date the writ is delivered to you.

Wages affected.
Except as provided below, the writ garnishes all wages that you owe to the Debtor for work performed before the date you received the writ, even though the wages will not be paid until a later date. The writ also garnishes all wages that are attributable to services performed during the 90-day period following the date you received the writ, even though you would not pay the Debtor for all or part of those services until after the end of the 90-day period. Wages subject to garnishment under the writ include all amounts paid by you as an employer, whether on an hourly, weekly or monthly basis, and include commission payments and bonuses.

Example 1:
Debtor A is employed by you and is paid a monthly salary on the first day of each month. You receive a writ of garnishment on July 17. The writ garnishes all wages that you owe to Debtor A for work performed on or before July 17. If Debtor A was paid on July 1 for services performed in the month of June, the writ garnishes Debtor A's salary for the period beginning July 1 and ending October 15 (90 days after receipt of the writ).

The writ does not garnish any wages you owe to a Debtor for a specific pay period if:

(a) The writ is delivered to you within two business days before the Debtor's normal payday for the pay period;

(b) When the writ is delivered to you, the Debtor's wages are paid by direct deposit to a financial institution, or you use an independent contractor as payroll administrator for your payroll; and

(c) Before the writ was delivered to you, you issued instructions to the financial institution or the payroll administrator to pay the Debtor for the pay period.

If any wages are not garnishable by reason of the issuance of instructions to a financial institution or a payroll administrator as described above, you must so note in the Garnishee Response. Thereafter, you must pay to the Garnishor all wages that are subject to garnishment that are attributable to services performed by the Debtor during the 90-day period following the date you received the writ.

Calculation of wages subject to garnishment.
A Wage Exemption Calculation form is attached to the writ of garnishment. You must use this form to calculate the amount of the Debtor's wages that is subject to garnishment. You should read the instructions printed on the Wage Exemption Calculation form to determine the normal wage exemption and the minimum wage exemption for each payment you make under the writ.

A Wage Exemption Calculation form must be sent with the first payment you make under the writ. For the 90-day period during which the writ is effective, you must also fill out and return a Wage Exemption Calculation form with a subsequent payment any time the initial calculation changes. Finally, you must fill out and return a Wage Exemption Calculation form with the final payment that you make under the writ.

Payment of amount subject to garnishment.
Payments under the writ must be made at the following times, unless the amount owing on the judgment or other debt is fully paid before the final payment is made or the writ is released:

(a) You must make a payment to the Garnishor of all wages subject to garnishment at the time you next pay wages to the Debtor. Complete the wage exemption computation, using the Wage Exemption Calculation form, to determine the portion of the Debtor's wages that is subject to garnishment. Be sure to adjust the minimum exemption amount for any payment that covers less than a full pay period. You must include a copy of the Wage Exemption Calculation form with this first payment.

Example 2:
Using the facts given in Example 1, when you next make any payment of wages to Debtor A after you receive the writ on July 17, you must complete the Wage Exemption Calculation form and send the form to the Garnishor along with all amounts determined to be subject to garnishment that are attributable to the period covered by the payment. If you pay Debtor A on August 1, the payment will be for all wages attributable to the period beginning July 1 and ending July 31.

(b) Unless the writ of garnishment is satisfied or released, during the 90-day period following the date you received the writ, you must pay to the Garnishor all wages that are determined to be subject to garnishment whenever you issue a paycheck to the Debtor. If the Debtor is paid on a weekly basis, you must make payment under the writ on a weekly basis. If the Debtor is paid on a monthly basis, you must make payment under the writ on a monthly basis. If the amount paid to the Debtor varies from paycheck to paycheck, or changes at any time from the amount being paid at the time the writ was delivered to you, you must perform a new wage exemption computation to determine the amount of wages subject to garnishment under the writ. You must send a copy of the new Wage Exemption Calculation form with your payment to the Garnishor.

Example 3:
Using the facts given above, as you make each subsequent payment of wages to Debtor A you must make a payment of that portion of the Debtor's wages that are subject to garnishment. If you continue to pay Debtor A on the first of each month, payments must be made on September 1 and October 1.

(c) Upon the expiration of the 90-day period, you must make a final payment to the Garnishor for all wages that were owing to the Debtor for the work performed by the Debtor through the 90th day following your receipt of the writ. This payment may be made at the time of the Debtor's next paycheck. You will need to complete another Wage Exemption Calculation form to determine the amount of the wages subject to garnishment.

Example 4:
Using the facts given above, you must make a final payment for the wages owing to Debtor A for the period beginning October 1 and ending October 15. You may make this payment at the time you issue Debtor A's paycheck on November 1, but you must make the payment at any time you issue a paycheck to Debtor A after October 15. Be sure that in completing the wage exemption computation for the final payment you adjust the minimum exemption amount to take into account the fact that the period covered is only 15 days of the full month (see instructions on Wage Exemption Calculation form).

Processing fee.
You may collect a $2 processing fee for each week of wages, or fraction of a week of wages, for which a payment is made under the writ. The fee must be collected after you make the last payment under the writ. The fee must be withheld from the wages of the debtor, and is in addition to the amounts withheld for payment to the garnishor under the writ or under any other writ you have received.

If you receive more than one writ of garnishment.
If you receive a second writ of garnishment for the same Debtor from another Garnishor, the first writ will have priority for wages. The priority of the first writ lasts for the 90-day period following delivery of that writ to you, or until the first writ is paid in full, whichever comes first. In your response to the second writ, you must put a check by the appropriate statement in Part II and indicate the date on which the first writ will expire (90 days after the date you received the writ). You should make no payments under the second writ until expiration of the first writ. The expiration date of the second writ is 90 days after the date you received the second writ; the expiration date is not affected by any delay in payment attributable to the priority of the first writ.

STEP 2. DELIVER THE GARNISHEE RESPONSE.

You must deliver your Garnishee Response and copies of the response in the manner provided in this step. The response and copies may be mailed or delivered personally.

You must complete and deliver the Garnishee Response within seven calendar days after you receive the writ of garnishment. If the seventh calendar day is a Saturday, Sunday or legal holiday, you must deliver your response on or before the next following day that is not a Saturday, Sunday or legal holiday.

If you are required to hold any property under the writ or make any payment under the writ, either at the time of making your response or later, you must:

(a) Send the
original
of your Garnishee Response to the Garnishor at the address indicated on the writ under Important Addresses.

(b) Send a
copy
of your Garnishee Response to the court administrator at the address indicated on the writ under Important Addresses.

(c) Send a
copy
of your Garnishee Response to the Debtor if an address is indicated on the writ under Important Addresses.

If you are
not
required to hold any property under the writ or make any payment under the writ, either at the time of making your response or later, you must:

(a) Send the
original
of your Garnishee Response to the Garnishor at the address indicated on the writ under Important Addresses.

(b) Send a
copy
of your Garnishee Response to the Debtor if an address is indicated on the writ under Important Addresses.

STEP 3. DELIVER THE FUNDS OR OTHER PROPERTY.

As long as the writ is in effect, you may be liable to the Creditor if you pay any debt or turn over any property to the Debtor except as specifically allowed by law. If you have any money or property of the Debtor in your possession, control or custody at the time of delivery of the writ, or owe any debt to the Debtor, you must pay the money or hold the property as required by this step. Exceptions to this requirement are listed below.

IF YOU ARE HOLDING MONEY FOR THE DEBTOR OR OWE A DEBT THAT IS CURRENTLY DUE, you must pay the money to the Garnishor with your response. You must send your payment to the Garnishor at the address indicated on the writ under Important Addresses. Make your check payable to the Garnishor.

IF YOU OWE A DEBT TO THE DEBTOR THAT WILL BECOME DUE WITHIN 45 DAYS AFTER THE DATE YOU RECEIVED THE WRIT, you must send your payment directly to the Garnishor at the address provided in the writ when the debt becomes due. Make your check payable to the Garnishor.

IF YOU ARE HOLDING PROPERTY THAT BELONGS TO THE DEBTOR, OR OWE A DEBT TO THE DEBTOR THAT WILL NOT BECOME DUE WITHIN 45 DAYS AFTER THE DATE YOU RECEIVED THE WRIT, you must keep the property or debt in your possession, control or custody until you receive written notice from the Sheriff. The Sheriff's notice will tell you what to do with the property or debt. If you have followed all of the instructions in the writ and you receive no notice from the Sheriff within 30 days after the date on which you delivered your Garnishee Response, you may treat the writ as being of no further force or effect.

EXCEPTIONS:

1. Challenge to garnishment or specific directions from court.
If you are making any payments under the garnishment and before making a payment you receive notice of a challenge to the garnishment from the court, or receive a specific direction from the court to make payments to the court, you must send or deliver the payment directly to the court administrator. If the money is currently due when you receive the notice, send the payment promptly to the court. If the payment is for a debt that is payable within 45 days after you receive the writ, make the payment to the court promptly when it becomes due. If you make payment by check, make the check
payable to the State of Oregon.
Because you may be liable for any payment that does not reach the court, it is better not to send cash by mail.

A challenge to the garnishment does not affect your duty to follow the instructions you receive from the Sheriff for property that belongs to the Debtor and debts that you owe to the Debtor that do not become due within 45 days.

2. Previous writ of garnishment.
If you receive a second writ of garnishment for the same Debtor from another Garnishor, the first writ will have priority and you need not make payments or deliver property under the second writ to the extent that compliance with the first writ will reduce or eliminate the payment of money or delivery of property that you would otherwise make under the garnishment. You must still deliver a Garnishee Response to the second writ, and must commence payment under the second writ as soon as the first writ is satisfied or expires.

3. Offset for payment of underlying lien.
If you owe a debt to the Debtor and the Debtor owes a debt to the holder of an underlying lien on your property, you may be able to offset the amount payable to the underlying lienholder. See ORS 18.620.

4. Subsequent events:

(a) Bankruptcy. If you make your response and then discover that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment (see date in writ), you may not make any further payments or delivery of property under the writ unless the court orders otherwise. If you have not delivered all property that is subject to garnishment under this writ when you discover that a bankruptcy petition has been filed, you must mail the following notice to the Garnishor and to the Debtor.

(b) Order to withhold income. If you make your response and then receive an order to withhold income that has priority over the writ, you may make payments or deliver property under the writ only after payment of the amounts required under the order to withhold income. If you have not delivered all property that is subject to garnishment under this writ when you receive an order to withhold income that has priority, you must mail the following notice to the Garnishor and to the Debtor.

______________________________________________________________________________

SUPPLEMENTAL GARNISHEE

RESPONSE

TO: The Garnishor and the Debtor

RE: Writ of garnishment received_____, 2__ (date), in the case of ________ (Plaintiff) vs. ________(Defendant), Circuit Court of

______County, Oregon, Case No._____.

The undersigned Garnishee furnished a Garnishee Response to this writ of garnishment on_____, 2__ (date). Since that time (check appropriate statement):

__ I have discovered that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment.

__ I have received an order to withhold income of the Debtor by reason of a support obligation. Under ORS 25.375, the order to withhold income has priority over any other legal process under Oregon law against the same income. The withholding of income pursuant to the order to withhold income might reduce or eliminate subsequent payments under the garnishment. (Provide details, including the name of the agency serving the order to withhold, the date the order was served on you and the amounts to be withheld.)

Dated_____, 2__

Name of Garnishee

Signature

Address

______________________________________________________________________________

SPECIAL INSTRUCTIONS FOR BANKS

AND OTHER FINANCIAL INSTITUTIONS

Unless a Notice of Right to Garnish Federal Benefits from the United States Government or from a state child support enforcement agency is attached to or included in the garnishment, you must conduct a garnishment account review for each account that you hold for the debtor. If a Notice of Right to Garnish Federal Benefits from the United States Government or from a state child support enforcement agency is attached to or included in the garnishment, you should not conduct a garnishment account review, and should proceed upon the garnishment in the normal manner.

If you hold an account for the debtor, and any of the payments listed below has been deposited in the account by direct deposit or electronic payment during the lookback period described in ORS 18.784 (2) (the period that begins on the date preceding the date of your garnishment account review and that ends on the corresponding date of the month two months earlier, or on the last day of the month two months earlier if the corresponding date does not exist), an amount equal to the lesser of the sum of those payments or the total balance in the debtor's account is not subject to garnishment, and you may not deliver that amount to the garnishor:

(a) Federal benefit payments as defined in ORS 18.600 (payments from the United States Social Security Administration, the United States Department of Veterans Affairs, the United States Office of Personnel Management or the Railroad Retirement Board);

(b) Payments from a public or private retirement plan as defined in ORS 18.358;

(c) Public assistance or medical assistance, as defined in ORS 414.025, payments from the State of Oregon or an agency of the State of Oregon;

(d) Unemployment compensation payments from the State of Oregon or an agency of the State of Oregon;

(e) Black lung benefits payments from the United States Department of Labor; and

(f) Workers' compensation payments from a workers' compensation carrier.

If the Garnishor fails to pay the search fee required by ORS 18.790 and you do not employ the Debtor, you are not required to deliver a Garnishee Response and you may deal with any property of the Debtor as though the garnishment had not been issued.

If the Debtor owes a debt to you that was due at the time you received the writ of garnishment, you may be able to offset the amount of that debt. See ORS 18.795. You must note that you have made the offset in Part I of the Garnishee Response (under "Other") and specify the amount that was offset.

Before making a payment under the writ, you may first deduct any processing fee that you are allowed under ORS 18.790. If you are required to conduct a garnishment account review, you may not charge or collect a processing fee against any amount that is not subject to garnishment, and may not charge or collect a garnishment processing fee against any amounts in the account after the date that you conduct the review.

You need not deliver any property contained in a safe deposit box unless the Garnishor pays you in advance for the costs that will be incurred in gaining entry to the box. See ORS 18.792.

If you are required to conduct a garnishment account review and you determine from the review that one or more of the payments listed in ORS 18.784 (3) have been deposited into the debtor's account by direct deposit or electronic payment during the lookback period described in ORS 18.784 (2), and that there is a positive balance in the account, you must issue a notice to the account holder in substantially the form set forth in ORS 18.847. The notice must be issued directly to the account holder or to a fiduciary who administers the account and receives communications on behalf of the account holder. The notice must be sent separately to the account holder and may not be included with other materials being provided to the account holder that do not relate to the garnishment. You must send the notice to the account holder within three business days after you complete the garnishment account review. You may issue one notice with information related to multiple accounts of a single account holder.

______________________________________________________________________________

[2001 c.249 §62; 2003 c.85 §19; 2003 c.576 §76; 2003 c.779 §4; 2007 c.496 §3; 2009 c.430 §9; 2009 c.529 §2; 2011 c.733 §8; 2013 c.688 §5]



Section 18.840 - Wage exemption calculation form.

______________________________________________________________________________

WAGE EXEMPTION CALCULATION

(to be filled out by
employers only
)

1. Debtor's gross wages

for period covered by this

payment $ ___

2. Total amount required to be

withheld by law for amount in Line 1

(Federal and state

withholding, Social

Security, etc.) $ ___

3. Debtor's disposable wages

(Subtract Line 2

from Line 1) $ ___

4. Normal exemption

(Enter 75 percent

of Line 3) $ ___

5. Minimum exemption (check one)

__ $218 (payment of wages weekly)

__ $435 (payment of wages every

two weeks)

__ $468 (payment of wages half-monthly)

__ $936 (payment of wages monthly)

__ $___ (Any other period longer

than one week, including partial

payments for less than full pay

period) (Multiply $218 by number

of weeks or fraction of a week)

6. Wages exempt from garnishment

(Line 4 or 5,

whichever is greater) $ ___

7. Nonexempt wages

(Subtract Line 6

from Line 3) $ ___

8. Amount withheld for this pay period

pursuant to a support order under

support withholding process or under

another writ with priority $ ___

9. Wages subject to garnishment

(Subtract Line 8

from Line 7) $ ___

INSTRUCTIONS FOR WAGE

EXEMPTION CALCULATION FORM

If you employ the Debtor named in the writ of garnishment, you must fill out and return this Wage Exemption Calculation form. A Wage Exemption Calculation form must be sent with the first payment you make under the writ. For the 90-day period during which the writ is effective, you must also fill out and return a Wage Exemption Calculation form with a subsequent payment any time the initial calculation changes. Finally, you must fill out and return a Wage Exemption Calculation form with the final payment that you make under the writ.

Normal wage exemption.
The wage exemption calculation is based on the amount of the payment you make under the writ of garnishment. The normal wage exemption in Line 4 is 75 percent of the employee's disposable wages in Line 3.

Minimum wage exemption.
The minimum exemption in Line 5 is also based on the amount of the payment you are making. The minimum exemption is designed to ensure that an employee receives at least a certain minimum amount in any one-week period. If the payment is for a one-week period (without regard to whether the period is a calendar week or any other seven-day period), the minimum exemption is $218. The minimum exemption is $435 if the payment is for a two-week period. If the payment is for one-half of one month (i.e., the Debtor is paid twice each month), the minimum exemption is $468. The minimum exemption for a monthly payment is $936.

If the payment you are making is based on some period of time other than one week, two weeks, half month or month, and the payment is for more than one week, you must calculate the minimum exemption by multiplying $218 by the number of weeks covered by the paycheck, including any fraction of a week. You should round the amount calculated to the nearest dollar.

Example 1:
You pay Debtor A every 10 days. Each 10-day period is equal to 1.429 weeks (10 divided by 7). The minimum exemption is $312 ($218 ´ 1.429 rounded to the nearest dollar).

You
must
use this same calculation for computing the minimum exemption when making a payment for less than a full pay period (e.g., for the final payment at the end of the 90-day period covered by the writ).

Example 2:
You pay Debtor A on a monthly basis. You are required to make a final payment under a writ of garnishment for the wages owing to Debtor A for the period beginning October 1 and ending October 15. This period is equal to 2.143 weeks (15 divided by 7). The minimum exemption is $467 ($218 ´ 2.143 rounded to the nearest dollar).

The amount of time actually worked by the Debtor during the period covered by the paycheck does
not
affect the calculation of the minimum exemption.

Example 3:
You pay Debtor A on a weekly basis. Debtor A works two days per week. The minimum exemption is $218 for each weekly payment you make for Debtor A.

If the payment you are making is based on a period of time less than one week, the minimum wage exemption may not exceed $218 for any one-week period.

If you receive more than one writ of garnishment.
If you receive more than one writ of garnishment for the same debtor, the writs have priority based on the date on which you receive them. If the full amount of wages subject to garnishment for a given pay period is paid on the first writ, you should not make any payment on subsequently received writs until the first writ expires. In some cases, it may be necessary to make payments on two or more writs for the same pay period.

Example 4.
You have received two writs of garnishment for Debtor A. You pay Debtor A on a monthly basis. The first writ expires on October 16. The second writ will not expire until November 15. You will need to prepare two wage exemption calculation forms for Debtor A's October wages and make payments under both writs. The wage exemption calculation form for the first writ will be for the wages attributable to October 1 to October 15 as described in Example 2. The wage exemption calculation form for the second writ will be for all wages for the month of October, but the amounts withheld under the first writ must be subtracted on Line 8 to determine the October wages subject to garnishment under the second writ.

______________________________________________________________________________

[2001 c.249 §63; 2003 c.85 §20; 2007 c.496 §§10,15; 2011 c.228 §2]



Section 18.842 - Release of garnishment form.

______________________________________________________________________________

________COURT

COUNTY OF ________

______ )

Plaintiff, ) RELEASE OF

) GARNISHMENT

vs. )

) Case No. _____

)

______ )

Defendant. )

TO: _______________(Garnishee).

A writ of garnishment was delivered to you by the Garnishor named below on the ___ day of_____, 2__. The following money or other property that is subject to the writ is hereby released:

__ All money and property of the Debtor held by you.

__ The following money or property of the Debtor held by you (provide details):

______________________

______________________

The writ of garnishment has no further force or effect with respect to the specified property.

Dated_____, 2__

Name of Garnishor

Signature

Address

______________________________________________________________________________

[2001 c.249 §63a]



Section 18.845 - Notice of exemptions form; instructions for challenge to garnishment.

______________________________________________________________________________

NOTICE OF EXEMPT PROPERTY

AND INSTRUCTIONS FOR

CHALLENGE TO GARNISHMENT

Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

(1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

(a) 75 percent of your take-home wages; or

(b) $218 per workweek.

(2) Social Security benefits.

(3) Supplemental Security Income (SSI).

(4) Public assistance (welfare).

(5) Unemployment benefits.

(6) Disability benefits (other than SSI benefits).

(7) Workers' compensation benefits.

(8) All Social Security benefits and Supplemental Security Income benefits, and up to $7,500 in exempt wages, retirement benefits, welfare, unemployment benefits and disability benefits, that are held in a bank account. You may attach copies of bank statements to the Challenge to Garnishment form if you claim this exemption.

(9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

(10) A homestead (house, manufactured dwelling or floating home) occupied by you, or occupied by your spouse, parent or child. Up to $40,000 of the value of the homestead is exempt. If you jointly own the homestead with another person who is also liable on the debt, up to $50,000 of the value of the homestead is exempt.

(11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

(12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

*(13) An automobile, truck, trailer or other vehicle with a value not to exceed $3,000.

*(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $5,000.

*(15) Books, pictures and musical instruments with a combined value not to exceed $600.

*(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

(17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

(18) Provisions and fuel for your family for 60 days.

(19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

(20) Public or private pensions.

(21) Veterans' benefits and loans.

(22) Medical assistance benefits.

(23) Health insurance proceeds and disability proceeds of life insurance policies.

(24) Cash surrender value of life insurance policies not payable to your estate.

(25) Federal annuities.

(26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

(27) Professionally prescribed health aids for you or any of your dependents.

*(28) Rental assistance to an elderly person allowed pursuant to ORS 458.375.

(29) Your right to receive, or property traceable to:

(a) An award under any crime victim reparation law.

(b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

(c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

(30) Amounts paid to you as an earned income tax credit under federal tax law.

(31) Your right to the assets held in, or right to receive payments under, a medical savings account or health savings account authorized under section 220 or 223 of the Internal Revenue Code.

*(32) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

(33) Equitable interests in property.

(34) Security deposits or prepaid rent held by a residential landlord under ORS 90.300.

(35) If the amount shown as owing on the Debt Calculation form exceeds the amount you actually owe to the creditor, the difference between the amount owed and the amount shown on the Debt Calculation form.

Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workers' compensation benefits, unemployment benefits, veterans' benefits and pensions are normally exempt, but only 50 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

(1) Fill out the Challenge to Garnishment form that you received with this notice.

(2) Mail or deliver the Challenge to Garnishment form to the court administrator at the address shown on the writ of garnishment, and mail or deliver a copy of the form to the Garnishor at the address shown on the writ of garnishment. If you wish to claim wages or salary as exempt, you must mail or deliver the form within 120 days after you receive this notice. If you wish to claim that any other money or property is exempt, or claim that the property is not subject to garnishment, you must mail or deliver the form within 30 days after you receive this notice. You have the burden of showing that your challenge is made on time, so you should keep records showing when the challenge was mailed or delivered.

(3) The law only requires that the Garnishor hold the garnished money or property for 10 days before applying it to the Creditor's use. You may be able to keep the property from being used by the Creditor by promptly following (1) and (2) above.

You should be prepared to explain your exemption in court. If you have any questions about the garnishment or the debt, you should see an attorney.

YOU MAY USE THE CHALLENGE TO GARNISHMENT FORM
ONLY
FOR THE FOLLOWING PURPOSES:

(1) To claim such exemptions from garnishment as are permitted by law.

(2) To assert that property is not garnishable property under ORS 18.618.

(3) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed.

YOU MAY
NOT
USE THE CHALLENGE TO GARNISHMENT FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

IF YOU FILE A CHALLENGE TO A GARNISHMENT IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.715.

When you file a Challenge to Garnishment form, the Garnishee may be required to make all payments under the garnishment to the court, and the Garnishor may be required to pay to the court all amounts received by the Garnishor that are subject to the challenge to the garnishment. The Garnishee and Garnishor are subject to penalties if they do not. For a complete explanation of their responsibilities, see ORS 18.705 and 18.708.

______________________________________________________________________________

[2001 c.249 §64; 2001 c.538 §2a; 2003 c.79 §2; 2003 c.85 §21; 2003 c.576 §77; 2005 c.391 §2; 2005 c.456 §6; 2005 c.568 §25b; 2007 c.71 §6; 2007 c.496 §§11,16; 2009 c.430 §10; 2009 c.612 §6; 2011 c.93 §2; 2011 c.228 §3; 2011 c.317 §6; 2013 c.597 §2; 2015 c.348 §24]



Section 18.847 - Notice to debtor of garnishment account review.

______________________________________________________________________________

______________________

______________________

______________________

IMPORTANT INFORMATION ABOUT

YOUR ACCOUNT

Date: _________

Notice to: _________

Account Number: _________

Why am I receiving this notice?

On _____ [date on which garnishment order was served], ______[name of financial institution] received a garnishment order from a court to garnish funds in your account. The amount of the garnishment order was for $_____ [amount of garnishment order]. We are sending you this notice to let you know what we have done in response to the garnishment order.

What is garnishment?

Garnishment is a legal process that allows a creditor to remove funds from your bank/credit union account to satisfy a debt that you have not paid. In other words, if you owe money to a person or company, they can obtain a court order directing your bank/credit union to take money out of your account to pay off your debt. If this happens, you cannot use that money in your account.

What has happened to my account?

On _________ [date of account review], we researched your account and identified that one or more payments identified by ORS 18.784 (1) have been deposited in the last two months (see below for a list of qualifying payments). In most cases, these payments are protected from garnishment. As required by state and federal regulations, therefore, we have established a "protected amount" of funds that will remain available to you and that will not be frozen or removed from your account in response to the garnishment order.

(Conditional paragraph if funds have been frozen)

___(check if applicable) Your account contained additional money that may not be protected from garnishment. As required by law, we have placed a hold on or removed these funds in the amount of $______ [amount frozen] and may have to turn these funds over to your creditor as directed by the garnishment order.

The chart below summarizes this information about your account(s):

ACCOUNT SUMMARY AS OF ______ [DATE OF ACCOUNT REVIEW]

Amount

Account in Amount

Number Account Protected

_____ _____ _____

_____ _____ _____

Amount

Subject to

Garnish-

ment (now Garnish-

frozen/ ment Fee

removed) Charged

_____ _____

_____ _____

Please note that these amount(s) may be affected by deposits or withdrawals after the protected amount was calculated on _________ (date of garnishment account review).

Do I need to do anything to access my protected funds?

You may use the protected amount of money in your account as you normally would.

There is nothing else you need to do to make sure that the protected amount is safe.

Who garnished my account?

The creditor who obtained a garnishment order against you is _________ (name of creditor).

What types of benefit payments are protected from garnishment?

In most cases, you have protections from garnishment if the funds in your account include one or more of the following benefit payments:

* Social Security benefits

* Supplemental Security Income benefits

* Veterans' benefits

* Railroad retirement benefits

* Railroad Unemployment Insurance benefits

* Civil Service Retirement System benefits

* Federal Employees Retirement System benefits

* Payments from a public or private retirement plan as defined in ORS 18.358

* Public assistance or medical assistance, as defined in ORS 414.025, from the State of Oregon or an agency of the State of Oregon

* Unemployment compensation payments from the State of Oregon or an agency of the State of Oregon

* Black lung benefits payments from the United States Department of Labor

* Workers' compensation payments from a workers' compensation carrier

What should I do if I think that additional funds in my account are from protected benefit payments?

If you believe that funds in your account(s) should not have been frozen or removed, there are several things you can do:

You can fill out a Challenge to Garnishment form and submit it to the court.

You may contact the creditor that garnished your account and explain that funds are from protected benefit payments and should be released to you. The creditor may be contacted at _________ (address of creditor).

You may consult an attorney to help you prove to the creditor that garnished your account that additional funds are from protected benefit payments and cannot be taken. For information about how to find an attorney, contact the Oregon State Bar's Lawyer Referral Service at (800) 452-7636 or go online to www.oregonlawhelp.org.

This notice contains all the information that we have about the garnishment order. However, if you have a question about your account, you may contact us at _________ (telephone number of financial institution).

______________________________________________________________________________

[2011 c.733 §10; 2013 c.688 §6]



Section 18.850 - Challenge to garnishment form.

______________________________________________________________________________

________COURT

COUNTY OF ________

______ ) CHALLENGE TO

Plaintiff, ) GARNISHMENT

)

vs. ) Case No. _____

)

______ )

Defendant. )

THIS FORM MAY BE USED BY THE DEBTOR
ONLY
FOR THE FOLLOWING PURPOSES:

(1) To claim such exemptions from garnishment as are permitted by law.

(2) To assert that property is not garnishable property under ORS 18.618.

(3) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed.

THIS FORM MAY BE USED BY PERSONS OTHER THAN THE DEBTOR
ONLY
TO CLAIM AN INTEREST IN THE PROPERTY THAT IS GARNISHED.

THIS FORM MAY
NOT
BE USED TO CHALLENGE THE VALIDITY OF THE DEBT.

I/We claim that the following described property or money is exempt from execution or is not subject to garnishment:

______________________________________________________________________________

______________________________________________________________________________

I/We believe this property is exempt from or not subject to garnishment because (the Notice of Exempt Property that you received lists most types of property that you can claim as exempt from or not subject to garnishment):

______________________________________________________________________________

______________________________________________________________________________

I/We claim that the total amount owed is:

______________________________________________________________________________

______________________________________________________________________________

I am a person other than the Debtor and I have the following interest in the property:

______________________________________________________________________________

______________________________________________________________________________

Name______ Name ______

Signature______ Signature ______

Address______ Address ______

____________ ____________

Telephone Telephone

Number______ Number ______

TO BE COMPLETED BY GARNISHOR:

Name of Garnishor ____________

Address of Garnishor ____________

___________________________

Name of Garnishee ____________

Address of Garnishee ____________

___________________________

______________________________________________________________________________

[2001 c.249 §65; 2003 c.85 §22]



Section 18.854 - Notices of garnishment generally.

(a) A notice of garnishment;

(b) A warrant, or a true copy of a warrant;

(c) The items specified in ORS 18.650 (1)(b) to (d); and

(d) Any garnishee's search fee payable as provided in ORS 18.790.

(2) A notice of garnishment may be issued by any person designated by the state agency or by the county tax collector. A warrant need not be recorded in the County Clerk Lien Record as a condition of issuing a notice of garnishment under the provisions of this section. The provisions of ORS 18.800 do not apply to a notice of garnishment.

(3) If any of the items described in subsection (1) of this section are not delivered to the garnishee, a notice of garnishment shall not be effective to garnish any property of the debtor, and the garnishee shall not be required to respond to the garnishment and may proceed to deal with any property of the debtor as though the notice of garnishment had not been issued.

(4)(a) Notwithstanding ORS 18.652, but subject to paragraph (c) of this subsection, a notice of garnishment and the other items required by subsection (1) of this section may be delivered in person to the garnishee by any employee of the state agency or of the county tax collector who is authorized by the agency or the county to deliver the notice of garnishment, may be mailed to the garnishee by first class or certified mail or may be sent to the garnishee by other means if the garnishee has agreed to a different delivery method.

(b) An employee who delivers documents under paragraph (a) of this subsection need not be covered by the errors and omissions insurance required in ORS 18.652.

(c) A state agency or a county may not seek sanctions against a noncomplying garnishee under ORS 18.775 unless the notice of garnishment and the other items required by subsection (1) of this section are personally delivered to the garnishee under paragraph (a) of this subsection or mailed to the garnishee by certified mail.

(5) Notwithstanding any provision of ORS 18.600 to 18.850, a debt calculation form need not be prepared or delivered for any notice of garnishment.

(6) Notwithstanding ORS 18.792, the duty of a garnishee to deliver any property of the debtor that may be contained in a safe deposit box that is in the garnishee's possession, control or custody at the time of delivery of the notice of garnishment to the garnishee is conditioned upon the state agency or the county tax collector first paying to the garnishee, in addition to the search fee provided for in ORS 18.790, all reasonable costs incurred by the garnishee in gaining entry to the safe deposit box. The costs shall be paid to the garnishee by the state agency or the county tax collector at least five days before the date the state agency or the county tax collector takes possession of the property in the safe deposit box. If the state agency or the county tax collector fails to pay such costs to the garnishee within 20 days after the delivery of the garnishee response, the garnishment shall not be effective to garnish any property of the debtor that may be contained in the safe deposit box and the garnishee may proceed to deal with the safe deposit box and its contents as though the notice of garnishment had not been issued. Nothing in this subsection limits the rights of a state agency or county tax collector to reach the contents of any safe deposit box in any manner otherwise provided by law.

(7) Except as provided in this section and ORS 18.855 and 18.857, all provisions of ORS 18.600 to 18.850 apply to notices of garnishment. The state agency or county tax collector shall modify the forms provided in ORS 18.600 to 18.850 as necessary to allow use of those forms for notices of garnishment. The form of the notice of garnishment must clearly indicate that the document is a notice of garnishment and must reflect the date of all warrants on which the notice of garnishment is based.

(8) The Attorney General may adopt model forms for notices of garnishment and other documents issued by state agencies and county tax collectors under this section and ORS 18.855 and 18.857. There is a presumption, as described in ORS 40.120, that any state agency or county tax collector that uses a model form adopted by the Attorney General under this subsection has complied with the requirements of ORS 18.600 to 18.850, and with the provisions of this section and ORS 18.855 and 18.857, with respect to the form of notices of garnishment.

[Formerly 18.900; 2007 c.27 §3; 2013 c.472 §1; 2015 c.294 §2]

Note: 18.854 to 18.857 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 18.855 - Notices of garnishment issued by state agencies.

(2) State agencies shall make such modifications as are necessary in the wage exemption calculation form provided by ORS 18.840 if a notice of garnishment is issued for a debt due for a state tax that is subject to the provisions of ORS 18.385 (6).

(3) Notwithstanding ORS 18.625, but subject to ORS 18.618 (2), a notice of garnishment issued by a state agency acts to garnish all wages earned by the debtor by reason of services to the garnishee until the full amount of the debt is paid or until the notice of garnishment is released by the state agency or by court order. A notice of garnishment issued by a state agency must contain language reasonably designed to notify the garnishee of the provisions of this subsection.

(4) Notwithstanding ORS 18.690, a garnishee who receives a notice of garnishment issued by a state agency need not deliver a copy of the garnishee response to the clerk of the court, but must deliver the original of the response to the state agency.

(5) Notwithstanding ORS 18.700, a challenge to a notice of garnishment issued by a state agency must be delivered in person or by first class mail to the state agency within the time specified by ORS 18.700 (2). Upon receiving a challenge, the state agency shall provide notice of the challenge in the manner provided by ORS 18.702. Upon a sheriff receiving notice under ORS 18.702, the sheriff shall proceed as provided by ORS 18.760, except that upon determination of the challenge by an administrative law judge, the sheriff shall proceed as directed by the judge. Within 14 days after receiving the challenge, the state agency must either concede the challenge or give the person making the challenge opportunity for hearing. If the person making the challenge requests a hearing, the agency shall immediately refer the challenge to the Office of Administrative Hearings established under ORS 183.605. The hearing shall be conducted as soon as possible. Notwithstanding ORS 183.315, the hearing shall be conducted as a contested case hearing. An issue that was decided in a previous hearing, or for which the debtor was previously afforded an opportunity for hearing, may not be reconsidered.

(6) If a state agency is issuing a notice of garnishment for collection of a state tax, and the state agency has reason to believe that the debtor intends to leave the state or do any other act that would jeopardize collection of the tax, the state agency may issue a special notice of garnishment. Any earnings, as defined in ORS 18.375, garnished under a special notice of garnishment are not subject to a claim of exemption under ORS 18.385. A special notice of garnishment issued under this subsection garnishes only that property of the debtor that is in the garnishee's possession, control or custody at the time the special notice is delivered, including debts not yet due, and all wages owed by the garnishee to the debtor at the time the special notice is delivered. A special notice of garnishment does not act to garnish wages earned by the debtor by reason of services rendered to the garnishee after the delivery of the special notice of garnishment.

(7) A special notice of garnishment issued under subsection (6) of this section shall contain a statement indicating that it is a special notice of garnishment under subsection (6) of this section and a statement reflecting the provisions of subsection (6) of this section. Notwithstanding ORS 18.854 (1), a wage exemption calculation form shall not be delivered to the garnishee with a special notice of garnishment.

(8) Notwithstanding ORS 18.854 (1)(b), the Department of Revenue is not required to deliver a warrant or true copy of a warrant with the notice of garnishment when garnishing property of a debtor.

(9) Notwithstanding ORS 18.607 (4), a notice of garnishment issued by the Department of Revenue must include the name of the person issuing the notice on behalf of the department, but need not be signed by that person.

[Formerly 18.902; 2007 c.496 §4; 2009 c.835 §7; 2013 c.405 §1; 2015 c.294 §2]

Note: See note under 18.854.



Section 18.857 - Notice of garnishment issued by county tax collector.

(2) At least 15 days before any county tax collector issues a notice of garnishment, the tax collector must mail to the debtor by certified mail, return receipt requested, at the debtor's last-known address, a notification of all amounts owing to the county, a statement that further collection enforcement actions may be taken by the county to collect those amounts, and a statement that those enforcement actions may include seizing any real property owned by the debtor, imposing a lien against any real property owned by the debtor, or garnishing bank accounts, wages and other property owned by the debtor. Only one such notification shall be required and any number of garnishments may be issued after the notification is mailed.

(3) Notwithstanding ORS 18.615, a notice of garnishment issued by a county tax collector acts to garnish only that property of the debtor that is in the garnishee's possession, control or custody at the time the notice is delivered, including debts not yet due, and all wages owed by the garnishee to the debtor at the time the notice is delivered. A notice of garnishment issued by a county tax collector does not act to garnish wages earned by the debtor by reason of services rendered to the garnishee after the delivery of the notice of garnishment.

(4) Notwithstanding ORS 18.690, a garnishee who receives a notice of garnishment issued by a county tax collector need not deliver a copy of the garnishee response to the clerk of the court, but must deliver the original of the response to the county tax collector.

(5) Notwithstanding ORS 18.700, a debtor who wishes to make a challenge to a notice of garnishment issued by a county tax collector must deliver the challenge in person or by first class mail to the county tax collector within the time specified by ORS 18.700 (2). Upon receiving a challenge, the county tax collector shall provide notice of the challenge in the manner provided by ORS 18.702. Upon a sheriff receiving notice under ORS 18.702, the sheriff shall proceed as provided in ORS 18.760.

(6) Within 14 days after receipt of a challenge to a garnishment under subsection (5) of this section, the county tax collector must either:

(a) Release all property claimed as exempt from or not subject to garnishment under the challenge to the garnishment; or

(b) File with the clerk of the court a response to the challenge, attaching copies of the notice of garnishment and the garnishee response, and any supporting documentation necessary or helpful to the court in making its determination on the challenge to the garnishment.

[Formerly 18.905; 2009 c.835 §8]

Note: See note under 18.854.



Section 18.860 - Function of writ.

(a) Levy on and sell real property of the judgment debtor and deliver the proceeds to the court for application against amounts owing on a money award.

(b) Levy on and sell personal property of the judgment debtor in the possession of the judgment debtor, and deliver the proceeds to the court for application against amounts owing on a money award.

(c) Levy on and deliver possession of specific real or personal property pursuant to the terms of the judgment.

(d) Levy on and sell specific real or personal property pursuant to the terms of the judgment.

(e) Levy on currency that is in the possession of the judgment debtor and deliver the currency to the court for application against amounts owing on a money award.

(2) A single writ of execution may be issued for two or more of the purposes specified in this section.

(3) A single writ of execution may be issued for two or more judgments as long as the judgments are against the same judgment debtor or debtors and are entered in the same case.

(4) An identification document, such as a driver license, passport, certified copy of a record of live birth or Social Security card, is not subject to execution and a writ of execution may not direct a sheriff to levy on an identification document except for the purpose of delivering the document pursuant to the terms of a judgment under subsection (1)(c) of this section.

[2005 c.542 §1; 2007 c.166 §2; 2011 c.195 §2; 2013 c.366 §50]



Section 18.862 - Form of writ.

(2) If a judgment requires that specific real or personal property of the judgment debtor be sold, the writ must particularly describe the property and direct the sheriff to sell the specified property. The sheriff shall deliver the proceeds of the sale as provided in ORS 18.950.

(3) If a judgment requires delivering possession of real or personal property, the writ must direct the sheriff to deliver the possession of the property. The writ must particularly describe the property and specify the party to whom the property is to be delivered.

(4) Real property identified in accordance with this section must be described using a legal description and a street address, if any.

[2005 c.542 §2; 2011 c.195 §6; 2011 c.429 §1; 2015 c.291 §1]



Section 18.865 - Court administrator to issue writ.

(2) A court administrator may rely on the information provided by the person seeking issuance of a writ of execution and is not liable for any errors or omissions in that information.

[2005 c.542 §3]



Section 18.867 - Issuance of writs for certain judgments awarding child support.

(2) The Department of Justice shall adopt an appropriate form for writs of execution under this section. The form must be substantially as set forth for writs of execution described in ORS 18.862.

[Formerly 18.472]



Section 18.868 - Sheriff to whom writ is issued.

(2) If the writ of execution directs the sheriff to sell or deliver possession of specific real or tangible personal property, the writ must be issued to the sheriff of the county where the property is located.

(3) If the writ of execution directs the sheriff to sell intangible personal property and deliver the proceeds to the court for application against amounts owing on a money award, the court administrator shall issue the writ to the sheriff for the county in which the court sits.

(4) More than one writ of execution may be issued at the same time to different sheriffs for the enforcement of a single judgment. If the writ or the instructions to the sheriff direct the sale of a single, contiguous parcel of real property that is located in more than one county, and the judgment creditor has recorded copies of the writ or abstracts of the writ under ORS 18.870 in each county that contains part of the property, the sheriff for any county in which part of the property is located may levy on and sell the entire property. If the sheriff levies on property under this subsection, the sheriff must record a copy of the notice of levy in the County Clerk Lien Record for any county not served by the sheriff.

[2005 c.542 §4; 2007 c.166 §6]



Section 18.870 - Recording of writ.

[2005 c.542 §5; 2011 c.429 §2]



Section 18.872 - Return on writ of execution.

(2) The return on a writ of execution must reflect whether the sheriff levied on any property pursuant to the terms of the writ. If the sheriff did levy on property pursuant to the terms of the writ, the return must reflect the disposition made of the property by the sheriff. If any property was sold, the sheriff shall deliver the net proceeds of the sale to the court administrator with the return as required by ORS 18.950. If currency was levied on, the sheriff shall deliver the currency to the court administrator with the return.

(3) The return on a writ of execution must reflect the amount of costs of sale claimed by the judgment creditor under ORS 18.950 (2). The judgment creditor must provide the sheriff with a statement of the costs claimed on or before the date of the execution sale.

(4) The sheriff shall mail a copy of the return by first class mail to the judgment debtor and to the judgment creditor.

[2005 c.542 §6]



Section 18.875 - Instructions to sheriff.

(a) The names and addresses of the judgment creditor and all debtors to whom notice must be given under ORS 18.888;

(b) The names and addresses of any other persons to whom notice must be given under ORS 18.918;

(c) A description of any personal property to be levied on;

(d) A street address or other description of the place where any tangible personal property may be found;

(e) A legal description for any real property or interest in real property to be levied on;

(f) A statement indicating whether any property to be levied on is residential property as defined by ORS 18.901;

(g) A statement indicating whether any condominium unit, manufactured dwelling or floating home to be levied on is inventory held for sale or lease in the regular course of business; and

(h) A statement identifying any portion of the property to be levied on that is intangible personal property, and any special instructions required to implement an order entered pursuant to ORS 18.884.

(2) If instructions to the sheriff direct the sale of tangible personal property, the judgment creditor may request in the instructions that the property not be seized by the sheriff and that the property be secured in the manner provided by ORS 18.880. The instructions may request that the property be rendered temporarily inoperable, and the manner in which the property should be rendered inoperable.

(3) If a judgment creditor seeks sale of real property under a writ of execution and the real property has a street address, the instructions to the sheriff must include the street address of the real property to be sold. If the real property is residential property that is subject to ORS 18.904, a copy of the court order authorizing the sale, or a copy of the judgment directing sale or foreclosure of the property, must be attached to the instructions.

(4) In addition to the instructions required by this section, a sheriff may require that a judgment creditor provide all other instructions as may be necessary to allow the sheriff to levy on and to sell or deliver property pursuant to a writ of execution.

[2005 c.542 §7; 2007 c.580 §1; 2011 c.195 §8]



Section 18.878 - Manner of levying on property.

(a) Filing a notice of levy with the court if real property is to be sold under the writ, or if residential property as described in ORS 18.901 (2), (3) or (4) is to be sold under the writ.

(b) Seizing any tangible personal property that the sheriff has not been instructed to secure in the manner provided by ORS 18.880.

(c) Securing any tangible personal property in the manner provided by ORS 18.880 if the sheriff has been instructed to secure the property in that manner.

(d) Filing a notice of levy with the court in the manner provided by ORS 18.884 if the sheriff has been instructed to sell intangible personal property.

(e) Securing and delivering possession of property if the writ requires that property be delivered under the writ.

(2) When a sheriff levies on personal property in any manner described in subsection (1) of this section, the interest of the judgment creditor in the personal property is the same as that of a secured creditor with an interest in the property perfected under ORS chapter 79.

[2005 c.542 §8; 2007 c.166 §12]



Section 18.880 - Alternative procedure for levying on tangible personal property.

(2) The sheriff shall attach a notice to the property in substantially the following form:

______________________________________________________________________________

NOTICE: This property is to be sold by the sheriff pursuant to a writ of execution. Any person who moves this property from this place without authorization from the sheriff, who damages this property or who uses property that the sheriff has rendered inoperable without authorization from the sheriff, commits a crime and is subject to prosecution. If you have any questions, you should contact the Sheriff of _____ County.

[ ] If this box has been checked, the sheriff has rendered the property inoperable and the property may not be used by any person without the authorization of the sheriff.

______________________________________________________________________________

(3) A sheriff is not liable to the judgment creditor, to the judgment debtor or to any other person for any loss or damage to property that is secured in the manner provided by this section.

[2005 c.542 §9]



Section 18.882 - Criminal penalty for moving, using or damaging secured property.

(1) Moves the property without authorization from the sheriff;

(2) Damages the property; or

(3) If the sheriff has rendered the property inoperable, uses the property without authorization from the sheriff.

[2005 c.542 §10]



Section 18.884 - Levying on intangible personal property.

(2) A judgment creditor may seek an ex parte order from the court for the purpose of determining whether property to be levied on is tangible or intangible.

(3) A judgment creditor may seek an ex parte order from the court directing the manner in which intangible personal property may be secured by the sheriff. The court shall approve the order if the proposed manner of securing the property is reasonable under the circumstances. The judgment creditor must attach a copy of the order to instructions provided to the sheriff under ORS 18.875. The sheriff shall file a notice of levy with the court upon securing the property in the manner directed by the order.

[2005 c.542 §11; 2007 c.166 §14]



Section 18.886 - Creditor's bond.

(a) The sheriff has identified a specific person other than the judgment debtor who claims an interest in the property to be levied on; or

(b) The property is perishable.

(2) If a sheriff has reasonable doubt as to the ownership of personal property, or if any encumbrances are asserted against the property, the sheriff may require a bond or irrevocable letter of credit as described in subsection (1) of this section before levying on the property unless:

(a) The judgment creditor delivers to the sheriff a copy of a title document or report for the property issued by a state or federal agency that shows that the judgment debtor is the sole owner of the property; or

(b) If there is no title document for the property to be levied on, the judgment creditor delivers to the sheriff a record, prepared under ORS 79.0523 (4) by a filing office described in ORS 79.0501, showing that no financing statement or lien, or certificate or notice affecting a lien, is in effect for the property to be levied on.

(3) The sheriff may not require a bond or irrevocable letter of credit under this section if the writ of execution directs the sale or delivery of specific personal property pursuant to the terms of the judgment.

(4) A bond or irrevocable letter of credit under this section must be for double the amount of the value of the property to be levied on, as estimated by the sheriff.

[2005 c.542 §12; 2007 c.166 §18]



Section 18.887 - Forcible entry for purpose of levying on personal property.

(2) A judgment creditor may at any time file an ex parte motion requesting a court order directed to a sheriff that authorizes the sheriff to use force to enter a structure or other enclosure for the purpose of levying on personal property pursuant to a writ of execution. Except as provided in ORS 18.255, the motion must be filed with the court in which the judgment was entered. The motion must identify the specific structure or other enclosure to be entered and must contain a declaration under penalty of perjury made in the manner described by ORCP 1 E, or an unsworn declaration made in the manner described in ORS 194.800 to 194.835, if the declarant is physically outside the boundaries of the United States, that reflects facts supporting the judgment creditor's good faith belief that personal property subject to a writ of execution is located within the structure or other enclosure.

(3) An order issued under this section shall direct the sheriff to use all force reasonably necessary to enter the structure or other enclosure and levy on personal property pursuant to a writ of execution.

(4) A judgment creditor may deliver a copy of an order issued under this section to a sheriff with a writ of execution, or at any time after a writ of execution is delivered to a sheriff. A sheriff may rely on the copy of the order in entering a structure or other enclosure for the purpose of levying on personal property pursuant to a writ of execution.

[2007 c.166 §11; 2013 c.218 §10]



Section 18.888 - Notice of levy.

(2) If the sheriff has levied on intangible property, in addition to the copy of the writ required under subsection (1) of this section, the sheriff shall mail or deliver to the persons described in subsection (1) of this section a copy of the notice of levy filed with the court pursuant to ORS 18.878 (1)(d).

(3) Unless the writ directs the sheriff to sell or deliver specific real or personal property pursuant to the terms of the judgment, in addition to the copy of the writ required under subsection (1) of this section the sheriff shall mail or deliver to each judgment debtor:

(a) A copy of the notice of levy or a statement of the date and time of the levy; and

(b) A challenge to execution form as provided by ORS 18.896.

[2005 c.542 §13; 2007 c.166 §13; 2011 c.195 §10]



Section 18.890 - Debtor's bond.

[2005 c.542 §14]



Section 18.892 - Challenge to writ of execution.

(a) To claim such exemptions under a writ of execution as are permitted by law; and

(b) To assert that the amount specified in the writ of execution as being subject to execution is greater than the amount owed by the judgment debtor under the money award.

(2) A judgment debtor may not use a challenge to execution form to challenge execution on residential property of the debtor as defined by ORS 18.901 if the judgment creditor has obtained an order under ORS 18.904 authorizing the sale or if the judgment directs the sale or delivery of specific property.

(3) Any person other than a judgment debtor who has an interest in any property levied on by a sheriff may assert that interest by delivering a challenge to execution in the manner provided by subsection (4) of this section.

(4) A person may make a challenge to a writ of execution by completing the challenge to execution form provided in ORS 18.896, or a substantially similar form, and by delivering, in person or by first class mail, the original of the completed form to the court administrator for the court identified in the writ of execution and a copy of the challenge to the judgment creditor. Upon receiving a copy of the challenge, the judgment creditor shall promptly notify the sheriff of the challenge.

(5) A challenge to execution must be delivered in the manner provided by subsection (4) of this section within 30 days after the property is levied on as described in ORS 18.878 or before the property is sold on execution, whichever occurs first.

[Formerly 18.505; 2007 c.166 §8]



Section 18.894 - Notice of challenge to execution.

[Formerly 18.508]



Section 18.896 - Challenge to execution form.

(2) A challenge to execution form must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______ ) CHALLENGE TO

Plaintiff, ) EXECUTION

)

vs. ) Case No. _____

)

______ )

Defendant. )

THIS FORM MAY BE USED BY THE DEBTOR
ONLY
FOR THE FOLLOWING PURPOSES:

(1) To claim such exemptions from execution as are permitted by law.

(2) To assert that the amount specified in the writ of execution as being subject to execution is greater than the total amount owed.

THIS FORM MAY BE USED BY PERSONS OTHER THAN THE DEBTOR
ONLY
TO CLAIM AN INTEREST IN THE PROPERTY THAT IS TO BE SOLD ON EXECUTION.

THIS FORM MAY
NOT
BE USED TO CHALLENGE THE VALIDITY OF THE DEBT.

I/We claim that the following described property or money is exempt from execution:

______________________________________________________________________________

______________________________________________________________________________

I/We believe this property is exempt from execution because (the Notice of Exempt Property at the end of this form describes most types of property that you can claim as exempt from execution):

______________________________________________________________________________

______________________________________________________________________________

I am a person other than the Debtor and I have the following interest in the property:

______________________________________________________________________________

______________________________________________________________________________

Name________ Name ________

Signature______ Signature ______

Address______ Address ______

____________ ____________

Telephone Telephone

Number______ Number ______

YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

(1) Fill out the Challenge to Execution form that you received with this notice.

(2) Mail or deliver the Challenge to Execution form to the court administrator at the address shown on the writ of execution.

(3) Mail or deliver a copy of the Challenge to Execution form to the judgment creditor at the address shown on the writ of execution.

You should be prepared to explain your exemption in court. If you have any questions about the execution or the debt, you should see an attorney.

YOU MAY USE THE CHALLENGE TO EXECUTION FORM
ONLY
FOR THE FOLLOWING PURPOSES:

(1) To claim such exemptions from execution as are permitted by law.

(2) To assert that the amount specified in the writ of execution as being subject to execution is greater than the total amount owed.

YOU MAY
NOT
USE THE CHALLENGE TO EXECUTION FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

IF YOU CLAIM AN EXEMPTION IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.899.

NOTICE OF EXEMPT PROPERTY

Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

(1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

(a) 75 percent of your take-home wages; or

(b) $218 per workweek.

(2) Social Security benefits.

(3) Supplemental Security Income (SSI).

(4) Public assistance (welfare).

(5) Unemployment benefits.

(6) Disability benefits (other than SSI benefits).

(7) Workers' compensation benefits.

(8) All Social Security benefits and Supplemental Security Income benefits, and up to $7,500 in exempt wages, retirement benefits, welfare, unemployment benefits and disability benefits, that are held in a bank account.

(9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

(10) A homestead (house, manufactured dwelling or floating home) occupied by you, or occupied by your spouse, parent or child. Up to $40,000 of the value of the homestead is exempt. If you jointly own the homestead with another person who is also liable on the debt, up to $50,000 of the value of the homestead is exempt.

(11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

(12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

*(13) An automobile, truck, trailer or other vehicle with a value not to exceed $3,000.

*(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $5,000.

*(15) Books, pictures and musical instruments with a combined value not to exceed $600.

*(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

(17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

(18) Provisions and fuel for your family for 60 days.

(19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

(20) Public or private pensions.

(21) Veterans' benefits and loans.

(22) Medical assistance benefits.

(23) Health insurance proceeds and disability proceeds of life insurance policies.

(24) Cash surrender value of life insurance policies not payable to your estate.

(25) Federal annuities.

(26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

(27) Professionally prescribed health aids for you or any of your dependents.

*(28) Rental assistance to an elderly person allowed pursuant to ORS 458.375.

*(29) Your right to receive, or property traceable to:

*(a) An award under any crime victim reparation law.

*(b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

*(c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

(30) Amounts paid to you as an earned income tax credit under federal tax law.

(31) Your right to the assets held in, or right to receive payments under, a medical savings account or health savings account authorized under section 220 or 223 of the Internal Revenue Code.

(32) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

(33) Equitable interests in property.

Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workers' compensation benefits, unemployment benefits, veterans' benefits and pensions are normally exempt, but only 50 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

______________________________________________________________________________

[Formerly 18.512; 2007 c.71 §7; 2007 c.166 §9; 2007 c.496 §§12,17; 2009 c.430 §11; 2009 c.612 §5; 2011 c.93 §3; 2011 c.228 §4; 2011 c.317 §7; 2013 c.597 §3; 2015 c.348 §25]



Section 18.898 - Hearing on challenge to execution.

(2) Hearings on a challenge to execution may be held by telecommunication devices.

(3) The judgment debtor has the burden to prove timely delivery of a challenge to execution under ORS 18.892.

[Formerly 18.515]



Section 18.899 - Sanctions.

[Formerly 18.518]



Section 18.900



Section 18.901 - Definition of residential property.

(1) Real property on which no more than four units designed to be used as dwellings are located.

(2) A condominium unit that is designed to be used as a dwelling and that is not being held as inventory for sale or lease in the regular course of business.

(3) A manufactured dwelling as defined by ORS 446.003 that is not being held as inventory for sale or lease in the regular course of business.

(4) A floating home as defined in ORS 830.700 that is not being held as inventory for sale or lease in the regular course of business.

[2005 c.542 §15]



Section 18.902



Section 18.904 - Order required for sale of residential property; exceptions.

(2) This section does not apply to writs of execution that direct the sheriff to sell specific property pursuant to the terms of the judgment.

(3) This section does not apply to a writ of execution issued to enforce a judgment foreclosing:

(a) A construction lien for work, labor or material done or furnished exclusively for the improvement of the property to be sold;

(b) A lawfully executed purchase money lien against the property to be sold; or

(c) A lawfully executed mortgage or trust deed on the property to be sold.

[2005 c.542 §16]



Section 18.905



Section 18.906 - Motion for order authorizing sale of residential property.

(a) Indicates the amount of the money award or money awards, as reflected in the judgment or judgments.

(b) Indicates the amount owing on the money award or money awards on the date the motion is filed.

(c) Indicates whether any of the money awards arise out of an order or judgment for child support as described in ORS 18.398.

(d) Identifies the residential property to be sold by legal description and by street address, if any.

(e) Indicates whether the property is a homestead. If the property is a homestead, the motion must allege facts showing that the homestead may be sold on execution.

(2) A motion under this section must be accompanied by an affidavit disclosing the basis of the allegations contained in the motion. If the judgment creditor relies on more than one judgment to support the order, the motion must be accompanied by copies of all other judgments on which the judgment creditor relies.

(3) A court shall promptly schedule a hearing on a motion filed under this section. In setting the hearing the court shall allow adequate time to allow service on the judgment debtor under ORS 18.908.

[2005 c.542 §17; 2011 c.429 §3]



Section 18.908 - Notice of motion for order authorizing sale of residential property.

(a) Serve the judgment debtor in the manner provided by ORCP 7 with a copy of the motion and the supporting affidavit, and with a notice of the time and place of the hearing; and

(b) Send a copy of the motion and the notice by first class mail to the property at the mailing address for the property.

(2) The notice required by subsection (1) of this section must be in substantially the following form:

______________________________________________________________________________

NOTICE OF HEARING ON SHERIFF'S

SALE OF YOUR PROPERTY

This is to notify you that _____ has asked the court to order the sheriff to sell property located at _________ to satisfy a judgment against_____.

Before deciding whether to order the sale, the court will hold a hearing on_____, 2___, at ______ a.m./p.m., in Room _____,______.

The law provides that property is your homestead if the property is actually used as a home by you, your spouse, a dependent parent or a dependent child. If you are temporarily absent from the property but intend to move back in, the property is still your homestead.

The law provides that if the property is your homestead, then $_____ of its value may not be taken to satisfy a judgment against you. In addition, a homestead usually may not be sold to satisfy a judgment for $3,000 or less.

The law provides that property may be sold despite the fact that it is your homestead and all of its value may be taken to satisfy a judgment against you if the judgment is for child support.

IF YOU WISH TO PROTECT THIS PROPERTY FROM A SHERIFF'S SALE, YOU SHOULD COME TO THE COURT HEARING.

IF YOU HAVE ANY QUESTIONS, YOU SHOULD SEE A LAWYER AT ONCE.

If you do not own this property, please give this notice and the papers served with it to the owner.

______________________________________________________________________________

[2005 c.542 §18; 2009 c.612 §7]



Section 18.910



Section 18.912 - Hearing on motion for order authorizing sale of residential property.

(2) The court shall authorize sale of the property pursuant to a motion filed under ORS 18.906 unless the court finds:

(a) That the property is the homestead of the judgment debtor;

(b) That the judgment is subject to the homestead exemption; and

(c) That the amount of the judgment or judgments was $3,000 or less at the time of entry of the judgment or judgments as described in ORS 18.395 (7).

(3) If the court authorizes the sale of residential property, the order must state whether the homestead exemption applies to the property. If the homestead exemption does apply to the property, the order must state the allowed amount of the exemption.

(4) If the court authorizes the sale of residential property, the judgment creditor may recover the costs of service of the motion and notice under ORS 18.908 as part of the costs of the sale.

[2005 c.542 §19; 2009 c.612 §8]



Section 18.918 - Person entitled to written notice of sale.

(a) The name of the judgment debtor; and

(b) The name of any attorney for a judgment debtor reflected in the judgment document.

(2) If real property is to be sold in the execution sale, the list prepared by the judgment creditor under this section must include the name of each person with one of the following interests in the real property, determined as of a date that is identified by the judgment creditor and that is not more than 10 days before the request for issuance of the writ of execution was filed:

(a) Any person who has a lien of record against the property that attached to the property after the judgment lien attached and before the determination date identified by the judgment creditor.

(b) Any person who has an interest in the property that was acquired from the debtor or any successor to the debtor, and that was recorded after the judgment lien attached and before the determination date identified by the judgment creditor.

(3) Subsection (2) of this section does not apply to a writ of execution requiring the sale of specific real property identified in a judgment of foreclosure or any other judgment directing the sale of specific real property. If a writ of execution is issued pursuant to a judgment in an in rem proceeding, a judgment of foreclosure or another judgment directing the sale of the specific real property, the list prepared by the judgment creditor under this section must contain the names and last known addresses of the persons who were parties to the action at the time of judgment in lieu of the names required under subsection (2) of this section.

(4) Failure to include the name of a person required to be listed under this section does not affect the validity of an execution sale or in any way give that person any right to challenge the sale of the property. By submitting the instructions to the sheriff, a judgment creditor certifies that the list of persons reflected in the instructions complies with this section, and the failure to include the name of any person as required by this section is subject to sanction under ORCP 17.

[2005 c.542 §20]



Section 18.920 - Notice of sale of personal property.

(2) Before any execution sale of personal property, the sheriff shall:

(a) Mail copies of the notice of sale by first class mail and by certified mail, return receipt requested, to the judgment debtor at the address provided in the instructions to the sheriff; and

(b) Mail a copy of the notice of sale by first class mail to any attorney for the judgment debtor identified in the instructions at the address provided in the instructions to the sheriff.

(3) The notices required by subsection (2) of this section must be mailed not less than 10 days before an execution sale is conducted.

(4) The sheriff shall post a notice of the sale in three public places in the county in which the sale is to take place. The notice must be posted not more than 20 days before the date of sale identified in the notice of sale and not less than 10 days before that date.

(5) In lieu of posting notice under subsection (4) of this section, a sheriff shall give notice of an execution sale by Internet posting if the judgment creditor requests that posting in the instructions given to the sheriff under ORS 18.875 and a website has been established under ORS 18.926 for the purpose of giving legal notices under ORS 18.860 to 18.993. Subject to ORS 18.926 (3), the notice must be posted on the Internet not less than 10 days before the date identified in the notice of sale and remain posted until that date.

[2005 c.542 §21; 2009 c.835 §5]



Section 18.922 - Expedited sale of perishable personal property; expedited sale to prevent loss of value.

(a) The notices required by ORS 18.920 (2) must be mailed by express mail not less than 48 hours before the execution sale is conducted; and

(b) The sheriff shall post notice of the sale in the manner required by ORS 18.920 (4) or (5) not less than 48 hours before the execution sale is conducted.

(2) In lieu of conducting an expedited sale under subsection (1) of this section, a judgment creditor or a sheriff may seek an ex parte order from the court directing the manner of conducting an expedited sale to prevent loss of value. An order issued under this section may modify or eliminate any of the requirements of ORS 18.920. If an ex parte order is entered under this subsection at the request of the judgment creditor, the judgment creditor must provide a copy of the order to the sheriff.

[2005 c.542 §22]



Section 18.924 - Notice of sale of real property.

(a) Post notice of the sale on the website established under ORS 18.926 for at least 28 days; and

(b) Publish notice of the sale in a newspaper, as defined in ORS 193.010, in the county where the real property is located once a week for four successive weeks.

(2) The notice posted on the website and published in the newspaper under subsection (1) of this section must include:

(a) The names of the parties subject to the writ of execution;

(b) The street address of the property or, if there is no street address, the tax lot number of the property; and

(c) The date, time and place of the execution sale.

(3) In addition to the information listed in subsection (2) of this section, the notice posted on the website under subsection (1) of this section must include:

(a) The legal description of the property; and

(b) The following notice:

______________________________________________________________________________

Before bidding at the sale, a prospective bidder should independently investigate:

(a) The priority of the lien or interest of the judgment creditor;

(b) Land use laws and regulations applicable to the property;

(c) Approved uses for the property;

(d) Limits on farming or forest practices on the property;

(e) Rights of neighboring property owners; and

(f) Environmental laws and regulations that affect the property.

______________________________________________________________________________

(4) In addition to the information listed in subsection (2) of this section, a notice published in the newspaper under subsection (1) of this section must include instructions for locating the information posted on the website under subsection (1) of this section.

(5) The sheriff is not required to post or publish the notice of sale of real property under this section until the judgment creditor provides the sheriff with all of the information required under subsections (2) and (3) of this section.

(6) Before any execution sale of real property, the sheriff shall:

(a) Mail copies of the notice of sale posted on the website under subsection (1) of this section by first class mail and by certified mail, return receipt requested, to the judgment debtor at the address provided in the instructions to the sheriff;

(b) Mail a copy of the notice of sale posted on the website under subsection (1) of this section by first class mail to any attorney for the judgment debtor identified in the instructions at the address provided in the instructions; and

(c) Mail a copy of the notice of sale posted on the website under subsection (1) of this section by first class mail to any other person listed in the instructions pursuant to ORS 18.918 at the address provided in the instructions.

(7) The notices required by subsection (6) of this section must be mailed not less than 28 days before an execution sale is conducted.

(8) Before any execution sale of real property for which the judgment creditor has provided a street address under ORS 18.875 (3), the sheriff shall post the notice of the sale posted on the website under subsection (1) of this section in a conspicuous place on the property. The notice must be posted not more than seven days after the sheriff mails notices as required by subsection (6) of this section.

[2005 c.542 §23; 2009 c.835 §6; 2011 c.195 §11; 2011 c.429 §4; 2013 c.464 §1]



Section 18.926 - Legal notices website; posting fee.

(2) An intergovernmental agreement entered into under this section may establish fees for posting legal notices on a website maintained under this section.

(3) For the purpose of determining whether a legal notice has been posted for the period of time required by law, an interruption of service of a website maintained under this section that does not exceed 48 hours does not affect the continuity of the posting. An interruption of service of a website maintained under this section does not prevent the sheriff from conducting an execution sale unless the court orders otherwise.

[2005 c.542 §24; 2009 c.835 §4; 2011 c.195 §13; 2013 c.464 §2]



Section 18.930 - Conduct of sale generally; county fee.

(2) At least 10 days before the date first set for an execution sale, a judgment creditor must provide the sheriff with any report for real property to be sold at the execution sale that is in the possession of the judgment creditor and that shows interests of record in the property. The sheriff shall make the report available to bidders who appear at the sale. No civil action may be brought against a title company, the judgment creditor, the sheriff or any other person by reason of omissions or errors in the report, and the validity of the sale is not affected by reason of any omissions or errors in the report.

(3) A judgment creditor that is a public body, as defined in ORS 174.109, may set a minimum bid amount for property to be sold at an execution sale.

(4) Tangible personal property to be sold at an execution sale must be present at the place where the sale is conducted unless the property is not in the possession of the sheriff.

(5) The county may establish a fee to be collected by the sheriff at the time of sale. The amount of the fee shall be established by the governing body of the county and may not be greater than the amount necessary to pay the county for the expenses incurred by the county for giving notice of the sale and conducting the sale and for the anticipated expenses for any notices required to be given after the sale and other post-sale administration of the sale.

(6) A person who purchases real property that is subject to redemption at an execution sale must provide the sheriff with an address to which a redemption notice may be sent and must notify the sheriff of any change in address until the purchaser transfers the purchaser's interest in the property, the property is redeemed or the time allowed for redemption expires, whichever occurs first. Any person who thereafter acquires the purchaser's interest in the property must notify the sheriff of the transfer, provide the sheriff with an address to which a redemption notice may be sent and notify the sheriff of any change in address until there is a another transfer, the property is redeemed or the time allowed for redemption expires, whichever occurs first.

(7) At any time before the sheriff conducts an execution sale for personal property, the judgment debtor may pay to the sheriff the full amount owing on the judgment as of the date the payment is made along with the costs of sale as described in ORS 18.950 (2). The payment must be made in United States currency. If payment is made under this subsection, the sheriff may not sell the property, and shall deliver the property to the debtor. The sheriff shall deliver the amount paid by the judgment debtor to the court administrator with the sheriff's return on the writ. The sheriff is not liable to any person by reason of accepting payment under the provisions of this subsection.

[2005 c.542 §25; 2007 c.580 §2; 2011 c.195 §14]



Section 18.932 - Postponement of sale; rules.

(a) The sheriff is unable to conduct the sale at the place and time specified in the notice of the sale;

(b) The sheriff considers it appropriate to postpone the sale for want of purchasers; or

(c) For other sufficient cause.

(2) A sheriff shall postpone an execution sale to a specified date upon the request of a judgment creditor. The sheriff may not postpone the execution sale to a date later than the final date for return on the writ of execution under ORS 18.872.

(3) If possible, the sheriff shall make a public announcement of a postponement at the time and place scheduled for the sale.

(4) An execution sale may be postponed more than one time under the provisions of this section. An execution sale may not be postponed beyond the date that a return on the writ is due. If the judgment creditor requests a postponement to a specified date, and the date is more than 60 days after the sheriff received the writ, the request for a postponement of the sale automatically operates as a request for an extension of the time for a return on the writ of execution under ORS 18.872 (1), and the return on the writ is due three business days after the date specified by the judgment creditor for the sale.

(5) The sheriff need not give additional notice of sale in the manner provided by ORS 18.918, 18.920, 18.922 or 18.924 by reason of a postponement. The State Court Administrator by rule may establish procedures for giving notice of a postponement by a posting on a website maintained under ORS 18.926.

[2005 c.542 §26]



Section 18.934 - Amount of property to be sold; sheriff and deputies may not purchase.

[2005 c.542 §27]



Section 18.936 - Bid by judgment creditor.

(a) Any unpaid sheriff's fees for the execution sale;

(b) The amount of an exemption that the debtor claims and that the judgment creditor agrees to or that a court has determined applies to the property; and

(c) Any amount that the judgment creditor bids that:

(A) Exceeds the full amount, calculated as of the date of the execution sale, that is owing on the money award, for a judgment that includes a money award, plus the costs of the sale as described in ORS 18.950 (2) that the judgment creditor paid; or

(B) Exceeds the amount declared in the judgment, calculated as of the date of the execution sale, for a judgment that directs the sale of specific real or personal property, plus the costs of the sale as described in ORS 18.950 (2) that the judgment creditor paid.

(2)(a) A judgment creditor that requested issuance of a writ of execution may submit a written bid for property to be sold in an execution sale before the sale is conducted.

(b) A bid under paragraph (a) of this subsection may not be for more than:

(A) The full amount, calculated as of the date of the execution sale, that is owing on the money award, for a judgment that includes a money award, plus the costs of the sale that the judgment creditor may recover as provided in ORS 18.950 (2); or

(B) The amount declared in the judgment, calculated as of the date of the execution sale, for a judgment that directs the sale of specific real or personal property, plus the costs of the sale that the judgment creditor may recover as provided in ORS 18.950 (2).

(c) The sheriff must receive a bid under this subsection not less than 48 hours before the sale is conducted. The sheriff may rely on the judgment creditor's calculation of the amount due under the money award or the amount declared in the judgment and for the costs of sale. The sheriff is not required to make a separate calculation. If the written bid of the judgment creditor is the highest bid, the judgment creditor need not make any payment to the sheriff other than for:

(A) Any unpaid sheriff's fees for the execution sale; and

(B) The amount of an exemption that the debtor claims and that the judgment creditor agrees to or that a court has determined applies to the property.

(3) A judgment creditor that makes a bid under subsection (2) of this section may instruct the sheriff to accept any bid that matches the amount of the judgment creditor's bid.

(4) A written bid under subsection (2) of this section is irrevocable, but the judgment creditor that submits the written bid may make an oral bid at the time of the sale that is higher than the written bid.

(5) A judgment creditor that makes a bid under this section must notify the sheriff of any amounts included in the bid that are attributable to costs of sale under ORS 18.950 (2).

[2005 c.542 §28; 2007 c.166 §7; 2011 c.195 §16; 2015 c.291 §2]



Section 18.938 - Manner of payment.

(2) A sheriff shall accept a cashier's check as payment from a purchaser at an execution sale only if the cashier's check is made payable to the sheriff and is drawn on a financial institution that is authorized to do business under the laws of Oregon or the United States.

(3) If any part of the purchase price at an execution sale is paid with a cashier's check, the sheriff shall give the purchaser a receipt for the funds in lieu of a certificate of sale under ORS 18.942. The receipt must state that the purchaser is the successful bidder and must describe the property sold.

(4) If any part of the purchase price at an execution sale is paid with a cashier's check, the sheriff shall deposit the check in a financial institution not later than the end of the first business day after the day on which the sale is conducted. The check must be deposited in a separate account.

(5) If the sheriff receives verification from a financial institution within 15 days after the date of the execution sale that all cashier's checks delivered to the sheriff for a purchase have received final settlement, the sale is effective as of the date and hour of the sale, and the purchaser has priority over any interest acquired in the real property after that time. The sheriff shall thereafter:

(a) Mail to the purchaser by first class mail a certificate of sale as provided under ORS 18.942 for all real property purchased; and

(b) Deliver the net proceeds of the sale to the court administrator or other official as provided by law.

(6) Subject to subsection (8) of this section, if the sheriff does not receive verification from a financial institution within 15 days after the date of the sale that all cashier's checks delivered to the sheriff for a purchase have received final settlement, the sale is void and the sheriff shall return to the purchaser any cash tendered by the purchaser and any amounts received for cashier's checks for which final settlement was received, less any bank charges incurred for cashier's checks and any other amount allowed by law.

(7) If any part of the purchase price at an execution sale is paid with a cashier's check, and the return date for the writ that is the basis for the sale is less than 18 days after the date of the sale, the return date is automatically extended to 18 days after the date of the sale.

(8) The judgment creditor may extend by a period of not more than 60 days the time for the sheriff to receive verification of a cashier's check provided for in subsections (5) and (6) of this section. If the judgment creditor extends the time for the sheriff to receive verification of a cashier's check, the return date for the writ is automatically extended three business days after the date specified by the judgment creditor.

(9) A judgment creditor may elect to pursue remedies under ORS chapter 73 by reason of the failure of a financial institution to honor a cashier's check tendered under this section, as though the judgment creditor had been the person to whom the check was payable.

(10) As used in this section:

(a) "Cashier's check" has the meaning given that term in ORS 73.0104.

(b) "Financial institution" has the meaning given that term in ORS 706.008.

[2005 c.542 §29]



Section 18.940 - Bill of sale for personal property.

(2) If the sheriff has secured property in the manner provided by ORS 18.880 and the judgment debtor refuses to make the property available to the purchaser, without further court order the sheriff shall use all reasonable force necessary to allow the purchaser to access the property at the place where the property was located when the sheriff secured the property.

[2005 c.542 §30]



Section 18.942 - Sheriff's certificate of sale for real property.

(2) A purchaser shall record in the County Clerk Lien Record the sheriff's certificate of sale provided to the purchaser under the provisions of this section.

[2005 c.542 §31; 2015 c.168 §6]



Section 18.944 - Notice of completed sale.

(a) Securely attach to the main entrance of any dwelling unit upon the property a written notice stating that the property has been sold; and

(b) Send a copy of the notice described in paragraph (a) of this subsection by first class mail and by registered or certified mail to the judgment debtor.

(2) The notice required by subsection (1)(a) of this section shall be in substantially the following form:

______________________________________________________________________________

YOUR PROPERTY HAS BEEN SOLD

Your property located at _________ has been sold. The property was sold on_____, 2___, to satisfy a court judgment against you. The purchaser's name and address are_________. The purchaser paid _____ for your property.

You may have the right to buy back the property from the purchaser by paying the purchaser the amount paid at the sale plus taxes, expenses and interest. YOU WILL LOSE THE RIGHT TO BUY BACK YOUR PROPERTY ON_____, 2___. If you do not buy back your property, the sheriff will give a deed for your property to the purchaser on that date.

The law on the rights of a person whose property is sold to satisfy a court judgment is found in ORS 18.960 to 18.985. You must follow exactly the instructions provided there.

IF YOU HAVE ANY QUESTIONS, YOU SHOULD SEE A LAWYER AT ONCE.

______________________________________________________________________________

(3) The sheriff shall retain the return receipt for a notice sent by registered or certified mail as provided in subsection (1)(b) of this section and shall make and retain a record of the posting of notice required by subsection (1)(a) of this section.

(4) Failure of the sheriff to comply with any provision of this section does not affect the validity of the sale of residential property. However, this subsection does not limit any other right the judgment debtor may have.

[2005 c.542 §32]



Section 18.946 - Possession after sale; right to rents or value of use.

(2) If property sold on execution or redeemed is in the possession of a tenant who holds the property at the time of the sale under an unexpired lease that has a priority that is inferior to the claim of the judgment creditor, the lessee has the right to remain in possession of the property until expiration of the period allowed for redemption if the lessee makes the lease payments to the purchaser or redemptioner, or pays to the purchaser or redemptioner a monthly payment equal to the value of the use and occupancy of the property, whichever amount is greater.

[2005 c.542 §33]



Section 18.948 - Confirmation of sale of real property.

(2) If an objection to a sale is filed, the court shall schedule a hearing on the objection. The court shall grant an order confirming the sale unless the person objecting to the sale establishes that the sale was not conducted in a manner that substantially conformed with the manner required by law, and that as a result it was probable that the person suffered damage. An order confirming a sale under this subsection conclusively establishes that the sale was conducted in the manner required by ORS 18.860 to 18.993. If the court sustains the objection, the court shall direct that the property be resold. Notwithstanding any other provision of ORS 18.860 to 18.993, the court may establish timelines for the conduct of the second sale and the return by the sheriff upon completion of the second sale.

(3) If the court orders that real property be resold under this section, the sheriff may not accept any bid in the second sale that is less than the amount paid in the first sale. If no higher bid is received in the second sale, the sheriff shall so indicate in the sheriff's return to the court. If a higher bid is received at the second sale, upon receipt of the proceeds the court administrator shall return to the first purchaser the amounts paid by the purchaser. If the original purchaser makes the highest bid in the second sale, the purchaser need pay to the sheriff only the difference between the bid in the second sale and the amounts already paid by the purchaser.

[2005 c.542 §34]



Section 18.950 - Delivery and distribution of proceeds.

(2) A judgment creditor is entitled to recover from the proceeds of the sale all of the following costs of sale paid by the judgment creditor:

(a) Sheriff's fees;

(b) The cost of any title report required to determine persons entitled to notice under ORS 18.918 (2);

(c) The cost of any indemnity bond or letter of credit required by ORS 18.886;

(d) Amounts that may be recovered by the judgment creditor under ORS 18.999;

(e) Services fees that may be recovered as costs under ORS 18.912; and

(f) Recording fees incurred pursuant to ORS 18.870.

(3) The court shall order that the costs specified in subsection (2) of this section be paid before application of the remaining proceeds to satisfaction of the judgment.

(4) If any proceeds from an execution sale remain after the payment of costs under subsection (3) of this section and satisfaction of the judgment, the court administrator shall pay the remaining proceeds as directed by the court in the order of distribution.

[2005 c.542 §35; 2007 c.166 §19]



Section 18.952 - Effect of sale on judgment debtor's or mortgagor's title; effect of redemption by judgment debtor or mortgagor.

(2) If a judgment debtor or mortgagor, or a successor in interest to a judgment debtor or mortgagor, redeems property sold at an execution sale, the property may not be redeemed by any other person. The sheriff shall provide the redemptioner with a certificate of redemption. A certificate of redemption may be recorded in the County Clerk Lien Record for the county in which the property is located.

[2005 c.542 §36]



Section 18.954 - Conduct of sale pursuant to court rule or terms of order or judgment.

[2005 c.542 §37]



Section 18.960 - Definitions.

(1) "Certificate holder" means a person who holds a certificate of sale issued under ORS 18.942 or who holds a certificate of redemption issued under ORS 18.975.

(2) "Claimant" means a person who claims to have a right to redeem under ORS 18.960 to 18.985.

(3) "Land sale contract" means a contract for the transfer or conveyance of an interest in real property. "Land sale contract" does not include earnest money agreements, preliminary sales agreements, options or rights of first refusal.

(4) "Redemptioner" means a person other than a judgment debtor who has redeemed property under ORS 18.960 to 18.985.

(5) "Redemption notice" means a notice described under ORS 18.970.

[2005 c.542 §37a]



Section 18.962 - Property that may be redeemed.

(2) A manufactured dwelling, as defined by ORS 446.003, may be redeemed only if the manufactured dwelling is sold together with the real property on which the manufactured dwelling is located.

(3) The right of a seller to receive payments under a land sale contract that is sold with the real property may be redeemed.

(4) Except as provided in ORS 18.987 (3), a purchaser's interest in a land sale contract may be redeemed.

[2005 c.542 §38]



Section 18.963 - Who may redeem.

(a) The judgment debtor;

(b) A mortgagor whose interest in the property was sold at the execution sale;

(c) Any person with a lien against the property that has a priority that is inferior to the claim of the judgment creditor; or

(d) The successor in interest of any person described in paragraph (a), (b) or (c) of this subsection.

(2) Subject to subsection (3) of this section, for the purposes of ORS 18.960 to 18.985:

(a) All references to a judgment debtor include a mortgagor whose interest in the property that was sold at the execution sale and any successor in interest to such a mortgagor;

(b) All references to a judgment debtor include a successor in interest to a judgment debtor; and

(c) A person described in subsection (1)(c) of this section, and any successor in interest of that person, is a lien claimant.

(3) Any person described in subsection (1) of this section who conveys all of the person's interest in property sold on execution to a successor in interest may not redeem the property.

[2005 c.542 §39]



Section 18.964 - Time for redemption.

(2) Except as provided in subsection (3) of this section, the ability of a lien claimant to redeem property sold at an execution sale expires unless the lien claimant redeems the property within 60 days after the date of sale.

(3) If any lien claimant redeems property within the time provided by subsection (2) of this section, any other lien claimant may redeem the property from the redemptioner. The subsequent redemption must be made within 60 days after the redemption amount specified in ORS 18.966 or 18.967 is paid to the sheriff. Other lien claimants may thereafter redeem from a preceding redemptioner, in the same manner, as long as each redemption is made within 60 days after the previous redemption.

[2005 c.542 §40]



Section 18.966 - Redemption amount payable to purchaser.

(1) The amount paid by the purchaser at the execution sale, with interest at the rate of nine percent per annum from the date of sale;

(2) The amount of any taxes paid by the purchaser on the property, with interest at the rate of nine percent per annum from the date of payment;

(3) Any amounts necessarily expended by the purchaser to prevent waste, with interest at the rate of nine percent per annum from the date of payment;

(4) Any amounts paid by the purchaser on liens superior to the interest of the purchaser, with interest at the rate of nine percent per annum from the date of payment; and

(5) Any assessments paid by the purchaser to a homeowners association under ORS 94.550 to 94.783, or to an association of unit owners under ORS chapter 100, with interest at the rate of nine percent per annum from the date of payment.

[2005 c.542 §41; 2015 c.120 §1]



Section 18.967 - Redemption amount payable to redemptioner.

(1) The amount paid by the redemptioner, with interest at the rate of nine percent per annum from the date of payment;

(2) The amount owing on the lien of the redemptioner, unless the payment is made by a lien claimant whose lien has a priority that is superior to the lien of the redemptioner;

(3) The amount of any taxes paid by the redemptioner on the property, with interest at the rate of nine percent per annum from the date of payment;

(4) Any amounts necessarily expended by the redemptioner to prevent waste, with interest at the rate of nine percent per annum from the date of payment;

(5) Any amounts paid by the redemptioner on liens superior to the lien of the redemptioner, with interest at the rate of nine percent per annum from the date of payment; and

(6) Any amounts paid by the redemptioner to a homeowners association under ORS 94.550 to 94.783, or to an association of unit owners under ORS chapter 100, with interest at the rate of nine percent per annum from the date of payment.

[2005 c.542 §42; 2015 c.120 §2]



Section 18.968 - Setoff for rents, income and profits realized by certificate holder; certificate holder's lien for crops and amounts expended to prevent waste.

(2) If the real property sold at an execution sale is farmland, the certificate holder has a lien on the first crops sown or grown after the sale and for all sums reasonably expended by the certificate holder in plowing, cultivating or seeding the property. The lien of the certificate holder is superior to all other liens except the liens provided by law for payment of wages for work in cultivating the land or harvesting the crops grown on the property. If the real property is not farmland, the certificate holder has a lien on the profits accruing from the property during the period that the certificate holder held the land for sums necessarily expended by the certificate holder to prevent waste.

[2005 c.542 §43]



Section 18.970 - Redemption notice.

(2) If the claimant is a lien claimant, the notice must reflect the nature of the lien claimant's interest and the claimant shall attach to the notice copies of any documents necessary to establish that interest. If the claimant is a successor in interest to another person with redemption rights under ORS 18.963, the claimant shall attach to the notice copies of any documents necessary to establish how the person acquired the interest. If the claimant claims to have an interest with a priority that is superior to the interest of the certificate holder, the claimant shall attach to the notice copies of any documents necessary to establish that priority.

(3) A redemption notice must be served by personal service or by first class mail. If the notice is served by first class mail, service is effective on mailing. A copy of the notice may be filed with the sheriff before the notice is given to the certificate holder, but must be filed with the sheriff no later than seven days before the redemption date specified in the notice. The notice must be served on the certificate holder not more than 30 days before the payment date specified in the redemption notice, and:

(a) Not less than 14 days before the payment date specified in the notice, if service is made by first class mail; or

(b) Not less than seven days before the payment date specified in the notice, if personal service is made.

(4) A claimant shall submit proof of service of the notice required by this section at the time the claimant pays the sheriff under ORS 18.975.

(5) If a certificate holder fails to comply with the requirements of ORS 18.930 (6) or 18.982, the certificate holder may not object to a redemption by reason of failure to receive a redemption notice.

[2005 c.542 §44a; 2007 c.580 §3]



Section 18.971 - Objection to redemption notice.

(2) The filing of an objection under this section does not affect the requirement of payment of the redemption amount specified in the redemption notice under ORS 18.975.

[2005 c.542 §44b]



Section 18.972 - Response to redemption notice.

(a) The notice requests an accounting under ORS 18.980; or

(b) The certificate holder objects to the redemption amount specified in the notice.

(2) A response to a redemption notice must be served by personal service or by first class mail. If the response is served by first class mail, service is effective on mailing. A copy of the response may be filed with the sheriff before the response is given to the claimant, but must be filed with the sheriff before the payment date specified in the notice. The response must be served on the claimant before the payment date specified in the notice.

(3) If the redemption notice requests an accounting, the accounting must be attached to the response given under this section.

(4) If the certificate holder objects to the redemption amount specified in the notice because the certificate holder claims additional amounts are owing under ORS 18.966 or 18.967, the response must include all information specified in ORS 18.980 (1)(a) to (e).

(5) A response filed under this section must include a statement of the amount claimed as the proper redemption amount after deductions or additions by reason of any accounting provided with the response or by reason of additional amounts claimed under subsection (4) of this section.

[2005 c.542 §44c; 2015 c.120 §3]



Section 18.973 - Objection to response.

(2) The filing of an objection under this section does not affect the requirement of payment of the redemption amount specified in the redemption notice under ORS 18.975. Payment of the amount claimed in the response waives any objection filed under this section unless the claimant delivers a copy of the objection to the sheriff with the payment.

[2005 c.542 §44d]



Section 18.975 - Payment of redemption amount.

(2) The sheriff shall issue to the claimant who makes payment under this section a certificate of redemption on the payment date specified in the redemption notice unless:

(a) Before the payment date specified in the notice, an objection is filed with the sheriff in the manner required by ORS 18.971;

(b) Before the payment date specified in the notice, a response is filed with the sheriff in the manner required by ORS 18.972, and the claimant fails to pay additional amounts claimed in the response on the payment date specified in the notice;

(c) An objection to a response is delivered to the sheriff with the payment in the manner required by ORS 18.973; or

(d) The calculations or other documentation provided to the sheriff appear irregular to the sheriff.

(3) If the calculations or other documentation provided to the sheriff appear irregular to the sheriff, and the claimant objects to the failure of the sheriff to issue a certificate of redemption pursuant to subsection (2)(d) of this section, the sheriff shall give written notice to the court of the objection pursuant to ORS 18.992.

(4) If a claimant pays the sheriff the redemption amount specified in the redemption notice, but the sheriff does not issue a certificate of redemption pursuant to subsection (2) of this section, the sheriff shall give the claimant a receipt for the funds in lieu of a certificate of redemption.

(5) If a response is filed with the sheriff in the manner required by ORS 18.972 before the payment date specified in the notice, and the claimant makes payment as required by subsection (1) of this section but fails to pay additional amounts claimed in the response, the redemption notice is of no effect and the sheriff shall return the payment to the claimant unless:

(a) The claimant objects to the response in the manner provided by ORS 18.973; or

(b) The claimant pays additional amounts claimed in the response, plus interest, in the manner provided by subsection (6) of this section.

(6) If a response is filed with the sheriff in the manner required by ORS 18.972 before the payment date specified in the notice, and the claimant makes payment as required by subsection (1) of this section but fails to pay additional amounts claimed in the response, the sheriff shall issue a certificate of redemption to the claimant dated as of the date that the receipt was issued under subsection (4) of this section if the claimant pays additional amounts claimed in the response, plus interest, within seven days after the date the receipt was issued.

[2005 c.542 §44e]



Section 18.978 - Court proceedings on objections.

(2) The court shall schedule a hearing on an objection filed under ORS 18.971 or 18.973 as soon as possible.

(3) If a certificate holder files an objection under ORS 18.971, and the court determines that the claimant is eligible to redeem, the court shall direct the sheriff to issue a certificate of redemption to the claimant, dated as of the date that the receipt was issued under ORS 18.975. If the court determines that the claimant is not eligible to redeem, the court shall direct the sheriff to refund all amounts paid by the claimant to the sheriff.

(4) If an objection is filed by a claimant under ORS 18.973, the court shall determine the proper redemption amount. If the court determines that the proper redemption amount is greater than the amount paid under ORS 18.975, the court shall direct the sheriff to issue a certificate of redemption to the claimant upon payment of the additional amounts plus interest within 10 days after entry of the court's order, dated as of the date that the receipt was issued under ORS 18.975. If the additional amounts and interest are not paid within the time allowed, the redemption is void and the sheriff shall refund to the claimant all amounts paid to the sheriff. If the court determines that the proper redemption amount is less than the amount paid under ORS 18.975, the court shall direct the sheriff to issue a certificate of redemption to the claimant, dated as of the date that the receipt was issued under ORS 18.975, and order a refund to the claimant of the amounts determined by the court to be in excess of the proper redemption amount.

(5) Upon issuance of a certificate of redemption under this section, the sheriff shall deliver to the certificate holder the amount determined to be the proper redemption amount.

(6) If the court determines under subsection (4) of this section that the proper redemption amount is greater than the amount paid under ORS 18.975, and determines that the amount specified in the redemption notice does not represent a good faith attempt to determine the proper redemption amount, the court shall enter judgment against the claimant for all attorney fees incurred by the certificate holder in the proceedings.

[2005 c.542 §44f]



Section 18.980 - Accounting.

(a) The amount of any taxes the certificate holder has paid on the property, with interest at the rate of nine percent per annum from the date of payment.

(b) Any amounts necessarily expended by the certificate holder to prevent waste, with interest at the rate of nine percent per annum from the date of payment.

(c) Any amounts that the certificate holder has paid on liens superior to the lien of the certificate holder, with interest at the rate of nine percent per annum from the date of payment.

(d) The amount of any assessments paid by the certificate holder to a homeowners association under ORS 94.550 to 94.783, or to an association of unit owners under ORS chapter 100, with interest at the rate of nine percent per annum from the date of payment.

(e) The amount owing on the lien of the certificate holder, if the certificate holder is a redemptioner.

(f) The net proceeds of rents, income or profits from the property by the certificate holder while the certificate holder has been in possession of the property.

(2) If a redemption notice includes a request for an accounting and the certificate holder fails to respond as required by ORS 18.972, the time for paying the redemption amount is automatically extended to 30 days after the redemption date specified in the redemption notice or until the time specified by subsection (4) of this section if a claimant files a motion under subsection (3) of this section.

(3) If a redemption notice includes a request for an accounting, and the certificate holder fails to respond as required by ORS 18.972, the claimant may file a motion with the court requesting an order requiring the certificate holder to show cause why the certificate holder should not be held in contempt. A motion under this subsection must be made not more than 28 days after the redemption notice is served on the certificate holder. The claimant must deliver a copy of the motion to the sheriff.

(4) If a motion is filed under subsection (3) of this section:

(a) The time for redemption of the property is automatically extended to 30 days after the accounting is provided by the certificate holder; and

(b) The time for paying the redemption amount is automatically extended to 30 days after the accounting is provided by the certificate holder.

[2005 c.542 §45; 2015 c.120 §4]



Section 18.981 - Manner of payment.

(2) A sheriff shall accept a cashier's check as payment only if the cashier's check is made payable to the sheriff and is drawn on a financial institution that is authorized to do business under the laws of Oregon or the United States. If any part of the redemption amount is paid with a cashier's check, the sheriff shall give the purchaser a receipt for the funds in lieu of a certificate of redemption under ORS 18.975.

(3) If any part of the redemption amount is paid with a cashier's check, the sheriff shall deposit the check in a financial institution not later than the end of the first business day after the day on which the check is received. The check must be deposited in a separate account.

(4) If the sheriff receives verification from a financial institution within 15 days after the date of the redemption that all cashier's checks delivered to the sheriff for the redemption have received final settlement, and the sheriff is required to give a certificate of redemption under ORS 18.975, the sheriff shall mail to the claimant by first class mail a certificate of redemption and deliver to the certificate holder all amounts paid to the sheriff. If the sheriff is not required to give a certificate of redemption under ORS 18.975, the sheriff shall give the person tendering the amounts a receipt for the funds in lieu of a certificate of redemption, and shall deliver a certificate of redemption and the amounts paid to the sheriff only as provided in ORS 18.978 after a final decision by the court.

(5) If the sheriff does not receive verification from a financial institution within 15 days after the checks are deposited that all cashier's checks delivered to the sheriff have received final settlement, the redemption is void and the sheriff shall return to the claimant any cash tendered by the claimant and any amounts received for cashier's checks for which final settlement was received, less any bank charges incurred for cashier's checks and any other amount allowed by law.

(6) As used in this section:

(a) "Cashier's check" has the meaning given that term in ORS 73.0104.

(b) "Financial institution" has the meaning given that term in ORS 706.008.

[2005 c.542 §46]



Section 18.982 - Redemptioner must provide sheriff with address.

[2005 c.542 §46a]



Section 18.983 - Court may restrain waste.

[2005 c.542 §47]



Section 18.985 - Sheriff's deed.

(2) Notwithstanding subsection (1) of this section, the court may direct the sheriff to execute a deed to a certificate holder before the expiration of the time allowed for redemption if the certificate holder establishes that the certificate holder has acquired the rights of all persons entitled to redeem.

[2005 c.542 §48]

SPECIAL RULES FOR SPECIFIC



Section 18.986 - Manufactured dwellings and floating homes.

(2) A manufactured dwelling or floating home that is held as inventory for sale or lease in the normal course of business must be levied on and sold in the same manner as provided for tangible personal property under ORS 18.860 to 18.993.

(3) If the real property upon which a manufactured dwelling or floating home is located is not to be sold at the execution sale, and the manufactured dwelling or floating home is not held as inventory for sale or lease in the normal course of business, the manufactured dwelling or floating home must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993 except that:

(a) The legal description required by ORS 18.875 (1)(e) need not be included in the instructions to the sheriff; and

(b) The sheriff shall give the purchaser of a manufactured dwelling or floating home a bill of sale under ORS 18.940 and not a certificate of sale under ORS 18.942.

(4) For the purposes of this section:

(a) "Floating home" has the meaning given that term in ORS 830.700.

(b) "Manufactured dwelling" has the meaning given that term in ORS 446.003.

[2005 c.542 §49]



Section 18.987 - Purchaser's interest in land sale contract; leasehold interest in land with unexpired term of more than two years.

(2) The legal description required by ORS 18.875 (1)(e) in instructions to a sheriff directing the sale of a purchaser's interest in a land sale contract, as defined by ORS 18.960, or the sale of a leasehold interest in land with an unexpired term of more than two years must be of the property sold under the land sale contract, or of the real property subject to the lease.

(3) There is no right of redemption if a purchaser's interest in a land sale contract, as defined by ORS 18.960, is sold at an execution sale pursuant to a judgment enforcing the seller's rights under the contract and if the judgment directing the sale of the purchaser's interest indicates that the purchaser's interest is sold without redemption rights.

[2005 c.542 §50]



Section 18.988 - Seller's right to receive payments under land sale contract.

(a) May not be sold pursuant to a writ of garnishment;

(b) May be sold only under a writ of execution in conjunction with a sale of the seller's interest in the real property; and

(c) Must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

(2) This section does not affect the ability of a judgment creditor to garnish payments owed to a seller under a land sale contract, as defined by ORS 18.960, that are due when the writ of garnishment is delivered or within 45 days after the writ of garnishment is delivered, as provided by ORS 18.685 (5).

[2005 c.542 §51]



Section 18.989 - Equitable interests in property.

(a) An order or judgment specifically authorizes the sale of the equitable interest; and

(b) The writ of execution specifically directs the sale of the equitable interest.

(2) If a writ of execution specifically directs the sale of the equitable interest in property, the judgment creditor must submit a copy of the order or judgment authorizing the sale with the instructions to the sheriff required by ORS 18.875.

(3) If a writ of execution specifically directs the sale of the equitable interest in real property, the equitable interest shall be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

(4) A purchaser's interest in a land sale contract, as defined by ORS 18.960, or a leasehold interest in land with an unexpired term of more than two years, may be sold pursuant to a writ of execution even though the sale is not specifically authorized by an order or judgment and the writ does not specifically direct the sale of the interest.

[2005 c.542 §52]



Section 18.992 - Referral of disputes to court.

[2005 c.542 §53]



Section 18.993 - Effect of ORS 18.860 to 18.993 on court's ability to direct seizure.

[2005 c.542 §54]



Section 18.995 - Owner not allowed to neglect foreclosed residential real property; local government to notify owner of violation; lien for unreimbursed costs.

(a) "Foreclosed residential real property" means residential property, as defined in ORS 18.901, that an owner obtains as a result of:

(A) Foreclosing a trust deed on the residential property; or

(B) Receiving a judgment that forecloses a lien on the residential property.

(b) "Neglect" means:

(A) To fail or a failure to maintain the buildings, grounds or appurtenances of foreclosed residential real property in such a way as to allow:

(i) Excessive growth of foliage that diminishes the value of adjacent property;

(ii) Trespassers or squatters to remain on the foreclosed residential real property or in a structure located on the foreclosed residential real property;

(iii) Mosquito larvae or pupae to grow in standing water on the foreclosed residential real property; or

(iv) Other conditions on the foreclosed residential real property that cause or contribute to causing a public nuisance.

(B) To fail or a failure to monitor the condition of foreclosed residential real property by inspecting the foreclosed residential real property at least once every 30 days with sufficient attention so as to prevent, or to identify and remedy, a condition described in subparagraph (A) of this paragraph.

(c) "Owner" means a person, other than a local government, that forecloses a trust deed by advertisement and sale under ORS 86.752 or by suit under ORS 88.010.

(d) "Reasonable costs" means actual and demonstrable costs that are commensurate with and do not exceed the market rate for services necessary to remedy a condition of neglect, plus the actual and demonstrable costs of administering a contract for services to remedy a condition of neglect or the portion of the costs of a program to remedy conditions of neglect that are attributable to remedying a condition of neglect for specific foreclosed residential real property.

(2)(a) An owner may not neglect the owner's foreclosed residential real property during any period in which the foreclosed residential real property is vacant.

(b) An owner shall provide the owner's name or the name of the owner's agent and a telephone number or other means for contacting the owner or agent to:

(A) The neighborhood association for the neighborhood in which the foreclosed residential real property is located; or

(B) An official that the local government designates to receive the information described in this paragraph.

(c) An owner shall post a durable notice in a conspicuous location on the foreclosed residential real property that lists a telephone number for the owner or for the local government that a person may call to report a condition of neglect. The owner shall replace the notice if the notice is removed from the foreclosed residential real property during a period when the foreclosed residential real property is vacant.

(d) An owner or the agent of an owner shall identify the owner of the foreclosed residential real property to the local government and shall provide to, and maintain with, the local government current contact information during a period when the foreclosed residential real property is vacant.

(3)(a) If a local government finds a violation of subsection (2)(a) of this section, the local government shall notify the owner in writing of the foreclosed residential real property that is the subject of the violation and in accordance with paragraph (b) or (c) of this subsection, as appropriate, shall specify a time within which the owner must remedy the condition of neglect that is the basis for the local government's finding.

(b) The local government shall allow the owner not less than 30 days to remedy the violation unless the local government makes a determination under paragraph (c) of this subsection and shall provide the owner with an opportunity to contest the local government's finding at a hearing. The owner must contest the local government's finding within 10 days after the local government notifies the owner of the violation.

(c) If the local government determines that a specific condition of the foreclosed residential real property constitutes a threat to public health or safety, the local government may require an owner to remedy the specific condition in less than 30 days, provided that the local government specifies in the written notice the date by which the owner must remedy the specific condition. A local government may specify in the written notice different dates by which the owner must remedy separate conditions of neglect on the foreclosed residential real property.

(4)(a) After a local government allows an owner the time specified in subsection (3)(b) of this section or makes a determination under subsection (3)(c) of this section, the local government may remedy or contract with another person to remedy neglect or a specific condition of neglect on foreclosed residential real property and require the owner to reimburse the local government for reasonable costs the local government incurs under this paragraph.

(b) A local government that has incurred costs with respect to foreclosed residential real property under paragraph (a) of this subsection has a lien on the foreclosed residential real property for the sum of the local government's unreimbursed costs. A lien created under this paragraph is prior to all other liens and encumbrances, except that the lien has equal priority with a tax lien. The lien attaches at the time the local government files a claim of lien with the county clerk of the county in which the foreclosed residential real property is located. A local government may bring an action in the circuit court to foreclose the lien in the manner provided for foreclosing other liens on real or personal property.

[2013 c.317 §1]

Note: 18.995 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 18.999 - Recovery of expenses incurred in enforcing judgment and certain other monetary obligations.

(1) When a plaintiff receives moneys under a garnishment, attachment or payment, the plaintiff may proceed as follows:

(a) Before crediting the total amount of moneys received against the judgment or debt, the plaintiff may recover and keep from the total amount received under the garnishment, attachment or payment any moneys allowed to be recovered under this section.

(b) After recovering moneys as allowed under paragraph (a) of this subsection, the plaintiff shall credit the remainder of the moneys received against the judgment or debt as provided by law.

(2) Moneys recovered under subsection (1)(a) of this section shall not be considered moneys paid on and to be credited against the original judgment or debt sought to be enforced. No additional judgment is necessary to recover moneys in the manner provided in subsection (1)(a) of this section.

(3) The only moneys a plaintiff may recover under subsection (1)(a) of this section are those described in subsection (4) of this section that the plaintiff has paid to enforce the existing specific judgment or debt that the specific garnishment or attachment was issued to enforce or upon which the payment was received. Moneys recoverable under subsection (1)(a) of this section remain recoverable and, except as provided under subsection (8) of this section, may be recovered from moneys received by the plaintiff under subsequent garnishments, attachments or payments on the same specific judgment or debt.

(4) This section allows the recovery only of the following:

(a) Statutorily established moneys that meet the requirements under subsection (3) of this section, as follows:

(A) Garnishee's search fees under ORS 18.790.

(B) Fees for delivery of writs of garnishment under ORS 18.652.

(C) Circuit court fees as provided under ORS 21.235 and 21.258.

(D) County court fees as provided under ORS 5.125.

(E) County clerk recording fees as provided in ORS 205.320.

(F) Actual fees or disbursements made under ORS 21.300.

(G) Costs of execution as provided in ORS 105.112.

(H) Fees paid to an attorney for issuing a garnishment in an amount not to exceed $37 for each garnishment.

(I) Costs of an execution sale as described in ORS 18.950 (2).

(J) Fees paid under ORS 21.200 for motions and responses to motions filed after entry of a judgment.

(K) Amounts paid to a sheriff for the fees and expenses of executing a warrant under ORS 105.510.

(b) Interest on the amounts specified in paragraph (a) of this subsection at the rate provided for judgments in ORS 82.010 for the period of time beginning with the expenditure of the amount and ending upon recovery of the amount under this section.

(5) The plaintiff shall be responsible for doing all of the following:

(a) Maintaining a precise accounting of moneys recovered under subsection (1)(a) of this section and making the accounting available for any proceeding relating to that judgment or debt.

(b) Providing reasonable notice to the defendant of moneys the plaintiff recovers under subsection (1)(a) of this section.

(6) Moneys recovered under subsection (1)(a) of this section remain subject to all other provisions of law relating to payments, or garnished or attached moneys including, but not limited to, those relating to exemption, claim of exemption, overpayment and holding periods.

(7) Nothing in this section limits the right of a plaintiff to recover moneys described in this section or other moneys in any manner otherwise allowed by law.

(8) A writ of garnishment or attachment is not valid if issued solely to recover moneys recoverable under subsection (1)(a) of this section unless the right to collect the moneys is first reduced to a judgment or to a debt enforceable under ORS 18.854.

[Formerly 18.910; 2007 c.860 §§11,31; 2009 c.659 §§5,7; 2011 c.366 §§3,4; 2011 c.595 §115; 2013 c.685 §39]

Note: 18.999 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 019 - Appeals

Section 19.005 - Definitions.

(1) "Exhibits" means exhibits offered and received or rejected in the trial court.

(2) "Judgment" means a judgment or appealable order, as provided in ORS 19.205.

(3) "Notice of appeal" includes a notice of cross-appeal.

(4) "Record" or "record of the case" means the trial court file and any transcript, narrative statement and exhibits.

(5) "Supersedeas undertaking" means an undertaking on appeal that secures performance of a judgment being appealed and operates to stay enforcement of the judgment pending appeal.

(6) "Transcript" means the transcript of the court reporter’s report as provided in ORS 8.340, 8.350 and 8.360 and any transcript of an audio record prepared under ORS 19.370.

(7) "Trial court file" means all the original papers filed in the trial court whether before or after judgment, including but not limited to the summons and proof of service thereof, pleadings, motions, affidavits, depositions, stipulations, orders, jury instructions, the judgment, the notice of appeal and the undertaking on appeal.

(8) "Undertaking for costs" means an undertaking on appeal that secures payment of costs and disbursements that may be awarded against an appellant on appeal, and any amounts that may be awarded to the respondent under the provisions of ORS 19.445.

(9) "Undertaking on appeal" means a promise secured by sureties or by money, bond or any other security described in ORS 22.020. "Undertaking on appeal" includes undertakings for costs and supersedeas undertakings.

[1959 c.558 §2; 1985 c.734 §2; 1997 c.71 §12; 1997 c.389 §23; 1997 c.801 §124; 1999 c.59 §9; 1999 c.367 §5; 2003 c.576 §280]



Section 19.010



Section 19.013

[Formerly 13.410; renumbered 19.215 in 1997]



Section 19.015

[Formerly 13.400; renumbered 19.225 in 1997]



Section 19.020

[Renumbered 19.245 in 1997]



Section 19.023



Section 19.026



Section 19.028



Section 19.029



Section 19.030



Section 19.033



Section 19.034



Section 19.035



Section 19.038



Section 19.040



Section 19.045



Section 19.050



Section 19.060



Section 19.065



Section 19.069



Section 19.070



Section 19.074



Section 19.078



Section 19.080



Section 19.084



Section 19.088



Section 19.090



Section 19.094



Section 19.095



Section 19.098



Section 19.100



Section 19.104



Section 19.108



Section 19.110



Section 19.111



Section 19.114



Section 19.118



Section 19.120



Section 19.125



Section 19.130



Section 19.140

[Renumbered 19.425 in 1997]



Section 19.150



Section 19.160

[Renumbered 19.445 in 1997]



Section 19.170



Section 19.180



Section 19.190



Section 19.200



Section 19.205 - Appealable judgments and orders.

(2) An order in an action that affects a substantial right, and that effectively determines the action so as to prevent a judgment in the action, may be appealed in the same manner as provided in this chapter for judgments.

(3) An order that is made in the action after a general judgment is entered and that affects a substantial right, including an order granting a new trial, may be appealed in the same manner as provided in this chapter for judgments.

(4) No appeal to the Court of Appeals shall be taken or allowed in any action for the recovery of money or damages only unless it appears from the pleadings that the amount in controversy exceeds $250.

(5) An appeal may be taken from the circuit court in any special statutory proceeding under the same conditions, in the same manner and with like effect as from a judgment or order entered in an action, unless appeal is expressly prohibited by the law authorizing the special statutory proceeding.

(6) Nothing in ORS chapter 18 affects the authority of an appellate court to dismiss an appeal or to remand a proceeding to the trial court under ORS 19.270 (4) based on the appellate court’s determination that the appeal has not been taken from an appealable judgment or order.

[Formerly 19.010; 2003 c.576 §85]



Section 19.210



Section 19.215 - Determining amount in controversy in class action for purposes of appeal.

[Formerly 19.013; 2003 c.576 §573]



Section 19.220



Section 19.225 - Appealability of certain orders in class actions.

[Formerly 19.015]



Section 19.230



Section 19.235 - Jurisdiction for determining whether decision is appealable.

(2) If the trial court determines that the decision is not appealable, the trial court, in its discretion, may proceed through entry of judgment or stay proceedings pending an appellate court determination of the existence of an appealable decision. The trial court may refer the question of the existence of an appealable decision to the court to which the appeal is taken. Neither an order by the trial court to proceed through entry of judgment, an order by the trial court to stay proceedings pending an appellate court determination, nor a trial court referral of the question of the existence of an appealable decision to the appellate court is appealable. However, on motion of any party or on its own motion the appellate court may stay proceedings in the trial court or stay any order or judgment entered by the trial court pending a final determination of appealability.

(3) When a party by motion, the trial court by referral or the appellate court on its own motion raises the issue whether the decision is appealable, the appellate court may make a summary determination of the appealability of the decision. A summary determination of the appealability of a decision under this subsection is subject to review by the Supreme Court as provided in ORS 2.520 except that the petition for review shall be served and filed within 14 days after the date of the court’s determination. Either the Court of Appeals or the Supreme Court may shorten the time period within which the petition for review shall be filed. A petition for review of a determination under this subsection shall not be treated as a request for reconsideration by the Court of Appeals. The Supreme Court shall expedite its review of the Court of Appeals’ summary determination under this subsection.

(4)(a) The trial court’s authority to proceed with a case under subsection (2) of this section shall end when the appellate court has made an express determination that an appeal has been taken from an appealable order or judgment, all means for obtaining review of that determination under subsection (3) of this section have been exhausted, and the State Court Administrator at the direction of the court has mailed copies of the final appellate court determination to the trial court and the parties; otherwise, the trial court’s jurisdiction shall continue.

(b) No action by the trial court taken pursuant to subsections (1) and (2) of this section, except for entry of judgment, shall be void solely because an appellate court later determines that a notice of appeal was filed from an appealable decision.

[Formerly 19.034]



Section 19.240 - How appeal to Court of Appeals taken.

(2) The appeal shall be taken by causing a notice of appeal, in the form prescribed by ORS 19.250, to be served:

(a) On all parties who have appeared in the action, suit or proceeding;

(b) On the trial court administrator; and

(c) On the trial court transcript coordinator if a transcript is designated in connection with the appeal.

(3) The original of the notice with proof of service indorsed thereon or affixed thereto shall be filed with the Court of Appeals.

[Formerly 19.023; 1999 c.367 §2]



Section 19.245 - Who may appeal; appeal of default judgments and judgments taken by confession; appeal of stipulated judgments.

(2) A party to a judgment given by confession or for want of an answer may not appeal from the judgment except as follows:

(a) A plaintiff, third party plaintiff or a party who pleaded a cross-claim or counterclaim may appeal from the judgment if the judgment is not in accord with the relief demanded in the complaint.

(b) A defendant may appeal from the judgment if the trial court has entered a default judgment against the defendant as a sanction or has denied a motion to set aside a default order or judgment.

(c) A defendant may appeal from the judgment if it is void.

(3) A party to a stipulated judgment may appeal from the judgment only if:

(a) The judgment specifically provides that the party has reserved the right to appellate review of a ruling of the trial court in the cause; and

(b) The appeal presents a justiciable controversy.

[Formerly 19.020; 1999 c.367 §1; 2001 c.541 §1]



Section 19.250 - Contents of notice of appeal.

(a) The title of the cause. The party appealing a judgment must be designated the appellant and the adverse party the respondent, but the title of the action or proceeding is not otherwise changed by reason of the appeal.

(b) The names of the parties and their attorneys.

(c)(A) If an appellant is not represented by an attorney, a postal address for the appellant and either an electronic mail address for the appellant or a statement that the appellant does not have an electronic mail address.

(B) If the appellant is represented by an attorney, a postal address and electronic mail address for the attorney.

(d) A notice to each party that appeared in the action or proceeding, or to the attorney for the party, that an appeal is taken from the judgment or some specified part of the judgment and designating the adverse parties to the appeal. The notice of appeal must contain the postal address and electronic mail address, if known to the appellant, for all other parties designated as parties to the appeal.

(e) A designation of those portions of the proceedings and exhibits to be included in the record in addition to the trial court file. The appellant may amend the designation of record at any time after filing the notice of appeal until 35 days after the filing of a certificate of preparation for the transcript under ORS 19.370 (3). The amendment must be made by filing and serving in the same manner as a notice of appeal a notice of amended designation of record. The amended designation must clearly indicate those portions of the proceedings and exhibits being added to or deleted from the original designation of record. The designation may not be later amended by the appellant unless the appellate court so orders.

(f) A plain and concise statement of the points on which the appellant intends to rely. On appeal, the appellant may rely on no other points than those set forth in such statement. If the appellant has designated for inclusion in the record all the testimony and all the instructions given and requested, no statement of points is necessary. Not later than the 15th day following the filing of the certificate of preparation for the transcript under ORS 19.370 (3), the appellant may serve and file an amended statement of points. Except by approval of the court, the appellant may then rely on no other points than those set forth in such amended statement.

(g) The signature of the appellant or attorney for the appellant.

(2) Within 14 days after the filing of the notice of appeal or amended designation of record, any other party may serve and file a designation of additional parts of the proceedings and exhibits to be included in the record. Such designation must be served and filed as provided for the serving and filing of a notice of appeal under ORS 19.240 and 19.260. If such party also appeals, the designation must be included in the notice of appeal of the party and may not be served and filed separately.

[Formerly 19.029; 1999 c.367 §3; 2013 c.685 §4]



Section 19.255 - Time for service and filing of notice of appeal.

(2) If a motion for a new trial is filed and served within the time allowed by ORCP 64, or a motion for judgment notwithstanding the verdict is filed and served within the time allowed by ORCP 63, a notice of appeal must be served and filed:

(a) Within 30 days after the order disposing of the motion is entered in the register, or within 30 days after the motion is deemed denied under ORCP 63 D or 64 F, whichever is first; or

(b) Within the time allowed by subsection (1) of this section, if the period of time provided for in subsection (1) of this section expires later than the period of time provided for in paragraph (a) of this subsection.

(3) Any other party who has appeared in the action, suit or proceeding, desiring to appeal against the appellant or any other party to the action, suit or proceeding, may serve and file notice of appeal within 10 days after the expiration of the time allowed by subsections (1) and (2) of this section. Any party not an appellant or respondent, but who becomes an adverse party to a cross appeal, may cross appeal against any party to the appeal by a written statement in the brief.

(4) Except as otherwise ordered by the appellate court, when more than one notice of appeal is filed, the date on which the last such notice was filed shall be used in determining the time for preparation of the transcript, filing briefs and other steps in connection with the appeal.

[Formerly 19.026; 2003 c.281 §1]



Section 19.260 - Filing by mail or delivery.

(A) Mailed by registered or certified mail and the party filing the notice has proof from the United States Postal Service of the mailing date; or

(B) Mailed or dispatched via the United States Postal Service or a commercial delivery service by a class of delivery calculated to achieve delivery within three calendar days, and the party filing the notice has proof from the United States Postal Service or the commercial delivery service of the mailing or dispatch date.

(b) Proof of the date of mailing or dispatch under this subsection must be certified by the party filing the notice and filed thereafter with the court to which the appeal is taken. Any record of mailing or dispatch from the United States Postal Service or the commercial delivery service showing the date that the party initiated mailing or dispatch is sufficient proof of the date of mailing or dispatch. If the notice is received by the court on or before the date by which the notice is required to be filed, the party filing the notice is not required to file proof of mailing or dispatch.

(2)(a) Service of notice of appeal on a party, transcript coordinator or the trial court administrator, or service of a petition for judicial review on a party or administrative agency may be accomplished by:

(A) First class, registered or certified mail; or

(B) Mail or dispatch for delivery via the United States Postal Service or a commercial delivery service by a class of delivery calculated to achieve delivery within three calendar days.

(b) The date of serving the notice under this subsection is the date of mailing or dispatch. The party filing the notice must certify the date and method of service.

(3) Notwithstanding subsections (1) and (2) of this section, if the party filing a notice of appeal is involuntarily confined in a state or local governmental facility, the date of filing of a notice of appeal in the Court of Appeals or the Supreme Court, and the date of service under subsection (2) of this section, is the date on which the party delivers the original notice of appeal, and the appropriate number of copies of the notice for service under subsection (2) of this section, to the person or place designated by the facility for handling outgoing mail.

(4) Except as otherwise provided by law, the provisions of this section are applicable to petitions for judicial review, cross petitions for judicial review and petitions under the original jurisdiction of the Supreme Court or Court of Appeals.

[Formerly 19.028; 1999 c.367 §6; 2011 c.310 §1; 2015 c.80 §1]



Section 19.265 - Payment of filing fee.

[Formerly 19.035]



Section 19.270 - Appellate jurisdiction of Supreme Court and Court of Appeals; trial court jurisdiction to enter appealable judgment or order.

(a) Deciding requests for attorney fees, costs and disbursements or expenses pursuant to ORCP 68 or other provision of law.

(b) Enforcing the judgment, subject to any stay of the judgment.

(c) Deciding a motion for judgment notwithstanding the verdict under ORCP 63.

(d) Deciding a motion for new trial under ORCP 64.

(e) Deciding a motion for relief from judgment under ORCP 71 B.

(2) The following requirements of ORS 19.240, 19.250 and 19.255 are jurisdictional and may not be waived or extended:

(a) Service of the notice of appeal on all parties identified in the notice of appeal as adverse parties or, if the notice of appeal does not identify adverse parties, on all parties who have appeared in the action, suit or proceeding, as provided in ORS 19.240 (2)(a), within the time limits prescribed by ORS 19.255.

(b) Filing of the original of the notice of appeal with the Court of Appeals as provided in ORS 19.240 (3), within the time limits prescribed by ORS 19.255.

(3) After the Supreme Court or the Court of Appeals has acquired jurisdiction of the cause, the omission of a party to perform any of the acts required in connection with an appeal, or to perform such acts within the time required, shall be cause for dismissal of the appeal. In the event of such omission, the court, on motion of a party or on its own motion may dismiss the appeal. An appeal dismissed on a party’s motion or on the court’s own motion may be reinstated upon showing of good cause.

(4) Notwithstanding the filing of a notice of appeal, the trial court has jurisdiction, with leave of the appellate court, to enter an appealable judgment or order if the appellate court determines that:

(a) At the time of the filing of the notice of appeal the trial court intended to enter an appealable judgment or order; and

(b) The judgment or order from which the appeal is taken is defective in form or was entered at a time when the trial court did not have jurisdiction of the cause under subsection (1) of this section, or the trial court had not yet entered an appealable judgment or order.

(5) Notwithstanding the filing of a notice of appeal, the trial court has jurisdiction:

(a) To enter in the trial court register a judgment or order that the trial judge signed before the notice of appeal was filed;

(b) To enter an order or supplemental judgment under ORCP 71 or ORS 19.275, 107.105 (4) or 107.452; and

(c) To enter an order or supplemental judgment for the purpose of implementing a settlement as allowed by ORS 19.410 (3).

(6) Jurisdiction of the appellate court over a cause ends when a copy of the appellate judgment is mailed by the State Court Administrator to the court from which the appeal was taken pursuant to ORS 19.450, except that the appellate court may:

(a) Recall the appellate judgment as justice may require;

(b) Stay enforcement of the appellate judgment to allow the filing of a petition for writ of certiorari to the Supreme Court of the United States; and

(c) Stay enforcement of the appellate judgment pending disposition of the matter by the Supreme Court of the United States or for such other time as the Oregon appellate court may deem appropriate.

(7) If a limited or supplemental judgment is appealed, the jurisdiction of the appellate court is limited to the matters decided by the limited or supplemental judgment, and the trial court retains jurisdiction over all other matters in the proceeding.

(8) After jurisdiction of the appellate court ends, all orders which may be necessary to carry the appellate judgment into effect shall be made by the court from which the appeal was taken.

[Formerly 19.033; 2003 c.576 §86; 2005 c.568 §25c; 2007 c.66 §1; 2013 c.10 §1]



Section 19.275 - Continuing jurisdiction of trial court in certain domestic relations cases.

(2) The trial court in its discretion may proceed to hear and decide a motion under this section or may hold the motion in abeyance pending disposition of the appeal.

(3) Pursuant to the provisions of ORS 19.205, the court’s decision on a motion under this section is a supplemental judgment. The appellate court in its discretion may consolidate an appeal from a supplemental judgment under this section with the pending appeal of the general judgment in the case, may direct that both appeals be heard at the same time or may allow the appeals to proceed independently.

[1997 c.71 §11; 2003 c.576 §87; 2005 c.568 §26]



Section 19.300 - Undertakings on appeal generally; filing and service.

(2) A supersedeas undertaking may be served and filed by an appellant at any time while a case is pending on appeal.

(3) The original of an undertaking on appeal, with proof of service, must be filed with the trial court administrator. A copy of the undertaking must be served on each adverse party on appeal in the manner prescribed by ORCP 9 B.

[1997 c.71 §2; 1999 c.367 §7]



Section 19.305 - Qualifications of sureties; objections.

(2) A surety for an undertaking on appeal must be qualified as provided in ORCP 82. The amount of liability assumed by a surety or letter of credit issuer must be stated in the undertaking. The liability of a surety or letter of credit issuer is limited to the amount specified in the undertaking.

(3) Objections to the sufficiency of an undertaking on appeal, including the objections to the amount of the undertaking and to the sufficiency of the security for the undertaking, must be filed in and determined by the trial court in the manner provided by ORCP 82. Notwithstanding ORCP 82 F, objections to the undertaking must be filed within 14 days after the date on which a copy of the undertaking is served on the party who objects to the undertaking.

[1997 c.71 §3]



Section 19.310 - Waiver, reduction or limitation of undertaking.

(2) The trial court may waive, reduce or limit an undertaking on appeal upon a showing of good cause, including indigence, and on such terms as are just and equitable.

[1997 c.71 §4; 1999 c.367 §8]



Section 19.312 - Supersedeas undertaking in certain actions against tobacco product manufacturer.

(a) The tobacco product manufacturer is subject to the requirements of ORS 323.806; and

(b) The state is not a plaintiff.

(2) In any civil action described in subsection (1) of this section, the supersedeas undertaking required of the tobacco product manufacturer, or of an affiliate or successor of the tobacco product manufacturer, as a condition of a stay of judgment throughout all appeals or discretionary appellate review, shall be established in the manner provided by the laws and court rules of this state applicable to supersedeas undertakings, but the amount of the supersedeas undertaking may not exceed $150 million.

(3) If at any time after the posting of the supersedeas undertaking pursuant to the provisions of this section the court determines that a tobacco product manufacturer, affiliate or successor, outside of the ordinary course of its business, is purposely dissipating or diverting assets for the purpose of avoiding payment on final judgment in the action, the court may condition continuance of the stay on an order requiring that the tobacco product manufacturer, affiliate or successor post a supersedeas undertaking in an amount up to the full amount of the judgment.

(4) The provisions of this section apply to any supersedeas undertaking required for a judgment entered by a court of this state and to any security required as a condition of staying enforcement of a foreign judgment under the provisions of ORS 24.135 (2).

[2003 c.804 §87; 2005 c.22 §9]



Section 19.315 - Requirements for use of letter of credit.

(a) The name and address of the issuing bank, the date of issuance and the limit of the bank’s liability under the letter of credit.

(b) The name of the court that entered the judgment being appealed and the title and file number of the case for which the judgment was entered.

(c) The name and address of the party who is filing the undertaking or, if the party is represented by an attorney, the name and address of the attorney.

(d) The name and address of the beneficiary or, if the beneficiary is represented by an attorney, the name and address of the attorney for the beneficiary.

(e) A statement that the issuing bank will pay to the beneficiary, up to the limit stated in the letter of credit, the amount of any drafts submitted to the issuing bank under ORS 19.325.

(2) An irrevocable letter of credit filed in support of an undertaking on appeal may be issued only by an insured institution, as defined in ORS 706.008, that has an office or other facility in this state or that has a registered agent in this state.

(3) A letter of credit under this section may contain an expiration date. Any letter of credit containing an expiration date must comply with ORS 19.320.

(4) A party filing a letter of credit in support of an undertaking on appeal and the party for whose benefit an undertaking is filed may by agreement waive any of the requirements of subsection (1) of this section.

[1997 c.172 §2; 1999 c.59 §10]



Section 19.320 - Expiration and renewal of letter of credit.

(2) A bank that issues a letter of credit may elect not to renew a letter of credit by giving written notice to the following persons:

(a) To the party that files the letter of credit, at the address stated in the letter of credit, or, if the attorney for the party is named in the letter of credit, to the attorney at the address stated in the letter of credit.

(b) To the beneficiary, at the address stated in the letter of credit, or, if the attorney for the beneficiary is named in the letter, to the attorney at the address stated in the letter of credit.

(3) Notice of nonrenewal under subsection (2) of this section must be given by certified mail. The notice must be mailed at least 60 days before the expiration date reflected on the letter of credit or 60 days before the end of any subsequent automatic renewal period.

(4) If an issuing bank has given notice of nonrenewal under the provisions of this section, the bank must pay to the trial court administrator who is holding the letter of credit the amount stated in the letter of credit as the limit of the bank’s liability unless the beneficiary gives written notice to the bank that the letter of credit has been released. A beneficiary shall promptly notify the issuing bank in writing if the court has entered an order releasing the letter of credit.

(5) Any amount paid by an issuing bank to a trial court administrator under subsection (4) of this section shall be treated as a deposit of money under ORS 22.020. Any amount that is not paid out to the beneficiary pursuant to the appellate judgment shall be refunded to the bank making the deposit.

[1997 c.172 §3; 1999 c.367 §9]



Section 19.325 - Payment on letter of credit.

(2) Except as provided in this section, a draft submitted by a beneficiary under this section need not be in any particular form. The draft must be dated, must be for a specific sum of money and must contain the following language:

______________________________________________________________________________

Pay to the order of the undersigned beneficiary the amount of this draft. The undersigned beneficiary hereby certifies that there is now an appellate judgment in this case pursuant to which the amount of the draft stated above is now due and owing to the beneficiary from the party on whose behalf the letter of credit was issued.

______________________________________________________________________________

(3) In addition to the requirements of subsection (2) of this section, the following items must be attached to a draft submitted by a beneficiary under this section:

(a) The original letter of credit under which the draft is drawn.

(b) A copy of the appellate judgment certified by the State Court Administrator that shows the amount that the beneficiary is entitled to recover under the letter of credit.

(4) If the issuing bank of a letter of credit does not honor a letter of credit, on motion of the beneficiary the trial court shall enter judgment against the issuing bank unless the bank establishes that the bank is not required under the law to honor the letter of credit.

[1997 c.172 §4; 1999 c.367 §10]



Section 19.330 - Stays generally.

[1997 c.71 §5]



Section 19.335 - Stay by filing of supersedeas undertaking.

(2) If a judgment requires the transfer or delivery of possession of real property, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will not commit waste or allow waste to be committed on the real property while the appellant possesses the property, and the appellant will pay the value of the use and occupation of the property for the period of possession if the judgment is affirmed. The value of the use and occupation during the period of possession must be stated in the undertaking.

(3)(a) If a judgment requires the transfer or delivery of possession of personal property, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will obey the judgment of the appellate court, and that if the appellant does not obey the judgment, the appellant will pay an amount determined by the trial court and stated in the undertaking.

(b) If a judgment requires the transfer or delivery of possession of personal property, the judgment is stayed without the filing of a supersedeas undertaking if the appellant transfers or delivers the personal property to the court or places the property in the custody of an officer or receiver appointed by the trial court.

(4) If a judgment requires the foreclosure of a mortgage, lien or other encumbrance, and also requires payment of the debt secured by the mortgage, lien or other encumbrance, a supersedeas undertaking acts to stay that portion of the judgment that requires payment of the debt if the undertaking provides that the appellant will pay any portion of the judgment remaining unsatisfied after the sale of the property subject to the mortgage, lien or other encumbrance. The amount of the undertaking must be stated in the undertaking. The requirements of this subsection are in addition to any provisions in a supersedeas undertaking that may be required under subsection (2) or (3) of this section to stay delivery or transfer of property.

(5) If a judgment requires the execution of a conveyance or other instrument, the judgment is stayed without the filing of a supersedeas undertaking if the appellant executes the instrument and deposits the instrument with the trial court administrator. Unless otherwise directed by the appellate court, the instrument must be held by the trial court administrator until issuance of the appellate judgment terminating the appeal.

(6) Except as provided in ORCP 72, a stay of judgment described in this section takes effect only after the party has filed a notice of appeal and filed any supersedeas undertaking required for the stay.

[1997 c.71 §6; 1999 c.367 §11; 2007 c.547 §5]



Section 19.340 - Waiver of supersedeas undertaking; sale of perishables.

(2) If a judgment that has been stayed requires the sale of perishable property, or if perishable property has been seized to satisfy or secure a judgment that has been stayed, the trial court may order that perishable property be sold and the proceeds of the sale deposited or invested until issuance of the appellate judgment terminating the appeal.

[1997 c.71 §7]



Section 19.345 - Enforcement of judgment in contract action notwithstanding appeal.

[Formerly 19.060; 1999 c.367 §12; 2003 c.576 §281]



Section 19.350 - Discretionary stay by court.

(2) Except as provided in subsection (5) of this section, a party seeking a stay under the provisions of this section must first request a stay from the trial court. The trial court may act on a request for a stay before or after a notice of appeal is filed. The time for filing a notice of appeal is not tolled by the making of a request for a stay under this section or by the trial court’s action on the request.

(3) The trial court shall consider the following factors in deciding whether to grant a stay under this section, in addition to such other factors as the trial court considers important:

(a) The likelihood of the appellant prevailing on appeal.

(b) Whether the appeal is taken in good faith and not for the purpose of delay.

(c) Whether there is any support in fact or in law for the appeal.

(d) The nature of the harm to the appellant, to other parties, to other persons and to the public that will likely result from the grant or denial of a stay.

(4) The trial court has discretion to impose reasonable conditions on the grant of a stay under the provisions of this section. The court may require that a supersedeas undertaking be filed in a specified amount as a condition of granting a stay under the provisions of this section.

(5) A party may request a stay pending appeal from the appellate court in the first instance, and the appellate court may act on that request without requiring the party to seek a stay from the trial court, if the party establishes that the filing of a request for a stay with the trial court would be futile or that the trial court is unable or unwilling to act on the request within a reasonable time. In considering a request for a stay under this subsection, the appellate court shall consider the factors set out in subsection (3) of this section in addition to any other factors the court considers important.

[1997 c.71 §8]



Section 19.355 - Stay of domestic relations judgment.

(2) If an appellant seeks a stay of only specific provisions of a domestic relations judgment, the motion seeking the stay must identify those provisions of the judgment that are to be stayed. If the court allows a stay of only certain provisions of the judgment, the order of the court must specifically indicate those provisions. If a supersedeas undertaking is filed with the court for the purpose of staying specific provisions of the judgment, the undertaking must indicate the specific provisions of the judgment covered by the undertaking. A stay of any specific provision of a domestic relations judgment may be granted only if:

(a) The specific provision is subject to stay under the provisions of this chapter; and

(b) All requirements of this chapter for a stay of the provision are satisfied.

(3) For the purposes of this section, "domestic relations judgment" means a judgment entered in proceedings under ORS chapter 107, 108 or 109.

[1997 c.71 §10; 2003 c.576 §282]



Section 19.360 - Appellate review of trial court orders relating to undertakings and stays.

(2) The appellate court may review the decision of the trial court under the provisions of this section at any time after the filing of the notice of appeal. Notwithstanding ORS 19.415 (3), the appellate court shall review the decision de novo upon the record.

(3) On de novo review under subsection (2) of this section, the record shall be restricted to the record made before the trial court unless:

(a) There is additional relevant information relating to the period of time following the decision of the trial court that the appellate court determines to be important to review of the decision; or

(b) The party submitting new information establishes that there was good cause for not submitting the information to the trial court.

(4) On review of a trial court’s decision relating to a request for a stay pending appeal, an appellate court may remand the matter to the trial court for reconsideration, may vacate a stay granted by the trial court, may grant a stay, and may impose or modify terms and conditions on a stay. Upon receipt of a request for a stay pending appeal made to the appellate court in the first instance, the appellate court may remand the matter to the trial court for consideration in the first instance, may grant or deny a stay, and may impose terms and conditions on a stay issued by the appellate court.

[1997 c.71 §9; 1999 c.294 §1; 2009 c.231 §4]



Section 19.365 - Preparation and transmission of record generally.

(2) The record on appeal consists of those parts of the trial court file, exhibits and record of oral proceedings in the trial court that are designated under ORS 19.250. The record of oral proceedings is the transcript prepared under ORS 19.370, an agreed narrative statement prepared under ORS 19.380 or the audio record if the appellate court has waived preparation of a transcript under ORS 19.385.

(3) The trial court administrator shall make the trial court record available to the State Court Administrator in the manner specified by rules of the appellate court.

(4) When it appears to the appellate court that the record on appeal is erroneous or that the record does not contain material that should have been part of the trial court file, and the erroneous or incomplete record substantially affects the merits of the appeal, on motion of a party or on its own motion the appellate court may make such order to correct or supplement the record as may be just.

(5) If the record on appeal is not sufficient to allow the appellate court to review an assignment of error, the appellate court may decline to review the assignment of error and may dismiss the appeal if there are no other assignments of error that may be reviewed.

(6) Except as provided by rules of the appellate court, the State Court Administrator shall return the trial court file and the exhibits to the trial court administrator upon issuance of the appellate judgment disposing of the appeal.

[Formerly 19.065; 2013 c.685 §5]



Section 19.370 - Certification and service of transcript; correction of errors; settlement of transcript.

(2) A transcriber shall prepare a transcript in the format prescribed by the court by the later of:

(a) Thirty days after the filing of the notice of appeal; or

(b) Thirty days after the expiration of any abeyance of the appeal imposed by reason of the referral of the appeal to the appellate settlement program established by the Court of Appeals pursuant to ORS 2.560.

(3) Immediately after preparing a transcript, the transcriber shall:

(a) Serve a copy of the transcript on the parties to the appeal in the manner required by subsection (4) of this section; and

(b) File a certificate of preparation for the transcript with the State Court Administrator. The certificate must indicate that the transcript has been served in the manner required by subsection (4) of this section. A copy of the certificate must be served on the trial court administrator, the transcript coordinator and the parties.

(4) A transcriber may agree with a party or an attorney on the manner in which a transcript will be served. If there is no agreement, a transcriber shall serve a transcript in the following manner:

(a) Subject to paragraph (d) of this subsection, if an appellant is not represented by an attorney, the transcriber shall serve an electronic copy of the transcript on the appellant at the electronic mail address provided by the appellant unless the appellant specifically requests that a paper copy of the transcript be mailed to the appellant at the postal address indicated in the notice of appeal. If an electronic mail address for the appellant does not appear in the notice of appeal, the transcriber shall mail a paper copy of the transcript to the appellant at the postal address indicated in the notice of appeal.

(b) Subject to paragraph (d) of this subsection, if a respondent is not represented by an attorney, the transcriber shall mail a paper copy of the transcript to the respondent at the postal address indicated in the notice of appeal unless the respondent specifically requests that the transcriber serve an electronic copy of the transcript on the respondent at the electronic mail address provided by the respondent.

(c) If a party is represented by an attorney, the transcriber shall serve an electronic copy of the transcript on the attorney at the electronic mail address of the attorney identified in the notice of appeal.

(d) If two or more unrepresented appellants request paper copies of a transcript under paragraph (a) of this subsection, or two or more unrepresented respondents request paper copies of a transcript under paragraph (b) of this subsection, the transcriber shall deposit a copy of the transcript with the trial court administrator for the use of the unrepresented parties. The copy must be in the medium specified by the trial court administrator. The transcriber shall serve notice on the unrepresented parties that the transcript has been deposited with the trial court administrator, and file proof of that service with the trial court administrator and with the State Court Administrator. Deposit of a copy of a transcript with the trial court administrator under this paragraph constitutes service of the transcript on the unrepresented parties to the appeal.

(5) If two or more transcribers are preparing parts of the transcript, the certificate of preparation is considered filed under subsection (3) of this section when the final certificate of preparation is filed with the State Court Administrator.

(6)(a) Within 15 days after a certificate of preparation is filed under subsection (3) of this section, any party may file a motion with the trial court for correction of errors appearing in the transcript or to have additional parts of the proceedings included in the transcript. If a certificate of preparation is filed with the State Court Administrator during any period that the appeal is in abeyance by reason of the referral of the appeal to the appellate settlement program established by the Court of Appeals pursuant to ORS 2.560, a motion under this subsection must be filed within 15 days after the expiration of the abeyance.

(b) A copy of a motion to correct or add to the transcript made under this subsection must be served on the State Court Administrator. If the motion is denied, the trial court shall enter an order settling the transcript and transmit a copy of the order to the State Court Administrator.

(c) If a motion is granted under this subsection, the trial court shall direct the making of such corrections and the adding of such matter as may be appropriate and shall fix the time within which such corrections or additions must be made. Immediately after preparing the corrected or additional transcript, the transcriber shall serve a copy of the transcript on the parties in the manner required by subsection (4) of this section, and file proof of that service with the trial court administrator, the transcript coordinator and the State Court Administrator. Upon receiving proof of service from all transcribers of the proceedings, the State Court Administrator shall issue a notice to the parties indicating that the transcript has been settled.

(7) Unless a motion to correct or add to the transcript is made under subsection (6) of this section, a transcript is automatically settled 15 days after a certificate of preparation is filed under subsection (3) of this section. If a motion to correct or add to the transcript is made, the transcript is settled on the date that the State Court Administrator issues the notice to the parties under subsection (6) of this section.

(8) When a transcript is settled, the State Court Administrator shall notify each transcriber who filed a certificate of preparation. Upon receiving the notice, a transcriber shall file an electronic copy of the transcript with the State Court Administrator in the manner and format prescribed by rules of the appellate court.

[Formerly 19.078; 1999 c.367 §13; 2001 c.341 §1; 2001 c.962 §62; 2012 c.48 §7; 2013 c.685 §6]



Section 19.375 - Cost of transcript.

(2) The cost of preparing the transcript and copy shall be paid by the party designating it to be made, except that where a party has designated additional parts of the proceedings to be included in the transcript as provided in ORS 19.250 (2), the trial court on motion of such party may direct that the cost of preparing all or part of the additional parts of the transcript be paid by the appellant if it appears that such additional parts are necessary to the determination of the appeal. The cost of preparing the original and copy of the transcript shall be taxable as part of the costs on appeal.

[Formerly 19.084]



Section 19.380 - Agreed narrative statement.

[Formerly 19.088; 1999 c.367 §14]



Section 19.385 - Audio records.

[Formerly 19.069; 1999 c.367 §15]



Section 19.390 - Bill of exceptions not required.

[Formerly 19.114]



Section 19.395 - Time extensions for preparation of record.

[Formerly 19.095]



Section 19.400 - Where appeals heard.

[Formerly 19.118]



Section 19.405 - Certification of appeal to Supreme Court.

(2) The Supreme Court, by order entered within 20 days after the date of receiving certification of an appeal from the Court of Appeals under subsection (1) of this section, may accept or deny acceptance of the certified appeal. The Supreme Court, by order entered within that 20-day period, may extend by not more than 10 days the time for acceptance or denial of acceptance of the certified appeal. If the Supreme Court accepts a certified appeal, the Court of Appeals shall transmit the record of the case and the briefs of parties to the Supreme Court, the Supreme Court shall have jurisdiction of the cause, and the appeal shall be considered pending in the Supreme Court without additional notice of appeal, filing fee, undertaking or, except as the Supreme Court may require, briefs of parties. A certified appeal shall remain pending in the Court of Appeals before the Supreme Court accepts or denies acceptance, and if the Supreme Court denies acceptance or fails to accept or deny acceptance within the time provided for in this subsection. The Supreme Court shall provide notice of acceptance or denial of acceptance of certification to the parties to the appeal.

[Formerly 19.210]



Section 19.410 - Stipulated dismissals; settlement; effect of settlement on pending appeal.

(2) Dismissal of an appeal shall operate as an affirmance of the judgment being appealed if the appellate court so directs in the order of dismissal.

(3) If the parties to an appeal settle all or part of the matter on appeal, the trial court has jurisdiction to enter any orders or judgments that may be necessary to implement the settlement. If the settlement disposes of all issues on appeal, the appellate court may dismiss the appeal. If the settlement disposes of part of the issues on appeal, the appellate court may limit the scope of the appeal to the issues not disposed of by the settlement.

[Formerly 19.111]



Section 19.415 - Scope of appellate review.

(2) No judgment shall be reversed or modified except for error substantially affecting the rights of a party.

(3) Upon an appeal in an equitable action or proceeding, review by the Court of Appeals shall be as follows:

(a) Upon an appeal from a judgment in a proceeding for the termination of parental rights, the Court of Appeals shall try the cause anew upon the record; and

(b) Upon an appeal in an equitable action or proceeding other than an appeal from a judgment in a proceeding for the termination of parental rights, the Court of Appeals, acting in its sole discretion, may try the cause anew upon the record or make one or more factual findings anew upon the record.

(4) When the Court of Appeals has tried a cause anew upon the record or has made one or more factual findings anew upon the record, the Supreme Court may limit its review of the decision of the Court of Appeals to questions of law.

[Formerly 19.125; 2003 c.576 §88; 2005 c.568 §27; 2009 c.231 §2]



Section 19.420 - Action by appellate court on appeal; review of order granting new trial or judgment notwithstanding verdict; reversal upon loss or destruction of reporter’s notes or audio records.

(2) Where in the trial court a motion for judgment notwithstanding the verdict and a motion for a new trial were made in the alternative, and an appeal is taken from a judgment notwithstanding the verdict or an order granting a new trial, the court to which the appeal is made may consider the correctness of the ruling of the trial court on either or both motions if such ruling is assigned as erroneous in the brief of any party affected by the appeal, without the necessity of a cross-appeal.

(3) Whenever it appears that an appeal cannot be prosecuted, by reason of the loss or destruction, through no fault of the appellant, of the reporter’s notes or audio records, or of the exhibits or other matter necessary to the prosecution of the appeal, the judgment appealed from may be reversed and a new trial ordered as justice may require.

[Formerly 19.130]



Section 19.425 - Review of intermediate orders; directing restitution.

[Formerly 19.140; 2003 c.576 §283]



Section 19.430 - Review of trial court order granting a new trial on court’s own initiative.

[Formerly 19.200]



Section 19.435 - Memorandum decisions.

[Formerly 19.180]



Section 19.440 - Award of attorney fees authorized by statute.

(2) If a statute of this state authorizes or requires an award of attorney fees to a party to a proceeding, but does not expressly authorize or require an award of attorney fees in a mandamus proceeding arising out of the original proceeding, the statute shall be construed as authorizing or requiring the award of attorney fees in the mandamus proceeding.

(3) The provisions of this section apply to statutes that authorize or require the award of attorney fees in administrative proceedings in addition to statutes that authorize or require the award of attorney fees in civil proceedings in courts.

[Formerly 19.220; 2011 c.513 §1]



Section 19.445 - Damages upon affirmance of judgment.

[Formerly 19.160; 2003 c.576 §284]



Section 19.450 - Appellate judgment; when effective; effect of entry in trial court register; effect on judgment lien.

(a) "Decision" means a memorandum opinion, an opinion indicating the author or an order denying or dismissing an appeal issued by the Court of Appeals or the Supreme Court. The decision shall state the court’s disposition of the judgment being appealed, and may provide for final disposition of the cause. The decision shall designate the prevailing party or parties, state whether a party or parties will be allowed costs and disbursements, and if so, by whom the costs and disbursements will be paid.

(b) "Appellate judgment" means the decision of the Court of Appeals or Supreme Court, or such portion of the decision as may be specified by the rule of the Supreme Court, together with an award of attorney fees or allowance of costs and disbursements, if any.

(2) As to appeals from circuit and tax courts, the appellate judgment is effective when a copy of the appellate judgment is entered in the court’s register and mailed by the State Court Administrator to the court from which the appeal was taken. When the State Court Administrator mails a copy of the appellate judgment to the court from which the appeal was taken, the administrator also shall mail a copy to the parties to the appeal.

(3) If a new trial is ordered, upon the receipt of the appellate judgment by the trial court administrator for the court below, the trial court administrator shall enter the appellate court’s decision in the register of the court below and thereafter the cause shall be deemed pending for trial in such court, according to the directions of the court which rendered the decision. If a new trial is not ordered, upon the receipt of the appellate judgment by the trial court administrator, a judgment shall be entered in the register according to the directions of the court which rendered the decision, in like manner and with like effect as if the same was given in the court below.

(4) A party entitled to enforce an undertaking may obtain judgment against a surety by filing a request with the State Court Administrator and serving a copy of the request on the other parties and the surety. The request must identify the surety against whom judgment is to be entered and the amount of the judgment sought to be imposed against the surety. Unless otherwise directed by the appellate court, upon receiving the request the State Court Administrator shall include in the appellate judgment a judgment against the surety in the amount specified.

(5) If the appellate judgment terminating an appeal contains a judgment against a surety for an undertaking, the trial court administrator shall enter the judgment against the surety in like manner and with like effect as if the judgment was given in the court below.

(6) Except as provided in ORS 18.154, an appeal does not discharge the lien of a judgment and unless the judgment is reversed, the lien of the judgment merges with and continues in the affirmed or modified judgment given on appeal, from the time of the entry of the judgment in the court below. The lien of any judgment created by recording a certified copy of the judgment or a lien record abstract continues in force in the same manner as the original judgment lien as provided in this subsection.

[Formerly 19.190; 1999 c.367 §16; 2003 c.576 §89]



Section 19.500 - Service of documents under provisions of chapter.

[Formerly 19.104; 2007 c.129 §10]



Section 19.510 - Powers of successor trial judge with respect to appeals.

[Formerly 19.170]






Chapter 020 - Attorney Fees; Costs and Disbursements

Section 20.010



Section 20.015



Section 20.020



Section 20.030



Section 20.040



Section 20.050



Section 20.055



Section 20.060



Section 20.070



Section 20.075 - Factors to be considered by court in awarding attorney fees; limitation on appellate review of attorney fee award.

(a) The conduct of the parties in the transactions or occurrences that gave rise to the litigation, including any conduct of a party that was reckless, willful, malicious, in bad faith or illegal.

(b) The objective reasonableness of the claims and defenses asserted by the parties.

(c) The extent to which an award of an attorney fee in the case would deter others from asserting good faith claims or defenses in similar cases.

(d) The extent to which an award of an attorney fee in the case would deter others from asserting meritless claims and defenses.

(e) The objective reasonableness of the parties and the diligence of the parties and their attorneys during the proceedings.

(f) The objective reasonableness of the parties and the diligence of the parties in pursuing settlement of the dispute.

(g) The amount that the court has awarded as a prevailing party fee under ORS 20.190.

(h) Such other factors as the court may consider appropriate under the circumstances of the case.

(2) A court shall consider the factors specified in subsection (1) of this section in determining the amount of an award of attorney fees in any case in which an award of attorney fees is authorized or required by statute. In addition, the court shall consider the following factors in determining the amount of an award of attorney fees in those cases:

(a) The time and labor required in the proceeding, the novelty and difficulty of the questions involved in the proceeding and the skill needed to properly perform the legal services.

(b) The likelihood, if apparent to the client, that the acceptance of the particular employment by the attorney would preclude the attorney from taking other cases.

(c) The fee customarily charged in the locality for similar legal services.

(d) The amount involved in the controversy and the results obtained.

(e) The time limitations imposed by the client or the circumstances of the case.

(f) The nature and length of the attorney’s professional relationship with the client.

(g) The experience, reputation and ability of the attorney performing the services.

(h) Whether the fee of the attorney is fixed or contingent.

(3) In any appeal from the award or denial of an attorney fee subject to this section, the court reviewing the award may not modify the decision of the court in making or denying an award, or the decision of the court as to the amount of the award, except upon a finding of an abuse of discretion.

(4) Nothing in this section authorizes the award of an attorney fee in excess of a reasonable attorney fee.

[1995 c.618 §6; 2001 c.417 §3]



Section 20.077 - Determination of prevailing party; cases in which more than one claim made; prevailing party on appeal.

(2) For the purposes of making an award of attorney fees on a claim, the prevailing party is the party who receives a favorable judgment or arbitration award on the claim. If more than one claim is made in an action or suit for which an award of attorney fees is either authorized or required, the court or arbitrator shall:

(a) Identify each party that prevails on a claim for which attorney fees could be awarded;

(b) Decide whether to award attorney fees on claims for which the court or arbitrator is authorized to award attorney fees, and the amount of the award;

(c) Decide the amount of the award of attorney fees on claims for which the court or arbitrator is required to award attorney fees; and

(d) Enter a judgment that complies with the requirements of ORS 18.038 and 18.042.

(3) Notwithstanding subsection (2) of this section, upon appeal of a judgment in an action or suit in which one or more claims are asserted for which the prevailing party may receive an award of attorney fees, the appellate court in its discretion may designate as the prevailing party a party who obtains a substantial modification of the judgment.

(4) This section does not create a claim to an award of attorney fees in any action or suit in which the court or arbitrator is not otherwise authorized or required to make an award of attorney fees by contract or other law.

[2001 c.417 §1; 2003 c.576 §167]



Section 20.080 - Attorney fees for certain small tort claims.

(2) If the defendant pleads a counterclaim, not to exceed $10,000, and the defendant prevails in the action, there shall be taxed and allowed to the defendant, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the counterclaim.

(3) A written demand for the payment of damages under this section must include the following information, if the information is in the plaintiff’s possession or reasonably available to the plaintiff at the time the demand is made:

(a) In an action for an injury or wrong to a person, a copy of medical records and bills for medical treatment adequate to reasonably inform the person receiving the written demand of the nature and scope of the injury claimed; or

(b) In an action for damage to property, documentation of the repair of the property, a written estimate for the repair of the property or a written estimate of the difference in the value of the property before the damage and the value of the property after the damage.

(4) If after making a demand under this section, and before commencing an action, a plaintiff acquires any additional information described in subsection (3) of this section that was not provided with the demand, the plaintiff must provide that information to the defendant, and to the defendant’s insurer, if known to the plaintiff, as soon as possible after the information becomes available to the plaintiff.

(5) A plaintiff may not recover attorney fees under this section if the plaintiff does not comply with the requirements of subsections (3) and (4) of this section.

(6) The provisions of this section do not apply to any action based on contract.

[Amended by 1955 c.554 §1; 1979 c.525 §1; 1981 c.897 §1; 1981 c.898 §19; 1985 c.342 §7; 1985 c.618 §15c; 1997 c.46 §2; 1999 c.947 §1; 2001 c.542 §2; 2009 c.487 §§1,3]



Section 20.082 - Attorney fees for small contract claims.

(a) Express contracts;

(b) Implied contracts; and

(c) Instruments or documents evidencing a debt.

(2) Except as provided in this section, a court shall allow reasonable attorney fees to the prevailing party on any claim based on contract if:

(a) The amount of the principal together with interest due on the contract at the time the claim is filed is $10,000 or less; and

(b) The contract does not contain a clause that authorizes or requires the award of attorney fees.

(3) Attorney fees may not be awarded to a plaintiff under the provisions of this section unless written demand for payment of the claim was made on the defendant not less than 20 days before the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 20 days after the transfer of the action under ORS 46.461. The failure of a plaintiff to give notice under the provisions of this subsection does not affect the ability of a defendant to claim attorney fees under the provisions of this section.

(4) Attorney fees may not be awarded to a plaintiff under the provisions of this section if the court finds that the defendant tendered to the plaintiff, prior to the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 20 days after the transfer of the action under ORS 46.461, an amount not less than the amount awarded to the plaintiff.

(5) The provisions of this section do not apply to:

(a) Contracts for insurance;

(b) Contracts for which another statute authorizes or requires an award of attorney fees;

(c) Any action for damages for breach of an express or implied warranty in a sale of consumer goods or services that is subject to ORS 20.098; or

(d) Any action against the maker of a dishonored check that is subject to ORS 30.701.

[2001 c.542 §1; 2005 c.22 §10; 2009 c.487 §5]



Section 20.083 - Award of attorney fees under void contract, under unenforceable contract or to person who is not party to contract.

[2003 c.393 §1; 2009 c.285 §1]



Section 20.085 - Costs and attorney fees in inverse condemnation proceedings.

[1965 c.484 §1; 1981 c.897 §2; 1995 c.79 §8]



Section 20.090



Section 20.094 - Attorney fees in actions or suits in which discharge in bankruptcy asserted.

[1971 c.167 §2; 1973 c.216 §1; 1981 c.897 §4; 1995 c.618 §18]



Section 20.095



Section 20.096 - Reciprocity of attorney fees and costs in proceedings to enforce contract.

(2) Attorney fees provided for in a contract described in subsection (1) of this section shall not be subject to waiver by the parties to any such contract that is entered into after September 9, 1971. Any provision in such a contract that provides for a waiver of attorney fees is void.

(3) As used in this section and ORS 20.097, "contract" includes any instrument or document evidencing a debt.

[1971 c.202 §1; 1975 c.623 §3; 1979 c.735 §1; 1981 c.898 §20; 1983 c.527 §1; 2001 c.542 §§3,3a; 2009 c.285 §2]



Section 20.097 - Attorney fees and costs where defendant prevails in certain proceedings to enforce contract.

(2) As used in this section, "maker" means the original party to the contract which is the subject of the action or suit who is the predecessor in interest of the plaintiff under the contract.

(3) A maker shall be liable under this section only if the defense successfully asserted by the defendant existed at the time of the assignment of the contract.

[1975 c.623 §2; 1989 c.1065 §1; 2001 c.542 §4]



Section 20.098 - Attorney fees and compensation of expert witnesses in certain proceedings for breach of warranty.

(2) If the defendant prevails in an action in which the plaintiff requests attorney fees or compensation of expert witnesses under subsection (1) of this section, the court may in its discretion allow reasonable attorney fees at trial and on appeal or a reasonable amount as compensation of expert witnesses to the defendant if it finds the action to have been frivolous.

[1971 c.744 §23; 1975 c.586 §1; 1981 c.897 §5; 1981 c.898 §21]



Section 20.100



Section 20.105 - Attorney fees where party disobeys court order or asserts claim, defense or ground for appeal without objectively reasonable basis.

(2) All attorney fees paid to any agency of the state under this section shall be deposited to the credit of the agency’s appropriation or cash account from which the costs and expenses of the proceeding were paid or incurred. If the agency obtained an Emergency Board allocation to pay costs and expenses of the proceeding, to that extent the attorney fees shall be deposited in the General Fund available for general governmental expenses.

[1983 c.763 §57; 1995 c.618 §2]



Section 20.107 - Attorney and expert witness fees and other costs on claim of unlawful discrimination; defense.

(2) In making an award under this section, the court shall calculate attorney and expert witness fees on the basis of a reasonable hourly rate at the time the award is made, multiplied by the amount of time actually and reasonably spent in connection with the discrimination claim.

(3) When an award under this section is made against a state agency or an officer or employee of a state agency, the award shall be paid by the agency directly from funds available to it.

(4) As used in this section, "unlawful discrimination" means discrimination based upon personal characteristics including, but not limited to, race, religion, sex, sexual orientation, national origin, alienage, marital status or age.

[1985 c.768 §1; 1995 c.618 §20; 2007 c.100 §14]



Section 20.110



Section 20.115 - Service expenses recoverable as costs and disbursements.

(a) An amount paid to a sheriff for service of process or other documents under ORS 21.300.

(b) An amount paid to a person other than a sheriff for service of process or other documents. Except as provided in subsection (2) of this section, the amount that may be recovered as costs and disbursements under this paragraph may not exceed the maximum amount payable to a sheriff for service of the same process or document under ORS 21.300.

(2) In addition to amounts recoverable under subsection (1) of this section, a person who is otherwise entitled to recover costs and disbursements may recover the following amounts paid to a person other than a sheriff for service of process or other documents:

(a) The reasonable cost of service outside this state.

(b) The reasonable rate for mileage.

(c) The reasonable cost of locating and serving a party when routine service methods are unsuccessful.

(d) The reasonable cost of expedited service if expedited service is necessary.

(3) In addition to amounts recoverable under subsections (1) and (2) of this section, a person who is otherwise entitled to recover costs and disbursements may recover amounts paid for an attempt at service made in good faith if the amounts paid would be recoverable under subsections (1) and (2) of this section had service of process or other documents been accomplished.

(4) The provisions of this section do not limit the ability of a party to recover any reasonable costs of service if the party has a contract right to recover those costs.

[1997 c.202 §1]



Section 20.120 - Costs on review of decision of officer, tribunal, or court of inferior jurisdiction.



Section 20.125 - Assessment of costs and attorney fees against attorney causing mistrial.

[1985 c.556 §1; 1995 c.618 §3]



Section 20.130 - Proceeding to which state or public corporation is party.



Section 20.140 - State and certain public corporations not required to advance costs; payment of costs recovered.

[Amended by 1983 c.763 §19; 1987 c.405 §1]



Section 20.150 - Recovery of costs and disbursements when party represented by another.

[Amended by 1961 c.344 §99]



Section 20.160



Section 20.170



Section 20.180 - Effect of tender as to costs.

[Amended by 2005 c.22 §12]



Section 20.190 - Prevailing party fees.

(a) In the Supreme Court or Court of Appeals, on an appeal, $100.

(b) In a circuit court:

(A) When judgment is given without trial of an issue of law or fact or on an appeal, $85; or

(B) When judgment is given after trial of an issue of law or fact, $105.

(c) In a small claims department, a county court or justice court:

(A) When judgment is given without trial of an issue of law or fact or on an appeal, $50; or

(B) When judgment is given after trial of an issue of law or fact, $60.

(2) In lieu of the prevailing party fee provided for in subsection (1) of this section, in any civil action or proceeding in which recovery of money or damages is sought, a prevailing party who has a right to recover costs and disbursements also has a right to recover, as a part of the costs and disbursements, the following additional amounts:

(a) In a circuit court:

(A) When judgment is given without trial of an issue of law or fact, $300; or

(B) When judgment is given after trial of an issue of law or fact, $575.

(b) In a small claims department, a county court or justice court:

(A) When judgment is given without trial of an issue of law or fact, $100; or

(B) When judgment is given after trial of an issue of law or fact, $115.

(3) In addition to the amounts provided for in subsection (2) of this section, in any civil action or proceeding in a circuit court in which recovery of money or damages is sought, the court may award to the prevailing party up to an additional $5,000 as a prevailing party fee. The court shall consider the following factors in making an award under the provisions of this subsection:

(a) The conduct of the parties in the transactions or occurrences that gave rise to the litigation, including any conduct of a party that was reckless, willful, malicious, in bad faith or illegal.

(b) The objective reasonableness of the claims and defenses asserted by the parties.

(c) The extent to which an award of a larger prevailing party fee in the case would deter others from asserting good faith claims or defenses in similar cases.

(d) The extent to which an award of a larger prevailing party fee in the case would deter others from asserting meritless claims and defenses.

(e) The objective reasonableness of the parties and the diligence of the parties and their attorneys during the proceedings.

(f) The objective reasonableness of the parties and the diligence of the parties in pursuing settlement of the dispute.

(g) Any award of attorney fees made to the prevailing party as part of the judgment.

(h) Such other factors as the court may consider appropriate under the circumstances of the case.

(4) Nonprevailing parties are jointly liable for the prevailing party fees provided for in this section. A court may not award more than one prevailing party fee to a prevailing party under this section, or more than one prevailing party fee against a nonprevailing party regardless of the number of parties in the action, and, upon being paid the amount of the award, the prevailing party may not seek recovery of any additional amounts under the provisions of this section from any other nonprevailing party.

(5) In any appeal from the award or denial of a prevailing party fee under subsection (2) of this section, the court reviewing the award may not modify the decision of the court in making or denying an award, or the decision of the court as to the amount of the award, except upon a finding of an abuse of discretion.

(6) The prevailing party fees provided for in this section may not be awarded in the following proceedings:

(a) A class action proceeding under ORCP 32.

(b) A condemnation proceeding.

(c) Proceedings under the provisions of ORS chapters 25, 107, 108, 109 and 110.

(7) Mandatory arbitration under ORS 36.400 to 36.425 does not constitute a trial of an issue of law or fact for the purposes of this section. [1981 c.898 §18a; 1987 c.725 §6; 1989 c.1007 §1; 1995 c.618 §7; 1997 c.249 §13; 1997 c.801 §§56,56a; 2005 c.702 §93; 2007 c.860 §16; 2011 c.595 §170a; 2013 c.685 §44]

Note: Section 45, chapter 685, Oregon Laws 2013, provides:

Sec. 45. The amendments to ORS 20.190 by section 44 of this 2013 Act apply only to actions commenced on or after October 1, 2013.

[2013 c.685 §45]



Section 20.210



Section 20.220 - Appeal on attorney fees and costs; effect of reversal or modification.

(2) If an appeal is taken from a judgment under ORS 19.205 before the trial court enters a judgment under ORCP 68 C(4), any necessary modification of the appeal shall be pursuant to rules of the appellate court.

(3) When an appeal is taken from a judgment under ORS 19.205 to which an award of attorney fees or costs and disbursements relates:

(a) If the appellate court reverses the judgment, the award of attorney fees or costs and disbursements shall be deemed reversed; or

(b) If the appellate court modifies the judgment such that the party who was awarded attorney fees or costs and disbursements is no longer entitled to the award, the party against whom attorney fees or costs and disbursements were awarded may move for relief under ORCP 71 B(1)(e).

[Amended by 1967 c.471 §2; 1981 c.898 §22; 1989 c.768 §7]



Section 20.230



Section 20.310 - Costs and disbursements in Supreme Court or Court of Appeals.

(2) Costs and disbursements on appeal to the Court of Appeals or Supreme Court or on petition for review by the Supreme Court are the filing or appearance fee, the reasonable cost for any bond or irrevocable letter of credit, the prevailing party fee provided for under ORS 20.190, the printing, including the excerpt of record, required by rule of the court, postage for the filing or service of items that are required to be filed or served by law or court rule, and the transcript of testimony or other proceedings, when necessarily forming part of the record on appeal.

[Amended by 1971 c.99 §1; 1977 c.290 §2; 1985 c.734 §13; 1987 c.314 §1; 1991 c.331 §7; 1997 c.389 §11; 2007 c.547 §6]



Section 20.320 - Statement of costs and disbursements; objections.

[Amended by 1971 c.99 §2; 1983 c.774 §4; 1985 c.734 §14; 2003 c.518 §3]



Section 20.330 - Costs and disbursements in cases of original jurisdiction.



Section 20.340 - Contingent fee agreement.

(a) The contingent fee agreement shall be written in plain and simple language reasonably believed to be understandable by the plaintiff.

(b) The attorney shall explain the terms and conditions of the agreement in compliance with a model explanation in plain and simple language prepared by the Oregon State Bar a reasonable time before the agreement is signed.

(c) The contingent fee agreements must contain a provision allowing the plaintiff to rescind the agreement within 24 hours after signing upon written notice to the attorney.

(2) Any contingent fee agreement entered into on or after September 26, 1987, that does not comply with the requirements of subsection (1) of this section is voidable.

[Formerly 9.400]






Chapter 021 - State Court Fees

Section 21.005 - Transfers to General Fund.

[2011 c.595 §1]



Section 21.006 - Transfers to State Court Technology Fund.

[2013 c.685 §47]



Section 21.007 - Legislative intent relating to funding certain programs, services and activities.

(1) To the counties of this state for the purposes of funding mediation services, conciliation services and other services in domestic relations cases.

(2) To the counties of this state for the purposes of funding the operation of law libraries or of providing law library services.

(3) To Portland State University and the University of Oregon to fund the programs and expenses of the Mark O. Hatfield School of Government and the University of Oregon School of Law under ORS 36.100 to 36.238 and 183.502.

(4) To the Housing and Community Services Department for the purpose of funding programs that defray the cost of rent for dwelling units for very low income households.

(5) To the Higher Education Coordinating Commission to fund clinical legal education programs at accredited institutions of higher education that provide civil legal services to victims of domestic violence, stalking or sexual assault.

(6) To the State Department of Agriculture for the purpose of funding mediation programs established by the department, other than individual farm credit mediations.

(7) To the Judicial Department for the purposes of funding the appellate settlement program established under ORS 2.560.

(8) To the Department of Human Services for the funding of the Office of Children’s Advocate.

[2011 c.595 §3; 2012 c.48 §8; 2013 c.768 §100; 2015 c.767 §44]



Section 21.010 - Appellate court filing fees.

(2) Filing and appearance fees may not be assessed in appeals from habeas corpus proceedings under ORS 34.710, post-conviction relief proceedings under ORS 138.650, juvenile court under ORS 419A.200, the involuntary commitment of persons determined to be persons with mental illness under ORS 426.135 or persons determined to have an intellectual disability under ORS 427.295 or orders of the State Board of Parole and Post-Prison Supervision or on judicial review of orders entered under ORS 161.315 to 161.351 by the Psychiatric Security Review Board or the Oregon Health Authority.

(3) Filing and appearance fees shall be assessed in an appeal from an appeal to a circuit court from a justice court or municipal court in an action alleging commission of a state offense designated as a violation or an action alleging violation of a city charter or ordinance, but not in an action alleging commission of a state crime.

(4) Filing and appearance fees shall only be assessed in an appeal in a contempt proceeding seeking imposition of remedial sanctions under the provisions of ORS 33.055.

(5) The filing and appearance fees established by this section apply to cases of original jurisdiction in the Supreme Court.

[Amended by 1963 c.556 §1; 1967 c.398 §3; 1969 c.198 §50; 1981 s.s. c.3 §§66,67; 1985 c.734 §15; 1987 c.852 §4; 1991 c.724 §17; 1993 c.33 §276; 1997 c.801 §27; 1999 c.1051 §118; 2003 c.737 §§1,3; 2005 c.702 §§1,2,3; 2005 c.843 §33; 2007 c.70 §7; 2007 c.860 §1; 2009 c.659 §§28,30; 2009 c.885 §§37e,37f; 2011 c.595 §66; 2011 c.658 §§28,29; 2011 c.708 §§17,18; 2013 c.360 §3; 2013 c.685 §§29,29a; 2014 c.76 §3]



Section 21.020 - Seal of court; copies of appellate court and administrative records.

(2) The Chief Justice of the Supreme Court by order may establish or authorize fees for copies of records of the appellate courts and the administrative offices of the State Court Administrator, for services relating to those records and for other services that the appellate courts or administrative offices of the State Court Administrator are authorized or required to perform for which no fees are specifically provided by law. The fee established by the Chief Justice for paper copies of records may not exceed 25 cents per page, except for records for which additional services are required. If additional services are required, fees for providing the records are subject to ORS 192.440.

[Amended by 1967 c.398 §4; 1969 c.198 §51; 1971 c.193 §25; 1997 c.801 §47; 2003 c.576 §286; 2005 c.385 §1]



Section 21.025 - Motion fees in appellate courts; exceptions.

(a) A motion to dismiss filed by a respondent.

(b) A motion to determine jurisdiction.

(c) A motion for continuance.

(d) A motion for an extension of time for the filing of a brief or other document in the proceeding.

(2) The fees provided for in this section may not be collected from the state, a county, a city or a school district.

[2011 c.595 §76; 2013 c.685 §28a]



Section 21.030



Section 21.040



Section 21.050



Section 21.060



Section 21.070



Section 21.100 - Filing fees payable in advance.

[2011 c.595 §4]



Section 21.105 - Caption of pleading; amended pleadings.

(2) If at any time a party files an amended pleading in a proceeding that is subject to a filing fee established under ORS 21.160, 21.170 or 21.180, and the pleading increases the amount in controversy or the value of the estate in the proceeding, the caption of the pleading must note that increased amount. The court shall collect an additional filing fee from the party filing the pleading that is equal to the difference between the filing fee that was paid by the party when the original pleading was filed and the filing fee that would have been collected if the amount had been pleaded in the original pleading.

(3) If at any time the court determines that a party has failed to comply with the requirements of this section, the court may require that the party pay all fees that should have been paid at the time the document was filed.

[2011 c.595 §5]



Section 21.110



Section 21.111



Section 21.112



Section 21.114



Section 21.115



Section 21.120



Section 21.125



Section 21.130



Section 21.135 - Standard filing fee.

(2) The filing fee established by subsection (1) of this section applies to:

(a) Proceedings in which only equitable remedies are sought.

(b) Appeals from a conviction of a violation in justice or municipal courts as provided in ORS 21.285.

(c) Interpleader actions.

(d) Actions relating to a trust.

(e) Proceedings for judicial review of an agency order.

(f) Declaratory judgment actions.

(g) Any other action or proceeding that is statutorily made subject to the fee established by this section and any other civil proceeding for which a specific filing fee is not provided.

(3)(a) The circuit court shall collect a filing fee of $255 in adoption cases under ORS chapter 109, excluding readoptions under ORS 109.385, when a petition is filed for the purpose of commencing an adoption proceeding or when any other document or other first appearance is filed in the proceeding. The fee shall include the cost of issuing one or more certificates of adoption under ORS 109.410.

(b) When separate petitions for adoption of multiple minor children are concurrently filed under ORS 109.309 by the same petitioner, one filing fee shall be charged for the first petition filed and the filing fees for concurrently filed petitions shall not be charged.

[2011 c.595 §8; 2013 c.685 §§30,30a; 2014 c.76 §4; 2015 c.511 §8; 2015 c.512 §1a]



Section 21.140



Section 21.145 - Simple proceeding filing fee.

(1) Applications for change of name under ORS 33.410.

(2) Applications for a legal change of sex under ORS 33.460.

(3) Guardianship proceedings under ORS chapter 125.

(4) Any other action or proceeding that is statutorily made subject to the fee established by this section.

[2011 c.595 §13; 2013 c.685 §§31,31a; 2014 c.76 §5]



Section 21.150



Section 21.155 - Domestic relations filing fee.

(1) Proceedings for dissolution of marriage, annulment of marriage or separation.

(2) Filiation proceedings under ORS 109.124 to 109.230.

(3) Proceedings under ORS 108.110, 109.100 and 109.103.

[2011 c.595 §11; 2013 c.685 §§32,32a; 2014 c.76 §6]



Section 21.160 - Filing fee for tort and contract actions.

(a) If the amount claimed is $10,000 or less, the court shall collect a filing fee of $158.

(b) If the amount claimed is more than $10,000 and less than $50,000, the court shall collect a filing fee of $252.

(c) If the amount claimed is $50,000 or more, and less than $1 million, the court shall collect a filing fee of $531.

(d) If the amount claimed is $1 million or more and less than $10 million, the court shall collect a fee of $793.

(e) If the amount claimed is $10 million or more, the court shall collect a filing fee of $1,056.

(2) The filing fees provided by this section apply to proceedings for the foreclosure of a mortgage, lien or other security interest. For the purposes of such proceedings, the amount claimed is the amount of the debt secured by the mortgage, lien or other security interest that is owing as of the date that the proceeding is filed.

(3) The filing fees provided by this section apply to proceedings for specific performance of a contract. For the purposes of such proceedings, the amount claimed is the amount owing under the contract on the date that the proceeding is filed.

(4) A court shall collect the filing fees provided by this section when an appeal from a justice court is filed under ORS 53.005 to 53.125 or a case is transferred from a justice court under ORS 52.320.

(5) For purposes of this section, the amount claimed in a proceeding does not include any amount claimed as attorney fees or as costs and disbursements.

(6) For purposes of this section, the amount claimed in a proceeding includes any penalty or forfeiture provided by statute or arising out of contract.

[2011 c.595 §15; 2012 c.48 §2; 2013 c.685 §§33,33a; 2014 c.76 §7]



Section 21.165 - Third-party complaints.

(2) When a third-party defendant files an appearance in a civil action or proceeding in circuit court, and defendant has not already appeared in the action or proceeding, the clerk of the court shall collect the same filing fee that would be required of a defendant filing the same appearance in an original action.

[2009 c.659 §13; 2010 c.107 §27; 2011 c.271 §§25,26; 2011 c.595 §§81,81a; 2012 c.48 §4]



Section 21.170 - Probate filing fees and accounting fees.

(a) If the value of the estate is less than $50,000, $252.

(b) If the value of the estate is $50,000 or more, but less than $1 million, $531.

(c) If the value of the estate is $1 million or more, but less than $10 million, $793.

(d) If the value of the estate is $10 million or more, $1,056.

(2) A probate court shall collect the following fees for an annual or final accounting filed in a probate proceeding:

(a) If the value of the estate is less than $50,000, $32.

(b) If the value of the estate is $50,000 or more, but less than $1 million, $268.

(c) If the value of the estate is $1 million or more, but less than $10 million, $531.

(d) If the value of the estate is $10 million or more, $1,056.

(3) For the purpose of determining the value of the estate under this section, the amount of a settlement in a wrongful death action brought for the benefit of the decedent’s surviving spouse or dependents is not part of the estate.

(4) A person filing an appearance in a probate proceeding must pay the fee established under ORS 21.135.

(5) The fees established under this section apply to county courts exercising probate jurisdiction.

[2011 c.595 §21; 2013 c.685 §§34,34a; 2014 c.76 §8]



Section 21.175 - Guardianship filing fees.

(2) The fees established under this section apply to county courts exercising probate jurisdiction.

[2011 c.595 §27]



Section 21.180 - Conservatorship filing fees and accounting fees.

(a) If the value of the estate is less than $50,000, $252.

(b) If the value of the estate is $50,000 or more, but less than $1 million, $531.

(c) If the value of the estate is $1 million or more, but less than $10 million, $793.

(d) If the value of the estate is $10 million or more, $1,056.

(2) The court shall collect the following fees for an annual or final accounting filed in a conservatorship proceeding:

(a) If the value of the estate is less than $50,000, $32.

(b) If the value of the estate is $50,000 or more, but less than $1 million, $268.

(c) If the value of the estate is $1 million or more, but less than $10 million, $531.

(d) If the value of the estate is $10 million or more, $1,056.

(3) For the purpose of determining the value of the estate under this section, the amount of a settlement in a wrongful death action brought for the benefit of the decedent’s surviving spouse or dependents is not part of the estate.

(4) Except as provided in subsection (1) of this section, at the time of filing an appearance in a conservatorship proceeding the party filing the appearance must pay the filing fee established under ORS 21.135.

(5) The fees established by this section apply to county courts exercising probate jurisdiction.

[2011 c.595 §28; 2013 c.685 §§35,35a; 2014 c.76 §9]



Section 21.185 - Child support cases exempt from certain filing fees.

[2011 c.595 §16a]



Section 21.200 - Motion fees generally.

(a) A motion for summary judgment under ORCP 47.

(b) A motion for judgment notwithstanding the verdict under ORCP 63.

(c) A motion for new trial under ORCP 64.

(d) A motion for relief from judgment under ORCP 71.

(e) A motion for preliminary injunction under ORCP 79.

(f) A motion seeking remedies for contempt of court.

(2) The fees provided for in this section may not be collected from the state, a county, a city or a school district.

(3) The fees provided for in this section may not be collected for motions made to an arbitrator or mediator in an arbitration or mediation required or offered by a court, or to any motion relating to an arbitration or mediation required or offered by a court.

(4) The clerk shall file a motion or response that is subject to a fee under this section only if the fee required by this section is paid when the motion or response is submitted for filing.

[Formerly 21.125]



Section 21.205 - Motion fees in domestic relations cases.

(2) The fee provided for in subsection (1) of this section does not apply to any motion under ORCP 68, 69 or 71.

(3) In any action or other proceeding subject to a fee under ORS 21.155, a $50 fee must be paid by the party filing one of the following motions and by a party responding to the motion:

(a) A motion filed under ORS 107.434; and

(b) A motion seeking remedies for contempt of court.

(4) Only the fees specified by subsection (1) of this section may be collected if a party concurrently files a motion that seeks entry of a supplemental judgment and a motion seeking remedies for contempt of court.

[2011 c.595 §74]



Section 21.210



Section 21.215 - Fees for settlement conferences.

(2) Notwithstanding ORS 3.428 (3), the fee required under subsection (1) of this section must be paid when parties request a settlement conference through a family law facilitation program.

(3) In civil proceedings other than those described in subsection (1) of this section, if the parties request a settlement conference before a judge, or a settlement conference before a judge is required by law or by the court, each party participating in the conference shall pay a $200 fee to the court for each day or partial day during which the conference is conducted.

(4) The fees required by this section shall be collected in advance, and are due and payable on the first day of the settlement conference.

[2009 c.659 §32; 2011 c.595 §§83,83a]



Section 21.220



Section 21.225 - Trial fees.

(2) The clerk of the circuit court shall collect from the plaintiff, appellant or moving party, for a trial on the merits without a jury, a trial fee of $125 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

(3)(a) The clerk shall collect from the plaintiff or appellant, for a trial by a jury of more than six persons, a jury trial fee of $225 for each full or partial day of the trial. The clerk shall collect from the plaintiff or appellant, for a trial by a jury of six persons, a jury trial fee of $150 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial by jury. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

(b) If the plaintiff or appellant waives a trial by jury, and the defendant or respondent desires a trial by jury, the clerk shall collect the jury trial fee from the defendant or respondent, and not from the plaintiff or appellant.

(c) A case in which the jury trial fee for the first day of trial has not been paid shall be tried by the court without a jury, unless the court otherwise orders. If a case in which the jury trial fee for the first day of trial has not been paid is tried by a jury, the clerk shall tax against the losing party the total amount of the jury trial fee. The jury trial fee constitutes a monetary obligation payable to the court, and may be made part of the judgment in the case by the clerk without further notice to the debtor or further order of the court.

(4) If a counterclaim, cross-claim or third party claim is tried on any day other than a day on which the claim of the plaintiff is tried, the clerk shall collect from the party asserting the counterclaim, cross-claim or third party claim the trial fee or jury trial fee, whichever is applicable, for that day, and shall not collect the applicable fee for that day from the plaintiff. If the party asserting a counterclaim, cross-claim or third party claim waives a trial by jury on the claim, and the party defending against the claim desires a trial by jury on the claim, the clerk shall collect the jury trial fee from the defending party and not from the asserting party.

(5) The fees provided for in this section include any reporting of the trial proceedings, but not the preparation of transcripts of a report.

(6) Except as otherwise provided in subsection (3)(c) of this section, the fees provided for in this section that are paid by a party shall be considered costs and disbursements and may be taxed and collected as other costs and disbursements by the prevailing party.

(7) A court shall order that a trial fee paid under the provisions of this section be refunded to the party that paid the fee if all claims in the action or proceeding are decided without the commencement of a trial and the party that paid the fee files a motion and affidavit requesting refund of the fee not more than 15 days after entry of judgment disposing of the action or proceeding.

[Formerly 21.270]



Section 21.230



Section 21.235 - Document fee.

(a) Making or entering a transcript of a judgment.

(b) Preparing a certified copy of a satisfaction document under ORS 18.225 (5).

(c) Issuing notices of restitution as provided in ORS 105.151.

(d) Any other service that is statutorily made subject to the fee established in this section.

(2) A circuit court shall collect a fee of $37 for issuing a writ of execution or a writ of garnishment.

[2011 c.595 §70; 2013 c.685 §§40,40a; 2014 c.76 §12]



Section 21.240



Section 21.245 - Form fees.

(2) Notwithstanding subsection (1) of this section, no charge shall be made for forms made available under the provisions of ORS 107.700 to 107.735 or 124.005 to 124.040 or ORS 163.760 to 163.777.

[Formerly 21.361; 2013 c.687 §11]



Section 21.250



Section 21.255 - Court Forms Revolving Fund.

[Formerly 21.363]



Section 21.258 - Fees for other court services.

(2) A fee may not be established under this section for location or inspection of court records.

[2011 c.595 §72]



Section 21.259 - Fees not collectible from public bodies.

[2012 c.48 §11]



Section 21.260



Section 21.270



Section 21.275



Section 21.280



Section 21.285 - Fees payable in appeals from justice courts and municipal courts.

(2) Payment of fees required by subsection (1) of this section is subject to ORS 20.140.

(3) Fees required by subsection (1) of this section may be waived or deferred by a judge of the circuit court for the reason and in the manner provided in ORS 21.680 to 21.698.

[Formerly 21.615]



Section 21.300 - Sheriff and process server fees.

(a) $36 for serving a summons, a subpoena, a citation, an order, a notice, including notice of seizure and sale of personal or real property, a notice of restitution and notice of seizure under writ of attachment or execution or a similar document, including small claims or writ of execution, directed to not more than two parties at the same address. If service is requested for more than two parties at the same address, the fee is $20 for each party at the same address. The fee authorized by this paragraph shall not be charged to the state in civil actions, suits and proceedings where one party is a person who has been appointed counsel at state expense.

(b) For seizure and sale of personal or real property, enforcement of writ of execution of judgment of restitution, or other enforcement or seizure under writ of attachment or execution, or other process or proceeding, $70, and, in addition, such sums as may be reasonable and necessary for the costs of standing by in anticipation of securing custody of the property, the expense of securing each keeper or custodian of property, the expense of inventory of property and the expense incurred in advertising required by law in the sale of the property.

(c) For making a conveyance of real property sold on any process, $30, to be paid by, or for, the grantee.

(d) For making a copy of any process, order, notice or other instrument in writing, when necessary to complete the service thereof, for each folio, $3; but no charge shall be made for copy of complaint or other document not actually made by the sheriff.

(e) For entering and processing distraint warrants for state agencies, $6.25 each.

(2) Persons other than a sheriff serving process and other documents may charge any fee agreed to between the server and the person requesting service.

(3) Fees collected for service by the sheriff shall be retained for the benefit of the county where the party to be served cannot be found.

(4) No mileage or commission shall be collected by a sheriff for service of any document or process but in any service involving travel in excess of 75 miles round trip an additional fee not to exceed $40 may be billed and collected by a sheriff. Mileage shall be measured from the location at which the service is made to the circuit court in that county.

(5) Amounts paid for service of process and other documents may be recovered as costs and disbursements to the extent provided by ORS 20.115.

(6) A sheriff may not collect a fee under this section for serving a foreign restraining order or an order that only grants relief under ORS 107.095 (1)(c).

(7) As used in this section:

(a) "Folio" means 100 words, counting two figures as one word. Any portion of a folio, when the whole paper contains less than a folio, or when such portion is an excess over the last folio, shall be deemed a folio.

(b) "Foreign restraining order" means a restraining order that is a foreign judgment as defined by ORS 24.105.

[Formerly 21.410]



Section 21.310



Section 21.313



Section 21.315



Section 21.320



Section 21.325



Section 21.330



Section 21.335



Section 21.340



Section 21.345 - Transcript fees.

(b) A transcriber may not charge a fee in addition to the fee established under this subsection for:

(A) An electronic copy required to be served on a party;

(B) A paper copy required to be served on an unrepresented party under ORS 19.370 (4)(a) or (b); or

(C) A paper copy required to be filed with the trial court under ORS 19.370 (4)(d).

(2) Except as provided in subsection (3) of this section, a reporter employed by one of the parties may charge fees as agreed to between the reporter and all of the parties to the proceeding for preparing transcripts on appeal. The reporter and the parties must agree to the fees to be charged before the commencement of the proceeding to be recorded. A share of any fees agreed upon shall be charged to parties joining the proceeding after the commencement of the proceeding.

(3) A reporter employed by one of the parties may not charge a public body, as defined by ORS 174.109, fees for preparing transcripts on appeal that exceed the fees established by subsection (1) of this section.

(4) Each page of the original transcript on appeal prepared under this section must be prepared as specified by rules for transcripts on appeal adopted by the Supreme Court and the Court of Appeals.

(5) Except as otherwise provided by law, the fees for preparing a transcript requested by a party shall be paid forthwith by the party, and when paid shall be taxable as disbursements in the case. The fees for preparing a transcript requested by the court, and not by a party, shall be paid by the state from funds available for the purpose.

(6) When the court provides personnel to prepare transcripts from audio records of court proceedings, the fees provided in subsection (1) of this section to be paid by a party shall be paid to the clerk of the court.

(7) For purposes of this section, "transcript" has the meaning given that term in ORS 19.005.

[Formerly 21.470; 2013 c.685 §7]



Section 21.350



Section 21.360



Section 21.361



Section 21.363



Section 21.370



Section 21.375



Section 21.380



Section 21.385



Section 21.400 - Referee fees.

[Formerly 21.510]



Section 21.410



Section 21.420



Section 21.460



Section 21.470



Section 21.480



Section 21.485



Section 21.490



Section 21.510

[Renumbered 21.400 in 2011]



Section 21.520



Section 21.530



Section 21.560



Section 21.570



Section 21.580



Section 21.590



Section 21.600



Section 21.605



Section 21.607



Section 21.610



Section 21.615



Section 21.620



Section 21.630



Section 21.640



Section 21.650



Section 21.660



Section 21.670



Section 21.680 - Definitions for ORS 21.680 to 21.698.

(1) "Applicant" means a person who applies for waiver or deferral of fees or court costs under ORS 21.680 to 21.698.

(2) "Court administrator" means:

(a) The State Court Administrator for the Supreme Court, the Court of Appeals and the Oregon Tax Court;

(b) A trial court administrator in a circuit court that has a trial court administrator; and

(c) The clerk of the court in all other courts.

(3) "Judge" means the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals, a judge of a circuit or county court, the judge of the Oregon Tax Court, a tax court magistrate or a justice of the peace.

(4) "Obligor" means a person who has had payment of all or part of fees or court costs deferred under ORS 21.680 to 21.698.

[2007 c.493 §1]



Section 21.682 - Authority to waive or defer fees and court costs; delegation.

(2) A presiding judge may delegate authority to waive or defer fees and court costs under this section to the court administrator for the court in which the judge serves. A delegation of authority under this subsection must be in writing and must be subject to clear standards. If a delegation is made under this subsection, an applicant may seek review of the court administrator’s decision by a judge. If an applicant requests review of a court administrator’s decision, the court administrator shall forward the application for waiver or deferral of the fees or court costs to the appropriate judge.

(3) A court may not delay or refuse to enter an order or judgment in an action or proceeding because deferred fees and court costs have not been paid.

(4) The Chief Justice of the Supreme Court by order may provide standards and practices for waiver or deferral of fees or court costs under ORS 21.680 to 21.698.

[2007 c.493 §2; 2009 c.484 §5]



Section 21.685 - Application for waiver or deferral of fees or court costs.

[2007 c.493 §3]



Section 21.690 - Waived fees; recovery.

(2) The state is liable for the payment of fees and court costs waived by a court only if a money award as described in subsection (1) of this section is entered against the state.

[2007 c.493 §4]



Section 21.692 - Judgment for deferred fees and court costs.

(2) A court may render a limited or supplemental judgment for unpaid deferred fees or costs, or include a money award for the obligation in a general judgment, without further notice to the obligor or further order of the court.

(3) An obligor subject to a judgment for unpaid fees and court costs may move for relief from the judgment based on a showing that the obligor’s financial circumstances have changed since the time of the entry of the judgment such that the obligor is no longer able to pay the judgment amount. A motion for relief under this subsection must be made in the manner provided by ORCP 71 and must be made within one year after the judgment containing the money award is entered.

[2007 c.493 §5]



Section 21.695 - Waiver or deferral of costs of transcript on appeal.

(a) The party requesting the transcript is unable to pay the expense of preparing the transcript; and

(b) The party requesting the transcript makes a prima facie showing that the transcript is necessary to prosecute the appeal and would reveal reversible error in the action or proceeding.

(2) If the Supreme Court or the Court of Appeals waives or defers any part of the expense of preparing a transcript on appeal, the court shall authorize preparation of only as much of the transcript as is necessary to prosecute the appeal. The State Court Administrator shall pay the unpaid costs of preparing the transcript out of funds appropriated for that purpose.

(3) If the Supreme Court or the Court of Appeals defers payment of any part of the expense of preparing a transcript on appeal and any part of the deferred expense remains unpaid at the conclusion of the appeal, a judgment may be entered for the unpaid amount in the manner provided by ORS 21.692.

(4) If the State Court Administrator pays any costs of preparing a transcript on appeal under subsection (2) of this section and costs on appeal are awarded to the obligor, a money award to the State Court Administrator shall be included in the judgment for all waived or deferred transcript costs paid by the State Court Administrator.

(5) Waiver or deferral under this section of the transcript costs of an inmate, as defined in ORS 30.642, is subject to ORS 30.642 to 30.650.

[2007 c.493 §6]



Section 21.698 - Confidentiality of information related to waiver or deferral.

(2) Information described in subsection (1) of this section may be:

(a) Introduced in an action or proceeding arising out of a determination that a person is not eligible for waiver or deferral of fees or court costs;

(b) Introduced in a proceeding arising as a result of an allegation that a person has supplied false information in seeking waiver or deferral of fees or court costs;

(c) Used by a court, the Department of Revenue and the assignees of a court or the Department of Revenue for the purpose of collecting delinquent amounts owed to this state by the person providing the information; and

(d) Released pursuant to a subpoena issued as a result of an allegation that a person has supplied false information in seeking waiver or deferral of fees or court costs.

[2007 c.493 §7]



Section 21.700 - Interest on judgments for deferred fees and costs; satisfaction; compromise prohibited.

(2) If a judge of a circuit or county court defers payment of any fees or court costs under the provisions of ORS 21.680 to 21.698, and the amount of those deferred fees or court costs is subsequently paid in full, the trial court administrator for the court shall note in the register or docket that the deferred fees and costs have been paid in full. Notation in the register or docket that deferred fees and costs have been paid in full constitutes a satisfaction of the judgment for those fees and costs.

(3) If the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals or the judge of the Oregon Tax Court defers payment of any fees or court costs under the provisions of ORS 21.680 to 21.698, including deferral of the cost of preparing the transcript on appeal, and the amount of those deferred fees or court costs is subsequently paid in full, the State Court Administrator shall note upon the register of the court that the deferred fees and costs have been paid in full. Notation in the register that deferred fees and costs have been paid in full constitutes a satisfaction of the judgment for those fees and costs.

(4) Upon notation in the register or docket that deferred fees and costs have been paid in full, a certified copy of the notation may be filed with any circuit court or County Clerk Lien Record in which the judgment was filed under the provisions of ORS 21.680 to 21.698. Upon filing of the certified copy, the trial court administrator for the court, or the county clerk if the judgment was filed in the County Clerk Lien Record, shall cause the certified copy to be entered in the register or docket of the court or recorded in the County Clerk Lien Record.

(5) Judgments resulting from the deferral of fees and court costs under the provisions of ORS 21.680 to 21.698 may not be compromised, settled or adjusted by a trial court administrator or the State Court Administrator.

[Formerly 21.607]



Section 21.710



Section 21.720



Section 21.730



Section 21.990






Chapter 022 - Bonds and Other Security Deposits

Section 22.010 - State, county or city not required to furnish any bond in any action.



Section 22.020 - Deposit of money, letter of credit, checks or federal or municipal obligations, in lieu of security or bond.

(2) Notwithstanding subsection (1) of this section, an irrevocable letter of credit may not be furnished to a court in lieu of other security or bond to be deposited in any criminal offense, action, proceeding or matter before any court, in a protective proceeding under ORS chapter 125, or in any cause, action, proceeding or matter before any court under ORS 105.395, 111.185, 113.005, 113.035, 113.105, 113.115, 114.325 and 125.715. In any other type of civil cause, action, proceeding or matter before any court, an irrevocable letter of credit may be furnished pursuant to subsection (1) of this section subject to approval of its terms by the parties and to its being in the form and amount prescribed by statute, rule or order of the court.

[Amended by 1973 c.836 §316; 1991 c.331 §8; 1995 c.664 §73; 1997 c.631 §368; 1999 c.1051 §236]



Section 22.030 - Officers with whom deposit is made; duplicate receipts.

(2) In any criminal case or in any proceeding in any court the deposit may be made with the court or clerk thereof, with the same effect and result as though made with such treasurer, and it shall not be necessary for the money or securities to be delivered to the treasurer.

[Amended by 1973 c.836 §317; 1999 c.1051 §237]



Section 22.040 - Filing duplicate receipt.

[Amended by 1973 c.836 §318; 1999 c.1051 §238]



Section 22.050 - Discharge or forfeiture of bond or security; garnishment.

[Amended by 1973 c.836 §319; 1999 c.1051 §239]



Section 22.060 - Deposit to be in special fund or depository; interest.



Section 22.070 - Redemption of money or securities; exchange of securities.

[Amended by 1999 c.1051 §240]



Section 22.090 - Qualifications and justification of surety.

[1981 c.898 §14]






Chapter 023 - (Former Provisions)

Section 23.005



Section 23.010



Section 23.020



Section 23.030



Section 23.040



Section 23.050



Section 23.060



Section 23.070



Section 23.080



Section 23.090



Section 23.100



Section 23.105



Section 23.160



Section 23.164



Section 23.166



Section 23.168



Section 23.170



Section 23.175



Section 23.180



Section 23.181



Section 23.185



Section 23.186



Section 23.190



Section 23.200



Section 23.210

[Renumbered 18.364 in 2003]



Section 23.220



Section 23.230

[Renumbered 18.352 in 2003]



Section 23.240



Section 23.242



Section 23.250



Section 23.260



Section 23.270



Section 23.280



Section 23.290



Section 23.300



Section 23.305



Section 23.310



Section 23.320



Section 23.330



Section 23.340



Section 23.350



Section 23.410



Section 23.420



Section 23.425



Section 23.430



Section 23.440

[Renumbered 18.486 in 2003]



Section 23.445



Section 23.450



Section 23.460



Section 23.470

[Renumbered 18.542 in 2003]



Section 23.480

[Renumbered 18.545 in 2003]



Section 23.490



Section 23.500

[Renumbered 18.555 in 2003]



Section 23.510

[Renumbered 18.562 in 2003]



Section 23.515



Section 23.520

[Renumbered 18.565 in 2003]



Section 23.530



Section 23.540

[Renumbered 18.572 in 2003]



Section 23.550

[Renumbered 18.578 in 2003]



Section 23.560



Section 23.570



Section 23.580

[Renumbered 18.588 in 2003]



Section 23.590

[Renumbered 18.594 in 2003]



Section 23.600

[Renumbered 18.598 in 2003]



Section 23.650



Section 23.655



Section 23.660



Section 23.665



Section 23.670



Section 23.710



Section 23.720



Section 23.730



Section 23.740



Section 23.750



Section 23.760



Section 23.765



Section 23.767



Section 23.775



Section 23.777



Section 23.778



Section 23.780



Section 23.783



Section 23.785



Section 23.787



Section 23.789



Section 23.790



Section 23.795



Section 23.800



Section 23.805



Section 23.807



Section 23.808



Section 23.809



Section 23.810



Section 23.815



Section 23.820



Section 23.825



Section 23.830



Section 23.835



Section 23.837



Section 23.840



Section 23.842



Section 23.845



Section 23.847



Section 23.850



Section 23.855



Section 23.860



Section 23.865



Section 23.870



Section 23.880



Section 23.890



Section 23.900



Section 23.910



Section 23.920



Section 23.930






Chapter 024 - Enforcement and Recognition of Foreign Judgments; Foreign-Money Claims

Section 24.010



Section 24.020



Section 24.030



Section 24.040



Section 24.050



Section 24.060



Section 24.070



Section 24.080



Section 24.090



Section 24.100



Section 24.105 - Definitions for ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175.

[1979 c.577 §1]



Section 24.110



Section 24.115 - Filing of foreign judgment; effect.

(2) A certified copy of any foreign judgment authenticated in accordance with the Act of Congress or the statutes of this state shall be recorded in the County Clerk Lien Record of any county other than the county in which the judgment is originally filed, in order to become a lien upon the real property of the judgment debtor in that county as provided in ORS 18.152.

(3) A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the circuit court in which the foreign judgment is filed, and may be enforced or satisfied in like manner.

(4) A foreign judgment of a tribal court of a federally recognized Indian tribe that is filed in a circuit court under this section, and that otherwise complies with 26 U.S.C. 414(p) as a domestic relations order as defined in 26 U.S.C. 414(p), is a domestic relations order made pursuant to the domestic relations laws of this state for the purposes of 26 U.S.C. 414(p).

[1979 c.577 §2; 1985 c.343 §5; 1987 c.586 §14; 1995 c.273 §13; 2003 c.576 §180; 2007 c.663 §1; 2011 c.595 §32]



Section 24.120



Section 24.125 - Notice of filing of judgment; delay in enforcement.

(2) Promptly after filing the foreign judgment and the affidavit, the judgment creditor must mail notice of the filing of the foreign judgment to the judgment debtor. The notice shall include the name and post-office address of the judgment creditor and the judgment creditor’s lawyer, if any, in this state. The judgment creditor must file with the court proof of mailing the notice.

(3) No execution or other process for enforcement of a foreign judgment filed pursuant to ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175, except a judgment, decree or order of a court of the United States, shall issue until five days after the date the judgment, affidavit and separate statement required in subsection (1) of this section are filed.

[1979 c.577 §3; 1985 c.343 §6; 1987 c.873 §25; 1989 c.768 §8; 1997 c.872 §7; 2003 c.576 §168]



Section 24.129 - Certification of filing in single court; filing of certified copy or lien record abstract for other counties.

[1985 c.343 §9; 1987 c.586 §15; 2003 c.576 §574]



Section 24.130



Section 24.135 - Grounds for staying enforcement of judgment; security for satisfaction of judgment.

(2) If the judgment debtor shows the court of any county any ground upon which enforcement of a judgment of any court of any county of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.

(3) Any person making an appearance in proceedings related to foreign judgments filed under ORS 24.115, including a judgment debtor filing a proceeding seeking a stay of judgment under this section or otherwise seeking relief from enforcement of the judgment, must pay the filing fee established under ORS 21.135.

[1979 c.577 §4; 2011 c.595 §33]



Section 24.140 - Interest and costs.

[1955 c.647 §14; 1987 c.586 §16]



Section 24.150 - Satisfaction of judgment; filing.

[1955 c.647 §15; 1985 c.343 §7; 1987 c.586 §17]



Section 24.155 - Optional procedure.

[1979 c.577 §5]



Section 24.160



Section 24.165 - Construction of ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175.

[1979 c.577 §6]



Section 24.170



Section 24.175 - Short title.

[1979 c.577 §7]



Section 24.180



Section 24.185



Section 24.190 - Foreign restraining orders.

(a) "Foreign restraining order" means a restraining order that is a foreign judgment as defined by ORS 24.105.

(b)(A) "Restraining order" means an injunction or other order issued for the purpose of preventing:

(i) Violent or threatening acts or harassment against another person;

(ii) Contact or communication with another person; or

(iii) Physical proximity to another person.

(B) "Restraining order" includes temporary and final orders, other than support or child custody orders, issued by a civil or criminal court regardless of whether the order was obtained by filing an independent action or as a pendente lite order in another proceeding. However, for a civil order to be considered a restraining order, the civil order must have been issued in response to a complaint, petition or motion filed by or on behalf of a person seeking protection.

(2)(a) Except as otherwise provided in paragraph (b) of this subsection, immediately upon the arrival in this state of a person protected by a foreign restraining order, the foreign restraining order is enforceable as an Oregon order without the necessity of filing and continues to be enforceable as an Oregon order without any further action by the protected person.

(b) A foreign restraining order is not enforceable as an Oregon order if:

(A) The person restrained by the order shows that:

(i) The court that issued the order lacked jurisdiction over the subject matter or lacked personal jurisdiction over the person restrained by the order; or

(ii) The person restrained by the order was not given reasonable notice and an opportunity to be heard under the law of the jurisdiction in which the order was issued; or

(B) The foreign restraining order was issued against a person who had petitioned for a restraining order unless:

(i) The person protected by the foreign restraining order filed a separate petition seeking the restraining order; and

(ii) The court issuing the foreign restraining order made specific findings that the person was entitled to the order.

(3)(a) A person protected by a foreign restraining order may present a true copy of the order to a county sheriff for entry into the Law Enforcement Data System maintained by the Department of State Police. Subject to paragraph (b) of this subsection, the county sheriff shall enter the order into the Law Enforcement Data System if the person certifies that the order is the most recent order in effect between the parties and provides proof of service or other written certification that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the restraining order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the order may be informed of the existence and terms of the order. The order is fully enforceable as an Oregon order in any county or tribal land in this state.

(b) The Department of State Police shall specify information that is required for a foreign restraining order to be entered into the Law Enforcement Data System.

(c) At the time a county sheriff enters an order into the Law Enforcement Data System under paragraph (a) of this subsection, the sheriff shall also enter the order into the databases of the National Crime Information Center of the United States Department of Justice.

(4) Pending a contempt hearing for alleged violation of a foreign restraining order, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Unless the order provides otherwise, the security amount for release is $5,000.

(5) ORS 24.115, 24.125, 24.129, 24.135, 24.140, 24.150 and 24.155 do not apply to a foreign restraining order.

(6) A person protected by a foreign restraining order may file a certified copy of the order and proof of service in the office of the clerk of any circuit court of any county of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the circuit court in which the foreign judgment is filed, and may be enforced or satisfied in like manner. The court may not collect a filing fee for a filing under this section.

[1999 c.250 §1; 2003 c.737 §§74,75; 2011 c.595 §117]



Section 24.200



Section 24.210



Section 24.220



Section 24.230



Section 24.240



Section 24.250



Section 24.255



Section 24.260 - Definitions for ORS 24.260 to 24.335.

(1) "Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

(2) "Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(3) "Conversion date" means the banking day next preceding the date on which money, in accordance with ORS 24.260 to 24.335, is:

(a) Paid to a claimant in an action or distribution proceeding;

(b) Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

(c) Used to recoup, setoff or counterclaim in different moneys in an action or distribution proceeding.

(4) "Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust or other fund.

(5) "Foreign money" means money other than money of the United States of America.

(6) "Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

(7) "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

(8) "Money of the claim" means the money determined as proper pursuant to ORS 24.275.

(9) "Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, joint venture, partnership, association, two or more persons having a joint or common interest or any other legal or commercial entity.

(10) "Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

(11) "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

(12) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States.

[1991 c.202 §2; 2009 c.294 §1]



Section 24.265 - Scope of application of ORS 24.260 to 24.335.

(2) ORS 24.260 to 24.335 apply to foreign-money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding.

[1991 c.202 §3]



Section 24.270 - Variation of application by agreement.

(2) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

[1991 c.202 §4]



Section 24.275 - Determining proper money of the claim.

(2) If the parties to a transaction have not otherwise agreed, the money of the claim, as in each case may be appropriate, is the money:

(a) Regularly used between the parties as a matter of usage or course of dealing;

(b) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(c) In which the loss was ultimately felt or will be incurred by the party claimant.

[1991 c.202 §5]



Section 24.280 - Determining amount of money of certain contract claims.

(2) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

(3) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor’s obligation to be paid in the debtor’s money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall, upon the motion of any party, amend the judgment or award accordingly.

[1991 c.202 §6]



Section 24.285 - Asserting and defending foreign-money claim.

(2) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

(3) A person may assert a defense, setoff, recoupment or counterclaim in any money without regard to the money of other claims.

(4) The determination of the proper money of the claim is a question of law.

[1991 c.202 §7]



Section 24.290 - Judgments and awards on foreign-money claims; times of money conversion; form of judgment; post-judgment enforcement.

(2) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate, except that any payment made through a court pursuant to ORS 18.235 must be made in United States dollars. When a payment is made to the court, the judgment debtor shall simultaneously file with the court an affidavit or certificate executed in good faith by its counsel or a bank officer stating the rate of exchange used and how it was obtained and setting forth the calculation and the amount of the money of the claim that will be satisfied by the payment. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

(3) Assessed costs, disbursements and attorney fees must be entered in United States dollars.

(4) Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(5) A judgment or award made in an action or distribution proceeding on both a defense, setoff, recoupment or counterclaim and the adverse party’s claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

(6) A judgment or award substantially complies with subsection (1) of this section when it is plainly titled as a judgment, it complies with the requirements of ORS 18.038 and it includes all of the following:

(a) The names of the judgment creditor, the judgment creditor’s attorney and the judgment debtor.

(b) The amount of the judgment in the foreign money of the claim, the type of foreign money and the foreign country, as defined in ORS 24.350, utilizing the money that the claim is denominated in.

(c) The interest owed to the date of the judgment, either as a specific amount in the foreign money or as accrual information, including the rate or rates of interest as determined by ORS 24.300, the balance or balances upon which the interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

(d) Post-judgment interest accrual information, including the rate or rates of interest as determined by ORS 24.300, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

(e) For judgments that accrued on a periodic basis, any accrued arrearages, required further payments per period in the foreign money and accrual dates.

(f) A statement that the judgment debtor has the option to pay the judgment or award, including the interest owed on the date of judgment and the post-judgment interest, unless the parties have agreed otherwise as according to ORS 24.270, in the amount of United States dollars that will purchase that foreign money on the conversion date at a bank-offered spot rate at or near the close of business on the banking day before the day of payment.

(g) A statement that, if the judgment debtor pays the judgment through a court under ORS 18.235, the payment must be in United States dollars as provided in subsection (2) of this section.

(h) The amount of assessed costs, disbursements and attorney fees in United States dollars, if they are awarded, and any specific amounts awarded. This paragraph does not require inclusion of specific amounts where such will be determined later under ORCP 68 C.

(i) The terms of any agreement made by the parties, before the entry of the judgment, to vary the effect of ORS 24.260 to 24.335.

(7) If a contract claim is of the type covered by ORS 24.280 (1) or (2), the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

(8) When a judgment is given on a foreign-money claim in circuit court, the clerk shall enter the judgment in the register and shall note that the judgment creates a judgment lien. The judgment shall have the same force and effect as any other judgment obtained in the circuit court.

(9) A judgment or award may be discharged by payment.

(10) A party seeking enforcement of a judgment entered as provided in this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the rate of exchange used and how it was obtained and setting forth the calculation and the amount of United States dollars that would satisfy the judgment on the date of the affidavit or certificate by applying said rate of exchange. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate. The computation contained in the affidavit or certificate shall remain in effect for 60 days following the filing of the affidavit or certificate and may be recomputed before the expiration of 60 days by the filing of additional affidavits or certificates provided that recomputation shall not affect any payment obtained before the filing of the recomputation.

[1991 c.202 §8; 1993 c.545 §114; 1995 c.658 §26; 2003 c.576 §181; 2009 c.48 §13]



Section 24.295 - Conversions of foreign money in distribution proceeding.

[1991 c.202 §9]



Section 24.300 - Prejudgment and judgment interest.

(2) The court or arbitrator shall increase or decrease the amount of prejudgment or preaward interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(3) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state.

[1991 c.202 §10]



Section 24.305 - Enforcement of foreign judgments.

(2) A foreign judgment may be entered in the register in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

(3) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, shall operate to the same extent as a satisfaction of the judgment in this state, except as to costs authorized by ORS 24.140, notwithstanding the entry of judgment in this state.

(4) A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this state in United States dollars only.

[1991 c.202 §11; 2003 c.576 §182]



Section 24.310 - Determining United States dollar value of foreign-money claims for limited purposes.

(2) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of the United States dollars at issue for assessing costs or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in subsections (3) and (4) of this section.

(3) A party seeking process, costs, bond or other undertaking under subsection (2) of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

(4) A party seeking the process, costs, bond or other undertaking under subsection (2) of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

[1991 c.202 §12]



Section 24.315 - Effect of currency substitution.

(2) If substitution under subsection (1) of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend, upon the motion of any party, the judgment or award by a like conversion of the former money.

[1991 c.202 §13]



Section 24.320 - Supplementary general principles of law.

[1991 c.202 §14]



Section 24.325 - Uniformity of application and construction.

[1991 c.202 §15]



Section 24.330 - Severability.

[1991 c.202 §17]



Section 24.335 - Short title.

[1991 c.202 §16]



Section 24.350 - Definitions for ORS 24.350 to 24.400.

(1) "Foreign country" means a government other than:

(a) The United States;

(b) A state, district, commonwealth, territory or insular possession of the United States; or

(c) Any other government with regard to which the decision in this state as to whether to recognize a judgment of that government’s courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

(2) "Foreign-country judgment" means a judgment of a court of a foreign country.

[2009 c.48 §1]



Section 24.355 - Applicability to judgments.

(a) Grants or denies recovery of a sum of money; and

(b) Under the law of the foreign country where rendered, is final, conclusive and enforceable.

(2) ORS 24.350 to 24.400 do not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

(a) A judgment for taxes;

(b) A fine or other penalty; or

(c) A judgment for divorce, support or maintenance, or other judgment rendered in connection with domestic relations.

(3) A party seeking recognition of a foreign-country judgment has the burden of establishing that ORS 24.350 to 24.400 apply to the foreign-country judgment. [2009 c.48 §2]

Note: Section 12, chapter 48, Oregon Laws 2009, provides:

Sec. 12. Sections 1 to 11 of this 2009 Act [24.350 to 24.400] apply only to actions commenced on or after the effective date of this 2009 Act [January 1, 2010] in which the issue of recognition of a foreign-country judgment is raised. Any action commenced before the effective date of this 2009 Act in which the issue of recognition of a foreign-country judgment is raised shall continue to be governed by the provisions of ORS 24.200 to 24.255, as those statutes were in effect immediately before the effective date of this 2009 Act.

[2009 c.48 §12]



Section 24.360 - Standards for recognition of foreign-country judgment.

(2) A court of this state may not recognize a foreign-country judgment if:

(a) The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(b) The foreign court did not have personal jurisdiction over the defendant; or

(c) The foreign court did not have jurisdiction over the subject matter.

(3) A court of this state need not recognize a foreign-country judgment if:

(a) The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(b) The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present the party’s case;

(c) The judgment or the claim for relief on which the judgment is based is repugnant to the public policy of this state or of the United States;

(d) The judgment conflicts with another final and conclusive judgment;

(e) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined other than by proceedings in that foreign court;

(f) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(g) The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

(h) The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

(4) A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (2) or (3) of this section exists.

[2009 c.48 §3]



Section 24.365 - Personal jurisdiction.

(a) The defendant was served with process personally in the foreign country;

(b) The defendant voluntarily appeared in the proceeding other than for the purpose of protecting property seized or threatened with seizure in the proceeding or for the purpose of contesting the jurisdiction of the court over the defendant;

(c) The defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(d) The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

(e) The defendant had a business office in the foreign country and the proceeding in the foreign court involved a claim for relief arising out of business done by the defendant through that office in the foreign country; or

(f) The defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a claim for relief arising out of that operation.

(2) The list of bases for personal jurisdiction in subsection (1) of this section is not exclusive. The courts of this state may recognize bases for personal jurisdiction other than those listed in subsection (1) of this section as sufficient to support a foreign-country judgment.

[2009 c.48 §4]



Section 24.370 - Procedure for recognition of foreign-country judgment.

(2) If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim or affirmative defense.

[2009 c.48 §5]



Section 24.375 - Effect of recognition of foreign-country judgment.

(1) Conclusive between the parties to the same extent as the judgment of another state entitled to full faith and credit in this state is conclusive; and

(2) Enforceable in the same manner and to the same extent as a judgment rendered in this state.

[2009 c.48 §6]



Section 24.380 - Stay of proceedings pending appeal of foreign-country judgment.

[2009 c.48 §7]



Section 24.385 - Statute of limitations.

[2009 c.48 §8]



Section 24.390 - Uniformity of interpretation.

[2009 c.48 §9]



Section 24.395 - Saving clause.

[2009 c.48 §10]



Section 24.400 - Short title.

[2009 c.48 §11]






Chapter 025 - Support Enforcement

Section 25.010 - Definitions for support enforcement laws.

(1) "Administrator" means either the Administrator of the Division of Child Support of the Department of Justice or a district attorney, or the administrator’s or a district attorney’s authorized representative.

(2) "Child" has the meaning given that term in ORS 110.503.

(3) "Child support rights" means the right to establish or enforce an obligation imposed or imposable by law to provide support, including but not limited to medical support as defined in ORS 25.321 and an unsatisfied obligation to provide support.

(4) "Department" means the Department of Justice.

(5) "Disposable income" means that part of the income of an individual remaining after the deduction from the income of any amounts required to be withheld by law except laws enforcing spousal or child support and any amounts withheld to pay medical or dental insurance premiums.

(6) "Employer" means any entity or individual who engages an individual to perform work or services for which compensation is given in periodic payments or otherwise.

(7) "Income" is any monetary obligation in excess of $4.99 after the fee described in ORS 25.414 (6) has been deducted that is in the possession of a third party owed to an obligor and includes but is not limited to:

(a) Compensation paid or payable for personal services whether denominated as wages, salary, commission, bonus or otherwise;

(b) Periodic payments pursuant to a pension or retirement program;

(c) Cash dividends arising from stocks, bonds or mutual funds;

(d) Interest payments;

(e) Periodic payments from a trust account;

(f) Any program or contract to provide substitute wages during times of unemployment or disability;

(g) Any payment pursuant to ORS chapter 657; or

(h) Amounts payable to independent contractors.

(8) "Obligee" has the meaning given that term in ORS 110.503.

(9) "Obligor" has the meaning given that term in ORS 110.503.

(10) "Order to withhold" means an order or other legal process that requires a withholder to withhold support from the income of an obligor.

(11) "Public assistance" has the meaning given that term in ORS 416.400.

(12) "Withholder" means any person who disburses income and includes but is not limited to an employer, conservator, trustee or insurer of the obligor.

[Formerly 23.760; 1991 c.362 §1; 1993 c.798 §4; 1995 c.608 §1; 1997 c.704 §13; 1999 c.80 §1; 2001 c.334 §2; 2001 c.455 §1; 2003 c.572 §2; 2005 c.560 §1; 2009 c.351 §4; 2015 c.298 §85]



Section 25.011 - "Address" defined.

[1993 c.448 §1; 1995 c.608 §25]

Note: 25.011 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.015 - When payment on support order begins; determining; notification of date.

(a) The department receives a copy of a support order of a court that requires payments to be made through the department or for which there is an application for support enforcement services;

(b) The department commences accounting services; and

(c) The order has been entered within the previous 180 days.

(2) The department shall include in the notice under subsection (1) of this section a statement that the department will adjust the account to reflect an accrued arrearage for the period of time between the effective date of the order and the date of the notice unless, within 30 days after the date of the notice, a party requests that the department establish the arrearage on the account as provided in ORS 25.167 or 416.429.

(3) If, within 30 days after the date of the notice under subsection (1) of this section, a party requests the department to establish the arrearage as provided in ORS 25.167 or 416.429, the department may not reflect an accrued arrearage on the account until the arrearage has been established.

(4) If a party does not request the department to establish the arrearage as provided in subsection (3) of this section, the department shall adjust the account to reflect the arrearage for the period of time between the effective date of the order and the date of the notice.

[1997 c.500 §2; 1999 c.18 §4; 2011 c.318 §15]



Section 25.020 - When support payment to be made to Department of Justice; collection agency services; duties of department; credit for payments not made to department; rules.

(a) During periods for which support is assigned under ORS 412.024, 418.032, 419B.406 or 419C.597;

(b) As provided by rules adopted under ORS 180.345, when public assistance is provided to a person who receives or has a right to receive support payments on the person’s own behalf or on behalf of another person;

(c) After the assignment of support terminates for as long as amounts assigned remain owing;

(d) For any period during which support enforcement services are provided under ORS 25.080;

(e) When ordered by the court under ORS 419B.400;

(f) When a support order that is entered or modified on or after January 1, 1994, includes a provision requiring the obligor to pay support by income withholding; or

(g) When ordered by the court under any other applicable provision of law.

(2)(a) The Department of Justice shall disburse payments, after lawful deduction of fees and in accordance with applicable statutes and rules, to those persons and entities that are lawfully entitled to receive such payments.

(b) During a period for which support is assigned under ORS 412.024, for an obligee described in subsection (1)(b) of this section, the department shall disburse to the obligee, from child support collected each month, $50 for each child up to a maximum of $200 per family.

(3)(a) When the administrator is providing support enforcement services under ORS 25.080, the obligee may enter into an agreement with a collection agency, as defined in ORS 697.005, for assistance in collecting child support payments.

(b) The Department of Justice:

(A) Shall disburse support payments, to which the obligee is legally entitled, to the collection agency if the obligee submits the completed form referred to in paragraph (c)(A) of this subsection to the department;

(B) May reinstate disbursements to the obligee if:

(i) The obligee requests that disbursements be made directly to the obligee;

(ii) The collection agency violates any provision of this subsection; or

(iii) The Department of Consumer and Business Services notifies the Department of Justice that the collection agency is in violation of the rules adopted under ORS 697.086;

(C) Shall credit the obligor’s account for the full amount of each support payment received by the department and disbursed to the collection agency; and

(D) Shall develop the form referred to in paragraph (c)(A) of this subsection, which shall include a notice to the obligee printed in type size equal to at least 12-point type that the obligee may be eligible for support enforcement services from the department or the district attorney without paying the interest or fee that is typically charged by a collection agency.

(c) The obligee shall:

(A) Provide to the department, on a form approved by the department, information about the agreement with the collection agency; and

(B) Promptly notify the department when the agreement is terminated.

(d) The collection agency:

(A) May provide investigative and location services to the obligee and disclose relevant information from those services to the administrator for purposes of providing support enforcement services under ORS 25.080;

(B) May not charge interest or a fee for its services exceeding 29 percent of each support payment received unless the collection agency, if allowed by the terms of the agreement between the collection agency and the obligee, hires an attorney to perform legal services on behalf of the obligee;

(C) May not initiate, without written authorization from the administrator, any enforcement action relating to support payments on which support enforcement services are provided by the administrator under ORS 25.080; and

(D) Shall include in the agreement with the obligee a notice printed in type size equal to at least 12-point type that provides information on the fees, penalties, termination and duration of the agreement.

(e) The administrator may use information disclosed by the collection agency to provide support enforcement services under ORS 25.080.

(4) The Department of Justice may immediately transmit to the obligee payments received from any obligor without waiting for payment or clearance of the check or instrument received if the obligor has not previously tendered any payment by a check or instrument that was not paid or was dishonored.

(5) The Department of Justice shall notify each obligor and obligee by mail when support payments shall be made to the department and when the obligation to make payments in this manner shall cease.

(6)(a) The administrator shall provide information about a child support account directly to a party to the support order regardless of whether the party is represented by an attorney. As used in this subsection, "information about a child support account" means the:

(A) Date of issuance of the support order.

(B) Amount of the support order.

(C) Dates and amounts of payments.

(D) Dates and amounts of disbursements.

(E) Payee of any disbursements.

(F) Amount of any arrearage.

(G) Source of any collection, to the extent allowed by federal law.

(b) Nothing in this subsection limits the information the administrator may provide by law to a party who is not represented by an attorney.

(7) Any pleading for the entry or modification of a support order must contain a statement that payment of support under a new or modified order will be by income withholding unless an exception to payment by income withholding is granted under ORS 25.396.

(8)(a) Except as provided in paragraphs (d) and (e) of this subsection, a judgment or order establishing paternity or including a provision concerning support must contain:

(A) The residence, mailing or contact address, final four digits of the Social Security number, telephone number and final four digits of the driver license number of each party;

(B) The name, address and telephone number of all employers of each party;

(C) The names and dates of birth of the joint children of the parties; and

(D) Any other information required by rule adopted by the Chief Justice of the Supreme Court under ORS 1.002.

(b) The judgment or order shall also include notice that the obligor and obligee:

(A) Must inform the court and the administrator in writing of any change in the information required by this subsection within 10 days after the change; and

(B) May request that the administrator review the amount of support ordered after three years, or such shorter cycle as determined by rule of the Department of Justice, or at any time upon a substantial change of circumstances.

(c) The administrator may require of the parties any additional information that is necessary for the provision of support enforcement services under ORS 25.080.

(d)(A) Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would unreasonably be put at risk by the disclosure of information specified in this subsection or by the disclosure of other information concerning a child or party to a paternity or support proceeding or if an existing order so requires, a court or administrator or administrative law judge, when the proceeding is administrative, shall order that the information not be contained in any document provided to another party or otherwise disclosed to a party other than the state.

(B) The Department of Justice shall adopt rules providing for similar confidentiality for information described in subparagraph (A) of this paragraph that is maintained by an entity providing support enforcement services under ORS 25.080.

(e) The Chief Justice of the Supreme Court may, in consultation with the Department of Justice, adopt rules under ORS 1.002 to designate information specified in this subsection as confidential and require that the information be submitted through an alternate procedure to ensure that the information is exempt from public disclosure under ORS 192.502.

(9)(a) Except as otherwise provided in paragraph (b) of this subsection, in any subsequent child support enforcement action, the court or administrator, upon a showing of diligent effort made to locate the obligor or obligee, may deem due process requirements to be met by mailing notice to the last-known residential, mailing or employer address or contact address as provided in ORS 25.085.

(b) Service of an order directing an obligor to appear in a contempt proceeding is subject to ORS 33.015 to 33.155.

(10) Subject to ORS 25.030, this section, to the extent it imposes any duty or function upon the Department of Justice, shall be deemed to supersede any provisions of ORS chapters 107, 108, 109, 110, 416, 419A, 419B and 419C that would otherwise impose the same duties or functions upon the county clerk or the Department of Human Services.

(11) Except as provided for in subsections (12), (13) and (14) of this section, credit may not be given for payments not made to the Department of Justice as required under subsection (1) of this section.

(12) The Department of Justice shall give credit for payments not made to the department:

(a) When payments are not assigned to this or another state and the obligee and obligor agree in writing that specific payments were made and should be credited;

(b) When payments are assigned to the State of Oregon, the obligor and obligee make sworn written statements that specific payments were made, canceled checks or other substantial evidence is presented to corroborate their statements and the obligee has been given prior written notice of any potential criminal or civil liability that may attach to an admission of the receipt of assigned support;

(c) When payments are assigned to another state and that state verifies that payments not paid to the department were received by the other state; or

(d) As provided by rule adopted under ORS 180.345.

(13) An obligor may apply to the Department of Justice for credit for payments made other than to the Department of Justice. If the obligee or other state does not provide the agreement, sworn statement or verification required by subsection (12) of this section, credit may be given pursuant to order of an administrative law judge assigned from the Office of Administrative Hearings after notice and opportunity to object and be heard are given to both obligor and obligee. Notice shall be served upon the obligee as provided by ORS 25.085. Notice to the obligor may be by regular mail at the address provided in the application for credit. A hearing conducted under this subsection is a contested case hearing and ORS 183.413 to 183.470 apply. Any party may seek a hearing de novo in the circuit court.

(14) Nothing in this section precludes the Department of Justice from giving credit for payments not made to the department when there has been a judicially determined credit or satisfaction or when there has been a satisfaction of support executed by the person to whom support is owed.

(15) The Department of Justice shall adopt rules that:

(a) Direct how support payments that are made through the department are to be applied and disbursed; and

(b) Are consistent with federal regulations.

[Formerly 23.765; 1991 c.724 §19; 1993 c.33 §366; 1993 c.448 §2; 1993 c.596 §1; 1995 c.608 §2; 1997 c.704 §14; 1999 c.18 §1; 1999 c.80 §42; 1999 c.798 §1; 2001 c.322 §1; 2001 c.455 §§2,3; 2001 c.961 §1; 2003 c.73 §17a; 2003 c.75 §23; 2003 c.380 §§6,7; 2003 c.421 §§1,2; 2003 c.572 §3; 2003 c.576 §§292,293a; 2005 c.561 §2; 2007 c.861 §10; 2007 c.878 §1; 2009 c.352 §3; 2015 c.197 §4]



Section 25.025 - Annual notice to parties receiving services under ORS 25.020.

(1) When physical custody of a child changes from the obligee to the obligor, the obligation to pay child support for the child is not automatically terminated.

(2) When a physical change of custody of a child occurs, either party may request a modification of the support order to terminate support based on a substantial change of circumstances.

(3) At the request of either party, child support may be established for the parent with current physical custody of the child.

(4) If a change in the physical custody of a child is temporary, the obligee may satisfy support accruing for the child for periods that the child is in the physical custody of the obligor as provided in ORS 18.225, 18.228, 18.232 and 18.235.

[1997 c.385 §4; 2003 c.73 §18; 2003 c.576 §575]

Note: 25.025 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.030 - When payment payable to bank account or escrow agent.

(2) Subsection (1) of this section applies only if an election has been made as provided in ORS 25.130.

[Formerly 23.767; 1989 c.976 §36; 1991 c.230 §32; 1997 c.872 §4; 1999 c.80 §78; 2003 c.210 §1]



Section 25.040



Section 25.050



Section 25.060



Section 25.070 - Order may include payment of support enforcement fees; limitation.

[Formerly 23.787; 1993 c.798 §34; 1997 c.704 §15; 1999 c.80 §79; 2003 c.576 §294]



Section 25.075 - Cooperative agreements with Indian tribes or tribal organizations.

(a) Establish paternity;

(b) Establish, modify and enforce support orders; and

(c) Enter support orders in accordance with child support guidelines established by the tribe or organization.

(2) The agreements must provide for the cooperative delivery of child support enforcement services and for the forwarding of all child support collections pursuant to the functions performed by the tribe or organization to the department, or conversely, by the department to the tribe or organization, which shall distribute the child support collections in accordance with the agreement.

[1997 c.746 §131; 1999 c.735 §5; 2003 c.73 §19]

Note: 25.075 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.080 - Entity primarily responsible for support enforcement services; duties; application fees; rules.

(a) The Division of Child Support of the Department of Justice:

(A) If support rights are, or were within the past five months, assigned to this or another state; or

(B) In any case where arrearage under a support order is assigned or owed to or the right to recover back support or state debt is held by this state or another state.

(b) Except as provided in subsection (6) of this section, the district attorney in cases other than those described in paragraph (a) of this subsection if an application as described in ORS 25.084 is made by the obligee, by the obligor, by a person having physical custody of a minor child or by a child attending school, as defined in ORS 107.108.

(2) The provisions of this section apply to support enforcement services for any order or judgment that is or could be entered under ORS 419B.400 or 419C.590 or ORS chapter 107, 108, 109, 110 or 416. The entity specified in subsection (1) of this section shall provide the support enforcement services on behalf of the State of Oregon and not on behalf of any other party or on behalf of a parent. The Department of Justice shall adopt rules addressing the provision of support enforcement services when the purposes of the state in providing those services may be contradictory in individual cases.

(3) Notwithstanding the division of responsibility for providing support enforcement services between the Division of Child Support and the district attorney as described in subsection (1) of this section, provision of support enforcement services may not be challenged on the basis that the entity providing the services in a particular case is not the entity responsible for the case under subsection (1) of this section.

(4) When responsible for providing support enforcement services and there is sufficient evidence available to support the action to be taken, the entity described in subsection (1) of this section:

(a) Shall establish and enforce any child support obligation;

(b) Shall establish paternity;

(c) Shall enforce spousal support when the obligee is living with the obligor’s child for whom support enforcement services are being provided and those services are funded in part by federal moneys;

(d) May enforce any other order or judgment for spousal support;

(e) Shall, on behalf of the state, initiate and respond to child support modification proceedings based upon a substantial change of circumstances;

(f) Shall, on behalf of the state, initiate and respond to child support modification proceedings based upon a modification conducted under ORS 25.287 concerning existing child support orders;

(g) Shall establish and enforce obligations to provide medical insurance coverage for dependent children;

(h) Shall ensure compliance with the provisions of 42 U.S.C. 651 to 669 and 45 C.F.R. Chapter III as authorized by state law;

(i) Shall carry out the policy of the State of Oregon regarding child support obligations as expressed in ORS 416.405; and

(j) Shall ensure that child support orders are in compliance with the formula established by this chapter.

(5) In any proceeding under subsection (4) of this section, the parties are those described in ORS 416.407.

(6) The district attorney of any county and the department may provide by agreement for assumption by the Division of Child Support of the functions of the district attorney under subsection (1) of this section or for redistribution between the district attorney and the Division of Child Support of all or any portion of the duties, responsibilities and functions set forth in subsections (1) and (4) of this section.

(7) All county governing bodies and all district attorneys shall enter into child support cooperative agreements with the department. The following apply to this subsection:

(a) The agreements shall contain appropriate terms and conditions sufficient for the state to comply with all child support enforcement service requirements under federal law; and

(b) If this state loses any federal funds due to the failure of a county governing body or district attorney to either enter into an agreement under this subsection or to provide sufficient support enforcement service, the county shall be liable to the department for, and the liability shall be limited to, the amount of money the state determines it lost because of the failure. The state shall offset the loss from any moneys the state is holding for or owes the county or from any moneys the state would pay to the county for any purpose.

(8) The Department of Justice shall enter into an agreement with the Oregon District Attorneys Association to establish a position or positions to act as a liaison between the Division of Child Support and those district attorneys who provide support enforcement services under this section. The department shall fund the position or positions. The Oregon District Attorneys Association shall administer the liaison position or positions under the agreement. The liaison shall work to:

(a) Enhance the participation and interaction of the district attorneys in the development and implementation of Child Support Program policies and services; and

(b) Increase the effectiveness of child support enforcement services provided by the district attorneys.

(9) The district attorney or the Division of Child Support, whichever is appropriate, shall provide the services specified in subsections (1) and (4) of this section to any applicant, but may in their discretion, upon a determination and notice to the applicant that the prospect of successful recovery from the obligor of a portion of the delinquency or future payments is remote, require payment to the district attorney or the Division of Child Support of an application fee, in accordance with an application fee schedule established by rule by the department. If service performed results in the district attorney or the Division of Child Support recovering any support enforcement fees, the fees shall be paid to the applicant in an amount equal to the amount of the application fee.

(10) An obligee may request the Division of Child Support or a district attorney to cease all collection efforts if it is anticipated that physical or emotional harm will be caused to the parent or caretaker relative or the child for whom support was to have been paid. The department, by rule, shall set out the circumstances under which such requests shall be honored.

[Formerly 23.790; 1991 c.758 §1; 1993 c.33 §367; 1995 c.608 §9; 1997 c.704 §16; 2001 c.900 §236; 2003 c.73 §20; 2003 c.576 §295; 2005 c.560 §2; 2009 c.352 §4]



Section 25.081 - Access to records with Social Security number.

(2) To the maximum extent feasible, a public body maintaining records described in ORS 25.785, including automated records, shall make the records accessible by Social Security number for purposes of support enforcement.

(3) For purposes of this section, "public body" has the meaning given that term in ORS 192.410.

[1997 c.746 §118]

Note: 25.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.082 - Administrative subpoenas; civil penalty; rules.

(2) A party or public or private entity that discloses information to the enforcing agency in compliance with a subpoena served under subsection (1) of this section is not liable to any person for any loss, damage or injury arising out of the disclosure.

(3) Upon request of an enforcing agency of another state, only a court or enforcing agency of Oregon may enforce a subpoena issued by the enforcing agency of the other state.

(4) Notwithstanding ORS 192.600, a party or public or private entity that fails without good cause to comply with a subpoena issued under this section is subject to a civil penalty not to exceed $250. A civil penalty under this section must be imposed in the manner provided by ORS 183.745.

(5) The Department of Justice shall adopt rules to implement the provisions of this section.

[1997 c.746 §33; 2003 c.73 §21]

Note: 25.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.083 - High-volume automated administrative enforcement services.

(a) Through automated data matches with financial institutions and other entities where assets may be found, identify assets owned by persons who owe child support in other states; and

(b) Seize such assets by execution as defined in ORS 18.005 or by such other processes to seize property as the division is authorized by law to use.

(2) A request by another state for services provided under subsection (1) of this section:

(a) Must include information, as required by rule, that will enable the department to compare the information about the case with information in databases within Oregon; and

(b) Constitutes a certification by the state requesting the services:

(A) Of the amount of periodic support under an order, the payment of which is in arrears; and

(B) That it has complied with all procedural due process requirements applicable to the case.

(3) The administrator is authorized to request from other states services of the type provided under subsection (1) of this section.

[1999 c.930 §2; 2001 c.249 §71; 2003 c.576 §576]



Section 25.084 - Assignment of rights or written application required for services; incorporation in judgment.

(a) Is signed by the person;

(b) Includes the last-known addresses of the obligor and the obligee; and

(c) Indicates that the person is applying for child support services.

(2) Any support judgment that provides for payment to the Department of Justice under ORS 25.020 may have an application incorporated in the judgment.

[2009 c.352 §2; 2011 c.318 §5]

Note: 25.084 was added to and made a part of ORS chapter 25 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 25.085 - Service on obligee; methods.

(2) Notwithstanding any other provision of this chapter or ORS chapter 110 or 416, when a case is referred to this state by a public child support agency of another state for action in this state, there is no requirement that an obligee, present in the initiating state and receiving child support enforcement services from that state, be served in any action taken in this state as a consequence of the interstate referral. In such cases the requirement to serve the obligee that would otherwise apply is satisfied by sending to the initiating agency in the other state, by regular mail, any documents that would otherwise be served upon the obligee.

(3) The appropriate child support agency of the state shall make any mailings to or service upon the obligee that is required by this section.

[1993 c.596 §17; 1995 c.608 §26; 1997 c.249 §16; 1999 c.87 §1; 2003 c.572 §4; 2011 c.318 §8]

Note: 25.085 was added to and made a part of ORS chapter 25 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 25.088 - Effect of dismissal of judicial proceeding on existing administrative order of support.

[2013 c.185 §2]

Note: 25.088 was added to and made a part of ORS chapter 25 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 25.089 - Enforcement and modification of child support judgments.

(2)(a) A child support judgment originating under ORS 416.440 has all the force, effect and attributes of a circuit court judgment. The judgment lien created by a child support judgment originating under ORS 416.440 applies to all arrearages owed under the underlying order from the date the administrator or administrative law judge entered, filed or registered the underlying order under ORS 416.400 to 416.465 or ORS chapter 110.

(b) Until the underlying order is filed under ORS 416.440, the order may not be enforced against and has no lien effect on real property.

(c) No action to enforce a child support judgment originating under ORS 416.440 may be taken while the child support judgment is stayed under ORS 416.427, except as permitted in the order granting the stay.

(3) In any judicial or administrative proceeding in which child support may be awarded under this chapter or ORS chapter 107, 108, 109, 110 or 416 or ORS 125.025, 419B.400 or 419C.590, if a child support judgment already exists with regard to the same obligor and child:

(a) A court may only enforce the existing child support judgment, modify the existing child support judgment as specifically authorized by law or set aside the existing child support judgment under subsection (6) of this section or under the provisions of ORCP 71. If the court sets aside the existing child support judgment, the court may issue a new child support judgment.

(b) The administrator or administrative law judge may only enforce the existing child support judgment, modify the existing child support judgment as specifically authorized by law or, with regard to an existing child support judgment originating under ORS 416.400, move to set aside the existing child support judgment under subsection (6) of this section or for the reasons set out in ORCP 71.

(4) If the administrator or administrative law judge finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, the administrator or administrative law judge shall apply the provisions of ORS 416.448.

(5)(a) If the court finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, and each judgment was issued in this state, the court shall apply the provisions of ORS 25.091 to determine the controlling terms of the child support judgments and to issue a governing child support judgment as defined in ORS 25.091.

(b) If the court finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, and one or more of the judgments was issued by a tribunal of another state, the court shall apply the provisions of ORS chapter 110 to determine which judgment is the controlling child support order.

(6) Subject to the provisions of subsection (3) of this section, a court may modify or set aside a child support judgment issued in this state when:

(a) The child support judgment was issued without prior notice to the issuing court, administrator or administrative law judge that:

(A) There was pending in this state or any other jurisdiction any type of support proceeding involving the child; or

(B) There existed in this state or any other jurisdiction another child support judgment involving the child; or

(b) The child support judgment was issued after another child support judgment, and the later judgment did not enforce, modify or set aside the earlier judgment in accordance with this section.

(7) When modifying a child support judgment, the court, administrator or administrative law judge shall specify in the modification judgment the effects of the modification on the child support judgment being modified.

[2003 c.146 §2; 2003 c.576 §298a; 2005 c.22 §14; 2009 c.351 §5]

Note: 25.089 and 25.091 were added to and made a part of ORS chapter 25 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 25.090



Section 25.091 - Multiple child support judgments.

(a) "Child support judgment" has the meaning given that term in ORS 25.089.

(b) "Governing child support judgment" means a child support judgment issued in this state that addresses child support, including medical support as defined in ORS 25.321, and is entitled to exclusive prospective enforcement or modification with respect to any earlier child support judgment issued in this state.

(2) Notwithstanding any other provision of this section or ORS 25.089, when two or more child support judgments exist involving the same obligor and child and one or more of the judgments was issued by a tribunal of another state, the court shall apply the provisions of ORS chapter 110 before enforcing or modifying a judgment under this section or ORS 25.089.

(3) When two or more child support judgments exist involving the same obligor and child and the same period, any party to one or more of the child support judgments or the administrator, under ORS 416.448, may file a petition with the court for a governing child support judgment under this section. When a matter involving a child is before the court and the court finds that two or more child support judgments exist involving the same obligor and child and the same period, the court on its own motion, and after notice to all affected parties, may determine the controlling terms of the child support judgments and issue a governing child support judgment under this section.

(4)(a) Except as provided in paragraph (b) of this subsection, when two or more child support judgments exist involving the same obligor and child and the same period, and each judgment was issued in this state, there is a presumption that the terms of the last-issued child support judgment are the controlling terms and terminate contrary terms of each earlier-issued child support judgment.

(b) If the earlier-issued child support judgment requires provision of a specific type of child support and the last-issued child support judgment is silent with respect to that type of child support, the requirement of the earlier-issued child support judgment continues in effect.

(5) A party may rebut the presumption in subsection (4) of this section by showing that:

(a) The last-issued child support judgment should be set aside under the provisions of ORCP 71;

(b) The last-issued child support judgment was issued without prior notice to the issuing court, administrator or administrative law judge that:

(A) There was pending in this state or any other jurisdiction any type of support proceeding involving the child; or

(B) There existed in this state or any other jurisdiction another child support judgment involving the child; or

(c) The last-issued child support judgment was issued after an earlier child support judgment and did not enforce, modify or set aside the earlier child support judgment in accordance with ORS 25.089.

(6) When a court finds that two or more child support judgments exist involving the same obligor and child and the same period, and each child support judgment was issued in this state, the court shall set the matter for hearing to determine the controlling terms of the child support judgments. When the child support judgments were issued in different counties of this state, the court may cause the records from the original proceedings to be transmitted to the court in accordance with ORS 25.100.

(7) Following a review of each child support judgment and any other evidence admitted by the court:

(a) The court shall apply the presumption in subsection (4) of this section, unless the presumption is rebutted, and shall determine the controlling terms of the child support judgments; and

(b) Notwithstanding ORS 25.089 (3), the court shall issue a governing child support judgment addressing child support, including medical support as defined in ORS 25.321, for the benefit of the child.

(8) The governing child support judgment must include:

(a) A reference to each child support judgment considered and a copy of the judgment;

(b) A determination of which terms regarding child support, including medical support as defined in ORS 25.321, are controlling and which child support judgment or judgments contain those terms;

(c) An affirmation, termination or modification of the terms regarding child support, including medical support as defined in ORS 25.321, in each of the child support judgments;

(d) Except as provided in subsection (9) of this section, a reconciliation of any child support arrears or credits under all of the child support judgments; and

(e) The effective date of each controlling term and the termination date of each noncontrolling term in each of the child support judgments. In determining these dates, the court may apply the following:

(A) A controlling term is effective on the date specified in the child support judgment containing that term or, if no date is specified, on the date the child support judgment was entered as described in ORS 18.075.

(B) A noncontrolling term is terminated on the date the governing child support judgment is entered as described in ORS 18.075.

(9) The court may order the parties, in a separate proceeding under ORS 25.167 or 416.429, to reconcile any child support arrears or credits under all of the child support judgments.

(10) When the governing child support judgment is entered as described in ORS 18.075, the noncontrolling terms of each earlier child support judgment are terminated. However, subject to subsection (11) of this section, the entry of the governing child support judgment does not affect any child support payment arrearage or any liability related to medical support, as defined in ORS 25.321, that has accrued under a child support judgment before the governing child support judgment is entered.

(11) For purposes of reconciling any child support arrears or credits under all of the child support judgments, amounts collected and credited for a particular period under one child support judgment must be credited against the amounts accruing or accrued for the same period under any other child support judgment.

(12) Not sooner than 30 days and not later than 60 days after entry of the governing child support judgment, a party named by the court, or the petitioner if the court names no other party, shall file a certified copy of the governing child support judgment with each court or the administrator that issued an earlier child support judgment. A party who fails to file a certified copy of the governing child support judgment as required by this subsection is subject to monetary sanctions, including but not limited to attorney fees, costs and disbursements. A failure to file does not affect the validity or enforceability of the governing child support judgment.

(13) This section applies to any judicial proceeding in which child support may be awarded or modified under this chapter or ORS chapter 107, 108, 109 or 416 or ORS 125.025, 419B.400, 419B.923, 419C.590 or 419C.610. [2003 c.146 §3; 2005 c.22 §15; 2005 c.83 §2; 2009 c.351 §6]

Note: See note under 25.089.

Note: Section 1, chapter 83, Oregon Laws 2005, provides:

Sec. 1. (1) As used in this section:

(a) "Administrator" has the meaning given that term in ORS 25.010.

(b) "Child support judgment" has the meaning given that term in ORS 25.089.

(2) Notwithstanding the provisions of ORS 25.089, 25.091 and 416.448 to the contrary, the terms of a child support judgment originating under ORS 416.440 are terminated by the terms of a later-issued child support judgment of a court if:

(a) The two child support judgments involve the same obligor and child and the same period;

(b) The administrator is providing services under ORS 25.080;

(c) The administrator or a court gives the later-issued child support judgment precedence over the earlier-issued child support judgment originating under ORS 416.440; and

(d) All parties had an opportunity to challenge the amount of child support ordered in the later-issued child support judgment.

(3) Notwithstanding the provisions of ORS 25.091 (11) and 416.448 (7), for purposes of reconciling any support payment records under the two child support judgments described in subsection (2) of this section:

(a) The terms of the child support judgment originating under ORS 416.440 are deemed terminated on the effective date of the later-issued child support judgment; and

(b) Entry of the later-issued child support judgment does not affect any support payment arrearage or credit that has accrued under the earlier-issued child support judgment originating under ORS 416.440.

[2005 c.83 §1; 2007 c.356 §2; 2015 c.73 §1]



Section 25.100 - Transfer of files to county where party resides or property located.

(2) Any files, records and prepared transcripts of testimony maintained in the county to which certified copies have been transmitted as provided in subsection (1) of this section shall be auxiliary to those maintained in the county of origin, whose files, records and prepared transcripts shall remain the official record.

(3) The original of any order entered in the auxiliary county under ORS 25.110 shall be entered in the files and records of the auxiliary county and certified copies thereof shall be forwarded to the county of origin for filing. The party submitting the original order for signature shall submit an extra copy for forwarding by the clerk and shall indicate on that copy where it is to be forwarded.

(4) Notwithstanding any file number assigned in the auxiliary county for purposes of identification, the file number assigned in the county of origin shall be the reference number for all purposes including support payment records in the Department of Justice.

[Formerly 23.795; 1993 c.33 §283; 1995 c.608 §27; 1995 c.609 §4; 1997 c.704 §18; 1999 c.80 §43; 2003 c.576 §296]



Section 25.110 - Jurisdiction of circuit court in county to which files transferred.

(2) The provisions of ORS 25.100 (2) to (4) shall apply to this section.

[Formerly 23.800; 2003 c.576 §297]



Section 25.120



Section 25.125 - Disposition of support obligation overpayments; debts in favor of state; rules.

(2) An overpayment in favor of the state is created when the Department of Justice, under ORS 25.020, has transmitted moneys received from an obligor to an obligee or a collection agency, a child support agency of another state or an agency of this state and:

(a) The amount transmitted is more than the support obligation requires and the Department of Justice has returned the excess to the obligor under subsection (1) of this section;

(b) The Department of Justice has misapplied moneys received; or

(c) The amount transmitted is attributable in whole or in part to a tax refund offset collection all or part of which has been taken back by the Internal Revenue Service or the Department of Revenue.

(3)(a) The obligee or the agency to whom the moneys were transmitted owes the amount of the overpayment to the state. The Department of Justice shall:

(A) Attempt to recover the overpayment if it is cost-effective to do so;

(B) Notify the obligee or the agency to whom the overpayment was made that the obligee or agency owes money to the state and specify the amount of the overpayment to be returned to the department; and

(C) Give the obligee opportunity to object.

(b) If the obligee does not file a timely written objection, the overpayment amount determined by the department is final and the provisions of subsection (4) of this section apply. If the department does not resolve an objection to an obligee’s satisfaction, an administrative law judge assigned from the Office of Administrative Hearings shall hear the objection. An order by the administrative law judge is final. An obligee may appeal the decision of an administrative law judge to the circuit court for a hearing de novo.

(c) Notwithstanding paragraph (a) of this subsection, if an agency of this or another state owes the overpayment, the agency shall return the amount of the overpayment to the department without notice and opportunity to object.

(4) The amount of the overpayment specified in subsection (3)(a) of this section is a liquidated debt and a delinquent amount owed to the state. The Department of Justice may recover the debt by obtaining from the obligee a voluntary assignment of a portion of future support payments to be applied to the debt or in any other way permitted by law.

(5)(a) In addition to the debt created under subsection (2) of this section, a debt in favor of the state is created when:

(A) The Department of Justice receives a check for support amounts due from an obligor, a withholder subject to an order to withhold under this chapter or another issuer on behalf of an obligor;

(B) The Department of Justice transmits the amount to the obligee, a child support agency of another state or an agency of this state; and

(C) The check is dishonored.

(b) When a debt is created under paragraph (a) of this subsection, the amount of money specified on the check is owed to the state by all, and the state may collect the debt from one, of the following:

(A) The obligor, regardless of who presented the check.

(B) The withholder, if the withholder presented the check.

(C) The other issuer, if another issuer presented the check.

(c) The Department of Justice shall:

(A) Attempt to recover the debt if it is cost-effective to do so;

(B) Notify the obligor, withholder or other issuer who presented the check that the obligor, withholder or other issuer owes the money to the state; and

(C) Specify the amount of the debt to be paid to the department.

(d) The amount of the debt specified in paragraph (c) of this subsection is a liquidated debt and a delinquent amount owed to the state. The Department of Justice may recover the debt in any way permitted under law.

(6)(a) When an action is pending to terminate, vacate or set aside a support order or to modify a support order because of a change in physical custody of the child, the administrator may suspend enforcement of the support order if:

(A) Collection of support would result in a credit balance if the motion were granted; or

(B) Collection of child support would impair the ability of the obligor with physical custody of all of the parties’ children to provide direct support to the children.

(b) The obligee may object, within 14 days after the date of the notice of intent to suspend enforcement of the support order, only on the grounds that:

(A) The child is not in the physical custody of the obligor;

(B) The child is in the physical custody of the obligor without the consent of the obligee; or

(C) The basis for the suspension of enforcement is factually incorrect.

(c) A party may appeal the administrator’s decision to suspend or not to suspend enforcement of the support order under ORS 183.484.

(d) As used in this subsection, "credit balance" means that payments have been made in excess of all amounts owed by an obligor for ongoing and past due child support.

(7) The Department of Justice shall adopt rules to carry out the provisions of this section.

[1997 c.385 §2; 2001 c.961 §2; 2003 c.73 §22a; 2003 c.75 §72; 2003 c.572 §5; 2005 c.560 §3; 2015 c.72 §1; 2015 c.74 §1]



Section 25.130 - Election of alternative support payment method; termination of election.

(2) The election must be in writing and filed with the court that entered the support order. The election must be signed by both the obligor and the obligee and must specify the amount of the support payment, the date payment is due, the court order number and:

(a) The account number of the checking or savings account that is to be used; or

(b) The name of an escrow agent, licensed under ORS 696.511, to whom, and the account number into which, the payments are to be electronically transferred.

(3) Notice of termination of the bank or escrow agent option and payment requirements pursuant to ORS 25.020 or 25.030 shall be sent by the Department of Justice to the obligor’s and to the obligee’s last-known address.

[Formerly 23.807; 1993 c.596 §3; 1995 c.608 §8; 1997 c.704 §19; 1999 c.80 §80; 2003 c.210 §2]



Section 25.140 - Copies of new or modified support orders to department.

[Formerly 23.808; 1997 c.704 §20]



Section 25.150 - Department to collect fees for services.

[Formerly 23.815; 1997 c.704 §21; 1999 c.80 §81; 2007 c.878 §2]



Section 25.160 - Referral of support cases to department; duration of collection services.

(2) The Department of Justice shall continue collection, accounting and disbursement services for a case referred to the department under subsection (1) of this section until notified by the district attorney or the Division of Child Support that enforcement action has been discontinued.

[Formerly 23.825; 1997 c.704 §22; 1999 c.80 §82; 2009 c.352 §5]



Section 25.164 - Payment of support through Department of Justice; application.

(2) An application under subsection (1) of this section must be in the form prescribed by ORS 25.084.

(3) If an application is made under subsection (1) of this section, the administrator shall give notice to all parties that the application has been made. All support payments under the judgment that are due after the notice is given must be made through the department.

(4) When an application is made under this section, the method of support accounting previously used for the support judgment terminates on the first day of the month following the month the application is made, and the department shall thereafter provide support accounting for the support judgment and disburse amounts paid under the judgment.

(5) If an application is made under this section and a complete record of support payments does not exist, the department may establish a record of arrearage under ORS 25.167.

[Formerly 25.320; 2003 c.146 §6; 2009 c.352 §6]



Section 25.167 - Procedure for determining arrearages.

(1) A record of support payment arrearage may be established by:

(a) Court order;

(b) A governing child support judgment issued under ORS 25.091 or 416.448;

(c) Administrative order issued under ORS 416.427 or 416.429;

(d) Stipulation of the parties; or

(e) The procedures under subsection (2) of this section whenever an existing child or spousal support case enters the Department of Justice records system without a current payment record maintained by any court clerk.

(2) When allowed under subsection (1) of this section, arrearage amounts may be established under this subsection. All of the following apply to this subsection:

(a) The obligee or obligor may execute a certificate in a form acceptable to the Department of Justice that states the total amount owed or the payment history in as much detail as is necessary to demonstrate the periods and amounts of any arrearage.

(b) The person making the certificate shall file the original certificate with the court in which the support judgment was entered. When a governing child support judgment has been issued, the person making the certificate shall file the original certificate with the court that issued the governing child support judgment.

(c) The person making the certificate shall serve a true copy of the certificate upon the other party together with a notice that the certificate will be the basis of a permanent record unless the other party files objections.

(d) For objections to be valid under paragraph (c) of this subsection, the other party must file the objection with the court within 30 days from the date of service of the certificate and must mail or serve true copies of the objections on both the party who filed the certificate and either:

(A) The district attorney; or

(B) If support rights are or have been assigned to the State of Oregon at any time within the last five months or if arrears under the support judgment are so assigned, the Division of Child Support of the Department of Justice.

(e) If objections are filed within the time allowed, the party filing the certificate must file a supplemental certificate that is in a form acceptable to the department and that provides any information concerning the payment history that the department determines necessary.

(f) If objections are filed within the time allowed, the district attorney or the Division of Child Support shall cause the case to be set for a court hearing. At the hearing, the court shall consider the correctness of the certificate but may not consider objections to the merits of the support judgment. The parties may settle the case by written agreement anytime before the court hearing. Notice of the court hearing shall be served upon the party filing the objections as authorized in ORCP 9 B.

(g) If no objections are filed under this subsection within the time allowed, the amount of arrearage stated in the certificate is the amount owed for purposes of any subsequent action. The district attorney or the Division of Child Support shall file with the court a certificate stating the arrearage established under this paragraph.

(3) When an application for support enforcement services is made under ORS 25.164, an agency or court may not take or allow any ex parte enforcement action on amounts owed as arrearage from before the time that the Department of Justice commences support accounting and disbursement until the amount is established under this section. This subsection does not prohibit or limit any enforcement action on support payments that become due subsequent to the department’s commencement of support accounting and disbursement under ORS 25.164.

(4) In any determination under this section, a canceled check, payable to the obligee, indorsed by the obligee or deposited to an account of the obligee, drawn on the account of the obligor and marked as child support shall be prima facie evidence that child support was paid to the obligee in the amount shown on the face of the check. It is immaterial that the check was signed by a person other than the obligor, provided that the person who signed the check was an authorized signatory of checks drawn on the account.

[Formerly 25.330; 2003 c.146 §7; 2003 c.576 §298; 2009 c.352 §7; 2011 c.318 §1]



Section 25.170 - Proceedings to require delinquent obligor to appear for examination of financial circumstances.

[Formerly 23.835; 1989 c.599 §1; 1993 c.596 §4]



Section 25.180 - Examination of obligor’s financial circumstances.

(2) An obligee or the obligee’s attorney may examine the obligor in a proceeding conducted under this section.

[Formerly 23.837; 1989 c.599 §2; 1993 c.596 §5]



Section 25.190 - Continuance of proceedings; certification of matter to court; service of notice to obligor and obligee.

(2) Any notice served upon the obligor regarding a continuation of the examination or regarding the certification of the matter to the court for a contempt hearing must also be served upon the obligee. Such service upon the obligee may be by regular mail.

[Formerly 23.842; 1989 c.599 §3; 1993 c.596 §6]



Section 25.200 - Arrest of obligor for failure to appear.

(2) If the matter has been certified to the court for a contempt hearing and the obligor, having been properly served, fails to appear, the court shall order the issuance of a warrant for the arrest of the obligor. Upon arrest, the obligor shall be brought before the court to show cause why the obligor should not be held in contempt for a failure to appear as ordered.

[Formerly 23.845; 1989 c.599 §4]



Section 25.210 - Use of obligor’s property for delinquent support payments.

[Formerly 23.847; 1989 c.599 §5]



Section 25.213 - Assignment of proceeds of insurance policy to secure support obligation.

[1997 c.54 §2]



Section 25.220 - Computer printouts of administrator; evidence of authenticity not required in support proceedings; evidentiary effect.

(2) To the extent permitted under federal and state law, obligors and obligees, and their attorneys, may obtain copies of such printouts upon request made to the administrator.

[Formerly 23.855; 1989 c.519 §1; 1997 c.704 §23; 1999 c.735 §19]



Section 25.230 - Court authorized to require security for support payments.

[Formerly 23.865]



Section 25.240 - Order to pay support by parent with legal custody of minor.

[1985 c.610 §11; 1993 c.33 §368; 1995 c.608 §28; 2001 c.455 §5]



Section 25.243 - Grievance procedure; rules.

[1995 c.608 §45; 2003 c.73 §23]



Section 25.245 - Rebuttable presumption of inability to pay child support when parent receiving certain assistance payments; rules.

(2) Each month, the Department of Human Services shall identify those persons receiving cash payments under the programs listed in subsection (1) of this section that are administered by the State of Oregon and provide that information to the administrator. If benefits are received from programs listed in subsection (1) of this section that are administered by other states, tribes or federal agencies, the obligor shall provide the administrator with written documentation of the benefits. The Department of Human Services shall adopt rules to implement this subsection.

(3) The administrator shall refer to the information provided in subsection (2) of this section prior to establishing any child support obligation. Within 30 days following identification of persons under subsection (2) of this section, the entity responsible for support enforcement services under ORS 25.080 shall provide notice of the presumption to the obligee and obligor and shall inform all parties to the support order that, unless a party objects as provided in subsection (4) of this section, child support shall cease accruing beginning with the support payment due on or after the date the obligor first begins receiving the cash payments and continuing through the support payment due in the last month in which the obligor received the cash payments. The entity responsible for support enforcement services shall serve the notice on the obligee in the manner provided for the service of summons in a civil action, by certified mail, return receipt requested, or by any other mail service with delivery confirmation and shall serve the notice on the obligor by first class mail to the obligor’s last-known address. The notice shall specify the month in which cash payments are first made and shall contain a statement that the administrator represents the state and that low cost legal counsel may be available.

(4) A party may object to the presumption by sending an objection to the entity responsible for support enforcement services under ORS 25.080 within 30 days after the date of service of the notice. The objection must describe the resources of the obligor or other evidence that might rebut the presumption of inability to pay child support. The entity receiving the objection shall cause the case to be set for a hearing before a court or an administrative law judge. The court or administrative law judge may consider only whether the presumption has been rebutted.

(5) If no objection is made, or if the court or administrative law judge finds that the presumption has not been rebutted, the Department of Justice shall discontinue billing the obligor for the period of time described in subsection (3) of this section and no arrearage shall accrue for the period during which the obligor is not billed. In addition, the entity providing support enforcement services shall file with the circuit court in which the support order or judgment has been entered a copy of the notice described in subsection (3) of this section or, if an objection is made and the presumption is not rebutted, a copy of the administrative law judge’s order.

(6)(a) Within 30 days after the date the obligor ceases receiving cash payments under a program listed in subsection (1) of this section, the Department of Justice shall provide notice to all parties to the support order:

(A) Specifying the last month in which a cash payment was made;

(B) Stating that the payment of those benefits has terminated and that by operation of law billing and accrual of support resumes; and

(C) Informing the parties of their rights to request a review and modification of the support order based on a substantial change in circumstance or pursuant to ORS 25.287 or any other provision of law.

(b) The notice shall include a statement that the administrator represents the state and that low cost legal counsel may be available.

(c) The entity providing enforcement services shall file a copy of the notice required by paragraph (a) of this subsection with the circuit court in which the support order or judgment has been entered.

(7) Receipt by a child support obligor of cash payments under any of the programs listed in subsection (1) of this section shall be sufficient cause for a court or administrative law judge to allow a credit and satisfaction against child support arrearage for months that the obligor received the cash payments.

(8) The notice and finding of financial responsibility required by ORS 416.415 shall include notice of the presumption, nonaccrual and arrearage credit rights provided for in this section.

(9) The presumption, nonaccrual and arrearage credit rights created by this section shall apply whether or not child support enforcement services are being provided under Title IV-D of the Social Security Act.

(10) Application of the presumption, nonaccrual and arrearage credit rights created by this section does not constitute a modification but does not limit the right of any party to seek a modification of a support order based upon a change of circumstances or pursuant to ORS 25.287 or any other provision of law. In determining whether a change in circumstances has occurred or whether three years have elapsed, or such shorter cycle as determined by rule of the Department of Justice, since entry of a support order, the court or administrative law judge may not consider any action taken under this section as entry of a support order. The presumption stated in subsection (1) of this section applies in any modification proceeding.

[1991 c.520 §3; 1993 c.799 §1; 1997 c.704 §24; 2001 c.104 §5; 2001 c.455 §6; 2003 c.75 §73; 2003 c.576 §299; 2007 c.861 §11; 2007 c.878 §3; 2009 c.80 §1; 2011 c.318 §2]



Section 25.250



Section 25.255



Section 25.260 - Confidentiality of records; rules.

(a) The program described in ORS 180.345;

(b) The Administrator of the Division of Child Support of the Department of Justice;

(c) A district attorney; and

(d) The administrator’s or district attorney’s authorized representative.

(2) Unless otherwise authorized by law, child support records, including data contained in the Child Support Program’s automated system, are confidential and may be disclosed or used only as necessary for the administration of the program.

(3) In administering the Child Support Program, the program may:

(a) In accordance with rules adopted under subsection (7) of this section, report abuse as defined in ORS 419B.005 if the abuse is discovered while providing program services.

(b) Extract and receive information from other databases as necessary to carry out the program’s responsibilities under state and federal law.

(4) The Child Support Program may compare and share information with public and private entities as necessary to perform the program’s responsibilities under state and federal law.

(5) The Child Support Program may exchange information with state agencies administering programs funded under Title XIX and Part A of Title IV of the Social Security Act as necessary for the Child Support Program and the state agencies to perform their responsibilities under state and federal law.

(6) In addition to any penalty to which an individual may be subject under ORS 25.990, an employee of the Department of Justice, of a district attorney or of the Department of Human Services who discloses or uses the contents of any records in violation of subsection (2) of this section is subject to discipline, up to and including dismissal from employment.

(7) The Department of Justice shall adopt rules consistent with federal regulations governing confidentiality of Child Support Program information.

[1989 c.812 §3(1); 1991 c.758 §2; 1995 c.609 §7; 1999 c.80 §72; 2003 c.450 §1; 2005 c.22 §16]



Section 25.265 - Access to information in Federal Parent Locator Service; rules.

[1997 c.746 §22a; 2003 c.73 §25]

Note: 25.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.270 - Legislative findings.

(1) The federal Family Support Act of 1988 mandates that the state must establish a formula for child support award amounts that is applicable in any judicial or administrative proceeding for the award of child support.

(2) It is further mandated that the amount of child support determined by the formula must be presumed to be the correct amount unless rebutted by a specific finding on the record that the application of the formula would be unjust or inappropriate in the particular case as determined under criteria established by the state.

(3) It is also mandated that the formula is to be reviewed at least once every four years to insure that the application of the formula results in appropriate child support awards.

(4) There is a need for uniformity in child support awards, and child support awards often are based upon noneconomic factors and are inadequate in terms of the needs of the child.

(5) The Division of Child Support of the Department of Justice is the appropriate agency to establish the required formula.

[1989 c.811 §2]



Section 25.275 - Formula for determining child support awards; criteria to be considered; mandated standards; reduction; rules.

(a) All earnings, income and resources of each parent, including real and personal property;

(b) The earnings history and potential of each parent;

(c) The reasonable necessities of each parent;

(d) The ability of each parent to borrow;

(e) The educational, physical and emotional needs of the child for whom the support is sought;

(f) The amount of assistance that would be paid to the child under the full standard of need of the state’s IV-A plan;

(g) Preexisting support orders and current dependents; and

(h) Other reasonable criteria that the division may find to be appropriate.

(2) The formula described in subsection (1) of this section must also comply with the following standards:

(a) The child is entitled to benefit from the income of both parents to the same extent that the child would have benefited had the family unit remained intact or if there had been an intact family unit consisting of both parents and the child.

(b) Both parents should share in the costs of supporting the child in the same proportion as each parent’s income bears to the combined income of both parents.

(3) The formula described in subsection (1) of this section must be designed to ensure, as a minimum, that the child for whom support is sought benefits from the income and resources of the absent parent on an equitable basis in comparison with any other minor children of the absent parent.

(4) The child support obligation to be paid by the obligor and determined under the formula described in subsection (1) of this section:

(a) May be reduced or increased in consideration of medical support, as provided in ORS 25.321 to 25.343.

(b) May be reduced dollar for dollar in consideration of any Social Security or apportioned Veterans’ benefits paid to the child, or to a representative payee administering the funds for the child’s use and benefit, as a result of the obligor’s disability or retirement.

(c) Shall be reduced dollar for dollar in consideration of any Survivors’ and Dependents’ Educational Assistance under 38 U.S.C. chapter 35 paid to the child, or to a representative payee administering the funds for the child’s use and benefit, as a result of the obligor’s disability or retirement.

[1989 c.811 §3; 1993 c.800 §2; 1999 c.1030 §1; 2003 c.73 §26a; 2003 c.75 §75; 2003 c.572 §6; 2003 c.637 §15; 2009 c.351 §7]



Section 25.280 - Formula amount presumed correct; rebuttal of presumption; criteria.

(1) Evidence of the other available resources of a parent;

(2) The reasonable necessities of a parent;

(3) The net income of a parent remaining after withholdings required by law or as a condition of employment;

(4) A parent’s ability to borrow;

(5) The number and needs of other dependents of a parent;

(6) The special hardships of a parent including, but not limited to, any medical circumstances of a parent affecting the parent’s ability to pay child support;

(7) The needs of the child;

(8) The desirability of the custodial parent remaining in the home as a full-time parent and homemaker;

(9) The tax consequences, if any, to both parents resulting from spousal support awarded and determination of which parent will name the child as a dependent; and

(10) The financial advantage afforded a parent’s household by the income of a spouse or another person with whom the parent lives in a relationship similar to that of a spouse.

[1989 c.811 §4; 1993 c.33 §287; 1993 c.354 §1; 1995 c.608 §30; 2001 c.622 §42; 2007 c.71 §8; 2007 c.356 §3; 2015 c.629 §1]



Section 25.285



Section 25.287 - Proceedings to modify orders to comply with formula; when proceeding may be initiated; issues considered.

(b) Proceedings under this subsection may occur only after three years have elapsed, or such shorter cycle as determined by rule of the Department of Justice, from the later of the following:

(A) The date the original support obligation took effect;

(B) The date any previous modification of the support obligation took effect; or

(C) The date of any previous review and determination under this subsection that resulted in no modification of the support obligation.

(c) For purposes of paragraph (b) of this subsection, a support obligation or modification takes effect on the first date on which the obligor is to pay the established or modified support amount.

(d) The only issues at proceedings under this subsection are whether three years have elapsed, or such shorter cycle as determined by rule of the department, and whether the support obligation is in substantial compliance with the formula established under ORS 25.275.

(e) Upon review, if the administrator determines that a support obligation does not qualify for modification under this section, a party may object to the determination within 30 days after the date of the determination. A hearing on the objection shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings. Appeal of the order of the administrative law judge may be taken to the circuit court of the county in which the support obligation has been entered or registered for a hearing de novo. The appeal to the court shall be by petition for review filed within 60 days after entry of the order of the administrative law judge.

(f) If the court, the administrator or the administrative law judge finds that more than three years have elapsed, or such shorter cycle as determined by rule of the department, the court, the administrator or the administrative law judge shall modify the support order to bring the support obligation into substantial compliance with the formula established under ORS 25.275, regardless of whether there has been a substantial change in circumstances since the support obligation was last established, modified or reviewed. Proceedings by the administrator or administrative law judge under this subsection shall be conducted according to the provisions of ORS 416.425 and 416.427.

(g) The provisions of this subsection apply to any support obligation established by a support order under this chapter or ORS chapter 107, 108, 109, 110 or 416 or ORS 419B.400 or 419C.590.

(2) The entity providing support enforcement services shall state in the document initiating the proceeding, to the extent known:

(a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving the child, other than the support obligation the entity seeks to modify.

(3) The entity providing support enforcement services shall include with the document initiating the proceeding a certificate regarding any pending support proceeding and any existing support order other than the support obligation the entity seeks to modify. The entity providing support enforcement services shall use a certificate that is in a form prescribed by the administrator and shall include information required by the administrator and subsection (2) of this section.

(4) The administrator, court or administrative law judge may use the provisions of subsection (1) of this section when a support order was entered in another state and registered in Oregon, the provisions of ORS chapter 110 apply and more than three years have elapsed, or such shorter cycle as determined by rule of the department.

(5) Notwithstanding the provisions of this section, proceedings may be initiated at any time to modify a support obligation based upon a substantial change of circumstances under any other provision of law.

(6) The obligee is a party to any action to modify a support obligation under this section.

[1991 c.519 §3; 1993 c.33 §369; 1993 c.596 §7 (enacted in lieu of 25.285 in 1993); 1995 c.608 §31; 1999 c.80 §64; 1999 c.735 §1; 2001 c.455 §§7,8; 2003 c.75 §24; 2003 c.116 §§1,2; 2003 c.576 §§183,184; 2005 c.560 §4; 2007 c.71 §9; 2007 c.878 §4; 2015 c.298 §86]



Section 25.290 - Determining disposable income of obligor; offsets; rules.

(2) The Department of Justice may adopt rules governing the determination of the income subject to withholding that remains after application of offsets. Withholding actions in a case that is not receiving support enforcement services under ORS 25.080 may be appealed to the circuit court.

[1995 c.608 §1b; 2003 c.73 §27]



Section 25.310



Section 25.311



Section 25.313



Section 25.314



Section 25.315



Section 25.316



Section 25.317



Section 25.318



Section 25.320



Section 25.321 - Definitions for ORS 25.321 to 25.343.

(1) "Cash medical support" means an amount that a parent is ordered to pay to defray the cost of health care coverage provided for a child by the other parent or a public body, or to defray uninsured medical expenses of the child.

(2) "Child support order" means a judgment or administrative order that creates child support rights and that is entered or issued under ORS 416.400 to 416.465, 419B.400 or 419C.590 or this chapter or ORS chapter 107, 108, 109 or 110.

(3) "Employee health benefit plan" means a health benefit plan that is available to a providing party by reason of the providing party’s employment.

(4) "Enforcing agency" means the administrator.

(5) "Health benefit plan" means any policy or contract of insurance, indemnity, subscription or membership issued by an insurer, including health care coverage provided by a public body, and any self-insured employee benefit plan that provides coverage for medical expenses.

(6) "Health care coverage" means providing and paying for the medical needs of a child through a policy or contract of insurance, indemnity, subscription or membership issued by an insurer, including medical assistance provided by a public body, and any self-insured employee benefit plan that provides coverage for medical expenses.

(7) "Medical support" means cash medical support and health care coverage.

(8) "Medical support clause" means a provision in a child support order that requires one or both of the parents to provide medical support for the child.

(9) "Medical support notice" means a notice in the form prescribed under ORS 25.325 (5).

(10) "Plan administrator" means:

(a) The employer, union or other provider that offers a health benefit plan; or

(b) The person to whom, under a written agreement of the parties, the duty of plan administrator is delegated by the employer, union or other provider that offers a health benefit plan.

(11) "Private health care coverage" means all health care coverage other than medical assistance provided by a public body.

(12) "Providing party" means a party to a child support order who has been ordered by the court or the enforcing agency to provide medical support.

(13) "Public body" has the meaning given that term in ORS 174.109.

[2003 c.637 §2; 2007 c.878 §5; 2009 c.351 §1; 2011 c.318 §13]



Section 25.323 - Medical support.

(2) Whenever a child support order that does not include a medical support clause is modified the modification must include a medical support clause.

(3) A medical support clause may require that medical support be provided in more than one form, and may make the requirement that medical support be provided in a particular form contingent on the availability of another form of medical support.

(4) A medical support clause must require that one or both parents provide private health care coverage for a child that is appropriate and available at the time the order is entered. If private health care coverage for a child is not appropriate and available at the time the order is entered, the order must:

(a) Require that one or both parents provide private health care coverage for the child at any time thereafter when such coverage becomes available; and

(b) Either require the payment of cash medical support, or include findings on why cash medical support has not been required.

(5) For the purposes of subsection (4) of this section, private health care coverage is appropriate and available for a child if the coverage:

(a) Is accessible, as described in subsection (6) of this section;

(b) Is reasonable in cost and does not require the payment of unreasonable deductibles or copayments; and

(c) Provides coverage, at a minimum, for medical expenses, hospital expenses, preventive care, emergency care, acute care and chronic care.

(6) Private health care coverage is accessible for the purposes of subsection (5)(a) of this section if:

(a) The coverage will be available for at least one year, based on the work history of the parent providing the coverage; and

(b) The coverage either does not have service area limitations or the child lives within 30 miles or 30 minutes of a primary care provider who is eligible for payment under the coverage.

(7) A medical support clause may not order a providing party to pay cash medical support or to pay to provide health care coverage if the providing party’s income is equal to or less than the Oregon minimum wage for full-time employment.

(8) Cash medical support and the cost of other medical support ordered under a medical support clause constitute a child support obligation and must be included in the child support calculation made under ORS 25.275.

[2003 c.637 §3; 2007 c.878 §6; 2009 c.351 §2; 2009 c.595 §55; 2011 c.318 §6]



Section 25.325 - Enforcing medical support; form of notice; rules.

(2) When a child support order with a medical support clause is entered and support enforcement services are being provided under ORS 25.080, the enforcing agency shall, when appropriate, issue a medical support notice to the providing party’s employer within two business days after receiving information under ORS 25.790 that the employer has hired or rehired the providing party.

(3) If a child support order with a medical support clause is in effect or is being sought:

(a) The providing party’s employer or the plan administrator for the providing party’s employee health care coverage shall release to the enforcing agency, upon request, the name and address of the health benefit plan that provides the coverage and the plan administrator; and

(b) The plan administrator shall release to the obligee or the enforcing agency, upon request, information about health care coverage for dependents under the employee health benefit plan.

(4) If a qualified medical child support order or a medical support notice has been served on the providing party’s employer, the order or notice is binding on the employer and the plan administrator for the providing party’s employee health benefit plan to the extent that the child is eligible to be enrolled in the health benefit plan under the applicable terms and conditions of the plan and the standard enrollment guidelines as described in ORS 743B.470. Enrollment of the child shall be allowed at any time, notwithstanding any enrollment season restrictions.

(5) The Department of Justice, by rule, shall prescribe the form of a medical support notice for the purposes of ORS 25.321 to 25.343. In prescribing the form, the department shall consider all relevant federal law relating to medical support notices.

[2003 c.637 §4; 2007 c.878 §7; 2009 c.351 §3]



Section 25.327 - Service of medical support notice.

(a) Personal service;

(b) Any type of mail that is calculated to give actual notice and is addressed to one of the persons listed in this subsection; or

(c) Electronic means if the employer has the ability to receive the medical support notice in that manner.

(2) Service of a medical support notice constitutes receipt of a medical child support order.

(3) The enforcing agency shall, as provided in ORS 25.333, notify the parties that the medical support notice has been served on the providing party’s employer.

[2003 c.637 §5; 2007 c.878 §8]



Section 25.329 - Actions required after service of medical support notice; rules.

(1) The employer shall comply with the provisions in the medical support notice;

(2) The plan administrator and the employer shall treat the medical support notice as an application by the enforcing agency for health care coverage for the named child under the health benefit plan to the extent an application is required by the plan;

(3) If the providing party named in the medical support notice is not an employee of the employer, or if a health benefit plan is not offered or available to the providing party, the employer shall notify the enforcing agency within 20 business days after the date of the medical support notice;

(4) If a health benefit plan is offered or available to the providing party, the employer shall send the plan administrator’s portion of the notice to each appropriate plan administrator within 20 business days after the date of the medical support notice;

(5) Within 40 business days after the date of the medical support notice, the plan administrator shall do all of the following as directed by the notice:

(a) Complete the appropriate portion of the notice and return the portion to the enforcing agency;

(b) If the child is or will be enrolled, notify the parties and furnish the obligee with the information necessary to effectuate coverage and submit claims for benefits;

(c) If the child has been or will be enrolled, provide the enforcing agency with the type of health benefit plan under which the child has been or will be enrolled, including whether dental, optical, office visits and prescription drugs are covered services;

(d) If more than one health benefit plan is available to the providing party and the providing party is not enrolled, forward the health benefit plan descriptions and documents to the enforcing agency;

(e) If the providing party is subject to a waiting period that expires more than 90 days after the date of receipt of the medical support notice by the plan administrator or if the providing party has not completed a waiting period that is measured in a manner other than the passage of time, notify the employer, the enforcing agency and the parties; and

(f) Upon completion of the enrollment, notify the employer of the enrollment;

(6) If the plan administrator notifies the employer that the providing party is subject to a waiting period that expires more than 90 days after the date of receipt of the medical support notice by the plan administrator or that the providing party is subject to a waiting period that is measured in a manner other than the passage of time, the employer shall, when the providing party becomes eligible to enroll in the plan, notify the plan administrator that the medical support notice requires that the child named in the notice be enrolled in the plan; and

(7) The plan administrator shall enroll the child and, if necessary to the enrollment of the child, enroll the providing party in the plan as provided by rules adopted by the Department of Justice.

[2003 c.637 §6; 2007 c.878 §9]



Section 25.330



Section 25.331 - Obligation to withhold.

(2) The withholding required by a qualified medical child support order or a medical support notice is a continuing obligation. The qualified medical child support order or medical support notice and the withholding remain in effect and are binding upon the employer until further notice from the court or the enforcing agency.

(3)(a) An amount withheld by an employer in compliance with a withholding order issued for monetary support and a qualified medical child support order or medical support notice may not exceed 50 percent of the providing party’s net disposable income.

(b) Notwithstanding paragraph (a) of this subsection, upon the motion of a party and after a hearing, the court may order the withholding of more than 50 percent of the providing party’s net disposable income. However, the amount withheld may not exceed the amount allowed under section 303(b) of the federal Consumer Credit Protection Act (15 U.S.C. 1673(b)).

(4) If a providing party’s compensation drops to a level at which withholding under this section exceeds the amount allowed under subsection (3) of this section, the employer shall stop the withholding and send the court or the enforcing agency, as the case may be, a written notice within 15 days of stopping the withholding. The notice shall include the providing party’s name, address and Social Security number and the date the employer stopped withholding under this section.

(5) An employer is not subject to civil liability to an individual or agency for conduct or actions in compliance with a medical support notice if the employer:

(a) Is served with a medical support notice under ORS 25.327 that is regular on its face; and

(b) Complies with the provisions of the medical support notice if the notice appears to be in conformance with section 609 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1169).

[2003 c.637 §7; 2007 c.878 §10]



Section 25.333 - Contesting medical support notice.

(a) That the notice has been sent to the providing party’s employer; and

(b) Of the providing party’s rights and duties under the notice.

(2) A providing party may contest a medical support notice within 30 days after the date the premium is first withheld pursuant to the notice or, if the health benefit plan is provided at no cost to the providing party, the date the first premium is paid by the employer.

(3) The only basis for contesting a medical support notice is a mistake of fact. A "mistake of fact" means any of the following:

(a) No order to provide health care coverage under a health benefit plan has been issued in regard to the providing party’s child;

(b) The amount to be withheld for premiums is greater than is permissible under ORS 25.331;

(c) The alleged providing party is not the party from whom health care coverage is required; or

(d) The providing party’s income is equal to or less than Oregon minimum wage for full-time employment.

(4) The providing party may contest the medical support notice by requesting an administrative review. After receiving a request for review and within 45 days after the date the premium is first withheld pursuant to the medical support notice, the enforcing agency shall determine, based on an evaluation of the facts, whether the withholding for premiums may continue. The enforcing agency shall inform the parties of the determination in writing and include information regarding the right to appeal the determination.

(5) Any appeal of the enforcing agency’s determination under subsection (4) of this section is to the circuit court for a hearing under ORS 183.484.

(6) The initiation of proceedings to contest a medical support notice or an appeal of the enforcing agency’s determination under this section does not stay the withholding of premiums.

[2003 c.637 §8; 2007 c.878 §11; 2009 c.351 §10; 2011 c.318 §9]



Section 25.335 - Termination of support order.

[2003 c.637 §9]



Section 25.337 - Liability.

(2) An employer commits an unlawful employment practice if the employer discharges a providing party, refuses to hire a providing party or in any other manner discriminates, retaliates or takes disciplinary action against a providing party because of the entry of a medical support notice or qualified medical child support order or because of the obligations imposed upon the plan administrator by the order. An employee may bring a civil action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820.

(3) A providing party who fails to maintain health care coverage for a child as ordered is liable, from the date of the order, for any medical expenses resulting from the failure to maintain coverage.

(4) The remedies described in this section are not exclusive. Nothing in this section precludes action by the court to enforce a judicial or administrative order requiring health care coverage or payment of medical support by imposition of remedial or punitive sanctions for contempt or otherwise.

[2003 c.637 §10; 2007 c.878 §12]



Section 25.339 - Priority of medical support notice.

[2003 c.637 §11]



Section 25.340



Section 25.341 - Notice of termination of employer’s relationship with providing party.

[2003 c.637 §12; 2007 c.878 §13]



Section 25.342 - Rules.

[2009 c.351 §12]



Section 25.343 - Authorization for reimbursement payments.

[2003 c.637 §13]



Section 25.350



Section 25.351



Section 25.353



Section 25.354



Section 25.355



Section 25.357



Section 25.359



Section 25.360



Section 25.361



Section 25.363



Section 25.365



Section 25.367



Section 25.370



Section 25.372 - Applicability.

[Formerly 25.367; 2001 c.249 §73; 2003 c.73 §28; 2003 c.572 §7]



Section 25.375 - Priority of withholding.

[Formerly 25.722; 2003 c.637 §16]



Section 25.378 - Payment of support by income withholding; initiation of income withholding.

(2) When an obligor is subject to a support order issued or registered in this state and fails to make payments at least equal to the amount of support payable for one month, a court or the administrator, whichever is appropriate, shall initiate income withholding without the need for a judicial or administrative hearing and without the need for advance notice to the obligor of the withholding.

(3) When an arrearage exists and notice of the delinquent amount has been given to the obligor, a court, upon application, shall issue a withholding order upon the ex parte request of a person holding support rights or the administrator.

(4) If an obligor is not otherwise subject to income withholding a court or the administrator may issue an order to withhold upon the ex parte motion of the obligor.

(5) Upon the request of the holder of support rights, a court or the administrator, as appropriate, may issue a withholding order at any time if:

(a) The obligor is not otherwise subject to withholding; and

(b) After notice and an opportunity to object has been given to the obligor, a finding is made that it would be in the best interests of the child to issue a withholding order.

(6) A court or the administrator shall issue an order to withhold when a support order or an arrearage from another jurisdiction is entered in Oregon in accordance with interstate income withholding under ORS chapter 110.

[Formerly 25.311; 2001 c.104 §§6,7; 2003 c.73 §§29,30; 2003 c.75 §25; 2013 c.184 §2]



Section 25.381 - Establishing income withholding as method of paying support; records.

(2) Regardless of whether services are being provided under ORS 25.080, the administrator shall provide, upon request of an obligor or obligee, services sufficient to permit establishment of income withholding under ORS 25.378:

(a) For the payment of child support without the necessity of an application for support enforcement services under Title IV-D of the Social Security Act (42 U.S.C. 651 et seq.); and

(b) For the payment of spousal support if the obligee is receiving supplemental nutrition assistance or any other form of public assistance, as defined in ORS 411.010, from the Department of Human Services or medical assistance, as defined in ORS 414.025, from the department or the Oregon Health Authority.

[Formerly 25.340; 2001 c.900 §8; 2003 c.73 §31; 2005 c.265 §1; 2009 c.599 §15; 2013 c.688 §7]



Section 25.384 - Statement on withholding in support order.

______________________________________________________________________________

NOTICE OF INCOME WITHHOLDING

The support order is enforceable by income withholding under ORS 25.372 to 25.427. Withholding shall occur immediately, whenever there are arrears at least equal to the support payment for one month, whenever the obligated parent requests such withholding or whenever the obligee requests withholding for good cause. The district attorney or, as appropriate, the Division of Child Support of the Department of Justice will assist in securing such withholding. Exceptions may apply in some circumstances.

______________________________________________________________________________

(2) The Department of Justice shall provide annual notice to each obligor and obligee on support orders being enforced by the district attorney or Division of Child Support of the availability of and requirements for exceptions to withholding.

[Formerly 25.370]



Section 25.387 - Withholding more than amount authorized by law.

[Formerly 25.354]



Section 25.390 - Amendment of support order not required for withholding.

[Formerly 25.318]



Section 25.393 - Remedy additional to other remedies.

[Formerly 25.313]



Section 25.396 - Exception to withholding; termination of withholding; rules.

(2) The court or administrator may grant an exception to income withholding required under ORS 25.378 if:

(a) The obligor and obligee at any time agree in writing to an alternative payment method;

(b) When money is owed to the state under the support order, the state agrees in writing to the alternative payment method;

(c) The obligor has paid in full all arrears accrued under the support order;

(d) The obligor has complied with the terms of any previous exception granted under this section; and

(e) The court or administrator accepts the alternative payment method.

(3) Notwithstanding subsection (1) of this section, when child support is currently assigned to the state and the child is in the custody of the Oregon Youth Authority or the Department of Human Services, the state or the obligor may request and the court or administrator may grant an exception from income withholding if:

(a) The order to withhold is a barrier to reunification of the family or rehabilitation of the youth or is prejudicial to the obligor’s ability to provide for another child to whom a duty of support is owed; and

(b) The state and the obligor agree in writing to an alternative payment method.

(4) Exceptions to income withholding described in this section may be granted by the administrator or the court, except that when support enforcement services are being provided under ORS 25.080 the only permissible alternative payment methods are an electronic funds transfer to the Department of Justice or another method permitted under rules adopted under this section.

(5) A party may appeal the administrator’s decision granting or denying an exception under this section to the circuit court in accordance with ORS 183.484.

(6) Income withholding may be terminated only if the conditions set forth in this section are met.

(7) The Department of Justice shall adopt rules and establish procedures to implement this section.

[Formerly 25.317; 2001 c.171 §1; 2003 c.73 §32; 2003 c.572 §8]



Section 25.399 - Notice of order to withhold; contents of notice.

(a) That withholding has commenced;

(b) The amount to be withheld and the amount of arrears, if any;

(c) That the order to withhold applies to any current or subsequent withholder or period of employment;

(d) The procedures available for contesting the withholding and that the only basis for contesting the withholding is a mistake of fact, which means an error in the amount of current support or arrearages, or an error in the identity of the obligor;

(e) The availability of and requirements for exceptions to withholding;

(f) That the obligor has 30 days from the date that the income is first withheld pursuant to the order to withhold to contest the withholding; and

(g) The actions that will be taken if the obligor contests the withholding.

(2) The notice requirement of subsection (1) of this section may be met by mailing a copy of the order to withhold, by regular mail, to the obligor and to the obligee.

[Formerly 25.315; 2011 c.318 §10]



Section 25.402 - Service of order on withholder; contents.

(b) Notwithstanding paragraph (a) of this subsection and unless the Department of Justice, prior to initiating service, receives written notice of completion of service by another party, the department shall serve the order to withhold in all cases affecting a support order for which the department or the district attorney has responsibility under ORS 25.080 for providing support enforcement services regardless of whether the department or another party initiated the support action.

(2) The order to withhold shall inform the withholder of all of the following:

(a) The amount of the obligor’s continuing support obligation.

(b) That the withholder is required to withhold from the obligor’s disposable income due or becoming due to the obligor at each pay period an amount as determined by ORS 25.414.

(c) The appropriate person to whom to make the withholding payment.

(d) The information contained in ORS 25.375, 25.387, 25.411, 25.414, 25.417, 25.421 and 25.424.

[Formerly 25.314]



Section 25.405 - Contesting order to withhold; basis.

(2) The only basis for contesting the order to withhold is a mistake of fact. "Mistake of fact" means an error in the amount of current support or arrearages, or an error in the identity of the obligor. Payment of all arrearages shall not be the sole basis for not implementing withholding.

(3) If the order to withhold was issued by a court of this state, the obligor must contest the order to withhold in the court that issued the order.

(4) If the order to withhold was issued by a court or administrative agency of another state and was received directly by an employer in this state under ORS 110.594, the obligor may contest the order to withhold by:

(a) Seeking relief from enforcement of the order in the appropriate tribunal of the state that issued the order;

(b) Contesting the validity and enforcement of the order under ORS 110.601; or

(c) Registering the underlying withholding order in Oregon in the manner provided by ORS 110.605 to 110.611 and seeking relief from enforcement of the order as provided in ORS 110.617 and 110.620.

(5) If the order to withhold was issued pursuant to a request for enforcement under ORS 25.080, the obligor may contest the order to withhold to the district attorney or the Division of Child Support. The district attorney or the Division of Child Support need not provide an opportunity for a contested case administrative hearing under ORS chapter 183 or a hearing in circuit court. Within 45 days after the date income is first withheld pursuant to the order to withhold, the district attorney or the Division of Child Support shall determine, based on an evaluation of the facts, if the withholding shall continue and notify the obligor of the determination and of the obligor’s right to appeal the determination.

(6) Any appeal of the decision of the district attorney or the Division of Child Support made under subsection (5) of this section is to the circuit court for a hearing under ORS 183.484.

(7) The initiation of proceedings to contest an order to withhold under subsection (4) of this section, a motion or request to contest an order to withhold or an appeal of the decision of the district attorney or the Division of Child Support made under subsection (5) of this section does not act to stay withholding unless otherwise ordered by a court.

[Formerly 25.316; 2009 c.80 §2; 2011 c.318 §11; 2015 c.298 §87]



Section 25.408 - Withholding is continuing obligation.

[Formerly 25.359]



Section 25.410



Section 25.411 - When withholding begins; payment to Department of Justice or obligee.

(2) Within seven business days after the date the obligor receives income, the withholder shall pay amounts withheld to the Department of Justice or to the obligee by deposit into the obligee’s bank account, whichever is specified in the order to withhold. The withholder shall include, with the payment, the obligor’s name and case number and the date upon which the income was withheld.

(3) When payments are made to the Department of Justice, the withholder may combine amounts withheld from different obligors’ incomes in a single payment as long as such payment is accompanied by a list that separately identifies which portion of the payment is attributable to each obligor, the obligor’s name and case number, if any.

(4) As used in this section, "business day" means a day on which the Department of Justice is open for regular business.

[Formerly 25.355; 2007 c.356 §4]



Section 25.414 - Standard amount to be withheld; processing fee; rules.

(a) If withholding is for current support only, the amount to be withheld is the amount specified as current support in the support order.

(b) If withholding is for current support and there is an arrearage, the amount to be withheld is 120 percent of the amount specified as current support in the support order.

(c) If withholding is only for arrearage, the amount to be withheld is one of the following:

(A) The amount of the last ordered monthly support.

(B) If there is no last ordered monthly support amount, the monthly support amount used to calculate the arrearage amount specified in the order or judgment for arrearage.

(C) If there is no last ordered monthly support amount and if there was no monthly support amount, an amount calculated under the formula established under ORS 25.275. For purposes of this subparagraph, this calculation shall be based on the obligor’s current monthly gross income or, if the obligor’s current monthly gross income is not known, the Oregon hourly minimum wage converted to a monthly amount based upon a 40-hour workweek, zero income for the obligee, and one joint child, regardless of how many children the parties may actually have. No rebuttals to this calculation may be allowed.

(d) Notwithstanding the amount determined to be withheld under paragraph (c) of this subsection, the obligor must retain disposable monthly income of at least 160 times the applicable federal minimum hourly wage prescribed by section 6 (a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) or any future minimum hourly wages prescribed in that section, if the order to withhold is issued for:

(A) Disability benefits payments from the United States Social Security Administration;

(B) Black lung benefits payments from the United States Department of Labor; or

(C) Disability benefits payments from the United States Department of Veterans Affairs.

(2) The amount to be withheld from unemployment compensation under ORS chapter 657 is calculated as follows:

(a) If withholding is for a current support order, regardless of the existence of arrearage, the amount to be withheld is the lesser of:

(A) Twenty-five percent of the benefits paid; or

(B) The current monthly support obligation. The entity issuing the order to withhold may convert the monthly support obligation amount to a percentage to be withheld from each benefits payment.

(b) If withholding is for arrearage only, the amount to be withheld is the lesser of:

(A) Fifteen percent of the benefits paid; or

(B) The amount of the last ordered monthly support obligation. The entity issuing the order to withhold may convert the last ordered monthly support obligation amount to a percentage to be withheld from each benefits payment.

(c) The withholder may not charge or collect a processing fee when withholding from unemployment compensation.

(3) The amount to be withheld from workers’ compensation under ORS chapter 656 is set forth in ORS 656.234.

(4) Notwithstanding any other provision of this section, when withholding is from a lump sum payment or benefit, including but not limited to retroactive workers’ compensation benefits, lump sum retirement plan disbursements or withdrawals, insurance payments or settlements, severance pay, bonus payments or any other similar payments or benefits that are not periodic recurring income, the amount subject to withholding for payment of a support obligation may not exceed one-half of the amount of the lump sum payment or benefit.

(5)(a) Notwithstanding any other provision of this section, when the withholding is only for arrearage, the administrator shall set a lesser amount to be withheld if the obligor demonstrates the withholding is prejudicial to the obligor’s ability to provide for a child the obligor has a duty to support or the obligor’s ability to provide for the obligor’s basic needs. The factors to be considered by the administrator in determining whether the obligor can provide for the obligor’s basic needs include but are not limited to:

(A) The health expenses of the obligor;

(B) A verified disability affecting the obligor’s ability to work;

(C) Whether the obligor’s income remaining after withholding would be less than the self-support reserve established by rule of the Department of Justice under paragraph (c) of this subsection;

(D) The available resources of the obligor; and

(E) The number and basic needs of other persons in the obligor’s household.

(b) The administrator shall establish a procedure to give advance and periodic notice to the obligor of the provisions of paragraph (a) of this subsection and of the means to reduce the amount stated in the order to withhold.

(c) The Department of Justice shall adopt rules to implement this subsection.

(6) Except as provided in subsection (2) of this section, the withholder may deduct from the obligor’s disposable income a monthly processing fee not to exceed $5. The processing fee is in addition to the amount calculated to be withheld for support, unless the amount to be withheld for support is the maximum allowed under subsection (8) of this section, in which case the fee is deducted from the amount withheld as support.

(7) If there are multiple withholding orders against the same obligor, the amount to be withheld is the sum of each support order calculated independently.

(8) No withholding as calculated under this section, including the processing fee permitted in subsection (6) of this section, shall exceed 50 percent of the obligor’s net disposable income. The limit established in this subsection applies whenever withholding is implemented under this section, whether by a single order or by multiple orders against the same obligor.

(9) When the obligor’s income is not sufficient for the withholder to fully comply with each withholding order, the withholder shall withhold the maximum amount allowed under this section. If all withholding orders for a particular obligor are payable to or through the department, the withholder shall pay to the department the income withheld and the department shall determine priorities for allocating income withheld to multiple child support cases relative to that obligor. If one or more of the withholding orders for a particular obligor require payment other than to or through the department, the withholder shall use the following to determine priorities for withholding and allocating income withheld to multiple child support cases:

(a) If the amount withheld from the obligor’s income is sufficient to pay the current support due to each case but is not enough to fully comply with the withholding order for each case where past due support is owed, the withholder shall:

(A) Pay to each case the amount of support due for the current month; and

(B) Pay the remainder of the amount withheld in equal amounts to each case where past due support is owed. However, no case shall receive more than the total amount of current support and past due support owed to that case at the time the payment is made.

(b) If the amount withheld is not sufficient to pay the current support due to each case, each case shall be paid a proportionate share of the amount withheld. The withholder shall determine this for each case by dividing the monthly amount ordered as current support for that case by the combined monthly amount ordered as current support for all cases relative to the same obligor, and multiplying this percentage by the total amount withheld.

(10) An order to withhold income is not subject to the limitations of ORS 18.385.

(11) A withholder shall withhold funds as directed in the order to withhold, except that when a withholder receives an income-withholding order issued by another state, the withholder shall apply the income-withholding law of the state of the obligor’s principal place of employment in determining:

(a) The withholder’s fee for processing an income-withholding order;

(b) The maximum amount permitted to be withheld from the obligor’s income;

(c) The time periods within which the withholder must implement the income-withholding order and forward the child support payment;

(d) The priorities for withholding and allocating income withheld for multiple child support obligees; and

(e) Any withholding terms or conditions not specified in the order.

[Formerly 25.351; 2001 c.455 §10; 2003 c.73 §33; 2003 c.572 §9; 2011 c.317 §1]



Section 25.417 - Amount to be withheld when obligor paid more frequently than monthly.

[Formerly 25.353; 2001 c.455 §11]



Section 25.420



Section 25.421 - Procedure if withholder does not withhold support.

[Formerly 25.357]



Section 25.424 - Liability of withholder; action against withholder; penalty; attorney fees; unlawful employment practice.

(a) The order is served on the person in the manner provided by ORS 25.402 (1);

(b) The order is regular on its face; and

(c) The order complies with ORS 25.402 (2).

(2) A person who is served with an order to withhold is liable to the obligee for:

(a) All amounts that the person fails to withhold or pay as required by the order;

(b) Any damages suffered by the obligee by reason of the failure of the person to withhold or pay as required by the order; and

(c) Any damages suffered by the obligee by reason of the failure of the person to pay withheld amounts within the time specified by ORS 25.411.

(3) A person who is served with an order to withhold is liable to the obligor for:

(a) All amounts withheld in excess of the amount required by the terms of the order;

(b) Any damages suffered by the obligor by reason of withholding that is in excess of the amount required by the terms of the order;

(c) Any damages suffered by the obligor by reason of the failure of the person to pay withheld amounts within the time specified by ORS 25.411; and

(d) Any other damages suffered by the obligor by reason of the failure of the person to withhold or pay as required by the order.

(4) An obligee or obligor may bring an action to recover amounts under this section, or the Division of Child Support or a district attorney may bring an action on behalf of the obligee or obligor to recover amounts under this section.

(5) If the plaintiff in an action under this section establishes that the conduct of the defendant was willful or grossly negligent, the court shall:

(a) Enter judgment against the defendant for a penalty, payable to the court, not to exceed $250 for each time the defendant failed to withhold or pay the amount required by the terms of the order to withhold, withheld an amount exceeding the amount required by the terms of the order, or failed to pay withheld amounts within the time specified by ORS 25.411; and

(b) Enter judgment against the defendant, payable to the plaintiff, for reasonable attorney fees incurred by the plaintiff.

(6)(a) An employer commits an unlawful employment practice if the employer discharges an employee, refuses to hire an individual or in any other manner discriminates, retaliates or takes disciplinary action against an obligor because of the entry or service of an order to withhold under ORS 25.378 and 25.402 or because of the obligations or additional obligations that the order imposes upon the employer. An obligor may bring an action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. These remedies are in addition to any other remedy available in law or equity.

(b) Paragraph (a) of this subsection does not apply to actions taken by an employer pursuant to any condition of employment required by law.

(7) Nothing in ORS 25.372 to 25.427 precludes an action for contempt for disobedience of a judicial order to withhold.

[Formerly 25.363; 2001 c.621 §67; 2003 c.572 §10; 2009 c.445 §1]



Section 25.427 - Rules.

[Formerly 25.365; 2003 c.73 §34]



Section 25.430



Section 25.440



Section 25.450



Section 25.460



Section 25.470



Section 25.480



Section 25.490



Section 25.500



Section 25.510



Section 25.520



Section 25.530



Section 25.610 - Procedure to collect support orders from state tax refunds; voluntary withholding; rules.

(2) If support payment records have not been maintained as provided in ORS 25.020, then a support payment record may be established under ORS 25.164, 25.167 and 416.429.

(3) The Department of Justice shall adopt rules:

(a) Setting out additional criteria for requests under subsection (1) of this section; and

(b) Directing how any support obligation collected by the Department of Revenue shall be distributed, consistent with federal regulations.

(4) Before a request is made to the Department of Revenue under subsection (1) of this section, the Department of Justice shall provide advance written notice to the obligor and the obligee of its intent to refer the case to the Department of Revenue. The notice shall inform the parties:

(a) Of the proposed action;

(b) Of the obligor’s right to request an administrative review of the proposed action;

(c) That an administrative review, if desired, must be requested by the obligor within 30 days after the date of the notice; and

(d) That the only issues that may be considered in the administrative review are:

(A) Whether the obligor is the person who owes the support obligation; and

(B) Whether the amount shown as the past due support is correct.

(5) An administrative review must be requested within 30 days after the date of the notice described in subsection (4) of this section. At the administrative review, an issue may not be considered if it was previously litigated or if the obligor failed to exercise rights to appear and be heard or to appeal a decision that resulted in the accrual of the arrearage being used as a basis for a request under subsection (1) of this section. A party may appeal a decision from the administrative review under ORS 183.484.

(6) When the Department of Revenue has been requested to collect past due child and spousal support from income tax refunds due to the obligor, the Department of Revenue may not allow the obligor to apply any income tax refund to future taxes of the obligor.

(7) Notwithstanding any other provision of this section, an obligor who is not delinquent in payment of child or spousal support may authorize the Department of Revenue, through the Department of Justice or its designee, to withhold any income tax refund owing to that obligor for the purpose of applying the moneys as a credit to the support account maintained by the Department of Justice.

[1985 c.671 §§27,28; 1989 c.519 §6; 1991 c.588 §2; 1993 c.596 §12; 1997 c.170 §12; 1997 c.704 §33; 2001 c.455 §12; 2003 c.73 §35; 2003 c.572 §11; 2005 c.560 §5; 2009 c.210 §1]



Section 25.620 - Procedures to collect past due support from state tax refunds; fees.

(2) The Department of Revenue shall establish procedures to ensure that when an obligor has filed a joint income tax return, the obligor’s spouse may apply for a share of the refund, if any. The procedures shall provide for notice to the obligee regarding any application by the obligor’s spouse for a share of the refund.

(3) No collection shall be made by the Department of Revenue unless the debt is in a liquidated amount.

(4) Notwithstanding the provisions of ORS 293.250, the Department of Revenue shall designate a single fee to retain from moneys collected for child support as a reasonable fee to cover only the actual cost.

(5) The Department of Revenue shall forward the net proceeds of collections made under subsection (1) of this section to the Department of Justice. Such proceeds shall be applied pursuant to ORS 25.610 (3).

(6) Notwithstanding any other law relating to the confidentiality of tax records, the Department of Revenue shall send the Department of Justice the obligor’s home address and Social Security number or numbers on each case submitted for collection pursuant to ORS 25.610.

[1985 c.671 §29; 1993 c.596 §13; 1997 c.170 §13; 1997 c.704 §34; 2001 c.455 §27]



Section 25.625 - Federal tax offset; passport denial; rules.

(1) The Department of Justice may furnish to the United States Secretary of Health and Human Services certifications appropriate to and required for action by the secretary to offset federal income tax returns and to deny, revoke or limit passports of individuals owing child support arrearages.

(2) The department shall adopt rules to carry out the purposes of subsection (1) of this section.

[1997 c.746 §13; 2003 c.73 §36]

Note: 25.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

DISCLOSURES OF INFORMATION



Section 25.640 - Definitions for ORS 25.643 and 25.646.

(1) "Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, share draft account, time deposit account or money-market mutual fund account.

(2) "Customer" has the meaning given that term in ORS 192.583.

(3) "Financial institution" means:

(a) A depository institution, as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));

(b) Any federal credit union or state credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752), including an institution-affiliated party of such a credit union, as defined in section 206(r) of the Federal Credit Union Act (12 U.S.C. 1786(r)); and

(c) Any benefit association, insurance company, safe deposit company, money-market mutual fund or similar entity authorized to do business in the state.

(4) "Financial records" has the meaning given that term in ORS 192.583.

[1997 c.746 §120]

Note: 25.640 to 25.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.643 - Disclosure of information on obligors by financial institutions; fees; liability.

(2) Pursuant to the agreements, financial institutions shall provide, for each calendar quarter, the name, address, Social Security number or other taxpayer identification number and other identifying information for each obligor who:

(a) Maintains an account at the institution; and

(b) Owes past due support, as identified by the administrator by name and Social Security number or other taxpayer identification number.

(3) The administrator shall pay a reasonable fee to a financial institution for conducting the data match provided for in this section. The fee may not exceed the actual costs incurred by the financial institution.

(4) A financial institution, including an institution-affiliated party as defined in section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)), is not liable under any state law to any person:

(a) For any disclosure of information to the administrator under this section;

(b) For encumbering or surrendering any assets held by the financial institution in response to a notice of lien or levy issued by the administrator; or

(c) For any other action taken in good faith to comply with the requirements of this section.

[1997 c.746 §121; 2003 c.73 §37; 2009 c.80 §3]

Note: See note under 25.640.



Section 25.646 - Disclosure of financial records of customers by financial institutions; liability.

(2) In requesting information under subsection (1) of this section, the administrator shall provide the name and Social Security number of the person whose financial records are sought and shall state with reasonable specificity the financial records requested. The administrator shall provide to the financial institution a signed document in a form established by the Department of Justice certifying that:

(a) The person whose financial records are sought is a party to a proceeding to establish, modify or enforce the child support obligation of the person; and

(b) The administrator has authorization from the person for release of the financial records, has given the person written notice of its request for financial records or will give the notice within five days after the financial institution responds to the request.

(3) The administrator shall reimburse a financial institution supplying financial records under this section for actual costs incurred.

(4) A financial institution, including an institution-affiliated party as defined in section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)), that supplies financial records to the administrator under this section is not liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of the financial records.

(5) A financial institution that is requested to supply financial records under this section may enter into an agreement with the administrator concerning the method by which requests for financial records and responses from the financial institution shall be made.

(6) The administrator shall provide a reasonable time to the financial institution for responding to a request for financial records.

(7) The administrator shall seek financial records under this section only:

(a) With respect to a person who is a party to a proceeding to establish, modify or enforce the child support obligation of the person; or

(b) According to the provisions of ORS 25.083.

[1997 c.746 §122; 1999 c.930 §4; 2001 c.455 §13; 2009 c.80 §4]

Note: See note under 25.640.



Section 25.650 - Information on past due support to consumer reporting agencies; rules.

(2)(a) Notwithstanding any other law, and subject to rules established by the Department of Justice, for cases in which there is past due support, the department shall:

(A) Report periodically to consumer reporting agencies the name of any obligor who is delinquent in the payment of support and the amount owed by the obligor; and

(B) Otherwise make available to a consumer reporting agency upon its request information regarding the amount of past due support owed by an obligor.

(b) The department shall provide advance notice to both the obligor and the obligee concerning the proposed reporting of information to the consumer reporting agencies. The notice must inform both parties:

(A) Of the amount of the past due support the department will report to the consumer reporting agencies;

(B) That the department will continue to report the past due support amount owed without sending additional notice to the parties;

(C) Of the obligor’s right to request an administrative review within 30 days after the date of the notice; and

(D) Of the issues that may be considered on review.

(c) If an obligor requests an administrative review, the department may not report the past due support amount until the review is complete.

(d) A party may appeal a decision from the administrative review under ORS 183.484. An appeal of the decision does not stay the department from making reports to consumer reporting agencies.

(3)(a) If paternity has been established and a consumer report is needed for the purpose of establishing or modifying a child support order, the administrator may request that a consumer reporting agency provide a report.

(b) At least 10 days prior to making a request under paragraph (a) of this subsection, the administrator shall notify the obligor or obligee whose report is requested, by certified or registered mail, that the report will be requested.

(4) The department shall report information under subsection (2) of this section only to a person that has furnished evidence satisfactory to the department that the person is a consumer reporting agency.

(5) When the department has made a report to a consumer reporting agency under subsection (2) of this section, the department shall promptly notify the consumer reporting agency when the department’s records show that the obligor no longer owes past due support.

[1985 c.671 §§45,46; 1993 c.596 §14; 1997 c.704 §35; 1999 c.80 §66; 2003 c.73 §38; 2005 c.560 §6]



Section 25.670 - Judgment lien on personal property.

(2)(a) A lien arising under subsection (1) of this section may be recorded by filing a written notice of claim of lien with the county clerk of the county in which the obligor resides or the property is located. The notice of claim of lien required under this subsection shall be a written statement and must include:

(A) A statement of the total amount due, as of the date of the filing of the notice of claim of lien;

(B) The name and address of the obligor and obligee;

(C) The name and address of the office of the district attorney, Division of Child Support or other person or entity filing the notice;

(D) A statement identifying the county where the underlying support order was entered and its case number;

(E) A description of the personal property to be charged with the lien sufficient for identification; and

(F) A statement of the date the lien expires under the laws of the issuing state. If no expiration date is provided, the lien expires in Oregon five years from the date of recording.

(b) The county clerk shall record the notice of claim of lien filed under paragraph (a) of this subsection in the County Clerk Lien Record.

(3)(a) When a notice of claim of lien is recorded pursuant to subsection (2) of this section, the person or entity filing the notice of claim of lien shall send forthwith a copy of the notice to the owner of the personal property to be charged with the lien by registered or certified mail, or by any other mail service with delivery confirmation, sent to the owner’s last-known address.

(b) A copy of the notice must also be sent to the obligee by regular mail.

(4) Liens described in subsection (1) of this section that arise by operation of law in another state must be accorded full faith and credit if the state agency, party or other entity seeking to enforce the lien follows the applicable procedures for recording and service of notice of claim of lien set forth in this section. A state agency, party or other entity may not file an action to enforce a lien described in this section until the underlying judgment has been filed in Oregon as provided in ORS chapter 110.

[1985 c.671 §47; 1993 c.223 §3; 1993 c.596 §15; 1999 c.80 §34; 2003 c.576 §577; 2011 c.318 §12]



Section 25.680 - Effect of lien; priority.

(2) The rights of bona fide purchasers for value or persons with a security interest in the personal property are not affected by the creation or the existence of the lien.

(3) Liens filed under ORS 25.670 do not have priority over previously perfected security interests.

[1985 c.671 §48; 1999 c.80 §35; 2003 c.73 §39]



Section 25.690 - Foreclosure of lien.

[1985 c.671 §49; 1999 c.80 §36; 2003 c.576 §577a]



Section 25.700



Section 25.710 - Duty of district attorney.

(a) The case was being enforced by the district attorney on October 1, 1985; and

(b) The case involves any arrearages assigned to the state or any other state.

(2) This section does not apply when the obligor or beneficiary of the support judgment or order is receiving any of the following:

(a) Public assistance; or

(b) Care, support or services under ORS 418.015.

[1985 c.671 §51a; 2003 c.73 §40; 2003 c.572 §12; 2003 c.576 §301]



Section 25.715 - Child support paid from security deposit.

(a) The defendant is an obligor who owes child support arrearages;

(b) The obligee or the administrator has filed a motion requesting the court to make such an order;

(c) The obligee or the administrator has served the defendant with a copy of the motion;

(d) The defendant has an opportunity to respond and request a hearing; and

(e) The court has determined that such an order is appropriate.

(2) The court may order that a portion of a security deposit that is forfeited under ORS 135.280 be paid to the division and be applied to any unsatisfied child support judgment and to provide security for child support payments in accordance with ORS 25.230 if:

(a) The defendant is an obligor who owes child support;

(b) The administrator has filed a motion requesting the court to make such an order;

(c) The motion specifies the amount to be applied to the child support judgment under ORS 135.280; and

(d) The court has determined that such an order is appropriate.

[1999 c.1030 §5; 2001 c.705 §1; 2011 c.597 §40]



Section 25.720 - When support assignable.

(2) Notwithstanding the provisions of subsection (1) of this section, the right to receive support payments is assignable as may be appropriate for the protection of a minor or other person for whom a fiduciary has been appointed under ORS chapter 125 or for whom a trust has been established.

(3) A person may not solicit or accept the assignment of support rights under subsection (1) of this section.

[1985 c.671 §52(1),(2),(3); 1993 c.33 §288; 1995 c.514 §12; 1995 c.608 §34; 1995 c.664 §75; 1997 c.385 §3; 2003 c.131 §1]



Section 25.722



Section 25.725 - Child Support Deposit Fund.

(2) All moneys received by the department under ORS 25.020 and 25.620 and any other state or federal law authorizing the department to collect or receive child support payments shall be deposited in the Child Support Deposit Fund. The Child Support Deposit Fund is not subject to the provisions of ORS 291.234 to 291.260.

[1995 c.262 §2; 1997 c.704 §36; 2003 c.73 §41]



Section 25.727 - Garnishing income of person required to provide health insurance for child eligible under Medicaid.

(a) Is required by court or administrative order to provide coverage of the cost of health services to a child eligible for medical assistance under Medicaid; and

(b) Has received payment from a third party for the costs of such services but has not used the payments to reimburse either the other parent or guardian of the child or the provider of the services.

(2) The department, or its designee, may take this action to the extent necessary to reimburse the state Medicaid agency for its costs, but claims for current and past due child support shall take priority over these claims.

[1995 c.506 §9; 2003 c.73 §42]



Section 25.729 - Application of laws to effectuate purposes of ORS chapter 110.

[1995 c.608 §11]

SUSPENSION OF OCCUPATIONAL



Section 25.750 - Suspension of licenses, certificates, permits and registrations; when authorized; rules.

(a) That the party holding the license, certificate, permit or registration is in arrears under any child support judgment or order, in an amount equal to the greater of three months of support or $2,500, and:

(A) Has not entered into an agreement with the administrator with respect to the child support obligation; or

(B) Is not in compliance with an agreement entered into with the administrator; or

(b) That the party holding the license, certificate, permit or registration has failed, after receiving appropriate notice, to comply with a subpoena or other procedural order relating to a paternity or child support proceeding and:

(A) Has not entered into an agreement with the administrator with respect to compliance; or

(B) Is not in compliance with such an agreement.

(2) The Department of Justice by rule shall specify the conditions and terms of agreements, compliance with which precludes the suspension of the license, certificate, permit or registration.

[1993 c.365 §2; 1995 c.620 §1; 1995 c.750 §7; 1997 c.704 §37; 1999 c.80 §11; 2001 c.323 §1; 2001 c.455 §14; 2003 c.73 §43; 2009 c.209 §1]



Section 25.752 - Memberships in professional organizations that are required by state law.

[1995 c.620 §12]



Section 25.753



Section 25.756 - Identifying persons holding licenses, certificates, permits and registrations.

(1) The Oregon Liquor Control Commission;

(2) All entities that issue licenses, certificates, permits or registrations that a person is required by state law to possess to engage in an occupation, profession or recreational hunting or fishing or to use a particular occupational or professional title; and

(3) The Department of Transportation.

[1993 c.365 §4; 1995 c.620 §2; 1995 c.750 §8; 1997 c.704 §38; 1999 c.80 §12]



Section 25.759 - Notice to persons subject to suspension; contents.

(1) That certain licenses, certificates, permits and registrations, which shall be specified in the notice, are subject to suspension as provided for by ORS 25.750 to 25.783.

(2) The name, final four digits of the Social Security number, if available, year of birth, if known, and child support case number or numbers of the person subject to the action.

(3) The amount of arrears and the amount of the monthly child support obligation, if any, or, if suspension is based on ORS 25.750 (1)(b), a description of the subpoena or other procedural order with which the person subject to the action has failed to comply.

(4) The procedures available for contesting the suspension of a license, certificate, permit or registration.

(5) That the only bases for contesting the suspension are:

(a) That the arrears are not greater than three months of support or $2,500;

(b) That there is a mistake in the identity of the obligor;

(c) That the person subject to the suspension has complied with the subpoena or other procedural order identified in subsection (3) of this section; or

(d) That the person subject to the suspension is in compliance with a previous agreement as provided for by ORS 25.750 to 25.783.

(6) That the obligor may enter into an agreement, prescribed by rule by the Department of Justice, compliance with which shall preclude the suspension under ORS 25.750 to 25.783.

(7) That the obligor has 30 days from the date of the notice to contact the administrator in order to:

(a) Contest the action in writing on a form prescribed by the administrator;

(b) Comply with the subpoena or procedural order identified in subsection (3) of this section; or

(c) Enter into an agreement authorized by ORS 25.750 and 25.762. The notice shall state that any agreement must be in writing and must be entered into within 30 days of making contact with the administrator.

(8) That failure to contact the administrator within 30 days of the date of the notice shall result in notification to the issuing entity to suspend the license, certificate, permit or registration.

[1993 c.365 §5; 1995 c.620 §3; 1997 c.704 §39; 1999 c.80 §13; 2001 c.323 §2; 2001 c.455 §15; 2003 c.73 §44; 2011 c.318 §14; 2013 c.184 §3]



Section 25.762 - Agreement between obligor and administrator; effect of failure to contest suspension or to enter into agreement.

(2) After receipt of notice to suspend from the administrator, no further administrative review or contested case proceeding within or by the issuing entity is required.

[1993 c.365 §6; 1995 c.620 §4; 1999 c.80 §14; 2001 c.323 §3; 2003 c.73 §45]



Section 25.765 - Procedure if obligor contacts administrator within time limits; hearing.

(2) The obligor may object to the determination described in subsection (1) of this section within 30 days after the date of the determination. Any hearing on the objection shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings. Any suspension is stayed pending the decision of the administrative law judge. Any order of the administrative law judge that supports a suspension shall result in the notification to the issuing entity by the administrator to suspend the license, certificate, permit or registration forthwith.

(3) After receipt of notice to suspend from the administrator, no further administrative review or contested case proceeding within or by the issuing entity is required.

[1993 c.365 §7; 1995 c.620 §5; 1999 c.80 §15; 1999 c.849 §§43,44; 2001 c.323 §§4,5; 2003 c.75 §26; 2005 c.560 §7]



Section 25.768 - Judicial review of order.

[1993 c.365 §8; 2003 c.75 §76]



Section 25.771 - Obligor holding more than one license, certificate, permit or registration.

[1993 c.365 §9; 1995 c.620 §6]



Section 25.774 - Reinstatement.

[1993 c.365 §10; 1995 c.620 §7; 1999 c.80 §16; 2001 c.323 §6]



Section 25.777 - Reimbursing issuing entities for costs incurred.

[1993 c.365 §11; 1995 c.620 §8; 2001 c.323 §7]



Section 25.780 - Other licenses, certificates, permits and registrations subject to suspension.

(1) The Oregon Liquor Control Commission and any entity that issues licenses, certificates, permits or registrations that a person is required by state law to possess to engage in an occupation, profession or recreational hunting or fishing or to use a particular occupational or professional title shall suspend without further hearing the licenses, certificates, permits or registrations of a person upon certification by the administrator that the person is subject to an order suspending the license, certificate, permit or registration. The certification must include the information specified in ORS 25.750 (1).

(2) The Department of Transportation shall suspend without further hearing the driver license or driver permit of a person upon certification by the administrator that the person is subject to an order suspending the license or permit. The certification must include the information specified in ORS 25.750 (1).

[1993 c.365 §13; 1995 c.620 §9; 1995 c.750 §5; 1999 c.80 §17; 2001 c.323 §8]



Section 25.783 - Confidentiality of information.

[1993 c.365 §14; 1995 c.620 §10]



Section 25.785 - Issuing entities to require Social Security number.

(2) A state agency, board or commission described in subsection (1) of this section may accept a written statement from an individual who has not been issued a Social Security number by the United States Social Security Administration to fulfill the requirement in subsection (1) of this section.

(3) An individual may not submit to a state agency, board or commission a written statement described in subsection (2) of this section knowing the statement to be false.

[1997 c.746 §117; 1999 c.80 §93; 2003 c.610 §1; 2005 c.22 §17]

Note: 25.785 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 25.790 - Hiring or rehiring individual; report required; contents.

(A) Has employees working only in this state; or

(B) Is a multistate employer and has designated to the United States Secretary of Health and Human Services that Oregon is the employer’s reporting state.

(b) The employer shall submit the report by mail or other means in accordance with rules adopted by the Department of Justice.

(2)(a) An employer shall make the report required by subsection (1) of this section with respect to an employee:

(A) Not later than 20 days after the date the employer hires or rehires the employee; or

(B) In the case of an employer transmitting reports magnetically or electronically, by transmissions each month not less than 12 days nor more than 16 days apart.

(b) An employer may submit a cumulative report for all individuals hired or rehired during the previous reporting period.

(3) The report required under subsection (1) of this section may be made on a W-4 form or, at the option of the employer, an equivalent form approved by the Division of Child Support of the Department of Justice, but must contain the employer’s name, address and federal tax identification number and the employee’s name, address and Social Security number.

(4) As used in this section:

(a) "Employee" means an individual who must file a federal withholding form W-4 under the Internal Revenue Code.

(b) "Rehire" means to re-employ any individual who was laid off, separated, furloughed, granted a leave without pay or terminated from employment for more than 60 days.

[1993 c.753 §1; 1995 c.381 §2; 1999 c.80 §18; 2003 c.73 §46; 2013 c.184 §4]



Section 25.792 - Confidentiality.

[1993 c.753 §2; 1999 c.80 §19]



Section 25.794 - Verification of employment; information about compensation and benefits; rules.

(2) Upon request of an enforcing agency of another state, only a court or enforcing agency of Oregon may enforce a request for information made by the enforcing agency of the other state under this section.

(3) The Department of Justice shall adopt rules to implement the provisions of this section.

[1993 c.753 §3; 1999 c.80 §29; 2003 c.73 §47]



Section 25.990 - Penalties.

(2) Violation of ORS 25.260 is a Class C misdemeanor.

(3) Violation of ORS 25.785 (3) is a Class A misdemeanor.

[1985 c.671 §52(4); 1989 c.812 §3(2); 1999 c.1051 §147; 2003 c.610 §4; 2011 c.597 §151]






Chapter 026 - (Former Provisions)

Section 26.010



Section 26.020



Section 26.030



Section 26.040



Section 26.110



Section 26.120



Section 26.130






Chapter 027 - (Former Provisions)

Note: 27.010, 27.020 and 27.030 repealed by 1981 c.898 §53.



Chapter 028 - Declaratory Judgments; Certification of Questions of Law

Section 28.010 - Power of courts; form of declaration.

[Amended by 2003 c.576 §302]



Section 28.020 - Declarations as to writings and laws.



Section 28.030 - Construction of contract before or after breach.



Section 28.040 - Declaratory judgments on trusts or estates.

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or other; or

(2) To direct the executors, administrators, trustees, guardians or conservators to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

[Amended by 1961 c.344 §101]



Section 28.050 - Enumeration not exclusive.

[Amended by 2003 c.576 §303]



Section 28.060 - Discretion of court to refuse judgment.

[Amended by 2003 c.576 §304]



Section 28.070 - Appeal or review.

[Amended by 2003 c.576 §305]



Section 28.080 - Supplemental relief.

[Amended by 2003 c.576 §306]



Section 28.090 - Trial of issues of fact.



Section 28.100 - Costs.



Section 28.110 - Parties; service on Attorney General when constitutional question involved.



Section 28.120 - Construction and administration.

[Amended by 2005 c.22 §18]



Section 28.130 - "Person" defined.



Section 28.140 - Provisions severable.



Section 28.150 - Uniformity of interpretation.

[Amended by 2003 c.576 §307]



Section 28.160 - Short title.



Section 28.200 - Supreme Court authorized to answer questions of law certified by other courts.

[1983 c.103 §1; 1995 c.197 §1]

Note: 28.200 to 28.255 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 28 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 28.205 - Procedure to invoke ORS 28.200 to 28.255.

[1983 c.103 §2]

Note: See note under 28.200.



Section 28.210 - Certification order.

(1) The questions of law to be answered; and

(2) A statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose.

[1983 c.103 §3]

Note: See note under 28.200.



Section 28.215 - Form of certification order; submission of record.

[1983 c.103 §4]

Note: See note under 28.200.



Section 28.220 - Fees; apportionment between parties.

[1983 c.103 §5]

Note: See note under 28.200.



Section 28.225 - Procedure in certification matters.

[1983 c.103 §6]

Note: See note under 28.200.



Section 28.230 - Opinion on certified question.

[1983 c.103 §7]

Note: See note under 28.200.



Section 28.235 - Certification to another state.

[1983 c.103 §8]

Note: See note under 28.200.



Section 28.240 - Procedure for certification to another state.

[1983 c.103 §9]

Note: See note under 28.200.



Section 28.245 - Severability.

[1983 c.103 §10]

Note: See note under 28.200.



Section 28.250 - Construction.

[1983 c.103 §11]

Note: See note under 28.200.



Section 28.255 - Short title.

[1983 c.103 §12]

Note: See note under 28.200.






Chapter 029 - (Former Provisions)

Section 29.010



Section 29.020



Section 29.025



Section 29.030



Section 29.035



Section 29.040



Section 29.045



Section 29.050



Section 29.055



Section 29.060



Section 29.065



Section 29.070



Section 29.075



Section 29.080



Section 29.085



Section 29.087



Section 29.090



Section 29.095



Section 29.110



Section 29.115



Section 29.120



Section 29.125



Section 29.130



Section 29.135



Section 29.137



Section 29.138



Section 29.139



Section 29.140



Section 29.142



Section 29.145



Section 29.147



Section 29.150



Section 29.155



Section 29.160



Section 29.165



Section 29.170



Section 29.175



Section 29.178



Section 29.180



Section 29.185



Section 29.190



Section 29.195



Section 29.200



Section 29.205



Section 29.210



Section 29.215



Section 29.220



Section 29.225



Section 29.230



Section 29.235



Section 29.237



Section 29.240



Section 29.245



Section 29.250



Section 29.255



Section 29.260



Section 29.265



Section 29.270



Section 29.275



Section 29.280



Section 29.282



Section 29.285



Section 29.290



Section 29.295



Section 29.300



Section 29.305



Section 29.310



Section 29.315



Section 29.320



Section 29.325



Section 29.330



Section 29.335



Section 29.340



Section 29.343



Section 29.345



Section 29.350



Section 29.355



Section 29.357



Section 29.360



Section 29.365



Section 29.367



Section 29.369



Section 29.370



Section 29.371



Section 29.373



Section 29.375



Section 29.377



Section 29.380



Section 29.390



Section 29.395



Section 29.400



Section 29.401



Section 29.405



Section 29.410



Section 29.411



Section 29.415



Section 29.510



Section 29.520



Section 29.530



Section 29.540



Section 29.550



Section 29.560



Section 29.570



Section 29.580



Section 29.590



Section 29.600



Section 29.610



Section 29.620



Section 29.630



Section 29.640



Section 29.650



Section 29.660



Section 29.670



Section 29.680



Section 29.690



Section 29.700



Section 29.710



Section 29.720



Section 29.730



Section 29.740



Section 29.810



Section 29.820



Section 29.830



Section 29.840



Section 29.850



Section 29.860



Section 29.870



Section 29.880



Section 29.890

[Renumbered 29.087]



Section 29.900



Section 29.910






Chapter 030 - Actions and Suits in Particular Cases

Section 30.010 - Who may maintain action for injury or death of child.

(2) A parent may recover damages for the death of a child of the parent only under ORS 30.020.

[Amended by 1961 c.344 §102; 1973 c.718 §1; 2003 c.14 §16]



Section 30.020 - Action for wrongful death; when commenced; damages.

(a) Three years after the death of the decedent; or

(b) The longest of any other period for commencing an action under a statute of ultimate repose that applies to the act or omission causing the injury, including but not limited to the statutes of ultimate repose provided for in ORS 12.110 (4), 12.115, 12.135, 12.137 and 30.905.

(2) In an action under this section damages may be awarded in an amount which:

(a) Includes reasonable charges necessarily incurred for doctors’ services, hospital services, nursing services, other medical services, burial services and memorial services rendered for the decedent;

(b) Would justly, fairly and reasonably have compensated the decedent for disability, pain, suffering and loss of income during the period between injury to the decedent and the decedent’s death;

(c) Justly, fairly and reasonably compensates for pecuniary loss to the decedent’s estate;

(d) Justly, fairly and reasonably compensates the decedent’s spouse, children, stepchildren, stepparents and parents for pecuniary loss and for loss of the society, companionship and services of the decedent; and

(e) Separately stated in finding or verdict, the punitive damages, if any, which the decedent would have been entitled to recover from the wrongdoer if the decedent had lived.

(3) For the purposes of this section:

(a) Two persons shall be considered to have a stepchild-stepparent relationship if one of the biological parents of the stepchild, while the stepchild is a minor and in the custody of this first biological parent, marries the stepparent who is not the second biological parent or the adoptive parent of the stepchild;

(b) The stepchild-stepparent relationship shall remain in effect even though the stepchild is older than the age of majority or has been emancipated;

(c) The stepchild-stepparent relationship shall remain in effect even though one or both of the biological parents of the stepchild die; and

(d) The stepchild-stepparent relationship shall end upon the divorce of the biological parent and the stepparent.

[Amended by 1953 c.600 §3; 1961 c.437 §1; 1967 c.544 §1; 1973 c.718 §2; 1991 c.471 §1; 1991 c.608 §1; 1995 c.618 §19]



Section 30.030 - Distribution of damages.

(2) The personal representative shall make payment or reimbursement for costs, expenses and fees incurred in prosecution or enforcement of the claim, action or judgment.

(3) The personal representative shall make payment or reimbursement for reasonable charges necessarily incurred for doctors’ services, hospital services, nursing services or other medical services, burial services and memorial services rendered for the decedent.

(4) If under ORS 30.040 or 30.050 or by agreement of the beneficiaries a portion of the damages so accepted or recovered is apportioned to a beneficiary as recovery for loss described in ORS 30.020 (2)(d), the personal representative shall distribute that portion to the beneficiary.

(5) The remainder of damages accepted or recovered shall be distributed to the beneficiaries in the proportions prescribed under the laws of intestate succession of the state of decedent’s domicile, or as agreed by the beneficiaries, but no such damages shall be subject to payment of taxes or claims against the decedent’s estate.

[Amended by 1973 c.718 §3; 2009 c.51 §1]



Section 30.040 - Apportionment among dependents upon settlement.

[Amended by 1973 c.718 §4]



Section 30.050 - Apportionment among dependents after judgment.

[Amended by 1973 c.718 §5]



Section 30.060 - Appeal from order of distribution or apportionment.

[Amended by 1973 c.718 §6]



Section 30.070 - Settlement; discharge of claim.



Section 30.075 - Procedure upon death of injured person.

(2) In any such action the court may award to the prevailing party, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees.

(3) Subsection (2) of this section does not apply to an action for damages arising out of injuries that result in death. If an action for wrongful death under ORS 30.020 is brought, recovery of damages for disability, pain, suffering and loss of income during the period between injury to the decedent and the resulting death of the decedent may only be recovered in the wrongful death action, and the provisions of subsection (2) of this section are not applicable to the recovery.

[1965 c.620 §4; 1971 c.473 §2; 1981 c.810 §1; 1981 c.897 §6; 1995 c.618 §21]



Section 30.080 - Effect of death of wrongdoer.

[Amended by 1953 c.600 §3; 1961 c.437 §2; 1967 c.544 §2; 1973 c.742 §1; 1983 c.662 §1]



Section 30.085



Section 30.090 - Appointment of administrator of estate of wrongdoer.



Section 30.100 - Substitution of personal representative as party defendant.



Section 30.110



Section 30.115 - Aircraft and watercraft guest passengers; definitions.

(1) "Payment" means a substantial benefit in a material or business sense conferred upon the owner or operator of the conveyance and which is a substantial motivating factor for the transportation, and it does not include a mere gratuity or social amenity.

(2) "Gross negligence" refers to negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by conscious indifference to or reckless disregard of the rights of others.

[1961 c.578 §2 (30.115 enacted in lieu of 30.110 and 30.120); 1979 c.866 §7]



Section 30.120



Section 30.130 - Public carriers by aircraft and prospective aircraft purchasers.



Section 30.135 - Liability of certain persons that lend, rent, donate use of, make available for test drive or otherwise provide motor vehicle.

(2) The limitation on liability provided by this section applies only if the person providing the motor vehicle is engaged in the business of selling, renting, leasing or repairing motor vehicles and the motor vehicle is provided to another person in the course of that business.

(3) The limitation on liability provided by this section applies only if there is a written agreement between the person providing the motor vehicle and the person receiving the motor vehicle, and the agreement specifically indicates that the person receiving the motor vehicle is liable for any injury, death or damage arising out of the use of the motor vehicle. The limitation on liability provided by this section applies to injury, death or damage suffered during the period specified in the written agreement, or until the return of the motor vehicle, whichever is later.

(4) The limitation on liability provided by this section applies without regard to whether the motor vehicle is provided for consideration or is provided without charge.

(5) Nothing in this section affects the liability of a manufacturer, distributor, seller or lessor of a product under the provisions of ORS 30.900 to 30.920.

(6) Nothing in this section increases, reduces or relates to those obligations that a self-insurer may choose to undertake pursuant to ORS 806.130. Nothing in ORS 806.130 increases, reduces or relates to the limitations of this section.

[1999 c.438 §1; 2001 c.291 §1; 2003 c.331 §1; 2007 c.287 §4]



Section 30.136 - Action to enforce right or remedy under Servicemembers Civil Relief Act.

(2) An action brought by a servicemember to enforce a right or remedy under 50 U.S.C. App. 501 et seq. is not subject to court-ordered arbitration under ORS 36.400 to 36.425 unless the parties to the action stipulate in writing to arbitration after the action is commenced.

(3) In addition to the counties specified in ORS 14.080, an action brought by a servicemember to enforce a right or remedy under 50 U.S.C. App. 501 et seq. may be brought in the Oregon county where the servicemember resides or where the servicemember was a resident at the time of bringing the action.

(4) Any contract term or provision providing for a choice of forum other than Oregon in an agreement entered into by a servicemember who resides in Oregon or is a resident of Oregon is voidable at the election of the servicemember. [2009 c.83 §1]

Note: Section 4, chapter 83, Oregon Laws 2009, provides:

Sec. 4. Sections 1 and 2 of this 2009 Act [30.136 and 30.138] apply only to conduct that violates 50 U.S.C. App. 501 et seq. that occurs on or after the effective date of this 2009 Act [May 8, 2009].

[2009 c.83 §4]



Section 30.138 - Remedies for violation of Servicemembers Civil Relief Act.

(2) If a court finds that notice was mailed as required by this section, and the opposing party failed to remedy the violation of 50 U.S.C. App. 501 et seq. within the time allowed, the court shall award the servicemember:

(a) The greater of $1,000 or actual damages, including damages for emotional distress; or

(b) If the court finds that the opposing party’s conduct was willful, as described in ORS 646.605, the court shall award the servicemember the greater of $5,000, or three times the amount of actual damages, including damages for emotional distress.

(3) A written demand under subsection (1) of this section must be sent by certified mail, return receipt requested. The demand must include the servicemember’s name and address, the date on which the servicemember went on active duty and a description of the alleged violation of 50 U.S.C. App. 501 et seq.

[2009 c.83 §2]

Note: See note under 30.136.



Section 30.140 - Certain indemnification provisions in construction agreement void.

(2) This section does not affect any provision in a construction agreement that requires a person or that person’s surety or insurer to indemnify another against liability for damage arising out of death or bodily injury to persons or damage to property to the extent that the death or bodily injury to persons or damage to property arises out of the fault of the indemnitor, or the fault of the indemnitor’s agents, representatives or subcontractors.

(3) As used in this section, "construction agreement" means any written agreement for the planning, design, construction, alteration, repair, improvement or maintenance of any building, highway, road excavation or other structure, project, development or improvement attached to real estate including moving, demolition or tunneling in connection therewith.

(4) This section does not apply to:

(a) Any real property lease or rental agreement between a landlord and tenant whether or not any provision of the lease or rental agreement relates to or involves planning, design, construction, alteration, repair, improvement or maintenance as long as the predominant purpose of the lease or rental agreement is not planning, design, construction, alteration, repair, improvement or maintenance of real property; or

(b) Any personal property lease or rental agreement.

(5) No provision of this section shall be construed to apply to a "railroad" as defined in ORS 824.200.

[1973 c.570 §§1,2; 1987 c.774 §25; 1995 c.704 §1; 1997 c.858 §1; 2007 c.413 §1]



Section 30.142



Section 30.144



Section 30.145 - Certain provisions relating to waivers in construction agreements void.

(2) This section does not apply to a provision for waiver of subrogation, indemnity or contribution in an insurance policy issued pursuant to ORS 737.602 or to a provision for waiver of subrogation, indemnity or contribution that applies to proceeds of a property insurance policy.

(3) This section does not apply to a provision for waiver of subrogation, indemnity or contribution in a real property lease or rental agreement between a landlord and tenant, whether or not any provision of the lease or rental agreement relates to or involves planning, designing, constructing, altering, repairing, improving or maintaining, as long as the predominant purpose of the lease or rental agreement is not planning, designing, constructing, altering, repairing, improving or maintaining real property.

(4) This section does not apply to a provision for waiver of subrogation, indemnity or contribution in a personal property lease or rental agreement.

(5) This section does not apply to a provision for waiver of subrogation, indemnity or contribution in a construction agreement in which one of the parties is a railroad as defined in ORS 824.200.

(6) As used in this section, "construction agreement" has the meaning given that term in ORS 30.140.

[2011 c.518 §1]



Section 30.146



Section 30.150

[Formerly 30.760; renumbered 31.200 in 2003]



Section 30.155



Section 30.160



Section 30.165



Section 30.170



Section 30.175



Section 30.178 - Liability of employer for disclosing information about employee to new employer; no action based on compelled self-publication.

(2) A civil action for defamation may not be maintained against an employer by an employee who is terminated by the employer based on a claim that in seeking subsequent employment the former employee will be forced to reveal the reasons given by the employer for the termination.

[1995 c.330 §1; 1997 c.754 §1; 2001 c.621 §68]



Section 30.180 - Definitions for ORS 30.180 to 30.186.

(1) "Customer" means the person in whose name a utility service is provided.

(2) "Divert" means to change the intended course or path of the utility service without the authorization or consent of the utility.

(3) "Person" means any individual, partnership, firm, association, corporation or government agency.

(4) "Reconnection" means the commencement of utility service to a customer or other person after service has been lawfully disconnected by the utility.

(5) "Tamper" means to rearrange, injure, alter, interfere with or otherwise prevent from performing the normal or customary function.

(6) "Utility" means a private corporation, a municipal corporation or an agency thereof, any other public corporation or any district that provides electricity, gas, water, telephone or cable television to customers on a retail or wholesale basis.

(7) "Utility service" means the provision of electricity, gas, water, telephone, cable television, electronic communications, steam or any other service or commodity furnished by the utility for compensation.

[1989 c.670 §3]



Section 30.182 - Civil action for taking of or tampering with utility services.

(1) Divert, or cause to be diverted, utility services by any means whatsoever;

(2) Make, or cause to be made, any connection or reconnection with property owned or used by the utility to provide utility service without the authorization or consent of the utility;

(3) Prevent any utility meter or other device used in determining the charge for utility services from accurately performing its measuring function by tampering or by any other means;

(4) Tamper with any property owned or used by the utility to provide utility services; or

(5) Use or receive the direct benefit of all or a portion of the utility service with knowledge of, or reason to believe that, the diversion, tampering or unauthorized connection existed at the time of the use or that the use or receipt was without the authorization or consent of the utility.

[1989 c.670 §1]



Section 30.184 - Amount recoverable; attorney fees.

[1989 c.670 §2; 1993 c.217 §1; 1995 c.618 §22]



Section 30.186 - Remedies not exclusive.

[1989 c.670 §4]



Section 30.190



Section 30.192 - Definitions for ORS 30.192 to 30.196.

(1) "Cable operator" means a person who:

(a) Lawfully provides cable service over a cable system in which the person, directly or through one or more affiliates, owns a significant interest; or

(b) Lawfully controls or is responsible for the management and operation of a cable system through an arrangement.

(2) "Cable service" means:

(a) One-way transmission to subscribers of a video programming service;

(b) Two-way interactive services delivered over a cable system; or

(c) Any communication with subscribers necessary for the use of video programming or interactive service.

(3) "Cable system" means a facility consisting of closed transmission paths and associated signal operation, reception and control equipment that is designed to provide cable service.

[1999 c.705 §1]



Section 30.194 - Prohibitions relating to cable services.

(1) Obtain cable service from a cable operator by trick, artifice, deception, use of an unauthorized device or decoder, or other means without authorization or with the intent to deprive the cable operator of lawful compensation for services rendered;

(2) Make or maintain, without authorization from or payment to a cable operator, a connection or connections, whether physical, electrical, mechanical, acoustical or otherwise with any cable, wire, component or other device used for the distribution of cable services, except that nothing in this subsection is intended to make unlawful circumstances in which the person has attached a wire or cable to extend authorized or paid cable services to an additional outlet or in which the cable operator has failed to disconnect previously authorized or paid cable service;

(3) Modify, alter or maintain a modification or alteration to a device installed by a cable operator if the modification or alteration is for the purpose of intercepting or otherwise receiving cable service without authorization from or payment to the cable operator;

(4) Possess, with intent to receive cable services without authorization from or payment to a cable operator, a printed circuit board or other device designed in whole or in part to facilitate:

(a) Receiving cable services offered for sale over a cable system; or

(b) Performing or facilitating any act described in subsections (1) to (3) of this section;

(5) Manufacture, import into this state, distribute, sell, lease or offer for sale or lease, with intent to promote the receipt of cable services without authorization from or payment to a cable operator, any printed circuit board, plan or other device, or a kit for such a device, designed in whole or in part to facilitate:

(a) Receiving cable services offered for sale over a cable system; or

(b) Performing or facilitating any act described in subsections (1) to (3) of this section; or

(6) Fail to return or surrender, upon demand and after service has been terminated, equipment provided by a cable operator to receive cable service.

[1999 c.705 §2]



Section 30.195 - Civil action for violation of prohibitions relating to cable services.

(2) A cable operator who alleges a violation of ORS 30.194 may file for injunctive relief in the circuit court for the county where the alleged violation occurred or is occurring.

(3) A cable operator who files an action under this section is not required to plead damages with particularity as a condition of filing or maintaining the action.

(4) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (1) if the person is in actual possession of a device that permits the reception of unauthorized cable services for which payment has not been made and for which no legitimate purpose exists.

(5) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (2) if cable service to the person’s business or residence was disconnected by a cable operator, notice of the disconnection was provided to the person by certified mail, and a connection exists at the person’s business or residence after the date of the notice.

(6) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (3) if the cable operator as standard procedure:

(a) Places written warning labels on its converters or decoders indicating that tampering with the devices is a violation of law and a converter or decoder is found to have been tampered with, altered or modified to allow the reception of cable services without authorization from or payment to the cable operator; or

(b) Seals its converters or decoders with a label or mechanical device and the label or device has been removed or broken.

(7) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (4) if a person possesses 10 or more printed circuit boards or other devices designed to receive cable services. A person who is found to have violated ORS 30.194 (4) shall be subject to penalties described in ORS 30.196 (2).

(8) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (5) if the person made representations to a buyer that the device offered for sale would allow the purchaser to obtain cable service without authorization from or payment to a cable operator. A person who is found to have violated ORS 30.194 (5) shall be subject to penalties described in ORS 30.196 (2).

(9) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (6) if a cable operator sent to the person by certified mail, at the most recent address for the person shown in the records of the cable operator, a written demand for the return of converters, decoders or other equipment owned by the cable operator. The demand shall allow the person to make reasonable arrangements to return the equipment within 15 days of receiving the notice. Reasonable arrangements may include a request that the cable operator pick up the equipment, subject to the cable operators written policies.

(10) Statements from a manufacturer or retailer regarding the intended use or uses of a product shall not constitute a defense to an alleged violation of ORS 30.194 (5).

[1999 c.705 §3]



Section 30.196 - Amount recoverable; attorney fees.

(2)(a) A court may increase an award under subsection (1) of this section to an amount not to exceed $50,000 if the court determines that the violation was committed for purposes of commercial advantage.

(b) As used in this subsection, "commercial advantage" does not include any monetary gain realized by a person’s private use of unauthorized cable services.

(3) The prevailing party in an action brought under ORS 30.195 shall be awarded reasonable court costs and attorney fees and all costs including but not limited to the cost of investigation, disconnection or reconnection, service calls, labor, equipment and expert testimony.

[1999 c.705 §4]



Section 30.198 - Civil action for intimidation; remedies; attorney fees; liability of parents.

(2) Upon prevailing in such action, the plaintiff may recover:

(a) Both special and general damages, including damages for emotional distress; and

(b) Punitive damages.

(3) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a trial court.

(4) The parent, parents or legal guardian of an unemancipated minor shall be liable for any judgment recovered against such minor under this section, in an amount not to exceed $5,000.

[Formerly 30.190]



Section 30.200 - Action by district attorney; effect on others.

[1981 c.785 §4]



Section 30.210 - To whom official bonds are security.



Section 30.220 - Parties.



Section 30.230 - Leave to begin action.

[Amended by 1979 c.284 §63]



Section 30.240 - Subsequent delinquencies on same bond.



Section 30.250 - Amount of judgment.



Section 30.260 - Definitions for ORS 30.260 to 30.300.

(1) "Department" means the Oregon Department of Administrative Services.

(2) "Director" means the Director of the Oregon Department of Administrative Services.

(3) "Governing body" means the group or officer in which the controlling authority of any public body is vested.

(4) "Public body" means:

(a) A public body as defined in ORS 174.109;

(b) Any nonprofit corporation that is organized and existing under ORS chapter 65 and that has only political subdivisions or municipal, quasi-municipal or public corporations in this state as members;

(c) A private child-caring agency, as defined in ORS 418.205, that meets the criteria specified in ORS 278.322 (1)(a) and that receives more than 50 percent of its funding from the state for the purpose of providing residential treatment to children who have been placed in the care and custody of the state or that provides residential treatment to children more than half of whom have been placed in the care and custody of the state; or

(d) A private, nonprofit organization that provides public transportation services if more than 50 percent of the organization’s funding for the purpose of providing public transportation services is received from governmental bodies.

(5) "State" means:

(a) State government as defined in ORS 174.111;

(b) The State Accident Insurance Fund Corporation; and

(c) The Oregon Utility Notification Center.

(6) "Local public body" means any public body other than the state.

(7) "Nuclear incident" has the meaning given that term in 42 U.S.C. 2014(q).

(8) "Tort" means the breach of a legal duty that is imposed by law, other than a duty arising from contract or quasi-contract, the breach of which results in injury to a specific person or persons for which the law provides a civil right of action for damages or for a protective remedy.

[1967 c.627 §1; 1975 c.609 §11; 1977 c.823 §1; 1981 c.109 §1; 1987 c.915 §9; subsections (7) and (8) enacted as 1987 c.705 §6; 1989 c.905 §1; 1989 c.1004 §2; 1993 c.500 §3; 1997 c.215 §4; 2005 c.684 §1; 2005 c.798 §2; 2009 c.67 §9]



Section 30.261 - Limitation on applicability of ORS 30.260 to 30.300 to certain private, nonprofit organizations.

[2005 c.684 §4; 2009 c.67 §17]

Note: 30.261 was added to and made a part of 30.260 to 30.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 30.262 - Certain nonprofit facilities and homes public bodies for purposes of ORS 30.260 to 30.300.

(a) A nonprofit residential training facility as defined in ORS 443.400, nonprofit residential training home as defined in ORS 443.400 or nonprofit facility as defined in ORS 427.005, organized and existing under ORS chapter 65, that receives more than 50 percent of its funding from the state or a political subdivision of the state for the purpose of providing residential or vocational services to individuals with intellectual or other developmental disabilities.

(b) A nonprofit residential training facility as defined in ORS 443.400, nonprofit residential training home as defined in ORS 443.400 or nonprofit facility as defined in ORS 427.005, organized and existing under ORS chapter 65, that receives less than 50 percent of its funding from the state or a political subdivision of the state but that provides residential or vocational services to individuals with intellectual or other developmental disabilities, more than half of whom are eligible for funding for services by the Department of Human Services under criteria established by the department.

(2) The provisions of this section apply only to a nonprofit residential training facility, nonprofit residential training home or nonprofit facility that provides services to individuals with intellectual or other developmental disabilities under a contract with:

(a) The Department of Human Services; or

(b) A community mental health program or community developmental disabilities program established pursuant to ORS 430.620.

[1997 c.579 §2; 2001 c.900 §9; 2007 c.70 §8; 2011 c.658 §30; 2011 c.720 §52]

Note: 30.262 was added to and made a part of 30.260 to 30.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 30.264



Section 30.265 - Scope of liability of public body, officers, employees and agents; liability in nuclear incident.

(2) The sole cause of action for a tort committed by officers, employees or agents of a public body acting within the scope of their employment or duties and eligible for representation and indemnification under ORS 30.285 or 30.287 is an action under ORS 30.260 to 30.300. The remedy provided by ORS 30.260 to 30.300 is exclusive of any other action against any such officer, employee or agent of a public body whose act or omission within the scope of the officer’s, employee’s or agent’s employment or duties gives rise to the action. No other form of civil action is permitted.

(3) If an action under ORS 30.260 to 30.300 alleges damages in an amount equal to or less than the damages allowed under ORS 30.271, 30.272 or 30.273, the sole cause of action for a tort committed by officers, employees or agents of a public body acting within the scope of their employment or duties and eligible for representation and indemnification under ORS 30.285 or 30.287 is an action against the public body. If an action is filed against an officer, employee or agent of a public body, and the plaintiff alleges damages in an amount equal to or less than the damages allowed under ORS 30.271, 30.272 or 30.273, the court upon motion shall substitute the public body as the defendant. Substitution of the public body as the defendant does not exempt the public body from making any report required under ORS 742.400.

(4) If an action under ORS 30.260 to 30.300 alleges damages in an amount greater than the damages allowed under ORS 30.271, 30.272 or 30.273, the action may be brought and maintained against an officer, employee or agent of a public body, whether or not the public body is also named as a defendant. An action brought under this subsection is subject to the limitations on damages imposed under ORS 30.271, 30.272 or 30.273, and the total combined amount recovered in the action may not exceed those limitations for a single accident or occurrence without regard to the number or types of defendants named in the action.

(5) Every public body is immune from liability for any claim for injury to or death of any person or injury to property resulting from an act or omission of an officer, employee or agent of a public body when such officer, employee or agent is immune from liability.

(6) Every public body and its officers, employees and agents acting within the scope of their employment or duties, or while operating a motor vehicle in a ridesharing arrangement authorized under ORS 276.598, are immune from liability for:

(a) Any claim for injury to or death of any person covered by any workers’ compensation law.

(b) Any claim in connection with the assessment and collection of taxes.

(c) Any claim based upon the performance of or the failure to exercise or perform a discretionary function or duty, whether or not the discretion is abused.

(d) Any claim that is limited or barred by the provisions of any other statute, including but not limited to any statute of ultimate repose.

(e) Any claim arising out of riot, civil commotion or mob action or out of any act or omission in connection with the prevention of any of the foregoing.

(f) Any claim arising out of an act done or omitted under apparent authority of a law, resolution, rule or regulation that is unconstitutional, invalid or inapplicable except to the extent that they would have been liable had the law, resolution, rule or regulation been constitutional, valid and applicable, unless such act was done or omitted in bad faith or with malice.

(7) This section applies to any action of any officer, employee or agent of the state relating to a nuclear incident, whether or not the officer, employee or agent is acting within the scope of employment, and provided the nuclear incident is covered by an insurance or indemnity agreement under 42 U.S.C. 2210.

(8) Subsection (6)(c) of this section does not apply to any discretionary act that is found to be the cause or partial cause of a nuclear incident covered by an insurance or indemnity agreement under the provisions of 42 U.S.C. 2210, including but not limited to road design and route selection. [1967 c.627 §§2,3,10; 1969 c.429 §1; 1975 c.609 §12; 1977 c.823 §2; 1981 c.490 §4; 1985 c.731 §31; 1987 c.705 §7; 1991 c.861 §1; 2005 c.22 §19; 2007 c.803 §4; 2011 c.270 §1]

Note: Sections 1 to 3, chapter 419, Oregon Laws 2015, provide:

Sec. 1. ORS 30.265 (6)(a) does not apply to a claim for wrongful death against the state if:

(1) The death occurred in the course and scope of the decedent’s employment;

(2) The death occurred as a result of the conduct of another person who is subsequently convicted of murder or found guilty except for insanity of murder; and

(3) The decedent was not employed by a public body at the time of death. [2015 c.419 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on January 2, 2017. [2015 c.419 §2]

Sec. 3. (1) Section 1 of this 2015 Act applies only to claims based on a crime of murder committed on or after May 1, 2012.

(2) If section 1 of this 2015 Act operates to revive a claim that was barred under ORS 30.265 (6)(a) before the effective date of this 2015 Act [June 16, 2015], the person asserting the claim must commence the action asserting the claim within one year after the effective date of this 2015 Act.

[2015 c.419 §3]



Section 30.266



Section 30.267 - Liability for certain medical treatment at Oregon Health and Science University facilities.

(a) Salaried physicians or dentists employed at any full-time equivalent by the Oregon Health and Science University;

(b) Nonsalaried or courtesy physicians or dentists affiliated with the Oregon Health and Science University;

(c) Medical, dental or nursing students or trainees affiliated with the Oregon Health and Science University;

(d) Volunteer physicians or dentists affiliated with the Oregon Health and Science University; or

(e) Any nurses, students, orderlies, volunteers, aides or employees of the Oregon Health and Science University.

(2) As used in this section:

(a) "Nonsalaried or courtesy physician or dentist" means a physician or dentist who receives a fee or other compensation for those services constituting patient care which are within the scope of state employment or duties under this section. The term does not include a physician or dentist described under subsection (1)(a) of this section.

(b) "Volunteer physician or dentist" means a physician or dentist who does not receive a salary, fee or other compensation for those services constituting patient care which are within the scope of state employment or duties under this section.

[1977 c.851 §2]



Section 30.268 - Liability for certain medical treatment at facilities other than Oregon Health and Science University.

(a) Provided by members of the Oregon Health and Science University faculty or staff, Oregon Health and Science University students under prior written express authorization from the president of the Oregon Health and Science University or a representative of the president to provide those services at that location;

(b) The services provided are within the scope of the express authorization; and

(c) The Oregon Health and Science University:

(A) Derives revenue in a similar amount or percentage as it would for care rendered on the Oregon Health and Science University campus or at an Oregon Health and Science University clinic; or

(B) Is performing a salaried, nonfee-generating or volunteer public community or nonfee-generating educational service by providing the services.

(2) For the purposes of ORS 30.260 to 30.300, services constituting patient care that are provided at a location other than the Oregon Health and Science University campus or one of the Oregon Health and Science University clinics are not within the scope of state employment or duties when:

(a) Such services constitute an exclusively private relationship between the patient and a person described in subsection (1)(a) of this section; and

(b) The requirements of subsection (1)(b) and (c) of this section are not met.

[1977 c.851 §3; 1995 c.84 §1]



Section 30.269 - Limitations on awards under Oregon Tort Claims Act generally.

(2) Claims subject to ORS 30.260 to 30.300 are not subject to the limitation imposed by ORS 31.710.

(3) A court may not apply the limitations imposed on recovery under ORS 30.271, 30.272 and 30.273 until after the entry of a verdict or a stipulation by the parties to the amount of the damages.

(4) The limitations imposed under ORS 30.271 (2) and 30.272 (2) on single claimants include damages claimed for loss of services or loss of support arising out of the same tort.

(5) If two or more claimants recover on a claim that arises out of a single accident or occurrence, and the recovery is subject to a limitation imposed by ORS 30.271 (3), 30.272 (3) or 30.273 (2)(b), any party to the action in which the claim is made may apply to the court to apportion to each claimant the proper share of the amount allowed by ORS 30.271 (3), 30.272 (3) or 30.273 (2)(b). The share apportioned to each claimant shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the accident or occurrence.

(6) Liability of any public body and one or more of its officers, employees or agents, or two or more officers, employees or agents of a public body, on claims arising out of a single accident or occurrence, may not exceed in the aggregate the amounts allowed by ORS 30.271, 30.272 and 30.273.

(7) ORS 30.271, 30.272 and 30.273 do not apply to a claim arising in connection with a nuclear incident covered by an insurance or indemnity agreement under 42 U.S.C. 2210.

(8) For the purposes of the limitations imposed by ORS 30.271, 30.272 and 30.273, events giving rise to a proclamation of a state of emergency under ORS 401.165, or a proclamation of a public health emergency under ORS 433.441, do not constitute a single accident or occurrence.

[2009 c.67 §2; 2009 c.718 §15]

Note: 30.269 to 30.274 were added to and made a part of 30.260 to 30.300 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 30.270



Section 30.271 - Limitations on liability of state for personal injury and death.

(a) Are subject to ORS 30.260 to 30.300;

(b) Are made against the state, or against an officer, employee or agent of the state acting within the person’s scope of employment or duties;

(c) Arise out of a single accident or occurrence; and

(d) Are not claims for damage to or destruction of property.

(2) The liability of the state, and the liability of the state’s officers, employees and agents acting within the scope of their employment or duties, to any single claimant for claims described in subsection (1) of this section may not exceed:

(a) $1.5 million, for causes of action arising on or after December 28, 2007, and before July 1, 2010.

(b) $1.6 million, for causes of action arising on or after July 1, 2010, and before July 1, 2011.

(c) $1.7 million, for causes of action arising on or after July 1, 2011, and before July 1, 2012.

(d) $1.8 million, for causes of action arising on or after July 1, 2012, and before July 1, 2013.

(e) $1.9 million, for causes of action arising on or after July 1, 2013, and before July 1, 2014.

(f) $2 million, for causes of action arising on or after July 1, 2014, and before July 1, 2015.

(g) The adjusted limitation provided by subsection (4) of this section, for causes of action arising on or after July 1, 2015.

(3) The liability of the state, and the liability of the state’s officers, employees and agents acting within the scope of their employment or duties, to all claimants for claims described in subsection (1) of this section may not exceed:

(a) $3 million, for causes of action arising on or after December 28, 2007, and before July 1, 2010.

(b) $3.2 million, for causes of action arising on or after July 1, 2010, and before July 1, 2011.

(c) $3.4 million, for causes of action arising on or after July 1, 2011, and before July 1, 2012.

(d) $3.6 million, for causes of action arising on or after July 1, 2012, and before July 1, 2013.

(e) $3.8 million, for causes of action arising on or after July 1, 2013, and before July 1, 2014.

(f) $4 million, for causes of action arising on or after July 1, 2014, and before July 1, 2015.

(g) The adjusted limitation provided by subsection (4) of this section, for causes of action arising on or after July 1, 2015.

(4) Beginning in 2015, and every year thereafter, the State Court Administrator shall determine the percentage increase or decrease in the cost of living for the previous calendar year, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor. On or before July 1 of the year in which the State Court Administrator makes the determination required by this subsection, the State Court Administrator shall adjust the limitations imposed under subsections (2) and (3) of this section for the following calendar year by multiplying the limitation amounts applicable to the calendar year in which the adjustment is made by the percentage amount determined under this subsection. The adjustment may not exceed three percent for any year. The State Court Administrator shall round the adjusted limitation amount to the nearest $100, but the unrounded amount shall be used to calculate the adjustments to the limitations in subsequent calendar years. The adjusted limitation becomes effective on July 1 of the year in which the adjustment is made, and applies to all causes of action arising on or after July 1 of that year and before July 1 of the subsequent year.

(5) The limitations imposed by this section apply to claims against Oregon Health and Science University.

(6) The limitations imposed by this section apply to claims against the State Fair Council.

[2009 c.67 §3; 2015 c.589 §1]

Note: See note under 30.269.



Section 30.272 - Limitations on liability of local public bodies for personal injury and death.

(a) Are subject to ORS 30.260 to 30.300;

(b) Are made against a local public body, or against an officer, employee or agent of a local public body acting within the person’s scope of employment or duties;

(c) Arise out of a single accident or occurrence; and

(d) Are not claims for damage to or destruction of property.

(2) The liability of a local public body, and the liability of the public body’s officers, employees and agents acting within the scope of their employment or duties, to any single claimant for claims described in subsection (1) of this section may not exceed:

(a) $500,000, for causes of action arising on or after July 1, 2009, and before July 1, 2010.

(b) $533,300, for causes of action arising on or after July 1, 2010, and before July 1, 2011.

(c) $566,700, for causes of action arising on or after July 1, 2011, and before July 1, 2012.

(d) $600,000, for causes of action arising on or after July 1, 2012, and before July 1, 2013.

(e) $633,300, for causes of action arising on or after July 1, 2013, and before July 1, 2014.

(f) $666,700, for causes of action arising on or after July 1, 2014, and before July 1, 2015.

(g) The adjusted limitation provided by subsection (4) of this section, for causes of action arising on or after July 1, 2015.

(3) The liability of a local public body, and the liability of the public body’s officers, employees and agents acting within the scope of their employment or duties, to all claimants for claims described in subsection (1) of this section may not exceed:

(a) $1 million, for causes of action arising on or after July 1, 2009, and before July 1, 2010.

(b) $1,066,700, for causes of action arising on or after July 1, 2010, and before July 1, 2011.

(c) $1,133,300, for causes of action arising on or after July 1, 2011, and before July 1, 2012.

(d) $1,200,000, for causes of action arising on or after July 1, 2012, and before July 1, 2013.

(e) $1,266,700, for causes of action arising on or after July 1, 2013, and before July 1, 2014.

(f) $1,333,300, for causes of action arising on or after July 1, 2014, and before July 1, 2015.

(g) The adjusted limitation provided by subsection (4) of this section, for causes of action arising on or after July 1, 2015.

(4) Beginning in 2015, and every year thereafter, the State Court Administrator shall determine the percentage increase or decrease in the cost of living for the previous calendar year, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor. On or before July 1 of the year in which the State Court Administrator makes the determination required by this subsection, the State Court Administrator shall adjust the limitations imposed under subsections (2) and (3) of this section for the following calendar year by multiplying the limitation amounts applicable to the calendar year in which the adjustment is made by the percentage amount determined under this subsection. The adjustment may not exceed three percent for any year. The State Court Administrator shall round the adjusted limitation amount to the nearest $100, but the unrounded amount shall be used to calculate the adjustments to the limitations in subsequent calendar years. The adjusted limitation becomes effective on July 1 of the year in which the adjustment is made, and applies to all causes of action arising on or after July 1 of that year and before July 1 of the subsequent year.

(5) The limitations imposed by this section do not apply to claims against Oregon Health and Science University.

[2009 c.67 §4]

Note: See note under 30.269.



Section 30.273 - Limitations on liability of public bodies for property damage or destruction.

(a) Are subject to ORS 30.260 to 30.300;

(b) Are made against a public body, or against a public body’s officers, employees and agents acting within the scope of their employment or duties;

(c) Arise out of a single accident or occurrence; and

(d) Are claims for damage to or destruction of property, including consequential damages.

(2) The liability of a public body, and the liability of the public body’s officers, employees and agents acting within the scope of their employment or duties, for claims described in subsection (1) of this section may not exceed:

(a) $100,000, or the adjusted limitation provided by subsection (3) of this section, to any single claimant.

(b) $500,000, or the adjusted limitation provided by subsection (3) of this section, to all claimants.

(3) Beginning in 2010, and every year thereafter, the State Court Administrator shall determine the percentage increase or decrease in the cost of living for the previous calendar year, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor. On or before July 1 of the year in which the State Court Administrator makes the determination required by this subsection, the State Court Administrator shall adjust the limitations imposed under subsection (2) of this section for the following calendar year by multiplying the limitation amounts applicable to the calendar year in which the adjustment is made by the percentage amount determined under this subsection. The adjustment may not exceed three percent for any year. The State Court Administrator shall round the adjusted limitation amount to the nearest $100, but the unrounded amount shall be used to calculate the adjustments to the limitations in subsequent calendar years. The adjusted limitation becomes effective on July 1 of the year in which the adjustment is made, and applies to all causes of action arising on or after July 1 of that year and before July 1 of the subsequent year.

[2009 c.67 §5]

Note: See note under 30.269.



Section 30.274 - Direct appeal of constitutionality of limitations.

(a) The parties have stipulated to the total damages in the action; or

(b) The finder of fact has decided the total damages in the action.

(2) If a limited judgment is entered under this section, the court may not enter a general judgment until an appellate judgment on any appeal of the limited judgment has been entered.

(3) A limited judgment entered under this section may be appealed only by filing a notice of appeal directly with the Supreme Court within the time and in the manner specified in ORS chapter 19 for civil appeals to the Court of Appeals. Any party filing a notice of appeal under this subsection must note in the notice of appeal that the case is subject to this subsection.

(4) An appeal filed under this section may not raise any issue relating to the case other than the application of a limitation imposed under ORS 30.271, 30.272 or 30.273.

(5) If a limited judgment is not requested under this section, a party may seek judicial review of the imposition of any of the limitations under ORS 30.271, 30.272 or 30.273 in an appeal from the general judgment in the action.

[2009 c.67 §6]

Note: See note under 30.269.



Section 30.275 - Notice of claim; time of notice; time of action.

(2) Notice of claim shall be given within the following applicable period of time, not including the period, not exceeding 90 days, during which the person injured is unable to give the notice because of the injury or because of minority, incompetency or other incapacity:

(a) For wrongful death, within one year after the alleged loss or injury.

(b) For all other claims, within 180 days after the alleged loss or injury.

(3) Notice of claim required by this section is satisfied by:

(a) Formal notice of claim as provided in subsections (4) and (5) of this section;

(b) Actual notice of claim as provided in subsection (6) of this section;

(c) Commencement of an action on the claim by or on behalf of the claimant within the applicable period of time provided in subsection (2) of this section; or

(d) Payment of all or any part of the claim by or on behalf of the public body at any time.

(4) Formal notice of claim is a written communication from a claimant or representative of a claimant containing:

(a) A statement that a claim for damages is or will be asserted against the public body or an officer, employee or agent of the public body;

(b) A description of the time, place and circumstances giving rise to the claim, so far as known to the claimant; and

(c) The name of the claimant and the mailing address to which correspondence concerning the claim may be sent.

(5) Formal notice of claim shall be given by mail or personal delivery:

(a) If the claim is against the state or an officer, employee or agent thereof, to the office of the Director of the Oregon Department of Administrative Services.

(b) If the claim is against a local public body or an officer, employee or agent thereof, to the public body at its principal administrative office, to any member of the governing body of the public body, or to an attorney designated by the governing body as its general counsel.

(6) Actual notice of claim is any communication by which any individual to whom notice may be given as provided in subsection (5) of this section or any person responsible for administering tort claims on behalf of the public body acquires actual knowledge of the time, place and circumstances giving rise to the claim, where the communication is such that a reasonable person would conclude that a particular person intends to assert a claim against the public body or an officer, employee or agent of the public body. A person responsible for administering tort claims on behalf of a public body is a person who, acting within the scope of the person’s responsibility, as an officer, employee or agent of a public body or as an employee or agent of an insurance carrier insuring the public body for risks within the scope of ORS 30.260 to 30.300, engages in investigation, negotiation, adjustment or defense of claims within the scope of ORS 30.260 to 30.300, or in furnishing or accepting forms for claimants to provide claim information, or in supervising any of those activities.

(7) In an action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300, the plaintiff has the burden of proving that notice of claim was given as required by this section.

(8) The requirement that a notice of claim be given under subsections (1) to (7) of this section does not apply if:

(a)(A) The claimant was under the age of 18 years when the acts or omissions giving rise to a claim occurred;

(B) The claim is against the Department of Human Services or the Oregon Youth Authority; and

(C) The claimant was in the custody of the Department of Human Services pursuant to an order of a juvenile court under ORS 419B.150, 419B.185, 419B.337 or 419B.527, or was in the custody of the Oregon Youth Authority under the provisions of ORS 419C.478, 420.011 or 420A.040, when the acts or omissions giving rise to a claim occurred.

(b) The claim is against a private, nonprofit organization that provides public transportation services described under ORS 30.260 (4)(d).

(9) Except as provided in ORS 12.120, 12.135 and 659A.875, but notwithstanding any other provision of ORS chapter 12 or other statute providing a limitation on the commencement of an action, an action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300 shall be commenced within two years after the alleged loss or injury.

[1967 c.627 §5; 1969 c.429 §3; 1975 c.604 §1a; 1975 c.609 §14; 1977 c.823 §3; 1979 c.284 §64; 1981 c.350 §1; 1993 c.500 §4; 1993 c.515 §1; 2001 c.601 §1; 2001 c.621 §89; 2005 c.684 §2; 2009 c.67 §18]



Section 30.278 - Reporting notice of claim of professional negligence to licensing board.

(2) This section does not apply to a notice of adverse health care incident received under section 2, chapter 5, Oregon Laws 2013.

[1987 c.774 §64; 2013 c.5 §11]

Note: The amendments to 30.278 by section 12, chapter 5, Oregon Laws 2013, become operative December 31, 2023. See section 22, chapter 5, Oregon Laws 2013. The text that is operative on and after December 31, 2023, is set forth for the user’s convenience.
When notice is received under ORS 30.275 of a claim of professional negligence against a physician, optometrist, dentist, dental hygienist or naturopath who is acting within the scope of employment by a public body or within the scope of duties as defined by ORS 30.267, the person receiving the notice shall report to the appropriate licensing board, in the same manner as required by ORS 742.400, the information required by ORS 742.400 to be reported by insurers or self-insured associations.

Note: 30.278 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 30 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 30.280



Section 30.282 - Local public body insurance; self-insurance program; action against program.

(a) Tort liability of the public body and its officers, employees and agents acting within the scope of their employment or duties; or

(b) Property damage.

(2) In addition to, or in lieu of procuring insurance, the governing body may establish a self-insurance program against the tort liability of the public body and its officers, employees and agents or against property damage. If the public body has authority to levy taxes, it may include in its levy an amount sufficient to establish and maintain a self-insurance program on an actuarially sound basis.

(3) Notwithstanding any other provision of law, two or more local public bodies may jointly provide by intergovernmental agreement for anything that subsections (1) and (2) of this section authorize individually.

(4) As an alternative or in addition to establishment of a self-insurance program or purchase of insurance or both, the governing body of any local public body and the Oregon Department of Administrative Services may contract for payment by the public body to the department of assessments determined by the department to be sufficient, on an actuarially sound basis, to cover the potential liability of the public body and its officers, employees or agents acting within the scope of their employment or duties under ORS 30.260 to 30.300, and costs of administration, or to cover any portion of potential liability, and for payment by the department of valid claims against the public body and its officers, employees and agents acting within the scope of their employment or duties. The department may provide the public body evidence of insurance by issuance of a certificate or policy.

(5) Assessments paid to the department under subsection (4) of this section shall be paid into the Insurance Fund created under ORS 278.425, and claims paid and administrative costs incurred under subsection (4) of this section shall be paid out of the Insurance Fund, and moneys in the Insurance Fund are continuously appropriated for those purposes. When notice of any claim is furnished as provided in the agreement, the claim shall be handled and paid, if appropriate, in the same manner as a claim against a state agency, officer, employee or agent, without regard to the amount the local public body has been assessed.

(6) A self-insurance program established by three or more public bodies under subsections (2) and (3) of this section is subject to the following requirements:

(a) The annual contributions to the program must amount in the aggregate to at least $1 million.

(b) The program must provide documentation that defines program benefits and administration.

(c) Program contributions and reserves must be held in separate accounts and used for the exclusive benefit of the program.

(d) The program must maintain adequate reserves. Reserve adequacy shall be calculated annually with proper actuarial calculations including the following:

(A) Known claims, paid and outstanding;

(B) Estimate of incurred but not reported claims;

(C) Claims handling expenses;

(D) Unearned contributions; and

(E) A claims trend factor.

(e) The program must maintain an unallocated reserve account equal to 25 percent of annual contributions, or $250,000, whichever is greater. As used in this paragraph, "unallocated reserves" means the amount of funds determined by a licensed independent actuary to be greater than what is required to fund outstanding claim liabilities, including an estimate of claims incurred but not reported.

(f) The program must make an annual independently audited financial statement available to the participants of the program.

(g) The program must maintain adequate excess or reinsurance against the risk of economic loss.

(h) The program, a third party administrator or an owner of a third party administrator may not collect commissions or fees from an insurer.

(7) A program operated under subsection (6) of this section that fails to meet any of the listed requirements for a period longer than 30 consecutive days shall be dissolved and any unallocated reserves returned in proportional amounts based on the contributions of the public body to the public bodies that established the program within 90 days of the failure.

(8) A local public body may bring an action against a program operated under subsection (6) of this section if the program fails to comply with the requirements listed in subsection (6) of this section.

[1975 c.609 §19; 1977 c.428 §1; 1981 c.109 §4; 1985 c.731 §21; 2005 c.175 §2; 2009 c.67 §19]



Section 30.285 - Public body shall indemnify public officers; procedure for requesting counsel; extent of duty of state; obligation for judgment and attorney fees.

(2) The provisions of subsection (1) of this section do not apply in case of malfeasance in office or willful or wanton neglect of duty.

(3) If any civil action, suit or proceeding is brought against any state officer, employee or agent which on its face falls within the provisions of subsection (1) of this section, or which the state officer, employee or agent asserts to be based in fact upon an alleged act or omission in the performance of duty, the state officer, employee or agent may, after consulting with the Oregon Department of Administrative Services file a written request for counsel with the Attorney General. The Attorney General shall thereupon appear and defend the officer, employee or agent unless after investigation the Attorney General finds that the claim or demand does not arise out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of amounted to malfeasance in office or willful or wanton neglect of duty, in which case the Attorney General shall reject defense of the claim.

(4) Any officer, employee or agent of the state against whom a claim within the scope of this section is made shall cooperate fully with the Attorney General and the department in the defense of such claim. If the Attorney General after consulting with the department determines that such officer, employee or agent has not so cooperated or has otherwise acted to prejudice defense of the claim, the Attorney General may at any time reject the defense of the claim.

(5) If the Attorney General rejects defense of a claim under subsection (3) of this section or this subsection, no public funds shall be paid in settlement of said claim or in payment of any judgment against such officer, employee or agent. Such action by the Attorney General shall not prejudice the right of the officer, employee or agent to assert and establish an appropriate proceedings that the claim or demand in fact arose out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of did not amount to malfeasance in office or willful or wanton neglect of duty, in which case the officer, employee or agent shall be indemnified against liability and reasonable costs of defending the claim, cost of such indemnification to be a charge against the Insurance Fund established by ORS 278.425.

(6) Nothing in subsection (3), (4) or (5) of this section shall be deemed to increase the limits of liability of any public officer, agent or employee under ORS 30.260 to 30.300, or obviate the necessity of compliance with ORS 30.275 by any claimant, nor to affect the liability of the state itself or of any other public officer, agent or employee on any claim arising out of the same accident or occurrence.

(7) As used in this section, "state officer, employee or agent" includes district attorneys and deputy district attorneys, special prosecutors and law clerks of the office of district attorney who act in a prosecutorial capacity, but does not include any other employee of the office of district attorney or any employee of the justice or circuit courts whose salary is paid wholly or in part by the county.

[1967 c.627 §7; 1975 c.609 §16; 1981 c.109 §5; 1981 c.913 §2; 1985 c.731 §22; 1987 c.763 §1; 2009 c.67 §11]



Section 30.287 - Counsel for public officer; when public funds not to be paid in settlement; effect on liability limit; defense by insurer.

(2) Any officer, employee or agent of a local public body against whom a claim within the scope of this section is made shall cooperate fully with the governing body and counsel in the defense of such claim. If the counsel determines and certifies to the governing body that such officer, employee or agent has not so cooperated or has otherwise acted in prejudice of the defense of the claim, the governing body may at any time reject the defense of the claim.

(3) If the governing body rejects defense of a claim under subsection (1) of this section, no public funds shall be paid in settlement of the claim or in payment of any judgment against such officer, employee or agent. Such action by the governing body shall not prejudice the right of the officer, employee or agent to assert and establish in an appropriate proceedings that the claim or demand in fact arose out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of did not amount to malfeasance in office or willful or wanton neglect of duty, in which case the officer, employee or agent shall be indemnified by the public body against liability and reasonable costs of defending the claim.

(4) Nothing in subsection (1), (2) or (3) of this section shall be deemed to increase the limits of liability of any public officer, agent or employee under ORS 30.260 to 30.300, or relieve any claimant of the necessity of compliance with ORS 30.275, nor to affect the liability of the local public body itself or of any other public officer, agent or employee on any claim arising out of the same accident or occurrence.

(5) The provisions of this section may be superseded to the extent that the claim against the public officer, employee or agent may be defended by any insurer, or may be subject under ORS 30.282 to agreement with the Oregon Department of Administrative Services, in which case the provisions of the policy of insurance or other agreement are applicable.

[1975 c.609 §20; 1985 c.565 §3; 1989 c.1004 §1; 2009 c.67 §12]



Section 30.290 - Settlement of claims by local public body.

[1967 c.627 §8; 1975 c.609 §17; 1989 c.655 §1]



Section 30.295 - Payment of judgment or settlement; remedies for nonpayment; tax levy for payment; installment payments.

(2) If the public body is authorized to levy taxes that could be used to satisfy a judgment or settlement within the scope of ORS 30.260 to 30.300, and it has, by resolution, declared that the following conditions exist, interest shall accrue on the judgment or settlement, but the same shall not be due and payable until after the canvass and certification of an election upon a special tax levy for purposes of satisfying the judgment or settlement:

(a) The amount of the judgment or settlement would exceed amounts budgeted for contingencies, tort claims and projected surplus in the current budget;

(b) The amount of the judgment or settlement would exceed 10 percent of the total of the next fiscal year’s projected revenues that are not restricted as to use, including the maximum amount of general property tax that could be levied without election but excluding any levy for debt service;

(c) Payment of the judgment or settlement within less than a certain number of years would seriously impair the ability of the public body to carry out its responsibilities as a unit of government; and

(d) The public body has passed an appropriate ordinance or resolution calling a special election to submit to its electors a special levy in an amount sufficient to satisfy the judgment or settlement.

(3) A certified copy of the resolution provided for in subsection (2) of this section shall be filed with the clerk of the court in which an order permitting installment payments could be entered.

(4) If the public body is not authorized to levy taxes as provided in subsection (2) of this section, and it has, by resolution, declared that the applicable conditions specified in subsection (2)(a) to (c) of this section exist, it may petition for an order permitting installment payments as provided in subsection (6) of this section.

(5)(a) The provisions of subsections (2) and (4) of this section do not apply to the State of Oregon.

(b) Notwithstanding paragraph (a) of this subsection, if the conditions specified in subsection (4) of this section exist, the Secretary of State may, under Seal of the State of Oregon, attest thereto in lieu of a resolution, and the State of Oregon may thereafter petition for an order permitting installment payments as provided in subsection (6) of this section.

(6) If the procedure specified in subsections (2) to (5) of this section has been followed, and, with respect to public bodies subject to subsection (2) of this section, the tax levy failed, the public body may petition for an order permitting installment payments. The petition shall be filed in the court in which judgment was entered or, if no judgment has been entered, it shall be filed in the circuit court of the judicial district in which the public body has its legal situs. Petitions by the State of Oregon when no judgment has been entered shall be filed in Marion County Circuit Court.

(7) The court in which a petition is filed shall order that the judgment or settlement be paid in quarterly, semiannual or annual installments over a period of time not to exceed 10 years. The court shall determine the term of years based upon the ability of the public body to effectively carry out its governmental responsibilities, and shall not allow a longer term than appears reasonably necessary to meet that need. The order permitting installment payments shall provide for annual interest at the judgment rate.

[1967 c.627 §9; 1977 c.823 §4; 2005 c.22 §20]



Section 30.297 - Liability of certain state agencies for damages caused by foster child or youth offender; conditions; exceptions.

(a) A foster home that has been certified by the department under the provisions of ORS 418.625 to 418.645, even though the child is temporarily absent from that home;

(b) An approved home that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815, even though the child is temporarily absent from that home; or

(c) A developmental disability child foster home that has been certified by the department under the provisions of ORS 443.830 and 443.835, even though the foster child is temporarily absent from that home.

(2) Notwithstanding ORS 125.235, the Oregon Youth Authority is liable for damages resulting from the intentional torts of a youth offender who is residing in a youth offender foster home that has been certified by the authority under the provisions of ORS 420.888 to 420.892, even though the youth offender is temporarily absent from that home.

(3) Except as otherwise provided in this section, the liability of the department and the authority under this section is subject to the same requirements and limitations provided in ORS 30.260 to 30.300, and a claim under this section shall be treated as a claim for damages within the scope of ORS 30.260 to 30.300 for the purposes of ORS 278.120.

(4) Notwithstanding subsections (1) and (2) of this section:

(a) The department and the authority are not liable for any damages arising out of the operation of a motor vehicle by a foster child or youth offender; and

(b) The department and the authority are only liable for theft by a foster child or youth offender upon a showing by clear and convincing evidence that the foster child or youth offender committed the theft.

(5) For the purposes of this section:

(a) "Authority" means the Oregon Youth Authority.

(b) "Department" means the Department of Human Services.

(c) "Foster child" means:

(A) A minor child under the custody or guardianship of the department by reason of appointment pursuant to ORS chapter 125, 419A, 419B or 419C;

(B) A minor child under the physical custody of the department pursuant to a voluntary agreement with the parent under ORS 418.015 (1);

(C) A minor child placed in a certified foster home, pending hearing, by any person authorized by the department to make that placement;

(D) A person under 21 years of age who has been placed in an approved home that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815; or

(E) A child residing in a developmental disability child foster home certified under ORS 443.830 and 443.835.

(d) "Youth offender" has the meaning given in ORS 419A.004.

[1991 c.756 §2; 1993 c.33 §370; 1995 c.664 §76; 1997 c.130 §1; 1999 c.316 §6; 2001 c.900 §10; 2003 c.232 §1; 2005 c.374 §4]

Note: 30.297 and 30.298 were added to and made a part of 30.260 to 30.300 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 30.298 - Liability of certain state agencies to foster parents for injury or damage caused by foster child or youth offender; conditions; limitations.

(a) A foster home that is maintained by the foster parents and that has been certified by the department under the provisions of ORS 418.625 to 418.645;

(b) An approved home that is maintained by the foster parents and that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815; or

(c) A developmental disability child foster home that has been certified by the department under the provisions of ORS 443.830 and 443.835.

(2) Except as otherwise provided in this section, the Oregon Youth Authority is liable, without regard to fault, for injury to the person of foster parents or damage to the property of foster parents caused by a youth offender if the youth offender resides in a youth offender foster home that is maintained by the foster parents and that has been certified by the authority under the provisions of ORS 420.888 to 420.892.

(3) Except as otherwise provided in this section, the liability of the department and of the authority under this section is subject to the same requirements and limitations provided in ORS 30.260 to 30.300, and a claim under this section shall be treated as a claim for damages within the scope of ORS 30.260 to 30.300 for the purposes of ORS 278.120.

(4) Notwithstanding ORS 30.260 to 30.300:

(a) In no event shall the liability of the department or the authority under this section exceed $5,000 for any number of claims arising out of a single occurrence;

(b) The liability of the department and the authority under this section is limited to economic damages, and in no event shall the department or the authority be liable for noneconomic damages;

(c) The department and the authority are liable under this section only to the extent the loss is not covered by other insurance; and

(d) No claim shall be allowed under this section unless written notice of the claim is delivered to the Oregon Department of Administrative Services within 90 days after the alleged loss or injury.

(5) The department and the authority are not liable under this section for:

(a) Damage to or destruction of currency, securities or any other intangible property;

(b) The unexplained disappearance of any property; or

(c) Loss or damage that is due to wear and tear, inherent vice or gradual deterioration.

(6) In no event does the liability of the department or the authority under this section for damage to property exceed the difference between the fair market value of the property immediately before its damage or destruction and its fair market value immediately thereafter. The department and the authority are not liable for the costs of any betterments to the property that may be required by code, statute or other law as a condition of repair, replacement or reconstruction.

(7) The liability imposed under this section is in addition to that imposed for the intentional torts of a foster child or youth offender under ORS 30.297, but any amounts paid under this section shall reduce any recovery that may be made under ORS 30.297.

(8) For the purposes of this section:

(a) "Authority" means the Oregon Youth Authority.

(b) "Department" means the Department of Human Services.

(c) "Economic damages" and "noneconomic damages" have those meanings given in ORS 31.710.

(d) "Foster child" has that meaning given in ORS 30.297.

(e) "Youth offender" has the meaning given in ORS 419A.004.

[1991 c.756 §3; 1997 c.130 §2; 1999 c.316 §11; 2001 c.900 §11; 2003 c.232 §2; 2005 c.374 §5]

Note: See note under 30.297.



Section 30.300 - ORS 30.260 to 30.300 exclusive.

[1967 c.627 §11]



Section 30.302 - Certain retired health care providers to be considered agents of public bodies.

(a) Who holds a degree of Doctor of Medicine, Doctor of Osteopathy or Doctor of Podiatric Medicine, or who has met the minimum educational requirements for licensure to practice naturopathic medicine or as a physician assistant under ORS 677.505 to 677.525 or a nurse practitioner under ORS 678.375 to 678.390;

(b) Who has been licensed and is currently retired in accordance with the provisions of ORS chapter 677, 678 or 685;

(c) Who is registered with the Oregon Medical Board as a retired emeritus physician or who complies with the requirements of the Oregon Medical Board as a retired physician assistant, the Oregon State Board of Nursing as a retired nurse practitioner or the Oregon Board of Naturopathic Medicine as a retired naturopath;

(d) Who registers with the local health officer of the local public health authority, as defined in ORS 431.003, in which the physician, physician assistant, nurse practitioner or naturopath practices; and

(e) Who provides medical care as a volunteer without compensation solely through referrals from the local health officer specified in paragraph (d) of this subsection.

(2) Any retired provider who treats patients pursuant to this section shall be considered to be an agent of a public body for the purposes of ORS 30.260 to 30.300.

[1991 c.952 §1; 2009 c.43 §2; 2013 c.129 §2; 2014 c.45 §2; 2015 c.736 §47]



Section 30.310 - Actions and suits by governmental units.

(1) Upon a contract made with the public corporation.

(2) Upon a liability prescribed by law in favor of the public corporation.

(3) To recover a penalty or forfeiture given to the public corporation.

(4) To recover damages for injury to the corporate rights or property of the public corporation.



Section 30.312 - Actions by governmental units under federal antitrust laws.

[1965 c.465 §1; 2005 c.22 §21]



Section 30.315 - Proceedings by cities and counties to enforce ordinances and resolutions.

(a) To collect a fee or charge;

(b) To enforce a forfeiture;

(c) To require or enjoin the performance of an act affecting real property;

(d) To enjoin continuance of a violation that has existed for 10 days or more; or

(e) To enjoin further commission of a violation that otherwise may result in additional violations of the same or related penal provisions affecting the public morals, health or safety.

(2) The remedies provided by this section are supplementary and in addition to those described in ORS 30.310.

(3) Nothing in this section shall affect the limitations imposed on cities and counties by ORS 131A.010 (3) and (4).

[1961 c.313 §2; 1963 c.338 §1; 1985 c.626 §1; 1989 c.882 §§1,2; 2009 c.78 §53]



Section 30.320 - Contract and other actions and suits against governmental units.

[Amended by 1959 c.614 §1; 1969 c.429 §4; 1993 c.289 §1]



Section 30.330 - Contracts of Department of Transportation providing for arbitration.

[Amended by 2003 c.598 §32]



Section 30.340 - Title of proceedings by or against county; control of proceedings by county court.



Section 30.350



Section 30.360 - Governmental unit as defendant in actions involving liens on realty.

(2) In any suit, action or proceeding brought in any circuit court of this state involving the title to real property where a governmental unit has record title to contested real property, the governmental unit may be made a party defendant, and its rights or interests adjudicated.

(3) In no event shall any money judgment be rendered or recovery made against a governmental unit in any suit, action or proceeding brought under the provisions of this section.

(4) For the purposes of this section, "governmental unit" means the State of Oregon or any county, incorporated city, school district or other public corporation of like character in this state.

[Amended by 1959 c.586 §1; 1993 c.289 §2]



Section 30.370 - Service of summons on Attorney General; content.

[Amended by 1959 c.586 §2; 1979 c.284 §65]



Section 30.380 - Action by assignee of claim for money illegally charged or exacted.



Section 30.390 - Satisfaction of judgment against public corporation.

(1) The party in whose favor the judgment is given may, at any time thereafter, when an execution might issue on a like judgment against a private person, present a certified copy of the judgment document, to the officer of the public corporation who is authorized to draw orders on the treasurer thereof.

(2) On the presentation of the copy, the officer shall draw an order on the treasurer for the amount of the judgment, in favor of the party for whom the judgment was given. Thereafter, the order shall be presented for payment, and paid, with like effect and in like manner as other orders upon the treasurer of the public corporation.

(3) The certified copy provided for in subsection (1) of this section shall not be furnished by the clerk, unless at the time an execution might issue on the judgment if the same was against a private person, nor until satisfaction of the judgment in respect to such money or damages is acknowledged as in ordinary cases. The clerk shall provide with the copy a memorandum of such acknowledgment of satisfaction and the entry thereof. Unless the memorandum is provided, no order upon the treasurer shall issue thereon.

[Amended by 2003 c.576 §185]



Section 30.395 - Settlement of certain claims against municipal corporations; manner of payment.

(2) When a judgment is entered or a settlement is made pursuant to subsection (1) of this section, payment therefor may be made in the same manner as payment for tort claims under ORS 30.295.

[1979 c.630 §2; 1987 c.396 §1]



Section 30.400 - Actions by and against public officers in official capacity.



Section 30.402

INJUNCTIONS BY PUBLIC SERVANT



Section 30.405 - Injunction for criminal conduct related to employment or status of public servant.

(a) Is directed at the public servant;

(b) Relates to the public servant’s employment or the public servant’s status as an elected or appointed public servant; and

(c) Constitutes any of the following crimes:

(A) Obstructing governmental or judicial administration under ORS 162.235.

(B) Assault under ORS 163.160, 163.165, 163.175 or 163.185.

(C) Menacing under ORS 163.190.

(D) Criminal trespass in the first degree under ORS 164.255.

(E) Disorderly conduct under ORS 166.025.

(F) Harassment under ORS 166.065.

(G) Telephonic harassment under ORS 166.090.

(2) The petitioner has the burden of proof by a preponderance of the evidence under subsection (1) of this section. An order issued under this section is valid for one year after entry in the register of the court or until vacated by the court, whichever occurs first.

(3) Contempt proceedings against a person who violates an order issued by a circuit court under subsection (1) of this section shall be as provided in ORS 33.055 or 33.065.

(4) As used in this section, "public servant" has the meaning given that term in ORS 162.005.

[2005 c.158 §1]

Note: 30.405 and 30.407 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 30 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 30.407 - Request for hearing following issuance of order under ORS 30.405.

(2) Upon the filing of a request under this section, the clerk of the court shall mail a copy of the request to the petitioner in the matter and shall notify the petitioner and the person filing the request of the date and time set for the hearing.

[2005 c.158 §2]

Note: See note under 30.405.



Section 30.410 - In whose name action brought.



Section 30.420 - Venue of action for forfeiture.



Section 30.430 - Amount of penalty.



Section 30.440 - Judgment by collusion not a bar.



Section 30.450



Section 30.460 - Payment of fines or costs in proceeding to enforce county ordinance or resolution; defendant personally liable.

[1985 c.626 §3; 1999 c.1051 §241]



Section 30.475 - Legislative policy.

(1) That many persons with disabilities and older persons, due to disability or age, cannot obtain medical, educational, recreational or other important services or benefits, or pursue daily life activities outside the home, such as shopping or socializing, without transportation and other necessary assistance;

(2) That public resources are not adequate to provide dependable transportation to persons with disabilities and older persons, and that it is in the best interest of this state to encourage volunteers to provide transportation services to Oregon’s people with disabilities and older people;

(3) That the threat or fear of personal liability arising from the provision of transportation services to persons with disabilities and older persons seriously discourages individuals from providing services on a volunteer basis;

(4) That the policy of this state is to encourage volunteers to provide such transportation services; and

(5) That, therefore, persons who qualify under ORS 30.480 must be protected from the threat of unlimited personal liability arising from the provision of volunteer transportation services, and that ORS 30.475 to 30.485 shall be liberally construed in favor of such persons in order to promote fully the foregoing policies.

[1983 c.468 §1; 1989 c.224 §5; 2007 c.70 §9]



Section 30.480 - Limitation on liability of volunteers; conditions.

(a) Bodily injury to or death of any one person to whom the transportation services are provided, in any one accident.

(b) Bodily injury to or death of two or more persons to whom the transportation services are provided, in any one accident.

(c) Injury to or destruction of the property of one or more persons to whom the transportation services are provided, in any one accident.

(2) Notwithstanding the amount specified in subsection (1)(b) of this section by reference to ORS 806.070, if a qualified provider of transportation services provides the services to more than five persons, but not more than 16, at one time who have disabilities or who are 55 years of age or older, under the conditions described in subsection (4) of this section, the liability under subsection (1)(b) of this section shall not exceed the greater of the amount of coverage under the terms of the provider’s motor vehicle liability insurance policy or $300,000. The limitations on liability provided by ORS 30.475, 30.480 and 30.485 do not apply when volunteer transportation services are provided to 17 or more persons at one time who have disabilities or who are 55 years of age or older.

(3) The following persons qualify for the limitation on liability under subsections (1) and (2) of this section:

(a) The person who provides or sponsors transportation services.

(b) The owner of the vehicle in which transportation services are provided.

(c) The person who operates the vehicle in which transportation services are provided.

(4) The limitation on liability under subsections (1) and (2) of this section applies to a person qualified under subsection (3) of this section only under the following conditions:

(a) If the person is an individual, the individual must hold a valid Oregon driver’s license.

(b) The person must provide the transportation services on a nonprofit and voluntary basis. However, this paragraph does not prohibit a sponsor of transportation services from reimbursing an operator of a private motor vehicle providing the services for actual expenses incurred by the operator. If an operator is paid, that operator is qualified only if operating as an emergency operator.

(c) The person providing the transportation services must not receive from the persons using the services any substantial benefit in a material or business sense that is a substantial motivating factor for the transportation. A contribution or donation to the provider of the transportation services other than the operator of the motor vehicle or any mere gratuity or social amenity shall not be a substantial benefit under this paragraph.

(d) Except as provided in paragraph (c) of this subsection, the transportation services must be provided without charge to the person using the services.

(5) The amounts received by a person with a disability or a person 55 years of age or older under the personal injury protection provisions of the insurance coverage of a person who qualifies for the limitation on liability under this section shall not reduce the amount that the person may recover under subsection (1) or (2) of this section.

(6) The liability of two or more persons whose liability is limited under this section, on claims arising out of a single accident, shall not exceed in the aggregate the amounts limited by subsection (1) or (2) of this section.

(7) This section does not apply in the case of an accident or injury if the accident or injury was intentional on the part of any person who provided the transportation services or if the accident or injury was caused by the person’s gross negligence or intoxication. For purposes of this subsection, gross negligence is negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by conscious indifference to or reckless disregard of the rights of others.

(8) For purposes of this section, a person has a disability if the person has a physical or mental disability that for the person constitutes or results in a functional limitation to one or more of the following activities: Self-care, ambulation, communication, transportation, education, socialization or employment.

[1983 c.468 §2; 1985 c.16 §443; 1987 c.915 §7; 1989 c.224 §6; 2007 c.70 §10]



Section 30.485 - Apportionment of damages; insurance issues excluded from jury consideration.

(2) If the amount settled upon by multiple claimants exceeds the total amount limited under ORS 30.480 (1) or (2), any party may apply to any circuit court to apportion a proper share of that total amount to each claimant to whom ORS 30.480 (1) or (2) applies.

(3) The share apportioned under subsection (1) or (2) of this section to each claimant to whom ORS 30.480 (1) or (2) applies shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the occurrence that are made by all claimants to whom ORS 30.480 (1) or (2) applies.

(4) Nothing in this section or ORS 30.480 authorizes the issues of insurance coverage or the amount of insurance coverage to be presented to a jury.

[1983 c.468 §3]



Section 30.490 - Definitions for ORS 30.490 to 30.497.

(1) "Discharge" means any leakage, seepage or any other release of hazardous material.

(2) "Hazardous material" means:

(a) Hazardous waste as defined in ORS 466.005;

(b) Hazardous substances as defined in ORS 453.005;

(c) Radioactive waste as defined in ORS 469.300;

(d) Uranium mine overburden or uranium mill tailings, mill wastes or mill by-product materials;

(e) Radioactive substance as defined in ORS 453.005;

(f) Any substance designated by the United States Department of Transportation as hazardous pursuant to the Hazardous Materials Transportation Act, 49 U.S.C. 5101 et seq., P.L. 93-633, as amended; and

(g) Any substance that the Environmental Protection Agency designates as hazardous pursuant to:

(A) The federal Toxic Substances Control Act, 15 U.S.C. 2601 to 2671; or

(B) The federal Resource Conservation and Recovery Act, 42 U.S.C. 6901 to 6992, P.L. 94-580, as amended.

(3) "Person" means an individual, corporation, association, firm, partnership, joint stock company or state or local government agency.

[1985 c.376 §1; 1991 c.480 §9; 2005 c.22 §22]



Section 30.492 - Limitation on liability of volunteer providing assistance or advice related to mitigation or cleanup of discharge of hazardous material.

(a) Mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material; or

(b) Preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any discharge of hazardous material.

(2) Except as provided in ORS 30.495 and 30.497, no state or local agency may assess a civil or criminal penalty against a person for voluntarily providing assistance or advice directly related to:

(a) Mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material; or

(b) Preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any discharge of hazardous material.

[1985 c.376 §2]



Section 30.495 - Exceptions to limitation.

(1) Whose act or omission caused in whole or in part the actual or threatened discharge and who would otherwise be liable for the damages; or

(2) Who receives compensation other than reimbursement for expenses for the person’s service in rendering such assistance or advice.

[1985 c.376 §3]



Section 30.497 - When limitation on liability not applicable.

[1985 c.376 §4]



Section 30.500 - Definitions for ORS 30.500 and 30.505.

(1) "Generator" has the meaning given that term in ORS 466.005.

(2) "Person" means an individual, corporation, association, firm, partnership, joint stock company or state or local government agency.

[1987 c.332 §1]



Section 30.505 - Limitation on liability of volunteer providing assistance relating to compliance with hazardous waste disposal laws; exceptions.

(2) The immunity provided in subsection (1) of this section shall not apply to:

(a) Any person whose act or omission caused in whole or in part the occurrence resulting in the damages for which the action is brought and who would otherwise be liable for the damages.

(b) Any person who receives compensation other than reimbursement for expenses for the person’s service in providing such assistance, training or advice.

(c) The liability of any person for damages resulting from the person’s gross negligence or from the person’s reckless, wanton or intentional misconduct.

(d) Any activity for which a person is otherwise strictly liable without regard to fault.

[1987 c.332 §2]



Section 30.510 - Action for usurpation of office or franchise, forfeiture of office or failure to incorporate.

(1) When any person usurps, intrudes into, or unlawfully holds or exercises any public office, civil or military, or any franchise within this state, or any office in a corporation either public or private, created or formed by or under the authority of this state; or,

(2) When any public officer, civil or military, does or suffers an act which, by the provisions of law, makes a forfeiture of the office of the public officer; or,

(3) When any association or number of persons acts within this state, as a corporation, without being duly incorporated.



Section 30.520 - Joinder of defendants.



Section 30.530 - Determining right of person claiming an office or franchise.



Section 30.540 - Rights of person adjudged entitled to office or franchise.



Section 30.550 - Action for damages.

[Amended by 1973 c.836 §320; 1981 c.898 §35]



Section 30.560 - Judgment against usurper; imposition of fine.



Section 30.570 - Action to annul corporate existence on direction of Governor.



Section 30.580 - Action to annul corporate existence on leave of court.

(1) Offend against any of the provisions of an Act creating, renewing, or modifying such corporation, or the provisions of any general law under which it became incorporated;

(2) Violate the provisions of any law, by which such corporation forfeits its charter, by abuse of its powers;

(3) Whenever it has forfeited its privileges or franchises, by failure to exercise its powers;

(4) Whenever it has done or omitted any act, which amounts to a surrender of its corporate rights, privileges and franchises; or,

(5) Whenever it exercises a franchise or privilege not conferred upon it by law.



Section 30.590 - Judgment against corporation.



Section 30.600 - Action to annul letters patent.

(1) When the letters patent were issued by means of some fraudulent suggestion or concealment of a material fact by the person to whom the letters were issued, or with the knowledge and consent of the person;

(2) When the letters patent were issued through mistake or in ignorance of a material fact; or

(3) When the patentee, or those claiming under the patentee, have done or omitted an act, in violation of the terms and conditions on which the letters patent were issued, or have by any other means forfeited the interest acquired under the letters.

[Amended by 2001 c.104 §8]



Section 30.610 - Prosecutor; verification of pleadings; affidavit for leave of court; relator as coplaintiff.

[Amended by 1979 c.284 §66]



Section 30.620 - Duty of district attorney.



Section 30.630 - Filing copy of judgment with Secretary of State.

[Amended by 1991 c.111 §3]



Section 30.640 - Enforcement of judgment.

[Amended by 1981 c.898 §36]



Section 30.642 - Definitions for ORS 30.642 to 30.650.

(1) "Action against a public body" means a civil action, including an action brought in a small claims department, an appeal or a petition for review, that names as a defendant a public body as defined in ORS 30.260 or an officer, employee or agent of a public body. "Action against a public body" does not mean petitions for writs of habeas corpus, petitions for writs of mandamus and petitions for post-conviction relief under ORS 138.510 to 138.680.

(2) "Correctional facility" means a Department of Corrections institution or a jail.

(3) "Inmate" means a person incarcerated or detained in a correctional facility who is accused of, convicted of or sentenced for a violation of criminal law or for the violation of the terms and conditions of pretrial release, probation, parole, post-prison supervision or a diversion program.

[1999 c.657 §1; 2011 c.262 §3]



Section 30.643 - Waiver or deferral of fees and costs in action against public body by inmate.

(2) Any inmate seeking waiver or deferral of fees or court costs must submit with the application for waiver or deferral a certified copy of the inmate’s trust account statement for the six-month period immediately preceding the filing of the complaint, petition, notice of appeal or petition for review. The statement must be certified as correct by an official of each correctional facility in which the inmate was confined within the six-month period or by an employee of the Department of Corrections charged with the responsibility of overseeing inmate trust accounts.

(3) Upon the filing of a statement under subsection (2) of this section, the court shall review the information in the statement relating to deposits in the inmate’s trust account and any other resources available to the inmate. The court may only waive the inmate’s fees and court costs if the court determines that the inmate has no funds and will not have funds.

(4) If the court makes a determination that an inmate has or will have funds to pay fees and court costs, the court shall require full payment of the filing fees and court costs, or, if funds are not immediately available in the inmate’s trust account, shall assess and collect filing fees and court costs as funds become available in the inmate’s trust account.

(5) On its own motion or on the motion of the public body, the court may review the pleadings of the inmate in an action against a public body at the time a request for waiver or deferral of filing fees or court costs is made. If the court finds that the pleadings fail to state a claim for which relief may be granted, the court may decline to waive or defer filing fees or court costs. The court shall enter a denial of waiver or deferral of fees and costs under this subsection as a limited judgment. Notwithstanding the time established by statute for the commencement of an action, if a limited judgment is entered under this subsection within 30 days of the expiration of the time allowed for commencing the action, the inmate may commence the action not later than 45 days after the judgment is entered. Only one extension of the time allowed for commencing an action may be granted by the court under this section.

(6) Nothing in this section shall be construed as preventing an inmate from bringing an action against a public body because the inmate has no assets or means by which to pay the initial partial filing fee as provided under this section.

[1999 c.657 §2; 2005 c.530 §1; 2007 c.493 §11]



Section 30.645 - Waiver or deferral of fees after three dismissals of action.

(a) Was frivolous or malicious;

(b) Failed to state a claim upon which relief could be granted; or

(c) Sought monetary relief from a defendant who is immune from a claim for monetary relief.

(2) The court may waive or defer fees or court costs of an inmate who would not otherwise be eligible for waiver or deferral under subsection (1) of this section if the inmate establishes in the application for waiver or deferral that the inmate is in imminent danger of serious physical injury and the action against a public body is needed to seek relief from that danger.

[1999 c.657 §3; 2007 c.493 §12]



Section 30.646 - Payment of costs under judgment against inmate.

(2) Payment for costs under this section shall be made by deductions from the income credited to the inmate’s trust account.

[1999 c.657 §4]



Section 30.647 - Dismissal of inmate action during proceedings.

(2) If an inmate’s fees or court costs have been waived or deferred under ORS 30.643, a court shall dismiss the case if at any time the court determines that each claim in the action, petition or appeal:

(a) Is frivolous or malicious;

(b) Fails to state a claim upon which relief may be granted, and the court denies leave to amend; or

(c) Seeks monetary relief against a defendant who is immune from a claim for monetary relief.

(3) Upon appeal of any dismissal under this section, the Court of Appeals on its own motion, or on the motion of the respondent, may summarily affirm the judgment of the trial court, with or without submission of briefs and without oral argument, if the Court of Appeals determines that the appeal does not present a substantial question of law. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny a respondent’s motion for summary affirmance under this subsection or may grant the motion if the petitioner does not oppose the motion. A dismissal of an appeal under this subsection constitutes a decision on the merits of the case.

[1999 c.657 §5; 2007 c.493 §13]



Section 30.648 - Small claims actions by inmates against public bodies.

(b) Notice and claim served under paragraph (a) of this subsection must be served in the manner provided in ORS 46.445 except that the statement required under ORS 46.445 (4) must read "30 DAYS" instead of "14 DAYS."

(2) The public body or Attorney General served under subsection (1) of this section must take action as required under ORS 46.455 except that the public body or Attorney General must admit or deny the claim within 30 days after the date of service.

(3) Notwithstanding ORS 46.405, in an action against a public body brought under this section, the court shall transfer the action to the regular department of the circuit court upon request of the public body or, if the public body is the Department of Corrections or another state agency, or an officer, employee or agent of the Department of Corrections or the state agency, upon request of the public body or the Attorney General.

(4) Notwithstanding ORS 46.415, in an action against a public body brought under this section, if the public body is the Department of Corrections or another state agency, or an officer, employee or agent of the Department of Corrections or the state agency, an attorney or paralegal employed by the Department of Justice may appear and represent the public body.

(5)(a) Notwithstanding ORS 46.475, in an action against a public body brought under this section, notice of intent to apply for an order of default, in the form prescribed by Uniform Trial Court Rule 2.010, must be filed and served on the public body against which an order of default is sought at least 10 days before a court may enter an order of default. If the public body is the Department of Corrections or another state agency, or an officer, employee or agent of the Department of Corrections or the state agency, notice must also be served on the Attorney General.

(b) The court may not enter a default judgment in favor of the inmate unless the inmate submits to the court proof of service by affidavit of the notice and claim required under subsection (1) of this section and the notice of intent to apply for an order of default required under paragraph (a) of this subsection.

[2011 c.262 §2]



Section 30.650 - Award of noneconomic damages in inmate action.

[1999 c.657 §6]



Section 30.655



Section 30.656



Section 30.658



Section 30.660



Section 30.661



Section 30.662



Section 30.664



Section 30.665



Section 30.670



Section 30.671 - Definitions for ORS 30.671 to 30.677.

(1) "Agri-tourism activity" means an activity carried out on a farm or ranch that allows members of the general public, for recreational, entertainment or educational purposes, to view or enjoy rural activities, including farming, wineries, ranching and historical, cultural or harvest-your-own activities or natural activities and attractions. An activity is an agri-tourism activity whether or not the participant paid to participate in the activity.

(2) "Agri-tourism professional" means a person who is engaged in the business of providing one or more agri-tourism activities, whether or not for compensation.

(3) "Farm or ranch" means an area of land used for the production, cultivation, growing, harvesting or processing of agricultural products.

(4) "Inherent risks of agri-tourism activity" means those dangers or conditions that are an integral part of an agri-tourism activity, including:

(a) Surface and subsurface conditions;

(b) Natural conditions of land, vegetation and waters;

(c) The behavior of wild or domestic animals;

(d) Ordinary dangers of structures or equipment ordinarily used in farming and ranching operations; and

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including failing to follow instructions given by the agri-tourism professional or failing to exercise reasonable caution while engaging in the agri-tourism activity.

(5) "Participant" means an individual other than an agri-tourism professional who engages in an agri-tourism activity.

[2015 c.535 §1]



Section 30.673 - Limitations on liability of agri-tourism professional; exceptions.

(2) Subsection (1) of this section does not limit the liability of an agri-tourism professional if the agri-tourism professional:

(a) Commits an act or omission that constitutes negligence or willful or wanton disregard for the safety of the participant, and that act or omission is a cause of injury to the participant;

(b) Intentionally injures the participant;

(c) Provides equipment to the participant and fails to make reasonable inspection of the equipment, and that failure is a cause of the injury to the participant;

(d) Fails to make reasonable inspection of the property on which the agri-tourism activity occurs, and that failure is a cause of the injury to the participant;

(e) Has actual knowledge or reasonably should have known of a dangerous condition on the land or in the facilities or equipment used in the activity, or of the dangerous propensity of a particular animal used in the activity, and does not make the danger known to the participant, and the danger causes injury, damage or death to the participant; or

(f) Fails to obtain necessary authorization for the agri-tourism activity under ORS 215.213 or 215.283.

(3) Subsection (1) of this section does not limit the liability of an agri-tourism professional under the product liability provisions of ORS 30.900 to 30.920.

[2015 c.535 §2]



Section 30.675



Section 30.677 - Notice.

(a) At the entrance to the agri-tourism site, in black letters at least one inch in height;

(b) At any location where an agri-tourism activity takes place, in black letters at least one inch in height; and

(c) In every written contract entered into between the agri-tourism professional and a participant.

(2) The notice required by subsection (1) of this section must read as follows:

______________________________________________________________________________

WARNING

Under Oregon law, there is no liability for an injury to or the death of a participant in an agri-tourism activity conducted at this agri-tourism location if the injury or death results from the inherent risks of the agri-tourism activity. Inherent risks of agri-tourism activities are risks of injury inherent to land, equipment and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agri-tourism activity.

______________________________________________________________________________

[2015 c.535 §3]



Section 30.680



Section 30.685

ACTIONS ARISING OUT OF



Section 30.687 - Definitions for ORS 30.687 to 30.697.

(1) "Equine" means a horse, pony, mule, donkey or hinny.

(2) "Equine activity" means:

(a) Equine shows, fairs, competitions, performances or parades that involve any or all breeds of equines and any of the equine disciplines including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, endurance trail riding and western games and hunting;

(b) Equine training, grooming, breeding and teaching activities;

(c) Boarding equines;

(d) Riding, inspecting or evaluating an equine belonging to another whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine; and

(e) Rides, trips, hunts or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor.

(3) "Equine activity sponsor" means an individual, group or club, partnership or corporation, whether or not the sponsor is operating for profit or nonprofit, that sponsors, organizes or provides the facilities for an equine activity, including but not limited to pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college sponsored classes and programs, therapeutic riding programs and operators, instructors, and promoters of equine facilities, including but not limited to stables, clubhouses, pony ride strings, fairs and arenas at which the activity is held.

(4) "Equine professional" means a person engaged for compensation:

(a) In instructing a participant or renting to a participant an equine for the purpose of riding, training, driving, grooming or being a passenger upon the equine; or

(b) In renting equipment or tack to a participant.

(5) "Participant" means any person, whether amateur or professional, who directly engages in an equine activity, whether or not a fee is paid to participate in the equine activity. "Participant" does not include a spectator at an equine activity or a person who participates in the equine activity but does not ride, train, drive, groom or ride as a passenger upon an equine.

[1991 c.864 §2; 1995 c.211 §2]



Section 30.689 - Policy.

(2) It is the policy of the State of Oregon that no person shall be liable for damages sustained by another solely as a result of risks inherent in equine activity, insofar as those risks are, or should be, reasonably obvious, expected or necessary to the person injured.

(3) It is the policy of the State of Oregon that persons responsible for equines, or responsible for the safety of those persons engaged in equine activities, who are negligent and cause foreseeable injury to a person engaged in those activities, bear responsibility for that injury in accordance with other applicable law.

[1991 c.864 §1]



Section 30.691 - Limitations on liability; exceptions.

(2)(a) The provisions of ORS 30.687 to 30.697 do not apply to any injury or death arising out of a race as defined in ORS 462.010.

(b) Nothing in subsection (1) of this section shall limit the liability of an equine activity sponsor or an equine professional:

(A) If the equine activity sponsor or the equine professional commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that act or omission caused the injury;

(B) If the equine activity sponsor or the equine professional intentionally injures the participant;

(C) Under the products liability provisions of ORS 30.900 to 30.920; or

(D) Under ORS 30.820 or 608.015.

[1991 c.864 §3]



Section 30.693 - Additional exceptions to limitations on liability; effect of written release.

(a) Provided the equipment or tack, failed to make reasonable and prudent inspection of the equipment or tack, and that failure was a cause of the injury to the participant;

(b) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to safely ride, train, drive, groom or ride as a passenger upon an equine, to determine the ability of the equine to behave safely with the participant and to determine the ability of the participant to safely manage the particular equine; or

(c) Owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known to or should have been known to the equine activity sponsor or the equine professional and for which warning signs have not been conspicuously posted.

(2) The limitations on liability provided in ORS 30.691 shall apply to an adult participant in the circumstances listed in subsection (1)(b) of this section if the participant, prior to riding, training, driving, grooming or riding as a passenger upon an equine, knowingly executes a release stating that as a condition of participation, the participant waives the right to bring an action against the equine professional or equine activity sponsor for any injury or death arising out of riding, training, driving, grooming or riding as a passenger upon the equine. A release so executed shall be binding upon the adult participant, and no equine professional or equine activity sponsor shall be liable in the circumstances described in subsection (1)(b) of this section except as provided in ORS 30.691 (2).

[1991 c.864 §4]



Section 30.695 - Effect of written release on liability of veterinarian or farrier.

(2) A release executed pursuant to this section shall not limit the liability of a veterinarian or farrier for gross negligence or intentional misconduct.

[1991 c.864 §5]



Section 30.697 - Effect on workers’ compensation benefits.

[1991 c.864 §6]



Section 30.698

[Formerly 30.085; renumbered 31.180 in 2003]



Section 30.700



Section 30.701 - Actions against maker of dishonored check; statutory damages and attorney fees; handling fee.

(2) Statutory damages and attorney fees under subsection (1) of this section may be awarded only if the payee made written demand of the maker of the check not less than 30 days before commencing the action and the maker failed to tender to the payee before the commencement of the action an amount of money not less than the amount for which the check was drawn, all interest that has accrued on the check under ORS 82.010 as of the date of demand and any charges imposed under subsection (5) of this section.

(3) Statutory damages under subsection (1) of this section shall not be awarded by the court if after the commencement of the action but before trial the defendant tenders to the plaintiff an amount of money equal to the amount for which the check was drawn, all interest that has accrued on the check under ORS 82.010 as of the date of payment, any charges imposed under subsection (5) of this section, costs and disbursements and the plaintiff’s reasonable attorney fees incurred as of the date of the tender.

(4) If the court or jury determines that the failure of the defendant to satisfy the dishonored check at the time demand was made under subsection (2) of this section was due to economic hardship, the court or jury has the discretion to waive all or part of the statutory damages provided for in subsection (1) of this section. If all or part of the statutory damages are waived under this subsection, judgment shall be entered in favor of the plaintiff for the amount of the dishonored check, all interest that has accrued on the check under ORS 82.010, any charges imposed under subsection (5) of this section, the plaintiff’s reasonable attorney fees and costs and disbursements.

(5) If a check is dishonored, the payee may collect from the maker a fee not to exceed $35. Any award of statutory damages under subsection (1) of this section must be reduced by the amount of any charges imposed under this subsection that have been paid by the maker or that are entered as part of the judgment.

(6) The provisions of this section apply only to a check that has been dishonored because of a lack of funds or credit to pay the check, because the maker has no account with the drawee or because the maker has stopped payment on the check without good cause. A plaintiff is entitled to the remedies provided by this section without regard to the reasons given by the drawee for dishonoring the check.

(7) For the purposes of this section:

(a) "Check" means a check, draft or order for the payment of money.

(b) "Drawee" has that meaning given in ORS 73.0103.

(c) "Payee" means a payee, holder or assignee of a check.

[1997 c.182 §2 (enacted in lieu of 30.700); 1999 c.707 §1; 2011 c.449 §1]



Section 30.710



Section 30.715 - Successive actions or suits.

[Formerly 11.030]



Section 30.720



Section 30.725



Section 30.730



Section 30.740 - Right of gambling loser to recover double losses.

[Amended by 1971 c.743 §308; 1977 c.850 §4]



Section 30.750 - Liability of abstractors.



Section 30.760



Section 30.765 - Liability of parents for tort by child; effect on foster parents.

(2) The legal obligation of the parent or parents of an unemancipated minor child to pay damages under this section shall be limited to not more than $7,500, payable to the same claimant, for one or more acts.

(3) When an action is brought under this section on parental responsibility for acts of their children, the parents shall be named as defendants therein and, in addition, the minor child shall be named as a defendant. The filing of an answer by the parents shall remove any requirement that a guardian ad litem be required.

(4) Nothing in subsections (1) to (3) of this section applies to foster parents.

[1975 c.712 §§1,4; 1977 c.419 §1; 1991 c.968 §5]



Section 30.770



Section 30.772 - Limitation on liability of landowner arising out of aviation activity; exceptions.

(a) "Airstrip" means land that contains a runway or heliport operated and maintained for the takeoff and landing of motorized aircraft and that is registered with the Oregon Department of Aviation or the Federal Aviation Administration at the time of the flight at issue.

(b) "Aviation activity" includes but is not limited to hang gliding, parachuting, paragliding and operating airplanes or ultralight aircraft.

(c) "Charge" has the meaning given that term in ORS 105.672.

(d) "Land" has the meaning given that term in ORS 105.672.

(e) "Nonpublic airstrip" means an airstrip that is registered as a private use airport with the Oregon Department of Aviation or the Federal Aviation Administration at the time of the flight at issue.

(f) "Owner" has the meaning given that term in ORS 105.672.

(g) "Public airstrip" means an airstrip that is not a nonpublic airstrip.

(2) An owner of land is not liable for any personal injury, death or property damage arising from the use of land for purposes of aviation activity, unless the owner intentionally causes the injury, death or property damage.

(3) Subsection (2) of this section does not apply to any of the following:

(a) An owner of a public airstrip.

(b) An owner of a nonpublic airstrip if:

(A) The owner is contacted by the operator of a motorized aircraft prior to the beginning of the aircraft’s flight;

(B) The owner provides permission to the operator to use the owner’s land for activities related to the aircraft’s flight; and

(C) Gross negligence of the owner causes injury, death or property damage related to the aircraft’s flight.

(c) An owner of land who imposes a charge for the use of the land for aviation purposes.

[2015 c.308 §1]



Section 30.774 - Indemnification of property owner that allows nonprofit organization or educational provider to use property.

(2) A property owner that enters into a contract to allow a nonprofit organization or an educational provider to use the property owner’s property or facilities may not require in any separate agreement any individual to indemnify the property owner for damages not caused by the individual while the nonprofit organization or educational provider and the individual use the property or facilities.

(3) This section does not prohibit a property owner from requiring a nonprofit organization or educational provider to indemnify the property owner for damages caused by the organization’s or provider’s use of the property or facilities.

[2015 c.749 §1]



Section 30.780 - Liability for damages caused by gambling.

[1959 c.681 §3; 1971 c.743 §309]



Section 30.785 - Liability of construction design professional for injuries resulting from failure of employer to comply with safety standards.

(2) As used in this section, "construction design professional" means an architect, registered landscape architect, professional engineer or professional land surveyor.

[1987 c.915 §12]



Section 30.788 - Liability of architect, engineer, inspector or building evaluator for emergency relief services.

(2) An action for damages arising out of the practice of engineering, as described in ORS 672.007, may not be maintained by any person against an engineer for structural engineering services rendered by the engineer under the provisions of this section.

(3) An action for damages arising out of the provision of building code inspections, plan reviews or post-disaster building evaluations may not be maintained by any person against a certified inspector or certified building evaluator if the inspector or building evaluator is providing building code inspections, plan reviews or post-disaster building evaluations under the provisions of this section and the inspector or building evaluator is operating within the scope of the certification.

(4) The immunity provided by this section applies only to services that meet all of the following requirements:

(a) The services are rendered without compensation.

(b) The services are rendered within 60 days after the Governor declares a state of emergency under the provisions of ORS 401.165.

(c) The services are rendered to assist in relief efforts arising out of the emergency giving rise to the declaration of emergency.

(5) This section does not affect the liability of any architect, engineer, inspector or building evaluator for gross negligence or intentional torts.

(6) The immunity provided by this section applies only to:

(a) Inspectors certified under ORS 455.715 to 455.740;

(b) Building evaluators certified for post-disaster building evaluation by the Department of Consumer and Business Services;

(c) Architects who are registered under ORS 671.010 to 671.220;

(d) Engineers who are registered under ORS 672.002 to 672.325; and

(e) Architects and engineers who are licensed or registered under the laws of another state.

[1995 c.616 §1; 2009 c.259 §19; 2013 c.196 §15]



Section 30.790



Section 30.792 - Liability of health care provider or health clinic for volunteer services to charitable organization.

(a)(A) "Charitable organization" means a charitable organization, as defined in ORS 128.620, that:

(i) Spends at least 65 percent of its revenues on charitable programs; and

(ii) Has a financially secure source of recovery for individuals who suffer harm as a result of actions taken by a volunteer on behalf of the organization.

(B) "Charitable organization" does not include hospitals, intermediate care facilities or long term care facilities, as those terms are defined in ORS 442.015.

(b) "Health care provider" means an individual licensed in this state as a practitioner of one or more healing arts as described in ORS 31.740.

(c) "Health clinic" means a public health clinic or a health clinic operated by a charitable organization that provides primarily primary physical health, dental or mental health services to low-income patients without charge or using a sliding fee scale based on the income of the patient.

(2) Except as provided in subsection (3) of this section, a person may not maintain an action for damages against:

(a) A health care provider who voluntarily provides assistance, services or advice through a charitable organization if:

(A) The assistance, services or advice that caused the damages are within the scope of the license of the health care provider; and

(B) The health care provider was acting within the course and scope of the provider’s volunteer duties when the damages occurred; or

(b) A health clinic for the assistance, services or advice provided by a health care provider described in paragraph (a) of this subsection.

(3) The immunity provided in this section does not apply to:

(a) Any person who receives compensation other than reimbursement for expenses incurred by the person providing the assistance, services or advice described in subsection (2) of this section.

(b) A person operating a motor vehicle, vessel, aircraft or other vehicle for which the person or owner of the vehicle, vessel, aircraft or other vehicle is required to possess an operator’s license or to maintain insurance.

(c) The liability of any person for damages resulting from the person’s gross negligence or from the person’s reckless, wanton or intentional misconduct.

(d) Any activity for which a person is otherwise strictly liable without regard to fault.

[1995 c.616 §2; 2005 c.362 §2; 2012 c.41 §1]



Section 30.794 - Liability of physician or hospital arising out of care provided by direct entry midwife.

(a) "Direct entry midwife" means a person practicing direct entry midwifery as defined in ORS 687.405.

(b) "Hospital" has the meaning given that term in ORS 442.015.

(2) A person may not bring a cause of action against a physician licensed under ORS chapter 677 or against a hospital for injury to a patient if:

(a) The injury occurred as a result of care provided by a direct entry midwife in a setting outside the hospital; and

(b) The direct entry midwife requested that the patient be transported to the hospital because the direct entry midwife could not provide appropriate care to the patient.

(3) This section does not apply to the extent the physician or hospital contributed to the injury or to a claim of vicarious liability for care provided by a direct entry midwife.

(4) This section does not limit the liability of a physician or a hospital for gross negligence or reckless, wanton or intentional misconduct.

[2011 c.650 §3]



Section 30.795



Section 30.800 - Liability for emergency medical assistance.

(a) Medical or dental care not provided in a place where emergency medical or dental care is regularly available, including but not limited to a hospital, industrial first-aid station or the office of a physician, physician assistant or dentist, given voluntarily and without the expectation of compensation to an injured person who is in need of immediate medical or dental care and under emergency circumstances that suggest that the giving of assistance is the only alternative to death or serious physical aftereffects; or

(b) Medical care provided voluntarily in good faith and without expectation of compensation by a physician licensed under ORS chapter 677, a physician assistant licensed under ORS 677.505 to 677.525 or a nurse practitioner licensed under ORS 678.375 to 678.390 and in the person’s professional capacity as a provider of health care for an athletic team at a public or private school or college athletic event or as a volunteer provider of health care at other athletic events.

(2) No person may maintain an action for damages for injury, death or loss that results from acts or omissions of a person while rendering emergency medical assistance unless it is alleged and proved by the complaining party that the person was grossly negligent in rendering the emergency medical assistance.

(3) The giving of emergency medical assistance by a person does not, of itself, establish a professional relationship between the person giving the assistance and the person receiving the assistance insofar as the relationship carries with it any duty to provide or arrange for further medical care for the injured person after the giving of emergency medical assistance.

[1967 c.266 §§1,2; 1973 c.635 §1; 1979 c.576 §1; 1979 c.731 §1; 1983 c.771 §1; 1983 c.779 §1; 1985 c.428 §1; 1989 c.782 §35; 1997 c.242 §1; 1997 c.751 §11; 2013 c.688 §8; 2014 c.45 §3]



Section 30.801



Section 30.802 - Liability for use of automated external defibrillator.

(a) "Automated external defibrillator" means an automated external defibrillator approved for sale by the federal Food and Drug Administration.

(b) "Public setting" means a location that is:

(A) Accessible to members of the general public, employees, visitors and guests, but that is not a private residence;

(B) A public school facility as defined in ORS 327.365;

(C) A health club as defined in ORS 431A.450; or

(D) A place of public assembly as defined in ORS 431A.455.

(2) A person may not bring a cause of action against another person for damages for injury, death or loss that result from acts or omissions involving the use, attempted use or nonuse of an automated external defibrillator when the other person:

(a) Used or attempted to use an automated external defibrillator;

(b) Was present when an automated external defibrillator was used or should have been used;

(c) Provided training in the use of an automated external defibrillator;

(d) Is a physician, physician assistant licensed under ORS 677.505 to 677.525 or nurse practitioner licensed under ORS 678.375 to 678.390 and provided services related to the placement or use of an automated external defibrillator; or

(e) Possesses or controls one or more automated external defibrillators placed in a public setting.

(3) The immunity provided by this section does not apply if:

(a) The person against whom the action is brought acted with gross negligence or with reckless, wanton or intentional misconduct; or

(b) The use, attempted use or nonuse of an automated external defibrillator occurred at a location where emergency medical care is regularly available.

(4) Nothing in this section affects the liability of a manufacturer, designer, developer, distributor or supplier of an automated external defibrillator, or an accessory for an automated external defibrillator, under the provisions of ORS 30.900 to 30.920 or any other applicable state or federal law.

[2005 c.551 §1; 2010 c.27 §3; 2014 c.45 §4]



Section 30.803 - Liability of licensed emergency medical services provider acting as volunteer.

[1987 c.915 §11; 2011 c.703 §19]



Section 30.805 - Liability for emergency medical assistance by government personnel.

(a) The staff person of a governmental agency or other entity if the staff person and the agency or entity are authorized within the scope of their official duties or licenses to provide emergency medical care; or

(b) A governmental agency or other entity that employs, trains, supervises or sponsors the staff person.

(2) As used in this section, "emergency medical care" means medical care to an injured or ill person who is in need of immediate medical care:

(a) Under emergency circumstances that suggest that the giving of assistance is the only alternative to serious physical aftereffects or death;

(b) In a place where emergency medical care is not regularly available;

(c) In the absence of a personal refusal of such medical care by the injured or ill person or the responsible relative of such person; and

(d) Which may include medical care provided through means of radio or telecommunication by a medically trained person, who practices in a hospital as defined in ORS 442.015 and licensed under ORS 441.015 to 441.087, and who is not at the location of the injured or ill person.

[1979 c.782 §8; 1981 c.693 §27; 1985 c.747 §48]



Section 30.807 - Liability for emergency transportation assistance.

(2) As used in this section, "emergency transportation assistance" means transportation provided to an injured or ill person who is in need of immediate medical care:

(a) Under emergency circumstances that suggest that the giving of assistance is the only alternative to serious physical aftereffect or death;

(b) From a place where emergency medical care is not regularly available;

(c) In the absence of a personal refusal of such assistance by the injured or ill person or the responsible relative of the person; and

(d) Which may include directions on the transportation provided through means of radio or telecommunications by a medically trained person who practices in a hospital, as defined in ORS 442.015 and who is not at the location of the injured or ill person.

[1987 c.915 §10; 1997 c.242 §2]



Section 30.809 - Liability of fraternal organization that provides used eyeglasses or hearing aids.

(a) The person is at least 14 years of age; and

(b) The eyeglasses or hearing aids are provided to the person without charge.

(2) The immunity provided by subsection (1) of this section applies to eyeglasses only if the eyeglasses are provided by a licensed optometrist or ophthalmologist who has:

(a) Personally examined the person who will receive the eyeglasses and issued a prescription for the eyeglasses; or

(b) Personally consulted with the licensed optometrist or ophthalmologist who issued the prescription for the eyeglasses.

[2011 c.59 §1]



Section 30.810



Section 30.811 - Liability of person providing outreach services to homeless individual or individual at risk of becoming homeless individual.

(a) "Homeless individual" has the meaning given that term in 42 U.S.C. 11302, as in effect on March 16, 2012.

(b) "Outreach services" includes, but is not limited to:

(A) Case management services such as assessment and referral for alcohol or other drug-related services and for housing, financial, educational and related services; and

(B) Medical or dental services provided by a health practitioner who complies with ORS 676.340 and 676.345.

(2) Except as provided in subsection (3) of this section, a person providing outreach services to homeless individuals or individuals at risk of becoming homeless individuals is immune from civil liability for all acts or omissions in providing the care if:

(a) The person has registered as a volunteer with a nonprofit corporation organized under the laws of this state that has as one of its principal missions the provision of services to homeless individuals or individuals at risk of becoming homeless individuals; and

(b) The services are provided without compensation from the nonprofit corporation, the individual to whom services are rendered or any other person.

(3) This section does not apply to intentional torts or to acts or omissions that constitute gross negligence.

[2012 c.41 §2]



Section 30.820 - Action against seller of drugged horse; attorney fees.

[1971 c.175 §3; 1981 c.897 §8; 1995 c.618 §25]



Section 30.822 - Action for theft of or injury to search and rescue animal or therapy animal; attorney fees.

(2) If the theft of or unprovoked attack on a search and rescue animal or therapy animal described in subsection (1) of this section results in the death of the animal or the animal is not returned or if injuries sustained in the theft or attack prevent the animal from returning to service as a search and rescue animal or therapy animal, the measure of economic damages shall include, but need not be limited to, the replacement value of an equally trained animal, without any differentiation for the age or the experience of the animal.

(3) If the theft of or unprovoked attack on a search and rescue animal or therapy animal described in subsection (1) of this section results in injuries from which the animal recovers and returns to service, or if the animal is stolen and is recovered and returns to service, the measure of economic damages shall include, but need not be limited to, the costs of temporary replacement services, veterinary medical expenses and any other costs and expenses incurred by the owner as a result of the theft of or injury to the animal.

(4) No cause of action arises under this section if the owner or the person having custody or supervision of the search and rescue animal or therapy animal was committing a criminal or civil trespass at the time of the attack on the animal.

(5) The court may award reasonable attorney fees to the prevailing party in an action under this section.

[1993 c.312 §4; 1995 c.618 §26]



Section 30.825 - Action for unlawful tree spiking; attorney fees.

[1989 c.1003 §4; 1995 c.618 §27]



Section 30.830



Section 30.840



Section 30.850



Section 30.860 - Action for trade discrimination; treble damages; attorney fees.

(2) Any person directly injured in business or property by a violation of subsection (1) of this section may sue whoever knowingly practices, or conspires to practice, activities prohibited by subsection (1) of this section, and shall recover threefold the damages sustained. The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.

[1977 c.395 §§1,2; 1981 c.897 §9; 1995 c.618 §28; 2007 c.100 §15]



Section 30.862 - Action for public investment fraud; attorney fees.

(2) The application of one civil remedy under any provision of ORS 30.862 and 162.117 to 162.121 shall not preclude the application of any other remedy, civil or criminal, under ORS 30.862 and 162.117 to 162.121 or under any other provision of law. Civil remedies under ORS 30.862 and 162.117 to 162.121 are supplemental and not mutually exclusive.

[1993 c.768 §4; 1995 c.618 §29]



Section 30.864 - Action for disclosure of certain education records; limitation of action; attorney fees.

(2) The action authorized by this section shall be filed within two years of the alleged unlawful disclosure.

(3) In an action brought under this section, the court may allow the prevailing party costs, disbursements and reasonable attorney fees.

[1993 c.806 §8; 1995 c.618 §30; 2013 c.768 §102; 2015 c.767 §45]



Section 30.865 - Action for invasion of personal privacy; attorney fees.

(a) The defendant knowingly made or recorded a photograph, motion picture, videotape or other visual recording of the plaintiff in a state of nudity without the consent of the plaintiff, and at the time the visual recording was made or recorded the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

(b) For the purpose of arousing or gratifying the sexual desire of the defendant, the defendant was in a location to observe the plaintiff in a state of nudity without the consent of the plaintiff, and the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

(c) For the purpose of arousing or gratifying the sexual desire of any person, the defendant knowingly:

(A) Made or recorded a photograph, motion picture, videotape or other visual recording of an intimate area of the plaintiff without the consent of the plaintiff; or

(B) Viewed an intimate area of the plaintiff without the consent of the plaintiff.

(d) Without the consent of the plaintiff, the defendant disseminated a photograph, motion picture, videotape or other visual recording of the plaintiff in a state of nudity, and the defendant knew that at the time the visual recording was made or recorded the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

(2) A plaintiff who prevails in a cause of action for invasion of personal privacy under this section is entitled to receive:

(a) Compensatory damages; and

(b) Reasonable attorney fees.

(3) An action under this section must be commenced not later than two years after the conduct that gives rise to a claim for relief occurred.

(4) The remedy provided by this section is in addition to, and not in lieu of, any other claim for relief that may be available to a plaintiff by reason of conduct of a defendant described in subsection (1) of this section.

(5) The provisions of subsection (1)(a) and (d) of this section do not apply to a photograph, motion picture, videotape or other visual recording of a person under 12 years of age if:

(a) The person who makes, records or disseminates the visual recording is the father, mother, sibling, grandparent, aunt, uncle or first cousin, by blood, adoption or marriage, of the person under 12 years of age; and

(b) The visual recording is made, recorded or disseminated for a purpose other than arousing or gratifying the sexual desire of the person or another person.

(6) As used in this section:

(a) "Intimate area" means:

(A) Undergarments that are being worn by a person, are covered by clothing and are intended to be protected from being seen; and

(B) Any of the following that are covered by clothing and are intended to be protected from being seen:

(i) Genitals;

(ii) Pubic areas; or

(iii) Female breasts below the point immediately above the top of the areola.

(b) "Made or recorded a photograph, motion picture, videotape or other visual recording" includes, but is not limited to, making or recording or employing, authorizing, permitting, compelling or inducing another person to make or record a photograph, motion picture, videotape or other visual recording.

(c) "Nudity" means any part of the uncovered or less than opaquely covered:

(A) Genitals;

(B) Pubic area; or

(C) Female breast below a point immediately above the top of the areola.

(d) "Places and circumstances where the plaintiff has a reasonable expectation of personal privacy" includes, but is not limited to, a bathroom, dressing room, locker room that includes an enclosed area for dressing or showering, tanning booth and any area where a person undresses in an enclosed space that is not open to public view.

(e) "Public view" means that an area can be readily seen and that a person within the area can be distinguished by normal unaided vision when viewed from a public place as defined in ORS 161.015.

[2005 c.544 §1; 2009 c.877 §3; 2013 c.1 §3]



Section 30.866 - Action for issuance or violation of stalking protective order; attorney fees.

(a) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that person’s immediate family or household thereby alarming or coercing the other person;

(b) It is objectively reasonable for a person in the victim’s situation to have been alarmed or coerced by the contact; and

(c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victim’s immediate family or household.

(2) At the time the petition is filed, the court, upon a finding of probable cause based on the allegations in the petition, shall enter a temporary court’s stalking protective order that may include, but is not limited to, all contact listed in ORS 163.730. The petition and the temporary order shall be served upon the respondent with an order requiring the respondent to personally appear before the court to show cause why the temporary order should not be continued for an indefinite period.

(3)(a) At the hearing, whether or not the respondent appears, the court may continue the hearing for up to 30 days or may proceed to enter a court’s stalking protective order and take other action as provided in ORS 163.738.

(b) If respondent fails to appear after being served as required by subsection (2) of this section, the court may issue a warrant of arrest as provided in ORS 133.110 in order to ensure the appearance of the respondent in court.

(4) The plaintiff may recover:

(a) Both special and general damages, including damages for emotional distress;

(b) Punitive damages; and

(c) Reasonable attorney fees and costs.

(5) The court may enter an order under this section against a minor respondent without appointment of a guardian ad litem.

(6) An action under this section must be commenced within two years of the conduct giving rise to the claim.

(7) Proof of the claim shall be by a preponderance of the evidence.

(8) The remedy provided by this section is in addition to any other remedy, civil or criminal, provided by law for the conduct giving rise to the claim.

(9) No filing fee, service fee or hearing fee may be charged for a proceeding under this section.

(10) If the respondent was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the respondent’s ability to possess firearms and ammunition or engage in activities involving firearms.

(11) ORS 163.741 applies to protective orders issued under this section.

(12) Except for purposes of impeachment, a statement made by the respondent at a hearing under this section may not be used as evidence in a prosecution for stalking as defined in ORS 163.732 or for violating a court’s stalking protective order as defined in ORS 163.750.

[1993 c.626 §9; 1995 c.353 §6; 1999 c.1052 §4; 2003 c.292 §3; 2015 c.89 §1]

Note: Definitions for 30.866 are found in 163.730.



Section 30.867 - Action for violation of criminal laws relating to involuntary servitude or trafficking in persons.

(2) Upon prevailing in an action under this section, the plaintiff may recover:

(a) Both special and general damages, including damages for emotional distress; and

(b) Punitive damages.

(3) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a circuit court.

(4) An action under this section must be commenced within six years of the conduct giving rise to the claim.

[2007 c.811 §9]



Section 30.868 - Civil damages for custodial interference; attorney fees.

(a) A person who is 18 years of age or older and who has been taken, enticed or kept in violation of ORS 163.257 (1)(a); or

(b) A person whose custodial rights have been interfered with if, by reason of the interference:

(A) The person has reasonably and in good faith reported a person missing to any city, county or state police agency; or

(B) A defendant in the action has been charged with a violation of ORS 163.257 (1)(a).

(2) An entry of judgment or a certified copy of a judgment against the defendant for a violation of ORS 163.257 (1)(a) is prima facie evidence of liability if the plaintiff was injured by the defendant’s unlawful action under the conviction.

(3)(a) For purposes of this section, a public or private entity that provides counseling and shelter services to victims of domestic violence is not considered to have violated ORS 163.257 (1)(a) if the entity provides counseling or shelter services to a person who violates ORS 163.257 (1)(a).

(b) As used in this subsection, "victim of domestic violence" means an individual against whom domestic violence, as defined in ORS 135.230, 181A.355 or 411.117, has been committed.

(4) Bringing an action under this section does not prevent the prosecution of any criminal action under ORS 163.257.

(5) A person bringing an action under this section must establish by a preponderance of the evidence that a violation of ORS 163.257 (1)(a) has occurred.

(6) It is an affirmative defense to civil liability for an action under this section that the defendant reasonably and in good faith believed that the defendant’s violation of ORS 163.257 (1)(a) was necessary to preserve the physical safety of:

(a) The defendant;

(b) The person who was taken, enticed or kept in violation of ORS 163.257 (1)(a); or

(c) The parent or guardian of the person who was taken, enticed or kept in violation of ORS 163.257 (1)(a).

(7)(a) If the person taken, enticed or kept in violation of ORS 163.257 (1)(a) is under 18 years of age at the time an action is brought under this section, the court may:

(A) Appoint an attorney who is licensed to practice law in Oregon to act as guardian ad litem for the person; and

(B) Appoint one of the following persons to provide counseling services to the person:

(i) A psychiatrist.

(ii) A psychologist licensed under ORS 675.010 to 675.150.

(iii) A clinical social worker licensed under ORS 675.530.

(iv) A professional counselor or marriage and family therapist licensed under ORS 675.715.

(b) The court may assess against the parties all costs of the attorney or person providing counseling services appointed under this subsection.

(8) If an action is brought under this section by a person described under subsection (1)(b) of this section and a party shows good cause that it is appropriate to do so, the court may order the parties to obtain counseling directed toward educating the parties on the impact that the parties’ conflict has on the person taken, enticed or kept in violation of ORS 163.257 (1)(a). The court may assess against the parties all costs of obtaining counseling ordered under this subsection.

(9) Upon prevailing in an action under this section, the plaintiff may recover:

(a) Special and general damages, including damages for emotional distress; and

(b) Punitive damages.

(10) The court may award reasonable attorney fees to the prevailing party in an action under this section.

(11)(a) Notwithstanding ORS 12.110, 12.115, 12.117 or 12.160, an action under this section must be commenced within six years after the violation of ORS 163.257 (1)(a). An action under this section accruing while the person who is entitled to bring the action is under 18 years of age must be commenced not more than six years after that person attains 18 years of age.

(b) The period of limitation does not run during any time when the person taken, enticed or kept in violation of ORS 163.257 (1)(a) is removed from this state as a result of the defendant’s actions in violation of ORS 163.257 (1)(a).

[2005 c.841 §1; 2009 c.11 §5; 2009 c.442 §26]



Section 30.870 - Definitions for ORS 30.870 and 30.875.

(1) "Agricultural produce" means any plant including, but not limited to, trees, or animals, kept, grown or raised upon real property, and the products of those plants and animals.

(2) "Mercantile establishment" means any place where merchandise is displayed, held or offered for sale, either at retail or wholesale.

(3) "Merchandise" means all things movable and capable of manual delivery.

(4) "Owner" means any person who owns or operates a mercantile establishment or farm, or the agents or employees of that person.

[1979 c.592 §1; 1981 c.716 §5]



Section 30.875 - Civil damages for shoplifting or taking of agricultural produce.

(2) The parents having custody of an unemancipated minor who takes possession of any merchandise displayed or offered for sale by any mercantile establishment, or who takes from any real property any agricultural produce kept, grown or raised on the property for purposes of sale, without the consent of the owner, and with the intention of converting such merchandise or produce to the minor’s own use without having paid the purchase price thereof, or who alters the price indicia of such merchandise or who engages in conduct described in ORS 164.125, 164.132 or 164.373, shall be civilly liable to the owner for actual damages, for a penalty to the owner in the amount of the retail value of the merchandise or produce not to exceed $250, plus an additional penalty to the owner of not less than $100 nor more than $250. Persons operating a foster home certified under ORS 418.625 to 418.645 are not liable under this subsection for the acts of children not related to them by blood or marriage and under their care.

(3) A conviction for theft is not a condition precedent to the maintenance of a civil action under this section.

(4) A civil liability under this section is not limited by any other law that limits liability of parents of minor children.

(5) An action for recovery of damages under this section may be brought in any court of competent jurisdiction, including the small claims department of a circuit court if the total damages do not exceed the jurisdictional limit of the small claims department.

(6) The fact that an owner or seller of merchandise or agricultural produce may bring an action against an individual for damages as provided in this section shall not limit the right of the owner or seller to demand, in writing, that a person who is liable for damages under this section remit said damages prior to the commencement of any legal action.

(7) Judgments, but not claims, arising under this section may be assigned.

(8) An action under this section may not be brought based on a dishonored check, draft or order for payment of money if an action can be brought on the dishonored check, draft or order under ORS 30.701.

(9) An action under this section must be commenced within three years after the merchandise or agricultural produce is taken.

[1979 c.592 §2; 1981 c.716 §6; 1985 c.537 §6; 1987 c.907 §16; 1995 c.658 §28; 1997 c.182 §§3,4; 1999 c.705 §5; 2003 c.324 §1]



Section 30.876 - Treble damages and costs in actions arising out of interference with agricultural research.

(1) Treble the amount of damages claimed to real and personal property; and

(2) The costs of repeating experiments including, but not limited to, the costs of replacing records, data, equipment, specimens, labor and materials, if the conduct causes the failure of an experiment in progress or irreparable damage to completed research or experimentation.

[2001 c.147 §4]



Section 30.877 - Treble damages and costs in actions arising out of research and animal interference and arising out of interference with livestock production.

[2001 c.843 §1]



Section 30.880



Section 30.882 - Award of liquidated damages to sports official subjected to offensive physical contact; attorney fees.

(a) The defendant intentionally subjected the plaintiff to offensive physical contact;

(b) The defendant knew that the plaintiff was a sports official at the time the offensive physical contact was made;

(c) The offensive physical contact is made while the plaintiff is within, or in the immediate vicinity of, a facility at which the plaintiff serves as a sports official for a sports event; and

(d) The offensive physical contact is made while the plaintiff is serving as a sports official or within a brief period of time thereafter.

(2) The court shall award reasonable attorney fees to a prevailing plaintiff in an action in which liquidated damages are awarded under this section.

(3) An award of liquidated damages under this section is not subject to ORS 31.725, 31.730 or 31.735.

(4) As used in this section, "sports official" means a person who:

(a) Serves as a referee, umpire, linesman or judge or performs similar functions under a different title; and

(b) Is a member of, or registered by, a local, state, regional or national organization that engages in providing education and training in sports officiating.

[1999 c.786 §1]



Section 30.890 - Liability of food gleaners, donors and distributors.

(b) The immunity from civil liability and criminal penalty provided by this section applies regardless of compliance with any laws, rules or ordinances regulating the packaging or labeling of food, and regardless of compliance with any laws, rules or ordinances regulating the storage or handling of the food by the donee after the donation of the food.

(2) Notwithstanding any other provision of law, a bona fide charitable or nonprofit organization which in good faith receives food, apparently fit for human consumption, and while apparently fit for human consumption distributes it at no charge or on a fee scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages resulting from the condition of the food unless an injury results from the gross negligence, recklessness or intentional conduct of the organization.

(3) This section applies to the good-faith donation of food not readily marketable due to appearance, freshness, grade, surplus or other considerations but does not restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.

(4) As used in this section:

(a) "Donor" includes any person who operates a restaurant or other food establishment licensed or regulated by law.

(b) "Food" means any food whether or not it may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition, including but not limited to fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits or vegetables, and foods that have been packaged, canned, refrigerated, freeze-dried or frozen.

(c) "Food bank" means a surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit charitable organizations and individuals for the purpose of reducing hunger and meeting nutritional needs.

(d) "Gleaner" means a person that harvests for free distribution an agricultural crop that has been donated by the owner.

[1979 c.265 §1; 1989 c.808 §1]



Section 30.892 - Liability of donors and distributors of general merchandise and household items.

(2) The immunity from civil liability and criminal penalty provided by this section applies regardless of compliance with any laws, rules or ordinances regulating the packaging or labeling of general merchandise or household items, and regardless of compliance with any laws, rules or ordinances regulating the storage or handling of the general merchandise or household items by the donee after the donation.

(3) Notwithstanding any other provision of law, a bona fide charitable or nonprofit organization which in good faith receives general merchandise or household items, apparently fit for use, and while apparently still fit for use, distributes the merchandise or items at no charge or on a fee scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages resulting from the condition of the general merchandise or household items, unless an injury results from the gross negligence, recklessness or intentional conduct of the organization.

(4) This section applies to the good-faith donation of general merchandise or household items not readily marketable due to appearance, grade, surplus or considerations other than safety but does not restrict the authority of any appropriate agency to regulate or ban the use of such general merchandise or household items. The immunity from civil liability and criminal penalty provided by this section shall not apply if the general merchandise or household item is resold by either the donee or any other person. This section does not affect the liability of a manufacturer for products that are subject to a current or future safety recall whether such recall is initiated by the manufacturer or at the request of the state or federal government, nor shall this section affect the liability of a manufacturer under ORS 30.900 to 30.920.

(5) As used in this section:

(a) "Donor" includes all of the following, without regard to who is the owner of the general merchandise or household item at the time of the donation:

(A) A general merchandiser;

(B) A retail establishment;

(C) A wholesaler; and

(D) A manufacturer.

(b) "General merchandise or household item" means any item sold as general merchandise for household use, including but not limited to items sold in the following categories: Toiletries, cosmetics, domestics, electronics, sporting goods, clothing, toys, small appliances, personal care appliances, housewares, household chemicals, hardware, paint, sundries, plumbing, garden supplies, automotive, school supplies, pet food, pet supplies, over-the-counter drugs or vitamins, or other items of merchandise commonly sold in a retail or general merchandising establishment.

[1989 c.1012 §2]



Section 30.895



Section 30.900 - "Product liability civil action" defined.

(1) Any design, inspection, testing, manufacturing or other defect in a product;

(2) Any failure to warn regarding a product; or

(3) Any failure to properly instruct in the use of a product.

[1977 c.843 §1]



Section 30.902 - Products provided by physicians.

[2009 c.485 §9]



Section 30.905 - Time limitation for commencement of action.

(2) A product liability civil action for personal injury or property damage must be commenced before the later of:

(a) Ten years after the date on which the product was first purchased for use or consumption; or

(b) The expiration of any statute of repose for an equivalent civil action in the state in which the product was manufactured, or, if the product was manufactured in a foreign country, the expiration of any statute of repose for an equivalent civil action in the state into which the product was imported.

(3) Subject to the limitation imposed by subsection (4) of this section, a product liability civil action for death must be commenced not later than three years after the decedent, the personal representative for the decedent or a person for whose benefit an action could be brought under ORS 30.020 discovers, or reasonably should have discovered, the causal relationship between the death and the product, or the causal relationship between the death and the conduct of the defendant.

(4) A product liability civil action for death must be commenced before the earlier of:

(a) Three years after the death of the decedent;

(b) Ten years after the date on which the product was first purchased for use or consumption; or

(c) The expiration of any statute of repose for an equivalent civil action in the state in which the product was manufactured, or, if the product was manufactured in a foreign country, the expiration of any statute of repose for an equivalent civil action in the state into which the product was imported.

(5) This section does not apply to a civil action brought against a manufacturer, distributor, seller or lessor of a manufactured dwelling, as defined in ORS 446.003, or of a prefabricated structure, as defined in ORS 455.010. Actions described in this subsection are subject to the statute of limitations provided by ORS 12.135. [1977 c.843 §3; 1983 c.143 §1; 1987 c.4 §1; 1993 c.259 §6; 2003 c.768 §1; 2009 c.485 §1]

Note: Section 2, chapter 485, Oregon Laws 2009, provides:

Sec. 2. The amendments to ORS 30.905 by section 1 of this 2009 Act apply only to causes of action that arise on or after the effective date of this 2009 Act [January 1, 2010].

[2009 c.485 §2]



Section 30.907 - Action for damages from asbestos-related disease; limitations.

(2) A product liability civil action for damages resulting from asbestos-related disease is not subject to ORS 30.905 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) A product liability civil action may not be brought against a contractor, as defined in ORS 701.005, for damages resulting from asbestos-related disease if the contractor:

(a) Used or installed products containing asbestos pursuant to plans, specifications or directions prepared for a project by or on behalf of the owner of the project;

(b) Is not the manufacturer or distributor of the products containing asbestos; and

(c) Did not furnish the products containing asbestos independent of the provision of labor.

(4) Subsection (3) of this section does not affect a plaintiff’s ability to bring a product liability civil action against a contractor if:

(a) The contractor substituted a product containing asbestos on a project when the plans, specifications or directions for the project prepared by or on behalf of the owner did not specify the use or installation of a product containing asbestos; and

(b) The owner or the owner’s representative did not expressly direct or consent to the substitution of the product containing asbestos.

[1987 c.4 §3; 2005 c.740 §1; 2009 c.485 §7]



Section 30.908 - Action arising out of injury from breast implants; limitations.

(a) The death or specific injury, disease or damage for which the plaintiff seeks recovery;

(b) The tortious nature of the act or omission of the defendant that gives rise to a claim for relief against the defendant; and

(c) All other elements required to establish plaintiff’s claim for relief.

(2) A product liability civil action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component is not subject to ORS 30.905 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) For the purposes of subsection (1) of this section, an action for wrongful death must be commenced not later than two years after the earliest date that the discoveries required by subsection (1) of this section are made by any of the following persons:

(a) The decedent;

(b) The personal representative for the decedent; or

(c) Any person for whose benefit the action could be brought.

(4) Subsections (1) to (3) of this section do not apply to a person that supplied component parts or raw materials to manufacturers of breast implants containing silicone, silica or silicon as a component, and the person shall remain subject to the limitations on actions imposed by ORS 30.020 and 30.905, if:

(a) The person did not manufacture breast implants containing silicone, silica or silicon as a component at any time; and

(b) The person was not owned by and did not own a business that manufactured breast implants containing silicone, silica or silicon as a component at any time.

(5) A health care facility licensed under ORS chapter 441 is not a manufacturer, distributor, seller or lessor of a breast implant for the purposes of ORS 30.900 to 30.920 if the implant is provided by the facility to a patient as part of a medical implant procedure.

[1993 c.259 §§4,5; 2007 c.71 §10; 2009 c.485 §10; 2011 c.9 §3]



Section 30.910 - Product disputably presumed not unreasonably dangerous.

[1977 c.843 §2]



Section 30.915 - Defenses.

(1) The alteration or modification was made without the consent of or was made not in accordance with the instructions or specifications of the manufacturer, distributor, seller or lessor;

(2) The alteration or modification was a substantial contributing factor to the personal injury, death or property damage; and

(3) If the alteration or modification was reasonably foreseeable, the manufacturer, distributor, seller or lessor gave adequate warning.

[1977 c.843 §4]



Section 30.920 - When seller or lessor of product liable; effect of liability rule.

(a) The seller or lessor is engaged in the business of selling or leasing such a product; and

(b) The product is expected to and does reach the user or consumer without substantial change in the condition in which it is sold or leased.

(2) The rule stated in subsection (1) of this section shall apply, even though:

(a) The seller or lessor has exercised all possible care in the preparation and sale or lease of the product; and

(b) The user, consumer or injured party has not purchased or leased the product from or entered into any contractual relations with the seller or lessor.

(3) It is the intent of the Legislative Assembly that the rule stated in subsections (1) and (2) of this section shall be construed in accordance with the Restatement (Second) of Torts sec. 402A, Comments a to m (1965). All references in these comments to sale, sell, selling or seller shall be construed to include lease, leases, leasing and lessor.

(4) Nothing in this section shall be construed to limit the rights and liabilities of sellers and lessors under principles of common law negligence or under ORS chapter 72.

[1979 c.866 §2]



Section 30.925 - Punitive damages.

(2) Punitive damages, if any, shall be determined and awarded based upon the following criteria:

(a) The likelihood at the time that serious harm would arise from the defendant’s misconduct;

(b) The degree of the defendant’s awareness of that likelihood;

(c) The profitability of the defendant’s misconduct;

(d) The duration of the misconduct and any concealment of it;

(e) The attitude and conduct of the defendant upon discovery of the misconduct;

(f) The financial condition of the defendant; and

(g) The total deterrent effect of other punishment imposed upon the defendant as a result of the misconduct, including, but not limited to, punitive damage awards to persons in situations similar to the claimant’s and the severity of criminal penalties to which the defendant has been or may be subjected.

[1979 c.866 §3; 1995 c.688 §4]



Section 30.927 - When manufacturer of drug not liable for punitive damages; exceptions.

(a) Was manufactured and labeled in relevant and material respects in accordance with the terms of an approval or license issued by the federal Food and Drug Administration under the Federal Food, Drug and Cosmetic Act or the Public Health Service Act; or

(b) Is generally recognized as safe and effective pursuant to conditions established by the federal Food and Drug Administration and applicable regulations, including packaging and labeling regulations.

(2) Subsection (1) of this section does not apply if the plaintiff proves, in accordance with the standard of proof set forth in ORS 30.925 (1), that the defendant, either before or after making the drug available for public use, knowingly in violation of applicable federal Food and Drug Administration regulations withheld from or misrepresented to the agency or prescribing physician information known to be material and relevant to the harm which the plaintiff allegedly suffered.

(3) Nothing contained in this section bars an award of punitive damages where a manufacturer of a drug intentionally fails to conduct a recall required by a valid order of a federal or state agency authorized by statute to require such a recall.

(4) For the purposes of this section, the term "drug" has the meaning given to the term in section 1201 (g)(1) of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 321 (g)(1). [1987 c.774 §5]

Note: Sections 1 and 2, chapter 536, Oregon Laws 2007, provide:

Sec. 1. (1) As used in this section, "COX-2 inhibitor" means a medication that is intended to inhibit the enzyme known as cyclooxygenase-2.

(2) A civil action for injury, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, resulting from the use of a COX-2 inhibitor must be commenced not later than four years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered, the injury and the causal relationship between the injury and the product, or the causal relationship between the injury and the conduct of the defendant.

(3) A civil action for death, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, resulting from the use of a COX-2 inhibitor must be commenced not later than six years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered, the causal relationship between the death and the product, or the causal relationship between the death and the conduct of the defendant. [2007 c.536 §1]

Sec. 2. (1) Except as provided in subsection (2) of this section, section 1 of this 2007 Act applies only to causes of action arising on or before January 1, 2007.

(2) Section 1 of this 2007 Act does not apply to any causes of action for which a judgment was entered in the register of a court before the effective date of this 2007 Act [January 1, 2008].

[2007 c.536 §2]



Section 30.928 - Time limitation for actions for damages caused by certain light bulbs.

(2) A product liability civil action for damages caused by R type metal halide or mercury vapor light bulbs may not be commenced more than two years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered, the injury and the causal relationship between the injury and the conduct of the defendant.

(3) A product liability civil action for damages caused by R type metal halide or mercury vapor light bulbs is subject only to the limitation imposed by this section and is not subject to ORS 30.905 or any other statute of limitation or statute of ultimate repose.

[2009 c.485 §11]



Section 30.930 - Definitions for ORS 30.930 to 30.947.

(1) "Farm" means any facility, including the land, buildings, watercourses and appurtenances thereto, used in the commercial production of crops, nursery stock, livestock, poultry, livestock products, poultry products, vermiculture products or the propagation and raising of nursery stock.

(2) "Farming practice" means a mode of operation on a farm that:

(a) Is or may be used on a farm of a similar nature;

(b) Is a generally accepted, reasonable and prudent method for the operation of the farm to obtain a profit in money;

(c) Is or may become a generally accepted, reasonable and prudent method in conjunction with farm use;

(d) Complies with applicable laws; and

(e) Is done in a reasonable and prudent manner.

(3) "Forestland" means land that is used for the growing and harvesting of forest tree species.

(4) "Forest practice" means a mode of operation on forestland that:

(a) Is or may be used on forestland of similar nature;

(b) Is a generally accepted, reasonable and prudent method of complying with ORS 527.610 to 527.770 and the rules adopted pursuant thereto;

(c) Is or may become a generally accepted, reasonable and prudent method in conjunction with forestland;

(d) Complies with applicable laws;

(e) Is done in a reasonable and prudent manner; and

(f) May include, but is not limited to, site preparation, timber harvest, slash disposal, road construction and maintenance, tree planting, precommercial thinning, release, fertilization, animal damage control and insect and disease control.

(5) "Pesticide" has the meaning given that term in ORS 634.006.

[1981 c.716 §1; 1983 c.730 §1; 1993 c.792 §32; 1995 c.703 §1; 2005 c.657 §2]



Section 30.931 - Transport or movement of equipment, device, vehicle or livestock as farming or forest practice.

[1995 c.703 §9]



Section 30.932 - Definition of "nuisance" or "trespass."

[1993 c.792 §33; 1995 c.703 §2]



Section 30.933 - Legislative findings; policy.

(a) Farming and forest practices are critical to the economic welfare of this state.

(b) The expansion of residential and urban uses on and near lands zoned or used for agriculture or production of forest products may give rise to conflicts between resource and nonresource activities.

(c) In the interest of the continued welfare of the state, farming and forest practices must be protected from legal actions that may be intended to limit, or have the effect of limiting, farming and forest practices.

(2) The Legislative Assembly declares that it is the policy of this state that:

(a) Farming practices on lands zoned for farm use must be protected.

(b) Forest practices on lands zoned for the production of forest products must be protected.

(c) Persons who locate on or near an area zoned for farm or forest use must accept the conditions commonly associated with living in that particular setting.

(d) Certain private rights of action and the authority of local governments and special districts to declare farming and forest practices to be nuisances or trespass must be limited because such claims for relief and local government ordinances are inconsistent with land use policies, including policies set forth in ORS 215.243, and have adverse effects on the continuation of farming and forest practices and the full use of the resource base of this state.

[1993 c.792 §31]



Section 30.934 - Prohibition on local laws that make forest practice a nuisance or trespass; exceptions.

(2) Subsection (1) of this section does not apply to:

(a) City rules, regulations or ordinances adopted in accordance with ORS 527.722; or

(b) Any forest practice conducted in violation of a solar energy easement that complies with ORS 105.880 to 105.890.

[1993 c.792 §38]



Section 30.935 - Prohibition on local laws that make farm practice a nuisance or trespass.

[1981 c.716 §2; 1985 c.565 §4; 1993 c.792 §37]



Section 30.936 - Immunity from private action based on farming or forest practice on certain lands; exceptions.

(2) Subsection (1) of this section shall not apply to a right of action or claim for relief for:

(a) Damage to commercial agricultural products; or

(b) Death or serious physical injury as defined in ORS 161.015.

(3) Subsection (1) of this section applies regardless of whether the farming or forest practice has undergone any change or interruption.

[1993 c.792 §34; 1995 c.547 §8; 1995 c.703 §3; 2001 c.401 §1]



Section 30.937 - Immunity from private action based on farming or forest practice allowed as preexisting nonconforming use; exceptions.

(2) Subsection (1) of this section shall not apply to a right of action or claim for relief for:

(a) Damage to commercial agricultural products; or

(b) Death or serious physical injury as defined in ORS 161.015.

(3) Subsection (1) of this section applies only where a farming or forest practice existed before the conflicting nonfarm or nonforest use of real property that gave rise to the right of action or claim for relief.

(4) Subsection (1) of this section applies only where a farming or forest practice has not significantly increased in size or intensity from November 4, 1993, or the date on which the applicable urban growth boundary is changed to include the subject farming or forest practice within its limits, whichever is later.

[1993 c.792 §35; 1995 c.703 §4]



Section 30.938 - Attorney fees and costs.

[1993 c.792 §36]



Section 30.939 - When use of pesticide considered farming or forest practice.

(a) Is or may be used on a farm of a similar nature;

(b) Is a reasonable and prudent method for the operation of the farm to obtain a profit in money;

(c) Is or may become customarily utilized in conjunction with farm use;

(d) Complies with applicable laws; and

(e) Is done in a reasonable and prudent manner.

(2) Notwithstanding ORS 30.930 (4), the use of a pesticide shall be considered to be a forest practice for purposes of ORS 30.930 to 30.947, if the use of the pesticide:

(a) Is or may be used on forestland of a similar nature;

(b) Is a reasonable and prudent method of complying with ORS 527.610 to 527.770;

(c) Is or may become customarily utilized in conjunction with forestland;

(d) Complies with applicable laws;

(e) Is done in a reasonable and prudent manner; and

(f) Includes, but is not limited to, site preparation, timber harvest, slash disposal, road construction and maintenance, tree planting, precommercial thinning, release, fertilization, animal damage control and insect and disease control.

[1993 c.792 §32a; 1995 c.703 §5]



Section 30.940 - Effect on other remedies.

[1981 c.716 §3; 1985 c.565 §5; 1993 c.792 §39]



Section 30.942 - Rules.

(2) The State Forestry Department may adopt rules to implement the provisions of ORS 30.930 to 30.947.

[1993 c.792 §41]



Section 30.943 - Certain agencies not required to investigate complaints based on farming or forest practice.

[1995 c.703 §8]



Section 30.945



Section 30.947 - Effect of siting of destination resorts or other nonfarm or nonforest uses.

[1987 c.886 §13; 1995 c.703 §6]



Section 30.949 - Action for hindering, impairment or obstruction of forest practice on state forestland.

(a) "Access road" means a road owned or maintained by the State Forestry Department.

(b) "Forest practice" has the meaning given that term in ORS 527.620.

(c) "State forestland" means:

(A) Forestland acquired under ORS 530.010 to 530.040; and

(B) Common School Forest Lands and Elliott State Forest Lands managed under ORS 530.490.

(2) A private entity that contracts with the State Forestry Department to perform a forest practice has a right of action for the amount of actual damages against any person that, while on state forestland or an access road on state forestland, intentionally commits an act that hinders, impairs or obstructs or is an attempt to hinder, impair or obstruct, the performance of the forest practice by the private entity. A court shall award a plaintiff prevailing under this section reasonable attorney fees and costs.

(3) If the contract between the private entity and the department provides for the private entity to perform forest practices in a defined area of state forestland that lies in more than one county, venue for a cause of action under this section is proper in any county containing part of the area of state forestland defined by the contract terms in effect on the date the cause of action arose.

(4) An action under this section must be commenced within two years after the date of the act giving rise to the cause of action.

[2013 c.461 §1]



Section 30.950



Section 30.955



Section 30.960

ACTIONS ARISING OUT OF



Section 30.961 - Actions against sellers of food for food-related condition.

(a) "Food" has the meaning given that term in 21 U.S.C. 321, as in effect on January 1, 2006.

(b) "Food-related condition" means:

(A) Weight gain;

(B) Obesity;

(C) A health condition associated with weight gain or obesity; or

(D) A generally recognized health condition alleged to be caused by, or alleged to likely result from, long-term consumption of food rather than a single instance of consumption of food.

(2) A person may not maintain an action for a claim of injury or death caused by a food-related condition against a person involved in the selling of food, as described in ORS 616.210.

(3) This section does not apply to a claim that includes as an element of the cause of action that a food-related condition was caused by:

(a) Adulterated food, as described in ORS 616.235;

(b) Reliance on information about food that has been misbranded, as described in ORS 616.250;

(c) Violation of a provision of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., as in effect on January 1, 2006, prohibiting adulterated or misbranded food; or

(d) Knowing and willful violation of any other state or federal law related to the manufacturing, marketing, distribution, advertisement, labeling or sale of food.

(4) A violation of law is knowing and willful for the purposes of subsection (3)(d) of this section if the person engaged in the conduct that constituted the violation with the intent to deceive or injure or with actual knowledge that the conduct was deceptive or injurious.

(5) This section does not create any claim, right of action or civil liability. This section does not affect any government agency’s statutory authority to enforce laws relating to adulteration or misbranding of food.

[2005 c.658 §1]



Section 30.963 - Claim requirements for actions involving food-related conditions.

(a) "Food" has the meaning given that term in 21 U.S.C. 321, as in effect on January 1, 2006.

(b) "Food-related condition" means:

(A) Weight gain;

(B) Obesity;

(C) A health condition associated with weight gain or obesity; or

(D) A generally recognized health condition alleged to be caused by, or alleged to likely result from, long-term consumption of food rather than a single instance of consumption of food.

(2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim described in ORS 30.961 (3) must plead with particularity each element of the cause of action, including a description of all of the following:

(a) The law that allegedly was violated.

(b) The facts that are alleged to constitute a violation of the law identified in paragraph (a) of this subsection.

(c) The facts that are alleged to demonstrate that the food-related condition was caused by the violation.

(d) If the violation was of a law described in ORS 30.961 (3)(d), facts sufficient to support a reasonable inference that the violation was committed with the intent to deceive or injure or with actual knowledge that the conduct was deceptive or injurious.

(3) In any action for a claim of injury or death caused by a food-related condition, a court shall stay all discovery and other proceedings during the pendency of any motion to dismiss. The court, on motion and for good cause shown, shall order that specified discovery be conducted notwithstanding the stay imposed under this subsection.

[2005 c.658 §3]



Section 30.970 - Definitions for ORS 30.970 to 30.990.

(1) "Inherent risks of skiing" includes, but is not limited to, those dangers or conditions which are an integral part of the sport, such as changing weather conditions, variations or steepness in terrain, snow or ice conditions, surface or subsurface conditions, bare spots, creeks and gullies, forest growth, rocks, stumps, lift towers and other structures and their components, collisions with other skiers and a skier’s failure to ski within the skier’s own ability.

(2) "Injury" means any personal injury or property damage or loss.

(3) "Skier" means any person who is in a ski area for the purpose of engaging in the sport of skiing or who rides as a passenger on any ski lift device.

(4) "Ski area" means any area designated and maintained by a ski area operator for skiing.

(5) "Ski area operator" means those persons, and their agents, officers, employees or representatives, who operate a ski area.

[1979 c.665 §1]



Section 30.975 - Skiers assume certain risks.

[1979 c.665 §2]



Section 30.980 - Notice to ski area operator of injury to skier; injuries resulting in death; statute of limitations; informing skiers of notice requirements.

(2) When an injury results in a skier’s death, the required notice of the injury may be presented to the ski area operator by or on behalf of the personal representative of the deceased, or any person who may, under ORS 30.020, maintain an action for the wrongful death of the skier, within 180 days after the date of the death which resulted from the injury. However, if the skier whose injury resulted in death presented a notice to the ski area operator that would have been sufficient under this section had the skier lived, notice of the death to the ski area operator is not necessary.

(3) An action against a ski area operator to recover damages for injuries to a skier shall be commenced within two years of the date of the injuries. However, ORS 12.160 and 12.190 apply to such actions.

(4) Failure to give notice as required by this section bars a claim for injuries or wrongful death unless:

(a) The ski area operator had knowledge of the injury or death within the 180-day period after its occurrence;

(b) The skier or skier’s beneficiaries had good cause for failure to give notice as required by this section; or

(c) The ski area operator failed to comply with subsection (5) of this section.

(5) Ski area operators shall give to skiers, in a manner reasonably calculated to inform, notice of the requirements for notifying a ski area operator of injury and the effect of a failure to provide such notice under this section.

[1979 c.665 §3]



Section 30.985 - Duties of skiers; effect of failure to comply.

(a) Skiers who ski in any area not designated for skiing within the permit area assume the inherent risks thereof.

(b) Skiers shall be the sole judges of the limits of their skills and their ability to meet and overcome the inherent risks of skiing and shall maintain reasonable control of speed and course.

(c) Skiers shall abide by the directions and instructions of the ski area operator.

(d) Skiers shall familiarize themselves with posted information on location and degree of difficulty of trails and slopes to the extent reasonably possible before skiing on any slope or trail.

(e) Skiers shall not cross the uphill track of any surface lift except at points clearly designated by the ski area operator.

(f) Skiers shall not overtake any other skier except in such a manner as to avoid contact and shall grant the right of way to the overtaken skier.

(g) Skiers shall yield to other skiers when entering a trail or starting downhill.

(h) Skiers must wear retention straps or other devices to prevent runaway skis.

(i) Skiers shall not board rope tows, wire rope tows, j-bars, t-bars, ski lifts or other similar devices unless they have sufficient ability to use the devices, and skiers shall follow any written or verbal instructions that are given regarding the devices.

(j) Skiers, when involved in a skiing accident, shall not depart from the ski area without leaving their names and addresses if reasonably possible.

(k) A skier who is injured should, if reasonably possible, give notice of the injury to the ski area operator before leaving the ski area.

(L) Skiers shall not embark or disembark from a ski lift except at designated areas or by the authority of the ski area operator.

(2) Violation of any of the duties of skiers set forth in subsection (1) of this section entitles the ski area operator to withdraw the violator’s privilege of skiing.

[1979 c.665 §4]



Section 30.990 - Operators required to give skiers notice of duties.

[1979 c.665 §5]






Chapter 031 - Tort Actions

Section 31.010



Section 31.020



Section 31.030



Section 31.040



Section 31.050

[Renumbered 652.500]



Section 31.150 - Special motion to strike; when available; burden of proof.

(2) A special motion to strike may be made under this section against any claim in a civil action that arises out of:

(a) Any oral statement made, or written statement or other document submitted, in a legislative, executive or judicial proceeding or other proceeding authorized by law;

(b) Any oral statement made, or written statement or other document submitted, in connection with an issue under consideration or review by a legislative, executive or judicial body or other proceeding authorized by law;

(c) Any oral statement made, or written statement or other document presented, in a place open to the public or a public forum in connection with an issue of public interest; or

(d) Any other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.

(3) A defendant making a special motion to strike under the provisions of this section has the initial burden of making a prima facie showing that the claim against which the motion is made arises out of a statement, document or conduct described in subsection (2) of this section. If the defendant meets this burden, the burden shifts to the plaintiff in the action to establish that there is a probability that the plaintiff will prevail on the claim by presenting substantial evidence to support a prima facie case. If the plaintiff meets this burden, the court shall deny the motion.

(4) In making a determination under subsection (1) of this section, the court shall consider pleadings and supporting and opposing affidavits stating the facts upon which the liability or defense is based.

(5) If the court determines that the plaintiff has established a probability that the plaintiff will prevail on the claim:

(a) The fact that the determination has been made and the substance of the determination may not be admitted in evidence at any later stage of the case; and

(b) The determination does not affect the burden of proof or standard of proof that is applied in the proceeding.

[Formerly 30.142; 2009 c.449 §1]



Section 31.152 - Time for filing special motion to strike; discovery; attorney fees.

(2) All discovery in the proceeding shall be stayed upon the filing of a special motion to strike under ORS 31.150. The stay of discovery shall remain in effect until entry of the judgment. The court, on motion and for good cause shown, may order that specified discovery be conducted notwithstanding the stay imposed by this subsection.

(3) A defendant who prevails on a special motion to strike made under ORS 31.150 shall be awarded reasonable attorney fees and costs. If the court finds that a special motion to strike is frivolous or is solely intended to cause unnecessary delay, the court shall award costs and reasonable attorney fees to a plaintiff who prevails on a special motion to strike.

(4) The purpose of the procedure established by this section and ORS 31.150 and 31.155 is to provide a defendant with the right to not proceed to trial in cases in which the plaintiff does not meet the burden specified in ORS 31.150 (3). This section and ORS 31.150 and 31.155 are to be liberally construed in favor of the exercise of the rights of expression described in ORS 31.150 (2).

[Formerly 30.144; 2009 c.449 §3]



Section 31.155 - Exempt actions; substantive law not affected.

(2) ORS 31.150 and 31.152 create a procedure for seeking dismissal of claims described in ORS 31.150 (2) and do not affect the substantive law governing those claims.

[Formerly 30.146]



Section 31.180 - Certain felonious conduct of plaintiff complete defense in tort actions; proof; exceptions.

(a) The person damaged was engaged in conduct at the time that would constitute aggravated murder, murder or a Class A or a Class B felony; and

(b) The felonious conduct was a substantial factor contributing to the injury or death.

(2) To establish the defense described in this section, the defendant must prove by a preponderance of the evidence the fact that the person damaged was engaged in conduct that would constitute aggravated murder, murder or a Class A or a Class B felony.

(3) Nothing in this section affects any right of action under 42 U.S.C. 1983.

(4) The defense established by this section is not available if the injury or death resulted from a springgun or other device described in ORS 166.320 and the plaintiff establishes by a preponderance of the evidence that the use of the springgun or other device constituted a violation of ORS 166.320.

(5) The defense established by this section is not available if the injury or death resulted from the use of physical force that was not justifiable under the standards established by ORS 161.195 to 161.275.

[Formerly 30.698]



Section 31.200 - Liability of radio or television station personnel for defamation.

(2) In no event shall any owner, licensee or operator of a radio or television broadcasting station, or any agent or employee thereof, be liable for any damages for any defamatory statement published or uttered by one other than such owner, licensee, operator, agent or employee, in or as part of a radio or television broadcast by any candidate for public office, which broadcast cannot be censored by reason of federal statute or regulations of the Federal Communications Commission.

[Formerly 30.150]



Section 31.205 - Damages recoverable for defamation by radio, television, motion pictures, newspaper or printed periodical.

[Formerly 30.155]



Section 31.210 - When general damages allowed.

(a) A correction or retraction is demanded but not published as provided in ORS 31.215; or

(b) The plaintiff proves by a preponderance of the evidence that the defendant actually intended to defame the plaintiff.

(2) Where the plaintiff is entitled to recover general damages, the publication of a correction or retraction may be considered in mitigation of damages.

[Formerly 30.160]



Section 31.215 - Publication of correction or retraction upon demand.

(2) The publisher of the defamatory statement shall have not more than two weeks after receipt of the demand for correction or retraction in which to investigate the demand; and, after making such investigation, the publisher shall publish the correction or retraction in:

(a) The first issue thereafter published, in the case of newspapers, magazines or other printed periodicals.

(b) The first broadcast or telecast thereafter made, in the case of radio or television stations.

(c) The first public exhibition thereafter made, in the case of motion picture theaters.

(3) The correction or retraction shall consist of a statement by the publisher substantially to the effect that the defamatory statements previously made are not factually supported and that the publisher regrets the original publication thereof.

(4) The correction or retraction shall be published in substantially as conspicuous a manner as the defamatory statement.

[Formerly 30.165]



Section 31.220 - Effect of publication of correction or retraction prior to demand.

[Formerly 30.170]



Section 31.225 - Publisher’s defenses and privileges not affected.

[Formerly 30.175]



Section 31.230 - Wrongful use of civil proceeding; pleading; procedure.

(2) The filing of a civil action within 60 days of the running of the statute of limitations for the purpose of preserving and evaluating the claim when the action is dismissed within 120 days after the date of filing shall not constitute grounds for a claim for wrongful use of a civil proceeding under subsection (1) of this section.

(3) A claim for damages for wrongful use of a civil proceeding shall be brought in an original action after the proceeding which is the subject matter of the claim is concluded.

[Formerly 30.895]



Section 31.250 - Mandatory dispute resolution for certain actions against health practitioners and health care facilities.

(1) In any action described in subsection (6) of this section, all parties to the action and their attorneys must participate in some form of dispute resolution within 270 days after the action is filed unless:

(a) The action is settled or otherwise resolved within 270 days after the action is filed; or

(b) All parties to the action agree in writing to waive dispute resolution under this section.

(2) Dispute resolution under this section may consist of arbitration, mediation or a judicial settlement conference.

(3) Within 270 days after filing an action described in subsection (6) of this section, the parties or their attorneys must file a certificate indicating that the parties and attorneys have complied with the requirements of this section.

(4) The court may impose appropriate sanctions against any party or attorney who:

(a) Fails to attend an arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section;

(b) Fails to act in good faith in any arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section;

(c) Fails to timely submit any documents required for an arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section; or

(d) Fails to have a person with authority to approve a resolution of the action available at the time of any arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section, unless the party or attorney receives from the court, before the hearing, session or conference commences, an exemption from the requirements of this paragraph.

(5) This section does not apply to parties to an action described in subsection (6) of this section that have participated in a discussion and mediation under sections 3 and 5, chapter 5, Oregon Laws 2013.

(6) The provisions of this section apply to any action in which a claim for damages is made against a health practitioner, as described in ORS 31.740, or against a health care facility, as defined in ORS 442.015, based on negligence, unauthorized rendering of health care or product liability under ORS 30.900 to 30.920.

[2003 c.598 §54; 2013 c.5 §13]

Note: The amendments to 31.250 by section 14, chapter 5, Oregon Laws 2013, become operative December 31, 2023. See section 22, chapter 5, Oregon Laws 2013. The text that is operative on and after December 31, 2023, is set forth for the user’s convenience.
(1) In any action described in subsection (5) of this section, all parties to the action and their attorneys must participate in some form of dispute resolution within 270 days after the action is filed unless:

(a) The action is settled or otherwise resolved within 270 days after the action is filed; or

(b) All parties to the action agree in writing to waive dispute resolution under this section.

(2) Dispute resolution under this section may consist of arbitration, mediation or a judicial settlement conference.

(3) Within 270 days after filing an action described in subsection (5) of this section, the parties or their attorneys must file a certificate indicating that the parties and attorneys have complied with the requirements of this section.

(4) The court may impose appropriate sanctions against any party or attorney who:

(a) Fails to attend an arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section;

(b) Fails to act in good faith in any arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section;

(c) Fails to timely submit any documents required for an arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section; or

(d) Fails to have a person with authority to approve a resolution of the action available at the time of any arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section, unless the party or attorney receives from the court, before the hearing, session or conference commences, an exemption from the requirements of this paragraph.

(5) The provisions of this section apply to any action in which a claim for damages is made against a health practitioner, as described in ORS 31.740, or against a health care facility, as defined in ORS 442.015, based on negligence, unauthorized rendering of health care or product liability under ORS 30.900 to 30.920.

Note: Sections 1 to 10, 17 to 19 and 23, chapter 5, Oregon Laws 2013, provide:

Sec. 1. Definitions. As used in sections 1 to 10 of this 2013 Act:

(1) "Adverse health care incident" means an objective, definable and unanticipated consequence of patient care that is usually preventable and results in the death of or serious physical injury to the patient.

(2) "Health care facility" has the meaning given that term in ORS 442.015.

(3) "Health care provider" means a person practicing within the scope of the person’s license, registration or certification to practice as:

(a) A psychologist under ORS 675.030 to 675.070, 675.085 and 675.090;

(b) An occupational therapist under ORS 675.230 to 675.300;

(c) A physician under ORS 677.100 to 677.228;

(d) An emergency medical services provider under ORS chapter 682;

(e) A podiatric physician and surgeon under ORS 677.820 to 677.840;

(f) A registered nurse under ORS 678.010 to 678.410;

(g) A dentist under ORS 679.060 to 679.180;

(h) A dental hygienist under ORS 680.040 to 680.100;

(i) A denturist under ORS 680.515 to 680.535;

(j) An audiologist or speech-language pathologist under ORS 681.250 to 681.350;

(k) An optometrist under ORS 683.040 to 683.155 and 683.170 to 683.220;

(L) A chiropractor under ORS 684.040 to 684.105;

(m) A naturopath under ORS 685.060 to 685.110, 685.125 and 685.135;

(n) A massage therapist under ORS 687.011 to 687.250;

(o) A direct entry midwife under ORS 687.405 to 687.495;

(p) A physical therapist under ORS 688.040 to 688.145;

(q) A medical imaging licensee under ORS 688.445 to 688.525;

(r) A pharmacist under ORS 689.151 and 689.225 to 689.285;

(s) A physician assistant under ORS 677.505 to 677.525; or

(t) A professional counselor or marriage and family therapist under ORS 675.715 to 675.835.

(4) "Patient" means the patient or, if the patient is a minor, is deceased or has been medically confirmed by the patient’s treating physician to be incapable of making decisions for purposes of sections 1 to 10 of this 2013 Act, the patient’s representative as provided in section 8 of this 2013 Act. [2013 c.5 §1]

Sec. 2. Notice of adverse health care incident. (1)(a) When an adverse health care incident occurs in a health care facility or a location operated by a health care facility, the health care facility may file a notice of adverse health care incident with the Oregon Patient Safety Commission in the form and manner provided by the commission by rule.

(b) If a health care facility files a notice of adverse health care incident under this subsection, the health care facility shall provide a copy of the notice to the patient.

(c) A notice filed under this subsection may not include the name of a health care provider, but the health care facility filing the notice shall notify any health care providers involved in the adverse health care incident of the notice.

(2)(a) When an adverse health care incident occurs outside of a health care facility or a location operated by a health care facility, the health care provider treating the patient or the employer of the health care provider may file a notice of adverse health care incident with the commission in the form and manner provided by the commission by rule.

(b) If a health care provider or employer files a notice of adverse health care incident under this subsection, the health care provider or employer shall provide a copy of the notice to the patient.

(c) If an employer files the notice under this subsection, the notice may not include the name of the health care provider, but the employer shall notify each health care provider involved in the adverse health care incident of the notice.

(3) A patient may file a notice of adverse health care incident with the commission in the form and manner provided by the commission by rule. When the commission receives a notice of adverse health care incident from a patient under this subsection, the commission shall notify all health care facilities and health care providers named in the notice within seven days after receiving the notice.

(4) A notice of adverse health care incident filed under this section is not:

(a) A written claim or demand for payment.

(b) A claim for purposes of ORS 742.400.

(5) The filing of a notice of adverse health care incident as provided in this section satisfies the notice requirements of ORS 30.275.

(6) An inmate as defined in ORS 30.642 may not file a notice of adverse health care incident under this section. [2013 c.5 §2]

Sec. 3. Discussion of adverse health care incident. (1) A health care facility or health care provider who files or is named in a notice of adverse health care incident filed under section 2 of this 2013 Act and the patient involved in the incident may engage in a discussion regarding the incident within the time established by the Oregon Patient Safety Commission by rule.

(2) The health care facility or health care provider who files or is named in the notice shall notify the patient and all health care facilities and health care providers involved in the adverse health care incident of the date, time and location of the discussion and shall reasonably accommodate all persons that wish to attend.

(3) The patient and the health care facility or health care provider who files or is named in the notice may include other persons in the discussion.

(4) Within the time established by the commission by rule, the health care facility or health care provider who files or is named in the notice may:

(a) Communicate to the patient the steps the health care facility or health care provider will take to prevent future occurrences of the adverse health care incident; and

(b)(A) Determine that no offer of compensation for the adverse health care incident is warranted and communicate that determination to the patient orally or in writing; or

(B) Determine that an offer of compensation for the adverse health care incident is warranted and extend that offer in writing to the patient.

(5) If a health care facility or health care provider makes an offer of compensation under subsection (4) of this section, the facility or provider shall advise the patient of the patient’s right to seek legal advice before accepting the offer.

(6) Except for offers of compensation extended under subsection (4) of this section, discussions between the health care facility or health care provider and the patient about the amount of compensation offered under subsection (4) of this section must remain oral.

(7) The health care facility or health care provider and the patient may agree to extend the time limit established by rule of the commission under this section, but a time limit may not be extended to more than 180 days after the notice of adverse health care incident is filed under section 2 of this 2013 Act unless the health care facility or health care provider and the patient also agree to extend the statute of limitations applicable to a negligence claim.

(8) If the patient accepts an offer of compensation made under subsection (4) of this section, the health care facility or health care provider who made the offer shall notify the commission.

(9) The commission shall request a report indicating the status of the matter from the person that filed the notice of adverse health care incident under section 2 of this 2013 Act within 180 days after the date the notice was filed. If the matter is not resolved 180 days after the notice was filed, the commission may request additional reports from the person that filed the notice as necessary. [2013 c.5 §3]

Sec. 4. Discussion communications. (1) As used in this section, "discussion communication" means:

(a) All communications, written and oral, that are made in the course of a discussion under section 3 of this 2013 Act; and

(b) All memoranda, work products, documents and other materials that are prepared for or submitted in the course of or in connection with a discussion under section 3 of this 2013 Act.

(2) Discussion communications and offers of compensation made under section 3 of this 2013 Act:

(a) Do not constitute an admission of liability.

(b) Are confidential and may not be disclosed.

(c) Except as provided in subsection (3) of this section, are not admissible as evidence in any subsequent adjudicatory proceeding and may not be disclosed by the parties in any subsequent adjudicatory proceeding.

(3)(a) A party may move the court or other decision maker to admit as evidence in a subsequent adjudicatory proceeding a discussion communication that contradicts a statement made during the subsequent adjudicatory proceeding. The court or other decision maker shall allow a discussion communication that contradicts a statement made at a subsequent adjudicatory proceeding into evidence only if the discussion communication is material to the claims presented in the subsequent adjudicatory proceeding.

(b) A party may not move to admit expressions of regret or apology that are inadmissible under ORS 677.082.

(4) Communications, memoranda, work products, documents and other materials, otherwise subject to discovery, that were not prepared specifically for use in a discussion under section 3 of this 2013 Act, are not confidential.

(5) Any communication, memorandum, work product or document that, before its use in a discussion under section 3 of this 2013 Act, was a public record as defined in ORS 192.410 remains subject to disclosure to the extent provided by ORS 192.410 to 192.505.

(6) The limitations on admissibility and disclosure in subsequent adjudicatory proceedings imposed by this section apply to any subsequent judicial proceeding, administrative proceeding or arbitration proceeding. The limitations on disclosure imposed by this section include disclosure during any discovery conducted as part of a subsequent adjudicatory proceeding, and a person that is prohibited from disclosing information under the provisions of this section may not be compelled to reveal confidential communications or agreements in any discovery conducted as part of a subsequent adjudicatory proceeding. [2013 c.5 §4]

Sec. 5. Mediation. (1) If a discussion under section 3 of this 2013 Act does not result in the resolution of an adverse health care incident, the patient and the health care facility or health care provider who files or is named in a notice of adverse health care incident filed under section 2 of this 2013 Act may enter into mediation.

(2) The Oregon Patient Safety Commission shall develop and maintain a panel of qualified individuals to serve as mediators. The parties, by mutual agreement, may choose any mediator from within or outside the panel.

(3) The parties shall bear the cost of mediation equally unless otherwise mutually agreed.

(4) Other persons that may participate in the mediation include, but are not limited to:

(a) Members of the patient’s family, at the discretion of the patient;

(b) Attorneys for the patient, the health care facility and the health care provider;

(c) Professional liability insurance carriers;

(d) Risk management personnel; and

(e) Any lien holder with an interest in the dispute.

(5) If a health care facility or health care provider makes an offer of compensation as part of a mediation under this section, the facility or provider shall advise the patient of the patient’s right to seek legal advice before accepting the offer.

(6) Mediation under this section is subject to ORS 36.210, 36.220, 36.222, 36.224, 36.226, 36.232, 36.234, 36.236 and 36.238. [2013 c.5 §5]

Sec. 6. Payment and resolution. (1) A payment made to a patient under section 3 of this 2013 Act or as a result of a mediation under section 5 of this 2013 Act is not a payment resulting from a written claim or demand for payment.

(2) A health care provider or health care facility may require the patient to execute all documents and obtain any necessary court approval to resolve an adverse health care incident. The parties shall negotiate the form of such documents or court approval as necessary. [2013 c.5 §6]

Sec. 7. Statute of limitations; evidence of offers and payments. (1) The provisions of sections 3 and 5 of this 2013 Act relating to discussion and mediation do not prevent a patient from bringing a civil action for negligence unless the patient signed a release of the claim.

(2) The statute of limitations applicable to a negligence claim is tolled for 180 days, or another period agreed upon by the patient and the health care facility or health care provider who files or is named in the notice of adverse health care incident filed under section 2 of this 2013 Act, from the date the notice is filed.

(3) If a civil action based on an adverse health care incident is commenced, the court shall inform the parties of the opportunity to participate in the notice, discussion and mediation process under sections 2, 3 and 5 of this 2013 Act.

(4) Except as provided in section 4 of this 2013 Act, evidence that a party participated or did not participate in the notice, discussion and mediation process under sections 2, 3 and 5 of this 2013 Act is inadmissible in any adjudicatory proceeding.

(5) Evidence of an offer of compensation, and the amount, payment or acceptance of any compensation, under section 3 or 5 of this 2013 Act is inadmissible in any adjudicatory proceeding. However, any judgment in favor of the patient must be reduced by the amount of any compensation paid under sections 3 and 5 of this 2013 Act. [2013 c.5 §7]

Sec. 8. Patient representatives. (1) A patient who is a minor, is deceased or has been medically confirmed by the patient’s treating physician to be incapable of making decisions for purposes of sections 1 to 10 of this 2013 Act may be represented for purposes of sections 1 to 10 of this 2013 Act by the first of the persons, in the following order of priority, who can be located upon reasonable effort by the health care facility or health care provider and who is willing to serve as the patient’s representative:

(a) A guardian of the patient who is authorized to make health care decisions for the patient.

(b) The spouse of the patient.

(c) A parent of the patient.

(d) A majority of the adult children of the patient who can be located.

(e) A majority of the adult siblings of the patient who can be located.

(f) An adult friend of the patient.

(g) A person, other than a health care provider who files or is named in a notice of adverse health care incident under section 2 of this 2013 Act, appointed by a hospital under ORS 127.760.

(2) The conservator of the patient appointed under ORS chapter 125 may serve as a patient’s representative with the patient’s representative designated under subsection (1) of this section if the conservator’s representation is necessary to consider an offer of compensation under section 3 or 5 of this 2013 Act. [2013 c.5 §8]

Sec. 9. Duties of Oregon Patient Safety Commission. (1) The Oregon Patient Safety Commission shall make rules establishing requirements and procedures as necessary to implement sections 1 to 10 of this 2013 Act, including, but not limited to:

(a) Procedures for filing a notice of adverse health care incident under section 2 of this 2013 Act and for conducting discussions and mediations under sections 3 and 5 of this 2013 Act.

(b) The form of the notice of adverse health care incident under section 2 of this 2013 Act.

(2) The commission shall use notices of adverse health care incidents filed under section 2 of this 2013 Act to:

(a) Establish quality improvement techniques to reduce patient care errors that contribute to adverse health care incidents.

(b) Develop evidence-based prevention practices to improve patient outcomes and disseminate information about those practices.

(c) Upon the request of a health care facility or health care provider, assist the facility or provider in reducing the frequency of a particular adverse health care incident, including, but not limited to, determining the underlying cause of the incident and providing advice regarding preventing reoccurrence of the incident. [2013 c.5 §9]

Sec. 10. Use of information by Oregon Patient Safety Commission. (1) The Oregon Patient Safety Commission may disseminate information relating to a notice of adverse health care incident filed under section 2 of this 2013 Act to the public and to health care providers and health care facilities not involved in the adverse health care incident as necessary to meet the goals described in section 9 of this 2013 Act. Information disclosed under this subsection may not identify a health care facility, health care provider or patient involved in the adverse health care incident.

(2) The commission may not disclose any information provided pursuant to a discussion under section 3 of this 2013 Act to a regulatory agency or licensing board.

(3) The commission may use and disclose information provided pursuant to a discussion under section 3 of this 2013 Act as necessary to assist a health care facility or health care provider involved in an adverse health care incident in determining the cause of and potential mitigation of the incident. If the commission discloses information under this subsection to a person not involved in the incident, the information may not identify a health care facility, health care provider or patient involved in the incident.

(4) A regulatory agency, licensing board, health care facility, health insurer or credentialing entity may not ask the commission, a health care facility, a health care provider or other person whether a facility or provider has filed a notice of adverse health care incident or use the fact that a notice of adverse health care incident was filed as the basis of disciplinary, regulatory, licensure or credentialing action. This subsection does not prevent a person from using information, if the information is otherwise available, to engage in quality review of patient care or as the basis of imposing a restriction, limitation, loss or denial of privileges on a health care provider or other action against a health care provider based on a finding of medical incompetence, unprofessional conduct, physical incapacity or impairment. [2013 c.5 §10]

Sec. 17. Task Force on Resolution of Adverse Health Care Incidents. (1) The Task Force on Resolution of Adverse Health Care Incidents is established, consisting of 14 members appointed as follows:

(a) The President of the Senate shall appoint two members from among members of the Senate as follows:

(A) One member from the Democratic party.

(B) One member from the Republican party.

(b) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives as follows:

(A) One member from the Democratic party.

(B) One member from the Republican party.

(c) The Governor shall appoint 10 members, including:

(A) At least three members who are physicians licensed under ORS chapter 677 and in active practice;

(B) At least three members who are trial lawyers;

(C) One member who is a representative of the hospital industry; and

(D) One member who is an advocate for patient safety.

(2) The task force shall:

(a) Evaluate the implementation and effects of sections 1 to 10 of this 2013 Act; and

(b) Before December 31 of each year, report to an appropriate committee or interim committee of the Legislative Assembly on the implementation and effects of sections 1 to 10 of this 2013 Act.

(3) The task force may recommend legislation to be introduced to improve the resolution of adverse health care incidents.

(4) A majority of the voting members of the task force constitutes a quorum for the transaction of business.

(5) Official action by the task force requires the approval of a majority of the voting members of the task force.

(6) The Governor shall select one member of the task force to serve as chairperson and another to serve as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the Governor determines.

(7) The term of a member of the task force is four years, but a member serves at the pleasure of the appointing authority. A member may be reappointed. Before the expiration of the term of a member, the appointing authority shall appoint a successor or reappoint the member. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(8) Members of the Legislative Assembly appointed to the task force are nonvoting members of the task force and may act in an advisory capacity only.

(9) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the task force.

(10) The task force may adopt rules necessary for the operation of the task force.

(11) The Oregon Patient Safety Commission shall provide staff support to the task force.

(12) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the commission for purposes of the task force.

(13) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2013 c.5 §17]

Sec. 18. Report. On or before October 1, 2018, the Task Force on Resolution of Adverse Health Care Incidents shall report to an appropriate committee or interim committee of the Legislative Assembly. The report must evaluate whether any improvements to the process are necessary. [2013 c.5 §18]

Sec. 19. Notwithstanding the terms of office specified in section 17 of this 2013 Act, of the members first appointed by the Governor to the Task Force on Resolution of Adverse Health Care Incidents:

(1) Three shall serve for a term ending June 30, 2014.

(2) Four shall serve for a term ending June 30, 2015.

(3) Three shall serve for a term ending June 30, 2016. [2013 c.5 §19]

Sec. 23. Sections 1 to 10 of this 2013 Act and the amendments to ORS 30.278, 31.250 and 743.056 [renumbered 742.407] by sections 11, 13 and 15 of this 2013 Act apply only to adverse health care incidents that occur on or after the operative date specified in section 21 of this 2013 Act [July 1, 2014]. [2013 c.5 §23]

Note: Section 20, chapter 5, Oregon Laws 2013, provides:

Sec. 20. Sections 1 to 10 and 17 to 19 of this 2013 Act are repealed on December 31, 2023.

[2013 c.5 §20]



Section 31.300 - Pleading requirements for actions against design professionals.

(2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim against a design professional that arises out of the provision of services within the course and scope of the activities for which the person is registered or licensed may not be filed unless the claimant’s attorney certifies that the attorney has consulted a design professional with similar credentials who is qualified, available and willing to testify to admissible facts and opinions sufficient to create a question of fact as to the liability of the design professional. The certification must contain a statement that a design professional with similar credentials who is qualified to testify as to the standard of professional skill and care applicable to the alleged facts, is available and willing to testify that:

(a) The alleged conduct of the design professional failed to meet the standard of professional skill and care ordinarily provided by other design professionals with similar credentials, experience and expertise and practicing under the same or similar circumstances; and

(b) The alleged conduct was a cause of the claimed damages, losses or other harm.

(3) In lieu of providing the certification described in subsection (2) of this section, the claimant’s attorney may file with the court at the time of filing a complaint, cross-claim, counterclaim or third-party complaint an affidavit that states:

(a) The applicable statute of limitations is about to expire;

(b) The certification required under subsection (2) of this section will be filed within 30 days after filing the complaint, cross-claim, counterclaim or third-party complaint or such longer time as the court may allow for good cause shown; and

(c) The attorney has made such inquiry as is reasonable under the circumstances and has made a good faith attempt to consult with at least one registered or licensed design professional who is qualified to testify as to the standard of professional skill and care applicable to the alleged facts, as required by subsection (2) of this section.

(4) Upon motion of the design professional, the court shall enter judgment dismissing any complaint, cross-claim, counterclaim or third-party complaint against any design professional that fails to comply with the requirements of this section.

(5) This section applies only to a complaint, cross-claim, counterclaim or third-party complaint against a design professional by any plaintiff who:

(a) Is a design professional, contractor, subcontractor or other person providing labor, materials or services for the real property improvement that is the subject of the claim;

(b) Is the owner, lessor, lessee, renter or occupier of the real property improvement that is the subject of the claim;

(c) Is involved in the operation or management of the real property improvement that is the subject of the claim;

(d) Has contracted with or otherwise employed the design professional; or

(e) Is a person for whose benefit the design professional performed services.

[2003 c.418 §1; 2015 c.610 §1]



Section 31.350 - Pleading requirements for actions against real estate licensees.

(2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim of professional negligence against a real estate licensee for conduct occurring within the course and scope of the professional real estate activity for which the individual is licensed may not be filed unless the claimant’s attorney certifies that the attorney has consulted a real estate licensee who is qualified, available and willing to testify to admissible facts and opinions sufficient to create a question of fact as to the liability of the real estate licensee. The certification required by this section must be filed with or be made part of the original complaint, cross-claim, counterclaim or third-party complaint. The certification must contain a statement that a real estate licensee who is qualified to testify as to the standard of care applicable to the alleged facts, is available and willing to testify that:

(a) The alleged conduct of the real estate licensee failed to meet the standard of professional care applicable to the real estate licensee in the circumstances alleged; and

(b) The alleged conduct was a cause of the claimed damages, losses or other harm.

(3) In lieu of providing the certification described in subsection (2) of this section, the claimant’s attorney may file with the court at the time of filing a complaint, cross-claim, counterclaim or third-party complaint an affidavit that states:

(a) The applicable statute of limitations is about to expire;

(b) The certification required under subsection (2) of this section will be filed within 30 days after filing the complaint, cross-claim, counterclaim or third-party complaint or such longer time as the court may allow for good cause shown; and

(c) The attorney has made such inquiry as is reasonable under the circumstances and has made a good faith attempt to consult with at least one real estate licensee who is qualified to testify as to the standard of care applicable to the alleged facts, as required by subsection (2) of this section.

(4) Upon motion of the real estate licensee, the court shall enter judgment dismissing any complaint, cross-claim, counterclaim or third-party complaint against any real estate licensee who fails to comply with the requirements of this section.

(5) This section applies only to a complaint, cross-claim, counterclaim or third-party complaint against a real estate licensee by any plaintiff who:

(a) Has contracted with or otherwise employed the real estate licensee; or

(b) Is a person for whose benefit the real estate licensee performed services.

[2005 c.277 §1; 2007 c.319 §25]



Section 31.360 - Proof required for claim of economic damages in action arising from injury caused by dog.

(a) The plaintiff need not prove that the owner of the dog could foresee that the dog would cause the injury; and

(b) The owner of the dog may not assert as a defense that the owner could not foresee that the dog would cause the injury.

(2) This section does not prevent the owner of a dog that caused an injury from asserting that the dog was provoked, or from asserting any other defense that may be available to the owner.

(3) This section does not affect the requirements for an award of punitive damages provided in ORS 31.730 (1).

[2007 c.402 §1]



Section 31.550 - "Advance payment" defined.

[Formerly 18.500]



Section 31.555 - Effect of advance payment; payment as satisfaction of judgment.

(2) If judgment is entered against a party who is insured under a policy of liability insurance against such judgment and in favor of a party who has received benefits that have been the basis for a reimbursement payment by such insurer under ORS 742.534, the amount of the judgment shall be reduced by reason of such benefits in the manner provided in subsection (3) of this section.

(3)(a) The amount of any advance payment referred to in subsection (1) of this section may be submitted by the party making the payment, in the manner provided in ORCP 68 C(4) for the submission of disbursements.

(b) The amount of any benefits referred to in subsection (2) of this section, diminished in proportion to the amount of negligence attributable to the party in favor of whom the judgment was entered and diminished to an amount no greater than the reimbursement payment made by the insurer under ORS 742.534, may be submitted by the insurer which has made the reimbursement payment, in the manner provided in ORCP 68 C(4) for the submission of disbursements.

(c) Unless timely objections are filed as provided in ORCP 68 C(4), the court clerk shall apply the amounts claimed pursuant to this subsection in partial satisfaction of the judgment. Such partial satisfaction shall be allowed without regard to whether the party claiming the reduction is otherwise entitled to costs and disbursements in the action.

[Formerly 18.510]



Section 31.560 - Advance payment for death or personal injury not admission of liability; when advance payment made.

(2) For the purpose of subsection (1) of this section, advance payment is made when payment is made with or to:

(a) The injured person;

(b) A person acting on behalf of the injured person with the consent of the injured person; or

(c) Any other person entitled to recover damages on account of the injury or death of the injured or deceased person.

[Formerly 18.520]



Section 31.565 - Advance payment for property damage not admission of liability.

[Formerly 18.530]



Section 31.580 - Effect of collateral benefits.

(a) Benefits which the party awarded damages, the person injured or that person’s estate is obligated to repay;

(b) Life insurance or other death benefits;

(c) Insurance benefits for which the person injured or deceased or members of that person’s family paid premiums; and

(d) Retirement, disability and pension plan benefits, and federal Social Security benefits.

(2) Evidence of the benefit described in subsection (1) of this section and the cost of obtaining it is not admissible at trial, but shall be received by the court by affidavit submitted after the verdict by any party to the action.

[Formerly 18.580]



Section 31.600 - Contributory negligence not bar to recovery; comparative negligence standard; third party complaints.

(2) The trier of fact shall compare the fault of the claimant with the fault of any party against whom recovery is sought, the fault of third party defendants who are liable in tort to the claimant, and the fault of any person with whom the claimant has settled. The failure of a claimant to make a direct claim against a third party defendant does not affect the requirement that the fault of the third party defendant be considered by the trier of fact under this subsection. Except for persons who have settled with the claimant, there shall be no comparison of fault with any person:

(a) Who is immune from liability to the claimant;

(b) Who is not subject to the jurisdiction of the court; or

(c) Who is not subject to action because the claim is barred by a statute of limitation or statute of ultimate repose.

(3) A defendant who files a third party complaint against a person alleged to be at fault in the matter, or who alleges that a person who has settled with the claimant is at fault in the matter, has the burden of proof in establishing:

(a) The fault of the third party defendant or the fault of the person who settled with the claimant; and

(b) That the fault of the third party defendant or the person who settled with the claimant was a contributing cause to the injury or death under the law applicable in the matter.

(4) Any party to an action may seek to establish that the fault of a person should not be considered by the trier of fact by reason that the person does not meet the criteria established by subsection (2) of this section for the consideration of fault by the trier of fact.

(5) This section does not prevent a party from alleging that the party was not at fault in the matter because the injury or death was the sole and exclusive fault of a person who is not a party in the matter.

[Formerly 18.470]



Section 31.605 - Special questions to trier of fact; jury not to be informed of settlement.

(a) The amount of damages to which a party seeking recovery would be entitled, assuming that party not to be at fault.

(b) The degree of fault of each person specified in ORS 31.600 (2). The degree of each person’s fault so determined shall be expressed as a percentage of the total fault attributable to all persons considered by the trier of fact pursuant to ORS 31.600.

(2) A jury shall be informed of the legal effect of its answer to the questions listed in subsection (1) of this section.

(3) The jury shall not be informed of any settlement made by the claimant for damages arising out of the injury or death that is the subject of the action.

(4) For the purposes of subsection (1) of this section, the court may order that two or more persons be considered a single person for the purpose of determining the degree of fault of the persons specified in ORS 31.600 (2).

[Formerly 18.480]



Section 31.610 - Liability of defendants several only; determination of defendants’ shares of monetary obligation; reallocation of uncollectible obligation; parties exempt from reallocation.

(2) In any action described in subsection (1) of this section, the court shall determine the award of damages to each claimant in accordance with the percentages of fault determined by the trier of fact under ORS 31.605 and shall enter judgment against each party determined to be liable. The court shall enter a judgment in favor of the plaintiff against any third party defendant who is found to be liable in any degree, even if the plaintiff did not make a direct claim against the third party defendant. The several liability of each defendant and third party defendant shall be set out separately in the judgment, based on the percentages of fault determined by the trier of fact under ORS 31.605. The court shall calculate and state in the judgment a monetary amount reflecting the share of the obligation of each person specified in ORS 31.600 (2). Each person’s share of the obligation shall be equal to the total amount of the damages found by the trier of fact, with no reduction for amounts paid in settlement of the claim or by way of contribution, multiplied by the percentage of fault determined for the person by the trier of fact under ORS 31.605.

(3) Upon motion made not later than one year after judgment has become final by lapse of time for appeal or after appellate review, the court shall determine whether all or part of a party’s share of the obligation determined under subsection (2) of this section is uncollectible. If the court determines that all or part of any party’s share of the obligation is uncollectible, the court shall reallocate any uncollectible share among the other parties. The reallocation shall be made on the basis of each party’s respective percentage of fault determined by the trier of fact under ORS 31.605. The claimant’s share of the reallocation shall be based on any percentage of fault determined to be attributable to the claimant by the trier of fact under ORS 31.605, plus any percentage of fault attributable to a person who has settled with the claimant. Reallocation of obligations under this subsection does not affect any right to contribution from the party whose share of the obligation is determined to be uncollectible. Unless the party has entered into a covenant not to sue or not to enforce a judgment with the claimant, reallocation under this subsection does not affect continuing liability on the judgment to the claimant by the party whose share of the obligation is determined to be uncollectible.

(4) Notwithstanding subsection (3) of this section, a party’s share of the obligation to a claimant may not be increased by reason of reallocation under subsection (3) of this section if:

(a) The percentage of fault of the claimant is equal to or greater than the percentage of fault of the party as determined by the trier of fact under ORS 31.605; or

(b) The percentage of fault of the party is 25 percent or less as determined by the trier of fact under ORS 31.605.

(5) If any party’s share of the obligation to a claimant is not increased by reason of the application of subsection (4) of this section, the amount of that party’s share of the reallocation shall be considered uncollectible and shall be reallocated among all other parties who are not subject to subsection (4) of this section, including the claimant, in the same manner as otherwise provided for reallocation under subsection (3) of this section.

(6) This section does not apply to:

(a) A civil action resulting from the violation of a standard established by Oregon or federal statute, rule or regulation for the spill, release or disposal of any hazardous waste, as defined in ORS 466.005, hazardous substance, as defined in ORS 453.005 or radioactive waste, as defined in ORS 469.300.

(b) A civil action resulting from the violation of Oregon or federal standards for air pollution, as defined in ORS 468A.005 or water pollution, as defined in ORS 468B.005.

[Formerly 18.485]



Section 31.615 - Setoff of damages not allowed.

[Formerly 18.490]



Section 31.620 - Doctrines of last clear chance and implied assumption of risk abolished.

(2) The doctrine of implied assumption of the risk is abolished.

[Formerly 18.475]



Section 31.700 - Right to include medical expenses paid by parent or conservator in action to recover for damages to child; effect of consent to inclusion.

(2)(a) If the consent is filed as provided in subsection (1) of this section and the court allows the filing by a guardian ad litem, no court shall entertain a cause of action by the parent, parents or conservator for doctor, hospital or medical expenses caused by the injury.

(b) If the consent is filed as provided in subsection (1) of this section and the filing is by a conservator, no court shall entertain a cause of action by the parent or parents for doctor, hospital or medical expenses caused by the injury.

[Formerly 30.810; 2015 c.213 §1]



Section 31.705 - Economic and noneconomic damages separately set forth in verdict.

[Formerly 18.570]



Section 31.710 - Noneconomic damages; award; limit; "economic damages" and "noneconomic damages" defined.

(2) As used in this section:

(a) "Economic damages" means objectively verifiable monetary losses including but not limited to reasonable charges necessarily incurred for medical, hospital, nursing and rehabilitative services and other health care services, burial and memorial expenses, loss of income and past and future impairment of earning capacity, reasonable and necessary expenses incurred for substitute domestic services, recurring loss to an estate, damage to reputation that is economically verifiable, reasonable and necessarily incurred costs due to loss of use of property and reasonable costs incurred for repair or for replacement of damaged property, whichever is less.

(b) "Noneconomic damages" means subjective, nonmonetary losses, including but not limited to pain, mental suffering, emotional distress, humiliation, injury to reputation, loss of care, comfort, companionship and society, loss of consortium, inconvenience and interference with normal and usual activities apart from gainful employment.

(3) This section does not apply to punitive damages.

(4) The jury shall not be advised of the limitation set forth in this section.

[Formerly 18.560]



Section 31.715 - Limitation on recovery of noneconomic damages arising out of operation of motor vehicle; uninsured plaintiff; plaintiff driving under influence of intoxicants.

(2) For the purpose of the limitation on liability established by this section, a person is conclusively presumed to have been in violation of ORS 806.010 or 813.010 if the person is convicted in a criminal proceeding of one or both of those offenses. If the person has not been convicted of violating ORS 806.010 or 813.010, the defendant in the civil action may establish in the civil action, by a preponderance of the evidence, that the plaintiff was in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred.

(3) The court shall abate a civil action upon the motion of any defendant in the civil action against whom a plaintiff has asserted a claim for noneconomic damages if the defendant alleges that the claim of the plaintiff is subject to the limitation on liability established by this section and:

(a) A criminal proceeding for a violation of ORS 813.010 has been commenced against the plaintiff in the civil action at the time the motion is made; or

(b) The district attorney for the county in which the conduct occurred informs the court at the time the motion is made that criminal proceedings for a violation of ORS 813.010 will be commenced against the plaintiff in the civil action.

(4) The court may order that only the claim that is subject to the limitation on liability established by this section be abated under subsection (3) of this section. An abatement under subsection (3) of this section shall remain in effect until the conclusion of the criminal proceedings.

(5) The limitation on liability established by this section does not apply if:

(a) The defendant in the civil action was also in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred;

(b) The death or injury resulted from acts or omissions of the defendant that constituted an intentional tort;

(c) The defendant was engaged in conduct that would constitute a violation of ORS 811.140 at the time the act or omission causing the death or injury occurred; or

(d) The defendant was engaged in conduct that would constitute a felony at the time the act or omission causing the death or injury occurred.

(6) The limitation on liability established by this section based on a violation of ORS 806.010 does not apply if the plaintiff in the civil action was insured under a motor vehicle liability insurance policy within 180 days before the act or omission occurred, and the plaintiff has not operated a motor vehicle in violation of ORS 806.010 within the one-year period immediately preceding the date on which coverage under the motor vehicle liability insurance policy lapsed.

[Formerly 18.592]



Section 31.725 - Pleading punitive damages; motion to amend pleading to assert claim for punitive damages; hearing.

(2) At the time of filing a pleading with the court, the pleading may not contain a request for an award of punitive damages. At any time after the pleading is filed, a party may move the court to allow the party to amend the pleading to assert a claim for punitive damages. The party making the motion may submit affidavits and documentation supporting the claim for punitive damages. The party or parties opposing the motion may submit opposing affidavits and documentation.

(3) The court shall deny a motion to amend a pleading made under the provisions of this section if:

(a) The court determines that the affidavits and supporting documentation submitted by the party seeking punitive damages fail to set forth specific facts supported by admissible evidence adequate to avoid the granting of a motion for a directed verdict to the party opposing the motion on the issue of punitive damages in a trial of the matter; or

(b) The party opposing the motion establishes that the timing of the motion to amend prejudices the party’s ability to defend against the claim for punitive damages.

(4) The court may grant a continuance on a motion under this section to allow a party opposing the motion to conduct such discovery as is necessary to establish one of the grounds for denial of the motion specified in subsection (3) of this section. If the court grants the motion, the court may continue the action to allow such discovery as the defendant may require to defend against the claim for punitive damages.

(5) Subject to subsection (4) of this section, the court shall conduct a hearing on a motion filed under this section not more than 30 days after the motion is filed and served. The court shall issue a decision within 10 days after the hearing. If no decision is issued within 10 days, the motion shall be considered denied.

(6) Discovery of evidence of a defendant’s ability to pay shall not be allowed by a court unless and until the court grants a motion to amend a pleading under this section.

[Formerly 18.535]



Section 31.730 - Standards for award of punitive damages; required review of award by court; additional reduction of award for remedial measures.

(2) If an award of punitive damages is made by a jury, the court shall review the award to determine whether the award is within the range of damages that a rational juror would be entitled to award based on the record as a whole, viewing the statutory and common-law factors that allow an award of punitive damages for the specific type of claim at issue in the proceeding.

(3) In addition to any reduction that may be made under subsection (2) of this section, upon the motion of a defendant the court may reduce the amount of any judgment requiring the payment of punitive damages entered against the defendant if the defendant establishes that the defendant has taken remedial measures that are reasonable under the circumstances to prevent reoccurrence of the conduct that gave rise to the claim for punitive damages. In reducing awards of punitive damages under the provisions of this subsection, the court shall consider the amount of any previous judgment for punitive damages entered against the same defendant for the same conduct giving rise to a claim for punitive damages.

[Formerly 18.537]



Section 31.735 - Distribution of punitive damages; notice to Department of Justice; order of application.

(a) Thirty percent is payable to the prevailing party. The attorney for the prevailing party shall be paid out of the amount allocated under this paragraph, in the amount agreed upon between the attorney and the prevailing party. However, in no event may more than 20 percent of the amount awarded as punitive damages be paid to the attorney for the prevailing party.

(b) Sixty percent is payable to the Attorney General for deposit in the Criminal Injuries Compensation Account of the Department of Justice Crime Victims’ Assistance Section, and may be used only for the purposes set forth in ORS chapter 147. However, if the prevailing party is a public entity, the amount otherwise payable to the Criminal Injuries Compensation Account shall be paid to the general fund of the public entity.

(c) Ten percent is payable to the Attorney General for deposit in the State Court Facilities and Security Account established under ORS 1.178, and may be used only for the purposes specified in ORS 1.178 (2)(d).

(2) The party preparing the proposed judgment shall assure that the judgment identifies the judgment creditors specified in subsection (1) of this section.

(3) Upon the entry of a verdict including an award of punitive damages, the prevailing party shall provide notice of the verdict to the Department of Justice. In addition, upon entry of a judgment based on a verdict that includes an award of punitive damages, the prevailing party shall provide notice of the judgment to the Department of Justice. The notices required under this subsection must be in writing and must be delivered to the Department of Justice Crime Victims’ Assistance Section in Salem, Oregon within five days after the entry of the verdict or judgment.

(4) Whenever a judgment includes both compensatory and punitive damages, any payment on the judgment by or on behalf of any defendant, whether voluntary or by execution or otherwise, shall be applied first to compensatory damages, costs and court-awarded attorney fees awarded against that defendant and then to punitive damages awarded against that defendant unless all affected parties, including the Department of Justice, expressly agree otherwise, or unless that application is contrary to the express terms of the judgment.

(5) Whenever any judgment creditor of a judgment which includes punitive damages governed by this section receives any payment on the judgment by or on behalf of any defendant, the judgment creditor receiving the payment shall notify the attorney for the other judgment creditors and all sums collected shall be applied as required by subsections (1) and (4) of this section, unless all affected parties, including the Department of Justice, expressly agree otherwise, or unless that application is contrary to the express terms of the judgment. [Formerly 18.540; 2011 c.597 §311; 2011 c.689 §1]

Note: Section 3, chapter 689, Oregon Laws 2011, provides:

Sec. 3. The amendments to ORS 31.735 by section 1 of this 2011 Act apply only to causes of action that arise on or after the effective date of this 2011 Act [August 2, 2011].

[2011 c.689 §3]



Section 31.740 - When award of punitive damages against health practitioner prohibited.

(1) The health practitioner is licensed, registered or certified as:

(a) A psychologist under ORS 675.030 to 675.070, 675.085 and 675.090;

(b) An occupational therapist under ORS 675.230 to 675.300;

(c) A regulated social worker under ORS 675.510 to 675.600;

(d) A physician under ORS 677.100 to 677.228 or 677.805 to 677.840;

(e) An emergency medical services provider under ORS chapter 682;

(f) A nurse under ORS 678.040 to 678.101;

(g) A nurse practitioner under ORS 678.375 to 678.390;

(h) A dentist under ORS 679.060 to 679.180;

(i) A dental hygienist under ORS 680.040 to 680.100;

(j) A denturist under ORS 680.515 to 680.535;

(k) An audiologist or speech-language pathologist under ORS 681.250 to 681.350;

(L) An optometrist under ORS 683.040 to 683.155 and 683.170 to 683.220;

(m) A chiropractor under ORS 684.040 to 684.105;

(n) A naturopath under ORS 685.060 to 685.110, 685.125 and 685.135;

(o) A massage therapist under ORS 687.011 to 687.250;

(p) A physical therapist under ORS 688.040 to 688.145;

(q) A medical imaging licensee under ORS 688.445 to 688.525;

(r) A pharmacist under ORS 689.151 and 689.225 to 689.285;

(s) A physician assistant as provided by ORS 677.505 to 677.525; or

(t) A professional counselor or marriage and family therapist under ORS 675.715 to 675.835; and

(2) The health practitioner was engaged in conduct regulated by the license, registration or certificate issued by the appropriate governing body and was acting within the scope of practice for which the license, registration or certificate was issued and without malice. [Formerly 18.550; 2005 c.366 §4; 2009 c.442 §27; 2009 c.833 §26; 2011 c.396 §1; 2011 c.703 §20; 2013 c.129 §20]

Note: Section 2, chapter 396, Oregon Laws 2011, provides:

Sec. 2. The amendments to ORS 31.740 by section 1 of this 2011 Act apply only to causes of action that arise on or after the effective date of this 2011 Act [January 1, 2012].

[2011 c.396 §2]



Section 31.760 - Evidence of nonuse of safety belt or harness to mitigate damages.

(2) Subsection (1) of this section shall not apply to:

(a) Actions brought under ORS 30.900 to 30.920; or

(b) Actions to recover damages for personal injuries arising out of a motor vehicle accident when nonuse of a safety belt or harness is a substantial contributing cause of the accident itself.

[Formerly 18.590]



Section 31.800 - Right of contribution among joint tortfeasors; limitations; subrogation of insurer; effect on indemnity right.

(2) The right of contribution exists only in favor of a tortfeasor who has paid more than a proportional share of the common liability, and the total recovery of the tortfeasor is limited to the amount paid by the tortfeasor in excess of the proportional share. No tortfeasor is compelled to make contribution beyond the proportional share of the tortfeasor of the entire liability.

(3) A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what is reasonable.

(4) A liability insurer, who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer, is subrogated to the tortfeasor’s right of contribution to the extent of the amount it has paid in excess of the tortfeasor’s proportional share of the common liability. This subsection does not limit or impair any right of subrogation arising from any other relationship.

(5) This section does not impair any right of indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of the indemnity obligation.

(6) This section shall not apply to breaches of trust or of other fiduciary obligation.

[Formerly 18.440]



Section 31.805 - Basis for proportional shares of tortfeasors.

(2) If equity requires, the collective liability of some as a group shall constitute a single share. Principles of equity applicable to contribution generally shall apply.

[Formerly 18.445]



Section 31.810 - Enforcement of right of contribution; commencement of separate action; barring right of contribution; effect of satisfaction of judgment.

(2) Where a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action.

(3) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by the tortfeasor to enforce contribution must be commenced within two years after the judgment has become final by lapse of time for appeal or after appellate review.

(4) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, the right of contribution of that tortfeasor is barred unless the tortfeasor has either:

(a) Discharged by payment the common liability within the statute of limitations period applicable to claimant’s right of action against the tortfeasor and has commenced action for contribution within two years after payment; or

(b) Agreed while action is pending against the tortfeasor to discharge the common liability and has within two years after the agreement paid the liability and commenced action for contribution.

(5) The running of the statute of limitations applicable to a claimant’s right of recovery against a tortfeasor shall not operate to bar recovery of contribution against the tortfeasor or the claimant’s right of recovery against a tortfeasor specified in ORS 31.600 (2) who has been made a party by another tortfeasor.

(6) The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(7) The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution.

[Formerly 18.450]



Section 31.815 - Covenant not to sue; effect; notice.

(a) It does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide; but the claimant’s claim against all other persons specified in ORS 31.600 (2) for the injury or wrongful death is reduced by the share of the obligation of the tortfeasor who is given the covenant, as determined under ORS 31.605 and 31.610; and

(b) It discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.

(2) When a covenant described in subsection (1) of this section is given, the claimant shall give notice of all of the terms of the covenant to all persons against whom the claimant makes claims.

[Formerly 18.455]



Section 31.820 - Severability.

[Formerly 18.460]



Section 31.825 - Assignment of cause of action against insurer.

[Formerly 17.100]



Section 31.850



Section 31.855



Section 31.860



Section 31.862



Section 31.865



Section 31.870



Section 31.872



Section 31.875



Section 31.878



Section 31.880



Section 31.885



Section 31.890



Section 31.980 - Action for alienation of affections abolished.

[Formerly 30.840]



Section 31.982 - Action for criminal conversation abolished.

[Formerly 30.850]






Chapter 032 - (Former Provisions)

Section 32.010

[Repealed by 1981 c. 898 §53]



Section 32.020



Section 32.030

[Repealed by 1981 c. 898 §53]



Section 32.040

[Repealed by 1981 c. 898 §53]



Section 32.050

[Repealed by 1981 c. 898 §53]



Section 32.060

[Repealed by 1981 c. 898 §53]






Chapter 033 - Special Proceedings and Procedures

Section 33.010



Section 33.015 - Definitions for ORS 33.015 to 33.155.

(1) "Confinement" means custody or incarceration, whether actual or constructive.

(2) "Contempt of court" means the following acts, done willfully:

(a) Misconduct in the presence of the court that interferes with a court proceeding or with the administration of justice, or that impairs the respect due the court.

(b) Disobedience of, resistance to or obstruction of the court’s authority, process, orders or judgments.

(c) Refusal as a witness to appear, be sworn or answer a question contrary to an order of the court.

(d) Refusal to produce a record, document or other object contrary to an order of the court.

(e) Violation of a statutory provision that specifically subjects the person to the contempt power of the court.

(3) "Punitive sanction" means a sanction imposed to punish a past contempt of court.

(4) "Remedial sanction" means a sanction imposed to terminate a continuing contempt of court or to compensate for injury, damage or costs resulting from a past or continuing contempt of court.

[1991 c.724 §1; 2005 c.22 §23]



Section 33.020



Section 33.025 - Nature of contempt power; corporate defendants.

(2) A corporation is liable for contempt if:

(a) The conduct constituting contempt is engaged in by an agent of the corporation while acting within the scope of employment and on behalf of the corporation;

(b) The conduct constituting contempt consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by a court; or

(c) The conduct constituting contempt is engaged in, authorized, solicited, requested, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of employment and on behalf of the corporation.

(3) The board of directors and high managerial agents shall be subject to the contempt powers of a court for contempt by a corporation if those persons engage in, authorize, solicit, request, command or knowingly tolerate the conduct constituting contempt.

(4) As used in this section, "agent" and "high managerial agent" have those meanings given in ORS 161.170.

[1991 c.724 §2]



Section 33.030



Section 33.035 - Appointed counsel.

(1) For contempt of a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court, appointment and payment of counsel shall be made as provided in ORS 135.055, 151.216 and 151.219.

(2) For contempt of a justice court, municipal court or other public body not described in subsection (1) of this section, payment for and appointment of counsel shall be made as otherwise provided by law for the court or public body.

[1991 c.724 §3; 2001 c.962 §63]



Section 33.040



Section 33.045 - Types of sanctions.

(2) Confinement may be remedial or punitive. The sanction is:

(a) Remedial if it continues or accumulates until the defendant complies with the court’s order or judgment.

(b) Punitive if it is for a definite period that will not be reduced even if the defendant complies with the court’s order or judgment.

(3) A fine may be remedial or punitive. A fine is:

(a) Punitive if it is for a past contempt.

(b) Remedial if it is for continuing contempt and the fine accumulates until the defendant complies with the court’s judgment or order or if the fine may be partially or entirely forgiven when the defendant complies with the court’s judgment or order.

(4) Any sanction requiring payment of amounts to one of the parties to a proceeding is remedial.

(5) Any sanction imposed by a court for contempt is in addition to any civil remedy or criminal sanction that may be available as a result of the conduct constituting contempt. In any civil or criminal proceedings arising out of the conduct constituting contempt, the court shall take into consideration any contempt sanctions previously imposed for the same act.

[1991 c.724 §4]



Section 33.050



Section 33.055 - Procedure for imposition of remedial sanctions.

(2) The following persons may initiate the proceeding or, with leave of the court, participate in the proceeding, by filing a motion requesting that defendant be ordered to appear:

(a) A party aggrieved by an alleged contempt of court.

(b) A district attorney.

(c) A city attorney.

(d) The Attorney General.

(e) Any other person specifically authorized by statute to seek imposition of sanctions for contempt.

(3) A motion to initiate a proceeding under this section shall be filed in the proceeding to which the contempt is related, if there is a related proceeding.

(4) The person initiating a proceeding under this section shall file supporting documentation or affidavits sufficient to give defendant notice of the specific acts alleged to constitute contempt.

(5)(a) The court may issue an order directing the defendant to appear. Except as otherwise provided in paragraph (b) of this subsection, the defendant shall be personally served with the order to appear in the manner provided in ORCP 7 and 9. The court may order service by a method other than personal service or issue an arrest warrant if, based upon motion and supporting affidavit, the court finds that the defendant cannot be personally served.

(b) The defendant shall be served by substituted service if personal service is waived under ORS 107.835. If personal service is waived under ORS 107.835, the defendant shall be served by the method specified in the waiver.

(6) The court may impose a remedial sanction only after affording the defendant opportunity for a hearing tried to the court. The defendant may waive the opportunity for a hearing by stipulated order filed with the court.

(7) A defendant has no right to a jury trial and, except as provided in this section, has only those rights accorded to a defendant in a civil action.

(8) A defendant is entitled to be represented by counsel. A court shall not impose on a defendant a remedial sanction of confinement unless, before the hearing is held, the defendant is:

(a) Informed that such sanction may be imposed; and

(b) Afforded the same right to appointed counsel required in proceedings for the imposition of an equivalent punitive sanction of confinement.

(9) If the defendant is not represented by counsel when coming before the court, the court shall inform the defendant of the right to counsel, and of the right to appointed counsel if the defendant is entitled to, and financially eligible for, appointed counsel under subsection (8) of this section.

(10) Inability to comply with an order of the court is an affirmative defense.

(11) In any proceeding for imposition of a remedial sanction other than confinement, proof of contempt shall be by clear and convincing evidence. In any proceeding for imposition of a remedial sanction of confinement, proof of contempt shall be beyond a reasonable doubt.

(12) Proceedings under this section are subject to rules adopted under ORS 33.145. Proceedings under this section are not subject to the Oregon Rules of Civil Procedure except as provided in subsection (5) of this section or as may be provided in rules adopted under ORS 33.145.

[1991 c.724 §5; 1993 c.448 §7; 2001 c.962 §77; 2005 c.22 §24]



Section 33.060



Section 33.065 - Procedure for imposition of punitive sanctions.

(2) The following persons may initiate the proceeding by an accusatory instrument charging a person with contempt of court and seeking a punitive sanction:

(a) A city attorney.

(b) A district attorney.

(c) The Attorney General.

(3) If a city attorney, district attorney or Attorney General who regularly appears before the court declines to prosecute a contempt, and the court determines that remedial sanctions would not provide an effective alternative remedy, the court may appoint an attorney who is authorized to practice law in this state, and who is not counsel for an interested party, to prosecute the contempt. The court shall allow reasonable compensation for the appointed attorney’s attendance, to be paid by:

(a) The Oregon Department of Administrative Services, if the attorney is appointed by the Supreme Court, the Court of Appeals or the Oregon Tax Court;

(b) The city where the court is located, if the attorney is appointed by a municipal court; and

(c) The county where the prosecution is initiated, in all other cases.

(4) The prosecutor may initiate proceedings on the prosecutor’s own initiative, on the request of a party to an action or proceeding or on the request of the court. After the prosecutor files an accusatory instrument, the court may issue any order or warrant necessary to compel the appearance of the defendant.

(5) Except as otherwise provided by this section, the accusatory instrument is subject to the same requirements and laws applicable to an accusatory instrument in a criminal proceeding, and all proceedings on the accusatory instrument shall be in the manner prescribed for criminal proceedings.

(6) Except for the right to a jury trial, the defendant is entitled to the constitutional and statutory protections, including the right to appointed counsel, that a defendant would be entitled to in a criminal proceeding in which the fine or term of imprisonment that could be imposed is equivalent to the punitive sanctions sought in the contempt proceeding. This subsection does not affect any right to a jury that may otherwise be created by statute.

(7) Inability to comply with an order of the court is an affirmative defense. If the defendant proposes to rely in any way on evidence of inability to comply with an order of the court, the defendant shall, not less than five days before the trial of the cause, file and serve upon the city attorney, district attorney or Attorney General prosecuting the contempt a written notice of intent to offer that evidence. If the defendant fails to file and serve the notice, the defendant shall not be permitted to introduce evidence of inability to comply with an order of the court at the trial of the cause unless the court, in its discretion, permits such evidence to be introduced where just cause for failure to file the notice, or to file the notice within the time allowed, is made to appear.

(8) The court may impose a remedial sanction in addition to or in lieu of a punitive sanction.

(9) In any proceeding for imposition of a punitive sanction, proof of contempt shall be beyond a reasonable doubt.

[1991 c.724 §6; 2001 c.962 §78]



Section 33.070



Section 33.075 - Compelling attendance of defendant.

(2) A person against whom a complaint has been issued under ORS 33.065 may be cited to appear in lieu of custody as provided in ORS 133.055. If the person fails to appear at the time and place specified in the citation, the court may issue any order or warrant necessary to compel the appearance of the defendant.

(3) When the court issues a warrant for contempt, the court shall specify a security amount. Unless the defendant pays the security amount upon arrest, the sheriff shall keep the defendant in custody until either a release decision is made by the court or until disposition of the contempt proceedings.

(4) The defendant shall be discharged from the arrest upon executing and delivering to the sheriff, at any time before the return day of the warrant, a security release or a release agreement as provided in ORS 135.230 to 135.290, to the effect that the defendant will appear on the return day and abide by the order or judgment of the court or officer or pay, as may be directed, the sum specified in the warrant.

(5) The sheriff shall return the warrant and the security deposit, if any, given to the sheriff by the defendant by the return day specified in the warrant.

(6) When a warrant for contempt issued under subsection (2) of this section has been returned after having been served and the defendant does not appear on the return day, the court may do either or both of the following:

(a) Issue another warrant.

(b) Proceed against the security deposited upon the arrest.

(7) If the court proceeds against the security under subsection (6) of this section and the sum specified is recovered, the court may award to any party to the action any or all of the money recovered as remedial damages.

[1991 c.724 §7; 1993 c.196 §3; 2011 c.597 §119]



Section 33.080



Section 33.085 - Compelling testimony of witness.

(2) In any case where the person initiating the proceeding is not represented by the district attorney, county counsel or Attorney General, the person initiating the proceeding shall serve a notice of intent to compel testimony on the district attorney of the county where the contempt proceeding is pending and on the Attorney General. The notice shall be served not less than 14 calendar days before any hearing on the motion to compel testimony.

(3) The notice required by this section shall identify the witness whose testimony the person initiating the proceeding intends to compel and include, if known, the witness’ name, date of birth, residence address and Social Security number, and other pending proceedings or criminal charges involving the witness. The notice shall also include the case name and number of the contempt proceeding and the date, time and place set for any hearing scheduled as provided in ORS 136.617.

(4) If the person initiating the proceeding fails to serve the required advance notice or fails to serve the notice within the time required, the court shall grant a continuance for not less than 14 calendar days from the date the notice is served to allow the district attorney and Attorney General opportunity to be heard on the matter of compelling testimony. The court may compel testimony under this subsection only after the full notice period and opportunity to be heard, unless before that time the district attorney and Attorney General waive in writing any objection to the motion to compel.

(5) In any hearing on a motion to compel testimony under this section, the district attorney of the county in which the contempt proceeding is pending and the Attorney General each may appear to present evidence or arguments to support or oppose the motion.

(6) In lieu of compelling testimony under this section, the court may continue the contempt proceeding until disposition of any criminal action that is pending against the witness whose testimony is sought and that charges the witness with a crime.

[1991 c.724 §7a]



Section 33.090



Section 33.095



Section 33.096 - Summary imposition of sanction.

[1991 c.724 §8]



Section 33.100



Section 33.105 - Sanctions authorized.

(a) Payment of a sum of money sufficient to compensate a party for loss, injury or costs suffered by the party as the result of a contempt of court.

(b) Confinement for so long as the contempt continues, or six months, whichever is the shorter period.

(c) An amount not to exceed $500 or one percent of the defendant’s annual gross income, whichever is greater, for each day the contempt of court continues. The sanction imposed under this paragraph may be imposed as a fine or to compensate a party for the effects of the continuing contempt.

(d) An order designed to insure compliance with a prior order of the court, including probation.

(e) Payment of all or part of any attorney fees incurred by a party as the result of a contempt of court.

(f) A sanction other than the sanctions specified in paragraphs (a) to (e) of this subsection if the court determines that the sanction would be an effective remedy for the contempt.

(2) Unless otherwise provided by statute, a court may impose one or more of the following punitive sanctions for each separate contempt of court:

(a) A fine of not more than $500 or one percent of the defendant’s annual gross income, whichever is greater.

(b) Forfeiture of any proceeds or profits obtained through the contempt.

(c) Confinement for not more than six months.

(d) Probation or community service.

(3) In a summary proceeding under ORS 33.096, a court may impose one or more of the following sanctions for each separate contempt of court:

(a) A punitive fine of not more than $500;

(b) Confinement as a punitive sanction for not more than 30 days; or

(c) Probation or community service.

(4) The court may impose a punitive sanction for past conduct constituting contempt of court even though similar present conduct is a continuing contempt of court.

[1991 c.724 §9]



Section 33.110



Section 33.115 - Referral to another judge.

[1991 c.724 §10; 1995 c.658 §121]



Section 33.125 - Appeal.

(2) A judgment in a proceeding for imposition of a remedial sanction may be appealed in the same manner as from a judgment in an action at law. An appeal from a judgment imposing a punitive sanction shall be in the manner provided for appeals in ORS chapter 138. Appeals from judgments imposing sanctions for contempt in municipal courts and justice courts shall be in the manner provided by law for appeals from those courts.

(3)(a) If a motion to initiate proceedings to impose remedial sanctions is filed in a related proceeding under ORS 33.055 (3) before entry of judgment in the related proceeding, and the court determines that the defendant is in contempt, the court may suspend imposition of sanctions and entry of judgment on the contempt until entry of judgment in the related proceeding.

(b) If a motion to initiate proceedings to impose remedial sanctions is filed in a related proceeding under ORS 33.055 (3) before entry of judgment in the related proceeding, and the court denies the motion or declines to impose sanctions, the court shall enter judgment on that denial or determination only as part of the judgment in the related proceeding.

(4) An appeal from a contempt judgment shall not stay any action or proceeding to which the contempt is related.

[1991 c.724 §11; 2003 c.576 §233; 2005 c.568 §28]



Section 33.130



Section 33.135 - Limitations of actions.

(2) For the purposes of this section, a proceeding to impose remedial sanctions shall be deemed commenced as to each defendant when the motion provided for in ORS 33.055 is filed.

(3) Proceedings to impose punitive sanctions are subject to ORS 131.135, 131.145 and 131.155.

(4) The time limitations imposed by subsection (1) of this section shall not act to bar proceedings to impose sanctions for an act or omission that constitutes a continuing contempt at the time contempt proceedings are commenced. The willful failure of an obligor, as that term is defined in ORS 110.503, to pay a support obligation after that obligation becomes a judgment is a contempt without regard to when the obligation became a judgment.

(5) Proceedings to impose remedial or punitive sanctions for failure to pay a support obligation by an obligor, as defined in ORS 110.503, shall be commenced within 10 years of the act or omission constituting contempt.

[1991 c.724 §12; 2005 c.560 §15; 2015 c.298 §88]



Section 33.140



Section 33.145 - Rules.

[1991 c.724 §13]



Section 33.150



Section 33.155 - Applicability.

[1991 c.724 §14]



Section 33.210



Section 33.220

[Renumbered 36.305 in 1989]



Section 33.230



Section 33.240

[Renumbered 36.315 in 1989]



Section 33.250

[Renumbered 36.320 in 1989]



Section 33.260

[Renumbered 36.325 in 1989]



Section 33.270

[Renumbered 36.330 in 1989]



Section 33.280

[Renumbered 36.335 in 1989]



Section 33.290

[Renumbered 36.340 in 1989]



Section 33.300



Section 33.310



Section 33.320



Section 33.330

[Renumbered 36.360 in 1989]



Section 33.340



Section 33.350



Section 33.360



Section 33.370



Section 33.380



Section 33.390



Section 33.400



Section 33.410 - Jurisdiction; grounds.

[Amended by 1967 c.534 §11; 1975 c.733 §1]



Section 33.420 - Notice of application and judgment; exceptions and waiver of notice requirement.

(2) Before entering a judgment for a change of name in the case of a minor child the court shall require that, in addition to the notice required under subsection (1) of this section, written notice be given to the parents of the child, both custodial and noncustodial, and to any legal guardian of the child.

(3) Notwithstanding subsection (2) of this section, notice of an application for the change of name of a minor child need not be given to a parent of the child if the other parent of the child files a verified statement in the change of name proceeding that asserts that the minor child has not resided with the other parent and that the other parent has not contributed or tried to contribute to the support of the child.

(4)(a) Upon the request of an applicant, the court shall waive the requirement of public notice of the application for or judgment for a change of name under subsection (1) of this section if the applicant is a certified adult program participant in the Address Confidentiality Program under ORS 192.826, unless the court issues an order pursuant to a finding of good cause under ORS 192.848.

(b) If the court grants an applicant’s request to waive the public notice requirement under this subsection, the court shall seal the record of the case.

(c) If the court denies an applicant’s request to waive the public notice requirement under this subsection, the court shall seal the record of the case unless the court finds that the interest of the public in the case outweighs the safety concerns of the applicant.

(d) This subsection does not apply to an adult applicant appearing as a guardian ad litem for a minor child.

[Amended by 1983 c.369 §6; 1997 c.872 §22; 2001 c.779 §12; 2003 c.576 §308; 2013 c.316 §1]



Section 33.430 - Change of name on record of live birth; court conference with child.

(2) The evidence upon which the new record of live birth was made, and the original record of live birth, shall be sealed and filed by the State Registrar of the Center for Health Statistics, and may be opened only upon demand of the person whose name was changed, if of legal age, or by an order of a court of competent jurisdiction.

(3) When a change of name by parents will affect the name of their child under subsection (1) of this section, the court, on its own motion or on request of a child of the parents, may take testimony from or confer with the child and may exclude from the conference the parents and other persons if the court finds that such action would be in the best interests of the child. However, the court shall permit an attorney for the parents to attend the conference, and the conference shall be reported. If the court finds that a change of name would not be in the best interests of the child, the court may provide in the order changing the name of the parents that such change of name shall not affect the child, and a new record of live birth shall not be prepared for the child.

[Amended by 1983 c.369 §7; 2005 c.22 §25; 2013 c.366 §51]



Section 33.440 - Application by minor child; court conference.

[1983 c.369 §5]



Section 33.460 - Jurisdiction; grounds; procedure.

(2) The court may order a legal change of sex and enter the judgment in the same manner as that provided for change of name of a person under ORS 33.410 and 33.420.

(3) If a person applies for a change of name under ORS 33.410 and 33.420 at the time the person applies for a legal change of sex under this section, the court may order change of name and legal change of sex at the same time and in the same proceeding.

[1981 c.221 §1; 1997 c.872 §23; 2003 c.576 §309; 2013 c.366 §52]



Section 33.510 - Discharge of surety or letter of credit issuer on application of surety or issuer.

[Amended by 1991 c.331 §11; 2003 c.576 §310]



Section 33.520 - Discharge of surety or letter of credit issuer on application of principal.

[Amended by 1991 c.331 §12]



Section 33.530 - Liability of sureties or letter of credit issuer after termination of bond or letter of credit.

(2) A new surety for a personal representative, guardian or conservator who issues a new bond or irrevocable letter of credit after the termination of a previous bond or irrevocable letter of credit written by another surety or letter of credit issuer for a personal representative, guardian or conservator shall not be liable for any acts or omissions of the personal representative, guardian or conservator which occurred prior to the issuance of the new bond or irrevocable letter of credit.

[1983 c.613 §§2,3; 1991 c.331 §13]



Section 33.610 - Evaluating securities of secured creditor.



Section 33.710 - Definitions; judicial examination to determine legality of any municipal corporation’s organization and actions.

(a) "Governing body" means the city council, board of commissioners, board of directors, county court or other managing board of a municipal corporation, including a board managing a municipally owned public utility or a dock commission and the governing board of a public university listed in ORS 352.002.

(b) "Municipal corporation" means any county, city, port, school district, union high school district, community college district or public university listed in ORS 352.002 with a governing board and all other public or quasi-public corporations, including a municipal utility or dock commission operated by a separate board or commission.

(2) The governing body may commence a proceeding in the circuit court of the county in which the municipal corporation or the greater part thereof is located, for the purpose of having a judicial examination and judgment of the court as to the regularity and legality of:

(a) The proceedings in connection with the establishment or creation of the municipal corporation, including any action or proceedings proclaiming the creation of the municipal corporation or declaring the result of any election therein.

(b) The proceedings of the governing body and of the municipal corporation providing for and authorizing the issue and sale of bonds of the municipal corporation, whether the bonds or any of them have or have not been sold or disposed of.

(c) Any order of the governing body levying a tax.

(d) The authorization of any contract and as to the validity of the contract, whether or not it has been executed.

(e) Any decision of the governing body that raises novel or important legal issues that would be efficiently and effectively resolved by a proceeding before the decision becomes effective, when the decision will:

(A) Require a significant expenditure of public funds;

(B) Significantly affect the lives or businesses of a significant number of persons within the boundaries of the governing body; or

(C) Indirectly impose a significant financial burden on the cost of conducting business within the boundaries of the governing body.

(f) The authority of the governing body to enact any ordinance, resolution or regulation.

(g) Any ordinance, resolution or regulation enacted by the governing body, including the constitutionality of the ordinance, resolution or regulation.

(3) All proceedings of the municipal corporation may be judicially examined and determined in one special proceeding, or any part thereof may be separately examined and determined by the court.

(4) Nothing in this section allows a governing body to have a judicial examination and judgment of the court without a justiciable controversy.

[Amended by 1975 c.133 §1; 2003 c.548 §1; 2013 c.768 §124; 2015 c.767 §46]



Section 33.720 - Proceeding in rem; practice and procedure as in action not triable by right to jury; service by publication; appeal; costs.

(2) Jurisdiction of the municipal corporation shall be obtained by the publication of notice directed to the municipal corporation; and jurisdiction of the electors of the municipal corporation shall be obtained by publication of notice directed to all electors, freeholders, taxpayers and other interested persons, without naming such electors, freeholders, taxpayers and other interested persons individually. The notice shall be served on all parties in interest by publication thereof for at least once a week for three successive weeks in a newspaper of general circulation published in the county where the proceeding is pending, or if no such newspaper is published therein, then in a contiguous county. Jurisdiction shall be complete within 10 days after the date of completing publication of the notice as provided in this section.

(3) Any person interested may at any time before the expiration of the 10 days appear and contest the validity of such proceeding, or of any of the acts or things therein enumerated. Such proceeding shall be tried forthwith and judgment rendered as expeditiously as possible declaring the matter so contested to be either valid or invalid. Any order or judgment in the course of such proceeding may be made and rendered by the judge in vacation or otherwise; and for that purpose, the court shall be deemed at all times to be in session and the act of the judge in making the order or judgment shall be the act of the court.

(4) Any party may appeal to the Court of Appeals from a judgment rendered in such proceeding. The court, in inquiring into the regularity, legality or correctness of any proceeding of the municipal corporation or its governing body shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties to the special proceeding, and may approve the proceedings in part and may disapprove and declare illegal or invalid in part other or subsequent proceedings, or may approve or disapprove the proceedings, or may approve the proceedings in part and disapprove the remainder thereof.

(5) Costs of the proceeding may be allowed and apportioned between the parties in the discretion of the court.

(6) Upon conclusion of a proceeding authorized by ORS 33.710 (2)(b), including any appeal of a judgment, the judgment entered in the proceeding is binding upon the parties and all other persons. Claim preclusion and issue preclusion apply to all matters adjudicated in the proceeding. Except for an action to enforce a judgment, the courts of this state do not have jurisdiction over an action by or against the governing body or municipal corporation named in the judgment if the purpose of the action is to seek judicial review or judicial examination, directly or indirectly, of a matter adjudicated in the proceeding.

[Amended by 1975 c.133 §2; 1979 c.284 §69; 2001 c.537 §1; 2003 c.576 §234]



Section 33.810



Section 33.820



Section 33.830



Section 33.850 - Definitions for ORS 33.850 to 33.875.

(1) "Annuity issuer" means an insurer that has entered into a contract to fund periodic payments under a structured settlement agreement.

(2) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, financial advisor or other professional advisor:

(a) Who is engaged by a payee to render advice concerning the legal, tax or financial implications of a transfer;

(b) Who is not affiliated with or compensated by the transferee; and

(c) Whose compensation for providing the advice is not affected by whether a transfer occurs or does not occur.

(3) "Obligor" means a party that has a continuing obligation to make periodic payments to a payee under a structured settlement agreement or an agreement that provides for a qualified assignment as defined in section 130 of the Internal Revenue Code, as of January 1, 2006.

(4) "Payee" means an individual who is receiving tax-free payments under a structured settlement agreement and proposes to make a transfer of payment rights.

(5) "Payment rights" means rights to receive periodic payments under a structured settlement agreement, whether from the obligor or the annuity issuer.

(6) "Periodic payments" includes both recurring payments and scheduled future lump sum payments.

(7) "Responsible administrative authority" means a government authority vested by law with exclusive jurisdiction over the original tort claim or workers’ compensation claim that was resolved in a structured settlement agreement.

(8) "Structured settlement agreement" means an agreement, judgment, stipulation or release embodying the terms of an arrangement for periodic payment of damages from an obligor or an annuity issuer for:

(a) Personal injuries or sickness established by settlement or judgment in resolution of a tort claim; or

(b) Periodic payments in settlement of a workers’ compensation claim.

(9) "Terms of the structured settlement agreement" includes the terms of:

(a) A structured settlement agreement;

(b) An annuity contract;

(c) An agreement that provides for a qualified assignment as defined in section 130 of the Internal Revenue Code, as of January 1, 2006; and

(d) Any order or other approval of any court, responsible administrative authority or other government authority that authorized or approved the structured settlement agreement.

(10) "Transfer" means any sale, assignment, pledge or other alienation or encumbrance of payment rights made by a payee for consideration. "Transfer" does not include the creation or perfection of an unspecified security interest in all of the payee’s payment rights entered into with an insured depository institution, or an agent or successor in interests of the insured depository institution, in the absence of any action to redirect the payments under the structured settlement agreement to the insured depository institution or otherwise to enforce a security interest against the payment rights.

(11) "Transfer agreement" means an agreement providing for a transfer of payment rights.

(12) "Transferee" means a party acquiring or proposing to acquire payment rights through a transfer agreement.

[2005 c.173 §1; 2013 c.736 §1]



Section 33.855 - Transfer of payment rights; petition; notice.

(a) The payee is domiciled in this state;

(b) The domicile or principal place of business of the obligor or the annuity issuer is located in this state;

(c) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(d) The structured settlement agreement is expressly governed by the laws of this state.

(2) Prior to transferring payment rights under ORS 33.850 to 33.875, the transferee shall file a petition for approval of the transfer:

(a) In the county in which the payee resides; or

(b) In any court or before any responsible administrative authority in this state that approved the structured settlement agreement.

(3) Not less than 20 days prior to the scheduled hearing on a petition for approval of a transfer of payment rights, the transferee shall send notice of the proposed transfer to:

(a) The payee;

(b) Any beneficiary irrevocably designated under the annuity contract to receive payments following the payee’s death;

(c) The annuity issuer;

(d) The obligor; and

(e) Any other party that has continuing rights or obligations under the structured settlement agreement that is the subject of the hearing.

(4) The notice sent under subsection (3) of this section shall include:

(a) A copy of the transferee’s petition.

(b) A copy of the transfer agreement.

(c) A copy of the disclosure statement provided to the payee as required under ORS 33.860.

(d) A listing of each person for whom the payee is legally obligated to provide support, including the age of each of those persons.

(e) Notification that any person receiving notice under subsection (3) of this section is entitled to support, oppose or otherwise respond to the transferee’s petition, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing.

(f) Notification of the time and place of the hearing.

(g) Notification of the manner in which and the time by which written responses to the petition must be filed, which shall not be less than 15 days after service of the transferee’s notice, in order to be considered by the court or responsible administrative authority.

[2005 c.173 §2; 2013 c.736 §2]



Section 33.857 - Contents of petition.

(a) Include the payee’s name, age and county of residence.

(b) Describe the financial terms of the proposed transfer, including the payment rights to be transferred by the payee and the amount to be received by the payee in return for the transfer.

(c) Be accompanied by a copy of the transfer agreement.

(d) Be accompanied by a copy of the disclosure statement required under ORS 33.860, and the signature of the payee acknowledging the payee’s receipt of the disclosure statement.

(e) Generally describe the reasons why the payee seeks to transfer the payment rights.

(f) Be accompanied by a declaration under penalty of perjury by the payee:

(A) Stating whether the payee depends on structured settlement payments or government benefits for the payee’s necessary living expenses or required medical care and treatment.

(B) Stating whether the payee personally sustained physical injuries or sickness in connection with the incident from which the structured settlement arose and whether the injuries or sickness currently prevents the payee from working or substantially limits the work that the payee can perform.

(C) Providing a summary of:

(i) Any prior transfers of structured settlement payments by the payee to the transferee within the five years preceding the date of the pending transfer agreement.

(ii) Any prior transfers of structured settlement payments by the payee to a person other than the transferee within the five years preceding the date of the pending transfer agreement.

(iii) Any attempted prior transfers of structured settlement payments by the payee to the transferee or to a person other than the transferee within the year preceding the date of the pending transfer agreement, including any prior attempted transfers that were denied or that were dismissed or withdrawn prior to a decision on the merits of the transfer.

(D) If the payee has minor children, stating whether the payee is currently obligated to pay child support under any child support order, and whether the payee is current or in arrears under any child support order.

(2)(a) If the summaries required under subsection (1)(f) of this section describe any prior transfers or attempted transfers of structured settlement payments, the transferee shall, at or before the hearing on the petition:

(A) Provide to the court or responsible administrative authority a copy of the court orders approving, denying or otherwise relating to the transfers or attempted transfers involving the transferee; and

(B) Request from the payee or the annuity issuer or obligor under the structured settlement agreement copies of any court orders relating to any transfer or attempted transfer involving the payee and any other party and, if any orders are provided to the transferee, provide a copy of the orders to the court or responsible administrative authority at or before the hearing on the petition.

(b) The inability of the transferee or payee to provide copies of court orders under this subsection does not preclude the court or responsible administrative authority from approving the proposed transfer, if the court or authority determines that the court orders are not available to the transferee or payee after the transferee and payee have made reasonable requests to obtain the court orders.

[2013 c.736 §4]



Section 33.860 - Disclosure statement.

(1) The amounts and due dates of the structured settlement payments to be transferred.

(2) The aggregate amount of the payments to be transferred.

(3) The discounted present value of the payments and the rate used in calculating the discounted present value. The discounted present value shall be calculated by using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the Internal Revenue Service.

(4) The amount payable to a payee as the result of a transfer. The amount set forth in this subsection shall be calculated before any reductions are made for transfer expenses required to be listed under subsection (5) of this section or any related disbursements.

(5) An itemized listing of all applicable transfer expenses and the transferee’s best estimate of the amount of any attorney fees and disbursements. For the purposes of this subsection, "transfer expenses":

(a) Includes all fees, costs and expenses of a transfer that are required under the transfer agreement to be paid by the payee to the transferee or deducted from the amount payable to a payee as the result of a transfer.

(b) Does not include preexisting obligations of the payee payable for the payee’s account from the proceeds of a transfer.

(6) The amount calculated by subtracting the aggregate amount of the actual and estimated transfer expenses required to be listed under subsection (5) of this section from the amount identified in subsection (4) of this section.

(7) The amount of any penalties or liquidated damages payable by the payee in the event of a breach of the transfer agreement by the payee.

(8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, before the approval of the transfer by the court or responsible administrative authority.

(9) A statement that the payee is entitled to, and should, seek independent professional advice regarding the proposed transfer.

(10) A statement that transferring payment rights may or may not be financially appropriate for the payee and the payee should not proceed without first weighing and considering other offers and alternate means of obtaining funds through borrowing or the sale of other assets.

(11) A statement that the transferee’s attorney does not represent the payee in connection with the proposed transfer.

(12) A statement that the court or responsible administrative authority may require the payee to seek independent professional advice and that the expenses for the independent professional advice may be paid out of the amount paid by the transferee to the payee.

[2005 c.173 §3; 2013 c.736 §6]



Section 33.862 - Information that may be requested at hearing.

(1) The payee’s marital status and, if married or separated, the name of the payee’s spouse.

(2) The names, ages and place or places of residence of any minor children or other dependents of the payee.

(3) The amounts and sources of the payee’s monthly income and, if the payee is married, the amounts and sources of the payee’s spouse’s monthly income.

(4) If the payee has minor children, whether the payee is currently obligated to pay child support under any child support order, whether the payee is current or in arrears under any child support order and the names, addresses and telephone numbers of any persons or agencies receiving child support from the payee under the order.

(5) Whether the payee depends on the structured settlement payments that the payee proposes to transfer for the payee’s necessary living expenses or required medical care and treatment.

[2013 c.736 §5]



Section 33.865 - Required findings by court or responsible administrative authority.

(a) The transfer is in the best interest of the payee, taking into account the welfare and support of all persons for whom the payee is legally obligated to provide support.

(b) The payee has been advised in writing by the transferee to seek independent professional advice and the payee has either received independent professional advice regarding the transfer or knowingly waived independent professional advice in writing.

(c) The transfer does not contravene any applicable statute or order of any court or other government authority.

(d) The payee understands the transfer agreement, the disclosure statement required under ORS 33.860 and the financial terms of the transfer.

(e) The payee understands the payee’s right to cancel the transfer agreement as set forth in the disclosure statement required by ORS 33.860 and knowingly elected not to cancel the transfer agreement.

(f) The payee confirmed to the court or responsible administrative authority at the hearing that the payee wanted the court or authority to approve the proposed transfer and understood that the court or authority would not approve the transfer if the payee did not want the court or authority to do so.

(2) When determining whether the proposed transfer should be approved, including whether the transfer agreement is fair, reasonable and in the payee’s best interest, the court or responsible administrative authority may consider all relevant information, including information contained in the petition and any other document that is filed with the court or authority and provided at the hearing. Relevant information that may be considered under this subsection includes, but is not limited to:

(a) The reasonable preference and desire of the payee to complete the proposed transfer, taking into account the payee’s age and apparent maturity level.

(b) The purpose of the transfer and the intended use of the proceeds by the payee.

(c) The payee’s financial situation.

(d) Whether the payee depends on the structured settlement payments that the payee proposes to transfer for the payee’s necessary living expenses or required medical care and treatment.

(e) Whether the payee is employed or employable.

(f) The terms of the transfer agreement, including whether the payee is transferring monthly or lump sum payments or all or a portion of the payee’s future payments, the size of the transaction and the financial alternatives available to the payee to achieve the payee’s stated objectives.

(g) Whether the payee has experienced a change in personal, family or financial circumstances.

(h) Whether the payee has income or support other than the future periodic payments sufficient to meet the payee’s future financial obligations for support of the payee’s dependents, including child support obligations.

(i) Whether the terms of the proposed transfer agreement, including the amount to be paid to the payee and the expenses and costs of the transfer for the payee and the transferee are fair and reasonable.

(j) Whether the payee has completed or attempted previous transfers of payment rights.

(k) Whether the payee, or the payee’s family or dependents, may suffer personal, family or financial hardship if the transfer is not approved.

(L) Whether the payee received independent professional advice regarding the transaction.

[2005 c.173 §4; 2013 c.736 §7]



Section 33.870 - Liability of parties after transfer.

(1) The obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from all liability for the transferred payments.

(2) The transferee shall be liable to the obligor and the annuity issuer:

(a) If the transfer contravenes the terms of the structured settlement agreement, for any taxes incurred by the parties as a consequence of the transfer; and

(b) For any other liabilities or costs, including reasonable costs and attorney fees, arising from compliance by the parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee’s failure to comply with ORS 33.850 to 33.875.

(3) An annuity issuer or an obligor may not be required to divide any periodic payments between the payee and any transferee or assignee or between two or more transferees or assignees.

(4) Any further transfer of payment rights by the payee may be made only after compliance with all of the requirements of ORS 33.850 to 33.875.

[2005 c.173 §5]



Section 33.875 - Limitations on transfers.

(2) A transfer agreement entered into on or after January 1, 2006, by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined under the laws of this state. A transfer agreement may not authorize the transferee or any other party to confess judgment or consent to entry to judgment against the payee.

(3) A transfer of payment rights may not extend to any payments that are life contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the obligor for:

(a) Periodically confirming the payee’s survival.

(b) Giving the annuity issuer and the obligor prompt written notice in the event of the payee’s death.

(4) A payee who proposes to make a transfer of payment rights does not incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or a assignee based on any failure of the transfer to satisfy the conditions of ORS 33.850 to 33.875.

(5) Nothing in ORS 33.850 to 33.875 shall be construed to authorize a transfer of payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to January 1, 2006, is valid or invalid.

(6) Compliance with the requirements of ORS 33.850 to 33.875 is solely the responsibility of the transferee in any transfer of payment rights, and neither the obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with the requirements or failure to fulfill the conditions.

[2005 c.173 §6; 2013 c.736 §8]






Chapter 034 - Writs

Section 34.010 - Former writ of certiorari as writ of review.



Section 34.020 - Who may obtain review; intermediate orders reviewable.

[Amended by 1979 c.772 §8; 1981 c.748 §38; 1983 c.827 §42; 1991 c.817 §18; 1995 c.595 §21]



Section 34.030 - Jurisdiction to grant writ; petition for writ; time limit.

[Amended by 1979 c.772 §9a]



Section 34.040 - When allowed.

(a) Exceeded its jurisdiction;

(b) Failed to follow the procedure applicable to the matter before it;

(c) Made a finding or order not supported by substantial evidence in the whole record;

(d) Improperly construed the applicable law; or

(e) Rendered a decision that is unconstitutional.

(2) The fact that the right of appeal exists is no bar to the issuance of the writ.

[Amended by 1965 c.292 §1; 1973 c.561 §1; 1979 c.772 §13; 1995 c.79 §12; 1995 c.658 §29]



Section 34.050 - Plaintiff’s undertaking.

[Amended by 1977 c.515 §3; 1979 c.772 §9]



Section 34.055



Section 34.060 - To whom directed; return.

[Amended by 1959 c.638 §9]



Section 34.070 - Stay of proceedings.

[Amended by 1977 c.515 §4; 1979 c.772 §10]



Section 34.080 - Issuance and service of writ.



Section 34.090 - Order for further return.



Section 34.100 - Power of court on review; appeal.

[Amended by 1973 c.197 §2; 1981 c.178 §2]



Section 34.102 - Review of decisions of municipal corporations; transfers between circuit court and Land Use Board of Appeals; limitations.

(2) Except for a proceeding resulting in a land use decision or limited land use decision as defined in ORS 197.015, for which review is provided in ORS 197.830 to 197.845, or an expedited land division as described in ORS 197.360, for which review is provided in ORS 197.375 (8), the decisions of the governing body of a municipal corporation acting in a judicial or quasi-judicial capacity and made in the transaction of municipal corporation business shall be reviewed only as provided in ORS 34.010 to 34.100, and not otherwise.

(3) A petition for writ of review filed in the circuit court and requesting review of a land use decision or limited land use decision as defined in ORS 197.015 of a municipal corporation shall be transferred to the Land Use Board of Appeals and treated as a notice of intent to appeal if the petition was filed within the time allowed for filing a notice of intent to appeal pursuant to ORS 197.830. If the petition was not filed within the time allowed by ORS 197.830, the court shall dismiss the petition.

(4) A notice of intent to appeal filed with the Land Use Board of Appeals pursuant to ORS 197.830 and requesting review of a decision of a municipal corporation made in the transaction of municipal corporation business that is not reviewable as a land use decision or limited land use decision as defined in ORS 197.015 shall be transferred to the circuit court and treated as a petition for writ of review. If the notice was not filed with the board within the time allowed for filing a petition for writ of review pursuant to ORS 34.010 to 34.100, the court shall dismiss the petition.

(5) In any case in which the Land Use Board of Appeals or circuit court to which a petition or notice is transferred under subsection (3) or (4) of this section disputes whether it has authority to review the decision with which the petition or notice is concerned, the board or court before which the matter is pending shall refer the question of whether the board or court has authority to review to the Court of Appeals, which shall decide the question in a summary manner.

[Formerly 19.230]

Note: 34.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 34 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 34.105 - Definitions for ORS 34.105 to 34.240.

(1) "Adverse party" means a beneficially interested party to a judicial or administrative proceeding from which a mandamus proceeding arises, whose interests are adverse to the relator.

(2) "Counsel for defendant" means the attorney who appears on behalf of the defendant in a mandamus proceeding as provided in ORS 34.130 (4).

(3) "Defendant" means the court, corporation, board, officer or person against whom relief is sought in a mandamus proceeding.

(4) "Relator" means the beneficially interested party on whose relation a mandamus proceeding is brought.

[1989 c.702 §2]



Section 34.110 - When and to whom writ issued.



Section 34.120 - Courts having jurisdiction.

(2) The regular division of the Oregon Tax Court or judge thereof shall have jurisdiction in mandamus proceedings in all cases involving tax laws as described in ORS 305.410, and the Supreme Court may take original jurisdiction in mandamus proceedings as provided in section 2 of amended Article VII of the Oregon Constitution.

[Amended by 1965 c.6 §10; 1999 c.340 §6; 1999 c.533 §1]



Section 34.130 - Petition for writ; service; order of allowance; intervention.

(2) The relator shall serve a copy of the petition on the defendant and, if the mandamus proceeding arises from a judicial or administrative proceeding, on all parties to such proceeding. Service of the petition on the defendant and adverse parties is sufficient if it complies with ORCP 9 B. The court in its discretion may act on a petition regardless of defects in the service of the petition on any adverse party, and the petition may be allowed with or without notice to the adverse party, as in a writ of review proceeding.

(3) Except as to a petition filed in the Supreme Court, the writ shall be allowed by the court or judge thereof on the petition. On the filing of the order of allowance, the clerk or court administrator forthwith shall issue the writ in accordance with the petition. The clerk or court administrator may require the relator to provide a form of writ in accordance with the petition.

(4)(a) Except as provided in paragraph (b) of this subsection, at any time in the course of a mandamus action until the return date of the alternative writ, any adverse party may intervene in the mandamus proceeding as matter of right. At any time subsequent to the return date of the alternative writ, the court in its discretion may allow an adverse party to intervene. With the consent of the defendant and, if the defendant is a judge of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court, subject to ORS 1.550 and 1.560, the attorney for an adverse party may appear on behalf of the defendant.

(b) For a petition filed pursuant to ORS 215.429 or 227.179, a motion to intervene must be filed with the court within 21 days of the date the petition was filed under subsection (1) of this section.

(5) The filing or allowance of a petition for a writ of mandamus does not stay any judicial or administrative proceeding from which the mandamus proceeding may arise, but the court in its discretion may stay such proceeding.

[Amended by 1971 c.193 §27; 1989 c.702 §3; 1999 c.533 §2]



Section 34.140 - Direction and service of writ; proof of service; enforcing obedience to writ.

(2) Obedience to the writ may be enforced in such manner as the court or judge thereof shall direct.

[Amended by 1989 c.702 §4]



Section 34.150 - Peremptory and alternative writs; form.

(2) When in the alternative, the writ shall:

(a) State concisely the facts, according to the petition, showing:

(A) The obligation of the defendant to perform the act; and

(B) The omission of the defendant to perform the act;

(b) Command that the defendant, immediately after the receipt of the writ, or at some other specified time:

(A) Perform the act required to be performed; or

(B) Show cause before the court or judge thereof, by whom the writ was allowed, at a time and place therein specified, why the defendant has not done so; and

(c) Command that the defendant then and there return the writ, with the certificate of the defendant annexed, of having done as the defendant is commanded, or the cause of omission thereof.

(3) When peremptory, the writ shall be in a form similar to that described in subsection (2) of this section, except that the words requiring the defendant to show cause why the defendant has not done as commanded, and to return the cause therefor, shall be omitted.

[Amended by 2005 c.22 §26]



Section 34.160 - Allowance of peremptory writ in first instance.



Section 34.170 - Answer or motion to dismiss by defendant.

[Amended by 1979 c.284 §70]



Section 34.180 - Failure to answer or move for dismissal; additional pleadings.

[Amended by 1979 c.284 §71]



Section 34.190 - Other pleadings; construction and amendment of pleadings; motions; manner of trial.

[Amended by 1979 c.284 §72]



Section 34.200 - Allowance and trial in Supreme Court.

[Amended by 1965 c.6 §11; 2005 c.22 §27; 2015 c.212 §14]



Section 34.210 - Recovery of damages; attorney fees, costs and disbursements.

(2) The court in its discretion may designate a prevailing party and award attorney fees, costs and disbursements to the prevailing party, but no attorney fees, costs and disbursements shall be awarded against a judge as a defendant in a mandamus action for any action taken in the judge’s official capacity. Attorney fees, costs and disbursements may only be awarded against adverse parties who have been served with the petition and writ.

[Amended by 1989 c.702 §5]



Section 34.220 - Recovery as a bar.



Section 34.230 - Imposition of fine; payment as bar.



Section 34.240 - Appeal.

[Amended by 1965 c.6 §12; 1973 c.197 §3]



Section 34.250 - Certain mandamus proceedings under Supreme Court’s original jurisdiction.

(2) The case title of a petition in a mandamus proceeding that is subject to this section must be the same as the case title of the proceeding in the lower court, except that the relator must be designated as "relator" in addition to the relator’s designation in the lower court, and any party who is adverse to the relator must be designated as "adverse party" in addition to that party’s designation in the lower court. The petition must not name as a party to the mandamus proceeding the lower court or the judge whose action is challenged.

(3) The relator must serve a copy of the petition on all parties who have appeared in the lower court case and on the judge or court whose action is being challenged.

(4) The judge or court whose action is challenged in the mandamus proceeding may seek to intervene in the mandamus proceeding if the judge or court wishes to assert an interest separate from the parties. If the Supreme Court allows the judge or court to intervene, the judge or court shall be designated as "intervenor" in the mandamus proceeding.

(5) If the Supreme Court elects to issue an alternative writ of mandamus, the Supreme Court shall issue an order allowing the petition. The order may be issued in combination with the alternative writ of mandamus. The State Court Administrator shall mail copies of the Supreme Court’s order and alternative writ of mandamus to the relator, to the adverse party, to any intervenor, and to the judge or court whose action is challenged in the petition. Proof of service of an alternative writ need not be filed with the Supreme Court, and the judge or court to which the writ is issued need not file a return unless the alternative writ specifically requires a return.

(6) At any time after the filing of the petition for writ of mandamus or issuance of the alternative writ of mandamus, if the judge or court whose action is being challenged performs the act sought in the petition or required by the alternative writ, the relator shall notify the Supreme Court that the judge or court has complied. The judge, the court, or any other party to the lower court case may also give notice to the Supreme Court of the compliance. On motion of any party or on its own motion, the Supreme Court may dismiss a mandamus proceeding after receiving the notice provided for in this subsection.

(7) If the judge or court to whom the alternative writ of mandamus is directed does not perform the act required by the writ, the mandamus proceeding will proceed to briefing and oral argument as provided in the rules of the Supreme Court or as directed by the Supreme Court. An answer or other responsive pleading need not be filed by any party to the proceeding unless the alternative writ specifically requires the filing of an answer or other responsive pleading.

(8) If the Supreme Court has determined that the relator is entitled to a peremptory writ of mandamus, the court shall direct the State Court Administrator to issue a peremptory writ of mandamus. The peremptory writ of mandamus may be combined with the appellate judgment. If a combined peremptory writ of mandamus and an appellate judgment issue, the relator need not file proof of service of the writ with the court, and the judge or court to which the writ is issued need not file a return showing compliance with the writ.

(9) The State Court Administrator shall issue an appellate judgment showing the Supreme Court’s disposition of the matter, as provided in the rules of the Supreme Court, if:

(a) The court has issued an alternative or peremptory writ of mandamus, the mandamus proceeding is concluded and all issues in the proceeding have been decided; or

(b) The court has not issued a writ of mandamus, but the court has awarded costs and disbursements or attorney fees in the proceeding.

[1997 c.388 §2]



Section 34.310 - Purpose of writ; who may prosecute.



Section 34.320 - Courts having jurisdiction; transfer of proceedings.

[Amended by 1999 c.114 §1]



Section 34.330 - Who may not prosecute writ.

(1) The person is imprisoned or restrained by virtue of process issued by a court of the United States, or a judge, commissioner or other officer thereof, in cases where such courts, or judges or officers thereof, have exclusive jurisdiction under the laws of the United States, or have acquired exclusive jurisdiction by the commencement of actions, suits or other proceedings in such court, or before such commissioner or other officer.

(2) The person is imprisoned or restrained by virtue of the judgment of a competent tribunal of civil or criminal jurisdiction, or by virtue of an execution issued upon such judgment.

(3) Except as provided in ORS 138.530, the person is eligible to obtain post-conviction relief pursuant to ORS 138.510 to 138.680.

(4) The person is eligible to seek judicial review of a final order of the State Board of Parole and Post-Prison Supervision under ORS 144.335 but the person fails to seek judicial review of the order in a timely manner.

(5) The person seeks judicial review of a final order of the board under ORS 144.335 but the Court of Appeals:

(a) Summarily affirms the order of the board on the grounds that the person failed to present a substantial question of law;

(b) Otherwise disposes of the judicial review on the merits of the petitioner’s issues on judicial review; or

(c) Dismisses the judicial review because of a procedural defect.

[Amended by 1959 c.636 §22; 2001 c.661 §2; 2003 c.576 §311; 2007 c.411 §2]



Section 34.340 - Petition; who may apply; fee.

[Amended by 1995 c.657 §6; 1999 c.114 §2; 2003 c.737 §§32,33; 2005 c.702 §§37,38,39; 2011 c.595 §39]



Section 34.350 - Application by district attorney.



Section 34.355 - Appointment of counsel; compensation and costs.

[1979 c.867 §17; 1981 s.s. c.3 §128; 1985 c.502 §21; 2001 c.962 §64]



Section 34.360 - Contents of petition when person challenges authority for confinement.

(1) That the party in whose behalf the writ is petitioned is imprisoned or restrained of liberty, the place where, and officer or person by whom the party is imprisoned or restrained, naming both parties if their names are known, or describing them if not known.

(2) That such person is not imprisoned or restrained by virtue of any order, judgment or process specified in ORS 34.330.

(3) The cause or pretense of the imprisonment or restraint, according to the best knowledge or belief of the plaintiff.

(4) If the original imprisonment or restraint is by virtue of any order, warrant or process, a copy thereof shall be annexed to the petition, or it must be alleged that, by reason of the removal or concealment of the party before the application, a demand of such copy could not be made, or that the demand was made, and the legal fees therefor tendered to the person having the party in custody, and that a copy was refused.

(5) That the claim has not already been adjudged upon a prior writ of habeas corpus, to the knowledge or belief of the plaintiff.

[Amended by 1991 c.884 §3; 1999 c.114 §3; 2003 c.576 §312]



Section 34.362 - Contents of petition when person challenges conditions of confinement or deprivation of rights while confined.

(1) Comply with requirements of ORS 34.360 (1), (3), (4) and (5); and

(2) State facts in support of a claim that the person is deprived of a constitutional right that requires immediate judicial attention and for which no other timely remedy is practicably available to the plaintiff.

[1991 c.884 §5; 2003 c.576 §313]



Section 34.365 - Filing petition of prisoner without payment of filing fees; fee as charge against trust account.

(2) Notwithstanding the fact that a court has authorized the filing of a petition without payment of the filing fee required by ORS 34.340, the fee may be drawn from, or charged against, the plaintiff’s trust account if the plaintiff is an inmate in a correctional facility.

[1955 c.493 §1; 1995 c.657 §7; 1999 c.114 §4]



Section 34.370 - Order to show cause; time for ruling on show cause order; attorney fees; entry of judgment or issuance of writ; effect.

(2) Upon the issuance of a show cause order under subsection (1) of this section, the following shall apply:

(a) The judge shall order that the defendant appear in writing in opposition to the issuance of the writ as soon as is practicable and not more than 14 days from the date that the show cause order issues.

(b) The judge shall rule on the show cause order within seven days after either the defendant files a written appearance in opposition or the appearance period expires, whichever comes first. Upon making a ruling, the judge shall do one of the following, as appropriate:

(A) If the petition is a meritless petition, issue a judgment denying the petition and ordering the plaintiff to pay the cost of attorney fees incurred by the defendant. In no case shall the award of attorney fees exceed $100. The fees may be drawn from, or charged against, the inmate’s trust account.

(B) Issue a judgment granting appropriate habeas corpus relief.

(C) Issue a writ of habeas corpus requiring that a return be made.

(3) Entry of a judgment under subsection (2)(b)(A) or subsection (6) of this section shall be without prejudice. The judgment shall explain to the parties the reason for the denial.

(4) If the court has issued a writ of habeas corpus requiring a return under subsection (2)(b)(C) of this section, the parties may stipulate to a hearing as described in ORS 34.670 without the necessity of a return or a replication. If the court accepts the stipulation, it shall set the matter for hearing in an expedited manner.

(5) Issuance of the writ under subsection (2) of this section shall not bind the court with respect to any subsequent rulings related to the pleadings of the parties or the ultimate disposition of the proceeding.

(6) The court may, on its own motion, enter a judgment denying a meritless petition brought under ORS 34.310 to 34.730.

(7) As used in this section, "meritless petition" means one which, when liberally construed, fails to state a claim upon which habeas corpus relief may be granted.

[Amended by 1963 c.322 §1; 1991 c.884 §6; 1995 c.294 §1; 1995 c.657 §8; 1999 c.114 §5]



Section 34.380 - Warrant in lieu of writ; when issued.



Section 34.390 - Order for arrest of person having custody.



Section 34.400 - Execution of warrant; return and proceedings thereon.



Section 34.410 - Criminal offense by person having custody.

[Amended by 1973 c.836 §324]



Section 34.420



Section 34.421 - Contents of writ.

[1991 c.884 §2 (enacted in lieu of 34.420)]



Section 34.430 - Defect of form; designation of persons.

(1) If the officer or person having the custody of the person imprisoned or restrained is designated either by name of office, if the officer or person has any, or by the own name of the officer or person, or if both such names are unknown or uncertain, the officer or person may be described by an assumed appellation; and anyone who may be served with the writ is to be deemed the officer or person to whom it was directed, although it may be directed to the officer or person by a wrong name or description, or to another person.

(2) If the person who is directed to be produced is designated by name, or if the name of the person is uncertain or unknown, the person may be described in any other way, so as to designate the person intended.



Section 34.440 - Who may serve writ; tender of fees and undertaking when service is on sheriff or other officer.

(a) The party serving the writ tenders to the person in whose custody the prisoner may be, if such person is a sheriff or other officer, the fees allowed by law for bringing up such prisoner; and

(b) The party also enters into an undertaking to such sheriff or other officer, in a penalty double the sum for which the prisoner is detained, if the prisoner is detained for any specific sum of money, and if not, then in such a sum as the judge granting the writ directs, not exceeding $1,000, to the effect that such person shall pay the charges for carrying back the prisoner if the prisoner is remanded, and that the prisoner will not escape, either in going to or returning from the place to which the prisoner is to be taken.

(2) If such fees are not paid, or such security is not tendered, the officer to whom the writ is directed shall make a return, in the manner required by ORS 34.540, and shall state in the return the reason why the prisoner is not produced, and thereupon the court or judge granting the writ may proceed as if the prisoner was produced. This section, except for the first sentence, does not apply to a case wherein the writ is issued on the application of the district attorney.

[Amended by 1991 c.884 §7]



Section 34.450 - Payment of charges when service is on person other than sheriff or other officer.



Section 34.460 - Manner of service.



Section 34.470 - Service when officer or other person hides or refuses admittance.

[Amended by 1987 c.158 §5]



Section 34.480 - Proof of service.



Section 34.490 - Duty to obey writ.



Section 34.500 - When return must be made.



Section 34.510



Section 34.520 - Sickness of person.



Section 34.530 - Requiring return and production of party by order.



Section 34.540 - Contents of return.

(a) Whether the officer or person has the party in custody or power or under restraint, and if the officer or person has not, whether the officer or person has had the party in custody or under power or restraint at any and what time prior or subsequent to the date of the writ.

(b) If the officer or person has the party in custody or power or under restraint, the authority and true cause of such imprisonment or restraint, setting forth the same at large.

(2) If the party is detained by virtue of any writ, warrant or other written authority, a copy thereof shall be annexed to the return, and the original shall be produced, and exhibited on the return of the writ, to the court or judge before whom the writ is returnable.

(3) If the person upon whom the writ was served has had the party in power or custody or under restraint at any time prior or subsequent to the date of the writ, but has transferred such custody or restraint to another, the return shall state particularly to whom, at what time, for what cause, and by what authority the transfer took place.

(4) The return shall be signed by the person making the same, and except where the person is a sworn public officer, and makes the return in official capacity, it shall be verified by oath.



Section 34.550 - Warrant in case of refusal or neglect to obey writ.



Section 34.560 - Failure of sheriff to return writ.

[Amended by 1965 c.221 §12; 1987 c.158 §6]



Section 34.570 - Precept commanding bringing of prisoner.



Section 34.580 - Inquiry into cause of imprisonment.



Section 34.590 - Discharge when no legal cause for restraint is shown.



Section 34.600 - When party to be remanded.

(1) By virtue of process issued by any court, or judge or commissioner or any other officer thereof, of the United States, in a case where such court, or judge or officer thereof, has exclusive jurisdiction; or,

(2) By virtue of the judgment of any court, or of any execution issued upon such judgment; or,

(3) For any contempt, specially and plainly charged in the commitment, by some court, officer or body having authority to commit for the contempt so charged; and,

(4) That the time during which such party may legally be detained has not expired.

[Amended by 2003 c.576 §314]



Section 34.610 - Grounds for discharge of prisoner in custody under order or civil process.

(1) The jurisdiction of the court or officer has been exceeded, either as to matter, place, sum or person.

(2) The original imprisonment was lawful, yet by some act, omission or event which has taken place afterwards, the party has become entitled to be discharged.

(3) The order or process is defective in some matter of substance required by law, rendering the same void.

(4) The order or process, though in proper form, has been issued in a case not allowed by law.

(5) The person having the custody of the prisoner under such order or process is not the person empowered by law to detain the prisoner.

(6) The order or process is not authorized by any judgment of any court, nor by any provision of law.

[Amended by 2003 c.576 §315]



Section 34.620 - Inquiry into legality of certain judgments and process not permitted.



Section 34.630 - Proceedings where commitment for criminal offense is legal, or party probably is guilty.



Section 34.640 - Custody of party pending proceedings.



Section 34.650 - Notice to third persons.



Section 34.660 - Notice to district attorney.



Section 34.670 - Replication following return; hearing.

[Amended by 1979 c.284 §73; 2005 c.22 §28]



Section 34.680 - Motion to deny petition; motion to strike; controverting replication; time to plead; construction and effect of pleadings.

(2) The plaintiff may move to strike the return or any allegation or defense in the return. The defendant may move to strike the replication or any new matter in the replication, or by proof controvert the same, as upon a direct denial or avoidance.

(3) The return and replication shall be made within such time as the court or judge shall direct, and the petition, return and replication shall be construed and have the same effect as in an action.

[Amended by 1979 c.284 §74; 1991 c.884 §8]



Section 34.690 - Requiring production of person after writ issued.

[Amended by 1991 c.884 §9]



Section 34.695 - Conduct of hearing.

[1991 c.884 §12]



Section 34.700 - Judgment; liability for obedience to judgment; payment of attorney fees.

(2) The court shall include in the judgment an order that the defendant pay the attorney fees incurred by the petition, not to exceed $100, if:

(a) The court enters a judgment requiring that the plaintiff be discharged; and

(b) The court finds that the allegations or defenses in the return were frivolous.

[Amended by 1995 c.657 §9; 1999 c.114 §6]



Section 34.710 - Appeal; conclusiveness of judgment.

[Amended by 2003 c.576 §235; 2015 c.212 §15]



Section 34.712 - Summary affirmation of judgment on appeal.

[1995 c.294 §3; 1999 c.114 §7]



Section 34.720 - Imprisonment after discharge.

(1) The person has been discharged from a commitment on a criminal charge, and afterwards is committed for the same offense by the legal order or process of the court wherein the person is bound by a release agreement or has deposited security, or in which the person is indicted or convicted for the same offense;

(2) After a judgment of discharge for a defect of evidence or for a material defect in the commitment, in a criminal case, the party again is arrested on sufficient evidence, and committed by legal process for the same offense;

(3) In a civil action or suit, the party has been discharged for illegality in the judgment or process, and afterwards is imprisoned for the same cause of action or suit; or

(4) In a civil action or suit, the person has been discharged from commitment on a writ of arrest, and afterwards is committed on execution, in the same action or suit, or on a writ of arrest in another action or suit, after the dismissal of the first one.

[Amended by 1973 c.836 §325; 2003 c.14 §17; 2003 c.576 §316]



Section 34.730 - Forfeiture for refusing copy of order or process.



Section 34.740 - Amendment of petition or action against public body when wrong remedy sought; effect of amendment on time limitations; attorney fees.

(a) The person seeks relief against a public body, as defined in ORS 192.410;

(b) The person incorrectly filed a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment; and

(c) The correct remedy of the person is a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment.

(2) If a petition or action is amended under this section, the petition or action is not subject to dismissal by reason of not having been commenced within the time otherwise allowed by law if the reason that the person filed the wrong petition or action was either:

(a) The person relied on a reasonable interpretation of the law relating to the correct remedy; or

(b) The public body that is the respondent or defendant in the proceeding gave misleading information to the person about the proper remedy, the person relied in good faith on the information provided by the public body and by reason of that reliance the person sought the wrong remedy.

(3) A circuit court shall order a public body, as defined in ORS 192.410, to pay reasonable attorney fees incurred by any person in filing a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment seeking relief from the public body if:

(a) The court determines that the person has filed the wrong petition or action, and the person subsequently amends the pleading in the manner provided by subsection (1) of this section;

(b) The public body that is the respondent or defendant in the proceeding gave information to the person with the intent to mislead the person as to the proper remedy or gave information to the person, with a reckless disregard for the truth or falsity of the information, about the proper remedy; and

(c) The person relied in good faith on the information provided by the public body, and by reason of that reliance the person sought the wrong remedy.

[2001 c.561 §2]

Note: 34.740 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 34 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 34.810 - Scire facias and quo warranto.



Section 34.820






Chapter 035 - Eminent Domain; Public Acquisition of Property

Section 35.010



Section 35.015 - Prohibition on condemnation of certain properties with intent to convey property to private party; exceptions.

(2) Subsection (1) of this section does not apply to condemnation of:

(a) Improved or unimproved real property that constitutes a danger to the health or safety of the community by reason of contamination, dilapidated structures, improper or insufficient water or sanitary facilities, or any combination of these factors;

(b) Any timber, crops, topsoil, gravel or fixtures to be removed from the real property being condemned; or

(c) Real property condemned for maintenance, improvement, or construction of transportation facilities, transportation systems, utility facilities or utility transmission systems.

(3) Subsection (1) of this section does not prohibit a public body from leasing a portion of a public facility to a privately owned business for the provision of retail services designed primarily to serve the patrons of the public facility.

(4) A public body as defined in ORS 174.109 may at any time publish notice that the public body intends to consider condemnation of a lot or parcel. If the public body publishes notice under this subsection, subsection (1) of this section does not apply for such time necessary to provide the public body reasonable opportunity to condemn the property, if the lot or parcel is conveyed by the owner of the lot or parcel to another private party after the notice is published, but prior to the time the property is condemned.

(5) Subsection (1) of this section does not affect the ability of a public body as defined in ORS 174.109 to make a conveyance of a nonpossessory interest in condemned property for the purpose of financing acquisition of the property.

(6) A court shall independently determine whether a taking of property complies with the requirements of this section, without deference to any determination made by the public body. If a court determines that a taking of property does not comply with the requirements of this section, the owner of the lot or parcel that is the subject of the condemnation proceeding shall be entitled to reasonable attorney fees, expenses, costs and other disbursements reasonably incurred to defend against the proposed condemnation.

[2007 c.1 §2; 2009 c.11 §6]



Section 35.018 - Severability.

[2007 c.1 §3]

Note: 35.018 was enacted into law but was not added to or made a part of ORS chapter 35 or any series therein by law. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 1, Oregon Laws 2007," for the words "this 2006 Act" in section 3, chapter 1, Oregon Laws 2007, compiled as 35.018. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2007 Comparative Section Table located in Volume 20 of ORS.



Section 35.020



Section 35.030



Section 35.040



Section 35.050



Section 35.060



Section 35.070



Section 35.080



Section 35.085



Section 35.090



Section 35.100



Section 35.105



Section 35.110



Section 35.120



Section 35.130



Section 35.140



Section 35.205 - Short title.

[1971 c.741 §2]



Section 35.215 - Definitions for chapter.

(1) "Condemner" means the state, any city, county, school district, municipal or public corporation, political subdivision or any instrumentality or any agency thereof or a private corporation that has the power to exercise the right of eminent domain.

(2) "Owner" or "owner of the property" means the owner of property.

(3) "Person" means person as defined by ORS 174.100 and also includes the state, any city, county, school district, municipal or public corporation, political subdivision or any instrumentality or any agency thereof.

(4) "Private condemner" means a private corporation that has the power to exercise the right of eminent domain.

(5) "Property" means real or personal property or any interest therein of any kind or nature that is subject to condemnation.

(6) "Public condemner" means condemner other than private condemner.

[1971 c.741 §4; 1983 c.327 §10; 2003 c.14 §18]



Section 35.220 - Precondemnation entry on real property.

(2) If the owner of property objects to examination or survey of the property under this section, or does not consent to the terms and conditions for testing or sampling of the property, the condemner may file a petition with the court seeking an order providing for entry upon the property and allowing such examination, survey, testing or sampling as may be requested by the condemner. The court may enter an order establishing reasonable terms and conditions for entry and for any examination, survey, testing or sampling of the property requested by the condemner. Reasonable compensation for damage or interference under subsection (3) of this section may be established in the proceeding either before or after entry is made upon the property by the condemner.

(3) An owner is entitled to reasonable compensation for:

(a) Any physical damage caused to the property by the entry upon or examination, survey, testing or sampling of the property, including any damage attributable to the diffusion of hazardous substances found on the property; and

(b) Any substantial interference with the property’s possession or use caused by the entry upon or examination, survey, testing or sampling of the property.

(4) If a condemner is required to pay compensation to an owner in a proceeding under subsection (2) of this section, and the condemner thereafter seeks condemnation of the same property, the owner is not entitled to any payment of compensation in the condemnation action that would result in the owner receiving a second recovery for the same damage or interference.

(5) Nothing in this section affects any liability under any other provision of law that a condemner may have to an owner or occupant of property by reason of entry upon or examination, survey, testing or sampling of property.

[2003 c.477 §2]



Section 35.225



Section 35.235 - Agreement for compensation; status of resolution or ordinance of public condemner; status of action of private condemner; agreement effort not prerequisite.

(2) The resolution or ordinance of a public condemner is presumptive evidence of the public necessity of the proposed use, that the property is necessary therefor and that the proposed use, improvement or project is planned or located in a manner which will be most compatible with the greatest public good and the least private injury.

(3) The commencement of an action to condemn property by a private condemner creates a disputable presumption of the necessity of the proposed use, that the property is necessary therefor and that the proposed use, improvement or project is planned or located in a manner which will be most compatible with the greatest public good and the least private injury.

(4) The question of the validity of the disputable presumptions created in subsection (3) of this section, if raised, shall be determined by the court in a summary proceeding prior to trial.

(5) It is not a prerequisite to the exercise of the right of eminent domain by the condemner to attempt first to agree with an owner or to allege or prove any effort to agree with such owner as to reasonable value, when such owner is at the time concealed within the state or, after reasonable effort by condemner, cannot be found within the state.

[1971 c.741 §6; 1973 c.579 §1]



Section 35.245 - Commencement of action; jurisdiction; parties.

(2) An action may be commenced against the person in whose name the record title appears. There may be included as defendants any lessee or other person in possession and all other persons having or claiming an interest in the property.

[1971 c.741 §7]



Section 35.255 - Content of complaint.

[1971 c.741 §8; 1979 c.284 §75]



Section 35.265 - Advance deposit by public condemner requiring immediate possession; effect on interest otherwise allowable.

(2) When the public condemner is a state agency and immediate possession of property is considered necessary by the agency, the agency shall certify to such facts and authorize an advancement out of funds available to the agency of the amount estimated by the agency to be just compensation for the property. Upon such certification and authorization, a warrant shall be drawn in favor of the clerk of the court in the amount authorized.

(3) Upon the deposit in court by the public condemner of the estimated amount of just compensation as provided by subsections (1) and (2) of this section, no interest shall be allowed thereon in the judgment.

[1971 c.741 §10; 2003 c.576 §236]



Section 35.275 - Advance occupancy by private condemner; hearing; deposit or bond; effect of size of bond or deposit on amount of just compensation.

(2) At the hearing on the motion, the court shall determine the reasons for requiring a speedy occupation. The court shall grant the motion if, giving consideration to the public interest involved, it finds that the interests of the owners will be adequately protected. The court may make such provisions or orders as necessary, so that the advance taking or an advance payment, as provided by subsection (3) of this section, will not be prejudicial to either party.

(3)(a) If an order to occupy the property is granted, it may also require the private condemner to deposit with the court either such sum as the court finds reasonable on account of just compensation to be awarded or to deposit a surety bond in an amount and with such surety as the court may approve. The surety bond shall be conditioned to the effect that the private condemner shall pay to the owners of the property just compensation for the property taken or restitution, if any, and costs, disbursements and reasonable attorney fees as finally determined.

(b) After an order to occupy is entered, if it appears necessary in order to protect the interests of the owners of the property, the court at any time may require the private condemner to deposit with the court an additional bond or sum on account of just compensation to be awarded.

(c) Evidence as to the finding of the court regarding the amount of such bond or deposit shall not be admissible at the trial of just compensation.

[1971 c.741 §11]



Section 35.285 - Distribution of deposits; effect of withdrawal on appeal.

(2) Any persons entitled to withdraw any or all of the deposit, as provided by subsection (1) of this section, may do so at any time without waiving rights of appeal provided by ORS 35.355.

[1971 c.741 §12]



Section 35.295 - Defendant’s answer.

[1971 c.741 §13]



Section 35.300 - Offer of compromise.

(2) If an offer of compromise under this section does not specifically include amounts for costs and disbursements, attorney fees and expenses, upon acceptance of the offer the court shall give judgment to the defendant for the amount offered as just compensation for the property and as compensable damages to remaining property of the defendant and, in addition, for costs and disbursements, attorney fees and expenses that are determined by the court to have been incurred before service of the offer on the defendant.

(3) If an offer of compromise under this section specifically includes amounts for costs and disbursements, attorney fees and expenses, the defendant may accept all amounts offered, or may accept only that portion of the offer identified as just compensation for the property and as compensable damages to remaining property of the defendant. If the defendant accepts only that portion of the offer identified as just compensation for the property and as compensable damages to remaining property of the defendant, the defendant is entitled to an award for costs and disbursements, attorney fees and expenses incurred by the defendant before service of the offer on the defendant. The court shall determine the amount of costs and disbursements, attorney fees and expenses to be awarded to the defendant after acceptance of the offer is filed under subsection (1) of this section.

(4) If an offer of compromise is not accepted within the time allowed under subsection (1) of this section, the offer is withdrawn and may not be given in evidence at trial. If the defendant fails to obtain a judgment more favorable than the offer:

(a) The defendant may not recover prevailing party fees or costs and disbursements, attorney fees and expenses that were incurred on and after service of the offer;

(b) Unless the parties agree otherwise, the court shall give judgment to the defendant for costs and disbursements, attorney fees and expenses that were incurred by the defendant before service of the offer; and

(c) The court shall give judgment to the condemner for the condemner’s costs and disbursements, other than prevailing party fees, incurred by the condemner on and after service of the offer.

(5) For the purpose of determining whether the defendant has failed to obtain a judgment more favorable than an offer of compromise that specifically includes amounts for costs and disbursements, attorney fees and expenses, the court shall first determine the amount of costs and disbursements, attorney fees and expenses incurred by the defendant before service of the offer on the defendant. The court shall add that amount to the amounts awarded under the judgment as just compensation for the property and as compensable damages to remaining property of the defendant. If the sum of those amounts is equal to or less than the total amount specified in the offer of compromise, the defendant has not obtained a judgment more favorable than the offer of compromise.

(6) For the purposes of this section, "expenses" has the meaning given that term in ORS 35.335.

[2009 c.530 §5]



Section 35.305 - Conduct of trial; defendant’s option; jury argument; neither side has burden of proof of just compensation.

(2) Condemner and defendant may offer evidence of just compensation, but neither party shall have the burden of proof of just compensation.

[1971 c.741 §14; 1979 c.284 §76]



Section 35.315 - View of property by order of court.

[1971 c.741 §15; 2007 c.71 §11]



Section 35.325 - Effect of judgment; effect of payment under judgment.

[1971 c.741 §16]



Section 35.335 - Effect of condemner’s abandonment of action.

(2) Expenses mean costs of appraisals and fees for experts incurred in preparing and conducting the defense to the action.

(3) An action is considered abandoned if, at any time after filing a complaint, the case is dismissed or terminated or the condemner files an election not to take the property. If an election is not filed within 60 days after the verdict, the condemner is considered to have elected to take the property.

[1971 c.741 §17]



Section 35.345



Section 35.346 - Offer to purchase required before filing action for condemnation; appraisal; arbitration; when costs and disbursements allowed.

(2) The offer shall be accompanied by any written appraisal upon which the condemner relied in establishing the amount of compensation offered. If the condemner determines that the amount of just compensation due is less than $20,000, the condemner, in lieu of a written appraisal, may provide to the owner or other person having an interest in the property a written explanation of the bases and method by which the condemner arrived at the specific valuation of the property. The amount of just compensation offered shall not be reduced by amendment or otherwise before or during trial except on order of the court entered not less than 60 days prior to trial. An order for reduction of just compensation offered, pleaded by the condemner in the complaint or deposited with the court for the use and benefit of the owner pending outcome of the condemnation action, may be entered only upon motion of the condemner and a finding by clear and convincing evidence that the appraisal upon which the original offer is based was the result of a mistake of material fact that was not known and could not reasonably have been known at the time of the original appraisal or was based on a mistake of law.

(3) Unless otherwise agreed to by the condemner and the owner, prior to appraising the property the condemner shall provide not less than 15 days’ written notice to the owner of the planned appraisal inspection. The property owner and designated representative, if any, shall be invited to accompany the condemner’s appraiser on any inspection of the property for appraisal purposes.

(4) The owner has not less than 40 days from the date the owner receives the written offer required by subsection (1) of this section, accompanied by the appraisal or written explanation required by subsection (2) of this section, to accept or reject the offer. If the owner rejects the condemner’s offer and obtains a separate appraisal, the owner shall provide the condemner with a copy of the owner’s appraisal not less than 60 days prior to trial or arbitration.

(5)(a) Failure to provide the opposing party with a copy of the appropriate appraisal as provided in subsections (2) and (4) of this section shall prohibit the use of the appraisal in arbitration or at trial.

(b) In the event the owner and condemner are unable to reach agreement and proceed to trial or arbitration as provided in subsection (6) of this section, each party to the proceeding shall provide to every other party a copy of every appraisal obtained by the party as part of the condemnation action.

(6)(a) If an action based on the condemnation is filed, the owner may elect to have compensation determined by binding arbitration if the total amount of compensation claimed by any party does not exceed $20,000. Notice of an election of binding arbitration must be given to the condemner at least 90 days prior to the date on which an arbitration hearing is scheduled under ORS 36.420.

(b) Notwithstanding the amount established under ORS 36.400, if the owner elects to proceed with binding arbitration, the arbitration shall be conducted according to the mandatory arbitration program established under ORS 36.400 to 36.425. Notwithstanding ORS 36.425, no party may request a trial de novo after the filing of the decision and award of the arbitrator. Within 20 days after the filing of the decision and award of the arbitrator under ORS 36.425, any party may file a motion with the court for the vacation, modification or correction of the award. The court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710. Except as provided in this subsection, no party may appeal from the decision and award of an arbitrator if the owner elects binding arbitration in lieu of trial.

(c) If the total amount of compensation claimed exceeds $20,000 but is less than $50,000, the owner may elect to have compensation determined by nonbinding arbitration under the applicable provisions of ORS 36.400 to 36.425.

(7) If a trial is held or arbitration conducted for the fixing of the amount of compensation to be awarded to the defendant owner or party having an interest in the property being condemned, the court or arbitrator shall award the defendant costs and disbursements including reasonable attorney fees and reasonable expenses as defined in ORS 35.335 (2) in the following cases, and no other:

(a) If the amount of just compensation assessed by the verdict in the trial exceeds the highest written offer in settlement submitted by condemner before the filing of the action to those defendants appearing in the action pursuant to subsection (1) of this section; or

(b) If the court finds that the first written offer made by condemner to defendant in settlement before the filing of the action did not constitute a good faith offer of an amount reasonably believed by condemner to be just compensation.

(8) If any appraisal provided to a party under this section relies on a written report, opinion or estimate of a person who is not an appraiser, a copy of the written report, opinion or estimate must be provided with the appraisal. If any appraisal provided under this section relies on an unwritten report, opinion or estimate of a person who is not an appraiser, the party providing the appraisal must also provide the name and address of the person who provided the unwritten report, opinion or estimate.

(9) Costs and disbursements other than reasonable attorney fees and expenses as defined in ORS 35.335 (2) shall be awarded to condemner in all cases other than those in which defendant is entitled to costs and disbursements under subsection (7) of this section.

[1973 c.617 §2 (enacted in lieu of 35.345); 1997 c.797 §1; 2003 c.476 §1; 2003 c.598 §33; 2005 c.274 §5; 2005 c.433 §1; 2007 c.1 §4; 2009 c.530 §1]



Section 35.348 - Immediate possession of property.

[1997 c.797 §3; 2003 c.476 §3; 2009 c.530 §2]



Section 35.350 - Immediate possession of property by public body.

[2005 c.565 §2]



Section 35.352 - Notice of immediate possession of property by public condemner; objection.

(2) If notice is served under this section, a defendant in a condemnation action may object to immediate possession of property by a public condemner by filing a written objection with the court within 10 days after notice is served on the defendant under this section and serving a copy of the objection on the public condemner in the manner provided by ORCP 9. The objection must request that the court schedule a hearing on the objection at the earliest possible time. The only issues that a court may consider upon objection are:

(a) Whether the condemnation is legal; and

(b) Subject to the presumption established by ORS 35.235 (2), whether the public condemner has acted in bad faith, engaged in fraud or engaged in an abuse of discretion under a delegation of authority.

(3) If notice is served under this section and an objection is not filed with the court within the time allowed under subsection (2) of this section, the public condemner may at any time thereafter file with the court a form of order confirming the public condemner’s possession of the property as of the date specified in the notice. The form of order must be accompanied by an affidavit attesting to service of the notice as required by subsection (1) of this section, and a statement that an objection was not filed within 10 days after notice was served on the defendants in the action. Upon filing of the affidavit, the clerk of the court shall affix the seal of the court to the form of order. The order may thereafter be enforced in the same manner as any other order of the court.

(4) A notice under this section must be in substantially the following form:

______________________________________________________________________________

CIRCUIT COURT FOR THE

COUNTY OF ______

)

______ )

Plaintiff, ) NOTICE OF

) IMMEDIATE

) POSSESSION

)

vs. ) Case No. _____

)

______ )

Defendant. )

TO THE DEFENDANTS:

By service of this notice, you are advised that the plaintiff will take possession of the property described in the complaint on:

(1)_________, 2___, if the deposit required by ORS 35.265 has been made by that date; or

(2) The date on which the deposit required by ORS 35.265 is made if that date is later than the date specified above.

You may file an objection with the court within 10 days after this notice is served on you. An objection may be made only to determine:

(1) Whether the condemnation is legal; and

(2) Subject to the presumption established by ORS 35.235 (2), whether the public condemner has acted in bad faith, engaged in fraud or engaged in an abuse of discretion under a delegation of authority.

_____________________

Attorney for Plaintiff

_____________________

Address

_____________________

Telephone Number

______________________________________________________________________________

(5) The court shall expeditiously consider any objection filed under this section to prevent prejudice to the public condemner’s need for immediate possession.

(6) The ability of the defendant in a condemnation action to assert legal defenses in the answer of the defendant under ORS 35.295 is not affected solely by reason of the filing of an objection to a notice served under this section, or by reason of the failure to file an objection.

(7) This section does not impose a requirement that a public condemner use the procedure described in this section, and the procedure described in this section is not the exclusive method by which a public condemner may obtain possession of property.

[2005 c.565 §3]



Section 35.355 - Appeal.

[1971 c.741 §19]



Section 35.365 - Effect of withdrawal of award; disposition of award.

[1971 c.741 §20]



Section 35.375 - Chapter as exclusive condemnation proceeding; exception.

[1971 c.741 §3; 1979 c.873 §3; 1981 c.153 §52]



Section 35.385 - Public purpose use required of condemner; right of repurchase; specification of duration of public purpose use; effect.

(a) Specify in such agreement for the real property a reasonable period within which the real property must be used by the condemner for a public purpose or specify a 10-year period for such use and provide that the right of repurchase of the real property or any portion thereof may be exercised as provided in ORS 35.385 to 35.415; or

(b) Specify that the right of repurchase of the real property has been waived by the owner and, in such case, not specify a period within which the real property must be used by the condemner for a public purpose.

(2) If real property is acquired by a condemner under this chapter by judgment given in a condemnation action under ORS 35.325, the court shall:

(a) Specify in the judgment a reasonable period within which the real property must be used by the condemner for a public purpose or specify a 10-year period, and provide that the right of repurchase may be exercised with respect to the real property as provided in ORS 35.385 to 35.415; or

(b) Specify that the right of repurchase of the real property has been waived by the owner and, in such case, not specify a period within which the real property must be used by the condemner for a public purpose.

(3) For the purposes of subsection (2)(a) of this section, the resolution or ordinance of the condemner is presumptive evidence that the period of time that is proposed by the condemner is a reasonable period in which the real property must be used by the condemner for a public purpose; provided, however, that if the resolution or ordinance specifies a 10-year period or less, neither the owner nor a designated beneficiary of the owner can contest the reasonableness of the period specified.

(4) If real property is acquired by a condemner by agreement with the owner as described in subsection (1) of this section, and the agreement does not contain one of the provisions required by subsection (1)(a) or (b) of this section, the owner may repurchase the property, or any portion of the property, in the manner provided by ORS 35.385 to 35.415 if:

(a) Ten years have expired since the date of the transfer of the property; and

(b) The condemner has not used the property for a public purpose.

(5) Subsection (4) of this section does not apply to real property acquired by a condemner for the purpose of constructing, improving or maintaining a transportation facility or system. [1973 c.720 §2; 2011 c.426 §1]

Note: Section 2, chapter 426, Oregon Laws 2011, provides:

Sec. 2. The amendments to ORS 35.385 by section 1 of this 2011 Act apply only to agreements for acquisition by a condemner as described in ORS 35.385 (1) that are entered into on or after the effective date of this 2011 Act [June 17, 2011].

[2011 c.426 §2]



Section 35.390 - Effect of failure of condemner to use property as required; price of repurchase; form of offer of repurchase.

(2) The prior owner or beneficiary described in subsection (1) of this section may repurchase from the condemner the real property that is subject to the right of repurchase for a price equal to the sum of the compensation and damages paid by the condemner for the real property plus interest at the rate of seven percent per year from the date of the conveyance of the real property by the prior owner to the condemner.

(3) If only a portion of the real property acquired by a condemner is subject to the right of repurchase under ORS 35.385 to 35.415, the prior owner or beneficiary may acquire such portion for a price equal to the sum of:

(a) The fair cash market value of the portion subject to the right of repurchase, as of the date of the commencement of any action subject to ORS 35.385;

(b) The damages for diminution in value of the remainder, if any, of the former owner’s property not so acquired, as of the date of the commencement of any action subject to ORS 35.385; and

(c) Interest at the rate of seven percent per year from the date of the conveyance of the real property by the prior owner to the condemner.

(4) The offer to repurchase only a portion of real property as provided in subsection (1) of this section and ORS 35.400 (3), shall be in writing and shall include the price for repurchase as determined by the condemner, including an itemization of the components thereof, pursuant to subsection (3) of this section.

[1973 c.720 §3; 2003 c.14 §19]



Section 35.395 - Change in period of use; notice; effect of failure to agree on change; review by court.

(2) Upon a finding under subsection (1) of this section, a condemner shall notify the prior owner or designated beneficiary of the requested change in period. The condemner shall negotiate with the prior owner or beneficiary on the requested change.

(a) Notification under this subsection shall consist of mailing a letter by certified mail to the last address of the prior owner or the designated beneficiary of the owner as shown in the agreement or judgment whereby the real property was acquired or the address subsequently supplied by such owner or beneficiary. If no response has been received by the condemner within 60 days after receipt of notice by the owner or designated beneficiary, all the rights of the owner or designated beneficiary under ORS 35.385 to 35.415 shall be considered waived.

(b) If the condemner cannot locate the prior owner or the designated beneficiary of the owner at the last-known address of the owner or the designated beneficiary, notice may be effected by publication. The publication shall be made in a newspaper published in the county where the property is located, or if no newspaper is published in the county, then in a newspaper designated as being most likely to give notice to the prior owner or the beneficiary of the prior owner. The newspaper utilized shall meet the requirements of ORS 193.020. The notice shall contain the name of the public project, a general description of the location of the property, the change in purpose or extension of time desired by the condemner and a time within which the owner or the beneficiary of the owner must respond to the notice. The notice shall be published not less than once each week for four weeks. The publication of notice may be directed to one or more owners or beneficiaries affected by the same project. If no response is received by the condemner within 10 days after the date of the last publication of notice, all rights of the prior owner or designated beneficiary shall be considered waived.

(3) If, after negotiation, the prior owner or beneficiary and the condemner agree on the proposed change in period, the period as changed shall, for the purposes of ORS 35.385 to 35.415, be considered the period as specified in the agreement or judgment under ORS 35.385. In the case of real property acquired by a condemner by judgment under ORS 35.325, the condemner shall notify the court by which the judgment was given of the agreed upon change in period and the court shall modify such judgment accordingly.

(4) If the prior owner or beneficiary and the condemner cannot, after negotiation, agree on the proposed change in period, the condemner may:

(a) In the case of real property acquired by an agreement under ORS 35.235 (1), petition the circuit court for the county within which such real property is situated for a hearing to determine whether the proposed change in period is reasonable and necessary in the public interest; or

(b) In the case of real property acquired by a judgment given under ORS 35.325, petition the court by which such judgment was given for a hearing to determine whether it is reasonable and necessary in the public interest to modify such judgment to permit the proposed change in period. The condemner in its petition may include as parties and serve all or any owners and designated beneficiaries whose property is affected by the same project.

(5) If, after a hearing under subsection (4) of this section, the court finds that the proposed change in period is reasonable and necessary in the public interest, the court shall grant such change. For the purposes of ORS 35.385 to 35.415, a period as changed by the court shall be considered the period specified in the agreement or judgment described in ORS 35.385. For the purposes of this subsection, the resolution or ordinance of the condemner is presumptive evidence that the change in period proposed by the condemner is reasonable and necessary in the public interest.

(6) If, after a hearing under subsection (4) of this section, the court finds that the proposed change in period is unreasonable or not necessary in the public interest, the court shall deny the requested change. In such case, the terms of the original agreement or judgment shall control for the purpose of the exercise of the right of repurchase under ORS 35.385 to 35.415.

[1973 c.720 §4]



Section 35.400 - Designation of person to exercise right of repurchase; effect of failure to designate; offer to repurchase; acceptance; notice; determination of price.

(2) If an owner of real property to be acquired by a condemner does not designate a person to exercise the right of repurchase under ORS 35.385 to 35.415 and such owner has not waived such right of repurchase, only the owner may exercise the right of repurchase under ORS 35.385 to 35.415. If such owner dies while real property is still subject to a right of repurchase by the owner, the personal representative of such owner’s estate may act as the owner to exercise the right of repurchase with respect to such property on behalf of the estate of the owner at any time prior to the discharge of the personal representative under ORS 116.213.

(3) Upon receipt from a condemner of an offer to repurchase any real property or portion thereof in accordance with ORS 35.385 to 35.415:

(a) In the case of an offer to repurchase the entire parcel of real property to which ORS 35.385 applies, if the owner or beneficiary of such right of repurchase does not accept such offer within 30 days, the right of repurchase is terminated and the condemner may use and dispose of such property or portion as otherwise provided by law.

(b) In the case of an offer to repurchase only a portion of a parcel of real property to which ORS 35.385 applies, the owner or beneficiary of such right of repurchase may:

(A) Accept such offer within 30 days; or

(B) Notify the condemner within 30 days of the desire of the owner or beneficiary to exercise such right, but refuse to accept the price established by the condemner in the offer to repurchase made pursuant to ORS 35.390 (4).

(c) If the owner or beneficiary of the right of repurchase fails to timely notify the condemner pursuant to either paragraph (b)(A) or (B) of this subsection, the right of repurchase is terminated and the condemner may use or dispose of such portion of property as otherwise provided by law.

(d) If timely notice of intent to exercise the right of repurchase is given by the owner or beneficiary as provided by paragraph (b)(B) of this subsection, the owner or beneficiary must within 60 days thereafter commence an action, in the court in which the original action by the condemner to acquire such real property was commenced, to determine the sole issue of the price to be paid upon such repurchase, pursuant to the provisions of ORS 35.390 (3). Failure to commence such an action within such 60-day period shall void such notice of intention to exercise repurchase for the purposes of paragraph (c) of this subsection.

(A) Upon the determination of the price for repurchase by the court or jury, the court shall give judgment vesting title to the property in the owner or the beneficiary, conditioned upon payment into court of the assessed price by the owner or beneficiary within 90 days after the date of the judgment; and upon the making of such payment, the judgment shall become effective to convey the property and the right of possession thereof to the owner or beneficiary. Failure to make such payment into court within 90 days of the date of the judgment shall void the notice of intent to exercise the right of repurchase for the purposes of paragraph (c) of this subsection, and the judgment shall be withdrawn by the court.

(B) If the price determined pursuant to the provisions of this paragraph is less than the price established by the condemner in its written offer to repurchase, the costs and disbursements of the owner or beneficiary, as specified in ORS 35.335 and 35.346, shall be taxed by the clerk; and the judgment rendered shall reflect such costs and disbursements only as an offset against the price to be paid into court by the owner or beneficiary.

[1973 c.720 §5]



Section 35.405 - Designation of person to exercise right of repurchase by multiple owners.

[1973 c.720 §6]



Section 35.410 - Right to contest change in public purpose use; notice of proposed change.

[1973 c.720 §7]



Section 35.415 - Application of ORS 35.385 to 35.415.

(2) Notwithstanding ORS 35.375, ORS 35.385 to 35.415 apply to real property acquired by a county pursuant to ORS chapter 368.

(3) ORS 35.385 to 35.415 shall not apply to any real property acquired under ORS 35.385 (1) and (2) after the date the real property is used for the purpose for which it was acquired nor shall ORS 35.385 to 35.415 apply to any tract of real property where the compensation and damages paid to the owner is less than $1,000.

[1973 c.720 §8; 1981 c.153 §53]



Section 35.500 - Definitions for ORS 35.500 to 35.530.

(1) "Displaced person" means any person who moves, or is required to move the person’s residence and personal property incident thereto, or the person’s business or farm operation as a result of:

(a) Acquisition of the real property, in whole or in part, by a public entity; or

(b) Receipt of a written order by such person from a public entity to vacate the property for public use.

(2) "Federal Act" means the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (P.L. 91-646, 42 U.S.C. 4601 et seq.) as in effect on January 1, 2003.

(3) "Public entity" includes the state, a county, a city, a consolidated city-county as defined in ORS 199.705 (1), a district, public authority, public agency and any other political subdivision or public corporation in the state when acquiring real property or any interest therein for public use. "Public entity" also includes a private corporation that has the power to exercise the right of eminent domain.

(4) "Public use" means a use for which real property may be acquired by a public entity as provided by law.

(5) "Real property" or any interest therein includes tenements and hereditaments, and includes every interest, freehold and chattel, legal and equitable, present and future, vested and contingent, in such tenements and hereditaments.

[Formerly 281.045]



Section 35.505 - Relocation within neighborhood; notice prior to move; costs and allowances.

(2) Except as required by emergency, no displaced person shall be required to move from any real property without first having written notice from the public entity at least 90 days prior to the date by which the move is required. In no case shall any displaced person be required to move until the public entity notifies the person in writing of all costs and allowances to which such person may become entitled under federal, state or local law.

[Formerly 281.055]



Section 35.510 - Duties of public entities acquiring real property.

(1) Provide fair and reasonable relocation payments and assistance to or for displaced persons as provided under sections 202, 203, 204 and 206 of the Federal Act;

(2) Provide relocation assistance programs offering to displaced persons and others occupying property immediately adjacent to the real property acquired the services described in section 205 of the Federal Act on the conditions prescribed therein;

(3) In acquiring the real property, be guided by the land acquisition policies in sections 301 and 302 of the Federal Act;

(4) Pay or reimburse property owners for necessary expenses as specified in sections 303 and 304 of the Federal Act;

(5) Share costs of providing payments and assistance with the federal government in the manner and to the extent required by sections 211 (a) and (b) of the Federal Act; and

(6) Appoint such officers, enter into such contracts, utilize federal funds for planning and providing comparable replacement housing and take such other actions as may be necessary to comply with the conditions and requirements of the Federal Act.

[Formerly 281.060]



Section 35.515 - Required disclosures for business and farm operations.

[Formerly 281.070]



Section 35.520 - Decision on benefits; hearing; review.

[Formerly 281.085; 2007 c.288 §5]



Section 35.525 - Construction.

[Formerly 281.090]



Section 35.530 - Federal law controls.

[Formerly 281.105]



Section 35.550 - Definitions for ORS 35.550 to 35.575.

(1) "Property" means real property, water, watercourses, and water and riparian rights, or any right or interest therein.

(2) "Board" means:

(a) The state board of commissioners, trustees, or other state board, having direction of the state department or institution for which the property is desired; or

(b) The Department of State Lands, if there is no other state board for the department or institution for which the property is sought to be acquired.

[Formerly 281.210]



Section 35.555 - Determination of necessity; suit by Attorney General.

[Formerly 281.220]



Section 35.560 - Action by district attorney.

(1) Commence and prosecute the suit, action or proceeding in the circuit court of such district, when requested by the board; or

(2) Aid the Attorney General in so doing in any manner requested by the Attorney General.

[Formerly 281.230]



Section 35.565 - Procedure for condemnation.

[Formerly 281.240]



Section 35.570 - Payment of expenses of proceeding, value and damages.

[Formerly 281.250]



Section 35.575 - Precondemnation compensation not required.

[Formerly 281.260]



Section 35.600 - Application.

[Formerly 281.505]



Section 35.605 - Authorization to acquire adjoining property for roadways.

(2) The authority conferred by subsection (1) of this section does not extend to the purchase, acquisition, entering upon or appropriation of any adjoining land or property situate more than 100 feet distant from or beyond the proposed boundaries of any such road, street or highway, or of any such adjoining land or property that constitutes the whole or any part of a platted lot or tract of rectangular shape and having an area of 5,000 square feet or more and its shorter dimension not less than 50 feet in length, or that constitutes the whole or any part of any tract of land in common ownership of like shape and having like minimum area and dimensions.

[Formerly 281.510]



Section 35.610 - Ordinance or resolution required.

[Formerly 281.520]



Section 35.615 - Restrictions on future use of property acquired adjacent to roadway.

[Formerly 281.530]



Section 35.620 - Acquisition of land adjoining road boundaries declared necessary.

[Formerly 281.540]



Section 35.625 - Procedure to ascertain compensation and damages.

[Formerly 281.550]






Chapter 036 - Mediation and Arbitration

Section 36.100 - Policy for ORS 36.100 to 36.238.

[1989 c.718 §1; 2003 c.791 §9]



Section 36.105 - Declaration of purpose of ORS 36.100 to 36.238.

(1) Foster the development of community-based programs that will assist citizens in resolving disputes and developing skills in conflict resolution;

(2) Allow flexible and diverse programs to be developed in this state, to meet specific needs in local areas and to benefit this state as a whole through experiments using a variety of models of peaceful dispute resolution;

(3) Find alternative methods for addressing the needs of crime victims in criminal cases when those cases are either not prosecuted for lack of funds or can be more efficiently handled outside the courts;

(4) Provide a method to evaluate the effect of dispute resolution programs on communities, local governments, the justice system and state agencies;

(5) Encourage the development and use of mediation panels for resolution of civil litigation disputes;

(6) Foster the development or expansion of integrated, flexible and diverse state agency programs that involve state and local agencies and the public and that provide for use of alternative means of dispute resolution pursuant to ORS 183.502; and

(7) Foster efforts to integrate community, judicial and state agency dispute resolution programs.

[1989 c.718 §2; 1997 c.706 §3; 2003 c.791 §10]



Section 36.110 - Definitions for ORS 36.100 to 36.238.

(1) "Arbitration" means any arbitration whether or not administered by a permanent arbitral institution.

(2) "Dean" means the Dean of the University of Oregon School of Law.

(3) "Dispute resolution program" means an entity that receives a grant under ORS 36.155 to provide dispute resolution services.

(4) "Dispute resolution services" includes but is not limited to mediation, conciliation and arbitration.

(5) "Mediation" means a process in which a mediator assists and facilitates two or more parties to a controversy in reaching a mutually acceptable resolution of the controversy and includes all contacts between a mediator and any party or agent of a party, until such time as a resolution is agreed to by the parties or the mediation process is terminated.

(6) "Mediation agreement" means an agreement arising out of a mediation, including any term or condition of the agreement.

(7) "Mediation communications" means:

(a) All communications that are made, in the course of or in connection with a mediation, to a mediator, a mediation program or a party to, or any other person present at, the mediation proceedings; and

(b) All memoranda, work products, documents and other materials, including any draft mediation agreement, that are prepared for or submitted in the course of or in connection with a mediation or by a mediator, a mediation program or a party to, or any other person present at, mediation proceedings.

(8) "Mediation program" means a program through which mediation is made available and includes the director, agents and employees of the program.

(9) "Mediator" means a third party who performs mediation. "Mediator" includes agents and employees of the mediator or mediation program and any judge conducting a case settlement conference.

(10) "Public body" has the meaning given that term in ORS 174.109.

(11) "State agency" means any state officer, board, commission, bureau, department, or division thereof, in the executive branch of state government.

[1989 c.718 §3; 1997 c.670 §11; 2003 c.791 §§11,11a; 2005 c.817 §3]



Section 36.115



Section 36.120



Section 36.125



Section 36.130



Section 36.135 - Review of dispute resolution programs; suspension or termination of funding.

[1989 c.718 §8; 1995 c.781 §31; 2003 c.791 §12; 2005 c.817 §4]



Section 36.140



Section 36.145 - Dispute Resolution Account.

[1989 c.718 §10; 1997 c.801 §44; 2003 c.791 §§13,13a; 2005 c.817 §4a; 2009 c.762 §42; 2013 c.768 §103]



Section 36.150 - Additional funding.

[1989 c.718 §11; 2003 c.791 §15; 2005 c.817 §4b; 2009 c.762 §43; 2013 c.768 §104]



Section 36.155 - Grants for dispute resolution services in counties; rules.

[1989 c.718 §12; 1991 c.538 §2; 1997 c.801 §41; 2001 c.581 §1; 2003 c.791 §16; 2005 c.817 §4c; 2009 c.762 §44; 2013 c.768 §105]



Section 36.160 - Participation by counties; notice; contents; effect of failure to give notice.

(2) The county’s notification to the dean must include a statement of agreement by the county to engage in a selection process and to select as the recipient of funding an entity capable of and willing to provide dispute resolution services according to the rules of the dean. The award of a grant is contingent upon the selection by the county of a qualified entity. The dean may provide consultation and technical assistance to a county to identify, develop and implement dispute resolution programs that meet the standards and guidelines adopted by the dean under ORS 36.175.

(3) If a county does not issue a notification according to the schedule established by the dean, the dean may notify a county board of commissioners that the dean intends to make a grant to a dispute resolution program in the county. The dean may, after such notification, assume the county’s role under subsection (1) of this section unless the county gives the notice required by subsection (1) of this section. If the dean assumes the county’s role, the dean may contract with a qualified program for a two-year period. The county may, 90 days before the expiration of an agreement between a qualified program and the dean, notify the dean under subsection (1) of this section that the county intends to assume its role under subsection (1) of this section.

(4) All dispute resolution programs identified for funding shall comply with the rules adopted under ORS 36.175.

(5) All funded dispute resolution programs shall submit informational reports and statistics as required by the dean.

[1989 c.718 §13; 1991 c.538 §3; 1995 c.515 §1; 1997 c.801 §43; 2003 c.791 §17; 2005 c.817 §4d]



Section 36.165 - Termination of county participation.

(2) If a county terminates its participation under ORS 36.160, the remaining portion of the grant made to the county under ORS 36.160 shall revert to the University of Oregon School of Law to be used as specified in ORS 36.155.

[1989 c.718 §14; 2003 c.791 §18; 2005 c.817 §4e]



Section 36.170



Section 36.175 - Rules for administration of dispute resolution programs.

(a) Standards and guidelines for dispute resolution programs receiving grants under ORS 36.155;

(b) Minimum reporting requirements for dispute resolution programs receiving grants under ORS 36.155;

(c) Methods for evaluating dispute resolution programs receiving grants under ORS 36.155;

(d) Minimum qualifications and training for persons conducting dispute resolution services in dispute resolution programs receiving grants under ORS 36.155;

(e) Participating funds requirements, if any, for entities receiving grants under ORS 36.155;

(f) Requirements, if any, for the payment by participants for services provided by a program receiving grants under ORS 36.155; and

(g) Any other provisions or procedures for the administration of ORS 36.100 to 36.175.

(2) This section does not apply to state agency dispute resolution programs.

[1989 c.718 §16; 1997 c.706 §4; 2003 c.791 §19; 2005 c.817 §4g]



Section 36.179 - Mediation and other alternative dispute resolution services for public bodies.

[2005 c.817 §11]



Section 36.180



Section 36.185 - Referral of civil dispute to mediation; objection; information to parties.

[1989 c.718 §19; 1993 c.327 §1; 1995 c.666 §13; 2003 c.791 §20; 2013 c.687 §12]



Section 36.190 - Stipulation to mediation; selection of mediator; stay of proceedings.

(2) Upon referral or election to mediate, the parties shall select a mediator by written stipulation or shall follow procedures for assignment of a mediator from the court’s panel of mediators.

(3) During the period of any referred or elected mediation under ORS 36.185 to 36.210, all trial and discovery timelines and requirements shall be tolled and stayed as to the participants. Such tolling shall commence on the date of the referral or election to mediate and shall end on the date the court is notified in writing of the termination of the mediation by the mediator or one party requests the case be put back on the docket. All time limits and schedules shall be tolled, except that a judge shall have discretion to adhere to preexisting pretrial order dates, trial dates or dates relating to temporary relief.

[1989 c.718 §20]



Section 36.195 - Presence of attorney; authority and duties of mediator; notice to court at completion of mediation.

(2) Attorneys and other persons who are not parties to a mediation may be included in mediation discussions at the mediator’s discretion, with the consent of the parties, for mediation held under the provisions of ORS 36.185 to 36.210.

(3) The mediator, with the consent of the parties, may adopt appropriate rules to facilitate the resolution of the dispute and shall have discretion, with the consent of the parties, to suspend or continue mediation. The mediator may propose settlement terms either orally or in writing.

(4) All court mediators shall encourage disputing parties to obtain individual legal advice and individual legal review of any mediated agreement prior to signing the agreement.

(5) Within 10 judicial days of the completion of the mediation, the mediator shall notify the court whether an agreement has been reached by the parties. If the parties do not reach agreement, the mediator shall report that fact only to the court, but shall not make a recommendation as to resolution of the dispute without written consent of all parties or their legal counsel. The action shall then proceed in the normal fashion on either an expedited or regular pretrial list.

(6) The court shall retain jurisdiction over a case selected for mediation and shall issue orders as it deems appropriate.

[1989 c.718 §21]



Section 36.200 - Mediation panels; qualification; procedure for selecting mediator.

(2) Unless instructed otherwise by the court, upon referral by the court to mediation, the clerk of the court shall select at least three individuals from the court’s panel of mediators and shall send their names to legal counsel for the parties, or to a party directly if not represented, with a request that each party state preferences within five judicial days. If timely objection is made to all of the individuals named, the court shall select some other individual from the mediator panel. Otherwise, the clerk, under the direction of the court, shall select as mediator one of the three individuals about whom no timely objection was made.

(3) Upon the court’s or the parties’ own selection of a mediator, the clerk shall:

(a) Notify the designated person of the assignment as mediator.

(b) Provide the mediator with the names and addresses of the parties and their representatives and with copies of the order of assignment.

(4) The parties to a dispute that is referred by the court to mediation may choose, at their option and expense, mediation services other than those suggested by the court, and entering into such private mediation services shall be subject to the same provisions of ORS 36.185 to 36.210.

(5) Disputing parties in mediation shall be free, at their own expense, to retain jointly or individually, experts, attorneys, fact finders, arbitrators and other persons to assist the mediation, and all such dispute resolution efforts shall be subject to the protection of ORS 36.185 to 36.210.

[1989 c.718 §22; 1993 c.327 §2; 2003 c.791 §21]



Section 36.205



Section 36.210 - Liability of mediators and programs.

(2) Mediators, mediation programs and dispute resolution programs are not civilly liable for the disclosure of a confidential mediation communication unless the disclosure was made in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another.

(3) The limitations on liability provided by this section apply to the officers, directors, employees and agents of mediation programs and dispute resolution programs.

[1989 c.718 §24; 1995 c.678 §2; 1997 c.670 §12; 2001 c.72 §1; 2003 c.791 §§22,22a]



Section 36.220 - Confidentiality of mediation communications and agreements; exceptions.

(a) Mediation communications are confidential and may not be disclosed to any other person.

(b) The parties to a mediation may agree in writing that all or part of the mediation communications are not confidential.

(2) Except as provided in ORS 36.220 to 36.238:

(a) The terms of any mediation agreement are not confidential.

(b) The parties to a mediation may agree that all or part of the terms of a mediation agreement are confidential.

(3) Statements, memoranda, work products, documents and other materials, otherwise subject to discovery, that were not prepared specifically for use in a mediation, are not confidential.

(4) Any document that, before its use in a mediation, was a public record as defined in ORS 192.410 remains subject to disclosure to the extent provided by ORS 192.410 to 192.505.

(5) Any mediation communication relating to child abuse that is made to a person who is required to report child abuse under the provisions of ORS 419B.010 is not confidential to the extent that the person is required to report the communication under the provisions of ORS 419B.010. Any mediation communication relating to elder abuse that is made to a person who is required to report elder abuse under the provisions of ORS 124.050 to 124.095 is not confidential to the extent that the person is required to report the communication under the provisions of ORS 124.050 to 124.095.

(6) A mediation communication is not confidential if the mediator or a party to the mediation reasonably believes that disclosing the communication is necessary to prevent a party from committing a crime that is likely to result in death or substantial bodily injury to a specific person.

(7) A party to a mediation may disclose confidential mediation communications to a person if the party’s communication with that person is privileged under ORS 40.010 to 40.585 or other provision of law. A party may disclose confidential mediation communications to any other person for the purpose of obtaining advice concerning the subject matter of the mediation, if all parties to the mediation so agree.

(8) The confidentiality of mediation communications and agreements in a mediation in which a public body is a party, or in which a state agency is mediating a dispute as to which the state agency has regulatory authority, is subject to ORS 36.224, 36.226 and 36.230.

[1997 c.670 §1]



Section 36.222 - Admissibility and disclosure of mediation communications and agreements in subsequent adjudicatory proceedings.

(2) A party may disclose confidential mediation communications or agreements in any subsequent adjudicative proceeding if all parties to the mediation agree in writing to the disclosure.

(3) A mediator may disclose confidential mediation communications or confidential mediation agreements in a subsequent adjudicatory proceeding if all parties to the mediation, the mediator, and the mediation program, if any, agree in writing to the disclosure.

(4) In any proceeding to enforce, modify or set aside a mediation agreement, confidential mediation communications and confidential mediation agreements may be disclosed to the extent necessary to prosecute or defend the matter. At the request of a party, the court may seal any part of the record of the proceeding to prevent further disclosure of mediation communications or agreements to persons other than the parties to the agreement.

(5) In an action for damages or other relief between a party to a mediation and a mediator or mediation program, confidential mediation communications or confidential mediation agreements may be disclosed to the extent necessary to prosecute or defend the matter. At the request of a party, the court may seal any part of the record of the proceeding to prevent further disclosure of the mediation communications or agreements.

(6) A mediator may disclose confidential mediation communications directly related to child abuse or elder abuse if the mediator is a person who has a duty to report child abuse under ORS 419B.010 or elder abuse under ORS 124.050 to 124.095.

(7) The limitations on admissibility and disclosure in subsequent adjudicatory proceedings imposed by this section apply to any subsequent judicial proceeding, administrative proceeding or arbitration proceeding. The limitations on disclosure imposed by this section include disclosure during any discovery conducted as part of a subsequent adjudicatory proceeding, and no person who is prohibited from disclosing information under the provisions of this section may be compelled to reveal confidential communications or agreements in any discovery proceeding conducted as part of a subsequent adjudicatory proceeding. Any confidential mediation communication or agreement that may be disclosed in a subsequent adjudicatory proceeding under the provisions of this section may be introduced into evidence in the subsequent adjudicatory proceeding.

[1997 c.670 §2]



Section 36.224 - State agencies; confidentiality of mediation communications; rules.

(2) The Attorney General shall develop model rules that provide for the confidentiality of mediation communications in mediations described in subsection (1) of this section. The rules shall also provide for limitations on admissibility and disclosure in subsequent adjudicatory proceedings, as described in ORS 36.222 (7). The rules shall contain provisions governing mediations of workplace interpersonal disputes. The rules may be amended by the Attorney General after notice and opportunity for hearing as required by rulemaking procedures under ORS chapter 183.

(3) Model rules developed by the Attorney General under this section must include a provision for notice to the parties to a mediation regarding the extent to which the mediation communications are confidential or subject to disclosure or introduction as evidence in subsequent adjudicatory proceedings.

(4) A state agency may adopt the model rules developed by the Attorney General under this section in their entirety without complying with the rulemaking procedures under ORS 183.335. The agency shall file notice of adoption of rules under this subsection with the Secretary of State in the manner provided by ORS 183.355 for the filing of rules.

(5) Except as provided in ORS 36.222, mediation communications in any mediation regarding a claim for workers’ compensation benefits conducted pursuant to rules adopted by the Workers’ Compensation Board are confidential, are not subject to disclosure under ORS 192.410 to 192.505 and may not be disclosed or admitted as evidence in subsequent adjudicatory proceedings, as described in ORS 36.222 (7), without regard to whether a state agency or other public body is a party to the mediation or is the mediator in the mediation.

(6) Mediation communications made confidential by a rule adopted by a state agency are not subject to disclosure under ORS 192.410 to 192.505.

[1997 c.670 §3; 2003 c.791 §23; 2005 c.333 §1; 2015 c.114 §1]



Section 36.226 - Public bodies other than state agencies; confidentiality of mediation communications.

(2) A public body other than a state agency may adopt a policy that provides that all or part of mediation communications in mediations in which the public body is a party will not be confidential. If a public body adopts a policy under this subsection, notice of the policy must be provided to all other parties in mediations that are subject to the policy.

[1997 c.670 §4]



Section 36.228 - Mediations in which two or more public bodies are parties.

(2) Notwithstanding any other provision of ORS 36.220 to 36.238, if two or more public bodies are parties to a mediation in which a private person is also a party, mediation communications in the mediation are not confidential if the laws, rules or policies governing confidentiality of mediation communications for at least one of the public bodies provide that mediation communications in the mediation are not confidential.

(3) Notwithstanding any other provision of ORS 36.220 to 36.238, if two or more public bodies are parties to a mediation in which a private person is also a party, mediation agreements in the mediation are not confidential if the laws, rules or policies governing confidentiality of mediation agreements for at least one of the public bodies provide that mediation agreements in the mediation are not confidential.

[1997 c.670 §4a; 2007 c.12 §1]



Section 36.230 - Public bodies; confidentiality of mediation agreements.

(2) If a public body is a party to a mediation agreement, any provisions of the agreement that are exempt from disclosure as a public record under ORS 192.410 to 192.505 are confidential.

(3) If a public body is a party to a mediation agreement, and the agreement is subject to the provisions of ORS 17.095, the terms of the agreement are confidential to the extent that those terms are confidential under ORS 17.095 (2).

(4) If a public body is a party to a mediation agreement arising out of a workplace interpersonal dispute:

(a) The agreement is confidential if the public body is not a state agency, unless the public body adopts a policy that provides otherwise;

(b) The agreement is confidential if the public body is a state agency only to the extent that the state agency has adopted a rule under ORS 36.224 that so provides; and

(c) Any term of an agreement that requires an expenditure of public funds, other than expenditures of $1,000 or less for employee training, employee counseling or purchases of equipment that remain the property of the public body, may not be made confidential by a rule or policy of a public body.

[1997 c.670 §5; 2005 c.352 §2]



Section 36.232 - Disclosures allowed for reporting, research, training and educational purposes.

(2) If a public body conducts or makes available a mediation, ORS 36.220 to 36.238 do not limit the ability of the public body to compile and disclose general statistical information concerning matters that have gone to mediation if the information does not identify specific cases.

(3) In any mediation in a case that has been filed in court, ORS 36.220 to 36.238 do not limit the ability of the court to:

(a) Require the parties or the mediator to report to the court the disposition of the mediation at the conclusion of the mediation proceeding;

(b) Disclose records reflecting which matters have been referred for mediation; or

(c) Disclose the disposition of the matter as reported to the court.

(4) ORS 36.220 to 36.238 do not limit the ability of a mediator or mediation program to use or disclose confidential mediation communications, the disposition of matters referred for mediation and the terms of mediation agreements to another person for use in research, training or educational purposes, subject to the following:

(a) A mediator or mediation program may only use or disclose confidential mediation communications if the communications are used or disclosed in a manner that does not identify individual mediations or parties.

(b) A mediator or mediation program may use or disclose confidential mediation communications that identify individual mediations or parties only if and to the extent allowed by a written agreement with, or written waiver of confidentiality by, the parties.

[1997 c.670 §6]



Section 36.234 - Parties to mediation.

[1997 c.670 §7]



Section 36.236 - Effect on other laws.

(2) Nothing in ORS 36.220 to 36.238 relieves a public body from complying with ORS 192.610 to 192.690.

[1997 c.670 §9]



Section 36.238 - Application of ORS 36.210 and 36.220 to 36.238.

[1997 c.670 §8]



Section 36.245



Section 36.250



Section 36.252 - Agricultural mediation services coordinated by State Department of Agriculture; rules.

(2) The Director of Agriculture or a designee of the director shall serve as the agricultural mediation service coordinator. The coordinator shall establish rules necessary to implement ORS 36.252 to 36.268. The rules must include, but need not be limited to:

(a) Reasonable mediator training guidelines for persons providing agricultural mediation services under ORS 36.252 to 36.268.

(b) Fees to be charged for agricultural mediation services.

(c) Methods for advertising the availability of agricultural mediation services.

(d) Procedures for accepting applications for agricultural mediation services and for notifying any other person who is identified in the request for mediation as a party to the dispute.

[1989 c.967 §3; 2015 c.202 §2]

Note: 36.252 to 36.268 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 36 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 36.254 - Contracts for mediation services.

(2) The coordinator may contract with, or use the services of, a private mediation organization, a community-based program, a state agency or a combination of organizations and agencies.

(3) A contract entered into under this section may be terminated by the coordinator only upon 30 days’ written notice and for good cause.

(4) An agricultural mediation service provider other than a state agency is an independent contractor and is not a state agency for any purpose.

[1989 c.967 §4; 2015 c.202 §3]

Note: See note under 36.252.



Section 36.256 - Request for mediation services.

(a) A person engaged in the production of livestock, poultry, field crops, fruit, dairy, fur-bearing animals, Christmas trees, vermiculture products, food fish or other animal and vegetable matter; or

(b) Any other person at the discretion of the department.

(2) A person may request mediation by submitting the request to the department on a form provided by the department. A mediation request must include:

(a) The name and address of each party to the dispute;

(b) The name of each party’s legal representative, if applicable; and

(c) Any additional information the department may require.

(3) ORS 36.252 to 36.268 do not require a person to engage or continue in the mediation of any dispute. Mediation under ORS 36.252 to 36.268 is voluntary for all parties to the dispute, and if the parties agree to engage in mediation, any party may at any time withdraw from mediation.

(4) The submission of a request for mediation does not operate to stay, impede or delay in any manner the commencement, prosecution or defense of any action or proceeding by any person.

[1989 c.967 §5; 1995 c.277 §6; 1997 c.631 §566; 2005 c.22 §29; 2015 c.27 §2; 2015 c.202 §4]

Note: See note under 36.252.



Section 36.258 - Duties of mediator.

(1) Listen to the parties that are desiring to be heard.

(2) Attempt to facilitate a negotiated agreement that provides for mutual satisfaction.

(3) Seek assistance as necessary from any public or private agency to effect the goals of ORS 36.252 to 36.268.

(4) Permit any person who is a party to the mediation to be represented in all mediation proceedings by any person selected by the party.

[1989 c.967 §6; 2001 c.104 §10; 2015 c.202 §5]

Note: See note under 36.252.



Section 36.260 - Mediation agreement.

(2) The parties to a mediation agreement:

(a) Are bound by the terms of the agreement;

(b) May enforce the mediation agreement as a legal contract; and

(c) May use the mediation agreement as a defense against an action contrary to the mediation agreement.

(3) If the mediator drafts the agreement, the mediator shall encourage the parties to have the agreement reviewed by independent legal counsel before signing the agreement.

[1989 c.967 §7; 2015 c.202 §6]

Note: See note under 36.252.



Section 36.262 - Confidentiality of mediation materials.

(2) Confidential materials and communications are not subject to disclosure in any judicial or administrative proceeding except:

(a) When all parties to the mediation agree, in writing, to waive the confidentiality;

(b) In a subsequent action between the mediator and a party to the mediation for damages arising out of the mediation; or

(c) When the material or communications are statements, memoranda, materials and other tangible evidence, otherwise subject to discovery, that were not prepared specifically for use in and not actually used in the mediation.

(3) Notwithstanding subsection (2) of this section, a mediator may not be compelled to testify in any proceeding, unless all parties to the mediation and the mediator agree, in writing, to waive the confidentiality.

[1989 c.967 §8; 2015 c.202 §7]

Note: See note under 36.252.



Section 36.264 - Civil immunity for mediators and mediation service providers.

[1989 c.967 §9; 2015 c.202 §8]

Note: See note under 36.252.



Section 36.266 - Suspension of court proceedings during mediation; dismissal of action.

(2) A suspension order under subsection (1) of this section suspends all orders and proceedings in the action for the time period specified in the suspension order. In specifying the time period, the court shall exercise its discretion for the purpose of permitting the parties to engage in mediation without prejudice to the rights of any person. The suspension order may include other terms and conditions as the court may consider appropriate. The suspension order may be revoked upon motion of any party or upon motion of the court.

(3) If all parties to the action agree, by written stipulation, that all issues before the court are resolved by mediation under ORS 36.252 to 36.268, the court shall dismiss the action. If the parties do not agree that the issues are resolved or if the court revokes the suspension order under subsection (2) of this section, the action shall proceed as if mediation had not been attempted.

[1989 c.967 §10; 2015 c.202 §9]

Note: See note under 36.252.



Section 36.268 - Provision of mediation services contingent on funding.

[1993 c.163 §2]

Note: See note under 36.252.



Section 36.270



Section 36.280 - Mediation of disputes related to interference with farming practices.

(a) Provide mediation program services under ORS 36.270 to assist the parties in attempting to reach a voluntary resolution of the dispute; or

(b) Refer the parties to the United States Department of Agriculture for the purpose of participating in a certified state agricultural mediation program.

(2) A person that is requested to participate in a mediation proceeding under this section may elect to have the proceeding conducted through the use of mediation program services described in subsection (1)(a) of this section or under a mediation program described in subsection (1)(b) of this section. However, if the State Department of Agriculture has referred the parties under subsection (1)(b) of this section, a person electing to instead use mediation services described in subsection (1)(a) of this section must pay any additional costs and fees resulting from that election.

(3) If the State Department of Agriculture provides mediation program services under subsection (1)(a) of this section, the total amount that the department may require of the parties as costs and fees for services provided in connection with the mediation of the dispute may not exceed $2,500. The party requesting the mediation services is responsible for paying the costs and fees unless both parties agree to divide the costs and fees. Unless the parties agree to a shorter time, the department shall conduct at least four hours of mediation proceedings to attempt to reach resolution of the dispute.

(4) If a party is offered dispute mediation under subsection (1) of this section and is unwilling to participate in a mediation proceeding, a court may consider that unwillingness when determining whether to grant or deny a preliminary injunction.

(5) If a court action arises out of an alleged interference with the use of land for a farming practice due to the planting, growing or harvesting of an agricultural or horticultural commodity on nearby land, and the parties to the action have not previously attempted to have the dispute mediated, the parties must participate in a mediation proceeding under a program described under subsection (1) of this section beginning no later than 270 days after the action is filed. This subsection does not require participation in a mediation proceeding if the action settles or is otherwise resolved within 270 days after filing or if all parties to the action agree to waive mediation. A court may impose sanctions against a party that is unwilling to participate for at least four hours, or for a shorter time that was agreed to by the parties, in a mediation proceeding required under this subsection.

(6) This section does not create any new cause of action or supersede any requirement, condition or prohibition otherwise established by law regarding the bringing of an action. [2015 c.630 §1]

Note: Section 3, chapter 630, Oregon Laws 2015, provides:

Sec. 3. Section 1 of this 2015 Act [36.280] does not apply to any dispute regarding the planting, growing or harvesting of a genetically engineered agricultural or horticultural commodity in a county that has in effect a valid ordinance lawfully adopted on or before the effective date of this 2015 Act [January 1, 2016] that regulates the planting, growing or harvesting of genetically engineered agricultural or horticultural commodities.

[2015 c.630 §3]

Note: 36.280 and 36.283 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 36 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: 36.270 was repealed by section 1, chapter 202, Oregon Laws 2015. The text of 36.280 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 36.280 for the repeal of 36.270 has not been made.



Section 36.283 - Confidentiality of mediation communications and agreement.

(2) Except as provided under ORS 36.220 to 36.238, if the parties to a mediation described in ORS 36.280 have agreed in writing that all or part of the mediation communications or all or part of the terms of a mediation agreement are confidential, a cause of action exists against a party that discloses the confidential communications or terms for damages resulting from the disclosure.

(3) ORS 36.280 does not require a party to a mediation proceeding to disclose confidential business information or to disclose other confidential information that may be adverse to the legal interests of the party.

[2015 c.630 §2]

Note: See second note under 36.280.



Section 36.300



Section 36.305



Section 36.310



Section 36.315



Section 36.320



Section 36.325



Section 36.330



Section 36.335



Section 36.340



Section 36.345



Section 36.350



Section 36.355



Section 36.360



Section 36.365



Section 36.400 - Mandatory arbitration programs.

(2) Rules consistent with ORS 36.400 to 36.425 to govern the operation and procedure of an arbitration program established under this section may be made in the same manner as other rules applicable to the court and are subject to the approval of the Chief Justice of the Supreme Court.

(3) Each circuit court shall require arbitration under ORS 36.400 to 36.425 in matters involving $50,000 or less.

(4) ORS 36.400 to 36.425 do not apply to appeals from a county, justice or municipal court or actions in the small claims department of a circuit court. Actions transferred from the small claims department of a circuit court by reason of a request for a jury trial under ORS 46.455, by reason of the filing of a counterclaim in excess of the jurisdiction of the small claims department under ORS 46.461, or for any other reason, shall be subject to ORS 36.400 to 36.425 to the same extent and subject to the same conditions as a case initially filed in circuit court. The arbitrator shall not allow any party to appear or participate in the arbitration proceeding after the transfer unless the party pays the arbitrator fee established by court rule or the party obtains a waiver or deferral of the fee from the court and provides a copy of the waiver or deferral to the arbitrator. The failure of a party to appear or participate in the arbitration proceeding by reason of failing to pay the arbitrator fee or obtain a waiver or deferral of the fee does not affect the ability of the party to appeal the arbitrator’s decision and award in the manner provided by ORS 36.425.

[Formerly 33.350; 1993 c.482 §1; 1995 c.618 §10; 1995 c.658 §30a; 1997 c.46 §§3,4; 2005 c.274 §1]



Section 36.405 - Referral to mandatory arbitration; exemptions.

(a) The only relief claimed is recovery of money or damages, and no party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment.

(b) The action is a domestic relations suit, as defined in ORS 107.510, in which the only contested issue is the division or other disposition of property between the parties.

(2) The presiding judge for a judicial district may do either of the following:

(a) Exempt from arbitration under ORS 36.400 to 36.425 a civil action that otherwise would be referred to arbitration under this section.

(b) Remove from further arbitration proceedings a civil action that has been referred to arbitration under this section, when, in the opinion of the judge, good cause exists for that exemption or removal.

(3) If a court has established a mediation program that is available for a civil action that would otherwise be subject to arbitration under ORS 36.400 to 36.425, the court shall not assign the proceeding to arbitration if the proceeding is assigned to mediation pursuant to the agreement of the parties. Notwithstanding any other provision of ORS 36.400 to 36.425, a party who completes a mediation program offered by a court shall not be required to participate in arbitration under ORS 36.400 to 36.425.

[Formerly 33.360; 1995 c.455 §2a; 1995 c.618 §11; 1995 c.658 §31a; 1995 c.781 §32; 2005 c.274 §2; 2009 c.83 §3]



Section 36.410 - Stipulation for arbitration; conditions; relief.

(a) The relief claimed is more than or other than recovery of money or damages.

(b) The only relief claimed is recovery of money or damages and a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment.

(2) If a civil action is referred to arbitration under this section, the arbitrator may grant any relief that could have been granted if the action were determined by a judge of the court.

[Formerly 33.370; 1995 c.618 §12; 1995 c.658 §32; 2005 c.274 §3]



Section 36.415 - Arbitration after waiver of amount of claim exceeding $50,000; motion for referral to arbitration.

(2) In a civil action in a circuit court where all parties have appeared, where the only relief claimed is recovery of money or damages and where a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment, any party against whom the claim is made may file a motion with the court requesting that the matter be referred to arbitration. After hearing upon the motion, the court shall refer the matter to arbitration under ORS 36.400 to 36.425 if the defendant establishes by affidavits and other documentation that no objectively reasonable juror could return a verdict in favor of the claimant in excess of $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment.

[Formerly 33.380; 1995 c.618 §13; 1995 c.658 §33; 2005 c.274 §4]



Section 36.420 - Notice of arbitration hearing; open proceeding; compensation and expenses.

(2) The arbitration proceeding and the records thereof shall be open to the public to the same extent as would a trial of the action in the court and the records thereof.

(3) The compensation of the arbitrator and other expenses of the arbitration proceeding shall be the obligation of the parties or any of them as provided by rules made under ORS 36.400. However, if those rules require the parties or any of them to pay any of those expenses in advance, in the form of fees or otherwise, as a condition of arbitration, the rules shall also provide for the waiver in whole or in part, deferral in whole or in part, or both, of that payment by a party whom the court finds is then unable to pay all or any part of those advance expenses. Expenses so waived shall be paid by the state from funds available for the purpose. Expenses so deferred shall be paid, if necessary, by the state from funds available for the purpose, and the state shall be reimbursed according to the terms of the deferral.

[Formerly 33.390; 1993 c.482 §2]



Section 36.425 - Filing of decision and award; notice of appeal; trial de novo; attorney fees and costs; effect of arbitration decision and award.

(2)(a) Within 20 days after the filing of a decision and award with the clerk of the court under subsection (1) of this section, a party against whom relief is granted by the decision and award or a party whose claim for relief was greater than the relief granted to the party by the decision and award, but no other party, may file with the clerk a written notice of appeal and request for a trial de novo of the action in the court on all issues of law and fact. A copy of the notice of appeal and request for a trial de novo must be served on all other parties to the proceeding. After the filing of the written notice a trial de novo of the action shall be held. If the action is triable by right to a jury and a jury is demanded by a party having the right of trial by jury, the trial de novo shall include a jury.

(b) If a party files a written notice under paragraph (a) of this subsection, a trial fee or jury trial fee, as applicable, shall be collected as provided in ORS 21.225.

(c) A party filing a written notice under paragraph (a) of this subsection shall deposit with the clerk of the court the sum of $150. If the position under the arbitration decision and award of the party filing the written notice is not improved as a result of a judgment in the action on the trial de novo, the clerk shall dispose of the sum deposited in the same manner as a fee collected by the clerk. If the position of the party is improved as a result of a judgment, the clerk shall return the sum deposited to the party. If the court finds that the party filing the written notice is then unable to pay all or any part of the sum to be deposited, the court may waive in whole or in part, defer in whole or in part, or both, the sum. If the sum or any part thereof is so deferred and the position of the party is not improved as a result of a judgment, the deferred amount shall be paid by the party according to the terms of the deferral.

(3) If a written notice is not filed under subsection (2)(a) of this section within the 20 days prescribed, the court shall cause to be prepared and entered a judgment based on the arbitration decision and award. A judgment entered under this subsection may not be appealed.

(4) Notwithstanding any other provision of law or the Oregon Rules of Civil Procedure:

(a) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under the provisions of ORS 36.405 (1)(a), the party is entitled to attorney fees by law or contract, and the position of the party is not improved after judgment on the trial de novo, the party shall not be entitled to an award of attorney fees or costs and disbursements incurred by the party before the filing of the decision and award of the arbitrator, and shall be taxed the reasonable attorney fees and costs and disbursements incurred by the other parties to the action on the trial de novo after the filing of the decision and award of the arbitrator.

(b) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under ORS 36.405 (1)(a), the party is not entitled to attorney fees by law or contract, and the position of the party is not improved after judgment on the trial de novo, pursuant to subsection (5) of this section the party shall be taxed the reasonable attorney fees and costs and disbursements of the other parties to the action on the trial de novo incurred by the other parties after the filing of the decision and award of the arbitrator.

(c) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under ORS 36.405 (1)(b), and the position of the party is not improved after judgment on the trial de novo, the party shall not be entitled to an award of attorney fees or costs and disbursements and shall be taxed the costs and disbursements incurred by the other parties after the filing of the decision and award of the arbitrator.

(5) If a party is entitled to an award of attorney fees under subsection (4) of this section, but is also entitled to an award of attorney fees under contract or another provision of law, the court shall award reasonable attorney fees pursuant to the contract or other provision of law. If a party is entitled to an award of attorney fees solely by reason of subsection (4) of this section, the court shall award reasonable attorney fees not to exceed the following amounts:

(a) Twenty percent of the judgment, if the defendant requests the trial de novo but the position of the defendant is not improved after the trial de novo; or

(b) Ten percent of the amount claimed in the complaint, if the plaintiff requests the trial de novo but the position of the plaintiff is not improved after the trial de novo.

(6) Within seven days after the filing of a decision and award under subsection (1) of this section, a party may file with the court and serve on the other parties to the arbitration written exceptions directed solely to the award or denial of attorney fees or costs. Exceptions under this subsection may be directed to the legal grounds for an award or denial of attorney fees or costs, or to the amount of the award. Any party opposing the exceptions must file a written response with the court and serve a copy of the response on the party filing the exceptions. Filing and service of the response must be made within seven days after the service of the exceptions on the responding party. A judge of the court shall decide the issue and enter a decision on the award of attorney fees and costs. If the judge fails to enter a decision on the award within 20 days after the filing of the exceptions, the award of attorney fees and costs shall be considered affirmed. The filing of exceptions under this subsection does not constitute an appeal under subsection (2) of this section and does not affect the finality of the award in any way other than as specifically provided in this subsection.

(7) For the purpose of determining whether the position of a party has improved after a trial de novo under the provisions of this section, the court shall not consider any money award or other relief granted on claims asserted by amendments to the pleadings made after the filing of the decision and award of the arbitrator.

[Formerly 33.400; 1993 c.482 §3; 1995 c.455 §3; 1995 c.618 §14a; 1995 c.658 §34; 1997 c.756 §§1,2; 2003 c.576 §170]



Section 36.450 - Definitions for ORS 36.450 to 36.558.

(1) "Arbitral award" means any decision of the arbitral tribunal on the substance of the dispute submitted to it and includes any interim, interlocutory or partial arbitral award.

(2) "Arbitral tribunal" means a sole arbitrator or a panel of arbitrators.

(3) "Arbitration" means any arbitration whether or not administered by a permanent arbitral institution.

(4) "Arbitration agreement" means an agreement by the parties to submit to arbitration all or certain disputes which may arise between them in respect to a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

(5) "Commercial" means matters arising from all relationships of a commercial nature including, but not limited to, any of the following transactions:

(a) A transaction for the supply or exchange of goods or services.

(b) A distribution agreement.

(c) A commercial representation or agency.

(d) An exploitation agreement or concession.

(e) A joint venture or other forms of industrial or business cooperation.

(f) The carriage of goods or passengers by air, sea, rail or road.

(g) Construction.

(h) Insurance.

(i) Licensing.

(j) Factoring.

(k) Leasing.

(L) Consulting.

(m) Engineering.

(n) Financing.

(o) Banking.

(p) The transfer of data or technology.

(q) Intellectual or industrial property, including trademarks, patents, copyrights and software programs.

(r) Professional services.

(6) "Conciliation" means any conciliation whether or not administered by a permanent conciliation institution.

(7) "Chief Justice" means the Chief Justice of the Supreme Court of Oregon or designee.

(8) "Circuit court" means the circuit court in the county in this state selected as pursuant to ORS 36.464.

(9) "Court" means a body or an organ of the judicial system of a state or country.

(10) "Party" means a party to an arbitration or conciliation agreement.

(11) "Supreme Court" means the Supreme Court of Oregon.

[1991 c.405 §4]



Section 36.452 - Policy.

(2) Any person may enter into a written agreement to arbitrate or conciliate any existing dispute or any dispute arising thereafter between that person and another. If the dispute is within the scope of ORS 36.450 to 36.558, the agreement shall be enforced by the courts of this state in accordance with ORS 36.450 to 36.558 without regard to the justiciable character of the dispute. In addition, if the agreement is governed by the law of this state, it shall be valid and enforceable in accordance with ordinary principles of contract law.

[1991 c.405 §2; 1993 c.18 §12]



Section 36.454 - Application of ORS 36.450 to 36.558; when arbitration or conciliation agreement is international; validity of written agreements.

(2) The provisions of ORS 36.450 to 36.558, except ORS 36.468, 36.470, 36.522 and 36.524, apply only if the place of arbitration or conciliation is within the territory of the State of Oregon.

(3) An arbitration or conciliation agreement is international if any of the following applies:

(a) The parties to an arbitration or conciliation agreement have, at the time of the conclusion of that agreement, their places of business in different countries.

(b) One of the following places is situated outside the country in which the parties have their places of business:

(A) The place of arbitration or conciliation if determined in, or pursuant to, the arbitration or conciliation agreement.

(B) Any place where a substantial part of the obligations of the commercial relationship is to be performed.

(C) The place with which the subject matter of the dispute is most closely connected.

(c) The parties have expressly agreed that the subject matter of the arbitration or conciliation agreement relates to commercial interests in more than one country.

(d) The subject matter of the arbitration or conciliation agreement is otherwise related to commercial interests in more than one country.

(4) For the purposes of subsection (3) of this section:

(a) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration or conciliation agreement; or

(b) If a party does not have a place of business, reference is to be made to the habitual residence of the party.

(5) If a written agreement to submit an existing controversy to arbitration or a provision in a written contract to submit to arbitration a controversy thereafter arising between the parties qualifies for arbitration pursuant to this section, that written agreement or provision shall be valid, enforceable and irrevocable, save on such grounds as exist at law or in equity for the revocation of any contract.

(6) Except as provided in this subsection, ORS 36.450 to 36.558 shall not affect any other law of the State of Oregon by virtue of which certain disputes may not be submitted to arbitration or conciliation or may be submitted to arbitration or conciliation only according to provisions other than those of ORS 36.450 to 36.558. ORS 36.450 to 36.558 supersede ORS 36.100 to 36.425 with respect to international commercial arbitration and conciliation.

[1991 c.405 §3]



Section 36.456 - Construction of ORS 36.450 to 36.558.

(2) Where a provision of ORS 36.450 to 36.558 refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, such agreement includes any arbitration or conciliation rules referred to in that agreement.

(3) Except as provided in ORS 36.502 (1) and 36.516 (2)(a), where a provision of ORS 36.450 to 36.558 refers to a claim, it also applies to a counterclaim, and where it refers to a defense, it also applies to a defense of a counterclaim.

[1991 c.405 §5]



Section 36.458 - When written communication considered to have been received.

(a) Any written communication is considered to have been received if it is delivered to the addressee personally or if it is delivered at the place of business, habitual residence or mailing address of the addressee. If none of these can be found after making a reasonable inquiry, a written communication is considered to have been received if it is sent to the addressee’s last-known place of business, habitual residence or mailing address by registered letter or by any other means which provides a record of the attempt to deliver it; and

(b) The communication is considered to have been received on the day it is so delivered.

(2) The provisions of this section do not apply to communications in court proceedings.

[1991 c.405 §6]



Section 36.460 - Waiver of objection to arbitration.

(2) For purposes of subsection (1) of this section, "any provision of ORS 36.450 to 36.558" means any provision of ORS 36.450 to 36.558 in respect of which the parties may otherwise agree.

[1991 c.405 §7]



Section 36.462 - Prohibition on intervention by court.

[1991 c.405 §8]



Section 36.464 - Venue.

(a) The county where the arbitration agreement is to be performed or was made.

(b) If the arbitration agreement does not specify a county where the agreement is to be performed and the agreement was not made in any county in the State of Oregon, the county where any party to the court proceeding resides or has a place of business.

(c) In any case not covered by paragraph (a) or (b) of this subsection, in any county in the State of Oregon.

(2) All other functions assigned by ORS 36.450 to 36.558 to the circuit court shall be performed by the circuit court of the county in which the place of arbitration is located.

[1991 c.405 §9]



Section 36.466 - Arbitration agreements to be in writing.

[1991 c.405 §10]



Section 36.468 - Application to stay judicial proceedings and compel arbitration.

(2) Arbitral proceedings may begin or continue, and an award may be made, while a judicial proceeding described in subsection (1) of this section is pending before the court.

(3) A court may not, without a request from a party made pursuant to subsection (1) of this section, refer the parties to arbitration.

[1991 c.405 §11; 1993 c.244 §1]



Section 36.470 - Interim judicial relief; factors considered by court; determination of arbitral tribunal’s jurisdiction.

(2) Any party to an arbitration governed by ORS 36.450 to 36.558 may request from the circuit court the enforcement of an order of an arbitral tribunal granting an interim measure of protection pursuant to ORS 36.486. Enforcement shall be granted pursuant to the law applicable to the granting of the type of interim relief requested.

(3) Measures which the circuit court may grant in connection with a pending arbitration include, but are not limited to:

(a) An order of attachment issued to assure that the award to which the applicant may be entitled is not rendered ineffectual by the dissipation of party assets.

(b) A preliminary injunction granted in order to protect trade secrets or to conserve goods which are the subject matter of the arbitral dispute.

(4) In considering a request for interim relief, the court, subject to subsection (5) of this section, shall give preclusive effect to any and all findings of fact of the arbitral tribunal, including the probable validity of the claim which is the subject of the award for interim relief that the arbitral tribunal has previously granted in the proceeding in question, provided that such interim award is consistent with public policy.

(5) Where the arbitral tribunal has not ruled on an objection to its jurisdiction, the court shall not grant preclusive effect to the tribunal’s findings until the court has made an independent finding as to the jurisdiction of the arbitral tribunal. If the court rules that the arbitral tribunal did not have jurisdiction, the application for interim measures of relief shall be denied. Such a ruling by the court that the arbitral tribunal lacks jurisdiction is not binding on the arbitral tribunal or subsequent judicial proceedings.

[1991 c.405 §12; 1993 c.244 §2]



Section 36.472 - Number of arbitrators.

[1991 c.405 §13]



Section 36.474 - Procedure for appointment of arbitrators; appointment by circuit court.

(2) The parties may agree on a procedure for appointing the arbitrator or arbitrators, subject to the provisions of subsections (4), (5) and (6) of this section.

(3) If the parties do not agree on a procedure for appointing the arbitrator or arbitrators:

(a) In an arbitration with two parties and involving three or more arbitrators, each party shall appoint one arbitrator and the appointed arbitrators shall appoint the remaining arbitrators. If a party fails to appoint an arbitrator within 30 days of receipt of a request to do so from the other party or parties, or if the two appointed arbitrators fail to agree on the remaining arbitrators within 30 days of their appointment, then, upon the request of any party, the circuit court shall make the appointment.

(b) In an arbitration with more than two parties or in an arbitration with two parties involving fewer than three arbitrators, then, upon the request of any party, the arbitrator or arbitrators shall be appointed by the circuit court.

(4) Unless the parties’ agreement on the appointment procedure provides other means for securing the appointment, any party may request the circuit court to make the appointment if there is an appointment procedure agreed upon by the parties and if:

(a) A party fails to act as required under such procedure;

(b) The parties, or the appointed arbitrators, are unable to reach an agreement as expected of them under such procedure; or

(c) A third party, including an institution, fails to perform any function entrusted to it under such procedure.

(5) A decision by the circuit court on a matter entrusted to it by subsection (3) or (4) of this section shall be final and not subject to appeal.

(6) The circuit court, in appointing an arbitrator, shall have due regard to all of the following:

(a) Any qualifications required of the arbitrator by the agreement of the parties;

(b) Other considerations as are likely to secure the appointment of an independent and impartial arbitrator; and

(c) The advisability of appointing an arbitrator of a nationality other than those of the parties.

[1991 c.405 §14; 1993 c.244 §3]



Section 36.476 - Disclosure by proposed arbitrators and conciliators; waiver of disclosure; grounds for challenge.

(a) The person has a personal bias or prejudice concerning a party or personal knowledge of the disputed evidentiary facts concerning the proceeding.

(b) The person served as a lawyer in the matter in controversy, or the person is or has been associated with another who has participated in the matter during such association, or the person has been a material witness concerning it.

(c) The person served as an arbitrator or conciliator in another proceeding involving one or more of the parties to the proceeding.

(d) The person, individually or as a fiduciary, or the person’s spouse or minor child, or anyone residing in the person’s household, has a financial interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially affected by the outcome of the proceeding.

(e) The person, the person’s spouse or minor child, anyone residing in the person’s household, any individual within the third degree of relationship to any of them, or the spouse of any of them, meets any of the following conditions:

(A) The person is or has been a party to the proceeding, or an officer, director or trustee of a party.

(B) The person is acting or has acted as a lawyer in the proceeding.

(C) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

(D) The person is likely to be a material witness in the proceeding.

(f) The person has a close personal or professional relationship with a person who meets any of the following conditions:

(A) The person is or has been a party to the proceeding, or an officer, director or trustee of a party.

(B) The person is acting or has acted as a lawyer or representative in the proceeding.

(C) The person is or expects to be nominated as an arbitrator or conciliator in the proceedings.

(D) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

(E) The person is likely to be a material witness in the proceeding.

(2) The obligation to disclose information set forth in subsection (1) of this section is mandatory and cannot be waived by the parties with respect to persons serving either as the sole arbitrator or sole conciliator or as one of two arbitrators or conciliators or as the chief or prevailing arbitrator or conciliator. The parties may otherwise agree to waive such disclosure.

(3) From the time of appointment and throughout the arbitral proceedings, an arbitrator shall, without delay, disclose to the parties any circumstances referred to in subsection (1) of this section which were not previously disclosed.

(4) Unless otherwise agreed by the parties or allowed by the rules governing the arbitration, an arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to the independence or impartiality of the arbitrator, or as to possession of the qualifications upon which the parties have agreed.

(5) A party may challenge an arbitrator appointed by it, or in whose appointment it has participated, only for reasons of which it becomes aware after the appointment has been made.

[1991 c.405 §15]



Section 36.478 - Procedure for challenging arbitrator.

(2) Failing any agreement referred to in subsection (1) of this section, a party which intends to challenge an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstances referred to in ORS 36.476 (4) and (5), whichever shall be later, send a written statement of the reasons for the challenge to the arbitral tribunal.

(3) Unless the arbitrator challenged under subsection (2) of this section withdraws from office or the other party agrees to the challenge, the arbitral tribunal shall decide the challenge.

(4)(a) If a challenge under any procedure agreed upon by the parties or under the procedure under subsections (2) and (3) of this section is not successful, the challenging party may request the circuit court, within 30 days after having received notice of the decision rejecting the challenge, to decide on the challenge.

(b) When the request is made, the circuit court may refuse to decide on the challenge if it is satisfied that, under the procedure agreed upon by the parties, the party making the request had an opportunity to have the challenge decided upon by other than the arbitral tribunal.

(c) Notwithstanding paragraph (b) of this subsection, whether the challenge is under any procedure agreed upon by the parties or under the procedure under subsections (2) and (3) of this section, if a challenge is based upon the grounds set forth in ORS 36.476 (1), the circuit court shall hear the challenge and, if it determines that the facts support a finding that such ground or grounds fairly exist, then the challenge shall be sustained.

(5) The decision of the circuit court under subsection (4) of this section is final and not subject to appeal.

(6) While a request under subsection (4) of this section is pending, the arbitral tribunal, including the challenged arbitrator, may continue with the arbitral proceedings and make an arbitral award.

[1991 c.405 §16; 1993 c.244 §4]



Section 36.480 - Withdrawal of arbitrator; termination of mandate.

(2) If a controversy remains concerning any of the grounds referred to in subsection (1) of this section, a party may request the circuit court to decide on the termination of the mandate.

(3) The decision of the circuit court under subsection (2) of this section is not subject to appeal.

(4) If, under this section or ORS 36.478 (3), an arbitrator withdraws from office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to under this section or under ORS 36.476 (4) and (5).

[1991 c.405 §17]



Section 36.482 - Substitute arbitrator; effect of substitution.

(2) Where the mandate of an arbitrator terminates, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

(3) Unless otherwise agreed by the parties:

(a) Where the number of arbitrators is less than three and an arbitrator is replaced, any hearings previously held shall be repeated.

(b) Where the presiding arbitrator is replaced, any hearings previously held shall be repeated.

(c) Where the number of arbitrators is three or more and an arbitrator other than the presiding arbitrator is replaced, any hearings previously held may be repeated at the discretion of the arbitral tribunal.

(4) Unless otherwise agreed by the parties, an order or ruling of the arbitral tribunal made prior to the replacement of an arbitrator under this section is not invalid because there has been a change in the composition of the tribunal.

[1991 c.405 §18]



Section 36.484 - Arbitral tribunal may rule on own jurisdiction; time for raising issue of jurisdiction; review by circuit court.

(2) A plea that the arbitral tribunal does not have jurisdiction shall be raised no later than the submission of the statement of defense. However, a party is not precluded from raising such a plea by the fact that the party has appointed, or participated in the appointment of, an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. In either case, the arbitral tribunal may admit a later plea if it considers the delay justified.

(3) The arbitral tribunal may rule on a plea referred to in subsection (2) of this section either as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party shall request the circuit court, within 30 days after having received notice of that ruling, to decide the matter or shall be deemed to have waived objection to such finding.

(4) The decision of the circuit court under subsection (3) of this section is not subject to appeal.

(5) While a request under subsection (3) of this section is pending, the arbitral tribunal may continue with the arbitral proceedings and make an arbitral award.

[1991 c.405 §19; 1993 c.244 §5]



Section 36.486 - Interim measures of protection ordered by arbitral tribunal; security.

[1991 c.405 §20]



Section 36.488 - Fairness in proceedings.

[1991 c.405 §21]



Section 36.490 - Procedures subject to agreement by parties; procedure in absence of agreement.

(2) If the parties fail to agree, subject to the provisions of ORS 36.450 to 36.558, the arbitral tribunal may conduct the arbitration in such a manner as it considers appropriate.

(3) The power of the arbitral tribunal under subsection (2) of this section includes the power to determine the admissibility, relevance, materiality and weight of any evidence.

[1991 c.405 §22]



Section 36.492 - Place of arbitration.

(2) Notwithstanding the provisions of subsection (1) of this section, unless otherwise agreed by the parties, the arbitral tribunal may meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts or the parties, or for the inspection of documents, goods or other property.

[1991 c.405 §23]



Section 36.494 - Commencement of arbitral proceedings.

[1991 c.405 §24]



Section 36.496 - Language used in proceedings.

(2) The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal.

[1991 c.405 §25]



Section 36.498 - Contents of statements by claimant and respondent; amendment or supplement.

(2) The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

(3) Unless otherwise agreed by the parties, either party may amend or supplement the claim or defense of the party during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow the amendment or supplement having regard to the delay in making it.

[1991 c.405 §26]



Section 36.500 - Oral hearing; notice; discovery.

(2) Unless the parties have agreed that no oral hearings shall be held, the arbitral tribunal shall hold oral hearings at an appropriate stage of the proceedings, if so requested by a party.

(3) The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purpose of the inspection of documents, goods or other property.

(4) All statements, documents or other information supplied to, or applications made to, the arbitral tribunal by one party shall be communicated to the other party. Any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.

(5) Unless otherwise agreed by the parties, all oral hearings and meetings in arbitral proceedings shall be held in camera.

[1991 c.405 §27; 1993 c.244 §6]



Section 36.502 - Effect of failure to make required statement or to appear at oral hearing.

(2) Unless otherwise agreed by the parties, where, without showing sufficient cause, the respondent fails to communicate the statement of defense of the respondent in accordance with ORS 36.498 (1) and (2), the arbitral tribunal shall continue the proceedings without treating that failure in itself as an admission of the claimant’s allegations.

(3) Unless otherwise agreed by the parties, where, without showing sufficient cause, a party fails to appear at an oral hearing or to produce documentary evidence, the arbitral tribunal may continue with the proceedings and make the arbitral award on the evidence before it.

[1991 c.405 §28]



Section 36.504 - Appointment of experts.

(2) Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of the expert’s written or oral report, participate in an oral hearing where the parties have the opportunity to question the expert and to present expert witnesses on the points at issue.

[1991 c.405 §29; 1993 c.244 §7]



Section 36.506 - Circuit court assistance in taking evidence; circuit court authorized to enter certain orders upon application.

(2) When the parties to two or more arbitration agreements have agreed in their respective arbitration agreements or otherwise, the circuit court may, on application by one party with the consent of all other parties to those arbitration agreements, do one or more of the following:

(a) Order the arbitration proceedings arising out of those arbitration agreements to be consolidated on terms the court considers just and necessary.

(b) Where all the parties cannot agree on an arbitral tribunal for the consolidated arbitration, appoint an arbitral tribunal in accordance with ORS 36.474 (6).

(c) Where the parties cannot agree on any other matter necessary to conduct the consolidated arbitration, make any other order it considers necessary.

(d) Order the arbitration proceedings arising out of those arbitration agreements to be held at the same time or one immediately after another.

(e) Order any of the arbitration proceedings arising out of those arbitration agreements to be stayed until the determination of any other of them.

(3) Nothing in this section shall be construed to prevent the parties to two or more arbitrations from agreeing to consolidate those arbitrations and taking any steps that are necessary to effect that consolidation.

[1991 c.405 §30; 1993 c.244 §8]



Section 36.508 - Choice of laws.

(2) Any designation by the parties of the law or legal system of a given country or political subdivision thereof shall be construed, unless otherwise expressed, as directly referring to the substantive law of that state and not to its conflict of laws rules.

(3) Failing any designation of the law under subsection (1) of this section by the parties, the arbitral tribunal shall apply the rules of law it considers to be appropriate given all the circumstances surrounding the dispute.

(4) The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur if the parties have expressly authorized it to do so.

(5) In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.

[1991 c.405 §31]



Section 36.510 - Decision of arbitral tribunal.

[1991 c.405 §32; 1993 c.244 §9]



Section 36.512 - Settlement.

(2) If, during the arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

(3) An arbitral award on agreed terms shall be made in accordance with ORS 36.514 and shall state that it is an arbitral award.

(4) An arbitral award on agreed terms has the same status and effect as any other arbitral award on the substance of the dispute.

[1991 c.405 §33; 1993 c.244 §10]



Section 36.514 - Arbitral award; contents; interim award; award for costs of arbitration.

(2) The arbitral award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an arbitral award on agreed terms under ORS 36.512.

(3) The arbitral award shall state its date and the place of arbitration as determined in accordance with ORS 36.492 (1) and the award shall be considered to have been made at that place.

(4) After the arbitral award is made, a copy signed by the arbitrators in accordance with subsection (1) of this section shall be delivered to each party.

(5) The arbitral tribunal may, at any time during the arbitral proceedings, make an interim arbitral award on any matter with respect to which it may make a final arbitral award. The interim award may be enforced in the same manner as a final arbitral award.

(6) Unless otherwise agreed by the parties, the arbitral tribunal may award interest.

(7)(a) Unless otherwise agreed by the parties, the costs of an arbitration shall be at the discretion of the arbitral tribunal.

(b) In making an order for costs, the arbitral tribunal may include as costs any of the following:

(A) The fees and expenses of the arbitrators and expert witnesses.

(B) Legal fees and expenses.

(C) Any administration fees of the institution supervising the arbitration, if any.

(D) Any other expenses incurred in connection with the arbitral proceedings.

(c) In making an order for costs, the arbitral tribunal may specify any of the following:

(A) The party entitled to costs.

(B) The party who shall pay the costs.

(C) The amount of costs or the method of determining that amount.

(D) The manner in which the costs shall be paid.

[1991 c.405 §34]



Section 36.516 - Termination of arbitral proceedings.

(2) The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when:

(a) The claimant withdraws the claim, unless the respondent objects thereto and the arbitral tribunal recognizes a legitimate interest on the part of the respondent in obtaining a final settlement of the dispute;

(b) The parties agree on the termination of the proceedings; or

(c) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

(3) Subject to ORS 36.518 and 36.520 (4), the mandate of the arbitral tribunal terminates with the termination of the arbitral proceeding.

[1991 c.405 §35; 1993 c.244 §11]



Section 36.518 - Correction of errors in award; interpretation of award; additional award.

(a) A party, with notice to the other party, may request the arbitral tribunal to correct in the award any errors in computation, clerical or typographical errors, or errors of similar nature; and

(b) A party may, if agreed by the parties, request the arbitral tribunal to give an interpretation of a specific point or part of the arbitral award.

(2) If the arbitral tribunal considers any request made under subsection (1) of this section to be justified, it shall make the correction or give the interpretation within 30 days of the receipt of the request. The interpretation shall form part of the arbitral award.

(3) The arbitral tribunal may correct any error of the type referred to in subsection (1)(a) of this section on its own initiative within 30 days of the date of the award.

(4) Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within 30 days of receipt of the award, the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within 60 days.

(5) If necessary, the arbitral tribunal may extend the period of time within which it shall make a correction, interpretation or an additional award under subsection (1) or (4) of this section.

(6) The provisions of ORS 36.514 shall apply to a correction or interpretation of the award or to an additional award.

[1991 c.405 §36; 1993 c.244 §12]



Section 36.520 - Setting aside award; grounds; time for application; circuit court fees.

(2) An arbitral award may be set aside by the circuit court only if:

(a) The party making application furnishes proof that:

(A) A party to the arbitration agreement referred to in ORS 36.466 was under some incapacity or that the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the laws of the State of Oregon or the United States;

(B) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present the party’s case;

(C) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters not submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

(D) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless such agreement was in conflict with a provision of ORS 36.450 to 36.558 from which the parties cannot derogate, or, failing such agreement, was not in accordance with ORS 36.450 to 36.558; or

(b) The circuit court finds that:

(A) The subject matter of the dispute is not capable of settlement by arbitration under the laws of the State of Oregon or of the United States; or

(B) The award is in conflict with the public policy of the State of Oregon or of the United States.

(3) An application for setting aside may not be made after three months have elapsed from the date on which the party making that application had received the award or, if a request had been made under ORS 36.518, from the date on which that request had been disposed of by the arbitral tribunal.

(4) The circuit court, when asked to set aside an arbitral award, may, where appropriate and so requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take such other action as in the arbitral tribunal’s opinion will eliminate the grounds for setting aside.

(5) The clerk of the circuit court shall collect the filing fees established under ORS 21.135 from the party making application for setting aside under subsection (1) of this section and from a party filing an appearance in opposition to the application.

[1991 c.405 §37; 1993 c.244 §13; 1997 c.801 §55; 2003 c.737 §§41,42; 2005 c.702 §§41,42,43; 2007 c.860 §5; 2011 c.595 §41]



Section 36.522 - Enforcement of award; procedure; fee; entry of judgment.

(2) The party relying on an award or applying for its enforcement shall supply the authenticated original or a certified copy of the award and the original or certified copy of the arbitration agreement referred to in ORS 36.466. If the award or agreement is not made in the English language, then the party relying on the award or applying for its enforcement shall supply a duly certified translation thereof into the English language.

(3) The party relying on an arbitral award or applying for its enforcement shall deliver to the clerk of the circuit court the documents specified in subsection (2) of this section along with proof of the delivery of a copy of the arbitral award as required by ORS 36.514 (4). The relying party shall pay to the clerk the filing fee established under ORS 21.135, after which the clerk shall enter the arbitral award of record in the office of the clerk. If no application to set aside is filed against the arbitral award as provided in ORS 36.520 within the time specified in ORS 36.520 (3) or, if such an application is filed, the relying party after the disposition of the application indicates the intention to still rely on the award or to apply for its enforcement, judgment shall be entered as upon the verdict of a jury, and execution may issue thereon, and the same proceedings may be had upon the award with like effect as upon a verdict in a civil action.

[1991 c.405 §38; 2011 c.595 §42]



Section 36.524 - Grounds for refusal to enforce award; fee.

(a) At the request of the party against whom it is invoked, if that party pays the clerk of the circuit court the filing fee established under ORS 21.135 and furnishes to the court where recognition or enforcement is sought proof that:

(A) A party to the arbitration agreement referred to in ORS 36.466 was under some incapacity or that the agreement is not valid under the law to which the parties have subjected it or under the law of the country where the award was made;

(B) The party against whom the award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present the party’s case;

(C) The arbitral award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or the award contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the award which contains decisions on matters submitted to arbitration may be recognized and enforced;

(D) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties or, failing such agreement, was not in accordance with the law of the country where the arbitration took place; or

(E) The award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that award was made; or

(b) If the court finds that:

(A) The subject matter of the dispute is not capable of settlement by arbitration under the laws of the State of Oregon or of the United States; or

(B) The recognition or enforcement of the arbitral award would be contrary to the public policy of the State of Oregon or of the United States.

(2) If an application for setting aside or suspension of an award has been made to the court referred to in subsection (1)(a)(E) of this section, and if it considers it proper, the court where recognition or enforcement is sought may adjourn its decision on application of the party claiming recognition or enforcement of the award. The court may also order the other party to provide appropriate security.

[1991 c.405 §39; 2011 c.595 §43]



Section 36.526 - Provisions to be interpreted in good faith.

[1991 c.405 §40]



Section 36.528 - Policy to encourage conciliation.

[1991 c.405 §41]



Section 36.530 - Guiding principles of conciliators.

[1991 c.405 §42]



Section 36.532 - Manner of conducting conciliation proceedings.

[1991 c.405 §43]



Section 36.534 - Draft conciliation settlement.

(2) No party may be required to accept any settlement proposed by the conciliator or conciliators.

[1991 c.405 §44]



Section 36.536 - Prohibition on use of statements, admissions or documents arising out of conciliation proceedings.

(1) Evidence of anything said or of any admission made in the course of the conciliation is not admissible in evidence and disclosure of any such evidence shall not be compelled in any civil action in which, pursuant to law, testimony may be compelled to be given. However, this subsection does not limit the admissibility of evidence if all parties participating in conciliation consent, in writing, to its disclosure, provided that such consent is given after the statement or admission to be disclosed is made in the conciliation proceeding.

(2) In the event that any such evidence is offered in contravention of this section, the arbitration tribunal or the court shall make any order which it considers to be appropriate to deal with the matter, including, without limitation, orders restricting the introduction of evidence, or dismissing the case without prejudice.

(3) Unless the document otherwise provides, no document prepared for the purpose of, or in the course of, or pursuant to, the conciliation, or any copy thereof, is admissible in evidence and disclosure of any such document shall not be compelled in any arbitration or civil action in which, pursuant to law, testimony may be compelled to be given.

[1991 c.405 §45; 1993 c.244 §14]



Section 36.538 - Conciliation to act as stay of other proceedings; tolling of limitation periods during conciliation.

(2) All applicable limitation periods, including periods of prescription, shall be tolled or extended upon the commencement of conciliation proceedings to conciliate a dispute under ORS 36.450 to 36.558 and all limitation periods shall remain tolled and periods of prescription extended as to all parties to the conciliation proceedings until the 10th day following the termination of conciliation proceedings.

(3) For purposes of this section, conciliation proceedings are deemed to have commenced as soon as:

(a) A party has requested conciliation of a particular dispute or disputes; and

(b) The other party or parties agree to participate in the conciliation proceeding.

[1991 c.405 §46]



Section 36.540 - Termination of conciliation proceedings.

(a) A written declaration of the conciliator or conciliators, after consultation with the parties, to the effect that further efforts at conciliation are no longer justified, on the date of the declaration.

(b) A written declaration of the parties addressed to the conciliator or conciliators to the effect that the conciliation proceedings are terminated, on the date of the declaration.

(c) The signing of a settlement agreement by all of the parties, on the date of the agreement.

(2) The conciliation proceedings may be terminated as to particular parties by either of the following:

(a) A written declaration of a party to the other party or parties and the conciliator or conciliators, if appointed, to the effect that the conciliation proceedings shall be terminated as to that particular party, on the date of the declaration.

(b) The signing of a settlement agreement by some of the parties, on the date of the agreement.

[1991 c.405 §47; 1993 c.244 §15]



Section 36.542 - Conciliator not to be arbitrator or take part in arbitral or judicial proceedings.

[1991 c.405 §48]



Section 36.544 - Submission to conciliation not waiver.

[1991 c.405 §49]



Section 36.546 - Conciliation agreement to be treated as arbitral award.

[1991 c.405 §50]



Section 36.548 - Costs of conciliation proceedings.

(1) A reasonable fee to be paid to the conciliator or conciliators.

(2) The travel and other reasonable expenses of the conciliator or conciliators.

(3) The travel and other reasonable expenses of witnesses requested by the conciliator or conciliators with the consent of the parties.

(4) The cost of any expert advice requested by the conciliator or conciliators with the consent of the parties.

(5) The cost of any court.

[1991 c.405 §51]



Section 36.550 - Payment of costs.

[1991 c.405 §52]



Section 36.552 - Effect of conciliation on jurisdiction of courts.

[1991 c.405 §53]



Section 36.554 - Immunities.

(2) No person who serves as an arbitrator or as a conciliator shall be held liable in an action for damages resulting from any act or omission in the performance of their role as an arbitrator or as a conciliator in any proceeding subject to ORS 36.450 to 36.558.

[1991 c.405 §54; 1993 c.244 §16]



Section 36.556 - Severability.

[1991 c.405 §55]



Section 36.558 - Short title.

[1991 c.405 §1]



Section 36.600 - Definitions.

(1) "Arbitration organization" means an association, agency, board, commission or other entity that is neutral and initiates, sponsors or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

(2) "Arbitrator" means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

(3) "Court" means a circuit court.

(4) "Knowledge" means actual knowledge.

(5) "Person" means an individual, corporation, business trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

(6) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [2003 c.598 §1; 2009 c.294 §3]

Note: Sections 3 and 31, chapter 598, Oregon Laws 2003, provide:

Sec. 3. (1) Sections 1 to 30 of this 2003 Act [36.600 to 36.740] govern an agreement to arbitrate made on or after the effective date of this 2003 Act [January 1, 2004].

(2) Sections 1 to 30 of this 2003 Act govern an agreement to arbitrate made before the effective date of this 2003 Act if all the parties to the agreement or to the arbitration proceeding so agree in a record.

(3) On or after September 1, 2004, sections 1 to 30 of this 2003 Act govern an agreement to arbitrate whenever made. [2003 c.598 §3]

Sec. 31. ORS 36.600 to 36.740 do not affect an action or proceeding commenced or right accrued before January 1, 2004. Subject to section 3, chapter 598, Oregon Laws 2003, an arbitration agreement made before January 1, 2004, continues to be governed by ORS 36.300 to 36.365 as though those sections were not repealed by section 57, chapter 598, Oregon Laws 2003.

[2003 c.598 §31; 2005 c.22 §30]

Note: 36.600 to 36.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 36 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 36.605 - Notice.

(2) A person has notice if the person has knowledge of the notice or has received notice.

(3) A person receives notice when it comes to the person’s attention or the notice is delivered at the person’s place of residence or place of business, or at another location held out by the person as a place of delivery of such communications.

[2003 c.598 §2]

Note: See notes under 36.600.



Section 36.610 - Effect of agreement to arbitrate; nonwaivable provisions.

(2) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(a) Waive or agree to vary the effect of the requirements of this section or ORS 36.615, 36.620 (1), 36.630, 36.675 (1) or (2), 36.720 or 36.730;

(b) Agree to unreasonably restrict the right under ORS 36.635 to notice of the initiation of an arbitration proceeding;

(c) Agree to unreasonably restrict the right under ORS 36.650 to disclosure of any facts by a neutral arbitrator; or

(d) Waive the right under ORS 36.670 of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under ORS 36.600 to 36.740, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

(3) A party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of this section or ORS 36.625, 36.660, 36.680, 36.690 (4) or (5), 36.700, 36.705, 36.710, 36.715 (1) or (2), 36.735 or 36.740 or section 3 (1) or (3) or 31, chapter 598, Oregon Laws 2003.

(4) Subsections (2) and (3) of this section do not apply to agreements to arbitrate entered into by two or more insurers, as defined by ORS 731.106, or self-insured persons for the purpose of arbitration of disputes arising out of the provision of insurance.

[2003 c.598 §4; 2011 c.595 §118]

Note: See notes under 36.600.



Section 36.615 - Application for judicial relief; fees.

(2) Unless a civil action involving the agreement to arbitrate is pending, notice of a first petition to the court under ORS 36.600 to 36.740 must be served in the manner provided by ORCP 7 D. Otherwise, notice of the petition must be given in the manner provided by ORCP 9.

[2003 c.598 §5; 2003 c.737 §§40a,40c; 2005 c.702 §§45,46,47; 2007 c.860 §6; 2010 c.107 §§40,41; 2011 c.595 §44]

Note: See notes under 36.600.



Section 36.620 - Validity of agreement to arbitrate; form of acknowledgment of agreement.

(2) Subject to ORS 36.625 (8), the court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(3) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled.

(4) If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.

(5) A written arbitration agreement entered into between an employer and employee and otherwise valid under subsection (1) of this section is voidable and may not be enforced by a court unless:

(a) At least 72 hours before the first day of the employee’s employment, the employee has received notice in a written employment offer from the employer that an arbitration agreement is required as a condition of employment, and the employee has been provided with the required arbitration agreement that meets the requirements of, and includes the acknowledgment set forth in, subsection (6) of this section; or

(b) The arbitration agreement is entered into upon a subsequent bona fide advancement of the employee by the employer.

(6) The acknowledgment required by subsection (5) of this section must be signed by the employee and must include the following language in boldfaced type:

______________________________________________________________________________

I acknowledge that I have received and read or have had the opportunity to read this arbitration agreement. I understand that this arbitration agreement requires that disputes that involve the matters subject to the agreement be submitted to mediation or arbitration pursuant to the arbitration agreement rather than to a judge and jury in court.

______________________________________________________________________________ [2003 c.598 §6; 2007 c.902 §1; 2011 c.489 §1]

Note: Section 4, chapter 902, Oregon Laws 2007, provides:

Sec. 4. The amendments to ORS 36.620 by section 1 of this 2007 Act apply to arbitration agreements entered into on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.902 §4]

Note: Section 2, chapter 489, Oregon Laws 2011, provides:

Sec. 2. The amendments to ORS 36.620 by section 1 of this 2011 Act apply to arbitration agreements entered into on or after the effective date of this 2011 Act [January 1, 2012].

[2011 c.489 §2]

Note: See notes under 36.600.



Section 36.625 - Petition to compel or stay arbitration.

(a) If the refusing party does not appear or does not oppose the petition, the court shall order the parties to arbitrate; and

(b) If the refusing party opposes the petition, the court shall proceed summarily to decide the issue as provided in subsection (8) of this section and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(2) On petition of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue as provided in subsection (8) of this section. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

(3) If the court finds that there is no enforceable agreement to arbitrate, it may not order the parties to arbitrate pursuant to subsection (1) or (2) of this section.

(4) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

(5) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a petition under this section must be made in that court. Otherwise, a petition under this section may be made in any court as provided in ORS 36.725.

(6) If a party makes a petition to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

(7) If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

(8) A judge shall decide all issues raised under a petition filed under ORS 36.600 to 36.740 unless there is a constitutional right to jury trial on the issue. If there is a constitutional right to jury trial on an issue, the issue shall be tried to a jury upon the request of any party to the proceeding.

[2003 c.598 §7]

Note: See notes under 36.600.



Section 36.630 - Provisional remedies.

(2) After an arbitrator is appointed and is authorized and able to act:

(a) The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(b) A party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

(3) A party does not waive a right of arbitration by making a petition under subsection (1) or (2) of this section.

[2003 c.598 §8]

Note: See notes under 36.600.



Section 36.635 - Initiation of arbitration.

(2) Unless a person objects for lack or insufficiency of notice under ORS 36.665 (3) not later than the beginning of the arbitration hearing, the person by appearing at the hearing waives any objection to lack or insufficiency of notice.

[2003 c.598 §9]

Note: See notes under 36.600.



Section 36.640 - Consolidation of separate arbitration proceedings.

(a) There are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(b) The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(c) The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(d) Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(2) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(3) The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.

[2003 c.598 §10]

Note: See notes under 36.600.



Section 36.645 - Appointment of arbitrator; service as neutral arbitrator.

(2) An individual who has a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral.

[2003 c.598 §11]

Note: See notes under 36.600.



Section 36.650 - Disclosure by arbitrator.

(a) A financial or personal interest in the outcome of the arbitration proceeding; and

(b) An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness or another arbitrator in the proceeding.

(2) An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators in the proceeding any facts that the arbitrator learns after accepting appointment that a reasonable person would consider likely to affect the impartiality of the arbitrator.

(3) If an arbitrator discloses a fact required by subsection (1) or (2) of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under ORS 36.705 (1)(b) for vacating an award made by the arbitrator.

(4) If the arbitrator did not disclose a fact as required by subsection (1) or (2) of this section, upon timely objection by a party, the court under ORS 36.705 (1)(b) may vacate an award.

(5) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party, the party’s counsel or representatives, a witness or another arbitrator in the proceeding is presumed to act with evident partiality under ORS 36.705 (1)(b).

(6) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a petition to vacate an award on that ground under ORS 36.705 (1)(b).

[2003 c.598 §12]

Note: See notes under 36.600.



Section 36.655 - Action by majority.

[2003 c.598 §13]

Note: See notes under 36.600.



Section 36.660 - Immunity of arbitrator; competency to testify; attorney fees and costs.

(2) The immunity afforded by this section supplements any immunity under other law.

(3) The failure of an arbitrator to make a disclosure required by ORS 36.650 does not cause any loss of immunity under this section.

(4) In a judicial, administrative or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity. This subsection does not apply:

(a) To the extent necessary to determine the claim of an arbitrator, arbitration organization or representative of the arbitration organization against a party to the arbitration proceeding; or

(b) To a hearing on a petition to vacate an award under ORS 36.705 (1)(a) or (b) if the petitioner establishes prima facie that a ground for vacating the award exists.

(5) If a person commences a civil action against an arbitrator, arbitration organization or representative of an arbitration organization arising from the services of the arbitrator, organization or representative, or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (4) of this section, and the court decides that the arbitrator, arbitration organization or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization or representative reasonable attorney fees.

[2003 c.598 §14]

Note: See notes under 36.600.



Section 36.665 - Arbitration process.

(2) An arbitrator may decide a request for summary disposition of a claim or particular issue:

(a) If all interested parties agree; or

(b) Upon request of one party to the arbitration proceeding, if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

(3) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party’s appearance at the hearing waives any objection based on lack or insufficiency of notice. Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator’s own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(4) At a hearing under subsection (3) of this section, a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(5) If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator must be appointed in accordance with ORS 36.645 to continue the proceeding and to resolve the controversy.

[2003 c.598 §15]

Note: See notes under 36.600.



Section 36.670 - Representation by a lawyer; representation of legal or commercial entities.

[2003 c.598 §16]

Note: See notes under 36.600.



Section 36.675 - Witnesses; subpoenas; depositions; discovery.

(2) In order to make the proceedings fair, expeditious and cost-effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

(3) An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious and cost-effective.

(4) If an arbitrator permits discovery under subsection (3) of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator’s discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

(5) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

(6) All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

(7) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state, and for the production of records and other evidence issued by an arbitrator or by an attorney for any party to the proceeding in connection with an arbitration proceeding in another state, upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious and cost-effective. A subpoena or discovery-related order issued by an arbitrator or by an attorney for any party to the proceeding in another state must be served in the manner provided by ORCP 55 D for service of subpoenas in a civil action in this state and, upon petition to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by ORCP 55 G for enforcement of subpoenas in a civil action in this state.

[2003 c.598 §17]

Note: See notes under 36.600.



Section 36.680 - Judicial enforcement of preaward ruling by arbitrator.

[2003 c.598 §18]

Note: See notes under 36.600.



Section 36.685 - Award.

(2) An award must be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may extend the time within or after the time specified or ordered. A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.

[2003 c.598 §19; 2003 c.576 §169a]

Note: See notes under 36.600.



Section 36.690 - Change of award by arbitrator.

(a) Upon a ground stated in ORS 36.710 (1)(a) or (c);

(b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(c) To clarify the award.

(2) A request under subsection (1) of this section must be made and notice given to all parties within 20 days after the requesting party receives notice of the award.

(3) A party to the arbitration proceeding must give notice of any objection to the request within 10 days after receipt of the notice under subsection (2) of this section.

(4) If a petition to the court is pending under ORS 36.700, 36.705 or 36.710, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(a) Upon a ground stated in ORS 36.710 (1)(a) or (c);

(b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(c) To clarify the award.

(5) An award modified or corrected pursuant to this section is subject to ORS 36.685 (1), 36.700, 36.705 and 36.710.

[2003 c.598 §20]

Note: See notes under 36.600.



Section 36.695 - Remedies; fees and expenses of arbitration proceeding.

(2) An arbitrator may award reasonable attorney fees and other reasonable expenses of arbitration as may be specified in the arbitration agreement if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

(3) As to all remedies other than those authorized by subsections (1) and (2) of this section, an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under ORS 36.700 or for vacating an award under ORS 36.705.

(4) An arbitrator’s expenses and fees, together with other expenses, must be paid as provided in the award.

(5) If an arbitrator awards punitive damages or other exemplary relief under subsection (1) of this section, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief.

[2003 c.598 §21]

Note: See notes under 36.600.



Section 36.700 - Confirmation of award.

(a) A party requests that the arbitrator modify or correct the award under ORS 36.690; or

(b) A party petitions the court to vacate, modify or correct the award under ORS 36.705 or 36.710.

(2) If a party requests that the arbitrator modify or correct the award under ORS 36.690, or petitions the court to vacate, modify or correct the award under ORS 36.705 or 36.710, the court may stay entry of an order on a petition filed under this section until a final decision is made on the request or petition.

[2003 c.598 §22]

Note: See notes under 36.600.



Section 36.705 - Vacating award.

(a) The award was procured by corruption, fraud or other undue means;

(b) There was:

(A) Evident partiality by an arbitrator appointed as a neutral arbitrator;

(B) Corruption by an arbitrator; or

(C) Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(c) An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy or otherwise conducted the hearing contrary to ORS 36.665 so as to prejudice substantially the rights of a party to the arbitration proceeding;

(d) An arbitrator exceeded the arbitrator’s powers;

(e) There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising an objection under ORS 36.665 (3) not later than the beginning of the arbitration hearing; or

(f) The arbitration was conducted without proper notice of the initiation of an arbitration as required in ORS 36.635 so as to prejudice substantially the rights of a party to the arbitration proceeding.

(2) A petition under this section must be filed within 20 days after the petitioner is served with a petition for confirmation of an award under ORS 36.700, unless the petitioner alleges that the award was procured by corruption, fraud or other undue means. If the petitioner alleges that the award was procured by corruption, fraud or other undue means, a petition under this section must be filed within 90 days after the grounds for challenging the award are known or, by the exercise of reasonable care, would have been known by the petitioner. A party filing a petition under this section must serve a copy of the petition on all other parties to the proceedings.

(3) If the court vacates an award on a ground other than that set forth in subsection (1)(e) of this section, it may order a rehearing. If the award is vacated on a ground stated in subsection (1)(a) or (b) of this section, the rehearing must be before a new arbitrator. If the award is vacated on a ground stated in subsection (1)(c), (d) or (f) of this section, the rehearing may be before the arbitrator who made the award or before any successor appointed for that arbitrator. The arbitrator must render the decision in the rehearing within the same time as that provided for an award in ORS 36.685 (2).

(4) If the court denies a petition to vacate an award, it shall confirm the award unless a petition to modify or correct the award is pending.

[2003 c.598 §23]

Note: See notes under 36.600.



Section 36.710 - Modification or correction of award.

(a) There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing or property referred to in the award;

(b) The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

(c) The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

(2) If a petition made under subsection (1) of this section is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless a petition to vacate is pending, the court shall confirm the award.

(3) A petition to modify or correct an award pursuant to this section may be joined with a petition to vacate the award.

(4) A party filing a petition under this section must serve a copy of the petition on all other parties to the proceedings.

[2003 c.598 §24]

Note: See notes under 36.600.



Section 36.715 - Judgment on award; attorney fees and litigation expenses.

(2) A court may allow reasonable costs of the petition and subsequent judicial proceedings.

(3) On application of a prevailing party to a contested judicial proceeding under ORS 36.700, 36.705 or 36.710, the court may add reasonable attorney fees incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying or correcting an award.

[2003 c.598 §25]

Note: See notes under 36.600.



Section 36.720 - Jurisdiction.

(2) An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under ORS 36.600 to 36.740.

[2003 c.598 §26]

Note: See notes under 36.600.



Section 36.725 - Venue.

[2003 c.598 §27]

Note: See notes under 36.600.



Section 36.730 - Appeals.

(a) An order denying a petition to compel arbitration.

(b) An order granting a petition to stay arbitration.

(c) A judgment entered pursuant to ORS 36.600 to 36.740, including but not limited to a judgment:

(A) Confirming or denying confirmation of an award.

(B) Modifying or correcting an award.

(C) Vacating an award without directing a rehearing.

(2) An appeal under this section must be taken as provided in ORS chapter 19.

[2003 c.598 §28]

Note: See notes under 36.600.



Section 36.735 - Uniformity of application and construction.

[2003 c.598 §29]

Note: See notes under 36.600.



Section 36.740 - Relationship to electronic signatures in Global and National Commerce Act.

[2003 c.598 §30]

Note: See notes under 36.600.






Chapter 040 - Evidence Code

Section 40.010 - Rule 100. Short title.

[1981 c.892 §1]



Section 40.015 - Rule 101. Applicability of Oregon Evidence Code.

(a) A hearing or mediation before a magistrate of the Oregon Tax Court as provided by ORS 305.501;

(b) The small claims department of a circuit court as provided by ORS 46.415; and

(c) The small claims department of a justice court as provided by ORS 55.080.

(2) The Oregon Evidence Code applies generally to civil actions, suits and proceedings, criminal actions and proceedings and to contempt proceedings except those in which the court may act summarily.

(3) ORS 40.225 to 40.295 relating to privileges apply at all stages of all actions, suits and proceedings.

(4) ORS 40.010 to 40.210 and 40.310 to 40.585 do not apply in the following situations:

(a) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under ORS 40.030.

(b) Proceedings before grand juries, except as required by ORS 132.320.

(c) Proceedings for extradition, except as required by ORS 133.743 to 133.857.

(d) Sentencing proceedings, except proceedings under ORS 138.012 and 163.150, as required by ORS 137.090 or proceedings under ORS 136.765 to 136.785.

(e) Proceedings to revoke probation, except as required by ORS 137.090.

(f) Proceedings conducted in a reentry court under section 29, chapter 649, Oregon Laws 2013.

(g) Issuance of warrants of arrest, bench warrants or search warrants.

(h) Proceedings under ORS chapter 135 relating to conditional release, security release, release on personal recognizance, or preliminary hearings, subject to ORS 135.173.

(i) Proceedings to determine proper disposition of a child in accordance with ORS 419B.325 (2) and 419C.400 (4).

(j) Proceedings under ORS 813.210, 813.215, 813.220, 813.230, 813.250 and 813.255 to determine whether a driving while under the influence of intoxicants diversion agreement should be allowed or terminated.

(k) Proceedings under ORS 147.530 relating to victims’ rights, except for the provisions of ORS 40.105 and 40.115.

[1981 c.892 §2; 1983 c.784 §1; 1985 c.16 §444; 1987 c.441 §10; 1993 c.18 §13; 1993 c.33 §289; 1995 c.531 §1; 1995 c.650 §22; 1995 c.657 §22; 1995 c.658 §35; 1999 c.1055 §11; 2005 c.345 §2; 2005 c.463 §8; 2005 c.463 §13; 2005 c.843 §25; 2007 c.16 §2; 2009 c.178 §23; 2013 c.649 §32]

Note: The amendments to 40.015 by section 37, chapter 649, Oregon Laws 2013, become operative July 1, 2023. See section 38, chapter 649, Oregon Laws 2013. The text that is operative on and after July 1, 2023, is set forth for the user’s convenience.
(1) The Oregon Evidence Code applies to all courts in this state except for:

(a) A hearing or mediation before a magistrate of the Oregon Tax Court as provided by ORS 305.501;

(b) The small claims department of a circuit court as provided by ORS 46.415; and

(c) The small claims department of a justice court as provided by ORS 55.080.

(2) The Oregon Evidence Code applies generally to civil actions, suits and proceedings, criminal actions and proceedings and to contempt proceedings except those in which the court may act summarily.

(3) ORS 40.225 to 40.295 relating to privileges apply at all stages of all actions, suits and proceedings.

(4) ORS 40.010 to 40.210 and 40.310 to 40.585 do not apply in the following situations:

(a) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under ORS 40.030.

(b) Proceedings before grand juries, except as required by ORS 132.320.

(c) Proceedings for extradition, except as required by ORS 133.743 to 133.857.

(d) Sentencing proceedings, except proceedings under ORS 138.012 and 163.150, as required by ORS 137.090 or proceedings under ORS 136.765 to 136.785.

(e) Proceedings to revoke probation, except as required by ORS 137.090.

(f) Issuance of warrants of arrest, bench warrants or search warrants.

(g) Proceedings under ORS chapter 135 relating to conditional release, security release, release on personal recognizance, or preliminary hearings, subject to ORS 135.173.

(h) Proceedings to determine proper disposition of a child in accordance with ORS 419B.325 (2) and 419C.400 (4).

(i) Proceedings under ORS 813.210, 813.215, 813.220, 813.230, 813.250 and 813.255 to determine whether a driving while under the influence of intoxicants diversion agreement should be allowed or terminated.

(j) Proceedings under ORS 147.530 relating to victims’ rights, except for the provisions of ORS 40.105 and 40.115.



Section 40.020 - Rule 102. Purpose and construction.

[1981 c.892 §3]



Section 40.025 - Rule 103. Rulings on evidence.

(a) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

(b) In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.

(2) The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made and the ruling thereon. It may direct the making of an offer in question and answer form.

(3) In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

(4) Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the court.

[1981 c.892 §4]



Section 40.030 - Rule 104. Preliminary questions.

(2) When the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(3) Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be so conducted when the interests of justice require or, when an accused is a witness, if the accused so requests.

(4) The accused does not, by testifying upon a preliminary matter, become subject to cross-examination as to other issues in the case.

(5) This section does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

[1981 c.892 §5]



Section 40.035 - Rule 105. Limited admissibility.

[1981 c.892 §6]



Section 40.040 - Rule 106. When part of transaction proved, whole admissible.

[1981 c.892 §6a]



Section 40.060 - Rule 201(a). Scope.

[1981 c.892 §7]



Section 40.065 - Rule 201(b). Kinds of facts.

(1) Generally known within the territorial jurisdiction of the trial court; or

(2) Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

[1981 c.892 §8]



Section 40.070 - Rules 201(c) and 201(d). When mandatory or discretionary.

(2) A court shall take judicial notice if requested by a party and supplied with the necessary information.

[1981 c.892 §9]



Section 40.075 - Rule 201(e). Opportunity to be heard.

[1981 c.892 §10]



Section 40.080 - Rule 201(f). Time of taking notice.

[1981 c.892 §11]



Section 40.085 - Rule 201(g). Instructing the jury.

(2) In a criminal case, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed in favor of the prosecution.

[1981 c.892 §12]



Section 40.090 - Rule 202. Law that is judicially noticed.

(1) The decisional, constitutional and public statutory law of Oregon, the United States, any federally recognized American Indian tribal government and any state, territory or other jurisdiction of the United States.

(2) Public and private official acts of the legislative, executive and judicial departments of this state, the United States, any federally recognized American Indian tribal government and any other state, territory or other jurisdiction of the United States.

(3) Rules of professional conduct for members of the Oregon State Bar.

(4) Regulations, ordinances and similar legislative enactments issued by or under the authority of the United States, any federally recognized American Indian tribal government or any state, territory or possession of the United States.

(5) Rules of court of any court of this state or any court of record of the United States, of any federally recognized American Indian tribal government or of any state, territory or other jurisdiction of the United States.

(6) The law of an organization of nations and of foreign nations and public entities in foreign nations.

(7) An ordinance, comprehensive plan or enactment of any county or incorporated city in this state, or a right derived therefrom. As used in this subsection, "comprehensive plan" has the meaning given that term by ORS 197.015.

[1981 c.892 §13; 2007 c.63 §1]



Section 40.105 - Rule 305. Allocation of the burden of persuasion.

[1981 c.892 §14]



Section 40.110 - Rule 306. Instructions on the burden of persuasion.

[1981 c.892 §15]



Section 40.115 - Rule 307. Allocation of the burden of producing evidence.

(2) The burden of producing evidence as to a particular issue is initially on the party with the burden of persuasion as to that issue.

[1981 c.892 §16]



Section 40.120 - Rule 308. Presumptions in civil proceedings.

[1981 c.892 §17]



Section 40.125 - Rule 309. Presumptions in criminal proceedings.

(2) When the presumed fact establishes guilt or is an element of the offense or negates a defense, the judge may submit the question of guilt or the existence of the presumed fact to the jury only if:

(a) A reasonable juror on the evidence as a whole could find that the facts giving rise to the presumed fact have been established beyond a reasonable doubt; and

(b) The presumed fact follows more likely than not from the facts giving rise to the presumed fact.

[1981 c.892 §18]



Section 40.130 - Rule 310. Conflicting presumptions.

[1981 c.892 §19]



Section 40.135 - Rule 311. Presumptions.

(a) A person intends the ordinary consequences of a voluntary act.

(b) A person takes ordinary care of the person’s own concerns.

(c) Evidence willfully suppressed would be adverse to the party suppressing it.

(d) Money paid by one to another was due to the latter.

(e) A thing delivered by one to another belonged to the latter.

(f) An obligation delivered to the debtor has been paid.

(g) A person is the owner of property from exercising acts of ownership over it or from common reputation of the ownership of the person.

(h) A person in possession of an order on that person, for the payment of money or the delivery of a thing, has paid the money or delivered the thing accordingly.

(i) A person acting in a public office was regularly appointed to it.

(j) Official duty has been regularly performed.

(k) A court, or judge acting as such, whether in this state or any other state or country, was acting in the lawful exercise of the jurisdiction of the court.

(L) Private transactions have been fair and regular.

(m) The ordinary course of business has been followed.

(n) A promissory note or bill of exchange was given or indorsed for a sufficient consideration.

(o) An indorsement of a negotiable promissory note, or bill of exchange, was made at the time and place of making the note or bill.

(p) A writing is truly dated.

(q) A letter duly directed and mailed was received in the regular course of the mail.

(r) A person is the same person if the name is identical.

(s) A person not heard from in seven years is dead.

(t) Persons acting as copartners have entered into a contract of copartnership.

(u) A man and woman deporting themselves as husband and wife have entered into a lawful contract of marriage.

(v) A child born in lawful wedlock is legitimate.

(w) A thing once proved to exist continues as long as is usual with things of that nature.

(x) The law has been obeyed.

(y) An uninterrupted adverse possession of real property for 20 years or more has been held pursuant to a written conveyance.

(z) A trustee or other person whose duty it was to convey real property to a particular person has actually conveyed it to the person, when such presumption is necessary to perfect the title of the person or the person’s successor in interest.

(2) A statute providing that a fact or a group of facts is prima facie evidence of another fact establishes a presumption within the meaning of this section.

[1981 c.892 §20]



Section 40.150 - Rule 401. Definition of "relevant evidence."

[1981 c.892 §21]



Section 40.155 - Rule 402. Relevant evidence generally admissible.

[1981 c.892 §22]



Section 40.160 - Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion or undue delay.

[1981 c.892 §23]



Section 40.170 - Rule 404. Character evidence; evidence of other crimes, wrongs or acts.

(2) Evidence of a person’s character is not admissible for the purpose of proving that the person acted in conformity therewith on a particular occasion, except:

(a) Evidence of a pertinent trait of character offered by an accused, or by the prosecution to rebut the same;

(b) Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same or evidence of a character trait of peacefulness of the victim offered by the prosecution to rebut evidence that the victim was the first aggressor;

(c) Evidence of the character of a witness, as provided in ORS 40.345 to 40.355; or

(d) Evidence of the character of a party for violent behavior offered in a civil assault and battery case when self-defense is pleaded and there is evidence to support such defense.

(3) Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person in order to show that the person acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

(4) In criminal actions, evidence of other crimes, wrongs or acts by the defendant is admissible if relevant except as otherwise provided by:

(a) ORS 40.180, 40.185, 40.190, 40.195, 40.200, 40.205, 40.210 and, to the extent required by the United States Constitution or the Oregon Constitution, ORS 40.160;

(b) The rules of evidence relating to privilege and hearsay;

(c) The Oregon Constitution; and

(d) The United States Constitution.

[1981 c.892 §24; 1997 c.313 §29]



Section 40.172 - Rule 404-1. Pattern, practice or history of abuse; expert testimony.

(a) Is relevant to any material issue in the proceeding; and

(b) Is not inadmissible under any other provision of law including, but not limited to, rules regarding relevance, privilege, hearsay, competency and authentication.

(2) This section may not be construed to limit any evidence that would otherwise be admissible under the Oregon Evidence Code or any other provision of law.

(3) As used in this section, "abuse" has the meaning given that term in ORS 107.705.

[1997 c.397 §2]

Note: 40.172 was added to and made a part of 40.010 to 40.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 40.175 - Rule 405. Methods of proving character.

(2)(a) In cases in which character or a trait of character of a person is admissible under ORS 40.170 (1), proof may also be made of specific instances of the conduct of the person.

(b) When evidence is admissible under ORS 40.170 (3) or (4), proof may be made of specific instances of the conduct of the person.

[1981 c.892 §25; 1997 c.313 §34]



Section 40.180 - Rule 406. Habit; routine practice.

(2) As used in this section, "habit" means a person’s regular practice of meeting a particular kind of situation with a specific, distinctive type of conduct.

[1981 c.892 §21]



Section 40.185 - Rule 407. Subsequent remedial measures.

[1981 c.892 §27]



Section 40.190 - Rule 408. Compromise and offers to compromise.

(b) Evidence of conduct or statements made in compromise negotiations is likewise not admissible.

(2)(a) Subsection (1) of this section does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations.

(b) Subsection (1) of this section also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negating a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution.

[1981 c.892 §28]



Section 40.195 - Rule 409. Payment of medical and similar expenses.

[1981 c.892 §29]



Section 40.200 - Rule 410. Withdrawn plea or statement not admissible.

(2) No statement or admission made by a defendant or a defendant’s attorney during any proceeding relating to a plea of guilty or no contest which is not accepted or has been withdrawn shall be received against the defendant in any criminal proceeding.

[1981 c.892 §29a]



Section 40.205 - Rule 411. Liability insurance.

(2) Subsection (1) of this section does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proving agency, ownership or control, or bias, prejudice or motive of a witness.

[1981 c.892 §30]



Section 40.210 - Rule 412. Sex offense cases; relevance of victim’s past behavior or manner of dress.

(a) Reputation or opinion evidence of the past sexual behavior of an alleged victim or a corroborating witness; or

(b) Reputation or opinion evidence presented for the purpose of showing that the manner of dress of an alleged victim incited the crime or, in a proceeding under ORS 163.760 to 163.777, incited the sexual abuse, or indicated consent to the sexual acts that are alleged.

(2) Notwithstanding any other provision of law, in a prosecution for a crime or an attempt to commit a crime listed in subsection (1) of this section or in a proceeding conducted under ORS 163.760 to 163.777, evidence of an alleged victim’s past sexual behavior other than reputation or opinion evidence is also not admissible, unless the evidence other than reputation or opinion evidence:

(a) Is admitted in accordance with subsection (4) of this section; and

(b) Is evidence that:

(A) Relates to the motive or bias of the alleged victim;

(B) Is necessary to rebut or explain scientific or medical evidence offered by the state; or

(C) Is otherwise constitutionally required to be admitted.

(3) Notwithstanding any other provision of law, in a prosecution for a crime or an attempt to commit a crime listed in subsection (1) of this section or in a proceeding conducted under ORS 163.760 to 163.777, evidence, other than reputation or opinion evidence, of the manner of dress of the alleged victim or a corroborating witness, presented by a person accused of committing the crime or, in a proceeding conducted under ORS 163.760 to 163.777, by the respondent, is also not admissible, unless the evidence is:

(a) Admitted in accordance with subsection (4) of this section; and

(b) Is evidence that:

(A) Relates to the motive or bias of the alleged victim;

(B) Is necessary to rebut or explain scientific, medical or testimonial evidence offered by the state;

(C) Is necessary to establish the identity of the alleged victim; or

(D) Is otherwise constitutionally required to be admitted.

(4)(a) If the person accused of a crime or an attempt to commit a crime listed in subsection (1) of this section, or the respondent in a proceeding conducted under ORS 163.760 to 163.777, intends to offer evidence under subsection (2) or (3) of this section, the accused or the respondent shall make a written motion to offer the evidence not later than 15 days before the date on which the trial in which the evidence is to be offered is scheduled to begin, except that the court may allow the motion to be made at a later date, including during trial, if the court determines either that the evidence is newly discovered and could not have been obtained earlier through the exercise of due diligence or that the issue to which the evidence relates has newly arisen in the case. Any motion made under this paragraph shall be served on all other parties and, in a criminal proceeding, on the alleged victim through the office of the prosecutor.

(b) The motion described in paragraph (a) of this subsection shall be accompanied by a written offer of proof. If the court determines that the offer of proof contains evidence described in subsection (2) or (3) of this section, the court shall order a hearing in camera to determine if the evidence is admissible. At the hearing the parties may call witnesses, including the alleged victim, and offer relevant evidence. Notwithstanding ORS 40.030 (2), if the relevancy of the evidence that the accused or the respondent seeks to offer in the trial depends upon the fulfillment of a condition of fact, the court, at the hearing in camera or at a subsequent hearing in camera scheduled for the same purpose, shall accept evidence on the issue of whether the condition of fact is fulfilled and shall determine the issue.

(c) If the court determines on the basis of the hearing described in paragraph (b) of this subsection that the evidence the accused or the respondent seeks to offer is relevant and that the probative value of the evidence outweighs the danger of unfair prejudice, the evidence shall be admissible in the trial to the extent an order made by the court specifies evidence that may be offered and areas with respect to which a witness may be examined or cross-examined.

(d) An order admitting evidence under this subsection in a criminal prosecution may be appealed by the state before trial.

(5) For purposes of this section:

(a) "Alleged victim" includes the petitioner in a proceeding conducted under ORS 163.760 to 163.777.

(b) "In camera" means out of the presence of the public and the jury.

(c) "Past sexual behavior" means sexual behavior other than:

(A) The sexual behavior with respect to which the crime or attempt to commit the crime listed in subsection (1) of this section is alleged; or

(B) In a proceeding conducted under ORS 163.760 to 163.777, the alleged sexual abuse.

(d) "Trial" includes a hearing conducted under ORS 163.760 to 163.777.

[1981 c.892 §31; 1993 c.301 §1; 1993 c.776 §1; 1997 c.249 §20; 1999 c.949 §3; 2013 c.687 §21; 2013 c.720 §5]



Section 40.215 - Rule 413. Measures and assessments intended to minimize impact of or plan for natural disaster.

[2015 c.541 §2]



Section 40.225 - Rule 503. Lawyer-client privilege.

(a) "Client" means a person, public officer, corporation, association or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from the lawyer.

(b) "Confidential communication" means a communication not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(c) "Lawyer" means a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

(d) "Representative of the client" means:

(A) A principal, an officer or a director of the client; or

(B) A person who has authority to obtain professional legal services, or to act on legal advice rendered, on behalf of the client, or a person who, for the purpose of effectuating legal representation for the client, makes or receives a confidential communication while acting in the person’s scope of employment for the client.

(e) "Representative of the lawyer" means one employed to assist the lawyer in the rendition of professional legal services, but does not include a physician making a physical or mental examination under ORCP 44.

(2) A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client:

(a) Between the client or the client’s representative and the client’s lawyer or a representative of the lawyer;

(b) Between the client’s lawyer and the lawyer’s representative;

(c) By the client or the client’s lawyer to a lawyer representing another in a matter of common interest;

(d) Between representatives of the client or between the client and a representative of the client; or

(e) Between lawyers representing the client.

(3) The privilege created by this section may be claimed by the client, a guardian or conservator of the client, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the lawyer or the lawyer’s representative at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

(4) There is no privilege under this section:

(a) If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

(b) As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

(c) As to a communication relevant to an issue of breach of duty by the lawyer to the client or by the client to the lawyer;

(d) As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness; or

(e) As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients.

(5) Notwithstanding ORS 40.280, a privilege is maintained under this section for a communication made to the office of public defense services established under ORS 151.216 for the purpose of seeking preauthorization for or payment of nonroutine fees or expenses under ORS 135.055.

(6) Notwithstanding subsection (4)(c) of this section and ORS 40.280, a privilege is maintained under this section for a communication that is made to the office of public defense services established under ORS 151.216 for the purpose of making, or providing information regarding, a complaint against a lawyer providing public defense services.

(7) Notwithstanding ORS 40.280, a privilege is maintained under this section for a communication ordered to be disclosed under ORS 192.410 to 192.505.

[1981 c.892 §32; 1987 c.680 §1; 2005 c.356 §1; 2005 c.358 §1; 2007 c.513 §3; 2009 c.516 §1]



Section 40.230 - Rule 504. Psychotherapist-patient privilege.

(a) "Confidential communication" means a communication not intended to be disclosed to third persons except:

(A) Persons present to further the interest of the patient in the consultation, examination or interview;

(B) Persons reasonably necessary for the transmission of the communication; or

(C) Persons who are participating in the diagnosis and treatment under the direction of the psychotherapist, including members of the patient’s family.

(b) "Patient" means a person who consults or is examined or interviewed by a psychotherapist.

(c) "Psychotherapist" means a person who is:

(A) Licensed, registered, certified or otherwise authorized under the laws of any state to engage in the diagnosis or treatment of a mental or emotional condition; or

(B) Reasonably believed by the patient so to be, while so engaged.

(2) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purposes of diagnosis or treatment of the patient’s mental or emotional condition among the patient, the patient’s psychotherapist or persons who are participating in the diagnosis or treatment under the direction of the psychotherapist, including members of the patient’s family.

(3) The privilege created by this section may be claimed by:

(a) The patient.

(b) A guardian or conservator of the patient.

(c) The personal representative of a deceased patient.

(d) The person who was the psychotherapist, but only on behalf of the patient. The psychotherapist’s authority so to do is presumed in the absence of evidence to the contrary.

(4) The following is a nonexclusive list of limits on the privilege granted by this section:

(a) If the judge orders an examination of the mental, physical or emotional condition of the patient, communications made in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

(b) There is no privilege under this rule as to communications relevant to an issue of the mental or emotional condition of the patient:

(A) In any proceeding in which the patient relies upon the condition as an element of the patient’s claim or defense; or

(B) After the patient’s death, in any proceeding in which any party relies upon the condition as an element of the party’s claim or defense.

(c) Except as provided in ORCP 44, there is no privilege under this section for communications made in the course of mental examination performed under ORCP 44.

(d) There is no privilege under this section with regard to any confidential communication or record of such confidential communication that would otherwise be privileged under this section when the use of the communication or record is allowed specifically under ORS 426.070, 426.074, 426.075, 426.095, 426.120 or 426.307. This paragraph only applies to the use of the communication or record to the extent and for the purposes set forth in the described statute sections.

[1981 c.892 §33; 1987 c.903 §1]



Section 40.235 - Rule 504-1. Physician-patient privilege.

(a) "Confidential communication" means a communication not intended to be disclosed to third persons except:

(A) Persons present to further the interest of the patient in the consultation, examination or interview;

(B) Persons reasonably necessary for the transmission of the communication; or

(C) Persons who are participating in the diagnosis and treatment under the direction of the physician, including members of the patient’s family.

(b) "Patient" means a person who consults or is examined or interviewed by a physician.

(c)(A) "Physician" means a person authorized and licensed or certified to practice medicine, podiatry or dentistry in any state or nation, or reasonably believed by the patient so to be, while engaged in the diagnosis or treatment of a physical condition.

(B) "Physician" includes licensed or certified naturopathic and chiropractic physicians and dentists.

(2) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications in a civil action, suit or proceeding, made for the purposes of diagnosis or treatment of the patient’s physical condition, among the patient, the patient’s physician or persons who are participating in the diagnosis or treatment under the direction of the physician, including members of the patient’s family.

(3) The privilege created by this section may be claimed by:

(a) The patient;

(b) A guardian or conservator of the patient;

(c) The personal representative of a deceased patient; or

(d) The person who was the physician, but only on behalf of the patient. Such person’s authority so to do is presumed in the absence of evidence to the contrary.

(4) The following is a nonexclusive list of limits on the privilege granted by this section:

(a) If the judge orders an examination of the physical condition of the patient, communications made in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

(b) Except as provided in ORCP 44, there is no privilege under this section for communications made in the course of a physical examination performed under ORCP 44.

(c) There is no privilege under this section with regard to any confidential communication or record of such confidential communication that would otherwise be privileged under this section when the use of the communication or record is specifically allowed under ORS 426.070, 426.074, 426.075, 426.095, 426.120 or 426.307. This paragraph only applies to the use of the communication or record to the extent and for the purposes set forth in the described statute sections.

[1981 c.892 §33a; 1987 c.903 §2; 2005 c.353 §1; 2013 c.129 §3]



Section 40.240 - Rule 504-2. Nurse-patient privilege.

[1981 c.892 §33b]



Section 40.245 - Rule 504-3. School employee-student privilege.

(2) A certificated school counselor regularly employed and designated in such capacity by a public school shall not, without the consent of the student, be examined as to any communication made by the student to the counselor in the official capacity of the counselor in any civil action or proceeding or a criminal action or proceeding in which such student is a party concerning the past use, abuse or sale of drugs, controlled substances or alcoholic liquor. Any violation of the privilege provided by this subsection may result in the suspension of certification of the professional school counselor as provided in ORS 342.175, 342.177 and 342.180. However, in the event that the student’s condition presents a clear and imminent danger to the student or to others, the counselor shall report this fact to an appropriate responsible authority or take such other emergency measures as the situation demands.

[1981 c.892 §33c]



Section 40.250 - Rule 504-4. Regulated social worker-client privilege.

(1) The client or a person legally responsible for the client’s affairs gives consent to the disclosure;

(2) The client initiates legal action or makes a complaint against the regulated social worker to the State Board of Licensed Social Workers;

(3) The communication reveals a clear intent to commit a crime that reasonably is expected to result in physical injury to a person;

(4) The communication reveals that a minor was the victim of a crime, abuse or neglect; or

(5) The regulated social worker is a public employee and the public employer has determined that examination in a civil or criminal court proceeding is necessary in the performance of the duty of the regulated social worker as a public employee.

[1981 c.892 §33d; 1989 c.721 §46; 2009 c.442 §28]



Section 40.252 - Rule 504-5. Communications revealing intent to commit certain crimes.

(a) In the professional judgment of the person receiving the communications, the communications reveal that the declarant has a clear and serious intent at the time the communications are made to subsequently commit a crime involving physical injury, a threat to the physical safety of any person, sexual abuse or death or involving an act described in ORS 167.322;

(b) In the professional judgment of the person receiving the communications, the declarant poses a danger of committing the crime; and

(c) The person receiving the communications makes a report to another person based on the communications.

(2) The provisions of this section do not create a duty to report any communication to any person.

(3) A person who discloses a communication described in subsection (1) of this section, or fails to disclose a communication described in subsection (1) of this section, is not liable to any other person in a civil action for any damage or injury arising out of the disclosure or failure to disclose.

[2001 c.640 §2; 2007 c.731 §4; 2015 c.265 §3]

Note: 40.252 was added to and made a part of 40.225 to 40.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 40.255 - Rule 505. Husband-wife privilege.

(a) "Confidential communication" means a communication by a spouse to the other spouse and not intended to be disclosed to any other person.

(b) "Marriage" means a marital relationship between husband and wife, legally recognized under the laws of this state.

(2) In any civil or criminal action, a spouse has a privilege to refuse to disclose and to prevent the other spouse from disclosing any confidential communication made by one spouse to the other during the marriage. The privilege created by this subsection may be claimed by either spouse. The authority of the spouse to claim the privilege and the claiming of the privilege is presumed in the absence of evidence to the contrary.

(3) In any criminal proceeding, neither spouse, during the marriage, shall be examined adversely against the other as to any other matter occurring during the marriage unless the spouse called as a witness consents to testify.

(4) There is no privilege under this section:

(a) In all criminal actions in which one spouse is charged with bigamy or with an offense or attempted offense against the person or property of the other spouse or of a child of either, or with an offense against the person or property of a third person committed in the course of committing or attempting to commit an offense against the other spouse;

(b) As to matters occurring prior to the marriage; or

(c) In any civil action where the spouses are adverse parties.

[1981 c.892 §34; 1983 c.433 §1]



Section 40.260 - Rule 506. Member of clergy-penitent privilege.

(a) "Confidential communication" means a communication made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

(b) "Member of the clergy" means a minister of any church, religious denomination or organization or accredited Christian Science practitioner who in the course of the discipline or practice of that church, denomination or organization is authorized or accustomed to hearing confidential communications and, under the discipline or tenets of that church, denomination or organization, has a duty to keep such communications secret.

(2) A member of the clergy may not be examined as to any confidential communication made to the member of the clergy in the member’s professional character unless consent to the disclosure of the confidential communication is given by the person who made the communication.

(3) Even though the person who made the communication has given consent to the disclosure, a member of the clergy may not be examined as to any confidential communication made to the member in the member’s professional character if, under the discipline or tenets of the member’s church, denomination or organization, the member has an absolute duty to keep the communication confidential.

[1981 c.892 §35; 1999 c.7 §1]



Section 40.262 - Rule 507. Counselor-client privilege.

(1) When the client or those persons legally responsible for the affairs of the client give consent to the disclosure. If both parties to a marriage have obtained marital and family therapy by a licensed marital and family therapist or a licensed counselor, the therapist or counselor shall not be competent to testify in a domestic relations action other than child custody action concerning information acquired in the course of the therapeutic relationship unless both parties consent;

(2) When the client initiates legal action or makes a complaint against the licensed professional counselor or licensed marriage and family therapist to the board;

(3) When the communication reveals the intent to commit a crime or harmful act; or

(4) When the communication reveals that a minor is or is suspected to be the victim of crime, abuse or neglect.

[1989 c.721 §20]

Note: 40.262 was added to and made a part of 40.010 to 40.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 40.264 - Rule 507-1. Certified advocate-victim privilege.

(a) "Certified advocate" means a person who:

(A) Has completed at least 40 hours of training in advocacy for victims of domestic violence, sexual assault or stalking, approved by the Attorney General by rule; and

(B) Is an employee or a volunteer of a qualified victim services program.

(b) "Confidential communication" means a written or oral communication that is not intended for further disclosure, except to:

(A) Persons present at the time the communication is made who are present to further the interests of the victim in the course of seeking safety planning, counseling, support or advocacy services;

(B) Persons reasonably necessary for the transmission of the communication; or

(C) Other persons, in the context of group counseling.

(c) "Qualified victim services program" means:

(A) A nongovernmental, nonprofit, community-based program receiving moneys administered by the state Department of Human Services or the Oregon or United States Department of Justice that offers safety planning, counseling, support or advocacy services to victims of domestic violence, sexual assault or stalking; or

(B) A sexual assault center, victim advocacy office, women’s center, student affairs center, health center or other program providing safety planning, counseling, support or advocacy services to victims that is on the campus of or affiliated with a two- or four-year post-secondary institution that enrolls one or more students who receive an Oregon Opportunity Grant.

(d) "Victim" means a person seeking safety planning, counseling, support or advocacy services related to domestic violence, sexual assault or stalking at a qualified victims services program.

(2) Except as provided in subsection (3) of this section, a victim has a privilege to refuse to disclose and to prevent any other person from disclosing:

(a) Confidential communications made by the victim to a certified advocate in the course of safety planning, counseling, support, or advocacy services.

(b) Records that are created or maintained in the course of providing services regarding the victim.

(3) The privilege established by this section does not apply to the disclosure of confidential communications, only to the extent disclosure is necessary for defense, in any civil, criminal or administrative action that is brought against the certified advocate, or against the qualified victim services program, by or on behalf of the victim.

(4) The privilege established in this section is not waived by disclosure of the communications by the certified advocate to another person if the disclosure is reasonably necessary to accomplish the purpose for which the certified advocate is consulted.

(5) This section does not prohibit the disclosure of aggregate, non-personally identifying data.

(6) This section applies to civil, criminal and administrative proceedings and to institutional disciplinary proceedings at a two-year or four-year post-secondary institution that enrolls one or more students who receive an Oregon Opportunity Grant. [2015 c.265 §2]

Note: Section 5, chapter 265, Oregon Laws 2015, provides: Sec. 5. (1) Sections 2 [40.264] and 4 [147.600] of this 2015 Act and the amendments to ORS 40.252 by section 3 of this 2015 Act become operative on October 1, 2015.

(2) The Attorney General may take any action before the operative date specified in subsection (1) of this section to enable the Attorney General, on or after the operative date specified in subsection (1) of this section, to exercise all the duties, powers and functions conferred on the Attorney General by sections 2 and 4 of this 2015 Act.

(3) Section 2 of this 2015 Act applies only to proceedings occurring on or after the operative date specified in subsection (1) of this section.

(4) Sections 2 and 4 of this 2015 Act and the amendments to ORS 40.252 by section 3 of this 2015 Act apply to communications and records made before, on or after the operative date specified in subsection (1) of this section, unless the communications were disclosed to a third party before the operative date specified in subsection (1) of this section.

[2015 c.265 §5]

Note: 40.264 was added to and made a part of 40.225 to 40.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 40.265 - Rule 508a. Stenographer-employer privilege.

[1981 c.892 §36]



Section 40.270 - Rule 509. Public officer privilege.

[1981 c.892 §37]



Section 40.272 - Rule 509-1. Sign language interpreter privilege.

(a) "Person with a disability" means a person who cannot readily understand or communicate the spoken English language, or cannot understand proceedings in which the person is involved, because of deafness or because of a physical hearing impairment or cannot communicate in the proceedings because of a physical speaking impairment.

(b) "Sign language interpreter" or "interpreter" means a person who translates conversations or other communications for a person with a disability or translates the statements of a person with a disability.

(2) A person with a disability has a privilege to refuse to disclose and to prevent a sign language interpreter from disclosing any communications to which the person with a disability was a party that were made while the interpreter was providing interpretation services for the person with a disability. The privilege created by this section extends only to those communications between a person with a disability and another, and translated by the interpreter, that would otherwise be privileged under ORS 40.225 to 40.295.

[1993 c.179 §2; 2007 c.70 §11]

Note: 40.272 was added to and made a part of 40.225 to 40.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 40.273 - Rule 509-2. Non-English-speaking person-interpreter privilege.

(a) "Interpreter" means a person who translates conversations or other communications for a non-English-speaking person or translates the statements of a non-English-speaking person.

(b) "Non-English-speaking person" means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate in the proceedings.

(2) A non-English-speaking person has a privilege to refuse to disclose and to prevent an interpreter from disclosing any communications to which the non-English-speaking person was a party that were made while the interpreter was providing interpretation services for the non-English-speaking person. The privilege created by this section extends only to those communications between a non-English-speaking person and another, and translated by the interpreter, that would otherwise be privileged under ORS 40.225 to 40.295.

[1993 c.179 §3]

Note: 40.273 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 40 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 40.275 - Rule 510. Identity of informer.

(a) The federal government or any state or political subdivision thereof;

(b) A university that has commissioned police officers under ORS 352.121 or 353.125; or

(c) A tribal government as defined in ORS 181A.680, if the information referred to in this section relates to or assists in an investigation conducted by an authorized tribal police officer as defined in ORS 181A.680.

(2) A unit of government has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

(3) The privilege created by this section may be claimed by an appropriate representative of the unit of government if the information was furnished to an officer thereof.

(4) No privilege exists under this section:

(a) If the identity of the informer or the informer’s interest in the subject matter of the communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer’s own action, or if the informer appears as a witness for the unit of government.

(b) If it appears from the evidence in the case or from other showing by a party that an informer may be able to give testimony necessary to a fair determination of the issue of guilt or innocence in a criminal case or of a material issue on the merits in a civil case to which the unit of government is a party, and the unit of government invokes the privilege, and the judge gives the unit of government an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony. The showing will ordinarily be in the form of affidavits, but the judge may direct that testimony be taken if the judge finds that the matter cannot be resolved satisfactorily upon affidavit. If the judge finds that there is a reasonable probability that the informer can give the testimony, and the unit of government elects not to disclose identity of the informer, the judge on motion of the defendant in a criminal case shall dismiss the charges to which the testimony would relate, and the judge may do so on the judge’s own motion. In civil cases, the judge may make any order that justice requires. Evidence submitted to the judge shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the unit of government. All counsel and parties shall be permitted to be present at every stage of proceedings under this paragraph except a showing in camera, at which no counsel or party shall be permitted to be present.

(c) If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable or credible. The judge may require the identity of the informer to be disclosed. The judge shall, on request of the unit of government, direct that the disclosure be made in camera. All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of proceedings under this paragraph except a disclosure in camera, at which no counsel or party shall be permitted to be present. If disclosure of the identity of the informer is made in camera, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the unit of government.

[1981 c.892 §38; 2011 c.506 §2; 2011 c.644 §§10,37; 2013 c.180 §§2,3; 2015 c.174 §2]



Section 40.280 - Rule 511. Waiver of privilege by voluntary disclosure.

[1981 c.892 §39; 2003 c.259 §1]



Section 40.285 - Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege.

(1) Compelled erroneously; or

(2) Made without opportunity to claim the privilege.

[1981 c.892 §40]



Section 40.290 - Rule 513. Comment upon or inference from claim of privilege.

(2) In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(3) Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

[1981 c.892 §41]



Section 40.295 - Rule 514. Effect on existing privileges.

[1981 c.892 §42]



Section 40.310 - Rule 601. General rule of competency.

[1981 c.892 §43]



Section 40.315 - Rule 602. Lack of personal knowledge.

[1981 c.892 §44]



Section 40.320 - Rule 603. Oath or affirmation.

(2) An oath may be administered as follows: The person who swears holds up one hand while the person administering the oath asks: "Under penalty of perjury, do you solemnly swear that the evidence you shall give in the issue (or matter) now pending between _____ and _____ shall be the truth, the whole truth and nothing but the truth, so help you God?" If the oath is administered to any other than a witness, the same form and manner may be used. The person swearing must answer in an affirmative manner.

(3) An affirmation may be administered as follows: The person who affirms holds up one hand while the person administering the affirmation asks: "Under penalty of perjury, do you promise that the evidence you shall give in the issue (or matter) now pending between _____ and _____ shall be the truth, the whole truth and nothing but the truth?" If the affirmation is administered to any other than a witness, the same form and manner may be used. The person affirming must answer in an affirmative manner.

[1981 c.892 §45]



Section 40.325 - Rule 604. Interpreters.

[1981 c.892 §47; 1981 s.s. c.3 §138; 1989 c.224 §7; 1991 c.750 §7; 2001 c.242 §4; 2005 c.385 §3; 2015 c.155 §5]



Section 40.330 - Rule 605. Competency of judge as witness.

[1981 c.892 §48]



Section 40.335 - Rule 606. Competency of juror as witness.

[1981 c.892 §49]



Section 40.340



Section 40.345 - Rule 607. Who may impeach.

[1981 c.892 §51]



Section 40.350 - Rule 608. Evidence of character and conduct of witness.

(a) The evidence may refer only to character for truthfulness or untruthfulness; and

(b) Evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(2) Specific instances of the conduct of a witness, for the purpose of attacking or supporting the credibility of the witness, other than conviction of crime as provided in ORS 40.355, may not be proved by extrinsic evidence. Further, such specific instances of conduct may not, even if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness.

[1981 c.892 §52]



Section 40.355 - Rule 609. Impeachment by evidence of conviction of crime; exceptions.

(a) Was punishable by death or imprisonment in excess of one year under the law under which the witness was convicted; or

(b) Involved false statement or dishonesty.

(2)(a) If a defendant is charged with one or more of the crimes listed in paragraph (b) of this subsection, and the defendant is a witness, evidence that the defendant has been convicted of committing one or more of the following crimes against a family or household member, as defined in ORS 135.230, may be elicited from the defendant, or established by public record, and admitted into evidence for the purpose of attacking the credibility of the defendant:

(A) Assault in the fourth degree under ORS 163.160.

(B) Menacing under ORS 163.190.

(C) Harassment under ORS 166.065.

(D) Attempted assault in the fourth degree under ORS 163.160 (1).

(E) Attempted assault in the fourth degree under ORS 163.160 (3).

(F) Strangulation under ORS 163.187.

(G) The statutory counterpart in another jurisdiction to a crime listed in this paragraph.

(b) Evidence may be admitted into evidence for the purpose of attacking the credibility of a defendant under the provisions of this subsection only if the defendant is charged with committing one or more of the following crimes against a family or household member, as defined in ORS 135.230:

(A) Aggravated murder under ORS 163.095.

(B) Murder under ORS 163.115.

(C) Manslaughter in the first degree under ORS 163.118.

(D) Manslaughter in the second degree under ORS 163.125.

(E) Assault in the first degree under ORS 163.185.

(F) Assault in the second degree under ORS 163.175.

(G) Assault in the third degree under ORS 163.165.

(H) Assault in the fourth degree under ORS 163.160.

(I) Rape in the first degree under ORS 163.375 (1)(a).

(J) Sodomy in the first degree under ORS 163.405 (1)(a).

(K) Unlawful sexual penetration in the first degree under ORS 163.411 (1)(a).

(L) Sexual abuse in the first degree under ORS 163.427 (1)(a)(B).

(M) Kidnapping in the first degree under ORS 163.235.

(N) Kidnapping in the second degree under ORS 163.225.

(O) Burglary in the first degree under ORS 164.225.

(P) Coercion under ORS 163.275.

(Q) Stalking under ORS 163.732.

(R) Violating a court’s stalking protective order under ORS 163.750.

(S) Menacing under ORS 163.190.

(T) Harassment under ORS 166.065.

(U) Strangulation under ORS 163.187.

(V) Attempting to commit a crime listed in this paragraph.

(3) Evidence of a conviction under this section is not admissible if:

(a) A period of more than 15 years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is the later date; or

(b) The conviction has been expunged by pardon, reversed, set aside or otherwise rendered nugatory.

(4) When the credibility of a witness is attacked by evidence that the witness has been convicted of a crime, the witness shall be allowed to explain briefly the circumstances of the crime or former conviction; once the witness explains the circumstances, the opposing side shall have the opportunity to rebut the explanation.

(5) The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal is admissible.

(6) An adjudication by a juvenile court that a child is within its jurisdiction is not a conviction of a crime.

(7) A conviction of any of the statutory counterparts of offenses designated as violations as described in ORS 153.008 may not be used to impeach the character of a witness in any criminal or civil action or proceeding.

[1981 c.892 §53; 1987 c.2 §9; subsection (6) of 1993 Edition enacted as 1993 c.379 §4; 1999 c.1051 §121; 2001 c.714 §1; 2003 c.577 §3; 2009 c.56 §1]

Note: 40.355 (7) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 40 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 40.360 - Rule 609-1. Impeachment for bias or interest.

(2) If a witness fully admits the facts claimed to show the bias or interest of the witness, additional evidence of that bias or interest shall not be admitted. If the witness denies or does not fully admit the facts claimed to show bias or interest, the party attacking the credibility of the witness may then offer evidence to prove those facts.

(3) Evidence to support or rehabilitate a witness whose credibility has been attacked by evidence of bias or interest shall be limited to evidence showing a lack of bias or interest.

[1981 c.892 §54; 1999 c.100 §1]



Section 40.365 - Rule 610. Religious beliefs or opinions.

[1981 c.892 §54a]



Section 40.370 - Rule 611. Mode and order of interrogation and presentation.

(2) Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The court may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

(3) Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witness’ testimony. Ordinarily leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions.

[1981 c.892 §54b]



Section 40.375 - Rule 612. Writing used to refresh memory.

[1981 c.892 §55]



Section 40.380 - Rule 613. Prior statements of witnesses.

(2) Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate the witness thereon, or the interests of justice otherwise require. This provision does not apply to admissions of a party-opponent as defined in ORS 40.450.

[1981 c.892 §55a; 1983 c.433 §2; 1983 c.740 §5]



Section 40.385 - Rule 615. Exclusion of witnesses.

(1) A party who is a natural person;

(2) An officer or employee of a party which is not a natural person designated as its representative by its attorney;

(3) A person whose presence is shown by a party to be essential to the presentation of the party’s cause; or

(4) The victim in a criminal case.

[1981 c.892 §56; 1987 c.2 §5; 2003 c.14 §20]



Section 40.405 - Rule 701. Opinion testimony by lay witnesses.

(1) Rationally based on the perception of the witness; and

(2) Helpful to a clear understanding of testimony of the witness or the determination of a fact in issue.

[1981 c.892 §57]



Section 40.410 - Rule 702. Testimony by experts.

[1981 c.892 §58]



Section 40.415 - Rule 703. Bases of opinion testimony by experts.

[1981 c.892 §59]



Section 40.420 - Rule 704. Opinion on ultimate issue.

[1981 c.892 §60]



Section 40.425 - Rule 705. Disclosure of fact or data underlying expert opinion.

[1981 c.892 §61]



Section 40.430 - Rule 706. Impeachment of expert witness by learned treatise.

[1999 c.85 §2]



Section 40.450 - Rule 801. Definitions for ORS 40.450 to 40.475.

(1) A "statement" is:

(a) An oral or written assertion; or

(b) Nonverbal conduct of a person, if intended as an assertion.

(2) A "declarant" is a person who makes a statement.

(3) "Hearsay" is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

(4) A statement is not hearsay if:

(a) The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is:

(A) Inconsistent with the testimony of the witness and was given under oath subject to the penalty of perjury at a trial, hearing or other proceeding, or in a deposition;

(B) Consistent with the testimony of the witness and is offered to rebut an inconsistent statement or an express or implied charge against the witness of recent fabrication or improper influence or motive; or

(C) One of identification of a person made after perceiving the person.

(b) The statement is offered against a party and is:

(A) That party’s own statement, in either an individual or a representative capacity;

(B) A statement of which the party has manifested the party’s adoption or belief in its truth;

(C) A statement by a person authorized by the party to make a statement concerning the subject;

(D) A statement by the party’s agent or servant concerning a matter within the scope of the agency or employment, made during the existence of the relationship; or

(E) A statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

(c) The statement is made in a deposition taken in the same proceeding pursuant to ORCP 39 I.

[1981 c.892 §62; 1987 c.275 §3]



Section 40.455 - Rule 802. Hearsay rule.

[1981 c.892 §63]



Section 40.460 - Rule 803. Hearsay exceptions; availability of declarant immaterial.

(2) A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3) A statement of the declarant’s then existing state of mind, emotion, sensation or physical condition, such as intent, plan, motive, design, mental feeling, pain or bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of the declarant’s will.

(4) Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment.

(5) A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in the memory of the witness and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party.

(6) A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, unless the source of information or the method of circumstances of preparation indicate lack of trustworthiness. The term "business" as used in this subsection includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

(7) Evidence that a matter is not included in the memoranda, reports, records, or data compilations, and in any form, kept in accordance with the provisions of subsection (6) of this section, to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

(8) Records, reports, statements or data compilations, in any form, of public offices or agencies, including federally recognized American Indian tribal governments, setting forth:

(a) The activities of the office or agency;

(b) Matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding, in criminal cases, matters observed by police officers and other law enforcement personnel;

(c) In civil actions and proceedings and against the government in criminal cases, factual findings, resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness; or

(d) In civil actions and criminal proceedings, a sheriff’s return of service.

(9) Records or data compilations, in any form, of births, fetal deaths, deaths or marriages, if the report thereof was made to a public office, including a federally recognized American Indian tribal government, pursuant to requirements of law.

(10) To prove the absence of a record, report, statement or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement or data compilation, in any form, was regularly made and preserved by a public office or agency, including a federally recognized American Indian tribal government, evidence in the form of a certification in accordance with ORS 40.510, or testimony, that diligent search failed to disclose the record, report, statement or data compilation, or entry.

(11) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12) A statement of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, a public official, an official of a federally recognized American Indian tribal government or any other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

(13) Statements of facts concerning personal or family history contained in family bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14) The record of a document purporting to establish or affect an interest in property, as proof of content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office, including a federally recognized American Indian tribal government, and an applicable statute authorizes the recording of documents of that kind in that office.

(15) A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(16) Statements in a document in existence 20 years or more the authenticity of which is established.

(17) Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

(18a)(a) A complaint of sexual misconduct, complaint of abuse as defined in ORS 107.705 or 419B.005, complaint of abuse of an elderly person, as those terms are defined in ORS 124.050, or a complaint relating to a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, made by the witness after the commission of the alleged misconduct or abuse at issue. Except as provided in paragraph (b) of this subsection, such evidence must be confined to the fact that the complaint was made.

(b) A statement made by a person concerning an act of abuse as defined in ORS 107.705 or 419B.005, a statement made by a person concerning an act of abuse of an elderly person, as those terms are defined in ORS 124.050, or a statement made by a person concerning a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, is not excluded by ORS 40.455 if the declarant either testifies at the proceeding and is subject to cross-examination, or is unavailable as a witness but was chronologically or mentally under 12 years of age when the statement was made or was 65 years of age or older when the statement was made. However, if a declarant is unavailable, the statement may be admitted in evidence only if the proponent establishes that the time, content and circumstances of the statement provide indicia of reliability, and in a criminal trial that there is corroborative evidence of the act of abuse and of the alleged perpetrator’s opportunity to participate in the conduct and that the statement possesses indicia of reliability as is constitutionally required to be admitted. No statement may be admitted under this paragraph unless the proponent of the statement makes known to the adverse party the proponent’s intention to offer the statement and the particulars of the statement no later than 15 days before trial, except for good cause shown. For purposes of this paragraph, in addition to those situations described in ORS 40.465 (1), the declarant shall be considered "unavailable" if the declarant has a substantial lack of memory of the subject matter of the statement, is presently incompetent to testify, is unable to communicate about the abuse or sexual conduct because of fear or other similar reason or is substantially likely, as established by expert testimony, to suffer lasting severe emotional trauma from testifying. Unless otherwise agreed by the parties, the court shall examine the declarant in chambers and on the record or outside the presence of the jury and on the record. The examination shall be conducted immediately prior to the commencement of the trial in the presence of the attorney and the legal guardian or other suitable person as designated by the court. If the declarant is found to be unavailable, the court shall then determine the admissibility of the evidence. The determinations shall be appealable under ORS 138.060 (1)(c) or (2)(a). The purpose of the examination shall be to aid the court in making its findings regarding the availability of the declarant as a witness and the reliability of the statement of the declarant. In determining whether a statement possesses indicia of reliability under this paragraph, the court may consider, but is not limited to, the following factors:

(A) The personal knowledge of the declarant of the event;

(B) The age and maturity of the declarant or extent of disability if the declarant is a person with a developmental disability;

(C) Certainty that the statement was made, including the credibility of the person testifying about the statement and any motive the person may have to falsify or distort the statement;

(D) Any apparent motive the declarant may have to falsify or distort the event, including bias, corruption or coercion;

(E) The timing of the statement of the declarant;

(F) Whether more than one person heard the statement;

(G) Whether the declarant was suffering pain or distress when making the statement;

(H) Whether the declarant’s young age or disability makes it unlikely that the declarant fabricated a statement that represents a graphic, detailed account beyond the knowledge and experience of the declarant;

(I) Whether the statement has internal consistency or coherence and uses terminology appropriate to the declarant’s age or to the extent of the declarant’s disability if the declarant is a person with a developmental disability;

(J) Whether the statement is spontaneous or directly responsive to questions; and

(K) Whether the statement was elicited by leading questions.

(c) This subsection applies to all civil, criminal and juvenile proceedings.

(d) This subsection applies to a child declarant, a declarant who is an elderly person as defined in ORS 124.050 or an adult declarant with a developmental disability. For the purposes of this subsection, "developmental disability" means any disability attributable to mental retardation, autism, cerebral palsy, epilepsy or other disabling neurological condition that requires training or support similar to that required by persons with mental retardation, if either of the following apply:

(A) The disability originates before the person attains 22 years of age, or if the disability is attributable to mental retardation the condition is manifested before the person attains 18 years of age, the disability can be expected to continue indefinitely, and the disability constitutes a substantial handicap to the ability of the person to function in society.

(B) The disability results in a significant subaverage general intellectual functioning with concurrent deficits in adaptive behavior that are manifested during the developmental period.

(19) Reputation among members of a person’s family by blood, adoption or marriage, or among a person’s associates, or in the community, concerning a person’s birth, adoption, marriage, divorce, death, legitimacy, relationship by blood or adoption or marriage, ancestry, or other similar fact of a person’s personal or family history.

(20) Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

(21) Reputation of a person’s character among associates of the person or in the community.

(22) Evidence of a final judgment, entered after a trial or upon a plea of guilty, but not upon a plea of no contest, adjudging a person guilty of a crime other than a traffic offense, to prove any fact essential to sustain the judgment, but not including, when offered by the government in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but does not affect admissibility.

(23) Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

(24) Notwithstanding the limits contained in subsection (18a) of this section, in any proceeding in which a child under 12 years of age at the time of trial, or a person with a developmental disability as described in subsection (18a)(d) of this section, may be called as a witness to testify concerning an act of abuse, as defined in ORS 419B.005, or sexual conduct performed with or on the child or person with a developmental disability by another, the testimony of the child or person with a developmental disability taken by contemporaneous examination and cross-examination in another place under the supervision of the trial judge and communicated to the courtroom by closed-circuit television or other audiovisual means. Testimony will be allowed as provided in this subsection only if the court finds that there is a substantial likelihood, established by expert testimony, that the child or person with a developmental disability will suffer severe emotional or psychological harm if required to testify in open court. If the court makes such a finding, the court, on motion of a party, the child, the person with a developmental disability or the court in a civil proceeding, or on motion of the district attorney, the child or the person with a developmental disability in a criminal or juvenile proceeding, may order that the testimony of the child or the person with a developmental disability be taken as described in this subsection. Only the judge, the attorneys for the parties, the parties, individuals necessary to operate the equipment and any individual the court finds would contribute to the welfare and well-being of the child or person with a developmental disability may be present during the testimony of the child or person with a developmental disability.

(25)(a) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E), or pursuant to ORS 475.235 (4), if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

(b) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

(c) Notwithstanding any statute or rule to the contrary, in any criminal case in which documents are introduced under the provisions of this subsection, the defendant may subpoena the analyst, as defined in ORS 475.235 (6), or other person that generated or keeps the original document for the purpose of testifying at the preliminary hearing and trial of the issue. Except as provided in ORS 44.550 to 44.566, no charge shall be made to the defendant for the appearance of the analyst or other person.

(26)(a) A statement that purports to narrate, describe, report or explain an incident of domestic violence, as defined in ORS 135.230, made by a victim of the domestic violence within 24 hours after the incident occurred, if the statement:

(A) Was recorded, either electronically or in writing, or was made to a peace officer as defined in ORS 161.015, corrections officer, youth correction officer, parole and probation officer, emergency medical services provider or firefighter; and

(B) Has sufficient indicia of reliability.

(b) In determining whether a statement has sufficient indicia of reliability under paragraph (a) of this subsection, the court shall consider all circumstances surrounding the statement. The court may consider, but is not limited to, the following factors in determining whether a statement has sufficient indicia of reliability:

(A) The personal knowledge of the declarant.

(B) Whether the statement is corroborated by evidence other than statements that are subject to admission only pursuant to this subsection.

(C) The timing of the statement.

(D) Whether the statement was elicited by leading questions.

(E) Subsequent statements made by the declarant. Recantation by a declarant is not sufficient reason for denying admission of a statement under this subsection in the absence of other factors indicating unreliability.

(27) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

(28)(a) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that:

(A) The statement is relevant;

(B) The statement is more probative on the point for which it is offered than any other evidence that the proponent can procure through reasonable efforts; and

(C) The general purposes of the Oregon Evidence Code and the interests of justice will best be served by admission of the statement into evidence.

(b) A statement may not be admitted under this subsection unless the proponent of it makes known to the adverse party the intention to offer the statement and the particulars of it, including the name and address of the declarant, sufficiently in advance of the trial or hearing, or as soon as practicable after it becomes apparent that such statement is probative of the issues at hand, to provide the adverse party with a fair opportunity to prepare to meet it.

[1981 c.892 §64; 1989 c.300 §1; 1989 c.881 §1; 1991 c.391 §1; 1995 c.200 §1; 1995 c.476 §1; 1995 c.804 §2; 1999 c.59 §13; 1999 c.674 §1; 1999 c.945 §1; 2001 c.104 §11; 2001 c.533 §1; 2001 c.870 §5; 2003 c.538 §2; 2005 c.118 §3; 2007 c.63 §2; 2007 c.70 §12; 2007 c.636 §3; 2009 c.610 §9; 2011 c.661 §14; 2011 c.703 §21]



Section 40.465 - Rule 804. Hearsay exceptions when the declarant is unavailable.

(a) Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of a statement;

(b) Persists in refusing to testify concerning the subject matter of a statement despite an order of the court to do so;

(c) Testifies to a lack of memory of the subject matter of a statement;

(d) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(e) Is absent from the hearing and the proponent of the declarant’s statement has been unable to procure the declarant’s attendance (or in the case of an exception under subsection (3)(b), (c) or (d) of this section, the declarant’s attendance or testimony) by process or other reasonable means.

(2) A declarant is not unavailable as a witness if the declarant’s exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of the declarant’s statement for the purpose of preventing the witness from attending or testifying.

(3) The following are not excluded by ORS 40.455 if the declarant is unavailable as a witness:

(a) Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.

(b) A statement made by a declarant while believing that death was imminent, concerning the cause or circumstances of what the declarant believed to be impending death.

(c) A statement which was at the time of its making so far contrary to the declarant’s pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, that a reasonable person in the declarant’s position would not have made the statement unless the person believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.

(d)(A) A statement concerning the declarant’s own birth, adoption, marriage, divorce, legitimacy, relationship by blood or adoption or marriage, ancestry, or other similar fact of personal or family history, even though the declarant had no means of acquiring personal knowledge of the matter stated; or

(B) A statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other’s family as to be likely to have accurate information concerning the matter declared.

(e) A statement made at or near the time of the transaction by a person in a position to know the facts stated therein, acting in the person’s professional capacity and in the ordinary course of professional conduct.

(f) A statement offered against a party who intentionally or knowingly engaged in criminal conduct that directly caused the death of the declarant, or directly caused the declarant to become unavailable as a witness because of incapacity or incompetence.

(g) A statement offered against a party who engaged in, directed or otherwise participated in wrongful conduct that was intended to cause the declarant to be unavailable as a witness, and did cause the declarant to be unavailable.

(h) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of the Oregon Evidence Code and the interests of justice will best be served by admission of the statement into evidence. However, a statement may not be admitted under this paragraph unless the proponent of it makes known to the adverse party the intention to offer the statement and the particulars of it, including the name and address of the declarant, sufficiently in advance of the trial or hearing, or as soon as practicable after it becomes apparent that the statement is probative of the issues at hand, to provide the adverse party with a fair opportunity to prepare to meet it.

[1981 c.892 §65; 2005 c.458 §1]



Section 40.470 - Rule 805. Hearsay within hearsay.

[1981 c.892 §66]



Section 40.475 - Rule 806. Attacking and supporting credibility of declarant.

[1981 c.892 §67]



Section 40.505 - Rule 901. Requirement of authentication or identification.

(2) By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of subsection (1) of this section:

(a) Testimony by a witness with knowledge that a matter is what it is claimed to be.

(b) Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

(c) Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

(d) Appearance, contents, substance, internal patterns or other distinctive characteristics, taken in conjunction with circumstances.

(e) Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

(f) Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if:

(A) In the case of a person, circumstances, including self-identification, show the person answering to be the one called; or

(B) In the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

(g) Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

(h) Evidence that a document or data compilation, in any form:

(A) Is in such condition as to create no suspicion concerning its authenticity;

(B) Was in a place where it, if authentic, would likely be; and

(C) Has been in existence 20 years or more at the time it is offered.

(i) Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

(j) Any method of authentication or identification otherwise provided by law or by other rules prescribed by the Supreme Court.

[1981 c.892 §68]



Section 40.510 - Rule 902. Self-authentication.

(a) A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(b) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subsection (1)(a) of this section, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(c) A document purporting to be:

(A) Executed or attested in an official capacity by a person authorized by the laws of a foreign country to make the execution or attestation; and

(B) Accompanied by a final certification as provided in subsection (3) of this section as to the genuineness of the signature and official position of:

(i) The executing or attesting person; or

(ii) Any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation.

(d) A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with subsection (1)(a), (b) or (c) of this section or otherwise complying with any law or rule prescribed by the Supreme Court.

(e) Books, pamphlets or other publications purporting to be issued by public authority.

(f) Printed materials purporting to be newspapers or periodicals.

(g) Inscriptions, signs, tags or labels purporting to have been affixed in the course of business and indicating ownership, control or origin.

(h) Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

(i) Commercial paper, signatures thereon and documents relating thereto to the extent provided by the Uniform Commercial Code or ORS chapter 83.

(j) Any signature, documents or other matter declared by law to be presumptively or prima facie genuine or authentic.

(k)(A) A document bearing a seal purporting to be that of a federally recognized Indian tribal government or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(B) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subparagraph (A) of this paragraph, having no seal, if a public officer having a seal and having official duties in the district or political subdivision or the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(L)(A) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E), or pursuant to ORS 475.235 (4), if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

(B) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

(m) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

(2) For the purposes of this section, "signature" includes any symbol executed or adopted by a party with present intention to authenticate a writing.

(3) A final certification for purposes of subsection (1)(c) of this section may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification.

[1981 c.892 §69; 1995 c.200 §2; 1999 c.674 §2; 2001 c.104 §12; 2003 c.14 §21; 2003 c.538 §3; 2005 c.22 §31; 2005 c.118 §4; 2007 c.636 §4; 2009 c.610 §10]



Section 40.515 - Rule 903. Subscribing witness’ testimony unnecessary.

[1981 c.892 §70]



Section 40.550 - Rule 1001. Definitions for ORS 40.550 to 40.585.

(1) "Duplicate" means a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, by mechanical or electronic re-recording, by chemical reproduction, by optical imaging or by other equivalent techniques that accurately reproduce the original, including reproduction by facsimile machines if the reproduction is identified as a facsimile and printed on nonthermal paper.

(2) "Original" of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An "original" of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an "original."

(3) "Photographs" includes still photographs, X-ray films, video tapes and motion pictures.

(4) "Writings" and "recordings" mean letters, words or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, optical imaging, mechanical or electronic recording or other form of data compilation.

[1981 c.892 §71; 1991 c.857 §1; 1995 c.760 §1]



Section 40.555 - Rule 1002. Requirement of original.

[1981 c.892 §72]



Section 40.560 - Rule 1003. Admissibility of duplicates.

(1) A genuine question is raised as to the authenticity of the original; or

(2) In the circumstances it would be unfair to admit the duplicate in lieu of the original.

[1981 c.892 §73]



Section 40.562 - Rule 1003-1. Admissibility of reproduction.

(2) If any department or agency of government, in the regular course of business or activity, has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business, and in accordance with ORS 192.040 to 192.060 and 192.105, has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical imaging or other process that accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity and the principal or true owner has not authorized destruction or unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.

[1995 c.760 §3]



Section 40.565 - Rule 1004. Admissibility of other evidence of contents.

(1) All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith;

(2) An original cannot be obtained by any available judicial process or procedure;

(3) At a time when an original was under the control of the party against whom offered, that party was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and the party does not produce the original at the hearing; or

(4) The writing, recording or photograph is not closely related to a controlling issue.

[1981 c.892 §74]



Section 40.570 - Rule 1005. Public records.

[1981 c.892 §75; 1983 c.433 §3]



Section 40.575 - Rule 1006. Summaries.

[1981 c.892 §76]



Section 40.580 - Rule 1007. Testimony or written admission of party.

[1981 c.892 §77]



Section 40.585 - Rule 1008. Functions of court and jury.

(1) Whether the asserted writing ever existed;

(2) Whether another writing, recording or photograph produced at the trial is the original; or

(3) Whether the other evidence of contents correctly reflects the contents.

[1981 c.892 §78]






Chapter 041 - Evidence Generally

Section 41.010 - Judicial evidence; proof.



Section 41.020



Section 41.030



Section 41.040



Section 41.050



Section 41.060



Section 41.070



Section 41.080



Section 41.090



Section 41.100



Section 41.110 - Satisfactory evidence.



Section 41.120



Section 41.130



Section 41.140



Section 41.150



Section 41.210



Section 41.220



Section 41.230



Section 41.240



Section 41.250



Section 41.260



Section 41.270 - Proof of usage.

(2) Evidence may be given of usage to explain the true character of an act, contract or instrument when such true character is not otherwise plain, but usage is never admissible except as a means of interpretation.

[Amended by 1981 c.892 §86]



Section 41.280



Section 41.310



Section 41.315



Section 41.320



Section 41.330



Section 41.340



Section 41.350



Section 41.360



Section 41.410



Section 41.415 - Photograph of victim in prosecution for criminal homicide.

[1987 c.2 §8]



Section 41.420



Section 41.430



Section 41.440



Section 41.450



Section 41.460



Section 41.470



Section 41.480



Section 41.500 - "Secondary evidence" defined for ORS 41.500 to 41.580.

[1981 c.892 §81]



Section 41.510 - Indispensable evidence.



Section 41.520 - Evidence to prove a will.

[Amended by 1969 c.591 §271]



Section 41.530 - Evidence of representations as to third persons.



Section 41.540



Section 41.550



Section 41.560 - Grant or assignment of trust.



Section 41.570 - Contracts and communications made by telegraph.



Section 41.580 - Statute of frauds.

(a) An agreement that by its terms is not to be performed within a year from the making.

(b) An agreement to answer for the debt, default or miscarriage of another.

(c) An agreement by an executor or administrator to pay the debts of the testator or intestate out of the estate of the executor or administrator.

(d) An agreement made upon consideration of marriage, other than a mutual promise to marry.

(e) An agreement for the leasing for a longer period than one year, or for the sale of real property, or of any interest therein.

(f) An agreement concerning real property made by an agent of the party sought to be charged unless the authority of the agent is in writing.

(g) An agreement authorizing or employing an agent or broker to sell or purchase real estate for a compensation or commission; but if the note or memorandum of the agreement is in writing and subscribed by the party to be charged, or by the lawfully authorized agent of the party, and contains a description of the property sufficient for identification, and authorizes or employs the agent or broker to sell the property, and expresses with reasonable certainty the amount of the commission or compensation to be paid, the agreement shall not be void for failure to state a consideration.

(h) An agreement, promise or commitment to lend money, to otherwise extend credit, to forbear with respect to the repayment of any debt payable in money, to modify or amend the terms under which the person has lent money or otherwise extended credit, to release any guarantor or cosigner or to make any other financial accommodation pertaining to an existing debt or other extension of credit. This paragraph does not apply:

(A) If no party to the agreement, promise or commitment is a financial institution as defined in ORS 706.008, a consumer finance company licensed under ORS chapter 725 or a mortgage banker as defined in ORS 86A.100; or

(B) To a loan of money or extension of credit to a natural person which is primarily for personal, family or household purposes and not for business or agricultural purposes or which is secured solely by residential property consisting of one to four dwelling units, one of which is the primary residence of the debtor.

(2)(a) Except as provided in this subsection, defenses and exceptions created by provisions of the Oregon Revised Statutes or recognized by the courts of this state do not apply to subsection (1)(h) of this section.

(b) An agreement, promise or commitment which does not satisfy the requirements of subsection (1)(h) of this section, but which is valid in other respects, is enforceable if the party against whom enforcement is sought admits in the party’s pleading, testimony or otherwise in court that the agreement, promise or commitment was made. The agreement is not enforceable under this paragraph beyond the dollar amount admitted.

(c) Nothing in subsection (1)(h) of this section precludes a party from seeking to prove the modification of any term relating to the time of repayment.

(3)(a) If a financial institution as defined in ORS 706.008, a consumer finance company licensed under ORS chapter 725 or a mortgage banker as defined in ORS 86A.100 lends money or extends credit, and subsection (1)(h) of this section applies to the loan or extension of credit, the financial institution, consumer finance company or mortgage banker shall, not later than the time the loan or extension of credit is initially made, include within the loan or credit document, or within a separate document which identifies the loan or extension of credit, a statement which is underlined or in at least 10-point bold type and which is substantially to the following effect:

______________________________________________________________________________

Under Oregon law, most agreements, promises and commitments made by us concerning loans and other credit extensions which are not for personal, family or household purposes or secured solely by the borrower’s residence must be in writing, express consideration and be signed by us to be enforceable.

______________________________________________________________________________

(b) The financial institution, consumer finance company or mortgage banker shall obtain the borrower’s signature on the original document described in paragraph (a) of this subsection and shall give the borrower a copy.

[Amended by 1989 c.967 §§1,19; 1993 c.508 §39; 1997 c.631 §373; 2003 c.386 §1]



Section 41.590



Section 41.610



Section 41.615



Section 41.616



Section 41.617



Section 41.618



Section 41.620



Section 41.622



Section 41.625



Section 41.626



Section 41.630



Section 41.631



Section 41.635



Section 41.640



Section 41.650



Section 41.660 - Admissibility of objects cognizable by the senses.



Section 41.670



Section 41.675 - Inadmissibility of certain data provided to peer review body of health care providers and health care groups.

(2) As used in subsection (3) of this section, "data" means all oral communications or written reports to a peer review body, and all notes or records created by or at the direction of a peer review body, including the communications, reports, notes or records created in the course of an investigation undertaken at the direction of a peer review body.

(3) All data shall be privileged and shall not be admissible in evidence in any judicial, administrative, arbitration or mediation proceeding. This section shall not affect the admissibility in evidence of records dealing with a patient’s care and treatment, other than data or information obtained through service on, or as an agent for, a peer review body.

(4) A person serving on or communicating information to any peer review body or person conducting an investigation described in subsection (1) of this section shall not be examined as to any communication to or from, or the findings of, that peer review body or person.

(5) A person serving on or communicating information to any peer review body or person conducting an investigation described in subsection (1) of this section shall not be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

(6) Subsection (3) of this section shall not apply to proceedings in which a health care practitioner contests the denial, restriction or termination of clinical privileges by a health care facility or the denial, restriction or termination of membership in a professional society or any other health care group. However, any data disclosed in those proceedings shall not be admissible in any other judicial, administrative, arbitration or mediation proceeding.

[1963 c.181 §1; 1971 c.412 §1; 1975 c.796 §11; 1977 c.448 §9; 1981 c.806 §1; 1991 c.225 §1; 1995 c.485 §1; 1997 c.791 §6; 1997 c.792 §§29,29a]



Section 41.680



Section 41.685 - Inadmissibility of certain data relating to emergency medical services system.

(2) On request, an emergency medical service provider shall submit data not subject to ORS 676.175 to any committee or governing body of the county, counties or state as provided for by state or county administrative rule.

(3) A person serving on or communicating information to any governing body or committee shall not be examined as to any communication to that body or committee or the findings thereof.

(4) A person serving on or communicating information to any governing body or committee shall not be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

(5) As used in this section:

(a) "Committee or governing body" means any committee or governing body that has authority to undertake an evaluation of an emergency medical services system as part of a quality assurance program and includes any committee of an emergency medical service provider undertaking a quality assurance program.

(b) "Data" means all oral communications or written reports, notes or records provided to, or prepared by or for, a committee or governing body that are part of an evaluation of an emergency medical services system and includes any information submitted by any health care provider relating to training, supervision, performance evaluation or professional competency.

(c) "Emergency medical service provider" means any public, private or volunteer entity providing prehospital functions and services that are required to prepare for and respond to medical emergencies including rescue, ambulance, treatment, communication and evaluation.

(d) "Emergency medical services system" means those prehospital functions and services that are required to prepare for and respond to medical emergencies, including rescue, ambulance, treatment, communication and evaluation.

[1989 c.1079 §1; 1997 c.791 §7; 1997 c.792 §30]



Section 41.690



Section 41.700



Section 41.710



Section 41.720



Section 41.730



Section 41.740 - Parol evidence rule.



Section 41.810



Section 41.815 - Evidence of compliance with or attempt to comply with ORCP 32 I; when admissible.

[Formerly 13.310; 1981 c.912 §3]



Section 41.820



Section 41.830



Section 41.840



Section 41.850



Section 41.860



Section 41.870



Section 41.880



Section 41.890



Section 41.900



Section 41.905 - Admissibility in subsequent civil action of procedures in traffic crimes.

Note: Section 31, chapter 597, Oregon Laws 2011, provides:

Sec. 31. The amendments to ORS 41.905 and 153.108 by sections 29 and 30 of this 2011 Act apply only to offenses committed on or after January 1, 2012. Any offense committed before January 1, 2012, shall continue to be governed by ORS 41.905 and 153.108 as in effect immediately before January 1, 2012.

[2011 c.597 §31]



Section 41.910 - Certain intercepted communications inadmissible.

(1) In violation of ORS 165.540 shall not be admissible in any court of this state, except as evidence of unlawful interception or when the evidence was created by the use of a video camera worn upon a law enforcement officer’s person and the officer either substantially complied with or attempted in good faith to comply with ORS 165.540 (5)(d)(B).

(2) Under ORS 165.540 (2)(a) shall not be admissible in any court of this state unless:

(a) The communication was intercepted by a public official in charge of and at a jail, police premises, sheriff’s office, Department of Corrections institution or other penal or correctional institution; and

(b) The participant in the communication, against whom the evidence is being offered, had actual notice that the communication was being monitored or recorded.

[1955 c.675 §6; 1959 c.681 §5; 1979 c.716 §12; 1983 c.824 §4; 1993 c.178 §1; 2001 c.385 §5; 2015 c.550 §3]



Section 41.915



Section 41.920



Section 41.925



Section 41.930 - Admissibility of copies of original records.

[1973 c.263 §4; 1979 c.284 §77; 1995 c.196 §4]



Section 41.935



Section 41.940



Section 41.945 - Application of ORS 41.930 and ORCP 55 H.

[1973 c.263 §8; 1979 c.284 §78]



Section 41.950



Section 41.960



Section 41.970



Section 41.980






Chapter 042 - Execution, Formalities and Interpretation of Writings

Section 42.005



Section 42.010 - Private writings.



Section 42.020 - Execution of a writing.



Section 42.030 - Subscribing witness.



Section 42.040 - Proof of attested writing other than a will.



Section 42.050



Section 42.060



Section 42.070



Section 42.080



Section 42.110 - Seal defined.



Section 42.115 - Effect of presence or absence of seal.

[1965 c.502 §2]



Section 42.120



Section 42.125 - Seal of state officer or state agency authorized.

(2) As used in this section:

(a) "Seal" has the meaning given that term in ORS 42.110.

(b) "State agency" means every state officer, board, commission, department, institution, branch or agency of the state government, except:

(A) The Legislative Assembly and the courts and their officers and committees; and

(B) The Public Defense Services Commission.

(c) "State officer" includes any appointed state official who is authorized by the Oregon Department of Administrative Services to have a seal and any elected state official, except members of the Legislative Assembly.

[1982 s.s.1 c.14 §1; 2003 c.449 §23; 2005 c.22 §32]



Section 42.130



Section 42.140



Section 42.150



Section 42.160



Section 42.210 - Effect of the place of execution.



Section 42.220 - Consideration of circumstances.



Section 42.230 - Office of judge in construing instruments.



Section 42.240 - Intention of the parties; general and particular provisions and intents.



Section 42.250 - Terms construed as generally accepted; evidence of other signification.



Section 42.260 - Ambiguous terms.



Section 42.270 - Written words control printed form.



Section 42.280 - Deciphering characters and translating languages.



Section 42.290 - Construction of notices.



Section 42.300 - Parties to written instrument not to deny facts recited therein.

[1981 c.892 §83]






Chapter 043 - Public Writings

Section 43.010



Section 43.020



Section 43.030



Section 43.040



Section 43.050



Section 43.060



Section 43.070



Section 43.080



Section 43.110



Section 43.120



Section 43.130 - Judicial orders that are conclusive.

(1) In case of a judgment, decree or order against a specific thing or in respect to the probate of a will or the administration of the estate of a deceased person or in respect to the personal, political, or legal condition or relation of a particular person, the judgment, decree or order is conclusive upon the title to the thing, the will or administration, or the condition or relation of the person.

(2) In other cases, the judgment, decree or order is, in respect to the matter directly determined, conclusive between the parties, their representatives and their successors in interest by title subsequent to the commencement of the action, suit or proceeding, litigating for the same thing, under the same title and in the same capacity.



Section 43.140 - Judicial orders that create a disputable presumption.



Section 43.150 - When parties the same.



Section 43.160 - What determined by former judgment.



Section 43.170 - Effect on principal of judgment against surety.



Section 43.180 - Effect of judicial record of other jurisdictions.

(1) It can be enforced in this state only by an action, suit or proceeding; and

(2) The authority of a guardian, conservator, committee, executor or administrator does not extend beyond the jurisdiction of the government under which the guardian, conservator, committee, executor or administrator is invested with authority.

[Amended by 1973 c.823 §90; 2005 c.22 §33]



Section 43.190



Section 43.200 - Effect of judicial record of foreign admiralty court.



Section 43.210



Section 43.220 - Impeachment of judicial record.



Section 43.310



Section 43.320



Section 43.330



Section 43.340



Section 43.350



Section 43.360



Section 43.370



Section 43.380

[Renumbered 432.175]



Section 43.390



Section 43.400



Section 43.410



Section 43.420



Section 43.430



Section 43.440



Section 43.450 - Official records and files of United States Army, Navy and Air Force.



Section 43.460



Section 43.470






Chapter 044 - Witnesses

Section 44.010



Section 44.020



Section 44.030



Section 44.040



Section 44.050



Section 44.060



Section 44.070



Section 44.080 - Protection of witness from improper questions and excessive detention.



Section 44.090 - Protection of witness from arrest.

(2) But the officer is not liable in any way, unless the person claiming the exemption makes, if required, an affidavit stating:

(a) That the person has been served with a subpoena to attend as a witness before a court, judge or other officer, specifying the same, the place of attendance and the action, suit or proceeding in which the subpoena was issued; and

(b) That the person has not been served by the procurement of the person with the intention of avoiding an arrest.

(3) The affidavit may be taken by the officer and exonerates the officer from liability for not making the arrest, or for discharging the witness when arrested.

(4) The court, judge or officer before whom the attendance of the witness is required may discharge the witness from an arrest made in violation of this section.



Section 44.095



Section 44.110



Section 44.120



Section 44.130



Section 44.140



Section 44.150 - Service of subpoena if witness concealed.



Section 44.160



Section 44.170



Section 44.171



Section 44.180



Section 44.190



Section 44.200



Section 44.210



Section 44.220



Section 44.230



Section 44.240 - Production of witness confined in Department of Corrections institution.

(2) The sheriff shall give the superintendent a signed receipt when taking custody of the witness under subsection (1) of this section. The sheriff shall be responsible for the custody of the witness until the sheriff returns the witness to the institution. Upon the return of the witness to the institution by the sheriff, the superintendent shall give a signed receipt therefor to the sheriff.

(3) When a witness is delivered to a sheriff under subsection (1) of this section, or at any time while the witness is in the custody of the sheriff as provided in subsection (2) of this section, the superintendent may give the sheriff a list of persons who may communicate with the witness or with whom the witness may communicate. Except as otherwise required by law, upon receipt of the list and while the witness is in the custody of the sheriff, the sheriff shall permit communication only between the witness and those persons designated by the list.

(4) The sheriff and neither the institution nor the Department of Corrections shall be liable for any expense incurred in connection with the witness while the witness is in the custody of the sheriff as provided in subsection (2) of this section. If the witness is a party plaintiff, the sheriff shall recover costs of the care of the witness from the plaintiff, and shall have a lien upon any judgment for the plaintiff. In all other cases, the sheriff and not the witness shall be entitled to the witness fees and mileage to which the witness would otherwise be entitled under ORS 44.415 (2), or other applicable law.

[1955 c.523 §1; 1969 c.502 §2; 1973 c.836 §327; 1987 c.320 §13; 1987 c.606 §6; 1989 c.980 §3a]



Section 44.310



Section 44.320 - Authority to take testimony and administer oath or affirmation.

[Amended by 1979 c.284 §81; 1989 c.1055 §13; 1997 c.249 §21]



Section 44.330



Section 44.340



Section 44.350



Section 44.360



Section 44.370 - Witness presumed to speak truth; jury judges of credibility.



Section 44.410



Section 44.415 - Fees and mileage of witnesses.

(2) In any criminal proceeding, any proceeding prosecuted by a public body or any proceeding where a public body is a party, a person is entitled to receive $5 for each day’s attendance as a witness and mileage reimbursement at the rate of eight cents a mile if the person is required to travel from a place within or outside this state in order to perform duties as a witness. Total mileage reimbursement shall not exceed the necessary cost of transportation on reasonably available common carriers.

(3) As used in this section, "public body" means any state, city, county, school district, other political subdivision, municipal corporation, public corporation and any instrumentality thereof.

[1989 c.980 §2]



Section 44.420



Section 44.430



Section 44.440



Section 44.450



Section 44.510 - Definitions for ORS 44.510 to 44.540.

(1) "Information" has its ordinary meaning and includes, but is not limited to, any written, oral, pictorial or electronically recorded news or other data.

(2) "Medium of communication" has its ordinary meaning and includes, but is not limited to, any newspaper, magazine or other periodical, book, pamphlet, news service, wire service, news or feature syndicate, broadcast station or network, or cable television system. Any information which is a portion of a governmental utterance made by an official or employee of government within the scope of the official’s or employee’s governmental function, or any political publication subject to ORS 260.532, is not included within the meaning of "medium of communication."

(3) "Processing" has its ordinary meaning and includes, but is not limited to, the compiling, storing and editing of information.

(4) "Published information" means any information disseminated to the public.

(5) "Unpublished information" means any information not disseminated to the public, whether or not related information has been disseminated. "Unpublished information" includes, but is not limited to, all notes, outtakes, photographs, tapes or other data of whatever sort not themselves disseminated to the public through a medium of communication, whether or not published information based upon or related to such material has been disseminated.

[1973 c.22 §2; 1979 c.190 §398; 2001 c.965 §18; 2005 c.797 §50]



Section 44.520 - Limitation on compellable testimony from media persons; search of media persons’ papers, effects or work premises prohibited; exception.

(a) The source of any published or unpublished information obtained by the person in the course of gathering, receiving or processing information for any medium of communication to the public; or

(b) Any unpublished information obtained or prepared by the person in the course of gathering, receiving or processing information for any medium of communication to the public.

(2) No papers, effects or work premises of a person connected with, employed by or engaged in any medium of communication to the public shall be subject to a search by a legislative, executive or judicial officer or body, or any other authority having power to compel the production of evidence, by search warrant or otherwise. The provisions of this subsection, however, shall not apply where probable cause exists to believe that the person has committed, is committing or is about to commit a crime.

[1973 c.22 §3; 1979 c.820 §1]



Section 44.530 - Application of ORS 44.520.

(2) ORS 44.520 continues to apply in relation to any of the information, or source thereof, or any related information, even in the event of subsequent termination of a person’s connection with, employment by or engagement in any medium of communication to the public.

(3) The provisions of ORS 44.520 (1) do not apply with respect to the content or source of allegedly defamatory information, in civil action for defamation wherein the defendant asserts a defense based on the content or source of such information.

[1973 c.22 §§4,5; 1979 c.820 §2]



Section 44.540 - Effect of informant as witness.

[1973 c.22 §6]



Section 44.545 - Expediting proceedings.

(2) The provisions of subsection (1) of this section do not apply to any juvenile proceeding other than the termination of parental rights.

[1991 c.387 §1]

Note: 44.545 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 44.547 - Notice to court; accommodations.

(a) Break periods during the proceedings for the benefit of the witness.

(b) Designation of a waiting area appropriate to the special needs of the witness.

(c) Conducting proceedings in clothing other than judicial robes.

(d) Relaxing the formalities of the proceedings.

(e) Adjusting the layout of the courtroom for the comfort of the witness.

(f) Conducting the proceedings outside of the normal courtroom.

(2) For the purposes of this section, "developmental disability" means a disability attributable to mental retardation, autism, cerebral palsy, epilepsy or other disabling neurological condition that requires training or support similar to that required by persons with mental retardation, if either of the following apply:

(a) The disability originates before the person attains 22 years of age, or if the disability is attributable to mental retardation the condition is manifested before the person attains 18 years of age, the disability can be expected to continue indefinitely, and the disability constitutes a substantial handicap to the ability of the person to function in society.

(b) The disability results in a significant subaverage general intellectual functioning with concurrent deficits in adaptive behavior that are manifested during the developmental period.

[1995 c.804 §1]

Note: 44.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 44.550 - Definitions for ORS 44.550 to 44.566.

(1) "Civil case" means any proceeding other than a criminal prosecution.

(2) "Law enforcement unit" means:

(a) The police department of a city;

(b) The sheriff’s department or other police organization of a county; or

(c) A police department established by a university under ORS 352.121 or 353.125.

(3) "Police officer" means an officer or member of a law enforcement unit who is employed full-time as a peace officer by the city or county and who is responsible for enforcing the criminal laws of this state.

(4) "Tribunal" means any person or body before which attendance of witnesses may be required by subpoena, including an arbitrator in arbitration proceedings.

[1991 c.550 §1; 2011 c.506 §3; 2013 c.180 §4]

Note: 44.550 to 44.566 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 44.552 - Method of subpoenaing law enforcement personnel; subpoena to reflect whether expert opinion to be asked.

(2)(a) A person causing a subpoena to be issued to compel the attendance of a police officer or an employee of the Department of State Police before a tribunal shall indicate on the face of the subpoena whether the person or the person’s representative intends to ask the expert opinion of the officer or employee as to any aspect of the proceedings.

(b) A police officer or an employee of the Department of State Police may not be required by a tribunal to give the officer’s or employee’s expert opinion on any matter before the tribunal unless the subpoena compelling the officer’s or employee’s presence indicates that the officer’s or employee’s expert opinion will be asked.

[1991 c.550 §2; 2011 c.547 §22]

Note: See note under 44.550.



Section 44.554 - Payment of law enforcement personnel subpoenaed as expert witness; obligation of party to reimburse law enforcement agency; method of payment.

(a) The salary or other compensation to which the officer or employee is normally entitled during the time that the officer or employee travels to and from the place where the court or other tribunal is located and while the officer or employee is required to remain at that place pursuant to the subpoena; and

(b) The actual necessary and reasonable traveling expenses incurred in complying with the subpoena.

(2)(a) The party at whose request a subpoena is issued pursuant to ORS 44.552 (2) compelling the attendance of a police officer or employee of the Department of State Police as an expert witness shall reimburse the law enforcement unit by which the officer is employed or the Department of State Police, respectively, for the full cost to the law enforcement unit or the department incurred in reimbursing the officer or employee as provided in subsection (1) of this section for each day that the officer or employee is required to remain in attendance pursuant to the subpoena.

(b) The amount of $160 must be tendered with any subpoena issued under ORS 44.552 (2) to compel the attendance of a police officer or an employee of the Department of State Police as an expert witness for each day that the officer or employee is required to remain in attendance pursuant to the subpoena.

(c) Notwithstanding paragraph (b) of this subsection, if the person causing the issuance of a subpoena requiring the expert opinion of a police officer or an employee of the Department of State Police makes arrangements with the officer or the employee and with the tribunal prior to the issuance of the subpoena to take the testimony of the officer or employee by telephone, and testimony by telephone is otherwise allowed by the Oregon Rules of Civil Procedure, the amount of $80 shall be tendered with the subpoena for each day that the officer or employee is required to testify pursuant to the subpoena.

(3) If the actual expenses are less than the amount tendered, the excess of the amount tendered shall be refunded.

(4)(a) If the actual expenses are greater than the amount tendered, the difference shall be paid to the law enforcement unit by which the officer is employed or the Department of State Police, as appropriate, by the party at whose request the subpoena is issued.

(b) Notwithstanding paragraph (a) of this subsection, additional amounts are not payable unless, within seven days after the final day on which the officer or employee appears in the proceedings, the law enforcement unit or the Department of State Police, respectively, mails a statement to the party or to the party’s attorney reflecting the additional amounts due.

(5) If a court or tribunal continues a proceeding on its own motion, no additional expert witness fee may be required prior to the issuance of a subpoena or the making of an order directing the officer or employee to appear on the date to which the proceeding is continued.

[1991 c.550 §3; 2011 c.547 §23]

Note: See note under 44.550.



Section 44.556 - Prepayment of expenses in certain cases required.

[1991 c.550 §4; 2011 c.547 §24]

Note: See note under 44.550.



Section 44.558 - Payment for additional attendance beyond first day required in advance.

[1991 c.550 §5; 2011 c.547 §25]

Note: See note under 44.550.



Section 44.560 - Application to subpoenas for depositions.

[1991 c.550 §6; 2011 c.547 §26]

Note: See note under 44.550.



Section 44.562 - Party and law enforcement personnel may agree to modify time of appearance.

[1991 c.550 §7; 2011 c.547 §27]

Note: See note under 44.550.



Section 44.564 - Right of action to recover payment due.

[1991 c.550 §8; 2011 c.547 §28]

Note: See note under 44.550.



Section 44.566 - Provisions not applicable if public body a party.

[1991 c.550 §9]

Note: See note under 44.550.



Section 44.610



Section 44.620



Section 44.630



Section 44.640






Chapter 045 - Testimony Generally

Section 45.010 - Modes of testimony.

(1) Affidavit.

(2) Deposition.

(3) Oral examination.

(4) Telephone examination under ORS 45.400.

(5) Examination before a grand jury by means of simultaneous television transmission under ORS 132.320.

(6) Declaration under penalty of perjury, as described in ORCP 1 E, or unsworn declaration under ORS 194.800 to 194.835, if the declarant is physically outside the boundaries of the United States.

[Amended by 1993 c.425 §2; 1995 c.126 §3; 2003 c.194 §2; 2013 c.218 §11]



Section 45.020 - Affidavit described.



Section 45.030



Section 45.040 - Oral examination described.



Section 45.050



Section 45.110



Section 45.120



Section 45.125



Section 45.130 - Production of affiant or declarant for cross-examination.

[Amended by 2003 c.194 §3; 2013 c.218 §12]



Section 45.132 - Definition for ORS 45.135, 45.138 and 45.142.

[1999 c.942 §5]



Section 45.135 - Who may not report deposition in civil action.

(a) A party in the action;

(b) A person with a financial interest in the outcome of the action;

(c) An attorney for a party in the action;

(d) An attorney for a person with a financial interest in the outcome of the action;

(e) An employee of a party in the action;

(f) An employee of an attorney for a party in the action;

(g) An employee of a person with a financial interest in the outcome of the action;

(h) An employee of an attorney for a person with a financial interest in the outcome of the action; or

(i) A person related, by affinity or consanguinity within the third degree, to a party in the action or to a person with a financial interest in the outcome of the action.

(2) Any deposition recorded or reported by a person in violation of this section may not be introduced in evidence or used for any other purpose in a civil action.

[1999 c.942 §1]



Section 45.138 - Duties of person recording or reporting deposition.

(2) Any person employed or otherwise engaged to record or report a deposition must provide equal services, and charge equal fee rates, to all parties and attorneys in the proceeding. A person employed or otherwise engaged to record or report a deposition must distribute copies of the record or report at the same time to all parties and attorneys who are entitled to receive a copy. In addition, a person employed or otherwise engaged to record or report a deposition must:

(a) Disclose the fee rates of the person for services, transcripts and copies to the attorneys identified in the proceeding and to any party who is not represented by an attorney and who is identified in the proceeding; or

(b) Provide a complete, individual accounting of all appearance fees, transcript fees and any other fees charged for services rendered in the proceeding.

[1999 c.942 §2]



Section 45.140



Section 45.142 - Recording or reporting services provided under contract; required disclosures; objection to reporter.

(a) A party in the action;

(b) A person with a financial interest in the outcome of the action;

(c) An attorney for a party in the action; or

(d) An attorney for a person with a financial interest in the outcome of the action.

(2) If the person recording or reporting a deposition has a contract to provide reporting services for depositions on a full-time or part-time basis for any of the persons specified in subsection (1) of this section, any party to the action may object to the person employed for the purpose of recording or reporting the deposition. Upon objection, the parties shall attempt to agree upon a different person who shall record or report the deposition. If the parties cannot reach agreement, any of the parties may move the court to appoint an independent person who shall record or report the deposition.

(3) A party that objects to a person employed for the purpose of recording or reporting a deposition in the manner provided by this section is not subject to any penalty or sanction for making the objection and is not required to pay any fee of the person objected to.

(4) This section does not apply to contracts for reporting services for a single deposition, case or incident.

(5) This section does not apply to a person who records or reports depositions for a public body, as defined in ORS 30.260, or for a federal agency or any instrumentality of the federal government.

[1999 c.942 §4]



Section 45.150



Section 45.151



Section 45.160



Section 45.161



Section 45.170



Section 45.171



Section 45.180

[Renumbered 45.125]



Section 45.181



Section 45.185



Section 45.190



Section 45.200



Section 45.210



Section 45.220



Section 45.230



Section 45.240



Section 45.250 - Use of deposition.

(a) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of a deponent as a witness.

(b) The deposition of a party, or of anyone who at the time of taking the deposition was an officer, director or managing agent of a public or private corporation, partnership or association that is a party, may be used by an adverse party for any purpose.

(2) At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence, may be used against any party for any purpose, if the party was present or represented at the taking of the deposition or had due notice thereof, and if the court finds that:

(a) The witness is dead;

(b) The witness is unable to attend or testify because of age, sickness, infirmity or imprisonment;

(c) The party offering the deposition has been unable to procure the attendance of the witness by subpoena;

(d) Upon application and notice, such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used; or

(e) The deposition was taken in the same proceeding pursuant to ORCP 39 I.

(3) For the purpose of subsection (2)(c) of this section, the failure of a party to serve a witness at the time of deposition with a subpoena that requires the appearance of the witness at trial or other hearing does not constitute sufficient grounds to deny the use of the deposition of that witness at the trial or other hearing without further showing of a lack of diligence on the part of the party offering the deposition.

[1955 c.611 §§8,9; 1979 c.284 §83; 1987 c.275 §1; 1989 c.980 §4; 2001 c.234 §1; 2007 c.71 §12]



Section 45.260 - Introduction, or exclusion, of part of deposition.

[1955 c.611 §10]



Section 45.270 - Use of deposition in same or other proceedings.

[1955 c.611 §11]



Section 45.272 - Definitions for ORS 45.272 to 45.297.

(1) "Adjudicatory proceeding" means:

(a) Any contested case hearing conducted under ORS chapter 183; or

(b) Any hearing conducted by an agency in which the individual legal rights, duties or privileges of specific parties are determined if that determination is subject to judicial review by a circuit court or by the Court of Appeals.

(2) "Agency" has that meaning given in ORS 183.310.

(3) "Critical stage of the proceeding" has the meaning given that term in ORS 147.500.

(4) "Victim" has the meaning given that term in ORS 147.500.

[1999 c.1041 §3; 2015 c.155 §1]



Section 45.273 - Policy.

(2) It is the intent of the Legislative Assembly in passing ORS 45.272 to 45.297 to provide a procedure for the qualification and use of court interpreters. Nothing in ORS 45.272 to 45.297 abridges the rights or obligations of parties under other laws or court rules.

[1993 c.687 §1; 1999 c.1041 §1]



Section 45.275 - Appointment of interpreter for non-English-speaking party, witness or victim; substitution; payment of costs.

(A) To interpret the proceedings to a non-English-speaking party;

(B) To interpret the testimony of a non-English-speaking party or witness; or

(C) To assist the court, agency or hearing officer in performing the duties and responsibilities of the court, agency or hearing officer.

(b) The court shall appoint a qualified interpreter in a criminal proceeding whenever it is necessary to interpret the proceedings to a non-English-speaking victim who seeks to exercise in open court a right that is granted by Article I, section 42 or 43, of the Oregon Constitution, including the right to be present at a critical stage of the proceeding.

(2) A fee may not be charged to any person for the appointment of an interpreter to interpret testimony of a non-English-speaking party or witness, to interpret the proceedings to a non-English-speaking party or victim or to assist the court, agency or hearing officer in performing the duties and responsibilities of the court, agency or hearing officer. A fee may not be charged to any person for the appointment of an interpreter if appointment is made to determine whether the person is non-English-speaking for the purposes of this section.

(3) Fair compensation for the services of an interpreter appointed under this section shall be paid:

(a) By the county, subject to the approval of the terms of the contract by the governing body of the county, in a proceeding in a county or justice court.

(b) By the city, subject to the approval of the terms of the contract by the governing body of the city, in a proceeding in a municipal court.

(c) By the state in a proceeding in a circuit court. Amounts payable by the state are not payable from the Public Defense Services Account established by ORS 151.225 or from moneys appropriated to the Public Defense Services Commission. Fees of an interpreter necessary for the purpose of communication between appointed counsel and a client or witness in a criminal case are payable from the Public Defense Services Account or from moneys appropriated to the Public Defense Services Commission.

(d) By the agency in an adjudicatory proceeding.

(4) If a party, victim or witness is dissatisfied with the interpreter appointed by the court, the hearing officer or the designee of the hearing officer, the party, victim or witness may request the appointment of a different interpreter. A request under this subsection must be made in a manner consistent with the policies and notice requirements of the court or agency relating to the appointment and scheduling of interpreters. If the substitution of another interpreter will delay the proceeding, the person making the request must show good cause for the substitution. Any party may object to use of any interpreter for good cause. Unless the court, hearing officer or the designee of the hearing officer has appointed a different interpreter for cause, the party using any interpreter other than the interpreter originally appointed by the court, hearing officer or the designee of the hearing officer shall bear any additional costs beyond the amount required to pay the original interpreter.

(5) A judge or hearing officer, on the judge’s or hearing officer’s own motion, may substitute a different interpreter for the interpreter initially appointed in a proceeding. A judge or hearing officer may make a substitution under this subsection at any time and for any reason.

(6) A court may allow as costs reasonable expenses incurred by a party in employing the services of an interpreter in civil proceedings in the manner provided by ORCP 68.

(7) A court, a hearing officer or the designee of a hearing officer shall require any person serving as an interpreter for the court or agency to state the person’s name on the record and whether the person is certified under ORS 45.291. If the person is certified under ORS 45.291, the interpreter need not make the oath or affirmation required by ORS 40.325 or submit the interpreter’s qualifications on the record. If the person is not certified under ORS 45.291, the interpreter must make the oath or affirmation required by ORS 40.325 and submit the interpreter’s qualifications on the record.

(8) For the purposes of this section:

(a) "Hearing officer" includes an administrative law judge.

(b) "Non-English-speaking person" means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate effectively in the proceedings.

(c) "Qualified interpreter" means a person who is readily able to communicate with the non-English-speaking person and who can orally transfer the meaning of statements to and from English and the language spoken by the non-English-speaking person. A qualified interpreter must be able to interpret in a manner that conserves the meaning, tone, level, style and register of the original statement, without additions or omissions. "Qualified interpreter" does not include any person who is unable to interpret the dialect, slang or specialized vocabulary used by the party, victim or witness.

[1991 c.750 §2; 1993 c.687 §8; 1995 c.273 §16; 1997 c.872 §18; 1999 c.1041 §4; 2001 c.242 §1; 2001 c.962 §§65,66; 2003 c.75 §§77,78; 2005 c.385 §2; 2012 c.107 §39; 2015 c.155 §2]



Section 45.280



Section 45.285 - Appointment of interpreter for party, witness or victim with disability; provision of assistive communication device.

(a) "Assistive communication device" means any equipment designed to facilitate communication by a person with a disability.

(b) "Hearing officer" includes an administrative law judge.

(c) "Person with a disability" means a person who cannot readily understand the proceedings because of deafness or a physical hearing impairment, or cannot communicate in the proceedings because of a physical speaking impairment.

(d) "Qualified interpreter" means a person who is readily able to communicate with the person with a disability, interpret the proceedings and accurately repeat and interpret the statements of the person with a disability to the court.

(2) In any civil action, adjudicatory proceeding or criminal proceeding, including a court-ordered deposition if no other person is responsible for providing an interpreter, in which a person with a disability is a party or witness, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter and make available appropriate assistive communication devices whenever it is necessary to interpret the proceedings to the person with a disability, or to interpret the testimony of the person with a disability.

(3) In any criminal proceeding, the court shall appoint a qualified interpreter and make available appropriate assistive communication devices whenever it is necessary to interpret the proceedings to a victim who is a person with a disability and who seeks to exercise in open court a right that is granted by Article I, section 42 or 43, of the Oregon Constitution, including the right to be present at a critical stage of the proceeding.

(4) A fee may not be charged to the person with a disability for the appointment of an interpreter or use of an assistive communication device under this section. A fee may not be charged to any person for the appointment of an interpreter or the use of an assistive communication device if appointment or use is made to determine whether the person is a person with a disability for the purposes of this section.

(5) Fair compensation for the services of an interpreter or the cost of an assistive communication device under this section shall be paid:

(a) By the county, subject to the approval of the terms of the contract by the governing body of the county, in a proceeding in a county or justice court.

(b) By the city, subject to the approval of the terms of the contract by the governing body of the city, in a proceeding in a municipal court.

(c) By the state in a proceeding in a circuit court. Amounts payable by the state are not payable from the Public Defense Services Account established by ORS 151.225 or from moneys appropriated to the Public Defense Services Commission. Fees of an interpreter necessary for the purpose of communication between appointed counsel and a client or witness in a criminal case are payable from the Public Defense Services Account or from moneys appropriated to the Public Defense Services Commission.

(d) By the agency in an adjudicatory proceeding.

[1991 c.750 §1; 1993 c.687 §6; 1999 c.1041 §5; 2001 c.962 §§67,68; 2003 c.75 §§79,80; 2007 c.70 §13; 2012 c.107 §40; 2015 c.155 §3]



Section 45.288 - Appointment of certified interpreter required; exceptions; disqualifications; code of professional responsibility.

(a) "Hearing officer" includes an administrative law judge.

(b) "Non-English-speaking person" has the meaning given that term in ORS 45.275.

(c) "Person with a disability" has the meaning given that term in ORS 45.285.

(d) "Qualified interpreter" means a person who meets the requirements of ORS 45.285 for an interpreter for a person with a disability, or a person who meets the requirements of ORS 45.275 for an interpreter for a non-English-speaking person.

(2) Except as provided by this section, whenever a court is required to appoint an interpreter for any person in a proceeding before the court, or whenever a hearing officer is required to appoint an interpreter in an adjudicatory proceeding, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter who has been certified under ORS 45.291. If no certified interpreter is available, able or willing to serve, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter. Upon request of a party, victim or witness, the court, hearing officer or designee of the hearing officer, in the discretion of the court, hearing officer or the designee of the hearing officer, may appoint a qualified interpreter to act as an interpreter in lieu of a certified interpreter in any case or adjudicatory proceeding.

(3) The requirements of this section apply to appointments of interpreters for persons with disabilities and for non-English-speaking persons.

(4) The court, hearing officer or the designee of the hearing officer may not appoint any person under ORS 45.272 to 45.297, 132.090 or 419C.285 if:

(a) The person has a conflict of interest with any of the parties, victims or witnesses in the proceeding;

(b) The person is unable to understand the judge, hearing officer, party, victim or witness, or cannot be understood by the judge, hearing officer, party, victim or witness; or

(c) The person is unable to work cooperatively with the judge of the court, the hearing officer, the person in need of an interpreter or the counsel for that person.

(5) The Supreme Court shall adopt a code of professional responsibility for interpreters. The code is binding on all interpreters who provide interpreter services in the courts or in adjudicatory proceedings before agencies.

[1993 c.687 §2; 1999 c.1041 §6; 2001 c.242 §2; 2001 c.243 §2; 2003 c.75 §81; 2007 c.70 §14; 2015 c.155 §4]



Section 45.291 - Certification program; establishment by State Court Administrator; rules.

(a) Prescribing the form and content of applications for certification;

(b) Prescribing and collecting reasonable fees for the application, examination, certification and renewal of certification for court interpreters;

(c) Establishing categories of certificates based on the nature of the interpreter services to be provided, including categories for interpreters for persons with disabilities, as defined in ORS 45.285, and for interpreters for non-English-speaking persons, as defined in ORS 45.275;

(d) Establishing minimum competency requirements for court interpreters in the various categories of certification;

(e) Establishing teaching programs designed to educate court interpreters in ethical, substantive and procedural legal issues;

(f) Prescribing the form of and administering examinations for the purpose of testing court interpreters for competency and ethics;

(g) Establishing grounds for renewal, suspension or cancellation of certificates;

(h) Establishing a process for receiving comments and input into the policy and procedures of the certification program;

(i) Establishing a process for receiving comments and input on compliance with ORS 45.272 to 45.297;

(j) Establishing a process for receiving comments and input on compliance with the code of professional responsibility adopted under ORS 45.288; and

(k) Establishing a process by which an adversely affected interpreter may seek review of any decision made by the State Court Administrator on renewal, suspension or cancellation of a certificate.

(2) An interpreter may be certified in Oregon by the State Court Administrator upon satisfactory proof that the interpreter is certified in good standing by the federal courts or by a state having a certification program that is equivalent to the program established under this section.

[1993 c.687 §3; 2001 c.242 §3; 2007 c.70 §15]



Section 45.292 - Certification required for use of title or designation "certified court interpreter" or "court certified interpreter."

(2) Subsection (1) of this section does not apply to any person who:

(a) Is certified under the program established under ORS 45.291;

(b) Is certified as an interpreter by the federal courts; or

(c) Is certified as an interpreter in another state that has a certification program that is equivalent to the program established under ORS 45.291.

[1999 c.1041 §8]



Section 45.294 - Court Interpreter and Shorthand Reporter Certification Account; sources; uses.

(2) The State Court Administrator may apply for and receive funds or grants from federal, state and private sources to be credited to the Court Interpreter and Shorthand Reporter Certification Account and used for the purposes specified in ORS 8.415 to 8.455 and 45.291.

[1993 c.687 §4; 1995 c.386 §7]



Section 45.297 - Authority to enter into service contracts.

[1993 c.687 §5]



Section 45.310



Section 45.320



Section 45.325



Section 45.330



Section 45.340



Section 45.350



Section 45.360



Section 45.370



Section 45.380



Section 45.400 - Telephone testimony; when authorized; notice; payment of costs.

(2) A party filing a motion under this section must give written notice to all other parties to the proceeding at least 30 days before the trial or hearing at which the telephone testimony will be offered. The court may allow written notice less than 30 days before the trial or hearing for good cause shown.

(3) Except as provided under subsection (4) of this section, the court shall allow telephone testimony under this section upon a showing of good cause. The court may not allow the use of telephone testimony in any case if:

(a) The ability to evaluate the credibility and demeanor of a witness or party in person is critical to the outcome of the proceeding;

(b) The issue or issues the witness or party will testify about are so determinative of the outcome that face-to-face cross-examination is necessary;

(c) A perpetuation deposition under ORCP 39 I is a more practical means of presenting the testimony;

(d) The exhibits or documents the witness or party will testify about are too voluminous to make telephone testimony practical;

(e) Facilities that would permit the taking of telephone testimony are not available;

(f) The failure of the witness or party to appear personally will result in substantial prejudice to a party to the proceeding; or

(g) Other circumstances exist that require the personal appearance of a witness or party.

(4) The court may not allow use of telephone testimony in a jury trial unless good cause is shown and there is a compelling need for the use of telephone testimony.

(5) The court may not prohibit the use of telephone testimony solely by reason of the provisions of subsection (3)(e) of this section if the party filing the motion establishes that alternative procedures or technologies allow the taking of telephone testimony.

(6) A party filing a motion for telephone testimony under this section must pay all costs of the telephone testimony, including the costs of alternative procedures or technologies used for the taking of telephone testimony. No part of those costs may be recovered by the party filing the motions as costs and disbursements in the proceeding.

(7) Factors that a court may consider that would support a finding of good cause for the purpose of a motion under this section include:

(a) The witness or party might be unavailable because of age, infirmity or mental or physical illness;

(b) The party filing the motion seeks to take the telephone testimony of a witness whose attendance the party has been unable to secure by process or other reasonable means;

(c) A personal appearance by the party or witness would be an undue hardship on the party or witness; or

(d) Any other circumstances that constitute good cause.

(8) This section does not apply to a workers’ compensation hearing or to any other administrative proceeding.

(9) For purposes of this section, "telephone testimony" means testimony given by telephone or by any other two-way electronic communication device, including but not limited to satellite, cellular or other interactive communication device.

[1993 c.425 §1; 2001 c.398 §1; 2003 c.262 §1]



Section 45.410



Section 45.420



Section 45.430



Section 45.440



Section 45.450



Section 45.460



Section 45.470



Section 45.510



Section 45.520



Section 45.530



Section 45.540



Section 45.550



Section 45.560



Section 45.570



Section 45.580



Section 45.590



Section 45.600



Section 45.610



Section 45.620



Section 45.630



Section 45.900 - Penalty for violation of ORS 45.135 or 45.138.

[1999 c.942 §3; 1999 c.1051 §322d; 2011 c.597 §152]



Section 45.910






Chapter 046 - Small Claims Department of Circuit Court

Section 46.010



Section 46.019



Section 46.020



Section 46.025



Section 46.026



Section 46.028



Section 46.030



Section 46.040



Section 46.045



Section 46.047



Section 46.050



Section 46.060



Section 46.063



Section 46.064



Section 46.065



Section 46.070



Section 46.075



Section 46.080



Section 46.082



Section 46.084



Section 46.090



Section 46.092



Section 46.093



Section 46.094



Section 46.096



Section 46.098



Section 46.099



Section 46.100



Section 46.110



Section 46.120



Section 46.130



Section 46.140



Section 46.141



Section 46.150



Section 46.155



Section 46.160



Section 46.170



Section 46.175



Section 46.180



Section 46.190



Section 46.200



Section 46.210



Section 46.220



Section 46.221



Section 46.223



Section 46.230



Section 46.240



Section 46.250



Section 46.253



Section 46.255



Section 46.260



Section 46.265



Section 46.270



Section 46.274



Section 46.275



Section 46.276



Section 46.278



Section 46.280



Section 46.290



Section 46.300



Section 46.330



Section 46.335



Section 46.340



Section 46.345



Section 46.350



Section 46.405 - Small claims department; jurisdiction.

(2) Except as provided in this section, all actions for the recovery of money, damages, specific personal property, or any penalty or forfeiture must be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $750.

(3) Except as provided in this section, an action for the recovery of money, damages, specific personal property, or any penalty or forfeiture may be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $10,000.

(4)(a) Class actions may not be commenced and prosecuted in the small claims department.

(b) An action by an inmate, as defined in ORS 30.642, against another inmate may not be commenced and prosecuted in the small claims department.

(5) Actions providing for statutory attorney fees in which the amount or value claimed does not exceed $750 may be commenced and prosecuted in the small claims department or may be commenced and prosecuted in the regular department of the circuit court. This subsection does not apply to an action based on contract for which attorney fees are authorized under ORS 20.082.

(6) If a circuit court is located in the same city as a justice court, the circuit court need not have a small claims department if the circuit court and the justice court enter into an intergovernmental agreement that provides that only the justice court will operate a small claims department. If an intergovernmental agreement is entered into under this subsection, the agreement must establish appropriate procedures for referring small claims cases to the justice court.

[1971 c.760 §2; 1973 c.812 §2; 1975 c.592 §1; 1979 c.567 §1; 1983 c.242 §1; 1985 c.367 §1; 1987 c.725 §1; 1995 c.227 §1; 1995 c.658 §43; 1997 c.378 §1; amendments by 1997 c.378 §2 repealed by 1999 c.84 §9; 1997 c.801 §78; 1999 c.84 §1; 1999 c.673 §1; 2001 c.542 §5; 2007 c.125 §1; 2011 c.262 §4; 2011 c.595 §47]



Section 46.410



Section 46.415 - Circuit judges to sit in department; procedure.

(2) No formal pleadings other than the claim shall be necessary.

(3) The hearing and disposition of all cases shall be informal, the sole object being to dispense justice promptly and economically between the litigants. The parties shall have the privilege of offering evidence and testimony of witnesses at the hearing. The judge may informally consult witnesses or otherwise investigate the controversy and give judgment or make such orders as the judge deems to be right, just and equitable for the disposition of the controversy.

(4) No attorney at law or person other than the plaintiff and defendant and their witnesses shall appear on behalf of any party in litigation in the small claims department without the consent of the judge of the court.

(5) Notwithstanding the provisions of ORS 9.320, a party that is not a natural person, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to any action in the small claims department and in any supplementary proceeding in aid of execution after entry of a small claims judgment.

(6) Assigned claims may be prosecuted by an assignee in small claims department to the same extent they may be prosecuted in any other state court.

[1971 c.760 §3; 1973 c.484 §6; 1981 s.s. c.1 §22; 1987 c.811 §1; 1993 c.282 §2; 1995 c.658 §44; 1997 c.808 §§6,7; 2015 c.7 §3]



Section 46.420



Section 46.425 - Commencement of actions; contents of claim.

(2) The claim shall:

(a) Contain the name and address of the plaintiff and of the defendant, followed by a plain and simple statement of the claim, including the amount and the date the claim allegedly accrued;

(b) State that the plaintiff made a good faith effort to collect the claim from the defendant before filing the claim with the clerk; and

(c) Include an affidavit attesting to the accuracy of the statements described in paragraphs (a) and (b) of this subsection or a declaration under penalty of perjury in the form required by ORCP 1 E.

(3) Except in actions arising under ORS chapter 90, the plaintiff must include in a claim all amounts claimed from the defendant arising out of a single transaction or occurrence. Any plaintiff alleging damages on a transaction requiring installment payments need only claim the installment payments due and owing as of the date of filing of the claim, and need not accelerate the remaining payments. The plaintiff may include in a claim all amounts claimed from a defendant on more than one transaction or occurrence if the total amount of the claim does not exceed $10,000.

(4) Notwithstanding subsection (3) of this section, a plaintiff bringing an action on assigned claims:

(a) Need bring an action only on those claims that have been assigned as of the date the action is filed; and

(b) May bring separate actions for each person assigning claims to the plaintiff.

[1971 c.760 §4; 1977 c.875 §2; 1991 c.195 §1; 1995 c.658 §45; 1997 c.378 §4; amendments by 1997 c.378 §5 repealed by 1999 c.84 §9; 1997 c.801 §80; 1999 c.84 §2; 2007 c.125 §2; 2011 c.595 §48; 2015 c.121 §1]



Section 46.430



Section 46.435



Section 46.440



Section 46.441 - Explanation to plaintiff of how notice may be served.

[1977 c.875 §9; 1995 c.658 §46]



Section 46.445 - Notice of claim; content; service.

(2) The notice shall be directed to the defendant, naming the defendant, and shall contain a copy of the claim.

(3) The notice and claim shall be served upon the defendant either in the manner provided for the service of summons and complaint in proceedings in the circuit courts or by certified mail, at the option of the plaintiff. If service by certified mail is attempted, the plaintiff shall mail the notice and claim by certified mail addressed to the defendant at the last-known mailing address of the defendant. The envelope shall be marked with the words "Deliver to Addressee Only" and "Return Receipt Requested." The date of delivery appearing on the return receipt shall be prima facie evidence of the date on which the notice and claim was served upon the defendant. If service by certified mail is not successfully accomplished, the notice and claim shall be served in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

(4) The notice shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!!

Within 14 DAYS after receiving this notice you MUST do ONE of the following things:

Pay the claim plus filing fees and service expenses paid by plaintiff OR

Demand a hearing OR

Demand a jury trial

If you fail to do one of the above things within 14 DAYS after receiving this notice, then upon written request from the plaintiff the clerk of the court will enter a judgment against you for the amount claimed plus filing fees and service expenses paid by the plaintiff, plus a prevailing party fee.

If you have questions about the small claims court filing procedures after reading this notice, you may contact the clerk of the court; however, the clerk cannot give you legal advice on the claim.

______________________________________________________________________________

[1971 c.760 §6; 1977 c.875 §4; 1977 c.877 §9a; 1989 c.741 §1; 1991 c.111 §4; 1991 c.195 §2; 1995 c.658 §47; 1997 c.872 §§8,9]



Section 46.450



Section 46.455 - Admission or denial of claim; request for jury trial.

(1) If the defendant admits the claim, the defendant may settle it by:

(a) Paying to the plaintiff the amount of the claim plus the amount of all filing fees and service expenses paid by the plaintiff and mailing proof of that payment to the court.

(b) If the claim is for recovery of specific personal property, delivering the property to the plaintiff and paying to the plaintiff the amount of all filing fees and service expenses paid by the plaintiff and mailing proof of that delivery and payment to the court.

(2) If the defendant denies the claim, the defendant:

(a) May demand a hearing in the small claims department in a written request to the clerk in the form prescribed by the court, accompanied by payment of the defendant’s fee prescribed; and

(b) When demanding a hearing, may assert a counterclaim in the form provided by the court.

(3) If the amount or value claimed exceeds $750, the defendant has a constitutional right to a jury trial and may claim that right in a written request to the clerk in the form prescribed by the court, accompanied by payment of the appearance fee required from defendants under ORS 21.160. The request shall designate a mailing address to which a summons and copy of the complaint may be served by mail. Thereafter, the plaintiff’s claim will not be limited to the amount stated in the claim, though it must involve the same controversy.

[1971 c.760 §7; 1973 c.654 §1; 1973 c.812 §3a; 1977 c.875 §5; 1977 c.877 §10a; 1981 s.s. c.3 §94; 1983 c.673 §2; 1985 c.496 §13; 1991 c.111 §5; 1991 c.195 §3; 1995 c.227 §2; 1995 c.455 §4; 1995 c.658 §48; 1997 c.46 §§6,7; 2011 c.595 §49]



Section 46.458



Section 46.460



Section 46.461 - Counterclaims; fee; transfer of case to circuit court.

(2) If the amount or value of the counterclaim exceeds $10,000, the court shall strike the counterclaim and proceed to hear and dispose of the case as though the counterclaim had not been asserted unless the defendant files with the counterclaim a motion requesting that the case be transferred from the small claims department to the circuit court. After the transfer the plaintiff’s claim will not be limited to the amount stated in the claim filed with the small claims department, though it must involve the same controversy.

(3)(a) If the amount or value of the counterclaim exceeds that specified in subsection (2) of this section, and the defendant files a motion requesting transfer as provided in subsection (2) of this section, the case shall be transferred to the circuit court. The clerk of the court shall notify the plaintiff and defendant, by mail, of the transfer. The notice to the plaintiff shall contain a copy of the counterclaim and shall instruct the plaintiff to file with the court and serve by mail on the defendant, within 20 days following the mailing of the notice, a reply to the counterclaim and, if the plaintiff proposes to increase the amount of the claim originally filed with the small claims department, an amended claim for the increased amount. Proof of service on the defendant of the plaintiff’s reply and amended claim may be made by certificate of the plaintiff or plaintiff’s attorney attached to the reply and amended claim filed with the court. The defendant is not required to answer an amended claim of the plaintiff.

(b) Upon filing the motion requesting transfer, the defendant shall pay to the clerk of the court an amount equal to the difference between the fee paid by the defendant as required by ORS 46.570 and the fee required of a defendant under ORS 21.160. Upon filing a reply to the counterclaim, the plaintiff shall pay to the clerk of the court an amount equal to the difference between the fee paid by the plaintiff as required by ORS 46.570 and the fee required of a plaintiff under ORS 21.160.

[1977 c.875 §10; 1979 c.567 §3; 1983 c.242 §2; 1983 c.673 §5; 1985 c.367 §2; 1985 c.496 §31; 1987 c.714 §9; 1987 c.725 §2; 1991 c.790 §7; 1995 c.658 §49; 1997 c.378 §7; amendments by 1997 c.378 §8 repealed by 1999 c.84 §9; 1997 c.801 §82; 1999 c.84 §3; 2007 c.125 §3; 2011 c.595 §50]



Section 46.465 - Time and place of hearing; notice; procedure if right to jury trial asserted; attorney fees.

(2) If the defendant asserts a counterclaim, the notice of the hearing time shall contain a copy of the counterclaim.

(3)(a) If the defendant claims the right to a jury trial, the clerk shall notify the plaintiff by mail of the requirements of this paragraph. Within 20 days after the mailing of the notice, the plaintiff must file a formal complaint with the court and serve by mail a summons and copy of the complaint on the defendant at the designated address of the defendant. Proof of service must be filed by the plaintiff with the court. Proof of service may be made by filing a certificate of the plaintiff or the plaintiff’s attorney with the complaint.

(b) The plaintiff’s claim in the formal complaint filed pursuant to this subsection is not limited to the amount stated in the claim filed in the small claims department, but the claim in the formal complaint must relate to the same controversy.

(c) The defendant must file an appearance in the matter within 10 days after the date on which the summons and copy of the complaint would be delivered to the defendant in due course of mail. Thereafter the cause shall proceed as other causes in the court, and costs and disbursements shall be allowed and taxed. Fees not previously paid shall be charged and collected as provided for other cases tried in the circuit court, except that the filing fee for the plaintiff shall be an amount equal to the difference between the filing fee paid by the plaintiff as required by ORS 46.570 and the filing fee required of the plaintiff under ORS 21.160.

(4)(a) If the defendant claims the right to a jury trial and does not prevail in the action, the court shall award to the plaintiff reasonable attorney fees incurred by the plaintiff in the action. Unless attorney fees are otherwise provided for in the action by contract or statutory provision, attorney fees awarded under this paragraph may not exceed $1,000.

(b) If the defendant asserts a counterclaim that requires transfer of the matter under the provisions of ORS 46.461, and the defendant does not prevail in the action, the court shall award to the plaintiff reasonable attorney fees incurred by the plaintiff in the action.

[1971 c.760 §8; 1975 c.346 §1; 1983 c.673 §3; 1985 c.496 §14; 1991 c.790 §8; 1995 c.455 §5; 1995 c.618 §15a; 1997 c.46 §§9,10; 2011 c.595 §51]



Section 46.470



Section 46.475 - Additional time for appearances; default and dismissal.

(2) If the defendant fails to pay the claim, demand a hearing, or demand a jury trial and comply with ORS 46.465 (3)(c), upon written request from the plaintiff the clerk shall enter a judgment against the defendant for the relief claimed plus the amount of the small claims filing fees and service expenses paid by the plaintiff and the prevailing party fee provided by ORS 20.190.

(3) If the plaintiff fails within the time provided to file a formal complaint pursuant to ORS 46.465 (3)(a), the clerk shall dismiss the case without prejudice.

(4) If the defendant appears at the time set for hearing but no appearance is made by the plaintiff, the claim shall be dismissed with prejudice. If neither party appears, the claim shall be dismissed without prejudice.

(5) Upon good cause shown within 60 days, the court may set aside a default judgment or dismissal and reset the claim for hearing.

[1971 c.760 §9; 1977 c.875 §6; 1985 c.496 §15; 1991 c.111 §6; 1995 c.618 §§8,8a; 1995 c.658 §51; 1997 c.46 §§12,13; 1999 c.84 §10; 2011 c.595 §52]



Section 46.480



Section 46.485 - Extent and effect of small claims judgment.

(2) The court may allow to the defendant a setoff not to exceed the amount of plaintiff’s claim, but in such case the court shall cause to be entered in the record the amount of the setoff allowed.

(3) No attachment shall issue on any cause in the small claims department.

(4) A judgment in the small claims department is conclusive upon the parties and no appeal may be taken from the judgment.

(5) The clerk of the court shall keep a record of all actions, proceedings and judgments in the small claims department.

(6) A judgment in the small claims department is a judgment of the circuit court. The clerk shall enter such judgment in the register of the circuit court in the manner provided by ORS 18.075. A judgment in the small claims department may create a lien as provided by ORS 46.488. Judgments that include money awards, as defined by ORS 18.005, are subject to ORS 18.042.

[1971 c.760 §10; 1977 c.875 §7; 1985 c.540 §17; 1991 c.111 §7; 1995 c.618 §9; 1995 c.658 §52; 1997 c.801 §60; 1999 c.84 §8; 2003 c.576 §91]



Section 46.488 - Lien effect of small claims judgments.

(2) If a judgment is rendered in the small claims department in an amount of $3,000 or more, the clerk shall note in the register of the circuit court that the judgment creates a judgment lien if the judgment otherwise complies with the requirements of ORS chapter 18 for creating a judgment lien. A judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152.

(3) When a judgment is entered in the small claims department in an amount of $10 or more and less than $3,000, exclusive of costs or disbursements, a judgment creditor may at any time before expiration of judgment remedies for the judgment under ORS 18.180 create a judgment lien for the judgment by paying to the clerk of the court that entered the judgment the fees established under ORS 21.235 (1)(a) and requesting that the clerk of the court note in the register and in the judgment lien record that the judgment creates a judgment lien. Upon receipt of the fees and request for creating a judgment lien, the clerk shall note in the register that the judgment creates a judgment lien. Upon entry of the notation in the register, the judgment creates a lien as described in ORS 18.150, and a judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152. [1997 c.801 §57; 1997 c.801 §58; 1999 c.195 §3; 1999 c.1095 §12; 2003 c.576 §92; 2003 c.737 §§77,78; 2007 c.339 §11; 2011 c.595 §119]

Note: Section 8 (1) and (2), chapter 195, Oregon Laws 1999, provides:

Sec. 8. (1) The amendments to ORS 18.350 by section 1 of this 1999 Act, and the amendments to ORS 46.488 by section 58, chapter 801, Oregon Laws 1997, and by section 3 of this 1999 Act, do not affect any judgment docketed in the circuit court under the provisions of ORS 46.488 (1997 Edition) before the effective date of this 1999 Act [October 23, 1999]. Notwithstanding the amendments to ORS 46.488 by section 58, chapter 801, Oregon Laws 1997, and by section 3 of this 1999 Act, any judgment entered in the small claims department of a circuit court before the effective date of this 1999 Act that was not docketed in the circuit court under the provisions of ORS 46.488 (1997 Edition) before the effective date of this 1999 Act may become a lien on real property only in the manner provided by ORS 46.488 (1997 Edition).

(2) Any judgment docketed before the effective date of this 1999 Act, including judgments docketed under the provisions of ORS 46.488 (1997 Edition), that did not become a lien on real property by reason of failure of the judgment creditor to file a lien certificate with the court in the manner required by ORS 18.350 (4) to (9) (1997 Edition) shall automatically become a lien on real property to the extent described in ORS 18.350, as amended by section 1 of this 1999 Act, on January 1, 2000, and shall be considered in all respects as though the judgment had been docketed on January 1, 2000.

[1999 c.195 §8(1),(2); 1999 c.195 §8a(1),(2)]



Section 46.490



Section 46.495



Section 46.500



Section 46.505



Section 46.510



Section 46.520



Section 46.530



Section 46.540



Section 46.550



Section 46.560 - Where action to be commenced and tried.

(2) When an action is founded on an alleged tort, it may be commenced either in the county where the cause of action arose or in the county where the defendants, or one of them, reside or may be found at the commencement of the action.

(3) When the defendant has contracted to perform an obligation in a particular county, action may be commenced either in that county or in the county where the defendants, or one of them, reside or may be found at the commencement of the action.

[1973 c.446 §2; 2015 c.27 §3]



Section 46.570 - Fees.

(1) $53, when the amount claimed is $2,500 or less; and

(2) $95, when the amount is more than $2,500.

[Formerly 46.221; 2003 c.737 §§44,45a,45c; 2005 c.702 §§49,50,51; 2007 c.129 §20; 2007 c.860 §7; 2011 c.595 §46; 2013 c.685 §§36,36a; 2014 c.76 §10]



Section 46.610



Section 46.620



Section 46.630



Section 46.632



Section 46.635



Section 46.638



Section 46.640



Section 46.642



Section 46.648



Section 46.650



Section 46.655



Section 46.660



Section 46.665



Section 46.670



Section 46.680



Section 46.684



Section 46.686



Section 46.690



Section 46.710



Section 46.720



Section 46.725



Section 46.730



Section 46.735



Section 46.740



Section 46.750



Section 46.760



Section 46.770



Section 46.780



Section 46.800



Section 46.810






Chapter 051 - Justice Courts; Jurisdiction

Section 51.010 - Justice court defined; no terms of court; court always open for business.



Section 51.020 - Justice of the peace districts; establishing and modifying boundaries; maximum number of districts.

(2) At the time that the county court or board of county commissioners of a county sets off and establishes the boundaries of a justice of the peace district, the county court or board of county commissioners may require as a qualification for the office that a person serving as justice of the peace in the district be a member of the Oregon State Bar.

(3) The prohibition of subsection (1) of this section on a justice of the peace district that includes any portion of the city that is the county seat for the county, or any portion of a city in which a circuit court regularly holds court, does not prevent a justice of the peace from conducting an arraignment for a person in custody in the city that is the county seat for the county, or in a city in which a circuit court regularly holds court, if the accusatory instrument for the offense was filed in the justice court and the offense was committed within the boundaries of the justice of the peace district.

[Amended by 1965 c.568 §5; 1995 c.658 §53; 1997 c.801 §105; 1999 c.449 §1; 2011 c.420 §1]



Section 51.025 - Justice court as court of record.

(a) The passage of an ordinance by the governing body of the county in which the court is located; and

(b) The entry of an order by the Supreme Court acknowledging the filing of the declaration required under subsection (2) of this section.

(2) Before a justice court may become a court of record, the governing body of the county in which the court is located must file a declaration with the Supreme Court that includes:

(a) A statement that the justice court satisfies the requirements of this section for becoming a court of record;

(b) The address and telephone number of the clerk of the justice court; and

(c) The date on which the justice court will commence operations as a court of record.

(3) The Supreme Court may not charge a fee for filing a declaration under subsection (2) of this section. Not later than 30 days after a declaration is filed under subsection (2) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the county and the public.

(4) The county shall provide a court reporter or an audio recording device for each justice court made a court of record under this section.

(5) The appeal from a judgment entered in a justice court that becomes a court of record under this section shall be as provided in ORS chapters 19 and 138 for appeals from judgments of circuit courts.

(6) As a qualification for the office, the justice of the peace for any justice court that becomes a court of record must be a member of the Oregon State Bar.

(7) A justice court may not become a court of record under the provisions of this section if the court is located within 50 driving miles of the circuit court for the county in which the justice court is located, measured by the shortest distance by public roads between the justice court and the circuit court. [1999 c.682 §1; 2007 c.330 §1]

Note: Section 4, chapter 682, Oregon Laws 1999, provides:

Sec. 4. Sections 1 (3) and 3 (3) of this 1999 Act [51.025 (3) and 221.342 (3)] do not affect the term of office of any justice of the peace or municipal judge serving on the effective date of an ordinance passed for the purpose of making a justice court or municipal court a court of record. Any justice of the peace or municipal judge elected or appointed after the effective date of the ordinance must, as a qualification for the office, be a member of the Oregon State Bar.

[1999 c.682 §4]



Section 51.028 - Justice court ceasing operation as court of record.

(2) The Supreme Court may not charge a fee for filing a declaration under subsection (1) of this section. Not later than 30 days after a declaration is filed under subsection (1) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the county and the public.

(3) The appeal from a judgment entered in a justice court after the date identified in a declaration filed under this section shall be as provided in ORS 53.005 to 53.125 and ORS chapter 157.

[2007 c.330 §2]



Section 51.030



Section 51.035 - Justice of peace as municipal judge.

[1975 c.713 §1]



Section 51.037 - Agreement between city and county for provision of judicial services.

[1989 c.679 §2; 1999 c.1051 §243; 2011 c.597 §120]



Section 51.040



Section 51.050 - Criminal jurisdiction; transfer to circuit court.

(2) In any justice court that has not become a court of record under ORS 51.025, a defendant charged with a misdemeanor shall be notified immediately after entering a plea of not guilty of the right of the defendant to have the matter transferred to the circuit court for the county where the justice court is located. The election shall be made within 10 days after the plea of not guilty is entered, and the justice shall immediately transfer the case to the appropriate court.

(3) A justice court does not have jurisdiction over the trial of any felony. Except as provided in ORS 51.037, a justice court does not have jurisdiction over offenses created by the charter or ordinance of any city.

[Amended by 1963 c.513 §3; 1969 c.180 §1; 1971 c.743 §313; 1973 c.625 §1; 1995 c.658 §55; 1999 c.605 §1; 1999 c.682 §10; 1999 c.1051 §41]



Section 51.055 - Notice to Department of State Police of conviction; rules.

(2) The department shall make rules establishing:

(a) Requirements for notification under this section.

(b) Procedures for entry of convictions described in subsection (1) of this section into the Law Enforcement Data System the department maintains. The rules must provide that it is not necessary to enter a conviction into the Law Enforcement Data System if a record of the conviction already exists in the system.

[2013 c.141 §1]



Section 51.060



Section 51.070 - Crimes triable in justice court.

[Amended by 1973 c.836 §328]



Section 51.080 - Civil jurisdiction of justice court.

(a) For the recovery of money or damages only, when the amount claimed does not exceed $10,000.

(b) For the recovery of specific personal property, when the value of the property claimed and the damages for the detention do not exceed $10,000.

(c) For the recovery of any penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $10,000.

(d) To give judgment without action, upon the confession of the defendant for any of the causes specified in this section, except for a penalty or forfeiture imposed by statute.

(2) For purposes of this section, the amount claimed, value of property, damages or any amount in controversy does not include any amount claimed as costs and disbursements or attorney fees as defined by ORCP 68 A.

[Amended by 1973 c.625 §2; 1979 c.447 §1; 1983 c.149 §2; 1989 c.839 §34; 1993 c.735 §10; 1997 c.801 §107; 1999 c.84 §4; 2007 c.71 §13; 2007 c.125 §4; 2011 c.595 §52a]



Section 51.090 - Civil jurisdiction not to extend to certain actions.

(1) An action in which the title to real property shall come in question.

(2) An action for false imprisonment, libel, slander or malicious prosecution.

(3) An action brought by an inmate as defined in ORS 30.642.

[Amended by 1983 c.673 §9; 2003 c.14 §22; 2011 c.262 §5]



Section 51.100 - Where action may be commenced in civil cases.

(2) If a defendant in a civil action subject to the jurisdiction of a justice court does not reside in this state, the action may be commenced in any justice district of this state.

(3) If all parties reside in the same justice district, a civil action may be brought only in the justice court for that justice district.

(4) Motions for change of venue in justice courts are subject to the same laws governing change of venue in circuit court.

[Amended by 1999 c.605 §2]



Section 51.105 - Recording and reporting of proceedings.

(2) A reporter providing stenographic reporting services under this section must be certified in shorthand reporting under ORS 8.415 to 8.455 or by a nationally recognized certification program. A party arranging for reporting of the proceeding by stenographic means must provide the court with the name of the reporter and an address and telephone number where the reporter may be contacted.

(3) If all parties to the proceeding and the court agree, the audio recording or stenographic or other reporting of the proceeding arranged under this section may be used by the parties during the proceeding.

(4) If all parties to the proceeding and the court agree, the audio recording or stenographic or other reporting of the proceeding arranged under this section is the official record of the proceeding.

(5) Unless other parties agree to pay all or part of the cost of the audio recording or stenographic or other reporting of the proceeding, the party arranging for the recording or reporting must pay all costs of the recording or reporting. [2015 c.623 §8]

Note: Section 12, chapter 623, Oregon Laws 2015, provides:

Sec. 12. Sections 8 [51.105] and 11 [221.358] of this 2015 Act and the amendments to ORS 53.090 by section 9 of this 2015 Act apply only to proceedings occurring in a justice court or municipal court on or after January 1, 2016.

[2015 c.623 §12]



Section 51.110 - Records and files of a justice court.



Section 51.120 - Justice court docket.

(a) The title of every action or proceeding commenced in the court of the justice of the peace or before the justice of the peace, with the names of the parties thereto and the time of the commencement thereof.

(b) The date of making or filing any pleading.

(c) An order allowing a provisional remedy, and the date of issuing and returning the summons or other process.

(d) The time when the parties or either of them appears, or their failure to do so.

(e) Every postponement of a trial or proceeding, and upon whose application, and to what time.

(f) The demand for a jury, if any, and by whom made; the order for a jury, and the time appointed for trial.

(g) The return of an order for a jury, the names of the persons impaneled and sworn as a jury, and the names of all witnesses sworn, and at whose request.

(h) The verdict of the jury, and when given; and if the jury disagree and are discharged without giving a verdict, a statement of such disagreement and discharge.

(i) The judgment of the court, and when given.

(j) The date on which any judgment is docketed in the docket.

(k) The fact of an appeal having been made and allowed, and the date thereof, with a memorandum of the undertaking, and the justification of the sureties.

(L) Satisfaction of the judgment or any part thereof.

(m) A memorandum of all orders relating to security release.

(n) All other matters which may be material or specially required by any statute.

(2) The docket of a justice court may be maintained in electronic form.

[Amended by 1999 c.788 §43; 1999 c.1051 §244]



Section 51.130 - Disposition of docket and files; docket and files are public writings.

[Amended by 1995 c.658 §56]



Section 51.140 - Office, courtroom and clerical assistance; books, office equipment and supplies.

(1) May provide for the office of the justice of the peace the office and courtroom and clerical assistance necessary to enable the justice of the peace to effectuate the prompt, efficient and dignified administration of justice.

(2) Shall provide for the office of the justice of the peace:

(a) The books, records, forms, papers, stationery, postage and office equipment and supplies necessary in the proper keeping of the records and files of the judicial office and the transaction of the business thereof.

(b) The latest edition of the Oregon Revised Statutes and all official materials published from time to time to supplement such edition.

[Amended by 1955 c.448 §1; 1957 c.180 §1]



Section 51.210 - Each district to elect one justice.



Section 51.220



Section 51.230 - At what election justice to be elected.

[Amended by 1991 c.719 §3]



Section 51.240 - Qualifications for office.

(a) A justice of the peace must be a citizen of the United States and a resident of this state.

(b) A justice of the peace must be a resident of or have a principal office in the justice of the peace district in which the justice court is located. For purposes of this paragraph, a "principal office" is the primary location from which a person conducts the person’s business or profession.

(c) A justice of the peace must have maintained the residence within this state required by paragraph (b) of this subsection for at least three years immediately prior to appointment or becoming a candidate for election to the office of justice of the peace.

(d) A justice of the peace must have maintained the residence or principal office required by paragraph (b) of this subsection for at least one year immediately prior to appointment or becoming a candidate for election to the office of justice of the peace.

(e) A justice of the peace must:

(A) Be a member of the Oregon State Bar;

(B) Have completed a course on courts of special jurisdiction offered by the National Judicial College, or complete the course within 12 months after appointment or election to the office of justice of the peace; or

(C) Have completed, or complete within 12 months after appointment or election to the office of justice of the peace, a course that is equivalent to the course described in subparagraph (B) of this paragraph, proposed by the justice of the peace and approved by the Chief Justice of the Supreme Court.

(2) If exigent circumstances prevent a justice of the peace from completing the course required under subsection (1)(e)(B) of this section within 12 months after appointment or election to the office of justice of the peace, the presiding judge of the judicial district in which the justice court is located may grant the justice of the peace one extension of time to complete the course. The extension may not exceed 12 months. The presiding judge may require the justice of the peace to complete additional educational requirements during an extension granted under this subsection.

(3) Notwithstanding subsection (1)(e) of this section, a justice of the peace in a justice court that is a court of record under ORS 51.025 must be a member of the Oregon State Bar.

[1991 c.458 §10; 1993 c.493 §88; 2015 c.570 §6]



Section 51.245 - Continuing education.

(2) Each justice of the peace who is not a member of the Oregon State Bar shall submit a written annual report of the hours of educational programs referred to in subsection (1) of this section that are attended or participated in by the justice during each calendar year to the Oregon Justices of the Peace Association and shall submit a copy of that report to the governing body of the county in which the justice has been elected or appointed. The report and copy shall be submitted not later than March 1 of the year following the calendar year for which the report is applicable.

[1989 c.1005 §1; 1993 c.742 §39]



Section 51.250 - Time when term begins; filing certificate of election, oath of office and undertaking.

(1) The certificate of election of the person.

(2) An oath of office, by the person subscribed, to the effect that the person will support the Constitution of the United States and the Constitution of Oregon and will faithfully and honestly perform the duties of the office.

(3) Also an official undertaking, duly approved by the county court or board of county commissioners in the penal sum of $2,500; provided, that the official undertaking of a justice of the peace in any district in which is located the county seat, or any part thereof, shall be in such greater penal sum, not exceeding $10,000, as the court or board shall designate.

[Amended by 1987 c.158 §7]



Section 51.260 - Filling vacancy; temporary appointment; appointment during justice’s vacation.

(2) In the event of a temporary absence or other incapacity of a justice of the peace, the county court, if it deems it in the public interest, may appoint a sitting justice of the peace from any county justice of the peace district within the State of Oregon, or may appoint a person possessing the qualifications for election as justice of the peace, to serve as justice of the peace pro tempore during the period of absence or incapacity. An appointment under this subsection may not be for a period exceeding one year.

(3) In the event of a temporary absence of a justice of the peace for a period of more than 60 consecutive days, or in the event of inability for a like period to act by reason of illness or other cause, the Governor, if the Governor deems it necessary in the public interest that a person be appointed to fill such temporary vacancy, shall appoint some person possessing the qualifications for election to such office to fill the temporary vacancy.

(4) The person appointed by the county court or Governor pursuant to subsection (2) or (3) of this section immediately shall qualify in the same manner as a person elected to the office, and thereupon shall perform the duties of justice of the peace for the district during the temporary absence or inability. During the temporary tenure, the person shall receive the salary that the absent justice of the peace otherwise would have received during the period. When any such appointee has qualified and entered upon the duties of office, the appointment thereto shall not be revoked or rescinded during the actual trial or hearing of any action or proceeding before the appointee; but the temporary appointment may be terminated at any other time by written notice to that effect given by the appointing authority and filed with the county clerk of the county.

(5) Every justice of the peace is entitled to two weeks paid vacation every year and during such absence the county court may appoint a justice of the peace pro tempore pursuant to the provisions of subsections (2) and (4) of this section.

[Amended by 1961 c.724 §26; 1995 c.329 §1; 1995 c.658 §58]



Section 51.270 - Form of justice’s undertaking.

______________________________________________________________________________

Whereas A B has been duly elected justice of the peace in and for the District of______, in the County of______, at an election held on the ___ day of______, 2__, we, C D and E F, hereby undertake that if A B shall not faithfully pay over according to law all moneys that shall come into the hands of A B by virtue of such office, then we, or either of us, will pay to the State of Oregon the sum of $___.

C D.

E F.

______________________________________________________________________________



Section 51.280 - Qualifications of sureties; filing justification.



Section 51.290



Section 51.300 - Temporary service by circuit court judge or other justice of the peace.

(1) At the request of the justice of the peace of the justice court;

(2) In the event of a vacancy in the office of the justice of the peace, until the vacancy is filled as provided by law; or

(3) In the event of the absence, incapacity or disqualification of the justice of the peace, during the period of such absence, incapacity or disqualification.

[1965 c.377 §2; 1979 c.69 §1; 1999 c.605 §3]



Section 51.310 - Schedule of fees; payment of fees to county treasurer.

(a) For the first appearance of the plaintiff, $90.

(b) For the first appearance of the defendant, $90.

(c) In the small claims department, for a plaintiff filing a claim, $35; and for a defendant requesting a hearing, $35.

(d) For transcript of judgment, $9.

(e) For transcript of judgment from the small claims department, $9.

(f) For certified copy of judgment, $9.

(g) For issuing writs of execution or writs of garnishment, $20 for each writ.

(h) For issuing notices of restitution as provided in ORS 105.151, $10 for each notice.

(i) For filing a motion described in ORS 21.200 in an action not in the small claims department, $30.

(j) For supplying to private parties copies of records and files, the same fees as provided or established for the county clerk under ORS 205.320.

(k) For each official certificate, $10.

(L) For taking and certifying for a private party an acknowledgment of proof of any instrument, $10.

(m) Costs in criminal cases, where there has been a conviction, or upon forfeiture of security, $5.

(2) Not later than the last day of the month immediately following the month in which fees set forth in subsection (1) of this section are collected, the justice of the peace shall pay all such fees, other than those for performing marriage ceremonies, over to the county treasurer of the county wherein the justice of the peace was elected or appointed, for crediting to the general fund of the county, and shall take the receipt of the treasurer therefor.

[Amended by 1965 c.619 §25; 1979 c.447 §2; 1987 c.829 §1; 1989 c.583 §10; 1991 c.458 §2; 1997 c.801 §132; 1999 c.1051 §245; 2003 c.687 §1; 2011 c.595 §52b; 2015 c.623 §1]

Note: The amendments to 51.310 by section 2, chapter 623, Oregon Laws 2015, become operative January 1, 2018, and apply only to claims filed and hearings requested on or after January 1, 2018. See section 3, chapter 623, Oregon Laws 2015. The text that is operative on and after January 1, 2018, is set forth for the user’s convenience.
(1) Except as provided in ORS 105.130, the justice of the peace shall collect, in advance except in criminal cases, and issue receipts for, the following fees:

(a) For the first appearance of the plaintiff, $90.

(b) For the first appearance of the defendant, $90.

(c) In the small claims department, for a plaintiff filing a claim, $37; and for a defendant requesting a hearing, $37.

(d) For transcript of judgment, $9.

(e) For transcript of judgment from the small claims department, $9.

(f) For certified copy of judgment, $9.

(g) For issuing writs of execution or writs of garnishment, $20 for each writ.

(h) For issuing notices of restitution as provided in ORS 105.151, $10 for each notice.

(i) For filing a motion described in ORS 21.200 in an action not in the small claims department, $30.

(j) For supplying to private parties copies of records and files, the same fees as provided or established for the county clerk under ORS 205.320.

(k) For each official certificate, $10.

(L) For taking and certifying for a private party an acknowledgment of proof of any instrument, $10.

(m) Costs in criminal cases, where there has been a conviction, or upon forfeiture of security, $5.

(2) Not later than the last day of the month immediately following the month in which fees set forth in subsection (1) of this section are collected, the justice of the peace shall pay all such fees, other than those for performing marriage ceremonies, over to the county treasurer of the county wherein the justice of the peace was elected or appointed, for crediting to the general fund of the county, and shall take the receipt of the treasurer therefor.



Section 51.340 - Monthly report of fines collected.



Section 51.350



Section 51.360



Section 51.410



Section 51.440



Section 51.450



Section 51.460



Section 51.470



Section 51.480



Section 51.490



Section 51.500



Section 51.520



Section 51.530



Section 51.540



Section 51.550



Section 51.610



Section 51.620



Section 51.630



Section 51.640



Section 51.650



Section 51.660



Section 51.670



Section 51.680



Section 51.690



Section 51.700






Chapter 052 - Civil Actions

Section 52.010 - Actions commenced and prosecuted, and judgments enforced, as in circuit court; prevailing party entitled to disbursements.

(2) All disbursements shall in all cases be allowed the prevailing party.



Section 52.020 - Mode of proceeding and rules of evidence.



Section 52.030 - Court rules and procedures.



Section 52.035 - Dismissal of civil cases for want of prosecution.

[1953 c.360 §1]



Section 52.040 - Contempt in justice court.

[Amended by 1991 c.724 §20; 1999 c.605 §4; 2005 c.22 §34]



Section 52.050



Section 52.060 - Persons entitled to act as attorneys in justice court.



Section 52.110 - Service; form, contents and requisites of summons.

(2) A summons shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS

CAREFULLY!

You must "appear" in this case or the other side will win automatically. To "appear" you must file with the court a legal paper called a "motion" or "answer." The "motion" or "answer" must be given to the justice of the peace within 30 days along with the required filing fee. It must be in proper form and have proof of service on the plaintiff’s attorney or, if the plaintiff does not have an attorney, proof of service on the plaintiff.

If you have questions, you should see an attorney immediately.

______________________________________________________________________________

[Amended by 1983 c.673 §10]



Section 52.120 - Persons authorized to serve summons; compensation; manner of service.

(2) The summons shall be served in the manner provided for the service of summons in a civil action in a circuit court. The summons shall be returned to the justice by whom it was issued by the person serving it, with proof of service or that the defendant cannot be found.

[Amended by 1953 c.749 §4; 1973 c.827 §10; 1977 c.877 §11; 1979 c.284 §84]



Section 52.130 - Appointment of persons to serve process or order.

______________________________________________________________________________

I hereby appoint A B to serve the within process or order.

______________________________________________________________________________

[Amended by 1977 c.877 §12; 1979 c.284 §85; 1995 c.79 §13]



Section 52.140



Section 52.150



Section 52.160



Section 52.170 - Security for disbursements.

[Amended by 1991 c.331 §14; 1997 c.631 §374]



Section 52.180 - Form of undertaking; qualifications and justification of sureties; deposit in lieu of undertaking.

______________________________________________________________________________

"I, A B," or "We, A B and C D, undertake to pay E F, the defendant in this action, all disbursements that may be adjudged to E F in this action."

______________________________________________________________________________

(2) The sureties must possess the qualifications of bail upon arrest, and, if required by the defendant, must justify in a sum not less than $50. A deposit with the justice of such sum as the justice may deem sufficient shall be equivalent to giving the required undertaking. If the undertaking or deposit in lieu thereof is not given or made by the time the action is at issue and ready for trial on a question of fact, the justice must dismiss the action as for want of prosecution.

[Amended by 1995 c.79 §14]



Section 52.210 - Plaintiff entitled to attachment as in circuit court.

[Amended by 1981 c.898 §41]



Section 52.220 - Attachment proceedings conducted as in circuit court.

[Amended by 1981 c.898 §42]



Section 52.230



Section 52.240



Section 52.250 - Attachment of real property prohibited.



Section 52.260



Section 52.310 - Pleadings governed by rules applicable to pleadings in circuit court.



Section 52.320 - Counterclaim exceeding jurisdiction; transfer to circuit court; time allowed plaintiff to plead; costs; effect of failure to tender costs.

[Amended by 1979 c.284 §86]



Section 52.410 - Trial fee.

(2) The trial fee in a justice court for a trial by jury is $125 for each full or partial day of trial, payable by the party demanding the jury trial at the time the demand is made.

(3) The trial fee in a justice court for a trial without a jury is $75 for each full or partial day of trial, payable by the plaintiff when the action or proceeding is set for trial.

(4) If a trial continues beyond the number of days originally paid for under subsection (2) or (3) of this section, the fee for subsequent days of trial must be paid in advance of each day the trial continues by the party responsible for the fee under subsection (2) or (3) of this section.

[Amended by 1979 c.447 §3; 1997 c.801 §133; 2015 c.623 §4]



Section 52.420 - Trial fee payable in advance; effect of failure to pay; recovery of fee as disbursement.

(2) If the party paying the fee prevails in the action or proceeding so as to be entitled to recover costs therein, the fee shall be allowed and taxed as a disbursement and collected from the adverse party.

[Amended by 2005 c.22 §35]



Section 52.430 - State or county exempted from prepaying trial fee; recovery of trial fee.

[Amended by 2005 c.22 §36]



Section 52.440 - Accounting for and disposition of trial fee.



Section 52.510 - Postponement of trial.



Section 52.520 - Depositions of witnesses as condition to postponement.



Section 52.530 - Change of place of trial.

(a) The justice is a party to or directly interested in the event of the action, or connected by consanguinity or affinity within the third degree with the adverse party or those for whom the justice prosecutes or defends; or

(b) The justice is so prejudiced against the party making the motion that the party cannot expect an impartial trial before the justice.

(2) The justice may change the place of trial, on motion of either party to the action, when it appears from a supporting affidavit of the party that the convenience of parties and witnesses would be promoted by the change, and that the motion is not made for the purpose of delay.

(3) The motion for change of place of trial cannot be made or allowed in any action until after the cause is at issue on a question of fact. The change shall be made to the nearest justice court in the county. If there is only one justice court in the county the change shall be made to the circuit court for the county in which the justice court is located. Neither party shall be entitled to more than one change in the place of trial, except for causes not in existence when the first change was allowed. When the place of trial has been changed, the justice shall forthwith transmit to the justice court or circuit court to whom the case is transferred a transcript of the proceedings had in the case with all the original papers filed thereon. All costs incurred in the transfer of such case, including the fee for filing the same in the court to which the case is transferred shall be borne by the party requesting the change and must be tendered by the party to the justice at the time of filing the motion for the change. Such costs may be recovered by such party in the event the party prevails in the trial of the action. On the failure of the party to tender or pay the required fee at the time the motion is filed the justice shall disregard the motion and proceed to try the action as though no motion had been filed.

[Amended by 1959 c.159 §1; 1995 c.658 §63; 2005 c.22 §37]



Section 52.540 - Payment of disbursements for change of venue; subpoenaed witnesses.

(2) It shall not be necessary to issue new subpoenas to witnesses, but the witnesses shall appear before the justice before whom the cause has been transferred without the issue of any other notice than the allowance of the motion for the change of venue.



Section 52.550 - When change of venue deemed complete.



Section 52.560 - Jurisdiction to cease when title to real property in question; further proceedings in circuit court.



Section 52.570 - Right to jury trial.



Section 52.580 - Judgment.



Section 52.590 - Judgment may not determine or affect title to real property.



Section 52.600 - Enforcement of justice court judgments generally.

(2) Enforcement proceedings on a judgment docketed by a justice court may include:

(a) Writ of execution proceedings for personal property under ORS 18.252 to 18.993.

(b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

(c) Garnishment proceedings under ORS 18.600 to 18.850.

(3) In addition to the enforcement proceedings specified in subsection (2) of this section, a docketed justice court judgment may be enforced by the court that rendered the judgment through the issuance of a writ of execution on real property under ORS 18.252 to 18.993. A writ of execution on real property may be issued by a justice court only after the judgment has been transcribed or recorded in the manner provided by ORS 52.635.

(4) ORS 18.038, 18.042, 18.048 and 137.071 apply to judgments rendered in justice courts.

(5) Except as provided in subsection (6) of this section, the provisions of this section apply to all judgments docketed by justice courts, including judgments imposed in violation proceedings and other criminal proceedings.

(6) The provisions of this section and ORS 52.635 do not apply to proceedings for enforcement of ordinances governing the parking of vehicles. Ordinances governing the parking of vehicles shall be enforced as provided by other law.

[1999 c.788 §2; 2001 c.249 §74; 2003 c.576 §95]



Section 52.610 - Enforcement of judgment given by other justice.



Section 52.620 - Filing transcript of judgment in another county; issuance of execution.



Section 52.630



Section 52.635 - Liens based on justice court judgment.

(2) In lieu of recording a certified copy of a judgment or a lien record abstract for a judgment under subsection (1) of this section, a judgment that includes a money award rendered by a justice court in a civil action may be transcribed to the circuit court for the county that contains the justice court that rendered the judgment. The judgment may be transcribed by the filing of a certified transcript of the judgment with the clerk of the circuit court. The transcript must contain a copy of all the docket entries made in the case and the judgment as rendered by the justice court, certified to be a true and correct transcript from the original entries by the justice court. Upon filing of the certified transcript, the clerk shall enter the transcribed judgment in the register of the circuit court and in the judgment lien record. The clerk shall note in the register that the transcribed judgment creates a judgment lien. A judgment in a criminal action may not be transcribed to circuit court under the provisions of this subsection.

(3) A certified copy of a judgment docketed in a justice court, or a lien record abstract for the judgment, may be recorded in any County Clerk Lien Record. The judgment or lien record abstract may be recorded in a county other than the county that contains the justice court that rendered the judgment without transcribing the justice court judgment to the circuit court for the county that contains the justice court that rendered the judgment, or recording a certified copy of the judgment or a lien record abstract for the judgment in the County Clerk Lien Record for the county that contains the justice court. If the judgment has been transcribed to circuit court, or a certified copy of the judgment or a lien record abstract for the judgment has been recorded in any County Clerk Lien Record, a lien record abstract for the judgment in the form provided by ORS 18.170 may be recorded in the County Clerk Lien Record for any other county. From the time the certified copy of the judgment or lien record abstract for the judgment is recorded in the County Clerk Lien Record of another county, the judgment is a lien upon the real property of the defendant in that county.

(4) A certified copy of a certificate of extension filed under ORS 18.194, or a lien record abstract for the certificate of extension, may be transcribed to circuit court or recorded in a County Clerk Lien Record in the same manner as provided for judgments under this section and with like effect.

(5) The transcribing of a justice court judgment to circuit court under this section, or the recording of a certified copy of a justice court judgment or a lien record abstract under this section, does not extend the lien of the judgment more than 10 years from the original entry of the judgment in the justice court.

(6) The fee for filing a transcript with the clerk of the circuit court under subsection (2) of this section shall be as provided in ORS 21.235 (1). The fee for recording a certified copy of a justice court judgment or a lien record abstract under this section shall be as provided in ORS 205.320.

(7) A justice court and circuit court may enter into an agreement to allow for electronic transcription of justice court judgments under this section. A justice court and county clerk may enter into an agreement to allow for electronic recording of judgments and lien record abstracts under this section. [1999 c.788 §4 (enacted in lieu of 52.630); 2003 c.576 §96; 2003 c.737 §§80,81; 2007 c.339 §12; 2011 c.595 §120]

Note: Section 62 (1) and (2), chapter 788, Oregon Laws 1999, provides:

Sec. 62. (1) The repeal of ORS 52.630 by section 3 of this 1999 Act does not affect any judgment docketed in a circuit court under the provisions of ORS 52.630 (1997 Edition) before the effective date of this 1999 Act [October 23, 1999].

(2) Any judgment rendered by a justice court before the effective date of this 1999 Act that was not docketed in the circuit court under the provisions of ORS 52.630 (1997 Edition) before the effective date of this 1999 Act may become a lien on real property only in the manner provided by section 4 of this 1999 Act [52.635]. Any judgment rendered in a justice court on or after the effective date of this 1999 Act may become a lien on real property only in the manner provided by section 4 of this 1999 Act.

[1999 c.788 §62(1),(2)]



Section 52.640 - Setoff of judgment; application and notice.



Section 52.650 - Right of appeal precludes setoff; procedure to set off judgment of another court.

[Amended by 2003 c.14 §23]



Section 52.660 - Enforcement of setoff judgment stayed.



Section 52.670 - Setoff of mutual judgments.



Section 52.680 - Setoff of judgments in different amounts; disallowance of setoff.



Section 52.690



Section 52.700 - Return on execution; to whom directed; duty of officer to execute writ.

[Amended by 1991 c.67 §8]



Section 52.710 - Renewal of execution; indorsement and entry of renewal.






Chapter 053 - Appeals in Civil Actions

Section 53.005 - Application of ORS 53.005 to 53.125.

[1999 c.682 §6]



Section 53.010 - Appeal from justice courts.

[Amended by 1977 c.365 §4; 1977 c.416 §4]



Section 53.020 - Court to which appeal lies; designation of parties.

[Amended by 1985 c.342 §8; 1995 c.658 §64]



Section 53.030 - Manner of taking appeal; notice; undertaking for costs and disbursements.

[Amended by 1973 c.477 §1]



Section 53.040 - Requisites of undertaking for costs and disbursements and stay of proceedings.

[Amended by 1983 c.673 §12]



Section 53.050 - Stay of proceedings without undertaking.



Section 53.060 - Allowance of appeal; recall of execution when stay granted.

[Amended by 1981 c.898 §43]



Section 53.070 - Qualification of sureties.

[Amended by 1997 c.71 §17]



Section 53.080 - Enforcement of judgment notwithstanding appeal and undertaking for stay of proceedings.



Section 53.090 - Transcript to be filed; proceedings on appeal.

[Amended by 1985 c.342 §9; 2015 c.623 §9]



Section 53.100 - Amendment of pleadings in appellate court.



Section 53.110 - Dismissal of appeal; judgment on dismissal or after trial; judgment against sureties.



Section 53.120 - Insufficiency of undertaking as ground for dismissal of appeal.



Section 53.125 - Judgment or order of appellate court.

[1959 c.558 §47; 1981 c.178 §4]



Section 53.130 - Writ of review in civil cases.






Chapter 054 - Juries

Section 54.010 - Trial jury defined.



Section 54.020 - Jury not selected from jury list.

[Amended by 1991 c.67 §9]



Section 54.030 - Service and return of order; persons to be summoned.



Section 54.040 - Insufficient number of jurors; summoning others; challenges.



Section 54.050 - Qualifications of jurors.

[Amended by 1983 c.673 §13]



Section 54.060 - Making of jury lists.

(2) A preliminary jury list shall be made by selecting names of inhabitants of the district by lot from the latest jury list sources. The jury list sources are the elector registration list for the district, copies of the Department of Transportation records for the county referred to in ORS 802.260 (2) furnished to the justice at county expense by the clerk of court, as defined in ORS 10.010, for the county and any other source that the justice determines will furnish a fair cross section of the inhabitants of the district.

(3) Jury list sources may not contain and the justice of the peace is not required to obtain information about individuals who are participants in the Address Confidentiality Program under ORS 192.820 to 192.868.

(4) From the preliminary jury list the names of those persons known not to be qualified by law to serve as jurors shall be deleted. The remaining names shall constitute the jury list. The preliminary jury list and jury list may be made by means of electronic equipment.

[Amended by 1983 c.673 §14; 1987 c.681 §4; 2007 c.542 §15]



Section 54.070 - Number of names on list; certifying and filing list.

(1) Contain the names of at least 50 persons, if there are that number of persons in the district who are qualified as provided in ORS 54.050.

(2) Contain the first name, the surname and the place of residence of each person named therein.

(3) Be certified by the justice of the peace and placed on file in the office of the justice.

[Amended by 1975 c.233 §1; 1983 c.673 §15]



Section 54.080



Section 54.090 - Justice not in office or present when list was made must procure and file copy thereof.



Section 54.100 - Drawing jury list; jury box; depositing ballots.

[Amended by 1983 c.673 §16]



Section 54.110 - Selection of jury from jury list.



Section 54.120 - Manner of drawing jury panel; making and signing list of names for panel.

[Amended by 1983 c.673 §17]



Section 54.130 - Names drawn which are not entered on list of panel.

[Amended by 1983 c.673 §18]



Section 54.140 - Selection of jury by striking names from the panel.



Section 54.150 - Order for jury selected from jury list; manner of summoning and forming jury; challenges.



Section 54.160 - Punishment of jurors.

(1) The person fails to attend the justice court as required or fails to give a valid excuse for not attending;

(2) The person fails to give attention to matters before the jury;

(3) The person leaves the court without permission while the court is in session; or

(4) The person without valid excuse otherwise fails to complete required jury service.

[Amended by 1999 c.605 §5]






Chapter 055 - Small Claims

Section 55.010



Section 55.011 - Small claims department; jurisdiction.

(2) Except as provided in this section, all actions for the recovery of money, damages, specific personal property, or any penalty or forfeiture must be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $750.

(3) Except as provided in this section, an action for the recovery of money, damages, specific personal property, or any penalty or forfeiture may be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $10,000.

(4) Class actions may not be commenced and prosecuted in the small claims department.

(5) Actions providing for statutory attorney fees in which the amount or value claimed does not exceed $750 may be commenced and prosecuted in the small claims department or may be commenced and prosecuted in the regular department of the justice court. This subsection does not apply to an action based on contract for which attorney fees are authorized under ORS 20.082.

(6) Jurisdiction of the person of the defendant in an action commenced in the small claims department shall be deemed acquired as of the time of service of the notice and claim.

(7) Except as provided in ORS 55.065 (2)(c), the provisions of ORS 55.020 to 55.140 shall apply with regard to proceedings in the small claims department of any justice court.

(8) If a justice court is located in the same city as a circuit court, the justice court need not have a small claims department if the justice court and the circuit court enter into an intergovernmental agreement that provides that only the circuit court will operate a small claims department. If an intergovernmental agreement is entered into under this subsection, the agreement must establish appropriate procedures for referring small claims cases to the circuit court.

[1963 c.404 §2 (enacted in lieu of 55.010); 1965 c.569 §2; 1973 c.625 §3; 1973 c.812 §7; 1975 c.346 §2a; 1975 c.592 §2; 1983 c.673 §6; 1985 c.367 §3; 1987 c.725 §3; 1989 c.583 §1; 1995 c.227 §4; 1997 c.801 §108; 1999 c.84 §5; 1999 c.673 §4; 2001 c.542 §6; 2007 c.125 §5; 2011 c.595 §53]



Section 55.020 - Commencement of action.

[Amended by 1989 c.583 §2]



Section 55.030 - Contents of claim.

[Amended by 1977 c.875 §11; 1989 c.583 §3]



Section 55.040 - Verification and prosecution of claim.



Section 55.045 - Notice of claim; content; service.

(2) The notice shall be directed to the defendant, naming the defendant, and shall contain a copy of the claim.

(3) If the amount or value claimed is $50 or more, the notice and claim shall be served upon the defendant in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

(4) If the amount or value claimed is less than $50, the notice and claim shall be served upon the defendant either in the manner provided for the service of summons and complaint in proceedings in the circuit courts or by certified mail, at the option of the plaintiff. If service by certified mail is attempted, the court shall mail the notice and claim by certified mail addressed to the defendant at the last-known mailing address of the defendant within the territorial jurisdiction of the court. The envelope shall be marked with the words "Deliver to Addressee Only" and "Return Receipt Requested." The date of delivery appearing on the return receipt shall be prima facie evidence of the date on which the notice and claim was served upon the defendant. If service by certified mail is not successfully accomplished, the notice and claim shall be served in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

(5) The notice shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!

Within 14 DAYS after receiving this notice you MUST do ONE of the following things:

Pay the claim plus fees and service expenses paid by plaintiff OR

Demand a hearing OR

Demand a jury trial

If you fail to do one of the above things within 14 DAYS after receiving this notice, then upon written request from the plaintiff, the court will enter a judgment against you for the amount claimed plus fees and service expenses paid by the plaintiff.

If you have questions about this notice, you should contact the court immediately.

______________________________________________________________________________

[1989 c.583 §5]



Section 55.050



Section 55.055 - Explanation to plaintiff of how notice may be served.

[1977 c.875 §21]



Section 55.060



Section 55.065 - Admission or denial of claim; request for jury trial.

(1) If the defendant admits the claim, the defendant may settle it by:

(a) Paying to the court the amount of the claim plus the amount of the small claims fee and service expenses paid by the plaintiff. The court shall pay to the plaintiff the amounts paid by the defendant.

(b) If the claim is for recovery of specific personal property, delivering the property to the plaintiff and paying to the plaintiff the amount of the small claims fee and service expenses paid by the plaintiff.

(2) If the defendant denies the claim, the defendant:

(a) May demand a hearing in the small claims department in a written request to the court in the form prescribed by the court, accompanied by payment of the defendant’s fee prescribed; and

(b) When demanding a hearing, may assert a counterclaim in the form provided by the court; or

(c) If the amount or value claimed exceeds $750, may demand a jury trial in a written request to the court in the form prescribed by the court, accompanied by payment of the appearance fee prescribed by ORS 51.310 (1)(b) together with the trial fee prescribed by ORS 52.410. The request shall designate a mailing address to which a summons and copy of the complaint may be served by mail. Thereafter, the plaintiff’s claim will not be limited to the amount stated in the claim, though it must involve the same controversy.

[1989 c.583 §6; 1995 c.227 §3]



Section 55.070



Section 55.075 - Time and place of hearing; procedure if right to jury trial asserted; fees.

(2) If the defendant asserts a counterclaim, the notice of the hearing time shall contain a copy of the counterclaim.

(3) If the defendant claims the right to a jury trial, the court shall notify the plaintiff to file a formal complaint within 20 days following the mailing of such notice. The notice shall instruct the plaintiff to serve a summons and copy of the complaint by mail on the defendant at the designated address of the defendant. Proof of service of the summons and complaint copy may be made by certificate of the plaintiff or plaintiff’s attorney attached to the complaint prior to its filing. The plaintiff’s claim in such formal complaint is not limited to the amount stated in the claim filed in the small claims department but it must involve the same controversy. The defendant shall have 10 days in which to move, plead or otherwise appear following the day on which the summons and copy of the complaint would be delivered to the defendant in due course of mail. Thereafter, the cause shall proceed as other causes in the justice court, and costs and disbursements shall be allowed and taxed and fees not previously paid shall be charged and collected as provided in ORS 51.310 and 52.410 for other cases tried in justice court, except that the appearance fee for plaintiff shall be an amount equal to the difference between the fee paid by the plaintiff as required by ORS 51.310 (1)(c) and the fee required of a plaintiff by ORS 51.310 (1)(a).

[1989 c.583 §8]



Section 55.077 - Additional time for appearances; default and dismissal.

(2) If the defendant fails to pay the claim, demand a hearing or demand a jury trial, upon written request from the plaintiff, the court shall enter a judgment against the defendant for the relief claimed plus the amount of the small claims fee and service expenses paid by the plaintiff.

(3) If the plaintiff fails within the time provided to file a formal complaint pursuant to ORS 55.075 (3), the court shall:

(a) Dismiss the case without prejudice; and

(b) If the defendant applies therefor in writing to the court not later than 30 days after the expiration of the time provided for the plaintiff to file a formal complaint, refund to the defendant the amount of the jury trial fee paid by the defendant under ORS 55.065 (2)(c).

(4) If the defendant appears at the time set for hearing but no appearance is made by the plaintiff, the claim shall be dismissed with prejudice. If neither party appears, the claim shall be dismissed without prejudice.

(5) Upon good cause shown within 60 days, the court may set aside a default judgment or dismissal and reset the claim for hearing.

[1989 c.583 §9]



Section 55.080 - Formal pleadings unnecessary; issuance of attachment, garnishment or execution; costs of execution taxable.

[Amended by 1971 c.179 §1; 1977 c.875 §15]



Section 55.090 - Right of attorneys or persons not a party to appear; witnesses; disposition of controversy; appearance by attorney not required for any party.

(2) Notwithstanding ORS 9.320, a party that is not a natural person, state or any city, county, district or other political subdivision or public corporation in this state may appear as a party to any action in the department without appearance by attorney.

[Amended by 1973 c.625 §4; 1987 c.158 §8; 1993 c.282 §3; 1997 c.808 §9; 2015 c.7 §4]



Section 55.095 - Counterclaim; procedure; fee; transfer of jurisdiction.

(2) If the amount of the counterclaim asserted by the defendant exceeds $10,000, the justice of the peace shall strike the counterclaim and proceed to hear and dispose of the case as though the counterclaim had not been asserted unless the defendant files with the counterclaim a motion requesting that the case be transferred from the small claims department to a court of appropriate jurisdiction and an amount to pay the costs of the transfer. After the transfer the plaintiff’s claim will not be limited to the amount stated in the claim filed with the justice of the peace, though it must involve the same controversy.

(3)(a) If the amount or value of the counterclaim exceeds the jurisdictional limit of the justice court for a counterclaim and the defendant files a motion requesting transfer and an amount to pay the costs of transfer as provided in subsection (2) of this section, the case shall be transferred to the circuit court for the county in which the justice court is located and be governed as provided in ORS 52.320 for transfers to the circuit court. The justice court shall notify the plaintiff and defendant, by mail within 10 days following the order of transfer, of the transfer. The notice to the plaintiff shall contain a copy of the counterclaim and shall inform the plaintiff as to further pleading by the plaintiff in the court of appropriate jurisdiction.

(b) Upon filing the motion requesting transfer, the defendant shall pay to the court of appropriate jurisdiction an amount equal to the difference between the fee paid by the defendant as required by ORS 51.310 (1)(c) and the appearance fee for a defendant in the court of appropriate jurisdiction.

[1977 c.875 §22; 1981 s.s. c.3 §96; 1983 c.673 §8; 1985 c.367 §4; 1987 c.725 §4; 1987 c.829 §3; 1989 c.583 §7; 1995 c.658 §65; 1997 c.801 §109; 1999 c.84 §6; 2007 c.125 §6; 2011 c.595 §53a]



Section 55.100 - Payment of judgment.

[Amended by 1977 c.875 §16]



Section 55.110 - Conclusiveness of judgment; appeal; costs and fees on appeal.

[Amended by 1977 c.875 §17; 1985 c.342 §10; 1995 c.658 §66]



Section 55.120 - Form of appeal; bond; proceedings in circuit court; no further appeal.

______________________________________________________________________________

In the Circuit Court for ______ County, Oregon.

____________

Plaintiff,

vs.

____________

Defendant.

Comes now_____, a resident of _____ County, Oregon, and appeals from the decision of the small claims department of the justice court for ______ District, ______County, Oregon, wherein a judgment for ______ dollars was awarded against the appellant on the ______ day of______, 2__.

____________, Appellant.

______________________________________________________________________________

(2) All appeals shall be filed with the justice of the peace and accompanied by a bond, with satisfactory surety, to secure the payment of the judgment, costs and attorney’s fees, as provided in ORS 55.110. The appeal shall be tried in the circuit court without any other pleadings than those required in the justice court originally trying the cause. All papers in the cause shall be certified to the circuit court as is provided by law in other cases of appeals in civil actions in justice courts. The circuit court may require any other or further statements or information it may deem necessary for a proper consideration of the controversy. The appeal shall be tried in the circuit court without a jury. There shall be no appeal from any judgment of the circuit court rendered upon the appeal, but such judgment shall be final and conclusive.

[Amended by 1977 c.875 §18; 1985 c.342 §11; 2005 c.22 §38]



Section 55.130 - Enforcement of judgment when no appeal is taken; fees.

______________________________________________________________________________

In the Justice Court for ______ District, ______County, Oregon.

____________

Plaintiff,

vs.

____________

Defendant.

In the Small Claims Department

This is to certify that in a certain action before me, the undersigned, had on this, the _____ day of_____, 2__, wherein ______ was plaintiff and _________ was defendant, jurisdiction of the defendant having been had by personal service (or otherwise), as provided by law, I then and there entered judgment against the (defendant or plaintiff) in the sum of ___ dollars, which judgment has not been paid.

Witness my hand this ___ day of______, 2__.

__________________

Justice of the Peace

Sitting in the Small

Claims Department.

______________________________________________________________________________

(2) Upon the payment of a fee of $9, the justice of the peace shall forthwith enter the judgment transcript on the docket of the justice court. Thereafter execution and other process on execution provided by law may issue thereon as in other cases of judgments of justice courts, and transcripts of the judgments may be filed and entered in judgment dockets in circuit courts with like effect as in other cases.

[Amended by 1965 c.619 §30; 1977 c.875 §19; 1987 c.829 §4; 1997 c.801 §134; 2015 c.623 §5]



Section 55.140 - Separate docket for small claims department.









Volume : 02 - Business Organizations, Commercial Code

Chapter 056 - Duties of Secretary of State

Section 56.005



Section 56.006 - "Office" defined.

[1987 c.414 §53]



Section 56.010



Section 56.012



Section 56.014 - Secretary of State as filing officer; duties.

(2) The duties, powers and authority of the Secretary of State under this chapter apply to the Secretary of State’s functions under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280.

[1987 c.414 S.55; 1993 c.66 §1; 1995 c.215 §1; 1995 c.689 §34; 1997 c.775 §86; 1999 c.652 §1]



Section 56.015



Section 56.016 - Filing facsimile transmissions and other reproductions of documents; rules; fees.

(a) A document may be delivered to the office of the Secretary of State for filing by electronic facsimile transmission if the original document is otherwise acceptable for filing.

(b) Any other reproduction of a document may be delivered to the office of the Secretary of State for filing if the original document is otherwise acceptable for filing.

(c) A document delivered under paragraph (a) or (b) of this subsection need not be accompanied by a true copy of the document. After filing a document delivered under paragraph (a) or (b) of this subsection, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign business entity or its representative.

(2) Subsection (1) of this section applies only to documents delivered to the office of the Secretary of State for filing under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280.

(3) The Secretary of State by rule may establish fees for receiving and sending acknowledgment of filing of documents delivered for filing under this section.

[1993 c.66 §§4,14; 1995 c.215 §2; 1995 c.689 §35; 1997 c.775 §87; 1999 c.486 §1; 1999 c.652 §2]



Section 56.018 - Power of Secretary of State in performing business registry functions.

(1) To organize and reorganize, as necessary, the Office of Secretary of State as the Secretary of State deems necessary to conduct and administer the business registry functions.

(2) To appoint all subordinate officers and employees of the Secretary of State’s office and prescribe their duties and fix their compensation, subject to the applicable provisions of the State Personnel Relations Law. Subject to any other applicable law regulating travel expenses, the officers and employees of the office engaging in business registry functions shall be allowed such reasonable and necessary travel and other expenses as may be incurred in the performance of their duties.

[1963 c.580 §13; 1987 c.414 §56; 1993 c.66 §2]



Section 56.020



Section 56.022 - Authority of Secretary of State to carry out business registry functions; rules.

[1985 c.728 §5; 1987 c.414 §57; 1995 c.215 §3; 1995 c.689 §36; 1997 c.775 §88; 1999 c.652 §3]



Section 56.023 - Approval of name of entity by Director of Department of Consumer and Business Services required in certain business registry filings; exception.

(2) The provisions of subsection (1) of this section do not apply if the Secretary of State is satisfied that the name at issue is in a context clearly not purporting to refer to a banking or other financial activity or not likely to mislead the public about the nature of the business or lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State of Oregon as determined by the Secretary of State.

[2001 c.315 §42]



Section 56.025 - Designation of persons to sign papers.

[1959 c.173 §1]



Section 56.030



Section 56.035 - Documents filed with Secretary of State; verification.

(2) The Secretary of State, before filing a document that a person submits for filing, may verify that the principal office address or the registered office address listed in the document is a physical street address and not a commercial mail receiving agency.

[1971 c.200 §2; 2013 c.158 §17]



Section 56.037 - Authority of Secretary of State to refuse to file documents.

(2) For purposes of this section, "redacted" means altered or truncated so that not more than the last four digits of a number are accessible.

[2007 c.186 §2]



Section 56.040



Section 56.041 - Operating Account.

(2) The net amount accruing to the Secretary of State from all fees, charges, interest, fines, penalties and miscellaneous revenues from all sources relating to business registry functions, and moneys received by the Secretary of State under ORS chapters 79 and 194 and ORS 80.100 to 80.130, 87.246, 87.767 and 87.806 to 87.831 shall, after deduction of refunds, be paid over to the State Treasurer and deposited at least monthly in the Operating Account.

(3) Moneys deposited to the credit of the Operating Account are continuously appropriated to the Secretary of State for the expenses of carrying out the functions and duties of the Secretary of State relating to business registry, and the functions and duties of the Secretary of State under ORS chapters 79 and 194 and ORS 56.200 to 56.209, 80.100 to 80.130, 87.246, 87.767 and 87.806 to 87.831.

(4) At the end of each month, the Secretary of State shall determine the number of business registry filings during the month for which the Secretary of State collected the fees described in ORS 56.140 (1) to (4). An amount equal to $20 for each of those filings shall be deposited by the Secretary of State in the Operating Account. The Secretary of State shall then deposit all other moneys from the fees collected during the month under ORS 56.140 (1) to (4) in the General Fund. Amounts deposited to the General Fund under this subsection are available for general governmental expenses.

[1961 c.280 §10; 1963 c.551 §16; 1981 c.633 §1; 1987 c.58 §12; 1987 c.414 §140; 1991 c.132 §1; 1991 c.425 §9; 1993 c.66 §7; 1999 c.652 §4; 2001 c.445 §160; 2003 c.785 §7; 2009 c.745 §13; 2013 c.699 §6]



Section 56.045



Section 56.050 - Copies of records as evidence.

[Amended by 1953 c.549 §138; 1957 c.227 §1; 1963 c.580 §14; 1985 c.351 §1; 1985 c.728 §1; 1993 c.66 §5; 1999 c.652 §5]



Section 56.060 - Records of Secretary of State.

[Amended by 1983 c.740 §6; 1985 c.728 §§2,2a; 1987 c.158 §9; 1987 c.414 §58]



Section 56.070



Section 56.080 - Withdrawal of certificates issued and filings accepted; withdrawal from filing.

(2) The secretary, within one year after a filing, may withdraw from filing any document the secretary filed if the person that submitted the document advises the office that the document was submitted prematurely or by inadvertence or mistake. The person that requests the withdrawal shall accompany the request with a written statement that reflects the basis of the person’s authority to request the withdrawal.

(3) The secretary, within one year after a filing, may withdraw from filing any document the secretary filed if an authorized representative of the business on behalf of which the document was filed advises the office that the document was submitted in error. The person that requests the withdrawal shall accompany the request with a notarized affidavit that states the basis of the person’s authority to request the withdrawal.

(4) The secretary may withdraw without notice or hearing a certificate that the secretary issued or a document the secretary filed if the fee was paid with a check that was returned to the office for lack of sufficient funds. The withdrawal is retroactive to the date of filing.

(5) The secretary shall withdraw a certificate the secretary issued or a document the secretary filed if the secretary receives a final written order from the Director of the Department of Consumer and Business Services that establishes that the person named in the certificate or document has violated ORS 705.638, 707.005 or 707.010.

(6) Any decision under this section may be reviewed in accordance with the provisions of ORS chapter 183.

(7) A withdrawal of a document from filing under this section is retroactive to the date of the filing but does not relieve a person of any liability the person may have incurred while the document was filed with the office. The Secretary of State is not required to refund any fees paid in conjunction with a document that the secretary withdraws.

(8) At any time before a delayed effective date specified in a document, the secretary shall withdraw the document at the written request of the person or persons who originally filed the document with the secretary. The document after withdrawal has no further effect and must be treated as if the document had not been filed. The person that requests the withdrawal shall accompany the request with a written statement that reflects the basis of the person’s authority to request the withdrawal.

[1967 c.576 §2; 1981 c.633 §2; 1983 c.717 §4; 1985 c.728 §§3,3a; 1987 c.414 §59; 1989 c.1040 §1; 1999 c.652 §6; 2001 c.315 §§39,40; 2009 c.541 §1; 2013 c.158 §18]



Section 56.090



Section 56.100 - Electronic materials not subject to public records law.

(1) Electronic data processing programs of the office; and

(2) Electronic media used to record, process or store documents filed with the office under the business registry functions of the office.

[1983 c.717 §2a; 1987 c.414 §61]



Section 56.105



Section 56.110 - Evidentiary effect of certificates and other documents issued by Secretary of State.

[1983 c.717 §3; 1987 c.94 §122; 1987 c.414 §62]



Section 56.120



Section 56.140 - Fees; waiver; rules.

(a) Articles of incorporation delivered for filing under ORS 58.085.

(b) Articles of incorporation delivered for filing under ORS 60.051.

(c) Articles of incorporation delivered for filing under ORS 62.511.

(d) Articles of organization delivered for filing under ORS 63.051.

(e) Applications for registration delivered for filing under ORS 67.603.

(f) Certificates of limited partnership delivered for filing under ORS 70.075.

(g) Trust documents delivered for filing under ORS 128.575.

(h) Articles of incorporation delivered for filing under ORS 554.020.

(2) The Secretary of State shall collect a nonrefundable fee of $100 for annual reports delivered for filing by an entity subject to a fee under subsection (1) of this section, and for any other related document that the entity is allowed or required to file with the Secretary of State.

(3) The Secretary of State shall collect a nonrefundable fee of $275 for each of the following documents delivered to the Secretary of State for filing:

(a) Applications for authority to transact business in this state delivered under ORS 58.134, 60.707, 63.707 or 67.710.

(b) Applications for registration under ORS 70.355.

(c) Annual reports delivered for filing by an entity subject to a fee under paragraph (a) or (b) of this subsection, and for any other related document that the entity is allowed or required to file with the Secretary of State.

(4) For documents other than those specified in subsections (1), (2) and (3) of this section, except as provided in ORS 65.787 (6), the Secretary of State shall collect a nonrefundable fee of $50 for each document delivered for filing to the Secretary of State as part of the secretary’s business registry functions described in ORS 56.022.

(5) The Secretary of State by rule may establish fees, in addition to those provided for in subsections (1) to (4) of this section, for:

(a) Copying any public record maintained by the secretary and relating to the secretary’s business registry functions, and for certifying the copy; and

(b) Certifying to other facts of record, including certificates of existence, relating to the secretary’s business registry functions.

(6) The Secretary of State shall collect a nonrefundable fee of $20 each time process that is related to the Secretary of State’s business registry functions is served on the Secretary of State.

(7) The Secretary of State may waive collection of any fee, charge or interest or portion of a fee, charge or interest that is collectible by the Secretary of State as part of the secretary’s business registry functions.

(8) The Secretary of State by rule shall establish and collect reasonable fees for the following services relating to the secretary’s business registry functions:

(a) Computer generated lists on electronic data processing media.

(b) Terminal access to the files of the office.

(c) Microfilm records of the files of the office.

(d) Microfilm processing and development services.

(e) Copies of the programs and files on paper or electronic data processing media.

[1987 c.58 §7; 1987 c.414 §135; 1999 c.652 §7; 2003 c.785 §6; 2009 c.122 §1; 2009 c.745 §11]



Section 56.150



Section 56.160 - Petty cash fund.

[1987 c.414 §65a]



Section 56.170



Section 56.180 - Business Registration Information Center; functions; rules.

(2) The primary functions of the center are:

(a) To develop a system within the center by which accurate and easily understandable information with respect to the business registration requirements of participating state agencies may be made available to persons undertaking a new business or operating an existing business;

(b) To establish a business portal as provided in subsection (3) of this section; and

(c) To advertise and make the business portal described in subsection (3) of this section and information described in this subsection available to all persons who request the information.

(3)(a) The center shall establish, maintain and update a business portal called the "One Stop Shop for Oregon Business" that is accessible through the Internet and that provides information, services and resources for:

(A) Starting, expanding and operating a business in Oregon or relocating a business within or to Oregon;

(B) Understanding state and local government rules, ordinances and policies that apply to business;

(C) Understanding how to classify a business for registration purposes;

(D) Registering, licensing and obtaining needed permits for a business;

(E) Obtaining information about financing and tax credits available to businesses;

(F) Understanding business taxes and rules and policies concerning taxation that apply to businesses;

(G) Obtaining information about and assistance with exporting;

(H) Obtaining information about and resources for hiring workers in Oregon;

(I) Obtaining information about public contracting;

(J) Obtaining information about and resources for business relocation;

(K) Obtaining information about and assistance with training for businesses; and

(L) Obtaining other information, services and resources related to business in Oregon.

(b) All agencies of state government, as defined in ORS 174.111, and local government, as defined in ORS 174.116, that have functions related to business registration, licensing, permitting or taxation or that otherwise can provide information for or assist with establishing, expanding, operating or relocating a business are directed to cooperate with and assist the center in performing the center’s duties under subsection (3) of this section.

(4) The Secretary of State may adopt rules necessary to implement the provisions of subsection (3) of this section.

[1993 c.805 §5; 2003 c.7 §1; 2011 c.677 §1]



Section 56.185 - Oregon License Directory database; reports required; updates; rules.

(a) "Local agency" means every county, city, school district, municipal organization, district or political subdivision, or any board, commission or agency thereof, or any other local public agency.

(b) "Small business" means a prospective, new or established business with 100 or fewer employees that is or will be located in Oregon.

(c) "State agency" means every state office, department, division, bureau, board or commission or any other state agency.

(2) The Secretary of State shall maintain the Oregon License Directory as a searchable, statewide database containing information regarding licenses, permits and registrations for which fees and fee-related regulations are imposed on small businesses by local agencies and state agencies in Oregon. The Secretary of State shall make the Oregon License Directory available on the Internet to the public free of charge.

(3) All local agencies and state agencies that have functions related to the issuance of licenses, permits and registrations for which fees and fee-related regulations are imposed on small businesses must:

(a) Report information in a manner to be designated by the Secretary of State by rule for inclusion in the Oregon License Directory, including but not limited to information regarding the average time to process and issue licenses, permits and registrations for which fees are imposed on small businesses and the number of active licenses, permits and registrations; and

(b) Review and update the information required under paragraph (a) of this subsection on or before July 1, but not later than September 1, of each year.

(4) The Secretary of State may adopt rules necessary to implement the provisions of this section.

[2013 c.580 §1]

Note: 56.185 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 56 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 56.200 - Definitions for ORS 56.200 to 56.209.

(1) "Small business" means a prospective, new or established business with 100 or fewer employees that is or will be located in Oregon.

(2) "State agency" means an agency of the executive department, as defined in ORS 174.112.

[2013 c.699 §2]



Section 56.203 - Office of Small Business Assistance; functions; confidentiality; rules.

(2) The Office of Small Business Assistance shall:

(a) Assist state agencies with regulatory authority over small businesses to ensure that small businesses that are subject to audit, on-site inspection, compliance monitoring or compliance assistance efforts by state agencies, or that receive enforcement-related communications from or have contacts with state agencies with regulatory authority over small businesses, are provided with the means to comment on these interactions with state agencies.

(b) Work with state agencies for the purpose of facilitating interactions between small businesses and state agencies, including but not limited to obtaining timely responses to small business inquiries and requests, and resolving issues that arise in the administrative, regulatory and enforcement functions of state agencies with respect to small businesses.

(c) Work with small businesses and state agencies to identify and recommend efficient, responsive and nonretaliatory processes for:

(A) Receiving concerns or complaints from small businesses regarding interactions with state agencies;

(B) Participation of small businesses in general studies, conferences, inquiries or meetings that would improve the functioning of state agencies with regulatory authority over small businesses;

(C) Identifying causes of unnecessary delays, inconsistencies in the administrative, regulatory and enforcement functions of state agencies and inefficient uses of state resources; and

(D) Making recommendations for resolving issues and disputes that arise in the context of interactions between state agencies and small businesses.

(3) All state agencies shall cooperate with and assist the Office of Small Business Assistance in the performance of its duties and functions.

(4) Writings and information provided to, and communications with, the Office of Small Business Assistance under subsection (2) of this section are confidential and exempt from disclosure under ORS 192.410 to 192.505, except as necessary to prepare the report required under ORS 56.206.

(5) The Secretary of State may adopt rules necessary to implement the provisions of ORS 56.200 to 56.209.

[2013 c.699 §3]



Section 56.206 - Reviews and investigations of complaints; conditions for review; notice; recommendations; report.

(2) The office may not review and investigate a complaint under this section if the office determines that:

(a) The complainant could reasonably be expected to use, or is using, an alternative remedy or recourse for the complaint;

(b) The complaint relates to a matter outside the jurisdiction of the office;

(c) The complaint was delayed too long to justify review and investigation;

(d) The complainant does not have sufficient personal interest in, or is not personally aggrieved or affected by the subject matter of, the complaint;

(e) The complaint is trivial, frivolous, vexatious or not made in good faith;

(f) The resources of the office are insufficient for adequate review and investigation of the complaint;

(g) The review and investigation of other complaints take precedence over the review and investigation of the complaint; or

(h) The complaint is the subject of pending litigation, a pending contested case proceeding under ORS chapter 183 or an agency action that could result in a contested case proceeding under ORS chapter 183.

(3) The office shall notify a complainant as to whether the office will review and investigate the complaint within 30 days of receiving the complaint.

(4) If the office has undertaken a review and investigation of the complaint:

(a) Upon the complainant’s request, the office shall inform the complainant of the status of the review and investigation; and

(b) Upon conclusion of the review and investigation, the office shall:

(A) Inform the complainant of the office’s conclusions and recommendations; and

(B) Provide the complainant with a copy of the report prepared under subsection (6) of this section.

(5) The office may make recommendations to a state agency for resolution of a complaint made under this section and work with the agency to resolve the complaint. The office may also contact and discuss a complaint with the administrative head of any state agency, any state agency manager, the Governor or any member of the public for the purpose of obtaining the cooperation and assistance of a state agency with the complaint resolution process.

(6)(a) Upon completing the review and investigation of a complaint under this section, the office shall prepare a report containing the office’s conclusions and recommendations.

(b) Before finalizing, and providing copies of, the report prepared under this subsection, the office shall provide the state agency that is the subject of the report with a preliminary report.

(c) Upon receipt of the preliminary report, the state agency shall have not more than 15 days to comment on the report.

(d) If the state agency chooses to comment on the preliminary report, the final report shall include a section that contains the agency’s comments.

(e) The office shall provide copies of the final report prepared under this subsection to the Secretary of State.

[2013 c.699 §4]



Section 56.209 - Protections for persons making complaints.

[2013 c.699 §5]






Chapter 057 - (Former Provisions)

Section 57.002



Section 57.004



Section 57.005



Section 57.010



Section 57.015

[Renumbered 57.811]



Section 57.020



Section 57.025



Section 57.030



Section 57.035



Section 57.040



Section 57.045



Section 57.050



Section 57.055



Section 57.060



Section 57.065



Section 57.070



Section 57.075



Section 57.080



Section 57.085



Section 57.088



Section 57.090



Section 57.100



Section 57.105



Section 57.106



Section 57.110



Section 57.111



Section 57.115



Section 57.116



Section 57.120



Section 57.121



Section 57.125



Section 57.126



Section 57.130



Section 57.131



Section 57.135



Section 57.136



Section 57.137



Section 57.140



Section 57.141



Section 57.145



Section 57.150



Section 57.155



Section 57.160



Section 57.165



Section 57.170



Section 57.175



Section 57.180



Section 57.185



Section 57.190



Section 57.193



Section 57.195



Section 57.200



Section 57.205



Section 57.206



Section 57.210



Section 57.211



Section 57.213



Section 57.215



Section 57.216



Section 57.220



Section 57.221



Section 57.225



Section 57.226



Section 57.228



Section 57.230



Section 57.231



Section 57.235



Section 57.236



Section 57.240



Section 57.241



Section 57.245



Section 57.246



Section 57.250



Section 57.255



Section 57.260



Section 57.265



Section 57.305



Section 57.306



Section 57.310



Section 57.311



Section 57.315



Section 57.316



Section 57.320



Section 57.321



Section 57.325



Section 57.326



Section 57.330



Section 57.331



Section 57.335



Section 57.340



Section 57.345



Section 57.350



Section 57.355



Section 57.360



Section 57.365



Section 57.370



Section 57.375



Section 57.377



Section 57.380



Section 57.385



Section 57.390



Section 57.395



Section 57.400



Section 57.405



Section 57.406



Section 57.410



Section 57.411



Section 57.415



Section 57.420



Section 57.425



Section 57.430



Section 57.432



Section 57.435



Section 57.437



Section 57.440



Section 57.442



Section 57.445



Section 57.450



Section 57.455



Section 57.460



Section 57.462



Section 57.465



Section 57.470



Section 57.475



Section 57.480



Section 57.485



Section 57.490



Section 57.495



Section 57.500



Section 57.505



Section 57.506



Section 57.510



Section 57.511



Section 57.515



Section 57.516



Section 57.520



Section 57.525



Section 57.526



Section 57.530



Section 57.531



Section 57.535



Section 57.536



Section 57.540

[Renumbered 57.805]



Section 57.541



Section 57.545

[Renumbered 57.807]



Section 57.546



Section 57.550



Section 57.551



Section 57.555



Section 57.556



Section 57.560



Section 57.565



Section 57.570



Section 57.575



Section 57.580



Section 57.585



Section 57.590



Section 57.595



Section 57.600



Section 57.605



Section 57.606



Section 57.610



Section 57.611



Section 57.615



Section 57.616



Section 57.620



Section 57.625



Section 57.630



Section 57.655



Section 57.660



Section 57.665



Section 57.670



Section 57.675



Section 57.680



Section 57.685



Section 57.690



Section 57.695



Section 57.700



Section 57.705



Section 57.706



Section 57.710



Section 57.711



Section 57.715



Section 57.716



Section 57.720



Section 57.721



Section 57.725



Section 57.726



Section 57.730



Section 57.731



Section 57.735



Section 57.740



Section 57.745



Section 57.755



Section 57.757



Section 57.760



Section 57.761



Section 57.765



Section 57.766



Section 57.767



Section 57.769



Section 57.770



Section 57.772



Section 57.775



Section 57.776



Section 57.778



Section 57.779



Section 57.780



Section 57.781



Section 57.783



Section 57.785



Section 57.786



Section 57.788



Section 57.790



Section 57.791



Section 57.793



Section 57.795



Section 57.796



Section 57.797



Section 57.798



Section 57.799



Section 57.800



Section 57.805



Section 57.807



Section 57.809



Section 57.811



Section 57.815



Section 57.818



Section 57.820



Section 57.822



Section 57.824



Section 57.830



Section 57.850



Section 57.860



Section 57.865



Section 57.870



Section 57.875



Section 57.880



Section 57.885



Section 57.890



Section 57.990



Section 57.991



Section 57.992



Section 57.993



Section 57.994






Chapter 058 - Professional Corporations

Section 58.005 - Short title.

[1969 c.592 §1]



Section 58.010



Section 58.015 - Definitions.

(1) "Foreign professional corporation" means a professional corporation organized under laws other than the laws of this state.

(2) "License" includes a license, certificate of registration, permit or other legal authorization required by law as a condition precedent to the rendering of professional service or services within this state.

(3) "Oregon Business Corporation Act" has the same meaning given that term in ORS 60.951.

(4) "Practicing medicine" has the meaning given that term in ORS 677.085.

(5) "Professional" means:

(a) Accountants licensed under ORS 673.010 to 673.465 or the laws of another state;

(b) Architects registered under ORS 671.010 to 671.220 or licensed or registered under the laws of another state;

(c) Attorneys licensed under ORS 9.005 to 9.757 or the laws of another state;

(d) Chiropractors licensed under ORS chapter 684 or the laws of another state;

(e) Dentists licensed under ORS chapter 679 or the laws of another state;

(f) Landscape architects licensed under ORS 671.310 to 671.459 or the laws of another state;

(g) Naturopaths licensed under ORS chapter 685 or the laws of another state;

(h) Nurse practitioners licensed under ORS 678.010 to 678.410 or the laws of another state;

(i) Psychologists licensed under ORS 675.010 to 675.150 or the laws of another state;

(j) Physicians licensed under ORS chapter 677 or the laws of another state;

(k) Medical imaging licensees under ORS 688.405 to 688.605 or the laws of another state;

(L) Real estate appraisers licensed or certified under ORS chapter 674 or the laws of another state; and

(m) Other persons providing to the public types of personal service or services substantially similar to those listed in paragraphs (a) to (L) of this subsection that may be lawfully rendered only pursuant to a license.

(6) "Professional corporation" or "domestic professional corporation" means a corporation organized under this chapter for the specific purpose of rendering professional service or services and for such other purposes provided under this chapter.

(7) "Professional service" means personal service or services rendered in this state to the public which may be lawfully rendered only pursuant to a license by a professional.

(8) "Regulatory board" means the governmental agency of the State of Oregon required or authorized by law to license and regulate the rendering of a professional service or services for which a professional corporation is organized.

[1969 c.592 §2; 1971 c.362 §3; 1985 c.728 §42; 1985 c.764 §3; 1987 c.94 §14; 1993 c.235 §1; 1997 c.774 §1; 2003 c.14 §24; 2005 c.254 §11; 2009 c.833 §27; 2013 c.129 §21; 2013 c.196 §16]



Section 58.020



Section 58.025



Section 58.030



Section 58.035 - Application to persons licensed to render professional services.

[1969 c.592 §4; 1993 c.235 §2]



Section 58.037 - Application to joint and several liability of shareholders of corporation organized under ORS chapter 60 for purpose of rendering professional services; exemption; application to architects.

(a) The professional’s regulating board authorized incorporation under ORS chapter 60; and

(b) The corporation was incorporated under ORS chapter 60.

(2) Notwithstanding subsection (1) of this section, architects registered under ORS 671.010 to 671.220 may organize as corporations under ORS chapter 60 or this chapter and shall be subject solely to the provisions of the chapter under which they are organized.

[1993 c.235 §11; 1995 c.327 §3; 1997 c.774 §2; 2013 c.196 §17]



Section 58.040



Section 58.045 - Application of general corporation law and merger and conversion provisions.

(2) Subject to the limitations of ORS 58.196, all provisions of the Oregon Business Corporation Act governing mergers and conversions apply to domestic and foreign professional corporations.

[1969 c.592 §5; 1987 c.94 §15; 1999 c.362 §1]



Section 58.048 - When appearance by attorney not required.

[1993 c.235 §36; 2015 c.7 §5]



Section 58.050



Section 58.060



Section 58.070



Section 58.075



Section 58.076 - Purposes for which professional corporation may be organized.

(2) A corporation may elect professional corporation status under ORS 58.085 for the purpose of rendering professional service or services within two or more professions, and for the purpose of engaging in any lawful business authorized by ORS 60.074, to the extent the combination of professional purposes or of professional and business purposes is expressly authorized by the regulatory board in this state applicable to each profession in the combination.

[1993 c.235 §26]



Section 58.080



Section 58.085 - Who may incorporate; contents of articles of incorporation.

(1) The professional service or services to be rendered through the corporation.

(2) Any other business purposes permitted under ORS 58.076.

[1969 c.592 §7; 1971 c.200 §4; 1985 c.764 §4; 1987 c.94 §123a; 1993 c.235 §3; 1997 c.774 §5]



Section 58.087 - When restatement of articles of incorporation required.

[1993 c.235 §27]



Section 58.090



Section 58.095



Section 58.100



Section 58.101 - Term of office for directors; classes.

(2) If the articles of incorporation or bylaws specify a length for the term of office of director other than that provided in ORS 60.314, the bylaws may divide the directors into classes and may assign to each class a different initial term of office so that the terms of office of the classes expire at staggered intervals. Each class shall be as nearly equal in number as possible. At the annual meeting at the time of which the term of office of the directors in a class expires, the number of directors equal to the number of the class whose term expires at the time of the meeting shall be elected to hold office for the term specified in the articles of incorporation or bylaws.

[1983 c.172 §2; 1987 c.94 §16]



Section 58.105



Section 58.108



Section 58.110



Section 58.112



Section 58.115 - Corporate name.

[1969 c.592 §13; 1985 c.728 §102; 1987 c.94 §17; 1993 c.235 §4; 1997 c.774 §6]



Section 58.120



Section 58.125



Section 58.129 - Requirements to transact business in this state.

(a) Approval from the regulatory board of each professional service which will be rendered in this state before offering or rendering the service in this state; and

(b) Authorization to transact business in this state from the Secretary of State.

(2) A foreign professional corporation may not obtain authority to transact business in this state, unless:

(a) The name of the corporation satisfies the requirements of ORS 58.115; and

(b) It complies with ORS 58.076.

[1987 c.94 §20; 1993 c.235 §6]



Section 58.130



Section 58.134 - Application for authority to transact business.

(1) The professional service or services to be rendered in this state through the foreign professional corporation; and

(2) Any other business purposes permitted under ORS 58.076.

[1987 c.94 §21; 1993 c.235 §7; 1999 c.486 §2]



Section 58.136 - Amended application for authority to transact business.

[1993 c.235 §31]



Section 58.139



Section 58.140



Section 58.141 - Rights and duties of foreign professional corporation and shareholders; authority to transact business.

(2) A foreign professional corporation shareholder who practices within this state has the same but no greater rights and the same but no greater privileges as a domestic professional corporation shareholder and, except as otherwise provided in this chapter, is subject to the same duties, restrictions, penalties and liabilities imposed on a domestic professional corporation shareholder.

(3) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the approval by the applicable regulatory board or boards and subject to the right of the Secretary of State to revoke the authorization.

[1993 c.235 §30]



Section 58.144



Section 58.150



Section 58.155



Section 58.156 - Method by which professional corporation to render services; exceptions.

(2) Subsection (1) of this section does not:

(a) Require a person employed by a professional corporation to be licensed to perform services for such corporation if a license is not otherwise required;

(b) Prohibit a licensed person from rendering professional service or services in the person’s individual capacity although the person is a shareholder, director, officer, employee or agent of a domestic or foreign professional corporation; or

(c) Prohibit a person licensed in another state from rendering professional service or services for a domestic or foreign professional corporation in this state if not prohibited by the applicable regulatory board.

[1993 c.235 §25]



Section 58.159



Section 58.160



Section 58.165 - Fees collected by corporation; compensation to person rendering services.

[1969 c.592 §12; 1993 c.235 §8]



Section 58.170



Section 58.175



Section 58.176



Section 58.180



Section 58.185 - Liabilities of employees, shareholders and the corporation.

(a) "Licensed Oregon shareholder" means a shareholder of a professional corporation who holds a license to render the specified professional services of the corporation and who practices more than incidentally in this state.

(b) "Specified professional services" means, for each professional corporation, the professional service or services to be rendered through the professional corporation as specified in its articles of incorporation.

(2) This chapter does not affect the law applicable to the professional relationship between a person rendering professional service or services and a person receiving the service or services, and it does not affect the standards of professional conduct of a profession.

(3) In the rendering of specified professional services on behalf of a domestic professional corporation to a person receiving the service or services, a shareholder of the corporation is personally liable as if the shareholder were rendering the service or services as an individual, only for negligent or wrongful acts or omissions or misconduct committed by the shareholder, or by a person under the direct supervision and control of the shareholder.

(4) A licensed Oregon shareholder of a domestic professional corporation shall be jointly and severally liable with all other licensed Oregon shareholders of the corporation only for the negligent or wrongful acts or omissions or misconduct committed in the rendering of specified professional services on behalf of the corporation to persons who were intended to benefit from the service or services.

(5) Joint and several liability under subsection (4) of this section shall be only for professional services rendered on behalf of the corporation that affect a claim, transaction or proceeding in this state. A licensed Oregon shareholder shall not be jointly and severally liable for the negligent or wrongful acts or omissions or misconduct committed in this state by an employee or shareholder who is not licensed to render the specified professional services in this state where the acts or omissions or misconduct are committed only incidentally in this state and affect only a claim, transaction or proceeding in another state. Joint and several liability under subsection (4) of this section for all claims made against a licensed Oregon shareholder during a calendar year shall not exceed $300,000. The total joint and several liability under subsection (4) of this section for a single claim made against one or more licensed Oregon shareholders of a domestic professional corporation during a calendar year shall not exceed $2 million. If the number of licensed Oregon shareholders of a domestic professional corporation multiplied by $300,000 equals an amount that is less than $2 million, the total joint and several liability for a single claim made against one or more licensed Oregon shareholders of that professional corporation during a calendar year shall not exceed an amount equal to $300,000 multiplied by the number of licensed Oregon shareholders. The joint and several liability described in subsection (4) of this section applies only to those licensed Oregon shareholders who are shareholders at the time the negligent or wrongful acts or omissions or misconduct occurred. Two or more claims arising out of a single negligent or wrongful act or omission or misconduct or arising out of a series of related negligent or wrongful acts or omissions or misconduct shall be considered to have been first made at the time the earliest claim arising out of any such negligent or wrongful act or omission or misconduct was first made. A claim shall be considered made when the earliest of the following occurs:

(a) When a legal or equitable proceeding, including arbitration, mediation or a similar proceeding is filed or initiated; or

(b) When the professional corporation or any shareholder receives notice of a claim.

(6) In the rendering of specified professional services on behalf of a foreign professional corporation to a person receiving the service or services, a shareholder of the corporation is personally liable as if the shareholder were rendering the service or services as an individual, only for negligent or wrongful acts or omissions or misconduct committed by the shareholder, or by a person under the direct supervision and control of the shareholder.

(7) A licensed Oregon shareholder of a foreign professional corporation shall be jointly and severally liable with all other licensed Oregon shareholders of the corporation only for the negligent or wrongful acts or omissions or misconduct that affect a claim, transaction or proceeding in this state committed in the rendering of the specified professional services on behalf of the corporation to persons who were intended to benefit from the service or services.

(8) Joint and several liability under subsection (7) of this section shall be only for professional services rendered on behalf of the corporation that affect a claim, transaction or proceeding in this state. A licensed Oregon shareholder shall not be jointly and severally liable for the negligent or wrongful acts or omissions or misconduct committed in this state by an employee or shareholder who is not licensed to render the specified professional services in this state where the acts or omissions or misconduct are committed only incidentally in this state and affect only a claim, transaction or proceeding in another state. Joint and several liability under subsection (7) of this section for all claims made against a licensed Oregon shareholder during a calendar year shall not exceed $300,000. The total joint and several liability under subsection (7) of this section for a single claim made against one or more licensed Oregon shareholders of a foreign professional corporation during a calendar year shall not exceed $2 million. If the number of licensed Oregon shareholders of a foreign professional corporation multiplied by $300,000 equals an amount that is less than $2 million, the total joint and several liability for a single claim made against one or more licensed Oregon shareholders of that foreign professional corporation during a calendar year shall not exceed an amount equal to $300,000 multiplied by the number of licensed Oregon shareholders. The joint and several liability described in subsection (7) of this section applies only to those licensed Oregon shareholders who are shareholders at the time the negligent or wrongful acts or omissions or misconduct occurred. Two or more claims arising out of a single negligent or wrongful act or omission or misconduct or arising out of a series of related negligent or wrongful acts or omissions or misconduct shall be considered to have been first made at the time the earliest claim arising out of any such negligent or wrongful act or omission or misconduct was first made. A claim shall be considered made when the earliest of the following occurs:

(a) When a legal or equitable proceeding, including arbitration, mediation or a similar proceeding is filed or initiated; or

(b) When the professional corporation or any shareholder receives notice of a claim.

(9) The proceeds from any insurance policy maintained by a domestic or foreign professional corporation for the purpose of protecting the professional corporation, its shareholders or employees from liability arising from the negligent or wrongful acts or omissions or misconduct of shareholders or employees in connection with the rendering of the specified professional services shall first be applied to the joint and several liability of licensed Oregon shareholders who do not have liability under subsection (3) or (6) of this section. If the proceeds are not sufficient to satisfy the joint and several liability of the licensed Oregon shareholders who do not have liability under subsection (3) or (6) of this section, the insurance proceeds shall be applied on a pro rata basis to reduce the joint and several liability of such licensed Oregon shareholders.

(10) Notwithstanding subsections (3) to (9) of this section, the corporation shall be liable for its acts in the same manner and to the same extent as any corporation organized under the Oregon Business Corporation Act. However, the shareholders, directors, officers, employees and agents of the corporation are not personally liable for the debts or other contractual obligations of the corporation, except as provided in ORS 60.151 (1).

(11) A shareholder of a professional corporation shall not be jointly and severally liable solely by reason of being a shareholder of such professional corporation except as expressly provided in this section.

[1969 c.592 §15; 1987 c.94 §18; 1993 c.235 §9; 1995 c.684 §1; 1997 c.774 §7]



Section 58.187 - Revision of limitations on liability in ORS 58.185 to reflect inflation or deflation; rules.

(2) For purposes of this section:

(a) The inflation factor shall be a number determined by dividing the June 30 Consumer Price Index immediately preceding the calendar year in which the adjustment shall take effect by the December 31 Consumer Price Index for 1993.

(b) The "Consumer Price Index" is the Portland Consumer Price Index for All Urban Consumers for All Items, using the 1982-1984 base of 100, as published by the Bureau of Labor Statistics of the United States Department of Labor. If the index is discontinued or no longer published at least semiannually, the Secretary of State shall select an alternative index that, in the discretion of the Secretary of State, reasonably approximates changes in consumer spending power in the Portland, Oregon, metropolitan area.

[1993 c.235 §12; 1997 c.774 §8]



Section 58.190



Section 58.195



Section 58.196 - Limits on merger.

(2) Foreign professional corporations and domestic professional corporations that are organized to render the same professional service or services may merge unless the mergers are prohibited by the regulatory boards having jurisdiction of the professional corporations in their respective states of incorporation.

(3) A domestic professional corporation may merge with one or more domestic professional corporations which are organized to render different professional service or services only if the mergers are expressly authorized by the applicable regulatory boards.

(4) Foreign professional corporations and domestic professional corporations which are organized to render different professional service or services may merge only if the mergers are expressly authorized by the regulatory boards having jurisdiction of the corporations in their respective states of incorporation.

[1993 c.235 §33]



Section 58.200



Section 58.205 - Corporation prohibited from doing acts prohibited to professional licensee.

[1969 c.592 §16; 1987 c.94 §24; 1993 c.235 §13]



Section 58.210



Section 58.215



Section 58.220



Section 58.225 - Annual reports.

[1969 c.592 §23; 1985 c.764 §6; 1987 c.94 §25; 1993 c.235 §14; 1995 c.215 §4; 1997 c.774 §9]



Section 58.230



Section 58.235



Section 58.240



Section 58.250



Section 58.255



Section 58.265



Section 58.275



Section 58.285



Section 58.295



Section 58.300 - Redemption of shares.

[1993 c.235 §35]



Section 58.325 - Application to professional licensing agencies.

[1969 c.592 §17; 1993 c.235 §19]



Section 58.335 - Filing of documents with professional licensing agency; rules.

[1969 c.592 §24; 1993 c.235 §20]



Section 58.345 - Registration and renewal with professional licensing agency; fees; rules.

[1969 c.592 §25; 1983 c.128 §1; 1985 c.728 §44; 1993 c.235 §21]



Section 58.355 - Suspension, revocation or refusal of certificate of registration.

(a) The revocation or suspension of the license of any officer, director, shareholder or employee not promptly suspended or discharged by the corporation;

(b) The death of the last remaining shareholder; or

(c) Upon finding that the holder of or applicant for a certificate has failed to comply with the provisions of this chapter or the regulations prescribed by the regulatory board pursuant to this chapter.

(2) Before any certificate of registration is denied, suspended or revoked by the regulatory board, notice and hearing shall be provided in accordance with ORS 183.413 to 183.470.

(3) Except as provided in ORS 58.365, any corporation may appeal from the final order of the regulatory board as provided in ORS 183.480.

[1969 c.592 §26; 1973 c.612 §8; 1993 c.235 §22; 2007 c.288 §6]



Section 58.365 - Oregon State Bar as regulating board for attorneys; appeals from Oregon State Bar to Supreme Court; rules applicable to corporations rendering legal services.

(2) Appeal under ORS 58.355 from determinations of the Board of Governors of the Oregon State Bar shall be directly to the Supreme Court of the State of Oregon, and the procedure for appeal to the Supreme Court shall be the same as procedure for appeal to the Court of Appeals under ORS 58.355 from decisions of regulatory boards other than the Board of Governors of the Oregon State Bar.

(3) The Supreme Court of the State of Oregon shall have the power to make rules and regulations regarding certification or registration of corporations organized to provide legal service, not inconsistent with this chapter.

[1969 c.592 §27; 1973 c.612 §9; 1993 c.235 §23]



Section 58.367 - Authority of regulatory board to establish rules affecting professional corporation.

[1997 c.774 §4]



Section 58.369 - Application of chapter to practice of dentistry.

[1997 c.774 §27]



Section 58.375 - Requirements for professional corporations organized to practice medicine; application to nonprofit corporations.

(a) The holders of the majority of each class of shares entitled to vote shall be physicians who are licensed in this state to practice medicine.

(b) A majority of the directors shall be physicians who are licensed in this state to practice medicine.

(c) All officers except the secretary and treasurer, if any, must be physicians who are licensed in this state to practice medicine. Any two or more offices may be held by the same person.

(d) Except as otherwise provided by law, the Oregon Medical Board may expressly require that more than a majority of each class of shares entitled to vote be held by physicians who are licensed in this state to practice medicine.

(e) Except as otherwise provided by law, the Oregon Medical Board may expressly require that more than a majority of the directors be physicians who are licensed in this state to practice medicine.

(2) A professional corporation may be a shareholder of a professional corporation organized for the purpose of practicing medicine solely for the purpose of effecting a reorganization as defined in the Internal Revenue Code.

(3) The provisions of subsections (1) and (2) of this section do not apply to nonprofit corporations organized under Oregon law to provide medical services to migrant, rural, homeless or other medically underserved populations under 42 U.S.C. 254b or 254c or to health centers qualified under 42 U.S.C. 1396d(l)(2)(B) that operate in compliance with other applicable state and federal law.

[1997 c.774 §17; 2007 c.557 §1]



Section 58.377 - Transferee of shares; limit on time as director, officer or shareholder.

[1997 c.774 §18; 2003 c.576 §317]



Section 58.379 - Powers of professional corporation organized to practice medicine.

[1997 c.774 §19]



Section 58.381 - Proxies.

(a) If the shareholder granting the proxy is a physician licensed in this state to practice medicine, the proxy may be given only to a shareholder of the same corporation who is also a physician licensed in this state to practice medicine, or to an attorney licensed to practice law in this state or another person similarly licensed.

(b) If the shareholder granting the proxy is not a physician licensed in this state to practice medicine, the proxy may be given only to another shareholder of the same corporation, whether or not the other shareholder is a physician licensed in this state to practice medicine, or to an attorney licensed to practice law in this state or another person similarly licensed.

(2) No voting trust may be created to vote the shares of a professional corporation organized for the purpose of practicing medicine.

(3) Two or more shareholders of a professional corporation organized for the purpose of practicing medicine may enter into a voting agreement provided that the voting agreement does not transfer voting rights from a shareholder who is a physician licensed in this state to practice medicine to a shareholder who is not so licensed. Notwithstanding any provision of this subsection, voting rights may be transferred to an attorney licensed to practice law in this state or another person similarly licensed.

[1997 c.774 §20]



Section 58.383 - Issuance, sale, transfer and redemption of shares.

(2) Subject to subsection (1) of this section, the articles of incorporation, bylaws or agreements among shareholders of a professional corporation organized for the purpose of practicing medicine may provide limitations on the issuance and transferability of shares of the corporation and may provide for the purchase or redemption of shares by the corporation.

[1997 c.774 §21]



Section 58.385 - Disqualification of physician; disposition of shares.

(2) If a physician practicing medicine on behalf of a professional corporation is disqualified from practicing medicine for six months or less or assumes a public office, the duties of which prohibit practicing medicine for six months or less under the rules of the Oregon Medical Board or other law, the physician may retain ownership of the shares in the corporation and may remain a director and officer of the corporation during the period of disqualification, unless otherwise prohibited under the rules of the Oregon Medical Board or by law.

[1997 c.774 §22]



Section 58.387 - Disposition of shares of deceased shareholder.

(2) If a deceased shareholder of a professional corporation organized for the purpose of practicing medicine was the only shareholder of the corporation at the time of death, the corporation shall cease to practice medicine as of the date of death of the deceased shareholder unless the corporation has retained the services of another physician licensed in this state to practice medicine. Within six months after the date of death of the deceased shareholder:

(a) The shares of the deceased shareholder shall be sold to a physician or physicians who are licensed in this state to practice medicine;

(b) The name of the corporation shall be changed and restated articles adopted, which shall be filed with the Secretary of State in accordance with ORS chapter 60; or

(c) The corporation shall be dissolved.

[1997 c.774 §23]



Section 58.389 - Price for purchase or redemption of shares of disqualified or deceased shareholder.

[1997 c.774 §24]



Section 58.400 - Filing requirements.

(2) This chapter must require or permit filing the document with the Office of Secretary of State.

(3) The document must contain the information required by this chapter and may contain other information.

(4) The document must be legible.

(5) The document must be in the English language. The certificate of existence required of foreign professional corporations need not be in English if accompanied by a reasonably authenticated English translation.

(6) The document must be executed:

(a) By the chairperson of the board of directors of a domestic or foreign professional corporation, the corporation’s president or another of the corporation’s officers;

(b) If directors have not been selected or before the organizational meeting, by an incorporator;

(c) If the professional corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by the receiver, trustee or fiduciary; or

(d) By an agent of a person identified in this subsection, if the person authorizes the agent to execute the document.

(7) The person that executes the document shall state beneath or opposite the signature the person’s name and the capacity in which the person signs. The document may, but is not required to, contain:

(a) The corporate seal;

(b) An attestation by the secretary or an assistant secretary; and

(c) An acknowledgment, verification or proof.

(8) If the Secretary of State has prescribed a mandatory form for the document under ORS 58.440, the document must be in or on the prescribed form.

(9) The document must be delivered to the Office of Secretary of State accompanied by the required fees.

(10) Delivery of a document to the Office of Secretary of State is accomplished only when the Office of Secretary of State actually receives the document.

[1987 c.94 §4; 1999 c.486 §3; 2013 c.159 §1]



Section 58.410 - Filing, service, copying and certification fees.

[1987 c.94 §6; 1989 c.383 §2; 1991 c.132 §2; 1999 c.362 §§2,2a]



Section 58.420 - Effective time and date of document.

(2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.

[1987 c.94 §7]



Section 58.430 - Correcting filed document.

(2) A domestic or foreign professional corporation shall correct a document by delivering articles of correction to the Office of Secretary of State. The articles shall include the following:

(a) A description of the document, including its filing date, or a copy of the document.

(b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

(c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

(3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

[1987 c.94 §8]



Section 58.440 - Forms; rules.

[1987 c.94 §5; 1995 c.215 §5]



Section 58.450 - Filing duty of Secretary of State; rules.

(2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 58.225, 60.114, 60.117, 60.724 and 60.727, the Secretary of State shall return an acknowledgment of filing to the professional corporation or its representative.

(3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the professional corporation or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

(4) The Secretary of State’s duty to file documents under this section is ministerial and is limited in scope of review as set out by rule of the Secretary of State. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of Secretary of State for filing. The Secretary of State’s filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The Secretary of State’s refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

[1987 c.94 §9; 1999 c.486 §4]



Section 58.455 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the office of the Secretary of State for filing under this chapter.

(2) Signing a false document for filing is a Class A misdemeanor.

[2013 c.158 §4]



Section 58.460 - Appeal from Secretary of State’s refusal to file document.

[1987 c.94 §10]



Section 58.470 - Evidentiary effect of copy of filed document.

(2) The provisions of ORS 56.110 apply to all documents filed pursuant to this chapter.

[1987 c.94 §11]



Section 58.480 - Certificate of existence or authorization.

(2) A certificate of existence or authorization when issued means that:

(a) The domestic professional corporation’s corporate name or the foreign professional corporation’s corporate name is registered in this state;

(b) The domestic professional corporation is duly incorporated under the law of this state, or the foreign professional corporation is authorized to transact business in this state;

(c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign professional corporation;

(d) An annual report required by ORS 58.225 has been filed by the Secretary of State within the preceding 14 months; and

(e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

(3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

[1987 c.94 §12]



Section 58.490 - Powers.

[1987 c.94 §13]






Chapter 059 - Securities Regulation

Section 59.005 - Short title.

[1967 c.537 §2]



Section 59.010



Section 59.015 - Definitions for Oregon Securities Law.

(1) "Broker-dealer" means a person who engages, all or part of the time, in effecting transactions in securities for the account of others or for the person’s own account. "Broker-dealer" does not include:

(a) An issuer effecting sales in its own securities;

(b) The following institutions:

(A) A financial institution or trust company, as defined in ORS 706.008; or

(B) A financial holding company or a bank holding company, as defined in ORS 706.008, holding an institution described in subparagraph (A) of this paragraph; a savings and loan holding company as defined in section 408 of the National Housing Act, 12 U.S.C. section 1730a, holding an association described in subparagraph (A) of this paragraph; the subsidiaries and affiliates of the financial holding company, bank holding company or savings and loan holding company; or subsidiaries and affiliates of institutions described in subparagraph (A) of this paragraph, if the appropriate statutory regulatory authority is exercising control over, or is regulating or supervising the person in the sale of securities in accord with the purposes of the Oregon Securities Law;

(c) A person who has no place of business in this state effecting transactions in this state exclusively with broker-dealers;

(d) A person effecting sales exempted by ORS 59.035;

(e) A salesperson;

(f) A person effecting sales of securities owned by the person registered for sale pursuant to ORS 59.065;

(g) A person effecting sales of securities exempted by ORS 59.025 (7);

(h) A person licensed as a mortgage banker or a mortgage broker under ORS 86A.095 to 86A.198 when effecting sales of securities involving real estate paper registered for sale pursuant to ORS 59.065; or

(i) A person designated by rule or order by the director.

(2) "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

(3) "Director" means the Director of the Department of Consumer and Business Services.

(4) "Federal covered investment adviser" means a person who is registered as an investment adviser pursuant to section 203 of the Investment Advisers Act of 1940, as amended.

(5) "Federal covered security" means any security that is a covered security under section 18 of the Securities Act of 1933, as amended, and for which such Act provides that the director may require filing of a notice and payment of a fee.

(6) "Fraud," "deceit" and "defraud" are not limited to common-law deceit.

(7) "Guaranteed" means guaranteed as to payment of principal, interest or dividends.

(8)(a) "Investment adviser representative" means any partner, officer, director or person occupying a similar status or performing a similar function, or other individual, except clerical or ministerial personnel, who is employed by or associated with:

(A) A state investment adviser that is licensed or required to be licensed in this state and who does any of the following:

(i) Makes any recommendations or otherwise renders advice regarding securities;

(ii) Manages accounts or portfolios of clients;

(iii) Determines which recommendation or advice regarding securities should be given;

(iv) Solicits, offers or negotiates for the sale of or sells investment advisory services; or

(v) Supervises employees acting under this subparagraph; or

(B) A federal covered investment adviser, subject to the limitations of section 203A of the Investment Advisers Act of 1940, as amended, as the director may designate by rule or order.

(b) "Investment adviser representative" does not include a person designated by rule or order of the director.

(9) "Issuer" means a person who issues, proposes to issue or has issued a security and includes an issuer to be formed. With respect to certificates of deposit, voting-trust certificates or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management or unit type, the "issuer" is the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other instrument or agreement under which the security is issued.

(10) "License" means a license as provided under the Oregon Securities Law.

(11) "Mortgage banker" means a mortgage banker as defined in ORS 86A.100.

(12) "Mortgage broker" means a mortgage broker as defined in ORS 86A.100.

(13) "Offer" or "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

(14) "Person" includes an individual, a joint venture, a partnership, a cooperative, a limited liability company, an association, a joint stock company, a corporation, a trust, an unincorporated organization or a government or political subdivision of a government.

(15) "Real estate paper" means any obligation secured or purportedly secured by an interest in real property. Real estate paper includes, but is not limited to, mortgage-backed securities, collateralized mortgage obligations, and real estate mortgage investment conduits.

(16) "Registered" means registered as provided in the Oregon Securities Law.

(17)(a) "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value. Any security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing shall constitute a part of the subject of the purchase and shall have been offered and sold for value. A gift of assessable stock by or for any issuer or promoter shall constitute a sale.

(b) For purposes of the authority of the director under ORS 59.245 and 59.255, the terms "sale" and "sell" include the terms "offer" and "offer to sell."

(c) "Sale" and "sell" do not include:

(A) A bona fide pledge or loan of securities;

(B) A bona fide security dividend, whether the corporation distributing the dividend is the issuer of the security or not, if nothing of value is given by the recipients for the dividend other than payments in connection with the elimination of fractional shares; or

(C) An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash.

(18)(a) "Salesperson" means a person, other than a broker-dealer, who represents or purports to represent a broker-dealer, issuer or owner of securities in effecting or attempting to effect in any manner transactions in securities.

(b) "Salesperson" does not include:

(A) A person who represents an issuer in effecting sales in a security exempted by ORS 59.025;

(B) A person who represents an issuer in effecting sales exempted by ORS 59.035;

(C) A person who represents an issuer in effecting sales with existing partners or directors of the issuer, if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state;

(D) An employee of an institution or organization described in subsection (1)(b) of this section to the extent the employee is not a dual employee of the institution and a broker-dealer;

(E) A person effecting transactions in this state limited to those transactions described in section 15(h)(2) and (3) of the Securities Exchange Act of 1934, as amended; or

(F) A person designated by rule or order by the director.

(c) A person who is a partner, director or officer of a broker-dealer, issuer or owner of securities, or a person who occupies a similar status or performing similar functions, is a "salesperson" only if the person otherwise comes within this definition.

(19)(a) "Security" means a note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in a pension plan or profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, variable annuity, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such title or lease, real estate paper sold by a broker-dealer, mortgage banker, mortgage broker or a person described in subsection (1)(b) of this section to persons other than persons enumerated in ORS 59.035 (4), or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificates for, receipt for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing.

(b) "Security" does not include:

(A) An insurance or endowment policy or annuity contract, other than a variable annuity contract, under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or some other specified period;

(B) A beneficial interest in a voluntary inter vivos trust unless the trust is created solely for the purpose of voting or is part of an attempt to evade the provisions of ORS 59.005 to 59.451; or

(C) A beneficial interest in a testamentary trust.

(20)(a) "State investment adviser" means a person who, for compensation:

(A) Engages all or part of the time of the person, in this state, in the business of advising others, either directly or by mail or through publication or writing, as to the value of securities or as to the advisability of investing in, purchasing or selling securities;

(B) Engages all or part of the time of the person, in this state, in the business of managing an investment or trading account in securities for other persons; or

(C) Issues or promulgates, as part of a regular business in this state, analyses or reports concerning securities.

(b) "State investment adviser" does not include:

(A) An investment adviser representative;

(B) An institution or organization described in subsection (1)(b) of this section;

(C) A licensed broker-dealer whose performance of investment advisory services is solely incidental to the conduct of business as a broker-dealer and who receives no special compensation for such services;

(D) A salesperson licensed to a broker-dealer whose performance of investment advisory services is solely incidental to that person’s activities as a salesperson and who receives no special compensation for such services;

(E) A publisher of or contributor to a bona fide newspaper, newsmagazine, investment manual or service, or business or financial publication of general, regular and paid circulation;

(F) A person whose only clients are federal covered investment advisers, state investment advisers, broker-dealers, mortgage bankers, mortgage brokers, banks, savings institutions or trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, as amended, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

(G) A duly licensed or registered lawyer, engineer or accountant whose performance of investment advisory services is solely incidental to the practice of the profession;

(H) A person whose advice, analyses or reports relate only to securities exempted by ORS 59.025 (1);

(I) A federal covered investment adviser in compliance with ORS 59.165 (7);

(J) A person, advising others, that has no place of business in this state and during the preceding 12-month period has had fewer than six clients, other than those persons included in subparagraph (F) of this paragraph, who are residents of this state; or

(K) Such other persons as the director may by rule or order designate.

[1967 c.537 §3; 1971 c.624 §1; 1971 c.641 §1; 1973 c.366 §1; 1975 c.491 §1; 1985 c.349 §1; 1987 c.414 §§69, 69a; 1987 c.603 §1; 1989 c.197 §1; 1991 c.5 §18; 1993 c.158 §1; 1993 c.508 §27; 1993 c.744 §13; 1995 c.93 §26; 1995 c.622 §11; 1997 c.631 §375; 1997 c.772 §1; 1999 c.53 §1; 1999 c.315 §1; 2001 c.104 §14; 2001 c.377 §39a; 2003 c.270 §1; 2007 c.393 §1; 2009 c.259 §20]



Section 59.020



Section 59.025 - Securities exempt from registration.

(1)(a) A security issued or guaranteed by the United States or a state, or by a political subdivision, agency or other instrumentality of the United States or a state.

(b) Any other security offered in connection with or as part of a security described in paragraph (a) of this subsection, if the security cannot be severed and sold separately from the security in paragraph (a) of this subsection.

(2) A security issued or guaranteed by a foreign government with which the United States is at the time of the sale maintaining diplomatic relations, or by a state, province or political subdivision of the foreign government that has the power of taxation or assessment, if the foreign government, state, province or political subdivision recognizes the security as a valid obligation.

(3) A security that represents an interest in or a direct obligation of, or is guaranteed by, a national bank, a federal savings and loan association, a federal credit union, a federal land bank or joint stock land bank or a national farm loan association.

(4) Any of the following securities:

(a) A security that, at the time the security is issued, is listed or approved for listing on the New York Stock Exchange, the American Stock Exchange, the Midwest Stock Exchange, the Pacific Stock Exchange or any other exchange that the Director of the Department of Consumer and Business Services recognizes by rule;

(b) A security that the NASDAQ Stock Market, NASDAQ Options Market or NASDAQ OMX Futures Exchange has designated or approved for designation at the time the security was issued;

(c) Any other security issued by a person or entity that issues a security listed or designated under paragraph (a) or (b) of this subsection, if the other security is of senior or substantially equal rank to the listed or designated security;

(d) A security issuable under rights or warrants listed or approved under paragraph (a), (b) or (c) of this subsection; or

(e) A warrant or right to purchase or subscribe to any security described in paragraph (a), (b), (c) or (d) of this subsection.

(5) A security that maintains a rating that the director approves in a recognized securities manual.

(6) A security that represents an interest in or a direct obligation of, and that has been or will be issued by, a bank, trust company, savings and loan association or credit union and that is subject to the examination, supervision and control of a regulatory agency of this state.

(7) Commercial paper issued, given or acquired in a bona fide way in the ordinary course of legitimate business, trade or commerce, if the commercial paper is not made the subject of a public offering.

(8) A security, the issuance of which the Public Utility Commission supervises, regulates or controls, if the Public Utility Commission supervises, regulates or controls the person or entity that issues the security.

(9) Stock or membership certificates that an agricultural cooperative corporation or irrigation association issues, if the agricultural cooperative corporation or irrigation association issues the stock or membership certificate as evidence of membership in the cooperative or association, as a patronage dividend or as evidence of a member’s or a patron’s respective interests in reserves or patronage dividends. This exemption does not apply to a cooperative or association that expects to engage in or is engaged in producing, processing or marketing forest products.

(10) Stock or membership certificates that a fishing cooperative corporation issues to members of the fishing cooperative corporation either for the purpose of showing membership or for the purpose of showing the members’ respective interests in reserves or patronage dividends. For purposes of this subsection, a fishing cooperative corporation is an association of persons engaged commercially in harvesting, marketing or processing products of aquatic life from fresh and salt water, that is formed or operated under ORS chapter 62 with the purpose of commercially harvesting, marketing or processing such products or engaging in group bargaining with respect to the sale of such products.

(11) Stock or membership certificates issued by an association of consumers that is formed or operated under ORS chapter 62 with the purpose of providing groceries to the association’s members, if the association issues the stock or certificates to members either for the purpose of showing membership in the association or for the purpose of showing the members’ respective interests in patronage dividends or reserves. For purposes of the exemption under this subsection:

(a) The price of stock or a membership certificate may not exceed $300.

(b) The benefits must be limited to discounts on purchases or patronage dividends, or any combination of discounts and dividends.

(c) The association may issue only one stock or membership certificate to an individual.

(12) Subject to conditions that the director adopts by rule, stock or membership certificates that a renewable energy cooperative corporation issues to members of the cooperative corporation, if the cooperative corporation issues the stock or certificates to members either to show membership in the cooperative corporation or to show the members’ respective interests in or entitlement to assets, reserves or dividends. For the purpose of this subsection, a renewable energy cooperative corporation is an association of persons that is organized as a cooperative corporation under ORS chapter 62 with the purpose of developing and operating facilities to generate electricity from renewable energy resources, as defined in ORS 757.600 (27)(a), (c) and (d), or from a type of energy listed in ORS 469A.025 (1)(c).

(13) Any security issued in connection with an employee stock purchase, savings, pension, profit sharing or similar employee benefit plan, provided that:

(a) The plan meets the requirements for qualification under section 401 of the Internal Revenue Code of 1986; and

(b) The terms of the plan are fair, just and equitable to employees under rules of the director.

(14) Any security issued by a person that is:

(a) Organized and operated exclusively for a religious, educational, benevolent, fraternal, charitable or reformatory purpose and not for pecuniary profit;

(b) Organized or constituted so that the person’s net earnings do not inure to the benefit of any person, private stockholder, or individual; and

(c) Designated by rule of the director.

(15) Any other security the director exempts by rule.

[1967 c.537 §4; 1969 c.688 §1; 1973 c.428 §9; 1975 c.491 §2; 1985 c.193 §1; 1985 c.349 §2a; 1987 c.603 §1a; 1987 c.677 §9; 1989 c.171 §6; 1989 c.197 §2; 1991 c.67 §10; 1993 c.18 §14; 1997 c.772 §2; 2014 c.69 §1]



Section 59.030



Section 59.035 - Transactions exempt from registration.

(1) Any transaction by a sheriff, marshal or court appointed fiduciary.

(2) An isolated nonissuer transaction in this state, whether effected through a broker-dealer or not.

(3) Any transaction by an issuer in its securities pursuant to a pro rata offering to its existing security holders, if:

(a) No commission or remuneration, other than a standby fee, is paid or given directly or indirectly in connection with the transaction; and

(b) The issuer has not had an effective registration under the Oregon Securities Law nor has used this exemption within one year prior to the date of the offering or sale.

(4) Any offer, sale, transfer or delivery of securities to a bank, savings institution, trust company, insurance company, investment company, pension or profit-sharing trust, or other financial institution or institutional buyer (including but not limited to the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, the United States Department of Veterans Affairs and the Government National Mortgage Association), or to a broker-dealer, mortgage broker or mortgage banker, whether the purchaser is acting for itself or in a fiduciary capacity when the purchaser has discretionary authority to make investment decisions.

(5) Any transaction by an offeror with an accredited investor as defined in section 2 (15)(i) or (ii) of the Securities Act of 1933, as amended, or rules of the Director of the Department of Consumer and Business Services, but only if there is no public advertising or general solicitation in connection with the transaction.

(6) The issue and delivery of any security in exchange for any other security of the same issuer pursuant to a right of conversion entitling the holder of the security surrendered in exchange to make the conversion without the payment of additional consideration, if the security surrendered was, when issued, convertible and registered or exempt from registration.

(7) Any transaction in a vendor’s interest in a land sale contract, or a bond or note secured by a mortgage or trust deed upon real estate, so long as the entire vendor’s interest or mortgage or trust deed, with all the bonds or notes secured thereby, are sold to a single purchaser, in a single sale.

(8) Agency or principal sales by licensed broker-dealers, executed upon customers’ orders on any exchange or on the over-the-counter market, but not the solicitation of such orders, where there is no intent to avoid the provisions of the Oregon Securities Law and a public offering is not involved. Such broker-dealers shall keep and maintain, for two years from the date of the order, a record of all the sales executed upon customers’ orders, giving the name and address of each customer, the name and identity of the security involved, the dates of the sales, the price paid or received for the security, and the commission or other expenses charged to the customer.

(9) The offer or sale by a licensed broker-dealer of any security acquired in the ordinary and usual course of business, when such security is a part of an issue which has been registered in whole or in part, if the offer or sale is made in good faith and not directly or indirectly for the benefit of the issuer or for the promotion of any scheme or enterprise effecting a violation or an evasion of any provisions of the Oregon Securities Law, unless:

(a) The registration has been revoked or suspended; or

(b) The continued sale of the security has been enjoined.

(10) The offer or sale by licensed broker-dealer, acting either as principal or agent, of securities theretofore sold and distributed to the public, if the sale meets the requirements of paragraphs (a), (b) and (c) or (a), (b) and (d) of this subsection:

(a) Such securities are sold at prices reasonably related to the current market price thereof at the time of sale, and, if such licensed broker-dealer is acting as agent, the commission collected by such licensed broker-dealer on account of the sale thereof is not in excess of usual and customary commissions collected with respect to securities and transactions having comparable characteristics;

(b) Such securities do not constitute an unsold allotment to or subscription by such broker-dealer as a participant in the distribution of such securities by the issuer or by or through an underwriter;

(c) The issuer is listed in any recognized securities manual approved by rule by the director, and the listing contains the names of the issuer’s officers and directors, a balance sheet of the issuer as of a date not more than 18 months prior to the date of such sale, and a profit and loss statement for either the fiscal year preceding the date of the balance sheet or the most recent year of operations; and

(d) The securities are authorized for quotation on a nationwide automated quotations system approved by rule or order of the director.

(11) An offer, but not the sale, of a security meeting either of the following descriptions:

(a) A security for which registration statements have been filed under both the Oregon Securities Law and the Securities Act of 1933, as amended, if no stop or refusal order or order under ORS 59.105 is in effect and no public proceeding or examination looking toward such an order is pending. However, an offer for such a security may not be accepted until the securities have been registered as provided in the Oregon Securities Law.

(b) A security for which a registration statement has been filed under the Oregon Securities Law and the offer is allowed by the director. However, an offer for such a security may not be accepted until the securities have been registered as provided in the Oregon Securities Law.

(12)(a) Any transactions in securities by an offeror within or without this state that meet all of the requirements of subparagraph (A) or (B) of this paragraph and all of the requirements of subparagraphs (C), (D) and (E) of this paragraph:

(A) When the offeror is an issuer, the transactions result in not more than 10 purchasers within this state of securities of the issuer during any 12 consecutive months.

(B) When the offeror is a nonissuer the securities must have been bought and held for at least 12 consecutive months and the transactions result in not more than 10 purchasers within this state of securities from the nonissuer during any 12 consecutive months.

(C) No commission or other remuneration is paid or given directly or indirectly in connection with the offer or sale of the securities.

(D) No public advertising or general solicitation is used in connection with any transaction under this exemption.

(E) At the time of any transaction under this exemption the offeror does not have under the Oregon Securities Law an application for registration or an effective registration of securities which are part of the same offering.

(b) In connection with transactions under paragraph (a) of this subsection:

(A) Purchasers of securities of the offeror registered under ORS 59.065, exempt under ORS 59.025, exempt under any other subsection of this section, or for which a notice has been filed under ORS 59.049, are not counted as purchasers under this exemption.

(B) Repeat transactions with persons who are counted as purchasers within Oregon under paragraph (a) of this subsection do not increase the number of purchasers. However, a purchaser remains a purchaser for 12 months following the month of the last sale to that purchaser.

(C) No limitations are placed on the number of transactions or purchasers without this state. No limitations are placed on the number of offers under this exemption.

(13) A transaction with security holders, pursuant to a statutory vote by such security holders on a merger, consolidation, partial or complete liquidation, reclassification of securities, plan of exchange or sale of assets, in consideration of the issuance of securities of another issuer.

(14) Capital stock issued by a professional corporation organized under ORS chapter 58.

(15) Any other transaction exempted by rule of the director.

[1967 c.537 §5; 1971 c.624 §2; 1973 c.823 §§91,156; 1985 c.349 §3; 1987 c.603 §2; 1989 c.197 §3; 1991 c.67 §11; 1997 c.772 §3; 2001 c.32 §1]



Section 59.045 - Authority of director to deny, withdraw or condition exemptions.

(a) Deny, withdraw or condition the exemptions allowed by ORS 59.025 and 59.035 if, in the director’s opinion, the further sale of the security in this state would work a fraud or imposition upon the purchaser.

(b) Waive the conditions of ORS 59.035 (3)(b) and (12)(a)(B).

(c) Provide which exemptions may or may not be used in connection with other exemptions or provide procedures for determining which offerings are or are not integrated with other offerings within the same or other exemptions.

(2) The director may by order withdraw, condition or deny the use of any exemption by a person if the director has reason to believe that the person has engaged in or is about to engage in an act or practice constituting a violation of the Oregon Securities Law or that the use of any exemption by that person would work a fraud or imposition on purchasers.

(3) No person shall be liable under the Oregon Securities Law by reason of the withdrawal of an exemption under this section if that person sustains the burden of proof that that person did not know, and in the exercise of reasonable care could not have known of the withdrawal.

[1967 c.537 §6; 1973 c.366 §3; 1985 c.349 §4]



Section 59.047



Section 59.049 - Federal covered securities exempt from registration; notice filings; fees; rules.

(1) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(2) of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the Director of the Department of Consumer and Business Services. In lieu of the notice, an issuer may file a copy of its registration statement as filed with the Securities and Exchange Commission together with fees required under this subsection. The form of notice shall be prescribed by the director. The director shall set the amount of the fee by rule. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

(2) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(3) or (4), other than section 18(b)(4)(D), of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the director. The form of notice shall be prescribed by the director. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities which are to be offered in this state. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

(3) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(4)(D) of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the director, not later than 15 days after the first sale of such federal covered security in this state. The notice shall be filed on Securities and Exchange Commission Form D or on a form of notice prescribed by the director. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities which are to be offered in this state. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

(4)(a) The director shall set the fees described in subsections (1) to (3) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

(b) The director may adjust the amount of a fee described in subsections (1) to (3) of this section every two years to reflect changes in the national midpoint for a similar fee.

(c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

(5) The director may issue an order suspending the offer and sale of a federal covered security if the director finds that there is a failure to comply with any requirement under this section.

(6)(a) The filer of a notice under subsections (1) to (3) of this section shall amend the notice when there is a change in the name of the offering or, in the case of offerings for which notice is filed pursuant to subsection (2) or (3) of this section, when there is an increase in the aggregate price of the securities which are to be offered in this state. There is no fee required for an amendment that does not increase the aggregate offering amount. Notices amending the aggregate offering amount shall include the fee calculated in accordance with subsection (2) or (3) of this section, less amounts previously paid under the prior notice filing, but the fee may not be less than $100. The fee is not refundable.

(b) If an issuer or person sells federal covered securities in this state for a price in excess of the aggregate price for which fees were initially paid under this section, the seller shall pay a fee of three times the difference between the initial fee paid and the fee required under this section for the federal covered securities sold in this state. The additional fee may not be less than $100. The fee is not refundable.

(7) The director, by rule or otherwise, may waive any or all of the provisions of this section.

[1997 c.772 §6; 2001 c.104 §15; 2003 c.270 §2; 2003 c.785 §1]



Section 59.050



Section 59.051 - Statutory references to federal law.

[1999 c.53 §8]



Section 59.052



Section 59.055 - Conditions of offer and sale of securities.

(1) The security is registered and the offer or sale is not in violation of any rule or order of the Director of the Department of Consumer and Business Services or any condition, limitation or restriction imposed by the director upon such registration;

(2) The security is exempt under ORS 59.025 or the sale is exempt under ORS 59.035; or

(3) The security is a federal covered security for which a notice has been filed and fees have been paid under ORS 59.049.

[1967 c.537 §7; 1997 c.772 §4]



Section 59.065 - Registration procedures; application; fees; rules.

(2) Every registration application submitted shall be accompanied by a fee. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities that are to be offered in this state. The fee is not refundable.

(3)(a) The director shall set the fee described in subsection (2) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

(b) The director may adjust the amount of the fee described in subsection (2) of this section every two years to reflect changes in the national midpoint for a similar fee.

(c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

(4) If a registrant sells securities in Oregon in excess of the quantity registered or for a price in excess of the aggregate price for which fees were initially paid, the registrant may obtain registration of the excess securities by paying three times the difference between the initial fee paid and the fee required under subsection (2) of this section for the securities sold in Oregon. The additional fee may not be less than $100. Registration of the excess securities shall be effective retroactively to the date of sale.

[1967 c.537 §8; 1973 c.366 §4; 1985 c.349 §8; 1987 c.603 §3; 1997 c.772 §7; 2003 c.270 §3; 2003 c.785 §2]



Section 59.070 - Amended registration application; when required; fees.

(2) Applications for an amendment to increase the aggregate amount of securities to be offered in Oregon shall include the fee calculated in accordance with ORS 59.065 (2), less amounts previously paid under the prior registration. The fee may not be less than $100.

(3) This section does not relieve a registrant from the obligation to notify the director concerning material changes in facts and circumstances concerning the offering.

[1985 c.349 §10; 1987 c.603 §4; 2003 c.785 §3]



Section 59.075 - Registration by director; expiration; renewal; fee; rules.

(2) Every registration of securities and every notice filed under ORS 59.049 shall expire one year after the date of the registration or effective date of the notice. The director may establish a different expiration date for purposes of coordination with any national registration or notice filing system. When a registration or notice filing is amended, the registration or notice filing expires one year after the date of the initial registration or effective date of the notice filing unless the amended registration or notice filing provides otherwise.

(3) The director by rule shall establish procedures for renewing registrations of securities and notice filings.

(4) Every renewal application and every renewal of a notice filing shall be accompanied by a fee computed in accordance with ORS 59.049 or ORS 59.065 (2), as applicable. The fee is not refundable.

(5) If the director finds that no ground for suspension or revocation of the registration exists under ORS 59.105, the director shall renew the registration, subject to any conditions, limitations and restrictions imposed by the director. The renewed registration or notice filing shall expire one year after the date of expiration of the original registration, or effective date of the notice filing or last renewal thereof. The director may establish a different expiration date for purposes of coordination with any national registration or notice filing system.

[1967 c.537 §9; 1985 c.349 §12; 1987 c.603 §5; 1997 c.772 §8]



Section 59.078



Section 59.085 - Conditions imposed on registration.

(1) That a prospectus containing any designated part of the information submitted in connection with registration be sent or given to each person to whom a security is offered or sold.

(2) That the security be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed with the director or preserved for a period up to three years specified in the rule or order.

(3) That any of the following be deposited in escrow on terms approved by the director:

(a) Any security issued or to be issued for a consideration substantially different from the public offering price or for a consideration other than cash.

(b) The proceeds from the sale of the security until the issuer receives an amount specified by the director.

[1967 c.537 §10]



Section 59.095 - Approval of plan to issue securities in exchange for other securities, claims or property.

(2) The request for approval shall be made by filing a registration statement, as provided in ORS 59.065, with a detailed statement of the plan. The director shall set the plan down for hearing and require the proponents of the plan to give notice of the hearing to all persons to whom securities are to be issued in such exchange. All such persons shall have the right to appear at the hearing.

(3) The director shall, after the hearing, consider the fairness of the terms and conditions of the plan, and, if the director finds that the plan is fair, just and equitable and free from fraud, shall approve it, subject to such conditions, limitations and restrictions as the director may impose. If the director finds that the plan is unfair, unjust or inequitable or not free from fraud, the director shall deny the request, and give notice of the denial, at the expense of the proponents, to all persons who were entitled to receive or received notice of the hearing.

[1967 c.537 §11]



Section 59.105 - Denial, suspension or revocation of registration.

(a) The proposed plan of business of the issuer, the characteristics and terms of sale of the securities to be sold, or the proposed methods of sale and distribution are unfair, unjust or inequitable;

(b) The issuer is insolvent or in unsound financial condition;

(c) The applicant, registrant or issuer has violated any of the provisions of the Oregon Securities Law, or any rule or order of the director of which the applicant, registrant or issuer had notice;

(d) The applicant, registrant or issuer has been or is engaged or is about to engage in dishonest or fraudulent conduct with regard to securities;

(e) The applicant, registrant, or issuer has been convicted of a misdemeanor, an essential element of which is fraud, or of a felony;

(f) The applicant, registrant or issuer has knowingly made or caused to be made to the director any false representation of a material fact, or has suppressed or withheld from the director any material information;

(g) The applicant, registrant or issuer has refused to permit an examination to be made by the director, or has failed to file any report, including any certified financial report, or furnish any information required by the director in connection with the Oregon Securities Law; or

(h) Unreasonable amounts or kinds of commissions or other remunerations, promoter’s profits or participation or unreasonable options have been or are to be given or allowed directly or indirectly in connection with the sale or distribution of the securities.

(2) The director may enter an order against the applicant, registrant or issuer under subsection (1) of this section if any partner, officer or director of an applicant, registrant or issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the applicant, registrant or issuer has been guilty of any act or omission which would be cause for denying, suspending or revoking the registration of an individual applicant, registrant or issuer, except:

(a) This subsection shall not apply to subsection (1)(a) and (b) of this section.

(b) The director may not enter an order suspending or revoking a registration under this subsection, pursuant to subsection (1)(e) of this section, without 10 days’ prior written notice to the registrant.

[1967 c.537 §12; 1989 c.197 §4]



Section 59.110



Section 59.115 - Liability in connection with sale or successful solicitation of sale of securities; recovery by purchaser; limitations on proceeding; attorney fees.

(a) Sells or successfully solicits the sale of a security, other than a federal covered security, in violation of the Oregon Securities Law or of any condition, limitation or restriction imposed upon a registration or license under the Oregon Securities Law; or

(b) Sells or successfully solicits the sale of a security in violation of ORS 59.135 (1) or (3) or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading (the buyer not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

(2) The purchaser may recover:

(a) Upon tender of the security, the consideration paid for the security, and interest from the date of payment equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money or the rate provided in the security if the security is an interest-bearing obligation, less any amount received on the security; or

(b) If the purchaser no longer owns the security, damages in the amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it and less interest on such value at the rate of interest specified in ORS 82.010 for judgments for the payment of money from the date of disposition.

(3) Every person who directly or indirectly controls a seller liable under subsection (1) of this section, every partner, limited liability company manager, including a member who is a manager, officer or director of such seller, every person occupying a similar status or performing similar functions, and every person who participates or materially aids in the sale is also liable jointly and severally with and to the same extent as the seller, unless the nonseller sustains the burden of proof that the nonseller did not know, and, in the exercise of reasonable care, could not have known, of the existence of facts on which the liability is based. Any person held liable under this section shall be entitled to contribution from those jointly and severally liable with that person.

(4) Notwithstanding the provisions of subsection (3) of this section, a person whose sole function in connection with the sale of a security is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the sale and the purchaser sustains the burden of proof that the person knew of the existence of facts on which liability is based or that the person’s failure to know of the existence of such facts was the result of the person’s recklessness or gross negligence.

(5) Any tender specified in this section may be made at any time before entry of judgment.

(6) Except as otherwise provided in this subsection, no action or suit may be commenced under this section more than three years after the sale. An action under this section for a violation of subsection (1)(b) of this section or ORS 59.135 may be commenced within three years after the sale or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later. Failure to commence an action on a timely basis is an affirmative defense.

(7) An action may not be commenced under this section solely because an offer was made prior to registration of the securities.

(8) Any person having a right of action against a broker-dealer, state investment adviser or against a salesperson or investment adviser representative acting within the course and scope or apparent course and scope of authority of the salesperson or investment adviser representative, under this section shall have a right of action under the bond or irrevocable letter of credit provided in ORS 59.175.

(9) Subsection (4) of this section shall not limit the liability of any person:

(a) For conduct other than in the circumstances described in subsection (4) of this section; or

(b) Under any other law, including any other provisions of the Oregon Securities Law.

(10) Except as provided in subsection (11) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(11) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (10) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

[1967 c.537 §13(1), (2), (3), (4), (5), (7); 1985 c.349 §13; 1987 c.158 §10; 1987 c.603 §6; 1989 c.197 §5; 1991 c.331 §15; 1991 c.762 §1; 1993 c.508 §28; 1995 c.93 §27; 1995 c.696 §9; 1997 c.772 §9; 2003 c.576 §318; 2003 c.631 §1; 2003 c.786 §1]



Section 59.120



Section 59.125 - Effect of notice of offer to repay purchaser; exceptions; registration of transaction.

(2) The notice shall contain:

(a) An offer to pay the amount specified in ORS 59.115 (2)(a) upon tender of the security; and

(b) A statement of the effect on the purchaser’s rights of failure to respond as required in subsection (3) of this section.

(3) An action or suit under this section may be commenced after receipt of a notice as outlined in subsection (2) of this section:

(a) If the purchaser owned the security when the notice was received, accepted the payment offer within 30 days after its receipt, and has not been paid the full amount offered; or

(b) If the purchaser did not own the security when the notice was received and, within 30 days after receipt, gave written notice of inability to tender back the security.

(4) An offer to repay the purchaser pursuant to this section involves the offer or sale of a security. The transaction must be registered under ORS 59.055 unless there is an exemption from the registration requirement or a notice is filed under ORS 59.049.

[1967 c.537 §13(6); 1985 c.349 §14; 1997 c.772 §10]



Section 59.127 - Liability in connection with purchase or successful solicitation of purchase of securities; recovery by seller; limitations on proceeding; attorney fees.

(a) Purchases or successfully solicits the purchase of a security, other than a federal covered security, in violation of any condition, limitation or restriction imposed upon a registration under the Oregon Securities Law; or

(b) Purchases or successfully solicits the purchase of a security in violation of ORS 59.135 (1) or (3) or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading (the seller not knowing of the untruth or omission), and if the person does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

(2) The seller may recover:

(a) Upon a tender of the consideration paid for the security, the security plus interest from the date of purchase equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money, or the rate provided in the security if the security is an interest-bearing obligation;

(b) Damages in the amount that would be recoverable upon a tender, plus any amount received on the security, less the consideration paid for the security; or

(c) If the purchaser no longer owns the security, damages equal to the value of the security when the purchaser disposed of it plus interest on such value at the rate of interest specified in ORS 82.010 for judgments for the payment of money from the date of disposition, less the consideration paid for the security.

(3) Every person who directly or indirectly controls a purchaser liable under subsection (1) of this section, every partner, limited liability company manager, including a member who is a manager, officer or director of such purchaser, every person occupying a similar status or performing similar functions, and every person who participates or materially aids in the purchase is also liable jointly and severally with and to the same extent as the purchaser, unless the nonpurchaser sustains the burden of proof that the nonpurchaser did not know, and, in the exercise of reasonable care, could not have known, of the existence of facts on which the liability is based. Any person held liable under this section shall be entitled to contribution from those jointly and severally liable with the person.

(4) Notwithstanding the provisions of subsection (3) of this section, a person whose sole function in connection with the purchase of a security is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the purchase and the seller sustains the burden of proof that the person knew of the existence of facts on which liability is based or that the person’s failure to know of the existence of such facts was the result of the person’s recklessness or gross negligence.

(5) Any tender specified in this section may be made at any time before entry of judgment.

(6) Except as otherwise provided in this subsection, no action or suit may be commenced under this section more than three years after the purchase. An action under this section for a violation of subsection (1)(b) of this section or ORS 59.135 may be commenced within three years after the purchase or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later. Failure to commence an action on a timely basis is an affirmative defense.

(7) Any person having a right of action against a broker-dealer, state investment adviser or against a salesperson or investment adviser representative acting within the course and scope or apparent course and scope of the authority of the salesperson or investment adviser representative, under this section shall have a right of action under the bond or irrevocable letter of credit provided in ORS 59.175.

(8) Subsection (4) of this section shall not limit the liability of any persons:

(a) For conduct other than in the circumstances described in subsection (4) of this section; or

(b) Under any other law, including any other provisions of the Oregon Securities Law.

(9) Except as provided in subsection (10) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(10) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (9) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

[1975 c.300 §2; 1985 c.349 §14a; 1987 c.158 §11; 1987 c.603 §7; 1991 c.762 §2; 1993 c.508 §29; 1995 c.93 §28; 1995 c.696 §10; 1997 c.772 §11; 2003 c.576 §319; 2003 c.631 §2; 2003 c.786 §2]



Section 59.130



Section 59.131 - Effect of notice of intent to return unlawfully purchased security; contents of notice; registration of transaction.

(2) The notice shall contain:

(a) An offer to tender the security and interest from the date of purchase, at a rate equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money or the rate provided in the security if the security is an interest-bearing obligation, less the consideration paid for the security; and

(b) A statement of the effect on the seller’s rights of failure to respond as required in subsection (3) of this section.

(3) An action or suit under this section may be commenced after receipt of a notice as outlined in subsection (2) of this section:

(a) If the seller accepts the offer and gives notice of acceptance within three days after receipt of the offer and fails to receive the contents of such offer as specified in subsection (2)(a) of this section within one day from the date the notice of acceptance was sent; or

(b) If the seller elects to recover damages as specified in subsection (2)(b) of this section and gives notice of the election within 30 days after receipt of the offer.

(4) An offer to tender the security pursuant to this section involves the offer for sale of a security. The transaction must be registered under ORS 59.055 unless there is an exemption from the registration requirement or a notice is filed under ORS 59.049.

[1975 c.300 §3; 1985 c.349 §15; 1987 c.603 §8; 1997 c.772 §12; 2003 c.576 §320]



Section 59.135 - Fraud and deceit with respect to securities or securities business.

(1) To employ any device, scheme or artifice to defraud;

(2) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person; or

(4) To make or file, or cause to be made or filed, to or with the Director of the Department of Consumer and Business Services any statement, report or document which is known to be false in any material respect or matter.

[1967 c.537 §14]



Section 59.137 - Liability in connection with violation of ORS 59.135; damages; defense; attorney fees; limitations on proceeding.

(2) Any person who directly or indirectly controls a person liable under subsection (1) of this section and every partner, limited liability company manager, including a member who is a manager, officer or director or a person occupying a status or performing functions of a person liable under subsection (1) of this section, is jointly and severally liable to the same extent as a person liable under subsection (1) of this section, unless the person who may be liable under this subsection sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts on which the liability is based.

(3) Any person held liable under this section is entitled to contribution from those persons jointly and severally liable with that person.

(4) Except as provided in subsection (5) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(5) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (4) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

(6) An action or suit may be commenced under this section within the later of:

(a) Three years after the date of the purchase or sale of a security to which the action or suit relates; or

(b) Two years after the person bringing the action or suit discovered or should have discovered the facts on which the action or suit is based.

(7) Failure to commence an action or suit under this section on a timely basis is an affirmative defense.

[2003 c.631 §4; 2003 c.786 §3]



Section 59.140



Section 59.145 - Effect of notice filing, registration or license.

(2) It is unlawful to make, or cause to be made, to a prospective purchaser, customer or client a representation inconsistent with subsection (1) of this section.

[1967 c.537 §15; 1989 c.197 §6; 1997 c.772 §13]



Section 59.150



Section 59.155 - Director is agent for service of process; manner of service; exceptions.

(a) Every licensee or registrant or applicant for a license or registration of a security, every person who files a notice under ORS 59.049 or 59.175, and every person who offers or sells a security in this state, directly or indirectly, unless the security or the sale is exempt from ORS 59.055; and

(b) Every person, a resident or nonresident of this state, who has engaged in conduct prohibited or made actionable under the Oregon Securities Law.

(2) Service shall be made by:

(a) Serving the director or a clerk on duty at the Department of Consumer and Business Services a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, or by mailing to the department a copy of the process, notice or demand by certified or registered mail, and a $2 fee for each party being served;

(b) Transmittal by the person instituting the proceeding of notice of the service on the director and one copy of the process, notice or demand and accompanying papers to the person being served by certified mail:

(A) At such person’s address, if any, as shown by the records of the director; and

(B) At such address the use of which the person initiating the proceedings knows or on the basis of reasonable inquiry has reason to believe is most likely to result in actual notice; and

(c) Filing with the appropriate court or other body, as part of the return of service, of the return receipt of mailing and an affidavit of the person initiating the proceedings that this section has been complied with.

(3) The procedure permitted by this section shall not be available when personal jurisdiction can otherwise be obtained in this state.

(4) After completion of initial service upon the director, no additional documents need be served upon the director to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

[1967 c.537 §16; 1987 c.603 §9; 1989 c.197 §7; 1997 c.772 §14]



Section 59.160



Section 59.165 - Licensing of broker-dealers, investment advisers and salespersons required; rules.

(2) A broker-dealer or state investment adviser may not be licensed in this state unless the broker-dealer or state investment adviser has at least one salesperson licensed in this state.

(3) It is unlawful for a broker-dealer or issuer or owner of securities to employ a salesperson to act in this state unless the salesperson is licensed under the Oregon Securities Law to the broker-dealer or issuer or owner of securities. Only a natural person may be licensed as a salesperson.

(4) It is unlawful for:

(a) A state investment adviser to employ an investment adviser representative in this state unless the investment adviser representative is licensed under the Oregon Securities Law to the state investment adviser;

(b) A federal covered investment adviser to employ an investment adviser representative who has a place of business in this state to act in this state unless the investment adviser representative is licensed under the Oregon Securities Law to the federal covered investment adviser; or

(c) An individual, except as otherwise provided in subsection (8) of this section, to transact business in this state as an investment adviser representative unless the individual is licensed as an investment adviser representative. Only a natural person may be licensed as an investment adviser representative.

(5) A person may not be licensed as:

(a) A salesperson or investment adviser representative for more than one broker-dealer, federal covered investment adviser, state investment adviser or issuer or owner of securities at the same time, except as may be allowed by rule or order of the Director of the Department of Consumer and Business Services.

(b) A salesperson or investment adviser representative unless the person is employed by a broker-dealer, federal covered investment adviser, state investment adviser or issuer or owner of securities.

(6) It is unlawful for any person to transact business in this state as a state investment adviser unless the person:

(a) Is licensed as such under the Oregon Securities Law; or

(b) Is licensed as a broker-dealer without the imposition of a condition under ORS 59.215 (4).

(7) Except for federal covered investment advisers whose activities are described by ORS 59.015 (20)(b) and licensed broker-dealers transacting business as federal covered investment advisers in this state, it is unlawful for any federal covered investment adviser to conduct an advisory business in this state unless such person makes notice filings with the director of such documents filed with the Securities and Exchange Commission as the director may by rule or otherwise require and pays the fee, including the notice filing fee, described in ORS 59.175. The director may issue an order suspending the conduct of an investment advisory business in this state if the director finds that there is a failure to comply with any requirement under this section.

(8) Notwithstanding any other provision of this section, an individual performing the activities of an investment adviser representative and who would otherwise be required to be licensed as an investment adviser representative is not required to be separately licensed as an investment adviser representative if:

(a) The individual is licensed to a licensed broker-dealer, the broker-dealer is transacting business as a federal covered investment adviser or a state investment adviser under the provisions of subsection (6)(b) of this section and the person is performing investment adviser activities on behalf of the broker-dealer; or

(b) The individual is licensed to a licensed broker-dealer and the broker-dealer directly receives all compensation otherwise earned by the person in connection with the investment advisory activities being transacted in this state. The broker-dealer may or may not further distribute any or all compensation received to the licensed salesperson.

[1967 c.537 §17; 1973 c.366 §5; 1985 c.349 §16; 1987 c.603 §10; 1989 c.197 §8; 1993 c.508 §30; 1995 c.622 §12; 1997 c.772 §15; 1999 c.53 §2; 2003 c.270 §4; 2003 c.785 §5]



Section 59.170



Section 59.175 - Procedures for notice filing and licensing; rules; examination; bond, letter of credit or other security; filing trade name or assumed business name; fees.

(2) The director may require an applicant for a license as a broker-dealer or state investment adviser, including the applicant’s partners, directors, officers or any person occupying a similar status or performing similar functions, and any person directly or indirectly controlling such applicant and a person for whom application for a license as a salesperson or investment adviser representative is made, to pass an examination on such person’s knowledge and understanding of the Oregon Securities Law and the securities business. The director may establish by rule a fee for the examination.

(3) The director may make such further examination of the applicant and the applicant’s affairs as the director deems advisable and may require by rule or order that the applicant publish an announcement of the application in such manner as the director may specify.

(4)(a) Except as otherwise provided in paragraph (b) or (c) of this subsection, every applicant for a license as a broker-dealer or state investment adviser shall file with the director a corporate surety bond or irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or such other security as the director may approve by rule running to the State of Oregon in a sum to be established by rule of the director, but in no event more than $100,000.

(b) Licensed broker-dealers subject to section 15 of the Securities Exchange Act of 1934, as amended, are not required to comply with paragraph (a) of this subsection, nor are such licensed broker-dealers required to comply with any net capital requirements imposed by the director by rule or otherwise.

(c) A licensed state investment adviser who has its principal place of business in a state other than this state shall be exempt from the requirements of paragraph (a) of this subsection and shall be further exempt from any net capital requirements imposed by the director by rule or otherwise, provided that any such licensed state investment adviser is registered or licensed as a state investment adviser in the state where it maintains its principal place of business and is in compliance with such state’s bonding or net capital requirements.

(5)(a) Subject to paragraph (b) of this subsection, if the application, surety bond, irrevocable letter of credit or other security and fees are in order and the director is satisfied that the application should not be denied upon one or more of the grounds specified in ORS 59.205 to 59.225, the director shall license the broker-dealer, state investment adviser, salesperson or investment adviser representative.

(b) If the director determines under ORS 59.205 or 59.215 that a condition or restriction should apply to the license, the director, at the time the license is issued, shall specify in writing to the licensee the condition or restriction applicable to the license.

(6) A licensee under ORS 59.165 shall amend the license application when there are material changes in the information contained in the original application.

(7) An applicant for or a person holding a license issued under ORS 59.005 to 59.451 may file with the director a trade name, as defined in ORS 647.005, or an assumed business name, as defined in ORS 648.005. The trade name or assumed business name shall be filed in a form and manner established by rule by the director. If the application is complete and the fee described in subsection (8) of this section is paid, the director shall issue an order authorizing the licensee to operate under the trade name or assumed business name. The order shall remain in effect until canceled, suspended or revoked.

(8) The director shall charge and collect fees for:

(a) An application for a license as a broker-dealer or state investment adviser;

(b) An application to renew a license as a broker-dealer or state investment adviser;

(c) An application for a license as a salesperson;

(d) An application to renew a license as a salesperson;

(e) An application for a license as an investment adviser representative;

(f) An application to renew a license as an investment adviser representative;

(g) A notice filing for a federal covered investment adviser;

(h) A notice filing renewal for a federal covered investment adviser; and

(i) A filing for use of a trade name or an assumed business name.

(9)(a) The director shall set the fees described in subsection (8) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

(b) The director may adjust the amount of a fee described in subsection (8) of this section every two years to reflect changes in the national midpoint for a similar fee.

(c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

(10) Except as provided in this subsection, the fees under this section are not refundable. The director may provide for a method of equitably adjusting the payment of fees for broker-dealers, federal covered investment advisers, state investment advisers, salespersons and investment adviser representatives when the director determines that the changes in filing periods and expiration dates under ORS 59.185 are not equitable for the person making the payment.

[1967 c.537 §18; 1969 c.137 §4; 1971 c.624 §3; 1985 c.349 §17; 1987 c.603 §11; 1989 c.197 §9; 1991 c.331 §16; 1993 c.508 §31; 1997 c.631 §376; 1997 c.772 §16; 1999 c.53 §3; 2001 c.32 §2; 2003 c.270 §5; 2003 c.785 §4]



Section 59.180



Section 59.185 - Expiration of license; rules for renewal; change in personnel.

(2)(a) Every license of an issuer’s or owner’s salesperson expires when the securities are no longer authorized for sale or one year after the date of issuance, whichever is sooner.

(b) Unless the director establishes a different expiration date for the purposes of coordination with any national registration or licensing system, every license of a salesperson licensed to a broker-dealer and every license of an investment adviser representative licensed to a state investment adviser expires on the same date that the license of the broker-dealer or state investment adviser expires.

(c) Unless the director establishes a different expiration date for the purposes of coordination with any national registration or licensing system, every license of an investment adviser representative licensed on behalf of a federal covered investment adviser expires the earlier of one year after the date of issuance or the date the notice of the federal covered investment adviser expires.

(3) The director by rule shall establish procedures for renewing licenses of broker-dealers, state investment advisers, investment adviser representatives and salespersons, and for the annual renewal of notice filings made on behalf of federal covered investment advisers.

(4) If there is a change in the partners, directors, officers, persons occupying similar positions or performing similar functions, or persons directly or indirectly controlling a broker-dealer or state investment adviser, written notification of such change shall promptly be filed with the director. No fee shall be required for such notification. An examination may be required of any such individual who is newly connected with or interested in the licensee.

[1967 c.537 §19 (1), (2), (3); 1969 c.137 §5; 1985 c.349 §18; 1987 c.603 §12; 1989 c.197 §10; 1993 c.508 §32; 1997 c.772 §17; 1999 c.59 §14; 2003 c.270 §6]



Section 59.190



Section 59.193



Section 59.195 - Licensees to keep records; inspection; filing of financial reports.

(2) Subject to the provisions of section 15 of the Securities Exchange Act of 1934, as amended, and section 222 of the Investment Advisers Act of 1940, as amended, every broker-dealer, state investment adviser, investment adviser representative and salesperson shall file with the director such financial reports or other information as the director by rule or order may require. Licensed broker-dealers, state investment advisers, investment adviser representatives and salespersons shall promptly amend any document filed with the director which is or becomes incomplete or inaccurate in any material respect. Federal covered investment advisers shall promptly amend any document otherwise required to be filed with the director when the federal covered investment adviser is required to file an amendment with the United States Securities and Exchange Commission.

(3) A state investment adviser that has its principal place of business in a state other than this state, and the investment adviser representatives of such a state investment adviser, shall be exempt from the requirements of subsection (1) of this section provided that the state investment adviser is registered as a state investment adviser in the state where it has its principal place of business and is in compliance with all such state’s requirements relating to accounts and records.

(4)(a) Every broker-dealer and salesperson of such broker-dealer shall file with the director only such financial reports or other information as is otherwise required to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

(b) Every state investment adviser that has its principal place of business in a state other than this state, and the investment adviser representatives of the state investment adviser, shall file with the director only the financial reports or other information that is required by the state in which the state investment adviser maintains its principal place of business, provided the state investment adviser is licensed in such state and is in compliance with all of such state’s reporting requirements.

[1967 c.537 §19(4), (5); 1985 c.349 §20; 1987 c.603 §13; 1989 c.197 §11; 1993 c.508 §33; 1997 c.772 §18]



Section 59.200



Section 59.205 - Grounds for denying, suspending, revoking or imposing condition or restriction on license.

(1) Is insolvent, either in the sense that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as they mature, or is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

(2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession or unfair or unethical practices or conduct in connection with the purchase or sale of any security.

(3) Has willfully or repeatedly violated or failed to comply with any provision of the Oregon Securities Law, any condition or restriction imposed on a license or any rule or order of the director.

(4) Has been convicted of a misdemeanor an essential element of which is fraud or of a felony.

(5) Is not qualified to conduct a securities business on the basis of such factors as training, experience and knowledge of the securities business.

(6) Has filed an application for a license which as of the date the license was issued, or as of the date of an order conditioning, restricting, denying, suspending or revoking a license, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact.

(7) Has failed to account to persons interested for all money or property received.

(8) Has not delivered after a reasonable time, to persons entitled thereto, securities held or to be delivered.

(9) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business.

(10) Is the subject of an order of the director conditioning, restricting, denying, suspending or revoking a license as a broker-dealer, state investment adviser, investment adviser representative or salesperson.

(11) Is the subject of an order of the director under:

(a) ORS chapter 645 involving a violation of any provision of the Oregon Commodity Code or any rule or order of the director adopted or entered under ORS chapter 645; or

(b) ORS 86A.095 to 86A.198 involving a violation of any provision of ORS 86A.095 to 86A.198 or any rule or order of the director adopted or entered under ORS 86A.095 to 86A.198.

(12) Is the subject of any of the following orders that are currently effective and were issued within the last five years:

(a) An order by the securities agency or administrator of another state or Canadian province or territory, or by the Securities and Exchange Commission, entered after notice and opportunity for hearing, denying, suspending or revoking the person’s registration or license as a broker-dealer, federal covered investment adviser, state investment adviser, investment adviser representative or salesperson, or the substantial equivalent of those terms as defined in the Oregon Securities Law;

(b) A suspension or expulsion from membership in or association with a member of a self-regulatory organization registered under the Securities Exchange Act of 1934, as amended, the Commodity Exchange Act or the Investment Advisers Act of 1940, as amended;

(c) A United States Postal Service fraud order;

(d) A cease and desist order entered after notice and opportunity for hearing by the director, the securities agency or administrator of another state or a Canadian province or territory, the Securities and Exchange Commission or the Commodity Futures Trading Commission; or

(e) An order by the Commodity Futures Trading Commission denying, suspending or revoking registration under the Commodity Exchange Act.

(13) Has failed, reasonably to supervise the salespersons or investment adviser representatives of the applicant or licensee.

(14) Has failed to comply with the requirements of ORS 59.195 to make and keep records prescribed by rule or order of the director, to produce such records required by the director or to file any financial reports or other information the director by rule or order may require.

[1967 c.537 §20(1); 1969 c.137 §6; 1985 c.349 §21; 1987 c.603 §14; 1989 c.197 §12; 1993 c.508 §34; 1997 c.772 §19; 2001 c.32 §3; 2003 c.270 §7]



Section 59.210



Section 59.211



Section 59.215 - Action against applicant or licensee for act or omission of associate; exceptions.

(1) This section shall not apply to any issuer of a federal covered security, a federal covered investment adviser or to ORS 59.205 (1).

(2) The director may not enter an order against a broker-dealer or state investment adviser on the basis of the lack of qualification under ORS 59.205 (5) of any person other than:

(a) The broker-dealer or state investment adviser if the broker-dealer or state investment adviser is an individual; or

(b) A salesperson of the broker-dealer or investment adviser representative of the state investment adviser.

(3) The director may not enter an order solely on the basis of lack of experience if the applicant or licensee is qualified by training or knowledge or both.

(4) If the director finds that an applicant for an initial license or a license renewal as a broker-dealer is not qualified as a state investment adviser, the director may condition the applicant’s license as a broker-dealer upon its not transacting business in this state as a state investment adviser.

[1967 c.537 §20(2); 1985 c.349 §22; 1987 c.603 §15; 1989 c.197 §13; 1993 c.508 §35; 1997 c.772 §20; 2001 c.32 §4]



Section 59.220



Section 59.225 - Cancellation of license or application; application for withdrawal; effect of suspension or revocation.

(2)(a) A broker-dealer, state investment adviser, investment adviser representative or salesperson may withdraw a license by filing an application to withdraw. Unless the director determines that the license should be suspended or revoked, the director shall allow the withdrawal subject to any conditions, limitations and restrictions the director may impose.

(b) A federal covered investment adviser may terminate a notice filing pursuant to ORS 59.165 (7) by providing the director with written notice of such termination in accordance with the procedures established by the director.

(3) When an investment adviser representative of a federal covered investment adviser begins or terminates an association with such federal covered investment adviser, the federal covered investment adviser or investment adviser representative shall promptly notify the director in writing in accordance with the procedures established by the director.

(4) The suspension of a license of a broker-dealer or state investment adviser shall suspend the license of any salesperson of the broker-dealer or the license of any investment adviser representative of the state investment adviser. The revocation, cancellation, withdrawal or expiration of a license of a broker-dealer or state investment adviser shall cancel the license of any salesperson of the broker-dealer or the license of any investment adviser representative of the state investment adviser.

(5) The suspension of a registration of securities suspends the license of any salesperson licensed to the issuer or owner of the securities. The revocation, cancellation, withdrawal or expiration of the registration of securities cancels the license of any salesperson licensed to the issuer or owner of the securities.

[1967 c.537 §20(3), (4), (5); 1985 c.349 §23; 1987 c.603 §16; 1989 c.197 §14; 1993 c.508 §36; 1997 c.772 §21]



Section 59.230



Section 59.235 - General supervision over persons dealing in securities.

[1967 c.537 §21; 1985 c.349 §24; 1987 c.603 §17; 1989 c.197 §15; 1993 c.508 §37; 1997 c.772 §22]



Section 59.240



Section 59.245 - Investigations; publicity with respect to violations; cease and desist order.

(1) May make such public or private investigations within or outside this state as the director deems necessary to determine whether a person has violated or is about to violate any provision of the Oregon Securities Law or any rule or order of the director, or to aid in the enforcement of the Oregon Securities Law or in the formulation of rules and forms thereunder;

(2) May require or permit a person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated;

(3) May publish information concerning any violation of the Oregon Securities Law or any rule or order of the director; and

(4) If the director has reason to believe that any person has engaged, is engaging or is about to engage in any violation of the Oregon Securities Law, may issue an order, subject to ORS 59.295, directed to the person to cease and desist from the violation or threatened violation.

[1967 c.537 §22; 1973 c.366 §6; 1999 c.315 §2; 2007 c.71 §14]



Section 59.250



Section 59.255 - Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties.

(2) The court may fine the person against whom the order is entered not more than $20,000 for each violation, which shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each day’s continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $100,000. If the court finds that the defendant has violated any provision of the Oregon Securities Law or any such rule or order, the court may appoint a receiver, who may be the director, for the defendant or the defendant’s assets. The court may not require the director to post a bond.

(3) The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

(4) The director may include in any action authorized by this section:

(a) A claim for restitution or damages under ORS 59.115, 59.127 or 59.137, on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award appropriate relief to such persons, if the court finds that enforcement of the rights of such persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical; or

(b) A claim for disgorgement of illegal gains or profits derived. Any recovery under this paragraph shall be turned over to the General Fund of the State Treasury unless the court requires other disposition.

(5) The provisions of this section do not apply to:

(a) A failure to file a notice and pay a fee pursuant to ORS 59.049 (1), (2) or (3);

(b) A failure to file a notice and pay a fee pursuant to ORS 59.165 (7);

(c) A failure to pay a fee pursuant to ORS 59.175 (8); or

(d) A violation of any rule adopted by the director pursuant to ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8).

[1967 c.537 §23; 1971 c.394 §1; 1975 c.300 §4; 1981 c.897 §10; 1985 c.349 §26; 1995 c.696 §11; 1997 c.772 §23; 1999 c.53 §4; 1999 c.315 §3; 2003 c.631 §5]



Section 59.260



Section 59.265 - Procedure when assets or capital of broker-dealer or investment adviser found impaired; involuntary liquidation.

(2) If any person refuses to permit the director to take such possession, the director may apply to the circuit court of the county in which the principal place of business of such person is located for an order appointing a receiver, who may be the director, to take such possession.

(3) If the deficiency in assets or capital has not been made good or the unsound condition remedied within 60 days from the date when the director or receiver took possession, the property, business and assets of such person located in this state shall be liquidated. If a receiver has not been appointed, the director shall apply for such appointment by the court in which the inventory was filed. The liquidation shall proceed as provided by law for liquidation of a private corporation in receivership.

(4) The expenses of the receiver and compensation of counsel, as well as all expenditures required in the liquidation proceedings, shall be fixed by the director, subject to the approval of the court, and, upon certification by the director, shall be paid out of the funds in the hands of the director as such receiver.

[1967 c.537 §24; 1987 c.603 §18; 1993 c.508 §38; 1997 c.772 §24; 2003 c.576 §186]



Section 59.275 - Burden of proof.

[1967 c.537 §25]



Section 59.285 - Rules; financial statements.

(2) No rule may be made, amended or rescinded unless the director finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the provisions of the Oregon Securities Law.

(3) Except as provided in subsection (4) of this section, all financial statements required by the Oregon Securities Law shall be prepared in accordance with generally accepted accounting principles. The director may by rule prescribe:

(a) The form and content of financial statements required under the Oregon Securities Law;

(b) The circumstances under which consolidated financial statements shall be filed; and

(c) Whether any required financial statements shall be certified by independent or certified public accountants.

(4) Subsection (3) of this section does not apply to any broker-dealer that is subject to the financial reporting requirements of the Securities Exchange Act of 1934, as amended, to any federal covered investment adviser or to any state investment adviser that has its principal place of business outside this state and is registered with the state in which the state investment adviser’s principal place of business is located.

[1967 c.537 §28; 1987 c.603 §19; 1997 c.772 §25]



Section 59.295 - Notice of orders; hearings on orders.

(a) The issuer and applicant or registrant affected thereby with respect to orders entered pursuant to ORS 59.085 and 59.105;

(b) The applicant or licensee and any investment adviser representative or salesperson affected thereby with respect to orders entered pursuant to ORS 59.205; or

(c) All interested persons with respect to orders entered pursuant to any other provision of the Oregon Securities Law, except ORS 59.095.

(2) If timely demand for a hearing is filed by a person entitled to notice of the order, the director shall hold a hearing on the order as provided by ORS chapter 183. In the absence of a timely demand for a hearing, no person shall be entitled to judicial review of the order.

(3) After the hearing, the director shall enter a final order vacating, modifying or affirming the order.

(4) The director may enter a final order revoking a license or registration notwithstanding the fact that the license or registration has expired, if the initial order of revocation was issued prior to expiration of the license or registration.

[1967 c.537 §26; 1985 c.349 §27; 1987 c.603 §22; 1989 c.197 §16; 1991 c.734 §2d; 1997 c.772 §26]



Section 59.305 - Judicial review of orders.

(2) A judgment of a reviewing court under ORS chapter 183 may not bar the director from thereafter vacating or modifying an order involved in the proceeding for review, or entering any new order, for a proper cause which was not decided by the reviewing court.

[1967 c.537 §27; 2003 c.576 §321]



Section 59.310



Section 59.315 - Oaths and subpoenas in proceedings before director.

(2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court or of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

[1967 c.537 §29; 1989 c.980 §5a]



Section 59.320



Section 59.325 - Certified copies of documents; fee; effect of certification.

(2) A certificate of the director as to compliance or noncompliance with licensing or registration provisions of the Oregon Securities Law shall be taken and received in a civil or criminal proceeding in this state as prima facie evidence of the facts stated in the certificate.

[1967 c.537 §30; 1987 c.603 §23; 1989 c.197 §17]



Section 59.330



Section 59.331 - Scope of Attorney General powers; consent of director; powers of circuit court; damages, restitution, disgorgement and other penalties.

(a) Make public or private investigations within or outside this state as the Attorney General considers necessary to:

(A) Determine whether a person has violated or is about to violate any provision of the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law; or

(B) Aid in the enforcement of the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law.

(b) Require or permit a person to file a statement in writing, under oath or otherwise as the Attorney General determines, as to all the facts and circumstances concerning a matter to be investigated.

(c) Administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the Attorney General considers relevant or material to an investigation.

(d) Bring suit in the name and on behalf of the State of Oregon in the circuit court of any county to:

(A) Enjoin any acts or practices the Attorney General has reason to believe that a person has engaged, is engaging or is about to engage in that constitute a violation of any provision of the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law; or

(B) Enforce compliance with the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law.

(2) The Attorney General may take action under subsection (1) of this section only in connection with any of the following alleged violations or cases:

(a) Alleged violations involving companies whose securities are listed on the New York Stock Exchange, the American Stock Exchange or the National Association of Securities Dealers Automated Quotation System, Inc. National Market System;

(b) Cases in which the Attorney General is pursuing or intends to pursue an investigation or litigation under ORS 166.715 to 166.735;

(c) Cases in which the Attorney General is pursuing or intends to pursue an investigation or litigation under ORS 336.184 and 646.605 to 646.652; or

(d) Cases in which the Attorney General is pursuing or intends to pursue an investigation or litigation under ORS 646.705 to 646.805.

(3) The Attorney General may take action under subsection (1) of this section with respect to cases described in subsection (2)(b), (c) or (d) of this section only after receiving the director’s consent. The director may elect to be a named party in any action the Attorney General takes.

(4) Each witness who appears before the Attorney General under a subpoena issued under this section shall receive the fees and mileage provided for witnesses in ORS 44.415 (2). If a person fails to comply with a subpoena issued under this section or if a party or witness refuses to testify on any matters, the judge of the circuit court of any county, on the application of the Attorney General, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court.

(5) In an action brought under this section, a court:

(a) Shall grant a permanent or temporary injunction, restraining order or writ of mandamus upon a proper showing by the Attorney General under subsection (1)(d) of this section.

(b) May award reasonable attorney fees to:

(A) The Attorney General if the Attorney General prevails in an action under this section.

(B) A defendant if the defendant prevails in an action under this section and the court determines that the Attorney General had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

(6) The Attorney General may include any of the following in an action authorized by this section:

(a) A claim for restitution or damages under ORS 59.115, 59.127 or 59.137, on behalf of the persons injured by the act or practice constituting the subject matter of the action. If the court finds that enforcement of the rights of the injured persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical, the court has jurisdiction to award appropriate relief to the injured persons.

(b) A claim for disgorgement of illegal gains or profits derived. The Attorney General shall deposit any moneys recovered under this paragraph in the General Fund of the State Treasury unless the court requires other disposition.

(c) A claim for the appointment of a receiver of any property derived by means of any act or practice that constitutes a violation of any provision of the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law and of any books of account and papers relating to the property. Property for which a receiver may be appointed includes other property with which the property derived by means of a violation has been commingled if the property cannot be identified in kind because of the commingling. The receiver shall take possession of the property, books and papers and shall liquidate the property for the benefit of all persons who intervene in the action and establish an interest in the property. Subject to the approval of the court, the expenses and attorney fees of the receiver and any expenditures required in the liquidation proceeding shall be paid out of the funds of the receivership. The receiver may be the Attorney General. The court may not require the Attorney General to post a bond.

(d) A claim for a fine of not more than $20,000 for each violation. The fine shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each day’s continuance is a separate violation, but the maximum penalty for any continuing violation may not exceed $100,000.

(7) This section does not apply to:

(a) A failure to file a notice and pay a fee under ORS 59.049 (1), (2) or (3);

(b) A failure to file a notice and pay a fee under ORS 59.165 (7);

(c) A failure to pay a fee under ORS 59.175 (8);

(d) A violation of any rule adopted by the director under ORS 59.165 (7); or

(e) A company that the director has licensed under ORS 59.165.

[2007 c.481 §2]



Section 59.335 - Application of certain sections.

(a) An offer to sell is made in this state; or

(b) An offer to buy is made and accepted in this state.

(2) ORS 59.145 and 59.165 (1) apply to persons who buy or offer to buy when:

(a) An offer to buy is made in this state; or

(b) An offer to sell is made and accepted in this state.

(3) ORS 59.135, 59.145 and 59.165, insofar as federal covered investment advisers or state investment advisers are concerned, apply when an act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state.

[1967 c.537 §31(1), (2), (6); 1987 c.603 §29; 1997 c.772 §27; 2003 c.631 §6; 2005 c.22 §39]



Section 59.340



Section 59.345 - When offer to sell or buy is made in this state.

(a) Originates from this state; or

(b) Is directed by the offeror to this state and received at the place to which it is directed (or at any post office in this state in the case of a mailed offer).

(2)(a) For the purpose of ORS 59.335, an offer to buy or to sell is accepted in this state when acceptance:

(A) Is communicated to the offeror in this state; and

(B) Has not previously been communicated to the offeror, orally or in writing, outside this state.

(b) Acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed (or at any post office in this state in the case of a mailed acceptance).

(3) An offer to sell or to buy is not made in this state solely because:

(a) A publisher circulates or there is circulated on behalf of the publisher in this state any bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the past 12 months; or

(b) A radio or television program originating outside this state is received in this state.

[1967 c.537 §31(3),(4),(5)]



Section 59.350 - Treatment of certain transactions.

(1) A transaction with spouses married to each other is treated as a transaction with one person. The securities may be held jointly or individually.

(2) A transaction with an entity is treated as a transaction with one person. However, if an entity is formed substantially for the purpose of acquiring the securities that are offered, each security holder shall be counted as a separate person.

[1985 c.349 §11; 2015 c.629 §4]



Section 59.355 - Corporations subject to other laws.

(1) Does not repeal any law regulating the organization of corporations in this state or the admission of any foreign corporation.

(2) Is additional to any provisions regulating the organization of a corporation under the laws of this state or the admission of a foreign corporation to do business in this state.

[1967 c.537 §32]



Section 59.365 - Common-law and statutory rights not limited.

[1967 c.537 §33]



Section 59.370 - Limitation on liability for good faith act or omission; reports regarding salespersons or investment adviser representatives; limitation on liability related to reports; rules.

(2) A broker-dealer, federal covered investment adviser or state investment adviser shall report information to the director regarding salespersons or investment adviser representatives licensed to the broker-dealer, federal covered investment adviser or state investment adviser. The director, by rule, shall establish the reporting requirements under this subsection. In adopting rules under this subsection, the director shall consider and to the greatest extent practicable adopt the applicable public reporting requirements of the National Association of Securities Dealers, Inc., and the federal Securities and Exchange Commission.

(3) A broker-dealer, federal covered investment adviser or state investment adviser is not liable in any civil action by or on behalf of a salesperson or an investment adviser representative, including counterclaims, third-party claims or cross-claims, that is related to an alleged untrue statement made in connection with a report made under subsection (2) of this section, unless the salesperson or investment adviser representative shows by clear and convincing evidence that:

(a) The broker-dealer, federal covered investment adviser or state investment adviser knew at the time the report was made that the report contained a statement regarding the salesperson or investment adviser representative that was false in any material respect; or

(b) The broker-dealer, federal covered investment adviser or state investment adviser acted in reckless disregard as to the statement’s truth or falsity.

[1987 c.603 §21; 2001 c.434 §1]



Section 59.375



Section 59.405



Section 59.410



Section 59.415



Section 59.420



Section 59.425



Section 59.430



Section 59.435



Section 59.440



Section 59.445



Section 59.450



Section 59.451 - Prohibition against filing false statement by person under investigation or examination.

[1985 c.349 §25]



Section 59.510



Section 59.520



Section 59.530



Section 59.535 - Definitions for ORS 59.535 to 59.585.

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) "Devisee" means any person designated in a will to receive a disposition of real or personal property.

(3) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(4) "Person" means an individual, a corporation, an organization or other legal entity.

(5) "Personal representative" includes executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status.

(6) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(7) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(8) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9) "Security" means a share, participation or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account.

(10) "Security account" means:

(a) A reinvestment account associated with a security, a securities account with a broker, cash, cash equivalents, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner’s death;

(b) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner’s death; or

(c) An investment management account, a safekeeping account or a custody account with a financial institution or trust company, as those terms are defined in ORS 706.008, including the securities in the account and cash, cash equivalents, interest, earnings or dividends earned or declared on a security in the account, whether or not credited to the account before the owner’s death.

(11) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

[1991 c.306 §1; 2007 c.514 §1]



Section 59.540 - Registration in beneficiary form; sole or joint tenancy ownership.

[1991 c.306 §2]



Section 59.545 - Registration in beneficiary form; applicable law.

[1991 c.306 §3]



Section 59.550 - Origination of registration in beneficiary form.

[1991 c.306 §4]



Section 59.555 - Form of registration in beneficiary form.

[1991 c.306 §5]



Section 59.560 - Effect of registration in beneficiary form.

[1991 c.306 §6]



Section 59.565 - Ownership on death of owner.

[1991 c.306 §7]



Section 59.570 - Protection of registering entity.

(2) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in ORS 59.535 to 59.585.

(3) A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with ORS 59.565 and does so in good faith reliance on the registration, on ORS 59.535 to 59.585 and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary’s representatives, or other information available to the registering entity. The protections of ORS 59.535 to 59.585 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under ORS 59.535 to 59.585.

(4) The protection provided by ORS 59.535 to 59.585 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

[1991 c.306 §8]



Section 59.575 - Nontestamentary transfer on death.

(2) ORS 59.535 to 59.585 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.

[1991 c.306 §9]



Section 59.580 - Terms, conditions and forms for registration.

(2) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(a) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.

(b) Multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr.

(c) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. SUB BENE Peter Q. Brown
or
John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. LDPS.

[1991 c.306 §10]



Section 59.585 - Short title; rules of construction.

(2) ORS 59.535 to 59.585 shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of ORS 59.535 to 59.585 among states enacting it.

(3) Unless displaced by the particular provisions of ORS 59.535 to 59.585, the principles of law and equity supplement its provisions.

[1991 c.306 §11]



Section 59.610



Section 59.620



Section 59.660



Section 59.670



Section 59.680



Section 59.690



Section 59.700



Section 59.710 - Definitions for ORS 59.710 to 59.830.

(1) "Security," "securities" or "securities or commodities," mean and include all evidences of debt or property and options for their purchase, shares in any corporation or association, bonds, coupons, scrip, rights, choses in action, and other evidences of debt or property, and options for their purchase, or anything movable that is bought and sold.

(2) "Broker" means and includes every person who in this state engages, either for all or part of the person’s time, in the business of selling any securities or commodities, or purchasing, or otherwise acquiring securities or commodities from another for the purpose of reselling them or offering them for sale to the public; or in the business of offering, buying or selling, or otherwise dealing or trading in securities or commodities, as agent or principal, for commission or at a profit; and every person who deals in futures or differences in market quotations of prices or values of any securities or commodities, or accepts margins on purchases or sales, or pretended purchases or sales of securities or commodities.

(3) "Bucket shop" means any building, or any room, apartment, booth, office or store therein, or any other place where any contract prohibited by ORS 59.710 to 59.830 is made or offered to be made more than once and in the course of continuing or repeated transactions.

(4) "Bonds" includes the bonds or other evidences of debt of a corporation, company or association.



Section 59.720 - Application of ORS 59.710 to 59.830 to real estate contracts and brokers.

[Amended by 2001 c.300 §53]



Section 59.730 - Making contract involving securities without intending a bona fide sale or purchase.

(1) Intending that the contract shall be terminated, closed or settled according to, or upon the basis of the public market quotations of or prices made on any board of trade or exchange or market which deals in such commodities or securities, and without intending a bona fide purchase or sale of the same; or

(2) Intending that the contract shall be deemed terminated, closed and settled when the market quotations or prices mentioned in subsection (1) of this section for the securities or commodities named in the contract reach a certain figure, without intending a bona fide purchase or sale of the same; or

(3) Not intending the actual bona fide receipt or delivery of such securities or commodities, but intending a settlement of the contract based upon the difference in the public market quotations or prices, mentioned in subsection (1) of this section, at which the securities or commodities are, or are asserted to be, bought or sold. The prosecution, conviction and punishment of a corporation for violation of this section shall not be deemed to be a prosecution, conviction or punishment of any of its officers, directors or stockholders.



Section 59.740 - Conducting bucket shop or repeatedly making forbidden contracts.



Section 59.750 - Receipt or communication of prices for purpose of forbidden contract.



Section 59.760 - Reporting false sale of securities with intent to deceive.



Section 59.770 - Manipulating market by pretended sales.



Section 59.780 - Broker’s trading against customer’s order; violation of ORS 59.780 to 59.800 by member of broker’s firm.

(2) No broker, employed by a customer to sell stocks or bonds, while acting as broker for the customer in respect to the sale of such stocks or bonds, shall purchase for the broker’s own account the same kind or issue of stocks or bonds, with intent to trade against the customer’s order.

(3) Every member of a firm of brokers who either does, or consents or assents to the doing of, any act prohibited by this section, ORS 59.790 or 59.800 is guilty of violating the section prohibiting the act.



Section 59.790 - Insolvent broker-dealer receiving securities from customer.

[Amended by 1987 c.158 §12]



Section 59.800 - Pledge or sale by broker-dealer of customer’s securities.

(1) While having in the possession of the broker-dealer, for safekeeping or otherwise, stocks or bonds belonging to a customer, without having any lien thereon or any special property therein, pledge or dispose thereof without the customer’s consent; or

(2) While having in the possession of the broker-dealer stocks or bonds belonging to a customer on which the broker-dealer has a lien for indebtedness due to the broker-dealer by the customer, pledge the same for more than the amount due to the broker-dealer thereon, or otherwise dispose thereof for the broker-dealer’s own benefit, with or without the customer’s consent, and without having in possession of the broker-dealer or subject to control of the broker-dealer, stocks or bonds of the kind and amount to which the customer is then entitled, for delivery to the customer upon demand of the customer therefor and tender of the amount due thereon, and thereby cause the customer to lose, in whole or in part, such stocks or bonds, or the value thereof; or

(3) Fail, on demand, to deliver to any customer, stocks or bonds owned by the customer, and in the possession of such broker-dealer, upon payment or tender of the amount the same was pledged to secure.

[Amended by 1987 c.158 §13]



Section 59.810 - Delivery to customer of true statement of purchase or sale made by broker.



Section 59.820 - Actions against corporation for second violation.

(2) If a foreign corporation is convicted of a second offense under ORS 59.730 to 59.810, the circuit court has jurisdiction in an action brought as provided in subsection (1) of this section to restrain the corporation from doing business in this state.



Section 59.830 - Self-incrimination by witness; immunity from prosecution.



Section 59.840



Section 59.845



Section 59.850



Section 59.855



Section 59.860



Section 59.865



Section 59.870



Section 59.875



Section 59.880



Section 59.885



Section 59.890



Section 59.895



Section 59.900



Section 59.905



Section 59.910



Section 59.915



Section 59.920



Section 59.925



Section 59.930



Section 59.935



Section 59.940



Section 59.945



Section 59.950



Section 59.955



Section 59.960



Section 59.962



Section 59.965



Section 59.967



Section 59.969



Section 59.970



Section 59.971



Section 59.972



Section 59.973



Section 59.975



Section 59.977



Section 59.980

[Formerly 59.965; renumbered 86A.095 in 2009]



Section 59.990



Section 59.991 - Criminal penalties for ORS 59.005 to 59.451 and 59.710 to 59.830; exceptions.

(2) Violation of ORS 59.315 (2) or 59.810 is a Class A misdemeanor.

(3) This section does not apply to a failure to file a notice and pay a fee under ORS 59.049 (1), (2) or (3), nor to a failure to file a notice and pay a fee pursuant to ORS 59.165 (7), nor to a failure to pay a fee pursuant to ORS 59.175 (8), nor to a violation of any rule adopted by the director under ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8).

[1967 c.537 §35; 1981 c.292 §5; 1987 c.603 §24; 1997 c.772 §28; 1999 c.53 §5]



Section 59.992



Section 59.995 - Civil penalties for ORS 59.005 to 59.451 and 59.710 to 59.830; exceptions.

(2) Every violation is a separate offense and, in the case of a continuing violation, each day’s continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $100,000.

(3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

(4) This section does not apply to a failure to file a notice and pay a fee pursuant to ORS 59.049 (1), (2) or (3), nor to a failure to file a notice and pay a fee pursuant to ORS 59.165 (7), nor to a failure to pay a fee pursuant to ORS 59.175 (8), nor to a violation of any rule adopted by the director under ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8).

[1973 c.366 §10; 1975 c.491 §5; 1983 c.696 §7; 1985 c.349 §28; 1989 c.197 §18; 1991 c.734 §3; 1997 c.772 §29; 1999 c.53 §6; 1999 c.315 §4]



Section 59.996






Chapter 060 - Private Corporations

Section 60.001 - Definitions.

(1) "Anniversary" means the day each year that is exactly one or more years after:

(a) The date on which the Secretary of State files the articles of incorporation for a domestic corporation.

(b) The date on which the Secretary of State files an application for authority to transact business for a foreign corporation.

(2) "Articles of incorporation" means the articles described in ORS 60.047, amended and restated articles of incorporation, articles of conversion or articles of merger.

(3) "Authorized shares" means the shares of all classes that a domestic or foreign corporation is authorized to issue.

(4) "Conspicuous" means written, printed or typed in text that is italicized, boldfaced, of a contrasting color, capitalized or underlined or similarly enhanced so that a reasonable person against whom the writing is to operate should have noticed the writing.

(5) "Corporation" or "domestic corporation" means a corporation for profit that is incorporated under or subject to the provisions of this chapter and that is not a foreign corporation.

(6) "Delivery" means any method of delivery used in conventional commercial practice, whether by hand, mail, commercial delivery or electronic transmission.

(7) "Distribution" means a direct or indirect transfer of money or other property, except of a corporation’s own shares, or an incurrence of indebtedness by a corporation to or for the benefit of the corporation’s shareholders in respect of any of the corporation’s shares, in the form of a declaration or payment of a dividend, a purchase, redemption or other acquisition of shares, a distribution of indebtedness, or otherwise.

(8) "Domestic limited liability company" means an entity that is an unincorporated association that has one or more members and that is organized under ORS chapter 63.

(9) "Domestic nonprofit corporation" means a corporation not for profit that is incorporated under ORS chapter 65.

(10) "Domestic professional corporation" means a corporation that is organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

(11) "Electronic signature" has the meaning given that term in ORS 84.004.

(12) "Electronic transmission" means any process of communication that does not directly involve the physical transfer of paper and that is suitable for the recipient to retain, retrieve and reproduce information.

(13) "Employee" includes an officer but not a director, unless the director accepts duties that make the director also an employee.

(14) "Entity" includes a corporation, foreign corporation, nonprofit corporation, profit and nonprofit unincorporated association, business trust, partnership, two or more persons having a joint or common economic interest, any state, the United States, a federally recognized Native American or American Indian tribal government and any foreign government.

(15) "Foreign corporation" means a corporation for profit that is incorporated under laws other than the laws of this state.

(16) "Foreign limited liability company" means an entity that is an unincorporated association organized under laws other than the laws of this state and that is organized under a statute under which an association may be formed that affords to each of the entity’s members limited liability with respect to liabilities of the entity.

(17) "Foreign nonprofit corporation" means a corporation not for profit that is organized under laws other than the laws of this state.

(18) "Foreign professional corporation" means a professional corporation that is organized under laws other than the laws of this state.

(19) "Governmental subdivision" includes an authority, county, district and municipality.

(20) "Individual" means a natural person or the estate of an incompetent individual or a deceased individual.

(21) "Office," when used to refer to the administrative unit directed by the Secretary of State, means the office of the Secretary of State.

(22) "Person" means an individual or entity.

(23) "Principal office" means the physical street address of the office, in or out of this state, where the principal executive offices of a domestic or foreign corporation are located and designated in the annual report or in the application for authority to transact business in this state.

(24) "Proceeding" means a civil, criminal, administrative or investigatory action.

(25) "Record date" means the date established under this chapter on which a corporation determines the identity of the corporation’s shareholders and their shareholdings for purposes of this chapter.

(26) "Remote communication" means any method by which a person that is not physically present at the location at which a meeting occurs may nevertheless hear or otherwise communicate at substantially the same time with other persons at the meeting and have access to materials necessary to participate or vote in the meeting to the extent of the person’s authorization to participate or vote.

(27) "Shares" means the units into which the proprietary interest in a corporation is divided.

(28) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(29) "Signature" means any manual, facsimile, conformed or electronic signature.

(30) "Single voting group" means a voting group, the shares of which are entitled by the articles of incorporation or this chapter to vote generally on a matter.

(31) "State," when referring to a part of the United States, means a state, commonwealth, territory or insular possession of the United States and the agencies and governmental subdivisions of the state, commonwealth, territory or insular possession.

(32) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(33) "United States" includes a district, authority, bureau, commission, department and any other agency of the United States.

(34) "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders.

[1987 c.414 §64; 1989 c.1040 §2; 1999 c.362 §3; 1999 c.371 §2; 2001 c.104 §16; 2001 c.315 §32; 2003 c.80 §1; 2005 c.107 §1; 2009 c.14 §1; 2009 c.294 §4; 2013 c.158 §19; 2013 c.274 §1]



Section 60.004 - Filing requirements.

(2) This chapter must require or permit filing the document with the Office of the Secretary of State.

(3) The document must contain the information required by this chapter and may contain other information.

(4) The document must be legible.

(5) The document must be in the English language. The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(6) The document must be executed:

(a) By the chair of the board of directors of a domestic or foreign corporation, the corporation’s president or another of the corporation’s officers;

(b) If directors have not been selected or before the organizational meeting, by an incorporator;

(c) If the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by the fiduciary, receiver or trustee; or

(d) By an agent of a person identified in this subsection, if the person authorizes the agent to execute the document.

(7) The person that executes the document shall state beneath or opposite the signature the person’s name and the capacity in which the person signs. The document may, but is not required to, contain:

(a) The corporate seal;

(b) An attestation by the secretary or an assistant secretary; or

(c) An acknowledgment, verification or proof.

(8) If the Secretary of State has prescribed a mandatory form for the document under ORS 60.016, the document must be in or on the prescribed form.

(9) The document must be delivered to the Office of the Secretary of State and must be accompanied by the required fees.

(10) Delivery of a document to the office is accomplished only when the office actually receives the document.

[1987 c.52 §4; 1989 c.1040 §3; 1999 c.486 §5; 2013 c.159 §2]



Section 60.007 - Filing, service, copying and certification fees.

[1987 c.52 §6; 1989 c.383 §3; 1989 c.1040 §36; 1991 c.132 §3; 1999 c.362 §§4,4a]



Section 60.010



Section 60.011 - Effective time and date of document.

(2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.

[1987 c.52 §7; 1989 c.1040 §4]



Section 60.014 - Correcting filed document.

(2) A domestic or foreign corporation shall correct a document by delivering articles of correction to the office. The articles shall include the following:

(a) A description of the document, including its filing date, or a copy of the document.

(b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

(c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

(3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

[1987 c.52 §8]



Section 60.016 - Forms; rules.

[1987 c.52 §5; 1995 c.215 §6]



Section 60.017 - Filing duty of Secretary of State.

(2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 60.114, 60.117, 60.671, 60.674, 60.724, 60.727 and 60.787, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign corporation or its representative.

(3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

(4) The Secretary of State’s duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of State’s filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The Secretary of State’s refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

[1987 c.52 §9; 1989 c.1040 §5; 1999 c.486 §6]



Section 60.020



Section 60.021 - Appeal from Secretary of State’s refusal to file document.

[1987 c.52 §10]



Section 60.024 - Evidentiary effect of copy of filed document.

(2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter.

[1987 c.52 §11]



Section 60.027 - Certificate of existence or authorization.

(2) A certificate of existence or authorization when issued means that:

(a) The domestic corporation’s corporate name or the foreign corporation’s corporate name is registered in this state;

(b) The domestic corporation is duly incorporated under the law of this state or the foreign corporation is authorized to transact business in this state;

(c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign corporation;

(d) An annual report required by ORS 60.787 has been filed by the Secretary of State within the preceding 14 months; and

(e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

(3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

(4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.

[1987 c.52 §12]



Section 60.030



Section 60.031 - Powers.

[1987 c.52 §13]



Section 60.034 - Notice.

(2)(a) Notice may be communicated in person, by mail or other method of delivery, by telephone or by voice mail or other electronic transmission.

(b) If a form of notice described in paragraph (a) of this subsection is impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television or other form of public broadcast communication.

(3) All notices required by this chapter by a corporation to its shareholders shall be in writing. Written notice by a domestic or foreign corporation to a shareholder or director, if in a comprehensible form, is effective:

(a) Upon deposit in the United States mail if it is mailed postpaid and is correctly addressed to the shareholder’s address shown in the corporation’s current record of shareholders or the director’s address shown in the corporation’s records;

(b) When electronically transmitted to the shareholder in a manner authorized in writing by the shareholder; or

(c) When electronically transmitted to the director in a manner authorized by the director.

(4) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic or foreign corporation or its president or secretary at its principal office or mailing address as shown in the records of the office.

(5) Except as provided in subsection (3) of this section, or unless the articles of incorporation or bylaws provide otherwise for notices to directors, written notice, if in a comprehensible form, is effective at the earliest of the following:

(a) When received;

(b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

(c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

(6) Oral notice is effective when communicated if communicated in a comprehensible manner.

(7) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements govern.

[1987 c.52 §14; 1989 c.1040 §6; 2003 c.80 §2]



Section 60.040



Section 60.044 - Incorporators.

[1987 c.52 §15]



Section 60.047 - Articles of incorporation.

(a) A corporate name for the corporation that satisfies the requirements of ORS 60.094;

(b) The number of shares the corporation is authorized to issue;

(c) The address, including street and number, and mailing address, if different, of the corporation’s initial registered office and the name of its initial registered agent at that office;

(d) The name and address of each incorporator; and

(e) A mailing address to which notices, as required by this chapter, may be mailed until an address has been designated by the corporation in its annual report.

(2) The articles of incorporation may set forth:

(a) The names of the initial directors;

(b) The addresses of the initial directors;

(c) Provisions regarding:

(A) The purpose or purposes for which the corporation is organized;

(B) Managing the business and regulating the affairs of the corporation;

(C) Defining, limiting and regulating the powers of the corporation, its board of directors and shareholders; and

(D) A par value for authorized shares or classes of shares;

(d) A provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for conduct as a director, provided that no such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective and such provision shall not eliminate or limit the liability of a director for:

(A) Any breach of the director’s duty of loyalty to the corporation or its shareholders;

(B) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(C) Any unlawful distribution under ORS 60.367; or

(D) Any transaction from which the director derived an improper personal benefit;

(e) A provision authorizing or directing the corporation to conduct the business of the corporation in a manner that is environmentally and socially responsible; and

(f) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

(3) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.

[1987 c.52 §16; 1989 c.1040 §7; 1991 c.883 §1; 2007 c.254 §1]



Section 60.050



Section 60.051 - Incorporation.

(2) The Secretary of State’s filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

[1987 c.52 §17]



Section 60.054 - Liability for preincorporation transactions.

[1987 c.52 §18]



Section 60.057 - Organization of corporation.

(2) After incorporation, if initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect directors and complete the organization of the corporation or to elect a board of directors who shall complete the organization of the corporation.

(3) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(4) An organizational meeting may be held in or out of this state.

[1987 c.52 §19]



Section 60.060



Section 60.061 - Bylaws.

(2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

[1987 c.52 §20]



Section 60.064 - Emergency bylaws.

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(3) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, employee or agent.

(4) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

[1987 c.52 §21]



Section 60.070



Section 60.074 - Purposes.

(2) A business that is subject to regulation under another statute of this state may not be incorporated under this chapter if such business is required to be organized under such other statute.

[1987 c.52 §22; 1989 c.1040 §8]



Section 60.077 - General powers.

(2) Unless its articles of incorporation provide otherwise, every corporation has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, power to:

(a) Sue and be sued and complain and defend in its corporate name;

(b) Have a corporate seal, which may be altered at will, and use it or a facsimile thereof, by impressing, affixing or reproducing it in any other manner;

(c) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state for managing the business and regulating the affairs of the corporation;

(d) Purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with real or personal property, or any interest in property, wherever located;

(e) Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

(f) Purchase, receive, subscribe for, acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of and deal in and with shares or other interests in, or obligations of, any other entity;

(g) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds and other obligations that may be convertible into other securities of the corporation or include the option to purchase other securities of the corporation and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

(h) Lend money, invest and reinvest corporate funds and receive and hold real and personal property as security for repayment;

(i) Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

(j) Conduct its business, locate offices and exercise the powers granted by this chapter within or without this state;

(k) Elect directors and appoint officers, employees and agents of the corporation;

(L) Define directors’, officers’, employees’ and agents’ duties, fix their compensation and lend them money and credit;

(m) Pay pensions and establish pension plans, share option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

(n) Make donations for the public welfare or for charitable, scientific or educational purposes;

(o) Transact any lawful business that will aid governmental policy; and

(p) Make payment or donations or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.

[1987 c.52 §23]



Section 60.080



Section 60.081 - Emergency powers.

(a) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and

(b) Relocate the principal office, designate alternative principal offices or regional offices or authorize the officers to do so.

(2) During an emergency defined in subsection (4) of this section, unless emergency bylaws provide otherwise:

(a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio.

(b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of the officer’s rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(3) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(a) Binds the corporation; and

(b) May not be used to impose liability on a corporate director, officer, employee or agent.

(4) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

[1987 c.52 §24]



Section 60.084 - Validity of corporate acts.

(2) A corporation’s power to act may be challenged:

(a) In a proceeding by a shareholder against the corporation to enjoin the act;

(b) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee or other legal representative against an incumbent or former director, officer, employee or agent of the corporation; or

(c) In a proceeding by the Attorney General under ORS 60.661.

(3) In a shareholder’s proceeding under subsection (2)(a) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss other than anticipated profits suffered by the corporation or another party because of enjoining the unauthorized act.

[1987 c.52 §25]



Section 60.090



Section 60.094 - Corporate name.

(2) A corporate name shall not contain the word "cooperative."

(3) A corporate name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

(4) A corporate name shall be distinguishable upon the records of the office from any other corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

(5) The corporate name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the corporate name in this state.

(6) The provisions of this section do not prohibit a corporation from transacting business under an assumed business name.

(7) The provisions of this section do not:

(a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

(b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

[1987 c.52 §26]



Section 60.097 - Reserved name.

(2) If the Secretary of State finds that the corporate name applied for conforms to ORS 60.094, the Secretary of State shall reserve the name for the applicant for a 120-day period.

(3) A person may transfer the reservation of a corporate name to another person by delivering to the office a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee.

[1987 c.52 §27]



Section 60.100



Section 60.101 - Registered name.

(2) The application must set forth the corporate name, the state or country of its incorporation, the date of its incorporation and a brief description of the nature of the business in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

(3) If the Secretary of State finds that the name conforms to ORS 60.094 the Secretary of State shall register the name effective for one year.

[1987 c.52 §28]



Section 60.110



Section 60.111 - Registered office and registered agent.

(2) A registered agent shall be:

(a) An individual who resides in this state and whose business office is identical to the registered office;

(b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation, the business office of which is identical to the registered office; or

(c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation that is authorized to transact business in this state, the business office of which is identical to the registered office.

[1987 c.52 §29; 2001 c.315 §24; 2013 c.158 §20]



Section 60.114 - Change of registered office or registered agent.

(a) The name of the corporation;

(b) If the registered office is to be changed, the address including street and number of the new registered office;

(c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

(d) That after the change or changes are made the street addresses of its registered office and the business office of its registered agent will be identical.

(2) If a registered agent changes the street address of the agent’s business office, the registered agent shall change the street address of the registered office of the corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

(3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the corporation.

[1987 c.52 §30]



Section 60.117 - Resignation of registered agent.

(2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the corporation under subsection (1) of this section shall be addressed to the corporation at the corporation’s mailing address or the corporation’s principal office as shown by the records of the office of the Secretary of State.

(3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the corporation shall sooner appoint a successor registered agent as provided in ORS 60.114, thereby terminating the capacity of such agent.

[1987 c.52 §31; 1993 c.190 §1]



Section 60.120



Section 60.121 - Service on corporation.

(2) The Secretary of State shall be an agent of a corporation including a dissolved corporation upon whom any such process, notice or demand may be served whenever the corporation fails to appoint or maintain a registered agent in this state or whenever the corporation’s registered agent cannot with reasonable diligence be found at the registered office.

(3) Service shall be made on the Secretary of State by:

(a) Serving the Secretary of State or a clerk on duty at the office a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail;

(b) Transmittal by the person instituting the proceedings of notice of the service on the Secretary of State and copy of the process, notice or demand and accompanying papers to the corporation being served by certified or registered mail:

(A) At the last registered office of the corporation as shown by the records on file in the office of the Secretary of State; and

(B) At such address the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

(c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

(4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

(5) After completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

(6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law.

[1987 c.52 §32; 2007 c.71 §16]



Section 60.130



Section 60.131 - Authorized shares.

(2) If the articles of incorporation authorize only one class of shares, that class has unlimited voting rights and rights to receive the net assets of the corporation upon dissolution. If the articles of incorporation authorize more than one class of shares, then one or more classes of shares must together have unlimited voting rights, and one or more classes of shares which may be the same class or classes as those with voting rights, must together be entitled to receive the net assets of the corporation upon dissolution.

(3) The articles of incorporation may authorize one or more classes of shares that:

(a) Have special, conditional or limited voting rights, or no voting rights, except to the extent prohibited by this chapter;

(b) Are redeemable or convertible as specified in the articles of incorporation:

(A) At the option of the corporation, the shareholder or another person or upon the occurrence of a designated event;

(B) For cash, indebtedness, securities or other property; or

(C) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(c) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative; or

(d) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(4) The description of the designations, preferences, limitations and relative rights of share classes in subsection (3) of this section is not exhaustive.

[1987 c.52 §33; 1989 c.4 §9; 1989 c.1040 §9]



Section 60.134 - Terms of class or series determined by board of directors.

(2) Each series of a class must be given a distinguishing designation.

(3) All shares of a series must have preferences, limitations and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, of those of other series of the same class.

(4) Before issuing any shares of a class or series created under this section, the corporation must deliver to the office for filing, articles of amendment which are effective without shareholder action, that set forth:

(a) The name of the corporation;

(b) The text of the amendment determining the terms of the class or series of shares;

(c) The date it was adopted; and

(d) A statement that the amendment was duly adopted by the board of directors.

[1987 c.52 §34; 1989 c.1040 §10]



Section 60.137 - Issued and outstanding shares.

(2) The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of subsection (3) of this section and ORS 60.177 and 60.181.

(3) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.

[1987 c.52 §35]



Section 60.140



Section 60.141 - Fractional shares.

(a) Issue fractions of a share or pay in money the value of fractions of a share;

(b) Arrange for disposition of fractional shares by the shareholders; and

(c) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(2) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by ORS 60.161 (2).

(3) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, receive dividends and participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(a) That the scrip will become void if not exchanged for full shares before a specified date; and

(b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

[1987 c.52 §36]



Section 60.144 - Subscription for shares before incorporation.

(2) The board of directors may determine the payment term of subscriptions for shares that were entered into before incorporation unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(3) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(4) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

(5) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to ORS 60.147.

[1987 c.52 §37]



Section 60.147 - Issuance of shares.

(2) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

(3) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable. A record of action by the board of directors authorizing the issuance of shares for a specified consideration may be relied upon in concluding that shares are validly issued, fully paid and nonassessable.

(4) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(5) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note or make other arrangements to restrict the transfer of shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid or the benefits are not received, the shares placed in escrow or restricted and the distributions credited may be canceled in whole or in part.

[1987 c.52 §38; 1989 c.1040 §11]



Section 60.150



Section 60.151 - Liability of shareholders.

(2) A shareholder of a corporation is not personally liable for the acts or debts of the corporation merely by reason of being a shareholder.

[1987 c.52 §39]



Section 60.154 - Share dividends.

(2) Shares of one class or series may not be issued as a share dividend in respect to shares of another class or series unless the articles of incorporation so authorize, a majority of the votes entitled to be cast by the class or series to be issued approve the issue or there are no outstanding shares of the class or series to be issued.

(3) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date is the date the board of directors authorizes the share dividend.

(4) For purposes of this section, a share dividend shall include a share split, other than a reverse share split.

[1987 c.52 §40; 1989 c.1040 §12]



Section 60.157 - Share rights, options, warrants and other equity compensation; designation by officers.

(2) Rights, options or warrants issued to the holders of all shares of any class do not conflict with the provisions of ORS 60.131 (1) if the terms and conditions of the rights, options or warrants include restrictions or conditions that:

(a) Preclude or limit a person’s exercising, transferring or receiving rights, options or warrants if the person owns or offers to acquire a specified number or percentage of the outstanding stock or other securities of the corporation or any transferee of the person; or

(b) Invalidate or void the rights, options or warrants that the person or a transferee holds.

(3)(a) The board of directors may authorize one or more officers of the corporation to:

(A) Designate recipients of rights, options, warrants or other equity compensation awards for purchasing or receiving shares; and

(B) Determine, in accordance with amounts or limitations the board establishes, the number of, and the terms under which the recipient may receive, rights, options, warrants or other equity compensation awards.

(b) An officer to whom the board gives the authority described in this subsection may not use the authority to designate the officer or other persons the board identifies as ineligible to receive the rights, options, warrants or other equity compensation awards described in this subsection.

[1987 c.52 §41; 1989 c.4 §10; 2013 c.201 §1]



Section 60.160



Section 60.161 - Form and content of certificates.

(2) At a minimum, each share certificate shall state on its face:

(a) The name of the issuing corporation and that it is organized under the law of this state;

(b) The name of the person to whom the share is issued; and

(c) The number and class of shares and the designation of the series, if any, the certificate represents.

(3) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences and limitations applicable to each class, the variations in rights, preferences and limitations determined for each series and the authority of the board of directors to determine variations for future series shall be summarized on the front or back of each certificate or, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder with this information on request in writing and without charge.

(4) Each share certificate must be signed, either manually or in facsimile, by two officers designated in the bylaws or by the board of directors. Each certificate may bear the corporate seal or its facsimile.

(5) If the person who signed a share certificate, either manually or in facsimile, no longer holds office when the certificate is issued, the certificate is nevertheless valid.

[1987 c.52 §42]



Section 60.164 - Shares without certificates.

(2) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by ORS 60.161 (2) and (3), and if applicable, ORS 60.167.

[1987 c.52 §43]



Section 60.167 - Restriction on transfer of shares and other securities.

(2) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by ORS 60.164 (2). Unless so noted, a restriction is not enforceable against a person who has no knowledge of the restriction.

(3) A restriction on the transfer or registration of transfer of shares is authorized:

(a) To maintain the corporation’s status when it is dependent on the number or identity of its shareholders;

(b) To preserve exemptions under federal or state securities law; or

(c) For any other reasonable purpose.

(4) A restriction on the transfer or registration of transfer of shares may:

(a) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively or simultaneously an opportunity to acquire the restricted shares;

(b) Obligate the corporation or other persons, separately, consecutively or simultaneously to acquire the restricted shares;

(c) Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable; or

(d) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(5) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

[1987 c.52 §44]



Section 60.170



Section 60.171 - Expense of issue.

[1987 c.52 §45]



Section 60.174 - Preemptive rights of shareholders.

(2) Except as provided in subsection (1) of this section, the shareholders of a corporation do not have a preemptive right to acquire the corporation’s unissued shares except to the extent the articles of incorporation so provide.

(3) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights," or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(a) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right to acquire proportional amounts of the corporation’s unissued shares upon the decision of the board of directors to issue them.

(b) A shareholder may waive the shareholder’s preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(c) There is no preemptive right with respect to:

(A) Shares issued as compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(B) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(C) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation; or

(D) Shares sold other than for money.

(d) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(e) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(f) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders’ preemptive rights.

(4) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

[1987 c.52 §46; 1987 c.579 §3; 1991 c.883 §2]



Section 60.177 - Corporation’s acquisition of its own shares.

(2) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

(3) If pursuant to this section, the number of authorized shares is reduced, articles of amendment shall be adopted by the board of directors which may be without shareholder action and shall be delivered to the office for filing. The articles shall set forth:

(a) The name of the corporation;

(b) The reduction in the number of authorized shares, itemized by class and series; and

(c) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.

(4) For purposes of this section, if shares of one class or series of a corporation are converted into shares of another class or series of the corporation, the shares so converted shall be considered to have been acquired by the corporation.

[1987 c.52 §47; 1993 c.403 §1]



Section 60.181 - Distributions to shareholders.

(2) If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than a date involving a purchase, redemption or other acquisition of the corporation’s shares, it is the date the board of directors authorizes the distribution.

(3) A distribution may be made only if, after giving it effect, in the judgment of the board of directors:

(a) The corporation would be able to pay its debts as they become due in the usual course of business; and

(b) The corporation’s total assets would at least equal the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(4) The board of directors may base a determination that a distribution is not prohibited under subsection (3) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(5) The effect of a distribution under subsection (3) of this section is measured:

(a) In the case of distribution by purchase, redemption or other acquisition of the corporation’s shares, as of the earlier of the date the money or other property is transferred or debt incurred by the corporation or the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(c) In all other cases, as of the date a distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization.

(6) A corporation’s indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation’s indebtedness to its general unsecured creditors, unless the shareholder agrees to subordination or the corporation grants the shareholder a security interest or other lien against corporate assets to secure the indebtedness.

[1987 c.52 §48; 1989 c.1040 §13]



Section 60.201 - Annual meeting.

(2) An annual shareholders’ meeting may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or at a place the board of directors specifies, provided that the board’s specification is not inconsistent with the bylaws. If the board of directors does not determine that the annual meeting will occur solely by means of remote communication and a place for the annual meeting is not stated in or otherwise fixed in accordance with the bylaws, the annual meeting must be held at the corporation’s principal office.

(3) A failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation’s bylaws does not affect the validity of any corporate action.

(4) If the articles of incorporation or bylaws of a corporation registered under the Investment Company Act of 1940, as amended, so provide, the corporation may not be required to hold an annual meeting in any year in which an election of directors is not required under the Investment Company Act of 1940, as amended.

[1987 c.52 §49; 1991 c.883 §3; 1997 c.249 §24; 2013 c.274 §2]



Section 60.204 - Special meeting.

(a) On call of the board of directors of the corporation or of a person that the articles of incorporation or bylaws authorize to call the meeting; or

(b) Except as provided in this paragraph and in subsection (2) of this section, if the holders of at least 10 percent of all votes entitled to be cast on any issue proposed for consideration at the proposed special meeting sign, date and deliver to the corporation’s secretary one or more written demands for the meeting that describe the purpose or purposes for which the meeting is to be held. The articles of incorporation may fix a lower percentage or a higher percentage not exceeding 25 percent of all the votes entitled to be cast on any issue proposed for consideration. Unless otherwise provided in the articles of incorporation, a shareholder who signed the original demand for a special meeting may revoke the shareholder’s demand by signing a writing that contains a revocation. The revocation is effective if the corporation receives the writing before the corporation receives a demand sufficient to require the corporation to hold a special meeting.

(2) A publicly traded corporation shall hold a special meeting at the demand of shareholders of the publicly traded corporation only if the articles of incorporation or bylaws authorize the shareholders to demand a special meeting. The articles of incorporation or bylaws may also specify what percentage of votes entitled to be cast on an issue proposed for consideration at the special meeting will be necessary to require the publicly traded corporation to hold the special meeting.

(3) If not otherwise fixed under ORS 60.207 or 60.221, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(4) A special shareholders’ meeting may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or at a place the board of directors specifies, provided that the board’s specification is not inconsistent with the bylaws. If the board of directors does not determine that the special meeting will occur solely by means of remote communication and a place for the special meeting is not stated in or otherwise fixed in accordance with the bylaws, the special meeting must be held at the corporation’s principal office.

(5) Only business within the purpose or purposes described in the meeting notice required by ORS 60.214 (3) may be conducted at a special shareholders’ meeting.

(6) As used in this section, "publicly traded corporation" means a corporation the shares of which are traded on an established exchange or securities market that is subject to the regulatory authority of a state, the United States, a foreign government or an agency of a state, the United States or a foreign government.

[1987 c.52 §50; 2003 c.80 §3; 2009 c.362 §1; 2013 c.274 §3]



Section 60.207 - Court-ordered meeting.

(a) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six months after the end of the corporation’s fiscal year or 15 months after its last annual meeting; or

(b) On application of a shareholder who signed a demand for a special meeting valid under ORS 60.204 and notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation’s secretary or the special meeting was not held in accordance with the notice.

(2) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(3) The shareholders’ request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). No order shall be issued by the court under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by order of the court.

[1987 c.52 §51]



Section 60.209 - Meeting chairperson; closing of polls.

(2) Unless the articles of incorporation or bylaws provide otherwise, the chairperson shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(3) Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

(4) The chairperson of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be considered to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, or any revocations or changes thereto, may be accepted.

[2003 c.80 §5]



Section 60.210



Section 60.211 - Action without meeting.

(b) Notwithstanding paragraph (a) of this subsection, the articles of incorporation may provide that action required or permitted by this chapter to be taken at a shareholders’ meeting may be taken without a meeting if the action is taken by shareholders having not less than the minimum number of votes that would be necessary to take such action at a meeting at which all shareholders entitled to vote on the action were present and voted.

(c) The action taken under this subsection must be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, or by those shareholders taking action under paragraph (b) of this subsection, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(d) Action taken under paragraph (a) of this subsection is effective when the last shareholder signs the consent, unless the consent specifies an earlier or later effective date.

(e) Action taken under paragraph (b) of this subsection is effective when the consent or consents bearing sufficient signatures are delivered to the corporation, unless the consent or consents specify an earlier or later effective date. An effective date specified under this paragraph may not be earlier than the effective date of the provision permitting action under paragraph (b) of this subsection.

(2) If not otherwise determined under ORS 60.207 or 60.221, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs a consent under subsection (1) of this section.

(3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(4)(a) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least 10 days before the action is taken.

(b) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is taken as provided in subsection (1)(b) of this section, the corporation must give its nonvoting shareholders written notice of the action promptly after the action is taken.

(c) The notice given under this subsection must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

(5) If action is taken as provided in subsection (1)(b) of this section, the corporation must give written notice of the action promptly after the action is taken to shareholders who did not consent in writing under subsection (1)(b) of this section. The notice given under this subsection must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to those shareholders in a notice of meeting at which the proposed action would have been submitted to those shareholders for action.

(6) The fact that an action is taken by written consent without a meeting does not impair any rights a shareholder who does not consent to the action may have to dissent and obtain payment for the shareholder’s shares under ORS 60.551 to 60.594. A shareholder who consents to the action in writing is not entitled to receive payment for the shareholder’s shares under ORS 60.551 to 60.594.

[1987 c.52 §52; 2001 c.315 §22]



Section 60.214 - Notice of meeting.

(2) Unless required by this chapter or the articles of incorporation, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(3) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(4) If not otherwise fixed under ORS 60.207 or 60.221, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders’ meeting is the day before the first notice is mailed or otherwise transmitted for delivery to shareholders in accordance with ORS 60.034.

(5) Unless the bylaws require otherwise, if an annual or special shareholders’ meeting is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under ORS 60.221, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.

[1987 c.52 §53; 1989 c.1040 §16; 1991 c.883 §4; 2003 c.80 §6]



Section 60.217 - Waiver of notice.

(2) A shareholder’s attendance at a meeting waives objection to:

(a) Lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

[1987 c.52 §54]



Section 60.219 - Adjournment of meeting.

[1989 c.1040 §18]



Section 60.220



Section 60.221 - Record date.

(2)(a) A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

(b) A determination of shareholders must be made as of the close of business on the record date unless another time for making the determination is specified when the record date is fixed.

(3) A determination of shareholders entitled to notice of or to vote at a shareholders’ meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which the board must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(4) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, the court may provide that the original record date continues in effect or the court may fix a new record date.

[1987 c.52 §55; 1993 c.403 §2; 2013 c.158 §21; 2013 c.274 §4]



Section 60.222 - Participation at meeting.

(b) Before a board of directors may authorize shareholders or proxy holders to participate by remote communication in a shareholders’ meeting, the corporation shall implement measures to:

(A) Verify that a person that is participating in the meeting by remote communication is a shareholder or a proxy holder; and

(B) Ensure that a shareholder or proxy holder may participate by remote communication in an effective manner.

(c) The corporation shall maintain a record of the vote or other action of a shareholder or proxy holder that participates in a shareholders’ meeting by remote communication.

(2) The notice of each annual or special meeting of shareholders at which the board authorizes participation in the manner described in subsection (1) of this section shall state that the board authorizes participation by remote communication and shall describe how a shareholder may notify the corporation of the shareholder’s desire to participate in the meeting by remote communication.

[1989 c.1040 §15; 2013 c.274 §5]



Section 60.223 - Meeting inspectors; duties.

(2) The inspectors shall:

(a) Ascertain the number of shares outstanding and the voting power of each share;

(b) Determine the shares represented at a meeting;

(c) Determine the validity of proxies and ballots;

(d) Count all votes; and

(e) Determine the result.

(3) An inspector may be an officer or employee of the corporation.

[2003 c.80 §9]



Section 60.224 - Shareholders’ list for meeting.

(2) The shareholders’ list must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation’s principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, the shareholder’s agent or attorney is entitled on written demand to inspect and, subject to the requirements of ORS 60.774 (3), to copy the list during regular business hours and at the shareholder’s expense during the period it is available for inspection.

(3) The corporation shall make the shareholders’ list available at the meeting, and any shareholder, the shareholder’s agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(4) If the corporation refuses to allow a shareholder, the shareholder’s agent or attorney to inspect the shareholders’ list before or at the meeting or copy the list as permitted by subsection (2) of this section, on application of the shareholder, the circuit court of the county where a corporation’s principal office is located, or if the principal office is not in this state, where its registered office is or was last located, may enter a temporary restraining order or preliminary injunction pursuant to ORCP 79 ordering the inspection or copying at the corporation’s expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete. The party initiating such a proceeding shall not be required to post an undertaking pursuant to ORCP 82 A.

(5) Refusal or failure to prepare or make available the shareholder’s list does not affect the validity of action taken at the meeting.

[1987 c.52 §56]



Section 60.227 - Voting entitlement of shares.

(2) The shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second domestic or foreign corporation, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(3) Subsection (2) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(4) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

[1987 c.52 §57; 1989 c.4 §7]



Section 60.230



Section 60.231 - Proxies.

(2) A shareholder may authorize a person or persons to act for the shareholder as proxy in any one of the following manners:

(a) A shareholder or the shareholder’s designated officer, director, employee or agent may execute a writing by:

(A) Signing it; or

(B) Causing the shareholder’s signature or the signature of the designated officer, director, employee or agent of the shareholder to be affixed to the writing by any reasonable means, including facsimile signature.

(b) A shareholder may authorize an electronic transmission that:

(A) May be transmitted to:

(i) The person who will be the holder of the proxy;

(ii) The proxy solicitation firm; or

(iii) A proxy support service organization or similar agency authorized by the person who will be the holder of the proxy to receive the electronic transmission; and

(B) Must contain or be accompanied by information from which it can be determined that the shareholder or the shareholder’s designated officer, director, employee or agent authorized the transmission.

(c) Any other method allowed by law.

(3) A copy, facsimile telecommunication or other reliable reproduction of the writing or electronic transmission created under subsection (2)(a) or (b) of this section may be used instead of the original writing or electronic transmission for all purposes for which the original writing or electronic transmission may be used if the copy, facsimile telecommunication or other reproduction is a complete copy of the entire original writing or electronic transmission.

(4) An authorization of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An authorization is valid for 11 months unless a longer period is expressly provided in the authorization form.

(5) An authorization of a proxy is revocable by the shareholder unless the authorization conspicuously states that it is irrevocable and the authorization is coupled with an interest. Authorizations coupled with an interest include the authorization of:

(a) A pledgee;

(b) A person who purchased or agreed to purchase the shares;

(c) A creditor of the corporation who extended it credit under terms requiring the authorization;

(d) An employee of the corporation whose employment contract requires the authorization; or

(e) A party to a voting agreement created under ORS 60.257.

(6) The death or incapacity of the shareholder authorizing a proxy does not affect the right of the corporation to accept the proxy’s authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy’s authority under the authorization.

(7) An authorization made irrevocable under subsection (5) of this section is revoked when the interest with which it is coupled is extinguished.

(8) A transferee for value of shares subject to an irrevocable authorization may revoke the authorization if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable authorization was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(9) Subject to ORS 60.237 and to any express limitation on the proxy’s authority appearing on the face of the authorization form or electronic transmission, a corporation is entitled to accept the proxy’s vote or other action as that of the shareholder making the authorization.

[1987 c.52 §58; 1999 c.371 §1; 2001 c.104 §17; 2003 c.80 §7]



Section 60.234 - Shares held by nominees.

(2) The procedure referred to in subsection (1) of this section may set forth:

(a) The types of nominees to which it applies;

(b) The rights or privileges that the corporation recognizes in a beneficial owner;

(c) The manner in which the procedure is selected by the nominee;

(d) The information that must be provided when the procedure is selected;

(e) The period for which selection of the procedure is effective; and

(f) Other aspects of the rights and duties created.

[1987 c.52 §59]



Section 60.237 - Corporations’ acceptance of votes.

(2) If the name signed on a vote, consent, waiver or proxy authorization does not correspond to the name of its shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver or proxy authorization and give it effect as the act of the shareholder if:

(a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(b) The name signed purports to be that of an administrator, executor, guardian or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy authorization;

(c) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy authorization;

(d) The name signed purports to be that of a pledgee, beneficial owner or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the shareholder has been presented with respect to the vote, consent, waiver or proxy authorization; or

(e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all co-owners.

(3) The corporation is entitled to reject a vote, consent, waiver or proxy authorization if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory’s authority to sign for the shareholder.

(4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy authorization in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(5) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy authorization under this section is valid unless a court of competent jurisdiction determines otherwise.

[1987 c.52 §60; 1999 c.371 §3]



Section 60.241 - Quorum and voting requirements for voting groups.

(2) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(3) If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this chapter require a greater number of affirmative votes.

(4) An amendment of articles of incorporation adding, changing or deleting a quorum or voting requirement for a voting group greater than specified in subsection (2) or (3) of this section is governed by ORS 60.247.

(5) The election of directors is governed by ORS 60.251.

[1987 c.52 §61]



Section 60.244 - Action by single and multiple voting groups.

(2) If the articles of incorporation or this chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in ORS 60.241. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

[1987 c.52 §62; 1991 c.883 §5]



Section 60.247 - Modification of quorum or voting requirements.

(2) An amendment to the articles of incorporation that adds a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action under the quorum and voting requirements then in effect. An amendment to the articles of incorporation that changes or deletes a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action immediately prior to the change or deletion.

[1987 c.52 §63; 1989 c.1040 §19]



Section 60.251 - Voting for directors.

(2) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

(3) A statement included in the articles of incorporation that "all shareholders are entitled to cumulate their votes for directors," "a designated voting group of shareholders are entitled to cumulate their votes for director" or words of similar import means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

[1987 c.52 §64; 1993 c.403 §3]



Section 60.254 - Voting trusts.

(2) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee’s name. A voting trust is valid for not more than 10 years after its effective date unless extended under subsection (3) of this section.

(3) All or some of the parties to a voting trust may extend it for additional terms of not more than 10 years each by signing an extension agreement and obtaining the voting trustee’s written consent to the extension. An extension is valid for 10 years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation’s principal office. An extension agreement binds only those parties signing it.

[1987 c.52 §65]



Section 60.257 - Voting agreements.

(2) A voting agreement created under this section is specifically enforceable.

[1987 c.52 §66]



Section 60.261 - Derivative proceedings.

(2) A complaint in a proceeding brought in the right of a corporation must allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why a demand was not made. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(3) A proceeding commenced under this section may not be discontinued or settled without the court’s approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation’s shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.

(4) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on behalf of the beneficial owner.

[1987 c.52 §67]



Section 60.265 - Validity of shareholder agreements inconsistent with chapter; purposes; notice of agreement; effect on liability.

(a) Restricts the discretion or powers of the board of directors;

(b) Establishes who shall be directors or officers of the corporation or establishes their terms of office or manner of selection or removal;

(c) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(d) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them; or

(e) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency.

(2) An agreement authorized by this section shall be:

(a) Set forth:

(A) In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

(B) In a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation;

(b) Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise; and

(c) Valid for 10 years, unless the agreement provides otherwise.

(3) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by ORS 60.164 (2). If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of:

(a) Ninety days after notice from the corporation or the seller to the purchaser of the existence of the agreement describing the rights of a purchaser without knowledge of the existence of the agreement, and stating that failure to timely exercise rescission rights will result in their termination;

(b) One year after discovery of the existence of the agreement; or

(c) Three years after the time of purchase of the shares.

(4) An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or quoted on the National Association of Securities Dealers, Inc. Automated Quotation System. If the agreement ceases to be effective for any reason and is contained or referred to in the corporation’s articles of incorporation or bylaws, the board of directors may adopt, without shareholder action, an amendment to the articles of incorporation or bylaws to delete the agreement and any references to it.

(5) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(6) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(7) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.

[1993 c.403 §12]



Section 60.301 - Requirement for and duties of board of directors.

(2) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized by ORS 60.265.

[1987 c.52 §68; 1993 c.403 §4]



Section 60.304 - Qualifications of directors.

[1987 c.52 §69]



Section 60.307 - Number and election of directors.

(2) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

(3) Directors are elected at the first annual shareholders’ meeting and at each annual meeting thereafter unless the directors’ terms are staggered under ORS 60.317.

[1987 c.52 §70; 2003 c.80 §10; 2013 c.158 §22; 2013 c.274 §6]



Section 60.311 - Election of directors by certain classes of shareholders.

[1987 c.52 §71]



Section 60.314 - Terms of directors generally.

(2) The terms of all other directors expire at the next annual shareholders’ meeting following their election unless their terms are staggered under ORS 60.317.

(3) A decrease in the number of directors does not shorten an incumbent director’s term.

(4) The term of a director elected by the board of directors to fill a vacancy expires at the next shareholders’ meeting at which directors are elected.

(5) Despite the expiration of a director’s term, the director continues to serve until the director’s successor is elected and qualifies or until there is a decrease in the number of directors.

[1987 c.52 §72; 1989 c.1040 §20]



Section 60.317 - Staggered terms for directors.

(2) If the terms of the directors are staggered, the terms of directors in the first group expire at the first annual shareholders’ meeting after their election, the terms of the second group expire at the second annual shareholders’ meeting after their election and the terms of the third group, if any, expire at the third annual shareholders’ meeting after their election. At each annual shareholders’ meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

(3) If the corporation has cumulative voting, terms of directors may be staggered only if authorized by the articles of incorporation and each group of directors contains at least three members.

[1987 c.52 §73; 1989 c.1040 §21; 2003 c.80 §11; 2005 c.92 §1]



Section 60.321 - Resignation of directors.

(2) A resignation is effective when the notice is effective under ORS 60.034 (5) unless the notice specifies a later effective date.

(3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors.

[1987 c.52 §74]



Section 60.324 - Removal of directors by shareholders.

(2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove the director.

(3) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the director’s removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceed the number of votes cast not to remove the director.

(4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

[1987 c.52 §75]



Section 60.327 - Removal of directors by judicial proceeding.

(a) The director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation; and

(b) Removal is in the best interest of the corporation.

(2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(3) If shareholders commence a proceeding under subsection (1) of this section, they shall make the corporation a party defendant.

[1987 c.52 §76]



Section 60.331 - Vacancy on board.

(a) The shareholders may fill the vacancy;

(b) The board of directors may fill the vacancy; or

(c) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(2) If the vacant office is filled by the shareholders and was held by a director elected by a voting group of shareholders, then only the holders of shares of that voting group are entitled to vote to fill the vacancy.

(3) A vacancy that will occur at a specific later date, by reason of a resignation effective at later date under ORS 60.321 (2) or otherwise may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

[1987 c.52 §77]



Section 60.334 - Compensation of directors.

[1987 c.52 §78]



Section 60.337 - Meetings.

(2) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through, use of any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

[1987 c.52 §79]



Section 60.341 - Action without meeting.

(2) Action taken under this section is effective when the last director signs the consent, unless the consent specifies an earlier or later effective date.

(3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

[1987 c.52 §80]



Section 60.344 - Notice of meeting.

(2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two days’ notice of the date, time and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

[1987 c.52 §81]



Section 60.347 - Waiver of notice.

(2) A director’s attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon the director’s arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

[1987 c.52 §82]



Section 60.351 - Quorum and voting.

(a) If the corporation has a fixed board size, a majority of the fixed number of directors; or

(b) If the corporation has a variable-range size board, a majority of the number of directors prescribed, or if no number is prescribed, a majority of the number in office immediately before the meeting begins.

(2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (1) of this section.

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(4) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(a) The director objects at the beginning of the meeting, or promptly upon the director’s arrival, to holding the meeting or transacting business at the meeting;

(b) The director’s dissent or abstention from the action taken is entered in the minutes of the meeting; or

(c) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.

[1987 c.52 §83]



Section 60.354 - Committees; powers; limitations.

(2) Unless this chapter provides otherwise, the creation of a committee and appointment of members to it must be approved by the greater of:

(a) A majority of all the directors in office when the action is taken; or

(b) The number of directors required by the articles of incorporation or bylaws to take action under ORS 60.351.

(3) ORS 60.337 to 60.351 apply both to committees of the board and to members of the committees.

(4) Except as provided in subsection (5) of this section, to the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under ORS 60.301.

(5) A committee may not:

(a) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors;

(b) Approve or propose to shareholders action that this chapter requires be approved by shareholders;

(c) Fill vacancies on the board of directors or, subject to subsection (7) of this section, on any of its committees; or

(d) Adopt, amend or repeal bylaws.

(6) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in ORS 60.357.

(7) The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member’s absence or disqualification. Unless the articles of incorporation, the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint a director to act in place of the absent or disqualified member.

[1987 c.52 §84; 1989 c.1040 §22; 1991 c.883 §6; 1993 c.403 §5; 2003 c.80 §12]



Section 60.357 - General standards for directors.

(2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person’s professional or expert competence; or

(c) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

(3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the director’s office in compliance with this section.

(5) When evaluating any offer of another party to make a tender or exchange offer for any equity security of the corporation, or any proposal to merge or consolidate the corporation with another corporation or to purchase or otherwise acquire all or substantially all the properties and assets of the corporation, the directors of the corporation may, in determining what they believe to be in the best interests of the corporation, give due consideration to the social, legal and economic effects on employees, customers and suppliers of the corporation and on the communities and geographical areas in which the corporation and its subsidiaries operate, the economy of the state and nation, the long-term as well as short-term interests of the corporation and its shareholders, including the possibility that these interests may be best served by the continued independence of the corporation, and other relevant factors.

[1987 c.52 §85; 1989 c.4 §8]



Section 60.361 - Conflict of interest.

(a) The material facts of the transaction and the director’s interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved or ratified the transaction;

(b) The material facts of the transaction and the director’s interest were disclosed or known to the shareholders entitled to vote and they authorized, approved or ratified the transaction; or

(c) The transaction was fair to the corporation.

(2) For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or

(b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the corporation.

(3) For purposes of subsection (1)(a) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (1)(a) of this section if the transaction is otherwise authorized, approved or ratified as provided in subsection (1) of this section.

(4) For purposes of subsection (1)(b) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection, voting as a single voting group. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (2)(a) of this section may be counted in a vote of shareholders to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (1)(b) of this section. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

[1987 c.52 §86]



Section 60.364 - Loans to directors.

(a) The particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, excluding the votes of shares owned by or voted under the control of the benefited director; or

(b) The corporation’s board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

(2) The fact that a loan or guarantee is made in violation of this section does not affect the borrower’s liability on the loan.

(3) This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations.

[1987 c.52 §87]



Section 60.367 - Liability for unlawful distributions.

(2) A director held liable for an unlawful distribution under subsection (1) of this section is entitled to contribution:

(a) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in ORS 60.357; and

(b) From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of this chapter or the articles of incorporation.

[1987 c.52 §88]



Section 60.371 - Required officers.

(2) A duly appointed officer may appoint one or more officers or assistant officers if such appointment is authorized by the bylaws or the board of directors.

(3) The secretary shall have the responsibility for preparing minutes of the directors’ and shareholders’ meetings and for authenticating records of the corporation.

(4) The same individual may simultaneously hold more than one office in a corporation.

[1987 c.52 §89]



Section 60.374 - Duties of officers.

[1987 c.52 §90]



Section 60.377 - Standard of conduct for officers.

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner the officer reasonably believes to be in the best interests of the corporation.

(2) In discharging the duties of an officer, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(b) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the person’s professional or expert competence.

(3) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) An officer is not liable for any action taken as an officer, or any failure to take any action, if the officer performed the duties of the office in compliance with this section.

[1987 c.52 §91]



Section 60.381 - Resignation and removal of officers.

(2) An officer may be removed at any time with or without cause by:

(a) The board of directors;

(b) The appointing officer, unless otherwise provided by the bylaws or the board of directors; or

(c) Any other officer if authorized by the bylaws or the board of directors.

(3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors.

(4) As used in this section, "appointing officer" means the officer or any successor to that officer who appointed the officer resigning or being removed.

[1987 c.52 §92; 1993 c.403 §6; 2003 c.80 §13]



Section 60.384 - Contract right of officers.

(2) Removal or resignation of an officer does not affect the contract rights, if any, of the corporation or the officer.

[1987 c.52 §93]



Section 60.387 - Definitions for ORS 60.387 to 60.414.

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor’s existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation’s request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the corporation’s request if the director’s duties to the corporation also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" include counsel fees.

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan or reasonable expenses incurred with respect to a proceeding.

(5) "Officer" means an individual who is or was an officer of a corporation or an individual who, while an officer of a corporation, is or was serving at the corporation’s request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the corporation’s request if the officer’s duties to the corporation also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. "Officer" includes, unless the context requires otherwise, the estate or personal representative of an officer.

(6) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative and whether formal or informal.

[1987 c.52 §94]



Section 60.391 - Authority to indemnify directors.

(a) The conduct of the individual was in good faith;

(b) The individual reasonably believed that the individual’s conduct was in the best interests of the corporation, or at least was not opposed to the corporation’s best interests; and

(c) In the case of a criminal proceeding, the individual did not have reasonable cause to believe the individual’s conduct was unlawful.

(2) A director’s conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (1)(b) of this section.

(3) Terminating a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or the equivalent of nolo contendere does not, of itself, determine that the director did not meet the standard of conduct described in this section.

(4) A corporation may not indemnify a director under this section in connection with:

(a) A proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(b) A proceeding that charged the director with and adjudged the director liable for improperly receiving a personal benefit.

(5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.

(6)(a) A corporation that provides indemnification to a director in accordance with the corporation’s articles of incorporation or bylaws may not amend the articles of incorporation or bylaws so as to eliminate or impair the director’s right to indemnification after an act or omission occurs that subjects the director to a proceeding or to liability for which the director seeks indemnification under the terms of the articles of incorporation or bylaws.

(b) Notwithstanding the prohibition set forth in paragraph (a) of this subsection, a corporation may eliminate or impair a director’s right to indemnification if at the time the act or omission occurred the corporation’s articles of incorporation or bylaws explicitly authorized the corporation to eliminate or impair the right after an act or omission occurs.

[1987 c.52 §95; 2011 c.227 §1]



Section 60.394 - Mandatory indemnification.

[1987 c.52 §96]



Section 60.397 - Payment of director’s expenses in connection with proceeding.

(a) The director furnishes the corporation a written affirmation of the director’s good faith belief that the director has met the standard of conduct described in ORS 60.391; and

(b) The director furnishes the corporation a written undertaking, executed personally or on the director’s behalf, to repay the advance if the director is ultimately determined not to have met the standard of conduct.

(2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) An authorization of payments under this section may be made by provision in the articles of incorporation or bylaws, by a resolution of the shareholders or board of directors or by contract.

(4)(a) A corporation that authorizes payments in accordance with subsection (3) of this section may not amend or rescind the articles of incorporation, bylaws or resolution that authorizes the payments so as to eliminate or impair a director’s right to payments after an act or omission occurs that subjects the director to a proceeding for which the director seeks payment.

(b) Notwithstanding the prohibition set forth in paragraph (a) of this subsection, a corporation may eliminate or impair a director’s right to payments if at the time the act or omission occurred the corporation’s articles of incorporation, bylaws or resolution explicitly authorized the corporation to eliminate or impair the right after an act or omission occurs.

[1987 c.52 §97; 2011 c.227 §2]



Section 60.401 - Court-ordered indemnification.

(1) The director is entitled to mandatory indemnification under ORS 60.394, in which case the court shall also order the corporation to pay the director’s reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 60.391 or was adjudged liable as described in ORS 60.391 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise.

[1987 c.52 §98]



Section 60.404 - Determination and authorization of indemnification.

(2) A determination that indemnification of a director is permissible shall be made:

(a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors consisting solely of two or more directors not at the time parties to the proceeding. However, directors who are parties to the proceeding may participate in designation of the committee;

(c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board of directors cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors, including directors who are parties to the proceeding; or

(d) By the shareholders.

(3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel.

[1987 c.52 §99]



Section 60.407 - Indemnification of officers, employees and agents.

(1) An officer of the corporation is entitled to mandatory indemnification under ORS 60.394, and is entitled to apply for court-ordered indemnification under ORS 60.401, in each case to the same extent as a director under ORS 60.394 and 60.401.

(2) The corporation may indemnify and advance expenses under ORS 60.387 to 60.411 to an officer, employee or agent of the corporation to the same extent as to a director.

[1987 c.52 §100]



Section 60.411 - Insurance.

[1987 c.52 §101]



Section 60.414 - Application of ORS 60.387 to 60.411.

(a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the shareholders or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the shareholders, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 60.047 (2)(d); and

(b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 60.404.

(2) If articles of incorporation limit indemnification or advance of expenses, any indemnification and advance of expenses are valid only to the extent consistent with the articles of incorporation.

(3) ORS 60.387 to 60.411 do not limit a corporation’s power to pay or reimburse expenses incurred by a director in connection with the director’s appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding.

[1987 c.52 §102; 1991 c.883 §7]



Section 60.431 - Authority.

(2) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, purpose or duration of the corporation.

[1987 c.52 §103]



Section 60.434 - Amendment by board of directors.

(1) Extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) Delete the names and addresses of the initial directors;

(3) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the office of the Secretary of State;

(4) Delete the mailing address if an annual report has been filed with the office of the Secretary of State;

(5) Change the corporate name by substituting the word "corporation," "incorporated," "company," "limited," or the abbreviation "corp.," "inc.," "co." or "ltd.," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution for the name;

(6) In the case of a corporation registered as an open-end investment company under the Investment Company Act of 1940, as amended, increase or decrease the number of shares the corporation is authorized to issue; or

(7) Make any other change expressly permitted by this chapter to be made without shareholder action.

[1987 c.52 §104; 1989 c.1040 §23; 1991 c.883 §8; 1997 c.249 §25]



Section 60.437 - Amendment by board of directors and shareholders.

(2) For the amendment to be adopted, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting, and the shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (5) of this section.

(3) The board of directors may condition its submission of the proposed amendment on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with ORS 60.214. The notice of meeting must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(5) Unless this chapter, the articles of incorporation or the board of directors acting pursuant to subsection (3) of this section require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(a) A majority of the votes entitled to be cast on the amendment by any voting group with which the amendment would create dissenters’ rights; and

(b) The votes required by ORS 60.241 and 60.244 by every other voting group entitled to vote on the amendment.

[1987 c.52 §105; 1989 c.1040 §24]



Section 60.441 - Voting on amendments by voting groups.

(a) Increase or decrease the aggregate number of authorized shares of the class;

(b) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(c) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(d) Change the designation, rights, preferences or limitations of all or part of the shares of the class;

(e) Change the shares of all or part of the class into a different number of shares of the same class;

(f) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior or substantially equal to the shares of the class;

(g) Increase the rights, preferences or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(h) Limit or deny an existing preemptive right of all or part of the shares of the class; or

(i) Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(2) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (1) of this section, the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(3) If a proposed amendment that entitles two or more classes or series of shares to vote as separate voting groups under this section would affect those two or more classes or series in the same or a substantially similar way, the shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment, unless the articles of incorporation provide or the board of directors requires otherwise.

(4) A class or series is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.

[1987 c.52 §106; 2009 c.13 §1]



Section 60.444 - Amendment before issuance of shares.

[1987 c.52 §107]



Section 60.447 - Articles of amendment.

(2) Articles of amendment shall contain:

(a) The name of the corporation;

(b) The text of each amendment adopted;

(c) If an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(d) The date of each amendment’s adoption;

(e) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and a statement that shareholder action was not required; and

(f) If an amendment was approved by the shareholders:

(A) The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment; and

(B) The total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment.

[1987 c.52 §108]



Section 60.451 - Restated articles of incorporation.

(2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in ORS 60.437.

(3) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(4) A corporation restating its articles of incorporation shall deliver to the office for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(a) Whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

(b) If the restatement contains an amendment to the articles requiring shareholder approval, the information required by ORS 60.447.

(5) Restated articles of incorporation shall contain all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to:

(a) The names and addresses of the incorporators or the initial or present registered office or agent; or

(b) The mailing address of the corporation if an annual report has been filed with the office of the Secretary of State.

(6) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(7) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (4) of this section.

[1987 c.52 §109; 1989 c.1040 §25]



Section 60.454 - Amendment pursuant to reorganization.

(2) The individual or individuals designated by the court shall deliver to the office for filing articles of amendment setting forth:

(a) The name of the corporation;

(b) The text of each amendment approved by the court;

(c) The date of the court’s order or decree approving the articles of amendment;

(d) The title of the reorganization proceeding in which the order or decree was entered; and

(e) A statement that the court had jurisdiction of the proceeding under federal statute.

(3) Shareholders of a corporation undergoing reorganization do not have dissenters’ rights except as and to the extent provided in the reorganization plan.

(4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

[1987 c.52 §110]



Section 60.457 - Effect of amendment.

[1987 c.52 §111]



Section 60.461 - Amendment or repeal by board of directors or shareholders.

(a) The articles of incorporation or this chapter reserve this power exclusively to the shareholders in whole or in part; or

(b) The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(2) A corporation’s shareholders may amend or repeal the corporation’s bylaws even though the bylaws may also be amended or repealed by its board of directors.

[1987 c.52 §112]



Section 60.464 - Bylaw increasing quorum or voting requirement for shareholders.

(2) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (1) of this section may not be adopted, amended or repealed by the board of directors.

[1987 c.52 §113]



Section 60.467 - Bylaw increasing quorum or voting requirement for directors.

(a) If the provision was originally adopted by the shareholders, only by the shareholders; or

(b) If the provision was originally adopted by the board of directors, either by the shareholders or by the board of directors.

(2) A bylaw provision adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

[1987 c.52 §114; 1989 c.1040 §26]



Section 60.470 - Definitions for ORS 60.470 to 60.501.

(1) "Business entity" means:

(a) Any of the following for-profit entities:

(A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

(B) A corporation organized under this chapter, predecessor law or comparable law of another jurisdiction;

(C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

(D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

(E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

(b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

(2) "Organizational document" means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

(a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

(b) In the case of a limited liability company, articles of organization;

(c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

(d) In the case of a limited partnership, a certificate of limited partnership.

(3) "Owner" means a:

(a) Shareholder of a corporation or of a professional corporation;

(b) Member or shareholder of a cooperative;

(c) Member of a limited liability company;

(d) Partner of a partnership; and

(e) General partner or limited partner of a limited partnership.

[1999 c.362 §6; 2003 c.80 §14]



Section 60.472 - Conversion.

(b) A corporation organized under this chapter may be converted to another business entity organized under the laws of this state if the statutes that govern the other business entity permit the conversion.

(c) A business entity may perform a conversion described in paragraph (a) or (b) of this subsection by approving a plan of conversion and filing articles of conversion.

(2) A corporation organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

(a) The laws of the other jurisdiction permit the conversion;

(b) The converting corporation approves a plan of conversion;

(c) Articles of conversion are filed in this state;

(d)(A) The converted business entity submits an application for filing to the Secretary of State to transact business as a foreign business entity of the type into which the business entity converted unless the converted business entity does not intend to continue to transact business in this state; and

(B) The converted business entity meets all other requirements the laws of this state prescribe for authorization to transact business as a foreign business entity of the type into which the business entity converted; and

(e) The corporation complies with all requirements that the laws of the other jurisdiction impose with respect to the conversion.

(3) The plan of conversion must set forth:

(a) The name and type of the business entity prior to conversion;

(b) The name and type of the business entity after conversion;

(c) A summary of the material terms and conditions of the conversion;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

(e) Any additional information that the statutes that govern converted business entities of the type into which the business entity converted require in the organizational document of the converted business entity.

(4) The plan of conversion may set forth other provisions relating to the conversion.

[1999 c.362 §7; 2001 c.315 §12; 2003 c.80 §15; 2011 c.147 §1]



Section 60.474 - Action on plan of conversion.

(a) In the case of a corporation, in the manner provided in ORS 60.487 for mergers; and

(b) In the case of a business entity other than a corporation, as provided by the statutes governing that business entity.

(2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

(a) By a corporation, in the manner provided in ORS 60.487 (9); and

(b) By a business entity that planned to convert to a corporation, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §8]



Section 60.476 - Articles and plan of conversion.

(a) File articles of conversion that state the name and type of business entity that existed before conversion and the name and type of business entity that will exist after conversion; and

(b) File a plan of conversion or, in lieu of a plan of conversion, a written declaration that:

(A) Identifies an address for an office of the converted entity where the plan of conversion is on file; and

(B) States that the converted entity will provide any owner with a copy of the plan of conversion upon request and at no cost.

(2) The conversion takes effect at the later of the date and time determined in accordance with ORS 60.011 or the date and time determined under the statutes that govern the business entity that is not a corporation.

[1999 c.362 §9; 2001 c.315 §7; 2015 c.28 §1]



Section 60.478 - Effect of conversion; assumed business name.

(a) The business entity continues its existence despite the conversion;

(b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

(c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

(d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

(e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

(f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

(A) As to liabilities incurred prior to conversion, according to the laws applicable prior to conversion; and

(B) As to liabilities incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (g) of this subsection;

(g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entity’s liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

(h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity pursuant to ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

(2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

(a) In the case of shareholders of a corporation, the right to dissent and obtain payment of the fair value of the shareholder’s shares as provided in ORS 60.551 to 60.594; and

(b) In the case of owners of business entities other than corporations, the rights provided in the statutes, common law and private agreements applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

[1999 c.362 §10; 2001 c.315 §2]



Section 60.481 - Merger.

(A) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

(B) A plan of merger is approved by each business entity that is a party to the merger;

(C) Articles of merger are filed in this state; and

(D) The corporation complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

(b) A merger of one or more domestic corporations with one or more foreign corporations is governed by ORS 60.501.

(2) The plan of merger shall set forth:

(a) The name and type of each business entity planning to merge;

(b) The name and type of the business entity that will survive;

(c) A summary of the material terms and conditions of the merger;

(d) The manner and basis of converting the shares or other ownership interests of each owner into shares, ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

(e) If any party is a business entity other than a corporation, any additional information required for a merger by the statutes governing that business entity.

(3) The plan of merger may set forth:

(a) Amendments to the articles of incorporation of a corporation, if the corporation is the surviving business entity; and

(b) Other provisions relating to the merger.

(4) One or more corporations may merge with a nonprofit corporation under ORS 65.481 to 65.504.

[1987 c.52 §115; 1989 c.1010 §176; 1991 c.883 §9; 1999 c.362 §11; 2001 c.315 §13; 2003 c.80 §16]



Section 60.484 - Share exchange.

(2) The plan of exchange must set forth:

(a) The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

(b) A summary of the material terms and conditions of the exchange; and

(c) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or for other property in full or part.

(3) The plan of exchange may set forth other provisions relating to the exchange.

(4) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise.

[1987 c.52 §116; 1989 c.171 §7; 1989 c.1040 §27; 2003 c.80 §17]



Section 60.487 - Action on plan of merger or share exchange.

(2) For a plan of merger or share exchange to be approved:

(a) The board of directors shall direct by resolution that the plan of merger or share exchange be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting; and

(b) The shareholders entitled to vote must approve the plan.

(3) The board of directors may condition its submission of the proposed merger or share exchange on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

(5) Unless this chapter, the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

(6) Separate voting by voting groups is required:

(a) On a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under ORS 60.441, except that separate voting by a voting group is not required if:

(A) Under the plan of merger, the shares that constitute the voting group are to be converted into shares, obligations, other securities, cash or other property with a value at least equal to the value the shares would receive in a liquidation of the corporation. For purposes of determining the value the shares would receive in a liquidation of the corporation, the value of property available for distribution to all shareholders in the liquidation shall be assumed to be equal to the total value of shares, obligations, other securities, cash or other property into which all shares of the corporation are to be converted under the plan of merger; or

(B) The articles of incorporation provide that the voting group is not entitled to vote separately on a plan of merger; and

(b) On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

(7) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(a) The articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in ORS 60.434, from its articles before the merger;

(b) Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations and relative rights, immediately after;

(c) The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(d) The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of participating shares outstanding immediately before the merger.

(8) As used in subsection (7) of this section:

(a) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(b) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(9) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.

(10) If a party to a plan of merger is a business entity other than a corporation, approval of the plan, and abandonment of the plan after approval, shall be in accordance with the statutes governing that business entity.

[1987 c.52 §117; 1989 c.1040 §28; 1991 c.883 §10; 1993 c.403 §7; 1999 c.362 §12]



Section 60.491 - Merger with subsidiary.

(2) If the parent will be the surviving corporation:

(a) The board of directors of the parent shall adopt a plan of merger that sets forth:

(A) The names of the parent and subsidiary; and

(B) The manner and basis of converting the shares of the subsidiary into shares, obligations or other securities of the parent or any other corporation or into cash or other property in whole or part, or of canceling any part of the shares.

(b) The parent, not later than 10 days after the effective date of the merger, shall:

(A) Notify each shareholder of the subsidiary that the merger has become effective; and

(B) Mail a copy or a summary of the plan of merger to each shareholder of the subsidiary that does not waive this mailing requirement in writing.

(c) Articles of merger under this subsection may not contain amendments to the articles of incorporation of the parent, except for amendments listed in ORS 60.434.

(3) If the parent will not be the surviving corporation:

(a) The board of directors of the parent shall adopt a plan of merger that sets forth:

(A) The names of the parent and subsidiary;

(B) The manner and basis of converting the shares of the parent into shares of the surviving corporation, which shall ensure that each shareholder of the parent immediately before the merger takes effect will immediately thereafter:

(i) Hold the same percentage of the total of each class of shares of the surviving corporation owned by former shareholders of the parent as the shareholder held in each class of shares of the parent; and

(ii) Hold shares of the surviving corporation having the same rights, preferences, privileges and restrictions as the shares of the parent held by such shareholder immediately before the merger takes effect;

(C) Amendments to the articles of incorporation of the surviving corporation so that the articles are identical to the articles of incorporation of the parent in effect immediately before the merger takes effect, except for amendments to the articles of incorporation of the parent listed in ORS 60.434; and

(D) Provisions relating to the outstanding shares of the subsidiary including cancellation of the shares held by the parent. If under the plan of merger the shareholders of the subsidiary other than the parent will not be shareholders of the surviving corporation, the plan shall also set forth the manner and basis of converting the shares of the subsidiary held by such shareholders into obligations or other securities of the surviving corporation or shares, obligations or other securities of any other corporation or into cash or other property in whole or in part.

(b) The parent, not later than 10 days after the effective date of the merger, shall:

(A) Notify each shareholder of the subsidiary and each shareholder of the parent that the merger has become effective; and

(B) Mail a copy or summary of the plan of merger to each shareholder of the subsidiary and each shareholder of the parent that does not waive this mailing requirement in writing.

(c) The surviving corporation shall be a domestic corporation.

[1987 c.52 §118; 1993 c.403 §8; 1997 c.392 §1; 2009 c.355 §1]



Section 60.494 - Articles and plan of merger or share exchange.

(a) Articles of merger or articles of share exchange that set forth:

(A) The name and type of each business entity that intends to merge and the name and type of the business entity that will survive the merger; or

(B) The name of the corporation that intends to acquire shares in a share exchange and the name of the corporation whose shares will be acquired;

(b) A plan of merger or plan of share exchange, as appropriate, or in lieu of a plan of merger or plan of share exchange, a written declaration that:

(A) Identifies an address for an office of the surviving entity where the plan of merger or plan of share exchange is on file; and

(B) States that the surviving entity will provide any owner or shareholder of any constituent entity with a copy of the plan of merger or plan of share exchange upon request and at no cost; and

(c) A written declaration that states that:

(A) Each corporation that is a party to the merger or share exchange:

(i) Obtained the requisite shareholder approval; or

(ii) Did not require shareholder approval.

(B) Each business entity, other than a corporation, that is a party to the merger or share exchange obtained authorization and approval in accordance with the statutes that govern the business entity.

(2) The merger or share exchange takes effect on the later of the date and time determined in accordance with ORS 60.011 or the date and time determined in accordance with the statutes governing any business entity, other than a corporation, that is a party to the merger.

[1987 c.52 §119; 1999 c.362 §13; 2001 c.104 §18; 2001 c.315 §1; 2015 c.28 §2]



Section 60.497 - Effect of merger or share exchange.

(a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

(b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

(c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

(d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

(e) If a corporation is the surviving business entity, its articles of incorporation are amended to the extent provided in the plan of merger;

(f) The shares or other ownership interests of each owner that are to be converted into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

(g) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

(A) As to obligations incurred prior to merger, according to the laws applicable prior to merger; and

(B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (h) of this subsection;

(h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entity’s obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

(i) The registration of an assumed business name of a business entity pursuant to ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

(2) Owners of the business entities that merged are entitled to the rights provided in the plan of merger and:

(a) In the case of shareholders, the rights provided in this chapter; and

(b) In the case of owners of business entities other than corporations, the rights provided in the statutes applicable to that business entity, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

(3) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under this chapter.

[1987 c.52 §120; 1999 c.362 §14; 2001 c.104 §19]



Section 60.501 - Merger or share exchange with foreign corporation.

(a) In a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complied with that law in effecting the merger;

(b) In a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

(c) The foreign corporation complies with ORS 60.494 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

(d) Each domestic corporation complies with the applicable provisions of ORS 60.481 to 60.491 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with ORS 60.481 to 60.494.

(2) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is deemed:

(a) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

(b) To agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under this chapter.

(3) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise.

[1987 c.52 §121]



Section 60.531 - Sale of assets in regular course of business; mortgage of assets.

(a) Sell, lease, exchange or otherwise dispose of all or substantially all of its property in the usual and regular course of business;

(b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(c) Transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

(2) Unless required by the articles of incorporation, approval by the shareholders of a transaction described in subsection (1) of this section is not required.

[1987 c.52 §122]



Section 60.534 - Sale of assets other than in regular course of business.

(2) For a transaction to be authorized:

(a) The board of directors shall adopt a resolution directing that such sale, lease, exchange or other disposition be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting; and

(b) The shareholders entitled to vote must approve the transaction.

(3) The board of directors may condition its submission of the proposed transaction on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all the property of the corporation and contain or be accompanied by a description of the transaction.

(5) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, require a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.

(6) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further shareholder action.

(7) A transaction that constitutes a distribution is governed by ORS 60.181 and not by this section.

[1987 c.52 §123; 1989 c.1040 §29]



Section 60.551 - Definitions for ORS 60.551 to 60.594.

(1) "Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

(2) "Corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

(3) "Dissenter" means a shareholder who is entitled to dissent from corporate action under ORS 60.554 and who exercises that right when and in the manner required by ORS 60.561 to 60.587.

(4) "Fair value," with respect to a dissenter’s shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.

(5) "Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

(6) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(7) "Shareholder" means the record shareholder or the beneficial shareholder.

[1987 c.52 §124; 1989 c.1040 §30]



Section 60.554 - Right to dissent.

(a) Consummation of a plan of merger to which the corporation is a party if shareholder approval is required for the merger by ORS 60.487 or the articles of incorporation and the shareholder is entitled to vote on the merger or if the corporation is a subsidiary that is merged with its parent under ORS 60.491;

(b) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

(c) Consummation of a sale or exchange of all or substantially all of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

(d) An amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenter’s shares because it:

(A) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities; or

(B) Reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under ORS 60.141;

(e) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares; or

(f) Conversion to a noncorporate business entity pursuant to ORS 60.472.

(2) A shareholder entitled to dissent and obtain payment for the shareholder’s shares under ORS 60.551 to 60.594 may not challenge the corporate action creating the shareholder’s entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

(3) Dissenters’ rights shall not apply to the holders of shares of any class or series if the shares of the class or series were registered on a national securities exchange on the record date for the meeting of shareholders at which the corporate action described in subsection (1) of this section is to be approved or on the effective date of the merger under ORS 60.491, unless the articles of incorporation otherwise provide.

[1987 c.52 §125; 1989 c.1040 §31; 1993 c.403 §9; 1999 c.362 §15; 2009 c.355 §2]



Section 60.557 - Dissent by nominees and beneficial owners.

(2) A beneficial shareholder may assert dissenters’ rights as to shares held on the beneficial shareholder’s behalf only if:

(a) The beneficial shareholder submits to the corporation the record shareholder’s written consent to the dissent not later than the time the beneficial shareholder asserts dissenters’ rights; and

(b) The beneficial shareholder does so with respect to all shares of which such shareholder is the beneficial shareholder or over which such shareholder has power to direct the vote.

[1987 c.52 §126]



Section 60.561 - Notice of dissenters’ rights.

(2) If a corporate action that creates dissenters’ rights under ORS 60.554 is taken without approval of the shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters’ rights that the action was taken and send the shareholders entitled to assert dissenters’ rights the dissenters’ notice described in ORS 60.567.

[1987 c.52 §127; 2015 c.28 §6]



Section 60.564 - Notice of intent to demand payment.

(2) A shareholder who does not satisfy the requirements of subsection (1) of this section is not entitled to payment for the shareholder’s shares under this chapter.

[1987 c.52 §128]



Section 60.567 - Dissenters’ notice.

(2) The dissenters’ notice must be sent no later than 10 days after the corporate action was taken, and must:

(a) State where the payment demand must be sent and where and when certificates for certificated shares must be deposited.

(b) Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received.

(c) Supply a form for demanding payment that includes the date of the first announcement of the terms of the proposed corporate action to news media or to shareholders and requires that the person asserting dissenters’ rights certify whether or not the person acquired beneficial ownership of the shares before that date.

(d) Set a date by which the corporation must receive the payment demand. This date may not be fewer than 30 nor more than 60 days after the date on which the notice described in subsection (1) of this section is delivered.

(e) Be accompanied by a copy of ORS 60.551 to 60.594.

[1987 c.52 §129; 2015 c.28 §7]



Section 60.571 - Duty to demand payment.

(2) The shareholder who demands payment and deposits the shareholder’s shares under subsection (1) of this section retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

(3) A shareholder who does not demand payment or deposit the shareholder’s share certificates where required, each by the date set in the dissenters’ notice, is not entitled to payment for the shareholder’s shares under this chapter.

[1987 c.52 §130]



Section 60.574 - Share restrictions.

(2) The person for whom dissenters’ rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

[1987 c.52 §131]



Section 60.577 - Payment.

(2) The payment must be accompanied by:

(a) The corporation’s balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year and the latest available interim financial statements, if any;

(b) A statement of the corporation’s estimate of the fair value of the shares;

(c) An explanation of how the interest was calculated;

(d) A statement of the dissenter’s right to demand payment under ORS 60.587; and

(e) A copy of ORS 60.551 to 60.594.

[1987 c.52 §132; 1987 c.579 §4]



Section 60.581 - Failure to take action.

(2) If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters’ notice under ORS 60.567 and repeat the payment demand procedure.

[1987 c.52 §133]



Section 60.584 - After-acquired shares.

(2) To the extent the corporation elects to withhold payment under subsection (1) of this section, after taking the proposed corporate action, it shall estimate the fair value of the shares plus accrued interest and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of such demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares an explanation of how the interest was calculated and a statement of the dissenter’s right to demand payment under ORS 60.587.

[1987 c.52 §134]



Section 60.587 - Procedure if shareholder dissatisfied with payment or offer.

(a) The dissenter believes that the amount paid under ORS 60.577 or offered under ORS 60.584 is less than the fair value of the dissenter’s shares or that the interest due is incorrectly calculated;

(b) The corporation fails to make payment under ORS 60.577 within 60 days after the date set for demanding payment; or

(c) The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set for demanding payment.

(2) A dissenter waives the right to demand payment under this section unless the dissenter notifies the corporation of the dissenter’s demand in writing under subsection (1) of this section within 30 days after the corporation made or offered payment for the dissenter’s shares.

[1987 c.52 §135]



Section 60.591 - Court action.

(2) The corporation shall commence the proceeding in the circuit court of the county where a corporation’s principal office is located, or if the principal office is not in this state, where the corporation’s registered office is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(3) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares. All parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(4) The jurisdiction of the circuit court in which the proceeding is commenced under subsection (2) of this section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the court order appointing them, or in any amendment to the order. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(5) Each dissenter made a party to the proceeding is entitled to judgment for:

(a) The amount, if any, by which the court finds the fair value of the dissenter’s shares, plus interest, exceeds the amount paid by the corporation; or

(b) The fair value, plus accrued interest, of the dissenter’s after-acquired shares for which the corporation elected to withhold payment under ORS 60.584.

[1987 c.52 §136]



Section 60.594 - Court costs and counsel fees.

(2) The court may also assess the fees and expenses of counsel and experts of the respective parties in amounts the court finds equitable:

(a) Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of ORS 60.561 to 60.587; or

(b) Against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter.

(3) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to counsel reasonable fees to be paid out of the amount awarded the dissenters who were benefited.

[1987 c.52 §137]



Section 60.621 - Dissolution by incorporators or initial directors.

(2) Articles of dissolution shall set forth:

(a) The name of the corporation;

(b) The date of its incorporation;

(c) That none of the corporation’s shares has been issued and that the corporation has not commenced business;

(d) That no debt of the corporation remains unpaid; and

(e) That a majority of the incorporators or initial directors authorized the dissolution.

[1987 c.52 §138; 1987 c.579 §5]



Section 60.624 - Voluntary dissolution by consent of shareholders.

[1987 c.52 §139]



Section 60.627 - Dissolution by board of directors and shareholders.

(2) For a proposal to dissolve to be adopted:

(a) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(b) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (5) of this section.

(3) The board of directors may condition its submission of the proposal for dissolution on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(5) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on the proposal.

[1987 c.52 §140]



Section 60.631 - Articles of dissolution.

(a) The name of the corporation;

(b) The date dissolution was authorized;

(c) If dissolution was approved by the shareholders:

(A) The number of votes entitled to be cast on the proposal to dissolve; and

(B) The total number of votes cast for and against dissolution and a statement that the number cast for dissolution was sufficient for approval; and

(d) If voting by voting groups is required, the information required by paragraph (c) of this subsection separately provided for each voting group entitled to vote separately on the plan to dissolve.

(2) A corporation is dissolved upon the effective date of its articles of dissolution.

[1987 c.52 §141]



Section 60.634 - Revocation of dissolution.

(2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization of dissolution permits revocation by action by the board of directors alone. If the authorization of dissolution permits revocation by action of the board of directors alone, the board of directors may revoke the dissolution without shareholder action.

(3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the office for filing, articles of revocation of dissolution that set forth:

(a) The name of the corporation;

(b) The effective date of the dissolution that was revoked;

(c) The date that the revocation of dissolution was authorized;

(d) If the corporation’s board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(e) If the corporation’s board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(f) If shareholder action was required to revoke the dissolution, the information required by ORS 60.631 (1)(c) and (d).

(4) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are filed.

(5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

[1987 c.52 §142]



Section 60.637 - Effect of dissolution.

(a) Collecting the corporation’s assets;

(b) Disposing of the corporation’s properties that will not be distributed in kind to the corporation’s shareholders;

(c) Discharging or making provision for discharging the corporation’s liabilities;

(d) Distributing the corporation’s remaining property among the corporation’s shareholders according to the shareholders’ interests;

(e) Adopting a plan of merger; and

(f) Doing other acts necessary to wind up and liquidate the corporation’s business and affairs.

(2) Dissolution of a corporation does not:

(a) Transfer title to the corporation’s property;

(b) Prevent transfer of the corporation’s shares or securities, although the authorization to dissolve may provide for closing the corporation’s share transfer records;

(c) Subject the corporation’s directors or officers to standards of conduct different from those prescribed in this chapter;

(d) Change quorum or voting requirements for the board of directors or shareholders, change provisions for selection, resignation, or removal of the corporation’s directors or officers or both or change provisions for amending the corporation’s bylaws;

(e) Prevent commencement of a proceeding by or against the corporation in the corporation’s corporate name;

(f) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(g) Terminate the authority of the registered agent of the corporation.

[1987 c.52 §143; 2011 c.147 §2]



Section 60.641 - Known claims against dissolved corporation.

(2) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(a) Describe information that must be included in a claim;

(b) Provide a mailing address where a claim may be sent;

(c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(d) State that the claim will be barred if not received by the deadline.

(3) A claim against the dissolved corporation is barred:

(a) If a claimant who was given written notice under subsection (2) of this section does not deliver the claim to the dissolved corporation by the deadline; or

(b) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(4) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

[1987 c.52 §144]



Section 60.644 - Unknown claims against dissolved corporation.

(2) The notice must:

(a) Be published one time in a newspaper of general circulation in the county where the dissolved corporation’s principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

(b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(c) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(3) If the dissolved corporation publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(a) A claimant who did not receive written notice under ORS 60.641;

(b) A claimant whose claim was sent in a timely manner to the dissolved corporation but not acted on; or

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

[1987 c.52 §145; 1991 c.883 §11]



Section 60.645 - Enforcement of claims against dissolved corporation.

(1) Against the dissolved corporation to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against the shareholder of the dissolved corporation to the extent of the shareholder’s pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less. A shareholder’s total liability for all claims under this section may not exceed the total value of assets distributed to the shareholder, as of the date or dates of distribution, less any liability of the corporation paid on behalf of the corporation by that shareholder after the date of the distribution.

[1991 c.883 §16]



Section 60.647 - Grounds for administrative dissolution.

(1) The corporation does not pay when due any fees imposed by this chapter;

(2) The corporation does not deliver its annual report to the Secretary of State when due;

(3) The corporation is without a registered agent or registered office in this state;

(4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

(5) The corporation’s period of duration stated in its articles of incorporation expires.

[1987 c.52 §146]



Section 60.651 - Procedure; effect of administrative dissolution.

(2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each of the grounds that the Secretary of State has determined to be a ground for the dissolution does not exist, the Secretary of State shall dissolve the corporation.

(3) A corporation administratively dissolved continues the corporation’s corporate existence but may not carry on any activities except activities that are necessary or appropriate to wind up and liquidate the corporation’s business and affairs under ORS 60.637, and notify claimants under ORS 60.641 and 60.644.

(4) The administrative dissolution of a corporation does not terminate the authority of the corporation’s registered agent.

[1987 c.52 §147; 1987 c.579 §6; 1993 c.190 §2; 2013 c.159 §3]



Section 60.654 - Reinstatement following administrative dissolution.

(a) State the name of the corporation and the effective date of the corporation’s administrative dissolution; and

(b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporation’s name satisfies the requirements of ORS 60.094, the Secretary of State shall reinstate the corporation.

(3) When effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on the corporation’s business as if the administrative dissolution had never occurred.

(4) The Secretary of State may waive the requirement under subsection (1) of this section that the corporation apply for reinstatement within five years after the date of administrative dissolution if the corporation requests the waiver and provides evidence of the corporation’s continued existence as an active concern during the period of administrative dissolution.

[1987 c.52 §148; 1995 c.215 §7; 2011 c.147 §3]



Section 60.657 - Appeal from denial of reinstatement.

(2) The corporation may appeal the denial of reinstatement pursuant to the provisions of ORS chapter 183.

[1987 c.52 §149]



Section 60.661 - Grounds for judicial dissolution.

(1) In a proceeding by the Attorney General if it is established that:

(a) The corporation obtained its articles of incorporation through fraud; or

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law.

(2) In a proceeding by a shareholder in a corporation that has shares that are listed on a national securities exchange or that are regularly traded in a market maintained by one or more members of a national or affiliated securities association, if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(b) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

(c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(d) The corporate assets are being misapplied or wasted.

(3) In a proceeding by a creditor if it is established that:

(a) The creditor’s claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

(b) The corporation has admitted in writing that the creditor’s claim is due and owing and the corporation is insolvent.

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

[1987 c.52 §150; 2001 c.315 §58]



Section 60.664 - Procedure for judicial dissolution.

(2) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located and carry on the business of the corporation until a full hearing can be held.

[1987 c.52 §151; 2001 c.315 §61]



Section 60.667 - Receivership or custodianship.

(2) The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

(a) The receiver may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court and may sue and defend in the receiver’s own name as receiver of the corporation in all courts of this state.

(b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders and creditors.

(5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver’s or custodian’s counsel from the assets of the corporation or proceeds from the sale of the assets.

[1987 c.52 §152; 2001 c.315 §62]



Section 60.671 - Judgment of dissolution.

(2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporation’s business and affairs in accordance with ORS 60.637 and the notification of claimants in accordance with ORS 60.641 and 60.644.

[1987 c.52 §153; 2001 c.315 §63; 2003 c.576 §323]



Section 60.674 - Asset distribution; deposit with Department of State Lands; claims.

[1987 c.52 §154; 1993 c.694 §34]



Section 60.701 - Authority to transact business required.

(2) The following activities among others, do not constitute transacting business within the meaning of subsection (1) of this section:

(a) Maintaining, defending or settling any proceeding.

(b) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs.

(c) Maintaining bank accounts.

(d) Maintaining offices or agencies for the transfer, exchange and registration of the corporation’s own securities or maintaining trustees or depositaries with respect to those securities.

(e) Selling through independent contractors.

(f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

(g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(i) Owning without more real or personal property.

(j) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature.

(k) Transacting business in interstate commerce.

(3) The list of activities in subsection (2) of this section is not exhaustive.

[1987 c.52 §155]



Section 60.704 - Consequences of transacting business without authority.

(2) The successor to a foreign corporation that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains authorization from the Secretary of State to transact business in this state.

(3) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the authorization.

(4) A foreign corporation that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon such corporation had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

(5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign corporation to obtain authority to transact business in this state does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.

[1987 c.52 §156]



Section 60.707 - Application for authority to transact business.

(a) The name of the foreign corporation or, if the name the foreign corporation uses is unavailable for filing in this state, another corporate name that satisfies the requirements of ORS 60.717;

(b) The name of the state or country under whose law the foreign corporation is incorporated;

(c) The foreign corporation’s registry number in the state or country under whose law the foreign corporation is incorporated;

(d) The foreign corporation’s date of incorporation and period of duration if the period is not perpetual;

(e) The address, including street and number and mailing address, if different, of the foreign corporation’s principal office;

(f) The address, including street and number, of the foreign corporation’s registered office in this state and the name of the foreign corporation’s registered agent at the registered office; and

(g) The names and respective addresses of the president and secretary of the foreign corporation.

(2)(a) Except as provided in paragraph (b) of this subsection, the foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated.

(b) A foreign corporation need not submit a certificate of existence or document in accordance with paragraph (a) of this subsection if the official who has custody of corporate records in the state or country under whose law the foreign corporation is incorporated provides free access via the Internet to a searchable database that contains evidence of corporate registrations.

[1987 c.52 §157; 2011 c.147 §4]



Section 60.711 - Amendment to application for authority.

(a) Its corporate name as shown on the records of the office; or

(b) The period of its duration.

(2) The amendment to the application for authority to transact business in this state shall set forth its corporate name shown on the records of the office and the new corporate name or the new period of duration. The corporate name as changed must satisfy the requirements of ORS 60.717.

[1987 c.52 §158]



Section 60.714 - Effect of authority.

(2) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the right of the Secretary of State to revoke the authorization.

(3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

[1987 c.52 §159]



Section 60.717 - Corporate name of foreign corporation.

(2) The name of the corporation must contain a word or abbreviation required by ORS 60.094 (1) unless the corporate name contains some other word, phrase or abbreviation that the laws of the place of incorporation require to denote a person of limited liability.

(3) If a corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office is not distinguishable on the records of the office from the corporate name of the applicant foreign corporation, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign corporation states the corporate name on the application for authority to transact business in this state under ORS 60.707 as (name under which incorporated), a corporation of (place of incorporation), the entirety of which shall be the real and true name of the corporation under ORS chapter 648.

(4) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and ORS 60.711.

[1987 c.52 §160]



Section 60.721 - Registered office and registered agent of foreign corporation.

(1) A registered office that may be, but need not be, the same as any of its places of business; and

(2) A registered agent who may be:

(a) An individual who resides in this state and whose business office is identical to the registered office;

(b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

(c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office.

[1987 c.52 §161; 2001 c.315 §25]



Section 60.724 - Change of registered office or registered agent of foreign corporation.

(a) The name of the foreign corporation;

(b) If the registered office is to be changed, the street address, including street and number, of the new registered office;

(c) If the registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

(d) That after the change or changes are made, the street addresses of the registered office and the business office of its registered agent will be identical.

(2) If a registered agent changes the street address of the agent’s business office, the registered agent shall change the street address of the registered office of the foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement of change that complies with the requirements of subsection (1) of this section and states that the corporation has been notified of the change.

(3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the foreign corporation.

[1987 c.52 §162]



Section 60.727 - Resignation of registered agent of foreign corporation.

(2) Upon the delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign corporation under subsection (1) of this section shall be addressed to the foreign corporation at the foreign corporation’s mailing address or the foreign corporation’s principal office as shown on the records of the office of the Secretary of State.

(3) The agency appointment is terminated and the registered office discontinued if so provided in the signed statement under subsection (1) of this section on the 31st day after the date on which the statement was filed by the Secretary of State unless the foreign corporation has previously appointed a successor registered agent, as provided in ORS 60.724 thereby terminating the capacity of such agent.

[1987 c.52 §163; 1993 c.190 §3]



Section 60.731 - Service on foreign corporation.

(2) The Secretary of State shall be an agent of a foreign corporation upon whom any process, notice or demand may be served, if:

(a) The corporation is authorized to transact business in this state, and it fails to appoint or maintain a registered agent in this state, or its registered agent cannot with reasonable diligence be found at the registered office;

(b) The corporation’s authority to transact business in this state has been revoked;

(c) The corporation is transacting business in this state without being authorized as provided in this chapter;

(d) The corporation has been authorized to transact business in this state and has withdrawn; or

(e) The corporation has transacted business in this state without being authorized to do so, has ceased to transact business and has become subject to service on the Secretary of State as prescribed in this chapter.

(3) Service on the Secretary of State of any such process, notice or demand shall be made in the same manner as provided in ORS 60.121 (3), except that when the corporation served is not authorized to transact business in this state and was not authorized to transact business in this state at the time the transaction, event or occurrence upon which the proceeding is based occurred, the copy of the process, notice or demand shall be sent immediately by registered or certified mail by the plaintiff or the attorney of the plaintiff to the principal office or place of business of the corporation, instead of the last registered office of the corporation.

(4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

(5) After completion of initial service upon the Secretary of State, no additional documents need to be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

(6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law.

[1987 c.52 §164]



Section 60.734 - Withdrawal of foreign corporation.

(a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(d) A mailing address to which the person initiating any proceedings may mail to the foreign corporation a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

(e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

(2) Upon filing by the Secretary of State of the application to withdraw, the authority of the foreign corporation to transact business in this state shall cease.

[1987 c.52 §165]



Section 60.737 - Grounds for revocation.

(1) The foreign corporation does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

(2) The foreign corporation does not pay within the time prescribed by this chapter any fees imposed by this chapter;

(3) The foreign corporation has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

(4) The foreign corporation does not inform the Secretary of State under ORS 60.724 or 60.727 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued;

(5) An incorporator, director, officer or agent of the foreign corporation signed a document knowing it was false in any material respect with intent that the document be delivered to the office for filing; or

(6) The Secretary of State receives a duly authenticated certificate from the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.

[1987 c.52 §166]



Section 60.741 - Procedure for and effect of revocation.

(2) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the foreign corporation’s authority.

(3) The authority of a foreign corporation to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

(4) The Secretary of State’s revocation of a foreign corporation’s authority to transact business in this state appoints the Secretary of State the foreign corporation’s agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

(5) Revocation of a foreign corporation’s authority to transact business in this state terminates the authority of the registered agent of the corporation.

[1987 c.52 §167; 1993 c.190 §4]



Section 60.744 - Appeal from revocation.

[1987 c.52 §168]



Section 60.747 - Reinstatement of authority.

(a) State the name of the corporation and the effective date its authority was revoked; and

(b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporation’s name satisfies the requirements of ORS 60.717, the Secretary of State shall reinstate the authority.

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the corporation resumes carrying on its business as if the administrative revocation of authority had never occurred.

[1989 c.1040 §33; 1995 c.215 §8]



Section 60.750 - Definitions for ORS 60.750 to 60.770.

(1) "Benefit company" means a corporation or a limited liability company that is incorporated, organized, formed or created under ORS 60.754.

(2) "Benefit governor" means an individual who is designated as the benefit governor of a benefit company under ORS 60.762.

(3) "General public benefit" means a material positive impact on society and the environment, taken as a whole, from the business and operations of a benefit company.

(4) "Governor" means a director of a corporation that is a benefit company, a member in a member-managed limited liability company that is a benefit company or a manager in a manager-managed limited liability company that is a benefit company.

(5) "Minimum status vote" means a decision that an entity makes in accordance with ORS 60.756.

(6) "Third-party standard" means a recognized standard for defining, reporting and assessing an entity’s social and environmental performance that:

(a) Establishes criteria that apply to all of the interests described in ORS 60.760 (1)(b), (c), (d), (e) and (f);

(b) Is developed by an organization that is not under the control of the benefit company or any of the benefit company’s affiliates; and

(c) Has information publicly available concerning:

(A) The criteria the standard uses to measure an entity’s overall social and environmental performance and the relative weight the standard gives to each criterion;

(B) The process by which the standard is developed and revised; and

(C) The organization that developed the standard that is sufficient in detail to disclose any relationships that might compromise the organization’s independence, including:

(i) The material owners and members of the organization’s governing body;

(ii) How the organization selects members of the organization’s governing body; and

(iii) The organization’s sources of financial support.

[2013 c.269 §1]

Note: 60.750 to 60.770 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 60 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 60.752 - Application of benefit company laws.

(a) A corporation that states in the corporation’s articles of incorporation or articles of conversion that the corporation is subject to ORS 60.750 to 60.770;

(b) A limited liability company that states in the limited liability company’s articles of organization or articles of conversion that the limited liability company is subject to ORS 60.750 to 60.770; or

(c) A corporation or limited liability company that elects to become a benefit company under ORS 60.754.

(2)(a) Except as provided in paragraph (c) of this subsection, a benefit company that is a corporation incorporated under ORS chapter 60 is subject to ORS chapter 60 and to ORS 60.750 to 60.770.

(b) Except as provided in paragraph (c) of this subsection, a benefit company that is a limited liability company organized under ORS chapter 63 is subject to ORS chapter 63 and to ORS 60.750 to 60.770.

(c) To the extent that a provision of ORS 60.750 to 60.770 conflicts with a provision of ORS chapter 60 or 63, a specific provision of ORS 60.750 to 60.770 controls over a general provision of ORS chapter 60 or 63.

(3) ORS 60.750 to 60.770 do not apply to a corporation that is not a benefit company or to a limited liability company that is not a benefit company.

[2013 c.269 §2]

Note: See note under 60.750.



Section 60.754 - Status as benefit company; election to become benefit company; election to become other entity; votes required.

(b) Notwithstanding ORS 63.074 (3), a limited liability company organized under ORS chapter 63 is a benefit company under ORS 60.750 to 60.770 if the limited liability company’s articles of organization state that the limited liability company is a benefit company subject to ORS 60.750 to 60.770.

(2)(a) A corporation that is incorporated under ORS chapter 60 may become a benefit company by amending the corporation’s articles of incorporation to state, in addition to the requirements set forth in ORS 60.047, that the corporation is a benefit company subject to ORS 60.750 to 60.770. The amendment to the articles of incorporation must be approved by a minimum status vote.

(b) A limited liability company that is organized under ORS chapter 63 may become a benefit company by amending the limited liability company’s articles of organization to state, in addition to the requirements set forth in ORS 63.047, that the limited liability company is a benefit company subject to ORS 60.750 to 60.770. The amendment to the articles of organization must be approved by a minimum status vote.

(3) A benefit company may be formed by means of a conversion if articles of conversion that state that the converted entity will be a benefit company that is subject to ORS 60.750 to 60.770 are approved by a minimum status vote.

(4) An entity that is not a benefit company may become a benefit company by merging or exchanging equity interests with a benefit company if the shareholders or holders of equity interests of the entity that is not the benefit company approve, by a minimum status vote, a plan of merger or a plan for exchanging equity interests with a benefit company under which the surviving entity will be a benefit company.

(5) A benefit company may become an entity other than a benefit company only if an action to remove from the articles of incorporation, articles of organization or articles of conversion the provision that states that the entity is a benefit company subject to ORS 60.750 to 60.770 is approved by a minimum status vote.

(6)(a) A plan for a benefit company must be approved by a minimum status vote if the plan would:

(A) Merge the benefit company with an entity that is not a benefit company, if the surviving entity would not be a benefit company;

(B) Provide for exchanging equity interests with an entity that is not a benefit company, if the exchange would create an entity that is not a benefit company and that would hold substantially all of the benefit company’s assets;

(C) Convert the benefit company to an entity that is not a benefit company; or

(D) Otherwise cause ORS 60.750 to 60.770 not to apply to the benefit company.

(b) A sale, lease, exchange or other disposition of all or substantially all of a benefit company’s assets must be approved by a minimum status vote unless the benefit company conducts the sale, lease, exchange or other disposition in the ordinary course of the benefit company’s business.

(7) A provision of a benefit company’s articles of incorporation, articles of organization, articles of conversion or plan described in subsection (6) of this section may be inconsistent with or supersede a provision of ORS 60.750 to 60.770 only to the extent that the provision in the articles of incorporation, articles of organization, articles of conversion or plan imposes a more stringent requirement on the benefit company, in keeping with the purposes set forth in ORS 60.750 to 60.770, than a provision of ORS 60.750 to 60.770 imposes.

[2013 c.269 §3]

Note: See note under 60.750.



Section 60.756 - Minimum status vote required to approve certain actions; voting requirements.

(2) If an entity’s governing documents or the provisions of ORS chapter 60 or 63, as applicable, require more than a majority vote or require each class or series to vote separately, approval of the action is effective only if the requirement for the greater vote or for separate class or series voting is met.

(3)(a) If, as of January 1, 2014, an entity has shares that are listed on a national securities exchange or are regularly traded in a market that a member of a national or affiliated securities association maintains, except as provided in paragraph (b) of this subsection, each class or series of the entity’s shares must separately meet the requirement to approve the action by two-thirds of the shares that are entitled to vote.

(b) If the entity has gross revenue of $200 million or less, each class or series of the entity’s shares must separately meet the requirement to approve the action by a majority of the shares that are entitled to vote.

[2013 c.269 §4; 2015 c.266 §1]

Note: See note under 60.750.



Section 60.758 - Benefit company purposes and powers.

(2)(a) The articles of incorporation or articles of organization for a benefit company may identify a specific public benefit for the benefit company in addition to the purposes described in subsection (1) of this section. A benefit company’s identification of a specific public benefit does not limit the benefit company’s obligation to fulfill the purposes described in subsection (1) of this section.

(b) A benefit company may amend the articles of incorporation or articles of organization to add, amend or remove a specific public benefit in the manner otherwise provided for amending the benefit company’s purpose in the articles of incorporation or articles of organization.

(3) Notwithstanding the requirement in ORS 58.076 that a professional corporation have rendering professional service as the professional corporation’s sole purpose, a professional corporation that is a benefit company shall have the purposes set forth in ORS 58.076 and the purpose of providing a general public benefit. The professional corporation may identify a specific public benefit in addition to the purposes described in this subsection.

[2013 c.269 §5]

Note: See note under 60.750.



Section 60.760 - Duties of, standard of conduct for and liabilities of governor of benefit company.

(a) The shareholders or members of the benefit company;

(b) The employees and work force of the benefit company and the employees and work force of the benefit company’s subsidiaries and suppliers;

(c) The benefit company’s subsidiaries and suppliers;

(d) The interests the benefit company’s customers have in receiving a portion of the general public benefit or specific public benefit that the benefit company provides;

(e) The communities that the benefit company’s activities affect including, but not limited to, the communities in which the benefit company is located, operates or has offices or other facilities and in which the benefit company’s subsidiaries and suppliers are located, operate or have offices or other facilities;

(f) The local and global environment;

(g) The short-term and long-term interests of the benefit company, including an interest in benefits that might accrue from the benefit company’s long-term plans and the possibility that the interests of the benefit company are best served by keeping the benefit company independent; and

(h) The benefit company’s ability to fulfill the benefit company’s general public benefit purpose and any specific public benefit identified in the benefit company’s articles of incorporation or articles of organization.

(2) A governor of a benefit company may consider how an action of the governor or of the benefit company, or decision not to act, will affect other interests the governor deems pertinent.

(3) A governor of a benefit company need not give a particular interest identified in subsection (1) or (2) of this section priority over another interest identified in subsection (1) or (2) of this section unless the benefit company’s articles of incorporation or articles of organization identify an interest to which the governor must give priority.

(4) A governor’s consideration under this section of the effects of an action, or a decision not to act, is in accordance with ORS 60.357 or 63.155 as ORS 60.357 or 63.155 applies to the governor.

(5)(a) A governor of a benefit company is not personally liable for money damages as a consequence of taking an action or deciding not to act if the governor discharged the governor’s duties in accordance with this section and with ORS 60.357 or 63.155, as appropriate for the benefit company’s form of organization.

(b) A governor of a benefit company is not personally liable for money damages for the benefit company’s failure to provide a general public benefit or a specific public benefit.

(c) A governor of a benefit company does not have a duty to a person as a consequence of the person’s status as a beneficiary of the general public benefit or a specific public benefit that the benefit company provides.

[2013 c.269 §6]

Note: See note under 60.750.



Section 60.762 - Benefit company board of governors; benefit governor; duties, powers and liabilities.

(b) The articles of incorporation, articles of organization, bylaws or other organizational documents of the benefit company may set forth additional qualifications for a benefit governor that are consistent with this section.

(2) The benefit company’s governors shall elect or appoint and may remove a benefit governor in accordance with procedures set forth in the benefit company’s articles of incorporation or articles of organization or in accordance with procedures the governors adopt if the articles of incorporation or articles of organization do not specify a procedure.

(3) The benefit governor shall provide information or statements to other governors of the benefit company concerning the other governors’ obligations under ORS 60.760.

(4) An individual’s action or decision not to act made in the capacity of benefit governor is for all purposes the individual’s action or decision not to act in the individual’s capacity as a governor of the benefit company.

(5) A benefit governor is not personally liable for an action or omission the benefit governor makes in the benefit governor’s capacity as a benefit governor unless the action or omission constitutes self-dealing, willful misconduct or a knowing violation of law.

[2013 c.269 §7]

Note: See note under 60.750.



Section 60.764 - Duties of, standard of conduct for and liabilities of officers and managers of benefit company.

(a) To the extent the member, officer or manager has the discretion to take the action or to decide not to act;

(b) If, in the member’s, officer’s or manager’s reasonable judgment, the action or decision not to act may have a material effect on the general public benefit or a specific public benefit the benefit company provides; and

(c) In accordance with the provisions of ORS 60.760 (1) to (3) for a governor’s consideration of the effects of the action or the decision not to act.

(2) A member’s, officer’s or manager’s consideration under this section of the effects of an action, or a decision not to act, is in accordance with ORS 60.374 and 60.377 or with ORS 63.155, as appropriate for the benefit company’s form of organization, as those provisions apply to a member, officer or manager of a benefit company.

(3)(a) A member, officer or manager of a benefit company is not personally liable for money damages as a consequence of taking an action or deciding not to act if the member, officer or manager discharged the member’s, officer’s or manager’s duties in accordance with this section and with ORS 60.374 and 60.377 or with ORS 63.155, as appropriate for the benefit company’s form of organization.

(b) A member, officer or manager of a benefit company is not personally liable for money damages for the benefit company’s failure to provide a general public benefit or a specific public benefit.

(c) A member, officer or manager of a benefit company does not have a duty to a person as a consequence of the person’s status as a beneficiary of the general public benefit or a specific public benefit that the benefit company provides.

[2013 c.269 §8]

Note: See note under 60.750.



Section 60.766 - Proceedings against benefit company; when allowed; who may commence.

(a) Failed to pursue, create or provide a general public benefit or a specific public benefit identified in the benefit company’s articles of incorporation or articles of organization; or

(b) Violated a duty or a standard of conduct prescribed under ORS 60.750 to 60.770.

(2) A person may commence a direct or derivative proceeding, as appropriate, to compel a benefit company to provide a general public benefit or a specific public benefit or to require a governor, member, officer or manager to act in accordance with a duty or a standard of conduct set forth in the benefit company’s articles of incorporation or articles of organization, or prescribed under ORS 60.750 to 60.770, only if the person is:

(a) The benefit company;

(b) A governor;

(c) A shareholder or member; or

(d) Another person identified in the benefit company’s bylaws, articles of incorporation or articles of organization as having a right to commence a proceeding under this section.

(3) A benefit company is not liable for money damages as a consequence of failing to provide a general public benefit or a specific public benefit.

[2013 c.269 §9]

Note: See note under 60.750.



Section 60.768 - Benefit report; contents required; delivery and posting.

(2)(a) The benefit report shall give a narrative description of:

(A) The extent to which the benefit company provided a general public benefit and the actions and methods the benefit company used to provide the general public benefit.

(B) The extent to which the benefit company provided a specific public benefit identified in the benefit company’s articles of incorporation or articles of organization, and the actions and methods the benefit company used to provide the specific public benefit.

(C) Any circumstances that hindered or prevented the benefit company from providing a general public benefit or a specific public benefit.

(b) In addition to the narrative descriptions required under paragraph (a) of this subsection, the benefit report shall:

(A) Assess the extent to which the benefit company met or exceeded a third-party standard that the benefit company selected and identified in the benefit report. The benefit company shall conduct the assessment and evaluate the benefit company’s performance with respect to the third-party standard in a manner that is consistent with assessments and evaluations conducted in previous benefit reports or shall explain the reasons for an inconsistent assessment or evaluation.

(B) Describe the process and rationale the benefit company used to select or to change the third-party standard described in subparagraph (A) of this paragraph.

(c) A benefit report prepared under this section does not need to be audited or certified by a third party.

(3) The benefit company each year shall deliver a copy of the benefit report to each holder of an equity interest within 120 days after the end of the benefit company’s fiscal year or at the same time the benefit company delivers any other annual report to a holder of an equity interest.

(4) A benefit company shall post on the publicly accessible pages of the benefit company’s website all of the benefit company’s benefit reports or shall provide without charge a copy of the most recent benefit report to a person that requests a copy unless providing the copy would violate a provision of applicable law.

[2013 c.269 §10]

Note: See note under 60.750.



Section 60.770 - Assessment of public benefit.

[2013 c.269 §11]

Note: See note under 60.750.



Section 60.771 - Corporate records.

(2) A corporation shall maintain appropriate accounting records.

(3) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders in alphabetical order by class of shares showing the number and class of shares held by each.

(4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A corporation shall keep a copy of the following records at its principal office or registered office:

(a) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(b) Its bylaws or restated bylaws and all amendments to them currently in effect;

(c) Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences and limitations, if shares issued pursuant to those resolutions are outstanding;

(d) The minutes of all shareholders’ meetings and records of all action taken by shareholders without a meeting, for the past three years;

(e) All written communications to shareholders generally within the past three years;

(f) A list of the names and business addresses of its current directors and officers; and

(g) Its most recent annual report delivered to the Secretary of State under ORS 60.787.

[1987 c.52 §169]



Section 60.774 - Inspection of records by shareholders.

(2) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (3) of this section and gives the corporation written notice of the shareholder’s demand at least five business days before the date on which the shareholder wishes to inspect and copy:

(a) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (1) of this section;

(b) Accounting records of the corporation, including tax returns; and

(c) The record of shareholders.

(3) A shareholder may inspect and copy the records identified in subsection (2) of this section only if:

(a) The shareholder’s demand is made in good faith and for a proper purpose;

(b) The shareholder described with reasonable particularity the shareholder’s purpose and the records the shareholder desires to inspect; and

(c) The records are directly connected with the shareholder’s purpose.

(4) The right of inspection granted by this section may not be abolished or limited by a corporation’s articles of incorporation or bylaws.

(5) This section does not affect:

(a) The right of a shareholder to inspect records under ORS 60.224 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

(b) The power of a court, independent of this chapter, to compel the production of corporate records for examination.

(6) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on behalf of the beneficial owner.

[1987 c.52 §170; 1989 c.1040 §34; 1993 c.403 §10]



Section 60.777 - Scope of inspection right.

(2) The right to copy records under ORS 60.774 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

(3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

(4) The corporation may comply with a shareholder’s demand to inspect the record of shareholders under ORS 60.774 (2)(c) by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder’s demand.

[1987 c.52 §171]



Section 60.781 - Court-ordered inspection.

(2) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with ORS 60.774 (2) and (3) may apply to the circuit court in the county where the corporation’s principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, for an order to permit inspection and copying of the records demanded.

(3) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder’s costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

(5) No order shall be issued under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The shareholder’s request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearing on preliminary injunctions under ORCP 79 B(3).

[1987 c.52 §172]



Section 60.784 - Reports to shareholders of indemnification.

[1987 c.52 §173]



Section 60.787 - Annual report; updates; rules.

(a) The name of the corporation and the state or country under whose law the corporation is incorporated;

(b) The street address of the corporation’s registered office and the name of the corporation’s registered agent at the registered office in this state;

(c) The address, including street and number and mailing address, if different, of the corporation’s principal office;

(d) The names and addresses of the president and secretary of the corporation;

(e) A description of the primary business activity of the corporation; and

(f) Additional identifying information that the Secretary of State may require by rule.

(2) The information contained in the annual report must be current as of 30 days before the anniversary of the corporation.

(3) The Secretary of State shall mail the annual report form to any address shown for the corporation in the current records of the office of the Secretary of State. The failure of the corporation to receive the annual report form from the Secretary of State does not relieve the corporation of the corporation’s duty under this section to deliver an annual report to the office.

(4) If an annual report does not contain the information this section requires, the Secretary of State shall notify the reporting domestic or foreign corporation in writing and return the report to the corporation for correction. The domestic or foreign corporation must correct the error within 45 days after the Secretary of State gives the notice.

(5)(a) A domestic or foreign corporation may update information that is required or permitted in an annual report filing at any time by delivering to the office of the Secretary of State for filing:

(A) An amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary; or

(B) A statement with the change if the update occurs before the domestic or foreign corporation files the first annual report.

(b) This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation.

(c) The amendment to the annual report filed under paragraph (a) of this subsection must set forth:

(A) The name of the corporation as shown on the records of the office; and

(B) The information as changed.

[1987 c.52 §174; 1987 c.843 §14; 2007 c.186 §3; 2011 c.147 §5]



Section 60.801 - Definitions for ORS 60.801 to 60.816.

(1) "Acquiring group" means two or more persons who agree to act together or enter into any arrangement or understanding for the purpose of voting or acquiring voting shares of an issuing public corporation, but does not include two or more persons whose sole agreement relates to the granting of an immediately revocable proxy.

(2) "Acquiring person" means a person who acquires or proposes to acquire ownership of, or the power to direct the voting of, voting shares of an issuing public corporation and includes all affiliates of such person.

(3)(a) "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person. As used in this subsection, "control," including the terms "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise. A person who is the owner of 10 percent or more of a corporation’s outstanding voting shares shall be presumed to have control of the corporation in the absence of proof by a preponderance of the evidence to the contrary.

(b) Notwithstanding paragraph (a) of this subsection, a presumption of control shall not apply where a person holds voting shares in good faith and not for the purpose of circumventing ORS 60.801 to 60.816 as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of the corporation.

(4)(a) "Control share acquisition" means the acquisition, directly or indirectly, by any acquiring person, including a member of an acquiring group, of ownership of, or the power to direct the voting of, voting shares of an issuing public corporation in a transaction that causes the total voting power of the acquiring person or any acquiring group of which the acquiring person is a member in the election of directors of the issuing public corporation to exceed one-fifth, one-third or one-half of the total voting power of all the voting shares.

(b) For purposes of this subsection, voting shares of an issuing public corporation acquired within 90 days of a control share acquisition by the acquiring person or members of the acquiring group making the control share acquisition shall be considered to have been acquired in the same control share acquisition.

(c) For purposes of this subsection, a person who acquires voting shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing ORS 60.801 to 60.816 has ownership and voting power only of voting shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others.

(d) For purposes of this subsection, if two or more persons enter into a binding agreement that is not immediately revocable with respect to the voting of their voting shares, in addition to those persons thereby becoming an acquiring group:

(A) Any single person who thereby obtains the right to determine how any other parties to the agreement must vote their shares shall be deemed to have acquired the power to direct the voting of the voting shares held by such other parties to the agreement; and

(B) Any group of persons who thereby obtain the right to determine how any parties to the agreement must vote their shares shall collectively be deemed to be a separate acquiring person who has acquired the power to direct the voting of all voting shares held by such parties to the agreement. The group of persons shall include all parties to the agreement if all parties share in the decision or if the agreement specifies how the shares must be voted.

(e) The acquisition of any voting shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

(A) At a time when the corporation was not subject to ORS 60.801 to 60.816.

(B) Pursuant to a contract entered into at a time when the corporation was not subject to ORS 60.801 to 60.816.

(C) Pursuant to the laws of descent and distribution.

(D) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing ORS 60.801 to 60.816.

(E) In a transaction in which voting shares are acquired from the issuing public corporation.

(F) Pursuant to a merger or plan of share exchange effected in compliance with ORS 60.470 to 60.501, if the issuing public corporation is a party to the agreement of merger or plan of share exchange.

(G) Pursuant to a transfer of voting shares between or among affiliates or immediate family members unless the voting shares are control shares that have not had their voting rights restored under ORS 60.807.

(H) In a transaction in which voting power is acquired solely by receipt of an immediately revocable proxy or by any other agreement or understanding that is not binding on the person transferring such voting power.

(5)(a) "Control shares" means voting shares of an issuing public corporation that are acquired in a control share acquisition. "Control shares" does not include voting shares acquired in a control share acquisition that are subsequently transferred, or whose voting power is subsequently transferred, other than a transfer of voting power by termination of a binding voting agreement, to a person that is not an affiliate of the transferor or a member of an acquiring group of which the transferor is a member in a transaction that is not a control share acquisition. "Control shares" also does not include voting shares acquired in a control share acquisition whose voting power is subsequently transferred pursuant to the termination of a binding voting agreement if, assuming the parties to the agreement had never entered into the agreement but had been members of an acquiring group during the term of the agreement, the voting shares would not have been control shares.

(b) If an acquiring person or any member of an acquiring group transfers control shares in a transaction that causes the control shares to cease to be control shares without reducing the total voting power of the acquiring person or acquiring group to less than one-fifth of the total voting power of all the voting shares, and within 90 days before or after such transfer the transferor or any member of an acquiring group of which the transferor is a member acquires ownership of, or the power to direct the voting of, any voting shares, all such voting shares up to the number of voting shares having total voting power equal to the total voting power of the control shares transferred shall be considered control shares.

(6) "Immediate family member" means any grandparent, parent, brother, sister, child, grandchild or spouse of a person, or any other relative of the person or the person’s spouse who has the same home as the person.

(7)(a) "Interested shares" means voting shares of an issuing public corporation that any of the following persons have sole or shared power to vote, or direct the voting of, either directly or by proxy or voting agreement, at a meeting at which the voting rights of control shares are to be considered:

(A) The acquiring person or a member of the acquiring group whose voting rights are under consideration.

(B) Any officer of the issuing public corporation.

(C) Any employee of the issuing public corporation who is also a director of the corporation.

(b) For purposes of this subsection, a person shall not be deemed to have the power to vote, or direct the voting of, voting shares if the person’s power with respect to the shares arises solely from holding an immediately revocable proxy, unless the proxy is solicited in connection with an offer to purchase or solicitation of offers to sell voting shares which requires the granting of a proxy as a condition to the acceptance of a tender of voting shares from any shareholder.

(8)(a) "Issuing public corporation" means a corporation incorporated or existing pursuant to the provisions of this chapter that has:

(A) One hundred or more record or beneficial shareholders;

(B) Its principal place of business, its principal office or assets with a fair market value of not less than $1 million within this state; and

(C) Either:

(i) More than 10 percent of its record shareholders resident in this state;

(ii) More than 10 percent of its shares owned beneficially or of record by residents of this state; or

(iii) At least 10,000 of its record or beneficial shareholders resident in this state.

(b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

(c) Shares held by banks, except as trustee or guardian, brokers or nominees shall be disregarded for purposes of calculating the percentages or numbers described in paragraph (a)(C) of this subsection.

(9) "Person" means any individual, corporation, partnership, unincorporated association or other entity.

(10) "Total voting power" of any person or any shares means the voting power such person or shares would have except for ORS 60.801 to 60.816.

(11) "Voting shares" means shares that have, or would have except for this Act, voting power in any vote for the election of directors and that belong to a class or series that, together with all other classes or series that vote with such class or series as a group with respect to the election of directors, elects at least a majority of the directors.

[1989 c.4 §1; 1989 c.1040 §37; 1991 c.7 §1; 2003 c.80 §17a]

Note: 60.801 to 60.816 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 60 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 60.804 - Applicability of ORS 60.801 to 60.816.

(2) An issuing public corporation whose articles of incorporation or bylaws provide that it is not subject to ORS 60.801 to 60.816 may, at any time, amend its articles of incorporation or bylaws in accordance with ORS 60.431 to 60.467 to remove the provision and become subject to ORS 60.801 to 60.816.

(3) Any amendment to the articles of incorporation or bylaws of an issuing public corporation relating to whether or not the corporation is subject to ORS 60.801 to 60.816 that is adopted or approved by the shareholders must be adopted or approved by holders of voting shares with at least a majority of the votes entitled to be cast by holders of voting shares in addition to any other vote that may be required by statute or the articles of incorporation.

(4) Upon request by any person, a corporation shall inform the person whether or not the corporation’s articles of incorporation or bylaws provide that ORS 60.801 to 60.816 do not apply to acquisitions of its voting shares.

[1989 c.4 §2; 1991 c.7 §2]

Note: See note under 60.801.



Section 60.807 - Voting rights of control shares.

(2) To be approved under this section, the restoration of voting rights for control shares must be approved by:

(a) The holders of the voting shares, including all interested shares, by a majority of all the votes entitled to be cast by holders of voting shares; and

(b) The holders of the voting shares, excluding all interested shares, by a majority of all the votes, other than votes of interested shares, entitled to be cast by holders of voting shares.

[1989 c.4 §3]

Note: See note under 60.801.



Section 60.810 - Acquiring person statement; shareholder meeting.

(a) The identity of the acquiring person and each other member of any acquiring group of which the person is a member.

(b) A statement that the acquiring person statement is given pursuant to ORS 60.801 to 60.816.

(c) The number of voting shares of the issuing public corporation owned, directly or indirectly, by the acquiring person and each member of the acquiring group, and the acquisition dates and acquisition prices of all such shares acquired in a control share acquisition and within 90 days prior to the date of delivery of the acquiring person statement.

(d) The number of additional voting shares of which the acquiring person and each member of the acquiring group has the power to direct the voting other than solely through the holding of an immediately revocable proxy, the identities of the owners of the voting shares and a description of the transaction or transactions in which the voting power was acquired.

(e) If the control share acquisition has not taken place, a description in reasonable detail of the terms of the proposed control share acquisition, including the number of voting shares being sought, the price or range of prices to be paid for the voting shares being sought, the source of financing for the acquisition, whether or not the acquisition will be made by means of a tender offer and, if so, whether the tender offer will be for all outstanding voting shares.

(f) Any plans of the acquiring person for a merger or other fundamental corporate change involving the issuing public corporation.

(2) If the acquiring person requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation’s expenses of a special meeting, the directors of the issuing public corporation shall, within 10 days after receipt by the corporation of the acquiring person statement, call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the voting shares acquired or to be acquired in the control share acquisition. Unless otherwise specified by the board of directors, no other business shall be conducted at a special meeting of shareholders called under this section.

(3) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held no sooner than 30 days and no later than 50 days after receipt by the issuing public corporation of the request.

(4) If no request is made, the voting rights to be accorded the voting shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders that is held more than 60 days after the date of the control share acquisition.

(5) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not the shareholders are entitled to vote at the meeting. The board of directors shall fix the record date.

(6) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by all of the following:

(a) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to ORS 60.801 to 60.816.

(b) A statement authorized by the board of directors of the corporation of the position or recommendation of the board, or that the board is taking no position or making no recommendation, with respect to the proposed control share acquisition.

(c) A description of the dissenters’ rights that may result from the vote of shareholders.

(7) To the extent the acquiring person makes any representations in the acquiring person statement or any other communication to the shareholders of the issuing public corporation relating to transactions or other actions to be effected after the shareholder vote on voting rights for control shares acquired by the acquiring person, any approval of voting rights shall be conditioned upon the completion of those transactions or actions as represented and shall be void if the transactions or actions are not effected as represented.

(8) An acquiring person whose voting rights for control shares are denied by the shareholders may request another special meeting of shareholders in accordance with this section to consider those voting rights no sooner than six months after the meeting at which voting rights were denied.

[1989 c.4 §4; 1991 c.7 §3]

Note: See note under 60.801.



Section 60.813 - Dissenters’ rights.

[1989 c.4 §5]

Note: See note under 60.801.



Section 60.816 - Short title.

[1989 c.4 §6]

Note: See note under 60.801.



Section 60.825 - Definitions for ORS 60.825 to 60.845.

(1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, another person.

(2) "Associate," when used to indicate a relationship with any person, means:

(a) Any corporation or organization of which the person is a director, officer or partner or is, directly or indirectly, the owner of 20 percent or more of any class of voting stock;

(b) Any trust or other estate in which the person has at least a 20 percent beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity; and

(c) Any relative or spouse of the person, or any relative of a spouse, who has the same residence as the person.

(3) "Business combination," when used in reference to any corporation and any interested shareholder of the corporation, means:

(a) Any merger or plan of exchange of the corporation or any direct or indirect majority-owned subsidiary of the corporation with:

(A) The interested shareholder; or

(B) Any other corporation if the merger or plan of exchange is caused by the interested shareholder and as a result of the merger or plan of exchange, ORS 60.835 is not applicable to the surviving corporation;

(b) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, except proportionately as a shareholder of the corporation, to or with the interested shareholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation where the assets have an aggregate market value equal to 10 percent or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation;

(c) Any transaction which results in the issuance or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any shares of the corporation or of any such subsidiary to the interested shareholder, except:

(A) Pursuant to the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into shares of the corporation or any subsidiary where the securities were outstanding prior to the time that the interested shareholder became an interested shareholder or were distributed pro rata to all holders of a class or series of shares of the corporation or any subsidiary subsequent to the time the interested shareholder became an interested shareholder;

(B) Pursuant to a dividend or distribution paid or made pro rata to all holders of a class or series of shares of the corporation or any subsidiary subsequent to the time the interested shareholder became an interested shareholder, provided that there is no increase in the interested shareholder’s proportionate share of any class or series of shares of the corporation or of the voting stock of the corporation; or

(C) Pursuant to an exchange offer by the corporation to purchase shares made on the same terms to all holders of the shares, provided that there is no increase in the interested shareholder’s proportionate share of any class or series of shares of the corporation or of the voting stock of the corporation;

(d) Any transaction involving the corporation or any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of any class or series of shares, or securities convertible into the shares of any class or series, of the corporation or of any such subsidiary which is owned by the interested shareholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares not caused, directly or indirectly, by the interested shareholder; or

(e) Any receipt by the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of such corporation, of any loans, advances, guarantees, pledges or other financial benefits, other than those expressly permitted in paragraphs (a) to (d) of this subsection, provided by or through the corporation or any direct or indirect majority-owned subsidiary.

(4)(a) "Control," including the terms "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person who is the owner of 10 percent or more of a corporation’s outstanding voting stock shall be presumed to have control of the corporation, in the absence of proof by a preponderance of the evidence to the contrary.

(b) Notwithstanding paragraph (a) of this subsection, a presumption of control shall not apply when a person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of the corporation.

(5)(a) "Interested shareholder" means:

(A) Any person, other than the corporation and any direct or indirect majority-owned subsidiary of the corporation, that:

(i) Is the owner of shares representing 15 percent or more of the outstanding voting stock of the corporation; or

(ii) Is an affiliate or associate of the corporation and was the owner of shares representing 15 percent or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether the person is an interested shareholder; and

(B) The affiliates and associates of a person described in subparagraph (A) of this paragraph.

(b) Notwithstanding paragraph (a) of this subsection, the term "interested shareholder" shall not include:

(A) Any person who:

(i) Owned shares in excess of the 15 percent limitation described in paragraph (a) of this subsection as of April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation;

(ii) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection pursuant to a tender offer commenced prior to April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation;

(iii) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection pursuant to an exchange offer announced prior to April 4, 1991, and commenced within 90 days after April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation; or

(iv) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection from a person described in sub-subparagraphs (i) to (iii) of this subparagraph by gift, inheritance or in a transaction in which no consideration was exchanged; or

(B) Any person whose ownership of shares in excess of the 15 percent limitation described in paragraph (a) of this subsection is the result of action taken solely by the corporation provided that the person shall be an interested shareholder if the person later acquires additional voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by the person.

(c) For the purpose of determining whether a person is an interested shareholder, the voting shares of the corporation considered to be outstanding shall include shares considered to be owned by the person through application of ORS 60.830 (1).

(6) "Person" means any individual, corporation, partnership, unincorporated association or other entity.

(7) "Voting stock" means shares of any class or series that, together with all other classes or series that vote with the class or series as a group with respect to the election of directors, elects at least a majority of the directors.

[1991 c.40 §2]



Section 60.830 - Ownership of shares.

(a) Which the person or any of the person’s affiliates or associates, directly or indirectly, have the power to vote or dispose of, including voting or dispositive power pursuant to any agreement, arrangement or understanding, whether or not in writing;

(b) Over which the person or any of the person’s affiliates or associates, directly or indirectly, have the right to acquire voting or dispositive power, whether the right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, whether or not in writing, or upon the exercise of conversion rights, exchange rights, rights, warrants or options, or otherwise; or

(c) Which are owned, directly or indirectly, by any other person, or any affiliate or associate of the person, with which the person, or any affiliates or associates of the person, have any agreement, arrangement or understanding, whether or not in writing, for the purpose of acquiring, holding, voting or disposing of any securities of the corporation.

(2) For purposes of subsection (1) of this section, a person shall not be considered to be the "owner" of or to "own" any shares:

(a) If an agreement, arrangement or understanding to vote shares arises solely from a revocable proxy or consent given to the person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable rules and regulations of the Securities Exchange Act of 1934;

(b) Tendered pursuant to a tender or exchange offer made by or on behalf of the person or any of the person’s affiliates or associates until any tendered shares are accepted for purchase or exchange; or

(c) Acquired by a person engaged in business as an underwriter of securities through the person’s participation in good faith in a firm commitment underwriting until the expiration of 40 days after the date of the acquisition of the shares.

[1991 c.40 §3]



Section 60.835 - Prohibited business combinations.

(1) Prior to that date the board of directors of the corporation approved either the business combination or the transaction which resulted in the shareholder becoming an interested shareholder;

(2) Upon consummation of the transaction which resulted in the shareholder becoming an interested shareholder, the interested shareholder owned at least 85 percent of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding those shares owned by:

(a) Persons who are directors and also officers; and

(b) Employee share plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or

(3) On or subsequent to the date, the business combination is approved by the board of directors and authorized at an annual or special meeting of shareholders, and not by written consent, by the affirmative vote of at least 66-2/3 percent of the outstanding voting stock which is not owned by the interested shareholder.

[1991 c.40 §4; 1991 c.883 §18; 1991 c.927 §5]



Section 60.840 - Exceptions to ORS 60.835.

(a) The corporation’s original articles of incorporation contain a provision expressly electing not to be governed by ORS 60.825 to 60.845;

(b) The corporation, by action of its board of directors, adopts an amendment to its bylaws within 90 days after April 4, 1991, expressly electing not to be governed by ORS 60.825 to 60.845. The amendment shall not be further amended by the board of directors;

(c) The corporation, by action of its shareholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by ORS 60.825 to 60.845, provided that, in addition to any other vote required by law, the amendment to the articles of incorporation or bylaws must be approved by the affirmative vote of a majority of the shares entitled to vote. An amendment adopted pursuant to this paragraph shall not be effective until 12 months after the adoption of the amendment and shall not apply to any business combination between the corporation and any person who became an interested shareholder of the corporation on or prior to the adoption of the amendment. A bylaw amendment adopted pursuant to this paragraph shall not be further amended by the board of directors;

(d) The corporation does not have a class of voting stock that is:

(A) Listed on a national securities exchange;

(B) Authorized for quotation on an interdealer quotation system of a registered national securities association; or

(C) Held of record by more than 2,000 shareholders; or

(e) A shareholder becomes an interested shareholder inadvertently and:

(A) As soon as practicable divests sufficient shares so that the shareholder ceases to be an interested shareholder; and

(B) Would not, at any time within the three-year period immediately prior to a business combination between the corporation and the shareholder, have been an interested shareholder, but for the inadvertent acquisition.

(2) Subsection (1)(d) of this section does not apply if anything described in subsection (1)(d) of this section results from action taken, directly or indirectly, by an interested shareholder or from a transaction in which a person becomes an interested shareholder.

(3) Notwithstanding subsection (1) of this section, a corporation may elect by a provision of its original articles of incorporation or any amendment thereto to be governed by ORS 60.825 to 60.845, except that any amendment to the articles of incorporation shall not apply to restrict a business combination between the corporation and an interested shareholder of the corporation if the interested shareholder became an interested shareholder prior to April 4, 1991.

[1991 c.40 §5]



Section 60.845 - Greater vote of shareholders prohibited.

[1991 c.40 §6]



Section 60.951 - Short title.

[1987 c.52 §1]



Section 60.952 - Court proceeding by shareholder in close corporation; conditions; court-ordered remedies; share purchase; expenses.

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(b) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

(c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(d) The corporate assets are being misapplied or wasted.

(2) The remedies that the court may order in a proceeding under subsection (1) of this section include but are not limited to the following:

(a) The performance, prohibition, alteration or setting aside of any action of the corporation or of its shareholders, directors or officers or any other party to the proceeding;

(b) The cancellation or alteration of any provision in the corporation’s articles of incorporation or bylaws;

(c) The removal from office of any director or officer;

(d) The appointment of any individual as a director or officer;

(e) An accounting with respect to any matter in dispute;

(f) The appointment of a custodian to manage the business and affairs of the corporation, to serve for the term and under the conditions prescribed by the court;

(g) The appointment of a provisional director to serve for the term and under the conditions prescribed by the court;

(h) The submission of the dispute to mediation or another form of nonbinding alternative dispute resolution;

(i) The issuance of distributions;

(j) The award of damages to any aggrieved party;

(k) The purchase by the corporation or one or more shareholders of all of the shares of one or more other shareholders for their fair value and on the terms determined under subsection (5) of this section;

(L) The retention of jurisdiction of the case by the court for the protection of the shareholder who filed the proceeding; or

(m) The dissolution of the corporation if the court determines that no remedy specified in paragraphs (a) to (L) of this subsection or other alternative remedy is sufficient to resolve the matters in dispute. In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve the corporation solely because it has accumulated earnings or current operating profits.

(3) The remedies set forth in subsection (2) of this section shall not be exclusive of other legal and equitable remedies that the court may impose. Except as provided in this subsection, the shareholders of a corporation may, pursuant to an agreement described in ORS 60.265, agree to limit or eliminate any of the remedies set forth in subsection (2) of this section. The remedies set forth in subsection (2)(e), (j) and (m) of this section may not be eliminated.

(4) In determining the appropriate remedies to order under subsection (2) of this section, the court may take into consideration the reasonable expectations of the corporation’s shareholders as they existed at the time the corporation was formed and developed during the course of the shareholders’ relationship with the corporation and with each other. The court shall endeavor to minimize the harm to the business of the corporation.

(5)(a) If the court orders a share purchase, the court shall:

(A) Determine the fair value of the shares, with or without the assistance of appraisers, taking into account any impact on the value of the shares resulting from the actions giving rise to a proceeding under subsection (1) of this section;

(B) Consider any financial or legal constraints on the ability of the corporation or the purchasing shareholder to purchase the shares;

(C) Specify the terms of the purchase, including, if appropriate, terms for installment payments, interest at the rate and from the date determined by the court to be equitable, subordination of the purchase obligation to the rights of the corporation’s other creditors, security for a deferred purchase price and a covenant not to compete or other restriction on the seller;

(D) Require the seller to deliver all of the seller’s shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price; and

(E) Retain jurisdiction to enforce the purchase order by, among other remedies, ordering the corporation to be dissolved if the purchase is not completed in accordance with the terms of the purchase order.

(b) The share purchase ordered under this subsection shall be consummated within 20 days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to dissolve and articles of dissolution are properly filed with the Secretary of State within 50 days after filing the notice with the court.

(c) After the purchase order is entered and before the purchase price is fully paid, any party may petition the court to modify the terms of the purchase, and the court may do so if the court finds that the modifications are equitable.

(d) Unless the purchase order is modified by the court, the selling shareholder shall have no further rights as a shareholder from the date the seller delivers all of the shareholder’s shares to the purchaser or such other date specified by the court.

(e) If the court orders shares to be purchased by one or more other shareholders, in allocating the shares to be purchased by the other shareholders, unless equity requires otherwise, the court shall attempt to preserve the existing distribution of voting rights and other designations, preferences, qualifications, limitations, restrictions and special or relative rights among the holders of the class or classes of shares and may direct that holders of a specific class or classes not participate in the purchase.

(6) At any time within 90 days after the filing of a proceeding under subsection (1) of this section, or at such time determined by the court to be equitable, the corporation or one or more shareholders may elect to purchase all of the shares owned by the shareholder who filed the proceeding for their fair value. An election to purchase under this subsection shall state in writing the amount that the electing party will pay for the shares. The following apply:

(a) The election to purchase shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(b) If the election to purchase is filed by one or more shareholders, the corporation shall, within 10 days thereafter, give written notice to all shareholders. The notice shall state the name of the shareholder who filed the proceeding under subsection (1) of this section and the number of shares owned by that shareholder, the name of each electing shareholder and the number of shares owned by that electing shareholder and the amount that each electing shareholder will pay for the shares. The notice also must advise the recipients of their right to join in the election to purchase shares. Shareholders who wish to participate must file notice of their intention to join in the election to purchase not later than 30 days after the date of the notice to them or at such time as the court in its discretion may allow. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding under subsection (1) of this section and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless the shareholders otherwise agree or the court otherwise directs.

(c) The court in its discretion may allow the corporation and shareholders to file an election to purchase the shares of the shareholder who filed the proceeding under subsection (1) of this section at a price higher than the amount previously offered. If the court does so, it shall allow other shareholders an opportunity to join in the election to purchase at the higher price in accordance with their proportionate ownership interest.

(d) After an election to purchase has been filed by the corporation or one or more shareholders, the proceeding filed under subsection (1) of this section may not be discontinued or settled, nor may the shareholder who filed the proceeding sell or otherwise dispose of the shareholder’s shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit the discontinuance, settlement, sale or other disposition. In considering whether equity exists to approve any settlement, the court may take into consideration the reasonable expectations of the shareholders as referred to in subsection (4) of this section, including any existing agreement among the shareholders.

(e) If, within 30 days of the filing of the latest election to purchase allowed by the court, the parties reach agreement as to the fair value and terms of purchase of the shares of the shareholder who filed the proceeding under subsection (1) of this section, the court shall enter an order directing the purchase of shares upon the terms and conditions agreed to by the parties.

(f) If the parties are unable to reach an agreement as described in paragraph (e) of this subsection, the court, upon application of any party, shall stay the proceeding under subsection (1) of this section and shall, under subsection (5) of this section, determine the fair value and terms of purchase of the shares of the shareholder who filed the proceeding as of the day before the date on which the proceeding was filed or as of such other date as the court deems appropriate under the circumstances.

(7) In any proceeding under subsection (1) of this section, the court shall allow reasonable compensation to the custodian, provisional director, appraiser or other such person appointed by the court for services rendered and reimbursement or direct payment of reasonable costs and expenses. Amounts described in this subsection shall be paid by the corporation.

[2001 c.315 §60]



Section 60.954 - Reservation of power to amend or repeal.

[1987 c.52 §2]



Section 60.957 - Application to existing domestic corporation.

[1987 c.52 §176]



Section 60.961 - Application to qualified foreign corporations.

[1987 c.52 §177]



Section 60.964 - Saving provisions.

(a) The operation of the statute or any action taken under it before its repeal;

(b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

(c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

(d) Any proceeding, reorganization or dissolution commenced under the statute before its repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

(2) The provisions of ORS 60.387 to 60.411 shall apply to all indemnification made by a corporation after June 15, 1987 and all other actions regarding indemnification taken by or on behalf of a corporation or by a court after June 15, 1987, including all indemnification made and other actions taken after June 15, 1987, with respect to claims that arose or matters that occurred prior to June 15, 1987, or pursuant to any provisions of any articles of incorporation, bylaws, resolutions or agreements in effect prior to June 15, 1987.

(3) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

(4) This chapter shall apply to any amendment to a corporation’s articles of incorporation filed after June 15, 1987, even if shareholder approval of such amendment occurred prior to the effective date.

[1987 c.52 §178]



Section 60.967 - Corporations incorporated under special acts.

[1987 c.52 §179; 1989 c.1040 §35]



Section 60.971 - Severability.

[1987 c.52 §180]



Section 60.990



Section 60.992 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the office of the Secretary of State for filing under this chapter.

(2) Signing a false document for filing is a Class A misdemeanor.

[Formerly 60.990; 2013 c.158 §23]






Chapter 061 - (Former Provisions)

Section 61.005



Section 61.010



Section 61.011



Section 61.015



Section 61.018



Section 61.020



Section 61.021



Section 61.024



Section 61.027



Section 61.030



Section 61.031



Section 61.034



Section 61.037



Section 61.040



Section 61.041



Section 61.044



Section 61.050



Section 61.051



Section 61.055



Section 61.060



Section 61.061



Section 61.065



Section 61.070



Section 61.071



Section 61.072



Section 61.075



Section 61.076



Section 61.080



Section 61.081



Section 61.085



Section 61.086



Section 61.090



Section 61.091



Section 61.095



Section 61.100



Section 61.101



Section 61.105



Section 61.110



Section 61.111



Section 61.115



Section 61.120



Section 61.121



Section 61.125



Section 61.127



Section 61.130



Section 61.131



Section 61.135



Section 61.140



Section 61.141



Section 61.145



Section 61.150



Section 61.151



Section 61.155



Section 61.160



Section 61.161



Section 61.165



Section 61.170



Section 61.205



Section 61.210



Section 61.215



Section 61.218



Section 61.220



Section 61.230



Section 61.305



Section 61.310



Section 61.311



Section 61.315



Section 61.320



Section 61.321



Section 61.325



Section 61.330



Section 61.340



Section 61.350



Section 61.355



Section 61.360



Section 61.361



Section 61.370



Section 61.373



Section 61.375



Section 61.380



Section 61.385



Section 61.410



Section 61.420



Section 61.430



Section 61.440



Section 61.450



Section 61.455



Section 61.460



Section 61.461



Section 61.465



Section 61.470



Section 61.471



Section 61.475



Section 61.480



Section 61.481



Section 61.490



Section 61.493



Section 61.500



Section 61.505



Section 61.510



Section 61.520



Section 61.525



Section 61.530



Section 61.535



Section 61.540



Section 61.545



Section 61.550



Section 61.555



Section 61.556



Section 61.560



Section 61.565



Section 61.568



Section 61.570



Section 61.575



Section 61.580



Section 61.581



Section 61.585



Section 61.590



Section 61.591



Section 61.595



Section 61.600



Section 61.655



Section 61.660



Section 61.665



Section 61.666



Section 61.670



Section 61.675



Section 61.676



Section 61.680



Section 61.685



Section 61.690



Section 61.695



Section 61.700



Section 61.705



Section 61.710

[Renumbered 61.972]



Section 61.711



Section 61.715



Section 61.720

[Renumbered 61.976]



Section 61.721



Section 61.725



Section 61.730

[Renumbered 61.980]



Section 61.731



Section 61.732



Section 61.735



Section 61.736



Section 61.740

[Renumbered 61.984]



Section 61.741



Section 61.745



Section 61.755



Section 61.760



Section 61.765



Section 61.770



Section 61.775



Section 61.805



Section 61.810



Section 61.815



Section 61.855



Section 61.860



Section 61.905



Section 61.910



Section 61.915



Section 61.920



Section 61.925



Section 61.930



Section 61.935



Section 61.940



Section 61.945



Section 61.950



Section 61.955



Section 61.972



Section 61.976



Section 61.980



Section 61.984



Section 61.990






Chapter 062 - Cooperatives

Section 62.005 - Short title.

[1957 c.716 §1]



Section 62.010



Section 62.015 - Definitions.

(1) "Anniversary" means the day each year exactly one or more years after:

(a) The date on which the Secretary of State files the articles of incorporation for a cooperative.

(b) The date on which the Secretary of State files an application for authority to transact business for a foreign cooperative.

(2) "Articles" means articles of incorporation, articles of conversion or articles of merger.

(3) "Board" means board of directors.

(4) "Cooperative" means a cooperative corporation that is subject to the provisions of this chapter.

(5) "Corporation" means a corporation that is not a cooperative.

(6) "Delivery" means a method of delivery that is used in conventional commercial practice and includes hand delivery, mail delivery, commercial delivery and electronic transmission.

(7) "Domestic limited liability company" means an entity that is an unincorporated association that has one or more members and that is organized under ORS chapter 63.

(8) "Domestic nonprofit corporation" means a corporation not for profit that is incorporated under ORS chapter 65.

(9) "Domestic professional corporation" means a corporation that is organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

(10) "Electronic signature" has the meaning given that term in ORS 84.004.

(11) "Electronic transmission" means a method of communicating information that:

(a) Does not directly involve a transfer of a physical object that embodies the communication; and

(b) Enables the recipient to store, retrieve and reproduce the information.

(12) "Foreign cooperative" means a cooperative corporation that is organized under laws other than the laws of this state.

(13) "Foreign corporation" means a corporation for profit that is incorporated under laws other than the laws of this state.

(14) "Foreign limited liability company" means an entity that is an unincorporated association organized under laws other than the laws of this state and that is organized under a statute under which an association may be formed that affords to each of the entity’s members limited liability with respect to liabilities of the entity.

(15) "Foreign nonprofit corporation" means a corporation not for profit that is organized under laws other than the laws of this state.

(16) "Foreign professional corporation" means a professional corporation that is organized under laws other than the laws of this state.

(17) "Member" means a person that is qualified and accepted for membership in a cooperative.

(18) "Membership stock" means any class of stock, continuous ownership of which is required for membership in a cooperative.

(19) "Negotiate" means to confer with another in order to come to terms.

(20) "Person" means an individual, corporation, association, firm, partnership, joint stock company, cooperative or foreign cooperative.

(21) "Shareholder" means a holder of shares of capital stock of a cooperative other than membership stock.

(22) "Signature" means a manual, facsimile, conformed or electronic signature.

[1957 c.716 §2; 1963 c.492 §41; 1974 c.2 §4; 1987 c.94 §78; 1995 c.195 §1; 1999 c.362 §16; 2001 c.142 §1; 2001 c.315 §33; 2005 c.107 §2; 2009 c.14 §2; 2009 c.294 §5; 2015 c.113 §3]



Section 62.020



Section 62.025 - Filing requirements.

(2) This chapter must require or permit filing the document with the Office of Secretary of State.

(3) The document must contain the information required by this chapter and may contain other information.

(4) The document must be legible.

(5) The document must be in the English language.

(6) The document must be executed:

(a) By the chairperson of the board of directors of a domestic cooperative, by the president or by another of the domestic cooperative’s officers;

(b) If directors have not been selected or before the organizational meeting, by an incorporator;

(c) If the cooperative is in the hands of a receiver, trustee or other court-appointed fiduciary, by the receiver, trustee or fiduciary; or

(d) By an agent of a person identified in this subsection, if the person authorizes the agent to execute the document.

(7) The person that executes the document shall state beneath or opposite the signature the person’s name and the capacity in which the person signs. The document may, but is not required to, contain:

(a) The corporate seal;

(b) An attestation by the secretary or an assistant secretary; and

(c) An acknowledgment, verification or proof.

(8) If the Secretary of State has prescribed a mandatory form for the document under ORS 62.045, the document must be in or on the prescribed form.

(9) The document must be delivered to the Office of Secretary of State and must be accompanied by the required fees.

(10) Delivery of a document to the Office of Secretary of State is accomplished only when the Office of Secretary of State actually receives the document.

[1987 c.94 §69; 1999 c.486 §7; 2013 c.159 §4]



Section 62.030 - Filing, service, copying and certification fees.

[1987 c.94 §71; 1991 c.132 §4; 1995 c.195 §35; 1999 c.362 §§17,17a]



Section 62.035 - Effective time and date of document.

(2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.

[1987 c.94 §72; 1995 c.195 §36]



Section 62.040 - Correcting filed document.

(2) A cooperative shall correct a document by delivering articles of correction to the Office of Secretary of State. The articles shall include the following:

(a) A description of the document, including its filing date, or a copy of the document.

(b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

(c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

(3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

[1987 c.94 §73]



Section 62.045 - Forms; rules.

[1987 c.94 §70; 1995 c.215 §9]



Section 62.050 - Filing duty of Secretary of State.

(2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 62.155 and 62.455, the Secretary of State shall return an acknowledgment of filing to the cooperative or its representative.

(3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the cooperative or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

(4) The Secretary of State’s duty to file documents under this section is ministerial and is limited in scope of review as set out by rule of the Secretary of State. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of Secretary of State for filing. The Secretary of State’s filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The Secretary of State’s refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

[1987 c.94 §74; 1999 c.486 §8]



Section 62.055 - Appeal from Secretary of State’s refusal to file document.

[1987 c.94 §75]



Section 62.060 - Evidentiary effect of copy of filed document.

(2) The provisions of ORS 56.110 apply to all documents filed pursuant to this chapter.

[1987 c.94 §76]



Section 62.065 - Certificate of existence.

(2) A certificate of existence when issued means that:

(a) The cooperative’s corporate name is registered in this state;

(b) The cooperative is duly incorporated under the law of this state;

(c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the cooperative;

(d) An annual report required by ORS 62.455 has been filed by the Secretary of State within the preceding 14 months; and

(e) Articles of dissolution have not been filed by the Secretary of State.

(3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

(4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign cooperative is in existence or is authorized to transact business in the state.

[1987 c.94 §77; 1995 c.195 §37]



Section 62.110



Section 62.115 - Purposes for which cooperatives may be organized.

[1957 c.716 §3]



Section 62.120



Section 62.125 - General powers.

(1) To have perpetual succession unless a limited period of duration is stated in its articles.

(2) To sue and be sued, complain and defend, in its corporate name.

(3) To have a corporate seal which may be altered at pleasure, and to use the seal by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced.

(4) To purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated.

(5) To sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of, all or any part of its property and assets.

(6) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign cooperatives and corporations, partnerships or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof.

(7) To make contracts and incur liabilities, borrow money at such rates of interest as the cooperative may determine, issue its notes, bonds, certificates of indebtedness and other obligations, issue certificates representing equity interests in its assets, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises and income.

(8) To lend money for its corporate purposes, invest and reinvest its funds and take and hold real and personal property as security for the payment of funds so loaned or invested.

(9) To conduct its business and affairs and have offices and exercise its powers in any state, territory, district or possession of the United States, or in any foreign country.

(10) To elect or appoint officers and agents, and define their duties and fix their compensation.

(11) To make and alter bylaws, consistent with its articles and the laws of this state, for the administration and regulation of its affairs.

(12) To make donations for the public welfare or for charitable, scientific or educational purposes.

(13) To cease its activities and surrender its franchise.

(14) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the cooperative is organized.

[1957 c.716 §4; 1981 c.542 §1]



Section 62.128 - Reserved name.

(2) If the Secretary of State finds that the corporate name applied for conforms to ORS 62.131, the Secretary of State shall reserve the name for the applicant for a 120-day period.

(3) A person may transfer the reservation of a corporate name to another person by delivering to the Office of Secretary of State a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee.

[1969 c.364 §2; 1987 c.94 §79]



Section 62.130



Section 62.131 - Cooperative name.

(2) The name of a cooperative shall be distinguishable upon the records of the Office of Secretary of State from any other corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, reserved name, registered corporate name or assumed business name of active record with the Office of Secretary of State.

(3) The name of a cooperative need not satisfy the requirement of subsection (2) of this section if the applicant delivers to the Office of Secretary of State a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the cooperative name in this state.

(4) The provisions of this section do not prohibit a cooperative from transacting business under an assumed business name.

(5) The provisions of this section do not:

(a) Abrogate or limit the law governing unfair competition or unfair trade practices.

(b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

[1987 c.94 §84]



Section 62.135 - Bylaws.

[1957 c.716 §8]



Section 62.140



Section 62.145 - Membership.

(2) Qualifications for membership and method of acceptance of members shall be as set forth in the bylaws of the cooperative.

(3) Bylaws may provide for termination of membership and the conditions and terms thereof.

[1957 c.716 §9; 1995 c.195 §2]



Section 62.150



Section 62.155 - Registered office and registered agent; service of process on cooperative.

(a) A registered office that may be, but need not be, the same as the cooperative’s place of business. The registered office must be located at a physical street address where process may be personally served on the registered agent. The registered office may not be a commercial mail receiving agency.

(b) A registered agent that must be:

(A) An individual who resides in this state and whose business office is identical to the registered office;

(B) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation that has a business office identical to the registered office; or

(C) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation that is authorized to transact business in this state and that has a business office identical to the registered office.

(2) A cooperative may change the cooperative’s registered office or registered agent in accordance with the procedure set forth in ORS 60.114.

(3) A person that a cooperative has designated as the cooperative’s registered agent may resign in accordance with the procedure set forth in ORS 60.117.

(4) A registered agent appointed by a cooperative is an agent of the cooperative upon whom any process, notice or demand required or permitted by law to be served upon the cooperative may be served.

(5) The provisions of ORS 60.121 are applicable to cooperatives.

[1957 c.716 §10; 1987 c.94 §80; 2001 c.315 §26; 2013 c.158 §24]



Section 62.160



Section 62.165 - Actions in excess of authority.

(1) A member, shareholder or director against the cooperative to enjoin any act or transfer of property to or by the cooperative. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the cooperative is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the cooperative or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2) A cooperative, its legal representative, or through its members or shareholders in a representative suit, against the officers or directors or former officers or directors of the cooperative.

(3) The Attorney General against the cooperative in an action to dissolve the cooperative or to enjoin it from the transaction of unauthorized business.

[1957 c.716 §11]



Section 62.170



Section 62.175 - Capital stock; membership stock.

(2) The articles may require that members own one or more shares of membership stock, and may provide limitations on the issuance and transferability of such stock. Unless restricted by the articles, stock other than membership stock may be issued or transferred without limitation.

(3) Shares having a par value may be issued for such consideration expressed in dollars, not less than the par value thereof, as shall be fixed from time to time by the board. Shares without par value, may be issued for such consideration expressed in dollars as may be fixed for such shares by the board. Payment for shares may be in cash or other property, tangible or intangible. If in other property, the value thereof shall be determined by the board, and such determination, if made in good faith, is conclusive.

(4) No certificate shall be issued for any share until such share is fully paid.

(5) Shareholders as such have no preemptive right to purchase additional shares.

[1957 c.716 §12; 1963 c.156 §1]



Section 62.180



Section 62.185 - Certificates of stock; contents.

(1) The name of the cooperative, number and class of the shares represented by the certificate, the par value of each share or a statement that the shares are without par value, and if the shares are membership stock, their designation as such.

(2) Any restrictions on the issuance or transfer of such shares.

(3) If more than one class of stock is authorized or if stock is authorized in a cooperative which requires a membership fee of its members, designation of the several classes of stock and the respective preferences, limitations and relative rights of such classes. In lieu of a full statement, the information required by this subsection may be given in summary form.

[1957 c.716 §13]



Section 62.190



Section 62.195 - Voting by shareholders.

(a) Shares standing in the name of another domestic or foreign cooperative may be voted by such officer, agent or proxy as the bylaws of the cooperative may prescribe, or, in the absence of such provision, as the board of directors of the cooperative may determine.

(b) An administrator, executor, guardian or conservator holding shares may vote the shares, either in person or by proxy, without a transfer of such shares into the name of the administrator, executor, guardian or conservator. Shares standing in the name of a trustee may be voted by the trustee, either in person or by proxy, but no trustee shall be entitled to vote shares held by the trustee without a transfer of the shares into the trustee’s name.

(c) Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under control of a receiver may be voted by the receiver without the transfer thereof into the receiver’s name if authority so to do is contained in an appropriate order of the court by which the receiver was appointed.

(d) A shareholder whose shares are pledged shall be entitled to vote the shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.

(3) For the purpose of determining shareholders entitled to notice of or to vote at meetings, or entitled to receive payment of any dividend, the bylaws may fix in advance a date as the record date for any such determination of shareholders. Such date shall be not more than 50 days and not less than 10 days prior to the date on which the particular action requiring such determination of shareholders is to be taken. If no such record date is fixed by the bylaws, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders. When a determination of shareholders entitled to vote at any meeting has been made as provided in this section, such determination shall apply to any adjournment of that meeting.

[1957 c.716 §15; 1987 c.94 §81]



Section 62.200



Section 62.205 - Subscription agreement for shares or agreement to pay a membership fee; default.

(a) Otherwise provided by the subscription agreement or the agreement to pay a membership fee; or

(b) All subscribers or parties to all the agreements to pay a membership fee consent to the revocation.

(2) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, or if a party to an agreement to pay a membership fee defaults in the payment of money or property under an agreement to pay a membership fee entered into before incorporation, the cooperative may collect the amount owed as any other debt. Alternatively, unless the subscription agreement or agreement to pay a membership fee provides otherwise, the cooperative may rescind the agreement if the debt remains unpaid more than 20 days after the cooperative sends written demand for payment to the subscriber or the party.

[1957 c.716 §16; 1995 c.195 §3]



Section 62.210



Section 62.215 - Limitation of liability of members and shareholders.

[1957 c.716 §17; 1995 c.195 §4]



Section 62.220



Section 62.225 - Dividends on capital stock.

[1957 c.716 §18; 1995 c.195 §5]



Section 62.230



Section 62.235 - Recall, exchange or redemption of stock or other evidence of equity by cooperative.

(2) When shares are acquired, recalled, exchanged or redeemed by the cooperative, such shares shall be restored to the status of authorized but unissued shares.

[1957 c.716 §14; 1993 c.428 §1]



Section 62.240



Section 62.245 - Missing certificates or evidence of interest in cooperative; missing records relating to redemption of interest in cooperative.

(2) When records showing ownership of membership in a cooperative or of a share or shares of membership or capital stock in a cooperative, or of the apportionment, distribution and payment of net proceeds or savings of the cooperative, or of any indebtedness or other equity interest in a cooperative, are missing and if the information which is missing is necessary to a proposed redemption of any of the items described in this subsection, the cooperative may give notice and redeem the items as follows:

(a) The cooperative shall set aside an amount equal to the value of the items to be redeemed.

(b) The cooperative shall give notice of the redemption to all owners of items of which the cooperative has knowledge.

(c) If there are items the ownership of which is unknown to the cooperative, it shall publish notice of the redemption at least once a month for four months in a newspaper of general circulation in the county in which the registered office of the cooperative is located.

(d) After the completion of the publication, any unclaimed outstanding items represented by the missing records may then be terminated in accordance with the provisions of this chapter dealing with unclaimed distributions, redemptions or proceeds.

[1957 c.716 §19; 1995 c.195 §6]



Section 62.250



Section 62.251 - Notice to directors, members and shareholders.

(2)(a) Notice in writing may be delivered by hand, by mail or by another delivery method. Oral notice may be delivered in person, by telephone or by electronic transmission.

(b) If delivery as described in paragraph (a) of this subsection is not practicable, notice may be communicated in a newspaper of general circulation in the county in which the registered office of the cooperative is located, or by radio, television or another form of broadcast communication.

(3) A cooperative shall give a notice required under this chapter to the cooperative’s directors, members and shareholders in writing. A cooperative’s or foreign cooperative’s notice to a director, member or shareholder is effective, if the notice is in a comprehensible form:

(a) Upon deposit in the United States mail, if the notice is mailed postpaid and is correctly addressed to the director’s, member’s or shareholder’s address, as shown in the cooperative’s current record of director, member and shareholder addresses; or

(b) When communicated to the director, member or shareholder by electronic transmission using a method that the director, member or shareholder authorizes in writing.

(4) Written notice to a cooperative, or foreign cooperative that is authorized to do business in this state under this chapter, may be addressed to the cooperative’s or foreign cooperative’s registered agent at the registered agent’s office or to an officer of the cooperative at the cooperative’s principal office or at the mailing address shown for the cooperative in the cooperative’s records.

(5) Unless the articles of incorporation or bylaws provide otherwise, written notice to a person other than a director, member or shareholder is effective:

(a) When received;

(b) Five days after deposit in the United States mail, as shown by the postmark on the notice, if the notice is mailed postpaid and correctly addressed; or

(c) On the date shown on a return receipt, if the notice is sent by registered or certified mail with return receipt requested and if the addressee or a representative of the addressee signs the return receipt.

(6) Oral notice is effective when communicated, if communicated in a comprehensible manner.

(7)(a) To the extent that a section of this chapter prescribes notice requirements for particular circumstances that differ from the requirements set forth in this section, the notice requirements for the particular circumstances control over the notice requirements set forth in this section.

(b) To the extent that the articles of incorporation or bylaws prescribe notice requirements that are consistent with this section, the notice requirements in the articles of incorporation or bylaws control over the notice requirements set forth in this section.

[2015 c.113 §2]



Section 62.255 - Meetings of members.

(2) An annual meeting of the members shall be held at such time or within such time as may be provided in the bylaws. If the bylaws do not fix a time for such meeting, the annual meeting shall be held in each calendar year at such time as the board shall determine. Failure to hold the annual meeting at the designated time does not work a forfeiture or dissolution of the cooperative.

(3) Special member meetings may be called by the president or the board; or the secretary shall call such a meeting upon the filing of a petition stating the business to be brought before the meeting signed by not less than 10 percent of the members of the cooperative.

(4) Written or printed notice, stating the place, day and hour, and in case of a special member meeting the purposes for which the meeting is called, shall be given to each member and each shareholder, if shareholders are entitled to vote at such meeting, either personally or by mail not less than seven or more than 30 days before the meeting by direction of the person calling the meeting. If mailed, the notice shall be deemed to be given when deposited in the United States mail addressed to the member or shareholder at the address of the member or shareholder as it appears on the records of the cooperative with postage thereon prepaid. At any meeting at which the members are to be represented by delegates, notice to the members may be given by notifying the delegates and their alternates if any.

(5) A cooperative may provide in its bylaws:

(a) For the formation of districts and the holding of member meetings by districts and that elections of directors may be held at district meetings.

(b) That district meetings may elect delegates who shall represent their districts in annual and special meetings of the members. Notice of district meetings shall be given in the same manner as prescribed in this section for member meetings.

[1957 c.716 §20]



Section 62.260



Section 62.265 - Voting by members.

(2) Members may not vote by proxy, except that a member that is a corporation, association or partnership may designate a representative to cast the member’s vote. In the absence of written notice that a member has designated a person other than a natural person to represent the member, the member’s principal officers may represent the member. If the bylaws of a cooperative provide for forming districts and electing delegates at district meetings to represent the districts in member meetings, such representation is not voting by proxy and the delegates shall cast the votes to which the members that the delegates represent are entitled on matters that mail ballots submitted to all members do not cover.

(3) If the bylaws so provide, the board may submit any question that is subject to a vote at a member meeting by written ballot, including the election of directors. The ballot must be mailed or communicated by electronic transmission to each member, along with the notice of the meeting. The ballot may be cast if the member’s signature authenticates the ballot. A vote cast by this method must be counted as if the member were present and voting in person.

(4) The bylaws may set forth provisions with respect to the methods and procedures for voting that are consistent with this chapter.

[1957 c.716 §21; 2015 c.113 §4]



Section 62.270



Section 62.275 - Quorum of members.

(2) Any action taken at a member meeting of a cooperative subsequent to December 31, 1953, and prior to January 1, 1958, which would have been effective except for the absence of a quorum shall be deemed effective in all respects if there were present at such meeting a quorum of members as provided in the bylaws of that cooperative which were in effect at the time of that meeting.

[1957 c.716 §22]



Section 62.280 - Board of directors.

(2) If authorized by the bylaws of the cooperative, a cooperative other than a telecommunications cooperative or electric cooperative may have one or more directors who are not members or representatives of members that are other than natural persons. A majority of the directors of a cooperative described in this subsection must be members or representatives of members that are not natural persons.

(3) The bylaws may prescribe any other qualifications for directors and may provide that directors be from specified territorial districts. The bylaws may also provide that voting on the election of directors from specified territorial districts may be limited to members from the respective districts without the obligation to hold district meetings.

(4) The number of directors of a cooperative shall be not less than three, unless the number of members of the cooperative is less than three. If the number of members of the cooperative is less than three, the number of directors shall not be less than the number of members of the cooperative. Subject to this limitation, the number of directors shall be fixed or determined by the bylaws, except as to the number constituting the initial board, which number shall be fixed by the articles.

(5) Directors constituting the initial board named in the articles shall hold office until the first annual meeting of the members and until their successors are elected and take office. At that meeting and thereafter, directors shall be elected by the members in the manner and for the term of office, not to exceed three years, provided in the bylaws. Each director shall begin immediately to discharge the duties of director and, subject to resignation or removal, shall hold office for the term for which the director was elected and until a successor takes office.

(6) A director may be removed upon a majority vote of all members voting in person thereon at a duly called member meeting if written reasons for removal of the director are included in the notice of the meeting and the director whose removal is sought has had an opportunity to answer the reasons at the meeting. The written statement of reasons for removal shall be filed with the minutes of the meeting. The bylaws may contain such other provisions for the removal of a director as may be consistent with the provisions of this subsection.

(7) Unless the bylaws provide otherwise, any vacancy occurring in the board may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board. The director elected to fill a vacancy shall be elected for the unexpired term of the director’s predecessor in office.

[1957 c.716 §23; 1981 c.542 §2; 1995 c.195 §7; 2007 c.336 §1]



Section 62.283 - Standard of conduct for directors; permissible reliance on opinions and reports of others; limitation of liability.

(2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the cooperative whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person’s professional or expert competence; or

(c) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

(3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the director’s office in compliance with this section.

(5) When evaluating any offer of another party to make a tender or exchange offer for any equity security of the cooperative or any proposal to merge or consolidate the cooperative with another corporation or cooperative or to purchase or otherwise acquire all or substantially all the properties and assets of the corporation or cooperative, the directors of the cooperative may, in determining what they believe to be in the best interests of the cooperative, give due consideration to the social, legal and economic effects on employees, customers and suppliers of the cooperative and on the communities and geographical areas in which the cooperative and its subsidiaries operate, the economy of the state and nation, the long term as well as short term interests of the cooperative and its members, including the possibility that these interests may be best served by the continued independence of the cooperative, and other relevant factors.

[1981 c.542 §3; 1995 c.195 §8]



Section 62.284 - Director conflict of interest.

(a) The material facts of the transaction and the director’s interest were disclosed or known to the board of directors or a committee of the board of directors, and the board of directors or committee authorized, approved or ratified the transaction;

(b) The material facts of the transaction and the director’s interest were disclosed or known to the members entitled to vote and they authorized, approved or ratified the transaction; or

(c) The transaction was fair to the cooperative.

(2) For purposes of this section, a director of the cooperative has an indirect interest in a transaction if:

(a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or

(b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the cooperative.

(3) For purposes of subsection (1)(a) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director, unless only one director is authorized to serve pursuant to ORS 62.280. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (1)(a) of this section if the transaction is otherwise authorized, approved or ratified as provided in subsection (1) of this section.

(4) For purposes of subsection (1)(b) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the vote of a majority of the member votes entitled to be counted under this subsection. Any director who is a member who has a direct or indirect interest in the transaction, and any votes by a member under the control of an entity described in subsection (2)(a) of this section may be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (1)(b) of this section. A majority of the members, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

[1995 c.195 §9]



Section 62.285 - Meetings of board of directors.

(2) Regular meetings of the board may be held with or without notice as prescribed in the bylaws. Special meetings of the board shall be held upon such notice as is prescribed in the bylaws. Attendance of a director at a meeting shall constitute a waiver of notice of the meeting except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

(3) Unless the bylaws provide otherwise, the purposes of any meeting of the board need not be specified in the notice or waiver of notice of the meeting.

(4) Unless a greater number is required in the bylaws, a majority of the number of directors fixed by or determined pursuant to the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles, shall constitute a quorum for the transaction of business. Unless a greater number is required in the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board.

[1957 c.716 §24]



Section 62.286 - Loans to or guarantees for directors.

(a) The particular loan or guarantee is approved by a majority of the votes of all the members excluding the votes of any member who is a benefited director; or

(b) The cooperative’s board of directors determines that the loan or guarantee benefits the cooperative and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

(2) The fact that a loan or guarantee is made in violation of this section does not affect the borrower’s liability on the loan.

(3) This section does not apply to loans and guarantees authorized by statute regulating any special class of cooperatives.

[1995 c.195 §10]



Section 62.287 - Directors’ meeting by conference telephone or similar communications equipment.

[1981 c.542 §5]



Section 62.290 - Executive committee.

(a) Apportionment or distribution of net proceeds, savings or losses.

(b) Selection of officers.

(c) Filling of vacancies in the board or the executive committee.

(2) The board may elect other directors as alternates for members of the executive committee.

(3) Designation of an executive committee and the delegation thereto of authority shall not operate to relieve the board or any member thereof of any responsibility imposed upon the board or member by law.

[1957 c.716 §25]



Section 62.295 - Officers.

(2) The bylaws may provide for a chairperson of the board of directors. The offices of chairperson and president may be combined in one person. However, notwithstanding subsection (1) of this section, a person who is not a director may not serve as chairperson of the board of directors.

(3) Any other officer may be chosen by the board.

(4) All officers shall have such authority and perform such duties as the bylaws provide, or as the board may determine, not inconsistent with the bylaws. Any officer may be removed by the board whenever in its judgment the best interests of the cooperative will be served thereby. Election or appointment shall not of itself create contract rights.

[1957 c.716 §26; 1969 c.312 §1; 1981 c.542 §4]



Section 62.300 - Compensation and benefits to directors, officers and employees.

(2) Unless the bylaws provide otherwise, no director shall hold during the term as director any position in the cooperative on regular salary.

(3) Unless the bylaws provide otherwise, the board may provide, for prior or future services of any officer or employee, reasonable compensation, pension or other benefits to such officer or employee and pension or other benefits to a member of the family of the officer or employee or beneficiaries of the officer or employee. No officer or employee who is a director may take part in any vote on the compensation of the officer or employee for services rendered or to be rendered the cooperative.

[1957 c.716 §27]



Section 62.305 - Taking action without meeting; effective date of action.

[1957 c.716 §28; 1995 c.195 §11]



Section 62.310



Section 62.315 - Waiver of notice.

[1957 c.716 §29]



Section 62.320



Section 62.325 - Voting requirements of articles.

[1957 c.716 §30]



Section 62.330



Section 62.335 - Action brought in right of cooperative by member or shareholder; attorney fees.

(a) Alleges in the complaint that the member or shareholder was a member or shareholder of record when any part of the transaction of which complained took place, or that the membership or stock thereafter devolved upon the member or shareholder by operation of law from a member or shareholder at such time.

(b) Alleges in the complaint with particularity the efforts of the member or shareholder to secure from the board such action as desired. The member or shareholder shall further allege that the member or shareholder has either informed the cooperative or board in writing of the ultimate facts of each cause of action against each director or delivered to the cooperative or board a copy of the complaint proposed to be filed. The member or shareholder shall state the reasons for failure to obtain such action or the reasons for not making such effort.

(c) Files a complaint in such action within 20 days after notification given to the cooperative or board as provided by paragraph (b) of this subsection.

(2) The action shall not be dismissed or compromised without the approval of the court.

(3) If anything is recovered or obtained as the result of the action, whether by means of a compromise and settlement or by a judgment, the court may direct the plaintiff to account to the cooperative for the remainder of the proceeds.

(4) In an action brought in the right of a cooperative by fewer than three percent of the members or by holders of less than three percent of any class of stock outstanding, the defendants may require the plaintiff to give security for the reasonable expenses of defending the action, including attorney fees. The amount of the security may thereafter be increased or decreased in the discretion of the court upon showing that the security provided is or may be inadequate or is excessive.

(5) The court may award reasonable attorney fees to the prevailing party in an action under this section.

[1957 c.716 §69; 1981 c.897 §15; 1995 c.618 §38]



Section 62.355 - Cooperative contracts.

(a) Sell, market or deliver to or through the cooperative or any facilities furnished by it, all or any specified part of products produced or to be produced either by the member or under the control of the member.

(b) Authorize the cooperative or any facilities furnished by it to act for the member in any manner with respect to all or any specified part of such products.

(c) Buy or procure from or through the cooperative or any facilities furnished by it, all or any specified part of goods or services to be bought or procured by the member.

(d) Authorize the cooperative or any facilities furnished by it to act for the member in any manner in the procurement of goods or the procurement or performance of services.

(2) The contract referred to in subsection (1) of this section may fix and require liquidated damages to be paid by the member to the cooperative in the event of breach of the contract by the member. Liquidated damages may be a percentage of the value or a specific amount per unit of the products, goods or services involved by the breach, or a specific sum.

(3) Two or more cooperatives may contract and act in association, corporate or otherwise, to perform collectively any of their powers or purposes authorized by this chapter.

[1957 c.716 §32]



Section 62.360 - Recording cooperative contracts.

(a) A true copy of the uniform contract; and

(b) A sworn list or sworn lists of the names of members who have executed such contract and who reside or produce such products in that county, and the effective date of the contract as to each such member.

(2) The county clerk shall record each such contract, and shall record alphabetically in the Cooperative Contract Record the name of each party to that contract. For recording such contract the fee is the same as for recording a contract under ORS 205.320.

(3) Recording pursuant to this section shall operate as constructive notice to all persons of the existence and contents of the contract. Any right, title, interest or lien created as to the products covered by the contract subsequent to such recording is subject to the cooperative’s right, title or interest under that contract. If the member creates any mortgage upon or other security interest in any such products subsequent to such contract recording, and if the member and the mortgagee or secured party jointly notify the cooperative in writing of the existence and amount of the mortgage or other security interest, all payments which after such notice become due from the cooperative to that member by reason of the cooperative’s sale or other handling of those products shall be paid by the cooperative to the mortgagee or other secured interest until the amount of the mortgage or secured party has been paid, and the balance thereafter shall be paid to the member.

(4) When a contract recorded under this section has been terminated in any manner, the cooperative shall give, upon demand, a statement of termination to the member party to the contract, who may record the statement in the office of the county clerk where the contract was originally filed or recorded. The county clerk shall record the termination and index the name of the member in the Cooperative Contract Record. A cooperative may record at any time in the office of the county clerk where the contract was originally filed or recorded, a sworn list of the names of all persons whose contracts have been terminated in any manner other than by expiration of their term, and the county clerk shall record the termination and index the name of each of those persons in the Cooperative Contract Record. The fee for recording and indexing a document under this section is the fee established in ORS 205.320.

[1957 c.716 §33; 1965 c.632 §6; 1971 c.621 §12; 1975 c.607 §14; 1979 c.833 §15; 1981 c.835 §5; 1999 c.654 §3]



Section 62.365 - Relief against breach or threatened breach of contract; penalty for interference.

(2) Any person who, with knowledge that a contract exists, induces or attempts to induce any member to breach the contract with the cooperative, or who in any manner aids a breach of the contract, is liable to the cooperative for damages caused by such interference. The cooperative is also entitled to an injunction to prevent any interference or further interference with the contract.

[1957 c.716 §34; 2003 c.576 §324]



Section 62.370 - Civil action for inducing breach of contract with cooperative or spreading false reports about cooperative.

[1957 c.716 §72]



Section 62.410



Section 62.415 - Apportionment and distribution of net proceeds or savings or net losses.

(2) The apportionment, distribution and payment of net proceeds or savings required by subsection (1) of this section may be in cash, credits, capital stock, certificates of interest, revolving fund certificates, letters of advice or written evidence of indebtedness or other equity interest issued by the cooperative or by any affiliated domestic or foreign cooperative association whether or not incorporated under this chapter.

(3) Apportionment and distribution of its net proceeds or savings or net losses may be separately determined for, and be based upon patronage of, single or multiple pools, particular departments of the cooperative, or as to particular commodities, supplies or services, or such apportionment and distribution may be based upon classification of patronage according to the type thereof.

(4) A cooperative may provide in its bylaws:

(a) The minimum amount of any single patronage transaction; and

(b) The minimum aggregate amount of patronage transactions by any patron during the fiscal year of the cooperative.

(5) Any amount described in subsection (4) of this section shall be taken into account for the purpose of participation in allocation and distribution of net proceeds or savings or net losses under this section.

(6) For the purposes of this section net proceeds or savings or net losses shall be computed in accordance with generally accepted accounting principles applicable to cooperative corporations, and after deducting from gross proceeds or savings any dividends paid upon capital stock.

[1957 c.716 §36; 1963 c.156 §2; 1995 c.79 §15; 1995 c.195 §12]



Section 62.420



Section 62.425 - Unclaimed distribution, redemptions or payments.

(2) This section applies to payments authorized before or after January 1, 1958, except that this section does not authorize the forfeiture prior to January 1, 1959, of any right to any such amount which would not otherwise have been barred prior to January 1, 1959.

[1957 c.716 §37; 1987 c.341 §1; 1995 c.195 §13]



Section 62.430 - Payments in name of deceased owner of capital credits or retains in cooperative.

(a) The surviving spouse of the deceased owner;

(b) If there is no surviving spouse, the deceased owner’s surviving children 18 years of age or older;

(c) If the deceased owner left no surviving spouse or surviving children 18 years of age or older, the deceased owner’s surviving parents; or

(d) If there is no surviving spouse, surviving children 18 years of age or older or surviving parent, the deceased owner’s surviving brothers and sisters 18 years of age or older.

(2) The affidavit of the person claiming payment shall:

(a) State where and when the deceased owner died;

(b) State that the total face value of the capital credits or retains of the deceased owner in the cooperative does not exceed $10,000 and that they are free and clear of any security interest or other lien or encumbrance;

(c) Show the relationship of the affiant or affiants to the deceased owner;

(d) Embody a promise to pay the expenses of last sickness, funeral expenses and just debts of the deceased owner out of the capital credits or retains to be redeemed or refunded to the full extent thereof if necessary, and to distribute any balance to those persons entitled thereto by law; and

(e) State any other information deemed appropriate by the cooperative.

(3) A cooperative is under no obligation to determine the relationship of the affiant to the deceased owner, or to determine other than from its books and records whether the deceased owner’s capital credits or retains are subject to a security interest or other lien or encumbrance. Payment made in good faith to the person making the affidavit is a full acquittance and release of the cooperative for the amount so paid.

(4) A probate proceeding is not necessary to establish the right of the surviving spouse, surviving children, surviving parent or surviving brothers and sisters to obtain payment of the capital credits or retains as provided by this section. However, if a personal representative is appointed in an estate of a deceased member or patron whose capital credits or retains have been redeemed or refunded under this section, the person or persons signing the affidavit shall account for them to the personal representative.

(5) Nothing in this section shall abrogate the rights of a cooperative set forth in ORS 62.235, and a cooperative’s right to set off from a deceased owner’s capital credits or retains any debts owed to the cooperative by the deceased owner. This section shall not require that redemption or refund of capital credits or retains be made in accordance with this section, or otherwise limit or affect the manner in which a cooperative may pay, redeem, refund, administer or distribute its net savings, or any retains thereof, capital credits or other equity interests, nor shall it be deemed or construed to impose any further obligation or liability on a cooperative in its payment or redemption of retains in excess of $10,000.

(6) Notwithstanding any provision of this section, if the cooperative’s books and records reflect that the deceased owner’s capital credits or retains are subject to a security interest or other encumbrance, the cooperative shall not be relieved of any liability arising from the security interest or the encumbrance if the redemption or refund of capital credits is made to the person making the affidavit under this section.

[1995 c.195 §31; 1999 c.377 §1]



Section 62.435 - Sale or other disposition of entire assets.

(2) If a sale, lease, exchange or other disposition of all, or substantially all, of the cooperative’s property and assets, with or without goodwill, does not occur in the usual and regular course of the cooperative’s business, the sale, lease, exchange or other disposition may occur under terms and for consideration that consists, in whole or in part, of money or property, real or personal, including shares of any other cooperative, corporation or association, if the sale, lease, exchange or other disposition is authorized in the following manner:

(a) The board shall adopt a resolution that recommends the sale, lease, exchange or other disposition and submits the recommendation to a vote at a meeting of members, which may be either an annual or a special meeting. If the cooperative has shareholders, the board shall submit the recommendation to a joint meeting of members and shareholders.

(b) The board shall give written or printed notice to each member and to each shareholder within the time and in the manner provided in ORS 62.255 for giving notice of meetings of members. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the recommendation for the sale, lease, exchange or other disposition.

(c) At the meeting, the members and shareholders may approve the sale, lease, exchange or other disposition of all or substantially all of the cooperative’s property and assets and may fix, or may authorize the board to fix, any or all of the terms of and consideration for the sale, lease, exchange or other disposition by an affirmative vote of:

(A) Two-thirds of all the members and two-thirds of all the shareholders of an electric cooperative that are entitled to vote;

(B) A majority of all the members and a majority of all the shareholders of a telephone cooperative that are entitled to vote, unless the telephone cooperative’s bylaws require a greater number; or

(C) A majority of all the members and a majority of all the shareholders of any other cooperative that are entitled to vote.

(3) After the members and shareholders vote in accordance with subsection (2) of this section, the board nevertheless, in the board’s discretion, may abandon the sale, lease, exchange or other disposition subject to the rights of third parties under any contracts that relate to the sale, lease, exchange or other disposition, without further action or approval by members or shareholders.

[1957 c.716 §48; 2015 c.113 §5]



Section 62.440 - Books and records; attorney fees.

(2) In any action or proceeding to enforce the rights of members or shareholders provided in this section, the court may award reasonable attorney fees to the prevailing party.

[1957 c.716 §31; 1981 c.897 §16; 1995 c.195 §14; 1995 c.618 §39]



Section 62.455 - Annual report; form; effect of error; update of information.

(a) The name of the cooperative.

(b) The street address of the cooperative’s registered office and the name of the cooperative’s registered agent at the registered office in this state.

(c) The address, including street and number and mailing address, if different, of the cooperative’s principal office.

(d) The names and addresses of the president and secretary of the cooperative.

(e) A description of the primary business activity of the cooperative.

(f) Additional identifying information that the Secretary of State may require by rule.

(2) The information contained in the annual report must be current as of 30 days before the anniversary of the cooperative.

(3) The Secretary of State shall mail the annual report form to any address shown for the cooperative in the current records of the office of the Secretary of State. The failure of the cooperative to receive the annual report form from the Secretary of State does not relieve the cooperative of the cooperative’s duty under this section to deliver an annual report to the office.

(4) If an annual report does not contain the information this section requires, the Secretary of State shall notify the reporting cooperative in writing and return the report to the cooperative for correction. The cooperative must correct the error within 45 days after the Secretary of State gives the notice.

(5)(a) A cooperative may update information that is required or permitted in an annual report filing at any time by delivering to the office of the Secretary of State for filing:

(A) An amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary; or

(B) A statement with the change if the update occurs before the cooperative files the first annual report.

(b) This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation.

(c) The amendment to the annual report filed under paragraph (a) of this subsection must set forth:

(A) The name of the cooperative as shown on the records of the office; and

(B) The information as changed.

[1957 c.716 §63; 1963 c.492 §43; 1983 c.717 §25; 1985 c.728 §66; 1987 c.94 §82; 1987 c.843 §16; 2007 c.186 §4; 2011 c.147 §6]



Section 62.460



Section 62.462 - Definitions for ORS 62.462 to 62.482.

(1) "Cooperative" includes any domestic or foreign predecessor entity of a cooperative in a merger or other transaction in which the predecessor’s existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a cooperative or an individual who, while a director of a cooperative, is or was serving at the cooperative’s request as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the cooperative’s request if the director’s duties to the cooperative also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" includes counsel fees.

(4) "Liability" means the obligation to pay a judgment, settlement, penalty or fine, including an excise tax assessed with respect to an employee benefit plan or reasonable expenses incurred with respect to a proceeding.

(5) "Officer" means an individual who is or was an officer of a cooperative or an individual who, while an officer of a cooperative, is or was serving at the cooperative’s request as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the cooperative’s request if the officer’s duties to the cooperative also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. "Officer" includes, unless the context requires otherwise, the estate or personal representative of an officer.

(6) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative and whether formal or informal.

[1995 c.195 §15]



Section 62.464 - Authority to indemnify director; report to members.

(a) The conduct of the individual was in good faith;

(b) The individual reasonably believed that the individual’s conduct was in the best interests of the cooperative, or at least was not opposed to the cooperative’s best interests; and

(c) In the case of a criminal proceeding, the individual did not have reasonable cause to believe the individual’s conduct was unlawful.

(2) A director’s conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (1)(b) of this section.

(3) Terminating a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or the equivalent of nolo contendere does not, of itself, determine that the director did not meet the standard of conduct described in this section.

(4) A cooperative may not indemnify a director under this section in connection with:

(a) A proceeding by or in the right of the cooperative in which the director was adjudged liable to the cooperative; or

(b) A proceeding that charged the director with and adjudged the director liable for improperly receiving a personal benefit.

(5) Indemnification permitted under this section in connection with a proceeding by or in the right of the cooperative is limited to reasonable expenses incurred in connection with the proceeding.

(6)(a) A cooperative that provides indemnification to a director in accordance with the cooperative’s articles of incorporation or bylaws may not amend the articles of incorporation or bylaws so as to eliminate or impair the director’s right to indemnification after an act or omission occurs that subjects the director to a proceeding or to liability for which the director seeks indemnification under the terms of the articles of incorporation or bylaws.

(b) Notwithstanding the prohibition set forth in paragraph (a) of this subsection, a cooperative may eliminate or impair a director’s right to indemnification if at the time the act or omission occurred the cooperative’s articles of incorporation or bylaws explicitly authorized the cooperative to eliminate or impair the right after an act or omission occurs.

(7) If a cooperative indemnifies or advances expenses to a director under this section or ORS 62.466, 62.468 or 62.472 in connection with a proceeding by or in the right of the cooperative, the cooperative shall report the indemnification or advance in writing to the members with or before the notice of the next membership meeting.

[1995 c.195 §16; 2011 c.227 §3]



Section 62.465



Section 62.466 - Mandatory indemnification of director.

[1995 c.195 §17]



Section 62.468 - Advance for expenses.

(a) The director furnishes the cooperative a written affirmation of the director’s good faith belief that the director has met the standard of conduct described in ORS 62.464; and

(b) The director furnishes the cooperative a written undertaking, executed personally or on the director’s behalf, to repay the advance if the director is ultimately determined not to have met the standard of conduct.

(2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) An authorization of payments under this section may be made by provision in the articles of incorporation or bylaws, by a resolution of the members or board of directors or by contract.

(4)(a) A cooperative that authorizes payments in accordance with subsection (3) of this section may not amend or rescind the articles of incorporation, bylaws or resolution that authorizes the payments so as to eliminate or impair a director’s right to payments after an act or omission occurs that subjects the director to a proceeding for which the director seeks payment.

(b) Notwithstanding the prohibition set forth in paragraph (a) of this subsection, a cooperative may eliminate or impair a director’s right to payments if at the time the act or omission occurred the cooperative’s articles of incorporation, bylaws or resolution explicitly authorized the cooperative to eliminate or impair the right after an act or omission occurs.

[1995 c.195 §18; 2011 c.227 §4]



Section 62.470



Section 62.472 - Court-ordered indemnification.

(1) The director is entitled to mandatory indemnification under ORS 62.466, in which case the court shall also order the cooperative to pay the director’s reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 62.464 or was adjudged liable as described in ORS 62.464 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise.

[1995 c.195 §19]



Section 62.474 - Determination and authorization of indemnification.

(2) A determination that indemnification of a director is permissible shall be made:

(a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors consisting solely of two or more directors not at the time parties to the proceeding. However, directors who are parties to the proceeding may participate in designation of the committee;

(c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board of directors cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors, including directors who are parties to the proceeding; or

(d) By the members.

(3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel.

[1995 c.195 §20]



Section 62.475



Section 62.476 - Indemnification of officers, employees and agents.

(1) An officer of the cooperative is entitled to mandatory indemnification under ORS 62.466, and is entitled to apply for court-ordered indemnification under ORS 62.472, in each case to the same extent as a director under ORS 62.466 or 62.472.

(2) The cooperative may indemnify and advance expenses under ORS 62.462 to 62.482 to an officer, employee or agent of the cooperative to the same extent as to a director.

[1995 c.195 §21]



Section 62.478 - Insurance.

[1995 c.195 §22]



Section 62.480



Section 62.482 - Application of ORS 62.462 to 62.482.

(a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the members or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the members, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 62.513 (4)(e); and

(b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 62.474.

(2) If articles of incorporation limit indemnification or advance of expenses, any indemnification or advance of expenses is valid only to the extent consistent with the articles of incorporation.

(3) ORS 62.462 to 62.482 do not limit a cooperative’s power to pay or reimburse expenses incurred by a director in connection with the director’s appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding.

[1995 c.195 §23; 2007 c.186 §5]



Section 62.505



Section 62.510



Section 62.511 - Incorporators; articles of incorporation.

[1995 c.195 §24]



Section 62.513 - Contents of articles of incorporation; rules.

(a) The name of the cooperative, which satisfies the requirements of ORS 62.131.

(b) The purposes for which the cooperative is organized. It shall be sufficient to state, either alone or with other purposes, that the purpose of the cooperative is to engage in any lawful activity for which cooperatives may be organized under this chapter, and by such statement, all lawful activities shall be within the purposes of the cooperative, except for express limitations, if any.

(c) Whether the cooperative is organized with or without membership stock, and if organized without membership stock the amount of the membership fee and whether the membership fee may be changed in accordance with a procedure established in the bylaws without the necessity of filing amended or restated articles, and the limitations, if any, on transfer of a membership.

(d) The number and par value, if any, of shares of each authorized class of stock, and if more than one class is authorized, the designation, preferences, limitations and relative rights of each class.

(e) Which classes of stock, if any, are membership stock, and the limitations upon transfer, if any, applicable to such stock.

(f) Any limitation of the right to acquire or recall any stock.

(g) The basis of distribution of assets in the event of dissolution or liquidation.

(h) The street address of the cooperative’s initial registered office and the name of its initial registered agent who shall be amenable to service of process at the address.

(i) A mailing address to which the Secretary of State may mail notices as required by this chapter.

(j) The number of directors constituting the initial board of directors.

(k) The name and address of each incorporator.

(2) Duration shall be perpetual unless the articles of incorporation expressly limit the period of duration.

(3) It is not necessary to set forth in the articles any of the corporate powers enumerated in this chapter. The articles may include additional provisions, not inconsistent with law, for the regulation of the internal affairs of the cooperative, including any provision that restricts the transfer of shares or that under this chapter is required or permitted to be set forth in the bylaws. Any provision required or permitted in the bylaws has equal force and effect if stated in the articles. Whenever a provision of the articles is inconsistent with a bylaw, the articles control.

(4) Without limiting the provisions of subsection (3) of this section, the articles of incorporation may set forth:

(a) The names of the initial directors;

(b) The addresses of the initial directors;

(c) The names and addresses of the president and secretary;

(d) Provisions regarding:

(A) Managing the business and regulating the affairs of the cooperative; and

(B) Defining, limiting and regulating the powers of the cooperative, its board of directors and members;

(e) A provision eliminating or limiting the personal liability of a director to the cooperative, its members or its shareholders for monetary damages for conduct as a director, provided that the provision shall not eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective and the provision shall not eliminate or limit the liability of a director for:

(A) Any breach of the director’s duty of loyalty to the cooperative, its members or its shareholders;

(B) Acts or omissions that are not in good faith or that involve intentional misconduct or a knowing violation of law; or

(C) Any transaction from which the director derived an improper personal benefit; and

(f) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

(5) The Secretary of State by rule may require additional identifying information.

[1995 c.195 §25; 2007 c.186 §6]



Section 62.515 - Organization meeting of directors.

[1957 c.716 §7]



Section 62.555 - Right to amend articles of incorporation.

(2) Amendments to the articles shall be made in the following manner:

(a) The board shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of the members of the cooperative, which may be either an annual or a special meeting.

(b) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member of record within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members. If the meeting is an annual meeting, the proposed amendment or the summary may be included in the notice of the annual meeting.

(c) At the meeting a vote of the members shall be taken on the proposed amendment. The proposed amendment is adopted upon receiving the affirmative vote of a majority of the member votes cast thereon, unless shareholders are entitled by ORS 62.560 to vote on the proposed amendment, in which event the proposed amendment is adopted upon receiving the approval of shareholders as specified in ORS 62.560, as well as the affirmative vote of a majority of member votes cast thereon. Any number of amendments may be submitted to the members and voted upon by them at one meeting.

[1957 c.716 §38]



Section 62.560 - Shareholder voting on amendments to articles.

(2) If any shareholder is entitled to vote on a proposed amendment, the meeting at which that proposed amendment is to be voted upon shall be a joint meeting of members and affected shareholders, and notice of that meeting together with a copy of the proposed amendment or a summary of the changes to be effected thereby shall be given to each such shareholder of record entitled to vote thereon within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members. The proposed amendment is adopted only if it receives the affirmative vote of a majority of the votes of the affected shareholders entitled to vote thereon.

(3) For the purpose of this section, a shareholder is affected as to any class of stock owned by the shareholder only if an amendment would expressly:

(a) Decrease the dividends to which that class may be entitled or change the method by which the dividend rate on that class is fixed.

(b) Restrict rights to transfer that class.

(c) Give to another existing or any new class of stock or equity interest not previously entitled thereto any preference as to dividends or upon dissolution which is the same or higher than preferences of that class.

(d) Change the par value of shares of that class or of any other class having the same or higher preferences as to dividends or upon dissolution.

(e) Increase the number of authorized shares of any class having a higher preference as to dividends or upon dissolution.

(f) Require or permit an exchange of shares of any class with lower preferences as to dividends or upon dissolution for shares of that class or any other class with the same or higher preferences.

[1957 c.716 §39]



Section 62.565 - Articles of amendment; effect of amendment.

(a) The name of the cooperative.

(b) The text of each amendment adopted.

(c) The date of the adoption of the amendment by the members.

(d) The numbers of members voting for and against the amendment.

(e) If affected shareholders had the right to vote under ORS 62.560, the number of affected shareholders, the number of shareholder votes entitled to be voted thereon, and the numbers of such votes cast for and against the amendment.

(2) No amendment shall affect any existing cause of action in favor of or against the cooperative, or any pending suit to which the cooperative is a party, or the existing rights of persons other than members or affected shareholders; and, if the cooperative’s name is changed by amendment, no suit brought by or against the cooperative under its former name shall abate for that reason.

[1957 c.716 §40; 1981 c.633 §63; 1985 c.728 §69; 1987 c.94 §85; 1995 c.195 §32]



Section 62.570 - Restated articles.

(2) Restated articles of incorporation shall contain all the statements required under this chapter to be included in original articles of incorporation except that no statement need be made with respect to:

(a) The number, names and addresses of directors constituting the initial board of directors;

(b) The names and addresses of the incorporators;

(c) The initial or present registered office or agent; or

(d) The mailing address of the cooperative if an annual report has been filed with the Office of the Secretary of State.

(3) Restated articles of incorporation when executed and filed in the manner prescribed in this chapter shall supersede the theretofore existing articles of incorporation and amendments thereto. The Secretary of State shall upon request certify a copy of the articles of incorporation, or the articles of incorporation as restated, or any amendments to either thereof.

(4) The restated articles of incorporation, when filed, shall be accompanied by a statement and a true copy of the statement as provided in this subsection. The statement shall set forth:

(a) The name of the cooperative.

(b) The date of the adoption of the restated articles of incorporation.

(c) The number of shares outstanding, and if affected shareholders have the right to vote, the number of affected shares, the number of shareholder votes entitled to be voted thereon, and, if the shareholders of any class are entitled to vote thereon as a class, the designation and number of outstanding shares entitled to vote thereon of each class.

(d) The number of members voting for and against the restated articles of incorporation, respectively, and, if there are shareholders entitled to vote, the number of shares voted for and against the restated articles of incorporation, respectively, and, if the shares of any class are entitled to vote thereon as a class, the number of shares of each such class voted for and against the restated articles, respectively.

(e) If the restated articles of incorporation provide for an exchange, reclassification or cancellation of issued shares, and if the manner in which the same shall be effected is not set forth in the restated articles of incorporation, then a statement of the manner in which the same shall be effected.

[1957 c.716 §41; 1963 c.492 §46; 1987 c.94 §86; 1995 c.195 §33]



Section 62.605 - Definitions for ORS 62.605 to 62.623.

(1) "Business entity" means:

(a) Any of the following for-profit entities:

(A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

(B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

(C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

(D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

(E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

(b) A cooperative organized under this chapter, predecessor law or comparable law of another jurisdiction.

(2) "Organizational document" means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

(a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

(b) In the case of a limited liability company, articles of organization;

(c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

(d) In the case of a limited partnership, a certificate of limited partnership.

(3) "Owner" means a:

(a) Shareholder of a corporation or of a professional corporation;

(b) Member or shareholder of a cooperative;

(c) Member of a limited liability company;

(d) Partner of a partnership; and

(e) General partner or limited partner of a limited partnership.

[1957 c.716 §42; 1995 c.195 §38; 1999 c.362 §18; 2003 c.80 §17b]



Section 62.607 - Conversion.

(b) A cooperative organized under this chapter may be converted to another business entity organized under the laws of this state if the statutes that govern the other business entity permit the conversion.

(c) A business entity may perform a conversion described in paragraph (a) or (b) of this subsection by approving a plan of conversion and filing articles of conversion.

(2) A cooperative organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

(a) The laws of the other jurisdiction permit the conversion;

(b) The converting cooperative approves a plan of conversion;

(c) Articles of conversion are filed in this state;

(d)(A) The converted business entity submits an application for filing to the Secretary of State to transact business as a foreign business entity of the type into which the business entity converted unless the converted business entity does not intend to continue to transact business in this state; and

(B) The converted business entity meets all other requirements the laws of this state prescribe for authorization to transact business as a foreign business entity of the type into which the business entity converted; and

(e) The cooperative complies with all requirements that the laws of the other jurisdiction impose with respect to the conversion.

(3) The plan of conversion must set forth:

(a) The name and type of the business entity prior to conversion;

(b) The name and type of the business entity after conversion;

(c) A summary of the material terms and conditions of the conversion;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

(e) Any additional information that the statutes that govern converted business entities of the type into which the business entity converted require in the organizational document of the converted business entity.

(4) The plan of conversion may set forth other provisions relating to the conversion.

[1999 c.362 §20; 2001 c.315 §14; 2003 c.80 §18; 2011 c.147 §7]



Section 62.609 - Action on plan of conversion.

(a) In the case of a cooperative, in the manner provided in ORS 62.619 (1)(a) for mergers; and

(b) In the case of a business entity other than a cooperative, as provided by the statutes governing that business entity.

(2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

(a) By a cooperative, without further action by the members or shareholders, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the board of directors.

(b) By another business entity that planned to convert to a cooperative, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §21]



Section 62.610



Section 62.611 - Articles and plan of conversion.

(a) File articles of conversion that state the name and type of business entity that existed before conversion and the name and type of business entity that will exist after conversion; and

(b) File a plan of conversion or, in lieu of a plan of conversion, a written declaration that:

(A) Identifies an address for an office of the converted entity where the plan of conversion is on file; and

(B) States that the converted entity will provide any owner with a copy of the plan of conversion upon request and at no cost.

(2) The conversion takes effect at the later of the date and time determined in accordance with ORS 62.035 or the date and time determined under the statutes that govern the business entity that is not a cooperative.

[1999 c.362 §22; 2001 c.315 §8; 2015 c.28 §2a]



Section 62.613 - Effect of conversion; entity existence continues.

(a) The business entity continues its existence despite the conversion;

(b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

(c) All obligations of the converting business entity including, without limitation, contractual, tort, statutory and administrative obligations are obligations of the converted business entity;

(d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

(e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

(f) Liability of an owner for obligations of the business entity shall be determined:

(A) As to liabilities incurred by the business entity prior to conversion, according to the status of the owner prior to conversion; and

(B) As to liabilities incurred by the business entity after conversion, according to the status of the owner after conversion, except as provided in paragraph (g) of this subsection;

(g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entity’s liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

(h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

(2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and, in the case of business entities other than cooperatives, to the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

[1999 c.362 §23; 2001 c.315 §3]



Section 62.615



Section 62.617 - Merger; plan of merger.

(a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

(b) A plan of merger is approved by each business entity that is a party to the merger;

(c) Articles of merger are filed in this state; and

(d) The cooperative complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

(2) The plan of merger shall set forth:

(a) The name and type of each business entity planning to merge;

(b) The name and type of the business entity that will survive;

(c) A summary of the material terms and conditions of the merger;

(d) The manner and basis of converting the shares or other ownership interests of each owner into shares, ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

(e) If any party is a business entity other than a cooperative, any additional information required for a merger by the statutes governing that type of business entity.

(3) The plan of merger may set forth:

(a) Amendments to the articles of incorporation of a cooperative, if the cooperative is the surviving business entity; and

(b) Other provisions relating to the merger.

[1999 c.362 §24; 2001 c.315 §15; 2003 c.80 §19]



Section 62.619 - Action on plan of merger.

(a) In the case of a cooperative, the board shall by resolution approve the plan and direct that the plan be submitted to a vote at an annual or a special meeting of members. Written notice shall be given to each member in the manner provided in this chapter for meetings of members, and approval of the plan shall be by affirmative vote of a majority of the member votes cast thereon. The articles may permit shareholders to vote on approval of the plan, and may fix the proportion of shareholder votes required for approval. If the articles permit shareholders to vote on such a plan, written notice shall be given to each shareholder entitled to vote thereon in the manner and at the time provided for notice to members.

(b) In the case of a business entity other than a cooperative, as provided by the statutes governing that business entity.

(2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

(a) By the cooperative, without further action by the members or shareholders, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.

(b) By a party to the merger that is not a cooperative, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §25]



Section 62.620



Section 62.621 - Articles and plan of merger.

(a) Articles of merger that set forth the name and type of each business entity that intends to merge and the name and type of the business entity that will survive the merger;

(b) A plan of merger or, in lieu of a plan of merger, a written declaration that:

(A) Identifies an address for an office of the surviving entity where the plan of merger is on file; and

(B) States that the surviving entity will provide any owner with a copy of the plan of merger upon request and at no cost; and

(c) A written declaration that states that:

(A) Each cooperative that is a party to the merger:

(i) Obtained the requisite approval from the cooperative’s members; and

(ii) Obtained the requisite approval from the cooperative’s shareholders, if shareholders are authorized to vote on the plan of merger; and

(B) Each business entity, other than a cooperative, that is a party to the merger obtained authorization and approval in accordance with the statutes that govern the business entity.

(2) The merger takes effect on the later of the date and time determined in accordance with ORS 62.035 or the date and time determined in accordance with the statutes that govern a party to the merger that is a business entity other than a cooperative.

[Formerly 62.615; 2015 c.28 §2b]



Section 62.623 - Effect of merger.

(a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

(b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

(c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

(d) An action or proceeding pending against each of the business entities that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

(e) If a cooperative is the surviving business entity, its articles of incorporation are amended to the extent provided in the plan of merger;

(f) The shares or other ownership interests of each shareholder or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

(g) Liability of an owner for obligations of a business entity that is a party to the merger shall be determined:

(A) As to obligations incurred by the business entity prior to merger, according to the status of the owner prior to merger; and

(B) As to obligations incurred by the business entity after merger, according to the status of the owner after merger, except as provided in paragraph (h) of this subsection;

(h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entity’s obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

(i) The registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

(2) Owners of the business entities that merged are entitled to the rights provided in the plan of merger and, in the case of owners of business entities other than cooperatives, the rights provided in the statutes applicable to that business entity, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

[Formerly 62.620]



Section 62.625



Section 62.635



Section 62.655 - Voluntary dissolution by act of cooperative.

(1) The board shall adopt a resolution directing that the question of dissolution be submitted to a vote at a meeting of members, which may be either an annual or a special meeting.

(2) Written or printed notice shall be given to each member in the manner provided in ORS 62.255 for the giving of notice of meetings of members, and whether the meeting be an annual or special meeting, shall state that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the cooperative.

(3) At the meeting a vote of members shall be taken on a resolution to dissolve the cooperative. Adoption of the resolution shall be by affirmative vote of two-thirds of the member votes cast on that resolution. The articles may permit shareholders to vote on such a resolution for dissolution, and may fix the proportion of authorized shareholder votes required for adoption thereof.

[1957 c.716 §49; 1965 c.631 §20]



Section 62.660



Section 62.665 - Procedure for dissolution.

(1) The cooperative shall proceed to collect its assets, convey and dispose of such of its properties as are not to be distributed in kind to its members or shareholders, pay, satisfy and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs, and, after paying or adequately providing for the payment of all its obligations, distribute the remainder of its assets either in cash or in kind, among the persons entitled to the same by law, the articles and the bylaws.

(2) The cooperative, at any time during the liquidation of its business and affairs, may make application to a court of competent jurisdiction within the state and judicial subdivision in which the registered office or principal place of business of the cooperative is situated, to have the liquidation continued under the supervision of the court as provided in this chapter.

[1957 c.716 §51; 1965 c.631 §21]



Section 62.670 - Revocation of voluntary dissolution.

[1957 c.716 §52; 1965 c.631 §22; 1985 c.728 §71]



Section 62.675 - Effect of revocation of voluntary dissolution proceedings.

[1957 c.716 §53; 1965 c.631 §23]



Section 62.680 - Articles of dissolution.

(a) The name of the cooperative.

(b) The date dissolution was authorized.

(c) The number of member votes for and against the resolution.

(d) If shareholders were authorized to vote on the resolution, the total number of authorized shareholder votes, the numbers of such votes cast for and against the resolution and the number of such votes required by the articles for adoption thereof.

(2) A cooperative is dissolved upon the effective date of its articles of dissolution.

[1957 c.716 §54; 1965 c.631 §24; 1981 c.633 §65; 1985 c.728 §72; 1987 c.94 §90; 1995 c.195 §34]



Section 62.685 - Effect of filing articles of dissolution.

[1957 c.716 §55; 1981 c.633 §66; 1985 c.728 §73; 1987 c.94 §91; 2011 c.147 §8]



Section 62.690 - Administrative dissolution.

[1957 c.716 §56; 1987 c.94 §92]



Section 62.695 - Jurisdiction of court to dissolve cooperative and liquidate assets and business of cooperative.

(a) In an action by a member or shareholder when it is established that:

(A) The members are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(B) The corporate assets are being misapplied or wasted.

(b) In an action by a creditor:

(A) When the claim of the creditor has been reduced to judgment and an execution thereon returned unsatisfied and it is established that the cooperative is insolvent; or

(B) When the cooperative has admitted in writing that the claim of the creditor is due and owing and it is established that the cooperative is insolvent.

(c) Upon application by a cooperative which has commenced voluntary dissolution proceedings as provided in this chapter, to have its liquidation continued under the supervision of the court.

(d) When an action has been filed by the Attorney General to dissolve a cooperative and it is established that liquidation of its business and affairs should precede the entry of a judgment of dissolution.

(2) Venue for a proceeding by the Attorney General to dissolve a corporation lies in Marion County. Venue for a proceeding brought by any other party named in this section lies in the county where a corporation’s principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

(3) It is not necessary to make members or shareholders parties to any action or proceeding under this section unless relief is sought against them personally.

(4) A court in a proceeding brought to dissolve a cooperative may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the assets of the cooperative wherever located and carry on the business of the cooperative until a full hearing can be held.

[1957 c.716 §57; 1965 c.631 §25; 1987 c.94 §93; 2003 c.576 §325]



Section 62.700



Section 62.702 - Procedure for dissolution of cooperative by court.

(2) The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

(a) The receiver may dispose of all or any part of the assets of the cooperative wherever located, at a public or private sale, if authorized by the court and may sue and defend in the receiver’s own name as receiver of the cooperative in all courts of this state.

(b) The custodian may exercise all of the powers of the cooperative, through or in place of its board of directors or, creditors and any holders of other equity interest in the cooperative officers, to the extent necessary to manage the affairs of the cooperative in the best interests of its members, shareholders, creditors and any holders of other equity interest in the cooperative.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the cooperative, its members, shareholders, creditors and any holders of other equity interest in the cooperative.

(5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver’s or custodian’s counsel from the assets of the cooperative or proceeds from the sale of the assets.

[1995 c.195 §26]



Section 62.704 - Judgment of dissolution issued by court.

(2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the cooperative’s business and affairs in accordance with ORS 62.708 and the notification of claimants in accordance with ORS 62.712 and 62.714.

[1995 c.195 §27; 2003 c.576 §326]



Section 62.705



Section 62.708 - Effect of dissolution.

(a) Collecting its assets;

(b) Disposing of its properties that will not be distributed in kind to its members or shareholders;

(c) Discharging or making provision for discharging its liabilities;

(d) Distributing its remaining property among its members or shareholders according to their interests; and

(e) Doing every other act necessary to wind up and liquidate its business and affairs.

(2) Dissolution of a cooperative does not:

(a) Transfer title to the cooperative’s property;

(b) Prevent transfer of its shares, indebtedness or other equity interest, although the authorization to dissolve may provide for closing the cooperative’s share transfer records;

(c) Subject its directors or officers to standards of conduct different from those prescribed in this chapter;

(d) Change quorum or voting requirements for the board of directors, members or shareholders, change provisions for selection, resignation or removal of its directors or officers or both or change provisions for amending its bylaws;

(e) Prevent commencement of a proceeding by or against the cooperative in its corporate name;

(f) Abate or suspend a proceeding pending by or against the cooperative on the effective date of dissolution; or

(g) Terminate the authority of the registered agent of the cooperative.

[1995 c.195 §28]



Section 62.710



Section 62.712 - Disposition of known claims against dissolved cooperative.

(2) The dissolved cooperative shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(a) Describe information that must be included in a claim;

(b) Provide a mailing address where a claim may be sent;

(c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved cooperative must receive the claim; and

(d) State that the claim will be barred if not received by the deadline.

(3) A claim against the dissolved cooperative is barred:

(a) If a claimant who was given written notice under subsection (2) of this section does not deliver the claim to the dissolved cooperative by the deadline; or

(b) If a claimant whose claim was rejected by the dissolved cooperative does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(4) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

[1995 c.195 §29]



Section 62.714 - Notice of dissolution; presentation of claims against cooperative.

(2) The notice must:

(a) Be published one time in a newspaper of general circulation in the county where the dissolved cooperative’s principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

(b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(c) State that a claim against the cooperative will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(3) If the dissolved cooperative publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved cooperative within five years after the publication date of the newspaper notice:

(a) A claimant who did not receive written notice under ORS 62.712;

(b) A claimant whose claim was sent in a timely manner to the dissolved cooperative but not acted on; or

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

[1995 c.195 §30]



Section 62.720 - Presumption of abandonment; procedure for agriculture cooperatives and others.

(2) All unclaimed property specified in the report required by ORS 98.352 shall be delivered within the time specified in ORS 98.362 to the Department of State Lands which shall assume custody and shall be responsible for the safekeeping thereof. The department shall reconcile the report to the delivered funds, deduct the costs as provided for in subsection (3) of this section, and forward the funds to Oregon State University within 14 working days of receipt of the funds. Any person who pays or delivers unclaimed property to the Department of State Lands under this section is relieved of all liability to the extent of the value of the property so paid or delivered for any claim which then exists or which thereafter may arise or be made in respect to the property.

(3) All funds received under this section shall be used in such programs related to agricultural research as the university may determine except for:

(a) The payment of claims which may be made pursuant to this section; and

(b) The payment of expenses of mailing and publication in connection with any unclaimed property, reasonable service charges and expenses of the Department of State Lands in connection with claims made pursuant to ORS 98.392 to 98.402.

(4) The provisions of ORS 98.392 to 98.402 are applicable to claims against unclaimed property delivered to Oregon State University pursuant to this section. Oregon State University shall pay such claims from funds delivered to it pursuant to this section within 30 days of receipt of a verified copy of a finding and decision of the Department of State Lands made pursuant to ORS 98.396 or a certified copy of a judgment made pursuant to ORS 98.402.

(5) As used in this section, an agricultural cooperative is any cooperative in which farmers act together in producing, processing, preparing for market, handling or marketing the agricultural products of such farmers, and any cooperative in which farmers act together in purchasing, testing, grading, processing, distributing and furnishing farm supplies or farm business services.

(6) The provisions of this section are applicable with respect to the voluntary or involuntary dissolution of any cooperative, which dissolution commenced on or after January 1, 1970.

[1974 c.2 §§1,2,3; 1985 c.565 §7; 1987 c.94 §127; 1993 c.694 §35; 1995 c.79 §16; 2015 c.767 §47]

Note: 62.720 was enacted into law by the Legislative Assembly, but was not added to or made a part of ORS chapter 62 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 62.755 - Admission of foreign cooperatives.

[1957 c.716 §61; 1987 c.94 §96]



Section 62.760 - Registration of name of foreign cooperative.

[1957 c.716 §70; 1987 c.94 §97]



Section 62.765 - Definitions for ORS 62.765 to 62.792.

(1) "Employee cooperative" means a corporation which has elected to be governed by the provisions of ORS 62.765 to 62.792.

(2) "Member" means a natural person who has been accepted for membership in, and owns a membership share issued by an employee cooperative.

[1987 c.677 §12]



Section 62.768 - Election to be governed as employee cooperative; corporate name.

(2) A corporation so electing shall be governed by all provisions of this chapter, except as otherwise provided in ORS 62.765 to 62.792.

(3) An employee cooperative may include the word "cooperative" or "co-op" in its corporate name.

[1987 c.677 §§13,15]



Section 62.771 - Revocation of election to be governed as employee cooperative.

[1987 c.677 §14]



Section 62.774 - Qualifications of members; membership shares; rights of members.

(2) An employee cooperative shall issue a class of voting shares designated as membership shares. Each member shall own only one such membership share and only members may own such shares.

(3) Membership shares shall be issued for a fee as shall be determined from time to time by the directors. The redemption price of membership shares is determined by reference to internal capital accounts as described in ORS 62.783.

(4) Members of an employee cooperative shall have all the rights and responsibilities of shareholders of a corporation organized under this chapter, except as otherwise provided in ORS 62.765 to 62.792.

[1987 c.677 §16; 1989 c.171 §8]



Section 62.777 - Membership powers.

(2) The power to amend or repeal bylaws of an employee cooperative shall be in the members only, except to the extent that directors are authorized to amend or repeal the bylaws.

(3) Voting on amendments to the articles of incorporation of an employee cooperative shall be limited to the members, except that amendments adversely affecting the rights of shareholders may not be adopted without the vote of such shareholders.

[1987 c.677 §17]



Section 62.780 - Apportionment of net earnings or losses.

(b) As used in this subsection, "patronage" means the amount of work performed as a member of an employee cooperative, measured in accordance with the articles of incorporation and bylaws.

(2) The apportionment, distribution and payment of net earnings required by subsection (1) of this section may be in cash, credits, written notices of allocation or capital shares issued by the employee cooperative.

[1987 c.677 §18]



Section 62.783 - Internal capital accounts; redemption of shares; collective reserve account.

(b) As used in this subsection, "written notice of allocation" means a written instrument which discloses to a member the stated dollar amount of such member’s patronage allocation and the terms for payment of that amount by the employee cooperative.

(2) The articles of incorporation or bylaws of an employee cooperative may permit the periodic redemption of written notices of allocation and capital shares, and must provide for recall and redemption of the membership share upon termination of membership in the cooperative. No redemption shall be made if such redemption would result in the liability of any director or officer of the employee cooperative.

(3) The articles of incorporation or bylaws may provide for the employee cooperative to pay or credit interest on the balance in each member’s internal capital account.

(4) The articles of incorporation or bylaws may authorize assignment of a portion of retained net earnings and net losses to a collective reserve account. Earnings assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors.

[1987 c.677 §19]



Section 62.786 - Internal capital account cooperative.

(2) An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the member’s internal capital account, and shall also record the apportionment of retained net earnings or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses and retained net earnings not allocated to individual members.

(3) In an internal capital account cooperative, the balances in all the individual internal capital accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the employee cooperative.

[1987 c.677 §20]



Section 62.789 - Procedure for revocation of election; limits on merger.

(2) An employee cooperative which has not revoked its election under ORS 62.765 to 62.792 may not merge with another corporation other than an employee cooperative. Two or more employee cooperatives may merge in accordance with this chapter.

[1987 c.677 §21; 1995 c.195 §43]



Section 62.792 - Short title.

[1987 c.677 §11]



Section 62.800 - Short title; purpose; resolution of conflicts.

(2) The purpose of ORS 62.800 to 62.815 is to recognize the cooperative form of ownership by a nonprofit entity of an interest in real property consisting of a manufactured dwelling park.

(3) In the event of any conflict between ORS 62.800 to 62.815 and other provisions of this chapter, ORS 62.800 to 62.815 control.

[2007 c.607 §2]



Section 62.803 - Definitions for ORS 62.800 to 62.815.

(1) "Lienholder" means the holder of a manufactured dwelling lien:

(a) That is recorded in the deed records of the county in which the manufactured dwelling is located;

(b) That is perfected with the Department of Consumer and Business Services pursuant to ORS 446.611; or

(c) Of which a manufactured dwelling park nonprofit cooperative has actual knowledge.

(2) "Manufactured dwelling" has the meaning given that term in ORS 446.003.

(3) "Manufactured dwelling park" has the meaning given that term in ORS 446.003.

(4) "Manufactured dwelling park nonprofit cooperative" means a cooperative corporation that:

(a) Is organized to acquire or develop, and to own, an interest in one or more manufactured dwelling parks that are primarily used for the siting of manufactured dwellings owned and occupied by members of the cooperative;

(b) Limits the use of all income and earnings to use by the cooperative and not for the benefit or profit of any individual; and

(c) Elects to be governed by ORS 62.800 to 62.815.

[2007 c.607 §3; 2009 c.609 §4]



Section 62.805



Section 62.806 - Election as nonprofit cooperative.

(2) A cooperative may not revoke an election made under subsection (1) of this section. A manufactured dwelling park nonprofit cooperative may dissolve as provided in this chapter.

[2007 c.607 §4]



Section 62.809 - Requirements for membership in cooperative; acceptance and entitlements of member; membership after sale of dwelling.

(a) Is a natural person;

(b) Owns a manufactured dwelling that is, or is to be, located in a manufactured dwelling park of the cooperative and occupied by the person;

(c) Pays the membership fee required by the cooperative; and

(d) Meets any additional membership qualifications established in the articles of incorporation or bylaws of the cooperative.

(2) A manufactured dwelling park nonprofit cooperative shall accept as a member any person who meets the qualifications described in subsection (1) of this section.

(3) Membership in a manufactured dwelling park nonprofit cooperative entitles the member to rent space for a manufactured dwelling in a manufactured dwelling park of the cooperative and to occupy the manufactured dwelling.

(4) The total number of memberships available for issuance by a manufactured dwelling park nonprofit cooperative may not exceed the number of manufactured dwelling spaces in the manufactured dwelling park of the cooperative. A cooperative shall create or issue one membership for each manufactured dwelling that is, or is to be, located in a manufactured dwelling park of the cooperative and occupied by the dwelling owner. A person may not own more than one membership in the same cooperative. A membership may not be issued to a person unless the person meets the qualifications for membership described in subsection (1) of this section.

(5) A cooperative shall issue memberships for a fee determined by the directors of the cooperative. The directors may periodically adjust the fee amount as provided in the articles of incorporation or bylaws of the cooperative. Except for periodic adjustments, the membership fee charged by the cooperative shall be the same for all members.

(6) A member may sell or redeem membership in the cooperative only to the cooperative. A member may not sell or redeem membership to the cooperative for more than the price the member paid for the membership.

(7) Except as provided in this section, the articles of incorporation or bylaws of the cooperative shall establish the methods for accepting and terminating membership and for the sale or redemption of a membership.

(8)(a) A member may sell to another person the member’s manufactured dwelling located in the manufactured dwelling park of a cooperative. The member selling the manufactured dwelling must arrange to sell or redeem the membership to the cooperative as described in subsection (6) of this section.

(b) A person that buys a manufactured dwelling located in the park of a cooperative from any person may apply to become a member of the cooperative. If a member of the cooperative transfers title to a manufactured dwelling to a person other than a lienholder, and no buyer of the manufactured dwelling from the member or from another person becomes a member of the cooperative within six months after the member transfers title, the owner of the manufactured dwelling must remove the manufactured dwelling from the park of the cooperative. If title to a manufactured dwelling located in the park of a cooperative is transferred to a lienholder, and no buyer of the manufactured dwelling from the lienholder or from a person that acquired title from the lienholder becomes a member of the cooperative within 12 months after title is transferred to the lienholder, the owner of the manufactured dwelling must remove the manufactured dwelling from the park of the cooperative.

(c) Notwithstanding ORS 446.626, if a manufactured dwelling located in a manufactured dwelling park of a cooperative was recorded in the county deed records before title to the manufactured dwelling was transferred from the record owner of the manufactured dwelling, the county shall continue to list the manufactured dwelling in the deed records until the earlier of:

(A) Twelve months after title is transferred from the record owner to a person other than a lienholder shown on the deed record for the manufactured dwelling, unless the county is notified that a subsequent buyer of the manufactured dwelling has become a member of the cooperative;

(B) Twelve months after title is transferred to a lienholder shown on the deed record for the manufactured dwelling, unless the county is notified that a subsequent buyer of the manufactured dwelling has become a member of the cooperative; or

(C) Issuance of a trip permit under ORS 446.631 for moving the dwelling.

(9) If a newly created manufactured dwelling park originates as a manufactured dwelling park nonprofit cooperative, a manufactured dwelling owner must become a member of the cooperative before residing in the park.

[2007 c.607 §5; 2009 c.609 §5]



Section 62.810



Section 62.811 - Recordation of cooperative documents.

[2009 c.609 §2]



Section 62.812 - Distribution of cooperative assets upon dissolution.

(2) If a manufactured dwelling park nonprofit cooperative dissolves, after payment or provision for all debts, liabilities and obligations of the cooperative, the cooperative shall distribute the assets of the cooperative to:

(a) Another manufactured dwelling park nonprofit cooperative;

(b) An organization organized for a public or charitable purpose;

(c) A religious corporation;

(d) The United States;

(e) This state;

(f) A local government in this state;

(g) A housing authority created under ORS 456.055 to 456.235; or

(h) A person that is recognized as tax exempt under section 501(c)(3) of the Internal Revenue Code.

[2007 c.607 §6; 2009 c.609 §6]



Section 62.813 - Lienholder’s rights; rights and obligations on transfer of title.

(a) A member of the cooperative who is identified in the lienholder request for notification terminates occupancy in the manufactured dwelling park of the cooperative and the cooperative knows of the termination;

(b) A member of the cooperative who is identified in the lienholder request for notification terminates membership in the cooperative; or

(c) The cooperative terminates, or gives notice of cause for terminating, the occupancy or membership of a member of the cooperative who is identified in the lienholder request for notification.

(2) If a member or the cooperative terminates the member’s occupancy in the park or membership in the cooperative, and the member fails to move or sell the manufactured dwelling, a lienholder that has foreclosed on the lien on the manufactured dwelling may:

(a) Remove the manufactured dwelling from the park after satisfying any obligation to the cooperative;

(b) Subject to subsection (3) of this section, sell the manufactured dwelling; or

(c) Require the cooperative to enter into a storage agreement that allows the lienholder to store the manufactured dwelling on the space for up to 12 months if the lienholder pays the space rent and reasonably maintains the manufactured dwelling and space.

(3) The buyer of a manufactured dwelling sold by a lienholder under subsection (2)(b) of this section takes possession of the manufactured dwelling subject to ORS 62.809 (8) and any obligation to the cooperative. During the term of a storage agreement described in subsection (2)(c) of this section, the lienholder may remove or sell the manufactured dwelling as provided in subsection (2)(a) or (b) of this section.

(4) If the member of the cooperative terminated occupancy in the park without terminating membership in the cooperative, an application for membership by the buyer or moving of the manufactured dwelling shall act to transfer the membership of the terminating owner to the cooperative.

[2009 c.609 §3]



Section 62.815 - Prohibited actions.

(2) A manufactured dwelling park nonprofit cooperative may not:

(a) Issue stock in the cooperative.

(b) Apportion, distribute or pay net proceeds or savings to members.

(c) Make payments in redemption or refund of capital credits or retains to an heir of a member.

(d) Merge with a business entity other than another manufactured dwelling park nonprofit cooperative.

(e) Convert to another type of business entity.

[2007 c.607 §7; 2009 c.609 §7]



Section 62.825 - Powers of Secretary of State.

[1957 c.716 §65]



Section 62.830



Section 62.835



Section 62.840



Section 62.845



Section 62.847



Section 62.848



Section 62.849



Section 62.850 - Use of term "cooperative."

(b) The provisions of paragraph (a) of this subsection do not apply to a consumer operated and oriented plan, as described in the Patient Protection and Affordable Care Act (P.L. 111-148, section 1322).

(2) A cooperative may bring an action to enjoin a violation of this section without a showing of damage to the cooperative.

[1957 c.716 §71; 1981 c.542 §12; 2013 c.159 §5]



Section 62.855 - Application of chapter.

[1957 c.716 §73]



Section 62.860 - Effect of amendment or repeal of Oregon Cooperative Corporation Act.

[1957 c.716 §74]



Section 62.865 - Effect of repeal of prior statutes.

[1957 c.716 §75]



Section 62.870 - Notice to members of agricultural cooperative; date; contents; effect of failure to send notice.

[2001 c.301 §4]

Note: 62.870 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 62 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 62.990



Section 62.992 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the office of the Secretary of State for filing under this chapter.

(2) Signing a false document for filing is a Class A misdemeanor.

[2013 c.158 §6]






Chapter 063 - Limited Liability Companies

Section 63.001 - Definitions.

(1) "Anniversary" means that day each year exactly one or more years after:

(a) The date of filing by the Secretary of State of the articles of organization in the case of a domestic limited liability company.

(b) The date of filing by the Secretary of State of an application for authority to transact business in the case of a foreign limited liability company.

(2) "Articles of organization" means the document described in ORS 63.047 for the purpose of forming a limited liability company, including articles of organization as they may be amended or restated, articles of conversion and articles of merger.

(3) "Bankruptcy" means:

(a) Assignment by a member for the benefit of creditors;

(b) Commencement of a voluntary bankruptcy case by a member;

(c) Adjudication of a member as bankrupt or insolvent;

(d) Filing by a member of a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule;

(e) Filing by a member of an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

(f) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member’s properties;

(g) Commencement of an involuntary bankruptcy case against a member that has not been dismissed on or before the 120th day after the commencement of the case;

(h) Appointment, without the member’s consent, of a trustee, receiver or liquidator either of the member or of all or any substantial part of the member’s properties that is not vacated or stayed on or before the 90th day after appointment; or

(i) Appointment described in paragraph (h) of this subsection that is not vacated on or before the 90th day after expiration of the stay under paragraph (h) of this subsection.

(4) "Contribution" means anything of value that a person contributes to the limited liability company as a prerequisite for or in connection with membership including cash, property or services rendered or a promissory note or other binding obligation to contribute cash or property or to perform services.

(5) "Corporation" or "domestic corporation" means a corporation for profit incorporated under ORS chapter 60.

(6) "Distribution" means a direct or indirect transfer of money or other property, except of a limited liability company’s own interests, or incurrence of indebtedness by a limited liability company to or for the benefit of the limited liability company’s members in respect of a member’s interests. A distribution may be in the form of a declaration or payment of profits, a purchase, retirement or other acquisition of interests, a distribution of indebtedness, or otherwise.

(7) "Domestic nonprofit corporation" means a corporation not for profit incorporated under ORS chapter 65.

(8) "Domestic professional corporation" means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

(9) "Entity" includes a domestic or foreign limited liability company, corporation, professional corporation, foreign corporation, domestic or foreign nonprofit corporation, domestic or foreign cooperative corporation, profit or nonprofit unincorporated association, business trust, domestic or foreign general or limited partnership, two or more persons having a joint or common economic interest, any state, the United States, a federally recognized Native American or American Indian tribal government or any foreign government.

(10) "Foreign corporation" means a corporation for profit incorporated under laws other than the laws of this state.

(11) "Foreign limited liability company" means an entity that is an unincorporated association organized under laws other than the laws of this state and that is organized under a statute under which an association may be formed that affords to each of the entity’s members limited liability with respect to the liabilities of the entity.

(12) "Foreign limited partnership" means a limited partnership formed under laws other than the laws of this state and having as partners one or more general partners and one or more limited partners.

(13) "Foreign nonprofit corporation" means a corporation not for profit organized under laws other than the laws of this state.

(14) "Foreign professional corporation" means a professional corporation organized under laws other than the laws of this state.

(15) "Incompetency" means the entry of a judgment by a court of competent jurisdiction adjudicating the member incompetent to manage the member’s person or estate.

(16) "Individual" means a natural person.

(17) "Limited liability company" or "domestic limited liability company" means an entity that is an unincorporated association having one or more members that is organized under this chapter.

(18) "Limited partnership" or "domestic limited partnership" means a partnership formed by two or more persons under ORS chapter 70 and having one or more general partners and one or more limited partners.

(19) "Manager" or "managers" means a person or persons, who need not be members, designated by the members of a manager-managed limited liability company to manage the limited liability company’s business and affairs.

(20) "Manager-managed limited liability company" means a limited liability company that is designated as a manager-managed limited liability company in the limited liability company’s articles of organization or whose articles of organization otherwise expressly provide that the limited liability company will be managed by a manager or managers.

(21) "Member" or "members" means a person or persons with both an ownership interest in a limited liability company and all the rights and obligations of a member specified under this chapter. "Member" does not include an assignee of an ownership interest who has not also acquired the voting and other rights appurtenant to membership.

(22) "Member-managed limited liability company" means a limited liability company other than a manager-managed limited liability company.

(23) "Membership interest" or "interest" means a member’s collective rights in a limited liability company, including the member’s share of profits and losses of the limited liability company, the right to receive distributions of the limited liability company’s assets and any right to vote or participate in management.

(24) "Office," when used to refer to the administrative unit directed by the Secretary of State, means the office of the Secretary of State.

(25) "Operating agreement" means any valid agreement, written or oral, of the member or members as to the affairs of a limited liability company and the conduct of the limited liability company’s business.

(26) "Organizer" means one of the signers of the initial articles of organization.

(27) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

(28) "Person" means an individual or entity.

(29) "Proceeding" means any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigatory and whether formal or informal.

(30) "State," when referring to a part of the United States, includes a state, commonwealth, territory or insular possession of the United States and the agencies and governmental subdivisions of the state, commonwealth, territory or insular possession.

(31) "United States" includes a district, authority, bureau, commission, department or any other agency of the United States.

[1993 c.173 §2; 1995 c.93 §1; 1997 c.646 §1; 1999 c.86 §1; 1999 c.362 §28; 2001 c.315 §34; 2005 c.107 §3; 2009 c.14 §3; 2009 c.294 §6]



Section 63.002 - Inclusion of limited liability companies and managers and members of limited liability companies in definitions.

(1) Wherever the term "person" is defined to include both a corporation and a partnership, the term "person" shall also include a limited liability company.

(2) Wherever a section of Oregon Revised Statutes applies to both "partners" and "directors," the section shall also apply:

(a) In a limited liability company with one or more managers, to the managers of the limited liability company.

(b) In a limited liability company without managers, to the members of the limited liability company.

(3) Wherever a section of Oregon Revised Statutes applies to both "partners" and "shareholders," the section shall also apply to members of a limited liability company.

[1995 c.93 §25]



Section 63.004 - Filing requirements.

(2) This chapter must require or permit filing the document with the Office of the Secretary of State.

(3) The document must contain the information required by this chapter and may contain other information.

(4) The document must be legible.

(5) The document must be in the English language. The certificate of existence required of foreign limited liability companies under ORS 63.707 need not be in English if accompanied by a reasonably authenticated English translation.

(6)(a) Unless otherwise specified in this chapter, each document or report required by this chapter to be filed with the office must be executed in the following manner:

(A) Articles of organization must be signed by or on behalf of one or more persons wishing to form the limited liability company.

(B) Articles of amendment must be signed by at least one member or manager.

(C) Each annual report must be signed by one member or manager.

(D) If the limited liability company is in the hands of a receiver, trustee or other court-appointed fiduciary, a document or report must be signed by that receiver, trustee or fiduciary.

(b) An agent of a person identified in paragraph (a) of this subsection may execute a document identified in paragraph (a) of this subsection, if the person authorizes the agent to execute the document.

(7) The person that executes the document shall state beneath or opposite the signature the person’s name and the capacity in which the person signs. The document may, but is not required to, contain an acknowledgment, verification or proof.

(8) If the Secretary of State has prescribed a mandatory form for the document under ORS 63.016, the document must be in or on the prescribed form.

(9) The document must be delivered to the office accompanied by the required fees.

(10) Delivery of a document to the office is accomplished only when the office actually receives the document.

[1993 c.173 §3; 2013 c.159 §6]



Section 63.007 - Filing, service, copying and certification fees.

[1993 c.173 §4; 1995 c.93 §2; 1999 c.362 §§29,29a]



Section 63.010



Section 63.011 - Effective time and date of document.

(2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.

[1993 c.173 §5]



Section 63.014 - Correcting filed document.

(2) A domestic or foreign limited liability company shall correct a document by delivering articles of correction to the office. The articles shall include the following:

(a) A description of the document, including its filing date, or a copy of the document.

(b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

(c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

(3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

[1993 c.173 §6]



Section 63.016 - Forms; rules.

[1993 c.173 §7; 1995 c.215 §10]



Section 63.017 - Filing duty of Secretary of State.

(2) The Secretary of State files a document by indicating on the document that the Secretary of State filed the document, along with the date of filing. Except as provided in ORS 63.114, 63.117, 63.671, 63.674, 63.724, 63.727 and 63.787, after filing a document the Secretary of State shall return an acknowledgment of filing to the domestic or foreign limited liability company or the representative of the domestic or foreign limited liability company.

(3) If the Secretary of State refuses to file a document, the Secretary of State shall return the document to the domestic or foreign limited liability company or the representative of the domestic or foreign limited liability company within 10 business days after the document was delivered, together with a brief written explanation of the reason for the refusal.

(4) The Secretary of State’s duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of State’s filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The Secretary of State’s refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

[1993 c.173 §8; 1999 c.486 §9; 2013 c.159 §7]



Section 63.020



Section 63.021 - Appeal from Secretary of State’s refusal to file document.

[1993 c.173 §9]



Section 63.024 - Evidentiary effect of copy of filed document.

(2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter.

[1993 c.173 §10]



Section 63.027 - Certificate of existence or authorization.

(2) A certificate of existence or authorization when issued means that:

(a) The domestic limited liability company’s name or the foreign limited liability company’s name is registered in this state;

(b) The domestic limited liability company is duly organized under the laws of this state or the foreign limited liability company is authorized to transact business in this state;

(c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign limited liability company;

(d) An annual report required by ORS 63.787 has been filed by the Secretary of State within the preceding 14 months; and

(e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

(3) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in this state.

[1993 c.173 §11]



Section 63.030



Section 63.031 - Powers.

[1993 c.173 §12]



Section 63.034 - Knowledge and notice.

(2) A person has notice of a fact if the person:

(a) Knows of it;

(b) Has received a notification of it; or

(c) Has reason to know it exists from all the facts known to the person at the time in question.

(3) A person notifies or gives notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

(4) A person receives a notification when the notification:

(a) Comes to the person’s attention; or

(b) Is addressed to the person and is duly delivered at the person’s place of business or at any other place held out by the person as a place for receiving communications.

(5) A person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individual’s attention if the person had exercised reasonable diligence.

(6) Written notice to a domestic limited liability company or to a foreign limited liability company authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic or foreign limited liability company or its manager or managers at its principal office or mailing address as shown in the records of the office.

[1993 c.173 §13; 1995 c.79 §17; 1999 c.86 §2]



Section 63.040



Section 63.044 - Formation.

[1993 c.173 §14]



Section 63.047 - Articles of organization.

(a) The name of the limited liability company which satisfies the requirements of ORS 63.094;

(b) The address, including street and number, and mailing address, if different, of the limited liability company’s initial registered office and the name of its initial registered agent at that office;

(c) A mailing address to which notices, as required by this chapter, may be mailed until an address has been designated by the limited liability company in its annual report;

(d) If the limited liability company is to be manager-managed, a statement that the limited liability company will be manager-managed or a statement that the limited liability company is to be managed by a manager or managers;

(e) The name and address of each organizer;

(f) The latest date on which the limited liability company is to dissolve or a statement that its existence is perpetual; and

(g) If a limited liability company is to render professional service or services, as defined in ORS 58.015, the professional service or services to be rendered through the limited liability company.

(2) The articles of organization may set forth any other provisions, not inconsistent with law, for the regulation of the internal affairs of the limited liability company, including any provision that is required or permitted to be included in any operating agreement of the limited liability company under this chapter.

(3) The articles of organization need not set forth any of the powers enumerated in this chapter.

[1993 c.173 §15; 1997 c.774 §10; 1999 c.86 §3; 2001 c.315 §51]



Section 63.050



Section 63.051 - Organization.

(2) The Secretary of State’s filing of the articles of organization is conclusive proof that all conditions precedent to organization were satisfied except in a proceeding by the state to cancel or revoke the organization or involuntarily dissolve the limited liability company.

[1993 c.173 §16]



Section 63.054 - Liability for preorganization transactions.

[1993 c.173 §17]



Section 63.057 - Operating agreements.

[1993 c.173 §18; 1995 c.93 §3]



Section 63.060



Section 63.070



Section 63.074 - Purposes.

(2) Subject to the laws of this state, the rules and regulations of the regulatory board of the profession, if any, and the standards of professional conduct of the profession, if any, a limited liability company or its members may render professional service in this state. Notwithstanding any other law, members, including members who are managers, of a limited liability company who are also professionals, as defined in ORS 58.015, shall be personally liable as members of the limited liability company to the same extent and in the same manner as provided for shareholders of a professional corporation in ORS 58.185 and 58.187 and as otherwise provided in this chapter.

(3) A business that is subject to regulation under another statute of this state may not be organized under this chapter if the business is required to be organized only under the other statute.

[1993 c.173 §19; 1995 c.93 §4; 1995 c.327 §4a; 1997 c.774 §11]



Section 63.077 - General powers.

(2) Unless its articles of organization provide otherwise, and subject to the provisions of ORS 63.074 (2), each limited liability company organized under this chapter may:

(a) Sue and be sued, and complain and defend in all courts in its own name;

(b) Purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in or with real or personal property or any interest in real or personal property, wherever situated;

(c) Sell, convey, mortgage, pledge, create a security interest in, lease, exchange or transfer, and otherwise dispose of all or any part of its property or assets;

(d) Purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, otherwise dispose of, and otherwise use or deal in or with other interests in or obligations of any other entity;

(e) Make contracts or guarantees, incur liabilities, borrow money, issue its notes or other obligations that may be convertible into other securities of the limited liability company or include the option to purchase other securities of the limited liability company, or secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

(f) Lend money, invest or reinvest its funds, or receive and hold real or personal property as security for repayment of funds so loaned, invested or reinvested;

(g) Be a promoter, incorporator, general partner, limited partner, member, associate or manager of any partnership, joint venture, trust or other entity;

(h) Conduct its business, locate offices and exercise the powers granted by this chapter within or without this state;

(i) Elect or appoint managers, employees or agents of the limited liability company, define their duties, fix their compensation and lend them money and credit;

(j) Make and alter an operating agreement, not inconsistent with its articles of organization or with the laws of this state, for managing its business and regulating its affairs;

(k) Pay pensions and establish pension plans, profit-sharing plans, and benefit or incentive plans for any or all of its current or former managers, members, employees and agents;

(L) Make donations for the public welfare or for charitable, scientific or educational purposes;

(m) Transact any lawful business that will aid governmental policy;

(n) Indemnify a member or manager or any other person as and to the extent not inconsistent with the provisions of this chapter;

(o) Cease its activities and dissolve; and

(p) Have and exercise all powers and do every other act not inconsistent with law which is necessary or convenient to promote and effect any or all of the purposes for which the limited liability company is organized.

[1993 c.173 §20; 1997 c.646 §2]



Section 63.094 - Limited liability company name.

(2) A limited liability company name may not contain the word or abbreviation "cooperative," "corporation," "corp.," "incorporated," "Inc.," "limited partnership," "L.P.," "LP," "Ltd.," "limited liability partnership," "L.L.P." or "LLP" or any derivation of any of the words or abbreviations specified in this subsection.

(3) A limited liability company name must be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

(4) A limited liability company name must be distinguishable upon the records of the Office of the Secretary of State from any other limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

(5) The limited liability company name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the limited liability company name in this state.

(6) The provisions of this section do not prohibit a limited liability company from transacting business under an assumed business name.

(7) The provisions of this section do not:

(a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

(b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

[1993 c.173 §21; 1995 c.93 §5; 2013 c.159 §8]



Section 63.097 - Reserved name.

(2) If the Secretary of State finds that the limited liability company name applied for conforms to ORS 63.094, the Secretary of State shall reserve the name for the applicant for a 120-day period.

(3) A person may transfer the reservation of a limited liability company name to another person by delivering to the office a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee.

[1993 c.173 §22]



Section 63.101 - Registered name.

(2) The application must set forth the limited liability company name, the state or country of its organization, the date of its organization and a brief description of the nature of the business in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of the limited liability company records in the state or country under whose law it is organized.

(3) If the Secretary of State finds that the name conforms to ORS 63.094, the Secretary of State shall register the name effective for one year.

[1993 c.173 §23]



Section 63.110



Section 63.111 - Registered office and registered agent.

(2) A registered agent must be:

(a) An individual who resides in this state and whose business office is identical to the registered office;

(b) A domestic limited liability company, a domestic corporation, a domestic professional corporation or a domestic nonprofit corporation, the business office of which is identical to the registered office; or

(c) A foreign limited liability company, foreign corporation, foreign professional corporation or foreign nonprofit corporation that is authorized to transact business in this state, the business office of which is identical to the registered office.

[1993 c.173 §24; 2001 c.315 §27; 2013 c.158 §25]



Section 63.114 - Change of registered office or registered agent.

(a) The name of the limited liability company;

(b) If the registered office is to be changed, the address including street and number of the new registered office;

(c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

(d) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(2) If a registered agent changes the street address of the agent’s business office, the registered agent shall change the street address of the registered office of the limited liability company for which the agent is the registered agent by notifying the limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement that complies with the requirements of subsection (1) of this section and recites that the limited liability company has been notified of the change.

(3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the limited liability company.

[1993 c.173 §25]



Section 63.117 - Resignation of registered agent.

(2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the limited liability company under subsection (1) of this section shall be addressed to the limited liability company at its mailing address or its principal office as shown by the records of the office of the Secretary of State.

(3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the limited liability company shall sooner appoint a successor registered agent as provided in ORS 63.114 thereby terminating the capacity of such agent.

[1993 c.173 §26; 1993 c.173 §105]



Section 63.121 - Service on limited liability company.

(2) The Secretary of State shall be an agent of a limited liability company including a dissolved limited liability company upon whom any such process, notice or demand may be served whenever the limited liability company fails to appoint or maintain a registered agent in this state or whenever the limited liability company’s registered agent cannot with reasonable diligence be found at the registered office.

(3) Service shall be made on the Secretary of State by:

(a) Serving on the Secretary of State or a clerk on duty at the office a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail.

(b) Transmittal by the person instituting the proceedings of notice of the service on the Secretary of State and copy of the process, notice or demand and accompanying papers to the limited liability company being served by certified or registered mail:

(A) At the last registered office of the limited liability company as shown by the records on file in the office of the Secretary of State; and

(B) At such address of the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice.

(c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

(4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

(5) After completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

(6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited liability company in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law.

[1993 c.173 §27]



Section 63.130 - Rights of members and managers; matters requiring consent of all or majority of members.

(a) Each member has equal rights in the management and conduct of the limited liability company’s business; and

(b) Except as otherwise provided in subsection (3) of this section, any matter relating to the business of the limited liability company may be decided by a majority of the members.

(2) In a manager-managed limited liability company, unless otherwise provided in the articles of organization or any operating agreement:

(a) Each manager has equal rights in the management and conduct of the limited liability company’s business;

(b) Except as otherwise provided in subsections (3) and (4) of this section, any matter relating to the business of the limited liability company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

(c) A manager:

(A) Must be designated, appointed, elected, removed or replaced by a vote, approval or consent of a majority of the members; and

(B) Holds office until a successor has been elected and qualified, unless the manager sooner resigns or is removed.

(3) Unless otherwise provided in the articles of organization or any operating agreement, the following matters of a member-managed or a manager-managed limited liability company require the consent of all of the members:

(a) The amendment of the operating agreement or the articles of organization under ORS 63.444;

(b) The compromise, as among the members, of an obligation to make a contribution under ORS 63.180 (4) or to return money or other property paid or distributed in violation of any provision of this chapter; and

(c) The consent to dissolve the limited liability company under ORS 63.621 (3).

(4) Unless otherwise provided in the articles of organization or any operating agreement, the following matters of a member-managed or a manager-managed limited liability company require the consent of a majority of the members:

(a) The making of interim distributions under ORS 63.200, including the redemption of an interest;

(b) The admission of a new member;

(c) The use of the limited liability company’s property to redeem an interest subject to a charging order;

(d) The sale, lease, exchange, mortgage, pledge or other transfer or disposition of all, or substantially all, of the limited liability company’s property, with or without goodwill;

(e) The merger of the limited liability company with any other entity;

(f) The conversion of the limited liability company into any other type of entity;

(g) The incurring of indebtedness by the limited liability company other than in the ordinary course of the business of the limited liability company;

(h) A transaction involving an actual or a potential conflict of interest between a member or a manager and the limited liability company;

(i) A change in the nature of the limited liability company’s business; and

(j) Any other matter specified in the articles of organization or any operating agreement as requiring member approval if no number or percentage of members is otherwise stated.

(5) Unless otherwise provided in the articles of organization or any operating agreement, action requiring the consent of members or managers under this chapter may be taken without a meeting.

(6) Unless otherwise provided in the articles of organization or any operating agreement, a member or manager may appoint a proxy to vote or otherwise act for the member or manager by signing an appointment instrument, either personally or by the member’s or manager’s attorney-in-fact.

(7) Unless the context clearly requires otherwise, references in this chapter to managers apply both to managers of a manager-managed limited liability company and to members of a member-managed limited liability company.

[1993 c.173 §28; 1999 c.86 §4]



Section 63.135



Section 63.140 - Agency power of managers and members; interest in real property.

(a) Each member is an agent of the limited liability company for the purpose of its business, and an act of a member, including the signing of an instrument in the limited liability company’s name, for apparently carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company unless the member had no authority to act for the limited liability company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority.

(b) An act of a member that is not apparently for carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company only if the act was authorized by the other members.

(2) Subject to subsection (3) of this section, in a manager-managed limited liability company:

(a) A member is not an agent of the limited liability company for the purpose of its business solely by reason of being a member. Each manager is an agent of the limited liability company for the purpose of its business, and an act of a manager, including the signing of an instrument in the limited liability company’s name, for apparently carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company unless the manager had no authority to act for the limited liability company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority.

(b) An act of a manager that is not apparently for carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company only if the act was authorized under ORS 63.130.

(3) Unless the articles of organization limit their authority, any member of a member-managed limited liability company or manager of a manager-managed limited liability company may sign and deliver any instrument transferring or affecting the limited liability company’s interest in real property. The instrument is conclusive in favor of a person who gives value without knowledge of the lack of the authority of the person signing and delivering the instrument.

[1993 c.173 §30; 1999 c.86 §5]



Section 63.145



Section 63.150



Section 63.155 - Duties and standard of conduct.

(2) A member’s duty of loyalty to a member-managed limited liability company and its other members includes the following:

(a) To account to the limited liability company and hold for it any property, profit or benefit derived by the member in the conduct and winding up of the limited liability company’s business or derived from a use by the member of limited liability company property, including the appropriation of a limited liability company opportunity;

(b) Except as provided in subsections (5) and (6) of this section, to refrain from dealing with the limited liability company in a manner adverse to the limited liability company and to refrain from representing a person with an interest adverse to the limited liability company, in the conduct or winding up of the limited liability company’s business; and

(c) To refrain from competing with the limited liability company in the conduct of the business of the limited liability company before the dissolution of the limited liability company.

(3) A member’s duty of care to a member-managed limited liability company and the other members in the conduct and winding up of the business of the limited liability company is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

(4) A member shall discharge the duties to a member-managed limited liability company and the other members under this chapter or under any operating agreement of the limited liability company and exercise any rights consistent with the obligation of good faith and fair dealing.

(5) A member of a member-managed limited liability company does not violate a duty or obligation under this chapter or under any operating agreement of the limited liability company merely because the member’s conduct furthers the member’s own interest.

(6) A member of a member-managed limited liability company may lend money to or transact other business with the limited liability company, provided that any loan or transaction between the member and the limited liability company must be:

(a) Fair to the limited liability company;

(b) Authorized by an operating agreement; or

(c) Authorized or ratified by a majority of the disinterested members or by a number or percentage of members specified in the operating agreement after full disclosure of all material facts.

(7) Loans and other transactions between a member-managed limited liability company and a member are binding on the parties in the same manner as transactions between the limited liability company and persons who are not members, subject to other applicable law.

(8) This section also applies to a person who is not a member and who is winding up the limited liability company’s business.

(9) In a manager-managed limited liability company:

(a) A member who is not also a manager owes no duties to the limited liability company or the other members solely by reason of being a member;

(b) A manager is held to the same standards of conduct prescribed for members in subsections (2) to (8) of this section;

(c) A member who, pursuant to an operating agreement, exercises some or all of the rights of a manager in the management and conduct of the limited liability company’s business is held to the standards of conduct described in subsections (2) to (8) of this section to the extent that the member exercises the managerial authority vested in a manager by this chapter; and

(d) A manager is relieved of liability imposed by law for violation of the standards prescribed by this section to the extent, if any, of the managerial authority delegated to the members who are not also managers by an operating agreement.

(10) The articles of organization or an operating agreement of a limited liability company may not:

(a) Eliminate completely the duty of loyalty under subsection (2) of this section, but the articles of organization or an operating agreement may:

(A) Identify specific types or categories of activities that do not violate the duty of loyalty, if not unconscionable; and

(B) Specify the number or percentage of members, whether interested or disinterested, or disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

(b) Unreasonably reduce the duty of care under subsection (3) of this section.

(c) Eliminate completely the obligation of good faith and fair dealing under subsection (4) of this section, but the articles of organization or an operating agreement may determine the standards by which performance of the obligation of good faith and fair dealing is to be measured, if the standards are not unconscionable.

(11) For the purposes of subsection (10)(a) of this section, specific types or categories of activities that may be identified as not violating the duty of loyalty include, but are not limited to:

(a) Competing with the limited liability company in the conduct of the business of the limited liability company before the dissolution of the limited liability company; and

(b) Entering into or engaging in, for a member’s own account, an investment, business, transaction or activity that is similar to the investments, businesses, transactions or activities of the limited liability company without:

(A) First offering the limited liability company or the other members an opportunity to participate in the investment, business, transaction or activity; or

(B) Having any obligation to account to the limited liability company or the other members for the investment, business, transaction or activity or the profits from the investment, business, transaction or activity.

[1993 c.173 §33; 1999 c.86 §8; 2001 c.315 §23]



Section 63.160 - Limitation of liability and indemnification.

(1) Any breach of the member’s or manager’s duty of loyalty to the limited liability company or its members;

(2) Acts or omissions not in good faith which involve intentional misconduct or a knowing violation of law;

(3) Any unlawful distribution under ORS 63.235; or

(4) Any transaction from which the member or manager derives an improper personal benefit.

[1993 c.173 §34; 1995 c.93 §7; 1997 c.646 §16; 1999 c.86 §9]



Section 63.165 - Liability of members and managers.

(2) The failure of a limited liability company to observe the usual limited liability company formalities or requirements relating to the exercise of its limited liability company powers or management of its business is not a ground for imposing personal liability on the members or managers for liabilities of the limited liability company.

[1993 c.173 §35; 1999 c.86 §10]



Section 63.170 - Liability of limited liability company for acts, omissions or conduct of member or manager.

[1999 c.86 §7]



Section 63.175 - Contributions.

[1993 c.173 §36]



Section 63.180 - Liability for contributions.

(2) Except as provided in the articles of organization or any operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason.

(3) If a member does not make a required contribution of property or services, the member is obligated, at the option of the limited liability company, to contribute cash equal to the portion of the value of the contribution, as stated in the limited liability company records required to be kept pursuant to ORS 63.771, that has not been made.

(4) Unless otherwise provided in the articles of organization or any operating agreement, the obligation of a member to make a contribution may be compromised only by consent of all members. Notwithstanding the compromise, a creditor of the limited liability company may enforce the original obligation if the creditor acted in reliance on that obligation before the amendment or cancellation of the obligation to reflect the compromise.

[1993 c.173 §37]



Section 63.185 - Allocation of profits and losses.

(2) If neither the articles of organization nor any operating agreement provides for an allocation of profits and losses, then profits and losses shall be allocated among all the members equally.

(3) If profits, but not losses, are allocated in the articles of organization or any operating agreement, then losses shall be deemed allocated in the same proportion as profits. If losses, but not profits, are allocated in the articles of organization or any operating agreement, then profits shall be deemed allocated in the same proportion as losses.

(4) Except as otherwise provided in the articles of organization or any operating agreement, if after formation of the limited liability company a member is admitted to the limited liability company as described in ORS 63.245 (2)(a), then the profits and losses of the limited liability company shall be allocated among the members as follows:

(a) Profits and losses that would have been realized on the date of admission of the additional member if all the assets of the limited liability company were then sold at their fair value shall be allocated among only the members of the limited liability company who are members immediately prior to the new member’s admission based on the respective shares of profits and losses of such preexisting members before such admission. Thereafter the amount of profits or losses so allocated shall be treated as an adjustment to the contributions made by the preexisting members to the limited liability company; except that if the provisions of this subsection have been applied previously by the limited liability company in connection with the admission of a new member, the profits and losses allocated pursuant to this subsection shall be only those profits and losses realized since the most recent admittance of a new member; and

(b) Profits and losses realized by the limited liability company subsequent to the date of admission of the additional member shall be allocated among all the members, including the additional member, based on the respective shares of profits and losses of all the members after such admission.

[1993 c.173 §38; 1995 c.93 §8]



Section 63.195 - Allocation of interim distributions.

[1993 c.173 §39]



Section 63.200 - Right to interim distributions.

[1993 c.173 §40]



Section 63.205 - Voluntary withdrawal of member.

(a) At the time or upon the occurrence of events specified in the articles of organization or any operating agreement; or

(b) Upon not less than six months’ prior written notice to the limited liability company, unless the articles of organization or any operating agreement expressly provide that a member has no power to withdraw voluntarily from the limited liability company or otherwise expressly limit or condition such power.

(2) If a member with the power to withdraw voluntarily from a limited liability company exercises that power, but the withdrawal is in breach of any provision of the articles of organization or any operating agreement, then, unless otherwise provided in the articles of organization or any operating agreement, the limited liability company, in addition to any other remedy available at law or in equity, may recover from the withdrawing member damages incurred by the limited liability company as a result of the breach and may offset the damages against any amounts otherwise distributable or payable to the withdrawing member.

(3) Unless otherwise provided in the articles of organization or any operating agreement, in the case of a limited liability company for a definite term or particular undertaking, a voluntary withdrawal by a member before the expiration of that term or completion of that undertaking is a breach of the applicable articles of organization or any operating agreement.

[1993 c.173 §41; 1995 c.93 §9; 1997 c.646 §3]



Section 63.209 - Expulsion of member.

(a) In accordance with a written provision in the articles of organization or any operating agreement; or

(b) Except as otherwise provided in writing in the articles of organization or any operating agreement, by a court, upon application of any member, if the court determines that:

(A) The member has been guilty of wrongful conduct that adversely and materially affects the business or affairs of the limited liability company; or

(B) The member has willfully or persistently committed a material breach of the articles of organization or any operating agreement or otherwise breached a duty owed to the limited liability company or the other members to the extent that it is not reasonably practicable to carry on the business or affairs of the limited liability company with that member.

(2) The power of a limited liability company to expel a member pursuant to this section does not limit or adversely affect any right or power of the limited liability company to recover any damages or to pursue any other remedies provided for in the articles of organization or any operating agreement or permitted under applicable law or at equity. The limited liability company, in addition to any of its other remedies, may offset any such damages against any amounts otherwise distributable or payable to the expelled member.

[1993 c.173 §42; 1995 c.93 §10]



Section 63.210



Section 63.215



Section 63.219 - Distribution in kind.

(1) No member, regardless of the nature of the member’s contribution, has any right to demand and receive any distribution from a limited liability company in any form other than cash; and

(2) No member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed to the member exceeds a percentage of that asset that is equal to the percentage in which the member shares in operating or liquidating distributions, as the case may be, from the limited liability company.

[1993 c.173 §44]



Section 63.220



Section 63.225 - Right to distribution.

[1993 c.173 §45]



Section 63.229 - Limitations on distribution.

(a) The limited liability company would be able to pay its debts as they become due in the ordinary course of business; and

(b) The fair value of the total assets of the limited liability company would at least equal the sum of:

(A) Its total liabilities; plus

(B) Unless the articles of organization permit otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution, if any, of other members that are superior to the rights of the members receiving the distribution.

(2) The members or managers of a limited liability company may base a determination that a distribution is not prohibited under subsection (1) of this section either on:

(a) Financial statements that the members or managers reasonably believe have been prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

(b) A fair valuation or other method that the members or managers reasonably believe is reasonable in the circumstances.

(3) For purposes of this section, the amount, if any, by which a liability as to which the recourse of creditors is limited to specific property of the limited liability company exceeds the fair value of such specific property shall be disregarded as a liability of the limited liability company.

(4) The effect of a distribution under subsection (1) of this section is measured for purposes of this section:

(a) In the case of distribution by purchase, retirement or other acquisition of all or a portion of a member’s interest in the limited liability company, as of the earlier of the date the money or other property is transferred or debt incurred by the limited liability company or the date the member ceases to be a member with respect to the membership interest purchased, retired or otherwise acquired;

(b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(c) In all other cases, as of the date a distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization.

(5) A limited liability company’s indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the limited liability company’s indebtedness to its general unsecured creditors, unless the member agrees to subordination or the limited liability company grants the member a security interest or other lien against limited liability company assets to secure the indebtedness.

[1993 c.173 §46; 1999 c.86 §11]



Section 63.230



Section 63.235 - Liability for wrongful distribution.

(2) A member of a manager-managed limited liability company who receives a distribution knowing that it was made in violation of ORS 63.229 is personally liable to the limited liability company, but only to the extent that the distribution received by the member exceeded the amount that could have been properly paid under ORS 63.229.

(3) A member or manager against whom an action is brought under subsection (1) of this section may implead in the action all:

(a) Other members or managers who voted for or assented to the distribution in violation of subsection (1) of this section and may compel contribution from them; and

(b) Members who received a distribution in violation of subsection (2) of this section and may compel contribution from them in the amount received in violation of subsection (2) of this section.

(4) A proceeding under this section is barred unless it is commenced within two years after the distribution.

[1993 c.173 §47; 1995 c.93 §12; 1999 c.86 §12]



Section 63.239 - Nature of membership interest.

[1993 c.173 §48]



Section 63.240



Section 63.245 - Admission of members.

(a) The date the initial articles of organization are filed; or

(b) The date stated in the records of the limited liability company as the date the person becomes a member.

(2) After the filing of the limited liability company’s initial articles of organization, a person may be admitted as a member of the limited liability company upon compliance with the articles of organization or any operating agreement, or, if neither the articles of organization nor any operating agreement so provide:

(a) In the case of a person acquiring a membership interest directly from the limited liability company, upon the consent of a majority of the members;

(b) In the case of an assignee of a limited liability company membership interest not governed by paragraph (c) of this section, upon the consent of a majority of the members other than the assignor; or

(c) In the case of an assignee of a membership interest in a limited liability company in which, immediately following the assignment, the limited liability company otherwise would have no members, simultaneously with and upon the assignment of the membership interest.

[1993 c.173 §49; 1995 c.93 §13; 1997 c.646 §4]



Section 63.249 - Assignment of membership interest; effect of assignment.

(1) A membership interest is assignable in whole or in part.

(2) An assignment of a membership interest does not itself dissolve the limited liability company.

(3) Until the assignee of a membership interest becomes a member with respect to the interest, the assignee shall have the assignor’s right to receive and retain, to the extent assigned, the distributions, as and when made, and allocations of profits and losses to which the assignor would be entitled, but shall not exercise any other rights of a member, including without limitation the right to vote or otherwise participate in the management and affairs of the limited liability company.

(4) Except as otherwise provided in ORS 63.229 and 63.235, until the assignee of a membership interest becomes a member, the assignee has no liability, duty or obligation as a member solely as a result of the assignment.

(5) The assignor of all or a portion of a membership interest ceases to be a member with respect to the interest assigned, but is not released from liability as a member accruing or arising prior to assignment solely as a result of the assignment, and is not relieved of any fiduciary duties the assignor otherwise may continue to owe the limited liability company or its remaining members.

(6) Any otherwise permissible assignment of a membership interest shall be effective as to and binding on the limited liability company only after reasonable notice of and proof of the assignment have been provided to the managers of the limited liability company.

(7) The pledge of, or granting of a security interest, lien, or other encumbrance in or against all or any portion of the membership interest of a member is not an assignment of the member’s interest.

[1993 c.173 §50; 1997 c.646 §5]



Section 63.250



Section 63.255 - Rights of assignee who becomes member.

(2) Whether or not an assignee of a membership interest becomes a member, the assignor is not released from the assignor’s liability to the limited liability company to make contributions under ORS 63.180.

[1993 c.173 §51; 1995 c.93 §14; 1997 c.646 §6]



Section 63.259 - Rights of judgment creditor against member.

[1993 c.173 §52]



Section 63.260



Section 63.265 - Cessation of membership.

(1) A member shall cease to be a member in a limited liability company upon the member’s death, incompetency, bankruptcy, dissolution, withdrawal, expulsion or assignment of the member’s entire membership interest.

(2)(a) Except as otherwise provided in paragraph (b) of this subsection, following the cessation of the member’s interest, the holder of the former member’s interest shall be considered an assignee of such interest and shall have all the rights, duties and obligations of an assignee under this chapter.

(b) If the member who ceases to be a member is the only member of the limited liability company, the holder of the former member’s interest shall become a member simultaneously with and upon the cessation of the former member’s interest.

[1993 c.173 §53; 1995 c.93 §15; 1997 c.646 §7]



Section 63.270



Section 63.280



Section 63.290



Section 63.300



Section 63.310



Section 63.320



Section 63.330



Section 63.340



Section 63.350



Section 63.431 - Operating agreement.

(2) The power to adopt, alter, amend or repeal an operating agreement of a limited liability company shall be vested in the members of the limited liability company, or for a single member limited liability company, in the sole member of the limited liability company, unless otherwise vested in a manager or managers of the limited liability company by the articles of organization or any operating agreement.

(3) The members may amend or repeal any operating agreement even if the articles of organization or any operating agreement provide that a manager or managers may amend or repeal an operating agreement.

[1993 c.173 §70; 1997 c.646 §8]



Section 63.434 - Amendment to articles of organization.

(2) A limited liability company amending its articles of organization shall deliver articles of amendment to the office for filing.

(3) Articles of amendment shall contain:

(a) The name of the limited liability company;

(b) The text of each amendment adopted;

(c) The date of each amendment’s adoption;

(d) If an amendment was adopted by the managers without member action, a statement to that effect and a statement that member action was not required; and

(e) If an amendment was approved by the members, a statement that the member approval required under ORS 63.444, the articles of organization or any operating agreement has been obtained and a statement of the percentage of such members’ approval.

[1993 c.173 §71]



Section 63.437 - Restated articles of organization.

(2) The restatement may include one or more amendments to the articles of organization. If the restatement includes an amendment requiring member approval, it must be adopted as provided in ORS 63.444.

(3) A limited liability company restating its articles of organization shall deliver to the office for filing articles of restatement setting forth the name of the limited liability company and the text of the restated articles of organization together with a certificate setting forth:

(a) Whether the restatement contains an amendment to the articles of organization requiring member approval and, if it does not, that the managers adopted the restatement; or

(b) If the restatement contains an amendment to the articles of organization requiring member approval, the information required by ORS 63.434.

(4) Restated articles of organization shall contain all statements required to be included in the initial articles of organization except that no statement is required to be made with respect to:

(a) The names and addresses of the organizers or the initial or present registered office or agent; or

(b) The mailing address of the limited liability company if an annual report has been filed with the office of the Secretary of State.

(5) Duly adopted restated articles of organization supersede the initial articles of organization and all amendments to them.

[1993 c.173 §72; 1999 c.86 §13]



Section 63.441 - Amendment by managers.

(1) Delete the names and addresses of the initial managers, if named in the initial articles of organization;

(2) Delete the name and address of the initial registered agent or registered office, if a statement of change is filed with the office of the Secretary of State;

(3) Delete the mailing address of the limited liability company if a report reflecting the mailing address has been filed with the office of the Secretary of State;

(4) Change the limited liability company’s name by substituting "limited liability company" for the abbreviation "L.L.C." or "LLC," substituting the abbreviation "L.L.C." for "limited liability company" or "LLC," or substituting the abbreviation "LLC" for "limited liability company" or "L.L.C."; or

(5) Make any other changes expressly permitted by this chapter to be made without member action.

[1993 c.173 §73; 1995 c.93 §16; 1999 c.86 §14]



Section 63.444 - Amendment by members.

[1993 c.173 §74; 1995 c.93 §17; 1997 c.646 §9]



Section 63.467 - Definitions for ORS 63.467 to 63.497.

(1) "Business entity" means:

(a) Any of the following for-profit entities:

(A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

(B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

(C) A limited liability company organized under this chapter or comparable law of another jurisdiction;

(D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

(E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

(b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

(2) "Organizational document" means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

(a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

(b) In the case of a limited liability company, articles of organization;

(c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

(d) In the case of a limited partnership, a certificate of limited partnership.

(3) "Owner" means a:

(a) Shareholder of a corporation or of a professional corporation;

(b) Member or shareholder of a cooperative;

(c) Member of a limited liability company;

(d) Partner of a partnership; and

(e) General partner or limited partner of a limited partnership.

[1999 c.362 §31; 2003 c.80 §27]



Section 63.470 - Conversion.

(b) A limited liability company organized under this chapter may be converted to another business entity organized under the laws of this state if the statutes that govern the other business entity permit the conversion.

(c) A business entity may perform a conversion described in paragraph (a) or (b) of this subsection by approving a plan of conversion and filing articles of conversion.

(2) A limited liability company organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

(a) The laws of the other jurisdiction permit the conversion;

(b) The converting limited liability company approves a plan of conversion;

(c) Articles of conversion are filed in this state;

(d)(A) The converted business entity submits an application for filing to the Secretary of State to transact business as a foreign business entity of the type into which the limited liability company converted unless the converted business entity does not intend to continue to transact business in this state; and

(B) The converted business entity meets all other requirements the laws of this state prescribe for authorization to transact business as a foreign business entity of the type into which the business entity converted; and

(e) The limited liability company complies with any requirements that the laws of the other jurisdiction impose with respect to the conversion.

(3) The plan of conversion must set forth:

(a) The name and type of the business entity prior to conversion;

(b) The name and type of the business entity after conversion;

(c) A summary of the material terms and conditions of the conversion;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

(e) Any additional information that the statutes that govern converted business entities of the type into which the limited liability company converted require in the organizational document of the converted business entity.

(4) The plan of conversion may set forth other provisions relating to the conversion.

[1999 c.362 §32; 2001 c.315 §16; 2003 c.80 §20; 2011 c.147 §9]



Section 63.473 - Action on plan of conversion.

(a) In the case of a limited liability company, by a majority vote of its members, or by a greater vote if required by its articles of organization or any operating agreement.

(b) In the case of a business entity other than a limited liability company, as provided by the statutes governing that business entity.

(2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

(a) By a limited liability company, without further action by the members, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the managers.

(b) By a converting business entity that is not a limited liability company, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §33]



Section 63.476 - Articles and plan of conversion.

(a) File articles of conversion that state the name and type of business entity that existed before conversion and the name and type of business entity that will exist after conversion; and

(b) File a plan of conversion or, in lieu of a plan of conversion, a written declaration that:

(A) Identifies an address for an office of the converted entity where the plan of conversion is on file; and

(B) States that the converted entity will provide any owner with a copy of the plan of conversion upon request and at no cost.

(2) The conversion takes effect at the later of the date and time determined in accordance with ORS 63.011 or the date and time determined under the statutes that govern the business entity that is not a limited liability company.

[1999 c.362 §34; 2001 c.315 §9; 2015 c.28 §3]



Section 63.479 - Effect of conversion; entity existence continues; assumed business name.

(a) The business entity continues its existence despite the conversion;

(b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

(c) All obligations of the converting business entity including, without limitation, contractual, tort, statutory and administrative obligations are obligations of the converted business entity;

(d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

(e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

(f) Liability of an owner for obligations of the business entity shall be determined:

(A) As to liabilities incurred by the business entity prior to conversion, according to laws applicable prior to conversion; and

(B) As to liabilities incurred by the business entity after conversion, according to laws applicable after conversion, except as provided in paragraph (g) of this subsection;

(g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entity’s liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

(h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

(2) Owners of the business entity that converted are entitled to:

(a) In the case of limited liability companies, only the rights provided in the plan of conversion; and

(b) In the case of owners of business entities other than limited liability companies, the rights provided in the plan of conversion and in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

[1999 c.362 §35; 2001 c.315 §4]



Section 63.481 - Merger.

(a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

(b) A plan of merger is approved by each business entity that is a party to the merger;

(c) Articles of merger are filed in this state; and

(d) The limited liability company complies with any requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

(2) The plan of merger shall set forth:

(a) The name and type of each business entity planning to merge;

(b) The name and type of the business entity that will survive;

(c) A summary of the material terms and conditions of the merger;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

(e) If any party is a business entity other than a limited liability company, any additional information required for a merger by the statutes governing that business entity.

(3) The plan of merger may set forth:

(a) Amendments to the articles of organization of a limited liability company, if that company is the surviving business entity; and

(b) Other provisions relating to the merger.

[1993 c.173 §90; 1999 c.362 §36; 2001 c.315 §17; 2003 c.80 §21]



Section 63.487 - Action on plan of merger.

(a) In the case of a limited liability company, by a majority vote of its members, or by a greater vote if required by its articles of organization or any operating agreement.

(b) In the case of a business entity other than a limited liability company, as provided by the statutes governing that business entity.

(2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

(a) By the limited liability company, without further action by the members, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the managers.

(b) By a party to the merger that is not a limited liability company, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1993 c.173 §91; 1999 c.362 §37]



Section 63.494 - Articles and plan of merger.

(a) Articles of merger that set forth the name and type of each business entity that intends to merge and the name and type of the business entity that will survive the merger;

(b) A plan of merger or, in lieu of a plan of merger, a written declaration that:

(A) Identifies an address for an office of the surviving entity where the plan of merger is on file; and

(B) States that the surviving entity will provide any owner, member or shareholder of any constituent entity with a copy of the plan of merger upon request and at no cost; and

(c) A written declaration that states that each business entity that is a party to the merger duly authorized and approved the plan of merger in accordance with ORS 63.487.

(2) The merger takes effect on the later of the date and time determined in accordance with ORS 63.011 or the date and time determined under the statutes that govern any party to the merger that is a business entity other than a limited liability company.

[1993 c.173 §92; 1999 c.362 §38; 2015 c.28 §4]



Section 63.497 - Effect of merger.

(a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

(b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

(c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

(d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

(e) If a limited liability company is the surviving business entity, its articles of organization are amended to the extent provided in the plan of merger;

(f) The ownership interests of each owner that are to be converted into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

(g) Liability of an owner for obligations of a business entity that is a party to the merger shall be determined:

(A) As to liabilities incurred by the business entity prior to merger, according to the laws applicable prior to merger; and

(B) As to liabilities incurred by the business entity after merger, according to the laws applicable after merger, except as provided in paragraph (h) of this subsection;

(h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entity’s liabilities, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s liabilities incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

(i) The registration of an assumed business name of a business entity under ORS chapter 648 shall not be affected by the merger.

(2) Owners of the business entities that are parties to the merger are entitled to:

(a) In the case of members of limited liability companies, only the rights provided in the articles of merger; and

(b) In the case of owners of business entities other than limited liability companies, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

[1993 c.173 §93; 1999 c.362 §39]



Section 63.501



Section 63.621 - Dissolution.

(1) Upon reaching the time for dissolution, if any, specified in the articles of organization.

(2) Upon the occurrence of events specified in the articles of organization or any operating agreement.

(3) By the vote or such other action of the members as provided in the articles of organization or any operating agreement or, if neither the articles of organization nor any operating agreement so provides, by the consent of all the members.

(4) At such time as the limited liability company has no members.

(5) Upon administrative dissolution by the Secretary of State under ORS 63.651.

(6) Upon entry of a judgment of judicial dissolution under ORS 63.671.

[1993 c.173 §54; 1995 c.93 §18; 1997 c.646 §10; 2003 c.576 §327]



Section 63.625 - Distribution of assets upon dissolution.

(1) To the extent permitted by law, to creditors, including members and former members who are creditors, in satisfaction of liabilities of the limited liability company other than liabilities for distributions to members under ORS 63.200 or 63.249;

(2) Except as provided in the articles of organization or any operating agreement, to members and former members of the limited liability company in satisfaction of the limited liability company’s obligations for distributions due and owing under ORS 63.200 or 63.249; and

(3) Except as provided in the articles of organization or any operating agreement, to members of the limited liability company first for the return of their previously unreturned contributions and thereafter in the proportions in which the members share in profits.

[1993 c.173 §59; 1997 c.646 §11]



Section 63.629 - Agency power of members and managers after dissolution.

(a) By any act or omission appropriate for winding up the limited liability company’s affairs or completing transactions unfinished at dissolution; and

(b) By any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have actual notice of the dissolution.

(2) An act or omission of a member or manager that would not be binding on the limited liability company pursuant to subsection (1) of this section is binding if it is otherwise authorized or ratified by the limited liability company.

(3) An act or omission of a member or manager that would be binding on the limited liability company under subsection (1) of this section or that otherwise would be authorized, but that is in contravention of a restriction on the authority of the member or manager shall not bind the limited liability company to persons having knowledge of the restriction.

[1993 c.173 §61; 1995 c.93 §19; 1997 c.646 §12; 1999 c.86 §15]



Section 63.631 - Articles of dissolution.

(1) The name of the limited liability company; and

(2) The date the dissolution occurred.

[1993 c.173 §60; 1995 c.93 §20]



Section 63.637 - Effect of dissolution; winding up.

(2) Dissolution of a limited liability company does not:

(a) Transfer title to the limited liability company’s property;

(b) Subject its members, managers or employees to standards of conduct different from those prescribed in this chapter;

(c) Prevent commencement of a proceeding by or against the limited liability company in its limited liability company name;

(d) Abate or suspend a proceeding by or against the limited liability company on the effective date of the dissolution; or

(e) Terminate the authority of the registered agent of the limited liability company.

(3) Except as otherwise provided in the articles of organization or any operating agreement, the manager or managers or, if the articles of organization do not provide for managers, the members who have not wrongfully dissolved a limited liability company may wind up the limited liability company’s affairs. However, the circuit court, upon cause shown, may wind up the limited liability company’s affairs upon application of any member or the member’s legal representative or assignee.

[1993 c.173 §55; 1995 c.93 §21]



Section 63.641 - Known claims against dissolved limited liability company.

(2) The dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after the dissolution. The written notice must:

(a) Describe information that must be included in a claim;

(b) Provide a mailing address where a claim may be sent;

(c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved limited liability company must receive the claim; and

(d) State that the claim will be barred if not received by the deadline.

(3) A claim against the dissolved limited liability company is barred:

(a) If a claimant who is given written notice under subsection (2) of this section does not deliver the claim to the dissolved limited liability company by the deadline; or

(b) If a claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(4) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

[1993 c.173 §56]



Section 63.644 - Unknown claims against dissolved limited liability company.

(2) The notice must:

(a) Be published one time in a newspaper of general circulation in the county where the dissolved limited liability company’s principal office is located or, if the principal office is not in this state, where its registered office is or was last located;

(b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(c) State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(3) If the dissolved limited liability company publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within five years after the publication date of the newspaper notice:

(a) A claimant who did not receive written notice under ORS 63.641;

(b) A claimant whose claim was sent in a timely manner to the dissolved limited liability company but not acted on; or

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

[1993 c.173 §57]



Section 63.645 - Enforcement of claims against dissolved limited liability company.

(1) Against the dissolved limited liability company to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against each member of the dissolved limited liability company for the amount by which such member’s liquidation distributions would have been reduced if the claim had been paid by the limited liability company. A member’s total liability for all claims under this section may not exceed the total value of assets distributed to the member, as of the date or dates of distribution, less any liability of the limited liability company paid on behalf of the limited liability company by that member after the date of the distribution.

[1993 c.173 §58]



Section 63.647 - Grounds for administrative dissolution.

(1) The limited liability company does not pay when due any fees imposed by this chapter;

(2) The limited liability company does not deliver its annual report to the Secretary of State when due;

(3) The limited liability company is without a registered agent or registered office in this state;

(4) The limited liability company does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

(5) The limited liability company’s period of duration stated in its articles of organization expires.

[1993 c.173 §62]



Section 63.651 - Procedure; effect of administrative dissolution.

(2) If the limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each of the grounds that the Secretary of State has determined to be a ground for the dissolution does not exist, the Secretary of State shall dissolve the limited liability company.

(3) A limited liability company administratively dissolved continues the limited liability company’s existence but may not carry on any activities except activities that are necessary or appropriate to wind up and liquidate the limited liability company’s business and affairs under ORS 63.637 and notify claimants under ORS 63.641 and 63.644.

(4) The administrative dissolution of a limited liability company does not terminate the authority of the limited liability company’s registered agent.

[1993 c.173 §63; 1993 c.173 §106; 2013 c.159 §9]



Section 63.654 - Reinstatement following administrative dissolution.

(a) State the name of the limited liability company and the effective date of the limited liability company’s administrative dissolution; and

(b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited liability company’s name satisfies the requirements of ORS 63.094, the Secretary of State shall reinstate the limited liability company.

(3) When effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution and the limited liability company resumes carrying on the limited liability company’s business as if the administrative dissolution had never occurred.

(4) The Secretary of State may waive the requirement under subsection (1) of this section that the limited liability company apply for reinstatement within five years after the date of administrative dissolution if the limited liability company requests the waiver and provides evidence of the limited liability company’s continued existence as an active concern during the period of administrative dissolution.

[1993 c.173 §64; 1995 c.215 §11; 2011 c.147 §10]



Section 63.657 - Appeal from denial of reinstatement.

(2) The limited liability company may appeal the denial of the reinstatement pursuant to the provisions of ORS chapter 183.

[1993 c.173 §65]



Section 63.661 - Grounds for judicial dissolution.

(1) In a proceeding by the Attorney General if it is established that:

(a) The limited liability company obtained its articles of organization through fraud; or

(b) The limited liability company has continued to exceed or abuse the authority conferred upon it by law.

(2) In a proceeding by or for a member if it is established that it is not reasonably practicable to carry on the business of the limited liability company in conformance with its articles of organization or any operating agreement.

(3) In a proceeding by the limited liability company to have its voluntary dissolution continued under court supervision.

[1993 c.173 §66]



Section 63.664 - Procedure for judicial dissolution.

(2) It is not necessary to make members parties to a proceeding to dissolve a limited liability company unless relief is sought against them individually.

(3) A court in a proceeding brought to judicially dissolve a limited liability company may issue injunctions, appoint a receiver or a custodian with all powers and duties the court directs, and take other action required to preserve or liquidate the limited liability company’s assets wherever located or carry on the business of the limited liability company.

[1993 c.173 §67]



Section 63.671 - Judgment of dissolution.

(2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the limited liability company’s business and affairs in accordance with ORS 63.637, the notification of claimants and enforcement of claims in accordance with ORS 63.641 and 63.644, and the distribution of limited liability company assets in accordance with ORS 63.625.

[1993 c.173 §68; 2003 c.576 §328]



Section 63.674 - Deposit with Department of State Lands.

[1993 c.173 §69]



Section 63.701 - Authority to transact business required.

(2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

(a) Maintaining, defending or settling any proceeding.

(b) Holding meetings of the managers or members or carrying on other activities concerning internal affairs.

(c) Maintaining bank accounts.

(d) Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company’s own securities or maintaining trustees or depositories with respect to those securities.

(e) Selling through independent contractors.

(f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

(g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(i) Owning, without more, real or personal property.

(j) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature.

(k) Transacting business in interstate commerce.

(3) The list of activities in subsection (2) of this section is not exhaustive.

[1993 c.173 §75]



Section 63.704 - Consequences of transacting business without authority.

(2) The successor to a foreign limited liability company that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign limited liability company or its successor obtains authorization from the Secretary of State to transact business in this state.

(3) A court may stay a proceeding commenced by a foreign limited liability company or its successor or assignee until it determines whether the foreign limited liability company or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign limited liability company or its successor obtains the authorization.

(4) A foreign limited liability company that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon the foreign limited liability company had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

(5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign limited liability company to obtain authority to transact business in this state does not impair the validity of its acts or prevent it from defending any proceeding in this state.

(6) A member of a foreign limited liability company is not liable for the debts and obligations of the foreign limited liability company solely by reason of the foreign limited liability company’s having transacted business in this state without authority.

[1993 c.173 §76]



Section 63.707 - Application for authority to transact business.

(a) The name of the foreign limited liability company or, if the name the foreign limited liability company uses is unavailable for filing in this state, another name that satisfies the requirements of ORS 63.717;

(b) The name of the state or country under whose law the foreign limited liability company is organized;

(c) The foreign limited liability company’s registry number in the state or country under whose law the foreign limited liability company is organized;

(d) The foreign limited liability company’s date of organization and either the date on which the period of the foreign limited liability company’s duration expires or a statement that the duration is perpetual;

(e) The address, including street and number, and mailing address, if different, of the foreign limited liability company’s principal office;

(f) The address, including street and number, of the foreign limited liability company’s registered office in this state and the name of the foreign limited liability company’s registered agent at the registered office;

(g) A statement that the foreign limited liability company satisfies the requirements of ORS 63.714 (3); and

(h) A statement as to whether the foreign limited liability company is member-managed or manager-managed, or whether the foreign limited liability company is managed by a manager or managers.

(2)(a) Except as provided in paragraph (b) of this subsection, the foreign limited liability company shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of limited liability company records in the state or country under whose law the foreign limited liability company is organized.

(b) A foreign limited liability company need not submit a certificate of existence or document in accordance with paragraph (a) of this subsection if the official who has custody of business entity records in the state or country under whose law the foreign limited liability company is organized provides free access via the Internet to a searchable database that contains evidence of limited liability company registrations.

[1993 c.173 §77; 1999 c.86 §16; 2005 c.22 §43; 2011 c.147 §11]



Section 63.711 - Amendment to application for authority.

(a) Its name as shown on the records of the office; or

(b) The period of its duration.

(2) The amendment to the application for authority to transact business in this state shall set forth its name shown on the records of the office and the new name or the new period of duration. The name as changed must satisfy the requirements of ORS 63.094.

[1993 c.173 §78]



Section 63.714 - Effect of authority.

(2) Except as provided in subsection (3) of this section, a foreign limited liability company may not be denied registration by reason of any difference between the laws of this state and the laws of the state or other jurisdiction under which the foreign limited liability company is organized.

(3) Notwithstanding subsections (1) and (2) of this section, no foreign limited liability company shall be authorized or permitted to exercise any powers or purposes or conduct any business or affairs in this state that a domestic limited liability company is proscribed from exercising, pursuing or undertaking in this state.

[1993 c.173 §79; 1995 c.93 §22]



Section 63.717 - Name of foreign limited liability company.

(2) The name of the foreign limited liability company must contain a word or abbreviation required by ORS 63.094 unless the name contains some other word, phrase or abbreviation that the laws of the place of organization require to denote a limited liability company.

(3) If a limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered name or assumed business name of active record with the office is not distinguishable on the records of the office from the name of the applicant foreign limited liability company, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign limited liability company states its name on the application for authority to transact business in this state under ORS 63.707 as (name under which organized), a limited liability company of (place of organization), the entirety of which shall be the real and true name of the foreign limited liability company in this state under ORS chapter 648.

(4) If a foreign limited liability company authorized to transact business in this state changes its name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and ORS 63.711.

[1993 c.173 §80]



Section 63.721 - Registered office and registered agent of foreign limited liability company.

(1) A registered office that may be, but need not be, the same as any of its places of business; and

(2) A registered agent who may be:

(a) An individual who resides in this state and whose business office is identical to the registered office;

(b) A domestic limited liability company, a domestic corporation, a domestic professional corporation or a domestic nonprofit corporation whose business office is identical to the registered office; or

(c) A foreign limited liability company, a foreign corporation, a foreign professional corporation or a foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office.

[1993 c.173 §81; 2001 c.315 §28]



Section 63.724 - Change of registered office or registered agent of foreign limited liability company.

(a) The name of the foreign limited liability company;

(b) If the registered office is to be changed, the street address, including street and number, of the new registered office;

(c) If the registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

(d) That after the change or changes are made, the street addresses of the registered office and the business office of its registered agent will be identical.

(2) If a registered agent changes the street address of the agent’s business office, the registered agent shall change the street address of the registered office of the foreign limited liability company for which the agent is the registered agent by notifying the foreign limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement of change that complies with the requirement of subsection (1) of this section and states that the foreign limited liability company has been notified of the change.

(3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the foreign limited liability company.

[1993 c.173 §82]



Section 63.727 - Resignation of registered agent of a foreign limited liability company.

(2) Upon the delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign limited liability company under subsection (1) of this section shall be addressed to the foreign limited liability company at its mailing address or its principal office as shown by the records of the Secretary of State.

(3) The agency appointment is terminated, and the registered office discontinued if so provided in the signed statement under subsection (1) of this section, on the 31st day after the date on which the statement was filed by the Secretary of State unless the foreign limited liability company has previously appointed a successor registered agent, as provided in ORS 63.724, thereby terminating the capacity of such agent.

[1993 c.173 §83; 1993 c.173 §107]



Section 63.731 - Service on a foreign limited liability company.

(2) The Secretary of State shall be an agent of a foreign limited liability company upon whom any process, notice or demand may be served, if:

(a) The foreign limited liability company is authorized to transact business in this state, and it fails to appoint or maintain a registered agent in this state, or its registered agent cannot with reasonable diligence be found at the registered office;

(b) The foreign limited liability company’s authority to transact business in this state has been revoked;

(c) The foreign limited liability company is transacting business in this state without being authorized as provided in this chapter;

(d) The foreign limited liability company has been authorized to transact business in this state and has withdrawn; or

(e) The foreign limited liability company has transacted business in this state without being authorized to do so and has ceased to transact business.

(3) Service on the Secretary of State of any such process, notice or demand shall be made in the same manner as provided in ORS 63.121, except that when the foreign limited liability company served is not authorized to transact business in this state and was not authorized to transact business in this state at the time the transaction, event or occurrence upon which the proceeding is based occurred, the copy of the process, notice or demand shall be sent immediately by registered or certified mail by the plaintiff or the attorney of the plaintiff to the principal office or place of business of the foreign limited liability company, instead of the last registered office of the foreign limited liability company.

(4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

(5) After completion of initial service upon the Secretary of State, no additional documents need to be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

(6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a foreign limited liability company in any other manner permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law.

[1993 c.173 §84]



Section 63.734 - Withdrawal of foreign limited liability company.

(a) The name of the foreign limited liability company and the name of the state or country under whose law it is organized;

(b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(d) A mailing address to which the person initiating any proceeding may mail to the foreign limited liability company a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

(e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

(2) Upon filing by the Secretary of State of the application to withdraw, the authority of the foreign limited liability company to transact business in this state shall cease.

[1993 c.173 §85]



Section 63.737 - Grounds for revocation.

(1) The foreign limited liability company does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

(2) The foreign limited liability company does not pay within the time prescribed by this chapter any fees imposed by this chapter;

(3) The foreign limited liability company has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

(4) The foreign limited liability company does not inform the Secretary of State under ORS 63.724 or 63.727 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued;

(5) An organizer, manager, member or agent of the foreign limited liability company signed a document knowing it was false in any material respect with intent that the document be delivered to the office for filing;

(6) The foreign limited liability company no longer satisfies the requirements of ORS 63.714 (3);

(7) The Secretary of State receives a duly authenticated certificate from the official having custody of the limited liability company records in the state or country under whose law the foreign limited liability company is organized stating that it has been dissolved or has ceased to exist as the result of a merger or other reorganization transaction; or

(8) The period of duration of the foreign limited liability company expires.

[1993 c.173 §86]



Section 63.741 - Procedure for and effect of revocation.

(2) If the foreign limited liability company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the foreign limited liability company’s authority.

(3) The authority of a foreign limited liability company to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

(4) The Secretary of State’s revocation of a foreign limited liability company’s authority to transact business in this state appoints the Secretary of State as the foreign limited liability company’s agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability company was authorized to transact business in this state.

(5) Revocation of a foreign limited liability company’s authority to transact business in this state terminates the authority of the registered agent of the foreign limited liability company.

[1993 c.173 §87; 1993 c.173 §108]



Section 63.744 - Appeal from revocation.

[1993 c.173 §88]



Section 63.747 - Reinstatement of authority.

(a) State the name of the foreign limited liability company and the effective date its authority was revoked; and

(b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the foreign limited liability company’s name satisfies the requirements of ORS 63.717, the Secretary of State shall reinstate the authority.

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the foreign limited liability company resumes carrying on its business as if the administrative revocation of authority had never occurred.

[1993 c.173 §89; 1995 c.215 §12]



Section 63.771 - Limited liability company records.

(a) A current list of the full name and last-known business, residence or mailing address of each member and manager, both past and present.

(b) A copy of the articles of organization and all amendments thereto, together with executed copies of any powers of attorney pursuant to which any amendment has been executed.

(c) Copies of the limited liability company’s federal, state and local income tax returns and reports, if any, for the three most recent years.

(d) Copies of any currently effective written operating agreements and all amendments thereto, copies of any writings permitted or required under this chapter, and copies of any financial statements of the limited liability company for the three most recent years.

(e) Unless contained in a written operating agreement or in a writing permitted or required under this chapter, a statement prepared and certified as accurate by a manager of the limited liability company which describes:

(A) The amount of cash and a description and statement of the agreed value of other property or services contributed by each member and which each member has agreed to contribute in the future;

(B) The times at which or events on the occurrence of which any additional contributions agreed to be made by each member are to be made; and

(C) If agreed upon, the time at which or the events on the occurrence of which the limited liability company is dissolved and its affairs wound up.

(2) Any limited liability company records are subject to inspection and copying at the reasonable request, and at the expense, of any member during ordinary business hours.

(3) Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

[1993 c.173 §96; 1999 c.86 §22]



Section 63.777 - Scope of inspection right.

(2) The right to copy records includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

(3) The limited liability company may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

(4) The limited liability company may comply with a member’s demand to inspect the record of members by providing the member with a list of members that was compiled no earlier than the date of the member’s demand.

[1993 c.173 §97]



Section 63.781 - Court-ordered inspection.

(2) If a limited liability company does not within a reasonable time allow a member to inspect and copy any other record, the member may apply to the circuit court in the county where the company’s principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, for an order to permit inspection and copying of the records demanded.

(3) If the court orders inspection and copying of the records demanded, it shall also order the limited liability company to pay the member’s costs, including reasonable counsel fees, incurred to obtain the order unless the company proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

(5) No order shall be issued under this section without notice to the limited liability company at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The member’s request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3).

[1993 c.173 §98]



Section 63.784 - Certain expense reports to members.

[1993 c.173 §99; 1999 c.86 §17]



Section 63.787 - Annual report; updates; rules.

(a) The name of the limited liability company and the state or country under whose law the limited liability company is organized;

(b) The street address of the limited liability company’s registered office and name of the limited liability company’s registered agent at the registered office in this state;

(c) The address, including street and number and mailing address, if different, of the limited liability company’s principal office;

(d) The names and addresses of the managers for a manager-managed limited liability company or the name and address of at least one member for a member-managed limited liability company;

(e) A description of the primary business activity of the limited liability company; and

(f) Additional identifying information that the Secretary of State may require by rule.

(2) The information contained in the annual report must be current as of 30 days before the anniversary of the limited liability company.

(3) The Secretary of State shall mail the annual report form to any address shown for the limited liability company in the current records of the office of the Secretary of State. The failure of the limited liability company to receive the annual report form from the Secretary of State does not relieve the limited liability company of the limited liability company’s duty under this section to deliver an annual report to the office.

(4) If an annual report does not contain the information this section requires, the Secretary of State shall notify the reporting domestic or foreign limited liability company in writing and return the report to the domestic or foreign limited liability company for correction. The domestic or foreign limited liability company must correct the error within 45 days after the Secretary of State gives the notice.

(5)(a) A domestic or foreign limited liability company may update information that is required or permitted in an annual report filing at any time by delivering to the office of the Secretary of State for filing:

(A) An amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary; or

(B) A statement with the change if the update occurs before the domestic or foreign limited liability company files the first annual report.

(b) This subsection applies only to a change that is not required to be made by an amendment to the articles of organization.

(c) The amendment to the annual report filed under paragraph (a) of this subsection must set forth:

(A) The name of the limited liability company as shown on the records of the office; and

(B) The information as changed.

[1993 c.173 §100; 1995 c.93 §23; 1999 c.86 §18; 2007 c.186 §7; 2011 c.147 §12]



Section 63.801 - Derivative proceedings.

(2) Except as otherwise provided in writing in the articles of organization or any operating agreement, a complaint in a proceeding brought in the right of a limited liability company must allege with particularity the demand made, if any, to obtain action by the managers or the members who would otherwise have the authority to cause the limited liability company to sue in its own right, and either that the demand was refused or ignored or the reason why a demand was not made. Whether or not a demand for action was made, if the limited liability company commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(3) A proceeding commenced under this section may not be discontinued or settled without the court’s approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the members or a class of members, the court shall direct that notice be given to the members affected.

[1993 c.173 §95]



Section 63.810 - Taxation of limited liability companies and members.

[1993 c.173 §101; 1997 c.646 §13; 1999 c.557 §1; 2009 c.33 §1]



Section 63.951 - Short title.

[1993 c.173 §1]



Section 63.955 - Interstate application.

[1993 c.173 §104]



Section 63.960 - Applicability of chapter to practice of dentistry.

[1997 c.774 §29]



Section 63.965 - Reservation of power to amend or repeal; effect of amendment or repeal.

(2) The amendment or repeal of a statute in this chapter does not affect:

(a) The operation of the statute or any action taken under the statute before its amendment or repeal.

(b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its amendment or repeal.

(c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its amendment or repeal.

(d) Any proceeding, reorganization or dissolution commenced under the statute before its amendment or repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been amended or repealed.

[2001 c.315 §50]



Section 63.990 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the office of the Secretary of State for filing under this chapter.

(2) Signing a false document for filing is a Class A misdemeanor.

[1993 c.173 §102; 2013 c.158 §26]






Chapter 064 - (Former Provisions)

Section 64.010



Section 64.020



Section 64.030



Section 64.040



Section 64.050



Section 64.060



Section 64.070



Section 64.080



Section 64.090



Section 64.100



Section 64.210



Section 64.220



Section 64.230



Section 64.240



Section 64.250



Section 64.260



Section 64.270



Section 64.280



Section 64.290



Section 64.300



Section 64.310



Section 64.320



Section 64.330



Section 64.340



Section 64.410



Section 64.420






Chapter 065 - Nonprofit Corporations

Section 65.001 - Definitions.

(1) "Anniversary" means the day each year that is exactly one or more years after the date on which the Office of the Secretary of State files the articles of incorporation for a domestic corporation or the date on which the office files an application for authority to transact business for a foreign corporation. An event that would otherwise cause an anniversary to fall on February 29 will cause the anniversary to fall on February 28.

(2) "Approved by the members" or "approval by the members" means approved or ratified by the members entitled to vote on the issue through either:

(a) The affirmative vote of a majority of the votes of the members represented and voting at a duly held meeting at which a quorum is present or the affirmative vote of a greater proportion including the votes of any required proportion of the members of any class as the articles, bylaws or this chapter may provide for specified types of member action; or

(b) A written ballot or written consent in conformity with this chapter.

(3) "Articles of incorporation" or "articles" means the articles described in ORS 65.047, amended and restated articles of incorporation or articles of merger, and corrections to the articles.

(4) "Board" or "board of directors" means the individual or individuals vested with overall management of the affairs of the domestic or foreign corporation, irrespective of the name by which the individual or individuals are designated, except that an individual or a group of individuals is not the board of directors because of powers delegated to the individual or group under ORS 65.301.

(5) "Bylaws" means the code or codes of rules, other than the articles adopted under this chapter or the laws governing a foreign corporation, for regulating or managing the affairs of the domestic or foreign corporation, irrespective of the name or names by which the rules are designated.

(6) "Class" means a group of memberships that have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, rights are the same if the rights are determined by a formula applied uniformly.

(7) "Contact address" means a mailing address at which a person affiliated with the organization will receive and transmit to the organization notices intended for the foreign or domestic corporation either when sending the notices to the registered agent is not practical or when a duplicate notice is desirable. The contact address may be the principal place of business, if any, or the business or residence address of any person associated with the corporation or foreign corporation who has consented to serve, but may not be the address of the registered agent.

(8) "Corporation" or "domestic corporation" means a nonprofit corporation that is not a foreign corporation, and that is incorporated under or subject to the provisions of this chapter.

(9) "Delegates" means those persons elected or appointed to vote in a representative assembly for electing a director or directors or on other matters.

(10) "Deliver" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission.

(11) "Directors" means individuals whom the articles or bylaws designate or whom the incorporators elect to act as members of the board, and the successors to the individuals.

(12) "Distribution" means paying a dividend or any part of the income or profit of a corporation to the corporation’s members, directors or officers, other than paying value for property received or services performed or paying benefits to further the corporation’s purposes.

(13) "Domestic business corporation" means a for profit corporation that is incorporated under ORS chapter 60.

(14) "Domestic limited liability company" means an unincorporated association that has one or more members and that is organized under ORS chapter 63.

(15) "Domestic professional corporation" means a corporation that is organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

(16) "Effective date of notice" has the meaning given that term in ORS 65.034.

(17) "Employee" includes an officer or director whom the corporation employs with compensation for services beyond those encompassed by board membership.

(18) "Entity" means a corporation, foreign corporation, business corporation and foreign business corporation, profit and nonprofit unincorporated association, corporation sole, business trust, partnership, two or more persons that have a joint or common economic interest, any state, the United States, a federally recognized Native American or American Indian tribal government and any foreign government.

(19) "File," "filed" or "filing" means reviewed, accepted and entered in the Office of the Secretary of State.

(20) "Foreign business corporation" means a for profit corporation that is incorporated under laws other than the laws of this state.

(21) "Foreign corporation" means a corporation that is organized under laws other than the laws of this state and that would be a nonprofit corporation if formed under the laws of this state.

(22) "Foreign limited liability company" means an unincorporated association that is organized under laws other than the laws of this state and that is organized under a statute under which an association may be formed that affords to each of the entity’s members limited liability with respect to liabilities of the entity.

(23) "Foreign professional corporation" means a professional corporation that is organized under laws other than the laws of this state.

(24) "Governmental subdivision" includes an authority, county, district and municipality.

(25) "Individual" means a natural person, including the guardian of an incompetent individual.

(26)(a) "Member" means a person that is entitled, under a domestic or foreign corporation’s articles or bylaws, without regard to what the person is called in the articles or bylaws, to vote on more than one occasion to elect a director or directors.

(b) A person is not a member by virtue of any of the following rights the person has:

(A) As a delegate;

(B) To designate or appoint a director or directors;

(C) As a director; or

(D) As a holder of an evidence of indebtedness the corporation has issued or will issue.

(c) Notwithstanding the provisions of paragraph (a) of this subsection, a person is not a member if the person’s membership rights have been eliminated as provided in ORS 65.164 or 65.167.

(27) "Membership" means the rights and obligations a member has under this chapter.

(28) "Mutual benefit corporation" means a domestic corporation that is formed as a mutual benefit corporation under ORS 65.044 to 65.067 and is designated a mutual benefit corporation by a statute or does not come within the definition of public benefit or religious corporation.

(29) "Nonprofit corporation" means a mutual benefit corporation, a public benefit corporation or a religious corporation.

(30) "Notice" has the meaning given that term in ORS 65.034.

(31) "Office," when used to refer to the administrative unit directed by the Secretary of State, means the Office of the Secretary of State.

(32) "Person" means individual or entity.

(33) "Principal office" means the physical street address of the place, in or out of this state, where the principal executive offices of a domestic or foreign corporation are located and that is designated as the principal office in the most recent annual report filed pursuant to ORS 65.787 or, if no annual report is on file, in the articles of incorporation or the application for authority to transact business in this state.

(34) "Proceeding" means a civil, criminal, administrative or investigatory action.

(35) "Public benefit corporation" means a domestic corporation that:

(a) Is formed as a public benefit corporation under ORS 65.044 to 65.067, is designated as a public benefit corporation by a statute, is recognized as tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or is otherwise organized for a public or charitable purpose;

(b) Is restricted so that on dissolution the corporation must distribute the corporation’s assets to an organization organized for a public or charitable purpose, a religious corporation, the United States, a state or a person that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code of 1986; and

(c) Does not come within the definition of "religious corporation."

(36) "Record date" means the date established under ORS 65.131 to 65.177 or 65.201 to 65.254 on which a corporation determines the identity of the corporation’s members and the members’ membership rights for the purposes of this chapter.

(37) "Religious corporation" means a domestic corporation that is formed as a religious corporation under ORS 65.044 to 65.067, is designated a religious corporation by a statute or is organized primarily or exclusively for religious purposes.

(38) "Remote communication" means any method by which a person that is not physically present at the location at which a meeting occurs may nevertheless hear or otherwise communicate at substantially the same time with other persons at the meeting and have access to materials necessary to participate or vote in the meeting to the extent of the person’s authorization to participate or vote.

(39) "Secretary," when used in the context of a corporate official, means the corporate officer to whom the board of directors has delegated responsibility under ORS 65.371 for preparing the minutes of the directors’ and members’ meetings and for authenticating the records of the corporation.

(40) "State," when referring to a part of the United States, means a state, commonwealth, territory or insular possession of the United States and the agencies and governmental subdivisions of the state, commonwealth, territory or insular possession.

(41) "Uncompensated officer" means an individual who serves in an office without compensation for personal service. For purposes of this subsection, payment solely for actual expenses in performing duties of the officer or a stipend that is paid only to compensate the average expenses the individual incurs over the course of a year is not compensation.

(42) "United States" means a district, authority, bureau, commission, department or any other agency of the United States.

(43) "Vote" means authorization by written ballot and written consent, where permitted.

(44) "Voting power" means the total number of votes entitled to be cast on an issue at the time the determination of voting power is made, excluding a vote that is contingent upon a condition or event occurring that has not occurred at the time.

[1989 c.1010 §14; 1991 c.231 §1; 2001 c.315 §35; 2005 c.107 §4; 2009 c.14 §4; 2009 c.294 §7; 2013 c.158 §27; 2013 c.274 §17]



Section 65.004 - Filing requirements.

(2) The document must be one required or permitted to be filed in the Office of the Secretary of State.

(3) The document must contain the information required by this chapter and may contain other information.

(4) The document must be legible.

(5) The document must be written in the alphabet used to write the English language, but may include Arabic or Roman numerals and incidental punctuation. The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(6) The document must be executed:

(a) By a fiduciary, receiver or trustee, if the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary;

(b) By an incorporator, if directors have not been selected or the execution of the document occurs before the organizational meeting;

(c) By the person specified in any section of this chapter that required the document be filed;

(d) By the chairperson of the board of directors of a domestic or foreign corporation, by the president or otherwise by another of the officers of the corporation; or

(e) By an agent of a person identified in this subsection, if the person authorizes the agent to execute the document.

(7) The document must state beneath or opposite the signature the person’s name and the capacity in which the person signs. The document may, but is not required to, contain:

(a) The corporate seal;

(b) An attestation by the secretary or an assistant secretary; or

(c) An acknowledgment, verification or proof.

(8) If the Secretary of State has prescribed a mandatory form for a document under ORS 65.016, the document must be in or on the prescribed form.

(9) The document must be delivered to the Office of the Secretary of State for filing and must be accompanied by the correct filing fee.

(10) A document is deemed filed or effective only as provided in ORS 56.080, 65.001, 65.011, 65.014 and 65.017.

[Amended by 1999 c.486 §10; 2013 c.159 §10]



Section 65.007 - Filing, service, copying and certification fees.

[1989 c.1010 §§5,5a; 1991 c.132 §5; 1999 c.652 §12]



Section 65.011 - Effective time and date of document.

(a) On the date it is filed by the Secretary of State; and

(b) At the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

(2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.

[1989 c.1010 §6]



Section 65.014 - Correcting filed document.

(a) Contains an incorrect statement; or

(b) Was defectively executed, attested, sealed, verified or acknowledged.

(2) Errors in annual reports may be corrected as provided in ORS 65.787.

(3) A domestic or foreign corporation seeking to correct a document shall deliver the articles of correction to the Office of the Secretary of State for filing. The articles shall include the following:

(a) A description of the incorrect document, including its filing date or a copy of the document;

(b) A description of the incorrect statement and the reason it is incorrect or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective; and

(c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

(4) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed by the Secretary of State.

(5) An incorrect document with a delayed effective date may also be corrected by withdrawal and new filing pursuant to the provisions of ORS 56.080.

[1989 c.1010 §7]



Section 65.016 - Forms; rules.

[1989 c.1010 §4; 1995 c.215 §13]



Section 65.017 - Filing duty of Secretary of State.

(2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. The time of filing shall be deemed to be 12:01 a.m. on that date. After filing a document, except those referred to in ORS 65.114, 65.671, 65.674, 65.724 and 65.787, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign corporation or its representative.

(3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 10 business days after the document was received by the Office of the Secretary of State, together with a brief written explanation of the reason or reasons for the refusal.

(4) The Secretary of State’s duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of the Secretary of State for filing. Except as provided elsewhere in this chapter, the Secretary of State’s filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or in part except as provided in ORS 65.051; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The Secretary of State’s refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

[1989 c.1010 §8; 1999 c.486 §11]



Section 65.021 - Appeal from Secretary of State’s refusal to file document.

[1989 c.1010 §9]



Section 65.024 - Evidentiary effect of certified copy of filed document or secretary’s certificate.

(2) The following shall be received in all courts, public offices and official bodies of this state as prima facie evidence of the facts stated therein, unless a greater evidentiary effect is provided in ORS 65.027 and 65.051 or elsewhere in this chapter or it is shown that the document was thereafter corrected or withdrawn from the files of the Office of the Secretary of State:

(a) All facts stated in certificates issued by the Office of the Secretary of State with respect to its business registry functions including a certificate of compliance or noncompliance of a document with filing requirements or other provisions of law administered by the Office of the Secretary of State, or a certificate as to the existence or nonexistence of facts which would appear from presence or absence of documents in the files of the Office of the Secretary of State; and

(b) All facts stated in documents certified as filed by the Office of the Secretary of State, but only to the extent the specific items were required to be included in the document by this chapter or ORS chapter 61 (1987 Replacement Part).

[1989 c.1010 §10]



Section 65.027 - Certificate of existence or authorization.

(2) A certificate of existence or authorization, when issued, means that:

(a) The domestic corporation’s corporate name or the foreign corporation’s corporate name is of active record in this state;

(b) The domestic corporation is duly incorporated under the law of this state or the foreign corporation is authorized to transact business in this state;

(c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign corporation;

(d) An annual report if required by ORS 65.787 has been filed by the Secretary of State within the preceding 14 months; and

(e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

(3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

(4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.

[1989 c.1010 §11]



Section 65.031 - Powers.

[1989 c.1010 §13]



Section 65.034 - Notice.

(2) Notice may be communicated in person, by telephone, telegraph, teletype or other form of wire or wireless communication, or by mail or private carrier, including publication in a newsletter or similar document mailed to a member’s or director’s address. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where the meeting is to be held, or by radio, television or other form of public broadcast communication.

(3) Written notice by a domestic or foreign corporation to its member, if in a comprehensible form, is effective when mailed if it is mailed postpaid and is correctly addressed to the member’s address shown in the corporation’s current records of members.

(4) Oral notice is effective when communicated if communicated in a comprehensible manner.

(5) Except as provided in subsection (3) of this section, personal written notice, if in a comprehensible form, is effective at the earliest of the following:

(a) When received;

(b) Five days after its postmark, if mailed by United States mail correctly addressed and with first class postage affixed;

(c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(d) Thirty days after its deposit in the United States mail if mailed correctly addressed and with other than first class, registered or certified postage affixed; or

(e) The date specified by the articles of incorporation or bylaws with respect to notice to directors.

(6)(a) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member’s address shown in the corporation’s current list of members.

(b) A written notice or report delivered as part of a newsletter, magazine or other publication sent to members shall constitute a written notice or report if addressed or delivered to the member’s address shown in the corporation’s current list of members, or in the case of members who are residents of the same household and who have the same address in the corporation’s current list of members, if addressed or delivered to one of such members, at the address appearing on the current list of members.

(c) Written notice is correctly addressed to a domestic or foreign corporation authorized to transact business in this state, other than in its capacity as a member, if addressed to its registered agent or, if none is of record, to its principal office shown in its most recent annual report or, if none, in the articles of incorporation or its application for a certificate of authority to do business.

(7) If ORS 65.214 or any other provision of this chapter prescribes different notice requirements for particular circumstances, those requirements govern. If articles or bylaws prescribe different notice requirements, not less stringent than the provisions of this section or other provisions of this chapter, those requirements govern.

[1989 c.1010 §15]



Section 65.036 - Private foundations.

(1) Distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Internal Revenue Code of 1986;

(2) Not engage in any act of self-dealing as defined in section 4941(d) of the Internal Revenue Code of 1986;

(3) Not retain any excess business holdings as defined in section 4943(c) of the Internal Revenue Code of 1986;

(4) Not make any investments in such a manner as to subject the corporation to taxes on investments which jeopardize charitable purposes as provided in section 4944 of the Internal Revenue Code of 1986; and

(5) Not make any taxable expenditures as defined in section 4945(d) of the Internal Revenue Code of 1986.

[1989 c.1010 §16]



Section 65.038 - Judicial relief.

(2) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who are the members or directors.

(3) The order issued pursuant to this section may for good cause shown dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement that would otherwise be imposed by the articles, bylaws or this chapter as to quorum or as to the number or percentage of votes needed for approval of an act.

(4) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent judicially authorized to those items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section. An order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger or sale of assets.

(5) Any meeting or other method of obtaining the vote of members, delegates or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this chapter.

[1989 c.1010 §17]



Section 65.040 - Notice to Attorney General; effect of failure to notify.

(2) Whenever any provision of this chapter requires that notice be given to the Attorney General before or after commencing a proceeding or permits the Attorney General to commence a proceeding:

(a) If no proceeding has been commenced, the Attorney General may take appropriate action including, but not limited to, seeking injunctive relief; or

(b) If a proceeding has been commenced by a person other than the Attorney General, the Attorney General, as of right, may intervene in such proceeding.

[1989 c.1010 §18]



Section 65.042 - Religious corporations; constitutional protections.

[1989 c.1010 §19]



Section 65.044 - Incorporators.

[1989 c.1010 §20]



Section 65.047 - Articles of incorporation.

(a) A corporate name for the corporation that satisfies the requirements of ORS 65.094;

(b) One of the following statements or words of similar import:

(A) This corporation is a public benefit corporation;

(B) This corporation is a mutual benefit corporation; or

(C) This corporation is a religious corporation;

(c) The address, including street and number, of the corporation’s initial registered office and the name of its initial registered agent at that location;

(d) The name and address of each incorporator;

(e) An alternate corporate mailing address which shall be that of the principal office, as defined in ORS 65.001, to which notices, as required by this chapter, may be mailed until the principal office of the corporation has been designated by the corporation in its annual report;

(f) Whether or not the corporation will have members as that term is defined in this chapter; and

(g) Provisions regarding the distribution of assets on dissolution.

(2) The articles of incorporation may set forth:

(a) The names and addresses of the initial directors;

(b) Provisions regarding:

(A) The purpose or purposes for which the corporation is organized;

(B) Managing and regulating the affairs of the corporation;

(C) Defining, limiting and regulating the powers of the corporation, its board of directors, and members or any class of members; and

(D) The characteristics, qualifications, rights, limitations and obligations attaching to each or any class of members;

(c) A provision eliminating or limiting the personal liability of a director or uncompensated officer to the corporation or its members for monetary damages for conduct as a director or officer, provided that no such provision shall eliminate or limit the liability of a director or officer for any act or omission occurring prior to the date when such provision becomes effective, and such provision shall not eliminate or limit the liability of a director or officer for:

(A) Any breach of the director’s or officer’s duty of loyalty to the corporation or its members;

(B) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(C) Any unlawful distribution;

(D) Any transaction from which the director or officer derived an improper personal benefit; and

(E) Any act or omission in violation of ORS 65.361 to 65.367; and

(d) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

(3) The incorporator or incorporators must sign the articles and before including the name of any individual as a director shall state that they have obtained the consent of each director named to serve.

(4) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter but may restrict them in order to meet federal tax code requirements or other purposes.

[1989 c.1010 §21]



Section 65.051 - Incorporation.

(2) The Secretary of State’s filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation applicable at the time of incorporation except as provided in ORS 56.080 or in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

[1989 c.1010 §22]



Section 65.054 - Liability for preincorporation transactions.

[1989 c.1010 §23]



Section 65.057 - Organization of corporation.

(a) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors, with notice as provided in ORS 65.344, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting.

(b) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators with equivalent notice to that specified in ORS 65.344:

(A) To complete the organization of the corporation and to elect directors; or

(B) To elect a board of directors which shall complete the organization of the corporation.

(2) Action required or permitted by this chapter to be taken by incorporators or directors at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator or director, in accordance with the procedures of ORS 65.341.

(3) An organizational meeting may be held in or out of this state.

[1989 c.1010 §24; 2015 c.278 §2]



Section 65.061 - Bylaws.

(2) The bylaws may contain any provision for managing and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

[1989 c.1010 §25]



Section 65.064 - Emergency bylaws and powers.

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(3) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation. A corporate director, officer, employee or agent shall not be liable for deviation from normal procedures if the conduct was authorized by emergency bylaws adopted as provided in this section.

(4) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some present or imminent catastrophic event.

[1989 c.1010 §26]



Section 65.067 - Corporation sole.

(2) The name of the corporation sole is the same as the office within the church or religious denomination that the incorporator holds, followed by the words "and successors, a corporation sole."

(3) Except to the extent that a provision of this chapter is not applicable to a corporation sole’s form of organization, all of the provisions of this chapter apply to a corporation sole. If the corporation sole has no officers, the director may perform any act that an officer may perform with the same effect and in the same manner as though one or more officers of the corporation sole performed the act.

(4) If a corporation sole or the individual that constitutes the corporation sole is the only member of a religious corporation, the religious corporation need not hold an annual membership meeting under ORS 65.201 if the religious corporation is:

(a) Incorporated under the provisions of this chapter; and

(b) Of the same church or religious denomination as the corporation sole.

(5) A corporation sole may not be formed or incorporated in this state on or after June 8, 2015. A corporation sole that exists before June 8, 2015, may continue to operate as a corporation sole, subject to the provisions of this chapter.

[1989 c.1010 §27; 2013 c.139 §1; 2015 c.278 §1]



Section 65.074 - Purposes.

(2) A corporation that is subject to regulation under another statute of this state may not be incorporated under this chapter if such organization is required to be organized under such other statute.

[1989 c.1010 §28]



Section 65.077 - General powers.

(1) Sue and be sued, complain and defend in its corporate name.

(2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or reproducing it in any other manner.

(3) Make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation.

(4) Purchase, take by gift, devise or bequest, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property or any interest in property, wherever located.

(5) Sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property.

(6) Purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of and deal in or with shares or other interests in or obligations of any other entity.

(7) Make contracts and guarantees, incur liabilities, borrow money, issue notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income.

(8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by ORS 65.364.

(9) Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity.

(10) Conduct its activities, locate offices and exercise the powers granted by this chapter within or without this state.

(11) Elect or appoint directors, officers, employees, and agents of the corporation, define their duties and fix their compensation, if any.

(12) Pay pensions and establish pension plans, pension trusts and other benefit and incentive plans for any or all of its current or former directors, officers, employees and agents.

(13) Unless otherwise provided in the articles of incorporation, make donations not inconsistent with law for the public welfare or for charitable, benevolent, religious, scientific or educational purposes and for other purposes that further the corporate interest.

(14) Impose dues, assessments, admission and transfer fees upon its members.

(15) Establish conditions for admission of members, admit members and issue memberships.

(16) Carry on a business.

(17) Do any other act, not inconsistent with law, that furthers the activities and affairs of the corporation.

(18) Dissolve, merge or reorganize as provided in this chapter.

[1989 c.1010 §29]



Section 65.081 - Emergency powers.

(a) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; or

(b) Relocate the principal office, designate alternative principal offices or regional offices or authorize the officers to do so.

(2) During an emergency defined in subsection (4) of this section, unless emergency bylaws provide otherwise:

(a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication or radio; and

(b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for purposes of the meeting, in order of the officer’s rank, and within the same rank in order of seniority, as necessary to achieve a quorum.

(3) Corporate action taken in good faith under this section to further the affairs of the corporation during an emergency binds the corporation. A corporate director, officer, employee or agent shall not be liable for deviation from normal procedures if the conduct was authorized by emergency powers provided in this chapter.

(4) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some present or imminent catastrophic event.

[1989 c.1010 §30]



Section 65.084 - Challenge of corporate authority; remedy.

(2) A corporation’s power to act may be challenged:

(a) In a proceeding by a member or members, a director or the Attorney General against the corporation to enjoin the act;

(b) In a proceeding by the corporation, directly, derivatively or through a receiver, a trustee or other legal representative, including the Attorney General in the case of a public benefit corporation, against an incumbent or former director, officer, employee or agent of the corporation; or

(c) In a proceeding under ORS 65.664.

(3) In a proceeding under subsection (2)(a) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss other than anticipated profits suffered by the corporation or another party because of enjoining the unauthorized act.

[1989 c.1010 §31]



Section 65.094 - Corporate name.

(2) A corporate name shall not contain the word "cooperative" or the phrase "limited partnership."

(3) A corporate name shall be written in the alphabet used to write the English language but may include Arabic and Roman numerals and incidental punctuation.

(4) Except as authorized by subsection (5) of this section, a corporate name shall be distinguishable upon the records of the Office of the Secretary of State from any other corporate name, professional corporate name, business corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the Office of the Secretary of State.

(5) The corporate name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the Office of the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the corporate name in this state.

(6) The provisions of this section do not prohibit a corporation from transacting business under an assumed business name.

(7) The provisions of this section do not:

(a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

(b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

[1989 c.1010 §32]



Section 65.097 - Reserved name.

(2) If the Secretary of State finds that the corporate name applied for conforms to ORS 65.094, the Secretary of State shall reserve the name for the applicant for a 120-day period, following which the applicant may reapply for it on the same basis as other applicants.

(3) A person may transfer the reservation of a corporate name to another person by delivering to the Office of the Secretary of State a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee.

[1989 c.1010 §33]



Section 65.101 - Registered name.

(2) The application must set forth the corporate name, the state or country of its incorporation, the date of its incorporation, a brief description of the nature of the activities in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

(3) If the Secretary of State finds that the name conforms to ORS 65.094, the Secretary of State shall register the name effective for one year.

(4) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application which complies with the requirements of this section prior to the lapse of the previous registration. Filing of the renewal application renews the registration for an additional year from its prior expiration.

(5) A foreign corporation whose registration is effective may thereafter qualify to do business in this state as a foreign corporation under that name or transfer the registered name to another applicant for the name by the procedures provided in ORS 65.097 (3) with respect to reserved names. Filing of such a consent terminates the prior registration and operates as a reservation in the name of the transferee, if it does not simultaneously file under that name.

[1989 c.1010 §34]



Section 65.111 - Registered office and registered agent.

(1) A registered agent, who shall be:

(a) An individual who resides in this state;

(b) A corporation, domestic business corporation, domestic limited liability company or domestic professional corporation with an office in this state; or

(c) A foreign corporation, foreign business corporation, foreign limited liability company or foreign professional corporation authorized to transact business in this state with an office in this state; and

(2) A registered office of the corporation, which shall be the residence or office address of the registered agent.

[1989 c.1010 §35; 2001 c.315 §29]



Section 65.114 - Change of registered office or registered agent.

(a) The name of the corporation;

(b) If the current registered office is to be changed, the address, including the street and number, of the new registered office;

(c) If the current registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

(d) A statement that after the change or changes are made, the street addresses of its registered office and the office or residence address of its registered agent will be identical.

(2) If the registered agent changes the street address of the agent’s designated office or residence, the registered agent shall change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the Office of the Secretary of State for filing a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

(3) The filing by the Secretary of State of a statement submitted under this section shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the corporation.

[1989 c.1010 §36]



Section 65.117 - Resignation of registered agent.

(2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the corporation under subsection (1) of this section shall be addressed to the corporation at its principal office as shown in the most recent annual report filed pursuant to ORS 65.787 or if none, the address specified in the articles of incorporation.

(3) The agency appointment is terminated, and the registered office discontinued if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the corporation shall sooner appoint a successor registered agent as provided in ORS 65.114 thereby terminating the capacity of the prior agent.

[1989 c.1010 §37; 1993 c.190 §5]



Section 65.121 - Service on the corporation.

[1989 c.1010 §38; 1991 c.67 §12]



Section 65.131 - Admission.

(2) No person shall be admitted as a member without consent of the person, express or implied.

[1989 c.1010 §39]



Section 65.134 - Consideration.

[1989 c.1010 §40]



Section 65.137 - No requirement for members.

[1989 c.1010 §41]



Section 65.144 - Differences in rights and obligations of members.

[1989 c.1010 §42]



Section 65.147 - Transfers.

(2) No member of a public benefit or religious corporation may transfer for value a membership or any right arising therefrom, unless the transferring member is a public benefit or religious corporation.

(3) Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member.

[1989 c.1010 §43]



Section 65.151 - Member’s liability to third parties.

[1989 c.1010 §44]



Section 65.154 - Member’s liability for dues, assessments and fees.

[1989 c.1010 §45]



Section 65.157 - Creditor’s action against member.

(2) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor’s proceeding brought under subsection (1) of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation arising from membership may be joined in such proceeding.

[1989 c.1010 §46]



Section 65.164 - Resignation.

(2) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation.

[1989 c.1010 §47]



Section 65.167 - Termination, expulsion or suspension.

(2) A procedure is fair and reasonable when either:

(a) The articles or bylaws set forth a procedure that provides:

(A) Not less than 15 days’ prior written notice of the expulsion, suspension or termination and the reasons therefor; and

(B) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension or termination by a person or persons authorized to decide that the proposed expulsion, termination or suspension not take place; or

(b) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(3) Any written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporation’s records.

(4) Any proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension or termination.

(5) A member who has been expelled or suspended, or whose membership has been suspended or terminated, may be liable to the corporation for dues, assessments or fees as a result of obligations incurred by the member prior to expulsion, suspension or termination.

[1989 c.1010 §48; 2005 c.22 §44]



Section 65.171 - Acquiring memberships.

(2) A mutual benefit corporation may acquire the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws.

(3) No acquisition of memberships shall be made in violation of ORS 65.551 or 65.554.

[1989 c.1010 §49]



Section 65.174 - Derivative suits.

(a) Any member or members having two percent or more of the voting power or by 20 members, whichever is less; or

(b) Any director.

(2) In any such proceeding, each member complainant shall have been a member when the transaction complained of occurred.

(3) A complaint in a proceeding brought in the right of a corporation must allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why a demand was not made. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(4) The complainants shall notify the Attorney General within 10 days after commencing any proceeding under this section if the proceeding involves a public benefit corporation or assets held in charitable trust by a mutual benefit corporation.

(5) A proceeding commenced under this section may not be discontinued or settled without the court’s approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation’s members or a class of members, the court shall direct that notice be given the members affected.

[1989 c.1010 §50]



Section 65.177 - Delegates.

(2) The articles or bylaws may set forth provisions relating to:

(a) The characteristics, qualifications, rights, limitations and obligations of delegates including their selection and removal;

(b) Providing notice to and calling, holding and conducting meetings of delegates; and

(c) Carrying on corporate activities during and between meetings of delegates.

[1989 c.1010 §51]



Section 65.201 - Annual and regular meetings.

(2) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

(3) An annual and regular membership meeting may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or at a place the board of directors specifies, provided that the board’s specification is not inconsistent with the bylaws. If the board of directors does not determine that the annual and regular meeting will occur solely by means of remote communication and a place for the annual and regular meeting is not stated in or otherwise fixed in accordance with the bylaws, the annual and regular meeting must be held at the corporation’s principal office.

(4) At the annual meeting:

(a) The president, and any other officer the board of directors or the president may designate, shall report on the activities and financial condition of the corporation; and

(b) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of ORS 65.214.

(5) At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of ORS 65.214.

(6) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation’s bylaws does not affect the validity of any corporate action.

[1989 c.1010 §52; 2013 c.274 §8]



Section 65.204 - Special meeting.

(a) On call of the corporation’s board of directors or of the person or persons that the articles of incorporation or bylaws authorize to call the meeting; or

(b) Except as provided in the articles or bylaws, if the holders of at least five percent of the voting power of any corporation sign, date and deliver to the corporation’s secretary one or more written demands for the meeting that describe the purpose or purposes for which the meeting is to be held.

(2) If not otherwise fixed under ORS 65.207 or 65.221, the record date for members entitled to demand a special meeting is the date the first member signs the demand.

(3) If a notice for a special meeting demanded under subsection (1)(b) of this section is not given pursuant to ORS 65.214 within 30 days after the date the written demand or demands are delivered to the corporation’s secretary then, regardless of the requirements of subsection (4) of this section, a person that signs the demand or demands may set the time and place of the meeting and give notice pursuant to ORS 65.214.

(4) A special meeting of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or at a place the board of directors specifies, provided that the board’s specification is not inconsistent with the bylaws. If the board of directors does not determine that the special meeting will occur solely by means of remote communication and a place for the special meeting is not stated in or otherwise fixed in accordance with the bylaws, the special meeting must be held at the corporation’s principal office.

(5) Only matters within the purpose or purposes described in the meeting notice required by ORS 65.214 may be conducted at a special meeting of members.

[1989 c.1010 §53; 2013 c.274 §9]



Section 65.205 - Participation in meeting by remote communication.

(b) Before a board of directors may authorize members to participate in a membership meeting by remote communication, the corporation shall implement measures to:

(A) Verify that a person that is participating in the membership meeting by remote communication is a member; and

(B) Ensure that a member may participate by remote communication in an effective manner.

(c) The corporation shall maintain a record of the vote or other action of a member that participates in a membership meeting by remote communication.

(2) A notice of a membership meeting at which the board authorizes participation by remote communication shall state that the board authorizes participation by remote communication and shall describe how a member may notify the corporation that the member intends to participate in the membership meeting by remote communication.

[2013 c.274 §16]

Note: 65.205 was added to and made a part of ORS chapter 65 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 65.207 - Court-ordered meeting; attorney fees.

(a) On application of any member or other person entitled to participate in an annual or regular meeting or, in the case of a public benefit corporation, the Attorney General, if an annual meeting was not held within the earlier of six months after the end of the corporation’s fiscal year or 15 months after its last annual meeting;

(b) On application of any member or other person entitled to participate in a regular meeting or, in the case of a public benefit corporation, the Attorney General, if a regular meeting is not held within 40 days after the date it was required to be held; or

(c) On application of a member who signed a demand for a special meeting valid under ORS 65.204, a person or persons entitled to call a special meeting or, in the case of a public benefit corporation, the Attorney General, if notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation’s secretary or the special meeting was not held in accordance with the notice.

(2) The court may fix the time and place of the meeting, determine the members entitled to participate in the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(3)(a) Except as provided in paragraph (b) of this subsection, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(b) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action under this section.

(4) The request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). No order shall be issued by the court under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by order of the court.

[1989 c.1010 §54; 1995 c.696 §14]



Section 65.211 - Action without meeting.

(2) If not otherwise determined under ORS 65.207 or 65.221, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (1) of this section.

(3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

[1989 c.1010 §55]



Section 65.214 - Notice of meeting.

(2) Any notice which conforms to the requirements of subsection (3) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered, provided, however, that notice of matters referred to in subsection (3)(b) of this section must be given as provided in subsection (3) of this section.

(3) Notice is fair and reasonable if:

(a) The corporation notifies its members of the place, date and time of each annual, regular and special meeting of members no fewer than seven days, or if notice is mailed by other than first class or registered mail, no fewer than 30 nor more than 60 days before the meeting;

(b) Notice of an annual or regular meeting includes a description of any matter or matters which must be approved by the members under ORS 65.361, 65.404, 65.414 (1)(a), 65.437, 65.464, 65.487, 65.534 or 65.624; and

(c) Notice of a special meeting includes a description of the purpose or purposes for which the meeting is called.

(4) Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under ORS 65.221, however, notice of the adjourned meeting must be given under this section to the persons who are members as of the new record date.

[1989 c.1010 §56; 1991 c.231 §2]



Section 65.217 - Waiver of notice.

(2) A member’s attendance at a meeting waives objection to:

(a) Lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.

[1989 c.1010 §57]



Section 65.221 - Record date.

(a) To determine the members entitled to notice of a members’ meeting, the record date is the day before the day on which first notice is mailed or otherwise transmitted to members in accordance with ORS 65.034, or if notice is waived, the day preceding the day on which the meeting is held.

(b) To determine the members entitled to demand a special meeting, the record date is as set forth in ORS 65.204 (2).

(c) To determine the members entitled to take action without a meeting, the record date is as set forth in ORS 65.211 (2).

(d) To determine the members entitled to vote at a members’ meeting, the record date is the date of the meeting.

(e) To determine the members entitled to exercise any rights in respect to any other lawful action, the record date is the day on which the board adopts the resolution that relates to the other action, or the 60th day before the date of the other action, whichever is later.

(2) A record date fixed under this section may not be more than 70 days before the meeting or action that requires a determination of members.

(3) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new record date, which the board must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(4) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, the court may provide that the original record date continues in effect or the court may fix a new record date.

[1989 c.1010 §58; 2013 c.158 §28; 2013 c.274 §10]



Section 65.222 - Action by written ballot.

(2) A written ballot shall:

(a) Set forth each proposed action; and

(b) Provide an opportunity to vote for or against each proposed action.

(3) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds any quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(4) All solicitations for votes by written ballot shall:

(a) Indicate the number of responses needed to meet the quorum requirements;

(b) State the percentage of approvals necessary to approve each matter other than election of directors; and

(c) Specify a reasonable time by which a ballot must be received by the corporation in order to be counted.

(5) Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked.

[1989 c.1010 §59]



Section 65.224 - Members’ list for meeting; attorney fees.

(2) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation’s principal office or at a reasonable place identified in the meeting notice in the city or other location where the meeting will be held. A member, the member’s agent or the member’s attorney is entitled, on written demand setting forth a proper purpose, to inspect and, subject to the requirements of ORS 65.774 and 65.782, to copy the list at a reasonable time and at the member’s expense, during the period it is available for inspection.

(3) The corporation shall make the list of members available at the meeting, and any member, the member’s agent or the member’s attorney is entitled to inspect the list for any proper purpose at any time during the meeting or any adjournment.

(4) If the corporation refuses to allow a member, the member’s agent or the member’s attorney to inspect the list of members before or at the meeting or copy the list as permitted by subsection (2) of this section, on application of the member, the circuit court of the county where the corporation’s principal office, or if the principal office is not in this state, where its registered office is or was last located, may enter a temporary restraining order or preliminary injunction pursuant to ORCP 79 ordering the inspection or copying at the corporation’s expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete. The court may award reasonable attorney fees to the prevailing party in an action under this subsection. The party initiating such a proceeding shall not be required to post an undertaking pursuant to ORCP 82 A.

(5) Refusal or failure to prepare or make available the membership list does not affect the validity of action taken at the meeting.

(6) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy any corporate record.

(7) The articles of a public benefit corporation organized primarily for political or social action, including but not limited to political or social advocacy, education, litigation or a combination thereof, may limit or abolish the right of a member or the member’s agent or attorney to inspect or copy the membership list if the corporation provides a reasonable means to mail communications to the other members through the corporation at the expense of the member making the request.

[1989 c.1010 §60; 1995 c.618 §41; 2005 c.22 §45]



Section 65.227 - Voting entitlement of members.

(2) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, with respect to voting the persons’ acts have the following effect:

(a) If only one person votes, the person’s act binds all; and

(b) If more than one person votes, the vote is divided on a pro rata basis.

(3) If a class is entitled to vote as a class for directors, a determination of the voting power of the class must be based on the percentage of the number of directors the class may elect out of the total number of authorized directors.

[1989 c.1010 §61; 1991 c.231 §3; 2013 c.158 §29; 2013 c.274 §11]



Section 65.231 - Proxies.

(2) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

(3) An appointment of a proxy is revocable by the member.

(4) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy’s authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(5) Appointment of a proxy is revoked by the person appointing the proxy:

(a) Attending any meeting and voting in person; or

(b) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(6) Subject to ORS 65.237 and any express limitation on the proxy’s authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy’s vote or other action as that of the member making the appointment.

[1989 c.1010 §64]



Section 65.234 - Adjournment.

[1989 c.1010 §68]



Section 65.237 - Corporation’s acceptance of votes.

(2) If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member if:

(a) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(b) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the member has been presented with respect to the vote, consent, waiver or proxy appointment;

(c) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; or

(d) In the case of a mutual benefit corporation:

(A) The name signed purports to be that of an administrator, executor, guardian or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment; or

(B) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment.

(3) The corporation is entitled to reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory’s authority to sign for the member.

(4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(5) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

[1989 c.1010 §67]



Section 65.241 - Quorum requirements.

(2) An amendment to the articles or bylaws to decrease the quorum for any member action may be approved by the members, or, unless prohibited by the articles or bylaws, by the board.

(3) An amendment to the articles or bylaws to increase the quorum required for any member action must be approved by the members.

[1989 c.1010 §62]



Section 65.244 - Voting requirements.

(2) An amendment to the articles or bylaws to add to, change or delete the vote required for any member action must be approved by the members.

[1989 c.1010 §63]



Section 65.247 - Cumulative voting for directors.

(2) Cumulative voting is not authorized at a particular meeting unless:

(a) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(b) A member gives notice during the meeting and before the vote is taken of the member’s intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

(3) A director elected by cumulative voting may be removed by the members without cause if the requirements of ORS 65.324 are met unless the votes cast against removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast or, if such action is taken by written ballot, all memberships entitled to vote were voted and the entire number of directors authorized at the time of the director’s most recent election were then being elected.

(4) Members may not cumulatively vote if the directors and members are identical.

[1989 c.1010 §65]



Section 65.251 - Other methods of electing directors.

(1) On the basis of chapter or other organizational unit;

(2) By region or other geographic unit;

(3) By preferential voting; or

(4) By any other reasonable method.

[1989 c.1010 §66]



Section 65.254 - Voting agreements.

(2) A voting agreement created under this section is specifically enforceable.

[1989 c.1010 §69]



Section 65.301 - Requirement for and duties of board.

(2) All corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, the board of directors, subject to any limitation set forth in the articles of incorporation and except as provided in subsection (3) of this section.

(3) The articles of incorporation may authorize a person or persons, or the manner of designating a person or persons, authorized to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities.

[1989 c.1010 §70]



Section 65.304 - Qualifications of directors.

[1989 c.1010 §71]



Section 65.307 - Number of directors.

(2) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed periodically, within the minimum and maximum, by the members or the board of directors. If the articles of incorporation establish a fixed or a variable range for the size of the board of directors and the corporation has members entitled to vote for directors, then only the members may change the range for the size of the board or change from a fixed or a variable-range size board.

[1989 c.1010 §72]



Section 65.311 - Election, designation and appointment of directors.

(2) If the corporation does not have members entitled to vote for directors, all the directors, except the initial directors, shall be elected, appointed or designated as provided in the articles or bylaws. If no method of election, appointment or designation is set forth in the articles or bylaws, the directors, other than the initial directors, shall be elected by the board.

[1989 c.1010 §73]



Section 65.314 - Terms of directors generally.

(2) A decrease in the number of directors or term of office does not shorten an incumbent director’s term.

(3) Except as provided in the articles or bylaws:

(a) The term of a director filling a vacancy in the office of an elected director expires at the next election of directors; and

(b) The term of a director filling any other vacancy expires at the end of the unexpired term which such director is filling.

(4) Despite the expiration of a director’s term, the director continues to serve until the director’s successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors.

[1989 c.1010 §74]



Section 65.317 - Staggered terms for directors.

[1989 c.1010 §75]



Section 65.321 - Resignation of directors.

(2) A resignation is effective when the notice is effective under ORS 65.034 unless the notice specifies a later effective date.

(3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors.

[1989 c.1010 §76]



Section 65.324 - Removal of directors elected by members or directors.

(2) If a director is elected by a class, chapter or other organizational unit or by region or other geographic grouping, only the members of that class, chapter, unit or grouping entitled to vote may participate in the vote to remove the director.

(3) Except as provided in subsection (9) of this section, a director may be removed under subsection (1) or (2) of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(4) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director’s removal.

(5) An elected director may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(6) In computing whether a director is protected from removal under subsections (2) to (4) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director’s election.

(7) An entire board of directors may be removed under subsections (1) to (5) of this section.

(8) A director elected by the board of directors may be removed with or without cause, unless the articles of incorporation or bylaws provide that directors may be removed only for cause, by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws. However, a director elected by the board to fill the vacancy of a director elected by the members may be removed by the members, but not the board.

(9) If at the beginning of a director’s term on the board, the articles or bylaws provide that the director may be removed for reasons set forth in the articles or bylaws, the board may remove the director for such reasons. The director may be removed only if a majority of the directors then in office vote for the removal.

(10) The articles or bylaws of a religious corporation may:

(a) Limit the application of this section; and

(b) Set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board.

[1989 c.1010 §77]



Section 65.327 - Removal of directors by judicial proceeding.

(a) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or the director has violated a duty set forth in ORS 65.357 to 65.367; and

(b) Removal is in the best interest of the corporation.

(2) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(3) If members or the Attorney General commence a proceeding under subsection (1) of this section, the corporation shall be made a party defendant.

(4) A public benefit corporation or its members who commence a proceeding under subsection (1) of this section shall give the Attorney General written notice of the proceeding.

(5) The articles or bylaws of a religious corporation may limit or prohibit the application of this section.

[1989 c.1010 §79]



Section 65.331 - Removal of designated or appointed directors.

(2) If a director is appointed:

(a) Except as otherwise provided in the articles or bylaws, the director may be removed with or without cause by the person appointing the director;

(b) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation’s president or secretary; and

(c) A removal is effective when the notice is effective under ORS 65.034 unless the notice specifies a future effective date.

[1989 c.1010 §78]



Section 65.334 - Vacancy on board.

(a) The members entitled to vote for directors, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(b) The board of directors may fill the vacancy; or

(c) If the directors remaining in office constitute fewer than a quorum of the board of directors, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(2) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(3) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

(4) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under ORS 65.321 (2) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

[1989 c.1010 §80]



Section 65.335 - Compensation of directors.

[1989 c.1010 §81]



Section 65.337 - Regular and special meetings.

(2) The board of directors may hold regular or special meetings in or out of this state.

(3) Unless the articles or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through, use of any means of communication by which either of the following occurs:

(a) All directors participating may simultaneously hear or read each other’s communications during the meeting; or

(b) All communications during the meeting are immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

(4) If a meeting is conducted through the use of any means described in subsection (3) of this section:

(a) All participating directors shall be informed that a meeting is taking place at which official business may be transacted; and

(b) A director participating in the meeting by this means is deemed to be present in person at the meeting.

[1989 c.1010 §82; 2005 c.161 §1]



Section 65.341 - Action without meeting.

(a) "Electronic" has the meaning given that term in ORS 84.004.

(b) "Electronic signature" has the meaning given that term in ORS 84.004.

(c) "Sign" includes an electronic signature.

(d) "Written" includes a communication that is transmitted or received by electronic means.

(2) Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at the board of directors’ meeting may be taken without a meeting if the action is taken by all members of the board of directors. The action shall be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

(3) Action taken under this section is effective when the last director signs the consent, unless the consent specifies an earlier or later effective date.

(4) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

[1989 c.1010 §83; 2005 c.161 §2]



Section 65.344 - Call and notice of meetings.

(2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board must be preceded by at least two days’ notice to each director of the date, time and place of the meeting. Unless this chapter provides otherwise, the notice need not describe the purposes of the special meeting unless required by the articles of incorporation or bylaws.

(3) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president or 20 percent of the directors then in office may call and give notice of a meeting of the board.

[1989 c.1010 §84]



Section 65.347 - Waiver of notice.

(2) A director’s attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director, at the beginning of the meeting, or promptly upon the director’s arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting.

[1989 c.1010 §85]



Section 65.351 - Quorum and voting.

(a) If the corporation has a fixed board size, a majority of the fixed number of directors; or

(b) If the corporation has a variable-range size board, a majority of the number of directors prescribed, or if no number is prescribed, a majority of the number in office immediately before the meeting begins.

(2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (1) of this section.

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present when the act is taken is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors. A director is considered present regardless of whether the director votes or abstains from voting.

(4) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(a) The director objects at the beginning of the meeting, or promptly upon the director’s arrival, to holding the meeting or transacting the business at the meeting;

(b) The director’s dissent or abstention from the action taken is entered in the minutes of the meeting; or

(c) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.

[1989 c.1010 §86; 1991 c.231 §4]



Section 65.354 - Committees.

(2) The creation of a committee and appointment of directors to the committee or designation of a method of selecting committee members must be approved by the greater of:

(a) A majority of all the directors in office when the action is taken; or

(b) The number of directors required by the articles or bylaws to take action under ORS 65.351.

(3) ORS 65.337 to 65.351, governing meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(4) Except as provided in subsection (5) of this section, to the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the authority of the board of directors.

(5) A committee of the board may not:

(a) Authorize distributions;

(b) Approve or recommend to members dissolution, merger or the sale, pledge or transfer of all or substantially all of the corporation’s assets;

(c) Elect, appoint or remove directors or fill vacancies on the board or on any of its committees; or

(d) Adopt, amend or repeal the articles or bylaws.

(6) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in ORS 65.357.

[1989 c.1010 §87]



Section 65.357 - General standards for directors.

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner the director reasonably believes to be in the best interests of the corporation.

(2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person’s professional or expert competence;

(c) A committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

(d) In the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.

(3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director is not liable to the corporation, any member or any other person for any action taken or not taken as a director, if the director acted in compliance with this section. The liability of a director for monetary damages to the corporation and its members may be eliminated or limited in the corporation’s articles to the extent provided in ORS 65.047 (2)(c).

(5) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property.

[1989 c.1010 §88]



Section 65.361 - Director conflict of interest.

(2) A transaction in which a director of a public benefit or religious corporation has a conflict of interest may be approved:

(a) By the vote of the board of directors or a committee of the board of directors if the material facts of the transaction and the director’s interest are disclosed or known to the board of directors or committee of the board of directors; or

(b) By obtaining approval of the:

(A) Attorney General; or

(B) The circuit court in an action in which the Attorney General is joined as party.

(3) A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved:

(a) In advance by the vote of the board of directors or a committee of the board of directors if the material facts of the transaction and the director’s interest were disclosed or known to the board of directors or a committee of the board of directors; or

(b) If the material facts of the transactions and the director’s interest were disclosed or known to the members and they authorized, approved or ratified the transaction.

(4) For the purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(a) Another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction; or

(b) Another entity of which the director is a director, officer or trustee is a party to the transaction, and the transaction is or should be considered by the board of directors of the corporation.

(5) For purposes of subsections (2) and (3) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors or on the committee who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction votes to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (2)(a) or (3)(a) of this section if the transaction is otherwise approved as provided in subsection (2) or (3) of this section.

(6) For purposes of subsection (3)(b) of this section, a conflict of interest transaction is authorized, approved or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in subsection (4) of this section may be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (3)(b) of this section. A majority of the members, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(7) The articles, bylaws or a resolution of the board may impose additional requirements on conflict of interest transactions.

[1989 c.1010 §89]



Section 65.364 - Loans to or guarantees for directors and officers.

(a) Approval of the loan, guarantee or modification is obtained in the manner provided in ORS 65.361 (2) and (5) for approval of issues involving director conflicts of interest;

(b) Notice of the loan, guarantee or modification is given to the members of the corporation in the manner provided in ORS 65.784 for notice of certain acts of indemnification; and

(c) Twenty or more days before the loan, guarantee or modification is to become binding on the corporation, written notice has been given to the Attorney General of the proposed recruitment package for the director or officer, including identification of the amount and character of all items of compensation and a separate statement of the amount and terms of any such loan, guarantee or modification.

(2) A mutual benefit corporation may not lend money to or guarantee the obligation of a director of the corporation unless:

(a) The particular loan or guarantee is approved by a majority of the votes of members entitled to vote, excluding the votes of members under the control of the benefited director; or

(b) The corporation’s board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

(3) The fact that a loan or guarantee is made in violation of this section does not affect the borrower’s liability on the loan.

[1989 c.1010 §90; 1991 c.231 §6]



Section 65.367 - Liability for unlawful distributions.

(2) A director held liable for an unlawful distribution under subsection (1) of this section is entitled to contribution:

(a) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in ORS 65.357; and

(b) From each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter or the articles of incorporation.

[1989 c.1010 §91]



Section 65.369 - Liability of qualified directors.

(2) This section does not affect the civil liability of the entity which a qualified director serves.

(3) For the purposes of this section, "qualified director" means a person who serves without compensation for personal services as:

(a) A member of a board or commission of the state or a governmental subdivision for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of the board or commission but, notwithstanding ORS 30.265 (5), the entity is not thereby rendered immune from liability;

(b) An officer, director or member of an executive board for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of a nonprofit corporation, unincorporated association or nonprofit cooperative corporation that has as its primary purpose:

(A) Religion;

(B) Charity;

(C) Benevolence;

(D) Providing goods or services at no charge to the general public;

(E) Education;

(F) Scientific activity;

(G) Medical or hospital services at reduced costs; or

(H) Engaging in activities of the nature specified in section 501 of the Internal Revenue Code of 1986, as amended;

(c) A director for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of an organization which acts as an advocate for its members and which has as its members individuals or organizations that are:

(A) Members of a particular trade or industry; or

(B) Members of the business community of a particular municipality or area of the state; or

(d) An officer, director or member of an executive board for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of a nonprofit corporation, unincorporated association or nonprofit cooperative corporation composed of owners or lessees of units or interests in any condominium submitted to the provisions of ORS 100.005 to 100.627, any planned community as defined in ORS 94.550, any timeshare property as defined in ORS 94.803, any residential cooperative community or any other residential or commercial common interest real estate community.

(4) An otherwise qualified director shall not be considered to be compensated for personal services if the director receives payment only for actual expenses incurred in attending meetings or performing a director’s duties or receives a stipend which is paid only to compensate the director for average expenses incurred over the course of a year.

[1989 c.1010 §§92,92a; 1991 c.64 §4; 1991 c.81 §1; 1991 c.231 §5; 1999 c.677 §64; 2011 c.270 §2]



Section 65.371 - Required officers.

(2) The bylaws or the board shall delegate to one of the officers responsibility for preparing minutes of the directors’ and members’ meetings and for authenticating records of the corporation.

(3) The same individual may simultaneously hold more than one office in a corporation.

[1989 c.1010 §93; 1991 c.231 §7]



Section 65.374 - Duties and authority of officers.

[1989 c.1010 §94]



Section 65.377 - Standards of conduct for officers.

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner the officer reasonably believes to be in the best interests of the corporation.

(2) In discharging the duties of an officer, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the person’s professional or expert competence; or

(c) In the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and whom the officer believes to be reliable and competent in the matters presented.

(3) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) An officer is not liable to the corporation, any member or other person for any action taken or not taken as an officer if the officer acted in compliance with this section. The liability of the officer for monetary damages to the corporation and its members may be eliminated or limited in the corporation’s articles to the extent provided in ORS 65.047 (2)(c).

[1989 c.1010 §95]



Section 65.381 - Resignation and removal of officers.

(2) A board of directors or any other person authorized under the articles or bylaws to elect or appoint an officer may remove any officer the board or any other person is entitled to elect or appoint, at any time with or without cause.

(3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors.

[1989 c.1010 §96; 1991 c.231 §8]



Section 65.384 - Contract rights of officers.

(2) Removal or resignation of an officer does not affect the contract rights, if any, of the corporation or the officer.

[1989 c.1010 §97]



Section 65.387 - Definitions for ORS 65.387 to 65.414.

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor’s existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation’s request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the corporation’s request if the director’s duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" include attorney fees.

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses actually incurred with respect to a proceeding.

(5) "Officer" means an individual who is or was an officer of a corporation or an individual who, while an officer of a corporation, is or was serving at the corporation’s request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the corporation’s request if the officer’s duties to the corporation also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. "Officer" includes, unless the context requires otherwise, the estate or personal representative of an officer.

(6) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigative and whether formal or informal.

[1989 c.1010 §98]



Section 65.391 - Authority to indemnify.

(a) The conduct of the individual was in good faith;

(b) The individual reasonably believed that the individual’s conduct was in the best interests of the corporation, or at least was not opposed to the corporation’s best interests; and

(c) In the case of a criminal proceeding, the individual did not have reasonable cause to believe the conduct of the individual was unlawful.

(2) A director’s conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subsection (1)(b) of this section.

(3) Terminating a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or the equivalent of nolo contendere does not, of itself, determine that the director did not meet the standard of conduct described in this section.

(4) A corporation may not indemnify a director under this section in connection with:

(a) A proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(b) A proceeding that charged the director with and adjudged the director liable for improperly receiving a personal benefit.

(5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.

(6)(a) A corporation that provides indemnification to a director in accordance with the corporation’s articles of incorporation or bylaws may not amend the articles of incorporation or bylaws so as to eliminate or impair the director’s right to indemnification after an act or omission occurs that subjects the director to a proceeding or to liability for which the director seeks indemnification under the terms of the articles of incorporation or bylaws.

(b) Notwithstanding the prohibition set forth in paragraph (a) of this subsection, a corporation may eliminate or impair a director’s right to indemnification if at the time the act or omission occurred the corporation’s articles of incorporation or bylaws explicitly authorized the corporation to eliminate or impair the right after an act or omission occurs.

[1989 c.1010 §99; 2011 c.227 §5]



Section 65.394 - Mandatory indemnification.

[1989 c.1010 §100; 2005 c.22 §46]



Section 65.397 - Advance for expenses.

(a) The director furnishes the corporation a written affirmation of the director’s good faith belief that the director has met the standard of conduct described in ORS 65.391; and

(b) The director furnishes the corporation a written undertaking, executed personally or on the director’s behalf, to repay the advance if the director is ultimately determined not to have met the standard of conduct.

(2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) An authorization of payments under this section may be made by provision in the articles of incorporation or bylaws, by a resolution of the members or board of directors or by contract.

(4)(a) A corporation that authorizes payments in accordance with subsection (3) of this section may not amend or rescind the articles of incorporation, bylaws or resolution that authorizes the payments so as to eliminate or impair a director’s right to payments after an act or omission occurs that subjects the director to a proceeding for which the director seeks payment.

(b) Notwithstanding the prohibition set forth in paragraph (a) of this subsection, a corporation may eliminate or impair a director’s right to payments if at the time the act or omission occurred the corporation’s articles of incorporation, bylaws or resolution explicitly authorized the corporation to eliminate or impair the right after an act or omission occurs.

[1989 c.1010 §101; 2011 c.227 §6]



Section 65.401 - Court-ordered indemnification.

(1) The director is entitled to mandatory indemnification under ORS 65.394, in which case the court shall also order the corporation to pay the director’s reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 65.391 (1) or was adjudged liable as described in ORS 65.391 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise.

[1989 c.1010 §102]



Section 65.404 - Determination and authorization of indemnification.

(2) A determination that indemnification of a director is permissible shall be made:

(a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors, consisting solely of two or more directors not at the time parties to the proceeding;

(c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors including directors who are parties to the proceeding; or

(d) By the members of a mutual benefit corporation, but directors who are at the time parties to the proceeding may not vote on the determination.

(3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel.

(4) A director of a public benefit corporation may not be indemnified until 20 days after the effective date of written notice to the Attorney General of the proposed indemnification.

[1989 c.1010 §103]



Section 65.407 - Indemnification of officers, employees and agents.

(1) An officer of the corporation is entitled to mandatory indemnification under ORS 65.394, and is entitled to apply for court-ordered indemnification under ORS 65.401 in each case, to the same extent as a director under ORS 65.394 and 65.401.

(2) The corporation may indemnify and advance expenses under ORS 65.387 to 65.411 an officer, employee or agent of the corporation who is not a director to the same extent as to a director.

[1989 c.1010 §104]



Section 65.411 - Insurance.

[1989 c.1010 §105]



Section 65.414 - Application of ORS 65.387 to 65.411.

(a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the members or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the members, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 65.047 (2)(c); and

(b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 65.404.

(2) If articles of incorporation limit indemnification or advance of expenses, any indemnification and advance of expenses are valid only to the extent consistent with the articles of incorporation.

(3) ORS 65.387 to 65.411 do not limit a corporation’s power to pay or reimburse expenses incurred by a director in connection with the director’s appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding.

(4) A report of indemnification must be made in accordance with ORS 65.784.

[1989 c.1010 §106; 1991 c.231 §9]



Section 65.431 - Authority.

(2) A corporation designated on the records of the Office of the Secretary of State as a public benefit or religious corporation may amend or restate its articles of incorporation so that it becomes designated as a mutual benefit corporation only if notice, including a copy of the proposed amendment or restatement, has been delivered to the Attorney General at least 20 days before consummation of the amendment or restatement.

[1989 c.1010 §107]



Section 65.434 - Amendment by directors.

(a) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(b) To delete the names and addresses of the initial directors and incorporators;

(c) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Office of the Secretary of State;

(d) To delete the mailing address if an annual report has been filed with the Office of the Secretary of State;

(e) To change the corporate name by adding, changing or deleting the word "corporation," "incorporated," "company," "limited" or the abbreviation "corp.," "inc.," "co." or "ltd.," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name;

(f) To include a statement of whether the corporation is a public benefit, mutual benefit or religious corporation; or

(g) To make any other change expressly permitted by this chapter to be made by director action.

(2) If a corporation has no members entitled to vote on articles, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation’s articles subject to any approval required pursuant to ORS 65.467. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. Unless the articles or bylaws require a greater vote or the board of directors requires a greater vote, the amendment must be approved by a majority of the directors in office at the time the amendment is adopted. Any number of amendments may be submitted and voted upon at any one meeting.

[1989 c.1010 §108; 1991 c.231 §10]



Section 65.437 - Amendment by board of directors and members.

(a) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors or the method or way in which directors are elected or selected;

(b) Except as provided in ORS 65.434 (1), by the members entitled to vote on articles by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(c) In writing by any person or persons whose approval is required for an amendment to the articles as authorized by ORS 65.467.

(2) The members entitled to vote on articles may condition the amendment’s adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(3) If the board initiates an amendment to the articles or board approval is required by subsection (1) of this section to adopt an amendment to the articles, the board may condition the amendment’s adoption on receipt of a higher percentage of affirmative votes or on any other basis. For the amendment to be adopted, the board of directors shall, except in those cases described in subsection (1)(a) of this section, adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members, which may be either an annual or special meeting.

(4) If the board or the members entitled to vote on articles seek to have the amendment approved by such members at a membership meeting, the corporation shall give notice to such members of the proposed membership meeting in writing in accordance with ORS 65.214. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(5) If the board or the members entitled to vote on articles seek to have the amendment approved by such members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.

[1989 c.1010 §109]



Section 65.441 - Class voting by members on amendments.

(2) In a mutual benefit corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

(a) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class;

(b) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(c) Increase or decrease the number of memberships authorized for that class;

(d) Increase the number of memberships authorized for another class;

(e) Effect an exchange, reclassification or termination of the memberships of that class; or

(f) Authorize a new class of memberships.

(3) In a religious corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

(4) If a class is to be divided into two or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class entitled to vote on articles that would be created by the amendment.

(5) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class entitled to vote on articles by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(6) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.

[1989 c.1010 §110]



Section 65.447 - Articles of amendment.

(1) The name of the corporation.

(2) The text of each amendment adopted.

(3) The date of each amendment’s adoption.

(4) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators.

(5) If approval by members entitled to vote on articles was required:

(a) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on the amendment; and

(b) The total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment.

(6) If approval of the amendment by some person or persons other than the members entitled to vote on articles, the board or the incorporators is required pursuant to ORS 65.467, a statement that the approval was obtained.

[1989 c.1010 §111]



Section 65.451 - Restated articles of incorporation.

(2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members entitled to vote on articles or any other person, it must be adopted as provided in ORS 65.437.

(3) If the board seeks to have the restatement approved by the members entitled to vote on articles at a membership meeting, the corporation shall give written notice to the members entitled to vote on articles of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(4) If the board seeks to have the restatement approved by the members entitled to vote on articles by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(5) A restatement requiring approval by the members entitled to vote on articles must be approved by the same vote as an amendment to articles under ORS 65.437.

(6) A corporation restating its articles of incorporation shall deliver to the Office of the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(a) Whether the restatement contains an amendment to the articles requiring approval by the members entitled to vote on articles or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement, or if the restatement contains an amendment to the articles requiring approval by the members entitled to vote on articles, the information required by ORS 65.447; and

(b) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to ORS 65.467, a statement that such approval was obtained.

(7) Restated articles of incorporation shall include all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to:

(a) The names and addresses of the incorporators or the initial or present registered office or agent; or

(b) The mailing address of the corporation if an annual report has been filed with the Office of the Secretary of State.

(8) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(9) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (6) of this section.

[1989 c.1010 §112; 2005 c.22 §47]



Section 65.454 - Amendment pursuant to court order.

(a) To carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute; or

(b) In a proceeding brought by the Attorney General in the Circuit Court for Marion County to correct the statement in the articles of incorporation or the annual report with regard to whether the corporation is a public benefit or mutual benefit corporation or, subject to the provisions of ORS 65.042, a religious corporation.

(2) The articles after amendment shall contain only provisions required or permitted by ORS 65.047.

(3) The individual or individuals designated by the court in a reorganization proceeding, or the Attorney General in a proceeding brought by the Attorney General, shall deliver to the Office of the Secretary of State for filing articles of amendment setting forth:

(a) The name of the corporation;

(b) The text of each amendment approved by the court;

(c) The date of the court’s order or decree approving the articles of amendment;

(d) The title of the proceeding in which the order or decree was entered; and

(e) A statement whether the court had jurisdiction of the proceeding under federal statute or under subsection (1)(b) of this section.

(4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

[1989 c.1010 §113]



Section 65.457 - Effect of amendment and restatement.

[1989 c.1010 §114]



Section 65.461 - Amendment by directors.

[1989 c.1010 §115]



Section 65.464 - Amendment by directors and members.

(a) The articles of incorporation or this chapter reserve this power exclusively to the members, or to a party authorized under ORS 65.467, or both, in whole or in part; or

(b) The members entitled to vote on bylaws, in amending or repealing a particular bylaw, provide expressly that the board of directors may not amend or repeal that bylaw.

(2) A corporation’s members entitled to vote on bylaws, subject to ORS 65.467, may amend or repeal the corporation’s bylaws even though the bylaws may also be amended or repealed by its board of directors.

[1989 c.1010 §116]



Section 65.467 - Approval by third persons.

[1989 c.1010 §117]



Section 65.481 - Approval of plan of merger.

(2) The plan of merger must set forth:

(a) The name of each business or nonprofit corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;

(b) The terms and conditions of the merger;

(c) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

(d) If the merger involves a mutual benefit or business corporation, the manner and basis, if any, of converting the memberships or shares of each merging corporation into memberships, obligations, shares or other securities of the surviving or any other corporation or into cash or other property in whole or part.

(3) The plan of merger may set forth:

(a) Amendments to the articles of incorporation of the surviving corporation; and

(b) Other provisions relating to the merger.

[1989 c.1010 §118]



Section 65.484 - Limitations on mergers by public benefit or religious corporations.

(a) A public benefit or religious corporation;

(b) A foreign corporation which would qualify under this chapter as a public benefit or religious corporation;

(c) A wholly owned foreign or domestic business or mutual benefit corporation, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger; or

(d) A foreign or domestic business or mutual benefit corporation, provided that:

(A) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit or religious corporation or the fair market value of the public benefit or religious corporation if it were to be operated as a business concern are transferred or conveyed to one or more persons who would have received its assets under ORS 65.637 (1)(e) and (f) had it dissolved;

(B) It shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and

(C) The merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become members or shareholders in, or officers, employees, agents or consultants of, the surviving corporation.

(2) Notice, including a copy of the proposed plan of merger, must be delivered to the Attorney General at least 20 days before consummation of any merger of a public benefit corporation or a religious corporation pursuant to subsection (1)(d) of this section.

(3) Without the prior written consent of the Attorney General or the prior approval of the court specified in subsection (1) of this section in a proceeding in which the Attorney General has been given written notice, no member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership in the surviving public benefit or religious corporation. Where approval or consent is required by this section, it shall be given if the transaction is consistent with the purposes of the public benefit or religious corporation or is otherwise in the public interest.

[1989 c.1010 §119]



Section 65.487 - Action on plan by board, members and third persons.

(a) By the board;

(b) By the members entitled to vote on the merger, if any, by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(c) In writing, by any person or persons whose approval is required for an amendment to the articles or bylaws by a provision of the articles, as authorized by ORS 65.467.

(2) If the corporation does not have members entitled to vote on the merger, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition, the corporation shall provide notice of any directors’ meeting at which such approval is to be obtained in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(3) The board of directors may condition its submission of the proposed merger to a vote of members, and the members entitled to vote on the merger may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(4) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of each disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

(5) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of each disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

(6) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would entitle the class of members to vote as a class on the proposed amendment under ORS 65.441. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(7) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.

[1989 c.1010 §120]



Section 65.491 - Articles and plan of merger.

(a) Articles of merger that set forth the name and type of each business entity that intends to merge and the name and type of the business entity that will survive the merger;

(b) A plan of merger or, in lieu of a plan of merger, a written declaration that:

(A) Identifies an address for an office of the surviving entity where the plan of merger is on file; and

(B) States that the surviving entity will provide any owner or shareholder of any constituent entity with a copy of the plan of merger upon request and at no cost;

(c) A written declaration that:

(A) States that a sufficient vote of the board of directors of each corporation approved the plan of merger, if the approval of members was not required.

(B) Sets forth, if the members of one or more corporations were required to approve the plan of merger:

(i) The designation and number of members of each class entitled to vote separately on the plan and the number of votes each class is entitled to cast; and

(ii) The total number of votes that each class entitled to vote separately on the plan cast for and against the plan; and

(d) A written declaration that states that a person or persons other than the members of the board approved the plan, if required under ORS 65.487 (1)(c).

(2) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed.

[1989 c.1010 §121; 2015 c.28 §5]



Section 65.494 - Effect of merger.

(1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(3) The surviving corporation has all liabilities and obligations of each corporation party to the merger;

(4) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased;

(5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger; and

(6) The memberships or shares of each nonprofit or business corporation party to the merger that are to be converted into memberships, obligations, shares or other securities of the surviving or any other corporation or into cash or other property are converted and the former holders of the memberships or shares are entitled only to the rights provided in the articles of merger.

[1989 c.1010 §122]



Section 65.497 - Merger with foreign corporation.

(a) The merger is permitted by the law of the state or country under whose law each foreign business or nonprofit corporation is incorporated and each foreign business or nonprofit corporation complies with that law in effecting the merger;

(b) The foreign business or nonprofit corporation complies with ORS 65.491 if it is the surviving corporation of the merger; and

(c) Each domestic nonprofit corporation complies with the applicable provisions of ORS 65.481 to 65.487 and, if it is the surviving corporation of the merger, with ORS 65.491.

(2) Upon the merger taking effect, a surviving foreign business or nonprofit corporation is deemed to have irrevocably appointed the Secretary of State as its agent for service of process in any proceeding brought against it.

[1989 c.1010 §123]



Section 65.501 - Effect of merger on bequests, devises and gifts.

[1989 c.1010 §124]



Section 65.504 - Merger with business corporation.

[1989 c.1010 §125]



Section 65.531 - Sale of assets in regular course of activities; mortgage of assets.

(a) Sell, lease, exchange or otherwise dispose of all or substantially all of its property in the usual and regular course of its activities; or

(b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(2) Unless required by the articles of incorporation, approval by the members or any other person of a transaction described in subsection (1) of this section is not required.

[1989 c.1010 §126]



Section 65.534 - Sale of assets other than in regular course of activities.

(2) Unless this chapter, the articles, bylaws or the board of directors or members, acting pursuant to subsection (4) of this section, require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(a) By the board;

(b) By the members entitled to vote on the transaction by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(c) In writing by any person or persons whose approval is required for an amendment to the articles or bylaws by a provision of the articles as authorized by ORS 65.467.

(3) If the corporation does not have members entitled to vote on the transaction, the transaction must be approved by a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors’ meeting at which such approval is to be obtained in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all of the property of the corporation and contain or be accompanied by a description of the transaction.

(4) The board of directors may condition its submission of the proposed transaction to a vote of members, and the members entitled to vote on the transaction may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

(5) If the board seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all of the property of the corporation and contain or be accompanied by a description of the transaction.

(6) If the board seeks to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a description of the transaction.

(7) A public benefit or religious corporation must give written notice to the Attorney General 20 days before it sells, leases, exchanges or otherwise disposes of all or substantially all of its property unless the transaction is in the usual and regular course of its activities or the Attorney General has given the corporation a written waiver of this notice requirement.

(8) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction, in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.

[1989 c.1010 §127; 2005 c.22 §48]



Section 65.551 - Prohibited distributions.

[1989 c.1010 §128]



Section 65.554 - Authorized distributions.

(1) A mutual benefit corporation may purchase its memberships and, under the circumstances indicated in ORS 65.147 and 65.171, a public benefit or religious corporation may purchase its memberships, if after the purchase is completed:

(a) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

(b) The corporation’s total assets would at least equal the sum of its total liabilities.

(2) A corporation may make distributions upon dissolution in conformity with ORS 65.621 to 65.674.

(3) A corporation may make distributions to a member which is a religious or public benefit corporation or a foreign nonprofit corporation which, if incorporated in this state, would qualify as a religious or public benefit corporation.

[1989 c.1010 §129]



Section 65.621 - Dissolution by incorporators.

(2) The corporation shall give the incorporators notice equivalent to that specified in ORS 65.344 (2), of any meeting at which dissolution will be considered. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation.

(3) The incorporators in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

[1989 c.1010 §130]



Section 65.624 - Dissolution by directors, members and third persons.

(a) By the board;

(b) By the members entitled to vote on dissolution, if any, by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(c) In writing, by any person or persons whose approval is required for an amendment of the articles or bylaws, as authorized by ORS 65.467, or for dissolution.

(2) If the corporation does not have members entitled to vote on dissolution, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any meeting of the board of directors at which such approval is to be considered in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(3) The board may condition its submission of the proposed dissolution to a vote of members, and the members may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

(4) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give all members, whether or not entitled to vote, notice of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(5) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(6) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

[1989 c.1010 §131; 1991 c.231 §11]



Section 65.627 - Notices to Attorney General.

(2) No assets shall be transferred or conveyed by a public benefit or religious corporation as part of the dissolution process until 20 days after it has given the written notice required by subsection (1) of this section to the Attorney General or until the Attorney General has consented in writing, or indicated in writing, that the Attorney General will take no action in respect to the transfer or conveyance, whichever is earlier.

(3) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the Attorney General a list showing those, other than creditors, to whom the assets were transferred or conveyed. The list shall indicate the addresses of each person, other than creditors, who received assets and indicate what assets each received.

[1989 c.1010 §132]



Section 65.631 - Articles of dissolution.

(a) The name of the corporation;

(b) The date dissolution was authorized;

(c) A statement that dissolution was approved by a sufficient vote of the board;

(d) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(e) If approval by members entitled to vote was required:

(A) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on dissolution; and

(B) The total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution;

(f) If approval of dissolution by some person or persons other than the members entitled to vote on dissolution, the board or the incorporators is required pursuant to ORS 65.624 (1)(c), a statement that the approval was obtained; and

(g) If the corporation is a public benefit or religious corporation, that the notice to the Attorney General required by ORS 65.627 (1) has been given.

(2) A corporation is dissolved upon the effective date of its articles of dissolution.

[1989 c.1010 §133]



Section 65.634 - Revocation of dissolution.

(2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization of dissolution permits revocation by action of the board of directors alone. If the authorization of dissolution permits revocation by action of the board of directors alone, the board of directors may revoke the dissolution without action by the members or any other person.

(3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Office of Secretary of State for filing, articles of revocation of dissolution that set forth:

(a) The name of the corporation;

(b) The effective date of the dissolution that was revoked;

(c) The date that the revocation of dissolution was authorized;

(d) If the corporation’s board of directors or incorporators revoked the dissolution, a statement to that effect;

(e) If the corporation’s board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(f) If member or third-person action was required to revoke the dissolution, the information required by ORS 65.631 (1)(e) and (f).

(4) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are filed.

(5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.

[1989 c.1010 §134]



Section 65.637 - Effect of dissolution.

(a) Preserving and protecting the corporation’s assets and minimizing the corporation’s liabilities;

(b) Discharging or providing for discharging the corporation’s liabilities and obligations;

(c) Disposing of the corporation’s properties that will not be distributed in kind;

(d) Returning, transferring or conveying assets in accordance with a condition under which the corporation holds the assets subject to a requirement to return, transfer or convey the assets, if the condition occurs by reason of the dissolution;

(e) Transferring, subject to any contractual or legal requirements, the corporation’s assets as provided in or authorized by the corporation’s articles of incorporation or bylaws;

(f) If the corporation is a public benefit or religious corporation, and the corporation has not provided in the corporation’s articles or bylaws for distributing assets on dissolution, transferring, subject to any contractual or legal requirement, the corporation’s assets to one or more persons described in ORS 65.001 (35)(b);

(g) If the corporation is a mutual benefit corporation and the corporation has not provided in the corporation’s articles or bylaws for distributing assets on dissolution, transferring, subject to any contractual or legal requirements, the corporation’s assets to the corporation’s members or, if the corporation has no members, to those persons whom the corporation purports to benefit or serve;

(h) Adopting a plan of merger; and

(i) Doing other acts necessary to liquidate the corporation’s assets and wind up the corporation’s affairs.

(2) Dissolution of a corporation does not:

(a) Transfer title to the corporation’s property;

(b) Subject the corporation’s directors or officers to standards of conduct different from the standards prescribed in ORS 65.301 to 65.414;

(c) Change quorum or voting requirements for the corporation’s board or members, change provisions for selection, resignation or removal of the corporation’s directors or officers, or both, or change provisions for amending the corporation’s bylaws;

(d) Prevent commencement of a proceeding by or against the corporation in the corporation’s corporate name;

(e) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(f) Terminate the authority of the registered agent of the corporation.

[1989 c.1010 §135; 2001 c.315 §53; 2011 c.147 §13; 2013 c.158 §30; 2013 c.274 §12]



Section 65.641 - Known claims against dissolved corporation.

(a) Describe information that must be included in a claim;

(b) Provide a mailing address where a claim may be sent;

(c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(d) State that the claim will be barred if not received by the deadline.

(2) A claim against the dissolved corporation is barred:

(a) If a claimant who was given written notice under subsection (1) of this section does not deliver the claim to the dissolved corporation by the deadline; and

(b) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(3) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

[1989 c.1010 §136]



Section 65.644 - Unknown claims against dissolved corporation.

(2) The notice must:

(a) Be published at least one time in a newspaper of general circulation in the county where the dissolved corporation’s principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

(b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(c) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

(3) If the dissolved corporation publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(a) A claimant who did not receive written notice under ORS 65.641;

(b) A claimant whose claim was sent in a timely manner to the dissolved corporation but not acted on; or

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(4) A claim may be enforced under this section:

(a) Against the dissolved corporation, to the extent of its undistributed assets; or

(b) Against any person, other than a creditor of the corporation, to whom the corporation distributed its property in liquidation subject to the following:

(A) If the distributee received a pro rata share of a distribution, the distributee’s liability will not exceed the same pro rata share of the claim; and

(B) The distributee’s total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee, less any liability of the corporation paid on behalf of the corporation by that distributee after the date of distribution.

[1989 c.1010 §137]



Section 65.647 - Grounds for administrative dissolution.

(1) The corporation does not pay when due any fees imposed by this chapter;

(2) The corporation does not deliver its annual report to the Secretary of State when due;

(3) The corporation is without a registered agent or registered office in this state;

(4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(5) The corporation’s period of duration, if any, stated in its articles of incorporation expires.

[1989 c.1010 §138]



Section 65.651 - Procedure for and effect of administrative dissolution.

(2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each of the grounds that the Secretary of State has determined to be a ground for the dissolution does not exist, the Secretary of State shall administratively dissolve the corporation, and in the case of a public benefit corporation shall notify the Attorney General in writing.

(3) A corporation administratively dissolved continues the corporation’s corporate existence but may not carry on any activities except those necessary or appropriate to wind up and liquidate the corporation’s affairs under ORS 65.637 and notify the corporation’s claimants under ORS 65.641 and 65.644.

(4) The administrative dissolution of a corporation does not terminate the authority of the corporation’s registered agent.

[1989 c.1010 §139; 1993 c.190 §6; 2013 c.159 §11]



Section 65.654 - Reinstatement following administrative dissolution.

(a) State the name of the corporation and the effective date of the corporation’s administrative dissolution; and

(b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct, and that the corporation’s name satisfies the requirements of ORS 65.094, the Secretary of State shall reinstate the corporation.

(3) When effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on the corporation’s activities as if the administrative dissolution had never occurred.

(4) The Secretary of State may waive the requirement under subsection (1) of this section that the corporation apply for reinstatement within five years after the date of administrative dissolution if the corporation requests the waiver and provides evidence of the corporation’s continued existence as an active concern during the period of administrative dissolution.

[1989 c.1010 §140; 1995 c.215 §14; 2009 c.339 §1; 2011 c.147 §14]



Section 65.657 - Appeal from denial of reinstatement.

(2) Such denial of reinstatement shall be reviewable pursuant to ORS 183.484 and shall not constitute a contested case order.

[1989 c.1010 §141]



Section 65.661 - Grounds for judicial dissolution.

(a) In a proceeding by the Attorney General if it is established that:

(A) The corporation obtained its articles of incorporation through fraud;

(B) The corporation has exceeded or abused the authority conferred upon it by law;

(C) The corporation has fraudulently solicited money or has fraudulently used the money solicited;

(D) The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted; or

(E) The corporation is a public benefit corporation and is no longer able to carry out its purposes;

(b) Except as provided in the articles or bylaws of a religious corporation, in a proceeding by 50 members or members holding five percent or more of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

(B) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive of fraudulent;

(C) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

(D) The corporate assets are being misapplied or wasted; or

(E) The corporation is a public benefit or religious corporation and is no longer able to carry out its purposes;

(c) In a proceeding by a creditor if it is established that:

(A) The creditor’s claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor’s claim is due and owing and the corporation is insolvent; or

(d) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(2) Prior to dissolving a corporation, the court shall consider whether:

(a) There are reasonable alternatives to dissolution;

(b) Dissolution is in the public interest, if the corporation is a public benefit corporation; or

(c) Dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation.

[1989 c.1010 §142]



Section 65.664 - Procedure for judicial dissolution.

(2) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

(4) A person other than the Attorney General who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall forthwith give written notice of the proceeding to the Attorney General who may intervene.

[1989 c.1010 §143]



Section 65.667 - Receivership or custodianship.

(2) The court may appoint an individual or a domestic or foreign business or nonprofit corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

(a) The receiver:

(A) May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court, provided, however, that the receiver’s power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation; and

(B) May sue and defend in the receiver’s own name as receiver of the corporation in all courts of this state.

(b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interest of the corporation, its members and creditors.

(5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver’s or custodian’s attorney from the assets of the corporation or proceeds from the sale of the assets.

[1989 c.1010 §144]



Section 65.671 - Judgment of dissolution.

(2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporation’s affairs in accordance with ORS 65.637 and the notification of claimants in accordance with ORS 65.641 and 65.644.

[1989 c.1010 §145; 2003 c.576 §329]



Section 65.674 - Deposit with Department of State Lands.

[1989 c.1010 §146]



Section 65.701 - Authority to transact business required.

(2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

(a) Maintaining, defending or settling any proceeding.

(b) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs.

(c) Maintaining bank accounts.

(d) Maintaining offices or agencies for the transfer, exchange and registration of the corporation’s own memberships or securities or maintaining trustees or depositaries with respect to those securities.

(e) Selling through independent contractors.

(f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

(g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

(i) Owning, without more, real or personal property.

(j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

(k) Transacting business in interstate commerce.

(L) Soliciting funds.

(3) The list of activities in subsection (2) of this section is not exhaustive.

[1989 c.1010 §147]



Section 65.704 - Consequences of transacting business without authority.

(2) The successor to or assignee of a foreign corporation that transacted business in this state without authority to do so may not maintain a proceeding on its cause of action in any court in this state until the foreign corporation or its successor obtains authorization from the Secretary of State to transact business in this state.

(3) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the authorization.

(4) A foreign corporation that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon such corporation had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

(5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign corporation to obtain authority to transact business in this state does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.

[1989 c.1010 §148]



Section 65.707 - Application for authority to transact business.

(a) The name of the foreign corporation or, if the name the foreign corporation uses is unavailable for use in this state, a corporate name that satisfies the requirements of ORS 65.717;

(b) The name of the state or country under whose law the foreign corporation is incorporated;

(c) The foreign corporation’s registry number in the state or country under whose law the foreign corporation is incorporated;

(d) The foreign corporation’s date of incorporation and period of duration if the period is not perpetual;

(e) The address including street and number and mailing address, of the foreign corporation’s principal office;

(f) The address, including street and number, of the foreign corporation’s registered office in this state and the name of the foreign corporation’s registered agent at the registered office;

(g) The names and respective addresses of the president and secretary of the foreign corporation;

(h) Whether the foreign corporation has members; and

(i) Whether the foreign corporation, if the foreign corporation had been incorporated in this state, would be a public benefit, mutual benefit or religious corporation.

(2)(a) Except as provided in paragraph (b) of this subsection, the foreign corporation shall deliver with the completed application a certificate of existence or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated.

(b) A foreign corporation need not submit a certificate of existence or document in accordance with paragraph (a) of this subsection if the official who has custody of corporate records in the state or country under whose law the foreign corporation is incorporated provides free access via the Internet to a searchable database that contains evidence of corporate registrations.

(3) A foreign corporation may not be denied authority to transact business in this state by reason of the fact that the laws of the state or country under which the corporation is organized governing the corporation’s organization and internal affairs differ from the laws of this state.

[1989 c.1010 §149; 2011 c.147 §15]



Section 65.711 - Amendment to application for authority.

(a) Its corporate name as shown on the records of the office;

(b) The period of its duration; or

(c) Its designation under ORS 65.707 as a public benefit, mutual benefit or religious corporation.

(2) The amendment to the application for authority to transact business in this state shall set forth the corporate name shown on the records of the office and the new corporate name, the new period of duration or the new designation as public benefit, mutual benefit or religious corporation. The corporate name as changed must satisfy the requirements of ORS 65.717.

[1989 c.1010 §150; 1993 c.190 §7]



Section 65.714 - Effect of authority.

(2) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the right of the Secretary of State to revoke the authorization.

(3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

[1989 c.1010 §151; 2005 c.22 §49]



Section 65.717 - Corporate name of foreign corporation.

(2) If a corporate name, professional corporate name, business corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office is not distinguishable on the records of the office from the corporate name of the applicant foreign corporation, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign corporation states the corporate name on the application for authority to transact business in this state under ORS 65.707 as "(name under which incorporated), a corporation of (place of incorporation)," the entirety of which shall be the real and true name of the corporation under ORS chapter 648.

(3) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of ORS 65.094, it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of ORS 65.094 and delivers to the Office of the Secretary of State for filing an amendment to the application for authority under ORS 65.711.

[1989 c.1010 §152]



Section 65.721 - Registered office and registered agent of foreign corporation.

(1) A registered agent, who shall be:

(a) An individual who resides in this state;

(b) A corporation, domestic business corporation, domestic limited liability company or domestic professional corporation with an office in this state; or

(c) A foreign nonprofit corporation, foreign business corporation, foreign limited liability company or foreign professional corporation authorized to transact business in this state with an office in this state; and

(2) A registered office of the foreign corporation, which shall be the address, including street and number, of the residence or office of the registered agent.

[1989 c.1010 §153; 2001 c.315 §30]



Section 65.724 - Change of registered office or registered agent of foreign corporation.

(a) The name of the foreign corporation;

(b) If the current registered office is to be changed, the address, including the street and number, of the new registered office;

(c) If the current registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

(d) A statement that after the change or changes are made, the street addresses of its registered office and the office or residence address of its registered agent will be identical.

(2) If the registered agent changes the street address of the agent’s office or residence, the registered agent shall change the street address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Office of the Secretary of State for filing a statement of change that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

(3) The filing of the statement under this section by the Office of the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing by the Office of the Secretary of State and establish the newly appointed registered office or agent, or both, as that of the foreign corporation.

[1989 c.1010 §154]



Section 65.727 - Resignation of registered agent of foreign corporation.

(2) Upon receipt of the signed statement in proper form, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign corporation under subsection (1) of this section shall be addressed to the foreign corporation at the foreign corporation’s mailing address or the foreign corporation’s principal office as shown on the records of the Office of the Secretary of State.

(3) The agency appointment is terminated, and the registered office discontinued if so provided in the signed statement under subsection (1) of this section on the 31st day after the date on which the statement was filed by the Office of the Secretary of State unless the foreign corporation sooner appoints a successor registered agent as provided in ORS 65.724, thereby terminating the capacity of the prior agent.

[1989 c.1010 §155; 1993 c.190 §8]



Section 65.731 - Service on foreign corporation.

[1989 c.1010 §156]



Section 65.734 - Withdrawal of foreign corporation.

(a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(d) A mailing address to which the person initiating any proceedings may mail to the foreign corporation a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

(e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in the mailing address.

(2) Upon filing by the Office of the Secretary of State of the application to withdraw, the authority of the foreign corporation to transact business in this state shall cease.

[1989 c.1010 §157]



Section 65.737 - Grounds for administrative revocation.

(1) The foreign corporation does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

(2) The foreign corporation does not pay within the time prescribed by this chapter any fees imposed by this chapter;

(3) The foreign corporation has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

(4) The foreign corporation does not inform the Secretary of State under ORS 65.724 or 65.727 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(5) The Secretary of State receives a duly authenticated certificate from the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or disappeared as the result of a merger.

[1989 c.1010 §158; 2005 c.22 §50]



Section 65.741 - Procedure for and effect of administrative revocation.

(2) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground for revocation determined by the Secretary of State does not exist, the Secretary of State shall administratively revoke the foreign corporation’s authority, and in the case of a foreign corporation that would have been a public benefit corporation had it been incorporated in this state, shall notify the Attorney General in writing.

(3) The authority of a foreign corporation to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

(4) The Secretary of State’s revocation of a foreign corporation’s authority to transact business in this state appoints the Secretary of State the foreign corporation’s agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

(5) Revocation of a foreign corporation’s authority to transact business in this state terminates the authority of the registered agent of the corporation.

[1989 c.1010 §159; 1991 c.231 §12; 1993 c.190 §9]



Section 65.744 - Appeal from administrative revocation.

[1989 c.1010 §160]



Section 65.747 - Reinstatement following administrative revocation.

(a) State the name of the corporation and the effective date its authority was revoked; and

(b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporation’s name satisfies the requirements of ORS 65.717, the Secretary of State shall reinstate the authority.

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the corporation resumes carrying on its business as if the administrative revocation of authority had never occurred.

[1989 c.1010 §160a; 1995 c.215 §15]



Section 65.751 - Grounds for judicial revocation.

(a) In a proceeding by the Attorney General if it is established that:

(A) The corporation obtained its authority to transact business in this state through fraud;

(B) The corporation has exceeded or abused the authority conferred upon it by law;

(C) The corporation would have been a public benefit corporation had it been incorporated in this state and its corporate assets are being misapplied or wasted;

(D) The corporation would have been a public benefit corporation had it been incorporated in this state and it is no longer able to carry out its purposes;

(E) An incorporator, director, officer or agent of the corporation signed a document knowing it was false in any material respect with the intent that the document be delivered to the Office of the Secretary of State for filing; or

(F) The corporation has fraudulently solicited money or has fraudulently used the money solicited.

(b) Except as provided in the articles or bylaws of a foreign corporation that would have been a religious corporation had it been incorporated in this state, in a proceeding by 50 members or members holding five percent or more of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive or fraudulent;

(C) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

(D) The corporate assets are being misapplied or wasted; or

(E) The corporation is a foreign corporation that would have been a public benefit or religious corporation had it been incorporated in this state, and is no longer able to carry out its purposes.

(c) In a proceeding by a creditor if it is established that:

(A) The creditor’s claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor’s claim is due and owing and the corporation is insolvent.

(2) Prior to revoking a corporation’s authority, the court shall consider whether:

(a) There are reasonable alternatives to revocation of authority;

(b) Revocation of authority is in the public interest, if the corporation is a foreign corporation that would have been a public benefit corporation had it been incorporated in this state; or

(c) Revocation of authority is the best way to protect the interests of members, if the corporation is a foreign corporation that would have been a mutual benefit corporation had it been incorporated in this state.

[1989 c.1010 §161]



Section 65.754 - Procedure for judicial revocation of authority.

(2) It is not necessary to make directors or members parties to a proceeding to revoke the authority of a corporation.

(3) A court in a proceeding brought to revoke a corporation’s authority may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets located in Oregon and carry on the corporation’s Oregon activities until a full hearing can be held.

(4) A person other than the Attorney General who brings a revocation proceeding for a foreign corporation that would have been a public benefit or religious corporation had it been incorporated in this state, shall forthwith give written notice of the proceeding to the Attorney General who may intervene.

[1989 c.1010 §162]



Section 65.757 - Judgment of revocation.

(2) The authority of a foreign corporation to transact business in Oregon ceases as of the date of the judgment of revocation.

(3) The judgment of revocation of a foreign corporation’s authority to transact business in this state appoints the Secretary of State the foreign corporation’s agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

(4) Revocation of a foreign corporation’s authority to transact business in this state terminates the authority of the registered agent of the corporation.

[1989 c.1010 §163; 2003 c.576 §330]



Section 65.771 - Corporate records.

(2) A corporation shall maintain appropriate accounting records.

(3) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class showing the number of votes each member is entitled to vote.

(4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A corporation shall keep a copy of the following records for inspection:

(a) Articles or restated articles of incorporation and all amendments to them currently in effect;

(b) Bylaws or restated bylaws and all amendments to them currently in effect;

(c) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations and obligations of members of any class or category of members;

(d) The minutes of all meetings of members and records of all actions approved by the members for the past three years;

(e) Written communications required by this chapter and those regarding general membership matters made to members within the past three years;

(f) A list of the names and business or home addresses of its current directors and officers;

(g) The last three annual financial statements, if any. The statements may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, including a balance sheet and statement of operations, if any, for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis;

(h) The last three accountant’s reports if annual financial statements are reported upon by a public accountant; and

(i) The most recent annual report delivered to the Secretary of State under ORS 65.787.

[1989 c.1010 §164]



Section 65.774 - Inspection of records by members.

(2) Subject to subsection (5) of this section, a member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (3) of this section and gives the corporation written notice of the member’s demand at least five business days before the date on which the member wishes to inspect and copy:

(a) Excerpts from any records required to be maintained under ORS 65.771 (1), to the extent not subject to inspection under subsection (1) of this section;

(b) Accounting records of the corporation; and

(c) Subject to ORS 65.782, the membership list.

(3) A member may inspect and copy the records identified in subsection (2) of this section only if:

(a) The member’s demand is made in good faith and for a proper purpose;

(b) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(c) The records are directly connected with this purpose.

(4) This section does not affect:

(a) The right of a member to inspect records under ORS 65.224 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(b) The power of the court, independently of this chapter, to compel the production of corporate records for examination.

(5)(a) The articles or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy any corporate record.

(b) The articles of a public benefit corporation organized primarily for political or social action, including but not limited to political or social advocacy, education, litigation or a combination thereof, may limit or abolish:

(A) The right of a member to obtain from the corporation information as to the identity of contributors to the corporation; and

(B) The right of a member or the member’s agent or attorney to inspect or copy the membership list if the corporation provides a reasonable means to mail communications to other members through the corporation at the expense of the member making the request.

[1989 c.1010 §165]



Section 65.777 - Scope of inspection right.

(2) The right to copy records under ORS 65.774 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

(3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

(4) The corporation may comply with a member’s demand to inspect the record of members under ORS 65.774 (2)(c) by providing the member with a list of its members that was compiled no earlier than the date of the member’s demand.

[1989 c.1010 §166]



Section 65.781 - Court-ordered inspection; attorney fees.

(2) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with ORS 65.774 (2) and (3) may apply to the circuit court in the county where the corporation’s principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded.

(3) The court may award reasonable attorney fees to the prevailing party in an action under this section.

(4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

(5) No order shall be issued under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The member’s request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3).

[1989 c.1010 §167; 1995 c.618 §42]



Section 65.782 - Limitations on use of membership list.

(1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) Used for any commercial purpose; or

(3) Sold or purchased by any person.

[1989 c.1010 §168]



Section 65.784 - Report to members and other persons of indemnification.

(1) The members with or before the notice of the next meeting of members; and

(2) Any person having the right to designate or appoint the director no later than 90 days after the first indemnification or advance.

[1989 c.1010 §169; 1991 c.231 §13]



Section 65.787 - Annual report.

(a) The name of the corporation and the state or country under whose law the corporation is incorporated;

(b) The street address of the corporation’s registered office and the name of the corporation’s registered agent at the registered office in this state;

(c) If the registered agent is changed, a statement that indicates that the new registered agent has consented to the appointment;

(d) The address including street and number and mailing address if different from the corporation’s principal office;

(e) The names and addresses of the president and secretary of the corporation;

(f) A brief description of the nature of the activities of the corporation;

(g) Whether or not the corporation has members;

(h) If the corporation is a domestic corporation, whether the corporation is a public benefit, mutual benefit or religious corporation;

(i) If the corporation is a foreign corporation, whether the corporation would be public benefit, mutual benefit or religious corporation had the corporation been incorporated in this state; and

(j) Additional identifying information that the Secretary of State may require by rule.

(2) The information contained in the annual report must be current as of 30 days before the anniversary of the corporation.

(3) The Secretary of State shall mail the annual report form to any address shown for the domestic or foreign corporation in the current records of the office of the Secretary of State. The failure of the domestic or foreign corporation to receive the annual report form from the Secretary of State does not relieve the corporation of the corporation’s duty under this section to deliver an annual report to the office.

(4) If an annual report does not contain the information this section requires, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to the corporation for correction. The domestic or foreign corporation must correct the error within 45 days after the Secretary of State gives the notice.

(5)(a) A domestic or foreign corporation may update information that is required or permitted in an annual report filing at any time by delivering to the office of the Secretary of State for filing:

(A) An amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary; or

(B) A statement with the change if the update occurs before the domestic or foreign corporation files the first annual report.

(b) This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation.

(c) The amendment to the annual report filed under paragraph (a) of this subsection must set forth:

(A) The name of the corporation as shown on the records of the office; and

(B) The information as changed.

(6) The Secretary of State may not charge a nonprofit corporation a fee to file an annual report under ORS 56.140 if the nonprofit corporation provides evidence to the Secretary of State that:

(a) The purpose of the nonprofit corporation as set forth in the articles of incorporation is to maintain a historic cemetery; and

(b) The historic cemetery that the nonprofit corporation maintains is listed with the Oregon Commission on Historic Cemeteries under ORS 97.782.

[1989 c.1010 §170; 2007 c.186 §8; 2009 c.122 §2; 2011 c.147 §16]



Section 65.800 - Definitions for ORS 65.803 to 65.815.

(1) "Hospital" means a hospital as defined in ORS 442.015.

(2) "Noncharitable entity" means any person or entity that is not a public benefit or religious corporation and is not wholly owned or controlled by one or more public benefit or religious corporations.

[1997 c.291 §2; 2001 c.104 §20; 2009 c.595 §56; 2009 c.792 §29]



Section 65.803 - Hospitals operated by nonprofit corporation; transfer of assets; approval by Attorney General.

(a) Sell, transfer, lease, exchange, option, convey, merge or otherwise dispose of all or a significant portion of its hospital assets to a noncharitable entity or to an unrelated charitable entity.

(b) Transfer control, responsibility or governance of a significant portion of the hospital assets or hospital operations of the public benefit or religious corporation to a noncharitable entity.

(2) This section does not apply to a public benefit or religious corporation if any of the following apply:

(a) The transaction is in the usual and regular course of the activities of the public benefit or religious corporation.

(b) The public benefit or religious corporation has furnished the Attorney General with a detailed written statement describing the proposed transaction and requesting a written waiver of the requirements imposed by this section, and the Attorney General:

(A) Has given the public benefit or religious corporation a written waiver of the requirements imposed by this section as to the proposed transaction; or

(B) Has not made a written determination with regard to the request within 45 days after receiving the request.

(c) The Attorney General, by rule, has excepted this kind of transaction.

(3) The notice and approval required by ORS 65.800 to 65.815 are in addition to any other notice or approval required by this chapter or other applicable law.

(4) Notice and approval is not required under ORS 65.800 to 65.815 if a political subdivision of the state controls the operation of the hospital.

(5) Any person may make a written request to the Attorney General that the person be given notice of requests for approval received by the Attorney General under this section. The Attorney General shall maintain a mailing list of persons who have requested notification under this subsection and shall promptly mail a copy of any request for approval received under this section to the persons on the list. In addition, the Attorney General shall promptly mail a copy of any request for waiver received under subsection (2) of this section to the persons on the list upon receiving the request for waiver. The Attorney General may not grant a waiver under subsection (2) of this section until 14 days after the mailing required by this subsection.

[1997 c.291 §3]



Section 65.805 - Notice to Attorney General; fee; trade secrets.

(2)(a) Upon a showing satisfactory to the Attorney General by a party to the proposed transaction, any material required to be submitted to the Attorney General under subsection (1) of this section is a trade secret under ORS 192.501. The Attorney General shall classify the material as confidential and the material shall not be disclosed except as provided in paragraph (b) of this subsection unless the Attorney General determines that the material is necessary to the determination of an issue being considered at a public hearing as provided in ORS 65.807.

(b) To the extent that the material, or any portion thereof, would otherwise qualify as a trade secret under ORS 192.501, no action taken by the Attorney General, any authorized employee of the Department of Justice or any expert or consultant employed pursuant to ORS 65.813 in inspecting or reviewing such information shall affect its status as a trade secret.

[1997 c.291 §4]



Section 65.807 - Public hearing; waiver; notice.

(2) Before waiving a hearing under this section, the Attorney General must mail notice of the intended waiver of public hearing to all persons on the mailing list maintained by the Attorney General under ORS 65.803 (5). The Attorney General may not take further action on the request for approval until at least 14 days after the mailing of the notice required by this subsection.

[1997 c.291 §5]



Section 65.809 - Time for Attorney General decision; nature of decision; appeal.

(2) The Attorney General may approve the transaction, give conditional approval to the transaction or decline to approve the transaction. If the Attorney General does not approve the proposed transaction, the Attorney General shall notify each party to the proposed transaction, in writing, specifying the reasons for the disapproval.

(3) Any party to the proposed transaction, within 60 days after receipt of the Attorney General’s final order, may appeal the order as provided in ORS chapter 183. For purposes of the judicial review, the specifications required to be set forth in the written notice from the Attorney General shall be deemed the Attorney General’s findings of fact and conclusions of law.

[1997 c.291 §6]



Section 65.811 - Disapproval of proposed transfer of assets.

(1) The terms and conditions of the proposed transaction are not fair and reasonable to the public benefit or religious corporation.

(2) The proposed transaction will result in inurement to any private person or entity.

(3) The proposed transaction is not at fair market value.

(4) The proposed use of the proceeds from the transaction is inconsistent with any charitable trust to which the assets are subject.

(5) The proposed transaction involves or constitutes a breach of trust.

(6) The Attorney General has not been provided sufficient information to evaluate adequately the proposed transaction and the effects of the proposed transaction on the public.

(7) The proposed transaction significantly diminishes the availability or accessibility of health care services to the affected community.

(8) The proposed transaction is not in the public interest.

(9) The proposed transaction does not comply with all other legal requirements.

[1997 c.291 §7]



Section 65.813 - Consultants; cost; rules; fee.

(a) Contract with, consult with or receive advice from any state agency pursuant to those terms and conditions that the Attorney General considers appropriate.

(b) In the Attorney General’s sole discretion, contract with, consult with or receive advice from consultants to assist in the Attorney General’s review of the proposed transaction. The consultants shall be qualified and expert in the type of transactions under review. Before engaging any consultant, the Attorney General shall communicate with the parties to the proposed transaction regarding the engagement.

(2) The cost of any contract authorized under subsection (1) of this section shall be no more than is reasonably necessary to conduct the Attorney General’s review and evaluation. Any contract entered into by the Attorney General under this section shall be exempt from the requirements of ORS chapters 279A and 279B, except ORS 279B.235. All contract costs incurred by the Attorney General under this section must be paid by the party to whom the transfer is to be made as described in ORS 65.803 (1).

(3) The Attorney General, by rule, may impose an application fee for costs incurred in reviewing and evaluating the proposed transaction. The fee must be paid by the party to whom the transfer is to be made as described in ORS 65.803 (1).

[1997 c.291 §8; 2003 c.794 §195]



Section 65.815 - Rules.

[1997 c.291 §9]



Section 65.855

[Formerly 61.755; renumbered 97.660 in 2011]



Section 65.860



Section 65.865

[Formerly 61.765; renumbered 97.670 in 2011]



Section 65.870



Section 65.875



Section 65.951 - Short title.

[1989 c.1010 §1; 1999 c.59 §16]



Section 65.954 - Reservation of power to amend or repeal.

[1989 c.1010 §2]



Section 65.957 - Application to existing domestic corporations; exemptions.

(2) Without limitation as to any other corporations that may be outside the scope of subsection (1) of this section, this chapter does not apply to the following:

(a) The Oregon State Bar and the Oregon State Bar Professional Liability Fund created under ORS 9.005 to 9.757;

(b) The State Accident Insurance Fund Corporation created under ORS chapter 656;

(c) The Oregon Insurance Guaranty Association and the Oregon Life and Health Insurance Guaranty Association created under ORS chapter 734; and

(d) The Oregon FAIR Plan Association and the Oregon Medical Insurance Pool created under ORS chapter 735.

[1989 c.1010 §172; 1997 c.249 §26; 1999 c.274 §20; 2001 c.922 §11; 2005 c.22 §51]

Note: The amendments to 65.957 by section 29, chapter 698, Oregon Laws 2013, become operative July 1, 2017. See section 41, chapter 698, Oregon Laws 2013. The text that is operative on and after July 1, 2017, is set forth for the user’s convenience.
(1) This chapter applies to all domestic corporations in existence on October 3, 1989, that were incorporated under any general statute of this state providing for incorporation of nonprofit corporations if power to amend or repeal the statute under which the corporation was incorporated was reserved.

(2) Without limitation as to any other corporations that may be outside the scope of subsection (1) of this section, this chapter does not apply to the following:

(a) The Oregon State Bar and the Oregon State Bar Professional Liability Fund created under ORS 9.005 to 9.757;

(b) The State Accident Insurance Fund Corporation created under ORS chapter 656;

(c) The Oregon Insurance Guaranty Association and the Oregon Life and Health Insurance Guaranty Association created under ORS chapter 734; and

(d) The Oregon FAIR Plan Association created under ORS 735.045.



Section 65.959 - Application to corporations relating to condominiums, planned communities or timeshare estates.

(1) A provision of this chapter that may be avoided by a corporation by a provision in the corporation’s articles of incorporation, bylaws or otherwise also may be avoided by a provision in the declaration, bylaws or other recorded governing document of a planned community or a condominium.

(2) In the event of a conflict between the provisions of this chapter and:

(a) The declaration and bylaws of a condominium and the provisions of ORS chapter 100, the declaration and bylaws and the provisions of ORS chapter 100 control.

(b) The declaration, bylaws and other recorded governing documents of a planned community and the provisions of ORS 94.550 to 94.783, the declaration, bylaws and other governing documents and the provisions of ORS 94.550 to 94.783 control.

(c) The recorded timeshare instrument of a timeshare plan and the provisions of ORS 94.803 and 94.807 to 94.945, the recorded timeshare instrument and the provisions of ORS 94.803 and 94.807 to 94.945 control.

[2003 c.569 §46]



Section 65.961 - Application to qualified foreign corporations.

[1989 c.1010 §173]



Section 65.964 - Saving provisions.

(a) The operation of the statute or any action taken under it before its repeal;

(b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

(c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

(d) Any proceeding, reorganization or dissolution commenced under the statute before its repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

(2) The provisions of ORS 65.387 to 65.414 shall apply to all indemnification made by a corporation after October 3, 1989, and all other actions regarding indemnification taken by or on behalf of a corporation or by a court after October 3, 1989, including all indemnification made and other actions taken after October 3, 1989, with respect to claims that arose or matters that occurred prior to October 3, 1989, or pursuant to any provisions of any articles of incorporation, bylaws, resolutions or agreements in effect prior to October 3, 1989.

(3) If a penalty or punishment imposed for violation of a statute repealed by chapter 1010, Oregon Laws 1989, is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

(4) This chapter shall apply to any amendment to a corporation’s articles of incorporation filed after October 3, 1989, even if member approval of such amendment occurred prior to October 3, 1989.

(5) Except as specifically provided in this chapter, nothing in this chapter shall affect any powers the Attorney General may have under other statutes or common law.

[1989 c.1010 §174]



Section 65.967 - Severability.

[1989 c.1010 §175]



Section 65.990 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the Office of the Secretary of State for filing under this chapter.

(2) Signing a false document for filing is a Class A misdemeanor.

[1989 c.1010 §§12,171; 2013 c.158 §31]






Chapter 067 - Partnerships; Limited Liability Partnerships

Section 67.005 - Definitions.

(1) "Business" includes every trade, occupation, profession and commercial activity.

(2) "Debtor in bankruptcy" means a person who is the subject of:

(a) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(b) A comparable order under federal, state or foreign law governing insolvency.

(3) "Dissociated partner" means a partner with respect to whom an event specified in ORS 67.220 has occurred.

(4) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner’s capacity as a partner or to the partner’s transferee.

(5) "Foreign limited liability partnership" means a partnership that:

(a) Is formed under laws other than the law of this state; and

(b) Has the status of a limited liability partnership under those laws.

(6) "Limited liability partnership" means a partnership that has registered under ORS 67.603, and has not registered or qualified in any other jurisdiction other than as a foreign limited liability partnership.

(7) "Partnership" means an association of two or more persons to carry on as co-owners a business for profit created under ORS 67.055, predecessor law, or comparable law of another jurisdiction. A partnership includes a limited liability partnership.

(8) "Partnership agreement" means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(9) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(10) "Partnership interest" or "partner’s interest in the partnership" means all of a partner’s interests in the partnership, including the partner’s transferable interest and all management and other rights.

(11) "Person" means an individual, corporation, business trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, instrumentality or any other legal or commercial entity.

(12) "Professional" means:

(a) Accountants licensed under ORS 673.010 to 673.465 or the laws of another state;

(b) Architects registered under ORS 671.010 to 671.220 or licensed or registered under the laws of another state;

(c) Attorneys licensed under ORS 9.005 to 9.757 or the laws of another state;

(d) Chiropractors licensed under ORS chapter 684 or the laws of another state;

(e) Dentists licensed under ORS chapter 679 or the laws of another state;

(f) Landscape architects licensed under ORS 671.310 to 671.459 or the laws of another state;

(g) Naturopaths licensed under ORS chapter 685 or the laws of another state;

(h) Nurse practitioners licensed under ORS 678.010 to 678.410 or the laws of another state;

(i) Psychologists licensed under ORS 675.010 to 675.150 or the laws of another state;

(j) Physicians licensed under ORS chapter 677 or the laws of another state;

(k) Medical imaging licensees under ORS 688.405 to 688.605 or the laws of another state;

(L) Real estate appraisers licensed under ORS chapter 674 or the laws of another state; and

(m) Other persons providing to the public types of personal service or services substantially similar to those listed in paragraphs (a) to (L) of this subsection that may be lawfully rendered only pursuant to a license.

(13) "Professional service" means the service rendered by a professional.

(14) "Property" means all property, real, personal or mixed, tangible or intangible, or any interest therein.

(15) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, encumbrance, creation of a security interest and any other disposition.

(17) "Transferable interest of a partner in the partnership" means the partner’s share of the profits and losses of the partnership and the partner’s right to receive distributions.

[1997 c.775 §1; 2003 c.14 §25; 2009 c.294 §8; 2009 c.833 §28; 2013 c.129 §22; 2013 c.196 §18]



Section 67.010



Section 67.011 - Filing requirements.

(2) This chapter must require or permit filing the document with the office of the Secretary of State.

(3) The document must contain the information required by this chapter and may contain other information.

(4) The document must be legible.

(5) The document must be in the English language.

(6) A document or report required by this chapter to be filed with the office of the Secretary of State must be executed by one or more partners or by an agent of a partner, if the partner authorizes the agent to execute the document. If the limited liability partnership is in the hands of a receiver, trustee or other court-appointed fiduciary, a document or report must be signed by the receiver, trustee or fiduciary.

(7) The person that executes the document shall state beneath or opposite the signature the person’s name and the capacity in which the person signs. The document may, but is not required to, contain acknowledgment, verification or proof.

(8) If the Secretary of State has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

(9) The document must be delivered to the office of the Secretary of State accompanied by the required fees.

(10) Delivery of a document to the office of the Secretary of State is accomplished only when the office of the Secretary of State actually receives the document.

[Formerly 67.520]



Section 67.014 - Filing, service, copying and certification fees.

[Formerly 67.525]



Section 67.015



Section 67.017 - Effective time and date of document.

(2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.

[Formerly 67.530]



Section 67.020



Section 67.021 - Filing duty of Secretary of State.

(2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, the Secretary of State shall return an acknowledgment of filing to the limited liability partnership or foreign limited liability partnership or its representative.

(3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the limited liability partnership or foreign limited liability partnership or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

(4) The duty of the Secretary of State to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office of the Secretary of State for filing. The filing of or refusal to file a document by the Secretary of State does not:

(a) Affect the validity or invalidity of the document in whole or part; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The refusal by the Secretary of State to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

[Formerly 67.535]



Section 67.024 - Appeal from actions of Secretary of State.

(2) If the Secretary of State revokes the registration of a limited liability partnership or revokes the authorization of a foreign limited liability partnership, the limited liability partnership or foreign limited liability partnership, in addition to any other legal remedy that may be available, shall have the right to appeal from the order pursuant to ORS chapter 183.

[Formerly 67.540]



Section 67.025



Section 67.027 - Evidentiary effect of copy of filed document.

(2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter.

[Formerly 67.545]



Section 67.030 - Certificate of existence or authorization.

(2) A certificate of existence or authorization when issued means that:

(a) The name of the limited liability partnership or the foreign limited liability partnership is registered in this state;

(b) The limited liability partnership is duly registered under the laws of this state or the foreign limited liability partnership is authorized to transact business in this state;

(c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the limited liability partnership or foreign limited liability partnership;

(d) An annual report required by ORS 67.645 has been filed by the Secretary of State within the preceding 14 months; and

(e) A cancellation notice under ORS 67.606 or a withdrawal notice under ORS 67.740 has not been filed by the Secretary of State.

(3) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited liability partnership or foreign limited liability partnership is registered or is authorized to transact business in this state.

[Formerly 67.550]



Section 67.033 - Powers.

[Formerly 67.570]



Section 67.040 - Knowledge and notice.

(2) A person has notice of a fact if the person:

(a) Knows of it;

(b) Has received a notification of it; or

(c) Has reason to know it exists from all the facts known to the person at the time in question.

(3) A person notifies or gives notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

(4) A person receives a notification when the notification:

(a) Comes to the person’s attention; or

(b) Is addressed to the person and is duly delivered at the person’s place of business or at any other place held out by the person as a place for receiving communications.

(5) Except as provided in subsection (6) of this section, a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individual’s attention if the person had exercised reasonable diligence.

(6) A partner’s knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

[Formerly 67.010]



Section 67.042 - Effect of partnership agreement; nonwaivable provisions.

(2) The partnership agreement may not:

(a) Unreasonably restrict the right of access to books and records under ORS 67.150 (2);

(b) Eliminate the duty of loyalty under ORS 67.155 (2) or 67.230 (2)(c), but:

(A) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not unconscionable; or

(B) All the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(c) Unreasonably reduce the duty of care under ORS 67.155 (3) or 67.230 (2)(c);

(d) Eliminate the obligation of good faith and fair dealing under ORS 67.155 (4), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not unconscionable;

(e) Vary the power to dissociate as a partner under ORS 67.225 (1), except to require the notice under ORS 67.220 (1) of this Act to be in writing;

(f) Vary the right of a court to expel a partner in the events specified in ORS 67.220 (5);

(g) Vary the requirement to wind up the partnership business in cases specified in ORS 67.290 (4), (5), (6) or (7);

(h) Choose a governing law not permitted under ORS 67.046 (1) or vary the application of this state’s law with respect to a limited liability partnership or a foreign limited liability partnership pursuant to ORS 67.046 (2) or (3); or

(i) Restrict rights of third parties under this chapter.

[Formerly 67.015]



Section 67.044 - Supplemental principles of law.

(2) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in ORS 82.010.

[Formerly 67.020]



Section 67.046 - Governing law.

(a) The law of the state chosen by the partners to govern if that state bears a reasonable relation to the partners or to the partnership business and affairs; or

(b) If the partners do not choose a governing law under paragraph (a) of this subsection, the law of the state in which the partnership has its principal office from which the partnership conducts its business.

(2) With respect to a limited liability partnership, the law of this state governs the relations among the partners and between the partners and the partnership, and the liability of the partners for obligations of the limited liability partnership.

(3) With respect to a foreign limited liability partnership:

(a) The laws of the state or other jurisdiction under which a foreign limited liability partnership is formed governs the internal affairs of the partnership and the relations among the partners and between the partners and the partnership;

(b) Except as provided in paragraph (c) of this subsection, the liability of a partner of a foreign limited liability partnership for the obligations of the foreign limited liability partnership arising in this state shall be the same as the liability of a partner of a limited liability partnership under ORS 67.105 for the obligations of the limited liability partnership; and

(c) The partners of a foreign limited liability partnership who are professionals who hold licenses to render professional service in this state and who practice more than incidentally in this state shall be personally liable in their capacity as partners to the same extent and in the same manner as provided for shareholders of a foreign professional corporation under ORS 58.185 and 58.187 and as otherwise provided in this chapter.

[Formerly 67.025]



Section 67.050 - Partnership as entity.

(2) A limited liability partnership continues to be the same entity that existed before the filing of a registration under ORS 67.603 and remains the same entity if its registration ceases.

[1997 c.775 §6]



Section 67.055 - Creation of partnership.

(2) A partnership may be created under this chapter, a predecessor statute or a comparable law of another jurisdiction.

(3) An association or entity created under a law other than the laws described in subsection (2) of this section is not a partnership.

(4) In determining whether a partnership is created, the following rules apply:

(a) Factors indicating that persons have created a partnership include:

(A) Their receipt of or right to receive a share of profits of the business;

(B) Their expression of an intent to be partners in the business;

(C) Their participation or right to participate in control of the business;

(D) Their sharing or agreeing to share losses of the business or liability for claims by third parties against the business; and

(E) Their contributing or agreeing to contribute money or property to the business.

(b) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself create a partnership, even if the co-owners share profits made by the use of the property.

(c) The sharing of gross returns does not by itself create a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(d) It is a rebuttable presumption that a person who receives a share of the profits of a business is a partner in the business, unless the profits were received in payment of:

(A) A debt by installments or otherwise;

(B) Wages or other compensation to an employee or independent contractor;

(C) Rent;

(D) Amounts owing to a former partner, a beneficiary, representative or designee of a deceased partner or a partner with a disability, or a transferee of a partnership interest;

(E) Interest or other charge on a loan, whether or not the amount of payment varies with the profits of the business, and whether or not the loan agreement or instrument includes a direct or indirect present or future ownership interest in collateral or rights to income, proceeds or increase in value derived from collateral; or

(F) Consideration for the sale of a business, including goodwill, or other property by installments or otherwise.

(e) An agreement to share losses by the owners of a business is not necessary to create a partnership.

[1997 c.775 §7; 2007 c.70 §16]



Section 67.060 - Partnership property.

[1997 c.775 §8]



Section 67.065 - When property is partnership property.

(a) The partnership; or

(b) One or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(2) Property is acquired in the name of the partnership by a transfer to:

(a) The partnership in its name; or

(b) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(3) It is a rebuttable presumption that property is partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership.

(4) It is a rebuttable presumption that property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership and without use of partnership assets, is separate property, even if used for partnership purposes.

[1997 c.775 §9]



Section 67.070 - General powers of partnership.

[1997 c.775 §10]



Section 67.090 - Partner agent of partnership.

(2) An act of a partner that is not for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership, binds the partnership only if the act was authorized by the other partners.

[1997 c.775 §11]



Section 67.095 - Transfer of partnership property.

(a) Partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the name of the partnership.

(b) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(c) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(2) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under ORS 67.090 and:

(a) As to a subsequent transferee who gave value for property transferred under subsection (1)(a) and (b) of this section, proves that prior to the transfer to the subsequent transferee, the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(b) As to a transferee who gave value for property transferred under subsection (1)(c) of this section, proves that prior to the transfer to the transferee, the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(3) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (2) of this section, from any earlier transferee of the property.

(4) If a person holds all the partners’ interests in the partnership, all the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

[1997 c.775 §12]



Section 67.100 - Partnership liable for partner’s actionable conduct.

(2) If, in the course of the partnership’s business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable to such person for the loss.

[1997 c.775 §13]



Section 67.105 - Partner’s liability.

(2) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person’s admission as a partner.

(3)(a) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner.

(b) Notwithstanding paragraph (a) of this subsection, a partner of a limited liability partnership shall continue to be liable for any obligation of the partnership for which the partner was liable before the partnership became a limited liability partnership.

(c) Nothing in this subsection shall in any way affect or impair the ability of a partner to be released from any such obligation. This subsection applies to a partner’s liability notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under ORS 67.600 (3).

(4) Notwithstanding subsection (3) of this section, the partners of a limited liability partnership who are professionals shall be personally liable in their capacity as partners to the same extent and in the same manner as provided for shareholders of a domestic professional corporation under ORS 58.185 and 58.187 and as otherwise provided in this chapter.

[1997 c.775 §14]



Section 67.110 - Actions by and against partnership and partners.

(2) An action may be brought against the partnership and, to the extent not inconsistent with ORS 67.105, any or all of the partners in the same action or in separate actions.

(3) A judgment against a partnership is not by itself a judgment against a partner.

(4) Except as provided by subsection (5) of this section, a creditor may proceed against one or more partners or their property to satisfy a judgment based on a claim that could have been successfully asserted against the partnership only if:

(a) The partner is personally liable for the claim under ORS 67.105;

(b) A judgment is also obtained against the partner; and

(c) A judgment based on the same claim is obtained against the partnership that:

(A) Has not been reversed or vacated; and

(B) Remains unsatisfied for 90 days after:

(i) The date of entry of the judgment; or

(ii) The date of expiration or termination of the stay, if the judgment is contested by appropriate proceedings and execution on the judgment has been stayed.

(5) Subsection (4) of this section does not prohibit a creditor from proceeding directly against one or more partners who are personally liable for the claim under ORS 67.105 or against their property without first seeking satisfaction from partnership property if:

(a) The partnership is a debtor in bankruptcy;

(b) The creditor and the partnership agreed that the creditor is not required to comply with subsection (4) of this section;

(c) A court orders otherwise, based on a finding that partnership property subject to execution within the state is clearly insufficient to satisfy the judgment or that compliance with subsection (4) of this section is excessively burdensome; or

(d) Liability is imposed on the partner by law or contract independently of the person’s status as a partner.

[1997 c.775 §15]



Section 67.115 - Liability of purported partner.

(2) A person falsely represented to be a partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(3) Except as otherwise provided in subsections (1) and (2) of this section, persons who are not partners to each other are not liable as partners to other persons.

[1997 c.775 §16]



Section 67.140 - Partner’s rights and duties.

(a) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner’s share of the partnership profits; and

(b) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner’s share of the partnership losses.

(2) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner’s share of the profits.

(3) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(4) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(5) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (3) or (4) of this section constitutes a loan to the partnership that accrues interest from the date of the payment or advance.

(6) Except as otherwise provided in subsection (5) of this section, a partner shall not receive interest on the amount of capital contributed to the partnership.

(7) Each partner has equal rights in the management and conduct of the partnership business.

(8) A partner may use or possess partnership property only on behalf of the partnership.

(9) A partner is not entitled to remuneration for services performed for the partnership except for reasonable compensation for services rendered in winding up the business of the partnership.

(10) A person may become a partner only with the consent of all the partners.

(11) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all the partners.

(12) A written partnership agreement may establish classes or groups of one or more partners having certain relative rights, powers and duties, including voting rights, and may provide for the future creation of additional classes or groups of one or more partners having certain relative rights, powers and duties, including voting rights. The rights, powers or duties of a class or group of partners may be senior to those of one or more existing classes or groups of partners.

(13) This section does not affect the obligations of a partnership to other persons under ORS 67.090.

[1997 c.775 §17]



Section 67.145 - Distributions in kind.

[1997 c.775 §18]



Section 67.150 - Partner’s rights and duties with respect to information.

(2) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge covering the costs of labor and material for copies of documents furnished.

(3) Each partner, to the extent of the partner’s knowledge or possession of information, and the partnership shall furnish to a partner and to the legal representative of a deceased partner or partner under legal disability:

(a) Without demand, any information concerning the partnership’s business and affairs reasonably required for the proper exercise of the partner’s rights and duties under the partnership agreement or under this chapter; and

(b) On demand, any other information concerning the partnership’s business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

[1997 c.775 §19]



Section 67.155 - General standards of partner’s conduct.

(2) A partner’s duty of loyalty to the partnership and the other partners includes the following:

(a) To account to the partnership and hold for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(b) Except as provided in subsections (5) and (6) of this section, to refrain from dealing with the partnership in a manner adverse to the partnership and to refrain from representing a person with an interest adverse to the partnership, in the conduct or winding up of the partnership business; and

(c) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(3) A partner’s duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

(4) A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistent with the obligation of good faith and fair dealing.

(5) A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner’s conduct furthers the partner’s own interest.

(6) A partner may lend money to or transact other business with the partnership, provided that any loan or transaction between a partner and the partnership must be:

(a) Fair to the partnership;

(b) Authorized by the partnership agreement; or

(c) Authorized or ratified by a majority of the disinterested partners or by a number or percentage of partners specified in the partnership agreement, after full disclosure of all material facts.

(7) Loans and other transactions between the partnership and a partner are binding on the parties in the same manner as transactions between the partnership and persons who are not partners, subject to other applicable law.

(8) This section also applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

[1997 c.775 §20]



Section 67.160 - Actions by partnership and partners.

(2) A partnership may maintain an action against a partner for a breach of the partnership agreement or for the violation of a duty to the partnership.

(3) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(a) Enforce the partner’s rights under the partnership agreement;

(b) Enforce the partner’s rights under this chapter, including:

(A) The partner’s rights under ORS 67.140, 67.150 or 67.155;

(B) The partner’s right on dissociation to have the partner’s interest in the partnership purchased pursuant to ORS 67.250 or enforce any other right under ORS 67.220 to 67.265; or

(C) The partner’s right to compel a dissolution and winding up of the partnership business under ORS 67.290 or enforce any other right under ORS 67.290 to 67.315; or

(c) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(4) The accrual of and any time limitation on a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

[1997 c.775 §21]



Section 67.165 - Continuation of partnership beyond definite term or particular undertaking.

(2) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership and all partners have notice of such continuation, there is a rebuttable presumption that the partners have agreed that the partnership will continue.

[1997 c.775 §22]



Section 67.190 - Partner not co-owner of partnership property.

[1997 c.775 §23]



Section 67.195 - Partner’s transferable interest in partnership.

[1997 c.775 §24]



Section 67.200 - Transfer of whole or part of partner’s transferable interest.

(a) Is permissible;

(b) Does not by itself cause the partner’s dissociation or a dissolution and winding up of the partnership business; and

(c) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions or to inspect or copy the partnership books or records.

(2) A transferee of a partner’s transferable interest in the partnership has a right:

(a) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(b) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(c) To seek under ORS 67.290 (6) a judicial determination that it is equitable to wind up the partnership business.

(3) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all the partners.

(4) Upon transfer, the transferor retains the rights and duties of a partner other than the transferred interest in profits and losses of the partnership and the right to receive distributions.

(5) A partnership need not give effect to a transferee’s rights under this section until it has notice of the transfer. Upon request, a transferee must furnish to the partnership reasonable proof of the transfer.

(6) A transfer of a partner’s transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

[1997 c.775 §25]



Section 67.205 - Partner’s transferable interest subject to charging order.

(2) A charging order constitutes a lien on the judgment debtor’s transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(3) At any time before foreclosure, an interest charged may be redeemed:

(a) By the judgment debtor;

(b) With property other than partnership property, by one or more of the other partners; or

(c) With partnership property, by one or more of the other partners with the consent of all the partners whose interests are not so charged.

(4) This chapter does not deprive a partner of a right under exemption laws with respect to the partner’s interest in the partnership.

(5) This section provides the exclusive remedy by which a judgment creditor of a partner or partner’s transferee may satisfy a judgment out of the judgment debtor’s transferable interest in the partnership.

[1997 c.775 §26]



Section 67.220 - Events causing partner’s dissociation.

(1) The partnership’s having notice of the partner’s express will to withdraw as a partner or on a later date specified by the partner;

(2) An event agreed to in the partnership agreement as causing the partner’s dissociation;

(3) The partner’s expulsion pursuant to the partnership agreement;

(4) The partner’s expulsion by the unanimous vote of the other partners if:

(a) It is unlawful to carry on the partnership business with that partner;

(b) There has been a transfer of all or substantially all of that partner’s transferable interest in the partnership, other than a transfer for security purposes that has not been foreclosed or a court order charging the partner’s interest that has not been foreclosed;

(c) Within 90 days after the partnership notifies a corporation that is a partner that it will be expelled because it has filed articles of dissolution or the equivalent, has been administratively dissolved or has had its right to conduct business suspended by the jurisdiction of its incorporation, there is no revocation of the articles of dissolution or the administrative dissolution or no reinstatement of its right to conduct business;

(d) Within 90 days after the partnership notifies a limited liability company that is a partner that it will be expelled because it has filed articles of dissolution or the equivalent, has been administratively dissolved or has had its right to conduct business suspended by the jurisdiction of its organization, there is no revocation of the articles of dissolution or the administrative dissolution or no reinstatement of its right to conduct business;

(e) Within 90 days after the partnership notifies a limited partnership that is a partner that it will be expelled because it has filed a certificate of cancellation or the equivalent, has been administratively inactivated or has had its right to conduct business suspended by the jurisdiction of its organization, there is no revocation of the certificate of cancellation or the administrative inactivation or no reinstatement of its right to conduct business; or

(f) A partnership that is a partner has been dissolved and its business is being wound up;

(5) On application by the partnership or another partner, the partner’s expulsion by judicial determination because:

(a) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(b) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under ORS 67.155; or

(c) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) The partner is:

(a) Becoming a debtor in bankruptcy;

(b) Executing an assignment for the benefit of creditors;

(c) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or substantially all of that partner’s property; or

(d) Failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the partner or of all or substantially all of the partner’s property obtained without the partner’s consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(7) In the case of a partner who is an individual:

(a) The partner’s death;

(b) The appointment of a guardian or general conservator for the partner; or

(c) A judicial determination that the partner has otherwise become incapable of performing the partner’s duties under the partnership agreement;

(8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) Termination of the existence of a partner who is not an individual, partnership, limited partnership, limited liability company, corporation, trust or estate.

[1997 c.775 §27]



Section 67.225 - Partner’s power to dissociate; wrongful dissociation.

(2) A partner’s dissociation is wrongful only if:

(a) The dissociation is in breach of an express provision of the partnership agreement; or

(b) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(A) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner’s dissociation under ORS 67.220 (3) to (10) or wrongful dissociation under this subsection;

(B) The partner is expelled by judicial determination under ORS 67.220 (5);

(C) The partner is dissociated by becoming a debtor in bankruptcy; or

(D) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(3) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

[1997 c.775 §28]



Section 67.230 - Effect of partner’s dissociation.

(2) Upon a partner’s dissociation:

(a) The partner’s right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in ORS 67.300;

(b) The partner’s duty of loyalty under ORS 67.155 (2)(c) terminates; and

(c) The partner’s duty of loyalty under ORS 67.155 (2)(a) and (b) and duty of care under ORS 67.155 (3) continue only with regard to matters arising and events occurring before the partner’s dissociation, unless the partner participates in winding up the partnership’s business pursuant to ORS 67.300.

[1997 c.775 §29]



Section 67.250 - Purchase of dissociated partner’s interest.

(2) The buyout price of a dissociated partner’s interest is an amount equal to the fair value of the dissociated partner’s interest in the partnership on the date of the dissociation. If the dissociated partner has a minority interest in the partnership, the buyout price of the dissociated partner’s interest shall not be discounted as a result of such minority interest. Interest must be paid from the date of dissociation to the date of payment.

(3) Damages for wrongful dissociation under ORS 67.225 (2) and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(4) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under ORS 67.255. On application by the partnership or a partner made within 120 days after the date of dissociation, a court may determine that indemnification of the dissociated partner against all partnership liabilities incurred before the dissociation is not equitable based on either:

(a) The financial condition of the partnership on the date of dissociation; or

(b) The dissolution of the partnership within 60 days after the date of dissociation.

(5) If no agreement for the purchase of a dissociated partner’s interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (3) of this section.

(6) If a deferred payment is authorized under subsection (8) of this section, the partnership shall tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (3) of this section, stating the time of payment and the other terms and conditions of the obligation.

(7) The payment or tender required by subsection (5) or (6) of this section must be accompanied by the following:

(a) A statement of partnership assets and liabilities as of the date of dissociation;

(b) The latest available partnership balance sheet and income statement, if any;

(c) An explanation of how the estimated amount of the payment was calculated; and

(d) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (3) of this section or other terms of the obligation to purchase.

(8) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment bears interest but need not be secured unless the dissociated partner demonstrates to the satisfaction of the court that security for the deferred payment is appropriate.

(9) A dissociated partner may maintain an action against the partnership, pursuant to ORS 67.160 (3)(b)(B), to determine the buyout price of that partner’s interest, any offsets under subsection (3) of this section or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay, or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner’s interest and any offset due under subsection (3) of this section and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (8) of this section, the court shall also determine whether security for deferred payment is appropriate and the other terms of the obligation to purchase. The court may assess reasonable attorney fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnership’s failure to tender payment or an offer to pay or to comply with subsection (7) of this section.

[1997 c.775 §30]



Section 67.255 - Dissociated partner’s power to bind and liability to partnership.

(a) The act occurs within six months after the date of dissociation;

(b) The act would have bound the partnership under ORS 67.090 before dissociation;

(c) At the time of entering into the transaction, the other party reasonably believed that the dissociated partner was then a partner and did not have notice of the partner’s dissociation; and

(d) At the time of entering into the transaction, the dissociation had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on.

(2) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (1) of this section.

[1997 c.775 §31; 1999 c.362 §51]



Section 67.260 - Dissociated partner’s liability to other persons.

(2) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a converted or surviving business entity under ORS 67.340 to 67.365, within six months after the partner’s dissociation only if the partner is personally liable for the obligation under ORS 67.105 and, at the time of entering into the transaction:

(a) The other party reasonably believed that the dissociated partner was then a partner;

(b) The other party did not have notice of the partner’s dissociation; and

(c) The dissociation had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on.

(3) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(4) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner’s dissociation but without the partner’s consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

[1997 c.775 §32; 1999 c.362 §52]



Section 67.265 - Continued use of partnership name.

[1997 c.775 §33]



Section 67.290 - Events causing dissolution and winding up of partnership business.

(1) In a partnership at will, the express will of a majority of the partners, excluding any dissociated partner;

(2) In a partnership for a definite term or particular undertaking:

(a) The express will of all the partners, excluding any dissociated partner, to wind up the partnership business; or

(b) The expiration of the term or the completion of the undertaking;

(3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5) On application by a partner, a judicial determination that:

(a) The economic purpose of the partnership is likely to be unreasonably frustrated;

(b) Another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner;

(c) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(d) Other circumstances render a dissolution of the partnership and a winding up of its business equitable;

(6) On application by a transferee of a partner’s transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(a) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(b) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(7) There are no longer two or more partners carrying on as co-owners the business of the partnership for profit.

[1997 c.775 §34]



Section 67.295 - Partnership continues after dissolution.

(2) At any time after the dissolution of a partnership and before the winding up of its business is completed, all the partners, excluding any dissociated partner, may waive the right to have the partnership’s business wound up and the partnership terminated. In that event:

(a) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(b) The rights of a third party accruing under ORS 67.305 (1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

[1997 c.775 §35]



Section 67.300 - Right to wind up partnership business.

(2) The legal representative of the last surviving partner may wind up a partnership’s business.

(3) A person winding up a partnership’s business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership’s business, dispose of and transfer the partnership’s property, discharge the partnership’s liabilities, distribute the assets of the partnership pursuant to ORS 67.315, settle disputes by mediation, arbitration or otherwise, and perform other necessary acts.

[1997 c.775 §36]



Section 67.305 - Partner’s power to bind partnership after dissolution.

(1) Is appropriate for winding up the partnership business; or

(2) Would have bound the partnership under ORS 67.090 before dissolution, if:

(a) The other party to the transaction did not have notice of the dissolution; and

(b) The dissolution had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on.

[1997 c.775 §37]



Section 67.310 - Partner’s liability to other partners after dissolution.

(2) A partner who, with knowledge of the dissolution, incurs a partnership liability under ORS 67.305 (2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

[1997 c.775 §38]



Section 67.315 - Settlement of accounts and contributions among partners.

(2) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners’ accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner’s account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner’s account, but excluding from the calculation of such excess, charges attributable to an obligation for which the partner is not personally liable under ORS 67.105.

(3) If a partner fails to contribute the full amount the partner is personally obligated to contribute under subsection (2) of this section, all the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under ORS 67.105. A partner or partner’s legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner’s share of the partnership obligations for which the partner is personally liable under ORS 67.105.

(4) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement for which the partner is personally liable under ORS 67.105.

(5) The estate of a deceased partner is liable for the partner’s obligation to contribute to the partnership.

(6) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner’s obligation to contribute to the partnership.

[1997 c.775 §39]



Section 67.340 - Definitions for ORS 67.340 to 67.365.

(1) "Business entity" means:

(a) Any of the following for-profit entities:

(A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

(B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

(C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

(D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by this chapter, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

(E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

(b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

(2) "General partner" means a partner in a partnership and a general partner in a limited partnership.

(3) "Limited partner" means a limited partner in a limited partnership.

(4) "Limited partnership" means a limited partnership created under ORS chapter 70, predecessor law or comparable law of another jurisdiction.

(5) "Organizational document" means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

(a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

(b) In the case of a limited liability company, articles of organization;

(c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

(d) In the case of a limited partnership, a certificate of limited partnership.

(6) "Owner" means a:

(a) Shareholder of a corporation or of a professional corporation;

(b) Member or shareholder of a cooperative;

(c) Member of a limited liability company;

(d) Partner of a partnership; and

(e) Partner of a limited partnership.

(7) "Partner" includes both a general partner and a limited partner.

[1997 c.775 §40; 1999 c.362 §40; 2003 c.80 §28]



Section 67.342 - Conversion.

(b) A partnership organized under this chapter may be converted to another business entity organized under the laws of this state if the statutes that govern the other business entity permit the conversion.

(c) A business entity may perform a conversion described in paragraph (a) or (b) of this subsection by approving a plan of conversion and filing articles of conversion.

(2) A partnership organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

(a) The laws of the other jurisdiction permit the conversion;

(b) The converting partnership approves a plan of conversion;

(c) Articles of conversion are filed in this state;

(d)(A) The converted business entity submits an application for filing to the Secretary of State to transact business as a foreign business entity of the type into which the business entity converted unless the converted business entity does not intend to continue to transact business in this state; and

(B) The converted business entity meets all other requirements the laws of this state prescribe for authorization to transact business as a foreign business entity of the type into which the business entity converted; and

(e) The partnership complies with any requirements that the laws of the other jurisdiction impose with respect to the conversion.

(3) The plan of conversion must set forth:

(a) The name and type of the business entity prior to conversion;

(b) The name and type of the business entity after conversion;

(c) A summary of the material terms and conditions of the conversion;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

(e) If the business entity after conversion is not a partnership, any additional information that the statutes that govern converted business entities of the type into which the business entity converted require in the organizational document of the converted business entity.

(4) The plan of conversion may set forth other provisions relating to the conversion.

[1999 c.362 §42; 2001 c.315 §18; 2003 c.80 §22; 2011 c.147 §17]



Section 67.344 - Action on plan of conversion.

(a) In the case of a partnership, by all of the partners, unless a lesser vote is provided in the partnership agreement; and

(b) In the case of a business entity other than a partnership, as provided by the statutes governing that business entity.

(2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

(a) By a partnership that planned to convert to another business entity, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, by a vote of the partners; and

(b) By a business entity other than a partnership that planned to convert to a partnership, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §43]



Section 67.345



Section 67.346 - Articles and plan of conversion.

(a) File articles of conversion that state the name and type of business entity that existed before conversion, the name and type of business entity that will exist after conversion and the names and addresses of at least two partners; and

(b) File a plan of conversion or, in lieu of a plan of conversion, a written declaration that:

(A) Identifies an address for an office of the converted entity where the plan of conversion is on file; and

(B) States that the converted entity will provide any owner with a copy of the plan of conversion upon request and at no cost.

(2) The conversion takes effect at the later of the date and time determined in accordance with ORS 67.017 or the date and time determined under the statutes that govern the business entity that is not a partnership.

[1999 c.362 §44; 2001 c.315 §10; 2015 c.28 §8]



Section 67.348 - Effect of conversion; entity existence continues; assumed business name.

(a) The business entity continues its existence despite the conversion;

(b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

(c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

(d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

(e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

(f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

(A) As to obligations incurred prior to conversion, according to the laws applicable prior to conversion, except as provided in paragraph (g) of this subsection; and

(B) As to obligations incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (h) of this subsection;

(g) If the converting business entity is a partnership other than a limited liability partnership and its obligations incurred before the conversion are not satisfied by the converted business entity, the persons who were partners of the converting business entity immediately before the effective date of the conversion shall contribute the amount necessary to satisfy the converting business entity’s obligations in the manner provided in ORS 67.315 as if the converting business entity were dissolved;

(h) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership or a foreign limited partnership, and was personally liable for the business entity’s obligations, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s obligations incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

(i) The registrants of an assumed business name that is used as the name of a partnership that is a converting business entity shall file an application to cancel the registration under ORS chapter 648, and the converted business entity, if it intends to continue using the name, shall file an assumed business name registration for the name under ORS chapter 648.

(2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

(a) Any partner who did not vote in favor of the conversion is deemed to have dissociated from the partnership effective immediately before the conversion unless, within 60 days after the later of the effective date of the conversion or the date the partner receives notice of the conversion, the partner notifies the partnership of the partner’s desire not to dissociate. A dissociation under this paragraph is not a wrongful withdrawal; and

(b) In the case of owners of business entities other than partnerships, the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

[1999 c.362 §45; 2001 c.315 §5]



Section 67.350



Section 67.355



Section 67.360 - Merger.

(a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

(b) A plan of merger is approved by each business entity that is a party to the merger;

(c) Articles of merger are filed in this state; and

(d) The partnership complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

(2) The plan of merger shall set forth:

(a) The name and type of each business entity planning to merge;

(b) The name and type of the business entity that will survive;

(c) A summary of the material terms and conditions of the merger;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

(e) If any party is a business entity other than a partnership, any additional information required for a merger by the statutes governing that business entity.

(3) The plan of merger may set forth:

(a) Amendments to the partnership agreement of a partnership and, if applicable, its registration as a limited liability partnership if the partnership is the surviving business entity; and

(b) Other provisions relating to the merger.

[1997 c.775 §44; 1999 c.362 §46; 2001 c.315 §19; 2003 c.80 §23]



Section 67.362 - Action on plan of merger.

(a) In the case of a partnership, by unanimous vote of the partners, or by the number or percentage specified for merger in its partnership agreement; and

(b) In the case of a business entity other than a partnership, as provided by the statutes governing that business entity.

(2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

(a) By the partnership, without further action by the partners, in accordance with the procedure set forth in the plan of merger or the partnership agreement; and

(b) By a party to the merger that is not a partnership, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §47]



Section 67.364 - Articles and plan of merger.

(a) Articles of merger that set forth the name and type of each business entity that intends to merge and the name and type of the business entity that will survive the merger, except that no filing is required if all of the parties to the merger are partnerships that have not registered as limited liability partnerships;

(b) A plan of merger or, in lieu of a plan of merger, a written declaration that:

(A) Identifies an address for an office of the surviving entity where the plan of merger is on file; and

(B) States that the surviving entity will provide any owner of any constituent entity with a copy of the plan of merger upon request and at no cost; and

(c) A written declaration that states that each business entity that is a party to the merger duly authorized and approved the plan of merger in accordance with ORS 67.360.

(2) The merger takes effect on the later of the date and time determined in accordance with ORS 67.017 or the date and time determined under the statutes that govern any party to the merger that is a business entity other than a partnership.

[1999 c.362 §48; 2015 c.28 §9]



Section 67.365 - Effect of merger.

(a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

(b) The title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

(c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

(d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

(e) If a partnership is the surviving business entity, its partnership agreement is amended to the extent provided in the plan of merger;

(f) The shares or other ownership interests of each partner or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

(g) Liability of an owner for obligations of a business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

(A) As to obligations incurred prior to merger, according to the laws applicable prior to merger, except as provided in paragraph (h) of this subsection; and

(B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (i) of this subsection;

(h) If a party to the merger is a partnership other than a limited liability partnership and its obligations incurred before the merger are not satisfied by the surviving business entity, the persons who were partners of the merging partnership immediately before the effective date of the merger shall contribute the amount necessary to satisfy the merging business entity’s obligation to the surviving business entity in the manner provided in ORS 67.315 as if the merged party were dissolved; and

(i) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership or a foreign limited partnership, and was personally liable for the business entity’s obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger.

(2) Owners of the business entity that merged are entitled to the rights provided in the plan of merger and:

(a) Any partner who did not vote in favor of the merger is deemed to have dissociated from the partnership effective immediately before the merger unless, within 60 days after the later of the effective date of the merger or the date the partner receives notice of the merger, the partner notifies the partnership of the partner’s desire not to dissociate. A dissociation under this paragraph is not a wrongful withdrawal; and

(b) In the case of owners of business entities other than partnerships, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

(3) The registration of an assumed business name of a business entity under ORS chapter 648 shall not be affected by the merger.

[1997 c.775 §45; 1999 c.362 §49]



Section 67.370



Section 67.500



Section 67.520



Section 67.525



Section 67.530



Section 67.535



Section 67.540



Section 67.545



Section 67.550



Section 67.570



Section 67.590



Section 67.595



Section 67.600 - Eligibility for registration as a limited liability partnership; required vote.

(a) Renders professional service; or

(b) Is affiliated with a limited liability partnership or a foreign limited liability partnership that renders professional service and renders services related to or complementary to the professional service rendered by, or provides services or facilities to, the limited liability partnership or foreign limited liability partnership that renders professional service.

(2) For purposes of subsection (1) of this section, a partnership is affiliated with a limited liability partnership or foreign limited liability partnership that renders professional services if:

(a) At least a majority of partners in one partnership are partners in the other partnership;

(b) At least a majority of the partners in each partnership also are partners or hold interest in another person and each partnership renders services pursuant to an agreement with such other person; or

(c) One partnership directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the other partnership.

(3) The terms and conditions by which a partnership becomes a limited liability partnership and a decision to cancel registration as a limited liability partnership must be approved by either:

(a) The vote of the partners necessary to amend the partnership agreement; or

(b) In the case of a partnership agreement that includes provisions that expressly address the obligations of partners to make contributions to cover partnership losses, the vote of the partners necessary to amend such provisions.

[Formerly 67.500]



Section 67.603 - Application for registration; effective date; fee; duration of status as limited liability partnership.

(2) The application for registration shall set forth the following information:

(a) The name of the partnership;

(b) The address, including street and number, and mailing address, if different, of the principal office from which the partnership conducts its business;

(c) A mailing address to which notices as required by this chapter may be mailed until an address has been designated by the limited liability partnership in its annual report;

(d) A brief statement describing the primary business activity of the partnership and, for a partnership rendering a professional service or services, the professional service or services to be rendered through the partnership;

(e) A representation by the partner or partners executing the application for registration that the application for registration has been approved by a vote of the partners as required by ORS 67.600 (3); and

(f) The names and addresses of at least two partners of the partnership.

(3) The application for registration may set forth any other provisions, not inconsistent with law, that the partnership may decide to include in the application.

(4) The filing of an application for registration establishes that the partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(5) The status of the partnership as a limited liability partnership is effective upon filing of the application for registration or, if applicable, upon the delayed effective time and date set forth in the application for registration in accordance with ORS 67.017, and the payment of the required fee. The status remains effective, regardless of changes in the partnership, until the registration is voluntarily canceled pursuant to ORS 67.606 or the registration is revoked pursuant to ORS 67.660. The cancellation or revocation of the registration shall not affect the personal liability of any partner with respect to any obligations of the limited liability partnership that are incurred by the limited liability partnership prior to the effective date of the cancellation or revocation of the registration.

(6) A partnership that is a limited liability partnership on January 1, 1998, shall not be required to file a new registration by reason of this chapter to continue its status as a limited liability partnership.

[Formerly 67.590]



Section 67.606 - Cancellation of registration; effect.

(2) The cancellation notice shall contain:

(a) The name of the limited liability partnership;

(b) The date of filing of the initial application for registration;

(c) A statement that the registration of the partnership as a limited liability partnership is being canceled; and

(d) A representation by the partner or partners executing the cancellation notice that the cancellation has been approved by a vote of the partners as required by ORS 67.600 (3).

(3) A cancellation notice terminates the status of the partnership as a limited liability partnership as of the date of filing the cancellation notice or a later effective date specified in the cancellation notice.

[Formerly 67.595]



Section 67.610 - Effect of changes in partnership on limited liability partnership status and liability of partners; amendment of application for registration.

(2) The dissolution or winding up of a limited liability partnership does not affect the liability of a partner under ORS 67.105 for any obligation incurred while the partnership was a limited liability partnership.

(3) The status of a partnership as a limited liability partnership is not affected by errors in the information stated in an application for registration. The partnership shall correct any errors in the application by amending its registration in accordance with subsection (4) of this section.

(4) Consistent with the provisions of this chapter, a limited liability partnership may amend its application for registration at any time. A limited liability partnership amending its application shall deliver the amendment to the office of the Secretary of State for filing. The amendment shall contain:

(a) The name of the limited liability partnership;

(b) The date of filing of the initial application for registration;

(c) The text of each amendment adopted; and

(d) The date of adoption of each amendment.

(5) An amendment of an application for registration is effective when filed or at a later effective date specified in the amendment.

[1997 c.775 §58]



Section 67.615 - Distributions to partners.

(a) The partnership would be able to pay its debts as they become due in the ordinary course of business; and

(b) The fair value of the total assets of the partnership would equal or exceed its total liabilities.

(2) The partners of a limited liability partnership may base a determination that a distribution is not prohibited under subsection (1) of this section either on:

(a) Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

(b) A fair valuation or other method that is reasonable in the circumstances.

(3) For purposes of this section, the amount, if any, by which a liability as to which the recourse of creditors is limited to specific property of the limited liability partnership exceeds the fair value of such specific property shall be disregarded as a liability of the partnership.

(4) This section shall not apply to distributions to the partners that are regularly and customarily paid and constitute reasonable compensation for services performed by the partners in the business of the partnership.

(5) If a partner receives a distribution in violation of the partnership agreement or this section, the partner is liable to the limited liability partnership for a period of two years after the receipt of such distribution for that portion of the distribution that violates the partnership agreement or this section.

[1997 c.775 §60]



Section 67.625 - Limited liability partnership name.

(2) A limited liability partnership name shall not contain the word "cooperative," "corporation," "corp.," "incorporated," "Inc.," "limited partnership," "L.P.," "LP," "Ltd.," "limited liability company," "L.L.C." or "LLC" or any abbreviation or derivation of any of the terms used in this subsection.

(3) A limited liability partnership name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

(4) A limited liability partnership name shall be distinguishable upon the records of the office of the Secretary of State from any other limited liability partnership name, limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

(5) Notwithstanding subsection (4) of this section, a limited liability partnership that renders professional service may use as its name all or some of the names of individual present or former partners of the partnership or a predecessor partnership, as permitted by the applicable rules of ethics and by the applicable statutory or regulatory provisions governing the rendering of such professional service. The limited liability partnership name need not satisfy the requirement of subsection (4) of this section if the partnership delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the partnership has a prior or concurrent right to use the partnership name in this state.

(6) A limited liability partnership shall not transact business under an assumed business name unless the assumed business name contains the words or the abbreviation required by subsection (1) of this section and the assumed business name is registered in accordance with ORS chapter 648.

(7) A limited liability partnership is not required to register the name of the limited liability partnership as an assumed business name under ORS chapter 648 as long as its status as a limited liability partnership is effective.

(8) The name of a partnership that is not a limited liability partnership or a foreign limited liability partnership and the name of any corporation, limited liability company or other form of entity shall not contain the word "limited liability partnership" or the abbreviation "L.L.P." or "LLP" or any abbreviation or derivation of any of the terms used in this subsection.

(9) The provisions of this section do not:

(a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

(b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

[1997 c.775 §59]



Section 67.635 - Service of process on limited liability partnership.

[1997 c.775 §61]



Section 67.645 - Annual report; updates; rules.

(a) The name of the limited liability partnership and the state or country under whose law the limited liability partnership is registered or qualified as a limited liability partnership;

(b) The address, including street and number, and mailing address, if different, of the principal office from which the limited liability partnership conducts the limited liability partnership’s business;

(c) The names and addresses of at least two partners of the limited liability partnership;

(d) A brief statement describing the primary business activity of the limited liability partnership; and

(e) Additional identifying information that the Secretary of State may require by rule.

(2) The information contained in the annual report must be current within 30 days before the report is due.

(3) The Secretary of State shall mail the annual report form to any address shown for the limited liability partnership or foreign limited liability partnership in the current records of the office of the Secretary of State. The failure of the limited liability partnership or foreign limited liability partnership to receive the annual report form from the Secretary of State does not relieve the limited liability partnership or foreign limited liability partnership of the limited liability partnership’s or foreign limited liability partnership’s duty under this section to deliver an annual report to the office.

(4) If an annual report does not contain the information this section requires, the Secretary of State shall notify the reporting limited liability partnership or foreign limited liability partnership in writing and return the report to the limited liability partnership or foreign limited liability partnership for correction. The limited liability partnership or foreign limited liability partnership must correct the error within 45 days after the Secretary of State gives the notice.

(5)(a) A limited liability partnership or foreign limited liability partnership may update information that is required or permitted in an annual report filing at any time by delivering to the office of the Secretary of State for filing:

(A) An amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary; or

(B) A statement with the change if the update occurs before the limited liability partnership or foreign limited liability partnership files the first annual report.

(b) The amendment to the annual report filed under paragraph (a) of this subsection must set forth:

(A) The name of the limited liability partnership or foreign limited liability partnership as shown on the records of the office; and

(B) The information as changed.

[1997 c.775 §62; 1999 c.86 §21; 2007 c.186 §10; 2011 c.147 §18]



Section 67.655 - Grounds for administrative revocation.

(1) The limited liability partnership does not pay when due any fees imposed by this chapter; or

(2) The limited liability partnership does not deliver its annual report to the Secretary of State when due.

[1997 c.775 §63]



Section 67.660 - Procedure for and effect of administrative revocation.

(2) If the limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State within 45 days after notice is given that each ground determined by the Secretary of State does not exist, the Secretary of State shall revoke the registration of the partnership as a limited liability partnership.

[1997 c.775 §64]



Section 67.665 - Reinstatement following administrative revocation.

(a) State the name of the limited liability partnership and the effective date of the administrative revocation of the limited liability partnership’s registration as a limited liability partnership; and

(b) State that the ground or grounds for revocation either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited liability partnership’s name satisfies the requirements of ORS 67.625, the Secretary of State shall reinstate the registration of the limited liability partnership.

(3) When effective, the reinstatement relates back to and takes effect as of the effective date of the administrative revocation and the partnership’s status as a limited liability partnership continues as if the administrative revocation had never occurred.

(4) The Secretary of State may waive the requirement under subsection (1) of this section that the limited liability partnership apply for reinstatement within five years after the date of administrative revocation if the limited liability partnership requests the waiver and provides evidence of the limited liability partnership’s continued existence as an active concern during the period of administrative revocation.

[1997 c.775 §65; 2011 c.147 §19]



Section 67.670 - Appeal from denial of reinstatement.

(2) The limited liability partnership may appeal the denial of reinstatement pursuant to the provisions of ORS chapter 183.

[1997 c.775 §66]



Section 67.680 - Interstate application.

(2) It is the intent of the Legislative Assembly that the legal existence of limited liability partnerships governed by the laws of this state that are registered under ORS 67.603 be recognized outside the boundaries of this state and that the laws of this state governing such limited liability partnerships transacting business outside this state be granted the protection of full faith and credit under the Constitution of the United States.

[1997 c.775 §67]



Section 67.700 - Authority to transact business.

(2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

(a) Maintaining, defending or settling any proceeding;

(b) Holding meetings of the partners or carrying on other activities concerning the internal affairs of the partnership;

(c) Maintaining bank accounts;

(d) Selling through independent contractors;

(e) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(f) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

(g) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(h) Owning, without more, real or personal property;

(i) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature; or

(j) Transacting business in interstate commerce.

(3) The list of activities in subsection (2) of this section is not exhaustive.

[1997 c.775 §68]



Section 67.705 - Consequences of transacting business without authority.

(2) The successor to a foreign limited liability partnership that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign limited liability partnership or its successor obtains authorization from the Secretary of State to transact business in this state.

(3) A court may stay a proceeding commenced by a foreign limited liability partnership or its successor or assignee until it determines whether the foreign limited liability partnership or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign limited liability partnership or its successor obtains the authorization.

(4) A foreign limited liability partnership that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon the foreign limited liability partnership had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

(5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign limited liability partnership to obtain authority to transact business in this state does not:

(a) Impair the validity of its acts or prevent it from defending any proceeding in this state; or

(b) Result in a waiver of limitations on personal liability of the partners of the foreign limited liability partnership.

[1997 c.775 §69]



Section 67.710 - Application for authority to transact business; effective date of authorization.

(a) The name of the foreign limited liability partnership or, if the name the foreign limited liability partnership uses is unavailable for filing in this state, another name that satisfies the requirements of ORS 67.730;

(b) The name of the state or country under whose law the foreign limited liability partnership is registered and the date of registration;

(c) The foreign limited liability partnership’s registry number in the state or country under the laws of which the foreign limited liability partnership is registered;

(d) The address, including street and number, and mailing address, if different, of the foreign limited liability partnership’s principal office;

(e) A mailing address to which notices required by this chapter may be mailed;

(f) A brief statement describing the primary business activity of the foreign limited liability partnership; and

(g) The names and addresses of at least two partners of the foreign limited liability partnership.

(2)(a) Except as provided in paragraph (b) of this subsection, the foreign limited liability partnership shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of limited liability partnership records in the state or country under whose law the foreign limited liability partnership is registered.

(b) A foreign limited liability partnership need not submit a certificate of existence or document in accordance with paragraph (a) of this subsection if the official who has custody of limited liability partnership records in the state or country under whose law the foreign limited liability partnership is registered provides free access via the Internet to a searchable database that contains evidence of limited liability partnership registrations.

(3) The foreign limited liability partnership is authorized by the Secretary of State to transact business in this state upon the filing of the application for authorization, or if applicable, upon the delayed effective time and date set forth in the application for authorization in accordance with ORS 67.017, and the payment of the required fee. The authorization shall remain effective until the authorization is voluntarily withdrawn pursuant to ORS 67.740 or the authorization is revoked pursuant to ORS 67.755.

[1997 c.775 §70; 2007 c.186 §11; 2011 c.147 §20]



Section 67.715 - Amendment to application for authority.

(a) Its name as shown on the records of the office of the Secretary of State; or

(b) The address of its principal office.

(2) The amendment to the application for authorization shall set forth its name shown on the records of the office of the Secretary of State and the text of each amendment. The name as changed must satisfy the requirements of ORS 67.730.

[1997 c.775 §71]



Section 67.720 - Limitations applicable to foreign limited liability partnerships.

(2) Notwithstanding subsection (1) of this section, a foreign limited liability partnership shall not be authorized or permitted to exercise any powers or purposes or conduct any business or affairs in this state that a limited liability partnership is proscribed from exercising, pursuing or undertaking in this state.

[1997 c.775 §72]



Section 67.730 - Name of foreign limited liability partnership.

(2) The name of the foreign limited liability partnership must contain the words or the abbreviation required by ORS 67.625 unless the name contains some other word, phrase or abbreviation that the laws of the state or country under whose laws the foreign limited liability partnership is registered require to denote a limited liability partnership. A foreign limited liability partnership shall not transact business in this state under an assumed business name unless the assumed business name contains the words or the abbreviation required by ORS 67.625 and the assumed business name is registered in accordance with ORS chapter 648.

(3) If a limited liability partnership name, limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office of the Secretary of State is not distinguishable on the records of the office of the Secretary of State from the name of the foreign limited liability partnership, the Secretary of State shall not authorize the foreign limited liability partnership to transact business in this state unless the foreign limited liability partnership states its name on the application for authority to transact business in this state as (name under which created), a limited liability partnership of (state or country under whose laws the foreign limited liability partnership is registered), the entirety of which shall be the real and true name of the foreign limited liability partnership in this state under ORS chapter 648.

(4) Notwithstanding subsection (3) of this section, a foreign limited liability partnership that renders professional service may use as its name all or some of the names of individual present or former partners of the partnership or a predecessor partnership, as permitted by the applicable rules of ethics and by the applicable statutory or regulatory provisions governing the rendering of such professional service.

(5) If a foreign limited liability partnership authorized to transact business in this state changes its name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and amends its application for authorization in accordance with ORS 67.715.

[1997 c.775 §73]



Section 67.740 - Withdrawal of foreign limited liability partnership.

(a) The name of the foreign limited liability partnership and the name of the state or country under whose law it is registered; and

(b) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

(2) A withdrawal notice terminates the active status of the partnership as a foreign limited liability partnership as of the date of filing the notice or a later date specified in the notice.

[1997 c.775 §74]



Section 67.750 - Grounds for revocation.

(1) The foreign limited liability partnership does not deliver its annual report to the office of the Secretary of State within the time prescribed by this chapter; or

(2) The foreign limited liability partnership does not pay within the time prescribed by this chapter any fees imposed by this chapter.

[1997 c.775 §75]



Section 67.755 - Procedure for and effect of revocation.

(2) If the foreign limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the authority of the foreign limited liability partnership.

(3) The authority of a foreign limited liability partnership to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

(4) The Secretary of State’s revocation of a foreign limited liability partnership’s authority to transact business in this state appoints the Secretary of State as the foreign limited liability partnership’s agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability partnership was authorized to transact business in this state.

[1997 c.775 §76]



Section 67.760 - Appeal from revocation.

[1997 c.775 §77]



Section 67.765 - Reinstatement of authority.

(a) State the name of the foreign limited liability partnership and the effective date its authority was revoked; and

(b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the foreign limited liability partnership’s name satisfies the requirements of ORS 67.730, the Secretary of State shall reinstate the authority.

(3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation of authority and the foreign limited liability partnership resumes carrying on its business as if the revocation of authority had never occurred.

[1997 c.775 §78]



Section 67.770 - Action by Attorney General.

[1997 c.775 §79]



Section 67.800 - Uniformity of application and construction.

[1997 c.775 §80]



Section 67.805 - Severability.

[1997 c.775 §82]



Section 67.810 - Partnership subject to amendment or repeal of chapter.

[1997 c.775 §83]



Section 67.815 - Short title.

[1997 c.775 §81]



Section 67.990 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the office of the Secretary of State for filing under this chapter.

(2) Signing a false document for filing is a Class A misdemeanor.

[2013 c.158 §8]






Chapter 068 - (Former Provisions)

Section 68.330



Section 68.340



Section 68.350



Section 68.360



Section 68.410



Section 68.420



Section 68.430



Section 68.440



Section 68.450



Section 68.510



Section 68.520



Section 68.530



Section 68.540



Section 68.550



Section 68.560



Section 68.570



Section 68.580



Section 68.590



Section 68.600



Section 68.610



Section 68.620



Section 68.630



Section 68.640



Section 68.650



Section 68.670



Section 68.675



Section 68.680



Section 68.685



Section 68.690



Section 68.695



Section 68.700



Section 68.705



Section 68.710



Section 68.715



Section 68.720



Section 68.725



Section 68.730



Section 68.735



Section 68.740



Section 68.745



Section 68.750



Section 68.755



Section 68.760



Section 68.765



Section 68.770



Section 68.775



Section 68.780



Section 68.785



Section 68.790






Chapter 069 - (Former Provisions)

Section 69.010



Section 69.020



Section 69.030



Section 69.040



Section 69.050



Section 69.060



Section 69.070



Section 69.080



Section 69.090



Section 69.100



Section 69.110



Section 69.120



Section 69.130



Section 69.150



Section 69.160



Section 69.170



Section 69.180



Section 69.190



Section 69.200



Section 69.210



Section 69.220



Section 69.230



Section 69.240



Section 69.250



Section 69.251



Section 69.260



Section 69.270



Section 69.280



Section 69.290



Section 69.300



Section 69.310



Section 69.311



Section 69.320



Section 69.330



Section 69.340



Section 69.350



Section 69.360



Section 69.365



Section 69.370



Section 69.380



Section 69.390



Section 69.400



Section 69.410



Section 69.420



Section 69.430



Section 69.431



Section 69.440



Section 69.450



Section 69.460



Section 69.470



Section 69.475



Section 69.480



Section 69.490



Section 69.500



Section 69.510



Section 69.520



Section 69.530






Chapter 070 - Limited Partnerships

Section 70.005 - Definitions.

(1) "Certificate of limited partnership" means the certificate referred to in ORS 70.075, and the certificate as amended, articles of conversion and articles of merger.

(2) "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, that a partner contributes to a limited partnership in the capacity as a partner.

(3) "Corporation" or "domestic corporation" means a corporation for profit incorporated under ORS chapter 60.

(4) "Domestic limited liability company" means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

(5) "Domestic nonprofit corporation" means a corporation not for profit incorporated under ORS chapter 65.

(6) "Domestic professional corporation" means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

(7) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in ORS 70.180.

(8) "Foreign corporation" means a corporation for profit incorporated under laws other than the laws of this state.

(9) "Foreign limited liability company" means an entity that is an unincorporated association organized under laws other than the laws of this state and that is organized under a statute under which an association may be formed that affords to each of the entity’s members limited liability with respect to liabilities of the entity.

(10) "Foreign limited partnership" means a partnership formed under laws other than the laws of this state and having as partners one or more general partners and one or more limited partners.

(11) "Foreign nonprofit corporation" means a corporation not for profit organized under laws other than the laws of this state.

(12) "Foreign professional corporation" means a professional corporation organized under laws other than the laws of this state.

(13) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

(14) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

(15) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this state and having one or more general partners and one or more limited partners.

(16) "Partner" means a limited or general partner.

(17) "Partnership agreement" means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of the business of the limited partnership.

(18) "Partnership interest" means a partner’s share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(19) "Person" means an individual, partnership, limited partnership (domestic or foreign), association or corporation.

[1985 c.677 §2; 1987 c.414 §65; 1987 c.543 §1; 1999 c.362 §53; 2001 c.315 §36; 2005 c.107 §5; 2009 c.14 §5; 2009 c.294 §9]



Section 70.010 - Name of limited partnership; registration of assumed business name; application of other law.

(a) Shall contain without abbreviation the words "limited partnership."

(b) May not contain the name of a limited partner unless:

(A) The name is also the name of a general partner or the corporate name of a corporate general partner; or

(B) The business of the limited partnership had been carried on under that name before the admission of that limited partner.

(c) Must be distinguishable upon the records of the Office of Secretary of State from any other limited partnership or corporate name, including any reserved name or registered corporate name or assumed business name of active record in the Office of Secretary of State. However, the Secretary of State may accept for filing a certificate of limited partnership containing a name that otherwise may not be accepted under this subsection if the applicant submits for filing to the Office of Secretary of State a certified copy of a final judgment or order entered by a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the limited partnership name in this state.

(d) May not contain the words "incorporated" or "corporation" or any abbreviation or derivative thereof.

(e) Shall be written using letters of the English alphabet and may include numerals and incidental punctuation.

(2) If a limited partnership carries on, conducts or transacts business in this state under an assumed business name, the assumed business name must be registered under ORS chapter 648.

(3) Nothing in this section abrogates or limits the law as to unfair competition or unfair trade practices or derogates from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and to protect trade names.

[1985 c.677 §3; 1987 c.543 §2]



Section 70.015 - Reservation of limited partnership name.

(a) Any person intending to organize a limited partnership under ORS 70.075 and to adopt that name.

(b) Any domestic limited partnership or any foreign limited partnership registered in this state that in either case intends to adopt that name.

(c) Any foreign limited partnership intending to register in this state and adopt that name.

(d) Any person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

(2) A person who desires to reserve a limited partnership name shall submit to the Office of Secretary of State a signed application that specifies the limited partnership name and states the name and address of the person for whom the name is reserved. If the Secretary of State finds that the limited partnership name conforms to ORS 70.010, the Secretary of State shall reserve the limited partnership name for the applicant for a period of 120 days. The applicant for whom a name is reserved may transfer the reservation to any other person by executing and submitting for filing to the Office of Secretary of State a notice of the transfer, specifying the name and address of the transferee.

[1985 c.677 §4; 1991 c.132 §6]



Section 70.020 - Office in state.

[1985 c.677 §5]



Section 70.025 - Registered agent; registered office; changing agent.

(b) The registered agent must be:

(A) An individual resident of this state who has a business office in this state;

(B) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation that has a business office in this state; or

(C) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation that is authorized to transact business in this state and has a business office in this state.

(2) A domestic or foreign limited partnership and the general partners of the domestic or foreign limited partnership may change the registered agent of the domestic or foreign limited partnership by submitting for filing to the Office of Secretary of State a statement described in this subsection. The statement must be executed by a general partner. Filing the statement immediately terminates the existing registered agent and establishes the newly appointed registered agent as the registered agent of the domestic or foreign limited partnership and the general partners of the domestic or foreign limited partnership. The statement must include:

(a) The name of the domestic or foreign limited partnership and the name and address of each general partner of the domestic or foreign limited partnership; and

(b) The name of the successor registered agent and the physical street address of the registered agent’s business office in this state.

[1985 c.677 §5a; 1987 c.543 §3; 2001 c.315 §31; 2013 c.158 §32]



Section 70.030 - Change of address and resignation procedures for registered agent.

(a) The name and address of the domestic or foreign limited partnership and each general partner thereof;

(b) The new street address of the registered agent’s business office in this state; and

(c) A declaration that a copy of the statement has been mailed to the domestic or foreign limited partnership and each general partner thereof.

(2) A person may resign as the registered agent of the domestic or foreign limited partnership and the general partners thereof by executing and submitting for filing to the Office of Secretary of State a statement of resignation and giving notice in the form of a copy of the statement to the domestic or foreign limited partnership. The resignation shall be effective on the 31st day after the date on which the statement is filed, unless the domestic or foreign limited partnership and the general partners thereof sooner appoint a successor registered agent, thereby terminating the capacity of the agent. Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the domestic or foreign limited partnership shall be addressed to the domestic or foreign limited partnership at its last-known address as shown by the records of the Office of Secretary of State. For purposes of this subsection, written notice is effective at the earliest of the following:

(a) When received;

(b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

(c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

[1985 c.677 §5b; 1987 c.543 §4; 1989 c.196 §1; 1993 c.190 §10]



Section 70.035 - Scope of agency of registered agent.

[1985 c.677 §5c; 1987 c.543 §5]



Section 70.040 - When Secretary of State to serve as agent; service on Secretary of State; when default may be entered.

(a) Whenever the domestic or foreign limited partnership and its general partners fail to appoint or maintain a registered agent in this state;

(b) Whenever the registered agent cannot with reasonable diligence be found at the address of the registered agent’s business office in this state as shown by the records of the Office of Secretary of State; or

(c) Whenever a domestic or foreign limited partnership has been dissolved or has become and remains inactive for failure to file its annual report pursuant to ORS 70.610. Such dissolution or inactivity shall not:

(A) Terminate the authority of the registered agent of the foreign or domestic limited partnership or the general partners thereof;

(B) Prevent the commencement of a proceeding against the dissolved or inactive partnership; or

(C) Abate or suspend a proceeding by or against the partnership pending on the effective date of the dissolution or inactivity.

(2) A person who causes service to be made on the Secretary of State under this section must satisfy the following requirements:

(a) The person shall serve the Secretary of State as follows:

(A) By serving the Secretary of State or a clerk on duty in the Office of Secretary of State with a copy of the process, notice or demand and any papers required by law to be delivered in connection with the service and paying the required fee for each party being served; or

(B) By mailing to the Secretary of State a copy of the process, notice or demand by certified or registered mail, and paying the required fee for each party being served.

(b) The person shall transmit to the registered agent, the domestic or foreign limited partnership and all general partners thereof a notice of the service on the Secretary of State and a copy of the process, notice or demand and accompanying papers. The person shall transmit such documents by certified or registered mail, return receipt requested, to the last-known address of the registered agent’s business office in this state, of the domestic or foreign limited partnership and of each general partner respectively, as shown on the records of the Office of Secretary of State.

(c) The person shall file with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings that the person has complied with the requirements of this subsection.

(3) A court may not enter a default against any defendant served under this section who has not either received or rejected a registered or certified letter containing the notice of such service and a copy of the process, notice or demand and accompanying papers, unless the plaintiff can show that the defendant, after due diligence, cannot be found within or without this state and that fact appears by affidavit to the satisfaction of the court or judge thereof. Due diligence is satisfied when it appears from the affidavit that the defendant cannot be found at the last-known address as shown by the records of the Office of Secretary of State, if it appears from the affidavit that inquiry at such address was made within a reasonable time preceding service on the Secretary of State. When due diligence is proved to the court by such an affidavit, the service upon the Secretary of State shall be sufficient valid personal service upon the defendant notwithstanding that the defendant did not actually receive a notice of the service because of the defendant’s failure to notify the Secretary of State of a change in address as required by this chapter.

(4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

(5) After the completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

[1985 c.677 §5d; 1987 c.543 §6; 1991 c.132 §7]



Section 70.045 - Effect of ORS 70.020 to 70.040.

(1) Limits or affects the jurisdiction of the courts of this state;

(2) Limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a limited partnership or the general partners thereof in any other manner now or hereafter permitted by law; or

(3) Enlarges the purposes for which service on the Secretary of State is permitted when the purposes are limited by any other provision of law.

[1985 c.677 §5e]



Section 70.050 - Records required in office in state; inspection.

(a) A current list of the full name and last-known business address of each partner specifying separately the general partners and the limited partners in alphabetical order.

(b) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed.

(c) Copies of the limited partnership’s federal, state and local income tax returns and reports, if any, for the three most recent years.

(d) Copies of any then-effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years.

(e) Unless contained in a written partnership agreement, a description of:

(A) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and that each partner has agreed to contribute;

(B) The times at which or events upon the happening of which any additional contributions agreed to be made by each partner are to be made;

(C) Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner’s contribution; and

(D) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

(2) The records specified in subsection (1) of this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

[1985 c.677 §6; 1987 c.543 §7]



Section 70.055 - Authority of limited partnership.

[1985 c.677 §7]



Section 70.060 - Authority of partner to do business with limited partnership.

[1985 c.677 §8]



Section 70.065 - Filing, service, copying and certification fees.

[1991 c.132 §12; 1999 c.362 §§54,54a]



Section 70.067 - Forms; rules.

[1995 c.215 §17]



Section 70.070 - Filing duty of Secretary of State.

(2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 70.030 and 70.610, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign limited partnership or its representative.

(3) If the Secretary of State refuses to file a document, the Secretary of State shall return the document to the domestic or foreign limited partnership or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

(4) The Secretary of State’s duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of State’s filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or part; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The Secretary of State’s refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

[1993 c.190 §15; 1999 c.486 §13; 2001 c.104 §21]



Section 70.075 - Formation of limited partnership; certificate of limited partnership; rules.

(a) The name of the limited partnership.

(b) The address of the office required to be maintained under ORS 70.020 and the name and street address of the agent.

(c) A mailing address to which the Secretary of State may mail notices as required by this chapter.

(d) The name and the business address of each general partner.

(e) The latest date upon which the limited partnership is to dissolve.

(f) Any other matters the general partners decide to include in the certificate.

(g) Any additional identifying information that the Secretary of State may require by rule.

(2) A limited partnership is formed when the Secretary of State has filed the certificate or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.

[1985 c.677 §9; 1987 c.543 §8; 1991 c.132 §8; 1995 c.215 §18]



Section 70.080 - Amendment of certificate.

(a) The name of the limited partnership immediately prior to the filing of the certificate of amendment.

(b) The amendment to the certificate.

(2) Not later than the 30th day after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event shall be filed:

(a) The admission of a new general partner.

(b) The withdrawal of a general partner.

(c) The continuation of the business under ORS 70.325 (4) after an event of withdrawal of a general partner.

(d) A change in the name of the limited partnership.

(3) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

(4) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(5) No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection (2) of this section if the amendment is filed within the period specified in subsection (2) of this section.

(6) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.

[1985 c.677 §10; 1987 c.543 §9]



Section 70.085 - Cancellation of certificate.

(1) The name of the limited partnership.

(2) The reason for filing the certificate of cancellation.

(3) The effective date of cancellation, which shall be a date certain, if the cancellation is not to be effective upon the submission of the certificate.

(4) Any other information the general partners submitting the certificate for filing decide to include in the certificate.

[1985 c.677 §11]



Section 70.090 - Execution of certificate.

(a) An original certificate of limited partnership must be signed by all general partners named therein.

(b) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner.

(c) A certificate of cancellation must be signed by all general partners.

(2) Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

(3) The execution of a certificate by a general partner constitutes an affirmation under the applicable penalties of false swearing or perjury that the facts stated therein are true.

[1985 c.677 §12; 1987 c.543 §10]



Section 70.095 - Remedy for failure to execute certificate.

[1985 c.677 §13; 1987 c.543 §11]



Section 70.100 - Filing with Office of Secretary of State.

(2) Upon the filing of a certificate of amendment or judgment or judicial order of amendment by the Secretary of State, the certificate of limited partnership shall be amended as set forth therein.

(3) A certificate of limited partnership is canceled on the date that a certificate of cancellation or the judgment or judicial order of cancellation is filed by the Secretary of State unless the certificate, judgment or judicial order specifies another effective date.

[1985 c.677 §14; 1987 c.543 §12; 1999 c.486 §14]



Section 70.105 - Remedy for false statements in certificate.

(1) Any party to the certificate who knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; or

(2) Any general partner who:

(a) After the certificate was executed, knew or should have known that any arrangement or other fact described in the certificate had changed, thus making any material statement in the certificate false; and

(b) Had a reasonably sufficient time before the statement was relied upon to cancel or amend the certificate, or to file a petition for its cancellation or amendment under ORS 70.095.

[1985 c.677 §15]



Section 70.110 - Filing as notice of limited partnership.

[1985 c.677 §16; 1987 c.543 §13]



Section 70.115 - Duty of general partners to deliver copy of certificate to each limited partner.

[1985 c.677 §17; 1999 c.486 §15]



Section 70.125 - Date person becomes limited partner; admission of additional limited partner.

(a) The date the original certificate of limited partnership is filed; or

(b) The date stated in the records of the limited partnership as the date that person becomes a limited partner.

(2) After the filing of a limited partnership’s original certificate of limited partnership, a person may be admitted as an additional limited partner as follows:

(a) In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners.

(b) In the case of an assignee of a partnership interest, upon the occurrence of either of the following:

(A) Upon the exercise by the assignor of a power provided in ORS 70.300, to grant to the assignee the right to become a limited partner, and upon compliance with any conditions limiting the grant or exercise of the power; or

(B) Upon the consent of all partners other than the assignor.

[1985 c.677 §18; 1987 c.543 §14]



Section 70.130 - Voting rights.

[1985 c.677 §19]



Section 70.135 - Liability of limited partner.

(2) A limited partner does not participate in the control of the business within the meaning of subsection (1) of this section solely by doing one or more of the following:

(a) Being a contractor for or an agent or employee of the limited partnership or of a general partner, or being an officer, director or shareholder of a general partner that is a corporation.

(b) Consulting with and advising a general partner with respect to the business of the limited partnership.

(c) Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership.

(d) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership.

(e) Bringing a derivative action in the right of the limited partnership to recover a judgment in its favor pursuant to ORS 70.400 to 70.415.

(f) Requesting or attending a meeting of partners.

(g) Proposing, approving or disapproving, by voting or otherwise, one or more of the following matters:

(A) The dissolution and winding up or the continuation of the limited partnership.

(B) The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership.

(C) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business.

(D) A change in the nature of the business.

(E) The admission or removal of a general partner.

(F) The admission or removal of a limited partner.

(G) A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners.

(H) An amendment to the partnership agreement or certificate of limited partnership.

(I) Matters related to the business of the limited partnership not otherwise listed in this paragraph that the partnership agreement states in writing may be subject to the approval or disapproval of limited partners.

(h) Winding up the limited partnership pursuant to ORS 70.325.

(i) Exercising any right or power permitted to limited partners under ORS 70.005, 70.010, 70.025 to 70.040, 70.050, 70.075, 70.080, 70.090 to 70.100, 70.110, 70.125, 70.135, 70.140, 70.175, 70.180, 70.230 to 70.255, 70.265, 70.275, 70.300, 70.325, 70.355 to 70.375, 70.610 and 70.620 and not specifically listed in this subsection.

(3) The enumeration in subsection (2) of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by the limited partner in the control of the business of the limited partnership.

(4) A limited partner who knowingly permits the limited partner’s name to be used in the name of the limited partnership, except under circumstances permitted by ORS 70.010 (2), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

[1985 c.677 §20; 1987 c.543 §15]



Section 70.140 - Liability of person who erroneously believes person is limited partner.

(1) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed.

(2) Withdraws from future equity participation in the enterprise by executing and submitting for filing with the Office of Secretary of State a certificate declaring withdrawal under this section.

[1985 c.677 §21; 1987 c.543 §16]



Section 70.145 - Powers of limited partner.

(1) Inspect and copy any of the partnership records required to be maintained by ORS 70.050.

(2) Obtain from the general partners from time to time upon reasonable demand:

(a) True and full information regarding the state of the business and financial condition of the limited partnership;

(b) A copy of the limited partnership’s federal, state and local income tax returns for each year promptly after they become available; and

(c) Other information regarding the affairs of the limited partnership as is just and reasonable.

[1985 c.677 §22]



Section 70.175 - Admission of additional general partners.

[1985 c.677 §23; 1987 c.543 §17]



Section 70.180 - When person ceases to be general partner.

(1) The general partner withdraws from the limited partnership as provided in ORS 70.255 (1).

(2) The general partner ceases to be a member of the limited partnership as provided in ORS 70.290.

(3) The general partner is removed as a general partner in accordance with the partnership agreement.

(4) Unless otherwise provided in writing in the partnership agreement, the general partner:

(a) Makes an assignment for the benefit of creditors;

(b) Files a voluntary petition in bankruptcy;

(c) Is adjudicated a bankrupt or insolvent;

(d) Files a petition or answer seeking for the general partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule;

(e) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding of this nature; or

(f) Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of the general partner’s properties.

(5) Unless otherwise provided in writing in the partnership agreement:

(a) If a proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule has not been dismissed on or before the 120th day after commencement of the proceeding;

(b) If an appointment, without the general partner’s consent, of a trustee, receiver or liquidator either of the general partner or of all or any substantial part of the general partner’s properties is not vacated or stayed on or before the 90th day after the appointment; or

(c) If an appointment described in paragraph (b) of this subsection is not vacated on or before the 90th day after expiration of the stay under paragraph (b) of this subsection.

(6) In the case of a general partner who is an individual:

(a) The death of the general partner.

(b) The entry of a judgment by a court of competent jurisdiction adjudicating the general partner incompetent to manage the general partner’s person or estate.

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee.

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership.

(9) In the case of a general partner that is a corporation, the voluntary dissolution of the corporation, the involuntary dissolution of the corporation or the entry of a judgment or judicial order of involuntary dissolution of the corporation.

(10) In the case of an estate, the distribution by the fiduciary of the estate’s entire interest in the partnership.

[1985 c.677 §24; 1987 c.543 §18]



Section 70.185 - Rights, restrictions and liabilities of general partner.

(2) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.

(3) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

[1985 c.677 §25]



Section 70.190 - Rights and powers of general partner as general and limited partner.

[1985 c.677 §26]



Section 70.195 - Voting rights.

[1985 c.677 §27]



Section 70.225 - Form of contribution.

[1985 c.677 §28]



Section 70.230 - Obligation of partner.

(2) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or other property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner shall be obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the records required to be kept pursuant to ORS 70.050, of the stated contribution that has not been made.

(3) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor may enforce the original obligation if the creditor extended credit or otherwise acted in reliance on that obligation, during the period occurring:

(a) After the partner signs a writing that reflects the obligation; and

(b) Before the amendment or cancellation thereof to reflect the compromise.

[1985 c.677 §29; 1987 c.543 §19]



Section 70.235 - Allocation of profits and losses.

[1985 c.677 §30; 1987 c.543 §20]



Section 70.240 - Allocation of distributions of assets.

[1985 c.677 §31; 1987 c.543 §21]



Section 70.250 - Entitlement to distributions.

[1985 c.677 §32; 1987 c.543 §22]



Section 70.255 - Withdrawal of partner.

(2) A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in writing in the partnership agreement. If the partnership agreement does not specify in writing the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six months’ prior written notice to each general partner at the general partner’s address on the books of the limited partnership at its office in this state.

[1985 c.677 §§33,34; 1987 c.543 §23]



Section 70.260 - Entitlements of withdrawing partner.

[1985 c.677 §35]



Section 70.265 - Rights of partner regarding distribution; remedies.

(2) When a partner becomes entitled to receive a distribution, the partner has the status of and is entitled to all remedies available to a creditor of the limited partnership with respect to the distribution.

[1985 c.677 §§36,37; 1987 c.543 §24]



Section 70.270 - Limit on distribution.

(1) Liabilities to partners on account of their partnership interests; and

(2) With respect to any liability as to which the recourse of creditors is limited to specific property of the limited partnership, the amount by which such liability exceeds the fair value of such specific property.

[1985 c.677 §38]



Section 70.275 - Liability of partner who receives return of contribution.

(2) If a partner has received the return of any part of the partner’s contribution in violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of six years after receipt of the return for the amount of the contribution wrongfully returned.

(3) A partner receives a return of the partner’s contribution to the extent that a distribution to the partner reduces the partner’s share of the fair value of the net assets of the limited partnership below the value of the partner’s contribution, as set forth in the partnership records required to be kept pursuant to ORS 70.050, that has not been distributed to the partner.

[1985 c.677 §39; 1987 c.543 §25]



Section 70.285 - Partnership as personal property.

[1985 c.677 §40]



Section 70.290 - Assignability of partnership interest.

[1985 c.677 §41]



Section 70.295 - Rights of judgment creditor of partner.

[1985 c.677 §42]



Section 70.300 - Assignee of partnership interest as limited partner.

(a) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(b) All other partners consent.

(2) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make and return contributions as provided in ORS 70.225 to 70.275. However, the assignee is not obligated for liabilities that were unknown to the assignee at the time the assignee became a limited partner and that could not be ascertained from the certificate of limited partnership.

(3) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignor’s liability to the limited partnership under ORS 70.105 and 70.230.

[1985 c.677 §43; 1987 c.543 §26]



Section 70.305 - Death, incompetency, dissolution or termination of partner.

(2) If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

[1985 c.677 §44]



Section 70.325 - When dissolution occurs.

(1) Upon reaching the time for dissolution specified in the certificate of limited partnership.

(2) Upon the happening of events specified in writing in the partnership agreement.

(3) By the vote or such other action of the partners as is provided in writing in the partnership agreement, or if the partnership agreement does not so provide in writing, by the written consent of all partners.

(4) An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so. However, a limited partnership is not dissolved under this subsection and is not required to be wound up by reason of any event of withdrawal if, not later than the 90th day after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired.

(5) Entry of a judgment or judicial order of involuntary dissolution under ORS 70.330.

[1985 c.677 §45; 1987 c.543 §27]



Section 70.330 - Judgment of dissolution.

[1985 c.677 §46; 2003 c.576 §332]



Section 70.335 - Who may wind up partnership affairs.

[1985 c.677 §47]



Section 70.340 - Distribution of assets.

(1) To the extent permitted by law, to creditors, including partners who are creditors, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under ORS 70.250 or 70.260.

(2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under ORS 70.250 or 70.260.

(3) Except as provided in the partnership agreement, to partners as follows:

(a) First, for the return of their contributions; and

(b) Secondly, respecting their partnership interests, in the proportions in which the partners share in distributions.

[1985 c.677 §48]



Section 70.350 - Law applicable to foreign limited partnership.

(2) A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

[1985 c.677 §49]



Section 70.355 - Registration of foreign limited partnership; rules.

(a) The name of the foreign limited partnership.

(b) The jurisdiction and the date of formation of the foreign limited partnership.

(c) The foreign limited partnership’s registry number in the state or country under whose law the foreign limited partnership is registered.

(d) The name and street address of the initial registered agent which the foreign limited partnership and all general partners of the foreign limited partnership are required to maintain in this state under ORS 70.025.

(e) A mailing address to which the Secretary of State may mail notices required by this chapter.

(f) The address of the office where the records listed in ORS 70.050 are maintained together with an undertaking by the foreign limited partnership to keep these records until the foreign limited partnership’s registration in this state is canceled.

(g) The name and business address of each general partner.

(h) Any additional identifying information that the Secretary of State may require by rule.

(2) A person who signs the application for registration as a foreign limited partnership as an agent or fiduciary need not exhibit evidence of such authority as a prerequisite to filing.

(3) A general partner’s executing the application for registration as a foreign limited partnership constitutes an affirmation under the applicable penalties of false swearing or perjury that the facts stated in the application are true.

(4)(a) Except as provided in paragraph (b) of this subsection, the foreign limited partnership shall deliver with the completed application a certificate of existence or a similar document that is current within 60 days of the date of delivery. The certificate or document must be authenticated by the official having custody of limited partnership records in the state or country under whose law the partnership is organized.

(b) A foreign limited partnership need not submit a certificate of existence or document in accordance with paragraph (a) of this subsection if the official who has custody of limited partnership records in the state or country under whose law the limited partnership is registered provides free access via the Internet to a searchable database that contains evidence of limited partnership registrations.

[1985 c.677 §50; 1987 c.543 §28; 1991 c.132 §9; 1995 c.215 §19; 1999 c.486 §16; 2011 c.147 §21]



Section 70.360



Section 70.365 - Name requirements.

[1985 c.677 §52; 1987 c.543 §30]



Section 70.370 - Correction of application.

[1985 c.677 §53; 1987 c.543 §30a]



Section 70.375 - Cancellation of registration.

(2) A certificate of cancellation shall set forth:

(a) The name of the limited partnership and the state or country under the laws of which it is organized;

(b) A statement that the limited partnership is not transacting business in this state;

(c) A statement that the limited partnership revokes the authority of its registered agent in this state to accept service of process, notice or demand and consents that service of process, notice or demand in any action, suit or proceeding based upon any transaction, event or occurrence that took place in this state prior to the filing of the certificate of cancellation may thereafter be made on the limited partnership by service on the Secretary of State; and

(d) A mailing address to which the person initiating any proceeding may mail a copy of any process, notice or demand to the limited partnership that has been served on the Secretary of State.

(3) The certificate of cancellation shall be signed by one of the general partners or, if the foreign limited partnership is in the hands of a receiver or trustee, shall be signed by the receiver or trustee.

(4) If the Secretary of State finds that the certificate conforms to the filing requirements of this chapter, the Secretary of State shall file the certificate and return an acknowledgment of filing to the sender. Upon the filing of the certificate of cancellation, the authority of the foreign limited partnership to transact business in this state shall cease.

(5) A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transaction of business in this state.

[1985 c.677 §54; 1987 c.543 §31; 1999 c.486 §17]



Section 70.380 - Registration prerequisite to suing in state; effect on contracts, liability; agent.

(2) The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action or proceeding in any court of this state.

(3) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

(4) A foreign limited partnership, by transacting business in this state without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

[1985 c.677 §55]



Section 70.385 - Attorney General’s enforcement.

[1985 c.677 §56]



Section 70.400 - Action by limited partner upon refusal of general partner.

[1985 c.677 §57]



Section 70.405 - Status of plaintiff.

(1) The plaintiff must have been a partner at the time of the transaction of which the plaintiff complains; or

(2) The plaintiff’s status as a partner must have devolved upon the plaintiff from a person who was a partner at the time of the transaction.

[1985 c.677 §58]



Section 70.410 - Content of complaint.

[1985 c.677 §59]



Section 70.415 - Remittance of proceeds received by plaintiff; attorney fees.

[1985 c.677 §60; 1995 c.618 §43]



Section 70.430 - Grounds for administrative action to inactivate certificate or registration of limited partnership.

(1) The limited partnership does not pay when due any fees imposed by this chapter;

(2) The limited partnership does not deliver its annual report to the Secretary of State when due;

(3) The limited partnership is without a registered agent or registered office in this state;

(4) The limited partnership does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

(5) The limited partnership’s period of duration stated in its certificate of limited partnership expires.

[1993 c.190 §13]



Section 70.435 - Notice of administrative inactivation; effect of inactivation on authority of registered agent.

(2) If the limited partnership, within 45 days after the notice is given, does not correct each ground for inactivation or demonstrate to the satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall inactivate the certificate of limited partnership or the registration of a foreign limited partnership.

(3) The administrative inactivation of a certificate of domestic limited partnership does not terminate the authority of its registered agent.

(4) The administrative inactivation of the registration of a foreign limited partnership terminates the authority of the registered agent of the foreign limited partnership.

[1993 c.190 §14; 2001 c.315 §38]



Section 70.440 - Reinstatement following administrative inactivation.

(a) State the name of the limited partnership and effective date of the limited partnership’s administrative inactivation; and

(b) State that the ground or grounds for inactivation either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited partnership’s name satisfies the requirements of ORS 70.010, the Secretary of State shall reinstate the limited partnership.

(3) When effective, the reinstatement relates back to and takes effect as of the effective date of the administrative inactivation and the limited partnership is considered to resume carrying on the limited partnership’s business as if the administrative inactivation had never occurred.

(4) The Secretary of State may waive the requirement under subsection (1) of this section that the limited partnership apply for reinstatement within five years after the date of administrative inactivation if the limited partnership requests the waiver and provides evidence of the limited partnership’s continued existence as an active concern during the period of administrative inactivation.

[1995 c.215 §20; 2011 c.147 §22]



Section 70.450



Section 70.455



Section 70.460



Section 70.465



Section 70.470



Section 70.490



Section 70.500 - Definitions for ORS 70.500 to 70.540.

(1) "Business entity" means:

(a) Any of the following for-profit entities:

(A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

(B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

(C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

(D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

(E) A limited partnership organized under this chapter, predecessor law or comparable law of another jurisdiction; and

(b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

(2) "Organizational document" means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

(a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

(b) In the case of a limited liability company, articles of organization;

(c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

(d) In the case of a limited partnership, a certificate of limited partnership.

(3) "Owner" means a:

(a) Shareholder of a corporation or of a professional corporation;

(b) Member or shareholder of a cooperative;

(c) Member of a limited liability company;

(d) Partner of a partnership; and

(e) General partner or limited partner of a limited partnership.

[1999 c.362 §56; 2003 c.80 §29]



Section 70.505 - Conversion.

(b) A limited partnership organized under this chapter may be converted to another business entity organized under the laws of this state if the statutes that govern the other business entity permit the conversion.

(c) A business entity may perform a conversion described in paragraph (a) or (b) of this subsection by approving a plan of conversion and filing articles of conversion.

(2) A limited partnership organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

(a) The laws of the other jurisdiction permit the conversion;

(b) The converting limited partnership approves a plan of conversion;

(c) Articles of conversion are filed in this state;

(d)(A) The converted business entity submits an application for filing to the Secretary of State to transact business as a foreign business entity of the type into which the business entity converted unless the converted business entity does not intend to continue to transact business in this state; and

(B) The converted business entity meets all other requirements the laws of this state prescribe for authorization to transact business as a foreign business entity of the type into which the business entity converted; and

(e) The limited partnership complies with any requirements that the laws of the other jurisdiction impose with respect to the conversion.

(3) A plan of conversion must set forth:

(a) The name and type of business entity prior to conversion;

(b) The name and type of the business entity after conversion;

(c) A summary of the material terms and conditions of the conversion;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

(e) Any additional information that the statutes that govern converted business entities of the type into which the business entity converted require in the organizational document of the converted business entity.

(4) The plan of conversion may set forth other provisions relating to the conversion.

[1999 c.362 §57; 2001 c.315 §20; 2003 c.80 §24; 2011 c.147 §23]



Section 70.510 - Action on plan of conversion.

(a) In the case of a limited partnership, by all the partners, unless a lesser vote is provided for in the certificate of limited partnership or, in the case of a foreign limited partnership, by the law of the jurisdiction in which the limited partnership is organized.

(b) In the case of a business entity other than a limited partnership, as provided by the statutes governing that business entity.

(2) After a plan of conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

(a) By a limited partnership, without further action by the limited partners, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the general partners.

(b) By a party to the conversion that is not a limited partnership, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §58]



Section 70.515 - Articles and plan of conversion.

(a) File articles of conversion that state the name and type of business entity that existed before conversion and the name and type of business entity that will exist after conversion; and

(b) File a plan of conversion or, in lieu of a plan of conversion, a written declaration that:

(A) Identifies an address for an office of the converted entity where the plan of conversion is on file; and

(B) States that the converted entity will provide any owner with a copy of the plan of conversion upon request and at no cost.

(2) The conversion takes effect on the latest of:

(a) The time and date on which the articles of conversion are filed;

(b) The time and date on which any additional filing requirements imposed pursuant to the statutes that govern the surviving business entity are satisfied; or

(c) On the delayed effective date and time set forth in the filings.

[1999 c.362 §59; 2001 c.315 §11; 2015 c.28 §10]



Section 70.520 - Effect of conversion; assumed business name.

(a) The business entity continues its existence despite the conversion;

(b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

(c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

(d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

(e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

(f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

(A) As to obligations incurred prior to conversion, according to the laws applicable prior to conversion, except as provided in paragraph (g) of this subsection; and

(B) As to obligations incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (h) of this subsection;

(g) If the converting business entity is a limited partnership or a foreign limited partnership and its obligations incurred before the conversion are not satisfied by the converted business entity, the persons who were general partners of the converting business entity immediately before the effective date of the conversion shall contribute the amount necessary to satisfy the converting business entity’s obligations in the manner provided in ORS 67.315, or in the limited partnership statutes of the jurisdiction in which the entity was formed, as if the converting business entity were dissolved; and

(h) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership or foreign limited partnership, and was personally liable for the business entity’s obligations, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s obligations incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion.

(2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

(a) In the case of a limited partnership, a limited partner who did not vote in favor of the conversion is considered to be a partner who has withdrawn from the limited partnership effective immediately upon the effective date of the conversion unless, within 60 days after the later of the effective date of the conversion or the date the partner receives notice of the conversion, the partner notifies the partnership of the partner’s desire not to withdraw. A withdrawal under this paragraph is not a wrongful withdrawal; and

(b) In the case of owners of business entities other than limited partnerships, the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

(3) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

[1999 c.362 §60; 2001 c.315 §6]



Section 70.525 - Merger.

(a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

(b) A plan of merger is approved by each business entity that is a party to the merger;

(c) Articles of merger are filed in this state; and

(d) The limited partnership complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

(2) The plan of merger shall set forth:

(a) The name and type of each business entity planning to merge;

(b) The name and type of the business entity that will survive;

(c) A summary of the material terms and conditions of the merger;

(d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part, and the status of each owner; and

(e) If any party is a business entity other than a limited partnership, any additional information required for a merger by the statutes governing that business entity.

(3) The plan of merger may set forth:

(a) Amendments to the certificate of limited partnership, if a limited partnership is the surviving business entity; and

(b) Other provisions relating to the merger.

[1999 c.362 §61; 2001 c.315 §21; 2003 c.80 §25]



Section 70.530 - Action on plan of merger.

(a) In the case of a limited partnership, by all the partners, unless a lesser vote is provided for in the certificate of limited partnership or, in the case of a foreign limited partnership, by the law of the jurisdiction in which the limited partnership is formed.

(b) In the case of a business entity other than a limited partnership, as provided by the statutes governing that business entity.

(2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

(a) By the limited partnership, without further action by the limited partners, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the general partners.

(b) By a party to the merger that is not a limited partnership, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity.

[1999 c.362 §62]



Section 70.535 - Articles and plan of merger.

(a) Articles of merger that set forth the name and type of each business entity that intends to merge and the name and type of the business entity that will survive the merger;

(b) A plan of merger or, in lieu of a plan of merger, a written declaration that:

(A) Identifies an address for an office of the surviving entity where the plan of merger is on file; and

(B) States that the surviving entity will provide any owner of any constituent entity with a copy of the plan of merger upon request and at no cost; and

(c) A written declaration that states that any party that was a limited partnership approved the plan of merger in accordance with ORS 70.525 and any party that was another business entity approved the plan of merger in accordance with the statutes that govern the other business entity.

(2) The merger takes effect on the latest of:

(a) The time and date on which the articles of merger are filed;

(b) The time and date on which all documents required to be filed by the statute that governs any party to the merger that is a business entity other than a limited partnership are filed; or

(c) Any later effective date specified in the articles of merger.

[1999 c.362 §63; 2001 c.104 §22; 2015 c.28 §11]



Section 70.540 - Effect of merger.

(a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

(b) The title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

(c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

(d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

(e) If a limited partnership is the surviving business entity, its certificate of limited partnership is amended to the extent provided in the plan of merger;

(f) The shares or other ownership interests of each partner or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

(g) Liability of an owner for obligations of a business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

(A) As to obligations incurred prior to merger, according to the laws applicable prior to merger, except as provided in paragraph (h) of this subsection; and

(B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (i) of this subsection;

(h) If a party to the merger is a limited partnership or a foreign limited partnership, and its obligations incurred before the merger are not satisfied by the surviving business entity, the persons who were general partners of the merging business entity immediately before the effective date of the merger shall contribute the amount necessary to satisfy the merging business entity’s obligation to the surviving business entity in the manner provided in ORS 67.315, or in the limited partnership statutes of the jurisdiction in which the entity was formed, as if the merged party were dissolved;

(i) If prior to merger an owner of a business entity was a general partner of a limited partnership or a foreign limited partnership, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity’s obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

(j) The registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

(2) Owners of the business entity that merged are entitled to the rights provided in the plan of merger and:

(a) Any limited partner who did not vote in favor of the merger is deemed to have withdrawn from the limited partnership effective immediately before the merger unless, within 60 days after the later of the effective date of the merger or the date the partner receives notice of the merger, the partner notifies the limited partnership of the partner’s desire not to withdraw. A withdrawal under this paragraph is not a wrongful withdrawal; and

(b) In the case of owners of business entities other than limited partnerships, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner’s interest.

[1999 c.362 §64]



Section 70.600 - Construction to promote uniformity.

[Formerly 70.450]



Section 70.605 - Application to partnerships existing prior to July 1, 1986.

(2) Any limited partnership formed before July 1, 1986, shall be governed by this chapter except as follows:

(a) The limited partnership shall not be required to change its name to comply with ORS 70.010 (1)(a) unless the limited partnership changes its name after July 1, 1986.

(b) The limited partnership need not file with the Secretary of State a certificate of amendment that would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event that, under this chapter, requires the filing of a certificate of amendment. If any limited partnership formed before July 1, 1986, fails to file such a certificate of amendment required under this chapter, the limited partnership nevertheless shall be governed by this chapter.

[Formerly 70.455]



Section 70.610 - Annual report; updates; rules.

(a) The name of the domestic or foreign limited partnership and the state or country under the law of which the domestic or foreign limited partnership is formed;

(b) The street address of the domestic or foreign limited partnership’s registered office in this state and the name of the domestic or foreign limited partnership’s registered agent at the registered office;

(c) The name and respective address of each general partner of the domestic or foreign limited partnership;

(d) A description of the primary business activity of the domestic or foreign limited partnership;

(e) The location of the office in which the records described in ORS 70.050 are kept;

(f) A mailing address to which the Secretary of State may mail notices required by this chapter; and

(g) Additional identifying information that the Secretary of State may require by rule.

(2) The annual report must be on forms prescribed and furnished by the Secretary of State. The information contained in the annual report must be current as of 30 days before the anniversary of the domestic or foreign limited partnership.

(3) The annual report must be signed by at least one general partner, or by an agent of a general partner, if the general partner authorizes the agent to sign the document, or if the domestic or foreign limited partnership is in the hands of a receiver or trustee, the receiver or trustee must sign the annual report on behalf of the partnership.

(4) The Secretary of State shall mail the annual report form to the address shown for the domestic or foreign limited partnership in the current records of the office of the Secretary of State. The domestic or foreign limited partnership’s failure to receive the annual report form from the Secretary of State does not relieve the limited partnership of the limited partnership’s duty under this section to deliver an annual report to the office.

(5) If the Secretary of State finds that the report conforms to the requirements of this chapter and all fees have been paid, the Secretary of State shall file the report.

(6)(a) A domestic or foreign limited partnership may update information that is required or permitted in an annual report filing at any time by delivering to the office of the Secretary of State for filing:

(A) An amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary; or

(B) A statement with the change if the update occurs before the domestic or foreign limited partnership files the first annual report.

(b) This subsection applies only to a change that is not required to be made by an amendment to the certificate of limited partnership.

(c) The amendment to the annual report filed under paragraph (a) of this subsection must set forth:

(A) The name of the limited partnership as shown on the records of the office; and

(B) The information as changed.

[Formerly 70.460; 2001 c.104 §23; 2001 c.315 §37; 2007 c.186 §12; 2011 c.147 §24; 2013 c.159 §13; 2015 c.27 §4]



Section 70.615 - Application of ORS chapter 67.

[Formerly 70.465]



Section 70.620 - Correction of documents; effective date of correction.

(2) A domestic or foreign limited partnership shall correct a document by delivering a certificate of correction to the Office of Secretary of State. The certificate shall include the following:

(a) A description of the document, including its filing date, or a copy of the document.

(b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

(c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

(3) Certificates of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, certificates of correction are effective when filed.

[Formerly 70.470]



Section 70.625 - Short title.

[Formerly 70.490]



Section 70.990 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the office of the Secretary of State for filing under this chapter.

(2) Signing a false document for filing is a Class A misdemeanor.

[2013 c.158 §10]






Chapter 071 - General Provisions for Uniform Commercial Code

Section 71.001, 71.002, 71.003, 71.004, 71.005, 71.006, 71.007, 71.008, 71.009, 71.010, 71.011, 71.012, 71.013, 71.014, 71.015, 71.



Section 71.1010 - Short titles.

(2) This chapter may be cited as Uniform Commercial Code–General Provisions.

[1961 c.726 §71.1010; 1989 c.676 §79; 1991 c.83 §2; 1991 c.442 §§39,40; 2001 c.445 §129; 2009 c.181 §1]



Section 71.1020 - Scope of chapter.

[1961 c.726 §71.1020; 2009 c.181 §2]



Section 71.1030 - Construction to promote purposes and policies; applicability of supplemental principles of law.

(a) To simplify, clarify and modernize the law governing commercial transactions;

(b) To permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and

(c) To make uniform the law among the various jurisdictions.

(2) Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy and other validating or invalidating cause, supplement its provisions.

[1961 c.726 §71.1030; 2009 c.181 §3; 2011 c.9 §4]



Section 71.1040 - Construction against implied repeal.

[1961 c.726 §71.1040]



Section 71.1050 - Severability.

[1961 c.726 §71.1050; 1973 c.504 §1; 1989 c.676 §80; 1991 c.83 §3; 1995 c.328 §66; 1997 c.150 §3; 2001 c.445 §130; 2009 c.181 §4]



Section 71.1060 - Use of singular and plural; gender.

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

[1961 c.726 §71.1060; 2009 c.181 §5]



Section 71.1070 - Captions.

[1961 c.726 §71.1070; 2009 c.181 §6]



Section 71.1080 - Relation to Electronic Signatures in Global and National Commerce Act.

[1961 c.726 §71.1080; 2009 c.181 §7]



Section 71.1090



Section 71.2010 - General definitions.

(2) Subject to definitions contained in other chapters of the Uniform Commercial Code that apply to particular chapters or parts thereof:

(a) "Action" in the sense of a judicial proceeding includes recoupment, counterclaim, setoff, suit in equity and any other proceedings in which rights are determined.

(b) "Aggrieved party" means a party entitled to pursue a remedy.

(c) "Agreement," as distinguished from "contract," means the bargain of the parties in fact as found in their language or inferred from other circumstances including course of performance, course of dealing or usage of trade as provided in ORS 71.3030.

(d) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company.

(e) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title or certificated security that is payable to bearer or indorsed in blank.

(f) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(g) "Branch" includes a separately incorporated foreign branch of a bank.

(h) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(i) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller’s own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under ORS chapter 72 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(j) "Conspicuous," with reference to a term, means so written, displayed or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size in than the surrounding text, or in contrasting type, font or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font or color to the surrounding text of the same size, or set off from the surrounding text of the same size by symbols or other marks that call attention to the language.

(k) "Consumer" means an individual who enters into a transaction primarily for personal, family or household purposes.

(L) "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties’ agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

(m) "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtor’s or assignor’s estate.

(n) "Defendant" includes a person in the position of defendant in a counterclaim, cross claim or third party claim.

(o) "Delivery," with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper means voluntary transfer of possession.

(p)(A) "Document of title" means a record:

(i) That in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold and dispose of the record and the goods the record covers; and

(ii) That purports to be issued by or addressed to a bailee and to cover goods in the bailee’s possession that are either identified or are fungible portions of an identified mass.

(B) The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods.

(C) "Electronic document of title" means a document of title evidenced by a record consisting of information stored in an electronic medium.

(D) "Tangible document of title" means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(q) "Fault" means default, breach or wrongful act or omission.

(r) "Fungible goods" means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(s) "Genuine" means free of forgery or counterfeiting.

(t) "Good faith," except as otherwise provided in ORS chapter 75, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(u) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) The person in control of a negotiable electronic document of title.

(v) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(w) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of federal bankruptcy law.

(x) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(y) "Organization" means a person other than an individual.

(z) "Party," as distinguished from "third party," means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

(aa) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

(bb) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(cc) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

(dd) "Purchaser" means a person that takes by purchase.

(ee) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(ff) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(gg) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association and a trustee, executor, or administrator of an estate.

(hh) "Right" includes remedy.

(ii)(A) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to ORS chapter 79.

(B) "Security interest" does not include the special property interest of a buyer of goods on identification of such goods to a contract for sale under ORS 72.4010, but a buyer may also acquire a "security interest" by complying with ORS chapter 79.

(C) Except as otherwise provided in ORS 72.5050, the right of a seller or lessor of goods under ORS chapter 72 or 72A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with ORS chapter 79.

(D) The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under ORS 72.4010 is limited in effect to a reservation of a "security interest."

(E) Whether a transaction in the form of a lease creates a security interest is determined pursuant to ORS 71.2030.

(jj) "Send" in connection with a writing, record or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and in the case of an instrument to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(kk) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(LL) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(mm) "Surety" includes a guarantor or other secondary obligor.

(nn) "Term" means a portion of an agreement that relates to a particular matter.

(oo) "Unauthorized signature" means a signature made without actual, implied or apparent authority. The term includes a forgery.

(pp) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(qq) "Writing" includes printing, typewriting or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

[1961 c.726 §71.2010; 1973 c.504 §2; 1985 c.676 §71.2010; 1989 c.676 §81; 1993 c.545 §1; 1995 c.79 §20; 1997 c.834 §1; 2001 c.445 §131; 2009 c.181 §8]



Section 71.2020 - Notice; knowledge.

(a) Has actual knowledge of it;

(b) Has received a notice or notification of it; or

(c) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(2) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(3) "Discover," "learn" or words of similar import refer to knowledge rather than to reason to know.

(4) A person notifies or gives a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(5) Subject to subsection (6) of this section, a person receives a notice or notification when:

(a) It comes to the person’s attention; or

(b) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by the person as the place for receipt of such communications.

(6) Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual’s attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

[1961 c.726 §71.2020; 2009 c.181 §9]



Section 71.2030 - Lease distinguished from security interest.

(2) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(a) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(b) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(c) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(d) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(3) A transaction in the form of a lease does not create a security interest merely because:

(a) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(b) The lessee assumes risk of loss of the goods;

(c) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording or registration fees or service or maintenance costs;

(d) The lessee has an option to renew the lease or to become the owner of the goods;

(e) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(f) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(4) Additional consideration is nominal if it is less than the lessee’s reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(a) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(b) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(5) The remaining economic life of the goods and reasonably predictable fair market rent, fair market value or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

[1961 c.726 §71.2030; 2009 c.181 §10]



Section 71.2040 - Value.

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

[1961 c.726 §71.2040; 2009 c.181 §11]



Section 71.2050 - Reasonable time; seasonableness.

(2) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

[1961 c.726 §71.2050; 2009 c.181 §12]



Section 71.2060 - Presumptions.

[1961 c.726 §71.2060; 2009 c.181 §13]



Section 71.2070



Section 71.2080



Section 71.3010 - Territorial applicability; parties’ power to choose applicable law.

(2) In the absence of such an agreement effective under subsection (1) of this section and except as provided in subsection (3) of this section, the Uniform Commercial Code applies to transactions bearing an appropriate relation to this state.

(3) If one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(a) Rights of creditors against sold goods as specified in ORS 72.4020.

(b) Applicability of ORS chapter 72A on leases.

(c) Applicability of ORS chapter 74 as specified in ORS 74.1020.

(d) Applicability of ORS chapter 74A as specified in ORS 74A.5070.

(e) Applicability of ORS chapter 75 as specified in ORS 75.1160.

(f) Applicability of ORS chapter 78 as specified in ORS 78.1100.

(g) ORS 79.0301 to 79.0307 governing perfection, the effect of perfection or nonperfection and the priority of security interests and agricultural liens.

[2009 c.181 §14]

Note: 71.3010 to 71.3100 were added to and made a part of the Uniform Commercial Code by legislative action but were not added to ORS chapter 71 or any series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 71.3020 - Variation by agreement.

(2) The obligations of good faith, diligence, reasonableness and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(3) The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

[2009 c.181 §15]

Note: See note under 71.3010.



Section 71.3030 - Course of performance, course of dealing and usage of trade.

(a) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(b) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(2) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting the parties’ expressions and other conduct.

(3) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that the practice or method will be observed with respect to the transaction in question. The existence and scope of the usage must be proved as fact. If it is established that the usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(4) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which the parties are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties’ agreement, may give particular meaning to specific terms of the agreement and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(5) Except as otherwise provided in subsection (6) of this section, the express terms of an agreement and any applicable course of performance, course of dealing or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(a) Express terms prevail over course of performance, course of dealing and usage of trade;

(b) Course of performance prevails over course of dealing and usage of trade; and

(c) Course of dealing prevails over usage of trade.

(6) Subject to ORS 72.2090, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(7) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

[2009 c.181 §16]

Note: See note under 71.3010.



Section 71.3040 - Obligation of good faith.

[2009 c.181 §17]

Note: See note under 71.3010.



Section 71.3050 - Remedies to be liberally administered.

(2) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring the right or obligation specifies a different and limited effect.

[2009 c.181 §18]

Note: See note under 71.3010.



Section 71.3060 - Waiver or renunciation of claim or right after breach.

[2009 c.181 §19]

Note: See note under 71.3010.



Section 71.3070 - Prima facie evidence by third-party documents.

[2009 c.181 §20]

Note: See note under 71.3010.



Section 71.3080 - Performance or acceptance under reservation of rights.

(2) Subsection (1) of this section does not apply to an accord and satisfaction.

[2009 c.181 §21]

Note: See note under 71.3010.



Section 71.3090 - Option to accelerate at will.

[2009 c.181 §22]

Note: See note under 71.3010.



Section 71.3100 - Subordinated obligations.

[2009 c.181 §23]

Note: See note under 71.3010.






Chapter 072 - Sales

Section 72.010, 72.020, 72.030, 72.040, 72.050, 72.060, 72.070, 72.080, 72.090, 72.100, 72.110, 72.120, 72.130, 72.140, 72.150, 72.



Section 72.1010 - Short title.

[1961 c.726 §72.1010]



Section 72.1020 - Scope; certain security and other transactions excluded from chapter.

[1961 c.726 §72.1020]



Section 72.1030 - Definitions and index of definitions.

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Livestock" means equines, cattle, sheep, goats, llamas, alpacas and swine.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this chapter, and the sections in which they appear are:

(a) "Acceptance," as defined in ORS 72.6060.

(b) "Banker’s credit," as defined in ORS 72.3250.

(c) "Between merchants," as defined in ORS 72.1040.

(d) "Cancellation," as defined in ORS 72.1060 (4).

(e) "Commercial unit," as defined in ORS 72.1050.

(f) "Confirmed credit," as defined in ORS 72.3250.

(g) "Conforming to contract," as defined in ORS 72.1060.

(h) "Contract for sale," as defined in ORS 72.1060.

(i) "Cover," as defined in ORS 72.7120.

(j) "Entrusting," as defined in ORS 72.4030.

(k) "Financing agency," as defined in ORS 72.1040.

(L) "Future goods," as defined in ORS 72.1050.

(m) "Goods," as defined in ORS 72.1050.

(n) "Identification," as defined in ORS 72.5010.

(o) "Installment contract," as defined in ORS 72.6120.

(p) "Letter of credit," as defined in ORS 72.3250.

(q) "Lot," as defined in ORS 72.1050.

(r) "Merchant," as defined in ORS 72.1040.

(s) "Overseas," as defined in ORS 72.3230.

(t) "Person in position of seller," as defined in ORS 72.7070.

(u) "Present sale," as defined in ORS 72.1060.

(v) "Sale," as defined in ORS 72.1060.

(w) "Sale on approval," as defined in ORS 72.3260.

(x) "Sale or return," as defined in ORS 72.3260.

(y) "Termination," as defined in ORS 72.1060.

(3) "Control" as provided in ORS 77.1060 and the following definitions in other series of sections apply to this chapter:

(a) "Check," as defined in ORS 73.0104.

(b) "Consignee," as defined in ORS 77.1020.

(c) "Consignor," as defined in ORS 77.1020.

(d) "Consumer goods," as defined in ORS 79.0102.

(e) "Dishonor," as defined in ORS 73.0502.

(f) "Draft," as defined in ORS 73.0104.

(4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

[1961 c.726 §72.1030; 1979 c.636 §1; 1993 c.545 §116; 1995 c.320 §1; 2001 c.445 §132; 2009 c.181 §24]



Section 72.1040 - Definitions: "merchant"; "financing agency"; "between merchants."

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller’s draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods.

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

[1961 c.726 §72.1040; 1987 c.158 §15; 2009 c.181 §25]



Section 72.1050 - Definitions: "goods"; "future" goods; "lot"; "commercial unit."

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller’s interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross or carload) or any other unit treated in use or in the relevant market as a single whole.

[1961 c.726 §72.1050]



Section 72.1060 - Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance.

[1961 c.726 §72.1060]



Section 72.1070 - Goods to be severed from realty; recording.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) of this section or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer’s rights under the contract for sale.

[1961 c.726 §72.1070; 1963 c.402 §9; 1973 c.504 §3]



Section 72.2010 - Formal requirements: statute of frauds.

(2) Between merchants, if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) of this section against such party unless written notice of objection to its contents is given within 10 days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) of this section but which is valid in other respects is enforceable:

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller’s business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted in accordance with ORS 72.6060.

[1961 c.726 §72.2010]



Section 72.2020 - Final written expression: parol or extrinsic evidence.

(1) By course of performance, course of dealing or usage of trade as provided in ORS 71.3030; and

(2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

[1961 c.726 §72.2020; 2009 c.181 §26]



Section 72.2030 - Seals inoperative.

[1961 c.726 §72.2030]



Section 72.2040 - Formation in general.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

[1961 c.726 §72.2040]



Section 72.2050 - Firm offers.

[1961 c.726 §72.2050]



Section 72.2060 - Offer and acceptance in formation of contract.

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

[1961 c.726 §72.2060]



Section 72.2070 - Additional terms in acceptance or confirmation.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of the Uniform Commercial Code.

[1961 c.726 §72.2070]



Section 72.2080



Section 72.2090 - Modification, rescission and waiver.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of ORS 72.2010, relating to the statute of frauds must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) of this section, it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

[1961 c.726 §72.2090]



Section 72.2100 - Delegation of performance; assignment of rights.

(2) Except as otherwise provided in ORS 79.0406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the other party by the contract, or impair materially the chance of the other party obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor’s due performance of the entire obligation of the assignor can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection or enforcement of a security interest in the seller’s interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer’s chance of obtaining return performance within the purview of subsection (2) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor’s performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to the rights of the other party against the assignor demand assurances from the assignee as provided in ORS 72.6090.

[1961 c.726 §72.2100; 2001 c.445 §133]



Section 72.3010 - General obligations of parties.

[1961 c.726 §72.3010]



Section 72.3020 - Unconscionable contract or clause.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

[1961 c.726 §72.3020]



Section 72.3030 - Allocation or division of risks.

[1961 c.726 §72.3030]



Section 72.3040 - Price payable in money, goods, realty or otherwise.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller’s obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor’s obligations in connection therewith.

[1961 c.726 §72.3040]



Section 72.3050 - Open price term.

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for the seller or buyer to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at the option of the other party treat the contract as canceled or may fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

[1961 c.726 §72.3050]



Section 72.3060 - Output, requirements and exclusive dealings.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

[1961 c.726 §72.3060]



Section 72.3070 - Delivery in single lot or several lots.

[1961 c.726 §72.3070]



Section 72.3080 - Absence of specified place for delivery.

(1) The place for delivery of goods is the seller’s place of business or if the seller has none the residence of the seller; but

(2) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(3) Documents of title may be delivered through customary banking channels.

[1961 c.726 §72.3080]



Section 72.3090 - Absence of specific time provisions; notice of termination.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

[1961 c.726 §72.3090]



Section 72.3100 - Open time for payment or running of credit; authority to ship under reservation.

(1) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery;

(2) If the seller is authorized to send the goods the seller may ship them under reservation, and may tender the documents of title, but, pursuant to ORS 72.5130, the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract;

(3) If delivery is authorized and made by way of documents of title otherwise than by subsection (2) of this section then payment is due, regardless of where the goods are to be received:

(a) At the time and place at which the buyer is to receive delivery of the tangible documents; or

(b) At the time the buyer is to receive delivery of the electronic documents and at the seller’s place of business or, if none, the seller’s residence; and

(4) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

[1961 c.726 §72.3100; 2009 c.181 §27]



Section 72.3110 - Options and cooperation respecting performance.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer’s option and except as otherwise provided in ORS 72.3190 (1)(c) and 72.3190 (3) specifications or arrangements relating to shipment are at the seller’s option.

(3) Where such specification would materially affect the other party’s performance but is not seasonably made or where one party’s cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) Is excused for any resulting delay in the performance of that party; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of the performance of that party treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

[1961 c.726 §72.3110]



Section 72.3120 - Warranty of title and against infringement; buyer’s obligation against infringement.

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) of this section will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title or that the person is purporting to sell only such right or title as the person or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like, but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

[1961 c.726 §72.3120]



Section 72.3130 - Express warranties by affirmation, promise, description, sample.

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that the seller have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or commendation of the goods does not create a warranty.

[1961 c.726 §72.3130]



Section 72.3140 - Implied warranty: merchantability; usage of trade.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified as provided in ORS 72.3160 other implied warranties may arise from course of dealing or usage of trade.

[1961 c.726 §72.3140]



Section 72.3150 - Implied warranty: fitness for particular purpose.

[1961 c.726 §72.3150]



Section 72.3160 - Exclusion or modification of warranties; livestock warranty.

(2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2) of this section:

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer’s attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as the buyer desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to the buyer; and

(c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and

(d) With respect to the sale of livestock between merchants, excluding livestock sold for immediate slaughter, there shall be no implied warranty that the livestock animal is free from disease except where the seller had knowledge or reason to know that the animal was not free from disease at the time of the sale.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of ORS 72.7180 on liquidation or limitation of damages and ORS 72.7190 on contractual modification of remedy.

[1961 c.726 §72.3160; 1979 c.636 §2]



Section 72.3170 - Cumulation and conflict of warranties express or implied.

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

[1961 c.726 §72.3170]



Section 72.3180 - Third party beneficiaries of warranties express or implied.

[1961 c.726 §72.3180]



Section 72.3190 - F.O.B. and F.A.S. terms.

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in ORS 72.5040 and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must at the expense and risk of the seller transport the goods to that place and there tender delivery of them in the manner provided in ORS 72.5030;

(c) When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at the expense and risk of the seller load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of ORS 72.3230 on the form of bill of lading.

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside ship") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) At the expense and risk of the seller deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within paragraph (a) or (c) of subsection (1) of this section or subsection (2) of this section the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation as provided in ORS 72.3110. The seller may also at the option of the seller move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

[1961 c.726 §72.3190]



Section 72.3200 - C.I.F. and C. and F. terms.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at the expense and risk of the seller to:

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer’s rights.

(3) Unless otherwise agreed the term C. and F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. and F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

[1961 c.726 §72.3200]



Section 72.3210 - C.I.F. or C. and F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) of this section or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

[1961 c.726 §72.3210]



Section 72.3220 - Delivery "ex-ship."

(2) Under such a term unless otherwise agreed:

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship’s tackle or are otherwise properly unloaded.

[1961 c.726 §72.3220]



Section 72.3230 - Form of bill of lading required in overseas shipment; "overseas."

(2) Where in a case within subsection (1) of this section a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of ORS 72.5080 (1) on cure of improper delivery; and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" in so far as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

[1961 c.726 §72.3230; 2009 c.181 §28]



Section 72.3240 - "No arrival, no sale" term.

(1) The seller must properly ship conforming goods and if they arrive by any means the seller must tender them on arrival but the seller assumes no obligation that the goods will arrive unless the seller has caused the nonarrival; and

(2) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods as provided in ORS 72.6130.

[1961 c.726 §72.3240]



Section 72.3250 - "Letter of credit" term; "confirmed credit."

(2) The delivery to seller of a proper letter of credit suspends the buyer’s obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from the buyer.

(3) Unless otherwise agreed the term "letter of credit" or "banker’s credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller’s financial market.

[1961 c.726 §72.3250]



Section 72.3260 - Sale on approval and sale or return; rights of creditors.

(a) A "sale on approval" if the goods are delivered primarily for use; and

(b) A "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer’s creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer’s possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within ORS 72.2010 relating to the statute of frauds and as contradicting the sale aspect of the contract within the provisions of ORS 72.2020 on parole or extrinsic evidence.

[1961 c.726 §72.3260; 1967 c.395 §1; 1993 c.756 §1; 2001 c.445 §134]



Section 72.3270 - Special incidents of sale on approval and sale or return.

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller’s risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed:

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer’s risk and expense.

[1961 c.726 §72.3270]



Section 72.3280 - Sale by auction.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in the auctioneer’s discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until the auctioneer announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract a bid until the auctioneer’s announcement of completion of the sale, but a bidder’s retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller’s behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at the buyer’s option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

[1961 c.726 §72.3280; 1983 c.404 §4; 1985 c.822 §2]



Section 72.4005 - Definitions for ORS 72.4010 and 72.4030.

[1973 c.287 §4; 1993 c.545 §117]



Section 72.4010 - Passing of title; reservation for security; limited application of ORS 72.4010.

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract as provided in ORS 72.5010, and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by the Uniform Commercial Code. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of ORS chapter 79 on secured transactions, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers the document and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) When livestock has been delivered under a contract of sale and is transported by private, common or contract carrier, if on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has noted that as consideration for the sale of the livestock a draft, check, certificate of deposit or note has been given, title does not pass until the instrument is paid.

(5) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

[1961 c.726 §72.4010; 1973 c.287 §1; 2001 c.445 §135; 2009 c.181 §29]



Section 72.4020 - Rights of seller’s creditors against sold goods.

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller:

(a) Under the provisions of ORS chapter 79 on secured transactions; or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.

[1961 c.726 §72.4020; 2001 c.445 §136]



Section 72.4030 - Power to transfer; good faith purchase of goods; "entrusting."

(a) The transferor was deceived as to the identity of the purchaser; or

(b) The delivery was in exchange for a check which is later dishonored; or

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Notwithstanding any other provision of this section, when livestock has been delivered under a transaction of purchase, is transported by private, common or contract carrier and on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has noted that as consideration for the transaction of purchase a draft, check, certificate of deposit or note was given, if the draft, check, certificate of deposit or note is later dishonored, the buyer does not have power to transfer good title to a good faith purchaser for value.

(3) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

(4) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting of the possessor’s disposition of the goods have been such as to be larcenous under the criminal law.

(5) The rights of other purchasers of goods and of lien creditors are governed by ORS chapter 79 on secured transactions and ORS chapter 77 on documents of title.

[1961 c.726 §72.4030; 1973 c.287 §2; 1991 c.83 §4; 2001 c.445 §137]



Section 72.5010 - Insurable interest in goods; manner of identification of goods.

(a) When the contract is made if it is for the sale of goods already existing and identified.

(b) If the contract is for the sale of future goods other than those described in paragraph (c) of this subsection, when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers.

(c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in the seller and where the identification is by the seller alone the seller may, until default or insolvency or notification to the buyer that the identification is final, substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

[1961 c.726 §72.5010]



Section 72.5020 - Buyer’s right to goods on seller’s repudiation, failure to deliver or insolvency.

(a) In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

(2) The buyer’s right to recover the goods under subsection (1)(a) of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating the special property of the buyer has been made by the buyer the buyer acquires the right to recover the goods only if they conform to the contract for sale.

[1961 c.726 §72.5020; 2001 c.104 §24; 2001 c.445 §138]



Section 72.5030 - Manner of seller’s tender of delivery.

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within ORS 72.5040 respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that the seller comply with subsection (1) of this section and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer’s right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in ORS chapter 79 receipt by the bailee of notification of the buyer’s rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) The seller must tender all such documents in correct form, except as provided in ORS 72.3230 (2) with respect to bills of lading in a set; and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

[1961 c.726 §72.5030; 2009 c.181 §30]



Section 72.5040 - Shipment by seller.

(1) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(2) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(3) Promptly notify the buyer of the shipment.

Failure to notify the buyer under subsection (3) of this section or to make a proper contract under subsection (1) of this section is a ground for rejection only if material delay or loss ensues.

[1961 c.726 §72.5040]



Section 72.5050 - Seller’s shipment under reservation.

(a) The procurement by the seller of a negotiable bill of lading to the order of the seller or otherwise reserves in the seller a security interest in the goods. The procurement of the seller of the bill to the order of a financing agency or of the buyer indicates in addition only the seller’s expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to the seller or nominee of the seller reserves possession of the goods as security but except in a case of conditional delivery as provided in ORS 72.5070 (2) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within ORS 72.5040 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller’s powers as a holder of a negotiable document of title.

[1961 c.726 §72.5050; 2009 c.181 §31]



Section 72.5060 - Rights of financing agency.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

[1961 c.726 §72.5060; 2009 c.181 §32]



Section 72.5070 - Effect of seller’s tender; delivery on condition.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, the right of the buyer as against the seller to retain or dispose of them is conditional upon the buyer’s making the payment due.

[1961 c.726 §72.5070]



Section 72.5080 - Cure by seller of improper tender or delivery; replacement.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if the seller seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

[1961 c.726 §72.5080]



Section 72.5090 - Risk of loss in the absence of breach.

(a) If it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation as provided in ORS 72.5050; but

(b) If it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) On the buyer’s receipt of possession or control of a negotiable document of title covering the goods;

(b) On acknowledgment by the bailee of the buyer’s right to possession of the goods; or

(c) After the buyer’s receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in ORS 72.5030 (4)(b).

(3) In any case not within subsection (1) or (2) of this section, the risk of loss passes to the buyer on receipt by the buyer of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of ORS 72.3270 on sale on approval and ORS 72.5100 on effect of breach on risk of loss.

[1961 c.726 §72.5090; 2009 c.181 §33]



Section 72.5100 - Effect of breach on risk of loss.

(2) Where the buyer rightfully revokes acceptance the buyer may to the extent of any deficiency in the effective insurance coverage of the buyer treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to the buyer, the seller may to the extent of any deficiency in the effective insurance coverage of the seller treat the risk of loss as resting on the buyer for a commercially reasonable time.

[1961 c.726 §72.5100]



Section 72.5110 - Tender of payment by buyer; payment by check.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of ORS 73.0310 on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

[1961 c.726 §72.5110; 1993 c.545 §118]



Section 72.5120 - Payment by buyer before inspection.

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of ORS 75.1090.

(2) Payment pursuant to subsection (1) of this section does not constitute an acceptance of goods or impair the buyer’s right to inspect or any of the remedies of the buyer.

[1961 c.726 §72.5120; 1997 c.150 §4]



Section 72.5130 - Buyer’s right to inspection of goods.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of ORS 72.3210 (3) on C.I.F. contracts, the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) For delivery "C.O.D." or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

[1961 c.726 §72.5130]



Section 72.5140 - When documents deliverable on acceptance; when on payment.

[1961 c.726 §72.5140]



Section 72.5150 - Preserving evidence of goods in dispute.

(1) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(2) The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

[1961 c.726 §72.5150]



Section 72.6010 - Buyer’s rights on improper delivery.

(1) Reject the whole; or

(2) Accept the whole; or

(3) Accept any commercial unit or units and reject the rest.

[1961 c.726 §72.6010]



Section 72.6020 - Manner and effect of rightful rejection.

(2) Subject to the provisions of ORS 72.6030 and 72.6040 on rejected goods:

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which the buyer does not have a security interest under the provisions of ORS 72.7110 (3), the buyer is under a duty after rejection to hold them with reasonable care at the seller’s disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller’s rights with respect to goods wrongfully rejected are governed by the provisions of ORS 72.7030 on seller’s remedies in general.

[1961 c.726 §72.6020]



Section 72.6030 - Merchant buyer’s duties as to rightfully rejected goods.

(2) When the buyer sells goods under subsection (1) of this section, the buyer is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

[1961 c.726 §72.6030]



Section 72.6040 - Buyer’s options as to salvage of rightfully rejected goods.

[1961 c.726 §72.6040]



Section 72.6050 - Waiver of buyer’s objections by failure to particularize.

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

[1961 c.726 §72.6050; 2009 c.181 §34]



Section 72.6060 - What constitutes acceptance of goods.

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that the buyer will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection as provided in ORS 72.6020 (1), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller’s ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by the seller.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

[1961 c.726 §72.6060]



Section 72.6070 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

(3) Where a tender has been accepted:

(a) The buyer must within a reasonable time after the buyer discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like pursuant to ORS 72.3120 (3) and the buyer is sued as a result of such a breach the buyer must so notify the seller within a reasonable time after the buyer receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which the seller is answerable over:

(a) The buyer may give the seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so the seller will be bound in any action against the seller by the buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend the seller is so bound.

(b) If the claim is one for infringement or the like pursuant to ORS 72.3120 (3) the original seller may demand in writing that the buyer turn over to the seller control of the litigation including settlement or else be barred from any remedy over and if the seller also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) of this section apply to any obligation of a buyer to hold the seller harmless against infringement or the like pursuant to ORS 72.3120 (3).

[1961 c.726 §72.6070]



Section 72.6080 - Revocation of acceptance in whole or in part.

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if the acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller’s assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if the buyer had rejected them.

[1961 c.726 §72.6080]



Section 72.6090 - Right to adequate assurance of performance.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party’s right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

[1961 c.726 §72.6090]



Section 72.6100 - Anticipatory repudiation.

(1) For a commercially reasonable time await performance by the repudiating party; or

(2) Resort to any remedy for breach as provided in ORS 72.7030 and 72.7110, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the latter’s performance and has urged retraction; and

(3) In either case suspend the performance of the aggrieved party or proceed in accordance with the provisions of ORS 72.7040 on the seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

[1961 c.726 §72.6100]



Section 72.6110 - Retraction of anticipatory repudiation.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of ORS 72.6090.

(3) Retraction reinstates the repudiating party’s rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

[1961 c.726 §72.6110]



Section 72.6120 - "Installment contract"; breach.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) of this section and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if the aggrieved party accepts a nonconforming installment without seasonably notifying of cancellation or if the aggrieved party brings an action with respect only to past installments or demands performance as to future installments.

[1961 c.726 §72.6120]



Section 72.6130 - Casualty to identified goods.

(1) If the loss is total the contract is avoided; and

(2) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at the option of the buyer either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

[1961 c.726 §72.6130]



Section 72.6140 - Substituted performance.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer’s obligation unless the regulation is discriminatory, oppressive or predatory.

[1961 c.726 §72.6140]



Section 72.6150 - Excuse by failure of presupposed conditions.

(1) Delay in delivery or nondelivery in whole or in part by a seller who complies with subsections (2) and (3) of this section is not a breach of duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(2) Where the causes mentioned in subsection (1) of this section affect only a part of the seller’s capacity to perform, the seller must allocate production and deliveries among customers but may at the option of the seller include regular customers not then under contract as well as the requirements of the seller for further manufacture. The seller may so allocate in any manner which is fair and reasonable.

(3) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subsection (2) of this section, of the estimated quota thus made available for the buyer.

[1961 c.726 §72.6150]



Section 72.6160 - Procedure on notice claiming excuse.

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take the available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under ORS 72.6150.

[1961 c.726 §72.6160]



Section 72.7010 - Remedies for breach of collateral contracts not impaired.

[1961 c.726 §72.7010]



Section 72.7020 - Seller’s remedies on discovery of buyer’s insolvency.

(2) Where the seller discovers that the buyer has received goods on credit while insolvent the seller may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer’s fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller’s right to reclaim under subsection (2) of this section is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under ORS 72.4030. Successful reclamation of goods excludes all other remedies with respect to them.

[1961 c.726 §72.7020]



Section 72.7030 - Seller’s remedies in general.

(1) Withhold delivery of such goods.

(2) Stop delivery by any bailee as provided in ORS 72.7050.

(3) Proceed under ORS 72.7040 respecting goods still unidentified to the contract.

(4) Resell and recover damages as provided in ORS 72.7060.

(5) Recover damages for nonacceptance as provided in ORS 72.7080 or in a proper case the price as provided in ORS 72.7090.

(6) Cancel.

[1961 c.726 §72.7030]



Section 72.7040 - Seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(a) Identify to the contract conforming goods not already identified if at the time the aggrieved seller learned of the breach they are in the possession or control of the aggrieved seller.

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

[1961 c.726 §72.7040]



Section 72.7050 - Seller’s stoppage of delivery in transit or otherwise.

(2) As against such buyer the seller may stop delivery until:

(a) Receipt of the goods by the buyer;

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer;

(c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

[1961 c.726 §72.7050; 2009 c.181 §35]



Section 72.7060 - Seller’s resale including contract for resale.

(2) Except as otherwise provided in subsection (3) of this section or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of intention to resell.

(4) Where the resale is at public sale:

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller pursuant to ORS 72.7070 or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of the security interest of the person, as defined in ORS 72.7110 (3).

[1961 c.726 §72.7060]



Section 72.7070 - "Person in the position of a seller."

(2) A person in the position of a seller may as provided in ORS 72.7050 withhold or stop delivery and resell as provided in ORS 72.7060 and recover incidental damages as provided in ORS 72.7100.

[1961 c.726 §72.7070]



Section 72.7080 - Seller’s damages for nonacceptance or repudiation.

(2) If the measure of damages provided in subsection (1) of this section is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in ORS 72.7100, due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

[1961 c.726 §72.7080]



Section 72.7090 - Action for the price.

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price the seller must hold for the buyer any goods which have been identified to the contract and are still in the control of the seller except that if resale becomes possible the seller may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles the buyer to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated as provided in ORS 72.6100, a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under ORS 72.7080.

[1961 c.726 §72.7090; 1973 c.352 §1]



Section 72.7100 - Seller’s incidental damages.

[1961 c.726 §72.7100]



Section 72.7110 - Buyer’s remedies in general; buyer’s security interest in rejected goods.

(a) "Cover" and have damages under ORS 72.7120 as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in ORS 72.7130.

(2) Where the seller fails to deliver or repudiates the buyer may also:

(a) If the goods have been identified recover them as provided in ORS 72.5020; or

(b) In a proper case obtain specific performance or replevy the goods as provided in ORS 72.7160.

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in the possession or control of the buyer for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller as provided in ORS 72.7060.

[1961 c.726 §72.7110]



Section 72.7120 - "Cover"; buyer’s procurement of substitute goods.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as defined in ORS 72.7150, but less expenses saved in consequence of the seller’s breach.

(3) Failure of the buyer to effect cover within this section does not bar the buyer from any other remedy.

[1961 c.726 §72.7120]



Section 72.7130 - Buyer’s damages for nondelivery or repudiation.

(2) Market price is to be determined as of the place for tender or, in case of rejection after arrival or revocation of acceptance, as of the place of arrival.

[1961 c.726 §72.7130]



Section 72.7140 - Buyer’s damages for breach in regard to accepted goods.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under ORS 72.7150 may also be recovered.

[1961 c.726 §72.7140]



Section 72.7150 - Buyer’s incidental and consequential damages.

(2) Consequential damages resulting from the seller’s breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

[1961 c.726 §72.7150]



Section 72.7160 - Buyer’s right to specific performance or replevin.

(2) The judgment for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer’s right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

[1961 c.726 §72.7160; 2001 c.445 §139; 2003 c.576 §333]



Section 72.7170 - Deduction of damages from the price.

[1961 c.726 §72.7170]



Section 72.7180 - Liquidation or limitation of damages; deposits.

(2) Where the seller justifiably withholds delivery of goods because of the buyer’s breach, the buyer is entitled to restitution of any amount by which the sum of the buyer’s payments exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller’s damages in accordance with subsection (1) of this section; or

(b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer’s right to restitution under subsection (2) of this section is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2) of this section; but if the seller has notice of the buyer’s breach before reselling goods received in part performance, the resale is subject to the conditions laid down in ORS 72.7060 on resale by an aggrieved seller.

[1961 c.726 §72.7180]



Section 72.7190 - Contractual modification or limitation of remedy.

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer’s remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in the Uniform Commercial Code.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

[1961 c.726 §72.7190]



Section 72.7200 - Effect of "cancellation" or "rescission" on claims for antecedent breach.

[1961 c.726 §72.7200]



Section 72.7210 - Remedies for fraud.

[1961 c.726 §72.7210]



Section 72.7220 - Who can sue third parties for injury to goods.

(1) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, the suit or settlement of the party plaintiff is, subject to the interest of the party plaintiff, as a fiduciary for the other party to the contract.

(3) Either party may with the consent of the other sue for the benefit of whom it may concern.

[1961 c.726 §72.7220]



Section 72.7230 - Proof of market price: time and place.

(2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until the party has given the other party such notice as the court finds sufficient to prevent unfair surprise.

[1961 c.726 §72.7230]



Section 72.7240 - Admissibility of market quotations.

[1961 c.726 §72.7240]



Section 72.7250 - Statute of limitations in contracts for sale.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before the Uniform Commercial Code becomes effective.

[1961 c.726 §72.7250]



Section 72.8010 - Definitions for ORS 72.8010 to 72.8200.

(1) "Consumer good" means a new consumer good as defined in ORS 79.0102 and includes, but is not limited to, a new motor vehicle, new manufactured dwelling, new modular home, new machine, new appliance or new like product used or bought for use primarily for personal family or household purposes. However, "consumer good" does not include a soft good or a consumable.

(2) "Buyer" or "retail buyer" means any person who buys a consumer good from a person engaged in the business of manufacturing, distributing or selling consumer goods at retail.

(3) "Manufacturer" means any person who manufactures, assembles or produces consumer goods.

(4) "Distributor" means any person who stands between the manufacturer and the retail seller in purchases, consignments or contracts for sale of consumer goods.

(5) "Retail seller," "seller" or "retailer" means a person who engages in the business of selling consumer goods to retail buyers.

(6) "Soft good" means any pliable product substantially composed of woven material, natural or synthetic yarn or fiber, textile or similar product.

(7) "Consumable" means any product which is intended for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered within the household, and which usually is consumed or expended in the course of such consumption or use.

(8) "Implied warranty of merchantability" of a consumer good or "implied warranty that a consumer good is merchantable" is a warranty that the consumer good:

(a) Passes without objection in the trade under the contract description;

(b) Is fit for the ordinary purposes for which the good is used;

(c) Is adequately contained, packaged and labeled; and

(d) Conforms to the promises or affirmations of fact made on the container or label.

(9) "Implied warranty of fitness" means that when the retailer, distributor or manufacturer has reason to know any particular purpose for which the consumer good is required, and further, that the buyer is relying on the skill and judgment of the seller to select and furnish a suitable good, then there is an implied warranty that the good shall be fit for such purpose.

[1973 c.413 §1; 2001 c.445 §140]

Note: 72.8010 to 72.8200 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 72 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 72.8020 - Manufacturer’s implied warranty of merchantability.

[1973 c.413 §3]

Note: See note under 72.8010.



Section 72.8030 - Manufacturer’s implied warranty of fitness.

[1973 c.413 §4]

Note: See note under 72.8010.



Section 72.8040 - Retailer’s or distributor’s implied warranty of fitness.

[1973 c.413 §5]

Note: See note under 72.8010.



Section 72.8050 - Disclaimer of implied warranty of merchantability or implied warranty of fitness; manner and effect.

(a) The good is being sold on an "as is" or "with all faults" basis;

(b) The entire risk as to the quality and performance of the good is with the buyer; and

(c) If the good proves defective after purchase, the buyer and not the manufacturer, distributor or retailer assumes the entire cost of all necessary servicing or repair.

(2) On sale of a consumer good by means of a mail-order catalog effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness requires that the catalog offering the good contain, with respect to each item or good so offered, the conspicuous writing and information otherwise prescribed by subsection (1) of this section.

(3) A buyer of a consumer good on an "as is" or "with all faults" basis under effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness waives the implied warranty so effectively disclaimed.

[1973 c.413 §6]

Note: See note under 72.8010.



Section 72.8060 - Express warranty.

(2) A retailer, distributor or manufacturer expressly warrants that the whole of goods sold conforms to any sample or model of the goods sold.

(3) The creation of an express warranty does not require use of formal words such as "warrant" or "guarantee" and does not require a specific intention to make a warranty.

(4) Mere affirmation of the value of goods or a statement purporting to be merely an opinion or commendation of goods does not create a warranty.

(5) Statements or representations such as expressions of general policy concerning customer satisfaction which are not subject to any limitation do not create an express warranty.

[1973 c.413 §2]

Note: See note under 72.8010.



Section 72.8070 - Right to make express warranty; effect of express warranty upon disclaimer; duration of implied warranty of merchantability or implied warranty of fitness.

(2) When with respect to sale of a consumer good to a retail buyer no express warranty is made or the duration of an express warranty is not stated, the implied warranty of merchantability or, if applicable, the implied warranty of fitness endures:

(a) Except if the good is a motor vehicle, for one year after the sale; or

(b) If the good is a motor vehicle, until expiration of one year after the sale or until 12,000 miles of use, whichever first occurs.

(3) When with respect to sale of a consumer good to a retail buyer an express warranty of a stated duration is made, the implied warranty of merchantability or, if applicable, the implied warranty of fitness endures for not less than 60 days after the sale and for the duration of the express warranty or the duration prescribed for the good under subsection (2) of this section, whichever first occurs.

[1973 c.413 §7]

Note: See note under 72.8010.



Section 72.8090 - Form of express warranty; designation of service and repair facilities.

(2) Each manufacturer, distributor or retailer who makes an express warranty and maintains a service and repair facility within this state pursuant to ORS 72.8100 shall:

(a) At the time of sale provide the buyer with the name and address of all such service and repair facilities;

(b) At the time of sale provide the buyer with the name, address and telephone number of a service and repair facility central directory within this state, or the toll-free telephone number of a service and repair facility central directory outside this state. It shall be the duty of the central directory, upon inquiry, to provide the name and address of the authorized service and repair facility nearest the buyer; or

(c) Maintain at the premises of the retail seller a current listing of authorized service and repair facilities within this state or retail sellers within this state to whom the consumer good may be returned for service and repair.

[1973 c.413 §9]

Note: See note under 72.8010.



Section 72.8100 - Manufacturer’s service and repair; facilities within state; nonconforming good; inability to service; buyer’s delivery or notice of nonconforming good.

(a) Maintain or cause to be maintained in this state sufficient service and repair facility to carry out the terms of such a warranty; or

(b) Be subject to the provisions of ORS 72.8130.

(2) Except if the buyer agrees in writing to the contrary, the manufacturer shall cause service or repair of the consumer good to be commenced as soon as possible, subject to reasonable delay caused by conditions beyond the control of the manufacturer or the manufacturer’s representative.

(3) If the size, weight, method of attachment, method of installation, and nature of nonconformity reasonably permit such delivery, the buyer shall deliver a nonconforming good to the manufacturer’s nearest available service and repair facility within this state. If the size, weight, method of attachment, method of installation and nature of the nonconformity do not reasonably permit such delivery, written notice of nonconformity by the buyer to the manufacturer or to the manufacturer’s nearest service and repair facility is equivalent to return of the good for the purposes of this section. Upon receipt of the notice of nonconformity the manufacturer shall service or repair the good at the buyer’s residence, pick up the good for service and repair, or, at the manufacturer’s expense, transport, service, repair and return the good to the buyer.

(4) If the manufacturer is unable to service or repair the good in compliance with each applicable warranty, the manufacturer shall either replace the good or reimburse the buyer in an amount equal to the purchase price paid by the buyer less a reasonable charge for beneficial use by the buyer and damage, if any, to the good. In the event of replacement of the good or refunding of the purchase price, the buyer shall return the defective good to the warrantor free and clear of liens and encumbrances.

[1973 c.413 §8]

Note: See note under 72.8010.



Section 72.8110 - Retailer’s service and repair of nonconforming good in absence of manufacturer’s service and repair facilities within state; buyer’s delivery or notice of nonconforming good.

(2) If the size, weight, method of attachment, method of installation and nature of nonconformity do not reasonably permit the buyer to return the nonconforming good, written notice of nonconformity from the buyer to the retail seller constitutes return of the good for the purposes of subsection (1) of this section. Upon receipt of the notice of nonconformity the retailer shall service or repair the good at the buyer’s residence, pick up the good for service or repair, or at the retail seller’s expense arrange for transporting the good to the retail seller’s place of business. Under ORS 72.8130 the retail seller may recover all costs incurred by the retail seller for transporting the nonconforming good from the buyer’s residence to the retail seller’s place of business and thence to the buyer’s residence.

[1973 c.413 §10]

Note: See note under 72.8010.



Section 72.8120 - Time for commencement of service and repair; effect of delay; tender of conforming goods.

[1973 c.413 §10a]

Note: See note under 72.8010.



Section 72.8130 - Liability to retailer of manufacturer not maintaining service and repair facility within state.

(1) In the event of replacement, in an amount equal to the cost to the retail seller of the replaced good, and cost of transporting the good, if such costs are incurred, plus a reasonable handling charge.

(2) In the event of service and repair, in an amount equal to that which would be received by the retail seller for like service rendered to a retail consumer who is not entitled to warranty protection, including actual and reasonable costs of the service and repair and the costs of transporting the good, if such costs are incurred, plus a reasonable profit.

(3) In the event of reimbursement under ORS 72.8110 (1), in an amount equal to that reimbursed to the buyer plus a reasonable handling or service charge.

[1973 c.413 §11]

Note: See note under 72.8010.



Section 72.8140 - Unauthorized or unreasonable use after sale.

[1973 c.413 §12]

Note: See note under 72.8010.



Section 72.8150 - Service contract in addition to or in lieu of express warranty.

[1973 c.413 §13]

Note: See note under 72.8010.



Section 72.8160 - Express warranty in addition to implied warranties.

[1973 c.413 §14]

Note: See note under 72.8010.



Section 72.8170 - Authority of manufacturer who makes express warranty to suggest methods of effectuating service and repair.

[1973 c.413 §15]

Note: See note under 72.8010.



Section 72.8180 - Buyer’s waiver of ORS 72.8010 to 72.8200.

[1973 c.413 §16]

Note: See note under 72.8010.



Section 72.8190 - Status of remedies under ORS 72.8010 to 72.8200; effect of unconstitutionality.

[1973 c.413 §17]

Note: See note under 72.8010.



Section 72.8200 - Operative dates.

[1973 c.413 §18]

Note: See note under 72.8010.






Chapter 072A - Leases

Section 72A.1010 - Short title.

[1989 c.676 §1; 1995 c.79 §21]



Section 72A.1020 - Scope.

[1989 c.676 §2]



Section 72A.1030 - Definitions and index of definitions.

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A "commercial unit" may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming goods" or "performance under a lease contract" means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

(f) "Fault" means wrongful act, omission, breach or default.

(g) "Finance lease" means a lease in which the lessor does not select, manufacture or supply the goods, the lessor acquires the goods or the right to possession and use of the goods in connection with the lease, and either:

(A) The lessee receives a copy of the contract evidencing the lessor’s purchase of the goods on or before signing the lease contract;

(B) The lessee’s approval of the contract evidencing the lessor’s purchase of the goods is a condition to effectiveness of the lease contract;

(C) The lessor informs the lessee in writing of the identity of the supplier unless the lessee has selected the supplier and directed the lessor to purchase the goods from the supplier;

(D) The lessor informs the lessee in writing that the lessee may have rights under the contract evidencing the lessor’s purchase of the goods and the lessor advises the lessee in writing to contact the supplier for a description of any such rights; or

(E) The lease contract discloses all warranties and other rights provided to the lessee by the lessor and supplier in connection with the lease contract and informs the lessee that there are no warranties or other rights provided to the lessee by the lessor and supplier other than those disclosed in the lease contract.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures as provided in ORS 72A.3090, but "goods" does not include money, documents, instruments, accounts, chattel paper, general intangibles or minerals or the like, including oil and gas, before extraction. "Goods" also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, "lease" includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in the language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, "lease agreement" includes a sublease agreement.

(L) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, "lease contract" includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessee" includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessor" includes a sublessor.

(q) "Lessor’s residual interest" means the lessor’s interest in the goods after expiration, termination or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but "lien" does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

(a) "Accessions" as defined in ORS 72A.3100.

(b) "Account" as defined in ORS 79.0102.

(c) "Between merchants" as defined in ORS 72.1040.

(d) "Buyer" as defined in ORS 72.1030.

(e) "Chattel paper" as defined in ORS 79.0102.

(f) "Construction mortgage" as defined in ORS 72A.3090.

(g) "Consumer goods" as defined in ORS 79.0102.

(h) "Document" as defined in ORS 79.0102.

(i) "Encumbrance" as defined in ORS 72A.3090.

(j) "Entrusting" as defined in ORS 72.4030.

(k) "Fixture filing" as defined in ORS 72A.3090.

(L) "Fixtures" as defined in ORS 72A.3090.

(m) "General intangible" as defined in ORS 79.0102.

(n) "Instrument" as defined in ORS 79.0102.

(o) "Merchant" as defined in ORS 72.1040.

(p) "Mortgage" as defined in ORS 79.0102.

(q) "Purchase money lease" as defined in ORS 72A.3090.

(r) "Pursuant to commitment" as defined in ORS 79.0102.

(s) "Receipt" as defined in ORS 72.1030.

(t) "Sale" as defined in ORS 72.1060.

(u) "Sale on approval" as defined in ORS 72.3260.

(v) "Sale or return" as defined in ORS 72.3260.

(w) "Seller" as defined in ORS 72.1030.

(3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

[1989 c.676 §3; 1993 c.646 §1; 2001 c.445 §141; 2009 c.181 §36]



Section 72A.1040 - Leases subject to other statutes.

(a) Certificate of title statute of this state;

(b) Certificate of title statute of another jurisdiction as described in ORS 72A.1050; or

(c) Consumer protection statute of this state, or final consumer protection decision of a court of this state existing on November 4, 1993.

(2) In case of conflict between this chapter, other than ORS 72A.1050, 72A.3040 and 72A.3050, and a statute or decision referred to in subsection (1) of this section, the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

[1989 c.676 §4; 1993 c.646 §2]



Section 72A.1050 - Territorial application of act to goods covered by certificate of title.

(1) Surrender of the certificate; or

(2) Four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

[1989 c.676 §5]



Section 72A.1060 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

[1989 c.676 §6]



Section 72A.1070 - Waiver or renunciation of claim or right after default.

[1989 c.676 §7]



Section 72A.1080 - Unconscionability.

(2) When it is claimed or appears to the court that the lease contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

[1989 c.676 §8]



Section 72A.1090 - Option to accelerate at will.

[1989 c.676 §9]



Section 72A.1095 - Subordination by agreement.

[1993 c.646 §22]



Section 72A.2010 - Statute of frauds.

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party’s authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b) of this section, whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) of this section beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor’s business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party’s pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) of this section is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party’s authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party’s pleading, testimony or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.

[1989 c.676 §10]



Section 72A.2020 - Final written expression; parol or extrinsic evidence.

(1) By course of dealing or usage of trade or by course of performance; and

(2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

[1989 c.676 §11]



Section 72A.2030 - Seals inoperative.

[1989 c.676 §12]



Section 72A.2040 - Formation in general.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

[1989 c.676 §13]



Section 72A.2050 - Firm offers.

[1989 c.676 §14]



Section 72A.2060 - Offer and acceptance in formation of lease contract.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

[1989 c.676 §15]



Section 72A.2070



Section 72A.2080 - Modification, rescission and waiver.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

[1989 c.676 §17]



Section 72A.2090 - Lessee under finance lease as beneficiary of supply contract.

(2) The extension of the benefit of a supplier’s promises and of warranties to the lessee under subsection (1) of this section does not:

(a) Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or

(b) Impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier’s promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier that arise from an agreement between the lessee and the supplier or under other law.

[1989 c.676 §18; 1993 c.646 §3]



Section 72A.2100 - Express warranties.

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor’s opinion or commendation of the goods does not create a warranty.

[1989 c.676 §19]



Section 72A.2110 - Warranties against interference and against infringement; lessee’s obligation against infringement.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

[1989 c.676 §20]



Section 72A.2120 - Implied warranty of merchantability.

(2) Goods to be merchantable must at least:

(a) Pass without objection in the trade under the description in the lease agreement;

(b) In the case of fungible goods, be of fair average quality within the description;

(c) Be fit for the ordinary purposes for which goods of that type are used;

(d) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

(e) Be adequately contained, packaged and labeled as the lease agreement may require; and

(f) Conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

[1989 c.676 §21]



Section 72A.2130 - Implied warranty of fitness for particular purpose.

[1989 c.676 §22]



Section 72A.2140 - Exclusion or modification of warranties.

(2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability," be by a writing and be conspicuous. Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3) Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section:

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by the expressions "as is," or "with all faults," or by other language that in common understanding calls the lessee’s attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) An implied warranty may also be excluded or modified by course of dealing, course of performance or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement as provided in ORS 72A.2110 or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

[1989 c.676 §23]



Section 72A.2150 - Cumulation and conflict of warranties express or implied.

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

[1989 c.676 §24]



Section 72A.2160 - Third-party beneficiaries of express and implied warranties.

[1989 c.676 §25]



Section 72A.2170 - Identification.

(1) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(2) When the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

[1989 c.676 §26]



Section 72A.2180 - Insurance and proceeds.

(2) If a lessee has an insurable interest only by reason of the lessor’s identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee’s insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

[1989 c.676 §27]



Section 72A.2190 - Risk of loss.

(2) Subject to the provisions of ORS 72A.2200 on the effect of default on risk of loss, if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier, and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee’s right to possession of the goods.

(c) In any case not described in paragraph (a) or (b) of this subsection, the risk of loss passes to the lessee on the lessee’s receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant, otherwise the risk passes to the lessee on tender of delivery.

[1989 c.676 §28]



Section 72A.2200 - Effect of default on risk of loss.

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee’s effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the lessor’s or supplier’s effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

[1989 c.676 §29]



Section 72A.2210 - Casualty to identified goods.

(1) If the loss is total, the lease contract is avoided; and

(2) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee’s option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

[1989 c.676 §30]



Section 72A.3010 - Enforceability of lease contract.

[1989 c.676 §31]



Section 72A.3020 - Title to and possession of goods.

[1989 c.676 §32]



Section 72A.3030 - Alienability of party’s interest under lease contract or of lessor’s residual interest in goods; delegation of performance; transfer of rights.

(2) Except as provided in subsection (3) of this section and ORS 79.0407, a provision in a lease agreement that prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor’s residual interest in the goods, or that makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement is not enforceable if the provision prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor’s due performance of the transferor’s entire obligation or makes such a transfer an event of default. A transfer that is not enforceable under this section is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract under subsection (4) of this section.

(4) Subject to subsection (3) of this section and ORS 79.0407:

(a) If a transfer is made that is made an event of default under a lease agreement, the party to the lease contract not making the transfer has the rights and remedies described in ORS 72A.5010 (2), unless the party waives the default or otherwise agrees; or

(b) If paragraph (a) of this subsection is not applicable and a transfer is made that is prohibited under a lease agreement or that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, then, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, and except as limited by contract:

(A) The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer; and

(B) A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction.

(5) A transfer of "the lease" or of "all my rights under the lease" or a transfer in similar general terms is a transfer of rights, and unless the language or the circumstances indicate the contrary, as in a transfer for security, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

[1989 c.676 §33; 1993 c.646 §4; 2001 c.445 §142]



Section 72A.3040 - Subsequent lease of goods by lessor.

(a) The lessor’s transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor’s and the existing lessee’s rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

[1989 c.676 §34; 1993 c.646 §5]



Section 72A.3050 - Sale or sublease of goods by lessee.

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor’s and lessee’s rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

[1989 c.676 §35]



Section 72A.3060 - Priority of certain liens arising by operation of law.

[1989 c.676 §36]



Section 72A.3070 - Priority of liens arising by attachment or levy on goods; priority of certain security interests in goods.

(2) Except as otherwise provided in subsection (3) of this section and in ORS 72A.3060 and 72A.3080, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in ORS 79.0317, 79.0321 and 79.0323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

[1989 c.676 §37; 1993 c.646 §6; 2001 c.445 §143]



Section 72A.3080 - Special rights of creditors.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract:

(a) Becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like; and

(b) Is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

[1989 c.676 §38]



Section 72A.3090 - Lessor’s and lessee’s rights when goods become fixtures.

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of ORS 79.0502 (1) and (2);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor’s interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee’s right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) of this section but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor’s residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within subsections (1) to (6) of this section, priority between the interest of a lessor of fixtures, including the lessor’s residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor’s residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may on default, expiration, termination or cancellation of the lease agreement, but subject to the lease agreement and this chapter, or if necessary to enforce the lessor’s or lessee’s other rights and remedies under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor’s residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of ORS chapter 79.

[1989 c.676 §39; 1993 c.646 §7; 1999 c.645 §2; 2001 c.445 §144]



Section 72A.3095 - Fixture filing recorded and indexed as mortgage.

(2) ORS 79.0523 does not apply to a financing statement recorded and indexed as a mortgage under this section.

[1999 c.715 §7; 2001 c.445 §145]



Section 72A.3100 - Lessor’s and lessee’s rights when goods become accessions.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) of this section, a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or if necessary to enforce the lessor’s or lessee’s other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

[1989 c.676 §40]

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED



Section 72A.4010 - Insecurity; adequate assurance of performance.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party’s right to demand adequate assurance of future performance.

[1989 c.676 §41]



Section 72A.4020 - Anticipatory repudiation.

(1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2) Make demand pursuant to ORS 72A.4010 and await assurance of future performance adequate under the circumstances of the particular case; or

(3) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party’s performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of ORS 72A.5240 on the lessor’s right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods.

[1989 c.676 §42]



Section 72A.4030 - Retraction of anticipatory repudiation.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under ORS 72A.4010.

(3) Retraction reinstates a repudiating party’s rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

[1989 c.676 §43]



Section 72A.4040 - Substituted performance.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee’s obligation unless the regulation is discriminatory, oppressive or predatory.

[1989 c.676 §44]



Section 72A.4050 - Excused performance.

(1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(2) If the causes mentioned in subsection (1) of this section affect only part of the lessor’s or the supplier’s capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor’s or supplier’s customers but at the lessor’s or supplier’s option may include regular customers not then under contract for sale or lease as well as the lessor or supplier’s own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

(3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2) of this section, of the estimated quota thus made available for the lessee.

[1989 c.676 §45]



Section 72A.4060 - Procedure on excused performance.

(a) Terminate the lease contract under ORS 72A.5050; or

(b) Except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under ORS 72A.4050, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

[1989 c.676 §46]



Section 72A.4070 - Irrevocable promises; finance leases.

(2) A promise that has become irrevocable and independent under subsection (1) of this section:

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

(3) This section shall not affect the validity under any other law of a covenant in any lease contract making the lessee’s promises irrevocable and independent upon the lessee’s acceptance of the goods.

[1989 c.676 §47]



Section 72A.5010 - Default; procedure.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party’s claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in ORS 71.3050 (1), this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under ORS 72A.5010 to 72A.5310 as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party’s rights and remedies in respect of the real property, in which case ORS 72A.5010 to 72A.5310 do not apply.

[1989 c.676 §48; 1993 c.646 §8; 2009 c.181 §37]



Section 72A.5020 - Notice after default.

[1989 c.676 §49]



Section 72A.5030 - Modification or impairment of rights and remedies.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under ORS 72A.5040, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.

[1989 c.676 §50; 1993 c.646 §9]



Section 72A.5040 - Liquidation of damages.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee’s default or insolvency under ORS 72A.5250 or 72A.5260, the lessee is entitled to restitution of any amount by which the sum of the lessee’s payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor’s damages in accordance with subsection (1) of this section; or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee’s right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

[1989 c.676 §51]



Section 72A.5050 - Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission" or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be considered inconsistent with a claim for damages or other right or remedy.

[1989 c.676 §52]



Section 72A.5060 - Statute of limitations.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective.

[1989 c.676 §53]



Section 72A.5070 - Proof of market rent; time and place.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until one party has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications, trade journals, newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

[1989 c.676 §54]



Section 72A.5080 - Lessee’s remedies.

(a) Cancel the lease contract under ORS 72A.5050;

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract under ORS 72A.5180 and 72A.5200, or recover damages for nondelivery under ORS 72A.5190 and 72A.5200; or

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them under ORS 72A.5220; or

(b) In a proper case, obtain specific performance or replevy the goods under ORS 72A.5210.

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in ORS 72A.5190 (3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages under ORS 72A.5190.

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee’s possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to ORS 72A.5270.

(6) Subject to the provisions of ORS 72A.4070, a lessee, on notifying the lessor of the lessee’s intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

[1989 c.676 §55; 1993 c.646 §10]



Section 72A.5090 - Lessee’s rights on improper delivery; rightful rejection.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

[1989 c.676 §56]



Section 72A.5100 - Installment lease contracts; rejection and default.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. However, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

[1989 c.676 §57]



Section 72A.5110 - Merchant lessee’s duties as to rightfully rejected goods.

(2) If a merchant lessee or any other lessee disposes of goods, the lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or ORS 72A.5120, the lessee is held only to good faith. Good faith conduct as described in this section is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or ORS 72A.5120 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.

[1989 c.676 §58]



Section 72A.5120 - Lessee’s duties as to rightfully rejected goods.

(a) The lessee, after rejection of goods in the lessee’s possession, shall hold them with reasonable care at the lessor’s or the supplier’s disposition for a reasonable time after the lessee’s seasonable notification of rejection; and

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor’s or the supplier’s account or ship them to the lessor or the supplier or dispose of them for the lessor’s or the supplier’s account with reimbursement in the manner provided in ORS 72A.5110.

(2) If the lessee complies with subsection (1) of this section, the lessee has no further obligations with regard to goods rightfully rejected.

(3) Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion.

[1989 c.676 §59]



Section 72A.5130 - Cure by lessor of improper tender or delivery; replacement.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or the supplier seasonably notifies the lessee.

[1989 c.676 §60]



Section 72A.5140 - Waiver of lessee’s objections.

(a) If, stated seasonably, the lessor or the supplier could have cured it under ORS 72A.5130; or

(b) Between merchants if the lessor or the supplier after rejection has made a request, in writing, for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee’s failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

[1989 c.676 §61; 2009 c.181 §38]



Section 72A.5150 - Acceptance of goods.

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods under ORS 72A.5090.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

[1989 c.676 §62]



Section 72A.5160 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable.

(2) A lessee’s acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like, the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like as provided in ORS 72A.2110 or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like.

[1989 c.676 §63; 1993 c.646 §11]



Section 72A.5170 - Revocation of acceptance of goods.

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee’s acceptance was reasonably induced either by the lessor’s assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

[1989 c.676 §64; 1993 c.646 §12]



Section 72A.5180 - Cover; substitute goods.

(2) Except as otherwise provided in ORS 72A.5030 with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties under ORS 71.3020 and 72A.5030, if a lessee’s cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

(a) The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and

(b) Any incidental or consequential damages, less expenses saved in consequence of the lessor’s default.

(3) If a lessee’s cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and ORS 72A.5190 governs.

[1989 c.676 §65; 1993 c.646 §13; 2009 c.181 §39]



Section 72A.5190 - Lessee’s damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification under ORS 72A.5160, the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor’s default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default or breach of warranty.

[1989 c.676 §66; 1993 c.646 §14; 2009 c.181 §40]



Section 72A.5200 - Lessee’s incidental and consequential damages.

(2) Consequential damages resulting from a lessor’s default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

[1989 c.676 §67]



Section 72A.5210 - Lessee’s right to specific performance or replevin.

(2) A judgment for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court considers just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

[1989 c.676 §68; 2003 c.576 §334]



Section 72A.5220 - Lessee’s right to goods on lessor’s insolvency.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

[1989 c.676 §69]



Section 72A.5230 - Lessor’s remedies.

(a) Cancel the lease contract as provided in ORS 72A.5050;

(b) Proceed respecting goods not identified to the lease contract as provided in ORS 72A.5240;

(c) Withhold delivery of the goods and take possession of goods previously delivered as provided in ORS 72A.5250;

(d) Stop delivery of the goods by any bailee as provided in ORS 72A.5260;

(e) Dispose of the goods and recover damages as provided in ORS 72A.5270, retain the goods and recover damages as provided in ORS 72A.5280, or in a proper case recover rent as provided in ORS 72A.5290; or

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee’s default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee’s default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2) of this section; or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section.

[1989 c.676 §70; 1993 c.646 §15; 1995 c.79 §22]



Section 72A.5240 - Lessor’s right to identify goods to lease contract.

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor’s or the supplier’s possession or control; and

(b) Dispose of goods as provided in ORS 72A.5270 that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

[1989 c.676 §71]



Section 72A.5250 - Lessor’s right to possession of goods.

(2) After a default by the lessee under the lease contract of the type described in ORS 72A.5230 (1) and (3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business and may dispose of goods on the lessee’s premises as provided in ORS 72A.5270.

(3) The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

[1989 c.676 §72; 1993 c.646 §16]



Section 72A.5260 - Lessor’s stoppage of delivery in transit or otherwise.

(2) In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

[1989 c.676 §73; 2009 c.181 §41]



Section 72A.5270 - Lessor’s rights to dispose of goods.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement as provided in ORS 72A.5040 or otherwise determined pursuant to agreement of the parties as provided in ORS 71.3020 and 72A.5030, if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee, as damages, accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee’s default.

(3) If the lessor’s disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and ORS 72A.5280 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee’s security interest as provided in ORS 72A.5080.

[1989 c.676 §74; 1993 c.646 §17; 2009 c.181 §42]



Section 72A.5280 - Lessor’s damages for default.

(2) If the measure of damages provided in subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under ORS 72A.5300, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

[1989 c.676 §75; 1993 c.646 §18; 2009 c.181 §43]



Section 72A.5290 - Lessor’s action for the rent.

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee as provided in ORS 72A.2190:

(A) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(B) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(C) Any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee’s default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, the present value as of the same date of the rent for the then remaining lease term of the lease agreement and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee’s default.

(2) Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor’s control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor’s recovery against the lessee for damages is governed by ORS 72A.5270 or 72A.5280, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to ORS 72A.5270 or 72A.5280.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due or has repudiated as provided in ORS 72A.4020, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under ORS 72A.5270 and 72A.5280.

[1989 c.676 §76; 1993 c.646 §19]



Section 72A.5295 - Lessor’s recovery for loss of or damage to residual interest in goods.

[1993 c.646 §21]



Section 72A.5300 - Lessor’s incidental damages.

[1989 c.676 §77]



Section 72A.5310 - Standing to sue third parties for injury to goods.

(a) Has a security interest in the goods;

(b) Has an insurable interest in the goods; or

(c) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the plaintiff’s suit or settlement, subject to the plaintiff’s own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

[1989 c.676 §78]






Chapter 073 - Negotiable Instruments

Section 73.010, 73.020, 73.030, 73.040, 73.050, 73.060, 73.080, 73.090, 73.100, 73.110, 73.120, 73.130, 73.140, 73.150, 73.160, 73.



Section 73.0101 - Short title.

[1993 c.545 §4]



Section 73.0102 - Application of chapter.

(2) If there is conflict between this chapter and ORS chapter 74 or 79, ORS chapter 74 or 79 shall govern.

(3) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

[1993 c.545 §5; 1995 c.79 §24]



Section 73.0103 - Definitions.

(a) "Acceptor" means a drawee who has accepted a draft.

(b) "Drawee" means a person ordered in a draft to make payment.

(c) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(d) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(e) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(f) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank’s prescribed procedures and the bank’s procedures do not vary unreasonably from general banking usage not disapproved under this chapter or ORS chapter 74.

(g) "Party" means a party to an instrument.

(h) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(i) "Prove" with respect to a fact means to meet the burden of establishing the fact as defined in ORS 71.2010 (2)(h).

(j) "Remitter" means a person who purchases an instrument from the issuer if the instrument is payable to an identified person other than the purchaser.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" ORS 73.0409

"Accommodated party" ORS 73.0419

"Accommodation party" ORS 73.0419

"Alteration" ORS 73.0407

"Anomalous indorsement" ORS 73.0205

"Blank indorsement" ORS 73.0205

"Cashier’s check" ORS 73.0104

"Certificate of deposit" ORS 73.0104

"Certified check" ORS 73.0409

"Check" ORS 73.0104

"Consideration" ORS 73.0303

"Demand draft" ORS 73.0104

"Draft" ORS 73.0104

"Holder in due course" ORS 73.0302

"Incomplete instrument" ORS 73.0115

"Indorsement" ORS 73.0204

"Indorser" ORS 73.0204

"Instrument" ORS 73.0104

"Issue" ORS 73.0105

"Issuer" ORS 73.0105

"Negotiable instrument" ORS 73.0104

"Negotiation" ORS 73.0201

"Note" ORS 73.0104

"Payable at a definite time" ORS 73.0108

"Payable on demand" ORS 73.0108

"Payable to bearer" ORS 73.0109

"Payable to order" ORS 73.0109

"Payment" ORS 73.0602

"Person entitled to enforce" ORS 73.0301

"Presentment" ORS 73.0501

"Reacquisition" ORS 73.0207

"Special indorsement" ORS 73.0205

"Teller’s check" ORS 73.0104

"Transfer of instrument" ORS 73.0203

"Traveler’s check" ORS 73.0104

"Value" ORS 73.0303

(3) The following definitions in ORS chapter 74 apply to this chapter:

"Bank" ORS 74.1050

"Banking day" ORS 74.1040

"Clearing house" ORS 74.1040

"Collecting bank" ORS 74.1050

"Depositary bank" ORS 74.1050

"Documentary draft" ORS 74.1040

"Intermediary bank" ORS 74.1050

"Item" ORS 74.1040

"Payor bank" ORS 74.1050

"Suspends payments" ORS 74.1040

(4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

[1993 c.545 §6; 1997 c.822 §1; 2009 c.181 §44]



Section 73.0104 - Negotiable instrument; other definitions.

(a) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(b) Is payable on demand or at a definite time; and

(c) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(A) An undertaking or power to give, maintain or protect collateral to secure payment;

(B) An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(C) A waiver of the benefit of any law intended for the advantage or protection of an obligor.

(2) "Instrument" means a negotiable instrument.

(3) An order that meets all of the requirements of subsection (1) of this section, except subsection (1)(a) of this section, and otherwise falls within the definition of "check" in subsection (6) of this section, is a negotiable instrument and a check.

(4) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(5) An instrument is a "note" if it is a promise. An instrument is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(6) "Check" means a draft, other than a documentary draft, payable on demand and drawn on a bank, or a cashier’s check or teller’s check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(7) "Cashier’s check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(8) "Teller’s check" means a draft drawn by a bank:

(a) On another bank; or

(b) Payable at or through a bank.

(9) "Traveler’s check" means an instrument that:

(a) Is payable on demand;

(b) Is drawn on or payable at or through a bank;

(c) Is designated by the term "traveler’s check" or by a substantially similar term; and

(d) Requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(10) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(11)(a) "Demand draft" means a writing not signed by a customer that is created by a third party under the purported authority of the customer for the purpose of charging the customer’s account with a bank. A demand draft does not include a check drawn by a fiduciary, as defined in ORS 73.0307. A demand draft may contain any or all of the following:

(A) The customer’s printed or typewritten name or account number;

(B) A notation that the customer authorized the draft; and

(C) The statement "No signature required" or words to that effect.

(b) "Demand draft" shall not include a check purportedly drawn by and bearing the signature of a fiduciary as defined in ORS 73.0307.

[1993 c.545 §7; 1997 c.822 §2]



Section 73.0105 - Issue of instrument.

(2) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(3) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

[1993 c.545 §8]



Section 73.0106 - Unconditional promise or order.

(2) A promise or order is not made conditional:

(a) By a reference to another writing for a statement of rights with respect to collateral, prepayment or acceleration; or

(b) Because payment is limited to resort to a particular fund or source.

(3) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of ORS 73.0104 (1). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(4) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of ORS 73.0104 (1); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

[1993 c.545 §9]



Section 73.0107 - Instrument payable in foreign money.

[1993 c.545 §10]



Section 73.0108 - Payable on demand or at definite time.

(a) States that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or

(b) Does not state any time of payment.

(2) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order issued, subject to rights of:

(a) Prepayment;

(b) Acceleration;

(c) Extension at the option of the holder; or

(d) Extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(3) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

[1993 c.545 §11]



Section 73.0109 - Payable to bearer or to order.

(a) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(b) Does not state a payee; or

(c) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(2) A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person or to an identified person or order. A promise order that is payable to order is payable to the identified person.

(3) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to ORS 73.0205 (1). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to ORS 73.0205 (2).

[1993 c.545 §12]



Section 73.0110 - Identification of person to whom instrument is payable.

(2) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(3) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(a) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of the person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(b) If an instrument is payable to:

(A) A trust, and estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(B) A person described as an agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(C) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(D) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(4) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

[1993 c.545 §13]



Section 73.0111 - Place of payment.

[1993 c.545 §14]



Section 73.0112 - Interest.

(a) An instrument is not payable with interest; and

(b) Interest on an interest-bearing instrument is payable from the date of the instrument.

(2) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

(3) Nothing in subsection (1)(a) of this section shall affect any right of a holder of a check, draft or order that has been dishonored by nonacceptance or nonpayment or on which the maker or drawer has stopped payment without good cause:

(a) To collect interest on the debt or obligation for which the check, draft or order was given, pursuant to ORS 82.010; or

(b) To exercise the remedies provided in ORS 30.701.

[1993 c.545 §15; 1999 c.707 §2]



Section 73.0113 - Date of instrument.

(2) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

[1993 c.545 §16]



Section 73.0114 - Contradictory terms of instrument.

[1993 c.545 §17]



Section 73.0115 - Incomplete instrument.

(2) Subject to subsection (3) of this section, if the incomplete instrument is an instrument under ORS 73.0104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under ORS 73.0104, but, after completion, the requirements of ORS 73.0104 are met, the instrument may be enforced according to its terms as augmented by completion.

(3) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under ORS 73.0407.

(4) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

[1993 c.545 §18]



Section 73.0116 - Joint and several liability; contribution.

(2) Except as provided in ORS 73.0419 (5) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive, from any party having the same joint and several liability, contribution in accordance with applicable law.

(3) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (2) of this section of a party having the same joint and several liability to receive contribution from the party discharged.

[1993 c.545 §19]



Section 73.0117 - Other agreements affecting instrument.

[1993 c.545 §20]



Section 73.0118 - Statute of limitations.

(2) Except as provided in subsection (4) or (5) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(3) Except as provided in subsection (4) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within six years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(4) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller’s check, cashier’s check or traveler’s check must be commenced within six years after the demand for payment is made to the acceptor or issuer.

(5) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(6) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:

(a) Within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or

(b) Within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(7) Unless governed by other law regarding claims for indemnity or contribution, an action for any of the following must be commenced within six years after the claim for relief accrues:

(a) Conversion of an instrument, for money had and received, or like action based on conversion;

(b) Breach of warranty; or

(c) Enforcement of an obligation, duty or right arising under this chapter and not governed by this section.

(8) The circumstances under which the running of a limitation period may be tolled shall be determined by other law.

[1993 c.545 §21]



Section 73.0119 - Notice of right to defend action.

[1993 c.545 §22]



Section 73.0201 - Negotiation.

(2) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

[1993 c.545 §23]



Section 73.0202 - Negotiation subject to rescission.

(a) From an infant, a corporation exceeding its powers or a person without capacity;

(b) By fraud, duress or mistake; or

(c) In breach of duty or as part of an illegal transaction.

(2) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

[1993 c.545 §24]



Section 73.0203 - Transfer of instrument; rights acquired by transfer.

(2) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee has engaged in fraud or illegality affecting the instrument.

(3) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(4) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.

[1993 c.545 §25]



Section 73.0204 - Indorsement.

(2) "Indorser" means a person who makes an indorsement.

(3) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(4) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder’s name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

[1993 c.545 §26]



Section 73.0205 - Special indorsement; blank indorsement; anomalous indorsement.

(2) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(3) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(4) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

[1993 c.545 §27]



Section 73.0206 - Restrictive indorsement.

(2) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(3) If an instrument bears an indorsement described in ORS 74.2010 (2), or in blank or to a particular bank using the words "for deposit," "for collection" or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(a) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(b) A depositary bank that purchased the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(c) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(d) Except as otherwise provided in paragraph (c) of this subsection, a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(4) Except for an indorsement covered by subsection (3) of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(a) Unless there is notice of breach of fiduciary duty as provided in ORS 73.0307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(b) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(5) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (3) of this section or has notice or knowledge of breach of fiduciary duty as stated in subsection (4) of this section.

(6) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

[1993 c.545 §28]



Section 73.0207 - Reacquisition.

[1993 c.545 §29]



Section 73.0301 - Person entitled to enforce instrument.

[1993 c.545 §30]



Section 73.0302 - Holder in due course.

(a) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(b) The holder took the instrument:

(A) For value;

(B) In good faith;

(C) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(D) Without notice that the instrument contains an unauthorized signature or has been altered;

(E) Without notice of any claim to the instrument described in ORS 73.0306; and

(F) Without notice that any party has a defense or claim in recoupment described in ORS 73.0305.

(2) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (1) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

(3) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

(a) By legal process or by purchase in an execution, bankruptcy or creditor’s sale or similar proceeding;

(b) By purchase as part of a bulk transaction not in ordinary course of business of the transferor; or

(c) As the successor in interest to an estate or other organization.

(4) If, under ORS 73.0303 (1)(a), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(5) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(6) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(7) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

[1993 c.545 §31]



Section 73.0303 - Value and consideration.

(a) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(b) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(c) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(d) The instrument is issued or transferred in exchange for a negotiable instrument; or

(e) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(2) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (1) of this section, the instrument is also issued for consideration.

[1993 c.545 §32]



Section 73.0304 - Overdue instrument.

(a) On the day after the day demand for payment is duly made;

(b) If the instrument is a check, 90 days after its date; or

(c) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(2) With respect to an instrument payable at a definite time, the following rules apply:

(a) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(b) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(c) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(3) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

[1993 c.545 §33]



Section 73.0305 - Defenses and claims in recoupment.

(a) A defense of the obligor based on:

(A) Infancy of the obligor to the extent it is a defense to a simple contract;

(B) Duress, lack of legal capacity or illegality of the transaction which, under other law, nullifies the obligation of the obligor;

(C) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

(D) Discharge of the obligor in insolvency proceedings;

(b) A defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(c) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(2) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (1)(a) of this section, but is not subject to defenses of the obligor stated in subsection (1)(b) of this section or claims in recoupment stated in subsection (1)(c) of this section against a person other than the holder.

(3) Except as stated in subsection (4) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument of another person, but the other person’s claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(4) In an action to enforce the obligation of an accommodation party or pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (1) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

[1993 c.545 §34]



Section 73.0306 - Claims to an instrument.

[1993 c.545 §35]



Section 73.0307 - Notice of breach of fiduciary duty.

(a) "Fiduciary" means an agent, trustee, partner, corporate officer, director or other representative owing a fiduciary duty with respect to an instrument.

(b) "Represented person" means the principal, beneficiary, partnership, corporation or other person to whom the duty stated in paragraph (a) of this subsection is owed.

(2) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(a) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(b) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

(A) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(B) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(C) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(c) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(d) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

(A) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(B) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(C) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

[1993 c.545 §36]



Section 73.0308 - Proof of signatures and status as holder in due course.

(2) If the validity of signatures is admitted or proved and there is compliance with subsection (1) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under ORS 73.0301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course that are not subject to the defense or claim.

[1993 c.545 §37]



Section 73.0309 - Enforcement of lost, destroyed or stolen instrument.

(a) The person was in possession of the instrument and entitled to enforce it when loss of possession occurred;

(b) The loss of possession was not the result of a transfer by the person or a lawful seizure; and

(c) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(2) A person seeking enforcement of an instrument under subsection (1) of this section must prove the terms of the instrument and the person’s right to enforce the instrument. If that proof is made, ORS 73.0205 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

[1993 c.545 §38]



Section 73.0310 - Effect of instrument on obligation for which taken.

(2) Unless otherwise agreed and except as provided in subsection (1) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(a) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(b) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(c) Except as provided in paragraph (d) of this subsection, if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person that is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(d) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee’s rights against the obligor are limited to enforcement of the instrument.

(3) If an instrument other than one described in subsection (1) or (2) of this section is taken for an obligation, the effect is:

(a) That stated in subsection (1) of this section, if the instrument is one on which a bank is liable as maker or acceptor; or

(b) That stated in subsection (2) of this section in any other case.

[1993 c.545 §39]



Section 73.0311 - Accord and satisfaction.

[1993 c.545 §40; 1997 c.437 §1]



Section 73.0312 - Lost, destroyed or stolen cashier’s check, teller’s check or certified check.

(a) "Check" means a cashier’s check, teller’s check or certified check.

(b) "Claimant" means a person who claims the right to receive the amount of a cashier’s check, teller’s check or certified check that was lost, destroyed or stolen.

(c) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that:

(A) The declarer lost possession of a check;

(B) The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier’s check or teller’s check;

(C) The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

(D) The declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(d) "Obligated bank" means the issuer of a cashier’s check or teller’s check or the acceptor of a certified check.

(2) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if:

(a) The claimant is the drawer or payee of a certified check or the remitter or payee of a cashier’s check or teller’s check;

(b) The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

(c) The communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and

(d) The claimant provides reasonable identification if requested by the obligated bank.

(3) Delivery of a declaration of loss is a warranty of the truth of the statement made in the declaration. If a claim is asserted in compliance with subsection (2) of this section, the following rules apply:

(a) The claim becomes enforceable at the later of:

(A) The time the claim is asserted; or

(B) The 90th day following the date of the check, in the case of a cashier’s check or teller’s check, or the 90th day following the date of the acceptance, in the case of a certified check.

(b) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller’s check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(c) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(d) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to ORS 74.3020 (1)(a), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(4) If the obligated bank pays the amount of a check to a claimant under subsection (2)(d) of this section, and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to:

(a) Refund the payment to the obligated bank if the check is paid; or

(b) Pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(5) If a claimant has the right to assert a claim under subsection (2) of this section and is also a person entitled to enforce a cashier’s check, teller’s check or certified check that is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or ORS 73.0309.

[1993 c.545 §41]



Section 73.0401 - Signature.

(a) The person signed the instrument; or

(b) The person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under ORS 73.0402.

(2) A signature may be made:

(a) Manually or by means of a device or machine; and

(b) By the use of any name, including a trade or assumed name, or by a word, mark or symbol executed or adopted by a person with present intention to authenticate a writing.

[1993 c.545 §42]



Section 73.0402 - Signature by representative.

(2) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(a) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(b) Subject to subsection (3) of this section, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(3) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

[1993 c.545 §43]



Section 73.0403 - Unauthorized signature.

(2) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(3) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter that makes the unauthorized signature effective for the purposes of this chapter.

[1993 c.545 §44]



Section 73.0404 - Impostors; fictitious payees.

(2) If a person whose intent determines to whom an instrument is payable under ORS 73.0110 (1) or (2) does not intend the person identified as payee to have any interest in the instrument or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(a) Any person in possession of the instrument is its holder.

(b) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(3) Under subsection (1) or (2) of this section, an indorsement is made in the name of a payee if:

(a) It is made in a name substantially similar to that of the payee; or

(b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(4) With respect to an instrument to which subsection (1) or (2) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

[1993 c.545 §45]



Section 73.0405 - Employer’s responsibility for fraudulent indorsement by employee.

(a) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(b) "Fraudulent indorsement" means:

(A) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer; or

(B) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(c) "Responsibility" with respect to instruments means authority to sign or indorse instruments on behalf of the employer, to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, to prepare or process instruments for issue in the name of the employer, to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, to control the disposition of instruments to be issued in the name of the employer, or to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(2) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(3) Under subsection (1) of this section, an indorsement is made in the name of the person to whom an instrument is payable if:

(a) It is made in a name substantially similar to the name of that person; or

(b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

[1993 c.545 §46]



Section 73.0406 - Negligence contributing to forged signature or alteration of instrument.

(2) Under subsection (1) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(3) Under subsection (1) of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (2) of this section, the burden of proving failure to exercise ordinary care is on the person precluded.

[1993 c.545 §47]



Section 73.0407 - Alteration.

(a) An unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or

(b) An unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(2) Except as provided in subsection (3) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(3) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value or for collection, in good faith and without notice of the alteration, may enforce rights with respect to the instrument:

(a) According to its original terms; or

(b) In the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

[1993 c.545 §48]



Section 73.0408 - Drawee not liable on unaccepted draft.

[1993 c.545 §49]



Section 73.0409 - Acceptance of draft; certified check.

(2) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete or has been dishonored.

(3) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(4) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (1) of this section or by a writing on the check that indicates that the check is certified. The drawee of a check has no obligation to certify the check and refusal to certify is not dishonor of the check.

[1993 c.545 §50]



Section 73.0410 - Acceptance varying draft.

(2) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(3) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

[1993 c.545 §51]



Section 73.0411 - Refusal to pay cashier’s checks, teller’s checks and certified checks.

(2) If the obligated bank wrongfully refuses to pay a cashier’s check or certified check, stops payment of a teller’s check, or refuses to pay a dishonored teller’s check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(3) Expenses or consequential damages under subsection (2) of this section are not recoverable if the refusal of the obligated bank to pay occurs because:

(a) The bank suspends payments;

(b) The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;

(c) The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or

(d) Payment is prohibited by law.

[1993 c.545 §52]



Section 73.0412 - Obligation of issuer of note or cashier’s check.

[1993 c.545 §53]



Section 73.0413 - Obligation of acceptor.

(a) According to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms;

(b) If the acceptance varies the terms of the draft, according to the terms of the draft as varied; or

(c) If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407.

(2) The obligation to pay is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under ORS 73.0414 or 73.0415.

(3) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

[1993 c.545 §54]



Section 73.0414 - Obligation of drawer.

(2) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under ORS 73.0415.

(3) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(4) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay a draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under ORS 73.0415 (1) and (3).

(5) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (2) of this section to pay the draft if the draft is not a check.

(6) If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30-day period without paying the check, and because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

[1993 c.545 §55]



Section 73.0415 - Obligation of indorser.

(2) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (1) of this section to pay the instrument.

(3) If notice of dishonor of an instrument is required by ORS 73.0503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (1) of this section is discharged.

(4) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (1) of this section is discharged.

(5) If an indorser of a check is liable under subsection (1) of this section and the check is not presented for payment or given to a depositary bank for collection within 30 days after the day the indorsement was made, the liability of the indorser under subsection (1) of this section is discharged.

[1993 c.545 §56]



Section 73.0416 - Transfer warranties.

(a) The warrantor is a person entitled to enforce the instrument;

(b) All signatures on the instrument are authentic and authorized;

(c) The instrument has not been altered;

(d) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(f) If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer.

(2) A person to whom the warranties under subsection (1) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(3) The warranties stated in subsection (1) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(4) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(5) If the warranty in subsection (1)(f) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

[1993 c.545 §57; 1997 c.822 §3]



Section 73.0417 - Presentment warranties.

(a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(b) The draft has not been altered;

(c) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(d) If the draft is a demand draft, creation of the draft according to the terms on its face was authorized by the person identified as drawer.

(2) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(3) If a drawee asserts a claim for breach of warranty under subsection (1) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under ORS 73.0404 or 73.0405 or the drawer is precluded under ORS 73.0405 or 74.4060 from asserting against the drawee the unauthorized indorsement or alteration.

(4) If a dishonored draft is presented for payment to the drawer or an indorser or any other instrument is presented for payment to a party obliged to pay the instrument, and payment is received, the following rules apply:

(a) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred in the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(b) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(5) The warranties stated in subsections (1) and (4) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) or (4) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(6) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(7) A demand draft is a check, as defined in ORS 73.0104 (6).

(8) If the warranty in subsection (1)(d) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

[1993 c.545 §58; 1997 c.822 §4]



Section 73.0418 - Payment or acceptance by mistake.

(2) Except as provided in subsection (3) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection (1) of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:

(a) Recover the payment from the person to whom or for whose benefit payment was made; or

(b) In the case of acceptance, revoke the acceptance.

(3) The remedies provided by subsection (1) or (2) of this section may not be asserted against a person who took the instrument in good faith and for value or for collection or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by ORS 73.0417 or 74.4070.

(4) Notwithstanding ORS 74.2150, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (1) or (2) of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

[1993 c.545 §59]



Section 73.0419 - Instruments signed for accommodation.

(2) An accommodation party may sign the instrument as maker, drawer, acceptor or indorser and, subject to subsection (4) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(3) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in ORS 73.0605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(4) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

(a) Execution of judgment against the other party has been returned unsatisfied;

(b) The other party is insolvent or in an insolvency proceeding;

(c) The other party cannot be served with process; or

(d) It is otherwise apparent that payment cannot be obtained from the other party.

(5) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

[1993 c.545 §60]



Section 73.0420 - Conversion of instrument.

(a) The issuer or acceptor of the instrument; or

(b) A payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(2) In an action under subsection (1) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff’s interest in the instrument.

(3) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

[1993 c.545 §61]



Section 73.0501 - Presentment.

(2) The following rules are subject to ORS chapter 74, agreement of the parties, and clearing house rules and the like:

(a) Presentment may be made at the place of payment of the instrument and shall be made at the place of payment if the instrument is payable at the bank in the United States, may be made by any commercially reasonable means, including an oral, written or electronic communication, is effective when the demand for payment or acceptance is received by the person to whom presentment is made, and is effective if made to any one of two or more makers, acceptors, drawees or other payors.

(b) Upon demand of the person to whom presentment is made, the person making presentment must:

(A) Exhibit the instrument;

(B) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

(C) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(c) Without dishonoring the instrument, the party to whom presentment is made may:

(A) Return the instrument for lack of a necessary indorsement; or

(B) Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(d) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.

[1993 c.545 §62]



Section 73.0502 - Dishonor.

(a) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(b) If the note is not payable on demand and is payable at or through a bank or the terms of the note required presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(c) If the note is not payable on demand and paragraph (b) of this subsection does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(2) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(a) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under ORS 74.3010 or 74.3020, or becomes accountable for the amount of the check under ORS 74.3020.

(b) If a draft is payable on demand and paragraph (a) of this subsection does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(c) If a draft is payable on a date stated in the draft, the draft is dishonored if:

(A) Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

(B) Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(d) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(3) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (2)(b), (c) and (d) of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(4) Dishonor of an accepted draft is governed by the following rules:

(a) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(b) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(5) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under ORS 73.0504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(6) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a later acceptance, from the time of acceptance the draft is treated as never having been dishonored.

[1993 c.545 §63]



Section 73.0503 - Notice of dishonor.

(2) Notice of dishonor may be given by any person, may be given by any commercially reasonable means, including an oral, written or electronic communication, and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(3) Subject to ORS 73.0504 (3), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

[1993 c.545 §64]



Section 73.0504 - Excused presentment and notice of dishonor.

(a) The person entitled to present the instrument cannot with reasonable diligence make presentment;

(b) The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

(c) By the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer;

(d) The drawer or indorser whose obligation is being enforced has waived presentment or otherwise has not reason to expect or right to require that the instrument be paid or accepted; or

(e) The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(2) Notice of dishonor is excused if by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(3) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

[1993 c.545 §65]



Section 73.0505 - Evidence of dishonor.

(a) A document regular in form as provided in subsection (2) of this section which purports to be a protest;

(b) A purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; and

(c) A book or record of the drawee, payor bank or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(2) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public described in ORS 194.375 or other person authorized to administer oaths by the law of the place where dishonor occurs. The protest may be made upon information satisfactory to that person. The protest must identify the instrument and certify that either presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

[1993 c.545 §66; 2009 c.123 §6; 2013 c.219 §54]



Section 73.0601 - Discharge and effect of discharge.

(2) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

[1993 c.545 §67]



Section 73.0602 - Payment.

(2) The obligation of a party to pay the instrument is not discharged under subsection (1) of this section if:

(a) A claim to the instrument under ORS 73.0306 is enforceable against the party receiving payment and:

(A) Payment is made with knowledge of the payor that payment is prohibited by injunction or similar process or a court of competent jurisdiction; or

(B) In the case an instrument other than a cashier’s check, teller’s check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(b) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

[1993 c.545 §68]



Section 73.0603 - Tender of payment.

(2) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(3) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

[1993 c.545 §69]



Section 73.0604 - Discharge by cancellation or renunciation.

(a) By an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party’s signature, or the addition of words to the instrument indicating discharge; or

(b) By agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(2) Cancellation or striking out of an indorsement pursuant to subsection (1) of this section does not affect the status and rights of a party derived from the indorsement.

[1993 c.545 §70]



Section 73.0605 - Discharge of indorsers and accommodation parties.

(2) Discharge, under ORS 73.0604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(3) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(4) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(5) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or to the extent the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(6) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (5) of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(7) Under subsection (5) or (6) of this section, impairing value of an interest in collateral includes:

(a) Failure to obtain or maintain perfection or recordation of the interest in collateral;

(b) Release of collateral without substitution of collateral of equal value;

(c) Failure to perform a duty to preserve the value of collateral owed, under ORS chapter 79 or other law, to a debtor or surety or other person secondarily liable; or

(d) Failure to comply with applicable law in disposing of collateral.

(8) An accommodation party is not discharged under subsection (3), (4) or (5) of this section unless a person entitled to enforce the instrument knows of the accommodation or has notice under ORS 73.0419 (3) that the instrument was signed for accommodation.

(9) A party is not discharged under this section if:

(a) The party asserting discharge consents to the event or conduct that is the basis of the discharge; or

(b) The instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

[1993 c.545 §71]



Section 73.1010



Section 73.1020



Section 73.1030



Section 73.1040



Section 73.1050



Section 73.1060



Section 73.1070



Section 73.1080



Section 73.1090



Section 73.1100



Section 73.1110



Section 73.1120



Section 73.1130



Section 73.1140



Section 73.1150



Section 73.1160



Section 73.1170



Section 73.1180



Section 73.1190



Section 73.1200



Section 73.1210



Section 73.1220



Section 73.1230



Section 73.2010



Section 73.2020



Section 73.2030



Section 73.2040



Section 73.2050



Section 73.2060



Section 73.2070



Section 73.2080



Section 73.3010



Section 73.3020



Section 73.3030



Section 73.3040



Section 73.3050



Section 73.3060



Section 73.3070



Section 73.4010



Section 73.4020



Section 73.4030



Section 73.4040



Section 73.4050



Section 73.4060



Section 73.4070



Section 73.4080



Section 73.4090



Section 73.4100



Section 73.4110



Section 73.4120



Section 73.4130



Section 73.4140



Section 73.4150



Section 73.4160



Section 73.4170



Section 73.4180



Section 73.4190



Section 73.5010



Section 73.5020



Section 73.5030



Section 73.5040



Section 73.5050



Section 73.5060



Section 73.5070



Section 73.5080



Section 73.5090



Section 73.5100



Section 73.5110



Section 73.6010



Section 73.6020



Section 73.6030



Section 73.6040



Section 73.6050



Section 73.6060



Section 73.7010



Section 73.8010



Section 73.8020



Section 73.8030



Section 73.8040



Section 73.8050






Chapter 074 - Bank Deposits and Collections

Section 74.010, 74.020, 74.030, 74.040, 74.050, 74.060, 74.070, 74.080, 74.090, 74.100, 74.110, 74.120, 74.130, 74.140, 74.150, 74.



Section 74.500

[Renumbered 165.655]



Section 74.510

[Renumbered 165.660]



Section 74.520

[Renumbered 165.665]



Section 74.530

[Renumbered 165.670]



Section 74.540

[Renumbered 165.675]



Section 74.550

[Renumbered 165.680]



Section 74.560, 74.570, 74.580, 74.590



Section 74.1010 - Short title.

[1961 c.726 §74.1010]



Section 74.1020 - Applicability.

(2) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

[1961 c.726 §74.1020; 1993 c.545 §73; 1995 c.79 §25]



Section 74.1030 - Variation by agreement; measure of damages; action constituting ordinary care.

(2) Federal reserve regulations and operating circulars, clearing house rules, and the like have the effect of agreements under subsection (1) of this section whether or not specifically assented to by all parties interested in items handled.

(3) Action or nonaction approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

(4) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(5) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is bad faith it includes any other damages the party suffered as a proximate consequence.

[1961 c.726 §74.1030; 1993 c.545 §74]



Section 74.1040 - Definitions and index of definitions.

(a) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit.

(b) "Afternoon" means the period of a day between noon and midnight.

(c) "Banking day" has the meaning given that term in ORS 708A.650.

(d) "Clearing house" means an association of banks or other payors regularly clearing items.

(e) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(f) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities defined in ORS 78.1020 or instructions for uncertificated securities described in ORS 78.1020, or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(g) "Draft" means a draft as defined in ORS 73.0104 or an item, other than an instrument, that is an order.

(h) "Drawee" means a person ordered in a draft to make payment.

(i) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by ORS chapter 74A or a credit or debit card slip.

(j) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(k) "Settle" means to pay in cash, by clearing house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(L) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(2) Other definitions applying to this chapter and the sections in which they appear are:

(a) "Agreement for electronic presentment," as defined in ORS 74.1100.

(b) "Bank," as defined in ORS 74.1050.

(c) "Collecting bank," as defined in ORS 74.1050.

(d) "Depositary bank," as defined in ORS 74.1050.

(e) "Intermediary bank," as defined in ORS 74.1050.

(f) "Payor bank," as defined in ORS 74.1050.

(g) "Presenting bank," as defined in ORS 74.1050.

(h) "Presentment notice," as defined in ORS 74.1100.

(3) "Control" as provided in ORS 77.1060 and the following definitions in other sections apply to this chapter:

(a) "Acceptance," as defined in ORS 73.0409.

(b) "Alteration," as defined in ORS 73.0407.

(c) "Cashier’s check," as defined in ORS 73.0104.

(d) "Certificate of deposit," as defined in ORS 73.0104.

(e) "Certified check," as defined in ORS 73.0409.

(f) "Check," as defined in ORS 73.0104.

(g) "Holder in due course," as defined in ORS 73.0302.

(h) "Instrument," as defined in ORS 73.0104.

(i) "Notice of dishonor," as defined in ORS 73.0503.

(j) "Order," as defined in ORS 73.0103.

(k) "Ordinary care," as defined in ORS 73.0103.

(L) "Person entitled to enforce," as defined in ORS 73.0301.

(m) "Presentment," as defined in ORS 73.0501.

(n) "Promise," as defined in ORS 73.0103.

(o) "Prove," as defined in ORS 73.0103.

(p) "Teller’s check," as defined in ORS 73.0104.

(q) "Unauthorized signature," as defined in ORS 73.0403.

(4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

[1961 c.726 §74.1040; 1993 c.220 §1; 1993 c.545 §75; 1995 c.328 §67; 1997 c.631 §379; 2009 c.181 §45]



Section 74.1050 - "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank."

(1) "Bank" means a financial institution, as defined in ORS 706.008.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank unless the item is presented for immediate payment over the counter.

(3) "Payor bank" means a bank that is the drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) "Collecting bank" means a bank handling an item for collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a payor bank.

[1961 c.726 §74.1050; 1993 c.545 §76; 1997 c.631 §380]



Section 74.1060 - Payable through or payable at bank; collecting bank.

(a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

(b) The item may be presented for payment only by or through the bank.

(2) If an item states that it is "payable at" a bank identified in the item:

(a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

(b) The item may be presented for payment only by or through the bank.

(3) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

[1961 c.726 §74.1060; 1963 c.402 §2; 1993 c.545 §77]



Section 74.1070 - Separate office of bank for computing time for actions, notices and orders.

[1961 c.726 §74.1070; 1993 c.545 §78]



Section 74.1080 - Time of receipt of items.

(2) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

[1961 c.726 §74.1080; 1993 c.545 §79]



Section 74.1090 - Waiver of time limits; when delay excused.

(2) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by the Uniform Commercial Code or by instructions is excused if:

(a) The delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank; and

(b) The bank exercises such diligence as the circumstances require.

[1993 c.545 §81]



Section 74.1110 - Statute of limitations.

[1993 c.545 §83]



Section 74.1120 - Electronic presentment.

(2) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(3) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.

[1993 c.545 §82]



Section 74.2010 - Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed "pay any bank."

(2) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(a) Returned to the customer initiating collection; or

(b) Specially indorsed by a bank to a person who is not a bank.

[1961 c.726 §74.2010; 1993 c.545 §84]



Section 74.2020 - Responsibility for collection; when action timely.

(a) Presenting an item or sending it for presentment;

(b) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank’s transferor after learning that the item has not been paid or accepted, as the case may be;

(c) Settling for an item when the bank receives final settlement; and

(d) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(2) A collecting bank exercises ordinary care under subsection (1) of this section by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(3) Subject to subsection (1)(a) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

[1961 c.726 §74.2020; 1993 c.545 §85]



Section 74.2030 - Effect of instructions.

[1961 c.726 §74.2030; 1993 c.545 §86]



Section 74.2040 - Methods of sending and presenting; presentment.

(2) A collecting bank may send:

(a) An item directly to the payor bank;

(b) An item to a nonbank payor if authorized by its transferor; and

(c) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing house rule or the like.

(3) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

[1961 c.726 §74.2040; 1963 c.402 §3; 1993 c.545 §87]



Section 74.2050 - Depositary bank as holder of unindorsed item.

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of ORS 73.0302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer’s account.

[1961 c.726 §74.2050; 1993 c.545 §88]



Section 74.2060 - Transfer between banks.

[1961 c.726 §74.2060; 1993 c.545 §89]



Section 74.2070 - Warranties of customer and collecting bank on transfer of item; dishonor of item; remedies; when claim accrues.

(a) The warrantor is a person entitled to enforce the item;

(b) All signatures on the item are authentic and authorized;

(c) The item has not been altered;

(d) The item is not subject to a defense or claim in recoupment under ORS 73.0305 (1) of any party that can be asserted against the warrantor;

(e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(f) If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer.

(2) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred, or if the transfer was of an incomplete item, according to its terms when completed as stated in ORS 73.0115 and 73.0407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(3) A person to whom the warranties under subsection (1) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(4) The warranties stated in subsection (1) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(5) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(6) If the warranty in subsection (1)(f) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

[1961 c.726 §74.2070; 1993 c.545 §90; 1997 c.822 §5]



Section 74.2080 - Presentment warranties; remedies; defenses; payment of dishonored draft; warranty disclaimer not applicable to checks; when warranty claim accrues.

(a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(b) The draft has not been altered;

(c) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(d) If the draft is a demand draft, creation of the draft according to the terms on its face was authorized by the person identified as drawer.

(2) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:

(a) Breach of warranty is a defense to the obligation of the acceptor; and

(b) If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(3) If a drawee asserts a claim for breach of warranty under subsection (1) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under ORS 73.0404 or 73.0405 or the drawer is precluded under ORS 73.0405 or 74.4060 from asserting against the drawee the unauthorized indorsement or alteration.

(4) If a dishonored draft is presented for payment to the drawer or an indorser or any item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(5) The warranties stated in subsections (1) and (4) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(6) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(7) A demand draft is a check, as defined in ORS 73.0104 (6).

(8) If the warranty in subsection (1)(d) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

[1961 c.726 §74.2080; 1993 c.545 §91; 1997 c.822 §6]



Section 74.2090 - Encoding and retention warranties; remedies.

(2) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If the customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(3) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

[1961 c.726 §74.2090; 1993 c.545 §92]



Section 74.2100 - Security interest of collecting bank in items; priority.

(a) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(b) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(c) If it makes an advance on or against the item.

(2) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this action, credits first given are first withdrawn.

(3) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to ORS chapter 79, but:

(a) No security agreements are necessary to make the security interest enforceable under ORS 79.0203 (2)(c)(A);

(b) No filing is required to perfect the security interest; and

(c) The security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

[1961 c.726 §74.2100; 1993 c.545 §93; 2001 c.445 §146; 2009 c.181 §46]



Section 74.2110 - Bank as holder in due course.

[1961 c.726 §74.2110; 1993 c.545 §94]



Section 74.2120 - Presentment by notice of item not payable by, through or at bank; liability of drawer or indorser.

(2) If presentment is made by notice, and payment, acceptance or request for compliance with a requirement under ORS 73.0501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

[1961 c.726 §74.2120; 1985 c.436 §1; 1993 c.545 §95; 1995 c.79 §26]



Section 74.2130 - Medium and time of settlement by bank.

(a) The medium of settlement is cash or credit to an account in a Federal Reserve Bank of or specified by the person to receive settlement; and

(b) The time of settlement is:

(A) With respect to tender of settlement by cash, a cashier’s check or teller’s check, when the cash or check is sent or delivered;

(B) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(C) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(D) With respect to tender of settlement by a funds transfer, when payment is made pursuant to subsection (1) of this section or ORS 74A.4060 to the person receiving settlement.

(2) If the tender of settlement is not by a medium authorized by subsection (1) of this section or the time of settlement is not fixed by subsection (1) of this section, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(3) If settlement for an item is made by cashier’s check or teller’s check and the person receiving settlement, before its midnight deadline:

(a) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(b) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(4) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

[1961 c.726 §74.2130; 1993 c.545 §96]



Section 74.2140 - Right of charge-back or refund; liability of collecting bank; return of item.

(2) A collecting bank returns an item when it is sent or delivered to the bank’s customer or transferor or pursuant to its instructions.

(3) A depositary bank that is also the payor may charge back the amount of an item to its customer’s account or obtain refund in accordance with the provision governing return of an item received by a payor bank for credit on its books as provided in ORS 74.3010.

(4) The right to charge back is not affected by:

(a) Previous use of a credit given for the item; or

(b) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(5) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(6) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

[1961 c.726 §74.2140; 1993 c.545 §97]



Section 74.2150 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) Paid the item in cash;

(b) Settled for the item without having a right to revoke the settlement under statute, clearing house rule or agreement; or

(c) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing house rule or agreement.

(2) If provisional settlement for an item does not become final, the item is not finally paid.

(3) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(4) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(5) Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer’s account becomes available for withdrawal as of right:

(a) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or

(b) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank’s second banking day following receipt of the item.

(6) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank’s next banking day after receipt of the deposit.

[1993 c.545 §99]



Section 74.2160 - Insolvency and preference.

(2) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(3) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement’s becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(4) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

[1993 c.545 §100]



Section 74.3010 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

(a) Returns the item; or

(b) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(2) If a demand item is received by a payor bank for credit on its books it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (1) of this section.

(3) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(4) An item is returned:

(a) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing house rules; or

(b) In all other cases, when it is sent or delivered to the bank’s customer or transferor or pursuant to instructions of the customer or transferor.

[1961 c.726 §74.3010; 1993 c.545 §101]



Section 74.3020 - Payor bank’s responsibility for late return of item; defenses to liability of payor bank.

(a) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(b) Any other properly payable item unless within the time allowed for acceptance or payment of that item the bank either accepts or pays the item or returns it and accompanying documents.

(2) The liability of a payor bank to pay an item pursuant to subsection (1) of this section is subject to defenses based on breach of a presentment warranty under ORS 74.2080 or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

[1961 c.726 §74.3020; 1993 c.545 §102]



Section 74.3030 - When items subject to notice, stop payment order, legal process or setoff; order in which items may be charged or certified; cutoff hour for checks.

(a) The bank accepts or certifies the item;

(b) The bank pays the item in cash;

(c) The bank settles for the item without having a right to revoke the settlement under statute, clearing house rule or agreement;

(d) The bank becomes accountable for the amount of the item under ORS 74.3020 dealing with the payor bank’s responsibility for late return of items; or

(e) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(2) Subject to subsection (1) of this section items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

[1961 c.726 §74.3030; 1993 c.545 §103]



Section 74.4010 - When bank may charge customer’s account.

(2) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefits from the proceeds of the item.

(3) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in ORS 74.4030 (2) for stop payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in ORS 74.3030. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under ORS 74.4020.

(4) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(a) The original terms of the altered item; or

(b) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

[1961 c.726 §74.4010; 1993 c.545 §104]



Section 74.4020 - Bank’s liability to customer for wrongful dishonor; time of determining insufficiency of account.

(2) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(3) A payor bank’s determination of the customer’s account balance on which a decision to dishonor for insufficiency of available funds is based may be made at a time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank’s decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of availability funds is wrongful.

[1961 c.726 §74.4020; 1993 c.545 §105]



Section 74.4030 - Customer’s right to stop payment; duration of stop payment order; burden of proof of loss.

(2) A stop payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop payment order is effective.

(3) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop payment order may include damages for dishonor of subsequent items under ORS 74.4020.

[1961 c.726 §74.4030; 1993 c.545 §106]



Section 74.4040 - Bank not obligated to pay check more than six months old.

[1961 c.726 §74.4040]



Section 74.4050 - Death or incompetence of customer.

(2) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

[1961 c.726 §74.4050; 1993 c.545 §107]



Section 74.4060 - Statements to customer; requirements; retaining copies of items; duty of customer to determine unauthorized payment; allocation of loss.

(2) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and the bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(3) If a bank sends or makes available a statement of account or items pursuant to subsection (1) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(4) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (3) of this section the customer is precluded from asserting against the bank:

(a) The customer’s unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(b) The customer’s unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(5) If subsection (4) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (3) of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (4) of this section does not apply.

(6) Without regard to care or lack of care of either the customer or the bank, a customer who does not within 180 days after the statement or items are made available to the customer as provided in subsection (1) of this section discover and report the customer’s unauthorized signature on or any alteration on the face or back of the item or does not within 18 months from that time discover and report any unauthorized indorsement on the item is precluded from asserting against the bank the unauthorized signature or indorsement or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under ORS 74.2080 with respect to the unauthorized signature or indorsement or alteration to which the preclusion applies.

[1961 c.726 §74.4060; 1989 c.604 §1; 1993 c.545 §108]



Section 74.4070 - Payor bank’s right to subrogation on improper payment.

(1) Of any holder in due course on the item against the drawer or maker; and

(2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

[1961 c.726 §74.4070; 1993 c.545 §109]



Section 74.5010 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

[1961 c.726 §74.5010; 1993 c.545 §110]



Section 74.5020 - Presentment of "on arrival" drafts.

[1961 c.726 §74.5020; 1993 c.545 §111]



Section 74.5030 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the referee’s services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

[1961 c.726 §74.5030; 1993 c.545 §112]



Section 74.5040 - Privilege of presenting bank to deal with goods; security interest for expenses.

(2) For its reasonable expenses incurred by action under subsection (1) of this section the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller’s lien.

[1961 c.726 §74.5040; 1993 c.545 §113]






Chapter 074A - Funds Transfers

Section 74A.1010 - Short title.

[1991 c.442 §1]



Section 74A.1020 - Subject matter.

[1991 c.442 §2]



Section 74A.1030 - Payment order; definitions.

(a) "Beneficiary" means the person to be paid by the beneficiary’s bank.

(b) "Beneficiary’s bank" means the bank identified in a payment order in which an account for the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(c) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(A) The instruction does not state a condition for payment to the beneficiary other than time of payment;

(B) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(C) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system or communication system for transmittal to the receiving bank.

(d) "Receiving bank" means the bank to which the sender’s instruction is addressed.

(e) "Sender" means the person giving the instruction to the receiving bank.

(2) If an instruction complying with subsection (1)(c) of this section is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(3) A payment order is issued when it is sent to the receiving bank.

[1991 c.442 §3]



Section 74A.1040 - Funds transfer; definitions.

(1) "Funds transfer" means the series of transactions, beginning with the originator’s payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator’s bank or an intermediary bank intended to carry out the originator’s payment order. A funds transfer is completed by acceptance by the beneficiary’s bank of a payment order for the benefit of the beneficiary of the originator’s payment order.

(2) "Intermediary bank" means a receiving bank other than the originator’s bank or the beneficiary’s bank.

(3) "Originator" means the sender of the first payment order in a funds transfer.

(4) "Originator’s bank" means:

(a) The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or

(b) The originator if the originator is a bank.

[1991 c.442 §4]



Section 74A.1050 - Other definitions.

(a) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(b) "Bank" means a financial institution, as defined in ORS 706.008. A branch or separate office of a bank is a separate bank for purposes of this chapter.

(c) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(d) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders.

(e) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(f) "Prove" with respect to a fact means to meet the burden of establishing the fact.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" ORS 74A.2090

"Beneficiary" ORS 74A.1030

"Beneficiary’s bank" ORS 74A.1030

"Executed" ORS 74A.3010

"Execution date" ORS 74A.3010

"Funds transfer" ORS 74A.1040

"Funds-transfer system rule" ORS 74A.5010

"Intermediary bank" ORS 74A.1040

"Originator" ORS 74A.1040

"Originator’s bank" ORS 74A.1040

"Payment by beneficiary’s

bank to beneficiary" ORS 74A.4050

"Payment by originator to

beneficiary" ORS 74A.4060

"Payment by sender

to receiving bank" ORS 74A.4030

"Payment date" ORS 74A.4010

"Payment order" ORS 74A.1030

"Receiving bank" ORS 74A.1030

"Security procedure" ORS 74A.2010

"Sender" ORS 74A.1030

(3) The following definitions in ORS chapter 74 apply to this chapter and ORS 71.1010:

"Clearing house" ORS 74.1040

"Item" ORS 74.1040

"Suspends payments" ORS 74.1040

(4) In addition ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

[1991 c.442 §5; 1997 c.631 §381; 2009 c.181 §46a]



Section 74A.1060 - Time payment order is received.

(2) If this chapter refers to an execution date or payment date or state a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.

[1991 c.442 §6; 2009 c.181 §47]



Section 74A.1070 - Federal Reserve regulations and operating circulars.

[1991 c.442 §7]



Section 74A.1080 - Exclusion of consumer transactions covered by federal law; remittance transfers.

(2) This chapter applies to a funds transfer that is a remittance transfer, as defined in 15 U.S.C. 1693o-1, unless the remittance transfer is an electronic fund transfer, as defined in 15 U.S.C. 1693a.

(3) In a funds transfer to which this chapter applies, if an applicable provision of this chapter is inconsistent with an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

[1991 c.442 §8; 2013 c.23 §1]



Section 74A.2010 - Security procedure.

(a) Verifying that a payment order or communication amending or canceling a payment order is that of the customer; or

(b) Detecting error in the transmission or the content of the payment order or communication.

(2) A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

[1991 c.442 §9]



Section 74A.2020 - Authorized and verified payment orders.

(2) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if:

(a) The security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and

(b) The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.

(3) The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(4) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

(a) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

(b) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(5) The term "sender" in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1) of this section, or it is effective as the order of the customer under subsection (2) of this section.

(6) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(7) Except as provided in this section and ORS 74A.2030, rights and obligations arising under this section or ORS 74A.2030 may not be varied by agreement.

[1991 c.442 §10]



Section 74A.2030 - Unenforceability of certain verified payment orders.

(a) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(b) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

(A) Entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or

(B) Who obtained access to transmitting facilities of the customer or who obtained from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault.

(2) "Information" includes any access device, computer software or the like.

(3) This section applies to amendments of payment orders to the same extent it applies to payment orders.

[1991 c.442 §11]



Section 74A.2040 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

(2) Reasonable time under subsection (1) of this section may be fixed by agreement as stated in ORS 71.3020 (2), but the obligation of a receiving bank to refund payment as stated in subsection (1) of this section may not otherwise be varied by agreement.

[1991 c.442 §12; 2009 c.181 §48]



Section 74A.2050 - Erroneous payment orders.

(a) Erroneously instructed payment to a beneficiary not intended by the sender;

(b) Erroneously instructed payment in an amount greater than the amount intended by the sender; or

(c) Was an erroneously transmitted duplicate of a payment order previously sent by the sender.

(2)(a) If the sender proves that the sender or a person acting on behalf of the sender pursuant to ORS 74A.2060 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c) of this subsection.

(b) If the funds transfer is completed on the basis of an erroneous payment order described in subsection (1)(a) or (c) of this section, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(c) If the funds transfer is completed on the basis of a payment order described in subsection (1)(b) of this section, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(3) If the sender of an erroneous payment order described in subsection (1) of this section is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender’s account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank’s notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender’s order.

(4) This section applies to amendments to payment orders to the same extent it applies to payment orders.

[1991 c.442 §13]



Section 74A.2060 - Transmission of payment order through funds transfer or other communication system.

(2) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

[1991 c.442 §14]



Section 74A.2070 - Misdescription of beneficiary.

(2) If a payment order received by the beneficiary’s bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(a) Except as otherwise provided in subsection (3) of this section, if the beneficiary’s bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary’s bank need not determine whether the name and number refer to the same person.

(b) If the beneficiary’s bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary’s bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(3) If a payment order described in subsection (2) of this section is accepted, the originator’s payment order described the beneficiary inconsistently by name and number and the beneficiary’s bank pays the person identified by number as permitted by subsection (2)(a) of this section, the following rules apply:

(a) If the originator is a bank, the originator is obliged to pay its order; and

(b) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator’s bank proves that the originator, before acceptance of the originator’s order, had notice that payment of a payment order issued by the originator might be made by the beneficiary’s bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator’s bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(4) In a case governed by subsection (2)(a) of this section, if the beneficiary’s bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(a) If the originator is obliged to pay its payment order as stated in subsection (3) of this section, the originator has the right to recover.

(b) If the originator is not a bank and is not obliged to pay its payment order, the originator’s bank has the right to recover.

[1991 c.442 §15]



Section 74A.2080 - Misdescription of intermediary bank or beneficiary’s bank.

(a) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank and need not determine whether the number identifies a bank.

(b) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) This subsection applies to a payment order identifying an intermediary bank or the beneficiary’s bank both by name and an identifying number if the name and number identify different persons.

(a) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, when it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary’s bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (a) of this subsection, as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(c) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, at the time it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(d) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender’s payment order is a breach of the obligation stated in ORS 74A.3020 (1)(a).

[1991 c.442 §16]



Section 74A.2090 - Acceptance of payment order.

(2) Subject to subsections (3) and (4) of this section, a beneficiary’s bank accepts a payment order at the earliest of the following times:

(a) When the bank:

(A) Pays the beneficiary as stated in ORS 74A.4050 (1)(a) or (2); or

(B) Notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(b) When the bank receives payment of the entire amount of the sender’s order pursuant to ORS 74A.4030 (1)(a) or (b); or

(c) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender’s order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time, or one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(3) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (2)(b) or (c) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary’s account.

(4) A payment order issued to the originator’s bank cannot be accepted until the payment date if the bank is the beneficiary’s bank, or the execution date if the bank is not the beneficiary’s bank. If the originator’s bank executes the originator’s payment order before the execution date or pays the beneficiary of the originator’s payment order before the payment date and the payment order is subsequently canceled pursuant to ORS 74A.2110 (2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

[1991 c.442 §17]



Section 74A.2100 - Rejection of payment order.

(a) Any means complying with the agreement is reasonable; and

(b) Any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(2) This subsection applies if a receiving bank other than the beneficiary’s bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to ORS 74A.2110 (4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(3) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(4) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

[1991 c.442 §18]



Section 74A.2110 - Cancellation and amendment of payment order.

(2) Subject to subsection (1) of this section, a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(3) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank. The following apply:

(a) With respect to a payment order accepted by a receiving bank other than the beneficiary’s bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(b) With respect to a payment order accepted by the beneficiary’s bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order that is a duplicate of a payment order previously issued by the sender, that orders payment to a beneficiary not entitled to receive payment from the originator or that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary’s bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(4) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(5) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(6) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank’s agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(7) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(8) A funds-transfer system rule is not effective to the extent it conflicts with subsection (3)(b) of this section.

[1991 c.442 §19]



Section 74A.2120 - Liability and duty of receiving bank regarding unaccepted payment order.

[1991 c.442 §20]



Section 74A.3010 - Execution and execution date.

(2) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender’s order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender’s instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

[1991 c.442 §21]



Section 74A.3020 - Obligations of receiving bank in execution of payment order.

(a) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender’s order and to follow the sender’s instructions concerning any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or the means by which payment orders are to be transmitted in the funds transfer. If the originator’s bank issues a payment order to an intermediary bank, the originator’s bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(b) If the sender’s instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender’s instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(2) Unless otherwise instructed, a receiving bank executing a payment order may use any funds-transfer system if use of that system is reasonable in the circumstances, and issue a payment order to the beneficiary’s bank or to an intermediary bank through which a payment order conforming to the sender’s order can expeditiously be issued to the beneficiary’s bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds-transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(3) Unless subsection (1)(b) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender’s order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(4) Unless instructed by the sender:

(a) The receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender’s order by issuing a payment order in an amount equal to the amount of the sender’s order less the amount of the charges; and

(b) May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

[1991 c.442 §22]



Section 74A.3030 - Erroneous execution of payment order.

(2) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender’s order is entitled to payment of the amount of the sender’s order under ORS 74A.4020 (3) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender’s order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender’s payment order by issuing a payment order in an amount less than the amount of the sender’s order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(3) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender’s order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law covering mistake and restitution.

[1991 c.442 §23]



Section 74A.3040 - Duty of sender to report erroneously executed payment order.

[1991 c.442 §24]



Section 74A.3050 - Liability for late or improper execution or failure to execute payment order.

(2) If execution of a payment order by a receiving bank in breach of ORS 74A.3020 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for the expenses of the originator in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1) of this section, resulting from the improper execution. Except as provided in subsection (3) of this section, additional damages are not recoverable.

(3) In addition to the amounts payable under subsections (1) and (2) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(4) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for the expenses of the sender in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(5) The court may award reasonable attorney fees to the prevailing party in an action to recover amounts under this section.

(6) Except as stated in this section, the liability of a receiving bank under subsections (1) and (2) of this section may not be varied by agreement.

[1991 c.442 §25; 1995 c.618 §44]



Section 74A.4010 - Payment date.

[1991 c.442 §26]



Section 74A.4020 - Obligation of sender to pay receiving bank.

(2) With respect to a payment order issued to the beneficiary’s bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(3) This subsection is subject to subsection (5) of this section and to ORS 74A.3030. With respect to a payment order issued to a receiving bank other than the beneficiary’s bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender’s order. Payment by the sender is not due until the execution date of the sender’s order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary’s bank of a payment order instructing payment to the beneficiary of that sender’s payment order.

(4) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in ORS 74A.2040 and 74A.3040, interest is payable on the refundable amount from the date of payment.

(5) If a funds transfer is not completed as stated in subsection (3) of this section and an intermediary bank is obliged to refund payment as stated in subsection (4) of this section but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in ORS 74A.3020 (1)(a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (4) of this section.

(6) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (3) of this section or to receive refund under subsection (4) of this section may not be varied by agreement.

[1991 c.442 §27]



Section 74A.4030 - Payment by sender to receiving bank.

(a) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(b) If the sender is a bank and the sender credited an account of the receiving bank with the sender, or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(c) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(2)(a) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.

(b) The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender’s obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system.

(c) The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system.

(d) The aggregate balance is determined after the right of setoff described in paragraph (b) of this subsection has been exercised.

(3) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under ORS 74A.4020 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(4) In a case not covered by subsection (1) of this section, the time when payment of the sender’s obligation under ORS 74A.4020 (2) or (3) occurs is governed by the applicable principles of law that determine when an obligation is satisfied.

[1991 c.442 §28]



Section 74A.4040 - Obligation of beneficiary’s bank to pay and give notice to beneficiary.

(2) If a payment order accepted by the beneficiary’s bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. The court may award reasonable attorney fees to the prevailing party in an action to recover interest owing by reason of the provisions of this subsection.

(3) The right of a beneficiary to receive payment and damages as stated in subsection (1) of this section may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (2) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

[1991 c.442 §29; 1995 c.618 §45]



Section 74A.4050 - Payment by beneficiary’s bank to beneficiary.

(a) The beneficiary is notified of the right to withdraw the credit;

(b) The bank lawfully applies the credit to a debt of the beneficiary; or

(c) Funds with respect to the order are otherwise made available to the beneficiary by the bank.

(2) If the beneficiary’s bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank’s obligation under ORS 74A.4040 (1) occurs is governed by principles of law that determine when an obligation is satisfied.

(3) Except as stated in subsections (4) and (5) of this section, if the beneficiary’s bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(4) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary’s bank of the payment order it accepted. A beneficiary’s bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, the beneficiary, the beneficiary’s bank and the originator’s bank agreed to be bound by the rule, and the beneficiary’s bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary’s bank, acceptance of the payment order by the beneficiary’s bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under ORS 74A.4060.

(5) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants, and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary’s bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer:

(a) The acceptance by the beneficiary’s bank is nullified and no person has any right or obligation based on the acceptance;

(b) The beneficiary’s bank is entitled to recover payment from the beneficiary;

(c) No payment by the originator to the beneficiary occurs under ORS 74A.4060; and

(d) Subject to ORS 74A.4020 (5), each sender in the funds transfer is excused from its obligation to pay its payment order under ORS 74A.4020 (3) because the funds transfer has not been completed.

[1991 c.442 §30]



Section 74A.4060 - Payment by originator to beneficiary; discharge of underlying obligation.

(a) At the time a payment order for the benefit of the beneficiary is accepted by the beneficiary’s bank in the funds transfer; and

(b) In an amount equal to the amount of the order accepted by the beneficiary’s bank, but not more than the amount of the originator’s order.

(2) If payment under subsection (1) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

(a) The payment under subsection (1) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

(b) The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary’s bank, notified the originator of the beneficiary’s refusal of the payment;

(c) Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

(d) The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

(3) If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary’s bank under ORS 74A.4040 (1).

(4) For the purpose of determining whether discharge of an obligation occurs under subsection (2) of this section, if the beneficiary’s bank accepts a payment order in an amount equal to the amount of the originator’s payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator’s order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(5) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

[1991 c.442 §31]



Section 74A.5010 - Variation by agreement and effect of funds-transfer system rule.

(2) "Funds-transfer system rule" means a rule of an association of banks:

(a) Governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or

(b) To the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary’s bank.

(3) Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in ORS 74A.4040 (3), 74A.4050 (4) and 74A.5070 (3).

[1991 c.442 §32]



Section 74A.5020 - Creditor process served on receiving bank; setoff by beneficiary’s bank.

(2) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(3) If a beneficiary’s bank has received a payment order for payment to the beneficiary’s account in the bank, the following rules apply:

(a) The bank may credit the beneficiary’s account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account;

(b) The bank may credit the beneficiary’s account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal; and

(c) If creditor process with respect to the beneficiary’s account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(4) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary’s bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

[1991 c.442 §33]



Section 74A.5030 - Injunction or restraining order with respect to funds transfer.

(a) A person from issuing a payment order to initiate a funds transfer;

(b) An originator’s bank from executing the payment order of the originator; or

(c) The beneficiary’s bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.

(2) A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order or otherwise acting with respect to a funds transfer.

[1991 c.442 §34]



Section 74A.5040 - Order in which items and payment orders may be charged to account; order of withdrawals from account.

(2) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

[1991 c.442 §35]



Section 74A.5050 - Preclusion of objection to debit of customer’s account.

[1991 c.442 §36]



Section 74A.5060 - Rate of interest.

(a) By agreement of the sender and receiving bank; or

(b) By a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(2) If the amount of interest is not determined by an agreement or rule as stated in subsection (1) of this section, the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

[1991 c.442 §37]



Section 74A.5070 - Choice of law.

(a) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(b) The rights and obligations between the beneficiary’s bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(c) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(2) If the parties described in each paragraph of subsection (1) of this section have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(3) A funds-transfer system rule may select the law of a particular jurisdiction to govern:

(a) Rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or

(b) The rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.

(4) A choice of law made pursuant to subsection (3)(a) of this section is binding on participating banks. A choice of law made pursuant to subsection (3)(b) of this section is binding on the originator, other sender or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern whether or not that law bears a reasonable relation to the matter in issue.

(5) In the event of inconsistency between an agreement under subsection (2) of this section and a choice-of-law rule under subsection (3) of this section, the agreement under subsection (2) of this section prevails.

(6) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

[1991 c.442 §38]






Chapter 075 - Letters of Credit

Section 75.010, 75.020, 75.030, 75.040, 75.050, 75.060, 75.070, 75.080, 75.090, 75.100, 75.110, 75.120, 75.130, 75.140, 75.150, 75,



Section 75.1010 - Short title.

[1961 c.726 §75.1010]



Section 75.1020 - Definitions.

(a) "Adviser" means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended.

(b) "Applicant" means a person at whose request or for whose account a letter of credit is issued. "Applicant" includes a person who requests that an issuer issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(c) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. "Beneficiary" includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(d) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(e) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(f) "Document" means a draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion:

(A) That is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in ORS 75.1080 (5); and

(B) That is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(g) "Good faith" means honesty in fact in the conduct of the transaction concerned.

(h) "Honor" of a letter of credit means performance of the issuer’s undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(A) Upon payment;

(B) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(C) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(i) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes.

(j) "Letter of credit" means a definite undertaking that satisfies the requirements of ORS 75.1040 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(k) "Nominated person" means a person whom the issuer:

(A) Designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit; and

(B) Undertakes by agreement or custom and practice to reimburse.

(L) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(m) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(n) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(o) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" ORS 73.0409

"Value" ORS 73.0303,

ORS 74.2110

(3) ORS chapter 71 contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.

[1961 c.726 §75.1020; 1997 c.150 §5]



Section 75.1030 - Application of chapter.

(2) The statement of a rule in this chapter does not by itself require, imply or negate application of the same or different rule to a situation not provided for, or to a person not specified in this chapter.

(3) With the exception of this subsection, subsections (1) and (4) of this section and ORS 75.1020 (1)(i) and (j), 75.1060 (4) and 75.1140 (4), and except to the extent prohibited in ORS 71.3020 and 75.1170 (4), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(4) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

[1961 c.726 §75.1030; 1993 c.545 §119; 1997 c.150 §6; 2009 c.181 §49]



Section 75.1040 - Formal requirements.

(1) By a signature; or

(2) In accordance with the agreement of the parties to the standard practice referred to in ORS 75.1080 (5).

[1961 c.726 §75.1040; 1997 c.150 §7]



Section 75.1050 - Consideration.

[1961 c.726 §75.1050; 1997 c.150 §8]



Section 75.1060 - Issuance, amendment, cancellation and duration.

(2) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(3) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, one year after the date on which it is issued.

(4) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, five years after the date on which it is issued.

[1961 c.726 §75.1060; 1997 c.150 §9]



Section 75.1070 - Confirmer, nominated person and adviser.

(2) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(3) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary to advise them accurately concerning the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

(4) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (3) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

[1961 c.726 §75.1070; 1997 c.150 §10]



Section 75.1080 - Issuer’s rights and obligations.

(2) An issuer has a reasonable time after presentation, but not later than the seventh business day after the issuer receives the documents:

(a) To honor;

(b) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(c) To give notice to the presenter of discrepancies in the presentation.

(3) Except as otherwise provided in subsection (4) of this section, an issuer is precluded from asserting as a basis for dishonor:

(a) Any discrepancy if timely notice is not given; or

(b) Any discrepancy not stated in the notice if timely notice is given.

(4) Failure to give the notice specified in subsection (2) of this section or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting, as a basis for dishonor, fraud or forgery as described in ORS 75.1090 (1) or expiration of the letter of credit before presentation.

(5) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer’s observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(6) An issuer is not responsible for:

(a) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(b) An act or omission of another person; or

(c) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (5) of this section.

(7) If an undertaking constituting a letter of credit under ORS 75.1020 (1)(j) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(8) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(9) An issuer that has honored a presentation as permitted or required by this chapter:

(a) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(b) Takes the documents free of claims of the beneficiary or presenter;

(c) Is precluded from asserting a right of recourse on a draft under ORS 73.0414 and 73.0415;

(d) Except as provided in ORS 75.1100 and 75.1170, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and

(e) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

[1961 c.726 §75.1080; 1997 c.150 §11]



Section 75.1090 - Fraud and forgery.

(a) The issuer shall honor the presentation, if honor is demanded by:

(A) A nominated person who has given value in good faith and without notice of forgery or material fraud;

(B) A confirmer who has honored its confirmation in good faith;

(C) A holder in due course of a draft drawn under the letter of credit that was taken after acceptance by the issuer or nominated person; or

(D) An assignee of the issuer’s or nominated person’s deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(b) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(2) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(a) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(b) A beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(c) All of the conditions to entitle a person to the relief under the law of this state have been met; and

(d) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (1)(a) of this section.

[1961 c.726 §75.1090; 1997 c.150 §12]



Section 75.1100 - Warranties.

(a) To the issuer, any other person to whom presentation is made and to the applicant that there is no fraud or forgery of the kind described in ORS 75.1090 (1); and

(b) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(2) The warranties in subsection (1) of this section are in addition to warranties arising under ORS chapters 73, 74, 77 and 78 because of the presentation or transfer of documents covered by ORS chapters 73, 74, 77 and 78.

[1961 c.726 §75.1100; 1997 c.150 §13]



Section 75.1110 - Remedies.

(2) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(3) If an adviser or nominated person other than a confirmer breaches an obligation under this section or an issuer breaches an obligation not covered in subsection (1) or (2) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (1) and (2) of this section.

(4) An issuer, nominated person or adviser who is found liable under subsection (1), (2) or (3) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(5) Reasonable attorney fees and other expenses of litigation shall be awarded to the prevailing party in an action in which a remedy is sought under this section.

(6) Damages that would otherwise be payable by a party for breach of an obligation under this section may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

[1961 c.726 §75.1110; 1997 c.150 §14]



Section 75.1120 - Transfer of letter of credit.

(2) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(a) The transfer would violate applicable law; or

(b) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer that is within the standard practice referred to in ORS 75.1080 (5) or is otherwise reasonable under the circumstances.

[1961 c.726 §75.1120; 1997 c.150 §15]



Section 75.1130 - Successor of beneficiary.

(2) A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as provided in subsection (5) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in ORS 75.1080 (5) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(3) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(4) Honor of a purported successor’s apparently complying presentation under subsection (1) or (2) of this section has the consequences specified in ORS 75.1080 (9) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of ORS 75.1090.

(5) An issuer whose rights of reimbursement are not covered by subsection (4) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (2) of this section.

(6) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

[1961 c.726 §75.1130; 1997 c.150 §16]



Section 75.1140 - Assignment of proceeds.

(2) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(3) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(4) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(5) Rights of a transferee beneficiary or nominated person are independent of the beneficiary’s assignment of the proceeds of a letter of credit and are superior to the assignee’s right to the proceeds.

(6) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuer’s or nominated person’s payment of proceeds of a letter of credit to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary’s rights to proceeds is governed by ORS chapter 79 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary’s right to proceeds and its perfection are governed by ORS chapter 79 or other law.

[1961 c.726 §75.1140; 1985 c.676 §75.1140; 1993 c.545 §120; 1995 c.328 §68; 1997 c.150 §17]



Section 75.1150 - Statute of limitations.

[1961 c.726 §75.1150; 1997 c.150 §18]



Section 75.1160 - Choice of law and forum.

(2) Unless subsection (1) of this section applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person’s undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person’s undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(3)(a) Except as provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject.

(b) Except to the extent of any conflict with the nonvariable provisions specified in ORS 75.1030 (3), rules of custom or practice govern if:

(A) This chapter would govern the liability of an issuer, nominated person or adviser under subsection (1) or (2) of this section;

(B) The relevant undertaking incorporates rules of custom or practice; and

(C) There is conflict between this chapter and those rules as applied to that undertaking.

(4) If there is conflict between this chapter and ORS chapters 73, 74, 74A or 79, this chapter governs.

(5) The forum for settling disputes arising out of an undertaking under this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (1) of this section.

[1961 c.726 §75.1160; 1973 c.504 §4; 1997 c.150 §19]



Section 75.1170 - Subrogation of issuer, applicant and nominated person.

(2) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (1) of this section.

(3) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(a) The issuer against the applicant to the same extent as if the nominated person were secondary obligor of the obligation owed to the issuer by the applicant;

(b) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(c) The applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(4) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (1) and (2) of this section do not arise until the issuer honors the letter of credit or otherwise pays. The rights in subsection (3) of this section do not arise until the nominated person pays or otherwise gives value. Until the rights in subsections (1), (2) or (3) of this section arise, the issuer, nominated person and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

[1961 c.726 §75.1170; 1997 c.150 §20]



Section 75.1180 - Security interest of issuer or nominated person.

(2) As long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (1) of this section, the security interest continues and is subject to ORS chapter 79, but:

(a) A security agreement is not necessary to make the security interest enforceable under ORS 79.0203 (2)(c);

(b) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(c) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document as long as the debtor does not have possession of the document.

[2001 c.445 §148]






Chapter 076 - (Former Provisions)

Section 76.010, 76.020, 76.030



Section 76.1010



Section 76.1020



Section 76.1030



Section 76.1040



Section 76.1050



Section 76.1070



Section 76.1080



Section 76.1090



Section 76.1100



Section 76.1110






Chapter 077 - Warehouse Receipts, Bills of Lading and Other Documents of Title

Section 77.1010 - Short title.

[1961 c.762 §77.1010]



Section 77.1020 - Definitions and index of definitions.

(a) "Bailee" means a person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

(b) "Carrier" means a person that issues a bill of lading.

(c) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(d) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(e) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(f) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(g) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer’s instructions.

(h) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(i) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(j) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol or process.

(k) "Shipper" means a person that enters into a contract of transportation with a carrier.

(L) "Warehouse" means a person engaged in the business of storing goods for hire.

(2) Definitions in other chapters applying to this chapter and the sections in which they appear are:

(a) "Contract for sale," as defined in ORS 72.1060.

(b) "Lessee in the ordinary course of business," as defined in ORS 72A.1030.

(c) "Receipt" of goods, as defined in ORS 72.1030.

(3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

[1961 c.726 §77.1020; 2009 c.181 §50]



Section 77.1030 - Relation of chapter to treaty or statute.

(2) This chapter does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee’s business in respects not specifically treated in this chapter. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(3) This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., except that nothing in this chapter modifies, limits or supercedes 7001(c) of that Act or authorizes electronic delivery of any of the notices described in section 7003(b) of that Act.

(4) To the extent there is a conflict between the Uniform Electronic Transactions Act and this chapter, this chapter governs.

[1961 c.726 §77.1030; 2009 c.181 §51]



Section 77.1040 - Negotiable and nonnegotiable document of title.

(2) A document of title other than one described in subsection (1) of this section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(3) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

[1961 c.726 §77.1040; 2009 c.181 §52]



Section 77.1050 - Reissuance in alternative medium.

(a) The person entitled under the electronic document surrenders control of the document to the issuer; and

(b) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(2) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (1) of this section:

(a) The electronic document ceases to have any effect or validity; and

(b) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(3) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(a) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(b) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(4) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (3) of this section:

(a) The tangible document ceases to have any effect or validity; and

(b) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

[1961 c.726 §77.1050; 2009 c.181 §53]



Section 77.1060 - Control of electronic document of title.

(2) A system satisfies subsection (1) of this section, and a person is deemed to have control of an electronic document of title, if the document is created, stored and assigned in such a manner that:

(a) A single authoritative copy of the document exists which is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f) of this subsection, unalterable;

(b) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(c) The authoritative copy is communicated to and maintained by the person asserting control or a designated custodian;

(d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

[2009 c.181 §54]

Note: 77.1060 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 77 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

WAREHOUSE RECEIPTS: SPECIAL PROVISIONS



Section 77.2010 - Person that may issue a warehouse receipt; storage under bond.

(2) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

[1961 c.726 §77.2010; 2009 c.181 §55]



Section 77.2020 - Form of warehouse receipt; effect of omission.

(2) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(a) A statement of the location of the warehouse facility where the goods are stored;

(b) The date of issue of the receipt;

(c) The unique identification code of the receipt;

(d) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(e) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(f) A description of the goods or the packages containing them;

(g) The signature of the warehouse or its agent;

(h) If the receipt is issued for goods that the warehouse owns, either solely, jointly or in common with others, a statement of the fact of that ownership; and

(i) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or of liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(3) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under ORS 77.4030 or its duty of care under ORS 77.2040. Any contrary provision is ineffective.

[1961 c.726 §77.2020; 2009 c.181 §56]



Section 77.2030 - Liability for nonreceipt or misdescription.

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by "contents, condition and quality unknown," "said to contain" or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

[1961 c.726 §77.2030; 2009 c.181 §57]



Section 77.2040 - Duty of care; contractual limitation of warehouse’s liability.

(2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse’s liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse’s liability may be increased on part or all of the goods covered by the storage agreement or warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(3) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(4) This section does not modify or repeal any existing law or rule of law that imposes a higher responsibility upon the warehouse or invalidates a contractual limitation that would be permissible under this chapter.

[1961 c.726 §77.2040; 2009 c.181 §58]



Section 77.2050 - Title under warehouse receipt defeated in certain cases.

[1961 c.726 §77.2050; 2009 c.181 §59]



Section 77.2060 - Termination of storage at warehouse’s option.

(2) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (1) of this section and ORS 77.2100, the warehouse may specify in the notice given under subsection (1) of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(3) If as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit the goods are a hazard to other property, the warehouse facilities or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(4) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

(5) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

[1961 c.726 §77.2060; 2009 c.181 §60]



Section 77.2070 - Goods must be kept separate; fungible goods.

(2) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner’s share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

[1961 c.726 §77.2070; 2009 c.181 §61]



Section 77.2080 - Altered warehouse receipts.

[1961 c.726 §77.2080; 2009 c.181 §62]



Section 77.2090 - Lien of warehouse.

(2) The warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (1) of this section, such as for money advanced and interest. The security interest is governed by ORS chapter 79.

(3) A warehouse’s lien for charges and expenses under subsection (1) of this section or a security interest under subsection (2) of this section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(a) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with:

(A) Actual or apparent authority to ship, store or sell;

(B) Power to obtain delivery under ORS 77.4030; or

(C) Power of disposition under ORS 72.4030, 72A.3040 (2), 72A.3050 (2), 79.0320 or 79.0321 (3) or other statute or rule of law; or

(b) Acquiesce in the procurement by the bailor or its nominee of any document.

(4) A warehouse’s lien on household goods for charges and expenses in relation to the goods under subsection (1) of this section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings or personal effects used by the depositor in a dwelling.

(5) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

[1961 c.726 §77.2090; 1971 c.370 §1; 2001 c.445 §149; 2009 c.181 §63]



Section 77.2100 - Enforcement of warehouse’s lien.

(2) A warehouse may enforce its lien on goods other than goods stored by a merchant in the course of its business only if the following requirements are satisfied:

(a) All persons known to claim an interest in the goods must be notified.

(b) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(c) The sale must conform to the terms of the notification.

(d) The sale must be held at the nearest suitable place to where the goods are held or stored.

(e) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(3) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this chapter.

(4) A warehouse may buy at any public sale held pursuant to this section.

(5) A purchaser in good faith of goods sold to enforce a warehouse’s lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse’s noncompliance with this section.

(6) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(7) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(8) If a lien is on goods stored by a merchant in the course of the merchant’s business, the lien may be enforced in accordance with subsection (1) or (2) of this section.

(9) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion.

[1961 c.726 §77.2100; 2009 c.181 §64]

BILLS OF LADING: SPECIAL PROVISIONS



Section 77.3010 - Liability for nonreceipt or misdescription; said to contain; shipper’s weight, load and count; improper handling.

(2) If goods are loaded by the issuer of a bill of lading:

(a) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(b) Words such as "shipper’s weight, load and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(3) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper’s request in a record to do so. In that case, "shipper’s weight" or other words of similar import are ineffective.

(4) The issuer of a bill of lading, by including in the bill the words "shipper’s weight, load and count" or words of similar import, may indicate that the goods were loaded by the shipper, and if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(5) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper. The shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer’s responsibility or liability under the contract of carriage to any person other than the shipper.

[1961 c.726 §77.3010; 2009 c.181 §65]



Section 77.3020 - Through bills of lading and similar documents of title.

(2) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject with respect to its own performance while the goods are in its possession to the obligation of the issuer. The person’s obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(3) The issuer of a through bill of lading or other document of title described in subsection (1) of this section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(a) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment or transcript of judgment; and

(b) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

[1961 c.726 §77.3020; 2009 c.181 §66]



Section 77.3030 - Diversion; reconsignment; change of instructions.

(a) The holder of a negotiable bill;

(b) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(c) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(d) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(2) Unless instructions described in subsection (1) of this section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

[1961 c.726 §77.3030; 2009 c.181 §67]



Section 77.3040 - Bills of lading in a set.

(2) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(3) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier’s obligation by surrendering its part.

(4) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(5) The bailee shall deliver in accordance with ORS 77.4010 to 77.4040 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee’s obligation on the whole bill.

[1961 c.726 §77.3040; 2009 c.181 §68]



Section 77.3050 - Destination bills.

(2) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to ORS 77.1050, may procure a substitute bill to be issued at any place designated in the request.

[1961 c.726 §77.3050; 2009 c.181 §69]



Section 77.3060 - Altered bills of lading.

[1961 c.726 §77.3060]



Section 77.3070 - Lien of carrier.

(2) A lien for charges and expenses under subsection (1) of this section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (1) of this section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(3) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

[1961 c.726 §77.3070; 2009 c.181 §70]



Section 77.3080 - Enforcement of carrier’s lien.

(2) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier subject to the terms of the bill of lading and this chapter.

(3) A carrier may buy at any public sale pursuant to this section.

(4) A purchaser in good faith of goods sold to enforce a carrier’s lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier’s noncompliance with this section.

(5) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(6) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(7) A carrier’s lien may be enforced pursuant to either subsection (1) of this section or the procedure set forth in ORS 77.2100 (2).

(8) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion.

[1961 c.726 §77.3080; 2009 c.181 §71]



Section 77.3090 - Duty of care; contractual limitation of carrier’s liability.

(2) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier’s liability may not exceed a value stated in the bill or transportation agreement if the carrier’s rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier’s liability for conversion to its own use.

(3) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

[1961 c.726 §77.3090; 2009 c.181 §72]

WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS



Section 77.4010 - Irregularities in issue of receipt or bill or conduct of issuer.

(1) The document does not comply with the requirements of this chapter or of any other statute, rule or regulation regarding its issuance, form or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

[1961 c.726 §77.4010; 2009 c.181 §73]



Section 77.4020 - Duplicate document of title; overissue.

[1961 c.726 §77.4020; 2009 c.181 §74]



Section 77.4030 - Obligation of bailee to deliver; excuse.

(a) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(b) Damage to or delay, loss or destruction of the goods for which the bailee is not liable;

(c) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse’s lawful termination of storage;

(d) The exercise by a seller of its right to stop delivery pursuant to ORS 72.7050 or by a lessor of its right to stop delivery pursuant to ORS 72A.5260;

(e) A diversion, reconsignment or other disposition pursuant to ORS 77.3030;

(f) Release, satisfaction or any other personal defense against the claimant; or

(g) Any other lawful excuse.

(2) A person claiming goods covered by a document of title shall satisfy the bailee’s lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(3) Unless a person claiming the goods is a person against which the document of title does not confer a right under ORS 77.5030 (1):

(a) The person claiming under the document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(b) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

[1961 c.726 §77.4030; 2009 c.181 §75]



Section 77.4040 - No liability for good faith delivery pursuant to document of title.

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

[1961 c.726 §77.4040; 2009 c.181 §76]

WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER



Section 77.5010 - Form of negotiation and requirements of due negotiation.

(a) If the document’s original terms run to the order of a named person, the document is negotiated by the named person’s indorsement and delivery. After the named person’s indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(b) If the document’s original terms run to bearer, it is negotiated by delivery alone.

(c) If the document’s original terms run to the order of a named person and the document is delivered to the named person, the effect is the same as if the document had been negotiated.

(d) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(e) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(2) The following rules apply to a negotiable electronic document of title:

(a) If the document’s original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(b) If the document’s original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(c) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases the document in good faith, without notice of any defense against or claim to the document on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(3) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee’s rights.

(4) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

[1961 c.726 §77.5010; 2009 c.181 §77]



Section 77.5020 - Rights acquired by due negotiation.

(a) Title to the document;

(b) Title to the goods;

(c) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(d) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter, but in the case of a delivery order the bailee’s obligation accrues only upon the bailee’s acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(2) Subject to ORS 77.5030, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(a) The due negotiation or any prior due negotiation constituted a breach of duty;

(b) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or

(c) A previous sale or other transfer of the goods or document has been made to a third person.

[1961 c.726 §77.5020; 2009 c.181 §78]



Section 77.5030 - Document of title to goods defeated in certain cases.

(a) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with:

(A) Actual or apparent authority to ship, store or sell;

(B) Power to obtain delivery under ORS 77.4030; or

(C) Power of disposition under ORS 72.4030, 72A.3040 (2), 72A.3050 (2), 79.0320 or 79.0321 (3) or other statute or rule of law; or

(b) Acquiesce in the procurement by the bailor or its nominee of any document.

(2) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under ORS 77.5040 to the same extent as the rights of the issuer or a transferee from the issuer.

(3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with ORS 77.4010 to 77.4040 pursuant to its own bill of lading discharges the carrier’s obligation to deliver.

[1961 c.726 §77.5030; 2001 c.445 §150; 2009 c.181 §79]



Section 77.5040 - Rights acquired in the absence of due negotiation; effect of diversion; stoppage of delivery.

(2) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(a) By those creditors of the transferor which could treat the transfer as void under ORS 72.4020 or 72A.3080;

(b) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer’s rights;

(c) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee’s rights; or

(d) As against the bailee by good faith dealings of the bailee with the transferor.

(3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee’s title to the goods if the goods have been delivered to a buyer in ordinary course of business or lessee in ordinary course of business and, in any event, defeats the consignee’s rights against the bailee.

(4) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under ORS 72.7050 or a lessor under ORS 72A.5260 subject to the requirements of due notification in those sections. A bailee that honors the seller’s or lessor’s instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

[1961 c.726 §77.5040; 2009 c.181 §80]



Section 77.5050 - Indorser not a guarantor for other parties.

[1961 c.726 §77.5050; 2009 c.181 §81]



Section 77.5060 - Delivery without indorsement; right to compel indorsement.

[1961 c.726 §77.5060; 2009 c.181 §82]



Section 77.5070 - Warranties on negotiation or delivery of document of title.

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document’s validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

[1961 c.726 §77.5070; 2009 c.181 §83]



Section 77.5080 - Warranties of collecting bank as to documents.

[1961 c.726 §77.5080; 2009 c.181 §84]



Section 77.5090 - Adequate compliance with commercial contract.

[1961 c.726 §77.5090; 2009 c.181 §85]

WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS



Section 77.6010 - Lost, stolen or destroyed documents of title.

(2) A bailee that without a court order delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

[1961 c.726 §77.6010; 2009 c.181 §86]



Section 77.6020 - Judicial process against goods covered by negotiable document of title.

[1961 c.726 §77.6020; 2009 c.181 §87]



Section 77.6030 - Conflicting claims; interpleader.

[1961 c.726 §77.6030; 2009 c.181 §88]



Section 77.6040






Chapter 078 - Investment Securities

Section 78.1010 - Short title.

[1961 c.726 §78.1010; 1985 c.676 §78.1010; 1995 c.328 §1]



Section 78.1020 - Definitions and index of definitions.

(a) "Adverse claim" means a claim in which a claimant who has a property interest in a financial asset asserts that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

(b) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(c) "Broker" means a person defined as a broker or dealer under the federal securities laws, but does not exclude a bank acting in that capacity.

(d) "Certificated security" means a security that is represented by a certificate.

(e) "Clearing corporation" means:

(A) A person that is registered as a clearing agency under the federal securities laws;

(B) A federal reserve bank; or

(C) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(f) "Communicate" means to:

(A) Send a signed writing; or

(B) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(g) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of ORS 78.5010 (2)(b) or (c), that person is the entitlement holder.

(h) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(i)(A) "Financial asset," except as otherwise provided in ORS 78.1030, means:

(i) A security;

(ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, that is, or is of a type, dealt in or traded on financial markets, or that is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

(B) As context requires, "financial asset" means either the interest itself or the means by which a person’s claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement.

(j) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting the power to assign, transfer or redeem it.

(k) "Instruction" means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed.

(L) "Registered form," as applied to a certificated security, means a form in which:

(A) The security certificate specifies a person entitled to the security; and

(B) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(m) "Securities intermediary" means:

(A) A clearing corporation; or

(B) A person, including a bank or broker, that in the ordinary course of business maintains securities accounts for others and is acting in that capacity.

(n) "Security," except as otherwise provided in ORS 78.1030, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(A) That is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(B) That is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(C)(i) That is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(ii) That is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(o) "Security certificate" means a certificate representing a security.

(p) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in ORS 78.5010 to 78.5110.

(q) "Uncertificated security" means a security that is not represented by a certificate.

(2) Other definitions applying to this chapter and the sections in which they appear are:

(a) "Appropriate person" as defined in ORS 78.1070.

(b) "Control" as defined in ORS 78.1060.

(c) "Delivery" as defined in ORS 78.3010.

(d) "Investment company security" as defined in ORS 78.1030.

(e) "Issuer" as defined in ORS 78.2010.

(f) "Overissue" as defined in ORS 78.2100.

(g) "Protected purchaser" as defined in ORS 78.3030.

(h) "Securities account" as defined in ORS 78.5010.

(3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(4) The characterization of a person, business or transaction for purposes of this chapter does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

[1961 c.726 §78.1020; 1965 c.271 §3; 1973 c.362 §1; 1985 c.676 §78.1020; 1995 c.328 §2; 2009 c.181 §89]



Section 78.1030 - Rules for determining whether certain obligations and interests are securities or financial assets.

(2) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. "Investment company security" does not include an insurance policy, endowment policy or annuity contract issued by an insurance company.

(3) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(4) A writing that is a security certificate is governed by this chapter and not by ORS chapter 73, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by ORS chapter 73 is a financial asset if it is held in a securities account.

(5) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(6) A commodity contract, as defined in ORS 79.0102, is not a security or a financial asset.

(7) A document of title is not a financial asset unless ORS 78.1020 (1)(i)(A)(iii) applies.

[1961 c.726 §78.1030; 1985 c.676 §78.1030; 1995 c.328 §3; 2001 c.445 §151; 2009 c.181 §90]



Section 78.1040 - Acquisition of security or financial asset or interest therein.

(a) The person is a purchaser to whom a security is delivered pursuant to ORS 78.3010; or

(b) The person acquires a security entitlement to the security pursuant to ORS 78.5010.

(2) A person acquires a financial asset other than a security or an interest therein under this chapter if the person acquires a security entitlement to the financial asset.

(3) A person who acquires a security entitlement to a security or other financial asset has the rights specified in ORS 78.5010 to 78.5110, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in ORS 78.5030.

(4) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (1) or (2) of this section.

[1961 c.726 §78.1040; 1985 c.676 §78.1040; 1995 c.328 §4]



Section 78.1050 - Notice of adverse claim.

(a) The person knows of the adverse claim;

(b) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(c) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(2) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(3) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(a) One year after a date set for presentment or surrender for redemption or exchange; or

(b) Six months after a date set for payment of moneys against presentation or surrender of the certificate, if moneys were available for payment on that date.

(4) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(a) Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(b) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor. The mere writing of a name on the certificate is not such a statement.

(5) Filing of a financing statement under ORS chapter 79 is not notice of an adverse claim to a financial asset.

[1961 c.726 §78.1050; 1985 c.676 §78.1050; 1995 c.328 §5]



Section 78.1060 - Control.

(2) A purchaser has control of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(a) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(b) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(3) A purchaser has control of an uncertificated security if:

(a) The uncertificated security is delivered to the purchaser; or

(b) The issuer has agreed to comply with instructions originated by the purchaser without further consent by the registered owner.

(4) A purchaser has control of a security entitlement if:

(a) The purchaser becomes the entitlement holder;

(b) The securities intermediary has agreed to comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(c) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that the person has control on behalf of the purchaser.

(5) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder’s own securities intermediary, the securities intermediary has control.

(6) A purchaser who has satisfied the requirements of subsection (3) or (4) of this section has control, even if the registered owner in the case of subsection (3) of this section, or the entitlement holder in the case of subsection (4) of this section, retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

(7) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (3)(b) or (4)(b) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

[1961 c.726 §78.1060; 1985 c.676 §78.1060; 1995 c.328 §6; 2001 c.445 §152]



Section 78.1070 - Whether indorsement, instruction or entitlement order is effective.

(a) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(b) With respect to an instruction, the registered owner of an uncertificated security;

(c) With respect to an entitlement order, the entitlement holder;

(d) If the person designated in paragraph (a), (b) or (c) of this subsection is deceased, the designated person’s successor taking under other law, or the designated person’s personal representative acting for the estate of the decedent; or

(e) If the person designated in paragraph (a), (b) or (c) of this subsection lacks capacity, the designated person’s guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

(2) An indorsement, instruction or entitlement order is effective if:

(a) It is made by the appropriate person;

(b) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under ORS 78.1060 (3)(b) or (4)(b); or

(c) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(3) An indorsement, instruction or entitlement order made by a representative is effective even if:

(a) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(b) The representative’s action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(4) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(5) Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

[1985 c.676 §78.1070; 1995 c.328 §7]



Section 78.1080 - Warranties in direct holding.

(a) The certificate is genuine and has not been materially altered;

(b) The transferor or indorser does not know of any fact that might impair the validity of the security;

(c) There is no adverse claim to the security;

(d) The transfer does not violate any restriction on transfer;

(e) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(f) The transfer is otherwise effective and rightful.

(2) A person that originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(a) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(b) The security is valid;

(c) There is no adverse claim to the security; and

(d) At the time the instruction is presented to the issuer:

(A) The purchaser will be entitled to the registration of transfer;

(B) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(C) The transfer will not violate any restriction on transfer; and

(D) The requested transfer will otherwise be effective and rightful.

(3) A person that transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(a) The uncertificated security is valid;

(b) There is no adverse claim to the security;

(c) The transfer does not violate any restriction on transfer; and

(d) The transfer is otherwise effective and rightful.

(4) A person who indorses a security certificate warrants to the issuer that:

(a) There is no adverse claim to the security; and

(b) The indorsement is effective.

(5) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(a) The instruction is effective; and

(b) At the time the instruction is presented to the issuer, the purchaser will be entitled to the registration of transfer.

(6) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(7) If a person acts as agent in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(8) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (7) of this section.

(9) Except as otherwise provided in subsection (7) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (1) to (6) of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (1) or (2) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

[1985 c.676 §78.1080; 1995 c.328 §8]



Section 78.1090 - Warranties in indirect holding.

(a) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(b) There is no adverse claim to the security entitlement.

(2) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes the warranties specified in ORS 78.1080 (1) or (2) to the securities intermediary.

(3) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes the warranties specified in ORS 78.1080 (1) or (2) to the entitlement holder.

[1995 c.328 §9]



Section 78.1100 - Applicability; choice of law.

(a) The validity of a security;

(b) The rights and duties of the issuer with respect to registration of transfer;

(c) The effectiveness of registration of transfer by the issuer;

(d) Whether the issuer owes any duties to an adverse claimant to a security; and

(e) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(2) The local law of the securities intermediary’s jurisdiction, as specified in subsection (5) of this section, governs:

(a) Acquisition of a security entitlement from the securities intermediary;

(b) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(c) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(d) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(3) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(4) "Issuer’s jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (1)(b) to (e) of this section.

(5) The following rules determine a securities intermediary’s jurisdiction for purposes of this section:

(a) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary’s jurisdiction for purposes of ORS 78.1010 to 78.1160, this chapter or ORS chapter 79, that jurisdiction is the securities intermediary’s jurisdiction.

(b) If paragraph (a) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(c) If neither paragraph (a) nor (b) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(d) If paragraphs (a) to (c) of this subsection do not apply, the securities intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder’s account is located.

(e) If paragraphs (a) to (d) of this subsection do not apply, the securities intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(6) A securities intermediary’s jurisdiction is not determined by the physical location of certificates representing financial assets, by the jurisdiction in which is organized the issuer of the financial asset for which an entitlement holder has a security entitlement or by the location of facilities for data processing or other record keeping concerning the account.

[1995 c.328 §10; 2001 c.445 §153]



Section 78.1110 - Clearing corporation rules.

[1995 c.328 §11]

Note: Legislative Counsel has substituted "chapter 328, Oregon Laws 1995," for the words "this 1995 Act" in section 11, chapter 328, Oregon Laws 1995, compiled as 78.1110. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.



Section 78.1120 - Creditor’s legal process.

(2) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at the issuer’s chief executive office in the United States, except as otherwise provided in subsection (4) of this section.

(3) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor’s securities account is maintained, except as otherwise provided in subsection (4) of this section.

(4) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, in an uncertificated security registered in the name of a secured party or in a security entitlement maintained in the name of a secured party may be reached by a creditor by legal process upon the secured party.

(5) A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

[1995 c.328 §12]



Section 78.1130 - Statute of frauds inapplicable.

[1995 c.328 §13]



Section 78.1140 - Evidentiary rules concerning certificated securities.

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

[1995 c.328 §14]



Section 78.1150 - Securities intermediary and others not liable to adverse claimant.

(1) Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process;

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.

[1995 c.328 §15]



Section 78.1160 - Securities intermediary as purchaser for value.

[1995 c.328 §16]



Section 78.2010 - "Issuer."

(a) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(b) Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(c) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(d) Becomes responsible for, or stands in place of, another person described as an issuer in this section.

(2) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(3) With respect to a registration of a transfer, "issuer" means a person on whose behalf transfer books are maintained.

[1961 c.726 §78.2010; 1985 c.676 §78.2010; 1995 c.328 §17]



Section 78.2020 - Terms of security; issuer’s responsibility and defenses; notice of defect or defense.

(2) The following rules apply if an issuer asserts that a security is not valid:

(a) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(b) Paragraph (a) of this subsection applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(3) Except as otherwise provided in ORS 78.2050, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(4) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(5) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(6) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

[1961 c.726 §78.2020; 1985 c.676 §78.2020; 1995 c.328 §18]



Section 78.2030 - Staleness as notice of defects or defenses.

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange and the purchaser takes the security more than one year after that date; or

(2) Is not covered by subsection (1) of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

[1961 c.726 §78.2030; 1995 c.328 §19]



Section 78.2040 - Effect of issuer’s restriction on transfer.

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.

[1961 c.726 §78.2040; 1985 c.676 §78.2040; 1995 c.328 §20]



Section 78.2050 - Effect of unauthorized signature on security certificate.

(1) An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) An employee of the issuer, or of any of the persons listed in subsection (1) of this section, entrusted with responsible handling of the security certificate.

[1961 c.726 §78.2050; 1985 c.676 §78.2050; 1995 c.328 §21]



Section 78.2060 - Completion or alteration of security certificate.

(a) Any person may complete it by filling in the blanks as authorized; and

(b) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(2) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

[1961 c.726 §78.2060; 1985 c.676 §78.2060; 1995 c.328 §22]



Section 78.2070 - Rights of issuer with respect to registered owners.

(2) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.

[1961 c.726 §78.2070; 1985 c.676 §78.2070; 1995 c.328 §23]



Section 78.2080 - Effect of signature of authenticating trustee, registrar or transfer agent.

(a) The certificate is genuine;

(b) The person’s own participation in the issue of the security is within the person’s capacity and within the scope of the authority received by the person from the issuer; and

(c) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(2) Unless otherwise agreed, a person signing under subsection (1) of this section does not assume responsibility for the validity of the security in other respects.

[1961 c.726 §78.2080; 1985 c.676 §78.2080; 1995 c.328 §24]



Section 78.2090 - Issuer’s lien.

[1995 c.328 §25]



Section 78.2100 - Overissue.

(2) Except as otherwise provided in subsections (3) and (4) of this section, the provisions of this chapter that validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

(3) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(4) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person’s demand.

[1995 c.328 §26]



Section 78.3010 - Delivery.

(a) The purchaser acquires possession of the security certificate;

(b) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(c) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(2) Delivery of an uncertificated security to a purchaser occurs when:

(a) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(b) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

[1961 c.726 §78.3010; 1985 c.676 §78.3010; 1995 c.328 §27; 2001 c.445 §154]



Section 78.3020 - Rights of purchaser.

(2) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(3) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

[1961 c.726 §78.3020; 1985 c.676 §78.3020; 1995 c.328 §28; 2001 c.445 §155]



Section 78.3030 - "Protected purchaser."

(a) Gives value;

(b) Does not have notice of any adverse claim to the security; and

(c) Obtains control of the certificated or uncertificated security.

(2) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

[1961 c.726 §78.3030; 1985 c.676 §78.3030; 1995 c.328 §29]



Section 78.3040 - Indorsement.

(2) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(3) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(4) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(5) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(6) Unless otherwise agreed, a person making an indorsement assumes only the obligations imposed by ORS 78.1080 and not an obligation that the security will be honored by the issuer.

[1961 c.726 §78.3040; 1985 c.676 §78.3040; 1995 c.328 §30]



Section 78.3050 - Instruction.

(2) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by ORS 78.1080 and not an obligation that the security will be honored by the issuer.

[1961 c.726 §78.3050; 1985 c.676 §78.3050; 1995 c.328 §31]



Section 78.3060 - Effect of guaranteeing signature, indorsement or instruction.

(a) The signature was genuine;

(b) The signer was an appropriate person to indorse, or if the signature was by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(c) The signer had legal capacity to sign.

(2) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(a) The signature was genuine;

(b) The signer was an appropriate person to originate the instruction, or if the signature was by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(c) The signer had legal capacity to sign.

(3) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (2) of this section and also warrants that at the time the instruction is presented to the issuer:

(a) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(b) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

(4) A guarantor under subsections (1) and (2) of this section or a special guarantor under subsection (3) of this section does not otherwise warrant the rightfulness of the transfer.

(5) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (1) of this section and also warrants the rightfulness of the transfer in all respects.

(6) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (3) of this section and also warrants the rightfulness of the transfer in all respects.

(7) An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

(8) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

[1961 c.726 §78.3060; 1985 c.676 §78.3060; 1995 c.328 §32]



Section 78.3070 - Purchaser’s rights to requisites for registration of transfer.

[1961 c.726 §78.3070; 1985 c.676 §78.3070; 1995 c.328 §33]



Section 78.3080



Section 78.3090



Section 78.3100



Section 78.3110



Section 78.3120



Section 78.3130



Section 78.3140



Section 78.3150



Section 78.3160



Section 78.3170



Section 78.3180



Section 78.3190



Section 78.3200



Section 78.3210



Section 78.4010 - Duty of issuer to register transfer.

(a) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(b) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(c) Reasonable assurance as described in ORS 78.4020 is given that the indorsement or instruction is genuine and authorized;

(d) Any applicable law relating to the collection of taxes has been complied with;

(e) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with ORS 78.2040;

(f) A demand that the issuer not register transfer has not become effective under ORS 78.4030, or the issuer has complied with ORS 78.4030 (2) but no legal process or indemnity bond has been obtained as provided in ORS 78.4030 (4); and

(g) The transfer is in fact rightful or is to a protected purchaser.

(2) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person’s principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

[1961 c.726 §78.4010; 1985 c.676 §78.4010; 1995 c.328 §34]



Section 78.4020 - Assurance that indorsement or instruction is effective.

(a) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(b) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(c) If the indorsement is made or the instruction is originated by a fiduciary pursuant to ORS 78.1070 (1)(d) or (1)(e), appropriate evidence of appointment or incumbency;

(d) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(e) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(2) An issuer may elect to require reasonable assurance beyond that specified in this section.

(3) In this section:

(a) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(b) "Appropriate evidence of appointment or incumbency" means:

(A) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(B) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

[1961 c.726 §78.4020; 1985 c.676 §78.4020; 1995 c.328 §35]



Section 78.4030 - Demand that issuer not register transfer.

(2) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(a) The certificated security has been presented for registration of transfer or that instruction for registration of transfer of uncertificated security has been received;

(b) A demand that the issuer not register transfer has previously been received; and

(c) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(3) The period described in subsection (2)(c) of this section may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(4) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer’s communication, either:

(a) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(b) File with the issuer an indemnity bond, sufficient in the issuer’s judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss the issuer and any transfer agent, registrar or other agent of the issuer may suffer by refusing to register the transfer.

(5) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

[1961 c.726 §78.4030; 1985 c.676 §78.4030; 1995 c.328 §36]



Section 78.4040 - Wrongful registration.

(a) Pursuant to an ineffective indorsement or instruction;

(b) After a demand that the issuer not register transfer became effective under ORS 78.4030 (1) and the issuer did not comply with ORS 78.4030 (2);

(c) After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(d) By an issuer acting in collusion with the wrongdoer.

(2) An issuer that is liable for wrongful registration of transfer under subsection (1) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer’s liability to provide the person with a like security is governed by ORS 78.2100.

(3) Except as otherwise provided in subsection (1) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

[1961 c.726 §78.4040; 1985 c.676 §78.4040; 1995 c.328 §37]



Section 78.4050 - Replacement of lost, destroyed or wrongfully taken security certificate.

(a) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(b) Files with the issuer a sufficient indemnity bond; and

(c) Satisfies other reasonable requirements imposed by the issuer.

(2) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer’s liability is governed by ORS 78.2100. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

[1961 c.726 §78.4050; 1985 c.676 §78.4050; 1995 c.328 §38]



Section 78.4060 - Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

[1961 c.726 §78.4060; 1985 c.676 §78.4060; 1995 c.328 §39]



Section 78.4070 - Authenticating trustee, transfer agent and registrar.

[1985 c.676 §78.4070; 1995 c.328 §40]



Section 78.4080



Section 78.5010 - Securities account; acquisition of security entitlement from securities intermediary.

(2) Except as otherwise provided in subsections (4) and (5) of this section, a person acquires a security entitlement if a securities intermediary:

(a) Indicates by book entry that a financial asset has been credited to the person’s securities account;

(b) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person’s securities account; or

(c) Becomes obligated under other law, regulation or rule to credit a financial asset to the person’s securities account.

(3) If a condition of subsection (2) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(4) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(5) Issuance of a security is not establishment of a security entitlement.

[1995 c.328 §41]



Section 78.5020 - Assertion of adverse claim against entitlement holder.

[1995 c.328 §42]



Section 78.5030 - Property interest of entitlement holder in financial asset held by securities intermediary.

(2) An entitlement holder’s property interest with respect to a particular financial asset under subsection (1) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(3) An entitlement holder’s property interest with respect to a particular financial asset under subsection (1) of this section may be enforced against the securities intermediary only by exercise of the entitlement holder’s rights under ORS 78.5050, 78.5060, 78.5070 and 78.5080.

(4) An entitlement holder’s property interest with respect to a particular financial asset under subsection (1) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

(a) Insolvency proceedings have been initiated by or against the securities intermediary;

(b) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(c) The securities intermediary violated its obligations under ORS 78.5040 by transferring the financial asset or interest therein to the purchaser; and

(d) The purchaser is not protected under subsection (5) of this section. The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(5) An action based on the entitlement holder’s property interest with respect to a particular financial asset under subsection (1) of this section, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediary’s obligations under ORS 78.5040.

[1995 c.328 §43]



Section 78.5040 - Duty of securities intermediary to maintain financial asset.

(2) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (1) of this section.

(3) A securities intermediary satisfies the duty in subsection (1) of this section if:

(a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(4) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

[1995 c.328 §44]



Section 78.5050 - Duty of securities intermediary with respect to payments and distributions.

(a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(2) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

[1995 c.328 §45]



Section 78.5060 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

[1995 c.328 §46]



Section 78.5070 - Duty of securities intermediary to comply with entitlement order.

(a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(2) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

[1995 c.328 §47]



Section 78.5080 - Duty of securities intermediary to change entitlement holder’s position to other form of security holding.

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

[1995 c.328 §48]



Section 78.5090 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(2) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and the entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(3) The obligation of a securities intermediary to perform the duties imposed by ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 is subject to:

(a) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(b) Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(4) ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.

[1995 c.328 §49]



Section 78.5100 - Rights of purchaser of security entitlement from entitlement holder.

(2) If an adverse claim could not have been asserted against an entitlement holder under ORS 78.5020, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(3) In a case not covered by the priority rules in ORS chapter 79, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (4) of this section, purchasers who have control rank according to priority in time of:

(a) The purchaser’s becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under ORS 78.1060 (4)(a);

(b) The securities intermediary’s agreement to comply with the purchaser’s entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under ORS 78.1060 (4)(b); or

(c) If the purchaser obtained control through another person under ORS 78.1060 (4)(c), the time on which priority would be based under this subsection if the other person were the secured party.

(4) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

[1995 c.328 §50; 2001 c.445 §156]



Section 78.5110 - Priority among security interests and entitlement holders.

(2) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary’s entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(3) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

[1995 c.328 §51]






Chapter 079 - Secured Transactions

Section 79.010, 79.020, 79.030, 79.040



Section 79.0101 - UCC 9-101. Short title.

[2001 c.445 §1]



Section 79.0102 - UCC 9-102. Definitions and index of definitions.

(a) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(b) "Account," except as used in "account for":

(A) Means a right to payment of a monetary obligation, whether or not earned by performance:

(i) For property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;

(ii) For services rendered or to be rendered;

(iii) For a policy of insurance issued or to be issued;

(iv) For a secondary obligation incurred or to be incurred;

(v) For energy provided or to be provided;

(vi) For the use or hire of a vessel under a charter or other contract;

(vii) Arising out of the use of a credit or charge card or information contained on or for use with the card; or

(viii) As winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables.

(B) Does not include:

(i) Rights to payment evidenced by chattel paper or an instrument;

(ii) Commercial tort claims;

(iii) Deposit accounts;

(iv) Investment property;

(v) Letter-of-credit rights or letters of credit; or

(vi) Rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(c)(A) "Account debtor" means a person obligated on an account, chattel paper or general intangible.

(B) The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(d) "Accounting," except as used in "accounting for," means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(e) "Agricultural lien" means an interest, other than a security interest or a lien created under ORS 87.226, 87.228, 87.700 to 87.736 or 87.750 to 87.777, in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor’s farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor’s farming operation; or

(ii) Leased real property to a debtor in connection with the debtor’s farming operation; and

(C) Whose effectiveness does not depend on the person’s possession of the personal property.

(f) "As-extracted collateral" means:

(A) Oil, gas or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction.

(g) "Authenticate" means:

(A) To sign; or

(B) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process.

(h) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions and trust companies.

(i) "Cash proceeds" means proceeds that are money, checks, deposit accounts or the like.

(j) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. "Certificate of title" includes another record maintained as an alternative to the certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest’s obtaining priority over the rights of the lien creditor with respect to the collateral.

(k)(A) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods.

(B) The term does not include:

(i) Charters or other contracts involving the use or hire of a vessel; or

(ii) Records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(L) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(m) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant’s business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(n) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(o) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(p) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(q) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(r) "Communicate" means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(s) "Consignee" means a merchant to which goods are delivered in a consignment.

(t) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(u) "Consignor" means a person that delivers goods to a consignee in a consignment.

(v) "Consumer debtor" means a debtor in a consumer transaction.

(w) "Consumer goods" means goods that are used or bought for use primarily for personal, family or household purposes.

(x) "Consumer-goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(y) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

(z)(A) "Consumer transaction" means a transaction in which:

(i) An individual incurs an obligation primarily for personal, family or household purposes;

(ii) A security interest secures the obligation; and

(iii) The collateral is held or acquired primarily for personal, family or household purposes.

(B) The term includes consumer-goods transactions.

(aa) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(bb) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles or promissory notes; or

(C) A consignee.

(cc)(A) "Deposit account" means a demand, time, savings, passbook or similar account maintained with a bank.

(B) The term does not include investment property or accounts evidenced by an instrument.

(dd) "Document" means a document of title or a receipt of the type described in ORS 77.2010 (2).

(ee) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(ff) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(gg) "Equipment" means goods other than inventory, farm products or consumer goods.

(hh) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(ii) "Farming operation" means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation.

(jj) "File number" means the number assigned to an initial financing statement pursuant to ORS 79.0519 (1).

(kk) "Filing office" means an office designated in ORS 79.0501 as the place to file a financing statement.

(LL) "Filing-office rule" means a rule adopted pursuant to ORS 79.0526.

(mm) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(nn) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying ORS 79.0502 (1) and (2). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(oo)(A) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(B) The term does not include portable irrigation equipment including movable pipe, pumps, electrical pump panels, pump columns, electrical wire, wheel lines, center pivots and handlines.

(C) The term includes domestic pumps, domestic pump wire, domestic pump panels, domestic pump columns and buried irrigation equipment including buried pipe, buried electrical wire and all buried well casings.

(pp) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money and oil, gas or other minerals before extraction. The term includes payment intangibles and software.

(qq)(A) "Goods" means all things that are movable when a security interest attaches.

(B) The term includes:

(i) Fixtures;

(ii) Standing timber that is to be cut and removed under a conveyance or contract for sale;

(iii) The unborn young of animals;

(iv) Crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes; and

(v) Manufactured structures.

(C) The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if:

(i) The program is associated with the goods in such a manner that it customarily is considered part of the goods; or

(ii) By becoming the owner of the goods, a person acquires a right to use the program in connection with the goods.

(D) The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money or oil, gas or other minerals before extraction.

(rr) "Governmental unit" means a subdivision, agency, department, county, parish, municipality or other unit of the government of the United States, a state or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(ss) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(tt)(A) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment.

(B) The term does not include:

(i) Investment property;

(ii) Letters of credit; or

(iii) Writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(uu) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process, or materials used or consumed in a business.

(vv) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

(ww) "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(xx)(A) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance.

(B) The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(yy) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(zz) "Manufactured structure" has the meaning given that term in ORS 446.561.

(aaa) "Manufactured-structure transaction" means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured structure, other than a manufactured structure held as inventory; or

(B) In which a manufactured structure, other than a manufactured structure held as inventory, is the primary collateral.

(bbb) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(ccc) "New debtor" means a person that becomes bound as debtor under ORS 79.0203 (4) by a security agreement previously entered into by another person.

(ddd)(A) "New value" means:

(i) Money;

(ii) Money’s worth in property, services or new credit; or

(iii) Release by a transferee of an interest in property previously transferred to the transferee.

(B) The term does not include an obligation substituted for another obligation.

(eee) "Noncash proceeds" means proceeds other than cash proceeds.

(fff)(A) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral:

(i) Owes payment or other performance of the obligation;

(ii) Has provided property other than the collateral to secure payment or other performance of the obligation; or

(iii) Is otherwise accountable in whole or in part for payment or other performance of the obligation.

(B) The term does not include issuers or nominated persons under a letter of credit.

(ggg) "Original debtor," except as used in ORS 79.0310 (3), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under ORS 79.0203 (4).

(hhh) "Payment intangible" means a general intangible under which the account debtor’s principal obligation is a monetary obligation.

(iii) "Person related to," with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual’s spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual’s spouse who shares the same home with the individual.

(jjj) "Person related to," with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A) of this paragraph;

(D) The spouse of an individual described in subparagraph (A), (B) or (C) of this paragraph; or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C) or (D) of this paragraph and shares the same home with the individual.

(kkk) "Proceeds," except as used in ORS 79.0609 (2), means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(LLL) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(mmm) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to ORS 79.0620, 79.0621 and 79.0622.

(nnn) "Public-finance transaction" means a secured transaction in connection with which:

(A) Debt securities are issued;

(B) All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(ooo) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) A record consisting of legislation enacted by the legislature of a state or the Congress of the United States that forms or organizes an organization, any record amending the legislation and any record filed with or issued by the state or the United States that amends or restates the name of the organization.

(ppp) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party’s obligation, whether or not a subsequent event of default or other event not within the secured party’s control has relieved or may relieve the secured party from its obligation.

(qqq) "Record," except as used in "for record," "of record," "record or legal title" and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(rrr) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by or the enactment of legislation by the state or the United States. "Registered organization" includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust’s organic record be filed with the state.

(sss) "Secondary obligor" means an obligor to the extent that:

(A) The obligor’s obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(ttt) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), 72A.5080 (5), 74.2100 or 75.1180.

(uuu) "Security agreement" means an agreement that creates or provides for a security interest.

(vvv) "Send," in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A) of this paragraph.

(www)(A) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program.

(B) The term does not include a computer program that is included in the definition of goods.

(xxx) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(yyy) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

(zzz) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(aaaa) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(bbbb) "Transmitting utility" means an organization primarily engaged in the business of:

(A) Operating a railroad, subway, street railway or trolley bus;

(B) Transmitting communications electrically, electromagnetically or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas or water.

(2) "Control" as provided in ORS 77.1060 and the following definitions in other sections apply to this chapter:

"Applicant" ORS 75.1020

"Beneficiary" ORS 75.1020

"Broker" ORS 78.1020

"Certificated security" ORS 78.1020

"Check" ORS 73.0104

"Clearing corporation" ORS 78.1020

"Contract for sale" ORS 72.1060

"Customer" ORS 74.1040

"Entitlement holder" ORS 78.1020

"Financial asset" ORS 78.1020

"Holder in due course" ORS 73.0302

"Issuer" (with respect

to a letter of credit or

letter-of-credit right) ORS 75.1020

"Issuer" (with respect

to a security) ORS 78.2010

"Issuer" (with respect

to documents of title) ORS 77.1020

"Lease" ORS 72A.1030

"Lease agreement" ORS 72A.1030

"Lease contract" ORS 72A.1030

"Leasehold interest" ORS 72A.1030

"Lessee" ORS 72A.1030

"Lessee in ordinary course

of business" ORS 72A.1030

"Lessor" ORS 72A.1030

"Lessor’s residual

interest" ORS 72A.1030

"Letter of credit" ORS 75.1020

"Merchant" ORS 72.1040

"Negotiable instrument" ORS 73.0104

"Nominated person" ORS 75.1020

"Note" ORS 73.0104

"Proceeds of a letter

of credit" ORS 75.1140

"Prove" ORS 73.0103

"Sale" ORS 72.1060

"Securities account" ORS 78.5010

"Securities intermediary" ORS 78.1020

"Security" ORS 78.1020

"Security certificate" ORS 78.1020

"Security entitlement" ORS 78.1020

"Uncertificated security" ORS 78.1020

(3) ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

[2001 c.445 §2; 2003 c.267 §1; 2003 c.655 §49; 2007 c.32 §1; 2009 c.181 §91; 2012 c.12 §1]



Section 79.0103 - UCC 9-103. Purchase-money security interest; application of payments; burden of establishing.

(a) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(b) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(2) A security interest in goods is a purchase-money security interest:

(a) To the extent that the goods are purchase-money collateral with respect to that security interest;

(b) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(c) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(3) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(a) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(b) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(4) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(5) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(a) In accordance with any reasonable method of application to which the parties agree;

(b) In the absence of the parties’ agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(c) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor’s intention, in the following order:

(A) To obligations that are not secured; and

(B) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(6) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(a) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(b) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(c) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(7) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(8) The limitation of the rules in subsections (5), (6) and (7) of this section to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

[2001 c.445 §3]



Section 79.0104 - UCC 9-104. Control of deposit account.

(a) The secured party is the bank with which the deposit account is maintained;

(b) The debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(c) The secured party becomes the bank’s customer with respect to the deposit account.

(2) A secured party that has satisfied subsection (1) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

[2001 c.445 §4]



Section 79.0105 - UCC 9-105. Control of electronic chattel paper.

(2) A system satisfies the provisions of subsection (1) of this section if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

(a) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f) of this subsection, unalterable;

(b) The authoritative copy identifies the secured party as the assignee of the record or records;

(c) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

[2001 c.445 §5; 2012 c.12 §2]



Section 79.0106 - UCC 9-106. Control of investment property.

(2) A secured party has control of a commodity contract if:

(a) The secured party is the commodity intermediary with which the commodity contract is carried; or

(b) The commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(3) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

[2001 c.445 §6]



Section 79.0107 - UCC 9-107. Control of letter-of-credit right.

[2001 c.445 §7]



Section 79.0108 - UCC 9-108. Sufficiency of description.

(2) Except as otherwise provided in subsection (4) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(a) Specific listing;

(b) Category;

(c) Except as otherwise provided in subsection (5) of this section, a type of collateral defined in the Uniform Commercial Code;

(d) Quantity;

(e) Computational or allocational formula or procedure; or

(f) Except as otherwise provided in subsection (3) of this section, any other method, if the identity of the collateral is objectively determinable.

(3) A description of collateral as "all the debtor’s assets" or "all the debtor’s personal property" or using words of similar import does not reasonably identify the collateral.

(4) Except as otherwise provided in subsection (5) of this section, a description of a security entitlement, securities account or commodity account is sufficient if it describes:

(a) The collateral by those terms or as investment property; or

(b) The underlying financial asset or commodity contract.

(5) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(a) A commercial tort claim; or

(b) In a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account.

[2001 c.445 §8]



Section 79.0109 - UCC 9-109. Scope.

(a) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(b) An agricultural lien;

(c) A sale of accounts, chattel paper, payment intangibles or promissory notes;

(d) A consignment;

(e) A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), or 72A.5080 (5), as provided in ORS 79.0110; and

(f) A security interest arising under ORS 74.2100 or 75.1180.

(2) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(3) This chapter does not apply to the extent that:

(a) A statute, regulation or treaty of the United States preempts this chapter;

(b) Another statute of this state expressly governs the creation, perfection, priority or enforcement of a security interest created by this state or a governmental unit of this state;

(c) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit;

(d) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under ORS 75.1140; or

(e) A provision of this chapter conflicts with a provision of ORS 359.200 to 359.255.

(4) This chapter does not apply to:

(a) A landlord’s lien, other than an agricultural lien;

(b) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but ORS 79.0333 applies with respect to priority of the lien;

(c) An assignment of a claim for wages, salary or other compensation of an employee;

(d) A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose;

(e) An assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only;

(f) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(g) An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(h) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds;

(i) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(j) A right of recoupment or setoff, but:

(A) ORS 79.0340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

(B) ORS 79.0404 applies with respect to defenses or claims of an account debtor;

(k) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, or a seller’s or purchaser’s interest in a land sale contract and the proceeds thereof, except to the extent that provision is made for:

(A) Liens on real property in ORS 79.0203 and 79.0308;

(B) Fixtures in ORS 79.0334;

(C) Fixture filings in ORS 79.0501, 79.0502, 79.0512, 79.0516 and 79.0519; and

(D) Security agreements covering personal and real property in ORS 79.0604;

(L) An assignment of a claim arising in tort, other than a commercial tort claim, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds; or

(m) An assignment, in a consumer transaction, of a deposit account from which, under the terms of the account agreement, third party payments may be made by means of a check, draft, negotiable order of withdrawal or other order, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds. [2001 c.445 §9; 2011 c.230 §9]

Note: Sections 3 to 11, chapter 538, Oregon Laws 2015, provide:

Sec. 3. (1) Except as otherwise provided in sections 4 to 10 of this 2015 Act, the amendments to ORS 79.0502 and 79.0503 by sections 1 and 2 of this 2015 Act apply to a transaction or lien that is within the scope of ORS 79.0502 or 79.0503, as amended by sections 1 and 2 of this 2015 Act, respectively, even if the transaction or lien was entered into or created before the operative date specified in section 11 of this 2015 Act [January 1, 2016].

(2) The amendments to ORS 79.0502 and 79.0503 by sections 1 and 2 of this 2015 Act do not affect an action, case or proceeding that began before the operative date specified in section 11 of this 2015 Act. [2015 c.538 §3]

Sec. 4. (1) A security interest that is a perfected security interest before the operative date specified in section 11 of this 2015 Act [January 1, 2016] is a perfected security interest under ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act, if, after the operative date specified in section 11 of this 2015 Act, the applicable requirements for attachment and perfection under ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act, are satisfied without further action.

(2) Except as otherwise provided in section 6 of this 2015 Act, if, before the operative date specified in section 11 of this 2015 Act, a security interest is a perfected security interest but the applicable requirements for perfection under ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act, are not satisfied on or before the operative date specified in section 11 of this 2015 Act, the security interest remains perfected after the operative date specified in section 11 of this 2015 Act only if the applicable requirements for perfection under ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act, are satisfied within one year after the operative date specified in section 11 of this 2015 Act. [2015 c.538 §4]

Sec. 5. A security interest that is an unperfected security interest before the operative date specified in section 11 of this 2015 Act [January 1, 2016] becomes a perfected security interest:

(1) Without further action on or after the operative date specified in section 11 of this 2015 Act if the applicable requirements for perfection under ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act, are satisfied on or before the operative date specified in section 11 of this 2015 Act; or

(2) When the applicable requirements for perfection are satisfied, if the applicable requirements are satisfied after the operative date specified in section 11 of this 2015 Act. [2015 c.538 §5]

Sec. 6. (1) Filing a financing statement before the operative date specified in section 11 of this 2015 Act [January 1, 2016] is effective to perfect a security interest to the extent that the filing would satisfy the applicable requirements for perfection under ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act.

(2) The amendments to ORS 79.0502 and 79.0503 by sections 1 and 2 of this 2015 Act do not render ineffective an effective financing statement that, before the operative date specified in section 11 of this 2015 Act, is filed and satisfies the applicable requirements for perfection under a law that governs perfection in a jurisdiction, as provided in ORS 79.0102, 79.0105, 79.0208, 79.0307, 79.0311, 79.0316, 79.0317, 79.0326, 79.0335, 79.0406, 79.0408, 79.0502, 79.0503, 79.0507, 79.0515, 79.0516, 79.0518, 79.0521, 79.0607, 79.0619, 803.030 and 803.097, as the statutes existed before the operative date specified in section 11 of this 2015 Act. Except as provided in subsections (3) and (4) of this section and section 7 of this 2015 Act, however, the financing statement ceases to be effective:

(a) At the time a financing statement filed in this state would have ceased to be effective if the amendments to ORS 79.0502 and 79.0503 by sections 1 and 2 of this 2015 Act had not become operative; or

(b) At the earlier of:

(A) The time at which the financing statement would have ceased to be effective under the law of a jurisdiction, other than this state, in which the financing statement was filed; or

(B) January 1, 2021.

(3) Filing a continuation statement after the operative date specified in section 11 of this 2015 Act does not continue the effectiveness of a financing statement that was filed before the operative date specified in section 11 of this 2015 Act, but timely filing a continuation statement after the operative date specified in section 11 of this 2015 Act and in accordance with the law that governs perfection in the jurisdiction in which the continuation statement was filed, as provided in ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act, continues the effectiveness of the financing statement for the period provided in the law of the jurisdiction.

(4) Subsection (2)(b)(B) of this section applies to a financing statement that, before the operative date specified in section 11 of this 2015 Act, is filed in a jurisdiction against a transmitting utility and satisfies the applicable requirements for perfection under the law that governs perfection in the jurisdiction, as provided in ORS 79.0102, 79.0105, 79.0208, 79.0307, 79.0311, 79.0316, 79.0317, 79.0326, 79.0335, 79.0406, 79.0408, 79.0502, 79.0503, 79.0507, 79.0515, 79.0516, 79.0518, 79.0521, 79.0607, 79.0619, 803.030 and 803.097, as the statutes existed before the operative date specified in section 11 of this 2015 Act, only to the extent that the amendments to statutes by sections 1 to 19, 22 and 23, chapter 12, Oregon Laws 2012, provide that the law of the jurisdiction, other than the jurisdiction in which the financing statement is filed, governs perfection of a security interest in collateral covered by the financing statement.

(5) A financing statement that includes a financing statement that was filed before the operative date specified in section 11 of this 2015 Act and a continuation statement filed after the operative date specified in section 11 of this 2015 Act is effective only to the extent that the financing statement satisfies the requirements of ORS 79.0503, 79.0515, 79.0516, 79.0518 and 79.0521, as amended by sections 12, 14, 15, 16 and 17, chapter 12, Oregon Laws 2012, for an initial financing statement. A financing statement that indicates that the debtor is a trust or is a trustee that is acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of ORS 79.0503 (1)(c), as amended by section 2 of this 2015 Act. [2015 c.538 §6]

Sec. 7. (1) Filing an initial financing statement in the office specified in ORS 79.0501 continues the effectiveness of a financing statement filed before the operative date specified in section 11 of this 2015 Act [January 1, 2016] if:

(a) Filing an initial financing statement in the office would be effective to perfect a security interest under ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act;

(b) The financing statement filed before the operative date specified in section 11 of this 2015 Act was filed in an office in another state; and

(c) The initial financing statement satisfies the provisions of subsection (3) of this section.

(2) For a financing statement filed before the operative date specified in section 11 of this 2015 Act, filing an initial financing statement under subsection (1) of this section continues the effectiveness of the financing statement for the period provided in ORS 79.0515 with respect to an initial financing statement.

(3) To be effective for the purposes of subsection (1) of this section, an initial financing statement must:

(a) Satisfy the requirements of ORS 79.0501 to 79.0528 for the initial financing statement;

(b) Identify the financing statement that was filed before the operative date specified in section 11 of this 2015 Act by indicating the office in which the financing statement filed and providing the filing date and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(c) Indicate that the financing statement filed before the operative date specified in section 11 of this 2015 Act remains effective. [2015 c.538 §7]

Sec. 8. (1) After the operative date specified in section 11 of this 2015 Act [January 1, 2016], a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a financing statement that was filed in a jurisdiction before the operative date specified in section 11 of this 2015 Act only in accordance with the law that governs perfection in the jurisdiction, as provided in ORS 79.0502 and 79.0503, as amended by sections 1 and 2 of this 2015 Act. The effectiveness of a financing statement that was filed before the operative date specified in section 11 of this 2015 Act may also be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(2) Except as otherwise provided in subsection (3) of this section, if the law of this state governs perfection of a security interest, the information in a financing statement that is filed before the operative date specified in section 11 of this 2015 Act may be amended after the operative date specified in section 11 of this 2015 Act only if:

(a) The financing statement that is filed before the operative date specified in section 11 of this 2015 Act and an amendment are filed in the office specified in ORS 79.0501;

(b) An amendment is filed in the office specified in ORS 79.0501 concurrently with or after filing in the office an initial financing statement that satisfies section 7 (3) of this 2015 Act; or

(c) An initial financing statement that provides the information as amended and satisfies section 7 (3) of this 2015 Act is filed in the office specified in ORS 79.0501.

(3) If the law of this state governs perfection of a security interest, the effectiveness of a financing statement that is filed before the operative date specified in section 11 of this 2015 Act may be continued only under section 6 (3) or (5) or section 7 of this 2015 Act.

(4) Regardless of whether the law of this state governs perfection of a security interest, the effectiveness of a financing statement that is filed in this state before the operative date specified in section 11 of this 2015 Act may be terminated after the operative date specified in section 11 of this 2015 Act by filing a termination statement in an office in which the financing statement that was filed before the operative date specified in section 11 of this 2015 was filed, unless an initial financing statement that satisfies section 7 (3) of this 2015 Act has been filed in the office that the law that governs perfection in the jurisdiction specifies as the office in which to file a financing statement, as provided in the amendments to statutes by sections 1 to 19, 22 and 23, chapter 12, Oregon Laws 2012. [2015 c.538 §8]

Sec. 9. A person may file an initial financing statement or a continuation statement as provided in this section or section 3, 4, 5, 6, 7, 8 or 10 of this 2015 Act if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under the provisions of this section or section 3, 4, 5, 6, 7, 8 or 10 of this 2015 Act to:

(a) Continue the effectiveness of a financing statement that was filed before the operative date specified in section 11 of this 2015 Act [January 1, 2016]; or

(b) Perfect or continue the perfection of a security interest. [2015 c.538 §9]

Sec. 10. ORS 79.0102, 79.0105, 79.0208, 79.0307, 79.0311, 79.0316, 79.0317, 79.0326, 79.0335, 79.0406, 79.0408, 79.0502, 79.0503, 79.0507, 79.0515, 79.0516, 79.0518, 79.0521, 79.0607, 79.0619, 801.495, 803.030 and 803.097 determine the priority of conflicting claims to collateral, but if the relative priorities of the claims were established before the operative date specified in section 11 of this 2015 Act [January 1, 2016], ORS 79.0102, 79.0105, 79.0208, 79.0307, 79.0311, 79.0316, 79.0317, 79.0326, 79.0335, 79.0406, 79.0408, 79.0502, 79.0503, 79.0507, 79.0515, 79.0516, 79.0518, 79.0521, 79.0607, 79.0619, 801.495, 803.030 and 803.097, as the statutes existed before the operative date specified in section 11 of this 2015 Act, determine priority. [2015 c.538 §10]

Sec. 11. The amendments to ORS 79.0502 and 79.0503 by sections 1 and 2 of this 2015 Act become operative January 1, 2016.

[2015 c.538 §11]



Section 79.0110 - UCC 9-110. Security interests arising under ORS chapter 72 or 72A.

(1) The security interest is enforceable, even if ORS 79.0203 (2)(c) has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by ORS chapter 72 or 72A; and

(4) The security interest has priority over a conflicting security interest created by the debtor.

[2001 c.445 §10]



Section 79.0201 - UCC 9-201. General effectiveness of security agreement.

(2) A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers and is also subject to ORS 83.510 to 83.680 on retail installment contracts and ORS chapter 725 on small loans.

(3) In case of conflict between this chapter and a rule of law, statute or rule described in subsection (2) of this section, the rule of law, statute or rule controls. Failure to comply with a statute or rule described in subsection (2) of this section has only the effect the statute or rule specifies.

(4) This chapter does not:

(a) Validate any rate, charge, agreement or practice that violates a rule of law, statute or regulation described in subsection (2) of this section; or

(b) Extend the application of the rule of law, statute, or rule to a transaction not otherwise subject to it.

[2001 c.445 §11]



Section 79.0202 - UCC 9-202. Title to collateral immaterial.

[2001 c.445 §12]



Section 79.0203 - UCC 9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(2) Except as otherwise provided in subsections (3) to (9) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(a) Value has been given;

(b) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(c) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) The collateral is not a certificated security and is in the possession of the secured party under ORS 79.0313 pursuant to the debtor’s security agreement;

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under ORS 78.3010 pursuant to the debtor’s security agreement; or

(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights or electronic documents, and the secured party has control under ORS 77.1060, 79.0104, 79.0105, 79.0106 or 79.0107 pursuant to the debtor’s security agreement.

(3) Subsection (2) of this section is subject to ORS 74.2100 on the security interest of a collecting bank, ORS 75.1180 on the security interest of a letter-of-credit issuer or nominated person, ORS 79.0110 on a security interest arising under ORS chapter 72 or 72A and ORS 79.0206 on security interests in investment property.

(4) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(a) The security agreement becomes effective to create a security interest in the person’s property; or

(b) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(5) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(a) The agreement satisfies subsection (2)(c) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(b) Another agreement is not necessary to make a security interest in the property enforceable.

(6) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by ORS 79.0315 and is also attachment of a security interest in a supporting obligation for the collateral.

(7) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

(8) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(9) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

[2001 c.445 §13; 2009 c.181 §92]



Section 79.0204 - UCC 9-204. After-acquired property; future advances.

(2) A security interest does not attach under a term constituting an after-acquired property clause to:

(a) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(b) A commercial tort claim.

(3) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

[2001 c.445 §14]



Section 79.0205 - UCC 9-205. Use or disposition of collateral permissible.

(a) The debtor has the right or ability to:

(A) Use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

(B) Collect, compromise, enforce or otherwise deal with collateral;

(C) Accept the return of collateral or make repossessions; or

(D) Use, commingle or dispose of proceeds; or

(b) The secured party fails to require the debtor to account for proceeds or replace collateral.

(2) This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party.

[2001 c.445 §15]



Section 79.0206 - UCC 9-206. Security interest arising in purchase or delivery of financial asset.

(a) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(b) The securities intermediary credits the financial asset to the buyer’s securities account before the buyer pays the securities intermediary.

(2) The security interest described in subsection (1) of this section secures the person’s obligation to pay for the financial asset.

(3) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(a) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(b) The agreement calls for delivery against payment.

(4) The security interest described in subsection (3) of this section secures the obligation to make payment for the delivery.

[2001 c.445 §16]



Section 79.0207 - UCC 9-207. Rights and duties of secured party having possession or control of collateral.

(2) Except as otherwise provided in subsection (4) of this section, if a secured party has possession of collateral:

(a) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(b) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(c) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(d) The secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) As permitted by an order of a court having competent jurisdiction; or

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(3) Except as otherwise provided in subsection (4) of this section, a secured party having possession of collateral or control of collateral under ORS 77.1060, 79.0104, 79.0105, 79.0106 or 79.0107:

(a) May hold as additional security any proceeds, except money or funds, received from the collateral;

(b) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(c) May create a security interest in the collateral.

(4) If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

(a) Subsection (1) of this section does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(b) Subsections (2) and (3) of this section do not apply.

[2001 c.445 §17; 2009 c.181 §93]



Section 79.0208 - UCC 9-208. Additional duties of secured party having control of collateral.

(2) Within 10 days after receiving an authenticated demand by the debtor:

(a) A secured party having control of a deposit account under ORS 79.0104 (1)(b) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(b) A secured party having control of a deposit account under ORS 79.0104 (1)(c) shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) Transfer the balance on deposit into a deposit account in the debtor’s name;

(c) A secured party, other than a buyer, having control of electronic chattel paper under ORS 79.0105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or amendments to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(d) A secured party having control of investment property under ORS 78.1060 (4)(b) or 79.0106 (2) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(e) A secured party having control of a letter-of-credit right under ORS 79.0107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(f) A secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or a designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or amendments to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party.

[2001 c.445 §18; 2009 c.181 §94; 2012 c.12 §3]



Section 79.0209 - UCC 9-209. Duties of secured party if account debtor has been notified of assignment.

(a) There is no outstanding secured obligation; and

(b) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(2) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under ORS 79.0406 (1) an authenticated record that releases the account debtor from any further obligation to the secured party.

(3) This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible.

[2001 c.445 §19]



Section 79.0210 - UCC 9-210. Request for accounting; request regarding list of collateral or statement of account.

(a) "Request" means a record of a type described in paragraph (b), (c) or (d) of this subsection.

(b) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(c) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(d) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(2) Subject to subsections (3), (4), (5) and (6) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(a) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(b) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(3) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(4) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(a) Disclaiming any interest in the collateral; and

(b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient’s interest in the collateral.

(5) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(a) Disclaiming any interest in the obligations; and

(b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient’s interest in the obligations.

(6) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

[2001 c.445 §20]



Section 79.0301 - UCC 9-301. Law governing perfection and priority of security interests.

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in subsection (4) of this section, while tangible negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(a) Perfection of a security interest in the goods by filing a fixture filing;

(b) Perfection of a security interest in timber to be cut; and

(c) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral.

[2001 c.445 §21; 2009 c.181 §95]



Section 79.0302 - UCC 9-302. Law governing perfection and priority of agricultural liens.

[2001 c.445 §22]



Section 79.0303 - UCC 9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title.

(2) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(3) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

[2001 c.445 §23]



Section 79.0304 - UCC 9-304. Law governing perfection and priority of security interests in deposit accounts.

(2) The following rules determine a bank’s jurisdiction for purposes of ORS 79.0301 to 79.0342:

(a) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank’s jurisdiction for purposes of ORS 79.0301 to 79.0342, this chapter or the Uniform Commercial Code, that jurisdiction is the bank’s jurisdiction.

(b) If paragraph (a) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(d) If paragraphs (a) to (c) of this subsection do not apply, the bank’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer’s account is located.

(e) If paragraphs (a) to (d) of this subsection do not apply, the bank’s jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

[2001 c.445 §24]



Section 79.0305 - UCC 9-305. Law governing perfection and priority of security interests in investment property.

(a) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby.

(b) The local law of the issuer’s jurisdiction as specified in ORS 78.1100 (4) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security.

(c) The local law of the securities intermediary’s jurisdiction as specified in ORS 78.1100 (5) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account.

(d) The local law of the commodity intermediary’s jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account.

(2) The following rules determine a commodity intermediary’s jurisdiction for purposes of ORS 79.0301 to 79.0342:

(a) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary’s jurisdiction for purposes of ORS 79.0301 to 79.0342, this chapter or the Uniform Commercial Code, that jurisdiction is the commodity intermediary’s jurisdiction.

(b) If paragraph (a) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(d) If paragraphs (a) to (c) of this subsection do not apply, the commodity intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer’s account is located.

(e) If paragraphs (a) to (d) of this subsection do not apply, the commodity intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(3) The local law of the jurisdiction in which the debtor is located governs:

(a) Perfection of a security interest in investment property by filing;

(b) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(c) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

[2001 c.445 §25]



Section 79.0306 - UCC 9-306. Law governing perfection and priority of security interests in letter-of-credit rights.

(2) For purposes of ORS 79.0301 to 79.0342, an issuer’s jurisdiction or nominated person’s jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in ORS 75.1160.

(3) This section does not apply to a security interest that is perfected only under ORS 79.0308 (4).

[2001 c.445 §26]



Section 79.0307 - UCC 9-307. Location of debtor.

(2) Except as otherwise provided in this section, the following rules determine a debtor’s location:

(a) A debtor who is an individual is located at the individual’s principal residence.

(b) A debtor that is an organization and has only one place of business is located at its place of business.

(c) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(3) Subsection (2) of this section applies only if a debtor’s residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (2) of this section does not apply, the debtor is located in the District of Columbia.

(4) A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections (2) and (3) of this section.

(5) A registered organization that is organized under the law of a state is located in that state.

(6) Except as otherwise provided in subsection (9) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(a) In the state that the law of the United States designates, if the law designates a state of location;

(b) In the state that the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location, including by designating its main office, home office or other comparable office; or

(c) In the District of Columbia, if neither paragraph (a) nor paragraph (b) of this subsection applies.

(7) A registered organization continues to be located in the jurisdiction specified by subsection (5) or (6) of this section notwithstanding:

(a) The suspension, revocation, forfeiture or lapse of the registered organization’s status as such in its jurisdiction of organization; or

(b) The dissolution, winding up or cancellation of the existence of the registered organization.

(8) The United States is located in the District of Columbia.

(9) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(10) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(11) This section applies only for purposes of ORS 79.0301 to 79.0342.

[2001 c.445 §27; 2012 c.12 §4]



Section 79.0308 - UCC 9-308. When security interest or agricultural lien is perfected; continuity of perfection.

(2) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in ORS 79.0310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(3) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(4) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(5) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

(6) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(7) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

[2001 c.445 §28]



Section 79.0309 - UCC 9-309. Security interest perfected upon attachment.

(1) A purchase-money security interest in consumer goods, except as otherwise provided in ORS 79.0311 (2) with respect to consumer goods that are subject to a statute or treaty described in ORS 79.0311 (1);

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor’s outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), or 72A.5080 (5), until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under ORS 74.2100;

(8) A security interest of an issuer or nominated person arising under ORS 75.1180;

(9) A security interest arising in the delivery of a financial asset under ORS 79.0206 (3);

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent’s estate.

[2001 c.445 §29]



Section 79.0310 - UCC 9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(2) The filing of a financing statement is not necessary to perfect a security interest:

(a) That is perfected under ORS 79.0308 (4), (5), (6) or (7);

(b) That is perfected under ORS 79.0309 when it attaches;

(c) In property subject to a statute, regulation or treaty described in ORS 79.0311 (1);

(d) In goods in possession of a bailee that are perfected under ORS 79.0312 (4)(a) or (b);

(e) In certificated securities, documents, goods or instruments that are perfected without filing, control or possession under ORS 79.0312 (5), (6) or (7);

(f) In collateral in the secured party’s possession under ORS 79.0313;

(g) In a certificated security which is perfected by delivery of the security certificate to the secured party under ORS 79.0313;

(h) In deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights that are perfected by control under ORS 79.0314;

(i) In proceeds that are perfected under ORS 79.0315; or

(j) That are perfected under ORS 79.0316.

(3) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

[2001 c.445 §30; 2009 c.181 §96]



Section 79.0311 - UCC 9-311. Perfection of security interests in property subject to certain statutes, regulations and treaties.

(a) A statute, regulation or treaty of the United States whose requirements for a security interest’s obtaining priority over the rights of a lien creditor with respect to the property preempt ORS 79.0310 (1);

(b) ORS chapter 830 and the Oregon Vehicle Code;

(c) A statute of another jurisdiction that provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the property; or

(d) ORS 446.611 (1).

(2) Compliance with the requirements of a statute, regulation or treaty described in subsection (1) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (4) of this section and ORS 79.0313, 79.0316 (4) and (5) and 79.0334 for goods covered by a certificate of title or for a manufactured structure, a security interest in property subject to a statute, regulation or treaty described in subsection (1) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(3) Except as otherwise provided in subsection (4) of this section and ORS 79.0316 (4) and (5), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (1) of this section are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this chapter.

(4) During any period in which collateral subject to a statute specified in subsection (1)(b) or (d) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

[2001 c.445 §31; 2003 c.655 §50; 2012 c.12 §5]



Section 79.0312 - UCC 9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(2) Except as otherwise provided in ORS 79.0315 (3) and (4) for proceeds:

(a) A security interest in a deposit account may be perfected only by control under ORS 79.0314;

(b) And except as otherwise provided in ORS 79.0308 (4), a security interest in a letter-of-credit right may be perfected only by control under ORS 79.0314; and

(c) A security interest in money may be perfected only by the secured party’s taking possession under ORS 79.0313.

(3) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(a) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(b) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(4) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(a) Issuance of a document in the name of the secured party;

(b) The bailee’s receipt of notification of the secured party’s interest; or

(c) Filing as to the goods.

(5) A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(6) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(a) Ultimate sale or exchange; or

(b) Loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange.

(7) A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(a) Ultimate sale or exchange; or

(b) Presentation, collection, enforcement, renewal or registration of transfer.

(8) After the 20-day period specified in subsection (5), (6) or (7) of this section expires, perfection depends upon compliance with this chapter.

[2001 c.445 §32; 2009 c.181 §97]



Section 79.0313 - UCC 9-313. When possession by or delivery to secured party perfects security interest without filing.

(2) With respect to goods that are covered by a certificate of title issued by this state or that are manufactured structures, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in ORS 79.0316 (5).

(3) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business, when:

(a) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party’s benefit; or

(b) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party’s benefit.

(4) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(5) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under ORS 78.3010 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(6) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party’s benefit.

(7) If a person acknowledges that it holds possession for the secured party’s benefit:

(a) The acknowledgment is effective under subsection (3) of this section or ORS 78.3010 (1), even if the acknowledgment violates the rights of a debtor; and

(b) Unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(8) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(a) To hold possession of the collateral for the secured party’s benefit; or

(b) To redeliver the collateral to the secured party.

(9) A secured party does not relinquish possession, even if a delivery under subsection (8) of this section violates the rights of a debtor. A person to which collateral is delivered under subsection (8) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.

[2001 c.445 §33; 2003 c.655 §51; 2009 c.181 §98]



Section 79.0314 - UCC 9-314. Perfection by control.

(2) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights or electronic documents is perfected by control under ORS 77.1060, 79.0104, 79.0105 or 79.0107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(3) A security interest in investment property is perfected by control under ORS 79.0106 from the time the secured party obtains control and remains perfected by control until:

(a) The secured party does not have control; and

(b) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

[2001 c.445 §34; 2009 c.181 §99]



Section 79.0315 - UCC 9-315. Secured party’s rights on disposition of collateral and in proceeds.

(a) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(b) A security interest attaches to any identifiable proceeds of collateral.

(2) Proceeds that are commingled with other property are identifiable proceeds:

(a) If the proceeds are goods, to the extent provided by ORS 79.0336; and

(b) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(3) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(4) A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(a) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) The proceeds are not acquired with cash proceeds;

(b) The proceeds are identifiable cash proceeds; or

(c) The security interest in the proceeds is perfected other than under subsection (3) of this section when the security interest attaches to the proceeds or within 20 days thereafter.

(5) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (4)(a) of this section becomes unperfected at the later of:

(a) When the effectiveness of the filed financing statement lapses under ORS 79.0515 or is terminated under ORS 79.0513; or

(b) The 21st day after the security interest attaches to the proceeds.

[2001 c.445 §35; 2003 c.14 §26]



Section 79.0316 - UCC 9-316. Effect of change in governing law.

(a) The time perfection would have ceased under the law of that jurisdiction;

(b) The expiration of four months after a change of the debtor’s location to another jurisdiction; or

(c) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(2) If a security interest described in subsection (1) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(3) A possessory security interest in collateral, other than goods covered by a certificate of title, a manufactured structure or as-extracted collateral consisting of goods, remains continuously perfected if:

(a) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(b) Thereafter the collateral is brought into another jurisdiction; and

(c) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(4) Except as otherwise provided in subsection (5) of this section, a security interest in goods covered by a certificate of title or in a manufactured structure that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title or a manufactured structure ownership document or deed record in this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(5) A security interest described in subsection (4) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under ORS 79.0311 (2) or 79.0313 are not satisfied before the earlier of:

(a) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title or a manufactured structure ownership document or deed record in this state; or

(b) The expiration of four months after the goods had become so covered.

(6) A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bank’s jurisdiction, the issuer’s jurisdiction, a nominated person’s jurisdiction, the securities intermediary’s jurisdiction or the commodity intermediary’s jurisdiction, as applicable, remains perfected until the earlier of:

(a) The time the security interest would have become unperfected under the law of that jurisdiction; or

(b) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(7) If a security interest described in subsection (6) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in subsection (6) of this section, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(8) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes the debtor’s location to another jurisdiction:

(a) A financing statement filed before the change pursuant to the law of the jurisdiction designated in ORS 79.0301 (1) or 79.0305 (3) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed the debtor’s location.

(b) If a security interest perfected by a financing statement that is effective under paragraph (a) of this subsection becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in ORS 79.0301 (1) or 79.0305 (3), or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(9) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in ORS 79.0301 (1) or 79.0305 (3) and the new debtor in another jurisdiction, the following rules apply:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under ORS 79.0203 (4) if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(b) A security interest perfected by the financing statement and that becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in ORS 79.0301 (1) or 79.0305 (3), or the expiration of the four-month period, remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

[2001 c.445 §36; 2003 c.655 §52; 2012 c.12 §6]



Section 79.0317 - UCC 9-317. Interests that take priority over or take free of security interest or agricultural lien.

(a) A person entitled to priority under ORS 79.0322; and

(b) Except as otherwise provided in subsection (5) of this section, a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) One of the conditions specified in ORS 79.0203 (2)(c) is met and a financing statement covering the collateral is filed.

(2) Except as otherwise provided in subsection (5) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(3) Except as otherwise provided in subsection (5) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(4) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(5) Except as otherwise provided in ORS 79.0320 and 79.0321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing.

[2001 c.445 §37; 2009 c.181 §100; 2012 c.12 §7]



Section 79.0318 - UCC 9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(2) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer’s security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

[2001 c.445 §38]



Section 79.0319 - UCC 9-319. Rights and title of consignee with respect to creditors and purchasers.

(2) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee’s possession if, under ORS 79.0301 to 79.0342, a perfected security interest held by the consignor would have priority over the rights of the creditor.

[2001 c.445 §39]



Section 79.0320 - UCC 9-320. Buyer of goods.

(2) Except as otherwise provided in subsection (5) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(a) Without knowledge of the security interest;

(b) For value;

(c) Primarily for the buyer’s personal, family or household purposes; and

(d) Before the filing of a financing statement covering the goods.

(3) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (2) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by ORS 79.0316 (1) and (2).

(4) A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(5) Subsections (1) and (2) of this section do not affect a security interest in goods in the possession of the secured party under ORS 79.0313.

[2001 c.445 §40]



Section 79.0321 - UCC 9-321. Licensee of general intangible and lessee of goods in ordinary course of business.

(2) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(3) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

[2001 c.445 §41]



Section 79.0322 - UCC 9-322. Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(b) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(c) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(2) For the purposes of subsection (1)(a) of this section:

(a) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(b) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(3) Except as otherwise provided in subsection (6) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under ORS 79.0327, 79.0328, 79.0329, 79.0330 or 79.0331 also has priority over a conflicting security interest in:

(a) Any supporting obligation for the collateral; and

(b) Proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) The proceeds are cash proceeds or of the same type as the collateral; and

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral or an account relating to the collateral.

(4) Subject to subsection (5) of this section and except as otherwise provided in subsection (6) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(5) Subsection (4) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

(6) Subsections (1) to (5) of this section are subject to:

(a) Subsection (7) of this section and the other provisions of ORS 79.0301 to 79.0342;

(b) ORS 74.2100 with respect to a security interest of a collecting bank;

(c) ORS 75.1180 with respect to a security interest of an issuer or nominated person; and

(d) ORS 79.0110 with respect to a security interest arising under ORS chapter 72 or 72A.

(7) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

[2001 c.445 §42]



Section 79.0323 - UCC 9-323. Future advances.

(a) Is made while the security interest is perfected only:

(A) Under ORS 79.0309 when it attaches; or

(B) Temporarily under ORS 79.0312 (5), (6) or (7); and

(b) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under ORS 79.0309 or 79.0312 (5), (6) or (7).

(2) Except as otherwise provided in subsection (3) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(a) Without knowledge of the lien; or

(b) Pursuant to a commitment entered into without knowledge of the lien.

(3) Subsections (1) and (2) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

(4) Except as otherwise provided in subsection (5) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(a) The time the secured party acquires knowledge of the buyer’s purchase; or

(b) Forty-five days after the purchase.

(5) Subsection (4) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer’s purchase and before the expiration of the 45-day period.

(6) Except as otherwise provided in subsection (7) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(a) The time the secured party acquires knowledge of the lease; or

(b) Forty-five days after the lease contract becomes enforceable.

(7) Subsection (6) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

[2001 c.445 §43]



Section 79.0324 - UCC 9-324. Priority of purchase-money security interests.

(2) Subject to subsection (3) of this section and except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in ORS 79.0330, and, except as otherwise provided in ORS 79.0327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(a) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(c) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(3) Subsection (2)(b) to (d) of this section applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(b) If the purchase-money security interest is temporarily perfected without filing or possession under ORS 79.0312 (6), before the beginning of the 20-day period thereunder.

(4) Subject to subsection (5) of this section and except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in ORS 79.0327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(a) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(c) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(5) Subsection (4)(b) to (d) of this section applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(b) If the purchase-money security interest is temporarily perfected without filing or possession under ORS 79.0312 (6), before the beginning of the 20-day period thereunder.

(6) Except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in ORS 79.0327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(7) If more than one security interest qualifies for priority in the same collateral under subsection (1), (2), (4) or (6) of this section:

(a) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(b) In all other cases, ORS 79.0322 (1) applies to the qualifying security interests.

[2001 c.445 §44]



Section 79.0325 - UCC 9-325. Priority of security interests in transferred collateral.

(a) The debtor acquired the collateral subject to the security interest created by the other person;

(b) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(c) There is no period thereafter when the security interest is unperfected.

(2) Subsection (1) of this section subordinates a security interest only if the security interest:

(a) Otherwise would have priority solely under ORS 79.0322 (1) or 79.0323; or

(b) Arose solely under ORS 72.7110 (3) or 72A.5080 (5).

[2001 c.445 §45]



Section 79.0326 - UCC 9-326. Priority of security interests created by new debtor.

(2) The other provisions of ORS 79.0301 to 79.0342 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (1) of this section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor’s having become bound.

[2001 c.445 §46; 2012 c.12 §8]



Section 79.0327 - UCC 9-327. Priority of security interests in deposit account.

(1) A security interest held by a secured party having control of the deposit account under ORS 79.0104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in subsections (3) and (4) of this section, security interests perfected by control under ORS 79.0314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in subsection (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under ORS 79.0104 (1)(c) has priority over a security interest held by the bank with which the deposit account is maintained.

[2001 c.445 §47]



Section 79.0328 - UCC 9-328. Priority of security interests in investment property.

(1) A security interest held by a secured party having control of investment property under ORS 79.0106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in subsections (3) and (4) of this section, conflicting security interests held by secured parties each of which has control under ORS 79.0106 rank according to priority in time of:

(a) If the collateral is a security, obtaining control;

(b) If the collateral is a security entitlement carried in a securities account and:

(A) If the secured party obtained control under ORS 78.1060 (4)(a), the secured party’s becoming the person for which the securities account is maintained;

(B) If the secured party obtained control under ORS 78.1060 (4)(b), the securities intermediary’s agreement to comply with the secured party’s entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(C) If the secured party obtained control through another person under ORS 78.1060 (4)(c), the time on which priority would be based under this subsection if the other person were the secured party; or

(c) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in ORS 79.0106 (2)(b) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under ORS 79.0313 (1) and not by control under ORS 79.0314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under ORS 79.0106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by ORS 79.0322 and 79.0323.

[2001 c.445 §48]



Section 79.0329 - UCC 9-329. Priority of security interests in letter-of-credit right.

(1) A security interest held by a secured party having control of the letter-of-credit right under ORS 79.0107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under ORS 79.0314 rank according to priority in time of obtaining control.

[2001 c.445 §49]



Section 79.0330 - UCC 9-330. Priority of purchaser of chattel paper or instrument.

(a) In good faith and in the ordinary course of the purchaser’s business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under ORS 79.0105; and

(b) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(2) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under ORS 79.0105 in good faith, in the ordinary course of the purchaser’s business, and without knowledge that the purchase violates the rights of the secured party.

(3) Except as otherwise provided in ORS 79.0327, a purchaser having priority in chattel paper under subsection (1) or (2) of this section also has priority in proceeds of the chattel paper to the extent that:

(a) ORS 79.0322 provides for priority in the proceeds; or

(b) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser’s security interest in the proceeds is unperfected.

(4) Except as otherwise provided in ORS 79.0331 (1), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(5) For purposes of subsections (1) and (2) of this section, the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(6) For purposes of subsections (2) and (4) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

[2001 c.445 §50]



Section 79.0331 - UCC 9-331. Priority of rights of purchasers of instruments, documents and securities under ORS chapters 73, 77 and 78; priority of interests in financial assets and security entitlements under ORS chapter 78.

(2) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under ORS chapter 78.

(3) Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (1) and (2) of this section.

[2001 c.445 §51]



Section 79.0332 - UCC 9-332. Transfer of money; transfer of funds from deposit account.

(2) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

[2001 c.445 §52]



Section 79.0333 - UCC 9-333. Priority of certain liens arising by operation of law.

(a) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person’s business;

(b) Which is created by statute or rule of law in favor of the person; and

(c) Whose effectiveness depends on the person’s possession of the goods.

(2) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

[2001 c.445 §53]



Section 79.0334 - UCC 9-334. Priority of security interests in fixtures and crops.

(2) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(3) In cases not governed by subsections (4) to (8) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(4) Except as otherwise provided in subsection (8) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(a) The security interest is a purchase-money security interest;

(b) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(c) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(5) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(b) Before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

(A) Factory or office machines;

(B) Equipment that is not primarily used or leased for use in the operation of the real property; or

(C) Replacements of domestic appliances that are consumer goods;

(c) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

(d) The security interest is:

(A) Created in a manufactured structure in a manufactured-structure transaction; and

(B) Perfected pursuant to ORS 446.611 or by recording in a county deed record as provided in ORS 446.626.

(6) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(b) The debtor has a right to remove the goods as against the encumbrancer or owner.

(7) The priority of the security interest under subsection (6)(b) of this section continues for a reasonable time if the debtor’s right to remove the goods as against the encumbrancer or owner terminates.

(8) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (5) and (6) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(9) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

[2001 c.445 §54; 2003 c.655 §53]



Section 79.0335 - UCC 9-335. Accessions.

(2) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(3) Except as otherwise provided in subsections (4) and (7) of this section, the other provisions of ORS 79.0301 to 79.0342 determine the priority of a security interest in an accession.

(4) Except as otherwise provided in subsection (7) of this section, a security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with ORS 79.0311 (2), 446.611 or 446.626.

(5) After default, subject to ORS 79.0601 to 79.0628, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(6) A secured party that removes an accession from other goods under subsection (5) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(7) A security interest in an accession has priority over a security interest in the whole which is perfected by compliance with the requirements of ORS 79.0311 (2) or with ORS 446.611 or 446.626 if the security interest in the accession is a purchase money security interest that is perfected when the debtor receives possession of the accession or within 20 days thereafter.

[2001 c.445 §55; 2003 c.655 §54; 2012 c.12 §9]



Section 79.0336 - UCC 9-336. Commingled goods.

(2) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(3) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(4) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (3) of this section is perfected.

(5) Except as otherwise provided in subsection (6) of this section, the other provisions of ORS 79.0301 to 79.0342 determine the priority of a security interest that attaches to the product or mass under subsection (3) of this section.

(6) If more than one security interest attaches to the product or mass under subsection (3) of this section, the following rules determine priority:

(a) A security interest that is perfected under subsection (4) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(b) If more than one security interest is perfected under subsection (4) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

[2001 c.445 §56]



Section 79.0337 - UCC 9-337. Priority of security interests in goods covered by certificate of title.

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate of title or manufactured structure ownership document or recording in the deed record and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under ORS 79.0311 (2), 446.611 or 446.626, after issuance of the certificate of title or manufactured structure ownership document or recording in the deed record and without the conflicting secured party’s knowledge of the security interest.

[2001 c.445 §57; 2003 c.655 §55]



Section 79.0338 - UCC 9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments or a security certificate, receives delivery of the collateral.

[2001 c.445 §58; 2009 c.181 §101]



Section 79.0339 - UCC 9-339. Priority subject to subordination.

[2001 c.445 §59]



Section 79.0340 - UCC 9-340. Effectiveness of right of recoupment or setoff against deposit account.

(2) Except as otherwise provided in subsection (3) of this section, the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

(3) The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under ORS 79.0104 (1)(c), if the setoff is based on a claim against the debtor.

[2001 c.445 §60]



Section 79.0341 - UCC 9-341. Bank’s rights and duties with respect to deposit account.

(1) The creation, attachment or perfection of a security interest in the deposit account;

(2) The bank’s knowledge of the security interest; or

(3) The bank’s receipt of instructions from the secured party.

[2001 c.445 §61]



Section 79.0342 - UCC 9-342. Bank’s right to refuse to enter into or disclose existence of control agreement.

[2001 c.445 §62]



Section 79.0401 - UCC 9-401. Alienability of debtor’s rights.

(2) An agreement between the debtor and secured party which prohibits a transfer of the debtor’s rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

[2001 c.445 §63]



Section 79.0402 - UCC 9-402. Secured party not obligated on contract of debtor or in tort.

[2001 c.445 §64]



Section 79.0403 - UCC 9-403. Agreement not to assert defenses against assignee.

(2) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(a) For value;

(b) In good faith;

(c) Without notice of a claim of a property or possessory right to the property assigned; and

(d) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under ORS 73.0305 (1).

(3) Subsection (2) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under ORS 73.0305 (2).

(4) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(a) The record has the same effect as if the record included such a statement; and

(b) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(5) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(6) Except as otherwise provided in subsection (4) of this section, this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

[2001 c.445 §65]



Section 79.0404 - UCC 9-404. Rights acquired by assignee; claims and defenses against assignee.

(a) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(b) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(2) Subject to subsection (3) of this section and except as otherwise provided in subsection (4) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under subsection (1) of this section only to reduce the amount the account debtor owes.

(3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(4) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor’s recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(5) This section does not apply to an assignment of a health-care-insurance receivable.

[2001 c.445 §66]



Section 79.0405 - UCC 9-405. Modification of assigned contract.

(2) Subsection (1) of this section applies to the extent that:

(a) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(b) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under ORS 79.0406 (1).

(3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(4) This section does not apply to an assignment of a health-care-insurance receivable.

[2001 c.445 §67]



Section 79.0406 - UCC 9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective.

(2) Subject to subsection (8) of this section, notification is ineffective under subsection (1) of this section:

(a) If it does not reasonably identify the rights assigned;

(b) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor’s duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(c) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(3) Subject to subsection (8) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (1) of this section.

(4) Except as otherwise provided in subsection (5) of this section and ORS 72A.3030 and 79.0407, and subject to subsection (8) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(a) Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

(b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note.

(5) Subsection (4) of this section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under ORS 79.0610 or an acceptance of collateral under ORS 79.0620.

(6) Except as otherwise provided in ORS 72A.3030 and 79.0407 and subject to subsections (8) and (9) of this section, a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(a) Prohibits, restricts or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or

(b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper.

(7) Subject to subsection (8) of this section, an account debtor may not waive or vary its option under subsection (2)(c) of this section.

(8) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(9)(a) This section does not apply to the assignment of a health-care-insurance receivable.

(b) Subsections (4) and (6) of this section do not apply to the assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(2), provided that such transaction constitutes a sale of such claim or right. The limitation in this paragraph is intended to leave to the court the determination of the proper rules in such cases. The court may not infer from that limitation the nature of the proper rule in such cases and may continue to apply established approaches.

(c) Subsections (4) and (6) of this section do not apply to the following:

(A) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1);

(B) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4); or

(C) The assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the benefits, rights, privileges or options accruing under an annuity policy, to the extent that the annuity policy provides for such a restriction and the restriction is permitted under ORS 743.049.

(d) Subsection (6) of this section does not apply to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right when the transfer of the right is prohibited or restricted by ORS 147.325, 461.250 (8) or 656.234, to the extent that ORS 147.325, 461.250 (8) or 656.234 is inconsistent with subsection (6) of this section.

(10) Except to the extent otherwise provided in subsection (9) of this section, this section prevails over any inconsistent provision of an existing or future statute unless the provision refers expressly to this section and states that the provision prevails over this section.

[2001 c.445 §68; 2003 c.58 §4; 2012 c.12 §10]



Section 79.0407 - UCC 9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor’s residual interest.

(a) Prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor’s residual interest in the goods; or

(b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease.

(2) Except as otherwise provided in ORS 72A.3030 (7), a term described in subsection (1)(b) of this section is effective to the extent that there is:

(a) A transfer by the lessee of the lessee’s right of possession or use of the goods in violation of the term; or

(b) A delegation of a material performance of either party to the lease contract in violation of the term.

(3) The creation, attachment, perfection or enforcement of a security interest in the lessor’s interest under the lease contract or the lessor’s residual interest in the goods is not a transfer that materially impairs the lessee’s prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of ORS 72A.3030 (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

[2001 c.445 §69]



Section 79.0408 - UCC 9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Would impair the creation, attachment or perfection of a security interest; or

(b) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(2) Subsection (1) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under ORS 79.0610 or an acceptance of collateral under ORS 79.0620.

(3) A rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(a) Would impair the creation, attachment or perfection of a security interest; or

(b) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(4) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (3) of this section would be effective under law other than this chapter but is ineffective under subsection (1) or (3) of this section, the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(a) Is not enforceable against the person obligated on the promissory note or the account debtor;

(b) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(c) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(d) Does not entitle the secured party to use or assign the debtor’s rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

(e) Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(f) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible.

(5)(a) Subsections (1) and (3) of this section do not apply to the assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(2), provided that such transaction constitutes a sale of such claim or right. The limitation in this paragraph is intended to leave to the court the determination of the proper rules in such cases. The court may not infer from that limitation the nature of the proper rule in such cases and may continue to apply established approaches.

(b) Subsections (1) and (3) of this section do not apply to the following:

(A) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1);

(B) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4); or

(C) The assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the benefits, rights, privileges or options accruing under an annuity policy, to the extent that the annuity policy provides for such a restriction and the restriction is permitted under ORS 743.049.

(c) Subsection (3) of this section does not apply to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right when the transfer of the right is prohibited or restricted by ORS 147.325, 461.250 (8) or 656.234, to the extent that ORS 147.325, 461.250 (8) or 656.234 is inconsistent with subsection (3) of this section.

(6) Except to the extent otherwise provided in subsection (5) of this section, this section prevails over any inconsistent provision of an existing or future statute unless the provision refers expressly to this section and states that the provision prevails over this section.

[2001 c.445 §70; 2003 c.58 §5; 2012 c.12 §11]



Section 79.0409 - UCC 9-409. Restrictions on assignment of letter-of-credit rights ineffective.

(a) Would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or

(b) Provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right.

(2) To the extent that a term in a letter of credit is ineffective under subsection (1) of this section but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

(a) Is not enforceable against the applicant, issuer, nominated person or transferee beneficiary;

(b) Imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and

(c) Does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

[2001 c.445 §71]



Section 79.0501 - UCC 9-501. Filing office.

(a) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral or timber to be cut; or

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(b) The office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(2) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

[2001 c.445 §72]



Section 79.0502 - UCC 9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

(a) Provides the name of the debtor;

(b) Provides the name of the secured party or a representative of the secured party; and

(c) Indicates the collateral covered by the financing statement.

(2) Except as otherwise provided in ORS 79.0501 (2), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (1) of this section and also:

(a) Indicate that it covers this type of collateral;

(b) Indicate that it is to be filed for record in the real property records;

(c) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

(d) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(3) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(a) The record indicates the goods or accounts that it covers;

(b) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(c) The record satisfies the requirements for a financing statement in this section except that:

(A) The record need not indicate that the record is to be filed in the real property records; and

(B) If the record provides the name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom ORS 79.0503 (1)(d) applies, the record sufficiently provides the name of a debtor; and

(d) The record is duly recorded.

(4) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

[2001 c.445 §73; 2015 c.538 §1]



Section 79.0503 - UCC 9-503. Name of debtor and secured party.

(a) Except as otherwise provided in paragraph (c) of this subsection, if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization’s name on the public organic record most recently filed with or issued or enacted by the registered organization’s jurisdiction of organization that purports to state, amend or restate the registered organization’s name;

(b) Subject to subsection (6) of this section, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(c) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with subparagraph (A)(i) of this paragraph, indicates that the collateral is held in trust; or

(ii) If the name is provided in accordance with subparagraph (A)(ii) of this paragraph, provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(d) Subject to subsection (7) of this section, if the debtor is an individual to whom this state has issued a driver license or identification card that has not expired, only if the financing statement provides the name of the individual that is indicated on the driver license or identification card;

(e) If the debtor is an individual to whom paragraph (d) of this subsection does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(f) In other cases:

(A) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates or other persons comprising the debtor in a manner that each name provided would be sufficient if the person named were the debtor.

(2) A financing statement that provides the name of the debtor in accordance with subsection (1) of this section is not rendered ineffective by the absence of:

(a) A trade name or other name of the debtor; or

(b) Unless required under subsection (1)(f)(B) of this section, names of partners, members, associates or other persons comprising the debtor.

(3) A financing statement that provides only the debtor’s trade name does not sufficiently provide the name of the debtor.

(4) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(5) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(6) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under subsection (1)(b) of this section.

(7) If this state has issued to an individual more than one driver license or identification card of a kind described in subsection (1)(d) of this section, the one that was issued most recently is the one to which subsection (1)(d) of this section refers.

(8) As used in this section, "name of the settlor or testator" means:

(a) If the settlor is a registered organization, the name that is stated to be the settlor’s name on the public organic record most recently filed with or issued or enacted by the settlor’s jurisdiction of organization that purports to state, amend or restate the settlor’s name; or

(b) In other cases, the name of the settlor or testator indicated in the trust’s organic record.

[2001 c.445 §74; 2012 c.12 §12; 2015 c.538 §2]



Section 79.0504 - UCC 9-504. Indication of collateral.

(1) A description of the collateral pursuant to ORS 79.0108; or

(2) An indication that the financing statement covers all assets or all personal property.

[2001 c.445 §75]



Section 79.0505 - UCC 9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions.

(2) ORS 79.0501 to 79.0528 apply to the filing of a financing statement under subsection (1) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under ORS 79.0311 (2), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer which attaches to the collateral is perfected by the filing or compliance.

[2001 c.445 §76]



Section 79.0506 - UCC 9-506. Effect of errors or omissions.

(2) Except as otherwise provided in subsection (3) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with ORS 79.0503 (1) is seriously misleading.

(3) Except as otherwise provided in subsection (4) of this section, if a search of the records of the filing office under the debtor’s correct name, using the filing office’s standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with ORS 79.0503 (1), the name provided does not make the financing statement seriously misleading.

(4) If the filing office’s standard search logic so changes that a search of the records of the filing office under the debtor’s correct name, using the changed search logic, would not disclose a financing statement previously deemed not to be seriously misleading by reason of subsection (3) of this section, the financing statement is effective except against a purchaser of the collateral which gives value in reasonable reliance upon a search using the changed search logic.

(5) For purposes of ORS 79.0508 (2), the "debtor’s correct name" in subsections (3) and (5) of this section means the correct name of the new debtor.

[2001 c.445 §77]



Section 79.0507 - UCC 9-507. Effect of certain events on effectiveness of financing statement.

(2) Except as otherwise provided in subsection (3) of this section and ORS 79.0506 (4) and 79.0508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under ORS 79.0506.

(3) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under ORS 79.0503 (1) so that the financing statement becomes seriously misleading under ORS 79.0506:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(b) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement becomes seriously misleading.

[2001 c.445 §78; 2012 c.12 §13]



Section 79.0508 - UCC 9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement.

(2) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (1) of this section to be seriously misleading under ORS 79.0506:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under ORS 79.0203 (4); and

(b) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under ORS 79.0203 (4) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(3) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under ORS 79.0507 (1).

[2001 c.445 §79]



Section 79.0509 - UCC 9-509. Persons entitled to file a record.

(a) The debtor authorizes the filing in an authenticated record or pursuant to subsection (2) or (3) of this section; or

(b) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(2) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(a) The collateral described in the security agreement; and

(b) Property that becomes collateral under ORS 79.0315 (1)(b), whether or not the security agreement expressly covers proceeds.

(3) By acquiring collateral in which a security interest or agricultural lien continues under ORS 79.0315 (1)(a), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under ORS 79.0315 (1)(b).

(4) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(a) The secured party of record authorizes the filing; or

(b) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by ORS 79.0513 (1) or (3), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(5) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (4) of this section.

[2001 c.445 §80]



Section 79.0510 - UCC 9-510. Effectiveness of filed record.

(2) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(3) A continuation statement that is not filed within the six-month period prescribed by ORS 79.0515 (4) is ineffective.

[2001 c.445 §81]



Section 79.0511 - UCC 9-511. Secured party of record.

(2) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under ORS 79.0514 (2), the assignee named in the amendment is a secured party of record.

(3) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

[2001 c.445 §82]



Section 79.0512 - UCC 9-512. Amendment of financing statement.

(a) Identifies, by its file number, the initial financing statement to which the amendment relates; and

(b) If the amendment relates to an initial financing statement filed or recorded in a filing office described in ORS 79.0501 (1)(a), provides the information specified in ORS 79.0502 (2).

(2) Except as otherwise provided in ORS 79.0515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(3) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(4) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(5) An amendment is ineffective to the extent it:

(a) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(b) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

[2001 c.445 §83; 2003 c.14 §27]



Section 79.0513 - UCC 9-513. Termination statement.

(a) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(b) The debtor did not authorize the filing of the initial financing statement.

(2) To comply with subsection (1) of this section, a secured party shall cause the secured party of record to file the termination statement:

(a) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(b) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(3) In cases not governed by subsection (1) of this section, within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(a) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(b) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(c) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor’s possession; or

(d) The debtor did not authorize the filing of the initial financing statement.

(4) Except as otherwise provided in ORS 79.0510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in ORS 79.0510, for purposes of ORS 79.0519 (7), 79.0522 (1) and 79.0523 (3), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

[2001 c.445 §84]



Section 79.0514 - UCC 9-514. Assignment of powers of secured party of record.

(2) Except as otherwise provided in subsection (3) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(a) Identifies, by its file number, the initial financing statement to which it relates;

(b) Provides the name of the assignor; and

(c) Provides the name and mailing address of the assignee.

(3) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under ORS 79.0502 (3) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code.

[2001 c.445 §85]



Section 79.0515 - UCC 9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement; renewal notice; rules.

(2) Except as otherwise provided in subsections (5), (6) and (7) of this section, an initial financing statement filed in connection with a public-finance transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction.

(3) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (4) of this section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(4) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (1) of this section or the 30-year period specified in subsection (2) of this section, whichever is applicable.

(5) Except as otherwise provided in ORS 79.0510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (3) of this section, unless, before the lapse, another continuation statement is filed pursuant to subsection (4) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(6) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(7) A record of a mortgage that is effective as a financing statement filed as a fixture filing under ORS 79.0502 (3) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(8) The Secretary of State upon request shall provide a renewal notice report to a secured party by electronic mail or other electronic means. The renewal notice report must include:

(a) The file number and expiration date for each financing statement or effective financing statement, as defined in ORS 80.100, or a continuation of the financing statement or effective financing statement, that:

(A) Lists the secured party; and

(B) Will expire within a period that begins 90 days after the date of the notice and ends one year after the date of the notice;

(b) The name of the debtor;

(c) A statement that to continue the financing statement or effective financing statement, the secured party may file a continuation statement or an initial financing statement under section 191 or 192, chapter 445, Oregon Laws 2001; and

(d) Other information that the Secretary of State specifies by rule.

[2001 c.445 §§86,86a; 2003 c.655 §56; 2009 c.597 §1; 2012 c.12 §14]



Section 79.0516 - UCC 9-516. What constitutes filing; effectiveness of filing.

(2) Filing does not occur with respect to a record that a filing office refuses to accept because:

(a) The record is not communicated by a method or medium of communication authorized by the filing office;

(b) An amount equal to or greater than the applicable filing fee is not tendered;

(c) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by ORS 79.0512 or 79.0518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under ORS 79.0515, and the filing office is that described in ORS 79.0501 (1)(b);

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor’s surname; or

(D) In the case of a record filed or recorded in the filing office described in ORS 79.0501 (1)(a), the record does not provide a sufficient description of the real property to which it relates;

(d) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(e) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor, unless the initial financing statement or amendment is included in a mortgage and the filing office is that described in ORS 79.0501 (1)(a); or

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization, unless the initial financing statement or amendment is included in a mortgage and the filing office is that described in ORS 79.0501 (1)(a);

(f) In the case of an assignment reflected in an initial financing statement under ORS 79.0514 (1) or an amendment filed under ORS 79.0514 (2), the record does not provide a name and mailing address for the assignee;

(g) In the case of a continuation statement, the record is not filed within the six-month period prescribed by ORS 79.0515 (4) and the filing office is that described in ORS 79.0501 (1)(b); or

(h) In the case of a record presented for filing at the filing office described in ORS 79.0501 (1)(b), the record on its face reveals, based on factors such as whether the debtor and the secured party are the same person or whether the collateral described is within the scope of this chapter, that the record is being filed for a purpose other than a transaction that is within the scope of this chapter.

(3) For purposes of subsection (2) of this section:

(a) A record does not provide information if the filing office is unable to read or decipher the information; and

(b) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by ORS 79.0512, 79.0514 or 79.0518, is an initial financing statement.

(4) A record that is communicated to and received by the filing office with tender of the filing fee under subsection (1) of this section, but which the filing office refuses to accept for a reason other than one set forth in subsection (2) of this section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

[2001 c.445 §87; 2003 c.14 §28; 2003 c.267 §2; 2012 c.12 §15]



Section 79.0517 - UCC 9-517. Effect of indexing errors.

[2001 c.445 §88]



Section 79.0518 - UCC 9-518. Claim concerning inaccurate or wrongfully filed record.

(2) An information statement under subsection (1) of this section must:

(a) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(b) Indicate that it is an information statement;

(c) Provide the basis for the person’s belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person’s belief that the record was wrongfully filed; and

(d) Indicate the name of the debtor and the secured party.

(3) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the filing statement to which the record relates and believes that the person that filed the record was not entitled to do so under ORS 79.0509 (4).

(4) An information statement under subsection (3) of this section must:

(a) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(b) Indicate that it is an information statement; and

(c) Provide the basis for the person’s belief that the person that filed the record was not entitled to do so under ORS 79.0509 (4).

(5) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

[2001 c.445 §89; 2012 c.12 §16]



Section 79.0519 - UCC 9-519. Numbering, maintaining and indexing records; communicating information provided in records.

(a) Assign a unique number to the filed record;

(b) Create a record that bears the number assigned to the filed record and the date and time of filing;

(c) Maintain the filed record for public inspection; and

(d) Index the filed record in accordance with subsections (3), (4) and (5) of this section.

(2) Except as otherwise provided in subsection (9) of this section, a file number assigned after January 1, 2004, must include a digit that:

(a) Is mathematically derived from or related to the other digits of the file number; and

(b) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(3) Except as otherwise provided in subsections (4) and (5) of this section, the filing office shall:

(a) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(b) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(4) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(a) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(b) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(5) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under ORS 79.0514 (1) or an amendment filed under ORS 79.0514 (2):

(a) Under the name of the assignor as grantor; and

(b) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(6) The filing office shall maintain a capability:

(a) To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(b) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(7) The filing office may not remove a debtor’s name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under ORS 79.0515 with respect to all secured parties of record.

(8) Except as otherwise provided in subsection (9) of this section, the filing office shall perform the acts required by subsections (1) to (5) of this section at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question or, if the record is delivered by mail, not later than four business days after the filing office receives the record.

(9) Subsections (2) and (8) of this section do not apply to a filing office described in ORS 79.0501 (1)(a).

[2001 c.445 §90; 2003 c.14 §29]



Section 79.0520 - UCC 9-520. Acceptance and refusal to accept record.

(2)(a) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in ORS 79.0501 (1)(b), in no event more than two business days after the filing office receives the record or, if the record is delivered by mail, four business days after the filing office receives the record.

(b) In the case of a refusal to accept a record under ORS 79.0516 (2)(h), the filing office shall, within the period specified in paragraph (a) of this subsection, index the communication regarding the refusal and not the refused record. The communication must remain indexed for 20 days after the date of the communication unless, within the 20-day period, the secured party files a request for a hearing under subsection (5) of this section. If the secured party files a timely request for a hearing, the communication must remain indexed until the case is finally concluded.

(3) A filed financing statement satisfying ORS 79.0502 (1) and (2) is effective, even if the filing office is required to refuse to accept it for filing under subsection (1) of this section. However, ORS 79.0338 applies to a filed financing statement providing information described in ORS 79.0516 (2)(e) which is incorrect at the time the financing statement is filed.

(4) If a record communicated to a filing office provides information that relates to more than one debtor, ORS 79.0501 to 79.0528 apply as to each debtor separately.

(5)(a) If the filing office described in ORS 79.0501 (1)(b) refuses to accept a record for filing under ORS 79.0516 (2)(h), the secured party may contest the refusal by filing with the Secretary of State, within 20 days after the date of the communication regarding the refusal, a written request for a hearing before the Secretary of State. The request need not be in any particular form, but the secured party shall specify the grounds upon which the secured party considers the refusal unlawful and shall attach the record to the request.

(b) The Secretary of State may not grant a hearing unless a secured party files a request for a hearing within the period specified in paragraph (a) of this subsection. If a secured party files a timely request for a hearing, the Secretary of State shall hold a hearing in accordance with the applicable provisions of ORS chapter 183.

(c) The Secretary of State may delegate to a hearing officer appointed by the Secretary of State all or part of the authority to conduct hearings under this subsection.

(d) If the Secretary of State or the hearing officer determines that the record should not have been refused, the filing office shall index the record as of the date the record was originally presented for filing.

(e) Final orders issued in a proceeding under this subsection are subject to review by the Court of Appeals as provided in ORS 183.480 and 183.482.

[2001 c.445 §91; 2003 c.267 §3]



Section 79.0521 - UCC 9-521. Uniform form of written financing statement and amendment.

[2001 c.445 §92; 2012 c.12 §17]



Section 79.0522 - UCC 9-522. Maintenance and destruction of records.

(2) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (1) of this section.

[2001 c.445 §93; 2003 c.14 §30]



Section 79.0523 - UCC 9-523. Information from filing office; sale or license of records.

(a) Note upon the copy the number assigned to the record pursuant to ORS 79.0519 (1)(a) and the date and time of the filing of the record; and

(b) Send the copy to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the written record.

(2) If a person files a record other than a written record, the filing office shall communicate an acknowledgment to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the record. The acknowledgment shall provide:

(a) The information in the record;

(b) The number assigned to the record pursuant to ORS 79.0519 (1)(a); and

(c) The date and time of the filing of the record.

(3) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(a) Whether there is on file on a date and time specified by the filing office, but not a date earlier than five business days before the filing office receives the request, any financing statement that:

(A) Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) Has not lapsed under ORS 79.0515 with respect to all secured parties of record; and

(C) If the request so states, has lapsed under ORS 79.0515 and a record of which is maintained by the filing office under ORS 79.0522 (1);

(b) The date and time of filing of each financing statement;

(c) The information provided in each financing statement; and

(d) All notices of federal lien or certificates or notices affecting a lien, if any, filed under ORS 87.806 to 87.831 for a particular person whose name is identical to the particular debtor named in the financing statement.

(4) In complying with its duty under subsection (3) of this section, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(5) The filing office described in ORS 79.0501 (1)(b) shall perform the acts required by subsections (1) to (4) of this section at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request or, if the request is delivered by mail, not later than four business days after the filing office receives the request.

(6) At least every two weeks, the filing office described in ORS 79.0501 (1)(b) shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under ORS 79.0501 to 79.0528. The filing office shall offer the copies of any record in the medium in which the filing office maintains the record. The filing office may offer the copies in additional media.

[2001 c.445 §94; 2003 c.14 §31]



Section 79.0524 - UCC 9-524. Delay by filing office.

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.

[2001 c.445 §95]



Section 79.0525 - UCC 9-525. Fees; rules.

(2) The number of names required to be indexed does not affect the amount of the fee in subsection (1) of this section.

(3) The nonrefundable fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, may not exceed:

(a) $10 for each distinct debtor name to be searched;

(b) $5 for copies of Uniform Commercial Code documents relating to each distinct debtor name to be searched, in addition to the fee in paragraph (a) of this subsection; and

(c) $5 for each request by document number for copies of Uniform Commercial Code documents.

(4) This section does not require a fee with respect to a record filed or recorded in the filing office described in ORS 79.0501 (1)(a). However, the recording and satisfaction fees that otherwise would be applicable to the record apply.

(5) The Secretary of State shall adopt rules prescribing fees for providing summaries and compilations that are not debtor specific and for providing copies of records, as described in ORS 79.0523 (6), that are not debtor specific.

[2001 c.445 §96; 2007 c.39 §1; 2009 c.745 §15]



Section 79.0526 - UCC 9-526. Filing-office rules.

(a) Consistent with this chapter; and

(b) Adopted and published in accordance with ORS chapter 183.

(2) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528, the Secretary of State, so far as is consistent with the purposes, policies and provisions of this chapter, in adopting, amending and repealing filing-office rules, shall:

(a) Consult with filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528;

(b) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(c) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528.

[2001 c.445 §97]



Section 79.0527 - UCC 9-527. Duty to report.

[2001 c.445 §98]



Section 79.0528 - Liability of Secretary of State.

[Formerly 79.8010]



Section 79.0601 - UCC 9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

(a) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and

(b) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(2) A secured party in possession of collateral or control of collateral under ORS 77.1060, 79.0104, 79.0105, 79.0106 or 79.0107 has the rights and duties provided in ORS 79.0207.

(3) The rights under subsections (1) and (2) of this section are cumulative and may be exercised simultaneously.

(4) Except as otherwise provided in subsection (7) of this section and ORS 79.0605, after default, a debtor and an obligor have the rights provided in ORS 79.0601 to 79.0628 and by agreement of the parties.

(5) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(a) The date of perfection of the security interest or agricultural lien in the collateral;

(b) The date of filing a financing statement covering the collateral; or

(c) Any date specified in a statute under which the agricultural lien was created.

(6) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(7) Except as otherwise provided in ORS 79.0607 (3), ORS 79.0601 to 79.0628 impose no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

[2001 c.445 §99; 2009 c.181 §102]



Section 79.0602 - UCC 9-602. Waiver and variance of rights and duties.

(1) ORS 79.0207 (2)(d)(C), which deals with use and operation of the collateral by the secured party;

(2) ORS 79.0210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) ORS 79.0607 (3), which deals with collection and enforcement of collateral;

(4) ORS 79.0608 (1) and 79.0615 (3) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

(5) ORS 79.0608 (1) and 79.0615 (4) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) ORS 79.0609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) ORS 79.0610 (2), 79.0611, 79.0613 and 79.0614, which deal with disposition of collateral;

(8) ORS 79.0615 (6), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party or a secondary obligor;

(9) ORS 79.0616, which deals with explanation of the calculation of a surplus or deficiency;

(10) ORS 79.0620, 79.0621 and 79.0622, which deal with acceptance of collateral in satisfaction of obligation;

(11) ORS 79.0623, which deals with redemption of collateral;

(12) ORS 79.0624, which deals with permissible waivers; and

(13) ORS 79.0625 and 79.0626, which deal with the secured party’s liability for failure to comply with this chapter.

[2001 c.445 §100]



Section 79.0603 - UCC 9-603. Agreement on standards concerning rights and duties.

(2) Subsection (1) of this section does not apply to the duty under ORS 79.0609 to refrain from breaching the peace.

[2001 c.445 §101]



Section 79.0604 - UCC 9-604. Procedure if security agreement covers real property or fixtures.

(a) Under ORS 79.0601 to 79.0628 as to the personal property without prejudicing any rights with respect to the real property; or

(b) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of ORS 79.0601 to 79.0628 do not apply.

(2) Subject to subsection (3) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(a) Under ORS 79.0601 to 79.0628; or

(b) In accordance with the rights with respect to real property, in which case the other provisions of ORS 79.0601 to 79.0628 do not apply.

(3) Subject to the other provisions of ORS 79.0601 to 79.0628, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(4) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

[2001 c.445 §102]



Section 79.0605 - UCC 9-605. Unknown debtor or secondary obligor.

(1) To a person that is a debtor or obligor, unless the secured party knows:

(a) That the person is a debtor or obligor;

(b) The identity of the person; and

(c) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(a) That the person is a debtor; and

(b) The identity of the person.

[2001 c.445 §103]



Section 79.0606 - UCC 9-606. Time of default for agricultural lien.

[2001 c.445 §104]



Section 79.0607 - UCC 9-607. Collection and enforcement by secured party.

(a) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(b) May take any proceeds to which the secured party is entitled under ORS 79.0315;

(c) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(d) If it holds a security interest in a deposit account perfected by control under ORS 79.0104 (1)(a), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(e) If it holds a security interest in a deposit account perfected by control under ORS 79.0104 (1)(b) or (c), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(2) If necessary to enable a secured party to exercise under subsection (1)(c) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded the secured party’s sworn affidavit, with a copy of the security agreement attached thereto. The affidavit shall be in recordable form and state that:

(a) A default has occurred with respect to the obligation secured by the mortgage; and

(b) The secured party is entitled to enforce the mortgage nonjudicially.

(3) A secured party shall proceed in a commercially reasonable manner if the secured party:

(a) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(b) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(4) A secured party may deduct from the collections made pursuant to subsection (3) of this section reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

(5) This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.

[2001 c.445 §105; 2012 c.12 §18]



Section 79.0608 - UCC 9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under ORS 79.0607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder’s demand under paragraph (a)(C) of this subsection.

(c) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under ORS 79.0607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(2) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus and the obligor is not liable for any deficiency.

[2001 c.445 §106]



Section 79.0609 - UCC 9-609. Secured party’s right to take possession after default.

(a) May take possession of the collateral; and

(b) Without removal, may render equipment unusable and dispose of collateral on a debtor’s premises under ORS 79.0610.

(2) A secured party may proceed under subsection (1) of this section:

(a) Pursuant to judicial process; or

(b) Without judicial process, if it proceeds without breach of the peace.

(3) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

[2001 c.445 §107]



Section 79.0610 - UCC 9-610. Disposition of collateral after default.

(2) Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(3) A secured party may purchase collateral:

(a) At a public disposition; or

(b) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(4) A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(5) A secured party may disclaim or modify warranties under subsection (4) of this section:

(a) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(b) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(6) A record is sufficient to disclaim warranties under subsection (5) of this section if it indicates "There is no warranty relating to title, possession, quiet enjoyment or the like in this disposition" or uses words of similar import.

[2001 c.445 §108]



Section 79.0611 - UCC 9-611. Notification before disposition of collateral.

(a) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(b) The debtor and any secondary obligor waive the right to notification.

(2) Except as otherwise provided in subsection (4) of this section, a secured party that disposes of collateral under ORS 79.0610 shall send to the persons specified in subsection (3) of this section a reasonable authenticated notification of disposition.

(3) To comply with subsection (2) of this section, the secured party shall send an authenticated notification of disposition to:

(a) The debtor;

(b) Any secondary obligor; and

(c) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor’s name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in ORS 79.0311 (1).

(4) Subsection (2) of this section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(5) A secured party complies with the requirement for notification prescribed by subsection (3)(c)(B) of this section if:

(a) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor’s name in the office indicated in subsection (3)(c)(B) of this section; and

(b) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

[2001 c.445 §109]



Section 79.0612 - UCC 9-612. Timeliness of notification before disposition of collateral.

(2) In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

[2001 c.445 §110]



Section 79.0613 - UCC 9-613. Contents and form of notification before disposition of collateral: general.

(1) The contents of a notification of disposition are sufficient if the notification:

(a) Indicates the name of the debtor and the name, address and telephone number of the secured party;

(b) Describes the collateral that is the subject of the intended disposition;

(c) States the method of intended disposition;

(d) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(e) States the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in subsection (1) of this section are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in subsection (1) of this section are sufficient, even if the notification includes:

(a) Information not specified by subsection (1) of this section; or

(b) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in ORS 79.0614 (3), when completed, provide sufficient information:

______________________________________________________________________________

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:
(Name of debtor, obligor or other person to which the notification is sent.)

From:
(Name, address and telephone number of secured party.)

Name of Debtor(s):
(Include only if debtor(s) are not an addressee.)

For a public disposition:

We will sell or lease or license, as applicable the (
describe collateral
) to the highest qualified bidder in public as follows:

Day and date: _________

Time: _________

Place: _________

For a private disposition:

We will sell or lease or license, as applicable the (
describe collateral
) privately sometime after (
day and date
).

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell or lease or license, as applicable for a charge of $_____. You may request an accounting by calling us at
(telephone number).

______________________________________________________________________________

[2001 c.445 §111]



Section 79.0614 - UCC 9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction.

(1) A notification of disposition must provide the following information:

(a) The information specified in ORS 79.0613 (1);

(b) A description of any liability for a deficiency of the person to which the notification is sent;

(c) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under ORS 79.0623 is available; and

(d) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

______________________________________________________________________________

(
Name and address of secured party
)

(
Date
)

NOTICE OF OUR PLAN

TO SELL PROPERTY

(
Name and address of any obligor who is also a debtor
)

Subject: (
Identification of Transaction
)

We have your (
describe collateral
), because you broke promises in our agreement.

For a public disposition:

We will sell (
describe collateral
) at public sale. A sale could include a lease or license. The sale will be held as follows:

Day and date: _____

Time: _____

Place: _____

You may attend the sale and bring bidders if you want.

For a private disposition:

We will sell (
describe collateral
) at private sale sometime after (
date
). A sale could include a lease or license.

The money that we get from the sale, after paying our costs, will reduce the amount you owe. If we get less money than you owe, you (
will or will not, as applicable
) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at (
telephone number
).

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at (
telephone number
) or write us at (
secured party’s address
) and request a written explanation. We will charge you $_____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.

If you need more information about the sale call us at (
telephone number
) or write us at (
secured party’s address
).

We are sending this notice to the following other people who have an interest in (
describe collateral
) or who owe money under your agreement:

(
Names of all other debtors and obligors, if any.
)

______________________________________________________________________________

(4) A notification in the form of subsection (3) of this section is sufficient, even if the form includes additional information.

(5) A notification in the form of subsection (3) of this section is sufficient, even if it includes minor errors in information not required by subsection (1) of this section, unless the error is seriously misleading.

(6) If a notification under this section is not in the form of subsection (3) of this section, law other than this chapter determines the effect of including information not required by subsection (1) of this section.

[2001 c.445 §112]



Section 79.0615 - UCC 9-615. Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(b) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(c) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(d) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder’s demand under subsection (1)(c) of this section.

(3) A secured party need not apply or pay over for application noncash proceeds of disposition under ORS 79.0610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (1) of this section and permitted by subsection (3) of this section:

(a) Unless subsection (1)(d) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(b) The obligor is liable for any deficiency.

(5) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

(a) The debtor is not entitled to any surplus; and

(b) The obligor is not liable for any deficiency.

(6) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with ORS 79.0601 to 79.0628 to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(a) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(b) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(7) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(a) Takes the cash proceeds free of the security interest or other lien;

(b) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(c) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

[2001 c.445 §113]



Section 79.0616 - UCC 9-616. Explanation of calculation of surplus or deficiency.

(a) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (3) of this section of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(b) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under ORS 79.0610.

(2) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under ORS 79.0615, the secured party shall:

(a) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within 14 days after receipt of a request; or

(b) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party’s right to a deficiency.

(3) To comply with subsection (1)(a)(B) of this section, a writing must provide the following information in the following order:

(a) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(b) The amount of proceeds of the disposition;

(c) The aggregate amount of the obligations after deducting the amount of proceeds;

(d) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney fees secured by the collateral which are known to the secured party and relate to the current disposition;

(e) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (a) of this subsection; and

(f) The amount of the surplus or deficiency.

(4) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (1) of this section is sufficient, even if it includes minor errors that are not seriously misleading.

(5) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (2)(a) of this section. The secured party may require payment of a charge not exceeding $25 for each additional response.

[2001 c.445 §114]



Section 79.0617 - UCC 9-617. Rights of transferee of collateral.

(a) Transfers to a transferee for value all of the debtor’s rights in the collateral;

(b) Discharges the security interest under which the disposition is made; and

(c) Discharges any subordinate security interest or other subordinate lien.

(2) A transferee that acts in good faith takes free of the rights and interests described in subsection (1) of this section, even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(3) If a transferee does not take free of the rights and interests described in subsection (1) of this section, the transferee takes the collateral subject to:

(a) The debtor’s rights in the collateral;

(b) The security interest or agricultural lien under which the disposition is made; and

(c) Any other security interest or other lien.

[2001 c.445 §115]



Section 79.0618 - UCC 9-618. Rights and duties of certain secondary obligors.

(a) Receives an assignment of a secured obligation from the secured party;

(b) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(c) Is subrogated to the rights of a secured party with respect to collateral.

(2) An assignment, transfer or subrogation described in subsection (1) of this section:

(a) Is not a disposition of collateral under ORS 79.0610; and

(b) Relieves the secured party of further duties under this chapter.

[2001 c.445 §116]



Section 79.0619 - UCC 9-619. Transfer of record or legal title.

(a) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(b) That the secured party has exercised its post-default remedies with respect to the collateral;

(c) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(d) The name and mailing address of the secured party, debtor and transferee.

(2) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official system for filing, recording or registration covering the collateral or in accordance with the provisions of ORS 79.0311 (2), 446.611 or 446.626. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(a) Accept the transfer statement;

(b) Promptly amend its records to reflect the transfer; and

(c) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(3) A transfer of the record or legal title to collateral to a secured party under subsection (2) of this section or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

[2001 c.445 §117; 2012 c.12 §19]



Section 79.0620 - UCC 9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) The debtor consents to the acceptance under subsection (3) of this section;

(b) The secured party does not receive, within the time set forth in subsection (4) of this section, a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under ORS 79.0621; or

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(c) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(d) Subsection (5) of this section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to ORS 79.0624.

(2) A purported or apparent acceptance of collateral under this section is ineffective unless:

(a) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(b) The conditions of subsection (1) of this section are met.

(3) For purposes of this section:

(a) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(b) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(4) To be effective under subsection (1)(b) of this section, a notification of objection must be received by the secured party:

(a) In the case of a person to which the proposal was sent pursuant to ORS 79.0621, within 20 days after notification was sent to that person; and

(b) In other cases:

(A) Within 20 days after the last notification was sent pursuant to ORS 79.0621; or

(B) If a notification was not sent, before the debtor consents to the acceptance under subsection (3) of this section.

(5) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to ORS 79.0610 within the time specified in subsection (6) of this section if:

(a) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(b) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(6) To comply with subsection (5) of this section, the secured party shall dispose of the collateral:

(a) Within 180 days after taking possession; or

(b) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(7) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

[2001 c.445 §118]



Section 79.0621 - UCC 9-621. Notification of proposal to accept collateral.

(a) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(b) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor’s name as of that date; and

(C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(c) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in ORS 79.0311 (1).

(2) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (1) of this section.

[2001 c.445 §119]



Section 79.0622 - UCC 9-622. Effect of acceptance of collateral.

(a) Discharges the obligation to the extent consented to by the debtor;

(b) Transfers to the secured party all of a debtor’s rights in the collateral;

(c) Discharges the security interest or agricultural lien that is the subject of the debtor’s consent and any subordinate security interest or other subordinate lien; and

(d) Terminates any other subordinate interest.

(2) A subordinate interest is discharged or terminated under subsection (1) of this section, even if the secured party fails to comply with this chapter.

[2001 c.445 §120]



Section 79.0623 - UCC 9-623. Right to redeem collateral.

(2) To redeem collateral, a person shall tender:

(a) Fulfillment of all obligations secured by the collateral; and

(b) The reasonable expenses and attorney fees described in ORS 79.0615 (1)(a).

(3) A redemption may occur at any time before a secured party:

(a) Has collected collateral under ORS 79.0607;

(b) Has disposed of collateral or entered into a contract for its disposition under ORS 79.0610; or

(c) Has accepted collateral in full or partial satisfaction of the obligation it secures under ORS 79.0622.

[2001 c.445 §121]



Section 79.0624 - UCC 9-624. Waiver.

(2) A debtor may waive the right to require disposition of collateral under ORS 79.0620 (5) only by an agreement to that effect entered into and authenticated after default.

(3) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under ORS 79.0623 only by an agreement to that effect entered into and authenticated after default.

[2001 c.445 §122]



Section 79.0625 - UCC 9-625. Remedies for secured party’s failure to comply with article.

(2) Subject to subsections (3), (4) and (6) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor’s inability to obtain, or increased costs of, alternative financing.

(3) Except as otherwise provided in ORS 79.0628:

(a) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may, in an individual action only, recover damages under subsection (2) of this section for its loss;

(b) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with ORS 79.0601 to 79.0628 may, in an individual action only, recover an amount not less than $1,000; and

(c) The court may award reasonable attorney fees to the prevailing party in an action under this subsection.

(4) A debtor whose deficiency is eliminated under ORS 79.0626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under ORS 79.0626 may not otherwise recover under subsection (2) of this section for noncompliance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance.

(5) Regarding a transaction that is a consumer transaction or in which the collateral is consumer goods, in addition to any damages recoverable under subsection (2) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may, in an individual action only, recover $500 for each instance from a person that:

(a) Fails to comply with ORS 79.0208;

(b) Fails to comply with ORS 79.0209;

(c) After July 1, 2001, files a record that the person is not entitled to file under ORS 79.0509 (1) if the record is not released or terminated within 10 days after receipt by the secured party of an authenticated request from the debtor that explains the basis for the request;

(d) Fails to cause the secured party of record to file or send a termination statement as required by ORS 79.0513 (1) or (3); or

(e) Fails to comply with ORS 79.0616 (2) and whose failure is part of a pattern, or consistent with a practice, of noncompliance.

(6) A debtor or consumer obligor may recover damages under subsection (2) of this section and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under ORS 79.0210. A recipient of a request under ORS 79.0210 which never claimed an interest in the collateral or obligations that are the subject of a request under ORS 79.0210 has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(7) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under ORS 79.0210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

[2001 c.445 §123]



Section 79.0626 - UCC 9-626. Action in which deficiency or surplus is in issue.

(a) A secured party need not prove compliance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party’s compliance in issue.

(b) If the secured party’s compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with ORS 79.0601 to 79.0628.

(c) Except as otherwise provided in ORS 79.0628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition or acceptance; or

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance.

(d) For purposes of paragraph (c)(B) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney fees unless the secured party proves that the amount is less than that sum.

(e) If a deficiency or surplus is calculated under ORS 79.0615 (6), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(2) The limitation of the rules in subsection (1) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

[2001 c.445 §124]



Section 79.0627 - UCC 9-627. Determination of whether conduct was commercially reasonable.

(2) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(a) In the usual manner on any recognized market;

(b) At the price current in any recognized market at the time of the disposition; or

(c) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(3) A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

(a) In a judicial proceeding;

(b) By a bona fide creditors’ committee;

(c) By a representative of creditors; or

(d) By an assignee for the benefit of creditors.

(4) Approval under subsection (3) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable.

[2001 c.445 §125]



Section 79.0628 - UCC 9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(b) The secured party’s failure to comply with this chapter does not affect the liability of the person for a deficiency.

(2) A secured party is not liable because of its status as secured party:

(a) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(b) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(3) A secured party is not liable to any person, and a person’s liability for a deficiency is not affected, because of any act or omission arising out of the secured party’s reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party’s belief is based on its reasonable reliance on:

(a) A debtor’s representation concerning the purpose for which collateral was to be used, acquired or held; or

(b) An obligor’s representation concerning the purpose for which a secured obligation was incurred.

(4) A secured party is not liable to any person under ORS 79.0625 (3)(b) for its failure to comply with ORS 79.0616.

(5) A secured party is not liable under ORS 79.0625 (3)(b) more than once with respect to any one secured obligation.

[2001 c.445 §126]



Section 79.1010



Section 79.1020



Section 79.1030



Section 79.1040



Section 79.1050



Section 79.1060



Section 79.1070



Section 79.1080



Section 79.1090



Section 79.1100



Section 79.1110



Section 79.1120



Section 79.1130



Section 79.1150



Section 79.1160



Section 79.2010



Section 79.2020



Section 79.2030



Section 79.2040



Section 79.2050



Section 79.2060



Section 79.2070



Section 79.2080



Section 79.3010



Section 79.3015



Section 79.3020



Section 79.3030



Section 79.3040



Section 79.3050



Section 79.3060



Section 79.3070



Section 79.3080



Section 79.3090



Section 79.3100



Section 79.3110



Section 79.3120



Section 79.3130



Section 79.3132



Section 79.3140



Section 79.3150



Section 79.3160



Section 79.3170



Section 79.3180



Section 79.4010



Section 79.4015



Section 79.4016



Section 79.4020



Section 79.4023



Section 79.4025



Section 79.4030



Section 79.4040



Section 79.4050



Section 79.4060



Section 79.4070



Section 79.4080



Section 79.4090



Section 79.5010



Section 79.5020



Section 79.5030



Section 79.5040



Section 79.5050



Section 79.5060



Section 79.5070



Section 79.6010



Section 79.6020



Section 79.6025



Section 79.6030



Section 79.6040



Section 79.6050



Section 79.6060



Section 79.6070



Section 79.6080



Section 79.6090



Section 79.7000



Section 79.7010



Section 79.7020



Section 79.8010






Chapter 080 - Assignment; Central Filing System for Farm Products

Section 80.010 - Assignment of chose in action; payment by debtor without notice.



Section 80.020 - Effect of an assignment on a defense.



Section 80.100 - Definitions for ORS 80.100 to 80.130.

(1) "Approved unique identifier" means a number, combination of numbers and letters, or another identifier that the Secretary of State prescribes by rule.

(2) "Buyer" means a person who, in the ordinary course of business, buys farm products from a person engaged in farming operations who is in the business of selling farm products.

(3) "Central filing system" means a system for filing effective financing statements on a statewide basis that is operated by the Secretary of State and has been certified by the Secretary of the United States Department of Agriculture.

(4) "Commission merchant" means any person engaged in the business of receiving any farm product for sale, on commission, or for or on behalf of another person.

(5) "Effective financing statement" means a document filed with the Secretary of State to register and describe farm products subject to a security interest created by a debtor or seller of farm products that is an effective financing statement under the provisions of section 1324 of the Food Security Act of 1985, 7 U.S.C. 1631. An effective financing statement does not create or perfect a security interest.

(6) "Farm product" means an agricultural commodity including but not limited to wheat, corn, soybeans, or a species of fish or livestock such as cattle, hogs, sheep, horses or poultry used or produced in farming operations, or a product of such crop, fish or livestock in its unmanufactured state, including but not limited to wool clip, milk and eggs, that is in the possession of a person engaged in farming operations.

(7) "Knows" or "knowledge" means actual knowledge.

(8) "Security interest" means an interest in farm products that secures payment or performance of an obligation.

(9) "Selling agent" means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm product on behalf of a person engaged in farming operations.

[Formerly 79.6020; 2007 c.186 §13]



Section 80.101 - Approved unique identifiers.

(2) If necessary under federal law, the Secretary of State shall seek approval of the method or system devised under subsection (1) of this section from the Secretary of the United States Department of Agriculture.

[2007 c.186 §20]



Section 80.103 - Filing of statements in electronic format; rules.

(2) Statements filed electronically under this section shall conform to the technical specifications for electronic filing as prescribed by the Secretary of State by rule.

(3) Signatures required on any statement filed in an electronic format shall be supplied as electronic signatures as defined in ORS 84.004.

[Formerly 79.6025]



Section 80.106 - Establishment of central filing system for farm products; fees; rules.

(2) The Secretary of State shall ensure that the central filing system for farm products described in ORS 80.100 to 80.130 complies with the requirements for a central filing system as defined by 7 U.S.C. 1631 as that statute read on December 24, 1986.

(3) The Secretary of State shall prescribe:

(a) Rules, fees and forms to implement and operate the central filing system; and

(b) Rules for providing and using approved unique identifiers for persons filing documents under ORS 80.100 to 80.130.

(4) The fees prescribed by the Secretary of State under this section shall be nonrefundable and shall not exceed the cost of administering the central filing system.

[Formerly 79.6030; 2007 c.186 §14]



Section 80.109 - Protection of buyers of farm products, commission merchants and selling agents; exception.

[Formerly 79.6040]



Section 80.112 - When buyer of farm product, commission merchant and selling agent subject to security interest in farm product created by seller.

(1) The buyer or commission merchant or selling agent has failed to register with the Secretary of State prior to the purchase of farm products and the secured party has filed an effective financing statement that covers the farm products being sold;

(2) The buyer or commission merchant or selling agent has received from the Secretary of State a copy of the master list of farm products or written notice, pursuant to ORS 80.118 or 80.121, that names the seller and specifies the farm products being sold by such seller as being subject to an effective financing statement and the buyer or commission merchant or selling agent does not secure a waiver or release of the security interest specified in such effective financing statement from the secured party by performing any payment obligation or otherwise; or

(3) The buyer or commission merchant or selling agent participates in the Secretary of State’s computer access program that names the seller and specifies the farm products being sold by such seller as being subject to an effective financing statement and the buyer or commission merchant or selling agent does not secure a waiver or release of the security interest specified in such effective financing statement from the secured party by performing any payment obligation or otherwise.

[Formerly 79.6050]



Section 80.115 - Requirements for effective financing statement; amendment; duration; lapse; fee; rules.

(a) Contains the name and address of the secured party;

(b) Contains the name and address of each person, whether or not a debtor, subjecting the farm products to the security interest;

(c) Contains the approved unique identifier of each person described in paragraph (b) of this subsection;

(d) Describes the farm products subject to the security interest created by the debtor, including the amount of the farm products when applicable, and identifies the county in this state in which the farm products are produced or located;

(e) Is signed, authorized or otherwise authenticated by the debtor;

(f) Is an original or reproduced copy of the original; and

(g) Is accompanied by the required filing fee.

(2) An effective financing statement must be amended in writing within three months, similarly signed, authorized or otherwise authenticated, and filed, to reflect material changes.

(3) An effective financing statement for farm products remains effective for a period of five years from the date of filing, subject to extensions for additional periods of five years each by refiling or filing a continuation statement within six months before the expiration of the five-year period.

(4) An effective financing statement for farm products lapses on either the expiration of the effective period of the statement or the filing of a notice signed, authorized or otherwise authenticated by the secured party that the statement has lapsed, whichever occurs first. Unless otherwise provided in writing between the secured party and the debtor, a statement that the effective financing statement has lapsed shall be filed within 15 days after there is no outstanding secured obligation and no commitment to make advances, incur obligations or otherwise give value under the security interest.

(5) The Secretary of State shall, by rule, prescribe the filing fee for each effective financing statement for farm products or change to and continuation of the effective financing statement, and the filing fee for the notice that the effective financing statement has lapsed. Each effective financing statement may reflect more than one type of farm product. The filing fee shall be per debtor name.

(6) An effective financing statement is sufficient if it complies with this section even though it contains minor errors that are not seriously misleading.

(7) The requirement under this section that a document be signed, authorized or otherwise authenticated by the debtor or the secured party is satisfied if the debtor has executed a security agreement granting a security interest in the farm products to the secured party.

[Formerly 79.6060; 2005 c.191 §1; 2007 c.186 §15]



Section 80.118 - Master list of farm products; list of buyers, commission merchants and selling agents; distribution of master list; fee; rules.

(2) Within each category of farm products, the Secretary of State shall arrange the master list:

(a) In alphabetical order by last name of the debtor or in the case of a debtor doing business other than as an individual, by the first word in the name of such debtor;

(b) In ascending alphabetical or numerical order, as appropriate, according to the approved unique identifier of the individual debtor;

(c) Geographically by county; and

(d) By crop year.

(3) The master list shall contain all the information on all the effective financing statements filed in the system that have not lapsed. The master list shall be arranged to provide delivery to any registrant of any information relating to any product, produced in any county for any crop year covered by the system and shall be in a form that is readable by humans without special equipment.

(4) The Secretary of State shall maintain a list of all buyers of farm products, commission merchants and selling agents who register with the Secretary of State on a form indicating:

(a) The name and address of each buyer, commission merchant and selling agent;

(b) The interest of each buyer, commission merchant or selling agent in receiving the master list on farm products; and

(c) The farm products in which each buyer, commission merchant and selling agent has an interest.

(5) The Secretary of State shall distribute monthly to each buyer, commission merchant and selling agent registered under this section a copy of those portions of the master list that the buyer, commission merchant or selling agent has registered an interest in receiving. The Secretary of State shall by rule prescribe the yearly subscription fee for such copies of the monthly master list.

[Formerly 79.6070; 2007 c.186 §16]



Section 80.121 - Confirmation of existence of any effective financing statement; fee; rules.

(2) The request for oral confirmation shall be in writing and shall be presented to the office of the Secretary of State during normal business hours.

(3) Information on an effective financing statement may be furnished by telephone to the requestor of an oral confirmation.

(4) Oral confirmation shall be followed by written confirmation from the Secretary of State within 48 hours after the oral confirmation.

(5) The Secretary of State shall by rule prescribe the service fees for processing oral and written confirmation requests on effective financing statements.

[Formerly 79.6080]



Section 80.124 - Courtesy notice.

[Formerly 79.6090]



Section 80.127 - Place to file effective financing statement.

[Formerly 79.7000]



Section 80.130 - Place to register as buyer of farm product, commission merchant or selling agent; duration of registration; fee; rules.

[Formerly 79.7010]






Chapter 081 - Tender and Receipts; Choice of Forum in Contracts

Section 81.010 - Effect of unaccepted offer in writing to pay or deliver.



Section 81.020 - Objection to tender.



Section 81.030 - Receipt for paying money or delivering instruments or property.



Section 81.100



Section 81.102



Section 81.105



Section 81.110



Section 81.112



Section 81.115



Section 81.120



Section 81.125



Section 81.130



Section 81.135



Section 81.150 - Revocation of contract provision requiring consumer to assert claim outside state; requirements; attorney fees.

(a) "Consumer" means an individual who is purchasing goods or services for personal, family or household purposes.

(b) "Consumer contract" means a contract entered into by a consumer for the purchase of goods or services for personal, family or household purposes, in which the total cost of the purchase is $15,000 or less.

(2) A consumer may revoke a provision in a consumer contract that requires the consumer to assert a claim against the other party to the contract, or respond to a claim by the other party to the contract, in a forum that is not in this state. If the provision requires arbitration in a forum that is not in this state, the sole effect of a revocation under this section is that any evidentiary hearing, oral argument or other proceeding that requires or allows attendance by the consumer must be conducted in this state.

(3) Revocation of a provision under this section must be made in writing and communicated by the consumer to the other party within a reasonable time after a dispute arises.

(4) This section applies only to a consumer contract that was entered into by a consumer when the consumer was a resident of this state.

(5) A party seeking to enforce a revoked provision is liable for reasonable attorney fees incurred by a consumer in any litigation that results from the attempted enforcement of the revoked provision.

[2007 c.890 §1]






Chapter 082 - Interest; Repayment Restrictions

Section 82.005



Section 82.010 - Legal rate of interest; effect of violation.

(a) All moneys after they become due; but open accounts bear interest from the date of the last item thereof.

(b) Money received to the use of another and retained beyond a reasonable time without the owner’s express or implied consent.

(c) Money due or to become due where there is a contract to pay interest and no rate specified.

(2) Except as provided in this subsection, the rate of interest on judgments for the payment of money is nine percent per annum. The following apply as described:

(a) Interest on a judgment under this subsection accrues from the date of the entry of the judgment unless the judgment specifies another date.

(b) Interest on a judgment under this subsection is simple interest, unless otherwise provided by contract.

(c) Interest accruing from the date of the entry of a judgment shall also accrue on interest that accrued before the date of entry of a judgment.

(d) Interest under this subsection shall also accrue on attorney fees and costs entered as part of the judgment.

(e) A judgment on a contract bearing more than nine percent interest shall bear interest at the same rate provided in the contract as of the date of entry of the judgment.

(f) The rate of interest on a judgment rendered in favor of a plaintiff in a civil action to recover damages for injuries resulting from the professional negligence of a person licensed by the Oregon Medical Board under ORS chapter 677 or the Oregon State Board of Nursing under ORS 678.010 to 678.410 is the lesser of five percent per annum or three percent in excess of the discount rate in effect at the Federal Reserve Bank in the Federal Reserve district where the injuries occurred.

(3) Except as provided in ORS 82.025, no person shall:

(a) Make a business or agricultural loan of $50,000 or less at an annual rate of interest exceeding the greater of 12 percent, or five percent in excess of the discount rate, including any surcharge on the discount rate, on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district where the person making the loan is located, on the date the loan or the initial advance of funds under the loan is made; or

(b) Make a loan of $50,000 or less, except a loan made under paragraph (a) of this subsection, at an annual rate of interest exceeding the greater of 12 percent, or five percent in excess of the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district where the person making the loan is located, on the date the loan or the initial advance of funds under the loan is made.

(4) Any person who violates subsection (3) of this section shall forfeit the right to collect or receive any interest upon any loan for which a greater rate of interest or consideration than is permitted by subsection (3) of this section has been charged, contracted for or received. The borrower upon such loan shall be required to repay only the principal amount borrowed.

[Amended by 1959 c.365 §a; 1973 c.198 §1; 1975 c.61 §1; 1977 c.791 §1; 1979 c.655 §1; 1979 c.794 §1; 1981 c.412 §1; 1987 c.215 §18; 1987 c.873 §26; 2003 c.774 §1]



Section 82.020 - Computation of interest; charges not included.

(2) In computing interest for the purposes of ORS 82.010, any bona fide commission paid or sustained by the borrower shall be computed for the contract term and not for any accelerated period or prepayment.

(3) Notwithstanding subsection (1) of this section, the following charges shall not be deemed a part of the interest charged on a loan:

(a) Reasonable amounts actually applied in payment of the expense of inspecting any security offered in connection with the loan, investigating the responsibility of the applicant or procuring or extending any abstract of title or certificate of title insurance covering such security;

(b) The amount actually paid for the examination of any such abstract of title or certificate of insurance; or

(c) The cost of the preparation, execution and recording of any papers necessary in consummating such loan.

[1987 c.215 §20]



Section 82.025 - Exemptions from application of ORS 82.010 (3) and (4) and 82.020.

(1) Any financial institution or trust company, as those terms are defined in ORS 706.008, any consumer finance licensee under ORS chapter 725 or any pawnbroker licensed under ORS chapter 726.

(2) Any lender approved by the Secretary of Housing and Urban Development of the United States for participation in any mortgage insurance program under the National Housing Act (12 U.S.C. 1701 et seq.).

(3) Any loan secured by a first lien on real property or made to finance the acquisition of real property and secured by any lien on that property.

(4) Any loan that is secured by real property, scheduled under the loan agreement to be repaid in substantially equal payments and made by a lender described in this subsection. A lender under this subsection is one who makes, invests in or arranges real property loans, including loans secured by first liens on residential manufactured homes, aggregating more than $1 million per year. Under this subsection, payments shall be substantially equal if, under the terms of the loan agreement, no single scheduled payment is more than twice the amount of any other scheduled payment.

(5) Any loan wholly or partially secured or covered by guarantees or insurance by the Federal Housing Administration, the United States Department of Veterans Affairs or Rural Development or the Farm Service Agency of the United States Department of Agriculture, any department, bureau, board, commission or agency of the United States, or any corporation wholly owned, directly or indirectly by the United States.

(6) Any loan permitted under applicable federal law and regulations from a tax qualified retirement plan to a person then a participant under the plan.

(7) Any bona fide sale or resale of securities or commercial paper.

(8) Any interest charge by broker-dealers registered under the Securities Exchange Act of 1934 for carrying a debit balance in an account for a customer if the debit balance is payable on demand and secured by stocks or bonds.

[1987 c.215 §21; 1991 c.67 §13; 1997 c.631 §382; 2007 c.71 §17]



Section 82.110



Section 82.115



Section 82.117



Section 82.120



Section 82.125



Section 82.130



Section 82.140



Section 82.150 - Definitions for ORS 82.160 and 82.170.

(1) "Loan" means a loan of money that is primarily for personal, family or household use made by a person who is regularly engaged in the business of lending money.

(2) "Loan agreement" means the written document issued in connection with a loan that sets forth the terms upon which the loan is made.

[1973 c.611 §3; 1987 c.716 §1]



Section 82.160 - Notice to borrower of penalty for repayment prior to date for repayment in loan agreement.

______________________________________________________________________________

NOTICE TO THE BORROWER

Do not sign this loan agreement before you read it. This loan agreement provides for the payment of a penalty if you wish to repay the loan prior to the date provided for repayment in the loan agreement.

______________________________________________________________________________

(2) If a loan agreement does not contain a notice as required by subsection (1) of this section, a lender shall not collect from the borrower a penalty for payment of the loan prior to the date provided for repayment.

[1973 c.611 §1; 1985 c.359 §1]



Section 82.170 - Notice to borrower of lender authority to refuse to accept repayment prior to date for repayment in loan agreement.

______________________________________________________________________________

NOTICE TO THE BORROWER

Do not sign this loan agreement before you read it. This loan agreement authorizes the lender to refuse to accept repayment of the loan prior to the date provided for repayment in the loan agreement.

______________________________________________________________________________

(2) If a loan agreement does not contain a notice as required by subsection (1) of this section, a lender shall not refuse to accept repayment of the loan by the borrower prior to the date provided for repayment.

[1973 c.611 §2; 1985 c.359 §2]



Section 82.300






Chapter 083 - Retail Installment Contracts

Section 83.010 - Definitions for ORS 83.010 to 83.190.

(1) "Cash sale price" means the price for which the seller would have sold or furnished to the buyer, and the buyer would have bought or obtained from the seller, the goods or services which are the subject matter of a retail installment transaction, if the sale had been a sale for cash. The cash sale price may include any taxes, registration and license fees and charges for transferring vehicle titles, delivery, installation, servicing, repairs, alterations or improvements.

(2) "Goods" means all chattels personal, other than motor vehicles as defined in ORS 83.510, when purchased primarily for personal, family or household use and not for commercial or business use, but not including money or, except as provided in the next sentence, things in action. "Goods" includes but is not limited to merchandise certificates or coupons, issued by a retail seller, to be used in their face amount in lieu of cash in exchange for goods or services sold by such a seller and goods which, at the time of sale or subsequently, are to be so affixed to real property as to become a part thereof, whether or not severable therefrom.

(3) "Official fees" means the amount of the fees prescribed by law for filing, recording or otherwise perfecting, and releasing or satisfying, a retained title, lien or other security interest created by a retail installment transaction.

(4) "Principal balance" means the cash sale price of the goods or services which are the subject matter of a retail installment contract less the amount of the buyer’s down payment in money or goods or both, plus the amounts, if any, included therein, if a separate identified charge is made therefor and stated in the contract, for insurance and official fees.

(5) "Rate" means the percentage which, when multiplied times the outstanding balance for each month or other installment period, yields the amount of the service charge for such month or period.

(6) "Retail buyer" or "buyer" means a person who buys or agrees to buy goods or obtains services or agrees to have services rendered or furnished, from a retail seller.

(7) "Retail charge agreement," "revolving charge agreement" or "charge agreement" means an agreement entered into or performed in this state prescribing the terms of retail installment transactions which may be made thereunder from time to time and under the terms of which a service charge is to be computed in relation to the buyer’s unpaid balance from time to time.

(8) "Retail installment contract" or "contract" means a contract, other than a retail charge agreement or an instrument reflecting a sale made pursuant thereto, entered into or performed in this state for a retail installment transaction. "Retail installment contract" includes a chattel mortgage, a conditional sale contract and a contract in the form of a bailment or a lease if the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of the value of the goods sold and if it is agreed that the bailee or lessee is bound to become, or for no other or a merely nominal consideration, has the option of becoming the owner of the goods upon full compliance with the provisions of the bailment or lease.

(9) "Retail installment transaction" means any transaction in which a retail buyer purchases goods or services from a retail seller pursuant to a retail installment contract or a retail charge agreement which provides for a service charge and under which the buyer agrees to pay the unpaid balance in one or more installments.

(10) "Retail seller" or "seller" means a person engaged in the business of selling goods or services to retail buyers.

(11) "Service charge" however denominated or expressed, means the amount which is paid or payable for the privilege of purchasing goods or services to be paid for by the buyer in installments over a period of time. "Service charge" does not include the amount, if any, charged for insurance premiums, delinquency charges, attorney fees, court costs or official fees.

(12) "Services" means work, labor or services of any kind when purchased primarily for personal, family or household use and not for commercial or business use whether or not furnished in connection with the delivery, installation, servicing, repair or improvement of goods and includes repairs, alterations or improvements upon or in connection with real property, but does not include services for which the price charged is required by law to be determined or approved by or to be filed, subject to approval or disapproval, with the United States or any state, or any department, division, agency, officer or official of either as in the case of transportation services.

(13) "Time balance" means the principal balance plus the service charge.

[1963 c.489 §1]



Section 83.020 - Retail installment contract requirements; exceptions.

(2) Where the buyer’s obligation to pay the time balance is represented by a promissory note secured by a chattel mortgage, the promissory note may be a separate instrument if the mortgage recites the amount and terms of payment of such note and the promissory note recites that it is secured by a mortgage.

(3) In a transaction involving the repair, alteration or improvement upon or in connection with real property, the contract may be secured by a mortgage on the real property contained in a separate document. Home improvement retail sales transactions which are financed or insured by the Federal Housing Administration are not subject to ORS 83.010 to 83.190.

(4) The contract shall be dated, signed by the retail buyer and completed as to all essential provisions, except as otherwise provided in ORS 83.050 and 83.060. The printed or typed portion of the contract, other than instructions for completion, shall be in a size equal to at least 8-point type.

[1963 c.489 §2]



Section 83.030 - Contents of contract.

(1) The cash sale price of each item of goods or services;

(2) The amount of the buyer’s down payment, identifying the amounts paid in money and allowed for goods traded in;

(3) The difference between subsections (1) and (2) of this section;

(4) The aggregate amount, if any, included for insurance, specifying the type or types of insurance and the terms of coverage;

(5) The aggregate amount of official fees;

(6) The principal balance, which is the sum of subsections (3), (4) and (5) of this section;

(7) The dollar amount or rate of the service charge;

(8) The amount of the time balance owed by the buyer to the seller, which is the sum of subsections (6) and (7) of this section, if subsection (7) is stated in a dollar amount; and

(9) The maximum number of installment payments required, the amount of each installment and the due date of each payment necessary to pay such balance. However, if installment payments other than the final payment are stated as a series of equal scheduled amounts and if the amount of the final installment payment does not substantially exceed the scheduled amount of each preceding installment payment, the maximum number of payments and the amount and due date of each payment need not be separately stated and the amount of the scheduled final installment payment may be stated as the remaining unpaid balance. The due date of the first installment payment may be fixed by a day or date or may be fixed by reference to the date of the contract or to the time of delivery or installation.

[1963 c.489 §4]



Section 83.040 - Subsequent purchases under original contract.

[1963 c.489 §5]



Section 83.050 - Contracts completed by mail and based on catalog of seller.

(2) When the contract is received from the retail buyer, the seller shall prepare a written memorandum containing all of the information required by ORS 83.030 to be included in a retail installment contract. In lieu of delivering a copy of the contract to the retail buyer as provided in ORS 83.070, the seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment payable under the contract. However, if the catalog or other printed solicitation does not set forth all of the other terms of sales in addition to the cash sale prices, such memorandum shall be delivered to the buyer prior to or at the time of delivery of the goods or services.

[1963 c.489 §6]



Section 83.060 - Filling blanks.

[1963 c.489 §7]



Section 83.070 - Delivery of copy of contract to buyer.

[1963 c.489 §3]



Section 83.080 - Informing buyer of service charge and right to prepay; monthly statement.

(2) The seller or holder of a retail charge agreement shall promptly supply the buyer with a statement as of the end of each monthly period (which need not be a calendar month) or other regular period agreed upon, in which there is any unpaid balance thereunder, which statement shall set forth the following:

(a) The unpaid balance under the retail charge agreement at the beginning and at the end of the period;

(b) Unless otherwise furnished by the seller to the buyer by sales slip, memorandum, or otherwise, a description or identification of the goods or services purchased during the period, the cash sale price and the date of each purchase;

(c) The payments made by the buyer to the seller and any other credits to the buyer during the period;

(d) The amount, if any, of any service charge for such period; and

(e) A legend to the effect that the buyer may at any time pay the total unpaid balance.

[1963 c.489 §12]



Section 83.090 - Service charge; other fees.

[1963 c.489 §13]



Section 83.095 - Service charge computed by actuarial method.

(2) When a retail installment contract provides for a service charge computed by the actuarial method:

(a) The retail installment contract may provide for any other charge, cost or fee allowed under ORS 83.010 to 83.190 and 83.820 to 83.895, in addition to the service charge.

(b) The amount to be disclosed as the service charge and used as the service charge component of the other amounts disclosed pursuant to ORS 83.010 to 83.190 and 83.820 to 83.895 shall be the amount of the service charge to be paid assuming all payments are made exactly as agreed.

(c) The refund credit provisions of ORS 83.130 shall not apply.

[1983 c.432 §4]



Section 83.100 - Extra charges; miscellaneous provisions of contract.

(2) The contract or charge agreement may contain other provisions not inconsistent with the purposes of ORS 83.010 to 83.190, including but not limited to provisions relating to refinancing, transfer of the buyer’s equity, construction permits and title reports.

[1963 c.489 §9; 2001 c.542 §7]



Section 83.110 - Insurance.

(a) The contract or agreement shall state the nature, purpose, term and amount of such insurance.

(b) The contract or agreement shall state whether the insurance is to be procured by the buyer or the seller.

(c) The amount included for such insurance shall not exceed the premiums chargeable in accordance with the rate fixed for such insurance by the insurer, except where the amount is less than $1.

(2) Except as provided in ORS 743.377, if the insurance is to be procured by the seller or holder, the seller or holder shall, within 45 days after delivery of the goods or furnishing of the services under the contract, deliver, mail or cause to be mailed to the buyer, at the address as specified in the contract, a notice thereof or a copy of the policy or policies of insurance or a certificate or certificates of the insurance so procured.

[1963 c.489 §14; 1967 c.359 §676]



Section 83.120 - Receipts; schedule of payments.

[1963 c.489 §10]



Section 83.130 - Voluntary prepayment by buyer; refund.

(a) Ten percent of the amount financed or $75, whichever is less; or

(b) Either of the following, at the discretion of the seller or holder:

(A) The service charge earned to the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method by which each scheduled payment is applied first to the accrued and unpaid service charges and any amount remaining is applied to the reduction of the principal balance.

(B) The service charge earned to the installment due date nearest the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this subparagraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest to the date of prepayment. In determining the effective rate, the seller may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to the accrued and unpaid service charges and any amount remaining is applied to reduction of the principal balance.

(2) When the amount of the refund credit is less than $2, no refund need be made.

[1963 c.489 §8; 1981 c.910 §1; 1983 c.432 §1]



Section 83.140 - Consolidation of purchases with prior contract.

(2) When such subsequent purchases are made, if the seller has retained title or taken a lien or other security interest in any of the goods purchased under any one of the contracts included in the consolidation:

(a) The entire amount of all payments made prior to such subsequent purchases shall be deemed to have been applied on the previous purchases; and

(b) The amount of any down payment on the subsequent purchase shall be allocated in its entirety to such subsequent purchase.

(3) The provisions of subsection (2) of this section shall not apply to cases where such previous and subsequent purchases involve equipment, parts or other goods attached or affixed to goods previously purchased and not fully paid, or to services in connection therewith rendered by the seller at the buyer’s request.

[1963 c.489 §11]



Section 83.150 - Unenforceable contract provisions.

(1) By which the buyer agrees not to assert against the seller or against an assignee a claim or defense arising out of the sale.

(2) That provides for a wage assignment.

[1963 c.489 §15; 1971 c.232 §1]



Section 83.160 - Waiver of ORS 83.010 to 83.190.

[1963 c.489 §16]



Section 83.170 - Effect of violation of ORS 83.010 to 83.190 by seller.

[1963 c.489 §18]



Section 83.180 - Enforcement of ORS 83.010 to 83.190.

[1963 c.489 §§19,20; 1975 c.437 §6]



Section 83.190 - Civil penalties.

[1963 c.489 §21]



Section 83.510 - Definitions for ORS 83.510 to 83.680.

(1) "Cash sale price" means the price for which the motor vehicle dealer would sell to the buyer, and the buyer would buy from the motor vehicle dealer, the motor vehicle that is covered by the retail installment contract, if the sale were a sale for cash instead of a retail installment sale. The cash sale price may include any taxes, registration, license and other fees and charges for accessories and their installation and for delivering, servicing, repairing or improving the motor vehicle.

(2) "Finance charge" means that part of the time sale price that exceeds the aggregate of the cash sale price, the amounts, if any, included in a retail installment sale for insurance and other benefits, and official fees.

(3)(a) "Financing agency" means a person engaged, in whole or in part, in purchasing or otherwise acquiring retail installment contracts or retail lease agreements from one or more motor vehicle dealers or retail lessors. "Financing agency" includes, but is not limited to, financial institutions, as defined in ORS 706.008, and consumer credit companies, if so engaged. "Financing agency" also includes a motor vehicle dealer or retail lessor engaged, in whole or in part, in the business of holding retail installment contracts or retail lease agreements acquired from retail buyers or retail lessees.

(b) "Financing agency" does not include the pledgee or other holder of more than one retail installment contract or retail lease agreement pledged or otherwise given by a motor vehicle dealer or a transferee from the motor vehicle dealer to a lender as collateral security for a loan made to the motor vehicle dealer or transferee of the motor vehicle dealer.

(4) "Holder" of a retail installment contract or retail lease agreement means the motor vehicle dealer or retail lessor of the motor vehicle covered by the contract or lease or, if the contract or lease is purchased or otherwise acquired by a financing agency or other assignee, the financing agency or other assignee.

(5) "Mobile home" means a structure, transportable in one or more sections, that is eight body feet or more in width and 32 body feet or more in length, and that is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities. "Mobile home" includes the plumbing, heating, air conditioning and electrical systems contained within the structure.

(6)(a) "Motor vehicle" or "vehicle" means:

(A) A self-propelled device used for transportation of person or property upon a public highway.

(B) A trailer, semitrailer, mobile home or trailer home.

(b) "Motor vehicle" or "vehicle" does not include tractors, power shovels, road machinery, agricultural machinery, boat trailers or other machinery not designed primarily for highway transportation, which may be used incidentally to transport persons or property on a public highway, or devices that move upon or are guided by a track or travel through the air.

(7) "Motor vehicle dealer" means any person who sells, trades, leases, displays or offers for sale, trade, lease or exchange motor vehicles pursuant to a retail installment contract or retail lease agreement or who offers to negotiate or purchase motor vehicles on behalf of third parties pursuant to a retail installment contract or retail lease agreement.

(8) "Official fees" means the filing or other fees required by law to be paid to a public officer to perfect the interest or lien, in or on a motor vehicle, retained or taken by a motor vehicle dealer under a retail installment contract or retail lease agreement, and to file or record a release, satisfaction or discharge of the contract.

(9) "Person" means individual, partnership, corporation, association or other group, however organized.

(10) "Retail buyer" or "buyer" means a person who buys a motor vehicle from a motor vehicle dealer and who executes a retail installment contract in connection therewith.

(11) "Retail installment contract" or "contract" means an agreement, entered into in this state, pursuant to which the title to, the property in or a lien upon a motor vehicle, which is the subject matter of a retail installment sale, is retained or taken by a motor vehicle dealer from a retail buyer as security, in whole or in part, for the buyer’s obligation. "Retail installment contract" or "contract" includes a chattel mortgage, a conditional sales contract and a contract for the bailment or leasing of a motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of its value and by which it is agreed that the bailee or lessee is bound to become, or for no other or for a merely nominal consideration has the option of becoming, the owner of the motor vehicle upon full compliance with the terms of the contract.

(12)(a) "Retail installment sale" or "sale" means a sale of a motor vehicle by a motor vehicle dealer to a retail buyer for a time sale price payable in one or more installments, payment of which is secured by a retail installment contract. "Retail installment sale" or "sale" includes a bailment or leasing as described in subsection (11) of this section.

(b) "Retail installment sale" or "sale" does not include a sale of a motor vehicle for resale in the ordinary course of the buyer’s business.

(13) "Retail lease" means a lease of a motor vehicle by a retail lessor to a retail lessee, payment of which is secured by a retail lease agreement. "Retail lease" does not include a lease that constitutes a retail installment contract.

(14) "Retail lease agreement" means an agreement entered into in this state between a retail lessor and a retail lessee for the lease of a motor vehicle. The agreement shall be in the form of a bailment or lease for the use of a motor vehicle by an individual for personal, family or household purposes, whether or not the retail lessee has the option to purchase or otherwise become the owner of the motor vehicle at the expiration of the lease.

(15) "Retail lessee" means a person who leases a motor vehicle from a retail lessor by entering into a retail lease agreement.

(16) "Retail lessor" means a motor vehicle dealer who transfers an interest in or supplies a motor vehicle to a retail lessee, regardless of whether or not the motor vehicle dealer is identified as the retail lessor on the retail lease agreement.

(17) "Time sale price" means the aggregate of the cash sale price of the motor vehicle, the amount, if any, included for insurance and other benefits, official fees and the finance charge.

[1957 c.625 §1; 1979 c.304 §1; 1979 c.816 §1a; 1987 c.674 §1; 1997 c.631 §383; 2001 c.104 §25; 2001 c.117 §1]



Section 83.520 - Form and contents of retail installment contract.

(2) The printed portion of the contract shall be in at least 8-point type. The contract shall contain in printing or writing of a size equal to at least 10-point bold type, the following:

(a) Both at the top of the contract and directly above the space reserved for the signature of the buyer, the words "RETAIL INSTALLMENT CONTRACT";

(b) A specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included, if that is the case; and

(c) The following notice:

______________________________________________________________________________

NOTICE TO THE BUYER

Do not sign this contract before you read it or if it contains any blank space, except that:

(1) If delivery of the motor vehicle or mobile home is to be made to you after this contract is signed, the serial number or other identifying information and the due date of the first installment may be filled in at the time of delivery; and

(2) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known.

You are entitled to a copy of this contract.

You have the right to pay off in advance the full amount due and to obtain a partial refund of the finance charge.

______________________________________________________________________________

(3) The contract shall contain the following items:

(a) The cash sale price of the motor vehicle which is the subject matter of the retail installment sale.

(b) The amount of the buyer’s down payment, itemizing the amounts, if any, paid or credited in money or in goods and containing a brief description of the goods traded in.

(c) The difference between the items set forth in paragraphs (a) and (b) of this subsection.

(d) The amount, if any, included for insurance and other benefits, specifying the coverages and benefits. For purposes of this paragraph, "other benefits" includes any amounts actually paid or to be paid by the motor vehicle dealer pursuant to an agreement with the buyer to discharge a security interest, lien or lease interest on property traded in.

(e) The amount, if any, of official fees.

(f) The principal balance, which is the sum of the items set forth in paragraphs (c), (d) and (e) of this subsection.

(g) The amount of the finance charge.

(h) The time balance, which is the sum of the items set forth in paragraphs (f) and (g) of this subsection.

(i) The time sale price.

(j) A plain and concise statement of the amount in dollars of each installment or future payment to be made by the buyer, the number of installments required, and the date or dates at which, or period or periods in which, the installments are due.

(4) The contract may contain additional items to explain the calculations involved in determining the stated time balance to be paid by the buyer.

[1957 c.625 §§2,3,5; 1979 c.816 §2; 1995 c.519 §3; 1999 c.525 §1; 2001 c.117 §5]



Section 83.530 - Filling blanks.

(2) A retail installment contract may be signed by any party to the contract when the contract contains blank spaces to be filled in after the contract is executed under the following conditions:

(a) If delivery of the motor vehicle is not made at the time of execution, the identifying numbers or marks of the motor vehicle or similar information and the due date of the first installment may be inserted in the contract on or about the date of delivery.

(b) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known.

[1957 c.625 §8; 1995 c.519 §4]



Section 83.540 - Delivery of copy of contract to buyer.

[1957 c.625 §4; 2001 c.117 §6]



Section 83.550



Section 83.560 - Finance charge.

[1957 c.625 §§19,20,21; 1979 c.816 §3; 1981 c.412 §2; 2001 c.117 §7]



Section 83.565 - Finance charge computed by actuarial method; requirements; notice.

(2) When a retail installment contract provides for a finance charge computed by the actuarial method:

(a) The retail installment contract may provide for any other charge, cost or fee allowed under ORS 83.510 to 83.680 and 83.820 to 83.895, in addition to the finance charge.

(b) The amount to be disclosed as the finance charge and used as the finance charge component of the other amounts disclosed pursuant to ORS 83.510 to 83.680 and 83.820 to 83.895 shall be the amount of the finance charge to be paid assuming all payments are made exactly as agreed.

(c) The retail installment contract for the sale of a mobile home may provide that the holder may refuse to accept prepayments of less than the entire amount owed under the retail installment contract if the prepayments:

(A) Are tendered on dates other than a specified date each month; and

(B) Are not in amounts equal to the principal portion of one or more of the earliest unmatured monthly installments.

(d) The contract shall contain the following notice in printing or writing of a size equal to at least 10-point bold type, in lieu of the notice required by ORS 83.520 (2)(c):

______________________________________________________________________________

NOTICE TO THE BUYER

Do not sign this contract before you read it or if it contains any blank space, except that:

(1) If delivery of the motor vehicle or mobile home is to be made to you after this contract is signed, the serial number or other identifying information and the due date of the first installment may be filled in at the time of delivery; and

(2) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known.

You are entitled to a copy of this contract.

You have the right to pay in advance the full amount due and if you do so you may save a portion of the finance charge.

______________________________________________________________________________

(e) The refund credit provisions of ORS 83.620 shall not apply.

[1981 c.910 §4; 1995 c.519 §5; 2001 c.117 §8]



Section 83.570



Section 83.580 - Insurance.

(2) The amount, if any, included for life, health and accident or other insurance, other than automobile insurance, shall not exceed the premiums charged by the insurer.

(3) Except as provided in ORS 743.377, the motor vehicle dealer or financing agency, if an amount for automobile or other insurance on the motor vehicle is included in a retail installment contract, shall within 30 days after execution of the retail installment contract send or cause to be sent to the buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this state, clearly setting forth the amount of the premium, the kind or kinds of insurance and the scope of the coverage and all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of insurance. The buyer of a motor vehicle under a retail installment contract shall have the privilege of purchasing such insurance from an insurance producer of the selection of the buyer and of selecting an insurance company acceptable to the motor vehicle dealer; provided, however, that the inclusion of the insurance premium in the retail installment contract when the buyer selects the insurance producer or company, shall be optional with the motor vehicle dealer and in such case the motor vehicle dealer or financing agency shall have no obligation to send, or cause to be sent, to the buyer the policy or certificate of insurance.

(4) If an insurance policy or certificate that was obtained for an amount included in the retail installment contract is canceled, the unearned insurance premium refund received by the holder of the contract shall be credited to the last maturing installments of the retail installment contract except to the extent applied toward payment for similar insurance protecting the interests of the buyer or of the buyer and the holder of the contract.

[1957 c.625 §6; 1967 c.359 §677; 2001 c.117 §9; 2003 c.364 §48]



Section 83.590 - Delinquency and collection charges.

[1957 c.625 §7; 1981 c.552 §1]



Section 83.600 - Schedule of payments; receipts.

[1957 c.625 §12]



Section 83.610 - Delivery to buyer of instrument indicating full payment; release of security.

[1957 c.625 §23; 1961 c.726 §400; 1983 c.338 §880; 1989 c.148 §5; 2001 c.445 §161]



Section 83.620 - Voluntary prepayment by buyer; refund.

(a) Ten percent of the amount financed or $75, whichever is less; or

(b) Either of the following, at the discretion of the motor vehicle dealer or holder:

(A) The finance charge earned to the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time such balances were actually outstanding. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method by which each scheduled payment is applied first to the accrued and unpaid finance charges and any amount remaining is applied to the reduction of the principal balance.

(B) The finance charge earned to the installment due date nearest the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this subparagraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest to the date of prepayment. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to the accrued and unpaid finance charges and any amount remaining is applied to reduction of the principal balance.

(2) When the amount of the credit for premature payment is less than $2, no refund need be made.

(3) This section does not prohibit the holder of a retail installment contract from collecting any charge, cost or fee under ORS 83.590.

[1957 c.625 §24; 1977 c.692 §1; 1981 c.910 §2; 1983 c.432 §2; 2001 c.117 §10]



Section 83.630 - Extension of scheduled due date; deferment of scheduled payment; refinance charge.

[1957 c.625 §25; 1981 c.552 §2; 1995 c.519 §6]



Section 83.635 - Acceptance of retail installment contract by lender.

[1995 c.519 §2]



Section 83.640



Section 83.650 - Effect of negotiation of notes on rights against motor vehicle dealer.

(2) The rights of a holder in due course of any negotiable instrument executed contrary to subsection (1) of this section are not impaired by reason of the violation of subsection (1) of this section, but the buyer may bring an action against the motor vehicle dealer for the recovery of any loss or expense incurred by reason of the violation of subsection (1) of this section. The buyer’s action may be joined with any other right of action the buyer has against the motor vehicle dealer arising out of the installment sale. The court may award reasonable attorney fees to the prevailing party in an action under this section.

[1957 c.625 §9; 1995 c.618 §47; 2001 c.117 §11]



Section 83.660 - Acceleration provision.

[1957 c.625 §13]



Section 83.670 - Unenforceable contract provisions.

(2) No provision in a retail installment contract that authorizes a motor vehicle dealer or holder of the contract or other person acting on the behalf of the motor vehicle dealer or holder to enter upon the buyer’s premises unlawfully, or to commit any breach of the peace in the repossession of a motor vehicle is enforceable.

(3) No provision in a retail installment contract by which the buyer waives any right of action against the motor vehicle dealer or holder of the contract, or other person acting on the behalf of the motor vehicle dealer or holder, for any illegal act committed in the collection of payments under the contract or in the repossession of the motor vehicle is enforceable.

(4) No provision in a retail installment contract by which the buyer executes a power of attorney appointing the motor vehicle dealer or holder of the contract, or other person acting on the behalf of the motor vehicle dealer or holder, as the buyer’s agent in collection of payments under the contract or in the repossession of the motor vehicle, is enforceable.

(5) No provision in a retail installment contract relieving the motor vehicle dealer from liability for any legal remedies that the buyer may have had against the motor vehicle dealer under the contract, or any separate instrument executed in connection therewith, is enforceable.

[1957 c.625 §§14,15,16,17,18; 2001 c.117 §12]



Section 83.680 - Waiver of provisions of ORS 83.510 to 83.680.

[1957 c.625 §28]



Section 83.710 - Definitions for ORS 83.710 to 83.750; application of ORS 83.710 to 83.750.

(a) A transaction is a "home solicitation sale" if:

(A) It is a sale, lease or rental of goods or services, as defined in ORS 83.010;

(B) The seller or the seller’s representative personally solicits the sale, lease or rental, including a sale, lease or rental in response to or following an invitation by the buyer; and

(C) The buyer’s written agreement or offer to purchase is made at a place other than the place of business of the seller. As used in this subparagraph, "a place other than the place of business of the seller" means a place that is not the seller’s main or permanent branch office or permanent local address and includes but is not limited to the residence or workplace of the buyer and facilities rented by the seller on a temporary or short-term basis, such as a hotel or motel room, restaurant or dormitory lounge.

(b) A transaction is a "telephone solicitation sale" if:

(A) The seller or person acting for the seller engages in a solicitation conducted by telephone to a residence;

(B) The transaction is initiated by the seller or person acting for the seller and is in no way solicited by the buyer;

(C) The buyer’s agreement or offer to purchase is given over the telephone to the seller or person acting for the seller; and

(D) There is no personal contact between the buyer and the seller or person acting for the seller prior to delivery of goods or performance of services.

(c) "Business day" does not include a Saturday, Sunday or legal holiday.

(2) The provisions of ORS 83.710 to 83.750 relating to home solicitation sales do not apply to:

(a) A sale made pursuant to a preexisting revolving charge account unless the sale is made at the residence of the buyer;

(b) The activities of a financial institution as defined in 15 U.S.C. 6827;

(c) A contract in writing for the sale or lease of a house or business property or the construction of a new house or business property;

(d) A sale made pursuant to prior business negotiations relevant to the sale between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale;

(e) A sale for cash or check in the amount of less than $25;

(f) A sale of insurance, farm equipment or motor vehicles;

(g) A sale of arts and crafts at a fair;

(h) A sale made at an event conducted under and governed by ORS chapter 565; or

(i) Except as provided in subsection (3) of this section, a transaction in which the buyer initiated the contact and specifically requested that the seller come to the buyer’s home for the purpose of repairing or performing maintenance on the buyer’s personal property.

(3) The provisions of ORS 83.710 to 83.750 apply to a sale under subsection (2)(i) of this section if the seller, while at the home of the buyer to repair or perform maintenance on the buyer’s personal property at the request of the buyer, sells the buyer the right to receive additional goods or services other than replacement parts necessary to perform the maintenance or to make the repairs on the buyer’s personal property.

(4) The provisions of ORS 83.710 to 83.750 relating to telephone solicitation sales apply only to a sale of periodicals, magazines or any other reading material with or without illustrations that the buyer is to receive at fixed intervals and do not apply to sales of newspaper subscriptions or advertising and sales in which the buyer is offered reasonable opportunity to preview and return reading material without contractual obligation.

[1971 c.744 §21(1); 1977 c.170 §1; 1979 c.503 §1; 2005 c.223 §1]



Section 83.715 - Telephone solicitation sale; contract; contents.

(2) To form a binding agreement by telephone solicitation sale, the seller must receive from the buyer a signed, written contract that contains all of the terms of the agreement between the seller and the buyer. The seller must provide a copy of the completed contract to the buyer.

(3) Any term or agreement between a buyer and seller in a telephone solicitation sale is void and unenforceable unless it is contained in the contract required by subsection (2) of this section.

(4) A contract required by subsection (2) of this section shall contain the following notice on a separate sheet that contains no other provision:

______________________________________________________________________________

This contract is a contract made pursuant to a telephone solicitation sale regulated by Oregon Revised Statutes 83.710 to 83.750. The person offering to buy goods or services under this contract understands that:

(1) No discussions or agreements between the buyer and the person offering to sell goods or services formed a binding agreement except as provided by this contract;

(2) There is no binding agreement between the buyer and seller until the seller receives a copy of this contract signed by the buyer; and

(3) All of the terms of the agreement between the buyer and the seller are contained, in writing, in this contract.

______________________________________________________________________________

[1979 c.503 §3]



Section 83.720 - Cancellation of home solicitation sale; notice; exception.

(2) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

(3) Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

(4) Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by a form of written expression the intention of the buyer not to be bound by the home solicitation sale.

(5) The buyer may not cancel a home solicitation sale if the buyer initiates the contact with the seller and the buyer, in a separate signed writing not furnished by the seller, requests that the seller provide goods or services without delay because of an emergency, describes the emergency and expressly acknowledges and waives the right to cancel the sale within three business days, and:

(a) The seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation; and

(b) In case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer.

[1971 c.744 §21(2); 2005 c.223 §2]



Section 83.730 - Written agreement or offer to purchase; contents; notice of buyer’s right to cancel; form.

(a) The seller must furnish the buyer with a fully completed copy of the written agreement or offer to purchase.

(b) The written agreement or offer to purchase must:

(A) Designate as the date of the transaction the date on which the buyer actually signs;

(B) Contain the name of the seller and address of the seller’s place of business;

(C) Be in the same language as the language that is principally used in the sales presentation; and

(D) Contain, in immediate proximity to a space reserved for the signature of the buyer, in at least 10-point boldfaced type, a statement in substantially the following form:

______________________________________________________________________________

You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of buyer’s right to cancel for an explanation of the right to cancel.

______________________________________________________________________________

(c) The seller must provide the buyer, by a method chosen by the seller, with a duplicate copy of the notice of the buyer’s right to cancel described in subsection (2) of this section so that, if the buyer cancels the transaction, the buyer can retain a complete copy of the written agreement or offer to purchase. If both copies of the notice are not attached to the written agreement or offer to purchase, the seller shall change the last sentence in the statement required under paragraph (b)(D) of this subsection to conform to the actual location of the copies of the notice. Both copies of the notice must contain:

(A) The name of the seller;

(B) The address of the seller’s place of business;

(C) The date of the transaction; and

(D) The date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation.

(d) The seller must orally inform the buyer of the buyer’s right to cancel.

(2) The notice of the buyer’s right to cancel must be in conspicuous type, 10-point or larger, and must read as follows:

______________________________________________________________________________

NOTICE OF BUYER’S RIGHT TO CANCEL

(1) (Date) You, the buyer, may cancel this agreement without any penalty, cancellation fee or other financial obligation by mailing or delivering a notice to the seller within THREE BUSINESS DAYS from the above date.

(2) If you cancel:

(a) Any property you traded in, any payments you made under the sales contract and any checks or notes you signed will be returned within 10 business days following receipt by the seller of your notice of cancellation. Any security interest that arises from the transaction will be canceled.

(b) You may either make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under the sales contract or you may comply with the seller’s instructions regarding the return shipment of the goods at the seller’s expense and risk.

(c) If you make the goods available to the seller at your residence and the seller does not pick up the goods within 20 days of the date of your notice of cancellation, you may keep or discard the goods without further obligation.

(d) If you do not make the goods available to the seller, or if you agree to return the goods to the seller and you do not return the goods, you must perform all of your obligations under the sales contract.

(3) To cancel this transaction, mail or deliver a signed and dated copy of this notice or other written expression of your intention to cancel, or send a telegram, to (name of seller) at (address of seller’s place of business) not later than 12 midnight on (date), the third business day after you signed the written agreement or offer to purchase.

I HEREBY CANCEL THIS TRANSACTION.

__________________ _____

______________________________________________________________________________

(3) In a home solicitation sale subject to federal rules under 16 C.F.R. part 429, the seller may provide the notice required by the federal rules in lieu of the notice required under subsection (2) of this section if the notice required under federal rules contains the information specified in subsection (1)(c) of this section.

(4) Until the seller has complied with this section the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of an intention to cancel.

[1971 c.744 §21(3); 1977 c.170 §2; 2005 c.223 §3]



Section 83.740 - Duties of seller upon cancellation of sale or revocation of offer to purchase.

(2) If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

(3) The buyer may retain possession of goods delivered to the buyer by the seller, and has a lien on the goods in the possession or control of the buyer for any recovery to which the buyer is entitled, until the seller has complied with the obligations imposed by this section.

[1971 c.744 §21(4); 1977 c.170 §3]



Section 83.750 - Rights and duties of buyer upon cancellation of sale or revocation of offer to purchase.

(2) The buyer has a duty to take reasonable care of the goods in the possession of the buyer before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller’s risk.

(3) If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation.

[1971 c.744 §21(5); 1977 c.170 §4]



Section 83.810



Section 83.811 - Exemption from certain disclosure requirements for motor vehicle dealer or retail seller.

(a) The motor vehicle dealer or retail seller regularly enters into retail installment transactions; and

(b) The terms of the retail installment transaction provide for payment of a service charge or finance charge or for payment by written agreement in more than four installments.

(2) A motor vehicle dealer or retail seller regularly enters into retail installment transactions only if the motor vehicle dealer or retail seller entered into retail installment transactions more than 25 times in the preceding calendar year, or more than five times in the preceding calendar year for retail installment transactions secured by a dwelling. If a motor vehicle dealer or retail seller does not meet these numerical standards in the preceding calendar year, the numerical standards shall be applied to the current calendar year.

[1991 c.296 §1; 1999 c.240 §2; 2001 c.117 §13]

Note: 83.811 and 83.813 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 83 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 83.813 - Exemption from certain disclosure requirements for assignee of retail installment contract.

(a) The assignor is a motor vehicle dealer or retail seller;

(b) The assignee regularly extends credit to natural persons primarily for personal, family or household purposes;

(c) The credit is subject to a service charge or finance charge or is payable by a written agreement in more than four installments; and

(d) The retail installment contract is in the form regularly used by the assignee in similar transactions.

(2) The assignee of a motor vehicle dealer or retail seller regularly extends credit to natural persons primarily for personal, family or household purposes only if the assignee extended credit more than 25 times in the preceding calendar year or more than five times in the preceding calendar year for transactions secured by a dwelling. If the assignee does not meet these numerical standards in the preceding calendar year, the numerical standards shall be applied to the current calendar year.

[1991 c.296 §2; 1999 c.240 §3; 2001 c.117 §14]

Note: See note under 83.811.



Section 83.820 - Consumer paper; negotiability; exception; rights and liabilities of assignees.

(2) Notwithstanding the absence of such notice on a contract, note, instrument or evidence of indebtedness arising out of a consumer credit sale, consumer lease or the sale or lease of a motor vehicle on any form of credit as described in this section, an assignee of the rights of the motor vehicle dealer, seller or lessor is subject to all claims and defenses of the buyer or lessee against the motor vehicle dealer, seller or lessor arising out of the sale or lease. Any agreement to the contrary shall be of no force or effect in limiting the rights of a consumer under this section. The assignee’s liability under this section may not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The restrictions imposed hereby shall not apply with respect to any promissory note, contract, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said note, contract, instrument or other evidence of indebtedness shall contain the words required by subsection (1) of this section.

(3) An assignee of "consumer paper" who in good faith enforces a security interest in property held by the buyer or lessee shall not be liable to such buyer or lessee for punitive damages in an action for wrongful repossession. The fact that a motor vehicle dealer, seller or lessor has broken the warranties of the motor vehicle dealer, seller or lessor with regard to the property sold or leased shall not, of itself, make an assignee’s repossession wrongful.

(4) Notwithstanding the absence of notice as provided in subsection (1) of this section, an assignee of the rights of the motor vehicle dealer, seller or lessor who lends money to the buyer or lessee for the purpose of paying off the amount owing to the assignee under the contract, note, instrument or evidence of indebtedness is subject to all claims and defenses of the buyer or lessee against the motor vehicle dealer, seller or lessor arising out of the sale or lease. The assignee’s liability under this subsection may not exceed the amount that would be owing to the motor vehicle dealer, seller or lessor under the contract, note, instrument or evidence of indebtedness at the time the claim or defense is asserted had the obligation not been paid off. Assignee shall include a parent, subsidiary or other business entity similarly related to the assignee, and the assignee’s liability shall extend to anyone who holds the buyer’s or lessee’s new instrument or evidence of indebtedness.

[1971 c.744 §2; 1977 c.195 §11; 1995 c.79 §31; 2001 c.117 §2]



Section 83.830



Section 83.840



Section 83.850 - Definitions for ORS 83.850 and 83.860.

(1) "Financing agency," "motor vehicle dealer," "retail lease," "retail lessee" and "retail lessor" have the meanings given those terms in ORS 83.510.

(2) "Goods" has the meaning for that term provided in ORS 83.010.

(3) "Motor vehicle" means a motor vehicle as defined in ORS 83.510 purchased primarily for personal, family or household purposes and not primarily for business or commercial purposes.

(4) A loan is made "in close connection with a sale of goods or motor vehicles" if:

(a) The lender directly or indirectly controls, is controlled by or is under common control with the seller or motor vehicle dealer, unless the relationship is remote and is not a factor in the transaction;

(b) The lender gives a commission, rebate or credit in any form to a seller or motor vehicle dealer who refers the borrower to the lender, other than payment of the proceeds of the loan jointly to the seller or motor vehicle dealer and the borrower;

(c) The lender is related to the seller or motor vehicle dealer by blood or marriage;

(d) The seller or motor vehicle dealer directly and materially assists the buyer in obtaining the loan;

(e) The seller or motor vehicle dealer prepares documents that are given to the lender and used in connection with the loan; or

(f) The lender supplies documents to the seller or motor vehicle dealer used by the consumer in obtaining the loan.

(5) A lease is made or funded "in close connection with a retail lease of a motor vehicle" if:

(a) The retail lessor or financing agency directly or indirectly controls, is controlled by or is under common control of the motor vehicle dealer supplying the vehicle to the retail lessee, unless the relationship is remote and is not a factor in the transaction;

(b) The retail lessor or financing agency gives a commission, rebate, financing reserve or credit in any form to a motor vehicle dealer who refers the retail lessee to the retail lessor or financing agency, other than payment of the proceeds of the lease;

(c) The retail lessor or financing agency is related to the motor vehicle dealer by blood or marriage;

(d) The motor vehicle dealer directly or materially assists the retail lessee in obtaining the lease;

(e) The motor vehicle dealer prepares documents that are given to the retail lessor or financing agency and used in connection with the lease; or

(f) The retail lessor or financing agency supplies documents to the motor vehicle dealer used by the retail lessee in obtaining the lease.

(6) Credit extended pursuant to a credit card issued by a lender is not a loan "in close connection with a sale of goods or motor vehicles" or a loan "in close connection with a retail lease of a motor vehicle" unless the credit card is issued contemporaneously with the extension of the credit.

[1973 c.626 §1; 2001 c.117 §3]



Section 83.860 - Applicability of claims and defenses of borrower or lessee when loan made or lease funded in close connection with sale or retail lease.

(2) If a lender who makes a loan in close connection with a sale of goods or motor vehicles negotiates or assigns any note or other instrument taken as evidence of the obligation of the borrower, the holder of the note or other instrument shall be subject to the claims or defenses of the borrowers set forth in subsection (1) of this section. However, the liability of the holder of the note or other instrument to the borrower shall not exceed the amount owing to the lender exclusive of unearned interest at the time the claim or defense is asserted.

(3) If a financing agency makes or funds a lease in close connection with a retail lease of a motor vehicle, the financing agency is subject to all claims and defenses that the retail lessee has against the retail lessor arising out of the retail lease, notwithstanding any agreement to the contrary. However, the financing agency’s liability to the retail lessee shall not exceed the amount owing to the financing agency, exclusive of unearned interest, at the time the claim or defense is asserted.

(4) If a financing agency that makes or funds a loan in close connection with a retail lease of a motor vehicle negotiates or assigns any note or other instrument taken as evidence of the obligation of the retail lessee, the holder of the note or other instrument shall be subject to the claims or defenses of a retail lessee set forth in subsection (3) of this section. However, the liability of the holder of the note or other instrument to a retail lessee shall not exceed the amount owing to the financing agency exclusive of unearned interest at the time the claim or defense is asserted.

[1973 c.626 §2; 2001 c.117 §4]



Section 83.875 - Definitions for ORS 83.875, 83.880, 83.890 and 83.895.

(1) "Goods" has the meaning for that term provided in ORS 83.010.

(2) "Motor vehicles" means a motor vehicle as defined in ORS 83.510, purchased primarily for personal, family or household purposes and not primarily for business or commercial purposes.

(3) "Retail charge agreement" has the meaning for that term provided by ORS 83.010, and includes a revolving charge agreement or charge agreement.

(4) "Retail installment contract" or "contract" means a retail installment contract for the sale of motor vehicles, goods or services.

(5) "Seller" includes a motor vehicle dealer as defined in ORS 83.510.

(6) "Services" has the meaning given that term in ORS 83.010.

[1977 c.274 §5; 1981 c.910 §5; 2001 c.117 §15]



Section 83.880 - Sale of motor vehicles, goods or services as time sale rather than loan.

(1) All or any part of the seller’s contracts are transferred to the holder;

(2) The holder provides contract forms to the seller and instructions for the use of the forms;

(3) The holder investigates the creditworthiness of the buyer before or after the sale;

(4) The price the holder pays the seller for the contract is more than, equal to, or less than that which the retail buyer has contracted to pay to the seller;

(5) The transfer to the holder takes place concurrently with or within a short time of the sale;

(6) The transfer is with or without recourse to the seller; or

(7) The seller purchases services or borrows money from the holder.

[1977 c.274 §2; 1981 c.910 §6; 1987 c.674 §2]



Section 83.885 - Sale of motor vehicles, personal property or services for business or commercial purposes as time sale rather than loan.

[1977 c.274 §6]



Section 83.890 - Notice required in contract when seller intends to transfer contract.

______________________________________________________________________________

NOTICE: The seller intends to sell this contract to (insert name and mailing address of holder) which, if it buys the contract, will become the owner of the contract and your creditor. After the sale of this contract, all questions concerning either terms of the contract or payments should be directed to the buyer of the contract at the address indicated above.

______________________________________________________________________________

(2) If the contract is transferred to a holder other than the one identified in the notice, or is retained by the seller, the seller shall cause notice in writing of the name and address of the actual holder to be delivered to the retail buyer within 10 days of the decision.

[1977 c.274 §3]



Section 83.895 - Effect of seller’s failure to provide notice.

[1977 c.274 §4]



Section 83.990 - Penalties.

(2) A willful violation of ORS 83.520 to 83.600 or 83.650 to 83.670 by any person shall bar recovery of any finance charge, delinquency or collection charge or refinancing charge on the retail installment contract involved.

(3) Notwithstanding the provisions of subsections (1) to (3) of this section, any failure to comply with any provision of ORS 83.510 to 83.680 may be corrected within 10 days after the holder is notified thereof in writing by the buyer, and, if so corrected, neither the seller nor the holder shall be subject to any penalty.

(4) Any person who willfully and intentionally violates any provision of ORS 83.010 to 83.190 commits a Class B misdemeanor. Violation of any order or injunction issued pursuant to ORS 83.010 to 83.190 shall constitute prima facie proof of a violation of this subsection.

[1957 c.625 §27; 1961 c.725 §401; subsection (4) enacted as 1963 c.489 §17; 1999 c.1051 §148; 2011 c.597 §153]






Chapter 084 - Electronic Transactions

Section 84.001 - Short title.

[2001 c.535 §1]



Section 84.004 - Definitions for ORS 84.001 to 84.061.

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the parties’ agreement under ORS 84.001 to 84.061 and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality or other political subdivision of a state.

(10) "Information" means data, text, images, sounds, codes, computer programs, software, databases or the like.

(11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(12) "Person" means an individual, corporation, business trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. "Security procedure" includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe or band or an Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(16) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial or governmental affairs.

[2001 c.535 §2; 2009 c.294 §10]



Section 84.007 - Scope.

(2) ORS 84.001 to 84.061 do not apply to a transaction to the extent it is governed by:

(a) A law governing the creation and execution of wills, codicils or testamentary trusts; or

(b) The Uniform Commercial Code other than ORS chapters 72 and 72A.

(3) ORS 84.001 to 84.061 apply to an electronic record or electronic signature otherwise excluded from the application of ORS 84.001 to 84.061 under subsection (2) of this section to the extent it is governed by a law other than those specified in subsection (2) of this section.

(4) A transaction subject to ORS 84.001 to 84.061 is also subject to other applicable substantive law.

[2001 c.535 §3; 2009 c.181 §103]



Section 84.010 - Prospective application.

[2001 c.535 §4]



Section 84.013 - Use of electronic records and electronic signatures; variation by agreement.

(2) ORS 84.001 to 84.061 apply only to transactions between parties, each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties’ conduct.

(3) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(4) Except as otherwise provided in ORS 84.001 to 84.061, the effect of any provision of ORS 84.001 to 84.061 may be varied by agreement. The presence in certain provisions of ORS 84.001 to 84.061 of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions of ORS 84.001 to 84.061 may not be varied by agreement.

(5) Whether an electronic record or electronic signature has legal consequences is determined by ORS 84.001 to 84.061 and other applicable law.

[2001 c.535 §5]



Section 84.014 - Consent for conducting transaction with governmental agency.

[2011 c.39 §2]



Section 84.016 - Construction and application.

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate the general purpose of ORS 84.001 to 84.061 to make uniform the law with respect to the subject of ORS 84.001 to 84.061 among states enacting it.

[2001 c.535 §6]



Section 84.019 - Legal recognition of electronic records, electronic signatures and electronic contracts.

(2) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(3) If a law requires a record to be in writing, an electronic record satisfies the law.

(4) If a law requires a signature, an electronic signature satisfies the law.

[2001 c.535 §7]



Section 84.022 - Provision of information in writing; presentation of records.

(2) If a law other than ORS 84.001 to 84.061 requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(a) The record must be posted or displayed in the manner specified in the other law.

(b) Except as otherwise provided in subsection (4)(b) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(c) The record must contain the information formatted in the manner specified in the other law.

(3) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(4) The requirements of this section may not be varied by agreement, but:

(a) To the extent a law other than ORS 84.001 to 84.061 requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (1) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(b) A requirement under a law other than ORS 84.001 to 84.061 to send, communicate or transmit a record by first-class mail, postage prepaid may be varied by agreement to the extent permitted by the other law.

[2001 c.535 §8]



Section 84.025 - Attribution and effect of electronic record and electronic signature.

(2) The effect of an electronic record or electronic signature attributed to a person under subsection (1) of this section is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties’ agreement, if any, and otherwise as provided by law.

[2001 c.535 §9]



Section 84.028 - Effect of change or error.

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(a) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(b) Takes reasonable steps, including steps that conform to the other person’s reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(c) Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither subsection (1) nor (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties’ contract, if any.

(4) Subsections (2) and (3) of this section may not be varied by agreement.

[2001 c.535 §10]



Section 84.031 - Notarization and acknowledgment.

[2001 c.535 §11]



Section 84.034 - Retention of electronic records; originals.

(a) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(b) Remains accessible for later reference.

(2) A requirement to retain a record in accordance with subsection (1) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(3) A person may satisfy subsection (1) of this section by using the services of another person if the requirements of subsection (1) of this section are satisfied.

(4) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (1) of this section.

(5) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (1) of this section.

(6) A record retained as an electronic record in accordance with subsection (1) of this section satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after June 22, 2001, specifically prohibits the use of an electronic record for the specified purpose.

(7) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency’s jurisdiction.

[2001 c.535 §12]



Section 84.037 - Admissibility in evidence.

[2001 c.535 §13]



Section 84.040 - Automated transaction.

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents’ actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual’s own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of a contract are determined by the substantive law applicable to it.

[2001 c.535 §14]



Section 84.043 - Time and place of sending and receipt.

(a) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(b) Is in a form capable of being processed by that system; and

(c) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient and that is under the control of the recipient.

(2) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(a) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(b) It is in a form capable of being processed by that system.

(3) Subsection (2) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (4) of this section.

(4) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender’s place of business and to be received at the recipient’s place of business. For purposes of this subsection, the following rules apply:

(a) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(b) If the sender or the recipient does not have a place of business, the place of business is the sender’s or recipient’s residence, as the case may be.

(5) An electronic record is received under subsection (2) of this section even if no individual is aware of its receipt.

(6) Receipt of an electronic acknowledgment from an information processing system described in subsection (2) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(7) If a person is aware that an electronic record purportedly sent under subsection (1) of this section, or purportedly received under subsection (2) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

[2001 c.535 §15]



Section 84.046 - Transferable records.

(a) Would be a note under ORS chapter 73 or a document under ORS chapter 77 if the electronic record were in writing; and

(b) The issuer of the electronic record expressly has agreed is a transferable record.

(2) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(3) A system satisfies subsection (2) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(a) A single authoritative copy of the transferable record exists that is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f) of this subsection, unalterable;

(b) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(d) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(4) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in ORS 71.2010, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under ORS 73.0302 (1), 77.5010 or 79.0330 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and indorsement are not required to obtain or exercise any of the rights under this subsection.

(5) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

(6) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

[2001 c.535 §16; 2003 c.14 §32]



Section 84.049 - Creation and retention of electronic records by governmental agency; conversion of records into electronic records.

(2) A person with authority to create or retain custody of a record on behalf of a governmental agency may approve the conversion of the record into an electronic record in accordance with policies the governmental agency adopts.

[2001 c.535 §17; 2011 c.39 §3]



Section 84.052 - Acceptance and distribution of electronic records by governmental agencies.

(2) To the extent that a governmental agency uses electronic records and electronic signatures under subsection (1) of this section, the governmental agency, giving due consideration to security, may specify:

(a) The manner and format in which the electronic records must be created, generated, sent, communicated, received and stored and the systems established for those purposes;

(b) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

(c) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality and auditability of electronic records; and

(d) Any other required attributes for electronic records that are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(3) Except as otherwise provided in ORS 84.034 (6), ORS 84.001 to 84.061 do not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.

[2001 c.535 §18]



Section 84.055 - Interoperability.

[2001 c.535 §19]



Section 84.058 - Severability clause.

[2001 c.535 §20]



Section 84.061 - Federal electronic signatures law partially superseded.

[2001 c.535 §21]



Section 84.063 - Rules.

[2011 c.39 §4]



Section 84.064 - State Chief Information Officer duties; rules.

(2) The State Chief Information Officer shall adopt rules to govern state agency use of electronic signatures. The rules must include control processes and procedures to ensure adequate integrity, security and confidentiality for business transactions that state agencies conduct using electronic commerce and to ensure that the transactions can be audited as is necessary for the normal conduct of business.

(3) As used in this section, "state agency" means every state officer and board, commission, department, institution, branch and agency of the state government, the costs of which are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts, the district attorney for each county and the officers and committees of the Legislative Assembly, the courts and the district attorney; and

(b) The Public Defense Services Commission.

[2001 c.535 §22; 2003 c.449 §24; 2005 c.118 §2; 2015 c.807 §9]



Section 84.067 - State Archivist duties.

[2001 c.535 §23]



Section 84.070 - Consumer transactions; treatment of oral communications; consent to use of electronic records.

(a) "Consumer" means:

(A) An individual who obtains, through a transaction, products or services that are used primarily for personal, family or household purposes; and

(B) The legal representative of the individual.

(b) "Electronic record," "information" and "transaction" have the meanings given those terms in ORS 84.004.

(2) Notwithstanding ORS 84.001 to 84.061, if a statute, rule or other rule of law requires that information relating to a transaction be provided or made available to a consumer in writing, the use of an electronic record to provide or make available, whichever is required, the information satisfies the requirement that the information be in writing if:

(a) The consumer has affirmatively consented to the use of the electronic record and has not withdrawn the consent;

(b) The consumer, before consenting, is provided with a clear and conspicuous statement:

(A) Informing the consumer of:

(i) Any right or option of the consumer to have the record provided or made available on paper or in other nonelectronic form; and

(ii) The right of the consumer to withdraw the consent to have the record provided or made available in an electronic form and of any conditions, consequences, which may include termination of the parties’ relationship, or fees in the event of the withdrawal of the consent;

(B) Informing the consumer of whether the consent applies:

(i) Only to the particular transaction that gave rise to the obligation to provide or make available the record; or

(ii) To identified categories of records that may be provided or made available during the course of the parties’ relationship;

(C) Describing the procedures the consumer must use to withdraw consent as provided in subparagraph (A) of this paragraph and to update information needed to contact the consumer electronically; and

(D) Informing the consumer:

(i) How, after the consent, the consumer may, upon request, obtain a paper copy of an electronic record; and

(ii) Whether any fee will be charged for the paper copy of an electronic record;

(c) The consumer:

(A) Before consenting, is provided with a statement of the hardware and software requirements for access to and retention of the electronic records; and

(B) Consents electronically, or confirms the consent electronically, in a manner that reasonably demonstrates that the consumer can access information in the electronic form that will be used to provide the information that is the subject of the consent; and

(d) After the consent of a consumer in accordance with paragraph (a) of this subsection, if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the record:

(A) Provides the consumer with a statement of:

(i) The revised hardware and software requirements for access to and retention of the electronic records; and

(ii) The consumer’s right to withdraw consent without imposition of any fees for the withdrawal and without the imposition of any condition or consequence that was not disclosed under paragraph (b)(A) of this subsection; and

(B) Again complies with paragraph (c) of this subsection.

(3)(a) Nothing in ORS 84.001 to 84.061 affects the content or timing of any disclosure or other record required to be provided or made available to any consumer under any statute, rule or other rule of law.

(b) If a law enacted before October 1, 2000, expressly requires a record to be provided or made available by a specified method that requires verification or acknowledgment of receipt, the record may be provided or made available electronically only if the method used provides verification or acknowledgment of receipt, whichever is required.

(4) The legal effectiveness, validity or enforceability of any contract executed by a consumer may not be denied solely because of the failure to obtain electronic consent or confirmation of consent by that consumer in accordance with subsection (2)(c)(B) of this section.

(5) Withdrawal of consent by a consumer may not affect the legal effectiveness, validity or enforceability of electronic records provided or made available to that consumer in accordance with subsection (2) of this section before implementation of the consumer’s withdrawal of consent. A consumer’s withdrawal of consent is effective within a reasonable period of time after the provider of the record receives the withdrawal. Failure to comply with subsection (2)(d) of this section may, at the election of the consumer, be treated as a withdrawal of consent for purposes of this subsection.

(6) Except as otherwise provided by law, if an insurer can reliably store and reproduce an oral communication or a recording of an oral communication, the oral communication or the recording qualifies as a notice or document delivered by electronic means for the purposes of this section.

(7) Subsections (2) to (6) of this section do not apply to any records that are provided or made available to a consumer who has consented before June 22, 2001, to receive such records in electronic form as permitted by any statute, rule or other rule of law.

(8) Notwithstanding ORS 84.001 to 84.061, if a statute, rule or other rule of law requires that a contract or other record relating to a transaction be provided or made available to a consumer in writing, the legal effectiveness, validity or enforceability of an electronic record of the contract or other record may be denied if the electronic record is not in a form that is capable of being retained and accurately reproduced for later reference by all parties or persons who are entitled to retain the contract or other record.

(9) Subject to the requirements of subsections (2) and (10)(c) of this section, an electronic record that provides or delivers a notice, offer, disclosure, document, form, correspondence, information or other communication required or permitted under the insurance laws of this state, including but not limited to a notice of a cancellation, termination or nonrenewal of insurance, satisfies the requirement that the notice, offer, disclosure, document, form, correspondence, information or other communication be provided or made available to a consumer in writing. If proof of mailing is sufficient proof of notice, confirmation of electronic delivery of a notice in any form is sufficient proof of notice.

(10) Nothing in ORS 84.001 to 84.061 authorizes using an electronic record to provide or deliver any notice of:

(a) The cancellation or termination of utility services, including water, heat and power;

(b) Default, acceleration, repossession, foreclosure or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual;

(c) The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities; or

(d) Recall of a product, or material failure of a product, that risks endangering health or safety.

(11) ORS 84.001 to 84.061 do not apply to any document required to accompany any transportation or handling of hazardous materials, pesticides or other toxic or dangerous materials.

[2001 c.535 §24; 2005 c.106 §1; 2014 c.34 §1]



Section 84.072 - Conditions under which public body may send notice by electronic mail.

(a) "Agreement" has the meaning given that term in ORS 84.004.

(b) "Public body" has the meaning given that term in ORS 174.109.

(2) A public body may send to a person by electronic mail a notice that a law of this state requires the public body to send by regular mail if:

(a) The law does not expressly prohibit or restrict the use of electronic mail as a means by which to deliver the notice;

(b) The person enters into an agreement with the public body in which the person provides the public body with an electronic mail address and affirmatively indicates that the public body may use the electronic mail address as a means for sending to the person a notice required by a law of this state;

(c) The public body, before entering into an agreement under paragraph (b) of this subsection, provides the person with a statement that, in a clear and conspicuous manner, informs the person that:

(A) The public body will use the electronic mail address the person provides as the means by which the public body sends to the person a notice required by a law of this state; and

(B) The person may withdraw the person’s agreement to receive the notice by electronic mail and may instead elect to receive the notice by regular mail; and

(d) The person has not withdrawn the agreement the person made under paragraph (b) of this subsection.

(3) A public body, in the statement described in subsection (2)(c) of this section and in each notice the public body sends by electronic mail under this section, shall describe a method by which a person who has agreed under subsection (2)(b) of this section to receive a notice by electronic mail may withdraw the person’s agreement.

(4) A notice sent in accordance with ORS 84.043 (1) and this section to an electronic mail address a person has provided under subsection (2) of this section is presumed to have been received as provided in ORS 84.043 (2). A person may rebut this presumption only by showing that the notice did not enter an information processing system as provided in ORS 84.043 (2)(a) or that the notice was not in the form described in ORS 84.043 (2)(b).

(5)(a) Except as otherwise provided in this section, ORS 84.001 to 84.061 apply to a notice that a public body sends under this section and to an agreement between a public body and a person under this section.

(b) For purposes of this section, a notice that a public body sends by electronic mail is an electronic record as defined in ORS 84.004.

[2011 c.242 §1]






Chapter 086 - Mortgages; Trust Deeds

Section 86.010 - Nature of mortgagee’s interest.



Section 86.020 - Covenant to pay money not implied.



Section 86.030 - Absolute deed as a mortgage.



Section 86.040 - Improvements on mortgaged lands.



Section 86.050 - Payment of taxes and other charges by mortgagee.



Section 86.060 - Assignment of mortgage.



Section 86.070



Section 86.080 - Record of assignment not notice to mortgagor.



Section 86.090



Section 86.095 - Acts not affecting priority of lien of credit instrument.

(a) Renegotiation or adjustment of the initial interest rate provided in the note or the credit instrument, upward or downward, which may increase or decrease the amount of periodic payments or may extend or shorten the term of the credit instrument, or both;

(b) An increase in the underlying obligation secured by the credit instrument during any part of the term of the credit instrument as a result of deferment of all or a portion of the interest payments and the addition of such payments to the outstanding balance of the obligation;

(c) Execution of new notes at designated intervals during the term of the credit instrument that reflect changes made pursuant to paragraph (a) or (b) of this subsection;

(d) Extension of the term of the credit instrument;

(e) Substitution of a note if there is no increase in the principal amount to be paid under the note;

(f) Modification of periodic payments required under the note if there is no increase in the principal amount due under the note; or

(g) Advances made under ORS 86.155.

(2) As used in this section, the addition of accrued interest to the principal amount of the underlying obligation is not an increase in the principal amount.

(3) As used in this section, "credit instrument" includes a mortgage, a line of credit instrument, a deed of trust and a contract for sale of real property.

[1981 c.304 §2; 1987 c.716 §2; 1991 c.246 §1; 2001 c.20 §1]



Section 86.100 - Discharge of mortgage.

[Amended by 1965 c.252 §2]



Section 86.110 - Discharge of record by owner and holder of mortgage note who is not the mortgagee of record.

(2) Upon receiving the certificate, the recording officer shall record the document and index the document as a satisfaction of mortgage. The record shall have the same effect as a deed of release of the mortgagee duly acknowledged and recorded.

[Amended by 1965 c.252 §3; 2001 c.577 §1]



Section 86.120 - Discharge of mortgage on real property; effect of discharge.



Section 86.130 - Discharge by foreign executors, administrators, conservators and guardians.

[Amended by 1973 c.506 §§2,44]



Section 86.140 - Liability of mortgagee for failure to discharge mortgage.

[Amended by 1955 c.29 §1; 1955 c.512 §1; 1993 c.648 §1]



Section 86.150 - Loan agreements and promissory notes to state maximum prepayment privilege penalty.

(2) Violation of subsection (1) of this section with respect to a loan agreement or promissory note shall render any prepayment privilege penalty provision in the agreement void.

(3) "Loan agreement" as used in this section means a written document issued in connection with a particular loan which sets forth the terms upon which the loan will be made. "Loan agreement" does not include a mortgage or trust deed which secures a promissory note. Nothing in this section shall be deemed to require a lender to issue a loan agreement.

(4) This section does not apply to any loan agreement executed on or before September 13, 1967, or any loan not primarily for personal, family or household use.

[1967 c.336 §§1,2; 1987 c.716 §3]



Section 86.155 - Priority of line of credit instrument as to certain advances; procedure to limit indebtedness in residential line of credit instrument.

(a) "Credit agreement" means any promissory note, loan agreement or other agreement that provides for advances subsequent to the date of recording of the line of credit instrument that secures the note or agreement.

(b) "Line of credit instrument" means a mortgage or trust deed that secures a consumer or commercial credit agreement and creates a lien on specified real property up to a stated amount, provided that the front page of the mortgage or trust deed, or a memorandum thereof:

(A) Contains the legend "line of credit mortgage," "line of credit trust deed" or "line of credit instrument" either in capital letters or underscored above the body of the mortgage or trust deed;

(B) States the maximum principal amount to be advanced pursuant to the credit agreement; and

(C) States the term or maturity date, if any, of the credit agreement exclusive of any option to renew or extend the term or maturity date.

(c) "Residential line of credit instrument" means any line of credit instrument creating a lien on real property upon which are situated or will be constructed four or fewer residential units, one of which, at the time the credit agreement is entered into, is the borrower’s residence or is intended, following construction, to be a residence of the borrower.

(2) A line of credit instrument shall have priority, regardless of the knowledge of the lienholder of any intervening lien, as of its date of recording as to the following advances whether the advances are optional or obligatory advances:

(a) Principal advances made any time pursuant to the credit agreement, to the extent the total outstanding advances do not exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section;

(b) Interest, lawful charges and advances made any time pursuant to the credit agreement for the reasonable protection of the real property including, but not limited to, advances to pay real property taxes, hazard insurance premiums, maintenance charges imposed under a declaration or restrictive covenant and reasonable attorney fees, whether or not the interest, lawful charges or advances exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section; and

(c) Advances made any time after the date of recording and pursuant to a credit agreement that is not secured by a residential line of credit instrument to complete construction of previously agreed-upon improvements on the real property, whether or not the advances exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section provided, however, that the front page of the instrument states that the maximum principal amount to be advanced pursuant to the credit agreement may be exceeded by advances to complete construction pursuant to this subsection.

(3) Actions that do not affect the priority granted to the advances set forth in subsection (2) of this section shall include, but not be limited to, those actions set forth in ORS 86.095 (1). If any modification to a credit agreement increases the maximum principal amount to be advanced pursuant to the credit agreement, then principal advances that are made that exceed the original maximum principal amount stated in the line of credit instrument shall have priority as of the date of recording an amendment to the line of credit instrument that states the increased maximum principal amount.

(4) In the case of a residential line of credit instrument, the debtor may limit the indebtedness secured by that line of credit instrument to the amount of the credit outstanding by delivering a notice by personal service upon the lienholder or trust deed beneficiary or by mailing a notice by certified mail, return receipt requested, to the lienholder or trust deed beneficiary at the address given for payment or, if none, to the address of the lienholder or trust deed beneficiary indicated in the line of credit instrument or deed of trust. To be sufficient to limit indebtedness under this subsection, the notice must:

(a) State that it is made under this section;

(b) Contain the legal description in the line of credit instrument or the street address of the real property;

(c) Provide the information necessary to locate the line of credit instrument in the public record;

(d) State the debtor’s intention to limit the amount of credit secured by the line of credit instrument to the amount owed at the time the notice is received;

(e) State the date sent; and

(f) Be signed and acknowledged by all debtors obligated under the line of credit instrument.

(5) Not later than the 20th day after receipt of the notice described in subsection (4) of this section, the lienholder or trust deed beneficiary shall:

(a) Indorse on the notice, or on an addendum to the notice, the principal amount of the indebtedness secured by the line of credit instrument on the date the lienholder or trust deed beneficiary received notice;

(b) Sign and acknowledge the notice or the addendum, if applicable; and

(c) Record the notice and addendum in the public record where the line of credit instrument was originally recorded.

(6) If the lienholder or trust deed beneficiary fails to record the notice and addendum, if applicable, within the time period specified in subsection (5) of this section, the debtor may record the notice in the public record where the line of credit instrument was originally recorded, together with proof of receipt by, or personal delivery to, the lienholder or trust deed beneficiary.

(7) Notwithstanding subsection (4) of this section, the line of credit instrument shall continue to have priority as of its date of recording as to:

(a) Principal advances, including any advance the creditor is required to honor, that were made before a notice under subsection (4) of this section is received;

(b) Interest, lawful charges and advances described in subsection (2)(b) and (c) of this section; and

(c) All advances made after a notice under subsection (4) of this section is received that are within the amount owed at the time the notice under subsection (4) of this section is given.

[1987 c.716 §4; 1989 c.198 §1; 1991 c.313 §1; 1991 c.438 §1; 1997 c.152 §1; 2001 c.20 §2; 2007 c.71 §18]



Section 86.157 - Action for residual debt after short sale of residential property; payoff statements.

(a) "Borrower" means an individual who, directly or indirectly and individually or together with another person, is obligated on a real estate loan agreement, including but not limited to a mortgagor or a grantor, as defined in ORS 86.705, or an assignee or successor in interest.

(b) "Lender" means a person that makes, extends or holds a real estate loan agreement, including but not limited to a mortgagee or a beneficiary, as defined in ORS 86.705, or an assignee or successor in interest.

(c) "Payoff statement" means a written statement that sets forth, as of the date the lender prepares the statement, amounts a borrower must pay in order to fully satisfy the borrower’s obligation under a real estate loan agreement.

(d) "Real estate loan agreement" means an arrangement between a lender and a borrower, including but not limited to a mortgage or a trust deed, by means of which the lender agrees to extend a loan and the borrower agrees to secure the loan in whole or in part with residential property, or an interest in residential property, that is located in this state.

(e) "Residential property" means real property upon which is situated four or fewer improvements designed for residential use, one of which a borrower occupies as the borrower’s residence.

(f) "Residual debt" means an amount due on a loan, evidence of which exists in a real estate loan agreement, note, bond, contract or similar written agreement, that a borrower is unable to pay out of the proceeds from a sale of the residential property that secures the loan.

(g) "Short sale" means a sale of residential property that is subject to foreclosure under ORS 86.705 to 86.815 or ORS chapter 88 for an amount that is less than the remaining amount due on the loan that the residential property secures.

(2) If a lender reports to the Internal Revenue Service that as a consequence of or in conjunction with a short sale of residential property the lender has canceled all or a portion of a borrower’s obligation under a real estate loan agreement and the lender provides to the borrower written evidence of the lender’s report to the Internal Revenue Service, the lender or an assignee of the lender may not bring an action or otherwise seek payment for the residual debt following the short sale.

(3)(a) Except as provided in paragraph (b) of this subsection, a borrower or an agent of the borrower may rely on a payoff statement for the purpose of establishing the amount the borrower must pay to satisfy the borrower’s obligation under a real estate loan agreement other than a real estate loan agreement for a construction loan.

(b) A borrower or an agent of the borrower may not rely on a payoff statement after a lender prepares and delivers an amended payoff statement to the borrower or borrower’s agent. For purposes of this paragraph, a lender delivers an amended payoff statement to the borrower or borrower’s agent if the lender provides the amended payoff statement by electronic means in accordance with ORS chapter 84, sends the amended payoff statement by United States mail postage prepaid and correctly addressed to the borrower or borrower’s agent or sends the amended payoff statement by facsimile, provided that the borrower or borrower’s agent receives the amended payoff statement before the borrower disburses funds for the purpose of satisfying the obligation in accordance with subsection (5) of this section.

(4) If an amount that a borrower owes under a real estate loan agreement, other than a real estate loan agreement for a construction loan, does not appear on a payoff statement or amended payoff statement and the borrower or an agent of the borrower satisfies the obligation set forth in the payoff statement in accordance with subsection (5) of this section, the lender may recover the amount only as an unsecured obligation or only by foreclosing a mortgage, trust deed or security agreement for any other property that secures the obligation.

(5) To satisfy an obligation set forth in a payoff statement or an amended payoff statement, a borrower must submit the amount shown in the payoff statement or amended payoff statement, instruct the lender to close any line of credit that is related to the obligation and request a certificate described in ORS 86.100 or a reconveyance under ORS 86.720 before any deadline, expiration date or maturity date specified in the payoff statement or amended payoff statement. A borrower that disburses funds to a lender in the amount shown in the payoff statement or an amended payoff statement has discharged a mortgage for the purpose of requesting a certificate under ORS 86.100 or performed the borrower’s obligation for the purpose of requesting a reconveyance under ORS 86.720.

[2011 c.480 §1; 2015 c.431 §1]

Note: 86.157 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 86 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 86.160 - Definitions for ORS 86.160 to 86.185.

(1) "Late charge" means a sum payable by a mortgagor to the holder of a mortgage pursuant to a note or mortgage to compensate the holder for servicing and other costs attributable to the receipt of mortgage payments from the mortgagor after the date upon which payment is due.

(2) "Mortgagor" includes the grantor under a deed of trust.

(3) "Mortgage" includes a deed of trust.

(4) "Residential real property" means a single-family, owner-occupied dwelling and appurtenances.

[1977 c.427 §1]



Section 86.165 - Late charge.

(1) With respect to any periodic installment payment received by it within 15 days after the due date. However, if the 15-day period ends on a Saturday, Sunday or legal holiday the 15-day period is extended to the next business day.

(2) In a dollar amount which exceeds five percent of the sum of principal and interest of the delinquent periodic installment payment or the amount provided in the note or mortgage held by the lender, whichever is the lesser.

(3) Unless the note or mortgage held by the lender provides for payment of a late charge on delinquent periodic installments and a monthly billing, coupon or notice is provided by the lender disclosing the date on which periodic installments are due and that a late charge may be imposed if payment is not received by lender within 15 days thereafter. However, if the lender and the borrower have provided in the note or other written loan agreement that the payments on the loan shall be made by the means of automatic deductions from a deposit account maintained by the borrower, the lender shall not be required to provide the borrower with a monthly billing, coupon or notice under this subsection with respect to any occasion on which there are insufficient funds in the borrower’s account to cover the amount of a loan payment on the date the loan payment becomes due and within the period described in subsection (1) of this section.

(4) More than once on any single installment.

[1977 c.427 §2; 1979 c.101 §1; 1993 c.280 §1]



Section 86.170 - Prohibited mortgage provisions.

[1977 c.427 §3; 1997 c.631 §384]



Section 86.175 - Scope.

[1977 c.427 §4]



Section 86.180 - ORS 86.160 to 86.185 not applicable to certain mortgagees; notice to borrowers.

[1977 c.427 §5]



Section 86.185 - ORS 86.160 to 86.185 not applicable to certain loans.

[1977 c.427 §6]



Section 86.205 - Definitions for ORS 86.205 to 86.275.

(1) "Borrower" means any person who becomes obligated on a real estate loan agreement, either directly or indirectly, and includes, but is not limited to, mortgagors, grantors under trust deeds, vendees under conditional land sales contracts, and persons who purchase real property that secures a real estate loan agreement, whether the persons assume the loan or purchase the property subject to the loan.

(2) "Direct reduction provision" or "capitalization provision" means any provision that is part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, under the terms of which the borrower makes periodic prepayment of property taxes, insurance premiums and similar charges to the lender or the designee of the lender, who applies the prepayments first to accrued interest and then to the principal amount of the loan, and upon paying the charges, adds the amount of the payment to the principal amount of the loan.

(3) "Escrow account" means any account that is a part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, into which the borrower makes periodic prepayment to the lender or the designee of the lender of taxes, insurance premiums, and similar charges, and out of which the lender or the designee of the lender pays the charges at the due dates.

(4) "Lender" means any person who makes, extends, or holds a real estate loan agreement and includes, but is not limited to, mortgagees, beneficiaries under trust deeds, and vendors under conditional land sales contracts.

(5) "Lender’s security protection provision" means any provision that is a part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, under the terms of which the borrower prepays, pledges or otherwise commits cash or other assets the borrower owns in advance of due dates for payments of property taxes, insurance premiums and similar charges relating to the property securing the loan in order to ensure timely payment of the charges and protect the lender’s security interest in the property, and includes, but is not limited to, escrow accounts, direct reduction provisions, capitalization provisions, and pledges of savings accounts.

(6) "Person" means an individual, a corporation, an association or a partnership and includes, but is not limited to, a financial institution as defined in ORS 706.008, an investment company, an insurance company, a pension fund, or a mortgage company.

(7) "Real estate loan agreement" or "real estate loan" means any agreement that provides for a loan on residential property, including multifamily property, that the borrower occupies and that is secured in whole or in part by real property, or any interest in real property, that is located in this state, and includes, but is not limited to, a mortgage, a trust deed or a conditional land sale contract.

[1975 c.337 §1; 1997 c.631 §385; 2009 c.294 §11; 2013 c.200 §1]



Section 86.210 - Types of lender security protection provisions allowed.

[1975 c.337 §2; 1987 c.577 §1]



Section 86.214 - Application of ORS 86.210 and 86.245 to real estate loan agreements.

[1987 c.577 §4]



Section 86.215



Section 86.220



Section 86.225



Section 86.230



Section 86.235



Section 86.240 - Limit on amount required in security protection escrow account; compliance with federal laws for certain loans as compliance with state laws.

(a) To deposit in any escrow account which may be established in connection with the agreement, prior to or upon the date of settlement, a sum in excess of the estimated total amount of property taxes, insurance premiums, and similar charges which actually will be due and payable on the date of settlement, and the pro rata portion thereof which has accrued, plus one-sixth of the estimated total amount of the charges which will become due and payable during the 12-month period beginning on the date of settlement; or

(b) To deposit in any escrow account, which may be established in connection with the agreement, in any month beginning after the date of settlement a sum in excess of one-sixth of the total amount of estimated property taxes, insurance premiums or similar charges which will become due and payable during the 12-month period beginning on the first day of the month, except that in the event the lender determines there will be a deficiency on the due date, the lender shall not be prohibited from requiring additional monthly deposits in the escrow account of pro rata portions of the deficiency corresponding to the number of months from the date of the lender’s determination of the deficiency to the date upon which the charges become due and payable.

(2) For real estate loan agreements subject to the federal Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) and to Regulation X of the federal Department of Housing and Urban Development (24 C.F.R. 3500.1 et seq.), compliance with the Real Estate Settlement Procedures Act and with Regulation X shall be considered to be compliance with this section.

[1975 c.337 §13; 1995 c.182 §1]



Section 86.245 - Interest on security protection deposits; exception.

(2) Except as provided in subsections (5) and (7) of this section, any lender who requires a lender’s security protection provision in connection with a real estate loan agreement shall pay interest to the borrower on funds deposited in the account at a rate not less than the discount rate. The discount rate shall be determined with reference to the most recent auction date before May 15 and November 15 each year.

(3) The rate of interest payable on the account shall be adjusted semiannually to reflect changes in the discount rate. These adjustments shall be calculated on May 15 and November 15 each year. Adjustments calculated on May 15 shall take effect on the following July 1, and adjustments calculated on November 15 shall take effect on the following January 1.

(4) Interest shall be computed on the average monthly balance in the account and shall be paid not less than quarterly to the borrower by crediting to the escrow account the amount of the interest due.

(5) Except as provided in subsection (6) of this section, this section does not apply to real estate loan agreements entered into prior to September 1, 1975, or on which the payment of interest on a lender’s security protection provision violates any state or federal law or regulation.

(6) If federal law or regulation does not prohibit the payment of interest on a lender’s security protection provision by federally chartered or organized lenders, this section applies to the federally chartered or organized lenders and the state chartered or organized lenders that are similar to the federally chartered or organized lenders with respect to a lender’s security protection provision executed in connection with real estate loan agreement entered into prior to and in existence on September 1, 1975.

(7) This section does not apply to real estate loan agreements made by, held for sale to or sold to the State of Oregon.

[1975 c.337 §8; 1979 c.327 §29; 1983 c.492 §1; 1987 c.577 §2; 1995 c.182 §2; 1997 c.68 §1; 2005 c.3 §1]



Section 86.250 - Service charge prohibited where interest required.

[1975 c.337 §9]



Section 86.255 - Arrangements where security protection provisions not required; information to borrower.

(1) That the arrangement is not a condition to the real estate loan agreement;

(2) If it is an escrow account, whether or not the lender will pay interest and if interest is to be paid, the rate of interest; and

(3) Whether or not the borrower must pay the lender a charge for the service. If a charge is agreed to, the charge shall not exceed the amount of interest income earned under subsection (2) of this section.

[1975 c.337 §10]



Section 86.260 - Payment of taxes where security protection provision required; credit of discount where taxes not paid; cause of action by borrower.

(2)(a) If the lender fails to pay the taxes in accordance with subsection (1) of this section resulting in a loss of discount to the borrower, the lender shall credit the lender’s security protection provision in an amount equal to the amount of discount denied on account of such failure, together with any interest that has accrued on the unpaid property taxes to the date the property taxes are finally paid.

(b) If the failure of the lender to comply with subsection (1) of this section is willful and results in the loss to the borrower of the discount, or if the failure to comply was not willful but upon discovery of the failure to comply and the loss of discount, the lender fails to credit the lender’s security protection provision required by paragraph (a) of this subsection, the borrower shall have a cause of action against the lender to recover an amount equal to 15 times the amount of discount the borrower would have received, together with any interest that accrued on the unpaid property taxes to the date of recovery. The court may award reasonable attorney fees to the prevailing party in an action under this section.

[1975 c.337 §11; 1979 c.703 §15; 1981 c.897 §18; 1995 c.618 §48]



Section 86.265 - Effect of lender violation of ORS 86.205 to 86.275.

(1) The borrower’s actual damages or $100, whichever is greater, and

(2) In the case of any successful action to enforce the foregoing liability, the court costs of the action together with reasonable attorney fees at trial and on appeal as determined by the court if the court finds that written demand for the payment of the borrower’s claim was made on the lender not less than 10 days before the commencement of the action. No attorney fees shall be allowed to the borrower if the court finds that the lender tendered to the borrower, prior to the commencement of the action, an amount not less than the damages awarded to the borrower.

[1975 c.337 §14; 1981 c.897 §19]



Section 86.270 - ORS 86.205 to 86.275 inapplicable to certain loan agreements; notice to borrower.

[1975 c.337 §15]



Section 86.275 - Severability.

[1975 c.337 §12]



Section 86.310



Section 86.315



Section 86.320



Section 86.330



Section 86.340



Section 86.350



Section 86.360



Section 86.370



Section 86.380



Section 86.390



Section 86.400



Section 86.405 - Secretary of State to furnish statement of mortgages filed before September 1, 1963; fee.

[1961 c.726 §409]



Section 86.410



Section 86.420



Section 86.430



Section 86.440 - Discharge of mortgage recorded with county recording officer.

[Amended by 1999 c.654 §4]



Section 86.450



Section 86.460 - Discharge of mortgage filed with Secretary of State; fee.

[Amended by 1961 c.726 §407]



Section 86.470 - Discharge, assignment and foreclosure of mortgages on chattels registered and licensed by Department of Transportation.

[Amended by 1961 c.726 §408]



Section 86.480



Section 86.490



Section 86.500



Section 86.510



Section 86.520



Section 86.610 - Power of financial institutions, fiduciaries and others to make loans secured by property insured by Federal Housing Administrator.

[Amended by 1967 c.359 §678; 1973 c.823 §93; 1997 c.631 §386]



Section 86.620 - Investment of funds of financial institutions, fiduciaries and others in bonds and mortgages accepted by Federal Housing Administrator, debentures issued thereby, and obligations of national mortgage associations.

[Amended by 1967 c.359 §679; 1973 c.823 §94; 1997 c.631 §387]



Section 86.630 - Eligibility of securities described in ORS 86.620 as security for deposits, investment or reserve of securities.



Section 86.640 - Applicability of other laws requiring security or regulating loans and investments.



Section 86.705 - Definitions for ORS 86.705 to 86.815.

(1) "Affordable housing covenant" has the meaning given that term in ORS 456.270.

(2) "Beneficiary" means a person named or otherwise designated in a trust deed as the person for whose benefit a trust deed is given, or the person’s successor in interest, and who is not the trustee unless the beneficiary is qualified to be a trustee under ORS 86.713 (1)(b)(D).

(3) "Eligible covenant holder" has the meaning given that term in ORS 456.270.

(4) "Grantor" means the person that conveys an interest in real property by a trust deed as security for the performance of an obligation.

(5) "Law practice" means a professional corporation, partnership, limited liability partnership, limited liability company or sole proprietorship that is engaged in the practice of law in this state.

(6) "Residential trust deed" means a trust deed on property upon which are situated four or fewer residential units, one of which the grantor, the grantor’s spouse or the grantor’s minor or dependent child occupies as a principal residence at the time the trust deed is recorded or, in the case of a purchase money loan, one of which is intended to be the principal residence of the grantor, the grantor’s spouse or the grantor’s minor or dependent child after the trust deed is recorded.

(7) "Residential unit" means an improvement designed for residential use.

(8) "Trust deed" means a deed executed in conformity with ORS 86.705 to 86.815 that conveys an interest in real property to a trustee in trust to secure the performance of an obligation the grantor or other person named in the deed owes to a beneficiary.

(9) "Trustee" means a person, other than the beneficiary, to whom a trust deed conveys an interest in real property, or the person’s successor in interest, or an employee of the beneficiary, if the employee is qualified to be a trustee under ORS 86.713.

[1959 c.625 §1; 1961 c.616 §1; 1975 c.618 §1; 1983 c.719 §1; 1985 c.817 §1; 1989 c.190 §1; 2011 c.712 §1; 2012 c.112 §5; 2013 c.125 §1; 2013 c.465 §4; 2013 c.625 §3]



Section 86.707 - Additional definitions for ORS 86.726, 86.729, 86.732, 86.736, 86.741, 86.744 and 86.748.

(1) "Facilitator" means a person that a service provider selects to conduct a resolution conference.

(2) "Foreclosure avoidance measure" means an agreement between a beneficiary and a grantor that uses one or more of the following methods to modify an obligation that is secured by a residential trust deed:

(a) The beneficiary defers or forbears from collecting one or more payments due on the obligation.

(b) The beneficiary modifies, temporarily or permanently, the payment terms or other terms of the obligation.

(c) The beneficiary accepts a deed in lieu of foreclosure from the grantor.

(d) The grantor conducts a short sale.

(e) The beneficiary provides the grantor with other assistance that enables the grantor to avoid a foreclosure.

(3) "Housing counselor" means a counselor employed by a nonprofit housing counseling agency that the Housing and Community Services Department or a successor state agency approves.

(4) "Resolution conference" means a meeting at which a grantor and a beneficiary attempt to negotiate and agree upon a foreclosure avoidance measure.

(5) "Service provider" means a person that the Attorney General appoints under ORS 86.741 to coordinate a program to implement the provisions of ORS 86.726, 86.729, 86.732 and 86.736.

[2012 c.112 §2; 2013 c.304 §7]



Section 86.710 - Trust deeds authorized to secure performance of obligation; methods of foreclosure after breach.

[1959 c.625 §2; 1961 c.616 §2; 1965 c.457 §1; 1975 c.618 §2; 1979 c.879 §1; 1983 c.719 §2; 1987 c.480 §1]



Section 86.713 - Qualifications of trustee; certificate of authority to transact business; law practice serving as trustee; appointment of successor trustee; trustee’s duties.

(a) Is not required to comply with the provisions of ORS chapters 707 and 709.

(b) Must be:

(A) An attorney who is an active member of the Oregon State Bar or a law practice that includes an attorney who is an active member of the Oregon State Bar;

(B) A financial institution or trust company, as defined in ORS 706.008, that is authorized to do business under the laws of Oregon or the United States;

(C) A title insurance company or a subsidiary, affiliate, insurance producer or branch of the title insurance company that is authorized to insure title to real property in this state;

(D) The United States or any agency of the United States; or

(E) An escrow agent that is licensed under ORS 696.505 to 696.590.

(c) Shall obtain from the Secretary of State a certificate of authority to transact business in this state as a foreign business entity, if the trustee is a person described in paragraph (b)(B) or (C) of this subsection, unless the trustee has registered with or obtained a certificate of authority from the Director of the Department of Consumer and Business Services.

(2) A law practice that, or an attorney who, is a trustee under subsection (1)(b)(A) of this section may represent the beneficiary in addition to performing the duties of trustee.

(3) At any time after a trust deed is executed, the beneficiary may appoint in writing another qualified trustee. If the appointment of the successor trustee is recorded in the mortgage records of the county or counties in which the trust deed is recorded, the successor trustee has the powers of the original trustee.

(4) A trustee or successor trustee is a necessary and proper party to any proceeding to determine the validity of a trust deed, or to enjoin any private or judicial proceeding to foreclose a trust deed, but a trustee or successor trustee is not a necessary or proper party to any proceeding to determine title to the property subject to the trust deed, or to any proceeding to impose, enforce or foreclose any other lien on the subject property.

(5) The provisions of ORS 86.705 to 86.815 do not impose a duty on the trustee or successor trustee to notify any person of any proceeding with respect to the person, except a proceeding that the trustee or successor trustee initiates.

(6) A trustee or the attorney for the trustee or any agent that the trustee or the attorney designates may announce and accept a bid from the beneficiary whether or not the beneficiary is present at the sale.

(7) The trustee or successor trustee does not have a fiduciary duty or fiduciary obligation to the grantor or other persons that have an interest in the property subject to the trust deed. The trustee or successor trustee is not relieved of the duty to reconvey the property that is subject to the trust deed to the grantor when the beneficiary requests a reconveyance.

(8) If a law practice is the trustee under subsection (1)(b)(A) of this section, an attorney who is an active member of the Oregon State Bar and is a shareholder, partner, member or employee of the law practice shall sign on the trustee’s behalf any document that is permitted or required to be signed under ORS 86.705 to 86.815. The attorney who signs the document shall make evident in the document the attorney’s name and Oregon State Bar number and shall state in the document that the trustee has authorized the attorney to sign the document on the trustee’s behalf.

(9) If an attorney is the trustee under subsection (1)(b)(A) of this section, another attorney who is an active member of the Oregon State Bar and is a shareholder, partner, member or employee of the law practice in which the attorney practices law may sign on the trustee’s behalf any document that is permitted or required to be signed under ORS 86.705 to 86.815. The attorney who signs the document shall make evident in the document the attorney’s name and Oregon State Bar number and shall state in the document that the trustee has authorized the attorney to sign the document on the trustee’s behalf.

[Formerly 86.790]



Section 86.715 - Trust deed deemed to be mortgage on real property; applicability of mortgage laws.

[1959 c.625 §21]



Section 86.720 - Reconveyance upon performance; liability for failure to reconvey; release of trust deed.

(2) If a full reconveyance of a trust deed has not been executed and recorded pursuant to the provisions of subsection (1) of this section within 60 calendar days of the date the obligation secured by the trust deed was fully satisfied, then:

(a) If the obligation was satisfied by a title insurance company or insurance producer or by payment through an escrow transacted by a title insurance company or insurance producer, upon the written request of the grantor or the grantor’s successor in interest, the tender of reasonable charges and the compliance with the notice requirements of subsection (3) of this section, the title insurance company or insurance producer shall prepare, execute and record a release of trust deed.

(b) Upon compliance with the notice requirements of subsection (3) of this section, any title insurance company or insurance producer may prepare, execute and record a release of trust deed.

(3) Prior to the issuance and recording of a release pursuant to this section, the title insurance company or insurance producer shall give notice of the intention to record a release of trust deed to the beneficiary of record and, if different, the party to whom the full satisfaction payment was made. The notice shall:

(a) Provide that the parties to whom the notice is sent shall have a period of 30 days from the date of mailing to send to the title insurance company or insurance producer their written objections to the execution and recording of the release of trust deed;

(b) Be sent by first class mail with postage prepaid, addressed to the named interested parties at their last-known addresses; and

(c) Identify the trust deed by the name of the original grantor and any successor in interest on whose behalf payment was made and by the recording reference.

(4) The release of trust deed shall recite on the first page that it has been executed and recorded pursuant to the provisions of this section. The release shall be properly acknowledged and shall set forth:

(a) The name of the beneficiary to whom the payment was made;

(b) The name of the original grantor of the trust deed and any successor in interest on whose behalf payment was made;

(c) The recording reference to the trust deed that is to be released;

(d) A recital that the obligation secured by the trust deed has been paid in full;

(e) The date and amount of payment;

(f) The date of mailing of notice required by this section; and

(g) A recital that no written objections were received by the title insurance company or insurance producer.

(5) The release of trust deed executed pursuant to this section shall be entitled to recordation and, when recorded, shall be deemed to be the equivalent of a reconveyance of a trust deed.

(6) The title insurance company or insurance producer shall not record or cause to be recorded a release of trust deed when any of the following circumstances exist:

(a) The 30-day period following notice given under this section has not expired; or

(b) Written objection to such recordation has been received by the title insurance company or insurance producer from any of the parties to whom notice was sent.

(7) The trustee, title insurance company or insurance producer may charge a reasonable fee for all services involved in the preparation, execution, recordation and compliance with this section, to effect the release of trust deed.

(8) Subsection (2) of this section does not excuse the beneficiary or trustee from compliance with subsection (1) of this section.

(9) In addition to any other remedy provided by law, a title insurance company or insurance producer preparing, executing or recording a release of trust deed shall be liable to any party for damages that the party sustains by reason of the negligence or willful misconduct of the title insurance company or insurance producer in connection with the issuance, execution or recording of the release pursuant to this section. Except as provided in subsection (10) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(10) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (9) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

(11) As used in this section, "insurance producer" means an authorized issuer of title insurance policies of a title insurance company who is licensed as an insurance producer for that purpose pursuant to ORS chapter 744.

(12) Subsections (2) to (11) of this section shall be applicable only to full reconveyances of the property described in the trust deed and not to reconveyances of parts or portions of the property.

(13) Subsections (1) to (12) of this section are applicable to all trust deeds, whether executed before, on or after November 4, 1993.

(14) A title insurance company or agent is not required to prepare, execute and record a release of trust deed under subsections (2) to (12) of this section if the obligation secured by the trust deed was satisfied prior to November 4, 1993.

[1959 c.625 §18; 1993 c.648 §2; 1995 c.696 §15; 2001 c.254 §1; 2003 c.364 §49]



Section 86.722 - Correction of error concerning status or effect of trust deed; rights of bona fide purchaser.

______________________________________________________________________________

CORRECTION OF ERROR(S)

IN THE DEED AND MORTGAGE

RECORDS RELATING TO

A TRUST DEED

This instrument is recorded to provide notice of an error relating to:

Original Deed of Trust

County clerk instrument record #:

Grantor (name):

Trustee (name):

Beneficiary (name):

Assignee(s), if any (name(s)):

The error to be corrected is (check one):

[ ] Erroneous reconveyance

of trust deed

Date of recording:

County clerk instrument record #:

[ ] Erroneous recording of

Trustee’s Deed

Date of recording:

County clerk instrument record #:

The result of this error correction is (check one): [ ] The original trust deed is hereby reinstated; or [ ] The Trustee’s Deed is hereby set aside as though the erroneous instrument had not been recorded.

Date _____

Name (printed) _________

Signature _________

STATE OF OREGON )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of________, 2___, by________.

____________

Notary Public for Oregon

My commission expires: ______

STATE OF OREGON )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of________, 2___, by ________ and by ______ of________, a corporation on behalf of the corporation.

Notary Public for Oregon

My commission expires: ______

______________________________________________________________________________

(2) Reinstatement of a trust deed based on the correction of an error under this section does not affect the rights of a bona fide purchaser for value or of a bona fide purchaser for value holding a security interest in the real property if the purchaser acquired an interest after the erroneous trust deed reconveyance or trustee’s deed was recorded and before the error was corrected.

[2009 c.628 §3]



Section 86.725



Section 86.726 - Resolution conference for foreclosure; exemptions; procedure to request conference; fee.

(b)(A) The requirement to request or participate in a resolution conference with a grantor in accordance with subsection (2) or (3) of this section does not apply to a beneficiary if the beneficiary submits to the Attorney General a sworn affidavit that states that during the preceding calendar year the beneficiary did not commence or cause an affiliate, subsidiary or agent of the beneficiary to commence more than 175 actions to foreclose a residential trust deed by advertisement and sale under ORS 86.752 or by suit under ORS 88.010. A beneficiary that is a trustee shall include as part of the total number of foreclosure actions that the beneficiary commenced in the previous calendar year all foreclosure actions that the beneficiary commenced under ORS 86.752 or 88.010 in the beneficiary’s capacity as a trustee. A beneficiary that intends to claim an exemption under this subparagraph shall submit the affidavit in a form and with the contents the Attorney General specifies by rule either:

(i) Not later than January 31 in any calendar year in which the beneficiary intends to claim the exemption for the remainder of the calendar year; or

(ii) At the time the beneficiary files a notice of default under ORS 86.752 or brings suit under ORS 88.010.

(B) An exemption under subparagraph (A) of this paragraph expires at the end of the calendar year in which the beneficiary claims the exemption.

(c) Except as provided in subsection (5) of this section, a beneficiary that claims an exemption under this subsection is not exempt from the requirements set forth in ORS 86.748.

(2) The beneficiary shall request a resolution conference through the service provider. The beneficiary shall submit the request to the service provider electronically, by facsimile or by mail and shall submit a processing fee in an amount and in a manner that the Attorney General specifies by rule. The service provider shall pay to the Attorney General, for deposit into the Foreclosure Avoidance Fund established under ORS 86.744, moneys the service provider receives from the beneficiary under this subsection. The beneficiary’s request under this subsection must identify the residential trust deed that the beneficiary intends to foreclose and list the name, title, address, telephone number and other available contact information for:

(a) The beneficiary;

(b) Any agent of the beneficiary that will attend the resolution conference;

(c) Any person other than a person identified in paragraph (a) or (b) of this subsection that will receive, on the beneficiary’s behalf, notices or other communications related to the resolution conference; and

(d) The grantor.

(3)(a) If a beneficiary does not request a resolution conference under subsection (1) of this section, a grantor may request a resolution conference with the beneficiary if:

(A) The beneficiary or the trustee has not filed a notice of default under ORS 86.752 or the beneficiary has not commenced a suit under ORS 88.010; and

(B) The grantor first obtains from a housing counselor a certification in writing that the grantor is more than 30 days in default on the obligation that the residential trust deed secures or, if the grantor is not in default, that the grantor has a financial hardship that the housing counselor believes may qualify the grantor for a foreclosure avoidance measure.

(b) A grantor shall request a resolution conference through the service provider. The grantor shall submit the request to the service provider electronically, by facsimile or by mail and shall enclose with the request the written certification the housing counselor provides under paragraph (a)(B) of this subsection. The Attorney General by rule shall specify the information that the request must include.

(c) A beneficiary that receives a notice from a service provider after the service provider receives a request from a grantor under paragraph (b) of this subsection is subject to the requirements set forth in this section and ORS 86.729, 86.732, 86.736 and 86.748.

(d) This subsection does not apply to a beneficiary that has submitted an affidavit and is exempt under subsection (1)(b) of this section.

(4) A beneficiary that submitted an affidavit in accordance with subsection (1)(b) of this section may, without waiving the exemption the beneficiary claimed in the affidavit, request a resolution conference with a grantor. The beneficiary shall submit a request under this subsection in accordance with the requirements set forth in subsection (2) of this section, except that submitting the request does not require a processing fee.

(5) The requirement to request or participate in a resolution conference with a grantor in accordance with subsection (2) or (3) of this section does not apply to the Department of Veterans’ Affairs in its capacity as a beneficiary of loans made under ORS 407.125.

[2013 c.304 §2; 2015 c.382 §1]



Section 86.729 - Scheduling and notice for resolution conference; information required; fees; postponement, rescheduling and cancellation; liability of facilitator.

(b) A notice under this subsection must:

(A) Specify a range of dates within which and a location at which the resolution conference will occur;

(B) State that the beneficiary and the grantor each must pay the facilitator’s fees for the resolution conference;

(C) List and describe the documents that the beneficiary and the grantor must submit to the service provider;

(D) State that the grantor must consult a housing counselor before attending the resolution conference unless the grantor notifies the service provider that the grantor could not obtain an appointment with a housing counselor before the date of the resolution conference;

(E) State that the grantor may have an attorney or housing counselor present to represent the grantor at the resolution conference, and that the attorney or housing counselor must attend the resolution conference in person unless there are compelling circumstances that prevent attendance in person; and

(F) Include any other information the Attorney General requires by rule.

(2) Within 25 days after the date on which the service provider sends a notice under subsection (1) of this section:

(a) The grantor shall pay a fee to the service provider in an amount and in a manner that the Attorney General specifies by rule. The grantor’s fee may not exceed $200. Within five days after receiving the fee from the grantor, the service provider shall send a written notice to the grantor and the beneficiary that specifies the date, time and location of the resolution conference.

(b) The service provider shall pay to the Attorney General, for deposit into the Foreclosure Avoidance Fund established under ORS 86.744, moneys the service provider receives from the grantor under paragraph (a) of this subsection.

(c) The grantor shall submit to the service provider:

(A) Information about the grantor’s income, expenses, debts and other obligations;

(B) A description of the grantor’s financial hardship, if any;

(C) Documents that verify the grantor’s income; and

(D) Any other information the Attorney General requires by rule.

(3) The grantor shall consult a housing counselor before attending the resolution conference unless the grantor cannot obtain an appointment with a housing counselor before the date of the resolution conference.

(4) Within 25 days after the service provider makes the information the grantor submitted under subsection (2) of this section available to the beneficiary, the beneficiary shall:

(a) Pay a fee to the service provider in an amount that is not more than $600 and in a manner that the Attorney General specifies by rule. The service provider shall pay to the Attorney General, for deposit into the Foreclosure Avoidance Fund established under ORS 86.744, moneys the service provider receives from the beneficiary under this paragraph.

(b) Submit to the service provider:

(A) Copies of:

(i) The residential trust deed; and

(ii) The promissory note that is evidence of the obligation that the residential trust deed secures and that the beneficiary or beneficiary’s agent certifies is a true copy;

(B) The name and address of the person that owns the obligation that is secured by the residential trust deed;

(C) A record of the grantor’s payment history for the longer of the preceding 12 months or since the beneficiary last deemed the grantor current on the obligation;

(D) An itemized statement that shows:

(i) The amount the grantor owes on the obligation, itemized to reflect the principal, interest, fees, charges and any other amounts included within the obligation; and

(ii) The amount the grantor must pay to cure the grantor’s default;

(E) A document that identifies:

(i) The input values for each net present value model that the beneficiary or the beneficiary’s agent uses; and

(ii) The output values that each net present value model produces;

(F) The appraisal or price opinion the beneficiary relied on most recently to determine the value of the property that is the subject of the residential trust deed;

(G) The portion of any pooling agreement, servicing agreement or other agreement that the beneficiary cites as a limitation or prohibition on modifying the terms of the obligation, together with a statement that describes the extent to which the beneficiary sought to have the limitation or prohibition waived;

(H) A description of any additional documents the beneficiary requires to evaluate the grantor’s eligibility for a foreclosure avoidance measure; and

(I) Any other information the Attorney General requires by rule.

(5)(a) The service provider may postpone or reschedule a resolution conference that the service provider scheduled under subsection (1) of this section if:

(A) The beneficiary and the grantor agree to a new date;

(B) The beneficiary or the grantor requests a new date in writing that is not more than 30 days after the original date scheduled for the resolution conference and can show good cause for the request; or

(C) The beneficiary does not pay the fee required under subsection (4)(a) of this section by the date the fee is due. The service provider may wait until the beneficiary has paid the fee before rescheduling the resolution conference.

(b) The service provider shall cancel a resolution conference that the service provider scheduled under subsection (1) of this section if the grantor does not pay the fee required under subsection (2)(a) of this section by the date the fee is due.

(6)(a) A resolution conference conducted in accordance with this section and ORS 86.726, 86.732 and 86.736 is not subject to ORS chapter 36 and does not preclude mediation that a court or another provision of law requires.

(b) A facilitator is not subject to a subpoena and cannot be compelled to testify in any proceeding that is related to a resolution conference, other than a proceeding against a facilitator for an act or omission for which the facilitator may be liable under paragraph (c) of this subsection.

(c) A facilitator is not civilly liable for any act or omission done or made while engaged in efforts to assist or facilitate a resolution conference unless the facilitator acted or made an omission in bad faith, with malicious intent or in an manner that exhibited a willful or wanton disregard of the rights, safety or property of another person.

(d) The limitations on liability provided by this subsection apply to the officers, directors, employees and agents of the service provider and any dispute resolution program engaged in facilitating resolution conferences.

(e) Information that a beneficiary or grantor submits under this section is not subject to ORS 192.410 to 192.505.

[2013 c.304 §3]



Section 86.730



Section 86.732 - Attendance at resolution conference; authority of beneficiary’s agent; representation of grantor; terms of foreclosure avoidance measure; report.

(b)(A) A beneficiary may send an agent to the resolution conference if the agent attends the resolution conference in person and has complete authority to negotiate on the beneficiary’s behalf and commit the beneficiary to a foreclosure avoidance measure or, if the agent who attends the resolution conference in person does not have complete authority, the beneficiary also requires the participation, by remote communication, of a person who does have complete authority to negotiate on the beneficiary’s behalf and commit the beneficiary to a foreclosure avoidance measure.

(B) A grantor may have an attorney or a housing counselor, or both, present to represent the grantor at the resolution conference, but the grantor, or any individual that a court appoints to act on the grantor’s behalf, must attend the resolution conference in person unless there are compelling circumstances that prevent attendance in person.

(2) If the beneficiary agrees to a foreclosure avoidance measure with the grantor, the beneficiary and the grantor shall sign a written document that sets forth the terms of the foreclosure avoidance measure.

(3) A facilitator may suspend or postpone a resolution conference after the resolution conference has begun:

(a) One time only on the facilitator’s initiative or in response to a request for a suspension or postponement from the beneficiary or the grantor;

(b) After a suspension or postponement under paragraph (a) of this subsection only if the beneficiary and the grantor agree to the additional suspension or postponement; or

(c) If the beneficiary or the grantor needs additional time to write or sign a document that sets forth the terms of a foreclosure avoidance measure.

(4) After the resolution conference concludes, the facilitator shall submit to the service provider a written report that:

(a) Lists the date or dates on which the resolution conference occurred;

(b) Lists the name, title, address, telephone number and other available contact information for each person that participated in the resolution conference, noting whether the person attended the resolution conference in person or participated by remote communication;

(c) States whether the beneficiary or the agent of the beneficiary who attended the resolution conference had complete authority to negotiate and commit to a foreclosure avoidance measure;

(d) Summarizes the terms of the foreclosure avoidance measure to which the beneficiary and the grantor agreed or notes that the beneficiary and the grantor did not agree to a foreclosure avoidance measure; and

(e) Provides any other information the Attorney General requires by rule.

[2013 c.304 §4]



Section 86.735



Section 86.736 - Certificate of compliance; expiration.

(A) Complied with ORS 86.726, 86.729 and 86.732;

(B) Submitted the materials required under ORS 86.729 (4) to the service provider;

(C) Appeared in person at, or sent an agent in person to, the resolution conference with complete authority to negotiate on the beneficiary’s behalf and commit the beneficiary to a foreclosure avoidance measure or, if the beneficiary or agent did not have complete authority, required the participation by remote communication of a person with complete authority to negotiate on the beneficiary’s behalf and commit the beneficiary to a foreclosure avoidance measure; and

(D) Signed a document that sets forth the terms of any foreclosure avoidance measure to which the beneficiary and the grantor agreed.

(b) A certificate of compliance expires one year after the date on which the service provider issues the certificate of compliance under paragraph (a) of this subsection.

(c) The service provider shall notify a beneficiary that failed to meet a requirement to which the beneficiary was subject under ORS 86.726, 86.729 or 86.732 that the service provider will not issue a certificate of compliance, explaining in the notice why the service provider will not issue the certificate of compliance. The service provider shall provide a copy of the notice under this paragraph to the grantor and to the Attorney General.

(2) Notwithstanding the requirements set forth in subsection (1) of this section, if a service provider cancels a resolution conference under ORS 86.729 (5)(b), the service provider shall issue a certificate of compliance to the beneficiary within five days after canceling the resolution conference.

[2013 c.304 §5]



Section 86.737



Section 86.739



Section 86.740



Section 86.741 - Attorney General duties and powers; payments; rules.

(a) Appoint and enter into an agreement with a service provider to coordinate and manage a program to implement the provisions of ORS 86.726, 86.729, 86.732 and 86.736.

(b) Enter into an agreement for information technology goods or services.

(c) Receive affidavits submitted under ORS 86.726 (1)(b) and copies of notices sent under ORS 86.748 (1).

(d) Specify the amount a beneficiary must pay to the service provider under ORS 86.726 (2) and 86.729 (4)(a) and the amount that the grantor must pay to the service provider under ORS 86.729 (2)(a).

(e) Prescribe qualifications, training and experience requirements for facilitators that conduct or assist resolution conferences.

(f) Specify procedures and guidelines for conducting a resolution conference.

(g) Adopt additional rules to implement ORS 86.726, 86.729, 86.732, 86.736, 86.744 and 86.748.

(2) The Attorney General shall pay for the service provider’s services and for information technology goods and services from the Foreclosure Avoidance Fund established under ORS 86.744. The Attorney General is not subject to ORS chapter 279A, 279B or 279C in appointing a service provider or entering into an agreement under subsection (1)(a) or (b) of this section.

(3) In addition to and not in lieu of any other penalty provided by law, violation of ORS 86.726 (1)(a) or (2), 86.729 (4) or 86.732 (1) or (2) by a beneficiary is an unlawful practice under ORS 646.607 that is subject to enforcement under ORS 646.632.

[2013 c.304 §6]



Section 86.742



Section 86.744 - Foreclosure Avoidance Fund.

(2) The Attorney General may receive moneys for the purposes set forth in subsection (1) of this section from any public or private source.

[2012 c.112 §4; 2013 c.304 §8]



Section 86.745



Section 86.748 - Determination of ineligibility for foreclosure avoidance measure; notice; recording; penalty.

(b) The notice described in paragraph (a) of this subsection must in plain language explain the basis for the beneficiary’s determination. The notice and any information in the notice are not subject to disclosure under ORS 192.410 to 192.505.

(c) This subsection does not impose an affirmative duty on the beneficiary to determine if a grantor is eligible for a foreclosure avoidance measure.

(2) At least five days before the trustee sells the property that is subject to foreclosure, the beneficiary shall record in the mortgage records in the county or in one of the counties in which the property is located an affidavit that states that the beneficiary has complied with the requirements set forth in subsection (1) of this section.

(3)(a) A beneficiary that fails to substantially comply with subsection (1)(b) of this section, or otherwise fails to comply with subsection (1)(a) or (2) of this section, is liable to the grantor in the amount of $500 plus the amount of the grantor’s actual damages for each failure.

(b) A grantor may bring an action against a beneficiary in a circuit court of this state to recover the amounts described in paragraph (a) of this subsection. The grantor shall commence the action within one year after the date on which the beneficiary should have complied, but did not comply, with the provisions of this section.

(c) Notwithstanding an agreement to the contrary, a court may award reasonable attorney fees, costs and disbursements to a grantor that obtains a final judgment in the grantor’s favor.

[2012 c.112 §4a; 2013 c.304 §9]



Section 86.750



Section 86.752 - Foreclosure by advertisement and sale.

(1) The trust deed, any assignments of the trust deed by the trustee or the beneficiary and any appointment of a successor trustee are recorded in the mortgage records in the counties in which the property described in the deed is situated;

(2) There is a default by the grantor or other person that owes an obligation, the performance of which is secured by the trust deed, or by the grantor’s or other person’s successors in interest with respect to a provision in the deed that authorizes sale in the event of default of the provision;

(3) The trustee or beneficiary has filed for record in the county clerk’s office in each county where the trust property, or some part of the trust property, is situated, a notice of default containing the information required by ORS 86.771 and containing the trustee’s or beneficiary’s election to sell the property to satisfy the obligation;

(4) The beneficiary has filed for recording in the official records of the county or counties in which the property that is subject to the residential trust deed is located:

(a) A certificate of compliance that a service provider issued to the beneficiary under ORS 86.736 that is valid and unexpired at the time the notice of default is recorded; or

(b) A copy of the affidavit with which the beneficiary claimed, under ORS 86.726 (1)(b), an exemption that has not expired;

(5) The beneficiary has complied with the provisions of ORS 86.748;

(6) The grantor has not complied with the terms of any foreclosure avoidance measure upon which the beneficiary and the grantor have agreed; and

(7) An action has not been commenced to recover the debt or any part of the debt then remaining secured by the trust deed, or, if an action has been commenced, the action has been dismissed, except that:

(a) Subject to ORS 86.010 and the procedural requirements of ORCP 79 and 80, an action may be commenced to appoint a receiver or to obtain a temporary restraining order during foreclosure of a trust deed by advertisement and sale, except that a receiver may not be appointed with respect to a single-family residence that the grantor, the grantor’s spouse or the grantor’s minor or dependent child occupies as a principal residence.

(b) An action may be commenced to foreclose, judicially or nonjudicially, the same trust deed as to any other property covered by the trust deed, or any other trust deeds, mortgages, security agreements or other consensual or nonconsensual security interests or liens that secure repayment of the debt.

[Formerly 86.735]



Section 86.753



Section 86.755



Section 86.756 - Notice to grantor; requirements; additional forms; rules.

______________________________________________________________________________

NOTICE:

YOU ARE IN DANGER OF LOSING

YOUR PROPERTY IF YOU DO NOT

TAKE ACTION IMMEDIATELY

This notice is about your mortgage loan on your property at _________ (address).

Your lender has decided to sell this property because the money due on your mortgage loan has not been paid on time or because you have failed to fulfill some other obligation to your lender. This is sometimes called "foreclosure."

The amount you would have had to pay as of _____ (date) to bring your mortgage loan current was $_____. The amount you must now pay to bring your loan current may have increased since that date.

By law, your lender has to provide you with details about the amount you owe, if you ask. You may call _________ (telephone number) to find out the exact amount you must pay to bring your mortgage loan current and to get other details about the amount you owe. You may also get these details by sending a request by certified mail to:_________.

THIS IS WHEN AND WHERE

YOUR PROPERTY WILL BE SOLD

IF YOU DO NOT TAKE ACTION:

Date and time:_________, 2_____ at _________

Place: _________

THIS IS WHAT YOU CAN DO

TO STOP THE SALE:

1. You can pay the amount past due or correct any other default, up to five days before the sale.

2. You can refinance or otherwise pay off the loan in full anytime before the sale.

3. You can call _________ (name) at _________ (telephone number) to find out if your lender is willing to give you more time or change the terms of your loan.

4. You can sell your home, provided the sale price is enough to pay what you owe.

There are government agencies and nonprofit organizations that can give you information about foreclosure and help you decide what to do. For the name and telephone number of an organization near you, please call the statewide telephone contact number at_________. You may also wish to talk to a lawyer. If you need help finding a lawyer, you may call the Oregon State Bar’s Lawyer Referral Service at _________ or toll-free in Oregon at _________ or you may visit its website at:_________. Legal assistance may be available if you have a low income and meet federal poverty guidelines. For more information and a directory of legal aid programs, go to_________.

WARNING: You may get offers from people who tell you they can help you keep your property. You should be careful about those offers. Make sure you understand any papers you are asked to sign. If you have any questions, talk to a lawyer or one of the organizations mentioned above before signing.

DATED:_____, 2_____

Trustee name: _________(print)

Trustee signature: _________

Trustee telephone number: _________

______________________________________________________________________________

(2) The Department of Consumer and Business Services may adopt rules prescribing the format, font size and other physical characteristics of the notice form set forth in subsection (1) of this section. The department shall adopt rules specifying the resource telephone contact numbers and website addresses the sender is to insert in completing the notice.

(3) When filling blanks in the notice form set forth in subsection (1) of this section, the sender of the notice shall include, stated in plain language:

(a) The amount of payment that was needed to bring the mortgage loan current as of the date stated in the notice; and

(b) One or more telephone numbers consisting of:

(A) A telephone number that will allow the grantor access during regular business hours to details regarding the grantor’s loan delinquency and repayment information; and

(B) A telephone number that will allow the grantor access during regular business hours to person-to-person consultation with an individual authorized by the beneficiary to discuss the grantor’s payment and loan term negotiation and modification options.

(4) Telephone numbers described in subsection (3) of this section must be toll-free numbers unless the beneficiary:

(a) Made the loan with the beneficiary’s own money;

(b) Made the loan for the beneficiary’s own investment; and

(c) Is not in the business of making loans secured by an interest in real estate.

(5) If the sender giving notice under subsection (1) of this section has actual knowledge that the grantor is not the occupant of the residential real property, the sender shall also give notice to the occupant of the property by both first class and certified mail with return receipt requested.

[Formerly 86.737]



Section 86.757



Section 86.759



Section 86.760



Section 86.761 - Failure to give notice to grantor; remedy.

(a) The notice required by ORS 86.756 is not sent to the grantor;

(b) The grantor does not actually receive a copy of the notice at least 25 days before the date on which the trustee conducts the sale; and

(c) The grantor informs the trustee, the purchaser, the beneficiary or any loan servicer in writing not later than 60 days after the purchaser takes possession of the property upon which a trust deed was foreclosed that the grantor did not receive the notice and did not have actual notice of the sale.

(2) The purchaser at the trustee’s sale, or the purchaser’s heirs, assigns or transferees, shall have the same rights possessed by a purchaser at a sheriff’s sale following a judicial foreclosure.

[Formerly 86.739]



Section 86.764 - Notice of sale for certain persons.

(2) The notice described in subsection (1) of this section must be served or mailed to the last-known address of the following persons or the legal representatives of the persons, if any:

(a) The grantor in the trust deed.

(b) Any successor in interest to the grantor whose interest appears of record, or of whose interest the trustee or the beneficiary has actual notice.

(c) Any person, including the Department of Revenue or another state agency, that has a lien or interest subsequent to the trust deed if the lien or interest appears of record or the beneficiary has actual notice of the lien or interest.

(d) A person that requests notice as provided in ORS 86.806.

(3) A notice served by mail under subsection (1) of this section is effective when the notice is mailed.

(4)(a) The disability, insanity or death of a person to whom the notice required under this section must be given does not delay or impair in any way the trustee’s right under a trust deed to foreclose under the deed. If the disability, insanity or death occurs before the notice of default is recorded, the notice required under this section must be given instead to the guardian, the conservator of the estate of the person or the administrator or personal representative of the person in the manner and by the time set forth in this section.

(b) If the disability, insanity or death of a person to whom the notice required under this section must be given occurs on or after the notice of default is recorded, the trustee shall, if and when the trustee has knowledge of the disability, insanity or death, promptly give the guardian, the conservator of the estate or the administrator or personal representative the required notice by sending the notice by first class and certified mail with return receipt requested to the last-known address of the guardian, conservator or administrator or personal representative.

(c) If there is no administrator or personal representative of the estate of the person to whom the notice required under this section must be given, the notice may be given instead to the heirs at law or devisees of the deceased person in the manner and by the time set forth in this section.

(5) If the owner of real property subject to foreclosure dies and the real property is also subject to a transfer on death deed, as provided by ORS 93.948 to 93.979, the notice required under this section must be given to the beneficiary designated under the transfer on death deed.

[Formerly 86.740]



Section 86.765



Section 86.767 - Failure to give notice of sale; action by omitted person; defense; pleading and proving knowledge of sale; attorney fees; exclusive remedy.

(2) The omitted person may also commence an action against the trustee in the circuit court in the county where the real property is located. In an action against the trustee, the omitted person is entitled to damages if the omitted person proves that:

(a) The trustee did not give notice of the sale to the omitted person in the manner required by ORS 86.764 (2)(c) and 86.774;

(b) A search of the record under the name of the grantor as the grantor’s name appears on the trust deed, or as the name of the grantor’s successor in interest appears, would have revealed the omitted person’s interest;

(c) The omitted person could and would have cured the default under ORS 86.778; and

(d) The omitted person sustained actual damages as a result of the person’s loss of the opportunity to cure the default under ORS 86.778 (1).

(3) In an action against the trustee under subsection (2) of this section, a defendant or third party defendant may move for dismissal on the ground that the omitted person would not or could not have cured the default and reinstated the trust deed if the omitted person had received the notice required by ORS 86.764 (2)(c). The court shall hold a hearing on the motion before a hearing on a motion for summary judgment, and before trying the action. The court shall deny the motion only if the omitted person produces affidavits or other evidence sufficient for a reasonable jury to find, applying a standard of clear and convincing evidence, that the omitted person had the financial ability to cure the default under ORS 86.778 before the date of the trustee’s sale, and that the omitted person would have done so had the omitted person received the notice required by ORS 86.764 (2)(c). If the court grants the motion to dismiss, the court shall award attorney fees under subsection (5) of this section.

(4) In an action against the trustee or another party under this section the omitted person shall plead that the omitted person did not have actual knowledge of the sale at least 25 days prior to the date the trustee conducted the sale, but thereafter the defendant has the burden of proving that the omitted person did have notice.

(5) In an action brought under this section, the applicable court may, upon entering judgment, allow to the prevailing party as a part of the costs a reasonable amount for attorney fees at trial and on appeal.

(6) The remedies described in subsections (1) to (5) of this section are the sole remedies available to a person entitled to notice of foreclosure by advertisement and sale under ORS 86.764 (2)(c), who failed to receive notice. The person’s failure to redeem or to commence an action against the trustee within five years of the date of a trustee’s sale under ORS 86.782 bars any action under this section or any other applicable law.

[Formerly 86.742]



Section 86.770



Section 86.771 - Contents of notice of sale; additional notices; contents and requirements.

(1) List the names of the grantor, trustee and beneficiary in the trust deed, and the mailing address of the trustee.

(2) Describe the property the trust deed covers.

(3) Identify the book and page of the mortgage records that record the trust deed.

(4) State the default for which the foreclosure is made.

(5) State the sum owing on the obligation that the trust deed secures.

(6) State that the property will be sold to satisfy the obligation.

(7) Set forth the date, time and place of the sale.

(8) State that the right exists under ORS 86.778 to have the proceeding dismissed and the trust deed reinstated by paying the entire amount then due, together with costs, trustee’s fees and attorney fees, and by curing any other default complained of in the notice of default, at any time that is not later than five days before the date last set for the sale.

(9) Include language that reads substantially as follows:

______________________________________________________________________________

Without limiting the trustee’s disclaimer of representations or warranties, Oregon law requires the trustee to state in this notice that some residential property sold at a trustee’s sale may have been used in manufacturing methamphetamines, the chemical components of which are known to be toxic. Prospective purchasers of residential property should be aware of this potential danger before deciding to place a bid for this property at the trustee’s sale.

______________________________________________________________________________

(10) If the property includes one or more dwelling units that are subject to ORS chapter 90, include a notice addressed clearly to any individual who occupies the property and who is or might be a residential tenant. The notice required under this subsection must:

(a) Include contact information for the Oregon State Bar and a person or organization that provides legal help to individuals at no charge to the individual;

(b) Include information concerning the right the individual has to notice under ORS 86.782 (6)(c);

(c) Be set apart from other text in the notice of sale; and

(d) Be in substantially the following form:

______________________________________________________________________________

NOTICE TO RESIDENTIAL TENANTS

The property in which you are living is in foreclosure. A foreclosure sale is scheduled for ________ (date). The date of this sale may be postponed. Unless the lender that is foreclosing on this property is paid before the sale date, the foreclosure will go through and someone new will own this property. After the sale, the new owner is required to provide you with contact information and notice that the sale took place.

The following information applies to you only if you are a bona fide tenant occupying and renting this property as a residential dwelling under a legitimate rental agreement. The information does not apply to you if you own this property or if you are not a bona fide residential tenant.

If the foreclosure sale goes through, the new owner will have the right to require you to move out. Before the new owner can require you to move, the new owner must provide you with written notice that specifies the date by which you must move out. If you do not leave before the move-out date, the new owner can have the sheriff remove you from the property after a court hearing. You will receive notice of the court hearing.

PROTECTION FROM EVICTION

IF YOU ARE A BONA FIDE TENANT OCCUPYING AND RENTING THIS PROPERTY AS A RESIDENTIAL DWELLING, YOU HAVE THE RIGHT TO CONTINUE LIVING IN THIS PROPERTY AFTER THE FORECLOSURE SALE FOR:

•60 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE, IF YOU HAVE A FIXED TERM LEASE; OR

•AT LEAST 30 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE, IF YOU HAVE A MONTH-TO-MONTH OR WEEK-TO-WEEK RENTAL AGREEMENT.

If the new owner wants to move in and use this property as a primary residence, the new owner can give you written notice and require you to move out after 30 days, even though you have a fixed term lease with more than 30 days left.

You must be provided with at least 30 days’ written notice after the foreclosure sale before you can be required to move.

A bona fide tenant is a residential tenant who is not the borrower (property owner) or a child, spouse or parent of the borrower, and whose rental agreement:

•Is the result of an arm’s-length transaction;

•Requires the payment of rent that is not substantially less than fair market rent for the property, unless the rent is reduced or subsidized due to a federal, state or local subsidy; and

•Was entered into prior to the date of the foreclosure sale.

ABOUT YOUR TENANCY

BETWEEN NOW AND THE

FORECLOSURE SALE: RENT

YOU SHOULD CONTINUE TO PAY RENT TO YOUR LANDLORD UNTIL THE PROPERTY IS SOLD OR UNTIL A COURT TELLS YOU OTHERWISE. IF YOU DO NOT PAY RENT, YOU CAN BE EVICTED. BE SURE TO KEEP PROOF OF ANY PAYMENTS YOU MAKE.

SECURITY DEPOSIT

You may apply your security deposit and any rent you paid in advance against the current rent you owe your landlord as provided in ORS 90.367. To do this, you must notify your landlord in writing that you want to subtract the amount of your security deposit or prepaid rent from your rent payment. You may do this only for the rent you owe your current landlord. If you do this, you must do so before the foreclosure sale. The business or individual who buys this property at the foreclosure sale is not responsible to you for any deposit or prepaid rent you paid to your landlord.

ABOUT YOUR TENANCY

AFTER THE FORECLOSURE SALE

The new owner that buys this property at the foreclosure sale may be willing to allow you to stay as a tenant instead of requiring you to move out after 30 or 60 days. After the sale, you should receive a written notice informing you that the sale took place and giving you the new owner’s name and contact information. You should contact the new owner if you would like to stay. If the new owner accepts rent from you, signs a new residential rental agreement with you or does not notify you in writing within 30 days after the date of the foreclosure sale that you must move out, the new owner becomes your new landlord and must maintain the property. Otherwise:

•You do not owe rent;

•The new owner is not your landlord and is not responsible for maintaining the property on your behalf; and

•You must move out by the date the new owner specifies in a notice to you.

The new owner may offer to pay your moving expenses and any other costs or amounts you and the new owner agree on in exchange for your agreement to leave the premises in less than 30 or 60 days. You should speak with a lawyer to fully understand your rights before making any decisions regarding your tenancy.

IT IS UNLAWFUL FOR ANY PERSON TO TRY TO FORCE YOU TO LEAVE YOUR DWELLING UNIT WITHOUT FIRST GIVING YOU WRITTEN NOTICE AND GOING TO COURT TO EVICT YOU. FOR MORE INFORMATION ABOUT YOUR RIGHTS, YOU SHOULD CONSULT A LAWYER. If you believe you need legal assistance, contact the Oregon State Bar and ask for the lawyer referral service. Contact information for the Oregon State Bar is included with this notice. If you do not have enough money to pay a lawyer and are otherwise eligible, you may be able to receive legal assistance for free. Information about whom to contact for free legal assistance is included with this notice.

______________________________________________________________________________

[Formerly 86.745; 2014 c.36 §§1,2]



Section 86.774 - Service and publication of notice; recording proof of compliance.

(b)(A) If service cannot be effected on an occupant as provided in paragraph (a) of this subsection on the first attempt, the person that attempts to effect service shall post a copy of the notice in a conspicuous place on the property on the date of the first attempt. The person that attempts to effect service shall make a second attempt to effect service on a day that is at least two days after the first attempt.

(B) If service cannot be effected on an occupant as provided in paragraph (a) of this subsection on the second attempt, the person that attempts to effect service shall post a copy of the notice in a conspicuous place on the property on the date of the second attempt. The person that attempts to effect service shall make a third attempt to effect service on a day that is at least two days after the second attempt.

(C) If service cannot be effected on an occupant as provided in paragraph (a) of this subsection on the third attempt, the person that attempts to effect service shall send a copy of the notice, bearing the word "occupant" as the addressee, to the property address by first class mail with postage prepaid.

(c) Service on an occupant is effected on the earlier of the date that notice is served as provided in paragraph (a) of this subsection or the first date on which notice is posted as described in paragraph (b)(A) of this subsection.

(2)(a) Except as provided in paragraph (b) of this subsection, a copy of the notice of sale must be published in a newspaper of general circulation in each of the counties in which the property is situated once a week for four successive weeks. The last publication must be made more than 20 days prior to the date the trustee conducts the sale.

(b) The copy of the notice of sale required to be published under paragraph (a) of this subsection does not need to include the notice to tenants required under ORS 86.771 (10).

(3) At or before the time the trustee conducts the sale, the trustee shall file for recording in the official record of the county or counties in which the property described in the deed is situated the following affidavits with respect to the notice of sale:

(a) An affidavit of mailing, if any;

(b) An affidavit of service, if any;

(c) An affidavit of service attempts and posting, if any; and

(d) An affidavit of publication.

(4) At or before the time the trustee conducts the sale, the trustee shall file for recording in the official record of the county or counties in which the property described in the deed is situated an affidavit of mailing with respect to the notice to the grantor required under ORS 86.756.

[Formerly 86.750; 2014 c.36 §3]



Section 86.775



Section 86.778 - Discontinuance of foreclosure proceedings after cure of default.

(a) A total of $1,000 for both trustee’s fees and attorney fees, or the amount actually charged by the trustee and attorney, whichever is less, if the trust deed is a residential trust deed; or

(b) Reasonable attorney fees and trustee’s fees actually charged by the trustee and attorney if the trust deed is not a residential trust deed. Any person entitled to cure the default may, either before or after reinstatement, request any court of competent jurisdiction to determine the reasonableness of the fee demanded or paid as a condition of reinstatement. The court may award attorney fees to the prevailing party. An action to determine reasonable attorney fees or trustee’s fees under this section shall not forestall any sale or affect its validity.

(2) After cure of the default under subsection (1) of this section, all proceedings under ORS 86.764 to 86.782 shall be dismissed by the trustee, and the obligation and trust deed shall be reinstated and shall remain in force the same as if no acceleration had occurred.

[Formerly 86.753]



Section 86.780



Section 86.782 - Sale of property; obtaining possession after sale; procedures; notices; requirements for postponing or rescinding sale.

(b) If the trustee sells property upon which a single residential unit that is subject to an affordable housing covenant is situated, the eligible covenant holder may purchase the property from the trustee at the trustee’s sale for cash or cash equivalent in an amount that is the lesser of:

(A) The sum of the amounts payable under ORS 86.794 (1) and (2); or

(B) The highest bid received for the property other than a bid from the eligible covenant holder.

(c)(A) Except as provided in subparagraph (B) of this paragraph, if an eligible covenant holder purchases the property in accordance with paragraph (b) of this subsection, the sale forecloses and terminates all other interests in the property as provided in ORS 86.797 (1).

(B) If an interest in the property exists that is prior to the eligible covenant holder’s interest, other than the interest set forth in the trust deed that was the subject of the foreclosure proceeding under ORS 86.752, notwithstanding the provisions of ORS 86.797 (1) the sale does not foreclose and terminate the prior interest and the eligible covenant holder’s title to the property is subject to the prior interest.

(2)(a) The trustee or the attorney for the trustee, or an agent that the trustee or the attorney designates, may postpone the sale for one or more periods that total not more than 180 days from the original sale date, giving notice of each postponement by public proclamation made at the time and place set for sale. The trustee, the attorney or an agent that the trustee or the attorney designates may make the proclamation.

(b) If a person postpones the sale date as provided in paragraph (a) of this subsection, the trustee, in the manner provided for the notice of sale under ORS 86.764 (1), shall provide written notice of the new time, date and place for the sale to the grantor and to any person to whom notice of the sale was given under ORS 86.771. The notice must be given at least 15 days before the new sale date. The person may postpone the sale once, for not more than two calendar days, without giving notice as provided in this paragraph. The person may not postpone the sale for more than two calendar days or more than once without giving notice as provided in this paragraph.

(3) The purchaser shall pay at the time of sale the price bid or the price determined in accordance with subsection (1)(b) of this section, and, within 10 days following payment, the trustee shall execute and deliver the trustee’s deed to the purchaser.

(4)(a) Within 10 calendar days after the date of the trustee’s sale, the trustee may rescind the trustee’s sale and void the trustee’s deed only if:

(A) The trustee asserts that during the trustee’s sale a bona fide error occurred in:

(i) Setting, advertising or otherwise specifying the opening bid amount for the property that is the subject of the trustee’s sale;

(ii) Providing a correct legal description of the property that is the subject of the trustee’s sale; or

(iii) Complying with a requirement or procedure that is imposed by law;

(B) The grantor and the beneficiary agreed to a foreclosure avoidance measure, as defined in ORS 86.707, that would postpone or discontinue the trustee’s sale; or

(C) The beneficiary accepted funds to reinstate the trust deed and obligation in accordance with ORS 86.778, even if the beneficiary did not have a legal duty to do so.

(b) Within 10 calendar days after the date of the trustee’s sale that the trustee rescinded under paragraph (a) of this subsection, the trustee shall provide notice of the rescission of the trustee’s sale to any person to whom notice of the sale was given. The trustee shall mail or serve notice of the rescission in the manner provided for serving or mailing the notice of sale under ORS 86.764 (1). The notice of rescission must:

(A) Display the date on which the trustee mailed the notice, served the notice or delivered the notice for service; and

(B) State that, and explain why, the trustee rescinded the trustee’s sale and voided the trustee’s deed.

(c) Not later than three calendar days after the date displayed on the rescission notice described in paragraph (b) of this subsection, the trustee shall refund to the purchaser the amount the purchaser paid for the property that is the subject of the rescission notice.

(d) If the trustee rescinded a trustee’s sale and voided a trustee’s deed in accordance with this subsection, the trustee, not later than 21 days after the date of the trustee’s sale that resulted in the rescission, shall present for recording an affidavit that states that the trustee provided the notice of rescission described in paragraph (b) of this subsection. The affidavit must identify the trust deed that was subject to the rescinded trustee’s sale and the voided trustee’s deed.

(e) The trustee’s deed conveys to the purchaser the interest in the property that the grantor had, or had the power to convey, at the time the grantor executed the trust deed, together with any interest the grantor or the grantor’s successors in interest acquire after the execution of the trust deed.

(5)(a) If property purchased at the trustee’s sale includes one or more dwelling units that are subject to ORS chapter 90, the purchaser must provide written notice of the change in ownership to the occupants of each unit within 30 days after the date of sale and before or concurrently with service of a written termination notice authorized by subsection (6)(c)(B) of this section.

(b) The notice required by this subsection must:

(A) Explain that the dwelling unit has been sold at a foreclosure sale and that the purchaser at the foreclosure sale is the new owner.

(B) Include the date on which the foreclosure sale took place.

(C) Include the name, contact address and contact telephone number of the purchaser or the purchaser’s representative.

(D) Provide information about the rights of bona fide residential tenants as provided in subsections (6)(c) and (e) and (9)(a) of this section.

(E) Include contact information for the Oregon State Bar and a person or organization that provides legal help to individuals at no charge to the individual.

(c) The notice must be served by one or more of the following methods:

(A) Personal delivery to the tenant.

(B) First class mail to the tenant at the dwelling unit.

(C) First class mail to the tenant at the dwelling unit and attachment of a second notice copy. The second notice copy must be attached in a secure manner to the main entrance to the portion of the premises in the possession of the tenant.

(D) If the purchaser does not know the names of the tenants, the notice may be addressed to "occupants."

(d) A notice that contains the information required under paragraph (b)(B) and (C) of this subsection meets the requirements of paragraph (b) of this subsection if the notice is in substantially the following form:

______________________________________________________________________________

NOTICE TO RESIDENTIAL TENANTS OF

CHANGE IN OWNERSHIP

The property in which you are living has gone through foreclosure and was sold to a new owner on ________ (date). The contact information for the new owner or the owner’s representative is _____________ (name, address, telephone number).

IF YOU ARE A BONA FIDE TENANT RENTING THIS PROPERTY AS A RESIDENTIAL DWELLING, YOU HAVE THE RIGHT TO CONTINUE LIVING IN THIS PROPERTY AFTER THE FORECLOSURE SALE FOR:

•60 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE, IF YOU HAVE A FIXED TERM LEASE; OR

•AT LEAST 30 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE, IF YOU HAVE A MONTH-TO-MONTH OR WEEK-TO-WEEK RENTAL AGREEMENT.

If the new owner wants to move in and use this property as a primary residence, the new owner can give you written notice and require you to move out after 30 days, even though you have a fixed term lease with more than 30 days left.

You must be provided with at least 30 days’ written notice after the foreclosure sale before you can be required to move.

A bona fide tenant is a residential tenant who is not the borrower (property owner), or a child, spouse or parent of the borrower, and whose rental agreement:

•Is the result of an arm’s-length transaction;

•Requires the payment of rent that is not substantially less than fair market rent for the property, unless the rent is reduced or subsidized due to a federal, state or local subsidy; and

•Was entered into prior to the date of the foreclosure sale.

IMPORTANT:

YOU SHOULD CONTACT THE NEW OWNER OR THE OWNER’S REPRESENTATIVE AT THE ADDRESS LISTED ON THIS NOTICE AS SOON AS POSSIBLE TO LET THE NEW OWNER KNOW IF YOU ARE A BONA FIDE TENANT. YOU SHOULD PROVIDE WRITTEN EVIDENCE OF THE EXISTENCE OF YOUR RENTAL AGREEMENT, ESPECIALLY IF YOU HAVE A FIXED TERM RENTAL AGREEMENT OR LEASE WITH MORE THAN 30 DAYS LEFT. Written evidence of your rental agreement can be a copy of your lease or rental agreement, or other documentation of the existence of your rental agreement. Keep your original documents and a record of any information you give to the new owner.

YOUR TENANCY

BETWEEN NOW

AND THE MOVE-OUT DATE

The new owner may be willing to allow you to stay as a tenant instead of requiring you to move out after 30 or 60 days. You should contact the new owner if you would like to stay. If the new owner accepts rent from you, signs a new residential rental agreement with you or does not notify you in writing within 30 days after the date of the foreclosure sale that you must move out, the new owner becomes your new landlord and must maintain the property. Otherwise:

•You do not owe rent;

•The new owner is not your landlord and is not responsible for maintaining the property; and

•You must move out by the date the new owner specifies in a notice to you.

The new owner may offer to pay your moving expenses and any other costs or amounts you and the new owner agree on in exchange for your agreement to leave the premises in less than 30 or 60 days. You should speak with a lawyer to fully understand your rights before making any decisions regarding your tenancy.

IT IS UNLAWFUL FOR ANY PERSON TO TRY TO FORCE YOU TO LEAVE YOUR DWELLING UNIT WITHOUT FIRST GIVING YOU WRITTEN NOTICE AND GOING TO COURT TO EVICT YOU. FOR MORE INFORMATION ABOUT YOUR RIGHTS, YOU SHOULD CONSULT A LAWYER. If you believe you need legal assistance, contact the Oregon State Bar and ask for the lawyer referral service. Contact information for the Oregon State Bar is included with this notice. If you do not have enough money to pay a lawyer and are otherwise eligible, you may be able to receive legal assistance for free. Information about whom to contact for free legal assistance is included with this notice.

______________________________________________________________________________

(6)(a) Except as provided in paragraph (b) or (c) of this subsection, the purchaser at the trustee’s sale is entitled to possession of the property on the 10th day after the sale. A person that remains in possession after the 10th day under any interest, except an interest prior to the trust deed, or an interest the grantor or a successor of the grantor created voluntarily, is a tenant at sufferance. The purchaser may obtain possession of the property from a tenant at sufferance by following the procedures set forth in ORS 105.105 to 105.168 or other applicable judicial procedure.

(b) Except as provided in paragraph (c) of this subsection, at any time after the trustee’s sale the purchaser may follow the procedures set forth in ORS 105.105 to 105.168 or other applicable judicial procedure to obtain possession of the property from a person that holds possession under an interest that the grantor or a successor of the grantor created voluntarily if, not earlier than 30 days before the date first set for the sale, the person was served with not less than 30 days’ written notice of the requirement to surrender or deliver possession of the property.

(c) If the property purchased at the trustee’s sale includes a dwelling unit that is subject to ORS chapter 90 and an individual occupies the unit under a bona fide tenancy, the purchaser may obtain possession by following the procedures set forth in ORS 105.105 to 105.168 and by using the complaint form provided in ORS 105.124 or 105.126:

(A) At least 60 days after service of a written termination notice, if the bona fide tenancy is a fixed term tenancy as defined in ORS 90.100; or

(B) At least 30 days after service of a written termination notice if the bona fide tenancy is:

(i) A fixed term tenancy and the purchaser intends to occupy, as the purchaser’s primary residence, the dwelling unit that is subject to the fixed term tenancy; or

(ii) A month-to-month tenancy or week-to-week tenancy, as those terms are defined in ORS 90.100.

(d) If a purchaser gives a 30-day written termination notice pursuant to paragraph (c) of this subsection, the purchaser may include in the notice a request that a tenant with a fixed term tenancy provide written evidence of the existence of the tenancy to the purchaser at an address described in the notice. Written evidence includes a copy of the rental agreement or another document that shows the existence of the fixed term tenancy. The tenant’s failure to provide the requested written evidence before the purchaser files an action for possession based on a 30-day notice:

(A) Does not prevent the tenant from asserting the existence of the fixed term tenancy as a defense to the action.

(B) Prevents the tenant from recovering prevailing party attorney fees or costs and disbursements pursuant to subsection (11)(b) of this section. The 30-day notice must describe the provisions of this paragraph.

(e) A purchaser may not commence a proceeding under ORS 105.105 to 105.168 that is authorized under this subsection before the later of:

(A) The 10th day after the trustee’s sale;

(B) The date specified in a written notice of the requirement to surrender or deliver possession of the property if the notice is required by and is given to the person in accordance with paragraph (b) of this subsection;

(C) The date specified in a written notice of the purchaser’s intent to terminate a tenancy if the notice is required by and is given to the person in accordance with paragraph (c) of this subsection; or

(D) The date on which the term of a fixed term tenancy ends, if the property is a dwelling unit and the purchaser has not terminated the tenancy in accordance with paragraph (c) of this subsection.

(f) A purchaser that seeks to obtain possession pursuant to ORS 105.105 to 105.168 must attach proof of service of a written termination notice required by paragraph (c) of this subsection to the pleadings.

(g) In an action to obtain possession, violation of the procedures required by subsection (5) of this section or paragraph (c) of this subsection is a defense for a bona fide tenant seeking to retain possession.

(h) As used in this subsection, "bona fide tenancy" means tenancy of a dwelling unit that is subject to ORS chapter 90 that results from an arm’s-length transaction that occurred before the date of a foreclosure sale in which:

(A) The mortgagor or the child, spouse or parent of the mortgagor under the contract is not the tenant; and

(B) The rent required is not substantially less than fair market rent for the dwelling unit, unless the rent is reduced or subsidized due to a federal, state or local subsidy.

(7) A purchaser shall serve a notice under subsection (6) of this section by one or more of the following methods:

(a) Personal delivery to the tenant.

(b) First class mail to the tenant at the dwelling unit.

(c) First class mail to the tenant at the dwelling unit and attachment of a second notice copy. The second notice copy must be attached in a secure manner to the main entrance to the portion of the premises in the possession of the tenant.

(8) If the notice under subsection (6) of this section is served by mail pursuant to subsection (7)(b) of this section, the minimum period for compliance must be extended by three days and the notice must include the extension in the period stated in the notice.

(9)(a) Notwithstanding the provisions of subsection (6)(c) of this section and except as provided in paragraph (b) of this subsection, the purchaser is not a landlord subject to the provisions of ORS chapter 90 unless the purchaser:

(A) Accepts rent from the individual who possesses the property under a tenancy described in subsection (6)(c) of this section;

(B) Enters into a new rental agreement with the individual who possesses the property under a tenancy described in subsection (6)(c) of this section; or

(C) Fails to terminate the tenancy as provided in subsection (6)(c) of this section within 30 days after the date of the sale.

(b) The purchaser may act as a landlord for purposes of terminating a tenancy in accordance with the provisions of ORS 90.396.

(c) The purchaser is subject to the provisions of ORS 90.322, 90.375, 105.165, 659A.421 and 659A.425. The application of ORS 90.375 to a purchaser that does not become a landlord does not impose an affirmative duty to pay for or provide services. For the purpose of damages pursuant to this paragraph, "rent" refers to the amount the tenant pays to the landlord for the right to occupy the unit before the foreclosure.

(10)(a) Except as provided in paragraph (b) of this subsection, the purchaser is not liable to the individual who possesses the property under a tenancy described in subsection (6)(c) of this section for:

(A) Damage to the property or diminution in rental value; or

(B) Returning a security deposit.

(b) A purchaser that is a landlord under the provisions of subsection (9)(a) of this section is liable to the individual who possesses the property under a tenancy described in subsection (6)(c) of this section for:

(A) Damage to the property or diminution in rental value that occurs after the date of the trustee’s sale; or

(B) Returning a security deposit the individual pays after the date of the trustee’s sale.

(11)(a) Except as provided in paragraph (b) of this subsection and notwithstanding an agreement to the contrary, in an action or defense arising pursuant to subsection (6)(c), (d), (f) or (g), (7) or (9)(c) of this section, reasonable attorney fees at trial and on appeal may be awarded to the prevailing party together with costs and disbursements.

(b) If a tenant asserts a successful defense to an action for possession pursuant to subsection (6)(c), (d), (f) or (g) of this section, the tenant is not entitled to prevailing party fees, attorney fees or costs and disbursements if the purchaser:

(A) Did not know, and did not have reasonable cause to know, of the existence of a fixed term tenancy when commencing the action for possession; and

(B) Promptly dismissed the action upon becoming aware of the existence of a fixed term tenancy.

(c) As used in this subsection, "prevailing party" means the party in whose favor final judgment is rendered.

(12)(a) Notwithstanding subsection (2)(a) of this section, except when a beneficiary has participated in obtaining a stay, foreclosure proceedings that are stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason shall, after release from the stay, continue as if uninterrupted, if within 30 days after release the trustee sends amended notice of sale by registered or certified mail to the last-known address of the persons listed in ORS 86.764 and 86.774 (1).

(b) In addition to the notice required under paragraph (a) of this subsection, the trustee shall send amended notice of sale:

(A) By registered or certified mail to:

(i) The address provided by each person who was present at the time and place set for the sale that was stayed; and

(ii) The address provided by each member of the Oregon State Bar who by registered or certified mail requests the amended notice of sale and includes with the request the notice of default or an identification number for the trustee’s sale that would assist the trustee in identifying the property subject to the trustee’s sale and a self-addressed, stamped envelope measuring at least 8.5 by 11 inches in size; or

(B) By posting a true copy or a link to a true copy of the amended notice of sale on the trustee’s Internet website.

(c) The amended notice of sale must:

(A) Be given at least 15 days before the amended date of sale;

(B) Set an amended date of sale that may be the same as the original sale date, or date to which the sale was postponed, provided the requirements of this paragraph and ORS 86.764 and 86.774 are satisfied;

(C) Specify the time and place for sale;

(D) Conform to the requirements of ORS 86.771; and

(E) State that the original sale proceedings were stayed and the date the stay terminated.

(d) If the publication of the notice of sale was not completed before the date the foreclosure proceedings were stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason, after release from the stay, in addition to complying with the provisions of paragraphs (b) and (c) of this subsection, the trustee shall complete the publication by publishing an amended notice of sale that states that the notice has been amended following release from the stay and that contains the amended date of sale. The amended notice must be published in a newspaper of general circulation in each of the counties in which the property is situated once a week for four successive weeks, except that the required number of publications must be reduced by the number of publications that were completed before the effective date of the stay. The last publication must be made more than 20 days before the date the trustee conducts the sale.

(e) If a portion of the defaults specified in the original notice of default or in the original notice of sale was cured during the time the foreclosure proceedings were stayed, or if additional defaults have occurred during that time, the trustee shall describe in the amended notice of sale only those defaults that existed on the date on which the stay was terminated.

(f) After a release from a stay of proceedings, the trustee or the attorney for the trustee, or an agent that the trustee or the attorney designates, may postpone a sale for one or more periods that total not more than the greater of 60 days or the portion of the 180-day period allowed for postponement under subsection (2)(a) of this section that remained on the day before the stay began. A postponement under this paragraph must comply with the procedural and notice requirements specified in subsection (2) of this section.

[Formerly 86.755; 2011 c.510 §7; 2012 c.112 §10; 2013 c.76 §2; 2013 c.465 §2]



Section 86.785



Section 86.786 - Request for information from trustee.

(2) The written request under subsection (1) of this section shall be sent to the trustee at the address given in the notice of sale by:

(a) Certified mail, return receipt requested; or

(b) Personal delivery.

(3) The written request under subsection (1) of this section shall include a mailing address, a facsimile number or an electronic mail address to which the trustee shall send the written statement of information.

(4) The trustee is not required to respond to a written request that does not include an address, facsimile number or electronic mail address described in subsection (3) of this section.

(5) Upon receiving a written request under subsection (1) of this section, the trustee shall send the written statement of information to the address, facsimile number or electronic mail address provided in the written request at least seven days prior to the date of the sale. If the person requesting the written statement of information provided a mailing address, the trustee shall send the written statement of information by certified mail, return receipt requested and by first class mail.

[Formerly 86.757]



Section 86.789 - Information provided by trustee.

(a) A statement of the exact amount required, as of a specified date, to cure the default or satisfy the obligation, including the costs of foreclosure, trustee fees, attorney fees and per diem interest; and

(b) A description of any other performance necessary to cure the default or satisfy the obligation.

(2) If the amount required to cure the default or satisfy the obligation is not calculable to an exact amount, the trustee may estimate the maximum amount required to cure the default or satisfy the obligation.

(3) If the trustee does not provide the written statement of information within the time specified in ORS 86.786, the trustee may postpone the sale of the property to provide the person requesting the written statement of information at least seven days between receipt of the statement and the date of the sale.

(4) A person requesting a written statement of information under ORS 86.786 has the rights of an omitted person under ORS 86.767 if:

(a) The person requesting the statement proves that the person sent a written request under ORS 86.786 at least 15 days before the date of sale; and

(b) The trustee cannot prove that the trustee sent the written statement of information at least seven days before the date of the sale.

(5) The provisions of this section and ORS 86.786 do not affect the duty of beneficiaries to provide information to grantors.

[Formerly 86.759]



Section 86.790



Section 86.794 - Disposition of proceeds of sale.

(1) To the expenses of the sale, including the compensation of the trustee, and a reasonable charge by the attorney.

(2) To the obligation secured by the trust deed.

(3) To all persons having recorded liens subsequent to the interest of the trustee in the trust deed as their interests may appear in the order of their priority.

(4) The surplus, if any, to the grantor of the trust deed or to the successor in interest of the grantor entitled to such surplus.

[Formerly 86.765]



Section 86.795



Section 86.797 - Effect of sale; actions for deficiency; restrictions.

(2) Except in accordance with subsection (4) of this section, an action for a deficiency may not be brought after a trustee’s sale under ORS 86.705 to 86.815 or after a judicial foreclosure of a residential trust deed, and a judgment to foreclose a residential trust deed under ORS 88.010 may not include a money award for the amount of the debt against the grantor, the grantor’s successor in interest or another person obligated on:

(a) The note, bond or other obligation secured by the trust deed for the property that was subject to the trustee’s sale or the judicial foreclosure; or

(b) Any other note, bond or other obligation secured by a residential trust deed for, or mortgage on, the property that was subject to the trustee’s sale or the judicial foreclosure when the debt, of which the note, bond or other obligation is evidence:

(A) Was created on the same day as, and used as part of the same purchase or repurchase transaction as, the note, bond or other obligation secured by the foreclosed residential trust deed; and

(B) Is owed to or was originated by the beneficiary or an affiliate of the beneficiary in the residential trust deed that was subject to the trustee’s sale or the foreclosure.

(3) Notwithstanding ORS 88.103, if a judicial foreclosure of a trust deed that is not a residential trust deed results in a judgment that includes a money award, the judgment must provide that execution may issue for the amount by which the unpaid balance of the money award exceeds the net sale proceeds that are payable to the judgment creditor from the sale of the property that is subject to the foreclosure if:

(a) The net sale proceeds are insufficient to satisfy the money award; and

(b) The plaintiff requests the provision in the complaint.

(4) This section does not preclude:

(a) An action that forecloses, judicially or nonjudicially:

(A) Other property covered by the trust deed that is the subject of the foreclosure; or

(B) Another trust deed, mortgage, security agreement, consensual or nonconsensual security interest or lien that covers other real or personal property that is also used as security for the note, bond or other obligation that is secured by the trust deed for the property that was sold.

(b) An action against a guarantor for a deficiency that remains after a judicial foreclosure.

(5) A guarantor of an obligation secured by a residential trust deed may not recover a deficiency from the grantor or a successor in interest of the grantor.

[Formerly 86.770; 2015 c.291 §3]



Section 86.800 - Contents of trustee’s deed to purchaser.

[Formerly 86.775]



Section 86.803 - Recitals in trustee’s deed and certain affidavits as prima facie or conclusive evidence.

[Formerly 86.780]



Section 86.806 - Requests for copies of notice of default or notice of sale.

[Formerly 86.785]



Section 86.809 - Compensation of trustee.

[Formerly 86.795]



Section 86.812 - Impermissible conditions for approving short sale or sale of note; exceptions.

(2) Except as provided in subsection (3) of this section, a beneficiary may not, as a condition of offering or approving a short sale as an alternative to foreclosing a residential trust deed, require a nonprofit entity that purchases property that is subject to the residential trust deed from a grantor in a short sale, or that purchases a note from the beneficiary that secures the grantor’s obligation to the beneficiary by means of the residential trust deed, to enter into an agreement with the beneficiary or the grantor that limits or bars the grantor, after the short sale or the sale of the note, from owning or occupying the property that is subject to the residential trust deed.

(3) Subsection (2) of this section does not apply if:

(a) The beneficiary does not receive notice before the short sale that the nonprofit entity or the grantor intends for the grantor to continue after the short sale to own or occupy the property that is the subject of the short sale;

(b) The grantor does not allow the beneficiary reasonable access to the property that is the subject of the short sale for the purpose of inspecting or appraising the property;

(c) Offering or approving the short sale would require the beneficiary to breach a contractual obligation to another person with respect to a residential trust deed that was recorded before July 19, 2013; or

(d) Offering or approving the short sale would require the beneficiary to breach a legal obligation that is not based on a contract.

[2013 c.625 §2]



Section 86.815 - Time within which foreclosure must be commenced.

[Formerly 86.725]



Section 86.990 - Penalties.

[Amended by 1961 c.726 §410; 2011 c.597 §154]






Chapter 086A - Mortgage Lending

Section 86A.095 - Short title.

[Formerly 59.980]



Section 86A.100 - Definitions.

(1) "Fraud," "deceit" and "defraud" are not limited to common-law deceit.

(2) "License" means a license issued to a mortgage banker or mortgage broker under ORS 86A.095 to 86A.198.

(3)(a) "Mortgage banker" means a person that for compensation or in the expectation of compensation:

(A) Either directly or indirectly makes, negotiates or offers to make or negotiate a mortgage banking loan or a mortgage loan; and

(B) Services or sells a mortgage banking loan.

(b) "Mortgage banker" does not include:

(A) A financial institution, as defined in ORS 706.008.

(B) A financial holding company or a bank holding company, as defined in ORS 706.008, if the financial holding company or bank holding company does not do more than control a subsidiary or affiliate, as described in 12 U.S.C. 1841, and does not engage in the business of a mortgage banker or mortgage broker.

(C) A person that makes a loan secured by an interest in real estate with the person’s own moneys for the person’s own investment and that is not engaged in the business of making loans secured by an interest in real estate.

(D) An attorney licensed or otherwise authorized to practice law in this state if the attorney:

(i) Negotiates the terms of a residential mortgage loan as an ancillary matter in the attorney’s representation of a client; and

(ii) Does not receive compensation from a mortgage banker, mortgage broker, mortgage loan originator or lender or an agent of the mortgage banker, mortgage broker, mortgage loan originator or lender.

(E) A person that, as seller of real property, receives one or more mortgages or deeds of trust as security for a separate money obligation.

(F) An agency of a state or of the United States.

(G) A person that receives a mortgage or deed of trust on real property as security for an obligation payable on an installment or deferred payment basis and arising out of materials furnished or services rendered in improving the real property or a lien created without the consent of the owner of the real property.

(H) A person that funds a mortgage banking loan or mortgage loan that a licensee or exempt person originated and processed and that does not maintain a place of business in this state in connection with funding mortgage banking loans or mortgage loans, does not directly or indirectly solicit borrowers in this state for the purpose of making mortgage banking loans or mortgage loans and does not participate in negotiating mortgage banking loans or mortgage loans. For the purpose of this subparagraph, "negotiating mortgage banking loans or mortgage loans" does not include setting the terms under which a person may buy or fund a mortgage banking loan or a mortgage loan that a licensee or exempt person originated.

(I) A nonprofit federally tax exempt corporation certified by the United States Small Business Administration and organized to promote economic development within this state whose primary activity consists of providing financing for business expansion.

(J) A licensee licensed under ORS chapter 725 or a mortgage broker.

(K) A retirement or pension fund.

(L) An insurer as defined in ORS 731.106.

(M) A court appointed fiduciary.

(N) A person designated by rule or order of the Director of the Department of Consumer and Business Services.

(4) "Mortgage banking loan" means a loan, extension of credit or a retail sales contract that is funded exclusively from the mortgage banker’s own resources, that is directly or indirectly secured by a mortgage or deed of trust or any lien interest on real estate and that is created with the consent of the owner of the real property. For purposes of this subsection, "own resources" means any of the following:

(a) Cash, corporate capital, warehouse credit lines at financial institutions defined in ORS 706.008 or other sources that are liability items of the mortgage banker’s financial statements for which the mortgage banker’s assets are pledged;

(b) Correspondent contracts between the mortgage banker and a bank, savings bank, trust company, savings and loan association, credit union, profit sharing or pension trust, a licensee under ORS chapter 725 or an insurance company; or

(c) The mortgage banker’s affiliates’ cash, corporate capital, warehouse credit lines at financial institutions defined in ORS 706.008 or other sources that are liability items on the affiliates’ financial statements for which the affiliates’ assets are pledged. As used in this paragraph, "affiliates" means entities that, directly or indirectly, through one or more intermediaries control, are controlled by or are under common control with the entity specified.

(5)(a) "Mortgage broker" means a person that:

(A) Engages all or part of the time, for the account of others or for the person’s own account, in the business of selling real estate paper whether as issuer, agent or principal to persons other than persons enumerated in ORS 59.035 (4);

(B) Engages all or part of the time, for the account of others or for the person’s own account, in the business of accepting funds from one or more persons other than persons enumerated in ORS 59.035 (4) for investment in real estate paper; or

(C) For compensation, or in the expectation of compensation, either directly or indirectly makes, negotiates or offers to make or negotiate a mortgage loan.

(b) "Mortgage broker" does not include:

(A) A financial institution, as defined in ORS 706.008.

(B) A financial holding company or a bank holding company, as defined in ORS 706.008, if the financial holding company or bank holding company does not do more than control a subsidiary or affiliate, as described in 12 U.S.C. 1841, and does not engage in the business of a mortgage banker or mortgage broker.

(C) A person that purchases real property and issues an obligation to finance the transaction to the seller incidentally to the sale.

(D) A real estate licensee as defined in ORS 696.010 who performs services solely incidental to the practice of professional real estate activity as defined in ORS 696.010, unless the real estate licensee performs the functions of a mortgage banker or a mortgage broker as defined in this section.

(E) A person licensed under the provisions of ORS chapter 725 or a mortgage banker.

(F) A person that makes a loan secured by an interest in real estate with the person’s own moneys, for the person’s own investment and that is not engaged in the business of making loans secured by an interest in real estate.

(G) An attorney licensed or otherwise authorized to practice law in this state if the attorney:

(i) Negotiates the terms of a residential mortgage loan as an ancillary matter in the attorney’s representation of a client; and

(ii) Does not receive compensation from a mortgage banker, mortgage broker, mortgage loan originator or lender or an agent of the mortgage banker, mortgage broker, mortgage loan originator or lender.

(H) A person that, as a seller of real property, receives one or more mortgages or deeds of trust as security for a separate money obligation.

(I) An agency of a state or of the United States.

(J) A person that receives a mortgage or deed of trust on real property as security for an obligation payable on an installment or deferred payment basis and arising out of materials furnished or services rendered in improving the real property or a lien created without the consent of the owner of the real property.

(K) A person that funds a mortgage loan that a licensee or exempt person originated and processed and that does not maintain a place of business in this state in connection with funding mortgage loans, does not directly or indirectly solicit borrowers in this state for the purpose of making mortgage loans and does not participate in negotiating mortgage loans. For the purpose of this subparagraph, "negotiating mortgage loans" does not include setting the terms under which a person may buy or fund a mortgage loan that a licensee or exempt person originated.

(L) A nonprofit federally tax exempt corporation certified by the United States Small Business Administration and organized to promote economic development within this state whose primary activity consists of providing financing for business expansion.

(M) A person licensed under ORS 446.691 or 446.696 or a temporary manufactured structure dealer licensee under ORS 446.701 that provides services customarily associated with the retail sales of manufactured dwellings, including communication of generally available information regarding mortgage loans, unless:

(i) The person receives from a purchaser a fee or commission as a mortgage broker or mortgage banker that is disclosed in the sales contract, purchase agreement or applicable federal documents;

(ii) For the benefit of a potential purchaser, the person completes a loan application form or other document that is part of a mortgage banking loan and completes a good faith estimate under the federal Real Estate Settlement Procedures Act, 12 U.S.C. 2601 et seq. and Regulation H, 12 C.F.R. part 1008, as in effect on January 1, 2014;

(iii) The person solicits or receives credit information from a prospective purchaser for the purpose of making credit decisions; or

(iv) The person negotiates with a potential purchaser the terms of a mortgage loan including but not limited to points, interest rates, length of loan or other loan conditions.

(N) A person designated by rule or order of the director.

(6) "Mortgage loan" means a loan, extension of credit or retail sales contract, other than a mortgage banking loan, secured by a mortgage or deed of trust or a lien interest on real estate that is created with the consent of the owner of the real estate.

(7) "Mortgage loan originator" has the meaning given that term in ORS 86A.200.

(8) "Residential mortgage transaction" means a transaction in which a mortgage, deed of trust, purchase money security interest arising under an installment sales contract, or equivalent consensual security interest is created or retained in property upon which four or fewer residential dwelling units are planned or situated, including but not limited to individual units or condominiums and cooperatives. As used in this subsection, "residential dwelling unit" means an improvement designed for residential occupancy.

[Formerly 59.840; 2013 c.268 §1]



Section 86A.103 - License required to engage in residential mortgage transactions as mortgage banker or mortgage broker.

(2) For purposes of this section, a person "engages in residential mortgage transactions in this state" when any act constituting the business of a mortgage banker or mortgage broker and involving a residential mortgage transaction originates from this state or is directed to and received in this state or when the real estate that is the subject of the activities of the mortgage banker or mortgage broker is located in this state.

[Formerly 59.845]



Section 86A.106 - Procedures for licensing; experience required; certification; surety bond or letter of credit; fees; rules.

(2) An applicant for a license, or a managing partner, director, executive officer or other individual that occupies a similar position or performs similar functions for the applicant, shall have, during the five years immediately preceding the time of application, not less than three years’ experience in the mortgage business, three years’ experience negotiating loans in a related business satisfactory to the director or three years’ equivalent lending experience in a related business satisfactory to the director.

(3) If a license is issued to a person other than an individual, at least one managing partner, director, executive officer or other individual that occupies a similar position or performs similar functions for the person shall, at all times during the term of the license, satisfy the experience requirement described in subsection (2) of this section.

(4) An applicant for a license that is not subject to the requirement set forth in ORS 86A.227 shall file with the director a corporate surety bond or irrevocable letter of credit that is approved by the director in an amount the director specifies by rule, that runs to the State of Oregon and that is issued by an insured institution as defined in ORS 706.008.

(5) The total amount of the corporate surety bond or irrevocable letter of credit for a single applicant under subsection (4) of this section shall be not less than $50,000. The director by rule shall require the sum of the corporate surety bond or irrevocable letter of credit to reflect the dollar amount of the loans that the mortgage banker or mortgage broker originates.

(6) If the application, surety bond or irrevocable letter of credit and fees are in order and the director is satisfied that the application should not be denied upon one or more of the grounds specified in ORS 86A.115, 86A.118 or 86A.121, the director shall license the mortgage banker or mortgage broker.

(7) A licensee shall amend the license application and, if necessary, increase the amount of the corporate surety bond or irrevocable letter of credit described in subsection (5) of this section when there are material changes in the information contained in the original application.

(8) An applicant for a license under this section or a licensee who applies to renew a license under ORS 86A.109 shall certify to the director in a form and manner the director specifies by rule that the applicant or licensee has independently verified that every individual the applicant or licensee hired or intends to hire as a mortgage loan originator:

(a) Meets the requirements set forth in ORS 86A.200 to 86A.239;

(b) Has undergone a state criminal records check in accordance with ORS 86A.186; and

(c) Is covered, if applicable, by a corporate surety bond as provided in ORS 86A.227.

(9) The director shall:

(a) Charge and collect fees for initial and renewal license applications.

(b) Set by rule all fees required under this section. The director shall set the fees to reflect amounts sufficient to meet the costs of administering ORS 86A.095 to 86A.198, including amounts sufficient to establish and maintain a reasonable emergency fund.

(c) Set by rule the amounts of corporate surety bonds and irrevocable letters of credit required under this section.

(10) The fees under this section are not refundable except for fees that the director determines by rule are refundable.

[Formerly 59.850]



Section 86A.109 - Expiration of initial license; renewal; duration of renewed license; change in personnel; rules.

(2) The director by rule shall establish procedures to renew a license. The rule shall specify the duration of a renewed license.

(3) If there is a change in the partners, directors, officers or persons that occupy similar positions or perform similar functions, or persons that directly or indirectly control a mortgage banker or mortgage broker, written notification of the change must be filed promptly with the director. No fee is required for the notification.

[Formerly 59.855]



Section 86A.112 - Licensees to keep records; inspection; filing financial reports; rules.

(2) A mortgage banker or mortgage broker shall file financial reports or other information that the director by rule or order requires and shall promptly correct a document filed with the director that is or becomes incomplete or inaccurate in any material respect.

(3) On or before May 1 of each year or on a date the director establishes by rule, a mortgage banker or mortgage broker shall file a report with the director in a form prescribed by the director. The report shall contain information the director requires concerning the mortgage banker’s or mortgage broker’s business and operations related to residential mortgage lending during the preceding calendar year. The information shall include the number and nature of loans originated by mortgage loan originators that the mortgage banker or mortgage broker employed.

(4) The report and any records submitted to the director under this section are exempt from disclosure or production and are confidential as provided under ORS 705.137.

(5) Notwithstanding the exemption and confidentiality provisions of subsection (4) of this section, the director may abstract information contained in reports submitted under subsection (3) of this section and may make the abstracted information available for public inspection provided that the abstracted information does not identify a particular mortgage banker or mortgage broker as a source of the information.

[Formerly 59.860]



Section 86A.115 - Grounds for denying, suspending, conditioning or revoking license.

(1) Is insolvent, either in the sense that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as the obligations mature, or that the applicant or licensee is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

(2) Engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession or unfair or unethical practices or conduct in connection with the mortgage business.

(3) Willfully or repeatedly violated or failed to comply with a provision of ORS 86A.095 to 86A.198 or a rule or order of the director.

(4) Failed, in conducting business as a mortgage banker or mortgage broker, to comply with the provisions of:

(a) The Truth in Lending Act, 15 U.S.C. 1601 et seq. and Regulation Z, 12 C.F.R. part 226, as in effect on October 1, 2009;

(b) The Real Estate Settlement Procedures Act, 12 U.S.C. 2601 et seq. and Regulation X, 24 C.F.R. part 3500, as in effect on January 1, 2010;

(c) The Equal Credit Opportunity Act, 15 U.S.C. 1691 et seq. and Regulation B, 12 C.F.R. 202.9, 202.11, 202.12 and 202.14, as in effect on July 30, 2009; or

(d) 12 U.S.C. 5101 et seq. and regulations adopted under 12 U.S.C. 5101 et seq.

(5) Was convicted of a misdemeanor, an essential element of which is fraud, or of a felony.

(6) Filed an application for a license that, as of the date the license was issued, or as of the date of an order that denied, suspended, conditioned or revoked a license, was incomplete in any material respect or contained a statement that was, in light of the circumstances under which the statement was made, false or misleading with respect to a material fact.

(7) Failed to account to persons interested for money or property received in connection with a mortgage loan.

(8) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing conduct or a practice that involves an aspect of the mortgage business.

(9) Is subject to an order of the director that denies, suspends, conditions or revokes a license.

(10) Is subject to a United States Postal Service fraud order that is currently effective and was issued within the last five years.

(11) Does not have the experience required by ORS 86A.106 (2) or (3).

(12) Failed to comply with the requirements of ORS 86A.112 to make and keep records prescribed by rule or order of the director, to produce such records required by the director or to file any financial reports or other information the director by rule or order may require.

(13) Is subject to an order of the director that denies, suspends, conditions or revokes a license under any other law the director administers.

(14) Is subject to a cease and desist order the director entered within the previous five years after the applicant or licensee had notice and an opportunity for a hearing.

(15) Demonstrated negligence or incompetence in performing any act for which the licensee is required to hold a license.

(16) Failed to supervise diligently and control the mortgage-related activities of a mortgage loan originator the licensee employs.

(17) Knowingly misrepresented to the director the training of, examination of or continuing education time earned by a mortgage loan originator the licensee employs.

(18) Willfully or repeatedly employed individuals as mortgage loan originators who do not meet the training, education or continuing education requirements for mortgage loan originators.

(19) Failed to notify the director of the termination of a mortgage loan originator for failure to comply with state or federal laws, regulations or rules.

[Formerly 59.865]



Section 86A.118 - Action against applicant or licensee for act or omission of associate; exception.

[Formerly 59.870]



Section 86A.121 - Cancellation of license or application; application to surrender license.

(a) Has ceased to do business as a mortgage banker or mortgage broker;

(b) Has failed to maintain a corporate surety bond or irrevocable letter of credit required under ORS 86A.106 or 86A.227; or

(c) Cannot be located after a reasonable search.

(2) A mortgage banker or mortgage broker may surrender a license by filing an application to surrender the license. Unless the director determines that the license should be suspended or revoked, the director shall allow the surrender subject to any conditions, limitations and restrictions the director may impose.

[Formerly 59.875]



Section 86A.124 - Supervisory authority of director over mortgage bankers, mortgage brokers and mortgage loan originators; documents exempt from disclosure.

(2)(a) A mortgage loan document the director obtains as part of an examination under this section is exempt from disclosure and is confidential for the purposes of ORS 705.137.

(b) This subsection does not prohibit an individual from inspecting and requesting the director to disclose any of the individual’s mortgage loan documents that the director obtained during the course of an examination. The director shall authenticate the individual’s identity before disclosing the mortgage loan documents to the individual.

[Formerly 59.880; 2011 c.350 §1]



Section 86A.127 - Investigations; publicity with respect to violations; cease and desist order.

(1) May make such public or private investigations within or outside this state as the director deems necessary to determine whether a person has violated any provision of ORS 86A.095 to 86A.198 or any rule or order of the director, or to aid in the enforcement of ORS 86A.095 to 86A.198 or in the formulation of rules and forms thereunder;

(2) May require or permit a person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated;

(3) May publish information concerning any violation under this section or ORS 86A.130, 86A.990 or 86A.992 or any rule or order of the director after an action taken under this section or ORS 86A.130, 86A.990 or 86A.992; and

(4) If the director has reasonable cause to believe that any person has been engaged, is engaging or is about to engage in any violation of any provision of ORS 86A.095 to 86A.198, may issue an order, subject to ORS 86A.139, directed to the person, and to any other person directly or indirectly controlling the person, to cease and desist from the violation or threatened violation.

[Formerly 59.885]



Section 86A.130 - Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties.

(2) The director may include in any action authorized by subsection (1) of this section:

(a) A claim for restitution or damages under ORS 86A.151 on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award appropriate relief to such persons, if the court finds that enforcement of the rights of such persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical; or

(b) A claim for disgorgement of illegal gains or profits derived. Any recovery under this paragraph shall be turned over to the General Fund of the State Treasury unless the court requires other disposition.

[Formerly 59.890]



Section 86A.133 - Procedures where assets or capital of mortgage banker or mortgage broker found impaired; involuntary liquidation.

(2) If any mortgage banker or mortgage broker refuses to permit the director to take possession under this section, the director may apply to the circuit court of the county in which the principal place of business of the mortgage banker or mortgage broker is located for an order appointing a receiver, who may be the director, to take possession.

(3) If the deficiency in assets or capital has not been made good or the unsound condition remedied within 60 days from the date when the director or receiver took possession, the property, business and assets of the mortgage banker or mortgage broker located in this state shall be liquidated. If a receiver has not been appointed, the director shall apply for such appointment by the court in which the inventory was filed. The liquidation shall proceed as provided by law for liquidation of a private corporation in receivership.

(4) The expenses of the receiver and compensation of counsel, as well as all expenditures required in the liquidation proceedings, shall be fixed by the director, subject to the approval of the court, and, upon certification by the director, shall be paid out of the funds in the hands of the director as such receiver.

[Formerly 59.895]



Section 86A.136 - Rules; financial statements.

(2) A financial statement required under ORS 86A.095 to 86A.198 must be prepared in accordance with generally accepted accounting principles. The director may by rule prescribe:

(a) The form and content of financial statements required under ORS 86A.095 to 86A.198;

(b) The circumstances under which consolidated financial statements must be filed; and

(c) Whether any required financial statements must be certified by independent or certified public accountants.

[Formerly 59.900]



Section 86A.139 - Notice of orders; hearings on orders.

(a) The applicant or licensee, with respect to orders entered pursuant to ORS 86A.115; or

(b) An interested person, with respect to orders entered pursuant to any other provision of ORS 86A.095 to 86A.198.

(2) If a person entitled to notice of the order files a timely demand for a hearing, the director shall hold a hearing on the order as provided by ORS chapter 183. In the absence of a timely demand for a hearing, a person is not entitled to judicial review of the order.

(3) After the hearing, the director shall enter a final order vacating, modifying or affirming the order.

(4) The director may enter a final order revoking a license notwithstanding the fact that the license has expired, if the initial order of revocation was issued before the license or registration expired.

[Formerly 59.905]



Section 86A.142 - Judicial review of orders.

(2) A judgment of a reviewing court under ORS chapter 183 may not bar the director from thereafter vacating or modifying an order involved in the proceeding for review, or entering any new order, for a proper cause that was not decided by the reviewing court.

[Formerly 59.910]



Section 86A.145 - Oaths and subpoenas in proceedings before director.

(2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court or of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

[Formerly 59.915]



Section 86A.148 - Copies of documents; fees; rules; effect of certification.

(2) A certificate of the director as to compliance or noncompliance with licensing provisions of ORS 86A.095 to 86A.198 shall be taken and received in a civil or criminal proceeding in this state as prima facie evidence of the facts stated in the certificate.

[Formerly 59.920]



Section 86A.151 - Liability of person that employs mortgage loan originator; recovery of damages; limitations on proceeding; action against bond or letter of credit; attorney fees.

(a) Violates a provision of ORS 86A.200 to 86A.239, except ORS 86A.236 (11), or ORS 86A.095 to 86A.198, except ORS 86A.115 (4); or

(b)(A)(i) Makes an untrue statement of a material fact; or

(ii) Omits from a statement a material fact that would make the statement not misleading in light of the circumstances under which the person makes the statement; and

(B) Fails to prove that the person did not know, or in the exercise of reasonable care could not have known, of the untrue statement or omission.

(2) The person suffering ascertainable loss may recover damages in an amount equal to the ascertainable loss.

(3) A person whose sole function in connection with a residential mortgage transaction is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the residential mortgage transaction and the plaintiff sustains the burden of proof that the person knew of the existence of the facts on which liability is based or that the person’s failure to know of the existence of the facts was the result of the person’s recklessness or gross negligence.

(4) Except as otherwise provided in this subsection, an action or suit may not be commenced under this section more than three years after the residential mortgage transaction. An action under this section for a violation under subsection (1)(b) of this section or ORS 86A.154 may be commenced within three years after the residential mortgage transaction or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later, but not later than five years after the date of the residential mortgage transaction. Failure to commence an action on a timely basis is an affirmative defense.

(5) A person has a right of action under the corporate surety bond or irrevocable letter of credit required under ORS 86A.106 or 86A.227 if the person:

(a) Initiates a mortgage banking loan or mortgage loan application; and

(b) Has a right of action against another person under this section.

(6) Subsection (3) of this section does not limit a person’s liability:

(a) For conduct other than in the circumstances described in subsection (3) of this section; or

(b) Under any other law.

(7) Except as provided in subsection (8) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(8) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (7) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

[Formerly 59.925; 2011 c.9 §5]



Section 86A.154 - Fraud and deceit with respect to mortgage banker or mortgage broker business.

(1) To employ any device, scheme or artifice to defraud;

(2) Knowingly to make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person; or

(4) To make or file, or cause to be made or filed, to or with the Director of the Department of Consumer and Business Services any statement, report or document which is known to be false in any material respect or matter.

[Formerly 59.930]



Section 86A.157 - Clients’ Trust Account; examination; deposit of funds; interest; rules.

(2) Each mortgage banker or mortgage broker shall file with the Director of the Department of Consumer and Business Services, on forms approved by the director, a statement identifying the name of the bank or banks, account number or account numbers, and name of account or accounts for each Clients’ Trust Account maintained.

(3) Each mortgage banker or mortgage broker shall authorize the director or an authorized representative of the director, on a form approved by the director, to examine any Clients’ Trust Account, by a duly authorized representative of the director. The examination shall be made at such times as the director may direct.

(4) If a branch office maintains a separate Clients’ Trust Account, a separate bookkeeping system shall be maintained in the branch office, provided a copy of all documents evidencing payments into and from the Clients’ Trust Account is maintained in the main office of the mortgage banker or mortgage broker.

(5) Trust funds received by a mortgage banker or mortgage broker may be placed by the mortgage banker or mortgage broker in a federally insured interest-bearing bank account, designated a Clients’ Trust Account, but only with the prior written approval of all parties having an interest in the trust funds. The earnings of such interest-bearing account shall not inure to the benefit of the mortgage banker or mortgage broker unless expressly approved in writing before deposit of the trust funds by all parties having an interest in the trust funds.

(6) A mortgage banker or mortgage broker is not entitled to any part of any interest earnings on trust funds deposited under subsection (5) of this section or to any part of the earnest money or other money paid to the mortgage banker or mortgage broker in connection with any real estate transaction as part or all of the mortgage banker’s or mortgage broker’s commission or fee until the transaction has been completed or terminated. The question of the disposition of forfeited earnest money shall be negotiated between a mortgage banker or mortgage broker and a client at the time of executing any earnest money agreement. The result of such negotiation shall be filled in on the agreement form at the time of signing by the client and either separately initialed by the client or placed immediately above the signature of the client.

(7) Clients’ Trust Account funds are not subject to execution or attachment on any claim against the mortgage banker or mortgage broker.

(8) No person shall knowingly keep or cause to be kept any funds or money in any bank under the heading of Clients’ Trust Account or any other name designating such funds or money as belonging to the clients of any mortgage banker or mortgage broker, except actual trust funds deposited with the banker or broker.

(9) The director may provide by rule for other records to be maintained and for the manner in which trust funds are deposited, held and disbursed.

[Formerly 59.935]



Section 86A.160 - Notice to bank regarding Clients’ Trust Account.

______________________________________________________________________________

NOTICE OF CLIENTS’ TRUST ACCOUNT

To: (name of bank) ________

I, ____________, am the (owner, president, managing general partner or other position description) ____________of (name of mortgage banker or mortgage broker) ____________and am authorized to act on behalf of (name of mortgage banker or mortgage broker)____________.

Under the provisions of ORS 86A.157, I am required to maintain in Oregon a Clients’ Trust Account for the purpose of holding funds belonging to others.

With regard to the account(s) numbered _________ which is/are designated as a Clients’ Trust Account, the account(s) is/are maintained with you as a depository for money belonging to persons other than myself and in my fiduciary capacity as a mortgage banker or mortgage broker established by client agreements in separate documents.

Dated: (insert date)

__________________

(signature of person authorized to act

on behalf of mortgage banker

or mortgage broker)

ACKNOWLEDGMENT OF RECEIPT

I, _______________, a duly authorized representative of (bank)______, do hereby acknowledge receipt of the above NOTICE OF CLIENTS’ TRUST ACCOUNT on (date)______.

__________________

__________________

______________________________________________________________________________

(2) The acknowledged copy of the notice described in subsection (1) of this section shall be retained by the mortgage banker or mortgage broker as provided in ORS 86A.157 for the retention of trust account records, subject to inspection by the Director of the Department of Consumer and Business Services or the director’s authorized representative.

[Formerly 59.940]



Section 86A.163 - Prohibited advertisements.

(1) Contains any false, misleading or deceptive statement or representation; or

(2) Identifies the mortgage banker or mortgage broker by any name other than the name listed on the license issued by the Director of the Department of Consumer and Business Services or an assumed business name registered under ORS chapter 648.

[Formerly 59.945]



Section 86A.166 - Designation of principal place of business; other offices; change of personnel; registered agent.

(2) If a licensed mortgage banker or mortgage broker intends to transact business at any place other than the principal place of business, the licensee shall notify the Director of the Department of Consumer and Business Services, in writing, not later than 30 days prior to opening another office. The notice shall contain the address of any other office. A copy of the license issued to the mortgage banker or mortgage broker shall be displayed in each place of business of the licensee.

(3) If there is any change among the members, officers, partners or directors of any licensee, the licensee shall notify the director within 30 days of the name, address and occupation of each new member, officer, partner or director and provide any other information the director may require.

(4) A mortgage banker or mortgage broker whose principal place of business is not in this state shall continuously maintain a registered agent in this state. The name and address of the agent shall be included in the application for a license. A mortgage banker or mortgage broker shall notify the director immediately of any change in the name or address of the registered agent.

(5) The registered agent of a mortgage banker or mortgage broker shall be an agent upon whom any process, notice or demand required or permitted by law to be served upon the mortgage banker or mortgage broker may be served. The director shall be an agent of a mortgage banker or mortgage broker if the mortgage banker or mortgage broker fails to appoint or maintain a registered agent in this state or the registered agent cannot with reasonable diligence be found.

[Formerly 59.950]



Section 86A.169 - Disclosure required before closing mortgage loan or mortgage banking loan.

[Formerly 59.955]



Section 86A.172 - Advisory committee.

[Formerly 59.960; 2011 c.351 §1]



Section 86A.175 - Servicing or collecting mortgage banking loan or mortgage loan by mortgage banker or mortgage broker.

(2) Except as provided in ORS 86A.095 to 86A.198, nothing in subsection (1) of this section grants the Director of the Department of Consumer and Business Services the authority to regulate the servicing or collection of a mortgage banking loan or mortgage loan by a mortgage banker or mortgage broker.

(3) As used in this section:

(a) "Mortgage banker" has the meaning given that term in ORS 86A.100 (3)(a) but also includes a person exempted from the definition of mortgage banker in ORS 86A.100 (3)(b).

(b) "Mortgage banking loan" has the meaning given that term in ORS 86A.100.

(c) "Mortgage broker" has the meaning given that term in ORS 86A.100.

(d) "Mortgage loan" has the meaning given that term in ORS 86A.100.

(e) "Service or collect any mortgage banking loan or mortgage loan" includes but is not limited to:

(A) Holding documents or written instruments and receiving and disbursing payments according to the instructions of the parties to the documents or written instruments;

(B) Collecting or remitting, or having the right or obligation to collect or remit, for a lender, note owner, note holder or other holder of an interest in a note or for a mortgage banker’s or mortgage broker’s own account, payments, interest, principal and trust items, including but not limited to hazard insurance and taxes, on a mortgage banking loan or mortgage loan in accordance with the terms of the loan, and includes loan payment follow-up, delinquency loan follow-up, loan analysis and notifications to the borrower that are necessary to enable the borrower to keep the loan current and in good standing; and

(C) Bringing and maintaining a suit or action to collect amounts owed on a mortgage banking loan or mortgage loan, including but not limited to exercising contractual, statutory or common law remedies such as injunction, specific performance, judicial or nonjudicial foreclosure or receivership.

[Formerly 59.962]

Note: 86A.175 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 86A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 86A.178 - Legislative findings regarding mortgage loan originators; prohibited practice.

(a) The public interest is served by identifying a mortgage loan originator with a specific mortgage banker or mortgage broker; and

(b) The public must be protected from the conflicts of interest created when a mortgage loan originator is employed by more than one mortgage lender.

(2) A mortgage loan originator may not originate loans for more than one mortgage banker, mortgage broker or other mortgage lender or independent mortgage agency at the same time.

[Formerly 59.967]



Section 86A.179



Section 86A.180



Section 86A.183 - Prohibited conduct for mortgage bankers, mortgage brokers and mortgage loan originators; conditions affecting employment of mortgage loan originators.

(a) Engage in dishonest, fraudulent or illegal practices or conduct in a business or profession or engage in unfair or unethical practices or conduct in connection with the mortgage business.

(b) Willfully or repeatedly violate or fail to comply with a provision of ORS 86A.095 to 86A.198 or 86A.200 to 86A.239 or a rule or order of the Director of the Department of Consumer and Business Services.

(c) Fail to account to persons interested for money or property received in connection with a mortgage loan.

(d) Fail to meet the training, education or continuing education requirements for mortgage loan originators set forth in ORS 86A.215 or 86A.221.

(e) Perform an act as a mortgage loan originator in a negligent or incompetent manner.

(2) An individual may not be employed by a mortgage banker or mortgage broker as a mortgage loan originator if:

(a) The individual was convicted of a crime or category of crime specified by the director by rule;

(b) The individual is suspended or has been prohibited from employment as a mortgage loan originator under ORS 86A.224;

(c) The employment violates any conditions imposed under ORS 86A.224; or

(d) The employment violates an order issued by the director, a state or federal agency or a court of competent jurisdiction.

[Formerly 59.971]



Section 86A.186 - Mortgage loan originator criminal records checks; rules.

(2) A person that employs or intends to employ an individual as a mortgage loan originator shall report to the Director of the Department of Consumer and Business Services the results of each state criminal records check conducted under subsection (1) of this section.

(3) The director shall adopt rules to:

(a) Implement and administer state criminal records checks required under this section; and

(b) Specify crimes and categories of crimes for which a conviction will prevent a person from acting as a mortgage loan originator under ORS 86A.183.

[Formerly 59.972]



Section 86A.187



Section 86A.188



Section 86A.189



Section 86A.195 - Restrictions on negative amortization loans; verification of borrower income; prepayment penalties.

(b) "Negative amortization loan" does not include:

(A) A loan commonly known as a bridge loan, the terms of which specify that:

(i) The maturity period for the loan is less than 18 months; and

(ii) The borrower may pay only interest until a time when the entire unpaid loan balance is due and payable.

(B) A mortgage loan in which:

(i) The principal amount is not more than $50,000; and

(ii) The combined loan to value ratio between all mortgage loans that are secured by the same property and the value of the securing property is not more than 50 percent.

(C) A loan commonly known as a reverse mortgage, the terms of which specify that the loan:

(i) Is a non-recourse loan secured by real property;

(ii) Provides cash advances to the borrower based on the equity or value in the borrower’s owner-occupied principal residence;

(iii) Requires no payment of principal or interest until the entire loan becomes due and payable; and

(iv) Is made by a mortgage lender licensed in this state or licensed under the laws of the United States.

(D) A loan commonly known as a home equity line of credit, in which:

(i) The amounts borrowed and the interest and other charges are debited to an account that is secured by an interest in real estate;

(ii) Interest on the account is computed periodically;

(iii) The borrower has the right to pay in full at any time without penalty or to pay in installments that are specified in the loan agreement; and

(iv) The lender agrees to permit a borrower from time to time to borrow money, with the maximum limit on the amount of each borrowing established by the loan agreement.

(2) A mortgage banker, mortgage broker or mortgage loan originator may not negotiate or make, or offer to negotiate or make, a negative amortization loan without regard to the borrower’s repayment ability at the time the loan is made, including the borrower’s current and reasonably expected income, employment, assets other than the collateral, current obligations and mortgage related obligations. The mortgage banker, mortgage broker or mortgage loan originator shall verify the income and assets of the borrower that will be relied on to evaluate the borrower’s repayment ability. The borrower’s repayment ability must be evaluated and the borrower’s income and assets must be verified in a manner that is consistent with the requirements of 12 C.F.R. 226.34, as promulgated on January 1, 2010.

(3) A negative amortization loan may not contain a prepayment penalty beyond the first 24 months after the date on which the loan is made.

(4) A creditor may not collect a prepayment penalty on an existing negative amortization loan in return for or as a consequence of refinancing or providing funds to refinance the negative amortization loan.

[2009 c.603 §2; 2009 c.863 §38]



Section 86A.196 - Notice of reverse mortgage prohibition in homestead property tax deferral program; summary of terms of reverse mortgage in advertisement or solicitation.

(2)(a) In any advertisement, solicitation or communication that a lender or an agent or affiliate of the lender intends as an inducement for a person to apply for or enter into a contract for a reverse mortgage, the lender or the agent or affiliate of the lender shall include a clear and conspicuous summary of the terms of the reverse mortgage. The summary must, at a minimum, disclose these provisions of the reverse mortgage loan contract to the extent that the contract includes the provision:

(A) At the conclusion of the term of the reverse mortgage loan contract, some or all of the equity in the property that is the subject of the reverse mortgage no longer belongs to the person and the person may need to sell or transfer the property to repay the proceeds of the reverse mortgage from the proceeds of the sale or transfer or the person must otherwise repay the reverse mortgage with interest from the person’s other assets.

(B) The lender will charge an origination fee, a mortgage insurance premium, closing costs or servicing fees for the reverse mortgage, all or any of which the lender will add to the balance of the reverse mortgage loan.

(C) The balance of the reverse mortgage loan grows over time and the lender charges interest on the outstanding loan balance.

(D) The person retains title to the property that is the subject of the reverse mortgage until the person sells or transfers the property and is therefore responsible for paying property taxes, insurance, maintenance and related taxes. Failing to pay these amounts may cause the reverse mortgage loan to become due immediately.

(E) Interest on a reverse mortgage is not deductible from the person’s income tax return until the person repays all or part of the reverse mortgage loan.

(b) As used in paragraph (a) of this subsection:

(A) "Clear and conspicuous" means:

(i) In larger type than the surrounding text or in a type, color or font that contrasts with surrounding text of the same size or set off from surrounding text by symbols or other marks in a manner that draws attention; or

(ii) Spoken in a volume and cadence that is sufficient to enable a reasonable person to hear and understand.

(B) "Reverse mortgage" means a residential mortgage transaction in which the lender provides loan proceeds to a borrower in a lump sum or in monthly installments with the expectation that the borrower will repay the loan from the proceeds of a sale or transfer of the real property that secures the loan.

(c) Paragraphs (a) and (b) of this subsection do not apply to a financial institution as defined in ORS 706.008, a licensee as defined in ORS 725.010 or a mortgage banker or mortgage broker that is licensed under ORS 86A.106.

[2012 c.13 §1; 2015 c.87 §1]

Note: 86A.196 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 86A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 86A.198 - Materials in languages other than English; requirements.

(a) Communicates or causes to be communicated an advertisement in a language other than English or otherwise solicits business in a language other than English; and

(b) Offers to negotiate or make, or negotiates or makes, a residential mortgage transaction in the course of which a substantial portion of the communication with the borrower that is related to the transaction takes place in the language other than English that was used to communicate the advertisement or make the solicitation.

(2) A mortgage banker, mortgage broker or mortgage loan originator that takes an action described in subsection (1) of this section shall provide the following materials to the borrower in English and in the language other than English in which a substantial portion of the communication that is related to the transaction takes place:

(a) A good faith estimate required under the Real Estate Settlement Procedures Act, 12 U.S.C. 2601 et seq., and under Regulation X, 24 C.F.R. part 3500, as enacted or promulgated on January 1, 2010;

(b) The disclosures related to the transaction that are required under the Truth in Lending Act, 15 U.S.C. 1601 et seq., and under Regulation Z, 12 C.F.R. part 226, as enacted or promulgated on January 1, 2010; and

(c) A statement notifying the borrower that loan documents associated with the transaction will be in English and advising the borrower to obtain appropriate assistance with any necessary translations.

(3) The Director of the Department of Consumer and Business Services shall develop and distribute translated versions of the materials identified in subsection (2) of this section in the three languages other than English that are most commonly spoken in this state.

[2009 c.603 §3; 2009 c.863 §39]



Section 86A.200 - Definitions.

(1) "Depository institution" means a depository institution, as defined in 12 U.S.C. 1813(c), and a credit union, as defined in ORS 723.008.

(2) "Federal banking agency" means:

(a) The Board of Governors of the Federal Reserve System;

(b) The Comptroller of the Currency;

(c) The Director of the Office of Thrift Supervision in the United States Department of the Treasury;

(d) The National Credit Union Administration Board; and

(e) The Board of Directors of the Federal Deposit Insurance Corporation.

(3)(a) "Loan processor or underwriter" means an individual who, after receiving an application, performs clerical or support duties that include:

(A) Receiving, collecting, distributing and analyzing information commonly used in processing or underwriting a residential mortgage loan; or

(B) Communicating with a consumer to obtain information necessary to process or underwrite a residential mortgage loan.

(b) "Loan processor or underwriter" does not include an individual who communicates with a consumer for the purpose of offering or negotiating residential mortgage loan terms with the consumer or offering counsel or consultation to the consumer concerning residential mortgage loan terms or rates.

(4)(a) "Mortgage loan originator" means an individual who, for compensation or gain:

(A) Takes an application for a residential mortgage loan; or

(B) Offers or negotiates terms for a residential mortgage loan.

(b) "Mortgage loan originator" does not include:

(A) An individual who, as an employee or independent contractor, works solely as a loan processor or underwriter;

(B) A person that performs professional real estate activities, as defined in ORS 696.010, unless the person is compensated by a mortgage banker, mortgage broker, mortgage loan originator or lender or an agent of a mortgage banker, mortgage broker, mortgage loan originator or lender;

(C) An individual that extends credit solely in connection with a timeshare plan, as defined in 11 U.S.C. 101(53D); or

(D) An individual who:

(i) Is employed by a person that is licensed by the Director of the Department of Consumer and Business Services; and

(ii) Collects or receives payments on behalf of a person that holds a residential mortgage, including payments of principal, interest, escrow amounts and other amounts due on obligations that under the terms of the note are due and owed to the person that holds the residential mortgage.

(5) "Nationwide Mortgage Licensing System and Registry" means a system that the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators maintain to register and license mortgage loan originators.

(6) "Nontraditional mortgage" means a mortgage other than a 30-year fixed-rate mortgage or a mortgage that the director by rule defines as a nontraditional mortgage.

(7) "Registered mortgage loan originator" means an individual who:

(a) Is employed by:

(A) A depository institution;

(B) A subsidiary of a depository institution that is regulated by a federal banking agency; or

(C) An institution that is regulated by the Farm Credit Administration;

(b) Performs the duties of a mortgage loan originator; and

(c) Complies with the registration requirements set forth in 12 U.S.C. 5106.

(8) "Residential mortgage loan" means a loan that is secured by a mortgage, deed of trust or equivalent consensual security interest on four or fewer residential dwelling units, including but not limited to individual dwelling units, mobile homes, condominiums or cooperatives that are planned for or situated on real property in this state.

(9) "Unique identifier" means a number or other means of identification that is assigned by or under protocols established by the Nationwide Mortgage Licensing System and Registry.

[2009 c.863 §1]



Section 86A.203 - License and unique identifier for mortgage loan originator; requirements; exemptions; rules.

(a) Obtaining and maintaining a mortgage loan originator’s license under ORS 86A.212 or renewing a mortgage loan originator’s license under ORS 86A.218; and

(b) Obtaining a unique identifier from the Nationwide Mortgage Licensing System and Registry.

(2) Subsection (1) of this section does not apply to:

(a) A registered mortgage loan originator who acts within the scope of the registered mortgage loan originator’s employment;

(b) An individual who offers or negotiates terms of a residential mortgage loan with or on behalf of the individual’s spouse, child, sibling, parent, grandparent, grandchild or a relative in a similar relationship with the individual that is created by law, marriage or adoption;

(c) An individual who offers or negotiates terms of a residential mortgage loan that is secured by a dwelling that served as the individual’s residence;

(d) An individual who, as a seller during any 12-month period, offers or negotiates terms for not more than three residential mortgage loans that are secured by a dwelling unit that the individual owns, or that a limited liability company of which the individual is a member owns, and that did not serve as the individual’s residence, if:

(A) Membership in the limited liability company that owns the dwelling unit consists only of the individual or of the individual and the individual’s spouse, children, siblings, parents, grandparents, grandchildren or other relatives who are related to the individual by law, marriage or adoption;

(B) The individual or the limited liability company does not advertise that, or otherwise suggest by statements or conduct that, the limited liability company engages in the business of making residential mortgage loans;

(C) The individual complies with the provisions of subsection (3) of this section; and

(D) The individual does not engage in conduct that is prohibited under ORS 86A.224 or 86A.236;

(e) An attorney who is licensed or otherwise authorized to practice law in this state, if the attorney negotiates the terms of a residential mortgage loan in representing a client and does not receive compensation from a mortgage banker, mortgage broker, mortgage loan originator or lender or an agent of the mortgage banker, mortgage broker, mortgage loan originator or lender, except that for the purposes of determining whether the attorney is exempt under this paragraph, the attorney does not receive compensation from a mortgage loan originator or lender if the attorney receives compensation from a client that would otherwise meet the definition of a mortgage loan originator or lender but is exempt under paragraph (c), (d) or (f) of this subsection;

(f) An individual who is licensed as a manufactured structure dealer under ORS 446.691 and who:

(A) Offers or negotiates terms of a residential mortgage loan related to a sale for occupancy of a previously owned manufactured dwelling in a manufactured dwelling park three or fewer times in any 12-month period; and

(B) Uses a written sale agreement form with the purchaser that complies with the requirements of ORS 646A.050, 646A.052 and 646A.054, with any rules adopted under ORS 646A.050, 646A.052 and 646A.054 and with any other applicable requirements for residential mortgages for manufactured dwellings; or

(g) An individual who is licensed as a limited manufactured structure dealer under ORS 446.706 and who:

(A) Has an ownership interest in a manufactured dwelling park;

(B) Offers or negotiates terms of a residential mortgage loan related to a sale for occupancy of a previously owned manufactured dwelling in any manufactured dwelling park in which the individual has an ownership interest, five or fewer times in any 12-month period; and

(C) Uses a written sale agreement form with the purchaser that complies with the requirements of ORS 646A.050, 646A.052 and 646A.054, with any rules adopted under ORS 646A.050, 646A.052 and 646A.054 and with any other applicable requirements for residential mortgages for manufactured dwellings.

(3) An individual who offers or negotiates terms for a residential mortgage loan, and who claims an exemption under subsection (2)(c), (d) or (f) of this section from the requirements set forth in subsection (1) of this section, may not at any time hold more than eight residential mortgage loans without meeting the requirements set forth in subsection (1) of this section. For the purposes of a determination under this subsection as to whether an individual who claims an exemption under subsection (2)(d) of this section holds more or fewer than eight residential mortgage loans, the individual shall disclose to the Director of the Department of Consumer and Business Services all loans that all limited liability companies of which the individual is a member hold in the aggregate.

(4) An individual who offers or negotiates terms for a residential mortgage loan, and who claims an exemption under subsection (2)(g) of this section from the requirements set forth in subsection (1) of this section, may not at any time hold more than 12 residential mortgage loans without meeting the requirements set forth in subsection (1) of this section.

(5) The Director of the Department of Consumer and Business Services by rule may exempt an individual from the requirement to obtain a mortgage loan originator’s license under ORS 86A.200 to 86A.239 if the United States Consumer Financial Protection Bureau requires or permits the exemption under 12 U.S.C. 5101 et seq.

(6) Notwithstanding the exemption from licensing for an individual described in subsection (2)(f) or (g) of this section, subsection (1) of this section applies to the individual if the United States Consumer Financial Protection Bureau determines, in a guideline, rule, regulation or interpretive letter, that the exemption is inconsistent with requirements set forth in 12 U.S.C. 5101 et seq.

(7)(a) Except as provided in paragraph (b) of this subsection, an employee of a manufactured structure dealer licensed under ORS 446.691 is not subject to the provisions of ORS 86A.200 to 86A.239 if the employee:

(A) Performs only administrative or clerical tasks; and

(B) Receives in connection with a sale or other transaction related to a manufactured structure, as defined in ORS 446.003, only a salary or commission that is customary among dealers and employees of dealers.

(b) An employee of a dealer is subject to the provisions of ORS 86A.200 to 86A.239 if the United States Consumer Financial Protection Bureau determines, in a guideline, rule, regulation or interpretive letter, that the exemption granted in paragraph (a) of this subsection is inconsistent with requirements set forth in 12 U.S.C. 5101 et seq.

[2009 c.863 §2; 2013 c.281 §1; 2013 c.443 §15; 2015 c.677 §1]



Section 86A.206 - Application for license; information and materials required for application; rules.

(2) In connection with an application under this section, an applicant shall apply for and receive a unique identifier from the Nationwide Mortgage Licensing System and Registry. As part of the application, the director by rule shall require the applicant to submit to the director or directly to the Nationwide Mortgage Licensing System and Registry:

(a) Fingerprints that the Federal Bureau of Investigation, or another government agency that is authorized to receive fingerprints, can use to perform a state, national and international criminal background check;

(b) A summary of the applicant’s personal history and experience on a form prescribed by the Nationwide Mortgage Licensing System and Registry;

(c) A document that authorizes the Nationwide Mortgage Licensing System and Registry to obtain, with reference to the applicant:

(A) A credit report from a consumer reporting agency, as defined in 15 U.S.C. 1681a(f), or a consumer reporting agency that compiles and maintains files on consumers on a nationwide basis, as defined in 15 U.S.C. 1681a(p); and

(B) Information about administrative, civil or criminal proceedings and findings concerning the applicant in any governmental jurisdiction; and

(d) Other information the director or the Nationwide Mortgage Licensing System and Registry may require.

[2009 c.863 §3]



Section 86A.209 - Interim license; findings required.

(1) Is employed by a person that has a valid license or registration from the Department of Consumer and Business Services;

(2) Substantially meets the requirements of ORS 86A.206, 86A.212 and 86A.215 as of July 31, 2010; and

(3) Has not committed an act prohibited under ORS 86A.236.

[2009 c.863 §3a]



Section 86A.212 - Findings required for issuing license; basis for denial; rules.

(a) Has obtained a unique identifier from the Nationwide Mortgage Licensing System and Registry.

(b) Has not had a mortgage loan originator’s license revoked in another jurisdiction. For purposes of this paragraph, an applicant’s mortgage loan originator’s license was not revoked if an order or decision to revoke the license was later rescinded or vacated.

(c) Has not been convicted of or pleaded guilty or no contest in a state, federal, foreign or military court to a felony or to a misdemeanor if an essential element of the misdemeanor involved false statements or dishonesty:

(A) During a period of seven years before the date the applicant submits an application under ORS 86A.206; or

(B) At any time before the date the applicant submits an application under ORS 86A.206, if the conviction or plea involved a felony and an element of the felony was an act of fraud, dishonesty, a breach of trust or laundering a monetary instrument. For purposes of this paragraph, a conviction that was later pardoned is not a conviction.

(d) Has demonstrated financial responsibility sufficient to command the confidence of the community and warrant the determination that the applicant will operate honestly, fairly and efficiently within the purposes of ORS 86A.200 to 86A.239.

(e) Has completed the education requirement set forth in ORS 86A.215 and passed a test that meets the standards set forth in ORS 86A.215.

(f) Is covered by a surety bond in accordance with the provisions of ORS 86A.227.

(2) The director may not:

(a) Deny a mortgage loan originator’s license to an applicant because of the applicant’s credit score; or

(b) Use information in a credit report as the sole basis for denying the mortgage loan originator’s license.

(3) The director shall issue a mortgage loan originator’s license to an applicant if:

(a) The director is satisfied that the information contained in the application for a mortgage loan originator’s license is accurate and complete; and

(b) No reason exists under subsection (1) of this section to deny the applicant a mortgage loan originator’s license.

(4) The director by rule may specify criteria for determining financial responsibility under subsection (1)(d) of this section.

[2009 c.863 §4]



Section 86A.215 - Education and testing requirements for license; education and test providers.

(a) Complete, at a minimum, 20 hours of an approved course of prelicensing education that, at a minimum, must include:

(A) Three hours devoted to federal laws and regulations;

(B) Three hours devoted to ethics, with instruction concerning fraud, consumer protection and fair lending; and

(C) Two hours devoted to lending standards applicable to nontraditional mortgages; and

(b) Pass a qualified written test with a score of 75 percent correct or better. The test must measure the applicant’s knowledge of:

(A) Ethics; and

(B) Federal and state laws, regulations and rules that apply to residential mortgage loan origination, including laws, regulations and rules that concern fraud, consumer protection, fair lending and nontraditional mortgages.

(2) For purposes of this section:

(a) An approved course of prelicensing education is a course that the Nationwide Mortgage Licensing System and Registry has reviewed and for which the Nationwide Mortgage Licensing System and Registry has approved the contents, provider, instructional standards and means and methods of delivery, using reasonable standards.

(b) A qualified written test is a test that the Nationwide Mortgage Licensing System and Registry develops and for which the Nationwide Mortgage Licensing System and Registry approves the test provider and method of test administration, using reasonable standards.

(3) The director shall accept for the purposes of the requirements set forth in subsection (1) of this section an approved course of prelicensing education that an applicant completed in another state.

(4) This section does not preclude:

(a) An applicant’s employer or a subsidiary, agent or affiliate of the employer from providing an approved course of prelicensing education; or

(b) An approved test provider from administering a qualified test at the business location of the applicant’s employer or an affiliate, subsidiary or agent of the employer or at the business location of a person with which the employer has an exclusive contractual arrangement related to mortgage loan origination.

(5) An applicant may take a qualified test four consecutive times, provided that each test administration occurs 30 days after a previous test administration. If the applicant fails the approved test four consecutive times, the applicant must wait at least six months before retaking the test.

[2009 c.863 §5]



Section 86A.218 - License renewal; expiration; reinstatement; rules.

(a) The licensed mortgage loan originator continues to meet the requirements set forth under ORS 86A.212;

(b) The licensed mortgage loan originator paid the fee required to renew the mortgage loan originator’s license; and

(c) The licensed mortgage loan originator satisfied the continuing education requirements set forth in ORS 86A.221. If the licensed mortgage loan originator did not satisfy the requirements under ORS 86A.221, instead of declining to renew the mortgage loan originator’s license, the director by rule or order may permit or require the licensed mortgage loan originator to make up the deficiency in continuing education.

(2)(a) A mortgage loan originator’s license expires if:

(A) The licensed mortgage loan originator does not apply to renew the mortgage loan originator’s license;

(B) The director declines to renew the mortgage loan originator’s license; or

(C) The licensed mortgage loan originator does not otherwise maintain eligibility under the requirements set forth in ORS 86A.200 to 86A.239.

(b) The director by rule may establish a procedure and requirements for reinstating a license that has expired. The procedure and requirements the director establishes must be consistent with standards established by the Nationwide Mortgage Licensing System and Registry and must at a minimum provide that an applicant for reinstatement who has allowed the applicant’s mortgage loan originator’s license to lapse for a period of five or more years, whether or not the applicant was employed or continued to engage in business as a mortgage loan originator during the period of the lapse, shall:

(A) Demonstrate to the director that the applicant completed the continuing education requirements set forth in ORS 86A.221 that were required in the year in which the applicant last held a mortgage loan originator’s license; and

(B) Pass the qualified written test as provided in ORS 86A.215.

[2009 c.863 §6]



Section 86A.221 - Continuing education requirements for mortgage loan originator; credit allowed.

(a) Three hours devoted to federal laws and regulations;

(b) Two hours devoted to ethics, with instruction concerning fraud, consumer protection and fair lending; and

(c) Two hours devoted to lending standards applicable to nontraditional mortgages.

(2) For purposes of this section, an approved course of continuing education is a course that the Nationwide Mortgage Licensing System and Registry has reviewed and for which the Nationwide Mortgage Licensing System and Registry has approved the contents, provider, instructional standards and means and methods of delivery, using reasonable standards.

(3) This section does not preclude a licensed mortgage loan originator’s employer or a subsidiary, agent or affiliate of the employer from providing an approved course of continuing education.

(4) The Director of the Department of Consumer and Business Services shall accept for the purposes of the requirement set forth in subsection (1) of this section an approved course of continuing education that a licensed mortgage loan originator completed in another state.

(5) A licensed mortgage loan originator:

(a) May receive credit for a continuing education course only in the year in which the licensed mortgage loan originator takes the course, unless the director under ORS 86A.218 permits or requires the mortgage loan originator to make up a deficiency in continuing education; and

(b) May not for the purposes of meeting the requirement set forth in subsection (1) of this section take the same approved course of continuing education in the same year or in any two successive years.

(6) A licensed mortgage loan originator who is also approved as an instructor for an approved course of continuing education may receive two hours of credit toward the licensed mortgage loan originator’s own continuing education requirement for each hour of the approved course of continuing education that the licensed mortgage loan originator teaches.

[2009 c.863 §7]



Section 86A.224 - Denying, suspending, conditioning, revoking or declining to renew license; findings required; order; civil penalty; prohibited activity; criminal liability.

(a) A licensed mortgage loan originator violates a provision of ORS 86A.200 to 86A.239 or a rule or order the director issues under ORS 86A.200 to 86A.239;

(b) The director makes a finding under ORS 86A.212 or 86A.218 that the director believes justifies a decision to deny or decline to renew a mortgage loan originator’s license;

(c) An applicant makes a false statement or a material misstatement of fact on an application for a mortgage loan originator’s license or a licensed mortgage loan originator makes a false statement or a material misstatement of fact on an application to renew a mortgage loan originator’s license; or

(d) A person who is not exempted from the requirement to obtain a mortgage loan originator’s license under ORS 86A.203 (2) conducts business as a mortgage loan originator without applying for and receiving a mortgage loan originator’s license under ORS 86A.206 and 86A.212.

(2) The director, subject to ORS chapter 183, may order a person that is subject to regulation under ORS 86A.200 to 86A.239 to:

(a) Cease and desist immediately or permanently from violating a provision of ORS 86A.200 to 86A.239 or from an act or practice related to mortgage loan origination that the director deems harmful to a consumer or to the public;

(b) Stop or suspend business related to mortgage loan origination;

(c) Pay restitution to a consumer or another person that the director finds suffered harm from the person’s acts, omissions, practices or operations or as a result of the person’s violation of a provision of ORS 86A.200 to 86A.239; or

(d) Take or refrain from taking an action the director deems necessary to comply with ORS 86A.200 to 86A.239.

(3)(a) The director, in accordance with ORS 183.745, may impose a civil penalty in an amount not to exceed $5,000 for each separate instance of a violation of or failure to comply with the provisions of ORS 86A.200 to 86A.239 or a rule or order the director adopted or issued under ORS 86A.200 to 86A.239.

(b) Every violation described in paragraph (a) of this subsection is a separate offense that is subject to a separate penalty. Each day in which the same violation occurs is a separate violation. A violation that continues for more than one day is a continuing violation that is subject to a maximum penalty of $20,000.

(4)(a) A person may not knowingly:

(A) Violate a provision of ORS 86A.203;

(B) Fail to comply with an order the director issues under this section;

(C) Fail to produce records at the director’s request under ORS 86A.233;

(D) Employ a device, scheme or artifice to defraud or engage in an act, practice or course of business that operates or would operate as a fraud or deceit;

(E) Make an untrue statement of a material fact or omit from a statement a material fact that would make the statement not misleading in light of the circumstances under which the person makes the statement; or

(F) Make or file or cause to be made or filed with the director a statement, report or document that the person knows is false in a material respect or matter.

(b) A person who takes an action described in paragraph (a) of this subsection commits a Class C felony.

[2009 c.863 §8]



Section 86A.227 - Corporate surety bond required; right of action; rules.

(2) The director by rule shall:

(a) Prescribe the form of the corporate surety bond;

(b) Require the person to maintain the corporate surety bond in an amount that reflects the dollar amount of the loans the person originated or in a minimum amount the director specifies; and

(c) Prescribe other requirements for the corporate surety bond as are necessary to accomplish the purposes of ORS 86A.200 to 86A.239.

(3) A right of action against the corporate surety bond required under this section exists to the same extent that a right of action exists under ORS 86A.151.

(4) The director may require the person to file a new corporate surety bond if an action is commenced against the corporate surety bond on file with the director. The person shall file a new corporate surety bond immediately if a recovery is obtained against the bond.

[2009 c.863 §9]



Section 86A.230 - Contracts or agreements with Nationwide Mortgage Licensing System and Registry and other agencies; information sharing; confidentiality; reports of violations; rules.

(a) Collect and maintain records in connection with an application under ORS 86A.212 or 86A.218;

(b) Collect and process application fees or other fees that are authorized under ORS 86A.200 to 86A.239 and imposed by a government agency or association of government agencies;

(c) Serve as a point of contact the director may use to request information from and provide information to the United States Department of Justice, the Federal Bureau of Investigation or other government agencies;

(d) Apply, abide by and implement standards the Nationwide Mortgage Licensing System and Registry establishes for:

(A) Setting or resetting dates for reporting information or renewing a mortgage loan originator’s license; and

(B) Amending or surrendering a mortgage loan originator’s license; and

(e) Otherwise participate in the Nationwide Mortgage Licensing System and Registry.

(2) The director may agree with the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators or other government agencies or associations of government agencies to share and to maintain under subsection (4) of this section the confidentiality or privilege applicable to information or material that:

(a) An applicant provides under ORS 86A.206;

(b) A mortgage loan originator provides under ORS 86A.218; or

(c) The director obtains from investigations, inquiries, proceedings, submissions or other sources under the authority of ORS 86A.200 to 86A.239.

(3) The director shall provide copies of information and material that the director supplies to or receives from the Nationwide Mortgage Licensing System and Registry to an applicant for a mortgage loan originator’s license under ORS 86A.212 or to a licensed mortgage loan originator who applies to renew a license under ORS 86A.218. The director by rule shall establish a procedure for challenging the accuracy or completeness of the information and materials.

(4)(a) Except as provided in subsections (5) and (6) of this section and 12 U.S.C. 5111, information or material that an applicant, a mortgage loan originator or the director provides or discloses to the Nationwide Mortgage Licensing System and Registry retains the confidentiality or privilege from public disclosure that applies to the information under ORS 192.410 to 192.505 or under other applicable state or federal law, including court rules. The confidentiality or privilege applies to the information or material despite disclosure to state or federal agencies with regulatory authority over persons, businesses or activities related to mortgage lending.

(b) Information that is subject to a privilege described in paragraph (a) of this subsection is not subject to:

(A) Disclosure under state or federal law that governs disclosure of information in the possession of a public official; or

(B) Subpoena, discovery or admission into evidence in an administrative proceeding or private civil action, unless the person whose information is protected by the confidentiality or privilege waives the confidentiality or privilege in whole or in part.

(c) To the extent that the provisions of ORS 192.410 to 192.505 conflict with the provisions of this section, the provisions of this section control.

(5) Subsection (4) of this section does not apply to information or material concerning an applicant’s or a mortgage loan originator’s employment history or records of discipline and enforcement actions that appear in and are open to public access in the Nationwide Mortgage Licensing System and Registry. The director may publish on the Internet information that the director receives from the Nationwide Mortgage Licensing System and Registry that is not subject to a privilege described in subsection (4) of this section.

(6) The director shall regularly report to the Nationwide Mortgage Lending System and Registry violations of the provisions of ORS 86A.200 to 86A.239, enforcement actions against a person subject to ORS 86A.200 to 86A.239 and other information the director deems necessary to meet the director’s obligations under agreements with the Nationwide Mortgage Licensing System and Registry.

(7) To the extent reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry, the director by rule or order may waive or modify, in whole or in part, the requirements set forth in ORS 86A.200 to 86A.239 or establish new requirements consistent with the provisions of ORS 86A.200 to 86A.239.

[2009 c.863 §10]



Section 86A.233 - Production of records; investigations, examinations and subpoenas; possession of records; access to records; powers of director; prohibited activities.

(a) Request or require a person that employs a mortgage loan originator or that under the provisions of ORS 86A.200 to 86A.239 should employ a mortgage loan originator to produce, for the director’s examination and use, books, accounts, records, files, documents or other information or evidence;

(b) Investigate or examine an applicant or a licensed mortgage loan originator and review the applicant’s or licensed mortgage loan originator’s:

(A) History of criminal, civil and administrative proceedings, enforcement actions, arrests or other information related to the applicant’s or licensed mortgage loan originator’s compliance with state and federal law, rules or regulations; and

(B) Personal history and experience, including information obtained from credit reports from a consumer reporting agency, as defined in 15 U.S.C. 1681a(f) or from a consumer reporting agency that compiles and maintains files on consumers on a nationwide basis, as defined in 15 U.S.C. 1681a(p);

(c) Direct, subpoena, examine, compel the attendance of, administer oaths and affirmations to, and request production of books, accounts, records, files, documents or other information or evidence from witnesses and persons that are subject to regulation under ORS 86A.200 to 86A.239; and

(d) Interview and take and preserve testimony concerning business practices and operations from the applicant’s or licensed mortgage loan originator’s officers, principals, mortgage loan originators, employees, agents and customers or independent contractors associated with the applicant or licensed mortgage loan originator.

(2)(a) The director may, with reference to documents, materials or records described in subsection (1) of this section:

(A) Take possession of, sequester, control or restrict access to the documents, materials or records; or

(B) Designate a person to take exclusive charge of the documents, materials or records in the location in which the documents, materials or records are usually kept.

(b) At a time in which the director has taken an action described in paragraph (a) of this subsection, a person may not, without the director’s permission or a court order, remove or attempt to remove the documents, materials or records from the director’s possession or control or from the location in which the documents, materials or records are kept under the exclusive charge of the person the director designates.

(c) A person who owns or has a right to possess or control the documents, materials or records may have access necessary to conduct the person’s ordinary business, unless the director reasonably believes that the documents, materials or records have been or are at risk of alteration or destruction for the purposes of concealing a violation of ORS 86A.200 to 86A.239.

(3) In carrying out the purposes of this section, the director may:

(a) Retain attorneys, accountants or other professionals or specialists to conduct investigations, audits or examinations or assist in conducting investigations, audits or examinations;

(b) Agree with other government agencies or officials to share resources, information, methods, procedures, documents, records, materials and information obtained in the course of investigations, audits, examinations and related activities;

(c) Purchase, share, use or employ analytical systems, methods or software available from public or private sources;

(d) Accept and rely upon the results of or reports concerning investigations, audits, examinations or proceedings conducted by other government agencies or officials in this state or in other states; and

(e) Accept, use and incorporate in the director’s findings, reports, orders or other actions audit reports from an independent certified public accountant.

(4) The director’s authority under this section applies to a person who is subject to regulation under ORS 86A.200 to 86A.239, whether or not the person is licensed as a mortgage loan originator.

(5) An applicant or licensed mortgage loan originator shall:

(a) Make available to the director at the director’s request books, accounts, records, files and other documents relating to the applicant’s or licensed mortgage loan originator’s business operations and practices; and

(b) Prepare, compile and deliver to the director reports, accounting compilations, lists and data concerning loan transactions and other information the director requires to carry out the purposes of ORS 86A.200 to 86A.239.

(6) A person subject to investigation, audit or examination under this section may not knowingly withhold, abstract, remove, mutilate, destroy or conceal books, accounts, records, computer records, files, documents or other information or evidence that is subject to the director’s authority under this section.

[2009 c.863 §11]



Section 86A.236 - Prohibited activities.

(1) Perform an act as a mortgage loan originator in a negligent or incompetent manner;

(2) Employ a device, scheme or artifice to defraud or engage in an act, practice or course of business that operates or would operate as a fraud or deceit;

(3) Knowingly make an untrue statement of a material fact or omit from a statement a material fact that would make the statement not misleading in light of the circumstances under which the person makes the statement;

(4) Make or file or cause to be made or filed with the Director of the Department of Consumer and Business Services a statement, report or document that the person knows is false in a material respect or matter;

(5) Engage in an unfair or deceptive practice toward another person;

(6) Obtain property by fraud or misrepresentation;

(7) Solicit or enter into a contract with a borrower, the terms of which provide that the person may earn a fee or commission for using the person’s best efforts to obtain a residential mortgage loan even if the person does not obtain a residential mortgage loan for the borrower, except that the terms of the contract may provide that the person may earn an advance fee or recover actual expenses that the person incurs;

(8) Solicit, advertise or enter into a contract, the terms of which specify an interest rate, points or other financing terms unless the interest rate, points or other financing terms are available to a prospective borrower at the time the person makes the solicitation or advertisement or enters into the contract;

(9) Conduct or operate a business that requires a mortgage loan originator’s license without holding a license issued under ORS 86A.212 or 86A.218 or assist or enable another person who does not have a mortgage loan originator’s license to conduct or operate a business that requires a mortgage loan originator’s license;

(10) Fail to disclose or provide information required under ORS 86A.200 to 86A.239 or by state or federal laws, rules or regulations;

(11) Fail to comply with a provision of ORS 86A.200 to 86A.239, a rule adopted by the Director of the Department of Consumer and Business Services or state or federal laws, rules or regulations that apply to a business that is subject to regulation under ORS 86A.200 to 86A.239;

(12) Fail to conduct business as a mortgage loan originator in compliance with the provisions of:

(a) The Truth in Lending Act, 15 U.S.C. 1601 et seq. and Regulation Z, 12 C.F.R. part 226, as in effect on October 1, 2009;

(b) The Real Estate Settlement Procedures Act, 12 U.S.C. 2601 et seq. and Regulation X, 24 C.F.R. part 3500, as in effect on January 1, 2010;

(c) The Equal Credit Opportunity Act, 15 U.S.C. 1691 et seq. and Regulation B, 12 C.F.R. 202.9, 202.11, 202.12 and 202.14, as in effect on July 30, 2009; or

(d) 12 U.S.C. 5101 et seq. and regulations adopted under 12 U.S.C. 5101 et seq.;

(13) Make, negligently or intentionally, a false or deceptive statement or representation in any manner concerning the rates, points or other financing terms or conditions for a residential mortgage loan;

(14) Make a false statement negligently in, or omit knowingly or willfully a material fact from, a report or information the person submits to a government agency or the Nationwide Mortgage Licensing System and Registry or in connection with an investigation or examination conducted by the director or a government agency;

(15) Make a payment, threat or promise, directly or indirectly, to another person for the purpose of influencing the other person’s independent judgment concerning a residential mortgage loan or to an appraiser for the purpose of influencing the appraiser’s independent judgment concerning the value of property;

(16) Charge or collect, attempt to charge or collect or propose or enter into an agreement in which the person charges or collects a fee that is prohibited under ORS 86A.200 to 86A.239;

(17) Cause or require a borrower to obtain property insurance in an amount that exceeds the replacement cost of the property subject to the residential mortgage loan; or

(18) Fail to account truthfully for moneys that belong to a party to a residential mortgage loan transaction.

[2009 c.863 §12]



Section 86A.239 - Display of license and unique identifier; rules; report of condition.

(b) The Director of the Department of Consumer and Business Services by rule may specify the location, size or other characteristics of the unique identifier that must appear on the materials described in paragraph (a) of this subsection and the materials on which the unique identifier must appear.

(2) A person that employs a licensed mortgage loan originator shall submit a report of condition to the Nationwide Mortgage Licensing System and Registry. The form and contents of the report and the times at which the licensed mortgage loan originator submits the report shall comply with the specifications of the Nationwide Mortgage Licensing System and Registry.

(3) A loan processor or underwriter may not represent to the public by means of advertising, business cards, stationery, brochures, signs, rate lists or other communications, promotional items or methods that the loan processor or underwriter can, will or is authorized to perform the duties of a mortgage loan originator unless the loan processor or underwriter obtains a mortgage loan originator’s license under ORS 86A.212.

[2009 c.863 §13]



Section 86A.242 - Rules.

[2009 c.863 §13a]



Section 86A.990 - Criminal penalties for violations of ORS 86A.095 to 86A.198.

(2) Violation of ORS 86A.145 (2) is a Class A misdemeanor.

[Formerly 59.992]



Section 86A.992 - Civil penalties for violations of ORS 86A.095 to 86A.198.

(2) Notwithstanding subsection (1) of this section, a person who fails to submit a report required under ORS 86A.112 (3) on the date specified is subject to a penalty of not more than $100 per day for each day after the specified date during which the failure continues.

(3) Every violation is a separate offense and, in the case of a continuing violation, each day’s continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $20,000 for each offense.

(4) Civil penalties under this section shall be imposed as provided in ORS 183.745.

[Formerly 59.996]






Chapter 087 - Statutory Liens

Section 87.001 - Short title.

[1975 c.466 §1]



Section 87.005 - Definitions for ORS 87.001 to 87.060 and 87.075 to 87.093.

(1) "Commencement of the improvement" means the first actual preparation or construction upon the site or the first delivery to the site of materials of such substantial character as to notify interested persons that preparation or construction upon the site has begun or is about to begin.

(2) "Construction" means creating or making an improvement or performing an alteration, partial construction or repair in and upon an improvement.

(3) "Construction agent" means a contractor, architect, builder or other person having charge of construction or preparation.

(4) "Contractor" means a person that contracts on predetermined terms to be responsible for performing all or part of a job of preparation or construction in accordance with established specifications or plans, retaining control of the means, method and manner of accomplishing the desired result, and that provides:

(a) Labor at the site; or

(b) Materials, supplies and labor at the site.

(5) "Improvement" means a building, wharf, bridge, ditch, flume, reservoir, well, tunnel, fence, street, sidewalk, machinery, aqueduct or other structure or superstructure.

(6) "Mortgagee" means a person:

(a)(A) Whose name and address appear as mortgagee or beneficiary in a mortgage of record or a trust deed of record that is recorded under ORS 205.234 with the county clerk of the county within which the property or improvement is located; and

(B) That has a valid subsisting mortgage of record or trust deed of record that secures a loan upon land or upon an improvement; or

(b)(A) Whose name and address appear as the assignee of the mortgagee or beneficiary in an assignment of mortgage of record or a trust deed of record that is recorded under ORS 205.234 with the county clerk of the county within which the property or improvement is located; and

(B) That has a valid subsisting mortgage of record or trust deed of record that secures a loan upon land or upon an improvement.

(7) "Original contractor" means a contractor that has a contractual relationship with the owner.

(8) "Owner" means:

(a) A person that is or claims to be the owner in fee or a lesser estate of the land on which preparation or construction is performed;

(b) A person that entered into a contract to purchase an interest in the land or improvement sought to be charged with a lien created under ORS 87.010; or

(c) A person that has a valid lease on land or an improvement and that possesses an interest in the land or improvement by reason of the lease.

(9) "Preparation" means excavating, surveying, landscaping, demolishing or detaching existing structures or leveling, filling in or otherwise making land ready for construction.

(10) "Site" means the land on which construction or preparation is performed.

(11) "Subcontractor" means a contractor that has no direct contractual relationship with the owner.

[Amended by 1957 c.651 §1; 1973 c.671 §1; 1975 c.466 §2; 1977 c.596 §1; 2005 c.22 §52; 2011 c.505 §1]



Section 87.007 - Protection from construction liens perfected after sale of residential property completed; requirements; seller options; rules; delivery of form to purchaser; penalty; damages; defenses.

(a) A new single family residence or a single family residence where the sales price is $50,000 or more for original construction or the contract price is $50,000 or more for improvements to the residence completed within three months before the date the property is sold.

(b) A new condominium unit or a condominium unit where the sales price is $50,000 or more for original construction or the contract price is $50,000 or more for improvements to the condominium unit completed within three months before the date the property is sold. As used in this paragraph, "condominium unit" has the meaning given that term in ORS 100.005.

(c) A new residential building or a residential building where the sales price is $50,000 or more for original construction or the contract price is $50,000 or more for improvements to the residential building completed within three months before the date the property is sold. As used in this paragraph, "residential building" means a building or structure that contains not more than four dwelling units capable of use as residences or homes.

(2) An owner of record at the time the owner of record sells residential property to a purchaser shall protect the purchaser from claims of lien that arise before the date on which the sale is complete but that may become perfected under ORS 87.035 after the date on which the sale is complete by one of the following methods:

(a) Purchase or otherwise provide title insurance on the purchaser’s behalf by means of a policy issued:

(A) Without exception for filed and unfiled claims of construction lien that exist at the closing date of the purchase; and

(B) On forms and at rates filed with, but not disapproved by, the Director of the Department of Consumer and Business Services.

(b) Retain in escrow, as defined in ORS 696.505, an amount of funds that is not less than 25 percent of the sale price of the residential property. The funds must be maintained in or released from escrow in accordance with written instructions to the escrow agent from the purchaser and the owner that sold the property. The written instructions shall require the escrow agent to pay upon the purchaser’s demand a claim of lien that is perfected after the date of the sale of the property and that the owner that sold the property has not paid. The escrow agent shall make the payment from the amount maintained in escrow. The escrow agent shall release the unused funds from escrow to the owner that sold the property if the escrow agent receives a request from the owner that sold the property and the owner that sold the property provides documentation from a title company that:

(A) A claim of lien has not been perfected against the property and 90 days have passed since the date that construction was completed; or

(B) A claim of lien has been perfected against the property, that 135 days have passed since the date that each such claim of lien was filed and that all perfected claims of lien have been released or waived.

(c) Maintain a bond or letter of credit in an amount that is not less than 25 percent of the sale price of the property. The Construction Contractors Board shall prescribe by rule the amount, terms and conditions of the bond or letter of credit to be maintained under this paragraph.

(d) Obtain written waivers from every person that claims or perfects a lien or liens under ORS 87.010 or 87.035 that, in an aggregate amount, exceed $5,000 with respect to the property and provide copies of the waivers to the purchaser not later than the date the sale of the property is completed.

(e) Complete the sale of the residential property after the deadline for perfecting a claim of lien under ORS 87.035 with respect to the property.

(3) Not later than the date on which the sale of the residential property is completed, the owner who sold the property shall complete, sign and deliver to the purchaser a form that specifies the method that the owner has selected to comply with the requirements of subsection (2) of this section or that states that subsection (2) of this section does not apply to the sale of the property. The notice must be in a form the Construction Contractors Board designates by rule under ORS 701.235.

(4) A real estate licensee, as defined in ORS 696.010, acting in the professional capacity of a licensee is not liable in a criminal, civil or administrative proceeding that arises out of the failure of an owner of record to comply with subsection (2) or (3) of this section.

(5) Violation of subsection (3) of this section is a Class A violation.

(6) In addition to any other remedy or penalty provided by law, a purchaser may bring an action to recover up to twice the amount of actual damages caused by a violation of subsection (2) of this section. The court may award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees. Any action brought under this subsection must be commenced not later than two years after the date on which the sale of the property is completed.

(7) For purposes of subsections (5) and (6) of this section and ORS 646.608:

(a) It is a defense to a violation of subsection (2) or (3) of this section that no enforcement or attempt to enforce a claim of lien against the property that is the subject of the sale occurred before the date the sale of the property was completed; and

(b) As to a claim of lien, it is a defense to a violation of subsection (2) or (3) of this section if the owner that sold the property:

(A) Proves that the claim of lien against the property that is the subject of the sale is invalid; or

(B) Satisfies the claim of lien or obtains a release from the claim of lien on the property that is the subject of the sale.

(8) A violation of subsection (2) or (3) of this section does not occur with respect to a lien described in ORS 87.010 during the period that the validity of the lien is disputed in a judicial proceeding or a proceeding described in ORS chapter 701.

(9) Nothing in this section requires the payment of a lien that is not otherwise valid. This section does not apply to claims of lien perfected by persons that furnish materials, equipment, services or labor at the request of the purchaser of the residential property.

[2003 c.778 §2; 2010 c.77 §1]



Section 87.010 - Construction liens; who is entitled to lien.

(2) Any person who engages in or rents equipment for the preparation of a lot or parcel of land, or improves or rents equipment for the improvement of a street or road adjoining a lot or parcel of land at the request of the owner of the lot or parcel, shall have a lien upon the land for work done, materials furnished or equipment rented.

(3) A lien for rented equipment under subsection (1) or (2) of this section shall be limited to the reasonable rental value of the equipment notwithstanding the terms of the underlying rental agreement.

(4) Trustees of an employee benefit plan shall have a lien upon the improvement for the amount of contributions, due to labor performed on that improvement, required to be paid by agreement or otherwise into a fund of the employee benefit plan.

(5) An architect, landscape architect, land surveyor or registered engineer who, at the request of the owner or an agent of the owner, prepares plans, drawings or specifications that are intended for use in or to facilitate the construction of an improvement or who supervises the construction shall have a lien upon the land and structures necessary for the use of the plans, drawings or specifications so provided or supervision performed.

(6) A landscape architect, land surveyor or other person who prepares plans, drawings, surveys or specifications that are used for the landscaping or preparation of a lot or parcel of land or who supervises the landscaping or preparation shall have a lien upon the land for the plans, drawings, surveys or specifications used or supervision performed.

[Amended by 1957 c.651 §2; 1973 c.671 §2; 1975 c.466 §3; 1977 c.596 §2; 1981 c.757 §1]



Section 87.015 - Land and interests therein subject to lien; leaseholds.

(2) If a lien created under ORS 87.010 (1), (4) and (5) is claimed against a unit as defined in ORS 100.005 to 100.910, the Oregon Condominium Act, the common elements appertaining to that unit are also subject to the lien.

(3) When the interest of the person who caused the improvement to be constructed is a leasehold interest, and that person has forfeited the rights of the person thereto, the purchaser of the improvement and leasehold term at any sale under the provisions of ORS 87.001 to 87.060 and 87.075 to 87.093, is deemed to be the assignee of the leasehold term, and may pay the lessor all arrears of rent or other money and costs due under the lease. If the lessor regains possession of the property, or obtains judgment for the possession thereof prior to the commencement of construction of the improvement, the purchaser may remove the improvement within 30 days after the purchaser purchases it, and the owner of the land shall receive the rent due the owner, payable out of the proceeds of the sale, according to the terms of the lease, down to the time of removal.

[Amended by 1975 c.466 §4]



Section 87.018 - Delivery of notices.

(2) A notice that must be given under ORS 87.001 to 87.060 or 87.075 to 87.093 to a mortgagee must be delivered to the mortgagee only if the name and address of the mortgagee appear in a mortgage of record or a trust deed of record as required under ORS 205.234 (1)(b) or in the instrument that assigns a mortgage or trust deed as required under ORS 205.234 (1)(g).

[1975 c.466 §5; 1981 c.757 §2; 2007 c.648 §15; 2011 c.505 §2]



Section 87.020



Section 87.021 - Notice to owners; notice from owner to original contractor; effect of failure to give notice.

(2) The notice required by subsection (1) of this section shall be substantially in the form set forth in ORS 87.023.

(3)(a) Except as provided in paragraph (b) of this subsection, a lien created under ORS 87.010 (1) to (3), (5) or (6) may be perfected under ORS 87.035 only to the extent that the notice required by subsection (1) of this section is given.

(b) A person who performs labor upon a commercial improvement or provides labor and material for a commercial improvement or who rents equipment used in the construction of a commercial improvement need not give the notice required by subsection (1) of this section in order to perfect a lien created under ORS 87.010. As used in this paragraph:

(A) "Commercial improvement" means any structure or building not used or intended to be used as a residential building, or other improvements to a site on which such a structure or building is to be located.

(B) "Residential building" means a building or structure that is or will be occupied by the owner as a residence and that contains not more than four units capable of being used as residences or homes.

(4) Unless otherwise agreed or the lien claimant who is required to give the notice under subsection (1) of this section is in privity with the original contractor, when a provision in an agreement for the construction of a commercial improvement requires the original contractor to hold an owner harmless or to indemnify an owner for a lien created under ORS 87.010 and perfected under ORS 87.035, that provision is not enforceable as to any lien which requires that a notice under this section be given to the owner unless a copy of the notice is delivered pursuant to ORS 87.018 to the original contractor not later than 10 days after its receipt by the owner.

[1975 c.466 §7 (enacted in lieu of 87.020); 1981 c.757 §3; 1983 c.674 §1; 1983 c.757 §1; 1987 c.662 §1; 2001 c.311 §1; 2002 s.s.1 c.6 §§1,4; 2003 c.778 §10]



Section 87.023 - Notice of right to lien; form of notice.

______________________________________________________________________________

NOTICE OF RIGHT TO A LIEN.

WARNING
: READ THIS NOTICE.

PROTECT YOURSELF FROM

PAYING ANY CONTRACTOR

OR SUPPLIER TWICE

FOR THE SAME SERVICE.

To: ________ Date of mailing: _____

Owner

___________

Owner’s address

___________

This is to inform you that ____________ has begun to provide ____________ (description of materials, equipment, labor or services) ordered by ____________ for improvements to property you own. The property is located at__________________.

A lien may be claimed for all materials, equipment, labor and services furnished after a date that is eight days, not including Saturdays, Sundays and other holidays, as defined in ORS 187.010, before this notice was mailed to you.

Even if you or your mortgage lender have made full payment to the contractor who ordered these materials or services, your property may still be subject to a lien unless the supplier providing this notice is paid.

THIS IS NOT A LIEN. It is a notice sent to you for your protection in compliance with the construction lien laws of the State of Oregon.

This notice has been sent to you by:

NAME: _________

ADDRESS: ________

TELEPHONE: ______

IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE, FEEL FREE TO CALL US.

IMPORTANT INFORMATION ON

REVERSE SIDE

______________________________________________________________________________

______________________________________________________________________________

IMPORTANT INFORMATION

FOR YOUR PROTECTION

Under Oregon’s laws, those who work on your property or provide labor, equipment, services or materials and are not paid have a right to enforce their claim for payment against your property. This claim is known as a construction lien.

If your contractor fails to pay subcontractors, material suppliers, rental equipment suppliers, service providers or laborers or neglects to make other legally required payments, the people who are owed money can look to your property for payment,
even if you have paid your contractor in full
.

The law states that all people hired by a contractor to provide you with materials, equipment, labor or services must give you a notice of right to a lien to let you know what they have provided.

WAYS TO PROTECT

YOURSELF ARE:

- RECOGNIZE that this notice of right to a lien may result in a lien against your property unless all those supplying a notice of right to a lien have been paid.

- LEARN more about the lien laws and the meaning of this notice by contacting the Construction Contractors Board, an attorney or the firm sending this notice.

- ASK for a statement of the labor, equipment, services or materials provided to your property from each party that sends you a notice of right to a lien.

- WHEN PAYING your contractor for materials, equipment, labor or services, you may make checks payable
jointly
to the contractor and the firm furnishing materials, equipment, labor or services for which you have received a notice of right to a lien.

- OR use one of the methods suggested by the "Information Notice to Owners." If you have not received such a notice, contact the Construction Contractors Board.

- GET EVIDENCE that all firms from whom you have received a notice of right to a lien have been paid or have
waived
the right to claim a lien against your property.

- CONSULT an attorney, a professional escrow company or your mortgage lender.

______________________________________________________________________________

[1981 c.757 §5; 1983 c.757 §2; 1987 c.662 §2]



Section 87.025 - Priority of perfected liens; right to sell improvements separately from land; notice to mortgagee; list of materials or supplies.

(2) Except as provided in subsections (3) and (6) of this section, a lien created under ORS 87.010 (1), (4) or (5) and perfected under ORS 87.035 upon any improvement shall be preferred to all prior liens, mortgages or other encumbrances upon the land upon which the improvement was constructed. To enforce such lien the improvement may be sold separately from the land; and the purchaser may remove the improvement within a reasonable time thereafter, not to exceed 30 days, upon the payment to the owner of the land of a reasonable rent for its use from the date of its purchase to the time of removal. If such removal is prevented by legal proceedings, the 30 days shall not begin to run until the final determination of such proceedings in the court of first resort or the appellate court if appeal is taken.

(3) No lien for materials or supplies shall have priority over any recorded mortgage or trust deed on either the land or improvement unless the person furnishing the material or supplies, not later than eight days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, after the date of delivery of material or supplies for which a lien may be claimed delivers to the mortgagee either a copy of the notice given to the owner under ORS 87.021 to protect the right to claim a lien on the material or supplies or a notice in any form that provides substantially the same information as the form set forth in ORS 87.023.

(4) A mortgagee who has received notice of delivery of materials or supplies in accordance with the provisions of subsection (3) of this section, may demand a list of those materials or supplies including a statement of the amount due by reason of delivery thereof. The list of materials or supplies shall be delivered to the mortgagee within 15 days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, of receipt of demand, as evidenced by a receipt or a receipt of delivery of a registered or certified letter containing the demand. Failure to furnish the list or the amount due by the person giving notice of delivery of the materials or supplies shall constitute a waiver of the preference provided in subsections (1) and (2) of this section.

(5) Upon payment and acceptance of the amount due to the supplier of materials or supplies, and upon demand of the person making payment, the supplier shall execute a waiver of all lien rights as to materials or supplies for which payment has been made.

(6) Unless the mortgage or trust deed is given to secure a loan made to finance the alteration or repair, a lien created under ORS 87.010 and perfected under ORS 87.035 for the alteration and repair of an improvement commenced and made subsequent to the date of record of a duly executed and recorded mortgage or trust deed on that improvement or on the site shall not take precedence over the mortgage or trust deed.

(7) The perfection of a lien under ORS 87.035 relates to the date of commencement of the improvement as defined in ORS 87.005. Except as provided in subsection (3) of this section, the date of creation of the lien under ORS 87.010 and the date of perfection of the lien under ORS 87.035 do not affect the priorities under this section, the equal priority of perfected lien claimants, or the distribution of proceeds to perfected lien claimants under ORS 87.060 (6).

[Amended by 1965 c.446 §2; 1967 c.602 §2; 1975 c.466 §8; 1981 c.757 §6; 1983 c.513 §1; 1983 c.674 §3; 1985 c.513 §1; 1987 c.662 §3]



Section 87.027 - Right of owner to demand list of services, materials, equipment and labor; penalty for failure to provide list.

[1981 c.757 §8; 1985 c.513 §2; 1987 c.662 §4]



Section 87.030 - Effect of owner’s knowledge of improvement; notice of nonresponsibility.

(2) Subsection (1) of this section does not apply to a lien prohibited under ORS 87.037.

[Amended by 1975 c.466 §9; 1987 c.662 §5; 2007 c.648 §9]



Section 87.035 - Perfecting lien; filing claim of lien; contents of claim.

(2) A lien created under ORS 87.010 shall be perfected by filing a claim of lien with the recording officer of the county or counties in which the improvement, or some part thereof, is situated.

(3) A claim of lien shall contain:

(a) A true statement of demand, after deducting all just credits and offsets;

(b) The name of the owner, or reputed owner, if known;

(c) The name of the person by whom the claimant was employed or to whom the claimant furnished the materials or rented the equipment or by whom contributions are owed; and

(d) A description of the property to be charged with the lien sufficient for identification, including the address if known.

(4) The claim of lien shall be verified by the oath of the person filing or of some other person having knowledge of the facts, subject to the criminal penalties for false swearing provided under ORS 162.075.

[Amended by 1961 c.609 §1; 1973 c.671 §3; 1975 c.466 §10; 1983 c.517 §1; 1985 c.596 §1; 1987 c.662 §6]



Section 87.036 - Subcontractor’s perfection of claim of lien; notice; fee; rules.

(a) The time the subcontractor or the person first contracted with the contractor for the project; or

(b) The time the person first delivered labor, materials or equipment to the project site.

(2) Subsection (1) of this section does not apply if the services, labor, materials or equipment is purchased with cash or consumer credit.

(3) The Construction Contractors Board may notify a person at the person’s request of the status of a contractor’s license using any means the board uses to notify a contractor of the contractor’s license status. The board may charge the person a fee in an amount the board specifies by rule for the cost of providing the notice to the person.

[2010 c.77 §3]

Note: 87.036 was added to and made a part of the Construction Lien Law by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 87.037 - Prohibition against claim of lien.

[2007 c.648 §5]

Note: 87.037 was added to and made a part of 87.001 to 87.060 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 87.039 - Notice of filing claim of lien; effect of failure to give notice.

(2) No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.060 shall be allowed to any party failing to comply with subsection (1) of this section.

[1975 c.466 §14; 1983 c.674 §4; 1985 c.513 §3; 1987 c.662 §7]



Section 87.040



Section 87.045 - Completion date of improvement; notice of completion, abandonment or nonabandonment; contents of notice.

(a) The improvement is substantially complete;

(b) A completion notice is posted and recorded as provided by subsections (2) and (3) of this section; or

(c) The improvement is abandoned as provided by subsection (5) of this section.

(2) When all original contractors employed on the construction of an improvement have substantially performed their contracts, any original contractor, the owner or mortgagee, or an agent of any of them may post and record a completion notice. The completion notice shall state in substance the following:

______________________________________________________________________________

Notice hereby is given that the building, structure or other improvement on the following described premises, (insert the legal description of the property including the street address, if known) has been completed.

All persons claiming a lien upon the same under the Construction Lien Law hereby are notified to file a claim of lien as required by ORS 87.035.

Dated______, 2__

____________

Original Contractor, Owner or Mortgagee

P. O. Address: ______

______________________________________________________________________________

(3) Any notice provided for in this section shall be posted on the date it bears in some conspicuous place upon the land or upon the improvement situated thereon. Within five days from the date of posting the notice, the party posting it or the agent of the party shall record with the recording officer of the county in which the property, or some part thereof, is situated, a copy of the notice, together with an affidavit indorsed thereon or attached thereto, made by the person posting the notice, stating the date, place and manner of posting the notice. The recording officer shall indorse upon the notice the date of the filing thereof and record and index the notice in the statutory lien record as required by ORS 87.050.

(4) Anyone claiming a lien created under ORS 87.010 on the premises described in a completion or abandonment notice for labor or services performed and materials or equipment used prior to the date of the notice shall perfect the lien pursuant to ORS 87.035.

(5) Except as provided in subsection (6) of this section, an improvement is abandoned:

(a) On the 75th day after work on the construction of the improvement ceases; or

(b) When the owner or mortgagee of the improvement or an agent of either posts and records an abandonment notice in writing signed by either the owner or the mortgagee.

(6) When work on the construction of an improvement ceases, if the owner or mortgagee of the improvement intends to resume construction and does not want abandonment to occur, the owner or mortgagee or an agent of either shall post and record a nonabandonment notice in writing signed by either the owner or mortgagee. The notice of nonabandonment shall be posted and recorded not later than the 74th day after work on the construction ceases. The notice of nonabandonment may be renewed at intervals of 150 days by rerecording the notice.

(7) The notices of abandonment or nonabandonment described in subsections (5) and (6) of this section shall state in substance:

(a) That the improvement is either abandoned or not abandoned.

(b) The legal description of the property, including the street address if known, on which the improvement is located.

(c) In the case of an abandonment notice, that all persons claiming a lien on the improvement should file a claim of lien pursuant to ORS 87.035.

(d) In the case of a nonabandonment notice, the reasons for the delay in construction.

(e) The date of the notice.

(f) The address of the person who signs the notice.

[Amended by 1975 c.466 §11; 1985 c.596 §2; 1987 c.662 §8; 2001 c.577 §6; 2005 c.22 §53]



Section 87.050 - Recording.

[Amended by 1975 c.466 §12; 1987 c.662 §9; 2001 c.577 §2]



Section 87.055 - Duration of lien; when suit to enforce lien commences.

(1) Subject to subsection (2) of this section, a suit to enforce the lien shall be deemed commenced as provided in ORS 12.020.

(2) With regard to other parties who are construction lien claimants under ORS 87.035, a suit to enforce the lien shall be deemed to commence when the complaint is filed, whether or not summons or service with regard to such parties is completed within the time required by ORS 12.020.

[Amended by 1975 c.466 §13; 1985 c.341 §1; 1985 c.513 §4; 1987 c.662 §10]



Section 87.057 - Notice of intent to foreclose; list of materials furnished and statement of prices; effect of failure to give notice.

(2) Where a notice of intent to foreclose a lien has been given as provided by subsection (1) of this section, the sender of the notice upon demand of the owner shall furnish to the owner within five days after the demand a list of the materials and supplies with the charge therefor, or a statement of a contractual basis for the owner’s obligation, for which a claim will be made in the suit to foreclose.

(3) A plaintiff or cross-complainant seeking to foreclose a lien in a suit to foreclose shall plead and prove compliance with subsections (1) and (2) of this section. No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.060 shall be allowed to any party failing to comply with the provisions of this section.

[1975 c.466 §15; 1987 c.662 §11]



Section 87.058



Section 87.059 - Stay in proceedings to enforce lien; requirements; procedure; dissolution of stay.

(a) Notwithstanding ORS 87.005, "contractor" has the meaning given that term in ORS 701.005.

(b) "Board" means the Construction Contractors Board established in ORS 701.205.

(2) If a person files a suit to enforce a lien perfected under ORS 87.035 and the owner of the structure subject to that lien files a complaint that is being processed by the board under ORS 701.145 against a contractor who performed work on the structure, the owner may obtain a stay of proceedings on the suit to enforce the lien if:

(a) The owner already has paid the contractor for that contractor’s work that is subject to this chapter on the structure;

(b) The person suing to enforce the lien perfected under ORS 87.035:

(A) Performed work that is subject to ORS chapter 701 on the structure for the contractor who has been paid by the owner;

(B) Furnished labor, services or materials or rented or supplied equipment used on the structure to the contractor who has been paid by the owner; or

(C) Otherwise acquired the lien as a result of a contribution toward completion of the structure for which the contractor has been paid by the owner; and

(c) The continued existence of the lien on which the suit is pending is attributable to the failure of the contractor who has been paid by the owner to pay the person suing for that person’s contribution toward completion of the structure.

(3) The owner may petition for the stay of proceedings described in subsection (2) of this section by filing the following papers in the circuit court in which the suit on the lien is pending:

(a) A certified copy of the complaint filed for processing by the board under ORS 701.145; and

(b) An affidavit signed by the owner that contains:

(A) A description of the structure;

(B) The street address of the structure;

(C) A statement that the structure is the structure upon which the suit to enforce the lien is pending; and

(D) A statement that the petitioner is the owner of the structure.

(4) Upon receipt of a complete petition described in subsection (3) of this section, the circuit court shall stay proceedings on the suit to enforce the lien.

(5) After the board order on the complaint becomes final and the board issues any required notice for payment against the contractor’s bond or deposit, the circuit court shall dissolve the stay ordered under subsection (4) of this section.

[2011 c.630 §56]

Note: 87.059 becomes operative July 1, 2017, and applies to complaints filed on or after July 1, 2017. See section 73, chapter 630, Oregon Laws 2011.

Note: 87.059 was added to and made a part of 87.001 to 87.060 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 87.060 - Foreclosure; right to jury trial; distribution of proceeds of foreclosure sale.

(2) In a suit to enforce a lien perfected under ORS 87.035, evidence of the actual costs of the labor, equipment, services and material provided by the lien claimant establishes a rebuttable presumption that those costs are the reasonable value of that labor, equipment, services and material.

(3) In a suit to enforce a lien perfected under ORS 87.035, the court shall allow or disallow the lien. If the lien is allowed, the court shall proceed with the foreclosure of the lien and resolve all other pleaded issues. If the lien is disallowed, and a party has made a demand for a jury trial as provided for in subsection (4) of this section, the court shall impanel a jury to decide any issues triable of right by a jury. All other issues in the suit shall be tried by the court.

(4) A party may demand a trial by jury of any issue triable of right by a jury after the lien is disallowed, if that party serves a demand therefor in writing upon the other parties at any time prior to commencement of the trial to foreclose the lien. The demand shall be filed with the court. The failure of a party to serve a demand as required by this subsection shall constitute a waiver by the party of trial by jury. A demand for trial by jury made as provided in this subsection may not be withdrawn without the consent of the parties.

(5) When notice of intent to foreclose the lien has been given, pleaded and proven as provided for in ORS 87.057, the court, upon entering judgment for the lien claimant, shall allow as part of the costs all moneys paid for the filing or recording of the lien and all moneys paid for title reports required for preparing and foreclosing the lien. In a suit to enforce a lien perfected under ORS 87.035 the court shall allow a reasonable amount as attorney fees at trial and on appeal to the party who prevails on the issues of the validity and foreclosure of the lien.

(6) In case the proceeds of any sale under ORS 87.001 to 87.060 and 87.075 to 87.093 are insufficient to pay all lienholders claiming under such statutes, the liens of all persons shall be paid pro rata. Each claimant is entitled to execution for any balance due the claimant after the distribution of the proceeds, and that execution shall be issued by the clerk of the court, upon demand, after the return of the sheriff or other officer making the sale showing the balance due.

(7) All suits to enforce any lien perfected under ORS 87.035 shall have preference on the calendar of the court over every civil suit, except suits to which the state is a party, and shall be tried by the court without unnecessary delay. In such a suit, all persons personally liable, and all lienholders whose claims have been filed for record pursuant to ORS 87.035, shall, and all other persons interested in the matter in controversy, or in the property sought to be charged with the lien, may be made parties; but persons not made parties are not bound by the proceedings. The proceedings upon the foreclosure of the liens perfected under ORS 87.035 shall, as nearly as possible, conform to the proceedings of a foreclosure of a mortgage lien upon real property.

[Amended by 1975 c.466 §16; 1981 c.897 §20; 1981 c.898 §44; 1983 c.517 §2; 1987 c.662 §13]



Section 87.065



Section 87.070 - Amount of recovery by contractor; respective rights of contractor and owner.

[Amended by 1987 c.662 §14]



Section 87.075 - Exemption of building materials from attachment by third persons.

[Amended by 1975 c.466 §23]



Section 87.076 - Bond or deposit of money; amount; demand for release of lien; effect.

(2)(a) In lieu of the surety bond provided for in subsection (1) of this section, the owner of an improvement or land against which a lien perfected under ORS 87.035 is claimed, or an interested person, may deposit with the treasurer of the county in which the claim of lien is filed a sum of money or the equivalent of money equal in value to 150 percent of the amount claimed under the lien, or in the amount of $1,000, whichever is greater.

(b) A person who makes a deposit under paragraph (a) of this subsection is entitled to any investment income. The treasurer shall pay the investment income to the person who makes the deposit at the time the treasurer, in accordance with ORS 87.083, distributes the money deposited under this subsection. The person who makes the deposit bears the risk for a loss that results from an investment of the money deposited.

(3) A person may file a bond or deposit money under subsection (1) or (2) of this section at any time after the claim of lien is filed under ORS 87.035.

(4)(a) A person entitled to post a bond under subsection (1) of this section or a cash deposit under subsection (2) of this section may deliver pursuant to ORS 87.018 a written demand to the lien claimant that a lien perfected under ORS 87.035 be released and a notice that if the lien is not released the person may recover the actual costs the person incurred in complying with this section and ORS 87.078 and 87.081 or the sum of $500, whichever is greater. If the lien is not released within 10 days after the demand and notice is delivered and the lien claimant or an assignor of the lien claimant does not bring a suit to foreclose the lien within the time provided in ORS 87.055, and if the person who made the demand has complied with this section and ORS 87.078 and 87.081, then the lien claimant or assignor of the lien claimant who fails to release or foreclose the lien is liable to the person for the actual costs the person incurred in complying with this section and ORS 87.078 and 87.081 or the sum of $500, whichever is greater, in addition to any other remedy provided by law or equity.

(b) In an action to recover damages under this subsection in which the plaintiff prevails, the court, at trial and on appeal, shall allow and fix a reasonable amount for attorney fees for prosecution of the action, if the court finds that a written demand for payment of the claim was made on the defendant not less than 20 days before commencement of the action. However, the court may not allow attorney fees to the plaintiff, but shall allow attorney fees to the defendant, if the court finds that the defendant tendered to the plaintiff prior to commencement of the action an amount not less than the damages awarded to the plaintiff.

(c) If a lien claimant or an assignor of the lien claimant is served with a demand under paragraph (a) of this subsection and is a prevailing party in the suit to foreclose the lien, then in addition to other costs and attorney fees to which the lien claimant or the assignor of the lien claimant is entitled, the court shall allow the actual costs incurred in addressing the demand or the sum of $500, whichever is greater.

[1975 c.466 §17; 1983 c.513 §3; 1987 c.662 §15; 1999 c.845 §1; 2009 c.513 §1]



Section 87.078 - Notice of filing bond or depositing money; contents of notice; effect of failure to give notice.

(2) If a person does not notify the lien claimant as required by subsection (1) of this section, the filing of the bond or the deposit of money is of no effect and the provisions of ORS 87.083 shall not apply in a suit to foreclose the lien for which the filing or deposit is made.

[1975 c.466 §18]



Section 87.080



Section 87.081 - Filing affidavit with county officer.

(2) When a person deposits money with the treasurer of a county under ORS 87.076 and serves notice of the deposit upon the lien claimant, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made and notice was served.

[1975 c.466 §19; 2005 c.22 §54]



Section 87.082



Section 87.083 - Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money.

(2) The county or an officer or employee of the county may not be named or otherwise made a party to a suit described in subsection (1) of this section.

(3) When a bond is filed or money is deposited, if, in a suit to enforce the lien for which the filing or deposit is made, the court allows the lien, the lien must be satisfied out of the bond or money. The court shall include as part of the court’s judgment an order that specifies the amount the treasurer must release to the judgment creditor and the amount of the remaining balance that the treasurer must release to the person who deposited the money.

(4) When a bond is filed or money is deposited, if, in a suit to enforce the lien for which the filing or deposit is made, the court disallows the lien, the court shall include as part of the court’s judgment an order to return the bond or money to the person who filed the bond or deposited the money.

(5) Notwithstanding an order from the court under subsection (3) or (4) of this section or an order or notice under ORS 87.088, if the county treasurer is not certain about how to distribute money deposited under ORS 87.076, the treasurer shall notify the lien claimant and the person who deposited the money of how the treasurer intends to distribute the money. If within 10 days after the date of the treasurer’s notice a party to the suit to foreclose the lien objects to the notice, the treasurer may:

(a) Hold the money until the court or a stipulation of the parties provides further direction; or

(b) Commence an interpleader proceeding under ORCP 31.

[1975 c.466 §20; 1987 c.662 §16; 2005 c.22 §55; 2009 c.513 §2]



Section 87.085



Section 87.086 - Determination of adequacy of bond.

[1975 c.466 §21; 1987 c.662 §17]



Section 87.088 - Release of lien or return of money.

(1) The person who filed the bond or deposited the money under ORS 87.076 notifies the lien claimant and the treasurer in writing and by certified mail that a suit to foreclose the lien was not commenced within the time specified by ORS 87.055. The notice shall provide that the lien claimant has 15 calendar days in which to object to the release of the lien and the return of the money and to provide documentation that demonstrates that a suit was timely commenced or that the time for commencement has not expired. If the treasurer receives an objection, the treasurer may decide how to distribute the money or may commence an interpleader proceeding under ORCP 31.

(2) The person who filed the bond or deposited the money presents a certified copy of a court’s order for the release of the bond or all or some of the money to the person.

(3) The person who filed the bond or deposited the money presents a written release of lien signed by the lien claimant.

[1975 c.466 §22; 1999 c.654 §5; 2009 c.513 §3]



Section 87.089 - Limitations on actions.

[2009 c.513 §5]



Section 87.090



Section 87.091



Section 87.093 - Information Notice to Owner; rules; contents; when notice must be delivered; effect of failure to deliver notice; penalty.

(a) Methods by which an owner may avoid multiple payments for the same materials and labor;

(b) The right to file a complaint against a licensed contractor with the board and, if appropriate, to be reimbursed from the contractor’s bond filed under ORS chapter 701; and

(c) The right to receive, upon written request therefor, a statement of the reasonable value of materials, equipment, services or labor provided from the persons providing the materials, equipment, services or labor at the request of an original contractor and who have also provided notices of right to a lien.

(2) Each original contractor shall deliver a copy of the "Information Notice to Owner" adopted by the board under this section to:

(a) The first purchaser of residential property constructed by the contractor and sold before or within the 75-day period immediately following the completion of construction; and

(b) The owner or an agent of the owner, other than an original contractor, at the time of signing a residential construction or improvement contract with the owner.

(3) The contractor shall deliver the "Information Notice to Owner" personally, by registered or certified mail or by first class mail with certificate of mailing.

(4) This section applies only to a residential construction or improvement contract for which the aggregate contract price exceeds $2,000. If the price of a residential construction or improvement contract was initially less than $2,000, but during the course of the performance of the contract exceeds that amount, the original contractor shall mail or otherwise deliver the "Information Notice to Owner" not later than five days after the contractor knows or should reasonably know that the contract price will exceed $2,000.

(5) Notwithstanding subsections (2) and (4) of this section, the original contractor need not send the owner an "Information Notice to Owner" if the owner is a contractor licensed with the board under ORS chapter 701.

(6) Notwithstanding ORS 87.010 and 87.030, if an original contractor does not deliver an owner or agent with an "Information Notice to Owner" as required under subsections (2) to (4) of this section, the original contractor may not claim any lien created under ORS 87.010 upon any improvement, lot or parcel of land of the owner for labor, services or materials supplied under the residential construction or improvement contract for which the original contractor failed to deliver the required "Information Notice to Owner".

(7) If an original contractor does not deliver an "Information Notice to Owner" to an owner or agent as required under subsection (2) of this section, the board may suspend the license of the original contractor for any period of time that the board considers appropriate or impose a civil penalty of not more than $5,000 upon the original contractor as provided in ORS 701.992.

(8) As used in this section:

(a) "Residential construction or improvement" means the original construction of residential property and the repair, replacement, remodeling, alteration or improvement of residential property.

(b) "Residential construction or improvement contract" means a written agreement between an original contractor and an owner for the performance of a residential construction or improvement and all labor, services and materials furnished and performed under the agreement.

(c) "Residential property" includes, but is not limited to, a residential dwelling and the driveways, swimming pools, terraces, patios, fences, porches, garages, basements, other structures and land that are adjacent or appurtenant to a residential dwelling.

[1981 c.757 §9; 1983 c.757 §3; 1985 c.596 §3; 1987 c.662 §18; 1991 c.67 §14; 1995 c.771 §7; 1999 c.402 §1; 2007 c.648 §16; 2007 c.793 §3; 2009 c.408 §1]



Section 87.095



Section 87.100



Section 87.105



Section 87.110



Section 87.115



Section 87.120



Section 87.122



Section 87.125



Section 87.130



Section 87.135



Section 87.140



Section 87.142 - Definitions for ORS 87.142 to 87.490 and 87.910.

(1) "Animal" means any mammal, bird, fish, reptile, amphibian or insect.

(2) "Chattel" includes movable objects that are capable of being owned, but does not include personal rights not reduced to possession but recoverable by an action at law or suit in equity, money, evidence of debt and negotiable instruments.

(3) "Electric cooperative" means a cooperative corporation organized under ORS chapter 62 the principal business of which is the construction, maintenance and operation of an electric transmission and distribution system for the benefit of the members of that cooperative corporation and which has no other principal business or purpose.

(4) "Electric utility" means a corporation engaged in distributing electricity, directly or indirectly, to or for the public and regulated by the Public Utility Commission under ORS chapter 757.

(5) "Excavation" means a shaft, tunnel, incline, adit, drift or other excavation designed for the use, working or draining of a mine.

(6) "Fair market value" means, with respect to a chattel sold at a foreclosure sale under this chapter, the price of chattels of the same kind and condition prevailing in the county of sale at the time of sale.

(7) "Fungible chattels" means chattels of which any unit is the equivalent of any other unit.

(8) "Improvement" means a road, tramway, trail, flume, ditch, pipeline, building, structure, superstructure or boardinghouse used for or in connection with the working or development of a mine.

(9) "Irrigation" includes the use of canals, ditches, pipes, pumps, spraying apparatus and other mechanical devices to water land artificially.

(10) "Mine" means a mine, lode, mining claim or deposit that contains or may contain coal, metal or mineral of any kind.

(11) "Mortgagee" means a person who has a valid subsisting mortgage of record or trust deed of record securing a loan upon any real property to be charged with a lien under ORS 87.352 to 87.362.

(12) "Nursery stock" means fruit trees, fruit-tree stock, nut trees, grapevines, fruit bushes, rose bushes, rose stock, forest and ornamental trees, and shrubs both deciduous and evergreen, florists’ stock and cuttings, scions and seedlings of fruit or ornamental trees and shrubs, and all other fruit-bearing plants and parts thereof and plant products for propagation or planting.

(13) "Owner" includes:

(a) A person who has title to a chattel or real property;

(b) A person who is in possession of a chattel or real property under an agreement for the purchase thereof, whether the title thereto is in the person or the vendor of the person; or

(c) A person who is in lawful possession of a chattel or real property.

(14) "Person" includes individuals, corporations, associations, firms, partnerships and joint stock companies.

(15) "Security interest" means an interest in a chattel reserved or created by an agreement that secures payment or performance of an obligation as more particularly defined by ORS 71.2010 (2)(ii).

(16) "Timbers" means sawlogs, spars, piles, felled logs and other wood growth that has been cut or separated from land.

(17) "Wood products" includes lumber, slabwood, plywood and other wood products produced from timbers. The term does not include paper or products made from paper.

[1975 c.648 §1; 1999 c.940 §1; 2001 c.301 §5; 2009 c.181 §104]



Section 87.145



Section 87.146 - Priorities of liens.

(a) Liens created by ORS 87.152 to 87.162 have priority over all other liens, security interests and encumbrances on the chattel subject to the lien, except that taxes and duly perfected security interests existing before chattels sought to be subjected to a lien created by ORS 87.162 are brought upon the leased premises have priority over that lien.

(b) Liens created by ORS 87.216 to 87.232 have equal priority. When a judgment is given foreclosing two or more liens created by ORS 87.216 to 87.232 upon the same chattel, the debts secured by those liens shall be satisfied pro rata out of the proceeds of the sale of the property.

(c) With regard to the same chattel, a lien created by ORS 87.216 to 87.232 has priority over a nonpossessory chattel lien created by any other law.

(d) With regard to the same chattel, a lien created by ORS 87.216 is junior and subordinate to a duly perfected security interest in existence when the notice of claim of such lien is filed under ORS 87.242.

(e) With regard to the same chattel, a lien created by ORS 87.222 to 87.232 has priority over a security interest created under ORS chapter 79.

(2)(a) A personal property tax lien, a chattel lien claimed by the State of Oregon, its agencies or any political subdivision thereof, and a chattel lien claimed by a state officer or employee during the course of official duty pursuant to law have priority over a lien created by ORS 87.152 to 87.162 and 87.216 to 87.232.

(b) A duly perfected security interest of a lessor in any portion of crops or animals to pay or secure payment of rental of the premises upon which those crops or animals are grown, not to exceed 50 percent of those crops or animals, shall not be subject to the lien created by ORS 87.226.

[1975 c.648 §2; 2003 c.576 §335]



Section 87.150



Section 87.152 - Possessory lien for labor or material expended on chattel.

[1975 c.648 §3]



Section 87.155



Section 87.156 - Innkeeper’s lien.

(2)(a) The keeper may not retain prescription or nonprescription medications, medical equipment or apparatus, food or children’s clothing or accessories after the guest or boarder requests return of the property.

(b) If the keeper retains property in violation of this subsection, the keeper waives any claim to unpaid charges against the guest or boarder.

(c) In any action brought by the guest or boarder to compel the return of the property or to recover damages based on its retention, the prevailing party may recover attorney fees.

[1975 c.648 §4; 1989 c.590 §2; 2009 c.599 §16]



Section 87.159 - Lien for care of impounded animal; petition for hearing to contest impoundment and lien; court order; waiver.

(2)(a) Within 30 days of impoundment of any animal or animals as is authorized under ORS 167.345, any person who has an ownership interest in any impounded animal may file a written petition, verified under oath, demanding a hearing before the circuit court. The petition shall specifically identify the petitioner’s ownership interest in the animal or animals. The petition shall further specifically articulate the petitioner’s challenge to the probable cause justifying the impoundment that resulted in the lien attaching under subsection (1) of this section or the amount of the charges associated with that lien. The petitioner shall serve a true copy of the petition on the lien holder, the peace officer who impounded the animals and the district attorney, who shall be captioned as the respondents.

(b) Upon receipt of a petition in compliance with this subsection, the circuit court shall hold the hearing within 14 days, or as soon as practicable, wherein the respondents shall demonstrate by a preponderance of the evidence that impoundment of the animal was based on probable cause and that the lien amount claimed accurately reflects the reasonable charges authorized and accruing under subsection (1) of this section.

(c) If the court finds that impoundment of an animal under ORS 167.345 was:

(A) Based on probable cause and that the lien amount accurately reflects the reasonable charges authorized and accruing under subsection (1) of this section, then the court shall deny the petition, award reasonable attorney fees to the respondents and direct the foreclosure to proceed.

(B) Based on probable cause but that the lien amount does not accurately reflect the reasonable charges authorized and accruing under subsection (1) of this section, then the court shall enter an order modifying the lien amount to accurately state the reasonable charges authorized and accruing under subsection (1) of this section, award reasonable attorney fees to the respondents and direct the foreclosure to proceed.

(C) Without probable cause, then the court may enter an order striking the lien created under subsection (1) of this section and may, but only if a final judgment is entered in the defendant’s favor in the criminal case related to the impoundment under ORS 167.345, order an impounded animal returned to its lawful owner. To prevent the lawful owner or any other claimant from being unjustly enriched while having been relieved of the duty to provide an impounded animal with minimum care, any court order directing return of an impounded animal shall include an award to the respondents of the full costs of providing care to the animal.

(d) A person’s failure to file a written petition within 30 days of impoundment of an animal or animals shall constitute a waiver of the right to file a petition under this subsection and the foreclosure shall proceed without judicial review in the manner provided in ORS 87.172 to 87.212. The court may extend the 30-day period to file a written petition by an additional 15 days only if the petitioner did not have actual notice of the impoundment and the court makes findings, on the record and in writing, that there are exceptional and compelling circumstances justifying the extension.

[1989 c.349 §2; 2013 c.719 §9]



Section 87.160



Section 87.162 - Landlord’s lien.

[1975 c.648 §5; 1981 c.258 §1; 1997 c.374 §8]



Section 87.165



Section 87.166 - Attachment of liens.

(a) The services or labor are performed or the materials or money are furnished by the lien claimant to the lien debtor; and

(b) The charges for the services or labor performed and materials or money furnished are due and the lien debtor either knows or should reasonably know that the charges are due.

(2) The lien created by ORS 87.162 attaches to the chattels described in that section on the 20th day after rents or advances occur or attaches when the occupant or tenant attempts to remove the chattels from the premises while there are unpaid rents or advances. A person claiming a lien under ORS 87.162 may take the chattels subject to that lien into the possession of the person when the lien attaches or at any time thereafter.

[1975 c.648 §6]



Section 87.170



Section 87.172 - Time period before foreclosure allowed.

(2) Except as otherwise provided in this subsection, a person claiming a lien under ORS 87.152 for cost of care, materials and services bestowed on an animal must retain the animal for at least 30 days after the lien attaches to the animal before foreclosing the lien. If the lien is for veterinary services to a domestic animal, the person must retain the animal for at least five days after the lien attaches to the animal before foreclosing the lien. As used in this subsection, "domestic animal" means an animal that is not livestock as defined in ORS 72.1030 and for which the veterinary services were requested by an owner or other person with apparent authority regarding care of the animal.

(3) A person claiming a lien under ORS 87.152 for the cost of removing, towing or storage of a vehicle that is appraised by a person who holds a certificate issued under ORS 819.480 to have a value of:

(a) $1,000 or less but more than $500, must retain the vehicle at least 30 days after the lien attaches to the vehicle before foreclosing the lien.

(b) $500 or less, must retain the vehicle at least 15 days after the lien attaches to the vehicle before foreclosing the lien.

[1975 c.648 §7; 1979 c.401 §1; 1981 c.861 §1; 1983 c.338 §881; 1993 c.326 §9; 1995 c.758 §18; 2005 c.738 §7; 2011 c.399 §2]



Section 87.175



Section 87.176 - Fees for storage of chattel; notice to lien debtor; effect of failure to comply.

(2) When the lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel, the lien claimant shall send a written notice stating that storage fees are accruing, within 20 days after the chattel has been placed in storage, to the lien debtor and every other person that requires notification under ORS 87.196. The claimant shall transmit the notice by certified mail. A person notified under ORS 87.196 need not receive the notice within the 20-day period, but within a reasonable time. If the claimant fails to comply with the notice requirements of this subsection, the amount of the claimant’s lien shall be limited to a sum equal to the reasonable storage expenses incurred within the 20-day period.

[1975 c.648 §8; 1993 c.385 §1]



Section 87.177 - Bond or deposit of money for lien for storage of chattel; amount; notice to lien claimant; filing affidavit with county officer.

(2)(a) In lieu of the surety bond provided for in subsection (1) of this section, when a lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel and the amount of the lien claimed is $750 or more, the lien debtor, or any other interested person, may deposit with the treasurer of the county in which the lien claimant obtained possession of the chattel subject to the lien from the lien debtor a sum of money or its equivalent equal in value to 200 percent of the amount claimed under the lien for the storage of the chattel.

(b) The court in which any proceeding to foreclose the lien for the storage of the chattel may be brought may, upon notice and upon motion by a person who makes a deposit under paragraph (a) of this subsection, order the money invested in such manner as the court may direct. A person who makes a deposit under paragraph (a) of this subsection shall be entitled to any income from the investments and the treasurer of the county shall pay the income when received to the depositor without order.

(3) A bond or money may be filed or deposited under subsection (1) or (2) of this section at any time after a lien for the storage of a chattel is claimed under ORS 87.152 to 87.162 and the amount of the lien claimed is $750 or more.

(4) A person who files a bond or deposits money under subsections (1) to (3) of this section shall cause to be served upon the lien claimant a notice of the filing or deposit. If the person files a bond, the notice shall include a copy of the bond. The notice shall be filed not later than 20 days after the filing or deposit and shall state the location and time of the filing or deposit.

(5) If a person does not notify the lien claimant as required by subsection (4) of this section, the filing of the bond or the deposit of money is of no effect and the provisions of subsections (1) to (3) of this section do not apply in a suit to foreclose the lien for which the filing or deposit is made.

(6) When a person files a bond with the recording officer of a county under subsections (1) to (3) of this section and serves notice of the filing upon the lien claimant under subsections (4) and (5) of this section, the person shall file with the same recording officer an affidavit stating that the notice was served.

(7) When a person deposits money with the treasurer of a county under subsections (1) to (3) of this section and serves notice of the deposit upon the lien claimant under subsections (4) and (5) of this section, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made and notice was served.

[2003 c.193 §§2,3,4]

Note: 87.177 to 87.181 were added to and made a part of 87.152 to 87.212 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 87.178 - Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money.

(2) When a bond is filed or money is deposited and, in a suit to enforce the lien for which the filing or deposit is made, the court allows the lien, the lien shall be satisfied out of the bond or money. The court shall include as part of its judgment an order for the return to the person who deposited the money of any amount remaining after the lien for the storage of the chattel is satisfied.

(3) When a bond is filed or money is deposited and, in a suit to enforce the lien for which the filing or deposit is made, the court disallows the lien, the court shall include as part of its judgment an order for the return of the bond or money to the person who filed the bond or deposited the money.

[2003 c.193 §5]

Note: See note under 87.177.



Section 87.179 - Determination of adequacy of bond.

(2) Not later than two days after the filing of the petition with the court, the lien claimant shall send a notice of the filing and a copy of the petition by registered or certified mail to the person who filed the bond. After a hearing, if the court determines that the bond is inadequate for one or more of the reasons described by the lien claimant, the court shall order such action as shall make the bond adequate to protect the claim of lien.

[2003 c.193 §6]

Note: See note under 87.177.



Section 87.180



Section 87.181 - Release of lien or return of money.

(1) The person who filed the bond or deposited the money presents a certified copy of a court’s order for the release of the bond or all or some of the money to that person; or

(2) The person who filed the bond or deposited the money presents a written release of lien signed by the lien claimant.

[2003 c.193 §7]

Note: See note under 87.177.



Section 87.182 - Effect of prior security interest on method of foreclosure.

(2) Except as provided in subsection (1) of this section, liens created by ORS 87.152 to 87.162 may be foreclosed by suit as provided in ORS chapter 88, or by sale of the chattel subject to the lien at public auction to the highest bidder for cash.

[1975 c.648 §9]



Section 87.185



Section 87.186 - Location of foreclosure sale.

[1975 c.648 §11]



Section 87.190



Section 87.192 - Notice of foreclosure sale to lien debtor; public notice.

(A) Except as otherwise provided in this paragraph, at least 30 days before the foreclosure sale.

(B) If the lien is for the cost of removing, towing or storing a vehicle that a person who holds a certificate issued under ORS 819.480 has appraised at a value of $1,000 or less, at least 15 days before the foreclosure sale.

(b) If the chattel to be sold at a foreclosure sale is chattel for which the Department of Transportation has issued a certificate of title under ORS 803.045, for which the State Marine Board requires a certificate of title under ORS 830.810 or for which the Oregon Department of Aviation requires a certificate of registration under ORS 837.040, the lien claimant shall include with the notice described in paragraph (a) of this subsection a copy of an invoice, work or repair order, authorization for towing, official form that authorizes a law enforcement agency to impound the chattel or any other record or document that is evidence of the basis for the lien.

(c) If a lien claimant fails to give notice in accordance with this subsection to a lien debtor concerning chattel described in paragraph (b) of this subsection, the lien claimant is liable to the lien debtor for a sum equal to the fair market value of the chattel sold at the foreclosure sale. The lien debtor may bring an action to recover the sum and reasonable attorney fees.

(2) The lien claimant shall give public notice of the foreclosure sale by posting notice of the foreclosure sale in a public place at or near the front door of the county courthouse of the county in which the sale is to be held and, except as provided in paragraph (b) of this subsection, in a public place at the location where the lien claimant obtained possession of the chattel to be sold from the lien debtor. The following apply to notice under this subsection:

(a) The lien claimant shall give notice under this subsection not later than the time required for notice to a lien debtor under subsection (1) of this section.

(b) This subsection does not require the lien claimant to post notice at the location where the lien claimant obtained the chattel if the chattel is a chattel for which the Department of Transportation has issued a certificate of title under ORS 803.045, for which the State Marine Board requires a certificate of title under ORS 830.810 or for which the Oregon Department of Aviation requires a certificate of registration under ORS 837.040.

(3) If the chattel to be sold at a foreclosure sale is something other than an abandoned vehicle and has a fair market value of $1,000 or more, or if the chattel to be sold is an abandoned vehicle and has a fair market value of $2,500 or more, the lien claimant, in addition to the notice required by subsection (2) of this section, shall have a notice of foreclosure sale printed once a week for two successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, published in the county in which the sale is held or, if there is none, in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale is held.

(4) The notice of foreclosure sale required under this section must contain a particular description of the property to be sold, the name of the owner or reputed owner of the property, the amount due on the lien, the time and the place of the sale and the name of the person foreclosing the lien.

[1975 c.648 §10; 1981 c.861 §2; 1983 c.436 §1; 1983 c.338 §882; 1993 c.326 §10; 1995 c.758 §19; 2005 c.738 §8; 2014 c.65 §1]



Section 87.195



Section 87.196 - Notice of foreclosure sale to secured parties; effect of notice; effect of failure to give notice.

(A) The lien claimant shall give notice to all persons that have filed a financing statement in the office of the Secretary of State, or in the office of the appropriate county officer of the county in which the sale is held, to perfect a security interest in the chattel to be sold.

(B) Notwithstanding subparagraph (A) of this paragraph, if the chattel to be sold at the foreclosure sale is a chattel, other than part of the motor vehicle inventory of a dealer issued a vehicle dealer certificate under ORS 822.020, for which the Department of Transportation has issued a certificate of title under ORS 803.045, for which the State Marine Board requires a certificate of title under ORS 830.810 or for which the Oregon Department of Aviation requires a certificate of registration under ORS 837.040, the lien claimant needs to give notice only to persons that the certificate of title or certificate of registration indicates have a security interest or lien in the chattel.

(C) The lien claimant shall give notice under this paragraph at least 30 days before the foreclosure sale, but if the lien claimant claims a lien under ORS 87.152, the lien claimant shall give the notice required by this subsection:

(i) Not later than the 20th day after the date on which the storage charges begin;

(ii) Not later than the 30th day after the date on which the services provided are completed, if no storage charges are imposed; or

(iii) At least 15 days before the foreclosure sale if the lien is for the cost of removing, towing or storing a vehicle that a person who holds a certificate issued under ORS 819.480 has appraised at a value of $1,000 or less.

(b) A lien claimant that gives notice of a foreclosure sale for chattel described in paragraph (a)(B) of this subsection shall include with the notice a copy of an invoice, work or repair order, authorization for towing, official form that authorizes a law enforcement agency to impound the chattel or any other record or document that is evidence of the basis for the lien.

(2) A person who is entitled to receive notice under subsection (1) of this section may discharge the lien and preserve the person’s security interest in the chattel by paying the lien claimant the amount of the lien claim and reasonable expenses the person actually incurs in foreclosing the lien claim. If the person does not discharge the lien before the day of the foreclosure sale, the foreclosure sale extinguishes the person’s security interest in the chattel even if the person does not receive notice under subsection (1) of this section.

(3) If a lien claimant does not give notice in accordance with subsection (1) of this section to a person that claims a security interest or lien on the chattel sold at a foreclosure sale, the lien claimant is liable to the person for a sum equal to the fair market value of the chattel sold at the foreclosure sale or the amount due to the person under the security agreement or lien at the time of the foreclosure sale, whichever amount is less. The secured party or other lien claimant may recover the sum and reasonable attorney fees by an action at law.

[1975 c.648 §14; 1981 c.861 §3; 1983 c.338 §883; 1993 c.326 §11; 1995 c.758 §20; 2005 c.86 §1; 2005 c.738 §9; 2014 c.65 §2]



Section 87.200



Section 87.202 - Statement of account of foreclosure sale.

(a) The chattel sold at the foreclosure sale has a fair market value of $1,000 or more; or

(b) The chattel sold at the foreclosure sale is an animal that bears a brand or other mark recorded with the State Department of Agriculture under ORS chapter 604.

(2) The statement of account required under subsection (1) of this section must show:

(a) The amount of the lien claim and the cost of foreclosing the lien;

(b) A copy of the published or posted notice of foreclosure sale;

(c) The amount received for the chattel sold at the sale; and

(d) The name of each person that received proceeds from the foreclosure sale as described in ORS 87.206 and the amount each person received.

(3) A person that files a statement of account under this section shall send a copy of the statement by registered or certified mail to the last-known address of the owner of the chattel sold at the foreclosure sale. If the chattel sold at a foreclosure sale is an animal that bears a brand or other mark recorded with the State Department of Agriculture under ORS chapter 604, a person that files a statement of account under this section shall send a copy of the statement to the State Department of Agriculture.

[1975 c.648 §13; 2005 c.86 §2; 2013 c.206 §1]



Section 87.205



Section 87.206 - Disposition of proceeds of foreclosure sale.

(a) To the payment of the reasonable and necessary expenses of the sale;

(b) To satisfy the indebtedness secured by the lien under which the sale is made;

(c) Subject to subsection (2) of this section, to satisfy the indebtedness secured by any subordinate lien or security interest, in order of priority, in the chattel; and

(d) To the treasurer of the county in which the foreclosure sale is made. The payment to the treasurer must be accompanied by a copy of the statement of account described in ORS 87.202.

(2) Proceeds may be applied under subsection (1)(c) of this section if the person who forecloses a lien created by ORS 87.152 to 87.162 by sale receives a written request for proceeds from the holder of any subordinate lien or security interest before the day of the foreclosure sale. The person foreclosing the lien may require the holder of the subordinate lien or security interest to furnish reasonable proof of the existence of the security interest or lien. If the person foreclosing the lien does not receive proof of the existence of the subordinate security interest or lien, the person is not required to apply proceeds of the sale to satisfy the indebtedness secured by the subordinate security interest or lien.

(3) If a county treasurer receives proceeds under subsection (1) of this section, the county treasurer shall credit the proceeds to the general revenue fund of the county, subject to the right of the lien debtor or the representative of the lien debtor, to reclaim the proceeds at any time within three years of the date of deposit with the treasurer. If the proceeds are not demanded and claimed within the three-year period, the proceeds become the property of the county.

[1975 c.648 §12; 2005 c.86 §3]



Section 87.210



Section 87.212 - Liability for improper sale of fungible chattels.

[1975 c.648 §15]



Section 87.214 - Disposal of property left with launderer or dry cleaner.

(1) If a garment or article left with a retail launderer or retail dry cleaner for laundering, dry cleaning or other service is not redeemed by the customer within 180 days, the launderer or dry cleaner may, without any liability or responsibility for the article or garment, dispose of the article or garment in any manner suitable to the launderer or dry cleaner.

(2) A retail launderer or retail dry cleaner subject to this section shall post a notice describing the provisions of this section in a conspicuous place on the premises of the launderer or dry cleaner. The notice shall contain a citation to this section and shall be substantially the same as the following language: ______________________________________________________________________________

As specified in ORS 87.214, any garment, article, clothing, wearing apparel, leather garment, fur coat or garment, curtain, drapery, rug, carpet or household furnishing delivered to a launderer or dry cleaner for dry cleaning, dyeing, pressing, laundering, altering or other service, that is not picked up within 180 days after the date it was delivered, may be disposed of in any manner suitable to the launderer or dry cleaner.

______________________________________________________________________________

[1991 c.591 §1]

Note: 87.214 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 87.215



Section 87.216 - Nonpossessory lien for labor or material expended on chattel.

[1975 c.648 §16]



Section 87.220



Section 87.222 - Logger’s, woodworker’s and timberland owner’s lien.

(2) A person who permits another to go on the land of the person and obtain timbers, has a lien upon the timbers, cut for the reasonable or agreed charge for that permission and stumpage.

(3) Subject to the limitation in subsection (4) of this section, if a person cuts or hires another to cut timbers on the land of the person and delivers or hires another to deliver the timbers to a purchaser, the person has a lien upon the timbers for the lesser of:

(a) The reasonable or agreed value of the timbers; or

(b) $125,000.

(4) A person described in subsection (3) of this section may not have outstanding at any one time more than one lien arising under subsection (3) of this section.

[1975 c.648 §17; 1985 c.444 §1; 1999 c.940 §2]



Section 87.225



Section 87.226 - Agricultural services lien.

(2) If the lien claimed under subsection (1) of this section is for stud or artificial insemination services, the lien attaches only to the female animal to which the male animal is let or which is artificially inseminated, and the offspring.

(3) The lien on crops and the proceeds thereof attaches on the date a person performs labor, delivers materials or provides services to aid the growing or harvesting of crops. The lien on animals and the proceeds thereof attaches on the date a person performs labor, delivers materials or provides services to aid the raising of animals, or in the case of unborn progeny, attaches on the date the claim of lien is filed.

(4) As used in this section:

(a) "Growing and harvesting" includes tilling, sowing, planting, cultivating, irrigating, pruning, thinning, fertilizing, spraying, dusting, cutting, harvesting, reaping, threshing, gathering, transporting, securing or otherwise performing or furnishing labor, service or materials to aid the production of any agricultural crop.

(b) "Materials" includes seed, fertilizer, pesticide, petroleum products and other products used in agricultural practice to aid the growing or harvesting of crops, and any mixtures or preparation for feeding animals, any of the constituent nutrients of an animal ration and any other food for animals.

(c) "Performs labor or provides services" includes personal labor and the use of machinery, equipment or animals rendered by the lien claimant or by the agent of the lien claimant, employee or subcontractor.

(d) "Raising animals" includes feeding, herding, pasturing, shoeing, artificially inseminating, providing male animals for the breeding of female animals, caring for and managing animals kept or raised for use or profit.

[1975 c.648 §18; 1985 c.469 §2; 2001 c.301 §6]



Section 87.228 - Effect on agricultural services lien when payment for produce is made prior to filing of lien claim.

[Formerly 87.740]

Note: 87.228 was made a part of 87.700 to 87.736 by legislative action but was not added to or made a part of any other series in ORS chapter 87. See Preface to Oregon Revised Statutes for further explanation.



Section 87.230



Section 87.232 - Fishing lien and fish worker’s lien.

(2) A person who performs labor in the catching or transporting of fish in this state has a lien on the fish for the reasonable or agreed charges for the labor of the person.

[1975 c.648 §19]



Section 87.235



Section 87.236 - Attachment of liens; attachment to proceeds.

(2) The liens created by ORS 87.222 and 87.232 shall also attach to the proceeds of the sale of the chattels subject to those liens if:

(a) Prior to the filing of the notice of claim of lien, the chattels or any part thereof are sold or delivered to an agent, broker, cooperative agency or other person to be sold or otherwise disposed of; and

(b) At the time the purchaser, agent, broker, cooperative agency or other person is notified of the filing of the claim of lien by delivery of a true copy thereof, the proceeds that were received or will be received from the sale or other disposal of the chattels have not been delivered to the owner of the chattels.

(3) When a lien created by ORS 87.222 to 87.232 attaches to the proceeds of the sale of chattels under subsection (2) of this section, a purchaser, agent, broker, cooperative agency or other person shall not deliver the proceeds or that portion of the proceeds equal to the amount of the lien claim to the owner until:

(a) The time specified by ORS 87.266 during which a suit to foreclose the lien must be commenced elapses;

(b) A court orders the delivery of the proceeds; or

(c) A certificate is recorded under ORS 87.346 declaring that the claim of lien is discharged.

[1975 c.648 §20; 1981 c.674 §1; 1985 c.469 §3]



Section 87.240



Section 87.242 - Filing notice of claim of lien; filing deadline; contents of notice; effect of failure to file notice.

(2) The notice of claim of lien required under subsection (1) of this section shall be a statement in writing verified by the attestation under penalty of perjury of the lien claimant and must contain:

(a) A true statement of the lien claimant’s demand after deducting all credits and offsets;

(b) The name of the owner of the chattel to be charged with the lien;

(c) A description of the labor, services or materials provided by the lien claimant for the benefit of the owner of the chattel to be charged with the lien;

(d) A description of the chattel to be charged with the lien sufficient for identification;

(e) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of notice of claim of lien;

(f) The date on which payment was due to the lien claimant for labor, services or materials;

(g) The terms of extended payment; and

(h) Such other information as the Secretary of State may require for the written notice of claim of lien created by ORS 87.226.

(3) If the person entitled to a lien under ORS 87.216 to 87.232 does not properly file a notice of claim of lien within the time required by subsection (1) of this section, the person waives the right to the lien.

[1975 c.648 §21; 1985 c.469 §4; 1987 c.297 §1; 2001 c.301 §7; 2007 c.71 §19; 2011 c.359 §1]



Section 87.245



Section 87.246 - Recording; fees.

(2) Notices filed with the Secretary of State under ORS 87.242 shall:

(a) Be in a form prescribed by the Secretary of State; and

(b) Be maintained as public records for a period of time established by the Secretary of State.

(3) Fees for filing notices and requests for copies of such notices shall be established by the Secretary of State under ORS 177.130. Fees described in this subsection shall be nonrefundable.

[1975 c.648 §22; 1987 c.297 §2; 1999 c.464 §3]



Section 87.250



Section 87.252 - Notice to owner and holders of security interests; effect of failure to comply.

(2) When a lien claimant files a notice of claim of lien as required by ORS 87.242, the lien claimant shall send a copy of the notice to all holders of security interests in the chattel to be charged with the lien who duly perfected such security interests by filing notice thereof with the Secretary of State. The notice shall be mailed to holders of perfected security interests within 30 days after the date of filing.

(3) No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.336 shall be allowed to any party failing to comply with subsections (1) and (2) of this section.

(4) If the total amount of a lien under ORS 87.226 exceeds $20,000, that part of the lien exceeding $20,000 is subordinate to any security interest in the crops, animals or proceeds to be charged with the lien, if:

(a) The holder of the security interest does not receive notice because of the lien claimant’s failure to comply with subsection (2) of this section; and

(b) The holder of the security interest duly perfects the interest before the date on which the lien claimant files a notice of claim of lien.

[1975 c.648 §23; 1985 c.469 §5; 1993 c.352 §1; 2001 c.301 §8]



Section 87.255



Section 87.256 - Limitation on extent of liens.

[1975 c.648 §24]



Section 87.260



Section 87.262 - Foreclosure.

[1975 c.648 §25]



Section 87.265



Section 87.266 - Duration of liens.

(2) If either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.226 is not commenced in an appropriate court within 18 months after the notice of claim of lien is filed under ORS 87.242 or, if extended payment is provided and the terms thereof are stated in the notice of claim of lien, within six months after the expiration of the extended payment, the lien shall cease to exist. A lien shall not be continued in force for a longer time than two years from the time the claim of lien is filed under ORS 87.242 by an agreement to extend payment.

[1975 c.648 §26; 1985 c.469 §6]



Section 87.270



Section 87.272 - Petition for foreclosure without suit.

(1) The name and residence or place of business of the lien debtor;

(2) The name and residence or place of business of the person in possession of the chattel subject to the lien;

(3) The description of the chattel subject to the lien in particularity sufficient to make possible its identification, and the lien claimant’s estimate of the value and location of the chattel;

(4) A copy or verbatim recital of the notice of claim of lien filed by the lien claimant under ORS 87.242;

(5) That there is no reasonable probability that the lien debtor can establish a successful defense to the underlying claim of the lien; and

(6) That the person filing the petition under this section has fully complied with the notice and filing requirements of ORS 9.370, 87.142 to 87.490, 87.705, 87.710, 87.910 and 90.120.

[1975 c.648 §27]



Section 87.275



Section 87.276 - Evidence admissible; issuance of show cause order.

(2) If from the petition or other evidence, if any, the court finds that a notice of claim of lien has been filed and that there is probable cause for sustaining the validity of the lien claim, the court shall issue a show cause order as provided in ORS 87.288. The finding under this subsection is subject to dissolution upon hearing.

[1975 c.648 §28]



Section 87.280



Section 87.282 - Waiver of right to hearing before filing of petition.

(1) That the lien debtor, by conspicuous words in a writing executed by or on behalf of the lien debtor before filing of the petition under ORS 87.272 or by handwriting of the lien debtor or the lien debtor’s agent executed before filing of the petition under ORS 87.272, has declared substantially that the lien debtor is aware of the right to notice and hearing on the question of the probable validity of the underlying lien claim before the lien debtor can be deprived of the property in the possession or control of the lien debtor or in the possession or control of another and that the lien debtor waives that right and agrees that the lien claimant, or one acting on behalf of the lien claimant, may take possession or control of the chattel subject to the lien without first giving notice and opportunity for hearing on the probable validity of the underlying lien claim;

(2) That there is no reason to believe that the waiver or agreement is invalid; and

(3) That the lien debtor has voluntarily, intelligently and knowingly waived that right.

[1975 c.648 §29]



Section 87.285



Section 87.286



Section 87.288 - Show cause order; contents; service.

(2) The show cause order issued under subsection (1) of this section shall be served in the same manner as a summons is served on the lien debtor and on each other person to whom the order is directed.

(3) The order shall:

(a) State that the lien debtor may file affidavits with the court and may present testimony at the hearing; and

(b) State that if the lien debtor fails to appear at the hearing the court may order foreclosure of the lien claimant’s lien by advertisement and sale.

[1975 c.648 §30]



Section 87.290



Section 87.292



Section 87.294



Section 87.295



Section 87.296 - Waiver of right to hearing after issuance of show cause order.

[1975 c.648 §31]



Section 87.300



Section 87.302 - Authority of court on sustaining validity of lien claim.

[1975 c.648 §32]



Section 87.305



Section 87.306 - Foreclosure by sale without suit; notice of sale to secured parties; public notice of sale by sheriff.

(2) When the lien claimant delivers a certified copy of a court’s order and a certified copy of the notice of claim of lien to a sheriff under subsection (1) of this section, the lien claimant, not later than the 30th day before the foreclosure sale, shall also send a copy of that order and notice by registered or certified mail to each person with a lien on the chattel to be sold recorded in the county of sale or with a security interest in the chattel to be sold who has filed a financing statement perfecting that security interest in the office of the Secretary of State or in the office of the appropriate county officer of the county in which the sale is held. If the chattel to be sold at the foreclosure sale is a chattel for which a certificate of title is required by the laws of this state, the lien claimant shall also so notify those persons whom the certificate of title indicates have a security interest or lien in the chattel.

(3) The sheriff shall promptly take the chattel described in the notice of claim of lien into the possession of the sheriff and shall hold it until the foreclosure sale.

(4) After taking possession of a chattel under subsection (3) of this section, a sheriff shall have a notice of foreclosure sale printed once a week for two successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, published in the county in which the sale is held or, if there is none, in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale is held. The notice of foreclosure must contain a particular description of the chattel to be sold, the name of the owner or reputed owner of the chattel, the amount due on the lien, the time and place of the sale and the name of the person foreclosing the lien. After that advertisement but not sooner than the 30th day after the sheriff received a certified copy of the court’s order and the certified copy of the notice of claim of lien under subsection (1) of this section, the sheriff shall sell the chattel, or such part thereof as may be necessary, at public auction to the highest bidder for cash. The sheriff shall deliver the chattel to the highest bidder and shall give the highest bidder a bill of sale containing an acknowledgment of payment for the chattel.

[1975 c.648 §33]



Section 87.310



Section 87.312 - Effect of notice of foreclosure sale to secured parties; failure to give notice.

(2) If the chattel to be sold at a foreclosure sale is a chattel for which a certificate of title is required by the laws of this state and if the lien claimant does not notify a person whom the certificate of title indicates has a security interest or lien in the chattel as required by ORS 87.306 (2), the chattel remains subject to that security interest or lien and the buyer of the chattel at a foreclosure sale held under ORS 9.370, 87.142 to 87.490, 87.705, 87.710, 87.910 and 90.120 takes the chattel subject to the security interest or lien.

(3) If a lien claimant does not notify a person, other than a person indicated on a certificate of title as a secured party or lienholder, who claims a security interest or lien on the chattel sold at a foreclosure sale as required by ORS 87.306 (2), the lien claimant is liable to that person for a sum equal to the fair market value of the chattel sold at the foreclosure sale or the amount due that person under the security agreement or lien at the time of the foreclosure sale, whichever amount is less. The secured party or other lien claimant shall recover that sum by an action at law.

[1975 c.648 §34]



Section 87.315



Section 87.316 - Disposition of proceeds of foreclosure sale.

(2) After the payment of expenses and the discharge of the lien, any amount remaining shall be paid by the sheriff to the treasurer of the county in which the foreclosure sale is held. The remainder shall be accompanied by a statement of the lien claim and the sheriff’s costs in foreclosing the lien, a copy of the published or posted notice and a statement of the amount received for the chattel sold at the sale. The county treasurer shall credit the remainder to the general revenue fund of the county, subject to the right of the lien debtor, or the representative of the lien debtor, to reclaim the remainder at any time within three years of the date of deposit with the treasurer. If the remainder is not demanded and claimed within such period, it shall become the property of the county.

[1975 c.648 §35]



Section 87.320



Section 87.322 - Effect of prior security interest on foreclosure of nonpossessory lien for labor or material expended on chattel.

[1975 c.648 §35a; 2001 c.445 §162]



Section 87.325



Section 87.326 - Protection from theft and damage of chattel subject to lien.

[1975 c.648 §36]



Section 87.330



Section 87.332 - Injury or removal of chattel subject to lien.

[1975 c.648 §37; 1981 c.897 §21]



Section 87.335



Section 87.336 - Costs and attorney fees in foreclosure by suit.

[1975 c.648 §38; 1981 c.897 §22; 1981 c.898 §45]



Section 87.340



Section 87.342 - Bond, letter of credit or deposit of money to discharge lien on chattel; amount; recording; notice to lien claimant.

(2)(a) In lieu of the surety bond provided for in subsection (1) of this section, a person may deposit with the treasurer of the county in which the claim for lien is filed an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien.

(b) When a person deposits money or an irrevocable letter of credit with the treasurer of a county under this subsection, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made.

(3) When a bond is filed under subsection (1) of this section or an irrevocable letter of credit or money deposited and an affidavit filed under subsection (2) of this section, the recording officer shall issue to the owner or other person a certificate stating that the bond, irrevocable letter of credit or money is substituted for the chattel and that the lien on the chattel is discharged. A marginal entry of the discharge and bond, irrevocable letter of credit or money shall be made in the index of liens on chattels containing the original record of the claim of lien.

(4) When a bond is filed under subsection (1) of this section, or money or an irrevocable letter of credit is deposited under subsection (2) of this section, the owner or other person filing the bond or depositing the money or an irrevocable letter of credit shall promptly send a copy of the certificate received from the recording officer under subsection (3) of this section to the lien claimant by registered or certified mail sent to the lien claimant at the last-known address of the lien claimant.

(5) If the lien claimant establishes the validity of the lien claim by a suit to enforce it, the lien claimant is entitled to judgment against the sureties upon the bond, against the irrevocable letter of credit issuer or against the deposited money.

[1975 c.648 §39; 1991 c.331 §17; 1997 c.631 §389; 2003 c.576 §336]



Section 87.345



Section 87.346 - Filing certificate of lien satisfaction upon payment of claim; liability for failure to discharge lien; notice of discharge.

(2) Upon receiving the certificate, the Secretary of State or recording officer shall enter it in full length in the index of liens upon chattels.

(3) If any lien claimant, after full payment of the claim, within 10 days after being requested thereto, fails to discharge the claim of lien, the person is liable to the owner of the chattel formerly subject to the lien in the sum of $100 damages and for all actual damages caused by the failure of the lien claimant to discharge the claim of lien. The owner of the chattel shall recover those damages by an action at law.

(4) Upon the expiration of the 18-month time period allowed by ORS 87.266 (2) for filing either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.226, the owner of chattels subject to a claim of lien that has ceased to exist pursuant to ORS 87.266 (2) may file with the Secretary of State a notarized certificate indicating:

(a) The date and location where the claim of lien was filed with the Secretary of State;

(b) That the lien has expired and is discharged because no suit to foreclose or proceeding under ORS 87.272 to 87.306 has been initiated with respect to such lien claim; and

(c) That the person filing such certificate has personally contacted the clerk of the circuit court in such county to determine that no suit to foreclose or proceeding under ORS 87.272 to 87.306 has been filed prior to the expiration of the time period set forth in ORS 87.266 (2).

(5) Within 10 days after filing a certificate under subsection (4) of this section, the person filing the certificate shall mail or deliver a true copy thereof to all persons having perfected security interests under ORS chapter 79 in the chattel which is the subject of the lien to which the certificate applies.

[1975 c.648 §40; 1985 c.469 §7; 1987 c.297 §3; 1995 c.658 §67; 2001 c.301 §9]



Section 87.350



Section 87.352 - Mining labor and material lien.

(a) Performs labor upon or furnishes provisions or materials for the development, working or operation of a mine, improvement or excavation;

(b) Performs labor or furnishes materials in transporting materials or provisions for the use, working or development of a mine; or

(c) Performs labor in transporting materials or the mine’s product from a mine or improvement.

(2) For purposes of this section, when two or more mines are owned or claimed by the same person and worked through a common excavation, or over one tram, or at one mill or other reduction works, then all the mines so worked, and all excavations and improvements used or owned in connection therewith shall be deemed one mine.

[1975 c.648 §41]



Section 87.355



Section 87.356 - Lien for preparing land for irrigation or cultivation.

[1975 c.648 §42; 1977 c.596 §3]



Section 87.358 - Nurseryman’s lien.

[1975 c.648 §43]



Section 87.360



Section 87.362 - Irrigation power lien.

[1975 c.648 §44]



Section 87.364 - Attachment of liens.

(2) The lien created by ORS 87.362, attaches to the land described in that section on the day of the first delivery of electricity for which the lien is claimed.

[1975 c.648 §45]



Section 87.365



Section 87.366 - Filing notice of claim of lien; contents of notice; effect of failure to file notice.

(2) The notice of claim of lien required under subsection (1) of this section must be a statement in writing verified by the oath of the lien claimant, or, in the case of an electric cooperative or electric utility, by the oath of an authorized agent, and must contain:

(a) A true statement of the lien claimant’s demand, after deducting all just credits and offsets, for the labor performed or the provisions, materials and equipment furnished or transported;

(b) The name of the owner or reputed owner, if known, of the land to be charged with the lien;

(c) The name of the person by whom the lien claimant was employed or to whom the lien claimant furnished the provisions, electricity, materials, equipment or nursery stock; and

(d) A description of the property to be charged with the lien sufficient for identification.

(3) If the person entitled to a lien under ORS 87.352 to 87.362 does not file a notice of claim of lien within the time required by subsection (1) of this section, the person waives the right of the person to the lien.

[1975 c.648 §46]



Section 87.370



Section 87.372 - Recording.

[1975 c.648 §47]



Section 87.375



Section 87.376 - Duration of liens.

[1975 c.648 §48]



Section 87.380



Section 87.382 - Foreclosure.

[1975 c.648 §49]



Section 87.385



Section 87.386 - Costs and attorney fees in foreclosure.

(2) In suits to foreclose a lien created by ORS 87.352 to 87.362, the court shall allow reasonable attorney fees at trial and on appeal to the prevailing party.

[1975 c.648 §50; 1981 c.897 §23; 1981 c.898 §46]



Section 87.390



Section 87.392 - Priorities of liens.

(2) Except for tax liens, assessment liens, construction liens and liens created by ORS 87.352 and 87.356, the lien created by ORS 87.362 is prior and superior to all other liens, mortgages and encumbrances against the land upon which the lien is imposed without regard to whether the other liens, mortgages or encumbrances attached to the land before or after the lien created by ORS 87.362 attached.

(3) Except that the lien created by ORS 87.356 is prior to the lien created by ORS 87.362 without regard to the date on which the lien created by ORS 87.362 attached to the land, the liens created by ORS 87.356 and 87.358 are prior and superior to all other liens, mortgages and encumbrances of a subsequent date against the land upon which the liens are imposed. Property tax liens, whenever created, are prior and superior to the liens created by ORS 87.356 and 87.358.

(4) Notwithstanding subsection (2) of this section, a lien created by ORS 87.362 does not have priority over a mortgage on the land recorded at the date of the first delivery of electricity for which a lien may be claimed unless the electric cooperative or electric utility delivers a notice in writing of its possible lien claim to the mortgagee within 30 days of the date of first delivery of the electricity.

(5) The notice required by subsection (4) of this section shall state in substance:

(a) That the electric cooperative or electric utility is starting to deliver electricity;

(b) The name of the person ordering the electricity; and

(c) That a lien on the land may be claimed for the cost of the electricity.

[1975 c.648 §51]



Section 87.395



Section 87.400



Section 87.405



Section 87.410



Section 87.415



Section 87.420



Section 87.425



Section 87.430 - Attorney’s possessory lien.

[1975 c.648 §56 (enacted in lieu of 87.495)]



Section 87.435 - Bond, letter of credit or deposit of money to discharge attorney’s possessory lien; recording; notice to attorney.

(2)(a) In lieu of the surety bond provided for in subsection (1) of this section, a person may deposit with the treasurer of the county in which the attorney has the principal office of the attorney an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien.

(b) When a person deposits money or an irrevocable letter of credit with the treasurer of a county under this subsection, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made.

(3) When a bond is filed under subsection (1) of this section or money or an irrevocable letter of credit deposited and an affidavit filed under subsection (2) of this section, the recording officer shall issue to the owner or other person a certificate stating that the bond, irrevocable letter of credit or money is substituted for the chattel and that the lien on the chattel is discharged.

(4) When a bond is filed under subsection (1) of this section, or money or an irrevocable letter of credit is deposited under subsection (2) of this section, the owner or other person filing the bond or depositing the money shall promptly send a copy of the certificate received from the recording officer under subsection (3) of this section to the attorney by registered or certified mail.

(5) If the attorney establishes the validity of the lien claim by a suit to enforce it under ORS chapter 88, the attorney is entitled to judgment against the sureties upon the bond, against the irrevocable letter of credit issuer or against the deposited money.

[1975 c.648 §57 (enacted in lieu of 87.495); 1991 c.331 §18; 1997 c.631 §390; 2003 c.576 §337]



Section 87.440 - Determination of adequacy of bond or letter of credit.

[1975 c.648 §58 (enacted in lieu of 87.495); 1991 c.331 §19]



Section 87.445 - Attorney’s lien upon actions and judgments.

[1975 c.648 §59 (enacted in lieu of 87.495); 2003 c.576 §338]



Section 87.450 - Filing notice of claim of lien on judgment for sum of money.

(2) When an attorney files a notice of claim of lien under subsection (1) of this section, the attorney shall send forthwith a copy of the notice to the client by registered or certified mail sent to the client at the last-known address of the client.

(3) A lien under ORS 87.445 on a judgment for a sum of money only remains a lien on the judgment until the judgment remedies for the judgment expire under ORS 18.180 to 18.190.

(4) For purposes of this section, a "judgment for a sum of money only" does not include a judgment or order for the payment of money for the support of any person under ORS 107.095, 107.105, 108.120, 109.155, 419B.400 or 419C.590.

[1975 c.648 §60 (enacted in lieu of 87.495); 1993 c.33 §290; 1999 c.788 §43a; 2003 c.576 §188; 2007 c.339 §13]



Section 87.455 - Filing notice of claim of lien on judgment for possession of personal property; recording; foreclosure.

(2) Except as provided in subsection (3) of this section, a lien under ORS 87.445 on a judgment for the possession, award or transfer of personal property must be foreclosed in the manner provided in ORS chapter 88, not later than one year after the notice of claim of lien is filed under subsection (1) of this section.

(3) An attorney and the client of the attorney may, by an agreement in writing, extend the period of time within which a lien created by ORS 87.445 must be foreclosed to two years after the notice of claim of lien is filed. An agreement to extend a foreclosure period under this subsection shall contain the time and place of the filing of the notice of claim of lien by the attorney and shall be filed with the recording officer with whom the notice of claim of lien was filed.

[1975 c.648 §61 (enacted in lieu of 87.495); 2003 c.576 §339]



Section 87.460 - Filing of notice of claim of lien on judgment for possession of real property; recording; foreclosure.

(2) Except as provided in subsection (3) of this section, a lien under ORS 87.445 upon a judgment for the possession, award or conveyance of real property must be foreclosed in the manner provided in ORS chapter 88, not later than one year after the notice of claim of lien is filed under subsection (1) of this section.

(3) An attorney and the client of the attorney may, by agreement, in writing, extend the period of time within which a lien created by ORS 87.445 must be foreclosed to two years after the notice of claim of lien is filed. An agreement to extend a foreclosure period under this subsection shall contain the time and place of the filing of the notice of claim of lien by the attorney and shall be filed with the recording officer with whom the notice of claim of lien was filed.

[1975 c.648 §62 (enacted in lieu of 87.495); 2003 c.576 §340]



Section 87.465 - Effect of failure to file notice of claim of lien; effect of failure to foreclose.

[1975 c.648 §63 (enacted in lieu of 87.495)]



Section 87.470 - Contents of notice of claim of lien.

(1) A statement of the attorney’s demand, including the amount of the fee or compensation of the attorney;

(2) The name of the case in which the judgment was entered, the date on which the judgment was entered in the register, and a description of the real or personal property which is to be awarded, transferred or conveyed to the client under the judgment;

(3) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of claim of lien; and

(4) The date on which payment was due to the attorney for professional services to the client.

[1975 c.648 §64 (enacted in lieu of 87.495); 2003 c.576 §189]



Section 87.475 - Effect of settlement on attorney’s lien; satisfaction of judgment.

(2) Except as provided in subsections (3) and (4) of this section, a party to the action, suit or proceeding, or any other person, does not have the right to satisfy the lien created by ORS 87.445 or any judgment, order or award entered in the action, suit or proceeding until the lien, and claim of the attorney for fees based thereon, is satisfied in full.

(3) A judgment debtor may pay the full amount of a judgment into court and the clerk of the court shall thereupon fully satisfy the judgment on the record and the judgment debtor shall be thereby released from any further claims thereunder.

(4) If more than one attorney appears of record for a litigant, the satisfaction of the lien created by ORS 87.445 by any one of the attorneys is conclusive evidence that the lien is fully satisfied.

[1975 c.648 §65 (enacted in lieu of 87.495); 2003 c.576 §341]



Section 87.480 - Attorney’s right and power over actions and judgments.

[1975 c.648 §66 (enacted in lieu of 87.495); 2003 c.576 §342]



Section 87.485 - Attorney fees.

[1975 c.648 §67 (enacted in lieu of 87.495); 1981 c.897 §24]



Section 87.490 - Priority of attorney’s lien upon actions and judgments.

(2) When the lien of an attorney created under ORS 87.445 attaches to a judgment allowing or enforcing a client’s lien, the attorney’s lien has the same priority as the client’s lien with regard to personal or real property subject to the client’s lien.

[1975 c.648 §68 (enacted in lieu of 87.495); 2003 c.576 §343; 2005 c.383 §12]



Section 87.495



Section 87.500



Section 87.501 - Definitions for ORS 87.501 to 87.542.

(1) "Authorized representative" means a person appointed under ORS chapter 125 as a guardian or conservator of an individual and any other person holding funds or receiving benefits or income on behalf of an individual.

(2) "Care" means all the services rendered in a long term care facility, including but not limited to medical care, room and board, nursing care, administrative costs, supplies, equipment and ancillary services such as therapies.

(3) "Decedent" means an individual who has died leaving property that is subject to administration.

(4) "Decedent’s estate" means the real and personal property of a decedent, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions or additions thereto and substitutions therefor or diminished by any decreases and distributions therefrom. The term does not include assets placed in trust for the decedent by other persons.

(5) "Long term care facility" means facilities licensed as skilled nursing facilities or intermediate care facilities, as those terms are defined in ORS 442.015, and residential care facilities and adult foster homes licensed under ORS chapter 443.

[1995 c.749 §1; 1997 c.249 §29; 1997 c.744 §1; 2001 c.104 §26]

Note: 87.501 to 87.542 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 87.503 - Lien for long term care; statement concerning lien to be given to care recipient.

(a) The 30th day after the first services for which the lien is claimed are performed; or

(b) The 30th day after the first unpaid payment for care becomes due.

(2) At the time of signing a written contract for care at the facility, a long term care facility shall provide to the individual who will receive care under the contract or to the authorized representative of the individual a written statement describing the provisions of ORS 87.501 to 87.542. The written statement shall describe the procedures, process and rights and responsibilities of the individual receiving care and the long term care facility under ORS 87.501 to 87.542. Notwithstanding ORS 87.507 and 87.522, if a long term care facility does not provide such written statement as required by this subsection to an individual or an authorized representative, the lien created by this section for the contracted costs of care provided to the individual may not be perfected and may not be foreclosed.

(3) Notwithstanding subsection (1) of this section, real and personal property held in trust by a trustee for an individual receiving care are subject to the laws of this state applicable to trusts.

[1995 c.749 §2; 1997 c.744 §2]

Note: See note under 87.501.



Section 87.505



Section 87.507 - Perfecting lien; notice of lien; serving notice of lien; time to perfect lien.

(a) File a notice of lien with the recording officer of the county or counties in which the real property is located; and

(b) Serve a certified copy of the notice of lien by registered or certified mail upon the individual or the authorized representative of the individual.

(2) A person claiming a lien under ORS 87.501 to 87.542 shall file the notice of lien no sooner than 60 days and no later than 120 days after the date on which the lien attached to the real property of the individual under ORS 87.503.

[1995 c.749 §3; 1997 c.744 §3]

Note: See note under 87.501.



Section 87.510



Section 87.512 - Contents of notice of lien.

(1) A true statement of demand, including an itemized statement of services provided and setting forth the amount due and owing to the long term care facility as of the date of the notice, after deducting all credits and offsets;

(2) The name of the individual who received care;

(3) The name, address and telephone number of the long term care facility;

(4) A statement that the amount claimed is a true and bona fide existing debt as of the date of filing the notice of lien;

(5) A statement that the lien may cover contracted services provided by the long term care facility subsequent to the services itemized under subsection (1) of this section and that interested persons may obtain information on the current amount due under the lien by contacting the long term care facility;

(6) A statement that the long term care facility has given the individual or an authorized representative a written summary of the requirements and procedures for establishing eligibility for Medicaid, including the right to an assessment that determines the extent of spouses’ nonexempt resources at the time of institutionalization and attributes to the community spouse an equitable share of the resources that can not be considered available for payment of costs for the medical care of the institutionalized spouse in the process of spending down to Medicaid eligibility levels. The written statement shall be given no fewer than 30 days and no more than 60 days before the notice of lien is filed. The long term care facility may meet the requirement of this subsection by providing written materials relating to Medicaid eligibility for long term care services for persons with disabilities and elderly persons used by the Department of Human Services; and

(7) A description of the real property to be charged with the lien that complies with ORS 93.600.

[1995 c.749 §4; 1997 c.744 §6; 2001 c.900 §12; 2007 c.70 §17]

Note: See note under 87.501.



Section 87.515



Section 87.517 - Recording notice of lien.

[1995 c.749 §5; 1997 c.744 §7; 2009 c.628 §4]

Note: See note under 87.501.



Section 87.522 - Foreclosure of lien; attorney fees.

[1995 c.749 §6]

Note: See note under 87.501.



Section 87.525



Section 87.527 - Limitations on property subject to lien.

(1) A lien created by ORS 87.503 on the home of a living individual who received care may not be foreclosed for as long as any of the following individuals reside in the home:

(a) The individual who received care.

(b) The spouse of the individual.

(c) A child of the individual, if the child is a minor or has a disability.

(d) A sibling of the individual who has an equity interest in the home, but only when the sibling continuously resided in the home during the calendar year immediately preceding the date on which the individual first received care.

(e) Any other child of the individual, but only when the child continuously resided in the home during the two-year period immediately preceding the date on which the individual first received care and provided assistance during that period that delayed the need for care.

(2) A lien created by ORS 87.503 on the home of a deceased individual who received care may not be foreclosed for as long as any of the following individuals reside in the home:

(a) The surviving spouse of the individual.

(b) A child of the individual, if the child is a minor or has a disability.

(c) A sibling of the individual, but only when the sibling continuously resided in the home during the calendar year immediately preceding the date on which the individual first received care.

(d) Any other child of the individual, but only when the child continuously resided in the home during the two-year period immediately preceding the date on which the individual first received care and provided assistance during that period that delayed the need for care.

(3) A lien created by ORS 87.503 on other real property of a deceased individual may not be foreclosed while there is:

(a) A surviving spouse; or

(b) A child of the individual, if the child is a minor or has a disability.

[1995 c.749 §7; 1997 c.744 §8; 2007 c.70 §18]

Note: See note under 87.501.



Section 87.530



Section 87.533 - Assets and income that are exempt from lien.

(1) Any assets or income allowed to the community spouse or dependent family member under 42 U.S.C. 1396r-5(d) or any rule of the Department of Human Services or the Oregon Health Authority.

(2) The priority given to the recovery of medical assistance payments under ORS 115.125 (1)(j) or (k) or other medical assistance claims under ORS 411.708, 411.795 and 416.350.

(3) The eligibility of a person for medical assistance or entitlement to Medicaid assistance payments.

(4) The priority given to the recovery of cost of care payments under ORS 115.125 (1)(L), 179.620 or 179.740.

[1995 c.749 §8; 2001 c.316 §3; 2009 c.595 §57; 2011 c.720 §53; 2013 c.190 §3]

Note: See note under 87.501.



Section 87.535



Section 87.537 - Duration of lien.

(2) Any period of time during which a lien created by ORS 87.503 may not be foreclosed under ORS 87.527 shall not be part of the period of time during which the lien exists under subsection (1) of this section. The existence of a lien created by ORS 87.503 shall not be extended in any case for longer than 180 days after a circumstance preventing foreclosure under ORS 87.527 ceases. A lien created by ORS 87.503 shall not continue in existence for a period of more than 10 years after the date on which the lien was perfected under ORS 87.507.

[1995 c.749 §9; 1997 c.744 §9]

Note: See note under 87.501.



Section 87.539 - Discharge or release of lien claim; recordation; penalty for failure to discharge or release lien claim.

(2) Within 20 days after being notified that the individual is eligible for Medicaid, the long term care facility shall file with the recording officer of the county in which the notice of lien was filed a certificate releasing the claim of lien upon any property protected under ORS 87.533.

(3) The recording officer of the county shall record the certificate of discharge or release in the statutory lien record.

(4) If, after receiving payment for the care claimed in a notice of lien filed under ORS 87.507, a long term care facility fails to discharge the lien or release the claim of lien within 10 days, the long term care facility is liable to the individual or to the spouse or the estate of the individual for $100 or the amount of actual damages, whichever amount is greater.

(5) In all actions brought under this section, the court may allow reasonable attorney fees at trial and on appeal to the prevailing party.

[1995 c.749 §10; 1997 c.744 §10; 2009 c.628 §5]

Note: See note under 87.501.



Section 87.540



Section 87.542 - Priority of lien.

(2) A lien created under ORS 87.503 is void as against any purchaser in good faith and for a valuable consideration of the same real property whose interest is recorded prior to the recording of the notice of lien under ORS 87.507.

(3) ORS 93.645 shall apply to a lien created under ORS 87.503 as if the lien were a judgment lien.

[1997 c.744 §5]

Note: See note under 87.501.



Section 87.545



Section 87.550



Section 87.551



Section 87.555 - Hospitals, physicians, physician assistants and nurse practitioners as lien claimants.

(2) When the injured person receiving hospitalization or medical care from a physician, physician assistant or nurse practitioner is the beneficiary of an insurance policy, including a policy that provides personal injury protection coverage or similar no-fault medical insurance but excluding a health insurance policy, that provides for payment of such hospitalization and medical care, both the hospital and physician, physician assistant or nurse practitioner shall have liens upon the amount payable under the insurance policy. If a hospital or physician, physician assistant or nurse practitioner has properly perfected a lien pursuant to ORS 87.565 (2), the insurer obligated to make payment shall pay the sum due under the insurance policy directly to the hospital and physician, physician assistant or nurse practitioner in the amount due each for services rendered, and such payment shall constitute a release of the insurer making the payment to the extent of the payment.

(3) When there are insufficient funds to satisfy in full the liens of all hospitals, physicians, physician assistants and nurse practitioners claiming a lien created by this section, the insurer making the payment shall prorate the available funds without regard to the sequence of the filing of the notice of lien by the hospitals, physicians, physician assistants or nurse practitioners and pay the hospitals, physicians, physician assistants or nurse practitioners in proportion to the amount due each for services rendered.

[Amended by 1989 c.727 §1; 1999 c.146 §1; 2014 c.45 §5]



Section 87.560 - Limitations on extent of lien.

(a) For hospitalization and treatment from a physician, physician assistant or nurse practitioner rendered after a settlement has been effected by or on behalf of the party causing the injury;

(b) Against any sum for necessary attorney fees, costs and expenses incurred by the injured party in securing a settlement, compromise, award or judgment; or

(c) For an amount payable for medical services under a policy that provides personal injury protection coverage provided to an injured person prior to a hospital, physician, physician assistant or nurse practitioner perfecting a lien under ORS 87.565 (2).

(2) This section does not preclude a hospital, a physician licensed under ORS chapter 677, physician assistant licensed under ORS 677.505 to 677.525 or nurse practitioner licensed under ORS 678.375 to 678.390 from perfecting a lien under ORS 87.555.

[Amended by 1989 c.727 §2; 1999 c.146 §2; 2005 c.465 §5; 2014 c.45 §6]



Section 87.565 - Notice of lien required.

(a) Not later than 30 days after the discharge of the patient from the hospital, file a notice of lien substantially in the form prescribed in ORS 87.570, containing a statement of the amount claimed, with the recording officer of the county wherein such hospital is located; and

(b) Prior to the date of judgment, award, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon:

(A) The person alleged to be responsible for causing the injury and from whom damages are or may be claimed or to the last-known address of the person; or

(B) The insurance carrier that has insured the person alleged to be responsible, if such insurance carrier is known.

(2) In order to perfect a lien under ORS 87.555 (2), a hospital, an owner or operator of a hospital, a physician, a physician assistant or a nurse practitioner shall:

(a) Not later than 30 days after the discharge of the patient from the hospital, file a notice of lien substantially in the form prescribed in ORS 87.570, containing a statement of the amount claimed, with the recording officer of the county wherein such hospital is located; and

(b) Serve a certified copy of the notice of lien by certified mail upon the insurance company that is obligated to make payment for hospitalization and medical services.

[Amended by 1979 c.123 §1; 1989 c.727 §3; 1991 c.249 §7; 1995 c.100 §1; 1999 c.146 §3; 2014 c.45 §7]



Section 87.570 - Form of notice.

______________________________________________________________________________

Notice is hereby given that ______ has rendered hospitalization services or medical treatment for______, a person who was injured on the ___ day of ______ in the city of______, county of______, State of______, on or about the ___ day of ______, and the ______ (name of claimant) hereby claims a lien upon any money due or owing or any claim for compensation, damages, contribution, settlement, award or judgment from any person alleged to have caused the injuries and any other person liable for the injury or obligated to compensate the injured person on account of the injuries. The lien applies to any person or insurer that provides for payment for hospitalization services or medical treatment rendered to the injured person, including an insurer that provides personal injury protection coverage or similar no-fault medical insurance. The hospitalization services or medical treatment was rendered to the injured person between the ______ day of ______ and the ___ day of______.

STATEMENT OF AMOUNT DUE

______________________________________________________________________________

Thirty days have not elapsed since that time. The claimant’s demand for hospitalization services or medical treatment is in the sum of $_____ and no part thereof has been paid, except $_____, and there is now due and owing and remaining unpaid thereof, after deducting all credits and offsets the sum of $_____, in which amount lien is hereby claimed.

____________, Claimant.

State of Oregon, )

) ss.

County of___ )

I, ______, being first duly sworn on oath say: That I am ______ named in the foregoing claim of lien; that I have read the same and know the contents thereof and believe the same to be true.

Subscribed and sworn to before me this ___ day of______, 2___.

_______________, Notary Public.

______________________________________________________________________________

[Amended by 1989 c.727 §4; 1995 c.100 §2; 1999 c.146 §4; 2001 c.104 §27; 2007 c.71 §20]



Section 87.575 - Lien docket.

[Amended by 1989 c.727 §5; 1999 c.146 §5; 2014 c.45 §8]



Section 87.580



Section 87.581 - Liability of person or insurer to hospital, physician, physician assistant or nurse practitioner; conditions; deadline for filing claim.

(a) Has received a notice of lien that complies with ORS 87.565;

(b) Has not paid the hospital and physician, physician assistant or nurse practitioner the reasonable value of hospitalization services and medical treatment that the hospital and physician, physician assistant or nurse practitioner rendered; and

(c) Pays moneys to the injured person, the heirs or personal representative of the injured person, the attorney for the injured person or for the heirs or personal representative of the injured person, or a person not claiming a valid lien under ORS 87.555, as compensation for the injury suffered or as payment for the costs of hospitalization services or medical treatment incurred by the injured person.

(2) An action arising under subsection (1) of this section shall be commenced within 180 days after the date of payment under subsection (1)(c) of this section.

[1999 c.146 §7 (enacted in lieu of 87.580); 2014 c.45 §9]



Section 87.585 - Foreclosure.

[Amended by 1981 c.897 §25; 1999 c.146 §8; 2003 c.576 §344]



Section 87.590



Section 87.595



Section 87.600



Section 87.603 - Definitions for ORS 87.603 to 87.633.

(1) "Ambulance" has the meaning given that term in ORS 682.025.

(2) "Ambulance services" includes the transportation of an individual who is ill or injured or who has a disability in an ambulance and the administration of medical or emergency care, if necessary, while the individual is being transported.

(3) "Governmental unit" means the state, any county, city or other municipal corporation or any department, board or other agency of any of them.

[1983 c.821 §2; 1985 c.16 §446; 2007 c.70 §19]



Section 87.605



Section 87.607 - Ambulance services lien.

[1983 c.821 §3]



Section 87.610



Section 87.613 - Notice of lien required.

(1) Not later than 15 days after providing the ambulance services, file a notice of lien with the recording officer of the county in which the individual who received the ambulance services resides; and

(2) Prior to the date of judgment, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon the insurer or health care service contractor which has agreed to indemnify or compensate the individual for any costs incurred for ambulance services.

[1983 c.821 §4]



Section 87.615



Section 87.617 - Form of notice; contents.

(1) A true statement of demand, after deducting all credits and offsets;

(2) The name of the individual who received ambulance services;

(3) An itemized statement of the ambulance services provided;

(4) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of lien; and

(5) The date on which payment for the ambulance services is due.

[1983 c.821 §5]



Section 87.620



Section 87.623 - Notices recorded in lien docket.

[1983 c.821 §6; 2014 c.45 §10]



Section 87.625



Section 87.627 - Payment after notice of lien; liability to provider of services; exception.

(2) If an insurer or health care service contractor pays for ambulance services according to the terms of its policy or contract in response to a claim received earlier than the certified copy of a notice of lien for those ambulance services is received under ORS 87.613, then the insurer or health care service contractor is not liable for the amount claimed in the notice of lien and the person or governmental unit has no cause of action under ORS 87.603 to 87.633 against the insurer or health care service contractor.

[1983 c.821 §7]



Section 87.630



Section 87.633 - Foreclosure.

[1983 c.821 §8]



Section 87.635



Section 87.640



Section 87.645



Section 87.650



Section 87.655



Section 87.660



Section 87.665



Section 87.670



Section 87.675



Section 87.685 - Definitions for ORS 87.685 to 87.695.

(1) "Default" means a failure to perform in a timely manner any obligation or duty set forth in a rental agreement.

(2) "Last known address" means a physical or electronic mail address that an occupant provided in the latest rental agreement or the physical or electronic mail address the occupant provided in a subsequent written notice of a change of address.

(3) "Occupant" means a person or a sublessee, successor or assignee of the person who is entitled, under a rental agreement, to the exclusive use of specified individual storage space at a self-service storage facility.

(4) "Owner" means an owner, operator, lessor or sublessor of a self-service storage facility or an agent or any other person that the owner, operator, lessor or sublessor authorizes to manage the facility or to receive rent from an occupant under a rental agreement.

(5) "Personal property" means movable property that is not affixed to land and includes, but is not limited to, goods, merchandise, household items and watercraft.

(6) "Rental agreement" means a written agreement or lease that establishes or modifies terms, conditions, rules or any other provisions concerning an occupant’s use and occupancy of a self-service storage facility.

(7)(a) "Self-service storage facility" means real property that is designed and used for renting or leasing individual storage space to occupants who have exclusive access to the storage space to store or remove personal property.

(b) "Self-service storage facility" does not include:

(A) A warehouse or other facility that a person uses to store personal property for which the person that operates the facility issues a warehouse receipt, bill of lading or other document of title under ORS chapter 77; or

(B) Real property that a person uses for residential purposes.

(8) "Verified mail" means any method of mailing that the United States Postal Service or a private delivery service offers that provides evidence of mailing.

[1997 c.374 §2; 2009 c.181 §111; 2013 c.209 §3]



Section 87.686 - Rental agreement; statement of insurance held by owner.

(2) If the owner holds an insurance policy that protects personal property stored at the self-service storage facility, the rental agreement must describe the nature of the insurance coverage.

(3) If the owner does not hold an insurance policy that protects personal property stored at the self-service storage facility, the rental agreement must state that the occupant’s personal property is not protected by insurance held by the owner.

(4) At the time the occupant signs the rental agreement, the occupant shall initial the applicable statement described in subsection (2) or (3) of this section.

[1999 c.719 §2; 2013 c.209 §4]



Section 87.687 - Self-service storage facility owner’s possessory lien; attachment of lien; priority of lien.

(2) The lien created by this section attaches to personal property of an occupant at the time at which the personal property is stored at the self-service storage facility.

(3) Except for a lien or security interest that is perfected prior to the attachment of the lien created by this section, the lien created by this section has priority over any other lien or security interest or encumbrance on the personal property subject to the lien.

[1997 c.374 §3]



Section 87.689 - Notice of foreclosure and sale.

(2) Before an owner may foreclose by sale a lien created by ORS 87.687, the owner shall notify the occupant of the foreclosure and sale by sending registered or certified mail or other verified mail to the occupant’s last known address or by sending electronic mail to the occupant’s last known address.

(3) A notice provided under this section must include:

(a) An itemized statement of the owner’s claim that shows the sum due on the date of the notice.

(b) An identification of the specific individual storage space that the occupant rented at the self-service storage facility.

(c) A statement that denies the occupant access to the occupant’s personal property stored at the self-service storage facility, if the terms of the rental agreement allow the owner to deny access.

(d) A demand for payment within a specified time that is not earlier than 30 days after the default.

(e) A conspicuous statement that declares that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale and will be sold at a specified time and place.

(f) The name, street address and telephone number of the owner or the owner’s designated agent whom the occupant may contact to respond to the notice.

(4) Any notice given under this section is presumed delivered if the notice is properly addressed with postage prepaid and is deposited with the United States Postal Service or if the owner has a record or other evidence that shows that the owner sent the notice to an electronic mail address that the occupant designated in the rental agreement for receiving electronic mail.

[1997 c.374 §4; 2013 c.209 §5]



Section 87.691 - Sale of property subject to lien; advertisement of sale; treatment of vehicles, trailers and watercraft; satisfaction of lien before sale; use of sale proceeds.

(2) After the time specified in the notice given under ORS 87.689 expires, if the owner determines, based on the owner’s previous experience, that the personal property subject to the lien created by ORS 87.687 has a value of more than $300, the owner shall cause an advertisement of the sale to be published once a week for two consecutive weeks in a newspaper of general circulation in the city or county in which the self-service storage facility is located. If there is no newspaper of general circulation in the city or county, the advertisement must be posted in not fewer than six conspicuous places in the neighborhood in which the self-service storage facility is located. The advertisement must include:

(a) The address of the self-service storage facility, the number, if any, of the space where the personal property is located and the name of the occupant.

(b) The time, place and manner of the sale.

(3) The sale of the personal property may not take place earlier than 15 days after the first advertisement, publication or posting concerning the sale. The sale must conform to the terms stated in the advertisement published or posted under this section.

(4) The owner may conduct the lien sale without obtaining a license and may offer the personal property for sale on a publicly accessible website that regularly offers personal property for auction or sale, but the owner shall complete the sale of the personal property at the self-service storage facility or at a suitable place closest to where the personal property is held or stored.

(5)(a) If the owner does not receive any bids at the public sale held under this section, the owner may dispose of the personal property in another manner at the owner’s sole discretion. The owner may satisfy the lien created by ORS 87.687 and reasonable expenses associated with the disposition from the proceeds of the disposition but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within two years after the date of the disposition, the owner shall presume the balance is abandoned and shall report and deliver the balance as provided in ORS 98.352.

(b) The owner, an employee of the owner, an affiliate or relative of the owner or an associate or relative of the employee may not acquire, directly or indirectly, property that is subject to disposal under this section.

(6)(a) If personal property that is subject to the lien is a motor vehicle, watercraft or trailer, the owner may have the personal property towed away from the self-service storage facility if:

(A) Rent and other charges for storing the personal property at the self-service storage facility remain unpaid for 60 days or more; and

(B) The owner sends notice as provided in ORS 87.689.

(b) An owner is not liable for damage to personal property that a tower removes from the self-service storage facility once the tower takes possession of the personal property.

(c) A tower has a lien on personal property the tower removes from the self-service storage facility for reasonable towing and storage charges as provided in ORS 98.812.

(7) Before a sale or other disposition of personal property under this section, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon receiving payment, the owner shall return the personal property, and thereafter the owner has no liability with respect to the personal property.

(8) After a sale under this section, the owner may satisfy the lien created by ORS 87.687 from the proceeds of the sale, but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within two years after the date of sale, the owner shall presume that the balance of the proceeds is abandoned and shall report and deliver the balance as provided in ORS 98.352.

(9) A purchaser in good faith of the personal property sold to satisfy a lien created by ORS 87.687 takes the property free of any rights of persons against whom the lien was valid, even if the owner does not comply with the requirements of this section and ORS 87.689.

[1997 c.374 §5; 2009 c.374 §1; 2013 c.209 §6]



Section 87.693 - ORS 87.687 as exclusive law for creating lien; exception.

(2) If a motor vehicle is stored or parked at a self-service storage facility, upon default, the owner may proceed as an owner of a parking facility under ORS 98.810 to 98.818.

[1997 c.374 §6]



Section 87.694 - Late fee; requirements.

[2013 c.209 §2]



Section 87.695 - Short title.

[1997 c.374 §1; 1999 c.59 §253]



Section 87.700 - Definitions for ORS 87.228 and 87.700 to 87.736.

(1) "Agricultural produce" means horticultural products, viticultural products, fruit, berries, vegetables, hops, mint oil, hazelnuts or other nuts, dairy products, bee products, vermiculture products, hay or straw baled and prepared for market, meat animals and Christmas trees as defined in ORS 571.505.

(2) "Agricultural producer" means a person that engages in or has engaged in the business of growing or producing agricultural produce for market or for delivery or transfer to others owning or holding title to the produce. "Agricultural producer" includes a landowner, producer, landlord, tenant, sharecropper or other person who participates in the growing of agricultural produce and receives a share of the produce.

(3) "Meat animal" has the meaning for that term provided in ORS 603.010.

(4) "Person" means individual, corporation, partnership, association, joint stock company, limited liability company, limited liability partnership, cooperative, government entity, unincorporated organization or other business entity.

(5) "Purchaser" does not include a cooperative organized and operating under ORS chapter 62, including a foreign cooperative authorized to do business in this state under ORS chapter 60, if the agricultural producer is a member of the cooperative.

(6) "Security interest" has the meaning given that term in ORS 71.2010 (2)(ii).

[1973 c.647 §2; 1975 c.703 §6; 1999 c.612 §1; 2001 c.301 §10; 2005 c.657 §4; 2009 c.181 §105; 2009 c.294 §12]



Section 87.705 - Agricultural produce lien; date lien attaches.

(2) An agricultural producer that claims a lien under subsection (1) of this section need not file any notice in order to perfect the lien. The agricultural producer must file a notice of lien as provided in ORS 87.710 or a notice of claim of lien as provided in ORS 87.242 to extend the lien beyond the normal expiration date.

(3) The lien created by this section is subject to the provisions of ORS 79.0320 (1).

(4) An agreement by an agricultural producer purporting to waive the right to file notice under ORS 87.242 or 87.710 of a lien created by this section is void as contrary to public policy.

[1973 c.647 §3; 1975 c.648 §53; 1999 c.612 §2; 2001 c.301 §11; 2007 c.71 §21; 2011 c.359 §2]



Section 87.710 - Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties.

(2) An agricultural producer may extend a lien created under ORS 87.705 by filing a notice of lien with the Secretary of State or by filing a notice of claim of lien under ORS 87.242. If a notice of lien is filed under this subsection, the agricultural producer may file the notice only during the period after the date that payment for the agricultural produce is originally due and no later than the 45th day after the date that the final payment for the produce is due. The notice must be supported by affidavit and contain:

(a) A true statement of the agricultural producer’s demand after deducting all credits and offsets;

(b) The name of the purchaser that received the agricultural produce to be charged with the lien;

(c) A description of the produce delivered or transferred by the producer sufficient to identify the basis for the lien;

(d) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of lien;

(e) The date that the final payment to the producer was originally due; and

(f) Such other information as the Secretary of State may require.

(3) If an agricultural producer files a notice of lien under this section, the producer shall send notice to all persons that have filed a financing statement under ORS chapter 79 that perfects a security interest in all or part of the same inventory, proceeds or accounts receivable. The notice to those persons must provide the same information contained in the notice of lien required by subsection (2) of this section and be sent by certified mail, return receipt requested.

(4) The agricultural producer must send notice to other persons as required by subsection (3) of this section no later than the 20th day after filing the notice of lien. If the agricultural producer does not send a person notice within the required time, the lien created under ORS 87.705 becomes subordinate to that person’s perfected security interest in the agricultural produce, proceeds or accounts receivable of the purchaser.

(5) For purposes of this section, final payment to the agricultural producer for agricultural produce is due:

(a) On the date specified for payment in the contract between the purchaser and the producer; or

(b) If there is no contract or no date of payment is specified in the contract, two business days after the purchaser takes delivery of the produce.

(6) Notwithstanding ORS 174.120, for purposes of this section and ORS 87.730 and 87.735, if the last day of the period for performing an act is a Saturday, or a legal holiday as specified in ORS 187.010 and 187.020, the period runs until the end of the next day that is not a Saturday or legal holiday.

[1973 c.647 §4; 1975 c.648 §54; 1975 c.703 §7; 1999 c.612 §3; 2001 c.301 §12; 2011 c.359 §3]



Section 87.715 - Priority.

[1973 c.647 §5; 2001 c.301 §13]



Section 87.720



Section 87.725 - Foreclosure; costs allowable to prevailing plaintiff.

(2) In all suits under ORS 87.228 and 87.700 to 87.736, the court shall, upon entering judgment for the plaintiff, allow as a part of the costs all moneys paid for the filing and recording of the lien, and a reasonable amount for attorney fees at trial and on appeal.

[1973 c.647 §7; 1981 c.897 §26]



Section 87.730 - Expiration of lien for failure to bring timely foreclosure suit.

[1973 c.647 §8; 2001 c.301 §14]



Section 87.735 - Filing certificate of lien satisfaction upon payment for produce; liability of producer for failure to discharge lien.

(2) Upon receiving the certificate, the Secretary of State shall enter the certificate in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

(3) If an agricultural producer that receives full payment for agricultural produce fails to file the certificate described in subsection (1) of this section on or before the 10th day after receiving a request for filing from a purchaser, the producer is liable to the purchaser in the sum of $100 damages and for all actual damages caused by the failure, to be recovered in an action at law.

[1973 c.647 §9; 1999 c.612 §4; 2001 c.301 §15]



Section 87.736 - Form of notices filed under ORS 87.710 and certificates filed under ORS 87.735; fees for filing and for furnishing copies.

(2) The Secretary of State shall establish fees pursuant to ORS 177.130 for filing notices and certificates and for furnishing copies of notices or certificates. Fees established pursuant to this subsection are nonrefundable.

[2001 c.301 §2]



Section 87.740



Section 87.750 - Definitions for ORS 87.750 to 87.777.

(1) "Agricultural producer" means a person that engages in or has engaged in the business of growing or producing grain for market or for delivery or transfer to others owning or holding title to the grain. "Agricultural producer" includes a landowner, producer, landlord, tenant, sharecropper or other person who participates in the growing of grain and receives a share of the grain.

(2) "Grain" means wheat, seed corn, corn used for animal feed, oats, barley, rye, flaxseed, certified alfalfa seed, agricultural seed as defined in ORS 633.511 (1), vegetable seed as defined in ORS 633.511, the seed of any cereal grain, soybeans, grain sorghum, dry beans and dry peas and any other grain for which standards are established or followed by the State Department of Agriculture.

(3) "Inventory" means all grain purchased or received from agricultural producers, whether in bulk lots or in blended or packaged form. "Inventory" does not include the equipment or supplies of the person holding or owning the grain.

(4) "Person" means individual, corporation, partnership, association, joint stock company, business trust, limited liability company, limited liability partnership, cooperative, government entity, unincorporated organization or other business entity.

[1981 c.446 §2; 1983 c.141 §1; 1995 c.371 §10; 2001 c.301 §17]



Section 87.755 - Grain producer’s lien; date lien attaches; priority.

(2) The lien created by subsection (1) of this section attaches to the inventory and proceeds on the date physical possession of the grain is delivered or transferred by the agricultural producer to the purchaser or an agent of the purchaser. If grain is delivered or transferred by an agricultural producer to a person other than the purchaser for cleaning or storage, the lien attaches when the grain is physically delivered or transferred to the purchaser or an agent of the purchaser for agreed consideration.

(3) Except as provided under ORS 87.146 (1)(c) and 87.762 (4), the class of lien created by subsection (1) of this section is prior and superior to all other classes of lien or any classes of security interest in the inventory or proceeds, regardless of whether the creditor’s lien or security interest attached to the inventory or proceeds before or after the agricultural producer’s lien attached under subsection (2) of this section. Except as provided in ORS 87.762 (4), all liens of the class created under subsection (1) of this section, regardless of the date of attachment or the date of notice of lien, are of equal priority and payable pro rata in proportion to the size of each lien.

(4) An agricultural producer who claims a lien under subsection (1) of this section need not file any notice in order to perfect the lien. The agricultural producer must file a notice of lien as provided under ORS 87.762 or a notice of claim of lien under ORS 87.242 to extend the lien beyond the normal expiration date.

(5) The lien created by subsection (1) of this section is subject to the provisions of ORS 79.0320 (1).

(6) The lien created by subsection (1) of this section is discharged with regard to inventory that is sold by the purchaser or an agent of the purchaser to a third party. Notwithstanding a discharge with regard to inventory sold to a third party, an agricultural producer continues to hold a lien on the proceeds from the sale to a third party and on all remaining inventory of the purchaser.

(7) An agreement by an agricultural producer purporting to waive the right to file notice under ORS 87.242 or 87.762 of a lien created by subsection (1) of this section is void as contrary to public policy. An agricultural producer may waive the right to file notice under ORS 87.242 or 87.762 if the purchaser is an association of which the agricultural producer is a member.

[1981 c.446 §3; 2001 c.301 §18; 2001 c.445 §163; 2011 c.359 §4]



Section 87.760



Section 87.762 - Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties.

(2) At any time prior to expiration of the initial lien period, an agricultural producer may extend a lien created under ORS 87.755 by filing a notice of lien with the Secretary of State or by filing a notice of claim of lien under ORS 87.242. If a notice of lien is filed under this subsection, the notice must be supported by affidavit and contain:

(a) A true statement of the demand of the agricultural producer after deducting all credits and offsets;

(b) The name of the person that purchased the grain from the producer;

(c) A description of the grain delivered or transferred by the producer sufficient to identify the basis for the lien;

(d) A statement that the amount claimed is a true and bona fide existing debt as of the date of filing the notice of lien;

(e) The date payment to the producer was originally due; and

(f) Such other information as the Secretary of State may require.

(3) If an agricultural producer files a notice of lien under this section, the producer shall send notice to all persons that have filed a financing statement under ORS chapter 79 that perfects a security interest in all or part of the inventory of the purchaser or the proceeds from the sale of the inventory. The notice to the secured parties must provide the same information contained in the notice required by subsection (2) of this section and be sent by certified mail, return receipt requested.

(4) The agricultural producer must send notice to other persons as required by subsection (3) of this section no later than the 20th day after filing the notice of lien. If the agricultural producer does not send a person notice within the required time, the lien created under ORS 87.755 becomes subordinate to that person’s perfected security interest in the inventory or proceeds of the purchaser.

(5) Notwithstanding ORS 174.120, for purposes of this section and ORS 87.772 and 87.777, if the last day of the period for performing an act is a Saturday, or a legal holiday as specified in ORS 187.010 and 187.020, the period runs until the end of the next day that is not a Saturday or legal holiday.

[1981 c.446 §4; 2001 c.301 §19; 2011 c.359 §5]



Section 87.765



Section 87.767 - Form of notice; public record; fee.

(2) The Secretary of State shall establish fees pursuant to ORS 177.130 for filing notices and requests for copies of notices. Fees established pursuant to this subsection are nonrefundable.

[1981 c.446 §5; 1999 c.464 §4; 2001 c.301 §20]



Section 87.770



Section 87.772 - Expiration of lien for failure to bring timely foreclosure action; manner of foreclosure.

(2) Regardless of whether the lien created under ORS 87.755 (1) has been extended by filing and giving notice under ORS 87.762, the lien shall be foreclosed in the manner provided by law for the foreclosure of liens generally.

(3) In all suits under ORS 87.750 to 87.777, the court shall, upon entering judgment for the plaintiff, allow as a part of the costs all moneys paid for the filing and recording of the lien and a reasonable amount for attorney fees.

[1981 c.446 §6; 2001 c.301 §21]



Section 87.775



Section 87.777 - Filing certificate of lien satisfaction upon payment for grain; liability of producer for failure to discharge lien.

(2) Upon receiving the certificate, the Secretary of State shall enter it in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

(3) If an agricultural producer that receives full payment for grain fails to file a certificate described in this section on or before the 10th day after receiving a request for filing from a purchaser, the producer is liable to the purchaser of the grain in the sum of $100 damages and for all actual damages caused by the failure, to be recovered in an action at law.

[1981 c.446 §7; 2001 c.301 §22]



Section 87.780



Section 87.785



Section 87.790



Section 87.805

UNIFORM FEDERAL TAX



Section 87.806 - Filing of federal tax liens.

(2) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the recorder of conveyances, in counties which have a recorder of conveyances, and in other counties in the offices of the county clerks of the county or counties in this state within which the real property subject to the liens is situated.

(3) After October 15, 1983, notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the Secretary of State.

[1967 c.445 §2; 1981 c.852 §2; 1983 c.220 §1]



Section 87.810



Section 87.811 - Certification of tax lien notices.

[1967 c.445 §3; 1981 c.852 §3]



Section 87.815



Section 87.816 - Keeping of index and files with respect to tax liens; certification by filing officer; fee; rules.

(a) The Secretary of State, the secretary shall cause the notice or refiled notice to be marked, held and indexed in accordance with the provisions of ORS 79.0519 as if the notice or refiled notice were a financing statement within the meaning of ORS chapter 79; or

(b) Any other officer described in ORS 87.806, the officer shall indorse thereon the identification of the officer and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice or refiled notice, the date and time of receipt, the title and address of the official or entity certifying the lien and the total amount appearing on the notice of lien or refiled notice of lien.

(2) If a certificate of release, nonattachment, discharge or subordination of any lien is presented to the Secretary of State for filing, the secretary shall:

(a) Cause a certificate of release to be marked, held and indexed as if the certificate were a termination statement within the meaning of ORS 79.0512;

(b) Cause a certificate of discharge or subordination to be held, marked and indexed as if the certificate were a release of collateral within the meaning of ORS 79.0512; and

(c) Cause a certificate of nonattachment to be marked, held and indexed as if the certificate were an amendment of a financing statement within the meaning of ORS 79.0512.

(3) If any refiled notice of federal lien or notice of revocation referred to in subsection (1) of this section or any of the certificates specified in subsection (2) of this section is presented for filing with any other filing officer specified in ORS 87.806, the officer shall permanently attach the refiled notice, certificate or notice to the original notice of lien and shall enter the refiled notice, certificate or notice with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

(4) Upon request of any person, the filing officer shall issue the certificate of the filing officer showing whether there is on file in the officer’s office, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien naming a particular person, and if a notice or certificate is on file, giving the date and hour of its filing. All financing statements and statements of assignment, if any, filed pursuant to ORS chapter 79 for a particular debtor whose name is identical to the particular person named in the lien shall be shown on this certificate. The uniform fee for such a certificate for a particular person shall be prescribed by the Secretary of State by rule. If the request for the certificate is in writing and not in the standard form prescribed by the Secretary of State, an additional fee shall be prescribed. Upon request the filing officer shall furnish a copy of any notice of federal lien or notice or certificate affecting a federal lien for a fee as prescribed by the Secretary of State by rule under ORS 79.0525.

(5) Notice of a federal lien or a refiling of a notice of federal lien is effective for a period of 10 years from the date of assessment. A notice or refiling of a notice of a federal lien shall state:

(a) The date the tax was assessed; and

(b) That the effective period of the lien is as provided by federal law.

[1967 c.445 §4; 1971 c.621 §18; 1975 c.607 §20; 1979 c.833 §21; 1981 c.835 §11a; 1981 c.852 §4; 1983 c.220 §2; 1985 c.442 §1; 1985 c.469 §8; 1989 c.111 §10; 1993 c.135 §1; 2001 c.445 §164]



Section 87.820



Section 87.821 - Filing and indexing fee; rules.

(2) Notwithstanding ORS 205.320, the fees described in subsection (1) of this section may be collected at the time of filing or by deferred billing in a manner approved by the filing officer.

[1967 c.445 §5; 1971 c.621 §19; 1975 c.607 §21; 1979 c.294 §1; 1979 c.833 §22; 1981 c.835 §12; 1981 c.852 §5; 1989 c.111 §11; 1999 c.464 §5]



Section 87.825



Section 87.826 - Construction.

[1967 c.445 §6; 1981 c.852 §6]



Section 87.830



Section 87.831 - Short title.

[1967 c.445 §7; 1981 c.852 §7]



Section 87.835

LIEN FOR CONTRIBUTIONS



Section 87.855 - Lien for contributions to employee benefit plan; priority.

(2) The lien described in this section shall have priority over all other liens and encumbrances which may attach after such lien is filed pursuant to ORS 87.860 (1) and also shall have priority over all other liens and encumbrances which may have attached previous to that time, but which were not filed or recorded so as to create constructive notice thereof prior to that time, and of which the lien claimant has no notice. However, the lien described in this section shall not have priority over liens for labor performed or wages.

[1963 c.604 §§1,5; 1981 c.852 §8; 1985 c.774 §1]



Section 87.860 - Filing of claim of lien.

(2) The recording officer shall, upon presentation of the notice described in subsection (1) of this section, file it and index it in a book to be kept for that purpose called "Index of Employe Benefit Plan Liens."

[1963 c.604 §§2,3; 1985 c.774 §2; 1991 c.249 §8]



Section 87.865 - Foreclosure; joinder or consolidation; costs; limitation.

(2) Any number of persons claiming liens under ORS 87.855 may join in the same suit, and when separate suits are commenced, the court may consolidate them. The court may also allow as part of the costs the moneys paid for filing and recording the claim, and a reasonable attorney fee at trial and on appeal, for each person claiming a lien.

(3) Every lien described in ORS 87.855 shall cease to exist unless a complaint to foreclose it is filed and a summons issued within six months from the date of filing of the claim of lien.

[1963 c.604 §§4,6; 1981 c.897 §27]



Section 87.870 - Definitions for ORS 87.870 to 87.876.

[2001 c.863 §2]



Section 87.872 - Lien for mold created or work performed with mold.

(2) The molder shall serve notice of the lien to the customer by registered mail with return receipt requested to the last known address of the customer or by personal service. The notice of the lien shall:

(a) State that a lien is claimed for the amount described in subsection (1) of this section for manufacturing, assembly or fabrication work performed for the customer; and

(b) Demand payment of the amount within 60 days after service.

(3) If the molder is not paid the amount due within 60 days after receipt of the notice of lien by the customer and the molder complies with ORS 87.876, the molder may sell the mold at a public sale.

[2001 c.863 §3]



Section 87.876 - Sale of mold.

(a) The molder’s intention to sell the mold 30 days after the customer receives the notice;

(b) A description of the mold to be sold;

(c) The time and place of the sale; and

(d) An itemized statement for the amount due.

(2) If the notice is returned to sender as undeliverable, the molder shall publish the notice in a newspaper of general circulation in the area of the last known place of business of the customer.

(3) If the mold is sold for a sum greater than the amount of the lien, the excess shall be paid to any prior recorded lienholder and any remainder to the customer, if the customer’s address is known to the molder at the time of the sale, or to the General Fund, if the customer’s address is unknown.

(4) The molder may not sell the mold if it would be in violation of any right of the customer under federal law.

[2001 c.863 §4]



Section 87.905



Section 87.910 - Cost of preparing lien notice.

[Amended by 1975 c.648 §52; 1981 c.898 §47]



Section 87.915



Section 87.920 - Recording of document not to create lien, affect title or constitute notice except as authorized by law.

[1983 c.763 §62]

Note: 87.920 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 87.930 - Secretary of State to furnish list of persons who have filed financing statement.

(1) The name and address of the secured party for each statement or notice;

(2) The filing number and date of filing for the financing statement in the index maintained by the Secretary of State; and

(3) Other information that the Secretary of State considers necessary or proper.

[2001 c.301 §3; 2007 c.71 §22]

Note: 87.930 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 088 - Foreclosure of Mortgages and Other Liens

Section 88.010 - Foreclosure of lien by suit; judgment for amount of debt; other remedies; requirements for complaint in proceeding to foreclose residential trust deed; stay.

(b) Except as provided in ORS 86.797 or 88.103 or other applicable law, if the lien debtor or another person, as principal or otherwise, has given a promissory note or other personal obligation to pay the debt and if the plaintiff in the complaint asks the court for a money award in the judgment, the court shall include in the judgment a money award against the lien debtor or other person for the amount of the debt.

(c) The provisions of this chapter as to liens upon personal property do not exclude a person that has a lien from any other remedy or right that the person otherwise has with respect to the property.

(2)(a) A complaint in a suit to foreclose a residential trust deed under this section must include as an attachment a true copy of:

(A) A valid and unexpired certificate of compliance that a service provider issued to a beneficiary under ORS 86.736;

(B) The affidavit the person submitted under ORS 86.726 (1)(b), provided that the exemption the person claimed in the affidavit has not expired; or

(C) The notice the beneficiary received under ORS 86.736 (1)(c).

(b)(A) A court on the court’s own motion or in response to a motion from a defendant may dismiss without prejudice a suit that a person brings under this section to foreclose a residential trust deed, or may stay proceedings on the suit, if the person:

(i) Fails to file with the court the certificate described in paragraph (a)(A) of this subsection or the affidavit described in paragraph (a)(B) of this subsection; or

(ii) Files with the court the notice described in paragraph (a)(C) of this subsection.

(B) The court may release a stay the court granted under subparagraph (A) of this paragraph if the person files with the court the certificate described in paragraph (a)(A) of this subsection or the affidavit described in paragraph (a)(B) of this subsection.

(C) The court may award a defendant that prevails on a motion under this paragraph reasonable costs and attorney fees associated with bringing the motion and any other relief the court deems proper.

[Amended by 2003 c.576 §345; 2013 c.304 §12; 2015 c.291 §4]



Section 88.020 - Joinder of foreclosure suit involving real property with suit to quiet title.

[Amended by 2003 c.576 §346]



Section 88.030 - Other lienholders and debtors as defendants; effect of failure to redeem.

[Amended by 1985 c.817 §10]



Section 88.040 - Foreclosure suit during and after action for debt.



Section 88.050 - Judgment foreclosing more than one lien on same property.

[Amended by 2003 c.576 §347]



Section 88.060 - Enforcement of judgment.

(2) If a judgment of foreclosure and sale is given, an execution may issue against the property adjudged to be sold. If the judgment is in favor of the plaintiff only, the execution may issue as in ordinary cases, but if the judgment is in favor of different persons not united in interest, the execution shall issue upon the joint request of the persons or upon the order of the court or judge on the motion of the persons.

(3) If the judgment includes a money award against the defendants or any one of the defendants in person, and the net sale proceeds of the property upon which the lien is foreclosed are insufficient to satisfy the money award as to the sum remaining unsatisfied, the judgment may be enforced by execution as in ordinary cases. If the judgment is in favor of different persons not united in interest, the judgment is a separate judgment as to the persons and may be enforced accordingly.

[Amended by 2003 c.576 §348; 2015 c.291 §5]



Section 88.070



Section 88.075



Section 88.080



Section 88.090 - Judgment when debt payable in installments.

[Amended by 2003 c.576 §351]



Section 88.100 - Payment of amount due before foreclosure sale; judgment for payment of installment not due.

[Amended by 2003 c.576 §352]



Section 88.103 - Sale of real property after mortgage foreclosure.

(a) The mortgage was given to a seller to secure the unpaid balance of the purchase price of real property; or

(b) The mortgage was given after September 13, 1975, to a person other than a seller to secure not more than $50,000 of the unpaid balance of the purchase price of real property used by the purchaser as the primary or secondary single family residence of the purchaser.

(2) If a purchaser gives more than one mortgage to a seller or a single lender to finance the purchase of real property that the purchaser uses as the purchaser’s primary single family residence and the seller or lender or a subsidiary, affiliate or successor of the seller or lender continues to hold the mortgages at the time of foreclosure, judgment remedies for the collection of unsatisfied amounts that the grantor owes to the seller or lender or the subsidiary, affiliate or successor of the seller or lender on notes secured by the mortgages expire when the real property is sold in accordance with the foreclosure.

[Formerly 88.070]



Section 88.106 - Sale and redemption; effect of sheriff’s deed.

[Formerly 88.080]



Section 88.110 - Duration of real property mortgage lien; when suit for foreclosure barred.

[Amended by 1997 c.143 §1]



Section 88.120 - When foreclosure not barred by ORS 88.110.

(a) Any portion of the mortgage debt, or any interest thereon, has been voluntarily paid within the 10 years immediately preceding commencement of the suit.

(b) The original mortgagor still owns the mortgaged property.

(c) No lien or right of a third person has attached to the property after the expiration of the 10-year period referred to in ORS 88.110.

(2) A mortgage that is not enforceable by the transferor at the time of transfer to the State of Oregon does not become enforceable thereafter under this section.

[Amended by 1997 c.298 §1]



Section 88.710 - "Lien" defined.

[1959 c.499 §1; 1963 c.578 §2; 1991 c.111 §8; 2003 c.576 §190; 2005 c.625 §67]



Section 88.720 - Acquisition, administration and disposal by state of property subject to lien held by state.

[1959 c.499 §2; 1963 c.578 §3; 1967 c.211 §6; 2005 c.625 §68]



Section 88.730



Section 88.740 - Investment of surplus moneys in Oregon War Veterans’ Bond Sinking Account.

(2) The property acquired under ORS 88.710 to 88.740 shall represent an investment of the Oregon War Veterans’ Bond Sinking Account and all moneys received by the department from the sale, lease or other disposition of any property shall be deposited in the Oregon War Veterans’ Bond Sinking Account.

(3) The department may pay to the State Treasurer, to be deposited in the General Fund available for general governmental expenses:

(a) An amount equal to the balance owing on any existing real estate contract arising out of the sale of property by the department which was an investment of the General Fund pursuant to ORS 88.710 to 88.740, and upon such payment the interest represented by the real estate contract shall represent an investment of the Oregon War Veterans’ Bond Sinking Account.

(b) An amount equal to the General Fund moneys expended for the acquisition of presently unsold properties pursuant to ORS 88.710 to 88.740, and upon such payment the properties shall represent an investment of the Oregon War Veterans’ Bond Sinking Account.

[1967 c.211 §8 (enacted in lieu of 88.730); 1987 c.652 §16; 2005 c.625 §69]









Volume : 03 - Landlord-Tenant, Domestic Relations, Probate

Chapter 090 - Residential Landlord and Tenant

Section 90.100 - Definitions.

(1) "Accessory building or structure" means any portable, demountable or permanent structure, including but not limited to cabanas, ramadas, storage sheds, garages, awnings, carports, decks, steps, ramps, piers and pilings, that is:

(a) Owned and used solely by a tenant of a manufactured dwelling or floating home; or

(b) Provided pursuant to a written rental agreement for the sole use of and maintenance by a tenant of a manufactured dwelling or floating home.

(2) "Action" includes recoupment, counterclaim, setoff, suit in equity and any other proceeding in which rights are determined, including an action for possession.

(3) "Applicant screening charge" means any payment of money required by a landlord of an applicant prior to entering into a rental agreement with that applicant for a residential dwelling unit, the purpose of which is to pay the cost of processing an application for a rental agreement for a residential dwelling unit.

(4) "Building and housing codes" includes any law, ordinance or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use or appearance of any premises or dwelling unit.

(5) "Carbon monoxide alarm" has the meaning given that term in ORS 105.836.

(6) "Carbon monoxide source" has the meaning given that term in ORS 105.836.

(7) "Conduct" means the commission of an act or the failure to act.

(8) "DBH" means the diameter at breast height, which is measured as the width of a standing tree at four and one-half feet above the ground on the uphill side.

(9) "Dealer" means any person in the business of selling, leasing or distributing new or used manufactured dwellings or floating homes to persons who purchase or lease a manufactured dwelling or floating home for use as a residence.

(10) "Domestic violence" means:

(a) Abuse between family or household members, as those terms are defined in ORS 107.705; or

(b) Abuse, as defined in ORS 107.705, between partners in a dating relationship.

(11) "Drug and alcohol free housing" means a dwelling unit described in ORS 90.243.

(12) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household. "Dwelling unit" regarding a person who rents a space for a manufactured dwelling or recreational vehicle or regarding a person who rents moorage space for a floating home as defined in ORS 830.700, but does not rent the home, means the space rented and not the manufactured dwelling, recreational vehicle or floating home itself.

(13) "Essential service" means:

(a) For a tenancy not consisting of rental space for a manufactured dwelling, floating home or recreational vehicle owned by the tenant and not otherwise subject to ORS 90.505 to 90.850:

(A) Heat, plumbing, hot and cold running water, gas, electricity, light fixtures, locks for exterior doors, latches for windows and any cooking appliance or refrigerator supplied or required to be supplied by the landlord; and

(B) Any other service or habitability obligation imposed by the rental agreement or ORS 90.320, the lack or violation of which creates a serious threat to the tenant’s health, safety or property or makes the dwelling unit unfit for occupancy.

(b) For a tenancy consisting of rental space for a manufactured dwelling, floating home or recreational vehicle owned by the tenant or that is otherwise subject to ORS 90.505 to 90.850:

(A) Sewage disposal, water supply, electrical supply and, if required by applicable law, any drainage system; and

(B) Any other service or habitability obligation imposed by the rental agreement or ORS 90.730, the lack or violation of which creates a serious threat to the tenant’s health, safety or property or makes the rented space unfit for occupancy.

(14) "Facility" means a manufactured dwelling park or a marina.

(15) "Fee" means a nonrefundable payment of money.

(16) "First class mail" does not include certified or registered mail, or any other form of mail that may delay or hinder actual delivery of mail to the recipient.

(17) "Fixed term tenancy" means a tenancy that has a fixed term of existence, continuing to a specific ending date and terminating on that date without requiring further notice to effect the termination.

(18) "Floating home" has the meaning given that term in ORS 830.700. "Floating home" includes an accessory building or structure.

(19) "Good faith" means honesty in fact in the conduct of the transaction concerned.

(20) "Hazard tree" means a tree that:

(a) Is located on a rented space in a manufactured dwelling park;

(b) Measures at least eight inches DBH; and

(c) Is considered, by an arborist licensed as a landscape construction professional pursuant to ORS 671.560 and certified by the International Society of Arboriculture, to pose an unreasonable risk of causing serious physical harm or damage to individuals or property in the near future.

(21) "Hotel or motel" means "hotel" as that term is defined in ORS 699.005.

(22) "Informal dispute resolution" means, but is not limited to, consultation between the landlord or landlord’s agent and one or more tenants, or mediation utilizing the services of a third party.

(23) "Landlord" means the owner, lessor or sublessor of the dwelling unit or the building or premises of which it is a part. "Landlord" includes a person who is authorized by the owner, lessor or sublessor to manage the premises or to enter into a rental agreement.

(24) "Landlord’s agent" means a person who has oral or written authority, either express or implied, to act for or on behalf of a landlord.

(25) "Last month’s rent deposit" means a type of security deposit, however designated, the primary function of which is to secure the payment of rent for the last month of the tenancy.

(26) "Manufactured dwelling" means a residential trailer, a mobile home or a manufactured home as those terms are defined in ORS 446.003. "Manufactured dwelling" includes an accessory building or structure. "Manufactured dwelling" does not include a recreational vehicle.

(27) "Manufactured dwelling park" means a place where four or more manufactured dwellings are located, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee.

(28) "Marina" means a moorage of contiguous dwelling units that may be legally transferred as a single unit and are owned by one person where four or more floating homes are secured, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee.

(29) "Marina purchase association" means a group of three or more tenants who reside in a marina and have organized for the purpose of eventual purchase of the marina.

(30) "Month-to-month tenancy" means a tenancy that automatically renews and continues for successive monthly periods on the same terms and conditions originally agreed to, or as revised by the parties, until terminated by one or both of the parties.

(31) "Organization" includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity.

(32) "Owner" includes a mortgagee in possession and means one or more persons, jointly or severally, in whom is vested:

(a) All or part of the legal title to property; or

(b) All or part of the beneficial ownership and a right to present use and enjoyment of the premises.

(33) "Person" includes an individual or organization.

(34) "Premises" means:

(a) A dwelling unit and the structure of which it is a part and facilities and appurtenances therein;

(b) Grounds, areas and facilities held out for the use of tenants generally or the use of which is promised to the tenant; and

(c) A facility for manufactured dwellings or floating homes.

(35) "Prepaid rent" means any payment of money to the landlord for a rent obligation not yet due. In addition, "prepaid rent" means rent paid for a period extending beyond a termination date.

(36) "Recreational vehicle" has the meaning given that term in ORS 446.003.

(37) "Rent" means any payment to be made to the landlord under the rental agreement, periodic or otherwise, in exchange for the right of a tenant and any permitted pet to occupy a dwelling unit to the exclusion of others and to use the premises. "Rent" does not include security deposits, fees or utility or service charges as described in ORS 90.315 (4) and 90.532.

(38) "Rental agreement" means all agreements, written or oral, and valid rules and regulations adopted under ORS 90.262 or 90.510 (6) embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises. "Rental agreement" includes a lease. A rental agreement shall be either a week-to-week tenancy, month-to-month tenancy or fixed term tenancy.

(39) "Roomer" means a person occupying a dwelling unit that does not include a toilet and either a bathtub or a shower and a refrigerator, stove and kitchen, all provided by the landlord, and where one or more of these facilities are used in common by occupants in the structure.

(40) "Screening or admission criteria" means a written statement of any factors a landlord considers in deciding whether to accept or reject an applicant and any qualifications required for acceptance. "Screening or admission criteria" includes, but is not limited to, the rental history, character references, public records, criminal records, credit reports, credit references and incomes or resources of the applicant.

(41) "Security deposit" means a refundable payment or deposit of money, however designated, the primary function of which is to secure the performance of a rental agreement or any part of a rental agreement. "Security deposit" does not include a fee.

(42) "Sexual assault" has the meaning given that term in ORS 147.450.

(43) "Squatter" means a person occupying a dwelling unit who is not so entitled under a rental agreement or who is not authorized by the tenant to occupy that dwelling unit. "Squatter" does not include a tenant who holds over as described in ORS 90.427 (7).

(44) "Stalking" means the behavior described in ORS 163.732.

(45) "Statement of policy" means the summary explanation of information and facility policies to be provided to prospective and existing tenants under ORS 90.510.

(46) "Surrender" means an agreement, express or implied, as described in ORS 90.148 between a landlord and tenant to terminate a rental agreement that gave the tenant the right to occupy a dwelling unit.

(47) "Tenant":

(a) Except as provided in paragraph (b) of this subsection:

(A) Means a person, including a roomer, entitled under a rental agreement to occupy a dwelling unit to the exclusion of others, including a dwelling unit owned, operated or controlled by a public housing authority.

(B) Means a minor, as defined and provided for in ORS 109.697.

(b) For purposes of ORS 90.505 to 90.850, means only a person who owns and occupies as a residence a manufactured dwelling or a floating home in a facility and persons residing with that tenant under the terms of the rental agreement.

(c) Does not mean a guest or temporary occupant.

(48) "Transient lodging" means a room or a suite of rooms.

(49) "Transient occupancy" means occupancy in transient lodging that has all of the following characteristics:

(a) Occupancy is charged on a daily basis and is not collected more than six days in advance;

(b) The lodging operator provides maid and linen service daily or every two days as part of the regularly charged cost of occupancy; and

(c) The period of occupancy does not exceed 30 days.

(50) "Vacation occupancy" means occupancy in a dwelling unit, not including transient occupancy in a hotel or motel, that has all of the following characteristics:

(a) The occupant rents the unit for vacation purposes only, not as a principal residence;

(b) The occupant has a principal residence other than at the unit; and

(c) The period of authorized occupancy does not exceed 45 days.

(51) "Victim" means:

(a) The person against whom an incident related to domestic violence, sexual assault or stalking is perpetrated; or

(b) The parent or guardian of a minor household member against whom an incident related to domestic violence, sexual assault or stalking is perpetrated, unless the parent or guardian is the perpetrator.

(52) "Week-to-week tenancy" means a tenancy that has all of the following characteristics:

(a) Occupancy is charged on a weekly basis and is payable no less frequently than every seven days;

(b) There is a written rental agreement that defines the landlord’s and the tenant’s rights and responsibilities under this chapter; and

(c) There are no fees or security deposits, although the landlord may require the payment of an applicant screening charge, as provided in ORS 90.295.

[Formerly 91.705; 1991 c.844 §3; 1993 c.369 §1; 1995 c.324 §1; 1995 c.559 §1; 1997 c.577 §1; 1999 c.676 §§7,7a; 2001 c.596 §27; 2003 c.378 §8; 2005 c.22 §57; 2005 c.41 §1; 2005 c.619 §15; 2007 c.508 §7; 2007 c.906 §6; 2009 c.431 §7; 2009 c.816 §16; 2011 c.42 §11; 2013 c.294 §14; 2013 c.443 §1; 2014 c.89 §12]



Section 90.105 - Short title.

[Formerly 91.700]



Section 90.110 - Exclusions from application of this chapter.

(1) Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious or similar service, but not including residence in off-campus nondormitory housing.

(2) Occupancy of a dwelling unit for no more than 90 days by a purchaser prior to the scheduled closing of a real estate sale or by a seller following the closing of a sale, in either case as permitted under the terms of an agreement for sale of a dwelling unit or the property of which it is a part. The occupancy by a purchaser or seller described in this subsection may be terminated only pursuant to ORS 91.130. A tenant who holds but has not exercised an option to purchase the dwelling unit is not a purchaser for purposes of this subsection.

(3) Occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization.

(4) Transient occupancy in a hotel or motel.

(5) Occupancy by a squatter.

(6) Vacation occupancy.

(7) Occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises. However, the occupancy by an employee as described in this subsection may be terminated only pursuant to ORS 91.120.

(8) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative.

(9) Occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes.

[Formerly 91.710; 1993 c.369 §2; 1997 c.577 §2; 1999 c.603 §6; 2001 c.596 §28]



Section 90.113 - Additional exclusion from application of chapter.

[2007 c.715 §2; 2009 c.595 §58]



Section 90.115 - Territorial application.

[Formerly 91.715]



Section 90.120 - Applicability of other statutory lien, tenancy and rent provisions; applicability of ORS 90.100 to 90.465 and 90.505 to 90.850.

(2) Any provisions of this chapter that reasonably apply only to the structure that is used as a home, residence or sleeping place do not apply to a manufactured dwelling, recreational vehicle or floating home where the tenant owns the manufactured dwelling, recreational vehicle or floating home but rents the space on which it is located.

(3) The provisions of ORS 90.505 to 90.850 apply only if:

(a) The tenant owns the manufactured dwelling or floating home;

(b) The tenant rents the space on which the dwelling or home is located; and

(c) Except as provided in subsection (4) of this section, the space is in a facility.

(4) ORS 90.512, 90.514, 90.516 and 90.518 apply to a converted rental space as defined in ORS 90.512 regardless of whether the converted rental space is in a facility.

(5) Residential tenancies for recreational vehicles and for manufactured dwellings and floating homes that are not subject to ORS 90.505 to 90.850 shall be subject to ORS 90.100 to 90.465. Tenancies described in this subsection include tenancies for:

(a) A recreational vehicle, located inside or outside of a facility, if the tenant owns or rents the vehicle;

(b) A manufactured dwelling or floating home, located inside or outside of a facility, if the tenant rents both the dwelling or home and the space; and

(c) A manufactured dwelling or floating home, located outside a facility, if the tenant owns the dwelling or home and rents the space.

[Formerly 91.720; 1991 c.844 §28; 1995 c.559 §5; 1997 c.577 §2a; 1999 c.676 §8; 2005 c.41 §2]



Section 90.125 - Administration of remedies; enforcement.

(2) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect.

[Formerly 91.725]



Section 90.130 - Obligation of good faith.

[Formerly 91.730]



Section 90.135 - Unconscionability.

(a) A rental agreement or any provision thereof was unconscionable when made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result; or

(b) A settlement in which a party waives or agrees to forgo a claim or right under this chapter or under a rental agreement was unconscionable when made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.

(2) If unconscionability is put into issue by a party or by the court upon its own motion the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the rental agreement or settlement to aid the court in making the determination.

[Formerly 91.735]



Section 90.140 - Types of payments landlord may require or accept; written evidence of payment.

(a) Applicant screening charges, pursuant to ORS 90.295;

(b) Deposits to secure the execution of a rental agreement, pursuant to ORS 90.297;

(c) Security deposits, pursuant to ORS 90.300;

(d) Fees, pursuant to ORS 90.302;

(e) Rent, as defined in ORS 90.100;

(f) Prepaid rent, as defined in ORS 90.100;

(g) Utility or service charges, pursuant to ORS 90.315 (4), 90.534 or 90.536;

(h) Late charges or fees, pursuant to ORS 90.260; and

(i) Damages, for noncompliance with a rental agreement or ORS 90.325, under ORS 90.401 or as provided elsewhere in this chapter.

(2) A tenant who requests a writing that evidences the tenant’s payment is entitled to receive that writing from the landlord as a condition for making the payment. The writing may be a receipt, statement of the tenant’s account or other acknowledgment of the tenant’s payment. The writing must include the amount paid, the date of payment and information identifying the landlord or the rental property. If the tenant makes the payment by mail, deposit or a method other than in person and requests the writing, the landlord shall within a reasonable time provide the tenant with the writing in a manner consistent with ORS 90.150.

[1997 c.577 §4; 1999 c.603 §7; 2001 c.596 §29; 2005 c.22 §58; 2005 c.391 §13; 2005 c.619 §16]



Section 90.145 - Tenant or applicant who conducts repairs, routine maintenance or cleaning services not employee of landlord; restrictions.

(2) A tenant or an applicant described in subsection (1) of this section may not conduct electrical or plumbing installation, maintenance or repair unless properly licensed under ORS 479.510 to 479.945 or ORS chapter 693. The tenant or applicant is not required to obtain a plumbing contractor license under ORS 447.040 to perform work under this section.

(3) Nothing in this section diminishes the obligations of a landlord to maintain the dwelling unit in a habitable condition under ORS 90.320 or 90.730.

(4) Any electrical or plumbing installation, maintenance or repair work performed by a tenant or an applicant under this section must comply with ORS 447.010 to 447.156 and 479.510 to 479.945.

[1995 c.773 §2; 1999 c.676 §9; 2005 c.758 §6]



Section 90.147 - Delivery of possession.

(1) From the landlord to the tenant, when the landlord gives actual notice to the tenant that the tenant has the right under a rental agreement to occupy the dwelling unit to the exclusion of others. The right to occupy may be implied by actions such as the landlord’s delivery of the keys to the dwelling unit; and

(2) From the tenant to the landlord at the termination of the tenancy, when:

(a) The tenant gives actual notice to the landlord that the tenant has relinquished any right to occupy the dwelling unit to the exclusion of others. Relinquishment of the right to occupy may be implied by actions such as the tenant’s return of the keys to the dwelling unit;

(b) After the expiration date of an outstanding termination of tenancy notice or the end of a term tenancy, the landlord reasonably believes under all the circumstances that the tenant has relinquished or no longer claims the right to occupy the dwelling unit to the exclusion of others; or

(c) The landlord reasonably knows of the tenant’s abandonment of the dwelling unit.

[1995 c.559 §9; 1999 c.603 §8]



Section 90.148 - Landlord acts that imply acceptance of tenant abandonment or relinquishment of right to occupy.

[1999 c.603 §2]

Note: 90.148 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 90.150 - Service or delivery of actual notice.

(1) Verbal notice that is given personally to the landlord or tenant or left on the landlord’s or tenant’s telephone answering device.

(2) Written notice that is personally delivered to the landlord or tenant, left at the landlord’s rental office, sent by facsimile to the landlord’s residence or rental office or to the tenant’s dwelling unit, or attached in a secure manner to the main entrance of the landlord’s residence or tenant’s dwelling unit.

(3) Written notice that is delivered by first class mail to the landlord or tenant. If the notice is mailed, the notice shall be considered served three days after the date the notice was mailed.

(4) Any other method reasonably calculated to achieve actual receipt of notice, as agreed to and described in a written rental agreement.

[1995 c.559 §3; 1997 c.577 §5; 1999 c.603 §9; 2003 c.14 §33]



Section 90.155 - Service or delivery of written notice.

(a) Personal delivery to the landlord or tenant;

(b) First class mail to the landlord or tenant; or

(c) If a written rental agreement so provides, both first class mail and attachment to a designated location. In order for a written rental agreement to provide for mail and attachment service of written notices from the landlord to the tenant, the agreement must also provide for such service of written notices from the tenant to the landlord. Mail and attachment service of written notices shall be executed as follows:

(A) For written notices from the landlord to the tenant, the first class mail notice copy shall be addressed to the tenant at the premises and the second notice copy shall be attached in a secure manner to the main entrance to that portion of the premises of which the tenant has possession; and

(B) For written notices from the tenant to the landlord, the first class mail notice copy shall be addressed to the landlord at an address as designated in the written rental agreement and the second notice copy shall be attached in a secure manner to the landlord’s designated location, which shall be described with particularity in the written rental agreement, reasonably located in relation to the tenant and available at all hours.

(2) If a notice is served by mail, the minimum period for compliance or termination of tenancy, as appropriate, shall be extended by three days, and the notice shall include the extension in the period provided.

(3) A landlord or tenant may utilize alternative methods of notifying the other so long as the alternative method is in addition to one of the service methods described in subsection (1) of this section.

(4) Notwithstanding ORS 90.510 (4), after 30 days’ written notice, a landlord may unilaterally amend a rental agreement for a manufactured dwelling or floating home that is subject to ORS 90.505 to 90.850 to provide for service or delivery of written notices by mail and attachment service as provided by subsection (1)(c) of this section.

[Formerly 90.910; 1997 c.577 §6; 2001 c.596 §29a; 2015 c.388 §9]



Section 90.160 - Calculation of notice periods.

(2) Notwithstanding subsection (1) of this section, for 72-hour or 144-hour nonpayment notices under ORS 90.394 that are served pursuant to ORS 90.155 (1)(c), the time period described in subsection (1) of this section begins at 11:59 p.m. the day the notice is both mailed and attached to the premises. The time period shall end 72 hours or 144 hours, as the case may be, after the time started to run at 11:59 p.m.

[Formerly 90.402; 1997 c.577 §7; 2005 c.391 §14; 2013 c.294 §4; 2015 c.388 §1]



Section 90.220 - Terms and conditions of rental agreement; smoking policy; rent obligation and payment.

(2) The terms of a fixed term tenancy, including the amount of rent, may not be unilaterally amended by the landlord or tenant.

(3) The landlord shall provide the tenant with a copy of any written rental agreement and all amendments and additions thereto.

(4) Except as provided in this subsection, the rental agreement must include a disclosure of the smoking policy for the premises that complies with ORS 479.305. A disclosure of smoking policy is not required in a rental agreement subject to ORS 90.505 to 90.850 for space in a facility as defined in ORS 90.100.

(5) Notwithstanding ORS 90.245 (1), the parties to a rental agreement to which ORS 90.100 to 90.465 apply may include in the rental agreement a provision for informal dispute resolution.

(6) In absence of agreement, the tenant shall pay as rent the fair rental value for the use and occupancy of the dwelling unit.

(7) Except as otherwise provided by this chapter:

(a) Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, rent is payable at the dwelling unit, periodic rent is payable at the beginning of any term of one month or less and otherwise in equal monthly or weekly installments at the beginning of each month or week, depending on whether the tenancy is month-to-month or week-to-week. Rent may not be considered to be due prior to the first day of each rental period. Rent may not be increased without a 30-day written notice thereof in the case of a month-to-month tenancy or a seven-day written notice thereof in the case of a week-to-week tenancy.

(b) If a rental agreement does not create a week-to-week tenancy, as defined in ORS 90.100, or a fixed term tenancy, the tenancy shall be a month-to-month tenancy.

(8) Except as provided by ORS 90.427 (7), a tenant is responsible for payment of rent until the earlier of:

(a) The date that a notice terminating the tenancy expires;

(b) The date that the tenancy terminates by its own terms;

(c) The date that the tenancy terminates by surrender;

(d) The date that the tenancy terminates as a result of the landlord failing to use reasonable efforts to rent the dwelling unit to a new tenant as provided under ORS 90.410 (3);

(e) The date when a new tenancy with a new tenant begins;

(f) Thirty days after delivery of possession without prior notice of termination of a month-to-month tenancy; or

(g) Ten days after delivery of possession without prior notice of termination of a week-to-week tenancy.

(9)(a) Notwithstanding a provision in a rental agreement regarding the order of application of tenant payments, a landlord shall apply tenant payments in the following order:

(A) Outstanding rent from prior rental periods;

(B) Rent for the current rental period;

(C) Utility or service charges;

(D) Late rent payment charges; and

(E) Fees or charges owed by the tenant under ORS 90.302 or other fees or charges related to damage claims or other claims against the tenant.

(b) This subsection does not apply to rental agreements subject to ORS 90.505 to 90.850. [Formerly 90.240; 2009 c.127 §3; 2009 c.431 §10; 2011 c.42 §1; 2015 c.388 §10]

Note: Section 11, chapter 388, Oregon Laws 2015, provides:

Sec. 11. The amendments to ORS 90.220 by section 10 of this 2015 Act apply to:

(1) Rental agreements for fixed term tenancies entered into or renewed after the effective date of this 2015 Act [January 1, 2016]; and

(2) Rental agreements for month-to-month tenancies and week-to-week tenancies in effect on or after the effective date of this 2015 Act.

[2015 c.388 §11]



Section 90.222 - Renter’s liability insurance.

(2) Before entering a new tenancy, a landlord:

(a) Shall advise an applicant in writing of a requirement to obtain and maintain renter’s liability insurance and the amount of insurance required and provide a reasonable written summary of the exceptions to this requirement under subsections (8) and (9) of this section.

(b) May require an applicant to provide documentation of renter’s liability insurance coverage before the tenancy begins.

(3) For an existing month-to-month tenancy, the landlord may amend a written rental agreement to require renter’s liability insurance after giving the tenant at least 30 days’ written notice of the requirement and the written summary described in subsection (2) of this section. If the tenant does not obtain renter’s liability insurance within the 30-day period:

(a) The landlord may terminate the tenancy pursuant to ORS 90.392; and

(b) The tenant may cure the cause of the termination as provided by ORS 90.392 by obtaining insurance.

(4) A landlord may require that the tenant provide documentation:

(a) That the tenant has named the landlord as an interested party on the tenant’s renter’s liability insurance policy authorizing the insurer to notify the landlord of:

(A) Cancellation or nonrenewal of the policy;

(B) Reduction of policy coverage; or

(C) Removal of the landlord as an interested party; or

(b) On a periodic basis related to the coverage period of the renter’s liability insurance policy or more frequently if the landlord reasonably believes that the insurance policy is no longer in effect, that the tenant maintains the renter’s liability insurance.

(5) A landlord may require that a tenant obtain or maintain renter’s liability insurance only if the landlord obtains and maintains comparable liability insurance and provides documentation to any tenant who requests the documentation, orally or in writing. The landlord may provide documentation to a tenant in person, by mail or by posting in a common area or office. The documentation may consist of a current certificate of coverage. A written rental agreement that requires a tenant to obtain and maintain renter’s liability insurance must include a description of the requirements of this subsection.

(6) Neither a landlord nor a tenant shall make unreasonable demands that have the effect of harassing the other with regard to providing documentation of insurance coverage.

(7) A landlord may not:

(a) Require that a tenant obtain renter’s liability insurance from a particular insurer;

(b) Require that a tenant name the landlord as an additional insured or as having any special status on the tenant’s renter’s liability insurance policy other than as an interested party for the purposes described in subsection (4)(a) of this section;

(c) Require that a tenant waive the insurer’s subrogation rights; or

(d) Make a claim against the tenant’s renter’s liability insurance unless:

(A) The claim is for damages or costs for which the tenant is legally liable and not for damages or costs that result from ordinary wear and tear, acts of God or the conduct of the landlord;

(B) The claim is greater than the security deposit of the tenant, if any; and

(C) The landlord provides a copy of the claim to the tenant contemporaneous with filing the claim with the insurer.

(8) A landlord may not require a tenant to obtain or maintain renter’s liability insurance if the household income of the tenant is equal to or less than 50 percent of the area median income, adjusted for family size as measured up to a five-person family, as determined by the Oregon Housing Stability Council based on information from the United States Department of Housing and Urban Development.

(9) A landlord may not require a tenant to obtain or maintain renter’s liability insurance if the dwelling unit of the tenant has been subsidized with public funds:

(a) Including federal or state tax credits, federal block grants authorized in the HOME Investment Partnerships Act under Title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, or the Community Development Block Grant program authorized in the Housing and Community Development Act of 1974, as amended, project-based federal rent subsidy payments under 42 U.S.C. 1437f and tax-exempt bonds.

(b) Not including tenant-based federal rent subsidy payments under the Housing Choice Voucher Program authorized by 42 U.S.C. 1437f or any other local, state or federal rental housing assistance.

(10) Subsection (9) of this section does not apply to a dwelling unit that is not subsidized even if the unit is on premises in which some dwelling units are subsidized.

(11)(a) If a landlord knowingly violates this section, the tenant may recover the actual damages of the tenant or $250, whichever is greater.

(b) If a landlord files a frivolous claim against the renter’s liability insurance of a tenant, the tenant may recover from the landlord the actual damages of the tenant plus $500.

(12) This section does not:

(a) Affect rights or obligations otherwise provided in this chapter or in the rental agreement.

(b) Apply to tenancies governed by ORS 90.505 to 90.850.

[2013 c.294 §2; 2015 c.180 §38; 2015 c.388 §5]



Section 90.228 - Notice of location in 100-year flood plain.

(2) If a dwelling unit is located in a 100-year flood plain, the landlord shall provide notice in the dwelling unit rental agreement that the dwelling unit is located within the flood plain.

(3) If a landlord fails to provide a notice required under this section, and the tenant of the dwelling unit suffers an uninsured loss due to flooding, the tenant may recover from the landlord the lesser of the actual damages for the uninsured loss or two months’ rent.

[2009 c.306 §2]

Note: 90.228 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 90.230 - Rental agreements for occupancy of recreational vehicle in park; remedy for noncompliance; exception.

(a) If applicable, that the tenancy may be terminated by the landlord under ORS 90.427 without cause upon 30 or 60 days’ written notice for a month-to-month tenancy or upon 10 days’ written notice for a week-to-week tenancy.

(b) That any accessory building or structure paid for or provided by the tenant belongs to the tenant and is subject to a demand by the landlord that the tenant remove the building or structure upon termination of the tenancy.

(c) That the tenancy is subject to the requirements of ORS 197.493 (1) for exemption from placement and occupancy restrictions.

(2) If a tenant described in subsection (1) of this section moves following termination of the tenancy by the landlord under ORS 90.427, and the landlord failed to provide the required written rental agreement before the beginning of the tenancy, the tenant may recover the tenant’s actual damages or twice the periodic rent, whichever is greater.

(3) If the occupancy fails at any time to comply with the requirements of ORS 197.493 (1) for exemption from placement and occupancy restrictions, and a state agency or local government requires the tenant to move as a result of the noncompliance, the tenant may recover the tenant’s actual damages or twice the periodic rent, whichever is greater. This subsection does not apply if the noncompliance was caused by the tenant.

(4) This section does not apply to a vacation occupancy.

[2005 c.619 §14; 2011 c.42 §1a]



Section 90.240



Section 90.243 - Qualifications for drug and alcohol free housing; "program of recovery" defined.

(a)(A) For premises consisting of more than eight dwelling units, the dwelling unit is one of at least eight contiguous dwelling units on the premises that are designated by the landlord as drug and alcohol free housing dwelling units and that are each occupied or held for occupancy by at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery; or

(B) For premises consisting of eight or fewer dwelling units, the dwelling unit is one of at least four contiguous dwelling units on the premises that are designated by the landlord as drug and alcohol free housing dwelling units and that are each occupied or held for occupancy by at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery;

(b) The landlord is a nonprofit corporation incorporated pursuant to ORS chapter 65 or a housing authority created pursuant to ORS 456.055 to 456.235;

(c) The landlord provides for the designated drug and alcohol free housing dwelling units:

(A) A drug and alcohol free environment, covering all tenants, employees, staff, agents of the landlord and guests;

(B) Monitoring of the tenants for compliance with the requirements described in paragraph (d) of this subsection;

(C) Individual and group support for recovery; and

(D) Access to a specified program of recovery; and

(d) The rental agreement for the designated drug and alcohol free housing dwelling unit is in writing and includes the following provisions:

(A) That the dwelling unit is designated by the landlord as a drug and alcohol free housing dwelling unit;

(B) That the tenant may not use, possess or share alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, either on or off the premises;

(C) That the tenant may not allow the tenant’s guests to use, possess or share alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, on the premises;

(D) That the tenant shall participate in a program of recovery, which specific program is described in the rental agreement;

(E) That on at least a quarterly basis the tenant shall provide written verification from the tenant’s program of recovery that the tenant is participating in the program of recovery and that the tenant has not used alcohol or illegal drugs;

(F) That the landlord has the right to require the tenant to take a test for drug or alcohol usage promptly and at the landlord’s discretion and expense; and

(G) That the landlord has the right to terminate the tenant’s tenancy in the drug and alcohol free housing under ORS 90.392, 90.398 or 90.630 for noncompliance with the requirements described in this paragraph.

(2) A dwelling unit qualifies as drug and alcohol free housing despite the premises not having the minimum number of qualified dwelling units required by subsection (1)(a) of this section if:

(a) The premises are occupied but have not previously qualified as drug and alcohol free housing;

(b) The landlord designates certain dwelling units on the premises as drug and alcohol free dwelling units;

(c) The number of designated drug and alcohol free housing dwelling units meets the requirement of subsection (1)(a) of this section;

(d) When each designated dwelling unit becomes vacant, the landlord rents that dwelling unit to, or holds that dwelling unit for occupancy by, at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery and the landlord meets the other requirements of subsection (1) of this section; and

(e) The dwelling unit is one of the designated drug and alcohol free housing dwelling units.

(3) The failure by a tenant to take a test for drug or alcohol usage as requested by the landlord pursuant to subsection (1)(d)(F) of this section may be considered evidence of drug or alcohol use.

(4) As used in this section, "program of recovery" means a verifiable program of counseling and rehabilitation treatment services, including a written plan, to assist recovering alcoholics or drug addicts to recover from their addiction to alcohol or illegal drugs while living in drug and alcohol free housing. A "program of recovery" includes Alcoholics Anonymous, Narcotics Anonymous and similar programs.

[1995 c.559 §7; 1997 c.577 §9; 1999 c.603 §11; 2003 c.378 §10; 2005 c.22 §59; 2005 c.391 §15]



Section 90.245 - Prohibited provisions in rental agreements; remedy.

(a) Agrees to waive or forgo rights or remedies under this chapter;

(b) Authorizes any person to confess judgment on a claim arising out of the rental agreement;

(c) Agrees to the exculpation or limitation of any liability arising as a result of the other party’s willful misconduct or negligence or to indemnify the other party for that liability or costs connected therewith; or

(d) Agrees to pay liquidated damages, except as allowed under ORS 90.302 (2)(e).

(2) A provision prohibited by subsection (1) of this section included in a rental agreement is unenforceable. If a landlord deliberately uses a rental agreement containing provisions known by the landlord to be prohibited and attempts to enforce such provisions, the tenant may recover in addition to the actual damages of the tenant an amount up to three months’ periodic rent.

[Formerly 91.745; 2009 c.431 §11]



Section 90.250 - Receipt of rent without obligation to maintain premises prohibited.

[Formerly 91.750; 1999 c.676 §10]



Section 90.255 - Attorney fees.

[Formerly 91.755]



Section 90.260 - Late rent payment charge or fee; restrictions; calculation.

(a) The rent payment is not received by the fourth day of the weekly or monthly rental period for which rent is payable; and

(b) There exists a written rental agreement that specifies:

(A) The tenant’s obligation to pay a late charge on delinquent rent payments;

(B) The type and amount of the late charge, as described in subsection (2) of this section; and

(C) The date on which rent payments are due and the date or day on which late charges become due.

(2) The amount of any late charge may not exceed:

(a) A reasonable flat amount, charged once per rental period. "Reasonable amount" means the customary amount charged by landlords for that rental market;

(b) A reasonable amount, charged on a per-day basis, beginning on the fifth day of the rental period for which rent is delinquent. This daily charge may accrue every day thereafter until the rent, not including any late charge, is paid in full, through that rental period only. The per-day charge may not exceed six percent of the amount described in paragraph (a) of this subsection; or

(c) Five percent of the periodic rent payment amount, charged once for each succeeding five-day period, or portion thereof, for which the rent payment is delinquent, beginning on the fifth day of that rental period and continuing and accumulating until that rent payment, not including any late charge, is paid in full, through that rental period only.

(3) In periodic tenancies, a landlord may change the type or amount of late charge by giving 30 days’ written notice to the tenant.

(4) A landlord may not deduct a previously imposed late charge from a current or subsequent rental period rent payment, thereby making that rent payment delinquent for imposition of a new or additional late charge or for termination of the tenancy for nonpayment under ORS 90.394.

(5) A landlord may charge simple interest on an unpaid late charge at the rate allowed for judgments pursuant to ORS 82.010 (2) and accruing from the date the late charge is imposed.

(6) Nonpayment of a late charge alone is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.392 or 90.630 (1). A landlord may note the imposition of a late charge on a nonpayment of rent termination notice under ORS 90.394, so long as the notice states or otherwise makes clear that the tenant may cure the nonpayment notice by paying only the delinquent rent, not including any late charge, within the allotted time.

(7) A late charge includes an increase or decrease in the regularly charged periodic rent payment imposed because a tenant does or does not pay that rent by a certain date.

[1989 c.506 §15; 1995 c.559 §8; 1997 c.249 §30; 1997 c.577 §9a; 1999 c.603 §12; 2005 c.391 §16; 2007 c.906 §32a]



Section 90.262 - Use and occupancy rules and regulations; adoption; enforceability; restrictions.

(a) Its purpose is to promote the convenience, safety or welfare of the tenants in the premises, preserve the landlord’s property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

(b) It is reasonably related to the purpose for which it is adopted;

(c) It applies to all tenants in the premises in a fair manner;

(d) It is sufficiently explicit in its prohibition, direction or limitation of the tenant’s conduct to fairly inform the tenant of what the tenant must or must not do to comply;

(e) It is not for the purpose of evading the obligations of the landlord; and

(f) The tenant has written notice of it at the time the tenant enters into the rental agreement, or when it is adopted.

(2) If a rule or regulation adopted after the tenant enters into the rental agreement works a substantial modification of the bargain, it is not valid unless the tenant consents to it in writing.

(3) If adopted, an occupancy guideline for a dwelling unit shall not be more restrictive than two people per bedroom and shall be reasonable. Reasonableness shall be determined on a case-by-case basis. Factors to be considered in determining reasonableness include, but are not limited to:

(a) The size of the bedrooms;

(b) The overall size of the dwelling unit; and

(c) Any discriminatory impact on those identified in ORS 659A.421.

(4) As used in this section:

(a) "Bedroom" means a habitable room that:

(A) Is intended to be used primarily for sleeping purposes;

(B) Contains at least 70 square feet; and

(C) Is configured so as to take the need for a fire exit into account.

(b) "Habitable room" means a space in a structure for living, sleeping, eating or cooking. Bathrooms, toilet compartments, closets, halls, storage or utility space and similar areas are not included.

[Formerly 90.330]



Section 90.263 - Vehicle tags.

[1999 c.397 §2]

Note: 90.263 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 90.265 - Interest in alternative energy device installed by tenant.

(2) As a condition to a grant of written permission referred to in subsection (1) of this section, a landlord may require a tenant to do one or more of the following:

(a) Provide a waiver of the landlord’s liability for any injury to the tenant or other installer resulting from the tenant’s or installer’s negligence in the installation of the alternative energy device;

(b) Secure a waiver of the right to a lien against the property of the landlord from each contractor, subcontractor, laborer and material supplier who would obtain the right to a lien when the tenant installs or causes the installation of the alternative energy device; or

(c) Post a bond or pay a deposit in an amount not to exceed the cost of restoring the premises to its condition at the time of installation of the alternative energy device.

(3) Nothing in this section:

(a) Authorizes the installation of an alternative energy device in a dwelling unit without the landlord’s written permission; or

(b) Limits a landlord’s right to recover damages and obtain injunctive relief as provided in ORS 90.401.

(4) As used in this section, "alternative energy device" has the meaning given that term in ORS 469B.100.

[Formerly 91.757; 1993 c.369 §32; 1995 c.559 §57; 1997 c.577 §10; 1999 c.603 §13; 2005 c.22 §60; 2005 c.391 §17]



Section 90.275 - Temporary occupancy agreement; terms and conditions.

(2) The temporary occupant:

(a) Is not a tenant entitled to occupy the dwelling unit to the exclusion of others; and

(b) Does not have the rights of a tenant.

(3) The temporary occupancy agreement may be terminated by:

(a) The tenant without cause at any time; and

(b) The landlord only for cause that is a material violation of the temporary occupancy agreement.

(4) The temporary occupant does not have a right to cure a violation that causes a landlord to terminate the temporary occupancy agreement.

(5) Before entering into a temporary occupancy agreement, a landlord may screen the proposed temporary occupant for issues regarding conduct or for a criminal record. The landlord may not screen the proposed temporary occupant for credit history or income level.

(6) A temporary occupancy agreement:

(a) Shall expressly include the requirements of subsections (2) to (4) of this section;

(b) May provide that the temporary occupant is required to comply with any applicable rules for the premises; and

(c) May have a specific ending date.

(7) The landlord, tenant and temporary occupant may extend or renew a temporary occupancy agreement or may enter into a new temporary occupancy agreement.

(8) A landlord or tenant is not required to give the temporary occupant written notice of the termination of a temporary occupancy agreement.

(9) The temporary occupant shall promptly vacate the dwelling unit if a landlord terminates a temporary occupancy agreement for material violation of the temporary occupancy agreement or if the temporary occupancy agreement ends by its terms. Except as provided in ORS 90.449, the landlord may terminate the tenancy of the tenant as provided under ORS 90.392 or 90.630 if the temporary occupant fails to promptly vacate the dwelling unit or if the tenant materially violates the temporary occupancy agreement.

(10) A temporary occupant shall be treated as a squatter if the temporary occupant continues to occupy the dwelling unit after a tenancy has ended or after the tenant revokes permission for the occupancy by terminating the temporary occupancy agreement.

(11)(a) A landlord may not enter into a temporary occupancy agreement for the purpose of evading landlord responsibilities under this chapter or to diminish the rights of an applicant or tenant under this chapter.

(b) A tenant may not become a temporary occupant in the tenant’s own dwelling unit.

(c) A tenancy may not consist solely of a temporary occupancy. Each tenancy must have at least one tenant.

[2009 c.431 §6 and 2009 c.816 §15; 2013 c.294 §5]



Section 90.295 - Applicant screening charge; limitations; notice upon denial of tenancy; refund; remedy.

(2) The amount of any applicant screening charge shall not be greater than the landlord’s average actual cost of screening applicants. Actual costs may include the cost of using a tenant screening company or a consumer credit reporting agency, and may include the reasonable value of any time spent by the landlord or the landlord’s agents in otherwise obtaining information on applicants. In any case, the applicant screening charge may not be greater than the customary amount charged by tenant screening companies or consumer credit reporting agencies for a comparable level of screening.

(3) A landlord may not require payment of an applicant screening charge unless prior to accepting the payment the landlord:

(a) Adopts written screening or admission criteria;

(b) Gives written notice to the applicant of:

(A) The amount of the applicant screening charge;

(B) The landlord’s screening or admission criteria;

(C) The process that the landlord typically will follow in screening the applicant, including whether the landlord uses a tenant screening company, credit reports, public records or criminal records or contacts employers, landlords or other references; and

(D) The applicant’s rights to dispute the accuracy of any information provided to the landlord by a screening company or credit reporting agency;

(c) Gives actual notice to the applicant of an estimate, made to the best of the landlord’s ability at that time, of the approximate number of rental units of the type, and in the area, sought by the applicant that are, or within a reasonable future time will be, available to rent from that landlord. The estimate shall include the approximate number of applications previously accepted and remaining under consideration for those units. A good faith error by a landlord in making an estimate under this paragraph does not provide grounds for a claim under subsection (8) of this section;

(d) Gives written notice to the applicant of the amount of rent the landlord will charge and the deposits the landlord will require, subject to change in the rent or deposits by agreement of the landlord and the tenant before entering into a rental agreement; and

(e) Gives written notice to the applicant whether the landlord requires tenants to obtain and maintain renter’s liability insurance and, if so, the amount of insurance required.

(4) Regardless of whether a landlord requires payment of an applicant screening charge, if a landlord denies an application for a rental agreement by an applicant and that denial is based in whole or in part on a tenant screening company or consumer credit reporting agency report on that applicant, the landlord shall give the applicant actual notice of that fact at the same time that the landlord notifies the applicant of the denial. Unless written notice of the name and address of the screening company or credit reporting agency has previously been given, the landlord shall promptly give written notice to the applicant of the name and address of the company or agency that provided the report upon which the denial is based.

(5) Except as provided in subsection (4) of this section, a landlord need not disclose the results of an applicant screening or report to an applicant, with respect to information that is not required to be disclosed under the federal Fair Credit Reporting Act. A landlord may give to an applicant a copy of that applicant’s consumer report, as defined in the Fair Credit Reporting Act.

(6) Unless the applicant agrees otherwise in writing, a landlord may not require payment of an applicant screening charge when the landlord knows or should know that no rental units are available at that time or will be available within a reasonable future time.

(7) If a landlord requires payment of an applicant screening charge but fills the vacant rental unit before screening the applicant or does not conduct a screening of the applicant for any reason, the landlord must refund the applicant screening charge to the applicant within a reasonable time.

(8) The applicant may recover from the landlord twice the amount of any applicant screening charge paid, plus $150, if:

(a) The landlord fails to comply with this section and does not within a reasonable time accept the applicant’s application for a rental agreement; or

(b) The landlord does not conduct a screening of the applicant for any reason and fails to refund an applicant screening charge to the applicant within a reasonable time.

[1993 c.369 §26; 1995 c.559 §10; 1997 c.577 §11; 1999 c.603 §14; 2011 c.42 §2; 2013 c.294 §6]



Section 90.297 - Prohibition on charging deposit or fee to enter rental agreement; exceptions; deposit allowed for securing execution of rental agreement; remedy.

(2) A landlord may charge a deposit, however designated, to an applicant for the purpose of securing the execution of a rental agreement, after approving the applicant’s application but prior to entering into a rental agreement. The landlord must give the applicant a written statement describing:

(a) The amount of rent and the fees the landlord will charge and the deposits the landlord will require; and

(b) The terms of the agreement to execute a rental agreement and the conditions for refunding or retaining the deposit.

(3) If a rental agreement is executed, the landlord shall either apply the deposit toward the moneys due the landlord under the rental agreement or refund it immediately to the tenant.

(4) If a rental agreement is not executed due to a failure by the applicant to comply with the agreement to execute, the landlord may retain the deposit.

(5) If a rental agreement is not executed due to a failure by the landlord to comply with the agreement to execute, within four days the landlord shall return the deposit to the applicant either by making the deposit available to the applicant at the landlord’s customary place of business or by mailing the deposit by first class mail to the applicant.

(6) If a landlord fails to comply with this section, the applicant or tenant, as the case may be, may recover from the landlord the amount of any fee or deposit charged, plus $150.

[1995 c.559 §11; 2001 c.596 §30; 2011 c.42 §3]



Section 90.300 - Security deposits; prepaid rent.

(2)(a) Except as otherwise provided in this section, a landlord may require a tenant to pay a security deposit. The landlord shall provide the tenant with a receipt for any security deposit the tenant pays. The landlord shall hold a security deposit or prepaid rent for the tenant who is a party to the rental agreement. A tenant’s claim to the security deposit or prepaid rent is prior to the claim of a creditor of the landlord, including a trustee in bankruptcy.

(b) Except as provided in ORS 86.782 (10), the holder of the landlord’s interest in the premises at the time the tenancy terminates is responsible to the tenant for any security deposit or prepaid rent and is bound by this section.

(3) A written rental agreement, if any, must list a security deposit paid by a tenant or required by a landlord.

(4) A landlord may not charge a tenant a pet security deposit for keeping a service animal or companion animal that a tenant with a disability requires as a reasonable accommodation under fair housing laws.

(5)(a) Except as otherwise provided in this subsection, a landlord may not change the rental agreement to require the tenant to pay a new or increased security deposit during the first year after the tenancy has begun. Subject to subsection (4) of this section, the landlord may require an additional deposit if the landlord and tenant agree to modify the terms and conditions of the rental agreement to permit a pet or for other cause and the additional deposit relates to the modification. This paragraph does not prevent a landlord from collecting a security deposit that an initial rental agreement provided for but that remained unpaid at the time the tenancy began.

(b) If a landlord requires a new or increased security deposit after the first year of the tenancy, the landlord shall allow the tenant at least three months to pay the new or increased deposit.

(6) The landlord may claim all or part of the security deposit only if the landlord required the security deposit for any or all of the purposes specified in subsection (7) of this section.

(7)(a) The landlord may claim from the security deposit only the amount reasonably necessary:

(A) To remedy the tenant’s defaults in the performance of the rental agreement including, but not limited to, unpaid rent; and

(B) To repair damages to the premises caused by the tenant, not including ordinary wear and tear.

(b) A landlord is not required to repair damage caused by the tenant in order for the landlord to claim against the deposit for the cost to make the repair. Any labor costs the landlord assesses under this subsection for cleaning or repairs must be based on a reasonable hourly rate. The landlord may charge a reasonable hourly rate for the landlord’s own performance of cleaning or repair work.

(c) Defaults and damages for which a landlord may recover under this subsection include, but are not limited to:

(A) Carpet cleaning, other than the use of a common vacuum cleaner, if:

(i) The cleaning is performed by use of a machine specifically designed for cleaning or shampooing carpets;

(ii) The carpet was cleaned or replaced after the previous tenancy or the most recent significant use of the carpet and before the tenant took possession; and

(iii) The written rental agreement provides that the landlord may deduct the cost of carpet cleaning regardless of whether the tenant cleans the carpet before the tenant delivers possession as described in ORS 90.147.

(B) Loss of use of the dwelling unit during the performance of necessary cleaning or repairs for which the tenant is responsible under this subsection if the cleaning or repairs are performed in a timely manner.

(8) A landlord may not require a tenant to pay or to forfeit a security deposit or prepaid rent to the landlord for the tenant’s failure to maintain a tenancy for a minimum number of months in a month-to-month tenancy.

(9) The landlord must apply any last month’s rent deposit to the rent due for the last month of the tenancy:

(a) When either the landlord or the tenant gives to the other a notice of termination, pursuant to this chapter, other than a notice of termination under ORS 90.394;

(b) When the landlord and tenant agree to terminate the tenancy; or

(c) When the tenancy terminates in accordance with the provisions of a written rental agreement for a term tenancy.

(10) A landlord shall account for and refund as provided in subsections (12) to (14) of this section any portion of a last month’s rent deposit the landlord does not apply as provided under subsection (9) of this section. Unless the tenant and landlord agree otherwise, the tenant may not require the landlord to apply a last month’s rent deposit to rent due for any period other than the last month of the tenancy. A last month’s rent deposit does not limit the amount of rent charged unless a written rental agreement provides otherwise.

(11) When the tenancy terminates, a landlord shall account for and refund to the tenant, in the same manner this section requires for security deposits, the unused balance of any prepaid rent the landlord has not previously refunded to the tenant under ORS 90.380 and 105.120 (5)(b) or any other provision of this chapter. The landlord may claim from the remaining prepaid rent only the amount reasonably necessary to pay the tenant’s unpaid rent.

(12) In order to claim all or part of any prepaid rent or security deposit, within 31 days after the tenancy terminates and the tenant delivers possession the landlord shall give to the tenant a written accounting that states specifically the basis or bases of the claim. The landlord shall give a separate accounting for security deposits and for prepaid rent.

(13) The landlord shall return to the tenant the security deposit or prepaid rent or the portion of the security deposit or prepaid rent that the landlord does not claim in the manner provided by subsections (11) and (12) of this section not later than 31 days after the tenancy terminates and the tenant delivers possession to the landlord.

(14) The landlord shall give the written accounting required under subsection (12) of this section or shall return the security deposit or prepaid rent as required by subsection (13) of this section by personal delivery or by first class mail.

(15) If a security deposit or prepaid rent secures a tenancy for a space for a manufactured dwelling or floating home the tenant owns and occupies, whether or not in a facility, and the dwelling or home is abandoned as described in ORS 90.425 (2) or 90.675 (2), the 31-day period described in subsections (12) and (13) of this section commences on the earliest of:

(a) Waiver of the abandoned property process under ORS 90.425 (26) or 90.675 (23);

(b) Removal of the manufactured dwelling or floating home from the rented space;

(c) Destruction or other disposition of the manufactured dwelling or floating home under ORS 90.425 (10)(b) or 90.675 (10)(b); or

(d) Sale of the manufactured dwelling or floating home pursuant to ORS 90.425 (10)(a) or 90.675 (10)(a).

(16) If the landlord fails to comply with subsection (13) of this section or if the landlord in bad faith fails to return all or any portion of any prepaid rent or security deposit due to the tenant under this chapter or the rental agreement, the tenant may recover the money due in an amount equal to twice the amount:

(a) Withheld without a written accounting under subsection (12) of this section; or

(b) Withheld in bad faith.

(17)(a) A security deposit or prepaid rent in the possession of the landlord is not garnishable property, as provided in ORS 18.618.

(b) If a landlord delivers a security deposit or prepaid rent to a garnishor in violation of ORS 18.618 (1)(b), the landlord that delivered the security deposit or prepaid rent to the garnishor shall allow the tenant at least 30 days after a copy of the garnishee response required by ORS 18.680 is delivered to the tenant under ORS 18.690 to restore the security deposit or prepaid rent. If the tenant fails to restore a security deposit or prepaid rent under the provisions of this paragraph before the tenancy terminates, and the landlord retains no security deposit or prepaid rent from the tenant after the garnishment, the landlord is not required to refund or account for the security deposit or prepaid rent under subsection (11) of this section.

(18) This section does not preclude the landlord or tenant from recovering other damages under this chapter.

[Formerly 91.760; 1993 c.369 §4; 1995 c.559 §12; 1997 c.577 §13; 1999 c.603 §15; 2001 c.596 §31; 2003 c.658 §3; 2005 c.391 §3; 2007 c.496 §7; 2007 c.906 §37; 2009 c.431 §12; 2010 c.28 §5; 2011 c.42 §4; 2011 c.510 §5; 2013 c.294 §7; 2015 c.217 §16]



Section 90.302 - Fees allowed for certain landlord expenses; accounting not required; fees for noncompliance with written rules; tenant remedies.

(2) A landlord may charge a tenant a fee for each occurrence of the following:

(a) A late rent payment, pursuant to ORS 90.260.

(b) A dishonored check, pursuant to ORS 30.701 (5). The amount of the fee may not exceed the amount described in ORS 30.701 (5) plus any amount that a bank has charged the landlord for processing the dishonored check.

(c) Removal or tampering with a properly functioning smoke alarm, smoke detector or carbon monoxide alarm, as provided in ORS 90.325 (2). The landlord may charge a fee of up to $250 unless the State Fire Marshal assesses the tenant a civil penalty for the conduct under ORS 479.990 or under ORS 105.836 to 105.842 and 476.725.

(d) The violation of a written pet agreement or of a rule relating to pets in a facility, pursuant to ORS 90.530.

(e) The abandonment or relinquishment of a dwelling unit during a fixed term tenancy without cause. The fee may not exceed one and one-half times the monthly rent. A landlord may not assess a fee under this paragraph if the abandonment or relinquishment is pursuant to ORS 90.453 (2), 90.472 or 90.475. If the landlord assesses a fee under this paragraph:

(A) The landlord may not recover unpaid rent for any period of the fixed term tenancy beyond the date that the landlord knew or reasonably should have known of the abandonment or relinquishment;

(B) The landlord may not recover damages related to the cost of renting the dwelling unit to a new tenant; and

(C) ORS 90.410 (3) does not apply to the abandonment or relinquishment.

(3)(a) A landlord may charge a tenant a fee under this subsection for a second noncompliance or for a subsequent noncompliance with written rules or policies that describe the prohibited conduct and the fee for a second noncompliance, and for any third or subsequent noncompliance, that occurs within one year after a written warning notice described in subparagraph (A) of this paragraph. Except as provided in paragraph (b)(H) of this subsection, the fee may not exceed $50 for the second noncompliance within one year after the warning notice for the same or a similar noncompliance or $50 plus five percent of the rent payment for the current rental period for a third or subsequent noncompliance within one year after the warning notice for the same or a similar noncompliance. The landlord:

(A) Shall give a tenant a written warning notice that describes:

(i) A specific noncompliance before charging a fee for a second or subsequent noncompliance for the same or similar conduct; and

(ii) The amount of the fee for a second noncompliance, and for any subsequent noncompliance, that occurs within one year after the warning notice.

(B) Shall give a tenant a written notice describing the noncompliance when assessing a fee for a second or subsequent noncompliance that occurs within one year after the warning notice.

(C) Shall give a warning notice for a noncompliance or assess a fee for a second or subsequent noncompliance within 30 days after the act constituting noncompliance.

(D) May terminate a tenancy for a noncompliance consistent with this chapter instead of assessing a fee under this subsection, but may not assess a fee and terminate a tenancy for the same noncompliance.

(E) May not deduct a fee assessed pursuant to this subsection from a rent payment for the current or a subsequent rental period.

(b) A landlord may charge a tenant a fee for occurrences of noncompliance with written rules or policies as provided in paragraph (a) of this subsection for the following types of noncompliance:

(A) The late payment of a utility or service charge that the tenant owes the landlord as described in ORS 90.315.

(B) Failure to clean up pet waste from a part of the premises other than the dwelling unit.

(C) Failure to clean up the waste of a service animal or a companion animal from a part of the premises other than the dwelling unit.

(D) Failure to clean up garbage, rubbish and other waste from a part of the premises other than the dwelling unit.

(E) Parking violations.

(F) The improper use of vehicles within the premises.

(G) Smoking in a clearly designated nonsmoking unit or area of the premises.

(H) Keeping on the premises an unauthorized pet capable of causing damage to persons or property, as described in ORS 90.405. The fee for a second or any subsequent noncompliance under this subparagraph may not exceed $250. A landlord may not assess this fee before 48 hours after the required warning notice to the tenant.

(4) A landlord may not be required to account for or return to the tenant any fee.

(5) Except as provided in subsection (2)(e) of this section, a landlord may not charge a tenant any form of liquidated damages, however designated.

(6) Nonpayment of a fee is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.392 or 90.630 (1).

(7) This section does not apply to:

(a) Attorney fees awarded pursuant to ORS 90.255;

(b) Applicant screening charges paid pursuant to ORS 90.295;

(c) Charges for improvements or other actions that are requested by the tenant and are not required of the landlord by the rental agreement or by law, including the cost to replace a key lost by a tenant;

(d) Processing fees charged to the landlord by a credit card company and passed through to the tenant for the use of a credit card by the tenant to make a payment when:

(A) The credit card company allows processing fees to be passed through to the credit card holder; and

(B) The landlord allows the tenant to pay in cash or by check;

(e) A requirement by a landlord in a written rental agreement that a tenant obtain and maintain renter’s liability insurance pursuant to ORS 90.222; or

(f) Assessments, as defined in ORS 94.550 and 100.005, for a dwelling unit that is within a homeowners association organized under ORS 94.625 or an association of unit owners organized under ORS 100.405, respectively, if:

(A) The assessments are imposed by the association on a landlord who owns a dwelling unit within the association and the landlord passes the assessments through to a tenant of the unit;

(B) The assessments are imposed by the association on any person for expenses related to moving into or out of a unit located within the association;

(C) The landlord sets forth the assessment requirement in the written rental agreement at the commencement of the tenancy; and

(D) The landlord gives a copy of the assessment the landlord receives from the association to the tenant before or at the time the landlord charges the tenant.

(8) If a landlord charges a tenant a fee in violation of this section, the tenant may recover twice the actual damages of the tenant or $300, whichever is greater. This penalty does not apply to fees described in subsection (2) of this section.

[1995 c.559 §13; 1997 c.577 §14; 1999 c.307 §19; 1999 c.603 §16; 2005 c.391 §18; 2009 c.431 §13; 2009 c.591 §11; 2013 c.294 §8; 2015 c.388 §3]



Section 90.303 - Evaluation of applicant.

(a) Was dismissed or resulted in a general judgment for the applicant before the applicant submits the application. This paragraph does not apply if the action has not resulted in a dismissal or general judgment at the time the applicant submits the application.

(b) Resulted in a general judgment against the applicant that was entered five or more years before the applicant submits the application.

(2) When evaluating the applicant, a landlord may not consider a previous arrest of the applicant if the arrest did not result in a conviction. This subsection does not apply if the arrest has resulted in charges for criminal behavior as described in subsection (3) of this section that have not been dismissed at the time the applicant submits the application.

(3) When evaluating the applicant, the landlord may consider criminal conviction and charging history if the conviction or pending charge is for conduct that is:

(a) A drug-related crime;

(b) A person crime;

(c) A sex offense;

(d) A crime involving financial fraud, including identity theft and forgery; or

(e) Any other crime if the conduct for which the applicant was convicted or charged is of a nature that would adversely affect:

(A) Property of the landlord or a tenant; or

(B) The health, safety or right to peaceful enjoyment of the premises of residents, the landlord or the landlord’s agent.

[2013 c.294 §3]



Section 90.304 - Statement of reasons for denial; remedy for noncompliance.

(2) The landlord’s statement of reasons for denial required by subsection (1) of this section may consist of a form with one or more reasons checked off. The reasons may include, but are not limited to, the following:

(a) Rental information, including:

(A) Negative or insufficient reports from references or other sources.

(B) An unacceptable or insufficient rental history, such as the lack of a reference from a prior landlord.

(C) A prior action for possession under ORS 105.105 to 105.168 that resulted in a general judgment for the plaintiff or an action for possession that has not yet resulted in dismissal or general judgment.

(D) Inability to verify information regarding a rental history.

(b) Criminal records, including:

(A) An unacceptable criminal history.

(B) Inability to verify information regarding criminal history.

(c) Financial information, including:

(A) Insufficient income.

(B) Negative information provided by a consumer credit reporting agency.

(C) Inability to verify information regarding credit history.

(d) Failure to meet other written screening or admission criteria.

(e) The dwelling unit has already been rented.

(3) If a landlord fails to comply with this section, the applicant may recover from the landlord $100.

[2005 c.391 §31]



Section 90.305 - Disclosure of certain matters; retention of rental agreement; inspection of agreement.

(a) The person authorized to manage the premises; and

(b) An owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and receiving and receipting for notices and demands.

(2) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner or manager.

(3) A person who is authorized to manage the premises, or to enter into a rental agreement, and fails to comply with subsection (1) of this section becomes an agent of each person who is a landlord for service of process and receiving and receipting for notices and demands.

(4)(a) A landlord shall retain a copy of each rental agreement at the resident manager’s office or at the address provided to the tenant under subsection (1)(a) of this section.

(b) A tenant may request to see the rental agreement and, within a reasonable time, the landlord shall make the agreement available for inspection. At the request of the tenant and upon payment of a reasonable charge, not to exceed the lesser of 25 cents per page or the actual copying costs, the landlord shall provide the tenant with a copy of the rental agreement. This subsection shall not diminish the landlord’s obligation to furnish the tenant an initial copy of the rental agreement and any amendments under ORS 90.220 (3).

[Formerly 91.765; 1993 c.369 §5; 1999 c.603 §17; 2003 c.378 §11]



Section 90.310 - Disclosure of legal proceedings; tenant remedies for failure to disclose; liability of manager.

(a) Any outstanding notice of default under a trust deed, mortgage or contract of sale, or notice of trustee’s sale under a trust deed;

(b) Any pending suit to foreclose a mortgage, trust deed or vendor’s lien under a contract of sale;

(c) Any pending declaration of forfeiture or suit for specific performance of a contract of sale; or

(d) Any pending proceeding to foreclose a tax lien.

(2) If the tenant moves as a result of a circumstance that the landlord failed to disclose as required by subsection (1) of this section, the tenant may recover twice the actual damages or twice the monthly rent, whichever is greater, and all prepaid rent, in addition to any other remedy that the law may provide.

(3) This section shall not apply to premises managed by a court appointed receiver.

(4) A manager who has complied with ORS 90.305 shall not be liable for damages under this section if the manager had no knowledge of the circumstances that gave rise to a duty of disclosure under subsection (1) of this section.

[Formerly 91.766; 1997 c.249 §31]



Section 90.315 - Utility or service payments; additional charges; responsibility for utility or service; remedies.

(a) "Public service" means municipal services and the provision of public resources related to the dwelling unit, including street maintenance, transportation improvements, public transit, public safety and parks and open space.

(b)(A) "Public service charge" means a charge imposed on a landlord by a utility or service provider, by a utility or service provider on behalf of a local government or directly by a local government.

(B) "Public service charge" does not include real property taxes, income taxes, business license fees or dwelling inspection fees.

(c) "Sewer service" includes storm water service and wastewater service.

(d) "Utility or service" includes but is not limited to electricity, natural or liquid propane gas, oil, water, hot water, heat, air conditioning, cable television, direct satellite or other video subscription services, Internet access or usage, sewer service, public services and garbage collection and disposal.

(2) The landlord shall disclose to the tenant in writing at or before the commencement of the tenancy any utility or service that the tenant pays directly to a utility or service provider that benefits, directly, the landlord or other tenants. A tenant’s payment for a given utility or service benefits the landlord or other tenants if the utility or service is delivered to any area other than the tenant’s dwelling unit.

(3) If the landlord knowingly fails to disclose those matters required under subsection (2) of this section, the tenant may recover twice the actual damages sustained or one month’s rent, whichever is greater.

(4)(a) Except for tenancies covered by ORS 90.505 to 90.850, if a written rental agreement so provides, a landlord may require a tenant to pay to the landlord a utility or service charge or a public service charge that has been billed by a utility or service provider to the landlord for utility or service provided directly, or for a public service provided indirectly, to the tenant’s dwelling unit or to a common area available to the tenant as part of the tenancy. A utility or service charge that shall be assessed to a tenant for a common area must be described in the written rental agreement separately and distinctly from such a charge for the tenant’s dwelling unit.

(b)(A) If a rental agreement provides that a landlord may require a tenant to pay a utility or service charge, the landlord must bill the tenant in writing for the utility or service charge within 30 days after receipt of the provider’s bill. If the landlord includes in the bill to the tenant a statement of the rent due, the landlord must separately and distinctly state the amount of the rent and the amount of the utility or service charge.

(B) The landlord must provide to the tenant, in the written rental agreement or in a bill to the tenant, an explanation of:

(i) The manner in which the provider assesses a utility or service charge; and

(ii) The manner in which the charge is allocated among the tenants if the provider’s bill to the landlord covers multiple tenants.

(C) The landlord must:

(i) Include in the bill to the tenant a copy of the provider’s bill; or

(ii) If the provider’s bill is not included, state that the tenant may inspect the provider’s bill at a reasonable time and place and that the tenant may obtain a copy of the provider’s bill by making a request to the landlord during the inspection and upon payment to the landlord for the reasonable cost of making copies.

(D) A landlord may require that a bill to the tenant for a utility or service charge is due upon delivery of the bill. A landlord shall treat the tenant’s payment as timely for purposes of ORS 90.302 (3)(b)(A) if the payment is made by a date that is specified in the bill and that is not less than 30 days after delivery of the bill.

(E) If a written rental agreement so provides, the landlord may deliver a bill to the tenant as provided in ORS 90.155 or by electronic means.

(c) Except as provided in this paragraph, a utility or service charge may only include the cost of the utility or service as billed to the landlord by the provider. A landlord may add an additional amount to a utility or service charge billed to the tenant if:

(A) The utility or service charge to which the additional amount is added is for cable television, direct satellite or other video subscription services or for Internet access or usage;

(B) The additional amount is not more than 10 percent of the utility or service charge billed to the tenant;

(C) The total of the utility or service charge and the additional amount is less than the typical periodic cost the tenant would incur if the tenant contracted directly with the provider for the cable television, direct satellite or other video subscription services or for Internet access or usage;

(D) The written rental agreement providing for the utility or service charge describes the additional amount separately and distinctly from the utility or service charge; and

(E) Any billing or notice from the landlord regarding the utility or service charge lists the additional amount separately and distinctly from the utility or service charge.

(d)(A) A landlord must provide 60 days’ written notice to a tenant before the landlord may amend an existing rental agreement for a month-to-month tenancy to require a tenant to pay a public service charge that was adopted by a utility or service provider or a local government within the previous six months.

(B) A landlord may not hold a tenant liable for a public service charge billed to a previous tenant.

(C) A landlord may not require a tenant to agree to the amendment of an existing rental agreement, and may not terminate a tenant for refusing to agree to the amendment of a rental agreement, if the amendment would obligate the tenant to pay an additional amount for cable television, direct satellite or other video subscription services or for Internet access or usage as provided under paragraph (c) of this subsection.

(e) A utility or service charge, including any additional amount added pursuant to paragraph (c) of this subsection, is not rent or a fee. Nonpayment of a utility or service charge is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394 but is grounds for termination of a rental agreement for cause under ORS 90.392.

(f) If a landlord fails to comply with paragraph (a), (b), (c) or (d) of this subsection, the tenant may recover from the landlord an amount equal to one month’s periodic rent or twice the amount wrongfully charged to the tenant, whichever is greater.

(5)(a) If a tenant, under the rental agreement, is responsible for a utility or service and is unable to obtain the service prior to moving into the premises due to a nonpayment of an outstanding amount due by a previous tenant or the owner, the tenant may either:

(A) Pay the outstanding amount and deduct the amount from the rent;

(B) Enter into a mutual agreement with the landlord to resolve the lack of service; or

(C) Immediately terminate the rental agreement by giving the landlord actual notice and the reason for the termination.

(b) If the tenancy terminates, the landlord shall return all moneys paid by the tenant as deposits, rent or fees within four days after termination.

(6) If a tenant, under the rental agreement, is responsible for a utility or service and is unable to obtain the service after moving into the premises due to a nonpayment of an outstanding amount due by a previous tenant or the owner, the tenant may either:

(a) Pay the outstanding amount and deduct the amount from the rent; or

(b) Terminate the rental agreement by giving the landlord actual notice 72 hours prior to the date of termination and the reason for the termination. The tenancy does not terminate if the landlord restores service or the availability of service during the 72 hours. If the tenancy terminates, the tenant may recover actual damages from the landlord resulting from the shutoff and the landlord shall return:

(A) Within four days after termination, all rent and fees; and

(B) All of the security deposit owed to the tenant under ORS 90.300.

(7) If a landlord, under the rental agreement, is responsible for a utility or service and the utility or service is shut off due to a nonpayment of an outstanding amount, the tenant may either:

(a) Pay the outstanding balance and deduct the amount from the rent; or

(b) Terminate the rental agreement by giving the landlord actual notice 72 hours prior to the date of termination and the reason for the termination. The tenancy does not terminate if the landlord restores service during the 72 hours. If the tenancy terminates, the tenant may recover actual damages from the landlord resulting from the shutoff and the landlord shall return:

(A) Within four days after termination, all rent prepaid for the month in which the termination occurs prorated from the date of termination or the date the tenant vacates the premises, whichever is later, and any other prepaid rent; and

(B) All of the security deposit owed to the tenant under ORS 90.300.

(8) If a landlord fails to return to the tenant the moneys owed as provided in subsection (5), (6) or (7) of this section, the tenant shall be entitled to twice the amount wrongfully withheld.

(9) This section does not preclude the tenant from pursuing any other remedies under this chapter.

[Formerly 91.767; 1993 c.786 §2; 1995 c.559 §14; 1997 c.577 §16; 1999 c.603 §18; 2005 c.391 §19; 2009 c.816 §4a; 2011 c.503 §7; 2015 c.388 §8]



Section 90.316 - Carbon monoxide alarm.

(a) Contains a carbon monoxide source; or

(b) Is located within a structure that contains a carbon monoxide source and the dwelling unit is connected to the room in which the carbon monoxide source is located by a door, ductwork or a ventilation shaft.

(2) The landlord shall provide a new tenant with alarm testing instructions as described in ORS 90.317.

(3) If a carbon monoxide alarm is battery-operated or has a battery-operated backup system, the landlord shall supply working batteries for the alarm at the beginning of a new tenancy.

[2009 c.591 §10; 2011 c.42 §5]

Note: See 105.844.



Section 90.317 - Repair or replacement of carbon monoxide alarm.

(a) Contains a carbon monoxide source; or

(b) Is located within a structure that contains a carbon monoxide source and the dwelling unit is connected to the room in which the carbon monoxide source is located by a door, ductwork or a ventilation shaft.

(2) The landlord shall provide the tenant of the dwelling unit with a written notice containing instructions for testing of the alarms. The landlord shall provide the written notice to the tenant no later than at the time that the tenant first takes possession of the premises.

(3) If the landlord receives written notice from the tenant of a deficiency in a carbon monoxide alarm, other than dead batteries, the landlord shall repair or replace the alarm.

(4) Supplying and maintaining a carbon monoxide alarm required under this section is a habitable condition requirement under ORS 90.320.

[2009 c.591 §5; 2011 c.42 §7]

Note: 90.317 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Note: See 105.844.



Section 90.318 - Criteria for landlord provision of certain recycling services.

(a) A separate location for containers or depots for at least four principal recyclable materials or for the number of materials required to be collected under the residential on-route collection program, whichever is less, adequate to hold the reasonably anticipated volume of each material;

(b) Regular collection service of the source separated recyclable materials; and

(c) Notice at least once a year of the opportunity to recycle with a description of the location of the containers or depots on the premises and information about how to recycle. New tenants shall be notified of the opportunity to recycle at the time of entering into a rental agreement.

(2) As used in this section, "recyclable material" and "source separate" have the meaning given those terms in ORS 459.005.

[1991 c.385 §16]



Section 90.320 - Landlord to maintain premises in habitable condition; agreement with tenant to maintain premises.

(a) Effective waterproofing and weather protection of roof and exterior walls, including windows and doors;

(b) Plumbing facilities that conform to applicable law in effect at the time of installation, and maintained in good working order;

(c) A water supply approved under applicable law that is:

(A) Under the control of the tenant or landlord and is capable of producing hot and cold running water;

(B) Furnished to appropriate fixtures;

(C) Connected to a sewage disposal system approved under applicable law; and

(D) Maintained so as to provide safe drinking water and to be in good working order to the extent that the system can be controlled by the landlord;

(d) Adequate heating facilities that conform to applicable law at the time of installation and maintained in good working order;

(e) Electrical lighting with wiring and electrical equipment that conform to applicable law at the time of installation and maintained in good working order;

(f) Buildings, grounds and appurtenances at the time of the commencement of the rental agreement in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin, and all areas under control of the landlord kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

(g) Except as otherwise provided by local ordinance or by written agreement between the landlord and the tenant, an adequate number of appropriate receptacles for garbage and rubbish in clean condition and good repair at the time of the commencement of the rental agreement, and the landlord shall provide and maintain appropriate serviceable receptacles thereafter and arrange for their removal;

(h) Floors, walls, ceilings, stairways and railings maintained in good repair;

(i) Ventilating, air conditioning and other facilities and appliances, including elevators, maintained in good repair if supplied or required to be supplied by the landlord;

(j) Safety from fire hazards, including a working smoke alarm or smoke detector, with working batteries if solely battery-operated, provided only at the beginning of any new tenancy when the tenant first takes possession of the premises, as provided in ORS 479.270, but not to include the tenant’s testing of the smoke alarm or smoke detector as provided in ORS 90.325 (1);

(k) A carbon monoxide alarm, and the dwelling unit:

(A) Contains a carbon monoxide source; or

(B) Is located within a structure that contains a carbon monoxide source and the dwelling unit is connected to the room in which the carbon monoxide source is located by a door, ductwork or a ventilation shaft; or

(L) Working locks for all dwelling entrance doors, and, unless contrary to applicable law, latches for all windows, by which access may be had to that portion of the premises that the tenant is entitled under the rental agreement to occupy to the exclusion of others and keys for those locks that require keys.

(2) The landlord and tenant may agree in writing that the tenant is to perform specified repairs, maintenance tasks and minor remodeling only if:

(a) The agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

(b) The agreement does not diminish the obligations of the landlord to other tenants in the premises; and

(c) The terms and conditions of the agreement are clearly and fairly disclosed and adequate consideration for the agreement is specifically stated.

(3) Any provisions of this section that reasonably apply only to a structure that is used as a home, residence or sleeping place shall not apply to a manufactured dwelling, recreational vehicle or floating home where the tenant owns the manufactured dwelling, recreational vehicle or floating home, rents the space and, in the case of a dwelling or home, the space is not in a facility. Manufactured dwelling or floating home tenancies in which the tenant owns the dwelling or home and rents space in a facility shall be governed by ORS 90.730, not by this section.

[Formerly 91.770; 1993 c.369 §6; 1995 c.559 §15; 1997 c.249 §32; 1997 c.577 §17; 1999 c.307 §20; 1999 c.676 §11; 2009 c.591 §12; 2013 c.294 §9]



Section 90.322 - Landlord or agent access to premises; remedies.

(a) A landlord or landlord’s agent may enter upon the premises under the tenant’s exclusive control not including the dwelling unit without consent of the tenant and without notice to the tenant, for the purpose of serving notices required or permitted under this chapter, the rental agreement or any provision of applicable law.

(b) In case of an emergency, a landlord may enter the dwelling unit or any portion of the premises under a tenant’s exclusive control without consent of the tenant, without notice to the tenant and at any time. "Emergency" includes but is not limited to a repair problem that, unless remedied immediately, is likely to cause serious damage to the premises. If a landlord makes an emergency entry in the tenant’s absence, the landlord shall give the tenant actual notice within 24 hours after the entry, and the notice shall include the fact of the entry, the date and time of the entry, the nature of the emergency and the names of the persons who entered.

(c) If the tenant requests repairs or maintenance in writing, the landlord or landlord’s agent, without further notice, may enter upon demand, in the tenant’s absence or without the tenant’s consent, for the purpose of making the requested repairs until the repairs are completed. The tenant’s written request may specify allowable times. Otherwise, the entry must be at a reasonable time. The authorization to enter provided by the tenant’s written request expires after seven days, unless the repairs are in progress and the landlord or landlord’s agent is making a reasonable effort to complete the repairs in a timely manner. If the person entering to do the repairs is not the landlord, upon request of the tenant, the person must show the tenant written evidence from the landlord authorizing that person to act for the landlord in making the repairs.

(d) A landlord and tenant may agree that the landlord or the landlord’s agent may enter the dwelling unit and the premises without notice at reasonable times for the purpose of showing the premises to a prospective buyer, provided that the agreement:

(A) Is executed at a time when the landlord is actively engaged in attempts to sell the premises;

(B) Is reflected in a writing separate from the rental agreement and signed by both parties; and

(C) Is supported by separate consideration recited in the agreement.

(e)(A) If a written agreement requires the landlord to perform yard maintenance or grounds keeping for the premises:

(i) A landlord and tenant may agree that the landlord or landlord’s agent may enter for that purpose upon the premises under the tenant’s exclusive control not including the dwelling unit, without notice to the tenant, at reasonable times and with reasonable frequency. The terms of the right of entry must be described in the rental agreement or in a separate written agreement.

(ii) A tenant may deny consent for a landlord or landlord’s agent to enter upon the premises pursuant to this paragraph if the entry is at an unreasonable time or with unreasonable frequency. The tenant must assert the denial by giving actual notice of the denial to the landlord or landlord’s agent prior to, or at the time of, the attempted entry.

(B) As used in this paragraph:

(i) "Yard maintenance or grounds keeping" includes, but is not limited to, weeding, mowing grass and pruning trees and shrubs.

(ii) "Unreasonable time" refers to a time of day, day of the week or particular time that conflicts with the tenant’s reasonable and specific plans to use the premises.

(f) In all other cases, unless there is an agreement between the landlord and the tenant to the contrary regarding a specific entry, the landlord shall give the tenant at least 24 hours’ actual notice of the intent of the landlord to enter and the landlord or landlord’s agent may enter only at reasonable times. The landlord or landlord’s agent may not enter if the tenant, after receiving the landlord’s notice, denies consent to enter. The tenant must assert this denial of consent by giving actual notice of the denial to the landlord or the landlord’s agent or by attaching a written notice of the denial in a secure manner to the main entrance to that portion of the premises or dwelling unit of which the tenant has exclusive control, prior to or at the time of the attempt by the landlord or landlord’s agent to enter.

(2) A landlord may not abuse the right of access or use it to harass the tenant. A tenant may not unreasonably withhold consent from the landlord to enter.

(3) This section does not apply to tenancies consisting of a rental of space in a facility for a manufactured dwelling or floating home under ORS 90.505 to 90.850.

(4) If a tenancy consists of rented space for a manufactured dwelling or floating home that is owned by the tenant, but the tenancy is not subject to ORS 90.505 to 90.850 because the space is not in a facility, this section shall allow access only to the rented space and not to the dwelling or home.

(5) A landlord has no other right of access except:

(a) Pursuant to court order;

(b) As permitted by ORS 90.410 (2); or

(c) When the tenant has abandoned or relinquished the premises.

(6) If a landlord is required by a governmental agency to enter a dwelling unit or any portion of the premises under a tenant’s exclusive control, but the landlord fails to gain entry after a good faith effort in compliance with this section, the landlord may not be found in violation of any state statute or local ordinance due to the failure.

(7) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or may terminate the rental agreement under ORS 90.392 and take possession as provided in ORS 105.105 to 105.168. In addition, the landlord may recover actual damages.

(8) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but that have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the reoccurrence of the conduct or may terminate the rental agreement pursuant to ORS 90.360 (1). In addition, the tenant may recover actual damages not less than an amount equal to one week’s rent in the case of a week-to-week tenancy or one month’s rent in all other cases.

[Formerly 90.335; 1997 c.577 §18; 1999 c.603 §19; 1999 c.676 §12; 2005 c.391 §20]



Section 90.325 - Tenant duties.

(a) Use the parts of the premises including the living room, bedroom, kitchen, bathroom and dining room in a reasonable manner considering the purposes for which they were designed and intended.

(b) Keep all areas of the premises under control of the tenant in every part as clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin, as the condition of the premises permits and to the extent that the tenant is responsible for causing the problem. The tenant shall cooperate to a reasonable extent in assisting the landlord in any reasonable effort to remedy the problem.

(c) Dispose from the dwelling unit all ashes, garbage, rubbish and other waste in a clean, safe and legal manner. With regard to needles, syringes and other infectious waste, as defined in ORS 459.386, the tenant may not dispose of these items by placing them in garbage receptacles or in any other place or manner except as authorized by state and local governmental agencies.

(d) Keep all plumbing fixtures in the dwelling unit or used by the tenant as clean as their condition permits.

(e) Use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air conditioning and other facilities and appliances including elevators in the premises.

(f) Test at least once every six months and replace batteries as needed in any smoke alarm, smoke detector or carbon monoxide alarm provided by the landlord and notify the landlord in writing of any operating deficiencies.

(g) Behave and require other persons on the premises with the consent of the tenant to behave in a manner that will not disturb the peaceful enjoyment of the premises by neighbors.

(2) A tenant may not:

(a) Remove or tamper with a smoke alarm, smoke detector or carbon monoxide alarm as described in ORS 105.842 or 479.300.

(b) Deliberately or negligently destroy, deface, damage, impair or remove any part of the premises or knowingly permit any person to do so.

(c) Remove, obstruct or tamper with a sprinkler head used for fire suppression.

(3) A tenant is not responsible for damage that results from:

(a) Acts of God; or

(b) Conduct by a perpetrator relating to domestic violence, sexual assault or stalking.

(4) For damage that results from conduct by a perpetrator relating to domestic violence, sexual assault or stalking, a landlord may require a tenant to provide verification that the tenant or a member of the tenant’s household is a victim of domestic violence, sexual assault or stalking as provided by ORS 90.453.

[Formerly 91.775; 1993 c.369 §7; 1995 c.559 §16; 1999 c.307 §21; 1999 c.603 §20; 2009 c.591 §13; 2015 c.388 §7]



Section 90.330



Section 90.335



Section 90.340 - Occupancy of premises as dwelling unit only; notice of tenant absence.

[Formerly 91.790; 1995 c.559 §19]



Section 90.360 - Effect of landlord noncompliance with rental agreement or obligation to maintain premises; generally.

(b) If the breach is remediable by repairs, the payment of damages or otherwise and if the landlord adequately remedies the breach before the date specified in the notice, the rental agreement shall not terminate by reason of the breach.

(c) If substantially the same act or omission that constituted a prior noncompliance of which notice was given recurs within six months, the tenant may terminate the rental agreement upon at least 14 days’ written notice specifying the breach and the date of termination of the rental agreement. However, in the case of a week-to-week tenancy, the tenant may terminate the rental agreement upon at least seven days’ written notice specifying the breach and date of termination of the rental agreement.

(2) Except as provided in this chapter, the tenant may recover damages and obtain injunctive relief for any noncompliance by the landlord with the rental agreement or ORS 90.320 or 90.730. The tenant shall not be entitled to recover damages for a landlord noncompliance with ORS 90.320 or 90.730 if the landlord neither knew nor reasonably should have known of the condition that constituted the noncompliance and:

(a) The tenant knew or reasonably should have known of the condition and failed to give actual notice to the landlord in a reasonable time prior to the occurrence of the personal injury, damage to personal property, diminution in rental value or other tenant loss resulting from the noncompliance; or

(b) The condition was caused after the tenancy began by the deliberate or negligent act or omission of someone other than the landlord or a person acting on behalf of the landlord.

(3) The remedy provided in subsection (2) of this section is in addition to any right of the tenant arising under subsection (1) of this section.

(4) The tenant may not terminate or recover damages under this section for a condition caused by the deliberate or negligent act or omission of the tenant or other person on the premises with the tenant’s permission or consent.

(5) If the rental agreement is terminated, the landlord shall return all security deposits and prepaid rent recoverable by the tenant under ORS 90.300.

[Formerly 91.800; 1993 c.369 §8; 1995 c.559 §20; 1997 c.577 §19; 1999 c.603 §21; 1999 c.676 §13]



Section 90.365 - Failure of landlord to supply essential services; remedies.

(a) Procure reasonable amounts of the essential service during the period of the landlord’s noncompliance and deduct their actual and reasonable cost from the rent;

(b) Recover damages based upon the diminution in the fair rental value of the dwelling unit; or

(c) If the failure to supply an essential service makes the dwelling unit unsafe or unfit to occupy, procure substitute housing during the period of the landlord’s noncompliance, in which case the tenant is excused from paying rent for the period of the landlord’s noncompliance. In addition, the tenant may recover as damages from the landlord the actual and reasonable cost or fair and reasonable value of comparable substitute housing in excess of the rent for the dwelling unit. For purposes of this paragraph, substitute housing is comparable if it is of a quality that is similar to or less than the quality of the dwelling unit with regard to basic elements including cooking and refrigeration services and, if warranted, upon consideration of factors such as location in the same area as the dwelling unit, the availability of substitute housing in the area and the expense relative to the range of choices for substitute housing in the area. A tenant may choose substitute housing of relatively greater quality, but the tenant’s damages shall be limited to the cost or value of comparable substitute housing.

(2) If contrary to the rental agreement or ORS 90.320 or 90.730 the landlord fails to supply any essential service, the lack of which poses an imminent and serious threat to the tenant’s health, safety or property, the tenant may give written notice to the landlord specifying the breach and that the rental agreement shall terminate in not less than 48 hours unless the breach is remedied within that period. If the landlord adequately remedies the breach before the end of the notice period, the rental agreement shall not terminate by reason of the breach. As used in this subsection, "imminent and serious threat to the tenant’s health, safety or property" shall not include the presence of radon, asbestos or lead-based paint or the future risk of flooding or seismic hazard, as defined by ORS 455.447.

(3) For purposes of subsection (1) of this section, a landlord shall not be considered to be intentionally or negligently failing to supply an essential service if:

(a) The landlord substantially supplies the essential service; or

(b) The landlord is making a reasonable and good faith effort to supply the essential service and the failure is due to conditions beyond the landlord’s control.

(4) This section does not require a landlord to supply a cooking appliance or a refrigerator if the landlord did not supply or agree to supply a cooking appliance or refrigerator to the tenant.

(5) If the tenant proceeds under this section, the tenant may not proceed under ORS 90.360 (1) as to that breach.

(6) Rights of the tenant under this section do not arise if the condition was caused by the deliberate or negligent act or omission of the tenant or a person on the premises with the tenant’s consent.

(7) Service or delivery of actual or written notice shall be as provided by ORS 90.150 and 90.155, including the addition of three days to the notice period if written notice is delivered by first class mail.

(8) Any provisions of this section that reasonably apply only to a structure that is used as a home, residence or sleeping place does not apply to a manufactured dwelling, recreational vehicle or floating home if the tenant owns the manufactured dwelling, recreational vehicle or floating home and rents the space.

[Formerly 91.805; 1995 c.559 §21; 1997 c.577 §20; 1999 c.603 §22; 1999 c.676 §14; 2007 c.508 §8]



Section 90.367 - Application of security deposit or prepaid rent after notice of foreclosure; termination of fixed term tenancy after notice.

(2) A landlord may not terminate the tenancy of a tenant:

(a) Because the tenant has applied the security deposit or prepaid rent as allowed under subsection (1) of this section.

(b) For nonpayment of rent during the month in which the tenant applies the security deposit or prepaid rent pursuant to subsection (1) of this section unless an unpaid balance remains due after applying all payments, including the security deposit or prepaid rent, to the rent.

(3) If the tenant has not provided the written notice applying the security deposit or prepaid rent as required under subsection (1) of this section before the landlord gives a termination notice for nonpayment of rent, the tenant must provide the written notice within the notice period provided by ORS 90.392 or 90.394. If the tenant does not provide the written notice, the landlord may terminate the tenancy based upon ORS 90.392 or 90.394.

(4) Application of the security deposit or prepaid rent pursuant to subsection (1) of this section to an obligation owed to the landlord does not constitute a partial payment under ORS 90.417.

(5) If the landlord provides written evidence from a lender or trustee that the property is no longer in foreclosure, the landlord may require the tenant to restore the security deposit or prepaid rent to the amount required prior to the tenant’s application of the security deposit or prepaid rent. The landlord shall allow the tenant at least two months to restore the security deposit or prepaid rent.

(6)(a) A tenant with a fixed term tenancy who receives actual notice that the property that is the subject of the tenant’s rental agreement with a landlord is in foreclosure may terminate the tenancy by delivering a written notice to the landlord specifying that the tenant has received notice that the property is in foreclosure and that the tenancy will terminate upon a designated date that is not less than 60 days after delivery of the notice unless within 30 days the landlord provides the tenant with written evidence from a lender or trustee that the property is no longer in foreclosure or with written evidence that a receiver has been appointed by a court of competent jurisdiction to oversee the operation of the property.

(b) If the landlord does not provide the tenant with written evidence as described in paragraph (a) of this subsection within the 30-day period after delivery of the notice of termination, the tenancy terminates as provided in the notice.

[2009 c.510 §4; 2011 c.42 §7a; 2013 c.294 §10]



Section 90.368 - Repair of minor habitability defect.

(a) Means a defect that may reasonably be repaired for not more than $300, such as the repair of leaky plumbing, stopped up toilets or faulty light switches.

(b) Does not mean the presence of mold, radon, asbestos or lead-based paint.

(2) If, contrary to ORS 90.320, the landlord fails to repair a minor habitability defect, the tenant may cause the repair of the defect and deduct from the tenant’s subsequent rent obligation the actual and reasonable cost of the repair work, not to exceed $300.

(3)(a) Prior to causing a repair under subsection (2) of this section, the tenant shall give the landlord written notice:

(A) Describing the minor habitability defect; and

(B) Stating the tenant’s intention to cause the repair of the defect and deduct the cost of the repair from a subsequent rent obligation if the landlord fails to make the repair by a specified date.

(b) The specified date for repair contained in a written notice given to a landlord under this subsection must be at least seven days after the date the notice is given to the landlord.

(c) If the landlord fails to make the repair by the specified date, the tenant may use the remedy provided by subsection (2) of this section.

(d) Service or delivery of the required written notice shall be made as provided under ORS 90.155.

(4)(a) Any repair work performed under this section must be performed in a workmanlike manner and be in compliance with state statutes, local ordinances and the state building code.

(b) The landlord may specify the people to perform the repair work if the landlord’s specifications are reasonable and do not diminish the tenant’s rights under this section.

(c) The tenant may not perform work to repair the defect.

(d) To deduct the repair cost from the rent, the tenant must provide to the landlord a written statement, prepared by the person who made the repair, showing the actual cost of the repair.

(5) A tenant may not cause the repair of a defect under this section if:

(a) Within the time specified in the notice, the landlord substantially repairs the defect;

(b) After the time specified in the notice, but before the tenant causes the repair to be made, the landlord substantially repairs the defect;

(c) The tenant has prevented the landlord from making the repair;

(d) The defect was caused by a deliberate or negligent act or omission of the tenant or of a person on the premises with the tenant’s consent;

(e) The tenant knew of the defect for more than six months before giving notice under this section; or

(f) The tenant has previously used the remedy provided by this section for the same occurrence of the defect.

(6) If the tenant proceeds under this section, the tenant may not proceed under ORS 90.360 (1) as to that breach, but may use any other available remedy in addition to the remedy provided by this section.

[2007 c.508 §2]



Section 90.370 - Tenant counterclaims in action by landlord for possession or rent.

(b) In the event the tenant counterclaims, the court at the landlord’s or tenant’s request may order the tenant to pay into court all or part of the rent accrued and thereafter accruing, and shall determine the amount due to each party. The party to whom a net amount is owed shall be paid first from the money paid into court, and shall be paid the balance by the other party. The court may at any time release money paid into court to either party if the parties agree or if the court finds such party to be entitled to the sum so released. If no rent remains due after application of this section and unless otherwise agreed between the parties, a judgment shall be entered for the tenant in the action for possession.

(2) In an action for rent when the tenant is not in possession, the tenant may counterclaim as provided in subsection (1) of this section but is not required to pay any rent into court.

(3) If the tenant does not comply with an order to pay rent into the court as provided in subsection (1) of this section, the tenant shall not be permitted to assert a counterclaim in the action for possession.

(4) If the total amount found due to the tenant on any counterclaims is less than any rent found due to the landlord, and the tenant retains possession solely because the tenant paid rent into court under subsection (1) of this section, no attorney fees shall be awarded to the tenant unless the tenant paid at least the balance found due to the landlord into court no later than the commencement of the trial.

(5) When a tenant is granted a continuance for a longer period than two days, and has not been ordered to pay rent into court under subsection (1) of this section, the tenant shall be ordered to pay rent into court under ORS 105.140 (2).

[Formerly 91.810; 1993 c.369 §9; 1995 c.559 §22]



Section 90.375 - Effect of unlawful ouster or exclusion; willful diminution of services.

[Formerly 91.815; 1993 c.369 §10; 1995 c.559 §23; 1997 c.577 §21]



Section 90.380 - Effect of rental of dwelling in violation of building or housing codes; remedy.

(2)(a) If a governmental agency has posted a dwelling unit as unsafe and unlawful to occupy due to the existence of conditions that violate state or local law and materially affect health or safety to an extent that, in the agency’s determination, the tenant must vacate the unit and another person may not take possession of the unit, a landlord may not continue a tenancy or enter into a new tenancy for the dwelling unit until the landlord corrects the conditions that led to the agency’s determination.

(b) If a landlord knowingly violates paragraph (a) of this subsection, the tenant may immediately terminate the tenancy by giving the landlord actual notice of the termination and the reason for the termination and may recover from the landlord either two months’ periodic rent or up to twice the actual damages sustained by the tenant as a result of the violation, whichever is greater. The tenant need not terminate the tenancy to recover damages under this section.

(3)(a) If a governmental agency has given a written notice to a landlord that a dwelling unit has been determined to be unlawful, but not unsafe, to occupy due to the existence of conditions that violate state or local law and materially affect health or safety to an extent that, in the agency’s determination, although the unit is safe for an existing tenant to occupy, another person may not take possession of the unit, the landlord may not enter into a new tenancy for the dwelling unit until the landlord corrects the conditions that led to the agency’s determination.

(b) If a landlord knowingly violates paragraph (a) of this subsection, the tenant may recover from the landlord either two months’ periodic rent or up to twice the actual damages sustained by the tenant as a result of the violation, whichever is greater.

(c) Notwithstanding paragraph (b) of this subsection, a landlord is not liable to a tenant for a violation of paragraph (a) of this subsection if, prior to the commencement of the tenancy, the landlord discloses to the tenant that the dwelling unit has been determined to be unlawful to occupy.

(d) A disclosure described in paragraph (c) of this subsection must be in writing, include a description of the conditions that led to the agency’s determination and state that the landlord is obligated to correct the conditions before entering into a new tenancy. The landlord shall attach a copy of the agency’s notice to the disclosure. The notice copy may provide the information required by this paragraph to be disclosed by the landlord to the tenant.

(e) A disclosure described in paragraph (c) of this subsection does not release the landlord from the duties imposed by this chapter, including the duty to maintain the dwelling unit in a habitable condition pursuant to ORS 90.320 or 90.730. A tenant who enters into a tenancy after the landlord’s disclosure does not waive the tenant’s other remedies under this chapter. The disclosure does not prevent the governmental agency that made the determination from imposing on the landlord any penalty authorized by law for entering into the new tenancy.

(4)(a) If a governmental agency has made a determination regarding a dwelling unit and has posted or given notice for conditions described in subsection (2)(a) or (3)(a) of this section, a landlord may not accept from an applicant for that dwelling unit a deposit to secure the execution of a rental agreement pursuant to ORS 90.297 unless, before accepting the deposit, the landlord discloses to the applicant as provided by subsection (3)(c) of this section that the dwelling unit has been determined to be unlawful to occupy.

(b) If a landlord knowingly violates paragraph (a) of this subsection or fails to correct the conditions leading to the agency’s determination before the date a new tenancy is to begin as provided by the agreement to secure the execution of a rental agreement, an applicant may terminate the agreement to secure the execution of the rental agreement by giving the landlord actual notice of the termination and the reason for termination. As a result of a termination, the applicant may recover from the landlord an amount equal to twice the deposit. If an applicant recovers damages for a violation pursuant to this paragraph, the applicant may not recover any amounts under ORS 90.297.

(5) If, after a landlord and a tenant have entered into a tenancy, a governmental agency posts a dwelling unit as unsafe and unlawful to occupy due to the existence of conditions that violate state or local law, that materially affect health or safety and that:

(a) Were not caused by the tenant, the tenant may immediately terminate the tenancy by giving the landlord actual notice of the termination and the reason for the termination; or

(b) Were not caused by the landlord or by the landlord’s failure to maintain the dwelling, the landlord may terminate the tenancy by giving the tenant 24 hours’ written notice of the termination and the reason for the termination, after which the landlord may take possession in the manner provided in ORS 105.105 to 105.168.

(6) If the tenancy is terminated, as a result of conditions as described in subsections (2), (4) and (5) of this section, within 14 days of the notice of termination the landlord shall return to the applicant or tenant:

(a) All of the deposit to secure the execution of a rental agreement, security deposit or prepaid rent owed to the applicant under this section or to the tenant under ORS 90.300; and

(b) All rent prepaid for the month in which the termination occurs, prorated, if applicable, to the date of termination or the date the tenant vacates the premises, whichever is later.

(7) If conditions at premises that existed at the outset of the tenancy and that were not caused by the tenant pose an imminent and serious threat to the health or safety of occupants of the premises within six months from the beginning of the tenancy, the tenant may immediately terminate the rental agreement by giving the landlord actual notice of the termination and the reason for the termination. In addition, if the landlord knew or should have reasonably known of the existence of the conditions, the tenant may recover either two months’ periodic rent or twice the actual damages sustained by the tenant as a result of the violation, whichever is greater. The tenant need not terminate the rental agreement to recover damages under this section. Within four days of the tenant’s notice of termination, the landlord shall return to the tenant:

(a) All of the security deposit or prepaid rent owed to the tenant under ORS 90.300; and

(b) All rent prepaid for the month in which the termination occurs, prorated to the date of termination or the date the tenant vacates the premises, whichever is later.

(8)(a) A landlord shall return the money due the applicant or tenant under subsections (6) and (7) of this section either by making the money available to the applicant or tenant at the landlord’s customary place of business or by mailing the money by first class mail to the applicant or tenant.

(b) The applicant or tenant has the option of choosing the method for return of any money due under this section. If the applicant or tenant fails to choose one of these methods at the time of giving the notice of termination, the landlord shall use the mail method, addressed to the last-known address of the applicant or tenant and mailed within the relevant four-day or 14-day period following the applicant’s or tenant’s notice.

(9) If the landlord fails to comply with subsection (8) of this section, the applicant or tenant may recover the money due in an amount equal to twice the amount due.

[Formerly 91.817; 1993 c.369 §11; 1995 c.559 §24; 2001 c.596 §32]



Section 90.385 - Retaliatory conduct by landlord; tenant remedies and defenses; action for possession in certain cases.

(a) The tenant has complained to, or expressed to the landlord in writing an intention to complain to, a governmental agency charged with responsibility for enforcement of any of the following concerning a violation applicable to the tenancy:

(A) A building, health or housing code materially affecting health or safety;

(B) Laws or regulations concerning the delivery of mail; or

(C) Laws or regulations prohibiting discrimination in rental housing;

(b) The tenant has made any complaint to the landlord that is in good faith and related to the tenancy;

(c) The tenant has organized or become a member of a tenants’ union or similar organization;

(d) The tenant has testified against the landlord in any judicial, administrative or legislative proceeding;

(e) The tenant successfully defended an action for possession brought by the landlord within the previous six months except if the tenant was successful in defending the action only because:

(A) The termination notice by the landlord was not served or delivered in the manner required by ORS 90.155; or

(B) The period provided by the termination notice was less than that required by the statute upon which the notice relied to terminate the tenancy; or

(f) The tenant has performed or expressed intent to perform any other act for the purpose of asserting, protecting or invoking the protection of any right secured to tenants under any federal, state or local law.

(2) As used in subsection (1) of this section, "decreasing services" includes:

(a) Unreasonably restricting the availability of or placing unreasonable burdens on the use of common areas or facilities by tenant associations or tenants meeting to establish a tenant organization; and

(b) Intentionally and unreasonably interfering with and substantially impairing the enjoyment or use of the premises by the tenant.

(3) If the landlord acts in violation of subsection (1) of this section the tenant is entitled to the remedies provided in ORS 90.375 and has a defense in any retaliatory action against the tenant for possession.

(4) Notwithstanding subsections (1) and (3) of this section, a landlord may bring an action for possession if:

(a) The complaint by the tenant was made to the landlord or an agent of the landlord in an unreasonable manner or at an unreasonable time or was repeated in a manner having the effect of unreasonably harassing the landlord. A determination whether the manner, time or effect of a complaint was unreasonable shall include consideration of all related circumstances preceding or contemporaneous to the complaint;

(b) The violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant or other person in the household of the tenant or upon the premises with the consent of the tenant;

(c) The tenant was in default in rent at the time of the service of the notice upon which the action is based; or

(d) Compliance with the applicable building or housing code requires alteration, remodeling or demolition which would effectively deprive the tenant of use of the dwelling unit.

(5) For purposes of this section, a complaint made by another on behalf of a tenant is considered a complaint by the tenant.

(6) For the purposes of subsection (4)(c) of this section, a tenant who has paid rent into court pursuant to ORS 90.370 shall not be considered to be in default in rent.

(7) The maintenance of an action under subsection (4) of this section does not release the landlord from liability under ORS 90.360 (2).

[Formerly 91.865; 1995 c.559 §25; 1997 c.303 §1; 1999 c.603 §23; 2011 c.42 §8]



Section 90.390 - Discrimination against tenant or applicant; tenant defense.

(2) If the tenant can prove that the landlord violated subsection (1) of this section, the tenant has a defense in any discriminatory action brought by the landlord against the tenant for possession, unless the tenant is in default in rent.

(3) A tenant may prove a landlord’s discrimination in violation of ORS 659A.145 or 659A.421 by demonstrating that a facially neutral housing policy has a disparate adverse impact, as described in ORS 659A.425, on members of a protected class.

[1993 c.369 §24; 1997 c.577 §22; 2003 c.378 §12; 2005 c.391 §32; 2007 c.903 §14; 2008 c.36 §3; 2013 c.294 §11; 2013 c.530 §5]



Section 90.392 - Termination of rental agreement by landlord for cause; tenant right to cure violation.

(2) Causes for termination under this section are:

(a) Material violation by the tenant of the rental agreement. For purposes of this paragraph, material violation of the rental agreement includes, but is not limited to, the nonpayment of a late charge under ORS 90.260 or a utility or service charge under ORS 90.315.

(b) Material violation by the tenant of ORS 90.325.

(c) Failure by the tenant to pay rent.

(3) The notice must:

(a) Specify the acts and omissions constituting the violation;

(b) Except as provided in subsection (5)(a) of this section, state that the rental agreement will terminate upon a designated date not less than 30 days after delivery of the notice; and

(c) If the tenant can cure the violation as provided in subsection (4) of this section, state that the violation can be cured, describe at least one possible remedy to cure the violation and designate the date by which the tenant must cure the violation.

(4)(a) If the violation described in the notice can be cured by the tenant by a change in conduct, repairs, payment of money or otherwise, the rental agreement does not terminate if the tenant cures the violation by the designated date. The designated date must be:

(A) At least 14 days after delivery of the notice; or

(B) If the violation is conduct that was a separate and distinct act or omission and is not ongoing, no earlier than the date of delivery of the notice as provided in ORS 90.155. For purposes of this paragraph, conduct is ongoing if the conduct is constant or persistent or has been sufficiently repetitive over time that a reasonable person would consider the conduct to be ongoing.

(b) If the tenant does not cure the violation, the rental agreement terminates as provided in the notice.

(5)(a) If the cause of a written notice delivered under subsection (1) of this section is substantially the same act or omission that constituted a prior violation for which notice was given under this section within the previous six months, the designated termination date stated in the notice must be not less than 10 days after delivery of the notice and no earlier than the designated termination date stated in the previously given notice. The tenant does not have a right to cure this subsequent violation.

(b) A landlord may not terminate a rental agreement under this subsection if the only violation is a failure to pay the current month’s rent.

(6) When a tenancy is a week-to-week tenancy, the notice period in:

(a) Subsection (3)(b) of this section changes from 30 days to seven days;

(b) Subsection (4)(a)(A) of this section changes from 14 days to four days; and

(c) Subsection (5)(a) of this section changes from 10 days to four days.

(7) The termination of a tenancy for a manufactured dwelling or floating home space in a facility under ORS 90.505 to 90.850 is governed by ORS 90.630 and not by this section.

[2005 c.391 §7]



Section 90.394 - Termination of rental agreement for failure to pay rent.

(1) When the tenancy is a week-to-week tenancy, by delivering to the tenant at least 72 hours’ written notice of nonpayment and the landlord’s intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the fifth day of the rental period, including the first day the rent is due.

(2) For all tenancies other than week-to-week tenancies, by delivering to the tenant:

(a) At least 72 hours’ written notice of nonpayment and the landlord’s intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the eighth day of the rental period, including the first day the rent is due; or

(b) At least 144 hours’ written notice of nonpayment and the landlord’s intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the fifth day of the rental period, including the first day the rent is due.

(3) The notice described in this section must also specify the amount of rent that must be paid and the date and time by which the tenant must pay the rent to cure the nonpayment of rent.

(4) Payment by a tenant who has received a notice under this section is timely if mailed to the landlord within the period of the notice unless:

(a) The notice is served on the tenant:

(A) By personal delivery as provided in ORS 90.155 (1)(a); or

(B) By first class mail and attachment as provided in ORS 90.155 (1)(c);

(b) A written rental agreement and the notice expressly state that payment is to be made at a specified location that is either on the premises or at a place where the tenant has made all previous rent payments in person; and

(c) The place so specified is available to the tenant for payment throughout the period of the notice.

[2005 c.391 §8]



Section 90.396 - Acts or omissions justifying termination 24 hours after notice.

(a) The tenant, someone in the tenant’s control or the tenant’s pet seriously threatens to inflict substantial personal injury, or inflicts any substantial personal injury, upon a person on the premises other than the tenant;

(b) The tenant or someone in the tenant’s control recklessly endangers a person on the premises other than the tenant by creating a serious risk of substantial personal injury;

(c) The tenant, someone in the tenant’s control or the tenant’s pet inflicts any substantial personal injury upon a neighbor living in the immediate vicinity of the premises;

(d) The tenant or someone in the tenant’s control intentionally inflicts any substantial damage to the premises or the tenant’s pet inflicts substantial damage to the premises on more than one occasion;

(e)(A) The tenant intentionally provided substantial false information on the application for the tenancy within the past year;

(B) The false information was with regard to a criminal conviction of the tenant that would have been material to the landlord’s acceptance of the application; and

(C) The landlord terminates the rental agreement within 30 days after discovering the falsity of the information; or

(f) The tenant, someone in the tenant’s control or the tenant’s pet commits any act that is outrageous in the extreme, on the premises or in the immediate vicinity of the premises. For purposes of this paragraph, an act is outrageous in the extreme if the act is not described in paragraphs (a) to (e) of this subsection, but is similar in degree and is one that a reasonable person in that community would consider to be so offensive as to warrant termination of the tenancy within 24 hours, considering the seriousness of the act or the risk to others. An act that is outrageous in the extreme is more extreme or serious than an act that warrants a 30-day termination under ORS 90.392. Acts that are "outrageous in the extreme" include, but are not limited to, the following acts by a person:

(A) Prostitution, commercial sexual solicitation or promoting prostitution, as described in ORS 167.007, 167.008 and 167.012;

(B) Manufacture, delivery or possession of a controlled substance, as described in ORS 475.005, but not including:

(i) The medical use of marijuana in compliance with ORS 475B.400 to 475B.525;

(ii) Possession of, or delivery for no consideration of, less than one avoirdupois ounce of marijuana as described in ORS 475.860 (3) or 475.864 (3); or

(iii) Possession of prescription drugs;

(C) Intimidation, as described in ORS 166.155 and 166.165; or

(D) Burglary as described in ORS 164.215 and 164.225.

(2) If the cause for a termination notice given pursuant to subsection (1) of this section is based upon the acts of the tenant’s pet, the tenant may cure the cause and avoid termination of the tenancy by removing the pet from the premises prior to the end of the notice period. The notice must describe the right of the tenant to cure the cause. If the tenant returns the pet to the premises at any time after having cured the violation, the landlord, after at least 24 hours’ written notice specifying the subsequent presence of the offending pet, may terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168. The tenant does not have a right to cure this subsequent violation.

(3) For purposes of subsection (1) of this section, someone is in the tenant’s control if that person enters or remains on the premises with the tenant’s permission or consent after the tenant reasonably knows or should know of that person’s act or likelihood to commit any act of the type described in subsection (1) of this section.

(4) An act can be proven to be outrageous in the extreme even if the act is one that does not violate a criminal statute. Notwithstanding the references to criminal statutes in subsection (1)(f) of this section, the landlord’s burden of proof in an action for possession under subsection (1) of this section is the civil standard of proof by a preponderance of the evidence.

(5) If a good faith effort by a landlord to terminate the tenancy under subsection (1)(f) of this section and to recover possession of the rental unit under ORS 105.105 to 105.168 fails by decision of the court, the landlord may not be found in violation of any state statute or local ordinance requiring the landlord to remove that tenant upon threat of fine, abatement or forfeiture as long as the landlord continues to make a good faith effort to terminate the tenancy.

[2005 c.391 §9; 2007 c.71 §23; 2011 c.151 §5; 2015 c.98 §3]



Section 90.398 - Termination of rental agreement for drug or alcohol violations.

(2) If the tenant cures the violation within the 24-hour period, the rental agreement does not terminate. If the tenant does not cure the violation within the 24-hour period, the rental agreement terminates as provided in the notice.

(3) If substantially the same act that constituted a prior drug or alcohol violation of which notice was given reoccurs within six months, the landlord may terminate the rental agreement upon at least 24 hours’ written notice specifying the violation and the date and time of termination of the rental agreement. The tenant does not have a right to cure this subsequent violation.

[2005 c.391 §10]



Section 90.400



Section 90.401 - Remedies available to landlord.

(1) A landlord may pursue any one or more of the remedies set forth in ORS 90.392, 90.394, 90.396, 90.398, 90.403 and 90.405, simultaneously or sequentially.

(2) In addition to the remedies provided in ORS 90.392, 90.394, 90.396 and 90.398, a landlord may recover damages and obtain injunctive relief for any noncompliance by the tenant with the rental agreement or ORS 90.325 or 90.740.

[2005 c.391 §11]



Section 90.402



Section 90.403 - Taking possession of premises from unauthorized possessor.

(a) The tenant has vacated the premises;

(b) The rental agreement with the tenant prohibited subleasing or allowing another person to occupy the premises without the written permission of the landlord; and

(c) The landlord has not knowingly accepted rent from the person in possession of the premises.

(2) Service of notice under this section does not create a right of tenancy for the person in possession of the premises.

[2005 c.391 §12]



Section 90.405 - Effect of tenant keeping unpermitted pet.

(2) For purposes of this section, "a pet capable of causing damage to persons or property" means an animal that, because of the nature, size or behavioral characteristics of that particular animal or of that breed or type of animal generally, a reasonable person might consider to be capable of causing personal injury or property damage, including but not limited to, water damage from medium or larger sized fish tanks or other personal injury or property damage arising from the environment in which the animal is kept.

(3) If substantially the same act that constituted a prior noncompliance of which notice was given under subsection (1) of this section recurs within six months, the landlord may terminate the rental agreement upon at least 10 days’ written notice specifying the breach and the date of termination of the rental agreement.

(4) This section shall not apply to any tenancy governed by ORS 90.505 to 90.850.

[Formerly 91.822; 1995 c.559 §28; 1999 c.603 §25]



Section 90.410 - Effect of tenant failure to give notice of absence; absence; abandonment.

(2) During any absence of the tenant in excess of seven days, the landlord may enter the dwelling unit at times reasonably necessary.

(3) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it for a fair rental. If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, the rental agreement terminates as of the date of the new tenancy. If the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental or if the landlord accepts the abandonment as a surrender, the rental agreement is deemed to be terminated by the landlord as of the date the landlord knows or should know of the abandonment. If the tenancy is from month to month or week to week, the term of the rental agreement for this purpose is deemed to be a month or a week, as the case may be.

[Formerly 91.825; 1993 c.369 §13; 1995 c.559 §29; 1999 c.603 §26]



Section 90.412 - Waiver of termination of tenancy.

(a) Under the United States Housing Act of 1937 (42 U.S.C. 1437f).

(b) By any other local, state or federal housing assistance program.

(2) Except as otherwise provided in this section, a landlord waives the right to terminate a rental agreement for a particular violation of the rental agreement or of law if the landlord:

(a) During three or more separate rental periods, accepts rent with knowledge of the violation by the tenant; or

(b) Accepts performance by a tenant that varies from the terms of the rental agreement.

(3) A landlord has not accepted rent for purposes of subsection (2) of this section if:

(a) Within 10 days after receipt of the rent payment, the landlord refunds the rent; or

(b) The rent payment is made in the form of a check that is dishonored.

(4) A landlord does not waive the right to terminate a rental agreement for a violation under any of the following circumstances:

(a) The landlord and tenant agree otherwise after the violation has occurred.

(b) The violation concerns the tenant’s conduct and, following the violation but prior to acceptance of rent for three rental periods or performance as described in subsection (2) of this section, the landlord gives a written warning notice to the tenant regarding the violation that:

(A) Describes specifically the conduct that constitutes the violation, either as a separate and distinct violation, a series or group of violations or a continuous or ongoing violation;

(B) States that the tenant is required to discontinue the conduct or correct the violation; and

(C) States that a reoccurrence of the conduct that constitutes a violation may result in a termination of the tenancy pursuant to ORS 90.392, 90.398, 90.405 or 90.630.

(c) The violation concerns the tenant’s failure to pay money owed to the landlord for damage to the premises, damage to any other structure located upon the grounds, utility charges, fees or deposits and, following the violation but prior to the acceptance of rent for three rental periods or performance as described in subsection (2) of this section, the landlord gives a written warning notice to the tenant regarding the violation that:

(A) Describes specifically the basis of the claim and the amount of money owed that constitutes the violation;

(B) States that the tenant is required to correct the violation by paying the money owed; and

(C) States that continued nonpayment of the money owed that constitutes a violation may result in a termination of the tenancy pursuant to ORS 90.392.

(d) The tenancy consists of rented space for a manufactured dwelling or floating home as described in ORS 90.505, and the violation concerns:

(A) Disrepair or deterioration of the manufactured dwelling or floating home pursuant to ORS 90.632; or

(B) A failure to maintain the rented space, as provided by ORS 90.740 (2), (4)(b) and (4)(h) and (i).

(e) The termination is under ORS 90.396.

(f) The landlord accepts:

(A) A last month’s rent deposit collected at the beginning of the tenancy, regardless of whether the deposit covers a period beyond a termination date;

(B) Rent distributed pursuant to a court order releasing money paid into court as provided by ORS 90.370 (1); or

(C) Rent paid for a rent obligation not yet due and paid more than one rental period in advance.

(5)(a) For a continuous or ongoing violation, the landlord’s written warning notice under subsection (4)(b) of this section remains effective for 12 months and may be renewed with a new warning notice before the end of the 12 months.

(b) For a violation concerning the tenant’s failure to pay money owed to the landlord, the landlord’s written warning notice under subsection (4)(c) of this section remains effective for 12 months from the date of the tenant’s failure to pay the money owed.

(6) A landlord that must refund rent under this section shall make the refund to the tenant or other payer by personal delivery or first class mail. The refund may be in the form of the tenant’s or other payer’s check or in any other form of check or money.

[2007 c.906 §27; 2013 c.443 §7; 2015 c.388 §4]



Section 90.414 - Acts not constituting waiver of termination of tenancy; delivery of rent refund.

(a) Except when the notice is a nonpayment of rent termination notice under ORS 90.394, the acceptance of rent if:

(A) The rent is prorated to the termination date specified in the notice; or

(B) The landlord refunds at least the unused balance of the rent prorated for the period beyond the termination date within 10 days after receiving the rent payment.

(b) Except if the termination is for cause under ORS 90.392, 90.398, 90.405, 90.630 or 90.632, the acceptance of rent for a rental period that extends beyond the termination date in the notice, if the landlord refunds at least the unused balance of the rent for the period beyond the termination date within 10 days after the end of the remedy or correction period described in the applicable notice.

(c) If the termination is for cause under ORS 90.392, 90.398, 90.405, 90.630 or 90.632 and proceedings have commenced under ORS 105.105 to 105.168 to recover possession of the premises based on the termination:

(A) The acceptance of rent for a period beyond the expiration of the notice of termination during which the tenant remains in possession if:

(i) The landlord notifies the tenant in writing in, or after the service of, the notice of termination for cause that the acceptance of rent while an action for possession is pending will not waive the right to terminate under the notice; and

(ii) The rent does not cover a period that extends beyond the date the rent payment is accepted.

(B) Service of a nonpayment of rent termination notice under ORS 90.394.

(2) The following do not waive the right of the landlord to terminate on a notice of termination given by the landlord or the tenant and do not reinstate a tenancy:

(a) The acceptance of a last month’s rent deposit collected at the beginning of the tenancy, whether or not the deposit covers a period beyond a termination date.

(b) The acceptance of rent distributed under a court order releasing money that was paid into the court as provided under ORS 90.370 (1).

(c) The acceptance of rent paid for a rent obligation not yet due and paid more than one rental period in advance.

(3) When a landlord must refund rent under this section, the refund shall be made to the tenant or other payer by personal delivery or first class mail and may be in the form of the tenant’s or other payer’s check or in any other form of check or money.

[2007 c.906 §28]



Section 90.415



Section 90.417 - Duty to pay rent; effect of acceptance of partial rent.

(2) A landlord may accept a partial payment of rent. The acceptance of a partial payment of rent in a manner consistent with subsection (4) of this section does not constitute a waiver under ORS 90.412 (2)(b) of the landlord’s right to terminate the tenancy under ORS 90.394 for nonpayment of the balance of the rent owed.

(3) A landlord and tenant may by written agreement provide that monthly rent shall be paid in regular installments of less than a month pursuant to a schedule specified in the agreement. Installment rent payments described in this subsection are not partial payment of rent for purposes of this section.

(4) The acceptance of a partial payment of rent waives the right of the landlord to terminate the tenant’s rental agreement under ORS 90.394 for nonpayment of rent unless:

(a)(A) The landlord accepted the partial payment of rent before the landlord gave a nonpayment of rent termination notice under ORS 90.394 based on the tenant’s agreement to pay the balance by a time certain and the tenant does not pay the balance of the rent as agreed;

(B) The landlord’s notice of termination is served no earlier than it would have been permitted under ORS 90.394 had no rent been accepted; and

(C) The notice permits the tenant to avoid termination of the tenancy for nonpayment of rent by paying the balance within 72 hours or 144 hours, as the case may be, or by any date to which the parties agreed, whichever is later; or

(b) The landlord accepted a partial payment of rent after giving a nonpayment of rent termination notice under ORS 90.394 and entered into a written agreement with the tenant that the acceptance does not constitute waiver. The agreement may provide that the landlord may terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168 without serving a new notice under ORS 90.394 if the tenant fails to pay the balance of the rent by a time certain.

(5) Application of a tenant’s security deposit or prepaid rent to an obligation owed to a landlord in foreclosure under ORS 90.367 does not constitute a partial payment of rent.

(6) Notwithstanding any acceptance of a partial payment of rent under subsection (4) of this section, the tenant continues to owe the landlord the unpaid balance of the rent.

[2007 c.906 §29; 2011 c.42 §8a]



Section 90.420 - Enforceability of landlord liens; distraint for rent abolished.

(2) Distraint for rent is abolished.

[Formerly 91.835]



Section 90.425 - Disposition of personal property abandoned by tenant; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property.

(a) "Current market value" means the amount in cash, as determined by the county assessor, that could reasonably be expected to be paid for a manufactured dwelling or floating home by an informed buyer to an informed seller, each acting without compulsion in an arm’s-length transaction occurring on the assessment date for the tax year or on the date of a subsequent reappraisal by the county assessor.

(b) "Dispose of the personal property" means that, if reasonably appropriate, the landlord may throw away the property or may give it without consideration to a nonprofit organization or to a person unrelated to the landlord. The landlord may not retain the property for personal use or benefit.

(c) "Goods" includes those goods left inside a recreational vehicle, manufactured dwelling or floating home or left upon the rental space outside a recreational vehicle, manufactured dwelling or floating home, whether the recreational vehicle, dwelling or home is located inside or outside of a facility.

(d) "Lienholder" means any lienholder of an abandoned recreational vehicle, manufactured dwelling or floating home, if the lien is of record or the lienholder is actually known to the landlord.

(e) "Of record" means:

(A) For a recreational vehicle that is not a manufactured structure as defined in ORS 446.561, that a security interest has been properly recorded with the Department of Transportation pursuant to ORS 802.200 (1)(a)(A) and 803.097.

(B) For a manufactured dwelling or recreational vehicle that is a manufactured structure as defined in ORS 446.561, that a security interest has been properly recorded for the manufactured dwelling or recreational vehicle in the records of the Department of Consumer and Business Services pursuant to ORS 446.611 or on a certificate of title issued by the Department of Transportation prior to May 1, 2005.

(C) For a floating home, that a security interest has been properly recorded with the State Marine Board pursuant to ORS 830.740 to 830.755 for a home registered and titled with the board pursuant to ORS 830.715.

(f) "Owner" means any owner of an abandoned recreational vehicle, manufactured dwelling or floating home, if different from the tenant and either of record or actually known to the landlord.

(g) "Personal property" means goods, vehicles and recreational vehicles and includes manufactured dwellings and floating homes not located in a facility. "Personal property" does not include manufactured dwellings and floating homes located in a facility and therefore subject to being stored, sold or disposed of as provided under ORS 90.675.

(2) A landlord is responsible for abandoned personal property and shall store, sell or dispose of abandoned personal property as provided by this section. This section governs the rights and obligations of landlords, tenants and any lienholders or owners in any personal property abandoned or left upon the premises by the tenant or any lienholder or owner in the following circumstances:

(a) The tenancy has ended by termination or expiration of a rental agreement or by relinquishment or abandonment of the premises and the landlord reasonably believes under all the circumstances that the tenant has left the personal property upon the premises with no intention of asserting any further claim to the premises or to the personal property;

(b) The tenant has been absent from the premises continuously for seven days after termination of a tenancy by a court order that has not been executed; or

(c) The landlord receives possession of the premises from the sheriff following restitution pursuant to ORS 105.161.

(3) Prior to storing, selling or disposing of the tenant’s personal property under this section, the landlord must give a written notice to the tenant that must be:

(a) Personally delivered to the tenant; or

(b) Sent by first class mail addressed and mailed to the tenant at:

(A) The premises;

(B) Any post-office box held by the tenant and actually known to the landlord; and

(C) The most recent forwarding address if provided by the tenant or actually known to the landlord.

(4)(a) In addition to the notice required by subsection (3) of this section, in the case of an abandoned recreational vehicle, manufactured dwelling or floating home, a landlord shall also give a copy of the notice described in subsection (3) of this section to:

(A) Any lienholder of the recreational vehicle, manufactured dwelling or floating home;

(B) Any owner of the recreational vehicle, manufactured dwelling or floating home;

(C) The tax collector of the county where the manufactured dwelling or floating home is located; and

(D) The assessor of the county where the manufactured dwelling or floating home is located.

(b) The landlord shall give the notice copy required by this subsection by personal delivery or first class mail, except that for any lienholder, mail service must be both by first class mail and by certified mail with return receipt requested.

(c) A notice to lienholders under paragraph (a)(A) of this subsection must be sent to each lienholder at each address:

(A) Actually known to the landlord;

(B) Of record; and

(C) Provided to the landlord by the lienholder in a written notice that identifies the personal property subject to the lien and that was sent to the landlord by certified mail with return receipt requested within the preceding five years. The notice must identify the personal property by describing the physical address of the property.

(5) The notice required under subsection (3) of this section must state that:

(a) The personal property left upon the premises is considered abandoned;

(b) The tenant or any lienholder or owner must contact the landlord by a specified date, as provided in subsection (6) of this section, to arrange for the removal of the abandoned personal property;

(c) The personal property is stored at a place of safekeeping, except that if the property includes a manufactured dwelling or floating home, the dwelling or home must be stored on the rented space;

(d) The tenant or any lienholder or owner, except as provided by subsection (18) of this section, may arrange for removal of the personal property by contacting the landlord at a described telephone number or address on or before the specified date;

(e) The landlord shall make the personal property available for removal by the tenant or any lienholder or owner, except as provided by subsection (18) of this section, by appointment at reasonable times;

(f) If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, the landlord may require payment of removal and storage charges, as provided by subsection (7)(d) of this section, prior to releasing the personal property to the tenant or any lienholder or owner;

(g) If the personal property is considered to be abandoned pursuant to subsection (2)(c) of this section, the landlord may not require payment of storage charges prior to releasing the personal property;

(h) If the tenant or any lienholder or owner fails to contact the landlord by the specified date, or after that contact, fails to remove the personal property within 30 days for recreational vehicles, manufactured dwellings and floating homes or 15 days for all other personal property, the landlord may sell or dispose of the personal property. If the landlord reasonably believes that the personal property will be eligible for disposal pursuant to subsection (10)(b) of this section and the landlord intends to dispose of the property if the property is not claimed, the notice shall state that belief and intent; and

(i) If the personal property includes a recreational vehicle, manufactured dwelling or floating home and if applicable, there is a lienholder or owner that has a right to claim the recreational vehicle, dwelling or home, except as provided by subsection (18) of this section.

(6) For purposes of subsection (5) of this section, the specified date by which a tenant, lienholder or owner must contact a landlord to arrange for the disposition of abandoned personal property is:

(a) For abandoned recreational vehicles, manufactured dwellings or floating homes, not less than 45 days after personal delivery or mailing of the notice; or

(b) For all other abandoned personal property, not less than five days after personal delivery or eight days after mailing of the notice.

(7) After notifying the tenant as required by subsection (3) of this section, the landlord:

(a) Shall store any abandoned manufactured dwelling or floating home on the rented space and shall exercise reasonable care for the dwelling or home;

(b) Shall store all other abandoned personal property of the tenant, including goods left inside a recreational vehicle, manufactured dwelling or floating home or left upon the rented space outside a recreational vehicle, dwelling or home, in a place of safekeeping and shall exercise reasonable care for the personal property, except that the landlord may:

(A) Promptly dispose of rotting food; and

(B) Allow an animal control agency to remove any abandoned pets or livestock. If an animal control agency will not remove the abandoned pets or livestock, the landlord shall exercise reasonable care for the animals given all the circumstances, including the type and condition of the animals, and may give the animals to an agency that is willing and able to care for the animals, such as a humane society or similar organization;

(c) Except for manufactured dwellings and floating homes, may store the abandoned personal property at the dwelling unit, move and store it elsewhere on the premises or move and store it at a commercial storage company or other place of safekeeping; and

(d) Is entitled to reasonable or actual storage charges and costs incidental to storage or disposal, including any cost of removal to a place of storage. In the case of an abandoned manufactured dwelling or floating home, the storage charge may be no greater than the monthly space rent last payable by the tenant.

(8) If a tenant, lienholder or owner, upon the receipt of the notice provided by subsection (3) or (4) of this section or otherwise, responds by actual notice to the landlord on or before the specified date in the landlord’s notice that the tenant, lienholder or owner intends to remove the personal property from the premises or from the place of safekeeping, the landlord must make that personal property available for removal by the tenant, lienholder or owner by appointment at reasonable times during the 15 days or, in the case of a recreational vehicle, manufactured dwelling or floating home, 30 days following the date of the response, subject to subsection (18) of this section. If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, but not pursuant to subsection (2)(c) of this section, the landlord may require payment of removal and storage charges, as provided in subsection (7)(d) of this section, prior to allowing the tenant, lienholder or owner to remove the personal property. Acceptance by a landlord of such payment does not operate to create or reinstate a tenancy or create a waiver pursuant to ORS 90.412 or 90.417.

(9) Except as provided in subsections (18) to (20) of this section, if the tenant, lienholder or owner of a recreational vehicle, manufactured dwelling or floating home does not respond within the time provided by the landlord’s notice, or the tenant, lienholder or owner does not remove the personal property within the time required by subsection (8) of this section or by any date agreed to with the landlord, whichever is later, the tenant’s, lienholder’s or owner’s personal property is conclusively presumed to be abandoned. The tenant and any lienholder or owner that have been given notice pursuant to subsection (3) or (4) of this section shall, except with regard to the distribution of sale proceeds pursuant to subsection (13) of this section, have no further right, title or interest to the personal property and may not claim or sell the property.

(10) If the personal property is presumed to be abandoned under subsection (9) of this section, the landlord then may:

(a) Sell the personal property at a public or private sale, provided that prior to the sale of a recreational vehicle, manufactured dwelling or floating home:

(A) The landlord may seek to transfer ownership of record of the personal property by complying with the requirements of the appropriate state agency; and

(B) The landlord shall:

(i) Place a notice in a newspaper of general circulation in the county in which the recreational vehicle, manufactured dwelling or floating home is located. The notice shall state:

(I) That the recreational vehicle, manufactured dwelling or floating home is abandoned;

(II) The tenant’s and owner’s name, if of record or actually known to the landlord;

(III) The address and any space number where the recreational vehicle, manufactured dwelling or floating home is located, and any plate, registration or other identification number for a recreational vehicle or floating home noted on the certificate of title, if actually known to the landlord;

(IV) Whether the sale is by private bidding or public auction;

(V) Whether the landlord is accepting sealed bids and, if so, the last date on which bids will be accepted; and

(VI) The name and telephone number of the person to contact to inspect the recreational vehicle, manufactured dwelling or floating home;

(ii) At a reasonable time prior to the sale, give a copy of the notice required by sub-subparagraph (i) of this subparagraph to the tenant and to any lienholder and owner, by personal delivery or first class mail, except that for any lienholder, mail service must be by first class mail with certificate of mailing;

(iii) Obtain an affidavit of publication from the newspaper to show that the notice required under sub-subparagraph (i) of this subparagraph ran in the newspaper at least one day in each of two consecutive weeks prior to the date scheduled for the sale or the last date bids will be accepted; and

(iv) Obtain written proof from the county that all property taxes and assessments on the manufactured dwelling or floating home have been paid or, if not paid, that the county has authorized the sale, with the sale proceeds to be distributed pursuant to subsection (13) of this section;

(b) Destroy or otherwise dispose of the personal property if the landlord determines that:

(A) For a manufactured dwelling or floating home, the current market value of the property is $8,000 or less as determined by the county assessor; or

(B) For all other personal property, the reasonable current fair market value is $1,000 or less or so low that the cost of storage and conducting a public sale probably exceeds the amount that would be realized from the sale; or

(c) Consistent with paragraphs (a) and (b) of this subsection, sell certain items and destroy or otherwise dispose of the remaining personal property.

(11)(a) A public or private sale authorized by this section must:

(A) For a recreational vehicle, manufactured dwelling or floating home, be conducted consistent with the terms listed in subsection (10)(a)(B)(i) of this section. Every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable; or

(B) For all other personal property, be conducted under the provisions of ORS 79.0610.

(b) If there is no buyer at a sale of a manufactured dwelling or floating home, the personal property is considered to be worth $8,000 or less, regardless of current market value, and the landlord shall destroy or otherwise dispose of the personal property.

(12) Notwithstanding ORS 446.155 (1) and (2), unless a landlord intentionally misrepresents the condition of a manufactured dwelling or floating home, the landlord is not liable for the condition of the dwelling or home to:

(a) A buyer of the dwelling or home at a sale pursuant to subsection (10)(a) of this section, with or without consideration; or

(b) A person or nonprofit organization to whom the landlord gives the dwelling or home pursuant to subsection (1)(b), (10)(b) or (11)(b) of this section.

(13)(a) The landlord may deduct from the proceeds of the sale:

(A) The reasonable or actual cost of notice, storage and sale; and

(B) Unpaid rent.

(b) If the sale was of a manufactured dwelling or floating home, after deducting the amounts listed in paragraph (a) of this subsection, the landlord shall remit the remaining proceeds, if any, to the county tax collector to the extent of any unpaid property taxes and assessments owed on the dwelling or home.

(c) If the sale was of a recreational vehicle, manufactured dwelling or floating home, after deducting the amounts listed in paragraphs (a) and (b) of this subsection, if applicable, the landlord shall remit the remaining proceeds, if any, to any lienholder to the extent of any unpaid balance owed on the lien on the recreational vehicle, dwelling or home.

(d) After deducting the amounts listed in paragraphs (a), (b) and (c) of this subsection, if applicable, the landlord shall remit to the tenant or owner the remaining proceeds, if any, together with an itemized accounting.

(e) If the tenant or owner cannot after due diligence be found, the landlord shall deposit the remaining proceeds with the county treasurer of the county in which the sale occurred. If not claimed within three years, the deposited proceeds revert to the general fund of the county and are available for general purposes.

(14) The county tax collector shall cancel all unpaid property taxes and assessments owed on a manufactured dwelling or floating home, as provided under ORS 311.790, only under one of the following circumstances:

(a) The landlord disposes of the manufactured dwelling or floating home after a determination described in subsection (10)(b) of this section.

(b) There is no buyer of the manufactured dwelling or floating home at a sale described under subsection (11) of this section.

(c)(A) There is a buyer of the manufactured dwelling or floating home at a sale described under subsection (11) of this section;

(B) The current market value of the manufactured dwelling or floating home is $8,000 or less; and

(C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the dwelling or home after distribution of the proceeds pursuant to subsection (13) of this section.

(d)(A) The landlord buys the manufactured dwelling or floating home at a sale described under subsection (11) of this section;

(B) The current market value of the manufactured dwelling or floating home is more than $8,000;

(C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the manufactured dwelling or floating home after distribution of the proceeds pursuant to subsection (13) of this section; and

(D) The landlord disposes of the manufactured dwelling or floating home.

(15) The landlord is not responsible for any loss to the tenant, lienholder or owner resulting from storage of personal property in compliance with this section unless the loss was caused by the landlord’s deliberate or negligent act. In the event of a deliberate and malicious violation, the landlord is liable for twice the actual damages sustained by the tenant, lienholder or owner.

(16) Complete compliance in good faith with this section shall constitute a complete defense in any action brought by a tenant, lienholder or owner against a landlord for loss or damage to such personal property disposed of pursuant to this section.

(17) If a landlord does not comply with this section:

(a) The tenant is relieved of any liability for damage to the premises caused by conduct that was not deliberate, intentional or grossly negligent and for unpaid rent and may recover from the landlord up to twice the actual damages sustained by the tenant;

(b) A lienholder or owner aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the lienholder or owner. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph; and

(c) A county tax collector aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the tax collector, if the noncompliance is part of an effort by the landlord to defraud the tax collector. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph.

(18) In the case of an abandoned recreational vehicle, manufactured dwelling or floating home, the provisions of this section regarding the rights and responsibilities of a tenant to the abandoned vehicle, dwelling or home also apply to any lienholder except that the lienholder may not sell or remove the vehicle, dwelling or home unless:

(a) The lienholder has foreclosed its lien on the recreational vehicle, manufactured dwelling or floating home;

(b) The tenant or a personal representative or designated person described in subsection (20) of this section has waived all rights under this section pursuant to subsection (26) of this section; or

(c) The notice and response periods provided by subsections (6) and (8) of this section have expired.

(19)(a) In the case of an abandoned manufactured dwelling or floating home but not including a dwelling or home abandoned following a termination pursuant to ORS 90.429 and except as provided by subsection (20)(d) and (e) of this section, if a lienholder makes a timely response to a notice of abandoned personal property pursuant to subsections (6) and (8) of this section and so requests, a landlord shall enter into a written storage agreement with the lienholder providing that the dwelling or home may not be sold or disposed of by the landlord for up to 12 months. A storage agreement entitles the lienholder to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property.

(b) The lienholder’s right to a storage agreement arises upon the failure of the tenant, owner or, in the case of a deceased tenant, the personal representative, designated person, heir or devisee to remove or sell the dwelling or home within the allotted time.

(c) To exercise the right to a storage agreement under this subsection, in addition to contacting the landlord with a timely response as described in paragraph (a) of this subsection, the lienholder must enter into the proposed storage agreement within 60 days after the landlord gives a copy of the agreement to the lienholder. The landlord shall give a copy of the proposed storage agreement to the lienholder in the same manner as provided by subsection (4)(b) of this section. The landlord may include a copy of the proposed storage agreement with the notice of abandoned property required by subsection (4) of this section. A lienholder enters into a storage agreement by signing a copy of the agreement provided by the landlord and personally delivering or mailing the signed copy to the landlord within the 60-day period.

(d) The storage agreement may require, in addition to other provisions agreed to by the landlord and the lienholder, that:

(A) The lienholder make timely periodic payment of all storage charges, as described in subsection (7)(d) of this section, accruing from the commencement of the 45-day period described in subsection (6) of this section. A storage charge may include a utility or service charge, as described in ORS 90.532, if limited to charges for electricity, water, sewer service and natural gas and if incidental to the storage of personal property. A storage charge may not be due more frequently than monthly;

(B) The lienholder pay a late charge or fee for failure to pay a storage charge by the date required in the agreement, if the amount of the late charge is no greater than for late charges described in the rental agreement between the landlord and the tenant; and

(C) The lienholder maintain the personal property and the space on which the personal property is stored in a manner consistent with the rights and obligations described in the rental agreement between the landlord and the tenant.

(e) During the term of an agreement described under this subsection, the lienholder has the right to remove or sell the property, subject to the provisions of the lien. Selling the property includes a sale to a purchaser who wishes to leave the dwelling or home on the rented space and become a tenant, subject to any conditions previously agreed to by the landlord and tenant regarding the landlord’s approval of a purchaser or, if there was no such agreement, any reasonable conditions by the landlord regarding approval of any purchaser who wishes to leave the dwelling or home on the rented space and become a tenant. The landlord also may condition approval for occupancy of any purchaser of the property upon payment of all unpaid storage charges and maintenance costs.

(f)(A) If the lienholder violates the storage agreement, the landlord may terminate the agreement by giving at least 90 days’ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for the termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the dwelling or home without further notice to the lienholder.

(B) After a landlord gives a termination notice pursuant to subparagraph (A) of this paragraph for failure of the lienholder to pay a storage charge and the lienholder corrects the violation, if the lienholder again violates the storage agreement by failing to pay a subsequent storage charge, the landlord may terminate the agreement by giving at least 30 days’ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(C) A lienholder may terminate a storage agreement at any time upon at least 14 days’ written notice to the landlord and may remove the property from the rented space if the lienholder has paid all storage charges and other charges as provided in the agreement.

(g) Upon the failure of a lienholder to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the lienholder has sold or removed the manufactured dwelling or floating home, the landlord may sell or dispose of the property pursuant to this section without further notice to the lienholder.

(20) If the personal property is a manufactured dwelling or floating home and is considered abandoned as a result of the death of a tenant who was the only tenant and who owned the dwelling or home, this section applies, except as follows:

(a) The following persons have the same rights and responsibilities regarding the abandoned dwelling or home as a tenant:

(A) Any personal representative named in a will or appointed by a court to act for the deceased tenant.

(B) Any person designated in writing by the tenant to be contacted by the landlord in the event of the tenant’s death.

(b) The notice required by subsection (3) of this section must be:

(A) Sent by first class mail to the deceased tenant at the premises; and

(B) Personally delivered or sent by first class mail to any personal representative or designated person, if actually known to the landlord.

(c) The notice described in subsection (5) of this section must refer to any personal representative or designated person, instead of the deceased tenant, and must incorporate the provisions of this subsection.

(d) If a personal representative, designated person or other person entitled to possession of the property, such as an heir or devisee, responds by actual notice to a landlord within the 45-day period provided by subsection (6) of this section and so requests, the landlord shall enter into a written storage agreement with the representative or person providing that the dwelling or home may not be sold or disposed of by the landlord for up to 90 days or until conclusion of any probate proceedings, whichever is later. A storage agreement entitles the representative or person to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property. If such an agreement is entered, the landlord may not enter a similar agreement with a lienholder pursuant to subsection (19) of this section until the agreement with the personal representative or designated person ends.

(e) If a personal representative or other person requests that a landlord enter into a storage agreement, subsection (19)(c), (d) and (f)(C) of this section applies, with the representative or person having the rights and responsibilities of a lienholder with regard to the storage agreement.

(f) During the term of an agreement described under paragraph (d) of this subsection, the representative or person has the right to remove or sell the dwelling or home, including a sale to a purchaser or a transfer to an heir or devisee where the purchaser, heir or devisee wishes to leave the dwelling or home on the rented space and become a tenant, subject to any conditions previously agreed to by the landlord and tenant regarding the landlord’s approval for occupancy of a purchaser, heir or devisee or, if there was no such agreement, any reasonable conditions by the landlord regarding approval for occupancy of any purchaser, heir or devisee who wishes to leave the dwelling or home on the rented space and become a tenant. The landlord also may condition approval for occupancy of any purchaser, heir or devisee of the dwelling or home upon payment of all unpaid storage charges and maintenance costs.

(g) If the representative or person violates the storage agreement, the landlord may terminate the agreement by giving at least 30 days’ written notice to the representative or person stating facts sufficient to notify the representative or person of the reason for the termination. Unless the representative or person corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the dwelling or home without further notice to the representative or person.

(h) Upon the failure of a representative or person to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the representative or person has sold or removed the manufactured dwelling or floating home, the landlord may sell or dispose of the property pursuant to this section without further notice to the representative or person.

(21) If the personal property is other than a manufactured dwelling or floating home and is considered abandoned as a result of the death of a tenant who was the only tenant and who owned the personal property, this section applies except as follows:

(a) The following persons have the same rights and responsibilities regarding the abandoned personal property as a tenant:

(A) An heir or devisee.

(B) Any personal representative named in a will or appointed by a court to act for the deceased tenant.

(C) Any person designated in writing by the tenant to be contacted by the landlord in the event of the tenant’s death.

(b) The notice required by subsection (3) of this section must be:

(A) Sent by first class mail to the deceased tenant at the premises;

(B) Personally delivered or sent by first class mail to any heir, devisee, personal representative or designated person, if actually known to the landlord; and

(C) Sent by first class mail to the attention of an estate administrator of the Department of State Lands.

(c) The notice described in subsection (5) of this section must refer to the heir, devisee, personal representative, designated person or estate administrator of the department, instead of the deceased tenant, and must incorporate the provisions of this subsection.

(d) The landlord shall allow a person that is an heir, devisee or personal representative of the tenant, or an estate administrator of the department, to remove the personal property if the person contacts the landlord within the period provided by subsection (6) of this section, complies with the requirements of this section and provides the landlord with reasonable evidence that the person is an heir, devisee or personal representative, or an estate administrator of the department.

(e) If neither an heir, devisee nor personal representative of the tenant, nor an estate administrator of the department, contacts the landlord within the time period provided by subsection (6) of this section, the landlord shall allow removal of the personal property by the designated person of the tenant, if the designated person contacts the landlord within that period and complies with the requirements of this section and provides the landlord with reasonable evidence that the person is the designated person.

(f) A landlord who allows removal of personal property under this subsection is not liable to another person that has a claim or interest in the personal property.

(22) If a governmental agency determines that the condition of a manufactured dwelling, floating home or recreational vehicle abandoned under this section constitutes an extreme health or safety hazard under state or local law and the agency determines that the hazard endangers others in the immediate vicinity and requires quick removal of the property, the landlord may sell or dispose of the property pursuant to this subsection. The landlord shall comply with all provisions of this section, except as follows:

(a) The date provided in subsection (6) of this section by which a tenant, lienholder, owner, personal representative or designated person must contact a landlord to arrange for the disposition of the property must be not less than 15 days after personal delivery or mailing of the notice required by subsection (3) of this section.

(b) The date provided in subsections (8) and (9) of this section by which a tenant, lienholder, owner, personal representative or designated person must remove the property must be not less than seven days after the tenant, lienholder, owner, personal representative or designated person contacts the landlord.

(c) The notice required by subsection (3) of this section must be as provided in subsection (5) of this section, except that:

(A) The dates and deadlines in the notice for contacting the landlord and removing the property must be consistent with this subsection;

(B) The notice must state that a governmental agency has determined that the property constitutes an extreme health or safety hazard and must be removed quickly; and

(C) The landlord shall attach a copy of the agency’s determination to the notice.

(d) If the tenant, a lienholder, owner, personal representative or designated person does not remove the property within the time allowed, the landlord or a buyer at a sale by the landlord under subsection (11) of this section shall promptly remove the property from the facility.

(e) A landlord is not required to enter into a storage agreement with a lienholder, owner, personal representative or designated person pursuant to subsection (19) of this section.

(23)(a) If an official or agency referred to in ORS 453.876 notifies the landlord that the official or agency has determined that all or part of the premises is unfit for use as a result of the presence of an illegal drug manufacturing site involving methamphetamine, and the landlord complies with this subsection, the landlord is not required to comply with subsections (1) to (22) and (24) to (27) of this section with regard to personal property left on the portion of the premises that the official or agency has determined to be unfit for use.

(b) Upon receiving notice from an official or agency determining the premises to be unfit for use, the landlord shall promptly give written notice to the tenant as provided in subsection (3) of this section. The landlord shall also attach a copy of the notice in a secure manner to the main entrance of the dwelling unit. The notice to the tenant shall include a copy of the official’s or agency’s notice and state:

(A) That the premises, or a portion of the premises, has been determined by an official or agency to be unfit for use due to contamination from the manufacture of methamphetamine and that as a result subsections (1) to (22) and (24) to (27) of this section do not apply to personal property left on any portion of the premises determined to be unfit for use;

(B) That the landlord has hired, or will hire, a contractor to assess the level of contamination of the site and to decontaminate the site;

(C) That upon hiring the contractor, the landlord will provide to the tenant the name, address and telephone number of the contractor; and

(D) That the tenant may contact the contractor to determine whether any of the tenant’s personal property may be removed from the premises or may be decontaminated at the tenant’s expense and then removed.

(c) To the extent consistent with rules of the Department of Human Services, the contractor may release personal property to the tenant.

(d) If the contractor and the department determine that the premises or the tenant’s personal property is not unfit for use, upon notification by the department of the determination, the landlord shall comply with subsections (1) to (22) and (24) to (27) of this section for any personal property left on the premises.

(e) Except as provided in paragraph (d) of this subsection, the landlord is not responsible for storing or returning any personal property left on the portion of the premises that is unfit for use.

(24) In the case of an abandoned recreational vehicle, manufactured dwelling or floating home that is owned by someone other than the tenant, the provisions of this section regarding the rights and responsibilities of a tenant to the abandoned vehicle, dwelling or home also apply to that owner, with regard only to the vehicle, dwelling or home, and not to any goods left inside or outside the vehicle, dwelling or home.

(25) In the case of an abandoned motor vehicle, the procedure authorized by ORS 98.830 and 98.835 for removal of abandoned motor vehicles from private property may be used by a landlord as an alternative to the procedures required in this section.

(26)(a) A landlord may sell or dispose of a tenant’s abandoned personal property without complying with subsections (1) to (25) and (27) of this section if, after termination of the tenancy or no more than seven days prior to the termination of the tenancy, the following parties so agree in a writing entered into in good faith:

(A) The landlord;

(B) The tenant, or for an abandonment as the result of the death of a tenant who was the only tenant, the personal representative, designated person or other person entitled to possession of the personal property, such as an heir or devisee, as described in subsection (20) or (21) of this section; and

(C) In the case of a manufactured dwelling, floating home or recreational vehicle, any owner and any lienholder.

(b) A landlord may not, as part of a rental agreement, require a tenant, a personal representative, a designated person or any lienholder or owner to waive any right provided by this section.

(27) Until personal property is conclusively presumed to be abandoned under subsection (9) of this section, a landlord does not have a lien pursuant to ORS 87.152 for storing the personal property.

[Formerly 91.840; 1993 c.18 §15; 1993 c.369 §14; 1995 c.559 §31; 1997 c.577 §25; 1999 c.603 §28; 2001 c.44 §1; 2001 c.445 §165; 2001 c.596 §35; 2003 c.378 §14; 2003 c.655 §57; 2003 c.658 §5; 2005 c.5 §1; 2005 c.391 §34; 2005 c.619 §§17,18; 2007 c.906 §31; 2009 c.431 §8; 2011 c.42 §8b; 2013 c.294 §12]



Section 90.426



Section 90.427 - Termination of periodic tenancies; landlord remedies for tenant holdover.

(2) If a tenancy is a week-to-week tenancy, the landlord or the tenant may terminate the tenancy by a written notice given to the other at least 10 days before the termination date specified in the notice.

(3) If a tenancy is a month-to-month tenancy:

(a) At any time during the tenancy, the tenant may terminate the tenancy by giving the landlord notice in writing not less than 30 days prior to the date designated in the notice for the termination of the tenancy.

(b) At any time during the first year of occupancy, the landlord may terminate the tenancy by giving the tenant notice in writing not less than 30 days prior to the date designated in the notice for the termination of the tenancy.

(c) At any time after the first year of occupancy, the landlord may terminate the tenancy by giving the tenant notice in writing not less than 60 days prior to the date designated in the notice for the termination of the tenancy.

(4) If the tenancy is for a fixed term of at least one year and by its terms becomes a month-to-month tenancy after the fixed term:

(a) At any time during the fixed term, notwithstanding subsection (3) of this section, the landlord or the tenant may terminate the tenancy without cause by giving the other notice in writing not less than 30 days prior to the specified ending date for the fixed term or not less than 30 days prior to the date designated in the notice for the termination of the tenancy, whichever is later.

(b) After the specified ending date for the fixed term, at any time during the month-to-month tenancy, the landlord may terminate the tenancy without cause only by giving the tenant notice in writing not less than 60 days prior to the date designated in the notice for the termination of the tenancy.

(5) Notwithstanding subsections (3)(c) and (4)(b) of this section, the landlord may terminate a month-to-month tenancy at any time by giving the tenant notice in writing not less than 30 days prior to the date designated in the notice for the termination of the tenancy if:

(a) The dwelling unit is purchased separately from any other dwelling unit;

(b) The landlord has accepted an offer to purchase the dwelling unit from a person who intends in good faith to occupy the dwelling unit as the person’s primary residence; and

(c) The landlord has provided the notice, and written evidence of the offer to purchase the dwelling unit, to the tenant not more than 120 days after accepting the offer to purchase.

(6) The tenancy shall terminate on the date designated and without regard to the expiration of the period for which, by the terms of the tenancy, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(7) If the tenant remains in possession without the landlord’s consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession. In addition, the landlord may recover from the tenant any actual damages resulting from the tenant holding over, including the value of any rent accruing from the expiration or termination of the rental agreement until the landlord knows or should know that the tenant has relinquished possession to the landlord. If the landlord consents to the tenant’s continued occupancy, ORS 90.220 (7) applies.

(8)(a) A notice given to terminate a tenancy under subsection (2) or (3) of this section need not state a reason for the termination.

(b) Notwithstanding paragraph (a) of this subsection, a landlord or tenant may include in a notice of termination given under subsection (2) or (3) of this section an explanation of the reason for the termination without having to prove the reason. An explanation does not give the person receiving the notice of termination a right to cure the reason if the notice states that:

(A) The notice is given without stated cause;

(B) The recipient of the notice does not have a right to cure the reason for the termination; and

(C) The person giving the notice need not prove the reason for the termination in a court action.

(9) Subsections (2) to (5) of this section do not apply to a month-to-month tenancy subject to ORS 90.429 or other tenancy created by a rental agreement subject to ORS 90.505 to 90.850.

[Formerly 90.900; 1999 c.603 §29; 1999 c.676 §17; 2003 c.378 §15; 2009 c.127 §4; 2009 c.431 §1; 2011 c.42 §14]



Section 90.429 - Termination of tenancy for certain rented spaces not covered by ORS 90.505 to 90.850.

(2)(a) A notice given to terminate a tenancy under subsection (1) of this section need not state a reason for the termination.

(b) Notwithstanding paragraph (a) of this subsection, a landlord may include in a notice of termination given under subsection (1) of this section an explanation of the reason for the termination without having to prove the reason. An explanation does not give the tenant a right to cure the reason if the notice states that:

(A) The notice is given without stated cause;

(B) The tenant does not have a right to cure the reason for the termination; and

(C) The landlord need not prove the reason for the termination in a court action.

[Formerly 90.905; 1999 c.676 §18; 2005 c.391 §22; 2009 c.431 §2]



Section 90.430 - Claims for possession, rent, damages after termination of rental agreement.

[Formerly 91.845]



Section 90.435 - Limitation on recovery of possession of premises.

[Formerly 91.850; 1999 c.603 §30; 2003 c.378 §16]



Section 90.440 - Termination of tenancy in group recovery home; recovery of possession; damages.

(a) "Group recovery home" means a place that provides occupants with shared living facilities and that meets the description of a group home under 42 U.S.C. 300x-25.

(b) "Illegal drugs" includes controlled substances or prescription drugs:

(A) For which the tenant does not have a valid prescription; or

(B) That are used by the tenant in a manner contrary to the prescribed regimen.

(c) "Peace officer" means:

(A) A sheriff, constable, marshal or deputy;

(B) A member of a state or city police force;

(C) A police officer commissioned by a university under ORS 352.121 or 353.125; or

(D) An authorized tribal police officer as defined in ORS 181A.680.

(2) Notwithstanding ORS 90.375 and 90.435, a group recovery home may terminate a tenancy and peaceably remove a tenant without complying with ORS 105.105 to 105.168 if the tenant has used or possessed alcohol or illegal drugs within the preceding seven days. For purposes of this subsection, the following are sufficient proof that a tenant has used or possessed alcohol or illegal drugs:

(a) The tenant fails a test for alcohol or illegal drug use;

(b) The tenant refuses a request made in good faith by the group recovery home that the tenant take a test for alcohol or illegal drug use; or

(c) Any person has personally observed the tenant using or possessing alcohol or illegal drugs.

(3) A group recovery home that undertakes the removal of a tenant under this section shall personally deliver to the tenant a written notice that:

(a) Describes why the tenant is being removed;

(b) Describes the proof that the tenant has used or possessed alcohol or illegal drugs within the seven days preceding delivery of the notice;

(c) Specifies the date and time by which the tenant must move out of the group recovery home;

(d) Explains that if the removal was wrongful or in bad faith the tenant may seek injunctive relief to recover possession under ORS 105.121 and may bring an action to recover monetary damages; and

(e) Gives contact information for the local legal services office and for the Oregon State Bar’s Lawyer Referral Service, identifying those services as possible sources for free or reduced-cost legal services.

(4) A written notice in substantially the following form meets the requirements of subsection (3) of this section:

______________________________________________________________________________

This notice is to inform you that you must move out of ________ (insert address of group recovery home) by ________ (insert date and time that is not less than 24 hours after delivery of notice).

The reason for this notice is ________ (specify use or possession of alcohol or illegal drugs, as applicable, and dates of occurrence).

The proof of your use or possession is ________ (specify facts).

If you did not use or possess alcohol or illegal drugs within the seven days before delivery of this notice, if this notice was given in bad faith or if your group recovery home has not substantially complied with ORS 90.440, you may be able to get a court to order the group recovery home to let you move back in. You may also be able to recover monetary damages.

You may be eligible for free legal services at your local legal services office ________ (insert telephone number) or reduced fee legal services through the Oregon State Bar at 1-800-452-7636.

______________________________________________________________________________

(5) Within the notice period, a group recovery home shall allow a tenant removed under this section to follow any emergency departure plan that was prepared by the tenant and approved by the group recovery home at the time the tenancy began. If the removed tenant does not have an emergency departure plan, a representative of the group recovery home shall offer to take the removed tenant to a public shelter, detoxification center or similar location if existing in the community.

(6) The date and time for moving out specified in a notice under subsection (3) of this section must be at least 24 hours after the date and time the notice is delivered to the tenant. If the tenant remains on the group recovery home premises after the date and time for moving out specified in the notice, the tenant is a person remaining unlawfully in a dwelling as described in ORS 164.255 and not a person described in ORS 105.115. Only a peace officer may forcibly remove a tenant who remains on the group recovery home premises after the date and time specified for moving out.

(7) A group recovery home that removes a tenant under this section shall send a copy of the notice described in subsection (3) of this section to the Oregon Health Authority no later than 72 hours after delivering the notice to the tenant.

(8) A tenant who is removed under subsection (2) of this section may obtain injunctive relief to recover possession and may recover an amount equal to the greater of actual damages or three times the tenant’s monthly rent if:

(a) The group recovery home removed the tenant in bad faith or without substantially complying with this section; or

(b) If removal is under subsection (2)(c) of this section, the removal was wrongful because the tenant did not use or possess alcohol or illegal drugs.

(9) Notwithstanding ORS 12.125, a tenant who seeks to obtain injunctive relief to recover possession under ORS 105.121 must commence the action to seek relief not more than 90 days after the date specified in the notice for the tenant to move out.

(10) In any court action regarding the removal of a tenant under this section, a group recovery home may present evidence that the tenant used or possessed alcohol or illegal drugs within seven days preceding the removal, whether or not the evidence was described in the notice required by subsection (3) of this section.

(11) This section does not prevent a group recovery home from terminating a tenancy as provided by any other provision of this chapter and evicting a tenant as provided in ORS 105.105 to 105.168.

[2007 c.715 §3; 2009 c.595 §59; 2011 c.644 §§11,61,69; 2013 c.180 §§5,6; 2015 c.174 §3]



Section 90.445 - Termination of tenant committing criminal act of physical violence.

(a) Terminate the rental agreement of the perpetrating tenant, but may not terminate the rental agreement of the other tenants; and

(b) If the perpetrator of the criminal act of physical violence related to domestic violence, sexual assault or stalking continues to occupy the premises after the termination date and time specified in the notice, seek a court order under ORS 105.128 to remove the perpetrator from the premises and terminate the perpetrator’s tenancy without seeking a return of possession from the remaining tenants.

(2) A landlord that terminates the tenancy of a perpetrator under this section may not require the remaining tenants to pay additional rent or an additional deposit or fee due to exclusion of the perpetrator.

(3) The perpetrator is jointly liable with any other tenants of the dwelling unit for rent or damages to the premises incurred prior to the later of the date the perpetrator vacates the premises or the termination date specified in the notice.

(4) The landlord’s burden of proof in a removal action sought under this section is by a preponderance of the evidence.

[2007 c.508 §3]



Section 90.449 - Landlord discrimination against victim; exception; tenant defenses and remedies.

(a) Because a tenant or applicant is, or has been, a victim of domestic violence, sexual assault or stalking.

(b) Because of a violation of the rental agreement or a provision of this chapter, if the violation consists of an incident of domestic violence, sexual assault or stalking committed against the tenant or applicant.

(c) Because of criminal activity relating to domestic violence, sexual assault or stalking in which the tenant or applicant is the victim, or of any police or emergency response related to domestic violence, sexual assault or stalking in which the tenant or applicant is the victim.

(2) A landlord may not impose different rules, conditions or standards or selectively enforce rules, conditions or standards against a tenant or applicant on the basis that the tenant or applicant is or has been a victim of domestic violence, sexual assault or stalking.

(3) Notwithstanding subsections (1) and (2) of this section, a landlord may terminate the tenancy of a victim of domestic violence, sexual assault or stalking if the landlord has previously given the tenant a written warning regarding the conduct of the perpetrator relating to domestic violence, sexual assault or stalking and:

(a) The tenant permits or consents to the perpetrator’s presence on the premises and the perpetrator is an actual and imminent threat to the safety of persons on the premises other than the victim; or

(b) The perpetrator is an unauthorized occupant and the tenant permits or consents to the perpetrator living in the dwelling unit without the permission of the landlord.

(4) If a landlord violates this section:

(a) A tenant or applicant may recover up to two months’ periodic rent or twice the actual damages sustained by the tenant or applicant, whichever is greater;

(b) The tenant has a defense to an action for possession by the landlord; and

(c) The applicant may obtain injunctive relief to gain possession of the dwelling unit.

(5) Notwithstanding ORS 105.137 (4), if a tenant asserts a successful defense under subsection (4) of this section to an action for possession, the tenant is not entitled to prevailing party fees, attorney fees or costs and disbursements if the landlord:

(a) Did not know, and did not have reasonable cause to know, at the time of commencing the action that a violation or incident on which the action was based was related to domestic violence, sexual assault or stalking; and

(b) Promptly dismissed tenants other than the perpetrator from the action upon becoming aware that the violation or incident on which the action was based was related to domestic violence, sexual assault or stalking.

[2007 c.508 §4; 2011 c.42 §9]



Section 90.450



Section 90.453 - Termination by tenant who is victim of domestic violence, sexual assault or stalking; verification statement.

(a) "Immediate family member" means, with regard to a tenant who is a victim of domestic violence, sexual assault or stalking, any of the following who is not a perpetrator of the domestic violence, sexual assault or stalking against the tenant:

(A) An adult person related by blood, adoption, marriage or domestic partnership, as defined in ORS 106.310, or as defined or described in similar law in another jurisdiction;

(B) A cohabitant in an intimate relationship;

(C) An unmarried parent of a joint child; or

(D) A child, grandchild, foster child, ward or guardian of the victim or of anyone listed in subparagraph (A), (B) or (C) of this paragraph.

(b) "Qualified third party" means a person that has had individual contact with the tenant and is a law enforcement officer, attorney or licensed health professional or is a victim’s advocate at a victim services provider.

(c) "Verification" means:

(A) A copy of a valid order of protection issued by a court pursuant to ORS 30.866, 107.095 (1)(c), 107.716, 107.718, 107.725, 107.730, 163.738, 163.765, 163.767 or 163.775 or any other federal, state, local or tribal court order that restrains a person from contact with the tenant;

(B) A copy of a federal agency or state, local or tribal police report regarding an act of domestic violence, sexual assault or stalking against the tenant;

(C) A copy of a conviction of any person for an act of domestic violence, sexual assault or stalking against the tenant; or

(D) A statement substantially in the form set forth in subsection (3) of this section.

(d) "Victim services provider" means:

(A) A nonprofit agency or program receiving moneys administered by the Department of Human Services or the Department of Justice that offers safety planning, counseling, support or advocacy to victims of domestic violence, sexual assault or stalking; or

(B) A prosecution-based victim assistance program or unit.

(2)(a) If a tenant gives a landlord at least 14 days’ written notice, and the notice so requests, the landlord shall release the tenant and any immediate family member of the tenant from the rental agreement.

(b) The notice given by the tenant must specify the release date and must list the names of any immediate family members to be released in addition to the tenant.

(c) The notice must be accompanied by verification that the tenant:

(A) Is protected by a valid order of protection; or

(B) Has been the victim of domestic violence, sexual assault or stalking within the 90 days preceding the date of the notice. For purposes of this subparagraph, any time the perpetrator was incarcerated or residing more than 100 miles from the victim’s home does not count as part of the 90-day period.

(3) A verification statement must be signed by the tenant and the qualified third party and be in substantially the following form:

______________________________________________________________________________

QUALIFIED THIRD PARTY

VERIFICATION

______________________

Name of qualified third party

______________________

Name of tenant

PART 1. STATEMENT BY TENANT

I, ________(Name of tenant), do hereby state as follows:

(A) I or a minor member of my household have been a victim of domestic violence, sexual assault or stalking, as those terms are defined in ORS 90.100.

(B) The most recent incident(s) that I rely on in support of this statement occurred on the following date(s):_________.

___The time since the most recent incident took place is less than 90 days; or

___The time since the most recent incident took place is less than 90 days if periods when the perpetrator was incarcerated or was living more than 100 miles from my home are not counted. The perpetrator was incarcerated from ____________ to____________. The perpetrator lived more than 100 miles from my home from ___________ to___________.

(C) I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

______________________

Date: ________

PART 2. STATEMENT BY QUALIFIED THIRD PARTY

I, ________(Name of qualified third party), do hereby verify as follows:

(A) I am a law enforcement officer, attorney or licensed health professional or a victim’s advocate with a victims services provider, as defined in ORS 90.453.

(B) My name, business address and business telephone are as follows:

___________________________

___________________________

___________________________

(C) The person who signed the statement above has informed me that the person or a minor member of the person’s household is a victim of domestic violence, sexual assault or stalking, based on incidents that occurred on the dates listed above.

(D) I reasonably believe the statement of the person above that the person or a minor member of the person’s household is a victim of domestic violence, sexual assault or stalking, as those terms are defined in ORS 90.100. I understand that the person who made the statement may use this document as a basis for gaining a release from the rental agreement with the person’s landlord.

I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

______________________

(Signature of qualified third party

making this statement)

Date: ________

______________________________________________________________________________

(4) A tenant and any immediate family member who is released from a rental agreement pursuant to subsection (2) of this section:

(a) Is not liable for rent or damages to the dwelling unit incurred after the release date; and

(b) Is not subject to any fee solely because of termination of the rental agreement.

(5) Notwithstanding the release from a rental agreement of a tenant who is a victim of domestic violence, sexual assault or stalking and any tenant who is an immediate family member of that tenant, other tenants remain subject to the rental agreement.

(6) A landlord may not disclose any information provided by a tenant under this section to a third party unless the disclosure is:

(a) Consented to in writing by the tenant;

(b) Required for use in an eviction proceeding;

(c) Made to a qualified third party; or

(d) Required by law.

(7) The provision of a verification statement under subsection (2) of this section does not waive the confidential or privileged nature of a communication between the victim of domestic violence, sexual assault or stalking and a qualified third party.

[2003 c.378 §4; 2007 c.508 §9; 2011 c.42 §9a; 2015 c.388 §6]



Section 90.456 - Other tenants remaining in dwelling unit following tenant termination or exclusion due to domestic violence, sexual assault or stalking.

[2003 c.378 §6; 2007 c.508 §10; 2007 c.508 §11; 2011 c.42 §9b]



Section 90.459 - Change of locks at request of tenant who is victim of domestic violence, sexual assault or stalking.

(2) A landlord who receives a request under subsection (1) of this section shall promptly change the locks to the tenant’s dwelling unit at the tenant’s expense or shall give the tenant permission to change the locks. If a landlord fails to promptly act, the tenant may change the locks without the landlord’s permission. If the tenant changes the locks, the tenant shall give a key to the new locks to the landlord.

(3) If the perpetrator of the domestic violence, sexual assault or stalking is a tenant in the same dwelling unit as the victim:

(a) Before the landlord or tenant changes the locks under this section, the tenant must provide the landlord with a copy of an order issued by a court pursuant to ORS 107.716 or 107.718 or any other federal, state, local or tribal court that orders the perpetrator to move out of the dwelling unit.

(b) The landlord has no duty under the rental agreement or by law to allow the perpetrator access to the dwelling unit or provide keys to the perpetrator, during the term of the court order or after expiration of the court order, or to provide the perpetrator access to the perpetrator’s personal property within the dwelling unit. Notwithstanding ORS 90.425, 90.435 or 90.675, if a landlord complies completely and in good faith with this section, the landlord is not liable to a perpetrator excluded from the dwelling unit.

(c) The perpetrator is jointly liable with any other tenant of the dwelling unit for rent or damages to the dwelling unit incurred prior to the date the perpetrator was excluded from the dwelling unit.

(d) Except as provided in subsection (2) of this section, the landlord may not require the tenant to pay additional rent or an additional deposit or fee because of the exclusion of the perpetrator.

(e) The perpetrator’s tenancy terminates by operation of law upon an order described in paragraph (a) of this subsection becoming a final order.

[2003 c.378 §5; 2007 c.508 §11]



Section 90.460 - Alternate exit from bedroom required; tenant right to recover for landlord noncompliance.

(2) A landlord shall provide at all times during the tenancy a route of exit from a bedroom, other than the main entrance to the bedroom, for use during an emergency. The secondary route of exit must conform to applicable law.

(3)(a) If the landlord fails to comply with the requirements of this section, the tenant may recover actual damages, and the tenant may terminate the tenancy by providing the landlord actual notice and a description of the noncompliance 72 hours prior to the date of termination.

(b) If the landlord cures the noncompliance within the 72-hour period:

(A) The tenancy does not terminate; and

(B) The tenant may recover the tenant’s actual damages.

(c) If the landlord fails to cure the noncompliance within the 72-hour period:

(A) The tenancy terminates;

(B) The tenant may recover twice the tenant’s actual damages or twice the periodic rent, whichever is greater; and

(C) The landlord must return all security deposits and prepaid rent owed to the tenant under ORS 90.300 within four days after the termination.

[2015 c.388 §13]



Section 90.465 - Right of city to recover from owner for costs of relocating tenant due to condemnation; defense.

(2) It shall be an affirmative defense to recovery of relocation costs incurred for any tenant that the condition was caused by the action or negligence of that tenant.

(3) The official responsible for city code enforcement shall notify the owner in writing when the official finds the premises to be in a condition that may cause tenant relocation. The notice shall also inform the owner of the potential liability for relocation costs.

(4) A landlord may not terminate a rental agreement because of the receipt of the notice required by subsection (3) of this section except for the reasons set forth in ORS 90.385 (4). The owner is not liable for tenant relocation costs if the termination is for the reasons set forth in ORS 90.385 (4)(b).

(5) The action provided in subsection (1) of this section is in addition to any other action that may be brought against an owner under any other provision of law.

[Formerly 90.450]



Section 90.472 - Termination by tenant called into active state service by Governor.

(2) A tenant may terminate a rental agreement upon written notice if the tenant provides the landlord with proof of official orders showing that the tenant is a state service member.

(3) A termination of a rental agreement under this section is effective the earlier of:

(a) Thirty days after the date the next rental payment is due; or

(b) On the last day of the month after the month in which written notice is given.

(4) Notwithstanding ORS 90.300 (7)(a)(A) and 90.430, a tenant who terminates a lease under subsection (2) of this section is not:

(a) Subject to a penalty, fee, charge or loss of deposit because of the termination; or

(b) Liable for any rent beyond the effective date of the termination as determined under subsection (3) of this section.

[2003 c.387 §2; 2009 c.431 §14; 2011 c.42 §15]



Section 90.475 - Termination by tenant due to service with Armed Forces or commissioned corps of National Oceanic and Atmospheric Administration.

(a) Enlisting for active service in the Armed Forces of the United States;

(b) Serving as a member of a National Guard or other reserve component or an active service component of the Armed Forces of the United States and ordered to active service outside the area for a period that will exceed 90 days;

(c) Terminating active service in the Armed Forces of the United States;

(d) A member of the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Army or Navy of the United States and:

(A) Ordered to active service outside the area for a period that will exceed 90 days; or

(B) Terminating the duty and moving outside the area within the period that the member is entitled by federal law to the storage or shipment of household goods; or

(e) A member of the commissioned corps of the National Oceanic and Atmospheric Administration ordered to active service outside the area for a period that will exceed 90 days.

(2) As used in subsection (1) of this section, "Armed Forces of the United States" means the Air Force, Army, Coast Guard, Marine Corps or Navy of the United States.

(3) A termination of a rental agreement under this section is effective on the earlier of:

(a) A date determined under the provisions of any applicable federal law; or

(b) The later of:

(A) 30 days after delivery of the notice;

(B) 30 days before the earliest reporting date on orders for active service;

(C) A date specified in the notice; or

(D) 90 days before the effective date of the orders if terminating duty described under subsection (1)(d)(B) of this section or terminating any active service described in this section.

(4) Notwithstanding ORS 90.300 (7)(a)(A) and 90.430, a tenant who terminates a lease under subsection (1) of this section is not:

(a) Subject to a penalty, fee, charge or loss of deposit because of the termination; or

(b) Liable for any rent beyond the effective date of the termination as determined under subsection (3) of this section.

[1999 c.276 §2; 2009 c.431 §15; 2011 c.42 §16; 2012 c.106 §1]



Section 90.485 - Restrictions on landlord removal of vehicle; exceptions.

(2) Except as provided in ORS 90.425 regarding abandoned vehicles, a landlord may have a motor vehicle removed from the premises without notice to the owner or operator of the vehicle only if the vehicle:

(a) Blocks or prevents access by emergency vehicles;

(b) Blocks or prevents entry to the premises;

(c) Violates a prominently posted parking prohibition;

(d) Blocks or is unlawfully parked in a space reserved for persons with disabilities;

(e) Is parked in an area not intended for motor vehicles including, but not limited to, sidewalks, lawns and landscaping;

(f) Is parked in a space reserved for tenants but is not assigned to a tenant and does not display a parking tag or other device, as provided by subsection (3) of this section; or

(g) Is parked in a specific space assigned to a tenant, as provided by subsection (4) of this section.

(3) A landlord may have a motor vehicle removed from the premises under subsection (2)(f) of this section only if the landlord:

(a) Provides parking tags or other devices that identify vehicles that are authorized to be parked on the premises;

(b) Provides a tenant with parking tags or other devices to be used on a vehicle other than the tenant’s primary vehicle if the tenant wants to park a vehicle on the premises in lieu of the tenant’s primary vehicle; and

(c) Enters into written agreements with the owners or operators of vehicles authorized to park on the premises that:

(A) Authorize the landlord to have a vehicle removed from the premises without notice for failing to display the parking tag, sticker or other device;

(B) Unless the information is disclosed on prominent signs posted on the premises, disclose to the owners or operators of authorized vehicles the name, address and contact information of the tow company that is authorized to remove vehicles from the premises; and

(C) Specify whether guest parking is allowed and, if guest parking is allowed, describe methods for identifying guest parking spaces or identifying authorized guest vehicles.

(4) If a landlord assigns a specific parking space to a tenant, the landlord may have a vehicle towed under subsection (2)(g) of this section from the assigned parking space only with the agreement of the tenant at the time of the tow. The landlord may not require the tenant to agree to towing.

(5) If guest parking is allowed, the landlord shall post a sign in each designated guest parking space that is clearly readable by an operator of motor vehicle and that specifies any rules, restrictions or limitations on parking in the designated guest parking space.

(6) A landlord may have a motor vehicle that is inoperable, but otherwise parked in compliance with an agreement between the landlord and the owner or operator of the vehicle, removed from the premises if the landlord affixes a prominent notice to the vehicle stating that the vehicle will be towed if the vehicle is not removed or otherwise brought into compliance with the agreement. The landlord must affix the notice required by this subsection at least 72 hours before the vehicle may be removed.

(7) A landlord may not have a motor vehicle removed under this section because the vehicle’s registration has expired or is otherwise invalid.

(8) This section does not:

(a) Apply to a landlord of a facility.

(b) Affect the obligations imposed on a landlord under ORS 98.810 to 98.818 or under ORS 98.830, 98.835 and 98.840.

[2007 c.565 §2; 2009 c.622 §4]



Section 90.490 - Prohibited acts in anticipation of notice of conversion to condominium; damages.

(a) Within one year before the declarant records the declaration under ORS 100.100, the landlord gives a tenant a 30-day notice without stated cause; or

(b) Within one year before the declarant records the declaration under ORS 100.100, the landlord increases the rent in excess of the percentage increase in the Portland-Salem Consumer Price Index for All Urban Consumers for All Items as reported by the United States Bureau of Labor Statistics.

(2) If a court finds that a landlord has taken an action described in subsection (1) of this section for the purpose of avoiding, or assisting a declarant of a conversion condominium in avoiding, the requirements under ORS 100.301 to 100.320, the court may award the tenant the greater of:

(a) Six times the monthly rent for the dwelling unit; or

(b) Twice the actual damages to the tenant arising out of the termination or rent increase.

(3) The time allowed under ORS 12.125 to commence an action under this section begins on the date the declarant records the declaration under ORS 100.100.

[2007 c.705 §6]



Section 90.493 - Prohibited acts following notice of conversion to condominium; damages.

(a) Give the tenant a 30-day notice without stated cause that causes the tenancy to terminate on a date that is prior to the end of the 120-day period described in ORS 100.305 or the 60-day period described in ORS 100.310; or

(b) Increase the rent for the dwelling unit in excess of:

(A) Any scheduled increase provided for in a written rental agreement; or

(B) A percentage equal to the percentage increase in the Portland-Salem Consumer Price Index for All Urban Consumers for All Items as reported by the United States Bureau of Labor Statistics.

(2) A tenant may bring an action against a landlord that violates subsection (1) of this section to recover the greater of:

(a) Six times the monthly rent for the dwelling unit; or

(b) Twice the actual damages to the tenant arising out of the termination.

[2007 c.705 §5]



Section 90.500



Section 90.505 - Definition for ORS 90.505 to 90.850; application of statutes.

(2) Unless otherwise provided, ORS 90.100 to 90.465 apply to rental agreements that are subject to ORS 90.505 to 90.850. However, to the extent of inconsistency, the applicable provisions of ORS 90.505 to 90.850 control over the provisions of ORS 90.100 to 90.465.

[Formerly 91.873; 1991 c.844 §5; 1999 c.676 §19]



Section 90.510 - Statement of policy; rental agreement; rules and regulations; remedies.

(a) The location and approximate size of the space to be rented.

(b) The federal fair-housing age classification and present zoning that affect the use of the rented space.

(c) The facility policy regarding rent adjustment and a rent history for the space to be rented. The rent history must, at a minimum, show the rent amounts on January 1 of each of the five preceding calendar years or during the length of the landlord’s ownership, leasing or subleasing of the facility, whichever period is shorter.

(d) The personal property, services and facilities that are provided by the landlord.

(e) The installation charges that are imposed by the landlord and the installation fees that are imposed by government agencies.

(f) The facility policy regarding rental agreement termination including, but not limited to, closure of the facility.

(g) The facility policy regarding facility sale.

(h) The facility policy regarding informal dispute resolution.

(i) The utilities and services that are available, the name of the person furnishing them and the name of the person responsible for payment.

(j) If a tenants’ association exists for the facility, a one-page summary about the tenants’ association. The tenants’ association shall provide the summary to the landlord.

(k) Any facility policy regarding the removal of a manufactured dwelling, including a statement that removal requirements may impact the market value of a dwelling.

(L) Any facility policy regarding the planting of trees on the rented space for a manufactured dwelling.

(2) The rental agreement and the facility rules and regulations shall be attached as an exhibit to the statement of policy. If the recipient of the statement of policy is a tenant, the rental agreement attached to the statement of policy must be a copy of the agreement entered by the landlord and tenant.

(3) The landlord shall give:

(a) Prospective tenants a copy of the statement of policy before the prospective tenants sign rental agreements;

(b) Existing tenants who have not previously received a copy of the statement of policy and who are on month-to-month rental agreements a copy of the statement of policy at the time a 90-day notice of a rent increase is issued; and

(c) All other existing tenants who have not previously received a copy of the statement of policy a copy of the statement of policy upon the expiration of their rental agreements and before the tenants sign new agreements.

(4) Every landlord who rents a space for a manufactured dwelling or floating home shall provide a written rental agreement, except as provided by ORS 90.710 (2)(d). The agreement must be signed by the landlord and tenant and may not be unilaterally amended by one of the parties to the contract except by:

(a) Mutual agreement of the parties;

(b) Actions taken pursuant to ORS 90.530, 90.533, 90.537, 90.543 (3), 90.600, 90.725 (3)(f) and (7) or 90.727; or

(c) Those provisions required by changes in statute or ordinance.

(5) The agreement required by subsection (4) of this section must specify:

(a) The location and approximate size of the rented space;

(b) The federal fair-housing age classification;

(c) The rent per month;

(d) All personal property, services and facilities to be provided by the landlord;

(e) All security deposits, fees and installation charges imposed by the landlord;

(f) Any facility policy regarding the planting of trees on the rented space for a manufactured dwelling;

(g) Improvements that the tenant may or must make to the rental space, including plant materials and landscaping;

(h) Provisions for dealing with improvements to the rental space at the termination of the tenancy;

(i) Any conditions the landlord applies in approving a purchaser of a manufactured dwelling or floating home as a tenant in the event the tenant elects to sell the home. Those conditions must be in conformance with state and federal law and may include, but are not limited to, conditions as to pets, number of occupants and screening or admission criteria;

(j) That the tenant may not sell the tenant’s manufactured dwelling or floating home to a person who intends to leave the manufactured dwelling or floating home on the rental space until the landlord has accepted the person as a tenant;

(k) The term of the tenancy;

(L) The process by which the rental agreement or rules and regulations may be changed, which shall identify that the rules and regulations may be changed with 60 days’ notice unless tenants of at least 51 percent of the eligible spaces file an objection within 30 days; and

(m) The process by which the landlord or tenant shall give notices.

(6) Every landlord who rents a space for a manufactured dwelling or floating home shall provide rules and regulations concerning the tenant’s use and occupancy of the premises. A violation of the rules and regulations may be cause for termination of a rental agreement. However, this subsection does not create a presumption that all rules and regulations are identical for all tenants at all times. A rule or regulation shall be enforceable against the tenant only if:

(a) The rule or regulation:

(A) Promotes the convenience, safety or welfare of the tenants;

(B) Preserves the landlord’s property from abusive use; or

(C) Makes a fair distribution of services and facilities held out for the general use of the tenants.

(b) The rule or regulation:

(A) Is reasonably related to the purpose for which it is adopted and is reasonably applied;

(B) Is sufficiently explicit in its prohibition, direction or limitation of the tenant’s conduct to fairly inform the tenant of what the tenant shall do or may not do to comply; and

(C) Is not for the purpose of evading the obligations of the landlord.

(7)(a) A landlord who rents a space for a manufactured dwelling or floating home may adopt a rule or regulation regarding occupancy guidelines. If adopted, an occupancy guideline in a facility must be based on reasonable factors and not be more restrictive than limiting occupancy to two people per bedroom.

(b) As used in this subsection:

(A) Reasonable factors may include but are not limited to:

(i) The size of the dwelling.

(ii) The size of the rented space.

(iii) Any discriminatory impact for reasons identified in ORS 659A.421.

(iv) Limitations placed on utility services governed by a permit for water or sewage disposal.

(B) "Bedroom" means a room that is intended to be used primarily for sleeping purposes and does not include bathrooms, toilet compartments, closets, halls, storage or utility space and similar areas.

(8) Intentional and deliberate failure of the landlord to comply with subsections (1) to (3) of this section is cause for suit or action to remedy the violation or to recover actual damages. The prevailing party is entitled to reasonable attorney fees and court costs.

(9) A receipt signed by the potential tenant or tenants for documents required to be delivered by the landlord pursuant to subsections (1) to (3) of this section is a defense for the landlord in an action against the landlord for nondelivery of the documents.

(10) A suit or action arising under subsection (8) of this section must be commenced within one year after the discovery or identification of the alleged violation.

(11) Every landlord who publishes a directory of tenants and tenant services must include a one-page summary regarding any tenants’ association. The tenants’ association shall provide the summary to the landlord.

[Formerly 91.875; 1991 c.844 §6; 1993 c.580 §3; 1995 c.559 §34; 1997 c.304 §3; 1997 c.305 §1; 1997 c.577 §26; 1999 c.603 §32; 1999 c.676 §20; 2001 c.596 §35a; 2005 c.22 §63; 2005 c.391 §23; 2005 c.619 §19b; 2009 c.816 §5; 2011 c.503 §5; 2013 c.443 §8]



Section 90.512 - Definitions for ORS 90.514 and 90.518.

(1) "Buyer" has the meaning given that term in ORS 72.1030.

(2) "Converted rental space" means a rental lot that is located in a subdivision created as provided under ORS 92.010 to 92.192.

(3) "Improvements" has the meaning given that term in ORS 646A.050.

(4) "Manufactured dwelling park" means any place where four or more manufactured dwellings are located within 500 feet of one another on a lot, tract or parcel of land under the same ownership, the primary purpose of which is to rent or lease space or keep space for rent or lease to any person for a charge or fee paid or to be paid for the rental or lease or use of facilities or to offer space free in connection with securing the trade or patronage of the person.

(5) "Provider" means a contractor, manufactured dwelling dealer or landlord that is licensed under ORS chapter 701 and that contracts with a buyer for improvements to be made to a manufactured dwelling site in a manufactured dwelling park or to a converted rental space.

(6) "Statement of estimated costs" means a written list of the charges, fees, services, goods and accessories that a provider knows or should know are associated with the making of an improvement contracted by the provider and the total estimated cost to the buyer for the improvement.

[2001 c.282 §2; 2001 c.969 §4; 2005 c.41 §3]



Section 90.514 - Disclosure to prospective tenant of improvements required under rental agreement.

(a) A notice that the tenant may select and contract directly with a contractor to be the provider of an improvement.

(b) Separately stated and identifiable information for each required improvement that specifies:

(A) The dimensions, materials and finish for improvements to be constructed;

(B) The installation charges imposed by the landlord and the installation fees imposed by government agencies;

(C) The system development charges to be paid by the tenant; and

(D) The site preparation requirements and restrictions, including, but not limited to, requirements and restrictions on the use of plants and landscaping.

(c) Identification of the improvements that belong to the tenant and the improvements that must remain with the space.

(2) Except as provided in ORS 41.740, a written statement provided under this section is considered to contain all of the terms relating to improvements that a prospective tenant must make under the rental agreement. There may be no evidence of the terms of the written statement other than the contents of the written statement.

[2001 c.282 §3; 2005 c.41 §4]



Section 90.515



Section 90.516 - Model statement for disclosure of improvements required under rental agreement; rules.

[2001 c.282 §5; 2005 c.41 §5]



Section 90.518 - Provider statement of estimated cost of improvements.

(2) If a provider fails to give a statement of estimated costs or knowingly fails to give a complete statement of estimated costs, a buyer who does not have actual notice of the total cost for an improvement and suffers an ascertainable loss due to the failure by the provider may bring an action to recover the greater of actual damages or $200.

(3) Except as provided in ORS 41.740, a statement of estimated costs given under this section is considered to contain all of the terms of the contract between the buyer and the provider. The contents of the statement of estimated costs are the only admissible evidence of the terms of the contract between the buyer and the provider.

[2001 c.282 §4; 2005 c.41 §6]



Section 90.525 - Unreasonable conditions of rental or occupancy prohibited.

(2) No landlord of a facility shall require the prospective tenant to purchase a manufactured dwelling or floating home from a particular dealer or one of a group of dealers.

(3) No landlord renting a space for a manufactured dwelling or floating home shall give preference to a prospective tenant who purchased a manufactured dwelling or floating home from a particular dealer.

(4) No manufactured dwelling or floating home dealer shall require, as a condition of sale, a purchaser to rent a space for a manufactured dwelling or floating home in a particular facility or one of a group of facilities.

[Formerly 91.895; 1991 c.844 §7]



Section 90.528 - Use of common areas or facilities.

(2) No tenant shall be required to acquire a bond or insurance policy as a precondition for the use of common areas or facilities.

(3) A landlord who rents a space for a manufactured dwelling shall not prohibit use of a common area or facility if the purpose of the prohibition is to prevent the use of the area or facility for tenant association meetings, tenant organizing meetings or other lawful tenant activities.

[1997 c.303 §§3,4]

Note: 90.528 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 90.530 - Pets in facilities; rental agreements; violations.

(2) A rental agreement between a landlord renting a space for a manufactured dwelling or floating home and a tenant renting the space must comply with the following:

(a) A landlord may not charge a one-time, monthly or other periodic amount based on the tenant’s possession of a pet.

(b) A landlord may provide written rules regarding control, sanitation, number, type and size of pets. The landlord may require the tenant to sign a pet agreement and to provide proof of liability insurance. The landlord may require the tenant to make the landlord a co-insured for the purpose of receiving notice in the case of cancellation of the insurance.

(c) A landlord may charge a tenant an amount for a violation of a written pet agreement or rules relating to pets not to exceed $50 for each violation.

[1997 c.304 §2; 2001 c.596 §35b; 2003 c.378 §17]



Section 90.531 - Definitions for ORS 90.531 to 90.539.

(1) "Submeter" means a device owned or under the control of a landlord and used to measure a utility or service actually provided to a tenant at the tenant’s space.

(2) "Utility or service" has the meaning given that term in ORS 90.315.

[2005 c.619 §5]



Section 90.532 - Billing methods for utility or service charges; system maintenance; restriction on charging for water.

(a) A relationship between the tenant and the utility or service provider in which:

(A) The provider provides the utility or service directly to the tenant’s space, including any utility or service line, and bills the tenant directly; and

(B) The landlord does not act as a provider.

(b) A relationship between the landlord, tenant and utility or service provider in which:

(A) The provider provides the utility or service to the landlord;

(B) The landlord provides the utility or service directly to the tenant’s space or to a common area available to the tenant as part of the tenancy; and

(C) The landlord:

(i) Includes the cost of the utility or service in the tenant’s rent; or

(ii) Bills the tenant for a utility or service charge separately from the rent in an amount determined by apportioning on a pro rata basis the provider’s charge to the landlord as measured by a master meter.

(c) A relationship between the landlord, tenant and utility or service provider in which:

(A) The provider provides the utility or service to the landlord;

(B) The landlord provides the utility or service directly to the tenant’s space; and

(C) The landlord uses a submeter to measure the utility or service actually provided to the space and bills the tenant for a utility or service charge for the amount provided.

(2) A landlord may not use a separately charged pro rata apportionment billing method as described in subsection (1)(b)(C)(ii) of this section:

(a) For garbage collection and disposal, unless the pro rata apportionment is based upon the number and size of the garbage receptacles used by the tenant.

(b) For water service, if the rental agreement for the dwelling unit was entered into on or after January 1, 2010, unless the landlord was using a separately charged pro rata apportionment billing method for all tenants in the facility immediately before January 1, 2010.

(c) For sewer service, if sewer service is measured by consumption of water and the rental agreement for the dwelling unit was entered into on or after January 1, 2010, unless the landlord was using a separately charged pro rata apportionment billing method for all tenants in the facility immediately before January 1, 2010.

(3) Except as allowed by subsection (2) of this section for rental agreements entered into on or after January 1, 2010, a landlord and tenant may not amend a rental agreement to convert water or sewer utility and service billing from a method described in subsection (1)(b)(C)(i) of this section to a method described in subsection (1)(b)(C)(ii) of this section.

(4) Except as provided in ORS 90.543 (3), a landlord for a manufactured dwelling park containing 200 or more spaces in the facility may not assess a tenant a utility or service charge for water by using the billing method described in subsection (1)(b)(C)(ii) of this section.

(5)(a) A landlord of a manufactured dwelling park built after June 23, 2011, may use only the submeter billing method described in subsection (1)(c) of this section for the provision of water.

(b) A landlord of a manufactured dwelling park that expands to add spaces after June 23, 2011, may use only the submeter billing method described in subsection (1)(c) of this section for the provision of water to any spaces added in excess of 200.

(6) To assess a tenant for a utility or service charge for any billing period using the billing method described in subsection (1)(b)(C)(ii) or (c) of this section, the landlord shall give the tenant a written notice stating the amount of the utility or service charge that the tenant is to pay the landlord and the due date for making the payment. The due date may not be before the date of service of the notice. The amount of the charge is determined as described in ORS 90.534 or 90.536. If the rental agreement allows delivery of notice of a utility or service charge by electronic means, for purposes of this subsection, "written notice" includes a communication that is transmitted in a manner that is electronic, as defined in ORS 84.004. If the landlord includes in the notice a statement of the rent due, the landlord shall separately and clearly state the amount of the rent and the amount of the utility or service charge.

(7) A utility or service charge is not rent or a fee. Nonpayment of a utility or service charge is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.630. A landlord may not give a notice of termination of a rental agreement under ORS 90.630 for nonpayment of a utility or service charge sooner than the eighth day, including the first day the utility or service charge is due, after the landlord gives the tenant the written notice stating the amount of the utility or service charge.

(8) The landlord is responsible for maintaining the utility or service system, including any submeter, consistent with ORS 90.730. After any installation or maintenance of the system on a tenant’s space, the landlord shall restore the space to a condition that is the same as or better than the condition of the space before the installation or maintenance.

(9) A landlord may not assess a utility or service charge for water unless the water is provided to the landlord by a:

(a) Public utility as defined in ORS 757.005;

(b) Municipal utility operating under ORS chapter 225;

(c) People’s utility district organized under ORS chapter 261;

(d) Cooperative organized under ORS chapter 62;

(e) Domestic water supply district organized under ORS chapter 264; or

(f) Water improvement district organized under ORS chapter 552.

(10) A landlord that provides utilities or services only to tenants of the landlord in compliance with this section and ORS 90.534 and 90.536 is not a public utility for purposes of ORS chapter 757.

(11) The authority granted in this section for a utility or service provider to apply policy regarding the billing methods described in subsection (1) of this section does not authorize the utility or service provider to dictate either the amount billed to tenants or the rate at which tenants are billed under ORS 90.534 or 90.536.

[2005 c.619 §6; 2007 c.71 §24; 2009 c.305 §1; 2009 c.816 §§6,6a; 2011 c.503 §§6,6a; 2013 c.443 §14]



Section 90.533 - Conversion of billing method for garbage collection and disposal.

(a) Supplies garbage receptacles;

(b) Collects and disposes of garbage; and

(c)(A) Bills the tenant directly; or

(B) Bills the landlord, who then bills the tenant based upon the number and size of the receptacles used by the tenant.

(2) A landlord shall give a tenant not less than 180 days’ written notice before converting a billing method under subsection (1) of this section.

(3) If the cost of garbage service was included in the rent before the conversion of a billing method under subsection (1) of this section, the landlord shall reduce the tenant’s rent upon the first billing of the tenant under the new billing method. The rent reduction may not be less than an amount reasonably comparable to the amount of rent previously allocated for garbage collection and disposal costs averaged over at least the preceding year. Before the conversion occurs, the landlord shall provide the tenant with written documentation from the service provider showing the landlord’s cost for the garbage collection and disposal service provided to the facility during at least the preceding year.

(4) A landlord may not convert a billing method under subsection (1) of this section less than one year after giving notice of a rent increase, unless the rent increase is an automatic increase provided for in a fixed term rental agreement entered into one year or more before the conversion.

[2009 c.816 §2]



Section 90.534 - Allocated charges for utility or service provided directly to space or common area.

(2)(a) As used in this subsection, "occupied" means that a tenant resides in the dwelling or home during each month for which the utility or service is billed.

(b) A utility or service charge that is assessed on a pro rata basis to tenants for the tenants’ spaces under this section must be allocated among the tenants by a method that reasonably apportions the cost among the affected tenants and that is described in the rental agreement.

(c) Methods that reasonably apportion the cost among the tenants include, but are not limited to, methods that divide the cost based on:

(A) The number of occupied spaces in the facility;

(B) The number of tenants or occupants in the dwelling or home compared with the number of tenants or occupants in the facility, if there is a correlation with consumption of the utility or service; or

(C) The square footage in each dwelling, home or space compared with the total square footage of occupied dwellings or homes in the facility, if there is a correlation with consumption of the utility or service.

(3) A utility or service charge to be assessed to a tenant for a common area must be described in the written rental agreement separately and distinctly from the utility or service charge for the tenant’s space.

(4) A landlord may not:

(a) Bill or collect more money from tenants for utilities or services than the utility or service provider charges the landlord.

(b) Increase the utility or service charge to the tenant by adding any costs of the landlord, such as a handling or administrative charge.

[2005 c.619 §7; 2009 c.305 §2; 2009 c.816 §7]



Section 90.535 - Additional charge for cable, satellite or Internet services.

(a) The utility or service charge to which the additional amount is added is for cable television, direct satellite or other video subscription services or for Internet access or usage;

(b) The additional amount is not more than 10 percent of the utility or service charge billed to the tenant;

(c) The total of the utility or service charge and the additional amount is less than the typical periodic cost the tenant would incur if the tenant contracted directly with the provider for the cable television, direct satellite or other video subscription services or for Internet access or usage;

(d) The written rental agreement providing for the utility or service charge describes the additional amount separately and distinctly from the utility or service charge; and

(e) Any billing or notice from the landlord regarding the utility or service charge lists the additional amount separately and distinctly from the utility or service charge.

(2) A landlord may not require a tenant to agree to the amendment of an existing rental agreement, and may not terminate a tenant for refusing to agree to the amendment of a rental agreement, if the amendment would obligate the tenant to pay an additional amount for cable television, direct satellite or other video subscription services or for Internet access or usage as provided under subsection (1) of this section.

[2009 c.816 §3]



Section 90.536 - Charges for utilities or services measured by submeter.

(2) A utility or service charge to be assessed to a tenant under this section may consist of:

(a) The cost of the utility or service provided to the tenant’s space and under the tenant’s control, as measured by the submeter, at a rate no greater than the average rate billed to the landlord by the utility or service provider, not including any base or service charge;

(b) The cost of any sewer service for wastewater as a percentage of the tenant’s water charge as measured by a submeter, if the utility or service provider charges the landlord for sewer service as a percentage of water provided;

(c) A pro rata portion of the cost of sewer service for storm water and wastewater if the utility or service provider does not charge the landlord for sewer service as a percentage of water provided;

(d) A pro rata portion of costs to provide a utility or service to a common area;

(e) A pro rata portion of any base or service charge billed to the landlord by the utility or service provider, including but not limited to any tax passed through by the provider; and

(f) A pro rata portion of the cost to read water meters and to bill tenants for water if:

(A) A third party service reads the meters and bills tenants for the landlord; and

(B) The landlord allows the tenants to inspect the third party’s billing records as provided by ORS 90.538.

(3) Except as provided in subsection (2) of this section, the landlord may not bill or collect more money from tenants for utilities or services than the utility or service provider charges the landlord. A utility or service charge to be assessed to a tenant under this section may not include any additional charge, including any costs of the landlord, for the installation or maintenance of the utility or service system or any profit for the landlord.

[2005 c.619 §8; 2009 c.305 §3; 2011 c.503 §8]



Section 90.537 - Conversion of billing method for utility or service charges.

(2) A landlord must give notice as provided in ORS 90.725 before entering a tenant’s space to install or maintain a utility or service line or a submeter that measures the amount of a provided utility or service.

(3) If the cost of the tenant’s utility or service was included in the rent before the conversion to submeters, the landlord shall reduce the tenant’s rent on a pro rata basis upon the landlord’s first billing of the tenant using the submeter method. The rent reduction may not be less than an amount reasonably comparable to the amount of the rent previously allocated to the utility or service cost averaged over at least the preceding one year. A landlord may not convert billing to a submeter method less than one year after giving notice of a rent increase, unless the rent increase is an automatic increase provided for in a fixed term rental agreement entered into one year or more before the conversion. Before the landlord first bills the tenant using the submeter method, the landlord shall provide the tenant with written documentation from the utility or service provider showing the landlord’s cost for the utility or service provided to the facility during at least the preceding year.

(4) A landlord that installs submeters pursuant to this section may recover from a tenant the cost of installing the submeters, including costs to improve or repair existing utility or service system infrastructure necessitated by the installation of the submeters, only as follows:

(a) By raising the rent, as with any capital expense in the facility, except that the landlord may not raise the rent for this purpose within the first six months after installation of the submeters; or

(b) In a manufactured dwelling park, by imposing a special assessment pursuant to a written special assessment plan adopted unilaterally by the landlord. The plan may include only the landlord’s actual costs to be recovered on a pro rata basis from each tenant with payments due no more frequently than monthly over a period of at least 60 months. Payments must be assessed as part of the utility or service charge. The landlord must give each tenant a copy of the plan at least 90 days before the first payment is due. Payments may not be due before the completion of the installation, but must begin within six months after completion. A new tenant of a space subject to the plan may be required to make payments under the plan. Payments must end when the plan ends. The landlord is not required to provide an accounting of plan payments made during or after the end of the plan.

(5) A landlord that converts to a submeter billing method under this section from the rent billing method described in ORS 90.532 (1)(b)(C)(i) may unilaterally, and at the same time as the conversion to submeters, convert the billing for common areas to the pro rata billing method described in ORS 90.532 (1)(b)(C)(ii) by including the change in the notice required by subsection (1) of this section. If the landlord continues to use the rent billing method for common areas, the landlord may offset against the rent reduction required by subsection (3) of this section an amount that reflects the cost of serving the common areas. If the utility or service provider cannot provide an accurate cost for the service to the common areas, the landlord shall assume the cost of serving the common areas to be 20 percent of the total cost billed. This offset is not available if the landlord chooses to bill for the common areas using the pro rata method.

(6) If storm water service and wastewater service are not measured by the submeter, a landlord that installs submeters to measure water consumption under this section and converts to a submeter billing method from the rent billing method described in ORS 90.532 (1)(b)(C)(i) may continue to recover the cost of the storm water service or wastewater service in the rent or may unilaterally, and at the same time as the conversion to submeters, convert the billing for the storm water service or wastewater service to the pro rata billing method described in ORS 90.532 (1)(b)(C)(ii) by including the change in the notice required by subsection (1) of this section. If the landlord converts the billing for the storm water service or wastewater service to the pro rata billing method, the landlord must reduce the rent to reflect that charge, as required by subsection (3) of this section.

(7) A rental agreement amended under this section shall include language that fairly describes the provisions of this section.

(8) If a landlord installs a submeter on an existing utility or service line to a space or common area that is already served by that line, unless the installation causes a system upgrade, a local government may not assess a system development charge as defined in ORS 223.299 as a result of the installation.

[2005 c.619 §9; 2009 c.816 §8; 2011 c.503 §9]



Section 90.538 - Tenant inspection of utility billing records.

(2) If a landlord fails to comply with a provision of ORS 90.531 to 90.539, the tenant may recover from the landlord an amount equal to one month’s periodic rent or twice the amount wrongfully charged to the tenant, whichever is greater.

[2009 c.816 §4]



Section 90.539 - Entry to read submeter.

(1) The landlord or landlord’s agent may not remain on the space for a purpose other than reading the submeter.

(2) The landlord or a landlord’s agent may not enter the space more than once per month.

(3) The landlord or landlord’s agent may enter the space only at reasonable times between 8 a.m. and 6 p.m.

[2005 c.619 §10]



Section 90.540



Section 90.541 - Legislative findings.

(1) Water is an essential and scarce resource;

(2) Conservation of water is critical for the future of this state; and

(3) Billing for water according to usage encourages users to conserve water and allows users to exercise better control over their costs.

[2011 c.503 §2]



Section 90.543 - Utility or service charge billing for large manufactured dwelling parks; water conservation; tenant remedy.

(2) A landlord that provides water to a manufactured dwelling park solely from a well or from a source other than those listed in ORS 90.532 (8) is not required to comply with subsection (1) of this section.

(3) A landlord that meets the following requirements designed to promote conservation is not required to comply with subsection (1) of this section:

(a) The landlord must:

(A) Bill for water provided to a space using the pro rata billing method described in ORS 90.532 (1)(b)(C)(ii) by apportioning the utility provider’s charge to tenants on a pro rata basis, with only the following factors being considered in the apportionment, notwithstanding ORS 90.534 (2)(c):

(i) The number of tenants or occupants in the manufactured dwelling compared with the number of tenants or occupants in the manufactured dwelling park; and

(ii) The size of a tenant’s space as a percentage of the total area of the manufactured dwelling park.

(B) Base two-thirds of the charge to the tenants on the factor described in subparagraph (A)(i) of this paragraph and one-third of the charge on the factor described in subparagraph (A)(ii) of this paragraph.

(C) Determine the number of tenants or occupants in each dwelling unit and in the manufactured dwelling park at least annually.

(b) The landlord must demonstrate significant other conservation measures, including:

(A) Testing for leaks in common areas of the manufactured dwelling park at least annually, repairing significant leaks within a reasonable time and making test results available to tenants;

(B) Testing each occupied manufactured dwelling and space for leaks without charge to a tenant occupying the dwelling at least annually and making test results available to the tenant;

(C) Posting annually in any manufactured dwelling park office and in any common area evidence demonstrating that per capita consumption of water in the manufactured dwelling park is below the area average for single-family dwellings, as shown by data from the local provider of water; and

(D) Taking one or more other reasonable measures to promote conservation of water and to control costs, including educating tenants about water conservation, prohibiting the washing of motor vehicles in the manufactured dwelling park and requiring drip irrigation systems or schedules for watering landscaping.

(c) The landlord must amend the rental agreement of each tenant to describe the provisions of this subsection and subsection (4) of this section and to describe the use of the pro rata billing method with additional conservation measures. The landlord may make the amendment to the rental agreement unilaterally and must provide written notice of the amendment to the tenant at least 60 days before the amendment is effective.

(4) If a landlord subject to this section adopts conservation measures described in subsection (3) of this section to avoid having to comply with subsection (1) of this section:

(a) Notwithstanding ORS 90.539 or 90.725 (2), a tenant must allow a landlord access to the tenant’s space and to the tenant’s manufactured dwelling so the landlord can test for water leaks as provided by subsection (3)(b)(B) of this section.

(b) The landlord must give notice consistent with ORS 90.725 (3)(e) before entering the tenant’s space or dwelling to test for water leaks.

(c) A tenant may be required by the landlord to repair a significant leak in the dwelling found by the landlord’s test. The tenant must make the necessary repairs within a reasonable time after written notice from the landlord regarding the leak, given the extent of repair needed and the season. The tenant’s responsibility for repairs is limited to leaks within the tenant’s dwelling and from the connection at the ground under the dwelling into the dwelling. If the tenant fails to make the repair as required, the landlord may terminate the tenancy pursuant to ORS 90.630.

(d) Notwithstanding ORS 90.730 (3)(c), a landlord is responsible for maintaining the water lines within a tenant’s space up to the connection with the dwelling, including repairing significant leaks found in a test.

(e) A landlord may use the pro rata billing method described in ORS 90.532 (1)(b)(C)(ii) with the allocation factors described in ORS 90.534 (2)(c) for common areas.

(f) Notwithstanding ORS 90.534 (4), a landlord may include in the utility or service charge the cost to read water meters and to bill tenants for water if those tasks are performed by a third party service and the landlord allows the tenants to inspect the third party’s billing records as provided by ORS 90.538.

(5) A tenant may file an action for injunctive relief to compel compliance by a landlord with the requirements of subsections (1), (3) and (4) of this section and for actual damages plus at least two months’ rent as a penalty for noncompliance by the landlord with subsections (1), (3) and (4) of this section. A landlord is not liable for damages for a failure to comply with the requirements of subsections (1), (3) and (4) of this section if the noncompliance is only a good faith mistake by the landlord in counting the number of tenants and occupants in each dwelling unit or the manufactured dwelling park pursuant to subsection (3)(a) of this section.

[2009 c.479 §1; 2011 c.503 §4; 2013 c.443 §9]



Section 90.545 - Fixed term tenancy expiration; renewal or extension; new rental agreements; tenant refusal of new rental agreement; written storage agreement upon termination of tenancy.

(2) To renew or extend a fixed term tenancy for another term, of any duration that is consistent with ORS 90.550, the landlord shall submit the proposed new rental agreement to the tenant at least 60 days prior to the ending date of the term. The landlord shall include with the proposed agreement a written statement that summarizes any new or revised terms, conditions, rules or regulations.

(3) Notwithstanding ORS 90.610 (3), a landlord’s proposed new rental agreement may include new or revised terms, conditions, rules or regulations, if the new or revised terms, conditions, rules or regulations:

(a)(A) Fairly implement a statute or ordinance adopted after the creation of the existing agreement; or

(B) Are the same as those offered to new or prospective tenants in the facility at the time the proposed agreement is submitted to the tenant and for the six-month period preceding the submission of the proposed agreement or, if there have been no new or prospective tenants during the six-month period, are the same as are customary for the rental market;

(b) Are consistent with the rights and remedies provided to tenants under this chapter, including the right to keep a pet pursuant to ORS 90.530;

(c) Do not relate to the age, size, style, construction material or year of construction of the manufactured dwelling or floating home contrary to ORS 90.632 (2); and

(d) Do not require an alteration of the manufactured dwelling or floating home or alteration or new construction of an accessory building or structure.

(4) A tenant shall accept or reject a landlord’s proposed new rental agreement at least 30 days prior to the ending of the term by giving written notice to the landlord.

(5) If a landlord fails to submit a proposed new rental agreement as provided by subsection (2) of this section, the tenancy renews as a month-to-month tenancy as provided by subsection (1) of this section.

(6) If a tenant fails to accept or unreasonably rejects a landlord’s proposed new rental agreement as provided by subsection (4) of this section, the fixed term tenancy terminates on the ending date without further notice and the landlord may take possession by complying with ORS 105.105 to 105.168.

(7) If a tenancy terminates under conditions described in subsection (6) of this section, and the tenant surrenders or delivers possession of the premises to the landlord prior to the filing of an action pursuant to ORS 105.110, the tenant has the right to enter into a written storage agreement with the landlord, with the tenant having the same rights and responsibilities as a lienholder under ORS 90.675 (20), except that the landlord may limit the term of the storage agreement to not exceed six months. Unless the parties agree otherwise, the storage agreement must commence upon the date of the termination of the tenancy. The rights under ORS 90.675 of any lienholder are delayed until the end of the tenant storage agreement.

[2001 c.596 §24; 2003 c.658 §6; 2005 c.22 §64; 2005 c.391 §24; 2015 c.217 §17]



Section 90.550 - Permissible forms of tenancy; minimum fixed term.

[Formerly 90.540]



Section 90.555 - Subleasing agreements.

(2) Notwithstanding ORS 90.100 (47), a facility tenant who enters into a subleasing agreement continues to be the tenant of the facility space and retains all rights and obligations of a facility tenant under the rental agreement and this chapter. The occupancy of a manufactured dwelling or floating home by a renter as provided in a subleasing agreement does not constitute abandonment of the dwelling or home by the facility tenant.

(3) The rights and obligations of the dwelling or home renter under a subleasing agreement are in addition to the rights and obligations retained by the facility tenant under subsection (2) of this section. The rights and obligations of the dwelling or home renter under the subleasing agreement are separate from any rights or obligations of the renter under ORS 90.100 to 90.465 applicable to the renter’s occupancy of the manufactured dwelling or floating home owned by the facility tenant.

(4) Unless otherwise provided in the subleasing agreement, a facility landlord may terminate a subleasing agreement:

(a) Without cause by giving the dwelling or home renter written notice not less than 30 days prior to the termination;

(b) If a condition described in ORS 90.380 (5)(b) exists for the facility space, by giving the renter the same notice to which the facility tenant is entitled under ORS 90.380 (5)(b); or

(c) Subject to the cure right established in subsection (1) of this section and regardless of whether the landlord terminates the rental agreement of the facility tenant:

(A) For nonpayment of facility space rent; or

(B) For any conduct by the dwelling or home renter that would be a violation of the rental agreement under ORS 90.396 or 90.398 if committed by the facility tenant.

(5) Upon termination of a subleasing agreement by the facility landlord, whether with or without cause, the dwelling or home renter and the facility tenant are excused from continued performance under any agreement for the renter’s occupancy of the manufactured dwelling or floating home owned by the facility tenant.

(6)(a) If, during the term of a subleasing agreement, the facility landlord gives notice to the facility tenant of a rental agreement violation, of a law or ordinance violation or of the facility’s closure, conversion or sale, the landlord shall also promptly give a copy of the notice to the dwelling or home renter. The giving of notice to the dwelling or home renter does not constitute notice to the facility tenant unless the tenant has expressly appointed the renter as the tenant’s agent for purposes of receiving notice.

(b) If the facility landlord gives notice to the dwelling or home renter that the landlord is terminating the subleasing agreement, the landlord shall also promptly give a copy of the notice to the facility tenant. The landlord shall give the notice to the facility tenant in the same manner as for giving notice of a rental agreement violation.

(c) If, during the term of a subleasing agreement, the facility tenant gives notice to the facility landlord of a rental agreement violation, termination of tenancy or sale of the manufactured dwelling or floating home, the tenant shall also promptly give a copy of the notice to the dwelling or home renter.

(d) If the dwelling or home renter gives notice to the facility landlord of a violation of ORS 90.730, the renter shall also promptly give a copy of the notice to the facility tenant.

(7) If the rental agreement permits the facility tenant to sublease the tenant’s manufactured dwelling or floating home, the landlord shall apply to the dwelling or home renter credit and conduct screening criteria that is substantially similar to the credit and conduct screening criteria the landlord applies to applicants for a tenancy of a dwelling or home that is either owned by the landlord or on consignment with the landlord under ORS 90.680.

[2007 c.831 §2; 2011 c.42 §12; 2013 c.443 §10; 2015 c.217 §8]



Section 90.600 - Increases in rent; notice; meeting with tenants; effect of failure to meet.

(2) This section does not create a right to increase rent that does not otherwise exist.

(3) This section does not require a landlord to compromise, justify or reduce a rent increase that the landlord otherwise is entitled to impose.

(4) Neither ORS 90.510 (1), requiring a landlord to provide a statement of policy, nor ORS 90.510 (4), requiring a landlord to provide a written rental agreement, create a basis for tenant challenge of a rent increase, judicially or otherwise.

(5)(a) The tenants who reside in a facility may elect one committee of seven or fewer members in a facility-wide election to represent the tenants. One tenant of record for each rented space may vote in the election. Upon written request from the tenants’ committee, the landlord or a representative of the landlord shall meet with the committee within 10 to 30 days of the request to discuss the tenants’ nonrent concerns regarding the facility. Unless the parties agree otherwise, upon a request from the tenants’ committee, a landlord or representative of the landlord shall meet with the tenants’ committee at least once, but not more than twice, each calendar year. The meeting shall be held on the premises if the facility has suitable meeting space for that purpose, or at a location reasonably convenient to the tenants. After the meeting, the tenants’ committee shall send a written summary of the issues and concerns addressed at the meeting to the landlord. The landlord or the landlord’s representative shall make a good faith response in writing to the committee’s summary within 60 days.

(b) The tenants’ committee is entitled to informal dispute resolution in accordance with ORS 446.547 if the landlord or landlord’s representative fails to meet with the tenants’ committee or fails to respond in good faith to the written summary as required by paragraph (a) of this subsection.

[Formerly 91.869; 1991 c.844 §8; 1995 c.559 §35; 1997 c.577 §26a; 1999 c.676 §21; 2001 c.596 §36]



Section 90.605 - Persons authorized to receive notice and demands on landlord’s behalf; written notice to change designated person.

[Formerly 91.935; 1991 c.844 §11]



Section 90.610 - Informal dispute resolution; notice of proposed change in rule or regulation; objection to change by tenant.

(a) The space is rented to a tenant and the tenancy is subject to ORS 90.505 to 90.850; and

(b) The tenant who occupies the space has not:

(A) Previously agreed to a rental agreement that includes the proposed rule or regulation change; or

(B) Become subject to the proposed rule or regulation change as a result of a change in rules or regulations previously adopted in a manner consistent with this section.

(2) Notwithstanding ORS 90.245 (1), the parties to a rental agreement to which ORS 90.505 to 90.850 apply shall provide for a process establishing informal dispute resolution of disputes that may arise concerning the rental agreement for a manufactured dwelling or floating home space.

(3) The landlord may propose changes in rules or regulations, including changes that make a substantial modification of the landlord’s bargain with a tenant, by giving written notice of the proposed rule or regulation change, and unless tenants of at least 51 percent of the eligible spaces in the facility object in writing within 30 days of the date the notice was served, the change shall become effective for all tenants of those spaces on a date not less than 60 days after the date that the notice was served by the landlord.

(4) One tenant of record per eligible space may object to the rule or regulation change through either:

(a) A signed and dated written communication to the landlord; or

(b) A petition format that is signed and dated by tenants of eligible spaces and that includes a copy of the proposed rule or regulation and a copy of the notice.

(5) If a tenant of an eligible space signs both a written communication to the landlord and a petition under subsection (4) of this section, or signs more than one written communication or petition, only the latest signature of the tenant may be counted.

(6) Notwithstanding subsection (4) of this section, a proxy may be used only if a tenant has a disability that prevents the tenant from objecting to the rule or regulation change in writing.

(7) The landlord’s notice of a proposed change in rules or regulations required by subsection (3) of this section must be given or served as provided in ORS 90.155 and must include:

(a) Language of the existing rule or regulation and the language that would be added or deleted by the proposed rule or regulation change; and

(b) A statement substantially in the following form, with all blank spaces in the notice to be filled in by the landlord:

______________________________________________________________________________

NOTICE OF PROPOSED RULE

OR REGULATION CHANGE

The landlord intends to change a rule or regulation in this facility.

The change will go into effect unless tenants of at least 51 percent of the eligible spaces object in writing within 30 days. Any objection must be signed and dated by a tenant of an eligible space.

The number of eligible spaces as of the date of this notice is:_____. Those eligible spaces are (space or street identification):___________________________.

The last day for a tenant of an eligible space to deliver a written objection to the landlord is _________ (landlord fill in date).

Unless tenants in at least 51 percent of the eligible spaces object, the proposed rule or regulation will go into effect on _________.

The parties may attempt to resolve disagreements regarding the proposed rule or regulation change by using the facility’s informal dispute resolution process.

______________________________________________________________________________

(8) A good faith mistake by the landlord in completing those portions of the notice relating to the number of eligible spaces that have tenants entitled to vote or relating to space or street identification numbers does not invalidate the notice or the proposed rule or regulation change.

(9) After the effective date of the rule or regulation change, when a tenant continues to engage in an activity affected by the new rule or regulation to which the landlord objects, the landlord may give the tenant a notice of termination of the tenancy pursuant to ORS 90.630. The notice shall include a statement that the tenant may request a resolution through the facility’s informal dispute resolution process by giving the landlord a written request within seven days from the date the notice was served. If the tenant requests an informal dispute resolution, the landlord may not file an action for possession pursuant to ORS 105.105 to 105.168 until 30 days after the date of the tenant’s request for informal dispute resolution or the date the informal dispute resolution is complete, whichever occurs first.

(10) An agreement under this section may not require informal dispute resolution of disputes relating to:

(a) Facility closure;

(b) Facility sale; or

(c) Rent, including but not limited to amount, increase and nonpayment.

(11) ORS 90.510 (1) to (3), requiring a landlord to provide a statement of policy, do not create a basis for a tenant to demand informal dispute resolution of a rent increase.

[1991 c.844 §10; 1993 c.580 §1; 1995 c.559 §36; 2001 c.596 §36a]



Section 90.620 - Termination by tenant; notice to landlord.

(2) The tenant may terminate a rental agreement that is a month-to-month or fixed term tenancy for cause pursuant to ORS 90.315, 90.360 (1), 90.365 (2), 90.375 or 90.380.

(3) A tenant may not be required to give the landlord more than 30 days’ written notice to terminate.

[Formerly 91.880; 1991 c.67 §15; 1993 c.18 §16; 2001 c.596 §37]



Section 90.630 - Termination by landlord; causes; notice; cure; repeated nonpayment of rent.

(a) Violates a law or ordinance related to the tenant’s conduct as a tenant, including but not limited to a material noncompliance with ORS 90.740;

(b) Violates a rule or rental agreement provision related to the tenant’s conduct as a tenant and imposed as a condition of occupancy, including but not limited to a material noncompliance with a rental agreement regarding a program of recovery in drug and alcohol free housing;

(c) Is classified as a level three sex offender under ORS 163A.100 (3);

(d) Is an unclassified adult sex offender designated as predatory prior to January 1, 2014, or a person whom the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board or the Oregon Health Authority has classified as a level three sex offender under section 7 (2)(b), chapter 708, Oregon Laws 2013; or

(e) Fails to pay a:

(A) Late charge pursuant to ORS 90.260;

(B) Fee pursuant to ORS 90.302; or

(C) Utility or service charge pursuant to ORS 90.534 or 90.536.

(2) A violation making a tenant subject to termination under subsection (1) of this section includes a tenant’s failure to maintain the space as required by law, ordinance, rental agreement or rule, but does not include the physical condition of the dwelling or home. Termination of a rental agreement based upon the physical condition of a dwelling or home shall only be as provided in ORS 90.632.

(3) The notice required by subsection (1) of this section shall state facts sufficient to notify the tenant of the reasons for termination of the tenancy and state that the tenant may avoid termination by correcting the violation as provided in subsection (4) of this section.

(4) The tenant may avoid termination of the tenancy by correcting the violation within the 30-day period specified in subsection (1) of this section. However, if substantially the same act or omission that constituted a prior violation of which notice was given recurs within six months after the date of the notice, the landlord may terminate the tenancy upon at least 20 days’ written notice specifying the violation and the date of termination of the tenancy.

(5) Notwithstanding subsection (3) or (4) of this section, a tenant who is given a notice of termination under subsection (1)(c) of this section does not have a right to correct the violation. A notice given to a tenant under subsection (1)(c) of this section must state that the tenant does not have a right to avoid the termination.

(6) This section does not limit a landlord’s right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(7) A tenancy terminates on the date designated in the notice and without regard to the expiration of the period for which, by the terms of the rental agreement, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(8) Notwithstanding any other provision of this section or ORS 90.394, 90.396 or 90.398, the landlord may terminate the rental agreement for space for a manufactured dwelling or floating home because of repeated late payment of rent by giving the tenant not less than 30 days’ notice in writing before the date designated in that notice for termination and may take possession as provided in ORS 105.105 to 105.168 if:

(a) The tenant has not paid the monthly rent prior to the eighth day of the rental period as described in ORS 90.394 (2)(a) or the fifth day of the rental period as described in ORS 90.394 (2)(b) in at least three of the preceding 12 months and the landlord has given the tenant a nonpayment of rent termination notice pursuant to ORS 90.394 (2) during each of those three instances of nonpayment;

(b) The landlord warns the tenant of the risk of a 30-day notice for termination with no right to correct the cause, upon the occurrence of a third nonpayment of rent termination notice within a 12-month period. The warning must be contained in at least two nonpayment of rent termination notices that precede the third notice within a 12-month period or in separate written notices that are given concurrent with, or a reasonable time after, each of the two nonpayment of rent termination notices; and

(c) The 30-day notice of termination states facts sufficient to notify the tenant of the cause for termination of the tenancy and is given to the tenant concurrent with or after the third or a subsequent nonpayment of rent termination notice.

(9) Notwithstanding subsection (4) of this section, a tenant who receives a 30-day notice of termination pursuant to subsection (8) of this section does not have a right to correct the cause for the notice.

(10) The landlord may give a copy of the notice required by subsection (8) of this section to any lienholder of the manufactured dwelling or floating home by first class mail with certificate of mailing or by any other method allowed by ORS 90.150 (2) and (3). A landlord is not liable to a tenant for any damages incurred by the tenant as a result of the landlord giving a copy of the notice in good faith to a lienholder. A lienholder’s rights and obligations regarding an abandoned manufactured dwelling or floating home shall be as provided under ORS 90.675.

[Formerly 91.886; 1991 c.844 §12; 1995 c.559 §37; 1995 c.633 §1; 1999 c.676 §22; 2001 c.596 §38; 2005 c.22 §65; 2005 c.391 §25; 2005 c.619 §20; 2007 c.906 §32; 2013 c.708 §15; 2015 c.820 §15]

Note: The amendments to 90.630 by section 22, chapter 820, Oregon Laws 2015, become operative January 1, 2019. See section 26, chapter 820, Oregon Laws 2015. The text that is operative on and after January 1, 2019, is set forth for the user’s convenience.
(1) Except as provided in subsection (4) of this section, the landlord may terminate a rental agreement that is a month-to-month or fixed term tenancy for space for a manufactured dwelling or floating home by giving to the tenant not less than 30 days’ notice in writing before the date designated in the notice for termination if the tenant:

(a) Violates a law or ordinance related to the tenant’s conduct as a tenant, including but not limited to a material noncompliance with ORS 90.740;

(b) Violates a rule or rental agreement provision related to the tenant’s conduct as a tenant and imposed as a condition of occupancy, including but not limited to a material noncompliance with a rental agreement regarding a program of recovery in drug and alcohol free housing;

(c) Is classified as a level three sex offender under ORS 163A.100 (3); or

(d) Fails to pay a:

(A) Late charge pursuant to ORS 90.260;

(B) Fee pursuant to ORS 90.302; or

(C) Utility or service charge pursuant to ORS 90.534 or 90.536.

(2) A violation making a tenant subject to termination under subsection (1) of this section includes a tenant’s failure to maintain the space as required by law, ordinance, rental agreement or rule, but does not include the physical condition of the dwelling or home. Termination of a rental agreement based upon the physical condition of a dwelling or home shall only be as provided in ORS 90.632.

(3) The notice required by subsection (1) of this section shall state facts sufficient to notify the tenant of the reasons for termination of the tenancy and state that the tenant may avoid termination by correcting the violation as provided in subsection (4) of this section.

(4) The tenant may avoid termination of the tenancy by correcting the violation within the 30-day period specified in subsection (1) of this section. However, if substantially the same act or omission that constituted a prior violation of which notice was given recurs within six months after the date of the notice, the landlord may terminate the tenancy upon at least 20 days’ written notice specifying the violation and the date of termination of the tenancy.

(5) Notwithstanding subsection (3) or (4) of this section, a tenant who is given a notice of termination under subsection (1)(c) of this section does not have a right to correct the violation. A notice given to a tenant under subsection (1)(c) of this section must state that the tenant does not have a right to avoid the termination.

(6) This section does not limit a landlord’s right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(7) A tenancy terminates on the date designated in the notice and without regard to the expiration of the period for which, by the terms of the rental agreement, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(8) Notwithstanding any other provision of this section or ORS 90.394, 90.396 or 90.398, the landlord may terminate the rental agreement for space for a manufactured dwelling or floating home because of repeated late payment of rent by giving the tenant not less than 30 days’ notice in writing before the date designated in that notice for termination and may take possession as provided in ORS 105.105 to 105.168 if:

(a) The tenant has not paid the monthly rent prior to the eighth day of the rental period as described in ORS 90.394 (2)(a) or the fifth day of the rental period as described in ORS 90.394 (2)(b) in at least three of the preceding 12 months and the landlord has given the tenant a nonpayment of rent termination notice pursuant to ORS 90.394 (2) during each of those three instances of nonpayment;

(b) The landlord warns the tenant of the risk of a 30-day notice for termination with no right to correct the cause, upon the occurrence of a third nonpayment of rent termination notice within a 12-month period. The warning must be contained in at least two nonpayment of rent termination notices that precede the third notice within a 12-month period or in separate written notices that are given concurrent with, or a reasonable time after, each of the two nonpayment of rent termination notices; and

(c) The 30-day notice of termination states facts sufficient to notify the tenant of the cause for termination of the tenancy and is given to the tenant concurrent with or after the third or a subsequent nonpayment of rent termination notice.

(9) Notwithstanding subsection (4) of this section, a tenant who receives a 30-day notice of termination pursuant to subsection (8) of this section does not have a right to correct the cause for the notice.

(10) The landlord may give a copy of the notice required by subsection (8) of this section to any lienholder of the manufactured dwelling or floating home by first class mail with certificate of mailing or by any other method allowed by ORS 90.150 (2) and (3). A landlord is not liable to a tenant for any damages incurred by the tenant as a result of the landlord giving a copy of the notice in good faith to a lienholder. A lienholder’s rights and obligations regarding an abandoned manufactured dwelling or floating home shall be as provided under ORS 90.675.



Section 90.632 - Termination of tenancy due to physical condition of manufactured dwelling or floating home; correction of condition by tenant.

(2) A landlord may not require removal of a manufactured dwelling or floating home, or consider a dwelling or home to be in disrepair or deteriorated, because of the age, size, style or original construction material of the dwelling or home or because the dwelling or home was built prior to adoption of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403), in compliance with the standards of that Act in effect at that time or in compliance with the state building code as defined in ORS 455.010.

(3) Except as provided in subsection (5) of this section, if the tenant’s dwelling or home is in disrepair or is deteriorated, a landlord may terminate a rental agreement and require the removal of a dwelling or home by giving to the tenant not less than 30 days’ written notice before the date designated in the notice for termination.

(4) The notice required by subsection (3) of this section must:

(a) State facts sufficient to notify the tenant of the causes or reasons for termination of the tenancy and removal of the dwelling or home;

(b) State that the tenant can avoid termination and removal by correcting the cause for termination and removal within the notice period;

(c) Describe what is required to correct the cause for termination;

(d) Describe the tenant’s right to give the landlord a written notice of correction, where to give the notice and the deadline for giving the notice in order to ensure a response by the landlord, all as provided by subsection (6) of this section; and

(e) Describe the tenant’s right to have the termination and correction period extended as provided by subsection (7) of this section.

(5) The tenant may avoid termination of the tenancy by correcting the cause within the period specified. However, if substantially the same condition that constituted a prior cause for termination of which notice was given recurs within 12 months after the date of the notice, the landlord may terminate the tenancy and require the removal of the dwelling or home upon at least 30 days’ written notice specifying the violation and the date of termination of the tenancy.

(6) During the termination notice or extension period, the tenant may give the landlord written notice that the tenant has corrected the cause for termination. Within a reasonable time after the tenant’s notice of correction, the landlord shall respond to the tenant in writing, stating whether the landlord agrees that the cause has been corrected. If the tenant’s notice of correction is given at least 14 days prior to the end of the termination notice or extension period, failure by the landlord to respond as required by this subsection is a defense to a termination based upon the landlord’s notice for termination.

(7) Except when the disrepair or deterioration creates a risk of imminent and serious harm to other dwellings, homes or persons within the facility, the 30-day period provided for the tenant to correct the cause for termination and removal shall be extended by at least:

(a) An additional 60 days if:

(A) The necessary correction involves exterior painting, roof repair, concrete pouring or similar work and the weather prevents that work during a substantial portion of the 30-day period; or

(B) The nature or extent of the correction work is such that it cannot reasonably be completed within 30 days because of factors such as the amount of work necessary, the type and complexity of the work and the availability of necessary repair persons; or

(b) An additional six months if the disrepair or deterioration has existed for more than the preceding 12 months with the landlord’s knowledge or acceptance as described in ORS 90.412.

(8) In order to have the period for correction extended as provided in subsection (7) of this section, a tenant must give the landlord written notice describing the necessity for an extension in order to complete the correction work. The notice must be given a reasonable amount of time prior to the end of the notice for termination period.

(9) A tenancy terminates on the date designated in the notice and without regard to the expiration of the period for which, by the terms of the rental agreement, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(10) This section does not limit a landlord’s right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.630 by complying with ORS 105.105 to 105.168.

(11) A landlord may give a copy of the notice for termination required by this section to any lienholder of the dwelling or home, by first class mail with certificate of mailing or by any other method allowed by ORS 90.150 (2) and (3). A landlord is not liable to a tenant for any damages incurred by the tenant as a result of the landlord giving a copy of the notice in good faith to a lienholder.

(12) When a tenant has been given a notice for termination pursuant to this section and has subsequently abandoned the dwelling or home as described in ORS 90.675, any lienholder shall have the same rights as provided by ORS 90.675, including the right to correct the cause of the notice, within the 90-day period provided by ORS 90.675 (20) notwithstanding the expiration of the notice period provided by this section for the tenant to correct the cause.

[1999 c.603 §2b and 1999 c.676 §4; 2001 c.596 §39; 2003 c.658 §7; 2005 c.22 §66; 2005 c.391 §26; 2007 c.906 §33; 2015 c.217 §18]



Section 90.634 - Prohibition against lien for rent; action for possession; disposition of dwelling or home; disposition of goods.

(2) If a manufactured dwelling or floating home was occupied immediately prior to abandonment by a person other than the facility tenant, and the name and address of the person are known to the landlord, a landlord selling or disposing of the dwelling or home under subsection (1) of this section shall promptly send the person a copy of the notice sent to the facility tenant under ORS 90.675 (3). Notwithstanding ORS 90.425, the facility landlord may sell or dispose of goods left in the dwelling or home or upon the dwelling unit by the person in the same manner as if the goods were left by the facility tenant. If the name and address of the person are known to the facility landlord, the landlord shall promptly send the person a copy of the written notice sent to the facility tenant under ORS 90.425 (3) and allow the person the time described in the notice to arrange for removal of the goods.

[2007 c.831 §4; 2011 c.42 §13; 2013 c.443 §11]



Section 90.635



Section 90.643 - Conversion of manufactured dwelling park to planned community subdivision of manufactured dwellings.

(a) Conversion does not require closure of the park pursuant to ORS 90.645 or termination of any tenancy on any space in the park or any lot in the planned community subdivision of manufactured dwellings.

(b) After approval of the tentative plan under ORS 92.830 to 92.845, the manufactured dwelling park ceases to exist, notwithstanding the possibility that four or more lots in the planned community subdivision may be available for rent.

(2) If a park is converted to a subdivision under ORS 92.830 to 92.845, and the landlord closes the park as a result of the conversion, ORS 90.645 applies to the closure.

(3) If a park is converted to a subdivision under ORS 92.830 to 92.845, but the landlord does not close the park as a result of the conversion:

(a) A tenant who does not buy the space occupied by the tenant’s manufactured dwelling may terminate the tenancy and move. If the tenant terminates the tenancy after receiving the notice required by ORS 92.839 and before the expiration of the 60-day period described in ORS 92.840 (2), the landlord shall pay the tenant as provided in ORS 90.645 (1)(b).

(b) If the landlord and the tenant continue the tenancy on the lot created in the planned community subdivision, the tenancy is governed by ORS 90.100 to 90.465, except that the following provisions apply and, in the case of a conflict, control:

(A) ORS 90.510 (4) to (7) applies to a rental agreement and rules and regulations concerning the use and occupancy of the subdivision lot until the declarant turns over administrative control of the planned community subdivision of manufactured dwellings to a homeowners association pursuant to ORS 94.600 and 94.604 to 94.621. The landlord shall provide each tenant with a copy of the bylaws, rules and regulations of the homeowners association at least 60 days before the turnover meeting described in ORS 94.609.

(B) ORS 90.530 applies regarding pets.

(C) ORS 90.545 applies regarding the extension of a fixed term tenancy.

(D) ORS 90.600 (1) to (4) applies to an increase in rent.

(E) ORS 90.620 applies to a termination by a tenant.

(F) ORS 90.630 applies to a termination by a landlord for cause. However, the sale of a lot in the planned community subdivision occupied by a tenant to someone other than the tenant is a good cause for termination under ORS 90.630 that the tenant cannot cure or correct and for which the landlord must give written notice of termination that states the cause of termination at least 180 days before termination.

(G) ORS 90.632 applies to a termination of tenancy by a landlord due to the physical condition of the manufactured dwelling.

(H) ORS 90.634 applies to a lien for manufactured dwelling unit rent.

(I) ORS 90.680 applies to the sale of a manufactured dwelling occupying a lot in the planned community subdivision. If the intention of the buyer of the manufactured dwelling is to leave the dwelling on the lot, the landlord may reject the buyer as a tenant if the buyer does not buy the lot also.

(J) ORS 90.710 applies to a cause of action for a violation of ORS 90.510 (4) to (7), 90.630, 90.680 or 90.765.

(K) ORS 90.725 applies to landlord access to a rented lot in a planned community subdivision.

(L) ORS 90.730 (2), (3), (4) and (7) apply to the duty of a landlord to maintain a rented lot in a habitable condition.

(M) ORS 90.750 applies to the right of a tenant to assemble or canvass.

(N) ORS 90.755 applies to the right of a tenant to speak on political issues and to post political signs.

(O) ORS 90.765 applies to retaliatory conduct by a landlord.

(P) ORS 90.771 applies to the confidentiality of information provided to the Office of Manufactured Dwelling Park Community Relations of the Housing and Community Services Department about disputes.

[2011 c.503 §17; 2013 c.443 §12]



Section 90.645 - Closure of manufactured dwelling park; notices; payments to tenants.

(a) By giving the tenant not less than 365 days’ notice in writing before the date designated in the notice for termination; and

(b) By paying a tenant, for each space for which a rental agreement is terminated, one of the following amounts:

(A) $5,000 if the manufactured dwelling is a single-wide dwelling;

(B) $7,000 if the manufactured dwelling is a double-wide dwelling; or

(C) $9,000 if the manufactured dwelling is a triple-wide or larger dwelling.

(2) Notwithstanding subsection (1) of this section, if a landlord closes a manufactured dwelling park under this section as a result of converting the park to a subdivision under ORS 92.830 to 92.845, the landlord:

(a) May terminate a rental agreement by giving the tenant not less than 180 days’ notice in writing before the date designated in the notice for termination.

(b) Is not required to make a payment under subsection (1)(b) of this section to a tenant who:

(A) Buys the space or lot on which the tenant’s manufactured dwelling is located and does not move the dwelling; or

(B) Sells the manufactured dwelling to a person who buys the space or lot.

(3) A notice given under subsection (1) or (2) of this section shall, at a minimum:

(a) State that the landlord is closing the park, or a portion of the park, and converting the land or leasehold to a different use;

(b) Designate the date of closure; and

(c) Include the tax credit notice described in ORS 90.650.

(4) Except as provided in subsections (2) and (5) of this section, the landlord must pay a tenant the full amount required under subsection (1)(b) of this section regardless of whether the tenant relocates or abandons the manufactured dwelling. The landlord shall pay at least one-half of the payment amount to the tenant within seven days after receiving from the tenant the notice described in subsection (5)(a) of this section. The landlord shall pay the remaining amount no later than seven days after the tenant ceases to occupy the space.

(5) Notwithstanding subsection (1) of this section:

(a) A landlord is not required to make a payment to a tenant as provided in subsection (1) of this section unless the tenant gives the landlord not less than 30 days’ and not more than 60 days’ written notice of the date within the 365-day period on which the tenant will cease tenancy, whether by relocation or abandonment of the manufactured dwelling.

(b) If the manufactured dwelling is abandoned:

(A) The landlord may condition the payment required by subsection (1) of this section upon the tenant waiving any right to receive payment under ORS 90.425 or 90.675.

(B) The landlord may not charge the tenant to store, sell or dispose of the abandoned manufactured dwelling.

(6)(a) A landlord may not charge a tenant any penalty, fee or unaccrued rent for moving out of the manufactured dwelling park prior to the end of the 365-day notice period.

(b) A landlord may charge a tenant for rent for any period during which the tenant occupies the space and may deduct from the payment amount required by subsection (1) of this section any unpaid moneys owed by the tenant to the landlord.

(7) A landlord may not increase the rent for a manufactured dwelling park space after giving a notice of termination under this section to the tenant of the space.

(8) This section does not limit a landlord’s right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(9) If a landlord is required to close a manufactured dwelling park by the exercise of eminent domain or by order of a federal, state or local agency, the landlord shall notify the park tenants no later than 15 days after the landlord receives notice of the exercise of eminent domain or of the agency order. The notice to the tenants shall be in writing, designate the date of closure, state the reason for the closure, describe the tax credit available under section 17, chapter 906, Oregon Laws 2007, and any government relocation benefits known by the landlord to be available to the tenants and comply with any additional content requirements under ORS 90.650.

[2007 c.906 §2]

Note: The amendments to 90.645 by section 2a, chapter 906, Oregon Laws 2007, become operative January 1, 2020. See section 2b, chapter 906, Oregon Laws 2007, as amended by section 1, chapter 83, Oregon Laws 2011, and section 34, chapter 750, Oregon Laws 2013. The text that is operative on and after January 1, 2020, is set forth for the user’s convenience.
(1) If a manufactured dwelling park, or a portion of the park that includes the space for a manufactured dwelling, is to be closed and the land or leasehold converted to a use other than as a manufactured dwelling park, and the closure is not required by the exercise of eminent domain or by order of federal, state or local agencies, the landlord may terminate a month-to-month or fixed term rental agreement for a manufactured dwelling park space:

(a) By giving the tenant not less than 365 days’ notice in writing before the date designated in the notice for termination; and

(b) By paying a tenant, for each space for which a rental agreement is terminated, one of the following amounts:

(A) $5,000 if the manufactured dwelling is a single-wide dwelling;

(B) $7,000 if the manufactured dwelling is a double-wide dwelling; or

(C) $9,000 if the manufactured dwelling is a triple-wide or larger dwelling.

(2) Notwithstanding subsection (1) of this section, if a landlord closes a manufactured dwelling park under this section as a result of converting the park to a subdivision under ORS 92.830 to 92.845, the landlord:

(a) May terminate a rental agreement by giving the tenant not less than 180 days’ notice in writing before the date designated in the notice for termination.

(b) Is not required to make a payment under subsection (1)(b) of this section to a tenant who:

(A) Buys the space or lot on which the tenant’s manufactured dwelling is located and does not move the dwelling; or

(B) Sells the manufactured dwelling to a person who buys the space or lot.

(3) A notice given under subsection (1) or (2) of this section shall, at a minimum:

(a) State that the landlord is closing the park, or a portion of the park, and converting the land or leasehold to a different use;

(b) Designate the date of closure; and

(c) Include the tax notice described in ORS 90.650.

(4) Except as provided in subsections (2) and (5) of this section, the landlord must pay a tenant the full amount required under subsection (1)(b) of this section regardless of whether the tenant relocates or abandons the manufactured dwelling. The landlord shall pay at least one-half of the payment amount to the tenant within seven days after receiving from the tenant the notice described in subsection (5)(a) of this section. The landlord shall pay the remaining amount no later than seven days after the tenant ceases to occupy the space.

(5) Notwithstanding subsection (1) of this section:

(a) A landlord is not required to make a payment to a tenant as provided in subsection (1) of this section unless the tenant gives the landlord not less than 30 days’ and not more than 60 days’ written notice of the date within the 365-day period on which the tenant will cease tenancy, whether by relocation or abandonment of the manufactured dwelling.

(b) If the manufactured dwelling is abandoned:

(A) The landlord may condition the payment required by subsection (1) of this section upon the tenant waiving any right to receive payment under ORS 90.425 or 90.675.

(B) The landlord may not charge the tenant to store, sell or dispose of the abandoned manufactured dwelling.

(6)(a) A landlord may not charge a tenant any penalty, fee or unaccrued rent for moving out of the manufactured dwelling park prior to the end of the 365-day notice period.

(b) A landlord may charge a tenant for rent for any period during which the tenant occupies the space and may deduct from the payment amount required by subsection (1) of this section any unpaid moneys owed by the tenant to the landlord.

(7) A landlord may not increase the rent for a manufactured dwelling park space after giving a notice of termination under this section to the tenant of the space.

(8) This section does not limit a landlord’s right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(9) If a landlord is required to close a manufactured dwelling park by the exercise of eminent domain or by order of a federal, state or local agency, the landlord shall notify the park tenants no later than 15 days after the landlord receives notice of the exercise of eminent domain or of the agency order. The notice to the tenants shall be in writing, designate the date of closure, state the reason for the closure, describe any government relocation benefits known by the landlord to be available to the tenants and comply with any additional content requirements under ORS 90.650.

(10) The Office of Manufactured Dwelling Park Community Relations shall adopt rules establishing a sample form for the notice described in subsection (3) of this section.



Section 90.650 - Notice of tax provisions to tenants of closing manufactured dwelling park; rules.

(2) The office shall adopt rules establishing a sample form for the notice described in this section and the notice described in ORS 90.645 (3).

(3) The department, in consultation with the office, shall adopt rules establishing a sample form and explanation for the property tax assessment appeal.

(4) The office may adopt rules to administer this section.

[Formerly 90.635; 2011 c.83 §2]

Note: The amendments to 90.650 by section 7a, chapter 906, Oregon Laws 2007, become operative January 1, 2020. See section 7b, chapter 906, Oregon Laws 2007, as amended by section 3, chapter 83, Oregon Laws 2011, and section 35, chapter 750, Oregon Laws 2013. The text that is operative on and after January 1, 2020, is set forth for the user’s convenience.
(1) If a manufactured dwelling park or a portion of a manufactured dwelling park is closed, resulting in the termination of the rental agreement between the landlord of the park and a tenant renting space for a manufactured dwelling, whether because of the exercise of eminent domain, by order of a federal, state or local agency or as provided under ORS 90.645 (1), the landlord shall provide notice to the tenant that the closure may allow the taxpayer to appeal the property tax assessment on the manufactured dwelling.

(2) The Department of Revenue, in consultation with the Office of Manufactured Dwelling Park Community Relations, shall adopt rules establishing a sample form and explanation for the property tax assessment appeal.

(3) The office may adopt rules to administer this section.

Note: 90.650 (4) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 90.655 - Park closure notice to nontenants; report of tenant reactions.

(a) That is not a tenant; and

(b)(A) That the landlord actually knows to be an owner of the manufactured dwelling; or

(B) That has a lien recorded in the title or ownership document records for the manufactured dwelling.

(2) A landlord that terminates rental agreements for manufactured dwelling park spaces under ORS 90.645 shall, no later than 60 days after the manufactured dwelling park or portion of the park closes, report to the office:

(a) The number of dwelling unit owners who moved their dwelling units out of the park; and

(b) The number of dwelling unit owners who abandoned their dwelling units at the park.

[2007 c.906 §3]



Section 90.660 - Local regulation of park closures.

[2007 c.906 §4; 2009 c.575 §1]



Section 90.670



Section 90.671 - Closure of marina; notices; payments to tenants; rules.

(a) Not less than 365 days’ notice in writing before the date designated in the notice for termination; or

(b) Not less than 180 days’ notice in writing before the date designated in the notice for termination, if:

(A) The landlord finds space acceptable to the tenant to which the tenant can move the floating home; and

(B) The landlord pays the cost of moving and set-up expenses or $3,500, whichever is less.

(2) The landlord may:

(a) Provide greater financial incentive to encourage the tenant to accept an earlier termination date than that provided in subsection (1) of this section; or

(b) Contract with the tenant for a mutually acceptable arrangement to assist the tenant’s move.

(3) The Housing and Community Services Department shall adopt rules to administer this section.

(4)(a) A landlord may not increase the rent for a dwelling unit for the purpose of offsetting the payments required under this section.

(b) A landlord may not increase the rent for a dwelling unit after giving a notice of termination under this section to the tenant.

(5) Nothing in subsection (1) of this section shall prevent a landlord from relocating a floating home to another comparable space in the same marina, or in another marina owned by the same owner in the same city, if the landlord desires or is required to make repairs, to remodel or to modify the tenant’s original space.

(6) This section does not limit a landlord’s right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(7) If a landlord is required to close a marina by the exercise of eminent domain or by order of a federal, state or local agency, the landlord shall notify the marina tenants no later than 15 days after the landlord receives notice of the exercise of eminent domain or of the agency order. The notice to the tenants shall be in writing, designate the date of closure, state the reason for the closure and describe any government relocation benefits known by the landlord to be available to the tenants.

[2007 c.906 §25]

Note: 90.671 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 90.675 - Disposition of manufactured dwelling or floating home left in facility; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property.

(a) "Current market value" means the amount in cash, as determined by the county assessor, that could reasonably be expected to be paid for personal property by an informed buyer to an informed seller, each acting without compulsion in an arm’s-length transaction occurring on the assessment date for the tax year or on the date of a subsequent reappraisal by the county assessor.

(b) "Dispose of the personal property" means that, if reasonably appropriate, the landlord may throw away the property or may give it without consideration to a nonprofit organization or to a person unrelated to the landlord. The landlord may not retain the property for personal use or benefit.

(c) "Lienholder" means any lienholder of abandoned personal property, if the lien is of record or the lienholder is actually known to the landlord.

(d) "Of record" means:

(A) For a manufactured dwelling, that a security interest has been properly recorded in the records of the Department of Consumer and Business Services pursuant to ORS 446.611 or on a certificate of title issued by the Department of Transportation prior to May 1, 2005.

(B) For a floating home, that a security interest has been properly recorded with the State Marine Board pursuant to ORS 830.740 to 830.755 for a home registered and titled with the board pursuant to ORS 830.715.

(e) "Personal property" means only a manufactured dwelling or floating home located in a facility and subject to ORS 90.505 to 90.850. "Personal property" does not include goods left inside a manufactured dwelling or floating home or left upon a rented space and subject to disposition under ORS 90.425.

(2) A landlord is responsible for abandoned personal property and shall store, sell or dispose of abandoned personal property as provided by this section. This section governs the rights and obligations of landlords, tenants and any lienholders in any personal property abandoned or left upon the premises by the tenant or any lienholder in the following circumstances:

(a) The tenancy has ended by termination or expiration of a rental agreement or by relinquishment or abandonment of the premises and the landlord reasonably believes under all the circumstances that the tenant has left the personal property upon the premises with no intention of asserting any further claim to the premises or to the personal property;

(b) The tenant has been absent from the premises continuously for seven days after termination of a tenancy by a court order that has not been executed; or

(c) The landlord receives possession of the premises from the sheriff following restitution pursuant to ORS 105.161.

(3) Prior to storing, selling or disposing of the tenant’s personal property under this section, the landlord must give a written notice to the tenant that must be:

(a) Personally delivered to the tenant; or

(b) Sent by first class mail addressed and mailed to the tenant at:

(A) The premises;

(B) Any post-office box held by the tenant and actually known to the landlord; and

(C) The most recent forwarding address if provided by the tenant or actually known to the landlord.

(4)(a) A landlord shall also give a copy of the notice described in subsection (3) of this section to:

(A) Any lienholder of the personal property;

(B) The tax collector of the county where the personal property is located; and

(C) The assessor of the county where the personal property is located.

(b) The landlord shall give the notice copy required by this subsection by personal delivery or first class mail, except that for any lienholder, mail service must be both by first class mail and by certified mail with return receipt requested.

(c) A notice to lienholders under paragraph (a)(A) of this subsection must be sent to each lienholder at each address:

(A) Actually known to the landlord;

(B) Of record; and

(C) Provided to the landlord by the lienholder in a written notice that identifies the personal property subject to the lien and that was sent to the landlord by certified mail with return receipt requested within the preceding five years. The notice must identify the personal property by describing the physical address of the property.

(5) The notice required under subsection (3) of this section must state that:

(a) The personal property left upon the premises is considered abandoned;

(b) The tenant or any lienholder must contact the landlord by a specified date, as provided in subsection (6) of this section, to arrange for the removal of the abandoned personal property;

(c) The personal property is stored on the rented space;

(d) The tenant or any lienholder, except as provided by subsection (19) of this section, may arrange for removal of the personal property by contacting the landlord at a described telephone number or address on or before the specified date;

(e) The landlord shall make the personal property available for removal by the tenant or any lienholder, except as provided by subsection (19) of this section, by appointment at reasonable times;

(f) If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, the landlord may require payment of storage charges, as provided by subsection (7)(b) of this section, prior to releasing the personal property to the tenant or any lienholder;

(g) If the personal property is considered to be abandoned pursuant to subsection (2)(c) of this section, the landlord may not require payment of storage charges prior to releasing the personal property;

(h) If the tenant or any lienholder fails to contact the landlord by the specified date or fails to remove the personal property within 30 days after that contact, the landlord may sell or dispose of the personal property. If the landlord reasonably believes the county assessor will determine that the current market value of the personal property is $8,000 or less, and the landlord intends to dispose of the property if the property is not claimed, the notice shall state that belief and intent; and

(i) If applicable, there is a lienholder that has a right to claim the personal property, except as provided by subsection (19) of this section.

(6) For purposes of subsection (5) of this section, the specified date by which a tenant or lienholder must contact a landlord to arrange for the disposition of abandoned personal property must be not less than 45 days after personal delivery or mailing of the notice.

(7) After notifying the tenant as required by subsection (3) of this section, the landlord:

(a) Shall store the abandoned personal property of the tenant on the rented space and shall exercise reasonable care for the personal property; and

(b) Is entitled to reasonable or actual storage charges and costs incidental to storage or disposal. The storage charge may be no greater than the monthly space rent last payable by the tenant.

(8) If a tenant or lienholder, upon the receipt of the notice provided by subsection (3) or (4) of this section or otherwise, responds by actual notice to the landlord on or before the specified date in the landlord’s notice that the tenant or lienholder intends to remove the personal property from the premises, the landlord must make that personal property available for removal by the tenant or lienholder by appointment at reasonable times during the 30 days following the date of the response, subject to subsection (19) of this section. If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, but not pursuant to subsection (2)(c) of this section, the landlord may require payment of storage charges, as provided in subsection (7)(b) of this section, prior to allowing the tenant or lienholder to remove the personal property. Acceptance by a landlord of such payment does not operate to create or reinstate a tenancy or create a waiver pursuant to ORS 90.412 or 90.417.

(9) Except as provided in subsections (19) to (21) of this section, if the tenant or lienholder does not respond within the time provided by the landlord’s notice, or the tenant or lienholder does not remove the personal property within 30 days after responding to the landlord or by any date agreed to with the landlord, whichever is later, the personal property is conclusively presumed to be abandoned. The tenant and any lienholder that have been given notice pursuant to subsection (3) or (4) of this section shall, except with regard to the distribution of sale proceeds pursuant to subsection (13) of this section, have no further right, title or interest to the personal property and may not claim or sell the property.

(10) If the personal property is presumed to be abandoned under subsection (9) of this section, the landlord then may:

(a) Sell the personal property at a public or private sale, provided that prior to the sale:

(A) The landlord may seek to transfer ownership of record of the personal property by complying with the requirements of the appropriate state agency; and

(B) The landlord shall:

(i) Place a notice in a newspaper of general circulation in the county in which the personal property is located. The notice shall state:

(I) That the personal property is abandoned;

(II) The tenant’s name;

(III) The address and any space number where the personal property is located, and any plate, registration or other identification number for a floating home noted on the title, if actually known to the landlord;

(IV) Whether the sale is by private bidding or public auction;

(V) Whether the landlord is accepting sealed bids and, if so, the last date on which bids will be accepted; and

(VI) The name and telephone number of the person to contact to inspect the personal property;

(ii) At a reasonable time prior to the sale, give a copy of the notice required by sub-subparagraph (i) of this subparagraph to the tenant and to any lienholder, by personal delivery or first class mail, except that for any lienholder, mail service must be by first class mail with certificate of mailing;

(iii) Obtain an affidavit of publication from the newspaper to show that the notice required under sub-subparagraph (i) of this subparagraph ran in the newspaper at least one day in each of two consecutive weeks prior to the date scheduled for the sale or the last date bids will be accepted; and

(iv) Obtain written proof from the county that all property taxes and assessments on the personal property have been paid or, if not paid, that the county has authorized the sale, with the sale proceeds to be distributed pursuant to subsection (13) of this section; or

(b) Destroy or otherwise dispose of the personal property if the landlord determines from the county assessor that the current market value of the property is $8,000 or less.

(11)(a) A public or private sale authorized by this section must be conducted consistent with the terms listed in subsection (10)(a)(B)(i) of this section. Every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable.

(b) If there is no buyer at a sale described under paragraph (a) of this subsection, the personal property is considered to be worth $8,000 or less, regardless of current market value, and the landlord shall destroy or otherwise dispose of the personal property.

(12) Notwithstanding ORS 446.155 (1) and (2), unless a landlord intentionally misrepresents the condition of personal property, the landlord is not liable for the condition of the personal property to:

(a) A buyer of the personal property at a sale pursuant to subsection (10)(a) of this section, with or without consideration; or

(b) A person or nonprofit organization to whom the landlord gives the personal property pursuant to subsection (1)(b), (10)(b) or (11)(b) of this section.

(13)(a) The landlord may deduct from the proceeds of the sale:

(A) The reasonable or actual cost of notice, storage and sale; and

(B) Unpaid rent.

(b) After deducting the amounts listed in paragraph (a) of this subsection, the landlord shall remit the remaining proceeds, if any, to the county tax collector to the extent of any unpaid property taxes and assessments owed on the dwelling or home.

(c) After deducting the amounts listed in paragraphs (a) and (b) of this subsection, if applicable, the landlord shall remit the remaining proceeds, if any, to any lienholder to the extent of any unpaid balance owed on the lien on the personal property.

(d) After deducting the amounts listed in paragraphs (a), (b) and (c) of this subsection, if applicable, the landlord shall remit to the tenant the remaining proceeds, if any, together with an itemized accounting.

(e) If the tenant cannot after due diligence be found, the landlord shall deposit the remaining proceeds with the county treasurer of the county in which the sale occurred. If not claimed within three years, the deposited proceeds revert to the general fund of the county and are available for general purposes.

(14) The county tax collector and the Department of Revenue shall cancel all unpaid property taxes and special assessments as provided under ORS 305.155 and 311.790 only under one of the following circumstances:

(a) The landlord disposes of the personal property after a determination described in subsection (10)(b) of this section.

(b) There is no buyer of the personal property at a sale described under subsection (11) of this section and the landlord disposes of the property.

(c)(A) There is a buyer of the personal property at a sale described under subsection (11) of this section;

(B) The current market value of the personal property is $8,000 or less; and

(C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the personal property after distribution of the proceeds pursuant to subsection (13) of this section.

(d) The landlord buys the personal property at a sale described under subsection (11) of this section and sells the property, in compliance with subsection (15) of this section, to a buyer who intends to occupy the property in the facility in which the property is located.

(e) The landlord acquires the personal property as a result of an agreement described in subsection (23) of this section and sells the property, in compliance with subsection (15) of this section, to a buyer who intends to occupy the property in the facility in which the property is located.

(15)(a) Subsection (14)(d) and (e) of this section apply only if:

(A) There exists a lien on the personal property for unpaid property taxes and special assessments owed to a county or to the Department of Revenue and the landlord files an affidavit or declaration with the county tax collector or the Department of Revenue, as appropriate, that states:

(i) The landlord’s intent to sell the property in an arm’s-length transaction to an unrelated buyer who intends to occupy the property in the facility in which the property is located; and

(ii) That the landlord shall comply with the requirements of this subsection; and

(B) Following the sale described in paragraph (a)(A) of this subsection, the landlord files an affidavit or declaration with the county tax collector or the Department of Revenue, as appropriate, that states:

(i) That the landlord has sold the property in an arm’s-length transaction to an unrelated buyer who intends to occupy the property in the facility in which the property is located;

(ii) The sale price and a description of the landlord’s claims against the property or costs from the sale, as described under subsection (13)(a) of this section, and any costs of improvements to the property for sale; and

(iii) The period of time, which may not be more than is reasonably necessary, that is taken by the landlord to complete the sale of the property.

(b) After a landlord files the affidavit or declaration under paragraph (a)(A) of this subsection, the county tax collector shall provide to the landlord a title to the property that the landlord may then provide to a buyer at the time of the sale of the property.

(c) The affidavit or declaration described in paragraph (a)(B) of this subsection must be accompanied by:

(A) Payment to the county tax collector or the Department of Revenue, as appropriate, of the amount remaining from the sale proceeds after the deduction of the landlord’s claims and costs as described in the affidavit or declaration, up to the amount of the unpaid taxes or tax lien. The landlord may retain the amount of the sale proceeds that exceed the amount of the unpaid taxes or tax lien;

(B) Payment to the county tax collector of any county warrant fees; and

(C) An affidavit or declaration from the buyer that states the buyer’s intent to occupy the property in the facility in which the property is located.

(d) Upon a showing of compliance with paragraph (c) of this subsection, the county tax collector or the Department of Revenue shall cancel all unpaid taxes or tax liens on the property.

(16) The landlord is not responsible for any loss to the tenant or lienholder resulting from storage of personal property in compliance with this section unless the loss was caused by the landlord’s deliberate or negligent act. In the event of a deliberate and malicious violation, the landlord is liable for twice the actual damages sustained by the tenant or lienholder.

(17) Complete compliance in good faith with this section shall constitute a complete defense in any action brought by a tenant or lienholder against a landlord for loss or damage to such personal property disposed of pursuant to this section.

(18) If a landlord does not comply with this section:

(a) The tenant is relieved of any liability for damage to the premises caused by conduct that was not deliberate, intentional or grossly negligent and for unpaid rent and may recover from the landlord up to twice the actual damages sustained by the tenant;

(b) A lienholder aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the lienholder. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph; and

(c) A county tax collector aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the tax collector, if the noncompliance is part of an effort by the landlord to defraud the tax collector. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph.

(19) The provisions of this section regarding the rights and responsibilities of a tenant to the abandoned personal property also apply to any lienholder, except that the lienholder may not sell or remove the dwelling or home unless:

(a) The lienholder has foreclosed the lien on the manufactured dwelling or floating home;

(b) The tenant or a personal representative or designated person described in subsection (21) of this section has waived all rights under this section pursuant to subsection (23) of this section; or

(c) The notice and response periods provided by subsections (6) and (8) of this section have expired.

(20)(a) Except as provided by subsection (21)(d) and (e) of this section, if a lienholder makes a timely response to a notice of abandoned personal property pursuant to subsections (6) and (8) of this section and so requests, a landlord shall enter into a written storage agreement with the lienholder providing that the personal property may not be sold or disposed of by the landlord for up to 12 months. A storage agreement entitles the lienholder to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property.

(b) The lienholder’s right to a storage agreement arises upon the failure of the tenant or, in the case of a deceased tenant, the personal representative, designated person, heir or devisee to remove or sell the dwelling or home within the allotted time.

(c) To exercise the right to a storage agreement under this subsection, in addition to contacting the landlord with a timely response as described in paragraph (a) of this subsection, the lienholder must enter into the proposed storage agreement within 60 days after the landlord gives a copy of the agreement to the lienholder. The landlord shall give a copy of the proposed storage agreement to the lienholder in the same manner as provided by subsection (4)(b) of this section. The landlord may include a copy of the proposed storage agreement with the notice of abandoned property required by subsection (4) of this section. A lienholder enters into a storage agreement by signing a copy of the agreement provided by the landlord and personally delivering or mailing the signed copy to the landlord within the 60-day period.

(d) The storage agreement may require, in addition to other provisions agreed to by the landlord and the lienholder, that:

(A) The lienholder make timely periodic payment of all storage charges, as described in subsection (7)(b) of this section, accruing from the commencement of the 45-day period described in subsection (6) of this section. A storage charge may include a utility or service charge, as described in ORS 90.532, if limited to charges for electricity, water, sewer service and natural gas and if incidental to the storage of personal property. A storage charge may not be due more frequently than monthly;

(B) The lienholder pay a late charge or fee for failure to pay a storage charge by the date required in the agreement, if the amount of the late charge is no greater than for late charges imposed on facility tenants;

(C) The lienholder maintain the personal property and the space on which the personal property is stored in a manner consistent with the rights and obligations described in the rental agreement that the landlord currently provides to tenants as required by ORS 90.510 (4); and

(D) The lienholder repair any defects in the physical condition of the personal property that existed prior to the lienholder entering into the storage agreement, if the defects and necessary repairs are reasonably described in the storage agreement and, for homes that were first placed on the space within the previous 24 months, the repairs are reasonably consistent with facility standards in effect at the time of placement. The lienholder shall have 90 days after entering into the storage agreement to make the repairs. Failure to make the repairs within the allotted time constitutes a violation of the storage agreement and the landlord may terminate the agreement by giving at least 14 days’ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(e) Notwithstanding subsection (7)(b) of this section, a landlord may increase the storage charge if the increase is part of a facility-wide rent increase for all facility tenants, the increase is no greater than the increase for other tenants and the landlord gives the lienholder written notice consistent with the requirements of ORS 90.600 (1).

(f) During the term of an agreement described under this subsection, the lienholder has the right to remove or sell the property, subject to the provisions of the lien. Selling the property includes a sale to a purchaser who wishes to leave the property on the rented space and become a tenant, subject to the provisions of ORS 90.680. The landlord may condition approval for occupancy of any purchaser of the property upon payment of all unpaid storage charges and maintenance costs.

(g)(A) Except as provided in paragraph (d)(D) of this subsection, if the lienholder violates the storage agreement, the landlord may terminate the agreement by giving at least 90 days’ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for the termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(B) After a landlord gives a termination notice pursuant to subparagraph (A) of this paragraph for failure of the lienholder to pay a storage charge and the lienholder corrects the violation, if the lienholder again violates the storage agreement by failing to pay a subsequent storage charge, the landlord may terminate the agreement by giving at least 30 days’ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(C) A lienholder may terminate a storage agreement at any time upon at least 14 days’ written notice to the landlord and may remove the property from the facility if the lienholder has paid all storage charges and other charges as provided in the agreement.

(h) Upon the failure of a lienholder to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the lienholder has sold or removed the property, the landlord may sell or dispose of the property pursuant to this section without further notice to the lienholder.

(21) If the personal property is considered abandoned as a result of the death of a tenant who was the only tenant, this section applies, except as follows:

(a) The provisions of this section regarding the rights and responsibilities of a tenant to the abandoned personal property shall apply to any personal representative named in a will or appointed by a court to act for the deceased tenant or any person designated in writing by the tenant to be contacted by the landlord in the event of the tenant’s death.

(b) The notice required by subsection (3) of this section must be:

(A) Sent by first class mail to the deceased tenant at the premises; and

(B) Personally delivered or sent by first class mail to any personal representative or designated person if actually known to the landlord.

(c) The notice described in subsection (5) of this section must refer to any personal representative or designated person, instead of the deceased tenant, and must incorporate the provisions of this subsection.

(d) If a personal representative, designated person or other person entitled to possession of the property, such as an heir or devisee, responds by actual notice to a landlord within the 45-day period provided by subsection (6) of this section and so requests, the landlord shall enter into a written storage agreement with the representative or person providing that the personal property may not be sold or disposed of by the landlord for up to 90 days or until conclusion of any probate proceedings, whichever is later. A storage agreement entitles the representative or person to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property. If such an agreement is entered, the landlord may not enter a similar agreement with a lienholder pursuant to subsection (20) of this section until the agreement with the personal representative or designated person ends.

(e) If a personal representative or other person requests that a landlord enter into a storage agreement, subsection (20)(c) to (e) and (g)(C) of this section applies, with the representative or person having the rights and responsibilities of a lienholder with regard to the storage agreement.

(f) During the term of an agreement described under paragraph (d) of this subsection, the representative or person has the right to remove or sell the property, including a sale to a purchaser or a transfer to an heir or devisee where the purchaser, heir or devisee wishes to leave the property on the rented space and become a tenant, subject to the provisions of ORS 90.680. The landlord also may condition approval for occupancy of any purchaser, heir or devisee of the property upon payment of all unpaid storage charges and maintenance costs.

(g) If the representative or person violates the storage agreement, the landlord may terminate the agreement by giving at least 30 days’ written notice to the representative or person stating facts sufficient to notify the representative or person of the reason for the termination. Unless the representative or person corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the representative or person.

(h) Upon the failure of a representative or person to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the representative or person has sold or removed the property, the landlord may sell or dispose of the property pursuant to this section without further notice to the representative or person.

(22) If a governmental agency determines that the condition of personal property abandoned under this section constitutes an extreme health or safety hazard under state or local law and the agency determines that the hazard endangers others in the facility and requires quick removal of the property, the landlord may sell or dispose of the property pursuant to this subsection. The landlord shall comply with all provisions of this section, except as follows:

(a) The date provided in subsection (6) of this section by which a tenant, lienholder, personal representative or designated person must contact a landlord to arrange for the disposition of the property must be not less than 15 days after personal delivery or mailing of the notice required by subsection (3) of this section.

(b) The date provided in subsections (8) and (9) of this section by which a tenant, lienholder, personal representative or designated person must remove the property must be not less than seven days after the tenant, lienholder, personal representative or designated person contacts the landlord.

(c) The notice required by subsection (3) of this section must be as provided in subsection (5) of this section, except that:

(A) The dates and deadlines in the notice for contacting the landlord and removing the property must be consistent with this subsection;

(B) The notice must state that a governmental agency has determined that the property constitutes an extreme health or safety hazard and must be removed quickly; and

(C) The landlord shall attach a copy of the agency’s determination to the notice.

(d) If the tenant, a lienholder or a personal representative or designated person does not remove the property within the time allowed, the landlord or a buyer at a sale by the landlord under subsection (11) of this section shall promptly remove the property from the facility.

(e) A landlord is not required to enter into a storage agreement with a lienholder, personal representative or designated person pursuant to subsection (20) of this section.

(23)(a) A landlord may sell or dispose of a tenant’s abandoned personal property without complying with the provisions of this section if, after termination of the tenancy or no more than seven days prior to the termination of the tenancy, the following parties so agree in a writing entered into in good faith:

(A) The landlord;

(B) The tenant, or for an abandonment as the result of the death of a tenant who was the only tenant, the personal representative, designated person or other person entitled to possession of the personal property, such as an heir or devisee, as described in subsection (21) of this section; and

(C) Any lienholder.

(b) A landlord may not, as part of a rental agreement, as a condition to approving a sale of property on rented space under ORS 90.680 or in any other manner, require a tenant, a personal representative, a designated person or any lienholder to waive any right provided by this section.

(24) Until personal property is conclusively presumed to be abandoned under subsection (9) of this section, a landlord does not have a lien pursuant to ORS 87.152 for storing the personal property.

[1997 c.577 §27b; 1999 c.603 §33; 1999 c.676 §24; 2001 c.44 §2; 2001 c.596 §40; 2003 c.378 §18; 2003 c.655 §58; 2003 c.658 §8; 2005 c.5 §2; 2005 c.619 §§21,22; 2007 c.906 §34; 2013 c.294 §13; 2015 c.217 §4]



Section 90.680 - Sale of dwelling or home on rented space; consignment sales; duties and rights of seller, prospective purchaser and landlord.

(2) A landlord may not deny any manufactured dwelling or floating home space tenant the right to sell a manufactured dwelling or floating home on a rented space or require the tenant to remove the dwelling or home from the space solely on the basis of the sale.

(3) A landlord may not require, as a condition of a tenant’s occupancy, consignment of the tenant’s manufactured dwelling or floating home.

(4)(a) A landlord may sell a tenant’s manufactured dwelling or floating home on consignment only if:

(A) The sale involves a dwelling in a facility and the landlord is licensed to sell dwellings under ORS 446.661 to 446.756. The license may be held by a person that differs from the person that owns the facility and is the landlord, if there is common ownership between the two.

(B) The landlord and tenant first enter into a written consignment contract that specifies at a minimum:

(i) The duration of the contract, which, unless extended in writing, may not exceed 180 days;

(ii) The estimated square footage of the dwelling or home, and the make, model, year, vehicle identification number and license plate number, if known;

(iii) The price offered for sale of the dwelling or home;

(iv) Whether lender financing is permitted and the amount, if any, of the earnest money deposit;

(v) Whether the transaction is intended to be closed through a state-licensed escrow;

(vi) All liens, taxes and other charges known to be in existence against the dwelling or home that must be removed before the tenant can convey marketable title to a prospective buyer;

(vii) The method of marketing the sale of a dwelling or home to the public, such as signs posted at the facility or through advertisements posted on the Internet or published in newspapers or in other publications;

(viii) The form and amount of compensation to the landlord, such as a fixed fee, a percentage of the gross sale price or another similar arrangement. If the form of compensation is a fixed fee, the contract shall state the amount; and

(ix) For the purpose of determining the net sale proceeds that are payable to the tenant, the manner and order by which the gross sale proceeds will be applied to liens, taxes, actual costs of sale, landlord compensation and other closing costs.

(C) Within 10 days after a sale, the landlord pays to the tenant the tenant’s share of the sale proceeds and provides to the tenant a written accounting for the sale proceeds.

(b) The landlord may not exact a commission or fee, however designated, or retain a portion of any sale proceeds for the sale of a manufactured dwelling or floating home on a rented space unless the landlord has acted as representative for the seller pursuant to a written consignment contract.

(5)(a) The landlord may not deny the tenant the right to place a "for sale" sign on or in a manufactured dwelling or floating home owned by the tenant. The size, placement and character of such signs shall be subject to reasonable rules of the landlord.

(b) If the landlord advertises a manufactured dwelling or floating home for sale within the facility, the tenant may advertise the sale of the tenant’s dwelling or home by posting a sign in a similar manner and similar location.

(6) A landlord may not knowingly make false statements to a prospective purchaser about the quality of a tenant’s manufactured dwelling or floating home.

(7) Nothing in this section prevents a landlord from selling to a prospective purchaser a manufactured dwelling or floating home owned by the landlord at a price or on terms, including space rent, that are more favorable than the price and terms offered for dwellings or homes that are for sale by a tenant.

(8) If the prospective purchaser of a manufactured dwelling or floating home desires to leave the dwelling or home on the rented space and become a tenant, the landlord may require in the rental agreement:

(a) Except when a termination or abandonment occurs, that a tenant give not more than 10 days’ notice in writing prior to the sale of the dwelling or home on a rented space;

(b) That prior to the sale, the prospective purchaser submit to the landlord a complete and accurate written application for occupancy of the dwelling or home as a tenant after the sale is finalized and that a prospective purchaser may not occupy the dwelling or home until after the prospective purchaser is accepted by the landlord as a tenant;

(c) That a tenant give notice to any lienholder, prospective purchaser or person licensed to sell dwellings or homes of the requirements of paragraphs (b) and (d) of this subsection, the location of all properly functioning smoke alarms and any other rules and regulations of the facility such as those described in ORS 90.510 (5)(b), (f), (g), (i) and (j); and

(d) If the sale is not by a lienholder, that the prospective purchaser pay in full all rents, fees, deposits or charges owed by the tenant as authorized under ORS 90.140 and the rental agreement, prior to the landlord’s acceptance of the prospective purchaser as a tenant.

(9)(a) If a landlord requires a prospective purchaser to submit an application for occupancy as a tenant under subsection (8) of this section, the landlord shall provide, upon request from the purchaser, a copy of the application. At the time that the landlord gives the prospective purchaser an application the landlord shall also give the prospective purchaser copies of the statement of policy, the rental agreement and the facility rules and regulations, including any conditions imposed on a subsequent sale, all as provided by ORS 90.510.

(b) The terms of the statement, rental agreement and rules and regulations need not be the same as those in the selling tenant’s statement, rental agreement and rules and regulations.

(c) Consistent with ORS 90.305 (4)(b), a landlord may require a prospective purchaser to pay a reasonable copying charge for the documents.

(d) If a prospective purchaser agrees, a landlord may provide the documents in an electronic format.

(10) The following apply if a landlord receives an application for tenancy from a prospective purchaser under subsection (8) of this section:

(a) The landlord shall accept or reject the prospective purchaser’s application within seven days following the day the landlord receives a complete and accurate written application. An application is not complete until the prospective purchaser pays any required applicant screening charge and provides the landlord with all information and documentation, including any financial data and references, required by the landlord pursuant to ORS 90.510 (5)(i). The landlord and the prospective purchaser may agree to a longer time period for the landlord to evaluate the prospective purchaser’s application or to allow the prospective purchaser to address any failure to meet the landlord’s screening or admission criteria. If a tenant has not previously given the landlord the 10 days’ notice required under subsection (8)(a) of this section, the period provided for the landlord to accept or reject a complete and accurate written application is extended to 10 days.

(b) When a landlord considers an application for tenancy from a prospective purchaser of a dwelling or home from a tenant, the landlord shall apply to the prospective purchaser credit and conduct screening criteria that are substantially similar to the credit and conduct screening criteria the landlord applies to a prospective purchaser of a dwelling or home from the landlord.

(c) The landlord may not unreasonably reject a prospective purchaser as a tenant. Reasonable cause for rejection includes, but is not limited to, failure of the prospective purchaser to meet the landlord’s conditions for approval as provided in ORS 90.510 (5)(i) or failure of the prospective purchaser’s references to respond to the landlord’s timely request for verification within the time allowed for acceptance or rejection under paragraph (a) of this subsection. Except as provided in paragraph (d) of this subsection, the landlord shall furnish to the seller and purchaser a written statement of the reasons for the rejection.

(d) If a rejection under paragraph (c) of this subsection is based upon a consumer report, as defined in 15 U.S.C. 1681a for purposes of the federal Fair Credit Reporting Act, the landlord may not disclose the contents of the report to anyone other than the purchaser. The landlord shall disclose to the seller in writing that the rejection is based upon information contained within a consumer report and that the landlord may not disclose the information within the report.

(11) The following apply if a landlord does not require a prospective purchaser to submit an application for occupancy as a tenant under subsection (8) of this section or if the landlord does not accept or reject the prospective purchaser as a tenant within the time required under subsection (10) of this section:

(a) The landlord waives any right to bring an action against the tenant under the rental agreement for breach of the landlord’s right to establish conditions upon and approve a prospective purchaser of the tenant’s dwelling or home;

(b) The prospective purchaser, upon completion of the sale, may occupy the dwelling or home as a tenant under the same conditions and terms as the tenant who sold the dwelling or home; and

(c) If the prospective purchaser becomes a new tenant, the landlord may impose conditions or terms on the tenancy that are inconsistent with the terms and conditions of the seller’s rental agreement only if the new tenant agrees in writing.

(12) A landlord may not, because of the age, size, style or original construction material of the dwelling or home or because the dwelling or home was built prior to adoption of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403), in compliance with the standards of that Act in effect at that time or in compliance with the state building code as defined in ORS 455.010:

(a) Reject an application for tenancy from a prospective purchaser of an existing dwelling or home on a rented space within a facility; or

(b) Require a prospective purchaser of an existing dwelling or home on a rented space within a facility to remove the dwelling or home from the rented space.

(13) A tenant who has received a notice pursuant to ORS 90.632 may sell the tenant’s dwelling or home in compliance with this section during the notice period. The tenant shall provide a prospective purchaser with a copy of any outstanding notice given pursuant to ORS 90.632 prior to a sale. The landlord may also give any prospective purchaser a copy of any such notice. The landlord may require as a condition of tenancy that a prospective purchaser who desires to leave the dwelling or home on the rented space and become a tenant must comply with the notice within the notice period consistent with ORS 90.632. If the tenancy has been terminated pursuant to ORS 90.632, or the notice period provided in ORS 90.632 has expired without a correction of cause or extension of time to correct, a prospective purchaser does not have a right to leave the dwelling or home on the rented space and become a tenant.

(14) Except as provided by subsection (13) of this section, after a tenancy has ended and during the period provided by ORS 90.675 (6) and (8), a former tenant retains the right to sell the tenant’s dwelling or home to a purchaser who wishes to leave the dwelling or home on the rented space and become a tenant as provided by this section, if the former tenant makes timely periodic payment of all storage charges as provided by ORS 90.675 (7)(b), maintains the dwelling or home and the rented space on which it is stored and enters the premises only with the written permission of the landlord. Payment of the storage charges or maintenance of the dwelling or home and the space does not create or reinstate a tenancy or create a waiver pursuant to ORS 90.412 or 90.417. A former tenant may not enter the premises without the written permission of the landlord, including entry to maintain the dwelling or home or the space or to facilitate a sale.

(15) A landlord or tenant who sells a manufactured dwelling or floating home shall deliver title to the dwelling or home to the purchaser within 25 business days after completion of the sale. If the sale by contract requires future payments, the landlord or tenant shall notify the county that the purchaser is responsible for property tax payments.

[Formerly 91.890; 1991 c.844 §14; 1993 c.580 §6; 1997 c.577 §27c; 1999 c.676 §25; 1999 c.820 §2; 2003 c.658 §9; 2005 c.22 §68; 2007 c.906 §35; 2013 c.443 §13; 2015 c.217 §5]



Section 90.690



Section 90.710 - Causes of action; limit on cause of action of tenant.

(b) If a person violates ORS 90.680 three or more times within a 24-month period, a person has a cause of action against the violator for any damages sustained as a result of the third or subsequent violation or $500, whichever is greater.

(2)(a) Except as provided in paragraphs (b) and (c) of this subsection, a tenant has a cause of action against the landlord for a violation of ORS 90.510 (4) for any damages sustained as a result of the violation, or $100, whichever is greater.

(b) The tenant has no cause of action if, within 10 days after the tenant requests a written agreement from the landlord, the landlord offers to enter into a written agreement that does not substantially alter the terms of the oral agreement made when the tenant rented the space and that complies with this chapter.

(c) If, within 10 days after being served with a complaint alleging a violation of ORS 90.510, the landlord offers to enter into a written rental agreement with each of the other tenants of the landlord that does not substantially alter the terms of the oral agreement made when each tenant rented the space and that complies with this chapter, then the landlord is not subject to any further liability to the other tenants for previous violations of ORS 90.510.

(d) Notwithstanding ORS 41.580 (1), if a landlord and a tenant mutually agree on the terms of an oral agreement for renting residential property, but the tenant refuses to sign a written memorandum of that agreement after it has been reduced to writing by the landlord and offered to the tenant for the tenant’s signature, the oral agreement is enforceable notwithstanding the tenant’s refusal to sign.

(e) A purchaser has a cause of action, for damages sustained or $100, whichever is greater, against a seller who sells the tenant’s manufactured dwelling or floating home to the purchaser before the landlord has accepted the purchaser as a tenant if:

(A) The landlord rejects the purchaser as a tenant; and

(B) The seller knew the purchaser intended to leave the manufactured dwelling or floating home on the space.

[Formerly 91.900; 1991 c.67 §16; 1991 c.844 §16; 1995 c.559 §39; 1995 c.618 §52; 2015 c.217 §6]



Section 90.720 - Action to enjoin violation of ORS 90.750 or 90.755.

[Formerly 91.930]



Section 90.725 - Landlord or agent access to rented space; remedies.

(a) "Emergency" includes but is not limited to:

(A) A repair problem that, unless remedied immediately, is likely to cause serious physical harm or damage to individuals or property.

(B) The presence of a hazard tree on a rented space in a manufactured dwelling park.

(b) "Unreasonable time" refers to a time of day, day of the week or particular time that conflicts with the tenant’s reasonable and specific plans to use the space.

(c) "Yard maintenance, equipment servicing or grounds keeping" includes, but is not limited to, servicing individual septic tank systems or water pumps, weeding, mowing grass and pruning trees and shrubs.

(2) A landlord or a landlord’s agent may enter onto a rented space, not including the tenant’s manufactured dwelling or floating home or an accessory building or structure, to:

(a) Inspect the space;

(b) Make necessary or agreed repairs, decorations, alterations or improvements;

(c) Inspect or maintain trees;

(d) Supply necessary or agreed services;

(e) Perform agreed yard maintenance, equipment servicing or grounds keeping; or

(f) Exhibit the space to prospective or actual purchasers of the facility, mortgagees, tenants, workers or contractors.

(3) The right of access of the landlord or landlord’s agent is limited as follows:

(a) A landlord or landlord’s agent may enter upon the rented space without consent of the tenant and without notice to the tenant for the purpose of serving notices required or permitted under this chapter, the rental agreement or any provision of applicable law.

(b) In case of an emergency, a landlord or landlord’s agent may enter the rented space without consent of the tenant, without notice to the tenant and at any time. If a landlord or landlord’s agent makes an emergency entry in the tenant’s absence, the landlord shall give the tenant actual notice within 24 hours after the entry, and the notice shall include the fact of the entry, the date and time of the entry, the nature of the emergency and the names of the persons who entered.

(c) If the tenant requests repairs or maintenance in writing, the landlord or landlord’s agent, without further notice, may enter upon demand, in the tenant’s absence or without consent of the tenant, for the purpose of making the requested repairs until the repairs are completed. The tenant’s written request may specify allowable times. Otherwise, the entry must be at a reasonable time. The authorization to enter provided by the tenant’s written request expires after seven days, unless the repairs are in progress and the landlord or landlord’s agent is making a reasonable effort to complete the repairs in a timely manner. If the person entering to do the repairs is not the landlord, upon request of the tenant, the person must show the tenant written evidence from the landlord authorizing that person to act for the landlord in making the repairs.

(d) If a written agreement requires the landlord to perform yard maintenance, equipment servicing or grounds keeping for the space:

(A) A landlord and tenant may agree that the landlord or landlord’s agent may enter for that purpose upon the space, without notice to the tenant, at reasonable times and with reasonable frequency. The terms of the right of entry must be described in the rental agreement or in a separate written agreement.

(B) A tenant may deny consent for a landlord or landlord’s agent to enter upon the space pursuant to this paragraph if the entry is at an unreasonable time or with unreasonable frequency. The tenant must assert the denial by giving actual notice of the denial to the landlord or landlord’s agent prior to, or at the time of, the attempted entry.

(e) In all other cases, unless there is an agreement between the landlord and the tenant to the contrary regarding a specific entry, the landlord shall give the tenant at least 24 hours’ actual notice of the intent of the landlord to enter and the landlord or landlord’s agent may enter only at reasonable times. The landlord or landlord’s agent may not enter if the tenant, after receiving the landlord’s notice, denies consent to enter. The tenant must assert this denial of consent by giving actual notice of the denial to the landlord or the landlord’s agent prior to, or at the time of, the attempt by the landlord or landlord’s agent to enter.

(f) Notwithstanding paragraph (e) of this subsection, a landlord or the landlord’s agent may enter a rented space solely to inspect a tree despite a denial of consent by the tenant if the landlord or the landlord’s agent has given at least 24 hours’ actual notice of the intent to enter to inspect the tree and the entry occurs at a reasonable time.

(4) A landlord shall not abuse the right of access or use it to harass the tenant. A tenant shall not unreasonably withhold consent from the landlord to enter.

(5) A landlord has no other right of access except:

(a) Pursuant to court order;

(b) As permitted by ORS 90.410 (2);

(c) As permitted under ORS 90.539; or

(d) When the tenant has abandoned or relinquished the premises.

(6) If a landlord is required by a governmental agency to enter a rented space, but the landlord fails to gain entry after a good faith effort in compliance with this section, the landlord shall not be found in violation of any state statute or local ordinance due to the failure.

(7) If a landlord has a report from an arborist licensed as a landscape construction professional pursuant to ORS 671.560 and certified by the International Society of Arboriculture that a tree on the rented space is a hazard tree that must be maintained by the landlord as described in ORS 90.727, the landlord is not liable for any damage or injury as a result of the hazard tree if the landlord is unable to gain entry after a good faith effort in compliance with this section.

(8) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or may terminate the rental agreement pursuant to ORS 90.630 (1) and take possession in the manner provided in ORS 105.105 to 105.168. In addition, the landlord may recover actual damages.

(9) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but that have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the reoccurrence of the conduct or may terminate the rental agreement pursuant to ORS 90.620 (1). In addition, the tenant may recover actual damages not less than an amount equal to one month’s rent.

[1999 c.676 §2; 2005 c.619 §23; 2013 c.443 §6]



Section 90.727 - Maintenance of trees in rented spaces.

(a) "Maintaining a tree" means removing or trimming a tree for the purpose of eliminating features of the tree that cause the tree to be hazardous, or that may cause the tree to become hazardous in the near future.

(b) "Removing a tree" includes:

(A) Felling and removing the tree; and

(B) Grinding or removing the stump of the tree.

(2) The landlord or tenant that is responsible for maintaining a tree must engage a landscape construction professional with a valid license issued pursuant to ORS 671.560 to maintain any tree with a DBH of eight inches or more.

(3) A landlord:

(a) Shall maintain a tree that is a hazard tree, that was not planted by the current tenant, on a rented space in a manufactured dwelling park if the landlord knows or should know that the tree is a hazard tree.

(b) May maintain a tree on the rented space to prevent the tree from becoming a hazard tree, after providing the tenant with reasonable written notice and a reasonable opportunity to maintain the tree.

(c) Has discretion to decide whether the appropriate maintenance is removal or trimming of the hazard tree.

(d) Is not responsible for maintaining a tree that is not a hazard tree or for maintaining any tree for aesthetic purposes.

(4) A landlord shall comply with ORS 90.725 before entering a tenant’s space to inspect or maintain a tree.

(5) Except as provided in subsection (3) of this section, a tenant is responsible for maintaining the trees on the tenant’s space in a manufactured dwelling park at the tenant’s expense. The tenant may retain an arborist licensed as a landscape construction professional pursuant to ORS 671.560 and certified by the International Society of Arboriculture to inspect a tree on the tenant’s rented space at the tenant’s expense and if the arborist determines that the tree is a hazard, the tenant may:

(a) Require the landlord to maintain a tree that is the landlord’s responsibility under subsection (3) of this section; or

(b) Maintain the tree at the tenant’s expense, after providing the landlord with reasonable written notice of the proposed maintenance and a copy of the arborist’s report.

(6) If a manufactured dwelling cannot be removed from a space without first removing or trimming a tree on the space, the owner of the manufactured dwelling may remove or trim the tree at the dwelling owner’s expense, after giving reasonable written notice to the landlord, for the purpose of removing the manufactured dwelling. [2013 c.443 §5]

Note: Section 16, chapter 443, Oregon Laws 2013, provides:

Sec. 16. (1) A landlord may unilaterally amend a rental agreement to:

(a) Comply with requirements in section 5 of this 2013 Act [90.727] and other provisions in the Residential Landlord and Tenant Act regarding the maintenance of trees, including hazard trees; and

(b) Establish the policies regarding trees that are described in the amendments to ORS 90.510 by section 8 of this 2013 Act.

(2) A landlord may take action under this section before the operative date of sections 4 and 5 of this 2013 Act and the amendments to ORS 90.100, 90.412, 90.532, 90.543, 90.555, 90.634, 90.643, 90.680, 90.725, 90.730 and 90.740 by sections 1 to 3, 6, 7 and 9 to 14 of this 2013 Act [January 1, 2014].

[2013 c.443 §16]



Section 90.730 - Landlord duty to maintain rented space, vacant spaces and common areas in habitable condition.

(2) A landlord who rents a space for a manufactured dwelling or floating home shall at all times during the tenancy maintain the rented space, vacant spaces in the facility and the facility common areas in a habitable condition. The landlord does not have a duty to maintain a dwelling or home. A landlord’s habitability duty under this section includes only the matters described in subsections (3) to (6) of this section.

(3) For purposes of this section, a rented space is considered unhabitable if it substantially lacks:

(a) A sewage disposal system and a connection to the space approved under applicable law at the time of installation and maintained in good working order to the extent that the sewage disposal system can be controlled by the landlord;

(b) If required by applicable law, a drainage system reasonably capable of disposing of storm water, ground water and subsurface water, approved under applicable law at the time of installation and maintained in good working order;

(c) A water supply and a connection to the space approved under applicable law at the time of installation and maintained so as to provide safe drinking water and to be in good working order to the extent that the water supply system can be controlled by the landlord;

(d) An electrical supply and a connection to the space approved under applicable law at the time of installation and maintained in good working order to the extent that the electrical supply system can be controlled by the landlord;

(e) A natural gas or propane gas supply and a connection to the space approved under applicable law at the time of installation and maintained in good working order to the extent that the gas supply system can be controlled by the landlord, if the utility service is provided within the facility pursuant to the rental agreement;

(f) At the time of commencement of the rental agreement, buildings, grounds and appurtenances that are kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

(g) Excluding the normal settling of land, a surface or ground capable of supporting a manufactured dwelling approved under applicable law at the time of installation and maintained to support a dwelling in a safe manner so that it is suitable for occupancy. A landlord’s duty to maintain the surface or ground arises when the landlord knows or should know of a condition regarding the surface or ground that makes the dwelling unsafe to occupy; and

(h) Completion of any landlord-provided space improvements, including but not limited to installation of carports, garages, driveways and sidewalks, approved under applicable law at the time of installation.

(4) A rented space is considered unhabitable if the landlord does not maintain a hazard tree as required by ORS 90.727.

(5) A vacant space in a facility is considered unhabitable if the space substantially lacks safety from the hazards of fire or injury.

(6) A facility common area is considered unhabitable if it substantially lacks:

(a) Buildings, grounds and appurtenances that are kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

(b) Safety from the hazards of fire;

(c) Trees, shrubbery and grass maintained in a safe manner;

(d) If supplied or required to be supplied by the landlord to a common area, a water supply system, sewage disposal system or system for disposing of storm water, ground water and subsurface water approved under applicable law at the time of installation and maintained in good working order to the extent that the system can be controlled by the landlord; and

(e) Except as otherwise provided by local ordinance or by written agreement between the landlord and the tenant, an adequate number of appropriate receptacles for garbage and rubbish in clean condition and good repair at the time of commencement of the rental agreement and for which the landlord shall provide and maintain appropriate serviceable receptacles thereafter and arrange for their removal.

(7) The landlord and tenant may agree in writing that the tenant is to perform specified repairs, maintenance tasks and minor remodeling only if:

(a) The agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

(b) The agreement does not diminish the obligations of the landlord to other tenants on the premises; and

(c) The terms and conditions of the agreement are clearly and fairly disclosed and adequate consideration for the agreement is specifically stated.

[1999 c.676 §6; 2007 c.906 §40; 2011 c.503 §10; 2013 c.443 §2; 2015 c.217 §7]



Section 90.732 - Landlord registration; registration fee.

(a) The name and business mailing address of the landlord and of any person authorized to manage the premises of the park.

(b) The name of the park.

(c) The physical address of the park or, if different from the physical address, the mailing address.

(d) A telephone number of the park.

(e) The total number of spaces in the park.

(2) The landlord of a new manufactured dwelling park shall register with the department no later than 60 days after the opening of the park.

(3) The department shall send a written reminder notice to each landlord that holds a current registration under this section before the due date for the landlord to file a new registration. The department shall confirm receipt of a registration.

(4) Notwithstanding subsections (1) to (3) of this section, the department may provide for registration and confirmation of registration to be accomplished by electronic means instead of in writing.

(5) Moneys from registration fees described in subsection (1) of this section shall be deposited in the Mobile Home Parks Account. Notwithstanding ORS 446.533, moneys deposited in the account under this section are continuously appropriated to the department for the purpose of implementing and administering the duties of the department under this section and ORS 90.734 and 90.738.

[2005 c.619 §2; 2007 c.906 §38; 2009 c.816 §10; 2015 c.217 §3]



Section 90.734 - Manager or owner continuing education requirements.

(a) If there is any manager or owner who lives in the park, the person completing the continuing education must be a manager or owner who lives in the park.

(b) If no manager or owner lives in the park, the person completing the continuing education must be a manager who lives outside the park or, if there is no manager, an owner of the park.

(c) A manager or owner may satisfy the continuing education requirement for more than one park that does not have a manager or owner who lives in the park.

(2) If a person becomes the manufactured dwelling park manager or owner who is responsible for completing continuing education, and the person does not have a current certificate of completion issued under subsection (3) of this section, the person shall complete the continuing education requirement by taking the next regularly scheduled continuing education class or by taking a continuing education class held within 75 days.

(3) The Housing and Community Services Department shall ensure that continuing education classes:

(a) Are offered at least once every six months;

(b) Are offered by a statewide nonprofit trade association in Oregon representing manufactured housing interests and approved by the department;

(c) Have at least one-half of the class instruction on one or more provisions of ORS chapter 90, ORS 105.105 to 105.168, fair housing law or other law relating to landlords and tenants;

(d) Provide a certificate of completion to all attendees; and

(e) Provide the department with the following information:

(A) The name of each person who attends a class;

(B) The name of the attendee’s manufactured dwelling park;

(C) The city or county in which the attendee’s park is located;

(D) The date of the class; and

(E) The names of the persons who taught the class.

(4) The department, a trade association or instructor is not responsible for the conduct of a landlord, manager, owner or other person attending a continuing education class under this section. This section does not create a cause of action against the department, a trade association or instructor related to the continuing education class.

(5) The owner of a manufactured dwelling park is responsible for ensuring compliance with the continuing education requirements in this section.

(6) The department shall annually send a written reminder notice regarding continuing education requirements under this section to each manufactured dwelling park at the address shown in the park registration filed under ORS 90.732.

[2005 c.619 §3; 2007 c.906 §39; 2009 c.816 §11; 2011 c.503 §19]



Section 90.736 - Civil penalties.

(2) A civil penalty assessed under this section shall be deposited in the Mobile Home Parks Account and continuously appropriated to the department for use in carrying out the policies described in ORS 446.515.

(3) If a civil penalty assessed under this section is not paid on or before 90 days after the order assessing the civil penalty becomes final by operation of law, the department may file the order with the county clerk of the county where the manufactured dwelling park of the landlord or owner is located as a lien against the park. In addition to any other available remedy, recording the order in the County Clerk Lien Record has the effect provided for in ORS 205.125 and 205.126 and the order may be enforced as provided in ORS 205.125 and 205.126.

[2005 c.619 §4; 2009 c.816 §12]

Note: 90.736 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 90.738 - Enforcement of registration and education requirements; advisory committee; rules.

(2) The department shall appoint an advisory committee to advise the department in drafting the rules required by subsection (1) of this section and to assist the department in implementing and administering the duties of the department regarding the registration and continuing education requirements established in ORS 90.732 and 90.734. The advisory committee shall include representatives of interested parties, including but not limited to representatives of manufactured dwelling park landlords and representatives of manufactured dwelling park tenants.

[2009 c.816 §9]

Note: 90.738 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 90.740 - Tenant obligations.

(1) Install the tenant’s manufactured dwelling or floating home and any accessory building or structure on a rented space in compliance with applicable laws and the rental agreement.

(2) Except as provided by the rental agreement, dispose from the dwelling or home and the rented space all ashes, garbage, rubbish and other waste in a clean, safe and legal manner. With regard to needles, syringes and other infectious waste, as defined in ORS 459.386, the tenant may not dispose of these items by placing them in garbage receptacles or in any other place or manner except as authorized by state and local governmental agencies.

(3) Behave, and require persons on the premises with the consent of the tenant to behave, in compliance with the rental agreement and with any laws or ordinances that relate to the tenant’s behavior as a tenant.

(4) Except as provided by the rental agreement:

(a) Use the rented space and the facility common areas in a reasonable manner considering the purposes for which they were designed and intended;

(b) Keep the rented space in every part free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin as the condition of the rented space permits and to the extent that the tenant is responsible for causing the problem. The tenant shall cooperate to a reasonable extent in assisting the landlord in any reasonable effort to remedy the problem;

(c) Keep the dwelling or home, and the rented space, safe from the hazards of fire;

(d) Install and maintain in the dwelling or home a smoke alarm approved under applicable law;

(e) Install and maintain storm water drains on the roof of the dwelling or home and connect the drains to the drainage system, if any;

(f) Use electrical, water, storm water drainage and sewage disposal systems in a reasonable manner and maintain the connections to those systems;

(g) Refrain from deliberately or negligently destroying, defacing, damaging, impairing or removing any part of the facility, other than the tenant’s own dwelling or home, or knowingly permitting any person to do so;

(h) Maintain, water and mow or prune any shrubbery or grass on the rented space;

(i) Maintain and water trees, including cleanup and removal of fallen branches and leaves, on the rented space for a manufactured dwelling except for hazard trees as provided in ORS 90.727; and

(j) Behave, and require persons on the premises with the consent of the tenant to behave, in a manner that does not disturb the peaceful enjoyment of the premises by neighbors.

[1999 c.676 §3; 2013 c.443 §3]



Section 90.750 - Right to assemble or canvass in facility; limitations.

(1) Infringe upon the right of persons who rent spaces in a facility to peaceably assemble in an open public meeting for any lawful purpose, at reasonable times and in a reasonable manner, in the common areas or recreational areas of the facility. Reasonable times shall include daily the hours between 8 a.m. and 10 p.m.

(2) Infringe upon the right of persons who rent spaces in a facility to communicate or assemble among themselves, at reasonable times and in a reasonable manner, for the purpose of discussing any matter, including but not limited to any matter relating to the facility or manufactured dwelling or floating home living. The discussions may be held in the common areas or recreational areas of the facility, including halls or centers, or any resident’s dwelling unit or floating home. The landlord of a facility, however, may enforce reasonable rules and regulations including but not limited to place, scheduling, occupancy densities and utilities.

(3) Prohibit any person who rents a space for a manufactured dwelling or floating home from canvassing other persons in the same facility for purposes described in this section. As used in this subsection, "canvassing" includes door-to-door contact, an oral or written request, the distribution, the circulation, the posting or the publication of a notice or newsletter or a general announcement or any other matter relevant to the membership of a tenants’ association.

(4) This section is not intended to require a landlord to permit any person to solicit money, except that a tenants’ association member, whether or not a tenant of the facility, may personally collect delinquent dues owed by an existing member of a tenants’ association.

(5) This section is not intended to require a landlord to permit any person to disregard a tenant’s request not to be canvassed.

[Formerly 91.920; 1991 c.844 §17; 1997 c.303 §2]



Section 90.755 - Right to speak on political issues; limitations; placement of political signs.

(2) The landlord shall allow the tenant to place political signs on or in a manufactured dwelling or floating home owned by the tenant or the space rented by the tenant. The size of the signs and the length of time for which the signs may be displayed are subject to the reasonable rules of the landlord.

[Formerly 91.925; 1991 c.844 §18; 1995 c.559 §40; 2009 c.816 §17]



Section 90.760



Section 90.765 - Prohibitions on retaliatory conduct by landlord.

(a) The tenant has expressed an intention to complain to agencies listed in ORS 90.385;

(b) The tenant has made any complaint to the landlord which is in good faith;

(c) The tenant has filed or expressed intent to file a complaint under ORS 659A.820; or

(d) The tenant has performed or expressed intent to perform any other act for the purpose of asserting, protecting or invoking the protection of any right secured to tenants under any federal, state or local law.

(2) If the landlord acts in violation of subsection (1) of this section the tenant is entitled to the remedies provided in ORS 90.710 (1) and has a defense in any retaliatory action against the tenant for possession.

[Formerly 91.870; 1991 c.67 §17; 1993 c.18 §17; 2001 c.621 §84]



Section 90.770



Section 90.771 - Confidentiality of information regarding disputes.

(2) Except as provided in subsection (3) of this section, the department shall treat as confidential and not disclose:

(a) The identity of a landlord, tenant or complainant involved in a dispute or of a person who provides information to the department in response to a department investigation of a dispute;

(b) Information provided to the department by a landlord, tenant, complainant or other person relating to a dispute; or

(c) Information discovered by the department in investigating a dispute.

(3) The department may disclose:

(a) Information described in subsection (2) of this section to a state agency; and

(b) Information described in subsection (2) of this section if the landlord, tenant, complainant or other person who provided the information being disclosed, or the legal representative thereof, consents orally or in writing to the disclosure and specifies to whom the disclosure may be made. Only the landlord, tenant, complainant or other person who provided the information to the department may authorize or deny the disclosure of the information.

(4) This section does not prohibit the department from compiling and disclosing examples and statistics that demonstrate information such as the type of dispute, frequency of occurrence and geographical area where the dispute occurred if the identity of the landlord, tenant, complainant and other persons are protected.

[2001 c.596 §26 (enacted in lieu of 90.770); 2003 c.21 §2; 2005 c.22 §69]



Section 90.775 - Rules.

[Formerly 91.955; 2001 c.596 §49]



Section 90.800 - Policy.

(2) It is the policy of the State of Oregon to encourage facility tenants to participate in the housing marketplace by ensuring that technical assistance, financing opportunities, notice of sale of facilities and the option to purchase facilities are made available to tenants who choose to participate in the purchase of a facility.

(3) The purpose of ORS 90.800 to 90.850, 308.905, 456.579 and 456.581 is to strengthen the private housing market in Oregon by encouraging all Oregonians to have the ability to participate in the purchase of housing of their choice.

[1989 c.919 §1; 1991 c.844 §24; 1995 c.559 §42; 2014 c.89 §7]



Section 90.805 - Notice to tenants’ association when marina becomes subject to listing agreement.

(2) If an association requests notice pursuant to subsection (1) of this section, the landlord shall give written notice to the persons and addresses designated in the request as soon as all or any portion of the marina becomes subject to a listing agreement entered into by or on behalf of the owner.

[Formerly 90.760]



Section 90.810 - Association notification of possible sale of marina.

(a) Any written offer received by the owner or agent of the owner to purchase the marina that the owner intends to consider; or

(b) Any listing agreement entered into, by the owner or agent of the owner, to effect the sale of the marina.

(2) The notice required by subsection (1) of this section shall be mailed to any association and marina purchase association.

[1989 c.919 §8; 1991 c.844 §25; 1995 c.559 §43; 2014 c.89 §8]



Section 90.815 - Incorporation of marina purchase association.

[1989 c.919 §9; 1991 c.844 §26; 2014 c.89 §9]



Section 90.820 - Marina purchase by tenants’ association; notice; procedures; exceptions.

(2) Upon delivery of the notice required by subsection (1) of this section, the owner shall negotiate in good faith with the association or organization and provide the association or organization an opportunity to purchase the marina as the owner would any bona fide third party potential purchaser. During the 14-day period following the delivery of a notice to the owner under subsection (1) of this section, the tenants’ association, marina purchase association or tenants’ association supported nonprofit organization has a right of first refusal for any offer or agreement by the owner to sell the marina.

(3) A marina purchase association or tenants’ association actively involved in negotiations with an owner may waive or reduce the time periods for notice described in this section. A marina purchase association or tenants’ association may authorize a tenants’ association supported nonprofit organization to waive notice on behalf of the association.

(4) This section, ORS 90.805 (2) and 90.810 do not apply to:

(a) Any sale or transfer to a person who would be included within the table of descent and distribution if the owner were to die intestate.

(b) Any transfer by gift, devise or operation of law.

(c) Any transfer by a corporation to an affiliate. As used in this paragraph, "affiliate" means any shareholder of the transferring corporation, any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation or any other corporation or entity owned or controlled, directly or indirectly, by any shareholder of the transferring corporation.

(d) Any transfer by a partnership to any of its partners.

(e) Any conveyance of an interest in a marina incidental to the financing of the marina.

(f) Any conveyance resulting from the foreclosure of a mortgage, deed of trust or other instrument encumbering a marina or any deed given in lieu of a foreclosure.

(g) Any sale or transfer between or among joint tenants or tenants in common owning a marina.

(h) Any exchange of a marina for other real property, whether or not the exchange also involves the payment of cash or other boot.

(i) Any purchase of a marina by a governmental entity under that entity’s powers of eminent domain.

[1989 c.919 §10; 1991 c.844 §19; 1999 c.222 §1; 1999 c.603 §34a; 2009 c.295 §1; 2014 c.89 §10]



Section 90.830 - Marina owner affidavit of compliance with procedures.

(a) With reference to an offer by the owner for the sale of the marina, the owner has complied with the provisions of ORS 90.820;

(b) With reference to an offer received by the owner for the purchase of the marina, or with reference to a counteroffer that the owner intends to make, or has made, for the sale of the marina, the owner has complied with the provisions of ORS 90.820;

(c) Notwithstanding compliance with the provisions of ORS 90.820, a contract for the sale of the marina has not been executed between the owner and a marina purchase association, tenants’ association or tenants’ association supported nonprofit organization;

(d) The provisions of ORS 90.820 are inapplicable to a particular sale or transfer of the marina by the owner, and compliance with those subsections is not required; or

(e) A particular sale or transfer of the marina is exempted from the provisions of this section and ORS 90.820.

(2) The following parties have the absolute right to rely on the truth and accuracy of all statements appearing in the affidavit and are not obligated to inquire further as to any matter or fact relating to the owner’s compliance with the provisions of ORS 90.820:

(a) A party that acquires an interest in a marina.

(b) A title insurance company, or an attorney, that prepares, furnishes or examines evidence of title.

(3) It is the purpose and intention of this section to preserve the marketability of title to marinas. Accordingly, the provisions of this section must be liberally construed in order that all persons may rely on the record title to marinas.

[1989 c.919 §11; 1991 c.844 §27; 1999 c.222 §2; 2014 c.89 §11]



Section 90.840 - Park purchase funds, loans.

(2) Notwithstanding any budget limitation, the director may spend funds available from the Mobile Home Parks Purchase Account to employ personnel to carry out the provisions of ORS 456.581 (1).

[1989 c.919 §12]



Section 90.842 - Notice of sale of manufactured dwelling park; contents; formation of tenants committee for purchasing park.

(2) The owner shall give the notice required by subsection (1) of this section to:

(a) All tenants of the park; or

(b) A tenants committee, if there is an existing committee of tenants formed for purposes including the purchase of the park and with which the owner has met in the 12-month period immediately before delivery of the notice.

(3) The owner shall also give the notice required by subsection (1) of this section to the Office of Manufactured Dwelling Park Community Relations of the Housing and Community Services Department.

(4) The notice must include the following:

(a) The owner is considering selling the park.

(b) The tenants, through a tenants committee, have an opportunity to compete to purchase the park.

(c) In order to compete to purchase the park, within 10 days after delivery of the notice, the tenants must form or identify a single tenants committee for the purpose of purchasing the park and notify the owner in writing of:

(A) The tenants’ interest in competing to purchase the park; and

(B) The name and contact information of the representative of the tenants committee with whom the owner may communicate about the purchase.

(d) The representative of the tenants committee may request financial information described in ORS 90.844 (2) from the owner within the 10-day period.

(e) Information about purchasing a manufactured dwelling park is available from the Office of Manufactured Dwelling Park Community Relations of the Housing and Community Services Department.

[2014 c.89 §1]



Section 90.844 - Procedures for purchase of manufactured dwelling park by tenants; financial information; deadlines.

(a) The tenants’ interest in competing to purchase the park;

(b) The formation or identification of a single tenants committee formed for the purpose of purchasing the park; and

(c) The name and contact information of the representative of the tenants committee with whom the owner may communicate about the purchase.

(2) During the 10-day period, in order to perform a due diligence evaluation of the opportunity to compete to purchase the park, the representative of the tenants committee may make a written request for the kind of financial information that a seller of a park would customarily provide to a prospective purchaser.

(3) Of the financial information described in subsection (2) of this section, the owner shall provide the following information within seven days after delivery of the request by the tenants committee for the information:

(a) The asking price, if any, for the park;

(b) The total income collected from the park and related profit centers, including storage and laundry, in the 12-month period immediately before delivery of the notice required by ORS 90.842;

(c) The cost of all utilities for the park that were paid by the owner in the 12-month period immediately before delivery of the notice required by ORS 90.842;

(d) The annual cost of all insurance policies for the park that were paid by the owner, as shown by the most recent premium;

(e) The number of homes in the park owned by the owner; and

(f) The number of vacant spaces and homes in the park.

(4) The owner may:

(a) Designate all or part of the financial information provided pursuant to this section as confidential.

(b) If the owner designates financial information as confidential, establish, in cooperation with the representative of the tenants committee, a list of persons with whom the tenants may share the information, including any of the following persons that are either seeking to purchase the park on behalf of the tenants committee or assisting the tenants committee in evaluating or purchasing the park:

(A) A nonprofit organization or a housing authority.

(B) An attorney or other licensed professional or adviser.

(C) A financial institution.

(c) Require that persons authorized to receive the confidential information:

(A) Sign a confidentiality agreement before receiving the information;

(B) Refrain from copying any of the information; and

(C) Return the information to the owner when the negotiations to purchase the park are completed or terminated.

(5) Within 15 days after delivery of the financial information described in subsection (3) of this section, or within 15 days after the end of the 10-day period described in subsection (1) of this section when the representative of the tenants committee does not request financial information under subsection (2) of this section, if the tenants choose to continue competing to purchase the park, the tenants committee must:

(a) Form a corporate entity under ORS chapter 60, 62 or 65 that is legally capable of purchasing real property or associate with a nonprofit corporation or housing authority that is legally capable of purchasing real property or that is advising the tenants about purchasing the park in which the tenants reside.

(b) Submit to the owner a written offer to purchase the park, in the form of a proposed purchase and sale agreement, and either a copy of the articles of incorporation of the corporate entity or other evidence of the legal capacity of the formed or associated corporate entity to purchase real property.

(6)(a) The owner may accept the offer to purchase in the tenants committee’s purchase and sale agreement, reject the offer or submit a counteroffer.

(b) If the parties reach agreement on the purchase, the purchase and sale agreement must specify the price, due diligence duties, schedules, timelines, conditions and any extensions.

(c) If the tenants do not act as required within the time periods described in this section and ORS 90.842, if the tenants violate the confidentiality agreement described in this section or if the parties do not reach agreement on a purchase, the owner is not obligated to take additional action under ORS 90.842 to 90.850.

[2014 c.89 §2; 2015 c.217 §11]



Section 90.846 - Parties to manufactured dwelling park sale to act in commercially reasonable manner; negotiations with nontenant purchasers permitted; remedies for violations.

(2) Except as provided in ORS 90.848, before selling a manufactured dwelling park to an entity that is not formed by or associated with the tenants, the owner of the park must give the notice required by ORS 90.842 and comply with the requirements of ORS 90.844.

(3) A minor error in providing the notice required by ORS 90.842 or in providing the financial information required by ORS 90.844 does not prevent the owner from selling the park to an entity that is not formed by or associated with the tenants and does not cause the owner to be liable to the tenants for damages or a penalty.

(4) During the process described in ORS 90.842 to 90.850, the owner may seek, or negotiate with, potential purchasers other than the tenants or an entity formed by or associated with the tenants.

(5) If the owner does not comply with requirements of this section and ORS 90.842 and 90.844, in a substantial way that prevents the tenants from competing to purchase the park, the tenants may:

(a) Obtain injunctive relief to prevent a sale or transfer to an entity that is not formed by or associated with the tenants when the owner has not caused an affidavit to be recorded before the sale or transfer pursuant to ORS 90.850.

(b) Recover actual damages or twice the rent from the owner for each tenant, whichever is greater.

(6) If a tenant misuses or discloses, in a substantial way, confidential information in violation of a confidentiality agreement described in ORS 90.844, the owner may recover actual damages from the tenant.

(7) The Office of Manufactured Dwelling Park Community Relations of the Housing and Community Services Department shall prepare and make available information for tenants about purchasing a manufactured dwelling park.

[2014 c.89 §3]



Section 90.848 - Exceptions to requirements for sale or transfer of manufactured dwelling park.

(a) Any sale or transfer to an individual who would be included within the table of descent and distribution if the owner of the manufactured dwelling park were to die intestate.

(b) Any transfer by gift, devise or operation of law.

(c) Any sale or transfer by a corporation to an affiliate.

(d) Any sale or transfer by a partnership to any of its partners.

(e) Any sale or transfer of an interest in a limited liability company to any of the limited liability company’s members.

(f) Any conveyance of an interest in a park incidental to the financing of the park.

(g) Any conveyance resulting from the foreclosure of a mortgage, deed of trust or other instrument encumbering a park or any deed given in lieu of a foreclosure.

(h) Any sale or transfer between or among joint tenants or tenants in common owning a park.

(i) Any sale or transfer in which the park satisfies the purchaser’s requirement to make a like-kind exchange under section 1031 of the Internal Revenue Code.

(j) Any purchase of a park by a governmental entity under the entity’s powers of eminent domain.

(k) Any transfer to a charitable trust.

(2) As used in this section, "affiliate" means any shareholder of the selling or transferring corporation, any corporation or entity owned or controlled, directly or indirectly, by the selling or transferring corporation or any other corporation or entity owned or controlled, directly or indirectly, by any shareholder of the selling or transferring corporation.

[2014 c.89 §4; 2015 c.217 §12]



Section 90.850 - Owner affidavit certifying compliance with requirements for sale of park; reliance of parties on affidavit.

(a) The owner has complied with the requirements of ORS 90.842, 90.844 and 90.846 with reference to an offer by the owner for the sale or transfer of the park.

(b) The owner has complied with the requirements of ORS 90.842, 90.844 and 90.846 with reference to an offer received by the owner for the purchase or transfer of the park or to a counteroffer the owner has made or intends to make.

(c) The owner has not entered into a contract for the sale or transfer of the park to an entity formed by or associated with the tenants.

(d) ORS 90.842, 90.844 and 90.846 do not apply to a particular sale or transfer of the park pursuant to ORS 90.848.

(2) The following parties have an absolute right to rely on the truth and accuracy of all statements appearing in the affidavit and are not obligated to inquire further as to any matter or fact relating to the owner’s compliance with ORS 90.842, 90.844 and 90.846:

(a) A party that acquires an interest in a park.

(b) A title insurance company, or an attorney, that prepares, furnishes or examines evidence of title.

(3) The purpose and intention of this section is to preserve the marketability of title to parks. Accordingly, the provisions of this section must be liberally construed in order that all persons may rely on the record title to parks.

[2014 c.89 §5]



Section 90.860 - Definitions for ORS 90.865 to 90.875.

(1) "Buyer" has the meaning given that term in ORS 72.1030;

(2) "Facility" has the meaning given that term in ORS 90.100;

(3) "Landlord" has the meaning given that term in ORS 90.100;

(4) "Manufactured dwelling" has the meaning given that term in ORS 90.100;

(5) "Purchase money security interest" has the meaning given that term in ORS 79.1070;

(6) "Secured party" has the meaning given that term in ORS 79.1050; and

(7) "Seller" has the meaning given that term in ORS 72.1030.

[2001 c.112 §1; 2005 c.22 §70]

Note: 90.860 to 90.875 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: 79.1050 and 79.1070 were repealed by section 187, chapter 445, Oregon Laws 2001. The text of 90.860 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 90.860 for the repeal of 79.1050 and 79.1070 has not been made.



Section 90.865 - Dealer notice of rent payments and financing.

(1) Pays a portion of the rent for the dwelling; or

(2) Provides financing or assists the buyer in arranging financing that results in a party taking a purchase money security interest in the dwelling and the seller knows that a portion of the proceeds from the financing is to be used to pay a portion of the rent for the dwelling.

[2001 c.112 §2; 2003 c.655 §59]

Note: See first note under 90.860.



Section 90.870 - Manner of giving notice; persons entitled to notice.

(a) A statement that a portion of the rent is being paid by the seller or out of the proceeds from financing; and

(b) The amount and duration of rent that is being paid by the seller or out of the proceeds from financing.

(2) A seller subject to ORS 90.865 must give notice under subsection (1) of this section to:

(a) The buyer;

(b) The landlord; and

(c) The secured party, if any, taking a purchase money security interest in the manufactured dwelling.

[2001 c.112 §3]

Note: See first note under 90.860.



Section 90.875 - Remedy for failure to give notice.

[2001 c.112 §4]

Note: See first note under 90.860.



Section 90.900



Section 90.905



Section 90.910



Section 90.920



Section 90.930



Section 90.940

[Formerly 91.866; renumbered 90.450 in 1995]






Chapter 091 - Tenancy

Section 91.010 - When tenancy is deemed to exist.

[Amended by 1987 c.158 §16]



Section 91.020 - Tenancies classified.

[Amended by 1969 c.591 §273]



Section 91.030 - Tenancy by entirety or for life.

[Amended by 1969 c.591 §274]



Section 91.040 - Tenancy at sufferance.



Section 91.050 - Tenancy at will.



Section 91.060 - Tenancy from year to year.



Section 91.070 - Tenancy from month to month.



Section 91.080 - Termination when expiration of tenancy fixed by terms of lease.



Section 91.090 - Termination of tenancy by failure to pay rent; reinstatement.



Section 91.100 - Waiver of notice.



Section 91.110 - Notices to be in writing; how served.



Section 91.115 - Tenant not to deny landlord’s title.

[1981 c.892 §85]



Section 91.120 - Eviction of employee; notice required.

[1987 c.611 §3; 1997 c.577 §29; 2001 c.596 §41]



Section 91.122 - Occupancy of dwelling unit by employee of resident of dwelling unit.

(2) An employee of a resident of a dwelling unit whose occupancy is conditional upon employment in and about the premises, and members of the employee’s household, may only be evicted pursuant to ORS 105.105 to 105.168 after at least 24 hours’ written notice of the termination of employment or a notice period set forth in a written employment contract, whichever is longer.

(3) This section does not create the relationship of landlord and tenant between the resident and the employee or members of the employee’s household.

[Formerly 105.117]



Section 91.125



Section 91.130 - Eviction of purchaser or seller of property; notice required.

[2001 c.596 §2]



Section 91.210 - Rents payable in advance unless otherwise agreed; demand unnecessary.



Section 91.220 - Tenant in possession liable for rent; remedies for recovery.

(2) Such rent may be recovered in an action at law, and the deed of demise, or other instrument in writing, if there is any, showing the provisions of the lease, may be used in evidence by either party to prove the amount due from the defendant.

(3) This section shall not deprive landlords of any other legal remedy for the recovery of their rents, whether secured to them by their leases or provided by law.



Section 91.225 - Local rent control prohibited; exclusions; exceptions.

(2) Except as provided in subsections (3) to (5) of this section, a city or county shall not enact any ordinance or resolution which controls the rent that may be charged for the rental of any dwelling unit.

(3) This section does not impair the right of any state agency, city, county or urban renewal agency as defined by ORS 457.035 to reserve to itself the right to approve rent increases, establish base rents or establish limitations on rents on any residential property for which it has entered into a contract under which certain benefits are applied to the property for the expressed purpose of providing reduced rents for low income tenants. Such benefits include, but are not limited to, property tax exemptions, long-term financing, rent subsidies, code enforcement procedures and zoning density bonuses.

(4) Cities and counties are not prohibited from including in condominium conversion ordinances a requirement that, during the notification period specified in ORS 100.305, the owner or developer may not raise the rents of any affected tenant except by an amount established by ordinance that does not exceed the limit imposed by ORS 90.493.

(5) Cities, counties and state agencies may impose temporary rent controls when a natural or man-made disaster that materially eliminates a significant portion of the rental housing supply occurs, but must remove the controls when the rental housing supply is restored to substantially normal levels.

(6) As used in this section, "dwelling unit" and "rent" have the meaning given those terms in ORS 90.100.

(7) This section is applicable throughout this state and in all cities and counties therein. The electors or the governing body of a city or county shall not enact, and the governing body shall not enforce, any ordinance, resolution or other regulation that is inconsistent with this section.

[1985 c.335 §2; 2007 c.705 §3]



Section 91.230 - Farm tenant’s right to emblements.

[Formerly 91.310]



Section 91.240 - Gambling leases prohibited; status of rental contracts; termination; recovery of possession.

(2) All contracts for the rent of a room, building or place in violation of subsection (1) of this section are void between the parties.

(3) Any person letting or renting any room, building, or place mentioned in subsection (1) of this section which is at any time used by the lessee or occupant thereof, or any other person with the knowledge or consent of the lessee or occupant, for gambling purposes, upon discovery thereof, may avoid and terminate such lease or contract of occupancy, and recover immediate possession of such building or other place by an action at law for that purpose to be brought before any justice of the peace of the county in which the use is permitted.

[Formerly 91.410]



Section 91.245 - Penalty for letting or renting a place for gambling purposes.

[Formerly 91.420]



Section 91.255 - Transfer of claim; prohibition; limitations.

(2) A utility company shall not transfer a claim against a tenant to the owner of the real property without the written consent of the owner.

(3) A municipal utility shall not transfer a claim against a tenant to the owner of the real property unless the municipal utility provided notice of the delinquent status to the tenant and mailed a copy of the notice of delinquency by first class mail to the last address of the owner or owner’s agent that is on file with the utility, within 30 days from the time the payment is due on the account.

(4) A municipal utility shall not deny or shut off its service to any subsequent tenant based on any lien for an unpaid claim for services furnished to a previous tenant who has vacated the premises unless the utility notified the owner or the owner’s agent of any delinquency by mailing a copy of the notice of delinquency by first class mail to the last address of the owner or owner’s agent that is on file with the utility, at the time the notice was sent to the previous tenant.

(5) A municipal utility may not provide service to a tenant if the tenant has a previous unpaid bill with the municipal utility unless that municipal utility and tenant agree to a plan for repayment of unpaid utility bills.

(6) A municipal utility shall have the same policy regarding the disconnection of services for nonpayment of an outstanding amount for a single family residence occupied by a tenant and for a single family residence occupied by the owner.

(7) A municipal utility shall provide information to the owner or owner’s agent regarding the status of a tenant’s account upon request, within a reasonable amount of time. If a request is made verbally, the municipal utility shall provide the information verbally. If a municipal utility discloses information under this subsection, the municipal utility shall not be held responsible for the disclosure of information to a person who is not an owner or owner’s agent.

(8) Subsections (5) and (6) of this section apply only if a municipal utility intends to file a lien for unpaid utility services or intends to deny service to a subsequent tenant based on a claim for unpaid services to a previous tenant.

(9) Subsection (7) of this section applies only if a municipal utility intends to file a lien for unpaid utility services or intends to deny service to a subsequent tenant based on a claim for unpaid services to a previous tenant.

(10) Nothing in this section creates, expands or abridges any authority of a municipal utility to transfer a claim, based upon any contract, ordinance or lien.

(11) Nothing in this section shall abridge any procedural due process protections such as notice and hearing that a tenant or subsequent tenant is entitled to under a contract, utility policy, rule, statute or the state and federal Constitutions, prior to the denial or shutoff of service.

[1987 c.611 §1; 1993 c.786 §1]

Note: 91.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 91 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 91.310

[Renumbered 91.230]



Section 91.355



Section 91.410

[Renumbered 91.240]



Section 91.420

[Renumbered 91.245]



Section 91.500



Section 91.503



Section 91.504

[Formerly 91.643; renumbered 94.017]



Section 91.505



Section 91.506



Section 91.509



Section 91.510



Section 91.512



Section 91.515



Section 91.518



Section 91.519



Section 91.521



Section 91.523



Section 91.524



Section 91.525



Section 91.526



Section 91.527



Section 91.530



Section 91.531



Section 91.533



Section 91.534



Section 91.535



Section 91.536



Section 91.539



Section 91.540



Section 91.542



Section 91.545



Section 91.546



Section 91.548

[Formerly 91.585; renumbered 94.202]



Section 91.551

[Formerly 91.590; renumbered 94.208]



Section 91.554



Section 91.555



Section 91.557



Section 91.560



Section 91.561

[Formerly 91.605; renumbered 94.231]



Section 91.562



Section 91.563



Section 91.564



Section 91.565



Section 91.566



Section 91.569



Section 91.570



Section 91.572



Section 91.575



Section 91.576



Section 91.578

[Formerly 91.635; renumbered 94.280]



Section 91.580



Section 91.581



Section 91.584

[Formerly 91.655; renumbered 94.295]



Section 91.585



Section 91.587



Section 91.590



Section 91.591



Section 91.593

[Formerly 91.670; renumbered 94.312]



Section 91.595



Section 91.596

[Formerly 91.675; renumbered 94.318]



Section 91.599



Section 91.602



Section 91.605



Section 91.606



Section 91.608



Section 91.610



Section 91.611



Section 91.614



Section 91.615



Section 91.617



Section 91.620



Section 91.621



Section 91.623



Section 91.625



Section 91.626



Section 91.629



Section 91.630



Section 91.631



Section 91.634



Section 91.635



Section 91.637



Section 91.640



Section 91.641



Section 91.643



Section 91.646



Section 91.649



Section 91.652



Section 91.655



Section 91.656



Section 91.658



Section 91.660



Section 91.661



Section 91.664



Section 91.665



Section 91.667



Section 91.670



Section 91.671



Section 91.675



Section 91.690



Section 91.700



Section 91.705



Section 91.710



Section 91.715



Section 91.720



Section 91.725



Section 91.730



Section 91.735



Section 91.740



Section 91.745



Section 91.750



Section 91.755



Section 91.757



Section 91.760



Section 91.765



Section 91.766



Section 91.767



Section 91.770



Section 91.773



Section 91.775



Section 91.780



Section 91.785



Section 91.790



Section 91.800



Section 91.805



Section 91.810



Section 91.815



Section 91.817



Section 91.820



Section 91.822



Section 91.825



Section 91.830



Section 91.835



Section 91.840



Section 91.845



Section 91.850



Section 91.855



Section 91.857



Section 91.860



Section 91.862



Section 91.865



Section 91.866



Section 91.868



Section 91.869



Section 91.870



Section 91.873



Section 91.874



Section 91.875



Section 91.880



Section 91.885



Section 91.886



Section 91.890



Section 91.895



Section 91.900



Section 91.905



Section 91.910



Section 91.915



Section 91.920



Section 91.925



Section 91.930



Section 91.935



Section 91.945



Section 91.950



Section 91.955



Section 91.990






Chapter 092 - Subdivisions and Partitions

Section 92.010 - Definitions for ORS 92.010 to 92.192.

(1) "Declarant" means the person who files a declaration under ORS 92.075.

(2) "Declaration" means the instrument described in ORS 92.075 by which the subdivision or partition plat was created.

(3)(a) "Lawfully established unit of land" means:

(A) A lot or parcel created pursuant to ORS 92.010 to 92.192; or

(B) Another unit of land created:

(i) In compliance with all applicable planning, zoning and subdivision or partition ordinances and regulations; or

(ii) By deed or land sales contract, if there were no applicable planning, zoning or subdivision or partition ordinances or regulations.

(b) "Lawfully established unit of land" does not mean a unit of land created solely to establish a separate tax account.

(4) "Lot" means a single unit of land that is created by a subdivision of land.

(5) "Negotiate" means any activity preliminary to the execution of a binding agreement for the sale of land in a subdivision or partition, including but not limited to advertising, solicitation and promotion of the sale of such land.

(6) "Parcel" means a single unit of land that is created by a partition of land.

(7) "Partition" means either an act of partitioning land or an area or tract of land partitioned.

(8) "Partition plat" includes a final map and other writing containing all the descriptions, locations, specifications, provisions and information concerning a partition.

(9) "Partitioning land" means dividing land to create not more than three parcels of land within a calendar year, but does not include:

(a) Dividing land as a result of a lien foreclosure, foreclosure of a recorded contract for the sale of real property or the creation of cemetery lots;

(b) Adjusting a property line as property line adjustment is defined in this section;

(c) Dividing land as a result of the recording of a subdivision or condominium plat;

(d) Selling or granting by a person to a public agency or public body of property for state highway, county road, city street or other right of way purposes if the road or right of way complies with the applicable comprehensive plan and ORS 215.213 (2)(p) to (r) and 215.283 (2)(q) to (s). However, any property sold or granted for state highway, county road, city street or other right of way purposes shall continue to be considered a single unit of land until the property is further subdivided or partitioned; or

(e) Selling or granting by a public agency or public body of excess property resulting from the acquisition of land by the state, a political subdivision or special district for highways, county roads, city streets or other right of way purposes when the sale or grant is part of a property line adjustment incorporating the excess right of way into adjacent property. The property line adjustment shall be approved or disapproved by the applicable local government. If the property line adjustment is approved, it shall be recorded in the deed records of the county where the property is located.

(10) "Plat" includes a final subdivision plat, replat or partition plat.

(11) "Property line" means the division line between two units of land.

(12) "Property line adjustment" means a relocation or elimination of all or a portion of the common property line between abutting properties that does not create an additional lot or parcel.

(13) "Replat" means the act of platting the lots, parcels and easements in a recorded subdivision or partition plat to achieve a reconfiguration of the existing subdivision or partition plat or to increase or decrease the number of lots in the subdivision.

(14) "Road" or "street" means a public or private way that is created to provide ingress or egress for persons to one or more lots, parcels, areas or tracts of land, excluding a private way that is created to provide ingress or egress to such land in conjunction with the use of such land for forestry, mining or agricultural purposes.

(15) "Sale" or "sell" includes every disposition or transfer of land or an interest or estate therein.

(16) "Subdivide land" means to divide land to create four or more lots within a calendar year.

(17) "Subdivision" means either an act of subdividing land or an area or a tract of land subdivided.

(18) "Subdivision plat" includes a final map and other writing containing all the descriptions, locations, specifications, dedications, provisions and information concerning a subdivision.

(19) "Utility easement" means an easement noted on a subdivision plat or partition plat for the purpose of installing or maintaining public or private utility infrastructure for the provision of water, power, heat or telecommunications to the public.

[Amended by 1955 c.756 §1; 1973 c.696 §3; 1977 c.809 §4; 1979 c.46 §1; 1985 c.369 §5; 1985 c.717 §1; 1989 c.772 §1; 1991 c.763 §1; 1993 c.702 §1; 1993 c.704 §4; 1995 c.382 §3; 1997 c.268 §1; 2001 c.544 §3; 2005 c.399 §1; 2007 c.652 §1; 2007 c.866 §4; 2008 c.12 §3]



Section 92.012 - Compliance with ORS 92.010 to 92.192 required.

[1973 c.696 §2; 1975 c.643 §24]



Section 92.014 - Approval of city or county required for specified divisions of land.

(2) Notwithstanding ORS 92.175, an instrument dedicating land to public use may not be accepted for recording in this state unless the instrument bears the approval of the city or county authorized by law to accept the dedication.

[1955 c.756 §3; 1973 c.696 §4; 1991 c.763 §4; 2005 c.399 §2]



Section 92.016 - Sale or negotiation to sell lot or parcel prior to approval of tentative plan.

(2) A person may negotiate to sell any parcel in a partition with respect to which approval of a tentative plan is required by any ordinance or regulation adopted under ORS 92.044 or 92.046, respectively, prior to the approval of the tentative plan for the partition, but no person may sell any parcel in a partition for which approval of a tentative plan is required by any ordinance or regulation adopted under ORS 92.044 or 92.046, respectively, prior to such approval.

[1955 c.756 §24; 1973 c.696 §5; 1974 c.74 §1; 1977 c.809 §5; 1991 c.763 §5; 2003 c.14 §34]



Section 92.017 - When lawfully created lot or parcel remains discrete lot or parcel.

[1985 c.717 §3; 1993 c.702 §2]



Section 92.018 - Buyer’s remedies for purchase of improperly created unit of land.

(2) If the seller of a unit of land that was not lawfully established is a county that involuntarily acquired the unit of land by means of foreclosure under ORS chapter 312 of delinquent tax liens, the person who purchases the unit of land is not entitled to damages or equitable relief.

[1983 c.718 §4; 1995 c.618 §53; 1997 c.805 §2; 2007 c.866 §5]



Section 92.020



Section 92.025 - Prohibition of sale of lot or parcel prior to recordation of plat; waiver.

(2) A person may not sell a lot in a subdivision or a parcel in a partition by reference to or exhibition or other use of a plat of the subdivision or partition before the plat for the subdivision or partition has been so recorded. In negotiating to sell a lot in a subdivision or a parcel in a partition under ORS 92.016 (1) and (2), a person may use the approved tentative plan for the subdivision or partition.

(3) Notwithstanding subsections (1) and (2) of this section, the governing body of a city or county may enact an ordinance waiving the requirement that parcels created in excess of 80 acres be shown on a partition plat. Nothing in this subsection shall exempt a local government from minimum area requirements established in acknowledged comprehensive plans and land use regulations.

[1955 c.756 §6 (enacted in lieu of 92.020 and 92.030); 1973 c.696 §6; 1977 c.809 §6; 1989 c.772 §4; 1991 c.763 §6; 2005 c.399 §3]



Section 92.027 - Deed reference to creation of unit of land.

(1) A reference to the recorded subdivision plat or partition plat for the lot or parcel;

(2) A reference to or exhibit of the final land use decision that approved the subdivision or partition if a subdivision plat or partition plat is not required by law; or

(3) A reference to or exhibit of a final judgment or other document that evidences a lien foreclosure or a foreclosure of a recorded contract for the sale of the real property.

[2007 c.866 §3]

Note: 92.027 was added to and made a part of 92.010 to 92.192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 92.030



Section 92.040 - Application for approval of subdivision or partition; tentative plan; applicability of local government laws.

(2) After September 9, 1995, when a local government makes a decision on a land use application for a subdivision inside an urban growth boundary, only those local government laws implemented under an acknowledged comprehensive plan that are in effect at the time of application shall govern subsequent construction on the property unless the applicant elects otherwise.

(3) A local government may establish a time period during which decisions on land use applications under subsection (2) of this section apply. However, in no event shall the time period exceed 10 years, whether or not a time period is established by the local government. [Amended by 1955 c.756 §7; 1973 c.696 §7; 1983 c.826 §8; 1989 c.772 §5; 1995 c.812 §9; 2005 c.22 §71]

Note: Sections 1 and 2, chapter 442, Oregon Laws 2013, provide:

Sec. 1. When the owner of property that is located in a city in Wasco County with a population greater than 5,000 and that is zoned for residential use files an application for a partition, as defined in ORS 92.010, or a subsequent application for a permit in furtherance of the partition, for the property, the city may not, as a condition of approval of the application:

(1) Assess:

(a) A charge in lieu of forming a local improvement district; or

(b) A prepayment against an assessment for a future local improvement district; or

(2) Require the owner of the property to enter into a nonremonstrance agreement with respect to the future formation of a local improvement district. [2013 c.442 §1]

Sec. 2. Section 1 of this 2013 Act is repealed on July 1, 2023.

[2013 c.442 §2]



Section 92.042 - Governing body having jurisdiction to approve plans, maps or plats.

(2) Land over six miles from the corporate limits of a city is under the jurisdiction of the county for the purpose of giving approval of plans, maps and plats for subdivisions and partitions under ORS 92.040.

[1955 c.756 §4; 1973 c.261 §1; 1973 c.696 §8; 1983 c.570 §3; 1991 c.763 §7]



Section 92.044 - Adoption of standards and procedures governing approval of plats and plans; delegation; fees.

(b) The standards shall include, taking into consideration the location and surrounding area of the proposed subdivisions or partitions, requirements for:

(A) Placement of utilities subject to subsection (7) of this section, for the width and location of streets or for minimum lot sizes and other requirements the governing body considers necessary for lessening congestion in the streets;

(B) Securing safety from fire, flood, slides, pollution or other dangers;

(C) Providing adequate light and air including protection and assurance of access to incident solar radiation for potential future use;

(D) Preventing overcrowding of land;

(E) Facilitating adequate provision of transportation, water supply, sewerage, drainage, education, recreation or other needs; and

(F) Protection and assurance of access to wind for potential electrical generation or mechanical application.

(c) The ordinances or regulations shall establish the form and contents of tentative plans of partitions and subdivisions submitted for approval.

(d) The procedures established by each ordinance or regulation shall provide for the coordination in the review of the tentative plan of any subdivision or partition with all affected city, county, state and federal agencies and all affected special districts.

(2)(a) The governing body of a city or county may provide for the delegation of any of its lawful functions with respect to subdivisions and partitions to the planning commission of the city or county or to an official of the city or county appointed by the governing body for such purpose.

(b) If an ordinance or regulation adopted under this section includes the delegation to a planning commission or appointed official of the power to take final action approving or disapproving a tentative plan for a subdivision or partition, such ordinance or regulation may also provide for appeal to the governing body from such approval or disapproval.

(c) The governing body may establish, by ordinance or regulation, a fee to be charged for an appeal under ORS chapter 197, 215 or 227, except for an appeal under ORS 197.805 to 197.855.

(3) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon proposed subdivisions that are submitted for approval pursuant to this section. As used in this subsection, "costs" does not include costs for which fees are prescribed under ORS 92.100 and 205.350.

(4) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon proposed partitions that are submitted for approval pursuant to this section.

(5) Ordinances and regulations adopted under this section shall be adopted in accordance with ORS 92.048.

(6) Any ordinance or regulation adopted under this section shall comply with the comprehensive plan for the city or county adopting the ordinance or regulation.

(7) Unless specifically requested by a public or private utility provider, the governing body of a city or county may not require a utility easement except for a utility easement abutting a street. Utility infrastructure may not be placed within one foot of a survey monument location noted on a subdivision or partition plat. The governing body of a city or county may not place additional restrictions or conditions on a utility easement granted under this chapter.

(8) For the purposes of this section:

(a) "Incident solar radiation" means solar energy falling upon a given surface area.

(b) "Wind" means the natural movement of air at an annual average speed measured at a height of 10 meters of at least eight miles per hour.

[1955 c.756 §9; 1973 c.696 §9; 1974 c.74 §2; 1979 c.671 §1; 1981 c.590 §5; 1983 c.570 §1; 1983 c.826 §9; 1983 c.827 §19e; 1987 c.649 §11; 1989 c.772 §6; 1991 c.763 §8; 1993 c.792 §46; 1997 c.489 §1; 1999 c.348 §12; 2005 c.399 §4; 2007 c.652 §2]



Section 92.046 - Adoption of regulations governing approval of partitioning of land; delegation; fees.

(2) Such ordinances or regulations may establish the form and contents of the tentative plans of partitions submitted for approval.

(3)(a) The governing body of a city or county may provide for the delegation of any of its lawful functions with respect to partitions to the planning commission of the city or county or to an official of the city or county appointed by the governing body for such purpose.

(b) If an ordinance or regulation adopted under this section includes the delegation to a planning commission or appointed official of the power to take final action approving or disapproving a tentative plan for a partition, such ordinance or regulation may also provide for appeal to the governing body from such approval or disapproval and require initiation of any such appeal within 10 days after the date of the approval or disapproval from which the appeal is taken.

(c) The governing body may establish, by ordinance or regulation, a fee to be charged for an appeal under ORS chapter 197, 215 or 227, except for an appeal under ORS 197.805 to 197.855.

(4) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon applications for approval of proposed partitions.

(5) No tentative plan of a proposed partition may be approved unless the tentative plan complies with the applicable zoning ordinances and regulations and the ordinances or regulations adopted under this section that are then in effect for the city or county within which the land described in the tentative plan is situated.

(6) Any ordinance or regulation adopted under this section shall comply with the comprehensive plan for the city or county adopting the ordinance or regulation.

[1955 c.756 §22; 1973 c.696 §10; 1983 c.827 §19f; 1989 c.772 §7; 1993 c.792 §47; 1999 c.348 §13]



Section 92.048 - Procedure for adoption of regulations under ORS 92.044 and 92.046.

(1) The planning commission of the county or the city shall hold a public hearing on the proposed ordinance or regulation after publishing notice of the hearing 10 days prior to the hearing in a newspaper of general circulation published in the area in which land to be subject to such ordinance or regulation is situated or, if there is no such newspaper, a newspaper of general circulation published in the county. The notice shall contain the time, place and purpose of the hearing and a description of the land to be subject to the ordinance or regulation.

(2) Prior to the expiration of 60 days after the date of such hearing, the planning commission may transmit its recommendation regarding the proposed ordinance or regulation to the governing body of the county or city, as the case may be. If the planning commission recommendation has not been received by the governing body of the county or the city prior to the expiration of such 60-day period, the governing body may consider the ordinance or regulation without recommendation of the planning commission thereon.

(3) Prior to the adoption of such ordinance or regulation, the governing body of the county or the city shall hold a hearing thereon after giving notice of the hearing in the same manner provided in subsection (1) of this section.

(4) A copy of any regulation or ordinance adopted by the governing body of a county or a city under this section, together with a map of the area subject to the regulation or ordinance and a brief statement of the different classifications, if any, of land partitioning under the ordinance or regulation, shall be filed with the recording officer of the county in which the land subject to the ordinance or regulation is situated. Such ordinance or regulation shall not be effective until so filed. If the ordinance or regulation is applicable throughout all of the area over which the county or city has jurisdiction under ORS 92.042, only an outline map of such area shall be filed with the recording officer of the county.

(5) The ordinance or regulation may be amended from time to time by following the procedure prescribed in this section.

[1955 c.756 §23; 1973 c.314 §1; 1973 c.696 §11; 1983 c.570 §2]



Section 92.050 - Requirements of survey and plat of subdivision and partition.

(2) The survey for the plat of the subdivision or partition shall be done in a manner to achieve sufficient accuracy that measurements may be taken between monuments within one-tenth of a foot or one ten-thousandth of the distance shown on the subdivision or partition plat, whichever is greater.

(3) The survey and plat of the subdivision or partition shall be made by a registered professional land surveyor.

(4) The plat of the subdivision or partition shall be of sufficient scale and lettering size, approved by the county surveyor, so that:

(a) The survey and mathematical information and all other details are clearly and legibly shown on the plat.

(b) Each lot or parcel is numbered consecutively.

(c) The lengths and courses of the boundaries of each lot or parcel are shown on the plat.

(d) Each street is named and shown on the plat.

(5) The locations and descriptions of all monuments found or set must be carefully recorded upon all plats and the proper courses and distances of all boundary lines, conforming to the surveyor’s certificate, must be shown.

(6) The location, dimensions and purpose of all recorded and proposed public and private easements must be shown on the subdivision or partition plat along with the county clerk’s recording reference if the easement has been recorded by the county clerk. Private easements become effective upon the recording of the plat.

(7) The area of each lot or parcel must be shown on the subdivision or partition plat.

(8) In addition to showing bearings in degrees, minutes and seconds and distances in feet and hundredths of a foot, the following curve information must be shown on the subdivision or partition plat either on the face of the map or in a separate table:

(a) Arc length;

(b) Chord length;

(c) Chord bearing;

(d) Radius; and

(e) Central angle.

(9) A city or county may not require that a final subdivision, condominium or partition plat show graphically or by notation on the final plat any information or requirement that is or may be subject to administrative change or variance by a city or county or any other information unless authorized by the county surveyor.

[Amended by 1955 c.756 §10; 1983 c.309 §3; 1989 c.772 §8; 1991 c.763 §10; 1993 c.702 §3; 1995 c.382 §4; 1997 c.489 §2; 1999 c.1018 §1; 2005 c.399 §5]



Section 92.055 - Requirements for unsurveyed and unmonumented parcels on plats.

(a) The approximate acreage of each unsurveyed parcel shall be shown; and

(b) Any unsurveyed parcel shall have the words "unsurveyed" placed in bold letters adjacent to the parcel number.

(2) Unsurveyed parcels need not comply with ORS 92.050 (5), (7) and (8).

[1995 c.382 §2; 1999 c.1018 §2; 2005 c.399 §6]

Note: 92.055 was added to and made a part of 92.010 to 92.192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 92.060 - Marking subdivision, partition or condominium plats with monuments; types of monuments; property line adjustment.

(2) In subdivision plats, the intersections, the initial point, also known as the point of beginning, the point of ending, points of curves and points of tangents, or the point of intersection of the curve if the point is within the pavement area of the road, of the centerlines of all streets and roads and all points on the exterior boundary where the boundary line changes direction, must be marked with monuments either of galvanized iron pipe or iron or steel rods. If galvanized iron pipe is used, the pipe may not be less than three-quarter inch inside diameter and 30 inches long. If iron or steel rods are used, the rod may not be less than five-eighths of an inch in least dimension and 30 inches long. When setting a required monument is impracticable under the circumstances:

(a) The county surveyor may authorize the setting of another type of monument; or

(b) The county surveyor may waive the setting of the monument.

(3) All lot and parcel corners except lot corners of cemetery lots must be marked with monuments of either galvanized iron pipe not less than one-half inch inside diameter or iron or steel rods not less than five-eighths inch in least dimension and not less than 24 inches long. When setting a required monument is impracticable under the circumstances:

(a) The surveyor may set another type of monument; or

(b) The county surveyor may waive the setting of the monument.

(4) A surveyor shall set monuments with sufficient accuracy that measurements may be taken between monuments within one-tenth of a foot or within one ten-thousandth of the distance shown on the subdivision or partition plat, whichever is greater.

(5) A surveyor shall set monuments on the exterior boundary of a subdivision, unless the county surveyor waives the setting of a particular monument, where changes in the direction of the boundary occur and shall reference the monuments on the plat of the subdivision before the plat of the subdivision is offered for recording. However, the surveyor need not set the remaining monuments for the subdivision prior to the recording of the plat of the subdivision if:

(a) The registered professional land surveyor performing the survey work certifies that the remaining monuments will be set, unless the county surveyor waives the setting of a particular monument, on or before a specified date as provided in ORS 92.070 (2); and

(b) The person subdividing the land furnishes to the county or city by which the subdivision was approved a bond, cash deposit, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security as required by the county or city guaranteeing the payment of the cost of setting the remaining monuments for the subdivision as provided in ORS 92.065.

(6) A surveyor shall set all monuments on the exterior boundary and all parcel corner monuments of partitions, unless the county surveyor waives the setting of a particular monument, before the partition plat is offered for recording. Unless the governing body provides otherwise, any parcels created outside an urban growth boundary that are greater than 10 acres need not be surveyed or monumented.

(7) Except as provided in subsections (8) and (9) of this section, a property line adjustment must be surveyed and monumented in accordance with subsection (3) of this section and a survey, complying with ORS 209.250, must be filed with the county surveyor.

(8) Unless the governing body of a city or county has otherwise provided by ordinance, a survey or monument is not required for a property line adjustment when the abutting properties are each greater than 10 acres. Nothing in this subsection exempts a local government from minimum area requirements established in acknowledged comprehensive plans and land use regulations.

(9) The requirements of subsection (7) of this section do not apply to property transferred through a property line adjustment as described in ORS 92.010 (9)(e).

[Amended by 1955 c.756 §11; 1973 c.696 §12; 1983 c.309 §4; 1989 c.772 §9; 1991 c.331 §20; 1991 c.763 §11; 1993 c.702 §4; 1995 c.79 §32; 1995 c.382 §5; 1997 c.268 §2; 1997 c.489 §3; 1997 c.631 §391; 1999 c.1018 §3; 2005 c.230 §3; 2005 c.399 §7a; 2007 c.866 §9; 2008 c.12 §4]



Section 92.065 - Monumenting certain subdivision corners after recording plat; bond, cash deposit or other security.

(2) The county surveyor may require that the setting of the remaining corners of the subdivision be delayed, according to the provisions of this section, if the installation of street and utility improvements has not been completed, or if other conditions or circumstances justify the delay.

(3) The person subdividing the lands described in subsection (1) of this section shall pay the surveyor for performing the remaining monumentation work and notify the county surveyor of the payment. The county surveyor, within three months after the notice, shall release the bond, irrevocable letter of credit or other required security, or return the cash deposit upon a finding that the payment has been made. Upon written request from the person subdividing the land, the governing body may pay the surveyor from moneys within a cash deposit held by it for that purpose and return the excess of the cash deposit, if any, to the person who made the deposit. If the subdivider has not paid the surveyor within 30 days of final approval of the remaining monumentation, the city or county may pay the surveyor from moneys held in a cash deposit, if any, or require payment to be made from other security.

(4) In the event of the death, disability or retirement from practice of the surveyor charged with the responsibility for setting remaining monuments for a subdivision or upon the failure or refusal of the surveyor to set the monuments, the county surveyor shall cause the monumentation to be completed and referenced for recording as provided in ORS 92.070. If another surveyor completes the remaining monumentation, the surveyor shall submit an affidavit to the county surveyor complying with ORS 92.070 (3)(b). The county surveyor shall note on the original, and on any exact copies filed in accordance with ORS 92.120 (3) the surveyor’s name and business address. Payment of the fees for completing said monumentation shall be made by the subdivider within 30 days of the completion of such work. In the event that the subdivider fails to pay such fees within 30 days, the bond, cash deposit, irrevocable letter of credit or other security may be used to pay such fees; and when such cash or other securities are inadequate to cover the cost incurred by the county surveyor, the balance due will constitute a lien on any lots in the subdivision that are still in the ownership of the subdivider when recorded pursuant to ORS 93.600 to 93.802.

[1973 c.696 §14; 1983 c.309 §5; 1989 c.772 §10; 1991 c.331 §21; 1991 c.763 §12; 1995 c.382 §6; 1997 c.631 §392; 1999 c.1018 §4]



Section 92.070 - Surveyor’s certificates; procedure for recording monumented corners on plat previously recorded; reestablishing certain monuments.

(2) If the person subdividing any land has complied with ORS 92.065 (1), the surveyor may prepare the plat of the subdivision for recording with only the exterior monuments referenced on the subdivision plat as submitted for recording. The subdivision plat shall include a certification of the surveyor that the remaining corners for the subdivision will be monumented on or before a specified date in accordance with ORS 92.060, noting those monuments to be set on or before said specified date on the subdivision plat as approved by the city or county.

(3) After the remaining corners for a subdivision have been monumented as provided in the certificate submitted under subsection (2) of this section, the surveyor performing the work shall:

(a) Within five days after completion of the work, notify the person subdividing the land involved and the county surveyor by whom the subdivision was approved; and

(b) Upon approval of the work under ORS 92.100 by the county surveyor, submit an affidavit for recording stating that the subdivision plat has been correctly surveyed and marked with proper monuments at the remaining corners of the subdivisions as noted on the original subdivision plat. Any monument that cannot be set shall be separately noted and a reference monument shall be set. The affidavit shall be approved by the county surveyor before recording. The surveyor who prepared the affidavit shall cause the affidavit to be recorded in the office of the county recorder where the subdivision plat is recorded. The county clerk shall promptly provide a recorded copy of the affidavit to the county surveyor. The county surveyor shall note the monuments set and the recorder’s information on the county surveyor’s copy of the subdivision plat and any exact copies filed in accordance with ORS 92.120 (3). The original plat may not be corrected or changed after it is recorded with the county clerk.

(4) The county surveyor approving the work pursuant to subsection (3) of this section shall reference the approval upon the subdivision plat and tracings previously recorded. A city surveyor approving the work under ORS 92.100 (1) shall reference that surveyor’s approval on the affidavit required under this section prior to approval by the county surveyor.

(5) Notwithstanding ORS 209.250, the surveyor who prepared the subdivision or partition plat may reestablish plat monuments within two years of plat recordation without filing a map of the survey as required under ORS 209.250. The surveyor reestablishing any plat monuments shall prepare an affidavit stating that the reestablished corners of the subdivision or partition plat have been correctly surveyed and marked with proper monuments as required under ORS 92.060. The affidavit shall be approved by the county surveyor prior to recordation of the affidavit with the county clerk. The surveyor who prepared the affidavit shall file the affidavit with the county clerk for the county where the subdivision or partition plat is recorded. The county clerk shall promptly provide a certified copy of the recorded affidavit to the surveyor. The county surveyor shall indicate the reestablished monuments on the county surveyor’s copy of the plat of the subdivision or partition and any copies of the plat filed under ORS 92.120 (3). The original plat may not be corrected or changed after it is recorded with the county clerk. The county shall charge a fee for recording the affidavit in the county clerk’s office and the county surveyor’s office. The fee shall be established by the governing body of the county and shall be paid to the county surveyor.

[Amended by 1973 c.696 §13; 1983 c.309 §6; 1989 c.772 §11; 1991 c.763 §13; 1995 c.382 §7; 1997 c.489 §4; 1999 c.1018 §5; 2001 c.173 §1; 2005 c.399 §8]



Section 92.075 - Declaration required to subdivide or partition property; contents.

(2) If the declarant is not the fee owner of the property, the fee owner and the vendor under any instrument of sale shall also execute the declaration for the purpose of consenting to the property being subdivided or partitioned.

(3) If the subdivision or partition plat contains any dedication or donation of land to public purposes, the holder of any mortgage or trust deed shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of this chapter.

(4) Notwithstanding the provisions of subsections (1) to (3) of this section, the fee owner, vendor or the mortgage or trust deed holder may record an affidavit consenting to the declaration of property being subdivided or partitioned and to any dedication or donation of property to public purposes. The affidavit must indicate the recorded document by which the interest in the property was acquired and all information required by ORS 93.410 to 93.530 and must be recorded in deed records at the same time as the subdivision or partition plat. The county clerk shall note the recording information of the affidavit on the original and any exact copies of the subdivision or partition plat.

[1991 c.763 §3; 1995 c.382 §8; 2005 c.399 §9]

Note: 92.075 was added to and made a part of ORS chapter 92 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 92.080 - Preparation of plat.

[Amended by 1955 c.756 §12; 1973 c.696 §15; 1985 c.582 §1; 1989 c.772 §12; 1991 c.763 §14; 1993 c.321 §6; 1993 c.702 §5; 1997 c.489 §5; 1999 c.710 §3; 2005 c.399 §10]



Section 92.090 - Approval of subdivision plat names; requisites for approval of tentative subdivision or partition plan or plat.

(2) No tentative plan for a proposed subdivision and no tentative plan for a proposed partition shall be approved unless:

(a) The streets and roads are laid out so as to conform to the plats of subdivisions and partitions already approved for adjoining property as to width, general direction and in all other respects unless the city or county determines it is in the public interest to modify the street or road pattern.

(b) Streets and roads held for private use are clearly indicated on the tentative plan and all reservations or restrictions relating to such private roads and streets are set forth thereon.

(c) The tentative plan complies with the applicable zoning ordinances and regulations and the ordinances or regulations adopted under ORS 92.044 that are then in effect for the city or county within which the land described in the plan is situated.

(3) No plat of a proposed subdivision or partition shall be approved unless:

(a) Streets and roads for public use are dedicated without any reservation or restriction other than reversionary rights upon vacation of any such street or road and easements for public or private utilities.

(b) Streets and roads held for private use and indicated on the tentative plan of such subdivision or partition have been approved by the city or county.

(c) The subdivision or partition plat complies with any applicable zoning ordinances and regulations and any ordinance or regulation adopted under ORS 92.044 that are then in effect for the city or county within which the land described in the subdivision or partition plat is situated.

(d) The subdivision or partition plat is in substantial conformity with the provisions of the tentative plan for the subdivision or partition, as approved.

(e) The subdivision or partition plat contains a donation to the public of all common improvements, including but not limited to streets, roads, parks, sewage disposal and water supply systems, the donation of which was made a condition of the approval of the tentative plan for the subdivision or partition.

(f) Explanations of all common improvements required as conditions of approval of the tentative plan of the subdivision or partition have been recorded and referenced on the subdivision or partition plat.

(4) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision shall be approved by a city or county unless the city or county has received and accepted:

(a) A certification by a city-owned domestic water supply system or by the owner of a privately owned domestic water supply system, subject to regulation by the Public Utility Commission of Oregon, that water will be available to the lot line of each and every lot depicted in the proposed subdivision plat;

(b) A bond, irrevocable letter of credit, contract or other assurance by the subdivider to the city or county that a domestic water supply system will be installed by or on behalf of the subdivider to the lot line of each and every lot depicted in the proposed subdivision plat; and the amount of any such bond, irrevocable letter of credit, contract or other assurance by the subdivider shall be determined by a registered professional engineer, subject to any change in such amount as determined necessary by the city or county; or

(c) In lieu of paragraphs (a) and (b) of this subsection, a statement that no domestic water supply facility will be provided to the purchaser of any lot depicted in the proposed subdivision plat, even though a domestic water supply source may exist. A copy of any such statement, signed by the subdivider and indorsed by the city or county, shall be filed by the subdivider with the Real Estate Commissioner and shall be included by the commissioner in any public report made for the subdivision under ORS 92.385. If the making of a public report has been waived or the subdivision is otherwise exempt under the Oregon Subdivision Control Law, the subdivider shall deliver a copy of the statement to each prospective purchaser of a lot in the subdivision at or prior to the signing by the purchaser of the first written agreement for the sale of the lot. The subdivider shall take a signed receipt from the purchaser upon delivery of such a statement, shall immediately send a copy of the receipt to the commissioner and shall keep any such receipt on file in this state, subject to inspection by the commissioner, for a period of three years after the date the receipt is taken.

(5) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision shall be approved by a city or county unless the city or county has received and accepted:

(a) A certification by a city-owned sewage disposal system or by the owner of a privately owned sewage disposal system that is subject to regulation by the Public Utility Commission of Oregon that a sewage disposal system will be available to the lot line of each and every lot depicted in the proposed subdivision plat;

(b) A bond, irrevocable letter of credit, contract or other assurance by the subdivider to the city or county that a sewage disposal system will be installed by or on behalf of the subdivider to the lot line of each and every lot depicted on the proposed subdivision plat; and the amount of such bond, irrevocable letter of credit, contract or other assurance shall be determined by a registered professional engineer, subject to any change in such amount as the city or county considers necessary; or

(c) In lieu of paragraphs (a) and (b) of this subsection, a statement that no sewage disposal facility will be provided to the purchaser of any lot depicted in the proposed subdivision plat, where the Department of Environmental Quality has approved the proposed method or an alternative method of sewage disposal for the subdivision in its evaluation report described in ORS 454.755 (1)(b). A copy of any such statement, signed by the subdivider and indorsed by the city or county shall be filed by the subdivider with the Real Estate Commissioner and shall be included by the commissioner in the public report made for the subdivision under ORS 92.385. If the making of a public report has been waived or the subdivision is otherwise exempt under the Oregon Subdivision Control Law, the subdivider shall deliver a copy of the statement to each prospective purchaser of a lot in the subdivision at or prior to the signing by the purchaser of the first written agreement for the sale of the lot. The subdivider shall take a signed receipt from the purchaser upon delivery of such a statement, shall immediately send a copy of the receipt to the commissioner and shall keep any such receipt on file in this state, subject to inspection by the commissioner, for a period of three years after the date the receipt is taken.

(6) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision or partition located within the boundaries of an irrigation district, drainage district, water control district, water improvement district or district improvement company shall be approved by a city or county unless the city or county has received and accepted a certification from the district or company that the subdivision or partition is either entirely excluded from the district or company or is included within the district or company for purposes of receiving services and subjecting the subdivision or partition to the fees and other charges of the district or company.

[Amended by 1955 c.31 §1; 1955 c.756 §13; 1965 c.393 §1; 1973 c.696 §16; 1974 c.74 §3; 1983 c.309 §7; 1989 c.772 §13; 1991 c.331 §22; 1991 c.763 §15; 1995 c.164 §1; 2007 c.652 §3]



Section 92.095 - Payment of taxes, interest or penalties before subdivision or partition plat recorded.

(2) After July 1, and before the certification under ORS 311.105 of any year, the subdivider or partitioner shall:

(a) If the exact amount of taxes, penalties, special assessments, fees and charges can be computed by the assessor, pay the amount to the tax collector. The assessor is authorized to levy and the tax collector is authorized to collect the amount.

(b) If the assessor is unable to compute the amount at the time, either:

(A) Pay the amount estimated by the assessor to be needed to pay the taxes, penalties, special assessments, fees and other charges to become due; or

(B) Deposit with the tax collector a bond or irrevocable letter of credit with a good and sufficient undertaking in an amount the assessor considers adequate to ensure payment of the taxes to become due. The bond or irrevocable letter of credit amount may not exceed twice the amount of the previous year’s taxes, special assessments, fees and other charges upon the land.

(3) Taxes paid or for which security is given under subsection (2)(a) or (b) of this section are entitled to the discount provided by ORS 311.505.

(4) ORS 311.370 applies to all taxes levied and collected under subsection (2) of this section, except that any deficiency constitutes a personal debt against the person subdividing or partitioning the land and not a lien against the land and must be collected as provided by law for the collection of personal property taxes.

(5) If a subdivision or partition plat is recorded, any additional taxes, interest or penalties imposed upon land disqualified for any special assessment become a lien upon the land on the day before the plat was recorded.

[1965 c.393 §2; 1973 c.696 §17; 1979 c.350 §3; 1981 c.804 §69; 1983 c.462 §1; 1989 c.772 §14; 1991 c.331 §23; 1991 c.459 §336; 1993 c.19 §1; 2005 c.399 §11]



Section 92.097 - Employment of registered engineer by private developer; government standards and fees.

(2) When design or supervision of installation of improvements is performed by a registered engineer under subsection (1) of this section, the city, county or special district may elect to establish standards for such improvements, review and approve plans and specifications and inspect the installation of improvements. The city, county or special district may collect a fee for inspection and any other services provided in an amount not to exceed the actual cost of performing the inspection or other services provided.

[1979 c.191 §2; 2009 c.259 §21]



Section 92.100 - Approval of plat by city or county surveyor; procedures; approval by county assessor and county governing body; fees.

(b) Notwithstanding ORS 92.170, the governing body of the city may, by resolution or order, designate the city surveyor to serve in lieu of the county surveyor or, with concurrence of the county surveyor, a contract surveyor to act as city surveyor.

(c) Except as provided in subsection (4) of this section, if the land is outside the corporate limits of any city, the subdivision or partition plat must be approved by the county surveyor before it is recorded.

(d) All subdivision plats must also be approved by the county assessor and the governing body of the county in which the property is located before recording.

(e) Notwithstanding paragraph (d) of this subsection, a county may provide by ordinance for the approval of subdivision plats by:

(A) The county assessor; and

(B)(i) The chairperson of the governing body of the county;

(ii) The vice chairperson of the governing body of the county; or

(iii) A person designated in lieu of the chairperson or vice chairperson.

(f)(A) A partition plat is subject only to the approval of the city or county surveyor unless:

(i) The partition plat includes a dedication of land for public road purposes; or

(ii) Provided otherwise by ordinance of the governing body.

(B) The city or county surveyor shall review the partition plat only for compliance with the survey-related provisions of ORS 92.010 to 92.192 and 209.250.

(2) Before approving the subdivision plat as required by this section, the county surveyor shall check the subdivision site and the subdivision plat and shall take measurements and make computations and other determinations necessary to determine that the subdivision plat complies with the survey-related provisions of ORS 92.010 to 92.192 and 209.250 and with survey-related requirements established pursuant to an ordinance or resolution passed by the governing body of the controlling city or county.

(3) Before approving the partition plat as required by this section, the county surveyor shall check the partition plat and make computations and other determinations that the partition plat complies with the survey-related provisions of ORS 92.010 to 92.192 and 209.250 and with the survey-related requirements established pursuant to an ordinance or resolution by the governing body of the controlling city or county.

(4) Before a subdivision or partition plat prepared by the county surveyor in a private capacity may be recorded, the plat must be approved in accordance with subsection (2) or (3) of this section, whichever is applicable, by the surveyor of a county other than the county in which the land is located and who has been designated by the county surveyor.

(5) For performing the service described:

(a) In subsection (2) of this section, the county surveyor shall collect from the subdivider or declarant a fee of $100 plus $5 for each lot contained in the subdivision. The governing body of a city or county may establish a higher fee by resolution or order.

(b) In subsection (3) of this section, the county surveyor shall collect from the partitioner or declarant a fee to be established by the governing body.

(c) In subsection (4) of this section, the designated county surveyor shall collect the applicable subdivision or partition plat check fee, and any travel expenses incurred, as established by the designated county surveyor’s board of commissioners. The subdivision or partition plat check fee and other expenses must be paid by the subdivider, partitioner or declarant prior to approval of the subdivision or partition plat by the designated county surveyor.

(6) Nothing in this section prohibits a city, county or special district from requiring engineering review and approval of a subdivision plat to ensure compliance with state and local subdivision requirements that relate to matters other than survey adequacy.

(7) Granting approval or withholding approval of a final subdivision or partition plat under this section by the county surveyor, the county assessor or the governing body of a city or county, or a designee of the governing body, is not a land use decision or a limited land use decision, as defined in ORS 197.015.

[Amended by 1955 c.31 §2; 1955 c.756 §14; 1957 c.688 §1; 1963 c.285 §1; 1971 c.419 §1; 1979 c.824 §1; 1989 c.772 §15; 1991 c.763 §16; 1993 c.453 §1; 1993 c.702 §6; 1999 c.1018 §6; 2003 c.381 §1; 2005 c.239 §1; 2005 c.399 §12a]



Section 92.102



Section 92.105 - Time limit for final action by city or county on tentative plan.

[1981 c.884 §2; 1983 c.827 §51; 1989 c.772 §16]



Section 92.110



Section 92.120 - Recording plats; filing copies; preservation of records.

(2) The partition plat described in ORS 92.050, when made and approved as required and offered for record in the records of the county where the described land is situated, must be recorded by the county recording officer upon the payment of the fees provided by law. The fact of recording and the date of recording must be entered on the plat and the plat must be indexed by owner name and plat type or plat name. Partition plats must be numbered by year and sequentially and be recorded in deed records.

(3) At the time of recording a subdivision or partition plat, the person offering it for recording shall also file with the county surveyor and with the county recording officer, if requested by the county recording officer, an exact copy of the plat made on material that has the characteristics of strength and permanency required by the county surveyor. The surveyor who made the subdivision or partition plat shall certify that the photocopy or tracing is an exact copy of the subdivision or partition plat. The subdivider shall provide without cost the number of prints from the copy that are required by the governing body of the county.

(4) For the purpose of preserving the record of subdivision or town plats or partition plats, the plats may be microfilmed or stored for safekeeping without folding or cutting. All records must be created and stored in accordance with all applicable rules and regulations and in a manner that ensures the permanent preservation of the record.

[Amended by 1955 c.756 §16; 1973 c.696 §18; 1977 c.488 §1; 1985 c.582 §10; 1987 c.649 §12; 1989 c.772 §17; 1991 c.763 §17; 1993 c.702 §7; 1995 c.382 §9; 1997 c.489 §6; 1999 c.710 §4; 2005 c.399 §13]



Section 92.122



Section 92.130 - Additional tracings transferred to county surveyor; replacing lost or destroyed records.

[Amended by 1955 c.756 §17; 1989 c.772 §19]



Section 92.140 - Indexing of plats.

(2) Counties with a consolidated index may index plats in the consolidated index. The declarants shall be indexed as the direct parties and the plat name shall be indexed as the indirect party.

(3) The subdivision and partition plats shall be preserved as the permanent record of the county.

[Amended by 1955 c.756 §18; 1989 c.772 §20; 1995 c.79 §33; 1999 c.654 §§6,6a]



Section 92.150 - Construction of donations marked on plat.

[Amended by 1955 c.756 §19; 1989 c.772 §21]



Section 92.160 - Notice to Real Estate Commissioner of receipt of subdivision plat.

[1965 c.584 §2; 1983 c.570 §6a; 1989 c.772 §22]



Section 92.170 - Amending recorded plat; affidavit of correction; fees.

(a) To show any courses or distances omitted from the subdivision or partition plat;

(b) To correct an error in any courses or distances shown on the subdivision or partition plat;

(c) To correct an error in the description of the real property shown on the subdivision or partition plat; or

(d) To correct any other errors or omissions where the error or omission is ascertainable from the data shown on the final subdivision or partition plat as recorded.

(2) Nothing in this section shall be construed to permit changes in courses or distances for the purpose of redesigning lot or parcel configurations.

(3) The affidavit of correction shall be prepared by the registered professional land surveyor who filed the plat of the subdivision or partition. In the event of the death, disability or retirement from practice of the surveyor who filed the subdivision or partition plat, the county surveyor may prepare the affidavit of correction. The affidavit shall set forth in detail the corrections made and show the names of the present fee owners of the property materially affected by the correction. The seal and signature of the registered professional land surveyor making the correction shall be affixed to the affidavit of correction.

(4) The county surveyor shall certify that the affidavit of correction has been examined and that the changes shown on the certificate are permitted under this section.

(5) The surveyor who prepared the affidavit of correction shall cause the affidavit to be recorded in the office of the county recorder where the subdivision or partition plat is recorded. The county clerk shall return the recorded copy of the affidavit to the county surveyor. The county surveyor shall note the correction and the recorder’s filing information, with permanent ink, upon any true and exact copies filed in accordance with ORS 92.120 (3). The corrections and filing information shall be marked in such a manner so as not to obliterate any portion of the subdivision or partition plats.

(6) For recording the affidavit in the county deed records, the county clerk shall collect a fee as provided in ORS 205.320. The county clerk shall also collect a fee set by the county governing body to be paid to the county surveyor for services provided under this section. Corrections or changes shall not be allowed on the original plat once it is recorded with the county clerk.

[1983 c.309 §2; 1989 c.772 §23; 1993 c.702 §8; 1999 c.710 §6; 2001 c.173 §2]



Section 92.175 - Methods by which certain land may be provided for public purposes.

(a) By dedication on the land subdivision plat;

(b) By dedication on the partition plat, provided that the city or county indicates acceptance of the dedication on the face of the plat; or

(c) By a separate dedication or donation document on the form provided by the city or county having jurisdiction over the area of land to be dedicated.

(2) Notwithstanding subsection (1) of this section, utility easements in partition and condominium plats may be granted for public, private and other regulated utility purposes without an acceptance from the governing body having jurisdiction.

[1989 c.772 §3; 1997 c.489 §7; 2007 c.652 §4]

Note: 92.175 was added to and made a part of 92.010 to 92.192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 92.176 - Validation of unit of land not lawfully established.

(a) Is not a lawfully established unit of land; and

(b) Could have complied with the applicable criteria for the creation of a lawfully established unit of land in effect when the unit of land was sold.

(2) Notwithstanding subsection (1)(b) of this section, a county or city may approve an application to validate a unit of land under this section if the county or city approved a permit, as defined in ORS 215.402 or 227.160, respectively, for the construction or placement of a dwelling or other building on the unit of land after the sale. If the permit was approved for a dwelling, the county or city must determine that the dwelling qualifies for replacement under the criteria set forth in ORS 215.755 (1)(a) to (e).

(3) A county or city may approve an application for a permit, as defined in ORS 215.402 or 227.160, respectively, or a permit under the applicable state or local building code for the continued use of a dwelling or other building on a unit of land that was not lawfully established if:

(a) The dwelling or other building was lawfully established prior to January 1, 2007; and

(b) The permit does not change or intensify the use of the dwelling or other building.

(4) An application to validate a unit of land under this section is an application for a permit, as defined in ORS 215.402 or 227.160. An application to a county under this section is not subject to the minimum lot or parcel sizes established by ORS 215.780.

(5) A unit of land becomes a lawfully established parcel when the county or city validates the unit of land under this section if the owner of the unit of land causes a partition plat to be recorded within 90 days after the date the county or city validates the unit of land.

(6) A county or city may not approve an application to validate a unit of land under this section if the unit of land was unlawfully created on or after January 1, 2007.

(7) Development or improvement of a parcel created under subsection (5) of this section must comply with the applicable laws in effect when a complete application for the development or improvement is submitted as described in ORS 215.427 (3)(a) or 227.178 (3)(a).

[2007 c.866 §2]

Note: 92.176 was added to and made a part of 92.010 to 92.192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 92.177 - Creation of parcel by less than all owners of lawfully established unit of land.

[1993 c.436 §2; 1995 c.595 §14; 2007 c.866 §6]

Note: 92.177 was added to and made a part of 92.010 to 92.192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 92.178 - Creation of parcel previously approved but not acted upon.

(a) A plat implementing the previous land use decision was not recorded; or

(b) A condition of approval of the previously approved land use decision requiring consolidation of adjacent lots or parcels was not complied with by a previous owner of the land.

(2) An application under this section is not subject to ORS 215.780.

(3) Approval of an application under this section does not affect the legal status of land that is not the subject of the application.

(4) As used in this section:

(a) "Lot" has the meaning given the term in ORS 92.010.

(b) "Parcel" has the meaning given the term in ORS 92.010.

[2005 c.240 §1]

Note: 92.178 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 92 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 92.179 - Liability for costs of relocating utility facilities.

[1997 c.523 §2]

Note: 92.179 was added to and made a part of 92.010 to 92.192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 92.180 - Authority to review replats.

(2) Nothing in this section regarding replatting shall be construed to allow subdividing or partitioning of land without complying with all the applicable provisions of this chapter.

[1985 c.369 §2; 1991 c.763 §18]



Section 92.185 - Reconfiguration of lots or parcels and public easements; vacation; notice; utility easements.

(1) A replat, as defined in ORS 92.010 shall apply only to a recorded plat.

(2) Notice shall be provided as described in ORS 92.225 (4) when the replat is replatting all of an undeveloped subdivision as defined in ORS 92.225.

(3) Notice, consistent with the governing body of a city or county approval of a tentative plan of a subdivision plat, shall be provided by the governing body to the owners of property adjacent to the exterior boundaries of the tentative subdivision replat.

(4) When a utility easement is proposed to be realigned, reduced in width or omitted by a replat, all affected utility companies or public agencies shall be notified, consistent with a governing body’s notice to owners of property contiguous to the proposed plat. Any utility company that desires to maintain an easement subject to vacation under this section must notify the governing body in writing within 14 days of the mailing or other service of the notice.

(5) A replat shall not serve to vacate any public street or road.

(6) A replat shall comply with all subdivision provisions of this chapter and all applicable ordinances and regulations adopted under this chapter.

[1985 c.369 §3; 1991 c.763 §19; 1993 c.702 §9]



Section 92.190 - Effect of replat; operation of other statutes; use of alternate procedures.

(2) Nothing in ORS 92.180 to 92.190 is intended to prevent the operation of vacation actions by statutes in ORS chapter 271 or 368.

(3) The governing body of a city or county may use procedures other than replatting procedures in ORS 92.180 and 92.185 to adjust property lines as described in ORS 92.010 (12), as long as those procedures include the recording, with the county clerk, of conveyances conforming to the approved property line adjustment as surveyed in accordance with ORS 92.060 (7).

(4) A property line adjustment deed shall contain the names of the parties, the description of the adjusted line, references to original recorded documents and signatures of all parties with proper acknowledgment.

[1985 c.369 §4; 1989 c.772 §24; 1991 c.763 §20; 2007 c.866 §10]



Section 92.192 - Property line adjustment; zoning ordinances; size of unit of land.

(a) "Ground water restricted area" has the meaning given that term in ORS 195.300.

(b) "High-value farmland" has the meaning given that term in ORS 195.300.

(c) "High-value forestland" has the meaning given that term in ORS 195.300.

(d) "Waiver" has the meaning given that term in ORS 195.300.

(2) Except as provided in this section, a lawfully established unit of land that is reduced in size by a property line adjustment approved by a city or county must comply with applicable zoning ordinances after the adjustment.

(3) Subject to subsection (4) of this section, for land located entirely outside the corporate limits of a city, a county may approve a property line adjustment in which:

(a) One or both of the abutting lawfully established units of land are smaller than the minimum lot or parcel size for the applicable zone before the property line adjustment and, after the adjustment, one is as large as or larger than the minimum lot or parcel size for the applicable zone; or

(b) Both abutting lawfully established units of land are smaller than the minimum lot or parcel size for the applicable zone before and after the property line adjustment.

(4) On land zoned for exclusive farm use, forest use or mixed farm and forest use, a property line adjustment may not be used to:

(a) Decrease the size of a lawfully established unit of land that, before the relocation or elimination of the common property line, is smaller than the minimum lot or parcel size for the applicable zone and contains an existing dwelling or is approved for the construction of a dwelling, if another lawfully established unit of land affected by the property line adjustment would be increased to a size as large as or larger than the minimum lot or parcel size required to qualify the other affected lawfully established unit of land for a dwelling;

(b) Decrease the size of a lawfully established unit of land that contains an existing dwelling or is approved for construction of a dwelling to a size smaller than the minimum lot or parcel size, if another lawfully established unit of land affected by the property line adjustment would be increased to a size as large as or larger than the minimum lot or parcel size required to qualify the other affected lawfully established unit of land for a dwelling;

(c) Allow an area of land used to qualify a lawfully established unit of land for a dwelling based on an acreage standard to be used to qualify another lawfully established unit of land for a dwelling if the land use approval would be based on an acreage standard; or

(d) Adjust a property line that resulted from a subdivision or partition authorized by a waiver so that any lawfully established unit of land affected by the property line adjustment is larger than:

(A) Two acres if the lawfully established unit of land is high-value farmland, high-value forestland or within a ground water restricted area; or

(B) Five acres if the lawfully established unit of land is not high-value farmland, high-value forestland or within a ground water restricted area.

[2008 c.12 §2; 2015 c.423 §1]



Section 92.205 - Policy.

(2) The Legislative Assembly finds, therefore, that it is necessary for the protection of the public health, safety and welfare to provide for the review of undeveloped subdivisions for the purpose of modifying such subdivisions, if necessary, to comply with the current comprehensive plan, zoning ordinances and regulations and modern subdivision control standards, or, if such modification is not feasible, of vacating the nonconforming, undeveloped subdivisions and to vacate any lands dedicated for public use that are described in the plat of each such vacated subdivision.

[1973 c.569 §1]



Section 92.210



Section 92.215 - Review authorized; manner.

(a) Review each subdivision approved on or after October 5, 1973, after the expiration of 10 years after the date of such approval.

(b) Review each subdivision plat approved more than 10 years prior to October 5, 1973.

(2) Each review conducted pursuant to subsection (1) of this section shall be conducted in the manner and subject to the conditions prescribed in ORS 92.225.

[1973 c.569 §2]



Section 92.220



Section 92.225 - Review of undeveloped or developed subdivision plat lands.

(2) For the purposes of this section, the lands described in the plat of any subdivision under review shall be considered to be developed if any of the following conditions are found by the agency or body conducting the review to exist on such lands:

(a) Roadways providing access into and travel within the subdivision have been or are being constructed to meet the specifications prescribed therefor by the agency or body that approved the plat of the subdivision;

(b) Facilities for the supply of domestic or industrial water to lots created by the subdivision have been or are being constructed;

(c) Sanitary sewerage disposal facilities have been or are being constructed for lots created by the subdivision, or septic tanks have been or are being installed on the land or permits have been issued for their installation on the land;

(d) Buildings have been or are being constructed upon the land or permits have been issued for the construction of buildings upon the land; and

(e) One or more lots described in the plat of the subdivision have been sold or otherwise transferred prior to the date of the initiation of such review.

(3) If the agency or body determines that a subdivision is undeveloped after its investigation of the subdivision under subsection (1) of this section, it shall also determine:

(a) If the undeveloped subdivision complies with the comprehensive plan, zoning regulations and ordinances and subdivision ordinances and regulations then in effect with respect to lands in the subdivision; and

(b) If the undeveloped subdivision does not comply with such plan and ordinances and regulations, whether the subdivision may be revised to comply with such plan and ordinances and regulations.

(4) If the agency or body determines that a subdivision is undeveloped after its investigation of the subdivision under subsection (1) of this section, it shall hold a hearing to determine whether the undeveloped subdivision should be revised and the subdivision replatted or vacated and all lands within the subdivision that have been dedicated for public use vacated. Not later than 30 days before the date of a hearing held by an agency or body under this section, the agency or body shall notify, in writing, each owner of record of land described in the plat of the subdivision under review of the date, place, time and purpose of such hearing.

[1973 c.569 §3]



Section 92.230



Section 92.234 - Revision, vacation of undeveloped subdivisions; vacation proceedings; effect of initiation by affected landowner.

(a) Require the revision of a subdivision and a replat of the subdivision as it considers necessary, if it finds that the subdivision may be revised to comply with the comprehensive plan, zoning ordinances and regulations and other modern subdivision control standards not in existence when the subdivision was initially approved; or

(b) Initiate proceedings, as provided in subsection (3) of this section, for vacation of the subdivision, if it finds that the subdivision cannot be revised in accordance with the comprehensive plan, zoning ordinances and regulations and other modern subdivision control standards not in existence when the subdivision was initially approved.

(2) If an agency or body requires the revision and replat of a subdivision under subsection (1)(a) of this section, it shall approve the subdivision only upon the completion of the revisions as required by it and the replat of the subdivision as provided in ORS 92.180 to 92.190.

(3) If the agency or body determines that it is necessary to vacate a subdivision, the agency or body shall adopt an ordinance vacating the subdivision and providing for the vacation of lands within the subdivision that have been dedicated for public use. Title to lands within a vacated subdivision shall vest as provided in ORS 271.140 and 368.366. Any owner of lands described in the plat of the vacated subdivision who is aggrieved by the action of the agency or body in vacating the subdivision may appeal such action in the manner provided in ORS 34.010 to 34.100. The ordinance adopted by the agency or body for the vacation of the subdivision and the lands therein dedicated to public use shall be filed with the county recording officer as provided in ORS 271.150.

(4) Nothing in ORS 92.205 to 92.245 shall prevent the owner of any lands within an undeveloped subdivision from seeking vacation of such subdivision under city or county vacation procedures and, if such vacation proceedings are commenced after the date of the notice of review of the subdivision by the agency or body, the review proceeding shall be suspended during such vacation proceedings. If the subdivision is vacated at the initiation of an owner, the review proceedings under ORS 92.205 to 92.245 shall be discontinued; but, if the subdivision is not vacated at the request of an owner, the review proceedings under ORS 92.205 to 92.245 shall be resumed at the termination of the proceedings brought by an owner of lands in the subdivision.

[1973 c.569 §4; 1981 c.153 §54; 1985 c.369 §7]



Section 92.235



Section 92.240



Section 92.245 - Fees for review proceedings resulting in modification or vacation.

[1973 c.569 §5]



Section 92.250



Section 92.255



Section 92.260



Section 92.270



Section 92.275



Section 92.280



Section 92.285 - Retroactive ordinances prohibited.

[1973 c.696 §21]



Section 92.290



Section 92.300



Section 92.305 - Definitions for ORS 92.305 to 92.495.

(1) "Blanket encumbrance" means a trust deed or mortgage or any other lien or encumbrance, mechanic’s lien or otherwise, securing or evidencing the payment of money and affecting more than one interest in subdivided or series partitioned land, or an agreement affecting more than one such lot, parcel or interest by which the subdivider, series partitioner or developer holds such subdivision or series partition under an option, contract to sell or trust agreement.

(2) "Commissioner" means the Real Estate Commissioner.

(3) Except as otherwise provided in ORS 92.325 (2), "developer" means a person who purchases a lot, parcel or interest in a subdivision or series partition that does not have a single family residential dwelling or duplex thereon to construct a single family residential dwelling or duplex on the lot, parcel or interest and to resell the lot, parcel or interest and the dwelling or duplex for eventual residential use purposes. "Developer" also includes a person who purchases a lot, parcel or other interest in a subdivision or series partition that does not have a single family residential dwelling or duplex thereon for resale to another person. "Developer" does not mean a "developer" as that term is defined in ORS 100.005.

(4) "Interest" includes a lot or parcel, and a share, undivided interest or membership which includes the right to occupy the land overnight, and lessee’s interest in land for more than three years or less than three years if the interest may be renewed under the terms of the lease for a total period more than three years. "Interest" does not include any interest in a condominium as that term is defined in ORS 100.005 or any security interest under a land sales contract, trust deed or mortgage. "Interest" does not include divisions of land created by lien foreclosures or foreclosures of recorded contracts for the sale of real property.

(5) "Negotiate" means any activity preliminary to the execution of a binding agreement for the sale or lease of land in a subdivision or series partition, including but not limited to advertising, solicitation and promotion of the sale or lease of such land.

(6) "Lot," "parcel" and "partition" have the meaning given those terms in ORS 92.010.

(7) "Person" includes a natural person, a domestic or foreign corporation, a partnership, an association, a joint stock company, a trust and any unincorporated organization. As used in ORS 92.305 to 92.495 the term "trust" includes a common law or business trust, but does not include a private trust or a trust created or appointed under or by virtue of any last will and testament, or by a court.

(8) "Real property sales contract" means an agreement wherein one party agrees to lease or to convey title to real property to another party upon the satisfaction of specified conditions set forth in the contract.

(9) "Sale" or "lease" includes every disposition or transfer of land in a subdivision or a series partition, or an interest or estate therein, by a subdivider or series partitioner or a developer, or their agents, including the offering of such property as a prize or gift when a monetary charge or consideration for whatever purpose is required by the subdivider, series partitioner or developer or their agents.

(10) "Series partitioned lands" and "series partition" mean a series of partitions of land located within this state resulting in the creation of four or more parcels over a period of more than one calendar year.

(11) "Series partitioner" means any person who causes land to be series partitioned into a series partition, or who undertakes to develop a series partition, but does not include a public agency or officer authorized by law to make partitions.

(12) "Subdivided lands" and "subdivision" mean improved or unimproved land or lands divided, or created into interests or sold under an agreement to be subsequently divided or created into interests, for the purpose of sale or lease, whether immediate or future, into 11 or more undivided interests or four or more other interests. "Subdivided lands" and "subdivision" include but are not limited to a subdivision of land located within this state subject to an ordinance adopted under ORS 92.044 and do not include series partitioned lands. "Subdivided lands" and "subdivision" do not mean property submitted to ORS 100.005 to 100.910 or property located outside this state which has been committed to the condominium form of ownership in accordance with the laws of the jurisdiction within which the property is located.

(13) "Subdivider" means any person who causes land to be subdivided into a subdivision, or who undertakes to develop a subdivision, but does not include a public agency or officer authorized by law to make subdivisions.

[1974 c.1 §1; 1975 c.643 §1; 1977 c.484 §30; 1977 c.809 §3a; 1979 c.46 §3; 1979 c.284 §92; 1979 c.650 §21a; 1983 c.570 §7; 1991 c.763 §21]



Section 92.310



Section 92.313 - Policy; construction; citation.

(2) The provisions of ORS 92.305 to 92.495 are in addition to, and not in lieu of, the existing provisions of ORS 92.010 to 92.192.

(3) ORS 92.305 to 92.495 may be cited as the Oregon Subdivision and Series Partition Control Law.

[1974 c.1 §2; 1975 c.643 §1a; 1983 c.570 §9]



Section 92.315



Section 92.317 - Policy; protection of consumers.

[1974 c.1 §29; 2005 c.22 §72]



Section 92.320



Section 92.325 - Application of ORS 92.305 to 92.495.

(2) With respect to a developer, chapter 643, Oregon Laws 1975, applies only to a developer who acquires a lot, parcel or interest in a subdivision or series partition for which a public report has been issued after September 13, 1975, and a developer who acquires a lot or parcel in a subdivision for which a revised public report has been issued under ORS 92.410.

(3) Except as otherwise provided in paragraph (g) of this subsection, ORS 92.305 to 92.495 do not apply to the sale or leasing of:

(a) Apartments or similar space within an apartment building;

(b) Cemetery lots, parcels or units in Oregon;

(c) Subdivided lands and series partitioned lands in Oregon that are not in unit ownership or being developed as unit ownerships created under ORS chapter 100, to be used for residential purposes and that qualify under ORS 92.337;

(d) Property submitted to the provisions of ORS chapter 100;

(e) Subdivided lands and series partitioned lands in Oregon expressly zoned for and limited in use to nonresidential industrial or nonresidential commercial purposes;

(f) Lands in this state sold by lots or parcels of not less than 160 acres each;

(g) Timeshares regulated or otherwise exempt under ORS 94.803 and 94.807 to 94.945;

(h) Subdivided and series partitioned lands in a city or county which, at the time tentative approval of a subdivision plat and each partition map for those lands is given under ORS 92.040 or an ordinance adopted under ORS 92.046, has a comprehensive plan and implementing ordinances that have been acknowledged under ORS 197.251. The subdivider or series partitioner of such lands shall comply with ORS 92.425, 92.427, 92.430, 92.433, 92.460 and 92.485 in the sale or leasing of such lands; or

(i) Mobile home or manufactured dwelling parks, as defined in ORS 446.003, located in Oregon.

[1974 c.1 §2a; 1975 c.643 §19; 1977 c.484 §31; 1977 c.809 §2a; 1979 c.242 §1; 1983 c.530 §47; 1983 c.570 §8; 1985 c.371 §1; 1987 c.414 §144a; 1991 c.763 §22; 2005 c.22 §73]

Note: Legislative Counsel has substituted "chapter 643, Oregon Laws 1975," for the words "this 1975 Act" in section 19, chapter 643, Oregon Laws 1975, which amended 92.325. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.



Section 92.330



Section 92.335



Section 92.337 - Exemption procedures; withdrawal of exemption; filing fee.

(a) The subdivision or series partition is recorded pursuant to ORS 92.010 to 92.192;

(b) Each lot or parcel is situated on a surfaced roadway which, together with means for operation and maintenance, meets the standards of the governing body of the local jurisdiction and is either a concrete or asphalt surface road which has right of way and improvements, including curbs and necessary and adequate drainage structures, or a road which meets alternative standards of the governing body of the local jurisdiction;

(c) The subdivision or series partition, where necessary, has drainage structures and fill designed to prevent flooding and approved by the appropriate governing body;

(d) Energy sources and telephone services for normal domestic use are economically available to the subdivision or series partition and are ready for hookup for each lot or parcel at time of sale or lease;

(e) Water is available for each lot or parcel at the time of sale or lease of each lot or parcel in quantity and quality for domestic use as determined by the Oregon Health Authority;

(f) A municipally owned disposal system, an individual or collective subsurface sewage disposal system to serve the lot or parcel, or a privately owned sewage disposal system is available for each lot or parcel at the time of sale or lease of each lot or parcel which meets the requirements of the Environmental Quality Commission;

(g) A surety bond, or bonds, or other security or agreements to complete the improvements is provided by the subdivider or series partitioner to the city or county having jurisdiction so that all of the subdivision or series partition improvements committed by the subdivider or series partitioner to the city or county will be completed; and

(h) Provisions, satisfactory to the commissioner, have been made for satisfaction of all liens and encumbrances existing against the subdivision or series partition which secure or evidence the payment of money.

(2) A subdivision or series partition granted exemption under this section shall be exempt from the provisions of ORS 92.305 to 92.495 and 92.820 except ORS 92.375, 92.385, 92.425, 92.427, 92.430, 92.433, 92.455, 92.460, 92.465, 92.475, 92.485, 92.490 and 92.495.

(3) The commissioner may withdraw the exemption provided by this section if the commissioner determines that the subdivider or series partitioner has provided false information or omitted to state material facts to obtain the exemption or has failed to comply with any provision to which the subdivider or series partitioner is subject under subsections (1) and (2) of this section.

(4) In the event that any provision under subsection (1) of this section is not or cannot be satisfied and without invoking the power granted under subsection (3) of this section, the commissioner and the subdivider or series partitioner may mutually agree in writing upon a written disclosure of the condition that shall be provided to any prospective purchaser prior to the sale or lease of any interest in the subdivision or series partition to carry out the public policy stated in ORS 92.313.

(5) The form required by subsection (1) of this section shall be accompanied by a filing fee of $100 plus $10 for each lot, parcel or interest in the subdivision or series partition, with a maximum fee of $500.

(6) For purposes of verification by the subdivider or series partitioner under subsection (1)(b), (c) and (g) of this section, a copy of the conditions imposed by the appropriate governing body will be sufficient.

[1975 c.643 §20; 1977 c.809 §1; 1979 c.242 §2; 1983 c.570 §10; 2009 c.595 §60]



Section 92.339 - Use of fees.

[Formerly 92.820]



Section 92.340



Section 92.345 - Notice of intention; fee.

(a) The name and the business and residence address of the subdivider or series partitioner;

(b) The names and the business addresses of all licensees of the commissioner and of all other persons selling or leasing, within this state, interests in the subdivision or series partition;

(c) With respect to subdivided or series partitioned lands located in this state:

(A) For subdivided land or a subdivision as those terms are defined by ORS 92.010, a certified copy of the plat filed for record under ORS 92.120 and a copy of any conditions imposed by the city or county governing body;

(B) For a partition as that term is defined by ORS 92.010, a certified copy of the plat filed for record under ORS 92.120 and a copy of any conditions imposed by the city or county governing body; and

(C) For all other land subject to ORS 92.305 to 92.495, a survey, diagram, drawing or other writing designating and describing, including location and boundaries when applicable, the interests to be sold and a statement from the city or county governing body that the proposal as depicted on the survey, diagram, drawing or other writing has received all necessary local approvals or that no local approval is required;

(d) With respect to subdivided lands located outside this state:

(A) A copy of the plat, map, survey, diagram, drawing or other writing designating and describing, including location and boundaries when applicable, the interests to be sold, in the final recorded form required by the governing body having jurisdiction over the property; and

(B) A written statement from the appropriate governing body that the plat, map, survey, diagram, drawing or other writing is in compliance with all applicable laws, ordinances and regulations;

(e) A brief but comprehensive statement describing the land on and the locality in which the subdivision or series partition is located;

(f) A statement of the condition of the title to the land;

(g) A statement of the provisions, if any, that have been made for legal access, sewage disposal and public utilities in the proposed subdivision or series partition, including water, electricity, gas and telephone facilities;

(h) A statement of the use or uses for which the proposed subdivision or series partition will be offered; and

(i) A statement of the provisions, if any, limiting the use or occupancy of the interests in the subdivision or series partition.

(2) The notice of intention shall be accompanied by a filing fee as follows:

(a) For subdivisions or series partitions containing 10 or fewer lots, parcels or interests, $100.

(b) For subdivisions or series partitions containing over 10 lots, parcels or interests, $100, and $25 for each additional lot, parcel or interest, but in no case shall the fee be more than $2,500.

(3) For lands located outside this state, the notice of intention shall include only the area shown by the plat, survey, diagram, drawing or other writing required under subsection (1)(d) of this section. The subdivision of any contiguous lands located outside this state shall be treated as a separate subdivision for which an additional complete filing must be made, even though the plat, map, survey, diagram, drawing or other writing of the contiguous lands is recorded simultaneously as part of an overall development.

[1974 c.1 §4; 1974 c.53 §1; 1975 c.643 §3; 1977 c.809 §8; 1979 c.242 §5; 1983 c.570 §11; 1985 c.369 §6; 1991 c.763 §23; 2007 c.866 §11; 2008 c.12 §5]



Section 92.350



Section 92.355 - Commissioner may request further information; content.

(a) A statement of the terms and conditions on which it is intended to transfer or dispose of the land or interest therein, together with copies of any contract, conveyance, lease, assignment or other instrument intended to be used;

(b) Copies of all sales pamphlets and literature to be used in connection with the proposed subdivision or series partition; and

(c) Any other information that the subdivider or series partitioner may desire to present.

(2) The subdivider’s or series partitioner’s reply to the first request for further information required by the commissioner under subsection (1) of this section shall be accompanied by proof of the financial ability of the subdivider or series partitioner to complete improvements and facilities which are:

(a) Required by the appropriate state, city and county authorities; and

(b) Promised to prospective purchasers.

[1974 c.1 §5; 1983 c.570 §12]



Section 92.360



Section 92.365 - Filing information to be kept current; fee for notice of material change.

(2) A subdivider or series partitioner shall be responsible for the accuracy of and for providing all information required by ORS 92.345, 92.355 and this section for as long as the subdivider or series partitioner retains any unsold lot, parcel or interest in the subdivision or series partition to which the information pertains.

(3) A developer who acquires a lot, parcel or interest in a subdivision or series partition shall be responsible for as long as the developer retains any unsold lot, parcel or interest in the subdivision or series partition for all material changes in the information contained in the public report which the developer receives on acquisition of the property:

(a) Which the developer causes by action of the developer; and

(b) Concerning the zoning, sewage disposal and water supply which substantially affect the intended use of the property as stated in the public report.

(4) A developer shall accurately report to the commissioner a material change specified in subsection (3) of this section within 10 days after the change occurs. However, a developer who acquires less than 11 lots, parcels or interests in a subdivision or series partition during a six consecutive month period shall only be responsible for a material change specified in subsection (3)(b) of this section and may revise a public report to reflect such material change without reporting the material change to the commissioner.

(5) The commissioner shall require a fee sufficient to recover any administrative expenses after receipt of a material change notice if, because of the changes, a public report must be issued or revised by the commissioner. The fee is subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

[1974 c.1 §7; 1975 c.643 §4; 1983 c.181 §1; 1983 c.570 §13; 1991 c.703 §1]



Section 92.370



Section 92.375 - Consent to service of process on commissioner.

(2) The consent shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by an individual subdivider, series partitioner or developer and shall set forth:

(a) The name of the subdivider, series partitioner or developer.

(b) The address to which documents served upon the commissioner are to be forwarded.

(c) If the subdivider, series partitioner or developer is a corporation or unincorporated association, that the consent signed by such officer was authorized by resolution duly adopted by the board of directors.

(3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

(4) Service on the commissioner of any such process shall be made by delivery to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of such process, with duplicate copies of any papers required by law to be delivered in connection with such service.

(5) When served with any such process, the commissioner shall immediately cause one of the copies thereof, with any accompanying papers, to be forwarded by registered mail or by certified mail with return receipt to the subdivider, series partitioner or developer at the address set forth in the consent.

(6) The commissioner shall keep a record of all processes, notices and demands served upon the commissioner under this section, and shall record therein the time of such service and action with reference thereto.

[1974 c.1 §6; 1975 c.643 §5; 1983 c.570 §14; 1991 c.249 §9]



Section 92.377 - Written notice to land division applicant.

(a) The application meets the requirements for an expedited land division under ORS 197.360; or

(b) The local government has insufficient information to determine whether the application meets the requirements for an expedited land division under ORS 197.360.

(2) The written notice required under subsection (1) of this section must include a description of the requirements for an expedited land division and the procedure for applying for an expedited land division.

[2015 c.260 §2]

Note: 92.377 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 92 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 92.380



Section 92.385 - Examination; public report; waiver of examination in other state.

(2) The commissioner may waive an examination of a real estate subdivision located in another state only when that state has an existing subdivision law which provides for the examination of and a public report on the real estate subdivision and only where that state will waive examination of a real estate subdivision or series partition located within this state and will accept in lieu thereof a report prepared by the commissioner under subsection (1) of this section.

[1974 c.1 §8; 1975 c.643 §6; 1983 c.570 §15]



Section 92.390



Section 92.395 - Waiver of examination in this state; notice to subdivider or series partitioner.

[1974 c.1 §9; 1983 c.570 §16]



Section 92.405 - Sale prohibited where public report not waived; distribution and use of public report.

(2) A copy of the public report, when issued, must be given to the prospective purchaser by the subdivider, series partitioner or developer, or an agent of the subdivider, series partitioner or developer, prior to the execution of a binding contract or agreement for the sale or lease of a lot, parcel or interest in a subdivision or series partition. The subdivider, series partitioner or developer, or an agent of the subdivider, series partitioner or developer, shall take a receipt from the prospective purchaser or lessee upon delivery of a copy of the Real Estate Commissioner’s public report. The receipt must be kept on file within this state in the possession of the subdivider, series partitioner or developer subject to inspection by the commissioner for a period of three years from the date the receipt is taken.

(3) The commissioner’s public report may not be used for advertising purposes unless the report is used in its entirety. No portion of the report shall be underscored, italicized or printed in larger or heavier type than the balance of the report unless the true copy of the report so emphasizes such portion.

(4) The commissioner may furnish at cost copies of the public report for the use of subdividers, series partitioners and developers.

(5) The requirements of this section extend to lots, parcels or other interests sold by the subdivider, series partitioner or developer after repossession.

(6) In addition to other sanctions provided by law, a violation of subsection (1), (2) or (3) of this section is an unlawful practice subject to ORS 646.608.

[1974 c.1 §10; 1975 c.643 §7; 1977 c.809 §9; 1983 c.570 §17; 2005 c.799 §1; 2007 c.71 §25]



Section 92.410 - Review of subdivisions for which public report issued; revised public report; compliance with ORS 92.305 to 92.495.

(2) Any subdivision for which a public report has been issued and is dated prior to September 13, 1975, and for which the commissioner has not issued a revised public report under subsection (1) of this section prior to February 1, 1976, shall not be required to comply with the amendments to ORS 92.305 to 92.495 and made by chapter 643, Oregon Laws 1975.

[1975 c.643 §22]

Note: Legislative Counsel has substituted "chapter 643, Oregon Laws 1975," for the words "this 1975 Act" in section 22, chapter 643, Oregon Laws 1975, compiled as 92.410. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.



Section 92.415 - Advance of travel expense for examination of subdivision or series partition.

[1974 c.1 §11; 1975 c.643 §8; 1979 c.242 §6; 1983 c.181 §2; 1983 c.570 §18; 1991 c.703 §2]



Section 92.425 - Conditions prerequisite to sale.

(a) A copy of the title report or abstract, as it relates to the property being sold.

(b) The original sales document or an executed copy thereof relating to the purchase of real property in the subdivision or series partition clearly setting forth the legal description of the property being purchased, the principal amount of the encumbrance outstanding at the date of the sales document and the terms of the document.

(c) A commitment to give a partial release for the lot, parcel or other interest being sold from the terms and provisions of any blanket encumbrance as described in ORS 92.305 (1). Except as otherwise provided in subsection (4) of this section, the commitment shall be in a form satisfactory to the Real Estate Commissioner.

(d) A commitment to give a release of any other lien or encumbrance existing against such lot, parcel or other interest being sold as revealed by such title report. Except as otherwise provided in subsection (4) of this section, the commitment shall be in a form satisfactory to the commissioner.

(e) A warranty or bargain and sale deed in good and sufficient form conveying merchantable and marketable title to the purchaser of such lot, parcel or other interest.

(2) The subdivider, series partitioner or developer shall submit written authorization allowing the commissioner to inspect all escrow deposits established pursuant to subsection (1) of this section.

(3) In lieu of the procedures provided in subsection (1) of this section, the subdivider, series partitioner or developer shall conform to such alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this section.

(4) The requirements of subsection (1)(c) and (d) of this section relating to use of a commitment form acceptable to the commissioner and the provisions of subsection (2) of this section shall not apply to subdivided or series partitioned lands described by ORS 92.325 (3)(h).

[1974 c.1 §12; 1975 c.643 §9; 1977 c.809 §10; 1979 c.242 §7; 1983 c.530 §54; 1983 c.570 §19]



Section 92.427 - Cancellation of agreement to buy interest in subdivision or series partition; procedure; effect; waiver; exemptions.

(2) Cancellation, under subsection (1) of this section, occurs when the purchaser of a lot, parcel or interest gives written notice to the seller at the seller’s address. The three business days cancellation period in subsection (1) of this section does not begin until the seller provides the purchaser with seller’s address for cancellation purposes.

(3) A notice of cancellation given by a purchaser of a lot, parcel or interest in a subdivision or series partition need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract or evidence of indebtedness.

(4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that such notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

(5) Upon receipt of a timely notice of cancellation, the seller shall immediately return to the purchaser all payments received from the purchaser. In case of payments made by check, the seller is not required to return the payment to a purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all such payments the purchaser shall immediately transfer the purchaser’s rights in the lot, parcel or interest to the seller, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaser’s copy of the executed evidence of indebtedness to the seller, and the seller shall cancel the evidence of indebtedness. Any encumbrances against the purchaser’s interest in the lot, parcel or interest arising by operation of law from an obligation of the purchaser existing prior to transfer of the lot, parcel or interest to the purchaser shall be extinguished by the reconveyance.

(6) An act of a purchaser is not effective to waive the right of cancellation granted by subsection (1) of this section. A subdivider, series partitioner or developer may require that a purchaser of a lot, parcel or interest in a subdivision or series partition execute and deliver to the subdivider, series partitioner or developer, after the expiration of the three-day cancellation period, a signed statement disclaiming any notice of cancellation that may have been made by the purchaser prior to expiration of the three-day cancellation period for the offer under subsection (1) of this section, that may have been timely and properly done under this section and that has not been received by the subdivider, series partitioner or developer. In case of execution of any such statement by the purchaser, the statement shall be sufficient to rescind the notice of cancellation.

(7) This section does not apply to:

(a) The sale of a lot in a subdivision or a parcel in a series partition that has a residential dwelling upon it at the time of sale;

(b) The sale of a lot in a subdivision or a parcel in a series partition when, at the time of sale, the seller has contracted with the purchaser to build a residential dwelling upon the lot or parcel; or

(c) The sale of a lot in a subdivision or a parcel in a series partition to a person who derives a substantial portion of income from the development or purchase and sale of real property.

(8) Notwithstanding subsection (7) of this section, this section applies to a planned community subdivision of manufactured dwellings created under ORS 92.830 to 92.845.

[1975 c.643 §16; 1983 c.570 §20; 2001 c.711 §6; 2003 c.474 §4]



Section 92.430 - Notice to purchaser of cancellation rights; form.

______________________________________________________________________________

NOTICE TO PURCHASER

BY SIGNING THIS AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE AN INTEREST IN LAND. HOWEVER, YOU HAVE THREE BUSINESS DAYS AFTER SIGNING THIS AGREEMENT TO CANCEL THE AGREEMENT BY WRITTEN NOTICE TO THE SELLER OR THE SELLER’S AGENT AT THE FOLLOWING ADDRESS:

____________

____________

____________

____________

____________

BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE THREE-DAY CANCELLATION PERIOD ENDS, YOU SHOULD DO THE FOLLOWING:

(1) CAREFULLY EXAMINE THE PUBLIC REPORT, IF ANY, ON THE SUBDIVISION OR SERIES PARTITION AND ANY ACCOMPANYING INFORMATION DELIVERED BY THE SELLER.

(2) INQUIRE OF YOUR LENDER AS TO WHETHER YOU CAN GET ADEQUATE FINANCING AT AN ACCEPTABLE INTEREST RATE.

(3) INQUIRE OF THE SELLER AND THE LENDER WHAT THE AMOUNT OF THE CLOSING COSTS WILL BE.

______________________________________________________________________________

(2) A copy of the notice set forth in subsection (1) of this section shall be given to each purchaser under a contract described in subsection (1) of this section at the time of or immediately following the purchaser’s signing of such contract, for the use of the purchaser.

[1975 c.643 §17; 1983 c.570 §21]



Section 92.433 - Escrow documents required of successor to vendor’s interest.

(2) A subdivider, series partitioner or developer who has sold lots, parcels or interests in a subdivision or series partition under a land sale contract shall not dispose of or subsequently encumber the vendor’s interest therein unless the terms of the instrument of disposition or the encumbrance provide the means by which the purchaser or holder of the encumbrance will comply with subsection (1) of this section.

[1977 c.809 §13; 1983 c.570 §22]



Section 92.435



Section 92.445



Section 92.455 - Inspection of records.

[1974 c.1 §14; 1975 c.643 §10; 1983 c.570 §23]



Section 92.460 - Blanket encumbrance permitted only in certain circumstances.

(2) In lieu of the requirement of subsection (1) of this section, the subdivider, series partitioner or developer shall conform to any alternative requirement or method which the Real Estate Commissioner deems acceptable to carry into effect the intent and provisions of this section.

[1977 c.809 §12; 1983 c.570 §24]



Section 92.465 - Fraud and deceit prohibited.

(1) Employ any device, scheme or artifice to defraud;

(2) Make any untrue statement of a material fact or fail to state a material fact necessary to make the statement made, in the light of the circumstances under which it is made, not misleading;

(3) Engage in any act, practice or course of business which operates or would operate as a fraud or deception upon any person;

(4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature which contains an untrue statement of a material fact or fails to state a material fact necessary in order to make the statements therein made, in the light of the circumstances under which they are made, not misleading;

(5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

(6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement to the effect that the real estate subdivision or series partition has been in any way approved or indorsed by the Real Estate Commissioner.

[1974 c.1 §15; 1975 c.643 §11; 1983 c.570 §25]



Section 92.475 - False or misleading advertising prohibited; liability.

[1974 c.1 §17; 1975 c.643 §12; 1983 c.570 §26]



Section 92.485 - Waiver of legal rights void.

[1974 c.1 §18; 1975 c.643 §13; 1983 c.570 §27]



Section 92.490 - Civil penalty.

(2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

[1975 c.643 §23; 1979 c.242 §8; 1983 c.696 §7a; 1989 c.706 §6; 1991 c.734 §4]



Section 92.495 - Cease and desist order; injunction.

(2) Whenever the commissioner finds that any subdivider, series partitioner, developer or other person is violating, or has violated or is about to violate, any of the provisions of ORS 92.305 to 92.495 or the alternative requirements of the commissioner prescribed pursuant to ORS 92.425 (3) the commissioner may bring proceedings in the circuit court within the county in which the violation or threatened violation has occurred or is about to occur, or in the county where the person, firm or corporation resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person, firm or corporation, and any other person or persons concerned in or in any way participating or about to participate in the violation, to enjoin the person, firm or corporation or any other person from continuing the violation or engaging in the violation or doing any act or acts in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant where an appointment is appropriate.

[1974 c.1 §§19,20; 1975 c.643 §14; 1983 c.570 §28]



Section 92.500



Section 92.505



Section 92.510



Section 92.515



Section 92.530



Section 92.535



Section 92.545



Section 92.550



Section 92.555



Section 92.560



Section 92.565



Section 92.570



Section 92.575



Section 92.580



Section 92.585



Section 92.590



Section 92.595



Section 92.600



Section 92.605



Section 92.610



Section 92.615



Section 92.620



Section 92.625



Section 92.650



Section 92.655



Section 92.660



Section 92.665



Section 92.670



Section 92.675



Section 92.685



Section 92.690



Section 92.695



Section 92.700



Section 92.710



Section 92.715



Section 92.720



Section 92.725



Section 92.745



Section 92.750



Section 92.755



Section 92.760



Section 92.765



Section 92.770



Section 92.775



Section 92.780



Section 92.785



Section 92.800



Section 92.805



Section 92.810



Section 92.820



Section 92.830 - Definitions for ORS 92.830 to 92.845.

(1) "Declarant" means a person who makes a declaration pursuant to ORS 92.845.

(2) "Lot" has the meaning given that term in ORS 92.010.

(3) "Manufactured dwelling" has the meaning given that term in ORS 90.100.

(4) "Manufactured dwelling park" and "mobile home park" have the meanings given those terms in ORS 446.003.

(5) "Person" has the meaning given that term in ORS 92.305.

(6) "Tenant" means a person who owns and occupies as a residence a manufactured dwelling or mobile home on a rented space in a manufactured dwelling park or mobile home park.

[2001 c.711 §1; 2003 c.474 §5; 2011 c.503 §12]

Note: 92.830 to 92.845 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 92 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 92.832 - Policy.

(1) There is a need to create a mechanism for owners of manufactured dwellings in existing manufactured dwelling parks and mobile home parks to acquire individual ownership interest in the lot on which the dwelling is located;

(2) The creation of an individual ownership interest should not impose an undue financial burden on the owner of a park;

(3) The public interest is furthered by regulating the promotion, subdivision and sale of individual ownership interests in the lots in a park to owners of manufactured dwellings to ensure that local jurisdictions do not place unreasonable constraints on the conversion of existing parks into planned community subdivisions of manufactured dwellings; and

(4) The orderly conversion of manufactured dwelling parks and mobile home parks to subdivisions has effects on infrastructure and access that make it appropriate to require assurances that public health and safety standards are met by persons buying or selling lots converted from a park.

[2001 c.711 §2; 2003 c.474 §6]

Note: See note under 92.830.



Section 92.835 - Subdivision of manufactured dwelling park or mobile home park; waiver of right of remonstrance to formation of local improvement district.

(1) A tentative plan upon receipt and verification of evidence that:

(a) The park is in compliance with the governing body’s standards for a manufactured dwelling park or a mobile home park or is an approved nonconforming use. For the purposes of this paragraph, a park is in compliance if the governing body of the city or county has not issued a written notice of noncompliance on or before July 2, 2001;

(b) Except as provided in this paragraph, the tentative plan does not make changes from the approved manufactured dwelling park or mobile home park development, including but not limited to increasing or decreasing the number of lots as defined in ORS 446.003 or changing the external boundary lines or setback requirements. The tentative plan may provide for a reduction in the number of lots, if the reduction involves only lots that have never been used for placement of manufactured dwellings;

(c) The tentative plan restricts the use of lots in the subdivision to the installation of manufactured dwellings and restricts any other property in the subdivision to use as common property as defined in ORS 94.550 or for public purposes;

(d) The tentative plan does not contain conditions of approval or require development agreements except the original conditions of approval and development agreements contained in the original approval for the park or conditions required by ORS 92.830 to 92.845; and

(e) The property owners applying for the conversion have signed and recorded a waiver of the right of remonstrance, in a form approved by the city or county, for the formation of a local improvement district by a city or county. A waiver described in this paragraph must be in regard only to sanitary and storm sewers or water facilities and be operative only if the city or county determines after a hearing that the absence or inadequacy of those sewers or facilities is an immediate danger to life, health or safety. However, a waiver of the right of remonstrance may not be required of the owner of a lot in a manufactured dwelling park or mobile home park if the park was served for water, sewer and irrigation by a private utility company prior to an acquisition of that company by municipal condemnation commenced prior to January 1, 2003.

(2) A plat in compliance with the applicable requirements of ORS 92.010 to 92.192, except standards and procedures adopted by regulation or ordinance under ORS 92.044 or 92.048. The plat may not contain conditions of approval or require development agreements except the original conditions of approval and development agreements contained in the original plat for the park or conditions required by ORS 92.830 to 92.845.

[2001 c.711 §3; 2003 c.474 §7]

Note: See note under 92.830.



Section 92.837 - Application of city or county comprehensive plans and land use regulations; placement of new or replacement manufactured dwelling.

(a) The sale of all of the newly created lots in accordance with ORS 92.840 and the issuance of permits to allow the placement of a manufactured dwelling on each of those lots; or

(b) Ten years after conversion of the manufactured dwelling park or mobile home park to a subdivision.

(2) An original or replacement manufactured dwelling may be placed on a park space that has been converted to a subdivision lot under ORS 92.835 if:

(a) The manufactured dwelling is constructed and installed in accordance with state and federal standards; and

(b) The owner of the lot has signed and recorded a waiver of the right of remonstrance, in a form approved by the city or county, for the formation of a local improvement district by a city or county. A local improvement district described in this paragraph must be for the construction of a capital improvement described in ORS 223.299 (1)(a)(A) to (C).

(3) Notwithstanding subsection (2)(b) of this section, a waiver of the right of remonstrance may not be required of the owner of a lot in a manufactured dwelling park or mobile home park if the park was served for water, sewer and irrigation by a private utility company prior to an acquisition of that company by municipal condemnation commenced prior to January 1, 2003.

[2003 c.474 §2]

Note: See note under 92.830.



Section 92.839 - Notice to tenants of conversion and tenants’ rights during conversion.

(a) A copy of any notice given by the local government to neighboring property owners regarding the application.

(b) A written statement generally explaining the subdivision conversion and describing any public process or hearings to be conducted concerning the application.

(c) A general explanation of the tenant’s rights during the conversion, including the right under ORS 92.840 to purchase the lot created during the conversion of the park to a planned community subdivision of manufactured dwellings.

(2) The declarant shall give the items described in subsection (1) of this section to the tenant in the manner provided in ORS 90.155 within five days after the local government gives its notice to the neighbors or, if the local government does not give a notice, within 10 days after the declarant submits the application.

(3) A declarant is liable to an affected tenant for failure to give the items described in subsection (1) of this section in the amount of $200 or actual damages, whichever is more. However, failure to give the items described in subsection (1) of this section to a tenant does not affect the validity of the conversion.

[2011 c.503 §15]

Note: See note under 92.830.



Section 92.840 - Sale of subdivision lots; offer to sell lot to tenant; improvement or rehabilitation of park proposed for subdivision; continuation of tenancy on lot in subdivision.

(2) Prior to the sale of a lot, the declarant shall offer to sell the lot to the tenant who occupies the lot. The offer required under this subsection:

(a) Terminates 60 days after receipt of the offer by the tenant or upon written rejection of the offer, whichever occurs first; and

(b) Does not constitute a notice of termination of the tenancy.

(3) For 60 days after termination of the offer required under subsection (2) of this section, the declarant may not sell the lot to a person other than the tenant at a price or on terms that are more favorable to the purchaser than the price or terms that were offered to the tenant.

(4) After the manufactured dwelling park or mobile home park has been submitted for subdivision under ORS 92.830 to 92.845 and until a lot is offered for sale in accordance with subsection (2) of this section, the declarant shall notify a prospective tenant, in writing, prior to the commencement of the tenancy, that the park has been submitted for subdivision and that the tenant is entitled to receive an offer to purchase the lot under subsection (2) of this section.

(5) Prior to the sale of a lot in a subdivision created by conversion of the park, the declarant must provide the tenant or other potential purchaser of the lot with information about the homeowners association formed by the declarant as required by ORS 94.625. The information must, at a minimum, include the association name and type and any rights set forth in the declaration required by ORS 94.580.

(6) The declarant may not begin improvements or rehabilitation to the lot during the period described in the landlord’s notice of termination under ORS 90.645 without the permission of the tenant.

(7) The declarant may begin improvements or rehabilitation to the common property as defined in the declaration during the period described in the landlord’s notice of termination under ORS 90.645.

(8) If the tenant does not buy the lot occupied by the tenant’s manufactured dwelling or mobile home, the declarant and the tenant may continue the tenancy on the lot after approval of the tentative plan. The rights and responsibilities of tenants who continue their tenancy on the lot in the planned community subdivision of manufactured dwellings are set out in ORS 90.643.

(9) After approval of the tentative plan and the period provided by subsection (2)(a) of this section, the declarant shall promptly:

(a) Notify the Office of Manufactured Dwelling Park Community Relations of the Housing and Community Services Department of the approval.

(b) Provide the office with a street address for each lot in the planned community subdivision of manufactured dwellings that remains available for rental use.

(10) Nothing in this section prevents the declarant from terminating a tenancy in the park in compliance with ORS 90.630, 90.632 and 90.645. However, the declarant shall make the offer required under subsection (2) of this section to a tenant whose tenancy is terminated after approval of the tentative plan unless the termination is for cause under ORS 90.392, 90.394, 90.396, 90.630 (1) or (8) or 90.632.

[2001 c.711 §4; 2003 c.474 §8; 2005 c.391 §27; 2007 c.906 §8; 2011 c.503 §13]

Note: See note under 92.830.



Section 92.843 - Approval of declaration or amendment to declaration made pursuant to ORS 92.845.

(2) A tax collector shall approve a declaration or amendment submitted under this section if:

(a) All ad valorem taxes, special assessments, fees and other charges required by law to be placed on the tax roll that are or will become a lien on the property during the tax year have been paid as required by ORS 92.095; and

(b) Any additional taxes or penalties, and interest on taxes or penalties, resulting from a disqualification of the property from special assessment have been paid.

(3) The commissioner shall approve a declaration or amendment submitted under this section if:

(a) The declaration or amendment complies with ORS 92.835, 92.845 and 94.580; and

(b) The plat executed by the declarant is in conformance with ORS 92.835 (2).

(4) The commissioner’s approval of a declaration or amendment under this section expires after two years if the declaration or amendment has not been recorded. The commissioner shall specify the expiration date when approving the declaration or amendment. A declaration or amendment may not be reapproved after an approval expires unless the declaration or amendment is resubmitted and new determinations are made under subsections (2) and (3) of this section.

[2003 c.474 §3]

Note: See note under 92.830.



Section 92.845 - Relationship of subdivision in manufactured dwelling park or mobile home park to planned community statutes and series partition statutes; system development charges.

(a) Is subject to ORS 94.550 to 94.783;

(b) Is not subject to system development charges or other similar charges that are based on approval of the subdivision; and

(c) Remains subject to system development charges that are based on the prior approval of the manufactured dwelling park or mobile home park.

(2) The declarant of a planned community subdivision of manufactured dwellings under ORS 92.830 to 92.845 shall:

(a) Comply with the provisions of ORS 92.305 to 92.495, except ORS 92.337 and 92.395; and

(b) Include in the declaration described in ORS 94.580 a statement that the subdivision will comply with the conditions required by ORS 92.835 and subsections (1)(b) and (c) of this section.

[2001 c.711 §5; 2003 c.474 §9]

Note: See note under 92.830.



Section 92.990 - Penalties.

(2) Any person who violates any of the provisions of ORS 92.325 (1), 92.345 to 92.365, 92.405 (1), (2) and (3), 92.425, 92.433, 92.460 to 92.475 and any alternative requirements of the Real Estate Commissioner prescribed pursuant to ORS 92.425 (3), not waived by the commissioner pursuant to ORS 92.395, or who provides false information or omits to state material facts pursuant to ORS 92.337, commits a Class C felony.

[Amended by 1955 c.756 §20; subsection (2) enacted as 1963 c.624 §20; 1965 c.584 §12; 1973 c.421 §48; subsection (2) (1973 Replacement Part) enacted as 1973 c.421 §10; subsection (3) (1973 Replacement Part) enacted as 1973 c.421 §49; subsections (2), (3) (1973 Replacement Part) repealed by 1974 c.1 §23; subsection (2) (1974 Replacement Part) enacted as 1974 c.1 §22; 1975 c.643 §21; 1977 c.809 §14; 1987 c.320 §14; 2011 c.597 §155]






Chapter 093 - Conveyancing and Recording

Section 93.010 - Conveyances, how made.

[Amended by 1965 c.502 §4]



Section 93.020 - Creating, transferring or declaring estates or interests in realty.

(2) This section does not affect the power of a testator in the disposition of real property by a last will and testament, nor to prevent a trust from arising or being extinguished by implication or operation of law, nor to affect the power of a court to compel the specific performance of an agreement in relation to such property.



Section 93.030 - Contracts to convey, instruments of conveyance and related memoranda to state consideration.

(2) All instruments conveying or contracting to convey fee title to any real estate, and all memoranda of such instruments, shall state on the face of the instruments the true and actual consideration paid for the transfer, stated in terms of dollars. However, if the actual consideration consists of or includes other property or other value given or promised, neither the monetary value nor a description of the other property or value need be stated so long as it is noted on the face of the instrument that other property or value was either part or the whole consideration.

(3) The statement of consideration as required by subsection (2) of this section shall be made by a grantor or a grantee. Failure to make such statement does not invalidate the conveyance.

(4) If the statement of consideration is in the body of the instrument preceding the signatures, execution of the instrument shall constitute a certification of the truth of the statement. If there is a separate statement of consideration on the face of the instrument, it shall be signed separately from the instrument, and such execution shall constitute a certification of the truth of the statement by the person signing. A particular form is not required for the statement so long as the requirements of this section are reasonably met.

(5) An instrument conveying or contracting to convey fee title to any real estate or a memorandum of the instrument may not be accepted for recording by any county clerk or recording officer in this state unless the statement of consideration required by this section is included on the face of the instrument.

(6) A transfer of death deed and an instrument revoking a transfer of death deed are not instruments subject to this section.

[1967 c.462 §§1,3; 1967 s.s. c.7 §1; 1977 c.605 §1; 1999 c.654 §7; 2011 c.212 §23]



Section 93.040 - Mandatory statements for sales agreements, earnest money receipts or other instruments for conveyance of fee title to real property; liability of drafter and recorder.

(2) In all owner’s sale agreements and earnest money receipts, there shall be included in the body of the instrument the following statement: "THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010."

(3) In all owners’ sale agreements and earnest money receipts subject to ORS 358.505, there shall be included in the body of the instrument or by addendum the following statement: "THE PROPERTY DESCRIBED IN THIS INSTRUMENT IS SUBJECT TO SPECIAL ASSESSMENT UNDER ORS 358.505."

(4) An action may not be maintained against the county recording officer for recording an instrument that does not contain the statement required in subsection (1) or (2) of this section.

(5) An action may not be maintained against any person for failure to include in the instrument the statement required in subsection (1) or (2) of this section, or for recording an instrument that does not contain the statement required in subsection (1) or (2) of this section, unless the person acquiring or agreeing to acquire fee title to the real property would not have executed or accepted the instrument but for the absence in the instrument of the statement required by subsection (1) or (2) of this section. An action may not be maintained by the person acquiring or agreeing to acquire fee title to the real property against any person other than the person transferring or contracting to transfer fee title to the real property.

(6) A transfer of death deed and an instrument revoking a transfer of death deed are not instruments subject to this section.

[1983 c.718 §2; 1985 c.719 §1; 1989 c.366 §1; 1993 c.792 §40; 1995 c.5 §17; 2005 c.311 §1; 2007 c.424 §23; 2007 c.866 §7; 2009 c.892 §19; 2011 c.212 §24]



Section 93.050 - Gift or conveyance of life estate.

[1991 c.850 §3]



Section 93.110 - Quitclaim deed sufficient to pass estate.



Section 93.120 - Words of inheritance unnecessary to convey fee; conveyances deemed to convey all grantor’s estate.



Section 93.125



Section 93.130 - Conveyance of land in adverse possession of another.



Section 93.140 - Implied covenants.

[Amended by 1973 c.194 §6]



Section 93.150 - Conveyance by tenant of greater estate than that possessed.



Section 93.160 - Conveyance by reversioners and remainderpersons to life tenant vests fee.

[Amended by 2003 c.14 §35]



Section 93.170



Section 93.180 - Forms of tenancy in conveyance or devise to two or more persons.

(a) Creates a tenancy in common unless the conveyance or devise clearly and expressly declares that the grantees or devisees take the real property with right of survivorship.

(b) Creates a tenancy by the entirety if the conveyance or devise is to spouses married to each other unless the conveyance or devise clearly and expressly declares otherwise.

(c) Creates a joint tenancy as described in ORS 93.190 if the conveyance or devise is to a trustee or personal representative.

(2) A declaration of a right to survivorship creates a tenancy in common in the life estate with cross-contingent remainders in the fee simple.

(3) Except as provided in ORS 93.190, joint tenancy in real property is abolished and the use in a conveyance or devise of the words "joint tenants" or similar words without any other indication of an intent to create a right of survivorship creates a tenancy in common.

[Amended by 1983 c.555 §1; 2007 c.64 §1; 2015 c.629 §5]



Section 93.190 - Trustees or personal representatives as joint tenants; filling vacancies in office.

(2) If the conveyance, deed of trust, mortgage or devise provides for filling any vacancy in the office of trustee or personal representative, it may be filled as therein provided, but a court of competent jurisdiction may fill a vacancy in the trusteeship according to the established rules and principles of equity. In whichever way the vacancy is filled, the new trustee shall hold the property with all powers, rights and duties of an original trustee unless otherwise directed by conveyance, deed of trust, mortgage or devise, or order or judgment of the court.

[Amended by 1969 c.591 §275; 2003 c.576 §353]



Section 93.200 - Trustees or executors now hold as joint tenants.



Section 93.210 - Presumption respecting deed from trustee of undisclosed beneficiary.



Section 93.220 - Release, limitation or restriction of power of appointment.

(2) If the power is one to affect title to real property, the instrument shall be executed, acknowledged, proved and recorded, or filed with the registrar of title in each county in which the land is situated in the same manner as a conveyance of real property.

(3) If the power is of such nature that its exercise may affect the duty of any trustee or other fiduciary, such trustee or other fiduciary is not bound to take notice thereof unless the trustee or other fiduciary has received the original or an executed duplicate of the release or a copy thereof certified by the county clerk or county recorder of the county in which it has been recorded.



Section 93.230 - Copy of Department of State Lands deed or patent given when original lost.

(2) If parties to whom patents for lands have been issued by the United States for lands in the State of Oregon have lost such patents before they were placed on record in the county wherein the land conveyed is located, such parties, or their successors in interest, may apply to and obtain from the Bureau of Land Management, or its successor agency, copies of the records of such patents, duly certified to be correct copies of the original patents, or of the record thereof, by the appropriate federal officer.

(3) Every certified copy issued in accordance with subsection (1) or (2) of this section is entitled to record in the proper county with like effect as the original deed or patent. Every such copy so certified may be read in evidence in any court in this state without further proof thereof. The record of any such certified copy, or a transcript thereof certified by the county clerk in whose office it may have been recorded, may be read in evidence in any court in this state with like effect as the original thereof or the original lost deed or patent.

[Amended by 1967 c.421 §197]



Section 93.240 - Rights to deferred installments of purchase price where two or more persons join as sellers of real property.

(2) If immediately prior to the execution of a contract of sale of real property, or a sale or conveyance of title to real property in exchange for a note for all or a part of the purchase price secured by a mortgage or trust deed on the real property, title to any interest in the property therein described was vested in the sellers or some of the sellers as tenants by the entirety or was otherwise subject to any right of survivorship, then, unless a contrary purpose is expressed in the contract, note, mortgage or trust deed, the right to receive payment of deferred installments of the purchase price of the property and the mortgage and trust deed shall likewise be subject to like rights of survivorship.

[1957 c.402 §§1,2; 1969 c.591 §276; 1989 c.74 §1; 1997 c.99 §21]



Section 93.250 - Effect of conveyance creating fee simple conditional or fee tail.

[1971 c.382 §1]



Section 93.260 - Tax statement information required in conveyancing instrument.

______________________________________________________________________________

Until a change is requested, all tax statements shall be sent to the following address:

______________________________________________________________________________

(2) Failure to contain the statement required by this section does not invalidate the conveyance and if an instrument is recorded without the statement required by this section, the recording is valid.

(3) This section applies to all instruments executed after January 1, 1974.

[1973 c.422 §2]



Section 93.265 - Notice to real property manager of certain actions; procedures; effect on title.

(2) A request submitted as allowed under subsection (1) of this section shall include the name and address of the property manager, the address and legal description of the property in question, the signature and real estate license number of the requester and the date of the request. The request for notification shall be valid for one year from filing.

(3) Compliance with subsection (1) of this section shall be deemed adequate upon mailing, by first class mail with postage prepaid, to the address provided in the form required under subsection (2) of this section.

(4) The county assessor of the county in which the notice is recorded shall note on the tax roll, prepared pursuant to ORS chapter 311, the filing made under subsection (1) of this section.

(5) No request, statement or notation filed under subsection (1) of this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the request for notice.

[1989 c.1062 §2; 2001 c.300 §58]



Section 93.268 - Notice to state agency of transfer or encumbrance of real property by title insurance company.

(2) A title insurance company or agent that discovers the presence of a request for notice of transfer or encumbrance pursuant to ORS 411.694 in the deed and mortgage records when performing a title search on real property shall:

(a) Provide the state agency that filed the request with a notice of transfer or encumbrance of the real property within 30 days of a transfer or encumbrance that results in the issuance of a certificate of title insurance; and

(b) Disclose the presence of the request for notice of transfer or encumbrance in any report preliminary to, or any commitment to offer, a certificate of title insurance for the real property.

(3) If the Department of Human Services or the Oregon Health Authority has caused to be recorded a termination of request for notice of transfer or encumbrance in the deed and mortgage records, a title insurance company or agent is no longer required to provide the notice of transfer or encumbrance required by subsection (2)(a) of this section for the affected real property.

(4) A title insurance company or agent shall use the form adopted under ORS 411.694 or a form substantially similar to that form when providing the notice required by subsection (2)(a) of this section.

[2003 c.638 §3; 2011 c.720 §54]

Note: 93.268 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 93.269 - Declaration or covenant related to future fees, commissions or payments to declarant; recording; exceptions.

(2) A declaration or covenant that requires, or purports to require, the payment of a fee, commission or other payment upon the transfer of a fee simple interest in real property to the declarant or other person specified in the declaration or covenant, or to the declarant’s or other person’s successors or assigns, upon a transfer of a fee simple interest in the property or that otherwise violates subsection (1) of this section, is void.

(3) Subsections (1) and (2) of this section do not apply to the following:

(a) An instrument that conveys or contracts to convey a fee simple interest in real property that provides for a grantee to pay consideration to a grantor for the interest in real property being transferred, including but not limited to any subsequent additional consideration for the property the grantee must pay based upon any subsequent appreciation, development or sale of the property.

(b) A requirement in a mortgage loan agreement for paying mortgage principal, interest and fees upon sale of the property by the mortgagee.

(c) A limited liability company, limited liability partnership, corporation, joint venture or partnership agreement in which a member, shareholder, joint venturer or partner contributes real property to the limited liability company, limited liability partnership, corporation, joint venture or partnership.

(d) An agreement that provides for a series of related transfers of the fee simple interest in a real property, if the agreement identifies with specificity the price of the transferred interest, all consideration given, party names and other essential terms for each transfer of interest that is part of the series.

(e) An affordable housing covenant, servitude, easement, condition or restriction in a deed, declaration, land sale contract, loan agreement, promissory note, trust deed, mortgage, security agreement or other instrument, including but not limited to instruments created as provided under ORS 456.270 to 456.295 if:

(A) The proceeds of any fee, commission or other payment to a declarant or to another person specified in the instrument, or to the declarant’s or other person’s successors or assigns, are used exclusively to benefit the property, or to support activities that directly benefit the residents of the property, that is subject to the instrument; and

(B) The instrument is executed by:

(i) A public body as defined in ORS 174.109;

(ii) An agency of the United States;

(iii) A public benefit corporation, religious corporation or foreign corporation, all as defined in ORS 65.001, if the purposes of the corporation include providing affordable housing for low income households and moderate income households as those terms are defined in ORS 456.270;

(iv) A limited liability company, as defined in ORS 63.001, that has a membership composed of one or more corporations described in sub-subparagraph (iii) of this subparagraph;

(v) A consumer housing cooperative as defined in ORS 456.548;

(vi) A manufactured dwelling park nonprofit cooperative, as defined in ORS 62.803; or

(vii) A federally recognized Indian tribe.

(f) A requirement for the payment of a fee to:

(A) A homeowners association as defined in ORS 94.550;

(B) An association of unit owners as defined in ORS 100.005;

(C) A managing entity of a timeshare plan, as those terms are defined in ORS 94.803;

(D) Any other owners’ association that is governed by recorded covenants, conditions and restrictions; or

(E) An agent for an association or managing entity described in subparagraphs (A) to (D) of this paragraph.

(g) An agreement between a real estate licensee and a grantor or grantee that provides for any commission payable to the real estate licensee for the transfer of the real property.

[2009 c.298 §1; 2015 c.436 §1]

Note: 93.269 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 93.270 - Certain discriminatory restrictions in conveyancing instruments prohibited; restriction on right of action.

(a) Restricting the use of the real property by any person or group of persons by reason of race, color, religion, sex, sexual orientation, national origin or disability.

(b) Restricting the use of the real property by any home or facility that is licensed under ORS 443.400 to 443.455 or 443.705 to 443.825 to provide residential care alone or in conjunction with treatment or training or a combination thereof.

(2) Any provision in an instrument executed in violation of subsection (1) of this section is void and unenforceable.

(3) An instrument that contains a provision restricting the use of real property in a manner listed in subsection (1)(b) of this section does not give rise to any public or private right of action to enforce the restriction.

(4)(a) An instrument that contains a provision restricting the use of real property by requiring roofing materials with a lower fire rating than that required in the state building code established under ORS chapter 455 does not give rise to any public or private right of action to enforce the restriction in an area determined by a local jurisdiction as a wildfire hazard zone. Prohibitions on public or private right of action under this paragraph are limited solely to considerations of fire rating.

(b) As used in this subsection, "wildfire hazard zones" are areas that are legally declared by a governmental agency having jurisdiction over the area to have special hazards caused by a combination of combustible natural fuels, topography and climatic conditions that result in a significant hazard of catastrophic fire over relatively long periods each year. Wildfire hazard zones shall be determined using criteria established by the State Forestry Department.

[1973 c.258 §1; 1989 c.437 §1; 1991 c.801 §7; 1993 c.311 §1; 1993 c.430 §3; 2007 c.70 §20; 2007 c.100 §16; 2009 c.595 §61]



Section 93.272 - Procedure for removal of certain discriminatory restrictions.

(a) The name and mailing address of the person filing the petition;

(b) The name and mailing address of all owners of record of the property;

(c) The legal description of the property subject to the provision in violation of ORS 93.270; and

(d) A clear reference to the provision claimed to be in violation of ORS 93.270.

(2) Notice and a copy of the petition shall be served on all owners of record in any manner provided for in ORCP 7. The notice shall inform the owners of record that:

(a) The petition seeks the removal of a provision that is in violation of ORS 93.270 from the title to the property;

(b) The person served may request a hearing within 10 days after service of the petition; and

(c) The court is authorized to enter a default judgment removing the provision if no hearing is requested by the owners of record.

(3) The petitioner shall file with the court proof of service in the manner provided in ORCP 7 F. If no request for hearing is made by any person served within 10 days after service on that person, the court shall enter a judgment removing the provision from the title to the property if the court determines that the provision is in violation of ORS 93.270.

(4) If a hearing is requested by any person served under subsection (2) of this section, the clerk of the court shall schedule a hearing within 20 days after the filing of the request for a hearing. The clerk of the court shall mail notification of the hearing date to the petitioner and to all owners of record listed in the petition.

(5) At any hearing under the provisions of this section, the sole issue that shall be decided by the court is whether the provision that is the subject of the petition is in violation of ORS 93.270. The matter shall be tried to the court sitting without jury. If the court finds that the provision is not in violation of ORS 93.270, the court shall dismiss the petition. If the court finds that the provision is in violation of ORS 93.270, the court shall enter a judgment removing the provision from the title to the property.

(6) If a court finds only part of a provision to be in violation of ORS 93.270 under this section, the court shall enter a judgment removing only that part of the provision that is in violation.

(7) For the purposes of this section, "owner of record" means a person having any legal or equitable interest in property, including, but not limited to, a purchaser, lienholder or holder of any security interest in such property whose interest is recorded in the public records provided for by Oregon statutes where the owner’s interest must be recorded to perfect a lien or security interest or provide constructive notice of the owner’s interest.

[1991 c.850 §2]



Section 93.273



Section 93.275 - Incidents not material facts to real property transaction; legislative findings.

(a) The fact or suspicion that the real property or a neighboring property was the site of a death by violent crime, by suicide or by any other manner;

(b) The fact or suspicion that the real property or a neighboring property was the site of a crime, political activity, religious activity or any other act or occurrence that does not adversely affect the physical condition of or title to real property;

(c) The fact or suspicion that an owner or occupant of the real property has or had human immunodeficiency virus or acquired immune deficiency syndrome;

(d) The fact or suspicion that a sex offender registered under ORS 163A.010, 163A.015, 163A.020 or 163A.025 resides in the area; and

(e) The fact that a notice has been received that a neighboring property has been determined to be not fit for use under ORS 453.876.

(2) The Legislative Assembly finds that there is no known risk of the transmission of human immunodeficiency virus or acquired immune deficiency syndrome by casual contact.

[1989 c.523 §3; subsection (3) formerly 93.273; 2001 c.701 §1; 2003 c.559 §2; 2011 c.271 §21]



Section 93.280 - Manner of conveyance to create joint property rights.

(2) Any two or more persons owning real property which they have power to convey may convey such property by a conveyance naming one, or more than one, of all such persons, as grantees. The conveyance shall have the same effect as a conveyance from a stranger who owned the property to the persons named as grantees.

(3) Any "person" mentioned in this section may be a married person, and any "persons" so mentioned may be married to each other.

[1973 c.209 §§1,2,3]



Section 93.290 - Risk of loss after contract to sell realty has been executed.

(1) If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that the purchaser has paid;

(2) If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is the purchaser entitled to recover any portion thereof that the purchaser has paid.

[1955 c.144 §1]



Section 93.295 - Construction of ORS 93.290 to 93.300.

[1955 c.144 §2]



Section 93.300 - Short title.

[1955 c.144 §3]



Section 93.310 - Rules for construing description of real property.

(1) Where there are certain definite and ascertained particulars in the description, the addition of others, which are indefinite, unknown or false, does not frustrate the conveyance, but it is to be construed by such particulars, if they constitute a sufficient description to ascertain its application.

(2) When permanent and visible or ascertained boundaries or monuments are inconsistent with the measurement, either of lines, angles or surfaces, the boundaries or monuments are paramount.

(3) Between different measurements which are inconsistent with each other, that of angles is paramount to that of surfaces, and that of lines paramount to both.

(4) When a road or stream of water not navigable is the boundary, the rights of the grantor to the middle of the road, or the thread of the stream, are included in the conveyance, except where the road or bed of the stream is held under another title.

(5) When tidewater is the boundary, the rights of the grantor to low watermark are included in the conveyance, and also the right of this state between high and low watermark.

(6) When the description refers to a map, and that reference is inconsistent with other particulars, it controls them, if it appears that the parties acted with reference to the map; otherwise the map is subordinate to other definite and ascertained particulars.



Section 93.312 - Oregon Coordinate System.

(a) The Oregon State Plane Coordinate System of 1927;

(b) The Oregon State Plane Coordinate System of 1983; and

(c) The Oregon Coordinate Reference System.

(2) A description of land that contains coordinates associated with the position of a point on a land boundary must:

(a) Use the Oregon Coordinate System;

(b) Use one specified zone and system for the entire description;

(c) Include coordinate system datum with epoch and zone designation;

(d) Use coordinates established by a survey connection to the National Spatial Reference System;

(e) Reference a survey of record that reports the accuracy of coordinates at a 95 percent confidence level; and

(f) Include distances, bearings, areas and other boundary elements.

(3) The Department of Transportation shall adopt rules implementing the Oregon Coordinate System.

[2011 c.179 §1]

Note: 93.312 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 93.320



Section 93.330



Section 93.340



Section 93.350



Section 93.360



Section 93.370



Section 93.380



Section 93.410 - Execution and acknowledgment of deeds.

[Amended by 1965 c.502 §5; 1977 c.404 §1; 1999 c.654 §8]



Section 93.415



Section 93.420 - Execution of deed where personal representative, guardian or conservator is unable or refuses to act.

[Amended by 1961 c.344 §104; 1969 c.591 §277]



Section 93.430



Section 93.440 - Proof of execution by subscribing witness.



Section 93.450 - Proof where witnesses are dead or absent.



Section 93.460 - Subpoena to compel witness to testify to execution of deed.

[Amended by 1981 c.11 §2]



Section 93.470 - Indorsement of certificate of proof.



Section 93.480 - Deed acknowledged or proved as evidence; recordability.



Section 93.490



Section 93.500



Section 93.510



Section 93.520



Section 93.530 - Execution, acknowledgment and recordation of assignments of sheriffs’ certificates of sale.



Section 93.600 - Description of real property for purposes of recordation.

[1987 c.586 §2; 1989 c.772 §26; 1995 c.382 §10]



Section 93.610 - Separate books for recording deeds and mortgages; consolidated index.

(2) Counties maintaining a consolidated index shall record deeds and mortgages and index them in the consolidated index in such a manner as to identify the entries as a deed or mortgage record. All other real property interests required or permitted by law to be recorded shall be recorded in the records kept and maintained under ORS 205.130 or in records established under any other law.

[Amended by 1969 c.583 §1; 1987 c.586 §21; 1999 c.654 §9]



Section 93.620 - Time and place of recording; certification.

[Amended by 1999 c.654 §10]



Section 93.630 - Index to record of deeds, mortgages and other real property interests.

[Amended by 1987 c.586 §22; 1999 c.654 §11]



Section 93.635 - Acknowledgment and recording of instruments contracting to convey fee title.

(2) The following instruments contracting to convey fee title to any real property may be recorded as provided in subsection (1) of this section, but that subsection does not require such recordation of:

(a) Earnest money or preliminary sales agreements;

(b) Options; or

(c) Rights of first refusal.

[1975 c.618 §4; 1977 c.724 §1; 1987 c.586 §23]



Section 93.640 - Unrecorded instrument affecting title or unrecorded assignment of sheriff’s certificate of sale void as to subsequent purchaser.

(2) Every assignment of sheriffs’ certificates of sale of real property on execution or mortgage foreclosure which is not recorded in the records of deeds in the county where the land is situated within five days after its execution is void as against any subsequent purchaser in good faith and for a valuable consideration of such certificate of sale, or the real property covered thereby, or any portion thereof, whose assignment is first recorded.

[Amended by 1973 c.696 §19; 1977 c.605 §2; 1987 c.225 §1; 1989 c.516 §1]



Section 93.643 - Method of giving constructive notice of interest in real property; electronic lien records.

(a) Constructive notice may be given as provided in ORS 311.405 and 446.515 to 446.547 and ORS chapters 87, 450, 451, 452, 453, 454, 455 and 456 and local government charters; or

(b) A city may give constructive notice of a governmental lien by maintaining a record of the lien in an electronic medium that is accessible online during the regular business hours of the city.

(2) Notwithstanding subsection (1) of this section:

(a) A judgment lien attaches to real property of the judgment debtor as provided in ORS chapter 18.

(b) A lien shall be created against all real property of the person named in an order or warrant as provided in ORS 205.125 if the order or warrant is recorded in the County Clerk Lien Record.

(c) Constructive notice of either a local improvement district estimated assessment or a system development charge installment payment contract pursuant to ORS 223.290, created after September 9, 1995, is given only by one of the following methods:

(A) By recording the notice of estimated assessment or the acceptance of the system development charge installment payment contract in the indices maintained under ORS 205.130 in the county in which the property is located. The recording shall include a description of real property in the manner prescribed in ORS 93.600. The city shall continue to maintain the bond lien docket as prescribed in ORS 223.230. The bond lien docket shall include a reference to the county recording by a document fee number or book and page number.

(B) By recording the notice of estimated assessment or the acceptance of the system development charge installment payment contract through an online electronic medium. The electronic lien record shall be the controlling lien record, to the exclusion of any informational recording made by the city in county indices. The city informational recording shall include a clear statement of the purpose of the recording and a reference to the location of the electronic lien record.

(3) A city that maintains records through an online electronic medium shall comply with the following requirements:

(a) Each lien record shall consist of the effective date of the recording, a reference to the location of source documents or files, a description of real property in the manner prescribed in ORS 93.600, a site address, if appropriate, a state property identification number or county property tax identification number, a lien account number or other account identifier, the amount of the estimated assessment or system development charge installment payment contract, the final assessment in the case of a local improvement assessment district and the current amount of principal balance.

(b) Lien records shall be accessible through the online electronic medium to any individual or organization by mutual agreement with the city. Users of the online electronic medium shall be authorized to access the lien records from equipment maintained at sites of their choosing.

(4) Recording of the satisfaction of a local improvement district assessment or system development charge installment payment contract shall be made in the same location as the original recording, either in the indices maintained under ORS 205.130 or in the lien docket maintained through an electronic medium as provided in this section.

(5) A city that establishes an electronic lien record as authorized by this section shall record in the County Clerk Lien Record maintained under ORS 205.130 a statement that indicates the date and time at which the electronic lien record takes priority over the County Clerk Lien Record and that describes the methods by which the electronic lien records of the city are made accessible.

[1987 c.586 §2a; 1995 c.709 §1; 1997 c.840 §1; 2003 c.576 §229]



Section 93.645 - Priority of purchaser; extinguishing judgment lien; right of judgment creditor; "judgment" defined.

(2) Subsection (1) of this section shall not be construed to limit the right of a judgment creditor to execute upon a vendor’s interest in a land sales contract.

(3) For the purposes of subsection (1) of this section, "judgment" includes any lien which by law becomes a lien upon real property in the same manner as a judgment, and includes a judgment or any such lien in favor of the State of Oregon and its agencies.

[1975 c.270 §§1,2,3]



Section 93.650 - Effect of record or certified transcript in evidence.



Section 93.660 - Effect of abstract of title as evidence.



Section 93.670 - Power of attorney and executory contract for sale or purchase of lands; recordability; effect as evidence; revocation.

(2) No letter of attorney, or other instrument so recorded, is deemed to be revoked by any act of the party by whom it was executed unless the instrument containing such revocation is also recorded in the same office in which the instrument containing the power was recorded.



Section 93.680 - Patents, judgments and official grants; recordability; evidence.

(a) The patents from the United States or of this state for lands within this state.

(b) Judgments of courts in this state requiring the execution of a conveyance of real estate within this state.

(c) Approved lists of lands granted to this state, or to corporations in this state.

(d) Conveyances executed by any officer of this state by authority of law, of lands within this state.

(2) The record of any such patent, judgment, approved lists or deeds recorded, or a transcript thereof certified by the county clerk in whose office it is recorded, may be read in evidence in any court in this state, with like effect as the original.

[Amended by 1979 c.284 §93]



Section 93.690 - Recording of instruments evidencing passage of title to land from United States to State of Oregon.

(2) When any such instrument includes land in more than one county, the record of the instrument in each county need include only the description of the land lying wholly or partly in that county and all other land may be indicated as omitted.

[Amended by 1999 c.803 §1]



Section 93.710 - Instruments or memoranda creating certain interests in realty; contents; reforestation order; effect of recording.

(2) Any notice under ORS 527.710 or order under ORS 527.680 by the State Forester requiring the reforestation of specific lands may be indexed and recorded in the records of deeds of real property in the county where such real property is located. Such recordation constitutes notice to third persons of the rights and obligations of the parties to the notice or order. Any such notice or order when properly prepared in the manner prescribed by law by any of the authorized officers may be read in evidence without further proof thereof.

(3)(a) As used in this section, "memorandum" means an instrument that:

(A) Contains the date of the instrument being memorialized;

(B) Contains the names and addresses of the parties;

(C) Contains a legal description of the real property involved and the nature of the interest created which is signed by the person from whom the interest is intended to pass; and

(D) Is acknowledged or proved in the manner provided for the acknowledgment or proof of deeds.

(b) In addition to the requirements of paragraph (a) of this subsection, a memorandum of a mortgage or trust deed shall contain:

(A) The legend "Memorandum of Mortgage" or "Memorandum of Trust Deed" either in capital letters or underscored above the body of the memorandum;

(B) A description of any collateral encumbered by the mortgage or trust deed, other than the real property, that can be perfected by filing in the real property records of the county in which the collateral is situated;

(C) A description in general terms of the obligation or obligations secured and a statement of the term or maturity date, if any, of the obligation or obligations;

(D) A statement by the mortgagee or beneficiary that a complete copy of the mortgage or trust deed is available upon written request to the mortgagee or beneficiary; and

(E) If the mortgage or trust deed constitutes a line of credit instrument as defined in ORS 86.155, the information required to appear on the front page of the instrument under ORS 86.155 (1)(b).

(c) In addition to the requirements of paragraph (a) of this subsection, a memorandum of an instrument conveying or contracting to convey fee title to any real estate shall state on its face the true and actual consideration paid for such transfer as provided in ORS 93.030.

[Amended by 1963 c.416 §1; 1973 c.696 §20; 1977 c.605 §3; 1983 c.759 §2; 1987 c.225 §2; 1997 c.152 §2]



Section 93.720



Section 93.730 - Recordation of judgment in other counties.

[Amended by 2003 c.576 §354]



Section 93.740 - Notice of lis pendens; contents; recordation; effect; discharge.

(2) Except as provided in subsection (3) of this section, a conveyance or encumbrance that is not recorded in the manner provided by law before the filing of a notice of pendency that affects all or part of the same real property is void as to the person recording the notice of pendency for all rights and equities in the real property that are adjudicated in the suit. The provisions of this subsection apply only to a conveyance or encumbrance that under the provisions of ORS 93.640 would be void as against a subsequent purchaser whose interest in the property is of record at the time the notice of pendency is recorded and who purchased the property in good faith and for valuable consideration.

(3) A conveyance or encumbrance is not void under subsection (2) of this section if:

(a) The person who records a notice of pendency under this section has notice of the conveyance or encumbrance at the time the notice of pendency is recorded or otherwise does not act in good faith in recording the notice of pendency; or

(b) Pursuant to ORCP 33, the court allows a person claiming an interest in real property under the conveyance or encumbrance to intervene in the suit for the purpose of seeking adjudication of the person’s interest or priority in the property.

(4) Unless otherwise prescribed by law, a party recording a notice of pendency shall use substantially the following form:

______________________________________________________________________________

NOTICE OF PENDENCY

OF AN ACTION

Pursuant to ORS 93.740, the undersigned states:

1. As plaintiff(s), ____________, has filed an action in the ______ Court for ______ County, State of Oregon;

2. The defendant(s) is/are: ________

______________________

______________________;

3. The object of the action is: _____

______________________

______________________;

4. The description of the real property to be affected is: ____________

______________________

______________________

Dated this _____ day of_________,___.

__________________

Plaintiff or

Plaintiff’s attorney

Name: _________________

Address: _______________

_____________________

_____________________

Phone No.: ________

STATE OF OREGON )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of______, 2___ by____________.

__________________

Notary Public for Oregon

My commission expires: _________

STATE OF OREGON )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of______, 2___ by ____________ of____________, a corporation, on behalf of the corporation.

__________________

Notary Public for Oregon

My commission expires: _________

______________________________________________________________________________

[Amended by 1987 c.586 §24; 1997 c.598 §1]



Section 93.750



Section 93.760 - Recordability of documents, orders and decrees of the United States District Court.

[Amended by 1985 c.540 §46; 1987 c.586 §47]



Section 93.770 - Recordability of notices of bankruptcy and petitions, orders and judgments from bankruptcy cases.

(a) Be signed by the individual filing the notice;

(b) Be acknowledged in the manner required for acknowledgment of a deed;

(c) State the name of the debtor;

(d) Identify the district court in which the case is pending, the bankruptcy case number and the bankruptcy chapter filed;

(e) State the name, if applicable, of a trustee for the bankruptcy estate of the debtor, an attorney representing the debtor and an attorney representing the trustee; and

(f) State that the bankruptcy case affects real property in the county that is owned by the debtor or in which the debtor has an interest.

(2) Once recorded in the deed records of a county, the notice of bankruptcy may be released by filing for recordation in the same county:

(a) After expiration of the notice period, a copy of a notice of intent to abandon the real property in a form approved by the bankruptcy court and certified by the clerk of the bankruptcy court;

(b) A copy of a judicial order, certified by the clerk of the bankruptcy court, authorizing abandonment of the real property; or

(c) A copy of a judicial order, certified by the clerk of the bankruptcy court, authorizing closure or dismissal of the bankruptcy case if the real property was not otherwise administered in the case.

(3) A copy of the following documents from a bankruptcy case or an adversary proceeding under the federal bankruptcy laws may be presented for recordation in the deed records of a county in which real property that is owned by the debtor or in which the debtor has an interest is located if the copy is certified by the clerk of the bankruptcy court:

(a) A petition, with the schedules omitted.

(b) An order or judgment filed and entered.

[Amended by 2005 c.85 §1]



Section 93.779 - Definitions for ORS 93.779 to 93.802.

(1) "Master form instrument" means an instrument containing a form or forms of covenants, conditions, obligations, powers and other clauses of a mortgage, a trust deed or an instrument creating affordable housing covenants.

(2) "Short form instrument" means a short form mortgage, a short form trust deed or any instrument that documents a real estate transaction that incorporates by reference and applies all or any affordable housing covenants created in a recorded master form instrument into the transaction.

[2012 c.6 §2]



Section 93.780 - Recordation of master form instrument.

[1969 c.583 §2; 2012 c.6 §3]



Section 93.790 - Incorporation of master form instrument by reference in short form instrument; effect of deviation.

(a) That the master form instrument was recorded in the county in which the short form instrument is offered for record;

(b) The date when and the book and page or pages where the master form instrument was recorded; and

(c) That a copy of the master form instrument was furnished to the party executing the short form instrument at or before the time the party executes the short form instrument.

(2) The recording of a short form instrument that incorporates by reference any provision of a master form instrument recorded as provided in ORS 93.780 has like effect as if the incorporated provisions were set forth fully in the short form instrument.

(3) If a short form instrument recorded as provided in this section deviates in any respect from a recorded master form instrument and fails to describe the deviation as required by ORS 93.802 (4), the portion of the short term instrument that deviates from the master form instrument is deemed not to be notice to third parties.

[1969 c.583 §§3,5; 2012 c.6 §4]



Section 93.800 - Matter not to be recorded when accompanying short form instrument; liability for nonrecording.

(a) Purports to be copied or reproduced from a master form instrument recorded and identified as required by ORS 93.780;

(b) Is preceded by the words "do not record" or "not to be recorded"; and

(c) Is separated from the short form instrument so that it will not appear on a photographic reproduction of any page containing a part of the short form instrument.

(2) Notwithstanding any law to the contrary, a county clerk is not liable for refusing to record matter the county clerk is prohibited by this section from recording.

[1969 c.583 §4; 2012 c.6 §5]



Section 93.802 - Recordation of short form instrument.

(2) The short form instrument must contain the title of the short form instrument, the names of all parties involved in the encumbrance of the real property described in the short form instrument, the legal description of the property that is encumbered by the short form instrument, the amount of the encumbrance, the date on which the short form instrument was executed and any other information required by law for recording the short form instrument.

(3) Any provision of the master form instrument recorded under ORS 93.779 to 93.802 may be incorporated in the short form instrument by reference to:

(a) The date when and the book and page or fee number where the master form instrument was recorded; and

(b) Any specific provision of the master form instrument that applies to the short form instrument.

(4) A short form instrument recorded under this section must describe provisions in the short form instrument that deviate in any respect from the provisions of the recorded master form instrument.

(5) The person presenting a short form instrument for recording shall cause a complete copy of the master form instrument to which reference is made in the short form instrument to be provided or disclosed to each party involved in the encumbrance of the real property described in the short form instrument.

[1991 c.230 §20; 2012 c.6 §6]



Section 93.804 - Requirement for original signatures for recording; recordation of certified copies; recordation of electronic image of instrument.

(2) A county clerk may record a certified copy of an instrument that conveys an interest in real property if a law authorizes recording a certified copy of the instrument and the instrument contains the original certification of the certifying officer.

(3) If an instrument that is eligible to be recorded under the laws of this state is presented for recording as an electronic image or by electronic means, a county clerk may record the instrument. If the county clerk records the instrument, the county clerk shall require the person that presents the instrument for recording to certify that the instrument contains the original signatures required under subsection (1) of this section or that the instrument from which the person made the electronic image contains the original signatures required under subsection (1) of this section.

(4) A county clerk may enter into a contract to receive instruments as electronic images or by electronic means with a contractor that presents the instruments for recording on behalf of another person. The contractor or the other person shall certify by electronic means or otherwise that the instrument that the contractor presents for recording, or the instrument from which the electronic image was made, contains the original signatures required under subsection (1) of this section.

[1991 c.230 §21; 2011 c.386 §1]



Section 93.806 - Recordation of instrument creating certain liens.

(a) A subsequent lien creditor, as defined in ORS 79.0102; or

(b) A subsequent bona fide purchaser of real property.

(2) Such an assignment, mortgage or pledge shall be so perfected by such recording, without the holder thereof obtaining the appointment of receiver, taking possession of the subject real property, filing a financing statement pursuant to ORS chapter 79 or taking any other action in addition to such recording.

(3) As used in this section, "memorandum" has the meaning provided in ORS 93.710 (3).

[1991 c.299 §1; 2001 c.445 §166]

Note: 93.806 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 93.808 - Approval of governmental unit required to record certain instruments.

[1999 c.654 §2]



Section 93.810 - Validating and curative Acts.

(1) Evidentiary effect and recordation of conveyances before 1854.

(2) Evidentiary effect and recordation of certified copies of deeds issued by the State Land Board before 1885 where the original deed was lost.

(3) Defective acknowledgments of married women to conveyances before 1891.

(4) Foreign instruments executed before 1903.

(5) Deeds of married women before 1907, validity; executed under power of attorney and record as evidence.

(6) Conveyances by reversioners and remainderpersons to life tenant.

(7) Decrees or judgments affecting lands in more than one county.

(8) Irregular deeds and conveyances; defective acknowledgments; irregularities in judicial sales; sales and deeds of executors, personal representatives, administrators, conservators and guardians; vested rights arising by adverse title; recordation.

(9) Defective acknowledgments.

(10) Title to lands from or through aliens.

(11) An instrument that is presented for recording as an electronic image or by electronic means and that is recorded before June 16, 2011.

[Amended by 1973 c.823 §96; 2003 c.14 §36; 2003 c.576 §355; 2011 c.386 §2]



Section 93.850 - Warranty deed form; effect.

______________________________________________________________________________

_____, Grantor, conveys and warrants to_____, Grantee, the following described real property free of encumbrances except as specifically set forth herein: (Describe the property conveyed.)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

(2) A deed in the form of subsection (1) of this section shall have the following effect:

(a) It shall convey the entire interest in the described property at the date of the deed which the deed purports to convey.

(b) The grantor, the heirs, successors and assigns of the grantor, shall be forever estopped from asserting that the grantor had, at the date of the deed, an estate or interest in the land less than that estate or interest which the deed purported to convey and the deed shall pass any and all after acquired title.

(c) It shall include the following covenants, each of which shall run in favor of the grantee and the successors in title of the grantee as if written in the deed:

(A) That at the time of the delivery of the deed the grantor is seized of the estate in the property which the grantor purports to convey and that the grantor has good right to convey the same.

(B) That at the time of the delivery of the deed the property is free from encumbrances except as specifically set forth on the deed.

(C) That the grantor warrants and will defend the title to the property against all persons who may lawfully claim the same.

(3) If the grantor desires to exclude any encumbrances or other interests from the scope of the covenants of the grantor, such exclusions must be expressly set forth on the deed.

[1973 c.194 §1; 1999 c.214 §1]



Section 93.855 - Special warranty deed form; effect.

______________________________________________________________________________

_____, Grantor, conveys and specially warrants to_____, Grantee, the following described real property free of encumbrances created or suffered by the grantor except as specifically set forth herein: (Describe the property conveyed.)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

(2) A deed in the form of subsection (1) of this section shall have the same effect as a warranty deed as described in ORS 93.850, except that the covenant of freedom from encumbrances shall be limited to those encumbrances created or suffered by the grantor and the covenant of warranty shall be limited to read: "That the grantor warrants and will defend the title to the property against all persons who may lawfully claim the same by, through or under the grantor."

(3) If the grantor desires to exclude any encumbrances or other interests from the scope of the covenants of the grantor, such exclusions must be expressly set forth on the deed.

[1973 c.194 §2; 1999 c.214 §2]



Section 93.860 - Bargain and sale deed form; effect.

______________________________________________________________________________

_____, Grantor, conveys to_____, Grantee, the following described real property: (Describe the property conveyed.)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

(2) A deed in the form of subsection (1) of this section shall have the following effect:

(a) It shall convey the entire interest in the described property at the date of the deed which the deed purports to convey.

(b) The grantor, the heirs, successors and assigns of the grantor, shall be forever estopped from asserting that the grantor had, at the date of the deed, an estate or interest in the land less than that estate or interest which the deed purported to convey and the deed shall pass any and all after acquired title.

(3) A bargain and sale deed shall not operate to provide any covenants of title in the grantee and the successors of the grantee.

[1973 c.194 §3; 1999 c.214 §3]



Section 93.865 - Quitclaim deed form; effect.

______________________________________________________________________________

_____, Grantor, releases and quitclaims to_____, Grantee, all right, title and interest in and to the following described real property: (Describe the property conveyed.)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

(2) A deed in the form of subsection (1) of this section shall have the effect of conveying whatever title or interest, legal or equitable, the grantor may have in the described property at the date of the deed but shall not transfer any title or interest which the grantor may thereafter obtain nor shall it operate as an estoppel.

(3) A grantee taking title by way of a quitclaim deed shall not, merely because of receipt of title by or through such a deed, be denied the status of a good faith purchaser for value.

[1973 c.194 §4; 1999 c.214 §4]



Section 93.870 - Statutory deed forms optional.

[1973 c.194 §5]



Section 93.905 - Definitions for ORS 93.905 to 93.940.

(1) "Contract for transfer or conveyance of an interest in real property" shall not include earnest money or preliminary sales agreements, options or rights of first refusal.

(2) "Forfeiture remedy" means the nonjudicial remedy whereby the seller cancels the contract for default, declares the purchaser’s rights under the contract to be forfeited, extinguishes the debt and retains sums previously paid thereunder by the buyer.

(3) "Purchase price" means the total price for the interest in the real property as stated in the contract, including but not limited to down payment, other property or value given or promised for which a dollar value is stated in the contract and the balance of the purchase price payable in installments, not including interest. If the contract provides for the conveyance of an interest in more than one parcel of property, the purchase price shall include only the portion of the price attributable to the remaining, unconveyed interest in real property, if the value thereof is separately stated or can be determined from the terms of the contract.

(4) "Purchaser" means any person who by voluntary transfer acquires a contractual interest in real property, any successor in interest to all or any part of the purchaser’s contract rights of whom the seller has actual or constructive notice, and any person having a subordinate lien or encumbrance of record, including, but not limited to, a mortgagee, a beneficiary under a trust deed and a purchaser under a subordinate contract for transfer or conveyance of an interest in real property.

(5) "Seller" means any person who transfers or conveys an interest in real property, or any successor in interest of the seller.

(6) "Unpaid balance" means the sum of the unpaid principal balance, accrued unpaid interest and any sums actually paid by the seller on behalf of the purchaser for items required to be paid by the purchaser, including amounts paid for delinquent taxes, assessments or liens, or to obtain or reinstate required insurance.

[1985 c.718 §1]



Section 93.910 - Enforcement of forfeiture remedy after notice of default.

[1985 c.718 §2]



Section 93.913 - Forfeiture allowed for default under certain collateral assignments of interest.

[1989 c.516 §3]

Note: 93.913 and 93.918 were added to and made a part of ORS chapter 93 by legislative action but were not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 93.915 - Notice of default; contents; recordation; time of forfeiture; interim measures.

(a) The purchaser.

(b) An occupant of the property.

(c) Any person who has caused to be filed for record in the county clerk’s office of a county in which any part or parcel of the real property is situated, a duly acknowledged request for a copy of any notice of default served upon or mailed to the purchaser. The request shall contain the name and address of the person requesting copies of the notice and shall identify the contract by stating the names of the parties to the contract, the date of recordation of the contract and the book and page where the contract is recorded. The county clerk shall immediately make a cross-reference of the request to the contract, either on the margin of the page where the contract is recorded or in some other suitable place. No request, statement or notation placed on the record pursuant to this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the contract.

(2) Notices served by mail are effective when mailed.

(3) The notice shall specify the nature of the default, the amount of the default if the default is in the payment terms, the date after which the contract will be forfeited if the purchaser does not cure the default and the name and address of the seller or the attorney for the seller. The period specified in the notice after which the contract will be forfeited may not be less than:

(a) Sixty days, when the purchaser has reduced the unpaid balance to an amount greater than 75 percent of the purchase price;

(b) Ninety days, when the purchaser has reduced the unpaid balance to an amount which is more than 50 percent but less than 75 percent of the purchase price; or

(c) One hundred twenty days, when the purchaser has reduced the unpaid balance to an amount which is 50 percent or less of the purchase price.

(4) The seller shall cause to be recorded in the real property records of each county in which any part of the property is located a copy of the notice, together with an affidavit of service or mailing of the notice of default, reciting the date the notice was served or mailed and the name and address of each person to whom it was given. From the date of recording, the notice and affidavit shall constitute constructive notice to third persons of the pending forfeiture. If, not later than one year after the time for cure stated in a recorded notice and affidavit or any recorded extension thereof, no declaration of forfeiture based upon the recorded notice and affidavit has been recorded and no extension of time for cure executed by the seller has been recorded, the notice and affidavit shall not be effective for any purpose nor shall it impart any constructive or other notice to third persons acquiring an interest in the purchaser’s interest in the contract or the property or any portion of either. Any extension of time for cure executed by the seller shall be recorded in the same manner as the original notice and affidavit.

(5) The statement contained in the notice as to the time after which the contract will be forfeited if the default is not cured shall conclusively be presumed to be correct, and the notice adequate, unless one or more recipients of such notice notifies the seller or the attorney for the seller, by registered or certified mail, that such recipient claims the right to a longer period of time in which to cure the default.

(6) Subject to the procedural requirements of the Oregon Rules of Civil Procedure, an action may be instituted to appoint a receiver or to obtain a temporary restraining order during forfeiture under a land sale contract, except that a receiver shall not be appointed with respect to a single-family residence which is occupied at the time the notice of default is given, as the principal residence of the purchaser, the purchaser’s spouse or the purchaser’s minor dependent children.

[1985 c.718 §3; 1987 c.717 §1; 1991 c.12 §1]



Section 93.918 - Continuation of proceedings after certain types of stay ordered by court; procedures.

(a) Be given at least 20 days prior to the amended date of forfeiture;

(b) Specify an amended date after which the contract will be forfeited, which may be the same as the original forfeiture date;

(c) Conform to the requirements of ORS 93.915 (3), except the time periods set forth therein; and

(d) State that the original forfeiture proceedings were stayed and the date the stay terminated.

(2) The new date of forfeiture shall not be sooner than the date of forfeiture as set forth in the seller’s notice of default which was subject to the stay.

(3) Prior to the date of forfeiture, the seller shall cause to be recorded in the real property records of each county in which any part of the property is located, a copy of the amended notice of default, together with an affidavit of service or mailing of the amended notice of default, reciting the date the amended notice of default was served or mailed and the name and address of each person to whom it was given. From the date of its recording, the amended notice of default shall be subject to the provisions of ORS 93.915 (4) and (5).

[1989 c.516 §4]

Note: See note under 93.913.



Section 93.920 - Curing default to avoid forfeiture; payment of costs and expenses.

[1985 c.718 §4; 1987 c.717 §2]



Section 93.925 - Failure to cure default; exclusiveness of notice.

[1985 c.718 §5]



Section 93.930 - Recording affidavit after forfeiture; affidavit as evidence.

(2) Except as otherwise provided in ORS 93.905 to 93.945 and except to the extent otherwise provided in the contract or other agreement with the seller, forfeiture of a contract under ORS 93.905 to 93.930 shall have the following effects:

(a) The purchaser and all persons claiming through the purchaser who were given the required notices pursuant to ORS 93.915, shall have no further rights in the contract or the property and no person shall have any right, by statute or otherwise, to redeem the property. The failure to give notice to any of these persons shall not affect the validity of the forfeiture as to persons so notified;

(b) All sums previously paid under the contract by or on behalf of the purchaser shall belong to and be retained by the seller or other person to whom paid; and

(c) All of the rights of the purchaser to all improvements made to the property at the time the declaration of forfeiture is recorded shall be forfeited to the seller and the seller shall be entitled to possession of the property on the 10th day after the declaration of forfeiture is recorded. Any persons remaining in possession after that day under any interest, except one prior to the contract, shall be deemed to be tenants at sufferance. Such persons may be removed from possession by following the procedures set out in ORS 105.105 to 105.168 or other applicable judicial procedures.

(3) After the declaration of forfeiture is recorded, the seller shall have no claim against the purchaser and the purchaser shall not be liable to the seller for any portion of the purchase price unpaid or for any other breach of the purchaser’s obligations under the contract.

[1985 c.718 §6; 1987 c.717 §3]



Section 93.935 - Effect of purchaser’s abandonment or reconveyance on interest, lien or claim.

(2) The notice shall specify the nature of the default, the amount of the default if the default is in the payment terms, the date after which the purchaser’s interest in the real property will be abandoned or reconveyed to the seller and the name and address of the seller or the attorney for the seller. The period specified in the notice after which the purchaser’s interest will be abandoned or reconveyed to the seller may not be less than:

(a) Sixty days, when the purchaser has reduced the unpaid balance to an amount greater than 75 percent of the purchase price;

(b) Ninety days, when the purchaser has reduced the unpaid balance to an amount which is more than 50 percent but less than 75 percent of the purchase price; or

(c) One hundred twenty days, when the purchaser has reduced the unpaid balance to an amount which is 50 percent or less of the purchase price.

(3) If the person having an interest, lien or claim with respect to the real property, by virtue of an assignment, conveyance, contract, mortgage, trust deed or other lien or claim from or through a purchaser whose interest arises under a contract for conveyance of real property, cures the default as provided in ORS 93.920 then such person’s interest, lien or claim with respect to the real property shall not be affected by the purchaser’s abandonment or reconveyance to the seller.

[1985 c.718 §7; 1987 c.225 §3]



Section 93.940 - Effect of seller’s foreclosure or other action on interest, lien or claim.

[1985 c.718 §8; 1987 c.225 §4]



Section 93.945 - Application of ORS 93.910 to 93.940.

(2) The provisions of ORS 93.935 and 93.940 shall apply to all contracts for transfer or conveyance of an interest in real property, whether executed on, before or after July 13, 1985.

[1985 c.718 §§9,10]



Section 93.948 - URPTDA 1. Short title.

[2011 c.212 §1]

Note: 93.948 to 93.985 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 93.949 - URPTDA 2. Definitions.

(1) "Beneficiary" means a person that receives property under a transfer on death deed.

(2) "Designated beneficiary" means a person designated to receive property in a transfer on death deed.

(3) "Joint owner" means a joint tenant, a tenant by the entirety and any other co-owner of property that is held in a manner that entitles one or more of the owners to ownership of the whole of the property upon the death of one or more of the other owners.

(4) "Person" means an individual, corporation, business trust, personal representative, trustee, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(5) "Property" means an interest in real property located in this state.

(6) "Transfer on death deed" means a deed that conveys property to a designated beneficiary at the transferor’s death.

(7) "Transferor" means an individual who makes a transfer on death deed.

[2011 c.212 §2]

Note: See note under 93.948.



Section 93.950 - URPTDA 3. Applicability.

[2011 c.212 §3]

Note: See note under 93.948.



Section 93.951 - URPTDA 4. Nonexclusivity.

[2011 c.212 §4]

Note: See note under 93.948.



Section 93.953 - URPTDA 5. Authority for transfer on death deed.

(2) The individual may designate one or more:

(a) Primary beneficiaries; and

(b) Alternate beneficiaries who take the property only if none of the primary beneficiaries is qualified or survives the transferor.

[2011 c.212 §5]

Note: See note under 93.948.



Section 93.955 - URPTDA 6. Revocability of transfer on death deed.

[2011 c.212 §6]

Note: See note under 93.948.



Section 93.957 - URPTDA 7. Nontestamentary nature of transfer on death deed.

[2011 c.212 §7]

Note: See note under 93.948.



Section 93.959 - URPTDA 8. Capacity of transferor; fraud, duress or undue influence.

(2) A transfer on death deed or an instrument revoking a transfer on death deed that is procured by fraud, duress or undue influence is void.

(3) A proceeding must be commenced not later than 18 months after the transferor’s death to:

(a) Contest the capacity of the transferor; or

(b) Determine whether a transfer on death deed or an instrument revoking a transfer on death deed is void because it was procured by fraud, duress or undue influence.

[2011 c.212 §8]

Note: See note under 93.948.



Section 93.961 - URPTDA 9. Requirements.

(a) Except as provided otherwise in paragraph (b) of this subsection, must contain the essential elements and formalities of a properly recordable inter vivos deed;

(b) Must state that the transfer to the designated beneficiary is to occur at the transferor’s death;

(c) Must identify the designated beneficiary by name; and

(d) Must be recorded before the transferor’s death in the deed records in the office of the county clerk for the county in which the property is located.

(2) A beneficiary designation that identifies beneficiaries only as members of a class is void.

[2011 c.212 §9]

Note: See note under 93.948.



Section 93.963 - URPTDA 10. Notice; delivery; acceptance; consideration.

(1) Notice or delivery to, or acceptance by, the designated beneficiary during the transferor’s life; or

(2) Consideration.

[2011 c.212 §10]

Note: See note under 93.948.



Section 93.965 - URPTDA 11. Revocation by instrument; revocation by act.

(a) Is acknowledged by the transferor after the transferor acknowledges the deed to be revoked;

(b) Is recorded before the transferor’s death in the deed records of the county in which the property is located; and

(c) Is one of the following:

(A) A transfer on death deed that revokes the deed, or part of the deed, expressly or by inconsistency;

(B) An instrument of revocation that expressly revokes the deed, or part of the deed; or

(C) An inter vivos deed that transfers an interest in property that is the subject of a transfer on death deed to the extent of the interest in property transferred by the inter vivos deed.

(2) If authority is expressly granted by the transfer on death deed, a designated agent of the transferor may revoke the transfer on death deed as provided in this section.

(3) If a transfer on death deed is made by more than one transferor, revocation by one transferor does not affect the transfer of another transferor’s interest in property by the transfer on death deed.

(4) After a transfer on death deed is recorded, the deed may not be revoked by a revocatory act on the deed.

(5) This section does not limit the effect of an inter vivos transfer of the property.

[2011 c.212 §11]

Note: See note under 93.948.



Section 93.967 - URPTDA 12. Effect of transfer on death deed during transferor’s life.

(1) Affect an interest or right of the transferor or any other owner, including the right to transfer or encumber the property;

(2) Affect an interest or right of a designated beneficiary, even if the designated beneficiary has actual or constructive notice of the deed;

(3) Affect an interest or right of a secured, unsecured or future creditor of the transferor even if the creditor has actual or constructive notice of the deed;

(4) Affect the eligibility of the transferor or a designated beneficiary for any form of public assistance or medical assistance, as defined in ORS 414.025;

(5) Create a legal or equitable interest in favor of the designated beneficiary; or

(6) Subject the property to claims or process of a secured, unsecured or future creditor of the designated beneficiary.

[2011 c.212 §12; 2013 c.688 §9]

Note: See note under 93.948.



Section 93.969 - URPTDA 13. Effect of transfer on death deed at transferor’s death.

(a) A designated beneficiary’s interest in the property:

(A) Is transferred to the designated beneficiary in accordance with the deed if the designated beneficiary survives the transferor; or

(B) Lapses if the designated beneficiary does not survive the transferor.

(b) If the transferor has identified multiple designated beneficiaries to receive concurrent interests in the property:

(A) Concurrent interests are transferred to the designated beneficiaries in equal and undivided shares with no right of survivorship; and

(B) The share of a designated beneficiary that lapses or fails for any reason is transferred to the remaining designated beneficiaries in proportion to the interest of each designated beneficiary in the remaining part of the property held concurrently.

(2) A beneficiary takes the property subject to all conveyances, encumbrances, assignments, contracts, mortgages, liens and other interests to which the property is subject at the transferor’s death, including a claim or lien by a state authorized to seek reimbursement for public assistance or medical assistance, as defined in ORS 414.025, if assets of the transferor’s probate estate are insufficient to pay the amount of the claim or lien.

(3) If a transferor is a joint owner and is:

(a) Survived by one or more joint owners, the property subject to a transfer on death deed belongs to the surviving joint owners with a right of survivorship.

(b) The last surviving joint owner, the transfer on death deed is effective.

(4) A transfer on death deed transfers property without covenant or warranty of title even if the deed contains a contrary provision.

[2011 c.212 §13; 2013 c.688 §10]

Note: See note under 93.948.



Section 93.971 - URPTDA 14. Disclaimer.

[2011 c.212 §14]

Note: See note under 93.948.



Section 93.973 - URPTDA 15. Liability for creditor claims and statutory allowances.

(a) A claim allowed or established by summary determination or separate action under ORS 114.505 to 114.560 or under ORS chapter 115 against the probate estate; or

(b) A statutory allowance to a surviving spouse or child under ORS 114.015.

(2) If the same transferor transfers multiple properties by one or more transfer on death deeds, the liability under this section is apportioned among the transferred properties in proportion to the net value of each transferred property at the transferor’s death.

(3) A proceeding must be commenced not later than 18 months after the transferor’s death to enforce the liability under this section.

[2011 c.212 §15]

Note: See note under 93.948.



Section 93.975 - URPTDA 16. Form of transfer on death deed.

______________________________________________________________________________

TRANSFER ON DEATH DEED

NOTICE TO OWNER

You should carefully read all information on this form.
You may want to consult a lawyer before using this form.

This form must be recorded before your death or it will not be effective.

TAX STATEMENT

Until a change is requested, the county clerk shall send tax statements to the following address: _______________

IDENTIFYING INFORMATION

Owner or Owners Making This Deed:

Printed name: _________

Mailing address: _________

Printed name: _________

Mailing address: _________

Legal description of the property:

PRIMARY BENEFICIARY

I designate the following beneficiary if the beneficiary survives me:

Printed name: _________

Mailing address, if available:

ALTERNATE BENEFICIARY

If my primary beneficiary does not survive me, I designate the following alternate beneficiary if that beneficiary survives me:

Printed name: _________

Mailing address, if available:

TRANSFER ON DEATH

At my death, I transfer my interest in the described property to the beneficiaries as designated above.

Before my death, I have the right to revoke this deed.

SPECIAL TERMS

RETURN OF DEED

After recording, the county clerk shall return the deed to: _______________

SIGNATURE OF OWNER OR OWNERS

MAKING THIS DEED

Signature: _________

Date: _________

Signature: _________

Date: _________

State of _________

County of _________

This instrument was acknowledged before me on ___ (date) by _________. (name(s) of person(s))

Title (and Rank)

My commission expires: _________

______________________________________________________________________________

[2011 c.212 §16]

Note: See note under 93.948.



Section 93.977 - URPTDA 17. Form of instrument revoking transfer on death deed.

______________________________________________________________________________

INSTRUMENT REVOKING

TRANSFER ON DEATH DEED

NOTICE TO OWNER

This instrument revoking a transfer on death deed must be recorded before you die or it will not be effective. This instrument is effective only as to the interests in the property of the owner who signs this instrument.

IDENTIFYING INFORMATION

Owner or Owners of Property Making This Instrument of Revocation:

Printed name: _________

Mailing address: _________

Printed name: _________

Mailing address: _________

Legal description of the property:

REVOCATION

I hereby revoke all my previous transfers of this property by transfer on death deed.

RETURN OF INSTRUMENT

After recording, the county clerk shall return the instrument to: _________

SIGNATURE OF OWNER OR OWNERS

MAKING THIS DEED

Signature: _________

Date: _________

Signature: _________

Date: _________

State of _________

County of _________

This instrument was acknowledged before me on ___ (date) by _________. (name(s) of person(s))

Title (and Rank)

My commission expires: _________

______________________________________________________________________________

[2011 c.212 §17]

Note: See note under 93.948.



Section 93.979 - Relation to Electronic Signatures in Global and National Commerce Act.

[2011 c.212 §18]

Note: See note under 93.948.



Section 93.981 - Effect of divorce or annulment on transfer on death deed.

[2011 c.212 §19]

Note: See note under 93.948.



Section 93.983 - Transfer to parent who deserted or neglected transferor.

(a) The parent of the transferor willfully deserted the transferor for the 10-year period immediately preceding the date on which the transferor became an adult; or

(b) The parent neglected without just and sufficient cause to provide proper care and maintenance for the transferor for the 10-year period immediately preceding the date on which the transferor became an adult.

(2) Property that would pass by transfer on death deed under ORS 93.948 to 93.979 from the deceased transferor to a parent of the deceased transferor shall pass and be vested as if the parent had predeceased the transferor if the transferor was a minor when the transferor died and:

(a) The parent of the transferor willfully deserted the transferor for the life of the transferor or for the 10-year period immediately preceding the date on which the transferor died; or

(b) The parent neglected without just and sufficient cause to provide proper care and maintenance for the transferor for the life of the transferor or for the 10-year period immediately preceding the date on which the transferor died.

(3) For the purposes of subsections (1) and (2) of this section, the court may disregard incidental visitations, communications and contributions in determining whether a parent willfully deserted the deceased transferor or neglected without just and sufficient cause to provide proper care and maintenance for the transferor.

(4) For the purposes of subsections (1) and (2) of this section, in determining whether the parent willfully deserted the deceased transferor or neglected without just and sufficient cause to provide proper care and maintenance for the deceased transferor, the court may consider whether a custodial parent or other custodian attempted, without good cause, to prevent or to impede contact between the transferor and the parent whose transfer would be forfeited under this section.

(5) The transfer of property, as defined in ORS 93.949, to a parent of a deceased transferor may be forfeited under this section only pursuant to an order of the court entered after the filing of a petition under ORS 93.985. A petition filed under ORS 113.035 may not request the forfeiture of a transfer by a transfer on death deed of a parent of a deceased transferor under this section.

[2011 c.212 §20]

Note: See note under 93.948.



Section 93.985 - Forfeiture of transfer by parent who deserted or neglected transferor.

(2) A petition under this section must be filed not later than:

(a) Four months after the date of delivery or mailing of the information described in ORS 113.145 if that information was required to be delivered or mailed to the person on whose behalf the petition is filed; or

(b) Four months after the first publication of notice to interested persons if the person on whose behalf the petition is filed was not required to be named as an interested person in the petition for appointment of a personal representative.

(3) The petitioner has the burden of proving the facts alleged in a petition filed under this section by clear and convincing evidence.

[2011 c.212 §21]

Note: See note under 93.948.



Section 93.990 - Penalties.

(2) Any person served with the subpoena mentioned in ORS 93.460 who, without reasonable cause, refuses or neglects to appear, or appearing refuses to answer upon oath touching the matter mentioned in ORS 93.460 shall forfeit to the injured party $100. The person may also be committed to prison as for a contempt by the officer who issued the subpoena until the person submits to answer on oath as aforesaid.

(3) Violation of ORS 93.635 is a Class D violation.

[Subsection (1) enacted as 1967 c.462 §2; subsection (3) enacted as 1975 c.618 §4; 1977 c.724 §2; 1999 c.1051 §149]






Chapter 094 - Real Property Development

Section 94.004



Section 94.005



Section 94.010



Section 94.011

[Formerly 91.503; renumbered 100.010 in 1989]



Section 94.013



Section 94.015



Section 94.016



Section 94.017



Section 94.020



Section 94.021



Section 94.022



Section 94.023



Section 94.025



Section 94.029



Section 94.030



Section 94.035



Section 94.036



Section 94.040



Section 94.042



Section 94.045



Section 94.047



Section 94.048



Section 94.050



Section 94.053



Section 94.055



Section 94.059



Section 94.060



Section 94.065



Section 94.066



Section 94.070



Section 94.072



Section 94.075



Section 94.078



Section 94.080



Section 94.084



Section 94.085



Section 94.090



Section 94.091



Section 94.095



Section 94.097



Section 94.100



Section 94.103



Section 94.105



Section 94.109

[Formerly 91.523; renumbered 100.300 in 1989]



Section 94.110



Section 94.115



Section 94.116

[Formerly 91.524; renumbered 100.305 in 1989]



Section 94.120



Section 94.122



Section 94.125



Section 94.128



Section 94.130



Section 94.134



Section 94.135



Section 94.140



Section 94.145



Section 94.146



Section 94.150



Section 94.152



Section 94.155



Section 94.158



Section 94.160



Section 94.164

[Formerly 91.534; renumbered 100.420 in 1989]



Section 94.165



Section 94.170



Section 94.171



Section 94.175



Section 94.177



Section 94.180



Section 94.185



Section 94.190

[Formerly 91.542; renumbered 100.445 in 1989]



Section 94.195



Section 94.202



Section 94.205



Section 94.208



Section 94.210



Section 94.214

[Formerly 91.554; renumbered 100.480 in 1989]



Section 94.215



Section 94.220



Section 94.221

[Formerly 91.557; renumbered 100.485 in 1989]



Section 94.225



Section 94.230



Section 94.231

[Formerly 91.561; renumbered 100.505 in 1989]



Section 94.235



Section 94.237

[Formerly 91.562; renumbered 100.510 in 1989]



Section 94.240



Section 94.243



Section 94.245



Section 94.250



Section 94.255

[Formerly 91.564; renumbered 100.525 in 1989]



Section 94.260



Section 94.265

[Formerly 91.569; renumbered 100.535 in 1989]



Section 94.270

[Formerly 91.572; renumbered 100.540 in 1989]



Section 94.275

[Formerly 91.576; renumbered 100.545 in 1989]



Section 94.280



Section 94.285

[Formerly 91.581; renumbered 100.555 in 1989]



Section 94.295



Section 94.300



Section 94.305



Section 94.306



Section 94.310



Section 94.312



Section 94.315



Section 94.318



Section 94.320



Section 94.322



Section 94.324



Section 94.325



Section 94.330



Section 94.331



Section 94.333



Section 94.335



Section 94.336



Section 94.340



Section 94.342



Section 94.345



Section 94.348



Section 94.350



Section 94.351



Section 94.353



Section 94.354



Section 94.355



Section 94.356



Section 94.357



Section 94.358



Section 94.359



Section 94.360



Section 94.365



Section 94.366



Section 94.370



Section 94.372



Section 94.375



Section 94.378



Section 94.380



Section 94.384



Section 94.385



Section 94.390



Section 94.391



Section 94.395



Section 94.400

[Formerly 91.631; renumbered 100.720 in 1989]



Section 94.405



Section 94.406

[Formerly 91.634; renumbered 100.725 in 1989]



Section 94.410



Section 94.412



Section 94.415



Section 94.418



Section 94.420



Section 94.424



Section 94.425



Section 94.430



Section 94.431



Section 94.435



Section 94.437

[Formerly 91.649; renumbered 100.750 in 1989]



Section 94.440



Section 94.445



Section 94.448

[Formerly 91.652; renumbered 100.770 in 1989]



Section 94.454

[Formerly 91.656; renumbered 100.775 in 1989]



Section 94.460

[Formerly 91.658; renumbered 100.780 in 1989]



Section 94.465



Section 94.470



Section 94.475

[Formerly 91.667; renumbered 100.905 in 1989]



Section 94.480

[Formerly 91.671; renumbered 100.910 in 1989]



Section 94.504 - Development agreements; contents; duration; effect on affordable housing covenants.

(2) A development agreement shall specify:

(a) The duration of the agreement;

(b) The permitted uses of the property;

(c) The density or intensity of use;

(d) The maximum height and size of proposed structures;

(e) Provisions for reservation or dedication of land for public purposes;

(f) A schedule of fees and charges;

(g) A schedule and procedure for compliance review;

(h) Responsibility for providing infrastructure and services;

(i) The effect on the agreement when changes in regional policy or federal or state law or rules render compliance with the agreement impossible, unlawful or inconsistent with such laws, rules or policy;

(j) Remedies available to the parties upon a breach of the agreement;

(k) The extent to which the agreement is assignable; and

(L) The effect on the applicability or implementation of the agreement when a city annexes all or part of the property subject to a development agreement.

(3) A development agreement shall set forth all future discretionary approvals required for the development specified in the agreement and shall specify the conditions, terms, restrictions and requirements for those discretionary approvals.

(4) A development agreement shall also provide that construction shall be commenced within a specified period of time and that the entire project or any phase of the project be completed by a specified time.

(5) A development agreement shall contain a provision that makes all city or county obligations to expend moneys under the development agreement contingent upon future appropriations as part of the local budget process. The development agreement shall further provide that nothing in the agreement requires a city or county to appropriate any such moneys.

(6) A development agreement must state the assumptions underlying the agreement that relate to the ability of the city or county to serve the development. The development agreement must also specify the procedures to be followed when there is a change in circumstances that affects compliance with the agreement.

(7) A development agreement is binding upon a city or county pursuant to its terms and for the duration specified in the agreement.

(8) The maximum duration of a development agreement entered into with:

(a) A city is 15 years; and

(b) A county is seven years.

(9) ORS 94.504 to 94.528 do not limit the authority of a city or county to take action pursuant to ORS 456.270 to 456.295.

[1993 c.780 §1; 2005 c.315 §1; 2007 c.691 §7]

Note: 94.504 to 94.528 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 94.505



Section 94.508 - Approval by governing body; findings; adoption.

(2) The governing body of a city or county shall approve a development agreement or amend a development agreement by adoption of an ordinance declaring approval or setting forth the amendments to the agreement. Notwithstanding ORS 197.015 (10)(b), the approval or amendment of a development agreement is a land use decision under ORS chapter 197.

[1993 c.780 §2; 2005 c.22 §74; 2007 c.354 §27]

Note: See note under 94.504.



Section 94.510



Section 94.513 - Procedures on consideration and approval.

(2) Approval of a development agreement requires compliance with local regulations and the approval of the city or county governing body after notice and hearing. The notice of the hearing shall, in addition to any other requirements, state the time and place of the public hearing and contain a brief statement of the major terms of the proposed development agreement, including a description of the area within the city or county that will be affected by the proposed development agreement.

[1993 c.780 §3]

Note: See note under 94.504.



Section 94.515



Section 94.518 - Application of local government law and policies to agreement.

[1993 c.780 §4]

Note: See note under 94.504.



Section 94.520



Section 94.522 - Amendment or cancellation of agreement; enforceability.

(2) Until a development agreement is canceled under this section, the terms of the development agreement are enforceable by any party to the agreement.

[1993 c.780 §5]

Note: See note under 94.504.



Section 94.525



Section 94.528 - Recording.

[1993 c.780 §6]

Note: See note under 94.504.



Section 94.530



Section 94.531 - Severable development interest in real property; transferable development credit.

(2) The ability to develop land from which credits are transferred shall be reduced by the amount of the development credits transferred, and development on the land to which credits are transferred may be increased in accordance with a transfer system formally adopted by the governing body of the city or county.

(3) The holder of a recorded mortgage encumbering land from which credits are transferred shall be given prior written notice of the proposed conveyance by the record owner of the property and must consent to the conveyance before any development credits may be transferred from the property.

(4) A city or county with a transferable development credit system shall maintain a registry of all lots or parcels from which credits have been transferred, the lots or parcels to which credits have been transferred and the allowable development level for each lot or parcel following transfer.

(5) A city or county, or an elected official, appointed official, employee or agent of a city or county, shall not be found liable for damages resulting from any error made in:

(a) Allowing the use of a transferable development credit that complies with an adopted transferable development credit system and the acknowledged comprehensive plan; or

(b) Maintaining the registry required under subsection (4) of this section.

[1999 c.573 §1]

Note: 94.531 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 94.534 - Policy on transferable development credit systems.

(a) Working farms and forests make vital contributions to Oregon by:

(A) Providing jobs, timber, agricultural products, tax base and other social and economic benefits;

(B) Helping to maintain soil, air and water resources;

(C) Reducing levels of carbon dioxide in the atmosphere; and

(D) Providing habitat for wildlife and aquatic life.

(b) Natural resources, scenic and historic areas and open spaces promote a sustainable and healthy environment and natural landscape that contributes to the livability of Oregon.

(c) Population growth, escalating land values, increasing risks due to wildfire and invasive species and changes in land ownership and management objectives, with a resulting increase in conflict caused between resource uses and dispersed residential development, require that new methods be developed to facilitate the continued management of private lands zoned for farm use, forest use and mixed farm and forest use for the purposes of:

(A) Agricultural production and timber harvest; and

(B) Preservation of natural resources, scenic and historic areas and open spaces for future generations.

(2) The Legislative Assembly declares that transferable development credit systems:

(a) Complement the statewide land use planning system in Oregon and encourage effective local implementation of the statewide land use planning goals.

(b) Provide incentives for private landowners, local, regional, state and federal governments and other entities to permanently protect farm land and forestland, including a land base for working farms, ranches, forests and woodlots, significant natural resources, scenic and historic areas and open spaces.

(c) Benefit rural land owners, including owners of working farms, ranches, forests and woodlots, that voluntarily provide stewardship of natural resources on private lands.

(d) Provide voluntary and effective methods to help improve the livability of urban areas and to mitigate and adapt to global climate change.

[2009 c.504 §1]



Note 94.534, 94.536 and 94.538



Section 94.536 - Definitions for ORS 94.536 and 94.538.

(1) "Conservation easement" has the meaning given that term in ORS 271.715.

(2) "Governmental unit" means a city, county, metropolitan service district or state agency as defined in ORS 171.133.

(3) "Holder" has the meaning given that term in ORS 271.715.

(4) "Lot" has the meaning given that term in ORS 92.010.

(5) "Parcel" has the meaning given that term in ORS 92.010.

(6) "Receiving area" means a designated area of land to which a holder of development credits generated from a sending area may transfer the development credits and in which additional uses or development, not otherwise allowed, are allowed by reason of the transfer.

(7) "Resource land" means:

(a) Lands outside an urban growth boundary planned and zoned for farm use, forest use or mixed farm and forest use.

(b) Lands inside or outside urban growth boundaries identified:

(A) In an acknowledged local or regional government inventory as containing significant wetland, riparian, wildlife habitat, historic, scenic or open space resources; or

(B) As containing important natural resources, estuaries, coastal shorelands, beaches and dunes or other resources described in the statewide land use planning goals.

(c) "Conservation Opportunity Areas" identified in the "Oregon Conservation Strategy" adopted by the State Fish and Wildlife Commission and published by the State Department of Fish and Wildlife in September of 2006.

(8) "Sending area" means a designated area of resource land from which development credits generated from forgone development are transferable, for uses or development not otherwise allowed, to a receiving area.

(9) "Tract" has the meaning given that term in ORS 215.010.

(10) "Transferable development credit" means a severable development interest in real property that can be transferred from a lot, parcel or tract in a sending area to a lot, parcel or tract in a receiving area.

(11) "Transferable development credit system" means a land use planning tool that allows the record owner of a lot, parcel or tract of resource land in a sending area to voluntarily sever and sell development interests from the lot, parcel or tract for purchase and use by a potential developer to develop a lot, parcel or tract in a receiving area at a higher intensity than otherwise allowed.

(12) "Urban growth boundary" has the meaning given that term in ORS 195.060.

(13) "Urban reserve" has the meaning given that term in ORS 195.137.

[2009 c.504 §2; 2010 c.5 §1]

Note: See note under 94.534.



Section 94.538 - Transferable development credit systems.

(2) If the transferable development credit system allows transfer of development interests between the jurisdictions of different governmental units, the process must be described in an intergovernmental agreement under ORS 190.003 to 190.130 entered into by the governmental units with land use jurisdiction over the sending and receiving areas and, for purposes of administration of the process, the Department of Land Conservation and Development. The intergovernmental agreement may contain provisions for sharing between governmental units of the prospective ad valorem tax revenues derived from new development in the receiving area authorized under the system.

(3) A transferable development credit system must provide for:

(a) The record owner of a lot, parcel or tract in a sending area to voluntarily sever and sell development interests of the lot, parcel or tract for use in a receiving area;

(b) A potential developer of land in a receiving area to purchase transferable development credits that allow a higher intensity use or development of the land, including development bonuses or other incentives not otherwise allowed, through changes to the planning and zoning or waivers of density, height or bulk limitations in the receiving area;

(c) The governmental units administering the system to determine the type, extent and intensity of uses or development allowed in the receiving area, based on the transferable development credits generated from severed and sold development interests; and

(d) The holder of a recorded instrument encumbering a lot, parcel or tract from which the record owner proposes to sever development interests for transfer to be given prior written notice of the proposed transaction and to approve or disapprove the transaction.

(4) A transferable development credit system must offer:

(a) Incentives for a record owner of resource land to voluntarily prohibit or limit development on the resource land and to sell or transfer forgone development to lands within receiving areas.

(b) Benefits to landowners by providing monetary compensation for limiting development in sending areas.

(c) Benefits to developers by allowing increased development and development incentives in receiving areas.

(5) The governmental units administering a transferable development credit system must:

(a) Designate sending areas that are chosen to achieve the requirements set forth in this section and the objectives set forth in ORS 94.534.

(b) Designate receiving areas that are chosen to achieve the requirements set forth in this section and the objectives set forth in ORS 94.534.

(c) Provide development bonuses and incentives to stimulate the demand for the purchase and sale of transferable development credits.

(d) Require that the record owner of development interests transferred as development credits from a sending area to a receiving area cause to be recorded, in the deed records of the county in which the sending area is located, a conservation easement that:

(A) Limits development of the lot, parcel or tract from which the interests are severed consistent with the transfer; and

(B) Names an entity, approved by the governmental units administering the system, as the holder of the conservation easement.

(e) Maintain records of:

(A) The lots, parcels and tracts from which development interests have been severed;

(B) The lots, parcels and tracts to which transferable development credits have been transferred; and

(C) The allowable level of use or development for each lot, parcel or tract after a transfer of development credits.

(f) Provide periodic summary reports of activities of the system to the department.

(6) A receiving area must be composed of land that is within an urban growth boundary or, subject to subsection (7) of this section, within an urban reserve established under ORS 195.137 to 195.145 and that is:

(a) Appropriate and suitable for development.

(b) Not subject to limitations designed to protect natural resources, scenic and historic areas, open spaces or other resources protected under the statewide land use planning goals.

(c) Not within an area identified as a priority area for protection in the "Oregon Conservation Strategy" adopted by the State Fish and Wildlife Commission and published by the State Department of Fish and Wildlife in September of 2006.

(d) Not within a "Conservation Opportunity Area" identified in the "Oregon Conservation Strategy" adopted by the State Fish and Wildlife Commission and published by the State Department of Fish and Wildlife in September of 2006.

(7) Land within an urban reserve:

(a) May be the site of a receiving area only if:

(A) The receiving area is likely to be brought within an urban growth boundary at the next periodic review under ORS 197.628 to 197.651 or legislative review under ORS 197.626; and

(B) Development pursuant to the transferable development credits is allowed only after the receiving area is brought within an urban growth boundary.

(b) That is selected for use as a receiving area may be designated for priority inclusion in the urban growth boundary, when the urban growth boundary is amended, if the land qualifies under the boundary location factors in a goal relating to urbanization.

(8) The governing body of a governmental unit administering a transferable development credit system may, directly or indirectly through a contract with a nonprofit corporation, establish a transferable development credit bank to facilitate:

(a) Buying severable development interests from lots, parcels or tracts of resource land in a sending area.

(b) Selling transferable development credits to potential developers of lots, parcels or tracts in a receiving area.

(c) Entering into agreements or contracts and performing acts necessary, convenient or desirable to achieve the requirements set forth in this section and the objectives set forth in ORS 94.534.

(d) Managing funds available for the purchase and sale of transferable development credits.

(e) Authorizing and monitoring expenditures associated with the system.

(f) Maintaining records of the transactions, including dates, purchase amounts and locations of severed development interests and development pursuant to transferred development credits, that are sufficient to manage and evaluate the effectiveness of the system.

(g) Providing periodic summary reports of activities of the system to the governing body of a governmental unit administering the system.

(h) Obtaining appraisals of development interests and transferable development credits as necessary and pricing transferable development credits for purchase or sale.

(i) Serving as a clearinghouse and information source for buyers and sellers of transferable development credits.

(j) Accepting donations of transferable development credits.

(k) Soliciting and receiving grant funds for the implementation of this section and ORS 94.536.

(9) A holder of a conservation easement shall hold, monitor and enforce the conservation easement to ensure that lands in sending areas do not retain development credits transferred under this section and ORS 94.536.

[2009 c.504 §3; 2010 c.5 §2]

Note: See note under 94.534.



Section 94.540



Section 94.550 - Definitions for ORS 94.550 to 94.783.

(1) "Assessment" means any charge imposed or levied by a homeowners association on or against an owner or lot pursuant to the provisions of the declaration or the bylaws of the planned community or provisions of ORS 94.550 to 94.783.

(2) "Blanket encumbrance" means a trust deed or mortgage or any other lien or encumbrance, mechanic’s lien or otherwise, securing or evidencing the payment of money and affecting more than one lot in a planned community, or an agreement affecting more than one lot by which the developer holds such planned community under an option, contract to sell or trust agreement.

(3) "Class I planned community" means a planned community that:

(a) Contains at least 13 lots or in which the declarant has reserved the right to increase the total number of lots beyond 12; and

(b) Has an estimated annual assessment, including an amount required for reserves under ORS 94.595, exceeding $10,000 for all lots or $100 per lot, whichever is greater, based on:

(A) For a planned community created on or after January 1, 2002, the initial estimated annual assessment, including a constructive assessment based on a subsidy of the association through a contribution of funds, goods or services by the declarant; or

(B) For a planned community created before January 1, 2002, a reasonable estimate of the cost of fulfilling existing obligations imposed by the declaration, bylaws or other governing document as of January 1, 2002.

(4) "Class II planned community" means a planned community that:

(a) Is not a Class I planned community;

(b) Contains at least five lots; and

(c) Has an estimated annual assessment exceeding $1,000 for all lots based on:

(A) For a planned community created on or after January 1, 2002, the initial estimated annual assessment, including a constructive assessment based on a subsidy of the association through a contribution of funds, goods or services by the declarant; or

(B) For a planned community created before January 1, 2002, a reasonable estimate of the cost of fulfilling existing obligations imposed by the declaration, bylaws or other governing document as of January 1, 2002.

(5) "Class III planned community" means a planned community that is not a Class I or II planned community.

(6) "Common expenses" means expenditures made by or financial liabilities incurred by the homeowners association and includes any allocations to the reserve account under ORS 94.595.

(7) "Common property" means any real property or interest in real property within a planned community which is owned, held or leased by the homeowners association or owned as tenants in common by the lot owners, or designated in the declaration or the plat for transfer to the association.

(8) "Condominium" means property submitted to the provisions of ORS chapter 100.

(9) "Declarant" means any person who creates a planned community under ORS 94.550 to 94.785.

(10) "Declarant control" means any special declarant right relating to administrative control of a homeowners association, including but not limited to:

(a) The right of the declarant or person designated by the declarant to appoint or remove an officer or a member of the board of directors;

(b) Any weighted vote or special voting right granted to a declarant or to units owned by the declarant so that the declarant will hold a majority of the voting rights in the association by virtue of such weighted vote or special voting right; and

(c) The right of the declarant to exercise powers and responsibilities otherwise assigned by the declaration or bylaws or by the provisions of ORS 94.550 to 94.783 to the association, officers of the association or board of directors of the association.

(11) "Declaration" means the instrument described in ORS 94.580 which establishes a planned community, and any amendments to the instrument.

(12) "Electric vehicle charging station" or "charging station" means a facility designed to deliver electrical current for the purpose of charging one or more electric motor vehicles.

(13) "Governing document" means an instrument or plat relating to common ownership or common maintenance of a portion of a planned community and that is binding upon lots within the planned community.

(14) "Homeowners association" or "association" means the organization of owners of lots in a planned community, created under ORS 94.625, required by a governing document or formed under ORS 94.572.

(15) "Majority" or "majority of votes" or "majority of owners" means more than 50 percent of the votes in the planned community.

(16) "Mortgagee" means any person who is:

(a) A mortgagee under a mortgage;

(b) A beneficiary under a trust deed; or

(c) The vendor under a land sale contract.

(17) "Owner" means the owner of any lot in a planned community, unless otherwise specified, but does not include a person holding only a security interest in a lot.

(18) "Percent of owners" or "percentage of owners" means the owners representing the specified voting rights as determined under ORS 94.658.

(19)(a) "Planned community" means any subdivision under ORS 92.010 to 92.192 that results in a pattern of ownership of real property and all the buildings, improvements and rights located on or belonging to the real property, in which the owners collectively are responsible for the maintenance, operation, insurance or other expenses relating to any property within the planned community, including common property, if any, or for the exterior maintenance of any property that is individually owned.

(b) "Planned community" does not mean:

(A) A condominium under ORS chapter 100;

(B) A planned community that is exclusively commercial or industrial; or

(C) A timeshare plan under ORS 94.803 to 94.945.

(20) "Purchaser" means any person other than a declarant who, by means of a voluntary transfer, acquires a legal or equitable interest in a lot, other than as security for an obligation.

(21) "Purchaser for resale" means any person who purchases from the declarant more than two lots for the purpose of resale whether or not the purchaser for resale makes improvements to the lots before reselling them.

(22) "Special declarant rights" means any rights, in addition to the rights of the declarant as a lot owner, reserved for the benefit of the declarant under the declaration or ORS 94.550 to 94.783, including but not limited to:

(a) Constructing or completing construction of improvements in the planned community which are described in the declaration;

(b) Expanding the planned community or withdrawing property from the planned community under ORS 94.580 (3) and (4);

(c) Converting lots into common property;

(d) Making the planned community subject to a master association under ORS 94.695; or

(e) Exercising any right of declarant control reserved under ORS 94.600.

(23) "Successor declarant" means the transferee of any special declarant right.

(24) "Turn over" means the act of turning over administrative responsibility pursuant to ORS 94.609 and 94.616.

(25) "Unit" means a building or portion of a building located upon a lot in a planned community and designated for separate occupancy or ownership, but does not include any building or portion of a building located on common property.

(26) "Votes" means the votes allocated to lots in the declaration under ORS 94.580 (2).

[1981 c.782 §3; 1999 c.677 §1; 2001 c.756 §5; 2003 c.569 §3; 2007 c.410 §1; 2013 c.438 §1]



Section 94.560 - Legislative findings.

(1) In the State of Oregon there are hundreds of homeowners associations to which the Oregon Condominium Law (ORS chapter 100) does not apply.

(2) These homeowners associations have established a pattern of ownership in which ownership of a single unit makes the owner automatically a member of a homeowners association with responsibilities for management and maintenance.

(3) Many of these homeowners associations as associations and their members as individuals have experienced problems from the lack of statutory provisions. These problems which have arisen are usually the result of inexperience with this kind of ownership. This inexperience often leads to difficulties for the association when it assumes responsibility for the administration of the planned development because usually neither the developer who drafted the documents nor the local jurisdiction which may have reviewed them has realized the long term management implications of the restrictions imposed by the documents. The most serious and frequent error is imposing excessive voting requirements for any changes in the documents, a basic error that makes it and other errors unnecessarily difficult, if not impossible, to correct. Of almost equal importance is the lack of disclosure of significant differences this pattern of ownership imposes on the homeowner and the restrictions on choice that must be accepted.

(4) Oregon land conservation policies and the increasing cost of land will result in rapid growth of this kind of homeownership pattern.

(5) It is a matter of statewide concern that the Legislative Assembly address problems associated with homeowners associations in order to make this kind of homeownership pattern an acceptable choice and in order to assure proper maintenance of the projects so that the investment of the owners and the appearance of Oregon communities are protected.

(6) It is essential that the Legislative Assembly establish basic statutory requirements for disclosure to first and subsequent buyers, for the organization of the homeowners association, and for a process by which administrative responsibility for the planned community is transferred from the developer to the association of individual owners.

(7) ORS 94.550 to 94.783 are intended to make developers, their legal counsel and homeowners in Oregon homeowners associations the beneficiaries of experience accumulated under Oregon’s condominium law and gathered from members of existing Oregon homeowners associations and associations in parts of the country where the record of experience is longer than that in Oregon.

[1981 c.782 §3a]



Section 94.565 - Planned community to be created under ORS 94.550 to 94.783; exception; conveyance of lot or unit prohibited until declaration recorded.

(2) A person may not convey any lot or unit in a planned community until the planned community is created by the recording of the declaration for the planned community with the county recording officer of each county in which the planned community is located.

[1981 c.782 §5; 1999 c.677 §2; 2001 c.756 §6]



Section 94.570 - Applicability of ORS 94.550 to 94.783.

(2) ORS 94.550 to 94.783, except for ORS 94.595 and 94.604, apply to a Class II planned community created on or after January 1, 2002.

(3) Notwithstanding any other provision of ORS 94.550 to 94.783, ORS 94.550 to 94.783 apply to a Class III planned community or a planned community that is exclusively commercial or industrial and that is created on or after January 1, 2002, if the declaration of the planned community so provides.

(4) Nothing in ORS 94.550 to 94.783 prohibits the establishment of a condominium subject to ORS chapter 100 or a timeshare plan subject to ORS 94.803 to 94.945 within a planned community.

[1981 c.782 §6; 1983 c.530 §52; 1985 c.76 §3; 1999 c.677 §3; 2001 c.756 §7; 2003 c.569 §4]



Section 94.572 - Applicability of certain provisions of ORS 94.550 to 94.783 to Class I or Class II planned communities.

(A) In accordance with the procedures for the adoption of amendments in the governing documents and subject to any limitations in the governing documents, the owners may amend the inconsistent provisions of the governing documents to conform to the extent feasible with this section and ORS 94.550, 94.590, 94.595 (5) to (9), 94.625, 94.626, 94.630 (1), (3) and (4), 94.639, 94.640, 94.641, 94.642, 94.645, 94.647, 94.650, 94.652, 94.655, 94.657, 94.658, 94.660, 94.661, 94.662, 94.665, 94.670, 94.675, 94.676, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.762, 94.770, 94.775, 94.777 and 94.780. Nothing in this paragraph requires the owners to amend a declaration or bylaws to include the information required by ORS 94.580 or 94.635.

(B) If there are no procedures for amendment in the governing documents:

(i) For an amendment to a recorded governing document other than bylaws, the owners may amend the inconsistent provisions of the document to conform to this section and ORS 94.550, 94.590, 94.595 (5) to (9), 94.625, 94.626, 94.630 (1), (3) and (4), 94.639, 94.640, 94.641, 94.642, 94.645, 94.647, 94.650, 94.652, 94.655, 94.657, 94.658, 94.660, 94.661, 94.662, 94.665, 94.670, 94.675, 94.676, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.762, 94.770, 94.775, 94.777 and 94.780 by a vote of at least 75 percent of the owners in the planned community.

(ii) For an amendment to the bylaws, the owners may amend the inconsistent provisions of the bylaws to conform to this section and ORS 94.550, 94.590, 94.595 (5) to (9), 94.625, 94.626, 94.630 (1), (3) and (4), 94.639, 94.640, 94.641, 94.642, 94.645, 94.647, 94.650, 94.652, 94.655, 94.657, 94.658, 94.660, 94.661, 94.662, 94.665, 94.670, 94.675, 94.676, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.762, 94.770, 94.775, 94.777 and 94.780 by a vote of at least a majority of the owners in the planned community.

(iii) An amendment may be adopted at a meeting held in accordance with the governing documents or by another procedure permitted by the governing documents following the procedures prescribed in ORS 94.647, 94.650 or 94.660.

(iv) An amendment to a recorded declaration shall be executed, certified and recorded as provided in ORS 94.590 (2) and (3) and shall be subject to ORS 94.590 (5). An amendment to the bylaws and any other governing document shall be executed and certified as provided in ORS 94.590 (3) and shall be recorded in the office of the recording officer of every county in which the planned community is located if the bylaws or other governing document to which the amendment relates were recorded.

(C) An amendment adopted pursuant to this paragraph shall include:

(i) A reference to the recording index numbers and date of recording of the declaration or other governing document, if recorded, to which the amendment relates; and

(ii) A statement that the amendment is adopted pursuant to the applicable subparagraph of this paragraph.

(b)(A) If the governing documents do not provide for the formation of an association of owners, at least 10 percent of the owners in the planned community or any governing entity may initiate the formation of an association as provided in this paragraph. The owners or the governing entity initiating the association formation shall call an organizational meeting for the purpose of voting whether to form an association described in ORS 94.625. The notice of the meeting shall:

(i) Name the initiating owners or governing entity;

(ii) State that the organizational meeting is for the purpose of voting whether to form an association in accordance with the proposed articles of incorporation;

(iii) State that if the owners vote to form an association, the owners may elect the initial board of directors provided for in the articles of incorporation and may adopt the initial bylaws;

(iv) State that to form an association requires an affirmative vote of at least a majority of the owners in the planned community, or, if a larger percentage is specified in the applicable governing document, the larger percentage;

(v) State that to adopt articles of incorporation, to elect the initial board of directors pursuant to the articles of incorporation or to adopt the initial bylaws requires an affirmative vote of at least a majority of the owners present;

(vi) State that if the initial board of directors is not elected, an interim board of directors shall be elected pursuant to bylaws adopted as provided in subparagraph (C) of this paragraph;

(vii) State that a copy of the proposed articles of incorporation and bylaws will be available at least five business days before the meeting and state the method of requesting a copy; and

(viii) Be delivered in accordance with the declaration and bylaws. If there is no governing document or the document does not include applicable provisions, the owners or governing entity shall follow the procedures prescribed in ORS 94.650 (4).

(B) At least five business days before the organizational meeting, the initiating owners or governing entity shall cause articles of incorporation and bylaws to be drafted. The bylaws shall include, to the extent applicable, the information required by ORS 94.635.

(C) At the organizational meeting:

(i) Representatives of the initiating owners or governing entity shall, to the extent not inconsistent with the governing documents, conduct the meeting according to Robert’s Rules of Order as provided in ORS 94.657.

(ii) The initiating owners or governing entity shall make available copies of the proposed articles of incorporation and the proposed bylaws.

(iii) The affirmative vote of at least a majority of the owners of a planned community, or, if a larger percentage is specified in the applicable governing document, the larger percentage, is required to form an association under this paragraph.

(iv) If the owners vote to form an association, the owners shall adopt articles of incorporation and may elect the initial board of directors as provided in the articles of incorporation, adopt bylaws and conduct any other authorized business by an affirmative vote of at least a majority of the owners present. If the owners do not elect the initial board of directors, owners shall elect an interim board of directors by an affirmative vote of at least a majority of the owners present to serve until the initial board of directors is elected.

(v) An owner may vote by proxy, or by written ballot, if approved, in the discretion of a majority of the initiating owners or governing entity.

(D) Not later than 10 business days after the organizational meeting, the board of directors shall:

(i) Cause the articles of incorporation to be filed with the Secretary of State under ORS chapter 65;

(ii) Cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section;

(iii) Provide a copy of the notice of planned community to each owner, together with a copy of the adopted articles of incorporation and bylaws, if any, or a statement of the procedure and method for adoption of bylaws described in subparagraph (C) of this paragraph. The copies and any statement shall be delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated by the owners in writing; and

(iv) Cause a statement of association information to be prepared, executed and recorded in accordance with ORS 94.667.

(E) If the owners vote to form an association, all costs incurred under this paragraph, including but not limited to the preparation and filing of the articles of incorporation, drafting of bylaws, preparation of notice of meeting and the drafting, delivery and recording of all notices and statements shall be a common expense of the owners and shall be allocated as provided in the appropriate governing document or any amendment thereto.

(2)(a) The owners of lots in a Class I or Class II planned community that are subject to the provisions of ORS chapter 94 specified in subsection (1) of this section may elect to be subject to any other provisions of ORS 94.550 to 94.783 upon compliance with the procedures prescribed in subsection (1) of this section.

(b) If the owners of lots in a Class I or Class II planned community elect to be subject to additional provisions of ORS 94.550 to 94.783, unless the notice of planned community otherwise required or permitted under subsection (4) of this section includes a statement of the election pursuant to this paragraph, the board of directors of the association shall cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section.

(3)(a) The owners of lots in a Class III planned community created before January 1, 2002, may elect to be subject to provisions of ORS 94.550 to 94.783 upon compliance with the applicable procedures in subsection (1) of this section.

(b) If the owners of lots in a Class III planned community elect to be subject to provisions of ORS 94.550 to 94.783, the board of directors of the association shall cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section.

(4) The notice of planned community required or permitted by this section shall be:

(a) Titled "Notice of Planned Community under ORS 94.572";

(b) Executed by the president and secretary of the association; and

(c) Recorded in the office of the recording officer of every county in which the property is located.

(5) The notice of planned community shall include:

(a) The name of the planned community and association as identified in the recorded declaration, conditions, covenants and restrictions or other governing document and, if different, the current name of the association;

(b) A list of the properties, described as required for recordation in ORS 93.600, within the jurisdiction of the association;

(c) Information identifying the recorded declaration, conditions, covenants and restrictions or other governing documents and a reference to the recording index numbers and date of recording of the governing documents;

(d) A statement that the property described in accordance with paragraph (b) of this subsection is subject to specific provisions of the Oregon Planned Community Act;

(e) A reference to the specific provisions of the Oregon Planned Community Act that apply to the subject property and a reference to the subsection of this section under which the application is made; and

(f) If an association is formed under subsection (1)(b)(A) of this section, a statement to that effect.

(6) An amended statement shall include a reference to the recording index numbers and the date of recording of prior statements.

(7) The county clerk may charge a fee for recording a statement under this section according to the provisions of ORS 205.320 (1)(d).

(8) The board of directors of an association not otherwise required to cause a notice of planned community described in subsection (4) of this section to be prepared and recorded under this section may cause a notice of planned community to be prepared, executed and recorded as provided in subsection (4) of this section.

(9) Title to a unit, lot or common property in a Class I or Class II planned community created before January 1, 2002, may not be rendered unmarketable or otherwise affected by a failure of the planned community to be in compliance with a requirement of this section.

(10) As used in this section:

(a) "Governing entity" means an incorporated or unincorporated association, committee, person or any other entity that has authority, under a governing document, to maintain commonly maintained property, impose assessments on lots or to act on behalf of lot owners within the planned community on matters of common concern.

(b) "Recorded declaration" means an instrument recorded with the county recording officer of the county in which the planned community is located that contains conditions, covenants and restrictions binding lots in the planned community or imposes servitudes upon the real property.

[2001 c.756 §3; 2003 c.569 §5; 2005 c.543 §3; 2007 c.409 §33; 2009 c.641 §3a; 2013 c.438 §4; 2015 c.27 §6]



Section 94.575 - Applicability of subdivision law.

[1981 c.782 §4]



Section 94.580 - Declaration; recordation; contents.

(2) The declaration shall include:

(a) The name and classification of the planned community;

(b) The name of the association and the type of entity formed in accordance with ORS 94.625;

(c) A statement that the planned community is subject to ORS 94.550 to 94.783;

(d) A statement that the bylaws adopted under ORS 94.625 must be recorded;

(e) A legal description, as required under ORS 93.600, of the real property included in the planned community;

(f) A legal description, as required under ORS 93.600, of any real property included in the planned community which is or must become a common property;

(g) A description of any special declarant rights other than the rights described under subsections (3) and (4) of this section;

(h) A statement of the number of votes allocated to each lot in accordance with ORS 94.658;

(i) A method of determining the liability of each lot for common expenses and the right of each lot to any common profits of the association;

(j) A statement of when the lots, including lots owned by the declarant, become subject to assessment;

(k) If a Class I planned community, provisions for establishing a reserve account and for the preparation, review and update of the reserve study and the maintenance plan as required by ORS 94.595;

(L) Any restrictions on the alienation of lots. Any such restriction created by any document other than the declaration may be incorporated by reference to the official records of the county where the property is located;

(m) A statement of the use, residential or otherwise, for which each lot is intended;

(n) A statement as to whether or not the association pursuant to ORS 94.665 may sell, convey or subject to a security interest any portion of the common property and any limitation on such authority;

(o) A statement of any restriction on the use, maintenance or occupancy of lots or units;

(p) The method of amending the declaration and a statement of the percentage of votes required to approve an amendment of the declaration in accordance with ORS 94.590;

(q) A description of any contemplated improvements which the declarant agrees to build, or a statement that the declarant does not agree to build any improvement or does not choose to limit declarant’s rights to add improvements not described in the declaration;

(r) A statement of any period of declarant control or other special declarant rights reserved by the declarant under ORS 94.600;

(s) A statement of the time at which the deed to the common property is to be delivered, whether by date or upon the occurrence of a stipulated event; and

(t) Any provisions restricting a right of the association with respect to the common property, or an individual lot owner with respect to the lot or improvements on the lot, including but not limited to:

(A) A right to divide the lot or to combine it with other lots;

(B) A right to repair or restore improvements on the lot at the owner’s discretion in the event of damage or destruction;

(C) The requirement for architectural controls, including but not limited to fencing, landscaping or choice of exterior colors and materials of structures to be placed on the common property or on a lot; and

(D) The requirement of review of any plans of any structure to be placed on the common property or a lot.

(3) If the declarant reserves the right to expand the planned community by annexing lots or common property or by creating additional lots or common property by developing existing property in the planned community, the declaration shall contain, in addition to the provisions required under subsections (1) and (2) of this section, a general description of the plan of development including:

(a) The procedure by which the planned community will be expanded;

(b) The maximum number of lots and units to be included in the planned community or a statement that there is no limitation on the number of lots or units which the declarant may create or annex to the planned community;

(c) A general description of the nature and proposed use of any common property which the declarant agrees to create or annex to the planned community or a statement that there is no limitation on the right of the declarant to create or annex common property;

(d) The method of allocation of votes if additional lots are to be created or annexed to the planned community; and

(e) The formula to be used for reallocating the common expenses if additional lots are to be created or annexed to the planned community, and the manner of reapportioning the common expenses if lots are created or annexed during the fiscal year.

(4) If the declarant may withdraw property from the planned community, the declaration shall include in addition to the provisions required under subsections (1), (2) and (3) of this section:

(a) The procedure by which property will be withdrawn;

(b) A general description of the property which may be withdrawn from the planned community;

(c) The method of allocation of votes if lots are withdrawn from the planned community;

(d) The formula to be used for reallocating the common expenses if the property to be withdrawn has been assessed for common expenses prior to withdrawal; and

(e) The date after which the right to withdraw property from the planned community shall expire or a statement that such a right shall not expire.

[1981 c.782 §12; 1999 c.677 §4; 2001 c.756 §8; 2003 c.569 §6; 2007 c.409 §6a]



Section 94.585 - Authority to amend declaration and initial bylaws to comply with federal or state laws.

[1981 c.782 §19; 1991 c.67 §18; 1999 c.677 §6; 2007 c.71 §26]



Section 94.590 - Amendment of declaration by owners.

(b) An amendment under this section may not:

(A) Limit or diminish any right of a declarant reserved under ORS 94.580 (3) or (4) or any other special declarant right without the consent of the declarant. A declarant may waive the declarant’s right of consent.

(B) Change the boundaries of any lot or any uses to which any lot or unit is restricted as stated in the declaration under ORS 94.580 (2)(m) or change the method of determining liability for common expenses, the method of determining the right to common profits or the method of determining voting rights of any lot or unit unless the owners of the affected lots or units unanimously consent to the amendment.

(c) Any changes to the plat, including required approvals or consents of owners or others, are governed by the applicable provisions of ORS 92.010 to 92.192.

(2)(a) Unless otherwise provided in the declaration, an amendment to the declaration may be proposed by a majority of the board of directors or by at least 30 percent of the owners in the planned community.

(b) When the association adopts an amendment to the declaration, the association shall record the amendment in the office of the recording officer in each county in which the planned community is located. An amendment of the declaration is effective only upon recordation.

(3) Notwithstanding a provision in a declaration that requires amendments to be executed and acknowledged by all owners approving the amendment, amendments to a declaration under this section shall be executed and certified on behalf of the association by the president and secretary as being adopted in accordance with the declaration and the provisions of this section and acknowledged in the manner provided for acknowledgment of deeds.

(4) An amendment to a declaration or plat shall be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to such amendment unless an action is brought within one year after the date such amendment was recorded or the face of the recorded amendment indicates that the amendment received the approval of fewer votes than required for such approval. However, nothing in this subsection shall prevent the further amendment of an amended declaration or plat.

(5) During any period of declarant control, voting on an amendment under subsection (1) of this section shall be without regard to any weighted vote or special voting right reserved by the declarant except as otherwise provided under ORS 94.585. Nothing in this subsection is intended to prohibit a declarant from reserving the right to require the declarant’s consent to an amendment during the period reserved in the declaration for declarant control.

(6) The board of directors, upon the adoption of a resolution, may cause a restated declaration to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section or ORS 94.585 without the further approval of owners. A declaration restated under this subsection must:

(a) Include all previously adopted amendments in effect and may not include any other changes except to correct scriveners’ errors or to conform format and style;

(b) Include a statement that the board of directors has adopted a resolution in accordance with this subsection and is causing the declaration to be restated and recorded under this subsection;

(c) Include a reference to the recording index numbers and date of recording of the initial declaration and all previously recorded amendments in effect being codified;

(d) Include a certification by the president and secretary of the association that the restated declaration includes all previously adopted amendments in effect and no other changes except, if applicable, to correct scriveners’ errors or to conform format and style; and

(e) Be executed and acknowledged by the president and secretary of the association and recorded in the deed records of each county in which the planned community is located.

[1981 c.782 §21; 1999 c.677 §5; 2001 c.756 §9; 2003 c.569 §7; 2007 c.410 §22]



Section 94.595 - Reserve account for maintaining, repairing and replacing common property; reserve study; maintenance plan.

(a) Conduct an initial reserve study as described in subsection (3) of this section;

(b) Prepare an initial maintenance plan as described in subsection (4) of this section; and

(c) Establish a reserve account as provided in subsection (2) of this section.

(2)(a) A reserve account shall be established to fund major maintenance, repair or replacement of all items of common property which will normally require major maintenance, repair or replacement, in whole or in part, in more than one and less than 30 years, for exterior painting if the common property includes exterior painted surfaces, for other items, whether or not involving common property, if the association has responsibility to maintain the items and for other items required by the declaration or bylaws. The reserve account need not include reserves for those items:

(A) That can reasonably be funded from the general budget or other funds or accounts of the association; or

(B) For which one or more, but less than all, owners are responsible for maintenance and replacement under the provisions of the declaration or bylaws.

(b) The reserve account shall be established in the name of the homeowners association. The association is responsible for administering the account and for making periodic payments into the account.

(c) The reserve portion of the initial assessment determined by the declarant shall be based on:

(A) The reserve study described in subsection (3) of this section; or

(B) Other reliable information.

(d) A reserve account established under this section must be funded by assessments against the individual lots for which the reserves are established.

(e) Unless the declaration provides otherwise, the assessments under this subsection begin accruing for all lots from the date the first lot is conveyed.

(3)(a) The board of directors of the association annually shall conduct a reserve study or review and update an existing study to determine the reserve account requirements. Subject to subsection (8) of this section, after review of the reserve study or reserve study update, the board of directors may, without any action by owners:

(A) Adjust the amount of payments as indicated by the study or update; and

(B) Provide for other reserve items that the board of directors, in its discretion, may deem appropriate.

(b) The reserve study shall:

(A) Identify all items for which reserves are or will be established;

(B) Include the estimated remaining useful life of each item as of the date of the reserve study; and

(C) Include for each item, as applicable, an estimated cost of maintenance and repair and replacement at the end of the item’s useful life.

(4)(a) The board of directors shall prepare a maintenance plan for the maintenance, repair and replacement of all property for which the association has maintenance, repair or replacement responsibility under the declaration or bylaws or ORS 94.550 to 94.783. The maintenance plan shall:

(A) Describe the maintenance, repair and replacement to be conducted;

(B) Include a schedule for the maintenance, repair and replacement;

(C) Be appropriate for the size and complexity of the maintenance, repair and replacement responsibility of the association; and

(D) Address issues that include but are not limited to warranties and the useful life of the items for which the association has maintenance, repair and replacement responsibility.

(b) The board of directors shall review and update the maintenance plan described under this subsection as necessary.

(5)(a) If the declaration or bylaws require a reserve account, the reserve study requirements of subsection (3) of this section and the maintenance plan requirements of subsection (4) of this section first apply to the association of a subdivision that meets the definition of a planned community under ORS 94.550 and is recorded prior to October 23, 1999, when:

(A) The board of directors adopts a resolution in compliance with the bylaws that applies the requirements of subsections (3) and (4) of this section to the association; or

(B) A petition signed by a majority of owners is submitted to the board of directors mandating that the requirements of subsections (3) and (4) of this section apply to the association.

(b) A reserve study and maintenance plan shall be completed within one year of adoption of the resolution or submission of the petition to the board of directors.

(6)(a) Except as provided in paragraph (b) of this subsection, the reserve account may be used only for the purposes for which reserves have been established and is to be kept separate from other funds.

(b) After the individual lot owners have assumed responsibility for administration of the planned community under ORS 94.616, if the board of directors has adopted a resolution, which may be an annual continuing resolution, authorizing the borrowing of funds:

(A) The board of directors may borrow funds from the reserve account to meet high seasonal demands on the regular operating funds or to meet unexpected increases in expenses.

(B) Not later than the adoption of the budget for the following year, the board of directors shall adopt by resolution a written payment plan providing for repayment of the borrowed funds within a reasonable period.

(7) The reserve account is subject to the requirements and restrictions of ORS 94.670 and any additional restrictions or requirements imposed by the declaration, bylaws or rules of the homeowners association.

(8)(a) Except as provided under paragraph (b) of this subsection, unless the board of directors under subsection (3) of this section determines that the reserve account will be adequately funded for the following year, the board of directors or the owners may not vote to eliminate funding a reserve account required under this section or under the declaration or bylaws.

(b) Following the turnover meeting described in ORS 94.609, on an annual basis, the board of directors, with the approval of all owners, may elect not to fund the reserve account for the following year.

(9) Assessments paid into the reserve account are the property of the association and are not refundable to sellers or owners of lots.

[1981 c.782 §15; 1999 c.677 §7; 2001 c.756 §10; 2003 c.569 §8; 2005 c.543 §1; 2007 c.409 §7; 2009 c.641 §4]



Section 94.600 - Declarant control of association.

(2) A declarant may voluntarily relinquish any rights reserved in the declaration under subsection (1) of this section.

(3) Upon the expiration of any period of declarant control reserved in the declaration under subsection (1) of this section, the rights automatically shall pass to the lot owners, including the declarant if the declarant owns a lot in the planned community.

(4) A declarant may not amend a declaration to increase the scope of special declarant rights reserved in the declaration after the sale of the first lot in the planned community unless owners representing 75 percent of the total vote, other than the declarant, agree to the amendment.

[1981 c.782 §11; 1999 c.677 §8]



Section 94.604 - Transitional advisory committee.

(2) The transitional advisory committee shall consist of three or more members. The owners, other than the declarant, shall select two or more members. The declarant may select no more than one member. The committee shall have reasonable access to all information and documents which the declarant is required to turn over to the association under ORS 94.616.

(3) An owner may call a meeting of owners to select the transitional advisory committee if the declarant fails to do so under subsection (1) of this section.

(4) Notwithstanding subsection (1) of this section, if the owners do not select members for the transitional advisory committee under subsection (2) of this section, the declarant shall have no further obligation to form the committee.

(5) The requirement for a transitional advisory committee shall not apply once the turnover meeting called under ORS 94.609 has been held.

[1981 c.782 §64; 1999 c.677 §9; 2003 c.569 §9]



Section 94.605



Section 94.609 - Notice of meeting to turn over administrative responsibility.

(2) The declarant shall give notice of the meeting to each owner as provided in the bylaws.

(3) If the declarant does not call a meeting under this section within the required time, the transitional advisory committee formed under ORS 94.604 or any owner may call a meeting and give notice as required in this section.

[1981 c.782 §65; 1999 c.677 §10]



Section 94.610



Section 94.615



Section 94.616 - Turnover meeting; transfer of administration; receivership.

(2) If a quorum of the owners is present, the owners shall elect not fewer than the number of directors sufficient to constitute a quorum of the board of directors in accordance with the declaration or bylaws of the association.

(3) At the meeting called under ORS 94.609, the declarant shall deliver to the association:

(a) The original or a photocopy of the recorded declaration and copies of the bylaws and the articles of incorporation, if any, of the planned community and any supplements and amendments to the articles or bylaws;

(b) A deed to the common property in the planned community, unless otherwise provided in the declaration;

(c) The minute books, including all minutes, and other books and records of the association and the board of directors;

(d) All rules and regulations adopted by the declarant;

(e) Resignations of officers and members of the board of directors who are required to resign because of the expiration of any period of declarant control reserved pursuant to ORS 94.600;

(f) A financial statement. The financial statement:

(A) Must consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the declaration, whichever period is shorter; and

(B) Must be reviewed, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants, by an independent certified public accountant licensed in the State of Oregon if the annual assessments of an association exceed $75,000;

(g) All funds of the association and control of the funds, including all bank records;

(h) All tangible personal property that is property of the association, and an inventory of the property;

(i) Records of all property tax payments for the common property to be administered by the association;

(j) Copies of any income tax returns filed by the declarant in the name of the association, and supporting records for the returns;

(k) All bank signature cards;

(L) The reserve account established in the name of the association under ORS 94.595;

(m) The reserve study and the maintenance plan required under ORS 94.595, including all updates and other sources of information that serve as a basis for calculating reserves in accordance with ORS 94.595;

(n) An operating budget for the portion of the planned community turned over to association administration and a budget for replacement and maintenance of the common property;

(o) A copy of the following, if available:

(A) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans;

(B) The original specifications, indicating all subsequent material changes;

(C) The plans for underground site service, site grading, drainage and landscaping together with cable television drawings;

(D) Any other plans and information relevant to future repair or maintenance of the property; and

(E) A list of the general contractor and the electrical, heating and plumbing subcontractors responsible for construction or installation of common property;

(p) Insurance policies;

(q) Copies of any occupancy permits issued for the planned community;

(r) Any other permits issued by governmental bodies applicable to the planned community in force or issued within one year before the date on which the owners assume administrative responsibility;

(s) A list of any written warranties on the common property that are in effect and the names of the contractor, subcontractor or supplier who made the installation for which the warranty is in effect;

(t) A roster of owners and their addresses and telephone numbers, if known, as shown on the records of the declarant;

(u) Leases of the common property and any other leases to which the association is a party;

(v) Employment or service contracts in which the association is one of the contracting parties or service contracts in which the association or the owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service; and

(w) Any other contracts to which the homeowners association is a party.

(4) In order to facilitate an orderly transition, during the three-month period following the turnover meeting, the declarant or an informed representative shall be available to meet with the board of directors on at least three mutually acceptable dates to review the documents delivered under subsection (3) of this section.

(5) If the declarant has complied with this section and unless the declarant has sufficient voting rights as a lot owner to control the association, the declarant is not responsible for the failure of the owners to elect the number of directors sufficient to constitute a quorum of the board of directors and assume control of the association in accordance with subsection (1) of this section. The declarant is relieved from further responsibility for the administration of the association, except as a lot owner.

(6) If the owners present do not constitute a quorum or the owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors at the turnover meeting held in accordance with this section:

(a) At any time before the election of the number of directors sufficient to constitute a quorum, an owner or first mortgagee may call a special meeting for the purpose of election of directors and shall give notice of the meeting in accordance with the notice requirements in the bylaws for special meetings. The owners and first mortgagees present at the special meeting shall select a person to preside over the meeting.

(b) An owner or first mortgagee may request a court to appoint a receiver as provided in ORS 94.642.

[1981 c.782 §67; 1983 c.206 §3; 1999 c.677 §11; 2001 c.756 §11; 2003 c.803 §19; 2007 c.409 §8]



Section 94.620



Section 94.621 - Rights of declarant following turnover meeting.

[1981 c.782 §68; 1999 c.677 §12]



Section 94.622 - Obligations and liabilities arising from transfer of special declarant rights.

(2) A person controls or is controlled by a transferor or successor declarant if the person:

(a) Is a general partner, officer, director or employee;

(b) Directly or indirectly, or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interests of the transferor or successor declarant;

(c) Controls in any manner the election of a majority of the members of the board of directors; or

(d) Has contributed more than 20 percent of the capital of the transferor or successor declarant.

(3) Upon the transfer of any special declarant right, the liabilities and obligations of a transferor are as follows:

(a) A transferor is not relieved of any obligation or liability arising before the transfer. Lack of privity does not deprive any owner of standing to bring an action to enforce any obligation of the transferor.

(b) If a transferor retains any special declarant right, or if a successor declarant is an affiliate of the transferor, the transferor is subject to liability for all obligations and liabilities imposed on a declarant by the provisions of ORS 94.550 to 94.783 or by the declaration or bylaws arising after the transfer and is jointly and severally liable with the successor declarant for the liabilities and obligations of the successor declarant that relate to the special declarant rights.

(c) A transferor who does not retain special declarant rights does not have an obligation or liability for an act or omission or for a breach of a contractual obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(4) Upon transfer of any special declarant right, the liabilities and obligations of a successor declarant are as follows:

(a) A successor declarant who is an affiliate of the transferor is subject to all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws.

(b) A successor declarant who is not an affiliate of the transferor is not liable for any misrepresentations or warranties made or required to be made by the declarant or previous successor declarant or for any breach of fiduciary obligation by such person. Such a successor declarant, however, shall comply with any provisions of the declaration and bylaws that pertain to such successor declarant’s ownership of the lot or lots and the exercise of any special declarant right.

[1999 c.677 §34; 2011 c.532 §1]



Section 94.623 - Acquisition of special declarant rights by successor declarant; exceptions.

(a) The conveyance evidences an intent not to transfer any special declarant rights;

(b) An instrument executed by the transferor and the transferee evidences an intent not to transfer any special declarant rights and is recorded in the office of the recording officer of every county in which the property is located; or

(c) The transferee executes an instrument disclaiming any right to exercise any special declarant rights and such instrument is recorded in the office of the recording officer of every county in which the property is located.

(2) A transferee under subsection (1) of this section shall acquire less than all special declarant rights if:

(a) The conveyance from the transferor or an instrument executed by the transferor and the transferee evidences an intent to transfer less than all special declarant rights and states the specific rights being transferred, and such instrument is recorded in the office of the recording officer of every county in which the property is located; or

(b) The transferee executes an instrument disclaiming specific special declarant rights and the instrument is recorded in the office of the recording officer of every county in which the property is located.

(3) When a transferee acquires all of the declarant’s interest in the planned community in which the declarant has reserved the right to expand the planned community under ORS 94.580, the transferee shall not acquire the right to annex property unless the transferee simultaneously acquires from the declarant property adjacent to the planned community, or unless the conveyance evidences an intent to transfer such right to the transferee.

(4) A declarant or a successor declarant may transfer all or less than all of the transferor’s special declarant rights to a transferee, whether or not any interest in real property is conveyed, by an instrument executed by the declarant or successor declarant and the transferee evidencing an intent to transfer all or specific special declarant rights, which instrument shall be recorded in the office of the recording officer of every county in which the property is located. If the transfer is not subject to subsection (1) of this section, it shall also bear the written consent of any holder of a blanket encumbrance on the planned community.

(5) An instrument disclaiming or transferring special declarant rights shall be properly acknowledged as provided by law.

[1999 c.677 §35; 2011 c.532 §2]



Section 94.625 - Formation of homeowners association; adoption of initial bylaws; amendment of bylaws.

(a) Organize the homeowners association as a nonprofit corporation under ORS chapter 65;

(b) Adopt, on behalf of the association, the initial bylaws required under ORS 94.635 to govern the administration of the planned community; and

(c) Record the bylaws in the office of the recording officer of each county in which the planned community is located.

(2) If the plat contains a conveyance of any property to the homeowners association, the declarant shall organize the homeowners association as a nonprofit corporation under ORS chapter 65 before the plat is recorded.

(3)(a) The board of directors of an association of a planned community created under ORS 94.550 to 94.783 before January 1, 2002, or a planned community described in ORS 94.572 shall cause the bylaws of the association and amendments to the bylaws in effect but not codified in the bylaws to be certified as provided in this subsection and recorded in the office of the recording officer of each county in which the planned community is located within 180 days of receipt of a written request from an owner that the bylaws be recorded.

(b) The president and secretary of the association shall certify and acknowledge, in the manner provided for acknowledgment of deeds, that:

(A) The bylaws are the duly adopted bylaws of the association; and

(B) Each amendment to the bylaws was duly adopted in accordance with the bylaws of the association.

(c) The 180-day period specified in paragraph (a) of this subsection may be extended as necessary if the board of directors is unable to record the bylaws for justifiable reasons.

(d) Failure to record the bylaws or amendments to the bylaws in accordance with this subsection does not render the bylaws or amendments to the bylaws ineffective.

(e) After the bylaws are recorded under this section, all amendments to the bylaws adopted thereafter must be recorded as provided in this section.

(4) Unless otherwise provided in the bylaws, amendments to the bylaws may be proposed by a majority of the board of directors or by at least 30 percent of the owners of the planned community.

(5) Subject to subsection (6) of this section, an amendment is not effective unless the amendment is:

(a) Approved, unless otherwise provided in the bylaws, by a majority of the votes in a planned community present, in person or by proxy, at a duly constituted meeting, by written ballot in lieu of a meeting under ORS 94.647 or other procedure permitted under the declaration or bylaws;

(b) Certified by the president and secretary of the association as having been adopted in accordance with the bylaws and this section and acknowledged in the manner provided for acknowledgment of deeds if the amendment is required to be recorded under paragraph (c) of this subsection; and

(c) Recorded in the office of the recording officer if the bylaws to which the amendment relates were recorded.

(6) If a provision required to be in the declaration under ORS 94.580 is included in the bylaws, the voting requirements for amending the declaration shall also govern the amendment of the provision in the bylaws.

(7) Notwithstanding a provision in the bylaws, including bylaws adopted prior to July 14, 2003, that requires an amendment to be executed, or executed and acknowledged, by all owners approving the amendment, amendments to the bylaws under this section become effective after approval by the owners if executed and certified on behalf of the association by the president and secretary in accordance with subsection (5)(b) of this section.

(8) An amendment to the bylaws is conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to the amendment unless an action is brought within one year after the effective date of the amendment or the face of the amendment indicates that the amendment received the approval of fewer votes than required for approval. Nothing in this subsection prevents the further amendment of an amended bylaw.

(9) Failure to comply with subsection (1) of this section does not invalidate a conveyance from the declarant to an owner.

(10) The board of directors, by resolution and without the further approval of the owners, may cause restated bylaws to be prepared and recorded to codify individual amendments that have been adopted in accordance with subsection (5) of this section. Bylaws restated under this subsection must:

(a) Include all previously adopted amendments that are in effect and may not include any other changes except to correct scriveners’ errors or to conform format and style;

(b) Include a statement that the board of directors has adopted a resolution in accordance with this subsection and is causing the bylaws to be restated and recorded under this subsection;

(c) Include a reference to the recording index numbers and date of recording of the initial bylaws, if recorded, and all previously recorded amendments that are in effect and are being codified;

(d) Include a certification by the president and secretary of the association that the restated bylaws include all previously adopted amendments that are in effect and no other changes except, if applicable, to correct scriveners’ errors or to conform form and style; and

(e) Be executed and acknowledged by the president and secretary of the association and recorded in the deed records of each county in which the planned community is located.

[1981 c.782 §35; 2001 c.756 §12; 2003 c.569 §10; 2007 c.410 §2; 2009 c.641 §5]



Section 94.626 - Corporate dissolution of association.

(a) The association automatically continues as an unincorporated association under the same name.

(b) The unincorporated association:

(A) Has all the property, powers and obligations of the incorporated association existing immediately prior to dissolution;

(B) Shall be governed by the bylaws and, to the extent applicable, the articles of incorporation of the incorporated association; and

(C) Shall be served by the members of the board of directors and the officers who served immediately prior to dissolution.

(2) A separate association is not created when an association is reinstated after administrative dissolution under ORS 65.654 or again incorporated following dissolution. The association automatically continues without any further action by incorporators, directors or officers that may otherwise be required under ORS chapter 65.

(3)(a) The association described in subsection (2) of this section has all the property, powers and obligations of the unincorporated association that existed immediately prior to incorporation or reinstatement.

(b) The bylaws in effect immediately prior to incorporation or reinstatement constitute the bylaws of the incorporated association.

(c) The members of the board of directors and the officers continue to serve as directors and officers.

(4) The provisions of this section apply notwithstanding any provision of a governing document of a planned community that appears to be contrary.

[2009 c.641 §3]



Section 94.630 - Powers of association.

(a) Adopt and amend bylaws, rules and regulations for the planned community;

(b) Adopt and amend budgets for revenues, expenditures and reserves, and collect assessments from owners for common expenses and the reserve account established under ORS 94.595;

(c) Hire and terminate managing agents and other employees, agents and independent contractors;

(d) Defend against any claims, proceedings or actions brought against it;

(e) Subject to subsection (4) of this section, initiate or intervene in litigation or administrative proceedings in its own name and without joining the individual owners in the following:

(A) Matters relating to the collection of assessments and the enforcement of governing documents;

(B) Matters arising out of contracts to which the association is a party;

(C) Actions seeking equitable or other nonmonetary relief regarding matters that affect the common interests of the owners, including but not limited to the abatement of nuisance;

(D) Matters, including but not limited to actions for damage, destruction, impairment or loss of use, relating to or affecting:

(i) Individually owned real property, the expenses for which, including maintenance, repair or replacement, insurance or other expenses, the association is responsible; or

(ii) Common property;

(E) Matters relating to or affecting the lots or interests of the owners including but not limited to damage, destruction, impairment or loss of use of a lot or portion thereof, if:

(i) Resulting from a nuisance or a defect in or damage to common property or individually owned real property, the expenses for which, including maintenance, repair or replacement, insurance or other expenses, the association is responsible; or

(ii) Required to facilitate repair to any common property; and

(F) Any other matter to which the association has standing under law or pursuant to the declaration or bylaws;

(f) Make contracts and incur liabilities;

(g) Regulate the use, maintenance, repair, replacement and modification of common property;

(h) Cause additional improvements to be made as a part of the common property;

(i) Acquire, hold, encumber and convey in its own name any right, title or interest to real or personal property, except that common property may be conveyed or subjected to a security interest only pursuant to ORS 94.665;

(j) Grant easements, leases, licenses and concessions through or over the common property as provided in ORS 94.665;

(k) Modify, close, remove, eliminate or discontinue the use of common property, including any improvement or landscaping, regardless of whether the common property is mentioned in the declaration, provided that:

(A) Nothing in this paragraph is intended to limit the authority of the association to seek approval of the modification, closure, removal, elimination or discontinuance by the owners; and

(B) Modification, closure, removal, elimination or discontinuance other than on a temporary basis of any swimming pool, spa or recreation or community building must be approved by at least a majority of owners voting on the matter at a meeting or by written ballot held in accordance with the declaration, bylaws or ORS 94.647;

(L) Impose and receive any payments, fees or charges for the use, rental or operation of the common property and services provided to owners;

(m) Adopt rules regarding the termination of utility services paid for out of assessments of the association and access to and use of recreational and service facilities available to owners. The rules must provide for written notice and an opportunity to be heard before the association may terminate the rights of any owners to receive the benefits or services until the correction of any violation covered by the rule has occurred;

(n) Impose charges for late payment of assessments and attorney fees related to the collection of assessments and, after giving written notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, rules and regulations of the association, provided that the charge imposed or the fine levied by the association is based:

(A) On a schedule contained in the declaration or bylaws, or an amendment to either that is delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated in writing by the owners; or

(B) On a resolution of the association or its board of directors that is delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated in writing by the owners;

(o) Impose reasonable charges for the preparation and recordation of amendments to the declaration;

(p) Provide for the indemnification of its officers and the board of directors and maintain liability insurance for directors and officers;

(q) Assign its right to future income, including the right to receive common expense assessments; and

(r) Exercise any other powers necessary and proper for the administration and operation of the association.

(2) Notwithstanding subsection (1) of this section, a declaration may not impose any limitation on the ability of the association to deal with a declarant that is more restrictive than the limitations imposed on the ability of the association to deal with any other person, except during the period of declarant control under ORS 94.600.

(3) A permit or authorization, or an amendment, modification, termination or other instrument affecting a permit or authorization, issued by the board of directors that is authorized by law, the declaration or bylaws may be recorded in the deed records of the county in which the planned community is located. A permit or authorization, or an amendment, modification, termination or other instrument affecting a permit or authorization, recorded under this subsection shall:

(a) Be executed by the president and secretary of the association and acknowledged in the manner provided for acknowledgment of instruments by the officers;

(b) Include the name of the planned community and a reference to where the declaration and any applicable supplemental declarations are recorded;

(c) Identify, by the designations stated or referenced in the declaration or applicable supplemental declaration, all affected lots and common property; and

(d) Include other information and signatures if required by law, the declaration, bylaws or the board of directors.

(4)(a) Subject to paragraph (f) of this subsection, before initiating litigation or an administrative proceeding in which the association and an owner have an adversarial relationship, the party that intends to initiate litigation or an administrative proceeding shall offer to use any dispute resolution program available within the county in which the planned community is located that is in substantial compliance with the standards and guidelines adopted under ORS 36.175. The written offer must be hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party.

(b) If the party receiving the offer does not accept the offer within 10 days after receipt by written notice hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party, the initiating party may commence the litigation or the administrative proceeding. The notice of acceptance of the offer to participate in the program must contain the name, address and telephone number of the body administering the dispute resolution program.

(c) If a qualified dispute resolution program exists within the county in which the planned community is located and an offer to use the program is not made as required under paragraph (a) of this subsection, litigation or an administrative proceeding may be stayed for 30 days upon a motion of the noninitiating party. If the litigation or administrative action is stayed under this paragraph, both parties shall participate in the dispute resolution process.

(d) Unless a stay has been granted under paragraph (c) of this subsection, if the dispute resolution process is not completed within 30 days after receipt of the initial offer, the initiating party may commence litigation or an administrative proceeding without regard to whether the dispute resolution is completed.

(e) Once made, the decision of the court or administrative body arising from litigation or an administrative proceeding may not be set aside on the grounds that an offer to use a dispute resolution program was not made.

(f) The requirements of this subsection do not apply to circumstances in which irreparable harm to a party will occur due to delay or to litigation or an administrative proceeding initiated to collect assessments, other than assessments attributable to fines.

[1981 c.782 §36; 1999 c.677 §13; 2001 c.756 §13; 2003 c.569 §11; 2007 c.410 §2a; 2009 c.641 §6]



Section 94.635 - Association bylaws.

(1) The organization of the association of owners in accordance with ORS 94.625 and 94.630, including when the initial meeting shall be held and the method of calling that meeting.

(2) If a Class I planned community, the formation of a transitional advisory committee in accordance with ORS 94.604.

(3) The turnover meeting required under ORS 94.609, including the time by which the meeting shall be called, the method of calling the meeting, the right of an owner under ORS 94.609 (3) to call the meeting and a statement of the purpose of the meeting.

(4)(a) The method of calling the annual meeting and all other meetings of the owners in accordance with ORS 94.650; and

(b) The percentage of votes that constitutes a quorum in accordance with ORS 94.655.

(5)(a) The election of a board of directors and the number of persons constituting the board;

(b) The powers and duties of the board;

(c) Any compensation of the directors; and

(d) The method of removing directors from office in accordance with ORS 94.640 (6).

(6) The terms of office of directors.

(7) The method of calling meetings of the board of directors in accordance with ORS 94.640 (10) and a statement that all meetings of the board of directors shall be open to owners.

(8) The offices of president, secretary and treasurer and any other offices of the association, and the method of selecting and removing officers and filling vacancies in the offices.

(9) The preparation and adoption of a budget in accordance with ORS 94.645.

(10)(a) The program for maintenance, upkeep, repair and replacement of the common property;

(b) The method of payment for the expense of the program and other expenses of the planned community; and

(c) The method of approving payment vouchers.

(11) The employment of personnel necessary for the administration of the planned community and maintenance, upkeep and repair of the common property.

(12) The manner of collecting assessments from the owners.

(13) Insurance coverage in accordance with ORS 94.675 and 94.685.

(14) The preparation and distribution of the annual financial statement required under ORS 94.670.

(15) The method of adopting administrative rules and regulations governing the details for the operation of the planned community and use of the common property.

(16) The method of amending the bylaws in accordance with ORS 94.630. The bylaws may require no greater than an affirmative majority of votes to amend any provision of the bylaws.

(17) If additional property is proposed to be annexed pursuant to ORS 94.580 (3), the method of apportioning common expenses if new lots are added during the fiscal year.

(18) Any other details regarding the planned community that the declarant or the association consider desirable. However, if a provision required to be in the declaration under ORS 94.580 is included in the bylaws, the voting requirements for amending the declaration shall govern the amendment of that provision of the bylaws.

[1981 c.782 §37; 1999 c.677 §14; 2001 c.756 §14; 2009 c.641 §7; 2011 c.532 §16]



Section 94.639 - Criteria for board of directors membership.

(2) A director appointed by a declarant under ORS 94.600 need not be an owner or co-owner of a lot in the planned community.

(3)(a) Except as otherwise provided in the bylaws, prior to election to the board of directors, an individual described in this subsection shall, upon request of the board, provide the board with documentation satisfactory to the board that the individual is qualified to represent the entity or is a trustee or is serving in a fiduciary capacity for the owner of a lot.

(b) If a corporation, limited liability company or partnership owns a lot in the planned community or owns an interest in an entity that owns a lot in the planned community, an officer, employee or agent of a corporation, a member, manager, employee or agent of a limited liability company, or a partner, employee or agent of a partnership may serve on the board of directors.

(c) A trustee may serve on the board of directors if the trustee holds legal title to a lot in the planned community for the benefit of the owner of the beneficial interest in the lot.

(d) An executor, administrator, guardian, conservator, or other individual appointed by a court to serve in a fiduciary capacity for an owner of a lot in the planned community, or an officer or employee of an entity if an entity is appointed, may serve on the board of directors.

(4) The position of an individual serving on the board of directors under subsection (3) of this section automatically becomes vacant if the individual no longer meets the requirements of subsection (3) of this section.

[2009 c.641 §2]



Section 94.640 - Association board of directors; powers and duties; removal of director; meetings; executive sessions.

(2) Subject to subsection (7) of this section, unless otherwise provided in the bylaws, the board of directors may fill vacancies in its membership for the unexpired portion of any term.

(3) At least annually, the board of directors of an association shall review the insurance coverage of the association.

(4) The board of directors of the association annually shall cause to be filed the necessary income tax returns for the association.

(5) The board of directors of the association may record a statement of association information as provided in ORS 94.667.

(6)(a) Unless otherwise provided in the declaration or bylaws, at a meeting of the owners at which a quorum is present, the owners may remove a director from the board of directors, other than directors appointed by the declarant or individuals who are ex officio directors, with or without cause, by a majority vote of owners who are present and entitled to vote.

(b) Notwithstanding contrary provisions in the declaration or bylaws:

(A) Before a vote to remove a director, owners must give the director whose removal has been proposed an opportunity to be heard at the meeting.

(B) The owners must vote on the removal of each director whose removal is proposed as a separate question.

(C) Removal of a director by owners is effective only if the matter of removal was an item on the agenda and was stated in the notice of the meeting if notice is required under ORS 94.650.

(c) A director who is removed by the owners remains a director until a successor is elected by the owners or the vacancy is filled as provided in subsection (7) of this section.

(7) Unless the declaration or bylaws specifically prescribe a different procedure for filling a vacancy created by the removal of a director by owners, the owners shall fill a vacancy created by the removal of a director by the owners at a meeting of owners. The notice of the meeting must state that filling a vacancy is an item on the agenda.

(8)(a) All meetings of the board of directors of the association shall be open to owners, except that at the discretion of the board, the board may close the meeting to owners other than board members and meet in executive session to:

(A) Consult with legal counsel.

(B) Consider the following:

(i) Personnel matters, including salary negotiations and employee discipline;

(ii) Negotiation of contracts with third parties; or

(iii) Collection of unpaid assessments.

(b) Except in the case of an emergency, the board of directors of an association shall vote in an open meeting whether to meet in executive session. If the board of directors votes to meet in executive session, the presiding officer of the board of directors shall state the general nature of the action to be considered and, as precisely as possible, when and under what circumstances the deliberations can be disclosed to owners. The statement, motion or decision to meet in executive session must be included in the minutes of the meeting.

(c) A contract or an action considered in executive session does not become effective unless the board of directors, following the executive session, reconvenes in open meeting and votes on the contract or an action, which must be reasonably identified in the open meeting and included in the minutes.

(9) The meeting and notice requirements in subsections (8) and (10) of this section may not be circumvented by chance or social meetings or by any other means.

(10) In a planned community in which the majority of the lots are the principal residences of the occupants, meetings of the board of directors must comply with the following:

(a) For other than emergency meetings, notice of board of directors’ meetings shall be posted at a place or places on the property at least three days prior to the meeting or notice shall be provided by a method otherwise reasonably calculated to inform lot owners of such meetings;

(b) Emergency meetings may be held without notice, if the reason for the emergency is stated in the minutes of the meeting; and

(c) Only emergency meetings of the board of directors may be conducted by telephonic communication or by the use of a means of communication that allows all members of the board of directors participating to hear each other simultaneously or otherwise to be able to communicate during the meeting. A member of the board of directors participating in a meeting by this means is deemed to be present in person at the meeting.

(11) The board of directors, in the name of the association, shall maintain a current mailing address of the association.

(12) The board of directors shall cause the information required to enable the association to comply with ORS 94.670 (8) to be maintained and kept current.

(13) As used in this section, "meeting" means a convening of a quorum of members of the board of directors at which association business is discussed, except a convening of a quorum of members of the board of directors for the purpose of participating in litigation, mediation or arbitration proceedings.

[1981 c.782 §38; 1983 c.206 §4; 1999 c.677 §15; 2001 c.756 §15; 2003 c.569 §12; 2009 c.641 §8; 2011 c.532 §3]



Section 94.641 - Assent of director to board action.

(2) When action is taken on any matter at a meeting of the board of directors, the vote or abstention of each director present must be recorded in the minutes of the meeting.

(3) Directors may not vote by proxy or by secret ballot at meetings of the board of directors.

(4) Notwithstanding subsection (3) of this section, officers may be elected by secret ballot.

[2007 c.409 §6]



Section 94.642 - Receivership for failure of homeowners association to fill vacancies on board of directors.

(2) At least 45 days before an owner or first mortgagee requests the circuit court to appoint a receiver under subsection (1) of this section, the owner or first mortgagee shall mail, by certified or registered mail, a notice to the association and shall post a copy of the notice at a conspicuous place or places on the property or provide notice by a method otherwise reasonably calculated to inform owners of the proposed action.

(3) The notice shall be signed by the owner or first mortgagee and include:

(a) A description of the intended action.

(b) A statement that the intended action is pursuant to this section.

(c) The date, not less than 30 days after mailing of the notice, by which the association must fill vacancies on the board sufficient to constitute a quorum.

(d) A statement that if the association fails to fill vacancies on the board by the specified date, the owner or first mortgagee may file a petition with the court under subsection (1) of this section.

(e) A statement that if a receiver is appointed, all expenses of the receivership will be common expenses of the association as provided in subsection (4) of this section.

(4) If a receiver is appointed, the salary of the receiver, court costs, attorney fees and all other expenses of the receivership shall be common expenses of the association.

(5) A receiver appointed under this section has all of the powers and duties of a duly constituted board of directors and shall serve until a sufficient number of vacancies on the board are filled to constitute a quorum.

(6) If at a turnover meeting held in accordance with ORS 94.616 the owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors, in addition to the notice requirements specified in subsections (2) and (3) of this section, an owner shall give the notice to all other owners as provided in the bylaws.

(7) Notwithstanding subsections (2) and (3) of this section, in the case of an emergency, the court may waive the notice requirements of subsections (2) and (3) of this section.

[2007 c.409 §2]



Section 94.645 - Adoption of annual budget.

(2) The budget shall include moneys to be allocated to the reserve account under ORS 94.595.

(3) Within 30 days after adopting the annual budget for the planned community, the board of directors shall provide a summary of the budget to all owners.

(4) If the board fails to adopt a budget, the last adopted annual budget shall continue in effect.

[1981 c.782 §39; 1999 c.677 §16; 2007 c.409 §8a]



Section 94.647 - Use of written ballot for approving or rejecting matters subject to meeting of association members; procedures; exceptions.

(a) A turnover meeting required under ORS 94.616.

(b) An annual meeting of an association if more than a majority of the lots are the principal residences of the occupants.

(c) A meeting of the association if the agenda includes a proposal to remove a director from the board of directors.

(d) A special meeting of the association called at the request of owners under ORS 94.650 (2).

(2)(a) A written ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(b) The board of directors must provide owners with at least 10 days’ notice before written ballots are mailed or otherwise delivered. If, at least three days before written ballots are scheduled to be mailed or otherwise distributed, at least 10 percent of the owners petition the board of directors requesting secrecy procedures, subject to paragraph (d) of this subsection, a written ballot must be accompanied by:

(A) A secrecy envelope;

(B) A return identification envelope to be signed by the owner; and

(C) Instructions for marking and returning the ballot.

(c) The notice required under paragraph (b) of this subsection shall state:

(A) The general subject matter of the vote by written ballot;

(B) The right of owners to request secrecy procedures specified in paragraph (b) of this subsection;

(C) The date after which ballots may be distributed;

(D) The date and time by which any petition requesting secrecy procedures must be received by the board; and

(E) The address where any petition must be delivered.

(d) The requirements of paragraph (b)(A) and (B) of this subsection do not apply to a written ballot of an owner if the consent or approval of that owner is required by the declaration or bylaws or ORS 94.550 to 94.783.

(3) Matters that may be voted on by written ballot shall be deemed approved or rejected as follows:

(a) If approval of a proposed action otherwise would require a meeting at which a certain quorum must be present and at which a certain percentage of total votes cast is required to authorize the action, the proposal shall be deemed to be approved when the date for the return of ballots has passed, a quorum of owners has voted and the required percentage of approving votes has been received. Otherwise, the proposal shall be deemed to be rejected; or

(b) If approval of a proposed action otherwise would require a meeting at which a specified percentage of owners must authorize the action, the proposal shall be deemed to be approved when the percentage of total votes cast in favor of the proposal equals or exceeds the required percentage. The proposal shall be deemed to be rejected when the number of votes cast in opposition renders approval impossible or when both the date for return of ballots has passed and the required percentage has not been met.

(4) All solicitations for votes by written ballot shall state the following:

(a) If approval of a proposal by written ballot requires that the total number of votes cast equal or exceed a certain quorum requirement, the number of responses needed to meet the quorum requirement;

(b) If approval of a proposal by written ballot requires that a certain percentage of total votes cast approve the proposal, the required percentage of total votes needed for approval; and

(c) The period during which the association will accept written ballots for counting in accordance with subsection (5) of this section.

(5)(a) The association shall accept written ballots for counting during the period specified in the solicitation under subsection (4) of this section. Except as provided in paragraph (b) of this subsection, the period shall end on the earliest of the following dates:

(A) If approval of a proposed action by written ballot requires that a certain percentage of the owners approve the proposal, the date on which the association has received a sufficient number of approving ballots;

(B) If approval of a proposed action by written ballot requires that a certain percentage of the owners approve the proposal, the date on which the association has received a sufficient number of disapproving ballots to render approval impossible; or

(C) In all cases, a specified date certain on which all ballots must be returned to be counted.

(b) If the vote is by secrecy procedure under subsection (2)(b) of this section, the period shall end on the date specified in the solicitation or any extension under paragraph (c) of this subsection.

(c) Except as otherwise provided in the declaration or bylaws, in the discretion of the board of directors, if a date certain is specified in the solicitation under subsection (4) of this section, the period may be extended by written notice of the extension given to all owners before the end of the specified date certain.

(6) Except as otherwise provided in the declaration or bylaws, unless the vote is by secrecy procedure under subsection (2)(b) of this section, a written ballot may be revoked before the final return date of the ballots.

(7) Unless otherwise prohibited by the declaration or bylaws, the votes may be counted from time to time before the final return date of the ballots to determine whether the proposal has passed or failed by the votes already cast on the date the ballots are counted.

(8) Notwithstanding subsection (7) of this section, written ballots that are returned in secrecy envelopes may not be examined or counted before the date certain specified in the solicitation or any extension under subsection (5)(c) of this section.

[1999 c.677 §31; 2001 c.756 §16; 2003 c.569 §13; 2007 c.409 §9]



Section 94.650 - Meetings of lot owners; notice.

(2)(a) Special meetings of the association may be called by the president of the board of directors, by a majority of the board of directors or by the president or secretary upon receipt of a written request of a percentage of owners specified in the bylaws of the association. However, the bylaws may not require a percentage greater than 50 percent or less than 10 percent of the votes of the planned community for the purpose of calling a meeting.

(b) If the bylaws do not specify a percentage of owners that may request the calling of a special meeting, a special meeting shall be called if 30 percent or more of the owners make the request in writing. Notice of the special meeting shall be given as specified in this section.

(c) Business transacted at a special meeting shall be confined to the purposes stated in the notice.

(3) If the owners request a special meeting under subsection (2) of this section and the notice is not given within 30 days after the date the written request is delivered to the president or the secretary, an owner who signed the request may set the time and place of the meeting and give notice as provided in subsection (4) of this section.

(4) Not less than 10 or more than 50 days before any meeting called under this section, the secretary or other officer specified in the bylaws shall cause the notice to be hand delivered or mailed to the mailing address of each owner or to the mailing address designated in writing by the owner, and to all mortgagees that have requested the notice.

(5) The notice of a meeting shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes or any proposal to remove a director or officer.

(6) Mortgagees may designate a representative to attend a meeting called under this section.

[1981 c.782 §40; 1999 c.677 §17; 2001 c.756 §17; 2007 c.409 §10]



Section 94.652 - Electronic notice to owner or director.

(2) Notwithstanding subsection (1) of this section, electronic mail, facsimile or other form of electronic communication may not be used to give notice of:

(a) Failure to pay an assessment;

(b) Foreclosure of an association lien under ORS 94.709; or

(c) An action the association may take against an owner.

(3) An owner or director may decline to receive notice by electronic mail, facsimile or other form of electronic communication and may direct the board of directors to provide notice in the manner required under the declaration or bylaws or ORS 94.550 to 94.783.

[2007 c.409 §4]



Section 94.655 - Quorum for association meetings.

(2) If any meeting of the association cannot be organized because of a lack of a quorum, the owners who are present, either in person or by proxy, may adjourn the meeting from time to time until a quorum is present.

(3) Except as provided in subsection (4) of this section, the quorum for a meeting following a meeting adjourned for lack of a quorum is the greater of:

(a) One-half of the quorum required in the declaration or bylaws; or

(b) The number of persons who are entitled to cast 20 percent of the votes in the planned community.

(4) A quorum is not reduced under subsection (3) of this section unless:

(a) The meeting is adjourned to a date that is at least 48 hours from the time the original meeting was called; or

(b) The meeting notice specifies:

(A) That the quorum requirement will be reduced if the meeting cannot be organized because of a lack of a quorum; and

(B) The reduced quorum requirement.

(5) For the purpose of establishing a quorum under this section, an individual who holds a proxy and an absentee ballot, if absentee ballots are permitted, counts as a present owner.

[1981 c.782 §41; 1999 c.677 §18; 2007 c.409 §11; 2009 c.641 §9; 2011 c.532 §4]



Section 94.657 - Rules of order.

(2) A decision of the association or the board of directors may not be challenged because the appropriate rules of order were not used unless a person entitled to be heard was denied the right to be heard and raised an objection at the meeting in which the right to be heard was denied.

(3) A decision of the association and the board of directors is deemed valid without regard to procedural errors related to the rules of order one year after the decision is made unless the error appears on the face of a written instrument memorializing the decision.

[2001 c.756 §4; 2009 c.641 §10]



Section 94.658 - Voting or granting consent.

(2) Unless the declaration or bylaws provide otherwise:

(a) An attorney-in-fact, executor, administrator, guardian, conservator or trustee may vote or grant consent with respect to a lot owned or held in a fiduciary capacity if the fiduciary satisfies the secretary of the board of directors that the person is the attorney-in-fact, executor, administrator, guardian, conservator or trustee holding the lot in a fiduciary capacity.

(b) When a lot is owned by two or more persons jointly, according to the records of the association:

(A) Except as provided in this paragraph, the vote of the lot may be exercised by a co-owner in the absence of protest by another co-owner. If the co-owners cannot agree upon the vote, the vote of the lot shall be disregarded completely in determining the proportion of votes given with respect to such matter.

(B) A valid court order may establish the right of co-owners’ authority to vote.

[2001 c.756 §2; 2007 c.409 §12; 2009 c.641 §11]



Section 94.660 - Method of voting or consenting.

(a) In person at a meeting of the homeowners association.

(b) In the discretion of the board of directors, by absentee ballot in accordance with subsection (3) of this section.

(c) Unless the declaration or bylaws or ORS 94.550 to 94.783 provide otherwise, pursuant to a proxy in accordance with subsection (2) of this section.

(d) By written ballot in lieu of a meeting under ORS 94.647.

(e) By any other method specified by the declaration or bylaws or ORS 94.550 to 94.783.

(2)(a) A proxy:

(A) Must be dated and signed by the owner;

(B) Is not valid if it is undated or purports to be revocable without notice; and

(C) Terminates one year after its date unless the proxy specifies a shorter term.

(b) The board of directors may not require that a proxy be on a form prescribed by the board.

(c) An owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association or to the board of directors if a vote is being conducted by written ballot in lieu of a meeting pursuant to ORS 94.647.

(d) A copy of a proxy in compliance with paragraph (a) of this subsection provided to the association by facsimile, electronic mail or other means of electronic communication utilized by the board of directors is valid.

(3)(a) An absentee ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(b) All solicitations for votes by absentee ballot shall include:

(A) Instructions for delivery of the completed absentee ballot, including the delivery location; and

(B) Instructions about whether the ballot may be canceled if the ballot has been delivered according to the instructions.

(c) An absentee ballot shall be counted as an owner present for the purpose of establishing a quorum.

(d) Even if an absentee ballot has been delivered to an owner, the owner may vote in person at a meeting if the owner has:

(A) Returned the absentee ballot; and

(B) Canceled the absentee ballot, if cancellation is permitted in the instructions given under paragraph (b) of this subsection.

[1981 c.782 §42; 1999 c.677 §19; 2003 c.569 §14; 2007 c.409 §13]



Section 94.661 - Electronic ballot.

(a) Electronic mail;

(b) Facsimile transmission;

(c) Posting on a website; or

(d) Other means of electronic communication acceptable to the board of directors.

(2) Unless the declaration or bylaws prohibit or provide for other methods of electronic ballots, the board of directors of a homeowners association, in its discretion, may provide that a vote, approval or consent of an owner may be given by electronic ballot.

(3) An electronic ballot shall comply with the requirements of this section and the declaration or bylaws or ORS 94.550 to 94.783.

(4) An electronic ballot may be accompanied by or contained in an electronic notice in accordance with ORS 94.652.

(5) If an electronic ballot is posted on a website, a notice of the posting shall be sent to each owner and shall contain instructions on obtaining access to the posting on the website.

(6) A vote made by electronic ballot is effective when it is electronically transmitted to an address, location or system designated by the board of directors for that purpose.

(7) Unless otherwise provided in the declaration or bylaws or rules adopted by the board of directors, a vote by electronic ballot may not be revoked.

(8) The board of directors may not elect to use electronic ballots unless there are procedures to ensure:

(a) Compliance with ORS 94.647 if the vote conducted by written ballot under ORS 94.647 uses the procedures specified in ORS 94.647 (2)(b); and

(b) That the electronic ballot is secret, if the declaration or bylaws or rules adopted by the board require that electronic ballots be secret.

[2007 c.409 §5]



Section 94.662 - Notice to lot owners of intent of association to commence judicial or administrative proceeding; contents of notice; right of lot owner to opt out.

(a) Be mailed to the mailing address of each lot or to the mailing address designated in writing to the association by the owner;

(b) Inform each owner of the general nature of the litigation or proceeding;

(c) Describe the specific nature of the damages to be sought on the owner’s behalf;

(d) Set forth the terms under which the association is willing to seek damages on the owner’s behalf, including any mechanism proposed for the determination and distribution of any damages recovered;

(e) Inform each owner of the owner’s right not to have the damages sought on the owner’s behalf and specify the procedure for exercising the right; and

(f) Inform the owner that exercising the owner’s right not to have damages sought on the owner’s behalf:

(A) Relieves the association of its duty to reimburse or indemnify the owner for the damages;

(B) Does not relieve the owner from the owner’s obligation to pay dues or assessments relating to the litigation or proceeding;

(C) Does not impair any easement owned or possessed by the association; and

(D) Does not interfere with the association’s right to make repairs to common areas.

(2) Within 10 days of mailing the notice described in this section, any owner may request in writing that the association not seek damages on the owner’s behalf. If an owner makes such a request, the association shall not make or continue any claim or action for damages with regard to the objecting owner’s lot and shall be relieved of any duty to reimburse or indemnify the owner for damages under the litigation or proceeding.

[1999 c.677 §37; 2001 c.756 §18]



Section 94.665 - Authority of association to sell, transfer, convey or encumber common property.

(2) A sale, transfer, conveyance or encumbrance by a security interest of the common property or any portion of the common property made pursuant to a right reserved in the declaration under this section may provide that the common property be released from any restriction imposed on the common property by the declaration or other governing document if the request for approval of the action also includes approval of the release. However, a sale, transfer or encumbrance may not deprive any lot of its right of access to or support for the lot without the consent of the owner of the lot.

(3) Subject to subsections (4) and (5) of this section, unless expressly limited or prohibited by the declaration, the homeowners association may execute, acknowledge and deliver leases, easements, rights of way, licenses and other similar interests affecting common property and consent to vacation of roadways within and adjacent to common property.

(4)(a) Except as otherwise provided in the declaration and paragraph (b) of this subsection, the granting of a lease, easement, right of way, license or other similar interest pursuant to subsection (3) of this section shall be first approved by at least 75 percent of owners present at a meeting of the association or with the consent of at least 75 percent of all owners solicited by any means the board of directors determines is reasonable. If a meeting is held to conduct the vote, the meeting notice must include a statement that approval of the grant will be an item of business in the agenda of the meeting.

(b)(A) The granting of a lease, easement, right of way, license or other similar interest affecting common property for a term of two years or less requires the approval of a majority of the board of directors.

(B) The granting of a lease, easement, right of way, license or other similar interest affecting common property for a term of more than two years to a public body, as defined in ORS 174.109, or to a utility or a communications company for installation and maintenance of power, gas, electric, water or other utility and communication lines and services requires the approval of a majority of the board of directors.

(5) Unless the declaration otherwise provides, the consent to vacation of roadways within and adjacent to common property must be approved first by at least a majority of owners present and voting at a meeting of the association or with the consent of at least a majority of all owners solicited by any means the board of directors determines is reasonable. If a meeting is held to conduct the vote, the meeting notice must include a statement that the roadway vacation will be an item of business in the agenda of the meeting.

(6) An instrument that sells, transfers, conveys or encumbers common property pursuant to subsection (1) of this section or grants an interest or consent pursuant to subsection (3) of this section shall:

(a) State that the action of the homeowners association was approved in accordance with this section; and

(b) Be executed by the president and secretary of the association and acknowledged in the manner provided for acknowledgment of the instruments by the officers.

(7) The association shall treat proceeds of any sale, transfer or conveyance under subsection (1) of this section, any grant under subsection (4) of this section or any consent to vacation under subsection (5) of this section as an asset of the association.

[1981 c.782 §47; 1987 c.447 §112; 1999 c.677 §20; 2009 c.641 §12]



Section 94.667 - Recording association information with county clerk.

(2) The board of directors or managing agent of an association may record with the county clerk for the county where the subject property is located a statement of association information. Subject to subsection (3) of this section, the statement shall contain at least the following information:

(a) The name of the association as identified in the recorded declaration, conditions, covenants and restrictions or other governing instrument, and the current name of the association, if different;

(b) The name, address and daytime telephone number of a managing agent or treasurer of the association or other person authorized to receive:

(A) Assessments and fees imposed by the association; or

(B) Notice of a transfer of property;

(c) A list of the properties, as described for recordation in ORS 93.600, subject to assessment by the association;

(d) Information identifying the recorded declaration, conditions, covenants and restrictions or other governing instrument, and a reference to where the instruments are recorded; and

(e) If an amended statement is being recorded, information identifying prior recorded statements.

(3) The statement may not include information for a purpose that is not related to the identification of the person specified in subsection (2)(b) of this section.

(4) The county clerk may charge a fee for recording a statement under this section according to the provisions of ORS 205.320 (1)(d).

[1999 c.447 §1; 2001 c.756 §19; 2015 c.27 §7]

Note: 94.667 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 94.670 - Association duty to keep documents and records; deposit of assessments; payment of association expenses; review of financial statement by certified public accountant; examination of records by owner.

(a) The documents specified in ORS 94.616 (3)(o), if received, must be retained as permanent records of the association.

(b) Proxies and ballots must be retained for one year from the date of determination of the vote, except that proxies and ballots relating to an amendment to the declaration, bylaws or other governing document must be retained for one year from the date the amendment is effective.

(2)(a) All assessments, including declarant subsidies and all other association funds, shall be deposited and maintained in the name of the association in one or more separate federally insured accounts, including certificates of deposit, at a financial institution, as defined in ORS 706.008, other than an extranational institution. Except as provided in paragraph (b) of this subsection, funds must be maintained in an association account until disbursed.

(b) Subject to any limitations imposed by the declaration or bylaws, funds of the association maintained in accounts established under this subsection may be used to purchase obligations of the United States government.

(c) All expenses of the association shall be paid from the association account.

(3) The association shall keep financial records sufficiently detailed for proper accounting purposes.

(4) Within 90 days after the end of the fiscal year, the board of directors shall:

(a) Prepare or cause to be prepared an annual financial statement consisting of a balance sheet and income and expenses statement for the preceding fiscal year; and

(b) Distribute to each owner and, upon written request, any mortgagee of a lot, a copy of the annual financial statement.

(5) Subject to ORS 94.671, the association of a planned community that has annual assessments exceeding $75,000 shall cause the financial statement required under subsection (4) of this section to be reviewed within 180 days after the end of the fiscal year by an independent certified public accountant licensed in the State of Oregon in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

(6) The association of a planned community created on or after January 1, 2004, or the association of a planned community described in ORS 94.572 that has annual assessments of $75,000 or less shall cause the most recent financial statement required by subsection (4) of this section to be reviewed in the manner described in subsection (5) of this section within 180 days after the association receives a petition requesting review signed by at least a majority of the owners.

(7) An association subject to the requirements of subsection (5) of this section may elect, on an annual basis, not to comply with the requirements of subsection (5) of this section by an affirmative vote of at least 60 percent of the owners, not including the votes of the declarant with respect to lots owned by the declarant.

(8)(a) The association shall provide, within 10 business days of receipt of a written request from an owner, a written statement that provides:

(A) The amount of assessments due from the owner and unpaid at the time the request was received, including:

(i) Regular and special assessments;

(ii) Fines and other charges;

(iii) Accrued interest; and

(iv) Late payment charges.

(B) The percentage rate at which interest accrues on assessments that are not paid when due.

(C) The percentage rate used to calculate the charges for late payment or the amount of a fixed charge for late payment.

(b) The association is not required to comply with paragraph (a) of this subsection if the association has commenced litigation by filing a complaint against the owner and the litigation is pending when the statement would otherwise be due.

(9)(a) Except as provided in paragraph (b) of this subsection, the association shall make the documents, information and records described in subsections (1) and (4) of this section and all other records of the association reasonably available for examination and, upon written request, available for duplication by an owner and any mortgagee of a lot that makes the request in good faith for a proper purpose.

(b) Records kept by or on behalf of the association may be withheld from examination and duplication to the extent the records concern:

(A) Personnel matters relating to a specific identified person or a person’s medical records.

(B) Contracts, leases and other business transactions that are currently under negotiation to purchase or provide goods or services.

(C) Communications with legal counsel that relate to matters specified in subparagraphs (A) and (B) of this paragraph and the rights and duties of the association regarding existing or potential litigation or criminal matters.

(D) Disclosure of information in violation of law.

(E) Documents, correspondence or management or board reports compiled for or on behalf of the association or the board of directors by its agents or committees for consideration by the board of directors in executive session held in accordance with ORS 94.640 (8).

(F) Documents, correspondence or other matters considered by the board of directors in executive session held in accordance with ORS 94.640 (8).

(G) Files of individual owners, other than those of a requesting owner or requesting mortgagee of an individual owner, including any individual owner’s file kept by or on behalf of the association.

(10) The association shall maintain a copy, suitable for the purpose of duplication, of the following:

(a) The declaration and bylaws, including amendments or supplements in effect, the recorded plat, if feasible, and the association rules and regulations currently in effect.

(b) The most recent financial statement prepared pursuant to subsection (4) of this section.

(c) The current operating budget of the association.

(d) The reserve study, if any, described in ORS 94.595.

(e) Architectural standards and guidelines, if any.

(11) The association, within 10 business days after receipt of a written request by an owner, shall furnish the requested information required to be maintained under subsection (10) of this section.

(12) The board of directors, by resolution, may adopt reasonable rules governing the frequency, time, location, notice and manner of examination and duplication of association records and the imposition of a reasonable fee for furnishing copies of any documents, information or records described in this section. The fee may include reasonable personnel costs for furnishing the documents, information or records.

[1981 c.782 §48; 1999 c.677 §21; 2001 c.756 §20; 2003 c.569 §15; 2003 c.803 §20a; 2007 c.340 §1; 2009 c.641 §13; 2011 c.532 §17]



Section 94.671 - Application of ORS 94.670 (5).

(1) Commencing with the fiscal year following the turnover meeting required by ORS 94.616 for the association of a planned community created under ORS 94.550 to 94.783.

(2) Commencing with the fiscal year following the year in which owners assume responsibility for administration of a planned community described in ORS 94.572.

[2003 c.803 §24; 2009 c.641 §38; 2015 c.27 §8]



Section 94.673 - When compliance with specified provisions of ORS 94.640 and 94.670 required.

(a) An owner submits a written request to the homeowners association to comply with the provisions;

(b) The subdivision otherwise conforms to the description of a planned community under ORS 94.550; and

(c) The subdivision is not otherwise exempted under ORS 94.570.

(2) A homeowners association board of directors is not subject to ORS 94.780 unless the association fails to comply with subsection (1) of this section after receiving a written request from an owner.

[1983 c.206 §6; 2001 c.756 §59; 2011 c.532 §18]



Section 94.675 - Insurance for common property.

(a) Insurance for all insurable improvements in the common property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

(b) A public liability policy covering all common property and all damage or injury caused by the negligence of the association.

(2) Premiums for insurance obtained under this section shall be a common expense of the association.

(3) A policy may contain a deductible in the amount specified in the declaration or bylaws. The deductible amount shall be added to the face amount of the policy in determining whether the insurance equals at least the full replacement cost.

(4) Notwithstanding a provision in the declaration or bylaws that imposes a maximum deductible amount in an association insurance policy, if the board of directors determines that it is in the best interest of the association and owners as provided in subsection (5) of this section, the board may adopt a resolution authorizing the association to obtain and maintain an insurance policy with a deductible amount exceeding the specified maximum, but not in excess of the greater of:

(a) The maximum deductible acceptable to the Federal National Mortgage Association; or

(b) $10,000.

(5) In making the determination under subsection (4) of this section, the board of directors shall consider such factors as the availability and cost of insurance and the loss experience of the association.

(6) Not later than 10 days after adoption of a resolution under subsection (4) of this section, the board of directors shall ensure that a copy of the resolution and a notice described in ORS 94.676 are:

(a) Delivered to each owner; or

(b) Mailed to the mailing address of each owner or to the mailing address designated in writing by the owner.

[1981 c.782 §51; 2007 c.409 §14]



Section 94.676 - Insurance deductible for certain planned communities.

(a) The circumstances under which the deductible will be charged against:

(A) An owner or the owners affected by a loss; or

(B) All owners;

(b) The allocation of the deductible charged under paragraph (a) of this subsection; and

(c) If an owner and the association have duplicate insurance coverage, the insurance policy that is primary, unless otherwise provided in the declaration or bylaws.

(2) If the board of directors adopts a resolution as described in subsection (1) of this section, the resolution may require that an owner, in addition to any other insurance required by the declaration or bylaws, obtain and maintain:

(a) An insurance policy that insures the owner’s lot for not less than the amount of the deductible in the association’s insurance policy for which the owner may be responsible and that insures the owner’s personal property for any loss or damage; and

(b) Comprehensive liability insurance that includes, but is not limited to, coverage for negligent acts of owners and tenants, guests of owners and tenants and occupants of other lots for damage to the common property, to other lots and to the personal property of other persons that is located on other lots or the common property.

(3) Unless otherwise provided in the declaration or bylaws, the board of directors may adopt a resolution that:

(a) Prescribes a procedure for processing insurance claims. The procedure may require that all claims against the association’s insurance policy be processed through and coordinated by the board of directors or the managing agent, if authorized by the board.

(b) Assigns the responsibility for payment of charges for handling claims, including any charges by a managing agent.

(4) Not later than 10 days after adoption of a resolution under subsection (1) or (3) of this section, the board of directors shall ensure that a copy of the resolution and a notice described in subsection (5) of this section are:

(a) Delivered to each lot; or

(b) Mailed to the mailing address of each owner or to the mailing address designated in writing by the owner.

(5) The notice required under subsection (4) of this section shall:

(a) Advise each owner to contact an insurance agent to determine the effect of the resolution on the owner’s individual insurance coverage; and

(b) Be in a form and style reasonably calculated to inform the owner of the importance of the notice.

(6) Failure to provide a copy of a resolution or a notice required under this section does not affect the responsibility of an owner to comply with a resolution adopted under this section.

[2007 c.409 §3]



Section 94.677 - Election to have ORS 94.645, 94.655 and 94.675 apply.

[1983 c.206 §7]



Section 94.680 - Blanket all-risk insurance.

(2) If the declaration or bylaws contain a provision described in subsection (1) of this section, the declaration or bylaws also shall provide:

(a) Requirements of or limitations on repairing or reconstructing damaged or destroyed property;

(b) The time within which the repair or reconstruction must begin; and

(c) The actions the board of directors must take if:

(A) Damage or destruction is not repaired or replaced; or

(B) Insurance proceeds exceed or fall short of the costs of repair or reconstruction.

[1981 c.782 §52; 1999 c.677 §22; 2007 c.409 §15]



Section 94.685 - Specification of insurance for individual lots.

(a) The insurance an owner must obtain, if any;

(b) The insurance, if any, an individual owner is precluded from obtaining;

(c) The responsibility for payment of the amount of the deductible in an association insurance policy; and

(d) Whether or not the insurance coverage obtained and maintained by the board of directors may be brought into contribution with insurance bought by owners or their mortgagees.

(2) The declaration or bylaws may provide that the responsibility for payment of the amount of the deductible may be prescribed by resolution adopted by the board of directors.

[1981 c.782 §54; 1999 c.677 §23; 2007 c.409 §16]



Section 94.690 - Terms of insurance under ORS 94.680.

[1981 c.782 §56; 1999 c.677 §24]



Section 94.695 - Authority to delegate association powers to master association.

[1981 c.782 §62]



Section 94.700 - Duration and termination of initial management agreements and service and employment contracts; exceptions.

(2)(a) Subject to paragraph (b) of this subsection, the limitations under subsection (1) of this section do not apply to:

(A) Performance-based energy or water efficiency contracts; or

(B) Contracts relating to renewable energy facilities or output serving the planned community, including facilities leased to the association.

(b) A contract described in paragraph (a) of this subsection:

(A) May not have an initial term of more than 20 years; and

(B) Must be recorded with the recording officer in each county in which the planned community is located.

(c) As used in this subsection, "renewable energy facilities" means facilities generating electricity, heat or cooling by means of:

(A) Solar, wind, ocean, hydropower, biomass or geothermal resources; or

(B) Biofuels or hydrogen derived from renewable resources.

(3) Any contract or agreement subject to subsection (1) of this section and entered into after July 1, 1982, may terminate without penalty to the declarant, the association or the board of directors elected under ORS 94.616 if the board of directors gives not less than 30 days written notice of termination to the other party not later than 60 days after the meeting called under ORS 94.609.

[1981 c.782 §69; 2009 c.641 §14]



Section 94.704 - Assessment and payment of common expenses.

(2) If the declaration expressly authorizes deferment, the declarant may defer payment of accrued assessments for reserves required under ORS 94.595 for a lot subject to assessment until the date the lot is conveyed. However, the declarant may not defer payment of accrued assessments for reserves:

(a) Beyond the date of the turnover meeting provided for in the bylaws in accordance with ORS 94.635 (3); or

(b) If a turnover meeting is not held, the date the owners assume administrative control of the association.

(3) Failure of the declarant to deposit the balance due within 30 days after the due date constitutes a violation of ORS 94.777.

(4) The books and records of the association shall reflect the amount the declarant owes for all reserve account assessments.

(5)(a) Except for assessments under subsections (6), (7) and (8) of this section, the board of directors shall assess all common expenses against all the lots that are subject to assessment according to the allocations stated in the declaration.

(b) Any assessment or any installment of the assessment past due shall bear interest at the rate established by resolution of the board of directors.

(c) Nothing in this section prohibits the board from making compromises on overdue assessments if the compromise benefits the association.

(6) Unless otherwise provided in the declaration or bylaws, any common expense or any part of a common expense benefiting fewer than all of the lots may be assessed exclusively against the lots or units benefited.

(7) Unless otherwise provided in the declaration or bylaws, assessments to pay a judgment against the association may be made only against the lots in proportion to their common expense liabilities.

(8) If the board of directors determines that any loss or cost incurred by the homeowners association is the fault of one or more owners, the homeowners association may assess the loss or cost exclusively against the lots of the responsible owners.

(9) If the homeowners association reallocates common expense liabilities, any common expense assessment and any installment of the assessment not yet due shall be recalculated according to the reallocated common expense liabilities.

(10)(a) A lot owner may not claim exemption from liability for contribution toward the common expenses by waiving the use or enjoyment of any of the common property or by abandoning the owner’s lot.

(b) An owner may not claim to offset an assessment for failure of the association to perform the association’s obligations.

(11)(a) During any period of declarant control, any special assessment for capital improvements or additions must be approved by not less than 50 percent of the voting rights, or such greater percentage as may be specified in the declaration, without regard to any weighted right or special voting right in favor of the declarant.

(b) Nothing in this subsection is intended to prohibit a declarant from reserving a special declarant right to approve any such assessment.

[1981 c.782 §43; 1999 c.677 §25; 2001 c.756 §21; 2003 c.569 §16; 2009 c.641 §15]



Section 94.705



Section 94.709 - Liens against lots; priority; duration; record notice of claim of unpaid assessment; foreclosure procedure.

(a) Tax and assessment liens; and

(b) A first mortgage or trust deed of record.

(2) Recording of the declaration constitutes record notice and perfection of the lien for assessments. No further recording of a claim of lien for assessments or notice of a claim of lien under this section is required to perfect the association’s lien. The association shall record a notice of claim of lien for assessments under this section in the deed records of the county in which a lot is located before any suit to foreclose may proceed under subsection (4) of this section. The notice shall contain:

(a) A true statement of the amount due for the unpaid assessments after deducting all just credits and offsets;

(b) The name of the owner of the lot, or reputed owner, if known;

(c) The name of the association;

(d) The description of the lot as provided in ORS 93.600; and

(e) A statement that if the owner of the lot thereafter fails to pay any assessments when due, as long as the original or any subsequent unpaid assessment remains unpaid, the unpaid amount of assessments automatically continue to accumulate with interest without the necessity of further recording.

(3) The notice shall be verified by the oath of some person having knowledge of the facts and shall be recorded by the county recording officer. The record shall be indexed as other liens are required by law to be indexed.

(4)(a) The proceedings to foreclose liens created by this section shall conform as nearly as possible to the proceedings to foreclose liens created by ORS 87.010 except, notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the assessment is due. For the purpose of determining the date the assessment is due in those cases when subsequent unpaid assessments have accumulated under a notice recorded as provided in subsection (2) of this section, the assessment and claim regarding each unpaid assessment shall be deemed to have been levied at the time the unpaid assessment became due.

(b) The lien may be enforced by the board of directors acting on behalf of the association.

(c) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien securing the claim for unpaid assessments.

(5) Unless the declaration or bylaws provide otherwise, fees, late charges, fines and interest imposed pursuant to ORS 94.630 (1)(L), (n) and (o) are enforceable as assessments under this section.

(6) This section does not prohibit an association from pursuing an action to recover sums for which subsection (1) of this section creates a lien or from taking a deed in lieu of foreclosure in satisfaction of the lien.

(7) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien for unpaid assessments. However, recovery on the action operates to satisfy the lien, or the portion thereof, for which recovery is made.

[1981 c.782 §44; 1999 c.677 §26; 2003 c.569 §17]



Section 94.710



Section 94.712 - Lot owner personally liable for assessment; joint liability of grantor and grantee following conveyance; limitations.

(2)(a) Subject to paragraph (b) of this subsection, in a voluntary conveyance of a lot, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor of the lot to the time of the grant or conveyance, without prejudice to the grantee’s right to recover from the grantor the amounts paid by the grantee therefor.

(b) Upon request of an owner or owner’s agent, for the benefit of a prospective purchaser, the board of directors shall make and deliver a written statement of the unpaid assessments against the prospective grantor or the lot effective through a date specified in the statement, and the grantee in that case shall not be liable for any unpaid assessments against the grantor not included in the written statement.

(3) An escrow agent or a title insurance company providing escrow services or issuing title insurance in conjunction with the conveyance:

(a) May rely on a written statement of unpaid assessments delivered pursuant to subsection (2) of this section; and

(b) Is not liable for a failure to pay the association at closing any amount in excess of the amount set forth in the written statement.

(4) During the redemption period that follows an execution sale conducted under ORS 18.860 to 18.993, a certificate holder, as defined in ORS 18.960, is solely liable for all assessments that come due during the redemption period.

(5) For purposes of ORS 94.550 to 94.783, when the redemption period described in ORS 18.964 ends and the claimant has not redeemed the lot, the certificate holder is deemed the owner of a lot sold by execution sale, without regard to whether the certificate holder has caused the sheriff to execute and deliver a deed under ORS 18.985.

[1999 c.677 §32; 2003 c.569 §18; 2015 c.120 §5]



Section 94.715



Section 94.716 - Lien against two or more lots; release.

[1981 c.782 §45]



Section 94.719 - Lien foreclosure; other legal action by declarant, association or owner; attorney fees.

[1999 c.677 §33; 2001 c.756 §23; 2007 c.409 §17]



Section 94.720



Section 94.723 - Common expenses; liability of first mortgagee.

[1981 c.782 §46; 1999 c.677 §27]



Section 94.725



Section 94.728 - Taxation of lots and common property.

(2) No separate tax or assessment may be levied against any common property which a declarant has reserved no right to develop into additional lots.

(3) The declarant alone is liable for payment of taxes or assessments on any portion of the common property of a planned community in which the declarant has reserved the right to develop the property into additional lots, until the right terminates or expires, or is exercised, abandoned or relinquished.

(4) If the right described under subsection (3) of this section terminates or expires or is abandoned or relinquished before July 1 of any year, no tax or assessment shall be imposed against the portion of the common property so affected for the next tax year beginning on July 1.

[1981 c.782 §34]



Section 94.730



Section 94.733 - Easements held by owner of lot and by declarant; homeowners association access to lots.

(a) For access to the owner’s lot; and

(b) For use of the common property consistent with the declaration and the bylaws.

(2) Except as provided in the declaration, a declarant has an easement through the common property as may be necessary for discharging the declarant’s obligations or exercising any special declarant right.

(3) If an encroachment results from construction, reconstruction, repair, shifting, settlement or movement of any portion of the planned community, an easement for the encroachment exists to the extent that any lot or common property encroaches on any other lot or common property. An easement continues for maintaining the encroachment so long as the encroachment exists. Nothing in this section relieves an owner of liability in case of the owner’s willful misconduct or relieves a declarant or any other person of liability for failure to adhere to the plat of the planned community.

(4)(a) Upon request given to the owner and any occupant, any person authorized by a homeowners association may enter a lot:

(A) To perform necessary maintenance, repair or replacement of any property for which the association has maintenance, repair or replacement responsibility under the declaration or bylaws or ORS 94.550 to 94.783; or

(B) To make emergency repairs to a lot that are necessary for the public safety or to prevent damage to common property or to another lot.

(b) Requests for entry under this subsection must be made in advance and for a reasonable time, except in the case of an emergency, when the right of entry is immediate. An emergency entry does not constitute a trespass or otherwise create a right of action in the owner of the lot.

[1981 c.782 §33; 2009 c.641 §16]



Section 94.740



Section 94.745



Section 94.750



Section 94.755



Section 94.760 - Promotional material showing possible improvements.

[1981 c.782 §79]



Section 94.761 - Legislative findings regarding electric vehicle charging stations.

(a) The purpose of ORS 94.762 is to facilitate the installation of an electric vehicle charging station by an owner in a planned community for the owner’s personal residential use.

(b) Oregon courts have identified the following factors in determining whether personal property is a fixture:

(A) Whether the personal property is physically annexed to the real property;

(B) Whether the personal property is specifically adapted to the property; and

(C) Whether the person attaching the personal property objectively intended the personal property to become part of the real property when attached.

(c) Oregon courts have identified the objective intent of the annexer, described in paragraph (b)(C) of this subsection, as the most important of the three factors.

(2) Unless an owner and the homeowners association, or the declarant in lieu of the association, have negotiated a different outcome, an electric vehicle charging station installed under ORS 94.762 on or before June 4, 2015, is deemed to be the personal property of the owner of the lot with which the charging station is associated.

[2015 c.249 §2]



Section 94.762 - Electric vehicle charging stations.

(a) An owner may submit an application to install an electric vehicle charging station for the personal, noncommercial use of the owner, in compliance with the requirements of this section, in a parking space, on a lot or in any other area subject to the exclusive use of the owner.

(b) A homeowners association may not prohibit installation or use of a charging station installed and used in compliance with the requirements of this section.

(2) When the owner complies or agrees to comply with the requirements of this section, a homeowners association, or a declarant in lieu of the association, shall approve a completed application within 60 days after the owner submits the application unless the delay in approving the application is based on a reasonable request for additional information.

(3) A homeowners association:

(a) May require an owner to submit an application before installing a charging station.

(b) May require the charging station to meet the architectural standards of the planned community.

(c) May impose reasonable charges to recover costs of the review and permitting of a charging station.

(d) May impose reasonable restrictions on the installation and use of the charging station that do not significantly increase the cost of the charging station or significantly decrease the efficiency or performance of the charging station.

(4) Notwithstanding ORS 479.540, the charging station must be installed by a person that holds a license, as defined in ORS 479.530, to act, at a minimum, as a journeyman electrician.

(5) The owner is responsible for:

(a) All costs associated with installation and use of the charging station, including:

(A) The cost of electricity associated with the charging station; and

(B) The cost of damage to common property and to areas subject to the exclusive use of other owners that results from the installation, use, maintenance, repair, removal or replacement of the charging station.

(b) Disclosure to a prospective buyer of the lot of the existence of the charging station and the related responsibilities of the owner under this section.

(6) If the homeowners association reasonably determines that the cumulative use of electricity in the planned community attributable to the installation and use of charging stations requires the installation of additional infrastructure improvements to provide the planned community a sufficient supply of electricity, the association may assess the cost of the additional improvements against the lot of each owner that has installed, or will install, a charging station.

(7) Unless the owner and the homeowners association, or the declarant in lieu of the association, negotiate a different outcome:

(a) A charging station installed under this section is deemed to be the personal property of the owner of the lot with which the charging station is associated; and

(b) The owner must remove the charging station and restore the premises to the condition before installation of the charging station before the owner may transfer ownership of the lot, unless the prospective buyer of the lot accepts ownership of the charging station and all rights and responsibilities that apply to the charging station under this section.

(8)(a) A pedestal, or similar, charging station that is hard-wired into the electrical system must be a certified electrical product, as defined in ORS 479.530.

(b) If a charging station, other than one described in paragraph (a) of this subsection, is not a certified electrical product, and the owner of the lot owns the charging station, the owner shall:

(A) Maintain a homeowner liability insurance policy in an amount not less than $1 million that includes coverage of the charging station; and

(B) Name the homeowners association as a named additional insured under the policy with a right to notice of cancellation of the policy.

(9) In any action between an owner and a homeowners association to enforce compliance with this section, the prevailing party is entitled to an award of attorney fees and costs.

[2013 c.438 §3; 2015 c.249 §3]



Section 94.764 - Changes or actions that require approval or consent of mortgagee.

(2) The request must:

(a) Be in writing.

(b) Name the mortgagor.

(c) Identify the property securing the mortgage by legal description as required for recordation in ORS 93.600 or by address.

(d) Identify the mortgage by loan number or reference to the county recording office and date of recording and recording index numbers of the mortgage.

(e) Be delivered to the mortgagee by certified or registered mail, return receipt requested.

[2011 c.532 §6]



Section 94.765



Section 94.770 - Application of rule against perpetuities; conflict between declaration and bylaws; effect on title of declaration’s noncompliance with Oregon Planned Community Act; conflict between Oregon Planned Community Act and ORS chapter 65.

(2) In the event of a conflict between the declaration and the bylaws of a planned community or between the declaration and the articles of incorporation, the declaration shall prevail except to the extent the declaration is inconsistent with ORS 94.550 to 94.783.

(3) Title to a unit, lot and common property shall not be rendered unmarketable or otherwise affected by reason of a failure of the declarant or the declaration to comply with ORS 94.550 to 94.783.

(4) If the provisions of ORS 94.550 to 94.783 and the provisions of ORS chapter 65 apply to an association and the provisions conflict, the provisions of ORS 94.550 to 94.783 control.

[1981 c.782 §86; 1999 c.677 §69; 2003 c.569 §19]



Section 94.775 - Judicial partition prohibited.

(2) The restriction specified in subsection (1) of this section does not apply if the homeowners association has removed the property from the provisions of the declaration.

[1981 c.782 §87; 2003 c.569 §20]



Section 94.777 - Compliance with bylaws and other restrictions required; effect of noncompliance.

[1999 c.677 §36]



Section 94.780 - Remedies.

(2) Failure of an association to accept administrative responsibility under ORS 94.616 shall be a defense for the declarant against an action brought under this section.

(3) A suit or action arising under this section must be commenced within one year after the discovery or identification of the alleged violation.

[1981 c.782 §83; 1999 c.677 §67]



Section 94.783 - When certain administrative provisions apply.

[1983 c.206 §8; 1999 c.677 §68]



Section 94.785 - Short title.

[1981 c.782 §1]



Section 94.803 - Definitions for ORS 94.803 and 94.807 to 94.945.

(1) "Agency" means the Real Estate Agency.

(2) "Accommodation" means an apartment, condominium unit, cabin, house, lodge, hotel or motel room or other private or commercial structure situated on real property and designed for residential occupancy.

(3) "Assessment" means the pro rata share assessed from time to time against each owner of a timeshare by the managing entity to pay for common expenses.

(4) "Blanket encumbrance" means a trust deed or mortgage or any other lien or encumbrance, mechanic’s lien or otherwise, securing or evidencing the payment of money and affecting more than one timeshare, or an agreement affecting more than one timeshare by which the developer holds the timeshare property under an option, leasehold, contract to sell or trust agreement.

(5) "Commissioner" means the Real Estate Commissioner.

(6) "Common expenses" means:

(a) Expenses of administration, maintenance, repair or replacement of the accommodations and facilities of the timeshare plan;

(b) Expenses agreed upon as common by all the timeshare owners in the timeshare plan; and

(c) Expenses declared common by the timeshare instrument or bylaws of the timeshare plan.

(7) "Developer" means a person creating a timeshare plan and a seller of a timeshare plan.

(8) "Exchange program" means any opportunity for a purchaser to exchange timeshare periods among purchasers in the same or other timeshare plans.

(9) "Facility" means a structure, service, improvement or real property available for the owner’s use.

(10) "Fractional interest" means any undivided fractional ownership of real property which gives each and every fractional owner full rights to unlimited use and possession of the real property subject only to such limitation as the fractional owners may agree to among themselves.

(11) "Managing entity" means the person designated in the timeshare instrument or selected by the owners’ association board or by the owners to manage all or a portion of the timeshare plan.

(12) "Negotiate" means any activity preliminary to the execution of a binding agreement for the sale of a timeshare, including but not limited to advertising, solicitation and promotion of the sale of the timeshare.

(13) "Offering" means any advertisement, inducement, solicitation or attempt to encourage a person to acquire a timeshare, other than as a security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a timeshare in property located outside this state is not an offering if the advertisement states that the offering is valid only if made in compliance with the law of the jurisdiction in which the offer is disseminated.

(14) "Owner" means a person, other than the developer, to whom a timeshare has been conveyed other than as security for an obligation.

(15) "Project" means real property subject to a timeshare instrument. A project may include accommodations that are not timeshare accommodations.

(16) "Purchaser" means any person, other than a developer, who by voluntary transfer acquires an interest in a timeshare other than as security for an obligation.

(17) "Sale" means a transaction that conveys a timeshare other than as security for an obligation, including, but not limited to a lease or assignment.

(18) "Seller" means a person who offers a timeshare for sale to the public. "Seller" does not include a person who acquired a timeshare for the person’s own use and later offers it for resale.

(19) "Timeshare" means a timeshare estate or a timeshare license.

(20) "Timeshare agreement" means an agreement conferring the rights and obligations of the timeshare plan on a purchaser including but not limited to a deed, lease and vacation license.

(21) "Timeshare estate" means a right to occupy an accommodation during five or more separated timeshare periods over a period of at least five years, including renewal options, coupled with a freehold estate or an estate for years in the timeshare property.

(22) "Timeshare instrument" means a document creating or regulating timeshares.

(23) "Timeshare license" means a right to occupy an accommodation during five or more separated timeshare periods over a period of more than three years, including renewal options, not coupled with a freehold estate or an estate for years.

(24) "Timeshare period" means the period of time when an owner is entitled to possess and occupy accommodations or facilities of a timeshare plan.

(25) "Timeshare plan" means an arrangement, whether by membership, agreement, tenancy in common, sale, lease, deed, rental agreement, license, right to use agreement or otherwise, in which an owner receives a timeshare estate or a timeshare license and the right to use accommodations and facilities that are part of the timeshare property. A timeshare plan does not include an exchange program.

(26) "Timeshare property" means one or more accommodations subject to the same timeshare instrument and any other real estate or rights appurtenant to those accommodations.

[1983 c.530 §2; 1987 c.414 §144b; 1991 c.64 §1]



Section 94.805



Section 94.806 - Legislative finding.

(1) Protect timeshare purchasers by requiring full and adequate disclosure of all pertinent facts about the timeshare plan; and

(2) Provide reasonable regulation of the timeshare industry while encouraging the growth and development of the industry in Oregon.

[1983 c.530 §1]



Section 94.807 - Application.

(1) Any timeshare plan for which the developer has complied with the requirements of ORS 92.305 to 92.495 or 100.005 to 100.910 before July 28, 1983.

(2) Any timeshare plan for which the developer has complied with all applicable local regulations and has submitted a completed filing under ORS 92.305 to 92.495 or 100.005 to 100.910 before July 28, 1983.

(3) Any subsequent phase or stage of a timeshare plan described in subsection (1) or (2) of this section that has complied with the applicable requirements of ORS chapter 92 and this chapter in effect prior to July 28, 1983. However, the developer of the phase or stage must comply with the cancellation provisions of ORS 94.836 and 94.839.

(4) Subdivided land as defined by ORS 92.305, a planned community as defined by ORS 94.550 and a condominium subject to ORS 100.005 to 100.910 that does not involve a timeshare plan.

(5) Subdivided land as defined by ORS 92.305, a planned community as defined by ORS 94.550 and a condominium subject to ORS 100.005 to 100.910, that involves a timeshare plan to the extent of the nontimeshare aspects of the development. The developer of such a development must comply with the applicable requirements of ORS chapter 92 and this chapter in addition to ORS 94.803, 94.806 and 94.811 to 94.945.

(6) Any transaction normal and customary in the hotel and motel business involving the acceptance of advance reservations which are not entered into for the purpose of evading the provisions of ORS 92.325, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

(7) The offering, sale or transfer of a fractional interest or a timeshare in a timeshare plan comprised of 12 timeshares or less unless the Real Estate Commissioner determines that the developer is attempting by a common scheme or course of development to evade the provisions of ORS 92.325, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

(8) The transfer of a timeshare by reason of a foreclosure action, by deed in lieu of foreclosure, by gift or by devise, descent or distribution or transfer to an inter vivos trust that is not made to evade ORS 94.803 and 94.807 to 94.945.

(9) The offering, sale or transfer of a membership or interest in a recreational vehicle park or campground that provides no right to use or occupy a residential dwelling structure in the project overnight.

(10) The offering, sale or transfer of a membership or interest entitling the purchaser to a timeshare in personal property, including but not limited to an airplane, boat or recreational vehicle.

(11) The offering, sale or transfer of a membership or interest entitling the purchaser to use real property and facilities without overnight use for dwelling purposes, including but not limited to commercial office, retail or similar space and golf, tennis or athletic clubs.

[1983 c.530 §3; 1985 c.565 §9; 1991 c.64 §2; 1993 c.744 §245; 1999 c.677 §28]



Section 94.808 - Managing entity as taxpayer.

(2) All of the timeshare property within each timeshare plan shall be listed on the assessment roll by code area and account number as a single entry stating as one value the real market value and assessed value of the land and improvements, except that recreational facilities shall be separately valued and taxed to the owner thereof, as provided in subsection (1) of this section.

(3) All rights and privileges afforded property owners by Oregon law as to appealing assessments shall apply only to the managing entity, as agent for the owners of the timeshare property.

(4) The managing entity, as agent of the timeshare owners, shall remit the taxes assessed on the timeshare property.

[1987 c.424 §2; 1991 c.459 §337]



Section 94.809 - Valuation of timeshare property; exclusions from value.

(2) The real market value of timeshare property, other than the recreational facilities, shall be determined by taking the value of each individual living unit as if such living unit were owned by a single taxpayer, without having been timeshared, and adjusting such value by an amount necessary to reflect any increase or decrease in such value attributable to the fact that such timeshare property is marketed in increments of time. There shall be a rebuttable presumption that the value of such timeshare property is increased by 20 percent of its value under single ownership by virtue of being marketed in increments of time. If the managing entity or assessor contends that the adjustment due to such ability to market in increments of time is less than or greater than an increase of 20 percent of the single ownership value, then the burden of establishing such adjustment shall be upon the party so contending.

[1987 c.424 §3; 1991 c.459 §338]



Section 94.810



Section 94.811 - When owners of planned community, condominium or subdivision may prohibit timeshare plan.

(2) The owners of land in a subdivision may amend the recorded declaration, bylaws or other governing document for the subdivision to prohibit the creation of a timeshare plan involving any portion of the property within the subdivision. The amendment must be approved by not less than 75 percent of the owners or by any larger percentage specified for the amendment in the recorded declaration, bylaws or other governing document for the subdivision. As used in this subsection, "subdivision" means a subdivision as defined by ORS 92.010, that:

(a) Was approved and for which a plat was recorded under ORS 92.120 before July 28, 1983;

(b) At the time of the subdivision’s creation, would have met the definition of a planned community under ORS 94.550; and

(c) Is not, because of the time of its creation, a planned community subject to the Oregon Planned Community Act.

(3) The declaration for a condominium subject to the Oregon Condominium Act and created after July 28, 1983, and the declaration for a planned community, subject to the Oregon Planned Community Act and created after July 28, 1983, may include a provision prohibiting the creation of a timeshare plan involving any portion of the property of the condominium or planned community.

[1983 c.530 §4; 1999 c.677 §29]



Section 94.813 - Character of timeshare estates.

(2) A document transferring or encumbering a timeshare may not be rejected for recordation because of the nature or duration of the interest.

(3) Neither a timeshare plan nor a timeshare, subject to regulation under ORS 94.803 and 94.807 to 94.945 is a "security," as defined in ORS 59.015.

[1983 c.530 §§4a,5; 1985 c.349 §29; 1987 c.603 §25]



Section 94.815



Section 94.816 - Partition prohibited; exception.

(2) If any timeshare is owned by two or more persons as tenants in common, as tenants by the entirety or as tenants with rights of survivorship, nothing in this section shall prohibit the judicial sale of the timeshare in lieu of partition as between the cotenants.

(3) A court of competent jurisdiction, on petition of the developer of a timeshare plan or the developer’s successor in interest, may grant a waiver of the prohibition against partition under subsection (1) of this section, if the court is satisfied that:

(a) The developer retains at least 50 percent of the timeshares created in the timeshare plan;

(b) The timeshare plan has failed and the continuation of the use of timeshare property by timeshare owners is no longer possible in the manner prescribed by the timeshare instruments;

(c) It is in the best interest of timeshare owners to terminate the timeshare plan and that no reasonable alternative to partition of the timeshare property exists;

(d) The petition has not been brought by the developer to avoid the developer’s responsibilities under the timeshare instrument without good cause; and

(e) The holder of each blanket encumbrance consents to the proceeding under this section.

(4) Except as otherwise provided in subsection (5) of this section, upon a court declaration of timeshare plan failure under subsection (3) of this section, the court shall proceed to partition the timeshare property as otherwise provided by law.

(5) In the event of a court-ordered sale in connection with partition, proceeds of the sale shall be applied in the following order:

(a) Costs described in ORS 105.285 (1) and (2);

(b) Repayment to owners except the developer of down payments and payments of principal and interest paid by such owners for their timeshares less the value, as determined by the court, of the owners’ use of their timeshares;

(c) Payments to satisfy and discharge the remaining timeshare purchase money obligations of all owners except the developer. If the developer or an entity closely related to the developer holds the beneficial interest in any of such purchase money obligations, funds shall first be applied to discharge the purchase money obligations held by other holders, and then to the credit of the developer and its related entity for purchase money obligations held by the developer or such entity. Funds paid to the developer or the related entity’s credit shall be held by the court as proceeds available to lienholders and other claimants in such partition. If there are insufficient funds to fully discharge purchase money obligations of all owners except the developer, the balance of unsatisfied purchase money obligations of all owners except the developer shall be discharged by judgment of the court; and

(d) As otherwise provided by law.

[1983 c.530 §6; 2003 c.576 §356]



Section 94.818 - Recording of timeshare instrument; payments required.

(2) If the developer is not the fee owner of the property, the fee owner and the vendor under any contract of sale and the lessor under any lease shall also execute the timeshare instrument for the purpose of consenting to the property being submitted to the provisions of ORS 94.803 and 94.807 to 94.945.

(3) No timeshare instrument shall be recorded unless all taxes, penalties, special assessments, fees and charges that would be required to be paid for subdivisions or partitions under ORS 92.095 have been paid in the same manner as provided in ORS 92.095.

[1983 c.530 §7; 1993 c.19 §2]



Section 94.820



Section 94.821 - Content of timeshare instrument.

(1) A legal description of the timeshare property;

(2) The name or other identification of the project;

(3) Identification of timeshare periods by letter, name, number or a combination of letters, names and numbers and a description of the timeshare;

(4) Identification of the accommodations;

(5) The method for determining the owner’s liability for common expenses and real property taxes;

(6) The method for notice and appeal of property tax values;

(7) If additional accommodations may become part of the timeshare property or existing accommodations may be deleted from the timeshare property, the method for adding them to or deleting them from the property and the formula for allocation and reallocation of the liabilities for common expenses and of voting rights;

(8) Any restrictions on the use, occupancy or alteration of a timeshare accommodation and any specified procedure or method for amending existing rules or adopting additional rules and regulations;

(9) Any restriction on the alienation of a timeshare;

(10) The ownership interest of the owner in personal property and provisions for care and replacement of personal property;

(11) If the instrument creates timeshare licenses, the period the accommodations affected are committed to timeshare licenses and provisions for disposition of those accommodations at the end of the period, if the period is not infinite;

(12) Any requirement for or restriction on amending the timeshare instrument;

(13) The nature and duration of the owner’s rights in the timeshare plan, the circumstances under which the timeshare plan could be terminated and the procedure for terminating the timeshare plan;

(14) A description of the form of conveyance or other instrument used by the developer to transfer a timeshare to a purchaser;

(15) The identity of any person that has the power to grant an easement in the timeshare property or otherwise affect the title to the timeshare property;

(16) How and by whom the timeshare plan will be managed, including but not limited to provisions for selecting a replacement or successor managing entity and provisions for continuity of management throughout the duration of the timeshare plan;

(17) A description of the voting rights of a timeshare owner and the developer and other participation rights, if any, of a timeshare owner and the method for determining and allocating the voting rights; and

(18) Provisions for notifying a timeshare owner of any authorized change in the owner’s voting or participation rights.

[1983 c.530 §8; 1987 c.424 §4]



Section 94.823 - Notice of intent to sell timeshares; form and content; rules.

(1) The name and business and residence addresses of:

(a) The developer;

(b) The developer’s agent;

(c) The designated managing entity; and

(d) Any person selling the timeshare plan within Oregon.

(2) An explanation of the timeshare form of ownership to be offered under the timeshare plan.

(3) A general description of the timeshare plan, including the number of timeshares to be offered under the timeshare plan and the number and description of the accommodations and facilities.

(4) A complete description, including a copy of all necessary implementing documents, of the methods to be used by the developer to comply with the requirements of ORS 92.325, 92.425, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

(5) A title report for the real property underlying the timeshare plan, acceptable to the commissioner and including a statement of any lien, defect, judgment or other encumbrance affecting title to the property.

(6) A copy of any judgment against the developer or managing entity, the status of any pending suit that is material to the timeshare plan to which the developer or managing entity is a party and the status of any other suit that is material to the timeshare plan of which the developer has actual knowledge.

(7) A description of any insurance coverage provided for the benefit of a purchaser or a statement that no insurance coverage is provided.

(8) The name and address of the accommodations and facilities and the schedule for completing any improvements not complete at the time of filing.

(9) The financial obligation of a purchaser, excluding the initial purchase price and including:

(a) Additional charges and common expenses to which the purchaser may be subject, whether or not in the form of an assessment; and

(b) An estimated operating budget and schedule of estimated common expenses.

(10) A copy of the timeshare instrument or notice of timeshare plan as required under ORS 94.818.

(11) A copy of any contract, lease or timeshare agreement to be signed by the purchaser.

(12) A copy of the rules, limitations or conditions on the use of accommodations or facilities available to purchasers.

(13) Any restriction on the transfer of any timeshare.

(14) If any portion of the timeshare property is located outside the state, proof that the developer has recorded the notice of timeshare plan as required under ORS 94.833 (1).

(15) Any other information the commissioner may determine is necessary.

[1983 c.530 §19; 2003 c.14 §37]



Section 94.825



Section 94.826 - Information on exchange program; content; rules.

(2) The exchange program information to be provided to the purchaser shall be established by rule by the Real Estate Commissioner and shall include at least:

(a) The name and address of the exchange company;

(b) Whether or not the purchaser’s participation in the exchange program is dependent upon the timeshare plan’s continued affiliation with the exchange program;

(c) Whether or not the purchaser’s participation in the exchange program is voluntary;

(d) A complete and accurate description of the terms and conditions of the purchaser’s contractual relationship with the exchange program, and the procedure for modifying the exchange program contract;

(e) The procedure to qualify for and effectuate an exchange;

(f) A description of any limitation, restriction or priority system employed in the operation of the exchange program;

(g) The circumstances under which a purchaser may lose the use and occupancy of the purchaser’s accommodation in any properly applied for exchange through the exchange program;

(h) Any fee for participation in the exchange program; and

(i) Any other information material to the exchange program which, by omission, tends to make the information otherwise disclosed misleading.

(3) The exchange program information shall be in addition to the information found in the public report required under ORS 94.828 (1), (2) and (4) and must be provided to the purchaser before a contract may be executed between the purchaser and the company offering the exchange program.

(4) An exchange company offering an exchange program to purchasers in Oregon shall file the information required in subsection (2) of this section annually with the commissioner.

(5) Only a timeshare owner and a developer other than a seller may participate in an exchange program.

[1983 c.530 §21]



Section 94.828 - Public report on plan.

(2) Whether or not the commissioner issues a public report on a timeshare plan the developer shall report to the commissioner any material change in the timeshare plan or in the marketing program for the timeshare plan within 10 days after the change occurs.

(3) The commissioner may examine a timeshare plan subject to ORS 94.803 and 94.807 to 94.945 to be offered for sale and make a public report of the findings. If a timeshare plan is located within this state and no report is made within 45 days after the commissioner receives a completed timeshare filing, the report shall be considered waived.

(4) As used in this section, "material change" includes, but is not limited to:

(a) The addition or deletion of a timeshare accommodation or facility.

(b) A change in the method of marketing or conveyancing the timeshare plan.

(c) A change in the purchase money handling procedure previously approved by the commissioner, including but not limited to:

(A) A change in the escrow depository; or

(B) A change in or creation of an encumbrance affecting more than one timeshare.

(d) A change in the developer or, if the developer is an entity, a change in the name, form of organization or status of the developer.

(e) A revision of the timeshare plan’s annual budget that will require a regular annual assessment against the owners that is more than 25 percent greater than the regular annual assessment indicated in the current public report for the timeshare plan.

(f) Any legal or physical condition rendering a timeshare accommodation or facility unusable by an owner.

[1983 c.530 §§20,39]



Section 94.829 - Sale not allowed before issuance of public report; distribution and uses of report.

(2) A copy of the public report, when issued, shall be given to the prospective purchaser of a timeshare by the developer or agent of the developer prior to the execution of a binding contract or agreement for the sale of the timeshare. The developer or the developer’s agent shall take a receipt from the prospective purchaser upon delivery of a copy of the Real Estate Commissioner’s public report. Each such receipt shall be kept on file by the developer within this state subject to inspection by the commissioner or the commissioner’s authorized representative for a period of three years from the date the receipt is taken.

(3) The commissioner’s public report shall not be used for advertising purposes unless the report is used in its entirety. No portion of the public report shall be underscored, italicized or printed in larger or heavier type than the balance of the public report unless the true copy of the report emphasizes the portion.

(4) The commissioner may furnish, at cost, copies of a public report for the use of a developer.

(5) The requirements of this section extend to timeshares sold by the developer after repossession.

(6) Remedies and sanctions available for violation of ORS 336.184 and 646.605 to 646.656 are available for violation of this section, in addition to any other remedies or sanctions provided by law.

[1985 c.76 §2]



Section 94.830



Section 94.831 - Filing fees; inspection advance payment; disposition of moneys.

(a) For a timeshare plan developed in a single phase, $500 plus $10 for each timeshare but in no case shall the fee exceed $3,000.

(b) For a timeshare plan developed in two or more phases, $500 plus $10 for each timeshare in the first phase, and $5 for each additional timeshare developed in a subsequent phase of the same development, but in no case shall the fee exceed $3,000 for each phase.

(2) For a material change notice submitted under ORS 94.828 (1), (2) and (4), the Real Estate Commissioner may charge a fee not to exceed $100 for each page of the public report that must be revised, but in no case shall the fee for a material change exceed $500.

(3) When an examination is to be made of timeshare property located in the State of Oregon, or timeshare property located outside Oregon that will be offered for sale to persons within Oregon, the commissioner, in addition to the filing fee provided in subsections (1) and (2) of this section, may require the developer to advance payment of an amount estimated by the commissioner to be the expense incurred in going to and returning from the timeshare property, and an amount estimated to be necessary to cover the additional expense of the examination not to exceed $200 a day for each day consumed in the examination of the timeshare property. The amounts estimated by the commissioner under this subsection shall be based upon any applicable limits established and regulated by the Oregon Department of Administrative Services under ORS 292.220.

(4) The moneys received under subsections (1) to (3) of this section shall be paid into the State Treasury and placed in the General Fund to the credit of the Real Estate Account established under ORS 696.490.

[1983 c.530 §§22,23,24]



Section 94.833 - Sale of timeshare plan located out-of-state.

(a) Comply with ORS 94.803 and 94.807 to 94.945; and

(b) Record, in the real property records of each county or other appropriate jurisdiction of each state in which the timeshare property is located for use of a timeshare owner, the notice of timeshare plan, as defined in ORS 94.885 for the timeshare plan. This recording requirement does not apply to timeshare property located in foreign countries.

(2) Before the sale of a timeshare in a timeshare plan composed wholly of timeshare property located within this state, the developer of the timeshare plan must comply with the applicable provisions of ORS 94.803 and 94.807 to 94.945.

[1983 c.530 §18]



Section 94.835



Section 94.836 - Cancellation of purchase within five days.

(2) Cancellation, under subsection (1) of this section, occurs when the purchaser gives written notice to the developer at the developer’s address. The cancellation period in subsection (1) of this section does not begin until the developer provides the purchaser with developer’s address for cancellation purposes.

(3) A notice of cancellation given by a purchaser need not take a particular form and is sufficient if it indicates in writing the purchaser’s intent not to be bound by the contract or evidence of indebtedness.

(4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that the notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

(5) Upon receipt of a timely notice of cancellation, the developer shall immediately return any payment received from the purchaser. If the payment was made by check, the developer shall not be required to return the payment to the purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all payments the purchaser shall immediately transfer any rights the purchaser may have acquired in the timeshare to the developer, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaser’s copy of the executed evidence of indebtedness to the developer, and the developer shall cancel the evidence of indebtedness. Any encumbrance against the purchaser’s interest in the timeshare arising by operation of law from an obligation of the purchaser existing before transfer of the interest to the purchaser shall be extinguished by the reconveyance.

(6) No act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) of this section. After the expiration of the five-day cancellation period, a developer may require a purchaser to execute and deliver to the developer a signed statement disclaiming any notice of cancellation timely and properly made by the purchaser before the five-day cancellation period expired under subsection (1) of this section, that has not been received by the developer. A disclaimer statement executed by the purchaser shall rescind the notice of cancellation.

[1983 c.530 §26]



Section 94.839 - Notice of cancellation right.

______________________________________________________________________________

NOTICE TO PURCHASER

BY SIGNING THIS AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE A TIMESHARE. HOWEVER, YOU HAVE FIVE CALENDAR DAYS AFTER SIGNING THIS AGREEMENT TO CANCEL THE AGREEMENT BY WRITTEN NOTICE TO THE DEVELOPER OR THE DEVELOPER’S AGENT AT THE FOLLOWING ADDRESS:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE FIVE-DAY CANCELLATION PERIOD ENDS, YOU SHOULD CAREFULLY EXAMINE THE PUBLIC REPORT ON THE TIMESHARE PLAN AND ANY ACCOMPANYING INFORMATION DELIVERED BY THE DEVELOPER.

______________________________________________________________________________

(2) A copy of the notice set forth in subsection (1) of this section shall be given to each purchaser under an agreement described in subsection (1) of this section at the time or immediately after the purchaser signs the agreement.

[1983 c.530 §27]



Section 94.840



Section 94.841 - Waiver of rights void.

[1983 c.530 §28]



Section 94.843 - Limits on developer right to transfer.

(a) Honor the right of each owner to occupy and use the accommodations and facilities;

(b) Honor the right of a purchaser to cancel a contract and receive an appropriate refund, as provided in ORS 94.836;

(c) Comply with ORS 94.803 and 94.807 to 94.945 as long as the transferee continues to sell the timeshare plan, or as long as the owner is entitled to occupy the accommodations or use the facilities; and

(d) Assume all of the developer’s obligations to the owners under the timeshare instrument.

(2) Within 30 days after the transfer of the developer’s interest, notice of the transfer shall be mailed to each owner.

(3) A person holding a blanket encumbrance on the property constituting timeshare property is not a transferee for purposes of this section, if the person has executed and recorded a nondisturbance agreement in accordance with ORS 94.885.

[1983 c.530 §17]



Section 94.845



Section 94.846 - Designation of managing entity; duties and powers of entity.

(2) The managing entity shall act as a fiduciary to each timeshare owner.

(3) The managing entity shall be responsible for:

(a) Managing and maintaining all accommodations and facilities of the timeshare plan.

(b) Collecting any assessment for common expenses.

(c) Providing each owner with an itemized annual budget including all receipts and expenditures.

(d) Maintaining all books and records concerning the timeshare plan on the timeshare property and making the books and records available for inspection by an owner.

(e) Making the books and records of the timeshare plan available for inspection by the Real Estate Agency.

(f) Scheduling occupancy of accommodations if each owner does not acquire a specific timeshare period so that each owner receives the use of the timeshare plan’s accommodations and facilities to which the owner is entitled.

(g) Performing all other duties necessary to maintain the accommodations or facilities as provided in any management contract or other agreement.

(h) Acting as agent for the owners for purposes of real property taxation, including collection and payment of real property taxes.

(i) Hiring and supervising an employee or agent to perform a function described in paragraphs (a) to (h) of this subsection.

(4) After giving the managing entity reasonable notice, a timeshare owner may require the managing entity to provide the names and addresses of all other timeshare owners in the timeshare plan. The managing entity may require the payment of a reasonable fee for reproduction costs.

(5) Unless expressly prohibited by the timeshare instrument, the managing entity shall have the authority to execute, acknowledge, deliver and record on behalf of the timeshare owners, an easement, right of way, license and any other similar interest affecting the timeshare property if the interest is beneficial and not materially detrimental to the timeshare plan.

(6) The instrument granting an interest under subsection (5) of this section shall be executed by the managing entity and acknowledged in the manner provided for acknowledgment of deeds under ORS 93.410.

(7) For the purpose of transferring or otherwise disposing of all or any portion of the accommodations and facilities in the timeshare plan upon termination of the plan, the managing entity shall be the attorney-in-fact for each owner. Any transfer or disposition will be effective if the managing entity executes and acknowledges the written transfer instrument.

[1983 c.530 §9; 1987 c.424 §5; 2003 c.14 §38]



Section 94.848 - How managing entity of developer terminated.

(1) Termination of developer management or developer selected management by the association, trust or owners;

(2) Termination of contracts for goods and services for the timeshare property entered into during the period the developer served as the managing entity;

(3) A regular accounting at least annually by the developer to the association, trust or owners as to all matters affecting the timeshare property; and

(4) Immediate termination of the developer as managing entity by the association, trust or owners and assumption of management functions by an association or trust in the case of abandonment or substantial breakdown of management services for the timeshare plan.

[1983 c.530 §10]



Section 94.850



Section 94.853 - Payment of common expenses.

(2) After the closing of the first timeshare sale, the managing entity shall charge an annual assessment for the payment of common expenses based on the projected annual budget. The assessment shall be against:

(a) Each owner in the proportion specified in the timeshare instrument and the developer for the share allocated to all timeshare periods still owned by the developer at the time the assessment is made;

(b) As provided in paragraph (a) of this subsection, except that the developer shall also pay that portion of the total assessment not paid by any owner, if the developer guarantees payment of all common expenses of the timeshare plan under the provisions of the timeshare instrument; or

(c) The developer for the total assessment if the developer agrees to pay all common expenses of the timeshare plan under the provisions of the timeshare instrument.

(3) Unless otherwise specified in the timeshare instrument, past due assessments shall bear interest at the legal rate.

[1983 c.530 §11; 2003 c.14 §39]



Section 94.855



Section 94.856 - Assessment of common expenses as lien; recording; foreclosure; fees; remedies; exception.

(a) Blanket encumbrances of record;

(b) Tax and assessment liens; and

(c) A purchase money mortgage of record, a purchase money trust deed of record or a purchase agreement of record.

(2)(a) A managing entity claiming a lien under subsection (1) of this section shall record in the county in which the timeshare estate or some part thereof is located a claim containing:

(A) A true statement of the account due for common expenses after deducting all just credits and offsets;

(B) The name of the owner of the timeshare estate, or reputed owner, if known; and

(C) The designation of the timeshare estate, sufficient for identification.

(b) If a claim is filed and recorded under this section and the owner of the timeshare estate subject to the claim thereafter fails to pay any assessment chargeable to the timeshare estate, then so long as the original or any subsequent unpaid assessment remains unpaid the claim shall automatically accumulate the subsequent unpaid assessment and interest thereon without the necessity of further filings under this section.

(3) The claim shall be verified by the oath of a person having knowledge of the facts and shall be filed with and recorded by the recording officer in the book kept for the purpose of recording liens filed under ORS 87.035. The record shall be indexed in the same manner that a deed or other conveyance is required by ORS 93.630 to be indexed.

(4) The proceeding to foreclose a lien created by this section shall conform as nearly as possible to the proceeding to foreclose a lien created by ORS 87.010, except that notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the claim is filed under subsection (3) of this section. For the purpose of determining the date the claim is filed in those cases where subsequent unpaid assessments have accumulated under the claim as provided in subsection (2)(b) of this section, the claim regarding each unpaid assessment shall be considered to have been filed at the time the unpaid assessment became due. The lien may be enforced by the managing entity. An action to recover a money judgment for unpaid common expenses may be maintained without foreclosing or waiving the lien securing the claim for common expenses.

(5) Unless the timeshare instrument provides otherwise, a fee, late charge, fine and interest imposed under ORS 94.858 (4)(i) is enforceable as an assessment under this section.

(6) In addition to seeking a money judgment for the unpaid assessment if the timeshare plan conveys only a timeshare license, the managing entity may bring an action for breach of contract.

(7) A construction lien under ORS 87.001 to 87.093 for labor performed or materials furnished to timeshare property, if properly incurred by the association or managing entity for the benefit of all timeshare owners with interests in the timeshare property shall, if effective, attach to each timeshare with interests in the timeshare property. The owner of a timeshare subject to the lien shall have the right to have the timeshare released from the lien by payment of the amount of the lien attributable to the timeshare. The amount of the lien attributable to the timeshare and the payment required to satisfy the lien, in the absence of agreement, shall be determined by application of the allocation of common expenses established in the timeshare instrument.

(8) Except as provided in subsection (7) of this section, a construction lien under ORS 87.001 to 87.093 for labor performed or materials furnished to a unit shall not be filed against the timeshare of any timeshare owner who did not expressly consent to or request the labor or materials. Consent shall be considered given under this subsection by the owner of a timeshare in the case of emergency repairs to the timeshare property done with the consent or at the request of the managing entity.

[1983 c.530 §12]



Section 94.858 - Owners’ association; powers and duties.

(2) Membership in the association shall be limited to timeshare owners.

(3) The affairs of the association shall be governed by a board of directors or other governing body as provided for in the bylaws adopted under the applicable incorporation requirements.

(4) Subject to the provisions of the timeshare instrument and bylaws, the association may:

(a) Assume the role of managing entity;

(b) Adopt and amend bylaws, rules and regulations;

(c) Adopt and amend budgets for revenues, expenditures and reserves and levy and collect assessments for common expenses from timeshare owners;

(d) Hire and terminate a managing agent, other employees, agents and independent contractors;

(e) Institute, defend or intervene in litigation or an administrative proceeding in the association’s own name on behalf of the association or on behalf of two or more timeshare owners on any matter affecting the timeshare property;

(f) Make contracts and incur liabilities;

(g) Regulate the use, maintenance, repair, replacement and modification of timeshare property;

(h) Acquire by purchase, lease, devise, gift or voluntary grant real property or any interest therein and take, hold, possess and convey real property or any interest therein;

(i) Impose a charge for the late payment of an assessment and, after giving notice and an opportunity to be heard, levy a reasonable fine for violation of the timeshare instrument, bylaws and rules and regulations of the association;

(j) Provide for the indemnification of the association’s officers and governing board and maintain adequate liability insurance for the association’s officers and governing board;

(k) Exercise any other power conferred by a timeshare instrument or bylaws; and

(L) Exercise any other power determined by the association to be necessary and proper for the governance and operation of the association.

(5) If an association of timeshare owners is formed under this section, the public report issued for the timeshare plan under ORS 94.828 (1), (2) and (4) shall include a disclosure of the powers of the association and the manner in which the association will be governed.

[1983 c.530 §13; 2007 c.410 §21]



Section 94.863 - Developer’s duty to managing entity.

(1) The original or a photocopy of the recorded timeshare instrument for the timeshare plan and any supplements and amendments thereto.

(2) A copy of any other document creating the managing entity.

(3) Any rules and regulations that have been promulgated.

(4) A report of the present financial condition of the timeshare plan. The report shall consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the timeshare instrument whichever period is less.

(5) All funds of the timeshare plan, or control thereof, including, but not limited to, any bank signature card.

(6) All tangible personal property that is the property of the timeshare plan and an inventory of such property.

(7) A copy of the following, if available:

(a) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans.

(b) The original specifications indicating all material changes.

(c) The plans for any underground site service, site grading, drainage and landscaping.

(d) Any other plans and information relevant to future repair or maintenance of the timeshare property.

(8) Insurance policies.

(9) A roster of timeshare owners and their addresses and telephone numbers, if known, as shown on the developer’s records.

(10) Leases of the timeshare facilities and accommodations and any other leases to which the managing entity is a party.

(11) Any employment or service contract to which the managing entity is a party and any service contract under which the managing entity has an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service.

(12) Any other contract to which the managing entity is a party.

[1983 c.530 §14]



Section 94.867 - Judicial declaration of failure in management.

(a) The management of the timeshare plan and timeshare property has failed to carry out the duties of a managing entity under the timeshare instrument and ORS 94.846 to 94.858;

(b) The rights of the timeshare owners under the timeshare instrument will be substantially impaired if a trustee is not appointed; and

(c) No reasonable alternative exists to appointment of a trustee to perform the functions of a managing entity.

(2) The court may attach such conditions and terms to its appointment of a trustee under subsection (1) of this section as the court considers necessary to protect the rights of timeshare owners under the timeshare instrument.

(3) The trustee shall send a copy of the court’s decision to the Real Estate Commissioner.

[1983 c.530 §15; 1991 c.64 §3]



Section 94.869 - Insurance coverage.

(a) Insurance for all insurable improvements in the timeshare property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

(b) Insurance covering the legal liability of the association, the timeshare owners individually and the managing entity including, but not limited to, the board of directors, to the public and to the timeshare owners and their invitees or tenants, incident to ownership, supervision, control or use of the property. There may be excluded from the policy required under this paragraph, coverage of a timeshare owner, other than coverage as a member of an association or board of directors, for liability arising out of acts or omissions of that owner and liability incident to the ownership or use of the part of the property as to which that owner has the exclusive use or occupancy. Liability insurance required under this paragraph shall be issued on a comprehensive liability basis.

(2) If an individual timeshare owner is required to obtain insurance for the owner’s individual legal liability, the association or managing entity shall obtain insurance covering the accommodations and facilities which may include reasonable deductible amounts reflecting self-insurance by the owners as a common expense and which shall include:

(a) Insurance for all insurable improvements in the timeshare property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

(b) Insurance covering the legal liability of the association and the managing entity including, but not limited to, the board of directors, to the public or the timeshare owners and their invitees or tenants, incident to supervision, control or use of the property.

[1983 c.530 §16]



Section 94.871 - When purchase money agreement prohibited; escrow requirements.

(a) A copy of the title report or abstract, as it relates to the timeshare estate being sold.

(b) The original or an executed copy of the sales document relating to the purchase of the timeshare estate clearly setting forth the legal description of the interest being purchased, the principal amount of any blanket encumbrance outstanding on the date of the sales document and the terms of the sales document.

(c) A commitment in a form satisfactory to the Real Estate Commissioner to give a partial release for the interest being sold from the terms and provisions of any blanket encumbrance on or before full payment of the purchase price by the purchaser.

(d) A commitment in a form satisfactory to the commissioner to give a release of any other lien or encumbrance existing against the timeshare estate being sold.

(e) A warranty or bargain and sale deed in good and sufficient form conveying to the purchaser merchantable and marketable title to the timeshare estate.

(2) The developer shall submit written authorization allowing the commissioner to inspect any escrow deposit established under subsection (1) of this section.

(3) In lieu of the procedures provided in subsection (1) of this section, the developer shall conform to an alternative requirement or method if the commissioner finds that the alternative requirement or method carries out the intent and provisions of this section.

[1983 c.530 §25]



Section 94.873 - Escrow account; closing; release.

(2) The establishment of an escrow account under subsection (1) of this section shall be by written agreement between the developer and the escrow agent. The escrow agreement must provide for the handling of a purchaser’s funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds as required by ORS 94.873 to 94.905.

(3) A purchaser’s funds, negotiable instruments, purchase money agreements, credit card authorizations and any proceeds may be released from escrow without a closing only as follows:

(a) If the purchaser gives a valid notice of cancellation under ORS 94.836, to the purchaser within 15 days after the notice of cancellation is received.

(b) If the purchaser or developer properly terminates a sales agreement under its terms or terminates a reservation agreement, to the purchaser or developer according to the terms of the sales agreement or reservation agreement.

(c) If the purchaser or developer defaults in performing an obligation under the sales agreement, to the purchaser or developer according to the terms of the sales agreement.

(4) After an escrow closing for the sale of a timeshare, a purchaser’s funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds shall be delivered by the escrow agent:

(a) To the trustee of a lien payment trust established under ORS 94.890 to protect the purchaser from any blanket encumbrance.

(b) As provided by an alternative arrangement approved by the Real Estate Commissioner under ORS 94.900.

(c) To the seller if the timeshare is conveyed to the purchaser free and clear of any blanket encumbrance or as provided in ORS 94.876.

(5) Under no circumstances may the escrow agent release a purchaser’s funds, negotiable instruments, purchase money agreements or credit card authorizations or proceeds from the escrow account to anyone except the purchaser until:

(a) The five-day cancellation period under ORS 94.836 expires as to the purchaser whose funds, instruments, agreements, authorizations or proceeds are being released;

(b) The escrow agent receives a written statement from the developer that no valid cancellation notice under ORS 94.836 has been received from the purchaser involved or from the purchaser that the purchaser has not given such a notice; and

(c) The escrow agent receives a written statement from the developer that no other cancellation notice was received during the five-day cancellation period from the purchaser involved.

(6) The purpose of any escrow established under this section shall be to protect a purchaser’s right to a refund if the purchaser cancels the timeshare sales agreement during the five-day cancellation period under ORS 94.836, or if a prospective purchaser cancels a reservation agreement for the purchase of a timeshare.

(7) As used in this section "reservation agreement" means an agreement relating to the future sale of a timeshare that is not binding on the purchaser which grants the purchaser the right to cancel the agreement for any reason without penalty and to obtain a refund of any funds deposited at any time until the purchaser executes a timeshare sales agreement.

[1983 c.530 §29]



Section 94.876 - Requirements for closing escrow.

(a) The timeshare estate is conveyed to the purchaser free and clear of any blanket encumbrance;

(b) The timeshare property in which the timeshare estate is granted is conveyed to a trustee under a lien payment trust established under ORS 94.890 and every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement;

(c) The timeshare estate is conveyed to the purchaser subject only to a blanket encumbrance in which every person holding an interest in the blanket encumbrance executes and records a nondisturbance agreement or the Real Estate Commissioner accepts a surety bond as an alternative arrangement under ORS 94.900 in an amount that is sufficient to satisfy the blanket encumbrance; or

(d) All requirements of an alternative arrangement approved by the commissioner under ORS 94.900 are satisfied.

(2) Subject to the requirements of ORS 94.873, an escrow for the sale of a timeshare license may close only if one of the following alternatives for protecting the purchaser is satisfied:

(a) The timeshare property is conveyed to a trustee free and clear of any blanket encumbrance;

(b) The timeshare property is conveyed to a trustee under a lien payment trust established under ORS 94.890 and every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement;

(c) Every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement and the commissioner accepts a recorded surety bond in an amount that is sufficient to satisfy the blanket encumbrance; or

(d) The requirements of an alternative arrangement approved by the commissioner under ORS 94.900 are satisfied.

[1983 c.530 §30]



Section 94.878 - Duties of escrow agent.

(1) May invest the escrowed funds in securities of the federal government or any agency thereof or in savings or time deposits in institutions insured by an agency of the federal government according to the terms of the agreement between the escrow agent and the developer.

(2) Shall maintain separate books and records for each timeshare plan in accordance with generally accepted accounting methods.

[1983 c.530 §36]



Section 94.881 - Who may serve as escrow agent.

(a) An attorney who is a member of the Oregon State Bar;

(b) An insured institution, as defined in ORS 706.008, that is authorized to accept deposits in this state;

(c) A trust company, as defined in ORS 706.008, that is authorized to transact trust business in this state; or

(d) An escrow agent licensed under ORS 696.505 to 696.590.

(2) In connection with sales of timeshares made outside of this state for the use of timeshare property located within this state, the escrow agent required under ORS 94.871 and 94.873 may be located in and the purchasers’ funds, negotiable instruments, purchase money contracts and credit card authorizations may be held by the out-of-state escrow agent, if the law of the state in which the sales are made requires impoundment in that state and the out-of-state escrow agent is approved by the Real Estate Commissioner.

[1983 c.530 §37; 1997 c.631 §393]



Section 94.885 - Rights of lienholder.

(2) When a notice of timeshare plan is recorded, any claim by the developer’s creditors and any claim upon or by a successor to the interest of the titleholder who executed the notice shall be subordinate to the interest of the timeshare owners if the sale is closed after the notice is recorded. The recording of notice shall not affect:

(a) The rights or lien of a lienholder whose lien was recorded before the notice of timeshare plan;

(b) The rights of a person holding an option in the timeshare property if the option was recorded before the notice of timeshare plan; and

(c) The rights or lien of a lienholder having a recorded purchase money mortgage, recorded purchase money trust deed or recorded purchase agreement on the timeshare.

(3) As used in ORS 94.873, 94.876 and 94.885 to 94.905:

(a) "Nondisturbance agreement" means an instrument by which the holder of a blanket encumbrance agrees that the holder’s rights in the timeshare property shall be subordinate to the rights of any timeshare owner. Every nondisturbance agreement shall contain a covenant by the lienholder that the lienholder, its successors, and anyone who acquires the timeshare property through the blanket lien shall not use, or cause or permit the property to be used in a manner that prevents a timeshare owner from using the timeshare property in the manner contemplated by the timeshare plan. The lienholder’s agreement not to disturb an owner may require as a continuing condition that the owner perform all obligations and make all payments due under any purchase money agreement for the owner’s timeshare and, if the timeshare is held as a leasehold, under the lease for the owner’s timeshare.

(b) "Notice of timeshare plan" means an instrument executed by the holder of the legal and equitable title to the fee or long-term leasehold interest in a timeshare property which provides notice of the existence of the timeshare plan and of the rights of timeshare owners. The notice of timeshare plan must identify the timeshare period for each timeshare. For a timeshare property located wholly within this state, recording of the timeshare instrument for the property under ORS 94.818 shall be considered the recording of a notice of timeshare plan for the property. If the timeshare property is located outside the state, the notice may be contained in a declaration of covenants, conditions and restrictions that provides that as a matter of covenant, the notice shall have the effects described in subsection (2) of this section. The notice must be prepared to constitute a covenant running with an equitable servitude upon the timeshare property for the duration of the timeshare plan and to have the effects described in subsection (2) of this section.

(4) If the developer proposes use of a nondisturbance agreement, the public report issued for the timeshare plan under ORS 94.828 (1), (2) and (4) shall include disclosure of the nature and limitations of nondisturbance agreements, the nature and amount of outstanding blanket encumbrances and the potential impact upon timeshare purchasers of failure to pay off the outstanding blanket encumbrances.

[1983 c.530 §31]



Section 94.890 - Lien payment trust; payments; delinquencies.

(a) Title to the timeshare property must be transferred to the trustee before the purchaser’s funds, negotiable instruments, purchase money agreements or credit card authorizations or proceeds are disbursed by the escrow agent.

(b) The trustee shall not convey or transfer all or any portion of the timeshare property except for an accommodation in which no owner has any further right of occupancy or as permitted at termination of the trust.

(c) The trustee shall not encumber the timeshare property without the consent of the Real Estate Commissioner.

(d) The association, if any, and all timeshare owners are made third party beneficiaries of the trust.

(e) Notice of the trustee’s intention to resign must be given to the commissioner at least 90 days before the resignation takes effect.

(f) The trust instrument may not be amended to adversely affect the interests or rights of a timeshare owner without the written approval of the association or, if no association, a majority of the timeshare owners.

(g) Require the deposit into trust of a lien payment deposit, as required by subsection (3) of this section, before the closing of the first timeshare sale.

(h) Require the deposit into trust before closing the first timeshare sale, and the intention to maintain for the duration of the trust, an installment payment reserve consisting of funds in an amount sufficient at all times:

(A) To pay the total of three successive monthly installments of debt service on each blanket encumbrance or, if installments of debt services are not payable monthly or in equal installments, such funds as the commissioner determines reasonably necessary to assure that the trustee will have sufficient cash to make any payment under the blanket encumbrances when due; and

(B) To create a sinking fund to extinguish the debt at its maturity if the blanket encumbrance against the trust property is an interest only loan, contains a balloon payment provision or is otherwise not fully amortized under the terms for repayment.

(i) Authorize the trustee to sell, transfer, hypothecate, encumber, or otherwise dispose of the purchase money agreement or any other asset composing the lien payment deposit or any portion thereof if, in the trustee’s judgment, such action is necessary to enable the trustee to make all payments required under the blanket encumbrances to prevent foreclosure of the blanket encumbrance.

(j) Require the developer to replenish the funds and assets in the trust whenever the lien payment deposit or the funds in the installment payment reserve fail to meet the requirements set forth in this subsection.

(k) Provide that the trustee periodically shall disburse funds in the trust as follows: First, to pay real property taxes, governmental assessments, and lease rent, if any; second, to pay current payments due on the blanket encumbrances, in their order of priority; third, to any sinking fund established for the payment of blanket encumbrances, including any prepayment penalties and release prices; fourth, to pay any service charge and cost payable to the trustee and its collection agent, if any, under the trust instrument; and fifth, to the developer or as directed by the developer.

(L) Contain any other provisions required by the commissioner under rules adopted under ORS 94.915 (2) and (3).

(2) Every purchase money agreement delivered to the trustee of a lien payment trust must contain a notice to the holder that the trustee may make demand of the holder to deliver to the trustee all payments made by the owner after the trustee mails notice that the funds and other assets in the trust are inadequate to meet the lien payment deposit requirements. Following such demand, the holder must immediately deliver all subsequent payments of the owner to the trustee and continue to deliver the payments until the lien payment deposit is replenished.

(3)(a) The lien payment deposit shall consist of either nondelinquent purchase money agreements from timeshare owners in the timeshare plan or other assets deposited into the trust by the developer and approved by the commissioner. The purchase money agreements must have an aggregate remaining principal balance of not less than, and any other assets deposited must have a liquidated value of not less than, 110 percent of the difference between the aggregate remaining balance owing under blanket encumbrances against the timeshare property, including any prepayment penalties, release prices or similar charges, and the amount of money or its equivalent in the trust and available at any time to be applied to the reduction of the principal balance of the blanket encumbrance. The developer shall have the burden of establishing the liquidated value of assets other than purchase money agreements from timeshare owners in the timeshare plan.

(b) If the blanket encumbrance payment deposit consists of purchase money agreements, the payments required to be made by owners under the agreements shall:

(A) Be due on or before the date payments become due on the blanket encumbrances;

(B) If paid when due as provided in subsection (4) of this section, be equal to at least 110 percent of the amount required to be paid on the blanket encumbrances on such date; and

(C) Be sufficient to pay, in full, during the term of the purchase money agreements all amounts secured by the blanket encumbrances, including prepayment penalties and release prices, if any, and all service charges payable to the trustee, any collection agent, and any other servicing agent under the trust agreement.

(c) If the developer proposes to deposit into trust assets other than purchase money agreements, the assets must be sufficient to pay debt service installments on the blanket encumbrance as they become due and to create a sinking fund or other arrangement adequate to extinguish the debt secured by the blanket encumbrance at its maturity.

(4) For the purposes of this section, "purchase money agreement" means and includes a purchase money mortgage, a purchase money trust deed and a purchase contract.

(5) For the purpose of this section, a purchase money agreement is considered delinquent when an installment payment is more than 59 days past due.

[1983 c.530 §32; 1997 c.631 §394]



Section 94.895 - Trust irrevocable without alternative arrangement.

(a) If a trust is established for timeshare property subject to timeshare licenses, the trust for the timeshare property shall be irrevocable during the time that any purchaser of a timeshare license has a right to the use of the timeshare property.

(b) If a trust is established for timeshare property subject to timeshare estates, the trust for the timeshare property shall be irrevocable until all blanket encumbrances are extinguished.

(2) The Real Estate Commissioner may approve an alternative arrangement that permits termination of the trust.

[1983 c.530 §33]



Section 94.900 - Alternative to lien payment trust.

(2) If the commissioner is asked to accept alternative arrangements under this section, the commissioner may contract with an attorney and with any other private consultant the commissioner considers necessary or advisable, in connection with the review of the proposed arrangements for protecting purchasers. The attorney shall thoroughly review the timeshare plan for the purpose of examining the purchaser protections, including the documentation used in the timeshare plan and the disclosure thereof in the developer’s public report. After completing the review the attorney shall provide a written analysis of the nature and extent of the protection that the proposal affords a purchaser against blanket encumbrances. The cost of retaining the attorneys and other consultants shall be paid by the developer.

[1983 c.530 §34]



Section 94.905 - Surety bond.

[1983 c.530 §35]



Section 94.915 - Inspection of records; rules; uniform standards.

(2) The Real Estate Agency shall adopt rules necessary to carry out ORS 94.803 and 94.807 to 94.945.

(3) The agency may cooperate with agencies performing similar functions in other jurisdictions to develop uniform filing procedures, forms, disclosure standards and administrative practices.

[1983 c.530 §§38,40]



Section 94.920 - Consent to service by out-of-state developer.

(2) The consent required under subsection (1) of this section shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by a developer and shall set forth:

(a) The name of the developer.

(b) The address to which documents served upon the commissioner are to be forwarded.

(c) If the developer is a corporation or unincorporated association, that the officer exercising the consent was authorized by resolution duly adopted by the board of directors.

(3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

(4) Service of process on the commissioner under this section shall be made by delivering to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of the process, with duplicate copies of any papers required by law to be delivered in connection with the service.

(5) When the commissioner is served with process under the provisions of this section, the commissioner shall immediately forward by registered mail or by certified mail with return receipt one of the copies with any accompanying papers, to the developer at the address set forth in the consent.

(6) The commissioner shall keep a record of each process, notice and demand served under this section, and shall record the time of each service and the action taken by the commissioner on each service.

[1983 c.530 §43; 1991 c.249 §10]



Section 94.925 - Civil penalty.

(2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

[1983 c.530 §44; 1989 c.706 §8; 1991 c.734 §5]



Section 94.930 - Commissioner order; injunctive relief.

(2) If the commissioner finds that a developer or other person is violating, has violated or is about to violate, any of the provisions of ORS 94.803 and 94.807 to 94.945, the commissioner may bring an action in the circuit court of the county where the violation or threatened violation has occurred or is about to occur, or in the county where the person resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person participating in the violation, to enjoin the person from continuing or engaging in the violation or doing any act in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant if appropriate.

[1983 c.530 §45]



Section 94.940 - False practices prohibited.

(1) Employ any device, scheme or artifice to defraud;

(2) Make any untrue statement of a material fact;

(3) Fail to state a material fact necessary to make a statement clear;

(4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature containing an untrue statement of a material fact or that fails to state a material fact necessary to make the statements made in the literature not misleading;

(5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

(6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement that the timeshare plan has been in any way approved or indorsed by the Real Estate Commissioner except in conjunction with a public report issued by the commissioner under ORS 94.828 (1), (2) and (4).

[1983 c.530 §41]



Section 94.945 - Advertising regulation.

[1983 c.530 §42]



Section 94.953 - Definitions for ORS 94.953 to 94.989.

(1) "Blanket encumbrance" means any mortgage, deed of trust, option to purchase, vendor’s lien or interest under a contract or agreement of sale, or other material financing lien or encumbrance which secures or evidences the obligation to pay money or to sell or convey on any campgrounds offered for sale, made available to purchasers by the membership camping operator or any portion thereof, and which authorizes, permits or requires the foreclosure or other disposition of the campground affected.

(2) "Campground" means real property owned or operated by a membership camping operator which is available for camping by purchasers of membership camping contracts.

(3) "Camping site" means a space:

(a) Designed and promoted for the purpose of locating a trailer, tent, tent trailer, recreational vehicle, pickup camper or other similar device used for camping; and

(b) With no permanent dwelling on it.

(4) "Commissioner" means the Real Estate Commissioner.

(5) "Facilities" means any of the following amenities provided and located on property owned or operated by a membership camping operator: Camping sites, rental trailers, swimming pools, sport courts, recreation buildings and trading posts or grocery stores.

(6) "Membership camping contract" means an agreement offered or sold within this state granting the purchaser the right or license to use for more than 30 days the campgrounds and facilities of a membership camping operator and includes a membership which provides for such use.

(7) "Membership camping contract broker" means a person who resells a membership camping contract to a new purchaser on behalf of the prior purchaser, but does not include a membership camping operator or its agents.

(8) "Membership camping operator" means any person, other than an entity that is tax exempt under section 501(c)(3) of the Internal Revenue Code of 1954, as amended, that solicits membership camping contracts paid for by a fee or periodic payments and has as one purpose camping or outdoor recreation, including use of camping sites primarily by purchasers. "Membership camping operator" does not include:

(a) Mobile home and manufactured dwelling parks or camping or recreational vehicle parks which are open to the general public and do not solicit purchases of membership camping contracts, but rather contain only camping sites rented for per use fee; or

(b) Any person who engages in the business of arranging and selling reciprocal programs and who does not own campgrounds and facilities.

(9) "Offer" means any solicitation reasonably designed to result in the entering into of a membership camping contract.

(10) "Purchaser" means a person who enters into a membership camping contract and obtains the right to use campgrounds and outdoor facilities of a membership camping operator.

(11) "Sale" or "sell" means entering into, or other disposition of, a membership camping contract for value; however, the term "value" does not include a fee to offset the reasonable costs of transfer of a membership camping contract.

(12) "Salesperson" means any individual, other than a membership camping operator, who offers to sell or sells membership camping contracts by making a direct sales presentation to prospective purchasers, but does not include individuals engaged in the referral of persons without making any representations about the camping program or a direct sales presentation to prospective purchasers. "Salesperson" does not include a campground manager who is authorized in writing to act on behalf of a membership camping operator in the operation of a campground and in the supervision of campground employees and salespersons and who does not offer to sell or sell membership camping contracts by making a direct sales presentation to prospective purchasers.

[1985 c.639 §1; 1991 c.377 §6]



Section 94.956 - Registration required to sell membership camping contract.

[1985 c.639 §2]



Section 94.959 - Application for registration.

(a) Written disclosures, in any format the commissioner is satisfied accurately and clearly communicates the required information, which include:

(A) The name and address of the membership camping operator and any person who, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with the membership camping operator;

(B) A brief description of the membership camping operator’s experience in the camping club business;

(C) A brief description of the nature of the purchaser’s right or license to use the campground or facilities;

(D) The location and a brief description of the significant facilities and recreation services then available for use by purchasers and those which are represented to purchasers as being planned, together with a brief description of any significant facilities or recreation services that are or will be available to nonpurchasers and the price to nonpurchasers therefor;

(E) A brief description of the membership camping operator’s ownership of or other right to use the campground facilities represented to be available for use by purchasers, together with a brief description of the duration of any lease, real estate contract, license franchise or other agreement entitling the membership camping operator to use the property, and any material provisions of the agreements which restrict a purchaser’s use;

(F) A brief description of any material encumbrance, including any mortgage, deed of trust, option to purchase, vendor’s lien or interest under a contract or agreement of sale, or other material financing lien or encumbrance that secures or evidences the obligation to pay money or to sell or convey, or which authorizes or requires the foreclosure or other disposition of the campground affected;

(G) A brief description of any reciprocal agreement allowing purchasers to use camping sites, facilities or other properties owned or operated by any person other than the membership camping operator with whom the purchaser has entered into a membership camping contract;

(H) A summary or copy of the articles, bylaws, rules, restrictions or covenants regulating the purchaser’s use of each campground, the facilities located on each property, and any recreation services provided, including a statement of whether and how the articles, bylaws, rules, restrictions or covenants may be changed;

(I) A brief description of all payments of a purchaser under a membership camping contract, including initial fees and any further fees, charges or assessments, together with any provisions for changing the payments;

(J) A description of any restraints on the transfer of membership camping contracts;

(K) A brief description of the policies relating to the availability of camping sites and whether reservations are required;

(L) A brief description of the membership camping operator’s right to change or withdraw from use all or a portion of the campgrounds or facilities and the extent to which the membership camping operator is obliged to replace facilities or campgrounds withdrawn;

(M) A brief description of any grounds for forfeiture of a purchaser’s membership camping contract; and

(N) A copy of the membership camping contract form;

(b) A statement of the total number of membership camping contracts then in effect, both within and without this state; and a statement of the total number of membership camping contracts intended to be sold, both within and without this state, together with a commitment that the total number will not be exceeded unless disclosed by amendment to the registration;

(c) If the campground or campgrounds owned or being purchased by the membership camping operator at the time of registration are campgrounds on which the membership camping operator or another membership camping operator previously registered a membership camping contract with the State of Oregon and sold memberships under the registered contract and thereafter went out of business or filed for bankruptcy, the new membership camping operator shall file with the commissioner at the time of registration a detailed plan whereunder all membership purchasers from the prior membership camping operator or operators for the campground or campgrounds will be offered memberships by the new membership camping operator despite any rejection or cancellation of the previous contracts during bankruptcy proceedings of the prior membership camping operator or operators. Procedures for written notice to the purchasers and the material terms and conditions of membership offered by the new campground operator shall be included in the detailed plan filed with the commissioner. The material terms and conditions including but not limited to price and terms of payment offered by the new campground operator or operators shall not be materially less favorable than the material terms and conditions offered to new purchasers; and

(d) Any other material information the commissioner may, by rule or order, require for the protection of the purchasers.

(2) The application shall be signed by the membership camping operator, an officer or general partner of the membership camping operator or by another person holding a power of attorney for such purpose from the membership camping operator. If the application is signed pursuant to a power of attorney, a copy of the power of attorney shall be included with the application.

(3) The application shall be submitted with the registration fee.

(4) An application for registration to offer or sell membership camping contracts shall be amended when a material change from the information previously filed occurs. Such amendment shall be filed with the commissioner within 10 days after the membership camping operator knows of such change.

(5) In place of the disclosures required with the application for registration, the commissioner may accept a public report or other disclosure from another state in which the membership camping operator has registered.

[1985 c.639 §3; 1991 c.377 §7]



Section 94.962 - Exemptions from registration.

(1) An offer, sale or transfer by any one person of not more than one membership camping contract for any membership camping operator in any 12-month period, unless the person receives a commission or similar payment for the sale or transfer.

(2) An offer or sale by a government, government agency or other subdivision of a government.

(3) Granting a security interest in a membership camping contract.

(4) An offer, sale or transfer by a membership camping operator of a membership camping contract previously registered by the operator if the offer, sale or transfer constitutes a resale to another owner.

[1985 c.639 §4]



Section 94.965 - Effective date of registration.

(1) The application for registration is denied under ORS 94.968;

(2) The commissioner grants the registration effective as of an earlier date; or

(3) The applicant consents to a delay of the effective date.

[1985 c.639 §5]



Section 94.968 - Denial, suspension and revocation of registration; other sanctions.

(a) The membership camping operator has failed to comply with any provisions of ORS 94.953 to 94.989 which materially affect the rights of purchasers or prospective purchasers of membership camping contracts.

(b) The membership camping operator is representing to purchasers in connection with the offer or sale of a membership camping contract that any campground or facilities are planned without reasonable grounds to believe that the campground or facilities will be completed within a reasonable time.

(c) The membership camping operator’s offering of membership camping contracts works a fraud on purchasers or owners of membership camping contracts.

(2) Proceedings for suspending, revoking or denying a registration shall be governed by ORS chapter 183.

(3) If the commissioner finds that immediate suspension of a registration is necessary to protect purchasers or owners from fraud, the commissioner may order any person subject to ORS 94.953 to 94.989 to desist from such conduct and may suspend the registration immediately. Affected persons shall be entitled to a hearing as in the case of license suspension under ORS 183.430.

(4) If the commissioner finds that a membership camping operator or other person is violating any of the provisions of ORS 94.953 to 94.989, the commissioner may order the person to desist and refrain from violating the provisions and from the further offering and sale of membership camping contracts.

(5) If the commissioner finds that a membership camping operator or other person is violating, has violated or is about to violate, any of the provisions of ORS 94.953 to 94.989, the commissioner may bring an action in the circuit court of the county where the violation or threatened violation has occurred or is about to occur, or in the county where the person resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person participating in the violation, to enjoin the person from continuing or engaging in the violation or doing any act in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant if appropriate.

[1985 c.639 §6; 1991 c.377 §8]



Section 94.971 - Fee for registration or amendment of an offer or sale of membership camping contract.

(2) No fee shall be required for an amendment unless additional work is required by Real Estate Agency staff on disclosures.

(3) The fee for registration or renewal of an existing registration of a broker or salesperson is $50.

[1985 c.639 §7; 1991 c.377 §9; 1993 c.18 §18]



Section 94.974 - Written disclosures required; procedures; inspection of records.

(2) Records of the sale of membership camping contracts shall be subject to inspection by the commissioner or the commissioner’s authorized representative. Any list identifying campground members obtained by the commissioner or the commissioner’s authorized representative shall be exempt from disclosure, as trade secrets, to any person, public body or state agency, under ORS 192.501.

[1985 c.639 §8; 1991 c.377 §10]



Section 94.975 - False practices prohibited.

(1) Employ any device, scheme or artifice to defraud;

(2) Make any untrue statement of a material fact;

(3) Fail to state a material fact necessary to make a statement clear;

(4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature containing an untrue statement of a material fact or that fails to state a material fact necessary to make the statements made in the literature not misleading;

(5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

(6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement that the membership camping contract has been in any way approved or indorsed by the Real Estate Commissioner.

[1991 c.377 §2]

Note: 94.975 and 94.976 were added to and made a part of 94.953 to 94.989 by legislative action but were not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 94.976 - Advertising regulation.

[1991 c.377 §3]

Note: See note under 94.975.



Section 94.977 - Registration as salesperson or broker.

(2) A violation of this section is a Class A misdemeanor.

[1985 c.639 §9; 2001 c.300 §54; 2007 c.319 §26]



Section 94.980 - Application for registration; fee.

(a) A statement whether or not the applicant has been convicted of any misdemeanor or felony involving theft, fraud or dishonesty or whether or not the applicant has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any act designed to protect consumers; and

(b) A statement describing the applicant’s employment history for the past five years and whether or not any termination of employment during the last five years was occasioned by any theft, fraud or act of dishonesty.

(2) Each applicant for initial registration shall submit to fingerprinting and provide to the commissioner as part of the application a recent photograph of the applicant. The registration must be accompanied by a written acceptance of the applicant as a salesperson signed by the membership camping operator with whom the salesperson will be associated.

(3) The commissioner may deny, suspend or revoke a salesperson’s or membership camping contract broker’s application for registration or the salesperson’s or membership camping contract broker’s registration if the commissioner finds that the order is necessary for the protection of purchasers or owners of membership camping contracts and that the applicant or registrant:

(a) Has been convicted of any misdemeanor or felony or has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any act designed to protect consumers;

(b) Has violated any material provision of ORS 94.925 to 94.983; or

(c) Has engaged in fraudulent or deceitful practices in any industry involving sales to consumers.

(4) Registration shall be effective for a period of one year. Registration shall be renewed annually by the filing of a form prescribed by the commissioner for that purpose. The completed application for registration or renewal shall automatically become effective upon the expiration of 30 business days following filing with the commissioner, unless:

(a) The application has been denied under subsection (3) of this section;

(b) The commissioner grants the registration effective as of an earlier date; or

(c) The applicant or registrant consents to delay of the effective date.

(5) During the effective period of a salesperson’s registration, the salesperson may transfer to a new membership camping operator by requesting the operator to return the salesperson’s registration to the commissioner and filing with the commissioner a written acceptance of the salesperson’s transfer signed by the membership camping operator with whom the salesperson will be associated following the transfer. Upon receipt of the salesperson’s registration and payment to the commissioner of a $10 transfer fee, the commissioner may issue a registration for the salesperson to the new membership camping operator. Upon the request of a salesperson, a membership camping operator shall promptly return the registration of the salesperson to the commissioner.

(6) A salesperson’s registration granted under this section shall be issued to a membership camping operator who signed the written acceptance accompanying the initial registration application or transfer request. A salesperson’s registration entitles the salesperson to sell membership camping contracts only for any campground operated by the membership camping operator under the supervision of the operator. If the salesperson terminates sales activity for any reason, the membership camping operator shall return the registration of the salesperson to the commissioner without delay.

(7) If an applicant for registration has an active real estate license outstanding, the applicant must place the real estate license on inactive status before issuance of the registration by the commissioner. A salesperson or membership camping contract broker may not reactivate an inactive real estate license during any term of registration as a salesperson or membership camping contract broker.

[1985 c.639 §10; 1991 c.377 §11]



Section 94.983 - Cancellation of contract by purchaser; notice of right to cancel.

(a) The purchaser sends notice of the cancellation by certified mail, return receipt requested, to the membership camping operator; and

(b) The notice is posted not later than midnight of the third business day following the day on which the membership camping contract is signed.

(2) In addition to the cancellation right established in subsection (1) of this section, any purchaser who signs a membership camping contract without inspecting a campground or facility with camping sites or proposed camping sites may, after making an inspection, cancel the membership camping contract by posting a notice by certified mail, return receipt requested, not later than midnight of the sixth business day following the day on which the membership camping contract is signed. In computing the number of business days, the day on which the membership camping contract was signed, Saturdays, Sundays and legal holidays shall not be included as a "business day." The membership camping operator shall promptly refund any money or other consideration paid by the purchaser upon receipt of timely notice of cancellation by the purchaser.

(3) Every membership camping contract shall include the following statement in at least 10-point type immediately before the space for the purchaser’s signature:

______________________________________________________________________________

Purchaser’s Right To Cancel: You may cancel this membership camping contract without any cancellation fee or other penalty by sending notice of cancellation by certified mail, return receipt requested, to _____ (insert name and mailing address of membership camping operator). The notice must be postmarked by midnight of the third business day following the day on which the membership camping contract is signed. In computing the three business days, the day on which the membership camping contract is signed shall not be included as a "business day," nor shall Saturday, Sunday or legal holidays be included.

______________________________________________________________________________

(4) If the purchaser has not inspected a campground or facility at which camping sites are located or planned, the notice must contain the following additional language:

______________________________________________________________________________

If you sign this membership camping contract without having first inspected the property at which camping sites are located or planned, you may also cancel this membership camping contract by giving this notice within six business days following the day on which you signed if you inspect such a property prior to sending the notice.

______________________________________________________________________________

(5) No act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) or (2) of this section.

[1985 c.639 §11]



Section 94.986 - Requirements for sale of membership camping contract; nondisturbance agreements.

(1) Each person holding an interest in a blanket encumbrance executes and delivers to the Real Estate Commissioner a nondisturbance agreement and records such agreement in the real estate records of the county in which the campground is located. "Nondisturbance agreement" means an instrument by which the holder of a blanket encumbrance agrees that the holder’s rights in the campground shall be subordinate to the rights of any membership camping contract purchaser. Every nondisturbance agreement must contain a covenant by the lienholder that the lienholder, its successors, and anyone who acquires the campground property through the blanket lien shall not use, or cause or permit the property to be used in a manner that prevents a membership camping contract purchaser from using, the campground property in the manner contemplated by the membership camping contract. The lienholder’s agreement not to disturb a membership camping contract purchaser may require as a continuing condition that the purchaser perform all obligations and make all payments due under any membership camping contract for the purchaser’s campground interest and, if the membership camping contract is held as a leasehold, under the lease for the purchaser’s campground interest. The nondisturbance agreement shall also contain provisions setting forth each of the following:

(a) The nondisturbance agreement may be enforced by purchasers of membership camping contracts. If the membership camping operator is not in default under its obligations to the holder of the blanket encumbrance, the agreement may be enforced by both the membership camping operator and the purchasers.

(b) The nondisturbance agreement is effective as between each purchaser and the holder of the blanket encumbrance despite any rejection or cancellation of the purchaser’s contract during bankruptcy proceedings of the membership camping operator.

(c) The agreement is binding upon the successors in interest of both the membership camping operator and the holder of the blanket encumbrance.

(d) A holder of the blanket encumbrance who obtains title or possession, or who causes a change in title or possession in a campground by foreclosure or otherwise, and who does not continue to operate the campground upon conditions no less favorable to members than existed prior to the change of title or possession shall:

(A) Offer the title or possession of the campground to an association of members to operate the campground; or

(B) Obtain a commitment from another entity that obtains title or possession to undertake the responsibility for operation of the campground.

(2) If a financial institution, acting as hypothecation lender and providing the major hypothecation loan to the membership camping operator, has a lien on, or security interest in, the membership camping operator’s interest in the campground, the financial institution shall execute and deliver to the commissioner a nondisturbance agreement and record such agreement in the real estate records of the county in which the campground is located. In addition, each person holding an interest in any blanket encumbrance superior to the interest held by the financial institution shall execute, deliver and record an instrument stating that such person shall give the financial institution notice of, and at least 30 days to cure, any default under the blanket encumbrance before such person commences any foreclosure action affecting the campground. For the purposes of this provision, a major hypothecation loan to a membership camping operator is a loan or line of credit secured by substantially all of the contracts receivable arising from the membership camping operator’s sale of membership camping contracts.

(3) There shall have been delivered to and accepted by the commissioner a surety bond or letter of credit with the commissioner as obligee for the benefit of purchasers. The bond or letter of credit must be in an amount which is not less than 105 percent of the remaining principal balance of every indebtedness secured by the blanket encumbrance affecting the campground. Any such bond must be issued by a surety authorized to do business in this state and having sufficient net worth to satisfy the indebtedness. Any such letter of credit must be irrevocable and must be drawn upon a bank, savings and loan association or other financial institution acceptable to the commissioner. The bond or letter of credit shall provide for payment of all amounts secured by the blanket encumbrance, including costs, expenses and legal fees of the lienholder, if for any reason the blanket encumbrance is enforced. The bond or letter of credit may be reduced periodically in proportion to the reduction of the amounts secured by the blanket encumbrance.

(4) There have been delivered to and accepted by the commissioner other financial assurances which the commissioner finds are acceptable to carry into effect the intent and provisions of this section.

[1985 c.639 §11a; 1991 c.377 §5]



Section 94.987 - Judicial declaration of failure in management.

(A) Irreparable injury to the rights of the purchasers is likely to occur unless a trustee is appointed; and

(B) There is no reasonable alternative to appointment of a trustee.

(b) For purposes of this subsection, "active purchaser" means a current, dues-paying member of the membership camping operator.

(2) The court may attach such conditions and terms to its appointment of a trustee under subsection (1) of this section as the court considers necessary to protect the rights of the purchasers under the membership camping contract. The trustee shall provide a copy of the court’s decision in such a case to the commissioner.

(3) If the court petitioned under subsection (1) of this section finds that there is a reasonable alternative to the appointment of a trustee, the court may order the membership camping operator to carry out the reasonable alternative and may attach to its order such terms and conditions as it considers necessary to protect the rights of the purchasers under the membership camping contracts.

[1991 c.377 §4]



Section 94.989 - Interpretation of membership camping contracts; application of Unlawful Trade Practices Act.

(2) Membership camping contracts covered by ORS 94.925 to 94.983 are retail installment contracts under ORS 83.010 to 83.190.

(3) The Attorney General shall protect the rights of purchasers through the application of ORS 336.184 and 646.605 to 646.652.

[1985 c.639 §12]



Section 94.990



Section 94.991






Chapter 095 - Fraudulent Transfers and Conveyances

Section 95.010



Section 95.020



Section 95.030



Section 95.040



Section 95.050



Section 95.060



Section 95.070



Section 95.080



Section 95.090



Section 95.100



Section 95.200 - Definitions for ORS 95.200 to 95.310.

(1) "Affiliate" means any of the following:

(a) A person who directly or indirectly owns, controls or holds with power to vote 20 or more percent of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole discretionary power to vote the securities; or

(B) Solely to secure a debt, if the person has not in fact exercised the power to vote.

(b) A corporation, 20 or more percent of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by the debtor or by a person who directly or indirectly owns, controls or holds with power to vote 20 or more percent of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole discretionary power to vote the securities; or

(B) Solely to secure a debt, if the person has not in fact exercised the power to vote.

(c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor.

(d) A person who operates the debtor’s business under a lease or other agreement or controls substantially all of the debtor’s assets.

(2) "Asset" means property of a debtor but does not include:

(a) Property to the extent that it is encumbered by a valid lien;

(b) Property to the extent that it is generally exempt under nonbankruptcy law; or

(c) An interest in property held in tenancy by the entirety to the extent that it is not subject to process by a creditor holding a claim against only one tenant.

(3) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

(4) "Creditor" means a person who has a claim against a debtor.

(5) "Debt" means liability on a claim.

(6) "Debtor" means a person against whom a creditor has a claim.

(7) An "insider" includes:

(a) If the debtor is an individual:

(A) A relative of the debtor or of a general partner of the debtor;

(B) A partnership in which the debtor is a general partner;

(C) A general partner in a partnership described in subparagraph (B) of this paragraph; or

(D) A corporation of which the debtor is a director, officer or person in control.

(b) If the debtor is a corporation:

(A) A director of the debtor;

(B) An officer of the debtor;

(C) A person in control of the debtor;

(D) A partnership in which the debtor is a general partner;

(E) A general partner in a partnership described in subparagraph (D) of this paragraph; or

(F) A relative of a general partner, director, officer or person in control of the debtor.

(c) If the debtor is a partnership:

(A) A general partner in the debtor;

(B) A relative of a general partner in a debtor, of a general partner of a debtor, or of a person in control of the debtor;

(C) Another partnership in which the debtor is a general partner;

(D) A general partner in a partnership described in subparagraph (C) of this paragraph; or

(E) A person in control of the debtor.

(d) An affiliate or an insider of an affiliate as if the affiliate were the debtor; and

(e) A managing agent of the debtor.

(8) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, including a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien.

(9) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust or any other legal or commercial entity.

(10) "Property" means anything that may be the subject of ownership.

(11) "Relative" means an individual related within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes a payment of money, a release, a lease and the creation of a lien or encumbrance.

(13) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

[1985 c.664 §1; 2009 c.294 §13]



Section 95.210 - Insolvency described.

(2) A debtor who is generally not paying debts of the debtor as they become due is presumed to be insolvent.

(3) A partnership is insolvent under subsection (1) of this section if, at a fair valuation, the sum of the partnership’s debts is greater than the aggregate of all of the partnership’s assets and the sum of the excess of the value of each general partner’s nonpartnership assets over the partner’s nonpartnership debts.

(4) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under ORS 95.200 to 95.310.

(5) Debts under this section do not include an obligation to the extent the obligation is secured by a valid lien on property of the debtor not included as an asset.

[1985 c.664 §2]



Section 95.220 - Value described.

(2) For the purposes of ORS 95.230 (1)(b) and 95.240, a person gives a reasonably equivalent value if the person acquires an interest in the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

(3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

[1985 c.664 §3]



Section 95.230 - Transfers fraudulent as to present and future creditors.

(a) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(b) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(B) Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor’s ability to pay as they become due.

(2) In determining actual intent under subsection (1)(a) of this section, consideration may be given, among other factors, to whether:

(a) The transfer or obligation was to an insider;

(b) The debtor had retained possession or control of the property transferred after the transfer;

(c) The transfer or obligation was disclosed or concealed;

(d) Before the transfer was made or obligation was incurred, the debtor was sued or threatened with suit;

(e) The transfer was of substantially all the debtor’s assets;

(f) The debtor had absconded;

(g) The debtor had removed or concealed assets;

(h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(j) The transfer had occurred shortly before or shortly after a substantial debt was incurred; and

(k) The debtor had transferred the essential assets of the business to a lienor who had transferred the assets to an insider of the debtor.

[1985 c.664 §4]



Section 95.240 - Transfers fraudulent as to present creditors.

(2) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for other than a present, reasonably equivalent value, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.

[1985 c.664 §5]



Section 95.250 - When transfer is made or obligation is incurred.

(1) A transfer is made:

(a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under ORS 95.200 to 95.310 that is superior to the interest of the transferee.

(2) If applicable law permits the transfer to be perfected as provided in subsection (1) of this section and the transfer is not so perfected before the commencement of an action for relief under ORS 95.200 to 95.310, the transfer is made immediately before the commencement of the action.

(3) If applicable law does not permit the transfer to be perfected as provided in subsection (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee.

(4) A transfer is not made until the debtor has acquired rights in the asset transferred.

(5) An obligation is incurred:

(a) If oral, when it becomes effective between the parties.

(b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

[1985 c.664 §6]



Section 95.260 - Creditor’s remedies.

(a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor’s claim.

(b) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by any applicable provision of any other statute or the Oregon Rules of Civil Procedure.

(c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(B) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(C) Any other relief the circumstances may require.

(2) If a creditor has obtained a judgment on a claim against the debtor and if the court so orders, the creditor may levy execution on the asset transferred or its proceeds.

[1985 c.664 §7]



Section 95.270 - Transferee’s defenses, liability and protections.

(2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under ORS 95.260 (1)(a), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (3) of this section, or the amount necessary to satisfy the creditor’s claim, whichever is less. The judgment may be entered against:

(a) The first transferee of the asset or the person for whose benefit the transfer was made; or

(b) Any subsequent transferee.

(3) If the judgment under subsection (2) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(4) A creditor may not recover under subsection (2)(b) of this section from a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

(5) Notwithstanding voidability of a transfer or an obligation under ORS 95.200 to 95.310, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(a) A lien on or a right to retain any interest in the asset transferred;

(b) Enforcement of any obligation incurred; or

(c) A reduction in the amount of the liability on the judgment.

(6) A transfer is not voidable under ORS 95.240 (2):

(a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by an otherwise unavoidable lien;

(b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(c) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

(7) A transfer is not voidable under ORS 95.230 (1)(b) or 95.240 if the transfer results from:

(a) Termination of a lease upon default by the debtor when the termination is pursuant to the terms of the lease and applicable law; or

(b) Enforcement of a security interest in compliance with ORS chapter 79.

[1985 c.664 §8; 2001 c.445 §167]



Section 95.280 - Extinguishment of claim for relief.

(1) Under ORS 95.230 (1)(a) within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) Under ORS 95.230 (1)(b) or 95.240 (1), within four years after the transfer was made or the obligation was incurred; or

(3) Under ORS 95.240 (2), within one year after the transfer was made or the obligation was incurred.

[1985 c.664 §9]



Section 95.290 - General principles of law and equity as supplement to ORS 95.200 to 95.310.

[1985 c.664 §10]



Section 95.300 - Uniformity of application and construction.

[1985 c.664 §11]



Section 95.310 - Short title.

[1985 c.664 §12]






Chapter 096 - Line and Partition Fences

Section 96.010 - Sharing expenses of partition fence.

[Amended by 1981 c.897 §30]



Section 96.020 - Failure to repair partition fence.



Section 96.030 - Repairs by complainant.

[Amended by 1981 c.897 §31; 1995 c.618 §54]



Section 96.040 - Removal of partition fence.

(2) When one party ceases to improve the land of the party or opens the enclosure, the party shall not take away any part of the partition fence belonging to the party and adjoining the next enclosure if the owner or occupant of the adjoining enclosure, within two months after it is ascertained, pays therefor such sum as is agreed upon by the parties or, if they fail to agree, such sum as is adjudged by two disinterested persons, selected by the parties, which two persons, if they fail to agree, may select a third person, and the three persons shall determine such sum. Such partition fence shall not be removed when by so doing it will expose to destruction any crops in such enclosures.



Section 96.050 - Gate in partition fence.



Section 96.060 - Removal of fence built on another’s land.

(2) The occupant or owner of land whereon a fence has been built by mistake shall not throw down or in any manner disturb such fence during the period which the person who built it is authorized by subsection (1) of this section to remove it.



Section 96.070






Chapter 097 - Rights and Duties Relating to Cemeteries, Human Bodies and Anatomical Gifts

Section 97.010 - Definitions.

(1) "Burial" means the placement of human remains in a grave or lawn crypt.

(2) "Burial park" means a tract of land for the burial of human remains, used, or intended to be used, and dedicated for cemetery purposes.

(3) "Burial right" means the right to use a grave, mausoleum, columbarium, ossuary or scattering garden for the interment or other disposition of human remains.

(4) "Cemetery" means a place:

(a) Dedicated to and used, or intended to be used, for a permanent memorial or the permanent interment of human remains; and

(b) That may contain a mausoleum, crypt or vault interment, a columbarium, an ossuary, a cenotaph, a scattering garden, any other structure or place used or intended to be used for the interment or disposition of human remains or any combination of these structures or places.

(5) "Cemetery association" means a corporation or association authorized by its articles of incorporation to conduct the business of a cemetery, but does not include a corporation sole or a charitable, eleemosynary association or corporation.

(6) "Cemetery authority" means a person who owns or controls cemetery lands or property, including but not limited to a cemetery corporation, association or corporation sole.

(7) "Cemetery business" and "cemetery purpose" are used interchangeably and mean any business or purpose requisite or incident to, or necessary for establishing, maintaining, operating, improving or conducting a cemetery, interring human remains, and the care, preservation and embellishment of cemetery property.

(8) "Cemetery merchandise" means personal property offered for sale or sold for use in connection with the final disposition, memorialization or interment of human remains. "Cemetery merchandise" includes, but is not limited to, an outer burial container and a memorial.

(9) "Cemetery services" means services provided by a cemetery authority for interment or scattering, and installation of cemetery merchandise.

(10) "Cenotaph" means a place, the primary purpose of which is to provide an area where a person may pay to establish a memorial to honor a person whose remains may be interred elsewhere or whose remains cannot be recovered.

(11) "Columbarium" means a structure or room containing receptacles for permanent inurnment of cremated remains in a place used, or intended to be used, and dedicated for cemetery purposes.

(12) "Cremated remains" means the remains of a cremated human body after completion of the cremation process.

(13) "Cremation" means the technical process, using direct flame and heat, that reduces human remains to bone fragments.

(14) "Crematory" means a structure containing a retort for the reduction of bodies of deceased persons to cremated remains.

(15) "Crypt" or "vault" means a space in a mausoleum of sufficient size used, or intended to be used, to entomb uncremated human remains.

(16) "Directors" or "governing body" means the board of directors, board of trustees or other governing body of a cemetery association.

(17) "Endowment care" means the general care and maintenance of developed portions of a cemetery and memorials erected thereon financed from the income of a trust fund.

(18) "Entombment" means the placement of human remains in a crypt or vault.

(19) "Funeral merchandise" means personal property offered for sale or sold for use in connection with funeral services. "Funeral merchandise" includes, but is not limited to, acknowledgment cards, alternative containers, caskets, clothing, cremation containers, cremation interment containers, flowers, memory folders, monuments, outer burial containers, prayer cards, register books and urns.

(20) "Funeral services" means services customarily provided by a funeral service practitioner including, but not limited to, care and preparation of human remains for final disposition, professional services relating to a funeral or an alternative to a funeral, transportation of human remains, limousine services, use of facilities or equipment for viewing human remains, visitation, memorial services or services that are used in connection with a funeral or alternative to a funeral, coordinating or conducting funeral rites or ceremonies, and other services provided in connection with a funeral, alternative to a funeral or final disposition of human remains.

(21) "Grave" means a space of ground in a burial park used, or intended to be used, for burial of the remains of one person.

(22) "Human remains" or "remains" means the body of a deceased person in any stage of decomposition or after cremation.

(23) "Interment" means the disposition of human remains by inurnment, entombment or burial.

(24) "Inurnment" means the placement of cremated remains in a receptacle and the deposit of the receptacle in a niche.

(25) "Lot," "plot" or "burial space" means space in a cemetery owned by one or more individuals, an association or fraternal or other organization and used, or intended to be used, for the permanent interment therein of the remains of one or more deceased persons. Such terms include and apply with like effect to one, or more than one, adjoining grave, crypt, vault or niche.

(26) "Mausoleum" means a structure substantially exposed above ground for the entombment of human remains in crypts or vaults in a place used, or intended to be used, and dedicated for cemetery purposes.

(27) "Memorial" means a product, other than a mausoleum or columbarium, used for identifying an interment space or for commemoration of the life, deeds or career of a decedent including, but not limited to, an ossuary, monument, marker, niche plate, urn garden plaque, crypt plate, cenotaph, marker bench or vase.

(28) "Niche" means a recess usually in a columbarium used, or intended to be used, for the inurnment of the cremated remains of one or more persons.

(29) "Ossuary" means a receptacle used for the communal placement of cremated remains without benefit of an urn or any other container in which cremated remains may be commingled with other cremated remains and are nonrecoverable.

(30) "Plot owner" or "owner" means any person identified in the records of the cemetery authority as owner of the burial rights to a burial plot, or who holds a certificate of ownership conveyed from the cemetery authority of the burial rights in a particular lot, plot or space.

(31) "Scattering" means the lawful dispersion of cremated remains that need not be associated with an interment right or issuance of a deed, that may be recorded only as a service that has taken place and may not be recorded on the permanent records of the cemetery authority.

(32) "Scattering garden" means a location set aside within a cemetery that is used for the spreading or broadcasting of cremated remains that have been removed from their container and can be mixed with or placed on top of the soil or ground cover or buried in an underground receptacle on a commingled basis and that are nonrecoverable.

(33) "Special care" means any care in excess of endowed care in accordance with the specific directions of a donor of funds.

[Amended by 1955 c.545 §1; 1965 c.396 §1; 2007 c.661 §1; 2009 c.709 §10]



Section 97.020 - Exemption of certain organizations and cemeteries from certain sections of chapter.

(a) Any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination or any cemetery that such entity organizes, controls or operates.

(b) Any county or city cemetery.

(c) A historic cemetery, as defined in ORS 97.772, operated and maintained by a nonprofit organization described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

(2) The provisions of ORS 97.810 to 97.865 relating to private cemeteries do not apply to:

(a) Any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination or any cemetery that such entity organizes, controls or operates, unless the cemetery authority for an entity described in this paragraph elects to subject itself to ORS 97.810 to 97.865.

(b) Any county or city cemetery, unless the county or city elects to subject itself to ORS 97.810 to 97.865.

(c) A historic cemetery, as defined in ORS 97.772, operated and maintained by a nonprofit organization described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

[Amended by 1955 c.473 §1; 1997 c.167 §1; 2011 c.162 §1]



Section 97.030 - Vested rights not acquired.



Section 97.040 - Private family burial grounds.



Section 97.050



Section 97.055



Section 97.060



Section 97.065



Section 97.070



Section 97.075



Section 97.080



Section 97.082 - Consent for certain autopsies; form.

(a) The spouse of the decedent;

(b) A son or daughter of the decedent 18 years of age or older;

(c) Either parent of the decedent;

(d) A brother or sister of the decedent 18 years of age or older;

(e) A guardian of the decedent at the time of death;

(f) A person in the next degree of kindred to the decedent;

(g) The personal representative of the estate of the decedent; or

(h) The person nominated as the personal representative of the decedent in the decedent’s last will.

(2)(a) Consent required under subsection (1) of this section must be granted on a written autopsy consent form developed pursuant to subsection (3) of this section.

(b) If the person authorized by subsection (1) of this section to grant written consent to conduct an autopsy is not available to grant written consent in person, the authorized person may grant consent by completing the required consent form and returning the signed form, by facsimile or other electronic transmission, to the party requesting permission.

(3) The Public Health Officer, in consultation with the State Medical Examiner, shall develop and make available a standardized written autopsy consent form that:

(a) Grants the person specified in subsection (1) of this section the authority to:

(A) Grant permission to conduct an unlimited autopsy;

(B) Grant permission to conduct a limited autopsy and to specify what limitations are imposed upon the autopsy; or

(C) Refuse permission to conduct an autopsy.

(b) Provides a section for the person specified in subsection (1) of this section to submit specific instructions with respect to tests to be performed during the autopsy and to the disposition of organs and tissue removed for purposes of a limited autopsy.

(c) Provides that the consent signature be accompanied by the signature of a witness.

[2003 c.416 §1]

Note: 97.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.083



Section 97.084



Section 97.085



Section 97.090



Section 97.110 - Human remains not to be attached.



Section 97.120 - Human remains to be deposited in accordance with ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990.



Section 97.130 - Right to control disposition of remains; delegation.

(2) A person within the first applicable listed class among the following listed classes that is available at the time of death, in the absence of actual notice of a contrary direction by the decedent as described under subsection (1) of this section or actual notice of opposition by completion of a written instrument by a member of the same class or a member of a prior class, may direct any lawful manner of disposition of a decedent’s remains by completion of a written instrument:

(a) The spouse of the decedent.

(b) A son or daughter of the decedent 18 years of age or older.

(c) Either parent of the decedent.

(d) A brother or sister of the decedent 18 years of age or older.

(e) A guardian of the decedent at the time of death.

(f) A person in the next degree of kindred to the decedent.

(g) The personal representative of the estate of the decedent.

(h) The person nominated as the personal representative of the decedent in the decedent’s last will.

(i) A public health officer.

(3)(a) The decedent or any person authorized in subsection (2) of this section to direct the manner of disposition of the decedent’s remains may delegate such authority to any person 18 years of age or older.

(b) Delegation of the authority to direct the manner of disposition of remains must be made by completion of:

(A) The written instrument described in subsection (7) of this section; or

(B) A written instrument recognized by the Armed Forces of the United States, as that term is defined in ORS 348.282, if the decedent died while serving in the Armed Forces of the United States.

(c) The person to whom the authority is delegated has the same authority under subsection (2) of this section as the person delegating the authority.

(4) If a decedent or the decedent’s designee issues more than one authorization or direction for the disposal of the decedent’s remains, only the most recent authorization or direction is binding.

(5) A donation of anatomical gifts under ORS 97.951 to 97.982 takes priority over directions for the disposition of a decedent’s remains under this section only if the person making the donation is of a priority under subsection (1) or (2) of this section the same as or higher than the priority of the person directing the disposition of the remains.

(6) If the decedent directs a disposition under subsection (1) of this section and those financially responsible for the disposition are without sufficient funds to pay for such disposition or the estate of the decedent has insufficient funds to pay for the disposition, or if the direction is unlawful, the direction is void and disposition shall be in accordance with the direction provided by the person given priority in subsection (2) of this section and who agrees to be financially responsible.

(7) The signature of the individual delegating the authority to direct the manner of disposition is required for the completion of the written instrument required in subsection (3)(b)(A) of this section. The following form or a form substantially similar shall be used by all individuals:

______________________________________________________________________________

APPOINTMENT OF PERSON

TO MAKE DECISIONS

CONCERNING DISPOSITION

OF REMAINS

I, __________________, appoint__________________, whose address is _______________ and whose telephone number is (___)_________, as the person to make all decisions regarding the disposition of my remains upon my death for my burial or cremation. In the event ____________ is unable to act, I appoint____________, whose address is __________________ and whose telephone number is (___)_________, as my alternate person to make all decisions regarding the disposition of my remains upon my death for my burial or cremation.

It is my intent that this Appointment of Person to Make Decisions Concerning Disposition of Remains act as and be accepted as the written authorization presently required by ORS 97.130 (or its corresponding future provisions) or any other provision of Oregon Law, authorizing me to name a person to have authority to dispose of my remains.

DATED this ___ day of______,_____.

__________________

DECLARATION OF WITNESSES

We declare that ____________ is personally known to us, that he/she signed this Appointment of Person to Make Decisions Concerning Disposition of Remains in our presence, that he/she appeared to be of sound mind and not acting under duress, fraud or undue influence, and that neither of us is the person so appointed by this document.

Witnessed By:

_______________ Date: _____

Witnessed By:

_______________ Date: _____

______________________________________________________________________________

(8) Subject to the provisions of ORS 97.951 to 97.982, if disposition of the remains of a decedent has not been directed and authorized under this section within 10 days after the date of the death of the decedent, a public health officer may direct and authorize disposition of the remains.

(9) Notwithstanding subsection (2) of this section, a person arrested for or charged with criminal homicide by reason of the death of the decedent may not direct the disposition of the decedent’s remains. The disposition of the decedent’s remains shall be made in accordance with the directions of an eligible person within the first applicable class established under subsection (2) of this section.

(10) Notwithstanding subsections (2) and (3) of this section, if the person who has the authority to direct the manner of disposition of cremated remains pursuant to subsection (1) or (2) of this section transfers any portion of the cremated remains to another person, the recipient of the cremated remains has the authority to direct the manner of disposition of the cremated remains in the recipient’s possession.

[Amended by 1969 c.175 §10; 1969 c.591 §279; 1973 c.823 §97; 1995 c.717 §10; 1997 c.472 §1; 1999 c.201 §5; 2007 c.373 §1; 2007 c.681 §24; 2011 c.154 §1; 2011 c.164 §1]



Section 97.132



Section 97.134



Section 97.140



Section 97.141



Section 97.145 - Liability for failure to conform to written instrument directing control of remains.

[1957 c.423 §3 (97.141 and 97.145 enacted in lieu of 97.140); 1997 c.472 §2]



Section 97.150 - Disposition of cremated remains; procedures; notice; limitations on liability of cemetery authority, crematory operator or funeral service provider.

(b) If the cremated remains are left in the possession of the cemetery authority, crematory operator or licensed funeral service practitioner and no instructions for final disposition are given to the cemetery authority, crematory operator or licensed funeral service practitioner within 180 days after the date of cremation, the cemetery authority, crematory operator or licensed funeral service practitioner shall make a reasonable effort to notify the person who has the authority to direct disposition of the cremated remains under ORS 97.130 (2). The notice must state that the cemetery authority, crematory operator or licensed funeral service practitioner intends to dispose of the cremated remains unless the person who has the authority to direct disposition of the cremated remains gives instructions to the contrary to the cemetery authority, crematory operator or licensed funeral service practitioner within 30 days after the date of the notice.

(c) Reasonable effort to notify includes, but is not limited to, notice, delivered personally or by certified mail, return receipt requested, to the person who has the authority to direct disposition of the cremated remains at the address of the person in the records of the cemetery authority, crematory operator or licensed funeral service practitioner.

(d) If the person who has the authority to direct the disposition of the cremated remains has not given instructions for the disposition of the cremated remains within 30 days after the date of the notice, the cemetery authority, crematory operator or licensed funeral service practitioner may dispose of the cremated remains as is legally practicable.

(2) A cemetery authority, crematory operator or licensed funeral service practitioner is not liable in any civil or criminal proceeding relating to cremated remains that have been left in the possession of the cemetery authority, crematory operator or licensed funeral service practitioner for a period of 180 days or more unless:

(a) The cemetery authority, crematory operator or licensed funeral service practitioner has failed to make a reasonable effort to notify the person who has the authority to direct disposition of the cremated remains as described in subsection (1) of this section;

(b) A written contract has been entered into with the cemetery authority, crematory operator or licensed funeral service practitioner for care of the cremated remains; or

(c) Permanent interment has been made.

(3) A cemetery authority is not liable in any civil or criminal proceeding relating to cremated remains that have been interred, scattered, placed in an ossuary or disposed of in any other manner within the cemetery if the person who physically possesses the cremated remains consents to the disposition.

(4) A cemetery authority is not liable in any civil or criminal proceeding relating to cremated remains that have been scattered within the cemetery without the knowledge of the cemetery authority. The cemetery authority may dispose of cremated remains that have been scattered within the cemetery without the knowledge of the cemetery authority as is legally practicable.

(5) If the cemetery authority, crematory operator or licensed funeral service practitioner has complied with this section, then the cemetery authority, crematory operator or licensed funeral service practitioner may dispose of the remains as is legally practicable.

[Amended by 1989 c.669 §1; 1997 c.472 §3; 2011 c.164 §2]



Section 97.153 - Diagnostic or therapeutic radioisotopes in body.

[1995 c.252 §1]

Note: 97.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.160 - Duty of hospital or sanitarium to notify before sending remains to undertaker; procedures.

(2) If the admitting record contains the name of a relative, friend or other person identified by the decedent in the admitting record, or if the hospital or sanitarium is aware of the name of any other person chargeable with the funeral expenses of the decedent, the hospital or the sanitarium must notify the relative, friend or other person personally or by certified mail, return receipt requested.

(3) If a hospital or sanitarium is unable to give actual notice to a relative, friend or other person under the provisions of subsection (2) of this section, the hospital or sanitarium must publish a notice of death at least one time in a newspaper of general circulation in the county where the death occurred, or, if there is no such newspaper, in a newspaper most likely to give notice of the death to relatives and friends of the decedent. The notice must contain the name of the decedent and the address and phone number for the hospital or sanitarium.

(4) If the remains of the decedent are not claimed within 10 days after the giving of notice under subsection (2) of this section, or within 10 days after publication under subsection (3) of this section if publication is made under subsection (3) of this section, the hospital or sanitarium may arrange for the disposal of the remains of the decedent without further notice in the manner specified by ORS 97.170 to 97.200.

(5) Nothing in this section limits or governs the authority of any administrator or executor, trustee or other person having a fiduciary relationship with the deceased or to the state, counties, cities or towns in the disposition of the remains of a deceased person.

[Amended by 1993 c.92 §1]



Section 97.170 - Disposition of unclaimed body of deceased person; rules.

(a) Who does not have a relative or other person with the legal right to direct and the means to pay for disposition of the deceased person’s body;

(b) Whose relative, or other person, with the legal right to direct the disposition of the deceased person’s body does not pay or arrange to pay for, or refuses to direct, the disposition of the deceased person’s body within 10 days of being notified of the death; or

(c) For whom no person other than a person described in paragraph (a) or (b) of this subsection wishes to direct and pay for the disposition of the deceased person’s body.

(2) The State Mortuary and Cemetery Board shall maintain a list of institutions that may accept or process bodies for education or research purposes.

(3)(a) A funeral establishment licensed under ORS 692.146 that takes custody of the unclaimed body of a deceased person shall, within five days after taking custody of the body:

(A) Submit a report of death under ORS 432.133;

(B) Obtain all contact information known to the medical examiner, a health care facility or law enforcement regarding persons listed in ORS 97.130;

(C) Attempt to locate and notify the persons listed in ORS 97.130;

(D) Arrange with any person listed in ORS 97.130 who will pay the expenses to make disposition of the body;

(E) If no person listed in ORS 97.130 can be located to pay the expenses to make disposition of the body, arrange with a person or institution not listed in ORS 97.130 that will pay the expenses to make disposition of the body;

(F) Determine whether the Department of State Lands or other person is appointed as the personal representative of the deceased person pursuant to ORS 113.085; and

(G) Contact the Department of Veterans’ Affairs to determine whether the decedent is eligible for any state or federal benefits.

(b) If no one claims the body within 10 days after the funeral establishment takes custody of the body, or if the persons notified acquiesce, or if the decedent is not eligible for any benefits described in paragraph (a)(G) of this subsection, the funeral establishment may transfer the body to an institution on the list of institutions described in subsection (2) of this section that desires the body for education or research purposes.

(c) If no person or institution claims the body as provided in paragraphs (a) and (b) of this subsection, the funeral establishment may cremate or bury the body without the consent of persons listed in ORS 97.130 and is indemnified from any liability arising from having made such disposition. The method of disposition must be in the least costly and most environmentally sound manner that complies with law, and that does not conflict with known wishes of the deceased. If the deceased person is an indigent person, the board shall reimburse the funeral establishment for the costs of disposition under subsection (5) of this section.

(4) If the deceased person is a child over whom the Department of Human Services held guardianship at the time of death, the department shall promptly attempt to locate and notify the relatives of the deceased child or any other person who has an interest in the deceased child and shall arrange with any person who will pay the expenses to make disposition of the body. If no relatives or interested persons claim the body, the department may transfer the body to an institution that is on the list maintained by the board under subsection (2) of this section that desires the body for education or research purposes, or may authorize burial or cremation of the body. The department shall pay expenses related to burial or cremation authorized by the department under this subsection.

(5) Upon receipt of a qualifying statement as required by the board by rule that the deceased person is an indigent person, the board shall reimburse a funeral establishment the reasonable costs for disposition of the body of any unclaimed deceased indigent person. The method of disposition must be in the least costly and most environmentally sound manner that complies with law. The board shall adopt rules establishing the requirements and process for reimbursement and setting the amount that may be reimbursed to a funeral establishment under this subsection.

[Amended by 1973 c.842 §1; 1985 c.704 §1; 1993 c.345 §4; 1995 c.162 §62; 2009 c.709 §8; 2015 c.651 §1]



Section 97.180 - Period within which body may not be used or dismembered.

[Amended by 2015 c.651 §2]



Section 97.190 - Post-mortem examination of body.

[Amended by 1959 c.629 §43; 1965 c.221 §13; 1977 c.582 §1; 2015 c.651 §3]



Section 97.200 - Disposition of remains after use.

(2) Notwithstanding subsection (1) of this section, an institution that uses a body pursuant to ORS 97.170 only for instruction on preservation of a body shall, upon completion of use, return the body to the funeral establishment from where the institution received the body.

[Amended by 2015 c.651 §4]



Section 97.210 - Exceptions to application of ORS 97.170 to 97.200; rules.

[Amended by 1977 c.582 §2; 2009 c.595 §62]



Section 97.220 - Disinterment.

(a) The person under ORS 97.130 (2)(a), (b) or (c) who has the authority to direct disposition of the remains of the deceased person; or

(b) If the remains are cremated remains, the person who had possession of the cremated remains and authorized the interment of the cremated remains.

(2) If the consent of a person described in subsection (1) of this section or of the cemetery authority cannot be obtained, permission by the county court of the county where the cemetery is situated is sufficient. Notice of application to the court for such permission must be given at least 60 days prior thereto, personally or by mail, to the cemetery authority, to the person not consenting and to every other person or authority on whom service of notice is required by the county court.

(3) If the payment for the purchase of an interment space is past due for a period of 90 days or more, this section does not apply to or prohibit the removal of any remains from one plot to another in the same cemetery or the removal of remains by the cemetery authority from a plot to some other suitable place.

(4) This section does not apply to the disinterment of remains upon order of court or if ordered under the provisions of ORS 146.045 (3)(e).

[Amended by 1977 c.582 §3; 2007 c.661 §2; 2011 c.164 §3]



Section 97.230



Section 97.250



Section 97.255



Section 97.260



Section 97.265



Section 97.268



Section 97.270



Section 97.275



Section 97.280



Section 97.285



Section 97.290



Section 97.295



Section 97.300



Section 97.310 - Survey and subdivision of land; map or plat of mausoleum or columbarium; access easement.

(a) In case of land, survey and subdivide it into sections, blocks, plots, avenues, walks or other subdivisions and make a good and substantial map or plat showing them, with descriptive names or numbers. In all instances this shall be done in compliance with ORS 92.010 to 92.192 except that ORS 92.090 (2)(a) and (b) shall not be applicable to streets, alleys, ways and footpaths located wholly within a cemetery.

(b) In case of a mausoleum or columbarium, make a good substantial map or plat on which are delineated the sections, halls, rooms, corridors, elevation and other divisions, with descriptive names or numbers. In all instances this shall be done in compliance with the state building code.

(2) Every lot in a cemetery subdivision shall include an access easement across the lot for the benefit of adjacent lots. Designated areas between lots for the purpose of providing access to separate lots are not required to approve a subdivision under this section. A cemetery authority must disclose to a potential purchaser of a lot in the cemetery the existence of the access easement across the lot.

[Amended by 1965 c.396 §2; 1979 c.57 §1; 1985 c.582 §3; 1999 c.381 §1]



Section 97.320 - Filing map or plat and declaration of dedication of land to cemetery purposes.



Section 97.330 - When dedication is complete.



Section 97.340 - Effect of dedication.



Section 97.350 - Dedication to cemetery purposes not invalid.



Section 97.360 - Resurvey and alteration in shape or size; vacation of streets, walks, driveways and parks and replatting into lots.

(2) Whenever a majority of the lots as platted or laid out in any cemetery established before March 3, 1927, or any part thereof, has been sold without the owners or persons in control of the cemetery having made provision for the establishment of an adequate endowment fund for the perpetual maintenance, upkeep and beautification of the cemetery and of the lots therein, the avenues, streets, alleys, walks, driveways and parks therein may be vacated or altered and replatted into lots which may be sold for burial purposes in the manner provided in this subsection and in ORS 97.370 to 97.430. Application for the vacation or alteration of any avenues, streets, alleys, walks, driveways or parks, and for the replatting of the same, or any portion thereof, for cemetery lots in any such cemetery shall be made to the county court or board of county commissioners in the county where the cemetery is situated. The application may be by the owners or persons in control of the cemetery or by a group of 20 or more persons owning lots or having relatives buried therein. The application shall be verified and shall specify the lots owned by each petitioner in which are buried bodies of relatives in which the petitioner is interested and shall state the reason for the proposed change and what provisions have theretofore been made for the perpetual upkeep, maintenance and beautification of the cemetery, and there shall be presented therewith a plat of the cemetery, together with the proposed replat, which shall have clearly indicated thereon the proposed changes.



Section 97.370 - Fixing date of hearing; notice.



Section 97.380 - Hearing; order allowing replatting.

[Amended by 1985 c.582 §4; 1999 c.381 §2]



Section 97.390 - Assessment of benefits and damages.



Section 97.400 - Disposal of newly created lots; disposition and use of proceeds from sale; failure of owner to perform duties.



Section 97.410 - Right of adjacent lot owner upon vacation of way.



Section 97.420 - Effect of failure to object.



Section 97.430 - Declaration of exercise of police power and right of eminent domain.



Section 97.440 - Removal of dedication.

(a) The portion of the property from which dedication is sought to be removed is not being used for interment of human remains; or

(b) The Oregon Commission on Historic Cemeteries has received notice of and had the opportunity to comment on the removal from the dedicated property of all human remains and markers dated prior to February 14, 1909.

(2) The notice of hearing required by this section must:

(a) Be given by publication once a week for at least four consecutive weeks in a newspaper of general circulation in the county where the cemetery is located and by publication twice in a newspaper with statewide circulation;

(b) Be posted in three conspicuous places on that portion of the property from which the dedication is to be removed;

(c) Describe the portion of the cemetery property sought to be removed from dedication;

(d) State that all remains and markers have been removed or that no interments have been made in the portion of the cemetery property sought to be removed from dedication; and

(e) Specify the time and place of the hearing.

[Amended by 2003 c.237 §1]



Section 97.445 - Vacating county interest in cemetery real property.

[1997 c.747 §2]



Section 97.450 - Discontinuance of cemetery and removal of remains and markers.

(b) Any removal and the costs of the proceedings under this section shall be at the expense of the county, city or town, individual, corporation or association owning the cemetery to be moved.

(2) Notwithstanding subsection (1)(a) of this section, a cemetery or burial ground containing human remains that were interred before February 14, 1909, may not be discontinued or declared abandoned or have remains removed from the burial ground or cemetery without prior notice to and comment by the Oregon Commission on Historic Cemeteries. When commenting on a request to discontinue or declare abandoned a cemetery or burial ground, the commission shall consider:

(a) The listing of the cemetery or burial ground under ORS 97.782;

(b) The historic significance of the cemetery or graves included in the request; and

(c) The findings of any archaeological survey of the cemetery or burial ground.

[Amended by 1955 c.472 §1; 2003 c.237 §2; 2009 c.595 §63]



Section 97.460 - Requirements for establishment of cemetery or burial park.

(a) Is the owner of the property;

(b) Has the written consent of the planning commission of the county or city having jurisdiction under ORS 92.042 or, if there is no such commission in such county or city, the governing body of such county or city;

(c) Agrees to maintain records of the disposition of human remains on the property as required by the planning commission or governing body of the county or city having jurisdiction under ORS 92.042; and

(d) Agrees to disclose the disposition of human remains upon sale of the property. Failure to disclose the disposition of human remains does not invalidate the sale of the property.

(2) A planning commission of a county or city or, if there is no planning commission in a county or city, the governing body of the county or city, shall provide to the State Mortuary and Cemetery Board a list of the requirements for laying out, opening up or using property in the county or city for cemetery or burial park purposes.

[Formerly 64.060; 1965 c.396 §3; 2009 c.709 §9]



Section 97.510 - Sale and conveyance of plots by cemetery authority.

(2) Scattering of cremated remains in a scattering garden is not a sale or conveyance.

[Amended by 2007 c.661 §3]



Section 97.520 - Sale or offer to sell cemetery plot upon promise of resale at financial profit.

[Amended by 1989 c.171 §13; 2007 c.661 §4]



Section 97.530 - Commission, bonus or rebate for sale of plot or services.



Section 97.540 - Commission, bonus or rebate for recommendation of cemetery.



Section 97.550 - Plots are indivisible.



Section 97.560 - Presumption of sole ownership in grantee of plot.



Section 97.570 - Spouse has vested right of interment.

(2) The purchase by a married person of more than one interment space shall create in the spouse a right of interment therein.



Section 97.580 - Divestiture of spouse’s right of interment.

[Amended by 2003 c.576 §357]



Section 97.590 - Transfer of plot or right of interment.



Section 97.600 - Descent of plot.



Section 97.610 - Determining occupant of burial plot having co-owners.



Section 97.620 - Death of co-owner; authorization to use plot under directions of surviving owners.



Section 97.630 - Family plots; order of occupation.

(a) One grave, niche or crypt may be used for the owner’s interment; one for the owner’s surviving spouse, if there is one, who by ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 has a vested right of interment in it; and in those remaining, if any, the children of the deceased owner in order of death may be interred without the consent of any person claiming any interest in the plot.

(b) If no child survives, the right of interment goes in order of death to the spouse of any child of the record owner.

(2) Any surviving spouse, child or child’s spouse who has a right of interment in a family plot may waive such right in favor of any other relative or spouse of a relative of either the deceased owner or of the deceased owner’s spouse, and upon such waiver the remains of the person in whose favor the waiver is made may be interred in the plot.

(3) Notwithstanding subsection (1) of this section, the personal representative of the deceased owner of a family plot may sell unoccupied interment spaces in the plot as property of the estate of the deceased owner when there are no existing rights of interment in those spaces or all existing rights of interment in those spaces have been waived and thereby terminated.

(4) Whenever a plot is transferred by deed or certificate of ownership to an individual owner and the transfer is recorded on the books of the cemetery authority, the cemetery authority shall provide to the individual owner a written statement, in a form approved by the State Mortuary and Cemetery Board, containing a clear explanation of the provisions of subsections (1) and (2) of this section and of the rights of interment established thereby.

[Amended by 1985 c.652 §1]



Section 97.640 - Waiver or termination of vested right of interment.



Section 97.650 - Limitations upon vested right of interment.



Section 97.660 - Lands of cemetery or crematory corporation; exemption from execution, taxation and condemnation.

[Formerly 65.855]

Note: 97.660 to 97.680 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.665 - Revenues; restrictions on uses of revenue.

(2) The board of directors may direct the investment of the money in the irreducible fund, but all investments of money deposited in the fund on or after January 1, 1972, shall be in securities in classes and amounts approved by the State Treasurer and published in a list pursuant to ORS 97.820. If a bank or trust company qualified to engage in the trust business is directed by the board of directors to invest the money in the irreducible fund, the bank or trust company shall be governed by ORS 130.750 to 130.775 and shall not be required to invest the money according to the list approved by the State Treasurer. An officer of the corporation shall file with the Director of the Department of Consumer and Business Services on or before April 15 of each year a verified statement in duplicate containing the same information pertaining to the irreducible fund as provided in ORS 97.810 (4) regarding endowment care funds. The director may require the corporation to file, as often as the director considers it to be necessary, a detailed report of the conditions and assets of the irreducible fund.

(3) The interest or income arising from the irreducible fund provided for in this section or by any bylaws, or so much thereof as is necessary, shall be devoted exclusively to the preservation and embellishment of the grounds, buildings and property of the corporation and the lots and space in buildings or grounds sold to the members of the corporation, or to the payment of the interest or principal of the debts authorized by subsection (5) of this section for the purchase of land, erecting buildings, and improvements. Any surplus thereof not needed or used for such purposes shall be invested as provided in this section and shall become part of the irreducible fund.

(4) After paying for the land and the erection of the original buildings and improvements thereon, all the future receipts and income of the corporation subject to the provisions in this section relating to the creation of an irreducible fund, whether from the sale of lots and burial space, cremation of bodies, donations, gifts and other sources, shall be applied exclusively to laying out, preserving, protecting, embellishing and beautifying the cemetery or the crematory and grounds thereof, and the avenues leading thereto, and to the erection of such buildings and improvements as may be necessary or convenient for cemetery or crematory purposes, and to pay the necessary expenses of the corporation.

(5) No debts shall be contracted by such corporation in anticipation of any future receipts, except for originally purchasing the lands authorized to be purchased by it, laying out and embellishing the grounds and avenues, erecting buildings and vaults on such land, and improving them for the purposes of the corporation. The corporation may issue bonds or notes for debts so contracted and may secure them by way of mortgage upon any of its lands, buildings, property and improvements excepting lots or space conveyed to the members.

[Formerly 65.860]

Note: See note under 97.660.



Section 97.670 - Selling land unsuited for burials.

[Formerly 65.865]

Note: See note under 97.660.



Section 97.675 - Burial lots or space; use; exemption from taxation, execution and liens; lien for purchase price of gravestone.

[Formerly 65.870]

Note: See note under 97.660.



Section 97.680 - Recording plan; power to improve and regulate grounds.

(2) A nonprofit corporation organized and existing solely for the purposes of owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains shall cause a plan of its land and grounds and of the lots laid out by it and of the niches or burial space in the buildings erected thereon to be made and recorded in the county in which such grounds and land are located, such lots or spaces to be numbered by regular consecutive numbers. Such corporation may enclose, improve, and adorn the grounds, buildings, and avenues, prescribe rules for the designation, improvement and adorning of lots and burial spaces and for erecting monuments, and prohibit any use, division, improvement or adornment of a lot or burial space which it may deem improper.

[Formerly 65.875]

Note: See note under 97.660.



Section 97.710 - Power of cemetery to make rules and regulations.

(a) The use, care, control, management, restriction and protection of its cemetery;

(b) Restricting and limiting the use of all property within its cemetery;

(c) Regulating the uniformity, class and kind of all markers, monuments and other structures within its cemetery;

(d) Prohibiting the erection of monuments, markers or other structures in or upon any portion of its property;

(e) Regulating or preventing the erection of monuments, effigies and structures within any portion of the cemetery grounds and for the removal thereof;

(f) Regulating the care or preventing the introduction of plants or shrubs within such grounds;

(g) Preventing the interment in any part thereof of a body not entitled to interment therein;

(h) Preventing the use of burial plots for purposes violative of its restrictions;

(i) Regulating the conduct of persons and preventing improper assemblages therein; and

(j) All other purposes deemed necessary by the cemetery authority for the proper conduct of its business and the protection and safeguarding of the premises and the principles, plans and ideals on which the cemetery was organized.

(2) The cemetery authority from time to time may amend, add to, revise, change or modify such rules and regulations.

(3) Such rules and regulations shall be plainly printed or typewritten and maintained, subject to inspection, in the office of the cemetery authority.



Section 97.720 - Record of interments and cremations; inspection.

(2) A record shall be kept of the ownership of all plots in the cemetery which have been conveyed by the cemetery authority and of all transfers of plots in the cemetery.



Section 97.725 - Disposal of unclaimed burial spaces; notice; form of notice; claims.

(a) That has not been used for purposes of interment for at least 75 years by the record owner of the burial space or by a party claiming through the record owner of the burial space; and

(b) For which the cemetery authority has no record of any verbal or written contact for a period of at least 75 years with the record owner of the burial space or with a party claiming through the record owner of the burial space.

(2) Notwithstanding ORS 97.630 or 97.810 to 97.920, a cemetery authority may dispose of unclaimed burial spaces as described in subsections (3) to (7) of this section.

(3) The cemetery authority shall prepare an inventory describing the unclaimed burial spaces, including the purchase date and record owner of each unclaimed burial space as shown in the records of the cemetery.

(4) The governing body of the cemetery authority shall adopt a predisposition resolution approving the inventory prepared under subsection (3) of this section and directing the officers of the cemetery authority to dispose of the unclaimed burial spaces as provided in this section.

(5) The cemetery authority shall:

(a) Send, by certified mail, return receipt requested, a notice containing a description of the unclaimed burial space and the address and telephone number of the cemetery authority, in substantially the form set forth in subsection (10) of this section, to the last-known address of the record owner of each unclaimed burial space described in the inventory and to the last-known address of any other person who the cemetery authority has reason to believe has an ownership or security interest in any of the unclaimed burial spaces described in the inventory.

(b) Post the notice for at least four weeks at the cemetery containing the unclaimed burial spaces in a place reasonably likely to provide notice to owners of the burial spaces.

(c) Publish the notice in a newspaper of general circulation in the area of the cemetery authority for at least four successive weeks.

(d) Provide notice by telephone and electronic mail, if telephone or electronic mail contact information is available, to the record owner of each unclaimed burial space and to any other person who the cemetery authority has reason to believe has an ownership or security interest in any of the unclaimed burial spaces.

(6) If, within 120 days after the date of the notice described in subsection (5) of this section, a person makes a claim with the cemetery presenting documentation that the person is the lawful owner or holds a security interest in an unclaimed burial space described in the inventory, the cemetery authority shall, during the 30 days following the expiration of the 120-day period described in this subsection:

(a) Approve the claim and execute an instrument transferring the right of interment in the burial space to the claimant; or

(b) Notify the claimant that the cemetery authority denies the claim.

(7) If a cemetery authority denies a claim under subsection (6) of this section, the claimant may, within 30 days after the date of the denial, file a petition seeking return of the unclaimed burial space in the circuit court for the county in which the cemetery authority is located. If a petition is filed, the cemetery authority shall hold the unclaimed burial space until the court issues an order directing disposition of the unclaimed burial space. If the court grants the petition, the cemetery authority shall execute an instrument transferring the right of interment in the burial space to the claimant.

(8) If, 120 days after the date of the notice described in subsection (5) of this section, no person has made a claim with the cemetery authority with regard to an unclaimed burial space described in the notice, or if the court denies with prejudice a petition filed under subsection (7) of this section, the governing body of the cemetery authority may adopt a resolution declaring the unclaimed burial space to be abandoned. Upon adoption of the resolution, title to an abandoned burial space passes to the cemetery authority free of any right, title, estate, lien or ownership interest held by any other person. The cemetery authority may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts and governmental agencies. Any department, agency or officer of this state or any political subdivision of this state whose official functions include the issuance of certificates or other evidence of title is immune from civil or criminal liability when such issuance is pursuant to a bill of sale issued by the cemetery authority under this section.

(9) If, within one year after adoption of a resolution under subsection (8) of this section, a person files a claim with the cemetery authority that presents proof satisfactory to the cemetery authority that the person’s ownership of or security interest in an abandoned burial space was extinguished by the resolution, the cemetery authority shall provide the claimant with a reasonably comparable burial space within 30 days after the claimant makes the claim.

(10) The notice required by subsection (5) of this section must be in substantially the following form:

______________________________________________________________________________

_________(DATE)

_______________(name of cemetery authority) has identified the following unclaimed burial spaces in ____________ (name of cemetery):

______________________

______________________

If you have any right, title, estate, lien or ownership interest in any of the unclaimed burial spaces described above, you must file a claim with (name of cemetery authority) within 120 days of the date of this notice or you will lose your interest in the unclaimed burial spaces described above.

______________________________________________________________________________

[2012 c.33 §2]



Section 97.730 - Gifts and bequests in trust for cemeteries.



Section 97.740 - Definitions for ORS 97.740 to 97.760.

(1) "Burial" has the meaning given that term in ORS 358.905.

(2) "Funerary object" has the meaning given that term in ORS 358.905.

(3) "Human remains" has the meaning given that term in ORS 358.905.

(4) "Indian tribe" means any tribe of Indians recognized by the Secretary of the Interior or listed in the Klamath Termination Act, 25 U.S.C. 3564 et seq., or listed in the Western Oregon Indian Termination Act, 25 U.S.C. 3691 et seq., if the traditional cultural area of the tribe includes Oregon lands.

(5) "Object of cultural patrimony" has the meaning given that term in ORS 358.905.

(6) "Professional archaeologist" means a person who has extensive formal training and experience in systematic, scientific archaeology.

(7) "Sacred object" has the meaning given that term in ORS 358.905.

[1977 c.647 §1; 1981 c.442 §3; 1985 c.198 §2; 1993 c.459 §9; 1997 c.249 §34]



Section 97.745 - Prohibited acts; application; notice.

(2) Except as authorized by the appropriate Indian tribe, no person shall:

(a) Possess any native Indian artifacts, human remains or funerary object having been taken from a native Indian cairn or burial in a manner other than that authorized under ORS 97.750.

(b) Publicly display or exhibit any native Indian human remains, funerary object, sacred object or object of cultural patrimony.

(c) Sell any native Indian artifacts, human remains or funerary object having been taken from a native Indian cairn or burial or sell any sacred object or object of cultural patrimony.

(3) This section does not apply to:

(a) The possession or sale of native Indian artifacts discovered in or taken from locations other than native Indian cairns or burials; or

(b) Actions taken in the performance of official law enforcement duties.

(4) Any discovered human remains suspected to be native Indian shall be reported to the state police, the State Historic Preservation Officer, the appropriate Indian tribe and the Commission on Indian Services.

[1977 c.647 §2; 1979 c.420 §1; 1981 c.442 §4; 1985 c.198 §1; 1993 c.459 §10]



Section 97.750 - Permitted acts; notice.

(2) In order to determine the appropriate Indian tribe under this section and ORS 97.745, a professional archaeologist or other person shall consult with the Commission on Indian Services which shall designate the appropriate tribe.

[1977 c.647 §3; 1979 c.420 §2; 1981 c.442 §5; 1993 c.459 §11]



Section 97.760 - Civil action by Indian tribe or member; time for commencing action; venue; damages; attorney fees.

(2) Any conviction pursuant to ORS 97.990 (5) shall be prima facie evidence of a violation of ORS 97.745 in an action brought under this section.

(3) If the plaintiff prevails:

(a) The court may grant injunctive or such other equitable relief as is appropriate, including forfeiture of any artifacts or remains acquired or equipment used in the violation. The court shall order the disposition of any items forfeited as it sees fit, including the reinterment of any human remains in accordance with ORS 97.745 (1);

(b) The plaintiff shall recover imputed damages in an amount not to exceed $10,000 or actual damages, whichever is greater. Actual damages include special and general damages, which include damages for emotional distress;

(c) The plaintiff may recover punitive damages upon proof that the violation was willful. Punitive damages may be recovered without proof of actual damages. All punitive damages shall be paid by the defendant to the Commission on Indian Services for the purposes of Indian historic preservation; and

(d) An award of imputed or punitive damages may be made only once for a particular violation by a particular person, but shall not preclude the award of such damages based on violations by other persons or on other violations.

(4) The court may award reasonable attorney fees to the prevailing party in an action under this section.

[1981 c.442 §2; 1995 c.543 §1; 1995 c.618 §55]



Section 97.770



Section 97.771



Section 97.772 - Definition of "historic cemetery."

[1999 c.731 §1; 2003 c.173 §1]

Note: 97.772 to 97.784 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.773



Section 97.774 - Oregon Commission on Historic Cemeteries; terms.

(2) The term of office of each member is four years, but a member serves at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term.

(3) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

[1999 c.731 §2; 2003 c.173 §2]

Note: See note under 97.772.



Section 97.775



Section 97.776 - Commission members; nominations.

[1999 c.731 §4; 2003 c.173 §3]

Note: See note under 97.772.



Section 97.777



Section 97.778 - Chairperson; quorum; meetings.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

[1999 c.731 §5; 2003 c.173 §4]

Note: See note under 97.772.



Section 97.779



Section 97.780 - Duties.

(1) Maintain a listing of all historic cemeteries in this state.

(2) Assist in coordination of restoration, renovation and maintenance of Oregon’s historic cemeteries.

(3) Make recommendations to the State Parks and Recreation Director for projects and funding to help maintain and improve Oregon’s historic cemeteries.

(4) Obtain grant funding and seek legislative appropriations for individual historic cemeteries and groups of historic cemeteries.

(5) Make recommendations to the Legislative Assembly for changes in law that will help protect historic cemeteries as part of Oregon’s heritage.

(6) Assist the director in locating and listing historic cemeteries.

(7) Assist cemeteries listed as historic cemeteries with the commission to rehabilitate and maintain those cemeteries and to promote public education relating to historic cemeteries.

(8) Establish a process to obtain advice from authorities on the subject of the care of old grave markers and graveyards as part of any restoration process.

[1999 c.731 §6; 2003 c.173 §5]

Note: See note under 97.772.



Section 97.782 - Listing of historic cemeteries; form.

[1999 c.731 §7; 2003 c.173 §6]

Note: See note under 97.772.



Section 97.784 - Executive secretary; support services.

[1999 c.731 §8; 2003 c.173 §7]

Note: See note under 97.772.



Section 97.810 - Endowment care and nonendowed care cemeteries.

(a) "Endowment care cemetery" means a cemetery that maintains an endowment care fund placed in an irrevocable trust fund.

(b) "Grave liner" means a burial receptacle designed to be installed in a grave, as defined in ORS 97.010, to assist in preventing the ground from collapsing.

(2) An endowment care cemetery shall deposit with the trustee or custodian of its endowment care fund the following amounts received from the sale of plots, niches, crypts or private mausoleums:

(a) At least 15 percent of the gross sales price with a minimum of $5 for each grave sold without a grave liner installed at the time of sale or, when the gross sales price is paid in installments, at least 15 percent of each installment until at least 15 percent of the gross sales price has been deposited, with a minimum of $5 for each grave sold without a grave liner installed at the time of sale.

(b) At least nine percent of the gross sales price for each grave sold with a grave liner installed at the time of sale or, when the gross sales price is paid in installments, at least nine percent of each installment until at least nine percent of the gross sales price has been deposited.

(c) At least five percent of the gross sales price for each niche or, when the gross sales price is paid in installments, at least five percent of each installment until at least five percent of the gross sales price has been deposited.

(d) At least five percent of the gross sales price for each crypt or, when the gross sales price is paid in installments, at least five percent of each installment until at least five percent of the gross sales price has been deposited.

(e) At least five percent of the gross sales price for each private mausoleum or, when the gross sales price is paid in installments, at least five percent of each installment until at least five percent of the gross sales price has been deposited.

(3) The cemetery authority shall, within 30 days from the receipt of a payment, deposit with the trustee or custodian of its endowment care fund any payment received by the cemetery authority that is:

(a) Required by subsection (2) of this section to be paid into the fund; or

(b) A payment for special care, gifts, grants, contributions, devises or bequests made with respect to the separate or special care of a particular plot, grave, niche, crypt, mausoleum, monument or marker or that of a particular family.

(4) Within 75 days of the end of its fiscal year, each endowment care cemetery, except one owned by a city or a county, shall file with the Director of the Department of Consumer and Business Services a statement containing the following information pertaining to the endowment care fund:

(a) The total amount invested in bonds, securities, mortgages and other investments;

(b) The total amount of cash on hand not invested at the close of the previous calendar or fiscal year;

(c) The income earned by investments in the preceding calendar or fiscal year;

(d) The amounts of such income expended for maintenance in the preceding calendar or fiscal year;

(e) The amount paid into the fund in the preceding calendar or fiscal year; and

(f) Such other items as the director may from time to time require to show accurately the complete financial condition of the trust on the date of the statement.

(5) All of the information appearing on the statement must be verified by an owner or officer of the cemetery authority, and the cemetery authority shall maintain a copy of the statement in the business office of the cemetery authority.

(6) The director may require, as often as the director deems necessary, the cemetery authority to make under oath a detailed report of the condition and assets of any cemetery endowment care fund.

(7) At the time of the filing of the statements of its endowment care fund each cemetery authority shall pay to the director an annual fee as follows:

(a) Up to 100 interments per year, $40.

(b) Over 100 interments per year, $100.

(8) All fees received by the director under this section shall be immediately turned over to the State Treasurer who shall deposit the moneys in the Consumer and Business Services Fund created under ORS 705.145.

(9) A cemetery may not operate as an endowment care, permanent maintenance or free care cemetery until the provisions of this section are complied with.

(10) The head of all contracts and certificates of ownership or deeds referring to plots in an endowment care cemetery must contain the following statement: "This cemetery is an endowment care cemetery," in at least 10-point black type.

(11) All contracts and certificates of ownership or deeds referring to plots in an endowment care cemetery must contain the following statement: "Endowment care means the general care and maintenance of all developed portions of the cemetery and memorials erected thereon."

(12) A cemetery that otherwise complies with this section may be designated an endowment care cemetery even though it contains a small area that may be sold without endowed care, if it is separately set off from the remainder of the cemetery. The head of all contracts and certificates of ownership or deeds referring to plots in this area must contain the phrase "nonendowed care" in at least 10-point black type.

(13) A nonendowed care cemetery is a cemetery that does not deposit in an endowment care fund the minimum amounts specified in subsection (2) of this section.

(14) A cemetery authority may not in any way advertise or represent that it operates wholly or partially as an endowment care cemetery, or otherwise advertise or represent that it provides general care or maintenance of all or portions of the cemetery or memorials erected thereon, unless the provisions of this section are complied with.

[Amended by 1955 c.545 §2; 1965 c.396 §4; 1967 c.213 §1; 1987 c.295 §1; 1995 c.144 §4; 1999 c.66 §1; 2001 c.796 §23; 2007 c.661 §5; 2011 c.163 §1]



Section 97.820 - Placing cemetery under endowed care; deposit; commingling endowment and special care funds; trustee or custodian of fund.

(2) Endowment care and special care funds may be commingled for investment and the income therefrom shall be divided between the endowment care and special care funds in the proportion that each fund contributed to the principal sum invested. The income of the endowment care fund may be used only to finance the care of the cemetery.

(3) The cemetery authority shall appoint as sole trustee of the endowment care fund a trust company as defined in ORS 706.008 that is authorized to transact trust business in this state, or an insured institution as defined in ORS 706.008 that is authorized to accept deposits in this state. Such trust company or insured institution shall receive and accept the fund, including any accumulated endowment care fund in existence at the time of its appointment and perform such duties as are agreed upon in the agreement between it and the cemetery authority. An insured institution not qualified to transact trust business in this state may act as custodian of such endowment care fund provided:

(a) The duties of the insured institution are essentially custodial or ministerial in nature; and

(b) The insured institution invests the funds from such plan only in its own time or savings deposits.

(4) The trustee or custodian may resign upon written notice to the cemetery authority or the cemetery authority may remove the trustee or custodian by written notice to it. In case of the resignation or removal of the trustee or custodian, the cemetery authority forthwith shall appoint a successor trustee or custodian and provide for the direct transfer of all endowed care funds and earnings thereon from the former trustee or custodian to the successor trustee or custodian.

[Amended by 1955 c.545 §3; 1965 c.396 §5; 1985 c.450 §1; 1987 c.295 §2; 1993 c.18 §19; 1993 c.229 §22; 1993 c.318 §11; 1997 c.167 §2; 1997 c.631 §395; 2007 c.661 §6]



Section 97.825 - Suits to enforce endowed care statutes; attorney fees.

(2) When the Director of the Department of Consumer and Business Services has reason to believe that a cemetery endowment care fund does not conform to the requirement of law, or when the director has reason to believe that any cemetery is operating in violation of ORS 97.810 or 97.820, or when the director has sent an endowment care cemetery a notice of delinquency to make any report to the director required by ORS 97.810, the director shall, as soon thereafter as reasonable, give notice of the foregoing to the trustee or trustees of the cemetery endowment care fund, the cemetery authority, the Attorney General of Oregon and the State Mortuary and Cemetery Board.

(3) Within 120 days after the receipt of such notice, the Attorney General shall institute suit in the circuit court of any county of this state in which such cemetery is located, for a mandatory injunction against further sales of graves, plots, crypts, niches, burial vaults, markers or other cemetery merchandise by such cemetery or for the appointment of a receiver to take charge of the cemetery, unless the Attorney General shall prior to that time be notified by the director that such failure to conform to the requirements of the law or to report has been corrected.

(4) The Attorney General may delay instituting any suit brought under subsection (3) of this section for no more than an additional 30 days if, in the discretion of the Attorney General after consulting with the director, it appears to the Attorney General:

(a) That the failure to conform to the requirements of the law or to report will be corrected; and

(b) That no harm to the public will occur during the additional 30 days.

(5) If a trustee fails to perform the duties of the trustee under ORS 97.810 to 97.920, the trustee shall be liable for any damage resulting from that failure to any lot owners or the next of kin, heirs at law or personal representatives of such lot owners.

(6) The court may award reasonable attorney fees, costs and disbursements to the prevailing party in an action under this section.

[1955 c.545 §5; 1965 c.396 §6; 1985 c.450 §2; 1999 c.67 §1; 2001 c.796 §24; 2007 c.661 §7]



Section 97.830 - Investment and reinvestment of principal of endowed care funds; use and application of income.

(2) The principal of invested endowed care funds shall never be voluntarily reduced, but shall be maintained separate and distinct by the trustee or custodian from all other funds except that it shall be proper to commingle endowment care funds with special care funds. The payment of charges chargeable against principal under ORS chapter 129 or of other expenses necessarily incurred in the administration of the trust in accordance with subsection (1) of this section shall not constitute a voluntary reduction of principal. The net income earned shall be used solely for the general care and maintenance of the cemetery property entitled to endowment care, as stipulated in the resolution, bylaw and other action or instrument by which the fund was established, and in such manner as the cemetery authority may from time to time determine to be in the best interests of such endowed property. Such net income shall never be used for the improvement or embellishment of undeveloped property offered for sale.

[Amended by 1955 c.545 §4; 1985 c.450 §3; 1987 c.295 §3; 1995 c.157 §24; 1995 c.297 §1; 2003 c.279 §32; 2005 c.348 §125]



Section 97.835 - Limitation of duties and liability of trustee.

[1955 c.545 §6]



Section 97.840 - Cemetery authority authorized to receive and hold gifts of property; disposition of gifts.

[Amended by 1987 c.295 §4]



Section 97.850 - Endowment and special care funds are charitable.



Section 97.860 - Agreements for care.

(2) Upon the application of an owner of any plot, and upon the payment by the owner of the amount fixed as a reasonable and proportionate contribution for endowed care, a cemetery authority may enter into an agreement with the owner for the care of the plot of the owner and its appurtenances.



Section 97.865 - Application of ORS 97.810 to 97.865 to religious, county and city cemeteries.

(2)(a) When a cemetery authority, county or city files a statement described in this section with the director, ORS 97.810 to 97.865 applies to a cemetery controlled or operated by the cemetery authority, county or city beginning on the first day of the fiscal year next following the filing of the statement.

(b) ORS 294.035 does not apply to funds held by a county or city under ORS 97.810 to 97.865.

[1997 c.167 §4; 2001 c.796 §25; 2007 c.661 §8]



Section 97.870 - Unused and uncared for portions of cemetery declared common nuisances.

(2) The provisions of this section are not applicable to portions of cemeteries which have been or are sold with agreements between the cemetery authority or its successor in interest, or both, and the grantee providing for endowment care, permanent maintenance or free care.

[Amended by 1965 c.396 §7; 2007 c.661 §9]



Section 97.880 - Resolution declaring a nuisance.

[Amended by 1983 c.740 §9]



Section 97.890 - Complaint.

(2) In such suit any number of owners of different lots, subdivisions of lots, pieces or parcels of the cemetery may be included in the one suit.

(3) It is a sufficient designation of the property so abandoned and unimproved to give the lot number or portion thereof, or a description of the piece or parcel having no lot number, together with the name of the owner thereof, as appears on the record of the cemetery authority.

(4) In addition to the names of the persons that appear on the records of the cemetery authority as the record owners of such unused and unimproved portions of the cemetery, the plaintiff shall include as a defendant in a complaint the following: "Also all other persons unknown claiming any right, title, estate, lien or interest in the unused and unimproved portions of the cemetery described in the complaint."

[Amended by 2003 c.576 §358; 2007 c.661 §10]



Section 97.900 - Summons.

(2) All owners and holders of such unimproved lots whose names do not appear on the tax rolls as aforesaid as shown by the return of the sheriff may be served by publication in any legal newspaper published in the county in which the cemetery is located for four consecutive weeks upon return of the sheriff that such owners and holders are not known and cannot be served in the jurisdiction of the sheriff.

(3) The published summons shall contain the names of the record owners, as shown by the records of the cemetery authority, and "also all other persons unknown claiming any right, title, estate, lien or interest in the unused and unimproved portions of the cemetery described in the complaint," together with a brief description of the lot, or subdivisions of lots, pieces or parcels of the cemetery and a statement setting forth the order and judgment described in ORS 97.890 (1) for which the plaintiff has applied to the court in the complaint. Such summons shall require all parties defendant to appear and show cause why an order should not be made declaring the unused and unimproved portions of the cemeteries to be a common nuisance, directing the cemetery authority to abate the nuisance, creating a lien thereon, providing that it be foreclosed and directing that the unused and unimproved portion of the cemetery be sold within four weeks from and after the date of the first publication thereof.

[Amended by 2003 c.576 §359; 2007 c.661 §11]



Section 97.910 - Disuse as prima facie evidence of abandonment.



Section 97.920 - Judgment declaring nuisance, authorizing abatement and creating and foreclosing lien.

[Amended by 2003 c.576 §360]



Section 97.923 - Definitions for ORS 97.923 to 97.949.

(1) "Beneficiary" means the person who is to receive the funeral and cemetery merchandise, funeral and cemetery services or completed interment spaces.

(2) "Certified provider" means an entity certified under ORS 97.933 to:

(a) Sell or offer for sale prearrangement sales contracts or preconstruction sales contracts;

(b) Administer prearrangement sales contracts or preconstruction sales contracts; or

(c) Provide merchandise or services to fulfill prearrangement sales contracts or preconstruction sales contracts.

(3) "Delivery" occurs when:

(a) Physical possession of the funeral or cemetery merchandise is transferred to the purchaser; or

(b) If authorized by a purchaser under a purchase agreement:

(A) The title to the funeral or cemetery merchandise has been transferred to the purchaser, has been paid for, and is in the possession of the seller, who has documented the sale in the purchaser’s records through use of a serial or other identifying number and placed the merchandise, until needed, for storage on the seller’s premises; or

(B) The merchandise has been identified for the purchaser or the beneficiary as documented by the manufacturer’s receipt placed by the seller in the purchaser’s records and held by the manufacturer for future delivery.

(4) "Depository" means a financial institution or trust company, as those terms are defined in ORS 706.008, that is authorized to accept deposits in this state or to transact trust business in this state and is not registered as a master trustee.

(5) "Guaranteed contract" means a written preconstruction sales contract or prearrangement sales contract that guarantees the beneficiary the specific undeveloped space or spaces or funeral and cemetery merchandise or funeral and cemetery services contained in the contract and under which no charges other than the sales price contained in the contract are required upon delivery or performance of the funeral or cemetery merchandise or services, if:

(a) Required payments have been made as specified in the contract; and

(b) The balance of payment required by the contract is paid before the death of the beneficiary.

(6) "Joint trust fund account" means trust funds received by a certified provider from two or more beneficiaries.

(7)(a) "Master trustee" means an entity that is not a certified provider under ORS 97.923 to 97.949 and that has fiduciary responsibility for the uniform administration of funds including, but not limited to, acceptance, custodianship, investment and accounting, delivered to it by a certified provider for the benefit of purchasers of preconstruction sales contracts or prearrangement sales contracts.

(b) "Master trustee" does not include a financial institution, as defined in ORS 706.008, that acts solely as a depository under ORS 97.923 to 97.949.

(8) "Nonguaranteed contract" means a written preconstruction sales contract or prearrangement sales contract that guarantees the beneficiary the specific undeveloped space or spaces or funeral or cemetery merchandise or services contained in the contract, when the price of the merchandise and services selected has not been fixed and will be determined by existing prices at the time the merchandise and services are delivered or provided.

(9) "Prearrangement sales" or "prearrangement sales contract" means any sale, excluding the sale and contemporaneous or subsequent assignment of a life insurance policy or an annuity contract, made to a purchaser, that has as its purpose the furnishing of funeral or cemetery merchandise or services in connection with the final disposition or commemoration of the memory of a dead human body, for use at a time determinable by the death of the person or persons whose body or bodies are to be disposed and where the sale terms require payment or payments to be made at a currently determinable time.

(10) "Preconstruction sale" or "preconstruction sales contract" means a sale made to a purchaser, for the purpose of furnishing undeveloped interment spaces and when the sale terms require payment or payments to be made at a currently determinable time.

(11) "Purchaser" means a beneficiary or a person acting on behalf of a beneficiary who enters into a prearrangement sales contract or a preconstruction sales contract with a certified provider under which any payment or payments made under the contract are required to be deposited in trust under ORS 97.941.

(12) "Salesperson" means an individual registered under ORS 97.931 and employed by a certified provider to engage in the sale of prearrangement or preconstruction sales contracts on behalf of the certified provider.

(13) "Sales price" means the gross amount paid by a purchaser for a prearrangement sales contract or preconstruction sales contract, excluding sales taxes, credit life insurance premiums and finance charges.

(14) "Trust" means an express trust created under ORS 97.941 whereby a trustee has the duty to administer the amounts specified under ORS 97.941 received under a prearrangement sales contract or a preconstruction sales contract for the benefit of the purchaser of a prearrangement sales contract or preconstruction sales contract.

(15) "Undeveloped interment spaces" or "undeveloped spaces" means any space to be used for the reception of human remains that is not completely constructed or developed at the time of initial payment.

[Formerly 128.400; 2003 c.362 §1; 2007 c.661 §12; 2012 c.7 §1]

Note: 97.923 to 97.949 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.925 - Purpose.

[Formerly 128.405; 2007 c.661 §13; 2012 c.7 §2]

Note: See note under 97.923.



Section 97.926 - Rulemaking authority.

(1) Protect purchasers of prearrangement sales contracts and preconstruction sales contracts and the public; and

(2) Administer ORS 97.923 to 97.949.

[2007 c.661 §25]

Note: See note under 97.923.



Section 97.927 - Applicability of ORS 97.923 to 97.949.

(2) Notwithstanding subsection (1) of this section, ORS 97.937 applies to a nonprofit memorial society charging less than a $100 membership fee.

[Formerly 128.407; 2003 c.362 §2; 2007 c.661 §14; 2012 c.7 §3]

Note: See note under 97.923.



Section 97.928 - Prohibitions.

(1) Employ any device, scheme or artifice to defraud;

(2) Knowingly make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which the statements are made, not misleading;

(3) Engage in any act, practice or course of business that operates or would operate as a fraud or deceit upon any person; or

(4) Make or file, or cause to be made or filed, to or with the Director of the Department of Consumer and Business Services any statement, report or document that is known to be false in any material respect or matter.

[2012 c.7 §13]

Note: See note under 97.923.



Section 97.929 - Exceptions to ORS 97.923 to 97.949.

(a) Agreements to sell or sales of graves, crypts or niches where such graves, crypts or niches are in existence at the time of the sale or agreement to sell and are located in an endowment care cemetery as defined in ORS 97.810.

(b) Agreements to sell or sales of crypts or niches where such crypts or niches are not in existence at the time of the sale or agreement to sell and are to be located in an endowment care cemetery, provided that:

(A) Thirty-five percent of the sales price of each crypt or niche described in this paragraph is deposited in accordance with the provisions of ORS 97.937; or

(B) Such endowment care cemetery deposits a bond with a corporate surety authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit shall be in an amount equal to 35 percent of the total sales price of all crypts or niches described in this paragraph that have been sold by the endowment care cemetery and that have not yet been completed.

(c) Agreements to sell or sales of burial vaults or markers for installation in an endowment care cemetery, provided that:

(A) Sixty-six and two-thirds percent of the sale price of such vaults or markers is deposited in accordance with the provisions of ORS 97.937;

(B) Such endowment care cemetery is at the time of the sale or agreement to sell and for not less than 24 months before such sale or agreement has been in continuous operation as an endowment care cemetery and has assumed the obligation to supply and install the vault or marker and maintain it as part of its endowment care program; and

(C) Such endowment care cemetery deposits with the Director of the Department of Consumer and Business Services:

(i) A bond in a form approved by the director in the amount of $10,000 issued by a corporate surety authorized to do business in this state; or

(ii) An irrevocable letter of credit in a form approved by the director in the amount of $10,000 issued by an insured institution, as defined in ORS 706.008.

(2) Notwithstanding the exception provided in subsection (1) of this section, a person who would otherwise have a claim against a certified provider, a master trustee or a salesperson under the provisions of ORS 97.923 to 97.949 or ORS chapter 692 shall have a right against the bond or letter of credit described in subsection (1)(b) and (c) of this section. [Formerly 128.412; 2003 c.271 §1]

Note: Section 2, chapter 68, Oregon Laws 1999, provides:

Sec. 2. (1) The amendments to ORS 128.412 [renumbered 97.929] by section 1 of this 1999 Act apply only to agreements to sell crypts or niches entered into on or after the effective date of this 1999 Act [October 23, 1999], and sales of crypts and niches made on or after the effective date of this 1999 Act.

(2) An endowment care cemetery that deposited a bond or an irrevocable letter of credit under the provisions of ORS 128.412 (2)(b) (1997 Edition) before the effective date of this 1999 Act must continue to maintain the bond or irrevocable letter of credit in the amount provided by ORS 128.412 (2)(b) (1997 Edition) until such time as all the crypts and niches that were part of the development covered by the bond or letter of credit are completed. Any endowment care cemetery that maintains a bond or letter of credit pursuant to this subsection is not required to maintain a bond or letter of credit in the amount required by ORS 128.412 (2)(b) [renumbered 97.929 (2)(b)], as amended by section 1 of this 1999 Act, for the purpose of crypts and niches located in the development covered by the bond or letter of credit maintained under the provisions of this subsection, but the endowment care cemetery must maintain a bond or letter of credit in the amount required by ORS 128.412 (2)(b) [renumbered 97.929 (2)(b)], as amended by section 1 of this 1999 Act, for sales of, and agreements to sell, crypts or niches located in any development commenced on or after the effective date of this 1999 Act.

[1999 c.68 §2]

Note: 97.929 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.930



Section 97.931 - Registration of salesperson for endowment care cemeteries, preconstruction sales and prearrangement sales; rules; background check; civil penalties.

(a) Establish procedures for issuing salesperson registrations under this subsection;

(b) Establish standards for determining whether a salesperson registration should be issued;

(c) Set renewal and salesperson registration fees; and

(d) Require biennial renewal of salesperson registrations.

(2) The board may conduct a background check of any salesperson applying for registration under subsection (1) of this section. The background check may include information solicited from the Department of State Police. After consideration of information obtained from any background check and any other information in its possession, the board shall determine whether to register the salesperson.

(3)(a) The board may impose a civil penalty of up to $1,000 per violation or suspend, revoke or refuse to issue or renew the registration of a salesperson described in subsection (1) of this section upon a determination that the applicant or holder has not complied with the provisions of ORS 97.923 to 97.949 or ORS chapter 692, or any rules adopted thereunder. When the board proposes to take such action, the person affected by the action shall be accorded notice and an opportunity for hearing as provided by ORS chapter 183. The board shall notify the Director of the Department of Consumer and Business Services of its intent to take action against a salesperson or person acting as a salesperson.

(b) The board shall suspend, revoke or refuse to issue or renew the registration of a salesperson if the director requests the board to take such action.

(4) Fees and other moneys received by the board under this section shall be deposited into the State Mortuary and Cemetery Board Account established in ORS 692.375.

[Formerly 128.414; 2005 c.726 §2; 2015 c.367 §12]

Note: See note under 97.923.



Section 97.933 - Certification of provider of prearrangement or preconstruction sales; annual reports; rules; audits; fees.

(a) Establish procedures for issuing certificates required by this section.

(b) Establish standards for determining whether a certificate should be issued.

(c) Set certification and renewal fees.

(d) Require annual renewal of certification.

(e) Establish standards for rules of conduct of certified providers.

(2) The fees described in this section must be sufficient to meet the costs associated with the administration of ORS 97.923 to 97.949 and to maintain a reasonable emergency fund.

(3)(a) A certified provider shall file an annual report with the director on forms prescribed by the director by rule. The annual report must contain any information reasonably considered necessary by the director, including but not limited to:

(A) A disclosure of deposits and withdrawals of trust funds;

(B) The number of consecutively numbered prearrangement or preconstruction sales contracts sold during the reporting period;

(C) A complete inventory of the funeral merchandise and cemetery merchandise delivered in lieu of trust fund requirements under ORS 97.941, including:

(i) The location of the merchandise;

(ii) Merchandise serial numbers or warehouse receipt numbers identified by the name of the purchaser or the beneficiary; and

(iii) The statement of the certified provider that each item of merchandise is in the seller’s possession at the specified location; and

(D) The number of withdrawals from or terminations of any trusts.

(b) If the annual report is not filed or is filed and shows any material discrepancy, the director may take appropriate action and send notification of the matter to the State Mortuary and Cemetery Board.

(c) The director may relieve a certified provider of the duty to file the annual report upon a determination that the certified provider has performed all obligations under the prearrangement sales contract or preconstruction sales contract, or that such obligations lawfully have been assumed by another certified provider or have been discharged or canceled.

(4) The director may audit the records of a certified provider that relate to prearrangement sales or preconstruction sales, as the director may consider appropriate. The director may refer any matter outside of normal auditing procedures to the office of the Attorney General for investigation and send notification of the referral to the State Mortuary and Cemetery Board.

(5) The conduct of individuals, including salespersons as defined in ORS 97.923, employed by a certified provider is the direct responsibility of the certified provider.

(6) Authority to operate as a certified provider is not transferable. An entity that seeks to purchase or otherwise acquire control of a cemetery or funeral establishment shall first apply to the director to become a certified provider.

[2001 c.796 §1; 2003 c.362 §3; 2007 c.661 §15; 2012 c.7 §4]

Note: See note under 97.923.



Section 97.935 - Registration of master trustees; annual reports; rules; annual audits; fees.

(a) Establish procedures for registering master trustees under this section.

(b) Establish standards for master trustees.

(c) Set registration and renewal fees.

(d) Establish standards for rules of conduct of master trustees.

(2)(a) A master trustee shall file an annual report with the director on forms prescribed by the director by rule. The annual report must contain any information reasonably considered necessary by the director, including but not limited to:

(A) A disclosure of changes in trust deposits; and

(B) A list of all certified providers for which the master trustee holds funds and the total amount of funds held for each certified provider.

(b) The director may take appropriate action under ORS 97.948 and 97.949 if a master trustee fails to file the annual report or the report contains any material discrepancy.

(c) The director may relieve a master trustee of the duty to file the annual report upon a determination that the master trustee has performed all obligations under the trust agreement with each certified provider, or that the master trustee’s obligations have been lawfully assumed by another master trustee or have been discharged or canceled.

(3) The director may conduct an annual audit of a master trustee. The director shall prescribe the form of audits under this section by rule.

(4) A master trustee who is audited under this section shall pay all expenses and costs incurred by the director in conducting the audit.

[2001 c.796 §2; 2003 c.362 §4; 2007 c.661 §16; 2012 c.7 §5]

Note: See note under 97.923.



Section 97.936 - Emergency orders of suspension or restriction.

(a) Issue an emergency order suspending or restricting a certificate or registration or ordering a certified provider or master trustee or an entity acting as a certified provider or master trustee to cease and desist from specified conduct; or

(b) Take other action deemed necessary by the director in the circumstances.

(2) The director shall promptly provide opportunity for hearing pursuant to ORS chapter 183.

(3) Emergency orders are:

(a) Effective when issued;

(b) Reviewable as provided in ORS 183.480; and

(c) Enforceable in the courts of this state.

[2007 c.661 §23; 2012 c.7 §6]

Note: See note under 97.923.



Section 97.937 - Deposit of trust funds made by endowment care cemeteries.

(2) As used in this section, "common trust account" means trust funds received by a provider from two or more purchasers.

(3) All such trust funds shall be deposited by the provider with a financial institution in the State of Oregon carrying deposit insurance, within 15 days after receipt thereof. A trust fund shall be held in a separate account in the name of the provider followed by the words "funeral plan trust account," in trust for the person for whom such prearranged funeral plan is made, or in a common trust account in the name of the provider in trust for each person for whom such prearranged funeral plan is made, until a trust fund is released under any of the following conditions:

(a) Upon presentation of proof of the death of the person for whom a prearranged funeral plan is made, the financial institution shall release the principal and accrued income allocable to that person’s account to the provider.

(b) Upon presentation of the written request of the purchaser of a revocable trust, the financial institution shall release the principal and accrued income allocable to the purchaser’s account as directed in such request.

(c) Upon presentation of proof of the death, dissolution, insolvency or merger with another of the provider of a revocable trust, the financial institution shall release the principal and accrued income allocable to each purchaser’s account to that purchaser.

(d) Upon presentation of proof of the death, dissolution, insolvency or merger with another of the provider of an irrevocable trust, the financial institution shall continue to hold such trust fund subject to the funeral plan trust, and upon appointment of a successor provider by the purchaser, the purchaser’s legal representative, the Director of the Department of Consumer and Business Services or a court of competent jurisdiction, the financial institution shall release such trust fund to the successor provider only as provided in paragraph (a) of this subsection.

(4) If trust funds are held in a common trust account under subsection (3) of this section, the provider shall maintain records showing the purchaser and beneficiary of each individual trust fund in the account and the allocation to each individual trust fund of interest earned by the account. The records concerning allocation of interest must be updated at least annually.

(5) The provider may appoint a successor depository. The original depository shall only release the trust funds to the successor depository as described in subsections (1) to (4) of this section.

(6) The financial institution is not responsible for the fulfillment of any prearranged funeral plan, excepting only such financial institution shall release a trust fund as provided in this section.

(7) The director may appoint a successor provider upon a determination that the original provider has ceased to provide the kinds of services and things which the original provider agreed to provide, that the purchaser or the purchaser’s legal representative cannot be readily identified or contacted and that the appointment of a successor provider is appropriate in order to protect the interests of the trust beneficiaries. Financial institutions holding deposits of such trust funds shall change their records to reflect such appointment of a successor provider upon receipt of written notice of the appointment from the director. Where the director proposes to take such action under this subsection, the provider being replaced shall be accorded notice and an opportunity for hearing as provided in ORS chapter 183. [Formerly 128.415; 2007 c.661 §17]

Note: Section 16, chapter 813, Oregon Laws 1987, provides:

Sec. 16. Notwithstanding the repeal of ORS 128.410 by section 17 of this Act and the amendments to ORS 128.415 [renumbered 97.937] by section 12 of this Act, ORS 128.410 and ORS 128.415 (1985 Replacement Part) shall continue to apply to any prearranged funeral plan entered into prior to the effective date of this Act [September 27, 1987].

[1987 c.813 §16]

Note: 97.937 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.939 - Prearrangement or preconstruction sales contracts; contents; delivery.

(a) The purchaser; and

(b) The depository or the master trustee, if applicable.

(2) Upon receiving trust funds under ORS 97.941, the master trustee shall sign a copy of the contract received under subsection (1) of this section, retain a copy for its files and return the contract to the purchaser.

(3) Each completed contract shall:

(a) Comply with the plain language standards described in ORS 180.545 (1);

(b) Be consecutively numbered;

(c) Have a corresponding consecutively numbered receipt;

(d) Be preprinted or, if the certified provider uses a master trustee, be obtained from the master trustee;

(e) Identify the purchaser and certified provider who sold the contract;

(f) Specify whether the contract is a guaranteed contract or a nonguaranteed contract;

(g) Specify the specific funeral or cemetery merchandise or services or undeveloped interment spaces included and not included in the contract; and

(h) If a guaranteed contract, disclose that the certified provider is entitled to receive 10 percent of the sales price.

(4)(a) Notwithstanding ORS 97.943 (8), in the case of a prearrangement sales contract, if at the time of entering into the contract, the beneficiary of the contract is a recipient of public assistance or medical assistance, as defined in ORS 414.025, or reasonably anticipates becoming a recipient of public assistance or medical assistance, the contract may provide that the contract is irrevocable.

(b) The contract may provide for an election by the beneficiary, or by the purchaser on behalf of the beneficiary, to make the contract thereafter irrevocable if after the contract is entered into, the beneficiary becomes eligible or seeks to become eligible for public assistance or medical assistance.

[Formerly 128.421; 2007 c.661 §18; 2012 c.7 §7; 2013 c.688 §11]

Note: See note under 97.923.



Section 97.941 - Prearrangement or preconstruction trust fund deposits.

(a) If the amount received is in payment of a guaranteed prearrangement sales contract or guaranteed preconstruction sales contract, 90 percent of the amount received. The certified provider who sold the contract is entitled to receive the remaining 10 percent.

(b) If the amount received is in payment of a nonguaranteed prearrangement sales contract or nonguaranteed preconstruction sales contract, 100 percent of the amount received.

(2) A certified provider shall pay all trust funds required by ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 directly to a master trustee or depository within five business days after the certified provider receives the funds from the purchaser.

(3)(a) If a certified provider places trust funds in a depository, the funds may be invested only in:

(A) Certificates of deposit;

(B) United States Treasury bills;

(C) Issues of United States government agencies;

(D) Guaranteed investment contracts; or

(E) Banker’s acceptances or corporate bonds rated A or better by Standard & Poor’s Corporation or Moody’s Investors Service.

(b) Prearrangement sales contract trust fund and preconstruction sales contract trust fund accounts must be in the name of the certified provider who sold the contract under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

(4) A certified provider shall identify funds deposited in the trust fund account in the records of the certified provider by the name of the purchaser and beneficiary. The certified provider shall maintain records that specify the allocation of all earnings to each prearrangement sales contract or preconstruction sales contract. Nothing prohibits the certified provider from directing a master trustee or a depository to commingle the deposits in a trust fund account for purposes of managing and investing the funds. A joint trust fund account must be identified by the name of the certified provider.

(5) When a prearrangement sales contract or preconstruction sales contract includes rights of interment and funeral or cemetery merchandise or services, the terms of the contract must clearly provide for the application of payments received under the contract.

(6) An entity engaging in prearrangement sales or preconstruction sales that involve the sale of items subject to trust and any item not subject to trust may not increase the sales price of those items not subject to trust with the purpose of allocating a lesser sales price to items that require a deposit of trust funds.

(7)(a) Except when the Director of the Department of Consumer and Business Services has made the determination described in subsection (9)(a) of this section, a certified provider may appoint a successor certified provider. The master trustee or depository shall release the trust funds deposited under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 and accrued income only to the successor certified provider as described in ORS 97.943 and 97.944.

(b) If appointing a successor certified provider under this subsection, the original certified provider shall notify the director of the proposed change at least 30 days before the appointment.

(8) A certified provider may appoint a successor depository or a master trustee and shall notify the director of the proposed change at least 30 days before the appointment.

(9)(a) The director may appoint a successor certified provider upon a determination that:

(A) The original certified provider has failed to perform the duties of a certified provider;

(B) The certificate issued to the original certified provider has been revoked or surrendered; and

(C) The appointment of a successor certified provider is necessary to protect the interests of the purchasers and beneficiaries of prearrangement sales contracts or preconstruction sales contracts.

(b) Depositories or master trustees holding deposits of trust funds by the original certified provider shall change their records to reflect the appointment of a successor certified provider upon receipt of written notice of the appointment from the director.

(10) A trust fund account must be a single purpose fund. In the event of the certified provider’s bankruptcy, the funds and accrued income are not available to any creditor as assets of the certified provider, but must be distributed to the purchasers or managed for the purchasers’ benefit by the trustee in bankruptcy, receiver or assignee.

(11)(a) If the original certified provider is licensed under ORS chapter 692 and voluntarily surrenders the license to the State Mortuary and Cemetery Board, prearrangement sales contracts and preconstruction sales contracts must be transferred to the successor certified provider appointed by the director.

(b) If the original certified provider is not licensed under ORS chapter 692, upon presentation of proof of the dissolution or insolvency, or merger with another certified provider, of the original certified provider, the depository shall release the prearrangement trust fund deposits or preconstruction trust fund deposits to the purchaser.

(c) If the original certified provider is licensed under ORS chapter 692, upon proof of the insolvency or involuntary surrender of the license of the original certified provider, the depository shall release the prearrangement trust fund deposits or preconstruction trust fund deposits to the purchaser.

(12) The purchaser or beneficiary of a prearrangement sales contract or preconstruction sales contract may be named cotrustee with the certified provider with the written consent of the purchaser or beneficiary.

(13) A certified provider who has not appointed a master trustee and is placing funds with a depository shall have an annual audit of all trust account funds performed by an independent certified public accountant in accordance with generally accepted accounting procedures. The certified provider shall provide the audit results to the director as part of the annual report required under ORS 97.933.

[Formerly 128.423; 2007 c.661 §19; 2012 c.7 §8]

Note: See note under 97.923.



Section 97.942 - Appointment of receiver; criteria.

(2) If the court determines that a receivership is necessary or advisable, the court shall appoint a receiver:

(a) When a receiver would ensure the orderly and proper conduct of a certified provider’s professional business and affairs during or in the aftermath of an administrative proceeding to revoke or suspend the certified provider;

(b) When a receiver would protect the public’s interest and rights in the business, premises or activities of the certified provider or entity sought to be placed in receivership;

(c) Upon a showing of serious and repeated violations of ORS 97.923 to 97.949 demonstrating an inability or unwillingness to comply with the provisions of ORS 97.923 to 97.949;

(d) When a receiver would prevent loss, wasting, dissipation, theft or conversion of assets that should be marshaled and held available for the honoring of obligations under ORS 97.923 to 97.949; or

(e) When the court receives proof of other grounds that the court deems good and sufficient for instituting receivership action concerning the certified provider or entity sought to be placed in receivership.

(3)(a) A receivership under this section may be temporary or for the winding up and dissolution of a business, as the director may request and the court determines to be necessary or advisable in the circumstances.

(b) Venue of receivership proceedings may be, at the director’s request, in Marion County or the county where the subject of the receivership is located. The appointed receiver shall be the director or a person that the director nominates and that the court approves.

(c) The director may expend money from budgeted funds or the Funeral and Cemetery Consumer Protection Trust Fund to implement a receivership. Any expenditures are a claim against the estate in the receivership proceedings.

[2007 c.661 §24; 2012 c.7 §9]

Note: See note under 97.923.



Section 97.943 - Distributions from prearrangement trust fund deposits.

(2) The principal of a trust created pursuant to a prearrangement sales contract shall be paid to the certified provider who sold the contract if the certified provider who sold the contract swears, by affidavit, that the certified provider has delivered all merchandise and performed all services required under the prearrangement sales contract and delivers to the master trustee or the depository one of the following:

(a) A certified copy of a death record of the beneficiary; or

(b) A sworn affidavit signed by the certified provider and by:

(A) One member of the beneficiary’s family; or

(B) The executor of the beneficiary’s estate.

(3) The principal of a trust created pursuant to a prearrangement sales contract must be paid to the purchaser if the original certified provider is no longer qualified to serve as the certified provider under ORS 97.941 (11).

(4) Upon completion by the certified provider of the actions described in subsection (2) of this section, the master trustee or the depository shall pay to the certified provider from the prearrangement sales contract trust fund an amount equal to the sales price of the merchandise delivered.

(5) Upon the final payment to the certified provider of the principal in trust under subsection (2) of this section, the undistributed earnings of the trust must be paid to:

(a) The certified provider who sold the contract if the contract is a guaranteed contract; or

(b) The contract purchaser, or the purchaser’s estate, if the contract is a nonguaranteed contract.

(6) The master trustee or the depository may rely upon the certifications and affidavits made to it under the provisions of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180, and is not liable to any person for such reliance.

(7) If a certified provider who sold a prearrangement sales contract does not comply with the terms of the prearrangement sales contract within a reasonable time after the certified provider is required to do so, the purchaser or heirs or assigns or duly authorized representative of the purchaser or the beneficiary has the right to a refund in the amount equal to the sales price paid for undelivered merchandise and unperformed services plus undistributed earnings amounts held in trust attributable to such contract, within 30 days of the filing of a sworn affidavit with the certified provider who sold the contract and the master trustee or the depository setting forth the existence of the contract and the fact of breach. A copy of this affidavit shall be filed with the Director of the Department of Consumer and Business Services. In the event a certified provider who has sold a prearrangement sales contract is prevented from performing by strike, shortage of materials, civil disorder, natural disaster or any like occurrence beyond the control of the certified provider, the certified provider’s time for performance is extended by the length of such delay.

(8) Except for an irrevocable contract described in ORS 97.939 (4), at any time prior to the death of the beneficiary of a prearrangement sales contract, the purchaser of the prearrangement sales contract may cancel the contract and is entitled to a refund of all amounts paid on the contract, all amounts in trust including earnings allocated to the contract that are in excess of all amounts paid on the contract and unallocated earnings on trust contract amounts from the date of the last allocation to the date of the refund request, less any amounts paid for merchandise already delivered or services already performed, which amounts may be retained by the certified provider as compensation.

(9) Notwithstanding ORS 97.941 (4) and subsection (5) of this section, a master trustee or certified provider may pay accounting fees, taxes, depository fees, investment manager fees and master trustee fees from earnings of trust fund deposits. Any payment of expenses or fees from earnings of a trust fund deposit under this subsection must not:

(a) Exceed an amount equal to two percent per calendar year of the value of the trust as determined at least once every six months as prescribed by the director by rule;

(b) Include the payment of any fee to the certified provider in consideration for services rendered as certified provider; or

(c) Reduce, diminish or in any other way lessen the value of the trust fund deposit so that the merchandise or services provided for under the contract are reduced, diminished or in any other way lessened.

[Formerly 128.425; 2005 c.66 §1; 2007 c.661 §20; 2012 c.7 §10; 2013 c.366 §53]

Note: See note under 97.923.



Section 97.944 - Distributions from preconstruction trust fund deposits.

(2)(a) The construction or development of undeveloped interment spaces shall be commenced on the phase of construction or development, or the section or sections of spaces in which sales are made within five years of the date of the first sale. The certified provider who sold the preconstruction sales contract shall give written notice including a description of the project to the Director of the Department of Consumer and Business Services no later than 30 days after the first sale.

(b) Once commenced, construction or development shall be pursued diligently to completion. The first phase of construction must be completed within seven years of the first sale. However, any delay caused by strike, shortage of materials, civil disorder, natural disaster or any similar occurrence beyond the control of the certified provider extends the time of completion by the length of a delay.

(c) If construction or development is not commenced or completed within the times specified, any contract purchaser may surrender and cancel the contract and upon cancellation shall be entitled to a refund of the actual amounts paid toward the purchase price, together with interest accrued on the amount deposited to the trust.

(3) Except as otherwise authorized by this section, every certified provider selling undeveloped spaces shall provide facilities for temporary interment for purchasers or beneficiaries of contracts who die prior to completion of the space. Such temporary facilities shall be constructed of permanent materials, and, insofar as practical, be landscaped and groomed to the extent customary in that community. The heirs, assigns or personal representative of a purchaser or beneficiary shall not be required to accept temporary underground interment space where undeveloped space contracted for was an aboveground entombment or inurnment space. In the event that temporary facilities as described in this subsection are not made available upon the death of a purchaser or beneficiary, the heirs, assigns or personal representative is entitled to a refund of the entire sales price paid plus undistributed interest attributable to such amount while in trust.

(4) If the certified provider who sold the preconstruction sales contract delivers a completed space acceptable to the heirs, assigns or personal representative of a purchaser or beneficiary, other than a temporary facility, in lieu of the undeveloped space purchased, the certified provider shall provide the depository with a delivery certificate and all sums deposited under the preconstruction sales contract and income allocable to that contract shall be paid to the certified provider.

(5) During the construction or development of interment spaces, upon receiving the sworn certification of the certified provider who sold the preconstruction sales contract and the contractor, the depository shall disburse from the trust fund the amount equivalent to the cost of performed labor or delivered materials as certified, not to exceed the amounts deposited and income allocable to those contracts. A person who executes and delivers a completion certificate with actual knowledge of a falsity contained therein shall be considered in violation of ORS 97.923 to 97.949 and 692.180.

(6) Upon completion of the phase of construction or development, section or sections of the project as certified to the depository by the certified provider and the contractor, the trust requirements shall terminate and all funds held in the preconstruction sales contract trust fund attributable to the completed phase, section or sections shall be paid to the certified provider who sold the preconstruction sales contract.

(7) Upon the payment to a certified provider of preconstruction sales contract trust funds under subsection (4) or (6) of this section, the undistributed income of the trust shall be paid to:

(a) The certified provider who sold the contract if the contract is a guaranteed contract; or

(b) The contract purchaser, or the purchaser’s estate, if the contract is a nonguaranteed contract.

(8) If the preconstruction sales contract purchaser defaults in making payments under an installment preconstruction sales contract, and default continues for at least 30 days after the purchaser has received written notice of default, the certified provider who sold the contract may cancel the contract and withdraw from the trust fund the entire balance of the defaulting purchaser’s account as liquidated damages. Upon certification of the default, the depository shall deliver the balance to the certified provider. The depository may rely on the certification and affidavits made to it under the provisions of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 and shall not be liable to any person for such reliance.

[Formerly 128.430; 2007 c.661 §21]

Note: See note under 97.923.



Section 97.945 - Funeral and Cemetery Consumer Protection Trust Fund; fee; rules; maximum balance.

(2) Except as provided in this section, the fund shall be used solely for the purpose of providing restitution to purchasers who have suffered pecuniary loss arising out of prearrangement sales contracts or preconstruction sales contracts. The fund may be used for payment of actual administrative expenses incurred in administering the fund. All moneys in the Funeral and Cemetery Consumer Protection Trust Fund are appropriated continuously to the director for the payment of restitution under this section and the payment of expenses incurred in performing the duties and functions of the director required under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

(3) The director shall administer the fund and shall adopt rules governing the payment of restitution from the fund.

(4) Payments for restitution shall be made only upon order of the director where the director determines that the obligation is noncollectible from the certified provider. Restitution must not exceed the amount of the sales price paid plus interest at the statutory rate.

(5) The fund must not be applied toward any restitution for losses on a prearrangement sales contract or preconstruction sales contract entered into prior to September 27, 1987.

(6) The fund must not be allocated for any purpose other than that specified in ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

(7) If the director proposes to deny an application for restitution from the fund, the director shall accord an opportunity for a hearing as provided in ORS chapter 183.

(8) Notwithstanding any other provision of this section, the payment of restitution from the fund is a matter of grace and not of right and no purchaser has vested rights in the fund as a beneficiary or otherwise.

(9)(a) The director shall annually review the status of the fund. If the director determines that the fund together with all accumulated income earned on the fund is sufficient to cover costs of potential claims against the fund and that the total number of outstanding claims filed against the fund is less than 10 percent of the fund’s current balance, then payments to the fund may be adjusted accordingly at the discretion of the director.

(b) If the fund’s balance falls below acceptable levels to meet future obligations, the director by rule may increase the fee or impose an assessment on certified providers.

(c) The balance of the fund may not exceed $2 million. The director is authorized to adjust the fee or assessment as necessary to comply with this paragraph.

[Formerly 128.435; 2003 c.362 §5; 2012 c.7 §11]

Note: See note under 97.923.



Section 97.946 - Advertising and marketing prohibitions.

(2) Advertising and marketing a prearrangement sales contract or a preconstruction sales contract by a funeral service practitioner, embalmer or funeral service establishment licensed under ORS chapter 692 does not constitute a violation of ORS 692.180 (1)(c).

[Formerly 128.440]

Note: See note under 97.923.



Section 97.947 - Examination of providers and master trustees by director; subpoena power; depositions.

(b) In addition to the authority conferred by ORS 97.948, the director may require a certified provider, master trustee or entity acting as a certified provider or master trustee without certification or registration to pay the actual and reasonable costs of the examination.

(2) For the purpose of an examination under this section, the director may administer oaths and affirmations, compel the attendance of witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to the examination.

(3) If a certified provider, master trustee or entity acting as a certified provider or master trustee without certification or registration fails to comply with a subpoena issued under this section or a party or witness refuses to testify on any matter, the judge of the circuit court for any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify on a matter before the court.

(4) Each witness who appears before the director under a subpoena issued under this section shall receive the fees and mileage provided for witnesses in ORS 44.415 (2), except that a witness subpoenaed at the instance of parties other than the director or an examiner may not be compensated for attendance or travel unless the director certifies that the testimony of the witness was material to the matter investigated.

(5) During the course of any examination, the director may cause the depositions of witnesses to be taken in the manner prescribed by law for like depositions in civil suits in the circuit court. [2001 c.796 §3; 2003 c.362 §6; 2005 c.338 §1; 2012 c.7 §14]

Note: Section 30, chapter 338, Oregon Laws 2005, provides:

Sec. 30. The amendments to ORS 97.947 by section 1 of this 2005 Act apply to:

(1) Conditions and resources, including sales contracts, in existence before, on or after the effective date of this 2005 Act [January 1, 2006].

(2) Conduct occurring before, on or after the effective date of this 2005 Act.

[2005 c.338 §30]

Note: See note under 97.923.



Section 97.948 - Grounds for discipline by director for violation of ORS 97.923 to 97.949; suspension and revocation of certificate or registration; civil penalties; notification of board.

(a) To be in violation of ORS 97.923 to 97.949;

(b) To have liabilities that exceed assets;

(c) To be unable to meet obligations as they come due; or

(d) To be in a financial condition that fails to adequately protect the interests of customers.

(2) In disciplining a certified provider, master trustee or entity acting as a certified provider or master trustee without certification or registration under subsection (1) of this section, the director may take the following actions:

(a) Impose probation.

(b) Suspend the certificate or registration.

(c) Revoke the certificate or registration.

(d) Place limitations on the certificate or registration.

(e) Refuse to issue or renew a certificate or registration.

(f) Issue an order to cease and desist from the activities that support the discipline.

(g) Take any other disciplinary action that the director finds proper, including assessment of the costs of the investigation and disciplinary proceedings and assessment of a civil penalty not to exceed $10,000 per violation.

(3) If the certificate or registration of a certified provider or master trustee is suspended under this section, the holder of the certificate or registration may not engage in the activities allowed by the certificate or registration during the term of suspension. Upon the expiration of the term of suspension, the director shall reinstate the certificate or registration if the conditions for which the certificate or registration was suspended no longer exist.

(4) The director shall enter each case of disciplinary action on the records of the Department of Consumer and Business Services.

(5) Civil penalties under this section may be imposed as provided in ORS 183.745.

(6) If the director takes disciplinary action under this section, the director may send a notice of the action to the State Mortuary and Cemetery Board and to the Attorney General. [2001 c.796 §4; 2003 c.362 §7; 2005 c.338 §2; 2012 c.7 §15]

Note: Section 31, chapter 338, Oregon Laws 2005, provides:

Sec. 31. The order authorized by the amendments to ORS 97.948 by section 2 of this 2005 Act applies to actions occurring before, on or after the effective date of this 2005 Act [January 1, 2006].

[2005 c.338 §31]

Note: See note under 97.923.



Section 97.949 - Notification by director to appropriate federal, state or local law enforcement officer of violation of ORS 97.923 to 97.949.

(2) If the director, in the course of taking an action against a certified provider, master trustee or entity acting as a certified provider or master trustee without certification or registration, finds that a salesperson or person acting as a salesperson has violated any provision of ORS 97.923 to 97.949, the director shall provide the State Mortuary and Cemetery Board with a copy of the findings and the order of the director. The board shall, upon receipt of such information, discipline the salesperson or person acting as a salesperson as required by law.

[2001 c.796 §5; 2003 c.362 §8; 2005 c.338 §3; 2012 c.7 §16]

Note: See note under 97.923.



Section 97.950



Section 97.951 - Short title.

[2007 c.681 §1]

Note: 97.951 to 97.982 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.952



Section 97.953 - Definitions for ORS 97.951 to 97.982.

(1) "Adult" means an individual who is 18 years of age or older.

(2) "Agent" means an:

(a) Attorney-in-fact as that term is defined in ORS 127.505; or

(b) Individual expressly authorized to make an anatomical gift on the principal’s behalf by any record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor’s death for the purpose of transplantation, therapy, research or education.

(4) "Body part" means an organ, an eye or tissue of a human being. The term does not include the whole body.

(5) "Decedent" means a deceased individual whose body or body part is or may be the source of an anatomical gift, and includes a stillborn infant or a fetus.

(6)(a) "Disinterested witness" means a witness other than:

(A) A spouse, child, parent, sibling, grandchild, grandparent or guardian of the individual who makes, amends, revokes or refuses to make an anatomical gift; or

(B) An adult who exhibited special care and concern for the individual.

(b) "Disinterested witness" does not include a person to whom an anatomical gift could pass under ORS 97.969.

(7) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement, symbol or designation on a driver license, identification card or donor registry.

(8) "Donor" means an individual whose body or body part is the subject of an anatomical gift.

(9) "Donor registry" means a centralized database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(10) "Driver license" means a license or permit issued under ORS 807.021, 807.040, 807.200, 807.280 or 807.730, regardless of whether conditions are attached to the license or permit.

(11) "Eye bank" means an organization licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of human eyes or portions of human eyes.

(12) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health or welfare of an individual. "Guardian" does not include a guardian ad litem.

(13) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state or a subdivision of a state.

(14) "Identification card" means the card issued under ORS 807.021, 807.400 or 807.730, or a comparable provision of the motor vehicle laws of another state.

(15) "Know" means to have actual knowledge.

(16) "Minor" means an individual who is under 18 years of age.

(17) "Organ procurement organization" means an organization designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(18) "Parent" means a parent whose parental rights have not been terminated.

(19) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(20) "Procurement organization" means an eye bank, organ procurement organization or tissue bank.

(21) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a body part that could be medically suitable for transplantation, therapy, research or education. The term does not include an individual who has made a refusal.

(22) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(23) "Recipient" means an individual into whose body a decedent’s body part has been or is intended to be transplanted.

(24) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(25) "Refusal" means a record that expressly states an intent to prohibit other persons from making an anatomical gift of an individual’s body or body part.

(26) "Sign" means, with the present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound or process.

(27) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(28) "Technician" means an individual determined to be qualified to remove or process body parts by an appropriate organization that is licensed, accredited or regulated under federal or state law. The term includes an enucleator.

(29) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(30) "Tissue bank" means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of tissue.

(31) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

[2007 c.681 §2; 2008 c.1 §33]

Note: See note under 97.951.



Section 97.954



Section 97.955 - Purpose of anatomical gift; persons authorized to make gift.

(2) An anatomical gift may be made in the manner provided in ORS 97.957 by:

(a) The donor, if the donor is an adult or if the donor is a minor and is:

(A) Emancipated; or

(B) Authorized under ORS 807.280 to apply for an instruction driver permit because the donor is at least 15 years of age;

(b) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(c) A parent of the donor, if the donor is an unemancipated minor; or

(d) The donor’s guardian.

[2007 c.681 §3]

Note: See note under 97.951.



Section 97.956



Section 97.957 - Methods of making anatomical gift before death of donor.

(a) By a designation on the donor’s driver license or identification card;

(b) In a will;

(c) During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness;

(d) By a donor card or other record signed by the donor or other person making the gift; or

(e) By authorizing that a statement, symbol or designation indicating that the donor has made an anatomical gift is to be included on a donor registry.

(2) If the donor or other person authorized to make an anatomical gift under ORS 97.955 is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(a) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(b) State that it has been signed and witnessed as provided in paragraph (a) of this subsection.

(3) Revocation, suspension, expiration or cancellation of a driver license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(4) An anatomical gift made by will takes effect upon the donor’s death whether or not the will is probated. Invalidation of the will after the donor’s death does not invalidate the gift.

(5) An anatomical gift made by a designation on the donor’s driver license or identification card is conclusively presumed valid.

[2007 c.681 §4; 2009 c.106 §1]

Note: See note under 97.951.



Section 97.958



Section 97.959 - Revocation or amendment of anatomical gift by donor or agent or guardian of donor.

(2) A donor or other person authorized to amend or revoke an anatomical gift under subsection (7) or (8) of this section may amend or revoke an anatomical gift by:

(a) A record signed by:

(A) The donor;

(B) The other person; or

(C) Subject to subsection (3) of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(b) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(3) A record signed pursuant to subsection (2)(a)(C) of this section must:

(a) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(b) State that it has been signed and witnessed as required in this subsection.

(4) A donor or other person authorized to revoke an anatomical gift under subsection (7) or (8) of this section may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(5) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(6) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (4) of this section.

(7) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor’s body or body part.

(8) An agent or guardian of a donor may amend or revoke an anatomical gift only if:

(a) The agent or guardian made the gift under ORS 97.955 (2)(b) or (d); or

(b) The power of attorney for health care or other record appointing the agent expressly authorizes the agent to amend or revoke anatomical gifts.

[2007 c.681 §5; 2009 c.106 §2; 2011 c.61 §1]

Note: See note under 97.951.



Section 97.960



Section 97.961 - Refusal to make anatomical gift; effect of refusal.

(a) A record signed by:

(A) The individual; or

(B) Subject to subsection (2) of this section, another individual acting at the direction of the individual if the individual is physically unable to sign;

(b) The individual’s will, whether or not the will is admitted to probate or invalidated after the individual’s death; or

(c) Any form of communication made by the individual during the individual’s terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(2) A record signed under subsection (1)(a)(B) of this section must:

(a) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(b) State that it has been signed and witnessed as provided in this subsection.

(3) An individual who has made a refusal may amend or revoke the refusal:

(a) In the manner provided in subsection (1) of this section for making a refusal;

(b) By subsequently making an anatomical gift pursuant to ORS 97.957 that is inconsistent with the refusal; or

(c) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, provided that the destruction or cancellation is done with the intent to revoke the refusal.

(4) Except as otherwise provided in subsection (5) of this section, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual’s unrevoked refusal to make an anatomical gift of the individual’s body or body part prohibits all other persons from making an anatomical gift of the individual’s body or body part.

(5) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor’s refusal.

[2007 c.681 §6; 2009 c.106 §3]

Note: See note under 97.951.



Section 97.962



Section 97.963 - Effect of making, amending or revoking anatomical gift.

(2) A donor’s revocation of an anatomical gift of the donor’s body or body part under ORS 97.959 is not a refusal and does not prohibit another person specified in ORS 97.955 or 97.965 from making an anatomical gift of the donor’s body or body part under ORS 97.957 or 97.967.

(3) If a person other than the donor makes an unrevoked anatomical gift of the donor’s body or body part under ORS 97.957 or an amendment to an anatomical gift of the donor’s body or body part under ORS 97.959, another person may not make, amend or revoke the gift of the donor’s body or body part under ORS 97.967.

(4) A revocation of an anatomical gift of a donor’s body or body part under ORS 97.959 by a person other than the donor does not prohibit another person from making an anatomical gift of the body or body part under ORS 97.957 or 97.967.

(5) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under ORS 97.955, an anatomical gift of a body part is neither a refusal to give another body part nor a limitation on the making of an anatomical gift of another body part at a later time by the donor or other person.

(6) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under ORS 97.955, an anatomical gift of a body part for one or more of the purposes set forth in ORS 97.955 is not a limitation on the making of an anatomical gift of the body part for any of the other purposes by the donor or other person under ORS 97.957 or 97.967.

[2007 c.681 §7; 2009 c.106 §4; 2011 c.61 §2]

Note: See note under 97.951.



Section 97.964



Section 97.965 - Persons authorized to make anatomical gift of body or body part of decedent.

(a) An agent of the decedent at the time of death who could have made an anatomical gift under ORS 97.955 (2)(b) immediately before the decedent’s death;

(b) The spouse of the decedent;

(c) An adult child of the decedent;

(d) A parent of the decedent;

(e) An adult sibling of the decedent;

(f) An adult grandchild of the decedent;

(g) A grandparent of the decedent;

(h) An adult who exhibited special care and concern for the decedent;

(i) A guardian of the decedent at the time of death; or

(j) Any other person having the authority to dispose of the decedent’s body.

(2) If there is more than one member of a class listed in subsection (1) of this section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under ORS 97.969 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(3) A person may not make an anatomical gift if, at the time of the decedent’s death, a person in a prior class under subsection (1) of this section is reasonably available to make or to object to the making of an anatomical gift.

[2007 c.681 §8]

Note: See note under 97.951.



Section 97.966



Section 97.967 - Methods for making, amending or revoking anatomical gift of body or body part of decedent by authorized person.

(2) Subject to subsection (3) of this section, an anatomical gift by a person authorized under ORS 97.965 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under ORS 97.965 may be:

(a) Amended only if a majority of the reasonably available members agree to amendment of the gift; or

(b) Revoked only if a majority of the reasonably available members agree to the revocation of the gift or if they are equally divided as to whether to revoke the gift.

(3) A revocation under subsection (2) of this section is effective only if, before an incision has been made to remove a body part from the donor’s body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, physician or technician knows of the revocation.

[2007 c.681 §9]

Note: See note under 97.951.



Section 97.968

[Formerly 97.300; renumbered 97.985 in 2007]



Section 97.969 - Authorized recipients of anatomical gifts; purposes for which gift may be used.

(a) A hospital, accredited medical school, dental school, college, university, organ procurement organization or other appropriate person, for research or education;

(b) Subject to subsection (2) of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the body part; or

(c) An eye bank or tissue bank.

(2) If an anatomical gift to an individual under subsection (1)(b) of this section cannot be transplanted into the individual, the body part passes in accordance with subsection (7) of this section in the absence of an express, contrary indication by the person making the anatomical gift.

(3) If an anatomical gift of one or more specific body parts or of all body parts is made in a document of gift that does not name a person described in subsection (1) of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(a) If the body part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(b) If the body part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(c) If the body part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(d) If the body part is an organ, an eye or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(4) For the purposes of subsection (3) of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(5) If an anatomical gift of one or more specific body parts is made in a document of gift that does not name a person described in subsection (1) of this section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (7) of this section.

(6) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor" or "body donor" or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (7) of this section.

(7) For purposes of subsections (2), (5) and (6) of this section, the following rules apply:

(a) If the body part is an eye, the gift passes to the appropriate eye bank.

(b) If the body part is tissue, the gift passes to the appropriate tissue bank.

(c) If the body part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(8) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (1)(b) of this section, passes to the organ procurement organization as custodian of the organ.

(9) If an anatomical gift does not pass pursuant to subsections (1) to (8) of this section or the decedent’s body or body part is not used for transplantation, therapy, research or education, custody of the body or body part passes to the person under obligation to dispose of the body or body part.

(10) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under ORS 97.957 or 97.967 or if the person knows that the decedent made a refusal under ORS 97.961 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(11) Except as otherwise provided in subsection (1)(b) of this section, ORS 97.951 to 97.982 do not affect the allocation of organs for transplantation or therapy.

[2007 c.681 §10]

Note: See note under 97.951.



Section 97.970 - Search for document of anatomical gift or refusal; duty to send document or refusal to hospital.

(a) A law enforcement officer, firefighter, emergency medical services provider or other emergency rescuer finding the individual; and

(b) If no other source of the information is immediately available, a hospital, as soon as practicable after the individual’s arrival at the hospital.

(2) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (1)(a) of this section and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or the refusal to the hospital.

(3) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.

[2007 c.681 §11; 2011 c.703 §22]

Note: See note under 97.951.



Section 97.971 - Delivery of document of gift or refusal not required; right to examine.

(2) Upon or after an individual’s death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or the refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to whom the gift could pass under ORS 97.969.

[2007 c.681 §12]

Note: See note under 97.951.



Section 97.972 - Rights and duties of procurement organizations and others; authorized examinations.

(2) A procurement organization must be allowed reasonable access to information in the records of the Department of Transportation to ascertain whether an individual at or near death is a donor.

(3) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a body part that is or could be the subject of an anatomical gift for transplantation, therapy, research or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the body part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(4)(a) Unless otherwise prohibited by law, at any time after a donor’s death, the person to whom a body part passes under ORS 97.969 may conduct any reasonable examination necessary to ensure the medical suitability of the body or body part for its intended purpose.

(b) A transplant hospital may not deny a recipient from receiving an anatomical gift exclusively on the basis that the recipient is a registry identification cardholder as defined in ORS 475B.410.

(5) Unless otherwise prohibited by law, an examination under subsection (3) or (4)(a) of this section may include an examination of all medical and dental records of the donor or prospective donor.

(6) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(7) Upon referral by a hospital under subsection (1) of this section, a procurement organization shall make a reasonable search for any person listed in ORS 97.965 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended or revoked, it shall promptly advise the other person of all relevant information.

(8) Subject to ORS 97.969 (9) and 97.980, the rights of the person to whom a body part passes under ORS 97.969 are superior to the rights of all others with respect to the body part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and ORS 97.951 to 97.982, a person who accepts an anatomical gift of an entire body may allow embalming, burial or cremation and use of remains in a funeral service. If the gift is of a body part, the person to whom the body part passes under ORS 97.969, upon the death of the donor and before embalming, burial or cremation, shall cause the body part to be removed without unnecessary mutilation.

(9) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent’s death may participate in the procedures for removing or transplanting a body part from the decedent.

(10) A physician or technician may remove from the body of a donor a donated body part that the physician or technician is qualified to remove.

[2007 c.681 §13; subsection (4)(b) of 2015 Edition enacted as 2015 c.844 §8]

Note: 97.972 (4)(b) becomes operative March 1, 2016. See section 11, chapter 844, Oregon Laws 2015.

Note: See note under 97.951.



Section 97.973 - Coordination of procurement and use of anatomical gifts.

[2007 c.681 §14]

Note: See note under 97.951.



Section 97.974 - Immunity of persons acting in accordance with ORS 97.951 to 97.982.

(2) Neither the person making an anatomical gift nor the donor’s estate is liable for any injury or damage that results from the making or use of the gift.

(3) In determining whether an anatomical gift has been made, amended or revoked under ORS 97.951 to 97.982, a person may rely upon representations of an individual listed in ORS 97.965 (1)(b), (c), (d), (e), (f), (g) or (h) relating to the individual’s relationship to the donor or prospective donor unless the person knows that the representation is untrue.

[2007 c.681 §15]

Note: See note under 97.951.



Section 97.975

[Formerly 97.930; renumbered 97.987 in 2007]



Section 97.976 - Law governing validity of document of gift; presumption of validity.

(a) ORS 97.951 to 97.982;

(b) The laws of the state or country where it was executed; or

(c) The laws of the state or country where the person making the anatomical gift was domiciled, had a place of residence or was a national at the time the document of gift was executed.

(2) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(3) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

[2007 c.681 §16]

Note: See note under 97.951.



Section 97.977 - Donor registry; duty of Department of Transportation to cooperate with donor registry.

(b) Only one donor registry may be established within this state.

(c) The donor registry shall comply with subsections (3) and (4) of this section.

(2) The Department of Transportation shall:

(a) Cooperate with a person who administers the donor registry established under subsection (1) of this section for the purpose of transferring to the donor registry all relevant information regarding a donor’s making, amending or revoking an anatomical gift.

(b) When requested by the organ procurement organization that has established the donor registry in this state, the department shall electronically transfer to the organ procurement organization the name, address, birthdate and donor designation listed on the driver license or identification card of a person designated as a donor. The organ procurement organization shall treat the information transferred from the department as confidential and may use the information only to expedite the making of anatomical gifts authorized by the donor.

(3) The donor registry must:

(a) Allow a donor or other person authorized under ORS 97.955 to include on the donor registry a statement or symbol that the donor has made, amended or revoked an anatomical gift;

(b) Be accessible to a procurement organization to allow the procurement organization to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended or revoked an anatomical gift; and

(c) Be accessible for purposes of this subsection seven days a week on a 24-hour basis.

(4) Personally identifiable information on the donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor or person who made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended or revoked an anatomical gift.

[2007 c.681 §17; 2009 c.595 §64]

Note: See note under 97.951.



Section 97.978 - Resolution of conflict between potential anatomical gift and advance directive.

(a) "Advance directive" has the meaning given that term in ORS 127.505.

(b) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(c) "Health care decision" means any decision regarding the health care of a prospective donor.

(2) If a prospective donor has a declaration or advance directive and the terms of the declaration or advance directive and the express or implied terms of a potential anatomical gift are in conflict regarding administration of measures necessary to ensure the medical suitability of a body part for transplantation, therapy, research or education, the prospective donor and the prospective donor’s attending physician shall confer to resolve the conflict.

(3) If the prospective donor is incapable of resolving the conflict, one of the following persons shall act for the prospective donor to resolve the conflict:

(a) An agent acting under the prospective donor’s declaration or advance directive; or

(b) If an agent is not named in the declaration or advance directive or the agent is not reasonably available, another person authorized by law, other than in ORS 97.951 to 97.982, to make health care decisions for the prospective donor.

(4) The conflict must be resolved as expeditiously as possible.

(5) Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any person authorized under ORS 97.965 to make an anatomical gift for the prospective donor.

(6) During the resolution of the conflict, measures necessary to ensure the medical suitability of the body part may not be withheld or withdrawn from the prospective donor unless withholding or withdrawing the measures is medically indicated by appropriate end of life care.

[2007 c.681 §18]

Note: See note under 97.951.



Section 97.979 - Cooperation between medical examiner and procurement organization.

(2) Subject to ORS 97.980, if a medical examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the medical examiner and a post-mortem examination is going to be performed, the medical examiner or designee shall conduct a post-mortem examination of the body or the body part in a manner and within a period compatible with its preservation for the purposes of the gift.

(3) A body part may not be removed from the body of a decedent under the jurisdiction of a medical examiner for transplantation, therapy, research or education unless the body part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a medical examiner from performing the medicolegal investigation upon the body or body parts of a decedent under the jurisdiction of the medical examiner.

[2007 c.681 §19]

Note: See note under 97.951.



Section 97.980 - Facilitation of anatomical gift from decedent whose body is under jurisdiction of medical examiner.

(2) The medical examiner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, X-rays, other diagnostic results and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the medical examiner that the medical examiner determines may be relevant to the investigation.

(3) A person who has any information requested by a medical examiner pursuant to subsection (2) of this section shall provide that information as expeditiously as possible to allow the medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of body parts for the purpose of transplantation, therapy, research or education.

(4) If an anatomical gift has been or might be made of a body part of a decedent whose body is under the jurisdiction of the medical examiner and a post-mortem examination is not required, or the medical examiner determines that a post-mortem examination is required but that the recovery of the body part that is the subject of an anatomical gift will not interfere with the examination, the medical examiner and procurement organization shall cooperate in the timely removal of the body part from the decedent for the purpose of transplantation, therapy, research or education.

(5) If an anatomical gift of a body part from the decedent under the jurisdiction of the medical examiner has been or might be made, but the medical examiner initially believes that the recovery of the body part could interfere with the post-mortem investigation into the decedent’s cause or manner of death, the medical examiner shall consult with the procurement organization, or physician or technician designated by the procurement organization, about the proposed recovery. The procurement organization shall provide the medical examiner with all of the information that the procurement organization possesses that could relate to the decedent’s cause or manner of death.

(6)(a) The medical examiner and the procurement organization may enter into an agreement establishing protocols and procedures governing their relationship when:

(A) An anatomical gift of a body part from a decedent whose body is under the jurisdiction of the medical examiner has been or might be made; and

(B) The medical examiner believes that the recovery of the body part could interfere with the post-mortem investigation into the decedent’s cause or manner of death or the documentation or preservation of evidence.

(b) A decision regarding the recovery of the body part from the decedent shall be made in accordance with the agreement.

(c) The medical examiner and the procurement organization shall evaluate the effectiveness of the agreement at regular intervals but not less frequently than every two years.

(7)(a) In the absence of an agreement establishing protocols and procedures governing the relationship between the medical examiner and the procurement organization when an anatomical gift of an eye or tissue from a decedent whose body is under the jurisdiction of the medical examiner has been or might be made, and following the consultation under subsection (5) of this section, the medical examiner may delay the recovery of the eye or tissue until after the collection of evidence or the post-mortem examination, in order to preserve and collect evidence, to maintain a proper chain of custody and to allow an accurate determination of the decedent’s cause or manner of death.

(b) When a determination to delay the recovery of an eye or tissue is made, every effort possible shall be made by the medical examiner to complete the collection of evidence or the post-mortem examination in a timely manner compatible with the preservation of the eye or tissue for the purpose of transplantation, therapy, research or education.

(c) The collection of evidence or the post-mortem examination shall occur during the normal business hours of the medical examiner and, when possible and practicable, at times other than the normal business hours of the medical examiner.

(d) If the collection of evidence or the post-mortem examination occurs at times other than the normal business hours of the medical examiner, the procurement organization shall reimburse the medical examiner a mutually agreed-upon reasonable fee.

(8) If the medical examiner denies or delays recovery under subsection (6) or (7) of this section, the medical examiner shall:

(a) Explain in a record the specific reasons for not allowing or for delaying recovery of the body part;

(b) Include the specific reasons in the records of the medical examiner; and

(c) Provide a record with the specific reasons to the procurement organization.

(9) If the medical examiner allows recovery of a body part, the procurement organization shall cooperate with the medical examiner in any documentation of injuries and the preservation and collection of evidence prior to and during the recovery of the body part and, upon request of the medical examiner, shall cause the physician or technician who removes the body part to provide the medical examiner with a record describing the condition of the body part, a photograph and any other information and observations that would assist in the post-mortem examination.

[2007 c.681 §20]

Note: See note under 97.951.



Section 97.981 - Purchase or sale of body parts prohibited.

(2) Purchase or sale of a body part for transplantation or therapy is a Class C felony.

(3) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation or disposal of a body part.

[2007 c.681 §21]

Note: See note under 97.951.



Section 97.982 - Alteration of document of anatomical gift prohibited.

(2) Alteration of a document of gift is a Class C felony.

[2007 c.681 §22]

Note: See note under 97.951.



Section 97.983 - Relation to Electronic Signatures in Global and National Commerce Act.

[2007 c.681 §23]

Note: 97.983 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.984 - Liability of executor who carries out anatomical gift.

[Formerly 97.966]



Section 97.985 - Transplants not covered by implied warranty.

(2) As used in this section, "part" means organs or parts of organs, tissues, eyes or parts of eyes, bones, arteries, blood, other fluids and any other portions of a human body.

[Formerly 97.968]



Section 97.987 - Department of Transportation use of federal moneys for cemetery care.

(2) In carrying out the provisions of subsection (1) of this section the Department of Transportation may contract or consult with any nonprofit corporation established for the purpose of promoting cemetery care and maintenance.

[Formerly 97.975]



Section 97.990 - Penalties.

(2) Every officer, agent or employee of this state or of any county, city or any other municipal subdivision thereof who willfully neglects to notify the State Mortuary and Cemetery Board of the existence of a body as required by ORS 97.170 to 97.210 or who refuses to deliver possession of such body according to the provisions of ORS 97.170 to 97.210 or who mutilates or permits any such body to be mutilated so that it is not valuable for anatomical purposes or who refuses or neglects to perform any of the duties enjoined upon the officer, agent or employee by ORS 97.170 to 97.210, commits a Class A misdemeanor.

(3) Violation of ORS 97.520, 97.530 or 97.540 is a Class A misdemeanor.

(4) Any person, association or corporation who operates a cemetery, mausoleum or columbarium contrary to the provisions of ORS 97.020 to 97.040, 97.110 to 97.130, 97.145, 97.150, 97.220, 97.310 to 97.360 (1), 97.440, 97.510 to 97.560, 97.710, 97.720, 97.810, 97.820, 97.830 and 97.840 to 97.860 commits a Class B misdemeanor.

(5)(a) Violation of ORS 97.745 is a Class C felony.

(b) In addition to any other sentence provided by law for criminal violations of ORS 97.745, the judge shall impose a penalty not to exceed $10,000 on any person convicted of a criminal violation of ORS 97.745.

(6) In addition to the penalty of subsection (5) of this section, any native Indian artifacts or human remains taken by, or in possession of, any person sentenced under subsection (5) of this section and all equipment used in the violation may be ordered forfeited by the court in which conviction occurs, and may be disposed of as the court directs.

[Subsections (5) to (7) enacted as 1977 c.183 §12; subsection (8) enacted as 1977 c.647 §4; 1979 c.420 §3; 1983 c.526 §6; 1985 c.198 §5; subsections (5) to (7) renumbered 127.990 in 1991; subsection (5)(b) of 1995 Edition enacted as 1995 c.543 §3; 2011 c.597 §156; 2015 c.651 §5]



Section 97.992 - Penalties for ORS 97.937.

[Formerly 128.990; 2011 c.597 §157]

Note: 97.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 97.994 - Penalties for ORS 97.931, 97.933, 97.941 and 97.943.

[Formerly 128.991; 2003 c.362 §9]

Note: 97.994 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 098 - Lost, Unclaimed or Abandoned Property; Vehicle Towing

Section 98.005 - Rights and duties of finder of money or goods.

(2) If no person appears and establishes ownership of the money or goods prior to the expiration of three months after the date of the notice to the county clerk under subsection (1) of this section, the finder shall be the owner of the money or goods.

[1973 c.642 §1; 1989 c.522 §1; 2013 c.220 §1]



Section 98.010



Section 98.015 - Liability of noncomplying finder; forfeiture to county of unreclaimed money or goods.

[1973 c.642 §2; 1989 c.522 §2; 2013 c.220 §2]



Section 98.020



Section 98.025 - Rights of owner.

[1973 c.642 §3]



Section 98.030



Section 98.040



Section 98.050 - Finder’s reports; rules; fee.

(2) The administrator shall adopt by rule a fee for copies of finder’s reports. The fee charged shall be commensurate with preparation costs including production, duplication and staff time involved.

(3) Any person requesting a copy of a finder’s report shall be charged the fee.

(4) As used in subsections (1) to (3) of this section:

(a) "Administrator" has the same meaning as given by ORS 98.302.

(b) "Person" includes any natural person, corporation, partnership, firm or association.

(c) "Finder’s report" means any report prepared by the administrator for the benefit of any person to assist in finding the owners of abandoned or unclaimed property.

[1987 c.708 §§1,2; 2001 c.237 §2]



Section 98.110 - Record to be kept by consignee or bailee of property.



Section 98.120 - Notice to owner of receipt of property by consignee or bailee.



Section 98.130 - Right of custodian to sell property.



Section 98.140 - Notice of sale.



Section 98.150 - Affidavit by custodian when no response to notice.



Section 98.160 - Inventory and order to sell.

[Amended by 1963 c.228 §1]



Section 98.170 - Sale.

[Amended by 1963 c.228 §2]



Section 98.180 - Delivery of proceeds to justice.

[Amended by 1963 c.228 §3]



Section 98.190 - Disposal of proceeds by justice.



Section 98.200 - Procedure by county treasurer.



Section 98.210 - Payment to person proving ownership.

[Amended by 1957 c.670 §30]



Section 98.220



Section 98.230 - Sale of perishable property.



Section 98.240 - Fees allowed to justice of peace and constable or sheriff.

[Amended by 1963 c.228 §4; 1965 c.619 §33]



Section 98.245 - Disposition of unclaimed property; notice of pending disposition; procedure.

(a) "Removing authority" means a sheriff’s office, a municipal police department, a state police office, a law enforcement agency created by intergovernmental agreement or a port as defined in ORS 777.005 or 778.005.

(b) "Unclaimed property" means personal property that was seized by a removing authority as evidence, abandoned property, found property or stolen property, and that has remained in the physical possession of that removing authority for a period of more than 60 days following conclusion of all criminal actions related to the seizure of the evidence, abandoned property, found property or stolen property, or conclusion of the investigation if no criminal action is filed.

(2) Notwithstanding ORS 98.302 to 98.436, and in addition to any other method provided by law, a removing authority may dispose of unclaimed property as follows:

(a) An inventory describing the unclaimed property shall be prepared by the removing authority.

(b) The removing authority shall publish a notice of intent to dispose of the unclaimed property described in the inventory prepared pursuant to paragraph (a) of this subsection. The notice shall be posted in three public places in the jurisdiction of the removing authority, and shall also be published in a newspaper of general circulation in the jurisdiction of the removing authority. The notice shall include a description of the unclaimed property as provided in the inventory, the address and telephone number of the removing authority and a statement in substantially the following form:

______________________________________________________________________________

NOTICE

The (removing authority) has in its physical possession the unclaimed personal property described below. If you have any ownership interest in any of that unclaimed property, you must file a claim with the (removing authority) within 30 days from the date of publication of this notice, or you will lose your interest in that property.

______________________________________________________________________________

(c) A copy of the notice described in paragraph (b) of this subsection shall also be sent to any person that the removing authority has reason to believe has an ownership or security interest in any of the unclaimed property described in the notice. A notice sent pursuant to this paragraph shall be sent by regular mail to the last known address of the person.

(d) Prior to the expiration of the time period stated in a notice issued pursuant to this section, a person may file a claim that presents proof satisfactory to the removing authority issuing the notice that the person is the lawful owner or security interest holder of any property described in that notice. The removing authority shall then return the property to that person.

(e) If a removing authority fails to return property to a person that has timely filed a claim pursuant to paragraph (d) of this subsection, the person may file, within 30 days of the date of the failure to return the property, a petition seeking return of the property to the person. The petition shall be filed in the circuit court for the county in which the removing authority is located. If one or more petitions are filed, the removing authority shall hold the property pending receipt of an order of the court directing disposition of the property or dismissing the petition or petitions with prejudice. If the court grants the petition, the removing authority shall turn the unclaimed property over to the petitioner in accordance with the order.

(f) Unless the removing authority or court upholds the claim or petition under paragraph (d) or (e) of this subsection, title to all unclaimed property described in a notice issued pursuant to this section shall pass to the removing authority free of any interest or encumbrance thereon in favor of any person who has:

(A) A security interest in the property and to whom the removing authority mailed a copy of the notice described in paragraph (b) of this subsection in accordance with paragraph (c) of this subsection; or

(B) Any ownership interest in the property.

(g) The removing authority may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts and governmental agencies. Any department, agency or officer of the state or any political subdivision whose official functions include the issuance of certificates or other evidence of title shall be immune from civil or criminal liability when such issuance is pursuant to a bill of sale issued by the removing authority.

[1997 c.480 §2; 2003 c.693 §13]



Section 98.260



Section 98.270



Section 98.280

UNIFORM DISPOSITION OF



Section 98.302 - Definitions for ORS 98.302 to 98.436.

(1) "Administrator" means the Director of the Department of State Lands.

(2) "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued or owing by the holder.

(3) "Business association" means a nonpublic corporation, joint stock company, business trust, partnership, investment company or an association for business purposes of two or more individuals, whether or not for profit, including a financial institution, insurance company or utility.

(4) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person.

(5) "Financial institution" means a financial institution or a trust company, as those terms are defined in ORS 706.008, a safe deposit company, a private banker, a savings and loan association, a building and loan association or an investment company.

(6) "Holder" means a person, wherever organized or domiciled, who is in possession of property belonging to another, a trustee or indebted to another on an obligation.

(7) "Insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, workers’ compensation, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety and wage protection insurance.

(8) "Intangible property" includes:

(a) Credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets and unidentified remittances;

(b) Stocks and other intangible ownership interests in business associations;

(c) Moneys deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions;

(d) Amounts due and payable under the terms of insurance policies;

(e) Amounts distributed from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits; and

(f) Moneys, checks, drafts, deposits, interest, dividends and income.

(9) "Last-known address" means a description of the location of the apparent owner sufficient for the purpose of delivery of mail.

(10) "Lawful deduction" means a deduction related to the purpose of an account or deposit, for example, to satisfy unpaid utility bills.

(11) "Owner" means a depositor in case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in case of other intangible property, or a person, or the person’s legal representative, having a legal or equitable interest in property.

(12) "Person" means an individual, business association, state or other government or political subdivision or agency, public corporation, public authority, two or more persons having a joint or common interest, or any other legal or commercial entity.

(13) "Service charge" means fees or charges that are limited to a specific situation and that meet basic contractual and notice requirements.

(14) "State" means any state, district, commonwealth, territory, insular possession or any other area subject to the legislative authority of the United States.

(15) "Utility" means a person who owns or operates for public use, any plant, equipment, property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas.

[1957 c.670 §3; 1983 c.716 §1; 1993 c.694 §40; 1997 c.416 §1; 1997 c.631 §396; 2003 c.272 §1; 2009 c.294 §14]



Section 98.304 - When intangible property subject to custody of state.

(1) The last-known address, as shown on the records of the holder, of the apparent owner is in this state.

(2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last-known address of the person entitled to the property is in this state.

(3) The records of the holder do not reflect the address of the apparent owner, and one or more of the following is established:

(a) The last-known address of the person entitled to the property is in this state.

(b) The holder is a domiciliary or a government or political subdivision or agency of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property.

(c) The last-known address, as shown on the records of the holder, or the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or political subdivision or agency of this state.

(4) The last-known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or political subdivision or agency of this state.

(5) The transaction out of which the property arose occurred in this state, and:

(a) There is no known address of the apparent owner or other person entitled to the property;

(b) The last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheats or custodial taking of the property or its escheats or unclaimed property law is not applicable to the property; or

(c) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

[1983 c.716 §28; 1993 c.694 §1]



Section 98.306



Section 98.308 - Intangible property held by financial institution.

(a) In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest.

(b) Communicated in writing with the financial institution concerning the property.

(c) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the financial institution.

(d) Owned other property to which paragraph (a), (b) or (c) of this subsection applies, and the financial institution has communicated in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property regularly are sent.

(e) Had another relationship with the financial institution concerning which the owner has:

(A) Communicated in writing with the financial institution; or

(B) Otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the financial institution, and the financial institution has communicated in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent.

(2) With respect to property described in subsection (1) of this section, a holder may not impose any charge or cease payment of interest due to dormancy or inactivity unless:

(a) There is a written contractual agreement between the holder and the owner of the account clearly and prominently setting forth the conditions under which a service charge may be imposed or the payment of interest terminated;

(b) The establishment of a service charge, the change of an existing service charge or the change of a policy pertaining to the payment of interest is uniformly applied to all dormant or inactive accounts;

(c) The holder gives written notice to the owner at the owner’s last-known address whenever an account becomes dormant or inactive; and

(d) Three months’ written notice is given by first class mail to the last-known address of the owner of a dormant or inactive account before the holder applies a service charge to that account or stops paying interest on that account.

(3) A signature card is not a written contractual agreement for the purposes of subsection (2)(a) of this section. However, a signature card and a written contractual agreement may be contained in one instrument.

(4) Property described in subsection (1) of this section that is automatically renewable is matured for purposes of subsection (1) of this section upon the expiration of its initial time period. However, if the owner consents to a renewal at or about the time of renewal, the property is matured upon the expiration of the last time period for which consent was given. The owner shall be deemed to have consented to a renewal if:

(a) The owner communicates in writing with the financial institution or otherwise indicates consent as evidenced by a memorandum or other record on file prepared by an employee of the institution; or

(b) The financial institution has sent an account statement or other written or electronic statement pertaining to the account by first class mail or by electronic mail and the statement has not been returned to the financial institution and the financial institution has not been notified that the statement was undeliverable as addressed.

(5) If the delivery of funds or property required by ORS 98.352 would result in a penalty or forfeiture in the payment of interest from the delivery of the funds or property, the delivery may be delayed until the time when no penalty or forfeiture would result.

(6) Except for those instruments subject to ORS 98.309, any sum payable on a check, draft or similar instrument, on which a financial institution is directly liable, including a cashier’s check and a certified check, which has been outstanding for more than three years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within three years, has communicated in writing with the financial institution concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee thereof.

(7) A holder may not deduct from the amount of any instrument subject to subsection (6) of this section any charge imposed by reason of the failure to present the instrument for payment unless:

(a) There is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge;

(b) The holder regularly imposes such charges; and

(c) The holder does not regularly reverse or otherwise cancel the charges.

(8) For purposes of subsection (1) of this section, "property" includes interest and dividends.

[1983 c.716 §§30,31; 1993 c.694 §2; 1997 c.631 §397; 2003 c.272 §2; 2007 c.539 §1]



Section 98.309 - When traveler’s check or money order presumed abandoned.

(2) Subject to subsection (4) of this section, any sum payable on a money order or similar written instrument, other than a third party bank check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within that seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(3) A holder may not deduct from the amount of a traveler’s check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

(4) Other than a third party bank check, no sum payable on a traveler’s check, money order or similar written instrument described in subsections (1) and (2) of this section may be subjected to the custody of this state as unclaimed property unless:

(a) The records of the issuer show that the traveler’s check, money order or similar written instrument was purchased in this state;

(b) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the traveler’s check, money order or similar written instrument was purchased; or

(c) The issuer has its principal place of business in this state, the records of the issuer show the state in which the traveler’s check, money order or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(5) Notwithstanding any other provision of ORS 98.302 to 98.436 and 98.992, subsection (4) of this section applies to sums payable on traveler’s checks, money orders and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974.

[1983 c.716 §29]



Section 98.310



Section 98.311 - Service charge on unclaimed property.

(1) There is a valid written contract between the holder and the owner that allows the holder to impose a charge;

(2) The service charge or fee is imposed uniformly on all accounts; and

(3) Three months’ written notice is given by first class mail to the last-known address of all owners before the charge or fee is levied.

[1993 c.694 §45; 2007 c.539 §2]



Section 98.312



Section 98.314 - Unclaimed funds held by insurance companies.

(2) If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the address of the person entitled to the funds is the same as the last-known address of the insured or annuitant according to the records of the company.

(3) For purposes of ORS 98.302 to 98.436 and 98.992, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

(a) The company knows that the insured or annuitant has died; or

(b) All of the following are true:

(A) The insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.

(B) The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (A) of this paragraph.

(C) Neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company, has assigned, readjusted or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

(4) For purposes of ORS 98.302 to 98.436 and 98.992, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (1) of this section if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds of the policy before the depletion of the cash surrender value of a policy by the application of those provisions.

(5) If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last-known address according to the records of the company is in this state, is undeliverable, the company shall make a reasonable search to ascertain the policyholder’s correct address to which the notice must be mailed.

(6) Notwithstanding any other provision of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

(7) Commencing two years after August 3, 1983, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state must request the following information:

(a) The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

(b) The address of each beneficiary; and

(c) The relationship of each beneficiary to the insured.

[1983 c.716 §32; 2007 c.539 §3]



Section 98.316 - Deposits and refunds held by utilities.

(1) A deposit made by a subscriber with a utility to secure payment, or a sum paid in advance for utility services, less any lawful deductions.

(2) A sum received for utility services which a utility has been ordered to refund, together with any interest thereon and less any lawful deductions.

[1957 c.670 §6; 1983 c.716 §2]



Section 98.320



Section 98.322 - Intangible equity ownership interests in business associations.

(a) The interest is evidenced by records of the business association.

(b) A dividend, distribution or other sum payable as a result of the interest has remained unclaimed for three years.

(c) The owner has not otherwise communicated with the business association for three years from the date the sum was payable.

(d) The business association has sent written notice of the payment and underlying interest to the owner at the last-known address of the owner as shown in the records of the business association.

(2) With respect to any interest presumed abandoned under subsection (1) of this section, the business association is the holder.

(3) At the time an interest is presumed abandoned under subsection (1) of this section, any payment then held for or owing to the owner as a result of the interest is also presumed abandoned.

(4) Subsection (1) of this section shall not apply to any stock, certificate of ownership or other intangible equity ownership interests in a business association that provides for the automatic reinvestment of dividends, distributions or other sums payable as a result of the interests, unless:

(a) The records of the business association show that the person also owns any stock, certificate of ownership or other intangible equity ownership interest in the business association that is not enrolled in the reinvestment plan; and

(b) The interest referred to in paragraph (a) of this subsection has been presumed abandoned under subsection (1) of this section.

(5) Any dividend, profit distribution, interest, payment on principal or other sum held or owing by a business association is presumed abandoned if, within three years after the date prescribed for payment, all of the following have occurred:

(a) The owner has not claimed the payment or corresponded in writing with the business association concerning the payment.

(b) The business association has sent written notice of the payment to the owner at the last-known address of the owner as shown in the records of the business association.

[1957 c.670 §7; 1983 c.716 §3; 1985 c.408 §1; 2007 c.539 §4]



Section 98.326 - Property of business associations or financial institutions held in the course of dissolution.

[1957 c.670 §8; 1983 c.716 §4; 1993 c.694 §41; 2003 c.272 §3]



Section 98.328 - Property held in safe deposit box.

[1983 c.716 §35; 1993 c.694 §3]



Section 98.329 - Delivery of property before presumed abandoned; rules.

[1993 c.694 §46; 2001 c.302 §3]

Note: 98.329 was added to and made a part of 98.302 to 98.436 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 98.330



Section 98.332 - Property held by fiduciaries.

(2) Funds in an individual retirement account or a retirement plan or a similar account or plan established under the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection (1) of this section unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

[1957 c.670 §9; 1983 c.716 §5; 2003 c.580 §1]



Section 98.334 - Unpaid wages unclaimed by owner.

[1983 c.716 §34; 2001 c.302 §4]



Section 98.336 - Property held by government and public authorities.

(2) Tangible property held for the owner by a court, state or other government, governmental subdivision or agency, law enforcement agency, public corporation or public authority that has remained unclaimed by the owner for more than two years is presumed abandoned.

[1957 c.670 §10; 1983 c.716 §6; 1987 c.708 §3; 1993 c.694 §4; 2001 c.302 §5]



Section 98.338 - Credit memo unclaimed by owner.

(2) For a credit memo presumed abandoned under subsection (1) of this section, the amount presumed abandoned is the amount credited to the recipient of the memo.

[1983 c.716 §33; 1997 c.416 §2; 2001 c.302 §6]



Section 98.340



Section 98.342 - Miscellaneous personal property held for another person.

(2) Property is payable or distributable for the purpose of ORS 98.302 to 98.436 and 98.992 notwithstanding the owner’s failure to make demand or to present any instrument or document required to receive payment.

[1957 c.670 §11; 1983 c.716 §7; 2001 c.302 §7]



Section 98.346 - Reciprocity for property presumed abandoned or escheated under the laws of another state.

(1) It may be claimed as abandoned or escheated under the laws of the other state; and

(2) The laws of the other state make reciprocal provision that similar specific property is not presumed abandoned or escheatable by the other state when held for or owed or distributable to an owner whose last-known address is within this state by a holder who is subject to the jurisdiction of this state.

[1957 c.670 §12; 1983 c.716 §8]



Section 98.348 - Recovery of abandoned property by another state; form of claim; indemnification of this state.

(a) The property was subjected to custody by this state because the records of the holder did not reflect the last-known address of the apparent owner when the property was presumed abandoned under ORS 98.302 to 98.436 and 98.992; and the other state establishes that the last-known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.

(b) The last-known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state.

(c) The records of the holder were erroneous in that they did not accurately reflect the owner of the property and the last-known address of the owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.

(d) The property was subjected to custody by this state and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state.

(e) The property is the sum payable on a traveler’s check, money order or other similar instrument that was subjected to custody by this state under ORS 98.309, and the instrument was purchased in the other state and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

(2) The claim of another state to recover escheated or unclaimed property must be presented in a form prescribed by the Department of State Lands. The department shall decide the claim within 90 days after it is presented.

(3) The department shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property.

[1983 c.716 §36; 1993 c.694 §5]



Section 98.350



Section 98.352 - Report of abandoned property.

(a) Funds transferred to the General Fund under ORS 293.455 (1)(a) shall only be reported to the department.

(b) Funds in the possession of the Child Support Program described in ORS 180.345 shall only be reported to the department.

(c) Funds in lawyer trust accounts shall only be reported to the department.

(2) The report shall be verified as to the accuracy of the information contained and shall include:

(a) Except with respect to traveler’s checks and money orders, the name, if known, and address, if known, of each person appearing from the records of the holder to be the owner of any property of value of $50 or more presumed abandoned under ORS 98.302 to 98.436 and 98.992;

(b) In case of unclaimed funds of life insurance corporations, the full name of the insured or annuitant and last-known address according to the life insurance corporation’s records;

(c) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, except that items of value under $50 each may be reported in aggregate;

(d) The date when the property became payable, demandable, or returnable, and the date of the last transaction with the owner with respect to the property; and

(e) Other information that the department prescribes by rule as necessary for the administration of ORS 98.302 to 98.436 and 98.992.

(3) If the person holding property presumed abandoned is a successor to other persons who previously held the property for the owner, or if the holder has had a name change while holding the property, the holder shall file with the report all prior known names and addresses and effective dates of changes if known of each holder of the property.

(4) The report shall be filed after October 1, but no later than November 1 of each year for accounts dormant as of June 30. The department may postpone the reporting date upon written request by any person required to file a report. All records are exempt from public review for 12 months from the time the property is reportable and for 24 months after the property has been remitted to the department. All lists of records or property held by a government or public authority under ORS 98.336 shall be exempt from public review until 24 months after the property is remitted to the department.

(5) If the holder of property presumed abandoned under ORS 98.302 to 98.436 and 98.992 knows the whereabouts of the owner and if the owner’s claim has not been barred by the statute of limitations, the holder shall, before filing the annual report, communicate with the owner and take necessary steps to prevent abandonment from being presumed. The holder shall exercise due diligence to ascertain the whereabouts of the owner.

(6) If the property presumed abandoned is a lawyer trust account established by an attorney or law firm, the report required by this section must indicate that the account is a lawyer trust account in addition to providing the information required by subsection (2) of this section.

(7) Verification, if made by a partnership, shall be executed by a partner; if made by an unincorporated association or private corporation, by an officer; and if made by a public corporation, by its chief fiscal officer.

[1957 c.670 §13; 1967 c.357 §2; 1981 c.475 §4; 1983 c.716 §9; 1993 c.694 §6; 1997 c.86 §1; 1999 c.798 §2; 2003 c.73 §48; 2009 c.462 §1]



Section 98.353 - Information on filing report provided by Department of State Lands.

(a) The types of property, tangible and intangible, that are subject to reporting;

(b) Persons who typically hold, knowingly or unknowingly, unclaimed property;

(c) Record keeping requirements for persons holding unclaimed property; and

(d) Any penalties for failing to comply with the provisions of ORS 98.302 to 98.436.

(2) Upon request by the Department of State Lands, the Department of Revenue and the Office of the Secretary of State shall:

(a) Assist the Department of State Lands in determining which persons are required to file a report under ORS 98.352; and

(b) Allow the Department of State Lands to include information about unclaimed property reporting requirements in the regular mailings of the Department of Revenue.

[2001 c.302 §2; 2003 c.7 §2]

Note: 98.353 was added to and made a part of 98.302 to 98.436 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 98.354 - Records of ownership or issuance of instruments to be maintained.

(2) Any business association that sells in this state traveler’s checks, money orders or other similar written instruments, other than third party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this state, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue, for five years after the date the property has been remitted to the department.

[1983 c.716 §38; 1993 c.694 §7; 1995 c.219 §1; 2001 c.302 §8]



Section 98.356 - Notice and publication of lists of unclaimed property; rules.

(2) The department is not required to publish in such notice any item of less than $100 unless the department deems such publication to be in the public interest.

(3) This section is not applicable to sums payable on traveler’s checks or money orders presumed abandoned under ORS 98.309.

(4) The department shall undertake reasonable efforts to locate owners of unclaimed property reported to the department under ORS 98.352. The costs of such efforts may be deducted from the proceeds that are paid to the owners when and if an owner is located. The department shall specify, by rule, a maximum percentage of costs that may be deducted from a verified claim for unclaimed property.

(5) The Department of State Lands may not disclose to the general public any confidential information provided by the Department of Revenue from taxpayer returns.

[1957 c.670 §14; 1967 c.357 §3; 1983 c.716 §10; 1989 c.183 §1; 1993 c.694 §8; 1997 c.134 §1; 2003 c.253 §5]



Section 98.360



Section 98.362 - Delivery of certificate of ownership of intangible equity ownership interest.

(a) The original certificate shall be delivered to the department when it is held by the business association, transfer agent, registrar or other person acting on behalf of the business association.

(b) A duplicate certificate shall be issued to the department when the business association, transfer agent, registrar or other person acting on behalf of the holder does not hold the original.

(2) After issuance of a duplicate certificate under subsection (1) of this section, the rights of a protected purchaser of the original certificate shall be governed by ORS 78.4050. In such event, recovery by the protected purchaser shall be against the department to the extent allowed under the Oregon Constitution.

[1957 c.670 §15; 1967 c.357 §4; 1983 c.716 §11; 1985 c.403 §2; 1993 c.694 §9; 1995 c.328 §70]



Section 98.366 - Relief from liability by payment or delivery.

(2) A holder who has paid money to the department under ORS 98.352 may make payment to any person appearing to the holder to be entitled to payment. The department shall reimburse the holder within 60 days of receiving proof that payment was made to a person who appeared to the holder to be entitled to payment. The department shall reimburse the holder for the payment without imposing any fee or other charge.

[1957 c.670 §16; 1983 c.716 §12; 1993 c.694 §10]



Section 98.370



Section 98.372 - Income accruing after payment or delivery.

[1957 c.670 §17; 1983 c.716 §13; 1993 c.694 §11]



Section 98.376 - Periods of limitation not a bar.

[1957 c.670 §18; 1983 c.716 §14; 1993 c.694 §12]



Section 98.380



Section 98.382 - Sale of abandoned and unclaimed property; methods; rules.

(b) In choosing the most favorable method for the sale of property under this subsection, the department may consider:

(A) A public oral auction;

(B) An electronic commerce forum; and

(C) Any other method for sale that ensures the highest returns and provides for open, public participation.

(c) In choosing the most favorable location for the sale of property under this subsection, the department may consider:

(A) The population of the location;

(B) The cost of conducting the sale in the location;

(C) The type of property being sold;

(D) The public access to the proposed sale location, including parking; and

(E) Any other indicator of market potential of the location.

(2) For a sale by public oral auction held under subsection (1) of this section, the department shall publish at least a single notice of the sale at least 10 days in advance of the sale in a newspaper of general circulation in the county where the property is to be sold. For a sale by a method other than public oral auction, the department shall publish at least a single notice in a newspaper of general circulation in Marion County.

(3) Securities listed on an established stock exchange shall be sold on the exchange at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

(4) All securities and other intangible properties presumed abandoned under ORS 98.362 and delivered to the department shall be sold by the department at such time and place and in such manner as in the department’s judgment will bring the highest return.

(5) The department shall indemnify the holder of securities presumed abandoned under ORS 98.322 to the extent allowed by the Oregon Constitution. The department shall establish procedures by administrative rule to pay the rightful owner proceeds received from securities that were sold before the owner filed a claim to recover such securities.

(6) The purchaser at a sale conducted by the department pursuant to this section shall receive title to the property purchased, free from all claims of the owner or prior holder of the property and of all persons claiming through or under them. The department shall execute all documents necessary to complete the transfer of title.

[1957 c.670 §19; 1983 c.716 §15; 1993 c.694 §13; 2003 c.272 §4]



Section 98.384 - Destruction or disposition of unclaimed property.

[1983 c.716 §37; 1993 c.694 §14]



Section 98.386 - Deposit of funds.

(2) Any amounts identified as lawyer trust account funds in the report required by ORS 98.352 shall be paid or delivered by the person holding the amounts to the Oregon State Bar along with a copy of the report. All amounts paid or delivered to the Oregon State Bar under this section are continuously appropriated to the Oregon State Bar, and may be used only for the funding of legal services provided through the Legal Services Program established under ORS 9.572, the payment of claims allowed under ORS 98.392 (2) and the payment of expenses incurred by the Oregon State Bar in the administration of the Legal Services Program.

(3) Before making a deposit to the credit of the Common School Fund Account, the department may deduct:

(a) Any costs in connection with sale of unclaimed property;

(b) Any costs of mailing and publication in connection with efforts to locate owners of unclaimed property as prescribed by rule; and

(c) Reasonable service charges.

[1957 c.670 §20; 1983 c.716 §16; 1989 c.183 §2; 1993 c.694 §15; 2009 c.462 §2]



Section 98.388 - Unclaimed Property Revolving Fund.

[1969 c.594 §66; 1983 c.716 §17; 1993 c.694 §16]



Section 98.390



Section 98.392 - Claim for unclaimed property reported to Department of State Lands; timing and processing of claim; claims for securities; rules.

(2) If a claim is filed under this section for amounts identified as lawyer trust account funds in the report required by ORS 98.352, the department shall forward the claim to the Oregon State Bar for review and for payment by the Oregon State Bar if the claim is allowed. The department and the Oregon State Bar shall adopt rules for the administration of claims subject to this subsection.

[1957 c.670 §21; 1977 c.609 §1; 1983 c.716 §18; 1991 c.213 §1; 1993 c.694 §17; 1997 c.85 §1; 2009 c.462 §3]



Section 98.396 - Determination of claim; payment; reimbursement.

(2) If the claim allowed is for property deposited in the Common School Fund Account, the department shall return the property or make payment of the proceeds of the sale of the property to the claimant.

(3) If the claim allowed is for funds deposited in the General Fund, the department shall pay the claim and file a request for reimbursement with the State Treasurer. The State Treasurer shall reimburse the department within five working days from the fund against which the check or order represented in the claim was issued.

[1957 c.670 §22; 1983 c.716 §19; 1989 c.183 §3; 1993 c.694 §18]



Section 98.400



Section 98.402 - Hearing on claim; judicial action if administrator fails to act.

(2) If the administrator fails to act on a claim within 120 days after a person files the claim under ORS 98.392, the person may file a petition under ORS 183.484 to request a court to compel the department to act pursuant to ORS 183.490.

[1957 c.670 §23; 1983 c.716 §20; 2003 c.272 §5]



Section 98.406



Section 98.410



Section 98.412 - Records and reports; examination; hearing.

(2) The department may at reasonable times and upon reasonable notice examine the records of any person to determine whether the person has complied with the provisions of ORS 98.352. The department may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this section.

(3) To the extent possible, the department shall enter into agreements with state and federal agencies that regularly examine the records of financial institutions, trust companies, financial holding companies and bank holding companies, as defined in ORS 706.008, and of subsidiaries of such financial institutions, trust companies, financial holding companies and bank holding companies. Under the agreements, the state and federal agencies shall examine the records of the financial institution, trust company, financial holding company, bank holding company or subsidiary to determine compliance with ORS 98.352. If a state or federal agency does not enter into an agreement with the department under this subsection, the department shall conduct the examination of the records of financial institutions, trust companies, financial holding companies and bank holding companies to determine compliance with ORS 98.352.

(4) If a holder fails to maintain the records required by ORS 98.354 and the records of the holder available for the periods subject to ORS 98.302 to 98.436 and 98.992 are insufficient to permit the preparation of a report, the department may issue a finding that requires the holder to report and pay the amounts that the department reasonably estimates from the report and available records. The department shall include in its finding a notice substantially similar to that specified under ORS 183.415. Additionally, the notice shall include information about opportunities to resolve disputes through a collaborative dispute resolution process.

(5) Any holder subject to examination under this section may request a hearing regarding the findings issued by the department. The department shall conduct a hearing under this subsection as a contested case proceeding in accordance with ORS 183.413 to 183.470.

[1957 c.670 §25; 1983 c.716 §22; 1993 c.694 §20; 1997 c.480 §§1,1a; 2001 c.377 §41; 2003 c.272 §6]



Section 98.416 - Proceeding to compel delivery of unclaimed property; interest.

(2) The department may require a person who fails to pay or deliver property within the time prescribed by ORS 98.302 to 98.436 and 98.992 to pay interest from the date the department determines interest should have been paid. Interest shall be paid at the rate set by the Director of the Department of Revenue pursuant to ORS 305.220 (1) and (3).

[1957 c.670 §26; 1983 c.716 §23; 1993 c.694 §26; 2003 c.272 §7]



Section 98.418



Section 98.420



Section 98.422 - Rules.

[1957 c.670 §27; 1983 c.716 §25]



Section 98.424 - Agreements with other states; exchange of information; rules; Attorney General action in name of other state.

(2) To avoid conflicts between the department’s procedures and the procedures of administrators in other jurisdictions that enact an unclaimed property act, the department, so far as is consistent with the purposes, policies and provisions of ORS 98.302 to 98.436 and 98.992, before adopting, amending or repealing rules, shall advise and consult with administrators in other jurisdictions that enact a substantially similar unclaimed property act and take into consideration the rules of administrators in other jurisdictions that enact an unclaimed property act.

(3) The department may join with other states to seek enforcement of ORS 98.302 to 98.436 and 98.992 against any person who is or may be holding property reportable under ORS 98.352.

(4) At the request of another state, the Attorney General of this state may bring an action in the name of another state to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in bringing the action, including attorney fees.

(5) The department, through the Attorney General of this state, may request the attorney general of another state or any other person to bring an action in the other state in the name of the department against the holder of property in the other state that is subject to escheat or a claim of abandonment by this state. This state shall pay all expenses including attorney fees in any action under this subsection. Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to the claim by the owner under ORS 98.302 to 98.436 and 98.992.

(6) The Department of State Lands shall not disclose to any other state any confidential information provided by the Department of Revenue from taxpayer returns.

[1983 c.716 §39; 1985 c.403 §3; 1993 c.694 §21]



Section 98.426



Section 98.430



Section 98.432 - Uniformity of interpretation.

[1957 c.670 §2]

Note: Pursuant to 173.160, Legislative Counsel has not substituted specific ORS references for the words "this Act" in sections 1, 2 and 36, chapter 670, Oregon Laws 1957, compiled as 98.432, 98.436 and 98.991. The sections for which substitution otherwise would be made may be determined by referring to the 1957 Comparative Section Table located in Volume 20 of ORS.



Section 98.436 - Short title.

[1957 c.670 §1]

Note: See note under 98.432.



Section 98.440



Section 98.450 - Unordered goods presumed gifts.

(2) If a person deliberately and intentionally mails or sends goods, newspapers, or periodicals of a value in excess of $20 to a person in this state without first receiving an order for such items, the items are presumed to be a gift.

[1969 c.354 §1]



Section 98.470 - Definitions for ORS 98.470 to 98.490.

(1) "Customer" means any person who causes a molder to:

(a) Fabricate, cast or otherwise make a mold; or

(b) Use a mold to manufacture, assemble or otherwise make any product.

(2) "Mold" includes any die, mold or form used to manufacture, assemble or otherwise make any product.

(3) "Molder" means any person including, but not limited to a tool or die maker, who:

(a) Fabricates, casts or otherwise makes a mold; or

(b) Uses a mold to manufacture, assemble or otherwise make any product.

[1981 c.333 §1]



Section 98.475 - Molder may take title to unclaimed mold.

[1981 c.333 §2]



Section 98.480 - Notice to customer; contents.

(2) The notice required by subsection (1) of this section shall state that the molder intends to terminate all of the customer’s rights, title and interest in the mold unless the customer:

(a) Responds within 120 days from the date the notice was mailed; and

(b) Arranges with the molder that the customer shall take possession of the mold or that the molder shall store the mold for the customer.

[1981 c.333 §3; 1991 c.249 §11]



Section 98.485 - Duty to make mold unusable when title not taken.

[1981 c.333 §4; 2001 c.863 §5]



Section 98.490 - Effect of written agreement between molder and customer.

[1981 c.333 §5]



Section 98.510



Section 98.515 - Unauthorized appropriation of shopping carts.

(2) An ordinance, charter provision, resolution or other regulation enacted or adopted as described in subsection (1) of this section shall substantially conform with the requirements set forth in ORS 98.520. This subsection does not preclude a local government from enacting or adopting an ordinance, charter provision, resolution or other regulation related to persons that supply shopping carts for public use and that are subject to but not in compliance with ORS 98.520 (1).

(3) For purposes of this section, "local government" means a city, county, special district or other public commission, authority or entity organized under state statute or city or county charter.

[Formerly 199.890]



Section 98.520 - Notice of crime of unauthorized appropriation of shopping carts; recovery of abandoned shopping carts.

(a) Post signs in sufficient number to give notice to members of the public entering onto or leaving the business premises that unauthorized appropriation of a shopping cart is a crime under ORS 164.015 and to provide a toll-free telephone number that members of the public may use to report abandoned shopping carts.

(b) Identify the person’s business on each shopping cart and post a sign on the shopping cart that:

(A) Notifies any member of the public using the shopping cart that unauthorized appropriation of a shopping cart is a crime under ORS 164.015; and

(B) Provides a toll-free telephone number for use in reporting an abandoned shopping cart.

(c) Establish, maintain and make available to the public, at the person’s own expense, a toll-free telephone line for the purpose of reporting abandoned shopping carts. The person shall forward each report the person receives concerning an abandoned shopping cart to the owner of the shopping cart and to the appropriate local government within one business day after the person receives the report. The person may forward the report to the local government by means of electronic mail or in any other manner provided for in a local government regulation.

(d) Retrieve or contract for the retrieval of abandoned shopping carts.

(2) An ordinance, charter provision, resolution or other regulation enacted or adopted in accordance with ORS 98.515 shall provide that a person may agree with other persons to share and to pay expenses related to the toll-free telephone line described in subsection (1)(c) of this section. The agreement shall provide that any person designated to operate the toll-free telephone line and receive reports concerning abandoned shopping carts must forward the reports in accordance with subsection (1)(c) of this section.

(3) An ordinance, charter provision, resolution or other regulation enacted or adopted in accordance with ORS 98.515 shall provide that a person shall retrieve a shopping cart that the person owns within 72 hours after receiving notification that the shopping cart has been abandoned.

(4) An ordinance, charter provision, resolution or other regulation enacted or adopted in accordance with ORS 98.515 shall provide that:

(a) A local government that identifies, salvages or reclaims an abandoned shopping cart shall use the toll-free telephone line described in subsection (1)(c) of this section to report the existence and location of an abandoned shopping cart to the owner of the shopping cart, if the owner is identifiable;

(b) A local government may take custody of an abandoned shopping cart and impose a fine of $50 on the owner of the shopping cart if the owner does not retrieve the shopping cart within 72 hours after the local government makes a report under paragraph (a) of this subsection or after the owner receives a report under subsection (1)(c) of this section;

(c) A local government may release a shopping cart held in the local government’s custody to the owner upon payment of the fine; and

(d) A local government may take title to a shopping cart in the local government’s custody and dispose of the shopping cart as the local government deems appropriate, if the owner does not claim the shopping cart within 30 days.

(5) For purposes of this section, "local government" means a city, county, special district or other public commission, authority or entity organized under state statute or city or county charter.

[Formerly 199.891]



Section 98.610



Section 98.620



Section 98.630

REMOVAL OF TREES OR LOGS

FROM COUNTY ROADS



Section 98.640 - Owner’s duty to remove trees, logs, poles or piling deposited on state highways.

(2) Any trees, timber, logs, poles or piling so placed or deposited whether pursuant to said permission of a weighmaster, motor carrier enforcement officer or peace officer or accidentally or in violation of this section, or which have fallen, dropped or been blown upon said right of way or said adjacent property, shall be removed by the owner thereof within a period of not more than 30 days.

[1953 c.312 §1; 1983 c.338 §884; 1993 c.741 §103]



Section 98.642 - Effect of failure to remove trees, logs, poles or piling.

[1953 c.312 §2]



Section 98.644 - ORS 98.640 and 98.642 inapplicable to certain trees, logs, poles or piling.

[1953 c.312 §3]



Section 98.650 - Owner’s duty to remove trees, logs, poles or piling deposited on county roads.

(2) Any trees, timber, logs, poles or piling so placed or deposited, accidentally or in violation of this section, or which have fallen, dropped or been blown upon said right of way, shall be removed by the owner thereof within a period of not more than 30 days.

[1953 c.339 §1; 1983 c.338 §885]



Section 98.652 - Effect of failure to remove trees, logs, poles or piling.

[1953 c.339 §2]



Section 98.654 - ORS 98.650 and 98.652 inapplicable to certain trees, logs, poles or piling and to certain county roads.

[1953 c.339 §3]



Section 98.710

DISPOSITION OF UNLAWFULLY

PARKED VEHICLES AND



Section 98.805 - Definitions for ORS 98.810 to 98.818, 98.830, 98.835 and 98.840.

(1) "Owner of a parking facility" means:

(a) The owner, lessee or person in lawful possession of a private parking facility; or

(b) Any officer or agency of this state with authority to control or operate a parking facility.

(2) "Owner of proscribed property" means the owner, lessee or person in lawful possession of proscribed property.

(3) "Parking facility" means any property used for vehicle parking.

(4) "Proscribed property" means any part of private property:

(a) Where a reasonable person would conclude that parking is not normally permitted at all or where a land use regulation prohibits parking; or

(b) That is used primarily for parking at a dwelling unit. As used in this paragraph, "dwelling unit" means a single-family residential dwelling or a duplex.

(5) "Tower" means a person issued a towing business certificate under ORS 822.205.

(6) "Vehicle" has the meaning given that term in ORS 801.590.

[1979 c.100 §2; 1981 c.861 §23; 1983 c.436 §2; 2007 c.538 §9]



Section 98.810 - Unauthorized parking of vehicle on proscribed property prohibited.

(1) The owner of a parking facility, leave or park any vehicle on the parking facility if there is a sign displayed in plain view at the parking facility prohibiting or restricting public parking on the parking facility.

(2) The owner of proscribed property, leave or park any vehicle on the proscribed property whether or not there is a sign prohibiting or restricting parking on the proscribed property.

[1953 c.575 §1; 1979 c.100 §3; 1981 c.861 §24; 1983 c.436 §3; 2007 c.538 §10]



Section 98.811 - Notice of parking violation; certificate of nonliability; dismissal of notice.

(a) Submits a certificate of nonliability stating that the vehicle was not in the custody and control of the person, under the terms of an agreement permitting an individual to use a motor vehicle owned by the person, when the alleged violation occurred; and

(b) Provides the name and address of the individual who was in control of the vehicle at the time of the alleged violation.

(2) Upon receipt of the certificate of nonliability and information described in subsection (1) of this section, the owner of the parking facility or the owner of the proscribed property must dismiss the citation or notice with respect to the person and may reissue the citation or notice in the name of the individual in control of the vehicle when the alleged violation occurred.

[2009 c.90 §2]



Section 98.812 - Towing and storage of unlawfully parked vehicle; photograph required; lien for towage, care and storage charges; notice requirements.

(2) Prior to towing a vehicle under this section, a tower who tows a vehicle at the request of an owner of a parking facility shall take at least one photograph of the vehicle and record the time and date of the photograph. A photograph must show the vehicle left or parked in violation of ORS 98.810. The tower shall maintain for at least two years, in electronic or printed form, each photograph taken along with the date and time of the photograph.

(3) A tower who tows a vehicle at the request of an owner of a parking facility or the owner of proscribed property under this section shall provide to the owner or operator of the vehicle the information required in ORS 98.856 in the manner provided in ORS 98.856.

(4) A tower is entitled to a lien on a towed vehicle and its contents for the tower’s just and reasonable charges and may retain possession thereof until the just and reasonable charges for the towage, care and storage of the towed vehicle have been paid if the tower complies with the following requirements:

(a) The tower shall notify the local law enforcement agency of the location of the towed vehicle within one hour after the towed vehicle is placed in storage;

(b) If the towed vehicle is registered in Oregon, the tower shall give notice, within 15 days after the towed vehicle is placed in storage, to the owner of the towed vehicle or any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within the 15-day period, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the 15-day period for towage, care and storage of the towed vehicle; and

(c) If the towed vehicle is not registered in Oregon, the tower shall, within 15 days after the towed vehicle is placed in storage, notify and request the title information and the name and address of the owner of the towed vehicle from the motor vehicle agency for the state in which the towed vehicle is registered. The tower shall have 15 days from the date of receipt of the information from the state motor vehicle agency to notify the owner of the towed vehicle or any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within 15 days from the receipt of information from the state motor vehicle agency, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the period between storage of the towed vehicle and receipt of information from the state motor vehicle agency for towage, care and storage of the towed vehicle.

(5) The lien created by subsection (4) of this section may be foreclosed only in the manner provided by ORS 87.172 (3) and 87.176 to 87.206 for foreclosure of liens arising or claimed under ORS 87.152.

[1953 c.575 §2; 1977 c.634 §1; 1979 c.100 §4; 1981 c.861 §25; 1983 c.436 §4; 1993 c.385 §2; 2001 c.424 §1; 2007 c.538 §11; 2009 c.622 §1]



Section 98.814



Section 98.816



Section 98.818 - Preference of lien.

[1953 c.575 §3; 2007 c.538 §11a]



Section 98.830 - Towing abandoned vehicle from private property; conditions.

(1) The person affixes a notice to the vehicle stating that the vehicle will be towed if it is not removed. The notice required by this subsection must remain on the vehicle for 72 hours before the vehicle may be removed.

(2) The person fills out and signs a form that includes:

(a) A description of the vehicle to be towed;

(b) The location of the property from which the vehicle will be towed; and

(c) A statement that the person has complied with subsection (1) of this section.

[1995 c.758 §1; 2007 c.538 §12]



Section 98.835 - Immunity from civil liability for towing abandoned vehicle; lien for towage, care and storage charges; notice requirements.

(2) The tower who tows a vehicle pursuant to ORS 98.830 is entitled to a lien on the towed vehicle and its contents for the tower’s just and reasonable charges. The tower may retain possession of the towed vehicle until the just and reasonable charges for the towage, care and storage of the towed vehicle have been paid if the tower complies with the following requirements:

(a) The tower shall notify the local law enforcement agency of the location of the towed vehicle within one hour after the towed vehicle is placed in storage;

(b) If the towed vehicle is registered in Oregon, the tower shall give notice by first class mail with a certificate of mailing, within 15 days after the towed vehicle is placed in storage, to the owner of the towed vehicle and any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within the 15-day period, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the 15-day period for towage, care and storage of the towed vehicle; and

(c) If the towed vehicle is not registered in Oregon, the tower shall, within 15 days after the towed vehicle is placed in storage, notify and request the title information and the name and address of the owner of the towed vehicle from the motor vehicle agency for the state in which the towed vehicle is registered. The tower shall have 15 days from the date of receipt of the information from the state motor vehicle agency to notify the owner of the towed vehicle or any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within 15 days from the receipt of information from the state motor vehicle agency, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the period between storage of the towed vehicle and receipt of information from the state motor vehicle agency for towage, care and storage of the towed vehicle.

(3) The lien created by subsection (2) of this section may be foreclosed only in the manner provided by ORS 87.172 (3) and 87.176 to 87.206 for foreclosure of liens arising or claimed under ORS 87.152.

[1995 c.758 §2; 2001 c.424 §2; 2007 c.538 §13]



Section 98.840 - Towing vehicle alternative to procedure in ORS 98.810 to 98.818.

[1995 c.758 §4; 2007 c.538 §13a]

INVOLUNTARY LOSS OF



Section 98.850 - Legislative findings and declaration.

(a) 49 U.S.C. 14501(c)(1) limits the authority of the state and political subdivisions of the state to enact or enforce laws or ordinances related to price, route or service of motor carriers with respect to the transportation of property.

(b) 49 U.S.C. 14501(c)(2)(A) exempts, from the limits described in paragraph (a) of this subsection, safety regulations with respect to motor vehicles.

(c) 49 U.S.C. 14501(c)(2)(C) exempts, from the limits described in paragraph (a) of this subsection, laws or ordinances relating to the price of for-hire motor vehicle transportation by a tow truck if the transportation is performed without the prior consent or authorization of the owner or operator of the motor vehicle.

(2) The Legislative Assembly declares that:

(a) Statutes that assist members of the public in avoiding involuntary loss of use of motor vehicles and in expediting recovery of motor vehicles and the personal property in the motor vehicles promote the safety and welfare of members of the public.

(b) ORS 98.810 to 98.818 do not preempt any authority that a local government, as defined in ORS 174.116, may have to regulate the price of for-hire motor vehicle transportation by a tow vehicle if the transportation is performed without the prior consent or authorization of the owner or operator of the motor vehicle.

[2007 c.538 §1]



Section 98.852 - Definitions for ORS 98.854 to 98.862.

(1) "Consideration" has the meaning given that term in ORS 171.725.

(2) "Motor vehicle" has the meaning given that term in ORS 801.360.

(3) "Parking facility" has the meaning given that term in ORS 98.805.

(4) "Tower" means a person that:

(a) Owns or operates a tow vehicle for profit; or

(b) Is employed by a person that owns or operates a tow vehicle for profit.

(5) "Tow vehicle" has the meaning given that term in ORS 801.530.

[2007 c.538 §2]



Section 98.854 - Prohibitions placed on tower; exceptions; conditions allowing towing.

(a) Except as provided in subsection (3) of this section, tow a motor vehicle from a parking facility without first contacting the owner of the facility or the owner’s agent at the time of the tow.

(b) Tow a motor vehicle from a parking facility if the parking facility owner or owner’s agent is an employee of a tower.

(c) Tow a motor vehicle without providing to the owner or operator of the motor vehicle the information required under ORS 98.856 in the manner required under ORS 98.856.

(d) Charge more than a price disclosed under ORS 98.856 when towing a motor vehicle with the prior consent or authorization of the owner or operator of the motor vehicle.

(e) Charge more than an amount set under ORS 98.859 when towing a motor vehicle without the prior consent or authorization of the owner or operator of the motor vehicle.

(f) Solicit towing business at, or within 1,000 feet of, the site of a motor vehicle accident, unless the tower tows the motor vehicle pursuant to a prenegotiated payment agreement between the tower and a motor vehicle road service company.

(g) Except as provided in subsection (2) of this section, park a tow vehicle within 1,000 feet of a parking facility for the purpose of monitoring the parking facility for towing business.

(h) Provide consideration to obtain the privilege of towing motor vehicles from a parking facility. For the purposes of this paragraph, the provision of:

(A) Signs by a tower under ORS 98.862 does not constitute consideration.

(B) Goods or services by a tower below fair market value constitutes consideration.

(i) Require, as a condition of towing a motor vehicle or releasing a motor vehicle or personal property in the motor vehicle, that the owner or operator of the motor vehicle agree not to dispute:

(A) The reason for the tow;

(B) The validity or amount of charges; or

(C) The responsibility of the tower for the condition of the motor vehicle or personal property in the motor vehicle.

(j) Hold a towed motor vehicle for more than 24 hours without:

(A) Taking an inventory of all personal property in the motor vehicle that is visible from the exterior of the motor vehicle; and

(B) Holding the personal property in the motor vehicle in a secure manner.

(k) Accept cash as a method of payment for towing services unless the tower provides exact change not later than the end of the business day following receipt of payment.

(L) Operate in a city or county without a license issued by the city or county if required by ORS 98.861.

(m) Charge for the hookup and release of a motor vehicle except as provided in ORS 98.856.

(2) A tower may park a tow vehicle within 1,000 feet of a parking facility for the purpose of monitoring the parking facility for towing business if the tower provides notice of the hours during which monitoring occurs on signs that are clearly readable by an operator of a motor vehicle in each parking stall or at each entrance to the parking facility.

(3) A tower may tow a motor vehicle if the motor vehicle:

(a) Blocks or prevents access by emergency vehicles;

(b) Blocks or prevents entry to the premises;

(c) Blocks a parked motor vehicle;

(d) Violates a prominently posted no parking sign that warns that parking is prohibited 24 hours a day; or

(e) Parks without permission in a parking facility used for residents of an apartment and:

(A) There are more residential units than there are parking spaces;

(B) The landlord has issued parking tags or other devices that identify vehicles that are authorized to be parked on the premises; and

(C) There are signs posted that are clearly readable by an operator of a motor vehicle in each parking stall or at each entrance to the parking facility prohibiting or restricting public parking on the parking facility.

[2007 c.538 §3; 2009 c.622 §2; 2013 c.135 §1; 2013 c.691 §1]



Section 98.856 - Conditions requiring release of vehicle; tower responsibility of disclosure to owner or operator of vehicle.

(2) A tower shall disclose to the owner or operator of a motor vehicle in a conspicuous written statement of at least 10-point boldfaced type:

(a) The prices the tower charges for goods and services;

(b) The location where the tower will:

(A) Store the motor vehicle and personal property in the motor vehicle; or

(B) Tow the motor vehicle, if the tower is towing the motor vehicle to a location other than a location under the control of the tower;

(c) The telephone number and any other means of contacting the tower, and the hours of availability at that telephone number and at the other means of contacting the tower;

(d) The methods of payment that the tower accepts; and

(e) That, if the owner or operator of the motor vehicle pays for the tow with cash, the tower will provide, in person or by mail, exact change not later than the end of the business day following receipt of payment.

(3) If the owner or operator is present at the time of the tow, the tower shall provide the information required under subsection (2) of this section to the owner or operator of the motor vehicle before towing the motor vehicle.

(4) If the owner or operator of the motor vehicle is not present at the time of the tow, the tower shall provide the information required under subsection (2) of this section to the owner or person in lawful possession of the motor vehicle prior to the time the owner or person in lawful possession of the motor vehicle redeems the motor vehicle.

(5)(a) As used in this subsection, "business day" means Monday through Friday, excluding legal holidays.

(b) If the owner or operator of the motor vehicle is not present at the time of the tow:

(A) Within five business days from the date of the tow, the tower shall request the name and address of the owner of the motor vehicle from the state motor vehicle agency for the state in which the motor vehicle is registered.

(B) The tower shall provide the information required under subsection (2) of this section to the owner of the motor vehicle by mail by the end of the first business day following receipt of the information from the state motor vehicle agency.

(C) If the owner of the motor vehicle or a person in lawful possession of the motor vehicle redeems the motor vehicle or contacts the tower prior to five business days after the tow, the tower is not required to contact the state motor vehicle agency.

(6) If the owner or operator of the motor vehicle is not present at the time of the tow but the owner or operator of the motor vehicle requested the tow and arranged to pay the tower directly, the tower may obtain the name and address of the owner of the motor vehicle from the owner or operator of the motor vehicle and may provide the information required under subsection (2) of this section:

(a) Within five business days after the tow; or

(b) With a copy of the invoice for the tow or upon receipt of payment, whichever first occurs.

[2007 c.538 §4; 2009 c.622 §3]



Section 98.858 - Right of owner or person in lawful possession of vehicle to redeem vehicle, contact tower and obtain property of emergency nature.

(a) Redeem the motor vehicle:

(A) Between 8 a.m. and 6 p.m. Monday through Friday, excluding legal holidays;

(B) At all other hours, within 60 minutes after asking the tower to release the motor vehicle; and

(C) Within 30 minutes of a time mutually agreed upon between the tower and the owner or person in lawful possession of the motor vehicle;

(b) Contact the tower at any time to receive information about the location of the motor vehicle and instructions for obtaining release of the motor vehicle; and

(c) Obtain all personal property of an emergency nature in the motor vehicle within the time allowed under paragraph (a) of this subsection.

(2) A tower may not charge the owner or person in lawful possession of the motor vehicle a fee in any amount to obtain personal property of an emergency nature except for a gate fee between the hours of 6 p.m. and 8 a.m. Monday through Friday, or on a Saturday, a Sunday or a legal holiday.

(3) As used in this section, "personal property of an emergency nature" includes but is not limited to prescription medication, eyeglasses, clothing, identification, a wallet, a purse, a credit card, a checkbook, cash and child safety car and booster seats.

[2007 c.538 §5]



Section 98.859 - Maximum rates for towing; process for complaints; exceptions.

(2) When establishing the maximum rates under this section, the city or county shall take into consideration the size of the motor vehicle towed and the distance traveled by the tower from the location of the motor vehicle to a storage facility.

(3) Each city or county that establishes maximum rates under this section shall also establish a process by which the city or county will receive and respond to complaints relating to violations of this section.

(4) If a city establishes the maximum rates under this section, the county rates do not apply to towing a vehicle that is parked within the boundaries of that city and the tower is required to comply with only the city’s established maximum rates.

[2013 c.691 §3]



Section 98.860 - Conditions for release of vehicle to insurance company undertaking to adjust claim; tower’s good-faith release of vehicle.

(a) The insurance company has obtained permission from the owner or another person in lawful possession of the motor vehicle to secure release of the motor vehicle; and

(b) The insurance company transmits to the tower by facsimile or electronic mail a document that reasonably identifies the insurance company as a person in lawful possession and directs the tower to release the motor vehicle to a person designated by the insurance company.

(2) A tower who, in good faith, releases a motor vehicle under subsection (1) of this section is not liable for damages for releasing the motor vehicle to a person designated by the insurance company or for damages that arise after release of the motor vehicle.

(3) This section does not prohibit a tower from releasing a motor vehicle to an insurance company in a manner other than that provided for in subsection (1) of this section.

[2007 c.538 §6]



Section 98.861 - Licenses for towing; fees.

(a) A tower may not tow vehicles parked within the boundaries of a city without a license issued by the city, if the city has established the maximum rates that a tower may charge under ORS 98.859.

(b) A tower may not tow vehicles parked within the boundaries of a county without a license issued by the county, if the county has established the maximum rates that a tower may charge under ORS 98.859. The tower is not required to obtain a license from a county when the tower tows a vehicle that is parked within the boundaries of a city located within the county and the tower is licensed by that city.

(2) Application for a license under this section must be made in writing in the form prescribed by the city or county, and must contain the name and address of the applicant and any other information that the city or county may require.

(3) The fee for issuing a license under this section shall be established by the city or county, but may not exceed the cost of administering the licensing program and administering ORS 98.859.

(4) A license issued under this section expires annually on December 31 or on a date that may be specified by the city or county by ordinance.

(5) The requirement to get a license under this section applies only to towers that tow a motor vehicle without the prior consent or authorization of the owner or operator of the motor vehicle.

(6) A city or county may suspend or revoke a license issued under this section for violation of ORS 98.854 or 98.859.

[2013 c.691 §4]



Section 98.862 - Exceptions to requirements of ORS 98.856.

(1) The motor vehicle is towed from a parking facility where the tower has provided the information on signs that are clearly readable by an operator of a motor vehicle in each parking stall or at each entrance to the parking facility.

(2) The tower is hired or otherwise engaged by an agency taking custody of a vehicle under ORS 819.140.

(3) The tower tows the motor vehicle under a prenegotiated payment agreement between the tower and a motor vehicle road service company or an insurance company.

(4) The tower is hired or otherwise engaged by a business entity at the request of the owner or operator of the motor vehicle to tow the motor vehicle.

[2007 c.538 §7]



Section 98.864 - Rules.

[2007 c.538 §8]



Section 98.990



Section 98.991 - Penalties relating to unclaimed property.

(2) Any person who willfully refuses to pay or deliver unclaimed property to the Department of State Lands as required under this Act is guilty of a misdemeanor.

[1957 c.670 §36; 1993 c.694 §22]

Note: See note under 98.432.



Section 98.992 - Penalty for failure to report, pay or deliver property under ORS 98.302 to 98.436.

[1993 c.694 §25]






Chapter 099 - Property Removed by High Water

Section 99.010 - Procedure for reclaiming property placed on another’s land by high water.



Section 99.020 - Oath of arbitrators.



Section 99.030 - Procedure when five or more claimants.



Section 99.040 - Entry to reclaim not a trespass.



Section 99.050 - Recovery of any part of tree from private property.

[Amended by 1991 c.331 §25; 1997 c.631 §399]



Section 99.060 - Effect of failure to remove logs from another’s land.



Section 99.070






Chapter 100 - Condominiums

Section 100.005 - Definitions.

(1) "Assessment" means any charge imposed or levied by the association of unit owners on or against a unit owner or unit pursuant to provisions of the declaration or the bylaws of the condominium or provisions of ORS 100.005 to 100.910.

(2) "Association of unit owners" means the association provided for under ORS 100.405.

(3) "Association property" means any real property or interest in real property acquired, held or possessed by the association under ORS 100.405.

(4) "Blanket encumbrance" means a trust deed or mortgage or any other lien or encumbrance, mechanic’s lien or otherwise, securing or evidencing the payment of money and affecting more than one unit in a condominium, or an agreement affecting more than one such unit by which the developer holds such condominium under an option, contract to sell or trust agreement.

(5) "Building" means a multiple-unit building or single-unit buildings, or any combination thereof, comprising a part of the property. "Building" also includes a floating structure described in ORS 100.020 (3)(b)(D).

(6) "Commissioner" means the Real Estate Commissioner.

(7) "Common elements" means the general common elements and the limited common elements.

(8) "Common expenses" means:

(a) Expenses of administration, maintenance, repair or replacement of the common elements;

(b) Expenses agreed upon as common by all the unit owners; and

(c) Expenses declared common by ORS 100.005 to 100.627 or by the declaration or the bylaws of the particular condominium.

(9) "Condominium" means:

(a) With respect to property located within this state:

(A) The land, if any, whether fee simple, leasehold, easement or other interest or combination thereof, and whether contiguous or noncontiguous;

(B) Any buildings, improvements and structures on the property; and

(C) Any easements, rights and appurtenances belonging to the property submitted to the provisions of ORS 100.005 to 100.627; and

(b) With respect to property located outside this state, the property that has been committed to the condominium form of ownership in accordance with the jurisdiction within which the property is located.

(10) "Conversion condominium" means a condominium in which there is a building, improvement or structure that was occupied prior to any negotiation and that is:

(a) Residential in nature, at least in part; and

(b) Not wholly commercial or industrial, or commercial and industrial, in nature.

(11) "Declarant" means a person who records a declaration under ORS 100.100 or a supplemental declaration under ORS 100.110.

(12) "Declaration" means the instrument described in ORS 100.100 by which the condominium is created and as modified by any amendment recorded in accordance with ORS 100.135 or supplemental declaration recorded in accordance with ORS 100.120.

(13) "Developer" means a declarant or any person who purchases an interest in a condominium from declarant, successor declarant or subsequent developer for the primary purpose of resale.

(14) "Electric vehicle charging station" or "charging station" means a facility designed to deliver electrical current for the purpose of charging one or more electric motor vehicles.

(15) "Flexible condominium" means a condominium containing property that may be reclassified or withdrawn from the condominium pursuant to ORS 100.150 (1).

(16) "General common elements," unless otherwise provided in a declaration, means all portions of the condominium that are not part of a unit or a limited common element, including but not limited to the following:

(a) The land, whether fee simple, leasehold, easement, other interest or combination thereof, together with any rights and appurtenances;

(b) The foundations, columns, girders, beams, supports, bearing and shear walls, windows, except glazing and screening, unit access doors, except glazing and screening, roofs, halls, corridors, lobbies, stairs, fire escapes, entrances and exits of a building;

(c) The basements, yards, gardens, parking areas and outside storage spaces;

(d) Installations of central services such as power, light, gas, hot and cold water, heating, refrigeration, air conditioning, waste disposal and incinerating;

(e) The elevators, tanks, pumps, motors, fans, compressors, ducts and in general all apparatus and installations existing for common use;

(f) The premises for the lodging of janitors or caretakers of the property; and

(g) All other elements of a building and the condominium necessary or convenient to their existence, maintenance and safety, or normally in common use.

(17) "Leasehold" means the interest of a person, firm or corporation who is the lessee under a lease from the owner in fee and who files a declaration creating a condominium under ORS 100.100.

(18) "Limited common elements" means those common elements designated in the declaration, as reserved for the use of a certain unit or number of units, to the exclusion of the other units.

(19) "Majority" or "majority of unit owners" means more than 50 percent of the voting rights allocated to the units by the declaration.

(20) "Mortgagee" means any person who is:

(a) A mortgagee under a mortgage;

(b) A beneficiary under a trust deed; or

(c) The vendor under a land sale contract.

(21) "Negotiation" means any activity preliminary to the execution by either developer or purchaser of a unit sales agreement, including but not limited to advertising, solicitation and promotion of the sale of a unit.

(22) "Nonwithdrawable property" means property which pursuant to ORS 100.150 (1)(b):

(a) Is designated nonwithdrawable in the declaration and on the plat; and

(b) Which may not be withdrawn from the condominium without the consent of all of the unit owners.

(23) "Percent of owners" or "percentage of owners" means the percent of the voting rights determined under ORS 100.525.

(24) "Purchaser" means an actual or prospective purchaser of a condominium unit pursuant to a sale.

(25) "Recording officer" means the county officer charged with the duty of filing and recording deeds and mortgages or any other instruments or documents affecting the title to real property.

(26) "Reservation agreement" means an agreement relating to the future sale of a unit which is not binding on the purchaser and which grants purchaser the right to cancel the agreement without penalty and obtain a refund of any funds deposited at any time until purchaser executes a unit sales agreement.

(27) "Sale" includes every disposition or transfer of a condominium unit, or an interest or estate therein, by a developer, including the offering of the property as a prize or gift when a monetary charge or consideration for whatever purpose is required by the developer. "Interest or estate" includes a lessee’s interest in a unit for more than three years or less than three years if the interest may be renewed under the terms of the lease for a total period of more than three years. "Interest or estate" does not include any interest held for security purposes or a timeshare regulated or otherwise exempt under ORS 94.803 and 94.807 to 94.945.

(28) "Special declarant right" means any right, in addition to the regular rights of the declarant as a unit owner, reserved for the benefit of or created by the declarant under the declaration, bylaws or the provisions of this chapter.

(29) "Staged condominium" means a condominium which provides for annexation of additional property pursuant to ORS 100.115 and 100.120.

(30) "Successor declarant" means the transferee of any special declarant right.

(31) "Termination date" means that date described in ORS 100.105 (2)(b) or (7)(d).

(32) "Transitional committee" means the committee provided for under ORS 100.205.

(33) "Turnover meeting" means the meeting provided for under ORS 100.210.

(34) "Unit" or "condominium unit" means a part of the property which:

(a) Is described in ORS 100.020 (3);

(b) Is intended for any type of independent ownership; and

(c) The boundaries of which are described pursuant to ORS 100.105 (1)(d).

(35) "Unit designation" means the number, letter or combination thereof designating a unit in the declaration and on the plat.

(36) "Unit owner" means, except to the extent the declaration or bylaws provide otherwise, the person owning fee simple interest in a unit, the holder of a vendee’s interest in a unit under a recorded installment contract of sale and, in the case of a leasehold condominium, the holder of the leasehold estate in a unit.

(37) "Unit sales agreement" means a written offer or agreement for the sale of a condominium unit which when fully executed will be binding on all parties. "Unit sales agreement" includes but is not limited to an earnest money receipt and agreement to purchase and other such agreements which serve as an agreement of sale for a cash transaction or which are preliminary to the execution of an installment contract of sale, but does not include a reservation agreement.

(38) "Variable property" means property described in ORS 100.150 (2) and designated as variable property in the declaration and on the plat.

(39) "Voting rights" means the portion of the votes allocated to a unit by the declaration in accordance with ORS 100.105 (1)(j).

[Formerly 94.004; 1997 c.816 §1; 1999 c.677 §38; 2001 c.756 §24; 2007 c.410 §5; 2013 c.438 §5]



Section 100.010 - Short title.

[Formerly 94.011]



Section 100.015 - Rules.

[Formerly 94.333]

Note: 100.015 was added to and made a part of 100.635 to 100.910 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 100.020 - Condominium provisions; restrictions.

(2) Unless the declarant elects otherwise, ORS 100.175, 100.185, 100.200 (2), 100.205, 100.210, 100.300, 100.305, 100.310, 100.315 and 100.320 apply only to condominiums that include units to be used for residential purposes.

(3) Property may not be submitted to the condominium form of ownership under ORS 100.005 to 100.627 unless:

(a) Each unit has legal access to a public street or highway or, if the unit has such access only by virtue of common ownership with other units, the declaration executed under ORS 100.110 prohibits conveyance of the unit unless after conveyance the unit will continue to have legal access to a public street or highway;

(b) Subject to paragraph (c) of this subsection, each unit consists of:

(A) A building or part of a building;

(B) A space used for the parking or storage of automobiles, trucks, boats, campers or other vehicles or equipment;

(C) A space for the moorage of a watercraft, floating home or other structure; or

(D) A floating structure, including a structure formerly used as a ship or other vessel that:

(i) Is permanently moored to structures in a river, lake or other waterway pursuant to a long-term lease with a remaining term at the time the declaration and plat are recorded of not less than 15 years;

(ii) Contains two or more residential units with a combined floor space of not less than 2,000 square feet; and

(iii) Has upland common elements owned in fee or by leasehold having a remaining term of not less than the remaining term of the leasehold on the submerged or submersible land. The units in a condominium described in this subparagraph shall be considered real property for purposes of the Oregon Condominium Act; and

(c) Each unit has an interest in the common elements in accordance with ORS 100.515. However, a unit may not include any portion of the land. A declaration may not provide that there are no common elements.

(4)(a) Except as otherwise provided in subsection (5) of this section, ORS 100.015 and 100.635 to 100.910 apply to condominiums having units to be used for residential purposes which are not offered for sale as a security pursuant to ORS 59.005 to 59.451.

(b) ORS 100.635 (2), 100.640 (8) to (12), 100.655, 100.705, 100.720, 100.725, 100.730, 100.735, 100.740 and 100.745 do not apply to the sale of units to be used for nonresidential purposes as provided in subsection (5) of this section unless the units, including units used for parking or storage, are ancillary to the sale of units to be used for residential purposes.

(5)(a) ORS 100.650, 100.660, 100.670, 100.675, 100.750, 100.770, 100.775, 100.780, 100.900, 100.905 and 100.990 apply to a condominium located in this state that consists exclusively of units to be used for nonresidential purposes or that consists of units to be offered for sale as a security under ORS 59.005 to 59.451.

(b) As used in this subsection, "nonresidential purposes" includes apartments within a condominium in which the apartments are not separate units or units that are restricted in use by the unit owner to less than full-time residential purposes.

(6) The units in a condominium described in subsection (3)(b)(C) and (D) of this section shall be considered real property for purposes of this chapter.

(7) Unless the declaration or bylaws provide otherwise, a condominium unit may be submitted to the condominium form of ownership under ORS 100.005 to 100.627.

(8) If an association creates not more than two additional units from common elements by an amendment to the declaration under ORS 100.135, then ORS 100.635 (2), 100.640 (8) to (12), 100.655, 100.705, 100.720, 100.725, 100.730, 100.735 and 100.745 do not apply to the sale of the units by the association.

[Formerly 94.013; 1997 c.816 §2; 1999 c.677 §39; 2001 c.756 §25; 2007 c.410 §6; 2009 c.641 §20]



Section 100.022 - Application of zoning, subdivision, building code or real property law to condominium.

(2) Except as set forth in this section, no provision of this chapter invalidates or modifies any provision of any zoning, subdivision, building code or other real property use law, ordinance or regulation.

(3) Subsection (1) of this section does not prohibit any governmental approval required under this chapter.

[2009 c.641 §19]

Note: 100.022 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.025 - Rule against perpetuities; inapplicability.

[Formerly 94.016]



Section 100.100 - Property submitted to unit ownership by declaration; executors of declaration; conflict between this chapter and ORS chapter 65.

(2) If the declarant is not the fee owner of the property, the fee owner and the vendor under any instrument of sale shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of this chapter.

(3) If the condominium contains any variable property, the holder of any mortgage or trust deed shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of ORS 100.005 to 100.627 and the terms and conditions of the declaration and bylaws.

(4) A flexible or staged condominium may be created only as provided in ORS 100.005 to 100.627.

(5) The provisions of and rights conferred by ORS 100.005 to 100.910 shall not be varied or waived except as expressly provided in those statutes. A declarant shall not act under a power of attorney or use any other device to evade the limitations or prohibitions in the declaration, bylaws or ORS 100.005 to 100.910.

(6) If the provisions of this chapter and the provisions of ORS chapter 65 apply to an association and the provisions conflict, the provisions of this chapter control.

[Formerly 94.023; 2003 c.569 §22]



Section 100.102 - Leasehold condominium submitted to unit ownership.

(2) The fee title interest of a leasehold condominium may be submitted to the provisions of this chapter by an amendment to the declaration. The amendment must:

(a) Include a reference to the recording index numbers and date of recording of the initial declaration, supplemental declarations recorded pursuant to ORS 100.120 and the lease;

(b) State that the fee title interest in the real property subject to the leasehold is submitted to the provisions of this chapter pursuant to this section;

(c) State that the submission of the fee title interest in the real property subject to the leasehold to the provisions of this chapter has the effect set forth in ORS 100.103;

(d) State that there are no encumbrances against the fee title interest securing payment of moneys except for the assessments of the owners association that are not yet due;

(e) Be approved by at least 75 percent of the unit owners, notwithstanding that the declaration may require approval by a larger percentage of owners or the consent of another person to amend the declaration;

(f) Be executed by the fee title holder and the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of instruments;

(g) Be certified by the chairperson and secretary as being adopted in accordance with this section;

(h) Be approved as required by ORS 100.110; and

(i) Be recorded in the office of the recording officer of each county in which the condominium is located.

(3) At the time of submission, the fee title interest being submitted may not be subject to an encumbrance securing payment of money except for the assessments of an association that are not yet due.

(4) Nothing in this section precludes the declarant of a leasehold condominium, the unit owners and the association from agreeing to other procedures for submitting the fee title interest to the provisions of this chapter, provided the procedures are set forth in:

(a) The declaration; or

(b) An amendment to the declaration approved by at least 75 percent of the unit owners or, if a larger percentage is specified in the declaration to effect amendments to the declaration, the larger percentage, and 75 percent of the lenders holding a first-priority security position in any unit in the condominium.

[2003 c.569 §43; 2007 c.410 §7]

Note: 100.102 and 100.103 were added to and made a part of ORS chapter 100 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.103 - Effect of submission of leasehold condominium to unit ownership.

(a) The leasehold or leaseholds affecting the fee title interest of the land underlying the condominium property must be converted to individual leaseholds of the units;

(b) The former owner of the underlying fee title interest of the condominium property shall become the holder of the fee title interest to all individual units and the lessor of the individual units. The individual unit owners of the leasehold condominium units shall become lessees of the fee title condominium units;

(c) Unless otherwise provided by the lease or agreed by the lessor and lessee of the fee title condominium units, the obligations to pay rent under the former lease must be allocated among all former leasehold units on the basis of the percentage ownership in the common elements of the condominium allocated to each unit;

(d) Liens against leasehold condominium units become liens on the lessee’s interest in the leased unit and have the same priority and rights against the leasehold of the individual unit in the fee title condominium formerly held against the leasehold condominium unit;

(e) The holder of the fee title to the unit in the fee condominium shall have the same priority and rights in the individual leasehold of the fee title condominium unit as was held under the leases prior to submission of the fee title interest; and

(f) The fee title interest is not subject to the liens suffered or incurred by the unit lessee, except for property taxes and condominium association assessment liens.

(2) The assessor shall assign all value of the fee simple interest to the fee title condominium units and allocate any additional value in accordance with the allocation of interest of each unit in the common elements.

(3) All easements, covenants, conditions and restrictions or other interests encumbering the fee title and the leasehold at the time of submission of the fee title to the provisions of this chapter continue and remain in full force, unaffected by the submission.

(4)(a) Options to purchase that were granted to unit owners or to the association prior to submission of the fee title interest to the provisions of this chapter pursuant to ORS 100.102 continue according to their terms, except that purchaser options must be segregated so that each option pertains to an individual unit only.

(b) Unless the purchase options provide otherwise, the purchase price must be allocated among the individual units on the basis of the percentage ownership interest in the common elements pertaining to individual units.

(c) Except for segregating the former leasehold into individual leaseholds in each of the units and reallocating lease payments among the units as provided in this section, the terms and provisions of the former lease are unaffected by submission of the fee title to the provisions of this chapter.

(d) Except for segregating the purchase options and allocating the purchase price, if not otherwise allocated by the terms of the purchase option, the terms and provisions of the purchase option are unaffected by submission of the fee title to the provisions of this chapter.

[2003 c.569 §44]

Note: See note under 100.102.



Section 100.105 - Contents of declaration; property name; variable property description.

(a) A description of the property, including property on which a unit or a limited common element is located, whether held in fee simple, leasehold, easement or other interest or combination thereof, that is being submitted to the condominium form of ownership and that conforms to the description in the surveyor’s certificate provided under ORS 100.115 (1).

(b) Subject to subsection (11) of this section, a statement of the interest in the property being submitted to the condominium form of ownership, whether fee simple, leasehold, easement or other interest or combination thereof.

(c) Subject to subsection (5) of this section, the name by which the property shall be known and a general description of each unit and the building or buildings, including the number of stories and basements of each building, the total number of units and the principal materials of which they are constructed.

(d) The unit designation, a statement that the location of each unit is shown on the plat, a description of the boundaries and area in square feet of each unit and any other data necessary for proper identification. The area of a unit shall be the same as shown for that unit on the plat described in ORS 100.115 (1).

(e) A notice in substantially the following form in at least 12-point type that is either all capitals or boldface:

______________________________________________________________________________

NOTICE

THE SQUARE FOOTAGE AREAS STATED IN THIS DECLARATION AND THE PLAT ARE BASED ON THE BOUNDARIES OF THE UNITS AS DESCRIBED IN THIS DECLARATION AND MAY VARY FROM THE AREA OF UNITS CALCULATED FOR OTHER PURPOSES.

______________________________________________________________________________

(f) A description of the general common elements.

(g) An allocation to each unit of an undivided interest in the common elements in accordance with ORS 100.515 and the method used to establish the allocation.

(h) The designation of any limited common elements including:

(A) A general statement of the nature of the limited common element;

(B) A statement of the unit to which the use of each limited common element is reserved, provided the statement is not a reference to an assignment of use specified on the plat; and

(C) The allocation of use of any limited common element appertaining to more than one unit.

(i) The method of determining liability for common expenses and right to common profits in accordance with ORS 100.530.

(j) The voting rights allocated to each unit in accordance with ORS 100.525 or in the case of condominium units committed as property in a timeshare plan defined in ORS 94.803, the voting rights allocated in the timeshare instrument.

(k) A statement of the use, residential or otherwise, for which the building or buildings and each of the units is intended.

(L) A statement that the designated agent to receive service of process in cases provided in ORS 100.550 (1) is named in the Condominium Information Report which will be filed with the Real Estate Agency in accordance with ORS 100.250 (1)(a).

(m) The method of amending the declaration and the percentage of voting rights required to approve an amendment of the declaration in accordance with ORS 100.135.

(n) A statement as to whether or not the association of unit owners pursuant to ORS 100.405 (5) and (8) has authority to grant leases, easements, rights of way, licenses and other similar interests affecting the general and limited common elements of the condominium and consent to vacation of roadways within and adjacent to the condominium.

(o) If the condominium contains a floating structure described in ORS 100.020 (3), a statement regarding the authority of the board of directors of the association, subject to ORS 100.410, to temporarily relocate the floating structure without a majority vote of affected unit owners.

(p) Any restrictions on alienation of units. Any such restrictions created by documents other than the declaration may be incorporated by reference in the declaration to the official records of the county in which the property is located.

(q) Any other details regarding the property that the person executing the declaration considers desirable. However, if a provision required to be in the bylaws under ORS 100.415 is included in the declaration, the voting requirements for amending the bylaws shall also govern the amendment of the provision in the declaration.

(2) In the event the declarant proposes to annex additional property to the condominium under ORS 100.125, the declaration shall also contain a general description of the plan of development, including:

(a) The maximum number of units to be included in the condominium.

(b) The date after which any right to annex additional property will terminate.

(c) A general description of the nature and proposed use of any additional common elements which declarant proposes to annex to the condominium, if such common elements might substantially increase the proportionate amount of the common expenses payable by existing unit owners.

(d) A statement that the method used to establish the allocation of undivided interest in the common elements, the method used to determine liability for common expenses and right to common profits and the method used to allocate voting rights for each unit annexed shall be as stated in the declaration in accordance with subsection (1)(g), (i) and (j) of this section.

(e) Such other information as the Real Estate Commissioner shall require in order to carry out the purposes of ORS 100.015, 100.116, 100.635 to 100.730 and 100.740 to 100.910.

(3) Except where expressly prohibited by the declaration and subject to the requirements of ORS 100.135 (2) and subsections (9) and (10) of this section:

(a) Not later than two years following the termination dates specified in subsections (2)(b) and (7)(d) of this section, such termination dates may be extended for a period not exceeding two years; and

(b) The general description under subsection (2)(c) of this section and the information included in the declaration in accordance with subsection (7)(c), (g) and (h) of this section may be changed by an amendment to the declaration.

(4) The information included in the declaration in accordance with subsection (2)(a) and (d) of this section and subsection (7)(a), (b), (e), (f) and (k) of this section may not be changed unless all owners agree to the change and record an amendment to the declaration in accordance with this chapter.

(5) The name of the property shall include the word "condominium" or "condominiums" or the words "a condominium."

(6) A condominium may not bear a name which is the same as or deceptively similar to the name of any other condominium located in the same county.

(7) If the condominium is a flexible condominium containing variable property, the declaration shall also contain a general description of the plan of development, including:

(a) A statement that the rights provided for under ORS 100.150 (1) are being reserved.

(b) A statement:

(A) Of any limitations on rights reserved under ORS 100.150 (1), including whether the consent of any unit owner shall be required, and if so, a statement of the method by which the consent shall be ascertained; or

(B) That there are no limitations on rights reserved under ORS 100.150 (1).

(c) A statement of the total number of tracts of variable property within the condominium, including:

(A) A designation of each tract as withdrawable or nonwithdrawable variable property;

(B) Identification of each variable tract by a label in accordance with ORS 100.115 (1)(i);

(C) A statement of the method of labeling each tract depicted on the plat in accordance with ORS 100.115 (1)(i); and

(D) A statement of the total number of tracts of each type of variable property.

(d) The termination date, which is the date or time period after which any right reserved under ORS 100.150 (1) will terminate, and a statement of the circumstances, if any, that will terminate any right on or before the date or time period specified. The date or time period may not exceed seven years from the recording of the conveyance of the first unit in the condominium to a person other than the declarant. Recording shall be in the county in which the property is located.

(e) The maximum number of units that may be created.

(f) A statement that the method used to establish the allocations of undivided interest in the common elements, the method used to determine liability for common expenses and right to common profits and the method used to allocate voting rights as additional units are created shall be the same as stated in the declaration in accordance with subsection (1)(g), (i) and (j) of this section.

(g) A general description of all existing improvements and the nature and proposed use of any improvements that may be made on variable property if the improvements might substantially increase the proportionate amount of the common expenses payable by existing unit owners.

(h) A statement of whether or not the declarant reserves the right to create limited common elements within any variable property, and if so, a general description of the types that may be created.

(i) A statement that the plat shows the location and dimensions of all withdrawable variable property that is labeled "WITHDRAWABLE VARIABLE PROPERTY."

(j) A statement that if by the termination date all or a portion of the withdrawable variable property has not been withdrawn or reclassified, the withdrawable property shall automatically be withdrawn from the condominium as of the termination date.

(k) A statement of the rights of the association under ORS 100.155 (2).

(L) A statement of whether or not all or any portion of the variable property may not be withdrawn from the condominium and, if so, with respect to the nonwithdrawable variable property:

(A) A statement that the plat shows the location and dimensions of all nonwithdrawable property that is labeled "NONWITHDRAWABLE VARIABLE PROPERTY."

(B) A description of all improvements that may be made and a statement of the intended use of each improvement.

(C) A statement that, if by the termination date all or a portion of the variable property designated as "nonwithdrawable variable property" has not been reclassified, the property shall automatically be reclassified as of the termination date as a general common element of the condominium and any interest in such property held for security purposes shall be automatically extinguished by such classification.

(D) A statement of the rights of the association under ORS 100.155 (3).

(m) A statement by the local governing body or appropriate department thereof that the withdrawal of any variable property designated as "withdrawable variable property" in the declaration in accordance with paragraph (L) of this subsection, will not violate any applicable planning or zoning regulation or ordinance. The statement may be attached as an exhibit to the declaration.

(8) The plan of development for any variable property included in the declaration or any supplemental declaration of any stage in accordance with subsection (7) of this section shall be subject to any plan of development included in the declaration in accordance with subsection (2) of this section, except that the time limitation specified in subsection (7)(d) of this section shall govern any right reserved under ORS 100.150 (1) with respect to any variable property.

(9) The information included in the declaration in accordance with subsection (7)(j), (k) and (m) of this section may not be deleted by amendment.

(10) Approval by the unit owners shall not be required to redesignate variable property as "nonwithdrawable variable property" by supplemental declaration or amendment if such redesignation is required by the local governing body or appropriate department thereof to comply with any planning or zoning regulation or ordinance. If as a result of such redesignation the information required to be included in the supplemental declaration or an amendment under subsection (7)(L)(B) of this section is inconsistent with the information included in the declaration or supplemental declaration in accordance with subsection (7)(g) of this section, an amendment to the declaration approved by at least 75 percent of owners shall be required.

(11) The statement of an interest in property other than fee simple submitted to the condominium form of ownership and any easements, rights or appurtenances belonging to property submitted to the condominium form of ownership, whether leasehold or fee simple, shall include:

(a) A reference to the recording index numbers and date of recording of the instrument creating the interest; or

(b) A reference to the law, administrative rule, ordinance or regulation that creates the interest if the interest is created under law, administrative rule, ordinance or regulation and not recorded in the office of the recording officer of the county in which the property is located.

[Formerly 94.029; 1995 c.31 §1; 1997 c.816 §3; 1999 c.677 §40; 2001 c.756 §26; 2003 c.569 §23; 2007 c.410 §8; 2009 c.641 §36]



Section 100.110 - Approval of declaration, supplemental declaration or amendment required; prerequisites; fee.

(b) Before a declaration, supplemental declaration or, if required under subsection (3) of this section, an amendment thereto may be recorded, it must be approved by the tax collector of the county in which the property is located.

(c) A declaration, supplemental declaration or amendment thereto may not be approved unless the requirements of subsections (2) to (7) of this section are met. Approval shall be evidenced by execution of the declaration or amendment or by a written approval attached thereto.

(2) The county assessor of the county in which the property is located shall approve a declaration, supplemental declaration or amendment thereto if:

(a) The name complies with ORS 100.105 (5) and (6); and

(b) The plat complies with the requirements of ORS 100.115 or the plat amendment complies with ORS 100.116.

(3) The tax collector of the county in which the property is located shall approve the declaration or supplemental declaration, or an amendment that adds property to the condominium, changes the boundary of a unit or creates an additional unit from common elements for which a plat amendment is required under ORS 100.116, if:

(a) All ad valorem taxes, special assessments, fees, or other charges required by law to be placed upon the tax roll which have or will become a lien upon the property during the tax year have been paid;

(b) Advance payment of ad valorem taxes, special assessments, fees or other charges which are not on the tax roll and for which payment is required under paragraph (a) of this subsection has been made to the tax collector utilizing the procedures contained in ORS 92.095 and 311.370; and

(c) The additional taxes, penalty, and any interest attributable thereto, required because of disqualification of the property from any special assessment have been paid.

(4) Subject to subsection (6) of this section, the commissioner shall approve the declaration or amendment thereto if:

(a) The declaration or the amendment thereto complies with the requirements of ORS 100.105 and 100.135;

(b) The bylaws adopted under ORS 100.410 comply with the requirements of ORS 100.410 and 100.415;

(c) The plat complies with the requirements of ORS 100.115 or the plat amendment complies with ORS 100.116;

(d) The declaration is for a conversion condominium and the declarant has submitted:

(A) An affidavit that the notice of conversion was given in accordance with ORS 100.305 and that the notice period has expired;

(B) An affidavit that the notice of conversion was given in accordance with ORS 100.305 and copies of the written consent of any tenants as provided in ORS 100.305 (6) or a signed statement that no tenants were entitled to notice under ORS 100.305; or

(C) Any applicable combination of the requirements of subparagraphs (A) and (B) of this paragraph; and

(e) A paper copy of the plat executed by the declarant and prepared in conformance with ORS 100.115 or plat amendment prepared in conformance with ORS 100.116 and a certification of plat execution, on a form prescribed and furnished by the commissioner, have been submitted stating that the paper copy is a true copy of the plat signed by the declarant. The certification may be executed by the declarant, the professional land surveyor who signed the surveyor’s certificate on the plat, the attorney for the declarant, a representative of the title insurance company that issued the information required under ORS 100.640 (5) or 100.660 (2)(d) or another person authorized by the declarant in writing to execute the certification.

(5) The commissioner shall approve a supplemental declaration if:

(a) The supplemental declaration complies with the requirements of ORS 100.120;

(b) The supplemental plat complies with the requirements of ORS 100.115;

(c) The supplemental declaration is for a conversion condominium and the declarant has complied with the requirements of subsection (4)(d) of this section; and

(d) A paper copy of the supplemental plat and a certification of plat execution described in subsection (4)(e) of this section have been submitted.

(6) Approval by the commissioner is not required for an amendment to a declaration transferring the right of use of a limited common element pursuant to ORS 100.515 (5).

(7) Before the commissioner approves the declaration, supplemental declaration or amendment thereto under this section:

(a) The declarant or other person requesting approval shall pay to the commissioner a fee determined by the commissioner under ORS 100.670; and

(b) For an amendment or supplemental declaration, the Condominium Information Report and the Annual Report described in ORS 100.260 shall be designated current by the Real Estate Agency as provided in ORS 100.255 and the fee required under ORS 100.670 shall be paid.

(8) If the declaration, supplemental declaration or amendment thereto approved by the commissioner under subsection (4) or (5) of this section is not recorded in accordance with ORS 100.115 within one year from the date of approval by the commissioner, the approval automatically expires and the declaration, supplemental declaration or amendment thereto must be resubmitted for approval in accordance with this section. The commissioner’s approval shall set forth the date on which the approval expires.

[Formerly 94.036; 1991 c.459 §339; 1993 c.270 §1; 1997 c.816 §4; 1999 c.677 §41; 2001 c.756 §27; 2009 c.641 §40]



Section 100.115 - Recording declaration and plat; plat contents; supplemental declaration and plat; fees.

(a) Show the location of:

(A) All buildings and public roads. The location shall be referenced to a point on the boundary of the property; and

(B) For a condominium containing units described in ORS 100.020 (3)(b)(C) or (D), the moorage space or floating structure. The location shall be referenced to a point on the boundary of the upland property regardless of a change in the location resulting from a fluctuation in the water level or flow.

(b) Show the designation, location, dimensions and area in square feet of each unit including:

(A) For units in a building described in ORS 100.020 (3)(b)(A), the horizontal and vertical boundaries of each unit and the common elements to which each unit has access. The vertical boundaries shall be referenced to a known benchmark elevation or other reference point as approved by the city or county surveyor;

(B) For a space described in ORS 100.020 (3)(b)(B), the horizontal boundaries of each unit and the common elements to which each unit has access. If the space is located within a structure, the vertical boundaries also shall be shown and referenced to a known benchmark elevation or other reference point as approved by the city or county surveyor;

(C) For a moorage space described in ORS 100.020 (3)(b)(C), the horizontal boundaries of each unit and the common elements to which each unit has access; and

(D) For a floating structure described in ORS 100.020 (3)(b)(D), the horizontal and vertical boundaries of each unit and the common elements to which each unit has access. The vertical boundaries shall be referenced to an assumed elevation of an identified point on the floating structure even though the assumed elevation may change with the fluctuation of the water level where the floating structure is moored.

(c) Identify and show, to the extent feasible, the location and dimensions of all limited common elements described in the declaration. The plat may not include any statement indicating to which unit the use of any noncontiguous limited common element is reserved.

(d) Include a statement, including signature and official seal, of a registered architect, registered professional land surveyor or registered professional engineer certifying that the plat fully and accurately depicts the boundaries of the units of the building and that construction of the units and buildings as depicted on the plat has been completed, except that the professional land surveyor who prepared the plat need not affix a seal to the statement.

(e) Include a surveyor’s certificate, complying with ORS 92.070, that includes information in the declaration in accordance with ORS 100.105 (1)(a) and a metes and bounds description or other description approved by the city or county surveyor.

(f) Include a statement by the declarant that the property and improvements described and depicted on the plat are subject to the provisions of ORS 100.005 to 100.627.

(g) Include such signatures of approval as may be required by local ordinance or regulation.

(h) Include any other information or data not inconsistent with the declaration that the declarant desires to include.

(i) If the condominium is a flexible condominium, show the location and dimensions of all variable property identified in the declaration and label the variable property as "WITHDRAWABLE VARIABLE PROP- ERTY" or "NONWITHDRAWABLE VARIABLE PROPERTY," with a letter different from those designating a unit, building or other tract of variable property. If there is more than one tract, each tract shall be labeled in the same manner.

(2) The supplemental plat required under ORS 100.150 (1) shall be recorded simultaneously with the supplemental declaration. The supplemental plat shall be titled in accordance with subsection (3) of this section and shall:

(a) Comply with ORS 92.050, 92.060 (1), (2) and (4), 92.080, 92.120 and subsection (3) of this section.

(b) If any property is withdrawn:

(A) Show the resulting perimeter boundaries of the condominium after the withdrawal; and

(B) Show the information required under subsection (1)(i) of this section as it relates to any remaining variable property.

(c) If any property is reclassified, show the information required under subsection (1)(a) to (d) of this section.

(d) Include a "Declarant’s Statement" that the property described on the supplemental plat is reclassified or withdrawn from the condominium and that the condominium exists as described and depicted on the plat.

(e) Include a surveyor’s certificate complying with ORS 92.070.

(3) The title of each supplemental plat described in ORS 100.120 shall include the complete name of the condominium, followed by the additional language specified in this subsection and the appropriate reference to the stage being annexed or tract of variable property being reclassified. Each supplemental plat for a condominium recorded on or after January 1, 2002, shall be numbered sequentially and shall:

(a) If property is annexed under ORS 100.125, include the words "Supplemental Plat No._____: Annexation of Stage_____"; or

(b) If property is reclassified under ORS 100.150, include the words "Supplemental Plat No._____: Reclassification of Variable Property, Tract_____."

(4) Upon request of the county surveyor or assessor, the person offering a plat or supplemental plat for recording shall also file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the characteristics of strength, stability and transparency required by the county surveyor.

(5) Before a plat or a supplemental plat may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. Before approving the plat as required by this section, the city or county surveyor shall:

(a) Check the boundaries of the plat and units and take measurements and make computations necessary to determine that the plat complies with this section.

(b) Determine that the name complies with ORS 100.105 (5) and (6).

(c) Determine that the following are consistent:

(A) The designation and area in square feet of each unit shown on the plat and the unit designations and areas contained in the declaration in accordance with ORS 100.105 (1)(d);

(B) Limited common elements identified on the plat and the information contained in the declaration in accordance with ORS 100.105 (1)(h);

(C) The description of the property in the surveyor’s certificate included on the plat and the description contained in the declaration in accordance with ORS 100.105 (1)(a); and

(D) For a flexible condominium, the variable property depicted on the plat and the identification of the property contained in the declaration in accordance with ORS 100.105 (7)(c).

(6) The person offering the plat or supplemental plat for approval shall:

(a) Submit a copy of the proposed declaration and bylaws or applicable supplemental declaration at the time the plat is submitted; and

(b) Submit the original or a copy of the executed declaration and bylaws or the applicable supplemental declaration approved by the commissioner if required by law prior to approval.

(7) For performing the services described in subsection (5)(a) to (c) of this section, the city surveyor or county surveyor shall collect from the person offering the plat for approval a fee of $150 plus $25 per building. The governing body of a city or county may establish a higher fee by resolution or order.

[Formerly 94.042; 1991 c.763 §28; 1997 c.489 §8; 1997 c.816 §5; 1999 c.677 §42; 1999 c.710 §7; 2001 c.104 §30; 2001 c.173 §3; 2001 c.756 §28; 2003 c.569 §24; 2005 c.22 §75; 2007 c.410 §17; 2009 c.641 §41]



Section 100.116 - Plat amendment; fees.

(2)(a) Except as otherwise provided in ORS 100.600, the following must be made by a plat entitled "Plat Amendment":

(A) A change to the boundary of the property, a unit or a limited common element;

(B) The creation of an additional unit from common elements; or

(C) A change to the configuration of other information required to be graphically depicted on the plat.

(b) The plat amendment shall reference in the title of the amendment the recording information of the original plat and any previous plat amendments.

(3) The plat amendment shall comply with ORS 92.050, 92.060 (1), (2) and (4), 92.080 and 92.120 and shall include:

(a) A graphic depiction of the change;

(b) For a change to the boundary of the property, a surveyor’s certificate that complies with ORS 92.070;

(c) If the plat amendment is an amendment by correction under ORS 100.118, a statement that the plat amendment is an amendment by correction under ORS 100.118;

(d) A certification, including signature and official seal, of a registered professional land surveyor that:

(A) The plat amendment accurately depicts the amendments to the plat described in the declaration amendment recorded under subsection (5) of this section; and

(B) Any construction that changes the boundaries of a unit or limited common element or the construction of any additional unit or limited common element has been completed; and

(e) A declaration by the chairperson and secretary on behalf of the association of unit owners that the plat is being amended pursuant to this section. If the amendment to the declaration required under subsection (5) of this section is a correction amendment under ORS 100.117, the declaration shall be by the declarant if the declarant adopts the correction amendment under ORS 100.117.

(4) The declaration required under subsection (3)(e) of this section shall be executed and acknowledged in the manner provided for acknowledgment of deeds.

(5) The plat amendment shall be accompanied by an amendment to the declaration authorizing the plat amendment. The declaration amendment shall be executed, approved and recorded in accordance with ORS 100.110 and 100.135 or ORS 100.117, if the declaration amendment is a correction amendment under ORS 100.117.

(6) Before a plat amendment may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. The surveyor shall approve the plat amendment if it complies with the requirements of this subsection. The person offering the plat amendment shall:

(a) Submit a copy of the proposed amendment to the declaration required under subsections (3) to (5) of this section when the plat amendment is submitted.

(b) Submit the original or a copy of the executed amendment to the declaration approved by the Real Estate Commissioner if required by law prior to approval of the plat amendment.

(c) Upon request of the county assessor or county surveyor, file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat amendment, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the strength, stability and transparency required by the county surveyor.

(7) A change to a restriction or other information not required to be graphically depicted on the plat may be made by amendment of the declaration without a plat amendment described in subsections (3) to (5) of this section. A declaration amendment under this subsection shall include:

(a) References to recording index numbers and date of recording of the declaration or plat and any applicable supplemental declarations, amendments, supplemental plats or plat amendments.

(b) A description of the change to the plat.

(c) A statement that the amendment was approved in accordance with the declaration and ORS 100.135.

(8) The declaration amendment described in subsection (7) of this section shall be executed, approved and recorded in accordance with ORS 100.110 and 100.135.

(9) Before the declaration amendment described in subsection (7) of this section may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. The surveyor shall approve the declaration amendment if it complies with subsection (7) of this section. Such approval shall be evidenced by execution of the amendment or by written approval attached thereto.

(10) Floor plans of a condominium for which a plat was not required at the time of creation may be amended by amendment of the declaration. An amendment under this subsection shall include:

(a) References to recording index numbers and date of recording of the declaration and any applicable supplemental declarations or amendments.

(b) A description of the change to the floor plans.

(c) A graphic depiction of any change to the boundaries of a unit or common element and a statement by a registered architect, registered professional land surveyor or registered professional engineer certifying that such graphic depiction fully and accurately depicts the boundaries of the unit or common element as it currently exists.

(11) The declaration amendment described in subsection (10) of this section shall be approved and recorded in accordance with ORS 100.110 and 100.135 except that any change to the floor plans need only comply with the requirements of the unit ownership laws in effect at the time the floor plans were initially recorded.

(12) After recording of any declaration amendment or plat amendment pursuant to this section, the county surveyor shall, upon the surveyor’s copy of all previously recorded plats relating to the condominium and any copies filed under ORS 92.120 (3), make such appropriate marks or notations, including the date and the surveyor’s name or initials, with archival quality black ink in such manner as to denote the changes. The recording index numbers and date of recording of the declaration amendment and any plat amendment shall also be referenced on the copy of each plat. The original plat may not be changed or corrected after the plat is recorded.

(13) For performing the services described in subsections (6), (9) and (12) of this section, the county surveyor shall collect from the person offering the plat amendment or declaration amendment for approval a fee established by the county governing body.

[2009 c.641 §43]

Note: 100.116 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.117 - Correction amendment to declaration or bylaws.

(2) Notwithstanding a provision in a document or this chapter, a document or an amendment to a document may be corrected by a correction amendment under this section to:

(a) Correct the omission of an exhibit to a document.

(b) Correct a mathematical mistake, including, but not limited to:

(A) The calculation of the stated interest of affected units in the common elements;

(B) The area in square feet of a unit specified in the declaration or supplement declaration; and

(C) Liability of a unit for common expenses or right to common profits.

(c) Correct an inconsistency within a document or between or among the documents or a plat, supplemental plat or plat amendment.

(d) Correct an ambiguity, inconsistency or error with respect to an objectively verifiable fact.

(e) Authorize a plat amendment by correction under ORS 100.118 or an affidavit of correction under ORS 100.118.

(f) Correct a provision that was inconsistent with this chapter at the time the document was recorded.

(g) Correct the omission of a provision required under this chapter.

(3) A correction amendment adopted under subsection (4) of this section shall include:

(a) The words "Correction Amendment" in or after the title;

(b) A reference to the recording index numbers and date of recording of the declaration, bylaws, plat, the document being corrected and any other applicable supplemental declarations, supplemental plats or amendments to the documents;

(c) A statement of the purpose of the correction; and

(d) A reference to this section.

(4) The board of directors may adopt a correction amendment under this section after giving notice as provided in subsection (8) of this section. No action by the unit owners is required.

(5) The declarant of the condominium may unilaterally adopt a correction amendment under this section to:

(a) A document or an amendment to a document, before the conveyance of the first unit in the condominium.

(b) A supplemental declaration or an amendment to the supplemental declaration, before conveyance of the first unit created by the supplemental declaration.

(6) A correction amendment under this section is not effective unless:

(a) The amendment is approved by the Real Estate Commissioner under ORS 100.110 and, to the extent required, ORS 100.410, the county assessor in accordance with ORS 100.110 and, if required, the county tax collector;

(b) The amendment is certified by the chairperson and secretary of the association of unit owners as being adopted in accordance with subsection (4) of this section or is certified by the declarant under subsection (5) of this section and acknowledged in the manner provided for acknowledgement of deeds; and

(c) Is recorded.

(7) A correction amendment that corrects the boundary of a unit, common element, variable property or other property interest constitutes a conveyance to the extent necessary to effectuate the correction.

(8)(a) Except for a correction amendment adopted by a declarant under subsection (5) of this section, the notice of any meeting of the board of directors at which the board intends to consider adoption of a correction amendment under this section must:

(A) State that the board intends to consider the adoption of a correction amendment.

(B) Specify the document to be corrected.

(C) Include a description of the nature of the correction.

(b) At least three days before the meeting of the board of directors, a notice of the meeting must be given to all owners in the manner described in ORS 100.420 (4).

(9) The owner of a unit materially affected by the correction must be given notice of the meeting of the board of directors under subsection (8) of this section in the manner required under ORS 100.407 (4).

(10) The board of directors shall provide a copy of the recorded correction amendment and any plat amendment by correction or by affidavit of correction under ORS 100.118 recorded concurrently with the correction amendment to any owner described under subsection (9) of this section and to any owner if the correction changes that owner’s:

(a) Allocation of voting rights;

(b) Liability for common expenses that changes the amount of any assessment; or

(c) Allocation of interest in the common elements.

[2009 c.641 §43a; 2011 c.532 §19]

Note: 100.117 and 100.118 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 100 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 100.118 - Correction amendment to condominium plat; fees.

(a) A plat recorded under ORS 100.115.

(b) Floor plans made part of a plat that was recorded before October 15, 1983.

(c) A supplemental plat recorded under ORS 100.115.

(d) A plat amendment recorded under ORS 100.116.

(2) Notwithstanding a provision in a document of a condominium or this chapter, a plat may be corrected by a plat amendment under ORS 100.116 as provided in subsection (3) of this section or by an affidavit of correction as provided in subsection (4) of this subsection.

(3) Except as provided in subsection (4) of this section, a correction to a plat must be made by a plat amendment in accordance with ORS 100.116. The plat amendment by correction may:

(a) Conform the designation, depiction or boundaries of a unit, common elements or variable property on the plat to the physical location or actual dimensions of the unit, common elements or variable property.

(b) Correct a mathematical mistake.

(c) Correct the designation of a unit or limited common element.

(d) Make any other correction permitted under ORS 100.117.

(4) An affidavit of correction may correct a plat to:

(a) Show any courses or distances omitted from the plat.

(b) Correct an error in any courses or distances shown on the plat.

(c) Correct an error in the description of the real property shown on the plat.

(d) Correct any other errors or omissions when the error or omission is ascertainable from the data shown on the plat.

(e) Correct any other errors or omissions on the plat determined by the county surveyor.

(5) Nothing in subsection (4) of this section may be construed to permit changes in courses or distances for the purpose of redesigning unit, common element or variable property configurations by affidavit of correction under this section.

(6) The affidavit of correction shall be prepared by the registered professional land surveyor whose signature and seal are on the plat. In the event of the death, disability or retirement from practice of the surveyor, the county surveyor may prepare and record the affidavit of correction.

(7) The affidavit of correction prepared under subsection (6) of this section shall:

(a) Set forth in detail the corrections made; and

(b) Contain the seal and signature of the registered professional land surveyor making the correction which shall be affixed to the affidavit of correction.

(8) The affidavit of correction shall be submitted to the county surveyor for examination and a determination that:

(a) The changes shown on the affidavit of correction are permitted under subsection (4) of this section; and

(b) The affidavit of correction complies with subsection (7) of this section.

(9) If the county surveyor determines that the affidavit of correction complies with subsection (7) of this section, the county surveyor shall sign a certification that the affidavit of correction has been examined and complies with this section. The certification shall be a part of or an attachment to the affidavit of correction.

(10)(a) Before an affidavit of correction is recorded, it must be approved by the Real Estate Commissioner. The affidavit of correction shall be filed with the commissioner under ORS 100.670.

(b) The commissioner shall approve the affidavit of correction if it complies with this section. The approval shall be evidenced by execution of the affidavit of correction.

(11)(a) The surveyor who prepared the affidavit of correction shall cause the affidavit of correction to be recorded by the recording officer of the county where the plat or supplemental plat is recorded.

(b) If a correction by an affidavit of correction requires a correction amendment to a document under ORS 100.117, the affidavit of correction must be recorded concurrently with the correction amendment.

(12) The surveyor who prepared the affidavit of correction shall cause a copy of the recorded affidavit of correction to be provided to:

(a) The association of unit owners of the condominium, at the address shown in the Condominium Information Report filed in accordance with ORS 100.250 or such other address of which the surveyor has knowledge.

(b) The county surveyor, unless otherwise directed by the county surveyor.

(c) The commissioner.

(13)(a) Unless otherwise specified in the affidavit of correction, after recording the affidavit of correction, the county clerk shall return the affidavit of correction to the county surveyor.

(b) Upon receipt of the original recorded affidavit of correction or a copy, the county surveyor shall note the correction and the recorder’s filing information, with permanent ink, upon any true and exact copies filed in accordance with ORS 92.120 (3). The corrections and filing information shall be marked in such a manner so as not to obliterate any portion of the plat.

(14) For recording the affidavit of correction under subsection (11) of this section, the county clerk shall collect a fee as provided in ORS 205.320. Corrections or changes are not allowed on the original plat once it is recorded.

(15) For performing the services described in this section, the county surveyor shall collect from the person submitting the affidavit of correction a fee established by the county governing body.

[2009 c.641 §43b]

Note: See note under 100.117.



Section 100.120 - Supplemental declaration and plat required to annex additional property or reclassify variable property; termination date.

(a) Include a reference to recording index numbers and date of recording of the initial declaration and bylaws.

(b) Be consistent with the provisions of the original declaration prepared pursuant to ORS 100.105 and any prior recorded supplemental declarations.

(c) Contain the information required by ORS 100.105 (1) insofar as that information relates to the property being annexed or reclassified.

(d) State the allocation of undivided interest in the common elements of each unit previously submitted to the provisions of this chapter upon the creation or annexation of the additional property.

(e) If the stage being annexed contains any variable property, include the information required under ORS 100.105 (7) insofar as that information relates to the property being annexed. The termination date shall be consistent with the information included in the declaration in accordance with ORS 100.105 (2)(b) but may not exceed seven years from the recording of the conveyance of the first unit in the stage to a person other than the declarant. Recording shall be in the county in which the property is located.

(2) If the Condominium Information Report and the Annual Report described in ORS 100.250 are designated current as provided in ORS 100.255, all such supplemental declarations and plats shall be approved, executed and recorded as provided in ORS 100.100, 100.110 and 100.115. No unit being annexed or created by a supplemental declaration shall be conveyed until after such recording.

(3) To withdraw all or a portion of variable property from a flexible condominium pursuant to ORS 100.150 (1)(b), a supplemental declaration and plat shall be recorded in accordance with subsection (2) of this section. The supplemental plat shall comply with ORS 100.115 (2) and the supplemental declaration shall:

(a) Be consistent with the provisions of the declaration or supplemental declaration drawn pursuant to ORS 100.105 (7).

(b) Include a metes and bounds legal description of the variable property being withdrawn.

(c) Include a metes and bounds legal description of the resulting boundaries of the condominium after the withdrawal.

(d) State whether or not any variable property remains which may be reclassified or withdrawn from the condominium and, if property may be withdrawn, include the statement required under ORS 100.105 (7)(m).

(e) If any variable property is being redesignated as "nonwithdrawable variable property," include the information required under ORS 100.105 (7)(L).

(4) Except as provided in subsection (5) of this section, as to property submitted to unit ownership after October 4, 1977, additional units may not be added within property previously submitted to unit ownership unless all unit owners consent to an amendment to the declaration, plat and any floor plans recorded pursuant to ORS 100.116 in order to provide for such additional units.

(5) As to property submitted to unit ownership before September 27, 1987, if the declaration provides that additional property may be annexed to the condominium, any subsequent stage may contain variable property. The termination date may not be later than the earlier of:

(a) The date specified in the declaration under ORS 100.105 (2)(b); or

(b) Seven years from the recording of the conveyance of the first unit in the condominium to a person other than the declarant. Recording shall be in the county in which the property is located.

[Formerly 94.047; 1995 c.31 §2; 1999 c.677 §43; 2001 c.756 §29; 2009 c.641 §44]



Section 100.122 - Declaration prevails over inconsistent provisions of bylaws or articles of incorporation.

[1999 c.677 §62]

Note: 100.122 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.123 - Authority to amend declaration or bylaws to comply with federal or state law.

(2) If the need to amend the declaration or the bylaws occurs after turnover to the association of unit owners has occurred, the amendment must be approved by the association in accordance with the approval provisions of the declaration or bylaws and this chapter.

[2007 c.410 §4]

Note: 100.123 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.125 - Annexation of additional property; requirements.

[Formerly 94.048; 2001 c.756 §30; 2009 c.641 §45]



Section 100.130 - Relocation of unit boundaries and common elements by amendment to declaration.

(2) The board of directors of the association of unit owners may require the owners of the affected units to submit an opinion of a registered architect or registered professional engineer that the proposed relocation or elimination will not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

(3) The board of directors of the association or any agent appointed by the board of directors may supervise the work necessary to effect the boundary relocation or elimination.

(4) Any expenses incurred under subsections (2) and (3) of this section shall be charged to the owners of the units requesting the boundary relocation or elimination.

(5) The amendment shall be executed by the owners and mortgagees or trust deed beneficiaries of the affected units, certified by the chairperson and secretary of the association and approved and recorded in accordance with ORS 100.135 (2)(b).

(6) An amendment to the plat and any floor plans necessary to show the altered boundaries between the adjoining units shall be recorded in accordance with ORS 100.116.

[Formerly 94.053; 2003 c.569 §25; 2009 c.641 §46]



Section 100.135 - Amendments to declaration; requirements; procedure.

(2) Except as otherwise provided in ORS 100.005 to 100.627, an amendment of the declaration is not effective unless:

(a) The amendment is approved by the unit owners as provided in this section and the Real Estate Commissioner and county assessor according to ORS 100.110; and

(b) The amendment, certified by the chairperson and secretary of the association of unit owners as being adopted in accordance with the declaration and the provisions of this section and acknowledged in the manner provided for acknowledgment of deeds, is recorded notwithstanding a provision in a declaration, including a declaration recorded before January 1, 2002, that requires amendments to be executed and acknowledged by all owners approving the amendment.

(3) Except as otherwise provided in ORS 100.105 or 100.130 or this section, the declaration may be amended only with the approval of at least 75 percent of owners, or such greater percentage as may be required by the declaration.

(4) Unless the declaration requires a greater percentage:

(a) The declaration and plat may be amended to change a general common element to a limited common element or change the boundary of a limited common element with the approval of at least 75 percent of owners and approval of the owners of all units to which the limited common element appertains.

(b) The declaration may be amended to change a limited common element, or portion thereof, to a general common element with the approval of the owners of all units to which the limited common element appertains and the board of directors.

(5)(a)(A) Except as otherwise provided in ORS 100.120, 100.130, 100.515, 100.600, 100.605 and 100.625 and paragraph (b) of this subsection or other provisions of the Oregon Condominium Act, an amendment that changes the boundary of the property or a unit or creates an additional unit from common elements shall be approved by all unit owners.

(B) The amendment constitutes a conveyance and shall include words of conveyance and, if an additional unit is created from common elements, shall state the name of the grantee and unit designation. If an additional unit is created from common elements, the association shall be named as the initial grantee of the additional unit.

(C) In addition to the certification required under subsection (2)(b) of this section, an amendment to the boundary of a unit shall also be executed by the owners of all affected units.

(b) An amendment that adds property owned by the association to the condominium as a common element constitutes a conveyance and shall:

(A) Be approved by at least 75 percent of owners;

(B) Contain words of conveyance;

(C) Be executed by the chairperson and secretary of the association on behalf of the unit owners and be certified in accordance with subsection (2)(b) of this section; and

(D) Be accompanied by a plat amendment in accordance with ORS 100.116.

(c) Nothing in paragraph (b) of this subsection is intended to require property acquired or held by the association pursuant to ORS 100.405 (4)(i) to be added to the condominium.

(6) Except as otherwise provided in ORS 100.005 to 100.627, an amendment may not change the allocation of undivided interest in the common elements, the method of determining liability for common expenses, the method of determining the right to common profits or the method of determining voting rights of any unit unless such amendment has been approved by the owners of the affected units.

(7) The declaration may not be amended to limit or diminish any right of a declarant reserved under ORS 100.105 (2) or (7) or any other special declarant right without the consent of the declarant. However, the declarant may waive the declarant’s right of consent.

(8) Nothing in this section shall affect any other approval that may be required by the declaration, bylaws or other instrument.

(9) During a period of declarant control reserved under ORS 100.200, voting on an amendment under this section must be without regard to any weighted vote or other special voting allocation reserved by the declarant unless the declaration provides that the declarant has the right to exercise the voting rights with respect to specifically described amendments. Nothing in this subsection prohibits a declarant from reserving the right that declarant’s consent is required for an amendment during a period of declarant control reserved in the declaration.

(10) An amendment to a declaration or a supplemental declaration shall be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to such amendment unless an action is brought within one year after the date such amendment was recorded or the face of the recorded amendment indicates that the amendment received the approval of fewer votes than are required for such approval. However, nothing in this subsection shall prevent the further amendment of an amended declaration or plat in accordance with ORS 100.005 to 100.627.

(11)(a) The board of directors, by resolution and without the further approval of the unit owners, may cause a restated declaration to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section.

(b) A declaration restated under this subsection must:

(A) Include all previously adopted amendments that are in effect and may not include any other changes except to correct scriveners’ errors or to conform format and style;

(B) Include a statement that the board of directors has adopted a resolution in accordance with paragraph (a) of this subsection and is causing the declaration to be restated and recorded under this subsection;

(C) Include a reference to the recording index numbers and date of recording of the initial declaration and all previously recorded amendments that are in effect and are being codified;

(D) Include a certification by the chairperson and secretary of the association that the restated declaration includes all previously adopted amendments that are in effect, that amendments were approved by the county assessor and tax collector if required under ORS 100.110 and that no other changes were made except, if applicable, to correct scriveners’ errors or to conform format and style;

(E) Be executed and acknowledged by the chairperson and secretary of the association and recorded in the deed records of each county in which the condominium is located; and

(F) Be approved by the commissioner, and by the county assessor and the tax collector under ORS 100.110 if the restated declaration includes any amendments required to be approved by the county assessor and the tax collector under ORS 100.110 but not previously approved.

(c) The board of directors shall cause a copy of the recorded restated declaration, including the recording information, to be filed with the commissioner.

[Formerly 94.059; 1995 c.31 §3; 1997 c.816 §6; 1999 c.677 §70; 2001 c.756 §31; 2003 c.569 §26; 2009 c.641 §21]



Section 100.140 - Temporary relocation of floating structure; security interests upon termination of condominium.

(2) If the condominium is terminated, all security interests affecting any interest in the condominium shall continue to be considered a security in real property after the termination, notwithstanding that the floating structure portion of the condominium may be physically moved from its permanent moorage.

(3) When a floating structure has been relocated under subsection (1) of this section, the board of directors of the association shall give written notice of the temporary location of the structure to the county assessor within 10 days of the relocation.

[1997 c.816 §18]

Note: 100.140 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.150 - Declarant’s options until termination date.

(a) Reclassify all or a portion of the property designated as variable in the declaration and on the plat, as one or more general common elements, limited common elements, units or a combination of the elements and units.

(b) Unless designated in the declaration or on the plat as nonwithdrawable property, withdraw all or a portion of the variable property from the condominium.

(2) Until variable property is withdrawn or reclassified as provided in subsection (1) of this section or under ORS 100.155 (1):

(a) The property shall be a distinct classification of property and may not be a common element or unit of the condominium.

(b) The property shall be considered a parcel of real property and shall be subject to separate assessment and taxation by any taxing unit in like manner as other parcels of real property.

(c) Unless otherwise specifically provided in the declaration or supplemental declaration:

(A) The declarant shall be responsible for the payment of all assessments, taxes and other expenses of the variable property. If the declarant fails to pay any expenses of any variable property designated as nonwithdrawable variable property, the board of directors may elect to pay the expenses and assess the unit owners as a common expense. All costs incurred may be charged to the declarant.

(B) Ownership or occupancy of variable property shall not confer any right to use the common elements of the condominium.

(C) Ownership or occupancy of units shall not confer any right to use variable property.

(D) Variable property shall not be subject to assessments for expenses of the condominium.

[Formerly 94.021; 2001 c.756 §32]



Section 100.155 - Variable property; uses and restrictions.

(a) Any property designated nonwithdrawable variable property becomes part of the common elements and any interest in the property held for security purposes is automatically extinguished by reclassification.

(b) Any property designated withdrawable variable property shall be automatically withdrawn from the condominium as of the termination date.

(c) Subject to paragraph (d) of this subsection, the association may record in the office of the recording officer in the county in which the condominium is located:

(A) For property reclassified under paragraph (a) of this subsection, a "Statement of Reclassification of Variable Property" stating that the remaining nonwithdrawable variable property has been reclassified to common elements pursuant to paragraph (a) of this subsection.

(B) For property withdrawn under paragraph (b) of this subsection, a "Statement of Withdrawal of Variable Property from Condominium" stating that remaining withdrawable variable property has been withdrawn from the condominium pursuant to paragraph (b) of this subsection.

(d) A statement described in paragraph (c) of this subsection shall:

(A) Include the name of the condominium, a reference to the recording index numbers and date of recording of the declaration, the plat creating the affected variable property and any applicable supplemental declaration.

(B) Include a description of the reclassified or withdrawn variable property complying with ORS 93.600.

(C) Be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of deeds.

(e) After recording a statement under paragraph (c) of this subsection, the association shall provide a copy of the recorded statement to the county surveyor. The original plat may not be changed or corrected after it is recorded with the county clerk.

(2)(a) Unless expressly prohibited by the declaration, any variable property automatically withdrawn from the condominium under subsection (1)(b) of this section or voluntarily withdrawn under ORS 100.150 (1)(b) may be later annexed to the condominium by the recording of a supplemental declaration and plat in accordance with ORS 100.120 (2) if such action is first approved by at least 75 percent of all voting rights in the manner required for an amendment to the declaration.

(b) The supplemental declaration and plat shall be executed by the chairperson and secretary on behalf of the association and acknowledged in the manner provided for acknowledgment of deeds by such officers. Except for the termination date, the supplemental declaration shall comply with ORS 100.120 (1) and shall state that the annexation was approved by at least 75 percent of all voting rights.

(3)(a) Unless expressly prohibited by the declaration and notwithstanding the termination date, the association may, with respect to any variable property automatically reclassified, exercise any rights previously held by the declarant. The exercise of any right shall first be approved by at least a majority of all voting rights. All other actions relating to such reclassified general common elements shall be regulated and governed in like manner as other general common elements of the condominium.

(b) If a supplemental declaration and plat is required for any action, the plat shall be executed by the chairperson and secretary of the association and shall comply with the requirements of this chapter as to a supplemental declaration and the recording of plats.

(4) Title to any additional units created under subsection (3) of this section automatically vests in the association upon the recording of a supplemental declaration and plat. The board of directors acting on behalf of the association has the power to hold, convey, lease, encumber or otherwise deal with a unit or any interest therein in like manner as other property owned by the association.

(5) The county clerk may charge a fee for recording a statement under this section according to provisions of ORS 205.320 (1)(d).

(6) The county assessor shall cause the assessment and tax rolls to reflect the status of any variable property affected by automatic property reclassification under subsection (1)(a) of this section or automatically withdrawn under subsection (1)(b) of this section.

[Formerly 94.022; 2001 c.756 §33; 2009 c.641 §22; 2015 c.27 §9]



Section 100.170 - Easement held by declarant.

[Formerly 94.066]



Section 100.175 - Reserve account for maintaining, repairing and replacing common elements; reserve study; maintenance plan.

(a) Conduct an initial reserve study as described in subsection (3) of this section;

(b) Prepare an initial maintenance plan as described in subsection (4) of this section; and

(c) Establish a reserve account as provided in subsection (2) of this section.

(2)(a) A reserve account shall be established to fund major maintenance, repair or replacement of those common elements all or part of which will normally require major maintenance, repair or replacement in more than one and less than 30 years, for exterior painting if the common elements include exterior painted surfaces, and for such other items as may be required by the declaration or bylaws. The reserve account need not include:

(A) Items that can reasonably be funded from the general budget or other funds or accounts of the association; or

(B) A reserve for limited common elements for which maintenance and replacement are the responsibility of one or more, but less than all, unit owners under the provisions of the declaration or bylaws.

(b) The reserve account shall be established in the name of the association of unit owners. The association is responsible for administering the account and for making periodic payments into the account.

(c) The reserve portion of the initial assessment determined by the declarant shall be based on:

(A) The reserve study described in subsection (3) of this section;

(B) In the case of a conversion condominium, the statement described in ORS 100.655 (1)(g); or

(C) Other reliable information.

(d) The reserve account must be funded by assessments against the individual units for the purposes for which the reserve account is established.

(e) The assessment under this subsection accrues from the time of the conveyance of the first individual unit assessed as provided in ORS 100.530.

(3)(a) The board of directors of the association annually shall conduct a reserve study or review and update an existing study to determine the reserve account requirements. Subject to subsection (10) of this section, after a review of the reserve study or the reserve study update, the board may, without any action by the unit owners:

(A) Adjust the amount of payments in accordance with the study or review; and

(B) Provide for other reserve items that the board of directors, in its discretion, may deem appropriate.

(b) The reserve study shall:

(A) Identify all items for which reserves are or will be established;

(B) Include the estimated remaining useful life of each item as of the date of the reserve study; and

(C) Include for each item, as applicable, an estimated cost of maintenance and repair and replacement at the end of the item’s useful life.

(4)(a) The board of directors shall prepare a maintenance plan for the maintenance, repair and replacement of all property for which the association has maintenance, repair or replacement responsibility under the declaration or bylaws or this chapter. The maintenance plan shall:

(A) Describe the maintenance, repair and replacement to be conducted;

(B) Include a schedule for the maintenance, repair and replacement;

(C) Be appropriate for the size and complexity of the maintenance, repair and replacement responsibility of the association; and

(D) Address issues that include but are not limited to warranties and the useful life of the items for which the association has maintenance, repair or replacement responsibility.

(b) The board of directors shall review and update the maintenance plan described under this subsection as necessary.

(5)(a) Except as provided in paragraph (b) of this subsection, the reserve study requirements under subsection (3) of this section and the maintenance plan requirements under subsection (4) of this section do not apply to a condominium consisting of one or two units, excluding units used for parking, storage or other uses ancillary to a unit:

(A) After the sale of the first unit to a person other than a successor declarant, if the condominium is created on or after September 27, 2007; or

(B) If the condominium was created before September 27, 2007, notwithstanding any requirement in the declaration or bylaws.

(b) The reserve study requirements under subsection (3) of this section and the maintenance plan requirements under subsection (4) of this section apply to a flexible condominium or a staged condominium created on or after September 27, 2007, if the condominium might in the future consist of more than two units.

(6)(a) If the declaration or bylaws require a reserve account, the reserve study requirements of subsection (3) of this section and the maintenance plan requirements of subsection (4) of this section first apply to the association of a condominium recorded prior to October 23, 1999:

(A) Upon adoption of a resolution by the board of directors in accordance with the bylaws providing that the requirements of subsections (3) and (4) of this section apply to the association; or

(B) Upon submission to the board of directors of a petition signed by a majority of unit owners mandating that the requirements of subsections (3) and (4) of this section apply to the association.

(b) The reserve study and the maintenance plan shall be completed within one year of the date of adoption of the resolution or submission of the petition to the board of directors.

(7)(a) Except as provided in paragraph (b) of this subsection, the reserve account is to be used only for the purposes for which reserves have been established and is to be kept separate from other funds.

(b) After the individual unit owners have assumed administrative responsibility for the association under ORS 100.210, if the board of directors has adopted a resolution, which may be an annual continuing resolution, authorizing the borrowing of funds:

(A) The board of directors may borrow funds from the reserve account to meet high seasonal demands on the regular operating funds or to meet unexpected increases in expenses.

(B) Not later than the adoption of the budget for the following year, the board of directors shall adopt by resolution a written payment plan providing for repayment of the borrowed funds within a reasonable period.

(8) The reserve account is subject to the requirements and restrictions of ORS 100.480 and any additional requirements or restrictions imposed by the declaration, bylaws or rules of the association of unit owners.

(9) Assessments paid into the reserve account are the property of the association of unit owners and are not refundable to sellers of units.

(10)(a) Except as provided under paragraph (b) of this subsection, unless the board of directors under subsection (3) of this section determines that the reserve account will be adequately funded for the following year, the board of directors or the owners may not vote to eliminate funding a reserve account required under this section or under the declaration or bylaws.

(b) Following the turnover meeting described in ORS 100.210, on an annual basis, the board of directors, with the approval of all owners, may elect not to fund the reserve account for the following year.

[Formerly 94.072; 1997 c.816 §7; 1999 c.677 §44; 2001 c.756 §34; 2003 c.569 §27; 2005 c.543 §2; 2007 c.409 §23; 2009 c.641 §23; 2011 c.532 §7]



Section 100.185 - Express warranties; form; exclusion of implied warranties; exemption for consumer products; claims.

(a) Shall exist on a unit and the related limited common elements for not less than one year from the date of delivery of possession of that unit by the declarant to the first unit owner other than the declarant;

(b) Shall exist on the general common elements for not less than one year from the initial conveyance of title to a unit by the declarant to a unit owner other than the declarant, or, in the case of a staged or a flexible condominium, for not less than one year from such initial conveyance of title or completion of the construction of the specific general common element, whichever is later;

(c) Shall be contained in the contract or other agreement to purchase;

(d) Shall be separate from, and in addition to, any warranties provided by any other person;

(e) Shall be in lieu of any implied warranties by the declarant against defects in the plumbing, electrical, mechanical, structural or other components of any newly constructed unit or common elements; and

(f) Shall name the association of unit owners as an express beneficiary with regard to general common elements.

(2) A written claim reasonably specifying a breach of the warranty on the unit and the related limited common elements must be delivered to the declarant before the expiration of such warranty. A written claim reasonably specifying a breach of the warranty on the general common elements must be delivered to the declarant within two years of expiration of such warranty, but the claim must be for a defect existing prior to the expiration of such warranty under this section. An action to enforce such warranty shall not be commenced later than four years after expiration of such warranty.

(3) For the purposes of this section, "newly constructed units and common elements" means:

(a) Units and related limited common elements:

(A) That have been substantially completed for less than three years; and

(B) That have been occupied for less than 12 months.

(b) General common elements:

(A) That have been substantially completed for less than three years; and

(B) That were constructed contemporaneously with units that have been occupied for less than 12 months.

(4) The warranty required under subsection (1) of this section is not required for consumer products as defined in 15 United States Code 2301 (1).

[Formerly 94.017; 1999 c.677 §45; 2001 c.756 §35]



Section 100.200 - Declarant control of association.

(2) The declaration or bylaws may not provide for a period of administrative control of the association of unit owners by the declarant for a period exceeding:

(a) In a single stage condominium the earlier of:

(A) Three years from the date the first unit is conveyed; or

(B) The date of conveyance to persons other than the declarant of 75 percent of the units.

(b) In a staged or flexible condominium the earlier of:

(A) Seven years from the date the first unit is conveyed; or

(B) The date of conveyance to persons other than the declarant of 75 percent of the units which may be created or annexed under ORS 100.125 or 100.150, whichever is applicable.

(3) A declarant may voluntarily relinquish any rights reserved in the declaration or bylaws under subsection (1) of this section.

(4) Upon the expiration of any period of declarant control reserved in the declaration or bylaws under subsection (1) of this section, such right shall automatically pass to the unit owners, including the declarant if the declarant then owns one or more units in the condominium.

(5) A declaration or bylaws may not be amended to increase the scope of any rights reserved in the declaration or bylaws under subsection (1) of this section without the consent of all unit owners.

(6) The limitations specified in subsection (2) of this section shall not limit any right reserved by the declarant under ORS 100.105 (2) or (7), 100.125 or 100.150 or any other special declarant right which does not relate to administrative control of the association by the declarant including, but not limited to, the right to require that the declaration or bylaws may not be amended without the declarant’s consent until a stated date, the expiration of a stated number of years or the occurrence of a stipulated event.

(7) The limitations of subsection (2) of this section do not apply to a condominium or condominium units committed to a timeshare plan as defined in ORS 94.803.

[Formerly 94.078]



Section 100.205 - Transitional committee; notice of meeting for formation.

(1) Unless the turnover meeting has been held, the declarant shall call a meeting of the unit owners for the purpose of forming a transitional committee in accordance with the bylaws of the condominium. The declarant shall call such meeting:

(a) In a single stage condominium, within 60 days of conveyance to persons other than the declarant of 50 percent of the units.

(b) In a staged or flexible condominium, within 60 days of conveyance to persons other than the declarant of 50 percent of the total number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150.

(2) The transitional committee shall be advisory only and shall consist of two or more members selected by unit owners other than the declarant and may include not more than one representative of the declarant. The members shall serve until the turnover meeting. The function of the committee shall be that of enabling ease of transition from control of the administration of the association of unit owners by the declarant to control by the unit owners. The committee shall have access to the information, documents and records which the declarant must turn over to the unit owners under ORS 100.210 (5).

(3) The declarant shall give notice of the meeting required under subsection (1) of this section in accordance with the bylaws of the condominium to each unit owner at least seven but not more than 50 days prior to the meeting. The notice shall state the purpose of the meeting and the time and place where it is to be held.

(4) If the meeting required under subsection (1) of this section is not called by the declarant within the time specified, the meeting may be called and notice given by a unit owner.

(5) If the owners other than the declarant do not select members for the committee under subsection (2) of this section, the declarant shall have no further responsibility to form the committee.

[Formerly 94.084]



Section 100.210 - Turnover meeting; notice; transfer of control.

(a) In a single stage condominium, three years from the date of conveyance of the first unit to a person other than a successor declarant or conveyance of 50 percent of the units.

(b) In a staged or flexible condominium, seven years from the date of conveyance of the first unit to a person other than the declarant or conveyance to persons other than a successor declarant of 50 percent of the total number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150.

(2) The declarant shall give notice of the turnover meeting in accordance with the bylaws of the condominium to each unit owner at least 10 but not more than 50 days prior to the meeting. The notice shall state the purpose of the meeting and the time and place where it is to be held.

(3) If the meeting required under subsection (1) of this section is not called by the declarant within the time specified, the meeting may be called and notice given by a unit owner or any first mortgagee of a unit.

(4) At the turnover meeting:

(a) The declarant shall relinquish control of the administration of the association of unit owners and the unit owners shall assume the control;

(b) If a quorum of the unit owners is present, the unit owners shall elect not fewer than the number of directors sufficient to constitute a quorum of the board of directors in accordance with the declaration or bylaws of the condominium; and

(c) The declarant shall deliver to the association the items specified in subsection (5) of this section.

(5) At the turnover meeting the declarant shall deliver to the association all property of the unit owners and the association of unit owners held or controlled by the declarant including, but not limited to, the following items, if applicable:

(a) The original or a photocopy of the recorded declaration and bylaws of the condominium and any supplements and amendments thereto.

(b) A copy of the articles of incorporation.

(c) The minute books, including all minutes, and other books and records of the association.

(d) The reserve study, the maintenance plan and all updates described in ORS 100.175 and other sources of information that serve as a basis for calculating reserves in accordance with ORS 100.175.

(e) Any rules and regulations which have been promulgated.

(f) Resignations of officers and members of the board of directors who are required to resign because of the expiration of any period of declarant control reserved under ORS 100.200.

(g) A financial statement. The financial statement:

(A) Must consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the declaration, whichever period is shorter.

(B) Must be reviewed, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants, by an independent certified public accountant licensed in the State of Oregon if the annual assessments of an association of unit owners exceed $75,000.

(h) Association funds or control thereof, including, but not limited to, funds for reserve required under ORS 100.530 (3)(b) and any bank signature cards.

(i) All tangible personal property that is property of the association and an inventory of such property.

(j) A copy of the following, if available:

(A) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans.

(B) The original specifications indicating thereon all material changes.

(C) The plans for underground site service, site grading, drainage and landscaping together with cable television drawings.

(D) Any other plans and information relevant to future repair or maintenance of the property.

(k) Insurance policies.

(L) Copies of any occupancy permits which have been issued for the condominium.

(m) Any other permits issued by governmental bodies applicable to the condominium in force or issued within one year prior to the date the unit owners assume control of the administration of the association of unit owners.

(n) A list of the general contractor and the subcontractors responsible for construction or installation of the major plumbing, electrical, mechanical and structural components of the common elements.

(o) A roster of unit owners and their addresses and telephone numbers, if known, as shown on the records of the declarant.

(p) Leases of the common elements and any other leases to which the association is a party.

(q) Employment or service contracts in which the association is one of the contracting parties or service contracts in which the association or the unit owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service.

(r) Any other contracts to which the association of unit owners is a party.

(6) In order to facilitate an orderly transition, during the three-month period following the turnover meeting, the declarant or an informed representative shall be available to meet with the board of directors on at least three mutually acceptable dates to review the documents delivered under subsection (5) of this section.

(7) If the declarant has complied with this section, unless the declarant otherwise has sufficient voting rights as a unit owner to control the association, the declarant is not responsible for the failure of the unit owners to elect the number of directors sufficient to constitute a quorum of the board of directors and assume control of the association in accordance with subsection (4) of this section. The declarant shall be relieved of any further responsibility for the administration of the association except as a unit owner of any unsold unit.

(8) If the unit owners present do not constitute a quorum or the unit owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors at the turnover meeting held in accordance with subsection (1) of this section:

(a) At any time before the election of the number of directors sufficient to constitute a quorum, a unit owner or first mortgagee of a unit may call a special meeting for the purpose of election of directors and shall give notice of the meeting in accordance with the notice requirements in the bylaws for special meetings. The unit owners and first mortgagees present at the special meeting shall select a person to preside over the meeting.

(b) A unit owner or first mortgagee of a unit may request a court to appoint a receiver as provided in ORS 100.418.

[Formerly 94.091; 1999 c.677 §46; 2001 c.756 §36; 2003 c.803 §21; 2007 c.409 §24]



Section 100.220 - Liabilities and obligations arising from transfer of special declarant right; exemptions.

(a) Is a general partner, officer, director or employee;

(b) Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interests of the transferor or successor declarant;

(c) Controls in any manner the election of a majority of the directors; or

(d) Has contributed more than 20 percent of the capital of the transferor or successor declarant.

(2) Upon the transfer of any special declarant right, the liabilities and obligations of a transferor are as follows:

(a) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed under ORS 100.185. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor.

(b) If a transferor retains any special declarant right, or if a successor declarant is an affiliate of the transferor, the transferor is subject to liability for all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws arising after the transfer and is jointly and severally liable with the successor declarant for the liabilities and obligations of the successor declarant that relate to the special declarant rights.

(c) A transferor who does not retain special declarant rights does not have an obligation or liability for an act or omission or for a breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(3) Upon transfer of any special declarant right, the liabilities and obligations of a successor declarant are as follows:

(a) A successor declarant who is an affiliate of the transferor is subject to all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws.

(b) A successor declarant who is not an affiliate of the transferor is not liable for any misrepresentations or warranties made or required to be made, including without limitation warranties required under ORS 100.185, by the declarant or previous successor declarant or for any breach of fiduciary obligation by such person. Such a successor declarant, however, shall:

(A) Comply with any provisions of the declaration and bylaws which pertain to such successor declarant’s ownership of the unit or units and the exercise of any special declarant right;

(B) Comply with the provisions of ORS 100.015 and 100.635 to 100.910 in connection with the sale of any unit or units, except as provided in ORS 100.665; and

(C) Give the warranties described in ORS 100.185 only with respect to common elements or units constructed by the successor declarant.

[Formerly 94.097; 2011 c.532 §8]



Section 100.225 - Acquisition of special declarant rights by successor declarant; exceptions.

(a) The conveyance evidences an intent not to transfer any special declarant rights;

(b) An instrument executed by the transferor and the transferee evidences an intent not to transfer any special declarant rights and is recorded in the office of the recording officer of every county in which the property is located; or

(c) The transferee executes an instrument disclaiming any right to exercise any special declarant rights and such instrument is recorded in the office of the recording officer of every county in which the property is located.

(2) A transferee under subsection (1) of this section shall acquire less than all special declarant rights if:

(a) The conveyance from the transferor or an instrument executed by the transferor and the transferee evidences an intent to transfer less than all special declarant rights and states the specific right being transferred, and such instrument is recorded in the office of the recording officer of every county in which the property is located; or

(b) The transferee executes an instrument disclaiming specific special declarant rights and the instrument is recorded in the office of the recording officer of every county in which the property is located.

(3) When a transferee acquires all of the declarant’s interest in a condominium in which the declarant has reserved the right to add additional stages under ORS 100.125, the transferee shall not acquire the right to annex additional stages to the condominium unless the transferee simultaneously acquires from the declarant property adjacent to the condominium which is entitled to be annexed to the condominium, or unless the conveyance evidences an intent to transfer such right to the transferee.

(4) A declarant or a successor declarant may transfer all or less than all of the transferor’s special declarant rights to a transferee, whether or not any interest in real property is conveyed, by an instrument executed by the declarant or successor declarant and the transferee evidencing an intent to transfer all or specific special declarant rights, which instrument shall be recorded in the office of the recording officer of every county in which the property is located. If the transfer is not subject to subsection (1) of this section, it shall also bear the written consent of any holder of a blanket encumbrance on the condominium.

[Formerly 94.103]



Section 100.250 - Documents required to be filed with Real Estate Agency; fees.

(a) A Condominium Information Report described in ORS 100.260 (1) by the declarant not later than 90 days after the declaration is recorded under ORS 100.100 or by the board of directors if required under ORS 100.275.

(b) The Annual Report described in ORS 100.260 (2) by the declarant until the turnover meeting and the board of directors thereafter every year not later than the report date which shall be the anniversary date of filing the Condominium Information Report.

(c) An amendment to the reports required under this subsection by the declarant until the turnover meeting and the board of directors thereafter, within 30 days after there is a change in the information contained in a report.

(2) The Real Estate Agency shall collect the following fees for the documents delivered for filing:

______________________________________________________________________________

Document
Fee

(a) Condominium Information

Report $100

(b) Annual Report $ 25

(c) Amendment $ 75

(d) Application for

Termination Statement $ 75

(e) Statement of Resignation $ 75

______________________________________________________________________________

(3) Any fee paid under subsection (2) of this section or ORS 100.275 may be a common expense of the condominium.

[1989 c.595 §38; 1991 c.132 §13; 1995 c.31 §4; 2001 c.756 §37]

Note: 100.250 to 100.290 were added to and made a part of ORS 100.005 to 100.910 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.255 - Processing of documents filed with Real Estate Agency; procedures.

(2) The Real Estate Agency files a document by indicating thereon that it has been filed by the Real Estate Agency and the date of filing. The time of filing shall be considered to be 12:01 a.m. on that date. After filing a document, the Real Estate Agency shall return a copy to the association.

(3) If the Real Estate Agency refuses to file a document, the Real Estate Agency shall return it to the association within 10 business days after the document was received by the Real Estate Agency, together with a brief written explanation of the reason or reasons for the refusal.

(4) The Real Estate Agency’s duty to file documents under this section and ORS 100.250 is ministerial. The Real Estate Agency is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Real Estate Agency for filing. The Real Estate Agency’s filing or refusing to file a document does not:

(a) Affect the validity or invalidity of the document in whole or in part; or

(b) Relate to the correctness or incorrectness of information contained in the document.

(5) The Real Estate Agency’s refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

(6) If the Real Estate Agency refuses to file a document delivered to the Real Estate Agency for filing, the association, in addition to any other legal remedy which may be available, shall have the right to appeal from such final order pursuant to the provisions of ORS 183.484.

[1989 c.595 §39; 1995 c.31 §5]

Note: See note under 100.250.



Section 100.260 - Condominium Information and Annual Reports; contents; fees.

(a) The name of the association;

(b) The name of the condominium and the county in which the condominium is located;

(c) The mailing address, including the street and number, if any, and county of the association;

(d) The date the condominium declaration was recorded and the recording index numbers;

(e) The name and residence or business address, including the street and number, of the person designated as agent to receive service of process in cases provided in ORS 100.550 (1) and any other legal proceeding relating to the condominium or association; and

(f) The number and type of units as follows:

No._____ Living Units

No._____ Commercial/Office Units

No._____ Other (describe) ________

________________________

(2) The Annual Report required under ORS 100.250 (1)(b) shall set forth:

(a) The information required under subsection (1)(a), (b), (c) and (e) of this section;

(b) The names and addresses of the chairperson and secretary of the association; and

(c) If the designated agent is changed, a statement that the new agent has consented to the appointment.

(3) The amendment required under ORS 100.250 (1)(c) shall set forth:

(a) The name of the association as shown on the current records of the Real Estate Agency;

(b) The name of the condominium and county in which the condominium is located;

(c) A statement of the information as changed; and

(d) If the current designated agent is to be changed, the name of the new designated agent and residence or business address, including the street and number, and a statement that the new agent has consented to the appointment.

(4) The filing by the Real Estate Agency of an amendment which changes the designated agent shall terminate the existing designated agent on the effective date of the filing and establish the newly appointed designated agent as that of the association.

(5) The reports and amendment described in this section and an application for termination described in ORS 100.280 shall be made on forms prescribed and furnished by the Real Estate Agency and must be accompanied by the correct filing fee and shall:

(a) Contain information current as of 30 days before delivery for filing;

(b) Be executed by the designated agent and until the turnover meeting by the declarant and thereafter by the chairperson or secretary of the association;

(c) State beneath or opposite the signature the name of the person and the capacity in which the person signs; and

(d) Contain any additional identifying information that the Real Estate Agency may require by rule.

[1989 c.595 §40; 1995 c.31 §6; 2001 c.756 §38]

Note: See note under 100.250.



Section 100.265 - Annual Report; notification; filing.

(2) After the report date, if no Annual Report has been delivered for filing, the Real Estate Agency shall send to the designated agent a notice of delinquency notifying the association that the filing shall be designated "delinquent" unless a report is filed within 45 days after the mailing of such notice.

(3) When an association has been given a notice of delinquency in accordance with subsection (2) of this section and failed to correct the delinquency within 45 days:

(a) The Real Estate Agency shall designate the filing "delinquent."

(b) If within 30 days after written notice has been given to the association by the opposing party in any suit or action to which the association is a party, the association has not complied with the filing requirements of ORS 100.250 (1), the association may not continue to prosecute or defend such suit or action until the filing is designated "current" as provided in ORS 100.255. A copy of such notice shall be delivered to the Real Estate Agency. The Real Estate Agency shall retain such copy with the filing for the association for a period of not less than 12 months.

[1989 c.595 §41; 1995 c.31 §7]

Note: See note under 100.250.



Section 100.275 - Application of ORS 100.250 to 100.280.

(a) The board of directors of the association receives a written request to comply with such sections from at least one unit owner or holder of a first mortgage or deed of trust on a unit;

(b) The board of directors of the association adopts a resolution to comply with such sections in accordance with the bylaws;

(c) The association is a party to a suit or action, the person designated in the declaration under ORS 100.105 (1)(L), the chairperson or secretary receives written notice to comply with such sections from any other party to such suit or action. A copy of the notice shall be delivered to the Real Estate Agency. The Real Estate Agency shall provide a copy of the filed report to the requesting party and may charge the association a fee for cost of such action. If the association fails to deliver for filing such report, the provisions of ORS 100.265 (3) shall apply; or

(d) A filing is required to comply with the requirements of ORS 100.120, 100.135 or 100.450.

(2) The Condominium Information Report required under subsection (1) of this section shall be executed by the chairperson or secretary of the association and the designated agent.

[1989 c.595 §42; 1995 c.31 §8; 2001 c.756 §60; 2007 c.410 §18]

Note: See note under 100.250.



Section 100.280 - Termination of filing Condominium Information Report.

(a) The name of the association as shown on the current records of the Real Estate Agency;

(b) The name of the condominium and county in which the condominium is located;

(c) The name and residence or business address, including the street and number, of a designated agent to whom a person initiating any proceeding may direct service for a period of two years; and

(d) A commitment to notify the Real Estate Agency for a period of two years from the date of termination of any change of the person or address stated in paragraph (c) of this subsection.

(2) A copy of the instrument of termination, evidencing the recording index numbers, recorded under ORS 100.600, shall be delivered with the application.

(3) Upon filing by the Real Estate Agency of the application to terminate the filing, the duty of the association to comply with ORS 100.250 (1) shall cease.

[1989 c.595 §43; 1995 c.31 §9]

Note: See note under 100.250.



Section 100.285 - Resignation of designated agent; procedures; effective date.

(2) Upon receipt of the statement of resignation in proper form and the correct fee, the Real Estate Agency shall file the resignation statement. The copy of the statement given under subsection (1) of this section shall be mailed to the association at the mailing address shown for the association in the current records of the office. For purposes of this subsection, written notice is effective at the earliest of the following:

(a) When received;

(b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

(c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

(3) The agency appointment is terminated on the 31st day after the date on which the statement of resignation was filed by the Real Estate Agency unless the association sooner appoints a successor designated agent as provided in ORS 100.260 (4), thereby terminating the capacity of the prior agent.

(4) If by the 31st day after the date on which the statement of resignation was filed by the Real Estate Agency, the association has failed to submit for filing an amendment appointing a designated agent, the Real Estate Agency shall designate the filing "delinquent" and the provisions of ORS 100.265 (3) shall apply.

[1989 c.595 §43a; 1993 c.190 §16; 1995 c.31 §10]

Note: See note under 100.250.



Section 100.290 - Rules.

[1989 c.595 §44; 1995 c.31 §11]

Note: See note under 100.250.



Section 100.300 - Inapplicability of ORS 100.301 to 100.320 to transient lodgings.

[Formerly 94.109]



Section 100.301 - Definitions for ORS 100.301 to 100.320.

[2007 c.410 §10]



Section 100.305 - Conversion condominium; notice.

(a) State that the declarant intends to create a conversion condominium and include general information relating to the nature of condominium ownership.

(b) State that the notice does not constitute a notice to terminate the tenancy.

(c) State whether there will be a substantial alteration of the physical layout of the unit.

(d) State whether the declarant intends to offer the unit for sale and, if so:

(A) Set forth the rights of the tenant under ORS 100.310 (1) to (3), including the time available for the declarant to make an offer to sell and for the tenant to respond;

(B) Set forth a good faith estimate of the approximate price range for which the unit will be offered for sale to the tenant under ORS 100.310 (1) and (2);

(C) Set forth a good faith estimate of the monthly operational, maintenance and any other common expenses or assessments appertaining to the unit;

(D) State that financial assistance for purchasing the unit may be available from a local governing body, the Housing and Community Services Department or a regional housing center;

(E) Give contact information for the local regional housing center or, if no regional housing center exists, for the Housing and Community Services Department; and

(F) State that the landlord may not terminate the tenancy without cause if the termination would take effect before the end of the 120-day period described in this subsection or the 60-day period described in ORS 100.310.

(e) Include information in substantially the following form:

______________________________________________________________________________

NOTICE OF RENT INCREASE

RESTRICTIONS

During the 120 days following the receipt of this notice, your landlord may increase your rent only as follows:

If your rental agreement says that your rent will increase on a particular date and by a definite amount, the landlord may increase the rent as provided in your rental agreement.

If your rental agreement allows rent increases but does not say that your rent will increase on a particular date and by a definite amount, the landlord may not increase your rent by a percentage that is more than the percentage increase in the general cost of living. An increase in the general cost of living is measured by the percentage increase in the Portland-Salem Consumer Price Index for All Urban Consumers for All Items as reported by the United States Bureau of Labor Statistics.

______________________________________________________________________________

(f) Be hand delivered to the dwelling unit of the tenant or sent to the tenant at the address of the dwelling unit by certified mail, return receipt requested.

(2) A notice of conversion given under subsection (1) of this section:

(a) Shall be for the sole purpose of providing the tenant with general information regarding the anticipated cost of acquisition of the unit and estimated monthly expenses.

(b) Does not obligate the declarant to submit the property to the provisions of this chapter.

(c) Does not constitute an offer to sell the unit to the tenant or an offer to sell at a particular price.

(d) Is not a limitation on monthly common expenses or assessments.

(3) The notice of conversion given under subsection (1) of this section must be delivered to the tenant at least 30 days prior to the presentation of an offer to sell under ORS 100.310 (1) and (2).

(4) The declarant shall send a copy of the notice of conversion to the mayor of the city in which the conversion condominium is located or, if the conversion condominium is not located in a city, to the county commission or county court.

(5) A notice of conversion that does not contain the information required by subsection (1)(a) to (e) of this section, or that is not sent to the mayor, county commission or county court as required by subsection (4) of this section, does not begin the 120-day period required by subsection (1) of this section. Notwithstanding any prior delivery of a deficient notice of conversion, the 120-day period required by subsection (1) of this section does not begin until the date a valid notice is delivered. A tenant, mayor, county commission or county court entitled to notice may bring an action for injunctive relief to prevent the conversion until the declarant has complied with the notice requirement.

(6) The declaration may be recorded prior to the end of the 120-day period required under subsection (1) of this section with the written consent of all tenants who received the notice of conversion less than 120 days before the date of such consent.

(7) The requirement under subsection (1) of this section to provide a copy of the notice of conversion to new tenants shall not extend the 120-day period nor shall such tenant’s consent be required to record the declaration prior to the end of the 120-day period as provided for under subsection (6) of this section.

(8) A notice of conversion does not constitute a notice to terminate the tenancy.

[Formerly 94.116; 2007 c.705 §1]



Section 100.310 - Rights of tenants in conversion.

(a) Terminate 60 days after its receipt or upon written rejection of the offer by the tenant, whichever occurs earlier.

(b) Be accompanied by a copy of all applicable disclosure statements issued by the Real Estate Commissioner pursuant to ORS 100.700.

(c) Not constitute a notice to terminate the tenancy.

(2) The tenant’s dwelling unit may not be shown to any prospective purchasers of a conversion condominium unit without the tenant’s permission before the termination of the tenancy.

(3) The declarant shall not sell the unit to a person other than the tenant during the 60 days following the termination of an offer to the tenant under subsections (1) and (2) of this section at a price or on terms more favorable to the purchaser than the price or terms offered to the tenant.

(4) After the property has been submitted to the provisions of the Oregon Condominium Act, the declarant, until a unit is offered for sale in accordance with subsections (1) and (2) of this section, shall notify in writing any prospective tenant, prior to the commencement of the tenancy, that the property has been submitted to the provisions of the Oregon Condominium Act and the rights of a tenant under subsections (1) to (3) of this section.

[Formerly 94.122; 1997 c.816 §8]



Section 100.315 - Improvements in conversion condominium during notice period.

(2) The declarant may begin improvements or rehabilitation or cause improvements or rehabilitation to be undertaken in the general common elements during the 120-day notice period. Improvements to or rehabilitation of general common elements may be conducted only between the hours of 8 a.m. and 7 p.m. Unless the declarant and tenant agree otherwise, the declarant must allow each tenant safe and ready ingress to and egress from the tenant’s dwelling unit during the improvement or rehabilitation work.

(3) A tenant may bring an action against a declarant that violates subsection (2) of this section to recover the greater of actual damages or the equivalent of one month’s dwelling unit rent.

[Formerly 94.128; 2007 c.705 §2]



Section 100.320 - Authority of city or county to require developer to pay tenant moving expenses.

[Formerly 94.134]



Section 100.405 - Association of unit owners; powers; granting of interest in common elements; dispute resolution.

(b) The association of a condominium created on or after September 27, 2007, shall be organized:

(A) As a corporation for profit or a nonprofit corporation; or

(B) If the condominium consists of four or fewer units, excluding units used for parking, storage or other use ancillary to a unit, as an unincorporated association, corporation for profit or a nonprofit corporation.

(c) If the association is incorporated, the name of the association shall include the complete name of the condominium.

(d) Notwithstanding a provision in the declaration or bylaws of a condominium created before September 27, 2007, that states that the association shall be unincorporated or that requires approval of owners to incorporate as a nonprofit corporation under ORS chapter 65, an unincorporated association may be incorporated as a nonprofit corporation under ORS chapter 65 if the board of directors adopts a resolution that states the association will be incorporated.

(e) A separate association is not created when an unincorporated association formed under this section is incorporated, reinstated after administrative dissolution under ORS 60.654 or 65.654 or again incorporated following dissolution. The association automatically continues and, without any further action by incorporators, directors or officers that may otherwise be required under Oregon corporation laws:

(A) The incorporated association has all of the property, powers and obligations of the association that existed immediately prior to incorporation in addition to the powers and obligations under Oregon corporation laws.

(B) The bylaws in effect immediately prior to incorporation or reinstatement constitute the bylaws of the incorporated association.

(C) The members of the board of directors and the officers continue to serve as directors and officers.

(f) If an incorporated association is at any time dissolved, whether inadvertently or deliberately:

(A) The association continues as an unincorporated association under the same name.

(B) The unincorporated association has all of the property, powers and obligations of the incorporated association existing immediately prior to dissolution.

(C) The unincorporated association shall be governed by the bylaws, and to the extent applicable, the articles of incorporation of the incorporated association.

(D) The board of directors and the officers serving immediately prior to the dissolution continue to serve as the directors and officers of the unincorporated association.

(2) Membership in the association of unit owners shall be limited to unit owners.

(3) The affairs of the association shall be governed by a board of directors as provided for in the bylaws adopted under ORS 100.410.

(4) Subject to the provisions of the condominium’s declaration and bylaws, and whether or not the association is unincorporated, the association may:

(a) Adopt and amend bylaws and rules and regulations;

(b) Adopt and amend budgets for revenues, expenditures and reserves and levy and collect assessments for common expenses from unit owners;

(c) Hire and terminate managing agents and other employees, agents and independent contractors;

(d) Defend against any claims, proceedings or actions brought against it;

(e) Subject to subsection (11) of this section, initiate or intervene in litigation or administrative proceedings in its own name, and without joining the individual unit owners, in the following:

(A) Matters relating to the collection of assessments and the enforcement of declarations and bylaws;

(B) Matters arising out of contracts to which the association is a party;

(C) Actions seeking equitable or other nonmonetary relief regarding matters that affect the common interests of the unit owners, including but not limited to the abatement of nuisance;

(D) Matters relating to or affecting common elements, including but not limited to actions for damage, destruction, impairment or loss of use of any common element;

(E) Matters relating to or affecting the units or interests of unit owners including but not limited to damage, destruction, impairment or loss of use of a unit or portion thereof, if:

(i) Resulting from a nuisance or a defect in or damage to a common element; or

(ii) Required to facilitate repair to any common element; and

(F) Any other matter to which the association has standing under law or pursuant to the declaration, bylaws or any articles of incorporation;

(f) Make contracts and incur liabilities;

(g) Regulate the use, maintenance, repair, replacement and modification of common elements;

(h) Cause additional improvement to be made as a part of the common elements;

(i) Acquire by purchase, lease, devise, gift or voluntary grant real or personal property or any interest therein and take, hold, possess and convey real or personal property or any interest therein;

(j) Impose and receive any payments, fees or charges for the use, rental or operation of the common elements;

(k) Impose charges for late payments of assessments, attorney fees for collection of assessments and, after giving written notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association, provided that the charge imposed or fine levied by the association is based:

(A) On a schedule contained in the declaration or bylaws, or an amendment to either that is delivered to each unit, mailed to the mailing address of each unit or mailed to the mailing addresses designated in writing by the owners; or

(B) On a resolution adopted by the board of directors or the association that is delivered to each unit, mailed to the mailing address of each unit or mailed to the mailing addresses designated by the owners in writing;

(L) Adopt rules regarding the termination of utility services paid for out of assessments of the association and access to and use of recreational and service facilities available to unit owners that must provide for written notice and an opportunity to be heard before the association may terminate the rights of any owners to receive such benefits or services until the correction of any violation covered by the rule has occurred;

(m) Impose reasonable charges for the preparation and recordation of amendments to the declaration or statements of assessments;

(n) Assign its right to future income, including the right to receive common expense assessments;

(o) Provide for the indemnification of its officers and executive board, as may be limited by ORS 61.218 (3)(d) (1987 Replacement Part), and maintain directors’ and officers’ liability insurance;

(p) Exercise any other powers conferred by the declaration or bylaws;

(q) Exercise all other powers that may be exercised in this state by any such association; and

(r) Exercise any other powers determined by the association to be necessary and proper for the governance and operation of the association.

(5) Subject to subsection (6) of this section, unless expressly limited or prohibited by the declaration, the association has the authority to grant, execute, acknowledge and deliver on behalf of the unit owners leases, easements, rights of way, licenses and other similar interests affecting the general common elements and consent to vacation of roadways within and adjacent to the condominium.

(6)(a)(A) Except as provided in subparagraph (B) of this paragraph, the granting of a lease, easement, right of way, license or other similar interest pursuant to subsection (5) of this section shall be first approved by at least 75 percent of owners present at a meeting of the association or with the consent of at least 75 percent of all owners solicited by any means the board of directors determines is reasonable. If a meeting is held to conduct the vote, the meeting notice must include a statement that the approval of the grant will be an item of business on the agenda of the meeting.

(B) Unless the declaration otherwise provides:

(i) The granting of a lease, easement, right of way, license or other similar interest affecting the general common elements for a term of two years or less shall require the approval of a majority of the board of directors.

(ii) The granting of a lease, easement, right of way, license or other similar interest affecting the general common elements for a term of more than two years to a public body, as defined in ORS 174.109, or to a utility or a communications company for installation and maintenance of power, gas, electric, water or other utility and communication lines and services requires the approval of a majority of the board of directors.

(iii) The granting of a lease, easement, license or other similar interest to an owner for the exclusive use of a part of the general common elements to which the owner’s unit provides primary access requires the approval of a majority of the board of directors. If the approval by the board of directors includes the right of the owner to make improvements to the general common elements to which the owner is being granted exclusive use, ORS 100.535 applies to the general common elements to the same extent that ORS 100.535 applies to a unit, including the right of the board under ORS 100.535 to require an owner, at owner’s expense, to submit an opinion of a registered architect or registered professional engineer that the proposed improvement will not impair the structural integrity or mechanical systems of the condominium.

(b) Unless the declaration otherwise provides, the consent to vacation of roadways within and adjacent to the condominium must be approved first by at least a majority of unit owners present and voting at a meeting of the association or with consent of at least a majority of all owners solicited by any means the board of directors determines is reasonable. If a meeting is held to conduct the vote, the meeting notice must include a statement that the roadway vacation will be an item of business on the agenda of the meeting.

(7) The instrument granting an interest or consent pursuant to subsection (5) of this section shall be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments by such officers and shall state that such grant or consent was approved, if appropriate, by at least the percent of owners required under subsection (6) of this section.

(8)(a) Unless expressly prohibited by the declaration, any action permitted under subsections (5) and (6) of this section regarding a general common element may be taken with respect to any limited common element as provided in this subsection.

(b) Except as provided in paragraph (c) of this subsection, the easement, lease or other action under this section requires the approval or consent of the owner of the unit to which the use of the limited common element is reserved and the holder of a first mortgage or first trust deed affecting the unit. However, if the use of the limited common element is reserved for five or more units:

(A) When the action is for more than two years, the owners of 75 percent of the units to which the use of the limited common element is reserved must approve or consent.

(B) When the action is for two years or less, the owners of a majority of the units to which the use of the limited common element is reserved must approve or consent.

(c) The instrument granting an interest or consent under this section must:

(A) Be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of the instruments by the officers.

(B) State that the grant or consent is given pursuant to this subsection.

(C) Include a certification by the chairperson and secretary that the action was approved by the owners in accordance with this subsection.

(9) Except as otherwise provided in the association’s declaration or bylaws, the board of directors of the association may modify, close, remove, eliminate or discontinue the use of a general common element facility or improvement or portion of the common element landscaping, regardless of whether such facility, improvement or landscaping is mentioned in the declaration or shown on the plat provided that:

(a) Nothing in this subsection shall be construed as limiting the authority of the board of directors, in its discretion, to seek approval of such modification, closure, removal, elimination or discontinuance by the unit owners; and

(b) Modification, closure, removal, elimination or discontinuance other than on a temporary basis of any swimming pool, spa or recreation or community building must be approved by at least a majority of the unit owners voting on such matter at a meeting or by written ballot held in accordance with the declaration, bylaws or ORS 100.425.

(10)(a) A permit or authorization issued by the board of directors pursuant to authority granted to the board under law, the declaration or the bylaws, may be recorded in the deed records of the county where the condominium is located. An instrument recorded under this subsection shall:

(A) Include the name of the condominium and a reference to where the declaration and any applicable supplemental declarations are recorded;

(B) Identify, by the designations stated in the declaration or applicable supplemental declaration, all affected units and common elements;

(C) Include such other information and signatures as may be required by law, under the declaration or bylaws or as the board of directors may desire; and

(D) Be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments by the officers.

(b) The board of directors may record an amendment, modification, termination or other instrument relating to the permit or authorization described in this subsection. Any such instrument shall include a reference to the location of the recorded instrument and be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments.

(11)(a) Subject to paragraph (f) of this subsection, before initiating litigation or an administrative proceeding in which the association and an owner have an adversarial relationship, the party that intends to initiate litigation or an administrative proceeding shall offer to use any dispute resolution program available within the county in which the condominium is located that is in substantial compliance with the standards and guidelines adopted under ORS 36.175. The written offer must be hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party.

(b) If the party receiving the offer does not accept the offer within 10 days after receipt by written notice hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party, the initiating party may commence the litigation or the administrative proceeding. The notice of acceptance of the offer to participate in the program must contain the name, address and telephone number of the body administering the dispute resolution program.

(c) If a qualified dispute resolution program exists within the county in which the condominium is located and an offer to use the program is not made as required under paragraph (a) of this subsection, litigation or an administrative proceeding may be stayed for 30 days upon a motion of the noninitiating party. If the litigation or administrative action is stayed under this paragraph, both parties shall participate in the dispute resolution process.

(d) Unless a stay has been granted under paragraph (c) of this subsection, if the dispute resolution process is not completed within 30 days after receipt of the initial offer, the initiating party may commence litigation or an administrative proceeding without regard to whether the dispute resolution is completed.

(e) Once made, the decision of the court or administrative body arising from litigation or an administrative proceeding may not be set aside on the grounds that an offer to use a dispute resolution program was not made.

(f) The requirements of this subsection do not apply to circumstances in which irreparable harm to a party will occur due to delay or to litigation or an administrative proceeding initiated to collect assessments, other than assessments attributable to fines.

[Formerly 94.146; 1997 c.816 §9; 1999 c.677 §47; 2001 c.756 §39; 2003 c.569 §28; 2007 c.410 §11; 2009 c.641 §24; 2011 c.532 §9]



Section 100.407 - Annual and special meetings of association.

(2)(a) Special meetings of the association may be called by the chairperson of the board of directors, by a majority of the board of directors or by the chairperson or secretary upon receipt of a written request of a percentage of unit owners specified in the bylaws. However, the bylaws may not require a percentage greater than 50 percent or less than 10 percent of the unit owners for the purpose of calling a meeting.

(b) If the bylaws do not specify a percentage of unit owners that may request the calling of a special meeting, a special meeting shall be called if 30 percent or more of the unit owners make the request in writing. Notice of the special meeting shall be given as specified in this section.

(3) If the unit owners request a special meeting under subsection (2) of this section and the notice is not given within 30 days after the date the written request is delivered to the chairperson or the secretary, a unit owner who signed the request may set the time and place of the meeting and give notice as provided in subsection (4) of this section.

(4)(a) Not less than 10 nor more than 50 days before any meeting called under this section, the secretary or other officer of the association specified in the bylaws shall cause the notice to be hand delivered or mailed to the mailing address of each unit owner or to the mailing address designated in writing by the unit owner, and to all mortgagees that have requested the notice.

(b) The notice shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes or any proposal to remove a director or officer of the association.

(c) Mortgagees may designate a representative to attend a meeting called under this section.

[1999 c.677 §59; 2003 c.569 §30; 2007 c.409 §25]

Note: 100.407 and 100.408 were added to and made a part of ORS chapter 100 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.408 - Quorum for meeting of association.

(2) If any meeting of the association of unit owners cannot be organized because of a lack of a quorum, the unit owners who are present, either in person or by proxy, may adjourn the meeting from time to time until a quorum is present.

(3) Subject to subsection (4) of this section, the quorum for a meeting following a meeting adjourned for lack of a quorum is the greater of:

(a) One-half of the quorum required in the bylaws; or

(b) The number of persons who are entitled to cast 20 percent of the votes in the association of unit owners.

(4) The quorum is not reduced under subsection (3) of this section unless:

(a) The meeting is adjourned to a date that is at least 48 hours from the date the original meeting was called; or

(b) The meeting notice specifies:

(A) The quorum requirement will be reduced if the meeting cannot be organized because of a lack of a quorum; and

(B) The reduced quorum requirement.

(5) For the purpose of establishing a quorum under this section, an individual who holds a proxy and an absentee ballot, if absentee ballots are permitted, counts as a present owner.

[1999 c.677 §60; 2007 c.409 §26; 2009 c.641 §25; 2011 c.532 §10]

Note: See note under 100.407.



Section 100.409 - Rules of order.

(2) A decision of the association or the board of directors may not be challenged because the appropriate rules of order were not used unless a person entitled to be heard was denied the right to be heard and raised an objection at the meeting in which the right to be heard was denied.

(3) A decision of the association and the board of directors is deemed valid without regard to procedural errors related to the rules of order one year after the decision is made unless the error appears on the face of a written instrument memorializing the decision.

[2001 c.756 §58; 2009 c.641 §26]

Note: 100.409 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.410 - Adoption of bylaws; recording; amendment; approval by commissioner; fee.

(2) Unless otherwise provided in the declaration or bylaws, amendments to the bylaws may be proposed by a majority of the board of directors or by at least 30 percent of the owners.

(3) Subject to subsections (4) and (5) of this section and ORS 100.415 (1)(t), an amendment of the bylaws is not effective unless the amendment is:

(a) Approved by at least a majority of the unit owners; and

(b) Certified by the chairperson and secretary of the association of unit owners as being adopted in accordance with the bylaws and the provisions of this section, acknowledged in the manner provided for acknowledgment of instruments and recorded.

(4) In condominiums that are exclusively residential:

(a) The bylaws may not provide that greater than a majority of the unit owners is required to amend the bylaws except for amendments relating to age restrictions, pet restrictions, limitations on the number of persons who may occupy units and limitations on the rental or leasing of units.

(b) An amendment relating to a matter specified in paragraph (a) of this subsection is not effective unless approved by at least 75 percent of the owners or a greater percentage specified in the bylaws.

(5) The bylaws may not be amended to limit or diminish any special declarant right without the consent of the declarant. However, the declarant may waive the declarant’s right of consent.

(6)(a) For five years after the recording of the initial bylaws, before any amended bylaw may be recorded, the amended bylaw must be approved by the Real Estate Commissioner. The commissioner shall approve such amendment if the requirements of ORS 100.415 and this section have been satisfied.

(b) The approval by the commissioner under paragraph (a) of this subsection is not required for bylaws restated under subsection (10) of this section unless the bylaws are restated during the five-year period after the recording of the initial bylaws.

(c) If the amended bylaw approved by the commissioner under this subsection is not recorded as required in subsection (3) of this section within one year from the date of approval by the commissioner, the approval automatically expires and the amended bylaw must be resubmitted for approval as provided in this section. The commissioner’s approval shall set forth the date on which the approval expires.

(7) Before the commissioner approves amended bylaws or restated bylaws under this section, the person submitting the amended bylaws or restated bylaws shall pay to the commissioner the fee provided by ORS 100.670.

(8) Notwithstanding a provision in the bylaws, including bylaws adopted prior to July 14, 2003, that requires an amendment to be executed, or executed and acknowledged, by all owners approving the amendment, amendments to the bylaws under this section become effective after approval by the owners if executed and certified on behalf of the association by the chairperson and secretary in accordance with subsection (3)(b) of this section.

(9) An amendment to the bylaws must be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to the amendment unless an action is brought within one year after the effective date of the amendment or the face of the amendment indicates that the amendment received the approval of fewer votes than required for the approval. Nothing in this subsection prevents the further amendment of an amended bylaw.

(10)(a) The board of directors, by resolution and without the further approval of unit owners, may cause restated bylaws to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section.

(b) Bylaws restated under this subsection must:

(A) Include all previously adopted amendments that are in effect, state that the amendments were approved by the commissioner as required under this section and state that no other changes were made except, if applicable, to correct scriveners’ errors or to conform format and style;

(B) Include a statement that the board of directors has adopted a resolution in accordance with paragraph (a) of this subsection and is causing the bylaws to be restated and recorded under this subsection;

(C) Include a reference to the recording index numbers and date of recording of the initial bylaws and all previously recorded amendments that are in effect and are being codified;

(D) Include a certification by the chairperson and secretary of the association that the restated bylaws include all previously adopted amendments that are in effect, that amendments were approved by the commissioner if required under this section and that no other changes were made except, if applicable, to correct scriveners’ errors or to conform format and style;

(E) Be executed and acknowledged by the chairperson and secretary of the association and recorded in the deed records of each county in which the condominium is located; and

(F) If required under subsection (6) of this section, be approved by the commissioner.

(c) The board of directors shall cause a copy of the recorded restated bylaws, including the recording information, to be filed with the commissioner.

[Formerly 94.152; 2001 c.756 §40; 2003 c.569 §31; 2005 c.22 §76; 2007 c.409 §34; 2007 c.410 §13; 2009 c.641 §26a]



Section 100.412 - Annual budget; distribution of budget summary to owners.

(2) The budget shall include moneys required to be allocated to the reserve account under ORS 100.175.

(3) Within 30 days after adopting the annual budget for the association, the board of directors shall provide a summary of the budget to all owners.

(4) If the board of directors fails to adopt an annual budget, the last adopted budget shall continue in effect.

[1999 c.677 §58; 2007 c.409 §26a]

Note: 100.412 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.415 - Contents of bylaws.

(a) The organization of the association of unit owners in accordance with ORS 100.405, when the initial meeting shall be held and the method of calling that meeting.

(b) If required under ORS 100.205, the formation of a transitional committee in accordance with such section.

(c) The turnover meeting required under ORS 100.210, including when the meeting shall be called, the method of calling the meeting, the right of a unit owner under ORS 100.210 (3) to call the meeting and a statement of the purpose of the meeting.

(d)(A) The method of calling the annual meeting and all other meetings of the unit owners in accordance with ORS 100.407; and

(B) The percentage of owners that constitutes a quorum under ORS 100.408.

(e)(A) The election of a board of directors and the number of persons constituting the board;

(B) The terms of office of directors;

(C) The powers and duties of the board;

(D) The compensation, if any, of the directors;

(E) The method of removal from office of directors; and

(F) The method of filling vacancies on the board.

(f) The method of calling meetings of the board of directors in accordance with ORS 100.420 and a statement that all meetings of the board of directors of the association of unit owners shall be open to unit owners.

(g) The election of a chairperson, a secretary, a treasurer and any other officers of the association.

(h) The preparation and adoption of a budget in accordance with ORS 100.412.

(i)(A) The maintenance, repair and replacement of the common elements and association property;

(B) Payment for the expense of maintenance, repair and replacement of common elements and association property and other expenses of the condominium in accordance with ORS 100.530; and

(C) The method of approving payment vouchers.

(j) The employment of personnel necessary for the maintenance and repair of the common elements.

(k) The manner of collecting assessments from the unit owners.

(L) Insurance coverage in accordance with ORS 100.435 and the responsibility for payment of the amount of the deductible in an association insurance policy.

(m) The preparation and distribution of the annual financial statement in accordance with ORS 100.480.

(n) The reserve account and the preparation, review and update of the reserve study and the maintenance plan required under ORS 100.175.

(o) The filing of an Annual Report and any amendment with the Real Estate Agency in accordance with ORS 100.250.

(p) The method of adopting and of amending administrative rules and regulations governing the details of the operation of the condominium and use of the common elements.

(q) Restrictions on and requirements respecting the enjoyment and maintenance of the units and the common elements as are designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners.

(r) Any restrictions on use or occupancy of units. Any such restrictions created by documents other than the bylaws may be incorporated by reference in the bylaws to the official records of the county in which the property is located.

(s) The method of amending the bylaws in accordance with ORS 100.410.

(t) Any other details regarding the property that the declarant considers desirable. However, if a provision required to be in the declaration under ORS 100.105 is included in the bylaws, the voting requirements for amending the declaration shall also govern the amendment of the provision in the bylaws.

(u) In the event additional units are proposed to be annexed or created pursuant to ORS 100.125 or 100.150, the method of apportioning common expenses in the event new units are added during the course of the fiscal year.

(2) The bylaws may provide that the responsibility for payment of the amount of the deductible may be prescribed by resolution adopted by the board of directors.

[Formerly 94.158; 1995 c.31 §12; 1999 c.677 §48; 2001 c.756 §41; 2007 c.409 §30; 2009 c.641 §27]



Section 100.416 - Criteria for board of directors membership.

(2) A director appointed by a declarant under ORS 100.200 need not be an owner or co-owner of a unit in the condominium.

(3)(a) Except as otherwise provided in the bylaws, prior to election to the board of directors, an individual described in this subsection, upon request of the board, shall provide the board with documentation satisfactory to the board that the individual is qualified to represent the entity or is a trustee or is serving in a fiduciary capacity for the owner of a unit.

(b) If a corporation, limited liability company or partnership owns a unit in the condominium or owns an interest in an entity that owns a unit in the condominium, an officer, employee or agent of a corporation, a member, manager, employee or agent of a limited liability company, or a partner, employee or agent of a partnership may serve on the board of directors.

(c) A trustee may serve on the board of directors if the trustee holds legal title to a unit in the condominium in trust for the benefit of the owner of the beneficial interest in the unit.

(d) An executor, administrator, guardian, conservator, or other individual appointed by a court to serve in a fiduciary capacity for an owner of a unit, or an officer or employee of an entity if the person appointed is an entity, may serve on the board of directors.

(4) The position of an individual serving on the board of directors under subsection (3) of this section automatically becomes vacant if the individual no longer meets the requirements of subsection (3) of this section.

[2009 c.641 §18]

Note: 100.416 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.417 - Board of directors of association; powers and duties.

(2) Subject to subsection (8) of this section, unless otherwise provided in the bylaws, the board of directors of an association may fill vacancies in its membership for the unexpired portion of any term.

(3) At least annually, the board of directors of an association shall review the insurance coverage of the association.

(4) The board of directors of the association annually shall cause to be filed the necessary income tax returns for the association.

(5) The board of directors of the association may record a statement of association information as provided in ORS 94.667.

(6) The board of directors, in the name of the association, shall maintain a current mailing address.

(7) The board of directors shall cause to be maintained and kept current the information required to enable the association to comply with ORS 100.480 (11).

(8)(a) Unless otherwise provided in the declaration or bylaws, at a meeting of the unit owners at which a quorum is present, the unit owners may remove a director from the board of directors, other than directors appointed by the declarant or individuals who are ex officio directors, with or without cause, by a majority vote of unit owners who are present and entitled to vote.

(b) Notwithstanding contrary provisions in the declaration or bylaws:

(A) Before a vote to remove a director, unit owners must give the director whose removal has been proposed an opportunity to be heard at the meeting.

(B) The unit owners must vote on the removal of each director whose removal is proposed as a separate question.

(C) Removal of a director by unit owners is effective only if the matter of removal was an item on the agenda and was stated in the notice of the meeting required under ORS 100.407.

(c) A director who is removed by the unit owners remains a director until a successor is elected by the unit owners or the vacancy is filled as provided in subsection (9) of this section.

(9) Unless the declaration or bylaws specifically prescribe a different procedure for filling a vacancy created by the removal of a director by unit owners, the unit owners shall fill a vacancy created by the removal of a director by the unit owners at a meeting of unit owners. The notice of the meeting must state that filling a vacancy is an item on the agenda.

[1999 c.677 §63; 2001 c.756 §42; 2003 c.569 §32; 2009 c.641 §37; 2011 c.532 §11]

Note: 100.417 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.418 - Receivership for failure of association to fill vacancies on board of directors.

(2) At least 45 days before a unit owner or first mortgagee of a unit requests the circuit court to appoint a receiver under subsection (1) of this section, the unit owner or first mortgagee shall mail, by certified or registered mail, a notice to the association and shall post a copy of the notice at a conspicuous place or places on the property or provide notice by a method otherwise reasonably calculated to inform unit owners of the proposed action.

(3) The notice shall be signed by the unit owner or first mortgagee of the unit and include:

(a) A description of the intended action.

(b) A statement that the intended action is pursuant to this section.

(c) The date, not less than 30 days after mailing of the notice, by which the association must fill vacancies on the board sufficient to constitute a quorum.

(d) A statement that if the association fails to fill vacancies on the board by the specified date, the unit owner or first mortgagee may file a petition with the court under subsection (1) of this section.

(e) A statement that if a receiver is appointed, all expenses of the receivership will be common expenses of the association as provided in subsection (4) of this section.

(4) If a receiver is appointed, the salary of the receiver, court costs, attorney fees and all other expenses of the receivership shall be common expenses of the association.

(5) A receiver appointed under this section has all of the powers and duties of a duly constituted board of directors and shall serve until a sufficient number of vacancies on the board are filled to constitute a quorum.

(6) If at a turnover meeting held in accordance with ORS 100.210 the unit owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors, in addition to the notice requirements specified in subsections (2) and (3) of this section, a unit owner shall give the notice to all other unit owners as provided in the bylaws.

(7) Notwithstanding subsections (2) and (3) of this section, in the case of an emergency, the court may waive the notice requirements of subsections (2) and (3) of this section.

[2007 c.409 §19]



Note 100.418, 100.419 and 100.423



Section 100.419 - Assent of director to board action.

(2) When action is taken on any matter at a meeting of the board of directors, the vote or abstention of each director present must be recorded in the minutes of the meeting.

(3) Directors may not vote by proxy or by secret ballot at meetings of the board of directors.

(4) Notwithstanding subsection (3) of this section, officers may be elected by secret ballot.

[2007 c.409 §22]

Note: See note under 100.418.



Section 100.420 - Board meetings; executive sessions.

(A) Consult with legal counsel.

(B) Consider the following:

(i) Personnel matters, including salary negotiations and employee discipline;

(ii) Negotiation of contracts with third parties; or

(iii) Collection of unpaid assessments.

(b) Except in the case of an emergency, the board of directors of an association shall vote in an open meeting whether to meet in executive session. If the board of directors votes to meet in executive session, the presiding officer of the board of directors shall state the general nature of the action to be considered, as precisely as possible, when and under what circumstances the deliberations can be disclosed to owners. The statement, motion or decision to meet in executive session must be included in the minutes of the meeting.

(c) A contract or an action considered in executive session does not become effective unless the board of directors, following the executive session, reconvenes in open meeting and votes on the contract or action, which must be reasonably identified in the open meeting and included in the minutes.

(2) The meeting and notice requirements in this section may not be circumvented by chance or social meetings or by any other means.

(3) Except as provided in subsection (4) of this section, board of directors’ meetings may be conducted by telephonic communication or by the use of a means of communication that allows all members of the board of directors participating to hear each other simultaneously or otherwise to be able to communicate during the meeting. A member of the board of directors participating in a meeting by this means is deemed to be present in person at the meeting.

(4) In condominiums where the majority of the units are the principal residences of the occupants, meetings of the board of directors shall comply with the following:

(a) For other than emergency meetings, notice of board of directors’ meetings shall be posted at a place or places on the property at least three days prior to the meeting or notice shall be provided by a method otherwise reasonably calculated to inform unit owners of such meetings.

(b) Only emergency meetings of the board of directors may be conducted by telephonic communication or in a manner described in subsection (3) of this section.

(5) Subsection (4)(a) of this section first applies to property submitted to the provisions of this chapter prior to October 3, 1979, upon receipt by the board of directors of the association of unit owners of a written request from at least one unit owner that notice of board of directors meetings be given in accordance with subsection (4)(a) of this section.

(6) As used in this section, "meeting" means a convening of a quorum of members of the board of directors at which association business is discussed, except a convening of a quorum of members of the board of directors for the purpose of participating in litigation, mediation or arbitration proceedings.

[Formerly 94.164; 1999 c.677 §49; 2001 c.756 §43; 2003 c.569 §33; 2009 c.641 §28; 2011 c.532 §12]



Section 100.423 - Electronic notice to owner or director.

(2) Notwithstanding subsection (1) of this section, electronic mail, facsimile or other form of electronic communication may not be used to give notice of:

(a) Failure to pay an assessment;

(b) Foreclosure of an association lien under ORS 100.450;

(c) An action the association may take against a unit owner; or

(d) An offer to use the dispute resolution program under ORS 100.405.

(3) A unit owner or director may decline to receive notice by electronic mail, facsimile or other form of electronic communication and may direct the board of directors to provide notice in the manner required under the declaration or bylaws or this chapter.

[2007 c.409 §20]

Note: See note under 100.418.



Section 100.425 - Use of written ballot for approving or rejecting matters subject to meeting of unit owners; procedures; exceptions.

(a) The turnover meeting required under ORS 100.210.

(b) The annual meeting of an association if more than a majority of the units are the principal residences of the occupants.

(c) A meeting of the association if the agenda includes a proposal to remove a director from the board of directors.

(d) A special meeting of the association called at the request of unit owners under ORS 100.407 (2).

(2)(a) A written ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(b) The board of directors must provide owners with at least 10 days’ notice before written ballots are mailed or otherwise delivered. If, at least three days before written ballots are scheduled to be mailed or otherwise distributed, at least 10 percent of the owners petition the board of directors requesting secrecy procedures, subject to paragraph (d) of this subsection, a written ballot must be accompanied by:

(A) A secrecy envelope;

(B) A return identification envelope to be signed by the owner; and

(C) Instructions for marking and returning the ballot.

(c) The notice required under paragraph (b) of this subsection shall state:

(A) The general subject matter of the vote by written ballot;

(B) The right of owners to request secrecy procedures specified in paragraph (b) of this subsection;

(C) The date after which ballots may be distributed;

(D) The date and time by which any petition requesting secrecy procedures must be received by the board; and

(E) The address where any petition must be delivered.

(d) The requirements of paragraph (b)(A) and (B) of this subsection do not apply to a written ballot of a unit owner if the consent or approval of that unit owner is required by the declaration or bylaws or this chapter.

(3) Matters that may be voted on by written ballot shall be deemed approved or rejected as follows:

(a) If approval of a proposed action otherwise would require a meeting at which a certain quorum must be present and at which a certain percentage of total votes cast is required to authorize the action, the proposal shall be deemed to be approved when the date for return of ballots has passed, a quorum of unit owners has voted and the required percentage of approving votes has been received. Otherwise, the proposal shall be deemed to be rejected; and

(b) If approval of a proposed action otherwise would require a meeting at which a specified percentage of unit owners must authorize the action, the proposal shall be deemed to be approved when the percentage of total votes cast in favor of the proposal equals or exceeds the required percentage. The proposal shall be deemed to be rejected when the number of votes cast in opposition renders approval impossible or when both the date for return of ballots has passed and the required percentage has not been met.

(4) All solicitations for votes by written ballot shall state the following:

(a) If approval of a proposal by written ballot requires that the total number of votes cast equal or exceed a certain quorum requirement, the number of responses needed to meet the quorum requirement;

(b) If approval of a proposal by written ballot requires that a certain percentage of total votes cast approve the proposal, the required percentage of total votes needed for approval; and

(c) The period during which the association will accept written ballots for counting in accordance with subsection (5) of this section.

(5)(a) The association shall accept written ballots for counting during the period specified in the solicitation under subsection (4) of this section. Except as provided in paragraph (b) of this subsection, the period shall end on the earliest of the following dates:

(A) If approval of a proposed action by written ballot requires that a certain percentage of the unit owners approve the proposal, the date on which the association has received a sufficient number of approving ballots;

(B) If approval of a proposed action by written ballot requires that a certain percentage of the unit owners approve the proposal, the date on which the association has received a sufficient number of disapproving ballots to render approval impossible; or

(C) In all cases, a specified date certain on which all ballots must be returned to be counted.

(b) If the vote is by secrecy procedure under subsection (2)(b) of this section, the period shall end on the date specified in the solicitation or any extension under paragraph (c) of this subsection.

(c) Except as otherwise provided in the declaration, articles of incorporation or bylaws, in the discretion of the board of directors, if a date certain is specified in the solicitation under subsection (4) of this section, the period may be extended by written notice of the extension given to all unit owners before the end of the specified date certain.

(6) Except as otherwise provided in the declaration, articles of incorporation or bylaws, unless the vote is by secrecy procedure under subsection (2)(b) of this section, a written ballot may be revoked before the final return date of the ballots.

(7) Unless otherwise prohibited by the declaration, articles of incorporation or bylaws, the votes may be counted from time to time before the final return date of the ballots to determine whether the proposal has passed or failed by the votes already cast on the date the ballots are counted.

(8) Notwithstanding subsection (7) of this section, ballots that are returned in secrecy envelopes may not be examined or counted before the date certain specified in the solicitation or any extension under subsection (5)(c) of this section.

[1997 c.816 §17; 2001 c.756 §44; 2003 c.569 §34; 2007 c.409 §27]

Note: 100.425 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.427 - Methods of voting.

(a) In person at a meeting of the association of unit owners.

(b) In the discretion of the board of directors, by absentee ballot in accordance with subsection (3) of this section.

(c) Unless the declaration or bylaws or this chapter provide otherwise, pursuant to a proxy in accordance with subsection (2) of this section.

(d) By written ballot in lieu of a meeting under ORS 100.425.

(e) By any other method specified by the declaration or bylaws or this chapter.

(2)(a) A proxy:

(A) Must be dated and signed by the unit owner;

(B) Is not valid if it is undated or purports to be revocable without notice; and

(C) Terminates one year after its date unless the proxy specifies a shorter term.

(b) The board of directors may not require that a proxy be on a form prescribed by the board.

(c) A unit owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association of unit owners or to the board of directors if a vote is being conducted by written ballot in lieu of a meeting pursuant to ORS 100.425.

(d) A copy of a proxy in compliance with paragraph (a) of this subsection provided to the association by facsimile, electronic mail or other means of electronic communication utilized by the board of directors is valid.

(3)(a) An absentee ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(b) All solicitations for votes by absentee ballot shall include:

(A) Instructions for delivery of the completed absentee ballot, including the delivery location; and

(B) Instructions about whether the ballot may be canceled if the ballot has been delivered according to the instructions.

(c) An absentee ballot shall be counted as a unit owner present for the purpose of establishing a quorum.

(d) Even if an absentee ballot has been delivered to a unit owner, the unit owner may vote in person at a meeting if the unit owner has:

(A) Returned the absentee ballot; and

(B) Canceled the absentee ballot, if cancellation is permitted in the instructions given under paragraph (b) of this subsection.

[1999 c.677 §61; 2003 c.569 §35; 2007 c.409 §28]

Note: 100.427 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.428 - Electronic ballot.

(a) Electronic mail;

(b) Facsimile transmission;

(c) Posting on a website; or

(d) Other means of electronic communication acceptable to the board of directors.

(2) Unless the declaration or bylaws prohibit or provide for other methods of electronic ballots, the board of directors of an association of unit owners, in the board’s discretion, may provide that a vote, approval or consent of a unit owner may be given by electronic ballot.

(3) An electronic ballot shall comply with the requirements of this section and the declaration or bylaws or this chapter.

(4) An electronic ballot may be accompanied by or contained in an electronic notice in accordance with ORS 100.423.

(5) If an electronic ballot is posted on a website, a notice of the posting shall be sent to each unit owner and shall contain instructions on obtaining access to the posting on the website.

(6) A vote made by electronic ballot is effective when it is electronically transmitted to an address, location or system designated by the board of directors for that purpose.

(7) Unless otherwise provided in the declaration or bylaws or rules adopted by the board of directors, a vote by electronic ballot may not be revoked.

(8) The board of directors may not elect to use electronic ballots unless there are procedures to ensure:

(a) Compliance with ORS 100.425 if the vote conducted by written ballot under ORS 100.425 uses the procedures specified in ORS 100.425 (2)(b); and

(b) That the electronic ballot is secret, if the declaration or bylaws or rules adopted by the board require that electronic ballots be secret.

[2007 c.409 §21]

Note: 100.428 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.430 - Unit deeds; contents.

(1) The name of the property, and the recording index numbers and date of recording of the declaration and in the case of a staged or flexible condominium, the applicable supplemental declaration or declaration amendment.

(2) The unit designation of the unit.

(3) Any further details the grantor and grantee may consider desirable.

[Formerly 94.171]



Section 100.435 - Insurance for individual units and common elements.

(a) Property insurance including, but not limited to, fire, extended coverage, vandalism and malicious mischief; and

(b) Insurance covering the legal liability of the association of unit owners, the unit owners individually and the manager including, but not limited to, the board of directors, the public and the unit owners and their invitees or tenants, incident to ownership, supervision, control or use of the property. There may be excluded from the policy required under this paragraph, coverage of a unit owner, other than coverage as a member of the association of unit owners or board of directors, for liability arising out of acts or omissions of that unit owner and liability incident to the ownership or use of the part of the property as to which that unit owner has the exclusive use or occupancy. Liability insurance required under this paragraph shall be issued on a comprehensive liability basis and shall provide a cross liability indorsement providing that the rights of a named insured under the policy do not prejudice any action against another named insured.

(2) If the bylaws require the individual unit owners to obtain insurance for their units, the bylaws also shall contain a provision requiring the board of directors to obtain the following insurance covering the common elements:

(a) Property insurance including, but not limited to, fire, extended coverage, vandalism and malicious mischief; and

(b) Insurance covering the legal liability of the association of unit owners and the manager including, but not limited to, the board of directors, to the public or the unit owners and their invitees or tenants, incident to supervision, control or use of the property.

(3) The board of directors shall obtain, if reasonably available, terms in insurance policies under this section that provide a waiver of subrogation by the insurer as to any claims against the board of directors of the association.

(4) Notwithstanding a provision in the declaration or bylaws of a condominium, including a condominium created before September 27, 2007, that imposes a maximum deductible amount of $10,000 or less in an association insurance policy, if the board of directors determines that it is in the best interest of the association of unit owners and of the unit owners, as provided in subsection (5) of this section, the board may adopt a resolution authorizing the association to obtain and maintain an insurance policy with a deductible amount exceeding the specified maximum, but not in excess of the greater of:

(a) The maximum deductible acceptable to the Federal National Mortgage Association; or

(b) $10,000.

(5) In making the determination under subsection (4) of this section, the board of directors shall consider such factors as the availability and cost of insurance and the loss experience of the association.

(6) If the declaration or bylaws of a condominium created before September 27, 2007, do not assign the responsibility for payment of the amount of the deductible in an association insurance policy, the board of directors may adopt a resolution that assigns the responsibility for payment of the amount of the deductible. The resolution must include, but need not be limited to:

(a) The circumstances under which the deductible will be charged against:

(A) A unit owner or the unit owners affected by a loss; or

(B) All unit owners;

(b) The allocation of the deductible charged under paragraph (a) of this subsection; and

(c) If a unit owner and the association have duplicate insurance coverage, the insurance policy that is primary, unless otherwise provided in the declaration or bylaws.

(7) If the board of directors adopts a resolution described in subsection (6) of this section, the resolution may require that a unit owner, in addition to any other insurance required by the declaration or bylaws, obtain and maintain:

(a) An insurance policy that insures the unit owner’s unit and appurtenant limited common elements for not less than the amount of the deductible in the association’s insurance policy for which the unit owner may be responsible and that insures the unit owner’s personal property for any loss or damage; and

(b) Comprehensive liability insurance that includes, but is not limited to, coverage for negligent acts of unit owners and tenants, guests of unit owners and tenants and occupants of other units for damage to the general and limited common elements, to other units and to the personal property of other persons that is located in other units or the common elements.

(8) Unless otherwise provided in the declaration or bylaws, the board of directors may adopt a resolution that:

(a) Prescribes a procedure for processing insurance claims. The procedure may require that all claims against the association’s insurance policy be processed through and coordinated by the board of directors or the managing agent, if authorized by the board.

(b) Assigns the responsibility for payment of charges for handling claims, including any charges by a managing agent.

(9) Not later than 10 days after adoption of a resolution under subsection (4), (6) or (8) of this section, the board of directors shall ensure that a copy of the resolution and a notice described in subsection (10) of this section are:

(a) Delivered to each unit owner; or

(b) Mailed to the mailing address of each unit owner or to the mailing address designated in writing by the unit owner.

(10) The notice required under subsection (9) of this section shall:

(a) Advise the unit owner to contact the unit owner’s insurance agent to determine the effect of the resolution on the unit owner’s individual insurance coverage; and

(b) Be in a form and style reasonably calculated to inform the unit owner of the importance of the notice.

(11) Failure to provide a copy of a resolution or a notice required under this section does not affect the responsibility of a unit owner to comply with a resolution adopted under this section.

[Formerly 94.177; 1999 c.677 §50; 2007 c.409 §31]



Section 100.440 - Liens against property; removal from lien; effect of part payment.

(2) No labor performed or materials furnished with the consent or at the request of a unit owner, the agent, contractor or subcontractor of the unit owner, shall be the basis for the filing of a mechanic’s or materialman’s lien against the unit of any other unit owner not consenting to or requesting the labor to be performed or the materials to be furnished, except that consent shall be considered given by the owner of any unit in the case of emergency repairs thereto performed or furnished with the consent or at the request of the board of directors.

(3) If a lien becomes effective against two or more units, the owner of each unit subject to such a lien shall have the right to have the unit of the owner released from the lien by payment of the amount of the lien attributable to the unit. The amount of the lien attributable to a unit and the payment required to satisfy such a lien, in the absence of agreement, shall be determined by application of the allocation established in the declaration. Such partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce the rights of the lienor against any unit and the undivided interest in the common elements appertaining thereto not so released by payment, satisfaction or discharge.

[Formerly 94.185]



Section 100.445 - Independent default clauses; option to purchase fee simple interest.

(1) Contain independent default clauses, the effect of which shall be that a unit owner cannot be evicted because the board of directors of the association of unit owners has defaulted so long as the unit owner has paid the pro rata share of the unit owner of the funds necessary to correct the default or because another unit owner has defaulted.

(2) Contain the procedure for the submission of the fee simple interest in the property to the condominium if the lease includes an option for the unit owners to purchase the fee simple interest.

(3) Be recorded in the office of the recording officer before the declaration for the property is recorded in accordance with ORS 100.100.

[Formerly 94.190; 2001 c.756 §45]



Section 100.450 - Association lien against individual unit; recording notice of claim; foreclosure; priority of lien.

(a) Tax and assessment liens; and

(b) A first mortgage or trust deed of record unless:

(A) The condominium consists of fewer than seven units, all of which are to be used for nonresidential purposes;

(B) The declaration provides that the lien of any mortgage or trust deed of record affecting the property shall be subordinate to the lien of the association provided under subsection (1) of this section; and

(C) The holder of any mortgage or trust deed of record affecting the property when the declaration is recorded executes a separate subordination of the holder’s interest to the declaration which is attached as an exhibit and which states that the holder understands that the declaration subordinates the holder’s lien to the assessment lien of the association provided under subsection (1) of this section.

(2) Recording of the declaration constitutes record notice and perfection of the lien for assessments. No further recording of a claim of lien for assessments or notice of a claim of lien under this section is required to perfect the association’s lien. The association shall record a notice of claim of lien for assessments under this section in the deed records of the county in which the unit is located before any suit to foreclose may proceed under subsection (4) of this section. The notice shall contain:

(a) A true statement of the amount due for the unpaid assessments after deducting all just credits and offsets;

(b) The name of the owner of the unit, or reputed owner, if known;

(c) The name of the condominium and the designation of the unit as stated in the declaration or applicable supplemental declaration; and

(d) A statement that if the owner of the unit thereafter fails to pay any assessments when due, as long as the original or any subsequent unpaid assessment remains unpaid, the unpaid amount of assessments automatically continue to accumulate with interest without the necessity of further recording.

(3) The notice shall be verified by the oath of some person having knowledge of the facts and shall be recorded by the county recording officer. The record shall be indexed as other liens are required by law to be indexed.

(4)(a) The proceedings to foreclose liens created by this section shall conform as nearly as possible to the proceedings to foreclose liens created by ORS 87.010 except, notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the assessment is due. For the purpose of determining the date the assessment is due in those cases when subsequent unpaid assessments have accumulated under a notice recorded as provided in subsection (2) of this section, the assessment and claim regarding each unpaid assessment shall be deemed to have been levied at the time the unpaid assessment became due.

(b) The lien may be enforced by the board of directors acting on behalf of the association of unit owners.

(c) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien securing the claim for unpaid assessments.

(d) An action to foreclose a lien under this section or recover a money judgment for unpaid assessments may not be maintained unless the Condominium Information Report and the Annual Report described in ORS 100.250 are designated current as provided in ORS 100.255.

(5) Unless the declaration or bylaws provides otherwise, fees, late charges, fines and interest imposed pursuant to ORS 100.405 (4)(j), (k), (L) and (m) are enforceable as assessments under this section.

(6) With respect to condominium units also constituting timeshare property as defined by ORS 94.803, liens created by this section shall be assessed to the timeshare owners in the timeshare property according to the method for determining each owner’s liability for common expenses under the timeshare instrument and shall be enforced individually against each timeshare owner in the condominium unit.

(7) Notwithstanding the priority established for a lien for unpaid assessments and interest under subsection (1) of this section, the lien shall also be prior to the lien of a first mortgage or trust deed of record for the unit and the undivided interest in the common elements, if:

(a) The association of unit owners for the condominium in which the unit is located has given the lender under the mortgage or trust deed 90 days prior written notice that the owner of the unit is in default in payment of an assessment. The notice shall contain:

(A) Name of borrower;

(B) Recording date of trust deed or mortgage;

(C) Recording information;

(D) Name of condominium, unit owner and unit designation stated in the declaration or applicable supplemental declaration; and

(E) Amount of unpaid assessment.

(b) The notice under paragraph (a) of this subsection shall set forth the following in 10-point type:

______________________________________________________________________________

NOTICE: The lien of the association may become prior to that of the lender pursuant to ORS 100.450.

______________________________________________________________________________

(c) The lender has not initiated judicial action to foreclose the mortgage or requested issuance of a trustee’s notice of sale under the trust deed or accepted a deed in lieu of foreclosure in the circumstances described in ORS 100.465 prior to the expiration of 90 days following the notice by the unit owners’ association.

(d) The unit owners’ association has provided the lender, upon request, with copies of any liens filed on the unit, a statement of the assessments and interest remaining unpaid on the unit and other documents which the lender may reasonably request.

(e) The borrower is in default under the terms of the mortgage or trust deed as to principal and interest.

(f) A copy of the notice described in paragraph (a) of this subsection, together with an affidavit of notice by a person having knowledge of the facts, has been recorded in the manner prescribed in subsection (3) of this section. The affidavit shall recite the date and the person to whom the notice was given.

[Formerly 94.195; 1995 c.31 §13; 1997 c.816 §10; 1999 c.59 §18; 1999 c.677 §71; 2001 c.104 §31; 2003 c.569 §36]



Section 100.460 - Foreclosure against unit; receiver for unit; power of board of directors to bid at foreclosure sale.

[Formerly 94.202]



Section 100.465 - Circumstances in which deed in lieu of foreclosure extinguishes lien.

(1) Written notice has been given to the association, addressed to the individual authorized to accept service of process sent by first class mail, return receipt requested, notifying the association of the mortgagee or beneficiary’s intent to accept a deed in lieu of foreclosure and stating that the lien of the association may be extinguished in the circumstances specified in this section; and

(2) The deed in lieu of foreclosure is recorded not later than 30 days after the date the notice is mailed to the association.

[1989 c.595 §36; 2003 c.569 §36a]

Note: 100.465 and 100.470 were added to and made a part of ORS 100.005 to 100.910 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.470 - Lien foreclosure; other legal action by declarant, association or owner; attorney fees.

[1989 c.595 §37; 2001 c.756 §46; 2007 c.409 §29]

Note: See note under 100.465.



Section 100.475 - Personal liability for assessment; joint liability of grantor and grantee following conveyance; limitation.

(2) If the purchaser of a unit obtains title to the unit as a result of foreclosure of the first mortgage or trust deed, the purchaser, and the successors and assigns of the purchaser, are not liable for any of the assessments against the unit or its owner that became due prior to the acquisition of title to the unit by the purchaser except as specifically provided otherwise in ORS 100.450. The unpaid assessments are a common expense of all the unit owners, including the purchaser and the successors and assigns of the purchaser.

(3)(a) Subject to paragraph (b) of this subsection, in a voluntary conveyance of a unit, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor of the unit to the time of the grant or conveyance, without prejudice to the grantee’s right to recover from the grantor the amounts paid by the grantee therefor.

(b) Upon request of an owner or owner’s agent, for the benefit of a prospective purchaser, the board of directors shall make and deliver a written statement of the unpaid assessments against the prospective grantor or the unit effective through a date specified in the statement, and the grantee in that case shall not be liable for any unpaid assessments against the grantor not included in the written statement.

(4) An escrow agent or a title insurance company providing escrow services or issuing title insurance in conjunction with the conveyance:

(a) May rely upon a written statement of unpaid assessments delivered pursuant to this section; and

(b) Is not liable for a failure to pay to the association at closing any amount in excess of the amount set forth in the written statement.

(5) During the redemption period that follows an execution sale conducted under ORS 18.860 to 18.993, a certificate holder, as defined in ORS 18.960, is solely liable for all assessments that come due during the redemption period.

(6) For purposes of this chapter, when the redemption period described in ORS 18.964 ends and the claimant has not redeemed the unit, the certificate holder is deemed the unit owner of the unit sold by execution sale, without regard to whether the certificate holder has caused the sheriff to execute and deliver a deed under ORS 18.985.

[Formerly 94.208; 1997 c.816 §11; 2003 c.569 §37; 2015 c.120 §6]



Section 100.480 - Maintaining documents and records; annual financial statement; review of financial statement by certified public accountant; availability of documents and records for examination.

(a) The documents specified in ORS 100.210 (5)(j), if received, must be retained as permanent records of the association.

(b) Proxies and ballots must be retained for one year from the date of determination of the vote, except proxies and ballots relating to an amendment to the declaration, supplemental declaration plat, supplemental plat or bylaws must be retained for one year from the date the amendment is recorded.

(2) The association of unit owners shall keep financial records sufficient for proper accounting purposes.

(3)(a) All assessments and other association funds shall be deposited and maintained in the name of the association in one or more separate federally insured accounts, including certificates of deposit, at a financial institution, as defined in ORS 706.008, other than an extranational institution. Except as provided in paragraph (b) of this subsection, funds must be maintained in an association account until disbursed.

(b) Subject to any limitations imposed by the declaration or bylaws, association funds maintained in accounts established under this subsection may be used to purchase obligations issued by the United States government.

(c) All expenses of the association shall be paid from the association account.

(4) Within 90 days after the end of the fiscal year, the board of directors shall:

(a) Prepare or cause to be prepared an annual financial statement consisting of a balance sheet and income and expenses statement for the preceding fiscal year; and

(b) Distribute to each unit owner a copy of the annual financial statement.

(5) Subject to ORS 100.481, the association of unit owners of a condominium that has annual assessments exceeding $75,000 shall cause the financial statement required under subsection (4) of this section to be reviewed within 180 days after the end of the fiscal year by an independent certified public accountant licensed in the State of Oregon in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

(6) The association of unit owners of a condominium that has annual assessments of $75,000 or less shall cause the most recent financial statement required by subsection (4) of this section to be reviewed in the manner described in subsection (5) of this section within 180 days after the board of directors receives the petition requesting review signed by at least a majority of the owners.

(7) An association of unit owners subject to the requirements of subsection (5) of this section may elect, on an annual basis, not to comply with the requirements of subsection (5) of this section by an affirmative vote of at least 60 percent of the owners, not including the votes of the declarant with respect to units owned by the declarant.

(8)(a) The association shall provide, within 10 business days of receipt of a written request from an owner, a written statement that provides:

(A) The amount of assessments due from the owner and unpaid at the time the request was received, including:

(i) Regular and special assessments;

(ii) Fines and other charges;

(iii) Accrued interest; and

(iv) Late payment charges.

(B) The percentage rate at which interest accrues on assessments that are not paid when due.

(C) The percentage rate used to calculate the charges for late payment or the amount of a fixed charge for late payment.

(b) The association is not required to comply with paragraph (a) of this subsection if the association has commenced litigation by filing a complaint against the owner and the litigation is pending when the statement would otherwise be due.

(9)(a) Except as provided in paragraph (b) of this subsection, the documents, information and records described in subsections (1) to (4) of this section and all other records of the association of unit owners must be reasonably available for examination and, upon written request, available for duplication by a unit owner and any mortgagee of a unit that makes the request in good faith for a proper purpose.

(b) Records kept by or on behalf of the association may be withheld from examination and duplication to the extent the records concern:

(A) Personnel matters relating to a specific identified person or a person’s medical records.

(B) Contracts, leases and other business transactions that are currently under negotiation to purchase or provide goods or services.

(C) Communications with legal counsel that relate to matters specified in subparagraphs (A) and (B) of this paragraph and the rights and duties of the association regarding existing or potential litigation or criminal matters.

(D) Disclosure of information in violation of law.

(E) Documents, correspondence or management or board reports compiled for or behalf of the association or the board of directors by its agents or committees for consideration by the board of directors in executive session held in accordance with ORS 100.420 (1) and (2).

(F) Documents, correspondence or other matters considered by the board of directors in executive session held in accordance with ORS 100.420 (1) and (2).

(G) Files of individual owners, other than those of a requesting owner or requesting mortgagee of an individual owner, including any individual owner’s file kept by or on behalf of the association.

(10) The association of unit owners shall maintain a copy, suitable for the purpose of duplication, of the following:

(a) The declaration and bylaws, including amendments or supplements in effect, the recorded plat, if feasible, and the association rules and regulations currently in effect;

(b) The most recent annual financial statement prepared in accordance with subsection (4) of this section;

(c) The current operating budget of the association;

(d) The reserve study, if any, described in ORS 100.175; and

(e) Architectural standards and guidelines, if any.

(11) The association, within 10 business days after receipt of a written request by an owner, shall furnish the requested information required to be maintained under subsection (10) of this section.

(12) The board of directors, by resolution, may adopt reasonable rules governing the frequency, time, location, notice and manner of examination and duplication of association records and the imposition of a reasonable fee for furnishing copies of any documents, information or records described in this section. The fee may include reasonable personnel costs incurred to furnish the information.

(13) Subsection (4) of this section first applies to property submitted to the provisions of this chapter before January 1, 1982, when the board of directors of the association of unit owners receives a written request from at least one unit owner that a copy of the annual financial statement be distributed in accordance with subsection (4) of this section.

[Formerly 94.214; 1999 c.677 §51; 2001 c.756 §47; 2003 c.569 §38; 2003 c.803 §22a; 2007 c.340 §2; 2009 c.641 §29; 2011 c.532 §20]



Section 100.481 - Application of ORS 100.480.

(1) Commencing with the fiscal year following the turnover meeting for the association of unit owners of a condominium created prior to January 1, 2004, if the turnover meeting has not yet occurred on January 1, 2004.

(2) Commencing with the fiscal year beginning in calendar year 2004 for the association of unit owners of a condominium created prior to January 1, 2004, if the turnover meeting has occurred on or before January 1, 2004.

(3) Commencing with the fiscal year following the turnover meeting for the association of unit owners of a condominium created on or after January 1, 2004.

[2003 c.803 §26; 2009 c.641 §39]

Note: 100.481 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.485 - Duration and termination of initial management agreements and service and employment contracts; applicability of federal condominium law.

(2)(a) Subject to paragraph (b) of this subsection, the limitations under subsection (1) of this section do not apply to:

(A) Performance-based energy or water efficiency contracts; or

(B) Contracts relating to renewable energy facilities or output serving the condominium, including facilities leased to the association.

(b) A contract described in paragraph (a) of this subsection:

(A) May not have an initial term of more than 20 years; and

(B) Must be recorded with the recording officer in each county in which the condominium is located.

(c) As used in this subsection, "renewable energy facilities" means facilities generating electricity, heat or cooling by means of:

(A) Solar, wind, ocean, hydropower, biomass or geothermal resources; or

(B) Biofuels or hydrogen derived from renewable resources.

(3) Any contract or agreement that is subject to subsection (1) of this section entered into after January 1, 1982, may be terminated without penalty by the association or the board of directors upon not less than 30 days’ written notice to the other party given not later than 60 days after the turnover meeting.

(4) The provisions of the Condominium and Cooperative Abuse Relief Act of 1980 (15 U.S.C. 3601 to 3616), except for 15 U.S.C. 3609 and 3610, shall not apply in the State of Oregon.

[Formerly 94.221; 2005 c.22 §77; 2009 c.641 §30]



Section 100.490 - Notice to unit owners of intent of association to commence judicial or administrative proceedings; contents of notice; right of unit owner to opt out.

(a) Be mailed to the mailing address of each unit or to the mailing addresses designated by the owners in writing to the association;

(b) Inform each owner of the general nature of the litigation or proceeding;

(c) Describe the specific nature of the damages to be sought on the owner’s behalf;

(d) Set forth the terms under which the association is willing to seek damages on the owner’s behalf, including any mechanism proposed for the determination and distribution of any damages recovered;

(e) Inform each owner of the owner’s right not to have the damages sought on the owner’s behalf and specify the procedure for exercising the right; and

(f) Inform the owner that exercising the owner’s right not to have damages sought on the owner’s behalf:

(A) Relieves the association of its duty to reimburse or indemnify the owner for the damages;

(B) Does not relieve the owner from the owner’s obligation to pay dues or assessments relating to the litigation or proceeding;

(C) Does not impair any easement owned or possessed by the association; and

(D) Does not interfere with the association’s right to make repairs to common elements.

(2) Within 10 days of mailing the notice described in this section, any owner may request in writing that the association not seek damages on the owner’s behalf. If an owner makes such a request, the association shall not make or continue any claim or action for damages with regard to the objecting owner’s unit or interest and shall be relieved of any duty to reimburse or indemnify the owner for damages under the litigation or proceeding.

[1999 c.677 §57; 2001 c.756 §48]

Note: 100.490 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

ATTRIBUTES AND DUTIES



Section 100.505 - Status and ownership of units.

(2) Each unit owner shall be entitled to the exclusive ownership and possession of the unit of the owner.

[Formerly 94.231]



Section 100.510 - Units and common elements distinguished.

(1) The walls, floors and ceilings are the boundaries of a unit.

(2) All lath, furring, wallboard, plaster-board, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof are a part of the unit except those portions of the walls, floors or ceilings that materially contribute to the structural or shear capacity of the condominium. All other portions of the walls, floors or ceilings are a part of the common elements.

(3) The following are a part of the unit:

(a) All spaces, nonbearing interior partitions, interior doors and all other fixtures and improvements within the boundaries of the unit;

(b) The glazing and screening of windows and unit access doors; and

(c) All outlets of utility service lines, including but not limited to power, light, gas, hot and cold water, heating, refrigeration, air conditioning and waste disposal within the boundaries of the unit.

[Formerly 94.237; 1999 c.677 §52; 2007 c.410 §14; 2009 c.641 §31]



Section 100.515 - Interest of units in common elements.

(2) The sums of the undivided interest in the common elements shall equal one if stated as fractions or 100 percent if stated as percentages.

(3) The undivided interest in the common elements shall not be separated from the unit to which it appertains and shall be conveyed or encumbered with the unit even though such interest is not expressly mentioned or described in the conveyance or other instrument.

(4) The common elements shall remain undivided and no unit owner shall bring any action for partition or division of any part thereof, except as provided in this chapter. Any covenant to the contrary is void.

(5) Notwithstanding subsections (1) and (3) of this section, except where expressly prohibited by the declaration or bylaws, the right of use of any unit in a limited common element may be transferred to any other unit. Such transfer shall occur only if the existing unit owner and all mortgagees of the unit for which the right of use of the limited common element is presently reserved and the unit owner to whom the right of use is being transferred agree to and record an amendment to the declaration setting forth the transfer.

(6) Notwithstanding subsections (1) and (3) of this section, in the case where a single unit is originally designed and constructed to be two or more separate hotel, motel or other similar living accommodations with separate bathrooms and separate entrances from a hallway, balcony, staircase or other common element, the owner, or owners, with the consent of the holder, or holders, of any recorded mortgage or lien on the unit, may separate such unit into two or more units each having such separate bathrooms and entrances from such common elements. Such persons may divide between such separate units the allocation of the common elements assigned to the original unit on substantially the basis that the square footage of such separated units bears to the total square footage of the original unit by recording an amendment to the declaration signed by such owner, or owners, of original unit together with an amendment to any plat and floor plan of such original unit recorded pursuant to ORS 100.116 showing the division thereof into such two or more units. The amendment shall comply with ORS 100.116. Such separated parts of the original unit shall not be used for any purpose other than the purpose for which such separable parts were originally designed and constructed and thereafter have generally been used.

[Formerly 94.243; 2009 c.641 §47]



Section 100.520 - Easement held by units and common elements.

(2) Each unit and all common elements shall have an easement over all adjoining units and common elements for the purpose of accommodating any present or future encroachment as a result of engineering errors, construction, reconstruction, repairs, settlement, shifting, or movement of any portion of the property, or any other similar cause, and any encroachment due to building overhang or projection. There shall be valid easements for the maintenance of the encroaching units and common elements so long as the encroachments shall exist, and except as otherwise provided in subsection (3) of this section, the rights and obligations of owners shall not be altered in any way by the encroachment.

(3) The easement described under subsection (2) of this section does not relieve a unit owner of liability in case of willful misconduct of a unit owner or relieve a declarant or any contractor, subcontractor or materialman of liability for failure to adhere to the plat and any floor plans recorded pursuant to ORS 100.115.

(4) The encroachments described in subsection (2) of this section shall not be construed to be encumbrances affecting the marketability of title to any unit.

[Formerly 94.250; 2001 c.756 §49]



Section 100.525 - Voting or consenting.

(2) Unless otherwise provided in the declaration or bylaws:

(a) An attorney-in-fact, executor, administrator, guardian, conservator or trustee may vote or grant consent with respect to a unit owned or held in a fiduciary capacity, if the person satisfies the secretary that the person is the attorney-in-fact, executor, administrator, guardian, conservator or trustee holding the unit in a fiduciary capacity.

(b) Whenever a unit is owned by two or more persons jointly, according to the records of the association:

(A) Except as provided in this subsection, the vote of the unit may be exercised by any one of the owners, in the absence of protest by a co-owner. In the event of a disagreement among the co-owners, the vote of the unit shall be disregarded completely in determining the proportion of votes given with respect to the matter.

(B) A valid court order may establish the right of co-owners’ authority to vote.

[Formerly 94.255; 2001 c.756 §50; 2007 c.409 §32; 2009 c.641 §32]



Section 100.530 - Allocation of common profits and expenses; liability of unit owner; limitation on assessments against declarant; deferral of assessments by declarant.

(2) No unit owner by the owner’s own action may claim exemption from liability for contribution toward the common expenses by waiver by the owner of the use or enjoyment of any of the common elements or by abandonment by the owner of the owner’s unit. An owner may not claim an offset against an assessment for failure of the association to perform its obligations.

(3) Subject to subsection (4) of this section:

(a) The declarant shall pay assessments due for operating expenses on all unsold units:

(A) From the date of conveyance of the first unit in the condominium; and

(B) For a staged or flexible condominium, from the date of recording the applicable supplemental declaration and supplemental plat recorded pursuant to ORS 100.120.

(b) From the date of conveyance of the first unit in the condominium, the declarant shall pay assessments due for reserves on all unsold units.

(c) The declarant may defer payment of accrued assessments for reserves required under ORS 100.175 for a unit until the date the unit is conveyed. However, the declarant may not defer payment of accrued assessments for reserves:

(A) Beyond the date of the turnover meeting provided for in the bylaws in accordance with ORS 100.210; or

(B) If a turnover meeting is not held, the date the owners assume administrative control of the association.

(d) Failure of the declarant to deposit the balance due within 30 days after the due date constitutes a violation under ORS 100.545.

(e) The books and records of the association shall reflect the amount the declarant owes for all reserve account assessments.

(4)(a) The association may not assess units owned by the declarant for additional capital improvements without the written consent of the declarant as long as:

(A) In a single stage condominium, the declarant owns more than two units or five percent of the units, whichever is greater.

(B) In a staged or flexible condominium, the declarant owns more than two units or five percent of the units submitted to the provisions of this chapter, whichever is greater, or the termination date has not expired.

(b) The declarant may waive the declarant’s right of consent provided in paragraph (a) of this subsection.

(5)(a) Except with respect to assessments for reserves required by ORS 100.175, a declaration or bylaws may provide that, until the turnover meeting, the declarant may elect to defer commencement of all or part of common expense assessments as to all units in a condominium or as to all units in a stage of a condominium or as to all units created by a supplemental declaration and plat pursuant to ORS 100.150.

(b) If a declarant so elects to defer commencement of all or part of common expense assessments, declarant shall pay as they accrue and be responsible for all or part of the common expenses attributable to the condominium or attributable to the stage of the condominium or the units and common elements created by such supplemental declaration and plat for which assessments have been deferred, until assessments commence for all common expenses.

(c) The declarant shall give not less than 10 days’ written notice to all affected unit owners prior to the commencement of common expense assessments if such a deferral occurs.

(6) If the board of directors determines that any loss or cost incurred by the association is the fault of one or more owners, the association may assess the amount of the loss or cost exclusively against the units of the responsible owners.

[Formerly 94.260; 1999 c.677 §53; 2001 c.756 §51; 2009 c.641 §33]



Section 100.535 - Maintenance and improvement of units.

(a) May make any improvements or alterations to the unit of the unit owner that do not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

(b) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may submit a written request to the board of directors for permission to remove or alter any intervening partition or to create apertures therein, even if the partition in whole or in part is a common element.

(2) The board of directors shall approve the change unless it determines within 45 days that the proposed change will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

(3) The board of directors may require the unit owner, at the expense of the unit owner, to submit an opinion of a registered architect or registered professional engineer that the proposed change will not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

(4) Removal of partitions or creation of apertures under subsection (1) of this section is not an alteration of boundaries.

(5) A unit owner shall make no repair or alteration or perform any other work on the unit which would jeopardize the soundness or safety of the property, reduce the value thereof, impair any easement or hereditament or increase the common expenses of the association unless the consent of all the other unit owners affected is first obtained.

(6)(a) Unless otherwise provided in the declaration or bylaws, a unit owner may not change the appearance of the common elements or the exterior appearance of a unit without written approval of the board of directors of the association.

(b) Notwithstanding a contrary provision in the declaration or bylaws, the approval of the board of directors under paragraph (a) of this subsection may be conditioned upon requirements, including assignment of responsibility for maintenance or repair.

(7) Unless otherwise provided in the declaration or bylaws, a unit owner is responsible for the maintenance, repair and replacement of the unit.

[Formerly 94.265; 2007 c.410 §15; 2011 c.532 §13]



Section 100.540 - Use and maintenance of common elements; access for maintenance.

(2) Unless otherwise provided in the declaration or bylaws:

(a) The responsibility for maintenance, repair and replacement of the common elements is the responsibility of the association of unit owners; and

(b) The cost of maintenance, repair and replacement is a common expense of the association.

(3) The necessary work of maintenance, repair and replacement of the common elements and additions or improvements to the common elements shall be carried out only as provided in the bylaws.

(4)(a) Upon request given to the owner and any occupant, any person authorized by the association may enter a unit and any limited common element appertaining to a unit:

(A) As may be necessary for the maintenance, repair or replacement of the common elements or any unit for which the association has maintenance, repair or replacement responsibility under the declaration or bylaws or this chapter; or

(B) To make emergency repairs to the unit or common elements necessary for the public safety or to prevent damage to the common elements or to another unit.

(b) Requests for entry under this subsection must be made in advance and for a reasonable time, except in the case of an emergency, when the right of entry is immediate. An emergency entry does not constitute a trespass or otherwise create any right of action in the owner of a unit.

[Formerly 94.270; 2007 c.410 §16; 2009 c.641 §34]



Section 100.545 - Compliance with bylaws and other restrictions.

[Formerly 94.275]



Section 100.550 - Service of process.

(a) If the condominium was submitted to the provisions of this chapter before October 3, 1989, the person designated in the declaration to receive service of process;

(b) The person named as designated agent in the Condominium Information Report filed with the Real Estate Agency under ORS 100.250;

(c) If the association is organized as a corporation under Oregon law, the registered agent in accordance with ORS 60.111 or 61.086 (1987 Replacement Part); or

(d) The chairperson or secretary of the association.

(2) Except as provided in subsection (4) of this section, if the association of unit owners of property submitted to the provisions of this chapter before October 15, 1983, wishes to designate a person other than the one named in the declaration to receive service of process in the cases provided in subsection (1) of this section, it shall record an amendment to the declaration. The amendment shall be certified by the chairperson and the secretary of the association of unit owners, and shall state the name of the successor with the successor’s residence or place of business as required by ORS 100.105 (1)(L), and that the person named in the amendment was designated by resolution duly adopted by the association of unit owners.

(3) Unless prohibited by the declaration or bylaws, the board of directors of the association of unit owners of property submitted to the provisions of this chapter after October 15, 1983, may elect to designate a person other than the one named in the declaration to receive service of the process in the cases provided in subsection (1) of this section. After the adoption of a resolution by the board of directors in accordance with the bylaws, the board of directors, without the need for further action by the association or approval under ORS 100.110 and 100.135, shall record an amendment to the declaration. The amendment shall be certified by the chairperson and the secretary of the association of unit owners, and shall state the name of the successor with the successor’s residence or place of business as required by ORS 100.105 (1)(L), that the person named in the amendment has consented to the designation and that the resolution was duly adopted by the association of unit owners.

(4) Subsection (3) of this section applies to property submitted to the provisions of this chapter before October 15, 1983, if:

(a) The board of directors of the association of unit owners receives a written request from at least one unit owner that subsection (3) of this section applies; or

(b) The board of directors of the association of unit owners adopts a resolution in accordance with the bylaws of the association that subsection (3) of this section applies.

[Formerly 94.280; 1995 c.31 §14; 1999 c.677 §54; 2001 c.756 §61; 2007 c.410 §19]



Section 100.555 - Taxation of units; exemptions; uniform appraisal and assessment; rules.

(b) The common elements may not be considered a separate parcel for purposes of taxation.

(2) In determining the real market value of a unit with its undivided interest in the common elements, the county assessor may use the allocation of undivided interest in the common elements appertaining to a unit as expressed in the declaration. Determination of real market value of a unit based upon a leasehold estate shall be the same as a unit in fee simple. There shall be no diminution of value by reason of the term of said lease.

(3) Exemptions from executions and real property taxes apply to the owner of each unit or to the individual units, as the case may be.

(4) The Department of Revenue shall have the authority to make rules and regulations prescribing methods best calculated to secure uniformity according to law in the appraisal and assessment of units constituting part of a property submitted to the provisions of this chapter.

[Formerly 94.285; 1991 c.459 §340; 2001 c.756 §52]

REMOVAL OF PROPERTY



Section 100.600 - Termination of association or removal of real property by unit owners; consent of lienholders; recordation; amended plat requirements.

(b) The recording of an instrument of termination shall vacate the plat but shall not vacate or terminate any recorded covenants, restrictions, easements or other interests not imposed under the declaration or bylaws or any easement granted by the plat unless the instrument of termination otherwise provides.

(c) Before the instrument of termination may be recorded, it must be signed by the county assessor for the purpose of acknowledging that the county assessor has been notified of the proposed termination.

(d) The person offering the instrument of termination for recording shall cause a copy of the recorded instrument, including the recording information, to be filed with the commissioner, the county assessor and the county surveyor. Upon receipt of the instrument of termination, the county surveyor shall make appropriate annotations, including the date and surveyor’s name or initials, with archival quality black ink on the surveyor’s copy of the plat and any copies filed under ORS 92.120. Corrections or changes are not allowed on the original plat once it is recorded with the county clerk.

(e) Failure to file the copies as required under paragraph (d) of this subsection does not invalidate the termination.

(2) A portion of the property may be removed from the provisions of this chapter by recording simultaneously with the recording officer an amendment to the declaration and an amended plat approved as required under ORS 100.110, 100.116 and 100.135. The amendment to the declaration shall:

(a) Include a metes and bounds legal description of the property being removed;

(b) Include a metes and bounds legal description of the resulting boundaries of the condominium after the removal;

(c) State the interest of each owner in the property being removed;

(d) State the allocation of interest of each unit in the common elements after the removal;

(e) Be approved and executed by the owner of any unit being removed and the owner of any unit to which a limited common element being removed pertains and acknowledged in the manner provided for acknowledgment of deeds;

(f) Be approved by the holder of any first mortgage on a unit or limited common element being removed;

(g) Be approved by at least 90 percent of owners, including any owner whose approval is required under paragraph (e) of this subsection;

(h) Be approved by any other mortgagees whose approval is required under the declaration or bylaws;

(i) Include any other approvals required by the declaration or bylaws; and

(j) Include a statement by the local governing body or appropriate department thereof that the removal will not violate any applicable planning or zoning regulation or ordinance. The statement may be attached as an exhibit to the amendment.

(3) The amended plat required under subsection (2) of this section shall:

(a) Comply with ORS 100.116;

(b) Include a "Statement of Removal" that the property described on the amended plat is removed from the condominium and that the condominium exists as described and depicted on the amended plat. The statement shall be made by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of deeds; and

(c) Include such signatures of approval as may be required by local ordinance or regulation.

(4) The tax collector for any taxing unit having a lien for taxes or assessments shall have authority to consent to such a transfer of any tax or assessment lien under subsection (1) of this section or the removal of a portion of the property under subsection (2) of this section.

[Formerly 94.295; 1991 c.763 §29; 1997 c.816 §12; 1999 c.710 §8; 2001 c.756 §62; 2005 c.22 §78; 2009 c.641 §35]



Section 100.605 - Removal of property from association; repair or removal of property that is damaged or destroyed.

(2) Except where the declaration or bylaws provide to the contrary, if all or part of the property is damaged or destroyed, then the association of unit owners shall repair, reconstruct or rebuild the property, unless 60 percent of the unit owners agree that the property shall not be repaired, reconstructed or rebuilt. If 60 percent of the unit owners agree that the property shall not be repaired, reconstructed or rebuilt, the property shall be considered removed from the provisions of this chapter.

(3) Removal of the condominium or a portion thereof from the provisions of this chapter under subsections (1) or (2) of this section shall comply with all of the requirements of ORS 100.600 except that the percent of the owners required to take action shall conform only to subsections (1) or (2) of this section, as applicable.

[Formerly 94.300]



Section 100.610 - Common ownership of property removed from unit ownership; valuation; liens.

(a) Agreement of all of the unit owners; or

(b) An independent appraiser selected by the board of directors of the association. The decision of the appraiser shall be distributed to the unit owners and shall become final unless within 15 days after the distribution, the board of directors receives written objection from at least 25 percent of the unit owners. In such event, a new appraiser shall be selected by the presiding judge for the judicial district in which the property is located. Such appraiser’s decision shall be final.

(2) All costs and expenses incurred under subsection (1) of this section shall be common expenses.

(3) In the event any part of the property has been damaged or destroyed, the appraiser may use any available data and information pertaining to the condominium including, but not limited to, building plans, prior appraisals and information on file with governmental authorities.

(4) Liens affecting any unit shall be liens, in accordance with the then existing priorities, against the undivided interest of the unit owner in the property owned in common.

(5) If a portion of the property is removed from the provisions of this chapter, as provided by ORS 100.600 (2), the respective interest of each unit owner and lienholder in the property removed and the remaining condominium shall be as stated in the amendment to the declaration in accordance with ORS 100.600 (2)(c) and (d).

[Formerly 94.306; 1995 c.781 §37]



Section 100.615 - Action for partition; division of sale proceeds.

[Formerly 94.312]



Section 100.620 - Termination or removal no bar to resubmission.

[Formerly 94.318]



Section 100.625 - Procedure for dividing or converting units.

(a) A unit designated in the declaration to be used for commercial, industrial or other nonresidential purpose may be divided by an owner, including the declarant, into two or more units.

(b) A unit owned by the declarant and located in a condominium that consists exclusively of units designated in the declaration to be used for nonresidential purposes, may be divided or converted into two or more units, common elements or a combination of units and common elements.

(2) The owner of a unit to be divided or converted shall submit to the board of directors of the association of unit owners a proposed amendment which shall:

(a) State the purposes of the amendment;

(b) Assign an identifying number to each unit created;

(c) Reallocate the interest in the common elements and the use of any limited common elements, voting rights, common expense liability and the right to common profits in the manner prescribed in the declaration;

(d) Indicate the means of access for each unit to common elements; and

(e) Include any additional provisions necessary to conform any other provisions of the declaration or bylaws.

(3) The board of directors shall approve the proposed amendment unless the board determines within 45 days that the amendment is inconsistent with the declaration or bylaws, or the division or conversion will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

(4) The board of directors may require the owner of the unit to be divided or converted to submit an opinion of a registered professional engineer as to whether or not the proposed division or conversion will impair the structural integrity or mechanical systems of the condominium or weaken the support of any portion of the condominium. The board of directors or any agent appointed by the board of directors may supervise the work necessary to effect the division or conversion. Any expenses incurred under this section shall be charged to the owner of the unit requesting the division or conversion.

(5) The amendment shall be executed by the owner and mortgagees or trust deed beneficiaries of the affected unit, certified by the chairperson and secretary of the association and approved and recorded in accordance with ORS 100.135 (2)(b).

(6) A plat showing each unit created or the conversion of a unit to common elements or combination thereof shall be recorded in accordance with ORS 100.115.

(7) This section applies only if the declaration expressly permits and contains:

(a) A statement of the maximum number of units into which a unit may be divided under subsection (1) of this section;

(b) A general description of the nature and proposed use of any unit or portion of any unit which the declarant may convert to common elements; and

(c) A statement of the method to be used to reallocate interest in the common elements, the use of any limited common elements, voting rights, common expense liability and right to common profits.

[Formerly 94.322; 2003 c.569 §39]



Section 100.626 - Legislative findings.

(a) The purpose of ORS 100.627 is to facilitate the installation of an electric vehicle charging station by a unit owner in a condominium for the unit owner’s personal residential use.

(b) Oregon courts have identified the following factors in determining whether personal property is a fixture:

(A) Whether the personal property is physically annexed to the real property;

(B) Whether the personal property is specifically adapted to the property; and

(C) Whether the person attaching the personal property objectively intended the personal property to become part of the real property when attached.

(c) Oregon courts have identified the objective intent of the annexer, described in paragraph (b)(C) of this subsection, as the most important of the three factors.

(2) Unless a unit owner and the association of unit owners, or the declarant in lieu of the association, have negotiated a different outcome, an electric vehicle charging station installed under ORS 100.627 on or before June 4, 2015, is deemed to be the personal property of the unit owner of the unit with which the charging station is associated.

[2015 c.249 §5]

Note: 100.626 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 100.627 - Electric vehicle charging stations.

(a) A unit owner may submit an application to install an electric vehicle charging station for the personal, noncommercial use of the unit owner, in compliance with the requirements of this section:

(A) In a space assigned to the unit and used for the parking or storage of automobiles, trucks, boats, campers or other vehicles or equipment; or

(B) In a limited common element with the written approval of the unit owner of each unit to which use of the limited common element is reserved.

(b) An association of unit owners may not prohibit installation or use of a charging station installed and used in compliance with the requirements of this section.

(2) When the unit owner complies or agrees to comply with the requirements of this section, an association of unit owners, or a declarant in lieu of the association, shall approve a completed application within 60 days after the unit owner submits the application unless the delay in approving the application is based on a reasonable request for additional information.

(3) An association of unit owners:

(a) May require a unit owner to submit an application before installing a charging station.

(b) May require the charging station to meet the architectural standards of the condominium.

(c) May impose reasonable charges to recover costs of the review and permitting of a charging station.

(d) May impose reasonable restrictions on the installation and use of the charging station that do not significantly increase the cost of the charging station or significantly decrease the efficiency or performance of the charging station.

(4) Notwithstanding ORS 479.540, the charging station must be installed by a person that holds a license, as defined in ORS 479.530, to act, at a minimum, as a journeyman electrician.

(5) The unit owner is responsible for:

(a) All costs associated with installation and use of the charging station, including:

(A) The cost of electricity associated with the charging station; and

(B) The cost of damage to general common elements, limited common elements and areas subject to the exclusive use of other unit owners that results from the installation, use, maintenance, repair, removal or replacement of the charging station.

(b) Disclosure to a prospective buyer of the unit of the existence of the charging station and the related responsibilities of the unit owner under this section.

(6) If the association of unit owners reasonably determines that the cumulative use of electricity in the condominium attributable to the installation and use of charging stations requires the installation of additional infrastructure improvements to provide the condominium with a sufficient supply of electricity, the association may assess the cost of the additional improvements against the unit of each unit owner that has, or will, install a charging station.

(7) Unless the unit owner and the association of unit owners, or the declarant in lieu of the association, negotiate a different outcome:

(a) A charging station installed under this section is deemed to be the personal property of the unit owner of the unit with which the charging station is associated; and

(b) The unit owner must remove the charging station and restore the premises to the condition before installation of the charging station before the unit owner may transfer ownership of the unit, unless the prospective buyer of the unit accepts ownership and all rights and responsibilities that apply to the charging station under this section.

(8)(a) A pedestal, or similar, charging station that is hard-wired into the electrical system must be a certified electrical product, as defined in ORS 479.530.

(b) If a charging station, other than one described in paragraph (a) of this subsection, is not a certified electrical product, and the unit owner owns the charging station, the unit owner shall:

(A) Maintain a homeowner liability insurance policy in an amount not less than $1 million that includes coverage of the charging station; and

(B) Name the association of unit owners as a named additional insured under the policy with a right to notice of cancellation of the policy.

(9) In any action between a unit owner and an association of unit owners to enforce compliance with this section, the prevailing party is entitled to an award of attorney fees and costs.

[2013 c.438 §7; 2015 c.249 §6]



Section 100.635 - Filing with commissioner; fee.

(1) General information on the condominium, including:

(a) The name and address of the condominium and the county in which the condominium is located; and

(b) The name, address and telephone number of the developer.

(2) Two copies of the disclosure statement for the condominium prepared in accordance with ORS 100.655.

(3) The documents for and other information on the condominium as required by ORS 100.640.

(4) The filing shall be accompanied by a fee as provided in ORS 100.670.

[Formerly 94.331]



Section 100.640 - Filing; required documents and information.

(1) A copy of the proposed or recorded declaration or supplemental declaration of condominium ownership drawn in conformance with ORS 100.105 or 100.120, or the law applicable in the state where the condominium was created;

(2) A copy of the proposed or recorded bylaws drawn in conformance with ORS 100.415 or the law applicable in the state where the condominium was created;

(3) A copy of the full size plat prepared in conformance with ORS 100.115 (1) or the law applicable in the state where the condominium was created, or a copy of the site plan;

(4) A statement from the county assessor or county surveyor that the name for the condominium is acceptable under ORS 100.105 (6);

(5) A copy of a preliminary title report, title insurance policy or condominium guarantee that has been issued within the preceding 30 days, including a map showing the location of property described in the report, policy or guarantee or other evidence of title satisfactory to the commissioner;

(6) A copy of all restrictive covenants, reservations or other documents that may create an encumbrance on or limit the use of the property other than those restrictions contained in the declaration or bylaws;

(7) A copy of the reserve study required by ORS 100.175 and other sources of information that serve as a basis for calculating reserves in accordance with ORS 100.175, unless the information is contained in the disclosure statement;

(8) The following sample forms:

(a) Unit sales agreement, including the notice to purchaser of cancellation rights in accordance with ORS 100.730 and 100.740, the statement required by ORS 93.040 (2) and any warranty required under ORS 100.185; and

(b) A receipt for documents required under ORS 100.725;

(9) If required by ORS 100.680:

(a) A copy of the escrow agreement drawn in conformance with ORS 100.680 and executed by both the declarant and the escrow agent. If individual escrow agreements or instructions are to be executed by the purchaser, other than the standard escrow instruction required by the escrow agent, submit sample form and a letter from the escrow agent, agreeing to the establishment of the escrows and the procedure set forth in the sample form; and

(b) A unit sales agreement drawn in conformance with ORS 100.680;

(10) If any of the sales will be by means of an installment contract of sale:

(a) A copy of the escrow agreement or escrow instructions executed by the developer and the escrow agent providing for the establishment of collection escrows and the deposit of documents in accordance with ORS 100.720; and

(b) The proposed installment contract of sale form, if available;

(11) Any other documents by which the purchasers will be bound;

(12) Any report or disclosure statement issued for the condominium, by the federal government and any other state; and

(13) A statement of any additional facts or information which the developer desires to submit to the commissioner.

[Formerly 94.353; 1997 c.816 §13; 2001 c.756 §53; 2007 c.409 §35; 2007 c.410 §20; 2009 c.641 §48]



Section 100.645 - Filing information to be kept current.

(2) A developer shall be responsible for the accuracy of and for providing all information required by ORS 100.635 and any information required under this section for as long as the developer retains any unsold interest in the condominium to which the information pertains.

[Formerly 94.342]



Section 100.650 - Service of process on nonresident developer; consent for service on commissioner; contents of consent; records of service on commissioner.

(2) The consent shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by an individual developer and shall set forth:

(a) The name of the developer.

(b) The address to which documents served upon the commissioner are to be forwarded.

(c) If the developer is a corporation or unincorporated association, that the consent signed by such officer was authorized by resolution duly adopted by the board of directors.

(3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

(4) Service on the commissioner of any such process shall be made by delivery to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of such process, with duplicate copies of any papers required by law to be delivered in connection with such service.

(5) When the commissioner is served with any such process, the commissioner shall immediately cause one of the copies thereof, with any accompanying papers, to be forwarded by registered mail or by certified mail with return receipt to the developer at the address set forth in the consent.

(6) The commissioner shall keep a record of all processes, notices and demands served upon the commissioner under this section, and shall record therein the time of such service and the action with reference thereto.

[Formerly 94.348; 1991 c.249 §12]



Section 100.655 - Disclosure statement; contents; disclosure statement from other state; declarant liability limited.

(a) The name and address of the condominium, and the name, address and telephone number of the developer;

(b) A general narrative description of the condominium stating the total number of units, a description of the types of units, the total number of units that may be included in the condominium pursuant to ORS 100.105 (2), and a precise statement of the nature of the interest which is being offered;

(c) If at the time of filing:

(A) The construction of the project is not completed, general disclosure of the status of construction and the actual or scheduled dates of completion of buildings, recreational facilities and other common elements, including a statement describing any recreational facilities or improvements to the common elements that the developer reserves the right to develop or promises to develop, or a statement that there are no such facilities or improvements; or

(B) The construction of the project is completed, the actual dates of completion of buildings, recreational facilities and other common elements if known by the developer;

(d) The nature and significant terms of any financing offered by the developer to purchasers of the condominium units;

(e) Copies of any warranties for structural elements and mechanical and other systems or a brief description of such warranties;

(f)(A) A current or projected budget of the association of unit owners for the operation and maintenance and any other common expenses of the condominium, including an amount for a subsidy of the association by the declarant, if any, by a contribution of funds, goods or services;

(B) A brief statement of the method of determining liability for common expenses and the right to common profits; and

(C) The following notice in at least 12-point type that is either all capitals or boldface:

______________________________________________________________________________

NOTICE TO PROSPECTIVE PURCHASERS

THE PROJECTION OF THE BUDGET OF THE ASSOCIATION OF UNIT OWNERS FOR THE OPERATION AND MAINTENANCE AND OTHER COMMON EXPENSES OF THE CONDOMINIUM IS ONLY AN ESTIMATE, PREPARED WITH DUE CARE.

______________________________________________________________________________

(g) If a provision for reserves under ORS 100.175 is included in the budget disclosed under paragraph (f) of this subsection:

(A) A statement identifying the information constituting the basis for the reserve assessment under ORS 100.175; and

(B) A statement that the information constituting the basis for the reserve assessment identified under ORS 100.175 is available for review upon written request to the declarant or the designated person, unless included in the disclosure statement;

(h) In the case of a conversion condominium, a statement of:

(A) The present condition of all structural components and major mechanical and utility installations in the condominium, including the approximate date of construction and a reasonable estimate of the remaining useful life of, at a minimum, the roof, siding, plumbing, electrical, HVAC system, asphalt, sidewalks and decks;

(B) Whether or not the assessment of conditions under subparagraph (A) of this paragraph, which shall be in at least 12-point type that is all capitals or boldface, was prepared by a registered engineer, registered architect or certified home inspector; and

(C) The statutory procedure required to create a conversion condominium;

(i) A cross-reference to the portions of the declaration, any supplemental declaration and bylaws containing the general power and authority of the board of directors, the method of apportionment of voting rights among the members of the association of unit owners and a statement of the nature and extent of control of the board of directors retained by the developer by voting rights or otherwise;

(j) A list of the documents by which purchasers may be bound, including the declaration, bylaws, ground leases, management agreement, easements, covenants, restrictions and conditions;

(k) A statement of whether there are any restrictions on alienation of units or any use or occupancy restrictions, such as limitations on residential or commercial use, pets, age of occupants or number of occupants, and a cross-reference to those portions of the declaration, any supplemental declaration, bylaws or any other document containing the principal provisions relating to those restrictions; and

(L) If the condominium is a staged condominium:

(A) Whether the declarant reserves the right to annex additional property to the condominium pursuant to ORS 100.125 and, if so:

(i) The maximum number of units;

(ii) The date after which annexation right terminates;

(iii) The description of additional common elements declarant reserves right to annex to the property and whether such common elements might substantially increase the proportionate amount of common expenses by current unit owners; and

(iv) The effect of annexation of additional units on allocation of interest in the common elements and voting rights.

(B) If the condominium or any stage being filed under ORS 100.635 contains or may contain any variable property, a statement of the rights reserved by the declarant under ORS 100.150 (1) and the results specified in ORS 100.155 if such rights are not exercised.

(2) In lieu of the disclosure statement required under subsection (1) of this section, the commissioner may accept a disclosure report issued or approved by another state or governmental agency.

(3) No disclosure statement is required for condominiums described in ORS 100.660.

(4) The declarant is not liable to the association or the owners with respect to a statement of condition or estimate of useful life contained in the disclosure statement if:

(a) The declarant did not have actual knowledge of any inaccuracies in the statement at the time of delivery of the disclosure statement to the purchaser; and

(b) The declarant relied upon reports prepared by registered engineers or registered architects in making the statement or, if the condominium has four or fewer units, reports prepared by registered engineers, registered architects or certified home inspectors.

[Formerly 94.351; 1997 c.816 §14; 1999 c.677 §55; 2001 c.756 §54; 2003 c.569 §40; 2007 c.409 §36; 2009 c.259 §22]



Section 100.660 - Nonresidential condominium or security filing; contents.

(1) General information on the condominium including:

(a) The name and address of the condominium and the county in which the condominium is located; and

(b) The name, address and telephone number of the developer and any agent of the developer; and

(2) The following documentation:

(a) The original executed declaration or supplemental declaration and a copy thereof, drawn in conformance with ORS 100.105 and 100.120, if applicable;

(b) The original executed bylaws, and a copy thereof, drawn in conformance with ORS 100.415;

(c) A copy of the full size plat prepared in conformance with ORS 100.115;

(d) A copy of a current preliminary title report or title insurance policy or condominium guarantee that has been issued within the preceding 30 days, including a map showing the location of property described therein, or other evidence of title satisfactory to the commissioner;

(e) A copy of all restrictive covenants, reservations or other documents containing provisions that may create an encumbrance on or limit the use of the property other than those restrictions contained in the declaration, supplemental declaration or bylaws; and

(f) A statement from the county assessor that the name for the condominium is acceptable under ORS 100.105 (5).

[Formerly 94.356]



Section 100.665 - Exemption to certain disclosure and notice requirements.

[1989 c.595 §46]



Section 100.670 - Fees; hourly rate; deposit.

(2) A fee charged by the commissioner under subsection (1) of this section shall be determined by the commissioner to cover the costs of the commissioner’s review, approval or revision activity. The fee shall be based upon an hourly rate that is subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

(3) The commissioner shall collect a deposit of $100 from a developer at the time of submitting a filing described in subsection (1) of this section. The amount of the deposit shall be deducted from the final fee computed as provided in subsection (2) of this section.

[Formerly 94.354; 1991 c.703 §3]



Section 100.675 - Inventory; review; approval; timelines.

(b) If the filing under paragraph (a) of this subsection does not contain the required documents and information, the commissioner shall issue a notice of receipt of a partial filing, a statement itemizing the required documents and information that must be submitted, and a statement that the filing will not be acknowledged as containing all required documents and information until the itemized documents and information have been received and inventoried by the commissioner.

(c) Within 45 days from the date that the filing has been inventoried and acknowledged as containing all the required documents and information, the commissioner shall review the filing to determine whether the documents and information submitted conform to the statutory requirements of ORS 100.005 to 100.910 and, upon determination of their conformity shall adopt and issue the disclosure statement filed under ORS 100.655.

(2) For any document filed with the commissioner that requires the commissioner’s approval under ORS 100.005 to 100.910, the commissioner shall issue a notice of receipt for the filing within five days following receipt by the commissioner of the document. The document shall be considered approved by the commissioner on the expiration of 45 days following issuance by the commissioner of the notice of receipt, unless within the 45-day period:

(a) The commissioner notifies the person making the filing in writing of the portions of the document that do not comply with the applicable requirements of ORS 100.005 to 100.910; or

(b) The commissioner notifies the person making the filing in writing that the document complies with the applicable requirements of ORS 100.005 to 100.910 and is approved.

[Formerly 94.357]



Section 100.680 - Escrow; sales agreement; requirements.

(2) Any purchaser’s funds, the unit sales agreement, any notes or security documents and any loan commitments shall be placed in an escrow located within this state with a person or firm authorized under ORS 696.505 to 696.582. The escrow instructions may not allow distribution of the purchaser’s funds until the declaration or any applicable supplemental declaration is recorded and the legal title or other interest bargained for has been transferred to the purchaser as provided in the unit sales agreement. If any funds of the purchaser are invested, the funds shall be invested in federally insured accounts or other investments approved by the Real Estate Commissioner. If the developer defaults under the unit sales agreement, the purchaser’s funds held in escrow and all income earned from investment of the funds held in escrow shall be returned.

(3) A unit sales agreement shall contain:

(a) The unit designation;

(b) The full amount of the purchase price, including the amount and form of earnest money paid by the purchaser;

(c) The name and address of the escrow agent to hold the purchaser’s funds and a reference to the escrow instructions controlling the escrow;

(d) If the purchaser’s funds are to be invested, the name of the financial institution where the funds will be deposited and to whom any interest earnings will accrue under all possible circumstances;

(e) The date of closing with any conditions and requirements of closing;

(f) The closing procedure;

(g) Any authority of the developer to terminate the sale and, in the case of termination, any forfeiture provisions;

(h) If the developer specifies any contingency, the date other than closing when all purchaser’s funds and interest earnings will be returned to the purchaser if the contingency is not met;

(i) Provision that the purchaser will recover any funds paid to the developer and any interest earnings upon default by the developer;

(j) Any rights reserved by the developer to modify the declaration, any supplemental declaration, bylaws, plat or other documents by which the purchaser is or will be bound;

(k) Notice to the purchaser of cancellation rights under ORS 100.730 and 100.740;

(L) For the sale of newly constructed units, any express warranty required under ORS 100.185; and

(m) Any other provisions deemed necessary by the developer and purchaser.

(4) In lieu of the requirements of subsection (2) of this section, the commissioner may approve any alternative requirement or method which the commissioner finds will assure the same protection to the purchaser as the protection provided by the escrow.

[Formerly 94.358]



Section 100.700 - Inspection of condominium; report in disclosure statement.

[Formerly 94.359]



Section 100.705 - Sale prohibited prior to issuance of disclosure statement; exception; distribution; use of disclosure statement.

(2) A copy of the disclosure statement for a condominium shall be given to the prospective purchaser of a unit in the condominium by the developer or an agent of the developer, not later than the date the unit sales agreement is fully executed by all parties. The developer shall take a receipt from the prospective purchaser upon delivery of a copy of the disclosure statement, and such receipts shall be kept on file within this state in the possession of the developer or the agent of the developer subject to inspection by the Real Estate Commissioner for a period of three years from the date the receipt is taken.

(3) The disclosure statement shall not be used for advertising purposes unless it is used in its entirety. No portion of the disclosure statement shall be underscored, highlighted, italicized or printed in larger or heavier type than the balance of the statement unless the true copy of the statement so emphasizes such portion.

(4) The commissioner may furnish at cost copies of the disclosure statement for the use of developers.

(5) Violations of this section shall be subject to the provisions of ORS 336.184 and 646.605 to 646.656, in addition to other sanctions provided by law.

[Formerly 94.384]



Section 100.710 - Inspection deposit.

[Formerly 94.391]



Section 100.720 - Conditions prerequisite to sale.

(a) A copy of the title report or abstract, as it relates to the property being sold.

(b) The original sales document or a true copy thereof relating to the purchase of the condominium unit.

(c) A commitment to give a partial release for the condominium unit being sold from the terms and provisions of any blanket encumbrance. The commitment shall be in a form satisfactory to the Real Estate Commissioner.

(d) A document in good and sufficient form transferring the interest purchased.

(2) The developer shall submit written authorization allowing the commissioner to inspect all escrow deposits established pursuant to subsection (1) of this section.

(3) In lieu of the procedures provided in subsection (1) of this section, the developer shall conform to such alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this section.

[Formerly 94.400]



Section 100.725 - Documents prerequisite to execution of sale agreement and conveyance of unit.

(2) When the unit sales agreement is fully executed by all parties, the developer shall deliver to the purchaser a copy of the fully executed agreement which contains the "Notice to Purchaser" required by ORS 100.740.

(3) The developer shall deliver to the purchaser prior to the conveyance of the unit by deed, lease or contract any ground leases, leases with the association for recreation or parking facilities and escrow instructions applying to the transaction.

(4) The developer shall take a receipt from the purchaser upon the delivery of the documents referred to in subsection (1) of this section, and such receipts shall be kept on file within this state by the developer or the agent of the developer subject to inspection by the Real Estate Commissioner for a period of three years from the date the receipt is taken.

[Formerly 94.406]



Section 100.730 - Cancellation of sale of unit; notice to seller; return of payments and reconveyance; extinguishment of encumbrances; waiver prohibited; disclaimer of notice; applicability.

(a) The signing by the purchaser of the unit sales agreement;

(b) The signing by the purchaser of the receipt required under ORS 100.705 (2) upon the delivery of the disclosure statement, if any; or

(c) The signing by the purchaser of the receipt required under ORS 100.725 (4) upon delivery of a copy of the documents specified in ORS 100.725 (1).

(2) Cancellation, under subsection (1) of this section, occurs when the purchaser of an interest gives written notice to the developer at the developer’s address stated in the notice to purchaser required under ORS 100.740 (1).

(3) A notice of cancellation given by a purchaser of a condominium unit need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract or evidence of indebtedness.

(4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that such notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

(5) Upon receipt of a timely notice of cancellation, the developer shall immediately return to the purchaser all payments received from the purchaser. In case of payments made by check, the developer shall not be required to return the payment to a purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all such payments the purchaser shall immediately transfer rights in the interest to the developer, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaser’s copy of the executed evidence of indebtedness to the developer, and the developer shall cancel the evidence of indebtedness. Any encumbrances against the purchaser’s interest in the unit arising by operation of law from an obligation of the purchaser existing prior to transfer of the interest to the purchaser shall be extinguished by the reconveyance.

(6) Except as otherwise provided in ORS 100.735, no act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) of this section. A developer may require that a purchaser of a condominium unit execute and deliver to the developer, after the expiration of the cancellation period, a signed statement disclaiming any notice of cancellation that may have been made by the purchaser prior to expiration of the cancellation period granted under subsection (1) of this section and that may have been timely and properly done under this section whether or not the statement has been received by the developer. In case of execution of any such statement by the purchaser, the statement shall be sufficient to rescind the notice of cancellation.

(7) A purchaser’s right to cancel under subsection (1) of this section terminates at the time of the closing of the unit purchase transaction.

(8) This section shall not apply to:

(a) The sale of a unit in a condominium used or intended to be used solely for commercial or industrial purposes;

(b) The sale of a condominium unit conducted by public auction; or

(c) A sale described in ORS 100.665.

[Formerly 94.412]



Section 100.735 - Waiver of right to cancel.

(2) No provision which obligates a purchaser to waive or limit the right of cancellation granted under ORS 100.730 (1) shall be included in the unit sales agreement or any other agreement associated with the sale.

[Formerly 94.418]



Section 100.740 - Notice to purchaser of cancellation rights; form.

______________________________________________________________________________

NOTICE TO PURCHASER

BY SIGNING A UNIT SALES AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE AN INTEREST IN A CONDOMINIUM. HOWEVER, YOU HAVE THE RIGHT TO CANCEL THIS AGREEMENT FOR ANY REASON FOR FIVE BUSINESS DAYS (EXCLUDING SATURDAYS AND HOLIDAYS) AFTER WHICHEVER OF THE FOLLOWING IS LAST TO OCCUR:

(1) SIGNING BY THE PURCHASER OF THE UNIT SALES AGREEMENT;

(2) SIGNING BY THE PURCHASER OF THE RECEIPT FOR THE DISCLOSURE STATEMENT, IF ANY; OR

(3) SIGNING BY THE PURCHASER OF THE RECEIPT FOR A COPY OF THE CONDOMINIUM DECLARATION AND BYLAWS AND ANY AMENDMENTS OR SUPPLEMENTS THERETO AFFECTING THE UNIT.

TO CANCEL THIS AGREEMENT, YOU MUST GIVE WRITTEN NOTICE TO THE DEVELOPER OR THE AGENT OF THE DEVELOPER AT THE FOLLOWING ADDRESS:

__________________

__________________

__________________

__________________

__________________

BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE CANCELLATION PERIOD ENDS, YOU SHOULD DO THE FOLLOWING:

(1) CAREFULLY EXAMINE THE DISCLOSURE STATEMENT, IF ANY, ISSUED BY THE REAL ESTATE COMMISSIONER ON THE CONDOMINIUM AND ALL ACCOMPANYING INFORMATION DELIVERED BY THE DEVELOPER. OREGON LAW REQUIRES THE DEVELOPER TO DELIVER TO YOU A COPY OF THE DECLARATION AND BYLAWS OF THE CONDOMINIUM AND ANY SUPPLEMENTS AND AMENDMENTS THERETO AFFECTING THE UNIT PRIOR TO THE TIME THE UNIT SALES AGREEMENT IS FULLY EXECUTED BY ALL PARTIES. A COPY OF THE DECLARATION AND BYLAWS, AND ANY SUPPLEMENTS AND AMENDMENTS THERETO, ARE AVAILABLE FROM THE ASSOCIATION FOR EXAMINATION AND DUPLICATION, AT A REASONABLE FEE, UPON YOUR WRITTEN REQUEST.

(2) INQUIRE OF YOUR LENDER WHETHER YOU CAN GET ADEQUATE FINANCING ON AN ACCEPTABLE BASIS.

(3) INQUIRE OF THE DEVELOPER AND THE LENDER WHAT THE AMOUNT OF THE CLOSING COSTS WILL BE.

OREGON LAW REQUIRES THAT YOU IMMEDIATELY BE GIVEN A COPY OF THIS NOTICE AND A COPY OF THE UNIT SALES AGREEMENT WHEN IT HAS BEEN FULLY EXECUTED BY ALL PARTIES.

______________________________________________________________________________

(2) Except as provided in ORS 100.665, a copy of the notice set forth in subsection (1) of this section shall be given to each purchaser at the time of or immediately following the purchaser’s signing of the unit sales agreement, for the use of the purchaser.

[Formerly 94.424; 2001 c.756 §55; 2003 c.569 §41]



Section 100.745 - Escrow documents required of successor to vendor’s interest.

(2) A developer who has sold interests in a condominium under an installment contract of sale shall not dispose of or subsequently encumber the vendor’s interest therein unless the terms of the instrument of disposition or the encumbrance provide the means by which the purchaser or holder of the encumbrance will comply with subsection (1) of this section.

[Formerly 94.431]



Section 100.750 - Inspection of records.

[Formerly 94.437]



Section 100.770 - Fraud and deceit prohibited.

(1) Employ any device, scheme or artifice to defraud;

(2) Make any untrue statement of a material fact or fail to state a material fact necessary to make the statement made, in the light of the circumstances under which it is made, not misleading;

(3) Engage in any act, practice or course of business which operates or would operate as a fraud or deception upon any person;

(4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature, including a public report issued pursuant to ORS 100.700, which contains an untrue statement of a material fact or fails to state a material fact necessary in order to make the statements therein made, in the light of the circumstances under which they are made, not misleading;

(5) Issue, circulate or publish any advertising matter or make any written representation, including a public report issued pursuant to ORS 100.700, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

(6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement to the effect that the condominium has been in any way approved or indorsed by the Real Estate Commissioner.

[Formerly 94.448]



Section 100.775 - False or misleading advertising prohibited; liability.

[Formerly 94.454]



Section 100.780 - Waiver of legal rights void.

[Formerly 94.460]



Section 100.785 - Blanket encumbrance prohibited.

(2) Notwithstanding subsection (1) of this section, the developer shall conform to an alternative requirement or method which the Real Estate Commissioner may deem acceptable to afford a purchaser the protection provided by the prohibition in subsection (1) of this section.

[Formerly 94.465; 2001 c.756 §56]



Section 100.900 - Civil penalty.

(2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

(3) All penalties recovered shall be paid into the State Treasury and credited to the General Fund.

[Formerly 94.470; 1991 c.734 §6]



Section 100.905 - Cease and desist order; injunction.

(2) Whenever the commissioner finds that any developer or other person is violating, or has violated or is about to violate, any of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or the rules adopted thereunder or the alternative requirements of the commissioner prescribed pursuant to ORS 100.720 (3), the commissioner may bring proceedings in the circuit court within the county in which the violation or threatened violation has occurred or is about to occur, or in the county where such person, firm or corporation resides or carries on business, in the name of and on behalf of the people of the State of Oregon against such person, firm or corporation, and any other person or persons concerned in or in any way participating or about to participate in such violation, to enjoin such person, firm or corporation or any other person from continuing such violation or engaging therein or doing any act or acts in furtherance thereof, and to apply for the appointment of a receiver or conservator of the assets of the defendant where such appointment is appropriate.

[Formerly 94.475]



Section 100.910 - Use of fees.

[Formerly 94.480]



Section 100.920 - Changes or actions that require approval or consent of mortgagee.

(2) The request must:

(a) Be in writing.

(b) Name the mortgagor.

(c) Identify the property securing the mortgage by legal description as required for recordation in ORS 93.600 or by address.

(d) Identify the mortgage by loan number or reference to the county recording office and date of recording and recording index numbers of the mortgage.

(e) Be delivered to the mortgagee by certified or registered mail, return receipt requested.

(3) This section does not apply to:

(a) The consent of a mortgagee required under ORS 100.100 or 100.600.

(b) The extent a provision in the declaration or bylaws prescribes a different procedure for approval or consent.

[2011 c.532 §15]



Section 100.990 - Criminal penalties.

[Formerly 94.991; 1999 c.1051 §300; 2011 c.597 §158]






Chapter 101 - Continuing Care Retirement Communities

Section 101.010 - Policy.

[1989 c.693 §2]



Section 101.020 - Definitions.

(1) "Affiliated organization" means any profit or not-for-profit corporation, limited liability company, partnership, sole proprietorship, sponsoring entity or other form of legal entity:

(a) That is the lessor of the real property on which the facilities of the provider are situated;

(b) That a provider has identified in its disclosure statement pursuant to ORS 101.050 (1)(e); or

(c) In which any director or executive officer of a provider or of any manager of a provider has an equity or debtor financial interest in excess of $10,000.

(2) "Applicant" means a provider that has submitted an application and disclosure statement to register as a continuing care retirement community.

(3) "Application fee" means a fee charged to an individual or individuals, prior to execution of a residency agreement, apart from an entrance fee.

(4) "Audited financial statement" means a provider’s financial statement that has been prepared in accordance with generally accepted accounting principles and that has been audited by an independent certified public accountant in accordance with generally accepted auditing standards and includes notes to the financial statement that state whether or not the continuing care retirement community is in compliance with its reserve requirements.

(5) "Closed bed long term care facility" means a licensed long term care facility in a continuing care retirement community that is used exclusively by individuals receiving long term care services under a residency agreement.

(6) "Continuing care" means directly furnishing or indirectly making available, upon payment of an entrance fee and under a residency agreement, housing and health related services for a period greater than one year to an individual not related by blood or marriage to the continuing care retirement community provider that is furnishing care.

(7) "Continuing care retirement community" or "CCRC" means any provider that is registered with the Department of Human Services and agrees to furnish continuing care to a resident under a residency agreement.

(8) "Entrance fee" means an initial or deferred transfer to a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of one or more residents in a continuing care retirement community. A fee that is less than the sum of the regular periodic charges for one year of residency is not an entrance fee.

(9) "Health related services" includes, but is not limited to, nursing care, assistance with activities of daily living, long term care and rehabilitative services.

(10) "Living unit" means a room, apartment, cottage or other area set aside for the exclusive use of the resident.

(11) "Manager" means a person, corporation, partnership, association or other legal entity that enters into a contractual arrangement with the provider to manage the continuing care retirement community. However, "manager" does not include individuals employed by the provider or corporations affiliated with the provider or other legal entities within the provider’s supervision or control.

(12) "New continuing care retirement community" means a continuing care retirement community registered by a provider on or after January 1, 1990. "New continuing care retirement community" does not mean the remodeling or expansion of an existing continuing care retirement community’s facility on the same or an adjacent site.

(13) "Omit a material fact" means the failure to state a material fact required to be stated in any disclosure statement or registration.

(14) "Open bed long term care facility" means a licensed long term care facility in a continuing care retirement community that admits persons who have not signed a residency agreement.

(15) "Provider" means an owner or operator, whether a natural person, partnership, trust, limited liability company, corporation or unincorporated association, however organized, of a new or existing continuing care retirement community, whether operated for profit or not, that provides, plans to provide or agrees to provide continuing care to one or more unrelated residents under a residency agreement.

(16) "Regular periodic charges" means basic monthly fees charged to a resident on an ongoing basis.

(17) "Residency agreement" means a contract between a provider and a resident for the provision of continuing care for a period greater than one year.

(18) "Resident" means a person who enters into a residency agreement with a provider or who is designated in a residency agreement to be a person being provided with continuing care.

(19) "Residents’ council" means a body of residents of a continuing care retirement community who are elected by the residents and recognized by the provider as representing the interests of the residents.

(20) "Solicit" means all actions of a provider in seeking to have individuals pay an application fee or enter into a residency agreement by any means including, without limitation, personal, telephone, mail or any media distributed or communicated by any means.

[1989 c.693 §3; 1997 c.633 §4; 2009 c.201 §1]



Section 101.030 - Registration of continuing care retirement community providers.

(a) Enters into a residency agreement with a nonresident;

(b) Solicits either a prospective resident or nonresident to pay an application fee or execute a residency agreement; or

(c) Collects an entrance fee.

(2) The provider shall apply for registration with the department on forms prescribed by the department. The application shall include a disclosure statement as described in ORS 101.050. The disclosure statement must include an explanation, in boldfaced type, whether and in what manner and amount entrance fees are refunded to prospective residents in the event a prospective resident withdraws from the residency agreement prior to occupancy.

(3) Within 10 business days after receipt of the completed application for registration of a new continuing care retirement community, the department shall issue a notice of filing to the applicant. Within 60 days of the notice of filing, the department shall enter an order registering the provider or rejecting the registration. If no order of rejection is entered within 60 days from the date of notice of filing, the provider shall be considered registered unless the provider and the department agree in writing to an extension of time. If no order of rejection is entered within the time period as so extended, the provider shall be considered registered.

(4) If the department determines that the requirements of ORS 101.050, 101.060, 101.070 and 101.090 have been met, it shall enter an order registering the provider. If the department determines that any of the requirements of ORS 101.050, 101.060, 101.070 or 101.090 have not been met, the department shall notify the applicant that the application for registration must be corrected within 30 days in such particulars as are designated by the department. If the requirements are not met within the time allowed, the department may enter an order rejecting the registration. The order shall include the findings of fact upon which the order is based and which shall not become effective until 20 days after the end of the foregoing 30-day period. During the 20-day period, the applicant may petition for reconsideration and shall be entitled to a hearing. An order of rejection shall not take effect, in any event, until such time as the hearing, once requested, has been given to the applicant and a decision is rendered by the administrative law judge that sustains the department’s decision to reject the registration.

[1989 c.693 §7; 1991 c.67 §19; 2003 c.75 §82; 2005 c.22 §79; 2009 c.201 §2]



Section 101.040 - Registration fees.

[1989 c.693 §18]



Section 101.050 - Preparation of disclosure statement by provider; notice and review of statement by prospective residents; contents of statement.

(a) The rights and requirements contained in ORS 101.115.

(b) The names of the individual or individuals who constitute the provider or, if the provider is a partnership, limited liability company, corporation or other legal entity, whether for profit or not for profit, the name of the legal entity and each of the officers, directors, trustees or managing general partners of the legal entity and a description of each individual’s duties on behalf of the legal entity.

(c) The business address of the provider and a statement of whether the provider is an individual, partnership, limited liability company, corporation or other legal entity.

(d) The names and business addresses of any individual having any more than a 10 percent direct or indirect ownership or beneficial interest in the provider, the percentage of the direct or indirect ownership or beneficial interest and a description of each individual’s interest in or occupation with the provider.

(e)(A) A statement as to whether the provider is or is not affiliated with any other organization of any kind, the extent of the affiliation, if any, and the extent to which any of the affiliated organizations are responsible for the financial and contractual obligations of the provider; and

(B) The provision of the Internal Revenue Code, if any, under which the provider or any affiliated organization is exempt from the payment of federal income taxes.

(f) The location and general description of the continuing care retirement community, including the location and number of living units and licensed long term care beds considered part of the CCRC, and any other care facilities owned or operated by the provider. The provider must disclose the following about any proposed continuing care retirement community or other care facilities:

(A) The estimated completion date or dates;

(B) A statement as to whether or not construction has begun; and

(C) Any contingencies subject to which construction may be deferred.

(g) The number of open bed long term care facility beds operated by the CCRC.

(h) A description of services provided or proposed to be furnished by the provider under its residency agreements including, without limitation:

(A) The extent to which medical care, long term care or health related services are furnished, and the locations where the services will be furnished. If the services are furnished at a facility that is not registered as part of the CCRC’s campus, the provider shall state the location where the services are furnished and any additional fees associated with the services; and

(B) The services made available by the continuing care retirement community at an extra charge over and above the entrance fee.

(i) A description of all fees required of each resident, including the entrance fee, regular periodic charges and the manner in which any additional fees or regular periodic charges will be determined. The description shall include:

(A) The circumstances under which the resident will be permitted to remain in the continuing care retirement community in the event the resident is unable to pay regular periodic or other charges;

(B) The terms and conditions under which the residency agreement may be canceled by the provider or the resident or in the event of the death of the resident prior to or following occupancy of the living unit;

(C) The percentage of the entrance fee refund required by ORS 101.080 and the manner in which this percentage is calculated;

(D) The conditions under which a living unit occupied by a resident may be made available by the provider to another resident other than on the death of the resident executing the residency agreement;

(E) The manner by which the provider may adjust regular periodic charges or other recurring fees;

(F) A statement of the fees to be charged if the resident marries or divorces while at the designated continuing care retirement community, the terms concerning a resident’s spouse’s entry to or departure from a CCRC and the consequences if a new spouse does not meet the requirements for entry; and

(G) The terms and conditions for the transfer of a resident out of the CCRC.

(j) The provider’s most recent audited financial statement prepared in accordance with generally accepted accounting principles by a certified public accountant. This audited financial statement must not have been prepared more than 16 months prior to the date of the initial application for registration.

(k) A copy of the residency agreement or agreements offered to the prospective resident by the provider.

(L) A statement on the cover page in a prominent location and typeface that registration of the continuing care retirement community does not constitute approval, recommendation or indorsement of the CCRC by the Department of Human Services, and that such registration does not evidence the accuracy or completeness of the information set forth in the disclosure statement.

(m) Copies of the primary written brochures and written promotional materials furnished to prospective residents.

(n) A full description of all contracts that the provider has entered into with affiliated organizations and an explanation of the financial impact that the contracts may have on residents.

(o) An affidavit signed by an authorized representative of the CCRC confirming that the application and disclosure statement are complete and accurate.

(2) Any individual or legal entity named in subsection (1)(b) or (d) of this section and any proposed or existing manager must disclose:

(a) Business experience in operation or management of the continuing care retirement community or other licensed long term care facilities;

(b) Whether the person has been convicted of a crime;

(c) Whether the person has been a party to any civil action in which a judgment for damages was obtained or in which an injunction was issued against the person for fraud, embezzlement, fraudulent conversion or misappropriation of property;

(d) Whether the person has had any state or federal permits or licenses suspended or revoked, or if a state or federal authority has disqualified the person from providing services in the Medicare or Medicaid program in connection with the person’s business activities; and

(e) The identity of any business or professional service entity in which the person has a 10 percent or greater ownership interest and which the provider intends to employ to provide goods, services or any other things of value.

(3) In the event subsection (2)(e) of this section applies, the person must disclose the anticipated costs to the provider or a statement that such costs cannot presently be estimated.

(4) In addition to complying with all the provisions of this section, the provider must submit on behalf of a new continuing care retirement community a statement of the anticipated source and application of funds used or to be used in the purchase or construction of the CCRC, including:

(a) An estimate of the cost of purchasing or constructing and equipping the CCRC that the provider expects to incur or become obligated for prior to the commencement of the operation of the CCRC;

(b) A description of any mortgage loan or other long term financing intended to be used for the financing of the CCRC;

(c) An estimate of the total entrance fees to be received from the residents at or prior to the commencement of operation of the continuing care retirement community based on projected occupancy at the time the CCRC commences operation; and

(d) An estimate of the funds, if any, anticipated to be necessary to pay for start-up losses.

[1989 c.693 §8; 1997 c.633 §5; 2009 c.201 §3]



Section 101.052 - Annual disclosure statement.

(2) In addition to the information required for an initial statement under ORS 101.050, the annual disclosure statement shall include:

(a) An audited financial statement prepared in accordance with generally accepted accounting principles for the preceding fiscal year;

(b) A disclosure of any change in ownership or manager;

(c) The frequency of residents’ council meetings and the dates of the meetings; and

(d) Copies of all notices of changes in regular periodic charges or notices of proposed changes in fees or services that were given to residents during the provider’s most recently completed fiscal year.

(3) To amend an annual disclosure statement, a provider shall file all amended documents and new materials with the department.

[Formerly 101.130]



Section 101.055



Section 101.060 - Provider to maintain financial reserves; amount; escrow account; withdrawal from reserves.

(a) A debt service liquid reserve in an amount equal to or exceeding the total of all principal and interest payments due during the next 12 months on account of a mortgage loan or other long term financing of the continuing care retirement community taking into consideration any anticipated refinancing; and

(b) An operating liquid reserve in an amount equal to or exceeding the total of the CCRC’s projected operating expenses for three months. For the purpose of calculating the amount required for the operating liquid reserve, projected operating expenses include any anticipated expenses associated with providing housing or health related services under all residency agreements.

(2) The Department of Human Services may require a provider not meeting its reserve requirements to place the reserves in an escrow account.

(3) The notes to the provider’s annual audited financial statements shall state whether or not the reserve requirements have been met.

(4) The department may allow withdrawal or borrowing from the reserves in an amount not greater than 20 percent of the provider’s total required reserves. The withdrawal or borrowing can be approved by the department only if required for making an emergency repair or replacement of equipment, to cover catastrophic loss that is not able to be covered by insurance or for debt service in a potential default situation. No withdrawal or borrowing may be made from a reserve without the approval of the department. All funds borrowed shall be repaid to the reserve within 18 months in accordance with a payment plan approved by the department.

[1989 c.693 §12; 1997 c.633 §6; 2003 c.14 §40; 2009 c.201 §5]



Section 101.065 - Provider liquidation; resident claims preferred.

[1997 c.633 §3]



Section 101.070 - Escrow account required for registration of new continuing care retirement community; entrance fees in escrow; use of escrow funds.

(2) Upon written request by the provider, the department shall approve the release of the funds from escrow if the department is satisfied that:

(a) The provider has received a certificate of occupancy by local authorities and has collected no less than 10 percent of each individual resident’s entrance fee for no less than 50 percent of the total number of units;

(b) Anticipated proceeds of any first mortgage loan or other long term financing commitment plus funds from other sources in the actual possession of the provider are equal to not less than:

(A) Fifty percent of the aggregate cost of constructing or purchasing and equipping and furnishing the CCRC; and

(B) Fifty percent of the funds, which the provider estimated in its disclosure pursuant to ORS 101.050, to fund start-up losses of the CCRC; and

(c) A commitment has been received by the provider for any permanent mortgage loan or other long term financing commitment, which commitment the provider disclosed pursuant to ORS 101.050, and any conditions of this commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the CCRC, have been substantially satisfied.

(3) In the event a prospective resident withdraws from the residency agreement prior to occupancy, the entrance fee described in ORS 101.080 may not be refunded to the prospective resident until such time as the prospective resident’s unit has been resold.

(4) If the entrance fees in an escrow account are not released within 48 months after the escrow account is opened, entrance fees paid, less the escrow fee, shall be returned to the residents unless an extension is granted by the department.

(5) Nothing in this section requires the escrow of any nonrefundable application fee charged to prospective residents.

(6) An entrance fee held in escrow may be returned by the escrow agent, at any time, to the person or persons who paid the fee to the provider upon receipt by the escrow agent of notice from the provider that such person is entitled to a refund of the entrance fee.

[1989 c.693 §13; 2009 c.201 §6]



Section 101.080 - When resident eligible for refund of entrance fee; notice to resident.

(2) The percentage of the entrance fee to be refunded and the manner in which this percentage is calculated shall be written in boldfaced type in the residency agreement and disclosed in the initial and annual disclosure statements required by ORS 101.050 and 101.052.

[Formerly 91.690; 2009 c.201 §7]



Section 101.090 - Exemption of closed bed facilities from certificate of need review; exception.

[1989 c.693 §10; 1991 c.67 §20; 2009 c.201 §8]



Section 101.100 - Transfer of registration.

[1989 c.693 §14]



Section 101.110 - Revocation of registration; findings.

(a) Violated any provision of this chapter or any rule or order adopted under this chapter;

(b) Failed to file an annual disclosure statement required by ORS 101.052;

(c) Failed to make available to prospective and current residents the disclosure statements required by ORS 101.050 and 101.052;

(d) Delivered to prospective residents a disclosure statement as provided by ORS 101.050 and 101.052 that makes an untrue statement of material fact or omits a material fact and the provider, at the time of the delivery of the disclosure statement, knew or should have known of the misstatement or omission;

(e) Failed to comply with the terms of a cease and desist order described in ORS 101.120;

(f) Failed to establish and maintain reserves required by ORS 101.060; or

(g) Failed to place reserves in an escrow account when required by the department under ORS 101.060.

(2) Findings of fact in support of revocation, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

(3) If the department finds, after notice and hearing, that the provider has been guilty of a violation for which revocation could be ordered, it may first issue a cease and desist order. If the cease and desist order is or cannot be effective in remedying the violation, the department may, after notice and hearing, order that the registration be revoked.

(4) If the department revokes a provider’s registration, the provider shall supply the department with a list of the names and addresses of all residents who have entered into residency agreements with the provider.

[1989 c.693 §15; 2009 c.201 §9]



Section 101.112 - Required meetings with residents; notice of change in fees or services.

(2) The provider shall give residents at least 45 days’ notice of proposed changes in fees, regular periodic charges or services. At least 30 days before an increase in regular periodic charges takes effect, the provider shall hold a meeting with the residents’ council or a meeting that is open to all of the residents of a CCRC to present the reasons for the proposed increase and any data supporting the need for the increase. A meeting described in subsection (1) of this section may be used for this purpose. At least 14 days prior to the meeting, the provider shall post in a conspicuous location and make available to each resident an agenda for the meeting. At the meeting, the provider shall make available an accounting of:

(a) Actual and projected income and expenses for the CCRC’s current fiscal year;

(b) Projected income and expenses for the following fiscal year; and

(c) The current charges for each living unit in the CCRC and the proposed increase to each charge.

(3) A provider shall review the CCRC budget with the residents’ council or a committee appointed by the council during the budget planning process.

(4) A provider shall make available to the residents’ council or a committee appointed by the council, at least twice each year, a financial statement for the CCRC that compares actual costs to budgeted costs, broken down by expense category.

(5) A provider shall maintain and make available to any resident, upon request, minutes of the meetings of the provider’s governing body. The provider may remove from the minutes information regarding any matters discussed in executive session or that relate to litigation, personnel, competitive advantage or an individual resident’s personal affairs, but may not remove information regarding the annual budget, increases in regular periodic charges, provider indebtedness or expansion in new or existing facilities. A provider shall retain the minutes for no less than three years from the date the minutes were created.

(6) The governing body of a provider shall allow at least one resident from each CCRC operated in this state by the provider to participate as a nonvoting resident representative on the governing body or along with the owners or managers. The resident representative may be excluded from any executive session and from discussion of confidential matters or matters related to litigation, personnel, competitive advantage or an individual resident’s personal affairs. The resident representative may not be excluded from discussion of matters relating to the annual budget, increases in regular periodic charges, provider indebtedness or expansion in new or existing facilities.

(7) The resident representative described in subsection (6) of this section and the representative’s alternate must be elected by a majority vote of the residents’ council of each CCRC or by a majority vote of all residents of a CCRC. The representative is responsible for submitting the representative’s name, address, electronic mail address and telephone number to the provider. The provider may establish the term for representatives and the procedures for election and replacement of a representative and an alternate.

(8) A provider shall send to each resident representative and alternate, at the same time and in the same manner as other members of the governing body, owners or managers of the provider, the notice of meeting and any written materials relevant to the discussions in which the resident representative may participate under subsection (6) of this section.

(9) The provider shall pay all reasonable travel expenses for a resident representative or alternate to attend meetings of the governing body and meetings of governing body committees.

(10) Nothing in this chapter prohibits a provider from allowing greater resident participation than the minimum requirements set forth in this chapter including, but not limited to, the requirement:

(a) Under subsection (1) of this section to hold meetings with the residents’ council or meetings that are open to all of the residents twice each year.

(b) Under subsection (6) of this section to allow one elected resident representative for each CCRC to participate in the provider’s governing body or along with owners or managers.

[Formerly 101.055]



Section 101.115 - Resident rights.

(2) A resident has the right to review a provider’s disclosure statements.

(3) A provider may not discriminate or impose any requirement or restriction based on sex, marital status, race, color, sexual orientation or national origin of a resident, a prospective resident or a resident’s visitor.

(4) A provider shall make reasonable accommodations to ensure that services are accessible to residents who have disabilities.

(5) A provider shall treat each resident with respect and dignity at all times, and ensure privacy for each resident during rehabilitation or treatment and when receiving personal care services.

(6) A resident has the right to associate and communicate privately with persons of the resident’s choice and to send and receive mail that is not opened by the provider.

(7) A resident has the right to be free from abuse as defined in ORS 124.005.

(8) The residents’ council has the right to meet with the provider no less than twice each year and must be allowed free discussion at the meetings of subjects that may include, but need not be limited to, facility income, expenditures, financial trends, resident concerns, proposed changes in policy, programs and services, and any other issue identified by the council or a resident under ORS 101.112 (1).

(9) A resident has the right to participate in social, religious and community activities at the discretion of the resident.

(10) A resident has the right to be fully informed, prior to or at the time of admission and during the resident’s period of residency, of services available in the continuing care retirement community, whether the provider participates in the Medicare or Medicaid programs and the consequences of the participation or lack of participation by the provider in the Medicare or Medicaid programs.

(11) A resident has the right to refuse medication, treatment, care or participation in clinical trials or other research.

(12) A resident has the right to obtain treatment, care and services, including but not limited to home health and hospice care, from persons providing health care who have not entered into a contract with or are not affiliated with the provider, subject to policies of the CCRC regarding the provision of services by persons that are not under contract.

(13) A resident has the right to submit grievances and to suggest changes in policies and services either orally or in writing to staff or other individuals without fear of restraint, interference, coercion, discrimination or reprisal by the provider. A provider must adopt written policies and procedures for the timely resolution of a resident’s grievance.

(14) A resident has the right to be free from harassment by other residents and to peaceful enjoyment of the CCRC without interference from other residents.

(15) A provider shall keep clinical and personal records of residents confidential. A resident or an authorized representative of the resident has the right to a prompt inspection of the records pertaining to the resident’s care. The provider shall provide photocopies or electronic copies of a resident’s records to the resident or the authorized representative at a reasonable charge.

(16) A resident has the right to receive notice of proposed changes in fees or services in accordance with ORS 101.112. The provider must allow residents a reasonable opportunity to comment on the proposed changes before the changes become effective.

(17) A provider shall have a procedure in place for a resident to request that a staff person of a particular sex be assigned to assist the resident with activities of daily living. The provider shall accommodate the request unless the provider is unable to do so. If the provider is unable to accommodate the request, the provider shall notify the resident, in writing, of the reasons why the provider is unable to accommodate the request and shall maintain documentation showing why the provider cannot accommodate the request.

[2009 c.201 §12; 2015 c.839 §1]



Section 101.120 - Power of department to prevent violations; cease and desist order; injunction.

(2) If the department makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing a cease and desist order, it may issue a temporary cease and desist order that shall include in its terms a provision that, upon request, a hearing shall be held within 10 days of such a request to determine whether or not the permanent cease and desist order shall be entered on the person. The temporary cease and desist order shall be served on the person by certified mail.

(3) If it appears that a person has engaged, or is about to engage, in an act or practice constituting a violation of any provision of this chapter or of a rule or order under this chapter, the department, with or without prior administrative proceedings, may bring an action in the circuit court to enjoin the acts or practices or to enforce compliance with this chapter or any rule or order under this chapter. Upon proper showing, injunctive relief or temporary restraining orders shall be granted. The department shall not be required to post a bond in any court proceeding.

[1989 c.693 §16]



Section 101.130



Section 101.140 - Advisory council; membership; compensation; duties.

(a) A representative of the business community with expertise in the area of management;

(b) A certified public accountant;

(c) An attorney; and

(d) Three Oregon residents of continuing care retirement communities or other consumer representatives.

(2) The term of office for a member shall be three years or until a successor has been appointed and qualified.

(3) The members of the advisory council shall serve without pay. They shall be reimbursed by the Department of Human Services for their actual and necessary traveling expenses incurred while on official business.

(4) The council shall:

(a) Elect a chairperson from among their number and elect or appoint a secretary, both of whom shall hold office for one year and thereafter until a successor is qualified and elected;

(b) Hold an annual meeting and hold other meetings at times and places the department or the chairperson of the council may direct;

(c) Keep a record of its proceedings. The record is prima facie evidence of all matters reported and shall be open to inspection at all times;

(d) Act in an advisory capacity to the department; and

(e) Make recommendations to the department on all proposed rules pertaining to this chapter.

[1989 c.693 §5; 1993 c.18 §21; 1997 c.633 §7; 2001 c.900 §13]



Section 101.150 - Duties of Department of Human Services; complaint procedure; rules.

(2) The department shall adopt such rules as are reasonably necessary for the enforcement of this chapter. The department shall submit any proposed rules to the advisory council prior to proceeding with the notice procedures provided for in ORS 183.335. The department shall consider the comments of the advisory council which pertain to a proposed rule before the department adopts the rule.

(3) The department shall adopt a procedure for a resident to file a complaint with the department concerning a continuing care retirement community’s failure to comply with a requirement of this chapter. The department shall:

(a) Provide a response to the complainant no later than 14 days after the date the complaint is filed;

(b) Complete an investigation of the complaint no later than 90 days after the date the complaint is filed; and

(c) Provide a written report of the results of the investigation to the provider and to the complainant.

[1989 c.693 §§4,17; 2015 c.839 §2]



Section 101.160 - Short title.

[1989 c.693 §1]






Chapter 105 - Property Rights

Section 105.005 - Right of action; recovery; damages.

(2) In an action brought under subsection (1) of this section or in a separate action for damages only, a person who, throughout the vesting period, used or occupied land of another with the honest and objectively reasonable belief that the person was the actual legal owner of the land shall not be liable for:

(a) Double or treble damages under ORS 105.810 (1) to (3) or 105.815; or

(b) The value of the use or occupation of the land by the person throughout the vesting period.

[Amended by 1989 c.1069 §2; 1991 c.109 §1; 1999 c.544 §3]



Section 105.010 - Contents of complaint.

(1) The nature of the estate of the plaintiff in the property, whether it be in fee, for life, or for a term of years; including, when necessary, for whose life and the duration of the term.

(2) That the plaintiff is entitled to the possession thereof.

(3) That the defendant wrongfully withholds the property from the plaintiff to the damage of the plaintiff for such sum as is therein claimed.

(4) A description of the property with such certainty as to enable the possession thereof to be delivered if there is recovery.



Section 105.015 - Answer.



Section 105.020 - Substitution of landlord for tenant.



Section 105.025 - Verdict.

(1) If the verdict is for the plaintiff, that the plaintiff is entitled to the possession of all or a part of the property described in the complaint, or that the plaintiff owns an undivided share or interest in all or a part of the property; including the nature and duration of the estate of the plaintiff in such property.

(2) If the verdict is for the defendant, that the plaintiff is not entitled to the possession of the property described in the complaint, or the part that the defendant defends, and the estate, license or right to possession in such property established on the trial by the defendant, if any, as the same is required to be pleaded.



Section 105.030 - Damages for withholding; setoff for improvements.



Section 105.035 - Judgment when plaintiff’s right to possession expires.



Section 105.040 - Order to make survey.

(2) The order shall describe the property. A copy of the order shall be served upon the defendant, and thereupon the party may enter upon the property, and make the survey and admeasurement. If any unnecessary injury is done to the premises, the applying party is liable therefor.



Section 105.045 - Action not prejudiced by alienation by person in possession.



Section 105.050 - Cotenant shall prove ouster.

[Amended by 1969 c.591 §281]



Section 105.055 - Conclusiveness of judgment.

(2) When service of the summons is made by publication and judgment is given for want of an answer, at any time within two years from the entry thereof the defendant or the successor in interest of the defendant as to the whole or any part of the property, shall, upon application to the court or judge thereof, be entitled to an order vacating the judgment and granting the defendant a new trial upon the payment of the costs of the action.

(3) In an action against a tenant the judgment is conclusive against a landlord, who has been made defendant in place of the tenant, to the same extent as if the action had been originally commenced against the landlord.



Section 105.060 - Effect of new trial on plaintiff’s possession.



Section 105.065



Section 105.070 - Rights of donee under Donation Law.



Section 105.075 - Notice to quit; action to recover possession not affected by forcible entry or wrongful detainer.



Section 105.080 - Reimbursement of tenants in common obtaining possession; lien.



Section 105.105 - Entry to be lawful and peaceable only.



Section 105.110 - Action for forcible entry or wrongful detainer.

[Amended by 1985 c.241 §1; 1995 c.658 §68]



Section 105.111 - Stay of eviction for state service member.

(2) In an action pursuant to ORS 105.110, the court may stay the eviction of the defendant for up to 90 days if:

(a) The defendant is a state service member;

(b) The agreed-upon rent does not exceed $1,200 per month; and

(c) The premises are occupied chiefly for dwelling purposes by the spouse, children or other dependents of the defendant.

(3) If the defendant requests a stay of the eviction for up to 90 days and the defendant can prove that the ability of the defendant to pay the agreed-upon rent is materially affected by being called into active service, the court may grant the stay of the eviction.

[2003 c.387 §7]

Note: 105.111 was added to and made a part of 105.105 to 105.168 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 105.112 - Action by tenant to recover personal property; forms.

(2) An action under this section shall be governed by the provisions of ORS 105.105 to 105.168 except that:

(a) The complaint shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

Plaintiff(s), )

)

vs. ) No.___

)

Defendant(s). )

COMPLAINT FOR RETURN

OF PERSONAL PROPERTY

I

Defendant(s) (is) (are) in possession of the following personal property belonging to the plaintiff(s):

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

See attached list.

II

Defendant(s) took the personal property alleged in paragraph I from premises rented by plaintiff(s) from defendant(s) at:

______________ (street and number)

______________ (city)

______________ (county)

III

Plaintiff(s) (is) (are) entitled to possession of the personal property because:

______Defendant(s) took the personal property wrongfully because plaintiff(s) had not abandoned the property, and because either there was no court order awarding defendant(s) possession of the premises or the plaintiff(s) (was) (were) not continuously absent from the premises for seven days after such an order when defendant(s) removed the personal property.

______Defendant(s) lawfully took possession of the personal property after enforcement of a court order for possession of the premises pursuant to ORS 105.165, but refused to return the personal property to plaintiff(s) without payment although plaintiff(s) demanded return of the property within the time provided by ORS 90.425 or 90.675.

______Defendant(s) lawfully took possession of the personal property pursuant to ORS 105.161, but refused to return the personal property to plaintiff(s) although plaintiff(s) offered payment of all sums due for storage and any costs of removal of the personal property and demanded return of the property within the time provided by ORS 90.425 or 90.675.

______Other: ______________

______________________________________________________________________________

______________________________________________________________________________

Wherefore, plaintiff(s) pray(s) for possession of the personal property and costs and disbursements incurred herein.

________ ______________

Date Signature of Plaintiff(s)

______________________________________________________________________________

(b) The complaint shall be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17 or verified by an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

(c) The answer shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

)

Plaintiff(s), )

)

vs. ) No.___

)

)

Defendant(s). )

ANSWER

I (we) deny that the plaintiff(s) is (are) entitled to possession of the personal property subject of the complaint because:

______The defendant(s) did not take and do not have possession of any of the property listed in the complaint.

______The defendant(s) took possession of the personal property as provided in ORS 90.425 or 90.675 after giving written notice that it was considered abandoned, and the plaintiff(s) did not make a timely demand for return of the property.

______The defendant(s) took possession of the personal property as provided in ORS 90.425 or 90.675 after giving written notice that it was considered abandoned, but not after a sheriff’s enforcement of an eviction judgment against the plaintiff(s) as provided in ORS 105.165, and the plaintiff(s) refused to pay charges lawfully due for storage.

______Other: ______________

______________________________________________________________________________

______________________________________________________________________________

I (we) ask that the plaintiff(s) take nothing by the complaint and that I (we) be awarded my (our) costs and disbursements.

________ ______________

Date Signature of defendant(s)

______________________________________________________________________________

(d) The issue at trial shall be limited to whether the plaintiff is entitled to possession of the personal property listed in the complaint.

(e) No claim for damages shall be asserted by either party in the action for possession of the personal property under this section, but each party may pursue any claim for damages in a separate action.

(f) A party may join an action for possession of personal property with an action for damages or a claim for other relief, but the proceeding is not governed by the provisions of ORS 105.105 to 105.168.

(g) If the court determines that the plaintiff is entitled to possession of the personal property that is the subject of the complaint, the court shall enter an order directing the sheriff to seize the personal property to which the court finds the plaintiff entitled, and to deliver that property to the plaintiff. The court may provide that the defendant have a period of time to deliver the property to the plaintiff voluntarily before execution. The costs of execution may be recovered in the manner provided in ORS 18.999.

(h) Subject to the provisions of ORCP 68, a prevailing party who has been represented by counsel may recover attorney fees as provided by ORS 90.255.

[1989 c.506 §22; 1991 c.67 §21; 1997 c.577 §30; 2001 c.596 §46]



Section 105.113 - Form of summons.

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

No. _____

SUMMONS

RESIDENTIAL EVICTION

PLAINTIFF (Landlord or agent):

___________________________

___________________________

vs.

DEFENDANT (Tenants/Occupants):

___________________________

___________________________

TO: _______________(Street address and city of property occupied by defendant)

_______________(Mailing address if different)

NOTICE TO TENANTS:

READ THESE PAPERS CAREFULLY

YOUR LANDLORD WANTS TO

EVICT YOU

ON_________, 2_____ AT _____ A.M./P.M., you must come to the County Court House located at_________. You do not have to pay any fees to the court for this first hearing.

•If you do not appear in court and your landlord does, your landlord will win automatically and can have the Sheriff physically remove you.

•If you do show up in court and your landlord does not, this eviction action will be dropped.

•If both of you show up:

•The judge may ask you to try to reach an agreement with your landlord, but this is voluntary. Trained mediators may be available free of charge to help resolve disputes.

•The court will schedule a trial if you and your landlord do not reach an agreement or if you do not agree to move out.

IF YOU WANT A TRIAL, YOU MUST:

•Show up in court at the time scheduled above;

•On the same day, file an Answer with the Court giving a legal reason why you should not be evicted (the Court can give you a form);

•Give a copy of the Answer to your landlord (or your landlord’s agent or attorney); and

•Pay a filing fee of $_____ (the judge may allow payment to be deferred in certain circumstances).

IF YOU HAVE QUESTIONS, YOU SHOULD SEE AN ATTORNEY IMMEDIATELY. If you need help finding an attorney, you can contact the Oregon State Bar’s Lawyer Referral Service online at www.oregonstatebar.org or by calling 503-684-3763 (in the Portland metropolitan area) or toll-free elsewhere in Oregon at 800-452-7636.

___________________________

Signature of Plaintiff (landlord or agent)

Plaintiff’s address:

___________________________

___________________________

Plaintiff’s telephone number: _________

I certify that this is a true copy of the original summons:

_____________________

Signature of Plaintiff (landlord or agent)

______________________________________________________________________________

[2001 c.596 §8; 2011 c.398 §4]



Section 105.115 - Causes of unlawful holding by force; action for return of possession.

(a) When the tenant or person in possession of any premises fails or refuses to pay rent within 10 days after the rent is due under the lease or agreement under which the tenant or person in possession holds, or to deliver possession of the premises after being in default on payment of rent for 10 days.

(b) When the lease by its terms has expired and has not been renewed, or when the tenant or person in possession is holding from month to month, or year to year, and remains in possession after notice to quit as provided in ORS 105.120, or is holding contrary to any condition or covenant of the lease or is holding possession without any written lease or agreement.

(c) When the owner or possessor of a recreational vehicle that was placed or driven onto property without the prior consent of the property owner, operator or tenant fails to remove the recreational vehicle. The property owner or operator is not required to serve a notice to quit the property before commencing an action under ORS 105.126 against a recreational vehicle owner or possessor holding property by force as described in this paragraph.

(d) When the person in possession of a premises remains in possession after the time when a purchaser of the premises is entitled to possession in accordance with the provisions of ORS 18.946 or 86.782.

(e) When the person in possession of a premises remains in possession after the time when a deed given in lieu of foreclosure entitles the transferee named in the deed to possession of the premises.

(f) When the person in possession of a premises remains in possession after the time when a seller is entitled to possession in accordance with the provisions of ORS 93.930 (2)(c) or pursuant to a judgment of strict foreclosure of a recorded contract for transfer or conveyance of an interest in real property.

(g) When the person in possession of a premises remains in possession after the expiration of a valid notice terminating the person’s right to occupy the premises pursuant to ORS 91.120, 91.122 or 91.130.

(2) In the case of a dwelling unit to which ORS chapter 90 applies:

(a) The following are causes of unlawful holding by force within the meaning of ORS 105.110 and 105.123:

(A) When the tenant or person in possession of any premises fails or refuses to pay rent within 72 hours or 144 hours, as the case may be, of the notice required by ORS 90.394.

(B) When a rental agreement by its terms has expired and has not been renewed, or when the tenant or person in possession remains in possession after a valid notice terminating the tenancy pursuant to ORS chapter 90, or is holding contrary to any valid condition or covenant of the rental agreement or ORS chapter 90.

(b) A landlord may not file an action for the return of possession of a dwelling unit based upon a cause of unlawful holding by force as described in paragraph (a) of this subsection until after the expiration of a rental agreement for a fixed term tenancy or after the expiration of the time period provided in a notice terminating the tenancy.

(3) In an action under subsection (2) of this section, ORS chapter 90 shall be applied to determine the rights of the parties, including:

(a) Whether and in what amount rent is due;

(b) Whether a tenancy or rental agreement has been validly terminated; and

(c) Whether the tenant is entitled to remedies for retaliatory conduct by the landlord as provided by ORS 90.385 and 90.765.

[Amended by 1973 c.559 §34; 1977 c.365 §1; 1981 c.753 §5; 1995 c.559 §45; 2001 c.596 §47; 2003 c.378 §19; 2005 c.391 §28; 2007 c.653 §1; 2009 c.569 §2; 2009 c.638 §1]



Section 105.117



Section 105.120 - Notice necessary to maintain action in certain cases; waiver of notice; effect of advance payments of rent.

(2) Except as provided in subsection (3) of this section, an action for the recovery of the possession of the premises may be maintained in cases provided in ORS 105.115 (1)(b), when the notice to terminate the tenancy or to quit has been served upon the tenant or person in possession in the manner prescribed by ORS 91.110 and for the period prescribed by ORS 91.060 to 91.080 before the commencement of the action, unless the leasing or occupation is for the purpose of farming or agriculture, in which case the notice must be served for a period of 90 days before the commencement of the action. Any person entering into the possession of real estate under written lease as the tenant of another may, by the terms of the lease, waive the giving of any notice required by this subsection.

(3) An action for the recovery of the possession of a dwelling unit to which ORS chapter 90 applies may be maintained in situations described in ORS 105.115 (2) when the notice to terminate the tenancy or to quit has been served by the tenant upon the landlord or by the landlord upon the tenant or person in possession in the manner prescribed by ORS 90.155.

(4) Except when a tenancy involves a dwelling unit subject to ORS chapter 90, the service of a notice to quit upon a tenant or person in possession does not authorize an action to be maintained against the tenant or person in possession for the possession of premises before the expiration of any period for which the tenant or person has paid the rent of the premises in advance.

(5) An action to recover possession of a dwelling unit subject to ORS chapter 90 may not be brought or filed against a tenant or person in possession based upon a notice under ORS 90.427 to terminate the tenancy until after the expiration of any period for which the tenant or person has paid the rent of the dwelling unit in advance, unless:

(a) The only other money paid by the tenant was collected as a last month’s rent deposit as provided under ORS 90.300; or

(b) The only unused rent was paid by the tenant for a rental period extending beyond the termination date specified in a valid outstanding notice to terminate the tenancy and the landlord refunded the unused rent within 10 days after receipt by delivering the unused rent to the tenant in person or by first class mailing.

[Amended by 1973 c.559 §35; 1981 c.753 §6; 1983 c.303 §5; 1985 c.588 §13; 1989 c.506 §18; 1993 c.369 §15; 1995 c.559 §52; 1997 c.577 §31; 1999 c.603 §35; 1999 c.676 §26; 2007 c.906 §36; 2013 c.294 §15]



Section 105.121 - Forms in action for possession of group recovery home; limitation on issues; attorney fees.

(2) An action under this section shall be governed by the provisions of ORS 105.105 to 105.168 except that:

(a) The complaint shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

Plaintiff(s), )

)

vs. ) No.___

)

)

Defendant(s). )

COMPLAINT FOR RETURN

OF POSSESSION OF A

DWELLING UNIT IN A

GROUP RECOVERY HOME

I

Defendant is a group recovery home subject to ORS 90.440. Defendant removed plaintiff from the group recovery home dwelling unit rented by plaintiff from defendant at:

______________(street and number)

______________(city)

______________(county)

II

Notice of removal from the dwelling unit was served on plaintiff under ORS 90.440. The notice of removal was served on:

______________(date)

III

Plaintiff is entitled to possession of the dwelling unit because:

______Defendant removed plaintiff wrongfully by failing to comply with the procedural requirements of ORS 90.440.

______Defendant removed plaintiff wrongfully because plaintiff did not use or possess alcohol or illegal drugs within seven days preceding delivery of a written notice of removal.

______Defendant removed plaintiff under ORS 90.440 in bad faith.

Wherefore, plaintiff prays for possession of the group recovery home dwelling unit and costs and disbursements incurred herein.

________ ______________

Date Signature of plaintiff

______________________________________________________________________________

(b) The complaint shall be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17 and served by personal delivery on the group recovery home house president or a person in an equivalent leadership position for the group recovery home.

(c) The answer shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

)

Plaintiff(s), )

)

vs. ) No.___

)

)

Defendant(s). )

ANSWER

We deny that the plaintiff is entitled to possession of the group recovery home dwelling unit that is the subject of the complaint because:

______The defendant removed the plaintiff in compliance with the procedural requirements of ORS 90.440.

______The plaintiff used or possessed alcohol or illegal drugs as described in ORS 90.440 within seven days preceding delivery of a written notice of removal.

______The defendant did not remove the plaintiff in bad faith as alleged.

We ask that the plaintiff take nothing by the complaint and that we be awarded our costs and disbursements.

________ ______________

Date Signature of defendant

______________________________________________________________________________

(d) The issue at trial shall be limited to whether the plaintiff is entitled to possession of the dwelling unit described in the complaint.

(e) If the basis for the complaint is that removal was wrongful because the plaintiff did not use or possess alcohol or illegal drugs, the defendant has the burden of proving that the plaintiff used or possessed alcohol or illegal drugs as described in ORS 90.440 within seven days preceding delivery of the written notice of removal.

(f) A claim for damages may not be asserted by either party in the action for possession of the dwelling unit under this section, but each party may pursue any claim for damages in a separate action.

(g) A party may join an action for possession of the dwelling unit with an action for damages or a claim for other relief, but the proceeding is not governed by the provisions of ORS 105.105 to 105.168.

(h) If the court determines that the plaintiff is entitled to possession of the dwelling unit that is the subject of the complaint, the court shall enter an order directing the defendant to return possession of the dwelling unit to the plaintiff. The court may provide that the defendant have a period of time to deliver possession of the dwelling unit to the plaintiff.

(i) Subject to the provisions of ORCP 68, a prevailing party who has been represented by counsel may recover attorney fees as provided by ORS 90.255.

[2007 c.715 §5]

Note: 105.121 was added to and made a part of 105.105 to 105.168 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 105.123 - Complaint.

(1) A description of the premises with convenient certainty;

(2) That the defendant is in possession of the premises;

(3) That, in the case of a dwelling unit to which ORS chapter 90 does not apply, the defendant entered upon the premises with force or unlawfully holds the premises with force; and

(4) That the plaintiff is entitled to the possession of the premises.

[2001 c.596 §4 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2007 c.508 §12]



Section 105.124 - Form of complaint if ORS chapter 90 applies.

(1) The complaint must be in substantially the following form and be available from the clerk of the court:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

No. _____

RESIDENTIAL EVICTION COMPLAINT

PLAINTIFF (Landlord or agent):

___________________________

___________________________

Address: ______________

City: ______________

State:_________ Zip: ______

Telephone: _________

vs.

DEFENDANT (Tenants/Occupants):

___________________________

___________________________

MAILING ADDRESS: ___________

City: ______________

State:_________ Zip: ______

Telephone: _________

1. Tenants are in possession of the dwelling unit, premises or rental property described above or located at:

_____________________

2. Landlord is entitled to possession of the property because of:

___ 24-hour notice for personal

injury, substantial damage, extremely

outrageous act or unlawful occupant.

ORS 90.396 or 90.403.

___ 24-hour or 48-hour notice for

violation of a drug or alcohol

program. ORS 90.398.

___ 24-hour notice for perpetrating

domestic violence, sexual assault or

stalking. ORS 90.445.

___ 72-hour or 144-hour notice for

nonpayment of rent. ORS 90.394.

___ 7-day notice with stated cause in

a week-to-week tenancy. ORS 90.392 (6).

___ 10-day notice for a pet violation,

a repeat violation in a month-to-month

tenancy or without stated cause in a

week-to-week tenancy. ORS 90.392 (5),



Section 90.405

___ 20-day notice for a repeat violation.

ORS 90.630 (4).

___ 30-day, 60-day or 180-day notice without

stated cause in a month-to-month

tenancy. ORS 90.427 (3) or (4) or 90.429.

___ 30-day notice with stated cause.

ORS 90.392, 90.630 or 90.632.

___ Notice to bona fide tenants after

foreclosure sale or termination of

fixed term tenancy after foreclosure

sale. ORS 86.782 (6)(c).

___ Other notice _________

___ No notice (explain) _________

A COPY OF THE NOTICE RELIED UPON, IF ANY, IS ATTACHED

3. If the landlord uses an attorney, the case goes to trial and the landlord wins in court, the landlord can collect attorney fees from the defendant pursuant to ORS 90.255 and 105.137 (3).

Landlord requests judgment for possession of the premises, court costs, disbursements and attorney fees.

I certify that the allegations and factual assertions in this complaint are true to the best of my knowledge.

__________________

Signature of landlord or agent.

______________________________________________________________________________

(2) The complaint must be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17, or verified by an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

(3) A copy of the notice relied upon, if any, must be attached to the complaint.

[2001 c.596 §5 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2005 c.22 §80; 2005 c.391 §29; 2007 c.508 §13; 2009 c.431 §3; 2011 c.510 §3]



Section 105.125



Section 105.126 - Form of complaint if ORS chapter 90 does not apply.

(1) The complaint must be in substantially the following form and be available from the clerk of the court:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

EVICTION COMPLAINT

No. _____

(Landlord),

Plaintiff(s)

vs.

(Tenant),

Defendant(s)

1. Defendant is in possession of the following premises:

__________________

__________________(city)

2. Defendant entered upon the premises with force or is unlawfully holding the premises with force.

3. Plaintiff is entitled to possession of the premises, because:

_____ 30-day notice (month-to-month

tenancy)

_____ 30-day notice (cause)

_____ Notice to bona fide tenants after

foreclosure sale or termination of

fixed term tenancy after foreclosure

sale. ORS 86.782 (6)(c).

_____ Other notice (explain) ________

_____ No notice (explain) _________

A COPY OF ANY NOTICE RELIED UPON IS ATTACHED

Wherefore, plaintiff prays for possession of the premises, costs and disbursements and attorney fees, if applicable.

__________________

Plaintiff

______________________________________________________________________________

(2) A copy of the notice relied upon, if any, must be attached to the complaint.

[2001 c.596 §6 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2003 c.378 §20; 2011 c.510 §4]



Section 105.128 - Landlord action to remove perpetrator of domestic violence, sexual assault or stalking from possession of dwelling unit; retention of possession by victim.

(1) If the defendant raises a defense under ORS 90.449 based upon the defendant’s status as a victim of domestic violence, sexual assault or stalking and the perpetrator is a tenant of the dwelling unit, the court may issue an order terminating the tenancy of the perpetrator and ordering the perpetrator to vacate the dwelling unit without terminating the tenancy of the other tenants and without awarding possession to the plaintiff.

(2) If the action is based upon a notice terminating the tenancy of a perpetrator under ORS 90.445, the court may issue an order upholding the termination of the perpetrator’s tenancy and ordering the perpetrator to vacate the dwelling unit without the tenancy of the other tenants being terminated and without awarding possession to the plaintiff.

(3) If a court issues an order described in subsection (1) or (2) of this section, the court may enter judgment in favor of the plaintiff against the perpetrator. The plaintiff may enforce the judgment against the perpetrator as provided in ORS 105.151, but may not enforce the judgment against any other tenant of the dwelling unit. The sheriff shall remove only the perpetrator from the dwelling unit. The sheriff may not return possession of the dwelling unit to the plaintiff.

[2007 c.508 §6]

Note: 105.128 was added to and made a part of 105.105 to 105.168 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 105.130 - How action conducted; fees.

(2) Upon filing a complaint in the case of a dwelling unit to which ORS chapter 90 applies, the clerk shall:

(a) Collect a filing fee of $79;

(b) Collect any other fee authorized by law or ordinance; and

(c) With the assistance of the plaintiff or an agent of the plaintiff, complete the applicable summons and provide to the plaintiff or an agent of the plaintiff sufficient copies of the summons and complaint for service.

(3) The court shall collect a filing fee of $79 from a defendant that demands a trial under this section.

(4) An action pursuant to ORS 105.110 shall be brought in the name of a person entitled to possession as plaintiff. The plaintiff may appear in person or through an attorney. In an action to which ORS chapter 90 applies, the plaintiff may also appear through a nonattorney who is an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

(5) Notwithstanding ORS 9.160, 9.320 and ORS chapter 180, a state agency may appear in an action brought pursuant to ORS 105.110 through an officer or employee of the agency if:

(a) The Attorney General consents to the representation of the agency by an officer or employee in the particular action or in the class of actions that includes the particular action; and

(b) The agency, by rule, authorizes an officer or employee to appear on its behalf in the particular type of action being conducted.

(6) An action brought under ORS 105.110 by a person entitled to possession of premises on the basis of circumstances described in ORS 105.115 (1)(d), (e) or (f) is subject to the filing fees and other court or sheriff fees applicable to an action concerning a dwelling unit that is subject to ORS chapter 90. The procedure under ORS 105.105 to 105.168 that is applicable to an action concerning a dwelling unit subject to ORS chapter 90 shall also apply to an action brought under ORS 105.115 (1)(d), (e) or (f), except that the complaint must be in the form prescribed in ORS 105.126.

[Amended by 1975 c.256 §10; 1977 c.877 §15; 1979 c.284 §94; 1981 c.753 §10; 1983 c.581 §1; 1985 c.588 §16; 1987 c.829 §5; 1991 c.92 §1; 1993 c.369 §17; 1995 c.273 §17; 1997 c.801 §34; 2003 c.737 §§47,48; 2005 c.702 §§53,54,55; 2007 c.493 §§8,18b; 2007 c.860 §8; 2009 c.638 §2; 2011 c.595 §55; 2013 c.685 §§37,37a; 2014 c.76 §11]



Section 105.132 - Assertion of counterclaim.

[1985 c.244 §2]



Section 105.135 - Service and return of summons; posting; contents; use of facsimile.

(2) At the time the clerk collects the filing fee under ORS 105.130, the clerk shall enter the first appearance date on the summons. That date shall be seven days after the judicial day next following payment of filing fees unless no judge is available for first appearance at that time, in which case the clerk may extend the first appearance date for up to seven additional days. At the request of the plaintiff, the clerk may enter a date more than seven days after the judicial day next following payment of filing fees if a judge will be available.

(3) Notwithstanding ORCP 10, by the end of the judicial day next following the payment of filing fees:

(a) The clerk shall mail a true copy of the summons and complaint by first class mail to the defendant at the premises.

(b) The process server shall serve the defendant with a true copy of the summons and complaint at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching a true copy of the summons and complaint in a secure manner to the main entrance to that portion of the premises of which the defendant has possession.

(4) A sheriff may serve a facsimile of a certified true copy of a summons and complaint that is transmitted to the sheriff by a trial court administrator or another sheriff using a telephonic facsimile communication device. A copy of the facsimile must be attached to the sheriff’s return of service. Before transmitting a summons and complaint to a sheriff under this subsection, the person sending the facsimile must receive confirmation by telephone from the sheriff’s office that a telephonic facsimile communication device is available and operating.

(5) The process server shall indicate the manner in which service was accomplished by promptly filing with the clerk a certificate of service as provided by ORCP 7 F(2)(a).

(6) In the case of premises to which ORS chapter 90 applies, the summons shall inform the defendant of the procedures, rights and responsibilities of the parties as specified in ORS 105.137.

[Amended by 1975 c.256 §11; 1977 c.327 §1; 1979 c.854 §2; 1981 c.753 §11; 1983 c.303 §6; 1983 c.581 §3; 1985 c.588 §14; 1995 c.559 §48; 1997 c.577 §33; 2007 c.255 §3]



Section 105.137 - Effect of failure of party to appear; attorney fees; judgment of dismissal; scheduling of trial; unrepresented defendant.

(1) If the plaintiff appears and the defendant fails to appear at the first appearance, a default judgment shall be entered in favor of the plaintiff for possession of the premises and costs and disbursements.

(2) If the defendant appears and the plaintiff fails to appear at the first appearance, a default judgment shall be entered in favor of the defendant dismissing the plaintiff’s complaint and awarding costs and disbursements.

(3) An attorney at law shall be entitled to appear on behalf of any party, but attorney fees may not be awarded to the plaintiff if the defendant does not contest the action.

(4) If the plaintiff dismisses the action before the first appearance, a judgment of dismissal shall be entered in favor of the defendant dismissing the plaintiff’s complaint and awarding costs and disbursements. The defendant may not recover attorney fees for prejudgment legal services provided after the delivery of written notice of the dismissal by the plaintiff to the defendant, or to an attorney for the defendant, in the manner provided under ORS 90.155.

(5) The plaintiff or an agent of the plaintiff may obtain a continuance of the action for as long as the plaintiff or the agent of the plaintiff deems necessary to obtain the services of an attorney at law.

(6) If both parties appear in court on the date contained in the summons, the court shall set the matter for trial as soon as practicable, unless the court is advised by the parties that the matter has been settled. The trial shall be scheduled no later than 15 days from the date of such appearance. If the matter is not tried within the 15-day period, and the delay in trial is not attributable to the landlord, the court shall order the defendant to pay rent that is accruing into court, provided the court finds after hearing that entry of such an order is just and equitable.

(7)(a) The court shall permit an unrepresented defendant to proceed to trial by directing the defendant to file an answer in writing on a form which shall be available from the court clerk, and to serve a copy upon the plaintiff on the same day as first appearance.

(b) The answer shall be in substantially the following form:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

)

Plaintiff(s), )

)

vs. ) No.___

)

)

Defendant(s). )

ANSWER

I (we) deny that the plaintiff(s) is (are) entitled to possession because:

__The landlord did not make repairs.

List any repair problems: ________

________________________

________________________

__The landlord is attempting to evict me (us) because of my (our) complaints (or the eviction is otherwise retaliatory).

__The landlord is attempting to evict me because of my status as a victim of domestic violence, sexual assault or stalking.

__The eviction notice is wrong.

__List any other defenses: _________

________________________

________________________

________________________

________________________

I (we) may be entitled as the prevailing party to recover attorney fees from plaintiff(s) if I (we) obtain legal services to defend this action pursuant to ORS 90.255.

I (we) ask that the plaintiff(s) not be awarded possession of the premises and that I (we) be awarded my (our) costs and disbursements and attorney fees, if applicable, or a prevailing party fee.

________ ______________

Date Signature of defendant(s)

______________________________________________________________________________

(8) If an unrepresented defendant files an answer as provided in subsection (7) of this section, the answer may not limit the defenses available to the defendant at trial under ORS chapter 90. If such a defendant seeks to assert at trial a defense not fairly raised by the answer, the plaintiff shall be entitled to a reasonable continuance for the purposes of preparing to meet the defense.

[1975 c.256 §13; 1979 c.765 §5; 1979 c.854 §3; 1981 c.753 §12; 1989 c.506 §19; 1997 c.577 §34; 2005 c.391 §33; 2007 c.508 §14]



Section 105.138 - Compelling arbitration; procedure.

(2) If the court issues an order compelling arbitration under subsection (1) of this section, the court may not order the payment of rent into court pending the arbitration unless the court finds such an order is necessary to protect the rights of the parties.

[1989 c.918 §7; 1991 c.844 §20; 1995 c.559 §46; 2001 c.596 §49a; 2007 c.508 §15]



Section 105.139 - Burden of proof in certain cases.

[1983 c.303 §3; 1993 c.369 §34; 2003 c.378 §21; 2005 c.22 §81; 2005 c.391 §30]



Section 105.140 - Continuance.

(1) The defendant gives an undertaking to the adverse party with good and sufficient security, to be approved by the court, conditioned for the payment of the rent that may accrue if judgment is rendered against the defendant; or

(2) In an action for the recovery of the possession of a dwelling unit to which ORS chapter 90 applies, the court orders a defendant to pay rent into court as it becomes due from the commencement of the action until entry of a general judgment in the action. If a defendant fails to pay rent into court as ordered under this subsection, the action shall be tried forthwith.

[Amended by 1973 c.559 §36; 1977 c.365 §2; 1979 c.854 §4; 2003 c.576 §237]



Section 105.145 - Judgment on trial by court; duties of parties to stipulated agreement.

(2) If, as a result of a court-sponsored or other mediation or otherwise, the plaintiff and defendant agree, in the manner provided by ORCP 67 F for judgment by stipulation, that the defendant shall perform in a certain manner or that the plaintiff shall be paid moneys agreed to be owing by the defendant and that as a result of that performance or payment the defendant shall retain possession of the premises, including retention of possession contingent upon that performance or payment of moneys by the defendant by a certain date, the court shall enter an order or judgment to that effect. In addition, if the plaintiff and defendant agree that the plaintiff shall perform in a certain manner or pay moneys to the defendant by a certain date, the court shall enter an order or judgment to that effect.

(3) If, as provided by subsection (2) of this section, the parties enter an order or judgment by stipulation that requires the defendant to perform in a certain manner or make a payment by a certain date and the defendant later demonstrates compliance with the stipulation, the court shall enter a judgment of dismissal in favor of the defendant.

[Amended by 1997 c.577 §35; 1999 c.603 §36; 2003 c.378 §22]



Section 105.146 - Failure of defendant to perform as ordered; judgment of restitution.

(2) A plaintiff may obtain and enforce a judgment of restitution based upon an order entered as provided under ORS 105.145 (2), provided the order includes only:

(a) Future performance or conduct as described in the order for a period of not more than six months following entry of the order;

(b) Payment of past due rent and other past due amounts pursuant to a schedule provided in the order for a period of not more than six months following entry of the order;

(c) Payment of rent due for future rental periods that follow entry of the order pursuant to a schedule provided in the order for not more than the first three monthly rental periods following entry of the order; and

(d) Payment of any costs, disbursements or attorney fees pursuant to a schedule provided in the order.

(3) The order shall contain a statement providing that 12 months following the entry of the order, the court shall automatically dismiss the order without further notice to either the plaintiff or the defendant.

(4) If the defendant fails to comply with the order, the plaintiff may file with the clerk of the court an affidavit or declaration of noncompliance describing how the defendant has failed to comply. The plaintiff shall attach a copy of the order to the affidavit or declaration. The affidavit or declaration, or the order, must include the terms of the underlying settlement agreement or stipulation or have a copy of the agreement attached.

(5) Upon receipt of a plaintiff’s affidavit or declaration:

(a) The court shall enter a judgment of restitution; and

(b) The clerk shall issue a notice of restitution as provided by ORS 105.151 and attach to the notice a copy of the plaintiff’s affidavit or declaration of noncompliance and any attachments for service.

(6) The court shall establish a procedure that allows the defendant to request a hearing on the plaintiff’s affidavit or declaration of noncompliance and delay expiration of the notice of restitution period or execution upon a judgment of restitution pending the hearing.

(7) The court shall enter a judgment dismissing the plaintiff’s action in favor of the defendant without assessment of costs, disbursements, prevailing party fee or attorney fees against either party except as provided in the order and without further notice to either party:

(a) Upon receipt of a writing signed by the plaintiff showing compliance with or satisfaction of the order; or

(b) Twelve months following entry of the order, unless the plaintiff has filed an affidavit or declaration of noncompliance and the court has found in favor of the plaintiff on the affidavit or declaration.

[2001 c.596 §10 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 §23; 2007 c.508 §16]

Note: 105.146 to 105.149 were added to and made a part of 105.105 to 105.168 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 105.147



Section 105.148 - Contesting plaintiff’s affidavit or declaration of noncompliance; ex parte review of hearing request; delaying execution upon judgment of restitution.

(b) A court may, as part of the procedure authorized by ORS 105.146 (6), require that a defendant submit a hearing request to the court for ex parte review prior to the defendant’s filing the request with the clerk. If the court provides for ex parte review, the ex parte review must be available every judicial day for appearance by the defendant before the court within the time period between service of the notice of restitution and the date of expiration of the notice of restitution. The notice of restitution must include or have attached to it a description of the requirements for appearing before the court for ex parte review and a copy of the hearing request form. The court may not require that the defendant notify the plaintiff of the defendant’s intention to appear before the court. If, after hearing the defendant at the ex parte review, the court finds that the reasons given by the defendant for opposing the plaintiff’s affidavit or declaration of noncompliance do not relate to the issues listed in ORS 105.149 (2), the court shall deny the request for a hearing.

(2) The clerk shall make available a document providing for a request for hearing by a defendant. The document must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

Defendant’s Request for Hearing to

Contest an Affidavit or Declaration

of Noncompliance

Case No. _____

Landlord or agent (Plaintiff):

__________________

vs.

Tenant/Occupant (Defendant):

__________________

Address of Property:

__________________

__________________

1. My landlord has filed a statement with the court saying that I have not complied with a court-approved agreement and that as a result my landlord is entitled to possession of the property.

2. I deny the landlord is entitled to possession of the property because (The reason must be one of the following. You must check one or more of these responses and you must explain in section 3.):

_____a. The landlord is wrong. As explained below, I did comply with the agreement.

_____b. Before I could comply with the agreement, the landlord was supposed to do what is explained below, which the landlord did not do.

_____c. The landlord and I changed the agreement and I complied with the agreement as changed. The change we agreed to is explained below.

_____d. The landlord prevented me from keeping the agreement. The way the landlord did that is explained below.

_____e. The agreement was not made in good faith as required by ORS 90.130. The lack of good faith is explained below.

_____f. The portion of the agreement described below was unconscionable as described in ORS 90.135.

_____g. The landlord is required by law or contract to have good cause to force me to move out and my alleged conduct or performance does not meet the standard of good cause, as explained below.

_____h. The landlord is claiming I did not pay rent for a period of time following the date of the agreement. I did not pay that rent because I have claims for money against the landlord to offset the rent. Those claims arise from the landlord’s violation of the Residential Landlord and Tenant Act or the rental agreement since the date of the court order and are explained below.

3. Here is my explanation for the reason or reasons checked above:

___________________________

___________________________

___________________________

4. I understand that if I lose in court, I may be responsible for the landlord’s costs, disbursements, any attorney fees and a prevailing party fee.

I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

Date: ________

______________________________________________________________________________

(3) As an alternative to the document described in subsection (2) of this section, a defendant may request a hearing by use of a notarized affidavit.

[2001 c.596 §11 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 §24; 2005 c.391 §35; 2007 c.508 §17]

Note: See note under 105.146.



Section 105.149 - Hearing on compliance with order.

(a) Shall schedule a hearing on the defendant’s request as soon as practicable;

(b) Shall notify both parties of the hearing date;

(c) Shall mail or send by facsimile a copy of the defendant’s request to the plaintiff; and

(d) May not issue a writ of execution of judgment of restitution pending the hearing.

(2)(a) At the hearing, except as provided in paragraph (b) of this subsection, the court may consider only the following issues:

(A) Whether the defendant complied with the order.

(B) Whether the plaintiff complied with any requirement of the order that is a predicate to compliance by the defendant.

(C) Whether the parties agreed to modify the order and complied with the modified order.

(D) Whether one party unfairly prevented compliance by the other party.

(b) If ORS chapter 90 applies to a dwelling unit, in addition to the issues described in paragraph (a) of this subsection, the court may consider the following issues:

(A) Whether the stipulated agreement was entered into in good faith as required by ORS 90.130 or is unconscionable as described in ORS 90.135.

(B) Whether, for a defendant whose noncompliance concerns performance or conduct, the noncompliance constitutes good cause for purposes of an applicable law or contract that requires the plaintiff to have good cause for terminating the tenancy.

(C) Whether, for a defendant whose noncompliance concerns a failure to pay rent due for future rental periods pursuant to ORS 105.146 (2)(c), the defendant has claims against the plaintiff for moneys that offset the rent. The defendant’s claims must be pursuant to ORS chapter 90 or the rental agreement and must have arisen after the entry of the order.

(c) The defendant may not raise defenses or claims involving issues other than issues described in paragraphs (a) and (b) of this subsection.

(3) If the court finds in favor of the plaintiff after the hearing, the clerk may issue a writ of execution of judgment of restitution. If the defendant did not appear at the hearing, the clerk may issue the writ immediately. If the defendant did appear, the clerk may issue the writ no earlier than 24 hours after the court’s ruling. Further notice to the defendant is not required.

(4) If the court finds in favor of the defendant after the hearing, the court shall set aside the judgment. The court may reinstate the order, terminate the order and enter a judgment dismissing the plaintiff’s action in favor of the defendant, enter a new order or schedule a trial on the plaintiff’s action as soon as practicable.

[2001 c.596 §12 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 §25; 2005 c.391 §36]

Note: See note under 105.146.



Section 105.150



Section 105.151 - Enforcement of judgment of restitution; notice of restitution.

(a) Issuance by the clerk of the court and service upon the defendant of a notice of restitution that shall give the defendant four days to move out of the premises, including removal of all personal property; and

(b) After the expiration of the four-day period provided in the notice of restitution, issuance by the clerk of the court and service by the sheriff upon the defendant of a writ of execution of judgment of restitution, directing the sheriff to enforce the judgment by removing the defendant and by returning possession of the premises to the plaintiff, along with an eviction trespass notice from the sheriff.

(2) Following entry of judgment for restitution of the premises in favor of a plaintiff, or any date for possession as specified in the judgment, whichever is later, the plaintiff may request that the clerk of the court in which the judgment is entered issue a notice of restitution. The notice of restitution shall order the defendant to move out of the premises, including removing all personal property, in no less than four days. The plaintiff may direct the clerk to extend the notice period beyond four days. Following payment of any required fees, the clerk shall issue the notice.

(3) This section does not prevent a landlord in a tenancy to which ORS chapter 90 does not apply from exercising a right of entry provided by law and described in ORS 105.105 in order to recover possession of the premises, provided that the right of entry is stated in the rental agreement between the parties.

[2001 c.596 §14 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 §26]



Section 105.152 - Form of notice of restitution for judgment entered under ORS 105.146.

______________________________________________________________________________

IN THE CIRCUIT COURT FOR

THE COUNTY OF _________

Notice of Restitution

because of not complying

with a court-approved agreement

Case Number ______

TO: _____________________

___________________________

You and your landlord made a court-approved agreement allowing you to stay in the property. Your landlord claims that you have not kept that agreement. (A copy of the landlord’s claim is attached.) Unless you can prove to the court why you should not have to move out, you must move by the MOVE OUT DATE listed below. If you do not, the landlord can have the Sheriff physically remove you.

If you believe that you have kept the agreement or that you have a legal reason for not keeping the agreement, you are entitled to a court hearing. Legal reasons are listed in ORS 105.148 and 105.149. They include the landlord interfering with your effort to keep the agreement and your complying with a modification of the agreement made by you and your landlord.

To request a hearing, you must go to the court and complete a form explaining why you believe that you have kept (or should not be required to keep) the agreement. You have to do this before _____ a.m./p.m. on_________. The Sheriff will not physically remove you from the property before the hearing.

If the judge rules against you at the hearing, the landlord can have the Sheriff physically remove you.

DEADLINE TO MOVE OUT

MOVE OUT DATE: _________

If you do not request a hearing, you must move out of the property no later than 11:59 p.m. on the Move Out Date.

If you and everyone else living there do not move out by that time, the Sheriff will physically remove you. You must also move all of your belongings by that time. Anything you leave behind will be stored or disposed of as allowed by law.

__________________

Deputy Court Administrator

______________________________________________________________________________

[2001 c.596 §15 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 §27]



Section 105.153 - Form of notice of restitution for judgment not entered under ORS 105.146.

______________________________________________________________________________

In the Circuit Court for the

County of _________

NOTICE OF RESTITUTION

Case Number _________ TO: __________________

___________________________

___________________________

___________________________

DEADLINE TO MOVE OUT

MOVE OUT DATE: _________

The Court has ordered you to move out of the property. You must move out no later than 11:59 p.m. on the Move Out Date.

If you and everyone else living there do not move out by that time, the Sheriff will physically remove you. You must also move all of your belongings by that time. Anything you leave behind will be stored or disposed of as allowed by law.

________________________

Deputy Court Administrator

______________________________________________________________________________

[2001 c.596 §16 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154)]



Section 105.154



Section 105.155



Section 105.156 - Form of writ of execution for judgment of restitution.

______________________________________________________________________________

State of Oregon, ) WRIT OF

) ss. EXECUTION OF

) JUDGMENT OF

) RESTITUTION

County of_____ )

To the Sheriff:

This was an eviction action for possession of the following premises:

___________________________

___________________________

___________________________

Judgment was entered that the plaintiff have restitution of the premises and that the plaintiff may be entitled to court costs and disbursements.

In the name of the State of Oregon, you are ordered to enforce and serve this writ on the defendant, in the manner provided in ORS 105.161.

You are ordered to enter the premises and remove the defendant and any other individual present on the premises who is subject to the judgment and return possession of the premises to the plaintiff. You may use all reasonable force that may be necessary to enter the premises and remove individuals who are subject to the judgment.

The plaintiff shall be responsible for removing, storing and disposing of any personal property left by the defendant on the premises following the removal of the defendant and the return of possession of the premises, as provided by ORS 105.165.

DATED this ___ day of______,___.

__________________

Deputy Court Administrator

__________________

Plaintiff

__________________

Address

__________________

City/State/Zip

______________________________________________________________________________

[2001 c.596 §17 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 §29; 2005 c.391 §37; 2007 c.255 §4]



Section 105.157 - Form of eviction trespass notice.

______________________________________________________________________________

EVICTION TRESPASS NOTICE

Occupants of these premises located at:

___________________________

___________________________

___________________________

have been evicted by an order of the court in ___________ vs.___________, Case Number_________.

Trespassing or entering into or upon these premises without written consent of the landlord will result in arrest and prosecution.

Any personal property present on these premises at the time this notice was served, (date)_______________, is in the possession of the landlord and may be redeemed by contacting the landlord at:

___________________________

___________________________

___________________________

DATED _______________

SHERIFF

_____________________________________________________________________________

[2001 c.596 §18 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 §30]



Section 105.158 - Service of notice of restitution.

(a) Is a resident of the State of Oregon;

(b) Is not the plaintiff, a relative of the plaintiff or an agent of the plaintiff for purposes of management of the premises;

(c) Is a person regularly employed in the business of serving process; and

(d) Charges a fee no greater than that set by ORS 21.300 (1)(a) for service of the notice of restitution.

(2) The sheriff or a process server shall serve the notice of restitution under ORS 105.152 or 105.153 in the manner provided by this subsection. Notwithstanding ORCP 10, by the end of the next judicial day following the payment of fees:

(a) The sheriff or process server shall mail a copy of the notice of restitution by first class mail to the defendant at the premises; and

(b) The sheriff or process server shall serve the notice of restitution at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching a copy of the notice in a secure manner to the main entrance to that portion of the premises of which the defendant has possession.

(3) If service of the notice of restitution is made by a process server, by the end of the next judicial day following service the process server shall file with the clerk of the court a certificate of service in the same manner as provided by ORCP 7 F(2)(a).

[2001 c.596 §19 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.304 §8]



Section 105.159 - Computation of time before plaintiff may request writ of execution.

(a) Commence at 12:01 a.m. on the day after mailing and service of the notice of restitution pursuant to ORS 105.158, including a Saturday or a Sunday or other legal holiday; and

(b) End at 11:59 p.m. on the fourth calendar day after the mailing and service except that if the fourth day is a Saturday or a Sunday or other legal holiday, the period shall end at 11:59 p.m. on the day preceding the next judicial day.

(2) Except as provided in subsection (3) of this section, at any time after the expiration of the period provided in the notice of restitution, the plaintiff may request that the clerk of the court issue a writ of execution of judgment of restitution directing the sheriff to enforce the judgment of restitution by returning possession of the premises to the plaintiff. After payment of any required fees, the clerk shall issue the writ in substantially the form provided by ORS 105.156.

(3) Unless the judgment otherwise provides, the clerk may not issue a notice of restitution or a writ of execution of judgment of restitution more than 60 days after the judgment is entered or after any date for possession as specified in the judgment, whichever is later.

[2001 c.596 §20 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2015 c.388 §2]



Section 105.160



Section 105.161 - Service and enforcement of writ of execution and eviction trespass notice.

(a) The sheriff shall mail a copy of the writ and the eviction trespass notice by first class mail to the defendant at the premises;

(b) The sheriff shall serve the writ and the eviction trespass notice at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching the writ and notice in a secure manner to the main entrance to that portion of the premises of which the defendant has possession;

(c) Immediately following the service of the writ and the eviction trespass notice, the sheriff shall return possession of the premises to the plaintiff by removing the defendant or any other person subject to the judgment; and

(d) Following the sheriff’s removal of the defendant and return of possession of the premises to the plaintiff, the plaintiff shall be responsible for removing, storing and disposing of any personal property left by the defendant on the premises, as provided by ORS 105.165.

(2) Following issuance of the writ, at the plaintiff’s request, the sheriff shall delay enforcement and service of the writ.

(3) Any writ not enforced and served within 30 days following issuance expires and becomes unenforceable unless the court extends the operation of the writ before the writ expires based on a showing of good cause by the sheriff. If the court extends the operation of a writ under this subsection, the sheriff shall promptly notify the plaintiff of the extension.

(4) A judgment may not be enforced if the parties have entered a new rental agreement or if the plaintiff has accepted rent for a period of occupancy beginning after the judgment was entered.

[2001 c.596 §21 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 §31; 2011 c.366 §1]



Section 105.165 - Alternative method of removing, storing and disposing of tenant’s personal property; requirements; landlord liability.

(2) If ORS chapter 90 does not apply to a premises, the plaintiff or landlord shall remove, store and dispose of any personal property left by the defendant or tenant upon the premises following recovery of possession of the premises by the plaintiff or landlord:

(a) Pursuant to any landlord’s lien available under ORS 87.162;

(b) As provided by any rental agreement between the plaintiff or landlord and the defendant or tenant; or

(c) At the plaintiff or landlord’s discretion, by following the process described in ORS 90.425 (2), (3) and (5) to (11) and (13) to (16) except that:

(A) The plaintiff or landlord may require payment of any amount owed by the defendant or tenant to the plaintiff or landlord prior to allowing the defendant or tenant to remove or recover the personal property if the payment requirement is stated in the written notice; and

(B) ORS 90.425 may be applied to address only the rights and obligations of the plaintiff or landlord and defendant or tenant in the personal property and not the rights of other parties.

(3) Any cost incurred by the plaintiff for execution pursuant to ORS 105.151 or 105.158 to 105.161 or for removal, storage or sale of the defendant’s property under this section and not recovered pursuant to ORS 90.425 (13) or 90.675 (13) shall be added to the judgment.

(4) If the plaintiff fails to permit the defendant to recover possession of the defendant’s personal property under subsection (1) of this section, the defendant may recover from the plaintiff, in addition to any other amount provided by law, twice the actual damages or twice the monthly rent, whichever is greater.

[1981 c.753 §9; 1989 c.506 §23; 1989 c.910 §5; 1993 c.369 §18; 1995 c.559 §51; 1997 c.577 §39; 2001 c.596 §48; 2003 c.378 §32; 2003 c.658 §10]



Section 105.168 - Minor as party in proceedings pertaining to residential dwellings.

[1993 c.369 §31]



Section 105.170 - Definitions for ORS 105.170 to 105.185.

(1) "Easement" means a nonpossessory interest in the land of another which entitles the holders of an interest in the easement to a private right of way, embodying the right to pass across another’s land.

(2) "Holders of an interest in an easement" means those with a legal right to use the easement, including the owner of the land across which the easement passes if the owner of the land has the legal right to use the easement.

[1989 c.660 §1; 1991 c.49 §1]



Section 105.175 - Easement to be kept in repair; sharing costs; agreements.

(2) The cost of maintaining the easement in repair shall be shared by each holder of an interest in the easement, pursuant to the terms of any agreement entered into by the parties for that purpose or any recorded instrument creating the easement. Any such agreement, or a memorandum thereof, shall be recorded in the real property records of the county in which the easement is located. Failure to record the agreement shall not affect the enforceability of the agreement among the parties to the agreement and any other person with actual notice of the agreement.

(3) The cost of maintaining the easement in repair in the absence of an agreement and in the absence of maintenance provisions in a recorded instrument creating the easement shall be shared by each holder of an interest in the easement in proportion to the use made of the easement by each holder of an interest in the easement.

(4) Unless inconsistent with an agreement between the holders of an interest in an easement or a recorded instrument creating the easement, in determining proportionate use and settling conflicts the following guidelines apply:

(a) The frequency of use and the size and weight of vehicles used by the respective parties are relevant factors.

(b) Unless inappropriate, based on the factors contained in paragraph (a) of this subsection or other relevant factors, costs for normal and usual maintenance of the easement and costs of repair of the easement damaged by natural disasters or other events for which all holders of an interest in the easement are blameless may be shared on the basis of percentages resulting from dividing the distance of total normal usage of all holders of an interest in the easement into the normal usage distance of each holder of an interest in the easement.

(c) Those holders of an interest in the easement that are responsible for damage to the easement because of negligence or abnormal use shall repair the damage at their sole expense.

[1989 c.660 §§2,3,4; 1991 c.49 §2]



Section 105.180 - Action for failure to comply with duty of holder; recovery of costs; arbitration.

(2) The prevailing party shall recover all court costs, arbitration fees and attorney fees.

(3) Any holder of an interest in the easement may apply to the court of competent jurisdiction where the easement is located and that has jurisdiction over the amount in controversy for the appointment of an impartial arbitrator to apportion the cost, and the matter may be arbitrated in accordance with ORS 36.600 to 36.740. The application may be made before, during or after performance of the maintenance work.

[1989 c.660 §5; 1991 c.49 §3; 2003 c.598 §34]



Section 105.185 - Application of ORS 105.170 to 105.185.

(1) Apply to all easements existing on or created after January 1, 1992; and

(2) Do not apply to rights of way held or used by providers of public services including, but not limited to, railroad common carriers, pipeline companies, public utilities, electric cooperatives, people’s utility districts, water utility districts, municipally owned utilities and telecommunications utilities, when used for the sole purpose of provision of service or maintaining or repairing facilities for the provision or distribution of service.

[1989 c.660 §6; 1991 c.49 §4]



Section 105.190 - Covenant of good faith and fair dealing; rights and obligations of parties.

[1997 c.845 §1]



Section 105.205 - Who may maintain partition.



Section 105.210 - When and how partition prevented.

(2) A court may not order the discharge of an interest of a public body in real property without the consent of the governing body of the public body.

[Amended by 2001 c.606 §1]



Section 105.215 - Complaint.



Section 105.220 - Tenants and lien creditors as defendants; liens on undivided interests.



Section 105.225 - Summons; to whom directed.



Section 105.230 - Service by publication.

[Amended by 1979 c.284 §95]



Section 105.235 - Answer.



Section 105.240 - Rights determinable; ascertainment of title where defendant defaults or sale is necessary.

[Amended by 2003 c.576 §361]



Section 105.245 - Sale or partition ordered by court.

[Amended by 2003 c.576 §362]



Section 105.250 - Compensation when partition cannot be made without prejudice to party’s interest.



Section 105.255 - How referees make partition; report.



Section 105.260 - Power of court over report; final judgment.

(1) On all parties named therein, and their legal representatives, who have at the time any interest in any part of the property divided as owners in fee or as tenants for life or for years.

(2) On all parties named therein, and their legal representatives, entitled to the reversion, remainder or inheritance of the property or any part thereof after the termination of a particular estate therein, or who by any contingency may be entitled to a beneficial interest in the property.

(3) On all parties named therein, or their legal representatives, who have an interest in any undivided share of the property as tenants for years or for life.

(4) On all persons interested in the property who are unknown, to whom notice was given of the application for partition by publication, as directed by ORS 105.230.

(5) On all persons claiming from parties or persons listed in subsections (1) to (4) of this section.

[Amended by 2003 c.576 §363]



Section 105.265 - Persons not affected by judgment.

[Amended by 2003 c.576 §364]



Section 105.270 - Order of sale on referees’ report.

[Amended by 2003 c.576 §365]



Section 105.275 - Conclusiveness of order confirming report.



Section 105.280 - How sale made; notice of sale.



Section 105.285 - Distribution of proceeds of sale.

(1) To pay the property’s just proportion of the general costs of the suit.

(2) To pay the costs of the reference.

(3) To satisfy the several liens in their order of priority, by payment of the sums due and to become due, according to the judgment.

(4) The residue among the owners of the property sold, according to their respective shares.

[Amended by 2003 c.576 §366]



Section 105.290 - Distribution of proceeds by referee or payment into court.



Section 105.295 - Continuance of suit after proceeds paid into court.



Section 105.300 - When lienholder has other securities.



Section 105.305 - Credit allowed.



Section 105.310 - Setting off estate for life or years in part not sold.



Section 105.315 - Disposition of life estate or leasehold.



Section 105.320 - Compensation of tenants in case of sale.



Section 105.325 - When court determines value of tenancy.



Section 105.330 - Rules for determining value of certain estates.

(1) If an estate in dower or curtesy is included in the order of sale its proportion shall be one-half of the proceeds of the sale of the property, or of the sale of the undivided share in the property upon which the claim or dower existed.

(2) If any other estate for life or years is included in the order of sale its proportion shall be the whole proceeds of the sale of the property, or of the sale of an undivided share of the property in which the estate existed.



Section 105.335 - Protection of unknown tenants.



Section 105.340 - Provision for future rights or interests.

[Amended by 1969 c.591 §282]



Section 105.345 - Notice of terms of sale; separate sale of distinct parcels.



Section 105.350 - Purchase by referee, conservator or guardian forbidden.

[Amended by 1973 c.823 §99]



Section 105.355 - Report of sale.



Section 105.360 - Exception to report; confirmation of sale; order of confirmation.

[Amended by 2003 c.576 §367]



Section 105.365 - Purchase by encumbrancer or party entitled to share.



Section 105.370 - Investment of proceeds for certain parties.



Section 105.375 - In whose name securities taken or investments made.



Section 105.380 - When securities are payable to parties.



Section 105.385 - Clerk’s treatment of securities and investments.



Section 105.390 - When proceeds paid to conservator or guardian of infant.

[Amended by 1973 c.823 §100]



Section 105.395 - Payment of proceeds to conservator of incapacitated person.

[Amended by 1973 c.823 §101]



Section 105.400 - When conservator or guardian may consent to partition.

[Amended by 1973 c.823 §102; 1987 c.158 §17]



Section 105.405 - Costs and expenses of partition.

(2) The reasonable costs of partition, including reasonable attorney fees and disbursements, that are for services performed for the common benefit of all parties, shall be paid by the parties that will share in the lands divided in proportion to their respective interests therein, and shall be included and specified in the judgment. They shall be a lien on the several shares, and the judgment may be enforced by execution against the parties separately. When, however, a controversy arises between some of the parties only, the court may require the expense of such controversy to be paid by any of, or all, the parties thereto.

[Amended by 1971 c.502 §1; 2003 c.576 §368]



Section 105.420 - Findings; policy.

(2) The Legislative Assembly further recognizes that there are residential properties in this state that have not been maintained in compliance with basic sanitary and habitability standards and which have become abandoned. These conditions contribute to the spread of disease and criminal activity, create urban blight and community deterioration, adversely affect the state’s economic and social viability and otherwise detrimentally impact the public’s health, safety and welfare.

(3) In order to correct these conditions, it is necessary to revitalize these residential properties and thus add to the overall housing stock of this state. The Legislative Assembly deems it necessary to authorize county and municipal governments to adopt and implement receivership programs to allow for the upgrading of substandard and abandoned residential properties.

[1989 c.649 §2]



Section 105.425 - Definitions for ORS 105.420 to 105.445 and 105.455.

(1) "Abatement" means the removal or correction of any condition at a property including demolition that violates the provisions of any duly enacted building or housing code, as well as the making of such other improvements or corrections as are needed to effect the rehabilitation of the property or structure, but not including the closing or physical securing of the structure.

(2) "Building code" or "housing code" means any law, ordinance or governmental regulation concerning habitability or the construction, maintenance, operation, occupancy, use or appearance of any property.

(3) "Governing body" means the city council, board of commissioners, county court or other managing board of a municipality or county.

(4) "Interested party" means any person or entity that possesses any legal or equitable interest of record in the property, including but not limited to the holder of any lien or encumbrance of record on the property.

(5) "Property" means real property and all improvements thereon including edifices, structures, buildings, unit or part thereof used or intended to be used for residential purposes including single-family, duplex, multifamily structures and mixed-use structures which have one or more residential units.

[1989 c.649 §3]



Section 105.430 - Receivership for buildings that constitute threat to public health, safety or welfare; procedure.

(2) At least 60 days prior to the filing of an application for appointment of a receiver pursuant to ORS 105.420 to 105.455, the city or county shall give written notice by regular mail to all interested parties of its intent to file the application and information relative to:

(a) The identity of the property;

(b) The violations of the building or housing codes giving rise to the application for the receiver;

(c) The name, address and telephone number of the person or department where additional information can be obtained concerning violations and their remedy; and

(d) The city or county which may seek the appointment of a receiver pursuant to ORS 105.420 to 105.455 unless action is taken within 60 days by an interested party.

(3) A city or county may not apply for the appointment of a receiver pursuant to ORS 105.420 to 105.455 if an interested party has commenced and is then prosecuting in a timely fashion an action or other judicial or nonjudicial proceeding to foreclose a security interest on the property, or to obtain specific performance of or forfeit the purchaser’s interest in under a land sale contract.

(4) Notice of the application for the appointment of a receiver pursuant to ORS 105.420 to 105.455 shall be served on all interested parties.

(5) If, following the application for appointment of a receiver, one or more of the interested parties elects to correct the conditions at the property giving rise to the city’s or county’s application for the appointment of a receiver, the party or parties shall be required to post security in an amount and character as the court deems appropriate to insure timely performance of all work necessary to make corrections, as well as such other conditions as the court deems appropriate to effect the timely completion of the corrections by the interested party or parties.

(6) In the event that no interested party elects to act pursuant to subsection (5) of this section or fails to timely perform work undertaken pursuant to subsection (5) of this section, the court shall make a determination that the property is an unsafe or insanitary condition and appoint a receiver to complete the abatement.

(7) A receiver may be any one of the following:

(a) A housing authority organized under the terms of ORS 456.055 to 456.235;

(b) An urban renewal agency organized under the terms of ORS 457.035 to 457.320;

(c) A private not-for-profit corporation, the primary purpose of which is the improvement of housing conditions within the city or county; or

(d) A city or county agency, bureau or similar subdivision designated by the city or county as being responsible for the rehabilitation of property.

(8) A receiver appointed by the court pursuant to ORS 105.420 to 105.455 shall not be required to give security or bond of any sort prior to appointment.

[1989 c.649 §4; 1995 c.79 §34]



Section 105.435 - Authority of receiver; financing agreements; fee; abatement work exempt from public contracting law.

(a) Take possession and control of the property including the right to enter, modify and terminate tenancies pursuant to ORS 105.105 to 105.161 and to charge and collect rents derived therefrom, applying said sum to the costs incurred due to the abatement and receivership;

(b) Negotiate contracts and pay all expenses associated with the operation and conservation of the property including, but not limited to, all utility, fuel, custodial, repair or insurance costs;

(c) Pay all accrued property taxes, penalties, assessments and other charges imposed on the property by a unit of government as well as any accruing charge of like nature accruing during the pendency of the receivership;

(d) Dispose of any or all abandoned personal property found at the structure; and

(e) Enter into contracts and pay for the performance of any work necessary to complete the abatement.

(2) In addition to the powers set forth in subsection (1) of this section, the receiver may, under such terms and condition as a court shall allow, enter into financing agreements with public or private lenders and encumber the property therewith so as to have moneys available to correct the conditions at the property giving rise to the abatement.

(3) A receiver may charge an administrative fee at an hourly rate approved by the court or at a rate of 15 percent of the total cost of the abatement, whichever the court deems more appropriate.

(4) All abatement work done under ORS 105.420 to 105.455 is exempt from the public contracting statutes set forth in ORS 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B, except ORS 279A.125, 279A.250 to 279A.290 and 279B.235.

[1989 c.649 §§5,6; 2003 c.794 §196]



Section 105.440 - Review of abatement expenditures by court; lien for unpaid expenses.

(2) If the costs and obligations incurred due to the abatement have not been paid, the order of the court shall be filed with the county recorder within 60 days of its filing with the court and shall thereafter constitute a lien on the property.

[1989 c.649 §7]



Section 105.445 - Effect on purchase money security interest of lien for unpaid abatement expenses.

(a) The interest of a vendor under a land sale contract pertaining to the property if the contract was recorded prior to the issuance of the notice under ORS 105.430 (2);

(b) The interest of a mortgagee under a purchase money mortgage if the mortgage was recorded prior to the issuance of the notice under ORS 105.430 (2); or

(c) The interest of a beneficiary under a purchase money trust deed if the trust deed was recorded prior to the issuance of the notice under ORS 105.430 (2).

(2) Notwithstanding any other provision of law or any purchase money security interest, the issuance of the notice under ORS 105.430 (2) shall constitute a default under the purchase money security interest, and if the violations of the building or housing codes listed in the notice are not corrected within 30 days after the mailing of the notice, the vendor, mortgagee or beneficiary under the purchase money security interest may commence proceedings to exercise the remedies set forth in the purchase money security interest.

(3) A lien created by ORS 105.440 (2) shall be prior and superior to any purchase money security interest in the property if:

(a) The city or county gave the holder of the purchase money security interest and any vendee, mortgagor or grantor under such purchase money security interest the notice required under ORS 105.430 (2); and

(b) The holder of the purchase money security interest has not, prior to the appointment of a receiver under ORS 105.430 (6), initiated proceedings or taken other action to foreclose the purchase money security interest or to otherwise gain possession of the property.

(4) A lien created under ORS 105.440 (2) shall, except for property tax liens, assessment liens, liens created by ORS 87.352 to 87.362 and purchase money security interests not covered by subsection (3) of this section, be prior and superior to all other liens, mortgages and encumbrances against the property upon which it is imposed without regard to whether the other liens, mortgages or encumbrances attached to the property before or after the lien created by ORS 105.440 (2) attached.

[1989 c.649 §8]



Section 105.450 - Termination of receivership.

(1) The abatement has been completed;

(2) The costs and obligations incurred due to the abatement have been paid by an interested party or a lien has been filed pursuant to ORS 105.440; and

(3) The interested party will manage the property in conformance with applicable housing codes.

[1989 c.649 §9]



Section 105.455 - Short title.

[1989 c.649 §1]



Section 105.462 - Definitions for ORS 105.462 to 105.490.

(1) "Financial institution" has the meaning given that term in ORS 706.008. "Financial institution" includes a:

(a) Trust company, as that term is defined in ORS 706.008;

(b) Mortgage banker, as that term is defined in ORS 86A.100;

(c) Mortgage broker, as that term is defined in ORS 86A.100; and

(d) Consumer finance company that is licensed under ORS chapter 725.

(2) "Real estate licensee" has the meaning given that term in ORS 696.010.

[2003 c.328 §4; 2005 c.287 §1]



Section 105.463 - Preemptive effect of ORS 105.464.

[2009 c.387 §17]



Section 105.464 - Form of seller’s property disclosure statement.

______________________________________________________________________________

If required under ORS 105.465, a seller shall deliver in substantially the following form the seller’s property disclosure statement to each buyer who makes a written offer to purchase real property in this state:

______________________________________________________________________________

INSTRUCTIONS TO THE SELLER

Please complete the following form. Do not leave any spaces blank. Please refer to the line number(s) of the question(s) when you provide your explanation(s). If you are not claiming an exclusion or refusing to provide the form under ORS 105.475 (4), you should date and sign each page of this disclosure statement and each attachment.

Each seller of residential property described in ORS 105.465 must deliver this form to each buyer who makes a written offer to purchase. Under ORS 105.475 (4), refusal to provide this form gives the buyer the right to revoke their offer at any time prior to closing the transaction. Use only the section(s) of the form that apply to the transaction for which the form is used. If you are claiming an exclusion under ORS 105.470, fill out only Section 1.

An exclusion may be claimed only if the seller qualifies for the exclusion under the law. If not excluded, the seller must disclose the condition of the property or the buyer may revoke their offer to purchase anytime prior to closing the transaction. Questions regarding the legal consequences of the seller’s choice should be directed to a qualified attorney.

______________________________________________________________________________

(
DO NOT
FILL OUT THIS SECTION UNLESS YOU ARE CLAIMING AN EXCLUSION UNDER ORS 105.470)

Section 1. EXCLUSION FROM ORS 105.462 TO 105.490:

You may claim an exclusion under ORS 105.470 only if you qualify under the statute. If you are not claiming an exclusion, you must fill out Section 2 of this form completely.

Initial only the exclusion you wish to claim.

_____This is the first sale of a dwelling never occupied. The dwelling is constructed or installed under building or installation permit(s) #_____, issued by________.

_____This sale is by a financial institution that acquired the property as custodian, agent or trustee, or by foreclosure or deed in lieu of foreclosure.

_____The seller is a court appointed receiver, personal representative, trustee, conservator or guardian.

_____This sale or transfer is by a governmental agency.

______________________

Signature(s) of Seller claiming exclusion

Date ________

______________________

Buyer(s) to acknowledge Seller’s claim

Date ________

______________________________________________________________________________

Section 2. SELLER’S PROPERTY DISCLOSURE STATEMENT

NOTICE TO THE BUYER: THE FOLLOWING REPRESENTATIONS ARE MADE BY THE SELLER(S) CONCERNING THE CONDITION OF THE PROPERTY LOCATED AT _______________ ("THE PROPERTY").

DISCLOSURES CONTAINED IN THIS FORM ARE PROVIDED BY THE SELLER ON THE BASIS OF SELLER’S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME OF DISCLOSURE. BUYER HAS FIVE DAYS FROM THE SELLER’S DELIVERY OF THIS SELLER’S DISCLOSURE STATEMENT TO REVOKE BUYER’S OFFER BY DELIVERING BUYER’S SEPARATE SIGNED WRITTEN STATEMENT OF REVOCATION TO THE SELLER DISAPPROVING THE SELLER’S DISCLOSURE STATEMENT, UNLESS BUYER WAIVES THIS RIGHT AT OR PRIOR TO ENTERING INTO A SALE AGREEMENT.

FOR A MORE COMPREHENSIVE EXAMINATION OF THE SPECIFIC CONDITION OF THIS PROPERTY, BUYER IS ADVISED TO OBTAIN AND PAY FOR THE SERVICES OF A QUALIFIED SPECIALIST TO INSPECT THE PROPERTY ON BUYER’S BEHALF INCLUDING, FOR EXAMPLE, ONE OR MORE OF THE FOLLOWING: ARCHITECTS, ENGINEERS, PLUMBERS, ELECTRICIANS, ROOFERS, ENVIRONMENTAL INSPECTORS, BUILDING INSPECTORS, CERTIFIED HOME INSPECTORS, OR PEST AND DRY ROT INSPECTORS.

Seller _____ is/ _____ is not occupying the property.

I. SELLER’S REPRESENTATIONS:

The following are representations made by the seller and are not the representations of any financial institution that may have made or may make a loan pertaining to the property, or that may have or take a security interest in the property, or any real estate licensee engaged by the seller or the buyer.

*If you mark yes on items with *, attach a copy or explain on an attached sheet.

1. TITLE

A. Do you have legal authority to sell the property? [ ]Yes [ ]No [ ]Unknown

*B. Is title to the property subject to any of the

following: [ ]Yes [ ]No [ ]Unknown

(1) First right of refusal

(2) Option

(3) Lease or rental agreement

(4) Other listing

(5) Life estate?

*C. Is the property being transferred an

unlawfully established unit of land? [ ]Yes [ ]No [ ]Unknown

*D. Are there any encroachments, boundary

agreements, boundary disputes or recent

boundary changes? [ ]Yes [ ]No [ ]Unknown

*E. Are there any rights of way, easements,

licenses, access limitations or claims that

may affect your interest in the property? [ ]Yes [ ]No [ ]Unknown

*F. Are there any agreements for joint

maintenance of an easement or right of way? [ ]Yes [ ]No [ ]Unknown

*G. Are there any governmental studies, designations,

zoning overlays, surveys or notices that would

affect the property? [ ]Yes [ ]No [ ]Unknown

*H. Are there any pending or existing governmental

assessments against the property? [ ]Yes [ ]No [ ]Unknown

*I. Are there any zoning violations or

nonconforming uses? [ ]Yes [ ]No [ ]Unknown

*J. Is there a boundary survey for the

property? [ ]Yes [ ]No [ ]Unknown

*K. Are there any covenants, conditions,

restrictions or private assessments that

affect the property? [ ]Yes [ ]No [ ]Unknown

*L. Is the property subject to any special tax

assessment or tax treatment that may result

in levy of additional taxes if the property

is sold? [ ]Yes [ ]No [ ]Unknown

2. WATER

A. Household water

(1) The source of the water is (check ALL that apply):

[ ]Public [ ]Community [ ]Private

[ ]Other ________

(2) Water source information:

*a. Does the water source require a water permit? [ ]Yes [ ]No [ ]Unknown

If yes, do you have a permit? [ ]Yes [ ]No

b. Is the water source located on the property? [ ]Yes [ ]No [ ]Unknown

*If not, are there any written agreements for

a shared water source? [ ]Yes [ ]No [ ]Unknown [ ]NA

*c. Is there an easement (recorded or unrecorded)

for your access to or maintenance of the water

source? [ ]Yes [ ]No [ ]Unknown

d. If the source of water is from a well or spring,

have you had any of the following in the past

12 months? [ ]Flow test [ ]Bacteria test

[ ]Chemical contents test [ ]Yes [ ]No [ ]Unknown [ ]NA

*e. Are there any water source plumbing problems

or needed repairs? [ ]Yes [ ]No [ ]Unknown

(3) Are there any water treatment systems for

the property? [ ]Yes [ ]No [ ]Unknown

[ ]Leased [ ]Owned

B. Irrigation

(1) Are there any [ ] water rights or [ ] other

irrigation rights for the property? [ ]Yes [ ]No [ ]Unknown

*(2) If any exist, has the irrigation water been

used during the last five-year period? [ ]Yes [ ]No [ ]Unknown [ ]NA

*(3) Is there a water rights certificate or other

written evidence available? [ ]Yes [ ]No [ ]Unknown [ ]NA

C. Outdoor sprinkler system

(1) Is there an outdoor sprinkler system for the

property? [ ]Yes [ ]No [ ]Unknown

(2) Has a back flow valve been installed? [ ]Yes [ ]No [ ]Unknown [ ]NA

(3) Is the outdoor sprinkler system operable? [ ]Yes [ ]No [ ]Unknown [ ]NA

3. SEWAGE SYSTEM

A. Is the property connected to a public or

community sewage system? [ ]Yes [ ]No [ ]Unknown

B. Are there any new public or community sewage

systems proposed for the property? [ ]Yes [ ]No [ ]Unknown

C. Is the property connected to an on-site septic

system? [ ]Yes [ ]No [ ]Unknown

(1) If yes, when was the system installed? ________ [ ]Unknown [ ]NA

(2) *If yes, was the system installed by permit? [ ]Yes [ ]No [ ]Unknown [ ]NA

(3) *Has the system been repaired or altered? [ ]Yes [ ]No [ ]Unknown

(4) *Has the condition of the system been

evaluated and a report issued? [ ]Yes [ ]No [ ]Unknown

(5) Has the septic tank ever been pumped? [ ]Yes [ ]No [ ]Unknown

If yes, when? ________ [ ]NA

(6) Does the system have a pump? [ ]Yes [ ]No [ ]Unknown

(7) Does the system have a treatment unit such

as a sand filter or an aerobic unit? [ ]Yes [ ]No [ ]Unknown

(8) *Is a service contract for routine

maintenance required for the system? [ ]Yes [ ]No [ ]Unknown

(9) Are all components of the system located on

the property? [ ]Yes [ ]No [ ]Unknown

D. *Are there any sewage system problems or

needed repairs? [ ]Yes [ ]No [ ]Unknown

E. Does your sewage system require on-site

pumping to another level? [ ]Yes [ ]No [ ]Unknown

4. DWELLING INSULATION

A. Is there insulation in the:

(1) Ceiling? [ ]Yes [ ]No [ ]Unknown

(2) Exterior walls? [ ]Yes [ ]No [ ]Unknown

(3) Floors? [ ]Yes [ ]No [ ]Unknown

B. Are there any defective insulated doors or

windows? [ ]Yes [ ]No [ ]Unknown

5. DWELLING STRUCTURE

*A. Has the roof leaked? [ ]Yes [ ]No [ ]Unknown

If yes, has it been repaired? [ ]Yes [ ]No [ ]Unknown [ ]NA

B. Are there any additions, conversions or

remodeling? [ ]Yes [ ]No [ ]Unknown

If yes, was a building permit required? [ ]Yes [ ]No [ ]Unknown [ ]NA

If yes, was a building permit obtained? [ ]Yes [ ]No [ ]Unknown [ ]NA

If yes, was final inspection obtained? [ ]Yes [ ]No [ ]Unknown [ ]NA

C. Are there smoke alarms or detectors? [ ]Yes [ ]No [ ]Unknown

D. Are there carbon monoxide alarms? [ ]Yes [ ]No [ ]Unknown

E. Is there a woodstove or fireplace

insert included in the sale? [ ]Yes [ ]No [ ]Unknown

*If yes, what is the make? ________

*If yes, was it installed with a permit? [ ]Yes [ ]No [ ]Unknown

*If yes, is a certification label issued by the

United States Environmental Protection

Agency (EPA) or the Department of

Environmental Quality (DEQ) affixed to it? [ ]Yes [ ]No [ ]Unknown

*F. Has pest and dry rot, structural or

"whole house" inspection been done

within the last three years? [ ]Yes [ ]No [ ]Unknown

*G. Are there any moisture problems, areas of water

penetration, mildew odors or other moisture

conditions (especially in the basement)? [ ]Yes [ ]No [ ]Unknown

*If yes, explain on attached sheet the frequency

and extent of problem and any insurance claims,

repairs or remediation done.

H. Is there a sump pump on the property? [ ]Yes [ ]No [ ]Unknown

I. Are there any materials used in the

construction of the structure that are or

have been the subject of a recall, class

action suit, settlement or litigation? [ ]Yes [ ]No [ ]Unknown

If yes, what are the materials? ________

(1) Are there problems with the materials? [ ]Yes [ ]No [ ]Unknown [ ]NA

(2) Are the materials covered by a warranty? [ ]Yes [ ]No [ ]Unknown [ ]NA

(3) Have the materials been inspected? [ ]Yes [ ]No [ ]Unknown [ ]NA

(4) Have there ever been claims filed for these

materials by you or by previous owners? [ ]Yes [ ]No [ ]Unknown [ ]NA

If yes, when? ________

(5) Was money received? [ ]Yes [ ]No [ ]Unknown [ ]NA

(6) Were any of the materials repaired or

replaced? [ ]Yes [ ]No [ ]Unknown [ ]NA

6. DWELLING SYSTEMS AND FIXTURES

If the following systems or fixtures are included

in the purchase price, are they in good working

order on the date this form is signed?

A. Electrical system, including wiring, switches,

outlets and service [ ]Yes [ ]No [ ]Unknown

B. Plumbing system, including pipes, faucets,

fixtures and toilets [ ]Yes [ ]No [ ]Unknown

C. Water heater tank [ ]Yes [ ]No [ ]Unknown

D. Garbage disposal [ ]Yes [ ]No [ ]Unknown [ ]NA

E. Built-in range and oven [ ]Yes [ ]No [ ]Unknown [ ]NA

F. Built-in dishwasher [ ]Yes [ ]No [ ]Unknown [ ]NA

G. Sump pump [ ]Yes [ ]No [ ]Unknown [ ]NA

H. Heating and cooling systems [ ]Yes [ ]No [ ]Unknown [ ]NA

I. Security system [ ]Owned [ ]Leased [ ]Yes [ ]No [ ]Unknown [ ]NA

J. Are there any materials or products used in

the systems and fixtures that are or have

been the subject of a recall, class action

settlement or other litigations? [ ]Yes [ ]No [ ]Unknown

If yes, what product? _______________

(1) Are there problems with the product? [ ]Yes [ ]No [ ]Unknown

(2) Is the product covered by a warranty? [ ]Yes [ ]No [ ]Unknown

(3) Has the product been inspected? [ ]Yes [ ]No [ ]Unknown

(4) Have claims been filed for this product

by you or by previous owners? [ ]Yes [ ]No [ ]Unknown

If yes, when? _______________

(5) Was money received? [ ]Yes [ ]No [ ]Unknown

(6) Were any of the materials or products repaired

or replaced? [ ]Yes [ ]No [ ]Unknown

7. COMMON INTEREST

A. Is there a Home Owners’ Association

or other governing entity? [ ]Yes [ ]No [ ]Unknown

Name of Association or Other Governing

Entity _______________

Contact Person __________________

Address ______________________

Phone Number __________________

B. Regular periodic assessments: $_____

per [ ]Month [ ]Year [ ]Other _____

*C. Are there any pending or proposed special

assessments? [ ]Yes [ ]No [ ]Unknown

D. Are there shared "common areas" or joint

maintenance agreements for facilities like

walls, fences, pools, tennis courts, walkways

or other areas co-owned in undivided interest

with others? [ ]Yes [ ]No [ ]Unknown

E. Is the Home Owners’ Association or other

governing entity a party to pending litigation

or subject to an unsatisfied judgment? [ ]Yes [ ]No [ ]Unknown [ ]NA

F. Is the property in violation of recorded

covenants, conditions and restrictions or in

violation of other bylaws or governing rules,

whether recorded or not? [ ]Yes [ ]No [ ]Unknown [ ]NA

8. GENERAL

A. Are there problems with settling, soil,

standing water or drainage on the property

or in the immediate area? [ ]Yes [ ]No [ ]Unknown

B. Does the property contain fill? [ ]Yes [ ]No [ ]Unknown

C. Is there any material damage to the property or

any of the structure(s) from fire, wind, floods,

beach movements, earthquake, expansive soils

or landslides? [ ]Yes [ ]No [ ]Unknown

D. Is the property in a designated floodplain? [ ]Yes [ ]No [ ]Unknown

E. Is the property in a designated slide or other

geologic hazard zone? [ ]Yes [ ]No [ ]Unknown

*F. Has any portion of the property been tested

or treated for asbestos, formaldehyde, radon

gas, lead-based paint, mold, fuel or chemical

storage tanks or contaminated soil or water? [ ]Yes [ ]No [ ]Unknown

G. Are there any tanks or underground storage

tanks (e.g., septic, chemical, fuel, etc.)

on the property? [ ]Yes [ ]No [ ]Unknown

H. Has the property ever been used as an illegal

drug manufacturing or distribution site? [ ]Yes [ ]No [ ]Unknown

*If yes, was a Certificate of Fitness issued? [ ]Yes [ ]No [ ]Unknown

*I. Has the property been classified as

forestland-urban interface? [ ]Yes [ ]No [ ]Unknown

9. FULL DISCLOSURE BY SELLERS

*A. Are there any other material defects affecting

this property or its value that a prospective

buyer should know about? [ ]Yes [ ]No

*If yes, describe the defect on attached sheet and

explain the frequency and extent of the problem

and any insurance claims, repairs or remediation.

B. Verification:

The foregoing answers and attached explanations (if any) are complete and correct to

the best of my/our knowledge and I/we have received a copy of this disclosure statement.

I/we authorize my/our agents to deliver a copy of this disclosure statement to all

prospective buyers of the property or their agents.

Seller(s) signature:

SELLER ______________________ DATE _______________

SELLER ______________________ DATE _______________

______________________________________________________________________________

II. BUYER’S ACKNOWLEDGMENT

A. As buyer(s), I/we acknowledge the duty to pay diligent attention to any material defects that are known to me/us or can be known by me/us by utilizing diligent attention and observation.

B. Each buyer acknowledges and understands that the disclosures set forth in this statement and in any amendments to this statement are made only by the seller and are not the representations of any financial institution that may have made or may make a loan pertaining to the property, or that may have or take a security interest in the property, or of any real estate licensee engaged by the seller or buyer. A financial institution or real estate licensee is not bound by and has no liability with respect to any representation, misrepresentation, omission, error or inaccuracy contained in another party’s disclosure statement required by this section or any amendment to the disclosure statement.

C. Buyer (which term includes all persons signing the "buyer’s acknowledgment" portion of this disclosure statement below) hereby acknowledges receipt of a copy of this disclosure statement (including attachments, if any) bearing seller’s signature(s).

DISCLOSURES, IF ANY, CONTAINED IN THIS FORM ARE PROVIDED BY THE SELLER ON THE BASIS OF SELLER’S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME OF DISCLOSURE. IF THE SELLER HAS FILLED OUT SECTION 2 OF THIS FORM, YOU, THE BUYER, HAVE FIVE DAYS FROM THE SELLER’S DELIVERY OF THIS DISCLOSURE STATEMENT TO REVOKE YOUR OFFER BY DELIVERING YOUR SEPARATE SIGNED WRITTEN STATEMENT OF REVOCATION TO THE SELLER DISAPPROVING THE SELLER’S DISCLOSURE UNLESS YOU WAIVE THIS RIGHT AT OR PRIOR TO ENTERING INTO A SALE AGREEMENT.

BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS SELLER’S PROPERTY DISCLOSURE STATEMENT.

BUYER ______________________ DATE _______________

BUYER ______________________ DATE _______________

Agent receiving disclosure statement on buyer’s behalf to sign and date:

______________________Real Estate Licensee

______________________Real Estate Firm

Date received by agent ________

_____________________________________________________________________________

[2003 c.328 §3; 2007 c.30 §13; 2007 c.866 §8; 2009 c.387 §18; 2009 c.591 §14a; 2013 c.435 §1]



Section 105.465 - Application of ORS 105.462 to 105.490, 696.301 and 696.870; disclosure statement.

(a) Apply to the real property described in subparagraphs (A) to (D) of this paragraph unless the buyer indicates to the seller, which indication shall be conclusive, that the buyer will use the real property for purposes other than a residence for the buyer or the buyer’s spouse, parent or child:

(A) Real property consisting of or improved by one to four dwelling units;

(B) A condominium unit as defined in ORS 100.005 and not subject to disclosure under ORS 100.705;

(C) A timeshare property as defined in ORS 94.803 and not subject to disclosure under ORS 94.829; and

(D) A manufactured dwelling, as defined in ORS 446.003, that is owned by the same person who owns the land upon which the manufactured dwelling is situated.

(b) Do not apply to a leasehold in real property.

(2) Except as provided in ORS 105.475 (4), a seller shall complete, sign and deliver a seller’s property disclosure statement as set forth in ORS 105.464 to each buyer who makes a written offer to purchase real property in this state.

[1993 c.547 §1; 1997 c.816 §15; 1999 c.307 §24; 1999 c.677 §65; 2001 c.300 §74; 2003 c.328 §1]



Section 105.470 - Exclusions from ORS 105.462 to 105.490, 696.301 and 696.870.

(1) The first sale of a dwelling never occupied, provided that the seller provides the buyer with the following statement on or before the date the buyer is legally obligated to purchase the subject real property: "THIS HOME WAS CONSTRUCTED OR INSTALLED UNDER BUILDING OR INSTALLATION PERMIT(S) #___, ISSUED BY_____."

(2) Sales by financial institutions that acquired the property as custodian, agent or trustee, or by foreclosure or deed in lieu of foreclosure.

(3) The following sellers, if appointed by a court:

(a) Receivers;

(b) Personal representatives;

(c) Trustees;

(d) Conservators; or

(e) Guardians.

(4) Sales or transfers by governmental agencies.

[1993 c.547 §7; 1995 c.198 §1; 2003 c.328 §5]



Section 105.475 - Buyer’s statement of revocation of offer; criteria.

(2) If a buyer fails to timely deliver to a seller a written statement revoking the buyer’s offer, the buyer’s right to revoke the buyer’s offer expires.

(3) If a buyer closes the transaction, the buyer’s right to revoke based on ORS 105.462 to 105.490, 696.301 and 696.870 is terminated.

(4) If the seller fails or refuses to provide a seller’s property disclosure statement as required under this section, the buyer shall have a right of revocation until the right is terminated pursuant to subsection (3) of this section.

(5) If the buyer revokes the offer pursuant to this section, notwithstanding ORS 696.581, the buyer is entitled to immediate return of all deposits and other considerations delivered to any party or escrow agent with respect to the buyer’s offer, and the buyer’s offer is void.

(6) When the deposits and other considerations have been returned to the buyer, upon the buyer’s signed, written release and indemnification of the holders of the deposits and other considerations, the holders are released from all liability for the deposits and other considerations.

(7) Any seller’s property disclosure statement issued by the seller is part of and incorporated into the offer and the acceptance.

[1993 c.547 §§2,3; 2003 c.328 §6]



Section 105.480 - Representations in disclosure statement; application.

(a) A financial institution that may have made or that may make a loan pertaining to the property covered by a seller’s property disclosure statement, or that may have or take a security interest in the property covered by a seller’s property disclosure statement.

(b) A real estate licensee engaged by the seller or buyer.

(2) Neither a financial institution nor a real estate licensee is bound by or has any liability with respect to any representation, misrepresentation, omission, error or inaccuracy contained in the seller’s property disclosure statement required by ORS 105.465 or any amendment to the disclosure statement.

[1993 c.547 §4b; 1997 c.631 §400; 2001 c.300 §69; 2003 c.328 §7]



Section 105.485 - Allocation of burden of proof.

[1993 c.547 §5; 2003 c.328 §8]



Section 105.490 - Effect of ORS 105.462 to 105.490, 696.301 and 696.870 on rights and remedies.

[1993 c.547 §8; 2003 c.328 §9]



Section 105.505 - Remedies available for private nuisance.

[Amended by 1979 c.284 §96]



Section 105.510 - Procedure for abating a nuisance.

[Amended by 2011 c.366 §2]



Section 105.515 - Stay of issuance of warrant to abate.

[Amended by 1991 c.331 §27; 1997 c.631 §401]



Section 105.520 - Justification of sureties; proceedings when nuisance is not abated.



Section 105.525



Section 105.530



Section 105.550 - Definitions for ORS 105.550 to 105.600.

(1) "Of record" means:

(a) With regard to real property, that an owner’s interest is recorded in the public records provided for by Oregon statutes where the owner’s interest must be recorded to perfect a lien or security interest or provide constructive notice of the owner’s interest; or

(b) With regard to personal property, that an owner’s interest is recorded in the public records under any applicable state or federal law where the owner’s interest must be recorded to perfect a lien or security interest, or provide constructive notice of the owner’s interest.

(2) "Owner" means a person having any legal or equitable interest in property, including, but not limited to, a purchaser, lienholder or holder of any security interest in such property.

(3) "Place" or "property" includes, but is not limited to, any premises, room, house, building or structure or any separate part or portion thereof whether permanent or not or the ground itself or any conveyance or any part or portion thereof.

[1989 c.846 §2; 1999 c.168 §6]



Section 105.555 - Places declared nuisances subject to abatement.

(a) Any place that, as a regular course of business, is used for the purpose of prostitution and any place where acts of prostitution or commercial sexual solicitation occur;

(b) Any place that is used and maintained for profit and for the purpose of gambling or a lottery, as defined in ORS 167.117, by any person, partnership or corporation organized for profit and wherein take place any of the acts or wherein are kept, stored or located any of the games, devices or things that are forbidden by or made punishable by ORS 167.108 to 167.164;

(c) Any place that has been determined to be not fit for use under ORS 453.876 and that has not been decontaminated and certified as fit for use under ORS 453.885 within 180 days after the determination under ORS 453.876; and

(d) Any place where activity involving the unauthorized delivery, manufacture or possession of a controlled substance, as defined in ORS 475.005, occurs or any place wherein are kept, stored or located any of the devices, equipment, things or substances used for unauthorized delivery, manufacture or possession of a controlled substance. As used in this paragraph, "devices, equipment, things" does not include hypodermic syringes or needles. This paragraph does not apply to acts that constitute violations under ORS 475.860 or 475.864.

(2) Nothing in ORS 105.550 to 105.600, 166.715 and 167.158 applies to property to the extent that the devices, equipment, things or substances that are used for delivery, manufacture or possession of a controlled substance are kept, stored or located in or on the property for the purpose of lawful sale or use of these items.

[1989 c.846 §3; 1989 c.915 §24; 1999 c.168 §7; 2005 c.706 §1; 2005 c.708 §43; 2011 c.151 §6; 2015 c.98 §4]



Section 105.560 - Action to restrain or enjoin nuisance; jurisdiction; remedies.

(2) In addition to any other remedy that may be available under ORS 105.550 to 105.600, a plaintiff in an action brought to restrain or enjoin a nuisance described in ORS 105.555 or 105.597 may seek damages for mental suffering, emotional distress, inconvenience and interference with the use of property suffered by the plaintiff by reason of the activities constituting a nuisance.

(3) The court may award reasonable attorney fees to the prevailing party in an action under ORS 105.550 to 105.600 unless the action is commenced and tried in the small claims department of a circuit court. Attorney fees may not be awarded to any party in an action under ORS 105.550 to 105.600 that is commenced and tried in the small claims department of a circuit court.

(4) The court may consolidate all actions that relate to the same property and that are brought to restrain or enjoin a nuisance described in ORS 105.555 or 105.597. Consolidation in the small claims department of a circuit court shall be for purposes of trial only. A separate judgment shall be entered for each action in the small claims department of a circuit court.

(5) An action may not be brought in the small claims department of a circuit court to restrain or enjoin a nuisance described in ORS 105.555 if the property alleged to be a nuisance is licensed under ORS chapter 471.

[1989 c.846 §4; 1999 c.168 §1; 2009 c.11 §7; 2015 c.136 §3]



Section 105.565 - Complaint; service; jury trial; admissibility of reputation as evidence.

(2) The complaint shall be served on owners of record as provided in ORCP 7. No service need be made prior to an application for a temporary restraining order, provided the procedures of ORCP 79 B are followed with regard to all persons entitled to service under this section.

(3) Except in those cases tried in the small claims department of a circuit court, any party may demand a trial by jury in any action brought under ORS 105.550 to 105.600.

(4) On the issue of whether property is used in violation of ORS 105.555 or 105.597, evidence of its general reputation and the reputation of persons residing in or frequenting it shall be admissible.

[1989 c.846 §5; 1999 c.168 §2; 2015 c.136 §4]



Section 105.570



Section 105.575 - Precedence of action on court docket.

[1989 c.846 §6; 1999 c.168 §8]



Section 105.580 - Order of abatement; cancellation.

(2) The order of abatement may direct the effectual closing of the premises, building or place against its use for any purpose, and so keeping it closed for a period of one year, unless sooner released. The court shall not include provisions for the closing of the premises under the provisions of this subsection unless that relief is specifically requested in the complaint.

(3) The court, if satisfied of an owner’s good faith, shall enter no order of abatement as to that owner if the court finds that the owner:

(a) Had no knowledge of the existence of the nuisance or has been making reasonable efforts to abate the nuisance;

(b) Has not been guilty of any contempt of court in the proceedings; and

(c) Will make best efforts to immediately abate any nuisance that may exist and prevent it from being a nuisance for a period of one year thereafter.

(4) Except for an order of abatement entered based on the manufacture of a controlled substance, if an order of abatement has been entered and an owner subsequently meets the requirements of this section, the order of abatement shall be canceled as to that owner.

(5) If the court enters an order under this section on the basis that the property was used for the manufacture of a controlled substance, the court shall send a copy of the order to the Director of the Oregon Health Authority. The director or the director’s designee shall declare the property to be an illegal drug manufacturing site for purposes of ORS 453.855 to 453.912. An order of the court under this section shall not be canceled until the director or the director’s designee determines the property to be fit for use. Upon determining the property to be fit for use, the director or designee shall notify the court, which shall cancel the abatement order.

[1989 c.846 §7; 1997 c.769 §1; 1999 c.168 §3; 2003 c.576 §238; 2009 c.595 §65]



Section 105.585 - Costs of securing or decontaminating property as lien; priority of lien; filing notice of pendency.

(2) Any costs incurred by the county or local government to secure a property that is a nuisance described in ORS 105.555 (1)(c) and have the property decontaminated and certified as fit for use under ORS 453.885 shall constitute a lien against the property declared to be a nuisance from the time a notice specifying the costs is filed of record. Notwithstanding subsection (3) of this section, the priority of a lien created under this subsection is governed by ORS 453.886 (4).

(3) A lien created by ORS 105.550 to 105.600 is prior and superior to all other liens, mortgages and encumbrances against the property upon which the lien is imposed that attached to the property after any lien imposed by ORS 105.550 to 105.600.

(4) A notice of pendency of an action may be filed pursuant to ORS 93.740 with respect to any action filed under ORS 105.550 to 105.600.

[1989 c.846 §8; 1999 c.168 §4; 2007 c.673 §2]



Section 105.590 - Penalty for intentional violation of restraining order.

[1989 c.846 §9; 1999 c.168 §9; 2011 c.597 §159]



Section 105.595 - Action to abate nuisance not to affect other remedies; exception.

[1989 c.846 §10; 1999 c.168 §5]



Section 105.597 - Places declared nuisances per se.

(1) Any place being used on a continuous, regular or sporadic basis for carrying out any of the following activities, except with regard to activities and animals described under ORS 167.335, whether or not carried out with a particular mental state:

(a) Causing physical injury or serious physical injury, both as defined in ORS 167.310, or cruelly causing death.

(b) Killing maliciously as defined in ORS 167.322 or committing torture as defined in ORS 167.322.

(c) Failing to provide minimum care as defined in ORS 167.310.

(d) Possession of a domestic animal as defined in ORS 167.310 by a person described under ORS 167.332.

(2) Any place appearing to be vacant at which a domestic animal or equine, both as defined in ORS 167.310, are present and have been left without provision for minimum care as defined in ORS 167.310.

(3) Any place being used on a continuous, regular or sporadic basis for carrying out any of the following activities, whether or not carried out with a particular mental state:

(a) Training or keeping an animal for use in an exhibition of fighting as defined in ORS 167.355.

(b) Preparing for, occupation for, promoting, conducting or participating in an exhibition of fighting as defined in ORS 167.355.

(c) Possessing, keeping, breeding, training, buying, selling or offering for sale a fighting dog as defined in ORS 167.360.

(d) Promoting, conducting, participating in or performing services in furtherance of a dogfight as defined in ORS 167.360.

(e) Occupation, keeping or use of the place for a dogfight as defined in ORS 167.360.

(f) Exchanging for commerce raw fur of a domestic cat or dog as defined in ORS 167.390, or products that include the fur of a domestic cat or dog, if the fur is obtained through a process that kills or maims the domestic cat or dog.

(g) Possessing, keeping, rearing, training, buying, selling or offering for sale a fighting bird as defined in ORS 167.426.

(h) Promoting, conducting, participating in or performing services in furtherance of a cockfight as defined in ORS 167.426.

(i) Occupation, keeping or use of the place for a cockfight as defined in ORS 167.426.

(4) Any place being used on a continuous, regular or sporadic basis for carrying out any of the following activities:

(a) Sexual assault of an animal as described in ORS 167.333.

(b) Possession of dogfighting paraphernalia as described under ORS 167.372.

(c) Selling or offering for sale equipment other than paraphernalia described in paragraph (b) of this subsection with the intent that the equipment be used to train a fighting dog as defined in ORS 167.360.

(d) Possessing, controlling or otherwise having charge at the same time of more than 50 sexually intact dogs that are two or more years of age for the primary purpose of reproduction.

(e) Manufacturing, buying, selling, bartering, exchanging, possessing or offering for sale a gaff or slasher as those terms are defined in ORS 167.426, or other sharp implement designed for attachment to the leg of a fighting bird as defined in ORS 167.426, with the intent that the gaff, slasher or other sharp implement be used in a cockfight as defined in ORS 167.426.

(f) Manufacturing, buying, selling, bartering, exchanging, possessing or offering for sale equipment other than equipment described in paragraph (e) of this subsection with the intent that the equipment be used to train or handle a fighting bird as defined in ORS 167.426 or to enhance the fighting ability of a fighting bird.

[2015 c.136 §2]



Section 105.600 - ORS 105.550 to 105.600 not to limit authority of cities or counties to further restrict activities.

[1989 c.846 §11; 2015 c.136 §5]



Section 105.605 - Suits to determine adverse claims.



Section 105.610 - Suit to cancel patent of donee under Donation Law.



Section 105.615 - Action by tenant in common against cotenants.

[1969 c.350 §1; 1989 c.1069 §3]



Section 105.618 - Adverse possession of railroad property.

[2007 c.440 §1]



Section 105.620 - Acquiring title by adverse possession.

(a) The person and the predecessors in interest of the person have maintained actual, open, notorious, exclusive, hostile and continuous possession of the property for a period of 10 years;

(b) At the time the person claiming by adverse possession or the person’s predecessors in interest, first entered into possession of the property, the person entering into possession had the honest belief that the person was the actual owner of the property and that belief:

(A) By the person and the person’s predecessor in interest, continued throughout the vesting period;

(B) Had an objective basis; and

(C) Was reasonable under the particular circumstances; and

(c) The person proves each of the elements set out in this section by clear and convincing evidence.

(2)(a) A person maintains "hostile possession" of property if the possession is under claim of right or with color of title. "Color of title" means the adverse possessor claims under a written conveyance of the property or by operation of law from one claiming under a written conveyance.

(b) Absent additional supporting facts, the grazing of livestock is insufficient to satisfy the requirements of subsection (1)(a) of this section.

(3) As used in this section and ORS 105.005 and 105.615, "person" includes, but is not limited to, the state and its political subdivisions as created by statute.

[1989 c.1069 §1; 1991 c.109 §2; 1999 c.950 §1]



Section 105.623 - Short title.

[2001 c.245 §1]



Section 105.624 - Definitions for ORS 105.623 to 105.649.

(1) "Disclaimant" means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.

(2) "Disclaimed interest" means the interest that would have passed to the disclaimant had the disclaimer not been made.

(3) "Disclaimer" means the refusal to accept an interest in property or a power over property.

(4) "Fiduciary" means a personal representative, trustee, agent acting under a power of attorney or other person authorized to act as a fiduciary with respect to the property of another person.

(5) "Jointly held property" means property held in the name of two or more persons under an arrangement pursuant to which:

(a) All holders have concurrent interests; and

(b) The last surviving holder is entitled to the whole of the property.

(6) "Person" means an individual, corporation, business trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, public corporation or any other legal or commercial entity.

(7) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, recognized by federal law or formally acknowledged by another state.

(8) "Trust" means:

(a) A charitable or noncharitable express trust, including any additions made to the trust, whenever and however created; and

(b) A trust created pursuant to a statute or judgment that requires the trust to be administered in the same manner as an express trust.

[2001 c.245 §2; 2003 c.576 §369; 2009 c.294 §15]



Section 105.625



Section 105.626 - Scope.

[2001 c.245 §3]



Section 105.627



Section 105.628 - Effect on other law.

(2) ORS 105.623 to 105.649 do not limit any right of a person to waive, release, disclaim or renounce an interest in property, or power over property, under a law other than ORS 105.623 to 105.649.

[2001 c.245 §4]



Section 105.629 - Power to disclaim; general requirements; when irrevocable.

(2) Except to the extent that a fiduciary’s right to disclaim is expressly restricted or limited by another statute of this state or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in property or power over property, including a power of appointment, without regard to whether the fiduciary is acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if the creator of the interest or power imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

(3) To be effective, a disclaimer must:

(a) Be in writing or otherwise recorded by inscription on a tangible medium or by storage in an electronic or other medium in a manner that allows the disclaimer to be retrieved in perceivable form;

(b) Declare that the person disclaims the interest in the property or in the power;

(c) Describe the interest in property or power over property that is disclaimed;

(d) Be signed by the person making the disclaimer; and

(e) Be delivered or filed in the manner provided in ORS 105.642.

(4) A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power or as any other interest or estate in the property.

(5) A disclaimer is irrevocable when the disclaimer is delivered or filed pursuant to ORS 105.642 or when the disclaimer becomes effective as provided in ORS 105.633 to 105.641, whichever occurs later.

(6) A disclaimer made under ORS 105.623 to 105.649 is not a transfer, assignment or release.

[2001 c.245 §5]



Section 105.630



Section 105.632



Section 105.633 - Disclaimer of interest in property.

(a) "Time of distribution" means the time when a disclaimed interest would have taken effect through possession or enjoyment.

(b) "Future interest" means an interest that takes effect through possession or enjoyment, if at all, at a time later than the time that the interest is created.

(2) Except for a disclaimer governed by ORS 105.634 or 105.636, the following rules apply to a disclaimer of an interest in property:

(a) The disclaimer takes effect when the instrument creating the interest becomes irrevocable or, if the interest arises under the law of intestate succession, when the decedent dies.

(b) The disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the specific interest in the event the interest is disclaimed, or according to any provision in the instrument creating the interest providing for the disposition of interests in general in the event the interests created by the instrument are disclaimed.

(3) If the instrument creating the interest does not contain a provision described in subsection (2)(b) of this section, or if the interest arises under the law of intestate succession, the following rules apply:

(a)(A) If the disclaimant is an individual, except as otherwise provided in subparagraphs (B) and (C) of this paragraph, the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution.

(B) If by law or under the instrument the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

(C) If the disclaimed interest would pass to the disclaimant’s estate had the disclaimant died before the time of distribution, the disclaimed interest instead passes by representation to the descendants of the disclaimant who survive the time of distribution. If no descendant of the disclaimant survives the time of distribution, the disclaimed interest passes to those persons, including the state, but excluding the disclaimant, and in such shares, as would succeed to the transferor’s intestate estate under the intestate succession law of the transferor’s domicile had the transferor died at the time of distribution. However, if the transferor’s surviving spouse is living but is remarried at the time of distribution, the transferor is deemed to have died unmarried at the time of distribution.

(b) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

(4) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment.

[2001 c.245 §6; 2009 c.17 §1]



Section 105.634 - Disclaimer of rights of survivorship in jointly held property.

(a) A fractional share of the property determined by dividing the number one by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates; or

(b) All of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.

(2) A disclaimer under subsection (1) of this section takes effect upon the death of the holder of jointly held property to whose death the disclaimer relates.

(3) An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates.

[2001 c.245 §7]



Section 105.635



Section 105.636 - Disclaimer of interest by trustee.

[2001 c.245 §8]



Section 105.637



Section 105.638 - Disclaimer of power of appointment or other power not held in fiduciary capacity.

(1) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(2) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

(3) The instrument creating the power is construed as if the power expired when the disclaimer became effective.

[2001 c.245 §9]



Section 105.639 - Disclaimer by appointee, object or taker in default of exercise of power of appointment.

(2) A disclaimer of an interest in property by a person who is an object of an exercise of a power of appointment, or by a person who is a taker in default of an exercise of a power of appointment, takes effect as of the time the instrument creating the power becomes irrevocable.

[2001 c.245 §10]



Section 105.640



Section 105.641 - Disclaimer of power held in fiduciary capacity.

(2) If a fiduciary disclaims a power held in a fiduciary capacity that has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

(3) A disclaimer under this section applies to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust or other person for whom the fiduciary is acting.

[2001 c.245 §11]



Section 105.642 - Delivery or filing.

(a) An annuity or insurance policy;

(b) An account with a designation for payment on death;

(c) A security registered in beneficiary form;

(d) A pension, profit-sharing, retirement or other employment-related benefit plan; or

(e) Any other nonprobate transfer at death.

(2) Subject to subsections (3) to (12) of this section, delivery of a disclaimer may be made by personal delivery, first class mail or any other method likely to result in receipt of the disclaimer.

(3) If the interest to be disclaimed is created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(a) A disclaimer must be delivered to the personal representative of the decedent’s estate; or

(b) If a personal representative is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the personal representative.

(4) In the case of an interest in a testamentary trust:

(a) A disclaimer must be delivered to the trustee;

(b) If a trustee is not serving at the time the disclaimer is made but a personal representative for the decedent’s estate is serving, the disclaimer must be delivered to the personal representative; or

(c) If neither a trustee nor a personal representative is serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to enforce the trust.

(5) In the case of an interest in an inter vivos trust:

(a) A disclaimer must be delivered to the trustee serving at the time the disclaimer is made;

(b) If a trustee is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to enforce the trust; or

(c) If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, the disclaimer must be delivered to the settlor of a revocable trust or the transferor of the interest.

(6) In the case of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a disclaimer must be delivered to the person making the beneficiary designation.

(7) In the case of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a disclaimer must be delivered to the person obligated to distribute the interest.

(8) In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer must be delivered to the person to whom the disclaimed interest passes.

(9) In the case of a disclaimer by a person who is an object of an exercise of a power of appointment or a taker in default of an exercise of a power of appointment at any time after the power was created:

(a) The disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(b) If a fiduciary is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the fiduciary.

(10) In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(a) The disclaimer must be delivered to the holder of the power, the personal representative of the holder’s estate or to the fiduciary under the instrument that created the power; or

(b) If a fiduciary is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the fiduciary.

(11) In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection (3), (4) or (5) of this section as if the power disclaimed were an interest in property.

(12) In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principal’s representative.

[2001 c.245 §12]



Section 105.643 - When disclaimer barred or limited.

(2) A disclaimer of an interest in property is barred if any of the following events occurs before the disclaimer becomes effective:

(a) The disclaimant accepts the interest sought to be disclaimed;

(b) The disclaimant voluntarily assigns, conveys, encumbers, pledges or transfers the interest sought to be disclaimed or contracts to do so; or

(c) The interest sought to be disclaimed is sold pursuant to a judicial sale.

(3) A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by the previous exercise of the power.

(4) A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

(5) A disclaimer is barred or limited if so provided by a law other than ORS 105.623 to 105.649.

(6) A disclaimer is barred if the purpose or effect of the disclaimer is to prevent recovery of money or property to be applied against a judgment for restitution under ORS 137.101 to 137.109.

(7) A disclaimer of a power over property that is barred under this section is ineffective. A disclaimer of an interest in property that is barred under this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under ORS 105.623 to 105.649 had the disclaimer not been barred.

[2001 c.245 §13; 2007 c.483 §1]



Section 105.645 - Tax qualified disclaimer.

[2001 c.245 §14; 2011 c.526 §16]



Section 105.646 - Recording of disclaimer.

[2001 c.245 §15]



Section 105.647 - Application to existing relationships.

[2001 c.245 §16]



Section 105.648 - Effect on recovery of money or property under ORS 411.620.

[2001 c.245 §17]



Section 105.649 - Uniformity of application and construction.

[2001 c.245 §18]



Section 105.655



Section 105.660



Section 105.665



Section 105.668 - Immunity from liability for injury or property damage arising from use of trail or structures in public easement or right of way.

(a) "Structures" means improvements in a trail, including, but not limited to, stairs and bridges, that are accessible by a user on foot, on a horse or on a bicycle or other nonmotorized vehicle or conveyance.

(b) "Unimproved right of way" means a platted or dedicated public right of way over which a street, road or highway has not been constructed to the standards and specifications of the city with jurisdiction over the public right of way and for which the city has not expressly accepted responsibility for maintenance.

(2) A personal injury or property damage resulting from use of a trail that is in a public easement or in an unimproved right of way, or from use of structures in the public easement or unimproved right of way, by a user on foot, on a horse or on a bicycle or other nonmotorized vehicle or conveyance does not give rise to a private claim or right of action based on negligence against:

(a) A city with a population of 500,000 or more;

(b) The officers, employees or agents of a city with a population of 500,000 or more to the extent the officers, employees or agents are entitled to defense and indemnification under ORS 30.285;

(c) The owner of land abutting the public easement, or unimproved right of way, in a city with a population of 500,000 or more; or

(d) A nonprofit corporation and its volunteers for the construction and maintenance of the trail or the structures in a public easement or unimproved right of way in a city with a population of 500,000 or more.

(3) Notwithstanding the limit in subsection (2) of this section to a city with a population of 500,000 or more, by adoption of an ordinance or resolution, a city or county to which subsection (2) of this section does not apply may opt to limit liability in the manner established by subsection (2) of this section for:

(a) The city or county that opts in by ordinance or resolution;

(b) The officers, employees or agents of the city or county that opts in to the extent the officers, employees or agents are entitled to defense and indemnification under ORS 30.285;

(c) The owner of land abutting the public easement, or unimproved right of way, in the city or county that opts in by ordinance or resolution; and

(d) A nonprofit corporation and its volunteers for the construction and maintenance of the trail or the structures in a public easement or unimproved right of way in the city or county that opts in.

(4) The immunity granted by this section from a private claim or right of action based on negligence does not grant immunity from liability:

(a) Except as provided in subsection (2)(b) or (3)(b) of this section, to a person that receives compensation for providing assistance, services or advice in relation to conduct that leads to a personal injury or property damage.

(b) For personal injury or property damage resulting from gross negligence or from reckless, wanton or intentional misconduct.

(c) For an activity for which a person is strictly liable without regard to fault.

[2011 c.528 §1]



Section 105.670



Section 105.672 - Definitions for ORS 105.672 to 105.696.

(1) "Charge":

(a) Means the admission price or fee requested or expected by an owner in return for granting permission for a person to enter or go upon the owner’s land.

(b) Does not mean any amount received from a public body in return for granting permission for the public to enter or go upon the owner’s land.

(c) Does not include the fee for a winter recreation parking permit or any other parking fee of $15 or less per day.

(2) "Harvest" has that meaning given in ORS 164.813.

(3) "Land" includes all real property, whether publicly or privately owned.

(4) "Owner" means the possessor of any interest in any land, such as the holder of a fee title, a tenant, a lessee, an occupant, the holder of an easement, the holder of a right of way or a person in possession of the land.

(5) "Recreational purposes" includes, but is not limited to, outdoor activities such as hunting, fishing, swimming, boating, camping, picnicking, hiking, nature study, outdoor educational activities, waterskiing, winter sports, viewing or enjoying historical, archaeological, scenic or scientific sites or volunteering for any public purpose project.

(6) "Special forest products" has that meaning given in ORS 164.813.

(7) "Woodcutting" means the cutting or removal of wood from land by an individual who has obtained permission from the owner of the land to cut or remove wood.

[1995 c.456 §1; 2007 c.372 §1; 2009 c.532 §1; 2010 c.52 §1]



Section 105.675



Section 105.676 - Public policy.

[1995 c.456 §2; 2009 c.532 §3]



Section 105.677



Section 105.680



Section 105.682 - Liabilities of owner of land used by public for recreational purposes, gardening, woodcutting or harvest of special forest products.

(2) This section does not limit the liability of an owner of land for intentional injury or damage to a person coming onto land for recreational purposes, gardening, woodcutting or the harvest of special forest products.

[1995 c.456 §3; 2009 c.532 §4]



Section 105.685



Section 105.687



Section 105.688 - Applicability of immunities from liability for owner of land; restrictions.

(a) All land, including but not limited to land adjacent or contiguous to any bodies of water, watercourses or the ocean shore as defined by ORS 390.605;

(b) All roads, bodies of water, watercourses, rights of way, buildings, fixtures and structures on the land described in paragraph (a) of this subsection;

(c) All paths, trails, roads, watercourses and other rights of way while being used by a person to reach land for recreational purposes, gardening, woodcutting or the harvest of special forest products, that are on land adjacent to the land that the person intends to use for recreational purposes, gardening, woodcutting or the harvest of special forest products, and that have not been improved, designed or maintained for the specific purpose of providing access for recreational purposes, gardening, woodcutting or the harvest of special forest products; and

(d) All machinery or equipment on the land described in paragraph (a) of this subsection.

(2) The immunities provided by ORS 105.682 apply to land if the owner transfers an easement to a public body to use the land.

(3) Except as provided in subsections (4) to (7) of this section, the immunities provided by ORS 105.682 do not apply if the owner makes any charge for permission to use the land for recreational purposes, gardening, woodcutting or the harvest of special forest products.

(4) If the owner charges for permission to use the owner’s land for one or more specific recreational purposes and the owner provides notice in the manner provided by subsection (8) of this section, the immunities provided by ORS 105.682 apply to any use of the land other than the activities for which the charge is imposed. If the owner charges for permission to use a specified part of the owner’s land for recreational purposes and the owner provides notice in the manner provided by subsection (8) of this section, the immunities provided by ORS 105.682 apply to the remainder of the owner’s land.

(5) The immunities provided by ORS 105.682 for gardening do not apply if the owner charges more than $25 per year for the use of the land for gardening. If the owner charges more than $25 per year for the use of the land for gardening, the immunities provided by ORS 105.682 apply to any use of the land other than gardening. If the owner charges more than $25 per year for permission to use a specific part of the owner’s land for gardening and the owner provides notice in the manner provided by subsection (8) of this section, the immunities provided by ORS 105.682 apply to the remainder of the owner’s land.

(6) The immunities provided by ORS 105.682 for woodcutting do not apply if the owner charges more than $75 per cord for permission to use the land for woodcutting. If the owner charges more than $75 per cord for the use of the land for woodcutting, the immunities provided by ORS 105.682 apply to any use of the land other than woodcutting. If the owner charges more than $75 per cord for permission to use a specific part of the owner’s land for woodcutting and the owner provides notice in the manner provided by subsection (8) of this section, the immunities provided by ORS 105.682 apply to the remainder of the owner’s land.

(7) The immunities provided by ORS 105.682 for the harvest of special forest products do not apply if the owner makes any charge for permission to use the land for the harvest of special forest products. If the owner charges for permission to use the owner’s land for the harvest of special forest products, the immunities provided by ORS 105.682 apply to any use of the land other than the harvest of special forest products. If the owner charges for permission to use a specific part of the owner’s land for harvesting special forest products and the owner provides notice in the manner provided by subsection (8) of this section, the immunities provided by ORS 105.682 apply to the remainder of the owner’s land.

(8) Notices under subsections (4) to (7) of this section may be given by posting, as part of a receipt, or by such other means as may be reasonably calculated to apprise a person of:

(a) The limited uses of the land for which the charge is made, and the immunities provided under ORS 105.682 for other uses of the land; or

(b) The portion of the land the use of which is subject to the charge, and the immunities provided under ORS 105.682 for the remainder of the land.

[1995 c.456 §4; 1999 c.872 §7; 2001 c.206 §1; 2009 c.532 §2; 2010 c.52 §2]



Section 105.689



Section 105.691



Section 105.692 - Right to continued use of land following permitted use; presumption of dedication or other rights.

(2) The fact that an owner of land allows the public to use the land for recreational purposes, gardening, woodcutting or the harvest of special forest products without posting, fencing or otherwise restricting use of the land does not raise a presumption that the landowner intended to dedicate or otherwise give over to the public the right to continued use of the land.

(3) Nothing in this section shall be construed to diminish or divert any public right to use land for recreational purposes acquired by dedication, prescription, grant, custom or otherwise existing before October 5, 1973.

(4) Nothing in this section shall be construed to diminish or divert any public right to use land for woodcutting acquired by dedication, prescription, grant, custom or otherwise existing before October 3, 1979.

[1995 c.456 §5; 2009 c.532 §5]



Section 105.693



Section 105.695



Section 105.696 - Duty of care or liability not created; exercise of care required of person using land.

(1) Create a duty of care or basis for liability for personal injury, death or property damage resulting from the use of land for recreational purposes, for gardening, for woodcutting or for the harvest of special forest products.

(2) Relieve a person using the land of another for recreational purposes, gardening, woodcutting or the harvest of special forest products from any obligation that the person has to exercise care in use of the land in the activities of the person or from the legal consequences of failure of the person to exercise that care.

[1995 c.456 §6; 2009 c.532 §6]



Section 105.697



Section 105.699 - Rules applicable to state lands.

[1979 c.434 §8; 1995 c.456 §7]



Section 105.700 - Prohibiting public access to private land; notice requirements; damages.

(a) The plaintiff closed the land of the plaintiff as provided in subsection (2) of this section; and

(b) The defendant entered and remained upon the land of the plaintiff without the permission of the plaintiff.

(2) A landowner or an agent of the landowner may close the privately owned land of the landowner by posting notice as follows:

(a) For land through which the public has no right of way, the landowner or agent must place a notice at each outer gate and normal point of access to the land, including both sides of a body of water that crosses the land wherever the body of water intersects an outer boundary line. The notice must be placed on a post, structure or natural object in the form of a sign or a blaze of paint. If a blaze of paint is used, it must consist of at least 50 square inches of fluorescent orange paint, except that when metal fence posts are used, approximately the top six inches of the fence post must be painted. If a sign is used, the sign:

(A) Must be no smaller than eight inches in height and 11 inches in width;

(B) Must contain the words "Closed to Entry" or words to that effect in letters no less than one inch in height; and

(C) Must display the name, business address and phone number, if any, of the landowner or agent of the landowner.

(b) For land through which or along which the public has an unfenced right of way by means of a public road, the landowner or agent must place:

(A) A conspicuous sign no closer than 30 feet from the center line of the roadway where it enters the land, containing words substantially similar to "PRIVATE PROPERTY, NO TRESPASSING OFF ROAD NEXT _____ MILES"; or

(B) A sign or blaze of paint, as described in paragraph (a) of this subsection, no closer than 30 feet from the center line of the roadway at regular intervals of not less than one-fourth mile along the roadway where it borders the land, except that a blaze of paint may not be placed on posts where the public road enters the land.

(3) Nothing contained in this section prevents emergency or law enforcement vehicles from entering upon the posted land.

(4) An award of liquidated damages under this section is not subject to ORS 31.725, 31.730 or 31.735.

(5) Nothing in this section affects any other remedy, civil or criminal, that may be available for a trespass described in this section.

[1999 c.933 §1]



Section 105.705 - Right to bring action; filing of judgment.

(2) Upon final determination of the dispute by the court, the clerk of the court shall file one copy of the judgment in the office of the county surveyor, one copy in the office of the county assessor and one copy in the office of the county officer who keeps the records of deeds for recording in the county deed records.

[Amended by 1965 c.24 §1; 1979 c.284 §97]



Section 105.710 - Pleadings.



Section 105.715 - Mode of proceeding.

[Amended by 1979 c.284 §98; 1991 c.150 §1]



Section 105.718 - Procedure for determining location of public land survey corner.

(1) The court shall appoint three disinterested commissioners who are registered professional land surveyors, one of whom shall be the county surveyor of the county in which the action is brought, and shall direct the commissioners to go upon the land of the parties and establish and mark out upon the ground the true and correct location of the corner in accordance with ORS 209.070. If the county surveyor of the county in which the action is brought is interested in any tract of land, the title of which is in dispute before the court, the court shall appoint the county surveyor of an adjacent county to serve in lieu of the interested county surveyor.

(2) The three commissioners shall establish and monument the true location of the corner in accordance with the current United States Manual of Surveying Instructions. The monument set shall be in accordance with the standards of the county surveyor of the county in which the corner is located. For the purposes of ORS 672.002 (9)(b), the county surveyor shall be the person in "responsible charge" and shall affix a seal and signature to any plat or report prepared.

(3) The county surveyor shall be responsible for the preparation and filing of the survey in accordance with ORS 209.250.

(4) The corner, when properly established by the commission, shall be recognized by the court as the legal and permanent corner. The decision of the commission is not subject to appeal.

(5) The costs for the services of the three commissioners shall be paid by either the plaintiff or the defendant, or both, as determined by the court.

[1991 c.150 §2; 1997 c.210 §10; 2005 c.445 §11]



Section 105.720 - Oath and report of commissioners.

[Amended by 1967 c.471 §3]



Section 105.725 - Proceedings on motion to confirm report.



Section 105.755 - State liability for damages resulting from change of grade of roads other than city streets; proceedings on cause of action; limitation.

(2) Whenever the Department of Transportation changes the grade of any public road from a previously established or maintained grade, the state shall be liable for and shall pay just and reasonable compensation for any legal damage or injury to real property abutting upon the public road affected by the grade change; except that the state shall not be liable for any damage or injury for any such change whenever the county has requested the Department of Transportation to make such change.

(3) Any person having any right, title or interest in any such real property has a cause of action against the state to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal as in other civil actions from a judgment of any circuit court. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving the real property in which the interest is claimed.

(4) The trial circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

(5) The liability of the state terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. Any cause of action granted by this section is barred unless such action is commenced within six months after the change of grade is physically completed and accepted by the Department of Transportation.

[1961 c.510 §1; 1973 c.197 §5; 2003 c.576 §239]



Section 105.760 - State or county liability for damages resulting from change of grade of streets; proceedings on cause of action.

(2) Any person having any right, title or interest in any such real property has a cause of action against the state or against the county to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal as in any other civil action from a judgment of any circuit court. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving the real property in which the interest is claimed.

(3) The trial circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

(4) The liability of the state or the liability of the county, as the case may be, terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. Any cause of action granted by this section is barred unless such action is commenced within six months after the change of grade is physically completed and accepted by the Department of Transportation or the county.

[Formerly 373.040; 1973 c.197 §6; 2003 c.576 §240]



Section 105.770 - Failure of contingency; application of extinguishment.

(2) This section shall apply only to inter vivos instruments taking effect after January 1, 1978, to wills where the testator dies after such date, and to appointments made after such date, including appointments by inter vivos instruments or wills under power created before such date.

[1977 c.723 §1]



Section 105.772 - Preservation of future interests; filing of notice of intent required; limitation.

(1) A special limitation or a condition subsequent, which restricts a fee simple estate in land, and the possibility of reverter or right of entry for condition broken thereby created, shall be extinguished and cease to be valid, unless within the time specified in this section, a notice of intention to preserve such possibility of reverter or right of entry is recorded as provided in ORS 105.770 to 105.774. Such extinguishment shall occur at the end of the period in which the notice or renewal notice may be recorded.

(2) Any person owning such possibility of reverter or right of entry may record in the deed records of the county in which the land is situated a notice of intention to preserve such interest. Such notice may be filed for record by any person who is the owner or part owner of such interest, in which case the notice shall be effective as to the person filing the notice and any other person who is a part owner thereof. If any owner or part owner is a minor or financially incapable, as defined in ORS 125.005, the notice may be filed by a conservator appointed pursuant to a protective proceeding under ORS chapter 125.

(3) To be effective and to be entitled to record, such notice shall contain an accurate and full description of all land affected by such notice; but if such claim is founded upon a recorded instrument, then the description may be by reference to the recorded instrument. Such notice shall also contain the terms of the special limitation or condition subsequent from which the possibility of reverter or right of entry arises. The notice shall be executed, acknowledged, proved and recorded in each county in which the land is situated in the same manner as a conveyance of real property. In indexing such notices the county clerk shall enter such notices under the grantee indexes of deeds under the names of the persons on whose behalf such notices are executed.

(4) An initial notice may be recorded not less than 28 years, nor more than 30 years, after the possibility of reverter or right of entry was created; provided, however, if such possibility of reverter or right of entry was created prior to January 1, 1950, the notice may be recorded within two years after January 1, 1978. A renewal notice may be recorded after the expiration of 28 years and before the expiration of 30 years from the date of recording of the initial notice, and shall be effective for a period of 30 years from the recording of such renewal notice. In like manner, further renewal notices may be recorded after the expiration of 28 years and before the expiration of 30 years from the date of recording of the last renewal notice.

[1977 c.723 §2; 1995 c.664 §81]



Section 105.774 - Exclusions from application of ORS 105.770 and 105.772.

(1) The State of Oregon or any unit of local government as defined in ORS 190.003; or

(2) A corporation so long as it remains qualified as a nonprofit corporation pursuant to ORS chapter 65. If a corporation ceases to be so qualified, the conveyance to said corporation shall be treated in the same manner as a conveyance subject to the provisions of ORS 105.772. [1977 c.723 §3]

Note: Sections 1, 2 and 3, chapter 464, Oregon Laws 2015, provide:

Sec. 1. (1) ORS 105.774 does not apply to any conveyance of parcels one or two of land partition 12-11, as set forth in the official plat thereof as filed at the office of the Klamath County Clerk.

(2) Notwithstanding ORS 105.772, the holder of a possibility of reverter or a right of entry for condition broken with respect to property described in subsection (1) of this section who wishes to preserve the possibility of reverter or right of entry shall record a notice of intention to preserve the possibility of reverter or right of entry in the Klamath County deed records in the manner prescribed in ORS 105.772 (2) and (3).

(3) If the holder of a possibility of reverter or a right of entry with respect to property described in subsection (1) of this section fails to record a notice described in subsection (2) of this section within six months after the effective date of this 2015 Act [June 16, 2015], the possibility of reverter or right of entry shall be extinguished and shall cease to be valid. The extinguishment shall occur at the end of the period during which the notice could have been recorded. [2015 c.464 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on January 2, 2017. [2015 c.464 §2]

Sec. 3. The repeal of section 1 of this 2015 Act by section 2 of this 2015 Act does not affect extinguishment of any possibility of reverter or right of entry that occurred under section 1 of this 2015 Act.

[2015 c.464 §3]



Section 105.780 - Notice of substantial damage from flooding to residential structures.

(a) Has sustained substantial damage, as defined in an ordinance for the purpose of regulating development in hazard areas, from flooding; and

(b) Has not been brought into compliance with ordinances regulating development in hazard areas.

(2) A county clerk shall record a notice of designation of substantial damage pursuant to ORS 205.130 (3)(e).

(3) If a local government has caused a notice of designation of substantial damage to be recorded under this section, the local government shall present for recordation a notice of remedy of substantial damage that declares void the notice of designation of substantial damage recorded under this section when the structures that were substantially damaged by flooding have been brought into compliance with ordinances regulating development in hazard areas.

(4) The county clerk shall record a notice of remedy of substantial damage pursuant to ORS 205.130 (3)(e).

(5) This section does not directly, indirectly or by implication limit or alter a preexisting common law or statutory right or remedy, including actions for fraud, negligence or equitable relief. [2013 c.303 §1]

Note: Section 3, chapter 303, Oregon Laws 2013, provides:

Sec. 3. Section 1 of this 2013 Act [105.780] applies to structures substantially damaged before, on or after the effective date of this 2013 Act [June 4, 2013].

[2013 c.303 §3]

Note: 105.780 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 105 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 105.805 - Action for waste.

[Amended by 1973 c.823 §103]



Section 105.810 - Treble damages for injury to or removal of produce, trees or shrubs; costs and attorney fees; limitation on liability of contract logger.

(2) A court may, in its discretion, award to a prevailing party under subsection (1) of this section reimbursement of reasonable costs of litigation including but not limited to investigation costs and attorney fees.

(3) A court may, in its discretion, award to a prevailing plaintiff under subsection (1) of this section reasonable costs of reforestation activities related to the injury sustained by the plaintiff.

(4) A contract logger is liable only for actual damages in an action under this section if:

(a) The contract logger conducts an operation under a signed, written contract with a person the contract logger reasonably believes to be the legal owner of the produce, trees, timber or shrubs in the operation area;

(b) The contract identifies the operation area by a metes and bounds description or other sufficient legal description;

(c) Before the contract logger begins harvesting in the operation area, the person who engages the contract logger under the contract:

(A) Locates, marks and protects from damage all survey monuments in the operation area;

(B) Flags, stakes or otherwise clearly marks the boundaries of the operation area; and

(C) Provides the contract logger with a copy of the deed, contract or other instrument that the person who engages the contract logger under the contract relies upon as proof of ownership of the produce, trees, timber or shrubs in the operation area;

(d) The contract logger verifies the deed, contract or instrument described in paragraph (c)(C) of this subsection against the metes and bounds description or other sufficient legal description in the contract;

(e) The contract logger retains a copy of the deed, contract or instrument described in paragraph (c)(C) of this subsection for at least three years; and

(f) The contract logger does not receive written notice that any person has a claim of title to the land or timber in the operation area that is adverse to the person who engages the contract logger under the contract.

(5) Subsection (4) of this section does not affect an action for double or treble damages against a contract logger for damages outside the operation area as described in subsection (4) of this section.

(6) If an action is brought under this section against a contract logger, and the contract logger was engaged to harvest the timber by a person who purported to own the timber or to have authority to harvest the timber, the person who engaged the contract logger must be joined in the action as a defendant unless jurisdiction over the person cannot be had. If a judgment is entered against the contract logger and against the person who engaged the contract logger, the contract logger shall not be required to pay any part of the judgment unless the plaintiff establishes that the judgment cannot be enforced against the person who engaged the contract logger. The plaintiff may enforce the judgment against the contract logger only if:

(a) The plaintiff makes a good faith effort for at least six months after the judgment becomes final and subject to execution to enforce the judgment against the person who engaged the contract logger; and

(b) The court determines, upon motion of the plaintiff, that all or part of the judgment cannot be collected from the person who engaged the contract logger.

(7) Subsections (2) and (3) of this section apply in an action against a contract logger under subsection (4) of this section.

(8) For purposes of this section:

(a) "Contract logger" means a person engaged in a commercial timber harvesting operation.

(b) "Operation" has the meaning given in ORS 527.620 (12).

[Amended by 1995 c.721 §1; 1999 c.544 §1; 2013 c.307 §4]



Section 105.815 - When double damages are awarded for trespass; exception.

(2) A judgment for the costs of litigation and reforestation as provided in ORS 105.810 shall be in addition to and not in lieu of a judgment for damages under this section.

(3) This section does not apply to a contract logger if the contract logger is subject only to actual damages under ORS 105.810 (4).

[Amended by 1995 c.721 §2; 1999 c.544 §2]



Section 105.820 - Remedy of tenants in common.



Section 105.825 - Action for injury to inheritance.



Section 105.830



Section 105.831 - Damages for injury to mining claim.

[1989 c.1049 §2; 1995 c.618 §56]



Section 105.834 - Owner’s immunity from liability for theft of metal property.

(2) An owner of land is not liable for personal injury, death or property damage that arises out of:

(a) Theft or attempted theft of metal property as defined in ORS 165.116 from the owner’s land; or

(b) A hazardous condition that results from theft or attempted theft of metal property as defined in ORS 165.116 from the owner’s land when the owner did not know or could not reasonably have known of the hazardous condition.

(3) The immunities provided under this section apply to:

(a) Public and private land;

(b) Roads, bodies of water, watercourses, rights of way, buildings and fixtures or structures on the owner’s land; and

(c) Machinery or equipment on the owner’s land.

(4) This section does not create or impose a duty of care upon an owner or possessor of land that would not otherwise exist under common law.

[2009 c.811 §10]



Section 105.835



Section 105.836 - Definitions for ORS 105.836 to 105.842 and 476.725.

(1) "Carbon monoxide alarm" means a device that:

(a) Detects carbon monoxide;

(b) Produces a distinctive audible alert when carbon monoxide is detected;

(c) Conforms to State Fire Marshal rules;

(d) Is listed by Underwriters Laboratories or any other nationally recognized testing laboratory or an equivalent organization; and

(e) Operates as a distinct unit or as two or more single station units wired to operate in conjunction with each other.

(2) "Carbon monoxide source" means:

(a) A heater, fireplace, appliance or cooking source that uses coal, kerosene, petroleum products, wood or other fuels that emit carbon monoxide as a by-product of combustion; or

(b) An attached garage with an opening that communicates directly with a living space.

(3) "Multifamily housing" means a building in which three or more residential units each have space for eating, living and sleeping and permanent provisions for cooking and sanitation.

(4) "One and two family dwelling" means a residential building that is regulated under the state building code as a one and two family dwelling.

[2009 c.591 §1; 2011 c.42 §17]



Section 105.838 - Carbon monoxide alarm in dwelling.

(2) A carbon monoxide alarm in a one and two family dwelling or multifamily housing described in subsection (1) of this section must be installed in conformance with applicable rules of the State Fire Marshal and in conformance with any applicable requirements of the state building code.

(3) Violation of this section or a rule adopted by the State Fire Marshal does not invalidate any sale or transfer of possession of a one and two family dwelling or multifamily housing.

[2009 c.591 §2]



Section 105.840 - Action by purchaser for failure of seller to install carbon monoxide alarm.

[2009 c.591 §3]



Section 105.842 - Tampering with carbon monoxide alarm.

(2) Except as otherwise provided in this section, a person may not remove or tamper with a carbon monoxide alarm installed in a one and two family dwelling or multifamily housing. This section does not prohibit the removal of, or tampering with, a carbon monoxide alarm:

(a) For the purpose of replacing a defective alarm or conforming the installation of the alarm with State Fire Marshal rules;

(b) In a dwelling or housing that is being demolished or converted to nonresidential use; or

(c) For the period that the removal or tampering is necessary for an active process of remodeling or renovating the installation location.

[2009 c.591 §6]



Section 105.844 - Short title.

[2009 c.591 §15]



Section 105.848 - Radon information for potential buyers of one and two family dwellings.

(2) The agency shall place the information described in subsection (1) of this section on the agency’s website and make printed copies of the information available to the public. The agency may charge a reasonable fee for providing a printed copy of the information.

(3) The agency shall encourage public and private entities dealing with potential buyers of one and two family dwellings to post the information described in subsection (1) of this section on entity websites and to assist in making printed copies of the information available to the public.

[2010 c.83 §3]



Section 105.850 - "Commercial property" defined for ORS 105.850 to 105.870.

[1973 c.702 §1]



Section 105.855 - Requirement to compensate commercial property owners for reduced value of property caused by street use restriction; effect of other access to property.

[1973 c.702 §2]



Section 105.860 - Cause of action against city for compensation; appeal procedure; intervention.

[1973 c.702 §3; 2003 c.576 §241]



Section 105.865 - Apportioning compensation among property owners; termination of city liability.

(2) The liability of the city terminates wholly when it pays into court the sums determined by the circuit court to be just compensation.

[1973 c.702 §4; 2003 c.576 §242]



Section 105.870 - Limitation on commencement of action.

[1973 c.702 §5]



Section 105.880 - Conveyance prohibiting use of solar energy systems void.

(2) Any provision executed in violation of subsection (1) of this section after October 3, 1979, is void and unenforceable.

(3) For the purposes of this section, "solar energy system" means any device, structure, mechanism or series of mechanisms which uses solar radiation as a source for heating, cooling or electrical energy.

[1979 c.671 §5]



Section 105.885 - Definitions for ORS 105.885 to 105.895.

(1) "Instrument" means a deed, contract, covenant, condition, permit or order that creates an access right to sunlight.

(2) "Solar energy easement" means any easement, covenant or conditions designed to insure the passage of incident solar radiation, light, air or heat across the real property of another.

(3) "Solar envelope" means a three-dimensional space over a lot representing height restrictions for structures and vegetation on the lot designed to protect access to sunlight for neighboring lots.

(4) "Sun chart" means a representation showing the plotted position of the sun. The chart shall display the path of the sun during each hour of the day and each month of the year at the nearest degree of latitude to the property.

[1979 c.671 §6; 1981 c.722 §7]



Section 105.890 - Solar energy easement appurtenant; termination.

(2) A solar energy easement shall terminate:

(a) Upon the conditions stated therein;

(b) By judgment of a court based upon abandonment or changed conditions; or

(c) At any time by agreement of all owners of benefited and burdened property.

[1979 c.671 §7; 2003 c.576 §370]



Section 105.895 - Requirements for easement creation by instrument; recordation.

(a) A legal description of the real property benefited and burdened by the easement; and

(b) A description of the solar energy easement sufficient to determine the space over the burdened property which must remain unobstructed by means that shall include, but not be limited to:

(A) A sun chart showing the plotted skyline, including vegetation and structures from the perspective of the center of the lower edge of the collector surface, and a drawing showing the size and location of the collector surface being protected and its orientation with respect to true south; or

(B) A description of the solar envelope sufficient to determine the space over the burdened property that must remain unobstructed.

(2) The instrument creating a solar energy easement or any other access right to sunlight shall be recordable under ORS 93.710. The instrument shall be recorded in the chains of title of the benefited and burdened properties as a transfer of the easement or access right from the owner of the burdened property to the owner of the benefited property.

(3) When an instrument creating a solar energy easement is issued by a city or otherwise requires approval from a city, the instrument shall be attested to and contain the original signature of a city official in addition to the descriptions and chart required under subsection (1) of this section.

(4) An instrument creating a solar energy easement shall be indexed when recorded by the name of the city and the names of all parties claiming any interest in the real property benefited or burdened by the easement.

[1979 c.671 §8; 1981 c.590 §6; 1981 c.722 §8; 1991 c.230 §23]



Section 105.900 - "Wind energy easement" defined for ORS 105.905 and 105.910.

[1981 c.590 §1]



Section 105.905 - Wind energy easement appurtenant; termination.

(2) A wind energy easement shall terminate:

(a) Upon occurrence of the conditions stated in the creating instrument;

(b) By judgment of a court based upon abandonment or changed conditions; or

(c) At any time by agreement of all the owners of the benefited and burdened property.

[1981 c.590 §2; 2003 c.576 §371]



Section 105.910 - Requirements for easement creation by instrument; recordation.

(a) A legal description of the real property benefited and burdened by the easement;

(b) A description of the dimensions of the easement sufficient to determine the horizontal space across and the vertical space above the burdened property that must remain unobstructed;

(c) The restrictions placed upon vegetation, structures and other objects that would impair or obstruct the wind flow across and through the easement; and

(d) The terms or conditions, if any, under which the easement may be changed or terminated.

(2) The instrument creating a wind energy easement shall be recordable under ORS 93.710. If recorded, the instrument shall be recorded as a transfer of the easement from the owner of the burdened property to the owner of the benefited property.

[1981 c.590 §3]



Section 105.915 - Recording instrument creating lease or lease option of real property for wind energy conversion system; requirements.

(2) An instrument described in subsection (1) of this section shall contain:

(a) The parties’ names;

(b) A legal description of the real property involved;

(c) The nature of the interest created;

(d) The consideration paid for the transfer; and

(e) The terms or conditions, if any, under which the interest may be revised or terminated.

(3) As used in this section, "wind energy conversion system" means any device, supporting structure, mechanism or series of mechanisms that uses wind for the production of electricity or a mechanical application.

[1981 c.590 §4]



Section 105.920 - Joint tenancy in personal property; creation.

[Formerly 91.355; 2015 c.629 §6]



Section 105.925 - Definitions for ORS 105.925 to 105.945.

(1) "Event data recorder" has the meaning given that term in 49 C.F.R 563.5, as in effect on January 1, 2008.

(2) "Owner" means a person:

(a) In whose name a motor vehicle is registered or titled;

(b) Who leases a motor vehicle for at least three months;

(c) Who is entitled to possession of a motor vehicle as the purchaser under a security agreement; or

(d) Who is the attorney in fact, conservator or personal representative for a person described in paragraphs (a) to (c) of this subsection.

[2007 c.644 §1]



Section 105.928 - Ownership of recorded data.

[2007 c.644 §2]



Section 105.932 - Effect of vehicle ownership transfer on ownership of data; prohibited insurer and lessor actions.

(2) An insurer may not condition the payment or settlement of an owner’s claim on the owner’s consent to the retrieval or use of the data on a motor vehicle event data recorder.

(3) An insurer or lessor of a motor vehicle may not require an owner to consent to the retrieval or use of the data on a motor vehicle event data recorder as a condition of providing the policy or lease.

[2007 c.644 §3]



Section 105.935 - Court order for retrieval or use of data by law enforcement officers or certain emergency service providers.

(1) A law enforcement officer has probable cause to believe that a crime has occurred and that the data is relevant to the investigation of the crime; or

(2) A law enforcement officer, firefighter or emergency medical services provider seeks to obtain the data in the course of responding to or investigating an emergency involving the physical injury or the risk of physical injury to any person.

[2007 c.644 §4]



Section 105.938 - Court order for retrieval or use of data by insurer.

(a) The owner has a policy of insurance for the vehicle issued by the insurer;

(b) The data is necessary to reconstruct the facts of the accident and to allow the insurer to determine the obligations of the insurer under the insurance policy; and

(c) An accurate and timely determination of the facts of the accident cannot occur without the data.

(2) A petition under this section must be filed in the circuit court for the county in which the owner of the motor vehicle resides. The petition must be served on the owner in the manner provided by ORCP 7 not less than 30 days before a hearing on the petition. An insurer filing a petition under this section must pay the filing fee specified by ORS 21.135.

[2007 c.644 §4a; 2011 c.595 §122]



Section 105.942 - Retrieval or use of data for responding to medical emergency, for medical research or for vehicle servicing or repair.

(2) Data from a motor vehicle event data recorder may be retrieved or used without the consent of the owner to facilitate medical research of the human body’s reaction to motor vehicle crashes if:

(a) The identity of the owner or driver is not disclosed in connection with the retrieved data; and

(b) The last four digits of the vehicle identification number are not disclosed.

(3) Data from a motor vehicle event data recorder may be retrieved or used without the consent of the owner to diagnose, service or repair a motor vehicle.

[2007 c.644 §5]



Section 105.945 - Exempted data.

[2007 c.644 §6]



Section 105.950 - Statutory rule against perpetuities.

(a) When the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

(b) The interest either vests or terminates within 90 years after its creation.

(2) A general power of appointment, not presently exercisable because of a condition precedent, is invalid unless:

(a) When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than 21 years after the death of an individual then alive; or

(b) The condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

(3) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(a) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

(b) The power is irrevocably exercised or otherwise terminates within 90 years after its creation.

(4) In determining whether a nonvested property interest or a power of appointment is valid under subsection (1)(a), (2)(a) or (3)(a) of this section, the possibility that a child will be born to an individual after the individual’s death is disregarded.

(5) The language in a governing instrument is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives if, in measuring a period from the creation of a trust or other property arrangement, that language seeks:

(a) To disallow the vesting or termination of any interest or trust beyond the later of:

(A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

(B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.

(b) To postpone the vesting or termination of any interest or trust until:

(A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

(B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.

(c) To operate in effect in any similar fashion upon:

(A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

(B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.

[1989 c.208 §1; 1993 c.273 §1]



Section 105.955 - When nonvested property interest or power of appointment created.

(2) For purposes of ORS 105.950 to 105.975, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of either a nonvested property interest or a property interest subject to a power of appointment described in ORS 105.950 (2) or (3), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(3) For purposes of ORS 105.950 to 105.975, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

[1989 c.208 §2]



Section 105.960 - Reformation.

(1) A nonvested property interest or a power of appointment becomes invalid under ORS 105.950, statutory rule against perpetuities;

(2) A class gift is not but might become invalid under ORS 105.950, statutory rule against perpetuities, and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) A nonvested property interest that is not validated by ORS 105.950 (1)(a) can vest but not within 90 years after its creation.

[1989 c.208 §3]



Section 105.965 - Exclusions from statutory rule against perpetuities.

(1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

(a) A premarital or postmarital agreement;

(b) A separation or divorce settlement;

(c) A spouse’s election;

(d) A similar arrangement arising out of a prospective existing or previous marital relationship between the parties;

(e) A contract to make or not to revoke a will or trust;

(f) A contract to exercise or not to exercise a power of appointment;

(g) A transfer in satisfaction of a duty of support; or

(h) A reciprocal transfer;

(2) A fiduciary’s power relating to the administration or management of assets, including the power of a fiduciary to sell, lease or mortgage property, and the power of a fiduciary to determine principal and income;

(3) A power to appoint a fiduciary;

(4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) A nonvested property interest held by a charity, government or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government or governmental agency or subdivision;

(6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit sharing, stock bonus, health, disability, death benefit, income deferral or other current or deferred benefit plan for one or more employees, independent contractors or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) A property interest, power of appointment or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state.

[1989 c.208 §4]



Section 105.970 - Prospective application.

(2) If a nonvested property interest or a power of appointment was created before January 1, 1990, and is determined in a judicial proceeding, commenced on or after January 1, 1990, to violate this state’s rule against perpetuities as that rule existed before January 1, 1990, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferor’s manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

[1989 c.208 §5]



Section 105.975 - Short title; application and construction; supersession and repeal of common law.

(2) ORS 105.950 to 105.975 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 105.950 to 105.975 among states enacting it.

(3) ORS 105.950 to 105.975 supersede the rule of the common law known as the rule against perpetuities.

[1989 c.208 §§6,7,8]



Section 105.980 - Xeriscaping.

(a) "Commercial or industrial property" means property that is not used primarily for residential occupancy or for local government purposes.

(b) "Local government" has the meaning given that term in ORS 174.116.

(c) "Xeriscaping" means the selection of drought tolerant plants, the minimization of evaporation and runoff and the use of other landscape design features that minimize the need of the landscape for supplemental water from irrigation.

(2) Except as provided in subsection (3) of this section, an owner or occupant of a commercial or industrial property may install xeriscaping on landscaped portions of the property that are not otherwise set aside, dedicated or used to comply with a local government ordinance, rule or regulation regarding:

(a) Stormwater management;

(b) The preservation of natural habitat and tree canopy; or

(c) The control of invasive plant species.

(3) Subsection (2) of this section does not prohibit a local government from enforcing any contractual right of the local government with regard to the installation and maintenance of landscaping for a commercial or industrial structure developed in whole or in part with funding provided by the local government.

[2011 c.178 §1]






Chapter 106 - Marriage; Domestic Partnership

Section 106.010 - Marriage as civil contract; age of parties.

[Amended by 1965 c.422 §1; 1975 c.583 §1]



Section 106.020 - Prohibited and void marriages.

(1) When either party thereto had a spouse living at the time of the marriage.

(2) When the parties thereto are first cousins or any nearer of kin to each other, whether of the whole or half blood, whether by blood or adoption, computing by the rules of the civil law, except that when the parties are first cousins by adoption only, the marriage is not prohibited or void.

[Amended by 1989 c.647 §1; 2015 c.629 §7]



Section 106.030 - Voidable marriages.

[Amended by 2003 c.576 §372]



Section 106.040



Section 106.041 - Marriage license; application; record.

(2) The State Registrar of the Center for Health Statistics shall provide a standard form of the application, license and record of marriage to be used in this state that must include:

(a) Each applicant’s Social Security number recorded on a confidential portion of the application, license and record of marriage;

(b) Certain statistical data regarding age, place of birth, sex, occupation, residence and previous marital status of each applicant;

(c) The name and address of the affiant under ORS 106.050, if required; and

(d) Each applicant’s name after marriage as provided in ORS 106.220.

(3) Each applicant for a marriage license shall file with the county clerk from whom the marriage license is sought a written application for the license on forms prescribed for this purpose by the Center for Health Statistics.

(4) A marriage license must contain the following statement: "Neither you nor your spouse is the property of the other. The laws of the State of Oregon affirm your right to enter into marriage and at the same time to live within the marriage free from violence and abuse."

(5) An applicant may not intentionally make a material false statement in the records required by this section.

(6) The county clerk may not issue a marriage license until the provisions of this section and ORS 106.050 and 106.060 are complied with.

[1953 c.143 §2; 1981 c.152 §1; 1993 c.324 §1; 1995 c.555 §4; 1999 c.80 §67; 2007 c.703 §1; 2015 c.629 §8]



Section 106.043



Section 106.045 - Fee for marriage license; purpose.

(2) The county clerk shall regularly pay over to the Department of Human Services all moneys collected under subsection (1) of this section to be credited to the Domestic Violence Fund pursuant to ORS 409.300.

[1981 c.357 §1; 1983 c.480 §6; 1987 c.740 §1; 2009 c.595 §65a; 2011 c.720 §55]

Note: 106.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 106.050 - Proof of age; when affidavit required.

(2) If an applicant for a marriage license is less than 18 years of age, the applicant must file with the county clerk an affidavit of some person other than either of the parties seeking the license showing the facts other than age necessary to be shown under ORS 106.060 in the particular case, except the consent of the parent or guardian required by ORS 106.060 shall not be part of the affidavit. The affidavit is sufficient authority to the clerk, so far as the facts stated therein, for issuing the license.

[Amended by 1965 c.467 §1; 1969 c.242 §1; 1987 c.340 §1]



Section 106.060 - Consent of parent or guardian if applicant under 18.

[Amended by 1965 c.467 §2; 1969 c.242 §2; 1973 c.827 §12; 1975 c.583 §2; 1987 c.340 §2]



Section 106.070



Section 106.071



Section 106.074



Section 106.075



Section 106.077 - Issuance of marriage license; waiting period; exception.

(2) For good and sufficient cause shown, a written order waiving the three-day waiting period provided in subsection (1) of this section may be signed by:

(a) A judge of probate of the county;

(b) A circuit court judge of the county in which the circuit court judge is not the judge of probate if the jurisdiction of the circuit court has been extended to cover this section pursuant to ORS 3.275;

(c) A judge of a county court of the county in which the judge of the county court is not the judge of probate if the circuit court judge does not reside therein; or

(d) The county clerk or official responsible for issuing the marriage license.

[1953 c.143 §4(8); 1957 c.592 §1; 1963 c.429 §1; 1967 c.534 §13; 1971 c.456 §1; 1979 c.724 §2; 1981 c.152 §2; 1983 c.156 §1; 1989 c.508 §1]



Section 106.079



Section 106.080



Section 106.081 - Fetal alcohol syndrome pamphlets.

[1987 c.340 §3; 2009 c.595 §66]

Note: 106.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 106.090



Section 106.100 - County clerk’s records.

(2) Upon return of the completed application, license and record of marriage under ORS 106.170, the county clerk shall add the date of the marriage ceremony to the clerk’s records maintained under subsection (1) of this section and file the completed application, license and record of marriage. Except as provided in ORS 205.320, the county clerk may not charge a fee for filing, recording or indexing the application, license and record of marriage.

(3) The county clerk shall, upon completion of the requirements of this section and ORS 106.077, deliver the original completed application, license and report of marriage to the Center for Health Statistics as required under ORS 432.173.

(4) Notwithstanding any other provision of law, the record of marriage maintained by a county clerk is not a vital record as defined in ORS 432.005 and is a public record open and subject to full disclosure.

[Amended by 2007 c.703 §2; 2013 c.341 §2; 2013 c.366 §54]



Section 106.110 - Unlawful issuance of marriage license prohibited.



Section 106.120 - Who may solemnize marriage; fee; personal payment; records.

(a) A judicial officer of this state as that term is defined in ORS 1.210 and includes but is not limited to a judge of a municipal court and a justice of the peace.

(b) An active judge of a federal court.

(c) An active United States magistrate judge.

(2) Marriages may be solemnized by:

(a) A judicial officer;

(b) A county clerk;

(c) Religious congregations or organizations as indicated in ORS 106.150 (2); or

(d) A clergyperson of any religious congregation or organization who is authorized by the congregation or organization to solemnize marriages.

(3) A person authorized to solemnize marriages under subsection (2) of this section may solemnize a marriage anywhere in this state.

(4)(a) When a marriage is solemnized by a tax, appellate or circuit judge of this state, the clerk of the court or the county clerk shall collect a fee of $105 and deposit the fee in the Judicial Department Operating Account established in ORS 1.009.

(b) When a marriage is solemnized by a county clerk, the county clerk shall collect a fee of $105, as provided in ORS 205.320.

(c) The fee described in this subsection may be collected only if:

(A) The marriage is solemnized during normal working hours, excluding holidays;

(B) The marriage is solemnized in court facilities or a county clerk’s office; or

(C) More than a minimal amount of staff time or other court or county clerk’s office resources are used in connection with the solemnization.

(d) The Chief Justice of the Supreme Court or the county clerk may establish a written procedure for waiver of the fee required under this subsection in exigent circumstances, including but not limited to indigency of the parties to the marriage.

(5) In addition to any fee collected under subsection (4) of this section, a judicial officer of this state and a county clerk may charge and accept an agreed upon personal payment not to exceed $100 plus actual costs for the solemnization of a marriage if that solemnization is performed:

(a) At a place other than the courthouse where the judicial officer or county clerk serves; or

(b) Outside of the judicial officer’s or county clerk’s normal working hours.

(6) The charging and accepting of a personal payment by a judicial officer of this state or a county clerk under subsection (5) of this section does not constitute a violation of any of the provisions of ORS chapter 244.

(7) The amount of actual costs charged by a judicial officer of this state or a county clerk under subsection (5) of this section may not exceed:

(a) Actual expenses for food and lodging as verified by receipts.

(b) If travel is made by personal vehicle, the actual number of round-trip miles from the judicial officer’s or county clerk’s home or office, whichever is greater, compensated at the rate of reimbursement then provided by the State of Oregon to its employees or, if travel is made by a commercial carrier, reimbursement shall be made of the actual costs thereof, verified by receipts.

(8) A judicial officer of this state or a county clerk shall maintain records of the amount of personal payments received for performing marriages, of actual costs and the supporting documentation related thereto for a period of four years.

(9) The parties to a marriage solemnized by a tax, appellate or circuit judge of this state shall show to the judge proof of payment of the fee required under subsection (4)(a) of this section before solemnization. Except as provided in subsection (4)(d) of this section, the judge may not solemnize a marriage without proof of payment of the fee.

[Amended by 1971 c.621 §22; 1975 c.607 §22; 1977 c.518 §2; 1979 c.724 §3; 1979 c.833 §24; 1981 c.176 §1; 1991 c.282 §1; 1991 c.458 §1; 1997 c.424 §1; 1999 c.776 §1; 2001 c.501 §1; 2003 c.565 §1; 2003 c.737 §111; 2011 c.595 §89; 2013 c.685 §§42,42a; 2014 c.76 §13]



Section 106.130 - Validity of marriage solemnized by unauthorized person.

[Amended by 1979 c.724 §4; 2001 c.501 §5]



Section 106.140 - Solemnizing marriage unlawfully or without authority.



Section 106.150 - Form of solemnization; witnesses; solemnization before congregation.

(2) All marriages, to which there are no legal impediments, solemnized before or in any religious organization or congregation according to the established ritual or form commonly practiced therein, are valid. In such case, the person presiding or officiating in the religious organization or congregation shall deliver to the county clerk who issued the marriage license the application, license and record of marriage in accordance with ORS 106.170.

[Amended by 1979 c.724 §5; 2001 c.501 §2; 2007 c.703 §3; 2015 c.629 §9]



Section 106.160 - Delivery of commemorative marriage certificate.

[Amended by 1975 c.277 §4; 2007 c.703 §4]



Section 106.165 - Form of commemorative marriage certificate; preparation; rules.

(2) The commemorative marriage certificate must contain the following wording in legible font type: "This is a commemorative certificate. This certificate is not the legal marriage record."

(3) The commemorative marriage certificate shall be of such size and appearance as to emphasize the importance of the event.

[1975 c.277 §§1,2; 2001 c.501 §6; 2007 c.703 §5]

Note: 106.165 was added to and made a part of ORS chapter 106 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 106.170 - Report of marriage to county clerk.

[Amended by 1981 c.176 §2; 2001 c.501 §3; 2007 c.703 §7; 2015 c.168 §4]



Section 106.180



Section 106.190 - Legitimacy of issue of certain imperfect marriages.

(2) All children conceived or born of parents who married or who may hereafter marry prior to the expiration of six months from the date of a judgment of divorce or declaring a marriage void rendered in a suit to which one of the parents was a party or during the period of an appeal from such a judgment, if the marriage is in all other respects regular, are legitimate.

[Amended by 2003 c.576 §373]



Section 106.200



Section 106.210



Section 106.220 - Name upon entering into marriage; legal effect.

(a) Retain the party’s middle name, if any, and surname prior to the marriage;

(b) Retain the party’s middle name, if any, and change the party’s surname to the surname of the other party;

(c) Either retain or remove the party’s middle name, if any, and change the party’s surname to one surname or a combination of surnames, or names within the surnames, of either or both parties, with or without a hyphen;

(d) Change the party’s middle name, if any, to the party’s surname at birth or prior to the marriage; or

(e) Add to the party’s middle name, if any, the party’s surname at birth or prior to the marriage and change the party’s surname to the surname of the other party.

(2) Each party must indicate on the application, license and record of marriage the party’s name after marriage.

(3) The name of each party after marriage as indicated on the application, license and record of marriage shall become the sole legal name of each party after marriage. If a party indicates a name change other than as described in subsection (1) of this section, the party shall request approval of the court pursuant to ORS 33.410.

(4) As used in this section, "middle name" and "surname" mean a name that may consist of one or more different names.

[1975 c.733 §3; 1981 c.775 §7; 2007 c.703 §12; 2013 c.341 §1; 2015 c.425 §1]



Section 106.300 - Short title.

[2007 c.99 §1]

Note: 106.300 to 106.340 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 106.305 - Legislative findings.

(1) Section 20, Article I of the Oregon Constitution, has always enshrined the principle that all citizens of this state are to be provided with equal privileges and immunities under the laws of the State. In addition, as provided in ORS 659A.006, it has long been the public policy of this state that discrimination against any of the citizens of this state is a matter of state concern that threatens not only the rights and privileges of the state’s inhabitants but menaces the institutions and foundation of a free democratic state. These fundamental principles are integral to Oregon’s constitutional form of government, to its guarantees of political and civil rights and to the continued vitality of political and civil society in this state.

(2) The ability to enter into a committed, long-term relationship with another individual that is recognized not only by friends and family, but also by the laws of this state, is a significant and fundamental ability afforded to opposite-sex couples by the marriage laws of this state. Legal recognition of marriage by the state is the primary and, in a number of instances, the exclusive source of numerous rights, benefits and responsibilities available to married individuals under Oregon law. Marriage is limited to the union of one man and one woman by section 5a, Article XV of the Oregon Constitution.

(3) Many gay and lesbian Oregonians have formed lasting, committed, caring and faithful relationships with individuals of the same sex, despite long-standing social and economic discrimination. These couples live together, participate in their communities together and often raise children and care for family members together, just as do couples who are married under Oregon law. Without the ability to obtain some form of legal status for their relationships, same-sex couples face numerous obstacles and hardships in attempting to secure rights, benefits and responsibilities for themselves and their children. Many of the rights, benefits and responsibilities that the families of married couples take for granted cannot be obtained in any way other than through state recognition of committed same-sex partnerships.

(4) This state has a strong interest in promoting stable and lasting families, including the families of same-sex couples and their children. All Oregon families should be provided with the opportunity to obtain necessary legal protections and status and the ability to achieve their fullest potential.

(5) ORS 106.300 to 106.340 are intended to better align Oregon law with the values embodied in the Constitution and public policy of this state, and to further the state’s interest in the promotion of stable and lasting families, by extending benefits, protections and responsibilities to committed same-sex partners and their children that are comparable to those provided to married individuals and their children by the laws of this state.

(6) The establishment of a domestic partnership system will provide legal recognition to same-sex relationships, thereby ensuring more equal treatment of gays and lesbians and their families under Oregon law.

(7) The Legislative Assembly recognizes that the Oregon Constitution limits marriage to the union of one man and one woman. The Legislative Assembly does not seek to alter this definition of marriage in any way through the Oregon Family Fairness Act and recognizes that the Legislative Assembly cannot bestow the status of marriage on partners in a domestic partnership. The Legislative Assembly recognizes that numerous distinctions will exist between these two legally recognized relationships. The Legislative Assembly recognizes that the legal recognition of domestic partnerships under the laws of this state may not be effective beyond the borders of this state and cannot impact restrictions contained in federal law.

(8) ORS 106.300 to 106.340 do not require the performance of any solemnization ceremony to enter into a binding domestic partnership contract. It is left to the dictates and conscience of partners entering into a domestic partnership to determine whether to seek a ceremony or blessing over the domestic partnership and to the dictates of each religious faith to determine whether to offer or permit a ceremony or blessing of domestic partnerships. Providing recognition to same-sex partnerships through a domestic partnership system in no way interferes with the right of each religious faith to choose freely to whom to grant the religious status, sacrament or blessing of marriage under the rules or practices of that faith.

[2007 c.99 §2]

Note: See note under 106.300.



Section 106.310 - Definitions for ORS 106.300 to 106.340.

(1) "Domestic partnership" means a civil contract described in ORS 106.300 to 106.340 entered into in person between two individuals of the same sex who are at least 18 years of age, who are otherwise capable and at least one of whom is a resident of Oregon.

(2) "Partner" means an individual joined in a domestic partnership.

[2007 c.99 §3; 2009 c.561 §1]

Note: See note under 106.300.



Section 106.315 - Prohibited and void domestic partnerships.

(a) Either party to the domestic partnership had a partner or spouse living at the time of the domestic partnership unless the partner or spouse was the other party to the domestic partnership.

(b) The parties to the domestic partnership are first cousins or any nearer of kin to each other, whether of the whole or half blood, whether by blood or adoption, computing by the rules of the civil law. However, when the parties are first cousins by adoption only, the domestic partnership is not prohibited or void.

(2) When either party to a domestic partnership is incapable of making the civil contract or consenting to the contract for want of legal age or sufficient understanding, or when the consent of either party is obtained by force or fraud, the domestic partnership is void from the time it is so declared by a judgment of a court having jurisdiction of the domestic partnership.

[2007 c.99 §4; 2009 c.561 §2; 2015 c.629 §10]

Note: See note under 106.300.



Section 106.320 - Form of declaration and certificate of domestic partnership.

(a) "Declaration of Domestic Partnership" meeting the requirements of ORS 106.325; and

(b) "Certificate of Registered Domestic Partnership."

(2) The authority shall distribute the forms to each county clerk. The authority and each county clerk shall make the Declaration of Domestic Partnership forms available to the public.

[2007 c.99 §5; 2009 c.595 §65b]

Note: See note under 106.300.



Section 106.325 - Contents of declaration; filing with county clerk; registry; consent to circuit court jurisdiction.

(2) In accordance with the requirements of this section, the county clerk shall register the Declaration of Domestic Partnership in a domestic partnership registry and return a copy of the registered form and a Certificate of Registered Domestic Partnership to the partners in person or at the mailing address provided by the partners.

(3) An individual who has filed a Declaration of Domestic Partnership may not file a new Declaration of Domestic Partnership or enter a marriage with someone other than the individual’s registered partner unless a judgment of dissolution or annulment of the most recent domestic partnership has been entered. This prohibition does not apply if the previous domestic partnership ended because one of the partners died.

(4) Each individual signing a Declaration of Domestic Partnership consents to the jurisdiction of the circuit courts of Oregon for the purpose of an action to obtain a judgment of dissolution or annulment of the domestic partnership, for legal separation of the partners in the domestic partnership or for any other proceeding related to the partners’ rights and obligations, even if one or both partners cease to reside in, or to maintain a domicile in, this state. Notwithstanding ORS 107.086, a petition for dissolution or annulment of the domestic partnership, for legal separation of the partners in the domestic partnership or for any other proceeding related to the partners’ rights and obligations may be filed in the county in which either the petitioner or respondent last resided.

(5) On the Declaration of Domestic Partnership, each individual who wants to become a partner in a domestic partnership shall:

(a) State that the individual is at least 18 years of age and is otherwise capable to enter into a domestic partnership at the time the individual signs the form;

(b) State whether the individual is a resident of Oregon;

(c) Provide a mailing address;

(d) State that the individual consents to the jurisdiction of the circuit courts of Oregon for the purpose of an action to obtain a judgment of dissolution or annulment of the domestic partnership or for legal separation of the partners in the domestic partnership, or for any other proceeding related to the partners’ rights and obligations, even if one or both partners cease to reside in, or to maintain a domicile in, this state;

(e) Indicate the individual’s name after domestic partnership as provided in ORS 106.335;

(f) Sign the form with a declaration that representations made on the form are true, correct and contain no material omissions of fact to the best knowledge and belief of the individual; and

(g) Have a notary public acknowledge the individual’s signature.

(6) Both partners’ signatures must be affixed to one Declaration of Domestic Partnership form. Filing an intentionally and materially false Declaration of Domestic Partnership is punishable as a misdemeanor.

(7) The county clerk may accept any reasonable proof of an individual’s age satisfactory to the clerk. The clerk may require proof of age by affidavit of some individual other than either of the parties seeking to file the Declaration of Domestic Partnership if the clerk deems it necessary in order to determine the age of the individual to the clerk’s satisfaction.

(8) The county clerk may not register a Declaration of Domestic Partnership or return a copy of the registered form and a Certificate of Registered Domestic Partnership to the partners until the provisions of this section, ORS 106.330 and all other legal requirements are complied with.

(9) Notwithstanding ORS 432.350 or any other provision of law, the registry of domestic partnerships maintained by a county clerk is a public record and subject to full disclosure.

[2007 c.99 §6; 2009 c.561 §3]

Note: See note under 106.300.



Section 106.330 - Registration fee.

(2) The county clerk shall regularly pay over to the Department of Human Services all moneys collected under subsection (1) of this section to be credited to the Domestic Violence Fund pursuant to ORS 409.300.

[2007 c.99 §7; 2009 c.595 §65c; 2011 c.720 §56]

Note: See note under 106.300.



Section 106.335 - Name upon entering into domestic partnership; legal effect.

(a) Retain the party’s middle name, if any, and surname prior to the domestic partnership;

(b) Retain the party’s middle name, if any, and change the party’s surname to the surname of the other party;

(c) Either retain or remove the party’s middle name, if any, and change the party’s surname to one surname or a combination of surnames, or names within the surnames, of either or both parties, with or without a hyphen;

(d) Change the party’s middle name, if any, to the party’s surname at birth or prior to the domestic partnership; or

(e) Add to the party’s middle name, if any, the party’s surname at birth or prior to the domestic partnership and change the party’s surname to the surname of the other party.

(2) Each party must indicate on the Declaration of Domestic Partnership the party’s name after domestic partnership.

(3) The name of each party after domestic partnership as indicated on the Declaration of Domestic Partnership shall become the sole legal name of each party after domestic partnership. If a party indicates a name change other than as described in subsection (1) of this section, the party shall request approval of the court pursuant to ORS 33.410.

(4) As used in this section, "middle name" and "surname" mean a name that may consist of one or more different names.

[2007 c.99 §8; 2009 c.561 §4; 2013 c.341 §3; 2015 c.425 §2]

Note: See note under 106.300.



Section 106.340 - Certain privileges, immunities, rights, benefits and responsibilities granted or imposed.

(2) Any responsibility imposed by statute, administrative or court rule, policy, common law or any other law on an individual because the individual is or was married, or because the individual is or was an in-law in a specified way to another individual, is imposed on equivalent terms, substantive and procedural, on an individual because the individual is or was in a domestic partnership or because the individual is or was, based on a domestic partnership, related in a specified way to another individual.

(3) Any privilege, immunity, right, benefit or responsibility granted or imposed by statute, administrative or court rule, policy, common law or any other law to or on a spouse with respect to a child of either of the spouses is granted or imposed on equivalent terms, substantive and procedural, to or on a partner with respect to a child of either of the partners.

(4) Any privilege, immunity, right, benefit or responsibility granted or imposed by statute, administrative or court rule, policy, common law or any other law to or on a former or surviving spouse with respect to a child of either of the spouses is granted or imposed on equivalent terms, substantive and procedural, to or on a former or surviving partner with respect to a child of either of the partners.

(5) Many of the laws of this state are intertwined with federal law, and the Legislative Assembly recognizes that it does not have the jurisdiction to control federal laws or the privileges, immunities, rights, benefits and responsibilities related to federal laws.

(6) ORS 106.300 to 106.340 do not require or permit the extension of any benefit under ORS chapter 238 or 238A, or under any other retirement, deferred compensation or other employee benefit plan, if the plan administrator reasonably concludes that the extension of benefits would conflict with a condition for tax qualification of the plan, or a condition for other favorable tax treatment of the plan, under the Internal Revenue Code or regulations adopted under the Internal Revenue Code.

(7) ORS 106.300 to 106.340 do not require the extension of any benefit under any employee benefit plan that is subject to federal regulation under the Employee Retirement Income Security Act of 1974.

(8) For purposes of administering Oregon tax laws, partners in a domestic partnership, surviving partners in a domestic partnership and the children of partners in a domestic partnership have the same privileges, immunities, rights, benefits and responsibilities as are granted to or imposed on spouses in a marriage, surviving spouses and their children.

[2007 c.99 §9]

Note: See note under 106.300.



Section 106.990 - Penalties.

(2) Violation of ORS 106.110 or 106.140 is a Class A misdemeanor.

(3) Refusal or neglect to comply with ORS 106.170 shall result in the forfeiture of a penalty of not less than $10 nor more than $50 to be recovered by action for every five days of such refusal or neglect.

[Amended by 1953 c.143 §9; subsection (1) enacted as 1953 c.143 §5; 1981 c.152 §4; 1987 c.320 §16; 1999 c.776 §3; 2001 c.501 §7; 2007 c.703 §8; 2011 c.597 §160]






Chapter 107 - Marital Dissolution, Annulment and Separation; Mediation and Conciliation Services; Family Abuse Prevention

Section 107.005 - Annulment of void marriage; declaration of validity; effect of declaration.

(2) When either spouse claims or pretends that the marriage is void or voidable under the provisions of ORS 106.020, the marriage may at the suit of the other be declared valid or that the marriage was void from the beginning or that the marriage is void from the time of the judgment.

(3) A marriage once declared valid by the judgment of a court having jurisdiction thereof, in a suit for that purpose, cannot afterward be questioned for the same cause directly or otherwise.

[1971 c.280 §7; 2003 c.576 §102; 2015 c.629 §11]



Section 107.010



Section 107.015 - Grounds for annulment or dissolution of marriage.

(a) When either party to the marriage was incapable of making the marriage contract or consenting to the marriage for want of legal age or sufficient understanding; or

(b) When the consent of either party was obtained by force or fraud.

(2) A judgment for the annulment or dissolution of a marriage may not be rendered for a reason described in subsection (1) of this section if the marriage contract was afterward ratified.

[1971 c.280 §8; 2003 c.576 §103; 2007 c.22 §2 ]



Section 107.020



Section 107.025 - Irreconcilable differences as grounds for dissolution or separation.

(2) A judgment for separation may be rendered when:

(a) Irreconcilable differences between the parties have caused a temporary or unlimited breakdown of the marriage;

(b) The parties make and file with the court an agreement suspending for a period not less than one year their obligation to live together as spouses, and the court finds such agreement to be just and equitable; or

(c) Irreconcilable differences exist between the parties and the continuation of their status as married persons preserves or protects legal, financial, social or religious interest.

[1971 c.280 §9; 1973 c.502 §1; 2003 c.576 §104; 2015 c.629 §12]



Section 107.030



Section 107.035



Section 107.036 - Doctrines of fault and in pari delicto abolished; evidence and consideration of fault.

(2) The court shall not receive evidence of specific acts of misconduct, excepting where child custody is an issue and such evidence is relevant to that issue, or excepting at a hearing when the court finds such evidence necessary to prove irreconcilable differences.

(3) In dividing, awarding and distributing the real and personal property (or both) of the parties (or either of them) between the parties, or in making such property or any of it subject to a trust, and in fixing the amount and duration of the contribution one party is to make to the support of the other, the court shall not consider the fault, if any, of either of the parties in causing grounds for the annulment or dissolution of the marriage or for separation.

(4) Where satisfactory proof of grounds for the annulment or dissolution of a marriage or for separation has been made, the court shall render a judgment for the annulment or dissolution of the marriage or for separation. A judgment of separation shall state the duration of the separation.

[1971 c.280 §10; 1973 c.502 §2; 2003 c.576 §105]



Section 107.040



Section 107.045



Section 107.046 - Appearance by public official.

[1971 c.280 §4; 1973 c.502 §3; 1979 c.482 §1]



Section 107.050



Section 107.055 - Appearance by respondent; affirmative defenses abolished.

[1971 c.280 §11; 1973 c.502 §4]



Section 107.060



Section 107.065



Section 107.070



Section 107.075 - Residence requirements.

(2) When the marriage was not solemnized in this state or when any ground other than set forth in ORS 106.020 or 107.015 is alleged, at least one party must be a resident of or be domiciled in this state at the time the suit is commenced and continuously for a period of six months prior thereto.

(3) In a suit for separation, one of the parties must be a resident of or domiciled in this state at the time the suit is commenced.

(4) Residence or domicile under subsection (2) or (3) of this section is sufficient to give the court jurisdiction without regard to the place where the marriage was solemnized or where the cause of suit arose.

[1971 c.280 §5; 1973 c.502 §5]



Section 107.080



Section 107.085 - Petition; title; content.

(2) The petitioner shall state the following in the petition:

(a) The names and dates of birth of all of the children born or adopted during the marriage, and a reference to and expected date of birth of any children conceived during the marriage but not yet born;

(b) The names and dates of birth of all children born to the parties prior to the marriage;

(c) To the extent known:

(A) Whether there is pending in this state or any other jurisdiction a domestic relations suit, as defined in ORS 107.510;

(B) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving dependents of the same marriage, including one brought under this section or ORS 108.110, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110;

(C) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving dependents of the same marriage; and

(D) Whether there exists in this state or any other jurisdiction a protective order between the parties as authorized by ORS 30.866, 107.700 to 107.735, 124.005 to 124.040, 163.730 to 163.750 or 163.760 to 163.777, or any other order that restrains one of the parties from contact with the other party or with the parties’ minor children; and

(d) That the petitioner acknowledges that by filing the petition the petitioner is bound by the terms of the restraining order issued under ORS 107.093.

(3) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2)(c)(B) and (C) of this section.

(4) At or prior to the hearing of a suit for marital annulment, dissolution or separation, the moving party or the party attending the hearing shall file with the court a written statement setting forth the full names and any former names of the parties, the residence, mailing or contact addresses of the parties, the ages of both parties, the date and place of the marriage of the parties, and the names and ages of the children born to or adopted by the parties. This information shall be incorporated in and made a part of the judgment.

(5) If real property is involved, the petitioner may have a notice of pendency of the action recorded at the time the petition is filed, as provided in ORS 93.740.

(6) The Social Security numbers of the parties and of the children born or adopted during the marriage and children born to the parties prior to the marriage shall be provided as established in ORS 107.840.

[1971 c.280 §2; 1973 c.502 §6; 1979 c.144 §1; 1979 c.421 §14; 1983 c.728 §1; 1987 c.586 §25; 1993 c.448 §4; 2003 c.116 §3; 2003 c.380 §3; 2003 c.414 §4; 2003 c.576 §106; 2015 c.298 §89; 2015 c.399 §1]



Section 107.086 - Where to file petition.

[2003 c.289 §6]



Section 107.087 - When petition to be served on Division of Child Support.

[1979 c.90 §6; 2001 c.334 §3]



Section 107.088 - Clerk of court to furnish certain information when petition is filed.

(2) Regardless of whether the petitioner serves the respondent with a copy of ORS 107.089, the respondent may serve the petitioner with a copy of ORS 107.089 at any time and provide proof of service in accordance with ORCP 9.

[1995 c.800 §4; 1997 c.707 §32]



Section 107.089 - Documents parties must furnish to each other; effect of failure to furnish.

(a) All federal and state income tax returns filed by either party for the last three calendar years.

(b) If income tax returns for the last calendar year have not been filed, all W-2 statements, year-end payroll statements, interest and dividend statements and all other records of income earned or received by either party during the last calendar year.

(c) All records showing any income earned or received by either party for the current calendar year.

(d) All financial statements, statements of net worth and credit card and loan applications prepared by or for either party during the last two calendar years.

(e) All documents such as deeds, real estate contracts, appraisals and most recent statements of assessed value relating to real property in which either party has any interest.

(f) All documents showing debts of either party, including the most recent statement of any loan, credit line or charge card balance due.

(g)(A) Certificates of title or registrations of all automobiles, motor vehicles, boats or other personal property registered in either party’s name or in which either party has any interest.

(B) For all automobiles, motor vehicles and boats described in subparagraph (A) of this paragraph, documentation evidencing the vehicle identification number or other unique identifying number.

(h) Documents showing stocks, bonds, secured notes, mutual funds and other investments in which either party has any interest.

(i) The most recent statement describing any retirement plan, IRA pension plan, profit-sharing plan, stock option plan or deferred compensation plan in which either party has any interest.

(j) All financial institution or brokerage account records on any account in which either party has had any interest or signing privileges in the past year, whether or not the account is currently open or closed.

(2)(a) Except as otherwise provided in paragraph (b) of this subsection, the party shall provide the information listed in subsection (1) of this section to the other party no later than 30 days after service of a copy of this section.

(b) If a support hearing is pending fewer than 30 days after service of a copy of this section on either party, the party upon whom a copy of this section is served shall provide the information listed in subsection (1)(a) to (d) of this section no later than three judicial days before the hearing.

(3)(a) If a party does not provide information as required by subsections (1) and (2) of this section, the other party may apply for a motion to compel as provided in ORCP 46.

(b) Notwithstanding ORCP 46 A(4), if the motion is granted and the court finds that there was willful noncompliance with the requirements of subsections (1) and (2) of this section, the court shall require the party whose conduct necessitated the motion or the party or attorney advising the action, or both, to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney fees.

(4) If a date for a support hearing has been set and the information listed in subsection (1)(a) to (d) of this section has not been provided as required by subsection (2) of this section:

(a) By the obligor, the judge shall postpone the hearing, if requested to do so by the obligee, and provide in any future order for support that the support obligation is retroactive to the date of the original hearing; or

(b) By the obligee, the judge shall postpone the hearing, if requested to do so by the obligor, and provide that any support ordered in a future hearing may be prospective only.

(5) The provisions of this section do not limit in any way the discovery provisions of the Oregon Rules of Civil Procedure or any other discovery provision of Oregon law.

[1995 c.800 §5; 1997 c.631 §402; 1997 c.707 §33; 2013 c.171 §1]



Section 107.090



Section 107.092 - Notice that spouse may continue health insurance coverage; liability of clerk.

(2) The notice shall be prepared by the Director of the Department of Consumer and Business Services and also shall include a summary of the provisions of ORS 743B.343.

(3) A clerk of the court is not liable for damages arising from information contained in or omitted from a notice furnished under this section.

[1981 c.752 §16; 1987 c.505 §6; 1995 c.603 §31]



Section 107.093 - Restraining order; request for hearing.

(2) The restraining order issued under this section shall restrain the petitioner and respondent from:

(a) Canceling, modifying, terminating or allowing to lapse for nonpayment of premiums any policy of health insurance, homeowner or renter insurance or automobile insurance that one party maintains to provide coverage for the other party or a minor child of the parties, or any life insurance policy that names either of the parties or a minor child of the parties as a beneficiary.

(b) Changing beneficiaries or covered parties under any policy of health insurance, homeowner or renter insurance or automobile insurance that one party maintains to provide coverage for the other party or a minor child of the parties, or any life insurance policy.

(c) Transferring, encumbering, concealing or disposing of property in which the other party has an interest, in any manner, without written consent of the other party or an order of the court, except in the usual course of business or for necessities of life. This paragraph does not apply to payment by either party of:

(A) Attorney fees in the existing action;

(B) Real estate and income taxes;

(C) Mental health therapy expenses for either party or a minor child of the parties; or

(D) Expenses necessary to provide for the safety and welfare of a party or a minor child of the parties.

(d) Making extraordinary expenditures without providing written notice and an accounting of the extraordinary expenditures to the other party. This paragraph does not apply to payment by either party of expenses necessary to provide for the safety and welfare of a party or a minor child of the parties.

(3) Either party restrained under this section may apply to the court for further temporary orders, including modification or revocation of the restraining order issued under this section.

(4) The restraining order issued under this section shall also include a notice that either party may request a hearing on the restraining order by filing a request for hearing with the court.

(5) A copy of the restraining order issued under this section shall be attached to the summons.

(6) A party who violates a term of a restraining order issued under this section is subject to imposition of remedial sanctions under ORS 33.055 based on the violation, but is not subject to:

(a) Criminal prosecution based on the violation; or

(b) Imposition of punitive sanctions under ORS 33.065 based on the violation.

[2003 c.414 §2; 2007 c.22 §3]



Section 107.094 - Forms for restraining order and request for hearing.

(a) The restraining order issued under ORS 107.093; and

(b) The request for hearing under ORS 107.093.

(2) The forms established under subsection (1) of this section must include the terms of the restraining order described in ORS 107.093.

[2003 c.414 §3]



Section 107.095 - Provisions court may make after commencement of suit and before judgment; entry of judgment upon affidavit or declaration under penalty of perjury establishing prima facie case.

(a) That a party pay to the other party such amount of money as may be necessary to enable the other party to prosecute or defend the suit, including costs of expert witnesses, and also such amount of money to the other party as may be necessary to support and maintain the other party.

(b) For the care, custody, support and maintenance, by one party or jointly, of the minor children as described in ORS 107.105 (1)(a) and for the parenting time rights as described in ORS 107.105 (1)(b) of the parent not having custody of such children.

(c) For the restraint of a party from molesting or interfering in any manner with the other party or the minor children.

(d) That if minor children reside in the family home and the court considers it necessary for their best interest to do so, the court may require either party to move out of the home for such period of time and under such conditions as the court may determine, whether the home is rented, owned or being purchased by one party or both parties.

(e) Restraining and enjoining either party or both from encumbering or disposing of any of the real or personal property of either or both of the parties, except as ordered by the court.

(f) For the temporary use, possession and control of the real or personal property of the parties or either of them and the payment of installment liens and encumbrances thereon.

(g) That even if no minor children reside in the family home, the court may require one party to move out of the home for such period of time and under such conditions as the court determines, whether the home is rented, owned or being purchased by one party or both parties if that party assaults or threatens to assault the other.

(2) A limited judgment under ORS chapter 18 may be entered in an action for dissolution or annulment of a marriage providing for a support award, as defined by ORS 18.005, or other money award, as defined by ORS 18.005. Notwithstanding ORS 19.255, a limited judgment entered under this subsection may not be appealed. Any decision of the court in a limited judgment subject to this subsection may be appealed as otherwise provided by law upon entry of a general judgment.

(3) The court shall not require an undertaking in case of the issuance of an order under subsection (1)(c), (d), (e), (f) or (g) of this section.

(4) In a suit for annulment or dissolution of marriage or for separation, wherein the parties are copetitioners or the respondent is found by the court to be in default or the respondent having appeared has waived further appearance or the parties stipulate to the entry of a judgment, the court may, when the cause is otherwise ready for hearing on the merits, in lieu of such hearing, enter a judgment of annulment or dissolution or for separation based upon a current affidavit or declaration under penalty of perjury in the form required by ORCP 1 E, executed by the petitioner or copetitioners, setting forth a prima facie case, and covering such additional matters as the court may require. If custody of minor children is involved, then the affidavit or declaration under penalty of perjury must also include the name of the party with whom the children currently reside and the length of time they have so resided.

(5) When a court orders relief under subsection (1)(c) or (d) of this section, the court may include in its order an expiration date for the order to allow entry of the order into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice as provided in ORS 107.720. If the person being restrained was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) or (g)(8) to affect the person’s ability to possess firearms and ammunition or engage in activities involving firearms.

[1971 c.280 §12; 1973 c.502 §7; 1977 c.205 §1; 1977 c.847 §1; 1977 c.878 §1a; 1979 c.86 §1; 1981 c.668 §1; 1987 c.873 §27; 1987 c.885 §1; 1991 c.82 §1; 1993 c.223 §4; 1993 c.716 §2; 1997 c.704 §41; 1997 c.707 §5; 1999 c.569 §2; 1999 c.1052 §5; 2001 c.286 §1; 2003 c.576 §107; 2011 c.115 §1; 2013 c.155 §3; 2015 c.121 §3]



Section 107.097 - Ex parte temporary custody or parenting time orders; temporary protective order of restraint; hearing.

(2)(a) A party may apply to a court for a temporary protective order of restraint by filing with the court an affidavit or a declaration under penalty of perjury in the form required by ORCP 1 E, conforming to the requirements of ORS 109.767.

(b) Upon receipt of an application under this subsection, the court may issue a temporary protective order of restraint restraining and enjoining each party from:

(A) Changing the child’s usual place of residence;

(B) Interfering with the present placement and daily schedule of the child;

(C) Hiding or secreting the child from the other party;

(D) Interfering with the other party’s usual contact and parenting time with the child;

(E) Leaving the state with the child without the written permission of the other party or the permission of the court; or

(F) In any manner disturbing the current schedule and daily routine of the child until custody or parenting time has been determined.

(c) A copy of the order and the supporting affidavit or declaration under penalty of perjury must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a request for a hearing. In the request you must tell the court and the other party that you object to the order and specifically why you disagree with the representation of the status quo described in the order. In the request you must also inform the court of your telephone number or contact number and your current residence, mailing or contact address.

______________________________________________________________________________

(3)(a) A court may enter ex parte a temporary order providing for the custody of, or parenting time with, a child if:

(A) The party requesting an order is present in court and presents an affidavit or a declaration under penalty of perjury, alleging that the child is in immediate danger; and

(B) The court finds, based on the facts presented in the party’s testimony, the party’s affidavit or declaration under penalty of perjury and the testimony of the other party, if the other party is present, that the child is in immediate danger.

(b) The party requesting an order under this subsection shall provide the court with telephone numbers where the party can be reached at any time during the day and a contact address.

(c) A copy of the order and the supporting affidavit or declaration under penalty of perjury must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a request for a hearing. In the request you must tell the court and the other party that you object to the order on the ground that the child was not in immediate danger at the time the order was issued. In the request you must also inform the court of your telephone number or contact number and your current residence, mailing or contact address.

______________________________________________________________________________

(4)(a) A party against whom an order is entered under subsection (2) or (3) of this section may request a hearing by filing with the court a hearing request described in subsection (2) or (3) of this section at any time while the order is in effect.

(b) The court shall make reasonable efforts to hold a hearing within 14 days and shall hold a hearing no later than 21 days after receipt of the request for the hearing. The court shall notify each party of the time, date and place of the hearing.

(c) An order issued under subsection (2) or (3) of this section remains in effect through the date of the hearing. If the party against whom the order was entered fails to appear at the hearing without good cause, the court shall continue the order in effect. If the party who obtained the order fails to appear at the hearing without good cause, the court shall vacate the order.

(d) The issue at a hearing to contest:

(A) A temporary protective order of restraint is limited to a determination of the status quo at the time the order was issued. If the child’s usual place of residence cannot be determined, the court may make any further order the court finds appropriate in the best interests of the child.

(B) A temporary order for the custody of, or parenting time with, a child is limited to whether the child was in immediate danger at the time the order was issued.

(5) The State Court Administrator shall prescribe the content and form of a request for a hearing described in subsections (2) and (3) of this section.

(6) As used in this section:

(a) "Child’s usual place of residence" has the meaning given that term in ORS 107.138.

(b) "Party’s usual contact and parenting time," "present placement and daily schedule of the child" and "current schedule and daily routine of the child" have the meanings given "parent’s usual contact and parenting time," "present placement and daily schedule of the child" and "current schedule and daily routine of the child" in ORS 107.138.

[1995 c.792 §1; 1997 c.136 §1; 1997 c.386 §3; 1997 c.707 §6; 1999 c.59 §19; 1999 c.649 §44; 2007 c.11 §1; 2015 c.121 §4]



Section 107.100



Section 107.101 - Policy regarding parenting.

(1) Assure minor children of frequent and continuing contact with parents who have shown the ability to act in the best interests of the child;

(2) Encourage such parents to share in the rights and responsibilities of raising their children after the parents have separated or dissolved their marriage;

(3) Encourage parents to develop their own parenting plan with the assistance of legal and mediation professionals, if necessary;

(4) Grant parents and courts the widest discretion in developing a parenting plan; and

(5) Consider the best interests of the child and the safety of the parties in developing a parenting plan.

[1997 c.707 §1]



Section 107.102 - Parenting plan; content.

(2) A general parenting plan may include a general outline of how parental responsibilities and parenting time will be shared and may allow the parents to develop a more detailed agreement on an informal basis. However, a general parenting plan must set forth the minimum amount of parenting time and access a noncustodial parent is entitled to have.

(3) A detailed parenting plan may include, but need not be limited to, provisions relating to:

(a) Residential schedule;

(b) Holiday, birthday and vacation planning;

(c) Weekends, including holidays, and school in-service days preceding or following weekends;

(d) Decision-making and responsibility;

(e) Information sharing and access;

(f) Relocation of parents;

(g) Telephone access;

(h) Transportation; and

(i) Methods for resolving disputes.

(4)(a) The court shall develop a detailed parenting plan when:

(A) So requested by either parent; or

(B) The parent or parents are unable to develop a parenting plan.

(b) In developing a parenting plan under this subsection, the court may consider only the best interests of the child and the safety of the parties.

[1997 c.707 §2]



Section 107.104 - Policy regarding settlement; enforcement of settlement terms; remedies.

(a) To encourage the settlement of suits for marital annulment, dissolution or separation; and

(b) For courts to enforce the terms of settlements described in subsection (2) of this section to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

(2) In a suit for marital annulment, dissolution or separation, the court may enforce the terms set forth in a stipulated judgment signed by the parties, a judgment resulting from a settlement on the record or a judgment incorporating a marital settlement agreement:

(a) As contract terms using contract remedies;

(b) By imposing any remedy available to enforce a judgment, including but not limited to contempt; or

(c) By any combination of the provisions of paragraphs (a) and (b) of this subsection.

(3) A party may seek to enforce an agreement and obtain remedies described in subsection (2) of this section by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under subsection (2)(b) of this section is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

(4) Nothing in subsection (2) or (3) of this section limits a party’s ability, in a separate proceeding, to file a motion to set aside, alter or modify a judgment under ORS 107.135 or to seek enforcement of an ancillary agreement to the judgment.

[2001 c.203 §2; 2003 c.576 §108]



Section 107.105 - Provisions of judgment.

(a) For the future care and custody, by one party or jointly, of all minor children of the parties born, adopted or conceived during the marriage and for minor children born to the parties prior to the marriage, as the court may deem just and proper under ORS 107.137. The court may hold a hearing to decide the custody issue prior to any other issues. When appropriate, the court shall recognize the value of close contact with both parents and encourage joint parental custody and joint responsibility for the welfare of the children.

(b) For parenting time rights of the parent not having custody of such children and for visitation rights pursuant to a petition filed under ORS 109.119. When a parenting plan has been developed as required by ORS 107.102, the court shall review the parenting plan and, if approved, incorporate the parenting plan into the court’s final order. When incorporated into a final order, the parenting plan is determinative of parenting time rights. If the parents have been unable to develop a parenting plan or if either of the parents requests the court to develop a detailed parenting plan, the court shall develop the parenting plan in the best interest of the child, ensuring the noncustodial parent sufficient access to the child to provide for appropriate quality parenting time and ensuring the safety of the parties, if implicated. The court shall deny parenting time to a parent under this paragraph if the court finds that the parent has been convicted of rape under ORS 163.365 or 163.375 or other comparable law of another jurisdiction and the rape resulted in the conception of the child. Otherwise, the court may deny parenting time to the noncustodial parent under this subsection only if the court finds that parenting time would endanger the health or safety of the child. In the case of a noncustodial parent who has a disability as defined by the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the court may consider the noncustodial parent’s disability in determining parenting time only if the court finds that behaviors or limitations related to the noncustodial parent’s disability are endangering or will likely endanger the health, safety or welfare of the child. The court shall recognize the value of close contact with both parents and encourage, when practicable, joint responsibility for the welfare of such children and extensive contact between the minor children of the divided marriage and the parties. If the court awards parenting time to a noncustodial parent who has committed abuse, other than being convicted for rape as described in this paragraph, the court shall make adequate provision for the safety of the child and the other parent in accordance with the provisions of ORS 107.718 (6).

(c) For the support of the children of the marriage by the parties. In ordering child support, the formula established under ORS 25.275 shall apply. The court may at any time require an accounting from the custodial parent with reference to the use of the money received as child support. The court is not required to order support for any minor child who has become self-supporting, emancipated or married or for any child who has ceased to attend school after becoming 18 years of age. A general judgment entered under this section may include an amount for support as requested in a petition filed under ORS 107.085 or under a motion for relief made pursuant to ORS 107.095 (1)(b) for which a limited judgment was not entered, payment of which commences no earlier than the date the petition or motion was served on the nonrequesting party, and the amount shall be considered a request for relief that has been decided by the general judgment for purposes of ORS 18.082 (3).

(d) For spousal support, an amount of money for a period of time as may be just and equitable for one party to contribute to the other, in gross or in installments or both. Unless otherwise expressly provided in the judgment and except for any unpaid balance of previously ordered spousal support, liability for the payment of spousal support shall terminate on the death of either party, and there shall be no liability for either the payment of spousal support or for any payment in cash or property as a substitute for the payment of spousal support after the death of either party. The court may approve an agreement for the entry of an order for the support of a party. A general judgment entered under this section may include an amount for support as requested in a petition filed under ORS 107.085 or under a motion for relief made pursuant to ORS 107.095 (1)(b) for which a limited judgment was not entered, payment of which commences no earlier than the date the petition or motion was served on the nonrequesting party, and the amount shall be considered a request for relief that has been decided by the general judgment for purposes of ORS 18.082 (3). In making the spousal support order, the court shall designate one or more categories of spousal support and shall make findings of the relevant factors in the decision. The court may order:

(A) Transitional spousal support as needed for a party to attain education and training necessary to allow the party to prepare for reentry into the job market or for advancement therein. The factors to be considered by the court in awarding transitional spousal support include but are not limited to:

(i) The duration of the marriage;

(ii) A party’s training and employment skills;

(iii) A party’s work experience;

(iv) The financial needs and resources of each party;

(v) The tax consequences to each party;

(vi) A party’s custodial and child support responsibilities; and

(vii) Any other factors the court deems just and equitable.

(B) Compensatory spousal support when there has been a significant financial or other contribution by one party to the education, training, vocational skills, career or earning capacity of the other party and when an order for compensatory spousal support is otherwise just and equitable in all of the circumstances. The factors to be considered by the court in awarding compensatory spousal support include but are not limited to:

(i) The amount, duration and nature of the contribution;

(ii) The duration of the marriage;

(iii) The relative earning capacity of the parties;

(iv) The extent to which the marital estate has already benefited from the contribution;

(v) The tax consequences to each party; and

(vi) Any other factors the court deems just and equitable.

(C) Spousal maintenance as a contribution by one spouse to the support of the other for either a specified or an indefinite period. The factors to be considered by the court in awarding spousal maintenance include but are not limited to:

(i) The duration of the marriage;

(ii) The age of the parties;

(iii) The health of the parties, including their physical, mental and emotional condition;

(iv) The standard of living established during the marriage;

(v) The relative income and earning capacity of the parties, recognizing that the wage earner’s continuing income may be a basis for support distinct from the income that the supported spouse may receive from the distribution of marital property;

(vi) A party’s training and employment skills;

(vii) A party’s work experience;

(viii) The financial needs and resources of each party;

(ix) The tax consequences to each party;

(x) A party’s custodial and child support responsibilities; and

(xi) Any other factors the court deems just and equitable.

(e) For the delivery to one party of such party’s personal property in the possession or control of the other at the time of the giving of the judgment.

(f) For the division or other disposition between the parties of the real or personal property, or both, of either or both of the parties as may be just and proper in all the circumstances. In determining the division of property under this paragraph, the following apply:

(A) A retirement plan or pension or an interest therein shall be considered as property.

(B) The court shall consider the contribution of a party as a homemaker as a contribution to the acquisition of marital assets.

(C) Except as provided in subparagraph (D) of this paragraph, there is a rebuttable presumption that both parties have contributed equally to the acquisition of property during the marriage, whether such property is jointly or separately held.

(D)(i) Property acquired by gift to one party during the marriage and separately held by that party on a continuing basis from the time of receipt is not subject to a presumption of equal contribution under subparagraph (C) of this paragraph.

(ii) For purposes of this subparagraph, "property acquired by gift" means property acquired by one party through gift, devise, bequest, operation of law, beneficiary designation or inheritance.

(E) Subsequent to the filing of a petition for annulment or dissolution of marriage or separation, the rights of the parties in the marital assets shall be considered a species of co-ownership, and a transfer of marital assets under a judgment of annulment or dissolution of marriage or of separation entered on or after October 4, 1977, shall be considered a partitioning of jointly owned property.

(F) The court shall require full disclosure of all assets by the parties in arriving at a just property division.

(G) In arriving at a just and proper division of property, the court shall consider reasonable costs of sale of assets, taxes and any other costs reasonably anticipated by the parties.

(H)(i) If a party has been awarded spousal support in lieu of a share of property, the court shall so state on the record and shall order the obligor to provide for and maintain life insurance in an amount commensurate with the obligation and designating the obligee as beneficiary for the duration of the obligation.

(ii) The obligee or attorney of the obligee shall cause a certified copy of the judgment to be delivered to the life insurance company or companies.

(iii) If the obligee or the attorney of the obligee delivers a true copy of the judgment to the life insurance company or companies, identifying the policies involved and requesting such notification under this section, the company or companies shall notify the obligee, as beneficiary of the insurance policy, whenever the policyholder takes any action that will change the beneficiary or reduce the benefits of the policy. Either party may request notification by the insurer when premium payments have not been made. If the obligor is ordered to provide for and maintain life insurance, the obligor shall provide to the obligee a true copy of the policy. The obligor shall also provide to the obligee written notice of any action that will reduce the benefits or change the designation of the beneficiaries under the policy.

(g) For the creation of trusts as follows:

(A) For the appointment of one or more trustees to hold, control and manage for the benefit of the children of the parties, of the marriage or otherwise such of the real or personal property of either or both of the parties, as the court may order to be allocated or appropriated to their support and welfare, and to collect, receive, expend, manage or invest any sum of money awarded for the support and welfare of minor children of the parties.

(B) For the appointment of one or more trustees to hold, manage and control such amount of money or such real or personal property of either or both of the parties, as may be set aside, allocated or appropriated for the support of a party.

(C) For the establishment of the terms of the trust and provisions for the disposition or distribution of such money or property to or between the parties, their successors, heirs and assigns after the purpose of the trust has been accomplished. Upon petition of a party or a person having an interest in the trust showing a change of circumstances warranting a change in the terms of the trust, the court may make and direct reasonable modifications in its terms.

(h) To change the name of either spouse to a name the spouse held before the marriage. The court shall order a change if it is requested by the affected party.

(i) For a money award for any sums of money found to be then remaining unpaid upon any order or limited judgment entered under ORS 107.095. If a limited judgment was entered under ORS 107.095, the limited judgment shall continue to be enforceable for any amounts not paid under the limited judgment unless those amounts are included in the money award made by the general judgment.

(j) For an award of reasonable attorney fees and costs and expenses reasonably incurred in the action in favor of a party or in favor of a party’s attorney.

(2) In determining the proper amount of support and the proper division of property under subsection (1)(c), (d) and (f) of this section, the court may consider evidence of the tax consequences on the parties of its proposed judgment.

(3) Upon the filing of the judgment, the property division ordered shall be deemed effective for all purposes. This transfer by judgment, which shall affect solely owned property transferred to the other spouse as well as commonly owned property in the same manner as would a declaration of a resulting trust in favor of the spouse to whom the property is awarded, is not a taxable sale or exchange.

(4) If an appeal is taken from a judgment of annulment or dissolution of marriage or of separation or from any part of a judgment rendered in pursuance of the provisions of ORS 107.005 to 107.086, 107.095, 107.105, 107.115 to 107.174, 107.405, 107.425, 107.445 to 107.520, 107.540 and 107.610, the court rendering the judgment may provide in a supplemental judgment for any relief provided for in ORS 107.095 and shall provide that the relief granted in the judgment is to be in effect only during the pendency of the appeal. A supplemental judgment under this subsection may be enforced as provided in ORS 33.015 to 33.155 and ORS chapter 18. A supplemental judgment under this subsection may be appealed in the same manner as provided for supplemental judgments modifying a domestic relations judgment under ORS 19.275.

(5) If an appeal is taken from the judgment or other appealable order in a suit for annulment or dissolution of a marriage or for separation and the appellate court awards costs and disbursements to a party, the court may also award to that party, as part of the costs, such additional sum of money as it may adjudge reasonable as an attorney fee on the appeal.

(6) If, as a result of a suit for the annulment or dissolution of a marriage or for separation, the parties to such suit become owners of an undivided interest in any real or personal property, or both, either party may maintain supplemental proceedings by filing a petition in such suit for the partition of such real or personal property, or both, within two years from the entry of the judgment, showing among other things that the original parties to the judgment and their joint or several creditors having a lien upon any such real or personal property, if any there be, constitute the sole and only necessary parties to such supplemental proceedings. The procedure in the supplemental proceedings, so far as applicable, shall be the procedure provided in ORS 105.405 for the partition of real property, and the court granting the judgment shall have in the first instance and retain jurisdiction in equity therefor.

[1971 c.280 §13; 1973 c.502 §8; 1975 c.722 §1; 1975 c.733 §2; 1977 c.205 §2; 1977 c.847 §2; 1977 c.878 §2a; 1979 c.144 §2; 1981 c.775 §1; 1983 c.728 §2; 1987 c.795 §9; 1987 c.885 §2; 1989 c.811 §6; 1993 c.315 §1; 1993 c.716 §3; 1995 c.22 §1; 1995 c.608 §3; 1997 c.22 §1; 1997 c.71 §19; 1997 c.707 §7; 1999 c.587 §1; 1999 c.762 §1; 2001 c.873 §5; 2003 c.576 §109; 2005 c.536 §7; 2005 c.568 §29; 2007 c.71 §27; 2011 c.115 §2; 2011 c.306 §1; 2011 c.438 §4; 2013 c.72 §2; 2013 c.126 §1]



Section 107.106 - Provisions of order or judgment providing for custody, parenting time, visitation or support of child.

(a) Provisions addressing the issues of:

(A) Payment of uninsured medical expenses of the child;

(B) Maintenance of insurance or other security for support; and

(C) Medical support for the child under ORS 25.321 to 25.343.

(b) A statement in substantially the following form:

______________________________________________________________________________

The terms of child support and parenting time (visitation) are designed for the child’s benefit and not the parents’ benefit. You must pay support even if you are not receiving visitation. You must comply with visitation orders even if you are not receiving child support.

Violation of child support orders and visitation orders is punishable by fine, imprisonment or other penalties.

Publicly funded help is available to establish, enforce and modify child support orders. Paternity establishment services are also available. Contact your local district attorney or the Department of Justice at (503) 373-7300 for information.

Publicly funded help may be available to establish, enforce and modify visitation orders. Forms are available to enforce visitation orders. Contact the domestic relations court clerk or civil court clerk for information.

______________________________________________________________________________

(2) The court or administrative law judge shall ensure the creation and filing of an order or judgment that complies with this section.

(3) This section does not apply to an action undertaken by the Division of Child Support of the Department of Justice or a district attorney under ORS 25.080.

[1995 c.800 §9; 1997 c.249 §36; 1997 c.707 §8; 2003 c.73 §49a; 2003 c.75 §83; 2003 c.637 §17; 2009 c.351 §8]



Section 107.107



Section 107.108 - Support or maintenance for child attending school; rules.

(a) "Child attending school" means a child of the parties who:

(A) Is unmarried;

(B) Is 18 years of age or older and under 21 years of age;

(C) Is making satisfactory academic progress as defined by the school that the child attends; and

(D) Has a course load that is no less than one-half of the load that is determined by the school to constitute full-time enrollment.

(b) "Regularly scheduled break" means:

(A) A summer semester or term;

(B) A period of time not exceeding four months between graduation from or completion of school and the beginning of the next regularly scheduled term, semester or course of study at school;

(C) A period of time between the end and beginning of regularly scheduled consecutive school semesters, terms or courses of study; or

(D) Any other scheduled break between courses of study that is defined by the school as a regularly scheduled break.

(c) "School" means:

(A) An educational facility such as a high school, community college, four-year college or university;

(B) A course of professional, vocational or technical training, including the Job Corps, designed to fit the child for gainful employment; or

(C) A high school equivalency course, including but not limited to a General Educational Development (GED) program, an educational program for grade 12 or below and home schooling.

(2) A support order entered or modified under this chapter or under ORS chapter 25, 108, 109, 110, 125, 416, 419B or 419C may require either parent, or both of them, to provide for the support or maintenance of a child attending school.

(3) Notwithstanding ORS 416.407, a child attending school is a party to any legal proceeding related to the support order. A child attending school may:

(a) Apply for services under ORS 25.080:

(A) If a support order provides for the support or maintenance of the child attending school; or

(B) In accordance with rules adopted by the Department of Justice;

(b) Request a judicial or administrative modification of the child support amount or may receive notice of and participate in any modification proceeding; and

(c) Agree, in the same manner as an obligee under ORS 25.020 (12), that payments not made to the Department of Justice should be credited for amounts that would have been paid to the child attending school if the payments had been made to the department.

(4) Regardless of whether the child is a child attending school, an unmarried child who is 18 years of age or older and under 21 years of age:

(a) Is a necessary party to a judicial proceeding under ORS 107.085, 107.135, 107.431, 108.110, 109.103 or 109.165 in which the child’s parents are parties and the court has authority to order or modify support for a child attending school; and

(b) May request notice of any proceeding initiated by the administrator to modify a support order that may affect the child’s rights as a child attending school. To receive notice, the child shall provide an address to the administrator, and the administrator shall notify the child of any modification proceeding by first class mail. To be a party to a proceeding, the child must send a written request to the administrator within 30 days after the date of the notice of the proceeding.

(5)(a) If a support order provides for the support or maintenance of a child attending school and the child qualifies as a child attending school, unless good cause is found for the distribution of the payment to be made in some other manner, support shall be distributed to the child if services are being provided under ORS 25.080 or shall be paid directly to the child if those services are not being provided.

(b) Unless otherwise ordered by the court, administrator or administrative law judge, when there are multiple children for whom support is ordered, the amount distributed or paid directly to a child attending school is a prorated share based on the number of children for whom support is ordered. However, if, due to a parenting time or split custody arrangement, support was not paid to the parent having primary physical custody of the child before the child turned 18 years of age, support may not be distributed or paid directly to the child attending school unless the support order is modified.

(c) The Department of Justice shall adopt rules to define good cause and circumstances under which the administrator or administrative law judge may allocate support by other than a prorated share and to determine how support is to be allocated in those circumstances.

(6)(a) For support payments to continue to be distributed or paid directly to the child attending school, the child shall provide to each parent ordered to pay support and, if services are being provided under ORS 25.080, to the department:

(A) Written notice of the child’s intent to attend or continue to attend school. The child shall provide the notice before reaching 18 years of age. The notice must include the name of the school and the expected graduation date or date when the child will stop attending classes. If the child changes schools, the child shall provide the information required by this subsection concerning the subsequent school before the expected graduation date or date when the child will stop attending classes at the previous school.

(B) Written consent that:

(i) Is directed to the child’s school and is in a form consistent with state and federal requirements that restrict disclosure of student records;

(ii) Gives the school authority to disclose to each parent ordered to pay support the child’s enrollment status, whether the child is maintaining satisfactory academic progress, a list of courses in which the child is enrolled and the child’s grades; and

(iii) States that the disclosure is for the purpose of permitting each parent to verify the child’s compliance with the requirements of this section.

(b) The child shall provide the written consent form described in paragraph (a)(B) of this subsection within 30 days after the beginning of the first term or semester after the child reaches 18 years of age, at the beginning of each academic year thereafter and as otherwise required by the school to disclose the information under this section.

(c) If an order of nondisclosure of information has been entered concerning the child under ORS 25.020, the child may provide the information described in paragraph (a)(B) of this subsection in the manner established by the department by rule.

(7) Each parent ordered to pay support shall continue to make support payments, to be distributed or paid directly, to the child during regularly scheduled breaks as long as the child intends to continue attending school the next scheduled term or semester.

(8) A parent’s obligation to pay support to a child attending school is suspended when:

(a) The child has reached 18 years of age and has not provided written notice of the child’s intent to attend or continue to attend school, or the child has graduated or reached the date to stop attending classes, as provided under subsection (6)(a)(A) of this section;

(b)(A) Services are not being provided under ORS 25.080;

(B) The parent has provided the child with a written notice of the parent’s intent to stop paying support directly to the child because the child is no longer a child attending school or the child has not provided the written consent required by subsection (6)(a)(B) of this section; and

(C) Thirty days have passed since the parent provided the notice to the child and the parent has not received:

(i) Written confirmation from the school that the child is enrolled in the school and is a child attending school; or

(ii) The written consent from the child as required by subsection (6)(a)(B) of this section;

(c)(A) Services are being provided under ORS 25.080;

(B) A parent ordered to pay support has provided the department with written notice that the child is no longer a child attending school or that the child has not provided the written consent required by subsection (6)(a)(B) of this section;

(C) The department has provided written notice to the child requiring:

(i) Written confirmation, on a form developed by the department, from the school that the child is enrolled in the school and is a child attending school; and

(ii) Proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support; and

(D) Thirty days have passed since the department provided the notice to the child and the department has not received:

(i) Written confirmation from the school that the child is enrolled in the school and is a child attending school; or

(ii) Proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support.

(9) When a parent’s support obligation has been suspended under subsection (8) of this section, the obligation is reinstated:

(a) If services are not being provided under ORS 25.080, effective on the date the parent receives written confirmation from the school that the child is enrolled in the school and is a child attending school and receives the written consent from the child as required by subsection (6)(a)(B) of this section; or

(b) If services are being provided under ORS 25.080, effective on the date the department receives written confirmation from the school that the child is enrolled in the school and is a child attending school and receives proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support.

(10) If a parent ordered to pay support is paying a prorated share under subsection (5) of this section and that obligation is suspended under subsection (8) of this section, the parent shall pay to the obligee the amount previously paid to the child attending school until such time as the support order is modified. The suspension of a parent’s obligation to pay support to a child attending school is a substantial change of circumstances for purposes of modifying a support order. In a proceeding to modify a support order, the court, administrator or administrative law judge may order a modified amount of support and may order an amount of support to be paid in the event that a support obligation is reinstated under subsection (9) of this section.

(11)(a) If services are being provided under ORS 25.080 and the department has suspended a support obligation under subsection (8) of this section or reinstated a support obligation under subsection (9) of this section, a party may request administrative review of the action within 30 days after the date of the notice that the department has suspended or reinstated the support obligation.

(b) The department may adopt rules specifying the issues that may be considered on review.

(c) A party may appeal the department’s decision on review under ORS 183.484.

(12)(a) Notwithstanding any other provision of this section, if a parent who is required to provide for the support or maintenance of a child attending school has established a higher education savings plan for the child’s continued education, the court may order payment in accordance with the plan instead of ordering support that would otherwise be distributed or paid directly to the child under this section.

(b) If the court orders payment in accordance with the plan, the court may not order compliance with or payment of that provision of the order through the department.

(c) As used in this subsection, "higher education savings plan" means a tax-advantaged account established by a parent on behalf of a child for the purpose of paying qualified higher education expenses of the child at eligible educational institutions.

(13) A support order that provides for the support or maintenance of a child attending school is subject to this section regardless of when the support order was entered.

(14) A support order that provides for the support or maintenance of a child attending school is intended to recognize the importance of continuing education for a child over 18 years of age who does not benefit from an intact family or who has been removed from the household. While support may serve to supplement the resources available to the child attending school, it is not intended to replace other resources or meet all of the financial needs of a child attending school.

[1973 c.827 §12b; 1981 c.669 §1; 1989 c.518 §1; 1995 c.343 §21; 1997 c.704 §51; 2003 c.73 §50a; 2003 c.75 §84; 2003 c.576 §110; 2005 c.591 §1]



Section 107.110



Section 107.111 - When parents equally responsible for funeral expenses of child.

[1983 c.728 §8]



Section 107.115 - Effect of judgment; effective date; appeal pending upon death of party.

(a) A will pursuant to ORS 112.315.

(b) A transfer on death deed pursuant to ORS 93.981.

(2) The marriage relationship is terminated when the court signs the judgment of dissolution of marriage.

(3)(a) The Court of Appeals or Supreme Court shall continue to have jurisdiction of an appeal pending at the time of the death of either party. The appeal may be continued by the personal representative of the deceased party. The attorney of record on the appeal, for the deceased party, may be allowed a reasonable attorney fee, to be paid from the decedent’s estate. However, costs on appeal may not be awarded to either party.

(b) The Court of Appeals or Supreme Court shall have the power to determine finally all matters presented on such appeal. Before making final disposition, the Court of Appeals or Supreme Court may refer the proceeding back to the trial court for such additional findings of fact as are required. [1971 c.280 §14; 1981 c.537 §2; 1987 c.586 §26; 1993 c.149 §1; 1999 c.569 §3; 2003 c.576 §111; 2011 c.212 §25]

Note: Section 31, chapter 212, Oregon Laws 2011, provides:

Sec. 31. Sections 19 to 21 of this 2011 Act [93.981 to 93.985] and the amendments to ORS 86.740 [renumbered 86.764], 93.030, 93.040, 107.115, 112.465, 112.570 and 125.440 by sections 22 to 28 of this 2011 Act apply to a transfer on death deed made before, on or after the effective date of this 2011 Act [January 1, 2012] by a transferor dying on or after the effective date of this 2011 Act.

[2011 c.212 §31]



Section 107.118 - Definitions for ORS 107.118 to 107.131.

(1) "Designation of beneficiary" means the naming of a person in a governing instrument for the purpose of a transfer of moneys or other benefits upon the death of the principal.

(2) "Governing instrument" means a policy of life insurance executed by a principal before a suit for marital dissolution, separation or annulment or a document executed by the principal before a suit for marital dissolution, separation or annulment for the purpose of designating a beneficiary under:

(a) An employee pension benefit plan, as defined in 29 U.S.C. 1002 (2) for the purposes of the Employee Retirement Income Security Act of 1974;

(b) A public retirement system of a public body, as defined in ORS 174.109, or of any other state or local government;

(c) A federal retirement system created by the federal government for any officer or employee of the United States, including any person retired from service in the United States Civil Service, the Armed Forces of the United States or any agency or subdivision thereof;

(d) A deferred compensation plan under section 457 of the Internal Revenue Code;

(e) An individual retirement account, annuity or trust or simplified employee pension under section 408 or 408A of the Internal Revenue Code;

(f) An employee annuity, including custodial accounts treated as annuities, under section 403(a) or (b) of the Internal Revenue Code; or

(g) A retirement account, stock certificate, mutual fund account, bank account or other financial account that is not jointly owned by the principal and the principal’s spouse and that is payable or transferable upon the death of the principal.

(3) "Principal" means the person who designates a beneficiary in a governing instrument and who is a party to a suit for marital dissolution, separation or annulment.

(4) "Relative of the spouse" means a person who is related to a spouse by blood, adoption or marriage and who is not related to the principal by blood, adoption or marriage.

(5) "Spouse" means a person who is or was married to the principal.

[2005 c.285 §2]

Note: 107.118 to 107.131 were added to and made a part of ORS chapter 107 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 107.120



Section 107.121 - Revocation of designation of beneficiary upon entry of judgment.

(2) A designation of beneficiary is revocable for the purposes of this section if the principal at the time of the judgment may, by law or under the terms of the instrument, cancel or change the designation of beneficiary.

(3) A designation of beneficiary is revocable for the purposes of this section without regard to whether the principal is:

(a) Competent at the time of the entry of judgment; or

(b) Able to designate the principal in place of the spouse or in place of the relative of the spouse.

(4) The revocation of a designation of beneficiary under this section becomes effective upon entry of the judgment.

[2005 c.285 §3]

Note: See note under 107.118.



Section 107.124 - Effect of revocation.

[2005 c.285 §4]

Note: See note under 107.118.



Section 107.125



Section 107.126



Section 107.127 - Notice of revocation; payments made under governing instrument.

(2) Written notice of the revocation under this section shall be mailed to the home or office of the person by regular United States mail or be given by a means designed to provide the person with notice of the revocation.

(3) Upon receipt of written notice of the revocation under this section, a person may pay the amount owed under a governing instrument to any court in which probate proceedings for the estate of the principal are pending. If probate proceedings for the estate of the principal have not been commenced, the person may pay the amount to the circuit court for the county in which the principal resided at the time of death. The court shall hold the funds and shall order disbursement in accordance with the court’s determination of the effect on the judgment of dissolution, separation or annulment. Payments made to the court under this section discharge the person making the payment from all claims for the amount paid to the court.

[2005 c.285 §5]

Note: See note under 107.118.



Section 107.130



Section 107.131 - Conveyance or release of contingent or expectant interests.

[2005 c.285 §6]

Note: See note under 107.118.



Section 107.135 - Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies.

(a) Set aside, alter or modify any portion of the judgment that provides for the appointment and duties of trustees, for the custody, parenting time, visitation, support and welfare of the minor children and the children attending school, as defined in ORS 107.108, including any health or life insurance provisions, for the support of a party or for life insurance under ORS 107.820 or 107.830;

(b) Make an order, after service of notice to the other party, providing for the future custody, support and welfare of minor children residing in the state, who, at the time the judgment was given, were not residents of the state, or were unknown to the court or were erroneously omitted from the judgment;

(c) Terminate a duty of support toward any minor child who has become self-supporting, emancipated or married;

(d) After service of notice on the child in the manner provided by law for service of a summons, suspend future support for any child who has ceased to be a child attending school as defined in ORS 107.108; and

(e) Set aside, alter or modify any portion of the judgment that provides for a property award based on the enhanced earning capacity of a party that was awarded before October 23, 1999. A property award may be set aside, altered or modified under this paragraph:

(A) When the person with the enhanced earning capacity makes a good faith career change that results in less income;

(B) When the income of the person with the enhanced earning capacity decreases due to circumstances beyond the person’s control; or

(C) Under such other circumstances as the court deems just and proper.

(2) When a party moves to set aside, alter or modify the child support provisions of the judgment:

(a) The party shall state in the motion, to the extent known:

(A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving children of the marriage, including one brought under ORS 25.287, 107.431, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving children of the marriage, other than the judgment the party is moving to set aside, alter or modify.

(b) The party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

(3) In a proceeding under this section to reconsider the spousal or child support provisions of the judgment, the following provisions apply:

(a) A substantial change in economic circumstances of a party, which may include, but is not limited to, a substantial change in the cost of reasonable and necessary expenses to either party, is sufficient for the court to reconsider its order of support, except that an order of compensatory spousal support may only be modified upon a showing of an involuntary, extraordinary and unanticipated change in circumstances that reduces the earning capacity of the paying spouse.

(b) If the judgment provided for a termination or reduction of spousal support at a designated age in anticipation of the commencement of pension, Social Security or other entitlement payments, and if the obligee is unable to obtain the anticipated entitlement payments, that inability is sufficient change in circumstances for the court to reconsider its order of support.

(c) If Social Security is considered in lieu of spousal support or partial spousal support, the court shall determine the amount of Social Security the party is eligible to collect. The court shall take into consideration any pension, retirement or other funds available to either party to effect an equitable distribution between the parties and shall also take into consideration any reduction of entitlement caused by taking early retirement.

(4) In considering under this section whether a change in circumstances exists sufficient for the court to reconsider spousal or child support provisions of a judgment, the following provisions apply:

(a) The court or administrator, as defined in ORS 25.010, shall consider income opportunities and benefits of the respective parties from all sources, including but not limited to:

(A) The reasonable opportunity of each party, the obligor and obligee respectively, to acquire future income and assets.

(B) Retirement benefits available to the obligor and to the obligee.

(C) Other benefits to which the obligor is entitled, such as travel benefits, recreational benefits and medical benefits, contrasted with benefits to which the obligee is similarly entitled.

(D) Social Security benefits paid to a child, or to a representative payee administering the funds for the child’s use and benefit, as a result of the obligor’s disability or retirement if the benefits:

(i) Were not previously considered in the child support order; or

(ii) Were considered in an action initiated before May 12, 2003.

(E) Apportioned Veterans’ benefits or Survivors’ and Dependents’ Educational Assistance under 38 U.S.C. chapter 35 paid to a child, or to a representative payee administering the funds for the child’s use and benefit, as a result of the obligor’s disability or retirement if the benefits:

(i) Were not previously considered in the child support order; or

(ii) Were considered in an action initiated before May 12, 2003.

(b) If the motion for modification is one made by the obligor to reduce or terminate support, and if the obligee opposes the motion, the court shall not find a change in circumstances sufficient for reconsideration of support provisions, if the motion is based upon a reduction of the obligor’s financial status resulting from the obligor’s taking voluntary retirement, partial voluntary retirement or any other voluntary reduction of income or self-imposed curtailment of earning capacity, if it is shown that such action of the obligor was not taken in good faith but was for the primary purpose of avoiding the support obligation. In any subsequent motion for modification, the court shall deny the motion if the sole basis of the motion for modification is the termination of voluntarily taken retirement benefits and the obligor previously has been found not to have acted in good faith.

(c) The court shall consider the following factors in deciding whether the actions of the obligor were not in "good faith":

(A) Timing of the voluntary retirement or other reduction in financial status to coincide with court action in which the obligee seeks or is granted an increase in spousal support.

(B) Whether all or most of the income producing assets and property were awarded to the obligor, and spousal support in lieu of such property was awarded to the obligee.

(C) Extent of the obligor’s dissipation of funds and assets prior to the voluntary retirement or soon after filing for the change of circumstances based on retirement.

(D) If earned income is reduced and absent dissipation of funds or large gifts, whether the obligor has funds and assets from which the spousal support could have been paid.

(E) Whether the obligor has given gifts of substantial value to others, including a current spouse, to the detriment of the obligor’s ability to meet the preexisting obligation of spousal support.

(5) Upon terminating a duty of spousal support, a court shall make specific findings of the basis for the termination and shall include the findings in the judgment.

(6) Any modification of child or spousal support granted because of a change of circumstances may be ordered effective retroactive to the date the motion for modification was served or to any date thereafter.

(7) The judgment is final as to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment. The court may not set aside, alter or modify any portion of the judgment that provides for any payment of money, either for minor children or for the support of a party, that has accrued before the motion is served. However:

(a) The court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child; and

(b) The court may allow, as provided in the rules of the Child Support Program, a dollar-for-dollar credit against child support arrearages for any Social Security or Veterans’ benefits paid retroactively to the child, or to a representative payee administering the funds for the child’s use and benefit, as a result of an obligor’s disability or retirement.

(8) In a proceeding under subsection (1) of this section, the court may assess against either party a reasonable attorney fee and costs for the benefit of the other party. If a party is found to have acted in bad faith, the court shall order that party to pay a reasonable attorney fee and costs of the defending party.

(9) Whenever a motion to establish, modify or terminate child support or satisfy or alter support arrearages is filed and the child support rights of one of the parties or of a child of both of the parties have been assigned to the state, a true copy of the motion shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the motion is filed.

(10)(a) Except as provided in ORS 109.701 to 109.834, the courts of Oregon, having once acquired personal and subject matter jurisdiction in a domestic relations action, retain such jurisdiction regardless of any change of domicile.

(b) The courts of Oregon, in a proceeding to establish, enforce or modify a child support order, shall recognize the provisions of the federal Full Faith and Credit for Child Support Orders Act (28 U.S.C. 1738B).

(11) In a proceeding under this section to reconsider provisions in a judgment relating to custody or parenting time, the court may consider repeated and unreasonable denial of, or interference with, parenting time to be a substantial change of circumstances.

(12) In a proceeding under this section to reconsider provisions in a judgment relating to parenting time, the court may suspend or terminate a parent’s parenting time with a child if the court finds that the parent has abused a controlled substance and that the parenting time is not in the best interests of the child. If a court has suspended or terminated a parent’s parenting time with a child for reasons described in this subsection, the court may not grant the parent future parenting time until the parent has shown that the reasons for the suspension or termination are resolved and that reinstated parenting time is in the best interests of the child. Nothing in this subsection limits the court’s authority under subsection (1)(a) of this section.

(13) In a proceeding under this section to reconsider provisions in a judgment relating to custody, temporary placement of the child by the custodial parent pursuant to ORS 109.056 (3) with the noncustodial parent as a result of military deployment of the custodial parent is not, by itself, a change of circumstances. Any fact relating to the child and the parties occurring subsequent to the last custody judgment, other than the custodial parent’s temporary placement of the child pursuant to ORS 109.056 (3) with the noncustodial parent, may be considered by the court when making a change of circumstances determination.

(14) Within 30 days after service of notice under subsection (1) of this section, the party served shall file a written response with the court.

(15)(a) It is the policy of this state:

(A) To encourage the settlement of cases brought under this section; and

(B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

(b) In a proceeding under subsection (1) of this section, the court may enforce the terms set forth in a stipulated order or judgment signed by the parties, an order or judgment resulting from a settlement on the record or an order or judgment incorporating a settlement agreement:

(A) As contract terms using contract remedies;

(B) By imposing any remedy available to enforce an order or judgment, including but not limited to contempt; or

(C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

(c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

(d) Nothing in paragraph (b) or (c) of this subsection limits a party’s ability, in a separate proceeding, to file a motion to modify an order or judgment under subsection (1) of this section or to seek enforcement of an ancillary agreement to the order or judgment.

[1971 c.280 §16; 1973 c.502 §9; 1981 c.775 §2a; 1981 c.855 §1; 1983 c.728 §3; 1983 c.761 §9; 1987 c.795 §10; 1987 c.885 §3; 1989 c.545 §1; 1991 c.888 §2; 1993 c.315 §2; 1995 c.22 §2; 1997 c.91 §1; 1997 c.475 §6; 1997 c.704 §52; 1997 c.707 §9; 1999 c.80 §65; 1999 c.587 §2; 1999 c.1030 §2; 2001 c.104 §32; 2001 c.203 §4; 2001 c.334 §4; 2003 c.14 §41; 2003 c.116 §4; 2003 c.419 §1; 2003 c.572 §13a; 2003 c.576 §§112,112a,112b; 2005 c.708 §6; 2007 c.611 §11; 2009 c.80 §5; 2015 c.298 §90]



Section 107.136 - Reinstatement of terminated spousal support.

(a) The basis for the termination has ceased to exist; and

(b) The reinstatement is just and equitable under all the circumstances.

(2) For the purposes of this section:

(a) The remaining duration of a support award is the term of the award remaining as if the award had not been terminated and support had been paid from the date of termination to the date of reinstatement. For example, if the applicable judgment required payment of spousal support for 10 years, the award was terminated in year three and reinstatement of the award was sought at the end of year seven, the maximum remaining duration of the support award that could be reinstated would be three years.

(b) The remaining amount of a support award is the amount of support owed as if the award had not been terminated and support had been paid from the date of termination to the date of reinstatement. For example, if the applicable judgment required support payments of $1,000 per month for five years and $500 per month for the next five years, the award was terminated in year three and reinstatement of the award was sought at the end of year seven, the maximum remaining amount of the support award that could be reinstated would be $500 per month.

(3) A motion for reinstatement of a spousal support award under this section must be brought within the remaining duration of the award or within 10 years after the entry of the judgment terminating the award, whichever is sooner.

(4) In exercising the discretion granted under subsection (1) of this section, the court shall consider the basis for the spousal support award, the basis for the termination of the award and the totality of the circumstances of each party existing since the termination of the award.

(5) Either party may file a motion to modify spousal support under ORS 107.135 in a proceeding to reinstate the spousal support award. In addition to considering the factors under ORS 107.135 (3) and (4), the court shall consider the factors described in subsection (4) of this section.

(6) At any time, the parties may waive their rights under this section in writing, signed by both parties and referencing this section.

(7) Any reinstatement of a spousal support award may be ordered effective retroactive to the date the motion was served or to any date thereafter.

[1991 c.888 §1; 2007 c.430 §1]



Section 107.137 - Factors considered in determining custody of child.

(a) The emotional ties between the child and other family members;

(b) The interest of the parties in and attitude toward the child;

(c) The desirability of continuing an existing relationship;

(d) The abuse of one parent by the other;

(e) The preference for the primary caregiver of the child, if the caregiver is deemed fit by the court; and

(f) The willingness and ability of each parent to facilitate and encourage a close and continuing relationship between the other parent and the child. However, the court may not consider such willingness and ability if one parent shows that the other parent has sexually assaulted or engaged in a pattern of behavior of abuse against the parent or a child and that a continuing relationship with the other parent will endanger the health or safety of either parent or the child.

(2) The best interests and welfare of the child in a custody matter shall not be determined by isolating any one of the relevant factors referred to in subsection (1) of this section, or any other relevant factor, and relying on it to the exclusion of other factors. However, if a parent has committed abuse as defined in ORS 107.705, other than as described in subsection (6) of this section, there is a rebuttable presumption that it is not in the best interests and welfare of the child to award sole or joint custody of the child to the parent who committed the abuse.

(3) If a party has a disability as defined by the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the court may not consider that party’s disability in determining custody unless the court finds that behaviors or limitations of the party that are related to the party’s disability are endangering or will likely endanger the health, safety or welfare of the child.

(4) In determining custody of a minor child under ORS 107.105 or 107.135, the court shall consider the conduct, marital status, income, social environment or lifestyle of either party only if it is shown that any of these factors are causing or may cause emotional or physical damage to the child.

(5) No preference in custody shall be given to the mother over the father for the sole reason that she is the mother, nor shall any preference be given to the father over the mother for the sole reason that he is the father.

(6)(a) The court determining custody of a minor child under ORS 107.105 or 107.135 shall not award sole or joint custody of the child to a parent if:

(A) The court finds that the parent has been convicted of rape under ORS 163.365 or 163.375 or other comparable law of another jurisdiction; and

(B) The rape resulted in the conception of the child.

(b) A denial of custody under this subsection does not relieve the parent of any obligation to pay child support.

[1975 c.722 §2; 1987 c.795 §14; 1997 c.707 §35; 1999 c.762 §2; 2011 c.438 §3; 2013 c.72 §1]



Section 107.138 - Temporary status quo order regarding child custody.

(A) Notifying the other party; and

(B) Giving the other party an opportunity to contest issuance of the order.

(b) The motion for a temporary status quo order must be supported by an affidavit or a declaration under penalty of perjury in the form required by ORCP 1 E, setting forth with specificity the information required by ORS 109.767 and the person with whom the child has lived during the preceding year and the child’s current schedule, daily routine and usual place of residence.

(c) Notice to the party against whom the motion for the order is sought must be served at least 21 days before the date set for the hearing. The issue at the hearing is limited to a determination of the status quo at the time the motion for the order was filed.

(2) A temporary status quo order restrains and enjoins each parent from:

(a) Changing the child’s usual place of residence;

(b) Interfering with the present placement and daily schedule of the child;

(c) Hiding or secreting the child from the other parent;

(d) Interfering with the other parent’s usual contact and parenting time with the child;

(e) Leaving the state with the child without the written permission of the other parent or the permission of the court; or

(f) In any manner disturbing the current schedule and daily routine of the child until the motion for modification has been granted or denied.

(3) For purposes of this section:

(a) "Child’s usual place of residence" means the place where the child is living at the time the motion for the temporary order is filed and has lived continuously for a period of three consecutive months, excluding any periods of time during which the noncustodial parent did exercise, or would otherwise have exercised, parenting time.

(b) "Parent’s usual contact and parenting time," "present placement and daily schedule of the child" and "current schedule and daily routine of the child" mean the contact, parenting time, placement, schedule and routine at the time the motion for the temporary order is filed.

[1995 c.792 §2; 1997 c.136 §2; 1997 c.386 §1; 1997 c.707 §§10,10a; 1999 c.649 §47; 2015 c.121 §5]



Section 107.139 - Post-judgment ex parte temporary custody or parenting time order; hearing.

(A) A parent of the child is present in court and presents an affidavit or a declaration under penalty of perjury in the form required by ORCP 1 E, alleging that the child is in immediate danger;

(B) The parent has made a good faith effort to confer with the other party regarding the purpose and time of this court appearance; and

(C) The court finds by clear and convincing evidence, based on the facts presented in the parent’s testimony, the parent’s affidavit or declaration under penalty of perjury and the testimony of the other party, if the other party is present, that the child is in immediate danger.

(b) The party requesting an order under this subsection shall provide the court with telephone numbers where the party can be reached at any time during the day and a contact address.

(c) A copy of the order and the supporting affidavit or declaration under penalty of perjury must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a request for a hearing. In the request you must tell the court and the other party that you object to the order on the ground that the child was not in immediate danger at the time the order was issued. In the request you must also inform the court of your telephone number or contact number and your current residence, mailing or contact address.

______________________________________________________________________________

(2)(a) A party against whom an order is entered under subsection (1) of this section may request a hearing by filing with the court a hearing request described in subsection (1) of this section at any time while the order is in effect.

(b) The court shall hold a hearing within 14 days after receipt of the request for the hearing. The court shall notify each party of the time, date and place of the hearing.

(c) An order issued under subsection (1) of this section remains in effect through the date of the hearing. If the party against whom the order was entered fails to appear at the hearing without good cause, the court shall continue the order in effect. If the party who obtained the order fails to appear at the hearing without good cause, the court shall vacate the order.

(d) The issue at a hearing to contest a temporary order for the custody of, or parenting time with, a child is limited to whether the child was in immediate danger at the time the order was issued.

(3) The State Court Administrator shall prescribe the content and form of a request for a hearing described in this section.

(4) A party seeking relief under this section shall concurrently file, or have pending, a motion under ORS 107.135 to set aside, alter or modify any portion of the judgment that provides for custody, parenting time or visitation.

[1997 c.386 §2; 1997 c.707 §6a; 2007 c.11 §2; 2011 c.114 §3; 2015 c.121 §6]



Section 107.140



Section 107.141



Section 107.142



Section 107.145 - Vacation or modification of judgment for deployed parent; temporary order; service; absence of child from state.

(a) "Deployed parent" means a parent of a minor child whose parental rights have not been terminated who is deployed with the Armed Forces of the United States, National Guard or other reserve component.

(b) "Deployment" or "deployed":

(A) Means military service in compliance with written orders received by an active duty or reserve member of the Armed Forces of the United States, National Guard or other reserve component to report for combat operations, contingency operations, peacekeeping operations, temporary duty, a remote tour of duty or other active military service;

(B) Includes the period of time from which the deployed parent receives and is subject to written orders to deploy to the actual date of deployment; and

(C) Includes any period of time in which the deployed parent is awaiting travel to or from a deployment destination or remains deployed because of sickness, wounds, leave or other lawful cause.

(2) Notwithstanding ORS 107.135 and except as provided in subsection (3) of this section, a court may not set aside, alter or modify any portion of a judgment of annulment, separation or dissolution of marriage that provides for the custody, parenting time, visitation, support and welfare of a minor child of a deployed parent until 90 days after the completion of the deployed parent’s deployment unless a motion to set aside, alter or modify was filed with, heard by and decided by the court before the commencement of the deployed parent’s deployment.

(3)(a) Notwithstanding ORS 107.138 and 107.139, a court may enter a temporary order modifying the terms of a preexisting judgment of annulment, separation or dissolution of marriage that provides for the custody, parenting time, visitation, support and welfare of a minor child of a deployed parent to reasonably accommodate the circumstances of the deployed parent’s deployment in the best interests of the child, upon motion filed by either party and after service of notice on the other party in the manner provided by ORCP 7, and after notice to the Administrator of the Division of Child Support of the Department of Justice or the branch office providing support services when required by subsection (4) of this section. The nondeployed parent bears the burden of proof that the provisions of a temporary order made under this subsection are not in the best interests of the child.

(b) A temporary order entered under this subsection must include the following provisions:

(A) Parenting time for the deployed parent during periods of approved leave in the best interests of the child;

(B) Parenting time for the deployed parent during periods of deployment in the best interests of the child including but not limited to contact by telephone, electronic mail and other electronic means such as video and visual imaging;

(C) Modification of the child support provisions of the preexisting judgment to reflect the changed circumstances of the parents and the child during the period of deployment;

(D) A requirement that the nondeployed parent provide the court and the deployed parent with written notice 30 days prior to a change of address or telephone number during the period of deployment;

(E) That the temporary order entered under this subsection terminates by operation of law upon completion of deployment and that the provisions of the preexisting judgment that have been modified by the temporary order are automatically reinstated unless a request is made and granted under subsection (5) of this section;

(F) That all other provisions of the preexisting judgment not modified by the temporary order remain in effect; and

(G) That deployment is considered completed for purposes of reinstating the provisions of the preexisting judgment that have been modified by the temporary order 10 days after the date on which the deployed parent serves the nondeployed parent and provides to the court and to the Administrator of the Division of Child Support of the Department of Justice or the branch office providing support services to the county in which the motion is filed copies of written orders or other official notification that the deployed parent is no longer deployed or in active military service.

(4) A true copy of a motion under subsection (3) of this section shall be served by the moving party by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the motion is filed.

(5) Prior to reinstatement of the provisions of a preexisting judgment, a parent may request ex parte a temporary order alleging that the child will be irreparably harmed or placed in immediate danger if the provisions of the preexisting judgment are automatically reinstated upon completion of deployment.

(6) When a court has entered a temporary order under subsection (3) of this section, the absence of a child from this state during a deployed parent’s deployment is considered a temporary absence for purposes of the Uniform Child Custody Jurisdiction and Enforcement Act and this state shall retain exclusive continuing jurisdiction in accordance with ORS 109.701 to 109.834.

(7) The court may award attorney fees and costs reasonably incurred in a proceeding under this section if the court finds that a party caused unreasonable delays, failed to provide information as required by this section or acted to unreasonably interfere with or frustrate contact between a deployed parent and a minor child.

[2011 c.64 §2]

Note: 107.145 and 107.146 were added to and made a part of 107.094 to 107.449 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 107.146 - Expedited hearing upon motion by deployed parent; provision for alternate testimony when deployed parent cannot personally appear.

(a) Any proceeding in a suit for marital annulment, dissolution or separation where a deployed parent or a parent whose deployment is imminent is a party;

(b) In any proceeding under ORS 107.135, 107.138 and 107.139 where a deployed parent or a parent whose deployment is imminent is a party; and

(c) A proceeding under ORS 107.145 (3).

(2) In any proceeding listed under subsection (1) of this section, whether or not a motion to expedite a hearing has been filed, the court shall make reasonable accommodations to allow a deployed parent, or a parent whose deployment is imminent, to provide video, electronic or Internet testimony if the proceeding involves the custody, parenting time, visitation, support and welfare of the parent’s child and where the deployed parent or the parent whose deployment is imminent cannot personally appear.

[2011 c.64 §3]

Note: See note under 107.145.



Section 107.149 - Policy regarding parents and their children.

[1987 c.795 §2]



Section 107.150



Section 107.154 - Authority of parent when other parent granted sole custody of child.

(1) To inspect and receive school records and to consult with school staff concerning the child’s welfare and education, to the same extent as the custodial parent may inspect and receive such records and consult with such staff;

(2) To inspect and receive governmental agency and law enforcement records concerning the child to the same extent as the custodial parent may inspect and receive such records;

(3) To consult with any person who may provide care or treatment for the child and to inspect and receive the child’s medical, dental and psychological records, to the same extent as the custodial parent may consult with such person and inspect and receive such records;

(4) To authorize emergency medical, dental, psychological, psychiatric or other health care for the child if the custodial parent is, for practical purposes, unavailable; or

(5) To apply to be the child’s conservator, guardian ad litem or both.

[1987 c.795 §3]



Section 107.159 - Notice of change of residence.

(2) Notwithstanding subsection (1) of this section, a parent is not required to give notice of a change of residence if the court, upon ex parte or other motion of the parent and for good cause, enters an order suspending the requirement.

[1987 c.795 §4; 1997 c.707 §11; 2003 c.576 §113]



Section 107.160



Section 107.164 - Parents’ duty to provide information to each other.

[1987 c.795 §5]



Section 107.169 - Joint custody of child; modification.

(2) The existence of an order of joint custody shall not, by itself, determine the responsibility of each parent to provide for the support of the child.

(3) The court shall not order joint custody, unless both parents agree to the terms and conditions of the order.

(4) When parents have agreed to joint custody in an order or a judgment, the court may not overrule that agreement by ordering sole custody to one parent.

(5) Modification of a joint custody order shall require showing of changed circumstances and a showing that the modification is in the best interests of the child such as would support modification of a sole custody order. Inability or unwillingness to continue to cooperate shall constitute a change of circumstances sufficient to modify a joint custody order.

(6)(a) The inability of a parent to comply with the terms and conditions of a joint custody order due to the parent’s temporary absence does not constitute a change of circumstances if the parent’s temporary absence is caused by the parent being:

(A) Called into state active duty as defined in the Oregon Code of Military Justice; or

(B) Called into active federal service under Title 10 of the United States Code as a member of the Oregon National Guard.

(b) As used in this subsection, "temporary absence" means a period not exceeding 30 consecutive months.

[1987 c.795 §6; 2003 c.576 §114; 2005 c.79 §3; 2013 c.81 §21]



Section 107.170



Section 107.174 - Modification of order for parenting time; stipulation; exception for nonresident child.

(2) This section shall not apply when the child to whom a duty of support is owed is in another state which has enacted the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act and a court in that state would have subject matter and personal jurisdiction under that Act to determine custody and parenting time rights.

[1987 c.795 §12; 1997 c.707 §12; 1999 c.649 §48; 2003 c.576 §115]



Section 107.179 - Request for joint custody of children; mediation.

(2) At its discretion, the court may:

(a) Order mediation under this section prior to trial and postpone trial of the case pending the outcome of the mediation, in which case the issue of custody shall be tried only upon failure to resolve the issue of custody by mediation;

(b) Order mediation under this section prior to trial and proceed to try the case as to issues other than custody while the parties are at the same time engaged in the mediation, in which case the issue of custody shall be tried separately upon failure to resolve the issue of custody by mediation; or

(c) Complete the trial of the case on all issues and order mediation under this section upon the conclusion of the trial, postponing entry of the judgment pending outcome of the mediation, in which case the court may enter a limited judgment as to issues other than custody upon completion of the trial or may postpone entry of any judgment until the expiration of the mediation period or agreement of the parties as to custody.

(3) If either party objects to mediation on the grounds that to participate in mediation would subject the party to severe emotional distress and moves the court to waive mediation, the court shall hold a hearing on the motion. If the court finds it likely that participation in mediation will subject the party to severe emotional distress, the court may waive the requirement of mediation.

(4) Communications made by or to a mediator or between parties as a part of mediation ordered under this section are privileged and are not admissible as evidence in any civil or criminal proceeding.

[1987 c.795 §13; 2003 c.576 §116]



Section 107.180



Section 107.210



Section 107.220



Section 107.230



Section 107.240



Section 107.250



Section 107.260



Section 107.270



Section 107.280



Section 107.290



Section 107.300



Section 107.310



Section 107.320



Section 107.400 - Amendment of pleadings in dissolution, annulment or separation proceedings to change relief sought.

[1973 c.502 §15(2); 2003 c.576 §117]



Section 107.405 - Powers of court in dissolution, annulment or separation proceedings.

[1971 c.280 §1]



Section 107.406 - Finding; policy regarding spousal support.

(2) It is the policy of this state that a former spouse for whom a court has awarded spousal support must be supported by the other former spouse in accordance with the court’s judgment.

[2005 c.265 §3]

Note: 107.406 was added to and made a part of ORS chapter 107 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 107.407 - Petition to set aside spousal support provisions of judgment.

[1975 c.500 §2; 1983 c.728 §7; 2003 c.576 §118]



Section 107.410



Section 107.412 - Procedure applicable to ORS 107.407; matters considered; attorney fees.

(2) Except as provided in subsections (3) and (4) of this section, if the court finds that the party receiving support has not made a reasonable effort during the previous 10 years to become financially self-supporting and independent of the support provided under the judgment, the court shall order that support terminated. In making its finding under this subsection, the court shall consider the following matters:

(a) The age of the party receiving support;

(b) The health, work experience and earning capacity of the party;

(c) The ages, health and dependency conditions of the minor children of the party; and

(d) Efforts made by the party during the previous 10 years to improve opportunities for gainful or improved employment including, but not limited to, attendance at any school, community college or university or attendance at courses of professional or technical training.

(3) A court does not have power under ORS 107.407 and this section to set aside any payment of money for the support of a party that has accrued prior to the filing of the petition under subsection (1) of this section.

(4) ORS 107.407 and this section do not affect a judgment, or any portion of it, that provides for the payment of money for the support of minor children or for the support of a party who is 60 years of age or older when the proceeding under subsection (1) of this section is held.

(5) In a proceeding held under subsection (1) of this section, the court may assess against either party a reasonable attorney fee for the benefit of the other party.

[1975 c.500 §3; 1995 c.343 §22; 2003 c.576 §119]



Section 107.415 - Notice of change of status of child; effect of failure to give notice.

(2) Any custodial parent who does not provide notice, as required by subsection (1) of this section may be required by the court to make restitution to the contributing party of any money paid, as required by the judgment. The court may enter a supplemental judgment or satisfy all or part of the support award to accomplish the restitution.

[1971 c.314 §1; 2003 c.576 §120]



Section 107.420



Section 107.425 - Investigation of parties in domestic relations suit involving children; physical, psychological, psychiatric or mental health examinations; parenting plan services; counsel for children.

(2) The court, on its own motion or on the motion of a party, may order an independent physical, psychological, psychiatric or mental health examination of a party or the children and may require any party and the children to be interviewed, evaluated and tested by an expert or panel of experts. The court may also authorize the expert or panel of experts to interview other persons and to request other persons to make available to the expert or panel of experts records deemed by the court or the expert or panel of experts to be relevant to the evaluation. The court may order the parties to authorize the disclosure of such records. In the event the parties are unable to stipulate to the selection of an expert or panel of experts to conduct the examination or evaluation, the court shall appoint a qualified expert or panel of experts. The court shall direct one or more of the parties to pay for the examination or evaluation in the absence of an agreement between the parties as to the responsibility for payment but shall not direct that the expenses be charged against funds appropriated for public defense services. If more than one party is directed to pay, the court may determine the amount that each party will pay based on financial ability.

(3)(a) In addition to an investigation, examination or evaluation under subsections (1) and (2) of this section, the court may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist parents in creating and implementing parenting plans. The services provided to the court and to parents under this section may include:

(A) Gathering information;

(B) Monitoring compliance with court orders;

(C) Providing the parents, their attorneys, if any, and the court with recommendations for new or modified parenting time provisions; and

(D) Providing parents with problem solving, conflict management and parenting time coordination services or other services approved by the court.

(b) Services provided under this section may require the provider to possess and utilize mediation skills, but the services are not comprised exclusively of mediation services under ORS 107.755 to 107.795. If only mediation services are provided, the provisions of ORS 107.755 to 107.795 apply.

(c) The court may order one or more of the parties to pay for services provided under this subsection, if the parties are unable to agree on their respective responsibilities for payment. The court may not order that expenses be charged against funds appropriated for public defense services.

(d) The presiding judge of each judicial district shall establish qualifications for the appointment and training of individuals and panels and the designation of programs under this section. In establishing qualifications, a presiding judge shall take into consideration any guidelines recommended by the statewide family law advisory committee.

(4) The provisions of this section apply when:

(a) A person files a domestic relations suit, as defined in ORS 107.510;

(b) A motion to modify an existing judgment in a domestic relations suit is before the court;

(c) A parent of a child born to an unmarried woman initiates a civil proceeding to determine custody or support under ORS 109.103;

(d) A person petitions or files a motion for intervention under ORS 109.119;

(e) A person or the administrator files a petition under ORS 109.125 to establish paternity and paternity is established; or

(f) A habeas corpus proceeding is before the court.

(5) Application of the provisions of subsection (1), (2) or (3) of this section to the proceedings under subsection (4) of this section does not prevent initiation, entry or enforcement of an order of support.

(6) The court, on its own motion or on the motion of a party, may appoint counsel for the children. However, if requested to do so by one or more of the children, the court shall appoint counsel for the child or children. A reasonable fee for an attorney so appointed may be charged against one or more of the parties or as a cost in the proceedings but shall not be charged against funds appropriated for public defense services.

(7) Prior to the entry of an order, the court on its own motion or on the motion of a party may take testimony from or confer with the child or children of the marriage and may exclude from the conference the parents and other persons if the court finds that such action would be likely to be in the best interests of the child or children. However, the court shall permit an attorney for each party to attend the conference and question the child, and the conference shall be reported.

[1971 c.280 §3; 1973 c.502 §11; 1981 c.775 §5; 1981 s.s. c.3 §34; 1983 c.369 §1; 1983 c.386 §1; 1989 c.188 §1; 1989 c.1084 §1; 1999 c.569 §4; 2001 c.873 §§6,6a,6c; 2003 c.73 §§51,52; 2003 c.576 §§121,122; 2007 c.454 §12]



Section 107.430



Section 107.431 - Modification of portion of judgment regarding parenting time or child support; procedure.

(a) Motion to set aside, alter or modify is made by the parent having parenting time rights;

(b) Service of notice on the parent or other person having custody of the minor child is made in the manner provided by law for service of a summons;

(c) Service of notice on the Administrator of the Division of Child Support of the Department of Justice when the child support rights of one of the parties or of a child of both of the parties have been assigned to the state. As an alternative to the service of notice on the administrator, service may be made upon the branch office of the division which provides service to the county in which the motion was filed. Service may be accomplished by personal delivery or first class mail; and

(d) A showing that the parent or other person having custody of the child or a person acting in that parent or other person’s behalf has interfered with or denied without good cause the exercise of the parent’s parenting time rights.

(2) When a party moves to set aside, alter or modify the child support provisions of the judgment:

(a) The party shall state in the motion, to the extent known:

(A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 25.287, 107.135, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving the child, other than the judgment the party is moving to set aside, alter or modify.

(b) The party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

(3) The court may request the appearance of the administrator in any proceeding under this section in which it finds that the child support rights of one of the parties or of a child of both of the parties have been assigned to the state.

(4) This section does not apply when the child to whom a duty of support is owed is in another state that has enacted the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act and a court in that state would have subject matter and personal jurisdiction under that Act to determine custody and parenting time rights.

[1977 c.878 §4; 1979 c.482 §2; 1997 c.707 §13; 1999 c.649 §49; 2001 c.334 §5; 2003 c.116 §5; 2003 c.576 §123; 2015 c.298 §91]



Section 107.434 - Expedited parenting time enforcement procedure; remedies.

(a) A motion filed by either party alleging a violation of parenting time or substantial violations of the parenting plan. When a person files this form, the person must include a copy of the order establishing the parenting time.

(b) An order requiring the parties to appear and show cause why parenting time should not be enforced in a specified manner. The party filing the motion shall serve a copy of the motion and the order on the other party. The order must include:

(A) A notice of the remedies imposable under subsection (2) of this section and the availability of a waiver of any mediation requirement; and

(B) A notice in substantially the following form:

______________________________________________________________________________

When pleaded and shown in a separate legal action, violation of court orders, including visitation and parenting time orders, may also result in a finding of contempt, which can lead to fines, imprisonment or other penalties, including compulsory community service.

______________________________________________________________________________

(c) A motion, supported by an affidavit or a declaration under penalty of perjury in the form required by ORCP 1 E, and an order that may be filed by either party and providing for waiver of any mediation requirement on a showing of good cause.

(2) In addition to any other remedy the court may impose to enforce the provisions of a judgment relating to the parenting plan, the court may:

(a) Modify the provisions relating to the parenting plan by:

(A) Specifying a detailed parenting time schedule;

(B) Imposing additional terms and conditions on the existing parenting time schedule; or

(C) Ordering additional parenting time, in the best interests of the child, to compensate for wrongful deprivation of parenting time;

(b) Order the party who is violating the parenting plan provisions to post bond or security;

(c) Order either or both parties to attend counseling or educational sessions that focus on the impact of violation of the parenting plan on children;

(d) Award the prevailing party expenses, including, but not limited to, attorney fees, filing fees and court costs, incurred in enforcing the party’s parenting plan;

(e) Terminate, suspend or modify spousal support;

(f) Terminate, suspend or modify child support as provided in ORS 107.431; or

(g) Schedule a hearing for modification of custody as provided in ORS 107.135 (11).

[1997 c.707 §3; 2003 c.116 §6; 2003 c.737 §§50,51; 2005 c.702 §§57,58,59; 2007 c.493 §14; 2011 c.595 §75; 2015 c.121 §7]



Section 107.435



Section 107.437 - Order of assistance to obtain custody of child held in violation of custody order.

(a) In which a child is located if the person is entitled to the physical custody of the child under a valid and current order issued in this state; or

(b) In which a valid and current foreign custody order has been filed with a petition as provided in subsection (3) of this section.

(2) The application must include a certified copy of the custody order. The order of assistance may direct a law enforcement agency having jurisdiction where the child is located to use any reasonable means and force to deliver the child as directed by the court, including directing forcible entry into specified premises. The court may issue an order of assistance upon an affidavit or a declaration under penalty of perjury in the form required by ORCP 1 E, executed by the applicant and a finding of the court that:

(a) The applicant is entitled to physical custody of the child under a valid and current custody order; and

(b) The child is being held by another person in substantial violation of the custody order.

(3) When the application for an order of assistance is made to a court in which the custody order has been entered or registered, the applicant shall make the application in the form of a motion. In all other cases, the applicant shall make the application in the form of a petition. The court may not charge a filing fee for a motion or petition filed under this section.

(4) The law enforcement agency to which an order of assistance is directed shall make a return to the court specifying whether the order was executed, and if so, a statement reflecting the date on which the order was executed and any other information required by the court in the order of assistance.

(5) A court may not issue an order of assistance for the purpose of enforcing parenting time or visitation rights.

(6) Except for intentional torts committed outside the scope of the peace officer’s duties, a peace officer is not civilly or criminally liable for any action taken in recovering the custody of a child pursuant to an order issued under this section.

[1997 c.529 §1; 1999 c.59 §20; 1999 c.1081 §6; 2007 c.255 §5; 2015 c.121 §8]



Section 107.440



Section 107.445 - Attorney fees in certain domestic relations proceedings.

[1971 c.280 §18; 1981 c.775 §6; 1981 c.781 §2; 1981 c.897 §32; 1983 c.728 §4; 1987 c.331 §2; 1991 c.724 §21; 1995 c.666 §16; 1997 c.18 §1; 2003 c.576 §124]



Section 107.449 - Transfer of proceeding under ORS 107.135 to auxiliary circuit court.

(2) Upon entry of an order under this section and payment by the moving party of the copying and certification costs, the clerk of the court that ordered the transfer shall transmit certified copies of the files, records and prepared transcripts of testimony in the original proceeding to the clerk of the court receiving the matter. Upon receipt of such certified copies, the circuit court of the county to which such certified copies have been transmitted shall have jurisdiction the same as if it were the court that made and entered the original order or judgment.

(3) The only court having jurisdiction to modify any provision of the original order or judgment is the court having original jurisdiction of the cause in which such order or judgment was entered or the circuit court of the county in which either party resides if that court has received the certified copies referred to in subsection (2) of this section. The provisions of ORS 25.100 (2) to (4) shall apply to all records maintained and orders issued in the auxiliary proceeding.

[1993 c.548 §1; 2003 c.576 §125]



Section 107.450



Section 107.452 - Reopening case if assets discovered after entry of judgment.

(a) Existed at the time of the entry of the judgment; and

(b) Were not discovered until after the entry of the judgment.

(2) If the court finds that the assets were inadvertently omitted from the distribution of the marital estate, the court shall make such distribution of the omitted assets as is just and proper in all the circumstances.

(3) If the court finds that the assets were intentionally concealed and thereby not included in the distribution of the marital estate, the court may order:

(a) The division of the appreciated value of the omitted assets;

(b) The forfeiture of the omitted assets to the injured party;

(c) A compensatory judgment in favor of the injured party;

(d) A judgment in favor of the injured party as punitive damages; or

(e) Any other distribution as may be just and proper in all the circumstances.

(4) The court may award attorney fees on any motion filed pursuant to this section. The court shall award attorney fees to the moving party if the court finds that assets were intentionally concealed and thereby not included in the distribution of the marital estate.

(5)(a) A motion alleging inadvertent omission of assets must be filed within two years after the date of discovery of the omission but no later than three years after the entry of the judgment.

(b) A motion alleging intentional concealment of assets must be filed within two years after the date of discovery of the omission but no later than 10 years after the entry of the judgment.

(6) A motion under this section may be filed with and decided by the trial court during the time an appeal from a judgment is pending before an appellate court. The moving party shall serve a copy of the motion on the appellate court. The moving party shall file a copy of the trial court’s order in the appellate court within seven days after the date of the trial court order. Any necessary modification of the appeal required by the trial court order shall be pursuant to rule of the appellate court.

[1995 c.800 §6]



Section 107.455 - Effect of separation statutes or judgments on subsequent dissolution proceedings.

[Formerly 107.310; 2003 c.576 §126]



Section 107.465 - Conversion of judgment of separation into judgment of dissolution.

(2) Nothing in this section is intended to prevent either party to a judgment of separation from commencing at any time in the manner required by law a suit for dissolution of the marriage.

[1973 c.502 §16; 1999 c.569 §5; 2003 c.576 §127]



Section 107.475 - Court to determine duration of separation; modification or vacation of judgment.

[1973 c.502 §14; 2003 c.576 §128]



Section 107.485 - Conditions for summary dissolution procedure.

(1) The jurisdictional requirements of ORS 107.025 and 107.075 are met.

(2)(a) There are no minor children born to the parties or adopted by the parties during the marriage;

(b) There are no children over age 18 attending school, as described in ORS 107.108, either born to the parties or adopted by the parties during the marriage;

(c) There are no minor children born to or adopted by the parties prior to the marriage; and

(d) Neither spouse is now pregnant.

(3) The marriage is not more than 10 years in duration.

(4) Neither party has any interest in real property wherever situated.

(5) There are no unpaid obligations in excess of $15,000 incurred by either or both of the parties from the date of the marriage.

(6) The total aggregate fair market value of personal property assets in which either of the parties has any interest, excluding all encumbrances, is less than $30,000.

(7) The petitioner waives any right to spousal support.

(8) The petitioner waives any rights to pendente lite orders except those pursuant to ORS 107.700 to 107.735 or 124.005 to 124.040.

(9) The petitioner knows of no other pending domestic relations suits involving the marriage in this or any other state.

[1983 c.692 §1; 1985 c.610 §12; 1995 c.666 §17; 1997 c.704 §53; 2007 c.11 §3; 2007 c.22 §4; 2015 c.629 §13]



Section 107.490 - Commencement of proceeding; petition content; court authority.

(2) The petitioner shall serve the respondent with a summons and a true copy of the petition in the manner provided in ORCP 7 D and E. Service must be proved as required in ORCP 7 F.

(3) Within 30 days after the date on which the respondent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting, the respondent shall file with the court a written answer to the petition or a motion, along with the required filing fee, and proof of service of the answer or motion on the petitioner.

(4) If the respondent fails to file a written answer or motion as required by this section or fails to appear for a hearing in the proceeding, the court may find the respondent in default, enter a judgment of summary dissolution and award costs to the petitioner or the state if fees and costs were waived or deferred.

[1983 c.692 §2; 2007 c.11 §4]



Section 107.500 - Forms.

(2) Each circuit court shall make available the appropriate forms and the instructional brochure described in subsection (1) of this section.

[1983 c.692 §3; 1985 c.610 §13; 1993 c.448 §5; 1995 c.637 §11; 1995 c.666 §18; 1999 c.738 §6; 2003 c.264 §6; 2003 c.380 §4; 2003 c.576 §129; 2007 c.11 §5; 2007 c.493 §18c]



Section 107.510 - Definitions for ORS 107.510 to 107.610.

(1) "Conciliation jurisdiction" means domestic relations conciliation jurisdiction and authority exercised under ORS 107.510 to 107.610 by a circuit court in any controversy existing between spouses which may, unless a reconciliation or a settlement of the controversy is effected, result in the dissolution or annulment of the marriage or in disruption of the household.

(2) "Conciliation services" means domestic relations counseling and related services obtained by a circuit court exercising conciliation jurisdiction and used by the court in exercising that jurisdiction.

(3) "Domestic relations suit" means suit for dissolution of the marriage contract, annulment of the marriage or separation.

(4) "Separation" means separation from bed and board and separate maintenance.

[1963 c.434 §1; 1971 c.280 §24; 1973 c.502 §13; 1999 c.59 §21; 2001 c.104 §33]



Section 107.520 - Establishment of conciliation jurisdiction.

[1963 c.434 §2; 1965 c.625 §1; 1971 c.280 §25; 1999 c.59 §22]



Section 107.530 - Source of conciliation services; county to pay expenses.

(a) Employing or contracting for counselors and other personnel; or

(b) Contracting or entering into agreements with public or private agencies to provide conciliation services to the court or courts.

(2) Subject to the provisions of the Local Budget Law, the compensation and expenses of personnel performing conciliation services for the circuit court or courts and other expenses of providing conciliation services may be paid by the county or as may be agreed upon between the counties involved. Personnel performing conciliation services are not state employees, and their compensation and expenses shall not be paid by the state.

[1963 c.434 §3; 1965 c.625 §2; 1981 s.s. c.3 §35]



Section 107.540 - Conciliation jurisdiction by court; effect.

[1963 c.434 §4; 1971 c.280 §26]



Section 107.550 - Petition for conciliation jurisdiction; content; rules.

(2) The petition shall:

(a) Allege that a controversy exists between the spouses and request the aid of the court to effect a reconciliation or a settlement of the controversy;

(b) State the name, address and age of each spouse and the date and place of marriage;

(c) State the name, address and age of each minor child of the spouses or either spouse;

(d) State, if known, whether a domestic relations suit involving the same marriage is pending in any other court in this or any other state; and

(e) State such other information as the court, by rule, may require.

(3) No fee shall be charged for filing the petition.

[1963 c.434 §5; 1965 c.625 §3]



Section 107.560 - Effect of petition; waiver.

(2) The court may, in its discretion, waive the 45-day period as prescribed by subsection (1) of this section upon stipulation of the parties or upon written motion supported by affidavit setting forth facts which satisfy the court that such waiver is warranted.

[1963 c.434 §6; 1965 c.625 §4; 1975 c.228 §1; 2011 c.114 §2]



Section 107.570 - Notice; attendance at hearings.

[1963 c.434 §7]



Section 107.580 - Restriction of services; priority when children involved; rules.

[1963 c.434 §8]



Section 107.590 - Court orders; reconciliation agreements.

(2) Any reconciliation agreement between the spouses may be reduced to writing, and, with the consent of the spouses, the court may make an order requiring the spouses to comply fully with the agreement.

(3) The court may at any time terminate or modify any order previously made.

[1963 c.434 §9; 1965 c.625 §5]



Section 107.600 - Privacy of proceedings; confidentiality of communications; records.

(2) All communications, verbal or written, between spouses and from spouses to counselors, the court, attorneys, doctors or others engaged in the conciliation proceedings, made in conciliation conferences, hearings and other proceedings had pursuant to the exercise of the court’s conciliation jurisdiction shall be confidential. A spouse or any other individual engaged in conciliation proceedings shall not be examined in any civil or criminal action as to such communications. Exceptions to testimonial privilege otherwise applicable under ORS 40.225 to 40.295 do not apply to communications made confidential under this subsection.

(3) All records of the court with respect to exercise of conciliation jurisdiction shall be closed. However, any petition filed under ORS 107.550, any written reconciliation agreement between the spouses and any court order made in the matter may be opened to inspection by either spouse or counsel upon written authorization by a judge of the court.

[1963 c.434 §10; 1965 c.625 §6; 1981 c.892 §88]



Section 107.610 - Qualifications of conciliation counselors.

[1963 c.434 §12; 1971 c.280 §27; 1999 c.59 §23]



Section 107.615 - Fees to support services; contracts for service; eligibility rules.

(2) In addition to any other funds used therefor, the governing body shall use the proceeds from the fee increase authorized by this section to pay the expenses of conciliation services under ORS 107.510 to 107.610 and mediation services under ORS 107.755 to 107.795. If there are none in the county, the governing body may provide conciliation and mediation services through other county agencies or may contract with a public or private agency or person to provide conciliation and mediation services.

(3) The governing body may establish rules of eligibility for conciliation services funded under this section so long as its rules do not conflict with rules of the court adopted under ORS 107.580.

(4) Fees collected under this section shall be collected and deposited in the same manner as other county funds are collected and deposited but shall be maintained in a separate account to be used as provided in this section.

[1977 c.489 §1; 1983 c.671 §7; 1991 c.230 §33; 2007 c.99 §12; 2015 c.27 §10]



Section 107.700 - Short title.

[1977 c.845 §4; 1995 c.637 §1]



Section 107.705 - Definitions for ORS 107.700 to 107.735.

(1) "Abuse" means the occurrence of one or more of the following acts between family or household members:

(a) Attempting to cause or intentionally, knowingly or recklessly causing bodily injury.

(b) Intentionally, knowingly or recklessly placing another in fear of imminent bodily injury.

(c) Causing another to engage in involuntary sexual relations by force or threat of force.

(2) "Child" means an unmarried person who is under 18 years of age.

(3) "Declaration under penalty of perjury" means a declaration under penalty of perjury in the form required by ORCP 1 E.

(4) "Family or household members" means any of the following:

(a) Spouses.

(b) Former spouses.

(c) Adult persons related by blood, marriage or adoption.

(d) Persons who are cohabiting or who have cohabited with each other.

(e) Persons who have been involved in a sexually intimate relationship with each other within two years immediately preceding the filing by one of them of a petition under ORS 107.710.

(f) Unmarried parents of a child.

(5) "Interfere" means to interpose in a manner that would reasonably be expected to hinder or impede a person in the petitioner’s situation.

(6) "Intimidate" means to act in a manner that would reasonably be expected to threaten a person in the petitioner’s situation, thereby compelling or deterring conduct on the part of the person.

(7) "Menace" means to act in a manner that would reasonably be expected to threaten a person in the petitioner’s situation.

(8) "Molest" means to act, with hostile intent or injurious effect, in a manner that would reasonably be expected to annoy, disturb or persecute a person in the petitioner’s position.

[1977 c.845 §5; 1979 c.161 §1; 1981 c.780 §1; 1985 c.629 §1; 1987 c.331 §3; 1987 c.805 §1; 1993 c.643 §1; 1995 c.637 §2; 1997 c.863 §8; 1999 c.617 §6; 1999 c.1052 §12; 2015 c.121 §12]



Section 107.707 - Application of Uniform Child Custody Jurisdiction and Enforcement Act.

[2005 c.536 §5]

Note: 107.707 was added to and made a part of 107.700 to 107.735 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 107.710 - Petition to circuit court for relief; burden of proof.

(2) The petitioner has the burden of proving a claim under ORS 107.700 to 107.735 by a preponderance of the evidence.

(3) A person’s right to relief under ORS 107.700 to 107.735 shall not be affected by the fact that the person left the residence or household to avoid abuse.

(4) A petition filed under ORS 107.700 to 107.735 shall disclose the existence of any custody, Family Abuse Prevention Act or Elderly Persons and Persons With Disabilities Abuse Prevention Act proceedings, or any marital annulment, dissolution or separation proceedings, or any filiation proceeding, pending between the parties, and the existence of any other custody order affecting the children of the parties.

(5) When the petitioner requests custody of any child, the petition shall comply with ORS 109.767 and disclose:

(a) The child’s present residence and the length of time the child has resided at the residence;

(b) The county and state where the child resided for the five years immediately prior to the filing of the petition;

(c) The name and address of the party or other responsible person with whom the child is presently residing;

(d) The name and current address of any party or other responsible person with whom the child resided for the five years immediately prior to the filing of the petition;

(e) Whether the party participated as a party, witness or in any other capacity, in any other litigation concerning the custody of the child in this or any other state;

(f) Whether the party has information of any custody proceeding concerning the child pending in a court of this or any other state; and

(g) Whether the party knows of any person not a party to the proceedings who has physical custody of the child or claims to have custody, parenting time or visitation rights with respect to the child.

(6) For purposes of computing the 180-day period in this section and ORS 107.718, any time during which the respondent is incarcerated or has a principal residence more than 100 miles from the principal residence of the petitioner shall not be counted as part of the 180-day period.

[1977 c.845 §6; 1981 c.780 §2; 1985 c.629 §2; 1987 c.805 §2; 1993 c.375 §1; 1995 c.637 §3; 1995 c.666 §19; 1997 c.707 §14; 1999 c.617 §4; 1999 c.649 §50; 1999 c.738 §7; 1999 c.1052 §13; 2003 c.264 §7; 2015 c.121 §13]



Section 107.715



Section 107.716 - Hearing; order; certificate of compliance; effect on title to real property; no undertaking required.

(2)(a) If the court determines under ORS 107.718 (2) that exceptional circumstances exist that affect the custody of a child, the court shall hold a hearing within 14 days after issuance of the restraining order. The clerk of the court shall provide a notice of the hearing along with the petition and order to the petitioner and, in accordance with ORS 107.718 (8), to the county sheriff for service on the respondent.

(b) The respondent may request an earlier hearing, to be held within five days after the request. The hearing request form shall be available from the clerk of the court in the form prescribed by the State Court Administrator under ORS 107.718 (7). If the respondent requests an earlier hearing, the clerk of the court shall notify the parties of the scheduled hearing date by mailing a notice of the time and place of hearing to the addresses provided in the petition or, for the respondent, to the address provided in the request for hearing, or as otherwise designated by a party.

(c) When the court schedules a hearing under this subsection, the respondent may not request a hearing under ORS 107.718 (10).

(3) In a hearing held pursuant to subsection (1) or (2) of this section, the court may cancel or change any order issued under ORS 107.718 and may assess against either party a reasonable attorney fee and such costs as may be incurred in the proceeding.

(4)(a) If service of a notice of hearing is inadequate to provide a party with sufficient notice of the hearing held pursuant to ORS 107.718 (2) or (10), the court may extend the date of the hearing for up to five days so that the party may seek representation.

(b) If one party is represented by an attorney at a hearing held pursuant to ORS 107.718 (2) or (10), the court may extend the date of the hearing for up to five days at the other party’s request so that the other party may seek representation.

(5) If the court continues the order, with or without changes, at a hearing about which the respondent received actual notice and the opportunity to participate, the court shall include in the order a certificate in substantially the following form in a separate section immediately above the signature of the judge:

______________________________________________________________________________

CERTIFICATE OF COMPLIANCE

WITH THE VIOLENCE

AGAINST WOMEN ACT

This protective order meets all full faith and credit requirements of the Violence Against Women Act, 18 U.S.C. 2265 (1994). This court has jurisdiction over the parties and the subject matter. The respondent was afforded notice and timely opportunity to be heard as provided by the law of this jurisdiction. This order is valid and entitled to enforcement in this and all other jurisdictions.

______________________________________________________________________________

(6) The court may approve any consent agreement to bring about a cessation of abuse of the parties. However, the court may not approve a term in a consent agreement that provides for restraint of a party to the agreement unless the other party petitioned for and was granted an order under ORS 107.710. An order or consent agreement made under this section may be amended at any time and shall continue in effect for a period of one year from the date of the order issued under ORS 107.718, or until superseded as provided in ORS 107.722.

(7) No order or agreement made under ORS 107.705 to 107.720, 133.310 and 133.381 shall in any manner affect title to any real property.

(8) No undertaking shall be required in any proceeding under ORS 107.700 to 107.735.

(9) Any proceeding under ORS 107.700 to 107.735 shall be in addition to any other available civil or criminal remedies.

[1981 c.780 §6 (enacted in lieu of 107.715); 1985 c.629 §3; 1987 c.805 §3; 1995 c.637 §4; 1995 c.794 §2; 1997 c.707 §15; 1999 c.617 §5; 1999 c.1052 §14; 2005 c.536 §1; 2007 c.11 §6]



Section 107.717 - Appearance by telephone or two-way electronic communication device.

(2) In exercising its discretion to allow written notice less than 30 days before the proceeding as required under ORS 45.400 (2), the court shall consider the expedited nature of a proceeding under ORS 107.700 to 107.735.

(3) In addition to the factors listed in ORS 45.400 (7) that would support a finding of good cause, the court shall consider whether the safety or welfare of the party or witness would be threatened if testimony were required to be provided in person at a proceeding under ORS 107.700 to 107.735.

(4) A motion or good cause determination under this section or ORS 45.400 is not required for ex parte hearings held by telephone under ORS 107.718.

[2011 c.244 §2]

Note: 107.717 was added to and made a part of 107.700 to 107.735 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 107.718 - Restraining order; service of order; request for hearing.

(a) Except as provided in subsection (2) of this section, that temporary custody of the children of the parties be awarded to the petitioner or, at the request of the petitioner, to the respondent, subject to reasonable parenting time rights of the noncustodial parent, which the court shall order, unless such parenting time is not in the best interest of the child;

(b) That the respondent be required to move from the petitioner’s residence, if in the sole name of the petitioner or if it is jointly owned or rented by the petitioner and the respondent, or if the parties are married to each other;

(c) That the respondent be restrained from entering, or attempting to enter, a reasonable area surrounding the petitioner’s current or subsequent residence if the respondent is required to move from petitioner’s residence;

(d) That a peace officer accompany the party who is leaving or has left the parties’ residence to remove essential personal effects of the party or the party’s children, or both, including but not limited to clothing, toiletries, diapers, medications, Social Security cards, certified copies of records of live birth, identification and tools of the trade;

(e) That the respondent be restrained from intimidating, molesting, interfering with or menacing the petitioner, or attempting to intimidate, molest, interfere with or menace the petitioner;

(f) That the respondent be restrained from intimidating, molesting, interfering with or menacing any children in the custody of the petitioner, or attempting to intimidate, molest, interfere with or menace any children in the custody of the petitioner;

(g) That the respondent be restrained from entering, or attempting to enter, on any premises and a reasonable area surrounding the premises when it appears to the court that such restraint is necessary to prevent the respondent from intimidating, molesting, interfering with or menacing the petitioner or children whose custody is awarded to the petitioner;

(h) Other relief that the court considers necessary to:

(A) Provide for the safety and welfare of the petitioner and the children in the custody of the petitioner, including but not limited to emergency monetary assistance from the respondent; and

(B) Prevent the neglect and protect the safety of any service or therapy animal or any animal kept for personal protection or companionship, but not an animal kept for any business, commercial, agricultural or economic purpose; or

(i) Except as described in subsection (12) of this section or parenting time ordered under this section, that the respondent have no contact with the petitioner in person, by telephone or by mail.

(2) If the court determines that exceptional circumstances exist that affect the custody of a child, the court shall order the parties to appear and provide additional evidence at a hearing to determine temporary custody and resolve other contested issues. Pending the hearing, the court may make any orders regarding the child’s residence and the parties’ contact with the child that the court finds appropriate to provide for the child’s welfare and the safety of the parties. The court shall set a hearing time and date as provided in ORS 107.716 (2) and issue a notice of the hearing at the same time the court issues the restraining order.

(3) The court’s order under subsection (1) of this section is effective for a period of one year or until the order is withdrawn or amended, or until the order is superseded as provided in ORS 107.722, whichever is sooner.

(4) If respondent is restrained from entering, or attempting to enter, an area surrounding petitioner’s residence or any other premises, the order restraining respondent shall specifically describe the area.

(5) Imminent danger under this section includes but is not limited to situations in which the respondent has recently threatened petitioner with additional bodily harm.

(6) If the court awards parenting time to a parent who committed abuse, the court shall make adequate provision for the safety of the child and of the petitioner. The order of the court may include, but is not limited to, the following:

(a) That exchange of a child between parents shall occur at a protected location.

(b) That parenting time be supervised by another person or agency.

(c) That the perpetrator of the abuse be required to attend and complete, to the satisfaction of the court, a program of intervention for perpetrators or any other counseling program designated by the court as a condition of the parenting time.

(d) That the perpetrator of the abuse not possess or consume alcohol or controlled substances during the parenting time and for 24 hours preceding the parenting time.

(e) That the perpetrator of the abuse pay all or a portion of the cost of supervised parenting time, and any program designated by the court as a condition of parenting time.

(f) That no overnight parenting time occur.

(7) The State Court Administrator shall prescribe the content and form of the petition, order and related forms for use under ORS 107.700 to 107.735. The clerk of the court shall make available the forms and an instructional brochure explaining the rights set forth under ORS 107.700 to 107.735.

(8) If the court orders relief:

(a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to provide the petitioner with one copy and to effect service and shall have a true copy of the petition and order delivered to the county sheriff for service upon the respondent, unless the court finds that further service is unnecessary because the respondent appeared in person before the court. In addition and upon request by the petitioner, the clerk shall provide the petitioner, without charge, two exemplified copies of the petition and order.

(b) The county sheriff shall serve the respondent personally unless the petitioner elects to have the respondent served personally by a private party or by a peace officer who is called to the scene of a domestic disturbance at which the respondent is present, and who is able to obtain a copy of the order within a reasonable amount of time. Proof of service shall be made in accordance with ORS 107.720. When the order does not contain the respondent’s date of birth and service is effected by the sheriff or other peace officer, the sheriff or officer shall verify the respondent’s date of birth with the respondent and shall record that date on the order or proof of service entered into the Law Enforcement Data System under ORS 107.720.

(c) No filing fee, service fee or hearing fee shall be charged for proceedings seeking only the relief provided under ORS 107.700 to 107.735.

(9) If the county sheriff:

(a) Determines that the order and petition are incomplete, the sheriff shall return the order and petition to the clerk of the court. The clerk of the court shall notify the petitioner, at the address provided by the petitioner, of the error or omission.

(b) After accepting the order and petition, cannot complete service within 10 days, the sheriff shall notify the petitioner, at the address provided by the petitioner, that the documents have not been served. If the petitioner does not respond within 10 days, the sheriff shall hold the order and petition for future service and file a return to the clerk of the court showing that service was not completed.

(10)(a) Within 30 days after a restraining order is served under this section, the respondent therein may request a court hearing upon any relief granted. The hearing request form shall be available from the clerk of the court in the form prescribed by the State Court Administrator.

(b) If the respondent requests a hearing under paragraph (a) of this subsection, the clerk of the court shall notify the petitioner of the date and time of the hearing, and shall supply the petitioner with a copy of the respondent’s request for a hearing. The petitioner shall give to the clerk of the court information sufficient to allow such notification.

(c) The hearing shall not be limited to the issues raised in the respondent’s request for hearing form. If the respondent seeks to raise an issue at the hearing not previously raised in the request for hearing form, or if the petitioner seeks relief at the hearing not granted in the original order, the other party shall be entitled to a reasonable continuance for the purpose of preparing a response to the issue.

(11) If the respondent fails to request a hearing within 30 days after a restraining order is served, the restraining order is confirmed by operation of law. The provisions of this section are sufficient to meet the due process requirements of 18 U.S.C. 922(g) in that the respondent received actual notice of the right to request a hearing and the opportunity to participate at the hearing but the respondent failed to exercise those rights.

(12) Service of process or other legal documents upon the petitioner is not a violation of this section if the petitioner is served as provided in ORCP 7 or 9.

[1981 c.780 §4; 1983 c.561 §2; 1985 c.629 §4; 1987 c.805 §4; 1989 c.605 §1; 1991 c.303 §2; 1991 c.382 §2; 1991 c.724 §22; 1993 c.375 §2; 1993 c.643 §2; 1995 c.637 §5; 1995 c.794 §1a; 1997 c.607 §1; 1997 c.707 §16; 1997 c.863 §4; 1999 c.617 §2; 1999 c.1052 §§9,9a; 2005 c.536 §2; 2007 c.11 §7; 2009 c.359 §1; 2011 c.274 §1; 2013 c.366 §55]



Section 107.719 - Removal of personal effects; party accompanied by peace officer.

(2) The party removing essential personal effects from the residence pursuant to an order issued under ORS 107.718 is entitled to be accompanied by a peace officer on one occasion only.

(3) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 107.718 shall have immunity from any liability, civil or criminal, for any actions of the party committed during the removal of essential personal effects.

[1989 c.605 §3]



Section 107.720 - Enforcement of restraining orders; sheriff’s proceedings; security; termination order.

(b) When a restraining order has been entered into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice under paragraph (a) of this subsection, a county sheriff shall cooperate with a request from a law enforcement agency from any other jurisdiction to verify the existence of the restraining order or to transmit a copy of the order to the requesting jurisdiction.

(2)(a) A restraining order shall remain in effect until the order expires or is terminated by court order.

(b) When a restraining order has been entered under ORS 107.718, the restraining order shall not be terminated upon a motion for dismissal by the petitioner unless the motion is notarized.

(3) In any situation where a restraining order described in subsection (1) of this section is terminated before the expiration date, the clerk of the court shall immediately deliver a copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of the termination order, the county sheriff shall promptly remove the original order from the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice.

(4) Pending a contempt hearing for alleged violation of a restraining order issued under ORS 107.095 (1)(c) or (d), 107.716 or 107.718, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Whenever a restraining order is issued under ORS 107.095 (1)(c) or (d), 107.716 or 107.718, the issuing court shall set a security amount for the violation of the order.

[1977 c.845 §8; 1979 c.522 §1; 1981 c.780 §7; 1983 c.561 §3; 1991 c.382 §1; 1993 c.188 §10; 1999 c.1052 §1; 2007 c.255 §6; 2011 c.269 §1; 2015 c.121 §14]



Section 107.721 - Petitioner’s change of residence.

[1999 c.762 §4; 2005 c.536 §8]



Section 107.722 - Effect of dissolution, annulment or separation judgment or modification order on abuse prevention order; modification of preexisting order or judgment.

(2)(a) In a proceeding under ORS 107.700 to 107.735, the court may modify the custody or parenting time provisions of a preexisting order or judgment issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155, or a similar order or judgment issued by the tribunal of another jurisdiction, if necessary to protect the safety and welfare of the child or the petitioner.

(b) If the court, in an order issued under ORS 107.700 to 107.735, modifies the custody provisions of a preexisting order or judgment issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155, the court shall specify in the order issued under ORS 107.700 to 107.735 a period that the court considers adequate under the circumstances within which the party seeking relief may obtain a modification of the preexisting order or judgment under controlling law. Upon the expiration of the period specified by the court, if a modification of the preexisting order or judgment has not been obtained, the custody and parenting time provisions of the order issued under ORS 107.700 to 107.735 expire and the custody and parenting time provisions of the preexisting order or judgment become immediately effective.

(c) If the court, in an order issued under ORS 107.700 to 107.735, modifies the custody provisions of a preexisting order or judgment issued by the tribunal of another jurisdiction, ORS 109.701 to 109.834 apply.

[1987 c.805 §6; 1995 c.637 §6; 2005 c.536 §3]



Section 107.723 - Service of restraining order; transmission by electronic communication device.

(2) A sheriff may serve and enter into the Law Enforcement Data System a copy of a restraining order under ORS 107.700 to 107.735 that was transmitted to the sheriff by a court or law enforcement agency using an electronic communication device. Before transmitting a copy of a restraining order to a sheriff under this subsection by telephonic facsimile or electronic mail, the person sending the copy must receive confirmation from the sheriff’s office that an electronic communication device is available and operating. For purposes of this subsection, "electronic communication device" means a device by which any kind of electronic communication can be made, including but not limited to communication by telephonic facsimile and electronic mail.

[2003 c.304 §10; 2007 c.255 §7; 2011 c.269 §2]



Section 107.725 - Renewal of order entered under ORS 107.716 or 107.718.

(a) A person in the petitioner’s situation would reasonably fear further acts of abuse by the respondent if the order is not renewed; or

(b) A person in the situation of a child who was in the petitioner’s custody during the time the order existed, who was also included as a protected person in the order and who has reached 18 years of age since the date the order was entered would reasonably fear further acts of abuse by the respondent if the order is not renewed.

(2) A finding that there has been a further act of abuse is not required to renew an order under subsection (1) of this section.

(3) The court may renew an order under subsection (1)(b) of this section regardless of whether the original petitioner agrees to or seeks renewal of the order. If the petitioner does not agree to or seek renewal of the order concurrently with the request of the child who has reached 18 years of age, the court may modify the order upon renewal to exclude the petitioner as a protected person in the order. A child who has reached 18 years of age may seek renewal under this section without having to file a petition under ORS 107.710.

(4) A court may renew an order on the basis of an ex parte petition alleging facts supporting the required finding. The petition must include allegations made under oath or affirmation or a declaration under penalty of perjury. If the renewal order is granted, the provisions of ORS 107.716 (5) and 107.718 (8) to (10) apply except that the court may hear no issue other than the basis for renewal unless requested in the hearing request form and thereafter agreed to by the petitioner or the child who has reached 18 years of age. The court shall hold a hearing required under this section within 21 days after the respondent’s request.

[1985 c.629 §46; 1997 c.863 §7; 1999 c.1052 §15; 2003 c.14 §42; 2005 c.536 §9; 2011 c.206 §1; 2015 c.121 §15]



Section 107.726 - Standing to petition for relief of person under 18 years of age.

(1) The person is:

(a) The spouse of the respondent;

(b) The former spouse of the respondent; or

(c) A person who has been in a sexually intimate relationship with the respondent; and

(2) The respondent is 18 years of age or older.

[1993 c.643 §4]



Section 107.728 - Where to file petition; contempt proceedings.

[2003 c.289 §2]



Section 107.730 - Modification of order entered under ORS 107.700 to 107.735; service; attorney fees.

(a) A party may request that the court modify terms in the order that were entered under ORS 107.718 (1)(a), (b), (g) or (i) for good cause shown.

(b) A petitioner may request that the court modify by removing or making less restrictive terms in the order that were entered under ORS 107.718 (1)(b), (g) or (i) for good cause shown. Application to the court under this paragraph may be by ex parte motion.

(2) The clerk of the court shall provide without charge the number of certified true copies of the request for modification of the order and notice of hearing necessary to effect service and, at the election of the party requesting the modification, shall have a true copy of the request and notice delivered to the county sheriff for service upon the other party.

(3) The county sheriff shall personally serve the other party with a request under subsection (1)(a) of this section, unless the party requesting the modification under subsection (1)(a) of this section elects to have the other party personally served by a private party or unless otherwise ordered by the court.

(4) The provisions of ORS 107.716 (5) apply to a modification of an order under this section.

(5) The clerk of the court shall deliver a copy of an order of modification entered under subsection (1) of this section to the county sheriff for service and entry into the Law Enforcement Data System as provided in ORS 107.723.

(6)(a) The county sheriff shall serve a copy of an order of modification:

(A) Entered under subsection (1)(a) of this section by personal service on the nonrequesting party.

(B) Entered under subsection (1)(b) of this section by mailing a copy of the order to the nonrequesting party by first class mail.

(b) If the order of modification recites that the respondent appeared in person before the court, the necessity for service of the order and proof of service is waived.

(7) The court may assess against either party a reasonable attorney fee and costs that may be incurred in the proceeding.

[1985 c.629 §6; 1995 c.637 §7; 1997 c.707 §17; 1999 c.1052 §16; 2005 c.536 §10; 2007 c.22 §5; 2009 c.211 §1; 2011 c.269 §3; 2015 c.121 §16]



Section 107.732 - Recovering custody of child.

(2) An order under ORS 107.718 directing the sheriff to use any reasonable force necessary to enforce the order authorizes the sheriff to make a forcible entry into the premises specified in the order.

(3) No peace officer shall be civilly or criminally liable for any action taken in recovering the custody of a child pursuant to an order issued under ORS 107.700 to 107.735, except for intentional torts outside the scope of the peace officer’s duties.

[1995 c.637 §9; 2007 c.255 §8]



Section 107.735 - Duties of State Court Administrator.

(1) Track the number of hearings that are scheduled or requested each year under ORS 107.716 (2) or 107.718 (2).

(2) In accordance with ORS 3.438 (4)(a)(B), develop training information and materials concerning the issues and hearings under ORS 107.716 (2) or 107.718 (2) related to temporary custody of children. The training information and materials are for use by courts, state agencies, legal services providers and others as determined by the State Court Administrator.

[2005 c.536 §6]



Section 107.755 - Court-ordered mediation; rules.

(a) Provide a mediation orientation session for all parties in cases in which child custody, parenting time or visitation is in dispute, and in any other domestic relations case in which mediation has been ordered. The orientation session may be structured in any way the circuit court determines best meets the needs of the parties. The orientation session should be designed to make the parties aware of:

(A) What mediation is;

(B) Mediation options available to them; and

(C) The advantages and disadvantages of each method of dispute resolution.

(b) Except in matters tried under ORS 107.097 and 107.138 or upon a finding of good cause, require parties in all cases described in paragraph (a) of this subsection to attend a mediation orientation session prior to any judicial determination of the issues.

(c) Provide mediation under ORS 107.755 to 107.795 in any case in which child custody, parenting time and visitation are in dispute.

(d) Have developed a plan that addresses domestic violence issues and other power imbalance issues in the context of mediation orientation sessions and mediation of any issue in accordance with the following guidelines:

(A) All mediation programs and mediators must recognize that mediation is not an appropriate process for all cases and that agreement is not necessarily the appropriate outcome of all mediation;

(B) Neither the existence of nor the provisions of a restraining order issued under ORS 107.718 may be mediated;

(C) All mediation programs and mediators must develop and implement:

(i) A screening and ongoing evaluation process of domestic violence issues for all mediation cases;

(ii) A provision for opting out of mediation that allows a party to decline mediation after the party has been informed of the advantages and disadvantages of mediation or at any time during the mediation; and

(iii) A set of safety procedures intended to minimize the likelihood of intimidation or violence in the orientation session, during mediation or on the way in or out of the building in which the orientation or mediation occurs;

(D) When a mediator explains the process to the parties, the mediator shall include in the explanation the disadvantages of mediation and the alternatives to mediation;

(E) All mediators shall obtain continuing education regarding domestic violence and related issues; and

(F) Mediation programs shall collect appropriate data. Mediation programs shall be sensitive to domestic violence issues when determining what data to collect.

(e) In developing the plan required by paragraph (d) of this subsection, consult with one or more of the following:

(A) A statewide or local multidisciplinary domestic violence coordinating council.

(B) A nonprofit private organization funded under ORS 409.292.

(2) Notwithstanding any other provision of law, mediation under ORS 107.755 to 107.795, including the mediation orientation session described in subsection (1)(a) of this section, may not be encouraged or provided in proceedings under ORS 30.866, 107.700 to 107.735, 124.005 to 124.040 or 163.738.

(3) The court, as provided in ORS 3.220, may make rules consistent with ORS 107.755 to 107.795 to govern the operation and procedure of mediation provided under this section.

(4) If a court provides mediation of financial issues, it shall develop a list of mediators who meet the minimum education and experience qualifications established by rules adopted under ORS 1.002. The rules must require demonstrated proficiency in mediation of financial issues. Once the list is developed, the judicial district shall maintain the list. Mediation of financial issues is subject to the plan developed under subsection (1)(d) of this section and to the limitations imposed by subsection (2) of this section.

(5) A circuit court may provide mediation in connection with its exercise of conciliation jurisdiction under ORS 107.510 to 107.610, but a circuit court need not provide conciliation services in order to provide mediation under ORS 107.755 to 107.795.

[1983 c.671 §2; 1993 c.138 §4; 1995 c.273 §10; 1995 c.666 §21a; 1997 c.475 §1; 1997 c.707 §18a; 2001 c.394 §2; 2003 c.791 §24; 2005 c.22 §82]



Section 107.765 - When referral to mediation permitted; scope of mediation; report to court of outcome of mediation.

(2) The mediator shall report to the court and to counsel for the parties the outcome of the mediation at the conclusion of the mediation proceeding. The mediator shall report in writing to the court and to counsel for the parties any agreement reached by the parties as a result of the mediation, and the agreement shall be incorporated in a proposed order or judgment provision prepared for the court. If the parties do not reach an agreement, the mediator shall report only that fact to the court and to counsel for the parties, but shall not make a recommendation to the court without the written consent of the parties or their counsel.

[1983 c.671 §3; 1995 c.273 §18; 1997 c.475 §2; 1997 c.707 §19; 1999 c.59 §24; 2003 c.576 §130]



Section 107.775 - Methods of providing mediation services; qualifications; costs.

(a) Using personnel performing conciliation services for the court under ORS 107.510 to 107.610;

(b) Contracting or entering into agreements with public or private agencies to provide mediation services to the court; or

(c) Employing or contracting for mediators directly.

(2) Personnel performing mediation services for the circuit court shall have the minimum educational and experience qualifications established by rules adopted under ORS 1.002.

(3) Subject to the provisions of the Local Budget Law, the compensation and expenses of personnel performing mediation services for the circuit court and other expenses of mediation services provided by the court shall be paid by the county or as may be agreed upon by the counties involved. Personnel performing mediation services are not state employees, and their compensation and expenses shall not be paid by the state.

(4) The parties to a child custody, parenting time or visitation dispute that is referred by the circuit court to mediation may use, at their option and expense, mediation services other than those provided by the court.

(5) Two or more counties may join together to provide services under ORS 107.510 to 107.610 and 107.755 to 107.795.

[1983 c.671 §4; 1989 c.718 §25; 1997 c.475 §3; 1997 c.707 §20; 2003 c.791 §25]



Section 107.785 - Privacy of proceedings; confidentiality of communications; records.

(2) All communications, verbal or written, made in mediation proceedings shall be confidential. A party or any other individual engaged in mediation proceedings shall not be examined in any civil or criminal action as to such communications and such communications shall not be used in any civil or criminal action without the consent of the parties to the mediation. Exceptions to testimonial privilege otherwise applicable under ORS 40.225 to 40.295 do not apply to communications made confidential under this subsection.

(3) All records of the court with respect to mediation proceedings shall be closed except for:

(a) Records reflecting which cases have been referred for mediation under ORS 107.765 (1);

(b) The mediator’s report to the court made under the provisions of ORS 107.765 (2); and

(c) Information used to compile statistical data.

[1983 c.671 §5; 1995 c.273 §19]



Section 107.795 - Availability of other remedies.

[1983 c.671 §8; 1995 c.666 §22; 2011 c.595 §109]



Section 107.810 - Policy.

[1981 c.775 §9]



Section 107.820 - Support order as insurable interest; order to obtain, renew or continue insurance; right of beneficiary to purchase insurance or pay premiums; attorney fees and costs.

(1) When the judgment creates an obligation of spousal or child support or awards a share of a pension or retirement plan, the judgment may also require that the obligated party maintain any existing insurance policies on the life of the obligated spouse and in which the dependent spouse is named as beneficiary. The judgment may require that the policies be maintained until the obligation is fulfilled. The premiums may be paid by the obligated spouse, and the court may consider the cost of premiums when determining the obligation. Any life insurance policies on the life of the obligated spouse owned by parties outside of the marriage or purchased and held for purposes clearly outside the marriage relationship are exempt from this subsection.

(2) If the party ordered to pay support or a share of a pension or retirement plan has no life insurance policy naming as beneficiary the party ordered to receive either support or a share of a pension or retirement plan, or if an existing policy is inadequate to cover the obligation, the court in a judgment may order that the party ordered to pay shall purchase a life insurance policy naming as beneficiary the party ordered to receive the support or a share of a pension or retirement plan and that the obligated party shall pay premiums on the policy and keep the policy in force until the obligation ends. The obligated spouse has the option of obtaining a nonreducing term life insurance policy or any other type of policy in lieu of using existing policies.

(3) Additionally, the party awarded the right to receive support or a share of a pension or retirement plan may purchase a life insurance policy on the life of the obligated party. In such case the court shall order the obligated party to undergo a physical examination. All rights of policy ownership, including those regarding the extent of coverage, shall be in the party purchasing the policy under this subsection who shall also be responsible for paying the premiums. The provisions of this subsection may be exercised at the time of annulment, dissolution or separation, or at any later time while the obligation continues.

(4) Upon motion of either party, the court shall order a party to renew a life insurance policy allowed to lapse for any reason during the pendency of the suit.

(5) A party who is the beneficiary of any policy under this section upon which the other party is obligated to pay premiums, is entitled, in the event of default by the paying party, to pay the premiums on the policy and to obtain a supplemental judgment for reimbursement of any money so expended. A default in the payment of premiums by the party obligated by the judgment or order is a contempt of the court.

(6) Life insurance retained or purchased by an obligor under subsection (1) or (2) of this section for the purpose of protecting the support, pension or retirement plan obligation shall not be reduced by loans or any other means of reduction until the obligation has been fulfilled. The obligee or the attorney of the obligee shall cause a certified copy of the judgment to be delivered to the life insurance company or companies. If the obligee or the attorney of the obligee delivers a true copy of the judgment to the life insurance company or companies, identifying the policies involved and requesting such notification under this section, the company or companies shall notify the obligee, as beneficiary of the insurance policy, whenever the policyholder takes any action that will change the beneficiary or reduce the benefits of the policy. Either party may request notification by the insurer when premium payments have not been made. If the obligor is ordered to provide for and maintain life insurance, the obligor shall provide to the obligee a true copy of the policy. The obligor shall also provide to the obligee written notice of any action that will reduce the benefits or change the designation of the beneficiaries under the policy.

(7) In a proceeding brought under this section, including a proceeding to enforce the provisions of this section, the court may order a party to pay another party the amount of reasonable attorney fees, costs and expenses incurred by the other party in the proceeding.

[1981 c.775 §11; 1983 c.728 §5; 1987 c.885 §4; 1993 c.716 §5; 2003 c.576 §131; 2013 c.127 §1]



Section 107.830 - Physical examination may be ordered; responsibility for premiums.

[1981 c.775 §12]



Section 107.835 - Waiver of personal service in subsequent contempt proceeding.

(a) Mailing address;

(b) Business address; or

(c) Specified agent.

(2) Any time after a party has waived personal service under subsection (1) of this section, the party may file an amended waiver designating a different method of substituted service or a different address for substituted service. The party shall give notice of the amendment to all other parties.

(3) The State Court Administrator shall prescribe the content and form of the waiver and amended waiver described in this section.

[1993 c.448 §6; 1995 c.608 §35; 2003 c.576 §132; 2007 c.11 §8; 2013 c.687 §14]

Note: 107.835 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 107 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 107.837 - Attorney fees; effect of authorization to party.

[1997 c.90 §2; 2005 c.22 §83]



Section 107.840 - Confidentiality of Social Security numbers.

(2) The procedure established under this section must:

(a) Require that Social Security numbers be listed on a separate paper attached to an affidavit or a declaration under penalty of perjury in the form required by ORCP 1 E, executed by the person providing the Social Security number, certifying that the Social Security number is correct;

(b) Ensure that the Social Security numbers are provided to or made accessible to the entities primarily responsible for providing support enforcement services under ORS 25.080; and

(c) Comply with the requirements of 42 U.S.C. 666 relating to provision of Social Security numbers.

[2003 c.380 §1; 2015 c.121 §9]



Section 107.843 - Supplemental judgments.

[2003 c.576 §101]






Chapter 108 - Spousal Relationships; Property Rights; Premarital Agreements

Section 108.010 - Removal of spouse’s civil disabilities; spouse’s civil rights same as other spouse’s.

(2) All civil rights belonging to a spouse in a marriage not conferred upon the other spouse prior to June 14, 1941, or that the other spouse does not have at common law, are hereby conferred upon the other spouse, including, but not limited to, the right of action for loss of consortium of the spouse.

[Amended by 2015 c.629 §14]



Section 108.015 - Domicile of married person or minor child.

(2) The domicile of a minor shall follow the domicile of the parents of the minor unless the parents establish separate domiciles. If the parents establish separate domiciles, the minor’s domicile shall be that of the parent with whom the minor resides. However, if there has been a legal separation, annulment or dissolution, the minor’s domicile shall be that of the parent to whom custody of the minor has been legally given.

[1975 c.434 §1; 1981 c.775 §8]

Note: 108.015 was enacted into law by the Legislative Assembly but was not added to and made a part of ORS chapter 108 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 108.020 - Nonliability for other spouse’s obligations.

[Amended by 2015 c.629 §15]



Section 108.030 - Liability of spouse for civil injuries committed by other spouse.

[Amended by 2015 c.629 §16]



Section 108.040 - Liability of parents for expenses of family and education of children.

(b) As used in this subsection:

(A) "Expenses of the family" includes only expenses incurred for the benefit of a member of the family.

(B) "Family" means the spouses in a marriage and the minor children of the spouses.

(2) Notwithstanding subsection (1) of this section, after the separation of one spouse from the other spouse, a spouse is not responsible for debts contracted by the other spouse after the separation except for debts incurred for maintenance, support and education of the minor children of the spouses.

(3) For the purposes of subsection (2) of this section, spouses shall be considered separated if the spouses are living in separate residences without intention of reconciliation at the time the debt is incurred. The court may consider the following factors in determining whether the spouses are separated in addition to such other factors as may be relevant:

(a) Whether the spouses subsequently reconciled.

(b) The number of separations and reconciliations of the spouses.

(c) The length of time the spouses lived apart.

(d) Whether the spouses intend to reconcile.

(e) Whether the spouses have filed a petition for separation or dissolution.

(4) An action under this section shall be commenced within the period otherwise provided by law.

[Amended by 1965 c.530 §1; 1993 c.598 §1; 2005 c.732 §3; 2015 c.629 §17]



Section 108.045 - Liability of stepparent for expenses of family and education of children.

(2) As used in this section, "stepchild" means a child under the age of 18, or a child attending school as defined in ORS 107.108 who is in the custody of one biological or adoptive parent who is married to and not legally separated from a person other than the second biological or adoptive parent of such child.

(3) Notwithstanding subsection (1) of this section, the legal duty of a parent to provide support for a child, as otherwise required by law, shall not be affected.

[Formerly 109.053; 2015 c.629 §18]

Note: 108.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 108 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 108.050 - Nonliability of spouse’s property for other spouse’s obligations.

[Amended by 2015 c.629 §19]



Section 108.060 - Noninterest of one spouse in property of other spouse.

[Amended by 2015 c.629 §20]



Section 108.070



Section 108.080 - Civil remedies between spouses in respect of separate property.

[Amended by 2015 c.629 §21]



Section 108.090 - Conveyances, transfers and liens between spouses; creation and dissolution of estates by entireties; validation of prior dissolutions.

(2) When a spouse conveys to the other spouse an undivided one-half of any real property and retains a like undivided half, and in such conveyance there are used words indicating an intention to create an estate in entirety, the spouses hold the real property described in the conveyance by the entirety.

(3) A conveyance from a spouse to the other spouse of the spouse’s interest in an estate held by the spouses by entirety is valid and dissolves the estate by entirety. All deeds heretofore executed by either spouse to the other spouse for the purpose of dissolving the estate by entirety are valid.

[Amended by 2015 c.629 §22]



Section 108.100 - Spouses as attorney in fact for each other.

[Amended by 2015 c.629 §23]



Section 108.110 - Petition for support of spouse and children; rules.

(2) As used in this section, "child attending school" has the meaning given that term in ORS 107.108.

(3) The petitioner shall state in the petition, to the extent known:

(a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving children of the marriage, including a proceeding brought under ORS 107.085, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving children of the marriage.

(4) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (3) of this section.

(5) The provisions of this section apply equally regardless of which spouse is making application for a support order.

(6) In any proceeding under this section, the obligee, as that person is defined in ORS 110.503, is a party to the proceeding.

[Amended by 1963 c.497 §1; 1973 c.827 §12d; 1975 c.140 §1; 1975 c.458 §13; 1979 c.90 §1; 1981 c.669 §2; 1993 c.596 §18; 1995 c.343 §23; 1997 c.704 §54; 2001 c.334 §7; 2003 c.73 §53a; 2003 c.116 §7; 2005 c.560 §16; 2015 c.298 §92; 2015 c.629 §24]



Section 108.120 - Support judgment or order.

(2) The court has the same power to compel the attendance of witnesses or the production of testimony as in actions and suits, to make such judgment or orders as are equitable in view of the circumstances of both parties and to punish violations thereof as other contempts are punished.

(3) The judgment or order is final as to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment or order. The court may not set aside, alter or modify any portion of the judgment or order that provides for any payment of money, either for minor children or for the support of a party, that has accrued before the motion is served. However, the court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child.

[Amended by 1989 c.812 §6; 1997 c.707 §21; 2003 c.419 §2; 2003 c.576 §133a]



Section 108.130



Section 108.140



Section 108.510 - Revocation of election to come under terms of Community Property Law of 1943; fee.

______________________________________________________________________________

REVOCATION OF ELECTION

TO COME UNDER THE

OREGON COMMUNITY

PROPERTY LAW, CHAPTER 440,

OREGON LAWS 1943

KNOW ALL PERSONS BY THESE PRESENTS, That we, _____and_____, hereby state and represent that we are spouses in a marriage; that we reside in _____ County, Oregon, and our post-office address is No. _____Street, City of_____; that we do hereby revoke our election filed in the office of the Secretary of State of the State of Oregon on the _____ day of_____, 2_____, to avail ourselves of the provisions of chapter 440, Oregon Laws 1943, being the Oregon Community Property Law.

IN WITNESS WHEREOF we have hereunto set our hands and seals this _____ day of_____, 2_____.

__________________

__________________

STATE OF OREGON, )

) ss.

County of_____ )

BE IT REMEMBERED that on this _____ day of_____, 2_____, before me, the undersigned, a notary public in and for said county and state, personally appeared the within named _____ and_____, spouses in a marriage, who are known to me to be the identical persons described in and who executed the within instrument, and acknowledged to me that they executed the same.

__________________

Notary Public for Oregon

My commission expires: _________

______________________________________________________________________________

Acknowledgments may be taken by any other officer authorized to take acknowledgments.

(2) Such an instrument, together with a fee of $15, shall be presented to the Secretary of State, who thereupon shall file the instrument, properly index it in a book kept for that purpose and transmit to the recording officer of each county in the state the certificate of the Secretary of State, setting forth the nature of such instrument, the names of the parties thereto, the date thereof, and the date of the filing thereof in the office of the Secretary of State. Upon receipt of such certificate, the recording officer shall file it and properly index it in a book kept for that purpose.

(3) Public notice of such revocation exists upon compliance with subsection (2) of this section.

(4) The filing of such revocation operates to restore the title to any community property of persons making the revocation to the status of the property which existed on the date on which such persons filed a certificate of election under the terms of the Oregon Community Property Law of 1943. Such revocation in nowise limits the right of such persons to execute and record such conveyances, assignments and transfers of property, or title thereto, as may operate to effect and make a matter of record the restoration of titles to the status they occupied prior to the filing of the certificate of election.

[Amended by 2015 c.629 §25]



Section 108.515 - Disposition of fees.

(2) Any funds remaining in the Community Property Revocations Account are hereby transferred to the credit of the General Fund.

[Amended by 1959 c.85 §1]



Section 108.520 - Effect of Act repealing Community Property Law of 1947.



Section 108.530 - Removal of community property status by agreement.

[Amended by 2015 c.629 §26]



Section 108.540 - Removal of community property status by death of either spouse.



Section 108.550 - Reliance on spouse’s right to deal with property in spouse’s name.

[Amended by 2015 c.629 §27]



Section 108.610



Section 108.620



Section 108.630



Section 108.640



Section 108.650



Section 108.660



Section 108.662



Section 108.700 - Definitions for ORS 108.700 to 108.740.

(1) "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(2) "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

[1987 c.715 §1]

Note: 108.700 to 108.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 108 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 108.705 - Agreement to be in writing; consideration not required.

[1987 c.715 §2]

Note: See note under 108.700.



Section 108.710 - Subjects of agreement; child support not to be adversely affected.

(a) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(b) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of or otherwise manage and control property;

(c) The disposition of property upon separation, marital dissolution, death or the occurrence or nonoccurrence of any other event;

(d) The modification or elimination of spousal support;

(e) The making of a will, trust or other arrangement to carry out the provisions of the agreement;

(f) The ownership rights in and disposition of the death benefit from a life insurance policy;

(g) The choice of law governing the construction of the agreement; and

(h) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(2) The right of a child to support may not be adversely affected by a premarital agreement.

[1987 c.715 §3]

Note: See note under 108.700.



Section 108.715 - Agreement effective upon marriage.

[1987 c.715 §4]

Note: See note under 108.700.



Section 108.720 - Modification of agreement; consideration not required.

[1987 c.715 §5]

Note: See note under 108.700.



Section 108.725 - Party may prove agreement unenforceable; when court may require support; determination of unconscionability.

(a) That party did not execute the agreement voluntarily; or

(b) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(A) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(B) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(C) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(2) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance or medical assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

(3) An issue of whether a premarital agreement is unconscionable shall be decided by the court as a matter of law.

[1987 c.715 §6; 2013 c.688 §12]

Note: See note under 108.700.



Section 108.730 - Effect of void marriage.

[1987 c.715 §7]

Note: See note under 108.700.



Section 108.735 - Statute of limitations; defenses.

[1987 c.715 §8]

Note: See note under 108.700.



Section 108.740 - Short title; construction; severability.

(2) ORS 108.700 to 108.740 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it.

(3) If any provision of ORS 108.700 to 108.740 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 108.700 to 108.740 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 108.700 to 108.740 are severable.

[1987 c.715 §9]

Note: See note under 108.700.






Chapter 109 - Parent and Child Rights and Relationships

Section 109.001 - Breast-feeding in public place.

[1999 c.306 §1]

Note: 109.001 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.003 - Attorney fees; intervenor.

[1997 c.90 §4; 2005 c.22 §84]



Section 109.010 - Duty of support.



Section 109.012 - Liability of parents for expenses and education of children.

(b) This subsection applies to a man who is asserted to be a parent of the minor child only when:

(A) A voluntary acknowledgment of paternity form has been filed in this or another state and the period for rescinding or challenging the voluntary acknowledgment on grounds other than fraud, duress or material mistake of fact has expired; or

(B) Paternity has been established pursuant to an order or judgment entered under ORS 109.124 to 109.230 or 416.430.

(c) As used in this subsection, "expenses of a minor child" includes only expenses incurred for the benefit of a minor child.

(2) Notwithstanding subsection (1) of this section, a parent is not responsible for debts contracted by the other parent after the separation of one parent from the other parent, except for debts incurred for maintenance, support and education of the minor child of the parents.

(3) For the purposes of subsection (2) of this section, parents are considered separated if they are living in separate residences without intention of reconciliation at the time the debt is incurred. The court may consider the following factors in determining whether the parents are separated, in addition to other relevant factors:

(a) Whether the parents subsequently reconciled.

(b) The number of separations and reconciliations of the parents.

(c) The length of time the parents lived apart.

(d) Whether the parents intend to reconcile.

(4) An action under this section must be commenced within the period otherwise provided by law.

[2005 c.732 §2]



Section 109.015 - Proceedings for child support if child receives public assistance.

[1983 c.767 §2; 1985 c.671 §44c; 1991 c.67 §22; 1993 c.33 §371; 1993 c.596 §19; 1993 c.798 §45; 1995 c.608 §36; 1997 c.249 §37; 2003 c.73 §54; 2003 c.572 §14; 2003 c.576 §577b; 2007 c.643 §2]



Section 109.020 - When child’s maintenance and education may be defrayed out of income of own property.

[Amended by 1973 c.823 §104; 2007 c.22 §6]



Section 109.030 - Equality in rights and responsibilities of parents.



Section 109.035 - Security required before foreign travel with child.

(a) "Custody order" includes any order or judgment establishing or modifying custody of, or parenting time or visitation with, a minor child as described in ORS 107.095, 107.105 (1), 107.135 or 109.103.

(b) "Foreign country" means any country that:

(A) Is not a signatory to the Hague Convention on the Civil Aspects of International Child Abduction;

(B) Does not provide for the extradition to the United States of a parental abductor and minor child;

(C) Has local laws or practices that would restrict the other parent of the minor child from freely traveling to or exiting from the country because of the race, religion, sex or sexual orientation of the other parent;

(D) Has local laws or practices that would restrict the ability of the minor child from legally leaving the country after the child reaches the age of majority because of the race, religion, sex or sexual orientation of the child; or

(E) Poses a significant risk that the physical health or safety of the minor child would be endangered in the country because of war, human rights violations or specific circumstances related to the needs of the child.

(2) A court that finds by clear and convincing evidence a risk of international abduction of a minor child may issue a court order requiring a parent who is subject to a custody order and who plans to travel with a minor child to a foreign country to provide security, bond or other guarantee as described in subsection (4) of this section.

(3) In determining whether a risk of international abduction of a minor child exists, a court shall consider the following factors involving a parent who is subject to a custody order:

(a) The parent has taken or retained, attempted to take or retain or threatened to take or retain a minor child in violation of state law or a valid custody order and the parent is unable to present clear and convincing evidence that the parent believed in good faith that the conduct was necessary to avoid imminent harm to the parent or the child;

(b) The parent has recently engaged in a pattern of activities that indicates the parent is planning to abduct the minor child from this country;

(c) The parent has strong familial, emotional or cultural connections to this country or another country, regardless of citizenship or residency status; and

(d) Any other relevant factors.

(4) A security, bond or other guarantee required by a court under this section may include, but is not limited to, any of the following:

(a) A bond or security deposit in an amount that is sufficient to offset the cost of recovering the minor child if the child is abducted;

(b) Supervised parenting time; or

(c) Passport and travel controls, including but not limited to controls that:

(A) Prohibit the parent from removing the minor child from this state or this country;

(B) Require the parent to surrender a passport or an international travel visa that is issued in the name of the minor child or jointly in the names of the parent and the child;

(C) Prohibit the parent from applying for a new or replacement passport or international travel visa on behalf of the minor child; and

(D) Require the parent to provide to a relevant embassy or consulate and to the Office of Children’s Issues in the United States Department of State the following documents:

(i) Written notice of passport and travel controls required under this paragraph; and

(ii) A certified copy of a court order issued under this section.

(5) After considering the factors under subsection (3) of this section and requiring a security, bond or other guarantee under this section, the court shall issue a written determination supported by findings of fact and conclusions of law.

(6) Nothing in this section is intended to limit the inherent power of a court in matters relating to children.

[2003 c.532 §1; 2005 c.22 §85; 2007 c.100 §17]

Note: 109.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.040



Section 109.041 - Relationship between adopted child and natural and adoptive parents.

(a) The adoptive parents of the adopted person, their descendants and kindred, and

(b) The natural parents of the adopted person, their descendants and kindred

shall be the same to all legal intents and purposes after the entry of such judgment as if the adopted person had been born in lawful wedlock to the adoptive parents and had not been born to the natural parents.

(2) When a person has been or shall be adopted in this state by a stepparent, this section shall leave unchanged the relationship, rights and obligations between such adopted person and descendants of the adopted person and natural parent of the adopted person, who is the spouse of the person who adopted the person, and the descendants and kindred of such natural parent.

[1953 c.650 §1; 2003 c.576 §134]



Section 109.050 - Relation of adopted child to adoptive parents.



Section 109.053



Section 109.055



Section 109.056 - Delegation of certain powers by parent or guardian; delegation during period of military service.

(2) A parent or guardian of a minor child may delegate the powers designated in subsection (1) of this section to a school administrator for a period not exceeding 12 months.

(3)(a) As used in this subsection, "servicemember-parent" means a parent or guardian:

(A) Who is:

(i) A member of the organized militia of this state;

(ii) A member of the Reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States;

(iii) A member of the commissioned corps of the National Oceanic and Atmospheric Administration; or

(iv) A member of the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Army or Navy of the United States; and

(B) Who is required to enter and serve in the active military service of the United States under a call or order by the President of the United States or to serve on state active duty as defined in the Oregon Code of Military Justice.

(b) A servicemember-parent of a minor child may delegate the powers designated in subsection (1) of this section for a period not exceeding the term of active duty service plus 30 days.

(c) Except as provided in paragraph (d) of this subsection, if the minor child is living with the child’s other parent, a delegation under paragraph (b) of this subsection must be to the parent with whom the minor child is living unless a court finds that the delegation would not be in the best interests of the minor child.

(d) When the servicemember-parent has joint custody of the minor child with the child’s other parent or another individual, and the servicemember-parent is married to an individual other than the child’s other parent, the servicemember-parent may delegate the powers designated in subsection (1) of this section to the spouse of the servicemember-parent for a period not exceeding the term of active duty service plus 30 days, unless a court finds that the delegation would not be in the best interests of the minor child.

[Formerly 126.030; 2005 c.79 §4; 2007 c.250 §1; 2012 c.106 §2; 2013 c.81 §22]



Section 109.060 - Legal status and legal relationships when parents not married.

[1957 c.411 §1]



Section 109.070 - Establishing paternity.

(a) A man is rebuttably presumed to be the father of a child born to a woman if he and the woman were married to each other at the time of the child’s birth, without a judgment of separation, regardless of whether the marriage is void.

(b) A man is rebuttably presumed to be the father of a child born to a woman if he and the woman were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment or dissolution or after entry of a judgment of separation.

(c) By the marriage of the parents of a child after the birth of the child, and the parents filing with the State Registrar of the Center for Health Statistics the voluntary acknowledgment of paternity form as provided for by ORS 432.098.

(d) By filiation proceedings.

(e) By filing with the State Registrar of the Center for Health Statistics the voluntary acknowledgment of paternity form as provided for by ORS 432.098. Except as otherwise provided in subsections (4) to (7) of this section, this filing establishes paternity for all purposes.

(f) By having established paternity through a voluntary acknowledgment of paternity process in another state.

(g) By paternity being established or declared by other provision of law.

(2) The paternity of a child established under subsection (1)(a) or (c) of this section may be challenged in an action or proceeding by the husband or wife. The paternity may not be challenged by a person other than the husband or wife as long as the husband and wife are married and cohabiting, unless the husband and wife consent to the challenge.

(3) If the court finds that it is just and equitable, giving consideration to the interests of the parties and the child, the court shall admit evidence offered to rebut the presumption of paternity in subsection (1)(a) or (b) of this section.

(4)(a) A party to a voluntary acknowledgment of paternity may rescind the acknowledgment within the earlier of:

(A) Sixty days after filing the acknowledgment; or

(B) The date of a proceeding relating to the child, including a proceeding to establish a support order, in which the party wishing to rescind the acknowledgment is also a party. For the purposes of this subparagraph, the date of a proceeding is the date on which an order is entered in the proceeding.

(b) To rescind the acknowledgment, the party shall sign and file with the State Registrar of the Center for Health Statistics a written document declaring the rescission.

(5)(a) A signed voluntary acknowledgment of paternity filed in this state may be challenged and set aside in circuit court at any time after the 60-day period referred to in subsection (4) of this section on the basis of fraud, duress or a material mistake of fact.

(b) The challenge may be brought by:

(A) A party to the acknowledgment;

(B) The child named in the acknowledgment; or

(C) The Department of Human Services or the administrator, as defined in ORS 25.010, if the child named in the acknowledgment is in the care and custody of the department under ORS chapter 419B and the department or the administrator reasonably believes that the acknowledgment was signed because of fraud, duress or a material mistake of fact.

(c) The challenge shall be initiated by filing a petition with the circuit court. Unless otherwise specifically provided by law, the challenge shall be conducted pursuant to the Oregon Rules of Civil Procedure.

(d) The party bringing the challenge has the burden of proof.

(e) Legal responsibilities arising from the acknowledgment, including child support obligations, may not be suspended during the challenge, except for good cause.

(f) If the court finds by a preponderance of the evidence that the acknowledgment was signed because of fraud, duress or material mistake of fact, the court shall set aside the acknowledgment unless, giving consideration to the interests of the parties and the child, the court finds that setting aside the acknowledgment would be substantially inequitable.

(6) Within one year after a voluntary acknowledgment of paternity form is filed in this state and if blood tests, as defined in ORS 109.251, have not been completed, a party to the acknowledgment, or the department if the child named in the acknowledgment is in the care and custody of the department under ORS chapter 419B, may apply to the administrator for an order for blood tests in accordance with ORS 416.443.

(7)(a) A voluntary acknowledgment of paternity is not valid if, before the party signed the acknowledgment:

(A) The party signed a consent to the adoption of the child by another individual;

(B) The party signed a document relinquishing the child to a public or private child-caring agency;

(C) The party’s parental rights were terminated by a court; or

(D) In an adjudication, the party was determined not to be the biological parent of the child.

(b) Notwithstanding any provision of subsection (1)(c) or (e) of this section or ORS 432.098 to the contrary, an acknowledgment signed by a party described in this subsection and filed with the State Registrar of the Center for Health Statistics does not establish paternity and is void.

[1957 c.411 §2; 1969 c.619 §11; 1971 c.127 §2; 1975 c.640 §3; 1983 c.709 §37; 1995 c.79 §37; 1995 c.514 §7; 1999 c.80 §20; 2001 c.455 §17; 2003 c.576 §136; 2005 c.160 §§11,17; 2007 c.454 §1]



Section 109.072 - Petition to vacate or set aside paternity determination.

(a) "Blood tests" has the meaning given that term in ORS 109.251.

(b) "Paternity judgment" means a judgment or administrative order that:

(A) Expressly or by inference determines the paternity of a child, or that imposes a child support obligation based on the paternity of a child; and

(B) Resulted from a proceeding in which blood tests were not performed and the issue of paternity was not challenged.

(c) "Petition" means a petition or motion filed under this section.

(d) "Petitioner" means the person filing a petition or motion under this section.

(2)(a) The following may file in circuit court a petition to vacate or set aside the paternity determination of a paternity judgment, including any child support obligations established in the paternity judgment, and for a judgment of nonpaternity:

(A) A party to the paternity judgment.

(B) The Department of Human Services if the child is in the care and custody of the Department of Human Services under ORS chapter 419B.

(C) The Division of Child Support of the Department of Justice if the child support rights of the child or of one of the parties to the paternity judgment have been assigned to the state.

(b) The petitioner may file the petition in the circuit court proceeding in which the paternity judgment was entered, in a related proceeding or in a separate action. The petitioner shall attach a copy of the paternity judgment to the petition.

(c) If the ground for the petition is that the paternity determination was obtained by or was the result of mistake, inadvertence, surprise or excusable neglect, the petitioner may not file the petition more than one year after entry of the paternity judgment.

(d) If the ground for the petition is that the paternity determination was obtained by or was the result of fraud, misrepresentation or other misconduct of an adverse party, the petitioner may not file the petition more than one year after the petitioner discovers the fraud, misrepresentation or other misconduct.

(3) In the petition, the petitioner shall:

(a) Designate as parties:

(A) All persons who were parties to the paternity judgment;

(B) The child if the child is a child attending school, as defined in ORS 107.108;

(C) The Department of Human Services if the child is in the care and custody of the Department of Human Services under ORS chapter 419B; and

(D) The Administrator of the Division of Child Support of the Department of Justice if the child support rights of the child or of one of the parties to the paternity judgment have been assigned to the state.

(b) Provide the full name and date of birth of the child whose paternity was determined by the paternity judgment.

(c) Allege the facts and circumstances that resulted in the entry of the paternity judgment and explain why the issue of paternity was not contested.

(4) After filing a petition under this section, the petitioner shall serve a summons and a true copy of the petition on all parties as provided in ORCP 7.

(5) The court, on its own motion or on the motion of a party, may appoint counsel for the child. However, if requested to do so by the child, the court shall appoint counsel for the child. A reasonable fee for an attorney so appointed may be charged against one or more of the parties or as a cost in the proceeding, but may not be charged against funds appropriated for public defense services.

(6) The court may order the mother, the child and the man whose paternity of the child was determined by the paternity judgment to submit to blood tests. In deciding whether to order blood tests, the court shall consider the interests of the parties and the child and, if it is just and equitable to do so, may deny a request for blood tests. If the court orders blood tests under this subsection, the court shall order the petitioner to pay the costs of the blood tests.

(7) Unless the court finds, giving consideration to the interests of the parties and the child, that to do so would be substantially inequitable, the court shall vacate or set aside the paternity determination of the paternity judgment, including provisions imposing child support obligations, and enter a judgment of nonpaternity if the court finds by a preponderance of the evidence that:

(a) The paternity determination was obtained by or was the result of:

(A) Mistake, inadvertence, surprise or excusable neglect; or

(B) Fraud, misrepresentation or other misconduct of an adverse party;

(b) The mistake, inadvertence, surprise, excusable neglect, fraud, misrepresentation or other misconduct was discovered by the petitioner after the entry of the paternity judgment; and

(c) Blood tests establish that the man is not the biological father of the child.

(8) If the court finds that the paternity determination of a paternity judgment was obtained by or was the result of fraud, the court may vacate or set aside the paternity determination regardless of whether the fraud was intrinsic or extrinsic.

(9) If the court finds, based on blood test evidence, that the man may be the biological father of the child and that the cumulative paternity index based on the blood test evidence is 99 or greater, the court shall deny the petition.

(10) The court may grant the relief authorized by this section upon a party’s default, or by consent or stipulation of the parties, without blood test evidence.

(11) A judgment entered under this section vacating or setting aside the paternity determination of a paternity judgment and determining nonpaternity:

(a) Shall contain the full name and date of birth of the child whose paternity was established or declared by the paternity judgment.

(b) Shall vacate and terminate any ongoing and future child support obligations arising from or based on the paternity judgment.

(c) May vacate or deem as satisfied, in whole or in part, unpaid child support obligations arising from or based on the paternity judgment.

(d) May not order restitution from the state for any sums paid to or collected by the state for the benefit of the child.

(12) If the court vacates or sets aside the paternity determination of a paternity judgment under this section and enters a judgment of nonpaternity, the petitioner shall send a court-certified true copy of the judgment entered under this section to the State Registrar of the Center for Health Statistics and to the Department of Justice as the state disbursement unit. Upon receipt of the court-certified true copy of the judgment entered under this section, the state registrar shall correct any records maintained by the state registrar that indicate that the male party to the paternity judgment is the father of the child.

(13) The court may award to the prevailing party a judgment for reasonable attorney fees and costs, including the cost of any blood tests ordered by the court and paid by the prevailing party.

(14) A judgment entered under this section vacating or setting aside the paternity determination of a paternity judgment and determining nonpaternity is not a bar to further proceedings to determine paternity, as otherwise allowed by law.

(15) If a man whose paternity of a child has been determined by a paternity judgment has died, an action under this section may not be initiated by or on behalf of the estate of the man.

(16) This section does not limit the authority of the court to vacate or set aside a judgment under ORCP 71, to modify a judgment within a reasonable period, to entertain an independent action to relieve a party from a judgment, to vacate or set aside a judgment for fraud upon the court or to render a declaratory judgment under ORS chapter 28.

(17) This section shall be liberally construed to the end of achieving substantial justice.

[2007 c.454 §9]

Note: 109.072 was added to and made a part of ORS chapter 109 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 109.073 - Social Security number of parent in paternity order.

[1997 c.746 §123; 1999 c.80 §94; 2005 c.160 §§12,18; 2015 c.197 §5]

Note: 109.073 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.080



Section 109.090 - Interpretation of ORS 109.060 to 109.090.

(2) ORS 109.060 to 109.090 shall be liberally construed, with the view of effectuating their objects, notwithstanding the rule of common law that statutes in derogation thereof are to be strictly construed.

[1957 c.411 §§5,6; 1983 c.740 §11]



Section 109.092 - Establishing paternity by acknowledgment; mother surrendering child for adoption.

[1975 c.640 §2; 1995 c.514 §17; 2005 c.160 §§13,19]



Section 109.094 - Rights of father when paternity established; procedure when paternity established.

[1975 c.640 §6; 1983 c.709 §38; 2009 c.595 §67; 2013 c.366 §56]



Section 109.096 - Notice to putative father when paternity not established.

(a) That the child resided with the putative father at any time during the 60 days immediately preceding the initiation of the proceeding, or at any time since the child’s birth if the child is less than 60 days old when the proceeding is initiated; or

(b) That the putative father repeatedly has contributed or tried to contribute to the support of the child during the year immediately preceding the initiation of the proceeding, or during the period since the child’s birth if the child is less than one year old when the proceeding is initiated.

(2) Except as provided in subsection (3) or (4) of this section, a verified statement of the mother of the child or of the petitioner, or an affidavit of another person with knowledge of the facts, filed in the proceeding and asserting that the child has not resided with the putative father, as provided in subsection (1)(a) of this section, and that the putative father has not contributed or tried to contribute to the support of the child, as provided in subsection (1)(b) of this section, is sufficient proof to enable the court to grant the relief sought without notice to the putative father.

(3) The putative father is entitled to reasonable notice in a proceeding for the adoption of the child if notice of the initiation of filiation proceedings as required by ORS 109.225 was on file with the Center for Health Statistics of the Oregon Health Authority prior to the child’s being placed in the physical custody of a person or persons for the purpose of adoption by them. If the notice of the initiation of filiation proceedings was not on file at the time of the placement, the putative father is barred from contesting the adoption proceeding.

(4) Except as otherwise provided in subsection (3) of this section, the putative father is entitled to reasonable notice in court proceedings concerning the custody of the child, other than juvenile court proceedings, if notice of the initiation of filiation proceedings as required by ORS 109.225 was on file with the Center for Health Statistics prior to the initiation of the proceedings.

(5) Notice under this section is not required to be given to a putative father who was a party to filiation proceedings under ORS 109.125 that were dismissed or resulted in a finding that he was not the father of the child.

(6) The notice required under this section shall be given in the manner provided in ORS 109.330.

(7) No notice given under this section need disclose the name of the mother of the child.

(8) A putative father has the primary responsibility to protect his rights, and nothing in this section shall be used to set aside an act of a permanent nature including, but not limited to, adoption or termination of parental rights, unless the father establishes within one year after the entry of the final judgment or order fraud on the part of a petitioner in the proceeding with respect to matters specified in subsections (1) to (5) of this section.

[1975 c.640 §7; 1979 c.491 §1; 1983 c.709 §39; 1995 c.90 §1; 2003 c.576 §137; 2005 c.160 §5; 2009 c.595 §68]



Section 109.098 - Objection of putative father in proceeding referred to in ORS 109.096; effect of failure to appear and object.

(a) May stay the adoption or other court proceeding to await the outcome of the filiation proceedings only if notice of the initiation of filiation proceedings was on file as required by ORS 109.096 (3) or (4).

(b) Shall, if filiation proceedings are not pending, inquire as to the paternity of the child, the putative father’s past endeavors to fulfill his obligation to support the child and to contribute to the pregnancy-related medical expenses, the period that the child has lived with the putative father, the putative father’s fitness to care for and rear the child and whether the putative father is willing to be declared the father of the child and to assume the responsibilities of a father.

(2) If after inquiry under subsection (1)(b) of this section the court finds:

(a) That the putative father is the father of the child and is fit and willing to assume the responsibilities of a father, it shall have the power:

(A) Upon the request of the putative father, to declare his paternity and to certify the fact of paternity in the manner provided in ORS 109.094; and

(B) To award custody of the child to the mother or the father as may be in the best interests of the child, or to take any other action which the court may take if the parents are or were married to each other.

(b) That the putative father is not the father of the child, it may grant the relief sought in the proceeding without the putative father’s consent.

(c) That the putative father is the natural father of the child but is not fit or willing to assume the responsibilities of a father, it may grant the relief sought in the proceeding or any other relief that the court deems to be in the best interests of the child, notwithstanding the father’s objection.

(3) If a putative father of a child is given the notice of a proceeding required by ORS 109.096 and he fails to enter due appearance and to object to the relief sought therein within the time specified in the notice, the court may grant the relief sought without the putative father’s consent.

[1975 c.640 §8; 1995 c.90 §2; 2005 c.160 §6]



Section 109.100 - Petition for support; effect of judgment; parties.

(2) The petitioner shall state in the petition, to the extent known:

(a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor child, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.103, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving the minor child.

(3) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

(4) The judgment of a court under subsection (1) of this section is final as to any installment or payment of money that has accrued up to the time either party makes a motion to set aside, alter or modify the judgment, and the court may not set aside, alter or modify the judgment, or any portion thereof, that provides for any payment of money that has accrued prior to the filing of the motion.

(5) The provisions of ORS 108.120 apply to proceedings under subsection (1) of this section.

(6) In any proceeding under this section, both the child’s physical and legal custodians are parties to the action.

[1963 c.497 §2; 1975 c.458 §14; 1979 c.90 §2; 1979 c.284 §100; 1989 c.812 §7; 1993 c.596 §20; 2003 c.73 §55a; 2003 c.116 §8; 2003 c.576 §244; 2011 c.595 §124; 2015 c.298 §93]



Section 109.103 - Proceeding to determine custody or support of child.

(2) A parent may initiate the proceeding by filing with the court a petition setting forth the facts and circumstances upon which the parent relies. The parent shall state in the petition, to the extent known:

(a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including one brought under ORS 109.100, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving the child.

(3) The parent shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The parent shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

(4) When a parent initiates a proceeding under this section and the child support rights of one of the parents or of the child have been assigned to the state, the parent initiating the proceeding shall serve, by mail or personal delivery, a copy of the petition on the Administrator of the Division of Child Support or on the branch office providing support services to the county in which the suit is filed.

(5)(a) After a petition is filed under this section and upon service of summons and petition upon the respondent as provided in ORCP 7, a restraining order is issued and in effect against the petitioner and the respondent until a final judgment is issued, until the petition is dismissed or until further order of the court, restraining the petitioner and the respondent from:

(A) Canceling, modifying, terminating or allowing to lapse for nonpayment of premiums any policy of health insurance that one party maintains to provide coverage for the other party or a minor child of the parties, or any life insurance policy that names either of the parties or a minor child of the parties as a beneficiary; and

(B) Changing beneficiaries or covered parties under any policy of health insurance that one party maintains to provide coverage for a minor child of the parties, or any life insurance policy.

(b) Either party restrained under this subsection may apply to the court for further temporary orders, including modification or revocation of the restraining order issued under this subsection.

(c) The restraining order issued under this subsection shall include a notice that either party may request a hearing on the restraining order by filing a request for hearing with the court.

(d) A copy of the restraining order issued under this subsection must be attached to the summons.

(e) A party who violates a term of a restraining order issued under this subsection is subject to imposition of remedial sanctions under ORS 33.055 based on the violation, but is not subject to:

(A) Criminal prosecution based on the violation; or

(B) Imposition of punitive sanctions under ORS 33.065 based on the violation.

[1975 c.640 §9; 2003 c.116 §9; 2003 c.572 §15; 2007 c.454 §2; 2011 c.114 §4; 2013 c.126 §2; 2013 c.127 §2; 2015 c.298 §94]



Section 109.105



Section 109.110



Section 109.112 - Mother, father or putative father deemed to have attained majority.

[1975 c.640 §10]



Section 109.115



Section 109.116 - Validity of putative father’s authorization, release or waiver.

[1975 c.640 §11]



Section 109.118 - Validity of decrees or orders entered prior to July 3, 1975, concerning custody, adoption or permanent commitment of child.

[1975 c.640 §13]



Section 109.119 - Rights of person who establishes emotional ties creating child-parent relationship or ongoing personal relationship; presumption regarding legal parent; motion for intervention.

(2)(a) In any proceeding under this section, there is a presumption that the legal parent acts in the best interest of the child.

(b) In an order granting relief under this section, the court shall include findings of fact supporting the rebuttal of the presumption described in paragraph (a) of this subsection.

(c) The presumption described in paragraph (a) of this subsection does not apply in a proceeding to modify an order granting relief under this section.

(3)(a) If the court determines that a child-parent relationship exists and if the court determines that the presumption described in subsection (2)(a) of this section has been rebutted by a preponderance of the evidence, the court shall grant custody, guardianship, right of visitation or other right to the person having the child-parent relationship, if to do so is in the best interest of the child. The court may determine temporary custody of the child or temporary visitation rights under this paragraph pending a final order.

(b) If the court determines that an ongoing personal relationship exists and if the court determines that the presumption described in subsection (2)(a) of this section has been rebutted by clear and convincing evidence, the court shall grant visitation or contact rights to the person having the ongoing personal relationship, if to do so is in the best interest of the child. The court may order temporary visitation or contact rights under this paragraph pending a final order.

(4)(a) In deciding whether the presumption described in subsection (2)(a) of this section has been rebutted and whether to award visitation or contact rights over the objection of the legal parent, the court may consider factors including, but not limited to, the following, which may be shown by the evidence:

(A) The petitioner or intervenor is or recently has been the child’s primary caretaker;

(B) Circumstances detrimental to the child exist if relief is denied;

(C) The legal parent has fostered, encouraged or consented to the relationship between the child and the petitioner or intervenor;

(D) Granting relief would not substantially interfere with the custodial relationship; or

(E) The legal parent has unreasonably denied or limited contact between the child and the petitioner or intervenor.

(b) In deciding whether the presumption described in subsection (2)(a) of this section has been rebutted and whether to award custody, guardianship or other rights over the objection of the legal parent, the court may consider factors including, but not limited to, the following, which may be shown by the evidence:

(A) The legal parent is unwilling or unable to care adequately for the child;

(B) The petitioner or intervenor is or recently has been the child’s primary caretaker;

(C) Circumstances detrimental to the child exist if relief is denied;

(D) The legal parent has fostered, encouraged or consented to the relationship between the child and the petitioner or intervenor; or

(E) The legal parent has unreasonably denied or limited contact between the child and the petitioner or intervenor.

(5) In addition to the other rights granted under this section, a stepparent with a child-parent relationship who is a party in a dissolution proceeding may petition the court having jurisdiction for custody or visitation under this section or may petition the court for the county in which the child resides for adoption of the child. The stepparent may also file for post-judgment modification of a judgment relating to child custody.

(6)(a) A motion for intervention filed under this section shall comply with ORCP 33 and state the grounds for relief under this section.

(b) Costs for the representation of an intervenor under this section may not be charged against funds appropriated for public defense services.

(7) In a proceeding under this section, the court may:

(a) Cause an investigation, examination or evaluation to be made under ORS 107.425 or may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist the parties in creating and implementing parenting plans under ORS 107.425 (3).

(b) Assess against a party reasonable attorney fees and costs for the benefit of another party.

(8) When a petition or motion to intervene is filed under this section seeking guardianship or custody of a child who is a foreign national, the petitioner or intervenor shall serve a copy of the petition or motion on the consulate for the child’s country.

(9) This section does not apply to proceedings under ORS chapter 419B.

(10) As used in this section:

(a) "Child-parent relationship" means a relationship that exists or did exist, in whole or in part, within the six months preceding the filing of an action under this section, and in which relationship a person having physical custody of a child or residing in the same household as the child supplied, or otherwise made available to the child, food, clothing, shelter and incidental necessaries and provided the child with necessary care, education and discipline, and which relationship continued on a day-to-day basis, through interaction, companionship, interplay and mutuality, that fulfilled the child’s psychological needs for a parent as well as the child’s physical needs. However, a relationship between a child and a person who is the nonrelated foster parent of the child is not a child-parent relationship under this section unless the relationship continued over a period exceeding 12 months.

(b) "Circumstances detrimental to the child" includes but is not limited to circumstances that may cause psychological, emotional or physical harm to a child.

(c) "Grandparent" means the legal parent of the child’s legal parent.

(d) "Legal parent" means a parent as defined in ORS 419A.004 whose rights have not been terminated under ORS 419B.500 to 419B.524.

(e) "Ongoing personal relationship" means a relationship with substantial continuity for at least one year, through interaction, companionship, interplay and mutuality.

[1985 c.516 §2; 1987 c.810 §1; 1993 c.372 §1; 1997 c.92 §1; 1997 c.479 §1; 1997 c.873 §20; 1999 c.569 §6; 2001 c.873 §§1,1a,1e; 2003 c.143 §§1,2; 2003 c.231 §§4,5; 2003 c.576 §§138,139]



Section 109.120



Section 109.121



Section 109.123



Section 109.124 - Definitions for ORS 109.124 to 109.230.

(1) "Child attending school" has the meaning given that term in ORS 107.108.

(2) "Child born out of wedlock" means a child born to an unmarried woman or to a married woman by a man other than her husband.

(3) "Respondent" may include, but is not limited to, one or more persons who may be the father of a child born out of wedlock, the husband of a woman who has or may have a child born out of wedlock, the mother of a child born out of wedlock, the woman pregnant with a child who may be born out of wedlock, or the duly appointed and acting guardian of the child or conservator of the child’s estate.

[1979 c.246 §4; 1983 c.762 §1; 1995 c.79 §38; 1995 c.343 §24; 1995 c.514 §18; 1997 c.704 §56; 2005 c.160 §§14,20; 2007 c.454 §3]



Section 109.125 - Who may initiate proceedings; petition; parties.

(a) A mother of a child born out of wedlock or a woman pregnant with a child who may be born out of wedlock;

(b) The duly appointed and acting guardian of the child, conservator of the child’s estate or a guardian ad litem, if the guardian or conservator has the physical custody of the child or is providing support for the child;

(c) The administrator, as defined in ORS 25.010;

(d) A man claiming to be the father of a child born out of wedlock or of an unborn child who may be born out of wedlock; or

(e) The minor child by a guardian ad litem.

(2) Proceedings shall be initiated by the filing of a duly verified petition of the initiating party. The petition shall contain:

(a) If the initiating party is one of those specified in subsection (1)(a), (b), (c) or (e) of this section:

(A) The name of the mother of the child born out of wedlock or the woman pregnant with a child who may be born out of wedlock;

(B) The name of the mother’s husband if the child is alleged to be a child born to a married woman by a man other than her husband;

(C) Facts showing the petitioner’s status to initiate proceedings;

(D) A statement that a respondent is the father;

(E) The probable time or period of time during which conception took place; and

(F) A statement of the specific relief sought.

(b) If the initiating party is a man specified in subsection (1)(d) of this section:

(A) The name of the mother of the child born out of wedlock or the woman pregnant with a child who may be born out of wedlock;

(B) The name of the mother’s husband if the child is alleged to be a child born to a married woman by a man other than her husband;

(C) A statement that the initiating party is the father of the child and accepts the same responsibility for the support and education of the child and for all pregnancy-related expenses that he would have if the child were born to him in lawful wedlock;

(D) The probable time or period of time during which conception took place; and

(E) A statement of the specific relief sought.

(3) When proceedings are initiated by the administrator, as defined in ORS 25.010, the state and the child’s mother and putative father are parties.

(4) When a proceeding is initiated under this section and the child support rights of one of the parties or of the child at issue have been assigned to the state, a true copy of the petition shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the suit is filed.

(5) A man whose paternity of a child has been established under ORS 109.070 is a necessary party to proceedings initiated under this section unless the paternity has been disestablished before the proceedings are initiated.

[1969 c.619 §1; 1971 c.191 §1; 1971 c.401 §3; 1971 c.779 §79; 1973 c.823 §105; 1975 c.458 §15a; 1975 c.640 §4a; 1979 c.90 §3; 1979 c.246 §5; 1983 c.762 §2; 1993 c.596 §21; 2001 c.334 §6; 2003 c.73 §56; 2007 c.454 §4]



Section 109.130



Section 109.133



Section 109.135 - Circuit court jurisdiction; equity action; place of commencement.

(2) All filiation proceedings shall be commenced and tried in the county where either party or the child resides.

[1969 c.619 §§2,3,7; 1971 c.191 §2; 1979 c.246 §6; 1981 s.s. c.3 §104; 1983 c.762 §3; 1999 c.80 §22; 2013 c.1 §5; 2013 c.126 §3]



Section 109.140



Section 109.145 - Court may proceed despite failure to appear; evidence required.

[1969 c.619 §4; 1975 c.640 §14; 1983 c.762 §4]



Section 109.150



Section 109.153



Section 109.155 - Hearing; order for payment for support of child and other costs; policy regarding settlement; enforcement of settlement terms; remedies.

(2) If the court finds, from a preponderance of the evidence, that the petitioner or the respondent is the father of the child who has been, or who may be born out of wedlock, the court shall then proceed to a determination of the appropriate relief to be granted. The court may approve any settlement agreement reached between the parties and incorporate the agreement into any judgment rendered, and the court may order such investigation or the production of such evidence as the court deems appropriate to establish a proper basis for relief.

(3) The court, in its discretion, may postpone the hearing from time to time to facilitate any investigation or the production of such evidence as it deems appropriate.

(4) The court may order either parent to pay such sum as the court deems appropriate for the past and future support and maintenance of the child during the child’s minority and while the child is attending school, as defined in ORS 107.108, and the reasonable and necessary expenses incurred or to be incurred in connection with prenatal care, expenses attendant with the birth and postnatal care. The court may grant the prevailing party reasonable costs of suit, which may include expert witness fees, and reasonable attorney fees at trial and on appeal. The provisions of ORS 107.108 apply to an order entered under this section for the support of a child attending school.

(5) An affidavit certifying the authenticity of documents substantiating expenses set forth in subsection (4) of this section is prima facie evidence to establish the authenticity of the documents.

(6)(a) It is the policy of this state:

(A) To encourage the settlement of cases brought under this section; and

(B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

(b) In a proceeding under this section, the court may enforce the terms set forth in a stipulated judgment of paternity signed by the parties, a judgment of paternity resulting from a settlement on the record or a judgment of paternity incorporating a settlement agreement:

(A) As contract terms using contract remedies;

(B) By imposing any remedy available to enforce a judgment, including but not limited to contempt; or

(C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

(c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

(d) Nothing in paragraph (b) or (c) of this subsection limits a party’s ability, in a separate proceeding, to file a motion to set aside, alter or modify a judgment under ORS 109.165 or to seek enforcement of an ancillary agreement to the judgment.

(7) If a man’s paternity of a child has been established under ORS 109.070 and the paternity has not been disestablished before proceedings are initiated under ORS 109.125, the court may not render a judgment under ORS 109.124 to 109.230 establishing another man’s paternity of the child unless the judgment also disestablishes the paternity established under ORS 109.070.

[1969 c.619 §5; 1971 c.137 §1; 1971 c.191 §3; 1973 c.827 §12h; 1975 c.640 §15; 1981 c.897 §33; 1983 c.762 §5; 1989 c.417 §2; 1997 c.704 §57; 1999 c.80 §23; 2001 c.203 §6; 2003 c.576 §140; 2007 c.454 §5]



Section 109.160



Section 109.165 - Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies.

(2) The moving party shall state in the motion, to the extent known:

(a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 25.287, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving the child, other than the judgment the party is moving to set aside, alter or modify.

(3) The moving party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

(4)(a) It is the policy of this state:

(A) To encourage the settlement of cases brought under this section; and

(B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

(b) In a proceeding under subsection (1) of this section, the court may enforce the terms set forth in a stipulated order or judgment signed by the parties, an order or judgment resulting from a settlement on the record or an order or judgment incorporating a settlement agreement:

(A) As contract terms using contract remedies;

(B) By imposing any remedy available to enforce an order or judgment, including but not limited to contempt; or

(C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

(c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

(d) Nothing in paragraph (b) or (c) of this subsection limits a party’s ability, in a separate proceeding, to file a motion to modify an order or judgment under subsection (1) of this section or to seek enforcement of an ancillary agreement to the order or judgment.

[1969 c.619 §6; 1973 c.827 §12i; 1989 c.812 §8; 1997 c.704 §58; 1997 c.707 §22; 2001 c.203 §8; 2003 c.116 §10; 2003 c.419 §3; 2003 c.576 §141; 2015 c.298 §95]



Section 109.170



Section 109.175 - Determination of legal custody after paternity established.

(2) In any proceeding under this section, the court may cause an investigation, examination or evaluation to be made under ORS 107.425 or may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist parents in creating and implementing parenting plans under ORS 107.425 (3).

[1983 c.761 §11; 1985 c.671 §42; 1995 c.608 §4; 1999 c.59 §25; 1999 c.569 §8; 2001 c.833 §3; 2005 c.160 §§15,21]



Section 109.180



Section 109.190



Section 109.200



Section 109.210



Section 109.220



Section 109.225 - Notice to Center for Health Statistics after petition filed; filing notice.

(2) The Center for Health Statistics shall file immediately the notice, or a copy thereof, with the record of the birth of the child or in the same manner as its filing of records of birth if the center does not have a record of the birth. The center shall only provide the information contained in the notice to persons whose names appear in the notice or to persons or agencies showing a legitimate interest in the parent-child relationship including, but not limited to, parties to adoption, juvenile court or heirship proceedings.

[1975 c.640 §5; 1983 c.709 §40; 1983 c.762 §6; 1991 c.484 §1; 2009 c.595 §69]



Section 109.230 - Legality of contract between mother and father of child born out of wedlock.

[Amended by 1961 c.338 §6]



Section 109.231 - Records open to public.

[1993 c.138 §2]

Note: 109.231 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.235



Section 109.237 - Attorney fees.

[1989 c.417 §1]

Note: 109.237 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.239 - Rights and obligations of children resulting from artificial insemination; rights and obligations of donor of semen.

(1) Such donor shall have no right, obligation or interest with respect to a child born as a result of the artificial insemination; and

(2) A child born as a result of the artificial insemination shall have no right, obligation or interest with respect to such donor.

[1977 c.686 §5]

Note: 109.239 to 109.247 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.243 - Relationship of child resulting from artificial insemination to mother’s husband.

[1977 c.686 §6]

Note: See note under 109.239.



Section 109.247 - Application of law to children resulting from artificial insemination.

[1977 c.686 §7]

Note: See note under 109.239.



Section 109.250 - Short title.

[1953 c.628 §7]



Section 109.251 - "Blood tests" defined.

[1981 c.401 §2; 1995 c.608 §5; 1999 c.80 §24; 2009 c.595 §70]



Section 109.252 - Authority for blood test; effect of refusal to submit to test; payment for test.

(2) When child support enforcement services are being provided under ORS 25.080, the Child Support Program shall pay any costs for blood tests subject to recovery from the party who requested the tests. If the original test result is contested prior to the entry of an order establishing paternity, the court or administrator shall order additional testing upon request and advance payment by the party making the request.

[1953 c.628 §1; 1969 c.619 §13; 1983 c.762 §7; 1985 c.671 §43; 1999 c.80 §25; 2001 c.455 §18; 2007 c.71 §28]



Section 109.254 - Selection of experts to make tests; admissible evidence.

(2) The blood test results and the conclusions and explanations of the blood test experts are admissible as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy, unless a written challenge to the testing procedure or the results of the blood test has been filed with the court and delivered to opposing counsel at least 10 days before any hearing set to determine the issue of paternity. Failure to make such timely challenge constitutes a waiver of the right to have the experts appear in person and is not grounds for a continuance of the hearing to determine paternity. A copy of the results, conclusions and explanations must be furnished to both parties or their counsel at least 20 days before the date of the hearing for this subsection to apply. The court for good cause or the parties may waive the time limits established by this subsection.

(3) An affidavit documenting the chain of custody of the specimens is prima facie evidence to establish the chain of custody.

[1953 c.628 §2; 1981 c.401 §3; 1985 c.671 §44; 1999 c.80 §26; 2001 c.455 §19]



Section 109.256 - Compensation of experts.

(2) The fee of an expert witness called by a party but not appointed by the court or administrator shall be paid by the party calling the witness but shall not be taxed as costs in the action.

[1953 c.628 §3; 1983 c.762 §8; 1985 c.671 §44a]



Section 109.258 - Effect of test results.

[1953 c.628 §4; 1985 c.671 §44b; 1999 c.80 §27]



Section 109.259 - Temporary child support pending determination of paternity.

[1997 c.746 §24b; 1999 c.80 §88]

Note: 109.259 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.260 - Applicability to criminal actions for nonsupport.

(1) An order for the tests shall be made only upon application of a party or on the court’s initiative.

(2) The compensation of the experts shall be paid by the county in which the proceedings are had under order of court.

(3) The court may direct a verdict of acquittal upon the conclusions of all the experts under the provisions of ORS 109.258, otherwise the case shall be submitted for determination upon all evidence.

[1953 c.628 §5; 2011 c.259 §1]



Section 109.262 - Uniformity of interpretation.

[1953 c.628 §6]



Section 109.264 - Parties.

[1993 c.596 §23]



Section 109.304 - Definitions for ORS 109.305 to 109.410.

(1) "Home study" means a written report documenting the result of an assessment conducted by the Department of Human Services, a licensed adoption agency or other public agency to evaluate the suitability of a prospective adoptive parent or parents to adopt.

(2) "Placement report" means a written report prepared by the department or by an Oregon licensed adoption agency after the petition for adoption has been filed that includes the department’s or the agency’s recommendation to the court concerning whether the court should grant the petition for adoption based upon the department’s or the agency’s evaluation of:

(a) The status and adjustment of the child; and

(b) The status and adjustment of the child’s prospective adoptive parent.

(3) "Records, papers and files" means all documents, writings, information, exhibits and other filings retained in the court’s record of an adoption case pursuant to ORS 109.319, and includes but is not limited to the Adoption Summary and Segregated Information Statement described in ORS 109.317, and exhibits attached to the statement, the petition and exhibits attached to the petition pursuant to ORS 109.315, and any other motion, judgment, document, writing, information, exhibit or filing retained in the court’s record of the adoption case.

[1993 c.717 §8; 2013 c.346 §1]



Section 109.305 - Interpretation of adoption laws; agreement for continuing contact.

(2) An adoptive parent and a birth parent may enter into a written agreement, approved by the court, to permit continuing contact between the birth relatives and the child or adoptive parents.

(3) If the child is within the jurisdiction of the juvenile court under ORS 419B.100, an adoptive parent and a birth relative may enter into a written agreement, approved by the court, to permit continuing contact between the birth relatives and the child or adoptive parents. A birth relative that enters into an agreement under this subsection must have established emotional ties creating an ongoing personal relationship, as defined in ORS 109.119, with the child. If the child is under one year of age, the ongoing personal relationship between the birth relative and the child must have continued for at least half of the child’s life.

(4) If the child is 14 years of age or older, an agreement made under this section may not be entered into without the consent of the child.

(5) As used in this section, "birth relative" includes a birth parent, grandparent, sibling and other member of the child’s birth family.

(6) The court may show approval of an agreement made under this section by incorporating the agreement by reference and indicating the court’s approval of the agreement in the adoption judgment.

(7) Failure to comply with the terms of an agreement made under this section is not grounds for setting aside an adoption judgment or revocation of a written consent to an adoption.

(8)(a) An agreement made under this section may be enforced by a civil action. However, before a court may enter an order requiring compliance with the agreement, the court must find that the party seeking enforcement participated, or attempted to participate, in good faith in mediating the dispute giving rise to the action prior to filing the civil action.

(b) The court may modify an agreement made under this section if the court finds that the modification is necessary to serve the best interests of the adopted child, that the party seeking modification participated, or attempted to participate, in good faith in mediation prior to seeking modification of the agreement and that:

(A) The modification is agreed to by all parties to the original agreement; or

(B) Exceptional circumstances have arisen since the parties entered into the agreement that justify modification of the agreement.

(9) The Department of Human Services is not responsible for any costs associated with an agreement described in subsection (3) of this section.

[1957 c.710 §15; subsections (2), (3) and (4) of 1993 Edition enacted as 1993 c.401 §1; 2003 c.576 §142; 2007 c.720 §1]

Note: 109.305 (7) and (8) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.306 - Rules regarding home studies and placement reports.

(a) Consider each prospective adoptive parent on the basis of the prospective adoptive parent’s ability to meet the individual needs of the child for safety, attachment and well-being;

(b) Safeguard a child’s rights under ORS 419B.090 (3) by considering a child’s relatives and current caretaker as having equal status and priority as prospective adoptive parents in the consideration of each of the relative’s and current caretaker’s respective abilities to meet the child’s individual needs for safety, attachment and well-being; and

(c) Give a child’s relatives and current caretaker a greater weight in the consideration of suitability as prospective adoptive parents as compared to the department’s consideration of other persons seeking to adopt a child who are not relatives or current caretakers.

(2) For purposes of this section, "current caretaker" has the meaning given that term in ORS 419A.004. [2015 c.795 §5]

Note: Section 12 (1), chapter 795, Oregon Laws 2015, provides:

Sec. 12. (1) Section 5 of this 2015 Act [109.306] and the amendments to ORS 109.309, 419A.004, 419B.090 and 419B.395 by sections 1 to 4 of this 2015 Act apply to:

(a) Children and wards who are in the legal custody of the Department of Human Services before, on or after the operative date specified in section 13 (1) of this 2015 Act [September 1, 2015]; and

(b) Children and wards for whom placement decisions are made on or after the operative date specified in section 13 (1) of this 2015 Act.

[2015 c.795 §12(1)]

Note: 109.306 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.307 - Court required to act within six months of filing of petition for adoption; duty of clerk.

(a) Enter a judgment under ORS 109.350;

(b) Continue the guardianship or legal custodial status of the child;

(c) Waive the child to a court having jurisdiction under ORS 419B.100 or 419C.005; or

(d) Take such other action as the court considers necessary.

(2) The court before which the petition is pending, on its own motion, may take testimony from or confer with the child to be adopted and may exclude from the conference the parents or guardians of the child, the proposed adoptive parents and other persons if the court finds that such action would be likely to be in the best interests of the child. However, the court shall permit an attorney for each party to attend the conference, and the conference shall be reported.

(3) The clerk of the court before which petitions for leave to adopt another are pending shall periodically notify the court and the Department of Human Services of all such petitions which have been pending before the court for more than six months without final disposition pursuant to subsection (1) of this section.

(4) The clerk of the court before which a petition is filed for leave to adopt a minor child shall provide to the Director of Human Services a copy of the court’s order of disposition of the petition.

[1965 c.188 §2; 1983 c.369 §3; 1987 c.814 §2; 1993 c.33 §292; 1993 c.546 §117; 2003 c.576 §143]



Section 109.308 - Confidentiality of petitioners.

[Formerly 109.235; 2005 c.369 §2]



Section 109.309 - Petition for adoption; residency and jurisdictional requirements; venue; home study; placement report; fee; rules; filing requirements for entry of judgment.

(2) One petitioner, the child, one parent or the person, who is not an adoption agency, consenting to the adoption as required under ORS 109.321 (1) must be a resident of this state. As used in this subsection, "resident" means a person who has resided in this state continuously for a period of six months prior to the date of the petition.

(3) Except as provided in subsection (4) of this section, when the petition is for the adoption of a minor child, the adoption is governed by the Uniform Child Custody Jurisdiction and Enforcement Act, ORS 109.701 to 109.834.

(4)(a) Notwithstanding ORS 109.741 and 109.744, a court of this state has jurisdiction over the adoption of a minor child if, immediately prior to the filing of a petition for adoption:

(A) The minor child resided in this state for at least six consecutive months including periods of temporary absence;

(B) One parent or another person, who is not an adoption agency, consenting to the adoption as required under ORS 109.321 (1) resided in this state for at least six consecutive months including periods of temporary absence;

(C) The prospective adoptive parent resided in this state for at least six consecutive months including periods of temporary absence and substantial evidence is available in this state concerning the present or future care of the minor child;

(D) It appears that no court of another state would have jurisdiction under circumstances substantially in accordance with subparagraphs (A) to (C) of this paragraph; or

(E) A court of another state has declined to exercise jurisdiction on the grounds that this state is a more appropriate forum to hear a petition for adoption of the minor child and it is in the best interests of the minor child that a court of this state assume jurisdiction.

(b) As used in paragraph (a) of this subsection, "periods of temporary absence" means periods of absence of not more than a total of 30 days in the prior six consecutive months.

(5) In a petition to adopt a minor child, venue lies in the Oregon county with which the child has the most significant connection or in the Oregon county in which the licensed adoption agency is located.

(6) A petition for adoption of a minor child must comply with the requirements, and be served in the manner, described in ORS 109.315.

(7)(a) In a proceeding for the adoption of a minor child, a current home study must be approved by either the Department of Human Services or an Oregon licensed adoption agency for the purpose of demonstrating that the petitioner meets the minimum standards for adoptive homes as set forth in the department’s administrative rules.

(b) The department, upon request by the petitioner, may waive the home study requirement in an adoption proceeding in which one of the child’s biological parents or adoptive parents retains parental rights, or when a relative who qualifies under the department’s administrative rules for a waiver of the home study requirement is the prospective adoptive parent.

(c) The department shall, subject to ORS 109.306, adopt rules to implement the provisions of this subsection.

(8)(a) Within 90 days after service upon the Director of Human Services as required under ORS 109.315, the Department of Human Services shall investigate and file for the consideration of the judge before whom the petition for adoption is pending a placement report containing information regarding the status of the child and evidence concerning the suitability of the proposed adoption. The department may designate an Oregon licensed adoption agency to investigate and report to the court. If the department designates an Oregon licensed adoption agency to investigate and report to the court, the department shall make the designation and provide all necessary information and materials to the Oregon licensed adoption agency no later than 30 days after the service on the director and upon receipt of all required documentation and fees. The department may waive the placement report requirement under this subsection but shall waive the placement report requirement in an adoption proceeding in which one of the child’s biological parents or adoptive parents retains parental rights.

(b) Upon receipt of a written request by the petitioner or the petitioner’s attorney, the department shall furnish to the petitioner or the petitioner’s attorney copies of any information that the department has filed with the court.

(c) Information gathered by the department or by an Oregon licensed adoption agency during the preparation of the placement report may include information concerning the child’s social, medical and genetic history and the birth parent’s history as may be required by ORS 109.321 or 109.342.

(d) The court shall file and retain the placement report filed under this subsection in the same location in the records, papers and files in the court’s record of the adoption case as the petition and exhibits filed under ORS 109.315 are located. The placement report must be segregated from the Adoption Summary and Segregated Information Statement and the exhibits submitted under ORS 109.317.

(e) The department shall, subject to ORS 109.306, adopt rules to implement the provisions of this subsection.

(9) The department may charge the petitioner a fee for investigating a proposed nonagency adoption and preparing the home study required under subsection (7) of this section and the placement report required under subsection (8) of this section. The petitioner shall report the fee amount to the court. The court granting the adoption shall make a finding as to whether the fee is necessary and reasonable. Any fee charged may not exceed reasonable costs for investigation, home study and placement report preparation. The department shall prescribe by rule the procedure for computing the investigation, home study and placement report preparation fee. The rules shall provide a waiver of either part or all of the fee based upon the petitioner’s ability to pay.

(10) The court may not rule upon a petition for the adoption of a minor child until at least 90 days after the date that the petition and documents required to be served on the Director of Human Services under ORS 109.315 and 109.317 have been served upon the director. The department may waive the 90-day waiting period.

(11) The amounts of any fees collected under subsection (9) of this section are continuously appropriated to the department for use in preparing home studies and placement reports required under this section.

(12)(a) Except as provided in paragraph (b) of this subsection, a court may not grant a judgment for the adoption of a minor child unless the petitioner has filed with the court:

(A) A petition, including exhibits attached to the petition, meeting the requirements of ORS 109.315;

(B) Written evidence that a home study has been completed and approved, unless waived, under subsection (7) of this section;

(C) A placement report under subsection (8) of this section unless waived; and

(D) The Adoption Summary and Segregated Information Statement under ORS 109.317, including exhibits attached to the statement.

(b) A person is not required to file a home study or a placement report with the court when the department has granted the person a waiver under department rules.

(13) The adoption shall comply with the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), if applicable.

[1993 c.717 §2 (enacted in lieu of 109.310); 1993 c.717 §9; 1995 c.90 §3; 1995 c.730 §2; 1997 c.470 §1; 1999 c.160 §2; 1999 c.649 §52; 2003 c.258 §1; 2003 c.576 §144; 2005 c.475 §1; 2013 c.346 §2; 2015 c.511 §7; 2015 c.795 §4]

Note: See first note under 109.306.



Section 109.310



Section 109.311 - Financial disclosure statement to be filed with petition; placement report required; exception; prohibited fees; advertising.

(2) A court may not grant a judgment for an adoption of a minor child in the absence of a placement report by the department or an Oregon licensed adoption agency unless the filing of such report has been waived by the department. A court may not grant a judgment for an adoption of a minor child in the absence of a written disclosure statement as described in subsection (1) of this section or in the absence of a verified statement by the petitioner that, to the best of the petitioner’s knowledge, no charges, except those reported in the disclosure statement, have been or will be paid in connection with the adoption.

(3) A person may not charge, accept or pay or offer to charge, accept or pay a fee for locating a minor child for adoption or for locating another person to adopt a minor child, except that Oregon licensed adoption agencies licensed under ORS chapter 418 may charge reasonable fees for services provided by them.

(4)(a) It is unlawful for any person to advertise:

(A) A child offered or wanted for adoption; or

(B) That the person is able to place, locate, dispose of or receive a child for adoption.

(b) The provisions of paragraph (a) of this subsection do not apply to:

(A) The department or a licensed Oregon adoption agency or an agent, employee or person with whom the department or adoption agency has a contract authorizing such actions; or

(B) A person who has completed a home study as required by ORS 109.309 (7) and has received a favorable recommendation regarding the fitness of the person to be an adoptive parent or the person’s attorney or uncompensated agent. A written declaration by the person who prepared the home study is sufficient verification of compliance with this subparagraph. The person’s attorney must be licensed to practice in Oregon.

(c) Nothing in this subsection prohibits an attorney licensed to practice in Oregon from advertising the attorney’s availability to provide services related to the adoption of children.

(d) As used in this subsection, unless the context requires otherwise, "advertise" means to communicate by newspaper, radio, television, handbills, placards or other print, broadcast or electronic medium that originates within this state.

[1985 c.403 §2 (1) to (3); 1987 c.367 §1; 1993 c.717 §4; 1995 c.730 §3; 2003 c.258 §2; 2003 c.576 §145; 2013 c.346 §9]



Section 109.312



Section 109.313 - Application for home study by Oregon resident.

(a) The department;

(b) A public child welfare agency in another state, following receipt of a request from the agency in the other state under the Interstate Compact for the Placement of Children; or

(c) A public child welfare agency in another country, following receipt of an appropriate request from the agency in the other country.

(2) The department shall also accept and may approve an application for a home study under this section that is submitted by an Oregon resident who is currently or has previously been under study or consideration by another public or private agency for placement of a child for adoption.

(3) An application submitted under this section may be approved if the application meets the requirements of the department as established by rule.

[2011 c.120 §1]

Note: 109.313 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.314



Section 109.315 - Petition for adoption; required contents, requests and exhibits in adoption petitions; confidentiality.

(a) The full name of the petitioner;

(b) The state and length of residency in the state of the petitioner and information sufficient to establish that the residency requirement of ORS 109.309 (2) has been met;

(c) The current marital or domestic partnership status of the petitioner;

(d) An explanatory statement as to why the petitioner is of sufficient ability to bring up the minor child and furnish suitable nurture and education sufficient for judgment to be entered under ORS 109.350;

(e) Information sufficient for the court to establish that the petitioner has complied with the jurisdictional and venue requirements of ORS 109.309 (4) and (5);

(f) The full name, gender and date and place of birth of the minor child;

(g) The marital or domestic partnership status of the biological mother at the time of conception, at the date of birth and during the 300 days prior to the date of birth of the minor child;

(h) A statement that the minor child is not an Indian child as defined in the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) or, if the Indian Child Welfare Act applies:

(A) A statement of the efforts to notify the appropriate Indian tribe or tribes of the adoption; and

(B) A statement of the efforts to comply with the placement preferences of the Indian Child Welfare Act or the placement preferences of the appropriate Indian tribe;

(i) The name and relationship to the minor child of any person who has executed a written release or surrender of parental rights or of rights of guardianship of the minor child as provided by ORS 418.270 and the date of the release or surrender;

(j) The name and relationship to the minor child of any person who has given written consent as required under ORS 109.321, and the date the consent was given;

(k) The name and relationship to the minor child of any person or entity for whom the written consent requirement under ORS 109.321 is waived or not required as provided in ORS 109.322, 109.323, 109.324, 109.325, 109.326 and 109.327 or whose written consent may be substituted for the written consent requirement under ORS 109.321 as provided in ORS 109.322, 109.323, 109.324, 109.325, 109.326, 109.327, 109.328 and 109.329;

(L) The name and relationship to the minor child of all persons who have signed and attested to:

(A) A written certificate of irrevocability and waiver as provided in ORS 109.321 (2); or

(B) A written certificate stating that a release or surrender under ORS 418.270 (4) shall become irrevocable as soon as the child is placed for the purpose of adoption;

(m) A statement of the facts and circumstances under which the petitioner obtained physical custody of the minor child, including date of placement with the petitioner for adoption and the name and relationship to the minor child of the individual or entity placing the minor child with the petitioner;

(n) The length of time that a minor child has been in the physical custody of the petitioner and, if the minor child is not in the physical custody of the petitioner, the reason why, and the date and manner in which the petitioner will obtain physical custody of the minor child;

(o) Whether a continuing contact agreement exists under ORS 109.305, including names of the parties to the agreement and date of execution;

(p) A statement establishing that the requirements of ORS 109.353 regarding advisement about the voluntary adoption registry and the registry’s services have been met;

(q) A statement establishing that the requirements of ORS 109.346 regarding notice of right to counseling sessions have been met;

(r) A statement that the information required by the Uniform Child Custody Jurisdiction and Enforcement Act under ORS 109.701 to 109.834 has been provided in the Adoption Summary and Segregated Information Statement under ORS 109.317;

(s) A statement that the Interstate Compact on the Placement of Children does or does not apply and, if applicable, a statement of the efforts undertaken to comply with the compact;

(t) Unless waived, a statement that a current home study was completed in compliance with ORS 109.309 (7); and

(u) A declaration made under penalty of perjury that the petition, and the information and statements contained in the petition, are true to the best of the petitioner’s knowledge and belief and that the petitioner understands the petition, and information and statements contained in the petition, may be used as evidence in court and are subject to penalty for perjury.

(2) A petition filed under ORS 109.309 must, if applicable, request the following:

(a) Entry of a general judgment of adoption;

(b) That the petitioner be permitted to adopt the minor child as the child of the petitioner for all legal intents and purposes;

(c) A finding that the court has jurisdiction over the adoption proceeding, the parties and the minor child;

(d) With respect to the appropriate persons, the termination of parental rights or a determination of nonpaternity;

(e) Approval of a change to the minor child’s name;

(f) A finding that a continuing contact agreement entered into under ORS 109.305 is in the best interests of the minor child and that, if the minor child is 14 years of age or older, the minor child has consented to the agreement, and that the court incorporate the continuing contact agreement by reference into the adoption judgment;

(g) That the court require preparation of and certify a report of adoption as provided in ORS 432.223;

(h) That all records, papers and files in the record of the adoption case be sealed as provided under ORS 109.319; and

(i) Any other relief requested by the petitioner.

(3) A petition filed under ORS 109.309 must, if applicable, have the following attached as exhibits:

(a) Any written release or surrender of the minor child for adoption, or a written disclaimer of parental rights;

(b) Any written consent to the adoption;

(c) Any certificate of irrevocability and waiver;

(d) Any continuing contact agreement under ORS 109.305;

(e) The written disclosure statement required under ORS 109.311; and

(f) Any other supporting documentation necessary to comply with the petition requirements in this section and ORS 109.309.

(4) The petition and documents filed as exhibits under subsection (3) of this section are confidential and may not be inspected or copied except as provided under ORS 109.305 to 109.410 and 109.425 to 109.507.

(5)(a) Within 30 days after being filed with the court, the petitioner shall serve copies of the petition, the documents filed as exhibits under subsection (3) of this section and the Adoption Summary and Segregated Information Statement described in ORS 109.317, including any amendments and exhibits attached to the statement, on the Director of Human Services by either registered or certified mail with return receipt or personal service.

(b) In the case of an adoption in which one of the child’s biological or adoptive parents retains parental rights, the petitioner shall also serve the petition by either registered or certified mail with return receipt or personal service:

(A) On all persons whose consent to the adoption is required under ORS 109.321 unless the person’s written consent is filed with the court; and

(B) On the parents of the party whose parental rights would be terminated, if the names and addresses are known or may be readily ascertained by the petitioner.

(c) When a parent of the child is deceased or incapacitated, the petitioner shall also serve the petition on the parents of the deceased or incapacitated parent, if the names and addresses are known or may be readily ascertained by the petitioner. As used in this paragraph:

(A) "Incapacitated" means a condition in which a person’s ability to receive and evaluate information effectively or to communicate decisions is impaired to such an extent that the person lacks the capacity to meet the essential requirements for the person’s physical health or safety.

(B) "Meet the essential requirements for the person’s physical health or safety" means those actions necessary to provide health care, food, shelter, clothing, personal hygiene and other care without which serious physical injury or illness is likely to occur.

(d) Service required by this subsection may be waived by the court for good cause. [2013 c.346 §4; 2015 c.511 §1]

Note: Section 14 (1), chapter 511, Oregon Laws 2015, provides:

Sec. 14. (1) Section 6 of this 2015 Act [109.331] and the amendments to ORS 109.315, 109.319, 109.321, 109.329 and 109.342 by sections 1, 3, 4, 10 and 11 of this 2015 Act apply to adoptions commenced before, on or after the effective date of this 2015 Act [June 22, 2015].

[2015 c.511 §14(1)]



Section 109.316



Section 109.317 - Adoption Summary and Segregated Information Statement; exhibits; confidentiality.

(a) The full name, permanent address and telephone number of each petitioner;

(b) The current full name, the proposed adoptive name and the date and place of birth of the minor child;

(c) The names, permanent addresses and telephone numbers of any person whose consent to the adoption is required under ORS 109.321;

(d) The name and relationship to the minor child and address of any person or entity for whom the written consent requirement under ORS 109.321 is waived or not required as provided in ORS 109.322, 109.323, 109.324, 109.325, 109.326 and 109.327 or whose written consent may be substituted for the written consent requirement under ORS 109.321 as provided in ORS 109.322, 109.323, 109.324, 109.325, 109.326, 109.327, 109.328 and 109.329;

(e) The information required by the Uniform Child Custody Jurisdiction and Enforcement Act under ORS 109.701 to 109.834 except that, when the Department of Human Services or an approved child-caring agency of this or any other state has placed a minor child with a foster parent, the information required under this paragraph regarding the minor child’s address, whereabouts or places the minor child has lived during the past five years, as required under ORS 107.767, is limited to the fact that the minor child was placed with a foster parent and the county and state of the location of the foster care placement, and disclosure of the foster parent’s name and address is specifically exempted from the requirements of this paragraph;

(f) The name, address and telephone number of any adoption agency that will be consenting, or has consented, to the adoption;

(g) The name, bar number and contact information for any attorney representing a petitioner or a person whose consent to the adoption is required under ORS 109.321; and

(h) An indication of the type of adoption proceeding as follows:

(A) Private agency adoption, whether domestic or international;

(B) Nonrelated independent adoption;

(C) Readoption of a minor child adopted in a foreign nation under ORS 109.385;

(D) Relative independent adoption;

(E) Stepparent independent adoption;

(F) An independent adoption involving one petitioner who retains parental rights;

(G) Out-of-state public agency adoption;

(H) An adoption in which the Department of Human Services gives consent under ORS 109.325; or

(I) Any other specified adoption.

(2) An Adoption Summary and Segregated Information Statement must, if applicable, have the following attached as exhibits:

(a) A home study or written evidence that a home study has been approved as required by ORS 109.309, unless waived;

(b) A report of adoption on a form prescribed and furnished by the State Registrar of the Center for Health Statistics as required under ORS 432.223; and

(c) A medical history of the minor child and of the biological parents as required under ORS 109.342.

(3) A waiver of the home study requirement may be substituted for the requirement under subsection (2)(a) of this section.

(4) The petitioner has a continuing duty to inform the court of any change to the information required under this section or when information that was not previously known or ascertainable becomes known or ascertainable.

(5) The Adoption Summary and Segregated Information Statement and the exhibits submitted under subsection (2) of this section are confidential and may not be inspected or copied except as otherwise provided under ORS 109.305 to 109.410 or 109.425 to 109.507. The Adoption Summary and Segregated Information Statement and the exhibits submitted under this section must be segregated in the record of the adoption case from other records, papers and files in the record of the adoption case.

[2013 c.346 §5; 2015 c.511 §2]



Section 109.318



Section 109.319 - Separate record of the case; sealing of adoption records; inspection, copying and disclosure; fees.

(2) The clerk, court administrator and any other person having custody of the records, papers and files in the court’s record of an adoption case shall cause the records, papers and files, both prior to entry of judgment and after entry of judgment of adoption, to be sealed. The clerk, court administrator and any other person having custody of the records, papers and files shall not unseal or allow inspection or copying of or disclose any information in the records, papers and files to any person or entity, except as provided in this section or pursuant to ORS 109.305 to 109.410 or 109.425 to 109.507.

(3) Prior to entry of judgment in an adoption proceeding, and after entry of judgment in an adoption proceeding but prior to the minor child who is the subject of the adoption proceeding attaining 18 years of age, the following may inspect and copy sealed records, papers and files that are maintained in the court’s record of an adoption case without a court order:

(a) Presiding judges and judges of the court operating under the Judicial Department, and court staff or other persons operating under the direction of the presiding judges or judges;

(b) Petitioners and their attorneys of record; and

(c) The Department of Human Services.

(4) After entry of judgment in an adoption proceeding and after the minor child who is the subject of the adoption proceeding has attained 18 years of age, the following may inspect and copy sealed records, papers and files that are maintained in the court’s record of the adoption case without a court order:

(a) Judges of the court operating under the Judicial Department and court staff or other persons operating under the direction of the judges;

(b) The person who was the minor child in the adoption proceeding, except that the person who was the minor child in the adoption proceeding may not inspect or copy the home study approved under ORS 109.309 (7) except pursuant to a court order and with good cause;

(c) Petitioners and their attorneys of record; and

(d) The Department of Human Services.

(5)(a) After entry of judgment in an adoption proceeding and after the minor child who is the subject of the adoption proceeding has attained 18 years of age, an individual whose consent for the adoption is required under ORS 109.321 may file a motion with the court to inspect and copy sealed records, papers and files that are maintained in the court’s record of the adoption case.

(b) Except as provided in paragraph (c) of this subsection, the court shall grant the motion except for good cause but must exclude from inspection and copying:

(A) For adoption cases filed on or after January 1, 2014:

(i) The Adoption Summary and Segregated Information Statement filed in accordance with ORS 109.317; and

(ii) Exhibits described in ORS 109.317 (2) that are contained in the court’s record of the adoption case.

(B) For adoption cases filed before January 1, 2014:

(i) Statements, exhibits and other documents provided for purposes of the Uniform Child Custody Jurisdiction and Enforcement Act pursuant to ORS 109.767;

(ii) A home study;

(iii) A report of adoption on a form prescribed and furnished by the State Registrar of the Center for Health Statistics under ORS 432.223 or a similar document in which the court has certified to the state registrar the facts of the live birth of the person adopted;

(iv) A medical history described in ORS 109.342 or a similar document provided to the court for the purpose of describing the medical history of the minor child or of the biological parents; and

(v) Addresses, phone numbers and Social Security numbers of persons or entities described in ORS 109.317 (1)(a) to (d) that are contained in the court’s record of the adoption case.

(c) If the Department of Human Services consented or has the authority to consent to the adoption of a minor child under ORS 109.325 or 419B.529:

(A) A parent who has signed a release and surrender to the department under ORS 418.270, that was accepted by the department, or whose parental rights were terminated under ORS 419B.500 and 419B.502 to 419B.524, may file a motion with the court to inspect or copy sealed records, papers and files that are maintained in the court’s record of the adoption case but may not be granted the right to inspect or copy:

(i) For adoption cases filed on or after January 1, 2014:

(I) The Adoption Summary and Segregated Information Statement filed in accordance with ORS 109.317; and

(II) Exhibits described in ORS 109.317 (2) that are contained in the court’s record of the adoption case.

(ii) For adoption cases filed before January 1, 2014:

(I) Statements, exhibits and other documents provided for purposes of the Uniform Child Custody Jurisdiction and Enforcement Act pursuant to ORS 109.767;

(II) A home study;

(III) A report of adoption on a form prescribed and furnished by the State Registrar of the Center for Health Statistics under ORS 432.223 or a similar document in which the court has certified to the state registrar the facts of the live birth of the person adopted; and

(IV) A medical history described in ORS 109.342 or a similar document provided to the court for the purpose of describing the medical history of the minor child or of the biological parents.

(B)(i) The court may grant the motion for good cause. The name, address, phone number, Social Security number or other identifying information of any individual or entity contained in the records, papers and files must be redacted and may not be disclosed as part of the inspection or copying allowed under this paragraph.

(ii) Notwithstanding sub-subparagraph (i) of this subparagraph, the name of the parent filing the motion and the name, bar number and contact information for any attorney of record in the case may be disclosed as part of the inspection or copying allowed under this paragraph.

(d) The fee imposed and collected by the court for the filing of a motion under this subsection by the birth parent of an adult adoptee shall be in accordance with ORS 21.145, except that a fee may not be imposed or collected for a motion filed under this subsection for adoptions where the Department of Human Services consented to the adoption under ORS 109.325 or 419B.529.

(6) Except as provided in subsection (5)(c) of this section, an individual or entity that signed a record, paper or document in a file contained in the court’s record of the adoption case is entitled to inspect and obtain a copy of that record, paper or document without a court order. The signature and name of any other individual or entity on the same record, paper or document must be redacted or otherwise not disclosed as part of the inspection and copying permitted under this subsection.

(7)(a) Any documents, writings, information and other records retained by the Department of Human Services or an Oregon licensed child-caring agency as defined in ORS 418.205 in the department’s or agency’s record of an adoption case that are not records, papers and files in the court’s record of the adoption case are confidential and must be sealed. Any records, documents or information, including records, papers and files in the court’s record of the adoption case, retained by the department or agency in its record of an adoption case may be accessed, used or disclosed only as provided in this section or ORS 109.305 to 109.410 or 109.425 to 109.507, or pursuant to a court order for good cause.

(b) The department or agency may, without a court order, access, use or disclose any records, documents or information retained by the department or agency in its record of an adoption case, including records, papers and files in the court’s record of an adoption case that are in the possession of the department or the agency for the purpose of providing adoption services or the administration of child welfare services that the department or agency is authorized to provide under applicable federal or state law.

(8) Except as otherwise provided in this section, a court may grant a motion and enter an order allowing inspection, copying or other disclosure of records, papers and files that are maintained in the court’s record of an adoption case for good cause.

(9) Nothing contained in this section shall prevent the clerk or court administrator from certifying or providing copies of a judgment of adoption to the petitioner in an adoption proceeding, to the petitioner’s attorney of record or to the Department of Human Services.

(10) The provisions of this section do not apply to the disclosure of information under ORS 109.425 to 109.507.

(11) Except as provided in subsection (5)(d) of this section, the court may impose and collect fees for copies and services provided under this section, including but not limited to filing, inspection and research fees.

(12) Unless good cause is shown, when the court grants a motion to inspect, copy or otherwise disclose records, papers and files in the court’s record of an adoption case, the court shall order a prohibition or limitation on redisclosure of the records, papers and files, or of information contained in the records, papers and files.

(13) When inspection, copying or disclosure is allowed under this section, the court may require appropriate and reasonable verification of the identity of the requesting person to the satisfaction of the court. [2013 c.346 §6; 2014 c.71 §7; 2015 c.511 §3; 2015 c.512 §3]

Note: Section 16 (2), chapter 346, Oregon Laws 2013, provides:

Sec. 16. (2) Section 6 of this 2013 Act [109.319] and the repeal of ORS 7.211 and 109.440 by section 7 of this 2013 Act apply to adoption cases commenced before, on or after the effective date of this 2013 Act [January 1, 2014].

[2013 c.346 §16(2)]

Note: See note under 109.315.



Section 109.320



Section 109.321 - Consent to adoption.

(a) The parents of the child, or the survivor of them.

(b) The guardian of the child, if the child has no living parent.

(c) The next of kin in this state, if the child has no living parent and no guardian.

(d) Some suitable person appointed by the court to act in the proceeding as next friend of the child to give or withhold consent, if the child has no living parent and no guardian or next of kin qualified to consent.

(2)(a) A person who gives consent to adoption under subsection (1) of this section may agree concurrently or subsequently to the giving of such consent that the consent shall be or become irrevocable, and may waive such person’s right to a personal appearance in court, by a duly signed and attested certificate. The certificate of irrevocability and waiver shall be in effect when the following are completed:

(A) The child is placed for the purpose of adoption in the physical custody of the person or persons to whom the consent is given;

(B) The person or persons to whom consent for adoption is given have filed a petition to adopt the child in a court of competent jurisdiction;

(C) The court has entered an order appointing the petitioner or some other suitable person as guardian of the child pursuant to ORS 109.335;

(D) The Department of Human Services, an Oregon licensed adoption agency or an attorney who is representing the adoptive parents has filed either a department or an Oregon licensed adoption agency home study with the court approving the petitioner or petitioners as potential adoptive parents or the department has notified the court that the filing of such study has been waived;

(E) Information about the child’s social, medical and genetic history required in ORS 109.342 has been provided to an attorney or the department or an Oregon licensed adoption agency by the person giving consent to the adoption; and

(F) The person signing the certificate of irrevocability and waiver has been given an explanation by an attorney who represents the person and who does not also represent the adoptive family, by the department or by an Oregon licensed adoption agency of the consequences of signing the certificate.

(b) Upon the fulfillment of the conditions in paragraph (a) of this subsection, the consent for adoption may not be revoked unless fraud or duress is proved with respect to any material fact.

(3) Consent to the adoption of an Indian child as defined in the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) shall not be valid unless the requirements of the Indian Child Welfare Act are met. In accordance with the Indian Child Welfare Act, a certificate of irrevocability is not valid for the adoption of an Indian child.

[Formerly 109.312; 2015 c.511 §10]

Note: See note under 109.315.



Section 109.322 - Consent of parent with mental illness or intellectual disability; consent of imprisoned parent.

(2) In the case of a parent adjudged to be a person with mental illness under ORS 426.130 or a person with an intellectual disability who is in need of commitment for residential care, treatment and training under ORS 427.290, the petitioner shall also serve the summons and the motion and order to show cause upon the guardian of the parent. If the parent has no guardian, the court shall appoint a guardian ad litem to appear for the parent in the adoption proceedings.

(3) Upon hearing, if the court finds that the adoption is in the best interests of the child, the consent of the parent who is imprisoned or adjudged to be a person with mental illness or an intellectual disability is not required, and the court may proceed regardless of the objection of the parent.

(4) This section does not apply when consent is given in loco parentis under ORS 109.325 or 109.327.

[1957 c.710 §6 (109.312 to 109.329 enacted in lieu of 109.320); 1975 c.711 §1; 2003 c.576 §146; 2005 c.369 §5; 2007 c.70 §22; 2013 c.360 §4]



Section 109.323 - Consent when custody of child has been awarded in divorce proceedings.

(2) This section does not apply when consent is given in loco parentis under ORS 109.325 or 109.327.

[Formerly 109.314]



Section 109.324 - Consent when parent has deserted or neglected child.

(2) Upon hearing or when the parent has failed to file a written answer as required in ORS 109.330 (3), if the court finds that the parent has willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child for one year next preceding the filing of the petition for adoption, the consent of the parent at the discretion of the court is not required and, if the court determines that the parent’s consent is not required, the court may proceed regardless of the objection of the parent.

(3) In determining whether the parent has willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child, the court may:

(a) Disregard incidental visitations, communications and contributions; and

(b) Consider, among other factors the court finds relevant, whether the custodial parent has attempted, without good cause shown, to prevent or to impede contact between the child and the parent whose parental rights would be terminated in an action under this section.

(4) This section does not apply when consent is given in loco parentis under ORS 109.325 or 109.327.

[1957 c.710 §7 (109.312 to 109.329 enacted in lieu of 109.320); 2003 c.576 §147; 2003 c.579 §1; 2005 c.369 §6]



Section 109.325 - Consent by Department of Human Services or approved child-caring agency of this state.

(a) Surrendered to it for the purpose of adoption under ORS 418.270 if compliance is had with the provisions of that section;

(b) Permanently committed to it by order of a court of competent jurisdiction; or

(c) Surrendered to it for the purpose of adoption under ORS 418.270 by one parent if compliance is had with the provisions of that section and permanently committed to it by a court of competent jurisdiction having jurisdiction of the other parent.

(2) The department may consent to the adoption of a child over whom the department has been made guardian under ORS chapter 125.

(3) When consent is given under this section, no other consent is required.

(4) When consent is given under this section, there shall be filed in the adoption proceeding:

(a) A certified copy of an order of a court of competent jurisdiction formally and permanently assigning the guardianship of the child to the department or the child-caring agency, or a copy of the surrender of the child from its parent or parents or guardian, or both, as the case may be; and

(b) Written formal consent by the department or the child-caring agency, as the case may be, to the proposed adoption, showing that sufficient and satisfactory investigation of the adopting parties has been made and recommending that the adoption be granted. The consent of the department or the child-caring agency to the proposed adoption may be given by one of its officers, executives or employees who has been authorized or designated by it for that purpose.

[Formerly 109.316]



Section 109.326 - Consent when husband not father.

(2) If paternity of the child has not been determined, a determination of nonpaternity may be made by any court having adoption, divorce or juvenile court jurisdiction. The testimony or affidavit of the mother or the husband or another person with knowledge of the facts filed in the proceeding constitutes competent evidence before the court making the determination.

(3) Before making the determination of nonpaternity, the petitioner shall serve on the husband a summons and a true copy of a motion and order to show cause why a judgment of nonpaternity should not be entered if:

(a) There has been a determination by any court of competent jurisdiction that the husband is the father of the child;

(b) The child resided with the husband at any time since the child’s birth; or

(c) The husband repeatedly has contributed or tried to contribute to the support of the child.

(4) When the petitioner is required to serve the husband with a summons and a motion and order to show cause under subsection (3) of this section, service must be made in the manner provided in ORCP 7 D and E, except as provided in subsection (6) of this section. Service must be proved as required in ORCP 7 F. The summons and the motion and order to show cause need not contain the names of the adoptive parents.

(5) A summons under subsection (3) of this section must contain:

(a) A statement that if the husband fails to file a written answer to the motion and order to show cause within the time provided, the court, without further notice and in the husband’s absence, may take any action that is authorized by law, including but not limited to entering a judgment of nonpaternity on the date the answer is required or on a future date.

(b) A statement that:

(A) The husband must file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting.

(B) In the answer, the husband must inform the court and the petitioner of the husband’s telephone number or contact telephone number and the husband’s current residence, mailing or contact address in the same state as the husband’s home. The answer may be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________, )

Petitioner, ) NO._____

)

) ANSWER

and )

)

_________, )

Respondent. )

[ ] I consent to the entry of a judgment of nonpaternity.

[ ] I do not consent to the entry of a judgment of nonpaternity. The court should not enter a judgment of nonpaternity for the following reasons:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________

__________________

Signature

DATE:_____________________

ADDRESS OR CONTACT ADDRESS:

_____________________

_____________________

TELEPHONE OR CONTACT TELEPHONE:

_____________________

______________________________________________________________________________

(c) A notice that, if the husband answers the motion and order to show cause, the court:

(A) Will schedule a hearing to address the motion and order to show cause and, if appropriate, the adoption petition;

(B) Will order the husband to appear personally; and

(C) May schedule other hearings related to the petition and may order the husband to appear personally.

(d) A notice that the husband has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you meet the state’s financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the circuit court immediately. Phone ______ for further information.

______________________________________________________________________________

(e) A statement that the husband has the responsibility to maintain contact with the husband’s attorney and to keep the attorney advised of the husband’s whereabouts.

(6) A husband who is served with a summons and a motion and order to show cause under this section shall file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting. In the answer, the husband shall inform the court and the petitioner of the husband’s telephone number or contact telephone number and current address, as defined in ORS 25.011. The answer may be in substantially the form described in subsection (5) of this section.

(7) If the husband requests the assistance of appointed counsel and the court determines that the husband is financially eligible, the court shall appoint an attorney to represent the husband at state expense. Appointment of counsel under this subsection is subject to ORS 135.055, 151.216 and 151.219. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216.

(8) If the husband files an answer as required under subsection (6) of this section, the court, by oral order made on the record or by written order provided to the husband in person or mailed to the husband at the address provided by the husband, shall:

(a) Inform the husband of the time, place and purpose of the next hearing or hearings related to the motion and order to show cause or the adoption petition;

(b) Require the husband to appear personally at the next hearing or hearings related to the motion and order to show cause or the adoption petition; and

(c) Inform the husband that, if the husband fails to appear as ordered for any hearing related to the motion and order to show cause or the adoption petition, the court, without further notice and in the husband’s absence, may take any action that is authorized by law, including but not limited to entering a judgment of nonpaternity on the date specified in the order or on a future date, without the consent of the husband.

(9) If a husband fails to file a written answer as required in subsection (6) of this section or fails to appear for a hearing related to the motion and order to show cause or the petition as directed by court order under this section, the court, without further notice to the husband and in the husband’s absence, may take any action that is authorized by law, including but not limited to entering a judgment of nonpaternity.

(10) There shall be sufficient proof to enable the court to grant the relief sought without notice to the husband provided that the affidavit of the mother of the child, of the husband or of another person with knowledge of the facts filed in the proceeding states or the court finds from other competent evidence:

(a) That the mother of the child was not cohabiting with her husband at the time of conception of the child and that the husband is not the father of the child;

(b) That the husband has not been judicially determined to be the father;

(c) That the child has not resided with the husband; and

(d) That the husband has not contributed or tried to contribute to the support of the child.

(11) Notwithstanding ORS 109.070 (1)(a), service of a summons and a motion and order to show cause on the husband under subsection (3) of this section is not required and the husband’s consent, authorization or waiver is not required in adoption proceedings concerning the child unless the husband has met the requirements of subsection (3)(a), (b) or (c) of this section.

(12) A husband who was not cohabiting with the mother at the time of the child’s conception has the primary responsibility to protect the husband’s rights.

(13) Nothing in this section shall be used to set aside an act of a permanent nature, including but not limited to adoption, unless the father establishes, within one year after the entry of the order or general judgment, as defined in ORS 18.005, fraud on the part of the petitioner with respect to the matters specified in subsection (10)(a), (b), (c) or (d) of this section.

[1957 c.710 §8 (109.312 to 109.329 enacted in lieu of 109.320); 1959 c.609 §1; 1967 c.385 §1; 1969 c.591 §287; 1975 c.640 §16; 1989 c.907 §1; 1995 c.514 §19; 2003 c.576 §148; 2005 c.160 §§16,22; 2005 c.369 §7; 2007 c.454 §6]



Section 109.327 - Consent by organization located outside Oregon.

(2) When consent is given under this section, there shall be filed in the adoption proceeding:

(a) A certified copy of the court order, or the written authorization from the parent, parents or other person, or both a court order and such written authorization, as the case may be, that enables consent to be given in loco parentis under the law of such other jurisdiction; and

(b) Written formal consent by the agency or other organization, or the officer or executive thereof, to the proposed adoption, showing that sufficient and satisfactory investigation of the adopting parties has been made and recommending that the adoption be granted.

[Formerly 109.318]



Section 109.328 - Consent of child 14 years of age or older.

[1957 c.710 §9 (109.312 to 109.329 enacted in lieu of 109.320)]



Section 109.329 - Adoption of person 18 years of age or older or legally married.

(2) In addition to the written consents required under subsection (1) of this section, an adoption of a person who is 18 years of age or older or who is legally married is governed by the following:

(a) One petitioner or the person to be adopted must have resided in this state continuously for a period of six months prior to the filing of the petition; and

(b) The petition must be filed in the county in which one petitioner or the person to be adopted resides.

(3) The court may grant the petition if the court finds, from the allegations set forth in the petition, that each petitioner:

(a) Understands the significance and ramifications of the adoption; and

(b) Is not acting under duress, coercion or undue influence.

(4) In a proceeding under this section, the court may:

(a) Appoint counsel for each petitioner or for the person to be adopted or both or appoint a visitor, as provided in ORS 125.150. If the court appoints counsel or a visitor or both under this paragraph, the court shall apportion the costs among each petitioner and the person being adopted.

(b) Hold a hearing.

(c) On the court’s own motion, take testimony from or hold a conference with each petitioner and the person to be adopted. The court may hold a conference with one party and exclude the other party from the conference. In such a case, the court shall allow the attorney for the excluded party to attend the conference.

(d) Require that notice of the proceeding be provided by each petitioner to any or all of the following:

(A) The spouse of each petitioner.

(B) A person cohabiting with a petitioner who is interested in the affairs and welfare of the petitioner.

(C) The adult children of each petitioner.

(5) If, upon a petition for adoption presented and consented to in writing by each petitioner and the person to be adopted, the court is satisfied as to the identity and relations of each petitioner and the person to be adopted, that each petitioner understands the significance and ramifications of the adoption, that each petitioner is not acting under duress, coercion or undue influence and that it is fit and proper that the adoption be effected, a judgment shall be made setting forth the facts and ordering that from the date of the judgment, the person to be adopted, for all legal intents and purposes, is the child of the petitioner or petitioners.

(6) The provisions of ORS 109.308, 109.309, 109.315, 109.317, 109.319, 109.342 and 109.353 do not apply to an adoption under this section.

[1957 c.710 §10 (109.312 to 109.329 enacted in lieu of 109.320); 1973 c.827 §13; 2003 c.579 §2; 2013 c.346 §11; 2015 c.511 §4]

Note: See note under 109.315.



Section 109.330 - Notice to nonconsenting parent; notice when child has no parent, guardian or next of kin.

(2) A summons under this section must contain:

(a) A statement that an adoption petition has been filed and that, if the parent fails to file a written answer to the motion and order to show cause within the time provided, the court, without further notice and in the parent’s absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child if the court determines, on the date the answer is required or on a future date, that:

(A) Consent of the parent is not required; and

(B) The adoption is in the best interests of the child.

(b) A statement that:

(A) The parent must file with the court a written answer to the motion and order to show cause within 30 days after the date on which the parent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting.

(B) In the answer, the parent must inform the court and the petitioner of the parent’s telephone number or contact telephone number and the parent’s current residence, mailing or contact address in the same state as the parent’s home. The answer may be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________, )

Petitioner, ) NO._____

)

) ANSWER

and )

)

_________, )

Respondent. )

[ ] I consent to the proposed adoption.

[ ] I do not consent to the proposed adoption. The court should not order the proposed adoption without my consent for the following reasons:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________

__________________

Signature

DATE:__________________

ADDRESS OR CONTACT ADDRESS:

_____________________

_____________________

TELEPHONE OR CONTACT TELEPHONE:

_____________________

______________________________________________________________________________

(c) A notice that, if the parent answers the motion and order to show cause, the court:

(A) Will schedule a hearing to address the motion and order to show cause and, if appropriate, the adoption petition;

(B) Will order the parent to appear personally; and

(C) May schedule other hearings related to the petition and may order the parent to appear personally.

(d) A notice that the parent has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you meet the state’s financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the circuit court immediately. Phone ______ for further information.

______________________________________________________________________________

(e) A statement that the parent has the responsibility to maintain contact with the parent’s attorney and to keep the attorney advised of the parent’s whereabouts.

(3) A parent who is served with a summons and a motion and order to show cause under this section shall file with the court a written answer to the motion and order to show cause within 30 days after the date on which the parent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting. In the answer, the parent shall inform the court and the petitioner of the parent’s telephone number or contact telephone number and current address, as defined in ORS 25.011. The answer may be in substantially the form described in subsection (2) of this section.

(4) If the parent requests the assistance of appointed counsel and the court determines that the parent is financially eligible, the court shall appoint an attorney to represent the parent at state expense. Appointment of counsel under this subsection is subject to ORS 135.055, 151.216 and 151.219. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216.

(5) If the parent files an answer as required under subsection (3) of this section, the court, by oral order made on the record or by written order provided to the parent in person or mailed to the parent at the address provided by the parent, shall:

(a) Inform the parent of the time, place and purpose of the next hearing or hearings related to the motion and order to show cause or the adoption petition;

(b) Require the parent to appear personally at the next hearing or hearings related to the motion and order to show cause or the adoption petition; and

(c) Inform the parent that, if the parent fails to appear as ordered for any hearing related to the motion and order to show cause or the adoption petition, the court, without further notice and in the parent’s absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child on the date specified in the order or on a future date, without the consent of the parent.

(6) If a parent fails to file a written answer as required in subsection (3) of this section or fails to appear for a hearing related to the motion and order to show cause or the petition as directed by court order under this section, the court, without further notice to the parent and in the parent’s absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child without the consent of the parent if the court finds, on the date the answer is required or on a future date, the action to be in the child’s best interests.

(7) If the child has no living parent and no guardian or next of kin in this state qualified to appear in behalf of the child, the court may order such notice, if any, to be given as the court deems necessary or proper.

[Amended by 1957 c.710 §11; 1967 c.385 §2; 1969 c.591 §288; 1975 c.640 §17; 1979 c.284 §101; 2005 c.369 §1]



Section 109.331 - Consenting agency disclosure of county and case number of adoption proceeding.

(1) An adult adoptee;

(2) A birth parent who has consented to the adoption and signed a release and surrender or whose parental rights have been terminated; or

(3) A parent or guardian of a minor child who was the subject of an adoption proceeding.

[2015 c.511 §6]

Note: See note under 109.315.



Section 109.332 - Grandparent visitation in stepparent adoption.

(2) The court shall award a grandparent visitation rights only if the court finds by clear and convincing evidence that:

(a) Establishing visitation rights is in the best interests of the child;

(b) A substantial relationship existed prior to the adoption between the child and the grandparent seeking visitation rights; and

(c) Establishing visitation rights does not substantially interfere with the relationship between the child and the adoptive family.

(3) As used in this section, "grandparent" includes a grandparent who has established custody, visitation or other rights under ORS 109.119.

[1993 c.689 §2; 1993 c.717 §10; 1995 c.90 §4; 2001 c.873 §7; 2003 c.258 §3; 2005 c.22 §88; 2013 c.346 §12]

Note: 109.332 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.335 - Appointment of guardian pending further adoption proceedings.

[1965 c.187 §1; 1967 c.231 §1; 1973 c.823 §108; 1995 c.664 §83; 2003 c.576 §149]



Section 109.340



Section 109.342 - Medical history of child and biological parents required; content; form.

(2) When possible, the medical history shall include, but need not be limited to:

(a) A medical history of the adoptee from birth up to the time of adoption, including disease, disability, congenital or birth defects, and records of medical examinations of the child, if any;

(b) Physical characteristics of the biological parents, including age at the time of the adoptee’s birth, height, weight, and color of eyes, hair and skin;

(c) A gynecologic and obstetric history of the biological mother;

(d) A record of potentially inheritable genetic or physical traits or tendencies of the biological parents or their families; and

(e) Any other useful or unusual biological information that the biological parents are willing to provide.

(3) The names of the biological parents shall not be included in the medical history.

(4) Subsection (1) of this section does not apply when a person is adopted by a stepparent.

(5) The Department of Human Services shall prescribe a form for the compilation of the medical history.

[1979 c.493 §2; 2003 c.576 §150; 2015 c.511 §11]

Note: See note under 109.315.



Section 109.345



Section 109.346 - Adoption-related counseling for birth parent.

(2) Notice of the right to adoption-related counseling shall be in writing and shall be provided to the consenting birth parent by either the attorney for the birth parent, the agency representative taking the birth parent’s consent or the attorney for the prospective adoptive parent. Before entry of a judgment of adoption, the agency or attorney providing the written notice shall submit verification to the court that the notice was given to the consenting birth parent.

(3) The prospective adoptive parent shall pay all uninsured costs of the adoption-related counseling required by this section, provided the counseling is received within one year of the date of surrender or relinquishment of the child for adoption.

(4) Adoption-related counseling under this section, unless otherwise agreed to by the prospective adoptive parent and the consenting birth parent, shall be provided by:

(a) A regulated social worker as defined in ORS 675.510 who is employed by an Oregon licensed adoption agency other than the regulated social worker assigned to the prospective adoptive parent;

(b) A regulated social worker, counselor or therapist who is working under the supervision of a clinical social worker licensed under ORS 675.530 or a licensed professional counselor and who is knowledgeable about birth parent, adoption and grief and loss issues; or

(c) A clinical social worker licensed under ORS 675.530, counselor or therapist who:

(A) Has a graduate degree in social work, counseling or psychology; and

(B) Is knowledgeable about birth parent, adoption and grief and loss issues.

(5) The requirements of this section do not apply to:

(a) An adoption in which a birth parent relinquishes parental rights to the Department of Human Services;

(b) An adoption in which one parent retains parental rights;

(c) An adoption in which the child is born in a foreign country and adopted under the laws of that country or readopted in Oregon;

(d) An adoption in which the child is born in a foreign country and subsequently adopted in Oregon and in which the identity or whereabouts of the child’s birth parents are unknown; or

(e) An adoption of an adult.

(6) Failure to provide the notice required by this section or failure to pay the uninsured costs of adoption-related counseling required by this section is not grounds for setting aside an adoption judgment or for revocation of a written consent to an adoption or a certificate of irrevocability.

[2001 c.586 §2; 2003 c.576 §151; 2009 c.442 §29]

Note: 109.346 and 109.347 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.347 - Civil action for failure to pay for counseling; attorney fees.

[2001 c.586 §3]

Note: See note under 109.346.



Section 109.350 - Judgment of adoption or readoption.

[Amended by 1959 c.430 §4; 1983 c.302 §3; 2003 c.576 §152; 2015 c.511 §12]



Section 109.353 - Notice of voluntary adoption registry required before judgment entered; waiver.

[1995 c.730 §5; 1999 c.160 §1; 2003 c.576 §153]

Note: 109.353 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.360 - Change of adopted child’s name.

[Amended by 1997 c.872 §24; 2003 c.576 §154]



Section 109.370



Section 109.380



Section 109.381 - Effect of judgment of adoption.

(2) Except for such right of appeal as may be provided by law, judgments of adoption shall be binding and conclusive upon all parties to the proceeding. No party nor anyone claiming by, through or under a party to an adoption proceeding, may for any reason, either by collateral or direct proceedings, question the validity of a judgment of adoption entered by a court of competent jurisdiction of this or any other state.

(3) After the expiration of one year from the entry of a judgment of adoption in this state the validity of the adoption shall be binding on all persons, and it shall be conclusively presumed that the child’s natural parents and all other persons who might claim to have any right to, or over the child, have abandoned the child and consented to the entry of such judgment of adoption, and that the child became the lawful child of the adoptive parents or parent at the time when the judgment of adoption was rendered, all irrespective of jurisdictional or other defects in the adoption proceeding. After the expiration of the one-year period no one may question the validity of the adoption for any reason, either through collateral or direct proceedings, and all persons shall be bound thereby. However, the provisions of this subsection shall not affect the right of appeal from a judgment of adoption as may be provided by law.

[Subsections (1), (2) and (3) enacted as 1959 c.609 §§2,3,4; subsection (4) derived from 1959 c.609 §6; 2003 c.576 §155; 2005 c.22 §89]



Section 109.385 - Readoption proceeding; prima facie evidence; petition; required contents; service; exhibits; finding regarding inaccurate birthdate; fees.

(2) An adoption in a foreign nation under the laws of that nation of a person who is at the time of the adoption a national of the nation by adoptive parents, at least one of whom is a citizen of the United States, shall be recognized as a valid and legal adoption for all purposes in the State of Oregon if the adoption is valid and legal in the foreign nation where the adoption occurred, unless the adoption violates fundamental principles of human rights or the public policy of the state or of the federal government.

(3) A copy of a decree, order, judgment, certificate or other document of adoption by adoptive parents, at least one of whom is a citizen of the United States, issued by a court or pursuant to an administrative proceeding of competent jurisdiction in the foreign nation is prima facie evidence in any court or administrative proceeding in this state that the adoption was legal and valid.

(4) Notwithstanding subsection (2) of this section, an adoptive parent who has adopted a person in a foreign nation may petition the court for readoption for the purpose of obtaining a judgment of adoption from the circuit court of the county in which the petitioner resides.

(5) Except as otherwise provided in this section, ORS 109.315 does not apply to a petition for readoption under this section.

(6) A petition for readoption must be signed by the petitioner and, unless stated in the petition why the information or statement is omitted, must contain the following:

(a) The full name of the petitioner;

(b) The current marital or domestic partnership status of the petitioner;

(c) If the readoption is of a minor child, information sufficient for the court to establish that the petitioner has complied with the jurisdictional requirements of ORS 109.309 (4);

(d) The gender and full birth name, adopted name and any other alias of the person sought to be readopted;

(e) A statement of the place and date of the person’s birth in the foreign nation;

(f) A statement that the foreign adoption is legal and valid under the laws of the nation in which the adoption occurred and the date of the adoption;

(g) A statement that the person’s entry into the United States has complied with applicable federal immigration laws;

(h) If the readoption is of a minor child, a statement that a home study was completed and approved prior to the foreign nation adoption of the minor child;

(i) If the readoption is of a minor child, whether a continuing contact agreement exists under ORS 109.305 or a similar law applicable to the nation where the foreign nation adoption occurred, including the names of the parties to the agreement and the date of execution;

(j) A statement of the desired new adoptive name for the person to be readopted;

(k) If applicable, a statement that the birthdate listed on the person’s foreign nation birth documents is believed to be inaccurate and a description of the evidence that supports the petitioner’s belief;

(L) A statement requesting the clerk of the court, upon payment of any required fees, to issue to the petitioner a certificate of adoption under ORS 109.410 and a certified copy of the general judgment of adoption; and

(m) A statement that indicates whether the minor child is an Indian child as defined in the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) and, if required by the Indian Child Welfare Act:

(A) A statement of the efforts to notify the appropriate Indian tribe or tribes of the adoption; and

(B) A statement of the efforts to comply with the placement preferences of the Indian Child Welfare Act or the placement preferences of the appropriate Indian tribe.

(7) Within 30 days after being filed with the court, the petitioner shall serve copies of the petition and the documents filed as exhibits under subsection (9) of this section on the Director of Human Services by either registered or certified mail with return receipt or personal service.

(8) A petition filed under this section must, if applicable, request the following:

(a) Entry of a general judgment of adoption;

(b) That the petitioner be permitted to readopt the person as the child of the petitioner for all legal intents and purposes;

(c) A finding that the court has jurisdiction over the adoption proceeding, the parties and the person sought to be readopted;

(d) Approval of a change to the name of the person to be readopted;

(e) If applicable, a finding that a continuing contact agreement entered into under ORS 109.305, or a similar law applicable to the nation where the foreign nation adoption occurred, is in the best interests of the minor child and that the court incorporate the continuing contact agreement by reference into the adoption judgment;

(f) If applicable, a finding that the evidence of the person’s birthdate listed on the foreign nation adoption documents is inaccurate and that the evidence presented by the petitioner supports a change to the birthdate of the person to be readopted;

(g) That the court require preparation of and certify a report of adoption as provided in ORS 432.223;

(h) If the readoption is of a minor child, that all records, papers and files in the record of the readoption case be sealed as provided under ORS 109.319; and

(i) Any other relief requested by the petitioner.

(9) A petition filed under this section must, if applicable, have the following attached as exhibits:

(a) True copies of the foreign nation birth certificate of the person to be readopted, accompanied by an English translation, if necessary;

(b) True copies of the foreign nation adoption decree, order, judgment, certificate or similar document accompanied by an English translation, if necessary;

(c) True copies of the foreign nation passport and proof of legal residency in the United States for the person sought to be readopted;

(d) If applicable, a true copy of any continuing contact agreement entered into under ORS 109.305 or a similar law applicable to the nation where the foreign nation adoption occurred;

(e) If applicable, the written disclosure statement required under ORS 109.311; and

(f) Any other supporting documentation necessary to comply with the petition requirements in this section.

(10)(a) An Adoption Summary and Segregated Information Statement must be filed concurrently with every petition for readoption of a minor child. The statement must summarize information in the readoption proceeding and include additional information and attached exhibits as required under this subsection. The statement must contain, at a minimum, the following information if known or readily ascertainable by the petitioner:

(A) The full name, permanent address and telephone number of each petitioner;

(B) The current full name, the proposed adoptive name and the date and place of birth of the minor child;

(C) The information required by the Uniform Child Custody Jurisdiction and Enforcement Act under ORS 109.701 to 109.834; and

(D) The name, bar number and contact information for any attorney representing a petitioner.

(b) An Adoption Summary and Segregated Information Statement must attach as an exhibit:

(A) A home study that has been approved under ORS 109.309; and

(B) A report of adoption on a form prescribed and furnished by the State Registrar of the Center for Health Statistics as required under ORS 432.223.

(c) The petitioner has a continuing duty to inform the court of any change to the information required by this subsection or when information that was not previously known or ascertainable becomes known or ascertainable.

(d) The Adoption Summary and Segregated Information Statement and the exhibits submitted under this subsection are confidential and may not be inspected or copied except as otherwise provided under ORS 109.305 to 109.410 or 109.425 to 109.507. The Adoption Summary and Segregated Information Statement and the exhibits submitted under this section must be segregated in the record of the adoption case from other records, papers and files in the record of the adoption case.

(11) A petition filed under this section is exempt from any requirement for one or more of the following:

(a) Compliance with the consent requirements of ORS 109.321 to 109.330;

(b) A statement that the requirements of ORS 109.353 regarding advisement about the voluntary adoption registry and the registry’s services have been met;

(c) A statement that the requirements of ORS 109.346 regarding notice of the right to counseling sessions have been met; and

(d) Provision of a placement report under ORS 109.309 (8).

(12) The requirements for keeping a separate record of the case, for sealing the records, papers and files in an adoption proceeding and for the conditions under which inspection and copying of sealed records, papers and files in the court’s record of an adoption case set forth in ORS 109.319 apply to proceedings for readoption under this section.

(13)(a) The court may find that a person’s birthdate listed on the person’s foreign nation birth documents is inaccurate based upon a finding that the preponderance of the evidence demonstrates that the birthdate is inaccurate and that the age or birthdate proposed by the petitioner is accurate.

(b) Evidence that the court may consider in making the finding and order under this subsection includes, but is not limited to, one or more of the following:

(A) Medical evaluations;

(B) Birth certificates;

(C) School records;

(D) Dental evaluations;

(E) Psychological evaluations;

(F) Bone density tests; and

(G) Social evaluations.

(14) The fee imposed and collected by the court for the filing of a petition under this subsection shall be in accordance with ORS 21.145, except that when separate petitions for readoption of multiple minor children are concurrently filed under this section by the same petitioner, one filing fee shall be charged for the first petition filed and the filing fees for concurrently filed petitions shall not be charged.

[1961 c.95 §§2,3; 2015 c.511 §9]



Section 109.390 - Authority of Department of Human Services or child-caring agency in adoption proceedings.

(1) If it deems the action necessary or proper, become a party to any proceeding for the adoption of the child.

(2) Appear in court where a proceeding for the adoption of the child is pending.

(3) Give or withhold consent in loco parentis to the adoption of the child only in accordance with ORS 109.325.

[1957 c.710 §14; 1971 c.401 §6; 2005 c.22 §90]



Section 109.400 - Adoption report form.

(2) Notwithstanding ORS 109.319, if the court enters a judgment of adoption, the clerk of the court shall review the personal particulars filled in on the form, shall fill in the remaining blanks on the form, shall certify the form and mail it to the State Registrar of the Center for Health Statistics as the adoption report as required under ORS 432.223.

[1959 c.430 §1; 1983 c.709 §41; 1997 c.783 §45; 2003 c.576 §156; 2013 c.346 §14]



Section 109.410 - Certificate of adoption; form; persons eligible to receive certificate; status.

______________________________________________________________________________

CERTIFICATE OF ADOPTION

IN THE ________ COURT

OF THE STATE OF OREGON

FOR THE COUNTY OF

___________

In the Matter of the Adoption of:

___________________________

File No.___________

Name after Adoption

This is to certify that on the ___ day of________, 2___, a Judgment of Adoption was granted by the Honorable Judge ____________ granting the adoption of the above-named person by _________________.

The adopted person, above named, was born in the City of___________, County of________, State of________, on the __ day of_____, 2__.

Dated at________, Oregon, this __ day of___, 2__.

(SEAL) By _______________

Deputy

______________________________________________________________________________

(2) The certificate of adoption may be issued by the judge who granted the adoption, instead of by the clerk of the court.

(3) The certificate of adoption shall not state the former name of the person adopted, unless the name was not changed by the judgment, and shall not state the name of either biological parent of the person adopted. However, if the adoption was by the adopted person’s stepparent, the name of the adopting stepparent’s spouse may be set forth in the certificate if requested.

(4) No certificate of adoption shall be issued to any person other than the persons described in subsection (1) of this section without order of the court.

(5) For all purposes, the certificate of adoption shall constitute legal proof of the facts set forth therein, shall have the same force and effect and the same presumptions of validity as the judgment of adoption, and shall be entitled to full faith and credit.

[1979 c.397 §2; 1985 c.496 §24; 2003 c.576 §157; 2015 c.512 §2]



Section 109.425 - Definitions for ORS 109.425 to 109.507.

(1) "Adoptee" means a person who has been adopted in the State of Oregon.

(2) "Adoption" means the judicial act of creating the relationship of parent and child where it did not exist previously.

(3) "Adoptive parent" means an adult who has become a parent of a child through adoption.

(4) "Adult" means a person 18 years of age or older.

(5) "Agency" means any public or private organization licensed or authorized under the laws of this state to place children for adoption.

(6) "Birth parent" means:

(a) The man or woman who is legally presumed under the laws of this state to be the father or mother of genetic origin of a child; and

(b) A putative father of the child if the birth mother alleges he is the father and the putative father, by written affidavit or surrender and release executed within three years of the relinquishment of the child by the birth mother or the termination of parental rights of the birth mother, acknowledges being the child’s biological father.

(7) "Department" means the Department of Human Services.

(8)(a) "Genetic and social history" means a comprehensive report, when obtainable, of the health status and medical history of the birth parents and other persons related to the child.

(b) The genetic and social history may contain as much of the following as is available:

(A) Medical history;

(B) Health status;

(C) Cause of and age at death;

(D) Height, weight, eye and hair color;

(E) Ethnic origins; and

(F) Religion, if any.

(c) The genetic and social history may include the health status and medical history of:

(A) The birth parents;

(B) A putative father, if any;

(C) Siblings to the birth parents, if any;

(D) Siblings to a putative father, if any;

(E) Other children of either birth parent, if any;

(F) Other children of a putative father, if any;

(G) Parents of the birth parents; and

(H) Parents of a putative father, if any.

(9) "Guardian" means a person appointed by a court as guardian of a minor under ORS chapter 125 or the laws of any other state.

(10) "Health history" means a comprehensive report, when obtainable, of the child’s health status and medical history at the time of placement for adoption, including neonatal, psychological, physiological and medical care history.

(11) "Minor" means a person under 18 years of age.

(12) "Progeny" means the children or descendants of a person and the person’s descendants in successive generations.

(13) "Putative father" means a man who, under the laws of this state, is not legally presumed to be the father of genetic origin of a child, but who claims or is alleged to be the father of genetic origin of the child.

(14) "Registry" means a voluntary adoption registry established under ORS 109.450.

(15) "Successor agency" means an agency which has the adoption records of another agency because of the merger of the agency and the successor agency or because a former agency has ceased doing business and has given its adoption records to the successor agency as provided in ORS 109.435 (2).

[1983 c.672 §2; 1989 c.372 §1; 1993 c.410 §1; 1995 c.79 §39; 1995 c.730 §7; 1997 c.130 §3; 1997 c.442 §1; 2001 c.900 §14; 2015 c.200 §1]

Note: 109.425 to 109.507 and 109.990 (2) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.430 - Policy and purpose.

(1) Set up a voluntary adoption registry where birth parents, putative fathers, adoptees and genetic siblings of adoptees may register their willingness to the release of identifying information to each other;

(2) Provide for the disclosure of identifying information to birth parents and their progeny through a person employed or approved by a licensed adoption agency or the Department of Human Services, if the relevant persons for such disclosure are registered;

(3) Provide for the transmission of nonidentifying health and genetic and social histories of adoptees, birth parents, putative fathers, genetic siblings of adoptees and other specified persons; and

(4) Provide for disclosure of specific identifying information to Indian tribes or governmental agencies when needed to establish the adoptee’s eligibility for tribal membership or for benefits or to a person responsible for settling an estate that refers to the adoptee.

[1983 c.672 §1; 1989 c.372 §5; 1995 c.79 §40; 1995 c.730 §8; 1997 c.442 §2; 2013 c.346 §15; 2015 c.200 §2]

Note: See note under 109.425.



Section 109.435 - Adoption records to be permanently maintained.

(2) If an agency which handles adoptions ceases to do business, the agency shall transfer the adoption records to the department or to a successor agency, if the agency gives notice of the transfer to the department.

[1983 c.672 §3]

Note: See note under 109.425.



Section 109.440



Section 109.445 - Information of registry confidential.

(2) A class action suit shall not be maintained in any court of this state to require the registry to disclose identifying information.

[1983 c.672 §5]

Note: See note under 109.425.



Section 109.450 - Child placement agency to maintain registry; Department of Human Services duties.

(2) The Department of Human Services shall establish, maintain and operate the registry for all adoptions not arranged through a licensed agency. The department may contract out the function of establishing, maintaining and operating the registry to another agency. The department may join a voluntary national or international registry and make its records available in the manner authorized by ORS 109.425 to 109.507. However, if the rules of disclosure of such a voluntary organization differ from those prescribed in ORS 109.425 to 109.507, ORS 109.425 to 109.507 shall prevail.

[1983 c.672 §6; 1995 c.79 §42; 1995 c.730 §10; 2015 c.200 §16]

Note: See note under 109.425.



Section 109.455 - Persons eligible to use registry.

(2) A putative father may not use the registry to obtain identifying information but may register to authorize release of identifying information under ORS 109.460.

[1983 c.672 §7; 1989 c.372 §2; 1997 c.442 §3; 2015 c.200 §3]

Note: See note under 109.425.



Section 109.460 - Persons eligible to register; information authorized for release; expiration of registration on behalf of minor.

(2) At the discretion of the agency operating the registry, the adult progeny, or the parent or guardian of minor progeny, of a deceased adoptee, a deceased genetic sibling of an adoptee or a deceased birth parent of an adoptee may register to have specific identifying and contact information disclosed by submitting a signed affidavit containing the information listed in ORS 109.465 and a statement of the registrant’s willingness to be identified to other relevant persons who register.

(3) An adoptee, or the parent or guardian of a minor adoptee, may register to have specific identifying information disclosed to Indian tribes or to governmental agencies in order to establish the adoptee’s eligibility for tribal membership or for benefits or to a person settling an estate. The information shall be limited to a true copy of documents that prove the adoptee’s lineage. Information disclosed in accordance with this subsection shall not be disclosed to the adoptee or the parent or guardian of the minor adoptee by the registry or employee or agency operating a registry nor by the Indian tribe, governmental agency or person receiving the information.

(4) Registration under this section by the parent or guardian of a minor adoptee or of a minor genetic sibling of an adoptee expires when the minor reaches 18 years of age. The adoptee or sibling must reregister with a registry as an adult in accordance with this section for identifying information to be released to relevant persons who are registered. If the adoptee or sibling reregisters, the registration fee will be waived.

(5) Except as otherwise provided in ORS 109.503, a registry or employee or the agency operating a registry shall not contact or in any other way solicit any adoptee or birth parent to register with the registry.

[1983 c.672 §8; 1989 c.372 §6; 1993 c.410 §10; 1997 c.442 §4; 2013 c.366 §57; 2015 c.200 §4]

Note: See note under 109.425.



Section 109.465 - Content of affidavit; notice of change in information.

(a) The current name and address of the registrant and, where the registrant is the parent or guardian of a minor adoptee or of a minor genetic sibling of an adoptee, the current name and address of the minor adoptee or sibling;

(b) Any previous name by which the registrant and, where applicable, the minor, was known;

(c) The original or adopted names of the adopted child;

(d) The place and date of birth of the adopted child, if known; and

(e) The name and address of the agency, if known.

(2) The registrant shall notify the registry of any change in name or address that occurs after the registrant registers. Upon registering, the registry shall inform the registrant that the registrant has the responsibility to notify the registry of a change in address. The registry is not required to search for a registrant who fails to notify the registry of a change in address.

(3) A registrant may cancel the registrant’s registration at any time by giving the registry written notice of the registrant’s desire to cancel.

[1983 c.672 §9; 2015 c.200 §5]

Note: See note under 109.425.



Section 109.470 - Continuing registration by birth parent or putative father; reregistration by minor as adult; fee.

(2) When an adoptee reaches age 18, a putative father of the adoptee, if the putative father registered with the registry before the adoptee was age 18, shall notify the registry in writing only if the putative father does not desire to continue the registration.

(3) When an adoptee or genetic sibling of an adoptee reaches age 18, the adoptee or sibling, if the parent or guardian of the adoptee or sibling registered with the registry before the adoptee or sibling was age 18, must reregister with the registry as an adult in accordance with ORS 109.460. If the adoptee or sibling reregisters, the registration fee will be waived.

(4) A registry shall notify a birth parent, putative father or parent or guardian of a minor adoptee or of a minor genetic sibling of an adoptee of this requirement when the birth parent, putative father or parent or guardian initially registers.

[1983 c.672 §10; 1989 c.372 §3; 1997 c.442 §5; 1999 c.650 §1; 2015 c.200 §6]

Note: See note under 109.425.



Section 109.475 - Processing affidavits; notification of match.

(2) If the registry determines there is a match and if the relevant persons have registered with the registry and received the counseling required by ORS 109.480, notification of the match may be given by a registry to only:

(a) A birth parent of an adult adoptee;

(b) An adult adoptee;

(c) The parent or guardian of a minor adoptee or of a minor genetic sibling of an adoptee;

(d) The adult genetic siblings of an adult adoptee;

(e) At the discretion of the agency operating the registry, parents or adult siblings of the birth parent if the birth parent is deceased;

(f) At the discretion of the agency operating the registry, the adoptive parent of a deceased adoptee; or

(g) At the discretion of the agency operating the registry, the adult progeny, or the parent or guardian of minor progeny, of a deceased adoptee, a deceased genetic sibling of an adoptee or a deceased birth parent of an adoptee for the purposes set forth in ORS 109.460 (2).

(3) Notification of a match to the relevant parties shall be made through a direct and confidential contact.

[1983 c.672 §11; 1997 c.442 §6; 2015 c.200 §7]

Note: See note under 109.425.



Section 109.480 - Counseling of registrant.

(2) The counseling required under subsection (1) of this section shall place an emphasis on an evaluation of the need for and the effect of the information or contact on the genetic family members and the relationships within the adoptive family.

[1983 c.672 §12; 2015 c.200 §8]

Note: See note under 109.425.



Section 109.485 - Registry information to be maintained permanently.

[1983 c.672 §13]

Note: See note under 109.425.



Section 109.490 - Limits on releasing information.

(1) The adoptive parents, except for an adoptive parent of a minor adoptee when the adoptive parent has registered in accordance with ORS 109.460;

(2) The siblings of the adult adoptee who are children of the adoptive parents; and

(3) The income of any person.

[1983 c.672 §14; 1997 c.442 §7; 2015 c.200 §9]

Note: See note under 109.425.



Section 109.495 - Registrant fee.

[1983 c.672 §15; 1999 c.650 §2]

Note: See note under 109.425.



Section 109.500 - Genetic, social and health history; availability; fee.

(a) The adoptive parents of the child or the child’s guardian;

(b) The birth parent of the adoptee;

(c) An adult adoptee; and

(d) In the event of the death of the adoptee:

(A) The adoptee’s spouse if the spouse is the birth parent of the adoptee’s child or the guardian of any child of the adoptee; or

(B) Any progeny of the adoptee who is 18 years of age or older.

(2) The medical history part of the report mentioned in subsection (1) of this section may be in the form prescribed by the Department of Human Services under ORS 109.342.

(3) The agency may charge the person requesting the information requested under subsection (1) of this section the actual cost of providing such information.

[1983 c.672 §16; 1989 c.372 §4; 1997 c.442 §8]

Note: See note under 109.425.



Section 109.502 - Search for birth parents, putative father, genetic siblings or county where adoption finalized; who may initiate; information required; fee.

(b)(A) Except as provided in subparagraph (B) of this paragraph, a birth parent, an adult genetic sibling of an adoptee or the parent or adult sibling of a deceased birth parent may request the department or the Oregon licensed adoption agency that facilitated the adoption to conduct a search for an adult adoptee whom the birth parent relinquished for adoption.

(B) A birth parent may request a search for an adult adoptee only if the adult adoptee does not have any genetic siblings in the same adoptive family as the adult adoptee’s adoptive family who are under 18 years of age.

(c) A birth parent may request and, in the discretion of the department or the Oregon licensed adoption agency that facilitated the adoption, the department or agency may conduct a search for the county in which the adoption was finalized.

(d) A person requesting a search under paragraph (a) or (b) of this subsection:

(A) Must be registered with a registry unless the request is only to search for the county in which an adoption was finalized; and

(B) Shall direct the request for the search to the Oregon licensed adoption agency that facilitated the adoption or, if unknown, to the department. If the Oregon licensed adoption agency that facilitated the adoption is not conducting searches or is not authorized by the department to conduct searches, the person shall direct the request to the department.

(2) The department or an agency may delegate to or contract with a third party individual or entity to conduct searches under this section.

(3) At the time of a request to conduct a search under this section, the requester shall provide the department or the Oregon licensed adoption agency that facilitated the adoption with:

(a) Such information as the department or the Oregon licensed adoption agency requires; and

(b) Payment of a fee established by rule under ORS 109.506.

[1993 c.410 §3; 1995 c.730 §12; 1997 c.442 §9; 2015 c.200 §10]

Note: See note under 109.425.



Section 109.503 - Access to adoption records for search; duties of searcher.

(2) If the department, agency or third party individual or entity is able to identify and locate the person being sought, the department, agency or third party individual or entity shall make a confidential inquiry of that person to determine whether the person wishes to make contact with the person requesting the search. If the reason the person is requesting the search is because there is a serious medical condition in the person’s immediate family that is, or may be, an inheritable condition and the person being sought is biologically related to the ill person, the department, agency or third party individual or entity shall inform the person being sought of that fact.

(3) If the department, agency or third party individual or entity is able to identify the county in which an adoption was finalized, in the discretion of the department, agency or third party individual or entity, the identity of the county may be disclosed to an adult adoptee, the parent or guardian of a minor adoptee, or to a birth parent.

(4)(a) If the person being sought wishes to make contact with the person requesting the search, the department, agency or third party individual or entity shall:

(A) Tell the person about the voluntary adoption registry under ORS 109.425 to 109.507 and that any contact will be made through the registry and its provisions and shall give the person any information and forms necessary to register;

(B) Notify the voluntary adoption registry that the person being sought has been identified and located and has indicated that the person wishes to make contact; and

(C) Return all materials and information obtained during the search to the department or agency responsible for maintaining the information.

(b) If the person being sought has indicated a wish to make contact and has not registered with the voluntary adoption registry within 90 days after the confidential inquiry was made, the department, agency or third party individual or entity, where practicable, shall contact the person to offer forms and materials to register and to determine if the person still intends to register.

(5) If the person being sought does not wish to make contact with the person requesting the search, the department, agency or third party individual or entity shall:

(a) Tell the person about the voluntary adoption registry under ORS 109.425 to 109.507;

(b) Notify the voluntary adoption registry that the person being sought has been identified, located and has indicated that the person does not wish to make contact; and

(c) Return all materials and information obtained during the search to the department or agency responsible for maintaining the information.

(6) If the department, agency or third party individual or entity is unable to identify and locate the person being sought, the department, agency or third party individual or entity shall notify the voluntary adoption registry of that fact.

(7) Upon receiving notice under subsection (4)(a)(B), (5)(b) or (6) of this section, the voluntary adoption registry shall:

(a) Enter the information into its records; and

(b) Notify the person requesting the search only that the person being sought has or has not been located, and either:

(A) Has indicated a wish to make contact and has been given information and forms necessary to register; or

(B) Has indicated a wish not to make contact.

[1993 c.410 §4; 1995 c.79 §43; 1995 c.730 §13; 1997 c.442 §10; 2015 c.200 §11]

Note: See note under 109.425.



Section 109.504 - Effect on subsequent searches when person sought in initial search refuses contact; other restrictions on searches.

(2) An adult adoptee or the adoptive parent of a minor or deceased adoptee may not request a search for a minor genetic sibling of the adoptee if the parental rights of the birth parent to the minor genetic sibling have not been terminated by death or otherwise and the adoptee and the minor genetic sibling share that same birth parent.

(3) The adult adoptee or adoptive parent of a minor or deceased adoptee shall request the search by repeating the process set out in ORS 109.502 and by paying the fees established by the Department of Human Services pursuant to ORS 109.506.

[1993 c.410 §5; 1997 c.442 §11; 2015 c.200 §12]

Note: See note under 109.425.



Section 109.505 - Support services; adoption and reunion issues.

(1) By the Department of Human Services, an Oregon licensed adoption agency or a third party individual or entity to all persons requesting a search under ORS 109.502; and

(2) By the department, an Oregon licensed adoption agency or a third party individual or entity only to those persons the department, an Oregon licensed adoption agency or a third party individual or entity identifies and locates as the result of a search under ORS 109.502 and who express a wish to receive information.

[1993 c.410 §6; 1995 c.730 §14; 2015 c.200 §13]

Note: See note under 109.425.



Section 109.506 - Rulemaking; fees.

(1) Eligibility standards for Oregon licensed adoption agencies and third party individuals and entities that contract with the department or with an Oregon licensed adoption agency to conduct searches under ORS 109.502;

(2) Standards of conduct for Oregon licensed adoption agencies and third party individuals and entities that contract with the department or with an Oregon licensed adoption agency to conduct searches under ORS 109.502;

(3) Contracting procedures for Oregon licensed adoption agencies and third party individuals and entities that contract to conduct searches under ORS 109.502;

(4) Search procedures to be followed by Oregon licensed adoption agencies and third party individuals and entities that conduct searches under ORS 109.502; and

(5) Fees to be paid by persons requesting a search under ORS 109.502. Fees authorized under this section include:

(a) A fee to be paid to the department, an Oregon licensed adoption agency or a third party individual or entity to cover all costs incurred in the search; and

(b) A fee to be paid to the department, an Oregon licensed adoption agency or a third party individual or entity to cover the administrative costs incurred in administering the search program.

[1993 c.410 §7; 1995 c.730 §15; 1999 c.650 §3; 2015 c.200 §14]

Note: See note under 109.425.



Section 109.507 - Access to Department of Human Services records required; access to private agency records discretionary.

(2) A private adoption agency may allow the department, an Oregon licensed adoption agency or a third party individual or entity to examine confidential adoption records maintained by the agency as part of a search conducted under ORS 109.502.

[1993 c.410 §8; 1995 c.730 §16; 2015 c.200 §15]

Note: See note under 109.425.



Section 109.510 - Age of majority.

(1) Have control of the person’s own actions and business; and

(2) Have all the rights and be subject to all the liabilities of a citizen of full age.

[Amended by 1973 c.827 §14; 2005 c.22 §91]



Section 109.520 - Majority of married persons.

[Amended by 1953 c.343 §2; 1957 c.710 §12; 1973 c.827 §15]



Section 109.550



Section 109.555



Section 109.560



Section 109.565



Section 109.570 - Legislative findings.

(1) Current economic and cultural circumstances are such that relatives of minor children are playing an increasing role in ensuring the health, safety and education of minor children who, for many reasons, cannot live with and are not being cared for by their parents or guardians, and for whom legal proceedings have not been initiated or undertaken to establish legal guardianships or placements under the laws of this state.

(2) Relatives of minor children are frequently asked, with minimal notice, to provide housing and health care, and to make educational decisions, for minor children who are left in their care.

(3) Relative caregivers frequently face barriers to obtaining necessary and appropriate medical treatment and educational services for minor children left in their care.

(4) These barriers pose a significant challenge to relative caregivers in dealing with health care providers and schools, and pose a substantial threat to the health, safety and welfare of minor children in this state.

(5) It is necessary to provide legal authority for relative caregivers to access necessary and appropriate medical treatment and educational services for minor children who are left in the relative caregivers’ care and who are without legal parents or guardians who can otherwise provide for them.

[2013 c.231 §1]

Note: 109.570 to 109.580 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.572 - Definitions for ORS 109.570 to 109.580.

(1) "Educational services" means enrollment of a minor child in a school to which the minor child has been or will be accepted for attendance and participation in any school activities, including extracurricular activities.

(2) "Health care facility" means any facility that provides medical treatment.

(3) "Health care provider" means a person who is licensed, certified, registered or otherwise authorized by law in this state to administer medical treatment in the practice of a health care profession or at a health care facility, and includes a health care facility.

(4) "Medical treatment" means developmental screening, mental health screening and treatment, ordinary and necessary medical, dental and optical examination and treatment and preventive care including ordinary immunizations, tuberculin testing and well-child care, and includes the examination for and treatment of any injury, symptom, disease or pathology that is, in the judgment of the treating health care provider, reasonably necessary.

(5) "Legal parent or guardian" means the parent or guardian of a minor child, a person with rights established under ORS 109.119 or a person to whom powers have been delegated under ORS 109.056.

(6) "Relative caregiver" means a competent adult who is 18 years of age or older, who is related to a minor child by blood, marriage or adoption, who is not the legal parent or guardian and who represents in the affidavit described in ORS 109.580 that the minor child lives with the adult and that the adult is responsible for the care of the minor child.

[2013 c.231 §2]

Note: See note under 109.570.



Section 109.575 - Authority of relative caregiver to consent to medical treatment and educational services for minor child; liability for payment; expiration of authority.

(2) A relative caregiver providing consent under this section is liable to the health care provider or school for payment for any medical treatment or educational services provided to a minor child pursuant to the consent.

(3) The consent of a relative caregiver under this section shall be superseded by any contravening decision of the legal parent or guardian, provided the decision does not threaten the life, health or safety of the minor child.

(4) If the minor child stops living with the relative caregiver, the relative caregiver shall immediately notify any health care provider or school that has been given an affidavit under ORS 109.580. The affidavit is invalid immediately upon receipt by the health care provider or school of the notice under this subsection.

(5) An affidavit under ORS 109.580 expires one year after the date it is given to a health care provider or school by a relative caregiver. If the date the affidavit is given to a health care provider or school is unknown or uncertain, it shall expire one year after the date the relative caregiver signs the affidavit.

(6)(a) A health care provider or school may, but is not required to, rely on the representations or affidavit of a person claiming to be a relative caregiver if the health care provider or school does not have actual notice of the falsity of any of the statements or documentation made or provided by the person claiming to be a relative caregiver.

(b) Upon receipt of a valid affidavit as described in ORS 109.580, a health care provider or school may, but is not required to, request documentation of a person’s claimed status as a relative caregiver and of attempts made to obtain the consent of the legal parent or guardian.

(7) A relative caregiver acting in good faith with reasonable grounds to provide consent for medical treatment or educational services pursuant to an affidavit under ORS 109.580 is not subject to criminal or civil liability that might otherwise be incurred or imposed for giving consent to the medical treatment or educational services.

(8) Nothing in this section relieves a legal parent or guardian of liability for payment for medical treatment or educational services provided to a minor child pursuant to the valid consent of a relative caregiver under this section.

[2013 c.231 §3]

Note: See note under 109.570.



Section 109.580 - Relative caregiver affidavit.

(1) The name of the minor child;

(2) The minor child’s date of birth;

(3) The relative caregiver’s name and date of birth and the address at which the relative caregiver lives with the minor child;

(4) The relationship of the relative caregiver to the minor child;

(5) The Oregon driver license or identification card number of the relative caregiver;

(6) The contact information of the legal parent or guardian;

(7) A description of any attempts that the relative caregiver has made to advise the legal parent or guardian of the relative caregiver’s intent to consent to medical treatment or educational services for the minor child, and of any response to the relative caregiver provided by the legal parent or guardian;

(8) If applicable, the reason why the relative caregiver is unable to contact the legal parent or guardian to advise the legal parent or guardian of the relative caregiver’s intent to consent to medical treatment or educational services for the minor child;

(9) The date the relative caregiver signed the affidavit; and

(10) A declaration under penalty of perjury that the named minor child lives with the relative caregiver, that the relative caregiver is a competent adult and 18 years of age or older and that the information provided in the affidavit is true and correct.

[2013 c.231 §4]

Note: See note under 109.570.



Section 109.610 - Right to care for certain diseases without parental consent.

(2) The consent of the parent, parents, or legal guardian of such minor shall not be necessary to authorize such hospital, medical or surgical care and without having given consent the parent, parents, or legal guardian shall not be liable for payment for any such care rendered.

[Formerly 109.105; 1977 c.303 §1; 2012 c.26 §5; 2015 c.736 §48]



Section 109.620



Section 109.630



Section 109.640 - Right to medical or dental treatment without parental consent; provision of birth control information and services to any person.

(2) A minor 15 years of age or older may give consent, without the consent of a parent or guardian of the minor, to:

(a) Hospital care, medical or surgical diagnosis or treatment by a physician licensed by the Oregon Medical Board, and dental or surgical diagnosis or treatment by a dentist licensed by the Oregon Board of Dentistry, except as provided by ORS 109.660.

(b) Diagnosis or treatment by a physician assistant who is licensed under ORS 677.505 to 677.525 and who is acting pursuant to a practice agreement as defined in ORS 677.495.

(c) Diagnosis and treatment by a nurse practitioner who is licensed by the Oregon State Board of Nursing under ORS 678.375 and who is acting within the scope of practice for a nurse practitioner.

(d) Except when the minor is obtaining contact lenses for the first time, diagnosis and treatment by an optometrist who is licensed by the Oregon Board of Optometry under ORS 683.010 to 683.340 and who is acting within the scope of practice for an optometrist.

[1971 c.381 §1; 2005 c.471 §7; 2010 c.91 §1; 2014 c.45 §11]



Section 109.650 - Disclosure without minor’s consent and without liability.

[1971 c.381 §2; 2005 c.471 §8; 2010 c.91 §2; 2014 c.45 §12]



Section 109.660 - Construction.

[1971 c.381 §3; 1973 c.827 §16]



Section 109.670 - Right to donate blood.

(2) As used in subsection (1) of this section, "blood program" means any voluntary and noncompensatory program for the drawing of blood which is approved by the American Association of Blood Banks or the American Red Cross.

[1977 c.533 §1]

Note: 109.670 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.672 - Certain persons immune from liability for providing care to minor.

(2) The immunity provided by subsection (1) of this section shall apply regardless of whether:

(a) The parents are married, unmarried or separated at the time of consent or treatment.

(b) The consenting parent is, or is not, a custodial parent of the minor.

(c) The giving of consent by only one parent is, or is not, in conformance with the terms of any agreement between the parents, any custody order or any judgment of dissolution or separation.

(3) The immunity created by subsection (1) of this section shall not apply if the parental rights of the parent who gives consent have been terminated pursuant to ORS 419B.500 to 419B.524.

(4) For the purposes of this section, "health care facility" means a facility as defined in ORS 442.015 or any other entity providing medical service.

[Formerly 109.133; 1993 c.33 §296; 2003 c.576 §158]



Section 109.675 - Right to diagnosis or treatment for mental or emotional disorder or chemical dependency without parental consent.

(2) However, the person providing treatment shall have the parents of the minor involved before the end of treatment unless the parents refuse or unless there are clear clinical indications to the contrary, which shall be documented in the treatment record. The provisions of this subsection do not apply to:

(a) A minor who has been sexually abused by a parent; or

(b) An emancipated minor, whether emancipated under the provisions of ORS 109.510 and 109.520 or 419B.550 to 419B.558 or, for the purpose of this section only, emancipated by virtue of having lived apart from the parents or legal guardian while being self-sustaining for a period of 90 days prior to obtaining treatment as provided by this section.

[1985 c.525 §1; 1989 c.721 §47; 1993 c.546 §137; 1997 c.249 §38; 2009 c.442 §30; 2009 c.595 §71; 2013 c.178 §1; 2014 c.45 §13]



Section 109.680 - Disclosure without minor’s consent; civil immunity.

[1985 c.525 §2; 1989 c.721 §48; 2009 c.442 §31; 2009 c.595 §72; 2013 c.178 §2; 2014 c.45 §14]



Section 109.685 - Immunity from civil liability for person providing treatment or diagnosis.

[1985 c.525 §3; 1989 c.721 §49; 2009 c.442 §32; 2009 c.595 §73; 2013 c.178 §3; 2014 c.45 §15]



Section 109.690 - Parent or guardian not liable for payment under ORS 109.675.

[1985 c.525 §4]



Section 109.695 - Rules for implementation of ORS 109.675 to 109.695.

[1985 c.525 §5; 2009 c.595 §74]



Section 109.697 - Right to contract for dwelling unit and utilities without parental consent.

(2) For purposes of this section, "minor" means an unemancipated and unmarried person who is living apart from the person’s parent, parents or legal guardian, and who is either:

(a) Sixteen or 17 years of age;

(b) Under 16 years of age and the parent of a child or children who are living in the physical custody of the person; or

(c) Under 16 years of age, pregnant and expecting the birth of a child who will be living in the physical custody of the person.

(3) Notwithstanding any other provision of law, a minor may contract for the necessities of a residential dwelling unit and for utility services to that unit. Such a contract is binding upon the minor and cannot be voided or disaffirmed by the minor based upon the minor’s age or status as a minor.

(4) The consent of the parent or legal guardian of such minor shall not be necessary to contract for a residential dwelling unit or utility services to that unit. The parent or legal guardian of such minor shall not be liable under a contract by that minor for a residential dwelling unit or for utility services to that unit unless the parent or guardian is a party to the minor’s contract, or enters another contract, for the purpose of acting as guarantor of the minor’s debt.

[1993 c.369 §29]



Section 109.700



Section 109.701 - Short title.

[1999 c.649 §1]

Note: 109.701 to 109.834 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 109.704 - Definitions for ORS 109.701 to 109.834.

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained 18 years of age.

(3) "Child custody determination" means a judgment or other order of a court providing for the legal custody, physical custody, parenting time or visitation with respect to a child. "Child custody determination" includes a permanent, temporary, initial and modification order. "Child custody determination" does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, parenting time or visitation with respect to a child is an issue. "Child custody proceeding" includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence in which the issue may appear. "Child custody proceeding" does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under ORS 109.774 to 109.827.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce or modify a child custody determination.

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, "home state" means the state in which the child lived from birth with any of the persons mentioned. Any temporary absence of any of the mentioned persons is part of the period.

(8) "Initial determination" means the first child custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under ORS 109.701 to 109.834.

(10) "Issuing state" means the state in which a child custody determination is made.

(11) "Modification" means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, public corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government or a governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(a) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(b) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, that is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

[1999 c.649 §2; 2003 c.576 §159]

Note: See note under 109.701.



Section 109.707 - Proceedings governed by other law.

[1999 c.649 §3]

Note: See note under 109.701.



Section 109.710



Section 109.711 - Application to Indian tribes.

(2) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying ORS 109.701 to 109.771.

(3) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of ORS 109.701 to 109.834 must be recognized and enforced under ORS 109.774 to 109.827.

[1999 c.649 §4]

Note: See note under 109.701.



Section 109.714 - International application of ORS 109.701 to 109.834.

(2) Except as otherwise provided in subsection (3) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of ORS 109.701 to 109.834 must be recognized and enforced under ORS 109.774 to 109.827.

(3) A court of this state need not apply ORS 109.701 to 109.834 if the child custody law of a foreign country violates fundamental principles of human rights.

[1999 c.649 §5]

Note: See note under 109.701.



Section 109.717 - Effect of child custody determination.

[1999 c.649 §6]

Note: See note under 109.701.



Section 109.720



Section 109.721 - Priority.

[1999 c.649 §7]

Note: See note under 109.701.



Section 109.724 - Notice to persons outside state.

(2) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made. If service is made by mail, proof of service may be a receipt signed by the addressee or other evidence of delivery to the addressee.

(3) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

[1999 c.649 §8]

Note: See note under 109.701.



Section 109.727 - Appearance and limited immunity.

(2) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(3) The immunity granted by subsection (1) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under ORS 109.701 to 109.834 committed by an individual while present in this state.

[1999 c.649 §9]

Note: See note under 109.701.



Section 109.730



Section 109.731 - Communication between courts.

(2) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(3) Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

(4) Except as otherwise provided in subsection (3) of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(5) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[1999 c.649 §10]

Note: See note under 109.701.



Section 109.734 - Taking testimony in another state.

(2) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(3) Documentary evidence transmitted from another state to a court of this state by technological means that does not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

[1999 c.649 §11]

Note: See note under 109.701.



Section 109.737 - Cooperation between courts; preservation of records.

(a) Hold an evidentiary hearing;

(b) Order a person to produce or give evidence pursuant to procedures of that state;

(c) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(d) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(e) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(2) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (1) of this section.

(3) Travel and other necessary and reasonable expenses incurred under subsections (1) and (2) of this section may be assessed against the parties according to the law of this state.

(4) A court of this state shall preserve the pleadings, orders, judgments, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding for the time required by the retention schedule adopted under ORS 8.125 (11). The retention schedule shall require retention at least until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

[1999 c.649 §12; 2003 c.576 §160]

Note: See note under 109.701.



Section 109.740



Section 109.741 - Initial child custody jurisdiction.

(a) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(b) A court of another state does not have jurisdiction under subsection (1)(a) of this section, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under ORS 109.761 or 109.764, and:

(A) The child and the child’s parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) Substantial evidence is available in this state concerning the child’s care, protection, training and personal relationships;

(c) All courts having jurisdiction under subsection (1)(a) or (b) of this section have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under ORS 109.761 or 109.764; or

(d) No court of any other state would have jurisdiction under the criteria specified in subsection (1)(a), (b) or (c) of this section.

(2) Subsection (1) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(3) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

[1999 c.649 §13]

Note: See note under 109.701.



Section 109.744 - Exclusive, continuing jurisdiction.

(a) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child’s care, protection, training and personal relationships; or

(b) A court of this state or a court of another state determines that the child, the child’s parents and any person acting as a parent do not presently reside in this state.

(2) A court of this state that has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if the court has jurisdiction to make an initial determination under ORS 109.741.

[1999 c.649 §14]

Note: See note under 109.701.



Section 109.747 - Jurisdiction to modify determination.

(1) The court of the other state determines that it no longer has exclusive, continuing jurisdiction under ORS 109.744 or that a court of this state would be a more convenient forum under ORS 109.761; or

(2) A court of this state or a court of the other state determines that the child, the child’s parents and any person acting as a parent do not presently reside in the other state.

[1999 c.649 §15]

Note: See note under 109.701.



Section 109.750



Section 109.751 - Temporary emergency jurisdiction.

(2) If there is no previous child custody determination that is entitled to be enforced under ORS 109.701 to 109.834 and a child custody proceeding has not been commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under ORS 109.741 to 109.747. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, a child custody determination made under this section becomes a final determination if the determination so provides and this state becomes the home state of the child.

(3) If there is a previous child custody determination that is entitled to be enforced under ORS 109.701 to 109.834, or a child custody proceeding has been commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under ORS 109.741 to 109.747. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(4) A court of this state that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under ORS 109.741 to 109.747, shall immediately communicate with the other court. A court of this state that is exercising jurisdiction under ORS 109.741 to 109.747, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order.

[1999 c.649 §16]

Note: See note under 109.701.



Section 109.754 - Notice; opportunity to be heard; joinder.

(2) ORS 109.701 to 109.834 do not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(3) The obligation to join a party and the right to intervene as a party in a child custody proceeding under ORS 109.701 to 109.834 are governed by the law of this state as in child custody proceedings between residents of this state.

[1999 c.649 §17]

Note: See note under 109.701.



Section 109.757 - Simultaneous proceedings.

(2) Except as otherwise provided in ORS 109.751, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties under ORS 109.767. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with ORS 109.701 to 109.834, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with ORS 109.701 to 109.834 does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(3) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(a) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(b) Enjoin the parties from continuing with the proceeding for enforcement; or

(c) Proceed with the modification under conditions it considers appropriate.

[1999 c.649 §18]

Note: See note under 109.701.



Section 109.760



Section 109.761 - Inconvenient forum.

(2) Before determining whether a court of this state is an inconvenient forum, the court shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(a) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(b) The length of time the child has resided outside this state;

(c) The distance between the court in this state and the court in the state that would assume jurisdiction;

(d) The relative financial circumstances of the parties;

(e) Any agreement of the parties as to which state should assume jurisdiction;

(f) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(g) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(h) The familiarity of the court of each state with the facts and issues in the pending litigation.

(3) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(4) A court of this state may decline to exercise its jurisdiction under ORS 109.701 to 109.834 if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

[1999 c.649 §19]

Note: See note under 109.701.



Section 109.764 - Jurisdiction declined by reason of conduct.

(a) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(b) A court of the state otherwise having jurisdiction under ORS 109.741 to 109.747 determines that this state is a more appropriate forum under ORS 109.761; or

(c) No court of any other state would have jurisdiction under the criteria specified in ORS 109.741 to 109.747.

(2) If a court of this state declines to exercise its jurisdiction under subsection (1) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under ORS 109.741 to 109.747.

(3) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under subsection (1) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care expenses during the course of the proceeding unless the party from whom necessary and reasonable expenses are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this state unless authorized by law other than ORS 109.701 to 109.834.

[1999 c.649 §20]

Note: See note under 109.701.



Section 109.767 - Information to be submitted to court.

(a) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or parenting time or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any;

(b) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding; and

(c) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or parenting time or visitation with, the child and, if so, the names and addresses of those persons.

(2) If the information required by subsection (1) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(3) If the information as to any of the items described in subsection (1) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court’s jurisdiction and the disposition of the case.

(4) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(5) If a party alleges in the first pleading, or in an attached affidavit or declaration under penalty of perjury, that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice. Costs incurred by the court when special notice procedures are made necessary by the nondisclosure of identifying information shall be paid by the parties as deemed appropriate by the court.

[1999 c.649 §21; 2015 c.121 §10]

Note: See note under 109.701.



Section 109.770



Section 109.771 - Appearance of parties and child.

(2) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given under ORS 109.724 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(3) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(4) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (2) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party and the child so appearing.

[1999 c.649 §22]

Note: See note under 109.701.



Section 109.774 - Definitions for ORS 109.774 to 109.827.

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

[1999 c.649 §23]

Note: See note under 109.701.



Section 109.777 - Enforcement under Hague Convention.

[1999 c.649 §24]

Note: See note under 109.701.



Section 109.780



Section 109.781 - Duty to enforce.

(2) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in ORS 109.774 to 109.827 are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

[1999 c.649 §25]

Note: See note under 109.701.



Section 109.784 - Temporary order for parenting time or visitation.

(1) A court of this state that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(a) A parenting time or visitation schedule made by a court of another state; or

(b) The visitation or parenting time provisions of a child custody determination of another state that permit visitation or parenting time but do not provide for a specific visitation or parenting time schedule.

(2) If a court of this state makes an order under subsection (1)(b) of this section, the court shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in ORS 109.741 to 109.771. The order remains in effect until an order is obtained from the other court or the period expires.

[1999 c.649 §26]

Note: See note under 109.701.



Section 109.787 - Registration of child custody determination; notice; fee; hearing.

(a) A letter or other document requesting registration;

(b) The filing fee established under ORS 21.145;

(c) Two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(d) Except as otherwise provided in ORS 109.767, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody, parenting time or visitation in the child custody determination sought to be registered.

(2) On receipt of the documents required by subsection (1) of this section, the registering court shall cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

(3) The person seeking registration of a child custody determination shall serve notice upon the persons named under subsection (1)(d) of this section notifying them of the opportunity to contest the registration in accordance with this section.

(4) The notice required by subsection (3) of this section must state that:

(a) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(b) A hearing to contest the validity of the registered determination must be requested within 21 days after service of notice; and

(c) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(5) A person seeking to contest the validity of a registered order must request a hearing within 21 days after service of the notice and pay the filing fee established under ORS 21.145. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(a) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

(b) The child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771; or

(c) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which registration is sought.

(6) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(7) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

[1999 c.649 §27; 2011 c.595 §34]

Note: See note under 109.701.



Section 109.790



Section 109.791 - Enforcement of registered determination.

(2) A court of this state shall recognize and enforce, but may not modify, except in accordance with ORS 109.741 to 109.771, a registered child custody determination of a court of another state.

[1999 c.649 §28]

Note: See note under 109.701.



Section 109.794 - Simultaneous proceedings.

[1999 c.649 §29]

Note: See note under 109.701.



Section 109.797 - Expedited enforcement of child custody determination.

(2) A petition for enforcement of a child custody determination must state:

(a) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(b) Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under ORS 109.701 to 109.834 and, if so, must identify the court, the case number and the nature of the proceeding;

(c) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, must identify the court, the case number and the nature of the proceeding;

(d) The present physical address of the child and the respondent, if known;

(e) Whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(f) If the child custody determination has been registered and confirmed under ORS 109.787, the date and place of registration.

(3) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. If the court issues an order, the order shall be served in the manner the court determines to be appropriate under the circumstances of the case and may include service by the sheriff. The person requesting the order shall pay the costs of service. The court shall hold the hearing as soon as reasonably possible and shall expedite the hearing if it finds an emergency is present.

(4) An order issued under subsection (3) of this section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and will order the payment of fees, costs and expenses under ORS 109.811, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(a) The child custody determination has not been registered and confirmed under ORS 109.787 and that:

(A) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

(B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child custody determination for which enforcement is sought was registered and confirmed under ORS 109.787, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771.

[1999 c.649 §30]

Note: See note under 109.701.



Section 109.800



Section 109.801 - Service of petition and order.

[1999 c.649 §31]

Note: See note under 109.701.



Section 109.804 - Immediate physical custody of child; exceptions; spousal privilege in certain proceedings.

(a) The child custody determination has not been registered and confirmed under ORS 109.787 and that:

(A) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

(B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child custody determination for which enforcement is sought was registered and confirmed under ORS 109.787, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771.

(2) The court shall award the fees, costs and expenses authorized under ORS 109.811, may grant additional relief, including a request for the assistance of law enforcement officials, and may set further hearings, if necessary, to determine whether additional relief is appropriate.

(3) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under ORS 109.774 to 109.827.

[1999 c.649 §32]

Note: See note under 109.701.



Section 109.807 - Warrant to take physical custody of child.

(2) If the court, upon the testimony of the petitioner or other witness, is satisfied that there is probable cause to believe that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by ORS 109.797 (2).

(3) A warrant to take physical custody of a child must:

(a) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(b) Direct law enforcement officers to take physical custody of the child immediately; and

(c) Provide for the placement of the child pending final relief.

(4) The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

(5) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(6) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child’s custodian.

[1999 c.649 §33]

Note: See note under 109.701.



Section 109.810



Section 109.811 - Costs, fees and expenses.

(2) The court may not assess fees, costs or expenses against a state unless authorized by law other than ORS 109.701 to 109.834.

[1999 c.649 §34; 2013 c.688 §13]

Note: See note under 109.701.



Section 109.814 - Recognition and enforcement.

[1999 c.649 §35]

Note: See note under 109.701.



Section 109.817 - Appeals.

[1999 c.649 §36]

Note: See note under 109.701.



Section 109.820



Section 109.821 - Role of district attorney.

(a) An existing child custody determination;

(b) A request to do so from a court in a pending child custody proceeding;

(c) A reasonable belief that a criminal statute has been violated; or

(d) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(2) A district attorney acting under this section acts on behalf of the state to protect the state’s interest in the enforcement of ORS 109.701 to 109.834 and may not represent any party.

[1999 c.649 §37]

Note: See note under 109.701.



Section 109.824 - Role of law enforcement officer.

[1999 c.649 §38]

Note: See note under 109.701.



Section 109.827 - Costs and expenses of district attorney and law enforcement officers.

[1999 c.649 §39]

Note: See note under 109.701.



Section 109.830



Section 109.831 - Application and construction.

[1999 c.649 §40]

Note: See note under 109.701.



Section 109.834 - Severability clause.

[1999 c.649 §41]

Note: See note under 109.701.



Section 109.840



Section 109.850



Section 109.860



Section 109.870



Section 109.880



Section 109.890



Section 109.900



Section 109.910



Section 109.920



Section 109.930



Section 109.990 - Penalty.

(2) A person who violates any provision of ORS 109.311 (4) or 109.502 to 109.507 or any rule adopted pursuant to ORS 109.506 commits a Class A misdemeanor.

[1985 c.403 §2 (4); 1993 c.717 §5; subsection (3) of 1993 Edition enacted as 1993 c.410 §9; 1995 c.79 §44; 1995 c.730 §4]

Note: See note under 109.425.






Chapter 110 - Uniform Interstate Family Support Act

Section 110.005



Section 110.006



Section 110.010



Section 110.011



Section 110.020



Section 110.021



Section 110.022



Section 110.030



Section 110.031



Section 110.040



Section 110.041



Section 110.045



Section 110.050



Section 110.051



Section 110.052



Section 110.060



Section 110.061



Section 110.062



Section 110.071



Section 110.081



Section 110.082



Section 110.091



Section 110.092



Section 110.101



Section 110.102



Section 110.110



Section 110.111



Section 110.120



Section 110.121



Section 110.130



Section 110.131



Section 110.132



Section 110.140



Section 110.141



Section 110.142



Section 110.150



Section 110.151



Section 110.152



Section 110.160



Section 110.161



Section 110.162



Section 110.165



Section 110.170



Section 110.171



Section 110.172



Section 110.174



Section 110.175



Section 110.176



Section 110.180



Section 110.181



Section 110.182



Section 110.185



Section 110.190



Section 110.200



Section 110.201



Section 110.210



Section 110.211



Section 110.212



Section 110.220



Section 110.221



Section 110.222



Section 110.226



Section 110.230



Section 110.231



Section 110.232



Section 110.240



Section 110.241



Section 110.242



Section 110.250



Section 110.251



Section 110.260



Section 110.270



Section 110.271



Section 110.272



Section 110.275



Section 110.277



Section 110.281



Section 110.291



Section 110.300



Section 110.301



Section 110.303



Section 110.304



Section 110.305



Section 110.308



Section 110.310



Section 110.313



Section 110.315



Section 110.318



Section 110.321



Section 110.324



Section 110.327



Section 110.328



Section 110.330



Section 110.333



Section 110.336



Section 110.339



Section 110.342



Section 110.345



Section 110.348



Section 110.349



Section 110.351



Section 110.354



Section 110.357



Section 110.360



Section 110.363



Section 110.366



Section 110.369



Section 110.372



Section 110.375



Section 110.378



Section 110.379



Section 110.381



Section 110.384



Section 110.387



Section 110.390



Section 110.391



Section 110.392



Section 110.393



Section 110.394



Section 110.395



Section 110.396



Section 110.397



Section 110.398



Section 110.399



Section 110.400



Section 110.401



Section 110.402



Section 110.405



Section 110.408



Section 110.411



Section 110.414



Section 110.417



Section 110.420



Section 110.423



Section 110.426



Section 110.429



Section 110.432



Section 110.435



Section 110.436



Section 110.437



Section 110.438



Section 110.440



Section 110.441



Section 110.443



Section 110.446



Section 110.449



Section 110.452



Section 110.500 - Short title.

[2015 c.298 §2]



Section 110.503 - Definitions.

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual’s parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

(5) "Foreign country" means a country, or a political subdivision of a country, other than the United States, that authorizes the issuance of support orders and:

(a) That has been declared under the law of the United States to be a foreign reciprocating country;

(b) That has established a reciprocal arrangement for child support with this state as provided in ORS 110.563;

(c) That has enacted a law or established procedures for the issuance and enforcement of support orders that are substantially similar to the procedures under this chapter; or

(d) In which the Convention is in force with respect to the United States.

(6) "Foreign support order" means a support order of a foreign tribunal.

(7) "Foreign tribunal" means a court, administrative agency or quasi-judicial entity of a foreign country that is authorized to establish, enforce or modify support orders or to determine parentage of a child. "Foreign tribunal" includes a competent authority under the Convention.

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with the parent or person acting as parent. A period of temporary absence of the child, parent or person acting as parent is counted as part of the six-month or other period.

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(10) "Income withholding order" means an order or other legal process directed to an obligor’s employer or other debtor issued pursuant to ORS 25.372 to 25.427 to withhold support from the income of the obligor.

(11) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(16) "Obligee" means:

(a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(b) A foreign country, state or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(c) An individual seeking a judgment determining parentage of the individual’s child; or

(d) A person that is a creditor in a proceeding under ORS 110.645 to 110.669.

(17) "Obligor" means an individual, or the estate of a decedent, that:

(a) Owes or is alleged to owe a duty of support;

(b) Is alleged but has not been adjudicated to be a parent of a child;

(c) Is liable under a support order; or

(d) Is a debtor in a proceeding under ORS 110.645 to 110.669.

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, instrumentality or any other legal or commercial entity.

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(25) "Spousal support order" means a support order for a spouse or former spouse of the obligor.

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, any territory or insular possession under the jurisdiction of the United States or an Indian nation or tribe.

(27) "Support enforcement agency" means a public official, governmental entity or private agency authorized to:

(a) Seek enforcement of support orders or laws relating to the duty of support;

(b) Seek establishment or modification of child support;

(c) Request determination of parentage of a child;

(d) Attempt to locate obligors or their assets; or

(e) Request determination of the controlling child support order.

(28) "Support order" means a judgment, decree, order, decision or directive, whether temporary, final or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse or a former spouse, that provides for monetary support, health care, arrearages, retroactive support or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney fees and other relief.

(29) "Tribunal" means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage of a child.

[2015 c.298 §3]



Section 110.504 - Tribunal of state.

(2) The Division of Child Support of the Department of Justice is the support enforcement agency of this state.

[2015 c.298 §4]



Section 110.505 - Remedies cumulative; limitations.

(2) This chapter does not:

(a) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(b) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

[2015 c.298 §5]



Section 110.510 - Application to certain support proceedings.

(a) A foreign support order;

(b) A foreign tribunal; or

(c) An obligee, obligor or child residing in a foreign country.

(2) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of ORS 110.500 to 110.641.

(3) ORS 110.645 to 110.669 apply only to a support proceeding under the Convention. In such a proceeding, if a provision of ORS 110.645 to 110.669 is inconsistent with ORS 110.500 to 110.641, ORS 110.645 to 110.669 control.

[2015 c.298 §6]



Section 110.518 - Bases for jurisdiction over nonresident; limitations.

(a) The individual is personally served with notice within this state;

(b) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(c) The individual resided with the child in this state;

(d) The individual resided in this state and provided prenatal expenses or support for the child;

(e) The child resides in this state as a result of the acts or directives of the individual;

(f) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse; or

(g) There is any other basis consistent with the Constitutions of the State of Oregon and the United States for the exercise of personal jurisdiction.

(2) The bases of personal jurisdiction set forth in subsection (1) of this section or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of ORS 110.632 are met or, in the case of a foreign support order, unless the requirements of ORS 110.639 are met.

[2015 c.298 §7]



Section 110.520 - Continuation of personal jurisdiction.

[2015 c.298 §8]



Section 110.522 - Initiating and responding tribunals.

[2015 c.298 §9]



Section 110.524 - Simultaneous proceedings in another state.

(a) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(b) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(c) If relevant, this state is the home state of the child.

(2) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(a) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(b) The contesting party timely challenges the exercise of jurisdiction in this state; and

(c) If relevant, the other state or foreign country is the home state of the child.

[2015 c.298 §10]



Section 110.527 - Continuing, exclusive jurisdiction.

(a) At the time of the filing of a request for modification, this state is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

(b) Even if this state is not the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(2) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(a) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(b) The tribunal’s order is not the controlling order.

(3) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(4) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(5) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

[2015 c.298 §11]



Section 110.530 - Tribunal of state as initiating or responding tribunal.

(a) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(b) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(2) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

[2015 c.298 §12]



Section 110.533 - Recognition of controlling child support order.

(2) If a proceeding is brought under this chapter and two or more child support orders have been issued by tribunals of this state, another state or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(a) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter the order of that tribunal controls.

(b) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(A) An order issued by a tribunal in the current home state of the child controls; or

(B) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(c) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state shall issue a child support order, which controls.

(3) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (2) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to ORS 110.605 to 110.641 or may be filed as a separate proceeding.

(4) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(5) The tribunal that issued the controlling order under subsection (1), (2) or (3) of this section has continuing jurisdiction to the extent provided in ORS 110.527 or 110.530.

(6) A tribunal of this state that determines by order which is the controlling order under subsection (2)(a) or (b) or (3) of this section or that issues a new controlling order under subsection (2)(c) of this section shall state in that order:

(a) The basis upon which the tribunal made its determination;

(b) The amount of prospective support, if any; and

(c) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by ORS 110.537.

(7) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(8) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

[2015 c.298 §13]



Section 110.536 - Multiple child support orders for two or more obligees.

[2015 c.298 §14]



Section 110.537 - Credit for payments.

[2015 c.298 §15]



Section 110.539 - Certain procedures in proceeding involving nonresident.

[2015 c.298 §16]



Section 110.540 - Spousal support proceedings.

(2) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(3) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(a) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(b) A responding tribunal to enforce or modify its own spousal support order.

[2015 c.298 §17]



Section 110.542 - Proceedings under this chapter.

(2) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country that has or can obtain personal jurisdiction over the respondent.

[2015 c.298 §18]



Section 110.545 - Action by minor parent.

[2015 c.298 §19]



Section 110.548 - Application of law of this state.

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

[2015 c.298 §20]



Section 110.549 - Duties of initiating tribunal.

(a) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(b) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that the petition and accompanying documents be forwarded to the appropriate tribunal and that receipt be acknowledged.

(2) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

[2015 c.298 §21]



Section 110.551 - Duties and powers of responding tribunal.

(2) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(a) Establish or enforce a support order, modify a child support order, determine the controlling child support order or determine parentage of a child;

(b) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(c) Order income withholding;

(d) Determine the amount of any arrearages and specify a method of payment;

(e) Enforce orders by civil or criminal contempt, or both;

(f) Set aside property for satisfaction of the support order;

(g) Place liens and order execution on the obligor’s property;

(h) Order an obligor to keep the tribunal informed of the obligor’s current residential address, electronic mail address, telephone number, employer, address of employment and telephone number at the place of employment;

(i) Issue a warrant for an obligor who has failed, after proper notice, to appear at a hearing ordered by the tribunal and enter the warrant in any local and state computer systems for criminal warrants;

(j) Order the obligor to seek appropriate employment by specified methods;

(k) Award reasonable attorney fees and other fees and costs; and

(L) Grant any other available remedy.

(3) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(4) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(5) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(6) If requested to enforce a support order, arrears or judgment or to modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

[2015 c.298 §22]



Section 110.557 - Inappropriate tribunal.

[2015 c.298 §23]



Section 110.560 - Duties of support enforcement agency; reasonable efforts required for registration of orders.

(2) A support enforcement agency of this state that is providing services to the petitioner shall:

(a) Take all steps necessary to enable an appropriate tribunal of this state, another state or a foreign country to obtain jurisdiction over the respondent;

(b) Request an appropriate tribunal to set a date, time and place for a hearing;

(c) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(d) Within seven days, exclusive of Saturdays, Sundays and legal holidays, after receipt of notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner;

(e) Within seven days, exclusive of Saturdays, Sundays and legal holidays, after receipt of communication in a record from the respondent or the respondent’s attorney, send a copy of the communication to the petitioner; and

(f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(3) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(a) To ensure that the order to be registered is the controlling order; or

(b) If two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(4) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(5) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income withholding order that redirect payment of current support, arrears and interest if requested to do so by a support enforcement agency of another state pursuant to ORS 110.591.

(6) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

[2015 c.298 §24]



Section 110.563 - Duty of Attorney General; reciprocal arrangement with foreign country.

(2) The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

[2015 c.298 §25]



Section 110.566 - Private counsel.

[2015 c.298 §26]



Section 110.569 - Duties of Attorney General’s office as state information agency.

(2) The state information agency shall:

(a) Compile and maintain a current list, including addresses, of the tribunals in this state that have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(b) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(c) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor’s property is believed to be located, all documents concerning a proceeding under this chapter received from another state or a foreign country; and

(d) Obtain information concerning the location of the obligor and the obligor’s property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor’s address from employers and examination of governmental records including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver licenses and Social Security.

[2015 c.298 §27]



Section 110.572 - Pleadings and accompanying documents.

(2) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

[2015 c.298 §28]



Section 110.575 - Nondisclosure of identifying information in exceptional circumstances.

[2015 c.298 §29]



Section 110.578 - Costs and fees.

(2) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee’s witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country except as provided by other law. Attorney fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney’s own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(3) The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under ORS 110.605 to 110.641, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

[2015 c.298 §30]



Section 110.579 - Limited immunity of petitioner.

(2) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

(3) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this state to participate in the proceeding.

[2015 c.298 §31]



Section 110.581 - Nonparentage as defense.

[2015 c.298 §32]



Section 110.584 - Special rules of evidence and procedure.

(2) An affidavit, a document substantially complying with federally mandated forms or a document incorporated by reference in an affidavit or form that would not be excluded under the hearsay rule if given in person is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(3) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of the facts asserted in the record and is admissible to show whether payments were made.

(4) Copies of bills for testing for parentage of a child and for prenatal and postnatal health care of the mother and child that are furnished to the adverse party at least 10 days before trial are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(5) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(6) In a proceeding under this chapter, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(7) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(8) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(9) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(10) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

[2015 c.298 §33]



Section 110.587 - Communication between tribunals.

[2015 c.298 §34]



Section 110.590 - Assistance with discovery.

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

[2015 c.298 §35]



Section 110.591 - Receipt and disbursement of payments; redirection of nonresident payments; receipt of payments from another state.

(2) If neither the obligor nor the obligee who is an individual nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(a) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(b) Issue and send to the obligor’s employer a conforming income withholding order or an administrative notice of change of payee reflecting the redirected payments.

(3) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (2) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

[2015 c.298 §36]

ESTABLISHMENT OF SUPPORT ORDER OR



Section 110.592 - Authority to issue support order.

(a) The individual seeking the order resides outside this state; or

(b) The support enforcement agency seeking the order is located outside this state.

(2) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(a) A presumed father of the child;

(b) Petitioning to have his paternity adjudicated;

(c) Identified as the father of the child through genetic testing;

(d) An alleged father who has declined to submit to genetic testing;

(e) Shown by clear and convincing evidence to be the father of the child;

(f) An acknowledged father as provided in ORS 109.070;

(g) The mother of the child; or

(h) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(3) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to ORS 110.551.

[2015 c.298 §37]



Section 110.593 - Determination of parentage.

[2015 c.298 §38]

ENFORCEMENT OF SUPPORT ORDER



Section 110.594 - Income withholding order issued in another state.

[2015 c.298 §39]



Section 110.595 - Employer’s compliance with income withholding order of another state.

(2) The employer shall treat an income withholding order issued in another state that appears regular on its face as if it had been issued by a tribunal of this state.

(3) Except as otherwise provided in subsection (4) of this section and ORS 110.597, the employer shall withhold and distribute the funds as directed in the income withholding order by complying with terms of the order that specify:

(a) The duration and amount of periodic payments of current child support, stated as a sum certain;

(b) The person designated to receive payments and the address to which the payments are to be forwarded;

(c) Medical support, whether in the form of a periodic cash payment, stated as a sum certain or by ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor’s employment;

(d) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligee’s attorney, stated as sums certain; and

(e) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(4) An employer shall comply with the law of the state of the obligor’s principal place of employment for withholding from income with respect to:

(a) The employer’s fee for processing an income withholding order;

(b) The maximum amount permitted to be withheld from the obligor’s income; and

(c) The times within which the employer must implement the income withholding order and forward the child support payment.

[2015 c.298 §40]



Section 110.597 - Employer’s compliance with multiple income withholding orders.

[2015 c.298 §41]



Section 110.598 - Immunity from civil liability.

[2015 c.298 §42]



Section 110.600 - Penalties for noncompliance.

[2015 c.298 §43]



Section 110.601 - Contest by obligor.

(2) The obligor shall give notice of the contest to:

(a) A support enforcement agency providing services to the obligee;

(b) Each employer that has directly received an income withholding order relating to the obligor; and

(c) The person designated to receive payments in the income withholding order or, if no person is designated, to the obligee.

[2015 c.298 §44]



Section 110.602 - Administrative enforcement of order.

(2) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

[2015 c.298 §45]

REGISTRATION, ENFORCEMENT

AND MODIFICATION



Section 110.605 - Registration of order for enforcement.

[2015 c.298 §46]



Section 110.607 - Procedure to register order for enforcement.

(a) A letter of transmittal to the tribunal requesting registration and enforcement;

(b) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(c) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(d) The name of the obligor and, if known:

(A) The obligor’s address and Social Security number;

(B) The name and address of the obligor’s employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution; and

(e) Except as otherwise provided in ORS 110.575, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(2) Upon receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(3) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(4) If two or more orders are in effect, the person requesting registration shall:

(a) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(b) Specify the order alleged to be the controlling order, if any; and

(c) Specify the amount of consolidated arrears, if any.

(5) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

[2015 c.298 §47]



Section 110.608 - Effect of registration for enforcement.

(2) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(3) Except as otherwise provided in this chapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

[2015 c.298 §48]



Section 110.611 - Choice of law.

(a) The nature, extent, amount and duration of current payments under a registered support order;

(b) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(c) The existence and satisfaction of other obligations under the support order.

(2) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(3) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(4) After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support and on consolidated arrears.

[2015 c.298 §49]



Section 110.614 - Notice of registration of order.

(2) A notice must inform the nonregistering party:

(a) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice unless the registered order is under ORS 110.657;

(c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(d) Of the amount of any alleged arrearages.

(3) If the registering party asserts that two or more orders are in effect, a notice must also:

(a) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(b) Notify the nonregistering party of the right to a determination of which is the controlling order;

(c) State that the procedures provided in subsection (2) of this section apply to the determination of which is the controlling order; and

(d) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(4) Upon registration of an income withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor’s employer pursuant to the income withholding law of this state.

[2015 c.298 §50]



Section 110.617 - Procedure to contest validity or enforcement of registered order.

(2) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(3) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

[2015 c.298 §51]



Section 110.620 - Contest of registration or enforcement.

(a) The issuing tribunal lacked personal jurisdiction over the contesting party;

(b) The order was obtained by fraud;

(c) The order has been vacated, suspended or modified by a later order;

(d) The issuing tribunal has stayed the order pending appeal;

(e) There is a defense under the law of this state to the remedy sought;

(f) Full or partial payment has been made;

(g) The statute of limitation under ORS 110.611 precludes enforcement of some or all of the alleged arrearages; or

(h) The alleged controlling order is not the controlling order.

(2) If a party presents evidence establishing a full or partial defense under subsection (1) of this section, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(3) If the contesting party does not establish a defense under subsection (1) of this section to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

[2015 c.298 §52]



Section 110.623 - Effect of confirmation of order.

[2015 c.298 §53]



Section 110.626 - Registration of order for modification; petition for modification.

[2015 c.298 §54]



Section 110.629 - Effect of registration of order for modification.

[2015 c.298 §55]



Section 110.632 - Modification of child support order of another state.

(a) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual nor the obligor resides in the issuing state;

(B) A petitioner who is a nonresident of this state seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(b) This state is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(2) Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this state, and the order may be enforced and satisfied in the same manner.

(3) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under ORS 110.533 establishes the aspects of the support order which are nonmodifiable.

(4) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor’s fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(5) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(6) Notwithstanding subsections (1) to (5) of this section and ORS 110.518 (2), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(a) One party resides in another state; and

(b) The other party resides outside the United States.

[2015 c.298 §56]



Section 110.635 - Enforcement and recognition of order modified by another state.

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order that occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state upon registration for the purpose of enforcement.

[2015 c.298 §57]



Section 110.636 - Jurisdiction to modify order of another state when individual parties reside in this state; applicable law.

(2) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of ORS 110.500 to 110.510, 110.518 to 110.540, 110.605 to 110.641 and the procedural and substantive law of this state to the proceeding for enforcement or modification. ORS 110.542 to 110.591, 110.592, 110.593, 110.594 to 110.602, 110.645 to 110.669, 110.670 and 110.673 do not apply.

[2015 c.298 §58]



Section 110.637 - Notice to issuing tribunal of modification of order.

[2015 c.298 §59]



Section 110.639 - Jurisdiction to modify foreign child support order.

(2) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.

[2015 c.298 §60]



Section 110.641 - Procedure to modify foreign child support order.

[2015 c.298 §61]



Section 110.645 - Definitions.

(1) "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated by the United States or a foreign country described in ORS 110.503 (5)(d) to perform the functions specified in the Convention.

(3) "Convention support order" means a support order of a tribunal of a foreign country described in ORS 110.503 (5)(d).

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor or child residing outside the United States.

(5) "Foreign support agreement" means:

(a) An agreement for support in a record that:

(A) Is enforceable as a support order in the country of origin;

(B) Has been:

(i) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(ii) Authenticated by, or concluded, registered or filed with a foreign tribunal; and

(C) May be reviewed and modified by a foreign tribunal; and

(b) A maintenance arrangement or authentic instrument under the Convention.

(6) "United States central authority" means the Secretary of the United States Department of Health and Human Services.

[2015 c.298 §62]



Section 110.647 - Applicability.

[2015 c.298 §63]



Section 110.649 - Designated agency.

[2015 c.298 §64]



Section 110.650 - Proceedings available under Convention.

(a) Transmit and receive applications; and

(b) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(2) The following support proceedings are available to an obligee under the Convention:

(a) Recognition or recognition and enforcement of a foreign support order;

(b) Enforcement of a support order issued or recognized in this state;

(c) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(d) Establishment of a support order if recognition of a foreign support order is refused under ORS 110.660 (2)(b), (d) or (i);

(e) Modification of a support order of a tribunal of this state; and

(f) Modification of a support order of a tribunal of another state or a foreign country.

(3) The following support proceedings are available under the Convention to an obligor against whom there is an existing support order:

(a) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(b) Modification of a support order of a tribunal of this state; and

(c) Modification of a support order of a tribunal of another state or a foreign country.

(4) A tribunal of this state may not require security, bond or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

[2015 c.298 §65]



Section 110.653 - Direct request for recognition and enforcement of order.

(2) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, ORS 110.655 to 110.669 apply.

(3) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(a) A security, bond or deposit is not required to guarantee the payment of costs and expenses; and

(b) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(4) A petitioner filing a direct request is not entitled to assistance from the administrator as defined in ORS 25.010.

(5) ORS 110.645 to 110.669 do not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

[2015 c.298 §66]



Section 110.655 - Registration of Convention support order.

(2) Notwithstanding ORS 110.572 and 110.607 (1), a request for registration of a Convention support order must be accompanied by:

(a) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(b) A record stating that the support order is enforceable in the issuing country;

(c) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(d) A record showing the amount of arrears, if any, and the date the amount was calculated;

(e) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(f) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(3) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(4) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under ORS 110.657 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(5) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.

[2015 c.298 §67]



Section 110.657 - Contest of registered Convention support order.

(2) A party contesting a registered Convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

(3) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (2) of this section, the order is enforceable.

(4) A contest of a registered Convention support order may be based only on grounds set forth in ORS 110.660. The contesting party bears the burden of proof.

(5) In a contest of a registered Convention support order, a tribunal of this state:

(a) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(b) May not review the merits of the order.

(6) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(7) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

[2015 c.298 §68]



Section 110.660 - Recognition and enforcement of registered Convention support order.

(2) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(a) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(b) The issuing tribunal lacked personal jurisdiction consistent with ORS 110.518;

(c) The order is not enforceable in the issuing country;

(d) The order was obtained by fraud in connection with a matter of procedure;

(e) A record transmitted in accordance with ORS 110.655 lacks authenticity or integrity;

(f) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(g) The order is incompatible with a more recent support order involving the same parties and having the same purpose, if the more recent support order is entitled to recognition and enforcement under this chapter in this state;

(h) Payment, to the extent alleged arrears have been paid in whole or in part;

(i) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(j) The order was made in violation of ORS 110.667.

(3) If a tribunal of this state does not recognize a Convention support order under subsection (2)(b), (d) or (i) of this section:

(a) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(b) The Department of Justice shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under ORS 110.650.

[2015 c.298 §69]



Section 110.662 - Partial recognition and enforcement of Convention support order.

[2015 c.298 §70]



Section 110.665 - Recognition and enforcement of registered foreign support agreement.

(2) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(a) A complete text of the foreign support agreement; and

(b) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(3) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(4) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(a) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(b) The agreement was obtained by fraud or falsification;

(c) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state or a foreign country if the support order is entitled to recognition and enforcement under this chapter in this state; or

(d) The record submitted under subsection (2) of this section lacks authenticity or integrity.

(5) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

[2015 c.298 §71]



Section 110.667 - Modification of Convention support order; requirements.

(a) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(b) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(2) If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, ORS 110.660 (3) applies.

[2015 c.298 §72]



Section 110.668 - Personal information; use.

[2015 c.298 §73]



Section 110.669 - Language of filed record.

[2015 c.298 §74]



Section 110.670 - Grounds for rendition.

(2) The Governor of this state may:

(a) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(b) On the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(3) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

[2015 c.298 §75]



Section 110.673 - Conditions of rendition.

(2) If, under this chapter or a law substantially similar to this chapter, the governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor of this state may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor of this state may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(3) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor of this state may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor of this state may decline to honor the demand if the individual is complying with the support order.

[2015 c.298 §76]



Section 110.675 - Uniformity of application and construction.

[2015 c.298 §77]



Section 110.677 - Severability clause.

[2015 c.298 §79]






Chapter 111 - General Provisions

Section 111.005 - Definitions for probate law.

(1) "Abate" means to reduce a devise on account of the insufficiency of the estate to pay all claims, expenses and devises in full.

(2) "Action" includes suits and legal proceedings.

(3) "Administration" means any proceeding relating to the estate of a decedent, whether the decedent died testate, intestate or partially intestate.

(4) "Advancement" means a gift by a decedent to an heir to enable the donee to anticipate the inheritance to the extent of the gift.

(5) "All purposes of intestate succession" means succession by, through or from a person, both lineal and collateral.

(6) "Assets" includes real, personal and intangible property.

(7) "Claim" includes liabilities of a decedent, whether arising in contract, in tort or otherwise.

(8) "Court" or "probate court" means the court in which jurisdiction of probate matters, causes and proceedings is vested as provided in ORS 111.075.

(9) "Decedent" means a person who has died leaving property that is subject to administration.

(10) "Devise," when used as a noun, means property disposed of by a will, and includes "legacy" and "bequest."

(11) "Devise," when used as a verb, means to dispose of property by a will, and includes "bequeath."

(12) "Devisee" includes "legatee" and "beneficiary."

(13) "Distributee" means a person entitled to any property of a decedent under the will of the decedent or under intestate succession.

(14) "Domicile" means the place of abode of a person, where the person intends to remain and to which, if absent, the person intends to return.

(15) "Estate" means the real and personal property of a decedent, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions or additions thereto and substitutions therefor or diminished by any decreases and distributions therefrom.

(16) "Funeral" includes burial or other disposition of the remains of a decedent, including the plot or tomb and other necessary incidents to the disposition of the remains.

(17) "General devise" means a devise chargeable generally on the estate of a testator and not distinguishable from other parts thereof or not so given as to amount to a specific devise.

(18) "Generation" means a group of human beings, living or deceased, that constitute a single step in the line of descent from an ancestor.

(19) "Heir" means any person, including the surviving spouse, who is entitled under intestate succession to the property of a decedent who died wholly or partially intestate.

(20) "Interested person" includes heirs, devisees, children, spouses, creditors and any others having a property right or claim against the estate of a decedent that may be affected by the proceeding. It also includes fiduciaries representing interested persons.

(21) "Intestate" means one who dies without leaving a valid will, or the circumstance of dying without leaving a valid will, effectively disposing of all the estate.

(22) "Intestate succession" means succession to property of a decedent who dies intestate or partially intestate.

(23) "Issue" includes adopted children and their issue and, when used to refer to persons who take by intestate succession, includes all lineal descendants, except those who are the lineal descendants of living lineal descendants.

(24) "Net estate" means the real and personal property of a decedent, except property used for the support of the surviving spouse and children and for the payment of expenses of administration, funeral expenses, claims and taxes.

(25) "Net intestate estate" means any part of the net estate of a decedent not effectively disposed of by the will.

(26) "Personal property" includes all property other than real property.

(27) "Personal representative" includes executor, administrator, administrator with will annexed and administrator de bonis non, but does not include special administrator.

(28) "Property" includes both real and personal property.

(29) "Real property" includes all legal and equitable interests in land, in fee and for life.

(30) "Settlement" includes, as to the estate of a decedent, the full process of administration, distribution and closing.

(31) "Specific devise" means a devise of a specific thing or specified part of the estate of a testator that is so described as to be capable of identification. It is a gift of a part of the estate identified and differentiated from all other parts.

(32) "Will" includes codicil; it also includes a testamentary instrument that merely appoints an executor or that merely revokes or revives another will.

[1969 c.591 §1; 2015 c.387 §31]



Section 111.010



Section 111.015 - Application of chapter 591, Oregon Laws 1969.

(1) Chapter 591, Oregon Laws 1969, applies to wills of decedents dying thereon or thereafter, and a will executed before July 1, 1970, shall be considered lawfully executed if the application of ORS 112.255 would make it so, but the construction of a will executed before July 1, 1970, shall be governed by the law in effect on the date of execution unless a contrary intent is established by the will.

(2) The procedure prescribed by chapter 591, Oregon Laws 1969, applies to any proceedings commenced thereon or thereafter regardless of the time of the death of a decedent, and also as to any further procedure in proceedings then pending except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure prescribed by chapter 591, Oregon Laws 1969.

(3) A personal representative, guardian or conservator holding an appointment on that date shall continue to hold the appointment, but shall have only the powers conferred and be subject to the duties imposed by chapter 591, Oregon Laws 1969, with respect to any act occurring or done thereon or thereafter, other than acts pursuant to powers or duties validly conferred or imposed by a will executed before July 1, 1970.

(4) An act done before July 1, 1970, in any proceeding and any accrued right shall not be impaired by chapter 591, Oregon Laws 1969. When a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before July 1, 1970, those provisions shall remain in force with respect to that right.

[1969 c.591 §303]



Section 111.020



Section 111.025 - Oregon Tax Court jurisdiction.

[1971 c.567 §3; 1997 c.99 §25; 2011 c.526 §17]



Section 111.030



Section 111.040



Section 111.050



Section 111.055 - Transfer of probate jurisdiction.

(2) All probate jurisdiction, authority, powers, functions and duties of the circuit courts and the judges thereof are transferred to the county courts and the judges thereof in Gilliam, Grant, Harney, Malheur, Sherman and Wheeler Counties.

[1969 c.591 §2; 1995 c.658 §71]



Section 111.060



Section 111.065



Section 111.070



Section 111.075 - Probate jurisdiction vested.

[1969 c.591 §4]



Section 111.085 - Probate jurisdiction described.

(1) Appointment and qualification of personal representatives.

(2) Probate and contest of wills.

(3) Determination of heirship.

(4) Determination of title to and rights in property claimed by or against personal representatives, guardians and conservators.

(5) Administration, settlement and distribution of estates of decedents.

(6) Construction of wills, whether incident to the administration or distribution of an estate or as a separate proceeding.

(7) Guardianships and conservatorships, including the appointment and qualification of guardians and conservators and the administration, settlement and closing of guardianships and conservatorships.

(8) Supervision and disciplining of personal representatives, guardians and conservators.

(9) Appointment of a successor testamentary trustee where the vacancy occurs prior to, or during the pendency of, the probate proceeding.

[1969 c.591 §5; 1973 c.177 §1]



Section 111.095 - Powers of probate court.

(2) A probate court has full, legal and equitable powers to make declaratory judgments, as provided in ORS 28.010 to 28.160, in all matters involved in the administration of an estate, including those pertaining to the title of real property, the determination of heirship and the distribution of the estate.

[1969 c.591 §6; 1979 c.284 §102]



Section 111.105 - Appeals from probate court; reexamination of issues.

(2) Appeals from a circuit court sitting in probate shall be taken to the Court of Appeals in the manner provided by law for appeals from the circuit court.

(3) Appeals from a county court sitting in probate shall be taken to the circuit court and Court of Appeals in the manner provided by ORS 5.120.

[1969 c.591 §7; 1979 c.284 §103]



Section 111.110



Section 111.115 - Transfer of estate proceeding from county court to circuit court.

(2) An estate proceeding, including all probate matters, causes and proceedings pertaining thereto, commenced in a county court sitting in probate and in which the county judge is a party or directly interested shall be transferred from the county court to the circuit court for the county by order of the county court.

(3) Upon transfer of an estate proceeding from a county court to the circuit court under this section, the county clerk shall certify and cause to be filed in the records of the circuit court all original papers and proceedings pertaining to the estate proceeding, and thereafter jurisdiction of all probate matters, causes and proceedings pertaining to the estate proceeding is vested in the circuit court as if that jurisdiction had been originally and exclusively vested in the circuit court.

[1969 c.591 §8]



Section 111.120



Section 111.130



Section 111.140



Section 111.150



Section 111.160



Section 111.165



Section 111.170



Section 111.175 - Appointment of probate commissioner.

[1969 c.591 §10]



Section 111.185 - Powers of probate commissioner.

(2) Any matter presented to the probate commissioner may be referred by the probate commissioner to the judge.

(3) Unless set aside or modified by the judge, the orders of the probate commissioner have the same effect as if made by the judge.

[1969 c.591 §11]



Section 111.205 - Pleadings and mode of procedure.

(1) A petition of a party in interest.

(2) A notice to a party.

(3) A subpoena to a witness.

(4) Orders and judgments.

(5) An execution or warrant to enforce its orders and judgments.

[1969 c.591 §12; 1979 c.284 §104; 2007 c.284 §1; 2013 c.218 §13]



Section 111.210



Section 111.212



Section 111.215 - Notice; method and time of giving.

(a) By mailing a copy thereof addressed to the person or the attorney of the person at least 14 days before the date set for the hearing.

(b) By delivering a copy thereof to the person personally or to the attorney of the person at least five days before the date set for the hearing.

(c) If the address of any person is not known or cannot be ascertained with reasonable diligence, by publishing a copy thereof once in each of three consecutive weeks in a newspaper of general circulation in the county where the hearing is to be held, the last publication of which shall be at least 10 days before the date set for the hearing.

(2) Upon good cause shown the court may change the requirements as to the method or time of giving notice for any hearing.

(3) Proof of the giving of notice must be made at or before the hearing and filed in the proceeding.

[1969 c.591 §13; 2007 c.284 §8]



Section 111.218 - Proof of mailing or other delivery; proof of publication.

(2) When proof of publication is required to be filed in probate court, proof shall be made in the form required by ORCP 7 F.

[2007 c.284 §7]



Section 111.220



Section 111.225 - Waiver of notice.

[1969 c.591 §14; 1973 c.506 §5]



Section 111.230



Section 111.231



Section 111.235 - Filing objections to petition.

[1969 c.591 §15]



Section 111.240



Section 111.245 - Proof of documents; certification.

(a) Of a will, by a certified copy thereof.

(b) That a will has been probated or established in a foreign jurisdiction, by a certified copy of the order admitting the will to probate or evidencing its establishment.

(c) Of letters testamentary or of administration, by a certified copy thereof. The certification may include a statement that the letters have not been revoked.

(2) A document or order filed or entered in a foreign jurisdiction may be proved by a copy thereof, certified by a clerk of the court in which the document or order was filed or entered or by any other official having legal custody of the original document or order.

[1969 c.591 §16]



Section 111.255 - Translation of documents.

[1969 c.591 §17]



Section 111.265 - Stenographic record.

[1969 c.591 §18]



Section 111.275 - Limited judgments.

(a) A decision on a petition for appointment or removal of a personal representative.

(b) A decision in a will contest filed in the probate proceeding.

(c) A decision on an objection to an accounting.

(d) A decision on a request made in the proceeding for a declaratory judgment under ORS 111.095.

(e) A decision on a request for an award of expenses under ORS 116.183.

(f) Such decisions of the court as may be specified by rules or orders of the Chief Justice of the Supreme Court under ORS 18.028.

(2) A court may enter a limited judgment under this section only if the court determines that there is no just reason for delay. The judgment document need not reflect the court’s determination that there is no just reason for delay.

[2005 c.568 §33; 2009 c.50 §1]






Chapter 112 - Intestate Succession and Wills

Section 112.010



Section 112.015 - Net intestate estate; effect of exclusion by will.

(2) A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent’s intestate estate to which that individual or class would have succeeded passes as if that individual or each member of that class had disclaimed that individual’s or member’s intestate share.

[1969 c.591 §19; 2015 c.387 §2]



Section 112.017



Section 112.020



Section 112.025 - Share of surviving spouse if decedent leaves issue.

(1) If there are surviving issue of the decedent all of whom are issue of the surviving spouse also, the entire net intestate estate.

(2) If there are surviving issue of the decedent one or more of whom are not issue of the surviving spouse, one-half of the net intestate estate.

[1969 c.591 §20; 1987 c.329 §1]



Section 112.030



Section 112.035 - Share of surviving spouse if decedent leaves no issue.

[1969 c.591 §21]



Section 112.040



Section 112.045 - Share of others than surviving spouse.

(1) To the issue of the decedent. Issue of different generations in relation to the decedent take by representation as defined in ORS 112.065.

(2) If there is no surviving issue or spouse, to the surviving parents of the decedent.

(3) If there is no surviving issue, spouse or parent, to the brothers and sisters of the decedent and the issue of any deceased brother or sister of the decedent by representation as defined in ORS 112.065. If there is no surviving brother or sister, the issue of brothers and sisters take equally if they are all of the same generation in relation to the decedent, but if of different generations, then those of later generations take by representation as defined in ORS 112.065.

(4)(a) If there is no surviving issue, spouse, parent or issue of a parent, equally to the grandparents of the decedent and the issue of any deceased grandparent of the decedent by representation as defined in ORS 112.065. If one or more grandparents of the decedent do not survive the decedent, the issue of the grandparents take equally if they are all of the same generation in relation to the decedent, but if of different generations, then those of later generations take by representation as defined in ORS 112.065.

(b) If there is no surviving grandparent, the issue of grandparents take equally if they are all of the same generation in relation to the decedent, but if of different generations, then those of later generations take by representation as defined in ORS 112.065.

(5) If, at the time of taking, surviving parents or grandparents of the decedent are married to each other, they shall take real property as tenants by the entirety and personal property as joint owners with the right of survivorship.

[1969 c.591 §22; 2015 c.387 §3]



Section 112.047 - Forfeiture of parent’s share by reason of termination of parental rights or desertion or neglect.

(a) The parental rights of the parent with respect to the decedent were terminated and the parent-child relationship between the parent and the decedent was not judicially reestablished.

(b) The decedent was an adult when the decedent died and:

(A) The parent of the decedent willfully deserted the decedent for the 10-year period immediately preceding the date on which the decedent became an adult; or

(B) The parent neglected without just and sufficient cause to provide proper care and maintenance for the decedent for the 10-year period immediately preceding the date on which the decedent became an adult.

(c) The decedent was a minor when the decedent died and:

(A) The parent of the decedent willfully deserted the decedent for the life of the decedent or for the 10-year period immediately preceding the date on which the decedent died; or

(B) The parent neglected without just and sufficient cause to provide proper care and maintenance for the decedent for the life of the decedent or for the 10-year period immediately preceding the date on which the decedent died.

(2) For the purposes of subsection (1) of this section, the court may disregard incidental visitations, communications and contributions in determining whether a parent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent.

(3) For the purposes of subsection (1) of this section, in determining whether the parent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent, the court may consider whether a custodial parent or other custodian attempted, without good cause, to prevent or to impede contact between the decedent and the parent whose intestate share would be forfeited under this section.

(4) The intestate share of a parent of a decedent may be forfeited under this section only pursuant to an order of the court entered after the filing of a petition under ORS 112.049. A petition filed under ORS 113.035 may not request the forfeiture of the intestate share of a parent of a decedent under this section.

[2005 c.741 §2; 2015 c.387 §4]



Section 112.049 - Petition for forfeiture of parent’s share.

(2) A petition under this section must be filed not later than:

(a) Four months after the date of delivery or mailing of the information described in ORS 113.145 if that information was required to be delivered or mailed to the person on whose behalf the petition is filed; or

(b) Four months after the first publication of notice to interested persons if the person on whose behalf the petition is filed was not required to be named as an interested person in the petition for appointment of a personal representative.

(3) The petitioner has the burden of proving the facts alleged in a petition filed under this section by clear and convincing evidence.

[2005 c.741 §3]



Section 112.050



Section 112.055 - Escheat.

(2) If a devisee or a person entitled to take under ORS 112.025 to 112.045 is not identified or found, the share of that person escheats to the State of Oregon.

(3) If a devisee or a person entitled to take under ORS 112.025 to 112.045 is not identified or found:

(a) The Department of State Lands has the same preference as the missing devisee or person for the purpose of appointment as personal representative under ORS 113.085;

(b) Title to property of the decedent that would vest in the missing devisee or person under ORS 114.215 vests in the Department of State Lands; and

(c) The Department of State Lands has all of the rights of the missing devisee or person for the purposes of ORS chapters 111, 112, 113, 114, 115, 116 and 117, including but not limited to the following:

(A) The right to contest any will of the decedent under ORS 113.075; and

(B) The right to information under ORS 113.145.

[1969 c.591 §23; 2003 c.395 §2; 2015 c.387 §5]



Section 112.058 - Preferences and presumptions in escheat proceedings.

(a) No preference shall be given to any person over escheat; and

(b) After diligent search and inquiry appropriate to the circumstances, the following presumptions apply in a proceeding to determine whether a missing person has died:

(A) A missing person whose death cannot be proved by other means lives to 100 years of age.

(B) A missing person who was exposed to a specific peril at the time the person became missing has died if it is reasonable to expect from the nature of the peril that proof of death would be impractical.

(C) A missing person whose absence is unexplained has died if the character and habits of the person are inconsistent with a voluntary absence for the time that the person has been missing.

(D) A missing person known to have been alive who has not been seen or heard from for seven years has died if the person has been absent from the person’s usual residence, the absence is unexplained, there are other persons who would have been likely to have heard from the missing person during that period were the missing person alive, and those other persons have not heard from the missing person.

(2) In any proceeding described by subsection (1) of this section, a missing person who is presumed to be dead is also presumed to have had two children in addition to any known issue of the person unless the presumption of death arises by reason of the application of subsection (1)(b)(B) or (C) of this section.

[2003 c.395 §4]



Section 112.060



Section 112.065 - Representation defined.

[1969 c.591 §24; 2015 c.387 §6]



Section 112.070



Section 112.075



Section 112.077 - Time of determining relationships; application to different circumstances of conception.

(2) Except as provided in subsections (3) and (4) of this section, the relationships existing at the time of the death of a decedent govern the passing of the decedent’s estate.

(3) A person conceived before the death of the decedent and born alive thereafter inherits as though the person was a child of the decedent and alive at the time of the death of the decedent.

(4) A child conceived from the genetic material of a decedent who died before the transfer of the decedent’s genetic material into a person’s body is not entitled to an interest in the decedent’s estate unless:

(a) The decedent’s will or trust provided for posthumously conceived children; and

(b) The following conditions are satisfied:

(A) The decedent, in a writing signed by the decedent and dated, specified that the decedent’s genetic material may be used for the posthumous conception of a child of the decedent, and the person designated by the decedent to control use of the decedent’s genetic material gives written notice to the personal representative of the decedent’s estate, within four months of the date of the appointment of the personal representative, that the decedent’s genetic material is available for the purpose of posthumous conception; and

(B) The child using the decedent’s genetic material is in utero within two years after the date of the decedent’s death.

[2015 c.387 §27]



Section 112.080



Section 112.085



Section 112.095 - Persons of the half blood.

[1969 c.591 §27]



Section 112.105 - Succession where parents not married.

(2) For all purposes of intestate succession and for those purposes only, before the relationship of father and child and other relationships dependent upon the establishment of paternity shall be given effect under subsection (1) of this section, the paternity of the child shall have been established under ORS 109.070 during the lifetime of the child.

[1969 c.591 §28; 2015 c.387 §7]



Section 112.115 - Persons related to decedent through two lines.

[1969 c.591 §29]



Section 112.135 - When gift is an advancement.

[1969 c.591 §30]



Section 112.145 - Effect of advancement on distribution.

(2) The property advanced is not a part of the estate, but for the purpose of determining the shares of the heirs the advancement shall be added to the estate, the sum then divided among the heirs and the advancement then deducted from the share of the heir to whom the advancement was made.

[1969 c.591 §31]



Section 112.155 - Death of advancee before decedent.

[1969 c.591 §32]



Section 112.175 - Adopted persons.

(2) An adopted person shall cease to be treated as the child of any person other than the adopted person’s adoptive parents for all purposes of intestate succession except in the following circumstances:

(a) If a person is adopted by a stepparent or a domestic partner of a parent in a domestic partnership registered under ORS 106.300 to 106.340 or under a similar law in another state, the adopted person shall continue also to be treated, for all purposes of intestate succession, as the child of the parent who is the spouse of, or other domestic partner in the domestic partnership with, the adoptive parent.

(b) If a parent of a person dies, and the other parent of the person marries or enters into a domestic partnership registered under ORS 106.300 to 106.340 or under a similar law in another state, and the person is adopted by a stepparent or the other domestic partner, the adopted person shall continue also to be treated, for all purposes of intestate succession, as the child of the deceased parent.

(3) ORS chapters 111, 112, 113, 114, 115, 116 and 117 apply to adopted persons who were adopted in this state or elsewhere.

[1969 c.591 §33; 2015 c.387 §8]



Section 112.185 - Effect of more than one adoption.

[1969 c.591 §34; 2015 c.387 §9]



Section 112.195 - References in wills, deeds and other instruments to accord with law of intestate succession.

[1969 c.591 §35]



Section 112.225 - Who may make a will.

[1969 c.591 §36; 2015 c.387 §10]



Section 112.227 - Intention of testator expressed in will as controlling.

[1973 c.506 §10]



Section 112.230 - Local law of state selected by testator controlling unless against public policy.

[1973 c.506 §11]



Section 112.232 - Uniform International Wills Act.

(a) "International will" means a will executed in conformity with subsections (2) to (5) of this section.

(b) "Authorized person" and "person authorized to act in connection with international wills" means a person who by subsection (9) of this section, or by the laws of the United States including members of the diplomatic and consular service of the United States designated by foreign service regulations, is empowered to supervise the execution of international wills.

(2)(a) A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile or residence of the testator, if it is made in the form of an international will complying with the requirements of this section.

(b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

(c) This section does not apply to the form of testamentary dispositions made by two or more persons in one instrument.

(3)(a) The will must be made in writing. It need not be written by the testator. It may be written in any language, by hand or by any other means.

(b) The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is the will of the testator and that the testator knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.

(c) In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if the testator has previously signed it, shall acknowledge the signature.

(d) If the testator is unable to sign, the absence of that signature does not affect the validity of the international will if the testator indicates the reason for inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator’s name for the testator if the authorized person makes note of this on the will, but it is not required that any person sign the testator’s name for the testator.

(e) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

(4)(a) The signatures must be placed at the end of the will. If the will consists of several sheets, each sheet must be signed by the testator or, if the testator is unable to sign, by the person signing on behalf of the testator or, if there is no such person, by the authorized person. In addition, each sheet must be numbered.

(b) The date of the will must be the date of its signature by the authorized person. That date must be noted at the end of the will by the authorized person.

(c) The authorized person shall ask the testator whether the testator wishes to make a declaration concerning the safekeeping of the will. If so and at the express request of the testator, the place where the testator intends to have the will kept must be mentioned in the certificate provided for in subsection (5) of this section.

(d) A will executed in compliance with subsection (3) of this section is not invalid merely because it does not comply with this subsection.

(5) The authorized person shall attach to the will a certificate to be signed by the authorized person establishing that the requirements of this section for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate must be substantially in the following form:

______________________________________________________________________________

CERTIFICATE

1. I, _________(name, address and

capacity), a person authorized to act

in connection with international wills,

2. certify that on _________ (date)

at _________ (place)

3. (testator) _________(name, address,

date and place of birth) in my presence

and that of the witnesses

4. (a) _________(name, address, date

and place of birth)

(b) _________(name, address, date

and place of birth) has declared that

the attached document is the will of

the testator and that the testator

knows the contents thereof.

5. I furthermore certify that:

6. (a) in my presence and in that of the

witnesses

(1) the testator has signed

the will or has acknowledged

the testator’s signature

previously affixed.

*(2) following a declaration

of the testator stating that

the testator was unable to

sign the will for the following

reason____________,

I have mentioned this declar-

ation on the will, *and the

signature has been affixed by

_________ (name and address)

7. (b) the witnesses and I have signed

the will;

8. *(c) each page of the will has been

signed by ________

and numbered;

9. (d) I have satisfied myself as to

the identity of the testator and

of the witnesses as designated above;

10. (e) the witnesses met the conditions

requisite to act as such according

to the law under which I am acting;

11. *(f) the testator has requested me

to include the following statement

concerning the safekeeping of

the will: _______________

12. PLACE OF EXECUTION

13. DATE

14. SIGNATURE and, if necessary, SEAL

*to be completed if appropriate

______________________________________________________________________________

(6) In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this section. The absence or irregularity of a certificate does not affect the formal validity of a will under this section.

(7) An international will is subject to the ordinary rules of revocation of wills.

(8) Subsections (1) to (7) of this section derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this section, regard shall be had to its international origin and to the need for uniformity in its interpretation.

(9) Individuals who have been admitted to practice law before the courts of this state and are currently licensed so to do are authorized persons in relation to international wills.

(10) This section may be referred to and cited as the Uniform International Wills Act.

[1981 c.481 §2; 1993 c.98 §2]



Section 112.235 - Execution of a will.

(a) The testator, in the presence of each of the witnesses, shall:

(A) Sign the will;

(B) Direct one of the witnesses or some other person to sign the name of the testator and the signer’s own name on the will; or

(C) Acknowledge the signature previously made on the will by the testator or at the testator’s direction.

(b) At least two witnesses shall each:

(A)(i) See the testator sign the will;

(ii) Hear the testator acknowledge the signature on the will; or

(iii) Hear or observe the testator direct some other person to sign the name of the testator; and

(B) Attest the will by signing the witness’ name to the will within a reasonable time before the testator’s death.

(2) The signature by a witness on an affidavit executed contemporaneously with execution of a will is considered a signature by the witness on the will in compliance with subsection (1)(b)(A)(iii) of this section if necessary to prove the will was duly executed in compliance with this section.

(3) A will executed in compliance with the Uniform International Wills Act shall be deemed to have complied with the formalities of this section.

(4) As used in this section, "writing" does not include an electronic record, document or image.

[1969 c.591 §37; 1973 c.506 §7; 1981 c.481 §4; 2015 c.387 §11]



Section 112.237



Section 112.238 - Exception to will execution formalities; petition; notice; written objections; hearing; fee.

(a) The decedent’s will;

(b) A partial or complete revocation of the decedent’s will; or

(c) An addition to or an alteration of the decedent’s will.

(2) The proponent of the writing must file a petition with the court to establish the decedent’s intention with respect to the writing. The proponent shall provide notice of the petition to heirs, devisees under prior wills and persons interested in the estate of the decedent that would be required to be identified and set forth in a petition for the appointment of a personal representative under ORS 113.035. Persons receiving notice and other interested persons shall have 20 days after service of the notice under this subsection to file written objections to the petition. The court may make a determination regarding the decedent’s intent after a hearing or on the basis of affidavits.

(3) If the court determines that clear and convincing evidence exists showing that the writing was intended by the decedent to accomplish one of the purposes set forth in subsection (1) of this section, the court shall:

(a) Prepare written findings of fact in support of the determination; and

(b) Enter a limited judgment that admits the writing for probate or otherwise acknowledges the validity and intent of the writing.

(4) A petition filed under this section must be filed within four months after the date on which the notice required by subsection (2) of this section was provided.

(5) The fee imposed and collected by the court for the filing of a petition under this section shall be in accordance with ORS 21.135.

[2015 c.387 §29]



Section 112.245 - Witness as beneficiary.

[1969 c.591 §38; 1973 c.506 §8]



Section 112.255 - Validity of execution of a will; incorporation by reference.

(a) This state at the time of execution or at the time of death of the testator;

(b) The domicile of the testator at the time of execution or at the time of the testator’s death; or

(c) The place of execution at the time of execution.

(2) A will is lawfully executed if it complies with the Uniform International Wills Act.

(3) A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

(4) A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether the events occur before or after the execution of the will or before or after the testator’s death. The execution or revocation of another individual’s will is such an event.

[1969 c.591 §39; 1981 c.481 §5; 2015 c.27 §11; 2015 c.387 §12]



Section 112.260 - Reference in will to statement or list disposing of certain effects; admissibility; alteration.

(2) To be admissible under this section as evidence of the intended disposition, the writing must:

(a) Be referred to in the testator’s will;

(b) Be signed by the testator; and

(c) Describe the household items, furniture, furnishings, personal effects and the devisees with reasonable certainty.

(3) A writing under this section may be referred to as a writing that is or will be in existence at the time of the testator’s death and may be prepared before or after the execution of the testator’s will.

(4) A writing under this section may be altered by the testator one or more times after the initial creation of the writing and may be a writing that has no significance apart from the writing’s effect on the dispositions made by the will.

(5) As used in this section, "writing" includes an electronic record, document or image.

[2015 c.387 §30]



Section 112.265 - Testamentary additions to trusts.

(a) The trust is established or will be established by the testator, or by the testator and some other person or persons, or by some other person or persons;

(b) The trust is identified in the testator’s will; and

(c) The terms of the trust are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator’s will, or in the valid last will of a person who has predeceased the testator.

(2) The trust may be funded during the testator’s lifetime or upon the testator’s death by the testator’s devise to the trustee or trustees. The trust may be a funded or unfunded life insurance trust, although the trustor has reserved any or all of the rights of ownership of the insurance contracts.

(3) The devise shall not be invalid because the trust:

(a) Is amendable or revocable, or both; or

(b) Was amended after the execution of the testator’s will or after the death of the testator.

(4) Unless the testator’s will provides otherwise, the property so devised:

(a) Shall not be considered to be held under a testamentary trust of the testator, but shall become a part of the trust to which it is given; and

(b) Shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before or after the death of the testator, regardless of whether made before or after the execution of the testator’s will.

(5) Unless the testator’s will provides otherwise, a revocation or termination of the trust before the death of the testator shall cause the devise to lapse.

(6) This section shall not be construed as providing an exclusive method for making devises to the trustee or trustees of a trust established otherwise than by the will of the testator making the devise.

(7) This section shall be so construed as to effectuate its general purpose to make uniform the law of those states that enact the same or similar provisions.

[1969 c.591 §40; 1999 c.132 §1]



Section 112.270 - Procedure to establish contract to make will or devise or not to revoke will or devise.

(a) Provisions of a will stating material provisions of the contract;

(b) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(c) A writing signed by the decedent evidencing the contract.

(2) The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.

[1973 c.506 §13]



Section 112.272 - In terrorem clauses valid and enforceable; exceptions.

(2) The court shall not enforce an in terrorem clause:

(a) If the devisee contesting the will establishes that:

(A) The devisee has probable cause to believe that the will is a forgery;

(B) The will has been revoked; or

(C) The will is invalid in whole or in part.

(b) If the devisee is only making objections to the acts of the personal representative in the administration of the decedent’s estate.

(3) The court shall not enforce an in terrorem clause if the contest is brought by a fiduciary acting on behalf of a protected person under the provisions of ORS chapter 125, a guardian ad litem appointed for a minor, or a guardian ad litem appointed for an incapacitated or financially incapable person.

(4) For the purposes of this section, "in terrorem clause" means a provision in a will that reduces or eliminates a devise to a devisee if the devisee contests the will in whole or in part.

(5) This section is not intended as a complete codification of the law governing enforcement of an in terrorem clause. The common law governs enforcement of an in terrorem clause to the extent the common law is not inconsistent with the provisions of this section.

[1997 c.151 §2; 2015 c.387 §13]



Section 112.275 - Manner of revocation or alteration exclusive.

[1969 c.591 §41; 2015 c.387 §14]



Section 112.285 - Express revocation or alteration; partial revocation not valid.

(2) A will may be revoked by one or more physical acts by being burned, torn, canceled, obliterated or destroyed, with the intent and purpose of the testator of revoking the will, by the testator, or by another person at the direction of the testator and in the presence of the testator. The injury or destruction of the will by a person other than the testator at the direction and in the presence of the testator shall be proved by at least two witnesses.

(3) A partial revocation of a provision in a will by one or more physical acts as described in subsection (2) of this section is not a valid revocation. One or more physical acts that affect one or more provisions of a will but not the entirety of the will are not effective to revoke those provisions, but clear and convincing evidence may show that the testator intended by the physical act or acts to revoke the entirety of the will.

[1969 c.591 §42; 2015 c.387 §15]



Section 112.295 - Revival of revoked or invalid will.

[1969 c.591 §43]



Section 112.305 - Revocation by marriage; exceptions.

(1) The will evidences an intent that it not be revoked by the subsequent marriage or was drafted under circumstances establishing that it was in contemplation of the marriage;

(2) The testator and spouse entered into a written contract before the marriage that either makes provision for the spouse or provides that the spouse is to have no rights in the estate of the testator; or

(3) The testator executed the will after entering into a registered domestic partnership under ORS 106.300 to 106.340 or a similar law in another state and the testator subsequently marries the domestic partner.

[1969 c.591 §44; 2015 c.387 §16]



Section 112.315 - Revocation by divorce or annulment.

[1969 c.591 §45]



Section 112.325



Section 112.335



Section 112.345 - Devise of life estate.

[1969 c.591 §48; 2015 c.387 §17]



Section 112.355 - Devise passes all interest of testator.

[1969 c.591 §49; 2015 c.387 §18]



Section 112.365 - Property acquired after making will.

[1969 c.591 §50; 2015 c.387 §19]



Section 112.375



Section 112.385 - Nonademption of specific devises in certain cases.

(2) Whenever the subject of a specific devise is property only part of which is encumbered, destroyed, damaged, sold or condemned, the specific devise of any remaining interest in the property owned by the testator at the time of death is not affected by this section, but this section applies to the part which would have been adeemed under the common law by the destruction, damage, sale or condemnation.

(3) If insured property that is the subject of a specific devise is destroyed or damaged, the specific devisee has the right to receive, reduced by any amount expended or incurred by the testator in restoration or repair of the property:

(a) Any insurance proceeds paid to the personal representative after the death of the testator, with the incidents of the specific devise; and

(b) A general pecuniary legacy equivalent to any insurance proceeds paid to the testator within six months before the death of the testator.

(4) If property that is the subject of a specific devise is sold by the testator, the specific devisee has the right to receive:

(a) Any balance of the purchase price unpaid at the time of the death of the testator, including any security interest in the property and interest accruing before the death, if part of the estate, with the incidents of the specific devise; and

(b) A general pecuniary legacy equivalent to the amount of the purchase price paid to the testator within six months before the death of the testator. Acceptance of a promissory note of the purchaser or a third party is not considered payment, but payment on the note is payment on the purchase price. Sale by an agent of the testator or by a trustee under a revocable living trust created by the testator, the principal of which is to be paid to the personal representative or estate of the testator on the death of the testator, is a sale by the testator for purposes of this section.

(5) If property that is the subject of a specific devise is taken by condemnation before the death of the testator, the specific devisee has the right to receive:

(a) Any amount of the condemnation award unpaid at the time of the death, with the incidents of the specific devise; and

(b) A general pecuniary legacy equivalent to the amount of an award paid to the testator within six months before the death of the testator. In the event of an appeal in a condemnation proceeding, the award, for purposes of this section, is limited to the amount established on the appeal.

(6) If property that is the subject of a specific devise is sold by a conservator of the testator, or insurance proceeds or a condemnation award are paid to a conservator of the testator, the specific devisee has the right to receive a general pecuniary legacy equivalent to the proceeds of the sale, the insurance proceeds or the condemnation award, reduced by any amount expended or incurred in restoration or repair of the property. This subsection does not apply if the testator, after the sale, receipt of insurance proceeds or award, is adjudicated competent and survives such adjudication by six months.

(7) If securities are specifically devised, and after the execution of the will other securities in the same or another entity are distributed to the testator by reason of ownership of the specifically devised securities and as a result of a partial liquidation, stock dividend, stock split, merger, consolidation, reorganization, recapitalization, redemption, exchange or any other similar transaction, and if the other securities are part of the estate of the testator at death, the specific devise is considered to include the additional or substituted securities. Distributions prior to death with respect to a specifically devised security not provided for in this subsection are not part of the specific devise. As used in this subsection, "securities" means the same as defined in ORS 59.015.

(8) The amount a specific devisee receives as provided in this section is reduced by any expenses of the sale or of collection of proceeds of insurance, sale or condemnation award and by any amount by which the income tax of the decedent or the estate of the decedent is increased by reason of items provided for in this section. Expenses include legal fees paid or incurred.

[1969 c.591 §52; 1973 c.506 §14; 1975 c.491 §6; 1995 c.664 §84; 2015 c.387 §20]



Section 112.390 - Satisfaction of devise by gift.

(a) The will provides for deduction of the gift;

(b) The testator declared in a writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise; or

(c) The devisee acknowledges in writing that the gift was made in satisfaction of the devise or that its value was to be deducted from the value of the devise.

(2) For purposes of applying the gift against the devisee’s share of the estate, the property must be valued as of the time the devisee came into possession or enjoyment of the property or as of the time of the testator’s death, whichever occurs first.

[2015 c.387 §28]



Section 112.395 - When estate passes to issue of devisee; anti-lapse; class gifts.

[1969 c.591 §53; 1973 c.506 §15]



Section 112.400 - Effect of failure of devise.

(1) If a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

(2) If the residue is devised to two or more persons and the share of one of the residuary devisees fails for any reason, the share passes to the other residuary devisee or to other residuary devisees in proportion to their interests in the residue.

[1973 c.506 §17]



Section 112.405 - Children born, adopted or conceived after execution of will; pretermitted children.

(2) If a testator has one or more children living when the testator executes a will and no provision is made in the will for one or more of the living children, a pretermitted child shall not take a share of the estate of the testator disposed of by the will.

(3) If a testator has one or more children living when the testator executes a will and provision is made in the will for one or more of the living children, a pretermitted child is entitled to share in the estate of the testator disposed of by the will as follows:

(a) The pretermitted child may share only in the portion of the estate devised to the living children by the will.

(b) The share of each pretermitted child shall be the total value of the portion of the estate devised to the living children by the will divided by the number of pretermitted children plus the number of living children for whom provision, other than nominal provision, is made in the will.

(c) To the extent feasible, the interest of a pretermitted child in the estate is of the same character, whether equitable or legal, as the interest the testator gave to the living children by the will.

(4) If a testator has no child living when the testator executes a will, a pretermitted child shall take a share of the estate as though the testator had died intestate, unless the will devised all or substantially all of the estate to the other parent of the pretermitted child and that other parent survives the testator and is entitled to take under the will.

(5) A pretermitted child may recover the share of the estate to which the child is entitled, as provided in this section, either from the other children under subsection (3) of this section or from the testamentary beneficiaries under subsection (4) of this section, ratably, out of the portions of the estate passing to those persons under the will. In abating the interests of those beneficiaries, the character of the testamentary plan adopted by the testator must be preserved so far as possible.

[1969 c.591 §54; 2015 c.387 §21]



Section 112.410 - Effect of general disposition or residuary clause on testator’s power of appointment.

[1973 c.506 §12]



Section 112.415 - Persons not entitled to estate of testator.

[1969 c.591 §55]



Section 112.425



Section 112.435



Section 112.455 - Definitions for ORS 112.455 to 112.555.

(1) "Abuser" means a person who is convicted of a felony by reason of conduct that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110.

(2) "Decedent" means:

(a) A person whose life is taken by a slayer; or

(b) A person whose date of death is not later than five years after an abuser is convicted of a felony by reason of conduct against the person that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110.

(3) "Slayer" means a person who, with felonious intent, takes or procures the taking of the life of a decedent.

[1969 c.591 §58; 2005 c.270 §1]



Section 112.457 - Application to abuser.

[2005 c.671 §7]



Section 112.465 - Slayer or abuser considered to predecease decedent.

(2) Property that would have passed by reason of the death of an heir or devisee of a decedent to a person who was the slayer or abuser of the decedent, whether by intestate succession, by will, by transfer on death deed or by trust, passes and vests as if the slayer or abuser had predeceased the decedent unless the heir or devisee specifically provides otherwise in a will or other instrument executed after the death of the decedent.

[1969 c.591 §59; 2005 c.270 §2; 2005 c.535 §1a; 2011 c.212 §26; 2015 c.387 §22]



Section 112.475 - Jointly owned property.

(2) If a slayer of a decedent, the decedent and one or more other persons owned property with a right of survivorship, or if an abuser of a decedent, the decedent and one or more other persons owned property with a right of survivorship, upon the death of the decedent, the interest of the slayer or abuser remains as an undivided interest in the slayer or abuser for the lifetime of the slayer or abuser and subject to that interest, the property passes to and is vested in the other surviving owner or owners.

[1969 c.591 §60; 2005 c.270 §3; 2015 c.387 §23]



Section 112.485



Section 112.495 - Reversions, vested remainders, contingent remainders and future interests.

(2) As to a contingent remainder or executory or other future interest owned by a slayer of a decedent or an abuser of a decedent that becomes vested in the slayer or abuser or increased in any way for the slayer or abuser upon the death of the decedent:

(a) If the interest would not have increased or become vested if the slayer or abuser had predeceased the decedent, the slayer or abuser is considered to have predeceased the decedent; and

(b) In any case, the interest shall not be so vested or increased during a period of time equal to the normal life expectancy of a person of the sex and age of the decedent at the time of death.

[1969 c.591 §62; 2005 c.270 §5]



Section 112.505 - Property appointed; powers of revocation or appointment.

(2) Property owned either presently or in remainder by a slayer of a decedent or an abuser of a decedent, subject to be divested by the exercise by the decedent of a power of revocation or a general power of appointment, passes to and is vested in the heirs or devisees of the decedent other than the slayer or abuser. Property so owned by the slayer or abuser, subject to be divested by the exercise by the decedent of a power of appointment to a particular person or persons or to a class of persons, passes to the person or persons or in equal shares to the members of the class of persons to the exclusion of the slayer or abuser.

[1969 c.591 §63; 2005 c.270 §6]



Section 112.515 - Proceeds of insurance on life and other benefit plans of decedent.

(a) A policy or certificate of insurance on the life of the decedent.

(b) A certificate of membership in any benevolent association or organization on the life of the decedent.

(c) Rights of the decedent as survivor of a joint life policy.

(d) Proceeds under any pension, profit-sharing or other plan.

(2) Proceeds payable under any of the instruments specified in subsection (1) of this section to or for the benefit of a slayer of a decedent or an abuser of a decedent as beneficiary or assignee of an heir or devisee of the decedent shall be paid to the slayer or abuser if the heir or devisee specifically provides for that payment by written instrument executed after the death of the decedent.

[1969 c.591 §64; 2005 c.270 §7; 2005 c.535 §2a]



Section 112.525 - Proceeds of insurance on life of slayer or abuser.

(1) The policy or certificate names some person other than the slayer or abuser, or the personal representative of the slayer or abuser, as the secondary beneficiary.

(2) The slayer or abuser, by naming a new beneficiary or assignee, performs an act which would have deprived the decedent of the interest of the decedent if the decedent had been living.

[1969 c.591 §65; 2005 c.270 §8]



Section 112.535 - Payment by insurance company, financial institution, trustee or obligor; no liability.

[1969 c.591 §66; 1997 c.631 §403; 2005 c.270 §9; 2015 c.387 §24]



Section 112.545 - Rights of persons without notice dealing with slayer or abuser.

[1969 c.591 §67; 2005 c.270 §10]



Section 112.555 - Evidence of felonious and intentional killing; conviction as conclusive.

[1969 c.591 §68; 1973 c.506 §18; 2015 c.387 §25]



Section 112.570 - Definitions for ORS 112.570 to 112.590.

(1) "Co-owners with right of survivorship" means joint tenants, tenants by the entirety and any other co-owners of property or accounts that are held in a manner that entitles one or more of the owners to ownership of the whole of the property or account upon the death of one or more of the other owners.

(2) "Governing instrument" means:

(a) A deed;

(b) A will;

(c) A transfer on death deed under ORS 93.948 to 93.979;

(d) A trust;

(e) An insurance or annuity policy account with a payable-on-death designation;

(f) A pension, profit-sharing, retirement or similar benefit plan;

(g) An instrument creating or exercising a power of appointment or a power of attorney; or

(h) Any other dispositive, appointive or nominative instrument of a type similar to those instruments specified in this subsection.

(3) "Payor" means a trustee, insurer, employer, governmental agency, political subdivision or any other person authorized or obligated by law or by a governing instrument to make payments.

[1999 c.131 §1; 2011 c.212 §27]

Note: 112.570 to 112.590 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 112 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 112.572 - Requirement of survival.

[1999 c.131 §2]

Note: See note under 112.570.



Section 112.575



Section 112.578 - Construction of survivorship provisions in governing instruments.

[1999 c.131 §3]

Note: See note under 112.570.



Section 112.580 - Co-owners with right of survivorship; requirement of survival.

(2) Except as provided in ORS 112.586, if property is held by more than two co-owners and it is not established by clear and convincing evidence that at least one of the owners survived the others by at least 120 hours, the property passes in the proportion that one bears to the whole number of co-owners.

[1999 c.131 §4]

Note: See note under 112.570.



Section 112.582 - Evidence of death or status.

(2)(a) For the purpose of establishing death under the survivorship rules established under ORS 112.570 to 112.590, a certified or authenticated copy of a death record purporting to be issued by an official or agency of the place where the death is alleged to have occurred is prima facie evidence of the identity of the decedent and of the fact, place, date and time of death.

(b) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead or alive is prima facie evidence of the status of the person and of the dates, circumstances and places disclosed by the record or report.

(3) In the absence of prima facie evidence of death under subsection (2) of this section, the facts surrounding a person’s death may be established by clear and convincing evidence. Circumstantial evidence may be considered in determining whether a person has died and the circumstances of the death.

(4) An individual whose death is not otherwise established under this section but who is absent for a continuous period of five years is presumed to be dead if the person has made no contact with another person during the five-year period and the absence of the person cannot be satisfactorily explained after diligent search or inquiry. A person presumed dead under this subsection is presumed to have died at the end of the five-year period unless it is proved by a preponderance of the evidence that death occurred at a different time.

(5) In the absence of evidence contradicting a time of death specified in a document described in subsection (2) of this section, a document described in subsection (2) of this section that indicates a time of death 120 hours or more after the time of death of another person conclusively establishes that the person specified in the document survived the other person by at least 120 hours, without regard to the manner in which the time of death of the other person is determined.

[1999 c.131 §5; 2013 c.366 §58]

Note: See note under 112.570.



Section 112.585



Section 112.586 - Exceptions.

(2) The survivorship rules established under ORS 112.570 to 112.590 do not apply if a governing instrument contains language that specifically addresses the possibility of simultaneous deaths or deaths in a common disaster, and the language of the instrument is controlling under the circumstances of the deaths.

(3) The survivorship rules established under ORS 112.570 to 112.590 do not apply if a governing instrument expressly provides that a person is not required to survive the death of another person or to survive another event by any specified period.

(4) The survivorship rules established under ORS 112.570 to 112.590 do not apply if the governing instrument expressly requires the person to survive the death of another person or to survive another event for a specified period of time other than provided under the survivorship rules established under ORS 112.570 to 112.590. If the governing instrument so provides, survival of the death of the other person or survival of the other event by at least the specified amount of time must be established by clear and convincing evidence.

(5) The survivorship rules established under ORS 112.570 to 112.590 do not apply if application of those rules would cause a nonvested property interest or a power of appointment to be invalid under ORS 105.950 (1)(a), (2)(a) or (3)(a). In cases subject to this subsection, survival of the death of the other person or survival of the other event must still be established by clear and convincing evidence.

(6) The survivorship rules established under ORS 112.570 to 112.590 do not apply in cases in which there are multiple governing instruments and application of the rules to the governing instruments would result in an unintended failure or duplication of a disposition. In cases subject to this subsection, survival of the death of the other person or survival of the other event must still be established by clear and convincing evidence.

[1999 c.131 §6]

Note: See note under 112.570.



Section 112.588 - Protection of payors and other third parties.

(2) Written notice of a claim that a person is not entitled to payment, property or other benefit by reason of the survivorship rules established under ORS 112.570 to 112.590 must be:

(a) Mailed to the main office or home of a payor or other third party by registered or certified mail, return receipt requested; or

(b) Served upon the payor or other third party in the manner provided by ORCP 7 for service of summons in a civil action.

(3) Upon receipt of written notice of a claim under subsection (2) of this section, a payor or other third party may deposit any money or property that is subject to the claim with any court conducting probate proceedings for one of the decedents’ estates. If probate proceedings have not been commenced, the money or property may be deposited with the court with probate jurisdiction in the county in which one of the decedents resided. The court shall hold the funds or property and shall determine the rights of all parties under the governing instrument. Deposits made with the court under this subsection discharge the payor or other third party from all claims for the value of amounts paid to or items of property deposited with the court.

[1999 c.131 §7]

Note: See note under 112.570.



Section 112.590 - Protection of bona fide purchasers; personal liability of recipient.

(2) A person who receives payment, property, or other benefit to which the person is not entitled by reason of the survivorship rules established under ORS 112.570 to 112.590 must return the payment, property or other benefit if:

(a) The person was aware of a claim to the payment, property or other benefit under the survivorship rules established under ORS 112.570 to 112.590 at the time the purchase, payment or delivery was made; or

(b) The person received the payment, property or other benefit for no value.

(3) A person who receives any payment, property or other benefit to which the person is not entitled because any part of ORS 112.570 to 112.590 is preempted by federal law must return the payment, property or other benefit if the person received the payment, property or other benefit for no value.

(4) Any person who is required to return any payment, property or other benefit under this section and who does not return the payment, property or other benefit is personally liable to a person with a right to the property under the survivorship rules established under ORS 112.570 to 112.590 or with a right to the property by reason of federal preemption of all or part of the survivorship rules.

[1999 c.131 §8]

Note: See note under 112.570.



Section 112.595



Section 112.605



Section 112.615



Section 112.625



Section 112.635



Section 112.645



Section 112.650



Section 112.652



Section 112.655



Section 112.657



Section 112.660



Section 112.662



Section 112.665



Section 112.667



Section 112.675



Section 112.685 - Dower and curtesy abolished.

[1969 c.591 §78; 2015 c.387 §34]



Section 112.695



Section 112.705 - Short title.

[1973 c.205 §11]



Section 112.715 - Application to certain property.

(1) All personal property, wherever situated:

(a) Which was acquired as or became, and remained, community property under the laws of another jurisdiction; or

(b) All or the proportionate part of that property acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

(c) Traceable to that community property.

(2) All or the proportionate part of any real property situated in this state which was acquired with the rents, issues or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property.

[1973 c.205 §1]



Section 112.725 - Rebuttable presumptions.

(1) Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which ORS 112.705 to 112.775 apply; and

(2) Real property situated in this state and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which ORS 112.705 to 112.775 apply.

[1973 c.205 §2]



Section 112.735 - One-half of property not subject to testamentary disposition or right to elect against will.

[1973 c.205 §3]



Section 112.745 - Proceedings to perfect title.

[1973 c.205 §4]



Section 112.755 - Who may institute proceedings.

[1973 c.205 §5]



Section 112.765 - Rights of purchaser.

(2) If a personal representative or an heir or devisee of the decedent has apparent title to property to which ORS 112.705 to 112.775 apply, a purchaser for value or a lender taking a security interest in the property takes interest in the property free of any rights of the surviving spouse.

(3) A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

(4) The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender.

[1973 c.205 §6]



Section 112.775 - Application and construction.

(2) ORS 112.705 to 112.775 do not prevent married persons from severing or altering their interests in property to which ORS 112.705 to 112.775 apply.

(3) ORS 112.705 to 112.775 do not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.

(4) ORS 112.705 to 112.775 shall be so applied and construed as to effectuate their general purpose to make uniform the law with respect to the subject of ORS 112.705 to 112.775 among those states which enact it.

[1973 c.205 §§7,8,9,10]



Section 112.800 - Definition for ORS 112.800 to 112.830.

[1989 c.770 §1]

Note: 112.800 to 112.830 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 112 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 112.805 - Exclusive manner of disposing of wills; destroyed will not revoked.

(2) Nothing in ORS 112.800 to 112.830 bars a testator from destroying, revoking, delivering to any person or otherwise dealing with the will of the testator.

(3) A will destroyed in accordance with ORS 112.800 to 112.830 shall not be revoked by virtue of such destruction and its contents may be proved by secondary evidence.

[1989 c.770 §§2,7,10]

Note: See note under 112.800.



Section 112.810 - Duties of custodian of will.

(a) Shall deliver the will to the testator upon demand from the testator, unless the person having custody of the will is an attorney and is entitled to retain the will pursuant to ORS 87.430;

(b) May at any time deliver the will to the testator;

(c) Upon demand from the conservator, shall deliver the will to a conservator for the testator;

(d) Upon demand from the attorney-in-fact, shall deliver the will to an attorney-in-fact acting under a durable power of attorney signed by the testator expressly authorizing the attorney-in-fact to demand custody of the will;

(e) May deliver the will to any attorney licensed to practice law in Oregon willing to accept delivery of the will if the person does not know or cannot ascertain, upon diligent inquiry, the address of the testator; or

(f) Shall deliver the will to a court having jurisdiction of the estate of the testator or to a personal representative named in the will within 30 days after the date of receiving information that the testator is dead.

(2) With respect to a will held in a safe deposit box, compliance with ORS 708A.655 or 723.844 by the financial institution, trust company, savings association or credit union within which the box is located shall be deemed to be compliance with the requirements of this section.

[1989 c.770 §3; 1999 c.506 §3; 2009 c.541 §2]

Note: See note under 112.800.



Section 112.815 - Conditions for disposal of will.

(1) The attorney is licensed to practice law in the State of Oregon;

(2) At least 40 years has elapsed since execution of the will;

(3) The attorney does not know and after diligent inquiry cannot ascertain the address of the testator; and

(4) The will is not subject to a contract to make a will or devise or not to revoke a will or devise.

[1989 c.770 §4]

Note: See note under 112.800.



Section 112.820 - Procedure for destruction of will; filing of affidavit; fee.

(a) The attorney shall first publish a notice in a newspaper of general circulation in the county of the last-known address of the testator, if any, otherwise in the county of the principal place of business of the attorney. The notice shall state the name of the testator, the date of the will and the intent of the attorney to destroy the will if the testator does not contact the attorney within 90 days after the date of the notice.

(b) If the testator fails to contact the attorney within 90 days after the date of the notice, the attorney may destroy the will.

(c) Within 30 days after destruction of the will, the attorney shall file with the probate court in the county where the notice was published an affidavit stating the name of the testator, the name and relationship of each person named in the will whom the testator identified as related to the testator by blood, adoption or marriage, the date of the will, proof of the publication and the date of destruction.

(d) The clerk of the probate court shall charge and collect the fee established under ORS 21.145 for filing of the affidavit.

(2) If a will has not been admitted to probate within 40 years following the death of the testator, an attorney having custody of the will may destroy the will without notice to any person or court.

[1989 c.770 §§5,6; 2003 c.737 §§56,57; 2005 c.702 §§65,66,67; 2011 c.595 §29]

Note: See note under 112.800.



Section 112.825 - Liability for destruction of will.

[1989 c.770 §8]

Note: See note under 112.800.



Section 112.830 - Court may order delivery of will.

[1989 c.770 §9]

Note: See note under 112.800.






Chapter 113 - Initiation of Estate Proceedings

Section 113.005 - Special administrators.

(2) The special administrator shall qualify by filing a bond in the amount set by the court, conditioned upon the special administrator faithfully performing the duties of the trust.

(3) The special administrator may:

(a) Incur expenses for the funeral, burial or other disposition of the remains of decedent in a manner suitable to the condition in life of the decedent;

(b) Incur expenses for the protection of the property of the estate; and

(c) Sell perishable property of the estate, whether or not listed in the petition, if necessary to prevent loss to the estate.

(4) The special administrator shall not approve or reject claims of creditors or pay claims or expenses of administration or take possession of assets of the estate other than those in danger of loss, injury or deterioration pending the appointment of a personal representative.

(5) Upon the appointment and qualification of a personal representative the powers of the special administrator shall cease. Within 30 days after the issuance of letters testamentary to a personal representative, the special administrator shall make and file an account and deliver to the personal representative the assets of the estate in the possession of the special administrator. If the personal representative objects to the account of the special administrator, the court shall hear the objections, and, whether or not objections are made, shall examine the account.

(6) To the extent approved by the court, the compensation of the special administrator and expenses properly incurred by the special administrator, including a reasonable fee of the attorney of the special administrator, shall be paid as expenses of administration.

[1969 c.591 §80; 1999 c.592 §1]



Section 113.010



Section 113.015 - Venue.

(a) In the county where the decedent had a domicile or where the decedent had a place of abode at the time of death;

(b) In any county where property of the decedent was located at the time of death or is located at the time the proceeding is commenced; or

(c) In the county in which the decedent died.

(2) Filing a proceeding in a county other than specified in subsection (1) of this section does not constitute a jurisdictional defect.

[1969 c.591 §81]



Section 113.020



Section 113.025 - Proceedings commenced in more than one county.

(2) If the proper venue is determined to be in another county, the clerk of the court shall transmit to the clerk of the court for the other county a transcript of the proceeding with all the original papers filed therein, and the court for the other county thereupon has exclusive jurisdiction of the proceeding to the same extent and with like effect as though the proceeding were in the court on original jurisdiction.

[1969 c.591 §82]



Section 113.027 - Limitation on admission of will to probate.

[1973 c.506 §21]



Section 113.030



Section 113.035 - Petition for appointment of personal representative and probate of will.

(1) The name, age, domicile, post-office address, date and place of death, and Social Security account number or taxpayer identification number of the decedent.

(2) Whether the decedent died testate or intestate.

(3) The facts relied upon to establish venue.

(4) The name and post-office address of the person nominated as personal representative and the facts that show the person is qualified to act.

(5) The names, relationship to the decedent and post-office addresses of persons who are or would be the heirs of the decedent upon the death of the decedent intestate, and the ages of any who are minors.

(6) A statement that reasonable efforts have been made to identify and locate all heirs of the decedent. If the petitioner knows of any actual or possible omissions from the list of heirs, the petition must include a statement indicating that there are omissions from the information relating to heirs.

(7) If the decedent died testate, the names and post-office addresses of the devisees, and the ages of any who are minors. If the will devises property to a person who did not survive the decedent or who is otherwise not entitled to receive the devise, the petition must include a statement explaining why the devise failed. If the petitioner knows of any actual or possible omissions from the list of devisees, the petition must include a statement indicating that there are omissions from the information relating to devisees.

(8) The name and post-office address of any person asserting an interest in the estate, or on whose behalf an interest has been asserted, based on a contention that:

(a) The will alleged in the petition to be the will of the decedent is ineffective in whole or part;

(b) There exists a will that has not been alleged in the petition to be the will of the decedent; or

(c) The decedent agreed, promised or represented that the decedent would make or revoke a will or devise, or not revoke a will or devise, or die intestate.

(9) The name and post-office address of any person asserting an interest in the estate, or on whose behalf an interest has been asserted, based on a contention that a parent of the decedent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent, as provided by ORS 112.047.

(10) Whether the original of the last will of the decedent is in the possession of the court or accompanies the petition. If the original will is not in the possession of the court or accompanying the petition and an authenticated copy of the will probated in another jurisdiction does not accompany the petition, the petition shall also state the contents of the will and indicate that it is lost, destroyed or otherwise unavailable and that it was not revoked.

(11) A statement of the extent and nature of assets of the estate, to enable the court to set the amount of bond of the personal representative.

[1969 c.591 §83; 1973 c.506 §19; 1991 c.704 §1; 2003 c.395 §10; 2005 c.741 §4]



Section 113.040



Section 113.045 - Information of escheat to Department of State Lands.

(2) If at any time after the appointment of a personal representative it appears that any heir or devisee of the decedent cannot be identified and found, the personal representative shall promptly deliver or mail to an estate administrator of the Department of State Lands appointed under ORS 113.235 a notice indicating that an heir or devisee cannot be identified and found. The personal representative shall file proof of the delivery or mailing with the court.

(3) This section does not affect the requirements of ORS 113.085 (2).

[1969 c.591 §84; 2003 c.395 §11; 2007 c.284 §9]



Section 113.050



Section 113.055 - Testimony of attesting witnesses to will.

(2) However, upon motion of any person interested in the estate filed within 30 days after the order admitting the will to probate is made, the court may require that the witness making the affidavit be brought before the court. If the witness is outside the reach of a subpoena, the court may order that the deposition of the witness be taken.

(3) If the evidence of none of the attesting witnesses is available, the court may allow proof of the will by testimony or other evidence that the signature of the testator or at least one of the witnesses is genuine.

(4) In the event of contest of the will or of probate thereof in solemn form, proof of any facts shall be made in the same manner as in an action tried without a jury.

[1969 c.591 §85; 1979 c.284 §105]



Section 113.060



Section 113.065 - Establishing foreign wills.

(2) A will offered for probate under this section may be contested for a cause which would be grounds for rejection of a will of a testator who died domiciled in this state.

[1969 c.591 §86]



Section 113.070



Section 113.075 - Contest of will.

(a) The will alleged in the petition to be the will of the decedent is ineffective in whole or part;

(b) There exists a will that has not been alleged in the petition to be the will of the decedent; or

(c) The decedent agreed, promised or represented that the decedent would make or revoke a will or devise, or not revoke a will or devise, or die intestate.

(2) An action described in subsection (1) of this section shall be commenced by the filing of a petition in the probate proceedings, except that an action described in subsection (1)(c) of this section may be commenced by the filing of a separate action in any court of competent jurisdiction.

(3) An action described in subsection (1) of this section shall be commenced before the later of:

(a) Four months after the date of delivery or mailing of the information described in ORS 113.145 if that information was required to be delivered or mailed to the person on whose behalf the petition is filed; or

(b) Four months after the first publication of notice to interested persons if the person on whose behalf the petition is filed was not required to be named in the petition as an interested person.

(4) A cause of action described in subsection (1)(c) of this section shall not be presented as a claim under ORS chapter 115.

[1969 c.591 §87; 1973 c.506 §23; 1991 c.704 §2]



Section 113.080



Section 113.085 - Preference in appointing personal representative.

(a) The executor named in the will.

(b) The surviving spouse of the decedent or the nominee of the surviving spouse of the decedent.

(c) The nearest of kin of the decedent or the nominee of the nearest of kin of the decedent.

(d) The Director of Human Services or the Director of the Oregon Health Authority, or an attorney approved under ORS 113.086, if the decedent received public assistance as defined in ORS 411.010, received medical assistance as defined in ORS 414.025 or received care at an institution described in ORS 179.321 (1) and it appears that the assistance or the cost of care may be recovered from the estate of the decedent.

(e) The Department of Veterans’ Affairs, if the decedent was a protected person under ORS 406.050 (10), and the department has joined in the petition for such appointment.

(f) Any other person.

(2) Except as provided in subsection (3) of this section, the court shall appoint the Department of State Lands as personal representative if it appears that the decedent died wholly intestate and without known heirs. The Attorney General shall represent the Department of State Lands in the administration of the estate. Any funds received by the Department of State Lands in the capacity of personal representative may be deposited in accounts, separate and distinct from the General Fund, established with the State Treasurer. Interest earned by such account shall be credited to that account.

(3) The court may appoint a person other than the Department of State Lands to administer the estate of a decedent who died wholly intestate and without known heirs if the person filing a petition under ORS 113.035 attaches written authorization from an estate administrator of the Department of State Lands appointed under ORS 113.235 approving the filing of the petition by the person. Except as provided by rule adopted by the Director of the Department of State Lands, an estate administrator may consent to the appointment of another person to act as personal representative only if it appears after investigation that the estate is insolvent.

[1969 c.591 §88; 1971 c.421 §1; 1971 c.675 §1; 1973 c.370 §1; 1987 c.158 §17a; 1987 c.425 §1; 1989 c.966 §2; 1995 c.106 §2; 2001 c.102 §3; 2001 c.900 §15; 2003 c.395 §12; 2005 c.381 §20; 2005 c.625 §56; 2009 c.595 §76; 2009 c.602 §2; 2009 c.828 §7; 2011 c.720 §57; 2013 c.36 §33; 2013 c.688 §14; 2015 c.381 §5]



Section 113.086 - Approval of attorneys who are eligible to be personal representative for decedent who received Medicaid or other public assistance.

[2009 c.262 §2; 2009 c.828 §6; 2013 c.688 §15]



Section 113.087 - Effect of accepting appointment as personal representative; notices to be sent to representative.

(2) Notice of any proceeding shall be delivered to the personal representative or mailed to the personal representative by ordinary first class mail at the address as listed in the petition for appointment or as thereafter reported to the court. If the personal representative has an address different from that listed in the petition or reported to the court, the person giving the notice shall also mail the notice to that address if it is known to the person.

[1973 c.506 §22]



Section 113.090



Section 113.092 - Convicted felon as nominated personal representative.

(2) A nominee who fails to inform the court of a felony conviction may be disqualified from acting as personal representative. A personal representative who so fails to inform the court may be removed.

[1975 c.781 §8]



Section 113.095 - Persons not qualified to act as personal representatives.

(1) An incompetent.

(2) A minor.

(3) A person suspended for misconduct or disbarred from the practice of law, during the period of suspension or disbarment.

(4) A person who has resigned from the Oregon State Bar when charges of professional misconduct are under investigation or when disciplinary proceedings are pending against the person, until the person is reinstated.

(5) A licensed funeral service practitioner unless the decedent was:

(a) A relative of the licensed funeral service practitioner; or

(b) A licensed funeral service practitioner who was a partner, employee or employer in the practice of the licensed funeral service practitioner who is petitioning for appointment as personal representative.

[1969 c.591 §89; 1973 c.308 §1; 1973 c.506 §24; 1975 c.781 §6; 1993 c.287 §1; 2001 c.779 §11; 2003 c.14 §43]



Section 113.105 - Necessity and amount of bond; exceptions; bond notwithstanding will.

(2) The amount of the bond set by the court shall be adequate to protect interested persons, but in no event shall it be less than $1,000. In setting the amount of the bond the court shall consider:

(a) The nature, liquidity and apparent value of the assets of the estate.

(b) The anticipated income during administration.

(c) The probable indebtedness and taxes.

(3) Nothing in this section affects the provisions of ORS 709.240, relating to a trust company acting as personal representative.

(4) Notwithstanding any other provisions of this section, a court may, in its discretion, waive the requirement of a bond if all devisees and heirs known to the court agree in writing that the requirement be waived and the signed agreement is filed with the court at the time of filing of the petition for the appointment of a personal representative.

[1969 c.591 §90; 1971 c.421 §2; 1973 c.369 §1; 1973 c.797 §425; 1989 c.682 §1; 2001 c.900 §16; 2003 c.395 §13; 2005 c.625 §72; 2009 c.595 §77; 2009 c.828 §8]



Section 113.110



Section 113.115 - Increasing, reducing or requiring new bond.

[1969 c.591 §91]



Section 113.120



Section 113.125 - Letters testamentary or of administration.

(2) Letters testamentary may be in the following form:

______________________________________________________________________________

LETTERS TESTAMENTARY

No. _______________

THIS CERTIFIES that the will of____________, deceased, has been proved and ____________ has (have) been appointed and is (are) at the date hereof the duly appointed, qualified and acting __________________

(Executor(s) or Administrator(s) with the Will Annexed) of the will and estate of the decedent.

IN WITNESS WHEREOF, I, as Clerk of the Circuit Court of the State of Oregon for the County of____________, in which proceedings for administration upon the estate are pending, do hereby subscribe my name and affix the seal of the court this ___ day of______, 2__.

______________Clerk of the Court

By __________________ Deputy

______________________________________________________________________________

(3) Letters of administration may be in the following form:

______________________________________________________________________________

LETTERS OF ADMINISTRATION

No. ____________

THIS CERTIFIES that _____ has (have) been appointed and is (are) at the date hereof the duly appointed, qualified and acting administrator(s) of the estate of_____, deceased, and that no will of the decedent has been proved in this court.

IN WITNESS WHEREOF, I, as Clerk of the Circuit Court of the State of Oregon for the County of_____, in which proceedings for administration upon the estate are pending, do hereby subscribe my name and affix the seal of the court this ___ day of_____, 2__.

______________Clerk of the Court

By __________________ Deputy

______________________________________________________________________________

[1969 c.591 §92]



Section 113.130



Section 113.135 - Designation of attorney to be filed.

[1969 c.591 §93]



Section 113.140



Section 113.145 - Information to devisees, heirs, interested persons, Department of Human Services and Oregon Health Authority.

(a) The title of the court in which the estate proceeding is pending and the clerk’s file number;

(b) The name of the decedent and the place and date of the death of the decedent;

(c) Whether or not a will of the decedent has been admitted to probate;

(d) The name and address of the personal representative and the attorney of the personal representative;

(e) The date of the appointment of the personal representative;

(f) A statement advising the devisee, heir or other interested person that the rights of the devisee, heir or other interested person may be affected by the proceeding and that additional information may be obtained from the records of the court, the personal representative or the attorney for the personal representative;

(g) If information under this section is required to be delivered or mailed to a person described in ORS 113.035 (8), a statement that the rights of the person in the estate may be barred unless the person proceeds as provided in ORS 113.075 within four months of the delivery or mailing of the information; and

(h) If information under this section is required to be delivered or mailed to a person described in ORS 113.035 (9), a statement that the rights of the person in the estate may be barred unless the person proceeds as provided in ORS 112.049 within four months of the delivery or mailing of the information.

(2) If the personal representative is a devisee, heir or other interested person named in the petition the personal representative is not required to deliver or mail the information under this section to the personal representative.

(3) The failure of the personal representative to give information under this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers.

(4) Within 30 days after the date of appointment a personal representative shall cause to be filed in the estate proceeding proof of the delivery or mailing required by this section or a waiver of notice as provided under ORS 111.225. The proof shall include a copy of the information delivered or mailed and the names of the persons to whom it was delivered or mailed.

(5) If before the filing of the final account the personal representative has actual knowledge that the petition did not include the name and address of any person described in ORS 113.035 (4), (5), (7), (8) or (9), the personal representative shall:

(a) Make reasonable efforts under the circumstances to ascertain each of those names and addresses;

(b) Promptly deliver or mail information as described in subsection (1) of this section to each of those persons located after the filing of the petition and before the filing of the final account; and

(c) File in the estate proceeding, on or before filing the final account under ORS 116.083, proof of compliance with this subsection or a waiver of notice as provided under ORS 111.225.

(6) Within 30 days after the appointment of a personal representative, the personal representative must mail or deliver the information specified in subsection (1) of this section and a copy of the death record of the decedent to the Department of Human Services and the Oregon Health Authority or as otherwise provided by rule adopted by the authority.

[1969 c.591 §94; 1973 c.506 §25; 1991 c.704 §3; 2001 c.620 §1; 2003 c.14 §44; 2003 c.395 §26; 2005 c.741 §5; 2007 c.284 §10; 2009 c.595 §78; 2011 c.720 §58; 2013 c.366 §59]



Section 113.150



Section 113.155 - Publication of notice to interested persons.

(a) A newspaper published in the county in which the estate proceeding is pending; or

(b) If no newspaper is published in the county in which the estate proceeding is pending, a newspaper designated by the court.

(2) The notice shall include:

(a) The title of the court in which the estate proceeding is pending;

(b) The name of the decedent;

(c) The name of the personal representative and the address at which claims are to be presented;

(d) A statement requiring all persons having claims against the estate to present them, within four months after the date of the first publication of the notice to the personal representative at the address designated in the notice for the presentation of claims or they may be barred;

(e) The date of the first publication of the notice; and

(f) A statement advising all persons whose rights may be affected by the proceeding that additional information may be obtained from the records of the court, the personal representative or the attorney for the personal representative.

(3) The failure of the personal representative to cause a notice to be published under this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers.

(4) A personal representative shall file in the estate proceeding proof of the publication of notice required by this section. The proof shall include a copy of the published notice.

[1969 c.591 §95; 1973 c.506 §26; 2007 c.284 §11]



Section 113.160



Section 113.165 - Filing inventory and evaluation.

[1969 c.591 §96; 1987 c.586 §27; 1991 c.191 §2]



Section 113.175 - Property discovered after inventory filed.

[1969 c.591 §97]



Section 113.185 - Appraisement; employment and appointment of appraisers.

(2) The court in its discretion may direct that all or any part of the property of the estate be appraised by one or more appraisers appointed by the court.

(3) Property for which appraisement is required shall be appraised at its true cash value as of the date of the death of the decedent. Each appraisement shall be in writing and shall be signed by the appraiser making it.

(4) Each appraiser is entitled to be paid a reasonable fee from the estate for services and to be reimbursed from the estate for necessary expenses.

[1969 c.591 §98]



Section 113.195 - Removal of personal representative.

(2) When a personal representative has been unfaithful to or neglectful of the trust, the court may remove the personal representative.

(3) When a personal representative has failed to comply with ORS 113.092, the court may remove the personal representative.

(4) When grounds for removal of a personal representative appear to exist, the court, on its own motion or on the petition of any interested person, shall order the personal representative to appear and show cause why the personal representative should not be removed. A copy of the order to show cause and of the petition, if any, shall be served upon the personal representative and upon the surety of the personal representative as provided in ORS 111.215.

[1969 c.591 §99; 1975 c.781 §9]



Section 113.205 - Powers of surviving personal representative.

(2) Where one of two or more persons named as coexecutors is not appointed, those appointed may exercise all the powers incident to the office, unless the will provides otherwise.

[1969 c.591 §100]



Section 113.210



Section 113.215 - Appointment of successor personal representative.

(2) If, after a will has been proven and letters testamentary or of administration with the will annexed have been issued, the will is set aside, declared void or inoperative, the letters testamentary or of administration with the will annexed shall be revoked and letters of administration issued.

(3) If, after administration has been granted, a will of the decedent is found and proven, the letters of administration shall be revoked and letters testamentary or of administration with the will annexed shall be issued.

(4) When a successor personal representative is appointed, the successor has all the rights and powers of the predecessor or of the executor named in the will, except that the successor shall not exercise powers given in the will which by its terms are personal to the personal representative named therein.

[1969 c.591 §101]



Section 113.220



Section 113.225 - Notice to interested persons by successor personal representative.

(2) No notice by the successor personal representative shall be required under subsection (1) of this section if the original personal representative dies, is removed by the court, or resigns after the expiration of four months from the date of the first publication of the notice to interested persons.

[1969 c.591 §102; 1977 c.187 §1]



Section 113.230



Section 113.235 - Appointment of estate administrators by Director of Department of State Lands.

[2003 c.395 §7]



Section 113.238 - Requirements and prohibitions related to certain decedents who die intestate and without heirs.

(2) Except as provided by ORS 708A.430 and 723.466, a person may not dispose of or diminish any assets of the estate of a decedent who has died wholly intestate, who owned property subject to probate in Oregon and who died without a known heir unless the person has prior written approval of an estate administrator of the Department of State Lands appointed under ORS 113.235. The prohibition of this subsection:

(a) Applies to a guardian or conservator for the decedent; and

(b) Does not apply to a personal representative appointed under ORS 113.085 (3) or to an affiant authorized under ORS 114.520 to file an affidavit under ORS 114.515.

(3) For purposes of this section, a known heir is an heir who has been identified and found.

[2003 c.395 §8; 2009 c.541 §3]



Section 113.240



Section 113.242 - Authority of estate administrator.

(a) The decedent died wholly intestate and without a known heir as described in ORS 113.238 (3); or

(b) The decedent left a valid will, but no devisee has been identified and found.

(2) For any estate described in subsection (1) of this section, an estate administrator of the Department of State Lands appointed under ORS 113.235 may:

(a) Incur expenses for the funeral, burial or other disposition of the remains of the decedent in a manner suitable to the condition in life of the decedent;

(b) Incur expenses for the protection of the property of the estate;

(c) Incur expenses searching for a will or for heirs or devisees of the decedent;

(d) Have access to the property and records of the decedent other than records that are made confidential or privileged by statute;

(e) With proof of the death of the decedent, have access to all financial records of accounts or safe deposit boxes of the decedent at banks or other financial institutions; and

(f) Sell perishable property of the estate.

(3) The reasonable funeral and administrative expenses of the Department of State Lands incurred under this section, including a reasonable attorney fee, shall be paid from the assets of the estate with the same priority as funeral and administration expenses under ORS 115.125.

[2003 c.395 §9]



Section 113.250



Section 113.260



Section 113.270



Section 113.280



Section 113.290



Section 113.410



Section 113.420



Section 113.430



Section 113.440



Section 113.450



Section 113.510



Section 113.520



Section 113.530



Section 113.540



Section 113.610



Section 113.620



Section 113.630



Section 113.640



Section 113.650



Section 113.660



Section 113.670



Section 113.680



Section 113.690






Chapter 114 - Administration of Estates Generally

Section 114.005 - Occupancy of family abode by spouse and children.

(1) The occupants shall not commit or permit waste to the abode, or cause or permit mechanic’s or materialman’s or other liens to attach thereto.

(2) The occupants shall keep the abode insured, to the extent of the fair market value of the improvements, against fire and other hazards within the extended coverage provided by fire insurance policies. In the event of loss or damage from those hazards, to the extent of the proceeds of the insurance, they shall restore the abode to its former condition.

(3) The occupants shall pay taxes and improvement liens on the abode as payment thereof becomes due.

(4) The abode is exempt from execution to the extent that it was exempt when the decedent was living.

[1969 c.591 §103]



Section 114.010



Section 114.015 - Support of spouse and children.

(1) Petition therefor by or on behalf of the spouse or any dependent child;

(2) Service of the petition and notice of hearing thereon to the personal representative, unless the petitioner is the personal representative;

(3) Notice to persons whose distributive shares of the estate may be diminished by the granting of the petition, unless the court by order directs otherwise; and

(4) Hearing.

[1969 c.591 §104]



Section 114.020



Section 114.025 - Petition for support and answer.

(2) If the personal representative is not the petitioner, the personal representative shall answer the petition for support. The answer shall include, so far as known, a statement of the nature and estimated value of the property of the estate and of the nature and estimated amount of claims, taxes and expenses of administration.

[1969 c.591 §105]



Section 114.030



Section 114.035 - Temporary support.

[1969 c.591 §106]



Section 114.040



Section 114.045 - Modification or termination of support.

[1969 c.591 §107]



Section 114.050



Section 114.055 - Nature of support.

(a) Transfer of title to personal property.

(b) Transfer of title to real property.

(c) Periodic payment of moneys during administration of the estate, but the payments may not continue for more than two years after the date of death of the decedent.

(2) The court, in determining provision for support, shall take into consideration the solvency of the estate, property available for support other than property of the estate, and property of the estate inherited by or devised to the spouse and children.

[1969 c.591 §108]



Section 114.060



Section 114.065 - Limitations on support.

[1969 c.591 §109]



Section 114.070



Section 114.075 - Priority of support; treated as administration expense.

[1969 c.591 §110; 2011 c.526 §18]



Section 114.085 - Setting apart whole estate for support; termination of administration.

[1969 c.591 §111]



Section 114.105



Section 114.110



Section 114.115



Section 114.120



Section 114.125



Section 114.130



Section 114.135



Section 114.140



Section 114.145



Section 114.150



Section 114.155



Section 114.165



Section 114.205 - No distinction between real and personal property.

[1969 c.591 §119]



Section 114.210



Section 114.215 - Devolution of and title to property.

(a) In the absence of testamentary disposition, in the heirs of the decedent, subject to support of spouse and children, rights of creditors, administration and sale by the personal representative; or

(b) In the persons to whom it is devised by the will of the decedent, subject to support of spouse and children, rights of creditors, right of the surviving spouse to elect against the will, administration and sale by the personal representative.

(2) The power of a person to leave property by will, and the rights of creditors, devisees and heirs to the property of the person, are subject to the restrictions and limitations expressed or implicit in ORS chapters 111, 112, 113, 114, 115, 116 and 117 to facilitate the prompt settlement of estates.

(3) Any animal of a value of less than $2,500 that belonged to the decedent and that was kept by the decedent as a pet need not be listed on the inventory of the estate. Any family member of the decedent, friend of the decedent or animal shelter may take custody of the animal immediately upon the death of the decedent. A family member, friend or animal shelter that takes custody of an animal under this subsection is entitled to payment from the estate for the cost of caring for the animal. A family member, friend or animal shelter that takes custody of an animal under this subsection shall deliver the animal to the personal representative for the decedent, or to any heir or devisee entitled to possession of the animal, upon request of the personal representative, heir or devisee.

[1969 c.591 §120; 1999 c.675 §1]



Section 114.220



Section 114.225 - Possession and control of decedent’s estate.

[1969 c.591 §121]



Section 114.230



Section 114.240



Section 114.250



Section 114.255 - Commencement of duties and powers of personal representative; prior acts.

[1969 c.591 §122]



Section 114.260



Section 114.265 - General duties of personal representative.

[1969 c.591 §123]



Section 114.270



Section 114.275 - Personal representative to proceed without court order; application for authority, approval or instructions.

[1969 c.591 §124]



Section 114.285 - Naming or appointment of personal representative does not discharge claim.

[1969 c.591 §125]



Section 114.295 - Discharge or devise in will of claim of testator.

[1969 c.591 §126]



Section 114.305 - Transactions authorized for personal representative.

(1) Direct and authorize disposition of the remains of the decedent pursuant to ORS 97.130 and incur expenses for the funeral, burial or other disposition of the remains in a manner suitable to the condition in life of the decedent. Only those funeral expenses necessary for a plain and decent funeral and disposition of the remains of the decedent may be paid from the estate if the assets are insufficient to pay the claims of the Department of Human Services and the Oregon Health Authority for the net amount of public assistance, as defined in ORS 411.010, or medical assistance, as defined in ORS 414.025, paid to or for the decedent and for care and maintenance of any decedent who was at a state institution to the extent provided in ORS 179.610 to 179.770.

(2) Retain assets owned by the decedent pending distribution or liquidation.

(3) Receive assets from fiduciaries or other sources.

(4) Complete, compromise or refuse performance of contracts of the decedent that continue as obligations of the estate, as the personal representative may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease real property, the personal representative, among other courses of action, may:

(a) Execute and deliver a deed upon satisfaction of any sum remaining unpaid or upon receipt of the note of the purchaser adequately secured; or

(b) Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement.

(5) Satisfy written pledges of the decedent for contributions, whether or not the pledges constituted binding obligations of the decedent or were properly presented as claims.

(6) Deposit funds not needed to meet currently payable debts and expenses, and not immediately distributable, in bank or savings and loan association accounts, or invest the funds in bank or savings and loan association certificates of deposit, or federally regulated money-market funds and short-term investment funds suitable for investment by trustees under ORS 130.750 to 130.775, or short-term United States Government obligations.

(7) Abandon burdensome property when it is valueless, or is so encumbered or is in a condition that it is of no benefit to the estate.

(8) Vote stocks or other securities in person or by general or limited proxy.

(9) Pay calls, assessments and other sums chargeable or accruing against or on account of securities.

(10) Sell or exercise stock subscription or conversion rights.

(11) Consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise.

(12) Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate, but the personal representative is liable for any act of the nominee in connection with the security so held.

(13) Insure the assets of the estate against damage and loss, and insure the personal representative against liability to third persons.

(14) Advance or borrow money with or without security.

(15) Compromise, extend, renew or otherwise modify an obligation owing to the estate. A personal representative who holds a mortgage, pledge, lien or other security interest may accept a conveyance or transfer of the encumbered asset in lieu of foreclosure in full or partial satisfaction of the indebtedness.

(16) Accept other real property in part payment of the purchase price of real property sold by the personal representative.

(17) Pay taxes, assessments and expenses incident to the administration of the estate.

(18) Employ qualified persons, including attorneys, accountants and investment advisers, to advise and assist the personal representative and to perform acts of administration, whether or not discretionary, on behalf of the personal representative.

(19) Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of duties as personal representative.

(20) Prosecute claims of the decedent including those for personal injury or wrongful death.

(21) Continue any business or venture in which the decedent was engaged at the time of death to preserve the value of the business or venture.

(22) Incorporate or otherwise change the business form of any business or venture in which the decedent was engaged at the time of death.

(23) Discontinue and wind up any business or venture in which the decedent was engaged at the time of death.

(24) Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate.

(25) Satisfy and settle claims and distribute the estate as provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117.

(26) Perform all other acts required or permitted by law or by the will of the decedent.

[1969 c.591 §127; 1969 c.597 §278; 1977 c.211 §1; 1981 c.278 §1; 1995 c.157 §16; 1997 c.472 §10; 2001 c.900 §17; 2005 c.348 §126; 2007 c.681 §25; 2011 c.164 §4; 2011 c.720 §59; 2013 c.688 §16]



Section 114.310



Section 114.315 - Right to perfect lien or security interest.

[1969 c.591 §128]



Section 114.320



Section 114.325 - Power to sell, mortgage, lease and deal with property.

(2) Exercise of the power of sale by the personal representative is improper, except after notice, hearing and order of the court, if:

(a) The sale is in contravention of the provisions of the will; or

(b) The property is specifically devised and the will does not authorize its sale; or

(c) A bond of the personal representative has been required and filed, the sale price of the property to be sold exceeds $5,000 and the bond of the personal representative has not been increased by the amount of cash to be realized on the sale, unless the court has directed otherwise.

[1969 c.591 §129]



Section 114.330



Section 114.333 - Transfer of title and interest to real property by foreign personal representative.

[1973 c.506 §28]



Section 114.335 - Court order for sale, mortgage or lease.

[1969 c.591 §130]



Section 114.340



Section 114.345 - Title conveyed free of claims of creditors.

[1969 c.591 §131]



Section 114.350



Section 114.355 - Sale or encumbrance to personal representative voidable; exceptions.

(a) The transaction was consented to by all interested persons affected thereby; or

(b) The will expressly authorizes the transaction by the personal representative; or

(c) The transaction was made in compliance with another statute or with a contract or other instrument executed by the decedent.

(2) The title of a purchaser for value without notice of the circumstances of the transaction with the personal representative is not affected unless the purchaser should have known of the defect in the title of the seller.

[1969 c.591 §132]



Section 114.360



Section 114.365 - Validation of certain sales.

(1) Certain sales of decedent’s real property made prior to 1903 where confirmation of sale was premature, validated by page 133, section 2, General Laws of Oregon 1903.

(2) Certain sales of decedent’s property made prior to 1907 under power in will, validated by chapter 175, General Laws of Oregon 1907.

(3) Certain sales of decedent’s real property made prior to 1917 where publication of the notice of sale was improper, validated by section 2, chapter 114, General Laws of Oregon 1917.

(4) Certain sales by executors or administrators made prior to 1943, validated by chapter 26, Oregon Laws 1943.

[Formerly 116.835]



Section 114.370



Section 114.375 - Nonliability of transfer agents.

[1969 c.591 §134]



Section 114.385 - Persons dealing with personal representative; protection.

[1969 c.591 §135]



Section 114.395 - Improper exercise of power; breach of fiduciary duty.

[1969 c.591 §136]



Section 114.405 - Personal liability of personal representative.

(2) A personal representative is not personally liable on contracts properly entered into in the fiduciary capacity in the course of administration of the estate unless the personal representative expressly agrees to be personally liable.

(3) A personal representative is not personally liable for obligations arising from possession or control of property of the estate or for torts committed in the course of administration of the estate unless the personal representative is personally at fault.

(4) Claims based upon contracts, obligations and torts of the types described in subsections (2) and (3) of this section may be allowed against the estate whether or not the personal representative is personally liable therefor.

[1969 c.591 §137]



Section 114.410



Section 114.415 - Copersonal representatives; when joint action required.

(a) Any copersonal representative may receive and receipt for property due the estate.

(b) When the concurrence of all cannot readily be obtained in the time reasonably available for emergency action.

(c) Where any others have delegated their power to act.

(d) Where the will provides otherwise.

(e) Where the court otherwise directs.

(2) Persons dealing with a copersonal representative who are actually unaware that another has been appointed to serve with the person are as fully protected as if the person with whom they dealt had been the sole personal representative.

[1969 c.591 §138]



Section 114.420



Section 114.425 - Discovery of property, writings and information.

(a) Has concealed, secreted or disposed of any property of the estate of a decedent;

(b) Has been entrusted with property of the estate of a decedent and fails to account therefor to the personal representative;

(c) Has concealed, secreted or disposed of any writing, instrument or document pertaining to the estate;

(d) Has knowledge or information that is necessary to the administration of the estate; or

(e) As an officer or agent of a corporation, has refused to allow examination of the books and records of the corporation that the decedent had the right to examine.

(2) If a person cited as provided in subsection (1) of this section fails to appear or to answer questions asked as authorized by the order of the court, the person is in contempt and may be punished as for other contempts.

[1969 c.591 §139; 1979 c.284 §106]



Section 114.430



Section 114.435 - Power to avoid transfers.

[1969 c.591 §140]



Section 114.440



Section 114.505 - Definitions for ORS 114.505 to 114.560.

(1) "Affiant" means the person or persons signing an affidavit filed under ORS 114.515.

(2) "Claiming successors" means:

(a) If the decedent died intestate, the heir or heirs of the decedent, or if there is no heir, an estate administrator of the Department of State Lands appointed under ORS 113.235;

(b) If the decedent died testate, the devisee or devisees of the decedent; and

(c) Any creditor of the estate entitled to payment or reimbursement from the estate under ORS 114.545 (1)(d) who has not been paid or reimbursed the full amount owed such creditor within 60 days after the date of the decedent’s death.

(3) "Estate" means decedent’s property subject to administration in Oregon.

[1973 c.710 §2; 1977 c.239 §1; 1979 c.340 §1; 1979 c.467 §3; 1989 c.228 §1; 2003 c.395 §14; 2005 c.22 §92; 2015 c.146 §2]



Section 114.515 - Value of estate; where affidavit filed; fee; amended affidavit; supplemental affidavit.

(a) One or more of the claiming successors of the decedent.

(b) If the decedent died testate, any person named as personal representative in the decedent’s will.

(c) The Director of Human Services, the Director of the Oregon Health Authority or an attorney approved under ORS 114.517, if the decedent received public assistance as defined in ORS 411.010, received medical assistance as defined in ORS 414.025 or received care at an institution as defined in ORS 179.010, and it appears that the assistance or the cost of care may be recovered from the estate of the decedent.

(2) An affidavit under this section may be filed only if:

(a) The fair market value of the estate is $275,000 or less;

(b) Not more than $75,000 of the fair market value of the estate is attributable to personal property; and

(c) Not more than $200,000 of the fair market value of the estate is attributable to real property.

(3) An affidavit under this section may not be filed until 30 days after the death of the decedent.

(4) An affidavit filed under the provisions of this section must contain the information required in ORS 114.525 and shall be made a part of the probate records. If the affiant is an attorney approved by the Director of Human Services or the Director of the Oregon Health Authority, a copy of the document approving the attorney must be attached to the affidavit.

(5) In determining fair market value under this section, the fair market value of the entire interest in the property included in the estate shall be used without reduction for liens or other debts.

(6) The clerk of the probate court shall charge and collect the fee established under ORS 21.145 for the filing of any affidavit under this section.

(7) Any error or omission in an affidavit filed under this section may be corrected by filing an amended affidavit within four months after the filing of the affidavit.

(8) One or more supplemental affidavits may be filed at any time after the filing of an affidavit under this section for the purpose of including property not described in the original affidavit. Copies of all previously filed affidavits must be attached to the supplemental affidavit and all information required in ORS 114.525 must be reflected in the supplemental affidavit. A supplemental affidavit may not be filed if by reason of the additional property described in the supplemental affidavit any limitation imposed by subsection (2) of this section is exceeded.

[1973 c.710 §§3, 8; 1977 c.239 §2; 1979 c.467 §1; 1981 s.s. c.3 §36; 1985 c.368 §1; 1985 c.496 §6; 1987 c.586 §28; 1989 c.228 §2; 1989 c.856 §1; 1995 c.682 §1; 1997 c.447 §1; 1997 c.801 §32; 2003 c.737 §§59,60; 2005 c.122 §§1,2; 2005 c.273 §§1,2; 2005 c.702 §§69,70,71; 2009 c.262 §7; 2009 c.413 §1; 2009 c.828 §10; 2011 c.595 §22; 2013 c.688 §17]



Section 114.517 - Approval of attorneys filing affidavits for recipients of Medicaid or other public assistance.

[2009 c.262 §6; 2009 c.828 §9; 2013 c.688 §18]



Section 114.520 - Authorization from Department of State Lands required for filing of affidavit by creditor if decedent dies intestate and without heirs; rules.

(2) A creditor of an estate who is subject to subsection (1) of this section may give written notice to an estate administrator of the Department of State Lands informing the estate administrator that the creditor intends to file an affidavit under ORS 114.515. Upon receiving the notice permitted by this subsection, the estate administrator shall investigate the assets and liabilities of the estate. Within 30 days after receiving the notice required by this subsection, the estate administrator shall either:

(a) Give written authorization to the creditor for the filing of an affidavit by the creditor under ORS 114.515; or

(b) Inform the creditor that the Department of State Lands will file an affidavit as claiming successor under ORS 114.515.

(3) If a decedent dies intestate and without heirs, a creditor of an estate who is a claiming successor and who files an affidavit under ORS 114.515 must notate at the top of the affidavit that the affidavit is being filed by a creditor of the estate. If the affidavit contains the notation required by this subsection, the clerk of the probate court may not accept the affidavit for filing unless there is attached to the affidavit written authorization for the filing of the affidavit by the creditor from an estate administrator of the Department of State Lands. The written authorization may be a copy of a memorandum of an interagency agreement between the Department of State Lands and another state agency.

[1997 c.88 §2; 2003 c.395 §15]



Section 114.525 - Content of affidavit; rules.

(1) State the name, age, domicile, post-office address and Social Security number of the decedent;

(2) State the date and place of the decedent’s death. A certified copy of the death record shall be attached to the affidavit;

(3) Describe and state the fair market value of all property in the estate, including a legal description of any real property;

(4) State that no application or petition for the appointment of a personal representative has been granted in Oregon;

(5) State whether the decedent died testate or intestate, and if the decedent died testate, the will shall be attached to the affidavit;

(6) List the heirs of the decedent and the last address of each heir as known to the affiant, and state that a copy of the affidavit showing the date of filing and a copy of the will, if the decedent died testate, will be delivered to each heir or mailed to the heir at the last-known address;

(7) If the decedent died testate, list the devisees of the decedent and the last address of each devisee as known to the affiant and state that a copy of the will and a copy of the affidavit showing the date of filing will be delivered to each devisee or mailed to the devisee at the last-known address;

(8) State the interest in the property described in the affidavit to which each heir or devisee is entitled and the interest, if any, that will escheat;

(9) State that reasonable efforts have been made to ascertain creditors of the estate. List the expenses of and claims against the estate remaining unpaid or on account of which the affiant or any other person is entitled to reimbursement from the estate, including the known or estimated amounts thereof and the names and addresses of the creditors as known to the affiant, and state that a copy of the affidavit showing the date of filing will be delivered to each creditor who has not been paid in full or mailed to the creditor at the last-known address;

(10) Separately list the name and address of each person known to the affiant to assert a claim against the estate that the affiant disputes and the known or estimated amount thereof and state that a copy of the affidavit showing the date of filing will be delivered to each such person or mailed to the person at the last-known address;

(11) State that a copy of the affidavit showing the date of filing will be mailed or delivered to the Department of Human Services or to the Oregon Health Authority, as prescribed by rule by the authority;

(12) State that claims against the estate not listed in the affidavit or in amounts larger than those listed in the affidavit may be barred unless:

(a) A claim is presented to the affiant within four months of the filing of the affidavit at the address stated in the affidavit for presentment of claims; or

(b) A personal representative of the estate is appointed within the time allowed under ORS 114.555; and

(13) If the affidavit lists one or more claims that the affiant disputes, state that any such claim may be barred unless:

(a) A petition for summary determination is filed within four months of the filing of the affidavit; or

(b) A personal representative of the estate is appointed within the time allowed under ORS 114.555.

[1973 c.710 §6; 1977 c.239 §3; 1979 c.340 §2; 1989 c.228 §3; 1991 c.191 §3; 1995 c.453 §1; 2001 c.104 §35; 2001 c.620 §2; 2001 c.900 §18a; 2003 c.196 §1; 2003 c.395 §16; 2005 c.22 §93; 2009 c.595 §79; 2013 c.14 §2; 2013 c.366 §60]



Section 114.535 - Transfer of decedent’s property to affiant; proceedings to compel transfer.

(2) Subject to ORS 114.537, if a copy of an affidavit is delivered under subsection (1) of this section to a person that controls access to personal property belonging to the estate of the decedent, including personal property held in a safe deposit box for which the decedent was the sole lessee or the last surviving lessee, the person shall:

(a) Provide the affiant with access to the decedent’s personal property; and

(b) Allow the affiant to take possession of the personal property.

(3) Subject to ORS 114.537, if a copy of an affidavit is delivered under subsection (1) of this section to a person who has received property of the decedent under ORS 446.616, 708A.430, 723.466 or 803.094, or a similar statute providing for the transfer of property of an estate that is not being probated, the person shall pay, transfer, deliver, provide access to or allow possession of the property to the affiant if the person would be required to pay, transfer, deliver, provide access to or allow possession of the property to a personal representative of the estate.

(4) Any person that pays, transfers, delivers, provides access to or allows possession of property of a decedent in the manner provided by this section is discharged and released from any liability or responsibility for the property in the same manner and with the same effect as if the property had been transferred, delivered or paid to a personal representative of the estate of the decedent.

(5) A transfer agent of any corporate security registered in the name of the decedent shall change the registered ownership on the books of the corporation to the person entitled thereto on presentation of a certified copy of the affidavit filed under ORS 114.515.

(6) If a person to whom an affidavit is delivered refuses to pay, deliver, transfer, provide access to or allow possession of any personal property as required by this section, the property may be recovered or payment, delivery, transfer of or access to the property may be compelled upon proof of the transferee’s entitlement in a proceeding brought for the purpose by or on behalf of the transferee.

(7) If the affidavit was signed by the Director of Human Services, the Director of the Oregon Health Authority or an attorney approved under ORS 114.517, the Director of Human Services, the Director of the Oregon Health Authority or the attorney may certify a copy of the affidavit for the purposes described in this section.

[1973 c.710 §4; 1979 c.340 §3; 1989 c.228 §4; 1991 c.67 §23; 1997 c.631 §404; 2003 c.196 §2; 2003 c.655 §60; 2009 c.541 §4; 2009 c.595 §80; 2009 c.828 §11; 2011 c.422 §3]



Section 114.537 - Safe deposit boxes.

(2) If a person who has filed an affidavit under ORS 114.515 becomes aware after the filing of the affidavit that the decedent was the sole lessee or the last surviving lessee of a safe deposit box at the time of the decedent’s death, the person shall promptly request an inventory of the box under ORS 708A.655, if the lessor of the box is an Oregon operating institution as defined in ORS 706.008, or under ORS 723.844, if the lessor of the box is a credit union as defined in ORS 723.008. Upon receiving the request, the lessor of the box shall cause an inventory of the contents of the box to be made. The lessor shall retain the original inventory in the box and shall provide a copy of the inventory to the person requesting the inventory. If the estate of the decedent remains within the limits prescribed by ORS 114.515 (2) after consideration of the value of the contents of the box, the person shall file an amended affidavit under ORS 114.515. Upon providing the lessor of the box with a certified copy of the amended affidavit, the lessor shall allow the person to take possession of the contents of the box. If the estate of the decedent exceeds the limits prescribed by ORS 114.515 (2) after consideration of the value of the contents of the box, the person may not file an amended affidavit under ORS 114.515 and shall file notice with the court that the estate of the decedent is not subject to ORS 114.505 to 114.560 and shall serve a copy of the notice on the lessor of the box. The lessor of the box shall thereafter deliver the contents of the box to the personal representative for the decedent, or to such other person as may be provided for under the terms of the lease of the box.

[2011 c.422 §2]



Section 114.540 - Procedure for claims; disallowance; summary determination.

(2) A claim presented to the affiant shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the affiant mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and any attorney for the claimant. A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless:

(a) The claimant proceeds as provided in subsection (3) of this section; or

(b) A personal representative is appointed within the time allowed under ORS 114.555.

(3) A creditor of the estate whose claim has been presented within the time permitted by subsection (1) of this section and disallowed by the affiant may within 30 days after the date of mailing or delivery of the notice of disallowance file with the probate court a petition for summary determination of the claim by the court. A creditor of the decedent whose claim is listed in the affidavit as disputed may within four months after the filing of the affidavit file with the probate court a petition for summary determination of the creditor’s claim by the court. The court shall hear the matter without a jury, after notice to the creditor and affiant, and any interested person may be heard in the proceeding. The claim may be proved as provided in ORS 115.195 (2). Upon the hearing the court shall determine the claim in a summary manner and shall make an order allowing or disallowing the claim in whole or in part. If the court allows the claim in whole or in part, the order shall direct the affiant, to the extent of property of the estate allocable to the payment of the claim pursuant to ORS 115.125, or any claiming successor to whom payment, delivery or transfer has been made under ORS 114.505 to 114.560 as a person entitled thereto as disclosed in the affidavit, to the extent of the value of the property received, to pay to the creditor the amount so allowed. No appeal may be taken from the order of the court made upon the summary determination.

[1989 c.228 §7; 2003 c.523 §3; 2005 c.122 §4]



Section 114.545 - Duties of person filing affidavit; accounts in financial institutions; payment of claims; conveyance of real property; liability of person to whom property transferred or payment made.

(a) Shall take control of the property of the estate coming into the possession of the affiant.

(b) Within 30 days after filing the affidavit shall mail, deliver or cause to be recorded each instrument which the affidavit states will be mailed, delivered or recorded.

(c) May open one or more deposit accounts in a financial institution as defined in ORS 706.008 with funds of the decedent, upon which the affiant may withdraw funds by means of checks, drafts or negotiable orders of withdrawal or otherwise for the payment of claims and expenses described in paragraph (d) of this subsection.

(d) From and to the extent of the property of the estate, shall pay or reimburse any person who has paid:

(A) Expenses described in ORS 115.125 (1)(b) and (c) and listed in the affidavit;

(B) Claims listed in the affidavit as undisputed;

(C) Allowed claims presented to the affiant within the time permitted by ORS 114.540; and

(D) Claims which the probate court directs the affiant to pay.

(e) Shall pay claims and expenses under paragraph (d) of this subsection in the order of priority prescribed by ORS 115.125.

(f) May transfer or sell any vehicle that is part of the estate before the completion of the period established under ORS 114.555 if the affiant complies with the requirements established by the Department of Transportation for such purposes under ORS 803.094.

(g) May convey any real or personal property that is part of the estate before the completion of the period established under ORS 114.555, provided that each heir or devisee succeeding to the interest conveyed joins in the conveyance and that any proceeds of sale, net of the reasonable expenses of sale and any debt secured as of the date of the decedent’s death by a duly perfected lien on the property, shall become a part of the estate subject to ORS 114.505 to 114.560. If the property is a manufactured structure as defined in ORS 446.561, the affiant must assign interest in the structure as provided in ORS 446.616. Any conveyance to a purchaser in good faith and for a valuable consideration made by the affiant and the heir or devisee succeeding to the interest conveyed, or made by the heir or devisee succeeding to the interest conveyed after completion of the period established under ORS 114.555, conveys the interest stated in the conveyance free of any interest of the claiming successors, and the purchaser has no duty with respect to application of the consideration paid for the conveyance.

(2) Notwithstanding any other provision of this section, when an heir or devisee entitled to succeed to a conveyance fails or refuses to join in the conveyance as required by subsection (1)(g) of this section, an affiant approved under ORS 114.517 may convey any real or personal property that is part of the estate at any time to a third party for a valuable consideration.

(3) Property conveyed by an affiant under this section is subject to liens and encumbrances against the decedent or the estate of the decedent but is not subject to rights of creditors of the decedent or liens or encumbrances against the heirs or devisees of the decedent. The filing and allowance of a claim in a proceeding under ORS 114.505 to 114.560 does not make the claimant a secured creditor.

(4) Any claiming successor to whom payment, delivery or transfer is made under ORS 114.505 to 114.560 as a person entitled thereto as disclosed in the affidavit is personally answerable and accountable:

(a) To the extent of the value of the property received, to creditors of the estate to the extent such creditors are entitled to payment under subsection (1) of this section; and

(b) To any personal representative of the estate of the decedent thereafter appointed.

(5) After the expiration of the period established in subsection (1)(b) of this section, the affiant shall cause to be recorded in the deed records of any county in which real property belonging to the decedent is situated an affiant or claiming successor’s deed conveying the property to persons entitled to the property, executed in the manner required by ORS chapter 93.

(6) For a manufactured structure as defined in ORS 446.561 belonging to a decedent and assessed as personal property, the affiant shall file with the Department of Consumer and Business Services the necessary information for recording the successor’s interest in the manufactured structure on an ownership document.

(7) A financial institution as defined in ORS 706.008 that opens one or more deposit accounts for an affiant pursuant to subsection (1)(c) of this section is not liable to any other person for opening the account or accounts or for permitting the affiant to withdraw funds from the account or accounts by means of checks, drafts, negotiable orders of withdrawal or otherwise. The financial institution is not required to ensure that the funds of the decedent that are paid out by the affiant are properly applied.

[1973 c.710 §7; 1979 c.340 §4; 1985 c.300 §5; 1989 c.148 §6; 1989 c.228 §5; 1991 c.191 §4; 2003 c.655 §61; 2015 c.146 §1]



Section 114.550 - Summary review of administration of estate; hearing.

[1989 c.228 §8; 2003 c.196 §3]



Section 114.552 - Filing fees.

(2) If at any time after the filing of an affidavit under ORS 114.515 a petition for appointment of a personal representative is filed for the same estate, the person filing the petition must pay the fees established under ORS 21.170.

[2011 c.595 §25]



Section 114.555 - Effect of failure to appoint personal representative.

(1) As provided in ORS 114.540, 114.545 and 114.550; and

(2) For the purposes of a surviving spouse’s claim for an elective share in the manner provided by ORS 114.600 to 114.725.

[1973 c.710 §5; 1977 c.239 §4; 1989 c.228 §10; 2009 c.574 §21]



Section 114.560 - Exclusive remedy.

[1989 c.228 §9]



Section 114.600 - Elective share generally.

(2) Any amounts received under ORS 114.015 are in addition to the elective share provided for in ORS 114.600 to 114.725.

(3) If a decedent dies while domiciled outside this state, any right of a surviving spouse of the decedent to take an elective share in property in this state is governed by the law of the decedent’s domicile at death.

[2009 c.574 §2]



Section 114.605 - Amount of elective share.

(2) The elective share of a surviving spouse is determined by the length of time the spouse and decedent were married to each other, in accordance with the following schedule:

______________________________________________________________________________

If the decedent The elective-share

and the spouse percentage is:

were married to

each other:

Less than 2 years 5% of the

augmented estate

2 years but less

than 3 years 7% of the

augmented estate

3 years but less

than 4 years 9% of the

augmented estate

4 years but less

than 5 years 11% of the

augmented estate

5 years but less

than 6 years 13% of the

augmented estate

6 years but less

than 7 years 15% of the

augmented estate

7 years but less

than 8 years 17% of the

augmented estate

8 years but less

than 9 years 19% of the

augmented estate

9 years but less

than 10 years 21% of the

augmented estate

10 years but less

than 11 years 23% of the

augmented estate

11 years but less

than 12 years 25% of the

augmented estate

12 years but less

than 13 years 27% of the

augmented estate

13 years but less

than 14 years 29% of the

augmented estate

14 years but less

than 15 years 31% of the

augmented estate

15 years or more

33% of the

augmented estate

______________________________________________________________________________

[2009 c.574 §3]



Section 114.610 - Manner of making election.

(a) Filing a petition for the appointment of a personal representative for the estate of the deceased spouse, and a motion for the exercise of the election as described in paragraph (b) of this subsection, within nine months after the spouse dies.

(b) Filing a motion for the exercise of the election in a probate proceeding commenced for the estate of the deceased spouse under ORS 113.035. The motion must be filed not later than nine months after the death of the decedent. A copy of the motion must be served on the personal representative, on all persons who would be entitled to receive information under ORS 113.145 and on all distributees and recipients of portions of the augmented estate known to the surviving spouse who can be located with reasonable efforts. A surviving spouse may withdraw a motion for an election filed under this subsection at any time before the court enters an order granting the motion.

(c) Filing a petition for the exercise of the election under ORS 114.720 (1) within nine months after the death of the decedent.

(2) If a court determines that the elective share is payable, the court shall determine the amount of the elective share and shall order its payment pursuant to the priorities established under ORS 114.700. If it appears that property has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the property or who has possession thereof, whether as trustee or otherwise.

[2009 c.574 §4]



Section 114.615 - Payment of elective share.

[2009 c.574 §5]



Section 114.620 - Waiver of right to elect and other rights.

(2) Unless specifically provided otherwise, a written agreement that waives all rights in the property or estate of a present or prospective spouse, using the phrase "all rights" or other equivalent language, or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights to an elective share under ORS 114.600 to 114.725 by each spouse in the property of the other and a renunciation by each of all benefits that would otherwise pass to each spouse from the other by intestate succession or by virtue of any will executed before the written agreement or property settlement. [2009 c.574 §6]

Note: Section 24, chapter 574, Oregon Laws 2009, provides:

Sec. 24. A written contract, agreement or waiver entered into before the effective date of this 2009 Act [January 1, 2011], whether prenuptial or post-nuptial, that waives in whole or in part the elective share of a surviving spouse is effective as a waiver under section 6 of this 2009 Act [114.620] unless a court determines that the contract, agreement or waiver is not enforceable under the standards of section 6 of this 2009 Act. Section 6 (2) of this 2009 Act applies to contracts, agreements or waivers entered into before, on or after the effective date of this 2009 Act.

[2009 c.574 §24]



Section 114.625 - Who may exercise right of election.

[2009 c.574 §7]



Section 114.630 - Augmented estate.

(a) The decedent’s probate estate as described in ORS 114.650.

(b) The decedent’s nonprobate estate as described in ORS 114.660 and 114.665.

(c) The surviving spouse’s estate, as described in ORS 114.675.

(2) The value attributable to any property included in the augmented estate under ORS 114.600 to 114.725 must be reduced by the amount of all enforceable claims against the property and all encumbrances on the property. Any exemption or deduction that is allowed for the purpose of determining estate or inheritance taxes on the augmented estate and that is attributable to the marriage of the decedent and the surviving spouse inures to the benefit of the surviving spouse as provided in ORS 116.343 (2).

(3) The value attributable to any property included in the augmented estate includes the present value of any present or future interest and the present value of amounts payable under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement, exclusive of the federal Social Security Act.

(4) The value attributable to property included in the augmented estate is equal to the value that would be used for purposes of federal estate and gift tax laws if the property had passed without consideration to an unrelated person on the date that the value of the property is determined for the purposes of ORS 114.600 to 114.725.

(5) In no event may the value of property be included in the augmented estate more than once.

[2009 c.574 §8; 2011 c.305 §4]



Section 114.635 - Exclusions from augmented estate.

(1) Any value attributable to future enhanced earning capacity of either spouse;

(2) Any property that is irrevocably transferred before the death of the decedent spouse;

(3) Any property that is transferred on or after the date of the death of the decedent spouse with the written joinder or written consent of the surviving spouse;

(4) Any property that is community property under ORS 112.705 to 112.775 or under the laws of the jurisdiction where the property is located; or

(5) Any property that is held by either spouse solely in a fiduciary capacity.

[2009 c.574 §9; 2011 c.305 §1]



Section 114.650 - Decedent’s probate estate.

[2009 c.574 §10]



Section 114.660 - Decedent’s nonprobate estate.

[2009 c.574 §11; 2011 c.305 §2]



Section 114.665 - Decedent’s nonprobate estate; property owned immediately before death.

(2) A decedent’s nonprobate estate includes the decedent’s ownership interest in property or accounts held immediately before death under a payable on death designation or deed, under a transfer on death registration or in co-ownership registration with a right of survivorship. The amount included in the decedent’s nonprobate estate under the provisions of this subsection is the value of the decedent’s ownership interest, to the extent the decedent’s ownership interest passed at the decedent’s death to any person other than the decedent’s estate or surviving spouse or for the benefit of any person other than the decedent’s estate or surviving spouse.

(3) A decedent’s nonprobate estate includes any property owned by the decedent immediately before death for which the decedent had the power to designate a beneficiary, but only to the extent that the decedent could have designated the decedent, or the spouse of the decedent, as the beneficiary.

(4) A decedent’s nonprobate estate includes any property that immediately before death the decedent could have acquired by the exercise of a revocation, without regard to whether the revocation was required to be made by the decedent alone or in conjunction with other persons.

(5) A decedent’s nonprobate estate does not include the present value of any life insurance policy payable on the death of the decedent.

[2009 c.574 §12; 2011 c.305 §3]



Section 114.675 - Surviving spouse’s estate.

(a) The decedent’s probate transfers to the spouse, as described in ORS 114.685.

(b) The decedent’s nonprobate transfers to the spouse, as described in ORS 114.690.

(c) All other property of the spouse, as determined on the date of the decedent’s death.

(d) Any property that would have been included under paragraph (a), (b) or (c) of this subsection except for the exercise of a disclaimer by the spouse after the death of the decedent.

(2)(a) For the purpose of establishing the value of the surviving spouse’s estate under this section, the estate includes 100 percent of the corpus of any trust or portion of a trust from which all income must be distributed to or for the benefit of the surviving spouse during the life of the surviving spouse, and for which the surviving spouse has a general power of appointment that the surviving spouse, acting alone, may exercise, during the surviving spouse’s lifetime or at death of the surviving spouse, to or for the benefit of the surviving spouse or the surviving spouse’s estate.

(b) For the purpose of establishing the value of the surviving spouse’s estate under this section, the estate includes 100 percent of the corpus of a trust or portion of a trust created by the decedent spouse, if all income from the trust or portion of a trust must be distributed to or for the benefit of the surviving spouse during the life of the surviving spouse and the trust principal may be accessed only by the trustee or the spouse and only for the purpose of providing for the health, education, support or maintenance of the spouse.

(c) For the purpose of establishing the value of the surviving spouse’s estate under this section, the estate includes 50 percent of the corpus of a trust or portion of a trust created by the decedent spouse if all income from the trust or portion of a trust must be distributed to or for the benefit of the surviving spouse during the life of the surviving spouse and neither the trustee nor the spouse has the power to distribute trust principal to or for the benefit of the surviving spouse or any other person during the spouse’s lifetime.

(d) For the purposes of this section, all amounts distributed to a surviving spouse from a unitrust that meets the requirements of ORS 129.225 (4) shall be considered income.

(e) The value of the surviving spouse’s beneficial interest in a trust other than a trust described in paragraphs (a) to (d) of this subsection shall be determined under the provisions of ORS 114.630 (3) and (4).

[2009 c.574 §13; 2011 c.305 §5]



Section 114.685 - Decedent’s probate transfers to surviving spouse.

[2009 c.574 §14]



Section 114.690 - Decedent’s nonprobate transfers to surviving spouse.

(a) The decedent’s fractional interest in property held in any form of survivorship tenancy, as described in ORS 114.665 (1), to the extent that the decedent’s fractional interest passed to the surviving spouse as surviving tenant;

(b) The decedent’s ownership interest in property or accounts held in co-ownership registration with the right of survivorship, to the extent that the decedent’s ownership interest passed to the surviving spouse as surviving co-owner;

(c) Insurance proceeds payable to the surviving spouse by reason of the death of the decedent; and

(d) All other property that would have been included in the decedent’s nonprobate estate under ORS 114.660 and 114.665 had it passed to or for the benefit of a person other than the decedent’s spouse.

(2) The decedent’s nonprobate transfers to the decedent’s surviving spouse do not include any property passing to the surviving spouse under the federal Social Security Act.

[2009 c.574 §15]



Section 114.700 - Priority of sources from which elective share payable.

(2) If after application of the surviving spouse’s estate under subsection (1) of this section the elective share amount is not fully satisfied, the following amounts shall be applied to the extent necessary to satisfy the balance of the elective share amount:

(a) Amounts included in the decedent’s probate estate.

(b) Amounts included in the decedent’s nonprobate estate under ORS 114.600 to 114.725.

(3) Unless otherwise provided by a will, trust or other instrument executed by the decedent spouse:

(a) Amounts applied against the unsatisfied balance of an elective share amount under subsection (2) of this section shall be collected from both the probate and nonprobate estates of the decedent in a manner that ensures that the probate and nonprobate estates bear proportionate liability for the amounts necessary to pay the elective share amount.

(b) Amounts applied against the unsatisfied balance of an elective share amount under subsection (2) of this section out of the probate estate of the decedent must be apportioned among all recipients of the decedent’s probate estate in a manner that ensures that each recipient bears liability for a portion of the payment that is proportionate to the recipient’s interest in the decedent’s probate estate.

(c) Amounts applied against the unsatisfied balance of an elective share amount under subsection (2) of this section out of the nonprobate estate of the decedent must be apportioned among all recipients of the decedent’s nonprobate estate in a manner that ensures that each recipient bears liability for a portion of the payment that is proportionate to the recipient’s interest in the decedent’s nonprobate estate.

(4) All apportionments under this section between the probate and nonprobate estates of the decedent and among the recipients of those estates shall be based on the assets of each estate that are subject to distribution by the court under the provisions of ORS 114.600 to 114.725.

(5) In any proceeding described in ORS 114.610, the court may allocate the cost of storing and maintaining property included in the augmented estate pending distribution of the property.

[2009 c.574 §16; 2011 c.305 §6]



Section 114.705 - Liability of recipients of decedent’s nonprobate estate.

(a) An original recipient of all or part of the decedent’s nonprobate estate.

(b) A person who has received all or part of the decedent’s nonprobate estate for less than fair consideration from an original recipient of the property, to the extent the person has the property or proceeds of the property.

(2) A recipient of all or part of the decedent’s nonprobate estate who is required to make a proportional contribution toward the satisfaction of the surviving spouse’s elective share may elect to make the contribution by returning property determined to be adequate to satisfy the recipient’s obligation or by paying money equal to the value of that property.

[2009 c.574 §17]



Section 114.710 - Protective order.

(2) Upon the filing of a motion or petition under ORS 114.610, any person who has received any part of the decedent’s probate or nonprobate estate and who is required to make a contribution toward the satisfaction of the elective share may file a motion or petition with the court requesting a determination of the amount of the person’s proportionate contribution toward the satisfaction of the elective share. Upon that determination being made, the person may deposit with the court the amount so determined in the form of money or a bond or other security. The deposit discharges the person from all claims relating to the satisfaction of the elective share. In lieu of deposit with the court under this subsection the court may require that the money or security be deposited with a person designated by the court.

(3) If a surviving spouse has filed a motion or petition described in ORS 114.610, and a notice of pendency of action under ORS 93.740 is recorded, a temporary restraining order is issued under ORCP 79, or provisional process is issued under ORCP 83, an owner of the property that is subject to the notice, order or process may seek relief from the notice, order or process by providing a bond or other security to the court in such amount as the court may determine adequate to satisfy the person’s proportionate contribution toward the satisfaction of the elective share.

[2009 c.574 §18]



Section 114.720 - Proceedings to claim elective share.

(2) A surviving spouse may withdraw a petition filed under this section at any time before entry of a judgment on the petition.

(3) If a probate proceeding is commenced for the estate of the deceased spouse under ORS 113.035 either before or after a petition is filed under this section, the court shall consolidate the proceedings under this section with the probate proceedings.

[2009 c.574 §19; 2011 c.595 §125]



Section 114.725 - Effect of separation.

[2009 c.574 §20]






Chapter 115 - Claims; Actions and Suits

Section 115.001 - Effect of direction to pay debts, charges, taxes or expenses.

[1973 c.506 §35]



Section 115.003 - Personal representative to make diligent search for claimants; notice to claimants; contents; proof of compliance.

(2) Not later than 30 days after expiration of the period, including any extensions, described in subsection (1) of this section, the personal representative shall cause to be delivered or mailed to each person known by the personal representative during such period to have or assert a claim against the estate a notice containing the information required in subsection (3) of this section, except that it shall not be necessary to give notice on account of a claim that has already been presented, accepted or paid in full or on account of a claim that is merely conjectural. The personal representative may also cause such a notice to be delivered or mailed to any person discovered by the personal representative after expiration of the period described in subsection (1) of this section to have or assert a claim against the estate.

(3) The notice shall include:

(a) The title of the court in which the estate proceeding is pending;

(b) The name of the decedent;

(c) The name of the personal representative and the address at which claims are to be presented;

(d) A statement that claims against the estate not presented to the personal representative within 30 days of the date of the notice may be barred; and

(e) The date of the notice, which shall be the date on which it is delivered or mailed.

(4) Not later than 60 days after expiration of the period, including any extensions, described in subsection (1) of this section, the personal representative shall cause to be filed in the estate proceeding proof of compliance with subsections (1) and (2) of this section. The proof shall include a copy of the form of any notice delivered or mailed, the date on which each notice was delivered or mailed and the name and address of the person to whom each notice was delivered or mailed.

(5) The failure of the personal representative to make reasonably diligent efforts to ascertain claims as required by subsection (1) of this section or to cause a notice to be delivered or mailed as required by subsection (2) of this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers.

[1989 c.229 §2; 2007 c.284 §12]



Section 115.004 - Recovery for failure to make search or give notice; indemnification; time for commencing action.

(1) The claimant shall have a cause of action against the personal representative and the surety for the personal representative for the amount the claimant would have been paid from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative, provided that any payment on account of a judgment entered under subsection (2) of this section shall also satisfy a judgment entered under this subsection in the amount of the payment.

(2) The claimant shall have a cause of action against each interested person who received a distribution or other payment from the estate for the amount by which the payment received would have been reduced by payment of the claim from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative, provided that any payment on account of a judgment entered under subsection (1) of this section shall also satisfy a pro rata portion of each judgment entered under this subsection.

(3) Each interested person who received a distribution or other payment from the estate shall indemnify the personal representative and the surety for the personal representative against liability on the claim in the amount by which the payment received would have been reduced by payment of the claim from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative.

(4) Each interested person who received a distribution or other payment from the estate shall indemnify the personal representative and the surety for the personal representative against the reasonable costs, including attorney fees, of defense of the action in the same proportion and to the same extent as such distributee would be required to indemnify against the claim under subsection (3) of this section:

(a) If the personal representative prevails against the claimant, in such proportion of the full amount of such costs; or

(b) If the claimant prevails against the personal representative, in such proportion of the amount of any such costs which could have been reasonably incurred by the estate upon disallowance of the claim had it been presented within the time required by ORS 115.005 (2).

(5) Except as provided in subsection (6) of this section, an action under this section against a personal representative, the surety for a personal representative or an interested person shall be commenced within two years after the death of the decedent or within the statute of limitations applicable to the claim, whichever is earlier.

(6) An action for indemnity under subsection (3) or (4) of this section shall be commenced within the time required by subsection (5) of this section, unless:

(a) Notice of the action giving rise to the claim for indemnity is given to each party from whom indemnity is sought personally or by mail to the party’s last-known address within 180 days after the complaint in the action is served on the party seeking indemnity; and

(b) The action is commenced within one year after a judgment in the action giving rise to the claim for indemnity becomes final and not subject to further appeal.

[1989 c.229 §3]



Section 115.005 - Presentation of claims; time limitations.

(2) Except as provided in subsection (3) of this section, a claim is barred from payment from the estate if not presented within the statute of limitations applicable to the claim and before the later of:

(a) Four months after the date of first publication of notice to interested persons; or

(b) If the claim was one with respect to which the personal representative was required to deliver or mail a notice under ORS 115.003 (2), 30 days after a notice meeting the requirements of ORS 115.003 (3) is delivered or mailed to the last-known address of the person asserting the claim.

(3) A claim against the estate presented after claims are barred under subsection (2) of this section shall be paid from the estate if the claim:

(a) Is presented before the expiration of the statute of limitations applicable to the claim and before the personal representative files the final account;

(b) Is presented by a person who did not receive a notice under ORS 115.003 mailed or delivered more than 30 days prior to the date on which the claim is presented and who is not an assignee of a person who received such notice; and

(c) Would be allowable but for the time at which the claim is presented.

(4) A claim against an estate may be paid under subsection (3) of this section only after payment of all expenses having priority over claims under ORS 115.125 and payment of all previously presented claims.

(5) This section does not affect or prevent:

(a) Any proceeding to enforce a mortgage, pledge or other lien upon property of the estate, or to quiet title or reform any instrument with respect to title to property; or

(b) To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which the decedent or personal representative is protected by liability insurance at the time the proceeding is commenced.

[1969 c.591 §141; 1973 c.506 §29; 1989 c.229 §4; 1993 c.214 §1; 2001 c.620 §3; 2003 c.523 §1]



Section 115.008 - Application of time limitations to public bodies.

[1999 c.675 §3; 2001 c.620 §4]



Section 115.010



Section 115.015



Section 115.020



Section 115.025 - Form of claims.

(1) Be in writing.

(2) Describe the nature and the amount thereof, if ascertainable.

(3) State the names and addresses of the claimant and, if any, the attorney of the claimant.

[1969 c.591 §142; 1973 c.506 §31]



Section 115.035 - Waiver of defect or insufficiency.

[1969 c.591 §143; 1973 c.506 §32]



Section 115.045 - Written evidence of claim.

[1969 c.591 §144]



Section 115.055 - Claims on debts due.

[1969 c.591 §145]



Section 115.065 - Claims on secured debts due.

(2) If the claim is presented, it shall describe the security. If the security is an encumbrance that is recorded, it is sufficient to describe the encumbrance by reference to the book, page, date and place of recording.

(3) If the claim is presented and allowed, allowance shall be in the amount of the debt remaining unpaid on the date of allowance.

(4) If the creditor surrenders the security, payment shall be on the basis of the amount allowed.

(5) If the creditor does not surrender the security, payment shall be on the basis of:

(a) If the creditor exhausts the security before receiving payment, unless precluded by other law, the amount allowed, less the amount realized on exhausting the security; or

(b) If the creditor does not exhaust the security before receiving payment or does not have the right to exhaust the security, the amount allowed, less the value of the security determined by agreement or as the court may order.

(6) The personal representative may convey the secured property to the creditor in consideration of the satisfaction or partial satisfaction of the claim.

[1969 c.591 §146; 1989 c.229 §5]



Section 115.070 - Claims on debts reduced to judgments.

[1989 c.229 §11]



Section 115.075 - Claims on debts not due.

[1969 c.591 §147]



Section 115.085 - Claims on contingent and unliquidated debts.

(2) If the debt becomes absolute or liquidated before distribution of the estate, the claim shall be paid in the same manner as a claim on an absolute or liquidated debt.

(3) If the debt does not become absolute or liquidated before distribution of the estate, the court shall provide for payment of the claim by any of the following methods:

(a) The creditor and personal representative may determine, by agreement, arbitration or compromise, the value of the debt, and upon approval thereof by the court, the claim may be allowed and paid in the same manner as a claim on an absolute or liquidated debt.

(b) The court may order the personal representative to make distribution of the estate, but to retain sufficient funds to pay the claim if and when the debt becomes absolute or liquidated. The estate may not be kept open for this purpose more than two years after distribution of the remainder of the estate. If the debt does not become absolute or liquidated within that time, the funds retained, after payment therefrom of any expenses accruing during that time, shall be distributed to the distributees.

(c) The court may order the personal representative to make distribution of the estate as though the claim did not exist.

(d) If after distribution under paragraph (b) or (c) of this subsection the debt becomes absolute or liquidated, the distributees are liable to the creditor to the extent of the estate received by them. Payment of the debt may be arranged by creating a trust, giving a mortgage, securing a bond from a distributee or by such other method as the court may order.

[1969 c.591 §148]



Section 115.095 - Compromise of claims.

[1969 c.591 §149]



Section 115.105 - Claims of personal representative.

[1969 c.591 §150; 1973 c.506 §33]



Section 115.110



Section 115.115 - Payment of claims.

[1969 c.591 §151; 1989 c.229 §6]



Section 115.120



Section 115.125 - Order of payment of expenses and claims.

(a) Support of spouse and children, subject to the limitations imposed by ORS 114.065.

(b) Expenses of administration.

(c) Expenses of a plain and decent funeral and disposition of the remains of the decedent.

(d) Debts and taxes with preference under federal law.

(e) Reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent.

(f) Taxes with preference under the laws of this state that are due and payable while possession of the estate of the decedent is retained by the personal representative.

(g) Debts owed employees of the decedent for labor performed within 90 days immediately preceding the date of death of the decedent.

(h) Child support arrearages.

(i) The claim of the Department of Veterans’ Affairs under ORS 406.100, including a claim the waiver of which was retracted by the Director of Veterans’ Affairs under ORS 406.110.

(j) The claim of the Department of Human Services or the Oregon Health Authority for the amount of the state’s monthly contribution to the federal government to defray the costs of outpatient prescription drug coverage provided to a person who is eligible for Medicare Part D prescription drug coverage and who receives benefits under the state medical assistance program or Title XIX of the Social Security Act.

(k) The claim of the Department of Human Services or the Oregon Health Authority for the net amount of assistance paid to or for the decedent, in the following order:

(A) Public assistance, as defined in ORS 411.010, and medical assistance, as defined in ORS 414.025, funded entirely by moneys from the General Fund; and

(B) Public assistance, as defined in ORS 411.010, and medical assistance, as defined in ORS 414.025, that may be recovered from an estate under ORS 416.350, funded by a combination of state and federal funds.

(L) The claim of the Department of Human Services or the Oregon Health Authority for the care and maintenance of the decedent at a state institution, as provided in ORS 179.610 to 179.770.

(m) The claim of the Department of Corrections for care and maintenance of any decedent who was at a state institution to the extent provided in ORS 179.610 to 179.770.

(n) All other claims against the estate.

(2) If the applicable assets of the estate are insufficient to pay in full all expenses or claims of any one class specified in subsection (1) of this section, each expense or claim of that class shall be paid only in proportion to the amount thereof.

[1969 c.591 §152; 1969 c.597 §279; 1973 c.402 §32; 1979 c.684 §17; 2001 c.316 §1; 2001 c.487 §13; 2001 c.900 §19a; 2005 c.754 §3; 2007 c.26 §1; 2009 c.595 §81; 2011 c.720 §60; 2013 c.190 §1; 2013 c.688 §19]



Section 115.130



Section 115.135 - Allowance and disallowance of claims.

(2) A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless the claimant proceeds as provided in ORS 115.145.

(3) The personal representative may rescind the previous allowance of an unpaid claim, if the claim was allowed because of error, misinformation or excusable neglect. Not less than 30 days before the date of the filing of the final account the personal representative shall give notice of rescission of previous allowance of a claim to the claimant and, if any, the attorney of the claimant in the same manner and containing the same information as a notice of disallowance.

[1969 c.591 §153]



Section 115.140



Section 115.145 - Procedure by claimant on disallowance of claim.

(a) File in the estate proceeding a request for summary determination of the claim by the probate court, with proof of service of a copy of the request upon the personal representative or the attorney of the personal representative; or

(b) Commence a separate action against the personal representative on the claim in any court of competent jurisdiction. The action shall proceed and be tried as any other action.

(2) If the claimant fails to either request a summary determination or commence a separate action as provided in subsection (1) of this section, the claim, to the extent disallowed by the personal representative, is barred.

(3) In a proceeding for summary determination of a claim or in a separate action on a claim the claim shall be allowed or judgment entered on the claim in the full amount of the liability, if any, of the decedent to the claimant. However, the claim shall be paid only to the extent of the assets of the estate allocable to the payment of the claim pursuant to ORS 115.115 and 115.125.

[1969 c.591 §154; 1989 c.229 §7]



Section 115.150



Section 115.155 - Separate action required by personal representative.

[1969 c.591 §155]



Section 115.160



Section 115.165 - Summary determination procedure.

(1) The personal representative shall move or plead to the claim as though the claim were a complaint filed in an action.

(2) The court shall hear the matter without a jury, after notice to the claimant and personal representative. Upon the hearing the court shall determine the claim in a summary manner and shall make an order allowing or disallowing the claim in whole or in part.

(3) No appeal may be taken from the order of the court made upon the summary determination.

[1969 c.591 §156]



Section 115.170



Section 115.175 - Interested persons heard in summary determination or separate action.

[1969 c.591 §157]



Section 115.180



Section 115.185 - Creditor may obtain order for payment.

[1969 c.591 §158]



Section 115.190



Section 115.195 - Proof for court allowance of disallowed claim; claims for recovery of public assistance or medical assistance.

(2) Notwithstanding subsection (1) of this section, claims for recovery of public assistance as defined by ORS 411.010 or medical assistance as defined in ORS 414.025 may be allowed based on evidence in the form of documents from the Department of Human Services or the Oregon Health Authority that contain information relating to that public assistance or medical assistance, such as the date that services were provided to the decedent, the classification of those services, the name of the provider or the provider’s identification number, and the amount of the public assistance or medical assistance payment made for the services. The documents may be prints obtained from microfilm or microfiche, or printouts from computer records or other electronic storage medium. Notwithstanding ORS 40.460 and 40.510, a document described in this subsection is prima facie evidence of the information contained in the document and is not excluded from introduction as hearsay, and extrinsic evidence of authenticity of the document as a condition precedent to admissibility is not required, if the document bears a seal that on its face is the seal of the Director of Human Services or the designee of the director, or the Director of the Oregon Health Authority or the designee of the director, and:

(a) For a print obtained from microfilm or microfiche, also bears a statement indicating that the print is a true copy of the microfilm or microfiche record, signed by a person who purports to be an officer or employee of the department or the authority; or

(b) For a printout from computer records or other electronic storage medium, also bears a statement indicating that the printout accurately reflects the data retrieved, signed by a person who purports to be an officer or employee of the department or the authority.

[1969 c.591 §159; 2003 c.523 §2; 2011 c.720 §61; 2013 c.688 §20]



Section 115.200



Section 115.205 - Waiver of statute of limitations.

[1969 c.591 §160]



Section 115.210



Section 115.215 - Extension of statute of limitations.

[1969 c.591 §161]



Section 115.220



Section 115.255 - Discharge of encumbrances.

(a) "Voluntary encumbrance" means any mortgage, trust deed, security agreement, pledge or public improvement assessment lien, or any lien arising from labor or services performed or materials supplied or furnished, or any combination thereof, upon or in respect of property.

(b) "Involuntary encumbrance" means any encumbrance upon property other than a voluntary encumbrance.

(2) If property upon which an encumbrance exists on the date of the death of the testator is specifically devised, the devisee takes it subject to the encumbrance, and the personal representative is not required to make any payment on account of the obligation secured by the encumbrance, whether or not the testator was personally liable on the obligation secured by the encumbrance, except as provided otherwise in the will or in subsection (3) or (4) of this section.

(3) Unless the will provides otherwise, the devisee of specifically devised property may require that an encumbrance thereon be fully or partially discharged out of other assets of the estate not specifically devised, if:

(a) The encumbrance is an involuntary encumbrance; or

(b) The encumbrance is a voluntary encumbrance and:

(A) The will specifically directs full or partial discharge of the encumbrance out of other assets; or

(B) The personal representative receives rents or profits, or both, from the property and the devisee requests that the personal representative apply all or part of the rents or profits, or both, in full or partial discharge of the obligation secured by the encumbrance, in which event the personal representative shall apply the rents or profits, or both, upon principal or interest, or both, owing upon the obligation, as requested; or

(C) Any devisee requests, in a writing signed by the devisee and delivered to the personal representative, that the obligation secured by the encumbrance be fully or partially discharged out of property, or the proceeds of the sale thereof, which otherwise would pass to the devisee.

(4) If a claim based upon an obligation secured by a voluntary encumbrance upon specifically devised property is presented and paid, or if specifically devised real property subject to a voluntary encumbrance is redeemed, and the devisee is not entitled to exoneration pursuant to subsection (3) of this section, the personal representative has a lien upon the property in the amount paid, and the lien shall be administered upon as an asset of the estate.

(5) If property is specifically devised by a will executed before the effective date of this section, and if an encumbrance upon that property exists on the date of the death of the testator, the rights of the devisee of that property in respect of exoneration thereof out of other assets of the estate shall be determined in accordance with the law in effect on the date the will was executed.

[1969 c.591 §162]



Section 115.265 - Power to redeem estate property.

[1969 c.591 §163]



Section 115.275 - Encumbered assets; powers of personal representative.

[1969 c.591 §164]



Section 115.305 - Survival of causes of action.

[Formerly 121.020]



Section 115.310



Section 115.315 - Continuation of action without claim presentation.

[1969 c.591 §166; 1979 c.284 §107]



Section 115.320



Section 115.325 - Action not to be commenced until claim presented and disallowed.

[Formerly 121.090; 1989 c.229 §8; 1993 c.214 §2]



Section 115.330



Section 115.335 - Chapter does not apply to certain trusts.

[2001 c.593 §17; 2005 c.348 §120a]



Section 115.340



Section 115.350



Section 115.410



Section 115.420



Section 115.430



Section 115.440



Section 115.450



Section 115.460



Section 115.470



Section 115.480



Section 115.490



Section 115.500



Section 115.510



Section 115.520



Section 115.990






Chapter 116 - Accounting, Distribution and Closing

Section 116.003



Section 116.005



Section 116.007 - Allocation of income.

(2) Unless the will otherwise provides, income from the assets of a decedent’s estate after the death of the testator and before distribution, including income from property used to discharge liabilities, shall be determined in accordance with the rules applicable to a trustee under ORS chapter 129 and this section and distributed as follows:

(a) To specific legatees and devisees, the income from the property bequeathed or devised to them respectively, less taxes, ordinary repairs, and other expenses of management and operation of the property, and an appropriate portion of interest accrued since the death of the testator and of taxes imposed on income, excluding taxes on capital gains, that accrue during the period of administration.

(b) To all other legatees and devisees, except legatees of pecuniary bequests that are not in trust and that do not qualify for the marital deduction provided for in section 2056 of the Internal Revenue Code (26 U.S.C. 2056), the balance of the income, less the balance of taxes, ordinary repairs, and other expenses of management and operation of all property from which the estate is entitled to income, interest accrued since the death of the testator, and taxes imposed on income, excluding taxes on capital gains, that accrue during the period of administration, in proportion to their respective interests in the undistributed assets of the estate computed at times of distribution on the basis of inventory value.

(3) Income received by a trustee under subsection (2) of this section shall be treated as income of the trust.

[1975 c.717 §15 (enacted in lieu of 116.003); 2003 c.279 §33; 2005 c.22 §94; 2007 c.71 §29]



Section 116.010



Section 116.013 - Petition and order for partial distribution.

(1) After the distribution sufficient assets will remain to pay support of spouse and children, expenses of administration, unpaid claims and all known unpaid creditors of the decedent or of the estate; and

(2) The distribution may be made without loss to creditors or injury to the estate or to any interested person.

[1969 c.591 §169; 1987 c.646 §1]



Section 116.015



Section 116.020



Section 116.023 - Bond or other security.

[1969 c.591 §170]



Section 116.025



Section 116.033 - Discharge of personal representative.

[1969 c.591 §171]



Section 116.043 - Petition and order for refund by distributee.

[1969 c.591 §172]



Section 116.063 - Liability of personal representative.

(1) All of the estate of the decedent that comes into the possession of the personal representative at any time, including the income therefrom.

(2) All property not a part of the estate if:

(a) The personal representative has commingled the property with the assets of the estate; or

(b) The property was received under a duty imposed on the personal representative by law in the capacity of personal representative.

(3) Any loss to the estate arising from:

(a) Neglect or unreasonable delay in collecting the assets of the estate.

(b) Neglect in paying over money or delivering property of the estate.

(c) Failure to pay taxes as required by law or to close the estate within a reasonable time.

(d) Embezzlement or commingling of the assets of the estate with other property.

(e) Unauthorized self-dealing.

(f) Wrongful acts or omissions of copersonal representatives that the personal representative could have prevented by the exercise of ordinary care.

(g) Any other negligent or willful act or nonfeasance in the administration of the estate by which loss to the estate arises.

[1969 c.591 §173]



Section 116.073 - Nonliability of personal representative.

(1) Debts due the decedent or other assets of the estate that remain uncollected without the fault of the personal representative.

(2) Loss by the decrease in value or destruction of property of the estate if the loss is caused without the fault of the personal representative.

[1969 c.591 §174]



Section 116.083 - Accounting by personal representative; rules.

(a) Unless the court orders otherwise, annually within 60 days after the anniversary date of the personal representative’s appointment.

(b) Within 30 days after the date of the personal representative’s removal or resignation or the revocation of the personal representative’s letters.

(c) When the estate is ready for final settlement and distribution.

(d) At such other times as the court may order.

(2) Each account must include the following information:

(a) The period of time covered by the account.

(b) The total value of the property with which the personal representative is chargeable according to the inventory, or, if there was a prior account, the amount of the balance of the prior account.

(c) All money and property received during the period covered by the account.

(d) All disbursements made during the period covered by the account. Vouchers for disbursements must accompany the account, unless otherwise provided by order or rule of the court, or unless the personal representative is a trust company that has complied with ORS 709.030, but that personal representative shall:

(A) Maintain the vouchers for a period of not less than one year following the date on which the order approving the final account is entered;

(B) Permit interested persons to inspect the vouchers and receive copies thereof at their own expense at the place of business of the personal representative during the personal representative’s normal business hours at any time prior to the end of the one-year period following the date on which the order approving the final account is entered; and

(C) Include in each annual account and in the final account a statement that the vouchers are not filed with the account but are maintained by the personal representative and may be inspected and copied as provided in subparagraph (B) of this paragraph.

(e) The money and property of the estate on hand.

(f) Such other information as the personal representative considers necessary to show the condition of the affairs of the estate or as the court may require.

(g) A declaration under penalty of perjury in the form required by ORCP 1 E, or an unsworn declaration under ORS 194.800 to 194.835, if the declarant is physically outside the boundaries of the United States.

(3) When the estate is ready for final settlement and distribution, the account must also include:

(a) A statement that all Oregon income taxes, inheritance or estate taxes and personal property taxes, if any, have been paid, or if not so paid, that payment of those taxes has been secured by bond, deposit or otherwise, and that all required tax returns have been filed.

(b) A petition for a judgment authorizing the personal representative to distribute the estate to the persons and in the portions specified therein.

(4) If the distributees consent thereto in writing and all creditors of the estate have been paid in full other than creditors owed administrative expenses that require court approval, the personal representative, in lieu of the final account otherwise required by this section, may file a statement that includes the following:

(a) The period of time covered by the statement.

(b) A statement that all creditors have been paid in full other than creditors owed administrative expenses that require court approval.

(c) The statement and petition referred to in subsection (3) of this section.

(d) A declaration under penalty of perjury in the form required by ORCP 1 E, or an unsworn declaration under ORS 194.800 to 194.835, if the declarant is physically outside the boundaries of the United States.

(5) Notice of time for filing objections to the statement described in subsection (4) of this section is not required.

(6) The Chief Justice of the Supreme Court may by rule specify the form and contents of accounts that must be filed by a personal representative.

[1969 c.591 §175; 1973 c.506 §37; 1985 c.304 §1; 1995 c.453 §2; 1997 c.631 §405; 1999 c.592 §2; 2003 c.576 §375; 2005 c.22 §95; 2005 c.123 §1; 2007 c.284 §2; 2011 c.526 §19; 2013 c.218 §14]



Section 116.093 - Notice for filing objections to final account and petition for distribution; rules.

(a) Each heir at the last-known address of the heir, if the decedent died intestate.

(b) Each devisee at the last-known address of the devisee, if the decedent died testate.

(c) Each creditor who has not received payment in full and whose claim has not otherwise been barred.

(d) Any other person known to the personal representative to have or to claim an interest in the estate being distributed.

(2) The notice need not be mailed to the personal representative.

(3) Proof of the mailing to those persons entitled to notice shall be filed in the estate proceeding at or before approval of the final account.

(4) If the Department of Human Services has presented a claim under ORS chapter 411 or ORS 416.310 to 416.340, 416.350 or 417.010 to 417.080, or the Oregon Health Authority has presented a claim under ORS chapter 414 or ORS 416.310 to 416.340, 416.350 or 416.510 to 416.990, or the Department of Corrections has presented a claim under ORS 179.620 (3), and the claim has not been settled or paid in full, the personal representative shall mail to the appropriate agency a copy of the final account at the same time, and shall make proof of the mailing in the same manner, as the notice provided for in this section.

(5) The Oregon Health Authority may adopt rules designating the Department of Human Services as the appropriate department to receive the final account for claims presented by the authority under subsection (4) of this section.

[1969 c.591 §176; 1969 c.597 §280; 1989 c.348 §14; 2001 c.487 §14; 2001 c.900 §20a; 2003 c.576 §376; 2005 c.381 §21; 2007 c.284 §13; 2009 c.595 §82; 2011 c.720 §62]



Section 116.103 - Objections to final account and petition.

[1969 c.591 §177]



Section 116.105



Section 116.110



Section 116.113 - Judgment of final distribution.

(a) Advancements.

(b) Election against will by the surviving spouse.

(c) Renunciation.

(d) Lapse.

(e) Adjudicated controversies.

(f) Partial distribution, which shall be confirmed or modified.

(g) Retainer.

(h) Claims for which a special fund is set aside, and the amount set aside.

(i) Contingent claims that have been allowed and are still unpaid.

(j) Approval of the final account in whole or in part.

(2) The personal representative is not entitled to approval of the final account until Oregon income and personal property taxes, if any, have been paid and appropriate receipts and clearances therefor have been filed, or until payment of those taxes has been secured by bond, deposit or otherwise, provided, however, that no such receipts or clearances shall be required with regard to damages accepted upon settlement of a claim or recovered on a judgment in an action for wrongful death as provided in ORS 30.010 to 30.100.

(3) If, by agreement approved by the court, property is distributed to persons in whom title is vested by the judgment of final distribution otherwise than as provided by the will or pursuant to intestate succession, the judgment operates as a transfer of the property between those persons.

(4) The judgment of final distribution is a conclusive determination of the persons who are the successors in interest to the estate and of the extent and character of their interest therein, subject only to the right of appeal and the power of the court to vacate the judgment.

[1969 c.591 §178; 1987 c.646 §2; 1989 c.921 §1; 1995 c.453 §3; 1999 c.59 §26; 2003 c.576 §377; 2005 c.568 §34]



Section 116.115



Section 116.120



Section 116.123 - Effect of approval of final account.

[1969 c.591 §179]



Section 116.125



Section 116.130



Section 116.133 - Distribution; order in which assets appropriated; abatement.

(2) Except as provided in ORS 112.405 as to the shares of pretermitted children, and in ORS 114.600 to 114.725 relating to the elective share of the surviving spouse, shares of distributees abate without any preference or priority as between real and personal property in the following order:

(a) Property not disposed of by the will.

(b) Residuary devises.

(c) General devises.

(d) Specific devises.

(3) A general devise charged on any specific property or fund is considered, for purposes of abatement, property specifically devised to the extent of the value of the thing on which it is charged. Upon the failure or insufficiency of the thing on which it is charged, it is considered a general devise to the extent of the failure or insufficiency.

(4) Abatement within each classification is in proportion to the amounts of property each of the distributees would have received had full distribution of the property been made in accordance with the terms of the will.

(5) Persons to whom the will gives tangible personal property not used in trade, agriculture or other business are not required to contribute from that property unless the particular devise forms a substantial amount of the total estate and the court specifically orders contribution because of the devise.

(6) When the subject matter of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.

[1969 c.591 §180; 2009 c.574 §22]



Section 116.135



Section 116.140



Section 116.143 - Interest on pecuniary devises.

(2) General pecuniary devises not entitled to a share of income under ORS 116.007 (2) bear interest payable from the residuary estate at the discount rate for a period beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is evidenced in the will or unless otherwise ordered by the court.

[1969 c.591 §181; 2005 c.125 §1]



Section 116.145



Section 116.150



Section 116.153 - Right of offset and retainer.

[1969 c.591 §182]



Section 116.155



Section 116.160



Section 116.163 - Distribution to foreign personal representative.

[1969 c.591 §183]



Section 116.165



Section 116.170



Section 116.173 - Compensation of personal representative.

(a) Upon the property subject to the jurisdiction of the court, including income and realized gains:

(A) Seven percent of any sum not exceeding $1,000.

(B) Four percent of all above $1,000 and not exceeding $10,000.

(C) Three percent of all above $10,000 and not exceeding $50,000.

(D) Two percent of all above $50,000.

(b) One percent of the property, exclusive of life insurance proceeds, not subject to the jurisdiction of the court but reportable for Oregon inheritance or estate tax or federal estate tax purposes.

(2) In all cases, further compensation as is just and reasonable may be allowed by the court for any extraordinary and unusual services not ordinarily required of a personal representative in the performance of duties as a personal representative.

(3) When a decedent by will has made special provision for the compensation of a personal representative, the personal representative is not entitled to any other compensation for services unless prior to appointment the personal representative signs and files with the clerk of the court a written renunciation of the compensation provided by the will.

[Formerly 117.680; 2005 c.126 §1; 2011 c.526 §20]



Section 116.175



Section 116.180



Section 116.183 - Expenses of personal representative; determination of attorney fees.

(2) A personal representative who defends or prosecutes any proceeding in good faith and with just cause, whether successful or not, is entitled to receive from the estate necessary expenses and disbursements, including reasonable attorney fees, in the proceeding.

[1969 c.591 §185; 1977 c.733 §1; 1987 c.518 §1]



Section 116.185



Section 116.186



Section 116.190



Section 116.193 - Order of escheat.

[1969 c.591 §186]



Section 116.195



Section 116.203 - Disposition of unclaimed assets.

[1969 c.591 §187; 2003 c.576 §378]



Section 116.213 - Discharge of personal representative.

[1969 c.591 §188; 1989 c.229 §9; 2003 c.576 §379]



Section 116.223 - Recording of personal representative’s deed in other counties.

[1969 c.591 §189; 1991 c.191 §1]



Section 116.233 - Reopening estate of decedent.

[1969 c.591 §190]



Section 116.243 - Reports by court clerks, county clerks or court administrators to Department of State Lands.

[1969 c.591 §191; 1991 c.230 §24; 1991 c.790 §9a; 2003 c.395 §17]



Section 116.253 - Recovery of escheated property.

(2) The claim shall be made by a petition filed with the Director of the Department of State Lands. The claim is considered a contested case as provided in ORS 183.310 and there is the right of judicial review as provided in ORS 183.480. The petition must include a declaration under penalty of perjury in the form required by ORCP 1 E, or an unsworn declaration under ORS 194.800 to 194.835, if the declarant is physically outside the boundaries of the United States, and shall state:

(a) The age and place of residence of the claimant by whom or on whose behalf the petition is filed;

(b) That the claimant lawfully is entitled to the property or proceeds, briefly describing the property or proceeds;

(c) That at the time the property escheated to the state the claimant had no knowledge or notice thereof or was unable to prove entitlement to the escheated property and has subsequently acquired new evidence of that entitlement;

(d) That the claimant claims the property or proceeds as an heir or devisee or as the personal representative of the estate of an heir or devisee, setting forth the relationship, if any, of the claimant to the decedent who at the time of death was the owner;

(e) That 10 years have not elapsed since the death of the decedent, or that eight years have not elapsed since the entry of the judgment or order escheating the property to the state; and

(f) If the petition is not filed by the claimant, the status of the petitioner.

(3) If it is determined that the claimant is entitled to the property or the proceeds thereof, the Director of the Department of State Lands shall deliver the property to the petitioner, subject to and charged with any tax on the property and the costs and expenses of the state in connection therewith.

(4) If the person whose property escheated or reverted to the state was at any time a patient of a state institution in Oregon for persons with mental illness or of the Eastern Oregon Training Center, the reasonable unpaid cost of the care and maintenance of the person while a ward of the institution, regardless of when the cost was incurred, may be deducted from, or, if necessary, be offset in full against, the amount of the escheated property. The reasonable unpaid cost of care and maintenance shall be determined in accordance with ORS 179.701.

(5) For the purposes of this section, the death of the decedent is presumed to have occurred on the date shown in the decedent’s certified copy of the death record or in any other similar document issued by the jurisdiction in which the death occurred or issued by an agency of the federal government.

[Formerly 120.130; 2003 c.395 §18; 2003 c.576 §380a; 2007 c.70 §23; 2007 c.284 §3; 2009 c.595 §83; 2013 c.36 §34; 2013 c.218 §15; 2013 c.366 §61]



Section 116.263 - Payment of debt and delivery of property to foreign personal representative without local administration.

(a) The date of the death of the nonresident decedent;

(b) That no local administration or application therefor is pending in this state; and

(c) That the foreign personal representative is entitled to payment or delivery.

(2) Payment or delivery made in good faith on the basis of the affidavit is a discharge of the debtor or person having possession of the personal property.

(3) Payment or delivery may not be made under this section if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the foreign personal representative.

[1969 c.591 §193; 1987 c.646 §3]



Section 116.303 - Definitions for ORS 116.303 to 116.383.

(1) "Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this state under ORS 118.005 to 118.540.

(2) "Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency or local governmental agency.

(3) "Person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent’s estate. It includes a personal representative, guardian, conservator or trustee.

(4) "State" means any state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(5) "Tax" means the federal estate tax and the estate tax payable to this state under ORS 118.005 to 118.540, and interest and penalties imposed in addition to the tax.

[1969 c.591 §194; 1977 c.666 §32; 2011 c.526 §21]



Section 116.305



Section 116.310



Section 116.313 - Apportionment among interested persons; valuations; apportionment directed by will or trust.

[1969 c.591 §195; 1973 c.506 §38; 2015 c.387 §32]



Section 116.315



Section 116.320



Section 116.323 - Apportionment proceedings; equitable apportionment; penalties and interest; court determination.

(2) If the court finds that it is inequitable to apportion interest and penalties in the manner provided in ORS 116.313 because of special circumstances, it may direct apportionment thereof in the manner it finds equitable.

(3) If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the personal representative, the court may charge the personal representative with the amount of the assessed penalties and interest.

(4) In any suit or judicial proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with ORS 116.303 to 116.383, the determination of the probate court in respect thereto is prima facie correct.

[1969 c.591 §196]



Section 116.325



Section 116.330



Section 116.333 - Withholding of tax; recovery from distributee; bond of distributee.

(2) If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative.

[1969 c.591 §197]



Section 116.335



Section 116.340



Section 116.343 - Allowances for exemptions, deductions and credits.

(2) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purpose of the gift inures to the benefit of the person bearing that relationship or receiving the gift, except that when an interest is subject to a prior present interest that is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

(3) Any deduction for property previously taxed and any credit for gift taxes or estate taxes of a foreign country paid by the decedent or the estate of the decedent inures to the proportionate benefit of all persons liable to apportionment.

(4) Any credit for inheritance, succession or estate taxes or taxes in the nature thereof in respect to property or interests includable in the estate inures to the benefit of the persons or interests chargeable with the payment thereof to the extent that, or in proportion as, the credit reduces the tax.

(5) To the extent that property passing to or in trust for a surviving spouse or any charitable, public or similar gift or bequest does not constitute an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in ORS 116.313, and to that extent no apportionment shall be made against the property. This subsection does not apply to any case in which the result will be to deprive the estate of a deduction otherwise allowable under section 2053 (d) of the Internal Revenue Code (26 U.S.C. 2053 (d)) relating to deduction for state estate taxes on transfers for public, charitable or religious uses.

[1969 c.591 §198; 2005 c.22 §96; 2011 c.526 §22]



Section 116.353 - Income interests; life or temporary interests; charging corpus.

[1969 c.591 §199]



Section 116.363 - Proceedings for recovery of tax; liability of personal representative; apportionment of amount not recovered.

[1969 c.591 §200]



Section 116.373 - Foreign personal representatives and estates.

[1969 c.591 §201]



Section 116.383 - Construction.

[1969 c.591 §202]



Section 116.405



Section 116.410



Section 116.415



Section 116.420



Section 116.425



Section 116.430



Section 116.435



Section 116.440



Section 116.445



Section 116.450



Section 116.455



Section 116.460



Section 116.465



Section 116.505



Section 116.510



Section 116.515



Section 116.520



Section 116.525



Section 116.530



Section 116.535



Section 116.540



Section 116.545



Section 116.550



Section 116.555



Section 116.560



Section 116.565



Section 116.570



Section 116.575



Section 116.580



Section 116.585



Section 116.590



Section 116.595



Section 116.705



Section 116.710



Section 116.715



Section 116.720



Section 116.725



Section 116.730



Section 116.735



Section 116.740



Section 116.745



Section 116.750



Section 116.755



Section 116.760



Section 116.765



Section 116.770



Section 116.775



Section 116.780



Section 116.785



Section 116.790



Section 116.795



Section 116.800



Section 116.805



Section 116.810



Section 116.811



Section 116.815



Section 116.820



Section 116.825



Section 116.830



Section 116.835



Section 116.840



Section 116.850



Section 116.860



Section 116.870



Section 116.880



Section 116.890



Section 116.900



Section 116.990






Chapter 117 - Estates of Absentees

Section 117.005 - Petition for administration of estate of absentee.

(1) Whether the absentee, when last heard from, was a resident or nonresident of this state.

(2) The address of the absentee at the last-known domicile of the absentee.

(3)(a) That, to the best knowledge of the petitioner and after diligent search, the whereabouts of the absentee is and has been unknown for a period stated of not less than one year, and that the petitioner has reason to believe and believes the absentee is dead;

(b) That the death of the absentee at the time, location and in the circumstances stated in the petition is probable, and that the fact of death is in doubt solely by reason of the failure to find or identify the remains of the absentee; or

(c) That there is a presumption that the absentee is dead under the provisions of ORS 176.740.

[1969 c.591 §203; 2003 c.560 §2]



Section 117.010



Section 117.015 - Setting date of hearing on petition; notice of hearing.

(a) To the absentee at the last-known address of the absentee by registered mail or by certified mail with return receipt.

(b) By ordinary mail to the devisees and heirs named in the petition.

(2) The court may order that additional notice of the hearing be given by publication or by other means. Proof of mailing or other notice shall be made by the petitioner and filed in the proceeding.

[1969 c.591 §204; 1973 c.506 §39; 1991 c.249 §15; 2007 c.284 §14]



Section 117.020



Section 117.025 - Appointment of person to represent absentee; directing search.

(1) By inserting in one or more suitable publications a notice requesting information from any person having knowledge of the whereabouts of the absentee.

(2) By notifying officers of justice and public welfare agencies in appropriate locations of the disappearance of the absentee.

(3) By engaging the services of an investigation agency.

[1969 c.591 §205]



Section 117.030



Section 117.035 - Hearing on petition.

[1969 c.591 §206]



Section 117.045 - Effect of finding of death.

(1) Notice of the hearing on the petition was given as required by ORS 117.015; and

(2) The court finds that diligent search for the absentee was made.

[1969 c.591 §207]



Section 117.055 - Procedure for administering estate.

[1969 c.591 §208]



Section 117.065 - Revocation of letters; proceedings upon revocation.

[1969 c.591 §209; 1999 c.592 §3]



Section 117.075 - Rights of absentee.

(2) The absentee, for a period of five years after distribution of the estate, has a right to recover from the distributees any of the estate or proceeds of the estate of the absentee that remain in their possession, but there is no right of recovery from purchasers of property sold by the distributees.

[1969 c.591 §210]



Section 117.085 - Substitution of parties.

[1969 c.591 §211]



Section 117.095 - Costs, expenses and charges.

[1969 c.591 §212]



Section 117.110



Section 117.120



Section 117.130



Section 117.140



Section 117.150



Section 117.160



Section 117.170



Section 117.180



Section 117.310



Section 117.315



Section 117.320



Section 117.330



Section 117.340



Section 117.350



Section 117.360



Section 117.361



Section 117.370



Section 117.380



Section 117.390



Section 117.510



Section 117.520



Section 117.530



Section 117.540



Section 117.550



Section 117.560



Section 117.610



Section 117.612



Section 117.615



Section 117.620



Section 117.630



Section 117.640



Section 117.650



Section 117.660



Section 117.670



Section 117.680



Section 117.690



Section 117.710






Chapter 118 - Estate Tax

Section 118.005 - Definitions for ORS 118.005 to 118.540.

(1) "Beneficiary" means the recipient of a beneficial interest in property or the income therefrom transferred in a manner taxable under ORS 118.005 to 118.540.

(2) "Department" means the Department of Revenue.

(3) "Director" means the Director of the Department of Revenue.

(4) "Executor" means the executor, administrator, personal representative, fiduciary, or custodian of property of the decedent, or, if there is no executor, administrator, fiduciary or custodian appointed, qualified and acting, then any person who is in the actual or constructive possession of any property includable in the estate of the decedent for estate tax purposes whether or not such estate is subject to administration.

(5) "Federal taxable estate" means the taxable estate as determined under subtitle B, chapter 11 of the Internal Revenue Code.

(6) "Gross estate" has the meaning given that term in section 2031 of the Internal Revenue Code.

(7) "Oregon taxable estate" means the federal taxable estate with the adjustments provided by ORS 118.010 (3).

(8) "Passes" includes any case where for the purposes of ORS 118.005 to 118.540 a taxable transfer takes place or is deemed to take place.

(9) "Personal representative" means personal representative as defined in ORS 111.005.

[1959 c.418 §7; 1969 c.520 §23; 1971 c.567 §4; 1973 c.344 §1; 1975 c.762 §1; 1977 c.666 §1; 1997 c.99 §6; 2011 c.526 §1]



Section 118.007 - Connection to federal law; meaning of terms.

[2003 c.806 §2; 2011 c.526 §2]



Section 118.009



Section 118.010 - Imposition and amount of tax in general; Oregon taxable estate; out-of-state property; nonresident decedents; rules.

(a) "Nonresident decedent" means an individual who is domiciled outside of Oregon on the date the individual dies.

(b) "Resident decedent" means an individual who is domiciled in Oregon on the date the individual dies.

(2) A tax is imposed upon a transfer of the property of each:

(a) Resident decedent; and

(b) Nonresident decedent whose estate includes any interest in:

(A) Real property located in Oregon; or

(B) Tangible personal property located in Oregon.

(3) The Oregon taxable estate to be used for purposes of computing the tax imposed under this section shall be the federal taxable estate:

(a) Increased by:

(A) The deduction for state estate, inheritance, legacy or succession taxes allowable under section 2058 of the Internal Revenue Code; and

(B) If the decedent is a surviving spouse owning the property at death, the value of the following property unless included in the federal taxable estate:

(i) Property for which a deduction for Oregon special marital property under ORS 118.016 was previously allowed; or

(ii) Property for which a separate Oregon election under section 2056 or 2056A of the Internal Revenue Code was previously allowed; and

(b) Reduced by:

(A) The value on the date of the decedent’s death of all Oregon special marital property under ORS 118.013; and

(B) Any other applicable exclusions or deductions.

(4) The tax imposed under this section shall be calculated by applying the rates in the following table. If the Oregon taxable estate is at least the amount in column 1, but less than the amount in column 2, the tax is the amount in column 3, increased by the excess above the amount in column 1 multiplied by the percentage in column 4:

______________________________________________________________________________

1 2 3 4

$1,000,000 $1,500,000 $0 10.0%

1,500,000 2,500,000 50,000 10.25%

2,500,000 3,500,000 152,500 10.5%

3,500,000 4,500,000 257,500 11.0%

4,500,000 5,500,000 367,500 11.5%

5,500,000 6,500,000 482,500 12.0%

6,500,000 7,500,000 602,500 13.0%

7,500,000 8,500,000 732,500 14.0%

8,500,000 9,500,000 872,500 15.0%

9,500,000 1,022,500 16.0%

______________________________________________________________________________

(5) In the case of a resident decedent owning, on the date of the decedent’s death, real property located outside Oregon or tangible personal property located outside Oregon, the tax imposed under this section shall be the amount determined under subsection (4) of this section multiplied by a ratio. The numerator of the ratio shall be the sum of the value of the decedent’s real property located in Oregon, tangible personal property located in Oregon and intangible personal property. The numerator may not include any intangible personal property subject to a tax imposed, as a result of the death of the decedent, by another state or country. The denominator of the ratio shall be the total value of the decedent’s gross estate.

(6) In the case of a nonresident decedent owning, on the date of the decedent’s death, real property located in Oregon or tangible personal property located in Oregon, the tax imposed under this section shall be the amount determined under subsection (4) of this section multiplied by a ratio. The numerator of the ratio shall be the sum of the value of the decedent’s real property located in Oregon and tangible personal property located in Oregon. The denominator shall be the total value of the decedent’s gross estate.

(7) Payment, in whole or in part, of estate taxes from funds of an estate or trust on any benefit subject to tax under ORS 118.005 to 118.540 is not to be considered a further taxable benefit, when such payment is directed by the decedent’s will or by a trust agreement.

(8)(a) If the federal taxable estate is determined by making an election under section 2031(c), 2032, 2032A, 2056 or 2056A of the Internal Revenue Code or another provision of the Internal Revenue Code, or if a federal estate tax return is not required under the Internal Revenue Code, an executor may make separate elections for state estate tax purposes under that same provision.

(b) An executor may make elections under ORS 118.013 and 118.140 and section 2056 of the Internal Revenue Code for state estate tax purposes.

(c) Elections described in this subsection are irrevocable.

[Amended by 1955 c.727 §1; 1959 c.418 §1; 1965 c.470 §1; 1969 c.591 §213; 1975 c.685 §3; 1977 c.666 §2; 1997 c.99 §7; 2003 c.806 §6; 2011 c.526 §3]



Section 118.013 - Taxable estate adjustment for Oregon special marital property; rules.

(2) Oregon special marital property consists of any trust or other property interest, or a portion of a trust or property interest:

(a) In which principal or income may be accumulated or distributed to or for the benefit of only the surviving spouse of the decedent during the lifetime of the surviving spouse;

(b) In which a person may not transfer or exercise a power to appoint any part of the trust or other property interest to a person other than the surviving spouse during the lifetime of the surviving spouse; and

(c) For which the executor of the estate of the decedent has made the election described in ORS 118.016 (1).

(3) If a trust or other property interest would qualify as Oregon special marital property under subsection (2) of this section except that the trust or other property interest allows principal or income to be distributed to other persons in addition to the surviving spouse, the executor may elect to set aside a share of the trust or other property interest as a separate share of the trust or property interest or as a separate trust, which shall qualify as Oregon special marital property if:

(a) The executor makes the election described in ORS 118.016 (1);

(b) Each permissible distributee makes the election described in ORS 118.016 (2);

(c) The surviving spouse makes the election described in ORS 118.016 (2); and

(d) All statements of election are attached to the estate tax return filed with respect to the estate of the decedent, or are filed or maintained as records as otherwise prescribed by the Department of Revenue by rule.

[2005 c.124 §2; 2011 c.526 §4]



Section 118.016 - Oregon special marital property election; rules; form.

(a) By attaching a statement to the estate tax return for the estate of the decedent that identifies the trust or other property interest that constitutes Oregon special marital property and that affirms that the identified property meets the requirements of Oregon special marital property under ORS 118.013 and will be administered as required under ORS 118.013; or

(b) In such other manner as the Department of Revenue prescribes by rule.

(2) For a trust or other property interest described in ORS 118.013 (3), in order for any portion of the trust or other property interest to be Oregon special marital property, in addition to the election of the executor described in subsection (1) of this section, the surviving spouse and each permissible distributee who may be eligible for a distribution from the trust or other property interest shall make an election and provide written consent that is in substantially the following form:

______________________________________________________________________________

CONSENT TO ESTABLISHMENT OF

OREGON SPECIAL MARITAL PROPERTY

(a) ELECTION TO BE SIGNED BY ALL PERMISSIBLE DISTRIBUTEES EXCEPT THE SURVIVING SPOUSE: Each of the undersigned acknowledge and consent to a portion of the ____________ (name of trust or other property interest) being set aside as a separate share or trust in order to qualify for the Oregon special marital property election in accordance with ORS 118.013, for the primary purpose of reducing or eliminating the Oregon estate tax due on the estate of ____________ (name of decedent). The undersigned together with the surviving spouse constitute all of the persons living on the date of this election who may be entitled to a distribution during the lifetime of the surviving spouse from the ___________ (name of trust or other property interest). Each of the undersigned, both on behalf of the undersigned and on behalf of the unborn lineal descendants of the undersigned, irrevocably agrees to release all rights to any current interest in the Oregon special marital property during the lifetime of the surviving spouse. Each of the undersigned agrees that all other provisions of the _________ (name of trust or other property interest) shall remain in effect and that, upon the death of the surviving spouse, any remaining Oregon special marital property shall be distributed as otherwise provided in the trust or other property interest.

Signature of: _________

Signature of: _________

(b) ELECTION TO BE SIGNED BY THE SURVIVING SPOUSE: I am the surviving spouse of ____________ (name of decedent). I acknowledge and consent to a portion of the ____________ (name of trust or other property interest) being set aside as a separate share or trust in order to qualify as Oregon special marital property under ORS 118.013, for the primary purpose of reducing or eliminating the Oregon estate tax due on the estate of ____________ (name of decedent). I, together with all of the other individuals executing the election in accordance with ORS 118.013, constitute all of the persons living on the date of this election who are permissible distributees or who may be entitled to a distribution from the Oregon special marital property to which this election applies. I agree that all other terms, conditions and provisions that apply to the ____________ (name of trust or other property interest) shall apply to the Oregon special marital property to which this election applies, and that upon my death, any remaining Oregon special marital property shall be distributed as otherwise provided in the trust or other property interest.

Signature of: ____________

SUBSCRIBED AND SWORN TO before me this _____ day of_____, 2_____.

Notary Public of Oregon

My commission expires: _________

______________________________________________________________________________

(3) Elections made under this section are irrevocable.

(4) The custodial parent or court appointed guardian of a permissible distributee who is a minor, or any person who is authorized under ORS 130.110, may sign the election on behalf of the permissible distributee and the unborn lineal descendants of the permissible distributee.

[2005 c.124 §3; 2011 c.526 §5]



Section 118.019



Section 118.020



Section 118.025



Section 118.030



Section 118.035



Section 118.037



Section 118.040



Section 118.050



Section 118.060



Section 118.070



Section 118.075



Section 118.080



Section 118.085



Section 118.090



Section 118.095



Section 118.100 - Time for filing return and paying tax; refunds; effects of change in federal estate tax return or special valuation disqualification.

(2) If the amount of federal estate tax reported on a federal estate tax return is changed or corrected by the Internal Revenue Service or other competent authority, resulting in a change in the Oregon taxable estate, the executor shall report the change or correction in federal estate tax to the department. If the federal change or correction results in a reduction of the Oregon taxable estate, the report of the change or correction shall be treated by the department as a claim for refund pursuant to ORS 305.270 and, notwithstanding the limitations of ORS 305.270, shall be deemed timely if filed with the department within two years after the federal correction was made. If the change or correction results in an increase in the Oregon taxable estate, the department may issue a notice of deficiency within two years after the federal change or correction was made or within two years after receiving a report of the federal change or correction, whichever is the later. Any executor filing an amended federal estate tax return shall also file an amended return with the department within 90 days thereafter.

(3)(a) In the case of an estate that contains property that is valued under section 2032A of the Internal Revenue Code for federal estate tax purposes (relating to the valuation of certain farm or other property) and that ceases to qualify for valuation under section 2032A, an additional tax under ORS 118.005 to 118.540 shall be imposed in the amount attributable to the change in the value of the estate resulting from the imposition of additional federal estate tax under section 2032A.

(b) The department shall be notified of the disqualification of the property from valuation under section 2032A in the same time and manner as the federal Internal Revenue Service is notified of the disqualification.

(c) The period for assessment of the tax imposed under this subsection, including any penalty or interest, shall be two years from the date on which the department receives the notice described in paragraph (b) of this subsection.

(d) The other provisions of ORS 118.005 to 118.540 and ORS chapter 305 shall apply to the additional tax imposed under this subsection in the same manner in which those provisions apply to the tax imposed under ORS 118.010.

(4) For purposes of this section, a change or correction of a federal estate tax return is deemed to be made on the date of the federal audit report.

(5) The executor shall, upon request of the department, supply a copy of the federal estate tax return which the executor has filed or may file with the federal government, or a copy of any federal agent’s report upon any audit or adjustment of the federal estate tax return.

(6) The executor shall explain, on the return, how the reported values were determined and attach copies of any appraisals.

[Amended by 1959 c.418 §5; 1971 c.732 §1; 1973 c.703 §3; 1975 c.685 §6; 1977 c.666 §9; 1979 c.582 §1; 1987 c.646 §4; 1989 c.626 §1; 1997 c.99 §8; 2011 c.526 §6]



Section 118.110



Section 118.120 - Qualified family-owned business interests; additional tax.

(a) The value of the interest was originally taken as a deduction under section 2057(a) of the Internal Revenue Code in computing the value of the taxable estate for federal estate tax purposes; and

(b) An additional federal estate tax is imposed with respect to the qualified family-owned business interest for the reasons stated in section 2057(f) of the Internal Revenue Code.

(2)(a) The additional tax imposed under this section shall equal the amount of any allowable increase in the state death tax credit under section 2011 of the Internal Revenue Code if the applicable percentage of the family-owned business interest that is being disqualified under section 2057(f) of the Internal Revenue Code were added to the taxable estate for federal estate tax purposes.

(b) The applicable percentage to be used in calculating the additional tax under this subsection shall equal the applicable percentage used in calculating the additional federal estate tax under section 2057(f)(2)(B) of the Internal Revenue Code.

(3) The Department of Revenue must be notified of the qualified family-owned business interest being made subject to additional federal estate tax under section 2057(f) of the Internal Revenue Code at the same time and in the same manner as the Internal Revenue Service is notified of the additional federal tax.

(4) The period for assessment of the additional tax imposed under this section, including any penalty or interest, shall be two years from the date on which the department receives the notice described in subsection (3) of this section.

(5) The other provisions of ORS 118.005 to 118.540 and ORS chapter 305 shall apply to the additional tax imposed under this section in the same manner in which those provisions apply to the tax imposed under ORS 118.010.

[1999 c.90 §27]



Section 118.140 - Credit based upon value of natural resource or commercial fishing property; rules.

(a) "Adjusted gross estate" means the value of the gross estate reduced by the sum of the amounts allowable under sections 2053 and 2054 of the Internal Revenue Code.

(b) "Family member" means a member of the family, as defined in section 2032A of the Internal Revenue Code, of the decedent.

(c) "Farm business" means a business operated for the primary purpose of obtaining a profit in money by:

(A) Raising, harvesting or selling fruit or crops;

(B) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or bees, or the produce thereof;

(C) Dairying and selling dairy products;

(D) Breeding, stabling or training equines;

(E) Propagating, cultivating, maintaining or harvesting aquatic species, birds or animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

(F) Raising nursery stock;

(G) Practicing animal husbandry; or

(H) Raising other agricultural or horticultural products.

(d) "Farm use" has the meaning given that term in ORS 308A.056.

(e) "Fishing business" has the meaning given that term in section 1301(b)(4) of the Internal Revenue Code.

(f) "Forestland" has the meaning given that term in ORS 321.201.

(g) "Forestry business" means a business operated for the primary purpose of obtaining a profit in money by the planting, cultivating, caring for, preparing, harvesting or cutting of timber or trees for market.

(h) "Homesite" has the meaning given that term in ORS 308A.250.

(i) "Natural resource property" means the following property in this state, if on the date of the decedent’s death the property is owned by the decedent and used in the operation of a farm business, forestry business or fishing business owned by the decedent:

(A) Real property used as forestland or as forestland homesites, not to exceed 5,000 acres, or that is in farm use.

(B) Timber or trees.

(C) Crops, fruit or other horticultural products, both growing and stored.

(D) Forestry business or farm business equipment.

(E) Livestock, poultry, fur-bearing animals, bees, dairying animals, equines, aquatic species, birds or other animal species, including stored products or by-products.

(F) Nursery stock as defined in ORS 571.005.

(G) Boats, gear, equipment, vessel licenses or permits, commercial fishing licenses or permits and other real or personal property used in the operation of a fishing business.

(H) Real or personal property used to process and sell the catch of a fishing business in fresh, canned or smoked form directly to consumers, including a restaurant with seating capacity of fewer than 15 seats at which catch from the fishing business is prepared and sold.

(I) An operating allowance.

(J) Any other tangible and intangible personal property used in the operation of a farm business, forestry business or fishing business.

(j) "Operating allowance" means cash or a cash equivalent that is spent, maintained, used or available for the operation of a farm business, forestry business or fishing business and not spent or used for any other purpose.

(k) "Qualified beneficiary" has the meaning given that term in ORS 130.010.

(L) "Real property" means real property, as defined in ORS 307.010, that is in this state.

(2)(a) An estate shall be allowed a credit for the value of natural resource property claimed. Any operating allowance claimed under this section may not exceed the lesser of $1 million or 15 percent of the total value of natural resource property claimed, not including the operating allowance.

(b) The credit allowed under this section shall be computed by multiplying the tax that would be payable under this chapter absent the credit by a ratio, the numerator of which is an amount equal to the lesser of the amount of natural resource property claimed under this section or $7.5 million, and the denominator of which is an amount equal to the total adjusted gross estate.

(c) An executor may:

(A) Elect not to claim the credit allowed under this section;

(B) Elect to claim less than the full amount of the credit allowed under this section; or

(C) Elect to claim the credit only for the value of certain assets.

(3) Except as provided in subsections (4), (7) and (8) of this section, a credit is allowed under this section only if:

(a) The total adjusted gross estate does not exceed $15 million;

(b) The total value of natural resource property in the estate is at least 50 percent of the total adjusted gross estate that is in this state;

(c) The natural resource property is transferred to a family member; and

(d) During an aggregate period of five out of the eight years ending on the date of the decedent’s death, the decedent or a family member operated a farm business, forestry business or fishing business and the property for which a credit is claimed under this section is part of the business.

(4) Property that otherwise meets the requirements of this section shall be allowed a credit under this section if:

(a) The property is the subject of a net cash lease to or from the decedent or a qualified beneficiary who is a family member;

(b) The property is held in trust for a qualified beneficiary who is a family member; or

(c) The property replaces natural resource property, and the replacement property would otherwise meet the definition of natural resource property except that it was acquired after the date of the decedent’s death but before the estate tax return is filed. In order to qualify under this paragraph, real property must be replaced with real property.

(5) A credit is allowed under this section for the following real property only if the real property was owned by the decedent or a family member during an aggregate period of five out of the eight years ending on the date of the decedent’s death and used in a business described in subsection (3)(d) of this section:

(a) Real property used as forestland or as forestland homesites, not to exceed 5,000 acres.

(b) Real property used in farm use.

(6) A credit is allowed under this section for property used in the operation of a fishing business only if the decedent or a family member, during an aggregate period of five out of the eight years ending on the date of the decedent’s death:

(a) Owned a vessel used in taking food fish or shellfish for commercial purposes as defined in ORS 506.006;

(b) Held a boat license as provided in ORS 508.260;

(c) Held a commercial fishing license under ORS 508.235; and

(d) Held one or more restricted fisheries permits as provided in ORS chapter 508 or an equivalent restricted vessel permit system under the laws of another state.

(7) For the purpose of meeting the requirements of subsection (5) of this section, in determining the period of time during which the decedent or a family member owned real property received in exchange under section 1031 of the Internal Revenue Code or acquired in an involuntary conversion under section 1033 of the Internal Revenue Code, the period during which the decedent or a family member owned the exchanged or acquired real property, if the exchanged or acquired real property was used in the farm business or forestry business, may be included.

(8) Property that otherwise meets the requirements of this section and that is owned indirectly by the decedent or a family member qualifies for a credit under this section if the property is owned through an interest in a limited liability company or in a corporation, partnership or trust as the terms corporation, partnership or trust are used in section 2032A(g) of the Internal Revenue Code. In order to qualify under this subsection, at least one family member must materially participate in the business after the transfer. For purposes of this subsection, "materially participate" means to engage in active management, as defined in section 2032A of the Internal Revenue Code, of the farm business, forestry business or fishing business. The Department of Revenue may adopt rules to administer this subsection consistent with this definition.

(9)(a) A disposition shall occur and an additional tax under ORS 118.005 to 118.540 shall be imposed if the natural resource property for which a credit is allowed under this section is not used in the operation of a farm business, forestry business or fishing business for at least five out of the eight calendar years following the decedent’s death or is transferred to a person other than a family member or another entity eligible for the credit allowed under this section.

(b) The use of cash or other assets for which a credit is claimed under this section for the payment of federal estate taxes or state inheritance or estate taxes shall be a disposition and an additional tax shall be imposed under this subsection.

(c) The conveyance after the decedent’s death of property that otherwise meets the requirements of this section and is conveyed as a qualified conservation contribution, as defined in section 170(h) of the Internal Revenue Code, is not a disposition requiring payment of additional tax under this subsection.

(d) Natural resource property may be replaced with real property or personal property after the credit is claimed and not result in a disposition subject to an additional tax if the replacement property is used in the operation of the farm business, forestry business or fishing business. Real property for which a credit is claimed under this section may be replaced only with real property that would otherwise qualify as natural resource property and that replacement must be made within one year to avoid a disposition and additional tax, except that a replacement of property that is involuntarily converted under section 1033 of the Internal Revenue Code must occur within two years.

(e) The additional tax liability shall be the amount of additional tax that would have been imposed, had the disqualified property not been included in the numerator of the ratio in subsection (2)(b) of this section, multiplied by ((five minus the number of years the property was used as natural resource property) divided by five). The additional tax liability is the responsibility of the owner of the property at the time of the disposition or disqualifying event and is due within six months after the date on which the disposition or event occurs. The Department of Revenue may establish by rule procedures for reporting the additional tax due, consistent with ORS chapter 305.

(f) Prior to the executor’s identification of property for which a credit under this section is claimed, the executor shall notify the transferee of the potential for tax consequences to the transferee if the transferee fails to meet the conditions of paragraph (a) of this subsection. The transferee’s written acknowledgment of this notice shall be attached to the estate tax return.

(10) The executor shall identify property for which a credit under this section is claimed, by asset, on a form prescribed by the department and filed with the estate tax return. Transferees of property for which a credit under this section has been claimed shall file a report with the department on a form prescribed by the department. This report shall be filed annually until the requirements of subsection (9)(a) of this section are met and shall require tracking of each asset for which the credit has been claimed, with confirmation that each asset falls into one of the following categories:

(a) The asset is still used in the operation of a farm business, forestry business or fishing business;

(b) The asset has been replaced with property that meets the requirements of subsection (9)(d) of this section; or

(c) The asset has been subject to a disposition under subsection (9) of this section, resulting in additional tax. [2007 c.843 §68; 2008 c.28 §1; 2011 c.526 §7; 2015 c.301 §1]

Note: Section 2, chapter 301, Oregon Laws 2015, provides:

Sec. 2. The amendments to ORS 118.140 by section 1 of this 2015 Act apply to estates of decedents dying on or after January 1, 2015.

[2015 c.301 §2]



Section 118.150



Section 118.155



Section 118.160 - When tax return is required; lists of property transfers and other data.

(a) An inheritance tax return is not required with respect to the estates of decedents who die on or after January 1, 1987, and before January 1, 2003, unless a federal estate tax return is required to be filed;

(b) An inheritance tax return is not required with respect to the estates of decedents who die on or after:

(A) January 1, 2003, and before January 1, 2004, unless the value of the gross estate is $700,000 or more;

(B) January 1, 2004, and before January 1, 2005, unless the value of the gross estate is $850,000 or more;

(C) January 1, 2005, and before January 1, 2006, unless the value of the gross estate is $950,000 or more; or

(D) January 1, 2006, and before January 1, 2012, unless the value of the gross estate is $1 million or more; and

(c) An estate tax return is not required with respect to the estates of decedents who die on or after January 1, 2012, unless the value of the gross estate is $1 million or more.

(2) In every estate, whether or not subject to administration and whether or not a federal estate tax return is required to be filed, the executor shall at such times and in such manner as required by rules of the Department of Revenue, file with the department a return in a form provided by the department setting forth a list and description of all transfers of property, in trust or otherwise, made by the decedent in the lifetime of the decedent as a division or distribution of the estate of the decedent and any further data that the department requires to determine estate tax under this chapter.

[Formerly 118.660; 1971 c.567 §5; 1977 c.666 §12; 1985 c.565 §10a; 1987 c.646 §5; 2003 c.806 §7; 2011 c.526 §8]



Section 118.165 - Notice of deficiency.

(2) If the department finds that the value of the gross estate has been undervalued on the estate tax return by an amount greater than 25 percent, notice of deficiency may given at any time within five years after the date that the return is filed.

(3) The limitations to the giving of notice of a deficiency provided in this section do not apply to a deficiency resulting from a false or fraudulent estate tax return or in a case where no return has been filed.

[2011 c.526 §28]



Section 118.170



Section 118.171 - Application of ORS chapter 305.

[1977 c.870 §17 (enacted in lieu of 118.170, 118.180 and 118.360); 1995 c.650 §50; 2011 c.526 §9]



Section 118.180



Section 118.190

LIEN; PAYMENT;



Section 118.210 - Liability for tax.



Section 118.220



Section 118.225 - Extension of time for payment.

(2) The extension under this section shall be for a period not in excess of 14 years from the date prescribed by ORS 118.100 for payment of the tax.

(3) Under rules prescribed by the department, the department may extend the time for the payment of any deficiency of a tax imposed by ORS 118.005 to 118.540 for a reasonable period not to exceed four years from the date otherwise fixed for the payment of the deficiency.

[1977 c.666 §13d; 1997 c.99 §10; 2011 c.526 §10]



Section 118.227 - Time period for refund.

[2009 c.358 §3]

Note: 118.227 was added to and made a part of ORS chapter 118 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 118.230 - Lien of tax; liability for payment; assessment and collection of taxes.

(2) Taxes imposed under ORS 118.005 to 118.540 may be assessed and collected by the Department of Revenue in the same manner as income taxes are assessed and collected under ORS chapter 314. The department may issue a warrant as provided in ORS 314.430 and record the warrant in the County Clerk Lien Record maintained under ORS 205.130. A warrant issued under this section has the same force and effect as a warrant issued under ORS 314.430.

[Amended by 1969 c.591 §214; 1975 c.762 §8; 1977 c.870 §26; 1985 c.85 §4; 1987 c.758 §5; 2003 c.806 §8]



Section 118.240



Section 118.250 - To whom tax payable; issuing receipts.

(2) The department shall give the personal representative, trustee or other person paying such tax, a receipt.

(3) The department shall issue to any interested person demanding the same a copy of a receipt that may have been given by such department for the payment of tax under ORS 118.005 to 118.540.

[Amended by 1965 c.727 §4; 1971 c.652 §3; 1973 c.254 §3; 1975 c.593 §1; 1975 c.762 §9; 1977 c.666 §13a; 1985 c.565 §10b; 1987 c.646 §6]



Section 118.260 - Penalties for delinquency, failure to file and fraud; interest; deposit where tax not determined.

(2) If the failure to file a return continues for a period in excess of three months after the due date, there shall be added to the amount of tax required to be shown as tax on the return a failure to file penalty of 20 percent of the amount of such tax. This penalty is in addition to the delinquency penalty imposed by subsection (1) of this section.

(3) If any part of any deficiency is due to fraud with intent to evade tax, then 100 percent of the total amount of the deficiency shall be assessed and collected.

(4) Except for a deferral of payment pursuant to an extension granted under ORS 118.225 or a timely election made under ORS 118.300, if the taxes imposed by ORS 118.005 to 118.540 are not paid on or before the date on which payment of the tax is required to be made under ORS 118.100, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

(5)(a) Except as provided in subsection (6) of this section and paragraph (b) of this subsection, if the tax imposed by ORS 118.005 to 118.540 is not paid on or before the date on which payment of the tax is required to be made under ORS 118.100, interest shall be charged and collected thereon at the rate established under ORS 305.220 for each month or fraction thereof from the time when the tax became due and payable.

(b) If payment of the tax or deficiency is extended under ORS 118.225, interest shall be charged and collected on any amount for which extension is granted from the date the tax or deficiency is otherwise due and payable to the date of payment at the rate established under ORS 305.220, without regard to ORS 305.222, for each month or fraction thereof.

(6) In all cases in which a bond is given, under the provisions of ORS 118.300, interest shall be charged at the rate established under ORS 305.220, without regard to ORS 305.222, for each month or fraction thereof from the time when the tax became due and payable, until the date of payment.

(7) If the tax has not been determined, a deposit may be made to avoid interest. Should the amount of such payment exceed the sum subsequently determined to be due, the Department of Revenue shall refund the excess with interest at the rate established under ORS 305.220, for each month or fraction of a month during a period beginning 45 days after the due date of the return or the date that the return is filed, whichever is later, and ending at the time the refund is made.

(8) Payments made on the tax shall be applied first to penalty and interest and then to the principal.

(9) For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be lawfully claimed upon the return.

[Amended by 1971 c.732 §2; 1973 c.332 §1; 1975 c.593 §2; 1977 c.666 §13b; 1982 s.s.1 c.16 §3; 1993 c.726 §1; 1997 c.99 §12; 2011 c.526 §11]



Section 118.265 - Application for determination of tax due; discharge from personal liability; rules.

(a) As soon as possible, and in any event within 18 months of the application; or

(b) If the application is made before the return is filed, by the earliest of the following:

(A) Eighteen months after the return is filed.

(B) The expiration of the period prescribed for the assessment of the tax under ORS 305.265.

(C) The expiration of the period prescribed for the issuance of a notice of deficiency under ORS 314.410.

(2) After payment of the amount in the notice, other than any amount for which the time for payment is extended by the department, the executor or trustee shall be discharged from personal liability for any deficiency in tax. The department shall furnish to the executor or trustee a receipt or writing showing the discharge.

(3) The department shall adopt by rule policies and procedures for administration of applications under this section.

(4) The expiration of the period prescribed for the issuance of a notice of deficiency concerning any tax due under this chapter shall be as provided under ORS 314.410.

[2009 c.358 §2]

Note: 118.265 was added to and made a part of ORS chapter 118 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 118.270 - Property from which tax is collectible.

[Amended by 1997 c.99 §13]



Section 118.280 - Power to sell for payment of tax; tax lien transferred to proceeds when property of estate sold or mortgaged.

(2) Any part of the gross estate sold for the payment of claims against the estate and expenses of administration, for the payment of the tax imposed by ORS 118.005 to 118.540, or for purposes of distribution, shall be divested of the lien of such tax, and such lien shall be transferred to the proceeds of such sale. A mortgage on property executed for payment of claims against the estate and expenses of administration and for payment of the tax imposed by ORS 118.005 to 118.540 shall constitute a lien upon said property prior and superior to the estate tax lien, which estate tax lien shall attach to the proceeds of such mortgage.

[Amended by 1957 c.362 §1; 1969 c.591 §215; 2011 c.526 §12]



Section 118.290 - Duty of recipient when legacy payable out of property; legacy for limited period.

(2) If any bequest or legacy is given in money for a limited period, the administrator, executor or trustee shall retain the tax upon the whole amount. If any bequest or legacy is not given in money, the administrator, executor or trustee shall make application to the court having jurisdiction of an accounting by the administrator, executor or trustee to make an apportionment, if the case requires, of the sum to be paid by such legatee or beneficiary, and for such further order relative thereto as the case may require.

[Amended by 1961 c.455 §5; 1985 c.85 §5; 2009 c.33 §2]



Section 118.300 - Deferred payment election; bond or letter of credit.

[Amended by 1969 c.591 §216; 1975 c.762 §10; 1977 c.666 §14; 1991 c.331 §34; 1997 c.99 §14; 1997 c.631 §406; 2011 c.526 §13]



Section 118.310 - Transfer of stock or obligations by foreign representative or trustee; payment of tax prior to transfer.



Section 118.320



Section 118.330



Section 118.340



Section 118.350 - Compromise and compounding tax; approval by court; proceedings in case of actions or suits involving title to real property.

(2) In any suit or action involving the title to real property, in which it appears, by the pleadings or otherwise, that an estate tax is or might be payable to the State of Oregon by reason of the death of any person whose estate has not been administered in Oregon, a copy of the pleadings shall be served upon the Department of Revenue, such service to be made as summons is served in any cause in the circuit court of this state. Thereupon further proceedings in the cause shall be suspended until the department has had an opportunity to appear therein, such appearance to be made within the time that is required by the service of summons upon a private person or corporation. The department shall appear in the cause and present the claims of the state, if any, to an estate tax, and it is the duty of the Attorney General of the state to represent the state and the department in such proceedings, and the department may compromise and compound the tax claimed to be due upon the passing of such real property. Such settlement and compromise shall be entered of record in the register of such court. Thereafter the payment of the amount of taxes so agreed upon shall discharge the estate tax lien against the property. If a compromise is not effected, the amount of tax, if any, due upon the passing of the real property shall be determined by the court as are other questions involved in such litigation, and subject to the same right of appeal to the Court of Appeals. The judgment of the court or of the Court of Appeals, if there is an appeal, is conclusive as to the amount of taxes due upon the passing of the real property and payment thereof shall discharge the lien against the property.

[Amended by 1969 c.591 §217; 1971 c.567 §8; 1979 c.562 §6; 1985 c.540 §29; 1987 c.758 §8; 2003 c.576 §381; 2011 c.526 §14]



Section 118.360



Section 118.370



Section 118.380



Section 118.390

ADMINISTRATION OF



Section 118.410 - Jurisdiction of tax cases.

[Amended by 1971 c.567 §10]



Section 118.420



Section 118.440



Section 118.450



Section 118.460



Section 118.470



Section 118.480



Section 118.490



Section 118.500



Section 118.510 - Disposition of revenues.

[Amended by 1959 c.273 §1; 1969 c.479 §4; 1997 c.99 §15]



Section 118.520



Section 118.525 - Disclosure of return information.

(2) As used in this section:

(a) "Officer," "employee" or "person" includes an authorized representative of the officer, employee or person, or former officer, employee or person, or an authorized representative of such former officer, employee or person.

(b) "Particulars" includes, but is not limited to, a taxpayer’s name, address, telephone number, Social Security number and the amount of refund claimed by or granted to a taxpayer.

(3) Notwithstanding subsection (1) of this section, the department may permit, for tax purposes only, the Commissioner of Internal Revenue or authorized representatives, or an officer or employee of any state or the District of Columbia which has a provision of law which meets the requirements of any applicable provision of the Internal Revenue Code as to confidentiality to inspect any return or supporting data referred to in subsection (1) of this section. The department may disclose to the executor or beneficiary of any estate, or an authorized representative thereof, any information or particulars otherwise made confidential by this section, if the department determines that the executor or beneficiary has a material interest which will be affected by such information or particulars.

(4) The department may disclose a taxpayer’s name, address, telephone number, Social Security number, refund amount or tax due to the extent necessary in connection with collection activities or the processing or mailing of returns, correspondence or forms with respect to the tax imposed under this chapter.

(5) The department also may disclose and give access to information described in subsection (1) of this section to those persons, agencies or entities, described in ORS 314.840 (2)(f), (g), (h) and (i) to the extent authorized by said paragraphs; and to any agency of the State of Oregon or any person, or any officer or employee of such agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State and the officers and employees thereof, for the uses and purposes described in ORS 297.060.

(6) Each officer or employee of the department and each person described or referred to in subsection (5) of this section to whom disclosure or access to tax information is given, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of subsection (1) of this section and ORS 118.990 (3), and shall as a condition of employment or performance of duties execute a certificate for the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of subsection (1) of this section.

[1979 c.690 §4; 1983 c.633 §1; 1985 c.565 §10d; 1987 c.158 §18; 1987 c.646 §6a; 1993 c.726 §51; 2011 c.526 §15; 2013 c.36 §70]



Section 118.535 - Appraisal by department; costs.

(2) The cost of the appraisal including the appraiser’s fee as a witness in the event of an appeal shall be paid out of the taxes collected under this chapter before the net revenue is credited to the General Fund as provided in ORS 118.510.

[1979 c.516 §3; 1997 c.99 §16]

Note: 118.535 was added to and made a part of ORS chapter 118 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 118.540 - Department agreements with taxing officials of other states.

[2011 c.526 §27]



Section 118.610



Section 118.620



Section 118.630



Section 118.640



Section 118.650



Section 118.660



Section 118.670



Section 118.680



Section 118.690



Section 118.700



Section 118.810



Section 118.820



Section 118.830



Section 118.840



Section 118.855



Section 118.860



Section 118.865



Section 118.870



Section 118.875



Section 118.880



Section 118.990 - Penalties.

(2) Any person who willfully makes a false statement in a report required by ORS 118.160 shall be guilty of false swearing and upon conviction, shall be punished as provided by law.

(3) Violation of ORS 118.525 is a Class C felony. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter.

[Amended by 1961 c.455 §8; subsection (2) enacted as 1969 c.210 §1; 1969 c.591 §223; 1973 c.254 §9; 1975 c.762 §13; 1979 c.690 §5; 1981 c.724 §6]






Chapter 119 - (Former Provisions)

Section 119.005



Section 119.010



Section 119.015



Section 119.020



Section 119.022



Section 119.025



Section 119.030



Section 119.031



Section 119.035



Section 119.037



Section 119.040



Section 119.041



Section 119.045



Section 119.050



Section 119.051



Section 119.055



Section 119.060



Section 119.061



Section 119.065



Section 119.070



Section 119.080



Section 119.100



Section 119.110



Section 119.120



Section 119.130



Section 119.140



Section 119.150



Section 119.160



Section 119.210



Section 119.211



Section 119.220



Section 119.230



Section 119.240



Section 119.250



Section 119.260



Section 119.270



Section 119.280



Section 119.290



Section 119.300



Section 119.310



Section 119.320



Section 119.330



Section 119.340



Section 119.350



Section 119.360



Section 119.370



Section 119.380



Section 119.510



Section 119.515



Section 119.520



Section 119.525



Section 119.990






Chapter 120 - (Former Provisions)

Section 120.010, 120.020, 120.030, 120.040, 120.050, 120.060, 120.070, 120.080, 120.090, 120.100, 120.110, 120.120



Section 120.130



Section 120.140



Section 120.150



Section 120.210



Section 120.220



Section 120.230



Section 120.310, 120.320, 120.330, 120.340, 120.350, 120.360, 120.370, 120.380, 120.390, 120.400






Chapter 121 - (Former Provisions)

Section 121.010



Section 121.020



Section 121.030, 121.040, 121.050, 121.060, 121.070, 121.080



Section 121.090



Section 121.100, 121.210, 121.220, 121.230, 121.240, 121.250, 121.260, 121.270, 121.280, 121.290, 121.300, 121.310, 121.320, 121.33






Chapter 124 - Abuse Prevention and Reporting; Civil Action for Abuse

Section 124.005 - Definitions for ORS 124.005 to 124.040.

(1) "Abuse" means one or more of the following:

(a) Any physical injury caused by other than accidental means, or that appears to be at variance with the explanation given of the injury.

(b) Neglect that leads to physical harm through withholding of services necessary to maintain health and well-being.

(c) Abandonment, including desertion or willful forsaking of an elderly person or a person with a disability or the withdrawal or neglect of duties and obligations owed an elderly person or a person with a disability by a caregiver or other person.

(d) Willful infliction of physical pain or injury.

(e) Use of derogatory or inappropriate names, phrases or profanity, ridicule, harassment, coercion, threats, cursing, intimidation or inappropriate sexual comments or conduct of such a nature as to threaten significant physical or emotional harm to the elderly person or person with a disability.

(f) Causing any sweepstakes promotion to be mailed to an elderly person or a person with a disability who had received sweepstakes promotional material in the United States mail, spent more than $500 in the preceding year on any sweepstakes promotions, or any combination of sweepstakes promotions from the same service, regardless of the identities of the originators of the sweepstakes promotion and who represented to the court that the person felt the need for the court’s assistance to prevent the person from incurring further expense.

(g) Wrongfully taking or appropriating money or property, or knowingly subjecting an elderly person or person with a disability to alarm by conveying a threat to wrongfully take or appropriate money or property, which threat reasonably would be expected to cause the elderly person or person with a disability to believe that the threat will be carried out.

(h) Sexual contact with a nonconsenting elderly person or person with a disability or with an elderly person or person with a disability considered incapable of consenting to a sexual act as described in ORS 163.315. As used in this paragraph, "sexual contact" has the meaning given that term in ORS 163.305.

(2) "Declaration under penalty of perjury" means a declaration under penalty of perjury in the form required by ORCP 1 E.

(3) "Elderly person" means any person 65 years of age or older who is not subject to the provisions of ORS 441.640 to 441.665.

(4) "Guardian petitioner" means a guardian or guardian ad litem for an elderly person or a person with a disability who files a petition under ORS 124.005 to 124.040 on behalf of the elderly person or person with a disability.

(5) "Interfere" means to interpose in a way that hinders or impedes.

(6) "Intimidate" means to compel or deter conduct by a threat.

(7) "Menace" means to act in a threatening manner.

(8) "Molest" means to annoy, disturb or persecute with hostile intent or injurious effect.

(9) "Person with a disability" means a person described in:

(a) ORS 410.040 (7); or

(b) ORS 410.715.

(10) "Petitioner" means an elderly person or a person with a disability who files a petition under ORS 124.005 to 124.040.

(11) "Sweepstakes" means:

(a) A procedure for awarding a prize that is based on chance;

(b) A procedure in which a person is required to purchase anything, pay anything of value or make a donation as a condition of winning a prize or of receiving or obtaining information about a prize; or

(c) A procedure that is advertised in a way that creates a reasonable impression that a payment of anything of value, purchase of anything or making a donation is a condition of winning a prize or receiving or obtaining information about a prize.

(12) "Sweepstakes promotion" means an offer to participate in a sweepstakes.

[1995 c.666 §§3,3a; 1999 c.738 §1; 1999 c.875 §6; 2003 c.257 §1a; 2003 c.264 §1; 2005 c.671 §1; 2007 c.70 §24; 2011 c.36 §2; 2015 c.121 §17]



Section 124.010 - Petition for relief; time limitation; information to be provided petitioner; exception.

(b) The elderly person or person with a disability or the guardian or guardian ad litem of the person may seek relief by filing a petition with the circuit court alleging that the person is in immediate and present danger of further abuse from the respondent, alleging that the person has been the victim of abuse committed by the respondent within the 180 days preceding the filing of the petition and describing the nature of the abuse and the approximate dates thereof. The abuse must have occurred not more than 180 days before the filing of the petition.

(c) A petitioner or guardian petitioner is not required to provide in the petition information regarding the relationship between the elderly person or person with a disability and the respondent.

(d) The petition must include allegations made under oath or affirmation or a declaration under penalty of perjury. The circuit court has jurisdiction over all proceedings under ORS 124.005 to 124.040.

(2) The petitioner or guardian petitioner has the burden of proving a claim under ORS 124.005 to 124.040 by a preponderance of the evidence.

(3) The right to petition for relief under ORS 124.005 to 124.040 is not affected by the fact that the elderly person or person with a disability has left the residence or household to avoid abuse.

(4) A petition filed under ORS 124.005 to 124.040 must disclose the existence of any Elderly Persons and Persons With Disabilities Abuse Prevention Act proceedings, any Abuse Prevention Act proceedings, any marital annulment, dissolution or separation proceedings pending between the parties or any protective proceedings under ORS chapter 125.

(5) Upon the filing of a petition under ORS 124.005 to 124.040, the clerk of the court shall give the petitioner or guardian petitioner information provided by the Department of Human Services about local adult protective services, domestic violence shelters and local legal services available.

(6) For purposes of computing the 180-day period in this section and ORS 124.020, any time during which the respondent is incarcerated or has a principal residence more than 100 miles from the principal residence of the elderly person or person with a disability is not counted as part of the 180-day period.

(7) If a guardian or guardian ad litem files a petition under this section on behalf of an elderly person or a person with a disability, the elderly person or person with a disability retains the right to:

(a) Contact and retain counsel;

(b) Have access to personal records;

(c) File objections to the restraining order;

(d) Request a hearing; and

(e) Present evidence and cross-examine witnesses at any hearing.

(8) An elderly person or a person with a disability may not file a petition under ORS 124.005 to 124.040 against a guardian or conservator for the person.

[1995 c.666 §4; 1999 c.738 §2; 1999 c.1052 §11; 2003 c.257 §2a; 2003 c.264 §2; 2005 c.671 §2; 2007 c.70 §25; 2015 c.121 §18]



Section 124.012 - Filing of petitions; where contempt proceedings must be conducted.

[2003 c.289 §4]



Section 124.015 - Hearing upon request of respondent; relief; settlement; effect of proceedings.

(2) In addition to the relief granted under ORS 124.020, the court, in a hearing held pursuant to subsection (1) of this section, may:

(a) Require either party to move from any residence whose title or right to occupy such premises is held jointly by the parties; and

(b) Assess against any party reasonable attorney fees and such costs as may be incurred in the hearing.

(3)(a) If the respondent is represented by an attorney, time for the hearing may be extended for up to five days at the request of the petitioner or guardian petitioner so that the petitioner or guardian petitioner may seek representation.

(b) If the elderly person or person with a disability is represented by an attorney, time for the hearing may be extended for up to five days at the request of the respondent or guardian petitioner so that the respondent or guardian petitioner may seek representation.

(4) The court may approve any consent agreement to bring about a cessation of abuse of the parties. However, the court may not approve a term in a consent agreement that provides for restraint of a party to the agreement unless the other party petitioned for and was granted an order under ORS 124.010. An order or consent agreement made under this section may be amended at any time and shall continue in effect for a period of one year from the date of the order issued under ORS 124.020.

(5) An order or agreement made under ORS 124.005 to 124.040 or ORS 133.310 and 133.381 may not in any manner affect title to any real property.

(6) No undertaking shall be required in any proceeding under ORS 124.005 to 124.040.

(7) Any proceeding under ORS 124.005 to 124.040 shall be in addition to and not in lieu of any other available civil or criminal remedies.

(8) Notwithstanding any right or remedy established in ORS chapter 90 or ORS 105.105 to 105.168, a petitioner or guardian petitioner may enforce an order issued under ORS 124.005 to 124.040.

[1995 c.666 §§5,5a; 2003 c.257 §3a; 2005 c.671 §9; 2007 c.70 §26]



Section 124.020 - Ex parte hearing; required findings; judicial relief; forms; request by respondent for hearing.

(a) That the respondent be required to move from the residence of the elderly person or person with a disability, if in the sole name of the person or if jointly owned or rented by the person and the respondent, or if the parties are married to each other;

(b) That a peace officer accompany the party who is leaving or has left the parties’ residence to remove essential personal effects of the party;

(c) That the respondent be restrained from abusing, intimidating, molesting, interfering with or menacing the elderly person or person with a disability, or attempting to abuse, intimidate, molest, interfere with or menace the person;

(d) That the respondent be restrained from entering, or attempting to enter, on any premises when it appears to the court that such restraint is necessary to prevent the respondent from abusing, intimidating, molesting, interfering with or menacing the elderly person or person with a disability;

(e) That the respondent be:

(A) Restrained, effective on a date not less than 150 days from the date of the order, from mailing the elderly person or person with a disability any sweepstakes promotion;

(B) Required to remove the elderly person or person with a disability from the respondent’s sweepstakes promotion mailing list or place the person on a list of persons to whom sweepstakes promotions may not be mailed; and

(C) Required to promptly refund any payment received in any form from the elderly person or person with a disability after the date the order is entered by the court; or

(f) Except as provided in subsection (2) of this section, other relief that the court considers necessary to provide for the safety and welfare of the elderly person or person with a disability.

(2)(a) If the court finds that the elderly person or person with a disability has been the victim of abuse as defined in ORS 124.005 (1)(g), the court may order only relief that the court considers necessary to prevent or remedy the wrongful taking or appropriation of the money or property of the person, including but not limited to:

(A) Directing the respondent to refrain from exercising control over the money or property of the person;

(B) Requiring the respondent to return custody or control of the money or property of the person to the person;

(C) Requiring the respondent to follow the instructions of the guardian or conservator of the person; or

(D) Prohibiting the respondent from transferring the money or property of the elderly person or person with a disability to any person other than the elderly person or person with a disability.

(b) The court may not use a restraining order issued under ORS 124.005 to 124.040:

(A) To allow any person other than the elderly person or person with a disability to assume responsibility for managing any of the money or property of the elderly person or person with a disability; or

(B) For relief that is more appropriately obtained in a protective proceeding filed under ORS chapter 125 including, but not limited to, giving control and management of the financial accounts or property of the elderly person or person with a disability for any purpose other than the relief granted under paragraph (a) of this subsection.

(3) The showing required under subsection (1) of this section may be made by testimony of:

(a) The elderly person or person with a disability;

(b) The guardian or guardian ad litem of the elderly person or person with a disability;

(c) Witnesses to the abuse; or

(d) Adult protective services workers who have conducted an investigation.

(4) Immediate and present danger under this section includes but is not limited to situations in which the respondent has recently threatened the elderly person or person with a disability with additional abuse.

(5) When a guardian petitioner files a petition on behalf of an elderly person or a person with a disability, the guardian petitioner shall provide information about the person and not about the guardian petitioner where the petition, order or related forms prescribed under subsection (6) of this section require information about the petitioner.

(6) The State Court Administrator shall prescribe the content and form of the petition, order and related forms for use under ORS 124.005 to 124.040. The clerk of the court shall make available the forms and an instruction brochure.

(7) If the court orders relief:

(a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to effect service and shall have a true copy of the petition and order delivered to the county sheriff for service upon the respondent, unless the court finds that further service is unnecessary because the respondent appeared in person before the court.

(b) The county sheriff shall serve the respondent personally unless the petitioner or guardian petitioner elects to have the respondent served personally by a private party or by a peace officer who is called to the scene of a domestic disturbance at which the respondent is present, and who is able to obtain a copy of the order within a reasonable amount of time. Proof of service shall be made in accordance with ORS 124.030.

(c) A respondent accused of committing abuse by means of a sweepstakes promotion may be served:

(A) Personally;

(B) By mailing certified true copies of the petition and order by certified mail to the address to which the elderly person or person with a disability would have sent the payment for goods or services promoted in the sweepstakes promotion had the elderly person or person with a disability been ordering the goods or services; or

(C) In the manner directed by the court.

(d) No filing fee, service fee or hearing fee shall be charged for proceedings seeking only the relief provided under ORS 124.005 to 124.040.

(8) If the county sheriff:

(a) Determines that the order and petition are incomplete, the order and petition shall be returned to the clerk of the court. The clerk of the court shall notify the petitioner or guardian petitioner, at the address provided by the petitioner or guardian petitioner, of the error or omission.

(b) After accepting the order and petition, cannot complete service within 10 days, the sheriff shall notify the petitioner or guardian petitioner, at the address provided by the petitioner or guardian petitioner, that the documents have not been served. If the petitioner or guardian petitioner does not respond within 10 days, the county sheriff shall hold the order and petition for future service and file a return to the clerk of the court showing that service was not completed.

(9)(a) Within 30 days after a restraining order is served on the respondent under this section or within 30 days after notice is served on the elderly person or person with a disability under ORS 124.024, the respondent, elderly person or person with a disability may request a court hearing upon any relief granted. The hearing request form shall be available from the clerk of the court in the form prescribed by the State Court Administrator.

(b) If the respondent, elderly person or person with a disability requests a hearing under paragraph (a) of this subsection, the clerk of the court shall notify the petitioner or guardian petitioner of the date and time of such hearing, and shall supply the petitioner or guardian petitioner with a copy of the request for a hearing. The petitioner or guardian petitioner shall give to the clerk of the court information sufficient to allow such notification.

(c) The hearing is not limited to the issues raised in the request for hearing form and may include testimony from witnesses to the abuse and adult protective services workers. The hearing may be held in person or by telephone. If the respondent, elderly person or person with a disability seeks to raise an issue at the hearing not previously raised in the request for hearing form, the petitioner or guardian petitioner is entitled to a reasonable continuance for the purpose of preparing a response to the issue.

(d) The court shall exercise its discretion in a manner that protects the elderly person or person with a disability from traumatic confrontation with the respondent.

[1995 c.666 §§6,6a; 1997 c.249 §40; 1997 c.863 §5; 1999 c.738 §3; 1999 c.875 §7; 2003 c.257 §4a; 2003 c.264 §3; 2005 c.22 §97; 2005 c.671 §3; 2007 c.70 §27; 2015 c.119 §5; 2015 c.121 §19]



Section 124.022 - Service of restraining order by sheriff; transmission by electronic communication device.

(2) A sheriff may serve and enter into the Law Enforcement Data System a copy of a restraining order under ORS 124.020 that was transmitted to the sheriff by a court or law enforcement agency using an electronic communication device. Before transmitting a restraining order to a sheriff under this subsection by telephonic facsimile or electronic mail, the person sending the copy must receive confirmation from the sheriff’s office that an electronic communication device is available and operating. For purposes of this subsection, "electronic communication device" means a device by which any kind of electronic communication can be made, including but not limited to communication by telephonic facsimile and electronic mail.

[2003 c.304 §12; 2007 c.255 §9; 2011 c.269 §4]



Section 124.024 - Notice to be given by guardian petitioner.

(2) The guardian petitioner must also serve on the elderly person or person with a disability a notice that contains a statement of the rights of the person as follows:

(a) The right to contact and retain counsel;

(b) The right to have access to personal records;

(c) The right to file objections to the restraining order;

(d) The right to request a hearing to contest all or part of the restraining order; and

(e) The right to present evidence and cross-examine witnesses at any hearing.

(3) Notice provided under subsection (1) of this section must be similar to the notice provided to the respondent and must contain an objection form that the elderly person or person with a disability may complete and mail to the court.

(4) Notice under this section must be personally served on the elderly person or person with a disability. The date of personal service must be not later than 72 hours after the court issues a restraining order under ORS 124.020.

(5) Proof of service under this section must be filed in the proceeding before the court holds a hearing under ORS 124.015.

[2003 c.257 §7; 2003 c.257 §7a; 2005 c.671 §10; 2007 c.70 §28; 2015 c.119 §6]



Section 124.025 - Removal of personal effects; accompanying peace officer; limitation on liability.

(2) The party removing essential personal effects from the residence pursuant to an order issued under ORS 124.020 is entitled to be accompanied by a peace officer on one occasion only.

(3) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 124.020 shall have immunity from any liability, civil or criminal, for any actions of the party committed during the removal of essential personal effects.

[1995 c.666 §7]



Section 124.030 - Proof of service of restraining order to be delivered to sheriff; entry in LEDS; expiration of restraining order; release of respondent pending hearing.

(2)(a) A restraining order shall remain in effect until the order expires or is terminated by court order.

(b) When a restraining order has been entered under ORS 124.020, the restraining order shall not be terminated upon a motion for dismissal by the petitioner or guardian petitioner unless the motion is notarized.

(3) In any situation where a restraining order described in subsection (1) of this section is terminated before the expiration date, the clerk of the court shall immediately deliver a copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of the termination order, the county sheriff shall promptly remove the original order from the Law Enforcement Data System.

(4) Pending a contempt hearing for an alleged violation of a restraining order issued under ORS 124.015 or 124.020, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Whenever a restraining order is issued under ORS 124.015 or 124.020, the issuing court shall set a security amount for the violation of the order.

[1995 c.666 §8; 2003 c.257 §5; 2007 c.255 §10; 2011 c.269 §5; 2015 c.121 §20]



Section 124.035 - Renewal of restraining order.

[1995 c.666 §9]



Section 124.040 - Short title.

[1995 c.666 §2; 1999 c.738 §4; 2003 c.264 §4]



Section 124.050 - Definitions for ORS 124.050 to 124.095.

(1) "Abuse" means one or more of the following:

(a) Any physical injury to an elderly person caused by other than accidental means, or which appears to be at variance with the explanation given of the injury.

(b) Neglect.

(c) Abandonment, including desertion or willful forsaking of an elderly person or the withdrawal or neglect of duties and obligations owed an elderly person by a caretaker or other person.

(d) Willful infliction of physical pain or injury upon an elderly person.

(e) An act that constitutes a crime under ORS 163.375, 163.405, 163.411, 163.415, 163.425, 163.427, 163.465, 163.467 or 163.525.

(f) Verbal abuse.

(g) Financial exploitation.

(h) Sexual abuse.

(i) Involuntary seclusion of an elderly person for the convenience of a caregiver or to discipline the person.

(j) A wrongful use of a physical or chemical restraint of an elderly person, excluding an act of restraint prescribed by a physician licensed under ORS chapter 677 and any treatment activities that are consistent with an approved treatment plan or in connection with a court order.

(2) "Elderly person" means any person 65 years of age or older who is not subject to the provisions of ORS 441.640 to 441.665.

(3) "Facility" means:

(a) A long term care facility as that term is defined in ORS 442.015.

(b) A residential facility as that term is defined in ORS 443.400, including but not limited to an assisted living facility.

(c) An adult foster home as that term is defined in ORS 443.705.

(4) "Financial exploitation" means:

(a) Wrongfully taking the assets, funds or property belonging to or intended for the use of an elderly person or a person with a disability.

(b) Alarming an elderly person or a person with a disability by conveying a threat to wrongfully take or appropriate money or property of the person if the person would reasonably believe that the threat conveyed would be carried out.

(c) Misappropriating, misusing or transferring without authorization any money from any account held jointly or singly by an elderly person or a person with a disability.

(d) Failing to use the income or assets of an elderly person or a person with a disability effectively for the support and maintenance of the person.

(5) "Intimidation" means compelling or deterring conduct by threat.

(6) "Law enforcement agency" means:

(a) Any city or municipal police department.

(b) Any county sheriff’s office.

(c) The Oregon State Police.

(d) Any district attorney.

(e) A police department established by a university under ORS 352.121 or 353.125.

(7) "Neglect" means failure to provide basic care or services that are necessary to maintain the health or safety of an elderly person.

(8) "Person with a disability" means a person described in:

(a) ORS 410.040 (7); or

(b) ORS 410.715.

(9) "Public or private official" means:

(a) Physician or physician assistant licensed under ORS chapter 677, naturopathic physician or chiropractor, including any intern or resident.

(b) Licensed practical nurse, registered nurse, nurse practitioner, nurse’s aide, home health aide or employee of an in-home health service.

(c) Employee of the Department of Human Services or community developmental disabilities program.

(d) Employee of the Oregon Health Authority, local health department or community mental health program.

(e) Peace officer.

(f) Member of the clergy.

(g) Regulated social worker.

(h) Physical, speech or occupational therapist.

(i) Senior center employee.

(j) Information and referral or outreach worker.

(k) Licensed professional counselor or licensed marriage and family therapist.

(L) Member of the Legislative Assembly.

(m) Firefighter or emergency medical services provider.

(n) Psychologist.

(o) Provider of adult foster care or an employee of the provider.

(p) Audiologist.

(q) Speech-language pathologist.

(r) Attorney.

(s) Dentist.

(t) Optometrist.

(u) Chiropractor.

(v) Personal support worker, as defined by rule adopted by the Home Care Commission.

(w) Home care worker, as defined in ORS 410.600.

(10) "Services" includes but is not limited to the provision of food, clothing, medicine, housing, medical services, assistance with bathing or personal hygiene or any other service essential to the well-being of an elderly person.

(11)(a) "Sexual abuse" means:

(A) Sexual contact with an elderly person who does not consent or is considered incapable of consenting to a sexual act under ORS 163.315;

(B) Verbal or physical harassment of a sexual nature, including but not limited to severe or pervasive exposure to sexually explicit material or language;

(C) Sexual exploitation;

(D) Any sexual contact between an employee of a facility or paid caregiver and an elderly person served by the facility or caregiver; or

(E) Any sexual contact that is achieved through force, trickery, threat or coercion.

(b) "Sexual abuse" does not mean consensual sexual contact between an elderly person and:

(A) An employee of a facility who is also the spouse of the elderly person; or

(B) A paid caregiver.

(12) "Sexual contact" has the meaning given that term in ORS 163.305.

(13) "Verbal abuse" means to threaten significant physical or emotional harm to an elderly person or a person with a disability through the use of:

(a) Derogatory or inappropriate names, insults, verbal assaults, profanity or ridicule; or

(b) Harassment, coercion, threats, intimidation, humiliation, mental cruelty or inappropriate sexual comments.

[Formerly 410.610; 1999 c.463 §6; 2001 c.104 §36; 2005 c.671 §4; 2007 c.70 §29; 2009 c.442 §33; 2009 c.595 §84; 2009 c.708 §1; 2009 c.837 §9; 2011 c.36 §3; 2011 c.506 §5; 2011 c.703 §23; 2013 c.129 §23; 2013 c.180 §7; 2013 c.352 §5; 2014 c.104 §9; 2015 c.179 §2; 2015 c.416 §1; 2015 c.736 §49]



Section 124.055 - Policy.

[Formerly 410.620]



Section 124.060 - Duty of officials to report; exception.

[Formerly 410.630; 2009 c.708 §2; 2013 c.352 §6]



Section 124.065 - Method of reporting; content; notice to law enforcement agency and to department.

(2) When a report of a possible crime is received by the department under ORS 124.060, the department or the designee of the department shall notify the law enforcement agency having jurisdiction within the county where the report was made. If the department or the designee of the department is unable to gain access to the allegedly abused elderly person, the department or the designee of the department may contact the law enforcement agency for assistance and the agency shall provide assistance.

(3) If the department or the designee of the department determines that there is reason to believe a crime has been committed, the department or the designee of the department shall immediately notify the law enforcement agency having jurisdiction within the county where the report was made. The law enforcement agency shall confirm to the department or the designee of the department its receipt of the notification.

(4) When a report is received by a law enforcement agency, the agency shall immediately notify the law enforcement agency having jurisdiction if the receiving agency does not. The receiving agency shall also immediately notify the local office of the department in the county where the report was made.

[Formerly 410.640; 2009 c.837 §§10,11]



Section 124.070 - Duty to investigate; notice to law enforcement agency and department; written findings; review by district attorney.

(2) If the department finds reasonable cause to believe that a crime has occurred, the department shall notify in writing the appropriate law enforcement agency. If the law enforcement agency conducting the investigation finds reasonable cause to believe that abuse has occurred, the agency shall notify the department in writing. Upon completion of the evaluation of each case, the department shall prepare written findings that include recommended action and a determination of whether protective services are needed.

(3) After receiving notification from the department that there is reasonable cause to believe that a crime has occurred, a law enforcement agency shall notify the department:

(a) That there will be no criminal investigation, including an explanation of why there will be no criminal investigation;

(b) That the investigative findings have been given to the district attorney for review; or

(c) That a criminal investigation will take place.

(4) If a law enforcement agency gives the findings of the department to the district attorney for review, the district attorney shall notify the department that the district attorney has received the findings and shall inform the department whether the findings have been received for review or for filing charges. A district attorney shall make the determination of whether to file charges within six months of receiving the findings of the department.

(5) If a district attorney files charges stemming from the findings of the department and the district attorney makes a determination not to proceed to trial, the district attorney shall notify the department of the determination and shall include information explaining the basis for the determination.

[Formerly 410.650; 2009 c.837 §§12,13]



Section 124.071 - Deadline to complete abuse investigation; exception; written report required.

(2) Upon completion of an investigation in accordance with subsection (1) of this section, a written report shall be prepared that includes information as required by rule adopted by the department, including but not limited to the following:

(a) The date and location of the report of abuse and of the incident of abuse that was reported;

(b) The dates that the investigation was commenced and completed and by what entity;

(c) A description of documents and records reviewed during the investigation;

(d) An identification of any witness statements that were obtained during the investigation; and

(e) A statement of the factual basis for any findings and a summary of the findings made as a result of the investigation.

[2014 c.104 §2]



Section 124.072 - Required disclosure of protected health information to law enforcement agency; liability for disclosure.

(a) Permit the law enforcement agency to inspect and copy, or otherwise obtain, protected health information of the named elderly person; and

(b) Upon request of the law enforcement agency, consult with the agency about the protected health information.

(2) A health care provider who in good faith discloses protected health information under this section is not civilly or criminally liable under state law for the disclosure.

(3) For purposes of this section:

(a) "Health care provider" has the meaning given that term in ORS 192.556.

(b) "Protected health information" has the meaning given that term in ORS 192.556.

[2012 c.70 §6]



Section 124.073 - Training for abuse investigators.

(a) Using new or existing materials, develop and implement a training and continuing education curriculum for persons other than law enforcement officers required by law to investigate allegations of abuse under ORS 124.070 or 441.650. The curriculum shall address the areas of training and education necessary to facilitate the skills required to investigate reports of abuse, including, but not limited to, risk assessment, investigatory technique, evidence gathering and report writing.

(b) Using new or existing materials, develop and implement training for persons that provide care to vulnerable persons to facilitate awareness of the dynamics of abuse, abuse prevention strategies and early detection of abuse.

(2) For purposes of this section, "vulnerable person" means a person 65 years of age or older.

[2012 c.70 §21]

Note: 124.073 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 124 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 124.075 - Immunity of person making report in good faith; identity confidential.

(2) The identity of the person making the report shall be treated as confidential information and shall be disclosed only with the consent of that person or by judicial process, or as required to perform the functions under ORS 124.070.

[Formerly 410.660; 2005 c.671 §5; 2015 c.179 §5]



Section 124.077 - Immunity for disclosure to prospective employer.

[2009 c.837 §14]

Note: 124.077 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 124 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 124.080 - Photographing of victim; photograph as record.

(2) For purposes of ORS 124.090, photographs taken under authority of subsection (1) of this section shall be considered records.

[Formerly 410.670]



Section 124.085 - Catalog of abuse records; confidentiality.

[Formerly 410.680; 2012 c.70 §11]



Section 124.087 - Policies and guidelines to plan for development and standardization of certain resources and technologies.

(1) Create a database, registry or other electronic record of reports of abuse made under ORS 124.060 and 441.640 and investigations of abuse conducted pursuant to ORS 124.070 and 441.650 with information including, but not limited to:

(a) The date and location of the report of abuse and the incident of abuse that was reported;

(b) If applicable, the date that the initial status report required under ORS 441.650 was completed and a summary of the information required to be contained in the initial status report as set forth in ORS 441.650;

(c) The date that the investigation was commenced and by what entity;

(d) Any actions taken during the course of the investigation, including but not limited to the actions required under ORS 441.650 (6);

(e) The date that a written report, including but not limited to the written report required under ORS 124.071 and 441.650 (6), was completed and a summary of the information contained in the written report; and

(f) The disposition of the report of abuse or the investigation of the report, including but not limited to the date and time that the investigation, if applicable, was completed and the date that a letter of determination under ORS 441.677 was prepared;

(2) Standardize procedures and protocols for making and responding to reports of abuse made under ORS 124.060 and 441.640;

(3) Standardize procedures and protocols for investigations of reports of abuse conducted pursuant to ORS 124.070 and 441.650; and

(4) Promote and coordinate communication and information sharing with law enforcement agencies regarding reports and investigations of abuse under ORS 124.060, 124.070, 441.640 and 441.650.

[2014 c.104 §4]

Note: 124.087 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 124 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 124.090 - Confidentiality of records; exceptions.

(2) Notwithstanding subsection (1) of this section, the Department of Human Services or the department’s designee may, if appropriate, make the names of the witnesses and the elderly persons, and the reports and records compiled under ORS 124.050 to 124.095, available to:

(a) A law enforcement agency;

(b) A public agency that licenses or certifies residential facilities or licenses or certifies the persons practicing in the facilities;

(c) A public agency or private nonprofit agency or organization providing protective services for the elderly person;

(d) The Long Term Care Ombudsman;

(e) A public agency that licenses or certifies a person that has abused or is alleged to have abused an elderly person;

(f) A court pursuant to a court order or as provided in ORS 125.012; and

(g) An administrative law judge in an administrative proceeding when necessary to provide protective services as defined in ORS 410.040 to an elderly person, when in the best interests of the elderly person or when necessary to investigate, prevent or treat abuse of an elderly person.

(3) Information made available under subsection (2) of this section, and the recipient of the information, are otherwise subject to the confidentiality provisions of ORS 124.050 to 124.095.

[Formerly 410.690; 2001 c.900 §21; 2012 c.70 §12]



Section 124.095 - Spiritual treatment not abuse.

[Formerly 410.700]



Section 124.100 - Definitions for ORS 124.100 to 124.140; action authorized; relief; qualifications for bringing action; service on Attorney General.

(a) "Designee" means a person designated by the Department of Human Services to conduct investigations under ORS 430.731 in a county with a population of 650,000 or more persons.

(b) "Elderly person" means a person 65 years of age or older.

(c) "Financially incapable" has the meaning given that term in ORS 125.005.

(d) "Incapacitated" has the meaning given that term in ORS 125.005.

(e) "Person with a disability" means a person with a physical or mental impairment that:

(A) Is likely to continue without substantial improvement for no fewer than 12 months or to result in death; and

(B) Prevents performance of substantially all the ordinary duties of occupations in which an individual not having the physical or mental impairment is capable of engaging, having due regard to the training, experience and circumstances of the person with the physical or mental impairment.

(f) "Type B area agency" means a type B area agency, as defined in ORS 410.040, that is designated to operate in a geographic area with a population of 650,000 or more persons.

(g) "Vulnerable person" means:

(A) An elderly person;

(B) A financially incapable person;

(C) An incapacitated person; or

(D) A person with a disability who is susceptible to force, threat, duress, coercion, persuasion or physical or emotional injury because of the person’s physical or mental impairment.

(2) A vulnerable person who suffers injury, damage or death by reason of physical abuse or financial abuse may bring an action against any person who has caused the physical or financial abuse or who has permitted another person to engage in physical or financial abuse. The court shall award the following to a plaintiff who prevails in an action under this section:

(a) An amount equal to three times all economic damages, as defined in ORS 31.710, resulting from the physical or financial abuse, or $500, whichever amount is greater.

(b) An amount equal to three times all noneconomic damages, as defined by ORS 31.710, resulting from the physical or financial abuse.

(c) Reasonable attorney fees incurred by the plaintiff.

(d) Reasonable fees for the services of a conservator or guardian ad litem incurred by reason of the litigation of a claim brought under this section.

(3) An action may be brought under this section only by:

(a) A vulnerable person;

(b) A guardian, conservator or attorney-in-fact for a vulnerable person;

(c) A personal representative for the estate of a decedent who was a vulnerable person at the time the cause of action arose; or

(d) A trustee for a trust on behalf of the trustor or the spouse of the trustor who is a vulnerable person.

(4) An action may be brought under this section only for physical abuse described in ORS 124.105 or for financial abuse described in ORS 124.110.

(5) An action may be brought under this section against a person for permitting another person to engage in physical or financial abuse if the person knowingly acts or fails to act under circumstances in which a reasonable person should have known of the physical or financial abuse.

(6) A person commencing an action under this section must serve a copy of the complaint on the Attorney General within 30 days after the action is commenced.

[1995 c.671 §1; 1997 c.249 §41; 1999 c.305 §1; 2001 c.843 §3; 2003 c.211 §1; 2005 c.87 §1; 2005 c.386 §1a; 2007 c.70 §30; 2015 c.568 §2]

Note: The amendments to 124.100 by section 5, chapter 568, Oregon Laws 2015, become operative July 1, 2018. See section 6, chapter 568, Oregon Laws 2015. The text that is operative on and after July 1, 2018, is set forth for the user’s convenience.
(1) As used in ORS 124.100 to 124.140:

(a) "Elderly person" means a person 65 years of age or older.

(b) "Financially incapable" has the meaning given that term in ORS 125.005.

(c) "Incapacitated" has the meaning given that term in ORS 125.005.

(d) "Person with a disability" means a person with a physical or mental impairment that:

(A) Is likely to continue without substantial improvement for no fewer than 12 months or to result in death; and

(B) Prevents performance of substantially all the ordinary duties of occupations in which an individual not having the physical or mental impairment is capable of engaging, having due regard to the training, experience and circumstances of the person with the physical or mental impairment.

(e) "Vulnerable person" means:

(A) An elderly person;

(B) A financially incapable person;

(C) An incapacitated person; or

(D) A person with a disability who is susceptible to force, threat, duress, coercion, persuasion or physical or emotional injury because of the person’s physical or mental impairment.

(2) A vulnerable person who suffers injury, damage or death by reason of physical abuse or financial abuse may bring an action against any person who has caused the physical or financial abuse or who has permitted another person to engage in physical or financial abuse. The court shall award the following to a plaintiff who prevails in an action under this section:

(a) An amount equal to three times all economic damages, as defined in ORS 31.710, resulting from the physical or financial abuse, or $500, whichever amount is greater.

(b) An amount equal to three times all noneconomic damages, as defined by ORS 31.710, resulting from the physical or financial abuse.

(c) Reasonable attorney fees incurred by the plaintiff.

(d) Reasonable fees for the services of a conservator or guardian ad litem incurred by reason of the litigation of a claim brought under this section.

(3) An action may be brought under this section only by:

(a) A vulnerable person;

(b) A guardian, conservator or attorney-in-fact for a vulnerable person;

(c) A personal representative for the estate of a decedent who was a vulnerable person at the time the cause of action arose; or

(d) A trustee for a trust on behalf of the trustor or the spouse of the trustor who is a vulnerable person.

(4) An action may be brought under this section only for physical abuse described in ORS 124.105 or for financial abuse described in ORS 124.110.

(5) An action may be brought under this section against a person for permitting another person to engage in physical or financial abuse if the person knowingly acts or fails to act under circumstances in which a reasonable person should have known of the physical or financial abuse.

(6) A person commencing an action under this section must serve a copy of the complaint on the Attorney General within 30 days after the action is commenced.



Section 124.105 - Physical abuse subject to action.

(a) Assault, under the provisions of ORS 163.160, 163.165, 163.175 and 163.185.

(b) Menacing, under the provisions of ORS 163.190.

(c) Recklessly endangering another person, under the provisions of ORS 163.195.

(d) Criminal mistreatment, under the provisions of ORS 163.200 and 163.205.

(e) Rape, under the provisions of ORS 163.355, 163.365 and 163.375.

(f) Sodomy, under the provisions of ORS 163.385, 163.395 and 163.405.

(g) Unlawful sexual penetration, under the provisions of ORS 163.408 and 163.411.

(h) Sexual abuse, under the provisions of ORS 163.415, 163.425 and 163.427.

(i) Strangulation, under ORS 163.187.

(2) An action may be brought under ORS 124.100 for physical abuse if the defendant used any unreasonable physical constraint on the vulnerable person or subjected the vulnerable person to prolonged or continued deprivation of food or water.

(3) An action may be brought under ORS 124.100 for physical abuse if the defendant used a physical or chemical restraint, or psychotropic medication on the vulnerable person without an order from a physician licensed in the State of Oregon or under any of the following conditions:

(a) For the purpose of punishing the vulnerable person.

(b) For any purpose not consistent with the purposes authorized by a physician.

(c) For a period significantly beyond that for which the restraint or medication was authorized by a physician.

[1995 c.671 §2; 2003 c.577 §4; 2005 c.386 §2]



Section 124.110 - Financial abuse subject to action.

(a) When a person wrongfully takes or appropriates money or property of a vulnerable person, without regard to whether the person taking or appropriating the money or property has a fiduciary relationship with the vulnerable person.

(b) When a vulnerable person requests that another person transfer to the vulnerable person any money or property that the other person holds or controls and that belongs to or is held in express trust, constructive trust or resulting trust for the vulnerable person, and the other person, without good cause, either continues to hold the money or property or fails to take reasonable steps to make the money or property readily available to the vulnerable person when:

(A) The ownership or control of the money or property was acquired in whole or in part by the other person or someone acting in concert with the other person from the vulnerable person; and

(B) The other person acts in bad faith, or knew or should have known of the right of the vulnerable person to have the money or property transferred as requested or otherwise made available to the vulnerable person.

(c) When a person has at any time engaged in conduct constituting a violation of a restraining order regarding sweepstakes that was issued under ORS 124.020.

(2) A transfer of money or property that is made for the purpose of qualifying a vulnerable person for Medicaid benefits or for any other state or federal assistance program, or the holding and exercise of control over money or property after such a transfer, does not constitute a wrongful taking or appropriation under subsection (1)(a) of this section or the holding of money or property without good cause for the purposes of subsection (1)(b) of this section.

[1995 c.671 §3; 1999 c.305 §2; 1999 c.875 §8; 2005 c.386 §3]



Section 124.115 - Persons not subject to action.

(a) Financial institutions, as defined by ORS 706.008;

(b) A health care facility, as defined in ORS 442.015;

(c) Any facility licensed or registered under ORS chapter 443; or

(d) Broker-dealers licensed under ORS 59.005 to 59.451.

(2) An action may be brought under ORS 124.100 against a person listed in subsection (1) of this section if:

(a) The person is convicted of one of the crimes specified in ORS 124.105 (1); or

(b) The person engages in conduct constituting financial abuse as described in ORS 124.110, and the person is convicted of a crime by reason of the conduct.

[1995 c.671 §3a; 1997 c.631 §408; 1999 c.305 §3]



Section 124.120 - Relief available.

(1) A judgment for the remedies provided by ORS 124.100.

(2) Restraining orders, temporary injunctions or other actions as the court deems proper, including the acceptance of satisfactory performance bonds, the creation of receiverships, the appointment of qualified receivers and the enforcement of constructive trusts.

(3) Ordering any person to divest direct or indirect interest or contact with any person or enterprise.

(4) Imposing reasonable restrictions, including permanent injunctions on the future activities or investments of any person, including prohibiting any person from engaging in the same type of endeavor or conduct to the extent permitted by the Constitution of the United States and this state.

[1995 c.671 §4]



Section 124.125 - Action by Attorney General, Department of Human Services, other agency or district attorney; investigative demands.

(2) The Attorney General may intervene in a civil action brought under ORS 124.100 if the Attorney General certifies that, in the opinion of the Attorney General, the action is of general public importance. In the action, the state is entitled to the same relief as if the Attorney General instituted the action under the provisions of this section.

(3) When it appears that a person is engaging in conduct described in ORS 124.105 or 124.110, the Attorney General, a district attorney, an attorney representing a type B area agency or a designee may execute in writing and cause to be served an investigative demand upon a person who is believed to have information, documentary material or physical evidence relevant to the alleged or suspected violation. The investigative demand shall require the person, under oath or otherwise, to appear and testify, to answer written interrogatories or to produce relevant documentary material or physical evidence for examination, at a reasonable time and place as stated in the investigative demand.

(4) At any time before the return date specified in an investigative demand, or within 20 days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause, including a request for privileged material, may be filed in the appropriate court.

(5) Service of an investigative demand under subsection (3) of this section shall be made personally within this state. If personal service within this state cannot be made, substituted service of the investigative demand may be made by any of the following methods:

(a) By personal service outside this state;

(b) By registered or certified mail to the last-known place of business, residence or abode within or outside this state of the person for whom the investigative demand is intended;

(c) In the manner provided for service of summons in an action or suit; or

(d) In accordance with the direction of a court.

(6) If a person, after being served with an investigative demand under subsection (3) of this section, fails or refuses to obey an investigative demand issued by the Attorney General, a district attorney, an attorney representing a type B area agency or a designee, the Attorney General, district attorney, attorney representing a type B area agency or designee may, after notice to an appropriate court and after a hearing, request an order:

(a) Granting injunctive relief to restrain the person from engaging in conduct that is involved in the alleged or suspected violation; or

(b) Granting other relief as may be required, until the person obeys the investigative demand.

(7) Disobedience of a final order of a court under subsection (6) of this section shall be punished as a contempt of court.

(8) ORS 192.583 to 192.607 apply to the disclosure of financial records by a financial institution pursuant to the service of an investigative demand under subsection (3) of this section. [1995 c.671 §5; 2003 c.265 §1; 2015 c.83 §1; 2015 c.568 §1]

Note: Section 3, chapter 568, Oregon Laws 2015, provides:

Sec. 3. No later than December 31, 2017, type B area agencies and designees, as defined in ORS 124.100, shall report to the Legislative Assembly, in the manner provided in ORS 192.245, on the actions brought under the authority granted to type B area agencies and designees by the amendments to ORS 124.125 by section 1 of this 2015 Act. The report must include the number of actions filed, including the number of actions filed on behalf of elderly individuals and the number of actions filed on behalf of individuals with intellectual or developmental disabilities, and the outcomes of the actions.

[2015 c.568 §3]

Note: The amendments to 124.125 by section 4, chapter 568, Oregon Laws 2015, become operative July 1, 2018. See section 6, chapter 568, Oregon Laws 2015. The text that is operative on and after July 1, 2018, is set forth for the user’s convenience.
(1) The Attorney General, the Department of Human Services or a district attorney may bring an action against a person who engages in conduct described in ORS 124.105 and 124.110. In addition to remedies otherwise provided in ORS 124.100 to 124.140, upon prevailing in the action, the court shall award to the Attorney General, Department of Human Services or district attorney costs of investigation and penalties. Penalties awarded under this section may not exceed $25,000 per occurrence.

(2) The Attorney General may intervene in a civil action brought under ORS 124.100 if the Attorney General certifies that, in the opinion of the Attorney General, the action is of general public importance. In the action, the state is entitled to the same relief as if the Attorney General instituted the action under the provisions of this section.

(3) When it appears that a person is engaging in conduct described in ORS 124.105 or 124.110, the Attorney General or a district attorney may execute in writing and cause to be served an investigative demand upon a person who is believed to have information, documentary material or physical evidence relevant to the alleged or suspected violation. The investigative demand shall require the person, under oath or otherwise, to appear and testify, to answer written interrogatories or to produce relevant documentary material or physical evidence for examination, at a reasonable time and place as stated in the investigative demand.

(4) At any time before the return date specified in an investigative demand, or within 20 days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause, including a request for privileged material, may be filed in the appropriate court.

(5) Service of an investigative demand under subsection (3) of this section shall be made personally within this state. If personal service within this state cannot be made, substituted service of the investigative demand may be made by any of the following methods:

(a) By personal service outside this state;

(b) By registered or certified mail to the last-known place of business, residence or abode within or outside this state of the person for whom the investigative demand is intended;

(c) In the manner provided for service of summons in an action or suit; or

(d) In accordance with the direction of a court.

(6) If a person, after being served with an investigative demand under subsection (3) of this section, fails or refuses to obey an investigative demand issued by the Attorney General or a district attorney, the Attorney General or district attorney may, after notice to an appropriate court and after a hearing, request an order:

(a) Granting injunctive relief to restrain the person from engaging in conduct that is involved in the alleged or suspected violation; or

(b) Granting other relief as may be required, until the person obeys the investigative demand.

(7) Disobedience of a final order of a court under subsection (6) of this section shall be punished as a contempt of court.

(8) ORS 192.583 to 192.607 apply to the disclosure of financial records by a financial institution pursuant to the service of an investigative demand under subsection (3) of this section.



Section 124.130 - Statute of limitation.

[1995 c.671 §6]



Section 124.135 - Remedies not exclusive.

[1995 c.671 §7]



Section 124.140 - Estoppel based on criminal conviction.

[1995 c.671 §8]



Section 124.990 - Criminal penalty.

[Formerly 410.990]






Chapter 125 - Protective Proceedings

Section 125.005 - Definitions.

(1) "Conservator" means a person appointed as a conservator under the provisions of this chapter.

(2) "Fiduciary" means a guardian or conservator appointed under the provisions of this chapter or any other person appointed by a court to assume duties with respect to a protected person under the provisions of this chapter.

(3) "Financially incapable" means a condition in which a person is unable to manage financial resources of the person effectively for reasons including, but not limited to, mental illness, mental retardation, physical illness or disability, chronic use of drugs or controlled substances, chronic intoxication, confinement, detention by a foreign power or disappearance. "Manage financial resources" means those actions necessary to obtain, administer and dispose of real and personal property, intangible property, business property, benefits and income.

(4) "Guardian" means a person appointed as a guardian under the provisions of this chapter.

(5) "Incapacitated" means a condition in which a person’s ability to receive and evaluate information effectively or to communicate decisions is impaired to such an extent that the person presently lacks the capacity to meet the essential requirements for the person’s physical health or safety. "Meeting the essential requirements for physical health and safety" means those actions necessary to provide the health care, food, shelter, clothing, personal hygiene and other care without which serious physical injury or illness is likely to occur.

(6) "Minor" means any person who has not attained 18 years of age.

(7) "Protected person" means a person for whom a protective order has been entered.

(8) "Protective order" means an order of a court appointing a fiduciary or any other order of the court entered for the purpose of protecting the person or estate of a respondent or protected person.

(9) "Protective proceeding" means a proceeding under this chapter.

(10) "Respondent" means a person for whom entry of a protective order is sought in a petition filed under ORS 125.055.

(11) "Visitor" means a person appointed by the court under ORS 125.150 for the purpose of interviewing and evaluating a respondent or protected person.

[1995 c.664 §1; 2007 c.70 §31]



Section 125.010 - Protective proceedings.

(2) A protective proceeding is commenced by the filing of a petition in a court with jurisdiction over protective proceedings.

(3) The court may appoint any of the following fiduciaries in a protective proceeding:

(a) A guardian, with the powers and duties specified in this chapter.

(b) A conservator, with the powers and duties specified in this chapter.

(c) A temporary fiduciary, with the powers and duties specified in this chapter.

(d) Any other fiduciary necessary to implement a protective order under ORS 125.650.

(4) In addition to appointing a fiduciary, or in lieu of appointing a fiduciary, the court may enter any other protective order in a protective proceeding in the manner provided by ORS 125.650.

(5) The court may make a determination described in ORS 127.550 with regard to an advance directive in a protective proceeding in which a guardian or temporary guardian has been appointed for the principal, or in which the petition seeks the appointment of a guardian or a temporary guardian for the principal.

[1995 c.664 §2; 2001 c.396 §1]



Section 125.012 - Petition for protective order; disclosure of information; confidentiality; inspection; visitor report.

(a) "Party" means:

(A) A person who is the subject of a petition for a protective order.

(B) A person who has petitioned for appointment, or who has been appointed, as a fiduciary for a protected person under this chapter.

(C) A person, not otherwise a party under this paragraph, who has filed objections as allowed under this chapter.

(D) A visitor appointed by the court in a proceeding under this chapter.

(E) Any other person who has filed a petition or motion in a proceeding under this chapter.

(b) "Protected health information" has the meaning given that term in ORS 192.556.

(c) "Protective services" has the meaning given that term in ORS 410.040.

(2) The Department of Human Services or the Oregon Health Authority, for the purpose of providing protective services, may petition for a protective order under this chapter. When the department or authority, or a petitioning attorney with whom the department or authority has contracted, petitions for a protective order under this section, the department or authority shall disclose to the court or to the petitioning attorney only a minimum amount of information about the person who is the subject of the petition, including protected health, mental health, financial, substantiated abuse and legal information, as is reasonably necessary to prevent or lessen a serious and imminent threat to the health or safety of the person who is the subject of the petition or protective order.

(3) When a petition for a protective order is filed under this chapter by a person other than the Department of Human Services, the Oregon Health Authority or an attorney with whom the department or authority has contracted, or when a protective order has already been entered, the department or authority may disclose to a court protected health, mental health, financial, substantiated abuse and legal information about the person who is the subject of the petition or protective order, or about a person who has petitioned for appointment, or who has been appointed, as a fiduciary for a protected person under this chapter. The department or authority may disclose such information without authorization from the person or fiduciary if the disclosure is made in good faith and with the belief that the disclosure is the minimum amount of information about the person or fiduciary as is reasonably necessary to prevent or lessen a serious and imminent threat to the health or safety of the person who is the subject of the petition or protective order.

(4)(a) All confidential and protected health, mental health, financial, substantiated abuse and legal information disclosed by the Department of Human Services, the Oregon Health Authority or an attorney with whom the department or authority has contracted under this section must remain confidential.

(b) Information disclosed under this section must be identified and marked by the entity or person making the disclosure as confidential and protected information that is subject to the requirements of this subsection.

(c) Information disclosed under this section is subject to inspection only by the parties to the proceedings and their attorneys as provided in subsection (5) of this section. Information disclosed under this section is not subject to inspection by members of the public except pursuant to a court order entered after a showing of good cause. Good cause under this paragraph includes the need for inspection of the information by an attorney considering representation of the person who is the subject of the petition or protective order, or of a person who has petitioned for appointment, or who has been appointed, as a fiduciary for a protected person under this chapter.

(d) Notwithstanding ORS 125.155 (4), to the extent that the report of a visitor appointed by the court under ORS 125.150 contains information that is subject to the requirements of this subsection, the report in its entirety shall be considered subject to the requirements of this subsection and may be disclosed only as provided in paragraph (c) of this subsection.

(5) The court may enter an order allowing inspection of information subject to disclosure under this section upon the filing of a written request for inspection and the payment of any fees or costs charged to copy the information.

(6) Nothing in this section is intended to limit the application of ORS 125.050 to the use of information disclosed under this section in proceedings under this chapter.

(7) Information may be disclosed under this section only for the purpose of providing protective services.

[2009 c.512 §2; 2011 c.229 §1]



Section 125.015 - Jurisdiction of protective proceedings; proceedings in other states.

(2) Subject to ORS 125.800 to 125.852 for adults as defined in ORS 125.802, if an Oregon court exercising probate jurisdiction becomes aware that a protective proceeding has been commenced in another state, the Oregon court shall notify the court in the other state of the proceedings in this state. After consultation with the court of the other state, the Oregon court shall determine whether it is in the best interests of the respondent or protected person for the Oregon court to continue to exercise jurisdiction in the matter or whether it would be in the best interests of the respondent or protected person to terminate the Oregon proceedings and transfer the matter to the other court.

[1995 c.664 §3; 2009 c.179 §23]



Section 125.020 - Venue for protective proceedings.

(2) If the respondent resides in an institution by reason of an order of a court, the proceeding may be commenced in the county where that court sits.

(3) If the respondent does not reside in this state and is not present in this state, a conservatorship proceeding may be commenced in any county where property of the respondent is located.

(4) The court may transfer a protective proceeding at any time to another court if the transfer is in the best interests of the respondent or protected person.

[1995 c.664 §4]



Section 125.025 - Authority of the court in protective proceedings.

(2) A court having jurisdiction over a protective proceeding in which the respondent or protected person is a minor shall consider and apply all relevant provisions of the Indian Child Welfare Act codified at 25 U.S.C. sections 1901 et seq.

(3) A court having jurisdiction over a protective proceeding may:

(a) Compel the attendance of any person, including respondents, protected persons, fiduciaries and any other person who may have knowledge about the person or estate of a respondent or protected person. The court may require those persons to respond to inquiries and produce documents that are subject to discovery under ORCP 36.

(b) Appoint counsel for a respondent or protected person.

(c) Appoint investigators, visitors and experts to aid the court in the court’s investigation.

(d) Exercise jurisdiction over any transaction entered into by a fiduciary to determine if a conflict of interest existed and enter an appropriate judgment with respect to the transaction.

(e) Surcharge a surety for any loss caused by failure of a fiduciary to perform a fiduciary duty or any other duty imposed by this chapter, including a surcharge for attorney fees incurred by a respondent or protected person by reason of the failure.

(f) Require immediate delivery of a protected person or property of the protected person, including records, accounts and documents relating to that property, to the court or to a place it designates.

(g) Require the fiduciary to produce any and all records that might provide information about the treatment or condition of the protected person or property of the protected person.

(h) Remove a fiduciary whenever that removal is in the best interests of the protected person.

(i) Appoint a successor fiduciary when a fiduciary has died, resigned or been removed.

(j) Require a respondent or protected person to submit to a physical or mental examination pursuant to ORCP 44.

(k) Make provisions for parenting time or visitation or order support for any minor who is a respondent or protected person in a protective proceeding.

(L) Impose any conditions and limitations upon the fiduciary that the court considers appropriate, including limitations on the duration of the appointment. Any conditions or limitations imposed on the fiduciary must be reflected in the letters of appointment.

(m) Appoint protected person special advocates pursuant to ORS 125.120.

(4) When a person files a petition or motion for a support order under subsection (3)(k) of this section:

(a) The person shall state in the petition or motion, to the extent known:

(A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving the minor.

(b) The person shall include with the petition or motion a certificate regarding any pending support proceeding and any existing support order. The person shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

(5) When the court acts upon its own authority to order support under subsection (3)(k) of this section, at least 21 days before the hearing the court shall notify the Administrator of the Division of Child Support of the Department of Justice, or the branch office providing support services to the county where the hearing will be held, of the hearing. Before the hearing the administrator shall inform the court, to the extent known:

(a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

(b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.503, involving the minor.

(6) The Judicial Department and the Department of Justice may enter into an agreement regarding how the courts give the notice required under subsection (5) of this section to the Department of Justice and how the Department of Justice gives the information described in subsection (5)(a) and (b) to the courts.

(7) If the court finds that a conservator should be appointed, the court may exercise all the powers over the estate and affairs of the protected person that the protected person could exercise if present and not under disability, except the power to make a will. The court shall exercise those powers for the benefit of the protected person and members of the household of the protected person.

(8) The powers of the court in protective proceedings may be exercised by the court directly or through a fiduciary.

[1995 c.664 §5; 1997 c.707 §27; 2003 c.116 §11; 2009 c.179 §24; 2014 c.39 §3; 2015 c.298 §96]



Section 125.030 - Use of limited judgment in protective proceedings.

(2) The court in a protective proceeding may enter a limited judgment only for the following decisions of the court:

(a) A decision on an objection to an accounting.

(b) A decision on placement of a protected person.

(c) A decision on the sale of the residence of a protected person.

(d) A decision on a payment that is authorized or subject to approval under ORS 125.095.

(e) Such decisions of the court as may be specified by rules or orders of the Chief Justice of the Supreme Court under ORS 18.028.

(3) A court may enter a limited judgment under subsection (2) of this section only if the court determines that there is no just reason for delay. The judgment document need not reflect the court’s determination that there is no just reason for delay.

[2005 c.568 §36; 2009 c.50 §2]



Section 125.050 - Application of ORCP and Oregon Evidence Code.

[1995 c.664 §6]



Section 125.055 - Petitions in protective proceedings.

(2) A petition in a protective proceeding must contain the following information to the extent that the petitioner is aware of the information or to the extent that the petitioner is able to acquire the information with reasonable effort:

(a) The name, age, residence address and current location of the respondent.

(b) The interest of the petitioner.

(c) The name, age and address of the petitioner and any person nominated as fiduciary in the petition and the relationship of the nominated person to the respondent.

(d) A statement as to whether the person nominated to be fiduciary has been convicted of a crime, has filed for or received protection under the bankruptcy laws or has had a license revoked or canceled that was required by the laws of any state for the practice of a profession or occupation. If the nominated person has been convicted of a crime, filed for or received protection under bankruptcy laws or had a professional or occupational license revoked or canceled, the petition shall contain a statement of the circumstances surrounding those events. If the person nominated is not the petitioner, the statement must indicate that the person nominated is willing and able to serve.

(e) The name and address of any fiduciary that has been appointed for the respondent by a court of any state, any trustee for a trust established by or for the respondent, any person appointed as a health care representative under the provisions of ORS 127.505 to 127.660 and any person acting as attorney-in-fact for the respondent under a power of attorney.

(f) The name and address of the respondent’s treating physician and any other person who is providing care to the respondent.

(g) The factual information that supports the request for the appointment of a fiduciary or entry of other protective order, and the names and addresses of all persons who have information that would support a finding that an adult respondent is incapacitated or financially incapable.

(h) A statement that indicates whether the nominated person intends to place the respondent in a mental health treatment facility, a nursing home or other residential facility.

(i) A general description of the estate of the respondent and the respondent’s sources of income and the amount of that income.

(j) A statement indicating whether the person nominated as fiduciary is a public or private agency or organization that provides services to the respondent or an employee of a public or private agency or organization that provides services to the respondent.

(3) In addition to the requirements of subsection (2) of this section:

(a) If a petition seeks appointment of a guardian, the petition must contain a statement on whether the guardian will exercise any control over the estate of the respondent. If the guardian will exercise any control over the estate of the respondent, the petition must contain a statement of the monthly income of the respondent, the sources of the respondent’s income, and the amount of any moneys that the guardian will be holding for the respondent at the time of the appointment.

(b) If the petition seeks the appointment of a guardian for an adult respondent, of a guardian for a minor respondent who is more than 16 years of age, in cases where the court determines there is the likelihood that a petition seeking appointment of a guardian for the respondent as an adult will be filed before the date that the respondent attains majority, in accordance with subsection (6) of this section, or as an adult, or of a temporary fiduciary who will exercise the powers of a guardian for an adult respondent, the petition must contain a statement notifying the court that a visitor must be appointed.

(4) In addition to the requirements of subsection (2) of this section, if a petition seeks appointment of a conservator or a temporary fiduciary who will exercise the powers of a conservator or if a petition seeks a protective order relating to the estate of the respondent, the petition must contain the petitioner’s estimate of the value of the estate.

(5) A petitioner may join parties in a petition in the manner provided by ORCP 28 for the joining of defendants.

(6) A parent or guardian of a minor may file a petition that seeks the appointment of a guardian for the minor as an adult, to become effective on the date that the minor attains majority, at any time within 90 days before the date that the minor attains majority or at any other time determined by the court to be necessary and appropriate to ensure the ongoing protection, safety and welfare of the minor upon attaining majority.

(7) The court shall review a petition seeking appointment of a guardian and shall dismiss the proceeding without prejudice, or require that the petition be amended, if the court determines that the petition does not meet the requirements of this section.

[1995 c.664 §7; 1997 c.717 §4; 2003 c.227 §3; 2013 c.71 §1; 2015 c.176 §2]



Section 125.060 - Who must be given notice.

(2) Notice of the filing of a petition for the appointment of a fiduciary or entry of other protective order must be given by the petitioner to the following persons:

(a) The respondent, if the respondent has attained 14 years of age.

(b) The spouse, parents and adult children of the respondent.

(c) If the respondent does not have a spouse, parent or adult child, the person or persons most closely related to the respondent.

(d) Any person who is cohabiting with the respondent and who is interested in the affairs or welfare of the respondent.

(e) Any person who has been nominated as fiduciary or appointed to act as fiduciary for the respondent by a court of any state, any trustee for a trust established by or for the respondent, any person appointed as a health care representative under the provisions of ORS 127.505 to 127.660 and any person acting as attorney-in-fact for the respondent under a power of attorney.

(f) If the respondent is a minor, the person who has exercised principal responsibility for the care and custody of the respondent during the 60-day period before the filing of the petition.

(g) If the respondent is a minor and has no living parents, any person nominated to act as fiduciary for the minor in a will or other written instrument prepared by a parent of the minor.

(h) If the respondent is receiving moneys paid or payable by the United States through the Department of Veterans Affairs, a representative of the United States Department of Veterans Affairs regional office that has responsibility for the payments to the protected person.

(i) If the respondent is receiving moneys paid or payable for public assistance provided under ORS chapter 411 by the State of Oregon through the Department of Human Services, a representative of the department.

(j) If the respondent is receiving moneys paid or payable for medical assistance provided under ORS chapter 414 by the State of Oregon through the Oregon Health Authority, a representative of the authority.

(k) If the respondent is committed to the legal and physical custody of the Department of Corrections, the Attorney General and the superintendent or other officer in charge of the facility in which the respondent is confined.

(L) If the respondent is a foreign national, the consulate for the respondent’s country.

(m) Any other person that the court requires.

(3) Notice of a motion for the termination of the protective proceedings, for removal of a fiduciary, for modification of the powers or authority of a fiduciary, for approval of a fiduciary’s actions or for protective orders in addition to those sought in the petition must be given by the person making the motion to the following persons:

(a) The protected person, if the protected person has attained 14 years of age.

(b) Any person who has filed a request for notice in the proceedings.

(c) Except for a fiduciary who is making a motion, any fiduciary who has been appointed for the protected person.

(d) If the protected person is receiving moneys paid or payable by the United States through the Department of Veterans Affairs, a representative of the United States Department of Veterans Affairs regional office that has responsibility for the payments to the protected person.

(e) If the protected person is committed to the legal and physical custody of the Department of Corrections, the Attorney General and the superintendent or other officer in charge of the facility in which the protected person is confined.

(f) Any other person that the court requires.

(4) A request for notice under subsection (3)(b) of this section must be in writing and include the name, address and phone number of the person requesting notice. A copy of the request must be mailed by the person making the request to the petitioner or to the fiduciary if a fiduciary has been appointed. The original request must be filed with the court. The person filing the request must pay the fee specified by ORS 21.135.

(5) A person who files a request for notice in the proceedings in the manner provided by subsection (4) of this section is entitled to receive notice from the fiduciary of any motion specified in subsection (3) of this section and of any other matter to which a person listed in subsection (2) of this section is entitled to receive notice under a specific provision of this chapter.

(6) If the Department of Human Services is nominated as guardian for the purpose of consenting to the adoption of a minor, the notice provided for in this section must also be given to the minor’s brothers, sisters, aunts, uncles and grandparents.

(7) In addition to the requirements of subsection (2) of this section, notice of the filing of a petition for the appointment of a guardian for a person who is alleged to be incapacitated must be given by the petitioner to the following persons:

(a) Any attorney who is representing the respondent in any capacity.

(b) If the respondent is a resident of a nursing home or residential facility, or if the person nominated to act as fiduciary intends to place the respondent in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

(c) If the respondent is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the person nominated to act as fiduciary intends to place the respondent in such a facility, the system described in ORS 192.517 (1).

(8) In addition to the requirements of subsection (3) of this section, in a protective proceeding in which a guardian has been appointed, notice of the motions specified in subsection (3) of this section must be given by the person making the motion to the following persons:

(a) Any attorney who represented the protected person at any time during the protective proceeding.

(b) If the protected person is a resident of a nursing home or residential facility, or if the motion seeks authority to place the protected person in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

(c) If the protected person is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the motion seeks authority to place the protected person in such a facility, the system described in ORS 192.517 (1).

(9) A respondent or protected person may not waive the notice required under this section.

(10) The requirement that notice be served on an attorney for a respondent or protected person under subsection (7)(a) or (8)(a) of this section does not impose any responsibility on the attorney receiving the notice to represent the respondent or protected person in the protective proceeding.

[1995 c.664 §8; 1997 c.717 §5; 1999 c.122 §3; 1999 c.775 §2; 2001 c.900 §22; 2003 c.143 §3; 2005 c.22 §98; 2005 c.381 §22; 2005 c.498 §2; 2009 c.595 §85; 2011 c.595 §127]



Section 125.065 - Manner of giving notice.

(2) Except as provided in subsection (1) of this section, the notices required under ORS 125.060 may be mailed to the last-known address of the person. If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, notice of the filing of a petition may be given by publishing at least once a week for three consecutive weeks a copy of the notice in a newspaper having general circulation in the county where the hearing is to be held. The last publication of the notice must be at least 15 days before the final date for the filing of objections.

(3) The date of personal service or mailing under this section must be at least 15 days before the final date for the filing of objections to the petition or motion. If the proceedings are subject to the Uniform Child Custody Jurisdiction and Enforcement Act provided for in ORS 109.701 to 109.834, the date of service or mailing must be at least 21 days before the final date for the filing of objections to the petition or motion.

(4) The court for good cause shown may provide for a different method or time of giving notice under this section.

(5) Proof of the giving of notice must be filed in the proceeding before the court enters any order on a petition or motion.

[1995 c.664 §9; 1999 c.649 §53]



Section 125.070 - Contents of notice.

(a) The name, address and telephone number of the petitioner or the person making the motion, and the relationship of the petitioner or person making the motion to the respondent.

(b) A copy of the petition or motion.

(c) A statement on where objections may be made or filed and the deadline for making or filing those objections.

(d) If a hearing has been set, the date, time and place of the hearing.

(2) In addition to the requirements of subsection (1) of this section, a notice of a petition for the appointment of a conservator for a respondent who is alleged to be financially incapable or a notice of a petition for the appointment of a guardian or conservator for a respondent who is a minor that is served on the respondent must contain the following:

(a) An explanation of the purpose and possible consequences of the petition.

(b) A statement that financial resources of the respondent may be used to pay court-approved expenditures of the proceeding.

(c) Information regarding any free or low-cost legal services and other relevant services available in the area.

(d) Information on any appointment of a visitor and the role of the visitor.

(e) A statement of the rights of the respondent as follows:

(A) The right to be represented by an attorney.

(B) The right to file a written or oral objection.

(C) The right to request a hearing.

(D) The right to present evidence and cross-examine witnesses at any hearing.

(E) The right to request at any time that the power of the fiduciary be limited by the court.

(F) The right to request at any time the removal of the fiduciary or a modification of the protective order.

(3) In addition to the requirements of subsection (1) of this section, a notice of a petition for the appointment of a guardian for a respondent who is alleged to be incapacitated must contain a notice, printed in 14-point type, in substantially the following form:

______________________________________________________________________________

NOTICE TO RESPONDENT

To: Respondent______________:

______________, Petitioner, who is your ______________ (relationship to respondent),
or
that is an agency or business that provides guardianship services, has asked a judge for the power to make decisions for you. The judge has been asked to give this person, agency or business the authority to make the following decisions for you (mark the appropriate spaces):

__ Medical and health care decisions, including decisions on which doctors you will see and what medications and treatments you will receive.

__ Residential decisions, including decisions on whether you can stay where you are currently living or be moved to another place.

__ Financial decisions, including decisions on paying your bills and decisions about how your money is spent.

__ Other decisions: ___________

______________________.

YOUR MONEY MAY BE USED IF THE JUDGE APPOINTS A GUARDIAN FOR YOU. YOU MAY BE ASKED TO PAY FOR THE TIME AND EXPENSES OF THE GUARDIAN, THE TIME AND EXPENSES OF THE PETITIONER’S ATTORNEY, THE TIME AND EXPENSES OF YOUR ATTORNEY, FILING FEES AND OTHER COSTS.

YOU MUST TELL SOMEONE AT THE COURTHOUSE BEFORE
___________
(DATE) IF YOU OPPOSE HAVING SOMEONE ELSE MAKE THESE DECISIONS FOR YOU.

OBJECTIONS:

You can write to the judge if you do not want someone else making decisions for you. The judge’s address is:_________.

You have the right to object to the appointment of a guardian by saying you want to continue to make your own decisions. If you do not want another person, agency or business making decisions for you, you can object. If you do not want ________ (Proposed Guardian) to make these decisions for you, you can object. If you do not want your money to be used to pay for these expenses, you can object.

You can object any time after the judge has appointed a guardian. You can ask the judge at any time to limit the kinds of decisions that the guardian makes for you so that you can make more decisions for yourself. You can also ask the judge at any time to end the guardianship.

THE HEARING:

The judge will hold a hearing if you do not want a guardian, do not want this particular person to act as your guardian or do not want your money used this way. At the hearing, the judge will listen to what you and others have to say about whether you need someone else to make decisions for you, who that person should be and whether your money should be spent on these things. You can have your witnesses tell the judge why you do not need a guardian and you can bring in records and other information about why you think that you do not need a guardian. You can ask your witnesses questions and other witnesses questions.

THE COURT VISITOR:

The judge will appoint someone to investigate whether you need a guardian to make decisions for you. This person is called a "visitor." The visitor works for the judge and does not work for the person who filed the petition asking the judge to appoint a guardian for you, for you or for any other party. The visitor will come and talk to you about the guardianship process, about whether you think that you need a guardian and about who you would want to be your guardian if the judge decides that you need a guardian. The visitor will talk to other people who have information about whether you need a guardian. The visitor will make a report to the judge about whether what the petition says is true, whether the visitor thinks that you need a guardian, whether the person proposed as your guardian is able and willing to be your guardian, who would be the best guardian for you and what decisions the guardian should make for you. If there is a hearing about whether to appoint a guardian for you, the visitor will be in court to testify.

You can tell the visitor if you don’t want someone else making decisions for you when the visitor comes to talk with you about this matter.

LEGAL SERVICES:

You can call a lawyer if you don’t want someone else making decisions for you. If you don’t have a lawyer, you can ask the judge whether a lawyer can be appointed for you.

There may be free or low-cost legal services or other relevant services in your local area that may be helpful to you in the guardianship proceeding. For information about these services, you can call the following telephone numbers ___________ and ask to talk to people who can help you find legal services or other types of services.

OBJECTION FORM:

You can mark the blue sheet (Respondent’s Objection) that is attached to this form if you do not want someone else to make your decisions for you. You can give the blue sheet to the visitor when the visitor comes to talk with you about this, you can show it to your attorney or you can mail it to the judge.

______________________________________________________________________________

(4) In addition to the requirements of subsection (1) of this section, a notice of a petition that is served on a respondent who is alleged to be incapacitated must contain an objection form, printed on blue paper in 14-point type, in substantially the following form:

______________________________________________________________________________

IN THE ________ COURT

OF THE STATE OF OREGON

FOR THE COUNTY OF ________

) Case No. _____

) RESPONDENT’S

) OBJECTION

)

)

)

I object to the petition for the following reasons:

__ I do not want anyone else making any of my decisions for me.

__ I do not want ___________ making any decisions for me.

__ I do not want ___________ to make the following decisions for me:

_____________________

_____________________

_____________________

_____________________

GIVE TO THE VISITOR OR MAIL TO:

_____________________

______________________________________________________________________________

(5) In addition to the requirements of subsection (1) of this section, a notice of a petition provided to a person other than the respondent must contain a statement as follows:

______________________________________________________________________________

NOTICE: If you wish to receive copies of future filings in this case, you must inform the judge and the person named as petitioner in this notice. You must inform the judge by filing a request for notice and paying any applicable fee. The request for notice must be in writing, must clearly indicate that you wish to receive future filings in the proceedings and must contain your name, address and phone number. You must notify the person named as petitioner by mailing a copy of the request to the petitioner. Unless you take these steps, you will receive no further copies of the filings in the case.

______________________________________________________________________________

[1995 c.664 §10; 1999 c.775 §3; 2001 c.416 §1]



Section 125.075 - Presentation of objections.

(a) Any person entitled to receive notice under ORS 125.060.

(b) Any stepparent or stepchild of the respondent or protected person.

(c) Any other person the court may allow.

(2) Objections to a petition may be either written or oral. Objections to a motion must be in writing. Objections to a petition or to a motion must be made or filed with the court within 15 days after notice of the petition or motion is served or mailed in the manner prescribed by ORS 125.065. The court shall designate a place where oral objections may be made. If a person appears within the time allowed at the place designated by the court for the purpose of making oral objections, the clerk of the court shall provide a means of reducing the oral objections to a signed writing for the purpose of filing the objection.

(3) If objections are presented by any of the persons listed in subsection (1) of this section, the court shall schedule a hearing on the objections. The petitioner or person making the motion shall give notice to all persons entitled to notice under ORS 125.060 (3) of the date, time and place of the scheduled hearing at least 15 days before the date set for hearing. Notice shall be given in the manner prescribed by ORS 125.065.

(4) Notwithstanding ORS 21.170, the court may not charge or collect any fee for the filing of objections under the provisions of this section or for the filing of any motion from any of the following:

(a) The respondent or the protected person;

(b) The office of the Long Term Care Ombudsman; or

(c) The system described in ORS 192.517 (1).

(5) The court for good cause shown may provide for a different method or time of giving notice under subsection (3) of this section.

[1995 c.664 §11; 2011 c.595 §129; 2015 c.365 §1]



Section 125.080 - Hearing.

(2) A hearing must be held on a petition or motion if an objection is filed to the petition or motion and the objection is not withdrawn before the time scheduled for the hearing.

(3) The respondent or protected person may appear at a hearing in person or by counsel.

(4) If the court requires that a hearing be held on a petition, or a hearing is otherwise required under this section, the court may appoint counsel for the respondent unless the respondent is already represented by counsel.

[1995 c.664 §12; 1999 c.775 §1; 2003 c.227 §4]



Section 125.085 - Motions after appointment of a fiduciary.

(2) On motion of the fiduciary, the court may accept the resignation of the fiduciary and make any other order that may be appropriate, including appointment of a successor fiduciary.

(3) Upon motion by any person who is entitled to file an objection to a petition under the provisions of ORS 125.075, or upon the court’s own motion, the court may order a modification of the powers or authority of the fiduciary or termination of the protective proceedings.

[1995 c.664 §13]



Section 125.090 - Termination of proceedings.

(2) The court may terminate protective proceedings upon motion after determining any of the following:

(a) The appointment of a fiduciary or other protective order was made because the protected person was a minor, and the protected person has attained the age of majority.

(b) The appointment of a fiduciary or other protective order was made because the protected person was incapacitated, and the protected person is no longer incapacitated.

(c) The appointment of a fiduciary or other protective order was made because the protected person was financially incapable, and the protected person is no longer financially incapable or the conditions of ORS 125.535 have been met.

(d) The protected person has died.

(e) The best interests of the protected person would be served by termination of the proceedings.

(3) The court shall terminate a protective proceeding by entry of a general judgment.

[1995 c.664 §14; 2005 c.568 §37]



Section 125.095 - Fees, costs and disbursements payable in protective proceedings.

(2) Prior court approval is required before the payment of fees from the funds of a person subject to a protective proceeding when the payment is to:

(a) A physician if the fees are incurred for services relating to proceedings arising out of the filing of an objection to a petition, cross-petition or motion.

(b) An appointed fiduciary, except that prior court approval is not required before payment of fees to a conservator if the conservator is a trust company that has complied with ORS 709.030, or if the conservator is the Department of Veterans’ Affairs.

(c) Any attorney who has provided services relating to a protective proceeding, including services provided in preparation or anticipation of the filing of a petition in a protective proceeding.

(3) Subject to ORS 125.495 to 125.520, prior court approval is not required before:

(a) Payment of attorney fees incurred prior to the filing of a petition in a protective proceeding for services unrelated to the protective proceeding; or

(b) Payment for services provided by an attorney who is hired as a mediator for mediation services related to a protective proceeding.

(4) A pleading that alleges a basis for payment of attorney fees is not required before payment of attorney fees is approved or made under this section.

(5) ORCP 68 does not apply to requests for approval and payment of attorney fees made under this chapter.

[1995 c.664 §15; 1997 c.631 §409; 2005 c.625 §65; 2013 c.99 §1]



Section 125.098 - Factors in determining award of attorney fees; appeal.

(2) A court shall consider the following factors in determining whether to award attorney fees under ORS 125.095:

(a) The benefit to the person subject to the protective proceeding by the party’s actions in the proceeding, which factor shall be given the greatest weight in the court’s consideration under this section.

(b) The objective reasonableness of the position asserted by the party.

(c) The party’s self-interest in the outcome of the proceeding.

(d) Whether the relief sought by the party was granted in whole or in part, subject to the respondent’s right to contest the proceeding.

(e) The conduct of the party in the transactions or occurrences that gave rise to the need for a protective proceeding, including any conduct of the party that was reckless, willful, malicious, in bad faith or illegal.

(f) The extent to which an award of attorney fees in the proceeding would deter others from asserting good faith positions in similar proceedings.

(g) The extent to which an award of attorney fees in the proceeding would deter others from asserting meritless positions in similar proceedings.

(h) The objective reasonableness of the party and the diligence of the party and the attorney during the proceeding.

(i) The objective reasonableness of the party and the diligence of the party in pursuing settlement of the dispute.

(j) Any other factor the court may consider appropriate under the circumstances of the proceeding.

(3) A court shall consider the factors specified in subsection (2) of this section in determining the amount of an award of attorney fees under ORS 125.095. In addition, the court shall consider the following factors in determining the amount of an award of attorney fees:

(a) The time and labor required in the proceeding, the novelty and difficulty of the issues involved and the skill needed to provide the legal services.

(b) The likelihood that the acceptance of the employment on behalf of the party by the attorney would preclude the attorney from other employment, when the likelihood should be apparent or was made apparent to the party.

(c) The fee customarily charged by an attorney in the locality for similar legal services.

(d) The time limitations imposed by the party or the circumstances of the proceeding.

(e) The experience, reputation and ability of the attorney providing the legal services.

(f) The amount of the attorney fees requested relative to the estate of the person subject to the protective proceeding, whether or not the estate of the person subject to the protective proceeding is subject to the direct or indirect control of a conservator.

(4) Except as provided in subsection (2)(a) of this section, no single factor listed in subsections (2) and (3) of this section shall be controlling in the court’s determination regarding attorney fees under this section.

(5) In an appeal from the award of or denial of a request for attorney fees under ORS 125.095 and this section, the court reviewing the award may not modify the decision of the court below in making or denying an award, or the decision of that court as to the amount of the award, except upon a finding of an abuse of discretion.

[2013 c.99 §3; 2015 c.127 §1]



Section 125.120 - Protected person special advocate; appointment; duties; immunity; access to records and information; qualifications, standards and procedures.

(2) The protected person special advocate shall:

(a) Investigate and evaluate the protected person’s circumstances to establish whether the fiduciary is fulfilling the fiduciary duties and obligations with which the fiduciary has been charged;

(b) Inform the fiduciary of support services and resources available in the community to assist in the care and welfare of the protected person;

(c) Provide a written report to the court of the findings of the protected person special advocate, in a form approved by the court, and provide copies of the report to all persons entitled to notice under ORS 125.060; and

(d) Perform any other duties, responsibilities or functions as ordered by the court.

(3)(a) A person appointed as a protected person special advocate shall perform the duties, responsibilities and functions of a protected person special advocate as a volunteer and is not entitled to compensation or reimbursement for expenses from the court, the protected person or the protected person’s estate.

(b) A person appointed as a protected person special advocate is immune from any liability for acts or omissions or errors in judgment made in good faith in the course or scope of the person’s duties, responsibilities and functions as a protected person special advocate.

(4) Subject to any law relating to confidentiality and as specified in the court’s order appointing the protected person special advocate, the special advocate may inspect and copy records and information related to the health, mental health, finances, education and welfare of the protected person as is necessary to perform the duties, responsibilities and functions of the special advocate. Records and information inspected and copied by the special advocate under this subsection may be disclosed only for the purpose of performing the duties, responsibilities and functions specified in the court’s order appointing the special advocate.

(5)(a) Before a court may appoint protected person special advocates, the presiding judge shall by court order establish:

(A) Qualifications for persons serving as protected person special advocates; and

(B) Standards and procedures to be used by protected person special advocates in the performance of their duties, responsibilities and functions.

(b) Protected person special advocates may be employees of the court but may not have any personal interest in the protected person or any pecuniary or financial interest in the proceedings.

[2014 c.39 §2]



Section 125.150 - Appointment of visitors.

(A) A guardian for an adult respondent;

(B) A guardian for a minor respondent who is more than 16 years of age, in cases where the court determines there is the likelihood that a petition seeking appointment of a guardian for the respondent as an adult will be filed before the date that the respondent attains majority, in accordance with ORS 125.055 (6), or as an adult; or

(C) A temporary fiduciary who will exercise the powers of a guardian for an adult respondent.

(b) The court may appoint a visitor in any other protective proceeding or in a proceeding under ORS 109.329.

(2) A visitor may be an officer, employee or special appointee of the court. The person appointed may not have any personal interest in the proceedings. The person appointed must have training or expertise adequate to allow the person to appropriately evaluate the functional capacity and needs of a respondent or protected person, or each petitioner and the person to be adopted under ORS 109.329. The court shall provide a copy of the petition and other filings in the proceedings that may be of assistance to the visitor.

(3) A visitor appointed by the court under this section shall interview a person nominated or appointed as fiduciary and the respondent or protected person, or each petitioner and the person to be adopted under ORS 109.329, personally at the place where the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is located.

(4) Subject to any law relating to confidentiality, the visitor may interview any physician or psychologist who has examined the respondent or protected person, or each petitioner under ORS 109.329, the person or officer of the institution having the care, custody or control of the respondent or protected person, or each petitioner under ORS 109.329, and any other person who may have relevant information.

(5) If requested by a visitor under subsection (4) of this section, a physician or psychologist who has examined the respondent or protected person, or each petitioner under ORS 109.329, may, with patient authorization or, in the case of a minor respondent, with the authorization of the minor’s parent or the person having custody of the minor, or in response to a court order in accordance with ORCP 44 or a subpoena under ORCP 55, provide any relevant information the physician or psychologist has regarding the respondent or protected person, or each petitioner under ORS 109.329.

(6) A visitor shall determine whether it appears that the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is able to attend the hearing and, if able to attend, whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is willing to attend the hearing.

(7) If a petition is filed seeking the appointment of a guardian for an adult respondent, a visitor shall investigate the following matters:

(a) The inability of the respondent to provide for the needs of the respondent with respect to physical health, food, clothing and shelter;

(b) The location of the respondent’s residence and the ability of the respondent to live in the residence while under guardianship;

(c) Alternatives to guardianship considered by the petitioner and reasons why those alternatives are not available;

(d) Health or social services provided to the respondent during the year preceding the filing of the petition, when the petitioner has information as to those services;

(e) The inability of the respondent to resist fraud or undue influence; and

(f) Whether the respondent’s inability to provide for the needs of the respondent is an isolated incident of negligence or improvidence, or whether a pattern exists.

(8) If a petition is filed seeking the appointment of a fiduciary, a visitor shall determine whether the respondent objects to:

(a) The appointment of a fiduciary; and

(b) The nominated fiduciary or prefers another person to act as fiduciary.

(9) If a petition is filed seeking the appointment of a conservator in addition to the appointment of a guardian, a visitor shall investigate whether the respondent is financially incapable. The visitor shall interview the person nominated to act as conservator and shall interview the respondent personally at the place where the respondent is located.

(10) A visitor shall determine whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, wishes to be represented by counsel and, if so, whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, has retained counsel and, if not, the name of an attorney the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, wishes to retain.

(11) If the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, has not retained counsel, a visitor shall determine whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, desires the court to appoint counsel.

(12) If the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, does not plan to retain counsel and has not requested the appointment of counsel by the court, a visitor shall determine whether the appointment of counsel would help to resolve the matter and whether appointment of counsel is necessary to protect the interests of the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329.

[1995 c.664 §16; 2003 c.89 §1; 2003 c.227 §5; 2003 c.579 §§3,4; 2015 c.176 §1]



Section 125.155 - Visitor’s report.

(2) The report of the visitor appointed at the time a petition is filed requesting the appointment of a fiduciary must include the following:

(a) A statement of information gathered by the visitor relating to the correctness of the allegations contained in the petition, whether the appointment of a fiduciary is necessary and whether the nominated fiduciary is qualified and willing to serve.

(b) The name, address and telephone number of each person interviewed for the report, the date of the interview and the relationship of the person interviewed to the respondent.

(c) The recommendations of the visitor with regard to the suitability of the nominated fiduciary, any limitations that should be imposed on the fiduciary and the need for further evaluation.

(d) The recommendation of the visitor on any issue the court specifically asks the visitor to investigate regarding the propriety of appointing a fiduciary for the respondent.

(e) The visitor’s determinations required by ORS 125.150.

(f) Any express communication made by the respondent relating to the desires of the respondent regarding representation by counsel.

(g) Any express communication made by the respondent with respect to whether the respondent is willing to attend a hearing, wishes to contest the appointment of a fiduciary, objects to the nominated fiduciary or prefers another person act as fiduciary.

(3) The State Court Administrator may prescribe one or more forms to be used by visitors for filing their reports.

(4) As soon as possible after a report is filed with the court under the provisions of this section, the clerk of the court shall mail copies of the report to any person who has filed with the court a specific request for a copy of the report. A request made under ORS 125.060 (3)(b) does not meet the requirements of this subsection unless the request specifically requests a copy of the visitor’s report.

(5) The visitor must be present at the hearing on any objections to the appointment of a fiduciary. A visitor is entitled to reasonable compensation for attendance at the hearing. The court shall notify the visitor of the time and place of any hearing on objections to the appointment.

[1995 c.664 §17; 2003 c.227 §6]



Section 125.160 - Subsequent appointment of visitor.

[1995 c.664 §18]



Section 125.165 - Qualifications and standards for visitors.

(a) Qualifications for persons serving as visitors for the court, in addition to those qualifications established by this section; and

(b) Standards and procedures to be used by visitors in the performance of their duties.

(2) A visitor may be an employee of the court. The visitor may not have any personal interest in the respondent or protected person, or any pecuniary or financial interest in the proceedings, if those interests could compromise or otherwise affect the decisions of the visitor. A visitor may not receive compensation for services rendered as a fiduciary for two or more protected persons at the same time who are not related to the fiduciary.

(3) A visitor must:

(a) Have the training and expertise adequate to allow the person to conduct the interviews and make the recommendations required under ORS 125.150 and 125.155, to communicate with, assess and interact with respondents and protected persons, and to perform the other duties required of a visitor; and

(b) Demonstrate sufficient knowledge of the law so as to be able to inform a respondent or protected person of the nature and effect of a protective proceeding, to inform a respondent or protected person of the rights of the respondent or protected person in the protective proceeding, to answer the questions of a respondent or protected person and to inform fiduciaries concerning their powers and duties.

[1999 c.775 §10; 2003 c.227 §2]



Section 125.170 - Payment and reimbursement for visitor services.

(2) The presiding judge by court order shall establish fees for visitors conducting interviews and preparing reports.

(3) All amounts collected under this section in reimbursement for visitor services shall be forwarded to the State Court Administrator and are continuously appropriated to the State Court Administrator. Funds appropriated to the State Court Administrator under this section may be used by the State Court Administrator for the purpose of funding visitor services provided under ORS 125.150 and 125.155.

[1999 c.775 §9; 2003 c.227 §1; 2013 c.688 §21]



Section 125.200 - Preferences in appointing fiduciary.

[1995 c.664 §19]



Section 125.205 - Persons not qualified to act as fiduciary.

(a) Is incapacitated, financially incapable or a minor;

(b) Is acting as a health care provider, as defined in ORS 127.505, for the protected person; or

(c) Is the protected person’s parent or former guardian and:

(A) At any time while the protected person was under the care, custody or control of the person, a court entered an order:

(i) Taking the protected person into protective custody under ORS 419B.150; or

(ii) Committing the protected person to the legal custody of the Department of Human Services for care, placement and supervision under ORS 419B.337; and

(B) The court entered a subsequent order that:

(i) The protected person should be permanently removed from the person’s home, or continued in substitute care, because it was not safe for the protected person to be returned to the person’s home, and no subsequent order of the court was entered that permitted the protected person to return to the person’s home before the protected person’s wardship was terminated under ORS 419B.328; or

(ii) Terminated the person’s parental rights under ORS 419B.500 and 419B.502 to 419B.524.

(2) A protected person, while not incapacitated, may petition the court to remove a prohibition contained in subsection (1)(c) of this section.

[1995 c.664 §20; 2011 c.194 §1]



Section 125.210 - Notice to court of criminal conviction, revocation or cancellation of occupational license or bankruptcy proceedings.

(2) A person who has been appointed as a fiduciary who is convicted of a crime, files for or receives protection under the bankruptcy laws or has a license revoked or canceled that is required by the laws of any state for the practice of a profession or occupation must inform the court of the circumstances of those events immediately.

(3) A person who is required to give notice to the court under subsection (2) of this section must also give notice to those persons listed in ORS 125.060 (3).

(4) The court may decline to appoint a person as fiduciary, or may remove a person as fiduciary, if the person fails to comply with the provisions of this section.

[1995 c.664 §21]



Section 125.215 - Acceptance of appointment as fiduciary; notice of proceedings to fiduciary.

(2) A fiduciary must promptly file with the court any change in the name, residence or post-office address of the fiduciary.

(3) Subject to ORS 125.800 to 125.852 for adults as defined in ORS 125.802, the court has personal jurisdiction over any person who accepts appointment as a fiduciary for the purpose of any matter relating to the protective proceeding, whether the person is a resident or nonresident of this state.

(4) Notice of an objection, motion or other matter in a protective proceeding may be personally served on the fiduciary or mailed to the fiduciary or the fiduciary’s attorney by ordinary mail at the address listed in the court records and to any address for the fiduciary or the fiduciary’s attorney known to the person giving notice.

[1995 c.664 §22; 2009 c.179 §25]



Section 125.220



Section 125.221 - Conflicts of interest.

(a) A full and accurate disclosure of the pecuniary or financial interest of the fiduciary in the person.

(b) A full and accurate disclosure of the services to be performed by the person.

(c) A full and accurate disclosure of the anticipated costs to the estate in using the person to provide the services.

(2) In addition to the disclosures required by subsection (1) of this section, after making such inquiry as the court deems appropriate, the court may require additional disclosures for the purpose of assessing whether the pecuniary or financial interest of the fiduciary could compromise or otherwise affect decisions made by the fiduciary in carrying out the duties of the fiduciary.

(3) The continuing authority of a court over protective proceedings under ORS 125.025 includes the authority to supervise and inquire into:

(a) Whether the fiduciary by employing a person in which the fiduciary has a pecuniary or financial interest is acting reasonably to accomplish the purposes for which the fiduciary was appointed.

(b) Whether the employment of the person by the fiduciary is necessary to provide the services efficiently and effectively.

(c) The extent that the pecuniary or financial interest of the person employed by the fiduciary could compromise or otherwise affect the decisions made by the fiduciary in carrying out the duties of the fiduciary.

(4) In addition to the disclosures required by subsections (1) and (2) of this section, prior court approval is required for payment of compensation to a person who is the spouse, parent or child of the fiduciary or to a business entity in which the spouse, parent or child of the fiduciary has an ownership interest and that is employed by the fiduciary to provide direct services to a protected person or to provide services to the fiduciary that directly affect the protected person. The fiduciary must provide the court with the following information:

(a) The specific services to be provided;

(b) The qualifications of the person providing the services;

(c) The rate of compensation charged by the person; and

(d) Any other information relevant to either the person providing the services or the services being provided to the protected person, including, but not limited to, loss of a professional license or a criminal conviction.

(5) The court may not approve any fees or expenses requested by the fiduciary to the extent that the combined fees of the fiduciary and the person employed by the fiduciary under this section exceed the amount the court finds would have been appropriate for payment to the fiduciary if the fiduciary had provided the services alone.

(6) A fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the fiduciary, or any person related to, employed by or affiliated with the fiduciary has:

(a) Any direct or indirect ownership interest in the person;

(b) A business association with the person; or

(c) Any financial involvement with the person.

(7) A fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the fiduciary, or any person related to, employed by or affiliated with the fiduciary, receives remuneration or any other financial benefit from the person, without regard to whether that remuneration or benefit is directly tied to the services provided to the fiduciary or protected person.

(8) In addition to the grounds specified in subsections (6) and (7) of this section, a fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the relationship between the fiduciary and other person is such that the relationship could compromise or otherwise affect decisions made by the fiduciary in carrying out the duties of the fiduciary.

(9) A fiduciary employs a person for the purposes of this section whether the person is engaged as an employee or as an independent contractor.

[1999 c.774 §2 (enacted in lieu of 125.220); 2003 c.392 §1]



Section 125.225 - Removal of fiduciary.

(2) In addition to any other grounds, the court may remove a conservator if the conservator fails to use good business judgment and diligence in the management of the estate under the control of the conservator. The court may apply a higher standard of care to a conservator who claims to have greater than ordinary skill or expertise.

(3) The court may remove a guardian if the guardian places the protected person in a mental health treatment facility, a nursing home or other residential facility and:

(a) Failed to disclose in the petition for appointment that the guardian intended to make the placement; or

(b) Failed to comply with ORS 125.320 (3) before making the placement.

(4) On termination of the authority of a fiduciary, an interim fiduciary may be appointed by the court to serve for a period not to exceed 60 days. An interim fiduciary under this subsection may be appointed by the court without the appointment of a visitor, additional notices or any other additional procedure, except as may be determined necessary by the court.

(5) Upon termination of the authority of a fiduciary, the court may appoint a successor fiduciary. A petition for appointment as successor fiduciary must be filed in the same manner as provided for an original petition, and is subject to all provisions applicable to an original petition for the appointment of a fiduciary except:

(a) No filing fee shall be charged or collected for the filing of a petition for the appointment of a successor fiduciary; and

(b) The court may enter an order waiving the requirement of appointing a visitor if the termination of the fiduciary’s authority results from the resignation or death of the fiduciary.

[1995 c.664 §24]



Section 125.230 - Termination of fiduciary’s authority; discharge of fiduciary.

(2) Resignation or removal of a fiduciary does not discharge the fiduciary until a final report or accounting has been approved by the court, any surety exonerated and the fiduciary discharged by order of the court.

(3) A guardian retains the authority to direct disposition of the remains of a deceased protected person if the guardian is unaware of any contact during the 12-month period immediately preceding the death of the protected person between the protected person and any person with priority over the fiduciary to control disposition of the remains under ORS 97.130 or to make an anatomical gift under ORS 97.965.

[1995 c.664 §25; 1997 c.472 §11; 2007 c.681 §26]



Section 125.235 - Liability of fiduciary.

[1995 c.664 §26]



Section 125.240 - Professional fiduciaries.

(a) Proof that the professional fiduciary, or an individual responsible for making decisions for clients or for managing client assets for the professional fiduciary, is certified by the Center for Guardianship Certification or its successor organization as a National Certified Guardian or a National Master Guardian.

(b) A description of the events that led to the involvement of the professional fiduciary in the case.

(c) The educational background, professional experience, investment credentials and licensing under ORS chapter 59 of the individual responsible as, or acting on behalf of, the professional fiduciary.

(d)(A) The fees charged by the professional fiduciary and whether the fees are on an hourly basis or are based on charges for individual services rendered, including whether there is any revenue sharing arrangement between the professional fiduciary and any other person.

(B) The method by which the fees described in subparagraph (A) of this paragraph will be assessed or charged, whether by commissions, monthly charges or any other method.

(e) The names of providers of direct services to protected persons that are repeatedly used by the professional fiduciary under contract.

(f) The disclosures required under ORS 125.221 if the person nominated to act as a professional fiduciary will employ a person in which the nominated person has a pecuniary or financial interest.

(g) The number of protected persons for whom the person performs fiduciary services at the time of the petition.

(h) Whether the professional fiduciary has ever had a claim against the bond of the professional fiduciary and a description of the circumstances causing the claim.

(i) Whether the professional fiduciary or any staff with responsibility for making decisions for clients or for management of client assets has ever filed for bankruptcy and the date of filing.

(j)(A) Whether the professional fiduciary or any staff with responsibility for making decisions for clients or for management of client assets has ever been denied a professional license that is directly related to responsibilities of the professional fiduciary, or has ever held a professional license that is directly related to responsibilities of the professional fiduciary that was revoked or canceled. If such a license has been denied, revoked or canceled, the petition must reflect the date of the denial, revocation or cancellation and the name of the regulatory body that denied, revoked or canceled the license.

(B) A professional license under this paragraph includes a certificate described in paragraph (a) of this subsection.

(k) A statement that the criminal records check required under subsection (2) of this section does not disqualify the person from acting as a professional fiduciary.

(L) Whether the professional fiduciary and any staff responsible for making decisions for clients or for management of client assets is or has been certified by a national or state association of professional fiduciaries, the name of any such association and whether the professional fiduciary or other staff person has ever been disciplined by any such association and the result of the disciplinary action.

(m) The name, address and telephone number of the individual who is to act as primary decision maker for the protected person and the name of the person with whom the protected person will have personal contact if that person is not the person who will act as primary decision maker for the protected person.

(n) An acknowledgment by the professional fiduciary that the professional fiduciary will make all investments of client assets in accordance with the standards set forth in ORS 130.750 to 130.775.

(2)(a) If a petition seeks the appointment of a professional fiduciary as described in subsection (5) of this section, the professional fiduciary and all staff with responsibility for making decisions for clients or for management of client assets must undergo a criminal records check before the court may appoint the professional fiduciary. The results of the criminal records check shall be provided by the petitioner to the court. Results of criminal records checks submitted to the court are confidential, shall be subject to inspection only by the parties to the proceedings and their attorneys, and shall not be subject to inspection by members of the public except pursuant to a court order entered after a showing of good cause. A professional fiduciary must disclose to the court any criminal conviction of the professional fiduciary that occurs after the criminal records check was performed. The criminal records check under this subsection shall consist of a check for a criminal record in the State of Oregon and a national criminal records check if:

(A) The person has resided in another state within five years before the date that the criminal records check is performed;

(B) The person has disclosed the existence of a criminal conviction; or

(C) A criminal records check in Oregon discloses the existence of a criminal record in another jurisdiction.

(b) The requirements of this subsection do not apply to any person who serves as a public guardian or conservator, or any staff of a public guardian or conservator, who is operating under ORS 125.700 to 125.730 or 406.050 and who is otherwise required to acquire a criminal records check for other purposes.

(3)(a) If a petition seeks the appointment of a county public guardian and conservator operating under the provisions of ORS 125.700 to 125.730, or the appointment of a conservator under ORS 406.050 (10), the petition need not contain the information described in subsection (1)(e) or (m) of this section.

(b) If a county public guardian and conservator operating under the provisions of ORS 125.700 to 125.730 is appointed to act as a professional fiduciary, or a conservator operating under the authority of ORS 406.050 (10) is appointed, the public guardian or conservator must file with the court within three days after receipt of written notice of the appointment a statement containing the name, address and telephone number of the individual who will act as primary decision maker for the protected person and the name of the person with whom the protected person will have personal contact if the person named as primary decision maker will not have personal contact with the protected person.

(4) If the court appoints a professional fiduciary as described in subsection (5) of this section, the professional fiduciary must update all information required to be disclosed by subsection (1) of this section and provide a copy of the updated statement upon the request of the protected person or upon the request of any person entitled to notice under ORS 125.060 (3). The professional fiduciary must provide an updated statement without demand to the court, the protected person and persons entitled to notice under ORS 125.060 (3) at any time that there is a change in the information provided under subsection (1)(m) or (3)(b) of this section.

(5) As used in this section, "professional fiduciary" means a person nominated as a fiduciary or serving as a fiduciary who is acting at the same time as a fiduciary for three or more protected persons who are not related to the fiduciary.

[1999 c.774 §4; 2001 c.102 §4; 2001 c.104 §37; 2009 c.602 §3; 2013 c.690 §1; 2014 c.117 §20; 2015 c.364 §1; 2015 c.381 §6]



Section 125.242 - Exemptions for financial institutions and trust companies.

[1999 c.774 §5]

Note: 125.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 125 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 125.300 - In general.

(2) An adult protected person for whom a guardian has been appointed is not presumed to be incompetent.

(3) A protected person retains all legal and civil rights provided by law except those that have been expressly limited by court order or specifically granted to the guardian by the court. Rights retained by the person include but are not limited to the right to contact and retain counsel and to have access to personal records.

[1995 c.664 §27]



Section 125.305 - Order of appointment.

(a) The respondent is a minor in need of a guardian or the respondent is incapacitated;

(b) The appointment is necessary as a means of providing continuing care and supervision of the respondent; and

(c) The nominated person is both qualified and suitable, and is willing to serve.

(2) The court shall make a guardianship order that is no more restrictive upon the liberty of the protected person than is reasonably necessary to protect the person. In making the order the court shall consider the information in the petition, the report of the visitor, the report of any physician or psychologist who has examined the respondent, if there was an examination and the evidence presented at any hearing.

(3) The court may require that a guardian post bond.

(4) The Department of Human Services may be appointed guardian of a minor if the minor has no living parents and if no willing, qualified and suitable relative or other person has petitioned the court for appointment as a guardian.

[1995 c.664 §28]



Section 125.310 - Letters of guardianship.

______________________________________________________________________________

State of Oregon, )

) LETTERS OF

County of___ ) GUARDIANSHIP

BY THESE LETTERS OF GUARDIANSHIP be informed:

That on ___ (month) ___(day), 2___, the _____ Court, ___ County, State of Oregon, appointed_____ (name of guardian) guardian for _____ (name of protected person) and that the named guardian has qualified and has the authority and duties of guardian for the named protected person as provided in the order appointing the guardian, a copy of which is attached to these letters.

IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ___ (month) ___(day), 2___.

________, Clerk of the Court

By________, Deputy

______________________________________________________________________________

[1995 c.664 §29]



Section 125.315 - General powers and duties of guardian.

(a) Except to the extent of any limitation under the order of appointment, the guardian has custody of the protected person and may establish the protected person’s place of abode within or without this state.

(b) The guardian shall provide for the care, comfort and maintenance of the protected person and, whenever appropriate, shall arrange for training and education of the protected person. Without regard to custodial rights of the protected person, the guardian shall take reasonable care of the person’s clothing, furniture and other personal effects unless a conservator has been appointed for the protected person.

(c) Subject to the provisions of ORS 127.505 to 127.660 and subsection (3) of this section, the guardian may consent, refuse consent or withhold or withdraw consent to health care, as defined in ORS 127.505, for the protected person. A guardian is not liable solely by reason of consent under this paragraph for any injury to the protected person resulting from the negligence or acts of third persons.

(d) The guardian may:

(A) Make advance funeral and burial arrangements;

(B) Subject to the provisions of ORS 97.130, control the disposition of the remains of the protected person; and

(C) Subject to the provisions of ORS 97.965, make an anatomical gift of all or any part of the body of the protected person.

(e) The guardian of a minor has the powers and responsibilities of a parent who has legal custody of a child, except that the guardian has no obligation to support the minor beyond the support that can be provided from the estate of the minor, and the guardian is not liable for the torts of the minor. The guardian may consent to the marriage or adoption of a protected person who is a minor.

(f) Subject to the provisions of ORS 125.320 (2), the guardian may receive money and personal property deliverable to the protected person and apply the money and property for support, care and education of the protected person. The guardian shall exercise care to conserve any excess for the protected person’s needs.

(2) If a conservator has been appointed for the protected person, the guardian may file a motion with the court seeking an order of the court on the duties of the conservator relating to payment of support for the protected person.

(3) A guardian may consent to the withholding or withdrawing of artificially administered nutrition and hydration for a protected person only under the circumstances described in ORS 127.580 (1)(a), (b), (d), (e) or (f) and, if the protected person has a medical condition specified in ORS 127.580 (1)(b), (d), (e) or (f), the condition has been medically confirmed.

[1995 c.664 §30; 1997 c.472 §12; 2007 c.230 §1; 2007 c.681 §27]



Section 125.320 - Limitations on guardian.

(2) A guardian may not use funds from the protected person’s estate for room and board that the guardian or guardian’s spouse, parent or child have furnished the protected person unless the charge for the service is approved by order of the court before the payment is made.

(3)(a) Before a guardian may place an adult protected person in a mental health treatment facility, a nursing home or other residential facility, the guardian must file a statement with the court informing the court that the guardian intends to make the placement.

(b) Notice of the statement of intent must be given in the manner provided by ORS 125.065 to the persons specified in ORS 125.060 (3).

(c) In addition to the requirements of paragraph (b) of this subsection, notice of the statement of intent must be given in the manner provided by ORS 125.065 by the guardian to the following persons:

(A) Any attorney who represented the protected person at any time during the protective proceeding.

(B) If the protected person is a resident of a nursing home or residential facility, or if the notice states the intention to place the protected person in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

(C) If the protected person is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the notice states the intention to place the protected person in such a facility, the system described in ORS 192.517 (1).

(d) In addition to the requirements of ORS 125.070 (1), the notice given to the protected person must clearly indicate the manner in which the protected person may object to the proposed placement.

(e) The guardian may thereafter place the adult protected person in a mental health treatment facility, a nursing home or other residential facility without further court order. If an objection is made in the manner provided by ORS 125.075, the court shall schedule a hearing on the objection as soon as practicable.

(f) The requirement that notice be served on an attorney for a protected person under paragraph (c)(A) of this subsection does not impose any responsibility on the attorney receiving the notice to represent the protected person in the protective proceeding.

[1995 c.664 §31; 2001 c.473 §1; 2005 c.498 §3]



Section 125.325 - Guardian’s report.

______________________________________________________________________________

IN THE _________ COURT ____________ COUNTY,

STATE OF OREGON

DEPARTMENT OF PROBATE

In the Matter of the ) No. ______

Guardianship of )

____________, )

person) )

A Protected )

Person. )

GUARDIAN’S REPORT

I am the guardian for the person named above, and I make the following report to the court as required by law:

1. My name is____________.

2. My address and telephone number are:

______________________

______________________

Phone ____________

3. The name, if applicable, and address of the place where the person now resides are:

______________________

______________________

4. The person is currently residing at the following type of facility or residence:

______________________

5. The person is currently engaged in the following programs and activities and receiving the following services (brief description):

______________________

6. I was paid for providing the following items of lodging, food or other services to the person:

______________________

______________________

7. The name of the person primarily responsible for the care of the person at the person’s place of residence is:

______________________

8. The name and address of any hospital or other institution where the person is now admitted on a temporary or permanent basis are:

______________________

______________________

9. The person’s physical condition is as follows (brief description):

______________________

______________________

10. The person’s mental condition is as follows (brief description):

______________________

______________________

11. I made the following contacts with the person during the past year (brief description):

______________________

12. I made the following major decisions on behalf of the person during the past year (brief description):

______________________

13. I believe the guardianship should or should not continue because:

______________________

14. At the time of my last report, I held the following amount of money on behalf of the person: $______. Since my last report, I received the following amount of money on behalf of the person: $______. I spent the following amount of money on behalf of the person: $______. I now hold the following amount of money on behalf of the person: $______.

15. A true copy of this report will be given to the person, any conservator for the person and any other person who has requested notice.

16. Since my last report:

(a) I have been convicted of the following crimes (not including traffic violations):

______________________

(b) I have filed for or received protection from creditors under the Federal Bankruptcy Code (yes or no):_____.

(c) I have had a professional or occupational license revoked or suspended (yes or no):_____.

(d) I have had my driver license revoked or suspended (yes or no):_____.

17. Since my last report, I have delegated the following powers over the protected person for the following periods of time (provide name of person powers delegated to):

______________________

I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

Dated this ___ day of________, 2___.

______________________

Guardian

______________________________________________________________________________

[1995 c.664 §32; 1997 c.717 §6; 2007 c.284 §4; 2013 c.218 §16]



Section 125.330 - Limitations on guardian appointed for person committed to custody of Department of Corrections.

(2) A guardian appointed for a person committed to the legal and physical custody of the Department of Corrections may take reasonable care of the person’s clothing, furniture and other personal effects that are not located at the person’s place of confinement.

(3) A guardian appointed for an incarcerated person may exercise those powers specified in ORS 125.315 (1)(c) only to the extent that the exercise of those powers is consistent with the protected person’s status as a confined person and with the powers and duties of the superintendent or other officials of the facility. In no event may a guardian appointed for a person committed to the legal and physical custody of the Department of Corrections exercise more authority over health care decisions than the protected person could exercise given the person’s status as a confined person.

[1999 c.122 §2]



Section 125.400 - Order of appointment.

[1995 c.664 §33]



Section 125.405 - Letters of conservatorship.

______________________________________________________________________________

State of Oregon, )

) LETTERS OF

County of___ ) CONSERVATORSHIP

BY THESE LETTERS OF CONSERVATORSHIP be informed:

That on ___ (month) ___(day), 2___, the _____ Court, ___ County, State of Oregon, appointed _____ (name of conservator) conservator of the estate of _____ (name of protected person) and that the named conservator has qualified and has the authority and duties of conservator of the estate of the named protected person as provided by law.

LIMITATIONS: _______________

IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ___ (month) ___(day), 2___.

________, Clerk of the Court

By________, Deputy

______________________________________________________________________________

[1995 c.664 §34]



Section 125.410 - Conservator’s bond.

(2)(a) The court may waive a bond for good cause shown.

(b) Subsection (1) of this section does not affect the provisions of ORS 709.240, relating to a trust company acting as fiduciary, ORS 125.715, relating to a county public guardian and conservator acting as fiduciary, ORS 125.687, relating to the Oregon Public Guardian and Conservator or a deputy public guardian and conservator acting as fiduciary under ORS 125.675 to 125.687, or ORS 406.050 (10), relating to the Department of Veterans’ Affairs acting as fiduciary.

(3) Sureties for a bond required under this section are jointly and severally liable with the conservator and with each other.

(4) Letters of conservatorship may not be issued until the bond required by this section is approved by the court.

(5) The bond of the conservator continues in effect until the sureties on the bond are released by order of the court.

(6) The court may at any time increase or reduce the amount of the bond required of a conservator for the protection of the protected person and the estate of the protected person.

(7) If a surety on a bond required by this section gives notice of intent to cancel the bond, the conservator shall execute and file in the protective proceeding a new bond before the cancellation date specified by the surety. The new bond shall be in the amount and subject to those conditions that may be required by the court. If the conservator fails to file a new bond, the authority of the conservator ends on the date specified by the surety for cancellation of the bond. The letters of conservatorship issued to the conservator are void from that date, and the conservator must make and file the final accounting of the conservator.

[1995 c.664 §36; 2001 c.102 §5; 2005 c.625 §66; 2009 c.602 §4; 2014 c.117 §21; 2015 c.381 §7]



Section 125.415 - Termination of bond by surety.

(2) A surety’s obligation under a bond shall continue until court approval of an accounting covering the period during which the bond was effective and an order is entered releasing the sureties.

[1995 c.664 §37]



Section 125.420 - Power of conservator over property of protected person.

[1995 c.664 §38]



Section 125.425 - Powers of conservator to pay expenses of protected person and dependents.

(a) The conservator knows that the parent or guardian is deriving personal financial benefit from those payments; or

(b) The recommendations made by the parent or guardian clearly are not in the best interests of the protected person.

(2) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the protected person and the dependents of the protected person if those amounts are reasonably necessary for the support, education, care or benefit of the protected person with due regard to:

(a) The size of the estate, the probable duration of the conservatorship and the likelihood that the protected person, at some future time, may be fully able to manage the affairs of the protected person and the estate that has been conserved for the protected person;

(b) The accustomed standard of living of the protected person and members of the household of the protected person; and

(c) Other funds or sources used for the support of the protected person.

(3) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the dependents of the protected person, other persons who are members of the protected person’s household who are unable to support themselves and who are in need of support, and any other persons who were receiving support from the protected person before the appointment of the conservator.

(4) The conservator may reimburse any person, including the protected person, who has expended funds for the purposes specified in this section. The conservator may pay any person in advance for those purposes if the conservator reasonably believes that the services will be performed and where advance payments are customary or reasonably necessary under the circumstances.

[1995 c.664 §39]



Section 125.430 - Sale of protected person’s residence.

(2) For purposes of this section, "principal residence" means a residence that is owned by the protected person and in which the protected person resides or last resided, whether or not the protected person resides in the residence at the time approval to sell is sought from the court.

[1995 c.664 §40]



Section 125.435 - Power of conservator to make gifts.

[1995 c.664 §41]



Section 125.440 - Acts conservator may perform only with court approval.

(1) Convey or release contingent or expectant interests of the protected person in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety.

(2) Create revocable or irrevocable trusts of property of the estate. A trust created by the conservator may extend beyond the period of disability of the protected person or beyond the life of the protected person. A trust created by the conservator must be consistent with the will of the protected person or any other written or oral expression of testamentary intent made by the protected person before the person became incapacitated. The court may not approve a trust that has the effect of terminating the conservatorship unless:

(a) The trust is created for the purpose of qualifying the protected person for needs-based government benefits or maintaining the eligibility of the protected person for needs-based government benefits;

(b) The value of the conservatorship estate, including the amount to be transferred to the trust, does not exceed $50,000;

(c) The purpose of establishing the conservatorship was to create the trust; or

(d) The conservator shows other good cause to the court.

(3) Exercise rights of the protected person to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value.

(4) Disclaim any interest the protected person may have by testate or intestate succession, by inter vivos transfer or by transfer on death deed.

(5) Authorize, direct or ratify any annuity contract or contract for life care.

(6) Revoke a transfer on death deed. [1995 c.664 §42; 2007 c.62 §1; 2011 c.212 §28]

Note: Section 31, chapter 212, Oregon Laws 2011, provides:

Sec. 31. Sections 19 to 21 of this 2011 Act [93.981 to 93.985] and the amendments to ORS 86.740 [renumbered 86.764], 93.030, 93.040, 107.115, 112.465, 112.570 and 125.440 by sections 22 to 28 of this 2011 Act apply to a transfer on death deed made before, on or after the effective date of this 2011 Act [January 1, 2012] by a transferor dying on or after the effective date of this 2011 Act.

[2011 c.212 §31]



Section 125.445 - Acts authorized to be performed without prior court approval.

(1) Collect, hold and retain assets of the estate including land wherever situated, until, in the judgment of the conservator, disposition of the assets should be made. Assets of the estate may be retained even though those assets include property in which the conservator is personally interested.

(2) Receive additions to the estate.

(3) Continue or participate in the operation of any business or other enterprise.

(4) Acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest.

(5) Invest and reinvest estate assets and funds in the same manner as a trustee may invest and reinvest.

(6) Deposit estate funds in a bank including a bank operated by the conservator.

(7) Except as limited in ORS 125.430, acquire or dispose of an estate asset including real property wherever situated for cash or on credit, at public or private sale.

(8) Manage, develop, improve, exchange, partition, change the character of or abandon an estate asset in connection with the exercise of any power vested in the conservator.

(9) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, or raze existing or erect new party walls or buildings.

(10) Subdivide, develop or dedicate land to public use, make or obtain the vacation of plats and adjust boundaries, adjust differences in valuation on exchange or partition by giving or receiving considerations, and dedicate easements to public use without consideration.

(11) Enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship.

(12) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

(13) Grant an option involving disposition of an estate asset or take an option for acquisition of any asset.

(14) Vote a security, in person or by general or limited proxy.

(15) Pay calls, assessments and any other sums chargeable or accruing against or on account of securities.

(16) Sell or exercise stock subscription or conversion rights, or consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise.

(17) Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery. The conservator is liable for any act of the nominee in connection with the stock so held.

(18) Insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons.

(19) Borrow money to be repaid from estate assets or otherwise and mortgage or pledge property of the protected person as security therefor.

(20) Advance money for the protection of the estate or the protected person, and for all expenses, losses and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets. The conservator has a lien on the estate as against the protected person for advances so made.

(21) Pay or contest any claim, settle a claim by or against the estate or the protected person by compromise, arbitration or otherwise, and release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible.

(22) Pay taxes, assessments, compensation of the conservator and other expenses incurred in the collection, care, administration and protection of the estate.

(23) Allocate items of income or expense to either income or principal, including creation of reserves out of income for depreciation, obsolescence or amortization, or for depletion in mineral or timber properties.

(24) Pay any sum distributable to a protected person or a dependent of a protected person by paying the sum to the protected person or the dependent, or by paying the sum either to a guardian, custodian under ORS 126.700, or conservator of the protected person or, if none, to a relative or other person with custody of the protected person.

(25) Employ persons, including attorneys, auditors, investment advisers or agents, even though they are associated with the conservator, to advise or assist the conservator in the performance of administrative duties, acting upon their recommendation without independent investigation, and instead of acting personally, employing one or more agents to perform any act of administration, whether or not discretionary, except that payment to the conservator’s attorney of record is subject to the provisions of ORS 125.095.

(26) Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of duties.

(27) Prosecute claims of the protected person including those for the personal injury of the protected person.

(28) Execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the conservator.

[1995 c.664 §43]



Section 125.450 - Voidable transactions.

[1995 c.664 §44]



Section 125.455 - Power of competent protected person over estate.

(2) Except as provided in this section and ORS 125.420, a protected person for whom a conservator has been appointed cannot convey or encumber the estate of the protected person or make any contract or election affecting the estate of the protected person.

[1995 c.664 §45]



Section 125.460 - Consideration of estate plan of protected person.

[1995 c.664 §46]



Section 125.465 - Discovery of property; examination by conservator.

(a) Has concealed, secreted or disposed of any property of the protected person;

(b) Has been entrusted with property of the protected person and fails to account for that property to the conservator;

(c) Has concealed, secreted or disposed of any writing, instrument or document relating to the affairs of the protected person;

(d) Has knowledge or information that is necessary to the administration of the affairs of the protected person; or

(e) As an officer or agent of a corporation, has refused to allow examination of the books and records of the corporation that the protected person has a right to examine.

(2) If a person is cited to appear under this section and fails to appear or to answer questions asked as authorized by the order of the court, the person may be held in contempt of court.

[1995 c.664 §47]



Section 125.470 - Filing of inventory required; supplemental inventory.

(2) Whenever any property of the estate of the protected person not included in the inventory or any subsequent accounting and not derived from any asset included in a prior inventory or any subsequent accounting comes into the possession or knowledge of the conservator, the conservator must file a supplemental inventory in the protective proceeding. The supplemental inventory must be filed within 30 days after the date of receiving possession or knowledge of the property.

(3) If the estate of the protected person includes real property, the conservator must record in the deed records of the clerk of the county in which the real property is situated a certified copy of the inventory required by this section or an abstract in substantially the following form:

______________________________________________________________________________

The protected person’s name is ______

___________________________

Conservatorship Case # ____________

County where proceedings are pending ______________________

Conservator is ____________

Conservator’s address is ____________

Attorney’s name is ____________

Attorney’s address is ____________

The following real property is subject to proceedings: ________

Signature ______________________

Dated ______________________

STATE OF OREGON )

) ss.

County of________ )

The foregoing instrument was acknowledged before me this ___ day of______, 2___, by____________.

______________________

Notary Public for Oregon

My commission expires: ____________

______________________________________________________________________________

[1995 c.664 §48]



Section 125.475 - Conservator’s accounting to court; contents.

(a) Within 60 days after the death of the protected person, a minor protected person attains majority or an adult protected person becomes able to manage the protected person’s financial resources; and

(b) Within 30 days after the removal of the conservator, the resignation of the conservator or the termination of the conservator’s authority under ORS 125.410 (7).

(2) Each accounting must include the following information:

(a) The period of time covered by the accounting.

(b) The total value of the property with which the conservator is chargeable according to the inventory, or, if there was a prior accounting, the amount of the balance of the prior accounting.

(c) All money and property received during the period covered by the accounting.

(d) All disbursements made during the period covered by the accounting.

(e) The amount of bond posted by the conservator during the period covered by the accounting.

(f) With respect to conservators who are professional fiduciaries, the total amount of compensation that investment advisers or brokers other than the professional fiduciary charged or received in charges for investments managed or transacted by the investment advisers or brokers.

(g) Such other information as the conservator considers necessary, or that the court might require, for the purpose of disclosing the condition of the estate.

(3) Vouchers for disbursements must accompany the accounting unless otherwise provided by order or rule of the court or unless the conservator is a trust company that has complied with ORS 709.030. If vouchers are not required, the conservator shall:

(a) Maintain the vouchers for a period of not less than one year following the date on which the order approving the final accounting is entered;

(b) Permit interested persons to inspect the vouchers and receive copies of the vouchers at their own expense at the place of business of the conservator during the conservator’s normal business hours at any time before the end of one year following the date on which the order approving the final accounting is entered; and

(c) Include in each annual accounting and the final accounting a statement that the vouchers are not filed with the accounting but are maintained by the conservator and may be inspected and copied as provided in this subsection.

(4) The court may waive a final accounting if:

(a) The conservator was appointed because the protected person was a minor, and the protected person has attained the age of majority, or the conservator was appointed because the protected person was financially incapable, and the protected person is no longer financially incapable;

(b) The protected person gives a receipt to the conservator for the property delivered to the protected person; and

(c) The conservator files with the court a copy of the receipt issued by the protected person to the conservator.

(5) Copies of accountings must be served on all persons listed in ORS 125.060 (3). The court may waive service on the protected person if service of the copy would not assist the protected person in understanding the proceedings.

(6) The court may require a conservator to submit to a physical check of the estate in the control of the conservator at any time and in any manner the court may specify.

(7) The Chief Justice of the Supreme Court may by rule specify the form and contents of accounts that must be filed by a conservator.

[1995 c.664 §49; 1997 c.631 §411; 1999 c.592 §4; 2005 c.123 §2; 2015 c.364 §2]



Section 125.480 - Approval of accounting.

[1995 c.664 §50]



Section 125.485 - Liability of conservator.

(a) The contract specifically makes the conservator liable in a personal capacity; or

(b) The conservator fails to reveal the representative capacity of the conservator and identity of the estate in the contract.

(2) The conservator is personally liable for obligations arising from ownership, obligations arising out of control of property of the estate and torts committed in the course of administration of the estate only if the conservator is personally at fault.

(3) Claims based on contracts entered into by a conservator in the fiduciary capacity of the conservator, on obligations arising from ownership or control of the estate or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in the fiduciary capacity of the conservator, whether or not the conservator is personally liable.

(4) Any question of liability between the estate and the conservator personally may be determined in a proceeding for accounting or for indemnification, or in any other appropriate proceeding or action.

[1995 c.664 §51]



Section 125.490 - Status of persons dealing with conservator.

(2) The protection provided under subsection (1) of this section:

(a) Is not affected by any procedural irregularity or jurisdictional defect in the proceedings that resulted in the issuance of letters; and

(b) Is in addition to the protection provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

(3) A person who holds property in which the protected person has an interest, or who is indebted either to the protected person or to the protected person and others, may enter into transactions with the conservator with respect to the property or debt to the same extent that the person could deal with the protected person if the protected person were not under protection.

[1995 c.664 §52]



Section 125.495 - Payment of claims against estate or protected person.

(2) A claim may be presented by either of the following methods:

(a) The claimant may deliver or mail to the conservator or the attorney for the conservator a written statement of the claim stating the basis of the claim, the name and address of the claimant and of the claimant’s attorney if the claimant is represented by an attorney in respect to the claim, and the amount claimed.

(b) The claimant may file the claim with the clerk of the court in which the proceeding is pending, captioned in a manner that will identify the protected person and the clerk’s number of the proceeding, and deliver or mail a copy of the statement to the conservator or the attorney of the conservator.

(3) If the conservator disallows the claim in whole or in part, or if the conservator finds that the claim is valid but not due, the conservator shall notify the claimant or the attorney of the claimant in writing of the disallowance or finding of the conservator.

(4) The presentation of a claim and any defect in form or substance may be waived by the conservator or by the court if the claim, properly stated, is a valid and absolute obligation of the estate.

(5) The conservator may reconsider any claim previously rejected or allowed, or may compromise any claim against the estate of a protected person, including contingent, unliquidated and unmatured claims.

[1995 c.664 §53]



Section 125.500 - Enforcement of claim against estate or protected person.

(2) A creditor of the protected person or the estate of the protected person whose claim is secured may not exercise remedies against the security until at least 30 days after the claim is presented and after notice to the conservator or the attorney of the conservator that the creditor intends to exercise remedies against the security. The court may shorten the period for cause.

(3) The conservator may convey the security to the secured creditor in full or partial satisfaction of the claim if the secured creditor agrees to accept the conveyance as full satisfaction or partial satisfaction of the debt.

[1995 c.664 §54]



Section 125.505 - Notice of claim to conservator.

[1995 c.664 §55]



Section 125.510 - Procedure where claim disallowed.

(a) File in the conservatorship proceeding a request for a summary determination of the claim by the court, with proof of service of a copy upon the conservator or the attorney of the conservator; or

(b) Commence a separate action against the conservator on the claim in a court of competent jurisdiction. The action shall proceed and be tried as any other action.

(2) If the claimant requests a summary hearing, the conservator may, within 30 days after service of the request, notify the claimant in writing that if the claimant desires to prove the claim the claimant must commence a separate action against the conservator within 60 days after service of the notice. If the claimant fails to commence an action against the conservator within that time, the claim is barred.

(3) An order allowing or disallowing in whole or in part a claim that has been considered upon a summary hearing may not be appealed.

[1995 c.664 §56]



Section 125.515 - Effect of presentation of claim on statute of limitations.

(a) The period of time beginning at the presentation of a claim and ending 30 days after the claim is disallowed.

(b) If the claim is not allowed or disallowed within 60 days after it is presented, the period of time beginning with the presentation of the claim and ending 90 days after the claim is presented.

(2) For the purpose of any statute of limitation, an action is considered commenced upon the filing of a request for a summary determination of a claim that has been disallowed in whole or in part.

[1995 c.664 §57]



Section 125.520 - Order of payment of expenses and claims.

(1) Funds needed for the current care, maintenance and support of the protected person and the dependents of the protected person and claims for the expenses of administration.

(2) Expenses and claims for the care, maintenance and support of the protected person and the dependents of the protected person that are not paid under subsection (1) of this section.

(3) Debts and taxes with preference under federal law.

(4) Taxes with preference under the laws of this state that are due and payable while possession of the estate of the protected person is retained by the conservator.

(5) All other claims against the conservatorship estate.

[1995 c.664 §58; 1997 c.717 §7]



Section 125.525 - Termination of conservatorship.

(1) Immediately, to the extent that the assets are not required for payment of expenses of administration and debts incurred by the conservator for the account of the estate of the protected person; and

(2) Upon entry of an order approving the final accounting or surcharging the conservator, to the extent of any balance remaining.

[1995 c.664 §59]



Section 125.530 - Powers and duties of conservator on death of protected person.

[1995 c.664 §60; 1997 c.717 §8]



Section 125.535 - Disposition of small estate.

[1995 c.664 §61]



Section 125.540 - Payment of debt and delivery of property to foreign conservator.

(a) A protective proceeding relating to the protected person is not pending in this state; and

(b) The fiduciary is entitled to payment or to receive delivery.

(2) If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this state, payment or delivery in response to the demand and affidavit discharges the debtor or possessor.

[1995 c.664 §62]



Section 125.600 - In general.

(2) A temporary fiduciary who will exercise the powers of a conservator may be appointed by the court if the court makes a specific finding by clear and convincing evidence that the respondent is financially incapable or a minor, that there is an immediate and serious danger to the estate of the respondent, and that the welfare of the respondent requires immediate action.

(3) A temporary fiduciary may be appointed only for a specific purpose and only for a specific period of time. The period of time may not exceed 30 days. The court may extend the period of the temporary fiduciary’s authority for an additional period not to exceed 30 days upon motion and good cause shown. The court may terminate the authority of a temporary fiduciary at any time.

(4) Except as otherwise provided in this section and ORS 125.605 and 125.610, a temporary fiduciary is subject to all provisions of this chapter.

[1995 c.664 §63]



Section 125.605 - Procedure for appointment of temporary fiduciary.

(2) Notice of a petition for the appointment of a temporary fiduciary must be given to the persons specified in ORS 125.060 (2) in the manner provided by ORS 125.065 at least two days before the appointment of a temporary fiduciary. The court may waive the requirement that notice be given before appointment if the court finds that the immediate and serious danger requires an immediate appointment. In no event may the notice required by ORS 125.060 be given more than two days after the appointment is made.

(3) Notice of a motion for the extension of a temporary fiduciary’s authority beyond 30 days under ORS 125.600 (3) must be given to the persons specified in ORS 125.060 (2) in the manner provided by ORS 125.065 at least two days before the entry of an order granting the extension.

(4) The court shall appoint a visitor if the petition seeks appointment of a temporary guardian. A visitor may be appointed by the court if a petition seeks appointment of a temporary conservator. Within three days after the appointment of the temporary fiduciary, the visitor shall conduct an interview of the respondent. The visitor shall report to the court within five days after the appointment of a temporary fiduciary is made. The report of the visitor shall be limited to the conditions alleged to support the appointment of a temporary fiduciary.

(5) If objections are made to the appointment of a temporary fiduciary or to the extension of a temporary fiduciary’s authority under ORS 125.600 (3), the court shall hear the objections within two judicial days after the date on which the objections are filed. Notwithstanding ORS 21.170, no fee shall be charged to any person filing an objection to the appointment of a temporary fiduciary or to the extension of a temporary fiduciary’s authority under ORS 125.600 (3).

[1995 c.664 §64; 1997 c.717 §9; 2011 c.595 §130]



Section 125.610 - Report of temporary fiduciary.

(a) When the temporary fiduciary completes the duties of the fiduciary;

(b) When the temporary appointment expires; or

(c) When the court orders the termination of the temporary fiduciary’s authority.

(2) If the person appointed as temporary fiduciary is appointed to act as a permanent fiduciary for the protected person, the report of the activities of the temporary fiduciary may be included in the first annual report of the guardian or in the first accounting of the conservator.

[1995 c.664 §65]



Section 125.650 - Other protective orders.

(2) In issuing protective orders under this section, the court may exercise any power that could be exercised by a guardian or conservator in a protective proceeding, or any power that could be exercised by the court in a protective proceeding in which a fiduciary is appointed.

(3) Before entering a protective order under this section, the court shall consider the interests of creditors and dependents of the protected person and whether the protected person needs the continuing protection of a fiduciary.

(4) The court may appoint a fiduciary whose authority is limited to a specified time and whose power is limited to certain acts needed to implement the protective order. A fiduciary appointed under this subsection need only make such report to the court as the court may require.

(5) In addition to any other protective order that may be entered under this section, the court may authorize, direct or ratify:

(a) Any transaction necessary or desirable to achieve any security, service or care arrangement meeting the foreseeable needs of the protected person, including but not limited to payment, delivery, deposit or retention of funds or property, sale, mortgage, lease or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, or addition to or establishment of a suitable trust.

(b) Any contract, trust or other transaction relating to the protected person’s financial affairs or involving the estate of the person if the court determines that the transaction is in the best interests of the protected person.

[1995 c.664 §66]



Section 125.675 - Definitions.

(1) "Client" means a person who receives public guardian and conservator services from the Oregon Public Guardian and Conservator.

(2) "Deputy public guardian and conservator" means a person who is employed by or under contract with the Oregon Public Guardian and Conservator, who is certified by the Oregon Public Guardian and Conservator and who provides services as a fiduciary appointed by the court to clients under ORS 125.675 to 125.687.

(3) "Public guardian and conservator services" means services, including but not limited to information, assistance and services as a court-appointed fiduciary in guardianship or conservatorship proceedings that are provided by deputy public guardians and conservators, volunteers and staff under the supervision and control of the Oregon Public Guardian and Conservator.

[2014 c.117 §2]



Section 125.678 - Appointment; term; responsibilities; delegation of duties; rules.

(2) The Oregon Public Guardian and Conservator shall be responsible for carrying out the powers, duties and functions of the Oregon Public Guardian and Conservator pursuant to ORS 125.675 to 125.687, within the office of the Long Term Care Ombudsman, and subject to the direction, supervision and control of the Long Term Care Ombudsman.

(3) The Oregon Public Guardian and Conservator, in consultation with and subject to the approval of the Long Term Care Ombudsman, may:

(a) Hire or contract with volunteers, staff, deputy public guardians and conservators and other qualified individuals, as necessary, to carry out the powers, duties and functions of the Oregon Public Guardian and Conservator;

(b) Prescribe the duties and assignments of persons hired or under contract with the Oregon Public Guardian and Conservator;

(c) Fix the compensation, including reasonable travel and other expenses incurred in the performance of official duties, of persons hired by or under contract with the Oregon Public Guardian and Conservator subject to the State Personnel Relations Law; and

(d) Adopt rules to carry out the provisions of ORS 125.675 to 125.687.

(4) The Long Term Care Ombudsman may hire or contract with staff to serve in the office of the Long Term Care Ombudsman as necessary to carry out the powers, duties and functions of the Long Term Care Ombudsman in supervising, monitoring, advising and supporting the Oregon Public Guardian and Conservator as required under ORS 441.406.

(5) The Oregon Public Guardian and Conservator may delegate the exercise or discharge of any power, duty or function that is vested in or imposed by law upon the Oregon Public Guardian and Conservator to a deputy public guardian and conservator, staff person or volunteer hired by or under contract with the Oregon Public Guardian and Conservator as appropriate for the purpose of conducting an official act in the name of the Oregon Public Guardian and Conservator. The official act of any person acting in the name of the Oregon Public Guardian and Conservator by the authority of the Oregon Public Guardian and Conservator is an official act of the Oregon Public Guardian and Conservator.

(6) The Oregon Public Guardian and Conservator may solicit and accept gifts, grants and donations from public and private sources for the purpose of carrying out the provisions of ORS 125.675 to 125.687, which moneys shall be deposited in the Long Term Care Ombudsman Account established under ORS 441.419.

[2014 c.117 §3]



Section 125.680 - Duties of Oregon Public Guardian and Conservator.

(1) Educate the public about the role and function of the Oregon Public Guardian and Conservator and about public guardian and conservator services.

(2) Provide public guardian and conservator services for persons who do not have relatives or friends willing or able to assume the duties of guardianship or conservatorship and who lack the financial resources to obtain a private guardian or conservator.

(3) Certify deputy public guardians and conservators.

(4) Develop model standards of eligibility and professional conduct for deputy public guardians and conservators and of practice and procedure in public guardianship and conservatorship proceedings.

(5) Develop and implement training and educational materials for deputy public guardians and conservators.

(6) Establish and operate a program to recruit, train and supervise volunteers to provide assistance to the Oregon Public Guardian and Conservator, deputy public guardians and conservators and clients.

(7) Establish a process, including criteria and standards, to determine the eligibility of persons to receive public guardian and conservator services and for the needs assessment required under ORS 125.683.

(8) Cooperate with offices of county public guardian and conservator operating under ORS 125.700.

(9) Work with existing local and county programs and with other organizations and entities to develop and expand public guardian and conservator services in this state.

(10) Make recommendations to the Legislative Assembly for policy and legislation regarding implementation, improvement and expansion of public guardian and conservator services in this state.

[2014 c.117 §4]



Section 125.683 - Needs assessment; written plan for services.

(a) Assess the person’s capacity to:

(A) Care for the person’s own safety;

(B) Manage the person’s own financial affairs; and

(C) Attend to and provide for necessities such as food, shelter, clothing and medical care;

(b) Assess the person’s financial resources, based on information available or supplied to the Oregon Public Guardian and Conservator at the time of the assessment;

(c) Determine whether the available information about the person is sufficient to support a finding that the person is incapacitated or financially incapable, and the entry of a court order for the appointment of a fiduciary under ORS 125.010;

(d) Determine whether any other person may be willing and able to serve as the person’s guardian or conservator and, if appropriate, locate and contact that other person;

(e) Determine the type of fiduciary, if any, to request in a petition filed under ORS 125.055, giving preference to the least intrusive form of fiduciary relationship consistent with the best interests of the person; and

(f) Determine how best to provide public guardian and conservator services to the person that are least restrictive to the person’s liberty, that are least intrusive to the person and that provide for the greatest degree of independence that the person is capable of exercising.

(2) For each person determined to be eligible for public guardian and conservator services under this section, the Oregon Public Guardian and Conservator shall develop a written plan setting forth the type and duration of services to be provided by the Oregon Public Guardian and Conservator. The plan shall be included in any nonemergency petition or pleading filed with the court.

[2014 c.117 §5]



Section 125.685 - Deputy public guardian and conservator; volunteer requirements and responsibilities.

(a) Must be certified as a deputy public guardian and conservator by the Oregon Public Guardian and Conservator; and

(b) If appointed by the court as public guardian and conservator for a client, shall serve as provided in this chapter and ORS 127.005 and 127.015, except as expressly stated otherwise in ORS 125.675 to 125.687.

(2) A volunteer of the Oregon Public Guardian and Conservator must provide, in writing, the volunteer’s criminal history and must submit or consent to a criminal records check, including fingerprint identification.

(3) Volunteers:

(a) May not conduct the needs assessments required under ORS 125.683;

(b) May not engage in conduct that constitutes the unlicensed practice of law;

(c) Shall be under the supervision and control of the Oregon Public Guardian and Conservator or of a deputy public guardian and conservator;

(d) Shall be instructed in confidentiality and shall maintain the confidentiality of clients and of written information and materials relating to clients;

(e) May not receive compensation or any other benefit but may be reimbursed for reasonable travel and other expenses incurred in the performance of their duties on behalf of the Oregon Public Guardian and Conservator; and

(f) Except for intentional misconduct or conduct that is grossly negligent, are immune from civil liability for any acts or omissions occurring, or errors in judgment made in good faith, in the course of providing authorized public guardian and conservator services.

[2014 c.117 §6]



Section 125.687 - Limitations of court on appointment of Oregon Public Guardian and Conservator; bond; fees and compensation.

(2) The Oregon Public Guardian and Conservator shall file an official bond in such amount as may be fixed from time to time by the Long Term Care Ombudsman. The bond shall inure to the joint benefit of the several public guardianship and conservatorship estates in which the Oregon Public Guardian and Conservator is providing services, but a bond is not required to be filed in individual estates.

(3) The court may not charge a fee for the filing of a petition or any other pleading under this chapter by the Oregon Public Guardian and Conservator or a deputy public guardian and conservator when the filing is made in connection with the provision of public guardian and conservator services under ORS 125.675 to 125.687.

(4)(a) The court shall order the client or the client’s estate to pay for reasonable expenses incurred, including compensation for services rendered, in the provision of public guardian and conservator services to the client, including but not limited to court costs and attorney fees.

(b) If a client is indigent, the Oregon Public Guardian and Conservator and the office of the Long Term Care Ombudsman shall have a claim against the client or the client’s estate for the portion of any payment ordered under paragraph (a) of this subsection that remains unpaid.

(5) The court may not order the Oregon Public Guardian and Conservator, a deputy public guardian and conservator or the office of the Long Term Care Ombudsman to pay court costs or attorney fees in a proceeding brought on behalf of a client under ORS 125.675 to 125.687.

[2014 c.117 §7]



Section 125.700 - Office of county public guardian and conservator; expenses; termination.

(1) After making a determination that there exists a need within the county for a guardian or conservator for persons who do not have relatives or friends willing to serve as a guardian or conservator and capable of assuming the duties of guardianship or conservatorship, may create the office of county public guardian and conservator and such subordinate positions as may be necessary to operate effectively the office of county public guardian and conservator.

(2) May expend county funds for the purpose of operating the office of county public guardian and conservator.

(3) After establishment of the office of county public guardian and conservator, upon the finding that the county does not need the service of a county public guardian and conservator, may terminate the office.

[Formerly 126.905; 2014 c.117 §13]

Note: 125.700 to 125.730 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 125 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 125.705 - Effect of vacancy in office of county public guardian and conservator.

(2) As used in ORS 125.700 to 125.730, "county public guardian and conservator" means the person appointed to the office of county public guardian and conservator created under ORS 125.700.

[Formerly 126.915; 2014 c.117 §14]

Note: See note under 125.700.



Section 125.710 - Powers and duties of county public guardian and conservator.

(2) When appointed as guardian or conservator by the court having probate jurisdiction, the county public guardian and conservator shall serve as provided in ORS chapter 125, ORS 127.005 and 127.015 except as specifically stated to the contrary in ORS 125.700 to 125.730.

(3) The county public guardian and conservator in the discretion of the county public guardian and conservator may employ private attorneys if the fees for the attorneys can be defrayed out of funds of the guardianship or conservatorship estate.

[Formerly 126.925; 2014 c.117 §15]

Note: See note under 125.700.



Section 125.715 - Bond; exoneration of surety.

(2) Upon removal of the county public guardian and conservator in accordance with the provisions of ORS 125.705, the surety on the county public guardian and conservator bond shall be exonerated upon order to that effect of the court having probate jurisdiction in the county.

[Formerly 126.935; 2014 c.117 §16]

Note: See note under 125.700.



Section 125.720 - Deposit of funds.

[Formerly 126.945; 2014 c.117 §17]

Note: See note under 125.700.



Section 125.725 - Reimbursement of county public guardian and conservator’s expenses from estate of ward or protected person.

[Formerly 126.955; 2014 c.117 §18]

Note: See note under 125.700.



Section 125.730 - Fees prohibited.

[Formerly 126.965; 2014 c.117 §19]

Note: See note under 125.700.



Section 125.800 - Short title.

[2009 c.179 §1]

Note: 125.800 to 125.852 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 125 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 125.802 - Definitions.

(1) "Adult" means an individual who has attained 18 years of age.

(2) "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under ORS chapter 125.

(3) "Conservatorship order" means an order appointing a conservator or other order related to management of an adult’s property.

(4) "Conservatorship proceeding" means a judicial proceeding in which a conservatorship order is sought or has been issued.

(5) "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under ORS chapter 125.

(6) "Guardianship order" means an order appointing a guardian.

(7) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(8) "Incapacitated person" means an adult for whom a guardian has been appointed.

(9) "Party" means the respondent, petitioner, guardian, conservator or any other person allowed by the court to participate in a guardianship or conservatorship proceeding.

(10)(a) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(b) "Person" as defined in paragraph (a) of this subsection does not apply in the terms "incapacitated person" or "protected person."

(11) "Protected person" means an adult for whom a conservatorship order has been issued.

(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) "Respondent" means an adult for whom a conservatorship order or the appointment of a guardian is sought.

(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe or any territory or insular possession subject to the jurisdiction of the United States.

[2009 c.179 §2]

Note: See note under 125.800.



Section 125.805 - International application.

[2009 c.179 §3]

Note: See note under 125.800.



Section 125.807 - Communication between courts.

(2) Courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.

[2009 c.179 §4]

Note: See note under 125.800.



Section 125.810 - Cooperation between courts.

(a) Hold an evidentiary hearing;

(b) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(c) Order that an evaluation or assessment be made of the respondent;

(d) Order any appropriate investigation of a person involved in a proceeding;

(e) Forward to the court of this state a certified copy of the transcript or other record of a hearing under paragraph (a) of this subsection or any other proceeding, any evidence otherwise produced under paragraph (b) of this subsection and any evaluation or assessment prepared in compliance with an order under paragraph (c) or (d) of this subsection;

(f) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person; or

(g) Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 C.F.R. 164.504.

(2) If a court of another state in which a guardianship or conservatorship proceeding is pending requests assistance of the kind provided in subsection (1) of this section, a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

[2009 c.179 §5]

Note: See note under 125.800.



Section 125.812 - Taking testimony in another state.

(2) In a guardianship or conservatorship proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

[2009 c.179 §6]

Note: See note under 125.800.



Section 125.815 - Definitions; significant-connection factors.

(a) "Emergency" means a circumstance described in ORS 125.600 (1), and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent’s behalf.

(b) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a conservatorship order or the appointment of a guardian, or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(c) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(2) In determining under ORS 125.820 and 125.837 (5) whether a respondent has a significant connection with a particular state, the court shall consider:

(a) The location of the respondent’s family and other persons required to be notified of the guardianship or conservatorship proceeding;

(b) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(c) The location of the respondent’s property; and

(d) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver license, social relationship and receipt of services.

[2009 c.179 §7]

Note: See note under 125.800.



Section 125.817 - Exclusive basis.

[2009 c.179 §8]

Note: See note under 125.800.



Section 125.820 - Jurisdiction.

(1) This state is the respondent’s home state;

(2) On the date the petition is filed, this state is a significant-connection state and:

(a) The respondent does not have a home state or a court of the respondent’s home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(b) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state and, before the court makes the appointment or issues the order:

(A) A petition for an appointment or order is not filed in the respondent’s home state;

(B) An objection to the court’s jurisdiction is not filed by a person required to be notified of the proceeding; and

(C) The court in this state concludes that it is an appropriate forum under the factors set forth in ORS 125.827;

(3) This state does not have jurisdiction under either subsection (1) or (2) of this section, the respondent’s home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum and jurisdiction in this state is consistent with the Oregon and United States Constitutions; or

(4) The requirements for special jurisdiction under ORS 125.822 are met.

[2009 c.179 §9]

Note: See note under 125.800.



Section 125.822 - Special jurisdiction.

(a) Appoint a guardian in an emergency as provided for the appointment of a temporary fiduciary under ORS 125.600 for a respondent who is physically present in this state;

(b) Issue a conservatorship order with respect to real or tangible personal property located in this state; or

(c) Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to ORS 125.837.

(2) If a petition was filed for the appointment of a temporary fiduciary under ORS 125.600 and this state was not the respondent’s home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether the dismissal is requested before or after the emergency appointment.

[2009 c.179 §10]

Note: See note under 125.800.



Section 125.825 - Exclusive and continuing jurisdiction.

[2009 c.179 §11]

Note: See note under 125.800.



Section 125.827 - Appropriate forum.

(2) If a court of this state declines to exercise its jurisdiction under subsection (1) of this section, the court shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a conservatorship order be filed promptly in another state.

(3) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(a) Any expressed preference of the respondent;

(b) Whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation;

(c) The length of time the respondent was physically present in or was a legal resident of this or another state;

(d) The distance of the respondent from the court in each state;

(e) The financial circumstances of the respondent’s estate;

(f) The nature and location of the evidence;

(g) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(h) The familiarity of the court of each state with the facts and issues in the proceeding; and

(i) If an appointment were made, the court’s ability to monitor the conduct of the guardian or conservator.

[2009 c.179 §12]

Note: See note under 125.800.



Section 125.830 - Jurisdiction declined by reason of conduct.

(a) Decline to exercise jurisdiction;

(b) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety and welfare of the respondent or the protection of the respondent’s property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a conservatorship order is filed in a court of another state having jurisdiction; or

(c) Continue to exercise jurisdiction after considering:

(A) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court’s jurisdiction;

(B) Whether the court is a more appropriate forum than the court of any other state under the factors set forth in ORS 125.827 (3); and

(C) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of ORS 125.820.

(2) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a conservatorship order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney fees, investigative fees, court costs, communication expenses, witness fees and expenses and travel expenses. The court may not assess fees, costs or expenses of any kind against this state or a governmental subdivision, agency or instrumentality of this state unless authorized by law other than ORS 125.800 to 125.852.

[2009 c.179 §13]

Note: See note under 125.800.



Section 125.832 - Notice of proceeding.

[2009 c.179 §14]

Note: See note under 125.800.



Section 125.835 - Proceedings in more than one state.

(1) If the court in this state has jurisdiction under ORS 125.820, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to ORS 125.820 before the appointment or issuance of the order.

(2) If the court in this state does not have jurisdiction under ORS 125.820, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.

[2009 c.179 §15]

Note: See note under 125.800.



Section 125.837 - Transfer of guardianship or conservatorship to another state.

(2) Notice of a petition under subsection (1) of this section must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(3) On the court’s own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (1) of this section.

(4) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(a) The incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(b) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(c) Plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

(5) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(a) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in ORS 125.815 (2);

(b) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(c) Adequate arrangements will be made for management of the protected person’s property.

(6) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(a) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to ORS 125.840; and

(b) The documents required to terminate a guardianship or conservatorship in this state.

[2009 c.179 §16]

Note: See note under 125.800.



Section 125.840 - Accepting guardianship or conservatorship transferred from another state.

(2) Notice of a petition under subsection (1) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a conservatorship order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(3) On the court’s own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (1) of this section.

(4) The court shall issue an order provisionally granting a petition filed under subsection (1) of this section unless:

(a) The court determines that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(b) The guardian or conservator is ineligible for appointment in this state.

(5) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to ORS 125.837 transferring the proceeding to this state.

(6) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(7) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person’s incapacity and the appointment of the guardian or conservator.

(8) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under ORS chapter 125 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

[2009 c.179 §17]

Note: See note under 125.800.



Section 125.842 - Registration of guardianship orders; fee.

[2009 c.179 §18; 2011 c.595 §36]

Note: See note under 125.800.



Section 125.845 - Registration of conservatorship orders; fee.

[2009 c.179 §19; 2011 c.595 §37]

Note: See note under 125.800.



Section 125.847 - Effect of registration.

(2) A court of this state may grant any relief available under ORS 125.800 to 125.852 and other law of this state to enforce a registered order.

[2009 c.179 §20]

Note: See note under 125.800.



Section 125.850 - Uniformity of application and construction.

[2009 c.179 §21]

Note: See note under 125.800.



Section 125.852 - Relation to Electronic Signatures in Global and National Commerce Act.

[2009 c.179 §22]

Note: See note under 125.800.






Chapter 126 - Property Held for the Benefit of Minors; Uniform Transfers to Mi nors Act

Section 126.003



Section 126.005



Section 126.006



Section 126.007



Section 126.010



Section 126.011



Section 126.013



Section 126.015



Section 126.017



Section 126.020



Section 126.025



Section 126.030



Section 126.035



Section 126.040



Section 126.045



Section 126.050



Section 126.055



Section 126.060



Section 126.065



Section 126.070



Section 126.075



Section 126.080



Section 126.085



Section 126.090



Section 126.095



Section 126.098



Section 126.100



Section 126.103



Section 126.105



Section 126.106



Section 126.107



Section 126.110



Section 126.111



Section 126.113



Section 126.114



Section 126.115



Section 126.116



Section 126.117



Section 126.120



Section 126.121



Section 126.123



Section 126.125



Section 126.126



Section 126.127



Section 126.130



Section 126.131



Section 126.133



Section 126.135



Section 126.136



Section 126.137



Section 126.140



Section 126.141



Section 126.143



Section 126.145



Section 126.146



Section 126.150



Section 126.151



Section 126.155



Section 126.156



Section 126.157



Section 126.160



Section 126.161



Section 126.163



Section 126.165



Section 126.166



Section 126.167



Section 126.170



Section 126.171



Section 126.173



Section 126.174



Section 126.175



Section 126.176



Section 126.177



Section 126.180



Section 126.181



Section 126.183



Section 126.185



Section 126.186



Section 126.187



Section 126.190



Section 126.193



Section 126.195



Section 126.197



Section 126.200



Section 126.203



Section 126.205



Section 126.207



Section 126.210



Section 126.213



Section 126.215



Section 126.217



Section 126.220



Section 126.223



Section 126.225



Section 126.227



Section 126.229



Section 126.230



Section 126.233



Section 126.235



Section 126.237



Section 126.240



Section 126.243



Section 126.245



Section 126.247



Section 126.250



Section 126.253



Section 126.255



Section 126.257



Section 126.260



Section 126.263



Section 126.265



Section 126.267



Section 126.270



Section 126.273



Section 126.275



Section 126.277



Section 126.280



Section 126.283



Section 126.285



Section 126.287



Section 126.290



Section 126.293



Section 126.295



Section 126.297



Section 126.300



Section 126.303



Section 126.305



Section 126.306



Section 126.307



Section 126.310



Section 126.311



Section 126.313



Section 126.315



Section 126.316



Section 126.317



Section 126.320



Section 126.321



Section 126.323



Section 126.325



Section 126.326



Section 126.327



Section 126.330



Section 126.331



Section 126.333



Section 126.335



Section 126.336



Section 126.337



Section 126.338



Section 126.340



Section 126.341



Section 126.343



Section 126.345



Section 126.346



Section 126.347



Section 126.350



Section 126.351



Section 126.353



Section 126.355



Section 126.357



Section 126.360



Section 126.363



Section 126.365



Section 126.367



Section 126.370



Section 126.373



Section 126.377



Section 126.383



Section 126.387



Section 126.393



Section 126.397



Section 126.403



Section 126.405



Section 126.406



Section 126.407



Section 126.410



Section 126.411



Section 126.413



Section 126.415



Section 126.416



Section 126.420



Section 126.421



Section 126.425



Section 126.426



Section 126.430



Section 126.431



Section 126.435



Section 126.436



Section 126.440



Section 126.441



Section 126.445



Section 126.446



Section 126.450



Section 126.451



Section 126.455



Section 126.456



Section 126.460



Section 126.461



Section 126.465



Section 126.466



Section 126.470



Section 126.471



Section 126.475



Section 126.476



Section 126.480



Section 126.481



Section 126.485



Section 126.490



Section 126.495



Section 126.505



Section 126.506



Section 126.510



Section 126.511



Section 126.515



Section 126.516



Section 126.520



Section 126.525



Section 126.527



Section 126.530



Section 126.535



Section 126.540



Section 126.545



Section 126.555



Section 126.557



Section 126.560



Section 126.565



Section 126.570



Section 126.605



Section 126.606



Section 126.610



Section 126.611



Section 126.615



Section 126.616



Section 126.617



Section 126.620



Section 126.621



Section 126.625



Section 126.626



Section 126.630



Section 126.631



Section 126.635



Section 126.636



Section 126.637



Section 126.638



Section 126.639



Section 126.640



Section 126.641



Section 126.645



Section 126.646



Section 126.650



Section 126.651



Section 126.655



Section 126.656



Section 126.660



Section 126.665



Section 126.670



Section 126.675



Section 126.700 - Payment or delivery for benefit of minor.

(a) A person having the care and custody of the minor with whom the minor resides;

(b) A guardian of the minor; or

(c) A financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor.

(2) This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending.

(3) The persons, except the minor or a financial institution under subsection (1)(c) of this section, receiving money or property for a minor, shall apply the money to the support and education of the minor, and shall not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor’s support. Excess sums shall be preserved for future support of the minor and the balance not so used and the property received for the minor shall be turned over to the minor when the minor attains majority.

(4) Persons who pay or deliver money or personal property under this section are not responsible for the proper application of the money or property.

[Formerly 126.025]



Section 126.725 - Settlement agreement on behalf of minor; payment or deposit; disbursement; liability.

(a) A conservator has not been appointed for a minor;

(b) The total amount of the claim, not including reimbursement of medical expenses, liens, reasonable attorney fees and costs of suit, is $25,000 or less if paid in cash or if paid by the purchase of a premium for an annuity;

(c) The moneys paid under the settlement agreement will be paid as set forth in subsections (3) and (4) of this section; and

(d) The person entering into the settlement agreement on behalf of the minor completes an affidavit or verified statement that attests that the person has made a reasonable inquiry and that:

(A) To the best of the person’s knowledge, the minor will be fully compensated by the settlement; or

(B) There is no practical way to obtain additional amounts from the party entering into the settlement agreement with the minor.

(2) The attorney representing the person entering into the settlement agreement on behalf of the minor, if any, shall maintain the affidavit or verified statement completed under subsection (1)(d) of this section in the attorney’s file for two years after the minor attains the age of 21 years.

(3) The moneys payable under the settlement agreement must be paid as follows:

(a) If the minor or person entering into the settlement agreement on behalf of the minor is represented by an attorney and the settlement is paid in cash, by direct deposit into the attorney’s trust account maintained pursuant to rules of professional conduct adopted under ORS 9.490 to be held for the benefit of the minor. The attorney shall deposit the moneys received on behalf of the minor directly into a federally insured savings account that earns interest in the sole name of the minor, and provide notice of the deposit to the minor and the person entering into the settlement agreement on behalf of the minor. Notice shall be delivered by personal service or first class mail.

(b) If the minor or person entering into the settlement agreement on behalf of the minor is not represented by an attorney and the settlement is paid in cash, directly into a federally insured savings account that earns interest in the sole name of the minor. Notice of the deposit to the minor shall be delivered by personal service or first class mail.

(c) If paid by purchase of an annuity, by direct payment to the provider of the annuity with the minor designated as the sole beneficiary of the annuity.

(d) If the minor is a ward in the custody of the Department of Human Services under ORS 419B.337 and the settlement is paid in cash, directly into a trust account, or subaccount of a trust account, established by the department or the Oregon Health Authority under ORS 430.195 for the purpose of receiving moneys payable to the ward under the settlement agreement and that earns interest for the benefit of the ward.

(4) The moneys in the minor’s savings account, trust account or trust subaccount established under subsection (3) of this section may not be withdrawn, removed, paid out or transferred to any person, including the minor, except as follows:

(a) Pursuant to court order;

(b) Upon the minor’s attainment of 18 years of age; or

(c) Upon the minor’s death.

(5) If a settlement agreement is entered into in compliance with subsection (1) of this section, the signature of the person entering into the settlement agreement on behalf of the minor is binding on the minor without the need for further court approval or review and has the same force and effect as if the minor were a competent adult entering into the settlement agreement.

(6) A person acting in good faith on behalf of a minor under this section is not liable to the minor for the moneys paid in settlement or for any other claim arising out of the settlement.

[2007 c.874 §1; 2009 c.311 §1; 2011 c.188 §1]



Section 126.730 - Payment of moneys to minor pursuant to judgment; payment or deposit; disbursement.

(2) The moneys paid under subsection (1) of this section must be paid as follows:

(a) If the minor or person to whom payment is made is represented by an attorney and the judgment is paid in cash, by direct deposit into the attorney’s trust account maintained pursuant to rules of professional conduct adopted under ORS 9.490 to be held for the benefit of the minor. The attorney shall deposit the moneys received on behalf of the minor directly into a federally insured savings account that earns interest in the sole name of the minor, and provide notice of the deposit to the minor and the person to whom payment is made. Notice shall be delivered by personal service or first class mail.

(b) If the minor or person to whom payment is made is not represented by an attorney and the judgment is paid in cash, directly into a federally insured savings account that earns interest in the sole name of the minor. Notice of the deposit shall be delivered to the minor by personal service or first class mail.

(c) If the judgment is paid by purchase of an annuity, by direct payment to the provider of the annuity with the minor designated as the sole beneficiary of the annuity.

(d) If the minor is a ward in the custody of the Department of Human Services under ORS 419B.337 and the judgment is paid in cash, directly into a trust account, or subaccount of a trust account, established by the department or the Oregon Health Authority under ORS 430.195 for the purpose of receiving moneys payable to the ward pursuant to the judgment and that earns interest for the benefit of the ward.

(3) The moneys in the minor’s savings account, trust account or trust subaccount established under subsection (2) of this section may not be withdrawn, removed, paid out or transferred to any person, including the minor, except as follows:

(a) Pursuant to court order;

(b) Upon the minor’s attainment of 18 years of age; or

(c) Upon the minor’s death.

(4) This section does not apply if the person making payment has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending.

[2009 c.311 §2; 2011 c.188 §2]



Section 126.735 - Legislative findings; minor’s capacity to contract for bank account; consent; liability.

(2) For purposes of this section, "minor" means an unemancipated and unmarried person who is under 18 years of age and entitled to payment or delivery of moneys under ORS 126.700, 126.725 or 126.730.

(3) Notwithstanding any other provision of law, a minor may contract with a bank or financial institution to establish a bank account for the purpose of depositing payments or deliveries of moneys under ORS 126.700, 126.725 or 126.730. Such contract is binding upon the minor and cannot be voided or disaffirmed by the minor based upon the minor’s age or status as a minor.

(4) The consent of the minor’s parent or legal guardian, or of the person having legal custody of the minor, is not necessary to contract to establish a bank account under this section. The parent, legal guardian or person having legal custody of the minor shall not be liable under a contract by the minor for a bank account unless the parent, legal guardian or person having legal custody of the minor is a party to the minor’s contract.

[2009 c.311 §3]



Section 126.805 - Definitions for ORS 126.805 to 126.886.

(1) "Adult" means any person who has attained the age of 21 years.

(2) "Beneficiary" means a person for whose benefit a transfer has been made to a custodian.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the account of the person or for others.

(4) "Conservator" means a person appointed or qualified by a court to act as general, limited or temporary guardian of a beneficiary’s property or a person legally authorized to perform substantially the same functions.

(5) "Court" means circuit court.

(6) "Custodial property" includes:

(a) Any interest in property transferred to a custodian under ORS 126.805 to 126.886.

(b) The income from that interest in property.

(7) "Custodian" means the person designated as custodian under ORS 126.812 or a successor or substitute custodian designated under ORS 126.862.

(8) "Financial institution" means a financial institution as defined in ORS 706.008 or a trust company as defined in ORS 706.008.

(9) "Legal representative" means the personal representative or conservator.

(10) "Member of the beneficiary’s family" means the beneficiary’s parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole blood or the half blood or through legal adoption.

(11) "Minor" means any person who has not attained the age of 21 years.

(12) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent’s estate or a person legally authorized to perform substantially the same functions.

(13) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

(14) "Transfer" means a transaction that creates custodial property under ORS 126.832.

(15) "Transferor" means a person who makes a transfer under ORS 126.805 to 126.886.

(16) "Trust company" means a trust company as defined in ORS 706.008.

[1959 c.640 §1; 1967 c.300 §1; 1973 c.827 §18; 1981 c.443 §1; 1983 c.457 §1; 1985 c.665 §1; 1997 c.631 §412; 2005 c.349 §1]



Section 126.809 - Applicability of ORS 126.805 to 126.886; jurisdiction over custodian.

(2) A person designated as custodian under ORS 126.805 to 126.886 is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(3) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar Act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the beneficiary or the custodian is a resident of the designated state or the custodial property is located in the designated state.

[1985 c.665 §3; 2005 c.349 §2]



Section 126.810



Section 126.812 - Nomination of custodian; effective date of custodianship and transfer of custodial property.

(2) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under ORS 126.832 (1).

(3) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under ORS 126.832. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to ORS 126.832.

[1985 c.665 §4; 2005 c.349 §3]



Section 126.815



Section 126.816 - Irrevocable gifts or exercise of power of appointment.

[1985 c.665 §5; 2005 c.349 §4]



Section 126.817



Section 126.819 - Irrevocable transfer by personal representative or trustee to custodian.

(2) If the testator or settlor has nominated a custodian under ORS 126.812 to receive the custodial property, the transfer must be made to that person.

(3) If the testator or settlor has not nominated a custodian under ORS 126.812, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under ORS 126.832.

[1985 c.665 §6; 2005 c.349 §5]



Section 126.820



Section 126.822 - Transfer to custodian in absence of authorization.

(2) Subject to subsection (3) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to ORS 126.832.

(3) A transfer under subsection (1) or (2) of this section may be made only if:

(a) The personal representative, trustee or conservator considers the transfer to be in the best interest of the minor;

(b) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

(c) The transfer is authorized by the court if it exceeds $30,000 in value.

[1985 c.665 §7; 2001 c.244 §3]



Section 126.825



Section 126.826 - Irrevocable transfer by person holding property of or owing liquidated debt to minor.

(2) If a person having the right to do so under ORS 126.812 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(3) If no custodian has been nominated under ORS 126.812 or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor’s family or to a trust company unless the property exceeds $5,000 in value.

[1985 c.665 §8]



Section 126.829 - Written acknowledgment of delivery as receipt.

[1985 c.665 §9]



Section 126.830



Section 126.832 - Creation and transfer of custodial property; form of instrument.

(a) An uncertificated security or a certificated security in registered form is either:

(A) Registered in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

(B) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary indorsement to an adult other than the transferor or the beneficiary, or delivered to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (2) of this section.

(b) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section.

(c) The ownership of a life or endowment insurance policy or annuity contract is either:

(A) Registered with the issuer in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

(B) Assigned in a writing delivered to an adult other than the transferor or the beneficiary, or delivered to a trust company, and the name of the assignee is followed in substance by the words specified in subsection (3) of this section.

(d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payer, issuer or other obligor that the right is transferred to the transferor, transferred to an adult other than the transferor or the beneficiary, or transferred to a trust company, and the name of the transferee is followed in substance by the words specified in subsection (3) of this section.

(e) An interest in real property is recorded in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section.

(f) A certificate of title issued by a department or agency of a state or of the United States that evidences title to tangible personal property is either:

(A) Issued in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

(B) Delivered to an adult other than the transferor or the beneficiary, or delivered to a trust company, and is indorsed to that person followed in substance by the words specified in subsection (3) of this section.

(g) An interest in any property not described in paragraphs (a) to (f) of this subsection is transferred to an adult other than the transferor or the beneficiary, or is transferred to a trust company, by a written instrument in substantially the form set forth in subsection (2) of this section.

(2) An instrument in the following form satisfies the requirements of subsection (1)(a)(B) and (g) of this section:

______________________________________________________________________________

TRANSFER UNDER THE OREGON

UNIFORM TRANSFERS TO MINORS ACT

I, ________(name of transferor or name and representative capacity if a fiduciary) hereby transfer to ________ (name of custodian), as custodian for ________ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Delayed Transfer (may be made only if authorized by ORS 126.872): The custodian shall deliver the property to the beneficiary when the beneficiary attains the age of ___ years (not less than 21 nor more than 25).

Dated: ________

___________

________(name of custodian) acknowledges receipt of the property described above as custodian for the beneficiary named above under the Oregon Uniform Transfers to Minors Act.

Dated: ________

___________

______________________________________________________________________________

(3) For the purposes of subsection (1) of this section, the following words create custodial property:

(a) "As custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act"; or

(b) If the custodial property is subject to delayed transfer under ORS 126.872, "As custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act until the beneficiary attains the age of ___ years."

(4) A transferor shall place the custodian in control of the custodial property as soon as practicable.

[1985 c.665 §10; 2001 c.244 §4; 2005 c.349 §6]



Section 126.835



Section 126.836 - Limitations on custodianship; age requirement for transfers.

(2) A transfer may be made for the benefit of a beneficiary under ORS 126.805 to 126.886 at any time before the beneficiary attains 25 years of age.

[1985 c.665 §11; 2005 c.349 §7]



Section 126.839 - Validity of transfer.

(a) Failure of the transferor to comply with ORS 126.832 (4) concerning possession and control;

(b) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under ORS 126.832 (1); or

(c) Death or incapacity of a person nominated under ORS 126.812 or designated under ORS 126.832 as custodian or the disclaimer of the office by that person.

(2) A transfer made pursuant to ORS 126.832 is irrevocable, and the custodial property is indefeasibly vested in the beneficiary, but the custodian has all the rights, powers, duties and authority provided in ORS 126.805 to 126.886 and neither the beneficiary nor the beneficiary’s legal representative has any right, power, duty or authority with respect to the custodial property except as provided in ORS 126.805 to 126.886.

(3) By making a transfer, the transferor incorporates in the disposition all the provisions of ORS 126.805 to 126.886 and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights and immunities provided in ORS 126.805 to 126.886.

[1985 c.665 §12; 2001 c.244 §5; 2005 c.349 §8]



Section 126.840



Section 126.842 - Duties of custodian; standard of care.

(a) Take control of custodial property;

(b) Register or record title to custodial property if appropriate; and

(c) Collect, hold, manage, invest and reinvest custodial property.

(2) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent investor dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian’s discretion and without liability to the beneficiary or the beneficiary’s estate, may retain any custodial property received from a transferor.

(3) A custodian may invest in or pay premiums on life insurance or endowment policies on:

(a) The life of the beneficiary only if the beneficiary or the beneficiary’s estate is the sole beneficiary; or

(b) The life of another person in whom the beneficiary has an insurable interest only to the extent that the beneficiary, the beneficiary’s estate or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(4) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the beneficiary. Custodial property consisting of an undivided interest is so identified if the beneficiary’s interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "As a custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act."

(5) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the beneficiary’s tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the beneficiary or by the beneficiary if the beneficiary has attained 14 years of age.

[1985 c.665 §13; 1995 c.157 §17; 2005 c.349 §9]



Section 126.845



Section 126.846 - Rights, powers and authority of custodian.

(2) This section does not relieve a custodian from liability for breach of ORS 126.842.

[1985 c.665 §14]



Section 126.849 - Payments to and expenditures for beneficiary; effect on duty to support beneficiary.

(a) The duty or ability of the custodian personally or of any other person to support the beneficiary; or

(b) Any other income or property of the beneficiary that may be applicable or available for that purpose.

(2) On petition of an interested person or the beneficiary if the beneficiary has attained 14 years of age, the court may order the custodian to deliver or pay to the beneficiary or expend for the beneficiary’s benefit so much of the custodial property as the court considers advisable for the use and benefit of the beneficiary.

(3) A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the beneficiary.

[1985 c.665 §15; 2005 c.349 §10]



Section 126.850



Section 126.852 - Reimbursement to custodian for reasonable expenses; compensation; bond.

(2) Except for one who is a transferor under ORS 126.816, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(3) Except as provided in ORS 126.862 (6), a custodian need not give a bond.

[1985 c.665 §16]



Section 126.855



Section 126.856



Section 126.857 - Third person’s duties in dealing with custodian.

(1) The validity of the purported custodian’s designation;

(2) The propriety of, or the authority under ORS 126.805 to 126.886 for, any act of the purported custodian;

(3) The validity or propriety under ORS 126.805 to 126.886 of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the beneficiary delivered to the purported custodian.

[1985 c.665 §17; 2005 c.349 §11]



Section 126.859 - Claims against custodial property; liability of custodian and beneficiary.

(2) A custodian is not personally liable:

(a) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(3) A beneficiary is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the beneficiary is personally at fault.

[1985 c.665 §18; 2005 c.349 §12]



Section 126.860



Section 126.862 - Refusal to serve as custodian; substitute and successor custodians; resignation; removal.

(2) A custodian at any time may designate a trust company or an adult other than a transferor under ORS 126.816 or the beneficiary as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

(3) A custodian may resign at any time by delivering written notice to the beneficiary if the beneficiary has attained 14 years of age and to the successor custodian and by delivering the custodial property to the successor custodian.

(4) If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the beneficiary has attained 14 years of age, the beneficiary may designate as successor custodian, in the manner prescribed in subsection (2) of this section, an adult member of the beneficiary’s family, a conservator for the beneficiary or a trust company. If the beneficiary has not attained 14 years of age or fails to act within 60 days after the ineligibility, death or incapacity, the conservator for the beneficiary becomes successor custodian. If the beneficiary has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the beneficiary’s family or any other interested person may petition the court to designate a successor custodian.

(5) A custodian who declines to serve under subsection (1) of this section or resigns under subsection (3) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(6) A transferor, the legal representative of a transferor, an adult member of the beneficiary’s family, a beneficiary’s guardian, the conservator for the beneficiary or the beneficiary if the beneficiary has attained 14 years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under ORS 126.816 or to require the custodian to give appropriate bond.

[1985 c.665 §19; 2005 c.349 §13]



Section 126.865



Section 126.866 - Petition for accounting by custodian, determination of responsibility.

(a) For an accounting by the custodian or the custodian’s legal representative; or

(b) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under ORS 126.859 to which the beneficiary or the beneficiary’s legal representative was a party.

(2) A successor custodian may petition the court for an accounting by the predecessor custodian.

(3) The court, in a proceeding under ORS 126.805 to 126.886 or in any other proceeding, may require or permit the custodian or the custodian’s legal representative to account.

(4) If a custodian is removed under ORS 126.862 (6), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

[1985 c.665 §20; 2005 c.349 §14]



Section 126.869 - Time of transfer of custodial property to beneficiary or beneficiary’s estate.

(1) The beneficiary’s attainment of 21 years of age with respect to custodial property transferred under ORS 126.816 or 126.819;

(2) The beneficiary’s attainment of 18 years of age with respect to custodial property transferred under ORS 126.822 or 126.826; or

(3) The beneficiary’s death.

[1985 c.665 §21; 2001 c.244 §6; 2005 c.349 §15]



Section 126.870



Section 126.872 - Delayed transfer of custodial property to beneficiary.

(a) Before the beneficiary attains the age of 25 years; or

(b) The date on which the beneficiary attains the age of 25 years.

(2) If the person making the transfer to the custodian under ORS 126.816 or 126.819 specifies no time for the transfer of the custodial property to the beneficiary, the custodian shall transfer the custodial property to the beneficiary on the date that the beneficiary attains the age of 21 years.

(3) A personal representative or trustee making a transfer to a custodian under ORS 126.819 may provide for a delayed transfer of the custodial property pursuant to this section only if the governing will or trust directs that the custodial property be transferred within the time specified by subsection (1) of this section. The transfer to the custodian must provide that the custodial property be transferred to the beneficiary at the age specified in the governing will or trust.

(4) A transfer to a custodian under ORS 126.816 or 126.819 is not invalid if the transfer provides that the custodial property be transferred to the beneficiary after the beneficiary attains the age of 25 years. If an otherwise valid transfer provides that the custodial property be transferred to the beneficiary after the beneficiary attains the age of 25 years, the custodial property must be transferred to the beneficiary on the date that the beneficiary attains the age of 25 years.

[2001 c.244 §2; 2005 c.349 §16]



Section 126.875 - Accounting by custodian.

[1959 c.640 §17; 1983 c.457 §5; 1985 c.665 §26; 2005 c.349 §17]



Section 126.877 - Applicability of ORS 126.805 to 126.886 to transfers made after January 1, 1986.

(1) The transfer purports to have been made under the Oregon Uniform Gifts to Minors Act; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of ORS 126.805 to 126.886 is necessary to validate the transfer.

[1985 c.665 §22]



Section 126.879 - Validation of transfer made before January 1, 1986.

(2) ORS 126.805 to 126.886 apply to all transfers made before January 1, 1986, in a manner and form prescribed in the Oregon Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on January 1, 1986.

(3) ORS 126.805 and 126.869 with respect to the age of a minor for whom custodial property is held under ORS 126.805 to 126.886 do not apply to custodial property held in a custodianship that terminated because of the minor’s attainment of 18 years of age after October 4, 1973, and before January 1, 1986.

[1985 c.665 §23]



Section 126.880



Section 126.882 - Application and construction of ORS 126.805 to 126.886.

[1985 c.665 §24]



Section 126.886 - Short title.

[1985 c.665 §25]



Section 126.905



Section 126.915



Section 126.925



Section 126.935



Section 126.945



Section 126.955



Section 126.965






Chapter 127 - Powers of Attorney; Advance Directives for Health Care;

Section 127.002 - Definitions for ORS 127.005 to 127.045.

(1) "Agent" includes an attorney-in-fact; and

(2) "Financially incapable" has the meaning given that term in ORS 125.005.

[2009 c.46 §1]



Section 127.005 - When power of attorney in effect; accounting to conservator.

(a) The power of attorney becomes effective when executed and remains in effect until the power is revoked by the principal;

(b) The powers of the agent are unaffected by the passage of time; and

(c) The powers of the agent are exercisable by the agent on behalf of the principal even though the principal becomes financially incapable.

(2) The terms of a power of attorney may provide that the power of attorney will become effective at a specified future time, or will become effective upon the occurrence of a specified future event or contingency such as the principal becoming financially incapable. If a power of attorney becomes effective upon the occurrence of a specified future event or contingency, the power of attorney may designate a person or persons to determine whether the specified event or contingency has occurred, and the manner in which the determination must be made. A person designated by a power of attorney to determine whether the principal is financially incapable is the principal’s personal representative for the purposes of ORS 192.553 to 192.581 and the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164.

(3) If a power of attorney becomes effective upon the principal becoming financially incapable and either the power of attorney does not designate a person or persons to make the determination as to whether the principal is financially incapable or none of the designated persons is willing or able to make the determination, a determination that the principal is financially incapable may be made by any physician. The physician’s determination must be made in writing.

(4) All acts done by an agent under a power of attorney during a period in which the principal is financially incapable have the same effect, and inure to the benefit of and bind the principal, as though the principal were not financially incapable.

(5) If a conservator is appointed for a principal, the agent shall account to the conservator, rather than to the principal, for so long as the conservatorship lasts. The conservator has the same power that the principal would have to revoke, suspend or terminate all or any part of the power of attorney.

(6) This section does not apply to powers of attorney for health care executed under ORS 127.505 to 127.660 and 127.995.

[Formerly 126.407; 1993 c.767 §25; 2001 c.395 §4; 2009 c.46 §2]



Section 127.010



Section 127.015 - Power of attorney not revoked until death or other event known.

(2) An affidavit executed by an agent that states that the agent did not have, at the time of doing an act under the power of attorney, actual knowledge of the revocation or termination of the power of attorney by death or other event, is, in the absence of fraud, conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power requires execution and delivery of any instrument that is recordable, the affidavit may also be recorded.

(3) This section does not alter or affect any provision for revocation or termination contained in the power of attorney.

[Formerly 126.413; 2009 c.46 §3]



Section 127.020



Section 127.025 - Authority under power of attorney recognizable regardless of date of execution.

[2001 c.395 §1; 2009 c.46 §4]



Section 127.030



Section 127.035 - Limitations on liability of person reasonably relying on power of attorney.

[2001 c.395 §2; 2009 c.46 §5]



Section 127.040



Section 127.045 - Duty of agent under power of attorney.

[2001 c.395 §3; 2009 c.46 §6]



Section 127.050



Section 127.060



Section 127.070



Section 127.080



Section 127.090



Section 127.100



Section 127.110



Section 127.120



Section 127.130



Section 127.140



Section 127.150



Section 127.160



Section 127.170



Section 127.180



Section 127.190



Section 127.310



Section 127.320



Section 127.330



Section 127.340



Section 127.350



Section 127.505 - Definitions for ORS 127.505 to 127.660.

(1) "Adult" means an individual who is 18 years of age or older, who has been adjudicated an emancipated minor or who is married.

(2) "Advance directive" means a document that contains a health care instruction or a power of attorney for health care.

(3) "Appointment" means a power of attorney for health care, letters of guardianship or a court order appointing a health care representative.

(4) "Artificially administered nutrition and hydration" means a medical intervention to provide food and water by tube, mechanical device or other medically assisted method. "Artificially administered nutrition and hydration" does not include the usual and typical provision of nutrition and hydration, such as the provision of nutrition and hydration by cup, hand, bottle, drinking straw or eating utensil.

(5) "Attending physician" means the physician who has primary responsibility for the care and treatment of the principal.

(6) "Attorney-in-fact" means an adult appointed to make health care decisions for a principal under a power of attorney for health care, and includes an alternative attorney-in-fact.

(7) "Dementia" means a degenerative condition that causes progressive deterioration of intellectual functioning and other cognitive skills, including but not limited to aphasia, apraxia, memory, agnosia and executive functioning, that leads to a significant impairment in social or occupational function and that represents a significant decline from a previous level of functioning. Diagnosis is by history and physical examination.

(8) "Health care" means diagnosis, treatment or care of disease, injury and congenital or degenerative conditions, including the use, maintenance, withdrawal or withholding of life-sustaining procedures and the use, maintenance, withdrawal or withholding of artificially administered nutrition and hydration.

(9) "Health care decision" means consent, refusal of consent or withholding or withdrawal of consent to health care, and includes decisions relating to admission to or discharge from a health care facility.

(10) "Health care facility" means a health care facility as defined in ORS 442.015, a domiciliary care facility as defined in ORS 443.205, a residential facility as defined in ORS 443.400, an adult foster home as defined in ORS 443.705 or a hospice program as defined in ORS 443.850.

(11) "Health care instruction" or "instruction" means a document executed by a principal to indicate the principal’s instructions regarding health care decisions.

(12) "Health care provider" means a person licensed, certified or otherwise authorized or permitted by the law of this state to administer health care in the ordinary course of business or practice of a profession, and includes a health care facility.

(13) "Health care representative" means:

(a) An attorney-in-fact;

(b) A person who has authority to make health care decisions for a principal under the provisions of ORS 127.635 (2) or (3); or

(c) A guardian or other person, appointed by a court to make health care decisions for a principal.

(14) "Incapable" means that in the opinion of the court in a proceeding to appoint or confirm authority of a health care representative, or in the opinion of the principal’s attending physician, a principal lacks the ability to make and communicate health care decisions to health care providers, including communication through persons familiar with the principal’s manner of communicating if those persons are available. "Capable" means not incapable.

(15) "Instrument" means an advance directive, acceptance, disqualification, withdrawal, court order, court appointment or other document governing health care decisions.

(16) "Life support" means life-sustaining procedures.

(17) "Life-sustaining procedure" means any medical procedure, pharmaceutical, medical device or medical intervention that maintains life by sustaining, restoring or supplanting a vital function. "Life-sustaining procedure" does not include routine care necessary to sustain patient cleanliness and comfort.

(18) "Medically confirmed" means the medical opinion of the attending physician has been confirmed by a second physician who has examined the patient and who has clinical privileges or expertise with respect to the condition to be confirmed.

(19) "Permanently unconscious" means completely lacking an awareness of self and external environment, with no reasonable possibility of a return to a conscious state, and that condition has been medically confirmed by a neurological specialist who is an expert in the examination of unresponsive individuals.

(20) "Physician" means an individual licensed to practice medicine by the Oregon Medical Board.

(21) "Power of attorney for health care" means a power of attorney document that authorizes an attorney-in-fact to make health care decisions for the principal when the principal is incapable.

(22) "Principal" means:

(a) An adult who has executed an advance directive;

(b) A person of any age who has a health care representative;

(c) A person for whom a health care representative is sought; or

(d) A person being evaluated for capability who will have a health care representative if the person is determined to be incapable.

(23) "Terminal condition" means a health condition in which death is imminent irrespective of treatment, and where the application of life-sustaining procedures or the artificial administration of nutrition and hydration serves only to postpone the moment of death of the principal.

(24) "Tube feeding" means artificially administered nutrition and hydration.

[1989 c.914 §1; 1991 c.470 §11; 1993 c.767 §1; 2009 c.381 §1]



Section 127.507 - Capable adults may make own health care decisions.

[1993 c.767 §2]



Section 127.510 - Designation of attorney-in-fact; execution of health care instruction; duration.

(2) A capable adult may execute a health care instruction. The instruction shall be effective when it is signed and witnessed as required by ORS 127.505 to 127.660 and 127.995.

(3) Unless the period of time that an advance directive is to be effective is limited by the terms of the advance directive, the advance directive shall continue in effect until:

(a) The principal dies; or

(b) The advance directive is revoked, suspended or superseded pursuant to ORS 127.545.

(4) Notwithstanding subsection (3) of this section, if the principal is incapable at the expiration of the term of the advance directive, the advance directive continues in effect until:

(a) The principal is no longer incapable;

(b) The principal dies; or

(c) The advance directive is revoked, suspended or superseded pursuant to the provisions of ORS 127.545.

(5) A health care provider shall make a copy of an advance directive and any other instrument a part of the principal’s medical record when a copy of that instrument is provided to the principal’s health care provider.

(6) Notwithstanding subsections (3) and (4) of this section, an anatomical gift, as defined in ORS 97.953, made on an advance directive is effective.

[1989 c.914 §2; 1993 c.767 §3; 1995 c.717 §13; 2007 c.681 §28]



Section 127.515 - Manner of executing advance directive; forms; witnesses; directives executed out of state.

(2) A power of attorney for health care must be in the form provided by Part B of the advance directive form set forth in ORS 127.531, or must be in the form provided by ORS 127.530 (1991 Edition).

(3) A health care instruction must be in the form provided by Part C of the advance directive form set forth in ORS 127.531, or must be in the form provided by ORS 127.610 (1991 Edition).

(4) An advance directive must reflect the date of the principal’s signature. To be valid, an advance directive must be witnessed by at least two adults as follows:

(a) Each witness shall witness either the signing of the instrument by the principal or the principal’s acknowledgment of the signature of the principal.

(b) Each witness shall make the written declaration as set forth in the form provided in ORS 127.531.

(c) One of the witnesses shall be a person who is not:

(A) A relative of the principal by blood, marriage or adoption;

(B) A person who at the time the advance directive is signed would be entitled to any portion of the estate of the principal upon death under any will or by operation of law; or

(C) An owner, operator or employee of a health care facility where the principal is a patient or resident.

(d) The attorney-in-fact for health care or alternative attorney-in-fact may not be a witness. The principal’s attending physician at the time the advance directive is signed may not be a witness.

(e) If the principal is a patient in a long term care facility at the time the advance directive is executed, one of the witnesses must be an individual designated by the facility and having any qualifications that may be specified by the Department of Human Services by rule.

(5) Notwithstanding subsections (2) to (4) of this section, an advance directive executed by an adult who at the time of execution resided in another state, in compliance with the formalities of execution required by the laws of that state, the laws of the state where the principal was located at the time of execution or the laws of this state, is validly executed for the purposes of ORS 127.505 to 127.660 and 127.995 and may be given effect in accordance with its provisions, subject to the laws of this state.

[1989 c.914 §3; 1993 c.767 §4]



Section 127.520 - Persons not eligible to serve as attorney-in-fact; manner of disqualifying persons for service as attorney-in-fact.

(a) If unrelated to the principal by blood, marriage or adoption:

(A) The attending physician or an employee of the attending physician; or

(B) An owner, operator or employee of a health care facility in which the principal is a patient or resident, unless the health care representative was appointed before the principal’s admission to the facility; or

(b) A person who is the principal’s parent or former guardian and:

(A) At any time while the principal was under the care, custody or control of the person, a court entered an order:

(i) Taking the principal into protective custody under ORS 419B.150; or

(ii) Committing the principal to the legal custody of the Department of Human Services for care, placement and supervision under ORS 419B.337; and

(B) The court entered a subsequent order that:

(i) The principal should be permanently removed from the person’s home, or continued in substitute care, because it was not safe for the principal to be returned to the person’s home, and no subsequent order of the court was entered that permitted the principal to return to the person’s home before the principal’s wardship was terminated under ORS 419B.328; or

(ii) Terminated the person’s parental rights under ORS 419B.500 and 419B.502 to 419B.524.

(2) A principal, while not incapable, may petition the court to remove a prohibition contained in subsection (1)(b) of this section.

(3) A capable adult may disqualify any other person from making health care decisions for the capable adult. The disqualification must be in writing and signed by the capable adult. The disqualification must specifically designate those persons who are disqualified.

(4) A health care representative whose authority has been revoked by a court is disqualified.

(5) A health care provider who has actual knowledge of a disqualification may not accept a health care decision from a disqualified individual.

(6) A person who has been disqualified from making health care decisions for a principal, and who is aware of that disqualification, may not make health care decisions for the principal.

[1989 c.914 §4; 1993 c.767 §5; 2011 c.194 §2]



Section 127.525 - Acceptance of appointment; withdrawal.

[1989 c.914 §5; 1993 c.767 §6]



Section 127.530



Section 127.531 - Form of advance directive.

(2) An advance directive shall be in the following form:

______________________________________________________________________________

ADVANCE DIRECTIVE

YOU DO NOT HAVE TO FILL OUT AND SIGN THIS FORM

PART A: IMPORTANT INFORMATION ABOUT THIS ADVANCE DIRECTIVE

This is an important legal document. It can control critical decisions about your health care. Before signing, consider these important facts:

Facts About Part B

(Appointing a Health Care Representative)

You have the right to name a person to direct your health care when you cannot do so. This person is called your "health care representative." You can do this by using Part B of this form. Your representative must accept on Part E of this form.

You can write in this document any restrictions you want on how your representative will make decisions for you. Your representative must follow your desires as stated in this document or otherwise made known. If your desires are unknown, your representative must try to act in your best interest. Your representative can resign at any time.

Facts About Part C

(Giving Health Care Instructions)

You also have the right to give instructions for health care providers to follow if you become unable to direct your care. You can do this by using Part C of this form.

Facts About Completing This Form

This form is valid only if you sign it voluntarily and when you are of sound mind. If you do not want an advance directive, you do not have to sign this form.

Unless you have limited the duration of this advance directive, it will not expire. If you have set an expiration date, and you become unable to direct your health care before that date, this advance directive will not expire until you are able to make those decisions again.

You may revoke this document at any time. To do so, notify your representative and your health care provider of the revocation.

Despite this document, you have the right to decide your own health care as long as you are able to do so.

If there is anything in this document that you do not understand, ask a lawyer to explain it to you.

You may sign PART B, PART C, or both parts. You may cross out words that don’t express your wishes or add words that better express your wishes. Witnesses must sign PART D.

Print your NAME, BIRTHDATE AND ADDRESS here:

___________________________

___________________________

___________________________

Unless revoked or suspended, this advance directive will continue for:

INITIAL ONE:

__ My entire life

__ Other period (__Years)

PART B: APPOINTMENT OF HEALTH CARE REPRESENTATIVE

I appoint _______________ as my health care representative. My representative’s address is ________ and telephone number is________.

I appoint _______________ as my alternate health care representative. My alternate’s address is ________ and telephone number is________.

I authorize my representative (or alternate) to direct my health care when I can’t do so.

NOTE: You may not appoint your doctor, an employee of your doctor, or an owner, operator or employee of your health care facility, unless that person is related to you by blood, marriage or adoption or that person was appointed before your admission into the health care facility.

1.
Limits
. Special Conditions or Instructions:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

INITIAL IF THIS APPLIES:

__ I have executed a Health Care Instruction or Directive to Physicians. My representative is to honor it.

2.
Life Support
. "Life support" refers to any medical means for maintaining life, including procedures, devices and medications. If you refuse life support, you will still get routine measures to keep you clean and comfortable.

INITIAL IF THIS APPLIES:

__ My representative MAY decide about life support for me. (If you don’t initial this space, then your representative MAY NOT decide about life support.)

3.
Tube Feeding
. One sort of life support is food and water supplied artificially by medical device, known as tube feeding.

INITIAL IF THIS APPLIES:

__ My representative MAY decide about tube feeding for me. (If you don’t initial this space, then your representative MAY NOT decide about tube feeding.)

________ (Date)

SIGN HERE TO APPOINT A HEALTH CARE REPRESENTATIVE

___________________________

PART C: HEALTH CARE INSTRUCTIONS

NOTE: In filling out these instructions, keep the following in mind:

• The term "as my physician recommends" means that you want your physician to try life support if your physician believes it could be helpful and then discontinue it if it is not helping your health condition or symptoms.

• "Life support" and "tube feeding" are defined in Part B above.

• If you refuse tube feeding, you should understand that malnutrition, dehydration and death will probably result.

• You will get care for your comfort and cleanliness, no matter what choices you make.

• You may either give specific instructions by filling out Items 1 to 4 below, or you may use the general instruction provided by Item 5.

Here are my desires about my health care if my doctor and another knowledgeable doctor confirm that I am in a medical condition described below:

1.
Close to Death
. If I am close to death and life support would only postpone the moment of my death:

A. INITIAL ONE:

__ I want to receive tube feeding.

__ I want tube feeding only as my physician recommends.

__ I DO NOT WANT tube feeding.

B. INITIAL ONE:

__ I want any other life support that may apply.

__ I want life support only as my physician recommends.

__ I want NO life support.

2.
Permanently Unconscious
. If I am unconscious and it is very unlikely that I will ever become conscious again:

A. INITIAL ONE:

__ I want to receive tube feeding.

__ I want tube feeding only as my physician recommends.

__ I DO NOT WANT tube feeding.

B. INITIAL ONE:

__ I want any other life support that may apply.

__ I want life support only as my physician recommends.

__ I want NO life support.

3.
Advanced Progressive Illness
. If I have a progressive illness that will be fatal and is in an advanced stage, and I am consistently and permanently unable to communicate by any means, swallow food and water safely, care for myself and recognize my family and other people, and it is very unlikely that my condition will substantially improve:

A. INITIAL ONE:

__ I want to receive tube feeding.

__ I want tube feeding only as my physician recommends.

__ I DO NOT WANT tube feeding.

B. INITIAL ONE:

__ I want any other life support that may apply.

__ I want life support only as my physician recommends.

__ I want NO life support.

4.
Extraordinary Suffering
. If life support would not help my medical condition and would make me suffer permanent and severe pain:

A. INITIAL ONE:

__ I want to receive tube feeding.

__ I want tube feeding only as my physician recommends.

__ I DO NOT WANT tube feeding.

B. INITIAL ONE:

__ I want any other life support that may apply.

__ I want life support only as my physician recommends.

__ I want NO life support.

5.
General Instruction
.

INITIAL IF THIS APPLIES:

__ I do not want my life to be prolonged by life support. I also do not want tube feeding as life support. I want my doctors to allow me to die naturally if my doctor and another knowledgeable doctor confirm I am in any of the medical conditions listed in Items 1 to 4 above.

6.
Additional Conditions or Instructions
.

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

7.
Other Documents
. A "health care power of attorney" is any document you may have signed to appoint a representative to make health care decisions for you.

INITIAL ONE:

__ I have previously signed a health care power of attorney. I want it to remain in effect unless I appointed a health care representative after signing the health care power of attorney.

__ I have a health care power of attorney, and I REVOKE IT.

__ I DO NOT have a health care power of attorney.

SIGN HERE TO GIVE INSTRUCTIONS

___________________________

______________________________________________________________________________

PART D: DECLARATION OF WITNESSES

We declare that the person signing this advance directive:

(a) Is personally known to us or has provided proof of identity;

(b) Signed or acknowledged that person’s signature on this advance directive in our presence;

(c) Appears to be of sound mind and not under duress, fraud or undue influence;

(d) Has not appointed either of us as health care representative or alternative representative; and

(e) Is not a patient for whom either of us is attending physician.

Witnessed By:

___________ ___________

(Signature of (Printed Name

Witness/Date) of Witness)

___________ ___________

(Signature of (Printed Name

Witness/Date) of Witness)

NOTE: One witness must not be a relative (by blood, marriage or adoption) of the person signing this advance directive. That witness must also not be entitled to any portion of the person’s estate upon death. That witness must also not own, operate or be employed at a health care facility where the person is a patient or resident.

______________________________________________________________________________

PART E: ACCEPTANCE BY HEALTH CARE REPRESENTATIVE

I accept this appointment and agree to serve as health care representative. I understand I must act consistently with the desires of the person I represent, as expressed in this advance directive or otherwise made known to me. If I do not know the desires of the person I represent, I have a duty to act in what I believe in good faith to be that person’s best interest. I understand that this document allows me to decide about that person’s health care only while that person cannot do so. I understand that the person who appointed me may revoke this appointment. If I learn that this document has been suspended or revoked, I will inform the person’s current health care provider if known to me.

___________________________

___________________________

___________________________

___________________________

______________________________________________________________________________

[1993 c.767 §8 (enacted in lieu of 127.530)]



Section 127.535 - Authority of health care representative; duties; objection by principal.

(2) A health care representative is not personally responsible for the cost of health care provided to the principal solely because the health care representative makes health care decisions for the principal.

(3) Except to the extent the right is limited by the appointment or any federal law, a health care representative for an incapable principal has the same right as the principal to receive information regarding the proposed health care, to receive and review medical records and to consent to the disclosure of medical records. The right of the health care representative to receive this information is not a waiver of any evidentiary privilege or any right to assert confidentiality with respect to others.

(4) In making health care decisions, the health care representative has a duty to act consistently with the desires of the principal as expressed in the principal’s advance directive, or as otherwise made known by the principal to the health care representative at any time. If the principal’s desires are unknown, the health care representative has a duty to act in what the health care representative in good faith believes to be the best interests of the principal.

(5) ORS 127.505 to 127.660 do not authorize a health care representative or health care provider to withhold or withdraw life-sustaining procedures or artificially administered nutrition and hydration in any situation if the principal manifests an objection to the health care decision. If the principal objects to such a health care decision, the health care provider shall proceed as though the principal were capable for the purposes of the health care decision objected to.

(6) An instrument that would be a valid advance directive except that the instrument is not a form described in ORS 127.515, has expired, is not properly witnessed or otherwise fails to meet the formal requirements of ORS 127.505 to 127.660 shall constitute evidence of the patient’s desires and interests.

(7) A health care representative is a personal representative for the purposes of ORS 192.553 to 192.581 and the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164.

[1989 c.914 §7; 1993 c.767 §9; 2005 c.53 §1; 2009 c.381 §§2,3]



Section 127.540 - Limitations on authority of health care representative.

(1) Convulsive treatment.

(2) Psychosurgery.

(3) Sterilization.

(4) Abortion.

(5) Withholding or withdrawing of a life-sustaining procedure unless:

(a) The appointed health care representative has been given authority to make decisions on withholding or withdrawing life-sustaining procedures; or

(b) The principal has been medically confirmed to be in one of the following conditions:

(A) A terminal condition.

(B) Permanently unconscious.

(C) A condition in which administration of life-sustaining procedures would not benefit the principal’s medical condition and would cause permanent and severe pain.

(D) A progressive, debilitating illness that will be fatal and is in its advanced stages, and the principal is consistently and permanently unable to communicate, swallow food and water safely, care for the principal, and recognize the principal’s family and other people, and there is no reasonable chance that the principal’s underlying condition will improve.

(6) Withholding or withdrawing artificially administered nutrition and hydration, other than hyperalimentation, necessary to sustain life except as provided in ORS 127.580.

[1989 c.914 §8; 1993 c.442 §18; 1993 c.767 §10; 2011 c.149 §1]

(Provisions Generally Applicable

to Advance Directives and

Health Care Decisions)



Section 127.545 - Revocation of advance directive or health care decision; when revocation effective; effect of executing power of attorney for health care.

(a) If the advance directive or health care decision involves the decision to withhold or withdraw life-sustaining procedures or artificially administered nutrition and hydration, at any time and in any manner by which the principal is able to communicate the intent to revoke; or

(b) At any time and in any manner by a capable principal.

(2) Revocation is effective upon communication by the principal to the attending physician or health care provider, or to the health care representative. If the revocation is communicated to the health care representative, and the principal is incapable and is under the care of a health care provider known to the representative, the health care representative must promptly inform the attending physician or health care provider of the revocation.

(3) Upon learning of the revocation, the health care provider or attending physician shall cause the revocation to be made a part of the principal’s medical records.

(4) Execution of a valid power of attorney for health care revokes any prior power of attorney for health care. Unless the health care instruction provides otherwise, execution of a valid health care instruction revokes any prior health care instruction.

(5) Unless the advance directive provides otherwise, the directions as to health care decisions in a valid advance directive supersede:

(a) Any directions contained in a previous court appointment or advance directive; and

(b) Any prior inconsistent expression of desires with respect to health care decisions.

(6) Unless the power of attorney for health care provides otherwise, valid appointment of an attorney-in-fact for health care supersedes:

(a) Any power of a guardian or other person appointed by a court to make health care decisions for the protected person; and

(b) Any other prior appointment or designation of a health care representative.

(7) Unless the power of attorney for health care expressly provides otherwise, a power of attorney for health care is suspended:

(a) If both the attorney-in-fact and the alternative attorney-in-fact have withdrawn; or

(b) If the power of attorney names the principal’s spouse as attorney-in-fact, a petition for dissolution or annulment of marriage is filed and the principal does not reaffirm the appointment in writing after the filing of the petition.

(8)(a) If the principal has both a valid health care instruction and a valid power of attorney for health care, and if the directions reflected in those documents are inconsistent, the document last executed governs to the extent of the inconsistency.

(b) If the principal has both a valid health care instruction, or a valid power of attorney for health care, and a declaration for mental health treatment made in accordance with ORS 127.700 to 127.737, and if the directions reflected in those documents are inconsistent, the directions contained in the declaration for mental health treatment governs to the extent of the inconsistency.

(9) Any reinstatement of an advance directive must be in writing.

[1989 c.914 §9; 1993 c.571 §26a; 1993 c.767 §12; 2015 c.82 §1]



Section 127.550 - Petition for judicial review of advance directives; scope of review; authority to file petition.

(2) A petition may be filed under ORS 127.505 to 127.660 and 127.995 for any one or more of the following purposes:

(a) Determining whether a principal is incapable.

(b) Determining whether an appointment of the health care representative or a health care instruction is valid or has been suspended, reinstated, revoked or terminated.

(c) Determining whether the acts or proposed acts of the health care representative breach any duty of the representative and whether those acts should be enjoined.

(d) Declaring that an individual is authorized to act as a health care representative.

(e) Disqualifying the health care representative upon a determination of the court that the health care representative has violated, failed to perform or is unable to perform the duties under ORS 127.535 (4).

(f) Approving any health care decision that by law requires court approval.

(g) Determining whether the acts or proposed acts of the health care representative are clearly inconsistent with the desires of the principal as made known to the health care representative, or where the desires of the principal are unknown or unclear, whether the acts or proposed acts of the health care representative are clearly contrary to the best interests of the principal.

(h) Declaring that a power of attorney for health care is revoked upon a determination by the court that the attorney-in-fact has made a health care decision for the principal that authorized anything illegal. A suspension or revocation of a power of attorney under this paragraph shall be in the discretion of the court.

(i) Considering any other matter that the court determines needs to be decided for the protection of the principal.

(3) A petition may be filed by any of the following:

(a) The principal.

(b) The health care representative.

(c) The spouse, parent, sibling or adult child of the principal.

(d) An adult relative or adult friend of the principal who is familiar with the desires of the principal.

(e) The guardian of the principal.

(f) The conservator of the principal.

(g) The attending physician or health care provider of the principal.

(4) A petition under this section shall be filed in the circuit court in the county in which the principal resides or is located.

(5) Any of the determinations described in this section may be made by the court as a part of a protective proceeding under ORS chapter 125 if a guardian or temporary guardian has been appointed for the principal, or if the petition seeks the appointment of a guardian or a temporary guardian for the principal.

[1989 c.914 §9a; 1993 c.767 §13; 2001 c.396 §2]



Section 127.555 - Designation of attending physician; liability of health care representative and health care provider.

(2) Health care representatives, and persons who are acting under a reasonable belief that they are health care representatives, shall not be guilty of any criminal offense, or subject to civil liability, or in violation of any professional oath, affirmation or standard of care for any action taken in good faith as a health care representative.

(3) A health care provider acting or declining to act in reliance on the health care decision made in an advance directive, made by an attending physician under ORS 127.635 (3), or made by a person who the provider believes is the health care representative for an incapable principal, is not subject to criminal prosecution, civil liability or professional disciplinary action on the grounds that the health care decision is unauthorized unless the provider:

(a) Fails to satisfy a duty that ORS 127.505 to 127.660 and 127.995 place on the provider;

(b) Acts without medical confirmation as required under ORS 127.505 to 127.660 and 127.995;

(c) Knows or has reason to know that the requirements of ORS 127.505 to 127.660 and 127.995 have not been satisfied; or

(d) Acts after receiving notice that:

(A) The authority or decision on which the provider relied is revoked, suspended, superseded or subject to other legal infirmity;

(B) A court challenge to the health care decision or the authority relied on in making the health care decision is pending; or

(C) The health care representative has withdrawn or has been disqualified.

(4) The immunities provided by this section do not apply to:

(a) The manner of administering health care pursuant to a health care decision made by the health care representative or by a health care instruction; or

(b) The manner of determining the health condition or incapacity of the principal.

(5) A health care provider who determines that a principal is incapable is not subject to criminal prosecution, civil liability or professional disciplinary action for failing to follow that principal’s direction except for a failure to follow a principal’s manifestation of an objection to a health care decision under ORS 127.535 (5).

[1989 c.914 §10; 1993 c.767 §14]



Section 127.560 - Provisions not exclusive; effect of provisions on civil and criminal liability of health care representative and provider.

(a) Any requirement of notice to others of proposed health care;

(b) The standard of care required of a health care provider in the administration of health care;

(c) Whether consent is required for health care;

(d) The elements of informed consent for health care under ORS 677.097 or other law;

(e) The provision of health care in an emergency;

(f) Any right a capable person may have to consent or withhold consent to health care administered in good faith pursuant to religious tenets of the individual requiring health care;

(g) Delegation of authority by a health care representative;

(h) Any legal right or responsibility any person may have to effect the withholding or withdrawal of life-sustaining procedures including artificially administered nutrition and hydration in any lawful manner;

(i) Guardianship or conservatorship proceedings; or

(j) Any right persons may otherwise have to make their own health care decisions, or to make health care decisions for another.

(2) The provisions of ORS 127.505 to 127.660 and 127.995 do not in themselves impose civil or criminal liability on a health care representative or health care provider who withholds or withdraws or directs the withholding or withdrawal of life-sustaining procedures or artificially administered nutrition and hydration when a principal is in a health condition other than those conditions described in ORS 127.540 (5)(b), 127.580 or 127.635 (1). The provisions of ORS 127.505 to 127.660 and 127.995 do not abolish or limit the civil or criminal liability of a health care representative under other statutory or common law if the health care representative withholds or withdraws or directs the withholding or withdrawal of life-sustaining procedures or artificially administered nutrition and hydration when a principal is in a health condition other than those conditions described in ORS 127.540 (5)(b), 127.580 or 127.635 (1).

[1989 c.914 §11; 1993 c.767 §15; 2011 c.149 §2]



Section 127.565 - Independent medical judgment of provider; effect of advance directive on insurance.

(2) No person shall be required either to execute or to refrain from executing an advance directive as a criterion for insurance. No health care provider shall condition the provision of health care or otherwise discriminate against an individual based on whether or not the individual has executed an advance directive.

(3) No existing or future policy of insurance shall be legally impaired or invalidated in any manner by actions taken under ORS 127.505 to 127.660 and 127.995. No person shall be discriminated against in premium or contract rates because of the existence or absence of an advance directive or appointment of a health care representative.

(4) Nothing in ORS 127.505 to 127.660 and 127.995 is intended to impair or supersede any conflicting federal statute.

[1989 c.914 §12; 1993 c.767 §16]



Section 127.570 - Mercy killing; suicide.

(2) The withholding or withdrawing of a life-sustaining procedure or of artificially administered nutrition and hydration in accordance with the provisions of ORS 127.505 to 127.660 and 127.995 does not, for any purpose, constitute a suicide, assisting a suicide, mercy killing or assisted homicide.

[1989 c.914 §14; 1993 c.767 §17]



Section 127.575 - Instrument presumed valid.

[1989 c.914 §15; 1993 c.767 §18]



Section 127.580 - Presumption of consent to artificially administered nutrition and hydration; exceptions.

(a) The person while a capable adult clearly and specifically stated that the person would have refused artificially administered nutrition and hydration.

(b) Administration of such nutrition and hydration is not medically feasible or would itself cause severe, intractable or long-lasting pain.

(c) The person has an appointed health care representative who has been given authority to make decisions on the use, maintenance, withholding or withdrawing of artificially administered nutrition and hydration.

(d) The person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, and the person is permanently unconscious.

(e) The person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, the person is incapable, and the person has a terminal condition.

(f) The person has a progressive illness that will be fatal and is in an advanced stage, the person is consistently and permanently unable to communicate by any means, swallow food and water safely, care for the person’s self and recognize the person’s family and other people, and it is very unlikely that the person’s condition will substantially improve.

(2) If a person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, but the presumption established by this section has been overcome under the provisions of subsection (1)(a), (b), (d), (e) or (f) of this section, artificially administered nutrition and hydration may be withheld or withdrawn under the provisions of ORS 127.635 (2), (3) and (4).

(3) The medical conditions specified in subsection (1)(b), (d), (e) and (f) of this section must be medically confirmed to overcome the presumption established by subsection (1) of this section.

[1989 c.914 §16; 1993 c.767 §18a]



Section 127.585



Section 127.605



Section 127.610



Section 127.615



Section 127.620



Section 127.625 - Providers under no duty to participate in withdrawal or withholding of certain health care; duty of provider who is unwilling to participate.

(2) If a health care provider is unable or unwilling to carry out a health care instruction or the decisions of the health care representative, the following provisions apply:

(a) The health care provider shall promptly notify the health care representative, if there is a health care representative;

(b) If the authority or decision of the health care representative is in dispute, the health care representative or provider may seek the guidance of the court in the manner provided in ORS 127.550;

(c) If the representative’s authority or decision is not in dispute, the representative shall make a reasonable effort to transfer the principal to the care of another physician or health care provider; and

(d) If there is no health care representative for an incapable patient, and the health care decisions are not in dispute, the health care provider shall, without abandoning the patient, either discharge the patient or make a reasonable effort to locate a different health care provider and authorize the transfer of the patient to that provider.

[Formerly 97.070; 1993 c.767 §20]



Section 127.630



Section 127.635 - Withdrawal of life-sustaining procedures; conditions; selection of health care representative in certain cases; required consultation.

(a) A terminal condition;

(b) Permanently unconscious;

(c) A condition in which administration of life-sustaining procedures would not benefit the principal’s medical condition and would cause permanent and severe pain; or

(d) The person has a progressive illness that will be fatal and is in an advanced stage, the person is consistently and permanently unable to communicate by any means, swallow food and water safely, care for the person’s self and recognize the person’s family and other people, and it is very unlikely that the person’s condition will substantially improve.

(2) If a principal’s condition has been determined to meet one of the conditions set forth in subsection (1) of this section, and the principal does not have an appointed health care representative or applicable advance directive, the principal’s health care representative shall be the first of the following, in the following order, who can be located upon reasonable effort by the health care facility and who is willing to serve as the health care representative:

(a) A guardian of the principal who is authorized to make health care decisions, if any;

(b) The principal’s spouse;

(c) An adult designated by the others listed in this subsection who can be so located, if no person listed in this subsection objects to the designation;

(d) A majority of the adult children of the principal who can be so located;

(e) Either parent of the principal;

(f) A majority of the adult siblings of the principal who can be located with reasonable effort; or

(g) Any adult relative or adult friend.

(3) If none of the persons described in subsection (2) of this section is available, then life-sustaining procedures may be withheld or withdrawn upon the direction and under the supervision of the attending physician.

(4) Life-sustaining procedures may be withheld or withdrawn upon the direction and under the supervision of the attending physician at the request of a person designated the health care representative under subsections (2) and (3) of this section only after the person has consulted with concerned family and close friends, and if the principal has a case manager, as defined by rules adopted by the Department of Human Services, after giving notice to the principal’s case manager.

(5) Notwithstanding subsection (2) of this section, a person who is the principal’s parent or former guardian may not withhold or withdraw life-sustaining procedures under this section if:

(a) At any time while the principal was under the care, custody or control of the person, a court entered an order:

(A) Taking the principal into protective custody under ORS 419B.150; or

(B) Committing the principal to the legal custody of the Department of Human Services for care, placement and supervision under ORS 419B.337; and

(b) The court entered a subsequent order that:

(A) The principal should be permanently removed from the person’s home, or continued in substitute care, because it was not safe for the principal to be returned to the person’s home, and no subsequent order of the court was entered that permitted the principal to return to the person’s home before the principal’s wardship was terminated under ORS 419B.328; or

(B) Terminated the person’s parental rights under ORS 419B.500 and 419B.502 to 419B.524.

(6) A principal, while not incapable, may petition the court to remove a prohibition contained in subsection (5) of this section.

[Formerly 97.083; 1993 c.767 §21; 2011 c.194 §3]



Section 127.640 - Physician to determine that conditions met before withdrawing or withholding certain health care.

[Formerly 97.084; 1993 c.767 §22]



Section 127.642 - Principal to be provided with certain care to insure comfort and cleanliness.

(1) Oral and body hygiene.

(2) Reasonable efforts to offer food and fluids orally.

(3) Medication, positioning, warmth, appropriate lighting and other measures to relieve pain and suffering.

(4) Privacy and respect for the dignity and humanity of the principal.

[1993 c.767 §11]



Section 127.645

(Requirements Imposed on Health Care

Organizations Relating to

Rights of Individuals to

Make Health Care Decisions)



Section 127.646 - Definitions for ORS 127.646 to 127.654.

(1) "Health care organization" means a home health agency, hospice program, hospital, long term care facility or health maintenance organization.

(2) "Health maintenance organization" has the meaning given that term in ORS 750.005, except that "health maintenance organization" includes only those organizations that participate in the federal Medicare or Medicaid programs.

(3) "Home health agency" has the meaning given that term in ORS 443.014.

(4) "Hospice program" has the meaning given that term in ORS 443.850.

(5) "Hospital" has the meaning given that term in ORS 442.015. "Hospital" does not include a special inpatient care facility.

(6) "Long term care facility" has the meaning given that term in ORS 442.015, except that "long term care facility" does not include an intermediate care facility for individuals with mental retardation.

[1991 c.761 §1; 2001 c.104 §38; 2009 c.595 §87; 2009 c.792 §30]



Section 127.649 - Health care organizations required to have written policies and procedures on providing information on patient’s right to make health care decisions.

(a) Delivering to those individuals the following information and materials, in written form, without recommendation:

(A) Information on the rights of the individual under Oregon law to make health care decisions, including the right to accept or refuse medical or surgical treatment and the right to execute advance directives;

(B) Information on the policies of the health care organization with respect to the implementation of the rights of the individual under Oregon law to make health care decisions;

(C) A copy of the advance directive set forth in ORS 127.531, along with a disclaimer on the first line of the first page of each form in at least 16-point boldfaced type stating "You do not have to fill out and sign this form."; and

(D) The name of a person who can provide additional information concerning the forms for advance directives.

(b) Documenting in a prominent place in the individual’s medical record whether the individual has executed an advance directive.

(c) Ensuring compliance by the health care organization with Oregon law relating to advance directives.

(d) Educating the staff and the community on issues relating to advance directives.

(2) A health care organization need not furnish a copy of an advance directive to an individual if the health care organization has reason to believe that the individual has received a copy of an advance directive in the form set forth in ORS 127.531 within the preceding 12-month period or has previously executed an advance directive.

[1991 c.761 §2; 1993 c.767 §26]



Section 127.650



Section 127.652 - Time of providing information.

(1) By hospitals, not later than five days after an individual is admitted as an inpatient, but in any event before discharge;

(2) By long term care facilities, not later than five days after an individual is admitted as a resident, but in any event before discharge;

(3) By a home health agency or a hospice program, not later than 15 days after the initial provision of care by the agency or program but in any event before ceasing to provide care; and

(4) By a health maintenance organization, not later than the time allowed under federal law.

[1991 c.761 §3]



Section 127.654 - Scope of requirement; limitation on liability for failure to comply.

(2) No health care organization shall be subject to criminal prosecution or civil liability for failure to comply with ORS 127.646 to 127.654.

[1991 c.761 §4]



Section 127.658 - Effect of ORS 127.505 to 127.660 on previously executed advance directives.

(2) Any power of attorney for health care or directive to physicians executed before November 4, 1993, shall be governed by the provisions of ORS 127.505 to 127.660 and 127.995, except that:

(a) The directive to physicians or power of attorney for health care shall be valid if it complies with the provisions of either ORS 127.505 to 127.660 and 127.995 or the statutes in effect as of the date of execution;

(b) The terms in a directive to physicians in the form prescribed by ORS 127.610 (1991 Edition) or predecessor statute have those meanings given in ORS 127.605 (1991 Edition) or predecessor statute in effect at the time of execution; and

(c) The terms in a power of attorney for health care in the form prescribed by ORS 127.530 (1991 Edition) have those meanings given in ORS 127.505 in effect at the time of execution.

(3) A health care organization, as defined in ORS 127.646, that on November 4, 1993, has printed materials with the information and forms which were required by ORS 127.649, prior to November 4, 1993, may use such printed materials until December 1, 1993.

[1993 c.767 §23]



Section 127.660 - Short title.

[1993 c.767 §24]

PHYSICIAN ORDERS FOR LIFE-SUSTAINING



Section 127.663 - Definitions for ORS 127.663 to 127.684.

(1) "Authorized user" means a person authorized by the Oregon Health Authority to provide information to or receive information from the POLST registry.

(2) "Life-sustaining treatment" means any medical procedure, pharmaceutical, medical device or medical intervention that maintains life by sustaining, restoring or supplanting a vital function. "Life-sustaining treatment" does not include routine care necessary to sustain patient cleanliness and comfort.

(3) "Nurse practitioner" has the meaning given that term in ORS 678.010.

(4) "Physician" has the meaning given that term in ORS 677.010.

(5) "Physician assistant" has the meaning given that term in ORS 677.495.

(6) "POLST" means a physician order for life-sustaining treatment signed by a physician, nurse practitioner or physician assistant.

(7) "POLST registry" means the registry established in ORS 127.666.

[2009 c.595 §1182]



Section 127.666 - Establishment of registry; rules.

(2) The authority shall adopt rules for the registry, including but not limited to rules that:

(a) Require submission of the following documents to the registry, unless the patient has requested to opt out of the registry:

(A) A copy of each POLST;

(B) A copy of a revised POLST; and

(C) Notice of any known revocation of a POLST;

(b) Prescribe the manner for submitting information described in paragraph (a) of this subsection;

(c) Require the release of registry information to authorized users for treatment purposes;

(d) Authorize notification by the registry to specified persons of the receipt, revision or revocation of a POLST; and

(e) Establish procedures to protect the accuracy and confidentiality of information submitted to the registry.

(3) The authority may permit qualified researchers to access registry data. If the authority permits qualified researchers to have access to registry data, the authority shall adopt rules governing the access to data that shall include but need not be limited to:

(a) The process for a qualified researcher to request access to registry data;

(b) The types of data that a qualified researcher may be provided from the registry; and

(c) The manner by which a researcher must protect registry data obtained under this subsection.

(4) The authority may contract with a private or public entity to establish or maintain the registry, and such contract is exempt from the requirements of ORS chapters 279A, 279B and 279C.

[2009 c.595 §1184]



Section 127.669 - Oregon Health Authority not required to perform certain acts.

(1) Prescribe the form or content of a POLST;

(2) Disseminate forms to be used for a POLST;

(3) Educate the public about POLSTs, generally; or

(4) Train health care providers about POLSTs.

[2009 c.595 §1185]



Section 127.672 - POLST not required; revocation.

[2009 c.595 §1183]



Section 127.675 - Oregon POLST Registry Advisory Committee; members; meetings; term.

(2) The members of the Oregon POLST Registry Advisory Committee shall be appointed by the Director of the Oregon Health Authority and shall include, at a minimum:

(a) A health professional with extensive experience and leadership in POLST issues;

(b) A physician who is a supervising physician, as defined in ORS 682.025, for emergency medical services providers and who has extensive experience and leadership in POLST issues;

(c) A representative from the hospital community with extensive experience and leadership in POLST issues;

(d) A representative from the long term care community with extensive experience and leadership in POLST issues;

(e) A representative from the hospice community with extensive experience and leadership in POLST issues;

(f) An emergency medical services provider actively involved in providing emergency medical services; and

(g) Two members of the public with active interest in end-of-life treatment preferences, at least one of whom represents the interests of minorities.

(3) The Director of the Emergency Medical Services and Trauma Systems Program within the Oregon Health Authority, or a designee of the director, shall serve as a voting ex officio member of the committee.

(4) The Director of the Oregon Health Authority may appoint additional members to the committee.

(5) The committee shall meet at least four times per year, at times and places specified by the Director of the Oregon Health Authority.

(6) The Oregon Health Authority shall provide staff support for the committee.

(7) Except for the Director of the Emergency Medical Services and Trauma Systems Program, a member of the committee shall serve a term of two years. Before the expiration of the term of a member, the director shall appoint a successor whose term begins on January 2 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Director of the Oregon Health Authority shall make an appointment to become immediately effective for the unexpired term.

(8) The Director of the Oregon Health Authority, or a designee of the director, shall consult with the committee in drafting rules on the implementation, operation and evaluation of the POLST registry.

[2009 c.595 §1186; 2011 c.703 §24]



Section 127.678 - Confidentiality.

[2009 c.595 §1188]



Section 127.681 - Immunity from liability.

[2009 c.595 §1189]



Section 127.684 - Short title.

[2009 c.595 §1181]



Section 127.700 - Definitions for ORS 127.700 to 127.737.

(1) "Attending physician" shall have the same meaning as provided in ORS 127.505.

(2) "Attorney-in-fact" means an adult validly appointed under ORS 127.540, 127.700 to 127.737 and 426.385 to make mental health treatment decisions for a principal under a declaration for mental health treatment and also means an alternative attorney-in-fact.

(3) "Declaration" means a document making a declaration of preferences or instructions regarding mental health treatment.

(4) "Health care facility" shall have the same meaning as provided in ORS 127.505.

(5) "Incapable" means that, in the opinion of the court in a protective proceeding under ORS chapter 125, or the opinion of two physicians, a person’s ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person currently lacks the capacity to make mental health treatment decisions.

(6) "Mental health treatment" means convulsive treatment, treatment of mental illness with psychoactive medication, admission to and retention in a health care facility for a period not to exceed 17 days for care or treatment of mental illness, and outpatient services.

(7) "Outpatient services" means treatment for a mental or emotional disorder that is obtained by appointment and is provided by an outpatient service as defined in ORS 430.010.

(8) "Provider" means a mental health treatment provider, a physician assistant licensed under ORS 677.505 to 677.525 or a nurse practitioner licensed under ORS 678.375 to 678.390.

(9) "Representative" means "attorney-in-fact" as defined in this section.

[1993 c.442 §1; 1995 c.664 §88; 1997 c.563 §1; 1999 c.83 §1; 2001 c.104 §39; 2014 c.45 §16]



Section 127.702 - Persons who may make declaration for mental health treatment; period of validity.

(2) A declaration for mental health treatment continues in effect for a period of three years or until revoked. The authority of a named attorney-in-fact and any alternative attorney-in-fact named in the declaration continues in effect as long as the declaration appointing the attorney-in-fact is in effect or until the attorney-in-fact has withdrawn. If a declaration for mental health treatment has been invoked and is in effect at the expiration of three years after its execution, the declaration remains effective until the principal is no longer incapable.

[1993 c.442 §2]



Section 127.703 - Required policies regarding mental health treatment rights information; declarations for mental health treatment.

(a) Delivering to those individuals the following information and materials, in written form, without recommendation:

(A) Information on the rights of the individual under Oregon law to make mental health treatment decisions, including the right to accept or refuse mental health treatment and the right to execute declarations for mental health treatment;

(B) Information on the policies of the organization with respect to implementation of the rights of the individual under Oregon law to make mental health treatment decisions;

(C) A copy of the declaration for mental health treatment set forth in ORS 127.736; and

(D) The name of a person who can provide additional information concerning the forms for declarations for mental health treatment.

(b) Documenting in a prominent place in the individual’s medical record whether the individual has executed a declaration for mental health treatment.

(c) Ensuring compliance by the organization with Oregon law relating to declarations for mental health treatment.

(d) Educating the staff and the community on issues relating to declarations for mental health treatment.

(2) An organization need not furnish a copy of a declaration for mental health treatment to an individual if the organization has reason to believe that the individual has received a copy of a declaration in the form set forth in ORS 127.736 within the preceding 12-month period or has a validly executed declaration.

(3) The requirements of this section are in addition to any requirements that may be imposed under federal law and shall be interpreted in a manner consistent with federal law. Nothing in this section requires any health care or mental health care organization, or any employee or agent of an organization, to act in a manner inconsistent with federal law or contrary to individual religious or philosophical beliefs.

(4) No health care or mental health care organization shall be subject to criminal prosecution or civil liability for failure to comply with this section.

(5) For purposes of this section, "health care or mental health care organization" means a health care organization as defined in ORS 127.646 or a community mental health program or facility that provides mental health services.

[1997 c.563 §5]



Section 127.705 - Designation of attorney-in-fact for decisions about mental health treatment.

[1993 c.442 §3]



Section 127.707 - Execution of declaration; witnesses.

[1993 c.442 §4]



Section 127.710 - Operation of declaration; physician or provider to act in accordance with declaration.

[1993 c.442 §5; 2014 c.45 §17]



Section 127.712 - Scope of authority of attorney-in-fact; powers and duties; limitation on liability.

(2) The attorney-in-fact is not, as a result of acting in that capacity, personally liable for the cost of treatment provided to the principal.

(3) Except to the extent the right is limited by the declaration or any federal law, an attorney-in-fact has the same right as the principal to receive information regarding the proposed mental health treatment and to receive, review and consent to disclosure of medical records relating to that treatment. This right of access does not waive any evidentiary privilege.

(4) In exercising authority under the declaration, the attorney-in-fact has a duty to act consistently with the desires of the principal as expressed in the declaration. If the principal’s desires are not expressed in the declaration and not otherwise known by the attorney-in-fact, the attorney-in-fact has a duty to act in what the attorney-in-fact in good faith believes to be the best interests of the principal.

(5) An attorney-in-fact is not subject to criminal prosecution, civil liability or professional disciplinary action for any action taken in good faith pursuant to a declaration for mental health treatment.

[1993 c.442 §6]



Section 127.715 - Prohibitions against requiring person to execute or refrain from executing declaration.

[1993 c.442 §7]



Section 127.717 - Declaration to be made part of medical record; physician or provider to comply with declaration; withdrawal of physician or provider.

[1993 c.442 §8; 1999 c.83 §2]



Section 127.720 - Circumstances in which physician or provider may disregard declaration.

(a) If the principal is committed to the Oregon Health Authority pursuant to ORS 426.005 to 426.390 and treatment is authorized in compliance with ORS 426.385 (3) and administrative rule.

(b) If treatment is authorized in compliance with administrative rule and:

(A) The principal is committed to a state hospital or secure intensive community inpatient facility:

(i) As a result of being found guilty except for insanity under ORS 161.295 or responsible except for insanity under ORS 419C.411;

(ii) Under ORS 161.365; or

(iii) Under ORS 161.370; or

(B) The principal is transferred to a state hospital or other facility under ORS 179.473 or 419C.530.

(c) In cases of emergency endangering life or health.

(2) A declaration does not limit any authority provided in ORS 426.005 to 426.390 either to take a person into custody, or to admit, retain or treat a person in a health care facility.

[1993 c.442 §9; 1995 c.141 §2; 2009 c.595 §88; 2011 c.279 §1]



Section 127.722 - Revocation of declaration.

[1993 c.442 §10; 2014 c.45 §18]



Section 127.725 - Limitations on liability of physician or provider.

[1993 c.442 §11]



Section 127.727 - Persons prohibited from serving as attorney-in-fact.

(a) The attending physician or provider or an employee of the physician or provider, if the physician, provider or employee is unrelated to the principal by blood, marriage or adoption.

(b) An owner, operator or employee of a health care facility in which the principal is a patient or resident, if the owner, operator or employee is unrelated to the principal by blood, marriage or adoption.

(c) A person who is the principal’s parent, guardian or former guardian if:

(A) At any time while the principal was under the care, custody or control of the person, a court entered an order:

(i) Taking the principal into protective custody under ORS 419B.150; or

(ii) Committing the principal to the legal custody of the Department of Human Services for care, placement and supervision under ORS 419B.337; and

(B) The court entered a subsequent order that:

(i) The principal should be permanently removed from the person’s home, or continued in substitute care, because it was not safe for the principal to be returned to the person’s home, and no subsequent order of the court was entered that permitted the principal to return to the person’s home before the principal’s wardship was terminated under ORS 419B.328; or

(ii) Terminated the person’s parental rights under ORS 419B.500 and 419B.502 to 419B.524.

(4) A principal, while not incapable, may petition the court to remove a prohibition contained in subsection (1)(c) of this section.

[1993 c.442 §12; 2011 c.194 §4; 2014 c.45 §19]



Section 127.730 - Persons prohibited from serving as witnesses to declaration.

(1) The attending physician or provider or a relative of the physician or provider;

(2) An owner, operator or relative of an owner or operator of a health care facility in which the principal is a patient or resident; or

(3) A person related to the principal by blood, marriage or adoption.

[1993 c.442 §13; 2014 c.45 §20]



Section 127.732 - Withdrawal of attorney-in-fact; rescission of withdrawal.

(2) A person who has withdrawn under the provisions of subsection (1) of this section may rescind the withdrawal by executing an acceptance after the date of the withdrawal. The acceptance must be in the same form as provided by ORS 127.736 for accepting an appointment. A person who rescinds a withdrawal must give notice to the principal if the principal is capable or to the principal’s health care provider if the principal is incapable.

[1993 c.442 §14]



Section 127.735



Section 127.736 - Form of declaration.

______________________________________________________________________________

DECLARATION FOR MENTAL HEALTH TREATMENT

I, ___________________, being an adult of sound mind, willfully and voluntarily make this declaration for mental health treatment. I want this declaration to be followed if a court or two physicians determine that I am unable to make decisions for myself because my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment. "Mental health treatment" means treatment of mental illness with psychoactive medication, admission to and retention in a health care facility for a period up to 17 days, convulsive treatment and outpatient services that are specified in this declaration.

______________________________________________________________________________

CHOICE OF DECISION MAKER

If I become incapable of giving or withholding informed consent for mental health treatment, I want these decisions to be made by: (INITIAL ONLY ONE)

__ My appointed representative consistent with my desires, or, if my desires are unknown by my representative, in what my representative believes to be my best interests.

__ By the mental health treatment provider who requires my consent in order to treat me, but only as specifically authorized in this declaration.

APPOINTED REPRESENTATIVE

If I have chosen to appoint a representative to make mental health treatment decisions for me when I am incapable, I am naming that person here. I may also name an alternate representative to serve. Each person I appoint must accept my appointment in order to serve. I understand that I am not required to appoint a representative in order to complete this declaration.

I hereby appoint:

NAME _________

ADDRESS _________

TELEPHONE # _________

to act as my representative to make decisions regarding my mental health treatment if I become incapable of giving or withholding informed consent for that treatment.

If the person named above refuses or is unable to act on my behalf, or if I revoke that person’s authority to act as my representative, I authorize the following person to act as my representative:

NAME _________

ADDRESS _________

TELEPHONE # _________

My representative is authorized to make decisions that are consistent with the wishes I have expressed in this declaration or, if not expressed, as are otherwise known to my representative. If my desires are not expressed and are not otherwise known by my representative, my representative is to act in what he or she believes to be my best interests. My representative is also authorized to receive information regarding proposed mental health treatment and to receive, review and consent to disclosure of medical records relating to that treatment.

______________________________________________________________________________

DIRECTIONS FOR

MENTAL HEALTH TREATMENT

This declaration permits me to state my wishes regarding mental health treatments including psychoactive medications, admission to and retention in a health care facility for mental health treatment for a period not to exceed 17 days, convulsive treatment and outpatient services.

If I become incapable of giving or withholding informed consent for mental health treatment, my wishes are: I CONSENT TO THE FOLLOWING MENTAL HEALTH TREATMENTS: (May include types and dosage of medications, short-term inpatient treatment, a preferred provider or facility, transport to a provider or facility, convulsive treatment or alternative outpatient treatments.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

I DO NOT CONSENT TO THE FOLLOWING MENTAL HEALTH TREATMENT: (Consider including your reasons, such as past adverse reaction, allergies or misdiagnosis. Be aware that a person may be treated without consent if the person is held pursuant to civil commitment law.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

ADDITIONAL INFORMATION ABOUT MY MENTAL HEALTH TREATMENT NEEDS: (Consider including mental or physical health history, dietary requirements, religious concerns, people to notify and other matters of importance.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

YOU MUST SIGN HERE FOR THIS DECLARATION TO BE EFFECTIVE:

______________________

AFFIRMATION OF WITNESSES

I affirm that the person signing this declaration:

(a) Is personally known to me;

(b) Signed or acknowledged his or her signature on this declaration in my presence;

(c) Appears to be of sound mind and not under duress, fraud or undue influence;

(d) Is not related to me by blood, marriage or adoption;

(e) Is not a patient or resident in a facility that I or my relative owns or operates;

(f) Is not my patient and does not receive mental health services from me or my relative; and

(g) Has not appointed me as a representative in this document.

Witnessed by:

______________ ____________

Date)

______________ ____________

Date)

ACCEPTANCE OF APPOINTMENT

AS REPRESENTATIVE

I accept this appointment and agree to serve as representative to make mental health treatment decisions. I understand that I must act consistently with the desires of the person I represent, as expressed in this declaration or, if not expressed, as otherwise known by me. If I do not know the desires of the person I represent, I have a duty to act in what I believe in good faith to be that person’s best interest. I understand that this document gives me authority to make decisions about mental health treatment only while that person has been determined to be incapable of making those decisions by a court or two physicians. I understand that the person who appointed me may revoke this declaration in whole or in part by communicating the revocation to the attending physician or other provider when the person is not incapable.

______________ ____________

Representative/Date)

______________ ____________

Representative/Date)

NOTICE TO PERSON

MAKING A DECLARATION FOR

MENTAL HEALTH TREATMENT

This is an important legal document. It creates a declaration for mental health treatment. Before signing this document, you should know these important facts:

This document allows you to make decisions in advance about certain types of mental health treatment: psychoactive medication, short-term (not to exceed 17 days) admission to a treatment facility, convulsive treatment and outpatient services. Outpatient services are mental health services provided by appointment by licensed professionals and programs. The instructions that you include in this declaration will be followed only if a court or two physicians believe that you are incapable of making treatment decisions. Otherwise, you will be considered capable to give or withhold consent for the treatments. Your instructions may be overridden if you are being held pursuant to civil commitment law.

You may also appoint a person as your representative to make treatment decisions for you if you become incapable. The person you appoint has a duty to act consistently with your desires as stated in this document or, if not stated, as otherwise known by the representative. If your representative does not know your desires, he or she must make decisions in your best interests. For the appointment to be effective, the person you appoint must accept the appointment in writing. The person also has the right to withdraw from acting as your representative at any time. A "representative" is also referred to as an "attorney-in-fact" in state law but this person does not need to be an attorney at law.

This document will continue in effect for a period of three years unless you become incapable of participating in mental health treatment decisions. If this occurs, the directive will continue in effect until you are no longer incapable.

You have the right to revoke this document in whole or in part at any time you have not been determined to be incapable. YOU MAY NOT REVOKE THIS DECLARATION WHEN YOU ARE CONSIDERED INCAPABLE BY A COURT OR TWO PHYSICIANS. A revocation is effective when it is communicated to your attending physician or other provider.

If there is anything in this document that you do not understand, you should ask a lawyer to explain it to you. This declaration will not be valid unless it is signed by two qualified witnesses who are personally known to you and who are present when you sign or acknowledge your signature.

NOTICE TO PHYSICIAN OR PROVIDER

Under Oregon law, a person may use this declaration to provide consent for mental health treatment or to appoint a representative to make mental health treatment decisions when the person is incapable of making those decisions. A person is "incapable" when, in the opinion of a court or two physicians, the person’s ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person currently lacks the capacity to make mental health treatment decisions. This document becomes operative when it is delivered to the person’s physician or other provider and remains valid until revoked or expired. Upon being presented with this declaration, a physician or provider must make it a part of the person’s medical record. When acting under authority of the declaration, a physician or provider must comply with it to the fullest extent possible. If the physician or provider is unwilling to comply with the declaration, the physician or provider may withdraw from providing treatment consistent with professional judgment and must promptly notify the person and the person’s representative and document the notification in the person’s medical record. A physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of this declaration is not subject to criminal prosecution, civil liability or professional disciplinary action resulting from a subsequent finding of the declaration’s invalidity.

______________________________________________________________________________

[1997 c.563 §3 (enacted in lieu of 127.735)]



Section 127.737 - Certain other laws applicable to declaration.

(2) For purposes of this section only, a declaration shall be considered a power of attorney for health care, without regard to whether the declaration appoints an attorney-in-fact.

[1993 c.442 §17]

CONSENT TO HEALTH CARE SERVICES BY PERSON



Section 127.760 - Consent to health care services by person appointed by hospital; exceptions.

(a) "Health care instruction" means a document executed by a patient to indicate the patient’s instructions regarding health care decisions, including an advance directive or power of attorney for health care executed under ORS 127.505 to 127.660.

(b) "Health care provider" means a person licensed, certified or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession.

(c) "Hospital" has the meaning given that term in ORS 442.015.

(d) "Mental health treatment" means convulsive treatment, treatment of mental illness with psychoactive medication, psychosurgery, admission to and retention in a health care facility for care or treatment of mental illness, and related outpatient services.

(2)(a)(A) A hospital may appoint a health care provider who has received training in health care ethics, including identification and management of conflicts of interest and acting in the best interest of the patient, to give informed consent to medically necessary health care services on behalf of a patient admitted to the hospital in accordance with subsection (3) of this section.

(B) If a person appointed under subparagraph (A) of this paragraph is the patient’s attending physician, the hospital must also appoint another health care provider who meets the requirements of subparagraph (A) of this paragraph to participate in making decisions about giving informed consent to health care services on behalf of the patient.

(b) A hospital may appoint a multidisciplinary committee with ethics as a core component of the duties of the committee, or a hospital ethics committee, to participate in making decisions about giving informed consent to medically necessary health care services on behalf of a patient admitted to the hospital in accordance with subsection (3) of this section.

(3) A person appointed by a hospital under subsection (2) of this section may give informed consent to medically necessary health care services on behalf of and in the best interest of a patient admitted to the hospital if:

(a) In the medical opinion of the attending physician, the patient lacks the ability to make and communicate health care decisions to health care providers;

(b) The hospital has performed a reasonable search, in accordance with the hospital’s policy for locating relatives and friends of a patient, for a health care representative appointed under ORS 127.505 to 127.660 or an adult relative or adult friend of the patient who is capable of making health care decisions for the patient, including contacting social service agencies of the Oregon Health Authority or the Department of Human Services if the hospital has reason to believe that the patient has a case manager with the authority or the department, and has been unable to locate any person who is capable of making health care decisions for the patient; and

(c) The hospital has performed a reasonable search for and is unable to locate any health care instruction executed by the patient.

(4) Notwithstanding subsection (3) of this section, if a patient’s wishes regarding health care services were made known during a period when the patient was capable of making and communicating health care decisions, the hospital and the person appointed under subsection (2) of this section shall comply with those wishes.

(5) A person appointed under subsection (2) of this section may not consent on a patient’s behalf to:

(a) Mental health treatment;

(b) Sterilization;

(c) Abortion;

(d) Except as provided in ORS 127.635 (3), the withholding or withdrawal of life-sustaining procedures as defined in ORS 127.505; or

(e) Except as provided in ORS 127.580 (2), the withholding or withdrawal of artificially administered nutrition and hydration, as defined in ORS 127.505, other than hyperalimentation, necessary to sustain life.

(6) If the person appointed under subsection (2) of this section knows the patient’s religious preference, the person shall make reasonable efforts to confer with a member of the clergy of the patient’s religious tradition before giving informed consent to health care services on behalf of the patient.

(7) A person appointed under subsection (2) of this section is not a health care representative as defined in ORS 127.505.

[2011 c.512 §1]

THE OREGON

DEATH WITH DIGNITY ACT

Note: The division headings, subdivision headings and leadlines for 127.800 to 127.890, 127.895 and 127.897 were enacted as part of Ballot Measure 16 (1994) and were not provided by Legislative Counsel.



Section 127.800 - sect;1.01. Definitions.

(1) "Adult" means an individual who is 18 years of age or older.

(2) "Attending physician" means the physician who has primary responsibility for the care of the patient and treatment of the patient’s terminal disease.

(3) "Capable" means that in the opinion of a court or in the opinion of the patient’s attending physician or consulting physician, psychiatrist or psychologist, a patient has the ability to make and communicate health care decisions to health care providers, including communication through persons familiar with the patient’s manner of communicating if those persons are available.

(4) "Consulting physician" means a physician who is qualified by specialty or experience to make a professional diagnosis and prognosis regarding the patient’s disease.

(5) "Counseling" means one or more consultations as necessary between a state licensed psychiatrist or psychologist and a patient for the purpose of determining that the patient is capable and not suffering from a psychiatric or psychological disorder or depression causing impaired judgment.

(6) "Health care provider" means a person licensed, certified or otherwise authorized or permitted by the law of this state to administer health care or dispense medication in the ordinary course of business or practice of a profession, and includes a health care facility.

(7) "Informed decision" means a decision by a qualified patient, to request and obtain a prescription to end his or her life in a humane and dignified manner, that is based on an appreciation of the relevant facts and after being fully informed by the attending physician of:

(a) His or her medical diagnosis;

(b) His or her prognosis;

(c) The potential risks associated with taking the medication to be prescribed;

(d) The probable result of taking the medication to be prescribed; and

(e) The feasible alternatives, including, but not limited to, comfort care, hospice care and pain control.

(8) "Medically confirmed" means the medical opinion of the attending physician has been confirmed by a consulting physician who has examined the patient and the patient’s relevant medical records.

(9) "Patient" means a person who is under the care of a physician.

(10) "Physician" means a doctor of medicine or osteopathy licensed to practice medicine by the Oregon Medical Board.

(11) "Qualified patient" means a capable adult who is a resident of Oregon and has satisfied the requirements of ORS 127.800 to 127.897 in order to obtain a prescription for medication to end his or her life in a humane and dignified manner.

(12) "Terminal disease" means an incurable and irreversible disease that has been medically confirmed and will, within reasonable medical judgment, produce death within six months.

[1995 c.3 §1.01; 1999 c.423 §1]

(Written Request for Medication to

End One’s Life in a

Humane and Dignified Manner)



Section 127.805 - sect;2.01. Who may initiate a written request for medication.

(2) No person shall qualify under the provisions of ORS 127.800 to 127.897 solely because of age or disability.

[1995 c.3 §2.01; 1999 c.423 §2]



Section 127.810 - sect;2.02. Form of the written request.

(2) One of the witnesses shall be a person who is not:

(a) A relative of the patient by blood, marriage or adoption;

(b) A person who at the time the request is signed would be entitled to any portion of the estate of the qualified patient upon death under any will or by operation of law; or

(c) An owner, operator or employee of a health care facility where the qualified patient is receiving medical treatment or is a resident.

(3) The patient’s attending physician at the time the request is signed shall not be a witness.

(4) If the patient is a patient in a long term care facility at the time the written request is made, one of the witnesses shall be an individual designated by the facility and having the qualifications specified by the Department of Human Services by rule.

[1995 c.3 §2.02]



Section 127.815 - sect;3.01. Attending physician responsibilities.

(a) Make the initial determination of whether a patient has a terminal disease, is capable, and has made the request voluntarily;

(b) Request that the patient demonstrate Oregon residency pursuant to ORS 127.860;

(c) To ensure that the patient is making an informed decision, inform the patient of:

(A) His or her medical diagnosis;

(B) His or her prognosis;

(C) The potential risks associated with taking the medication to be prescribed;

(D) The probable result of taking the medication to be prescribed; and

(E) The feasible alternatives, including, but not limited to, comfort care, hospice care and pain control;

(d) Refer the patient to a consulting physician for medical confirmation of the diagnosis, and for a determination that the patient is capable and acting voluntarily;

(e) Refer the patient for counseling if appropriate pursuant to ORS 127.825;

(f) Recommend that the patient notify next of kin;

(g) Counsel the patient about the importance of having another person present when the patient takes the medication prescribed pursuant to ORS 127.800 to 127.897 and of not taking the medication in a public place;

(h) Inform the patient that he or she has an opportunity to rescind the request at any time and in any manner, and offer the patient an opportunity to rescind at the end of the 15-day waiting period pursuant to ORS 127.840;

(i) Verify, immediately prior to writing the prescription for medication under ORS 127.800 to 127.897, that the patient is making an informed decision;

(j) Fulfill the medical record documentation requirements of ORS 127.855;

(k) Ensure that all appropriate steps are carried out in accordance with ORS 127.800 to 127.897 prior to writing a prescription for medication to enable a qualified patient to end his or her life in a humane and dignified manner; and

(L)(A) Dispense medications directly, including ancillary medications intended to facilitate the desired effect to minimize the patient’s discomfort, provided the attending physician is registered as a dispensing physician with the Oregon Medical Board, has a current Drug Enforcement Administration certificate and complies with any applicable administrative rule; or

(B) With the patient’s written consent:

(i) Contact a pharmacist and inform the pharmacist of the prescription; and

(ii) Deliver the written prescription personally or by mail to the pharmacist, who will dispense the medications to either the patient, the attending physician or an expressly identified agent of the patient.

(2) Notwithstanding any other provision of law, the attending physician may sign the patient’s report of death.

[1995 c.3 §3.01; 1999 c.423 §3; 2013 c.366 §62]



Section 127.820 - sect;3.02. Consulting physician confirmation.

[1995 c.3 §3.02]



Section 127.825 - sect;3.03. Counseling referral.

[1995 c.3 §3.03; 1999 c.423 §4]



Section 127.830 - sect;3.04. Informed decision.

[1995 c.3 §3.04]



Section 127.835 - sect;3.05. Family notification.

[1995 c.3 §3.05; 1999 c.423 §6]



Section 127.840 - sect;3.06. Written and oral requests.

[1995 c.3 §3.06]



Section 127.845 - sect;3.07. Right to rescind request.

[1995 c.3 §3.07]



Section 127.850 - sect;3.08. Waiting periods.

[1995 c.3 §3.08]



Section 127.855 - sect;3.09. Medical record documentation requirements.

(1) All oral requests by a patient for medication to end his or her life in a humane and dignified manner;

(2) All written requests by a patient for medication to end his or her life in a humane and dignified manner;

(3) The attending physician’s diagnosis and prognosis, determination that the patient is capable, acting voluntarily and has made an informed decision;

(4) The consulting physician’s diagnosis and prognosis, and verification that the patient is capable, acting voluntarily and has made an informed decision;

(5) A report of the outcome and determinations made during counseling, if performed;

(6) The attending physician’s offer to the patient to rescind his or her request at the time of the patient’s second oral request pursuant to ORS 127.840; and

(7) A note by the attending physician indicating that all requirements under ORS 127.800 to 127.897 have been met and indicating the steps taken to carry out the request, including a notation of the medication prescribed.

[1995 c.3 §3.09]



Section 127.860 - sect;3.10. Residency requirement.

(1) Possession of an Oregon driver license;

(2) Registration to vote in Oregon;

(3) Evidence that the person owns or leases property in Oregon; or

(4) Filing of an Oregon tax return for the most recent tax year.

[1995 c.3 §3.10; 1999 c.423 §8]



Section 127.865 - sect;3.11. Reporting requirements.

(b) The authority shall require any health care provider upon dispensing medication pursuant to ORS 127.800 to 127.897 to file a copy of the dispensing record with the authority.

(2) The authority shall make rules to facilitate the collection of information regarding compliance with ORS 127.800 to 127.897. Except as otherwise required by law, the information collected shall not be a public record and may not be made available for inspection by the public.

(3) The authority shall generate and make available to the public an annual statistical report of information collected under subsection (2) of this section.

[1995 c.3 §3.11; 1999 c.423 §9; 2001 c.104 §40; 2009 c.595 §89]



Section 127.870 - sect;3.12. Effect on construction of wills, contracts and statutes.

(2) No obligation owing under any currently existing contract shall be conditioned or affected by the making or rescinding of a request, by a person, for medication to end his or her life in a humane and dignified manner.

[1995 c.3 §3.12]



Section 127.875 - sect;3.13. Insurance or annuity policies.

[1995 c.3 §3.13]



Section 127.880 - sect;3.14. Construction of Act.

[1995 c.3 §3.14]



Section 127.885 - sect;4.01. Immunities; basis for prohibiting health care provider from participation; notification; permissible sanctions.

(1) No person shall be subject to civil or criminal liability or professional disciplinary action for participating in good faith compliance with ORS 127.800 to 127.897. This includes being present when a qualified patient takes the prescribed medication to end his or her life in a humane and dignified manner.

(2) No professional organization or association, or health care provider, may subject a person to censure, discipline, suspension, loss of license, loss of privileges, loss of membership or other penalty for participating or refusing to participate in good faith compliance with ORS 127.800 to 127.897.

(3) No request by a patient for or provision by an attending physician of medication in good faith compliance with the provisions of ORS 127.800 to 127.897 shall constitute neglect for any purpose of law or provide the sole basis for the appointment of a guardian or conservator.

(4) No health care provider shall be under any duty, whether by contract, by statute or by any other legal requirement to participate in the provision to a qualified patient of medication to end his or her life in a humane and dignified manner. If a health care provider is unable or unwilling to carry out a patient’s request under ORS 127.800 to 127.897, and the patient transfers his or her care to a new health care provider, the prior health care provider shall transfer, upon request, a copy of the patient’s relevant medical records to the new health care provider.

(5)(a) Notwithstanding any other provision of law, a health care provider may prohibit another health care provider from participating in ORS 127.800 to 127.897 on the premises of the prohibiting provider if the prohibiting provider has notified the health care provider of the prohibiting provider’s policy regarding participating in ORS 127.800 to 127.897. Nothing in this paragraph prevents a health care provider from providing health care services to a patient that do not constitute participation in ORS 127.800 to 127.897.

(b) Notwithstanding the provisions of subsections (1) to (4) of this section, a health care provider may subject another health care provider to the sanctions stated in this paragraph if the sanctioning health care provider has notified the sanctioned provider prior to participation in ORS 127.800 to 127.897 that it prohibits participation in ORS 127.800 to 127.897:

(A) Loss of privileges, loss of membership or other sanction provided pursuant to the medical staff bylaws, policies and procedures of the sanctioning health care provider if the sanctioned provider is a member of the sanctioning provider’s medical staff and participates in ORS 127.800 to 127.897 while on the health care facility premises, as defined in ORS 442.015, of the sanctioning health care provider, but not including the private medical office of a physician or other provider;

(B) Termination of lease or other property contract or other nonmonetary remedies provided by lease contract, not including loss or restriction of medical staff privileges or exclusion from a provider panel, if the sanctioned provider participates in ORS 127.800 to 127.897 while on the premises of the sanctioning health care provider or on property that is owned by or under the direct control of the sanctioning health care provider; or

(C) Termination of contract or other nonmonetary remedies provided by contract if the sanctioned provider participates in ORS 127.800 to 127.897 while acting in the course and scope of the sanctioned provider’s capacity as an employee or independent contractor of the sanctioning health care provider. Nothing in this subparagraph shall be construed to prevent:

(i) A health care provider from participating in ORS 127.800 to 127.897 while acting outside the course and scope of the provider’s capacity as an employee or independent contractor; or

(ii) A patient from contracting with his or her attending physician and consulting physician to act outside the course and scope of the provider’s capacity as an employee or independent contractor of the sanctioning health care provider.

(c) A health care provider that imposes sanctions pursuant to paragraph (b) of this subsection must follow all due process and other procedures the sanctioning health care provider may have that are related to the imposition of sanctions on another health care provider.

(d) For purposes of this subsection:

(A) "Notify" means a separate statement in writing to the health care provider specifically informing the health care provider prior to the provider’s participation in ORS 127.800 to 127.897 of the sanctioning health care provider’s policy about participation in activities covered by ORS 127.800 to 127.897.

(B) "Participate in ORS 127.800 to 127.897" means to perform the duties of an attending physician pursuant to ORS 127.815, the consulting physician function pursuant to ORS 127.820 or the counseling function pursuant to ORS 127.825. "Participate in ORS 127.800 to 127.897" does not include:

(i) Making an initial determination that a patient has a terminal disease and informing the patient of the medical prognosis;

(ii) Providing information about the Oregon Death with Dignity Act to a patient upon the request of the patient;

(iii) Providing a patient, upon the request of the patient, with a referral to another physician; or

(iv) A patient contracting with his or her attending physician and consulting physician to act outside of the course and scope of the provider’s capacity as an employee or independent contractor of the sanctioning health care provider.

(6) Suspension or termination of staff membership or privileges under subsection (5) of this section is not reportable under ORS 441.820. Action taken pursuant to ORS 127.810, 127.815, 127.820 or 127.825 shall not be the sole basis for a report of unprofessional or dishonorable conduct under ORS 677.415 (3), (4), (5) or (6).

(7) No provision of ORS 127.800 to 127.897 shall be construed to allow a lower standard of care for patients in the community where the patient is treated or a similar community.

[1995 c.3 §4.01; 1999 c.423 §10; 2003 c.554 §3]

Note: As originally enacted by the people, the leadline to section 4.01 read "Immunities." The remainder of the leadline was added by editorial action.



Section 127.890 - sect;4.02. Liabilities.

(2) A person who coerces or exerts undue influence on a patient to request medication for the purpose of ending the patient’s life, or to destroy a rescission of such a request, shall be guilty of a Class A felony.

(3) Nothing in ORS 127.800 to 127.897 limits further liability for civil damages resulting from other negligent conduct or intentional misconduct by any person.

(4) The penalties in ORS 127.800 to 127.897 do not preclude criminal penalties applicable under other law for conduct which is inconsistent with the provisions of ORS 127.800 to 127.897.

[1995 c.3 §4.02]



Section 127.892 - Claims by governmental entity for costs incurred.

[1999 c.423 §5a]



Section 127.895 - sect;5.01. Severability.

[1995 c.3 §5.01]



Section 127.897 - sect;6.01. Form of the request.

______________________________________________________________________________

REQUEST FOR MEDICATION

TO END MY LIFE IN A HUMANE

AND DIGNIFIED MANNER

I, ______________________, am an adult of sound mind.

I am suffering from_________, which my attending physician has determined is a terminal disease and which has been medically confirmed by a consulting physician.

I have been fully informed of my diagnosis, prognosis, the nature of medication to be prescribed and potential associated risks, the expected result, and the feasible alternatives, including comfort care, hospice care and pain control.

I request that my attending physician prescribe medication that will end my life in a humane and dignified manner.

INITIAL ONE:

______I have informed my family of my decision and taken their opinions into consideration.

______I have decided not to inform my family of my decision.

______I have no family to inform of my decision.

I understand that I have the right to rescind this request at any time.

I understand the full import of this request and I expect to die when I take the medication to be prescribed. I further understand that although most deaths occur within three hours, my death may take longer and my physician has counseled me about this possibility.

I make this request voluntarily and without reservation, and I accept full moral responsibility for my actions.

Signed: _______________

Dated: _______________

DECLARATION OF WITNESSES

We declare that the person signing this request:

(a) Is personally known to us or has provided proof of identity;

(b) Signed this request in our presence;

(c) Appears to be of sound mind and not under duress, fraud or undue influence;

(d) Is not a patient for whom either of us is attending physician.

______________Witness 1/Date

______________Witness 2/Date

NOTE: One witness shall not be a relative (by blood, marriage or adoption) of the person signing this request, shall not be entitled to any portion of the person’s estate upon death and shall not own, operate or be employed at a health care facility where the person is a patient or resident. If the patient is an inpatient at a health care facility, one of the witnesses shall be an individual designated by the facility.

______________________________________________________________________________

[1995 c.3 §6.01; 1999 c.423 §11]



Section 127.990

OREGON’S RIGHT TO TRY LAW

Note: Sections 1 to 15, chapter 819, Oregon Laws 2015, provide:

Sec. 1. Definitions. As used in sections 1 to 14 of this 2015 Act:

(1) "Attending physician" means the physician who has primary responsibility for the care of a patient.

(2) "Capable" means that, in the opinion of an attending physician, consulting physician or other health care practitioner, a patient has the ability to make and communicate health care decisions to health care practitioners, including the ability to communicate through individuals familiar with the patient’s manner of communicating.

(3) "Consulting physician" means a physician who is qualified by specialty or experience to diagnose a patient who has a terminal disease and to make a prognosis for that patient.

(4) "Health care facility" has the meaning given that term in ORS 442.015.

(5) "Health care practitioner" means an individual who is licensed, certified or otherwise authorized by the laws of this state to provide health care services or to dispense drugs.

(6) "Investigational product" means a drug, biological product or device that has successfully completed Phase I and is currently in Phase II or a subsequent phase of an approved clinical trial, as defined in ORS 743A.192, assessing the safety of the drug, biological product or device.

(7) "Physician" means a doctor of medicine or osteopathy licensed to practice medicine under ORS chapter 677.

(8) "Qualified" means, with respect to a patient, that the patient is:

(a) Capable;

(b) A resident of this state; and

(c) 18 years of age or older.

(9) "Terminal disease" means an illness or a medical or surgical condition that in a physician’s reasonable medical judgment will result in the patient’s death within six months. [2015 c.819 §1]

Sec. 2. Referral by attending physician. (1) The attending physician of a patient who has a terminal disease may refer the patient to a health care practitioner who offers treatment as described in section 3 of this 2015 Act if:

(a) The treatment is being offered only for purposes related to the terminal disease;

(b) The patient is qualified;

(c) In the attending physician’s judgment, the patient is acting voluntarily and is not being coerced; and

(d) The attending physician informs the patient:

(A) That the patient has a terminal disease;

(B) Of the attending physician’s prognosis for the patient;

(C) That the investigational product to be used in treating the patient is not approved by the United States Food and Drug Administration and that the investigational product may not be effective in treating the patient;

(D) Of each potential risk associated with receiving the treatment that is known to the attending physician;

(E) That to receive the treatment, the patient may be required to pay the costs of administering the treatment and the costs of, or the costs associated with, manufacturing the investigational product as described in section 3 (1)(b) of this 2015 Act;

(F) That to receive the treatment, the patient must waive liability as described in section 5 (5) of this 2015 Act;

(G) That receiving the treatment relieves an insurer of reimbursing costs as described in section 12 of this 2015 Act;

(H) Of feasible alternatives to receiving the treatment, including palliative care, hospice care and pain control; and

(I) That expanded access to treating the patient’s terminal disease may be provided pursuant to 21 C.F.R. 312.300 to 312.320 and may be an option for the patient, and, depending on the type of coverage the patient’s insurer provides, that a patient might not be required to pay the costs of administering a treatment provided pursuant to 21 C.F.R. 312.300 to 312.320, or the costs of, or the costs associated with, manufacturing an investigational product used to treat a patient pursuant to 21 C.F.R. 312.300 to 312.320.

(2) A patient who has a terminal disease may demonstrate the patient’s Oregon residency to the patient’s attending physician by presenting:

(a) A driver license, driver permit or identification card issued to the patient by the Department of Transportation;

(b) Evidence that the patient is registered to vote in this state;

(c) Evidence that the patient owns or leases property in this state; or

(d) A copy of the patient’s Oregon individual tax return for the immediately preceding tax year.

(3) If in the opinion of an attending physician a patient is suffering from a psychiatric or psychological disorder or depression causing impaired judgment, the attending physician shall refer the patient for counseling. Treatment may not be provided as described in section 3 of this 2015 Act until the person performing the counseling determines that the patient is not suffering from a psychiatric or psychological disorder or depression causing impaired judgment. [2015 c.819 §2]

Sec. 3. Use of investigational product to treat terminal disease. (1) A health care practitioner may offer to treat a patient who has a terminal disease with an investigational product not approved by the United States Food and Drug Administration only if:

(a) The health care practitioner is authorized by the laws of this state to provide health care services or to dispense drugs, and the health care practitioner is acting within the scope of that authority;

(b) The treatment is provided to the patient for no more than the costs of administering the treatment and the costs of, or the costs associated with, manufacturing the investigational product;

(c) The patient is not compensated for receiving the treatment;

(d) The treatment is being offered only for purposes related to the terminal disease;

(e) The patient is qualified;

(f) The patient was referred to the health care practitioner by the patient’s attending physician under section 2 of this 2015 Act;

(g) The health care practitioner refers the patient to a consulting physician to confirm the attending physician’s diagnosis and prognosis; and

(h) In the health care practitioner’s judgment, the patient is acting voluntarily and is not being coerced.

(2) A patient who has a terminal disease may demonstrate the patient’s Oregon residency to the health care practitioner by presenting:

(a) A driver license, driver permit or identification card issued to the patient by the Department of Transportation;

(b) Evidence that the patient is registered to vote in this state;

(c) Evidence that the patient owns or leases property in this state; or

(d) A copy of the patient’s Oregon individual tax return for the immediately preceding tax year.

(3) If in the opinion of the health care practitioner a patient is suffering from a psychiatric or psychological disorder or depression causing impaired judgment, the health care practitioner shall refer the patient for counseling. Treatment may not be provided as described in this section until the person performing the counseling determines that the patient is not suffering from a psychiatric or psychological disorder or depression causing impaired judgment.

(4) If a patient accepts an offer for treatment under this section, and if the patient has health insurance, the health care practitioner offering to treat the patient must notify the insurer that the patient is receiving the treatment. [2015 c.819 §3]

Sec. 4. Confirmation by consulting physician. (1) Before a patient may receive treatment as described in section 3 of this 2015 Act, a consulting physician must examine the patient and confirm, in writing:

(a) The attending physician’s diagnosis that the patient has a terminal disease;

(b) The attending physician’s prognosis for the patient;

(c) That the patient is qualified;

(d) That in the consulting physician’s judgment the patient is acting voluntarily and is not being coerced; and

(e) That the patient is informed:

(A) That the investigational product to be used in treating the patient is not approved by the United States Food and Drug Administration and that the investigational product may not be effective in treating the patient;

(B) Of each potential risk associated with receiving the treatment known to the consulting physician;

(C) That to receive the treatment, the patient may be required to pay the costs of administering the treatment and the costs of, or the costs associated with, manufacturing the investigational product as described in section 3 (1)(b) of this 2015 Act;

(D) That to receive the treatment, the patient must waive liability as described in section 5 (5) of this 2015 Act;

(E) That receiving the treatment relieves an insurer of reimbursing costs as described in section 12 of this 2015 Act;

(F) Of feasible alternatives to receiving the treatment, including palliative care, hospice care and pain control; and

(G) That expanded access to treating the patient’s terminal disease may be provided pursuant to 21 C.F.R. 312.300 to 312.320 and may be an option for the patient, and, depending on the type of coverage the patient’s insurer provides, that a patient might not be required to pay the costs of administering a treatment provided pursuant to 21 C.F.R. 312.300 to 312.320, or the costs of, or the costs associated with, manufacturing an investigational product used to treat a patient pursuant to 21 C.F.R. 312.300 to 312.320.

(2) A patient who has a terminal disease may demonstrate the patient’s Oregon residency to the consulting physician by presenting:

(a) A driver license, driver permit or identification card issued to the patient by the Department of Transportation;

(b) Evidence that the patient is registered to vote in this state;

(c) Evidence that the patient owns or leases property in this state; or

(d) A copy of the patient’s Oregon individual tax return for the immediately preceding tax year.

(3) If in the opinion of the consulting physician a patient is suffering from a psychiatric or psychological disorder or depression causing impaired judgment, the consulting physician shall refer the patient for counseling. Treatment may not be provided as described in section 3 of this 2015 Act until the person performing the counseling determines that the patient is not suffering from a psychiatric or psychological disorder or depression causing impaired judgment. [2015 c.819 §4]

Sec. 5. Election to receive treatment; waiver of liability. Upon receiving an offer for treatment as described in section 3 of this 2015 Act, a patient who has a terminal disease and who is qualified may elect to receive that treatment by signing and dating a form attesting to the election in the presence of two witnesses. A form attesting to an election must include:

(1) The attending physician’s diagnosis for the patient;

(2) The attending physician’s prognosis for the patient;

(3) A statement that the investigational product to be used in treating the patient is not approved by the United States Food and Drug Administration;

(4) A description of each potential risk that is associated with receiving the treatment;

(5) A waiver of liability for any act or omission of an act related to administering the treatment or manufacturing or distributing the investigational product that does not constitute gross negligence for:

(a) Any health care practitioner who participates in administering the treatment, to whom a health care practitioner who participates in administering the treatment refers the patient or with whom a health care practitioner who participates in administering the treatment consults;

(b) Any health care facility or professional organization or association involved in the administration of the treatment; or

(c) Any person that participates in manufacturing or distributing the investigational product used to treat the patient;

(6) A provision authorizing any information obtained during the treatment to be used:

(a) By the inventor, manufacturer or supplier of any investigational product used in treating the patient for research, analytical or marketing purposes; and

(b) By any health care practitioner who participates in administering the treatment for research or analytical purposes; and

(7) A statement signed and dated by both witnesses attesting that the patient, to the best of the witnesses’ knowledge, is capable and acting voluntarily. [2015 c.819 §5]

Sec. 6. Witness qualifications. (1) Of the witnesses described in section 5 of this 2015 Act, one must be an individual who is not:

(a) A relative of the patient by blood, marriage or adoption;

(b) An individual who, at the time the form is signed, would be entitled to any portion of the estate of the patient upon the patient’s death under any will or by operation of law; or

(c) An owner, operator or employee of a health care facility where the patient resides or receives health care services.

(2) Neither witness described in section 5 of this 2015 Act may be the attending physician of the patient. [2015 c.819 §6]

Sec. 7. Waiver of liability requirements. A waiver of liability required by section 5 (5) of this 2015 Act must be written in plain and simple language. [2015 c.819 §7]

Sec. 8. Exemption from liability for health care practitioners, facilities, professional organizations and associations. (1) Except as provided in subsection (3) of this section, a health care practitioner who participates in administering a treatment as described in section 3 of this 2015 Act, or a health care facility or professional organization or association involved in the administration of the treatment, is not subject to civil or criminal liability for acts or omissions of acts related to administering the treatment if the administration of the treatment complies with sections 1 to 14 of this 2015 Act.

(2) Except as provided in subsection (3) of this section, a manufacturer or distributor of an investigational product used to treat a patient pursuant to section 3 of this 2015 Act is not subject to civil or criminal liability for acts or omissions of acts related to the administration of the investigational product.

(3) This section does not apply to acts or omissions of acts that constitute gross negligence. [2015 c.819 §8]

Sec. 9. Prohibition on disciplining health care practitioners. (1) Except as provided in subsection (2) of this section and sections 10 and 11 of this 2015 Act, a licensing board, health care facility, health care practitioner or professional organization or association may not subject a health care practitioner to discipline, including suspension, loss of license, loss of privileges, loss of membership or any other penalty, for participating in administering a treatment as described in section 3 of this 2015 Act if the administration of the treatment complies with sections 1 to 14 of this 2015 Act.

(2) This section does not apply to acts or omissions of acts that constitute gross negligence. [2015 c.819 §9]

Sec. 10. Authority to prohibit administering treatment at health care facility. A health care facility or health care practitioner may prohibit another health care practitioner from participating in administering a treatment as described in section 3 of this 2015 Act at the health care facility or on premises owned or controlled by the prohibiting health care practitioner. [2015 c.819 §10]

Sec. 11. Repercussions for administering treatment at health care facility where treatment prohibited. If a health care practitioner violates a prohibition authorized by section 10 of this 2015 Act:

(1) A licensing board, health care facility, health care practitioner or professional organization or association may impose upon the violating health care practitioner any form of discipline referred to in section 9 of this 2015 Act that the licensing board, health care facility, health care practitioner or professional organization or association otherwise may legally impose; and

(2) The health care facility or prohibiting health care practitioner may:

(a) Terminate any lease or other property contract entered into with the violating health care practitioner and subject the violating health care practitioner to any other nonmonetary remedies provided by such a contract; or

(b) Terminate any contract for the provision of services entered into with the violating health care practitioner and subject the violating health care practitioner to any other nonmonetary remedies provided by such a contract. [2015 c.819 §11]

Sec. 12. Reimbursement of costs associated with treatment. Sections 1 to 14 of this 2015 Act do not require an insurer to reimburse any cost:

(1) Associated with undergoing a treatment as described in section 3 of this 2015 Act; or

(2) Demonstrated to be associated with an adverse effect that is a result of undergoing a treatment as described in section 3 of this 2015 Act. [2015 c.819 §12]

Sec. 13. Hospice care eligibility. Eligibility for hospice care must be determined on the basis of a patient’s overall prognosis and care or treatment goals as determined by the patient’s attending physician and may not be determined on the basis of whether a patient is undergoing or has undergone a treatment as described in section 3 of this 2015 Act. [2015 c.819 §13]

Sec. 14. Review of records by Oregon Health Authority; rules. (1) The Oregon Health Authority shall annually review a sample of records maintained pursuant to sections 1 to 14 of this 2015 Act.

(2) An attending physician who makes a referral under section 2 of this 2015 Act, a health care practitioner who administers treatment as described in section 3 of this 2015 Act and a consulting physician who provides written confirmation as described in section 4 of this 2015 Act must file with the authority a record, in a form and manner prescribed by the authority, of the findings of the attending physician, health care practitioner or consulting physician.

(3) At a minimum, the authority shall require that a record filed by a health care practitioner who administers treatment as described in section 3 of this 2015 Act must include:

(a) The adverse effects of the treatment, if any;

(b) The positive outcomes of the treatment, if any;

(c) The cost of the treatment to the patient; and

(d) The demographics of the patients to whom the treatment is administered.

(4) The authority shall adopt rules to facilitate the collection of information required to comply with sections 1 to 14 of this 2015 Act, including rules related to the submission of information required by this section. Except as otherwise provided by law, information collected by the authority under this section is not a public record and is not available for inspection by the public.

(5) The authority shall generate and make available to the public an annual statistical report of information collected by the authority pursuant to this section and of patients who receive treatment provided pursuant to 21 C.F.R. 312.300 to 312.320.

(6) The authority shall make the annual report generated under subsection (5) of this section available to the Legislative Assembly, in the manner required by ORS 192.245, on or before February 1 of each odd-numbered year. [2015 c.819 §14]

Sec. 15. Repeal. This 2015 Act is repealed on January 2, 2022. [2015 c.819 §15]



Section 127.995 - Penalties.

(2) Except as provided in subsection (1) of this section, it shall be a Class A misdemeanor for a person without authorization of the principal to willfully alter, forge, conceal or destroy an instrument, the reinstatement or revocation of an instrument, or any other evidence or document reflecting the principal’s desires and interests with the intent or effect of affecting a health care decision.

[Formerly 127.585]






Chapter 128 - Trusts; Charitable Activities

Section 128.001 - Limitations on accepting payment for preparation of trust.

(2) Subsection (1) of this section does not apply to an attorney who charges and accepts a fee for the preparation of a trust for a client in the course of representing that client.

(3) Subsection (1) of this section does not apply to any trust company or financial institution as defined in ORS chapter 706.

(4) Subsection (1) of this section does not apply to a resulting or constructive trust, a business trust that provides for certificates to be issued to the beneficiary, an investment trust, a voting trust, a security instrument, a trust created by the judgment of a court, a liquidation trust, a trust for the primary purpose of paying dividends, interests, interest coupons, salaries, wages, pensions, profits or employee benefits of any kind, an instrument in which a person is nominee or escrowee for another person or a trust created in deposits in any financial institution.

(5) Nothing in this section authorizes any person to engage in the practice of law in violation of ORS 9.160.

[1997 c.806 §1; 2003 c.576 §383]



Section 128.003



Section 128.005



Section 128.007



Section 128.009



Section 128.010

[Renumbered 128.055]



Section 128.015



Section 128.020



Section 128.021



Section 128.025



Section 128.026



Section 128.030



Section 128.031



Section 128.035



Section 128.040



Section 128.041



Section 128.045



Section 128.047



Section 128.050



Section 128.051



Section 128.055



Section 128.057



Section 128.060



Section 128.061



Section 128.065



Section 128.070



Section 128.075



Section 128.080



Section 128.085 - Limitations on trustee’s administration of "private foundation" trust.

[1971 c.197 §1]



Section 128.090 - Limitations on trustee’s administration of "split-interest" trust.

(2) This section shall not apply with respect to:

(a) Any amounts payable under the terms of a trust to income beneficiaries, unless a deduction was allowed under section 170 (f) (2) (B), section 2055 (e) (2) (B), or section 2522 (c) (2) (B) of the Internal Revenue Code of 1954;

(b) Any amounts in trust other than amounts for which a deduction was allowed under section 170, section 545 (b) (2), section 556 (b) (2), section 642 (c), section 2055, section 2106 (a) (2) or section 2522 of the Internal Revenue Code of 1954, if such other amounts are segregated from amounts for which no deduction was allowable; or

(c) Any amounts transferred in trust before May 27, 1969.

[1971 c.197 §2]



Section 128.095 - Trustee may amend governing instrument of "private foundation" or "split-interest" trust with prior consent of Attorney General and benefited organizations.

[1971 c.197 §3]



Section 128.100 - Authority of fiduciary to deposit securities in clearing corporation.

(2) This section shall apply to any fiduciary holding securities in a fiduciary capacity, and to any financial institution or trust company holding securities as a custodian, managing agent or custodian for a fiduciary, acting on October 5, 1973, or who thereafter may act regardless of the date of the agreement, instrument or court order by which it is appointed and regardless of whether or not the fiduciary, custodian, managing agent or custodian for a fiduciary owns capital stock of the clearing corporation.

[1973 c.365 §§1,2; 1985 c.676 §59; 1985 c.762 §177; 1997 c.631 §414]



Section 128.102



Section 128.110



Section 128.115



Section 128.120



Section 128.125



Section 128.130



Section 128.135



Section 128.140



Section 128.145



Section 128.150



Section 128.155



Section 128.160



Section 128.165



Section 128.170



Section 128.175



Section 128.177



Section 128.179



Section 128.180



Section 128.181



Section 128.183



Section 128.185



Section 128.190



Section 128.192



Section 128.194



Section 128.196



Section 128.198



Section 128.200



Section 128.202



Section 128.204



Section 128.206



Section 128.208



Section 128.210



Section 128.212



Section 128.214



Section 128.216



Section 128.218



Section 128.220



Section 128.230



Section 128.232



Section 128.234



Section 128.236



Section 128.238



Section 128.240



Section 128.242



Section 128.244



Section 128.246



Section 128.250



Section 128.255



Section 128.256



Section 128.258



Section 128.260



Section 128.262



Section 128.264



Section 128.266



Section 128.268



Section 128.270



Section 128.272



Section 128.274



Section 128.276



Section 128.278



Section 128.280



Section 128.282



Section 128.284



Section 128.286



Section 128.288



Section 128.290



Section 128.292



Section 128.294



Section 128.296



Section 128.298



Section 128.300



Section 128.305 - Short title.

[2007 c.554 §10]



Section 128.308



Section 128.310



Section 128.315



Section 128.316 - Definitions for ORS 128.305 to 128.336.

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part of an institutional fund that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. "Endowment fund" does not include assets that an institution designates as an endowment fund for the institution’s own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to or held by an institution as an institutional fund.

(4) "Institution" means:

(a) A person, other than an individual, organized and operated exclusively for charitable purposes;

(b) A government or governmental subdivision, agency or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

(c) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. "Institutional fund" does not include:

(a) Program-related assets;

(b) A fund held for an institution by a trustee that is not an institution;

(c) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund; or

(d) A fund managed by the State Treasurer, moneys held by the State Treasurer for investment or moneys managed or held for investment by or on behalf of the State Treasurer under ORS chapter 293 or 348.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[2007 c.554 §1]



Section 128.318 - Standard of conduct in managing and investing institutional fund.

(2) In addition to complying with the duty of loyalty imposed by law other than ORS 128.305 to 128.336, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(3) In managing and investing an institutional fund, an institution:

(a) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and

(b) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(4) An institution may pool two or more institutional funds for purposes of management and investment.

(5) Except as otherwise provided by a gift instrument, the following rules apply:

(a) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and the fund to make distributions and to preserve capital; and

(H) An asset’s special relationship or special value, if any, to the charitable purposes of the institution.

(b) Management and investment decisions about an individual asset must be made not in isolation, but instead in the context of the institutional fund’s portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(c) Except as otherwise provided by law other than ORS 128.305 to 128.336, an institution may invest in any kind of property or type of investment consistent with this section.

(d) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(e) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of ORS 128.305 to 128.336.

(f) A person that has special skills or expertise, or is selected in reliance upon the person’s representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

[2007 c.554 §2]



Section 128.320



Section 128.322 - Appropriation for expenditure or accumulation of endowment fund; rules of construction.

(a) The duration and preservation of the endowment fund;

(b) The purposes of the institution and the endowment fund;

(c) General economic conditions;

(d) The possible effect of inflation or deflation;

(e) The expected total return from income and the appreciation of investments;

(f) Other resources of the institution; and

(g) The investment policy of the institution.

(2) To limit the authority to appropriate for expenditure or accumulate under subsection (1) of this section, a gift instrument must specifically state the limitation.

(3) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends" or "rents, issues or profits," or "to preserve the principal intact," or words of similar import:

(a) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(b) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (1) of this section.

(4) The appropriation for expenditure in any year of an amount greater than seven percent of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than three years immediately preceding the year in which the appropriation for expenditure was made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for fewer than three years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence. This subsection does not:

(a) Apply to an appropriation for expenditure permitted under law other than ORS 128.305 to 128.336 or by the gift instrument; or

(b) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to seven percent of the fair market value of the endowment fund.

[2007 c.554 §3]



Section 128.325



Section 128.326 - Delegation of management and investment functions.

(a) Selecting an agent;

(b) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(c) Periodically reviewing the agent’s actions in order to monitor the agent’s performance and compliance with the scope and terms of the delegation.

(2) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(3) An institution that complies with subsection (1) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

(4) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(5) An institution may delegate management and investment functions to its committees, officers or employees as authorized by law of this state other than ORS 128.305 to 128.336.

[2007 c.554 §4]



Section 128.328 - Release or modification of restrictions on management, investment or purpose.

(2) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, the restriction impairs the management or investment of the fund or, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor’s probable intention.

(3) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

(4) If an institution determines that a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, within 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

(a) The institutional fund subject to the restriction has a total value of less than $25,000;

(b) More than 20 years have elapsed since the fund was established; and

(c) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(5) The provisions of this section apply to property and other interests given by private donors as a gift to a public body, as defined by ORS 174.109, or to any instrumentality of a public body. This subsection does not limit any other authority that a public body or an instrumentality of a public body may have to release or modify a restriction contained in a gift instrument on the management, investment or purpose of funds.

[2007 c.554 §5]



Section 128.330



Section 128.332 - Reviewing compliance.

[2007 c.554 §6]



Section 128.334 - Relation to Electronic Signatures in Global and National Commerce Act.

[2007 c.554 §8]



Section 128.335



Section 128.336 - Uniformity of application and construction.

[2007 c.554 §9]



Section 128.340



Section 128.345



Section 128.350



Section 128.355



Section 128.370



Section 128.375



Section 128.378



Section 128.380



Section 128.382



Section 128.385



Section 128.388



Section 128.390



Section 128.392



Section 128.395



Section 128.397



Section 128.398



Section 128.400



Section 128.405



Section 128.407



Section 128.410



Section 128.412



Section 128.414



Section 128.415



Section 128.420



Section 128.421



Section 128.423



Section 128.425



Section 128.430



Section 128.435



Section 128.440



Section 128.460



Section 128.470



Section 128.480



Section 128.490



Section 128.500



Section 128.510 - Definitions for ORS 128.520.

[1955 c.586 §1]



Section 128.520 - Employees’ trust may be in perpetuity; accumulation of income.

[1955 c.586 §2]



Section 128.560 - "Business trust" described.

[1971 c.491 §1]



Section 128.565 - Business trust permitted.

[1971 c.491 §2]



Section 128.570 - Business trusts and trustees not subject to bank and trust company regulations.

[1971 c.491 §3; 1997 c.631 §418]



Section 128.573 - Forms; rules.

[1995 c.215 §23]



Section 128.575 - Filing with Office of Secretary of State required; fees; amendments.

(a) The business trust name and the state or country of formation;

(b) The names and addresses of its trustees;

(c) The street address of the business trust’s registered office in this state and the name of the registered agent;

(d) A mailing address to which the Secretary of State may mail notices; and

(e) Any additional identifying information that the Secretary of State by rule may require.

(2) The filing described in subsection (1) of this section shall be accompanied by the applicable filing fee.

(3) If the Secretary of State finds that the document contains the required information, the Secretary of State, when all fees have been paid, shall file the trust instrument and document and return an acknowledgment of filing to the sender.

(4) If a business trust amends its trust instrument it shall submit for filing a copy of the amendment to the Office of Secretary of State. The amendment shall set forth:

(a) The name of the business trust as shown on the records of the Office of Secretary of State; and

(b) The information as changed.

[1971 c.491 §4; 1973 c.367 §12; 1985 c.351 §21; 1985 c.728 §81a; 1987 c.94 §128; 1995 c.215 §24; 1999 c.486 §18]



Section 128.580 - Business trusts subject to certain corporate laws.

[1971 c.491 §5; 1973 c.367 §13; 1979 c.208 §6; 1987 c.94 §99]



Section 128.585 - Personal liability of trustees, shareholders or beneficiaries of business trust.

[1971 c.491 §6; 1973 c.367 §14]



Section 128.590 - Filing of trust instrument as conclusive evidence of compliance with laws; exception.

[1971 c.491 §7; 1985 c.728 §82]



Section 128.595 - Annual report; due date; content; notice of requirement; effect of failure to file.

(2) The annual report must contain:

(a) The name of the business trust and the state or country under the law of which the business trust is formed;

(b) The names and addresses of the business trust’s trustees;

(c) The physical street address of the business trust’s registered office in this state, which must be a location at which process may be personally served on the registered agent and which may not be a commercial mail receiving agency, and the name of the trust’s registered agent at the registered office;

(d) A mailing address to which the Secretary of State may mail notices;

(e) A description of the primary business activity of the business trust; and

(f) Any additional identifying information that the Secretary of State may require by rule.

(3) The annual report must be on forms prescribed and furnished by the Secretary of State. The information contained in the annual report must be current as of 30 days before the anniversary of the business trust.

(4) The Secretary of State shall mail the report form to any address shown for the business trust in the current records of the office of the Secretary of State. The business trust’s failure to receive the report form from the Secretary of State does not relieve the business trust of the trust’s duty under this section to deliver a report to the office.

(5) If the Secretary of State finds the report conforms to the requirements of this section, the Secretary of State shall file the report.

(6) If the Secretary of State finds that the annual report does not conform to the requirements of this section, the Secretary of State shall return the report to the business trust. The business trust shall correct the annual report and return the corrected report to the Secretary of State within 45 days after the Secretary of State returns the report.

(7) If no report is filed by the reporting date or if no corrected report is filed within the 45-day period, the Secretary of State shall send to the business trust a final notice advising that a report has not been filed and the Secretary of State, therefore, assumes that the business trust is no longer active unless a report is filed within 45 days after the mailing of the final notice.

(8) Not less than 45 days after the mailing date of the final notice specified in subsection (7) of this section, the Secretary of State may assume and note on the records of the Secretary of State that the business trust is inactive.

[Formerly 128.075; 1983 c.717 §29; 1985 c.351 §22; 1985 c.728 §82b; 1987 c.94 §130; 1987 c.843 §18; 1993 c.190 §17; 1995 c.215 §25; 2007 c.186 §17; 2011 c.147 §25; 2013 c.158 §33]



Section 128.597 - Inactivation of business trust.

(1) The business trust does not pay when due any fees imposed by ORS 128.560 to 128.600;

(2) The business trust does not deliver its annual report to the Secretary of State when due;

(3) The business trust is without a registered agent or registered office in this state;

(4) The business trust does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

(5) The business trust’s period of duration stated in the trust instrument expires.

[1995 c.215 §27]



Section 128.599 - Reinstatement of business trust following inactivation.

(a) The name of the business trust and effective date of the business trust’s administrative inactivation; and

(b) That the ground or grounds for inactivation either did not exist or have been eliminated.

(2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the business trust’s name satisfies the requirements of ORS 60.094, the Secretary of State shall reinstate the business trust.

(3) When effective, the reinstatement relates back to and takes effect as of the effective date of the administrative inactivation and the business trust is considered to resume carrying on the business trust’s business as if the administrative inactivation had never occurred.

(4) The Secretary of State may waive the requirement under subsection (1) of this section that the business trust apply for reinstatement within five years after the date of administrative inactivation if the business trust requests the waiver and provides evidence of the business trust’s continued existence as an active concern during the period of administrative inactivation.

[1995 c.215 §28; 2011 c.147 §26]



Section 128.600 - Filing, service, copying and certification fees.

[1987 c.94 §129; 1991 c.132 §14; 1995 c.215 §26; 1999 c.652 §15]



Section 128.610 - Short title.

[1963 c.583 §1; 1971 c.589 §1; 1981 c.593 §1; 1985 c.729 §25; 1985 c.730 §4]



Section 128.620 - Definitions for ORS 128.610 to 128.769.

(1) "Charitable corporation" means any nonprofit corporation organized under the laws of this state for charitable or eleemosynary purposes and any similar foreign corporation doing business or holding property in this state for such purposes. The mere making of grants or donations to institutions or beneficiaries within the State of Oregon, or the investigation of applicants for such grants or donations, does not constitute doing business in this state. However, the solicitation of funds for charitable purposes in this state shall constitute doing business therein.

(2) "Charitable fiduciary" means an officer, director, trustee or other fiduciary of a charitable organization, or a person in possession of funds for one or more charitable purposes.

(3) "Charitable organization" includes charitable corporations, trustees and other charitable organizations not specifically exempted from the application of ORS 128.610 to 128.769.

(4) "Charitable purpose" means any purpose to promote the well-being of the public at large, or for the benefit of an indefinite number of persons, including but not limited to educational, literary, or scientific purposes, or for the prevention of cruelty to children or animals, or for the benefit of religion, rehabilitation services, public recreation, civic improvement, or services which lessen the burdens of government.

(5) "Religious corporation or organization" means any organized church or group organized for the purpose of divine worship, religious teaching, or other directly ancillary purposes.

(6) "Trustee" means:

(a) Any individual, group of individuals, corporation or other legal entity holding property in trust pursuant to any charitable trust;

(b) Any corporation that has accepted property to be used for a particular charitable corporate purpose as distinguished from the general purposes of the corporation; and

(c) A corporation formed for the administration of a charitable trust, pursuant to the directions of the settlor or at the instance of the trustee.

(7) "Willfully" means committing an act when it is known or should be known by the actor that the act is a violation of law.

[1963 c.583 §§3,4; 1971 c.589 §2; 1981 c.593 §2; 1985 c.730 §5; 1989 c.334 §1; 2007 c.571 §2; 2014 c.8 §1]



Section 128.630 - Application of ORS 128.610 to 128.769.

(2) ORS 128.610 to 128.769 shall apply regardless of any contrary provisions of any instrument.

[1963 c.583 §§2,14; 1971 c.589 §3; 1981 c.593 §3; 1985 c.729 §27; 1985 c.730 §6; 2007 c.571 §3]



Section 128.640 - Exemptions from application of ORS 128.610 to 128.769.

(2) ORS 128.650 to 128.670 and 128.720 do not apply to:

(a) Any religious corporation sole or other religious corporation or organization which holds property for religious purposes, or to any officer, director or trustee thereof who holds property for like purposes;

(b) A cemetery that is registered with the State Mortuary and Cemetery Board under ORS 692.275 or a historic cemetery listed with the Oregon Commission on Historic Cemeteries under ORS 97.782;

(c) A trustee that holds property for charitable purposes in the event that the sole beneficiary of a charitable remainder trust serves as trustee; or

(d) A child-caring agency regulated under ORS 418.215 to 418.265.

[1963 c.583 §5; 1971 c.589 §4; 1981 c.593 §4; 1985 c.730 §7; 1989 c.334 §2; 1999 c.731 §10; 2003 c.173 §8]



Section 128.650 - Register of charitable organizations; authority of Attorney General to maintain register.

[1963 c.583 §6; 1971 c.589 §5; 1981 c.593 §5; 1985 c.729 §29; 1985 c.730 §8; 2007 c.571 §4]



Section 128.660 - Filing of registration statement and articles of incorporation or other instrument with Attorney General.

(1) A registration statement in the form and with the information designated by the Attorney General by rule; and

(2) A copy of the articles of incorporation, trust agreement or other instrument providing for title, powers or duties.

[1963 c.583 §7; 1971 c.589 §6; 1981 c.593 §6; 2007 c.571 §5; 2014 c.8 §2]



Section 128.670 - Filing of reports; rules; fees; authority of Attorney General relating to reports; civil penalty.

(2) The Attorney General may classify trusts and other relationships concerning property held for a charitable purpose as to purpose, nature of assets, duration of the trust or other relationship, amount of assets, amounts to be devoted to charitable purposes, nature of trustee, or otherwise, and may establish different rules for the different classes as to time and nature of the reports required to the ends that:

(a) The Attorney General shall receive reasonably current, annual reports as to all charitable trusts or other relationships of a similar nature, which will enable the Attorney General to ascertain whether they are being properly administered; and

(b) The annual reports do not unreasonably add to the expense of the administration of charitable trusts and similar relationships.

(3) The Attorney General may suspend the filing of reports as to a particular charitable trust or relationship for a reasonable, specifically designated time after the Attorney General has filed in the register of charitable trusts a written statement that the interests of the beneficiaries will not be prejudiced thereby and that annual reports are not required for proper supervision by the Attorney General’s office.

(4) A copy of an account filed by the trustee in any court having jurisdiction of the trust or other relationship, if the account substantially complies with the rules of the Attorney General, may be filed as a report required by this section.

(5) The first report for a trust or similar relationship hereafter established, unless the filing thereof is suspended as provided in subsection (3) of this section, shall be filed not later than four months and 15 days following the close of the first calendar or fiscal year in which any part of the income or principal is authorized or required to be applied to a charitable purpose. Subsequent annual reports shall be submitted not later than four months and 15 days following the close of each calendar or fiscal year adopted by the charitable organization.

(6) The Attorney General shall make rules as to the time for filing reports, the contents thereof, and the manner of executing and filing them. The Attorney General may make additional rules and amend existing rules as necessary for the proper administration of ORS 128.610 to 128.769.

(7)(a) A charitable organization, when filing a report required under this section, shall pay a fee to the Department of Justice in accordance with a fee schedule established by the department by rule.

(b) The fee schedule shall consist of the following elements:

(A) A fee that the department shall set according to a scale graduated on the basis of the charitable organization’s receipts and income during the time covered by the report, with a lower fee applying to lower receipts and income and a higher fee applying to higher receipts and income. The minimum applicable fee is $10 and the maximum applicable fee is $400.

(B) A fee based on a percentage of the fund balance the charitable organization has at the close of the organization’s calendar or fiscal year. The department shall set the fee under this subparagraph at not more than 0.02 of one percent of the fund balance or $2,000, whichever is less.

(c) The charitable organization shall pay a fee that consists of both elements set forth in paragraph (b) of this subsection at the time the organization files a report required under this section.

(d) In calculating the fee element set forth in paragraph (b)(B) of this subsection, the department may not include in the fund balance any fixed assets that the charitable organization uses for operations.

(e) The department shall ensure that the aggregate amount of fees paid under this section is sufficient to pay the department’s expenses in administering ORS 128.610 to 128.769 and 128.801 to 128.898.

(8)(a) If the charitable organization does not pay the fee prescribed by rules adopted under subsection (7) of this section or fails to file a report by the date due, the charitable organization, in addition to the fee due, shall pay a delinquency fee in an amount the department specifies by rule. The department may increase the delinquency fee or charge additional delinquency fees based on the length of time the payment or report is delinquent.

(b) In addition to charging any delinquency fee required under paragraph (a) of this subsection, the Attorney General, in compliance with the procedures set forth in ORS chapter 183, may take either or both of these actions:

(A) Impose a civil penalty of not more than $2,000 on any charitable organization that fails to file a delinquent report or fails to pay a delinquency fee or a fee due under subsection (7) of this section within 90 days after receiving notice of the delinquency; or

(B) Order any charitable organization to cease soliciting contributions until the charitable organization has paid a fee or delinquency fee imposed under this section or has filed a report required under this section.

(c) In any judicial review of the order of the Attorney General, the order shall be reversed or modified only if the court finds that the Attorney General lacked authority to issue the order or impose the penalty or that the amount of the penalty imposed was unconscionable in the circumstances.

(d) The Attorney General may grant an extension of time for a reasonable period for filing a report upon written application filed by or on behalf of the charitable organization stating the reason that additional time should be allowed for filing the report beyond the ordinary due date. If the request is submitted on or prior to the due date for filing the report, the delinquency fee described in paragraph (a) of this subsection will not be due unless the report and fee are thereafter not filed within the extended period granted for filing the report, or, if the request is denied, within 10 days after the denial is received by the corporation.

(9) All fees and penalties received by the Department of Justice under subsections (7) and (8) of this section shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this subsection are continuously appropriated to the Attorney General to pay the expenses of the Department of Justice in administering ORS 128.610 to 128.769 and 128.801 to 128.898 and for no other purpose.

[1963 c.583 §8; 1971 c.589 §7; 1973 c.506 §40; 1973 c.775 §4; 1975 c.388 §5; 1981 c.593 §7; 1985 c.730 §9; 1991 c.734 §7; 2007 c.571 §1; 2014 c.8 §3]



Section 128.675 - Violations of ORS 128.610 to 128.769; action by Attorney General for violation; fees; penalties.

(a) Operating in violation of, or failing to comply with, any requirement of ORS 128.610 to 128.769 or any rules promulgated under ORS 128.610 to 128.769, including but not limited to:

(A) Failing to file the registration statement required under ORS 128.660.

(B) Failing to file an annual report required under ORS 128.670.

(C) Failing to pay any fee required under ORS 128.670.

(b) Willfully making a false or misleading statement in a registration statement, annual report or other document required to be filed under ORS 128.610 to 128.769.

(c) Willfully failing to provide to the Attorney General, in a timely manner, upon request, documents, instruments, reports, records or other information necessary for the Attorney General to:

(A) Substantiate representations, statements or information contained in a registration statement, annual report or other document filed pursuant to ORS 128.610 to 128.769;

(B) Establish and maintain the register required under ORS 128.650; or

(C) Establish that a charitable organization has properly applied charitable funds received by the organization.

(d) Failing to appear or otherwise comply with an order issued under ORS 128.690.

(2) In addition to any other actions allowed by law, including but not limited to the actions described in ORS 128.670 (8), and in compliance with the procedures set forth in ORS chapter 183, upon determining that a charitable organization has committed a violation specified in subsection (1) of this section, the Attorney General may, as appropriate, do one or more of the following:

(a) Deny, revoke, place conditions on or suspend the registration of the charitable organization after giving the organization written notice of the basis for the denial, revocation or suspension. If the organization does not correct or otherwise ameliorate the violation or request an administrative hearing within 90 days of receipt of the notice, the Attorney General shall take the action described in the written notice;

(b) Impose a civil penalty of not more than $2,000 on the charitable organization or upon a charitable fiduciary responsible for the violation;

(c) Order the charitable organization to cease soliciting or accepting contributions, charitable donations or other payments for charitable purposes until the charitable organization has corrected the act or practice that violated ORS 128.610 to 128.769; or

(d) Order the charitable organization or responsible charitable fiduciary to submit or file additional information or documentation.

(3) All fees and penalties received by the Department of Justice under this section shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under ORS 180.180. Amounts deposited pursuant to this subsection are continuously appropriated to the Attorney General to pay the expenses of the Department of Justice in administering ORS 128.610 to 128.769 and 128.801 to 128.898 and for no other purpose.

[2014 c.8 §7]



Section 128.680 - Investigatory authority of Attorney General.

[1963 c.583 §10; 1971 c.589 §8; 1981 c.593 §9; 1985 c.729 §30; 1985 c.730 §11; 2007 c.571 §7]



Section 128.690 - Order for attendance by Attorney General; effect.

[1963 c.583 §11]



Section 128.700



Section 128.710 - Enforcement; jurisdiction of court.

(2) Nothing in ORS 128.610 to 128.769 shall impair or restrict the jurisdiction of any court with respect to any of the matters covered by it, except that no court shall have jurisdiction to modify or terminate any trust of property for charitable purposes unless the Attorney General is a party to the proceedings.

[1963 c.583 §13; 1971 c.589 §9; 1981 c.593 §10; 1985 c.729 §31; 1985 c.730 §12; 2014 c.8 §4]



Section 128.720 - Copies of certain documents and notice to be provided Attorney General.

[1963 c.583 §15; 1971 c.589 §10; 2003 c.576 §385]



Section 128.730 - List of certain claims for exemptions from taxation to be provided Attorney General.

[1963 c.583 §16; 1971 c.589 §11]



Section 128.735 - Attorney fees in action to enforce fiduciary or other duty.

(2) If the Attorney General prevails, the attorney fees, costs and disbursements of the Attorney General may, in the discretion of the court, be a judgment against the responsible charitable fiduciaries, or may be paid out of the corpus of the trust.

[1985 c.730 §2; 2007 c.571 §6; 2014 c.8 §5]



Section 128.740



Section 128.750 - Uniformity of interpretation.

[1963 c.583 §19; 1981 c.593 §11; 1985 c.730 §14]



Section 128.760 - Issuance of disqualification order by Attorney General; hearing request; legal effect.

(2) A charitable organization may request a contested case hearing within 60 days after notification from the Attorney General that the Attorney General proposes to issue a disqualification order under this section. Notwithstanding a finding that the charitable organization’s program services expenses fall below the minimum percentage specified in subsection (1) of this section, the Attorney General may decline to issue a disqualification order if the organization establishes:

(a) That the organization made payments to affiliates that should be considered in calculating the organization’s program services expenses;

(b) That the organization is accumulating revenue for a specific program purpose consistent with representations in solicitations; or

(c) Such other mitigating circumstances as may be identified by the Attorney General by rule.

(3) A disqualification order under this section remains in effect until such time as the charitable organization submits sufficient information to the Attorney General to demonstrate that the organization’s program services expenses meet the minimum percentage specified in subsection (1) of this section. A charitable organization may submit information under this subsection no earlier than one year after the disqualification order becomes final, and may not submit information under this subsection more than once each year after the initial submission is made. The information submitted under this subsection must include all Internal Revenue Service Form 990 returns, or equivalent Internal Revenue Service returns, filed by the organization after the disqualification order became final.

(4) A disqualification order under this section may not be issued to:

(a) A private foundation as defined in section 509 of the Internal Revenue Code, as in effect on October 7, 2013;

(b) A community trust or foundation operating as described in 26 C.F.R. 1.170A-9(f)(10) and (11), as in effect on October 7, 2013;

(c) A qualified charitable remainder trust described in section 664 of the Internal Revenue Code, as in effect on October 7, 2013;

(d) An organization that does not qualify to receive tax deductible contributions;

(e) An organization that is not required to file annual reports with the Attorney General;

(f) An organization that is not required to file an Internal Revenue Service Form 990 return or an equivalent Internal Revenue Service return;

(g) An organization that receives less than 50 percent of the organization’s total annual revenues from contributions or grants identified in accordance with Internal Revenue Service Form 990 or an equivalent form; and

(h) An organization that has been in existence for less than four years.

(5) When a disqualification order is issued under this section, the charitable organization that is the subject of the order does not qualify for and may not claim exemption from taxation under ORS 307.130 for the tax year following the tax year in which the order went into effect and subsequent tax years in which the order remains in effect.

[2013 c.260 §2]



Section 128.763 - Disclosure of disqualification required in solicitations; legal effect of failure to disclose.

(2) Failure to provide the disclosures required by this section is a false or misleading representation for the purposes of ORS 128.886.

[2013 c.260 §3]



Section 128.766 - Publication of disqualified organizations on Internet; report to Department of Revenue.

(2) At least once every year the Attorney General shall file a written report with the Department of Revenue that:

(a) Identifies all charitable organizations that are subject to disqualification orders during the period covered by the report;

(b) The date the disqualification orders became effective;

(c) The date that information required by subsection (1) of this section was published on the Internet for each order; and

(d) The methods by which the public can obtain a listing of charitable organizations that are subject to disqualification orders.

[2013 c.260 §4]



Section 128.769 - Rules.

[2013 c.260 §5]



Section 128.801 - Definitions for ORS 128.801 to 128.898.

(1) "Charitable purpose" means any purpose to promote the well-being of the public at large, or for the benefit of an indefinite number of persons, including but not limited to educational, literary or scientific purposes, or for the prevention of cruelty to children or animals, or for the benefit of religion, rehabilitation services, public recreation, civic improvement or services which lessen the burdens of government.

(2) "Commercial fund raising solicitation" means the solicitation of funds for nonprofit beneficiaries, whether named or unspecified, through the sale of goods or services, whether the goods or services are delivered to a purchaser or donated to third parties, and where the solicitation is conducted by a commercial fund raising firm or commercial coventurer. If donors receive insubstantial items or other benefits in return for contributions, such a solicitation of funds is not a commercial fund raising solicitation if the items or benefits received are considered premiums and do not affect the deductibility of the contributions for federal income tax purposes. A solicitation is conducted by a commercial fund raising firm or commercial coventurer if the soliciting agents are under the direction and control of a commercial fund raising firm or commercial coventurer; the fact that the solicitors are paid by the beneficiary is of no consequence.

(3) "Commercial coventurer" means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or formed as a nonprofit mutual benefit corporation, who is regularly and primarily engaged in trade or commerce in this state other than in conjunction with the raising of funds for nonprofit purposes and who conducts commercial fund raising solicitations on an infrequent basis.

(4) "Commercial fund raising firm" means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or formed as a nonprofit mutual benefit corporation, who, for compensation or other consideration regularly conducts commercial fund raising solicitations.

(5) "Professional fund raising firm" means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or as a nonprofit mutual benefit corporation, who, for compensation or other consideration, manages or conducts the solicitation of funds, not including commercial fund raising solicitations, on behalf of any nonprofit organization.

(6)(a) "Solicitation" means any oral or written request for a contribution, including the solicitor’s offer or attempt to sell any property, rights, services or other thing, in connection with which:

(A) The name of any nonprofit organization is used as an inducement for making the contribution or consummating the sale; or

(B) Any statement is made which implies that the whole or any part of the contribution or proceeds from the sale will be donated to any nonprofit organization.

(b) "Solicitation" does not include the making of any request or appeal on behalf of a candidate, political committee or measure as defined in ORS 260.005, unless the appeal states or implies that contributions will be used, in whole or in part, for a charitable purpose or includes a representation that a ticket to an event may be donated by a contributor to the solicitors for use by another.

[1985 c.729 §3; 1991 c.532 §1]



Section 128.802 - Registration of professional fund raising firms required; fee; renewal; notice of change of information.

(2) Applications for registration or reregistration shall be in writing, under oath, on a form prescribed by the Attorney General and shall be accompanied by a fee in the amount of $250.

(3) The application shall contain such information as the Attorney General shall require and which is consistent with ORS 128.801 to 128.898, including:

(a) The address of the principal place of business of the applicant and any local addresses if the principal place of business is not located in the state.

(b) The form of the applicant’s organization.

(c) The names and personal addresses of all principals of the organization, including all officers and all persons who own a 10 percent or more interest in the organization.

(4) Each registration is valid for one year and may be renewed for additional one-year periods upon application to the Attorney General and payment of the registration fee.

(5) The Attorney General shall be notified in writing of any change in the information contained in the application within seven days after the change occurs.

[1991 c.532 §17]



Section 128.804 - Fund raising notice; contents.

(2) The fund raising notice shall be in writing, under oath, and shall include a description of the solicitation campaign, the projected starting date of the campaign, a description of the role of the firm, the bank account number and location where the solicited funds will be deposited, including the name of the organization or organizations that control the account and the address and telephone number of the headquarters for each campaign if different than the principal place of business identified on the firm’s registration form, as well as the person in charge of each such location. If the solicitation is being conducted by agents of the firm, the notice shall include a provision affirming that the solicitation material has been approved by the nonprofit beneficiary.

[1991 c.532 §18]



Section 128.805



Section 128.806



Section 128.807 - Required submission of financial plan to nonprofit beneficiary.

(2) In the case of solicitation campaigns which are directed at targeted individual donors, such as in telemarketing or direct mail solicitations, the plan shall specify whether each campaign is directed toward new donor acquisitions, individual donor renewals or some combination thereof.

[1991 c.532 §19]



Section 128.809 - Required disclosure of agency by solicitors.

[1991 c.532 §20]



Section 128.810



Section 128.811



Section 128.812 - Required submission of financial report after campaign.

[1991 c.532 §21]



Section 128.813



Section 128.814 - Presumption of breach of fiduciary duty by officer or director of nonprofit beneficiary.

(a) For a duration to exceed two years unless the nonprofit beneficiary has obtained written proposals from at least two other professional fund raising firms; or

(b) Where one of the stated or implied purposes of the solicitation campaign is to acquire an identified list of donors for use as a donor base for future solicitations by the nonprofit beneficiary, unless the nonprofit beneficiary has exclusive rights to the ownership and use of the list of donors.

(2) It shall be presumed that such donor list acquisition is a purpose of the campaign unless the agreement specifies otherwise.

(3) This section shall not prohibit a professional fund raising firm from retaining a security interest in a list for the limited purpose of recovering amounts owed to it pursuant to the terms of the contract.

[1991 c.532 §22]



Section 128.815



Section 128.816



Section 128.820



Section 128.821 - Registration of commercial fund raising firms required; fee; renewal; notice of change in information.

(2) Applications for registration or reregistration shall be in writing, under oath, on a form prescribed by the Attorney General and shall be accompanied by a fee in the amount of $250.

(3) The application shall contain such information as the Attorney General shall require and which is consistent with ORS 128.801 to 128.898, including:

(a) The address of the principal place of business of the applicant and any local addresses if the principal place of business is not located in the state.

(b) The form of the applicant’s organization.

(c) The names and personal addresses of all principals of the organization, including all officers and all persons who own a 10 percent or more interest in the organization.

(4) Each registration is valid for one year and may be renewed for additional one-year periods upon application to the Attorney General and payment of the registration fee.

(5) The Attorney General shall be notified in writing of any change in the information contained in the application within seven days after the change occurs.

[1985 c.729 §7; 1991 c.532 §2]



Section 128.823 - Designation of amount to be paid to beneficiaries; manner of specification; minimum amount payable.

(a) An amount per unit of the goods or services to be purchased;

(b) A specified percentage of the gross funds solicited; or

(c) A good faith estimate of the gross funds solicited.

(2) Nonprofit beneficiaries shall receive no less than 90 percent of the designated estimate under subsection (1)(c) of this section. Any designated amount shall exclude any amount which the nonprofit beneficiary is to pay as expenses of the solicitation campaign, such as all costs of the goods or services sold or cost of fund raising events staged.

[1991 c.532 §5]



Section 128.824 - Disclosures required in commercial fund raising solicitations.

(a) In the case of a vending machine, it shall be disclosed on the device that the machine is owned and operated by the commercial fund raising firm or commercial coventurer.

(b) In the case of an in-person solicitation, including a face-to-face or telephone solicitation, it shall be disclosed orally in the course of the solicitation but prior to asking for a commitment for a contribution from the solicitee, and in writing to any solicitee that makes a pledge to be delivered within 10 days of the date of the pledge that the solicitor is operating under the direction and control of a named commercial fund raising firm or commercial coventurer.

(c) In the case of a solicitation by advertisement or mass distribution, including posters, leaflets, automatic dialing machines, publications and audio or video broadcasts, it shall be disclosed in the body of the solicitation material that the product or service is marketed by a named commercial fund raising firm or commercial coventurer.

(2) All commercial fund raising solicitations shall include a clear and conspicuous disclosure of the amount of the solicited funds to be paid to the nonprofit beneficiary as provided in ORS 128.823.

(a) In the case of a vending machine, the disclosure shall be on the device.

(b) In the case of an in-person solicitation, including a face-to-face or telephone solicitation, the disclosure shall be in the form of a written statement to any solicitee who makes a pledge, to be delivered within 10 days of the date of the pledge.

(c) In the case of a solicitation by advertisement or mass distribution, the disclosure shall be in the body of the solicitation material.

[1991 c.532 §6]



Section 128.825



Section 128.826 - Commercial fund raising contracts and notice; filing.

(2) The fund raising notice shall be in writing, under oath, and shall include a description of the fund raising event or campaign, the projected starting and ending dates of the campaign, the bank account number and location where the solicited funds will be deposited, including the name of the organization or organizations that control the account, and the address and telephone number of the headquarters for each commercial solicitation campaign if different than the principal place of business identified on the commercial fund raising firm’s registration form as well as the person in charge of each such location. The notice shall include a provision affirming that the disclosure material described in subsection (1) of this section has been affirmed by all beneficiaries.

[1985 c.729 §8; 1991 c.532 §3]



Section 128.830



Section 128.831



Section 128.835



Section 128.836



Section 128.840



Section 128.841 - Commercial fund raising firm financial reports; contents; filing.

[1985 c.729 §11; 1991 c.532 §7]



Section 128.845



Section 128.846 - Maintenance of records by commercial fund raising firm.

(a) The name and address of each contributor and the date and amount of the contribution, if the preceding is known to the commercial fund raising firm.

(b) The name and address of each paid solicitor and the dates and amount of compensation paid to each such solicitor.

(c) Records of all fund raising expenses incurred in the course of the fund raising campaign.

(2) If the commercial fund raising firm sells tickets to an event and represents that tickets will be donated for use by another, the commercial fund raising firm shall also maintain, for the same period as specified in subsection (1) of this section, the following records:

(a) The name and address of those contributors donating tickets and the number of tickets donated by each contributor; and

(b) The name and address of all organizations receiving donated tickets, including the number of tickets received by each organization.

(3) All records described in this section shall be available for inspection by the Attorney General upon request.

[1985 c.729 §12; 1991 c.532 §8]



Section 128.848 - Accountings required of commercial coventurer.

[1991 c.532 §16]



Section 128.850



Section 128.851



Section 128.855



Section 128.856 - Written consent by beneficiary to use of name.

[1985 c.729 §14; 1991 c.532 §9]



Section 128.860



Section 128.861 - Written consent required for representations about use of tickets.

(1) The commercial fund raising firm shall obtain commitments, in writing, from beneficiaries stating that they will accept donated tickets and specifying the number of tickets they are willing to accept;

(2) The commercial fund raising firm shall solicit and accept no more contributions of donated tickets than the number of ticket commitments it has received from beneficiaries; and

(3) A ticket commitment alone, as described in this section, shall not constitute written consent to use the organization’s name as described in ORS 128.856.

[1985 c.729 §15; 1991 c.532 §10]



Section 128.865



Section 128.866 - Injunction by Attorney General.

(1) The charitable organization, beneficiary, professional fund raising firm or commercial fund raising firm has complied with all registration and reporting requirements of the Charitable Solicitations Act and ORS 128.610 to 128.769; or

(2) Breaches of fiduciary duties have been corrected and the officers and directors responsible for the breaches have been removed.

[1985 c.729 §17; 1991 c.532 §11; 2003 c.40 §3]



Section 128.870



Section 128.871 - Denial or revocation of registration.

(1) A material misrepresentation or false statement to be in the application for registration or any other statement filed with the Attorney General as provided in ORS 128.801 to 128.898 and 128.995.

(2) Any material violation of ORS 128.801 to 128.898 or the rules adopted by the Attorney General pursuant to ORS 128.801 to 128.898 and 128.995.

[1985 c.729 §23; 1991 c.532 §12]



Section 128.876 - Rules.

[1985 c.729 §18; 2003 c.14 §46]



Section 128.880



Section 128.881 - Deposit of fees and penalties; use.

[1985 c.729 §20; 1991 c.532 §13]



Section 128.886 - False or misleading representations prohibited.

(2) A representation may be any manifestation of any assertion by words or conduct, including, but not limited to, a failure to disclose a fact.

(3) No person shall have a cause of action under ORS 646.638 for an alleged violation of any provision of this section if the alleged false or misleading representation is made by a volunteer of an organization which is exempt from federal taxation under section 501(c) of the Internal Revenue Code of 1954, as amended, and the alleged false or misleading representation is not made at the direction of paid personnel.

[1985 c.729 §16; 1989 c.913 §2; 1991 c.532 §14]



Section 128.890



Section 128.891 - Prohibited representations; written notice.

(2) Any written or oral statement made in connection with a solicitation of contributions that the person or organization conducting the solicitation is registered or has filed, will file or is required to file any report with the Attorney General, or any statement of similar import, shall be immediately followed by a statement of equal prominence that such registration or report in no way constitutes or implies any indorsement, sanction or approval of the solicitation, its purposes, the manner in which it is conducted or the person or organization conducting it, by the Attorney General or any other governmental agency or officer.

[1985 c.729 §19]



Section 128.893 - Use of in-state address.

(a) The nonprofit organization actually maintains and staffs an office in this state; or

(b) The solicitation, or written material issued in connection with a solicitation, discloses:

(A) The address of the actual headquarters of the nonprofit organization; and

(B) That the address in this state is a mail drop or that the address in this state is solely the address of a mail handling facility.

(2) If the disclosures described in subsection (1) of this section are required in a written solicitation, or in written material issued in connection with a solicitation, the disclosures shall be printed immediately proximate to the address in this state and in a location and typeface no less prominent than the address in this state.

[2003 c.40 §2]



Section 128.896



Section 128.898 - Short title.

[1985 c.729 §2]



Section 128.899



Section 128.990



Section 128.991



Section 128.992 - Penalties for ORS 128.610 to 128.769.

[1985 c.730 §3]



Section 128.993 - Penalty for signing false document.

(a) Knows the document is false in any material respect; and

(b) Signs the document with an intent that the document be delivered to the office of the Secretary of State for filing under ORS 128.560 to 128.600.

(2) Signing a false document for filing is a Class A misdemeanor.

[2013 c.158 §14]



Section 128.995 - Penalties for ORS 128.801 to 128.898.

[1985 c.729 §24; 1991 c.532 §23]






Chapter 129 - Uniform Principal and Income Act

Section 129.005



Section 129.010



Section 129.015



Section 129.020



Section 129.025



Section 129.030



Section 129.035



Section 129.040



Section 129.045



Section 129.050



Section 129.055



Section 129.060



Section 129.065



Section 129.070



Section 129.075



Section 129.080



Section 129.085



Section 129.090



Section 129.100



Section 129.105



Section 129.110



Section 129.115



Section 129.120



Section 129.125



Section 129.130



Section 129.140



Section 129.200 - UPIA 101. Short title.

Note: Section 34, chapter 279, Oregon Laws 2003, provides:

Sec. 34. Except as may be expressly provided in a will or in the terms of a trust or in sections 1 to 31 of this 2003 Act [ORS chapter 129], sections 1 to 31 of this 2003 Act apply to the administration of all trusts and estates, whether coming into existence before, on or after the effective date of this 2003 Act [January 1, 2004].

[2003 c.279 §34]



Section 129.205 - UPIA 102. Definitions.

(1) "Accounting period" means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary" includes, in the case of a decedent’s estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

(4) "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in ORS 129.300 to 129.385.

(5) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(6) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee’s discretion.

(7) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

(10) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(13) "Trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by a court.

[2003 c.279 §2]



Section 129.210 - UPIA 103. Fiduciary duties; general principles.

(a) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(b) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(c) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(d) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(2) In exercising the power to adjust under ORS 129.215 (1), or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will or by this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

[2003 c.279 §3]



Section 129.215 - UPIA 104. Trustee’s power to adjust.

(2) In deciding whether and to what extent to exercise the power conferred by subsection (1) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(a) The nature, purpose and expected duration of the trust;

(b) The intent of the settlor;

(c) The identity and circumstances of the beneficiaries;

(d) The needs for liquidity, regularity of income and preservation and appreciation of capital;

(e) The assets held in the trust, the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property, the extent to which an asset is used by a beneficiary and whether an asset was purchased by the trustee or received from the settlor;

(f) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(g) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(h) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(i) The anticipated tax consequences of an adjustment.

(3) A trustee may not make an adjustment:

(a) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(b) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(c) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(d) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(e) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(f) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(g) If the trustee is a beneficiary of the trust; or

(h) If the power to make adjustments has been released upon conversion of the trust to a unitrust under ORS 129.225.

(4) If subsection (3)(e), (f), (g) or (h) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(5) A trustee may release the entire power conferred by subsection (1) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (3)(a) to (f) of this section or subsection (3)(h) of this section, or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (3) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(6) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (1) of this section.

[2003 c.279 §4]



Section 129.220 - UPIA 105. Judicial control of discretionary power.

(2) The decisions to which subsection (1) of this section applies include:

(a) A decision under ORS 129.215 (1) as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

(b) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant and the weight, if any, to be given to those factors in deciding whether and to what extent to exercise the discretionary power conferred by ORS 129.215 (1).

(3) If the court determines that a fiduciary has abused the fiduciary’s discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(a) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary’s appropriate position.

(b) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

(c) To the extent that the court is unable, after applying paragraphs (a) and (b) of this subsection, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

(4) Upon petition by the fiduciary for instructions, the court having jurisdiction over a trust or estate may instruct the fiduciary on whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciary’s discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

[2003 c.279 §4a; 2005 c.348 §119]



Section 129.225 - Conversion to unitrust.

(2)(a) Unless expressly prohibited by the terms of the trust, a trustee may release the power to make adjustments under ORS 129.215 (1) and convert a trust into a unitrust if the trustee determines that the conversion will enable the trustee to carry out more accurately the intent of the settlor and the purposes of the trust and that operation of the trust as a unitrust is consistent with the duties of the trustee under ORS 129.210 (2).

(b) Not less than 60 days before making a conversion under this section, a trustee must give written notice to all beneficiaries who either are eligible to receive income from the trust at the time the notice is given, or who would receive a distribution of principal if the trust were to terminate immediately before the notice is given and no power of appointment was exercised. The notice must indicate that the trustee intends to release the power to adjust and to convert the trust into a unitrust, must describe how the unitrust will operate and must include a description of the initial decisions the trustee will make under this section.

(c) A trustee may not convert a trust to a unitrust under this section if any beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days after notice is given under this subsection.

(3) The trustee or any beneficiary may file a petition to seek issuance of a court order directing conversion of a trust to a unitrust. The court shall order the requested conversion if the court concludes that the conversion will enable the trustee to carry out more accurately the intent of the settlor and the purposes of the trust, and that operation of the trust as a unitrust is consistent with the duties of the trustee under ORS 129.210 (2).

(4) After a trust is converted to a unitrust under this section, all of the following apply:

(a) The trustee must invest and manage trust assets as a prudent investor, and must follow an investment policy seeking a total return for trust investments, whether that return is derived from appreciation of principal or from earnings and distributions from principal.

(b) The trustee must make regular distributions in accordance with the terms of the trust. All provisions of the trust relating to distribution of income shall be construed to refer to an annual unitrust distribution equal to four percent of the fair market value of trust assets, averaged over the lesser of the three preceding calendar years or the period during which the trust has been in existence.

(c) In calculating the unitrust distribution, the trustee shall use the value of trust assets on the first business day of each calendar year for purposes of determining average value. The trustee may, in the trustee’s discretion, determine the manner in which the unitrust distribution will be prorated for a year in which a beneficiary’s right to payments begins or ends, the effect on trust asset valuation of other payments from or contributions to the trust, whether to estimate the value of nonliquid assets, whether to omit from the calculations trust property occupied or possessed by a beneficiary and any other matters necessary for the proper administration of the unitrust.

(d) Expenses that would be deducted from income under this chapter if the trust was not a unitrust shall not be deducted from the unitrust distribution.

(e) Unless otherwise provided by the terms of the trust, the unitrust distribution must be paid first from net income, as that amount would be determined if the trust were not a unitrust. To the extent that net income is insufficient, the unitrust distribution shall be paid first from net realized short-term capital gains, then from net realized long-term capital gains and finally from trust principal.

(f) Conversion to a unitrust does not affect any provision in the terms of the trust directing or authorizing a trustee to distribute trust principal or authorizing a beneficiary to withdraw a portion or all of the principal.

(5) The trustee or any beneficiary may file a petition to seek issuance of a court order directing any of the following:

(a) The distribution of net income, as that amount would be determined if the trust were not a unitrust, in excess of the unitrust distribution, if the excess distribution is necessary to preserve a tax benefit.

(b) The selection of a period other than three years for purposes of calculating average trust asset values.

(c) Reconversion from a unitrust. If a reconversion is ordered, the power to make adjustments under ORS 129.215 (1) is revived.

(6) A trustee does not have and may not exercise any power under this section in any of the following circumstances:

(a) The unitrust distribution would be made from any amount that is permanently set aside for charitable purposes under the terms of the trust and for which a charitable deduction from federal gift, estate or income taxes has been taken.

(b) The possession or exercise of the power would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes and the individual would not be treated as an owner if the trustee did not possess or exercise the power.

(c) The possession or exercise of the power would cause all or any part of the trust assets to be subject to any federal gift or estate tax with respect to an individual and the trust assets would not be subject to that taxation if the trustee did not possess or exercise the power.

(d) The possession or exercise of the power would result in the disallowance of a marital deduction from federal estate or gift tax that would be allowed if the trustee did not possess or exercise the power.

(e) The trustee is a beneficiary of the trust.

(7) If subsection (6) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom subsection (6) of this section does not apply may possess and exercise the powers under this section unless the possession or exercise of those powers is not permitted by the terms of the trust. If subsection (6) of this section restricts all trustees from possessing or exercising a power under this section, a trustee may file a petition requesting that the court order the requested action.

[2003 c.279 §4b; 2005 c.348 §120]



Section 129.250 - UPIA 201. Determination and distribution of net income.

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in ORS 129.270 to 129.425 that apply to trustees and the rules in subsection (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent’s estate or a terminating income interest under the rules in ORS 129.270 to 129.425 that apply to trustees and by:

(a) Including in net income all income from property used to discharge liabilities;

(b) Paying from income or principal, in the fiduciary’s discretion, fees of attorneys, accountants and fiduciaries, court costs and other expenses of administration and interest on estate taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(c) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent’s estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and estate taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust or applicable law from net income determined under subsection (2) of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by subsection (3) of this section in the manner described in ORS 129.255 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in subsection (1) of this section because of a payment described in ORS 129.400 or 129.405 to the extent that the will, the terms of the trust or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedent’s death or an income interest’s terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

[2003 c.279 §5; 2011 c.526 §23]



Section 129.255 - UPIA 202. Distribution to residuary and remainder beneficiaries.

(2) In determining a beneficiary’s share of net income, the following rules apply:

(a) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary’s fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(b) The beneficiary’s fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(c) The beneficiary’s fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(d) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(3) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(4) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

[2003 c.279 §6]



Section 129.270 - UPIA 301. When right to income begins and ends.

(2) An asset becomes subject to a trust:

(a) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor’s life;

(b) On the date of a testator’s death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator’s estate; or

(c) On the date of an individual’s death in the case of an asset that is transferred to a fiduciary by a third party because of the individual’s death.

(3) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (4) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

(4) An income interest ends on the day before an income beneficiary dies or another terminating event occurs or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

[2003 c.279 §7]



Section 129.275 - UPIA 302. Apportionment of receipts and disbursements when decedent dies or income interest begins.

(2) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(3) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which ORS 129.300 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

[2003 c.279 §8]



Section 129.280 - UPIA 303. Apportionment when income interest ends.

(2) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary’s share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(3) When a trustee’s obligation to pay a fixed annuity or a fixed fraction of the value of the trust’s assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

[2003 c.279 §9]



Section 129.300 - UPIA 401. Character of receipts.

(2) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(3) A trustee shall allocate the following receipts from an entity to principal:

(a) Property other than money;

(b) Money received in one distribution or a series of related distributions in exchange for part or all of a trust’s interest in the entity;

(c) Money received in total or partial liquidation of the entity; and

(d) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(4) Money is received in partial liquidation:

(a) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(b) If the total amount of money and property distributed by an entity in a distribution or series of related distributions is greater than 20 percent of the entity’s gross assets, as shown by the entity’s year-end financial statements immediately preceding the initial distribution.

(5) Money is not received in partial liquidation, nor may it be taken into account under subsection (4)(b) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(6) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity’s board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation’s board of directors.

[2003 c.279 §10; 2007 c.130 §1]



Section 129.305 - UPIA 402. Distribution from trust or estate.

[2003 c.279 §11]



Section 129.308 - UPIA 403. Business and other activities conducted by trustee.

(2) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust’s general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust’s general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(3) Activities for which a trustee may maintain separate accounting records include:

(a) Retail, manufacturing, service and other traditional business activities;

(b) Farming;

(c) Raising and selling livestock and other animals;

(d) Management of rental properties;

(e) Extraction of minerals and other natural resources;

(f) Timber operations; and

(g) Activities to which ORS 129.380 applies.

[2003 c.279 §12]



Section 129.310 - UPIA 404. Principal receipts.

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor’s lifetime, a decedent’s estate, a trust with a terminating income interest or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to ORS 129.300 to 129.385;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in ORS 129.405 (1)(g) or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in ORS 129.350 to 129.385.

[2003 c.279 §13]



Section 129.315 - UPIA 405. Rental property.

[2003 c.279 §14]



Section 129.320 - UPIA 406. Obligation to pay money.

(2) A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(3) This section does not apply to an obligation to which ORS 129.355, 129.360, 129.365, 129.370, 129.380 or 129.385 applies.

[2003 c.279 §15]



Section 129.325 - UPIA 407. Insurance policies and similar contracts.

(2) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income or, subject to ORS 129.308, loss of profits from a business.

(3) This section does not apply to a contract to which ORS 129.355 applies.

[2003 c.279 §16]



Section 129.350 - UPIA 408. Insubstantial allocations not required.

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust’s assets at the beginning of the accounting period.

[2003 c.279 §17]



Section 129.355 - UPIA 409. Deferred compensation, annuities and similar payments.

(a) "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer’s general assets or from a separate fund created by the payer. For purposes of subsections (4), (5), (6) and (7) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(b) "Separate fund" includes a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus or stock-ownership plan.

(2) Except as provided in subsection (8) of this section, to the extent that a payment is characterized as interest, a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate that portion of the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

(3) Except as provided in subsection (8) of this section, if no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not required to be made to the extent that it is made because the trustee exercises a right of withdrawal.

(4) Except as provided in subsection (5) of this section, subsections (6) and (7) of this section apply, and subsections (2) and (3) of this section do not apply, in determining the allocation of a payment made from a separate fund to either of the following:

(a) A trust for which an election has been made to qualify for a marital deduction under 26 U.S.C. 2056(b)(7), as in effect on June 9, 2011; or

(b) A trust that qualifies for the marital deduction under 26 U.S.C. 2056(b)(5), as in effect on June 9, 2011.

(5) Subsections (4), (6) and (7) of this section do not apply in determining the allocation of a series of payments made from a separate fund if and to the extent that the series of payments would, without the application of subsection (4) of this section, qualify for the marital deduction under 26 U.S.C. 2056(b)(7)(C), as in effect on June 9, 2011.

(6) Except as provided in subsection (7) of this section, a trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(7) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal four percent of the fund’s value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund’s value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under 26 U.S.C. 7520, as in effect on June 9, 2011, for the month preceding the accounting period for which the computation is made.

(8)(a) An increase in value of the following obligations over the value of the obligations at the time of acquisition by the trust is distributable as income:

(A) A zero coupon security.

(B) A deferred annuity contract surrendered wholly or partially before annuitization.

(C) A life insurance contract surrendered wholly or partially before the death of the insured.

(D) Any other obligation for the payment of money that is payable at a future time in accordance with a fixed, variable or discretionary schedule of appreciation in excess of the price at which it was issued.

(b) For purposes of this subsection, the increase in value of an obligation is available for distribution only when the trustee receives cash on account of the obligation. If the obligation is surrendered or partially liquidated, the cash available must be attributed first to the increase. The increase is distributable to the income beneficiary who is the beneficiary at the time the cash is received.

(9) This section does not apply to a payment to which ORS 129.360 applies. [2003 c.279 §18; 2011 c.307 §1]

Note: Section 2, chapter 307, Oregon Laws 2011, provides:

Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 129.355 by section 1 of this 2011 Act apply to the determination of the allocation of payments from separate funds made on or after January 1, 2011.

(2) The amendments to ORS 129.355 by section 1 of this 2011 Act apply to the determination of the allocation of payments from separate funds made on or after the death of the grantor if:

(a) The trust established by the grantor is not funded on or before January 1, 2011; or

(b) The trust established by the grantor is first funded in calendar year 2011.

[2011 c.307 §2]



Section 129.360 - UPIA 410. Liquidating asset.

(2) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.

[2003 c.279 §19]



Section 129.365 - UPIA 411. Minerals, water and other natural resources.

(a) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(b) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(c) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, 90 percent must be allocated to principal and the balance to income.

(d) If an amount is received from a working interest or any other interest not provided for in paragraph (a), (b) or (c) of this subsection, 90 percent of the net amount received must be allocated to principal and the balance to income.

(2) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

(3) This chapter applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

(4) If a trust owns an interest in minerals, water or other natural resources on January 1, 2004, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in minerals, water or other natural resources after January 1, 2004, the trustee shall allocate receipts from the interest as provided in this chapter.

[2003 c.279 §20]



Section 129.370 - UPIA 412. Timber.

(a) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(b) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(c) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a) and (b) of this subsection; or

(d) To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (a), (b) or (c) of this subsection.

(2) In determining net receipts to be allocated pursuant to subsection (1) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(3) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(4) If a trust owns an interest in timberland on January 1, 2004, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in timberland after January 1, 2004, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter.

[2003 c.279 §21]



Section 129.375 - UPIA 413. Property not productive of income.

(2) In cases not governed by subsection (1) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

[2003 c.279 §22]



Section 129.380 - UPIA 414. Derivatives and options.

(2) To the extent that a trustee does not account under ORS 129.308 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(3) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

[2003 c.279 §23]



Section 129.385 - UPIA 415. Asset-backed securities.

(2) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(3) If a trust receives one or more payments in exchange for the trust’s entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust’s interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.

[2003 c.279 §24]



Section 129.400 - UPIA 501. Disbursements from income.

(1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) One-half of all expenses for accountings, judicial proceedings or other matters that involve both the income and remainder interests;

(3) All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

[2003 c.279 §25]



Section 129.405 - UPIA 502. Disbursements from principal.

(a) The remaining one-half of the disbursements described in ORS 129.400 (1) and (2);

(b) All of the trustee’s compensation calculated on principal as a fee for acceptance, distribution or termination and disbursements made to prepare property for sale;

(c) Payments on the principal of a trust debt;

(d) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(e) Premiums paid on a policy of insurance not described in ORS 129.400 (4) of which the trust is the owner and beneficiary;

(f) Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

(g) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties and defending claims based on environmental matters.

(2) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

[2003 c.279 §26]



Section 129.410 - UPIA 503. Transfers from income to principal for depreciation.

(2) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(a) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(b) During the administration of a decedent’s estate; or

(c) Under this section if the trustee is accounting under ORS 129.308 for the business or activity in which the asset is used.

(3) An amount transferred to principal need not be held as a separate fund.

[2003 c.279 §27]



Section 129.415 - UPIA 504. Transfers from income to reimburse principal.

(2) Principal disbursements to which subsection (1) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(a) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(b) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(c) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker’s commissions;

(d) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(e) Disbursements described in ORS 129.405 (1)(g).

(3) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (1) of this section.

[2003 c.279 §28]



Section 129.420 - UPIA 505. Income taxes.

(2) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(3) A tax required to be paid by a trustee on the trust’s share of an entity’s taxable income must be paid:

(a) From income to the extent that receipts from the entity are allocated only to income;

(b) From principal to the extent that receipts from the entity are allocated only to principal;

(c) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(d) From principal to the extent that the tax exceeds the total receipts from the entity.

(4) After applying subsections (1) to (3) of this section, the trustee shall adjust income or principal receipts to the extent that the trust’s taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

[2003 c.279 §29; 2011 c.307 §3]



Section 129.425 - UPIA 506. Adjustments between principal and income because of taxes.

(a) Elections and decisions, other than those described in subsection (2) of this section, that the fiduciary makes from time to time regarding tax matters;

(b) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(c) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary.

(2) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

[2003 c.279 §30]



Section 129.450 - UPIA 601. Uniformity of application and construction.

[2003 c.279 §31]






Chapter 130 - Uniform Trust Code

Section 130.001 - UTC 101. Short title.

[2005 c.348 §1]



Section 130.005 - UTC 102. Scope.

(2) This chapter does not apply to:

(a) A trust that is part of an employee benefit arrangement or an individual retirement account.

(b) A trust account established under a qualified tuition savings program pursuant to ORS 178.300 to 178.355.

(c) Trust accounts maintained on behalf of clients or customers by licensed service professionals, including trust accounts maintained by attorneys pursuant to rules of professional conduct adopted under ORS 9.490 and by licensed real estate property managers or principal real estate brokers pursuant to ORS 696.241.

(d) An endowment care fund established by a cemetery authority pursuant to ORS 97.810.

(e) Funds maintained by a public body, as defined in ORS 174.109, or other governmental entities.

(f) Trust funds held for a single business transaction or an escrow arrangement.

(g) Trusts created by a depository agreement with a financial institution.

(h) Trusts created by an account agreement with a regulated financial services entity.

(i) An account maintained under the Oregon Uniform Transfers to Minors Act as set forth in ORS 126.805 to 126.886.

(j) A fund maintained pursuant to court order in conjunction with a bankruptcy proceeding or business liquidation.

(k) A business trust as described in ORS 128.560.

(L) A voting trust as described in ORS 60.254.

(m) Funds maintained to manage proceeds from class actions.

(n) A trust deed as defined in ORS 86.705 or any other trust created solely to secure the performance of an obligation.

(o) A trust established on behalf of a resident of a residential facility under ORS 443.880.

(p) A trust managed by a nonprofit association for persons with disabilities under 42 U.S.C. 1396p(d)(4)(C), as in effect on January 1, 2006, and under the rules of the Department of Human Services.

(q) A resulting or constructive trust.

(r) A trust fund established for a purchaser who enters into a prearrangement sales contract, as defined in ORS 97.923, or a preconstruction sales contract, as defined in ORS 97.923.

[2005 c.348 §2; 2007 c.70 §32; 2011 c.158 §5; 2011 c.712 §3]



Section 130.010 - UTC 103. Definitions.

(1) "Ascertainable standard" means an ascertainable standard relating to an individual’s health, education, support or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code, as in effect on January 1, 2006.

(2) "Beneficiary" means a person that:

(a) Has a present or future beneficial interest in a trust, whether vested or contingent; or

(b) Holds a power of appointment over trust property in a capacity other than that of trustee.

(3) "Charitable trust" means a trust, or portion of a trust, described in ORS 130.170 (1).

(4) "Conservator" means a person appointed by a court to administer the estate of a minor or adult individual.

(5) "Environmental law" means a federal, state or local law, rule, regulation or ordinance relating to protection of the environment.

(6) "Financial institution" has the meaning given that term in ORS 706.008.

(7) "Financially incapable" has the meaning given that term in ORS 125.005. "Financially capable" means not financially incapable.

(8) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health and welfare of a minor or adult individual. "Guardian" does not include a guardian ad litem.

(9) "Interests of the beneficiaries" means the beneficial interests provided in the terms of a trust.

(10) "Permissible distributee" means a beneficiary who is currently eligible to receive distributions of trust income or principal, whether the distribution is mandatory or discretionary.

(11) "Person" means an individual, corporation, business trust, partnership, limited liability company, association, joint venture, public body as defined in ORS 174.109 or any other legal or commercial entity.

(12) "Power of withdrawal" means a presently exercisable general power of appointment, other than a power exercisable by a trustee that is limited by an ascertainable standard or that is exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(13) "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

(14) "Qualified beneficiary" means a beneficiary who:

(a) Is a permissible distributee on the date the beneficiary’s qualification is determined;

(b) Would be a permissible distributee if the interests of all permissible distributees described in paragraph (a) of this subsection terminated on the date the beneficiary’s qualification is determined; or

(c) Would be a permissible distributee if the trust terminated on the date the beneficiary’s qualification is determined.

(15) "Remote interest beneficiary" means a beneficiary of a trust whose beneficial interest in the trust, at the time the determination of interest is made, is contingent upon the successive terminations of both the interest of a qualified beneficiary and the interest of a secondary beneficiary whose interests precede the interest of the remote interest beneficiary.

(16) "Revocable trust" means a trust that can be revoked by the settlor without the consent of the trustee or a person holding an adverse interest.

(17) "Secondary beneficiary" means a beneficiary, other than a qualified beneficiary, whose beneficial interest in the trust, at the time the determination of interest is made, is contingent solely upon the termination of all qualified beneficiary interests that precede the interest of the secondary beneficiary.

(18) "Settlor" means a person, including a testator, who creates a trust or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person’s contribution and of the portion as to which that person has the power to revoke or withdraw.

(19) "Spendthrift provision" means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiary’s interest.

(20) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

(21) "Terms of a trust" means the manifestation of the settlor’s intent regarding a trust’s provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

(22) "Trust instrument" means an instrument executed by a settlor that contains terms of the trust, including any amendments to the instrument.

(23) "Trustee" means an original trustee, an additional trustee, a successor trustee or a cotrustee.

[2005 c.348 §3; 2009 c.275 §1; 2009 c.294 §16; 2013 c.529 §1]



Section 130.015 - UTC 104. Knowledge.

(a) Has actual knowledge of the fact;

(b) Has received a notice or notification of the fact; or

(c) From all the facts and circumstances known to the person at the time in question, has reason to know the fact.

(2) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee’s attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if the organization maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the employee’s regular duties or the employee knows a matter involving the trust would be materially affected by the information.

[2005 c.348 §4]



Section 130.020 - UTC 105. Default and mandatory rules.

(2) The terms of a trust prevail over the provisions of this chapter except:

(a) The requirements of ORS 130.150 to 130.190 governing the creation of a trust.

(b) The duty of a trustee to act in good faith and in accordance with the purposes of the trust.

(c) The requirement that a trust and the terms of a trust be for the benefit of the trust beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy and possible to achieve.

(d) The power of the court to modify or terminate a trust under ORS 130.195 to 130.225.

(e) The effect of a spendthrift provision and the rights of creditors and assignees to reach interests in a trust as provided in ORS 130.300 to 130.325.

(f) The power of the court under ORS 130.605 to require, dispense with, modify or terminate a bond.

(g) The power of the court under ORS 130.635 (2) to adjust a trustee’s compensation specified in the terms of the trust if the compensation is unreasonably low or high.

(h) Subject to subsection (3) of this section, the duty under ORS 130.710 (2)(b) and (c) to notify qualified beneficiaries of an irrevocable trust of the existence of the trust, of the identity of the trustee and of their right to request trustee reports.

(i) Subject to subsection (3) of this section, the duty under ORS 130.710 (1) to respond to the request of a qualified beneficiary of an irrevocable trust for trustee reports and other information reasonably related to the administration of a trust.

(j) The effect of an exculpatory term under ORS 130.835.

(k) The rights under ORS 130.845, 130.850, 130.855 and 130.860 of a person other than a trustee or beneficiary.

(L) Periods of limitation for commencing a judicial proceeding.

(m) The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice.

(n) The subject-matter jurisdiction of the court and venue for commencing a proceeding as provided in ORS 130.060 and 130.065.

(3) Except as provided in subsection (4) of this section, the settlor, in the trust instrument or in another writing delivered to the trustee, may waive or modify the duties of a trustee under ORS 130.710 to give notice, information and reports to qualified beneficiaries by:

(a) Waiving or modifying those duties during the period that either the settlor is alive and financially capable, or the settlor’s spouse, if a qualified beneficiary, is alive and financially capable; or

(b) Designating a person or persons to act in good faith to protect the interests of qualified beneficiaries and to receive any notice, information or reports required under ORS 130.710 (1), (2)(b) to (d) and (3) in lieu of providing the notice, information or reports to the qualified beneficiaries.

(4) All reports under ORS 130.710 (3) that contain information relating to termination of the trust must be provided to the qualified beneficiaries and to any person or persons designated under subsection (3)(b) of this section.

[2005 c.348 §5; 2009 c.275 §2]



Section 130.022 - UTC 108. Principal place of administration.

(a) A trustee’s principal place of business is located in the designated state, country or other jurisdiction, or the trustee is a resident of the designated state, country or other jurisdiction;

(b) All or part of the administration occurs in the designated state, country or other jurisdiction; or

(c) Other means exist for establishing a sufficient connection with the designated state, country or other jurisdiction.

(2) A trustee is under a continuing duty to administer the trust at a place appropriate to the trust’s purposes, the trust’s administration and the interests of the beneficiaries. Absent a substantial change of circumstances, the trustee may assume that the original place of administration is also the appropriate place of administration. The duty to administer the trust at an appropriate place may prevent a trustee from moving the place of administration.

(3)(a) A trustee may transfer the trust’s principal place of administration to another state, country or other jurisdiction if the transfer is in furtherance of the duty imposed by subsection (2) of this section.

(b) A trustee shall notify qualified beneficiaries of the trust of a proposed transfer of the trust’s principal place of administration not fewer than 60 days before initiating the transfer. The notice of proposed transfer must include all of the following:

(A) The name of the state, country or other jurisdiction to which the principal place of administration is to be transferred.

(B) The address and telephone number at the new location at which the trustee can be contacted.

(C) An explanation of the reasons for the proposed transfer.

(D) The date on which the proposed transfer is anticipated to occur.

(E) The date by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer. The date for notifying a trustee of an objection may not be fewer than 60 days after the date on which the notice is given.

(c) The authority of a trustee under this subsection to transfer a trust’s principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

(d) The trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to ORS 130.615 in connection with a transfer of the trust’s principal place of administration.

[2005 c.348 §8]



Section 130.025 - UTC 106. Common law of trusts; principles of equity.

[2005 c.348 §6]



Section 130.030 - UTC 107. Governing law.

(1) The law of the state, country or other jurisdiction designated in the terms of the trust unless the designation of the law of that state, country or other jurisdiction is contrary to a strong public policy of the state, country or other jurisdiction having the most significant relationship to the matter at issue; or

(2) In the absence of a controlling designation in the terms of the trust, the law of the state, country or other jurisdiction having the most significant relationship to the matter at issue.

[2005 c.348 §7]



Section 130.035 - UTC 109. Methods of giving notice; waiver of notice.

(2) If any provision of this chapter requires that a trustee or other person give notice or requires that the trustee or other person send a document to another person, the trustee or other person need not give the notice or send the document to any person whose identity or location is unknown and not reasonably ascertainable. If the trustee or other person cannot give notice or send a document, the trustee or other person shall prepare an affidavit setting forth the efforts made to find the person. The trustee must file the affidavit in any pending court proceeding or hold the affidavit as part of the trust records if a court proceeding is not pending.

(3) Any person entitled to receive a notice or a document under this chapter may waive receipt of the notice or document.

(4) Subsections (1) to (3) of this section do not apply to notices of judicial proceedings. Except as provided in subsection (5) of this section, notice of a judicial proceeding shall be given in the manner required by statute for the approval of the final account in a decedent’s estate. Notice of a judicial proceeding must be given by the petitioner to the following persons:

(a) To the trustee and all persons whose interests are affected by the requested action or relief.

(b) If a person who is entitled to notice is a minor, to the minor’s conservator or to another appropriate representative under ORS 130.100 to 130.120 if the minor does not have a conservator. If the minor is 14 years of age or older, notice must also be given to the minor.

(c) If a person who is entitled to notice is financially incapable, to the person and to the person’s conservator or another appropriate representative under ORS 130.100 to 130.120 if the person does not have a conservator.

(d) To any other person the court requires.

(5) A judicial proceeding to contest the validity of a revocable trust must be commenced by the service of a summons in the manner required by ORCP 7. Notice of any other judicial proceeding must be given in the manner prescribed by subsection (4) of this section.

[2005 c.348 §9; 2009 c.275 §4]



Section 130.040 - UTC 110. Other persons treated as qualified beneficiaries.

(2) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in ORS 130.185 or 130.190 has the rights of a qualified beneficiary under this chapter.

(3) The Attorney General has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in Oregon.

[2005 c.348 §10; 2009 c.275 §5]



Section 130.045 - UTC 111. Nonjudicial settlement agreements.

(a) Any settlor of a trust who is living;

(b) All qualified beneficiaries;

(c) Any acting trustee of the trust; and

(d) The Attorney General if the trust is a charitable trust.

(2) If the trust or a portion of the trust is a charitable trust and is irrevocable, and the settlor retains a power to change the beneficiaries of the charitable trust during the settlor’s lifetime or upon the settlor’s death, the Attorney General shall be substituted as the sole interested person to represent all charitable trust beneficiaries whose beneficial interests are subject to the settlor’s retained power.

(3)(a) Except as otherwise provided in subsection (4) of this section, interested persons may enter into a nonjudicial settlement agreement with respect to any matter involving a trust.

(b) If the agreement is not filed with the court under subsection (6) of this section, the agreement is binding on all parties to the agreement.

(c) If the agreement is filed with the court, the agreement is binding as provided in subsections (6) and (7) of this section unless, after the filing of objections and a hearing, the court does not approve the agreement. If the court does not approve the agreement, the agreement is not binding on any beneficiary or party to the agreement.

(4) A nonjudicial settlement agreement is valid only to the extent the agreement does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

(5) Matters that may be resolved by a nonjudicial settlement agreement include:

(a) The interpretation or construction of the terms of the trust or other writings that affect the trust.

(b) The approval of a trustee’s report or accounting.

(c) Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power.

(d) The resignation or appointment of a trustee or cotrustee and the determination of a trustee’s compensation.

(e) Transfer of a trust’s principal place of administration.

(f) Liability of a trustee for an action or failure to act relating to the trust.

(g) Determining classes of creditors, beneficiaries, heirs, next of kin or other persons.

(h) Resolving disputes arising out of the administration or distribution of the trust.

(i) Modifying the terms of the trust, including extending or reducing the period during which the trust operates.

(6)(a) Any interested person may file a settlement agreement entered into under this section, or a memorandum summarizing the provisions of the agreement, with the circuit court for any county where trust assets are located or where the trustee administers the trust.

(b) After collecting the fee provided for in subsection (8) of this section, the clerk shall enter the agreement or memorandum of record in the court’s register.

(c) Within five days after the filing of an agreement or memorandum under this subsection, the person making the filing must serve a notice of the filing and a copy of the agreement or memorandum on each beneficiary of the trust whose address is known at the time of the filing and who is not a party to the agreement. Service may be made personally, or by registered or certified mail, return receipt requested. The notice of filing shall be substantially in the following form:

______________________________________________________________________________

CAPTION NOTICE OF FILING OF

OF CASE SETTLEMENT AGREEMENT

OR MEMORANDUM OF

SETTLEMENT AGREEMENT

You are hereby notified that the attached document was filed by the undersigned in the above entitled court on the _____ day of

______,___. Unless you file objections to the agreement within 60 days after that date, the agreement will be approved and will be binding on all beneficiaries and parties to the agreement.

If you file objections within the 60-day period, the court will fix a time and place for a hearing. At least 10 days before the date of that hearing, you must serve a copy of your objections and give notice of the time and place of the hearing to all beneficiaries and parties to the agreement. See ORS 130.045.

_____________________

Signature

______________________________________________________________________________

(d) Proof of mailing of the notices required under this subsection must be filed with the court. Proof of service may be made by a certificate of service in the form provided by ORCP 7 F, by a signed acceptance of service or by a return receipt from the postal authorities.

(e) If no objections are filed with the court within 60 days after the filing of the agreement or memorandum, the agreement is effective and binding on all beneficiaries who received notice under paragraph (c) of this subsection and all beneficiaries who waived notice under subsection (7)(e) of this section.

(7)(a) If objections are filed with the court within 60 days after the filing of a settlement agreement or memorandum under this section, the clerk of the court shall collect the fee provided in subsection (8) of this section. Upon the filing of objections, the court shall fix a time and place for a hearing. The person filing the objections must serve a copy of the objections on all beneficiaries who are parties to the agreement and all beneficiaries who received notice under subsection (6)(c) of this section, and give notice to those persons of the time and place fixed by the court for a hearing. Service must be made at least 10 days before the date set by the court for the hearing. Service of the objections may be made personally or by registered or certified mail, return receipt requested.

(b) Proof of mailing of objections must be filed with the court. Proof of service may be made by a certificate of service in the form provided by ORCP 7 F, by a signed acceptance of service or by a return receipt from the postal authorities.

(c) The court shall approve an agreement entered into under this section after a hearing upon objections filed under this subsection unless:

(A) The agreement does not reflect the signatures of all persons required by this section;

(B) The agreement is not authorized by this section; or

(C) Approval of the agreement would not be equitable to beneficiaries who are not interested persons and who are not parties to the agreement.

(d) An agreement approved by the court after a hearing is binding on all beneficiaries and parties to the agreement.

(e) Beneficiaries entitled to notice under subsection (6)(c) of this section may waive the notice.

(8) The clerk of the circuit court shall collect in advance the filing fees established under ORS 21.135 for the filing of an agreement or memorandum of agreement under subsection (6) of this section and for the filing of objections under subsection (7) of this section.

[2005 c.348 §11; 2009 c.275 §6; 2011 c.595 §30; 2013 c.529 §2]



Section 130.050 - UTC 201. Role of court in administration of trust.

(2) A trust is not subject to continuing judicial supervision unless ordered by a court.

(3) A judicial proceeding may relate to any matter involving a trust’s administration, including a request for instructions or a declaratory judgment action.

[2005 c.348 §12]



Section 130.055 - UTC 202. Jurisdiction over trustee and beneficiary.

(2) The beneficiaries of a trust having its principal place of administration in Oregon are subject to the jurisdiction of the courts of Oregon regarding any matter involving the beneficiaries’ interests in the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(3) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust.

[2005 c.348 §13]



Section 130.060 - UTC 203. Subject-matter jurisdiction.

[2005 c.348 §14; 2009 c.275 §7]



Section 130.065 - UTC 204. Venue.

(2) If a trust is created by will and the estate is not yet closed, venue for a judicial proceeding involving a trust is in the county in which the decedent’s estate is being administered.

(3) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county in which a beneficiary resides, in a county in which any trust property is located and, if the trust is created by will, in the county in which the decedent’s estate was or is being administered.

[2005 c.348 §15]



Section 130.100 - UTC 301. Representation; basic effect.

(2) The consent of a person who may represent and bind another person under ORS 130.100 to 130.120 is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(3) Except as otherwise provided in ORS 130.200 and 130.505, a person who is authorized to represent a financially incapable settlor under ORS 130.100 to 130.120 may receive notice and give binding consent on the settlor’s behalf.

(4) A settlor may not represent and bind a beneficiary under ORS 130.100 to 130.120 with respect to the termination or modification of an irrevocable trust under ORS 130.200 (1).

[2005 c.348 §16]



Section 130.105 - UTC 302. Representation by holder of testamentary power of appointment.

[2005 c.348 §17; 2007 c.33 §1]



Section 130.110 - UTC 303. Representation by fiduciaries and parents.

(1) A conservator may represent and bind the estate that the conservator controls;

(2) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(3) A trustee may represent and bind the beneficiaries of the trust;

(4) A personal representative of a decedent’s estate may represent and bind persons interested in the estate; and

(5) A parent may represent and bind the parent’s minor or unborn child if a conservator for the child has not been appointed.

[2005 c.348 §18]



Section 130.115 - UTC 304. Representation by person having substantially identical interest.

[2005 c.348 §19]



Section 130.120 - UTC 305. Appointment of special representative.

(2) A special representative may act on behalf of the individual represented with respect to any matter that the court has authorized, whether or not a judicial proceeding concerning the trust is pending.

(3) In making decisions, a special representative may consider general benefit accruing to the living members of the individual’s family.

(4) A person appointed as special representative must have appropriate skills and experience necessary to adequately represent the individual in the matter for which the special representative is appointed. A special representative may not have an interest in the trust that is the subject of the appointment of the special representative. A special representative may not be related to a personal representative of an estate with an interest in the trust, or to a trustee, beneficiary or other person with an interest in the trust.

(5) A person requesting the appointment of a special representative must file a petition with the court describing the proposed special representative, the need for a special representative, the qualifications of the special representative, the person or persons who will be represented, the actions that the special representative will take and the approximate date or event when the authority of the special representative will terminate. The person seeking to serve as special representative must file a consent to serve.

(6) A special representative appointed under this section is entitled to reasonable compensation for services. The trustee shall pay compensation to the special representative from the principal of the trust that is attributable to those beneficiaries who are represented. If the beneficiaries who are represented do not have principal that is attributable to them, compensation is an administrative expense of the trust.

(7) Upon completion of the responsibilities of the special representative, the special representative shall move the court for an order discharging the special representative. Upon order of the court, a special representative appointed under this section shall be discharged from any further responsibility with respect to the trust.

[2005 c.348 §20]



Section 130.150 - UTC 401. Methods of creating trust.

(a) By transfer of property to another person as trustee during the settlor’s lifetime or by will or other disposition taking effect upon the settlor’s death;

(b) By declaration by the owner of property that the owner holds identifiable property as trustee;

(c) By exercise of a power of appointment in favor of a trustee;

(d) By an agent or attorney-in-fact under a power of attorney that expressly grants authority to create the trust; or

(e) Pursuant to a statute or judgment that requires property to be administered in the manner of an express trust.

(2) The following apply to trusts for death benefits:

(a) A trustee may be named as beneficiary of any death benefits, and the death benefits shall be paid to the trustee and be held and disposed of by the trustee as provided in a trust created by the designator during the lifetime of the designator. A trust is valid even though the trust does not have a trust corpus other than the right of the trustee to receive death benefits as beneficiary.

(b) A trustee named by will may be designated as beneficiary of death benefits if the designation is made in accordance with the provisions of the policy, contract, plan, trust or other governing instrument. Upon probate of the will, or upon the filing of an affidavit under ORS 114.515, the death benefits are payable to the trustee to be held and disposed of under the terms of the designator’s will in the same manner as other testamentary trusts are administered. Unless otherwise provided by the designator, an obligor may make payment of death benefits to the personal representative of the designator, or to the persons who are otherwise entitled to the death benefits, if a qualified trustee does not claim the death benefits within one year after the death of the designator, or if satisfactory evidence is furnished within the one-year period showing that there is no trustee who can qualify to receive the death benefits. The obligor is discharged from any liability for the death benefits upon making the payment.

(c) Death benefits received by the trustee are not subject to the debts of the designator or to inheritance or estate taxes to any greater extent than if the death benefits were payable to the beneficiaries named in the trust and not to the estate of the designator.

(d) Death benefits held in trust may be commingled with any other assets that may properly become a part of the trust.

(3) As used in this section:

(a) "Death benefits" means death benefits of any kind, including proceeds of life insurance policies, payments under annuity or endowment contracts, and funds payable in connection with pension, retirement, stock bonus or profit-sharing plans, or any trust administered in connection with these arrangements.

(b) "Designator" means the person entitled to designate the beneficiary of death benefits upon the death of the person.

(c) "Obligor" means the insurer or other person obligated to pay death benefits.

[2005 c.348 §21; 2009 c.275 §8]



Section 130.155 - UTC 402. Requirements for creation.

(a) The settlor has capacity to create a trust.

(b) The settlor indicates an intention to create the trust.

(c) The trust has a definite beneficiary or is:

(A) A charitable trust;

(B) A trust for the care of an animal, as provided in ORS 130.185; or

(C) A trust for a noncharitable purpose, as provided in ORS 130.190.

(d) The trustee has duties to perform.

(e) The same person is not the sole trustee and sole beneficiary.

(2) A beneficiary is definite for the purposes of subsection (1)(c) of this section if the beneficiary can be ascertained when the trust is created or at any time thereafter, subject to any applicable rule against perpetuities.

(3) A power of a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

[2005 c.348 §22]



Section 130.160 - UTC 403. Trusts created in other states, countries or jurisdictions.

(1) The settlor was domiciled, had a place of abode or was a national;

(2) A trustee was domiciled or had a place of business; or

(3) Any trust property was located.

[2005 c.348 §23]



Section 130.165 - UTC 404. Trust purposes.

[2005 c.348 §24]



Section 130.170 - UTC 405. Charitable trusts; enforcement.

(a) Expressly designates one or more charitable organizations, or one or more classes of charitable organizations, to receive distributions as beneficiaries of the trust unless the combined interests of all charitable beneficiaries are negligible or all charitable beneficiaries are remote interest beneficiaries; or

(b) Is created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes beneficial to the community, but that does not contain contingencies that make the charitable interest negligible.

(2) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor’s intention to the extent that intent can be ascertained.

(3) The settlor of a charitable trust, in addition to other persons authorized by law or the trust instrument, may maintain a proceeding to enforce the trust.

(4) A court may modify or terminate a charitable trust only if the Attorney General is a party to the proceedings.

[2005 c.348 §25; 2009 c.275 §9; 2013 c.529 §3]



Section 130.175 - UTC 406. Creation of trust induced by fraud, duress or undue influence.

[2005 c.348 §26]



Section 130.180 - UTC 407. Evidence of oral trust.

[2005 c.348 §27]



Section 130.185 - UTC 408. Pet trust.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if a person is not appointed in the terms of the trust, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed. Reasonable compensation for a person appointed by the court may be paid from the assets of the trust.

(3) Property of a trust authorized by this section may be applied only to its intended use. Upon termination of the trust, property of the trust must be distributed to those persons designated in the trust. In the absence of a designation, the property shall be distributed to the settlor if the settlor is living when the distribution is made, or to the settlor’s successors in interest if the settlor is not living when the distribution is made.

(4) Except as ordered by a circuit court or required by the trust instrument, a trustee for a trust authorized under this section need not pay any fee or make any filing, report, registration, periodic accounting, separate maintenance of funds or appointment by reason of the existence of the fiduciary relationship of the trustee. A person appointed to enforce the trust may request a report under ORS 130.710 (3).

[2005 c.348 §28]



Section 130.190 - UTC 409. Noncharitable trust without ascertainable beneficiary.

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 90 years.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if a person is not appointed in the terms of the trust, by a person appointed by the court.

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Trust property not required for the intended use must be distributed to those persons designated in the trust. In the absence of a designation, the property shall be distributed to the settlor if the settlor is living when the distribution is made, or to the settlor’s successors in interest if the settlor is not living when the distribution is made.

[2005 c.348 §29]



Section 130.195 - UTC 410. Modification or termination of trust; proceedings for approval or disapproval.

(a) To the extent the trust is revoked or expires pursuant to the terms of the trust;

(b) If no purpose of the trust remains to be achieved; or

(c) To the extent one or more of the purposes of the trust have become unlawful, contrary to public policy or impossible to achieve.

(2) A proceeding to approve or disapprove a proposed modification or termination under ORS 130.045, 130.200, 130.205, 130.210, 130.215, 130.220 and 130.225, or trust combination or division under ORS 130.230, may be commenced by a trustee or beneficiary. A proceeding to approve or disapprove a proposed modification or termination under ORS 130.200 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under ORS 130.210.

[2005 c.348 §30; 2009 c.275 §10; 2013 c.529 §4]



Section 130.200 - UTC 411. Modification or termination of irrevocable trust by consent.

(a) An agent or attorney-in-fact under a power of attorney only to the extent expressly authorized by the terms of the trust or the power of attorney;

(b) The settlor’s conservator with the approval of the court supervising the conservatorship if an agent or attorney-in-fact is not authorized by the terms of the trust or a power of attorney; or

(c) The settlor’s guardian with the approval of the court supervising the guardianship if an agent or attorney-in-fact is not authorized by the terms of the trust or a power of attorney and a conservator has not been appointed.

(2) An irrevocable trust may be terminated upon consent of all beneficiaries who are not remote interest beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. An irrevocable trust may be modified upon consent of all beneficiaries who are not remote interest beneficiaries if the court concludes that the modification is not inconsistent with a material purpose of the trust. The Attorney General must consent to any modification or termination of a charitable trust.

(3) For the purposes of subsections (1) and (2) of this section, a spendthrift provision in the terms of the trust is rebuttably presumed to constitute a material purpose of the trust.

(4) Upon termination of a trust under subsection (1) or (2) of this section, the trustee shall distribute the trust property as agreed to by the beneficiaries and, in the case of a charitable trust requiring the Attorney General’s consent, as agreed to by the Attorney General.

(5) A proposed modification or termination of the trust under subsection (1) or (2) of this section may be approved by the court without the consent of all beneficiaries who are not remote interest beneficiaries if the court finds that:

(a) If all beneficiaries who are not remote interest beneficiaries had consented, the trust could have been modified or terminated under this section; and

(b) The interests of any beneficiary who does not consent will be adequately protected.

(6) A binding nonjudicial settlement agreement relating to modification or termination of a trust may be entered into by all interested persons, as defined in ORS 130.045.

[2005 c.348 §31; 2007 c.129 §21; 2009 c.275 §11; 2013 c.529 §5]



Section 130.205 - UTC 412. Modifications or termination because of unanticipated circumstances or inability to administer trust effectively.

(2) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful, or would impair the trust’s administration.

(3) A trustee may terminate a trust if:

(a) Termination is appropriate by reason of circumstances not anticipated by the settlor;

(b) Termination will not be inconsistent with the material purposes of the trust;

(c) All qualified beneficiaries have consented to the termination;

(d) The trustee is not a beneficiary of the trust and has no duty of support for any beneficiary of the trust; and

(e) In the case of a charitable trust, the Attorney General has consented to the termination.

(4) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

[2005 c.348 §32; 2007 c.515 §1; 2009 c.275 §12]



Section 130.210 - UTC 413. Cy pres.

(a) The trust does not fail, in whole or in part;

(b) The trust property does not revert to the settlor or the settlor’s successors in interest; and

(c) The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor’s charitable purposes.

(2) If a provision in the terms of a charitable trust would result in distribution of the trust property to a noncharitable beneficiary, a court may not apply cy pres to modify or terminate the trust under subsection (1)(c) of this section if, when the provision takes effect:

(a) The trust property is to revert to the settlor and the settlor is still living; or

(b) Fewer than 50 years have elapsed since the date of the trust’s creation.

[2005 c.348 §33; 2009 c.275 §13]



Section 130.215 - UTC 414. Modification or termination of uneconomic trust.

(2) The court may modify or terminate a trust, or remove the trustee and appoint a different trustee, if the court finds that the value of the trust property is insufficient to justify the cost of administration.

(3) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(4) This section does not apply to an easement for conservation or preservation.

[2005 c.348 §34; 2013 c.529 §6]



Section 130.220 - UTC 415. Reformation to correct mistakes.

[2005 c.348 §35]



Section 130.225 - UTC 416. Modification to achieve settlor’s tax objectives.

[2005 c.348 §36]



Section 130.230 - UTC 417.

(a) Combine two or more trusts into a single trust by taking into account the pro rata economic interests of each beneficiary of each trust; or

(b) Divide a trust into two or more separate trusts.

(2) In taking any of the actions under subsection (1) of this section, the trustee shall:

(a) Provide notice to all qualified beneficiaries in accordance with ORS 130.733;

(b) Consider the individual rights of each beneficiary;

(c) Exercise due care and prudent judgment;

(d) Consider the terms of the trust instrument and amendments, if any, as well as all applicable statutory law; and

(e) Take the action only if the result does not materially impair the rights of any beneficiary or adversely affect achievement of the intent of the trustor.

[2005 c.348 §37; 2015 c.126 §2]



Section 130.232 - Division of trust into separate shares or portions; legal effect.

(a) A separate share of a trust comes into existence at the earliest possible time that a trustee may reasonably determine, based upon the facts, that a separate economic interest exists for a beneficiary;

(b) Each income beneficiary’s share resulting from the division of the trust will be deemed to have the beneficiary’s share of income based upon the beneficiary’s share of the distributable net income for the trust’s tax year relative to that of the other beneficiaries;

(c) All of the terms of the trust instrument will be applied independently to each beneficiary’s share created pursuant to this section except as terms are specifically limited in the trust instrument; and

(d) The trust or portion of the trust from which a beneficiary’s share originates will be deemed to terminate to the extent of the beneficiary’s share, subject only to the proper administration of the terminated trust occasioned by the terminating event, condition or exercise.

(2) The provisions of this section are not elective and must be read so as to be consistent with section 663(c) of the Internal Revenue Code, as in effect on December 31, 2013. Application of this section shall apply for all tax years that the trust is in existence unless an event occurs, the result of which is that the terms of the trust prevail, in which case the requirements of appropriate trust administration may require and result in a different treatment than would otherwise result in accordance with the provisions of this section.

[2013 c.529 §24; 2015 c.126 §1]



Section 130.235 - In terrorem clause.

(2) The court shall not enforce an in terrorem clause if the beneficiary challenging the trust establishes that the beneficiary has probable cause to believe that the trust is a forgery or that the trust has been revoked.

(3) The court shall not enforce an in terrorem clause if the challenge is brought by a fiduciary acting on behalf of a protected person under the provisions of ORS chapter 125, a guardian ad litem appointed for a minor or a guardian ad litem appointed for an incapacitated or financially incapable person.

(4) For the purposes of this section, "in terrorem clause" means a provision in a trust that reduces or eliminates the interest of a beneficiary under the trust if the beneficiary challenges the validity of part or all of the trust.

[2005 c.348 §38]



Section 130.237 - Abatement due to insufficiency of trust property.

(2) If the trust instrument expresses an order of abatement, or if the plan of distribution or the express or implied purpose of the distribution from the trust would be defeated by the order of abatement stated in subsection (3) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the settlor.

(3) Except as provided in ORS 130.555 as to the shares of pretermitted children, and in ORS 114.600 to 114.725 relating to the elective share of the surviving spouse, shares of distributees abate without any preference or priority as between real and personal property in the following order:

(a) Property of the trust not disposed of by the terms of the trust instrument.

(b) Residuary gifts, which are gifts paid from the trust after all claims and expenses are paid and all general gifts and specific gifts are distributed under the terms of the trust instrument.

(c) General gifts, which are gifts chargeable generally on the trust corpus and which are not distinguishable from other parts of the trust corpus and are not given under the terms of the trust instrument as a gift of a specific thing or of a specified part of the trust corpus.

(d) Specific gifts, which are gifts of a specific thing or of a specified part of the trust corpus as described under the terms of the trust instrument and that are capable of identification.

(4) A general gift charged on any specific property or fund is considered, for purposes of abatement, to be property specifically given to the extent of the value of the property or fund on which the general gift is charged. Upon the failure or insufficiency of the property or fund on which the general gift is charged, the gift is considered a general gift to the extent of the failure or insufficiency.

(5) Abatement within each classification is in proportion to the amounts of property each of the distributees would have received had full distribution of the property been made in accordance with the terms of the trust instrument.

(6) Persons to whom the trust instrument gives tangible personal property not used in trade, agriculture or other business are not required to contribute from that property unless the property forms a substantial amount of the total estate and the court specifically orders contribution because of the gift.

(7) When the subject matter of a preferred gift is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.

[2013 c.529 §26]



Section 130.240 - Marital deduction gifts.

(a) "Marital deduction" means the federal estate tax deduction allowed for transfers under section 2056 of the Internal Revenue Code, as in effect on January 1, 2008, or the federal gift tax deduction allowed for transfers under section 2523 of the Internal Revenue Code, as in effect on January 1, 2008.

(b) "Marital deduction gift" means a transfer of property that the settlor intended to qualify for the marital deduction.

(2) If a trust contains a marital deduction gift:

(a) The provisions of the trust, including any power, duty or discretionary authority given to a fiduciary, must be construed as necessary to comply with the marital deduction provisions of the Internal Revenue Code.

(b) The fiduciary may not take any action or have any power that impairs the tax deduction for the marital deduction gift.

(c) The marital deduction gift may be satisfied only with property that qualifies for the tax deduction.

(3) If a trust executed before September 12, 1981, indicates the settlor intended that a gift provide the maximum allowable marital deduction, the trust gives the recipient an amount equal to the maximum amount of the marital deduction that would have been allowed as of the date of the gift under federal law as it existed before September 12, 1981, with adjustments for:

(a) The provisions of section 2056(c)(1)(B) and (C) of the Internal Revenue Code in effect immediately before September 12, 1981.

(b) Reduction of the amount passing under the gift by the final federal estate tax values of any other property that passes under the trust, or by other means, that qualifies for the marital deduction. This paragraph does not apply to qualified terminable interest property under section 2056(b)(7) of the Internal Revenue Code, as in effect on January 1, 2008.

(4) If a marital deduction gift is made in trust:

(a) The settlor’s spouse is the only beneficiary of income or principal of the marital deduction property as long as the spouse lives. Nothing in this paragraph prevents exercise by the settlor’s spouse of a power of appointment included in a trust that qualifies as a general power of appointment marital deduction trust.

(b) Subject to paragraph (d) of this subsection, the settlor’s spouse is entitled to all of the income of the marital deduction property at least once a year, as long as the spouse is alive.

(c) The settlor’s spouse has the right to require that the trustee of the trust make unproductive marital deduction property productive or convert it into productive property within a reasonable time.

(d) Notwithstanding any provision of ORS chapter 129, upon the death of the settlor’s spouse all remaining accrued or undistributed income from qualified terminable interest property under sections 2056(b)(7) or 2523(f) of the Internal Revenue Code, as in effect on January 1, 2008, passes to the estate of the settlor’s spouse, unless the trust provides a different disposition that qualifies for the marital deduction.

(5)(a) Except as provided in paragraph (b) of this subsection, if a trust that makes a marital deduction gift includes a requirement that the settlor’s spouse survive the settlor by a period of more than six months, or contains provisions that could result in a loss of the spouse’s interest in the trust if the spouse fails to survive the settlor by at least six months, the spouse need only survive the settlor by six months to receive the marital deduction gift.

(b) If a trust that makes a marital deduction gift includes a requirement that the settlor’s spouse survive a common disaster that results in the death of the settlor, the spouse need only survive until the final audit of the federal estate tax return for the settlor’s estate, if any, to receive the marital deduction gift.

(6) A trustee is not liable for a good faith decision whether to make any election referred to in sections 2056(b)(7) or 2523(f) of the Internal Revenue Code, as in effect on January 1, 2008.

(7) Subsections (4) and (6) of this section do not apply to a trust that qualifies for the marital deduction under 26 U.S.C. 2056, as described in 26 C.F.R. 2056(c)-2(b)(1), as in effect on January 1, 2008.

[Formerly 128.398; 2009 c.275 §14]



Section 130.300 - UTC 501. Rights of beneficiary’s creditor or assignee.

[2005 c.348 §39]



Section 130.305 - UTC 502. Spendthrift provision.

(2) A term of a trust providing that the interest of a beneficiary is held subject to a spendthrift trust, or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary’s interest.

(3) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision. Except as otherwise provided in ORS 130.300 to 130.325, a creditor or assignee of a beneficiary may not reach the interest of a beneficiary or a distribution by the trustee before the distribution is received by the beneficiary.

(4) A settlement agreement entered into under ORS 130.045 is not, by itself, a transfer in violation of a valid spendthrift provision.

[2005 c.348 §40; 2013 c.529 §7]



Section 130.310 - UTC 503. Exceptions to spendthrift provisions.

(2) Even if a trust contains a spendthrift provision, the holder of a judgment, court order or administrative order against a beneficiary for support or maintenance of the beneficiary’s child, spouse or former spouse or a judgment creditor who has provided services for the protection of a beneficiary’s interest in the trust, may obtain an order from a court of this state authorizing garnishment or other execution against present or future distributions to or for the benefit of the beneficiary. The court may issue an order authorizing execution against such amount as the court determines to be equitable under the circumstances but not more than the amount the trustee is required to distribute to or for the benefit of the beneficiary. Distributions subject to execution under this subsection include distributions required by the express terms of the trust, such as mandatory payments of income, and distributions the trustee has otherwise decided to make, such as through the exercise of discretion.

(3) A spendthrift provision is unenforceable against a claim of this state or the United States to the extent a statute of this state or federal law so provides.

[2005 c.348 §41; 2013 c.529 §8]



Section 130.315 - UTC 505. Creditor’s claim against settlor.

(a) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor’s creditors.

(b) A creditor or assignee of the settlor of an irrevocable trust may reach the maximum amount that can be distributed to or for the settlor’s benefit. If an irrevocable trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor’s interest in the portion of the trust attributable to that settlor’s contribution.

(c) If a trust was revocable at the settlor’s death, the property of the trust becomes subject to creditors’ claims as provided in ORS 130.350 to 130.450 when the settlor dies. The payment of claims is subject to the settlor’s right to direct the priority of the sources from which liabilities of the settlor are to be paid.

(d) Notwithstanding the provisions of paragraph (b) of this subsection, the assets of an irrevocable trust may not be subject to the claims of an existing or subsequent creditor or assignee of the settlor, in whole or in part, solely because of the existence of a discretionary power granted to the trustee by the terms of the trust or any other provision of law to pay the amount of tax owed directly to the taxing authorities or to reimburse the settlor for any tax on trust income or principal that is payable or has been paid by the settlor under the law imposing the tax.

(2) For the purpose of creditors’ claims, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent property of the trust is subject to the power. The provisions of this subsection apply to the holder of a power of withdrawal only during the period that the power may be exercised.

(3) Upon the lapse, release or waiver of a power of withdrawal, the property of the trust that is the subject of the lapse, release or waiver becomes subject to claims of creditors of the holder of the power only to the extent the value of the property exceeds the greater of:

(a) The amount specified in section 2041(b)(2) or 2514(e) of the Internal Revenue Code, as in effect on December 31, 2012;

(b) The amount specified in section 2503(b) of the Internal Revenue Code, as in effect on December 31, 2012; or

(c) Twice the amount specified in section 2503(b) of the Internal Revenue Code, as in effect on December 31, 2012, if the donor was married at the time of the transfer to which the power of withdrawal applies.

(4) The assets of an irrevocable trust that are attributable to a contribution to an inter vivos marital deduction trust described in section 2523(e) or (f) of the Internal Revenue Code, as in effect on December 31, 2012, after the death of the spouse of the settlor of the inter vivos marital deduction trust shall be deemed to have been contributed by the settlor’s spouse and not by the settlor.

(5) The assets of an irrevocable trust for the benefit of a person, including the settlor, are not subject to claims of creditors of the settlor to the extent that the property of the trust is subject to a presently exercisable general power of appointment held by a person other than the settlor.

(6) Subsections (2) and (3) of this section do not apply to a person other than a settlor who is a beneficiary of a revocable or irrevocable trust and who is also a trustee of the trust, if the power to withdraw for the person’s own benefit is limited by an ascertainable standard.

[2005 c.348 §42; 2013 c.529 §9]



Section 130.320 - UTC 506. Overdue distribution.

[2005 c.348 §43]



Section 130.325 - UTC 507. Personal obligations of trustee.

[2005 c.348 §44]



Section 130.350 - Statute of limitations.

(2) ORS 130.350 to 130.450 apply only if:

(a) A claim is made against assets of a trust;

(b) The trust came into existence during the settlor’s lifetime and was a revocable trust at any time after the trust was created and before the death of the settlor;

(c) The claim is based on the debts or liabilities of the settlor; and

(d) The claim is made against the assets of the trust after the death of the settlor.

(3) ORS 130.350 to 130.450 apply to all claims against a trust described in subsection (2) of this section, without regard to whether the claims are contingent, unliquidated or not yet due.

[Formerly 128.256]



Section 130.355 - Commencement of proceeding.

(a) The settlor’s name, the settlor’s date of birth, the settlor’s date and place of death and the last four digits of the settlor’s Social Security number.

(b) The name of the trustee.

(c) The address at which claims must be presented.

(d) The name of the trust, if any, and the date of the trust, including the dates of any amendments.

(e) The facts establishing venue in the county where the petition is being filed.

(2) The clerk of the court shall charge and collect in advance from the trustee the filing fee required from a plaintiff under ORS 21.135.

(3) A proceeding under this section may be brought only:

(a) In the county where the settlor had domicile or a place of abode at the time of death;

(b) In any county where assets of the trust were located at the time of death or are located at the time the proceeding is commenced; or

(c) In the county where the settlor died.

(4) The court has personal jurisdiction over a trustee that files a petition under this section, whether the trustee is a resident or nonresident of this state, for the purposes of any proceeding relating to the trust that may be instituted by an interested person.

[Formerly 128.258; 2009 c.363 §1; 2010 c.107 §§43,44; 2011 c.595 §131]



Section 130.360 - Limitation on presentation of claims when notice to claimants given.

(1) Four months after the date of first publication of notice to claimants in the manner provided by ORS 130.365; or

(2) If the trustee delivers or mails a notice to a claimant under ORS 130.370, 30 days after a notice meeting the requirements of ORS 130.370 is delivered or mailed to the last-known address of the person having or asserting the claim.

[Formerly 128.262]



Section 130.365 - Publication of notice.

(1) The name of the settlor;

(2) The name of the trustee and the address at which claims must be presented;

(3) The date of the first publication of the notice; and

(4) A statement that claims against the trust estate may be barred unless presented to the trustee at the address specified in the notice within four months after the date of the first publication of the notice.

[Formerly 128.264]



Section 130.370 - Notice to individual claimants.

(2) The notice required by this section must include:

(a) The name of the settlor and the last four digits of the settlor’s Social Security number;

(b) The name of the trustee and the address at which claims must be presented;

(c) A statement that claims against the trust estate that are not presented to the trustee within 30 days after the date of the notice may be barred;

(d) The date of the notice, which shall be the date on which the notice is delivered or mailed; and

(e) A certified copy of the settlor’s death record.

[Formerly 128.266; 2009 c.363 §2; 2009 c.595 §90; 2011 c.720 §63; 2013 c.366 §63]



Section 130.375 - Form of claim; evidence in support.

(a) Be in writing.

(b) Describe the nature and the amount of the claim, if ascertainable.

(c) State the name and address of the claimant and any attorney for the claimant.

(2) A defect of form of a claim timely presented may be waived by the trustee or by the court.

(3) Upon demand of a trustee, a claimant must produce any written evidence supporting a claim made under ORS 130.350 to 130.450 and account for any written evidence supporting a claim that is not produced.

[Formerly 128.268]



Section 130.380 - Claim based on debt due or judgment.

(2) If a judgment was entered on a claim prior to the death of the settlor, the claim shall be presented under ORS 130.350 to 130.450 in the same manner as if no judgment had been entered, and a copy of the judgment shall be attached to the claim. The claim may be disallowed only if the judgment was void or voidable, or if the judgment could have been set aside on the date of the settlor’s death, or if the claim is not presented within the time required by ORS 130.350. If the judgment was a lien against the property of the trust estate on the date of the settlor’s death, the judgment shall be treated as a claim on a debt due for which the creditor holds security. In all other respects, a claim that has been reduced to judgment shall have the same priority under ORS 130.425 as a claim that has not been reduced to judgment.

[Formerly 128.272]



Section 130.385 - Claim on debts not yet due.

[Formerly 128.274]



Section 130.390 - Claim on secured debt that is due.

(2) If the claim is presented under this section, the claim shall describe the security. If the security is an encumbrance that is recorded, the encumbrance may be described by reference to the book, page, date and place of recording.

(3) If a claim is presented and allowed under this section, payment shall be on the basis of the amount of the debt remaining unpaid on the date that the claim is allowed.

(4) If the creditor surrenders the security for a claim presented and allowed under this section, payment shall be on the basis of the amount allowed.

(5)(a) If the creditor does not surrender the security for a claim presented and allowed under this section, and the creditor exhausts the security before receiving payment on the claim, payment shall be on the basis of the amount allowed less the amount realized on exhausting the security unless otherwise provided by law.

(b) If the creditor does not surrender the security for a claim presented and allowed under this section, and the creditor does not exhaust the security before receiving payment or does not have the right to exhaust the security, payment shall be on the basis of the amount allowed less the value of the security determined by agreement or as the court may order.

(6) The trustee may convey the secured property to the creditor in consideration of the satisfaction or partial satisfaction of the claim.

[Formerly 128.276]



Section 130.395 - Claim on contingent or unliquidated debt.

(2) If a contingent or unliquidated debt does not become absolute or liquidated before distribution of the trust estate, the trustee may provide for payment of the claim by any of the following methods:

(a) The creditor and trustee may determine, by agreement, arbitration or compromise, the value of the debt and the claim may be allowed and paid in the same manner as a claim on an absolute or liquidated debt.

(b) The trustee may distribute the trust estate, but retain sufficient funds to pay the claim if and when the debt becomes absolute or liquidated. Distribution of trust assets may not be delayed under this paragraph for more than two years after distribution would otherwise be required by the terms of the trust. If the debt does not become absolute or liquidated within that time, the funds retained, after payment therefrom of any expenses accruing during that time, shall be distributed to the beneficiaries.

(3) A court may order the trustee to make distribution of the trust estate as though the claim did not exist.

(4) If after distribution under subsection (2)(b) or (3) of this section the debt becomes absolute or liquidated, the beneficiaries are liable to the creditor to the extent of the trust estate received by them. Payment of the debt may be arranged by creating a trust, giving a mortgage, securing a bond from a distributee or by other method.

[Formerly 128.278]



Section 130.400 - Allowance and disallowance of claims.

(2) A claim presented to a trustee under ORS 130.350 to 130.450 shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the trustee mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and to the attorney of the claimant if the claimant has an attorney.

(3) A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless the claimant requests a summary determination or brings an action in the manner provided by subsection (4) of this section.

(4) If a trustee disallows a claim submitted under ORS 130.350 to 130.450 in whole or in part, the claimant, within 30 days after the date of mailing or delivery of the notice of disallowance, may:

(a) File a request for summary determination of the claim in the probate court, with proof of service of a copy of the request upon the trustee or the attorney of the trustee; or

(b) Commence a separate action against the trustee on the claim in the probate court.

(5) If the claimant fails either to request a summary determination or commence a separate action as provided in subsection (4) of this section, the claim is barred to the extent the claim has been disallowed by the trustee.

(6) If a claimant prevails in a proceeding or action under subsection (4) of this section, the claim shall be allowed or judgment entered in the full amount determined to be due to the claimant. The claim or judgment shall be paid from the assets of the trust estate only to the extent that funds are available after payment of other claims with higher priority under ORS 130.425.

(7) If the claimant files a request for summary determination of a claim under subsection (4) of this section, the trustee may notify the claimant in writing that the claimant must commence a separate action against the trustee on the claim within 60 days after the claimant receives the notice. Notice under this subsection must be given by the trustee within 30 days after the request for summary determination is served on the trustee or the attorney of the trustee. If the claimant fails to commence a separate action within the time allowed, the claim is barred to the extent the claim has been disallowed by the trustee.

(8) In a proceeding for summary determination under this section:

(a) The trustee shall make response to the claim as though the claim were a complaint filed in an action.

(b) The court shall hear the matter without a jury, after notice to the claimant and trustee. The court shall determine the claim in a summary manner, and shall make an order allowing or disallowing the claim in whole or in part.

(c) No appeal may be taken from the order of the court made in a proceeding for summary determination under this section.

(9) If a civil action is commenced under subsection (4) of this section, a trustee, or beneficiary, may petition the court to approve a proposed disposition of claims or to provide instructions on the treatment of claims.

(10) A claimant filing a request for summary determination of a claim under subsection (4) of this section must pay the filing fee required of a defendant or respondent under ORS 21.135 and other fees applicable to civil actions in circuit court.

[Formerly 128.280; 2009 c.275 §15; 2010 c.107 §§46,47; 2011 c.595 §133]



Section 130.405 - Creditor may obtain order for payment.

[Formerly 128.282]



Section 130.410 - Evidence required to allow court approval of claim disallowed by trustee.

[Formerly 128.284]



Section 130.415 - Waiver of statute of limitations.

[Formerly 128.286]



Section 130.420 - Tolling of statute of limitations on claim.

[Formerly 128.288]



Section 130.425 - Priority of claims.

(a) Expenses of administering the trust estate.

(b) Expenses of a plain and decent funeral and disposition of the remains of the settlor.

(c) Debts and taxes with preference under federal law.

(d) Reasonable and necessary medical and hospital expenses of the last illness of the settlor, including compensation of persons attending the settlor.

(e) Taxes with preference under the laws of this state that are due and payable while possession of the trust estate of the settlor is retained by the trustee.

(f) Debts owed employees of the settlor for labor performed within 90 days immediately preceding the date of death of the settlor.

(g) Child support arrearages.

(h) Claims of the Department of Human Services and the Oregon Health Authority for the net amount of public assistance, as defined in ORS 411.010, and for the net amount of medical assistance that may be recovered from an estate under ORS 416.350.

(i) Claims of the Department of Human Services and the Oregon Health Authority for the care and maintenance of any settlor who was a patient at a state institution under ORS 179.610 to 179.770.

(j) All other claims against the trust estate.

(2) If the assets of the trust estate are insufficient to pay in full all expenses or claims of any one class specified in subsection (1) of this section, each expense or claim of that class shall be paid only in proportion to the amount thereof.

[Formerly 128.290; 2009 c.595 §91; 2011 c.720 §64; 2013 c.688 §22]



Section 130.430 - Applicability of time limitations to public bodies.

[Formerly 128.292]



Section 130.435 - Applicability of time limitations to certain claims based on liens against property and liability of settlor or trustee.

(1) Any proceeding to enforce a mortgage, pledge or other lien upon property of the trust estate;

(2) Any proceeding to quiet title or reform any instrument with respect to title to property; or

(3) To the limits of the insurance protection only, any proceeding to establish liability of the settlor or the trustee for which the settlor or trustee is protected by liability insurance at the time the proceeding is commenced.

[Formerly 128.294]



Section 130.440 - Petition to close case.

(2) Upon the filing of the petition to close the case in compliance with the provisions of this section, the court shall enter an order closing the case.

[Formerly 128.296]



Section 130.445 - Dismissal for want of prosecution.

(2) If an application for a continuance is not made under this section, or the court fails to find good cause for a continuance, the court shall enter a judgment of dismissal of the proceeding without prejudice. The dismissal does not bar a claimant’s right to pursue claims against a trustee, and a claimant shall have the same rights as if the trustee filed no proceeding.

[Formerly 128.298]



Section 130.450 - Consolidation of proceedings.

(1) Order a joint hearing or trial on the common claims;

(2) Order that the proceedings be consolidated; or

(3) Make orders concerning the proceedings to avoid unnecessary costs for delays.

[Formerly 128.300]



Section 130.500 - UTC 601. Revocable trusts generally.

(2) A revocable trust remains a revocable trust for the purposes of ORS 130.520 to 130.575 even though the trust cannot be revoked because:

(a) The settlor becomes financially incapable; or

(b) An event occurs that by the terms of the trust prevents the revocation of the trust.

[2005 c.348 §45; 2009 c.275 §16]



Section 130.505 - UTC 602. Revocation or amendment of revocable trust.

(2) Unless the trust expressly provides otherwise, if a revocable trust is created or funded by more than one settlor:

(a) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(b) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust as to the portion of the trust property attributable to that settlor’s contribution; and

(c) Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(3) The settlor may revoke or amend a revocable trust:

(a) By substantial compliance with a method provided in the terms of the trust; or

(b) If the terms of the trust do not provide a method, by any other method, except for execution of a will or codicil, manifesting clear and convincing evidence of the settlor’s intent.

(4) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(5) A settlor’s powers with respect to revocation, amendment or distribution of trust property may be exercised by an agent or attorney-in-fact under a power of attorney only to the extent expressly authorized by the terms of the trust.

(6) The settlor’s conservator, or the settlor’s guardian if a conservator has not been appointed for the settlor, may exercise a settlor’s powers with respect to revocation, amendment or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

(7) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor’s successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked. [2005 c.348 §46]

Note: Section 47, chapter 348, Oregon Laws 2005, provides:

Sec. 47. Section 46 (1) of this 2005 Act [130.505 (1)] does not apply to a trust created under an instrument executed before the effective date of this 2005 Act [January 1, 2006].

[2005 c.348 §47]



Section 130.510 - UTC 603. Settlor’s powers; powers of withdrawal.

(2) The rights of the beneficiaries with respect to property that is subject to a power of withdrawal are subject to the control of the holder of the power during the period that the power may be exercised, and the duties of the trustee are owed exclusively to the holder of a power of withdrawal with respect to the property that is subject to the power.

[2005 c.348 §48; 2009 c.275 §17]



Section 130.515 - UTC 604. Limitation on action contesting validity of revocable trust; distribution of trust property.

(a) Three years after the settlor’s death; or

(b) Four months after the trustee sends the person a copy of the trust instrument and notice informing the person of the trust’s existence, of the trustee’s name and address and of the time allowed for commencing a proceeding.

(2) Upon the death of the settlor of a trust that was revocable at the settlor’s death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for distribution of the property unless:

(a) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(b) Any person has notified the trustee in writing that the person might commence a judicial proceeding to contest the trust and a judicial proceeding is commenced by the person within 60 days after the person gives the notification.

(3) If a trust is determined to be invalid, any beneficiary who received a distribution from the trust is liable to the person entitled to the distributed property for the amount or value of the distribution.

[2005 c.348 §49]



Section 130.520 - "Specific distribution" defined for ORS 130.520 to 130.575.

[Formerly 128.370]



Section 130.525 - Applicability of ORS 130.530, 130.535 and 130.540 to 130.575.

(a) That comes into existence during the settlor’s lifetime; and

(b) Is a revocable trust on the occurrence of any of the events described in ORS 130.530 or 130.535.

(2) ORS 130.540 to 130.575 apply only to a trust, or a portion of a trust, that comes into existence during the settlor’s lifetime and that was a revocable trust at the time of the settlor’s death.

[2005 c.348 §110; 2013 c.529 §10]



Section 130.530 - Effect of marriage.

[Formerly 128.375]



Section 130.535 - Revocation by divorce or annulment.

(a) Revokes all provisions of the trust in favor of the former spouse of the settlor;

(b) Revokes all powers of appointment, general or nongeneral, in the trust that are exercisable by the former spouse; and

(c) Revokes any provision in the trust naming the former spouse as trustee.

(2) Unless otherwise provided by the terms of the trust instrument, a trust shall be construed as though the former spouse predeceased the settlor if, after the trust instrument is executed, the settlor divorces the spouse or the marriage of the settlor to the spouse is annulled.

[Formerly 128.378]



Section 130.540 - Contract of sale of property not revocation.

[Formerly 128.380]



Section 130.545 - Encumbrance or disposition of property after trust instrument executed.

(1) A disposition of a portion of property that is subject to a specific distribution does not affect the operation of the trust upon the remaining portion of the property; and

(2) If property subject to a specific distribution is encumbered, the property passes under the specific distribution but is subject to the encumbrance.

[Formerly 128.382]



Section 130.550 - When trust assets pass to descendants of beneficiary; class gifts.

[Formerly 128.385]



Section 130.555 - Children of settlors; pretermitted children.

(2) If a settlor has one or more children living when the settlor executes a trust instrument and no provision is made in the trust for any of those children, a pretermitted child is not entitled to any share of the trust estate.

(3) If a settlor has one or more children living when the settlor executes a trust instrument and provision is made in the trust for any of those children, a pretermitted child is entitled to share in the trust estate as follows:

(a) The pretermitted child may share only in the portion of the trust estate intended to benefit living children.

(b) The share of each pretermitted child is equal to the total value of the portion of the trust estate intended to benefit the living children divided by the number of pretermitted children plus the number of living children for whom provision, other than nominal provision, is made in the trust.

(c) To the extent possible, the interest of each pretermitted child in the trust estate shall be of the same character, whether equitable or legal, as the interest the settlor gave to the living children under the trust.

(4) If a settlor has no child living when the settlor executes a trust instrument, the pretermitted children are entitled to the following share of the trust estate:

(a) If the settlor dies leaving a surviving spouse and all pretermitted children are the issue of the surviving spouse, the pretermitted children are not entitled to any share of the trust estate.

(b) If the settlor dies leaving a surviving spouse and not all pretermitted children are the issue of the surviving spouse, the pretermitted children, as a class, are entitled to one-half of the trust estate, with shares of the trust to be divided equally.

(c) If the settlor dies without leaving a surviving spouse, the pretermitted children are entitled to the entire trust estate, with shares of the trust to be divided equally.

(5) A pretermitted child may recover the share of the trust estate to which the child is entitled as follows:

(a) If the pretermitted child is entitled to a share of the trust estate under subsection (3) of this section, the share must be recovered from the other children.

(b) If the pretermitted child is entitled to a share of the trust estate under subsection (4) of this section, the share must be recovered from the beneficiaries on a pro rata basis, out of the portions of the trust estate passing to those persons under the trust.

(c) In reducing the shares of the beneficiaries under this subsection, the character of the dispositive plan adopted by the settlor in the trust must be preserved to the extent possible.

[Formerly 128.388; 2013 c.529 §11]



Section 130.560 - Failure of specific distribution.

(a) The trust instrument provides that the specific distribution fails under the particular circumstances; or

(b) The settlor, during the lifetime of the settlor, or the trustee gives property to the beneficiary of the specific distribution with the intent of satisfying the specific distribution.

(2) If part of the property that is the subject of a specific distribution is destroyed, damaged, sold or condemned, the remaining interest in the property passes pursuant to the specific distribution. The part of the property that is destroyed, damaged, sold or condemned is subject to subsections (3) to (6) of this section if the property would have been adeemed under the common law had the property been subject to probate in the settlor’s estate.

(3) If property that is the subject of a specific distribution is insured and the property is destroyed or damaged, the beneficiary of the specific distribution is entitled to receive the following amounts, less any amount expended or incurred by the settlor or trust estate in restoration or repair of the property:

(a) Any insurance proceeds for the destroyed or damaged property unpaid at the time set in the trust instrument for the specific distribution; and

(b) An amount equal to all insurance payments paid to the settlor, and such proceeds or awards paid to the trustee for the destroyed or damaged property, during the six-month period immediately preceding the time set in the trust instrument for the specific distribution.

(4) If property that is the subject of a specific distribution is sold by the settlor or the trustee, the beneficiary of the specific distribution is entitled to receive:

(a) Any balance of the purchase price unpaid at the time set in the trust instrument for the specific distribution, including any security interest in the property and interest accruing before the time set in the trust instrument for the specific distribution; and

(b) An amount equal to all payments paid to the settlor or the trustee for the property during the six-month period immediately preceding the time set in the trust instrument for the specific distribution. Acceptance of a promissory note of the purchaser or a third party is not considered payment under this paragraph, but payment on the note is payment on the purchase price.

(5) If property that is the subject of a specific distribution is taken by condemnation before the time set in the trust instrument for the specific distribution, the beneficiary of the specific distribution is entitled to receive:

(a) Any amount of the condemnation award unpaid at the time set in the trust instrument for the specific distribution; and

(b) An amount equal to the sums paid under the condemnation award to the settlor or the trustee during the six-month period immediately preceding the time set in the trust instrument for the specific distribution.

(6) If securities as defined in ORS 59.015 are the subject of a specific distribution, and after the execution of the trust instrument other securities of the same or another entity are distributed to the trustee or trust estate by reason of a partial liquidation, stock dividend, stock split, merger, consolidation, reorganization, recapitalization, redemption, exchange or any other similar transaction, the specific distribution includes the additional or substituted securities.

(7) The amount that a beneficiary of a specific distribution receives under this section must be reduced by any expenses of the sale or of the collection of the proceeds of insurance, sale or condemnation award and by any amount by which income is increased by reasons of items provided for in this section. Expenses subject to this subsection include attorney fees.

[Formerly 128.390]



Section 130.565 - Effect of failure of specific distribution.

[Formerly 128.392]



Section 130.570 - Advancement against share of trust.

[Formerly 128.395]



Section 130.575 - Effect of advancement on distribution.

(2) For the purpose of determining the shares of the beneficiaries of either a residuary gift or a class gift under a trust, the value of all advancements made by the settlor to beneficiaries of such gift shall be added to the value of the total property distributed pursuant to the gift, the sum then divided among all beneficiaries of the gift, and the value of the advancement then deducted from the share of the beneficiary to whom the advancement was made.

[Formerly 128.397]



Section 130.600 - UTC 701. Acceptance or rejection of trusteeship.

(a) By substantially complying with a method of acceptance provided in the terms of the trust; or

(b) If the terms of the trust do not provide a method of acceptance, or the method provided in the terms of the trust is not expressly made exclusive, by knowingly accepting delivery of the trust property, knowingly exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(2) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(3) A person designated as trustee may act to preserve the trust property without accepting the trusteeship. The person must send a rejection of the trusteeship to the settlor within a reasonable time after taking the action. If the settlor is dead or is financially incapable, the person must send the rejection to a qualified beneficiary within a reasonable time after taking the action.

(4) A person designated as trustee may inspect or investigate trust property to determine potential liability under environmental or other law, or for any other purpose, without accepting the trusteeship.

[2005 c.348 §50]



Section 130.605 - UTC 702. Trustee’s bond.

(2) The court may specify the amount and terms of a bond. The court may modify or terminate any requirement for a bond at any time.

(3) A trust company as defined in ORS 706.008 need not give a bond, even if required by the terms of the trust.

[2005 c.348 §51]



Section 130.610 - UTC 703. Cotrustees.

(2) If a vacancy occurs in a cotrusteeship, the remaining cotrustee or cotrustees may act for the trust.

(3) A cotrustee must participate in the performance of a trustee’s function unless:

(a) The cotrustee is unavailable to perform the function because of absence, illness or disqualification under other law;

(b) The cotrustee is unavailable to perform the function because the cotrustee is temporarily financially incapable; or

(c) The cotrustee has delegated the performance of the function to another trustee pursuant to subsection (5) of this section.

(4) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law or temporary financial incapability, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(5) Except as prohibited in the terms of the trust, a cotrustee may delegate the performance of a function to another cotrustee, and the other cotrustee may accept the delegation of the performance of the function. The delegation and the acceptance must be in writing. A delegation shall remain in effect until it terminates by its terms, is revoked in writing by the cotrustee making the delegation or is terminated in writing by the cotrustee accepting the delegation.

(6) Except as otherwise provided in subsection (7) of this section, a cotrustee who does not join in an action of another cotrustee is not liable for the action.

(7) Each cotrustee shall exercise reasonable care to:

(a) Prevent a cotrustee from committing a serious breach of trust; and

(b) Compel a cotrustee to redress a serious breach of trust.

(8) A dissenting cotrustee who joins in an action at the direction of the majority of the cotrustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.

[2005 c.348 §52; 2013 c.529 §12]



Section 130.615 - UTC 704. Vacancy in trusteeship; appointment of successor.

(a) A person designated as trustee rejects the trusteeship;

(b) A person designated as trustee cannot be identified, cannot be located or does not exist;

(c) A trustee resigns;

(d) A trustee is disqualified or removed;

(e) A trustee dies; or

(f) A guardian or conservator is appointed for an individual serving as trustee.

(2) If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(3) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(a) By a person designated in the terms of the trust to act as successor trustee;

(b) By a person appointed by unanimous agreement of the qualified beneficiaries; or

(c) By a person appointed by the court.

(4) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(a) By a person designated in the terms of the trust to act as successor trustee;

(b) By a person appointed by unanimous agreement of all qualified beneficiaries and the Attorney General; or

(c) By a person appointed by the court.

(5) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

[2005 c.348 §53; 2013 c.529 §13]



Section 130.620 - UTC 705. Resignation of trustee.

(a) After at least 30 days’ notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(b) At any time with the approval of a court.

(2) If a court approves a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(3) Any liability of a resigning trustee or of any sureties on the trustee’s bond for acts or omissions of the trustee is not discharged or affected by the trustee’s resignation.

[2005 c.348 §54]



Section 130.625 - UTC 706. Removal of trustee.

(2) A court may remove a trustee if the court finds:

(a) The trustee has committed a serious breach of trust;

(b) Lack of cooperation among cotrustees substantially impairs the administration of the trust;

(c) Removal of the trustee best serves the interests of the beneficiaries because the trustee is unfit or unwilling, or has persistently failed to administer the trust effectively; or

(d) Removal of the trustee best serves the interests of all of the beneficiaries and:

(A) There has been a substantial change of circumstances or removal has been requested by all of the qualified beneficiaries;

(B) A suitable cotrustee or successor trustee is available; and

(C) The trustee fails to establish by clear and convincing evidence that removal is inconsistent with a material purpose of the trust.

(3) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under ORS 130.800 (2) as may be necessary to protect the trust property or the interests of the beneficiaries.

[2005 c.348 §55; 2013 c.529 §14]



Section 130.630 - UTC 707. Delivery of property by former trustee; report.

(2) A trustee who has resigned or been removed shall proceed expeditiously to deliver any trust property in the trustee’s possession to the cotrustee, successor trustee or other person who is entitled to the property.

(3) A successor trustee or the court may require a trustee that has resigned or been removed to send a report as provided in ORS 130.710 (3). Reasonable compensation for preparation of the report, and reasonable fees and costs incurred in the preparation and distribution of the report, shall be paid by the trust.

[2005 c.348 §56; 2013 c.529 §15]



Section 130.635 - UTC 708. Compensation of trustee.

(2) If the terms of a trust specify the trustee’s compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(a) The duties of the trustee are substantially different from those contemplated when the trust was created; or

(b) The compensation specified by the terms of the trust would be unreasonably low or high.

(3) If more than one trustee is serving and the terms of the trust do not specify the trustees’ compensation, the compensation paid to all trustees under this section shall be based on the total services provided by all trustees.

(4) If the terms of a trust do not specify the trustee’s compensation, the fees paid to third parties, including but not limited to financial advisors, who perform trustee functions must be taken into account in determining reasonable trustee compensation under this section.

[2005 c.348 §57; 2013 c.529 §16]



Section 130.640 - UTC 709. Reimbursement of expenses.

(a) Expenses that were properly incurred in the administration of the trust; and

(b) To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(2) A trustee is entitled to be reimbursed out of the trust property or from property that has been distributed from the trust, with reasonable interest, for an advance of money made by the trustee for the protection of the trust.

[2005 c.348 §58]



Section 130.650 - UTC 801. Duty to administer trust.

(2) A trustee is not required to object to a modification, reformation or termination of the trust under ORS 130.045, 130.200, 130.205, 130.210, 130.215, 130.220 or 130.225, or a trust combination or division under ORS 130.230, solely because of the existence of the duty to administer the trust under subsection (1) of this section or the duty of loyalty under ORS 130.655 (1).

[2005 c.348 §59; 2013 c.529 §17]



Section 130.655 - UTC 802. Duty of loyalty.

(2) Subject to the rights of persons dealing with or assisting the trustee as provided in ORS 130.855, a sale, encumbrance or other transaction involving the investment or management of trust property entered into by the trustee for the trustee’s own personal account or that is otherwise affected by a conflict between the trustee’s fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(a) The transaction was authorized by the terms of the trust;

(b) The transaction was approved by a court;

(c) The beneficiary did not commence a judicial proceeding within the time allowed by ORS 130.820;

(d) The beneficiary consented to the trustee’s conduct, ratified the transaction or released the trustee in the manner provided by ORS 130.840; or

(e) The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(3) A sale, encumbrance or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between the personal and fiduciary interests of the trustee if it is entered into by the trustee with:

(a) The trustee’s spouse;

(b) The trustee’s descendants, siblings or parents, or their spouses;

(c) An agent or attorney of the trustee; or

(d) A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee’s best judgment.

(4) Unless a trustee can establish that the transaction was fair to the beneficiary, a transaction between a trustee and a beneficiary that does not concern trust property but from which the trustee obtains an advantage is voidable by the beneficiary if the transaction occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary.

(5) A transaction not concerning trust property in which the trustee engages in the trustee’s individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(6) An investment by a trustee in securities of an investment company or an investment trust to which the trustee, or an affiliate of the trustee, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of ORS 130.750 to 130.775. In addition to compensation for acting as trustee, the trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee receives compensation from the investment company or investment trust for providing investment advisory or investment management services, the trustee at least annually shall give notice of the rate and method by which that compensation was determined to the persons entitled under ORS 130.710 to receive a copy of the trustee’s annual report.

(7) In voting shares of stock of a corporation or in exercising powers of control over similar interests in corporations and other forms of business entities, the trustee shall act in the best interests of the beneficiaries. If the trust is an owner of a corporation or other form of business entity, the trustee shall elect or appoint directors or other managers who will manage the corporation or entity in the best interests of the beneficiaries.

(8) This section does not preclude the following transactions, if fair to the beneficiaries:

(a) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(b) Payment of reasonable compensation to the trustee;

(c) A transaction between a trust and another trust, decedent’s estate, custodianship or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(d) A deposit of trust money in a financial institution operated by the trustee;

(e) An advance by the trustee of money for the protection of the trust;

(f) An advance by the trustee of money to the trust for the payment of expenses, losses or liabilities sustained by the trustee in the administration of the trust or by reason of owning or possessing any trust assets; or

(g) A loan to the trustee for the protection of the trust, or for the payment of expenses, losses or liabilities sustained by the trustee in the administration of the trust or by reason of owning or possessing any trust assets. A loan under this paragraph may be from a lender operated by, or affiliated with, the trustee.

(9) A trustee is not required to object to a modification, reformation or termination of the trust under ORS 130.045, 130.200, 130.205, 130.210, 130.215, 130.220 or 130.225, or a trust combination or division under ORS 130.230, solely because of the existence of the duty of loyalty under subsection (1) of this section or the duty to administer the trust under ORS 130.650 (1).

(10) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

[2005 c.348 §60; 2007 c.515 §2; 2013 c.529 §18]



Section 130.660 - UTC 803. Impartiality.

[2005 c.348 §61]



Section 130.665 - UTC 804. Prudent administration.

[2005 c.348 §62]



Section 130.670 - UTC 805. Costs of administration.

[2005 c.348 §63]



Section 130.675 - UTC 806. Trustee’s skills.

[2005 c.348 §64]



Section 130.680 - UTC 807. Delegation by trustee.

(a) Selecting an agent;

(b) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(c) Periodically reviewing the agent’s actions in order to monitor the agent’s performance and compliance with the terms of the delegation.

(2) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(3) A trustee who complies with subsection (1) of this section is not liable to the beneficiaries or to the trust for an action of the agent.

(4) By accepting a delegation of powers or duties from the trustee of a trust that is subject to this state’s law, an agent submits to the jurisdiction of the courts of this state.

[2005 c.348 §65]



Section 130.685 - UTC 808. Powers to direct.

(2) If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(3) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(4) A person other than a beneficiary who holds a power to direct is rebuttably presumed to be a fiduciary and is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.

[2005 c.348 §66]



Section 130.690 - UTC 809. Control and protection of trust property.

[2005 c.348 §67]



Section 130.695 - UTC 810. Recordkeeping and identification of trust property.

(2) A trustee shall keep trust property separate from the trustee’s own property.

(3) Except as otherwise provided in subsection (4) of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(4) If the trustee maintains records clearly indicating the respective interests of the different trusts, a trustee may invest as a whole the property of two or more separate trusts.

[2005 c.348 §68]



Section 130.700 - UTC 811. Enforcement and defense of claims.

[2005 c.348 §69]



Section 130.705 - UTC 812. Collecting trust property.

[2005 c.348 §70]



Section 130.710 - UTC 813. Duty to inform and report.

(2)(a) Upon request of a qualified beneficiary, a trustee shall promptly furnish to the qualified beneficiary a copy of the trust instrument.

(b) Within a reasonable time after accepting a trusteeship, a trustee shall notify all qualified beneficiaries of the acceptance and of the trustee’s name, address and telephone number.

(c) Except as provided in subsection (10) of this section, within a reasonable time after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, the trustee shall notify the qualified beneficiaries of the trust’s existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument and of the right to a trustee’s report as provided in subsection (3) of this section.

(d) A trustee shall notify the qualified beneficiaries in advance of any change in the method or rate of the trustee’s compensation.

(3)(a) Except as provided in subsection (10) of this section, a trustee shall send a trustee report, at least annually and upon termination of the trust, to the permissible distributees of trust income or principal and to other qualified beneficiaries who request the report. The report must include a listing of trust property and liabilities, and must show the market values of trust assets, if feasible. The report must reflect all receipts and disbursements of the trust, including the source and amount of the trustee’s compensation.

(b) Upon a vacancy in a trusteeship, unless a cotrustee remains in office, and if required by the successor trustee or the court, the former trustee shall send a trustee report for the period from the prior report, if any, through the time of vacancy to the qualified beneficiaries of the trust.

(c) A personal representative, conservator or guardian may send the qualified beneficiaries a trustee report on behalf of a deceased or financially incapable trustee.

(4) A qualified beneficiary may waive the right to a trustee report or other information otherwise required to be furnished under this section. A qualified beneficiary may withdraw a waiver at any time for the purpose of future reports and other information.

(5) A trustee may charge a reasonable fee to a beneficiary for providing information under this section.

(6) A beneficiary’s request for any information under this section must be with respect to a single trust that is sufficiently identified to enable the trustee to locate the trust’s records.

(7) If the trustee is bound by any confidentiality restrictions regarding a trust asset, any beneficiary eligible under this section to receive information about that asset must agree to be bound by the same confidentiality restrictions before receiving the information.

(8) Despite any other provision of this section, information, notice and reports required by this section shall be given only to the settlor’s spouse if:

(a) The spouse survives the settlor;

(b) The spouse is financially capable;

(c) The spouse is the only permissible distributee of the trust; and

(d) All of the other qualified beneficiaries of the trust are descendants of the spouse.

(9) Notwithstanding any other provision of this section, while the settlor of a revocable trust is alive, beneficiaries other than the settlor have no right to receive notice, information or reports under this section.

(10) A trustee need not provide a qualified beneficiary with the notice of the right to a trustee’s report under subsection (2)(c) of this section, and need not send trustee reports to the beneficiary under subsection (3) of this section, until six months after a revocable trust becomes irrevocable if the beneficiary’s only interest in the trust is a distribution of a specific item of property or distribution of a specific amount of money. The trustee must provide the notice of the right to a trustee’s report required by subsection (2)(c) of this section at the end of the six-month period if the beneficiary has not received distribution of the specific item of property or specific amount of money before the end of the period. If notice is provided to a qualified beneficiary under this subsection, the trustee must thereafter send trustee reports to the beneficiary until distribution of the specific item of property or specific amount of money. [2005 c.348 §71; 2009 c.275 §18; 2013 c.529 §19]

Note: Section 72, chapter 348, Oregon Laws 2005, provides:

Sec. 72. (1) Section 71 (2)(b) of this 2005 Act [130.710 (2)(b)] applies only to a trustee who accepts a trusteeship on or after the effective date of this 2005 Act [January 1, 2006].

(2) Section 71 (2)(c) of this 2005 Act [130.710 (2)(c)] applies only to irrevocable trusts created on or after the effective date of this 2005 Act and to revocable trusts that become irrevocable on or after the effective date of this 2005 Act. [2005 c.348 §72]

Note: Section 19, chapter 275, Oregon Laws 2009, provides:

Sec. 19. The amendments to ORS 130.710 by section 18 of this 2009 Act apply only to revocable trusts that become irrevocable on or after the effective date of this 2009 Act [January 1, 2010].

[2009 c.275 §19]



Section 130.715 - UTC 814. Discretionary powers; tax savings; inclusion of capital gains in income.

(2) Subject to subsection (4) of this section, and unless the terms of the trust expressly provide otherwise:

(a) A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee’s personal benefit may exercise the power only in accordance with an ascertainable standard; and

(b) A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(3) A power the exercise of which is limited or prohibited by subsection (2) of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

(4) Subsection (2) of this section does not apply to:

(a) A power held by the settlor’s spouse who is the trustee of a trust for which a marital deduction, as described in section 2056(b)(5) or 2523(e) of the Internal Revenue Code, as in effect on January 1, 2006, was previously allowed;

(b) Any trust during any period that the trust may be revoked or amended by its settlor; or

(c) A trust if contributions to the trust qualify for the annual exclusion under section 2503(c) of the Internal Revenue Code, as in effect on January 1, 2006.

(5) Unless otherwise provided by the trust, a trustee may include capital gains from the sale or exchange of capital assets in distributable net income to the extent that the gains are, in a reasonable and impartial exercise of discretion by the trustee:

(a) Allocated to income pursuant to the trustee’s power to adjust between principal and income under ORS 129.215;

(b) Allocated to principal and treated consistently by the trustee on the trust’s books, records and tax returns as part of a distribution to a beneficiary; or

(c) Allocated to principal but actually distributed to a beneficiary or utilized by the trustee in determining the amount that is distributed or required to be distributed to a beneficiary.

[2005 c.348 §73; 2015 c.126 §3]



Section 130.720 - UTC 815. General powers of trustee.

(a) All powers over the trust property that an unmarried financially capable owner has over individually owned property;

(b) Any other powers appropriate to achieve the proper investment, management and distribution of the trust property; and

(c) Any other powers conferred by this chapter.

(2) The exercise of a power is subject to the fiduciary duties prescribed by ORS 130.650 to 130.730.

[2005 c.348 §74]



Section 130.725 - UTC 816. Specific powers of trustee.

(1) Collect trust property and accept or reject additions to the trust property from a settlor or any other person.

(2) Acquire or sell property, for cash or on credit, at public or private sale.

(3) Exchange, partition or otherwise change the character of trust property.

(4) Deposit trust money in an account in a financial institution, including a financial institution operated by the trustee, if the deposit is adequately insured or secured.

(5) Borrow money, with or without security, to be repaid from trust assets or otherwise, and advance money for the protection of the trust and for all expenses, losses and liabilities sustained in the administration of the trust or because of the holding or ownership of any trust assets. Money may be borrowed under this subsection from any lender, including a financial institution operated by or affiliated with the trustee. A trustee is entitled to be reimbursed out of the trust property or from property that has been distributed from the trust, with reasonable interest, for an advance of money under this subsection.

(6) Continue operation of any proprietorship, partnership, limited liability company, business trust, corporation or other form of business or enterprise in which the trust has an interest, and take any action that may be taken by shareholders, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital.

(7) Exercise the rights of an absolute owner of stocks and other securities, including the right to:

(a) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(b) Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(c) Pay calls, assessments and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

(d) Deposit the securities with a depository or other financial institution.

(8) Construct, repair, alter or otherwise improve buildings or other structures on real property in which the trust has an interest, demolish improvements, raze existing or erect new party walls or buildings on real property in which the trust has an interest, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries.

(9) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, even though the period of the lease extends beyond the duration of the trust.

(10) Grant an option involving a sale, lease or other disposition of trust property or acquire an option for the acquisition of property, even though the option is exercisable after the trust is terminated, and exercise an option so acquired.

(11) Insure the property of the trust against damage or loss and insure the trustee, the trustee’s agents, and beneficiaries against liability arising from the administration of the trust.

(12) Abandon or decline to administer property of no value or property of a value that is not adequate to justify its collection or continued administration.

(13) Avoid possible liability for violation of environmental law by:

(a) Inspecting or investigating property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(b) Taking action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(c) Declining to accept property into trust or disclaiming any power with respect to property that is or may be burdened with liability for violation of environmental law;

(d) Compromising claims against the trust that may be asserted for an alleged violation of environmental law; and

(e) Paying the expense of any inspection, review, abatement or remedial action to comply with environmental law.

(14) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust.

(15) Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust.

(16) Exercise elections available under federal, state and local tax laws.

(17) Select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee, exercise rights under employee benefit or retirement plans, annuities or policies of life insurance, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds.

(18) Make loans out of trust property. The trustee may make a loan to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances. The trustee may collect loans made to a beneficiary by making deductions from future distributions to the beneficiary.

(19) Pledge trust property to guarantee loans made by others to the beneficiary.

(20) Appoint a trustee to act in another state, country or other jurisdiction with respect to trust property located in the other state, country or other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove any trustee so appointed.

(21) Make a distribution to a beneficiary who is under a legal disability or who the trustee reasonably believes is financially incapable, either:

(a) Directly;

(b) By application of the distribution for the beneficiary’s benefit;

(c) By paying the distribution to the beneficiary’s conservator or, if the beneficiary does not have a conservator, the beneficiary’s guardian;

(d) By creating a custodianship under the Uniform Transfers to Minors Act by paying the distribution to a custodian for the beneficiary;

(e) By paying the distribution to any existing custodian under the Uniform Transfers to Minors Act;

(f) By paying the distribution to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary’s behalf, if the trustee does not know of a conservator, guardian or custodian for the beneficiary; or

(g) By managing the distribution as a separate fund held by the trustee on behalf of the beneficiary, subject to the beneficiary’s continuing right to withdraw the distribution.

(22) On distribution or payment of trust property or the division or termination of a trust, make distributions and payments in cash or in kind, or in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes and adjust for resulting differences in valuation.

(23) Resolve a dispute concerning the interpretation of the trust or the administration of the trust by mediation, arbitration or other procedure for alternative dispute resolution.

(24) Prosecute or defend an action, claim or judicial proceeding in any state, country or other jurisdiction to protect trust property and the trustee in the performance of the trustee’s duties.

(25) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee’s powers.

(26) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to the property.

(27) Allocate items of income or expense to either trust income or principal, as provided by law, including creation of reserves out of income for depreciation, obsolescence or amortization, or for depletion in mineral or timber properties.

(28) Employ persons, including attorneys, auditors, investment advisors or agents, to advise or assist the trustee in the performance of administrative duties. A trustee may act based on the recommendations of professionals without independently investigating the recommendations.

(29) Apply for and qualify all or part of the property in the trust estate for special governmental tax programs or other programs that may benefit the trust estate or any of the beneficiaries.

(30) Deposit securities in a clearing corporation as provided in ORS 128.100.

[2005 c.348 §75; 2007 c.515 §3; 2013 c.529 §20]



Section 130.730 - UTC 817. When interest of beneficiary vests; distribution upon termination.

(2) Unless a will or trust clearly indicates a contrary intent, upon the occurrence of an event, satisfaction of a condition or exercise of a power that terminates or partially terminates a trust or creates an obligation for the trustee to pay or distribute all or any portion of a trust to a beneficiary, the beneficiary’s interest in the terminated trust, portion or distribution indefeasibly vests in the beneficiary as of the event, satisfaction or exercise, subject to ORS 114.600 to 114.725, rights of creditors and the administration and sale of trust property by the trustee. Upon the termination or partial termination of a trust or upon creation of the obligation for the trustee to pay or distribute all or any portion of a trust to a beneficiary under this subsection, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to the property. The trustee may retain a reasonable reserve for the payment of debts, fees, expenses and taxes.

(3) Incidental to a termination or partial termination of a trust, the trustee may request that a beneficiary execute a release of the trustee from liability for breach of trust. A release under this subsection is invalid to the extent:

(a) The release was induced by improper conduct of the trustee; or

(b) The trustee failed to adequately disclose to the beneficiary, at the time of the release, the material facts relating to the breach or sufficient information to enable the beneficiary to know of a potential claim or to inquire into the existence of a breach or potential claim.

[2005 c.348 §76; 2013 c.529 §21; 2015 c.126 §4]



Section 130.733 - Notice of proposed trustee action to beneficiaries; right of beneficiary to object.

(2) The right of a beneficiary receiving a notice of proposed action under subsection (1) of this section to object to a proposed action described in the notice is barred if the beneficiary does not notify the trustee in writing of an objection within 45 days after the notice was sent, or within such longer time as may be stated in the notice, but only to the extent that the notice of proposed action:

(a) Clearly informs the beneficiary of the right to object, the manner in which to object and the date by which the objection must be received by the trustee;

(b) States that the beneficiary’s right to object may be barred if the beneficiary does not object within the time and in the manner allowed for objection; and

(c) Adequately provides sufficient information regarding the proposed action to enable the beneficiary to make an informed decision.

(3) If a beneficiary receiving notice does not object as provided in this section, the beneficiary will be deemed to have consented to the proposed action and the beneficiary may not thereafter file an action or other civil proceeding based in tort, contract or otherwise if the proposed action is taken by the trustee within a reasonable time after the notice was given under this section. This subsection does not apply to the following:

(a) Allowance of the trustee’s compensation;

(b) Settlement of trust accounts or the trustee’s report;

(c) Sale of trust property to the trustee or sale of the trustee’s property to the trust;

(d) Exchange of trust property for property of the trustee;

(e) Grant of an option to the trustee to purchase trust property;

(f) Allowance, payment or settlement of a trustee’s claim against the trust;

(g) Compromise or settlement of a claim, action or proceeding by the trust against the trustee; or

(h) Extension, renewal or modification of the terms of a debt or other obligation of the trustee owing to or in favor of the trust.

(4) The receipt of an objection by the trustee does not prohibit the trustee from taking the proposed action or sending subsequent notices of proposed actions to the beneficiaries regarding the same or similar proposed actions.

[2013 c.529 §25]



Section 130.735 - Appointment of adviser; liability of trustee.

(2) If a trust instrument provides that a trustee is to follow the direction of an adviser, and that trustee acts in accordance with the adviser’s directions, the trustee is not liable for any loss resulting directly or indirectly from the trustee’s decision unless the decision constitutes reckless indifference to the purposes of the trust or the interests of the beneficiaries.

(3) If a trust instrument provides that a trustee is to make decisions with the approval of an adviser, and the adviser does not provide approval within a reasonable time after the trustee has made a request for approval of a decision, the trustee is not liable for any loss resulting directly or indirectly from the decision unless the decision constitutes reckless indifference to the purposes of the trust or the interests of the beneficiaries.

(4) Except to the extent specifically provided by the trust instrument, a trustee has no duty to monitor an adviser’s conduct, provide advice to the adviser, consult with the adviser or give notice to any beneficiary or third party about decisions made pursuant to the adviser’s direction that the trustee would have decided differently.

(5) Absent clear and convincing evidence to the contrary, all actions taken by a trustee for the purpose of implementing directions from an adviser, including confirming that the adviser’s directions have been carried out and recording and reporting activities requested by the adviser, are presumed to be administrative actions taken by the trustee solely for the purpose of allowing the trustee to perform the duties assigned to the trustee under the trust instrument. Administrative actions taken by a trustee for the purpose of implementing directions from an adviser do not constitute monitoring of the adviser or other participation in decisions that are within the scope of the adviser’s authority.

(6) A court may remove an adviser if the court finds:

(a) The adviser has committed a serious breach of trust; or

(b) Removal of the adviser best serves the interests of the beneficiaries because the adviser is unfit or unwilling, or has persistently failed to timely and effectively advise the trustee in matters assigned to the adviser in the trust instrument under subsection (1) of this section.

[2009 c.275 §21; 2013 c.529 §22]



Section 130.750 - Trustee’s duty to comply with prudent investor rule.

(2) The prudent investor rule is a default rule that may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.

[2005 c.348 §77]



Section 130.755 - Prudent investor rule.

(2) A trustee’s investment and management decisions respecting individual assets are not evaluated in isolation, but in the context of the trust portfolio as a whole and as a part of the overall investment strategy having risk and return objectives reasonably suited to the trust.

(3) A trustee shall consider all relevant circumstances in investing and managing trust assets, including any of the following that are relevant to the trust or the beneficiaries of the trust:

(a) General economic conditions;

(b) The possible effect of inflation or deflation;

(c) The expected tax consequences of investment decisions or strategies;

(d) The role that each investment or course of action plays within an overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(e) The expected total return from income and the appreciation of capital;

(f) Other resources of the beneficiaries;

(g) Needs for liquidity, regularity of income and preservation or appreciation of capital; and

(h) An asset’s special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(4) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(5) A trustee may invest in any kind of property or type of investment consistent with the standards of ORS 130.750 to 130.775.

(6) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee’s representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise in investing and managing trust assets.

[2005 c.348 §78]



Section 130.760 - Diversification of trust investments.

[2005 c.348 §79]



Section 130.765 - Trustee duty.

[2005 c.348 §80]



Section 130.770 - Determination of compliance with prudent investor rule.

[2005 c.348 §81]



Section 130.775 - Trust language authorizing investments permitted under prudent investor rule.

[2005 c.348 §82]



Section 130.800 - UTC 1001. Remedies for breach of trust.

(2) To remedy a breach of trust that has occurred or to prevent a breach of trust, the court may:

(a) Compel the trustee to perform the trustee’s duties;

(b) Enjoin the trustee from committing a breach of trust;

(c) Compel the trustee to pay money or restore property;

(d) Order a trustee to account;

(e) Appoint a special fiduciary to take possession of the trust property and administer the trust;

(f) Suspend the trustee;

(g) Remove the trustee as provided in ORS 130.625;

(h) Reduce or deny compensation to the trustee;

(i) Subject to ORS 130.855, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(j) Order any other appropriate relief.

[2005 c.348 §83]



Section 130.805 - UTC 1002. Damages for breach of trust.

(a) The amount of damages caused by the breach;

(b) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(c) The profit the trustee made by reason of the breach.

(2) Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. In determining the amount of contribution, the court shall consider the degree of fault of each trustee and whether any trustee or trustees acted in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

[2005 c.348 §84]



Section 130.810 - UTC 1003. Damages in absence of breach.

(2) Unless there is a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

[2005 c.348 §85]



Section 130.815 - UTC 1004. Attorney fees and costs.

[2005 c.348 §86]



Section 130.820 - UTC 1005. Limitation of action against trustee.

(2) A beneficiary may not commence a proceeding against a trustee more than one year after the date the beneficiary or a representative of the beneficiary is sent a report by certified or regular mail that adequately discloses the existence of a potential claim and that informs the beneficiary of the time allowed for commencing a proceeding. A copy of this section must be attached to the report. The report must provide sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

(3) If subsections (1) and (2) of this section do not apply, a judicial proceeding against a trustee must be commenced within 10 years from the date of the act or omission complained of, or two years from the termination of any fiduciary account established under the trust, whichever is later.

[2005 c.348 §87]



Section 130.825 - UTC 1006. Reliance on trust instrument.

[2005 c.348 §88]



Section 130.830 - UTC 1007. Event affecting administration or distribution.

[2005 c.348 §89]



Section 130.835 - UTC 1008. Exculpation of trustee.

(a) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(b) Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(2) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless:

(a) The settlor is represented by an independent counsel who reviewed the term; or

(b) The trustee proves that the exculpatory term is fair under the circumstances and that the term’s existence and contents were adequately communicated to the settlor.

[2005 c.348 §90]



Section 130.840 - UTC 1009. Beneficiary’s consent, release or ratification.

(1) The consent, release or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) At the time of the consent, release or ratification, the beneficiary did not know of the beneficiary’s rights or know of the material facts relating to the breach.

[2005 c.348 §91]



Section 130.845 - UTC 1010. Limitation on personal liability of trustee.

(2) A trustee is personally liable for torts committed in the course of administering a trust or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

(3) The following claims may be asserted in a judicial proceeding against the trustee in the trustee’s fiduciary capacity, whether or not the trustee is personally liable for the claim:

(a) A claim based on a contract entered into by a trustee in the trustee’s fiduciary capacity.

(b) A claim based on an obligation arising from ownership or control of trust property.

(c) A claim based on a tort committed in the course of administering a trust.

(4) This section does not impose personal liability on a trustee solely because the trustee holds property under an instrument that shows title in the name of the trustee but does not state that the trustee holds the property in a representative capacity.

[2005 c.348 §92]



Section 130.850 - UTC 1011. Interest as general partner.

(2) Except as otherwise provided in subsection (3) of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(3) The immunity provided by this section does not apply if an interest in a partnership is held by the trustee in a capacity other than that of trustee.

(4) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership to the same extent that the settlor would be liable if the settlor were a general partner.

[2005 c.348 §93]



Section 130.855 - UTC 1012. Protection of person dealing with trustee.

(2) A person other than a beneficiary who deals with a trustee in good faith is not required to inquire about the extent of the trustee’s powers or about the propriety of the trustee’s exercise of those powers.

(3) A person who in good faith delivers assets to a trustee need not ensure that the assets are properly applied.

(4) Any person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated, is not liable solely because the former trustee is no longer a trustee.

(5) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

[2005 c.348 §94]



Section 130.860 - UTC 1013. Certification of trust.

(2) The certification of trust shall contain the following information:

(a) That the trust exists and the date the trust instrument was executed;

(b) The identity of the settlor;

(c) The identity and address of the currently acting trustee;

(d) The powers of the trustee;

(e) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(f) The existence or nonexistence of any power to modify or amend the trust and the identity of any person holding a power to modify or amend the trust;

(g) The authority of cotrustees to sign or otherwise authenticate and whether all cotrustees or fewer than all are required in order to exercise powers of the trustee;

(h) The last four digits of the settlor’s Social Security number, or the trust’s employer identification number;

(i) The manner of taking title to trust property; and

(j) The state, country or other jurisdiction under the laws of which the trust was established.

(3) A certification of trust must be signed or otherwise authenticated by all the trustees.

(4) A certification of trust must state that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(5) A certification of trust need not contain the dispositive terms of a trust.

(6) A recipient of a certification of trust may not require the trustee to furnish the entire trust instrument, but may require the trustee to furnish copies of excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

(7) A person may require that the certification of trust:

(a) Include facts other than those listed in this section that are reasonably related to the administration of the trust;

(b) Be executed by one or more of the settlors;

(c) Be executed by one or more of the beneficiaries if the certification is reasonably related to a pending or contemplated transaction with the person; and

(d) Be adapted to the person’s own standard form, which may be incorporated in an account signature agreement or other account document.

(8) A certification of trust may contain the identity of any successor trustee or trustees and the circumstances under which any successor trustee or trustees will assume trust powers.

(9)(a) A person who acts in reliance upon a certification of trust without actual knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. A person does not have actual knowledge that the representations contained in the certification are incorrect solely by reason of having a copy of all or part of the trust instrument.

(b) Any transaction, and any lien created by that transaction, is enforceable against a trust if the transaction is entered into by a person acting in reliance on a certification of trust containing the information set forth in this section without actual knowledge that the representations contained in the certification are incorrect.

(c) If a person has actual knowledge that the trustee or trustees are acting outside the scope of the trust, and the actual knowledge was acquired by the person before entering into the transaction or making a binding commitment to do so, the transaction is not enforceable against the trust.

(10) A person is not liable for acting in reliance on a certification of trust solely because the certification fails to contain all the information required in this section.

(11) This section does not limit the rights of the beneficiaries of the trust against a trustee.

(12) A person’s failure to demand or refusal to accept and rely solely upon a certification of trust does not affect the protection provided the person by ORS 130.855, and no inference as to whether the person has acted in good faith may be drawn from the failure to demand or the refusal to accept and rely solely upon a certification.

(13) This section applies to all trusts, whether established under the laws of this state or under the law of another state, country or other jurisdiction.

[2005 c.348 §95; 2009 c.363 §3]



Section 130.900 - Uniformity of application and construction.

[2005 c.348 §96]

Note: 130.900 to 130.910 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 130 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 130.905 - UTC 1102. Electronic records and signatures.

[2005 c.348 §97]

Note: See note under 130.900.



Section 130.910 - UTC 1106. Application.

(a) ORS chapter 130 applies to all trusts created before, on or after January 1, 2006.

(b) ORS chapter 130 does not apply to judicial, administrative and other proceedings concerning trusts commenced before January 1, 2006.

(c) Any rule of construction or presumption provided in ORS chapter 130 applies to trust instruments executed before January 1, 2006, unless there is a clear indication of a contrary intent in the terms of the trust.

(d) An act done before January 1, 2006, is not affected by ORS chapter 130.

(2) If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2006, that statute continues to apply to the right even if it has been repealed or superseded.

[2005 c.348 §98]

Note: See note under 130.900.









Volume : 04 - Criminal Procedure, Crimes

Chapter 131 - Preliminary Provisions; Limitations; Jurisdiction; Venue; Criminal Forfeiture; Crime Prevention

Section 131.005 - General definitions.

(1) "Accusatory instrument" means a grand jury indictment, an information or a complaint.

(2) "Bench warrant" means a process of a court in which a criminal action is pending, directing a peace officer to take into custody a defendant in the action who has previously appeared before the court upon the accusatory instrument by which the action was commenced, and to bring the defendant before the court. The function of a bench warrant is to achieve the court appearance of a defendant in a criminal action for some purpose other than the initial arraignment of the defendant in the action.

(3) "Complaint" means a written accusation, verified by the oath of a person and bearing an indorsement of acceptance by the district attorney having jurisdiction thereof, filed with a magistrate, and charging another person with the commission of an offense, other than an offense punishable as a felony. A complaint serves both to commence an action and as a basis for prosecution thereof.

(4) "Complainant’s information" means a written accusation, verified by the oath of a person and bearing an indorsement of acceptance by the district attorney having jurisdiction thereof, filed with a magistrate, and charging another person with the commission of an offense punishable as a felony. A complainant’s information serves to commence an action, but not as a basis for prosecution thereof.

(5) "Correctional facility" means any place used for the confinement of persons charged with or convicted of a crime or otherwise confined under a court order. "Correctional facility" does not include a youth correction facility as defined in ORS 162.135 and applies to a state hospital only as to persons detained therein charged with or convicted of a crime, or detained therein after acquittal of a crime by reason of mental disease or defect under ORS 161.290 to 161.370.

(6) "Criminal action" means an action at law by means of which a person is accused of the commission of a violation, misdemeanor or felony.

(7) "Criminal proceeding" means any proceeding which constitutes a part of a criminal action or occurs in court in connection with a prospective, pending or completed criminal action.

(8) "District attorney," in addition to its ordinary meaning, includes a city attorney as prosecuting officer in the case of municipal ordinance offenses, a county counsel as prosecuting officer under a county charter in the case of county ordinance offenses, and the Attorney General in those criminal actions or proceedings within the jurisdiction of the Attorney General.

(9) "District attorney’s information" means a written accusation by a district attorney and:

(a) If filed with a magistrate to charge a person with the commission of an offense, other than an offense punishable as a felony, serves both to commence an action and as a basis for prosecution thereof; or

(b) If filed with a magistrate to charge a person with the commission of an offense punishable as a felony, serves to commence an action, but not as a basis for prosecution thereof; or

(c) If, as is otherwise authorized by law, filed in circuit court to charge a person with the commission of an offense, serves as a basis for prosecution thereof.

(10) "Information" means a district attorney’s information or a complainant’s information.

(11) "Probable cause" means that there is a substantial objective basis for believing that more likely than not an offense has been committed and a person to be arrested has committed it.

(12) "Trial court" means a court which by law has jurisdiction over an offense charged in an accusatory instrument and has authority to accept a plea thereto, or try, hear or otherwise dispose of a criminal action based on the accusatory instrument.

(13) "Ultimate trial jurisdiction" means the jurisdiction of a court over a criminal action or proceeding at the highest trial level.

(14) "Warrant of arrest" means a process of a court, directing a peace officer to arrest a defendant and to bring the defendant before the court for the purpose of arraignment upon an accusatory instrument filed therewith by which a criminal action against the defendant has been commenced.

[1973 c.836 §1; 1983 c.760 §1; 1995 c.738 §3; 1997 c.249 §42; 1997 c.801 §101; 1999 c.1051 §122]

Note: Legislative Counsel has substituted "chapter 836, Oregon Laws 1973," for the words "this Act" in sections 1 and 2, chapter 836, Oregon Laws 1973, compiled as 131.005 and 131.015. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1973 Comparative Section Table located in Volume 20 of ORS.



Section 131.007 - "Victim" defined.

[1987 c.2 §17; 1993 c.294 §3; 1997 c.313 §30; 2009 c.178 §32; 2013 c.144 §3]



Section 131.010



Section 131.015 - Application to prior and subsequent actions.

(1) The provisions of chapter 836, Oregon Laws 1973, apply to:

(a) All criminal actions and proceedings commenced upon or after January 1, 1974, and all appeals and other post-judgment proceedings relating or attaching thereto; and

(b) All matters of criminal procedure prescribed in chapter 836, Oregon Laws 1973, which do not constitute a part of any particular action or case, occurring upon or after January 1, 1974.

(2) The provisions of chapter 836, Oregon Laws 1973, do not impair or render ineffectual any proceedings or procedural matters which occurred before January 1, 1974.

[1973 c.836 §2]

Note: See note under 131.005.



Section 131.020



Section 131.025 - Parties in criminal action.

[1973 c.836 §3]



Section 131.030



Section 131.035 - When departures, errors or mistakes in pleadings or proceedings are material.

[1973 c.836 §4]



Section 131.040 - When law enforcement officer may communicate with person represented by counsel.

(1) The communication is related to a criminal investigation;

(2) No accusatory instrument has been filed charging the person with the commission of an offense that is the subject of the investigation or communication, and no juvenile petition has been filed alleging acts that would constitute the commission of an offense that is the subject of the investigation or communication; and

(3) The communication is not in violation of the Constitution of the United States or of the State of Oregon.

[1995 c.657 §19]



Section 131.045 - Appearances by simultaneous electronic transmission.

(a) "Criminal proceeding" has the meaning given that term in ORS 131.005.

(b) "Parties" means the State of Oregon and the person being prosecuted.

(c) "Simultaneous electronic transmission" means television, telephone or any other form of electronic communication transmission if the form of transmission allows:

(A) The court and the person making the appearance to communicate with each other during the proceeding;

(B) A defendant who is represented by counsel to consult privately with defense counsel during the proceeding;

(C) The victim to participate in the proceeding to the same extent that the victim is entitled to participate when the person making the appearance is physically present in the court; and

(D) The public to hear and, if the transmission includes a visual image, to see the appearance if the public has a right to hear and see the appearance when the person making the appearance is physically present in the court.

(2) When a statute authorizes or requires a person to make a personal appearance before a court in a criminal proceeding, the person may appear by being physically present in the court or by simultaneous electronic transmission if:

(a) Simultaneous electronic transmission is authorized by court rule under subsection (3) of this section;

(b) Except as otherwise provided by law, the parties in the proceeding and the court agree to appearance by simultaneous electronic transmission; and

(c) Appearance by simultaneous electronic transmission is not specifically prohibited by statute.

(3) In order for a person to appear by simultaneous electronic transmission as provided in this section, court rules must provide for the use of the specific type of simultaneous electronic transmission at the court location and for the type of proceeding in which the person is appearing. Court rules allowing the use of simultaneous electronic transmission may establish requirements for its use.

(4) Notwithstanding subsection (2)(b) of this section, a witness in a criminal proceeding may not appear before a jury by simultaneous electronic transmission without the written consent of the parties and the agreement of the court.

(5) This section does not apply to a hearing under ORS 138.510 to 138.680.

[2005 c.566 §4; 2009 c.219 §2]



Section 131.105 - Timeliness of criminal actions.

[1973 c.836 §5]



Section 131.110



Section 131.120



Section 131.125 - Time limitations.

(2) A prosecution for any of the following felonies may be commenced within 12 years after the commission of the crime or, if the victim at the time of the crime was under 18 years of age, anytime before the victim attains 30 years of age:

(a) Rape in the first degree under ORS 163.375.

(b) Sodomy in the first degree under ORS 163.405.

(c) Unlawful sexual penetration in the first degree under ORS 163.411.

(d) Sexual abuse in the first degree under ORS 163.427.

(3) A prosecution for any of the following felonies may be commenced within six years after the commission of the crime or, if the victim at the time of the crime was under 18 years of age, anytime before the victim attains 30 years of age or within 12 years after the offense is reported to a law enforcement agency or the Department of Human Services, whichever occurs first:

(a) Strangulation under ORS 163.187 (4).

(b) Criminal mistreatment in the first degree under ORS 163.205.

(c) Rape in the third degree under ORS 163.355.

(d) Rape in the second degree under ORS 163.365.

(e) Sodomy in the third degree under ORS 163.385.

(f) Sodomy in the second degree under ORS 163.395.

(g) Unlawful sexual penetration in the second degree under ORS 163.408.

(h) Sexual abuse in the second degree under ORS 163.425.

(i) Using a child in a display of sexual conduct under ORS 163.670.

(j) Encouraging child sexual abuse in the first degree under ORS 163.684.

(k) Incest under ORS 163.525.

(L) Promoting prostitution under ORS 167.012.

(m) Compelling prostitution under ORS 167.017.

(n) Luring a minor under ORS 167.057.

(4) A prosecution for any of the following misdemeanors may be commenced within four years after the commission of the crime or, if the victim at the time of the crime was under 18 years of age, anytime before the victim attains 22 years of age or within four years after the offense is reported to a law enforcement agency or the Department of Human Services, whichever occurs first:

(a) Strangulation under ORS 163.187 (3).

(b) Sexual abuse in the third degree under ORS 163.415.

(c) Exhibiting an obscene performance to a minor under ORS 167.075.

(d) Displaying obscene materials to minors under ORS 167.080.

(5) In the case of crimes described in subsection (3)(i) of this section, the victim is the child engaged in sexual conduct. In the case of the crime described in subsection (3)(k) of this section, the victim is the party to the incest other than the party being prosecuted. In the case of crimes described in subsection (3)(L) and (m) of this section, the victim is the child whose acts of prostitution are promoted or compelled.

(6) A prosecution for arson in any degree may be commenced within six years after the commission of the crime.

(7) A prosecution for any of the following felonies may be commenced within six years after the commission of the crime if the victim at the time of the crime was 65 years of age or older:

(a) Theft in the first degree under ORS 164.055.

(b) Aggravated theft in the first degree under ORS 164.057.

(c) Theft by extortion under ORS 164.075.

(d) Robbery in the third degree under ORS 164.395.

(e) Robbery in the second degree under ORS 164.405.

(f) Robbery in the first degree under ORS 164.415.

(g) Forgery in the first degree under ORS 165.013.

(h) Fraudulent use of a credit card under ORS 165.055 (4)(b).

(i) Identity theft under ORS 165.800.

(8) Except as provided in subsection (9) of this section or as otherwise expressly provided by law, prosecutions for other offenses must be commenced within the following periods of limitations after their commission:

(a) For any other felony, three years.

(b) For any misdemeanor, two years.

(c) For a violation, six months.

(9) If the period prescribed in subsection (8) of this section has expired, a prosecution nevertheless may be commenced as follows:

(a) If the offense has as a material element either fraud or the breach of a fiduciary obligation, prosecution may be commenced within one year after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is not a party to the offense, but in no case shall the period of limitation otherwise applicable be extended by more than three years;

(b) If the offense is based upon misconduct in office by a public officer or employee, prosecution may be commenced at any time while the defendant is in public office or employment or within two years thereafter, but in no case shall the period of limitation otherwise applicable be extended by more than three years; or

(c) If the offense is an invasion of personal privacy under ORS 163.700 or 163.701, prosecution may be commenced within one year after discovery of the offense by the person aggrieved by the offense, by a person who has a legal duty to represent the person aggrieved by the offense or by a law enforcement agency, but in no case shall the period of limitation otherwise applicable be extended by more than three years.

(10) Notwithstanding subsections (2) and (3) of this section, if the defendant is identified after the period described in subsection (2) or (3) of this section on the basis of DNA (deoxyribonucleic acid) sample comparisons, a prosecution for:

(a) Rape in the first degree, sodomy in the first degree, unlawful sexual penetration in the first degree or sexual abuse in the first degree may be commenced at any time after the commission of the crime.

(b) Rape in the second degree, sodomy in the second degree or unlawful sexual penetration in the second degree may be commenced within 25 years after the commission of the crime.

(11) Notwithstanding subsection (10) of this section, if a prosecution for a felony listed in subsection (10) of this section would otherwise be barred by subsection (2) or (3) of this section, the prosecution must be commenced within two years of the DNA-based identification of the defendant. [1973 c.836 §6; 1989 c.831 §1; 1991 c.386 §5; 1991 c.388 §1; 1991 c.830 §5; 1995 c.768 §8; 1997 c.427 §1; 1997 c.697 §3; 1997 c.850 §5; 2001 c.375 §1; 2005 c.252 §1; 2005 c.839 §1; 2007 c.840 §1; 2007 c.869 §6; 2009 c.585 §1; 2011 c.666 §2; 2011 c.681 §3; 2012 c.70 §2; 2015 c.417 §1; 2015 c.645 §5]

Note: Section 31, chapter 70, Oregon Laws 2012, provides:

Sec. 31. The amendments to ORS 131.125 and 411.990 by sections 2 and 3 of this 2012 Act apply to offenses committed before, on or after the effective date of this 2012 Act [March 27, 2012], but do not operate to revive a prosecution barred by the operation of ORS 131.125 before the effective date of this 2012 Act. [2012 c.70 §31]

Note: Section 3, chapter 417, Oregon Laws 2015, provides:

Sec. 3. The amendments to ORS 131.125 by section 1 of this 2015 Act apply to offenses committed before, on or after the effective date of this 2015 Act [January 1, 2016] but do not operate to revive a prosecution barred by the operation of ORS 131.125 before the effective date of this 2015 Act.

[2015 c.417 §3]



Section 131.130



Section 131.135 - When prosecution commenced.

[1973 c.836 §7]



Section 131.145 - When time starts to run; tolling of statute.

(2) Except as provided in ORS 131.155, the period of limitation does not run during:

(a) Any time when the accused is not an inhabitant of or usually resident within this state; or

(b) Any time when the accused hides within the state so as to prevent process being served upon the accused.

(3) If, when the offense is committed, the accused is out of the state, the action may be commenced within the time provided in ORS 131.125 after the coming of the accused into the state.

[1973 c.836 §8; 1987 c.158 §19]



Section 131.155 - Tolling of statute; three-year maximum.

[1973 c.836 §9]



Section 131.205 - Definition for ORS 131.205 to 131.235.

[1973 c.836 §13]



Section 131.210



Section 131.215 - Jurisdiction.

(1) Either the conduct that is an element of the offense or the result that is an element occurs within this state; or

(2) Conduct occurring outside this state is sufficient under the law of this state to constitute an attempt to commit an offense within this state; or

(3) Conduct occurring outside this state is sufficient under the law of this state to constitute a conspiracy to commit an offense within this state and an overt act in furtherance of the conspiracy occurs within this state; or

(4) Conduct occurring within this state establishes complicity in the commission of, or an attempt, solicitation or conspiracy to commit an offense in another jurisdiction which also is an offense under the law of this state; or

(5) The offense consists of the omission to perform a legal duty imposed by the law of this state with respect to domicile, residence or a relationship to a person, thing or transaction in this state; or

(6) The offense violates a statute of this state that expressly prohibits conduct outside this state affecting a legislatively protected interest of or within this state and the actor has reason to know that the conduct of the actor is likely to affect that interest.

[1973 c.836 §10]



Section 131.220



Section 131.225 - Exceptions.

(a) Either causing a specified result or an intent to cause or danger of causing that result is an element of an offense; and

(b) The result occurs or is designed or likely to occur only in another jurisdiction where the conduct charged would not constitute an offense.

(2) ORS 131.215 (1) does not apply if causing a particular result is an element of an offense and the result is caused by conduct occurring outside this state that would not constitute an offense if the result had occurred there, unless the actor intentionally or knowingly caused the result within this state.

[1973 c.836 §11]



Section 131.230



Section 131.235 - Criminal homicide.

(2) If the body, or a part thereof, of a criminal homicide victim is found within this state, it shall be prima facie evidence that the result occurred within this state.

[1973 c.836 §12]



Section 131.240



Section 131.250



Section 131.305 - Place of trial.

(2) All objections of improper place of trial are waived by a defendant unless the defendant objects in the manner set forth in ORS 131.335 to 131.363.

[1973 c.836 §14]



Section 131.310



Section 131.315 - Special provisions.

(2) If a cause of death is inflicted on a person in one county and the person dies therefrom in another county, trial of the offense may be held in either county.

(3) If the commission of an offense commenced outside this state is consummated within this state, trial of the offense shall be held in the county in which the offense is consummated or the interest protected by the criminal statute in question is impaired.

(4) If an offense is committed on any body of water located in, or adjacent to, two or more counties or forming the boundary between two or more counties, trial of the offense may be held in any nearby county bordering on the body of water.

(5) If an offense is committed in or upon any railroad car, vehicle, aircraft, boat or other conveyance in transit and it cannot readily be determined in which county the offense was committed, trial of the offense may be held in any county through or over which the conveyance passed.

(6) If an offense is committed on the boundary of two or more counties or within one mile thereof, trial of the offense may be held in any of the counties concerned.

(7) A person who commits theft, burglary or robbery may be tried in any county in which the person exerts control over the property that is the subject of the crime.

(8) If the offense is an attempt or solicitation to commit a crime, trial of the offense may be held in any county in which any act that is an element of the offense is committed.

(9) If the offense is criminal conspiracy, trial of the offense may be held in any county in which any act or agreement that is an element of the offense occurs.

(10) A person who in one county commits an inchoate offense that results in the commission of an offense by another person in another county, or who commits the crime of hindering prosecution of the principal offense, may be tried in either county.

(11) A criminal nonsupport action may be tried in any county in which the dependent child is found, irrespective of the domicile of the parent, guardian or other person lawfully charged with support of the child.

(12) If the offense is theft, forgery or identity theft and the offense consists of an aggregate transaction involving more than one county, trial of the offense may be held in any county in which one of the acts of theft, forgery or identity theft was committed.

(13) When a prosecution is for violation of the Oregon Securities Law, the trial of the offense may be held in the county in which:

(a) The offer to purchase or sell securities took place or where the sale or purchase of securities took place; or

(b) Any act that is an element of the offense occurred.

(14) When a prosecution under ORS 165.692 and 165.990 or 411.675 and 411.990 (2) and (3) involves Medicaid funds, the trial of the offense may be held in the county in which the claim was submitted for payment or in the county in which the claim was paid.

(15)(a) If the offense is stalking under ORS 163.732 and involves contacts as defined in ORS 163.730 in more than one county, trial of the offense may be held in any county in which a contact occurred.

(b) If the offense is violating a court’s stalking protective order under ORS 163.750, trial of the offense may be held in the county in which the defendant engaged in conduct prohibited by the order or in the county in which the order was issued.

[1973 c.836 §15; 1987 c.603 §26; 1989 c.384 §1; 1993 c.680 §28; 1995 c.496 §7; 2007 c.584 §3; 2009 c.212 §1]



Section 131.320



Section 131.325 - Place of trial; doubt as to place of crime; conduct outside of state.

[1973 c.836 §16]



Section 131.330



Section 131.335 - Change of venue.

[1973 c.836 §17]



Section 131.340



Section 131.345 - Motion for change of venue; when made.

[1973 c.836 §18]



Section 131.350



Section 131.355 - Change of venue for prejudice.

[1973 c.836 §19]



Section 131.360



Section 131.363 - Change of venue in other cases.

[1973 c.836 §20]



Section 131.365



Section 131.370



Section 131.375 - Transmission of transcript on change of venue.

[1973 c.836 §21]



Section 131.380



Section 131.385 - Filing of transmitted transcript and papers.

[1973 c.836 §22]



Section 131.390



Section 131.395 - Expenses of change; taxation as costs.

(2) The expenses of a change of place of trial under ORS 131.355 shall not be taxed against the defendant.

[1973 c.836 §23]



Section 131.400



Section 131.405 - Attendance of defendant at new place of trial.

(2) A security deposit is sufficient therefor in all respects as if the action had proceeded to final determination in the court where it was commenced.

[1973 c.836 §24]



Section 131.410



Section 131.415 - Conveyance of defendant in custody after change of venue.

[1973 c.836 §25]



Section 131.420



Section 131.430



Section 131.440



Section 131.450



Section 131.460



Section 131.470



Section 131.505 - Definitions for ORS 131.505 to 131.525.

(1) "Conduct" and "offense" have the meaning provided for those terms in ORS 161.085 and 161.505.

(2) When the same conduct or criminal episode violates two or more statutory provisions, each such violation constitutes a separate and distinct offense.

(3) When the same conduct or criminal episode, though violating only one statutory provision, results in death, injury, loss or other consequences of two or more victims, and the result is an element of the offense defined, there are as many offenses as there are victims.

(4) "Criminal episode" means continuous and uninterrupted conduct that establishes at least one offense and is so joined in time, place and circumstances that such conduct is directed to the accomplishment of a single criminal objective.

(5) A person is "prosecuted for an offense" when the person is charged therewith by an accusatory instrument filed in any court of this state or in any court of any political subdivision of this state, and when the action either:

(a) Terminates in a conviction upon a plea of guilty, except as provided in ORS 131.525 (2);

(b) Proceeds to the trial stage and the jury is impaneled and sworn; or

(c) Proceeds to the trial stage when a judge is the trier of fact and the first witness is sworn.

(6) There is an "acquittal" if the prosecution results in a finding of not guilty by the trier of fact or in a determination that there is insufficient evidence to warrant a conviction.

[1973 c.836 §26; 1983 c.509 §1; 2001 c.104 §42]



Section 131.515 - Previous prosecution; when a bar to second prosecution.

(1) No person shall be prosecuted twice for the same offense.

(2) No person shall be separately prosecuted for two or more offenses based upon the same criminal episode, if the several offenses are reasonably known to the appropriate prosecutor at the time of commencement of the first prosecution and establish proper venue in a single court.

(3) If a person is prosecuted for an offense consisting of different degrees, the conviction or acquittal resulting therefrom is a bar to a later prosecution for the same offense, for any inferior degree of the offense, for an attempt to commit the offense or for an offense necessarily included therein.

(4) A finding of guilty of a lesser included offense on any count is an acquittal of the greater inclusive offense only as to that count.

[1973 c.836 §27; 1997 c.511 §3]



Section 131.525 - Previous prosecution; when not a bar to subsequent prosecution.

(a) The defendant consents to the termination or waives, by motion, by an appeal upon judgment of conviction, or otherwise, the right to object to termination.

(b) The trial court finds that a termination, other than by judgment of acquittal, is necessary because:

(A) It is physically impossible to proceed with the trial in conformity with law; or

(B) There is a legal defect in the proceeding that would make any judgment entered upon a verdict reversible as a matter of law; or

(C) Prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the defendant or the state; or

(D) The jury is unable to agree upon a verdict; or

(E) False statements of a juror on voir dire prevent a fair trial.

(c) When the former prosecution occurred in a court which lacked jurisdiction over the defendant or the offense.

(d) When the subsequent prosecution was for an offense which was not consummated when the former prosecution began.

(2) A plea of guilty or resulting judgment is not a bar under ORS 131.515 (2) to a subsequent prosecution under an accusatory instrument which is filed no later than 30 days after entry of the guilty plea. The defendant’s prior plea of guilty or resulting judgment, notwithstanding ORS 135.365, shall be vacated upon motion by the defendant if made within 30 days after defendant’s arraignment for the subsequent prosecution. The provisions of ORS 135.445 apply to such a vacated plea or resulting judgment and any statements made in relation to those proceedings.

[1973 c.836 §28; 1983 c.509 §2]



Section 131.535 - Proceedings not constituting acquittal.

(1) If the defendant was formerly acquitted on the ground of a variance between the accusatory instrument and the proof; or

(2) If the accusatory instrument was:

(a) Dismissed upon a demurrer to its form or substance;

(b) Dismissed upon any pretrial motion; or

(c) Discharged for want of prosecution without a judgment of acquittal.

[1973 c.836 §29; 2001 c.104 §43]



Section 131.550 - Definitions for ORS 131.550 to 131.600.

(1) "Acquiesce in prohibited conduct" means that a person knew of the prohibited conduct and knowingly failed to take reasonable action under the circumstances to terminate or avoid the use of the property in the course of prohibited conduct. For purposes of this subsection, "reasonable action under the circumstances" includes, but is not limited to:

(a) Reporting the prohibited conduct to a law enforcement agency;

(b) Commencing action that will assert the rights of the affiant as to the property interest;

(c) Terminating a rental agreement; or

(d) Seeking an abatement order under the provisions of ORS 105.505 to 105.520 or 105.550 to 105.600 or under any ordinance or regulation allowing abatement of nuisances.

(2) "All persons known to have an interest" means:

(a) Any person who has, prior to the time the property is seized for criminal forfeiture, filed notice of interest with any public office as may be required or permitted by law to be filed with respect to the property that has been seized for criminal forfeiture;

(b) Any person from whose custody the property was seized; or

(c) Any person who has an interest in the property, including all owners and occupants of the property, whose identity and address is known or is ascertainable upon diligent inquiry and whose rights and interest in the property may be affected by the action.

(3) "Attorney fees" has the meaning given that term in ORCP 68 A.

(4) "Financial institution" means any person lawfully conducting business as:

(a) A financial institution or trust company, as those terms are defined in ORS 706.008;

(b) A consumer finance company subject to the provisions of ORS chapter 725;

(c) A mortgage banker or a mortgage broker as those terms are defined in ORS 86A.100, a mortgage servicing company or other mortgage company;

(d) An officer, agency, department or instrumentality of the federal government, including but not limited to:

(A) The Secretary of Housing and Urban Development;

(B) The Federal Housing Administration;

(C) The United States Department of Veterans Affairs;

(D) Rural Development and the Farm Service Agency of the United States Department of Agriculture;

(E) The Federal National Mortgage Association;

(F) The Government National Mortgage Association;

(G) The Federal Home Loan Mortgage Corporation;

(H) The Federal Agricultural Mortgage Corporation; and

(I) The Small Business Administration;

(e) An agency, department or instrumentality of this state, including but not limited to:

(A) The Housing and Community Services Department;

(B) The Department of Veterans’ Affairs; and

(C) The Public Employees Retirement System;

(f) An agency, department or instrumentality of any municipality in this state, including but not limited to such agencies as the Portland Development Commission;

(g) An insurer as defined in ORS 731.106;

(h) A private mortgage insurance company;

(i) A pension plan or fund or other retirement plan; and

(j) A broker-dealer or investment adviser representative as defined in ORS 59.015.

(5) "Forfeiture counsel" means an attorney designated to represent a seizing agency in criminal forfeiture actions or proceedings.

(6) "Instrumentality" means property that is used or intended for use in prohibited conduct or that facilitates prohibited conduct.

(7) "Law enforcement agency" means any agency that employs police officers or prosecutes criminal cases.

(8) "Motor vehicle with a hidden compartment" means a motor vehicle as defined in ORS 801.360 that has had the vehicle’s original design modified by a person other than the manufacturer to create a container, space or enclosure for the purpose of concealing, hiding or otherwise preventing discovery of its contents and that is used or intended to be used to facilitate the commission of a criminal offense.

(9) "Official law enforcement use" means a use that may reasonably be expected to result in the identification, apprehension or conviction of criminal offenders.

(10) "Police officer" has the meaning given that term in ORS 133.525.

(11) "Proceeds of prohibited conduct" means property derived directly or indirectly from, maintained by or realized through an act or omission that constitutes prohibited conduct, and includes any benefit, interest or property of any kind without reduction for expenses of acquiring or maintaining it or incurred for any other reason.

(12) "Prohibited conduct" means:

(a) For purposes of proceeds, a felony or a Class A misdemeanor.

(b) For purposes of instrumentalities, any crime listed in ORS 131.602.

(13) "Property" means any interest in anything of value, including the whole of any lot or tract of land and tangible and intangible personal property, including currency, instruments or securities or any other kind of privilege, interest, claim or right whether due or to become due.

(14) "Seizing agency" means a law enforcement agency that has seized property for criminal forfeiture.

(15) "Weapon" means any instrument of offensive or defensive combat or anything used, or designed to be used, to destroy, defeat or injure a person.

[2005 c.830 §1; 2007 c.71 §30; 2009 c.874 §5]



Section 131.553 - Legislative findings; effect on local laws; remedy not exclusive.

(a) Prohibited conduct is undertaken in the course of activities that result in, and are facilitated by, the acquisition, possession or transfer of property subject to criminal forfeiture under ORS 131.550 to 131.600;

(b) Transactions involving property subject to criminal forfeiture under ORS 131.550 to 131.600 escape taxation;

(c) Perpetrators of crimes should not be allowed to keep the proceeds and instrumentalities of their crimes;

(d) Governments attempting to respond to prohibited conduct require additional resources to meet their needs; and

(e) There is a need to provide for the forfeiture of certain property subject to criminal forfeiture under ORS 131.550 to 131.600, to provide for the protection of the rights and interests of affected persons and to provide for uniformity throughout this state with respect to the laws of this state that pertain to the criminal forfeiture of real and personal property based upon prohibited conduct.

(2) ORS 131.550 to 131.600 do not impair the right of any city or county to enact ordinances providing for the criminal forfeiture of property based upon prohibited conduct if:

(a) The property was used to commit the conduct described in the ordinances, or constitutes proceeds of the conduct; and

(b) The criminal forfeiture is subject to procedures and limitations set forth in ORS 131.550 to 131.600.

(3) Nothing in ORS 131.550 to 131.600 may be construed to limit or impair any right or remedy that any person or entity may have under ORS 166.715 to 166.735. Criminal forfeiture is a remedy separate and apart from any other criminal penalty and from civil forfeiture or any other civil penalty.

[2005 c.830 §2]



Section 131.556 - Right, title and interest in forfeited property vests in seizing agency.

[2005 c.830 §3]



Section 131.558 - Property subject to forfeiture.

(1) All controlled substances that have been manufactured, distributed, dispensed, possessed or acquired in the course of prohibited conduct;

(2) All raw materials, products and equipment of any kind that are used, or intended for use, in providing, manufacturing, compounding, processing, delivering, importing or exporting any service or substance in the course of prohibited conduct;

(3) All property that is used, or intended for use, as a container for property described in subsection (1) or (2) of this section;

(4) All conveyances, including aircraft, vehicles and vessels, that are used, or are intended for use, to transport or facilitate the transportation, sale, receipt, possession or concealment of property described in subsection (1) or (2) of this section, and all conveyances, including aircraft, vehicles and vessels, that are used or intended for use in prohibited conduct or to facilitate prohibited conduct, except that:

(a) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to criminal forfeiture under the provisions of this section unless the owner or other person in charge of such conveyance was a consenting party or knew of and acquiesced in the prohibited conduct; and

(b) No conveyance is subject to criminal forfeiture under the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted by any person other than such owner while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state;

(5) All books, records, computers and research, including formulae, microfilm, tapes and data that are used or intended for use to facilitate prohibited conduct;

(6) All moneys, negotiable instruments, balances in deposit or other accounts, securities or other things of value furnished or intended to be furnished by any person in the course of prohibited conduct, all proceeds of or from prohibited conduct, and all moneys, negotiable instruments, balances in deposit and other accounts and securities used or intended to be used to facilitate any prohibited conduct;

(7) All real property, including any right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended to be used to commit or facilitate the commission of prohibited conduct;

(8) All weapons possessed, used or available for use to facilitate conduct giving rise to criminal forfeiture;

(9) All property described in this section that is intended for use in committing or facilitating an attempt to commit a crime as described in ORS 161.405, a solicitation as described in ORS 161.435 or a conspiracy as described in ORS 161.450; and

(10) All personal property that is used or intended to be used to commit or facilitate prohibited conduct.

[2005 c.830 §4]



Section 131.561 - Seizure of property subject to forfeiture.

(a) To any person on account of obedience to the order or direction; or

(b) For any costs incurred on account of any contamination of the delivered property. This includes, but is not limited to, any disposal costs for any property forfeited under ORS 131.558, any hazardous waste or material, any contraband or any other contamination contained in property seized under this section.

(2) In addition to seizures authorized by ORS 133.535, a police officer may seize property without a court order if the police officer has probable cause to believe that the property is subject to criminal forfeiture.

(3) Except as provided in ORS 131.564, with regard to cash or other assets that at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the person having control or custody of the property shall deliver the same over to the police officer.

(4)(a) A police officer may seize property pursuant to an order of the court. Forfeiture counsel or a seizing agency may apply for an ex parte order directing seizure of specified property.

(b) Application may be made to any judge as defined in ORS 133.525. The application must be supported by one or more affidavits setting forth the facts and circumstances tending to show where the objects of the seizure are to be found. The court shall issue the order upon a finding of probable cause to believe that the described property is subject to criminal forfeiture. The order may be set out on the face of a search warrant.

(c) Except as provided in ORS 131.564, with regard to cash or other assets that at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the order shall direct any person having control or custody of the property to deliver the same over to the seizing agency or to the court to abide judgment.

(5) Property may be constructively seized by posting notice of seizure for criminal forfeiture on it or by filing notice of seizure for criminal forfeiture or notice of pending criminal forfeiture in the public records that impart constructive notice of matters relating to such property. A notice that is filed must include a description of the property that is the subject of the seizure. Real property, including interests arising out of land sale contracts, may be seized only upon recording a notice of seizure containing a legal description of the property in the mortgage records of the county in which the real property is located.

(6) Promptly upon seizure, the officer who seized the property shall make an inventory of the property seized and shall deliver a receipt embodying the inventory to the person from whose possession the property is taken or to the person in apparent control of the property at the time it is seized. If the property is unoccupied or there is no one present in apparent control, the officer shall leave the receipt suitably affixed to the property. If the property is physically removed from the location of seizure and it is unoccupied or there is no one present in apparent control, then the officer shall promptly file the receipt in the public records of the seizing agency. Every receipt prepared under this subsection shall contain, in addition to an inventory of the property seized, the following information:

(a) The identity of the seizing agency; and

(b) The address and telephone number of the office or other place where the person may obtain further information concerning the criminal forfeiture.

(7) In the event that property is seized from the possession of a person who asserts a possessory lien over such property pursuant to applicable law, notwithstanding any other provision of law, any lien of the person from whom the property was seized remains in effect and is enforceable as fully as though the person had retained possession of the property.

[2005 c.830 §5]



Section 131.564 - Status of seized property; release; maintenance and use.

(A) To the expenses of the sale;

(B) If the property is a motor vehicle with a hidden compartment, to reimburse the seizing agency for the cost of disabling the hidden compartment;

(C) To the payment of the obligations owed to the foreclosing financial institution that are secured by the property and to any other person whose lien or security interest in the property has been foreclosed in the suit or action in the order determined by the court; and

(D) The surplus, if any, shall be distributed to the seizing agency, or to the court in which the forfeiture proceedings are pending.

(b) The sheriff, trustee or other person who distributes the sale proceeds as provided in this subsection is not liable to any person who has or asserts an interest in the property.

(2) Within 30 days following seizure of property for criminal forfeiture, the seizing agency, in consultation with the district attorney of the county in which the property was seized for forfeiture, shall determine whether it will seek the forfeiture of the property. If the seizing agency elects not to seek forfeiture, it shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens arising under ORS 87.152 to 87.162 that have attached to the property since its seizure and release the property. The property may be released to a person other than the person from whose custody or control the property was taken if the seizing agency or forfeiture counsel first mails to the last-known addresses of all persons known to have an interest in the property a notice of intent to release the property. The notice must specify the person to whom the property is to be released and must detail the time and place of the release. An agency that complies with the provisions of this subsection by paying costs and expenses of towing and storage, discharging possessory liens, mailing any required notices and releasing the property is not liable for its actions under this subsection or for any consequences thereof. If the property is a motor vehicle with a hidden compartment, the seizing agency is not liable for any diminution in the value of the property as a result of disabling the compartment.

(3) A seizing agency shall, pending criminal forfeiture and final disposition and subject to the need to retain the property in any criminal proceeding, provide that property in the physical custody of the seizing agency be serviced or maintained as may be reasonably appropriate to preserve the value of the property.

(4) A seizing agency may, pending criminal forfeiture and final disposition and subject to the need to retain seized property in any criminal proceeding:

(a) Provide that the seized property be transferred for criminal forfeiture to any city, county, state or federal agency with criminal forfeiture authority, provided that no such transfer may have the effect of diminishing or reducing the rights of any third party under ORS 131.550 to 131.600.

(b) Apply to the court for an order providing that the seized property may be sold, leased, rented or operated in the manner and on the terms that may be specified in the court’s order. The court shall deny any application unless the sale, lease, rental or operation of the property will be conducted in a commercially reasonable manner and will not result in a material reduction of the property’s value. The court may enter an order only:

(A) After notice and opportunity to be heard is provided to all persons known to have or to claim an interest in the property; and

(B) With the consent of all persons holding security interests of record in the property.

(c) Provide that the seized property be removed to a storage area for safekeeping.

(5) Unless otherwise ordered by the court, the seizing agency shall hold the proceeds of the sale, leasing, renting or operation under subsection (4) of this section and the rights of holders of security interests of record in the property attach to the proceeds of the sale, leasing, renting or operation in the same order of priority as interests attached to the property.

(6)(a) Except as provided in paragraph (b) of this subsection and except for currency with apparent or known intrinsic collector value, all cash seized for criminal forfeiture, together with all cash received from the sale, leasing, renting or operation of the property, must be immediately deposited in an insured interest-bearing forfeiture trust account or accounts maintained by the seizing agency exclusively for this purpose. Cash may be retained as evidence in a criminal proceeding but must be deposited immediately when the need to retain it as evidence is discharged.

(b) Notwithstanding paragraph (a) of this subsection, all cash seized for criminal forfeiture that at the time of seizure is deposited in any form of account in a financial institution may remain in the account in the financial institution. From the time of seizure until the criminal forfeiture proceeding is abandoned, or until a court ultimately enters a judgment granting or denying criminal forfeiture or enters a judgment of dismissal, all deposits except the deposit of interest by the financial institution, withdrawals or other transactions involving the account are prohibited, unless approved by the court.

(c) Subject to any court order, interest earned upon cash deposited in a forfeiture trust account or held in an account in a financial institution under this subsection must be disbursed as follows:

(A) If the criminal forfeiture proceeding is abandoned, or if the court ultimately enters a judgment denying criminal forfeiture or a judgment of dismissal, the seizing agency shall pay any interest earned, together with the cash deposited in the forfeiture trust account in connection with the seizure in question, to the person from whom it was seized, and the seizing agency shall release any interest earned, together with the cash deposited in an account in a financial institution, to the person from whom it was seized.

(B) If a judgment of criminal forfeiture is entered, but parties other than the seizing agency establish rights to portions of the amount that are in the aggregate larger than or equal to the cash on deposit plus interest earned thereon, the seizing agency shall disburse the interest, together with the cash on deposit, to the parties in the order of their priority.

(C) If a judgment of criminal forfeiture is entered and the total amount arising out of the seizure that is on deposit in the forfeiture trust account or in an account in a financial institution, including interest earned on moneys deposited, is greater than the aggregate amount needed to satisfy the established interests of security interest holders, lienholders and other claimants, the seizing agency shall retain the balance remaining after payment by the seizing agency to parties.

(7) If the property seized for criminal forfeiture consists of stocks, bonds, promissory notes or other security or evidence of indebtedness, and the property is held in some form of account in a financial institution, the property may remain in the account pending a final decision in the criminal forfeiture proceedings. Unless otherwise allowed by order of the court, no transactions involving the account may be permitted other than the deposit or reinvestment of dividends or other normally recurring payments on the property. Any accrual to the value of the property during the pendency of criminal forfeiture proceedings must be disbursed in the manner provided for the disbursement of interest under subsection (6) of this section.

(8) When property has been seized for criminal forfeiture or a notice of criminal forfeiture has been filed, an owner of or interest holder in the property may file a motion seeking an order to show cause. The motion must be filed no later than 15 days after the owner or interest holder received notice or actual knowledge of the seizure, whichever is earlier. At the time a person files a motion under this subsection, the person must serve a copy of the motion on the forfeiture counsel and the defendant, if any. When a motion is filed under this subsection, the court shall issue an order to show cause to the seizing agency for a hearing on the sole issue of whether probable cause for criminal forfeiture of the property exists. If the court finds that there is no probable cause for criminal forfeiture of the property, the property seized for criminal forfeiture or subjected to the notice of criminal forfeiture must be released pending the outcome of a judicial proceeding under ORS 131.582. As used in this subsection, "owner" or "interest holder" does not include the defendant.

[2005 c.830 §6; 2009 c.874 §4]



Section 131.566 - Motor vehicle with hidden compartment.

(a) Retains the motor vehicle for law enforcement purposes; or

(b) Determines that the cost of disabling the hidden compartment exceeds the value of the motor vehicle.

(2) Notwithstanding ORS 131.594 or 131.597, if the motor vehicle with a hidden compartment is forfeited and the seizing agency:

(a) Retains the motor vehicle for law enforcement purposes, the agency shall deduct the cost of disabling the hidden compartment from the value of the motor vehicle before making the distribution described in ORS 131.594 or 131.597.

(b) Does not retain the motor vehicle for law enforcement purposes and determines that the cost of disabling the hidden compartment exceeds the value of the motor vehicle, the agency shall sell the motor vehicle for scrap or salvage and distribute the proceeds of the sale according to ORS 131.594 or 131.597. The seizing agency shall ensure that the person to whom the motor vehicle is sold disables the hidden compartment or the motor vehicle.

(3) If a motor vehicle with a hidden compartment is forfeited and the seizing agency sells the motor vehicle, the agency shall deduct the cost of disabling the hidden compartment from the proceeds of the sale under ORS 131.594 (1)(a) or 131.597 (1)(a).

[2009 c.874 §2]



Section 131.567 - Recorded notice of intent to forfeit real property; form.

(2) Unless otherwise prescribed by law, a seizing agency recording a notice of intent to forfeit shall use substantially the following form:

______________________________________________________________________________

NOTICE OF INTENT

TO FORFEIT

Pursuant to ORS 131.567, the undersigned states:

That I, _______________do declare that it is my intent to initiate criminal forfeiture proceedings on the following described real property:

1. The description of the real property to be affected is:

________________________

________________________

________________________

________________________

________________________

2. The common address of the property, if any, is:

________________________

________________________

________________________

Dated this ___ day of________,___.

This notice of intent to file forfeiture will expire on the ___ day of________, ___, absent future filings.

Name of agency seeking forfeiture

________________________

Name of Forfeiture Counsel

________________________

Address

________________________

________________________

________________________

Telephone Number

________________________

State of Oregon )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of________,___.

Notary Public for Oregon

My commission expires________.

______________________________________________________________________________

(3) The notice of intent to forfeit property expires 30 days after the date of filing absent future filings to perfect.

[2005 c.830 §7]



Section 131.570 - Notice of seizure for forfeiture; service on persons other than defendant; publication of notice.

(2) Except as otherwise provided in ORS 131.579 (1) to (3), if notice of seizure for criminal forfeiture:

(a) Is given in a manner other than by publication, any person, other than the defendant, claiming an interest in the property must file a claim with the forfeiture counsel within 21 days after service of notice of seizure for criminal forfeiture.

(b) Is published, any person, other than the defendant, claiming an interest in the property must file a claim with the forfeiture counsel within 21 days after the last publication date.

(3) An extension for the filing of a claim under subsection (2) of this section may not be granted. The claim must be signed by the claimant under penalty of perjury and must set forth all of the following:

(a) The true name of the claimant;

(b) The address at which the claimant will accept future mailings from the court or the forfeiture counsel; and

(c) A statement that the claimant has an interest in the seized property.

(4) If a seizing agency publishes notice of seizure for criminal forfeiture in a newspaper in the manner provided by subsection (1) of this section, the agency may include in a single publication as many notices of criminal forfeiture as the agency considers convenient. The publication may contain a single statement of matters from the notices of criminal forfeiture that are common to all of the notices and that would otherwise result in needless repetition. The publication must contain for each notice of criminal forfeiture a separate copy of the inventory prepared pursuant to ORS 131.561, and a separate statement of the identity of the person from whose custody the property was seized. The published inventory need not contain estimates of value for the property seized.

[2005 c.830 §8]



Section 131.573 - Petition for expedited hearing.

(2) A petition for an expedited hearing must contain a claim if no claim has previously been filed. The petition must reflect whether the petitioner seeks one or more of the following:

(a) A determination at the hearing that the petitioner is a bona fide purchaser for value and did not acquiesce in the prohibited conduct.

(b) An order restoring custody of seized property to the petitioner during the pendency of the proceedings if the court finds, by a preponderance of the evidence, that it is probable that the property will remain available for forfeiture at the completion of the proceedings and that there is a reasonable possibility that the petitioner will ultimately prevail in the proceeding.

(c) Appointment of a receiver.

(3) A person filing a petition under this section shall serve a copy of the petition on all persons known to have an interest. Service must be accomplished as provided in ORCP 7 D. Service by publication is not required prior to an expedited hearing.

(4) The court shall hold a hearing within 15 days after service of all persons known to have an interest or at such later time as the court may allow for good cause shown. The hearing is limited to:

(a) Deciding whether the petitioner can prove that the petitioner is a bona fide purchaser for value and did not acquiesce in the prohibited conduct;

(b) Determining whether an order should be entered directing the return of the seized property to the claimant during the pendency of the hearing; and

(c) Determining whether an order should be entered directing the appointment of a receiver to manage property seized pursuant to ORS 131.550 to 131.600 pending a final determination as to the disposition of the property, if the petitioner or the seizing agency requests that order.

(5) The parties to a proceeding under ORS 131.582 may at any time stipulate to the entry of an order restoring custody of seized property to a petitioner who claims an interest in the property. The order must comply with the requirements of ORS 131.576 (1).

[2005 c.830 §9]



Section 131.576 - Order restoring custody of property after expedited hearing.

(a) Prohibit the petitioner from using the property in unlawful conduct of any kind, or from allowing the property to be used by any other person in unlawful conduct;

(b) Require the petitioner to service and maintain the property as may be reasonably appropriate to preserve the value of the property; and

(c) Require the petitioner to inform the court of the exact location of the property at the time of any judicial proceeding under ORS 131.582 and to deliver the property to the seizing agency immediately upon the issuance of a judgment of criminal forfeiture.

(2) An order restoring custody to a petitioner under ORS 131.573 may include such other requirements as the court finds appropriate pending a final determination as to the disposition of the property.

(3) An order restoring custody to a petitioner under ORS 131.573 is enforceable by a contempt proceeding brought on the relation of forfeiture counsel, by a further order directing the petitioner to deliver the property to the custody of the seizing agency, by an order awarding to the seizing agency its reasonably incurred attorney fees, costs and investigative expenses, and by such other remedies or relief as the court finds appropriate.

[2005 c.830 §10]



Section 131.579 - Affidavit in response to notice of seizure for forfeiture.

(A) In the regular course of business as a financial institution;

(B) For valuable consideration;

(C) Without knowledge of the prohibited conduct;

(D) In good faith and without intent to defeat the interest of any potential seizing agency; and

(E) With respect to personal property, prior to the seizure of the property, or with respect to real property, recorded prior to the recording of notice of the seizure of the real property in the mortgage records of the county in which the real property is located.

(b) Failure to file an affidavit constitutes a default. The affidavit must be filed within 30 days from the date of service under ORS 131.570.

(2) Notwithstanding the provisions of subsection (1) of this section, any person, other than a financial institution, who transfers or conveys an interest in real property pursuant to a contract for transfer or conveyance of an interest in real property as defined in ORS 93.905 and who retains an interest in the real property, or any successor in interest, may respond to a notice of seizure for criminal forfeiture by filing an affidavit with the court establishing that the person:

(a) Received the interest in return for valuable consideration or by way of devise or intestate succession;

(b) Had no knowledge at the time of transfer or conveyance of the prohibited conduct;

(c) Acted in good faith and without intent to defeat the interest of any potential seizing agency;

(d) Recorded the interest in the mortgage records of the county in which the real property is located prior to the recording of any notice of intent to seize or notice of seizure; and

(e) Continued to hold the interest without acquiescing in the prohibited conduct.

(3) The affidavit permitted by subsection (2) of this section must be filed within 30 days from the date of service under ORS 131.570. Failure to file an affidavit as set forth in subsection (2) of this section constitutes a default.

(4) In response to an affidavit filed under subsection (2) of this section, the seizing agency may controvert any or all of the assertions made in the affidavit. The affidavit of the seizing agency must be filed with the court within 20 days after the date the affidavit is filed under subsection (2) of this section. The transferor, conveyor or successor in interest may respond, within five days after the filing of the affidavit of the seizing agency, with a supplemental affidavit limited to the matters stated in the affidavit of the seizing agency. If the seizing agency does not file an affidavit within the time allowed, the transferor, conveyor or successor in interest is considered to be a financial institution for all purposes under ORS 131.550 to 131.600.

(5) If the seizing agency files an affidavit under subsection (4) of this section, the court shall decide the issues raised in the affidavit in a proceeding under ORS 131.582.

[2005 c.830 §11]



Section 131.582 - Prosecution of criminal forfeiture; indictment or information; burden of proof; judgment; notice to claimants.

(2) If the grand jury returns an indictment for criminal forfeiture, the defendant may admit or deny that the property is subject to criminal forfeiture. If the defendant fails to admit or deny that the property is subject to forfeiture, the court shall enter a denial on behalf of the defendant.

(3) When the underlying criminal conduct is a Class A misdemeanor, a city or county attorney may prosecute a criminal forfeiture by filing an information in the municipal or justice court.

(4) A criminal forfeiture proceeding and the underlying criminal case must be tried in the same proceeding.

(5) The criminal procedure laws of this state apply to criminal forfeiture proceedings.

(6) The court shall enter a judgment of criminal forfeiture if the forfeiture counsel proves beyond a reasonable doubt that the property for which forfeiture is sought is an instrumentality or the proceeds of the crime of conviction or past prohibited conduct that is similar to the crime of conviction.

(7) Forfeiture counsel may move the court at any time for an order finding that the defendant is a fugitive and in default. The court may enter an order finding the defendant in default under this subsection and enter a judgment of criminal forfeiture if the court finds that the defendant is not confined or held in custody by another jurisdiction, and that the defendant, after notice or knowledge of the fact that a warrant has been issued for the defendant:

(a) Purposely left the state to avoid prosecution;

(b) Declines to return to the state and allow execution of the warrant; or

(c) Otherwise evades the jurisdiction of the court issuing the warrant.

(8) No later than 21 days after the entry of a judgment of criminal forfeiture under this section, the forfeiture counsel shall notify by mail all persons who filed claims under ORS 131.570 or affidavits under ORS 131.579 of the judgment of criminal forfeiture. The notice must inform the person of the requirements of subsection (9) of this section.

(9) If a person who receives notice under subsection (8) of this section wishes to assert the person’s interest in the property but was not eligible to file an affidavit under ORS 131.579, the person must file an affidavit with the trial court, and must serve the forfeiture counsel with a copy of the affidavit, no later than 21 days after the date the notice required by subsection (8) of this section was mailed. The person must allege facts in an affidavit filed under this subsection that if true would prove that the person took the property or the interest that the person holds in the property:

(a)(A) Before it was seized for criminal forfeiture; and

(B) In good faith and without intent to defeat the interest of any seizing agency; or

(b) As a bona fide purchaser for value without acquiescing in the prohibited conduct.

(10)(a) If an affidavit is timely filed under subsection (9) of this section and the forfeiture counsel:

(A) Does not contest the affidavit, the forfeiture counsel shall submit a form of judgment to the court for entry under ORS 131.588.

(B) Does contest the affidavit, the forfeiture counsel shall request a hearing with the trial court no later than 21 days after receiving the affidavit.

(b) If no affidavit is filed under subsection (9) of this section but the seizing agency filed an affidavit under ORS 131.579 (4), the forfeiture counsel shall request a hearing with the trial court no later than 21 days after the last date for receiving affidavits under subsection (9) of this section.

(11)(a) A hearing pursuant to subsection (10) of this section is an ancillary proceeding and the Oregon Rules of Civil Procedure apply. At the hearing:

(A) Forfeiture counsel has the burden of proving by a preponderance of the evidence that the person claiming an interest in the property:

(i) Took the property with the intent to defeat the interest of a seizing agency; or

(ii) Is not a bona fide purchaser for value or acquiesced in the prohibited conduct.

(B) Forfeiture counsel may present evidence and witnesses and cross-examine witnesses who appear at the hearing.

(C) The person claiming an interest in the property may testify, present evidence and witnesses and cross-examine witnesses who appear at the hearing.

(b) In addition to testimony and evidence presented at the hearing, the court shall consider relevant portions of the record of the criminal case that resulted in the judgment of criminal forfeiture.

(c) The court shall amend the judgment of criminal forfeiture in accordance with its determination if, after the hearing, the court determines that the claimant:

(A) Did take the property before it was seized for criminal forfeiture and in good faith and without intent to defeat the interest of the seizing agency; or

(B) Is a bona fide purchaser for value of the right, title or interest in the property and did not acquiesce in the prohibited conduct.

(d) Notwithstanding ORS 19.255 (1), a person may file a notice of appeal within 30 days after entry in the register of an order disposing of the matters at issue in the ancillary proceeding. An appeal under this paragraph is governed by the provisions of ORS chapter 19 relating to appeals in civil actions.

(12) When a court enters a judgment of criminal forfeiture under this section, the jurisdiction of the court continues for purposes of subsection (11) of this section and the property continues to be subject to the court’s jurisdiction.

[2005 c.830 §12]



Section 131.585 - Extent of judgment.

(2) With respect to property that is an instrumentality of the crime of conviction or of past prohibited conduct that is similar to the crime of conviction, the court shall consider:

(a) Whether the property constitutes the defendant’s lawful livelihood or means of earning a living.

(b) Whether the property is the defendant’s residence.

(c) The degree of relationship between the property and the prohibited conduct, including the extent to which the property facilitated the prohibited conduct or could facilitate future prohibited conduct.

(d) The monetary value of the property in relation to the risk of injury to the public from the prohibited conduct.

(e) The monetary value of the property in relation to the actual injury to the public from the prohibited conduct.

(f) The monetary value of the property in relation to objective measures of the potential or actual criminal culpability of the person or persons engaging in the prohibited conduct, including:

(A) The inherent gravity of the prohibited conduct;

(B) The potential sentence for similar prohibited conduct under Oregon law;

(C) The defendant’s prior criminal history; and

(D) The sentence actually imposed on the defendant.

(g) Any additional relevant evidence.

[2005 c.830 §13]



Section 131.588 - Judgment of forfeiture; contents; effect.

(a) Title to the property passes to the seizing agency free of any interest or encumbrance thereon in favor of any person who has been given notice;

(b) The seizing agency may transfer good and sufficient title to any subsequent purchaser or transferee, and all courts, the state and the departments and agencies of this state, and any political subdivision shall recognize the title. In the case of real property, the seizing agency shall warrant the title against constitutional defect. A warranty under this paragraph is limited to the purchase price of the real property; and

(c) Any department, agency or officer of this state or any political subdivision whose official functions include the issuance of certificates or other evidence of title is immune from civil or criminal liability when such issuance is pursuant to a judgment of criminal forfeiture.

(2) If an affidavit is filed by a financial institution under ORS 131.579 (1), or if a person files an affidavit under ORS 131.579 (2):

(a) The court shall foreclose all security interests, liens and vendor’s interests of financial institutions and claimants as to which the court determines that there is a legal or equitable basis for foreclosure; and

(b) All other interests applicable to the property that are not foreclosed or otherwise eliminated through a judgment of foreclosure, if and to the extent that they are valid and subsisting, remain in effect and the property remains subject to them upon completion of the criminal forfeiture proceeding.

(3) Notwithstanding any other provision of law, if a financial institution or other person has filed an affidavit described in ORS 131.579, or if the court has upheld the claim of any claimant, then as to each item of property seized:

(a) If the court has determined that the property should not be forfeited and has not foreclosed the security interests, liens or other interests covering the property, the court shall render judgment in favor of the owner of the property, the property must be returned to the owner and all security interests, liens and other interests applicable to the property remain in effect as though the property had never been seized. If the property is a motor vehicle with a hidden compartment, the seizing agency is not liable for any diminution in the value of the property as a result of disabling the compartment. Upon the return of the property to the owner, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure.

(b) If the court has determined that the property should not be forfeited and has foreclosed one or more interests covering the property, including security interests or liens covering the property or contracts for the transfer or conveyance of the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall order the property sold pursuant to a sheriff’s sale or other sale authorized by the court within such time as may be prescribed by the court following entry of the judgment. If any interests covering the property have not been foreclosed, including any liens or security interests of a claimant whose claim has been upheld, or of a financial institution that has filed the affidavit described in ORS 131.579, the property must be sold subject to those interests. The judgment shall order the proceeds of the sale applied in the following order:

(A) To the payment of the costs of the sale;

(B) If the property is a motor vehicle with a hidden compartment, to reimburse the seizing agency for the cost of disabling the hidden compartment;

(C) To the satisfaction of the foreclosed liens, security interests and contracts in order of their priority; and

(D) The excess, if any, to the owner of the property.

(c) If the court has determined that the property should be forfeited and has foreclosed one or more security interests, liens, contracts or other interests covering the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall order the property sold pursuant to a sheriff’s sale or other sale authorized by the court. If any interest in the property was claimed by a financial institution or other claimant and the interest was upheld but not foreclosed, the property must be sold subject to the interest. The sale of the property must be held within such time as may be prescribed by the court following entry of the judgment. The judgment shall also order the proceeds of such sale applied in the following order:

(A) To the payment of the costs of the sale;

(B) If the property is a motor vehicle with a hidden compartment, to reimburse the seizing agency for the cost of disabling the hidden compartment;

(C) To the satisfaction of the foreclosed liens, security interests and contracts in the order of their priority; and

(D) The excess, if any, to the seizing agency to be disposed of as provided in ORS 131.594 or 131.597.

(d) If the court has determined that the property should be forfeited and has not foreclosed the interests of any party in the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure. The court shall enter a judgment awarding the property to the seizing agency, subject to the interests of any claimants whose claims or affidavits were upheld by the court, and subject to the interests of any financial institutions that filed affidavits under ORS 131.579 (1), that remain in full force and effect. If the property is a motor vehicle with a hidden compartment, the interests of any claimants or financial institutions shall be reduced on a pro rata basis by the cost of disabling the hidden compartment.

(4) Upon motion of the state, the court may include in the judgment of criminal forfeiture an order that directs the seizing agency to distribute to the victim of the crime of conviction a portion of any proceeds from property received by the seizing agency if the court included an order of restitution in the criminal judgment.

(5) The seizing agency is not liable to any person as a consequence of obedience to a judgment directing conveyance to a financial institution.

(6)(a) On entry of judgment for a claimant in any proceeding to forfeit property under ORS 131.550 to 131.600, unless the court has foreclosed one or more security interests, liens or other interests covering the property, the property or interest in property must be returned or conveyed immediately to the claimant designated by the court.

(b) If it appears that there was reasonable suspicion that the property was subject to criminal forfeiture, the court shall cause a finding to be entered and no claimant or financial institution is entitled to damages nor is the person who made the seizure, the seizing agency or forfeiture counsel liable to suit or judgment on account of the seizure or action. An order directing seizure issued under ORS 131.561 constitutes a finding of reasonable suspicion that the property was subject to criminal forfeiture.

(7) Except for deficiencies resulting from disabling a hidden compartment in a motor vehicle with a hidden compartment, nothing in this section prevents a claimant or financial institution from obtaining any deficiency to which the claimant or financial institution would otherwise be entitled.

(8) Nothing in this section or in ORS 131.564 prevents a seizing agency from entering into an agreement with a claimant or other person for the reimbursement of the seizing agency for the costs and expenses relating to towing and storage of property or the cost of discharging any possessory chattel lien on the property arising under ORS 87.152 to 87.162 that attached to the property in the period between the seizure of the property and the release or criminal forfeiture of the property.

[2005 c.830 §14; 2009 c.617 §4; 2009 c.874 §3; 2011 c.504 §3]



Section 131.591 - Equitable distribution of property or proceeds; intergovernmental agreements.

[2005 c.830 §15]



Section 131.594 - Disposition and distribution of forfeited property when seizing agency not the state.

(a) The seizing agency shall pay costs first from the property or its proceeds. As used in this subsection, "costs" includes the expenses of publication, service of notices, towing, storage and servicing or maintaining the seized property under ORS 131.564.

(b) After costs have been paid, the seizing agency shall distribute to the victim any amount the seizing agency was ordered to distribute under ORS 131.588 (4).

(c) After costs have been paid and distributions under paragraph (b) of this subsection have been made, the seizing agency shall distribute the rest of the property to the general fund of the political subdivision that operates the seizing agency.

(2) Of the property distributed under subsection (1)(c) of this section, the political subdivision shall distribute:

(a) Three percent to the Asset Forfeiture Oversight Account established in ORS 131A.460;

(b) Seven percent to the Illegal Drug Cleanup Fund established in ORS 475.495 for the purposes specified in ORS 475.495 (5) and (6); and

(c) Ten percent to the state General Fund.

(3) Of the property distributed under subsection (1)(c) of this section that remains in the general fund of the political subdivision after the distributions required by subsection (2) of this section have been made:

(a) Fifty percent must be for official law enforcement use; and

(b) Fifty percent must be used for substance abuse treatment pursuant to a plan developed under ORS 430.420.

(4) Except as otherwise provided by intergovernmental agreement, the seizing agency may:

(a) Sell, lease, lend or transfer the property or proceeds to any federal, state or local law enforcement agency or district attorney.

(b) Sell the forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

(c) Retain the property.

(d) With written authorization from the district attorney for the seizing agency’s jurisdiction, destroy any firearms or controlled substances.

(5) A political subdivision may sell as much property as may be needed to make the distributions required by subsections (1) and (2) of this section. A political subdivision shall make distributions to the Asset Forfeiture Oversight Account, the Illegal Drug Cleanup Fund and the state General Fund that are required by subsection (2) of this section once every three months. The distributions are due within 20 days of the end of each quarter. Interest does not accrue on amounts that are paid within the period specified by this subsection.

(6) A seizing agency may donate growing equipment and laboratory equipment that was used, or intended for use, in manufacturing of controlled substances to a public school, community college or public university listed in ORS 352.002.

(7) This section applies only to criminal forfeiture proceeds arising out of prohibited conduct.

[2005 c.830 §16; 2009 c.78 §54; 2011 c.637 §61]



Section 131.597 - Disposition and distribution of forfeited property when seizing agency is the state.

(a) The seizing agency shall pay costs first from the property or its proceeds. As used in this subsection, "costs" includes the expenses of publication, service of notices, towing, storage and servicing or maintaining the seized property under ORS 131.564.

(b) After costs have been paid, the seizing agency shall distribute to the victim any amount the seizing agency was ordered to distribute under ORS 131.588 (4).

(c) Of the property remaining after costs have been paid under paragraph (a) of this subsection and distributions have been made under paragraph (b) of this subsection, the seizing agency shall distribute:

(A) Three percent to the Asset Forfeiture Oversight Account established in ORS 131A.460;

(B) Seven percent to the Illegal Drug Cleanup Fund established in ORS 475.495 for the purposes specified in ORS 475.495 (5) and (6);

(C) Ten percent to the state General Fund;

(D) Subject to subsection (5) of this section, 40 percent to the Department of State Police or the Department of Justice for official law enforcement use; and

(E) Forty percent to the Drug Prevention and Education Fund established in ORS 430.422.

(2)(a) Any amount paid to or retained by the Department of Justice under subsection (1) of this section must be deposited in the Criminal Justice Revolving Account in the State Treasury.

(b) Any amount paid to or retained by the Department of State Police under subsection (1) of this section must be deposited in the State Police Account.

(3) The state may:

(a) With written authorization from the district attorney for the jurisdiction in which the property was seized, destroy any firearms or controlled substances.

(b) Sell the forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

(c) Retain any vehicles, firearms or other equipment usable for law enforcement purposes, for official law enforcement use directly by the state.

(d) Lend or transfer any vehicles, firearms or other equipment usable for law enforcement purposes to any federal, state or local law enforcement agency or district attorney for official law enforcement use directly by the transferee entity.

(4) When the state has entered into an intergovernmental agreement with one or more political subdivisions under ORS 131.591, or when a law enforcement agency of this state has entered into an agreement with another law enforcement agency of this state, an equitable portion of the forfeited property distributed under subsection (1)(c)(D) of this section must be distributed to each agency participating in the seizure or criminal forfeiture as provided by the agreement.

(5) The property distributed under subsection (1)(c)(D) of this section, including any proceeds received by the state under an intergovernmental agreement or under an agreement between state law enforcement agencies, must be divided as follows:

(a) When no law enforcement agency other than the Department of Justice participated in the seizure or forfeiture, or when the Department of Justice has entered into an agreement under subsection (4) of this section, the property must be deposited in the Criminal Justice Revolving Account.

(b) When no law enforcement agency other than the Department of State Police participated in the seizure or forfeiture, or when the Department of State Police has entered into an agreement under subsection (4) of this section, the property must be deposited in the State Police Account.

(6) The seizing agency may sell as much property as may be needed to make the distributions required by subsection (1) of this section. The seizing agency shall make distributions to the Asset Forfeiture Oversight Account and the Illegal Drug Cleanup Fund that are required by subsection (1) of this section once every three months. The distributions are due within 20 days of the end of each quarter. Interest does not accrue on amounts that are paid within the period specified by this subsection.

[2005 c.830 §17; 2009 c.78 §55]



Section 131.600 - Record keeping and reporting requirements.

(2)(a) As soon as practicable following the seizure of property for criminal forfeiture, forfeiture counsel shall file with the Asset Forfeiture Oversight Advisory Committee an electronic report that describes the property seized and the circumstances of the seizure.

(b) As soon as practicable following entry of judgment under ORS 131.588, forfeiture counsel shall file with the committee an electronic report describing the judgment and the manner in which any forfeited property and the proceeds from any sales of forfeited property were distributed.

(3) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel that is necessary for the preparation of the electronic reports required by subsection (2) of this section.

(4) Political subdivisions of this state that receive forfeiture proceeds under ORS 131.594 shall submit an electronic report to the committee for any calendar year in which those proceeds are received. The report must be submitted no later than January 31 of the following year and must describe how the proceeds received by the political subdivision have been or will be used.

(5) The committee may require forfeiture counsel or a political subdivision to include in the electronic reports described in this section any additional information requested by the committee.

(6) The committee shall develop and make available electronic forms for the purposes of the reports described in this section.

[2005 c.830 §18; 2011 c.504 §1; 2013 c.9 §1]



Section 131.602 - Prohibited conduct for purposes of instrumentalities of crime.

(1) Bribe giving, as defined in ORS 162.015.

(2) Bribe receiving, as defined in ORS 162.025.

(3) Public investment fraud, as defined in ORS 162.117.

(4) Bribing a witness, as defined in ORS 162.265.

(5) Bribe receiving by a witness, as defined in ORS 162.275.

(6) Simulating legal process, as defined in ORS 162.355.

(7) Official misconduct in the first degree, as defined in ORS 162.415.

(8) Assisting another person to commit suicide, as defined in ORS 163.193.

(9) Custodial interference in the second degree, as defined in ORS 163.245.

(10) Custodial interference in the first degree, as defined in ORS 163.257.

(11) Buying or selling a person under 18 years of age, as defined in ORS 163.537.

(12) Using a child in a display of sexually explicit conduct, as defined in ORS 163.670.

(13) Encouraging child sexual abuse in the first degree, as defined in ORS 163.684.

(14) Encouraging child sexual abuse in the second degree, as defined in ORS 163.686.

(15) Encouraging child sexual abuse in the third degree, as defined in ORS 163.687.

(16) Possession of materials depicting sexually explicit conduct of a child in the first degree, as defined in ORS 163.688.

(17) Possession of materials depicting sexually explicit conduct of a child in the second degree, as defined in ORS 163.689.

(18) Theft in the second degree, as defined in ORS 164.045.

(19) Theft in the first degree, as defined in ORS 164.055.

(20) Aggravated theft in the first degree, as defined in ORS 164.057.

(21) Theft by extortion, as defined in ORS 164.075.

(22) Theft by deception, as defined in ORS 164.085, if it is a felony or a Class A misdemeanor.

(23) Theft by receiving, as defined in ORS 164.095, if it is a felony or a Class A misdemeanor.

(24) Theft of services, as defined in ORS 164.125, if it is a felony or a Class A misdemeanor.

(25) Unauthorized use of a vehicle, as defined in ORS 164.135.

(26) Mail theft or receipt of stolen mail, as defined in ORS 164.162.

(27) Laundering a monetary instrument, as defined in ORS 164.170.

(28) Engaging in a financial transaction in property derived from unlawful activity, as defined in ORS 164.172.

(29) Burglary in the second degree, as defined in ORS 164.215.

(30) Burglary in the first degree, as defined in ORS 164.225.

(31) Possession of a burglary tool or theft device, as defined in ORS 164.235.

(32) Unlawful entry into a motor vehicle, as defined in ORS 164.272.

(33) Arson in the second degree, as defined in ORS 164.315.

(34) Arson in the first degree, as defined in ORS 164.325.

(35) Computer crime, as defined in ORS 164.377.

(36) Robbery in the third degree, as defined in ORS 164.395.

(37) Robbery in the second degree, as defined in ORS 164.405.

(38) Robbery in the first degree, as defined in ORS 164.415.

(39) Unlawful labeling of a sound recording, as defined in ORS 164.868.

(40) Unlawful recording of a live performance, as defined in ORS 164.869.

(41) Unlawful labeling of a videotape recording, as defined in ORS 164.872.

(42) A violation of ORS 164.886.

(43)(a) Endangering aircraft in the first degree, as defined in ORS 164.885.

(b) Endangering aircraft in the second degree, as defined in ORS 164.885.

(44) Interference with agricultural operations, as defined in ORS 164.887.

(45) Forgery in the second degree, as defined in ORS 165.007.

(46) Forgery in the first degree, as defined in ORS 165.013.

(47) Criminal possession of a forged instrument in the second degree, as defined in ORS 165.017.

(48) Criminal possession of a forged instrument in the first degree, as defined in ORS 165.022.

(49) Criminal possession of a forgery device, as defined in ORS 165.032.

(50) Criminal simulation, as defined in ORS 165.037.

(51) Fraudulently obtaining a signature, as defined in ORS 165.042.

(52) Fraudulent use of a credit card, as defined in ORS 165.055.

(53) Negotiating a bad check, as defined in ORS 165.065.

(54) Possessing a fraudulent communications device, as defined in ORS 165.070.

(55) Unlawful factoring of a payment card transaction, as defined in ORS 165.074.

(56) Falsifying business records, as defined in ORS 165.080.

(57) Sports bribery, as defined in ORS 165.085.

(58) Sports bribe receiving, as defined in ORS 165.090.

(59) Misapplication of entrusted property, as defined in ORS 165.095.

(60) Issuing a false financial statement, as defined in ORS 165.100.

(61) Obtaining execution of documents by deception, as defined in ORS 165.102.

(62) A violation of ORS 165.543.

(63) Cellular counterfeiting in the third degree, as defined in ORS 165.577.

(64) Cellular counterfeiting in the second degree, as defined in ORS 165.579.

(65) Cellular counterfeiting in the first degree, as defined in ORS 165.581.

(66) Identity theft, as defined in ORS 165.800.

(67) A violation of ORS 166.190.

(68) Unlawful use of a weapon, as defined in ORS 166.220.

(69) A violation of ORS 166.240.

(70) Unlawful possession of a firearm, as defined in ORS 166.250.

(71) A violation of ORS 166.270.

(72) Unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer, as defined in ORS 166.272.

(73) A violation of ORS 166.275.

(74) Unlawful possession of armor piercing ammunition, as defined in ORS 166.350.

(75) A violation of ORS 166.370.

(76) Unlawful possession of a destructive device, as defined in ORS 166.382.

(77) Unlawful manufacture of a destructive device, as defined in ORS 166.384.

(78) Possession of a hoax destructive device, as defined in ORS 166.385.

(79) A violation of ORS 166.410.

(80) Providing false information in connection with a transfer of a firearm, as defined in ORS 166.416.

(81) Improperly transferring a firearm, as defined in ORS 166.418.

(82) Unlawfully purchasing a firearm, as defined in ORS 166.425.

(83) A violation of ORS 166.429.

(84) A violation of ORS 166.470.

(85) A violation of ORS 166.480.

(86) A violation of ORS 166.635.

(87) A violation of ORS 166.638.

(88) Unlawful paramilitary activity, as defined in ORS 166.660.

(89) A violation of ORS 166.720.

(90) Prostitution, as defined in ORS 167.007.

(91) Commercial sexual solicitation, as defined in ORS 167.008.

(92) Promoting prostitution, as defined in ORS 167.012.

(93) Compelling prostitution, as defined in ORS 167.017.

(94) Exhibiting an obscene performance to a minor, as defined in ORS 167.075.

(95) Unlawful gambling in the second degree, as defined in ORS 167.122.

(96) Unlawful gambling in the first degree, as defined in ORS 167.127.

(97) Possession of gambling records in the second degree, as defined in ORS 167.132.

(98) Possession of gambling records in the first degree, as defined in ORS 167.137.

(99) Possession of a gambling device, as defined in ORS 167.147.

(100) Possession of a gray machine, as defined in ORS 167.164.

(101) Cheating, as defined in ORS 167.167.

(102) Tampering with drug records, as defined in ORS 167.212.

(103) A violation of ORS 167.262.

(104) Research and animal interference, as defined in ORS 167.312.

(105) Animal abuse in the first degree, as defined in ORS 167.320.

(106) Aggravated animal abuse in the first degree, as defined in ORS 167.322.

(107) Animal neglect in the first degree, as defined in ORS 167.330.

(108) Interfering with an assistance, a search and rescue or a therapy animal, as defined in ORS 167.352.

(109) Involvement in animal fighting, as defined in ORS 167.355.

(110) Dogfighting, as defined in ORS 167.365.

(111) Participation in dogfighting, as defined in ORS 167.370.

(112) Unauthorized use of a livestock animal, as defined in ORS 167.385.

(113) Interference with livestock production, as defined in ORS 167.388.

(114) A violation of ORS 167.390.

(115) Participation in cockfighting, as defined in ORS 167.431.

(116) A violation of ORS 471.410.

(117) Failure to report missing precursor substances, as defined in ORS 475.955.

(118) Illegally selling drug equipment, as defined in ORS 475.960.

(119) Providing false information on a precursor substances report, as defined in ORS 475.965.

(120) Unlawful delivery of an imitation controlled substance, as defined in ORS 475.912.

(121) A violation of ORS 475.752, if it is a felony or a Class A misdemeanor.

(122) A violation of ORS 475.914, if it is a felony or a Class A misdemeanor.

(123) A violation of ORS 475.916.

(124) A violation of ORS 475.906, if it is a felony or a Class A misdemeanor.

(125) A violation of ORS 475.904.

(126) Misuse of an identification card, as defined in ORS 807.430.

(127) Unlawful production of identification cards, licenses, permits, forms or camera cards, as defined in ORS 807.500.

(128) Transfer of documents for the purposes of misrepresentation, as defined in ORS 807.510.

(129) Using an invalid license, as defined in ORS 807.580.

(130) Permitting misuse of a license, as defined in ORS 807.590.

(131) Using another’s license, as defined in ORS 807.600.

(132) Criminal driving while suspended or revoked, as defined in ORS 811.182.

(133) Aggravated driving while suspended or revoked, as defined in ORS 163.196.

(134) Driving while under the influence of intoxicants, as defined in ORS 813.010, when it is a felony.

(135) Unlawful distribution of cigarettes, as defined in ORS 323.482.

(136) Unlawful distribution of tobacco products, as defined in ORS 323.632.

(137) A violation of ORS 180.440 (2) or 180.486 (2).

(138) A violation described in ORS 475.806 to 475.894, if it is a felony.

(139) Subjecting another person to involuntary servitude in the first degree, as defined in ORS 163.264.

(140) Subjecting another person to involuntary servitude in the second degree, as defined in ORS 163.263.

(141) Trafficking in persons, as defined in ORS 163.266.

(142) Luring a minor, as defined in ORS 167.057.

(143) Online sexual corruption of a child in the second degree, as defined in ORS 163.432.

(144) Online sexual corruption of a child in the first degree, as defined in ORS 163.433.

(145) An attempt, conspiracy or solicitation to commit a crime in subsections (1) to (144) of this section if the attempt, conspiracy or solicitation is a felony or a Class A misdemeanor.

[2005 c.830 §19; 2005 c.830 §19a; 2007 c.40 §2; 2007 c.71 §31; 2007 c.811 §8; 2007 c.869 §4; 2007 c.876 §7; 2009 c.299 §5; 2009 c.717 §24; 2009 c.796 §3; 2009 c.874 §17; 2011 c.151 §7; 2011 c.552 §3; 2011 c.681 §4; 2013 c.374 §4; 2015 c.98 §5]



Section 131.604 - Disposition of forfeited cigarettes.

[2003 c.801 §16a; 2005 c.830 §29]



Section 131.605 - Definitions for ORS 131.605 to 131.625.

(1) "Crime" has the meaning provided for that term in ORS 161.515.

(2) "Dangerous weapon," "deadly weapon" and "person" have the meanings given those terms in ORS 161.015.

(3) "Frisk" is an external patting of a person’s outer clothing.

(4) "Is about to commit" means unusual conduct that leads a peace officer reasonably to conclude in light of the officer’s training and experience that criminal activity may be afoot.

(5) "Peace officer" has the meaning given that term in ORS 133.005.

(6) "Reasonably suspects" means that a peace officer holds a belief that is reasonable under the totality of the circumstances existing at the time and place the peace officer acts as authorized in ORS 131.605 to 131.625.

(7) A "stop" is a temporary restraint of a person’s liberty by a peace officer lawfully present in any place.

[1973 c.836 §30; 1997 c.866 §2; 2011 c.506 §6; 2011 c.644 §12]



Section 131.615 - Stopping of persons.

(2) The detention and inquiry shall be conducted in the vicinity of the stop and for no longer than a reasonable time.

(3) The inquiry shall be considered reasonable if it is limited to:

(a) The immediate circumstances that aroused the officer’s suspicion;

(b) Other circumstances arising during the course of the detention and inquiry that give rise to a reasonable suspicion of criminal activity; and

(c) Ensuring the safety of the officer, the person stopped or other persons present, including an inquiry regarding the presence of weapons.

(4) The inquiry may include a request for consent to search in relation to the circumstances specified in subsection (3) of this section or to search for items of evidence otherwise subject to search or seizure under ORS 133.535.

(5) A peace officer making a stop may use the degree of force reasonably necessary to make the stop and ensure the safety of the peace officer, the person stopped or other persons who are present.

[1973 c.836 §31; 1997 c.866 §1]



Section 131.625 - Frisk of stopped persons.

(2) If, in the course of the frisk, the peace officer feels an object which the peace officer reasonably suspects is a dangerous or deadly weapon, the peace officer may take such action as is reasonably necessary to take possession of the weapon.

[1973 c.836 §32; 1997 c.866 §3]



Section 131.655 - Detention and interrogation of persons suspected of theft committed in a store or unlawful operation of audiovisual device in a motion picture theater; probable cause.

(a) A merchant or merchant’s employee who has probable cause for believing that the person has committed theft of property of a store or other mercantile establishment; or

(b) The owner or lessee of a motion picture theater or authorized agent or employee of the owner or lessee who has probable cause to believe that the person has violated ORS 164.882.

(2) Probable cause is a defense to any civil or criminal action based on detention and interrogation that a person brings against:

(a) A merchant or merchant’s employee who has detained the person in a reasonable manner and for a reasonable time based on probable cause for believing that the person has committed theft of property of a store or other mercantile establishment; or

(b) The owner or lessee of a motion picture theater or authorized agent or employee of the owner or lessee who has detained the person based on probable cause for believing that the person has violated ORS 164.882.

[Formerly 133.037; 2005 c.459 §2]



Section 131.665 - Prevention by public officers.

[1973 c.836 §34a (enacted in lieu of 145.010)]



Section 131.675 - Dispersal of unlawful or riotous assemblages.

[Formerly 145.020; 1987 c.526 §1]



Section 131.685 - Authority of Governor to enter into agreements with other states for crime prevention purposes.

[Formerly 145.060]



Section 131.705 - Definitions for ORS 131.705 to 131.735.

(1) "Police" means the municipal police and the county sheriff of the political subdivision in which the public property is located, and the Department of State Police.

(2) "Public official" means the officer or employee who is the administrative head of the board, commission, agency or division or department of this state or any political subdivision therein which has jurisdiction over any public property, or the designate of the officer or employee.

(3) "Public property" means public lands, premises and buildings, including but not limited to any building used in connection with the transaction of public business or any lands, premises or buildings owned or leased by this state or any political subdivision therein.

[Formerly 145.610]



Section 131.715 - Proclamation of emergency period by Governor.

[Formerly 145.620]



Section 131.725 - Exclusion from public property.

(2) After informing the person ordered removed or excluded from the public property of the proclamation and order, the police shall remove or exclude such person from such public property.

(3) Any person who, having been ordered excluded or removed from any public property, knowingly enters thereon or who remains on such property during an emergency period proclaimed by the Governor under ORS 131.715 and who refuses to leave such property upon request by the police, commits a Class A misdemeanor.

[Formerly 145.630]



Section 131.735 - Review of exclusion order.

[Formerly 145.640]



Section 131.805 - Authority to employ special agents.

[Formerly 148.010; 1987 c.320 §17]



Section 131.815 - Presentment of facts to circuit court.

[Formerly 148.110]



Section 131.825 - Hearing.

[Formerly 148.120]



Section 131.835 - Request that judge of another district conduct hearing; traveling expenses.

[Formerly 148.130]



Section 131.845 - Findings.

[Formerly 148.140]



Section 131.855 - Appointment of special officers on finding that laws are not enforced.

[Formerly 148.150]



Section 131.860 - Qualifying of special officers; powers and duties.

[Formerly 148.160]



Section 131.865 - Compensation of special officers.

[Formerly 148.170]



Section 131.875 - Effect of appointment of special officers on salary of regular officers.

[Formerly 148.180]



Section 131.880 - Appointment of railroad police officers; liability.

[1973 c.676 §1]



Section 131.885 - Offer of reward.

[Formerly 149.010; 1981 c.300 §1; 1999 c.217 §1]



Section 131.890 - Entitlement to reward; use of public money to reward bounty hunter.

(2) No public money may be used to pay a reward to a bounty hunter under this section. As used in this subsection, "bounty hunter" means a private person who is in the business of apprehending persons who have forfeited security or broken the terms of a security release, fled from justice or escaped from confinement.

[Formerly 149.020; 1981 c.300 §2; 1999 c.217 §2]



Section 131.892 - Offer of reward for information on commission of criminal offense.

[1993 c.543 §2; 1995 c.461 §1; 1999 c.217 §3]



Section 131.895 - Procedure for payment.

[Formerly 149.030; 1981 c.300 §3]



Section 131.897 - Authority to order repayment of reward as part of sentence.

(2) In determining whether to order reimbursement under this section, the court shall take into account:

(a) The financial resources of the defendant and the burden that reimbursement will impose, with due regard to the other obligations of the defendant; and

(b) The ability of the defendant to make reimbursement on an installment basis or on other conditions to be fixed by the court.

[1981 c.300 §4; 1987 c.905 §13; 1993 c.543 §3; 1995 c.461 §2; 1999 c.217 §4; 2011 c.597 §121]



Section 131.900 - Liability for medical expenses for person restrained, detained or taken into custody.

[1991 c.778 §8; 1993 c.196 §2]



Section 131.905 - Legislative findings.

(1) Surveys of the trust and confidence placed by Oregonians in state and local law enforcement indicate that there are Oregonians who believe that some law enforcement officers have engaged in practices that inequitably and unlawfully discriminate against individuals solely on the basis of their race, color or national origin.

(2) State and local law enforcement agencies can perform their missions more effectively when all Oregonians have trust and confidence that law enforcement stops and other contacts with individuals are free from inequitable and unlawful discrimination based on race, color or national origin.

(3) Representatives of community interest groups and state and local law enforcement agencies agree that collecting certain demographic data about contacts between individuals and state or local law enforcement officers will provide a statistical foundation to ensure that future contacts are free from inequitable and unlawful discrimination based on race, color or national origin.

(4) Demographic data collection can establish a factual and quantifiable foundation for measuring progress in eliminating discrimination based on race, color or national origin during law enforcement stops and other contacts with individuals, but data collection alone does not provide a sufficient basis for corrective action. Proper analysis of the demographic data and enactment of meaningful reforms in response to the results of that analysis require careful consideration of all relevant factors including the context of the community in which the data has been collected.

(5) It is the goal of this state that all law enforcement agencies perform their missions without inappropriate use of race, color or national origin as the basis for law enforcement actions. This goal may be achieved by providing assistance to state and local law enforcement agencies and the communities that they serve.

(6) This state shall foster, encourage and support the collection and analysis of demographic data by state and local law enforcement agencies.

[2001 c.687 §5]



Section 131.906 - Law Enforcement Contacts Policy and Data Review Committee; duties; report.

(2) The purpose of the committee is to receive and analyze demographic data to ensure that law enforcement agencies perform their missions without inequitable or unlawful discrimination based on race, color or national origin.

(3) To achieve its purpose, the committee shall collect and analyze demographic data to:

(a) Provide information to assist communities and state and local law enforcement agencies in evaluating the policies, training and procedures of law enforcement agencies regarding the treatment of individuals during stops and other contacts with law enforcement;

(b) Inform state and local law enforcement agencies and communities about law enforcement practices; and

(c) Provide opportunities for communities and state and local law enforcement agencies to work together to increase public trust and confidence in law enforcement and to enhance the capacity of communities and law enforcement agencies to provide more effective public safety services.

(4) The committee shall:

(a) Solicit demographic data concerning law enforcement stops and other contacts between state and local law enforcement agencies and individuals;

(b) Publicize programs, procedures and policies from communities that have made progress toward eliminating discrimination based on race, color or national origin during law enforcement stops and other contacts with individuals;

(c) Provide technical assistance, including refinement of the minimum data elements as necessary for effective analysis, to state and local law enforcement agencies that desire to begin collecting demographic data;

(d) Provide technical assistance to communities and state and local law enforcement agencies that desire to engage in local efforts to involve individuals in the establishment and implementation of programs, procedures and policies that will advance the goal of ORS 131.905;

(e) Obtain resources for independent analysis and interpretation of demographic data collected by state or local law enforcement agencies;

(f) Accept and analyze demographic data collected by a state or local law enforcement agency if requested by a state or local law enforcement agency and if resources are available; and

(g) Report to the public the results of analyses of demographic data.

(5) In carrying out its purpose, the committee may request and receive data files from participating law enforcement agencies and may analyze data for each reported contact. These data files should contain as many of the following items of information as are collected by the participating law enforcement agency:

(a) The reason for the law enforcement stop or other contact;

(b) The law enforcement officer’s perception of the race, color or national origin of the individual involved in the contact;

(c) The individual’s gender;

(d) The individual’s age;

(e) Whether a search was conducted in connection with the contact, and if so, what resulted from the search;

(f) The disposition of the law enforcement action, if any, resulting from the contact; and

(g) Additional data as recommended by the committee that state and local law enforcement agencies should collect and submit.

(6) Data received by the committee for analysis under this section may not identify a particular law enforcement officer or a particular individual whose demographic data is collected by a state or local law enforcement agency.

(7) The committee shall elect one of its members to serve as chairperson.

(8) Members of the committee who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the committee shall be paid out of funds appropriated to Portland State University for purposes of the committee.

(9) Portland State University shall provide administrative support staff necessary to the performance of the functions of the committee.

(10) All agencies of state government, as defined in ORS 174.111, are requested to assist the committee in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the committee consider necessary to perform their duties.

(11) The committee shall make findings and issue recommendations for action to achieve the purpose of this section. The committee shall submit a report containing its findings and recommendations to the appropriate interim legislative committees annually on or before December 1.

(12) After completion of the analysis of the data from at least two state or local law enforcement agencies, the committee may recommend the collection of additional data elements.

(13) This section does not prohibit a state or local law enforcement agency from collecting data in addition to the information listed in subsection (5) of this section.

[2001 c.687 §6; 2007 c.190 §2; 2009 c.859 §1]



Section 131.908 - Funding contributions.

[2001 c.687 §8; 2007 c.190 §3]



Section 131.909 - Moneys received.

[2001 c.687 §9; 2007 c.190 §4]



Section 131.910 - Measuring progress.

[2001 c.687 §10]



Section 131.915 - Definitions.

(1) "Law enforcement agency" means:

(a) The Department of State Police;

(b) The Department of Justice;

(c) A district attorney’s office; and

(d) Any of the following that maintains a law enforcement unit as defined in ORS 181A.355:

(A) A political subdivision or an instrumentality of the State of Oregon.

(B) A municipal corporation of the State of Oregon.

(C) A tribal government.

(D) A university.

(2) "Law enforcement officer" means:

(a) A member of the Oregon State Police;

(b) A sheriff, constable, marshal, municipal police officer or reserve officer or a police officer commissioned by a university under ORS 352.121 or 353.125;

(c) An investigator of a district attorney’s office if the investigator is or has been certified as a law enforcement officer in this or any other state;

(d) An investigator of the Criminal Justice Division of the Department of Justice;

(e) A humane special agent as defined in ORS 181A.345;

(f) A judicial marshal of the Security and Emergency Preparedness Office of the Judicial Department who is appointed under ORS 1.177 and trained pursuant to ORS 181A.540;

(g) A liquor enforcement inspector exercising authority described in ORS 471.775 (2); or

(h) An authorized tribal police officer as defined in ORS 181A.680.

(3) "Profiling" means that a law enforcement agency or a law enforcement officer targets an individual for suspicion of violating a provision of law based solely on the real or perceived factor of the individual’s age, race, ethnicity, color, national origin, language, gender, gender identity, sexual orientation, political affiliation, religion, homelessness or disability, unless the agency or officer is acting on a suspect description or information related to an identified or suspected violation of a provision of law.

(4) "Sexual orientation" has the meaning given that term in ORS 174.100.

[2015 c.681 §1]



Section 131.920 - Policies and procedures prohibiting profiling.

(a) A prohibition on profiling;

(b) Procedures allowing a complaint alleging profiling to be made to the agency:

(A) In person;

(B) In a writing signed by the complainant and delivered by hand, postal mail, facsimile or electronic mail; or

(C) By telephone, anonymously or through a third party;

(c) The provision of appropriate forms to use for submitting complaints alleging profiling;

(d) Procedures for submitting a copy of each profiling complaint to the Law Enforcement Contacts Policy and Data Review Committee and for receiving profiling complaints forwarded from the committee; and

(e) Procedures for investigating all complaints alleging profiling.

(2) A law enforcement agency shall:

(a) Investigate all complaints alleging profiling that are received by the agency or forwarded from the committee.

(b) Establish a time frame within which a complaint alleging profiling may be made to the agency. The time frame may not be fewer than 90 days or more than 180 days after the alleged commission of profiling.

[2015 c.681 §2; 2015 c.681 §6]



Section 131.925 - Complaints alleging profiling.

(b) The law enforcement agency shall notify the committee of the disposition of the complaint.

(2)(a) A person may submit to the committee a complaint alleging profiling and the committee shall receive the complaints.

(b) The committee also shall receive complaints alleging profiling that are forwarded from a law enforcement agency.

(c) The committee shall forward a copy of each profiling complaint the committee receives to the law enforcement agency employing the officer that is the subject of the complaint. The forwarded complaint must include the name of the complainant unless the complainant requests to remain anonymous, in which case the complainant’s name must be redacted.

(3)(a) The committee shall not release any personal information concerning a complainant or a law enforcement officer who is the subject of a profiling complaint.

(b) The personal information of complainants and of law enforcement officers who are the subject of profiling complaints are exempt from public disclosure under ORS 192.502.

(c) As used in this subsection, "personal information" has the meaning given that term in ORS 807.750.

[2015 c.681 §3]



Section 131.990






Chapter 131A - Civil Forfeiture

Section 131A.005 - Definitions.

(1) "All persons known to have an interest" means:

(a) Any person who filed a notice of interest for seized property with any public office, in the manner required or permitted by law, before the property was seized for forfeiture;

(b) Any person from whose custody property is seized for forfeiture; and

(c) Any person who has an interest in property seized for forfeiture, including all owners and occupants of the property, whose identity and address is known or is ascertainable upon diligent inquiry and whose rights and interest in the property may be affected by the action.

(2) "Attorney fees" has the meaning given that term in ORCP 68 A.

(3) "Financial institution" means any person lawfully conducting business as:

(a) A financial institution or trust company, as those terms are defined in ORS 706.008;

(b) A consumer finance company subject to the provisions of ORS chapter 725;

(c) A mortgage banker or a mortgage broker as those terms are defined in ORS 86A.100, a mortgage servicing company or other mortgage company;

(d) An officer, agency, department or instrumentality of the federal government, including but not limited to:

(A) The Secretary of Housing and Urban Development;

(B) The Federal Housing Administration;

(C) The United States Department of Veterans Affairs;

(D) Rural Development and the Farm Service Agency of the United States Department of Agriculture;

(E) The Federal National Mortgage Association;

(F) The Government National Mortgage Administration;

(G) The Federal Home Loan Mortgage Corporation;

(H) The Federal Agricultural Mortgage Corporation; and

(I) The Small Business Administration;

(e) An agency, department or instrumentality of the state, including but not limited to:

(A) The Housing and Community Services Department;

(B) The Department of Veterans’ Affairs; and

(C) The Public Employees Retirement System;

(f) An agency, department or instrumentality of any local government, as defined by ORS 174.116, or special government body, as defined by ORS 174.117, including but not limited to such agencies as the Portland Development Commission;

(g) An insurer as defined in ORS 731.106;

(h) A private mortgage insurance company;

(i) A pension plan or fund or other retirement plan; and

(j) A broker-dealer or investment adviser as defined in ORS 59.015.

(4) "Forfeiting agency" means a public body that is seeking forfeiture of property under this chapter.

(5) "Forfeiture counsel" means an attorney designated by a forfeiting agency to represent the forfeiting agency in forfeiture proceedings.

(6) "Forfeiture proceeds" means all property that has been forfeited in a proceeding under this chapter, including money, earnings from forfeited property and amounts realized from the sale of forfeited property.

(7) "Instrumentality" has the meaning given in ORS 131.550.

(8) "Law enforcement agency" means any agency that employs police officers or prosecutes criminal cases.

(9) "Motor vehicle with a hidden compartment" means a motor vehicle as defined in ORS 801.360 that has had the vehicle’s original design modified by a person other than the manufacturer to create a container, space or enclosure for the purpose of concealing, hiding or otherwise preventing discovery of its contents and that is used or intended to be used to facilitate the commission of a criminal offense.

(10) "Police officer" has the meaning given that term in ORS 133.525.

(11) "Proceeds of prohibited conduct" means property derived directly or indirectly from prohibited conduct, or maintained by or realized through prohibited conduct. "Proceeds of prohibited conduct" includes any benefit, interest or property of any kind, without reduction for expenses of acquiring or maintaining the property.

(12) "Prohibited conduct" means:

(a) Violation of, solicitation to violate, attempt to violate or conspiracy to violate a provision of ORS 475.005 to 475.285 and 475.744 to 475.980 when the conduct constitutes the commission of a crime as described in ORS 161.515;

(b) Violation of, solicitation to violate, attempt to violate or conspiracy to violate a provision of ORS 163.263, 163.264, 163.266 or 167.017; and

(c) Other conduct that constitutes the commission of a crime as described in ORS 161.515, that provides for civil forfeiture of proceeds or instrumentalities of the conduct and that is made subject to the provisions of this chapter under ORS 131A.010 (4) or other law.

(13) "Property" means any interest in anything of value, including the whole of any lot or tract of land and tangible and intangible personal property, including currency, instruments or securities or any other kind of privilege, interest, claim or right whether due or to become due.

(14) "Public body" has the meaning given in ORS 174.109.

(15) "Seizing agency" means a law enforcement agency that has seized property for forfeiture.

(16) "Weapon" means any instrument of offensive or defensive combat or anything used, or designed to be used, in destroying, defeating or injuring a person.

[2009 c.78 §1; 2009 c.874 §8; 2011 c.335 §1]



Section 131A.010 - Legislative findings; preemption of local laws; remedy not exclusive.

(a) Prohibited conduct occurs in the course of criminal activities that result in, and are facilitated by, the acquisition, possession or transfer of property subject to civil forfeiture under this chapter.

(b) Transactions involving property subject to civil forfeiture under this chapter escape taxation.

(c) Governments attempting to respond to prohibited conduct require additional resources.

(d) Proceeds and instrumentalities of prohibited conduct should be forfeited, the rights and interests of affected persons protected, and the laws of this state relating to civil forfeiture of property based on prohibited conduct should be uniform throughout the state.

(2) The Legislative Assembly adopts the provisions of this chapter as the sole and exclusive law of the state governing civil forfeiture of real and personal property based on prohibited conduct. This chapter supersedes all charter provisions, ordinances, regulations and other enactments adopted by cities and counties relating to civil forfeitures. All forfeitures under the provisions of this chapter are subject to the limitations of section 10, Article XV of the Oregon Constitution.

(3) This chapter is applicable throughout this state. The electors or the governing body of a city or county may not enact, and the governing body of a city or county may not enforce, any charter provision, ordinance, resolution or other regulation that is inconsistent with this section.

(4) This chapter does not impair the right of any city or county to enact ordinances providing for the civil forfeiture of property if:

(a) The prohibited conduct constitutes the commission of a crime as described in ORS 161.515;

(b) The property constitutes proceeds or instrumentalities of the prohibited conduct; and

(c) The civil forfeiture is subject to the procedures and limitations set forth in this chapter.

(5) This chapter does not limit or impair any right or remedy that any person or entity may have under ORS 166.715 to 166.735. The application of any remedy under this chapter is remedial and not punitive and does not affect the application of any other civil or criminal remedy under any other provision of law. Civil remedies under this chapter are supplemental and are not mutually exclusive.

[2009 c.78 §2]



Section 131A.015 - Vesting of title to forfeited property.

[2009 c.78 §3]



Section 131A.020 - Property subject to forfeiture.

(1) All controlled substances that have been manufactured, distributed, dispensed, possessed or acquired in the course of prohibited conduct.

(2) All raw materials, products and equipment of any kind that are used in providing, manufacturing, compounding, processing, delivering, importing or exporting any service or substance in the course of prohibited conduct.

(3) All property that is used as a container for property described in subsection (1) or (2) of this section.

(4) All conveyances, including aircraft, vehicles or vessels, that are used to transport or in any manner facilitate the transportation, sale, receipt, possession or concealment of property described in subsection (1) or (2) of this section, and all conveyances, including aircraft, vehicles or vessels, that are used in prohibited conduct or that are used to facilitate prohibited conduct in any manner.

(5) All books, records, computers and research, including formulae, microfilm, tapes and data that are used to facilitate prohibited conduct in any manner.

(6) All moneys, negotiable instruments, balances in deposit accounts or other accounts, securities or other things of value furnished by any person in the course of prohibited conduct, all proceeds of prohibited conduct, and all moneys, negotiable instruments, balances in deposit and other accounts and securities used to facilitate any prohibited conduct.

(7) All real property, including any right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements, that is used in any manner, in whole or part, to commit or facilitate prohibited conduct.

(8) All weapons possessed, used or available for use in any manner to facilitate prohibited conduct.

(9) Any property described in this section that was intended for use in committing or facilitating an attempt to commit a crime as described in ORS 161.405, a solicitation as described in ORS 161.435 or a conspiracy as described in ORS 161.450.

[2009 c.78 §4]



Section 131A.025 - Consensual search of motor vehicle; required notice.

(a) Notice that the person has a right to refuse to consent to a search.

(b) Notice that a refusal to consent to a search cannot be used against the person for any purpose.

(c) Notice that anything found in the search can be seized as evidence of a crime or can be seized for forfeiture.

(2) A notice or consent form under this section shall be considered multilingual if the notice or form provides information in at least English and Spanish.

[2009 c.78 §5]



Section 131A.030 - Seizure of motor vehicle with hidden compartment.

(a) Retains the motor vehicle for law enforcement purposes; or

(b) Determines that the cost of disabling the hidden compartment exceeds the value of the motor vehicle.

(2) Notwithstanding ORS 131A.360 and 131A.365, if the motor vehicle with a hidden compartment is forfeited and the seizing agency:

(a) Retains the motor vehicle for law enforcement purposes, the agency shall deduct the cost of disabling the hidden compartment from the value of the motor vehicle before making the distribution described in ORS 131A.360 and 131A.365.

(b) Does not retain the motor vehicle for law enforcement purposes and determines that the cost of disabling the hidden compartment exceeds the value of the motor vehicle, the agency shall sell the motor vehicle for scrap or salvage and distribute the proceeds of the sale according to ORS 131A.360 and 131A.365. The seizing agency shall ensure that the person to whom the motor vehicle is sold disables the hidden compartment or the motor vehicle.

(3) If a motor vehicle with a hidden compartment is forfeited and the seizing agency sells the motor vehicle, the agency shall deduct the cost of disabling the hidden compartment from the proceeds of the sale as a cost of prosecuting the case under ORS 131A.360 (3) and 131A.365 (2).

[2009 c.874 §7]



Section 131A.035 - Seizure of currency.

[2009 c.78 §6]



Section 131A.050 - Seizure generally.

(2) Property that has been unconstitutionally seized may be forfeited if the property is determined to be subject to forfeiture under this chapter based on evidence that is not the fruit of the unconstitutional seizure.

(3) Property other than real property may be constructively seized by affixing a forfeiture notice to the property, or by recording a forfeiture notice in the public record. Real property, including equitable interests under land sale contracts, may be seized only by recording a forfeiture notice in the form prescribed by ORS 131A.155.

(4) If property is seized from the possession of a person who has a possessory lien in the property, the lien remains in effect after the seizure and is enforceable as though the person had retained possession of the property.

[2009 c.78 §7]



Section 131A.055 - Inventory and receipt.

(2) If seized property is taken from the possession of a person, or there is a person who is in apparent control of the property at the time of the seizure, the officer shall deliver a receipt to that person when the property is seized. The receipt prepared under this subsection must contain:

(a) The inventory prepared under subsection (1) of this section;

(b) The identity of the seizing agency; and

(c) The address and telephone number of the office or other place where the person may obtain further information concerning the forfeiture.

(3) A seizing agency shall amend the inventory prepared by a police officer under this section if the agency determines at any time before the commencement of a forfeiture action under ORS 131A.225 that the inventory is substantially incorrect. The changes to the inventory must be clearly indicated in the amended inventory. A copy of the original inventory and any amendments made to the original inventory must be served with any summons and complaint served under ORS 131A.230. If the amendment occurs after the commencement of a forfeiture action, the amended inventory must be served on all persons previously served with summons and complaint in the proceeding.

(4) If tangible personal property is constructively seized as described in ORS 131A.050 (3), the officer shall affix the receipt to the property. If the property is physically removed from the place of seizure, and the place is unoccupied or nobody is present with apparent control over the property, the officer shall promptly file the receipt in the public records of the forfeiting agency.

[2009 c.78 §8]



Section 131A.060 - Seizure with court order.

(2) An application for an order directing seizure under subsection (1) of this section may be made to any judge as defined in ORS 133.525. The application shall be supported by one or more affidavits setting forth facts and circumstances that support a finding that probable cause exists to believe that the described property is subject to forfeiture. The court shall issue the order upon a finding of probable cause to believe that the described property is subject to forfeiture. The order may be made as part of a search warrant.

(3) An order issued under this section may specify the manner in which intangible property may be seized for forfeiture.

(4) Except as provided in ORS 131A.080 (3), an order under this section shall direct any person having control or custody of the property, including money and other assets held in the form of an account in a financial institution, to deliver the property to the police officer.

[2009 c.78 §9]



Section 131A.065 - Seizure without court order.

(a) There is probable cause to believe that property is subject to forfeiture, and the property may constitutionally be seized without a warrant;

(b) The seizure is in the course of a constitutionally valid criminal investigative stop, arrest or search, and there is probable cause to believe that the property is subject to forfeiture;

(c) The property is directly or indirectly dangerous to the health or safety of any person; or

(d) An owner consents to the seizure.

(2) If a police officer finds cash, weapons or negotiable instruments in close proximity to controlled substances or to instrumentalities of prohibited conduct, the officer has probable cause to believe that the property is subject to forfeiture.

[2009 c.78 §10]



Section 131A.070 - Delivery by third person.

(2) Any person who delivers property in obedience to a court order or pursuant to a direction from a police officer is not liable to any person by reason of the delivery, and is not liable for any costs incurred by reason of any contamination of the delivered property, including but not limited to any disposal costs for the property, any hazardous waste or material, any contraband or any other contamination contained in property seized under this section.

[2009 c.78 §11]



Section 131A.075 - Liens and security interests of financial institutions.

(a) To the payment of the expenses of the sale.

(b) If the property is a motor vehicle with a hidden compartment, after making the payment required by paragraph (a) of this subsection, to reimburse the seizing agency for the cost of disabling the hidden compartment.

(c) After payment of the expenses of the sale and making any reimbursement under paragraphs (a) and (b) of this subsection, to the payment of the obligations owed to the foreclosing financial institution that are secured by the property, and to the payment of the obligations owed to any other person that has a lien or security interest in the property that has been foreclosed in the suit or action. Payment under this paragraph shall be made in the order determined by the court.

(d) If there is any remaining amount after the payments required under paragraphs (a) to (c) of this subsection, to the seizing or forfeiting agency, or to the court in which the forfeiture action is pending.

(2) A sheriff, trustee or other person who distributes sale proceeds as provided in subsection (1) of this section is not liable to any person who has or asserts an interest in the property.

[2009 c.78 §12; 2009 c.874 §9]



Section 131A.080 - Care and custody of seized property generally.

(2) A forfeiting agency may transfer property seized for forfeiture to any city, county, state or federal agency with authority to seek forfeiture of the property, unless the transfer diminishes or reduces the rights of any third party under this chapter or constitutes a violation of section 10 (13), Article XV of the Oregon Constitution.

(3) If property seized for forfeiture consists of money, stocks, bonds, promissory notes or other security or evidence of indebtedness, and the property is held in some form of account in a financial institution, the property may remain in the account pending a final decision in the forfeiture action. Unless otherwise allowed by order of the court, transactions involving the account are not permitted until final disposition of the property, except for the deposit or reinvestment of dividends or other normally recurring payments on the property. Any accrual to the value of the property during the pendency of forfeiture proceedings shall be disbursed in the manner provided for the disbursement of interest under ORS 131A.090.

(4) This chapter does not prevent a seizing agency from entering into an agreement with a person who claims seized property, or with any other person, for the reimbursement of the seizing agency for the costs and expenses relating to towing and storage of seized property, or for the reimbursement of the cost of discharging any possessory chattel lien on the property arising under ORS 87.152 to 87.162 that attaches to the property after seizure of the property and before release or forfeiture of the property.

[2009 c.78 §13]



Section 131A.085 - Order for sale, lease, rental or operation of seized property.

(a) After notice and opportunity to be heard is provided to all persons known to have an interest in the property, or who claim to have an interest in the property; and

(b) With the consent of all persons holding security interests of record in the property.

(2) Unless otherwise ordered by the court, the proceeds of the sale, lease, rental or operation of seized property under this section shall be held by the forfeiting agency in a forfeiture trust account established under ORS 131A.090, and the rights of holders of security interests of record in the property attach to the proceeds of the sale, lease, rental or operation in the order of the priority of their claims.

[2009 c.78 §14]



Section 131A.090 - Forfeiture trust accounts.

(2) Subject to any court order, amounts deposited in a forfeiture trust account, or held in an account in a financial institution under ORS 131A.080 (3), including interest on those amounts, shall be disbursed as follows:

(a) If forfeiture proceedings are abandoned, or if the court ultimately fails to enter a judgment of forfeiture, the amount of the account shall be disbursed by the seizing or forfeiting agency to the person from whom the property was seized.

(b) If a judgment of forfeiture is entered, but parties other than the forfeiting agency establish rights to portions of the amount deposited in the account that are in the aggregate equal to or larger than the amount in the account, the account shall be disbursed by the forfeiting agency to the parties in the order of the priority of their claims.

(c) If a judgment of forfeiture is entered, and the total amount in the account is greater than the amount needed to satisfy the interests of security interest holders, lienholders and other claimants, the balance remaining after payment to those claimants shall be retained by the forfeiting agency for distribution as required by ORS 131A.360 and 131A.365.

[2009 c.78 §15]



Section 131A.100 - Hearing on probable cause.

(2) When a hearing is held on a show cause order issued under this section, the court shall determine if probable cause to seize the property for forfeiture exists on the date of the hearing. If the court finds that probable cause for seizure of the property for forfeiture does not exist, the forfeiting agency shall release the property.

[2009 c.78 §16]



Section 131A.105 - Decision on seeking forfeiture.

(2) Property may be released under this section to a person other than the person from whose custody or control the property was taken if the seizing agency mails notice to the last-known addresses of all persons known to have an interest in the property. The notice shall specify the person to whom the property is to be released and shall detail the time and place of the release.

[2009 c.78 §17; 2009 c.874 §10]



Section 131A.150 - Forfeiture notice.

(a) A copy of the inventory prepared by the police officer under ORS 131A.055, with any amendments made under ORS 131A.055 (3);

(b) The name of the person from whom the property was seized;

(c) The name, address and telephone number of the seizing agency;

(d) The address and telephone number of the office or other place where further information concerning the seizure may be obtained; and

(e) A statement in substantially the following form:

______________________________________________________________________________

NOTICE OF SEIZURE FOR FORFEITURE

Notice to Potential Claimant -

Read These Papers Carefully ! ! !

If you have any interest in the seized property described in these papers, you must claim that interest or you will automatically lose that interest. If you do not file a claim for the property, the property may be forfeited even if you are not convicted of any crime. To claim an interest, you must file a written claim with the forfeiture counsel named below. The written claim must be signed by you, under penalty of perjury, and state: (a) Your true name; (b) The address at which you will accept future mailings from the court and forfeiture counsel; and (c) A statement that you have an interest in the seized property. Your deadline for filing the claim document is 21 days from the day this form is given to you. If you have any questions, you should see an attorney immediately.

______________________________________________________________________________

(2) A police officer who seizes property for forfeiture may serve a forfeiture notice on the person from whose possession the property is taken, or on the person in apparent control of the property, at the time the property is seized.

(3) If a police officer seizes property for forfeiture and does not serve a forfeiture notice under subsection (2) of this section, the forfeiting agency shall issue the forfeiture notice not more than 15 days after the seizure.

(4) Except as provided in subsections (5) and (6) of this section, a forfeiting agency shall make reasonable efforts to serve a forfeiture notice on all persons known to have an interest in the seized property. A person may be served as provided in ORCP 7 D except that summons must include information regarding the right to file a claim as provided by ORS 131A.165, if applicable, and the deadline for filing the claim. If the property is cash in the amount of $1,000 or less, or if the fair market value of the property is $1,000 or less, the forfeiting agency may publish notice of seizure for forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to (d). In all other cases, the forfeiting agency shall publish notice of seizure for forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to (d). A copy of the notice and inventory shall be provided to the forfeiting agency’s forfeiture counsel.

(5) If a forfeiting agency publishes forfeiture notice under subsection (4) of this section, the agency may include in a single publication as many forfeiture notices as the agency considers convenient. The publication may contain a single statement of matters from the forfeiture notices that are common to all of the notices and that would otherwise result in needless repetition. The publication must contain for each forfeiture notice a separate copy of the inventory and a separate statement of the identity of the person from whose custody the property was seized.

(6) A forfeiture notice need not be served on a person who has received a receipt under ORS 131A.055 if:

(a) The receipt contains an estimate of the value of the property seized;

(b) The seizing agency has not amended the inventory under ORS 131A.055 (3); and

(c) The receipt contains information regarding the right to file a claim as described in ORS 131A.165 and the deadline for filing the claim.

(7) If a person received a receipt as described in subsection (6) of this section, but the person must be served with a forfeiture notice because the seizing agency has amended the inventory under ORS 131A.055 (3), the seizing agency may serve a forfeiture notice on the person by mailing a true copy of the notice to the person by certified mail, return receipt requested.

[2009 c.78 §18]



Section 131A.155 - Recorded forfeiture notice.

(2) A forfeiture notice must be in substantially the following form:

______________________________________________________________________________

FORFEITURE NOTICE

Pursuant to ORS 131A.155, the undersigned states:

That _________ (forfeiting agency) intends to initiate a forfeiture action against the following described real property:

1. The description of the real property to be affected is:

__________________

__________________

__________________

__________________

__________________

2. The common address, if any, is:

__________________

__________________

__________________

Dated this _____ day of______,_____.

This forfeiture notice expires on _____ day of_________, _____, absent future filings.

Name of agency seeking forfeiture

__________________

Name of attorney

__________________

Address

__________________

__________________

__________________

Telephone number

__________________

State of Oregon )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this _____ day of_________,_____.

__________________

Notary public for Oregon

My commission expires_________.

______________________________________________________________________________

(3) A forfeiture notice recorded under this section expires 30 days after the date of filing unless another forfeiture notice is recorded within the 30-day period. If another forfeiture notice is recorded within the 30-day period, the notice remains in effect for 30 days after the notice is recorded. The forfeiting agency may continue to record forfeiture notices in like manner until final disposition of the real property.

[2009 c.78 §19]



Section 131A.160 - Transfer of proceedings prohibited.

(1) The activity giving rise to the forfeiture is interstate in nature and sufficiently complex to justify the transfer;

(2) The seized property may be forfeited only under federal law; or

(3) Pursuing forfeiture under state law would unduly burden the forfeiting agency.

[2009 c.78 §20]



Section 131A.165 - Claims.

(2) If service of a forfeiture notice is made by publication under ORS 131A.150 (4), a person claiming an interest in the property must file a claim with the forfeiting agency’s forfeiture counsel not more than 21 days after the last publication date. Extensions for filing claims may not be granted.

(3) A claim under this section must be signed by the claimant under penalty of perjury and must include:

(a) The true name of the claimant;

(b) The address at which the claimant will accept future mailings from the court and forfeiture counsel; and

(c) A statement that the claimant has an interest in the seized property.

[2009 c.78 §21]



Section 131A.170 - Expedited hearing on claim.

(2) A petition for an expedited hearing must contain a claim as described in ORS 131A.165 if a claim has not previously been filed. The petition must indicate whether the petitioner seeks one or more of the following:

(a) A determination at the hearing of any of the affirmative defenses provided for in ORS 131A.260.

(b) An order restoring custody of seized property to the petitioner during the pendency of the proceedings.

(c) Appointment of a receiver.

(3) A person filing a petition under this section shall serve a copy of the petition on all persons known to have an interest in the property. Service must be made as provided in ORCP 7 D. Service by publication is not required before an expedited hearing.

(4) A hearing shall be held within 15 days after service of all persons known to have an interest in the property, or at such later time as the court may allow for good cause shown. The hearing shall be limited to deciding whether to grant the relief sought in the petition.

(5) The court may enter an order directing the return of the seized property to the claimant during the pendency of the hearing if the court finds, by a preponderance of the evidence, that it is probable that the property will remain available for forfeiture at the completion of the proceedings and that there is a reasonable possibility that the petitioner will ultimately prevail in the proceeding.

(6) If the petition is denied, and the petitioner subsequently discovers evidence relevant to the claimed relief, the petitioner may file a new petition under this section at any time before a trial in the forfeiture action. The new petition shall be served as provided in ORS 131A.230.

(7) The parties in a forfeiture action may at any time stipulate to the entry of an order restoring custody of seized property to a petitioner who claims an interest in the property. The order shall comply with the requirements of ORS 131A.180 (1).

[2009 c.78 §22]



Section 131A.175 - Expedited hearing on affirmative defenses.

(2) If the court finds that the petitioner has proven an affirmative defense provided for in ORS 131A.260, the court shall order that custody of the seized property be returned to the petitioner, to the extent of the petitioner’s interest, pending a final determination as to the disposition of the property, unless the forfeiting agency can show that the return of the property will result in prejudice to the agency in seeking forfeiture of other claimants’ interest in the property.

(3) If the court finds that the petitioner has failed to prove an affirmative defense provided for in ORS 131A.260, the court shall continue the matter for further proceedings as a forfeiture action under this chapter.

[2009 c.78 §23]



Section 131A.180 - Order restoring custody of property after expedited hearing.

(a) Prohibit the petitioner from using the property in unlawful conduct of any kind, or from allowing the property to be used by any other person in unlawful conduct;

(b) Require the petitioner to service and maintain the property as may be reasonably appropriate to preserve the property’s value; and

(c) Require the petitioner to inform the court of the exact location of the property at the time of any trial in a forfeiture action and to deliver the property to the forfeiting agency immediately upon the issuance of a judgment of forfeiture.

(2) An order restoring custody of property to a petitioner under ORS 131A.170 or 131A.175 may include such other requirements as the court finds appropriate pending a final determination as to the disposition of the property. If the property is a motor vehicle with a hidden compartment, the seizing agency is not liable for any diminution in the value of the property as a result of disabling the compartment.

(3) An order restoring custody of property to a petitioner under ORS 131A.170 or 131A.175 is enforceable by a contempt proceeding brought on the relation of forfeiture counsel, by an order directing the petitioner to deliver the property to the custody of the forfeiting agency, by an order awarding to the forfeiting agency its reasonably incurred attorney fees, costs and investigative expenses, and by such other remedies or relief as the court may find appropriate.

[2009 c.78 §24; 2009 c.874 §11]



Section 131A.200 - Ex parte forfeiture.

(a) The property is personal property;

(b) The property is not subject to an interest in favor of any person known to have an interest, other than a person who is believed by the forfeiting agency to have engaged in prohibited conduct; and

(c) A claim is not filed in the manner provided by ORS 131A.165 within the time allowed.

(2) At any time after the time for filing a claim under ORS 131A.165 has expired, a forfeiting agency may petition the circuit court specified in ORS 131A.225 (3) for an ex parte judgment of forfeiture under this section. The petition must state that the requirements of subsection (1) of this section have been met. An affidavit must be attached to the petition that states that forfeiture notice was served on all persons claiming an interest in the property, or that sets forth facts demonstrating the forfeiting agency’s efforts to accomplish service, together with proof of any publication of notice.

(3) Upon filing of a petition under this section, the court shall enter a judgment forfeiting the property identified in the petition.

[2009 c.78 §25]



Section 131A.225 - Forfeiture actions generally.

(a) The property is real property;

(b) The property is in whole or part a manufactured dwelling as defined in ORS 446.003;

(c) The property is a floating home as defined in ORS 830.700;

(d) A claim has been made for the property under ORS 131A.165; or

(e) A person, other than a person who is believed by the forfeiting agency to have engaged in prohibited conduct, is known to have an interest in the property.

(2) If a claim has been made for seized property under ORS 131A.165, forfeiture counsel must commence a forfeiture action not more than 15 days after receipt of the claim. In all other cases, a forfeiture action must be commenced by forfeiture counsel within 30 days after seizure of the property.

(3) If the property to be forfeited is real property, the forfeiture action must be commenced in the circuit court for a county in which the property is situated. In all other cases, the forfeiture action must be commenced in the circuit court for the county in which the property was seized, or in the circuit court for the county in which any part of the prohibited conduct took place.

(4) A forfeiture action is commenced by filing a complaint. A copy of the inventory prepared under ORS 131A.055 must be attached to the complaint. The complaint need only allege that there is probable cause for seizure of the property or that a court order was issued under ORS 131A.060, and need not allege that any claimant has been convicted of a crime. A complaint under this section may be amended at any time to allege that a claimant has been convicted of a crime.

(5) A complaint in a forfeiture action is not subject to a motion to strike, a motion for summary judgment or any other pretrial motion for dismissal that is based solely on the lack of a criminal conviction in support of the forfeiture. This subsection does not affect the ability of a claimant to file a motion to strike or a motion for summary judgment based on the acquittal of the claimant of all criminal charges on which the forfeiture action is based, or based on dismissal of all criminal charges on which the forfeiture action is based.

(6) Forfeiture actions are governed by the Oregon Rules of Civil Procedure except to the extent those rules conflict with this chapter.

[2009 c.78 §26]



Section 131A.230 - Service.

(2) If the property to be forfeited in a forfeiture action is a vehicle, and substitute service on the claimant is required because personal service cannot be reasonably accomplished, service in the manner provided by ORCP 7 D(4) is sufficient to establish jurisdiction over a registered owner or operator of a vehicle.

(3) If the property to be forfeited in a forfeiture action is in whole or part a manufactured dwelling as defined in ORS 446.003 or a floating home as defined in ORS 830.700, the forfeiting agency must record a notice of seizure containing a description of the manufactured dwelling or floating home in all public offices maintaining records that impart constructive notice of matters relating to manufactured dwellings or floating homes.

[2009 c.78 §27]



Section 131A.235 - Responsive pleading.

[2009 c.78 §28]



Section 131A.240 - Response by affidavit.

(2) In lieu of filing a responsive pleading under ORS 131A.235, a person who has an interest in the property by reason of being the transferee or conveyor of an interest in the property under a contract for transfer or conveyance of an interest in real property as defined in ORS 93.905 may respond to a complaint in a forfeiture action by filing an affidavit establishing that:

(a) The person did not take the property with the intent to defeat forfeiture of the property;

(b) The person did not know and did not have reason to know that the property constituted proceeds or an instrumentality of prohibited conduct; and

(c) The claimant did not acquiesce in the criminal conduct as described in ORS 131A.255 (4).

(3) An affidavit under subsection (1) or (2) of this section must be filed within 30 days after service of the summons and complaint. The failure to file the affidavit or other responsive pleading under ORS 131A.235 within the time allowed constitutes a default.

(4) A forfeiting agency may file objections to any or all of the assertions made in an affidavit filed under subsection (1) or (2) of this section. The objections must be filed within 20 days after the filing of an affidavit under subsection (1) or (2) of this section. The person filing the affidavit may respond to the objections by filing a supplemental affidavit limited to the matters stated in the affidavit of the forfeiting agency. The responding affidavit must be filed not later than five days after the forfeiting agency files objections.

(5) If a forfeiting agency does not file objections within the time allowed by subsection (4) of this section, the interest of the person filing the affidavit is conclusively established for all purposes under this chapter.

[2009 c.78 §29]



Section 131A.245 - Hearing on objections to affidavit.

(2) If the court determines that there is no genuine issue of material fact as to the truth of the assertions in an affidavit filed under ORS 131A.240 (2):

(a) The interest of the financial institution, transferor, conveyor or successor in interest shall be conclusively established for all purposes under this chapter;

(b) A transferor, conveyor or successor in interest shall be considered a financial institution for all purposes under this chapter; and

(c) The court shall order the forfeiting agency to pay the costs and disbursements, as described in ORCP 68 A, and the attorney fees of the prevailing financial institution, transferor, conveyor or successor in interest.

(3) If the court determines that there is a genuine issue of material fact as to the truth of the assertions in an affidavit filed under ORS 131A.240, the financial institution, transferor, conveyor or successor in interest shall, within 15 days, file a responsive pleading as provided by ORS 131A.235. The court may order the financial institution, transferor, conveyor or successor in interest to pay the attorney fees of the forfeiting agency that were incurred in contesting the affidavit of the financial institution, transferor, conveyor or successor in interest if the court determines that the affidavit of the financial institution, transferor, conveyor or successor in interest was frivolous.

[2009 c.78 §30]



Section 131A.250 - Foreclosure of security interests, liens and vendor’s interests.

(2) Except for deficiencies resulting from disabling a hidden compartment in a motor vehicle with a hidden compartment, foreclosure of a security interest, lien or vendor’s interest under this section does not prevent a claimant from obtaining any deficiency to which the claimant would otherwise be entitled under the law.

[2009 c.78 §31; 2009 c.874 §12]



Section 131A.255 - Standards of proof in forfeiture action.

(a) Proceeds of the crime for which the person has been convicted;

(b) An instrumentality of the crime for which the person has been convicted;

(c) Proceeds of one or more other crimes similar to the crime for which the person was convicted; or

(d) An instrumentality of one or more other crimes similar to the crime for which the person was convicted.

(2) A forfeiting agency may seek forfeiture of the property of a claimant who has been convicted of a crime that constitutes prohibited conduct if the property to be forfeited meets the requirements of subsection (1) of this section. A forfeiting agency may seek forfeiture of the property of a claimant who has not been convicted of a crime if the forfeiting agency proves that:

(a) Another person has been convicted of a crime that constitutes prohibited conduct;

(b) The property to be forfeited meets the requirements of subsection (1) of this section; and

(c) The claimant:

(A) Took the property with the intent to defeat forfeiture of the property;

(B) Knew or should have known that the property was proceeds of prohibited conduct; or

(C) Acquiesced in the prohibited conduct.

(3) Except as provided in subsection (5) of this section, if the property to be forfeited in a forfeiture action is personal property, the forfeiting agency must prove the elements specified in subsection (2) of this section by a preponderance of the evidence. If the property to be forfeited in a forfeiture action is real property, the forfeiting agency must prove the elements specified in subsection (2) of this section by clear and convincing evidence.

(4) For the purposes of subsection (2)(c) of this section, a claimant shall be considered to have acquiesced in prohibited conduct if the claimant knew of the prohibited conduct and failed to take reasonable action under the circumstances to terminate the prohibited conduct or prevent use of the seized property to facilitate the prohibited conduct.

(5) If the forfeiting agency establishes in a forfeiture action that cash, weapons or negotiable instruments were found in close proximity to controlled substances or to instrumentalities of prohibited conduct, the burden is on any person claiming the cash, weapons or negotiable instruments to prove by a preponderance of the evidence that the cash, weapons or negotiable instruments are not proceeds of prohibited conduct or an instrumentality of prohibited conduct.

[2009 c.78 §32]



Section 131A.260 - Affirmative defenses in forfeiture action.

(2) In any forfeiture action brought against real property claimed to be an instrumentality of prohibited conduct relating to controlled substances, a claimant may plead as an affirmative defense that the controlled substance was solely for personal use.

(3) If, by a preponderance of the evidence, the claimant proves a defense under this section by a preponderance of the evidence, the court shall enter judgment for the claimant.

[2009 c.78 §33]



Section 131A.265 - Stays.

(2) The court may stay a forfeiture action upon the filing of criminal charges that are related to the prohibited conduct that is the basis for the action. The stay may be granted upon the motion of forfeiture counsel, the motion of the district attorney in the related criminal proceeding, or the motion of the defendant in the related criminal proceeding. A stay granted under this section remains in effect until the final resolution of the related criminal proceeding. A motion for a stay by the defendant in the related criminal proceeding constitutes a waiver of double jeopardy by the defendant as to the forfeiture action and any related criminal proceeding.

(3) A forfeiture action that has been stayed under this section may be consolidated for trial or other resolution with any related criminal proceeding as provided in ORS 131A.270.

(4) Any party may file a motion with the court at any time to lift a stay granted under this section if good cause no longer exists for the stay.

[2009 c.78 §34]



Section 131A.270 - Consolidation of actions.

(2) Upon motion by the state or other public body, or any criminal defendant who is also a claimant, a forfeiture action under this section may be consolidated for trial or other resolution with any related criminal proceeding. Trial or other resolution of the forfeiture action shall immediately follow the resolution of the related criminal proceeding, shall be part of the other proceeding and shall be heard by the same trier of fact. Any objection by the defendant to the consolidation, or any motion by the defendant to sever the related criminal case from the forfeiture action, constitutes a waiver of double jeopardy as to the related criminal action and the forfeiture action.

[2009 c.78 §35]



Section 131A.275 - Special motion for release of property.

(2) A motion under this section may not be made for the release of any property that is held as evidence or for protective purposes.

[2009 c.78 §36]



Section 131A.300 - Judgment forfeiting property generally.

(2) After entry of a judgment forfeiting property, the forfeiting agency may transfer good and sufficient title for the property to purchasers and other transferees, and the title shall be recognized by all courts and public bodies. Any public body whose official functions include the issuance of certificates of title or other evidence of title is immune from civil or criminal liability if the issuance is pursuant to a judgment of forfeiture.

(3) If real property is forfeited under a judgment forfeiting property, the forfeiting agency shall warrant the title of the property against constitutional defect. A warranty under this section is limited to the purchase price of the real property.

(4) A forfeiting agency may apply to any circuit court judge for a writ of assistance directing the sheriff of the county to assist the forfeiting agency in seizing property identified in a judgment forfeiting property.

[2009 c.78 §37; 2011 c.504 §4]



Section 131A.305 - Judgment forfeiting property; judgment for forfeiting agency.

(2) If the court has determined that the property should be forfeited and has not foreclosed the interests of any party in the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall enter a judgment forfeiting the property to the forfeiting agency, subject to the interests of any claimants for whom judgment was entered. If the property is a motor vehicle with a hidden compartment, the interests of any claimants or financial institutions shall be reduced on a pro rata basis by the cost of disabling the hidden compartment.

(3) If a judgment forfeiting property is entered, all valid interests in the property that are not foreclosed or otherwise extinguished under the judgment remain in effect.

[2009 c.78 §38; 2009 c.874 §13]



Section 131A.310 - Judgment for claimant.

(2) If a judgment is entered for a claimant in a proceeding under this chapter, but the court has foreclosed one or more interests in the property under ORS 131A.250, the seizing agency shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure. The judgment shall require that the property then be sold, pursuant to a sheriff’s sale or other sale authorized by the court, within such time as may be prescribed by the court. The property shall be sold subject to any interests in the property that have not been foreclosed, including any liens or security interests of a claimant whose claim has been upheld or of a financial institution that has filed the affidavit described in ORS 131A.240 (1). The judgment shall require that the proceeds of the sale be applied as follows:

(a) The proceeds shall first be used to pay the costs of the sale.

(b) If the property is a motor vehicle with a hidden compartment, after making the payment required by paragraph (a) of this subsection, the proceeds shall be used to reimburse the seizing agency for the cost of disabling the hidden compartment.

(c) After payment of the costs of the sale and making any reimbursement required under paragraphs (a) and (b) of this subsection, the proceeds shall be applied to the satisfaction of the foreclosed liens, security interests and contracts in the order of their priority.

(d) After making the payments required under paragraphs (a) to (c) of this subsection, any remaining amounts shall be paid to the claimant.

[2009 c.78 §39; 2009 c.874 §14]



Section 131A.315 - Default judgment.

(a) The person does not make a claim for the property under ORS 131A.165 or file a responsive pleading under ORS 131A.235; or

(b) The person files a responsive pleading under ORS 131A.235 but is thereafter found to be in default in the forfeiture action.

(2) A default judgment may be entered under this section only if the forfeiting agency files an affidavit with the court showing that there was probable cause for seizure of the property.

[2009 c.78 §40]



Section 131A.350 - Disposition generally.

(1) Sell, lease, lend or transfer forfeited property to any federal, state or local law enforcement agency or district attorney.

(2) Sell forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

(3) Retain forfeited property.

(4) With written authorization from the district attorney for the county in which the property was seized, destroy any forfeited firearms or controlled substances.

[2009 c.78 §41]



Section 131A.355 - Intergovernmental agreements.

[2009 c.78 §42]



Section 131A.360 - Distribution of forfeiture proceeds by local government.

(2) If the forfeiting agency is not a county, the forfeiting agency shall enter into an agreement, under ORS chapter 190, with the county in which the property was seized to provide a portion of the forfeiture proceeds to the county.

(3) After entry of a judgment of forfeiture, a forfeiting agency shall first pay from the forfeiture proceeds the costs incurred by seizing and forfeiting agencies in investigating and prosecuting the case, including costs, disbursements and attorney fees as defined in ORCP 68 A, special expenses such as the provision of currency for undercover law enforcement operations, the cost of disabling a hidden compartment in a motor vehicle and the expenses of maintaining the seized property. The forfeiting agency may not pay expenditures made in connection with the ordinary maintenance and operation of a seizing or forfeiting agency under this subsection.

(4) After payment of costs under subsection (3) of this section, the forfeiting agency shall:

(a) Deduct an amount equal to five percent of the forfeiture proceeds and deposit that amount in the Illegal Drug Cleanup Fund established by ORS 475.495 for the purposes specified in ORS 475.495 (5) and (6);

(b) Deduct an amount equal to 2.5 percent of the forfeiture proceeds and deposit that amount in the Asset Forfeiture Oversight Account;

(c) Deduct an amount equal to 20 percent of the forfeiture proceeds and deposit that amount in the Oregon Criminal Justice Commission Account established under ORS 137.662 for disbursement to drug court programs as described in ORS 3.450; and

(d) Deduct an amount equal to 10 percent of the forfeiture proceeds and deposit that amount in the Early Learning Division Fund established in ORS 326.435 for disbursement to relief nurseries as described in ORS 417.788.

(5) If the forfeiting agency has entered into an agreement with a county under subsection (2) of this section, after paying costs under subsection (3) of this section and making the deductions required by subsection (4) of this section, the forfeiting agency shall pay the county the amounts required by the agreement.

(6) After making all payments and deductions required by subsections (3), (4) and (5) of this section, the forfeiting agency may use the remaining forfeiture proceeds, including amounts received by a county under subsection (5) of this section or by any other public body under an intergovernmental agreement entered into under ORS 131A.355, only for:

(a) The purchase of equipment necessary for the enforcement of laws relating to the unlawful delivery, distribution, manufacture or possession of controlled substances;

(b) Currency for undercover law enforcement operations;

(c) Drug awareness and drug education programs offered in middle schools and high schools;

(d) The expenses of a forfeiting agency in operating joint narcotic operations with other forfeiting agencies pursuant to the terms of an intergovernmental agreement, including paying for rental space, utilities and office equipment;

(e) Expenses of a district attorney in criminal prosecutions for unlawful delivery, distribution, manufacture or possession of controlled substances, as determined through intergovernmental agreement between the forfeiting agency and the district attorney;

(f) Drug treatment and programs that support drug treatment; and

(g) A CASA Volunteer Program as defined in ORS 458.580.

(7) Notwithstanding subsection (6) of this section, growing equipment and laboratory equipment seized by a forfeiting agency that was used, or intended for use, in the manufacturing of controlled substances may be donated to a public school, community college or institution of higher education.

(8) A forfeiting agency shall sell as much property as may be needed to make the distributions required by this section. Distributions required under subsection (4) of this section must be made once every three months and are due within 20 days of the end of each quarter. No interest shall accrue on amounts that are paid within the period specified by this subsection.

[2009 c.78 §43; 2009 c.874 §15; 2011 c.233 §1; 2011 c.335 §2; 2012 c.37 §33; 2012 c.97 §18; 2013 c.624 §21]



Section 131A.365 - Distribution of forfeiture proceeds by state.

(2) After entry of a judgment of forfeiture, a forfeiting agency shall first pay from the forfeiture proceeds the costs incurred by seizing and forfeiting agencies in investigating and prosecuting the case, including costs, disbursements and attorney fees as defined in ORCP 68 A, special expenses such as the provision of currency for undercover law enforcement operations, the cost of disabling a hidden compartment in a motor vehicle and the expenses of maintaining the seized property. The forfeiting agency may not pay expenditures made in connection with the ordinary maintenance and operation of a seizing or forfeiting agency under this subsection. Any amount paid to or retained by the Department of Justice under this subsection shall be deposited in the Criminal Justice Revolving Account in the State Treasury. Any amount paid to or retained by the Oregon State Police under this subsection shall be deposited in the State Police Account.

(3) After payment of costs under subsection (2) of this section, the forfeiting agency shall:

(a) Deduct an amount equal to 10 percent of the forfeiture proceeds and deposit that amount in the Illegal Drug Cleanup Fund established by ORS 475.495 for the purposes specified in ORS 475.495 (5) and (6);

(b) Deduct an amount equal to three percent of the forfeiture proceeds, not to exceed $50,000 in a biennium, and deposit that amount in the Asset Forfeiture Oversight Account;

(c) Deduct an amount equal to 20 percent of the forfeiture proceeds and deposit that amount in the Oregon Criminal Justice Commission Account established under ORS 137.662 for disbursement to drug court programs as described in ORS 3.450; and

(d) Deduct an amount equal to 10 percent of the forfeiture proceeds and deposit that amount in the Early Learning Division Fund established in ORS 326.435 for disbursement to relief nurseries as described in ORS 417.788.

(4) If the forfeiting agency has entered into an intergovernmental agreement with another public body under ORS 131A.355, or has entered into an agreement with any other law enforcement agency of the state relating to distribution of forfeiture proceeds, after paying costs under subsection (2) of this section and making the deductions required by subsection (3) of this section, the forfeiting agency shall pay an equitable portion of the forfeiture proceeds to each agency participating in the seizure or forfeiture as provided by the agreement.

(5) After making all payments and deductions required by subsections (2), (3) and (4) of this section, the forfeiting agency shall distribute the remaining forfeiture proceeds as follows:

(a) If no law enforcement agency other than the Department of Justice participated in the seizure or forfeiture, the remaining forfeiture proceeds, and forfeiture proceeds received by the Department of Justice under subsection (4) of this section, shall be divided between the Criminal Justice Revolving Account and the Special Crime and Forfeiture Account according to the following schedule:

(A) One hundred percent of the first $200,000 accumulated shall be deposited in the Criminal Justice Revolving Account.

(B) Seventy-five percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

(C) Fifty percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

(D) Twenty-five percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

(E) One hundred percent of all additional sums shall be deposited in the Special Crime and Forfeiture Account.

(b) If no law enforcement agency other than the Department of State Police participated in the seizure or forfeiture, the remaining proceeds, and proceeds received by the Department of State Police under subsection (4) of this section, shall be divided between the State Police Account and the Special Crime and Forfeiture Account according to the following schedule:

(A) One hundred percent of the first $600,000 accumulated shall be deposited in the State Police Account.

(B) Seventy-five percent of the next $300,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

(C) Fifty percent of the next $200,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

(D) Twenty-five percent of the next $200,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

(E) One hundred percent of all additional sums shall be deposited in the Special Crime and Forfeiture Account.

(6) Forfeiture proceeds distributed under subsection (5) of this section may be used only for:

(a) The purchase of equipment necessary for the enforcement of laws relating to the unlawful delivery, distribution, manufacture or possession of controlled substances;

(b) Currency for undercover law enforcement operations;

(c) Drug awareness and drug education programs offered in middle schools and high schools; and

(d) The expenses of a forfeiting agency in operating joint narcotic operations with other forfeiting agencies pursuant to the terms of an intergovernmental agreement, including paying for rental space, utilities and office equipment.

(7) A forfeiting agency shall sell as much property as may be needed to make the distributions required by this section. Distributions required under subsection (3) of this section must be made once every three months and are due within 20 days of the end of each quarter. No interest shall accrue on amounts that are paid within the period specified by this subsection.

[2009 c.78 §44; 2009 c.874 §16; 2012 c.37 §34; 2013 c.624 §22]



Section 131A.370 - Special Crime and Forfeiture Account.

[2009 c.78 §45]



Section 131A.400 - Prosecuting attorneys and forfeiture counsel.

(2) In any forfeiture proceeding for which related criminal proceedings have been brought or could be brought, a prosecuting attorney or forfeiture counsel may participate in settlement negotiations initiated by the defendant or claimant or by the attorney representing the defendant or claimant.

[2009 c.78 §46]



Section 131A.405 - Liability of seizing agencies, forfeiting agencies and forfeiture counsel.

(2) Nothing in this section affects any liability that may be imposed under the provisions of section 10 (14), Article XV of the Oregon Constitution.

[2009 c.78 §47]



Section 131A.410 - Indemnification of officers, employees and agents; payment of civil penalties.

(2) Any amount recovered as a civil penalty in a claim made under section 10 (14), Article XV of the Oregon Constitution, shall be paid into the Criminal Injuries Compensation Account of the Department of Justice Crime Victims’ Assistance Section to be used for the purposes set forth in ORS chapter 147.

[2009 c.78 §48]



Section 131A.450 - Record keeping and reporting requirements.

(2)(a) As soon as practicable following the seizure of property for civil forfeiture, forfeiture counsel shall file with the Asset Forfeiture Oversight Advisory Committee an electronic report that describes the property seized and the circumstances of the seizure.

(b) As soon as practicable following the entry of judgment under this chapter, forfeiture counsel shall file with the committee an electronic report describing the judgment and the manner in which any forfeited property and the proceeds from any sales of forfeited property were distributed.

(3) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel that is necessary for the preparation of the electronic reports required by subsection (2) of this section.

(4) Public bodies that receive forfeiture proceeds under ORS 131A.360 (2) and 131A.365 (4) shall submit an electronic report to the committee for any calendar year in which those proceeds are received. The report must be submitted no later than January 31 of the following year and must describe how the proceeds received by the public body have been or will be used.

(5) The committee may require forfeiture counsel or a political subdivision to include in the electronic reports described in this section any additional information requested by the committee.

(6) The committee shall develop and make available electronic forms for the purposes of the reports described in this section.

[2009 c.78 §49; 2011 c.504 §2; 2013 c.9 §2]



Section 131A.455 - Asset Forfeiture Oversight Advisory Committee.

(a) The President of the Senate and the Speaker of the House of Representatives shall appoint four legislators to the committee. Two shall be Senators appointed by the President. Two shall be Representatives appointed by the Speaker.

(b) The Governor shall appoint three members to the committee.

(c) The Attorney General shall appoint three members to the committee.

(2) The term of a legislative member of the committee shall be two years. The term of all other members shall be four years. Members of the committee may be reappointed. If a vacancy occurs on the committee for any reason during the term of membership, the official who appointed the member to the vacant position shall appoint a new member to serve the remainder of the term. A member of the committee may be removed from the committee at any time by the official who appointed the member.

(3)(a) The members of the committee shall select from among themselves a chairperson and vice chairperson.

(b) The committee shall meet at such times and places as determined by the chairperson.

(4) Legislative members shall be entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(5) The committee shall:

(a) Prepare reports detailing the number and nature of forfeitures carried out under this chapter and ORS 131.550 to 131.600, including the disposition and use of the proceeds from the forfeitures. The reports shall be submitted on or before April 30 of each year to the Speaker of the House of Representatives, President of the Senate, Attorney General and Governor.

(b) In consultation with forfeiture counsel, review and, if necessary, modify the reports required from forfeiture counsel and public bodies to ensure that information necessary for oversight is being obtained and is gathered in an efficient and effective manner.

(c) Make any recommendations it deems necessary to increase the effectiveness, fairness and efficiency of forfeiture actions brought under this chapter and ORS 131.550 to 131.600.

(d) Make any recommendations for additional legislation governing forfeiture actions brought under this chapter and ORS 131.550 to 131.600.

(e) Conduct studies or other activities as necessary to accomplish the purposes of this subsection.

(6) The executive director of the Oregon Criminal Justice Commission shall provide the committee with staff, subject to funds available for that purpose.

(7) For purposes of this section, "forfeiture counsel" includes forfeiture counsel as defined in ORS 131.550.

[2009 c.78 §50; 2009 c.506 §1; 2013 c.9 §3]



Section 131A.460 - Asset Forfeiture Oversight Account.

(2) The following moneys shall be deposited into the State Treasury and credited to the Asset Forfeiture Oversight Account:

(a) Moneys received from a public body under the provisions of ORS 131A.360 and 131A.365; and

(b) Any other moneys appropriated to the Asset Forfeiture Oversight Account.

(3) The State Treasurer may invest and reinvest moneys in the Asset Forfeiture Oversight Account in the manner provided by law. Interest earned by the account shall be credited to the account.

(4) The moneys in the Asset Forfeiture Oversight Account are continuously appropriated to the Oregon Criminal Justice Commission to be used for the expenses of the Asset Forfeiture Oversight Advisory Committee.

[2009 c.78 §51; 2011 c.504 §5]






Chapter 132 - Grand Jury, Indictments and Other Accusatory Instruments

Section 132.010 - Composition.

[Amended by 1985 c.703 §22]



Section 132.020 - Selection of grand juries; law applicable to additional jury; when inquiry void.

(2) When the court, in its discretion, considers that one or more additional grand juries is needed for the administration of justice, one or more additional grand juries shall be selected in the manner provided in subsection (1) of this section.

(3) Any law applicable to the grand jury is equally applicable to any additional grand jury selected under subsection (2) of this section, except that whenever any duties or functions are imposed upon the grand jury, it shall be sufficient if such duties or functions are performed by one of the grand juries selected under this section.

(4) Any inquiry or investigation required by law to be made by a grand jury shall be void, unless such inquiry or investigation was made entirely by the same grand jury.

[Amended by 1959 c.59 §1; 1985 c.703 §23]



Section 132.030 - Challenge of juror prohibited; when juror may be excused.

[Amended by 1973 c.836 §36; 1979 c.728 §5; 1985 c.703 §24; 1999 c.1085 §2]



Section 132.040



Section 132.050 - Foreman; alternate.

[Amended by 1973 c.836 §37]



Section 132.060 - Oath or affirmation of jurors.

______________________________________________________________________________

You, as grand jurors for the County of______, do solemnly swear that you will diligently inquire into, and true presentment or indictment make of, all crimes against this state committed or triable within this county that shall come to your knowledge; that you will keep secret the proceedings before you, the counsel of the state, your own counsel and that of your fellows; that you will indict no person through envy, hatred or malice nor leave any person not indicted through fear, favor, affection or hope of reward; but that you will indict upon the evidence before you according to the truth and the laws of this state, so help you God.

______________________________________________________________________________

(2) In administering this oath, the blank therein must be filled with the name of the county in which the court is sitting; and if any juror prefers, the juror must be allowed to affirm thereto, in which case, instead of the final phrase thereof there must be added, "and this you promise under the pains and penalties of perjury."

[Amended by 1973 c.836 §38]



Section 132.070 - Charge of court.



Section 132.080 - Clerk.



Section 132.090 - Presence of persons at sittings or deliberations of jury; interpreters.

(2) Upon a motion filed by the district attorney in the circuit court, the circuit judge may appoint a reporter who shall attend the sittings of the grand jury to take and report the testimony in any matters pending before the grand jury, and may appoint a parent, guardian or other appropriate person 18 years of age or older to accompany any child 12 years of age or younger, or any person with an intellectual disability, during an appearance before the grand jury. The circuit judge, upon the district attorney’s showing to the court that it is necessary for the proper examination of a witness appearing before the grand jury, may appoint a guard, medical or other special attendant or nurse, who shall be present in the grand jury room and shall attend such sittings.

(3) The district attorney may designate an interpreter who is certified under ORS 45.291 to interpret the testimony of witnesses appearing before the grand jury. The district attorney may designate a qualified interpreter, as defined in ORS 45.288, if the circuit court determines that a certified interpreter is not available and that the person designated by the district attorney is a qualified interpreter as defined in ORS 45.288. An interpreter designated under this subsection may be present in the grand jury room and attend the sittings of the grand jury.

(4) No person other than members of the grand jury shall be present when the grand jury is deliberating or voting upon a matter before it.

(5) As used in this section, "intellectual disability" has the meaning given that term in ORS 427.005. Intellectual disability may be shown by attaching to the motion of the district attorney:

(a) Documentary evidence of intellectual functioning; or

(b) The affidavit of a qualified person familiar with the person with an intellectual disability. "Qualified person" includes, but is not limited to, a teacher, therapist or physician.

[Amended by 1973 c.836 §39; 1983 c.375 §1; 1991 c.406 §1; 2001 c.243 §1; 2011 c.658 §31; 2013 c.36 §35]



Section 132.100 - Oath to witness before grand jury.

[Amended by 1973 c.836 §40]



Section 132.110 - When juror discharged; replacement; proceeding with lesser number.

(1) Discharge a grand juror who:

(a) Becomes sick, is out of the county or fails to appear when the grand jury is summoned to reconvene;

(b) Is related, by affinity or consanguinity within the third degree, to the accused who is under investigation by the grand jury, or held for the commission of a crime; or

(c) Is unable to continue in the discharge of duties.

(2) Order that another person be drawn at random and sworn from the jurors then in attendance upon the court, or if no other jurors are there in attendance, from the master jury list of the county, to take the place of a discharged juror.

(3) Allow at least five grand jurors to proceed upon good cause shown.

[Amended by 1973 c.836 §41; 1985 c.703 §25]



Section 132.120 - Jury service term; continuation.

[Amended by 1959 c.638 §13; 1973 c.836 §42; 1985 c.540 §30; 1985 c.703 §26]



Section 132.130



Section 132.210 - Immunity of jurors as to official conduct.

[Amended by 1973 c.836 §43]



Section 132.220 - Disclosure by juror of testimony of witness examined by jury.

(1) The testimony of a witness examined before the grand jury, for the purpose of ascertaining whether it is consistent with that given by the witness before the court.

(2) The testimony given before such grand jury by any person, upon a charge against such person for perjury or false swearing or upon trial therefor.

[Amended by 1973 c.836 §44]



Section 132.310 - Inquiry into crimes; presentation to court.

[Amended by 1973 c.836 §45]



Section 132.320 - Consideration of evidence; appearance by defendant.

(2) A report or a copy of a report made by a physicist, chemist, medical examiner, physician, firearms identification expert, examiner of questioned documents, fingerprint technician, or an expert or technician in some comparable scientific or professional field, concerning the results of an examination, comparison or test performed by such person in connection with a case which is the subject of a grand jury proceeding, shall, when certified by such person as a report made by such person or as a true copy thereof, be received in evidence in the grand jury proceeding.

(3) An affidavit of a witness who is unable to appear before the grand jury shall be received in evidence in the grand jury proceeding if, upon application by the district attorney, the presiding judge for the judicial district in which the grand jury is sitting authorizes the receipt after good cause has been shown for the witness’ inability to appear. An affidavit taken in another state or territory of the United States, the District of Columbia or in a foreign country must be authenticated as provided in ORS chapter 194 before it can be used in this state.

(4) A grand jury that is investigating a charge of criminal driving while suspended or revoked under ORS 811.182 may receive in evidence an affidavit of a peace officer with a report or copy of a report of the peace officer concerning the peace officer’s investigation of the violation of ORS 811.182 by the defendant.

(5) A grand jury may receive testimony of a witness by means of simultaneous television transmission allowing the grand jury and district attorney to observe and communicate with the witness and the witness to observe and communicate with the grand jury and the district attorney.

(6) A grand jury that is investigating a charge of failure to appear under ORS 133.076, 153.992, 162.195 or 162.205 may receive in evidence an affidavit of a court employee certifying that the defendant failed to appear as required by law and setting forth facts sufficient to support that conclusion.

(7)(a) Except as otherwise provided in this subsection, a grand jury may receive in evidence through the testimony of one peace officer involved in the criminal investigation under grand jury inquiry information from an official report of another peace officer involved in the same criminal investigation concerning the other peace officer’s investigation of the matter before the grand jury. The statement of a person suspected of committing an offense or inadmissible hearsay of persons other than the peace officer who compiled the official report may not be presented to a grand jury under this paragraph.

(b) If the official report contains evidence other than chain of custody, venue or the name of the person suspected of committing an offense, the grand jurors must be notified that the evidence is being submitted by report and that the peace officer who compiled the report will be made available for testimony at the request of the grand jury. When a grand jury requests the testimony of a peace officer under this paragraph, the peace officer may present sworn testimony by telephone if requiring the peace officer’s presence before the grand jury would constitute an undue hardship on the peace officer or the agency that employs or utilizes the peace officer.

(8) A grand jury that is investigating a charge of failure to report as a sex offender under ORS 163A.040 may receive in evidence certified copies of the form required by ORS 163A.050 (2) and sex offender registration forms and an affidavit of a representative of the Oregon State Police, as keepers of the state’s sex offender registration records, certifying that the certified copies of the forms constitute the complete record for the defendant.

(9) The grand jury shall weigh all the evidence submitted to it; and when it believes that other evidence within its reach will explain away the charge, it should order such evidence to be produced, and for that purpose may require the district attorney to issue process for the witnesses.

(10) A grand jury that is investigating a charge of driving while under the influence of intoxicants in violation of ORS 813.010 may receive in evidence an affidavit of a peace officer regarding any or all of the following:

(a) Whether the defendant was driving.

(b) Whether the defendant took or refused to take tests under any provision of ORS chapter 813.

(c) The administration of tests under any provision of ORS chapter 813 and the results of such tests.

(d) The officer’s observations of physical or mental impairment of the defendant.

(11)(a) A grand jury may receive in evidence an affidavit of a representative of a financial institution for the purpose of authenticating records of the financial institution.

(b) As used in this subsection, "financial institution" means a financial institution as defined in ORS 706.008, an entity that regularly issues, processes or services credit cards or any other comparable entity that regularly produces financial records.

(12)(a) A defendant who has been arraigned on an information alleging a felony charge that is the subject of a grand jury proceeding and who is represented by an attorney has a right to appear before the grand jury as a witness if, prior to the filing of an indictment, the defense attorney serves upon the district attorney written notice requesting the appearance. The notice shall include an electronic mail address at which the defense attorney may be contacted.

(b) A district attorney is not obligated to inform a defendant that a grand jury proceeding investigating charges against the defendant is pending, in progress or about to occur.

(c) Upon receipt of the written notice described in paragraph (a) of this subsection, the district attorney shall provide in writing the date, time and location of the defendant’s appearance before the grand jury to the defense attorney at the indicated electronic mail address. In the event of a scheduling conflict, the district attorney shall reasonably accommodate the schedules of the defendant and the defense attorney if the accommodation does not delay the grand jury proceeding beyond the time limit for holding a preliminary hearing described in ORS 135.070 (2).

(d) Notwithstanding ORS 135.070 and paragraph (c) of this subsection, in order to accommodate a scheduling conflict, upon the request of the defendant the time limit for holding a preliminary hearing described in ORS 135.070 (2) may be extended by a maximum of an additional five judicial days and the district attorney and the defendant may stipulate to an extension of greater duration. During a period of delay caused by a scheduling conflict under this subsection, ORS 135.230 to 135.290 shall continue to apply concerning the custody status of the defendant.

[Amended by 1973 c.836 §46; 1975 c.576 §1; 1983 c.393 §25; 1995 c.126 §1; 1995 c.781 §38; 1997 c.249 §43; 1999 c.1049 §6; 2001 c.19 §1; 2003 c.645 §3; 2005 c.529 §1; 2009 c.361 §1; 2013 c.219 §55; 2015 c.586 §1]



Section 132.330 - Submission of indictment by district attorney.

[Amended by 1973 c.836 §47]



Section 132.340 - Duties of district attorney for jury.



Section 132.350 - Juror’s knowledge of an offense; action thereon.

(2) An indictment or presentment must not be found upon the statement of a grand juror unless the grand juror is sworn and examined as a witness.

(3) A grand juror testifying as provided in subsection (2) of this section shall not vote on the indictment nor be present during deliberations thereon.

[Amended by 1973 c.836 §48]



Section 132.360 - Number of jurors required to concur.

[Amended by 1973 c.836 §49]



Section 132.370 - Presentment of facts to court for instruction as to law.

(2) A presentment cannot be found and made to the court except as provided in subsection (1) of this section, and, when so found and presented, the court shall give such instructions to the grand jury concerning the law of the case as it thinks proper and necessary.

(3) A presentment is made to the court by the foreman in the presence of the grand jury. But being a mere formal statement of facts for the purpose of obtaining the advice of the court as to the law arising thereon, it is not to be filed in court or preserved beyond the sitting of the grand jury.



Section 132.380 - Whom the grand jury may indict.

[Amended by 1973 c.836 §50]



Section 132.390 - When the grand jury may indict.

[Amended by 1973 c.836 §51]



Section 132.400 - Indorsement of indictment as "a true bill."



Section 132.410 - Finding of indictment; filing; inspection.

[Amended by 1973 c.836 §52; 1999 c.967 §2]



Section 132.420 - Disclosure relative to indictment not subject to inspection.

[Amended by 1973 c.836 §53]



Section 132.430 - Finding against indictment; indorsement "not a true bill."

(2) When an indictment indorsed "not a true bill" has been filed with the clerk of the court, the effect thereof is to dismiss the charge; and the same cannot be again submitted to or inquired of by the grand jury unless the court so orders.

[Amended by 1973 c.836 §54]



Section 132.440 - Inquiry into conditions in correctional and youth correction facilities.

(2) The grand jury is entitled to free access at all reasonable times to such correctional facilities and juvenile facilities, and, without charge, to all public records in the county pertaining thereto.

(3) Other than indictments presented under ORS 132.310 or presentments presented under ORS 132.370, the grand jury shall issue no report other than a report of an inquiry made under this section.

[Amended by 1973 c.836 §55; 1985 c.565 §11; 1997 c.249 §44]



Section 132.510 - Forms of pleadings.

[Amended by 1973 c.836 §56]



Section 132.520



Section 132.530



Section 132.540 - Sufficiency of indictment; previous convictions; use of statutory language.

(a) The defendant is named, or if the name of the defendant cannot be discovered, that the defendant is described by a fictitious name, with the statement that the real name of the defendant is to the jury unknown.

(b) The crime was committed within the jurisdiction of the court, except where, as provided by law, the act, though done without the county in which the court is held, is triable therein.

(c) The crime was committed at some time prior to the finding of the indictment and within the time limited by law for the commencement of an action therefor.

(2) Except as provided in ORS 136.765 (1) and subsection (3) of this section, the indictment may not contain allegations that the defendant has previously been convicted of the violation of any statute that may subject the defendant to enhanced penalties.

(3) The indictment must allege that the defendant has previously been convicted of an offense when the previous conviction constitutes a material element of the charged offense.

(4) Words used in a statute to define a crime need not be strictly pursued in the indictment, but other words conveying the same meaning may be used.

[Amended by 1957 c.657 §1; 1973 c.836 §57; 2009 c.180 §1]



Section 132.550 - Contents of indictment.

(1) The name of the circuit court in which it is filed;

(2) The title of the action;

(3) A statement that the grand jury accuses the defendant or defendants of the designated offense or offenses;

(4) A separate accusation or count addressed to each offense charged, if there be more than one;

(5) A statement in each count that the offense charged therein was committed in a designated county;

(6) A statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time;

(7) A statement of the acts constituting the offense in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended;

(8) The signatures of the foreman and of the district attorney; and

(9) The date the indictment is filed with the clerk of the court.

[Amended by 1973 c.836 §58; 2007 c.71 §32]



Section 132.557 - Indictment must contain subcategory facts under certain circumstances.

(2) The state must prove each subcategory fact beyond a reasonable doubt and the jury shall return a special verdict of "yes" or "no" on each subcategory fact submitted.

[1995 c.520 §6]

Note: 132.557 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 132 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 132.560 - Joinder of counts and charges; consolidation of charging instruments.

(a) Where the offense may be committed by the use of different means, the charging instrument may allege the means in the alternative.

(b) Two or more offenses may be charged in the same charging instrument in a separate count for each offense if the offenses charged are alleged to have been committed by the same person or persons and are:

(A) Of the same or similar character;

(B) Based on the same act or transaction; or

(C) Based on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

(2) If two or more charging instruments are found in circumstances described in subsection (1)(b) of this section, the court may order them to be consolidated.

(3) If it appears, upon motion, that the state or defendant is substantially prejudiced by a joinder of offenses under subsection (1) or (2) of this section, the court may order an election or separate trials of counts or provide whatever other relief justice requires.

(4) As used in this section, "charging instrument" means any written instrument sufficient under the law to charge a person with an offense, and shall include, but not be limited to, grand jury indictments, informations, complaints and uniform traffic, game or boating complaints.

[Amended by 1989 c.842 §1; 1993 c.278 §1; 1999 c.1040 §17]



Section 132.570

[Renumbered 135.713]



Section 132.580 - Names of grand jury witnesses on indictment; effect of failure to include; procedure to remedy failure.

(2) A witness examined before the grand jury whose name is not indorsed on the indictment shall not be permitted to testify at trial without the consent of the defendant, unless the court finds that:

(a) The name of the witness was omitted from the indictment by inadvertence;

(b) The name of the witness was furnished to the defendant by the state at least 10 days before trial; and

(c) The defendant will not be prejudiced by the omission.

[Amended by 1973 c.836 §59; 1995 c.126 §2; 2003 c.645 §8]



Section 132.585



Section 132.586 - Pleading domestic violence in accusatory instrument.

(2) When a crime involves domestic violence, the accusatory instrument may plead, and the prosecution may prove at trial, domestic violence as an element of the crime. When a crime is so pleaded, the words "constituting domestic violence" may be added to the title of the crime.

[2003 c.319 §1]



Section 132.590

[Renumbered 135.715]



Section 132.610

[Renumbered 135.717]



Section 132.620

[Renumbered 135.720]



Section 132.630

[Renumbered 135.725]



Section 132.640

[Renumbered 135.727]



Section 132.650



Section 132.660

[Renumbered 135.730]



Section 132.670



Section 132.680

[Renumbered 135.735]



Section 132.690



Section 132.710

[Renumbered 135.740]



Section 132.720

[Renumbered 135.743]



Section 132.990 - Premature inspection or disclosure of contents of indictment.






Chapter 133 - Arrest and Related Procedures; Search and Seizure; Extradition

Section 133.005 - Definitions for ORS 133.005 to 133.400 and 133.410 to 133.450.

(1) "Arrest" means to place a person under actual or constructive restraint or to take a person into custody for the purpose of charging that person with an offense. A "stop" as authorized under ORS 131.605 to 131.625 is not an arrest.

(2) "Federal officer" means a special agent or law enforcement officer employed by a federal agency who is empowered to effect an arrest with or without a warrant for violations of the United States Code and who is authorized to carry firearms in the performance of duty.

(3) "Peace officer" means:

(a) A member of the Oregon State Police;

(b) A sheriff, constable, marshal, municipal police officer or reserve officer or a police officer commissioned by a university under ORS 352.121 or 353.125;

(c) An investigator of a district attorney’s office if the investigator is or has been certified as a peace officer in this or any other state;

(d) An investigator of the Criminal Justice Division of the Department of Justice of the State of Oregon;

(e) A humane special agent as defined in ORS 181A.345;

(f) A regulatory specialist exercising authority described in ORS 471.775 (2);

(g) An authorized tribal police officer as defined in ORS 181A.680; or

(h) A judicial marshal appointed under ORS 1.177 who is trained pursuant to ORS 181A.540.

(4) "Reserve officer" means an officer or member of a law enforcement agency who is:

(a) A volunteer or employed less than full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor or a member of the Department of State Police;

(b) Armed with a firearm; and

(c) Responsible for enforcing the criminal laws and traffic laws of this state or laws or ordinances relating to airport security.

[1973 c.836 §62; 1979 c.656 §1; 1981 c.808 §1; 1991 c.67 §25; 1993 c.254 §1; 1995 c.651 §6; 2009 c.11 §8; 2011 c.506 §7; 2011 c.641 §1; 2011 c.644 §§13,39; 2012 c.54 §§6,7; 2012 c.67 §§3,4; 2013 c.154 §§4,5; 2013 c.180 §8,9; 2015 c.174 §4; 2015 c.614 §§137,138]



Section 133.007 - Sufficiency of information or complaint; previous convictions; use of statutory language.

(a) The defendant is named, or if the name of the defendant cannot be discovered, the defendant is described by a fictitious name, with the statement that the real name of the defendant is unknown to the complainant.

(b) The offense was committed within the jurisdiction of the court, except when, as provided by law, the act, though done without the county in which the court is held, is triable within.

(c) The offense was committed at some time prior to the filing of the information or complaint and within the time limited by law for the commencement of an action therefor.

(2) The information or complaint shall not contain allegations that the defendant has previously been convicted of any offense that might subject the defendant to enhanced penalties.

(3) Words used in a statute to define an offense need not be strictly followed in the information or complaint, but other words conveying the same meaning may be used.

[1973 c.836 §63; 2005 c.22 §101]



Section 133.010



Section 133.015 - Contents of information or complaint.

(1) The name of the court in which it is filed;

(2) The title of the action;

(3) A statement that accuses the defendant or defendants of the designated offense or offenses;

(4) A separate accusation or count addressed to each offense charged, if there be more than one;

(5) A statement in each count that the offense charged therein was committed in a designated county;

(6) A statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time;

(7) A statement of the acts constituting the offense in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended; and

(8) The verification by the complainant and the date of the signing of the information or complaint. An information or complaint charging a defendant with an offense, other than an offense punishable as a felony, shall be deemed verified by the complainant if it contains a form of certificate in which the complainant certifies, under the penalties described in ORS 133.992, that the complainant has sufficient grounds to believe, and does believe, that the defendant named in the information or complaint committed the offense specified in the information or complaint.

[1973 c.836 §64; 2015 c.250 §1]



Section 133.020 - Magistrate defined.



Section 133.030 - Who are magistrates.

(1) Judges of the Supreme Court;

(2) Judges of the Court of Appeals;

(3) Judges of the circuit court;

(4) County judges and justices of the peace; and

(5) Municipal judges.

[Amended by 1961 c.724 §27; 1969 c.198 §59; 1977 c.746 §1; 1995 c.658 §72]



Section 133.033 - Peace officer; community caretaking functions.

(2) As used in this section, "community caretaking functions" means any lawful acts that are inherent in the duty of the peace officer to serve and protect the public. "Community caretaking functions" includes, but is not limited to:

(a) The right to enter or remain upon the premises of another if it reasonably appears to be necessary to:

(A) Prevent serious harm to any person or property;

(B) Render aid to injured or ill persons; or

(C) Locate missing persons.

(b) The right to stop or redirect traffic or aid motorists or other persons when such action reasonably appears to be necessary to:

(A) Prevent serious harm to any person or property;

(B) Render aid to injured or ill persons; or

(C) Locate missing persons.

(3) Nothing contained in this section shall be construed to limit the authority of a peace officer that is inherent in the office or that is granted by any other provision of law.

[1991 c.959 §1; 2011 c.506 §9; 2011 c.644 §14]



Section 133.035 - Ex parte emergency protective orders; service; expiration; contempt proceeding; required availability of judges; fees; forms.

(a)(A) The peace officer has responded to an incident of domestic disturbance and the circumstances for mandatory arrest as described in ORS 133.055 (2)(a) exist; or

(B) The person is in immediate danger of abuse by a family or household member; and

(b) An emergency protective order is necessary to prevent the person from suffering the occurrence or recurrence of abuse.

(2)(a) An application for an emergency protective order described in subsection (1) of this section shall consist of the proposed emergency protective order and the peace officer’s declaration under penalty of perjury setting forth the facts and circumstances underlying entry of the order.

(b) The proposed emergency protective order and the declaration may be sent to the court by electronic transmission that delivers a complete printable image of the order and signed declaration.

(3) Upon examination of the application, a circuit court may enter an emergency protective order if the court finds there is probable cause that:

(a)(A) The peace officer has responded to an incident of domestic disturbance and the circumstances for mandatory arrest as described in ORS 133.055 (2)(a) exist; or

(B) A person is in immediate danger of abuse by a family or household member; and

(b) An emergency protective order is necessary to prevent a person from suffering the occurrence or recurrence of abuse.

(4) An emergency protective order entered under subsection (3) of this section shall:

(a) Restrain the respondent from contacting the person protected by the order and from intimidating, molesting, interfering with or menacing the person, or attempting to intimidate, molest, interfere with or menace the protected person;

(b) Include the findings of probable cause authorizing issuance of the order;

(c) State the date that the order expires; and

(d) State a security amount for a violation of the order.

(5) If the circuit court enters an emergency protective order under subsection (3) of this section:

(a) The peace officer shall provide, without charge, a certified true copy of the emergency protective order to the protected person and shall ensure that certified true copies of the order and the declaration are filed with the court.

(b) A peace officer shall serve the respondent personally. Upon completion of service, the peace officer shall prepare a declaration under penalty of perjury of proof of service verifying that the emergency protective order was served personally on the respondent, file a copy of the declaration with the court and enter the order into the Law Enforcement Data System maintained by the Department of State Police.

(c) If the peace officer cannot complete service within one day of the emergency protective order’s entry, the peace officer shall notify the court that the documents have not been served.

(6) Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the emergency protective order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the emergency protective order may be informed of the existence and terms of the order. The emergency protective order is fully enforceable in any county or tribal land in this state.

(7)(a) An emergency protective order expires seven calendar days from the date the court signs the order.

(b) An emergency protective order shall remain in effect until the order expires or is terminated by court order. If the order is terminated by court order, the clerk of the court shall immediately cause to be delivered a copy of the termination order to the peace officer who originally applied for the order. Upon receipt of the termination order, the peace officer shall promptly remove the emergency protective order from the Law Enforcement Data System.

(8)(a) A contempt proceeding for an alleged violation of an emergency protective order must be conducted by the circuit court that issued the order or by the circuit court for the county in which the alleged violation of the order occurs.

(b) Pending a contempt hearing for an alleged violation of an emergency protective order, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290.

(9) The presiding judge of the circuit court in each county shall designate at least one judge to be reasonably available to enter, in person or by electronic transmission, ex parte emergency protective orders at all times whether or not the court is in session.

(10) A peace officer acting in good faith shall not be liable in any civil action for applying to or not applying to a circuit court for an ex parte emergency protective order under this section.

(11) A filing fee, service fee or hearing fee may not be charged for proceedings for ex parte emergency protective orders under this section.

(12) The Department of State Police shall develop forms for emergency protective orders and declarations and shall submit the forms for approval by the State Court Administrator, the Oregon State Sheriffs’ Association and the Oregon Association Chiefs of Police. After obtaining approval, the department shall ensure that the forms are appropriately distributed and available for use.

(13) As used in this section, "peace officer" has the meaning given that term in ORS 161.015.

[2015 c.252 §1]

Note: 133.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 133.037



Section 133.040



Section 133.045



Section 133.050



Section 133.055 - Criminal citation; exception for domestic disturbance; notice of rights.

(2)(a) Notwithstanding the provisions of subsection (1) of this section, when a peace officer responds to an incident of domestic disturbance and has probable cause to believe that an assault has occurred between family or household members, as defined in ORS 107.705, or to believe that one such person has placed the other in fear of imminent serious physical injury, the officer shall arrest and take into custody the alleged assailant or potential assailant.

(b) When the peace officer makes an arrest under paragraph (a) of this subsection, the peace officer is not required to arrest both persons.

(c) When a peace officer makes an arrest under paragraph (a) of this subsection, the peace officer shall make every effort to determine who is the assailant or potential assailant by considering, among other factors:

(A) The comparative extent of the injuries inflicted or the seriousness of threats creating a fear of physical injury;

(B) If reasonably ascertainable, the history of domestic violence between the persons involved;

(C) Whether any alleged crime was committed in self-defense; and

(D) The potential for future assaults.

(d) As used in this subsection, "assault" includes conduct constituting strangulation under ORS 163.187.

(3) Whenever any peace officer has reason to believe that a family or household member, as defined in ORS 107.705, has been abused as defined in ORS 107.705 or that an elderly person or a person with a disability has been abused as defined in ORS 124.005, that officer shall use all reasonable means to prevent further abuse, including advising each person of the availability of a shelter or other services in the community and giving each person immediate notice of the legal rights and remedies available. The notice shall consist of handing each person a copy of the following statement:

______________________________________________________________________________

IF YOU ARE THE VICTIM OF DOMESTIC VIOLENCE OR ABUSE, you can ask the district attorney to file a criminal complaint. You also have the right to go to the circuit court and file a petition requesting any of the following orders for relief: (a) An order restraining your attacker from abusing you; (b) an order directing your attacker to leave your household; (c) an order preventing your attacker from entering your residence, school, business or place of employment; (d) an order awarding you or the other parent custody of or parenting time with a minor child or children; (e) an order restraining your attacker from molesting or interfering with minor children in your custody; (f) an order awarding you other relief the court considers necessary to provide for your or your children’s safety, including emergency monetary assistance. Such orders are enforceable in every state.

You may also request an order awarding support for minor children in your care or for your support if the other party has a legal obligation to support you or your children.

You also have the right to sue for losses suffered as a result of the abuse, including medical and moving expenses, loss of earnings or support, and other out-of-pocket expenses for injuries sustained and damage to your property. This can be done without an attorney in the small claims department of a court if the total amount claimed is under $10,000.

Similar relief may also be available in tribal courts.

For further information you may contact:_____.

______________________________________________________________________________

[1969 c.244 §2; 1977 c.845 §1; 1981 c.779 §1; 1991 c.303 §1; 1995 c.666 §23; 1997 c.707 §28; 1999 c.617 §1; 1999 c.738 §8; 1999 c.1051 §54; 2003 c.264 §8; 2007 c.70 §33; 2007 c.125 §7; 2011 c.595 §53b; 2011 c.666 §3]



Section 133.060 - Cited person to appear before magistrate; effect of failure to appear; arrest warrant.

(2) If the cited person fails to appear at the time, date and court specified in the criminal citation, and a complaint or information is filed, the magistrate shall issue a warrant of arrest, upon application for its issuance, upon the person’s failure to appear.

[1969 c.244 §5; 1983 c.661 §1; 1997 c.548 §1; 1999 c.1051 §55]



Section 133.065 - Service of criminal citation.

[1969 c.244 §6; 1999 c.1051 §58]



Section 133.066 - Criminal citations generally.

(2) A criminal citation may be issued with a complaint only if a procedure for the issuance of a citation with a complaint has been authorized by the district attorney for the county in which the crime is alleged to have been committed.

(3) A complaint or information may be filed with the court before or after the issuance of a criminal citation without a complaint. Nothing in this section affects the requirement that a complaint or information be filed for the crime charged.

(4) More than one crime may be charged in a single criminal citation. However, if a defendant is to be charged with driving while under the influence of intoxicants in violation of ORS 813.010, a separate criminal citation must be used for the charge of driving while under the influence of intoxicants and that citation may not be used to charge the defendant with the commission of any other crime.

(5) Uniform citation forms for crimes shall be adopted by the Supreme Court under ORS 1.525. In adopting those forms, the Supreme Court may combine the requirements for criminal citations under this section and the requirements for violation citations under ORS 153.045. A crime and a violation may not be charged on the same citation form.

[1999 c.1051 §57]



Section 133.067



Section 133.068 - Contents of criminal citation issued without complaint.

(1) The name of the court at which the cited person is to appear.

(2) The name of the person cited.

(3) A brief description of the offense for which the person is charged, the date, time and place at which the offense occurred, the date on which the citation was issued, and the name of the peace officer who issued the citation.

(4) The date, time and place at which the person cited is to appear in court, and a summons to so appear.

(5) Whether a complaint or information had been filed with the court at the time the citation was issued.

(6) If the arrest was made by a private party, the name of the arresting person.

(7) The following:

______________________________________________________________________________

READ CAREFULLY

This citation is not a complaint or an information. A complaint or an information may be filed and you will be provided a copy thereof at the time of your first appearance. You MUST appear in court at the time set in the citation. IF YOU FAIL TO APPEAR AND A COMPLAINT OR INFORMATION HAS BEEN FILED, THE COURT WILL IMMEDIATELY ISSUE A WARRANT FOR YOUR ARREST.

______________________________________________________________________________

[1999 c.1051 §60]



Section 133.069 - Contents of criminal citation issued with complaint; nonconformance.

(a) The name of the court at which the cited person is to appear.

(b) The name of the person cited.

(c) A complaint containing at least the following:

(A) The name of the court, the name of the state or of the city or other public body in whose name the action is brought and the name of the defendant.

(B) A statement or designation of the crime that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the crime is alleged to have been committed.

(C) A form of certificate in which the peace officer must certify that the peace officer has sufficient grounds to believe, and does believe, that the person named in the complaint committed the offense specified in the complaint. A certificate conforming to this subparagraph shall be deemed equivalent to a sworn complaint.

(d) The date on which the citation was issued, and the name of the peace officer who issued the citation.

(e) The date, time and place at which the person cited is to appear in court, and a summons to so appear.

(f) If the arrest was made by a private party, the name of the arresting person.

(2) The district attorney for the county shall review any criminal citation issued with a form of complaint that is to be filed in a circuit or justice court. The review must be done before the complaint is filed.

(3) If the complaint does not conform to the requirements of this section, the court shall set the complaint aside upon motion of the defendant made before entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

(4) A court may amend a complaint at its discretion.

[1999 c.1051 §61; 2001 c.870 §10; 2005 c.566 §1]



Section 133.070 - Criminal citation where arrest without warrant is authorized for ordinance violation.

(2) Any criminal citation issued under this section must meet the requirements of ORS 133.055 to 133.076.

(3) The person cited shall appear before the court in which the person’s appearance is required at the time, date and court specified in the criminal citation. If the person fails to appear at that time and a complaint is filed, the court shall issue a warrant for the person’s arrest upon application for its issuance.

[1969 c.244 §8; 1983 c.661 §2; 1999 c.1051 §62]



Section 133.072



Section 133.073 - Electronic filing of criminal citation; court rules.

(2) A court may allow electronic filing of criminal citations as described under subsection (1) of this section. Procedures established to allow electronic filing of criminal citations under this section shall be established by court rule and shall include procedures necessary to ensure that:

(a) An electronically filed criminal citation with or without a form of complaint includes all information required on a uniform citation adopted by the Supreme Court under ORS 1.525. However, an electronically filed criminal citation containing all required information, but of a different size or format than a uniform citation adopted by the Supreme Court under ORS 1.525, shall not be prohibited by or found in violation of a rule established under this subsection.

(b) An electronically filed criminal citation with or without a form of complaint is verifiable as being filed by a specific peace officer.

(c) Members of the public can obtain copies of and review a criminal citation with or without a form of complaint that is electronically filed and maintained under this section in the same manner as the manner used for those filed on paper.

(3) For a criminal citation with a form of complaint issued under ORS 133.069, the district attorney’s review required by ORS 133.069 and, if necessary, amendments for legal sufficiency, must be completed before the electronic filing of the citation with the form of complaint is made with a court under this section.

[2005 c.566 §15; 2015 c.13 §1]



Section 133.075



Section 133.076 - Failure to appear on criminal citation.

(a) Make an appearance in the manner required by ORS 133.060.

(b) Make appearance at the time set for trial in the criminal proceeding.

(c) Appear at any other time required by the court or by law.

(2) Failure to appear on a criminal citation is a Class A misdemeanor.

[1999 c.1051 §64 (enacted in lieu of 133.075)]



Section 133.077



Section 133.080



Section 133.100



Section 133.110 - Issuance; citation.

[Amended by 1969 c.244 §3; 1973 c.836 §68; 1983 c.661 §4; 1999 c.1051 §66]



Section 133.120 - Authority to issue warrant.

(2) Notwithstanding subsection (1) of this section, a circuit court judge duly assigned pursuant to ORS 1.615 to serve as a judge pro tempore in a circuit court may issue a warrant of arrest for a crime committed or triable within the territorial jurisdiction of any circuit court in which the judge serves as judge pro tempore if the request for the warrant includes an affidavit showing that a regularly elected or appointed circuit court judge for the judicial district is not available, whether by reason of conflict of interest or other reason, to issue the warrant within a reasonable time.

[Amended by 1969 c.198 §60; 1973 c.836 §69; 1977 c.746 §2; 1983 c.661 §5; 2013 c.155 §10]



Section 133.130



Section 133.140 - Content and form of warrant.

(1) Be in writing;

(2) Specify the name of the person to be arrested, or if the name is unknown, shall designate the person by any name or description by which the person can be identified with reasonable certainty;

(3) State the nature of the crime;

(4) State the date when issued and the county or city where issued;

(5) Be in the name of the State of Oregon or the city where issued, be signed by and bear the title of the office of the magistrate having authority to issue a warrant for the crime charged;

(6) Command any peace officer, or any parole and probation officer for a person who is being supervised by the Department of Corrections or a county community corrections agency, to arrest the person for whom the warrant was issued and to bring the person before the magistrate issuing the warrant, or if the magistrate is absent or unable to act, before the nearest or most accessible magistrate in the same county;

(7) Specify that the arresting officer may enter premises, in which the officer has probable cause to believe the person to be arrested to be present, without giving notice of the officer’s authority and purpose, if the issuing judge has approved a request for such special authorization; and

(8) Specify the amount of security for release.

[Amended by 1961 c.443 §1; 1973 c.836 §70; 1977 c.746 §3; 1983 c.661 §6; 2005 c.668 §3]



Section 133.150



Section 133.160



Section 133.170



Section 133.210



Section 133.220 - Who may make arrest.

(1) A peace officer under a warrant;

(2) A peace officer without a warrant;

(3) A parole and probation officer under a warrant as provided in ORS 133.239;

(4) A parole and probation officer without a warrant for violations of conditions of probation, parole or post-prison supervision;

(5) A private person; or

(6) A federal officer.

[Amended by 1981 c.808 §2; 2005 c.668 §4]



Section 133.225 - Arrest by private person.

(2) In order to make the arrest a private person may use physical force as is justifiable under ORS 161.255.

[1973 c.836 §74]



Section 133.230



Section 133.235 - Arrest by peace officer; procedure.

(2) A peace officer may arrest a person for a crime, pursuant to ORS 133.310 (1), whether or not such crime was committed within the geographical area of such peace officer’s employment, and the peace officer may make such arrest within the state, regardless of the situs of the offense.

(3) The officer shall inform the person to be arrested of the officer’s authority and reason for the arrest, and, if the arrest is under a warrant, shall show the warrant, unless the officer encounters physical resistance, flight or other factors rendering this procedure impracticable, in which case the arresting officer shall inform the arrested person and show the warrant, if any, as soon as practicable.

(4) In order to make an arrest, a peace officer may use physical force as justifiable under ORS 161.235, 161.239 and 161.245.

(5) In order to make an arrest, a peace officer may enter premises in which the officer has probable cause to believe the person to be arrested to be present.

(6) If after giving notice of the officer’s identity, authority and purpose, the officer is not admitted, the officer may enter the premises, and by a breaking, if necessary.

(7) A person may not be arrested for a violation except to the extent provided by ORS 153.039 and 810.410.

[1973 c.836 §71; 1981 c.818 §1; 1999 c.1051 §67]



Section 133.239 - Arrest by parole and probation officer; procedure.

(2) A parole and probation officer may arrest a person if the person is being supervised by the Department of Corrections or a county community corrections agency.

(3)(a) A parole and probation officer making an arrest under this section shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to a peace officer.

(b) The parole and probation officer retains authority over the arrested person only until the person appears before a magistrate or until the law enforcement agency having general jurisdiction over the area in which the arrest took place assumes responsibility for the person.

[2005 c.668 §6]



Section 133.240



Section 133.245 - Arrest by federal officer; procedure.

(a) For any crime committed in the federal officer’s presence if the federal officer has probable cause to believe the person committed the crime.

(b) For any felony or Class A misdemeanor if the federal officer has probable cause to believe the person committed the crime.

(c) When rendering assistance to or at the request of a law enforcement officer, as defined in ORS 414.805.

(d) When the federal officer has received positive information in writing or by telephone, telegraph, teletype, radio, facsimile machine or other authoritative source that a peace officer holds a warrant for the person’s arrest.

(2) The federal officer shall inform the person to be arrested of the federal officer’s authority and reason for the arrest.

(3) In order to make an arrest, a federal officer may use physical force as is justifiable and authorized of a peace officer under ORS 161.235, 161.239 and 161.245.

(4)(a) A federal officer making an arrest under this section without unnecessary delay shall take the arrested person before a magistrate or deliver the arrested person to a peace officer.

(b) The federal officer retains authority over the arrested person only until the person appears before a magistrate or until the law enforcement agency having general jurisdiction over the area in which the arrest took place assumes responsibility for the person.

(5) A federal officer when making an arrest for a nonfederal offense under the circumstances provided in this section shall have the same immunity from suit as a state or local law enforcement officer.

(6) A federal officer is authorized to make arrests under this section upon certification by the Department of Public Safety Standards and Training that the federal officer has received proper training to enable that officer to make arrests under this section.

[1981 c.808 §3; 1993 c.254 §2; 1995 c.79 §48; 1997 c.853 §34]



Section 133.250



Section 133.260



Section 133.270



Section 133.280



Section 133.290



Section 133.300



Section 133.310 - Authority of peace officer to arrest without warrant.

(a) A felony.

(b) A misdemeanor.

(c) An unclassified offense for which the maximum penalty allowed by law is equal to or greater than the maximum penalty allowed for a Class C misdemeanor.

(d) Any other crime committed in the officer’s presence.

(2) A peace officer may arrest a person without a warrant when the peace officer is notified by telegraph, telephone, radio or other mode of communication by another peace officer of any state that there exists a duly issued warrant for the arrest of a person within the other peace officer’s jurisdiction.

(3) A peace officer shall arrest and take into custody a person without a warrant when the peace officer has probable cause to believe that:

(a) There exists an order issued pursuant to ORS 30.866, 107.095 (1)(c) or (d), 107.716, 107.718, 124.015, 124.020, 133.035, 163.738, 163.765, 163.767 or 419B.845 restraining the person;

(b) A true copy of the order and proof of service on the person has been filed as required in ORS 107.720, 124.030, 133.035, 163.741, 163.773 or 419B.845; and

(c) The person to be arrested has violated the terms of that order.

(4) A peace officer shall arrest and take into custody a person without a warrant if:

(a) The person protected by a foreign restraining order as defined by ORS 24.190 presents a copy of the foreign restraining order to the officer and represents to the officer that the order supplied is the most recent order in effect between the parties and that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order; and

(b) The peace officer has probable cause to believe that the person to be arrested has violated the terms of the foreign restraining order.

(5) A peace officer shall arrest and take into custody a person without a warrant if:

(a) The person protected by a foreign restraining order as defined by ORS 24.190 has filed a copy of the foreign restraining order with a court or has been identified by the officer as a party protected by a foreign restraining order entered in the Law Enforcement Data System or in the databases of the National Crime Information Center of the United States Department of Justice; and

(b) The peace officer has probable cause to believe that the person to be arrested has violated the terms of the foreign restraining order.

(6) A peace officer shall arrest and take into custody a person without a warrant if the peace officer has probable cause to believe:

(a) The person has been charged with an offense and is presently released as to that charge under ORS 135.230 to 135.290; and

(b) The person has failed to comply with a no contact condition of the release agreement.

[Amended by 1963 c.448 §1; 1973 c.836 §72; 1974 c.42 §2; 1977 c.845 §2; 1979 c.522 §2; 1981 c.780 §8; 1981 c.818 §2; 1983 c.338 §887; 1983 c.661 §7; 1987 c.730 §4a; 1989 c.171 §15; 1991 c.208 §2; 1991 c.222 §2; 1993 c.626 §10; 1993 c.731 §3; 1995 c.353 §11; 1995 c.666 §24; 1997 c.249 §45; 1997 c.863 §2; 1999 c.250 §2; 1999 c.1040 §8; 1999 c.1051 §68; 2005 c.753 §1; 2013 c.687 §15; 2015 c.252 §2]



Section 133.315 - Liability of peace officer making arrest.

(2) No peace officer shall be criminally or civilly liable for any arrest made under ORS 133.310 (4) if the officer reasonably believes that:

(a) A document or other writing supplied to the officer under ORS 133.310 (4) is an accurate copy of a foreign restraining order as defined by ORS 24.190 and is the most recent order in effect between the parties; and

(b) The person restrained by the order has been personally served with a copy of the order or has actual notice of the order.

[1977 c.845 §9; subsection (2) enacted as 1991 c.222 §3; 1999 c.250 §3]

Note: 133.315 (2) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 133.318 - Providing false foreign restraining order; false representation to peace officer.

(2) Any person who represents to a peace officer that a foreign restraining order is the most recent order in effect between the parties or that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order knowing that the representation is false commits a Class A misdemeanor.

[1991 c.222 §4; 1999 c.250 §4; 2011 c.506 §11; 2011 c.644 §15]



Section 133.320



Section 133.330



Section 133.340 - Authority to order arrest for crime committed in presence of magistrate.

[Amended by 1973 c.836 §73; 1983 c.661 §8]



Section 133.350



Section 133.360 - Arrests on warrant or order transmitted by telegraph.

[Amended by 1969 c.198 §61; 1991 c.67 §26]



Section 133.370



Section 133.375 - Definitions for ORS 133.375 to 133.381.

(1) "Animal" has the meaning given that term in ORS 167.310.

(2) "Owner" or "person" includes corporations as well as individuals.

[Formerly 770.210; 1985 c.662 §11; 2011 c.9 §6]



Section 133.377 - Arrest of persons for cruelty to animals; immunity of peace officer providing care for animal.

(2) The person making the arrest, with or without warrant, shall use reasonable diligence to give notice thereof to the owners of the animals found in the charge of the person arrested, and shall properly care and provide for such animals until the owners or their duly authorized agents take charge of them; provided, such owners or agents shall claim and take charge of the animals within 60 days from the date of said notice.

(3) The person making such arrest shall have a lien upon the animals for the expense of such care and provisions.

(4) Any peace officer who cares or provides for an animal pursuant to this section and any person into whose care an animal is delivered by a peace officer acting under this section shall be immune from civil or criminal liability based upon an allegation that such care was negligently provided.

[Formerly 770.230; 1983 c.648 §2; 1985 c.662 §12; 2001 c.926 §16; 2009 c.550 §4]



Section 133.379 - Duty of peace officer to arrest and prosecute violators of cruelty to animals laws.

[Formerly 770.240; 1983 c.648 §3; 1985 c.662 §13; 2001 c.926 §17; 2009 c.550 §5; 2012 c.89 §9]



Section 133.380



Section 133.381 - Procedure in arrests for violation of certain restraining orders; arrest of person not in county where order or warrant issued.

(2) If a person arrested for the reasons described in subsection (1) of this section is subsequently found subject to the imposition of sanctions for contempt, the court, in addition to any other sanction it may impose, may order the person to repay a county all costs of transportation incurred by the county pursuant to subsection (1) of this section.

[1979 c.162 §2; 1981 c.780 §9; 1991 c.724 §24; 1995 c.666 §25; 2013 c.687 §16]



Section 133.400 - Recording of custodial interviews.

(2) Subsection (1) of this section does not apply to:

(a) A statement made before a grand jury;

(b) A statement made on the record in open court;

(c) A custodial interview conducted in another state in compliance with the laws of that state;

(d) A custodial interview conducted by a federal law enforcement officer in compliance with the laws of the United States;

(e) A statement that was spontaneously volunteered and did not result from a custodial interview;

(f) A statement made during arrest processing in response to a routine question;

(g) A law enforcement agency that employs five or fewer peace officers;

(h) A custodial interview conducted in connection with an investigation carried out by a corrections officer, a youth corrections officer or a staff member of the Oregon State Hospital in the performance of the officer’s or staff member’s official duties of treatment, custody, control or supervision of individuals committed to or confined in a place of incarceration or detention; or

(i) A custodial interview for which the state demonstrates good cause for the failure to electronically record the interview.

(3)(a) If the state offers an unrecorded statement made under the circumstances described in subsection (1) of this section in a criminal proceeding alleging the commission of aggravated murder or a crime listed in ORS 137.700 or 137.707 and the state is unable to demonstrate, by a preponderance of the evidence, that an exception described in subsection (2) of this section applies, upon the request of the defendant, the court shall instruct the jury regarding the legal requirement described in subsection (1) of this section and the superior reliability of electronic recordings when compared with testimony about what was said and done.

(b) The court may not exclude the defendant’s statement or dismiss criminal charges as a result of a violation of this section.

(c) If each of the statements made by the defendant that the state offers into evidence is recorded, the court may not give a cautionary jury instruction regarding the content of the defendant’s statements.

(4) A law enforcement agency that creates an electronic recording of a custodial interview shall preserve the recording until the defendant’s conviction for the offense is final and all direct, post-conviction relief and habeas corpus appeals are exhausted, or until the prosecution of the offense is barred by law.

(5) The state shall provide an electronic copy of a defendant’s custodial interview to a defendant in accordance with ORS 135.805 to 135.873. Providing an electronic copy of the custodial interview to the defendant constitutes compliance with ORS 135.815 (1)(b), and the state is not required to provide the defendant with a transcript of the contents of the interview. Unless the court orders otherwise, the defendant’s attorney may not copy, disseminate or republish the electronic copy of the custodial interview, except to provide a copy to an agent of the defendant’s attorney for the limited purpose of case preparation.

(6) An electronic recording of a custodial interview, and any transcription of the recording, that is certified as containing a complete recording, or a complete transcription, of the entirety of the custodial interview, from the advisement of constitutional rights to the conclusion of the custodial interview, is admissible in any pretrial or post-trial hearing for the purpose of establishing the contents of a statement made in the recording and the identity of the person who made the statement, if the statement is otherwise admissible. A certification that complies with this subsection satisfies the requirements of ORS 40.505 and 132.320 for the recording or transcription. This subsection does not prohibit a party from calling a witness to testify regarding the custodial interview.

(7) As used in this section:

(a) "Custodial interview" means an interview in which the person questioned is in custody and is required to be advised of the person’s constitutional rights.

(b) "Good cause" includes, but is not limited to, situations in which:

(A) The defendant refused, or expressed an unwillingness, to have the custodial interview electronically recorded;

(B) The failure to electronically record the custodial interview was the result of equipment failure and a replacement device was not immediately available;

(C) The person operating the recording equipment believed, in good faith, that the equipment was recording the custodial interview;

(D) Electronically recording the custodial interview would jeopardize the safety of any person or the identity of a confidential informant;

(E) Exigent circumstances prevented the recording of the custodial interview; or

(F) The peace officer conducting the custodial interview reasonably believed, at the time the custodial interview began, that the custodial interview was conducted in connection with a crime other than aggravated murder as defined in ORS 163.095 or a crime listed in ORS 137.700 or 137.707.

(c) "Law enforcement facility" means a courthouse, building or premises that is a place of operation for a municipal police department, county sheriff’s office or other law enforcement agency at which persons may be detained in connection with a juvenile delinquency petition or criminal charge.

[2009 c.488 §1]

PEACE OFFICERS OF



Section 133.405 - Definitions for ORS 133.405 to 133.408; provision of law enforcement services.

(a) "Adjoining state" means California, Idaho, Nevada or Washington.

(b) "Certified peace officer" means a regularly employed peace officer or police officer from an adjoining state, including a peace officer or police officer employed by a local government of an adjoining state.

(c) "Employing agency" means a state or local government of an adjoining state that employs a certified peace officer.

(2) A certified peace officer is a peace officer and a police officer in this state when:

(a) The officer enters this state in order to provide, or attempt to provide, law enforcement services described in subsection (3) of this section; and

(b) The law enforcement services occur within 50 miles from the contiguous border of this state and the adjoining state where the officer is employed.

(3) Subsection (2) of this section applies when the certified peace officer is providing, or attempting to provide, law enforcement services under any of the following circumstances:

(a) In response to a request for law enforcement services initiated by an Oregon sheriff, constable, marshal, municipal police officer or member of the Oregon State Police.

(b) In response to a reasonable belief that emergency law enforcement services are necessary for the preservation of life, and a request for services by an Oregon sheriff, constable, marshal, municipal police officer or member of the Oregon State Police for those services is impractical to obtain under the circumstances. The certified police officer shall obtain authorization from an Oregon law enforcement agency having jurisdiction over the location where the services were provided as soon as is practicable after the services have been provided.

(c) For the purpose of assisting an Oregon sheriff, constable, marshal, municipal police officer or member of the Oregon State police in providing emergency service in response to criminal activity, traffic accidents, emergency incidents or other similar public safety problems, whether or not an Oregon sheriff, constable, marshal, municipal police officer or member of the Oregon State Police is present at the scene of the incident.

(4) When a certified peace officer exercises any authority granted under this section, the officer shall submit, as soon as is practicable, a written report concerning the incident to the Oregon law enforcement agency having primary jurisdiction over the geographic area in which the incident occurred. Oregon law enforcement agencies may establish reporting procedures and forms to facilitate reporting required under this subsection.

(5) This section does not confer upon a certified peace officer the authority to enforce Oregon traffic or motor vehicle laws.

[2011 c.472 §1]

Note: 133.405 to 133.408 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 133.407 - Immunities and liabilities; supervision; compensation; training.

(2) A certified peace officer who exercises authority under ORS 133.405 is subject to the supervisory control of and limitations imposed by the certified peace officer’s employing agency unless supervisory control is temporarily delegated to an Oregon sheriff, constable, marshal, municipal police officer or member of the Oregon State Police.

(3) The certified peace officer may not receive separate compensation from an Oregon law enforcement agency for providing law enforcement services within this state under ORS 133.405.

(4) Notwithstanding any other provision of law, any person who is acting as a certified peace officer in this state in the manner described in ORS 133.405 is deemed to have met the requirements of ORS 133.005 (3) if the certified peace officer has completed the basic training required for peace officers in the adjoining state in which the certified peace officer is employed.

[2011 c.472 §2]

Note: See note under 133.405.



Section 133.408 - Application of ORS 133.405 and 133.407.

(2) A certified peace officer exercising authority under ORS 133.405, and the certified peace officer’s employing agency, are not officers or employees of the State of Oregon for purposes of ORS 30.260 to 30.300.

[2011 c.472 §3]

Note: See note under 133.405.



Section 133.410 - Short title.



Section 133.420 - Definitions for ORS 133.410 to 133.440.

(1) "Fresh pursuit" includes fresh pursuit as defined by the common law; the pursuit of a person who has committed a felony or who reasonably is suspected of having committed a felony; and the pursuit of a person suspected of having committed a felony, though no felony actually has been committed, if there is reasonable ground for believing that a felony has been committed. It does not necessarily imply instant pursuit, but pursuit without unreasonable delay.

(2) "State" includes the District of Columbia.



Section 133.430 - Authority to make arrest in fresh pursuit.

(2) This section shall not be construed to make unlawful any arrest in this state which otherwise would be lawful.



Section 133.440 - Proceedings following arrest in fresh pursuit.



Section 133.450 - Return of arrest warrant; release decision.

(2) After making the release decision, the magistrate shall certify that fact on the warrant and return the warrant and release agreement or security release to the officer having charge of the defendant. The officer shall then discharge the defendant from arrest and without delay deliver the warrant and release agreement or security release to the clerk of the court in the other county at which the defendant is required to appear.

(3) If the defendant is to be released and does not agree to the release agreement, or a security deposit is not forthwith given, the officer shall take the defendant before the magistrate who issued the warrant or some other magistrate in that county, as provided in this section, together with the warrant.

[Formerly 133.520]



Section 133.455 - Receipts for property taken from person in custody; penalty.

(2) A person violating any of the provisions of subsection (1) of this section commits a Class B misdemeanor.

[Formerly 142.210]



Section 133.460 - Forfeiture of conveyances used unlawfully to conceal or transport stolen property.

(2) If the person arrested under ORS 133.465 is not the owner of the vehicle or conveyance seized, the sheriff shall make reasonable effort to determine the name and address of the owner. If the sheriff is able to determine the name and address of the owner, the sheriff shall immediately notify the owner by registered or certified mail of the seizure and of the owner’s rights and duties under this section and ORS 133.465.

(3) A person notified under subsection (2) of this section, or any other person asserting a claim to rightful possession of the vehicle or conveyance seized, except the defendant, may move the court having ultimate trial jurisdiction over any crime charged in connection with the seizure, to return the vehicle or conveyance to the movant.

(4) The movant shall serve a copy of the motion upon the district attorney of the county in which the vehicle or conveyance is in custody. The court shall order the vehicle or conveyance returned to the movant, unless the court is satisfied by clear and convincing evidence that the movant knowingly consented to the unlawful use that resulted in the seizure. If the court does not order the return of the vehicle or conveyance, the movant shall obtain the return only as provided in ORS 133.465.

(5) If the court orders the return of the vehicle or conveyance to the movant, the movant shall not be liable for any towing or storage costs incurred as a result of the seizure.

(6) If the court does not order the return of the vehicle or conveyance under subsection (4) of this section, and the arrested person is convicted for any offense in connection with the seizure, the vehicle or conveyance shall be subject to forfeiture as provided in this section and ORS 133.470 and 133.475.

[Formerly 142.080]



Section 133.465 - Seizure of stolen animals or other property being transported; proceedings against person arrested.

(2) The officer shall at once proceed against the person arrested, under the provisions of the law which has been violated, in any court having competent jurisdiction and shall deliver the vehicle or other conveyance to the sheriff of the county in which such seizure has been made.

(3) The vehicle or other conveyance shall be returned to the owner if the owner is the person arrested, upon execution of a good and valid bond, with sufficient sureties in a sum double the value of the property, which bond shall be approved by the court and shall be conditioned upon the return of said property to the custody of the sheriff at a time to be specified by the court.

[Formerly 142.090]



Section 133.470 - Sale of seized property; rights of owner and lienholder.

(2) The sheriff, after deducting the expense of keeping the property and the cost of sale, shall pay, according to their priorities, all liens which are established by intervention or otherwise at such hearing or in other proceedings brought for said purpose and shall pay the balance of the proceeds into the general fund of the county.

(3) No claim of ownership or of any right, title or interest in the vehicle or other conveyance shall be held invalid unless the state shows to the satisfaction of the court, by clear and convincing evidence that the claimant had knowledge that the vehicle or other conveyance was used or to be used in violation of law.

(4) No such conveyance shall be sold under this section and unless the state proves to the court, by clear convincing evidence that the person asserting a claim of ownership or other right, title or interest in the conveyance had knowledge that such conveyance was to be used to convey stolen property, in which case the court shall order the vehicle or other conveyance to be released. All liens against property sold under this section or ORS 133.475 or 133.485 shall be transferred from the property to the proceeds of the sale of the property.

[Formerly 142.100]



Section 133.475 - Notice to owner.

[Formerly 142.110]



Section 133.485 - Perishable property; livestock or fowls.

[Formerly 142.120]



Section 133.495 - Retention of property to answer order of court.

[Formerly 142.130]



Section 133.510



Section 133.515 - Interpreter to be made available to person with a disability.

(a) "Person with a disability" means a person who cannot readily understand or communicate the English language, or cannot understand the proceedings or a charge made against the person, or is incapable of presenting or assisting in the presentation of a defense, because of deafness, or because of a physical hearing impairment or physical speaking impairment.

(b) "Qualified interpreter" means a person who is readily able to communicate with the person with a disability, translate the proceedings, and accurately repeat and translate the statements of the person with a disability to the officer or other person.

(2) Upon the arrest of a person with a disability and before interrogating or taking the statement of the person with a disability, the arresting peace officer, or when the arrest is by a private person, the officer to whom the person with a disability is delivered, shall make available to the person with a disability, at the earliest possible time, a qualified interpreter to assist the person with a disability throughout the interrogation or taking of a statement.

(3) The public employer of the arresting peace officer or officer to whom the person with a disability is delivered shall pay the fees and expenses of the qualified interpreter.

[1973 c.386 §3; 1981 s.s. c.3 §139; 1989 c.224 §9; 2007 c.70 §34; 2015 c.397 §1]



Section 133.520



Section 133.525 - Definitions for ORS 133.525 to 133.703.

(1) "Judge" means any judge of the circuit court, the Court of Appeals, the Supreme Court, any justice of the peace or municipal judge authorized to exercise the powers and perform the duties of a justice of the peace.

(2) "Police officer" means:

(a) A member of the Oregon State Police;

(b) A sheriff or municipal police officer, a police officer commissioned by a university under ORS 352.121 or 353.125 or an authorized tribal police officer as defined in ORS 181A.680;

(c) An investigator of a district attorney’s office if the investigator is or has been certified as a peace officer in this or any other state;

(d) An investigator of the Criminal Justice Division of the Department of Justice;

(e) A humane special agent as defined in ORS 181A.345; or

(f) A regulatory specialist exercising authority described in ORS 471.775 (2).

[1973 c.836 §81; 1979 c.656 §2; 1991 c.67 §27; 1995 c.651 §7; 2011 c.506 §13; 2011 c.644 §§16,40; 2012 c.54 §§8,9; 2012 c.67 §§5,6; 2013 c.180 §§10,11; 2015 c.174 §5; 2015 c.614 §§139,140]



Section 133.530



Section 133.535 - Permissible objects of search and seizure.

(1) Evidence of or information concerning the commission of a criminal offense;

(2) Contraband, the fruits of crime, or things otherwise criminally possessed;

(3) Property that has been used, or is possessed for the purpose of being used, to commit or conceal the commission of an offense; and

(4) A person for whose arrest there is probable cause or who is unlawfully held in concealment.

[1973 c.836 §82]



Section 133.537 - Protection of things seized; liability of agency.

(2) Notwithstanding subsection (1) of this section, an agency that seizes property is not liable for loss, damage or deterioration resulting from any reasonable actions taken to secure or develop evidence.

[1991 c.540 §2]

Note: 133.537 was added to and made a part of 133.525 to 133.703 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 133.539 - Obtaining information from portable electronic devices.

(a)(A) "Forensic imaging" means using an electronic device to download or transfer raw data from a portable electronic device onto another medium of digital storage.

(B) "Forensic imaging" does not include photographing or transcribing information observable from the portable electronic device by normal unaided human senses.

(b) "Location information service" means a global positioning service or other mapping, locational or directional information service.

(c) "Portable electronic device" means any device designed to be easily moved from one location to another and that contains electronic data or that enables access to, or use of, an electronic communication service as defined in 18 U.S.C. 2510, remote computing service as defined in 18 U.S.C. 2711 or location information service.

(d) "Raw data" means data collected from a source that has not been subsequently altered or manipulated after collection.

(2) A law enforcement agency may not use forensic imaging to obtain information contained in a portable electronic device except:

(a) Pursuant to a search warrant issued under ORS 133.525 to 133.703; or

(b) As authorized by lawful consent.

(3) Information obtained in violation of this section:

(a) Is not admissible in and may not be disclosed in a judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding, against either the owner of the portable electronic device or a person with a reasonable expectation of privacy in the contents of the device; and

(b) May not be used to establish reasonable suspicion or probable cause to believe that an offense has been committed.

(4) A portable electronic device that has been forensically imaged pursuant to subsection (2) of this section may be returned as described in ORS 133.633 and 133.643.

(5) Subsection (2) of this section does not apply to:

(a) A correctional facility, youth correction facility or state hospital, as those terms are defined in ORS 162.135, when the facility or state hospital obtains information from a portable electronic device in an otherwise lawful manner.

(b) A parole and probation officer, juvenile community supervision officer as defined in ORS 420.905, community corrections agency or agency that supervises youth or youth offenders, when the officer or agency obtains information from a portable electronic device in an otherwise lawful manner.

[2015 c.613 §1]

Note: 133.539 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 133.540



Section 133.545 - Issuance of search warrant; where executable; form of application.

(2) Notwithstanding subsection (1) of this section, a circuit court judge may authorize execution of a search warrant outside the judicial district in which the court is located, if the judge finds from the application that one or more of the objects of the search relate to an offense committed or triable within the judicial district in which the court is located. If the warrant authorizes the installation or tracking of a mobile tracking device, the officer may track the device in any county to which it is transported.

(3) Notwithstanding subsection (1) of this section, a circuit court judge duly assigned pursuant to ORS 1.615 to serve as a judge pro tempore in a circuit court may authorize execution of a search warrant in any judicial district in which the judge serves as judge pro tempore if the application requesting the warrant includes an affidavit showing that a regularly elected or appointed circuit court judge for the judicial district is not available, whether by reason of conflict of interest or other reason, to issue the warrant within a reasonable time.

(4) Notwithstanding subsection (1) of this section, a circuit court judge may authorize execution of a search warrant outside the judicial district in which the court is located if the judge finds that:

(a) The search relates to one of the following offenses involving a victim who was 65 years of age or older at the time of the offense:

(A) Criminal mistreatment in the first degree as described in ORS 163.205 (1)(b)(D) or (E);

(B) Identity theft;

(C) Aggravated identity theft;

(D) Computer crime;

(E) Fraudulent use of a credit card;

(F) Forgery in any degree;

(G) Criminal possession of a forged instrument in any degree;

(H) Theft in any degree; or

(I) Aggravated theft in the first degree;

(b) The objects of the search consist of financial records; and

(c) The person making application for the search warrant is not able to ascertain at the time of the application the proper place of trial for the offense described in paragraph (a) of this subsection.

(5) Application for a search warrant may be made only by a district attorney, a police officer or a special agent employed under ORS 131.805.

(6) The application shall consist of a proposed warrant in conformance with ORS 133.565, and shall be supported by one or more affidavits particularly setting forth the facts and circumstances tending to show that the objects of the search are in the places, or in the possession of the individuals, to be searched. If an affidavit is based in whole or in part on hearsay, the affiant shall set forth facts bearing on any unnamed informant’s reliability and shall disclose, as far as possible, the means by which the information was obtained.

(7) Instead of the written affidavit described in subsection (6) of this section, the judge may take an oral statement under oath. The oral statement shall be recorded and a copy of the recording submitted to the judge who took the oral statement. In such cases, the judge shall certify that the recording of the sworn oral statement is a true recording of the oral statement under oath and shall retain the recording as part of the record of proceedings for the issuance of the warrant. The recording shall constitute an affidavit for the purposes of this section. The applicant shall retain a copy of the recording and shall provide a copy of the recording to the district attorney if the district attorney is not the applicant.

(8)(a) In addition to the procedure set out in subsection (7) of this section, the proposed warrant and the affidavit may be sent to the court by facsimile transmission or any similar electronic transmission that delivers a complete printable image of the signed affidavit and proposed warrant. The affidavit may have a notarized acknowledgment, or the affiant may swear to the affidavit by telephone. A judge administering an oath telephonically under this subsection must execute a declaration that recites the manner and time of the oath’s administration. The declaration must be filed with the return.

(b) When a court issues a warrant upon an application made under paragraph (a) of this subsection:

(A) The court may transmit the signed warrant to the person making application under subsection (5) of this section by means of facsimile transmission or similar electronic transmission, as described in paragraph (a) of this subsection. The court shall file the original signed warrant and a printed image of the application with the return.

(B) The person making application shall deliver the original signed affidavit to the court with the return. If the affiant swore to the affidavit by telephone, the affiant must so note next to the affiant’s signature on the affidavit.

[1973 c.836 §83; 1985 c.344 §1; 1989 c.983 §3; 1995 c.658 §73; 1999 c.56 §1; 2007 c.547 §1; 2009 c.334 §1; 2013 c.155 §11; 2013 c.225 §1; 2015 c.415 §1]



Section 133.550



Section 133.555 - Hearing.

(2) If the judge finds that the application meets the requirements of ORS 133.545 and that, on the basis of the record made before the judge, there is probable cause to believe that the search will discover things specified in the application and subject to seizure under ORS 133.535, the judge shall issue a search warrant based on the finding of the judge and in accordance with the requirements of ORS 133.545 to 133.615. If the judge does not so find, the judge shall deny the application.

(3) The judge may orally authorize a police officer, a district attorney or a special agent employed under ORS 131.805 to sign the judge’s name on a duplicate original warrant. A duplicate original warrant shall be a search warrant for the purposes of ORS 133.535 to 133.615, and it shall be returned to the judge as provided in ORS 133.615. In such cases a judge shall enter on the face of the original warrant the exact time of the issuance of the warrant and shall sign and file the original warrant in the manner provided by law.

(4) Until the warrant is executed, the proceedings upon application for a search warrant shall be conducted with secrecy appropriate to the circumstances.

[1973 c.836 §84; 2009 c.334 §2]



Section 133.560



Section 133.565 - Contents of search warrant.

(2) The warrant shall state, or describe with particularity:

(a) The identity of the judge issuing the warrant and the date the warrant was issued;

(b) The name of the person to be searched, or the location and designation of the premises or places to be searched;

(c) The things constituting the object of the search and authorized to be seized; and

(d) The period of time, not to exceed five days, after execution of the warrant except as provided in subsection (3) of this section, within which the warrant is to be returned to the issuing authority.

(3) Except as otherwise provided herein, the search warrant shall be executed between the hours of 7 a.m. and 10 p.m. and within five days from the date of issuance. The judge issuing the warrant may, however, by indorsement upon the face of the warrant, authorize its execution at any time of the day or night and may further authorize its execution after five days, but not more than 10 days from date of issuance.

[1973 c.836 §85]



Section 133.575 - Execution of warrant.

(2) The executing officer shall, before entering the premises, give appropriate notice of the identity, authority and purpose of the officer to the person to be searched, or to the person in apparent control of the premises to be searched, as the case may be.

(3) Except as provided in ORS 133.619, before undertaking any search or seizure pursuant to the warrant, the executing officer shall read and give a copy of the warrant to the person to be searched, or to the person in apparent control of the premises to be searched. If the premises are unoccupied or there is no one in apparent control, the officer shall leave a copy of the warrant suitably affixed to the premises.

[1973 c.836 §86; 1989 c.983 §4; 2009 c.617 §2]



Section 133.585



Section 133.595 - List of things seized.

[1973 c.836 §88; 1989 c.983 §5]



Section 133.605 - Use of force in executing warrants.

(2) The use of deadly physical force in the execution of a search warrant is justifiable only:

(a) If the officer reasonably believes that there is a substantial risk that things to be seized will be used to cause death or serious physical injury if their seizure is delayed and that the force used creates no substantial risk of injury to persons other than those obstructing the officer; or

(b) If the officer reasonably believes that the use of deadly physical force is necessary to defend the officer or another person from the use or threatened imminent use of deadly physical force.

[1973 c.836 §89]



Section 133.610



Section 133.615 - Return of the warrant.

(2) An officer who has executed a search warrant shall, as soon as is reasonably possible and in no event later than the date specified in the warrant, return the warrant to the issuing judge together with a signed list of things seized and setting forth the date and time of the search.

(3) Subject to the provisions of subsection (4) of this section, the issuing judge shall file the warrant and list returned to the judge, with the record of the proceedings on the application for the warrant made pursuant to ORS 133.555.

(4) If the issuing judge does not have jurisdiction to inquire into the offense in respect to which the warrant was issued or the offense apparently disclosed by the things seized, the judge shall transmit the warrant and the record of proceedings for its issuance, together with the documents submitted on the return, to the clerk of the appropriate court having jurisdiction to inquire into such offense.

[1973 c.836 §90]



Section 133.617 - "Mobile tracking device" defined.

[1989 c.983 §1]

Note: 133.617 and 133.619 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 133.619 - Execution of warrant authorizing mobile tracking device.

(2) The officer need not inform any person of the existence or content of the warrant prior to its execution.

(3) Except as provided in subsection (4) of this section, the officer need not deliver or leave a receipt for things seized or observations made under authority of the warrant.

(4) Within five days of the execution of the warrant, or, in the case of an ongoing investigation, within such additional time as the issuing judge may allow upon application, the officer shall mail a receipt for things seized or observations made under authority of the warrant to the following:

(a) If the mobile tracking device has been affixed to a vehicle, to the registered owner; and

(b) To such other persons as the court may direct in the warrant.

(5) The receipt provided for in subsection (4) of this section must include the dates and times during which the officer monitored or attempted to monitor the mobile tracking device.

(6) A warrant authorizing the installation or tracking of a mobile tracking device shall be issued only when based upon the submission of an affidavit or oral statement as described in ORS 133.545, which affidavit or statement demonstrates that probable cause exists to believe that an individual is committing or is about to commit:

(a) A particular felony of murder, kidnapping, arson, robbery or other crime dangerous to life and punishable as a felony;

(b) A crime punishable as a felony arising under ORS 475.752 or 475.806 to 475.894;

(c) The crime of unlawfully transporting metal property under ORS 164.857 or a crime described in ORS 165.118;

(d) Bribery, extortion, burglary or unauthorized use of a motor vehicle punishable as a felony;

(e) A violation of a criminal provision of the wildlife laws as described in ORS 496.002;

(f) A violation of a criminal provision of the commercial fishing laws as described in ORS 506.001;

(g) A violation of ORS 704.020, 704.021, 704.030 or 704.065; or

(h) A conspiracy to commit a crime listed in this subsection.

(7) A court may authorize the installation or tracking of a mobile tracking device for a period not to exceed 30 days. Upon application, the court may grant one or more extensions for a period not to exceed 30 days per extension.

[1989 c.983 §2; 1991 c.625 §1; 1993 c.171 §1; 1999 c.56 §2; 2005 c.708 §44; 2009 c.811 §8; 2013 c.359 §1]

Note: See note under 133.617.



Section 133.620



Section 133.621 - Medical procedures; immunity from liability for performing.

[1989 c.585 §2]

Note: 133.621 was added to and made a part of ORS chapter 133 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 133.623 - Handling and disposition of things seized.

(2) If an officer makes an arrest in connection with the seizure, the officer shall, as soon thereafter as is reasonably possible, make a written list of the things seized and furnish a copy of the list to the defendant.

(3) If no claim to rightful possession has been established under ORS 133.633 to 133.663, the things seized may be disposed of in accordance with ORS 98.245 or the court may order that the things be delivered to the officials having responsibility under the applicable laws for selling, destroying or otherwise disposing of contraband, forfeited or unclaimed goods in official custody. If the responsible officials are state officials and the property is forfeited, the clear proceeds shall be deposited with the State Treasury in the Common School Fund.

(4) If things seized in connection with an arrest are not needed for evidentiary purposes, and if a person having a rightful claim establishes identity and right to possession beyond a reasonable doubt to the satisfaction of the seizing officer, the officer may summarily return the things seized to their rightful possessor. If the things seized are perishable and it is not possible to return them to their rightful possessor, the seizing officer may dispose of the items as justice and the necessities of the case require.

[1973 c.836 §109; 1987 c.858 §1; 1997 c.480 §3]



Section 133.625



Section 133.630



Section 133.633 - Motion for return or restoration of things seized.

(a) An individual from whose person, property or premises things have been seized may move the appropriate court to return things seized to the person or premises from which they were seized.

(b) Any other person asserting a claim to rightful possession of the things seized may move the appropriate court to restore the things seized to the movant.

(2) The appropriate court to consider such motion is:

(a) The court having ultimate trial jurisdiction over any crime charged in connection with the seizure;

(b) If no crime is charged in connection with the seizure, the court to which the warrant was returned; or

(c) If the seizure was not made under a warrant and no crime is charged in connection with the seizure, any court having authority to issue search warrants in the county in which the seizure was made.

(3) The movant shall serve a copy of the motion upon the district attorney or the city attorney, whichever is appropriate, of the jurisdiction in which the property is in custody.

(4) No filing, appearance or hearing fees may be charged for filing or hearing a motion under this section.

(5)(a) The things seized that are the subject of a motion for return under this section may include raw data obtained from the forensic imaging of a portable electronic device or of a computer.

(b) As used in this subsection, "forensic imaging," "portable electronic device" and "raw data" have the meanings given those terms in ORS 133.539.

[1973 c.836 §110; 1999 c.37 §1; 2005 c.22 §102; 2015 c.613 §2]



Section 133.635



Section 133.640



Section 133.643 - Ground for motion for return or restoration of things seized.

(1) The things had been stolen or otherwise converted, and the movant is the owner or rightful possessor;

(2) The things seized were not in fact subject to seizure under ORS 131.550 to 131.600 or 133.525 to 133.703;

(3) The movant, by license or otherwise, is lawfully entitled to possess things otherwise subject to seizure under ORS 133.525 to 133.703;

(4) Although the things seized were subject to seizure under ORS 133.525 to 133.703, the movant is or will be entitled to their return or restoration upon the court’s determination that they are no longer needed for evidentiary purposes; or

(5) The parties in the case have stipulated that the things seized may be returned to the movant.

[1973 c.836 §111; 2001 c.104 §44; 2001 c.666 §§22,23; 2005 c.830 §20]



Section 133.650



Section 133.653 - Postponement of return or restoration; appellate review; contents of order.

(2) An order granting a motion for return or restoration of things seized shall be reviewable on appeal in regular course. An order denying such a motion or entered under ORS 133.663 shall be reviewable on appeal upon certification by the court having custody of the things in question that they are no longer needed for evidentiary purposes.

(3)(a) An order granting a motion for return of raw data obtained from the forensic imaging of a portable electronic device or of a computer shall include a provision that a law enforcement agency may not retain a copy of the raw data to be returned.

(b) As used in this subsection, "forensic imaging," "portable electronic device" and "raw data" have the meanings given those terms in ORS 133.539.

[1973 c.836 §112; 2015 c.613 §3]



Section 133.660



Section 133.663 - Disputed possession rights.

(a) Return the things to the person from whose possession they were seized; or

(b)(A) Impound the things seized and set a further hearing, ensuring that all persons with a possible possessory interest in the things in question receive due notice and an opportunity to be heard; and

(B) Upon completion of the hearing provided for in subparagraph (A) of this paragraph, enter an order for the return or restoration of the things seized.

(2) If there is no substantial question whether the things should be returned to the person from whose possession they were seized, they must be returned to the person upon the release of the defendant from custody.

(3) Instead of conducting the hearing provided for in subsection (1)(b)(A) of this section and returning or restoring the property, the court, in its discretion, may leave the several claimants to appropriate civil process for the determination of the claims.

[1973 c.836 §113; 2005 c.22 §103]



Section 133.665



Section 133.670

[Renumbered 135.090]



Section 133.673 - Motions to suppress evidence.

(2) A motion to suppress which has been denied may be renewed, in the discretion of the court, on the ground of newly discovered evidence, or as the interests of justice require.

[1973 c.836 §114; 1975 c.197 §1]



Section 133.680

[Renumbered 135.095]



Section 133.683



Section 133.690

[Renumbered 135.100]



Section 133.693 - Challenge to truth of evidence.

(2) If the evidence sought to be suppressed was seized by authority of a search warrant, the moving party shall be allowed to contest the good faith, accuracy and truthfulness of the affiant as to the evidence presented before the issuing authority only upon supplementary motion, supported by affidavit, setting forth substantial basis for questioning such good faith, accuracy and truthfulness.

(3) In any proceeding under subsection (2) of this section, the moving party shall have the burden of proving by a preponderance of the evidence that the evidence presented before the issuing authority was not offered in good faith, was not accurate and was not truthful.

(4) Where the motion to suppress challenges evidence seized as the result of a warrantless search, the burden of proving by a preponderance of the evidence the validity of the search is on the prosecution.

(5) The court shall determine whether, under applicable law, any inaccuracy, untruthfulness or lack of good faith requires suppression.

[1973 c.836 §118]



Section 133.700

[Renumbered 135.105]



Section 133.703 - Identity of informants.

(a) The evidence sought to be suppressed was seized by authority of a search warrant and the informant testified in person before the issuing authority; or

(b) The judge determines from the affiant by a preponderance of the evidence that such confidential informant exists and is reliable.

(2) If the defendant is entitled to prevail on the motion to suppress under subsection (1) of this section, the evidence obtained as a result of the information furnished by the informant shall be suppressed.

[1973 c.836 §119]



Section 133.705 - Definitions for ORS 133.705 to 133.717.

(1) "Biological evidence" means an individual’s blood, semen, hair, saliva, skin tissue, fingernail scrapings, bone, bodily fluids or other identified biological material. "Biological evidence" includes the contents of a sexual assault forensic evidence kit.

(2) "Convicted" includes a finding of guilty or responsible except for insanity and a finding that a person is within the jurisdiction of the juvenile court under ORS 419C.005.

(3) "Covered offense" means:

(a) Aggravated murder under ORS 163.095;

(b) Murder under ORS 163.115;

(c) Manslaughter in the first degree under ORS 163.118;

(d) Manslaughter in the second degree under ORS 163.125;

(e) Aggravated vehicular homicide under ORS 163.149;

(f) Rape in the first degree under ORS 163.375;

(g) Sodomy in the first degree under ORS 163.405; or

(h) Unlawful sexual penetration in the first degree under ORS 163.411.

(4) "Custodian" means a law enforcement agency as defined in ORS 131.550, or any other person or public body as defined in ORS 174.109, that is charged with the collection, preservation or retrieval of evidence in connection with a criminal investigation or criminal prosecution. "Custodian" does not include a court.

(5) "DNA" means deoxyribonucleic acid.

(6) "DNA profile" means the unique identifier of an individual that is derived from DNA.

(7) "Sentence" means a term of incarceration in a correctional or juvenile detention facility, a period of probation, parole or post-prison supervision and the period of time during which a person is under the jurisdiction of the Psychiatric Security Review Board.

(8) "Supervisory authority" has the meaning given that term in ORS 144.087.

(9) "Victim" has the meaning given that term in ORS 131.007.

[2011 c.275 §2]

Note: 133.705 to 133.717 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 133.707 - Custodian’s obligation to preserve biological evidence; effect of inability to produce in judicial proceeding; rules.

(a) Is collected as part of a criminal investigation into a covered offense; or

(b) Is otherwise in the possession of the custodian and reasonably may be used to incriminate or exculpate any person for a covered offense.

(2) When a custodian is required to preserve biological evidence under subsection (1) of this section, the custodian shall preserve the evidence in an amount and manner that is sufficient to develop a DNA profile. Except as otherwise provided in ORS 133.705 to 133.717, the biological evidence must be preserved:

(a) If the covered offense is aggravated murder, murder, rape in the first degree, sodomy in the first degree or unlawful sexual penetration in the first degree, for 60 years from the date each person is convicted of the offense or until each person convicted of the offense has died, whichever is earlier.

(b) If the covered offense is aggravated vehicular homicide, manslaughter in the first degree or manslaughter in the second degree, until each person convicted of the offense has served the person’s sentence.

(c) If no person is convicted of the covered offense or the law enforcement agency investigating the covered offense closes the case for a reason other than the conviction of a person, until the expiration of the statute of limitations.

(3) A custodian is not required to preserve physical evidence solely because the physical evidence contains biological evidence if the physical evidence is of such a size, bulk or physical character as to render retention impracticable. When the retention of physical evidence is impracticable, the custodian shall remove and preserve portions of the physical evidence likely to contain biological evidence in a quantity sufficient to permit future DNA testing before returning or disposing of the physical evidence.

(4) Upon the conclusion of any trial or hearing involving a covered offense, the court shall return any biological evidence in the possession of the court to the custodian responsible for preserving the biological evidence under ORS 133.705 to 133.717, unless the evidence was collected by the defense. If the evidence was collected by the defense, the court shall return the evidence to the attorney for the defendant.

(5) If a custodian is required to preserve biological evidence under ORS 133.705 to 133.717 and the custodian is unable to produce the evidence in a judicial proceeding, the individual to whom the custodian has delegated the duty to preserve the evidence shall prepare, sign and file with the court a sworn affidavit that indicates that the custodian is unable to produce the evidence and describes the efforts taken to locate the evidence.

(6) If a court finds that biological evidence was destroyed in violation of ORS 133.705 to 133.717, the court, after determining whether the evidence was destroyed maliciously, may impose appropriate sanctions and order appropriate remedies. The court may not order the reversal of a conviction under this subsection on the sole grounds that the biological evidence is no longer available.

(7)(a) The Attorney General shall adopt rules establishing:

(A) Standards for the proper collection, retention, preservation and cataloging of biological evidence applicable to criminal investigations into, and criminal prosecutions for, covered offenses; and

(B) A standard form for use by custodians in providing the written notice described in ORS 133.709 (1).

(b) The Attorney General shall consult with the Department of State Police and custodians before adopting rules under this subsection.

[2009 c.489 §1; 2011 c.275 §1]

Note: See note under 133.705.



Section 133.709 - Notice of intent to dispose; motion to preserve.

(b) If the district attorney objects to the disposal of any of the biological evidence identified in the custodian’s notice, the district attorney shall provide written notice of the objection to the custodian that identifies the biological evidence that the district attorney determines must be preserved. The custodian shall preserve any biological evidence identified by the district attorney in the notice until the period of time specified in ORS 133.707 (2) has elapsed.

(c) If the district attorney does not object to the disposal of all or a portion of the biological evidence identified in the custodian’s notice, the district attorney shall provide written notice of the intent to dispose of biological evidence, identifying the biological evidence that the district attorney has determined may be disposed of, to:

(A) The defendant;

(B) The most recent attorney of record for the defendant; and

(C) The Department of Justice.

(2) If evidence that is subject to ORS 133.707 is the property of the victim, the victim may request that the district attorney determine whether the property may be returned to the victim. The request must be in writing and must identify the property that the victim seeks to have returned. If the district attorney:

(a) Objects to the return of any of the property to the victim, the district attorney shall notify the victim of that determination.

(b) Does not object to the return of all or a portion of the property, the district attorney shall provide written notice of the intent to dispose of biological evidence, identifying the property the district attorney has determined may be returned, to:

(A) The victim;

(B) The defendant;

(C) The most recent attorney of record for the defendant; and

(D) The Department of Justice.

(3)(a) Not later than 120 days after the date the district attorney provides written notice to the defendant under subsection (1)(c) or (2)(b) of this section, the defendant may file a motion to preserve biological evidence in the convicting court. The defendant shall provide a copy of the motion to the district attorney and the custodian. If the motion is timely filed, the court shall enter an order as provided in ORS 133.715.

(b) If the defendant fails to file a motion to preserve biological evidence before the expiration of the 120-day period specified in paragraph (a) of this subsection, the district attorney shall file with the court a copy of the notice of intent to dispose of biological evidence sent to the defendant under subsection (1)(c) or (2)(b) of this section. Following the filing of the notice, the court shall, without hearing, enter an order authorizing the disposal of the biological evidence described in the notice. The court shall provide a copy of the order to the custodian, the district attorney and each person or entity described in subsection (1)(c) or (2)(b) of this section, as applicable.

(c) The 120-day period specified in this subsection begins on the date the notice is mailed.

[2011 c.275 §3]

Note: See note under 133.705.



Section 133.710

[Renumbered 135.115]



Section 133.713 - Inventory; right to review.

(2) A defendant or, if the defendant is represented by an attorney, the defendant’s attorney has the right to reasonably review biological evidence that is the subject of a written notice of intent to dispose of biological evidence under ORS 133.709 for the purpose of preparing a motion to preserve biological evidence.

[2011 c.275 §5]

Note: See note under 133.705.



Section 133.715 - Order; appeal.

(a) Conduct a hearing to resolve the motion; or

(b) Enter an order directing the custodian to preserve the biological evidence.

(2)(a) In determining whether to order the preservation of biological evidence, the court shall consider, in addition to other factors the court considers appropriate, the following factors:

(A) Whether the identification of the offender was a disputed issue;

(B) Whether other biological evidence in the case contains DNA in an amount that is sufficient to develop a DNA profile and will not be disposed of;

(C) If the biological evidence has not previously been tested, whether it is possible to perform testing on the biological evidence;

(D) Whether the defendant has served all of the sentence imposed; and

(E) Whether the defendant has exhausted the defendant’s appellate or post-conviction rights.

(b) If the defendant has not exhausted the defendant’s appellate and post-conviction rights, there is a presumption that the biological evidence should be preserved.

(c) In making the determination described in this subsection, except as otherwise provided in paragraph (b) of this subsection, the court may assign the weight the court deems appropriate to the factors described in paragraph (a) of this subsection and to any other factor the court determines is appropriate.

(d) For purposes of subparagraph (2)(a)(A) of this section, the court need not presume that identification of the offender is not a disputed issue solely because the defendant has pleaded guilty or no contest to the crime, has confessed to the crime or has made an admission.

(3) If the court enters an order authorizing the disposal of biological evidence, the order may not authorize disposal to occur sooner than 45 days after the date the order is entered. The court shall provide a copy of the order to the custodian, the district attorney and the defendant.

(4) Either the state or the defendant may appeal from an order entered under this section in the manner provided in ORS chapter 19 for appeals from judgments. Notwithstanding ORS 19.330, the filing of a notice of appeal automatically stays an order entered under this section.

[2011 c.275 §4]

Note: See note under 133.705.



Section 133.717 - Provision of notice or order to defendant.

(1) Is incarcerated for any offense in a Department of Corrections institution, the notice must be sent by regular United States mail in an envelope prominently displaying the words "Legal Mail."

(2) Is supervised by a supervisory authority for any offense, the notice must be sent by regular United States mail to the defendant’s last-known address on record with the supervisory authority.

(3) Is no longer supervised by a supervisory authority, the notice must be sent by certified mail to the defendant’s last-known address.

[2011 c.275 §6]

Note: See note under 133.705.



Section 133.720

[Renumbered 135.125]



Section 133.721 - Definitions for ORS 41.910 and 133.721 to 133.739.

(1) "Aggrieved person" means a person who was a party to any wire, electronic or oral communication intercepted under ORS 133.724 or 133.726 or a person against whom the interception was directed and who alleges that the interception was unlawful.

(2) "Contents," when used with respect to any wire, electronic or oral communication, includes any information concerning the identity of the parties to such communication or the existence, substance, purport or meaning of that communication.

(3) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a radio, electromagnetic, photoelectronic or photo-optical system, or transmitted in part by wire, but does not include:

(a) Any oral communication or any communication that is completely by wire; or

(b) Any communication made through a tone-only paging device.

(4) "Electronic, mechanical or other device" means any device or apparatus that can be used to intercept a wire, electronic or oral communication other than:

(a) Any telephone or telegraph instrument, equipment or facility, or any component thereof that is furnished to the subscriber or user by a telecommunications carrier in the ordinary course of its business and that is being used by the subscriber or user in the ordinary course of its business or being used by a telecommunications carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of official duties; or

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(5) "Intercept" means the acquisition, by listening or recording, of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical or other device.

(6) "Investigative or law enforcement officer" means:

(a) An officer or other person employed to investigate or enforce the law by:

(A) A county sheriff or municipal police department, or a police department established by a university under ORS 352.121 or 353.125;

(B) The Oregon State Police, the Department of Corrections, the Attorney General or a district attorney; or

(C) Law enforcement agencies of other states or the federal government;

(b) An authorized tribal police officer as defined in ORS 181A.680; or

(c) A regulatory specialist exercising authority described in ORS 471.775 (2).

(7) "Oral communication" means:

(a) Any oral communication, other than a wire or electronic communication, uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation; or

(b) An utterance by a person who is participating in a wire or electronic communication, if the utterance is audible to another person who, at the time the wire or electronic communication occurs, is in the immediate presence of the person participating in the communication.

(8) "Telecommunications carrier" means:

(a) A telecommunications utility as defined in ORS 759.005; or

(b) A cooperative corporation organized under ORS chapter 62 that provides telecommunications services.

(9) "Telecommunications service" has the meaning given that term in ORS 759.005.

(10) "Wire communication" means any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception, whether furnished or operated by a public utility or privately owned or leased.

[1979 c.716 §2; 1983 c.824 §6; 1987 c.320 §18; 1987 c.447 §103; 1989 c.983 §6; 1999 c.1093 §1; 2001 c.385 §1; 2003 c.14 §53; 2005 c.22 §104; 2011 c.644 §§17,62,70; 2012 c.54 §§10,11; 2013 c.180 §§12,13; 2015 c.174 §6; 2015 c.614 §§141,142]



Section 133.723 - Records confidential.

[Formerly 141.740; 1979 c.716 §13]



Section 133.724 - Order for interception of communications; application; grounds for issuance; contents of order; progress reports.

(a) The name of the district attorney or the deputy district attorney making the application and the authority of the district attorney or the deputy district attorney to make the application;

(b) The identity of the investigative or law enforcement officer making the application and the officer authorizing the application;

(c) A statement demonstrating that there is probable cause to believe that an individual is committing, has committed or is about to commit:

(A) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

(B) A crime punishable as a felony under ORS 163.266 (1)(b) or (c), 163.413, 166.720, 167.012, 167.017, 475.752, 475.806 to 475.894 or 475.904 to 475.910 or as a misdemeanor under ORS 167.007 or 167.008; or

(C) Any conspiracy to commit any of the foregoing crimes;

(d) A statement of the details, if known, of the particular crime alleged under paragraph (c) of this subsection;

(e) A particular description of the nature and location of the facilities from which or the place where the wire, electronic or oral communication is to be intercepted, if known;

(f) A particular description of the type of wire, electronic or oral communication sought to be intercepted;

(g) The identity of the person, if known, suspected of committing the crime and whose wire, electronic or oral communications are to be intercepted;

(h) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why other investigative procedures reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous;

(i) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of wire, electronic or oral communication has been first obtained, a description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(j) A statement as to whether any prior application has been made to intercept wire, electronic or oral communications from the same person and, if such prior application exists, a statement of the current status of that application; and

(k) Where the application is for the extension of an existing order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(2) The judge may require the applicant to furnish further testimony or documentary evidence in support of the application.

(3) Upon examination of such application and evidence the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, electronic or oral communications within the state if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause for belief that an individual is committing, has committed or is about to commit a particular crime described in subsection (1)(c) of this section;

(b) There is probable cause for belief that particular communications concerning that crime will be obtained through such interception;

(c) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous; and

(d) There is probable cause for belief that the facilities from which, or the place where, the wire, electronic or oral communications to be intercepted are being used, or are about to be used, in connection with the planning or the commission of that crime are open to the public or are owned by, leased to, listed in the name of, or commonly used by the individual suspected.

(4) Each order authorizing or approving the interception of any wire, electronic or oral communication shall specify:

(a) The identity of the person, if known, whose communications are to be intercepted;

(b) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(c) A particular description of the type of communication sought to be intercepted, and a statement of the particular crime to which it relates;

(d) The identity of the agency authorized to intercept the communications and of the person authorizing the application;

(e) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

(f) The name of the applicant, date of issuance, and the signature and title of the issuing judge.

(5) An order entered pursuant to this section may not authorize or approve the interception of any wire, electronic or oral communication for any period longer than is necessary to achieve the objective of authorization and in no event for longer than 30 days. Extensions of any order may be granted, but only when application for an extension is made in accordance with subsection (1)(k) of this section and the court makes the findings required by subsection (3) of this section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purpose for which it is granted and in no event for longer than 30 days. Every order and extension of that order shall contain a provision that the authorization to intercept must be executed as soon as practicable, must be conducted in such a way as to minimize the interception of communications not otherwise subject to interception, and must terminate upon attainment of the authorized objective, or in any event in 30 days.

(6) Whenever an order authorizing interception is entered pursuant to this section, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require.

[1979 c.716 §4 (enacted in lieu of 133.725); 1989 c.639 §1; 1989 c.983 §7a; 1995 c.224 §1; 2001 c.385 §6; 2005 c.708 §45; 2007 c.442 §1; 2011 c.151 §8; 2013 c.720 §6]



Section 133.725



Section 133.726 - Interception of oral communication without order; order for interception of oral communication; application; grounds for issuance; contents of order; penalties.

(2) For purposes of this section and ORS 133.736, a person is a party to an oral communication if the oral communication is made in the person’s immediate presence and is audible to the person regardless of whether the communication is specifically directed to the person.

(3) An ex parte order for intercepting an oral communication in any county of this state under this section may be issued by any judge as defined in ORS 133.525 upon written application made upon oath or affirmation of the district attorney or a deputy district attorney authorized by the district attorney for the county in which the order is sought or upon the oath or affirmation of any peace officer as defined in ORS 133.005. The application shall include:

(a) The name of the applicant and the applicant’s authority to make the application;

(b) A statement demonstrating that there is probable cause to believe that a person whose oral communication is to be intercepted is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007 or 167.008, and that intercepting the oral communication will yield evidence thereof; and

(c) The identity of the person, if known, suspected of committing the crime and whose oral communication is to be intercepted.

(4) The judge may require the applicant to furnish further testimony or documentary evidence in support of the application.

(5) Upon examination of the application and evidence, the judge may enter an ex parte order, as requested or as modified, authorizing or approving the interception of an oral communication within the state if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause to believe that a person is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007 or 167.008; and

(b) There is probable cause to believe that the oral communication to be obtained will contain evidence concerning that crime.

(6) An order authorizing or approving the interception of an oral communication under this section must specify:

(a) The identity of the person, if known, whose oral communication is to be intercepted;

(b) A statement identifying the particular crime to which the oral communication is expected to relate;

(c) The agency authorized under the order to intercept the oral communication;

(d) The name and office of the applicant and the signature and title of the issuing judge;

(e) A period of time after which the order shall expire; and

(f) A statement that the order authorizes only the interception of an oral communication to which a law enforcement officer or a person under the direct supervision of a law enforcement officer is a party.

(7) An order under ORS 133.724 or this section is not required when a law enforcement officer intercepts an oral communication to which the officer or a person under the direct supervision of the officer is a party if the oral communication is made by a person whom the officer has probable cause to believe has committed, is engaged in committing or is about to commit:

(a) A crime punishable as a felony under ORS 475.752, 475.806 to 475.894 or 475.906 or as a misdemeanor under ORS 167.007 or 167.008; or

(b) Any other crime punishable as a felony if the circumstances at the time the oral communication is intercepted are of such exigency that it would be unreasonable to obtain a court order under ORS 133.724 or this section.

(8) A law enforcement officer who intercepts an oral communication pursuant to this section may not intentionally fail to record and preserve the oral communication in its entirety. A law enforcement officer, or a person under the direct supervision of the officer, who is authorized under this section to intercept an oral communication is not required to exclude from the interception an oral communication made by a person for whom probable cause does not exist if the officer or the person under the officer’s direct supervision is a party to the oral communication.

(9) A law enforcement officer may not divulge the contents of an oral communication intercepted under this section before a preliminary hearing or trial in which an oral communication is going to be introduced as evidence against a person except:

(a) To a superior officer or other official with whom the law enforcement officer is cooperating in the enforcement of the criminal laws of this state or the United States;

(b) To a magistrate;

(c) In a presentation to a federal or state grand jury; or

(d) In compliance with a court order.

(10) A law enforcement officer may intercept an oral communication under this section only when acting within the scope of the officer’s employment and as a part of assigned duties.

(11) As used in this section, "law enforcement officer" means:

(a) An officer employed to enforce criminal laws by:

(A) The United States, this state or a municipal government within this state;

(B) A political subdivision, agency, department or bureau of the governments described in subparagraph (A) of this paragraph; or

(C) A police department established by a university under ORS 352.121 or 353.125;

(b) An authorized tribal police officer as defined in ORS 181A.680; or

(c) A regulatory specialist as defined in ORS 471.001.

(12) Violation of subsection (9) of this section is a Class A misdemeanor.

[1983 c.824 §8; 1995 c.224 §2; 2001 c.385 §2; 2003 c.577 §13; 2005 c.708 §46; 2007 c.442 §§2,3; 2011 c.151 §§9,10; 2011 c.644 §§18,19,63,64,71; 2012 c.54 §§12,13; 2013 c.180 §§14,15; 2015 c.174 §7; 2015 c.614 §§143,144]



Section 133.727 - Proceeding under expired order prohibited.

[Formerly 141.730; 1979 c.716 §14; 1983 c.824 §7]



Section 133.729 - Recording intercepted communications; method; delivery to court; custody.

[1979 c.716 §7; 1989 c.983 §8; 1997 c.872 §12]



Section 133.730

[Renumbered 135.135]



Section 133.731 - Inventory; contents; inspection of intercepted communications.

(a) The fact of the entry of the order or the application;

(b) The date of the entry and the period of authorized, approved or disapproved interception, or the denial of the application; and

(c) The fact that during the period wire, electronic or oral communications were or were not intercepted.

(2) The judge, upon the filing of a motion, may in the judge’s discretion make available to such person or the person’s counsel for inspection such portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of the circuit court, the serving of the inventory required by this section may be postponed.

[1979 c.716 §8; 1989 c.983 §9]



Section 133.733 - Procedure for introduction as evidence.

[1979 c.716 §9; 1989 c.983 §10]



Section 133.735 - Suppression of intercepted communications; procedure; grounds; appeal.

(a) The communication was unlawfully intercepted;

(b) The order of authorization or approval under which it was intercepted is insufficient on its face; or

(c) The interception was not made in conformity with the order of authorization or approval.

(2) Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, electronic or oral communication, or evidence derived therefrom, shall be treated as having been unlawfully obtained. The judge, upon the filing of such motion by the aggrieved person, may in the judge’s discretion make available to the aggrieved person or the person’s counsel for inspection such portions of the intercepted communications or evidence derived therefrom as the judge determines to be in the interests of justice.

(3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress under subsection (1) of this section.

[1979 c.716 §10; 1989 c.983 §11]



Section 133.736 - Suppression of intercepted oral communication; procedure; appeal.

(2) Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the judge, upon the filing of such motion by the aggrieved person, may in the judge’s discretion make available to the aggrieved person or the person’s counsel for inspection such portions of the intercepted communications or evidence derived therefrom as the judge determines to be in the interests of justice.

(3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress under subsection (1) of this section.

[1983 c.824 §5; 2001 c.385 §3; 2003 c.14 §55]



Section 133.737 - Disclosure and use of intercepted communications.

(2) Any investigative or law enforcement officer who, by any means authorized by ORS 133.721 to 133.739, has obtained knowledge of the contents of any wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, may use such contents to the extent such use is appropriate to the proper performance of official duties.

(3) Any person who has received by any means authorized by ORS 133.721 to 133.739, any information concerning a wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, intercepted in accordance with the provisions of ORS 133.721 to 133.739, may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the state or political subdivision thereof.

(4) No otherwise privileged communication intercepted in accordance with, or in violation of, the provisions of ORS 133.721 to 133.739, shall lose its privileged character.

(5) When an investigative or law enforcement officer, while engaged in intercepting wire, electronic or oral communications in any manner authorized by ORS 133.724, intercepts wire, electronic or oral communications relating to crimes other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in subsections (1) and (2) of this section. Such contents and any evidence derived therefrom may be used under subsection (3) of this section when authorized or approved by a judge of the circuit court if the judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of ORS 133.724. Such application shall be made as soon as practicable.

[1979 c.716 §6; 1989 c.983 §12; 2003 c.14 §56]



Section 133.739 - Civil damages for willful interception, disclosure or use of communications; attorney fees; defense; effect on other remedies.

(a) Actual damages but not less than damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is greater; and

(b) Punitive damages.

(2) A good faith reliance on a court order or legislative authorization shall constitute a complete defense to any civil action brought under this section.

(3) Nothing in ORS 41.910, 133.721 to 133.739 and 133.992 is intended to abrogate any other private civil remedy for invasion of privacy.

(4) Except as provided in subsection (5) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(5) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (4) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

[1979 c.716 §11; 1981 c.897 §38; 1989 c.983 §13; 1995 c.696 §16]



Section 133.740

[Renumbered 135.145]

VIDEO CAMERAS WORN BY



Section 133.741 - Law enforcement agency policies and procedures regarding video and audio recordings; requirements; exceptions.

(b) The policies and procedures described in paragraph (a) of this subsection must include:

(A) A requirement that a recording be retained for at least 180 days but no more than 30 months for a recording not related to a court proceeding or ongoing criminal investigation, or for the same period of time that evidence is retained in the normal course of the court’s business for a recording related to a court proceeding.

(B) A requirement that a camera worn upon a law enforcement officer’s person be set to record continuously, beginning when the officer develops reasonable suspicion or probable cause to believe that a crime or violation has occurred, is occurring or will occur and the law enforcement officer begins to make contact with the person suspected of committing the offense. The policies and procedures must also require that the camera may subsequently cease recording no sooner than the termination of the officer’s participation in the contact.

(C) A requirement that in any contract with a third party vendor for data storage, recordings from the camera are the property of the law enforcement agency, are not owned by the vendor and cannot be used by the vendor for any purpose inconsistent with the policies and procedures of the law enforcement agency.

(D) A prohibition on the use of facial recognition or other biometric matching technology to analyze recordings obtained through the use of the camera.

(E) A prohibition on the use of any recordings obtained from the camera for any purpose other than a legitimate law enforcement purpose.

(c) Notwithstanding paragraph (b)(B) of this subsection, a law enforcement agency may in its policies and procedures provide for exceptions to the recording requirements of paragraph (b)(B) of this subsection, provided that the exceptions are based on reasonable privacy concerns, exigent circumstances or the safety of law enforcement officers or other persons.

(2) As used in this section:

(a) "Law enforcement agency" means an agency employing law enforcement officers to enforce criminal laws.

(b) "Law enforcement officer" means an officer employed to enforce criminal laws by:

(A) This state or a municipal government within this state;

(B) A political subdivision, agency, department or bureau of the governments described in subparagraph (A) of this paragraph; or

(C) A police department established by a university under ORS 352.121 or 353.125.

[2015 c.550 §1]

Note: 133.741 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

UNIFORM CRIMINAL



Section 133.743 - Definitions for ORS 133.743 to 133.857; appointment of legal counsel to assist Governor.

(2) The Governor may appoint a member of the legal staff of the Governor to act in behalf of the Governor under ORS 133.743 to 133.857 in performing the extradition functions of the Governor. The appointment shall be in writing and be filed with the Secretary of State.

[Formerly 147.010; 1983 c.82 §1]



Section 133.745 - Determination of security requirements to carry out extradition.

[1999 c.867 §12; 2009 c.40 §1]

Note: 133.745 was added to and made a part of 133.743 to 133.857 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 133.747 - Fugitives from other states; Governor to cause arrest and delivery of criminals.

[Formerly 147.020]



Section 133.750

[Renumbered 135.155]



Section 133.753 - Form of demand.

[Formerly 147.030; 1999 c.1051 §246]



Section 133.755



Section 133.757 - Investigation of demand and report.

[Formerly 147.040]



Section 133.760



Section 133.763 - Facts documents must show.

(1) Except in cases arising under ORS 133.767, the accused, when demanded upon a charge of crime, was present in the demanding state at the time of the commission of the alleged crime and thereafter fled from that state;

(2) The person demanded is in this state; and

(3) They constitute full compliance with the requirements of ORS 133.753.

[Formerly 147.050]



Section 133.767 - Extradition of person not present in demanding state at time of commission of crime.

[Formerly 147.060; 1985 c.565 §12; 2005 c.22 §105]



Section 133.770

[Renumbered 136.345]



Section 133.773 - Governor’s warrant of arrest.

[Formerly 147.070]



Section 133.777 - Execution of the warrant.

[Formerly 147.080]



Section 133.780

[Renumbered 136.347]



Section 133.783 - Authority of arresting officer to command assistance.

[Formerly 147.090]



Section 133.787 - Rights of arrested person.

[Formerly 147.100]



Section 133.793 - Penalty for disobedience to ORS 133.787.

[Formerly 147.110]



Section 133.797 - Confinement of prisoner.

(2) The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which the officer or agent may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed on the route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that the officer or agent is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

[Formerly 147.120]



Section 133.803 - Arrest prior to requisition.

[Formerly 147.130; 1999 c.1051 §247]



Section 133.805 - Arrest without warrant.

[Formerly 147.140]



Section 133.807 - Commitment to await arrest on requisition.

[Formerly 147.150; 1999 c.553 §1]



Section 133.809 - Release.

[Formerly 147.160]



Section 133.810



Section 133.813 - Proceedings in absence of arrest under executive warrant within specified time.

[Formerly 147.170]



Section 133.815 - Forfeiture; recovery thereon.

[Formerly 147.180]



Section 133.817 - Persons under criminal prosecution in this state at time of requisition.

[Formerly 147.190]



Section 133.820



Section 133.823 - When guilt of accused may be inquired into.

[Formerly 147.200]



Section 133.825 - Governor may recall warrant.

[Formerly 147.210]



Section 133.827 - Warrant to agent to return fugitive from this state.

[Formerly 147.220; 1999 c.1051 §248]



Section 133.830



Section 133.833 - Application for requisition; filing and forwarding of papers.

(2) When the return to this state is required of a person who has been convicted of or found guilty except for insanity of a crime in this state and who has escaped from confinement or broken the terms of the release, probation or parole of such person, the district attorney of the county in which the offense was committed, the parole board, or the superintendent of the institution or sheriff of the county from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which the person was convicted or found guilty except for insanity, the circumstances of the escape from confinement or of the breach of the terms of release, probation or parole, the state in which the person is believed to be, including the location of the person therein at the time application is made.

(3) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The district attorney, parole board, superintendent or sheriff may also attach such further affidavits and other documents in duplicate as the district attorney, parole board, superintendent or sheriff shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by indorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavit, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor’s requisition.

[Formerly 147.230; 1985 c.192 §2]



Section 133.835 - Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

(2) The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in ORS 133.743 to 133.857 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

[1973 c.836 §129; 1985 c.565 §13; 2005 c.22 §106]



Section 133.837 - Appointment of agent to return fugitive from this state who waives extradition.

[Formerly 147.235]



Section 133.839 - Immunity from civil process in certain civil cases.

[Formerly 147.250]



Section 133.840



Section 133.843 - Written waiver of extradition proceedings.

(2)(a) If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

(b) Nothing in this section shall be deemed to limit the right of the accused person to submit voluntarily to the custody of such agent or agents for return without formality to the demanding state.

(c) The waiver procedure described in this section is not an exclusive procedure, nor does it limit the powers, rights or duties of the officers of the demanding state or of this state.

(3) Notwithstanding subsection (1) of this section, a law enforcement or corrections agency in this state holding a person who is alleged to have broken the terms of the person’s security release, probation, parole or any other release in the demanding state may deliver the person to the duly accredited agent of the demanding state without the requirement of a warrant if:

(a) The person has signed a prior waiver of extradition as a term of the person’s current security release, probation, parole or other release in the demanding state; and

(b) The law enforcement or corrections agency holding the person has received an authenticated copy of the prior waiver of extradition signed by the person and photographs, fingerprints or other evidence properly identifying the person as the person who signed the waiver.

[Formerly 147.253; 1999 c.1051 §249; 2001 c.230 §1]



Section 133.845 - Nonwaiver by this state.

[Formerly 147.256; 1985 c.565 §14; 2005 c.22 §107]



Section 133.847 - Trial of extradited person for other crimes.

[Formerly 147.260]



Section 133.850

[Renumbered 135.215]



Section 133.853 - Construction of Act.

[Formerly 147.270]



Section 133.855 - Short title.

[Formerly 147.280]



Section 133.857 - Payment of agent’s expenses.

[Formerly 147.290]



Section 133.860



Section 133.865 - Arrest and Return Account.

(2) Except as provided in subsection (3) of this section, moneys in the account are continuously appropriated to the Governor for the purpose of paying costs incurred in carrying out the provisions of ORS 133.743 to 133.857.

(3) Moneys deposited in the Arrest and Return Account under ORS 144.605 are continuously appropriated to the Governor for the purpose of paying costs incurred in retaking offenders who have transferred supervision under the Interstate Compact for Adult Offender Supervision described in ORS 144.600.

[2003 c.615 §3; 2009 c.742 §2; 2011 c.597 §45; 2015 c.198 §3]

Note: 133.865 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 133.990

[Renumbered 135.990]



Section 133.992 - Penalties.

(2) A person who knowingly falsely certifies an information or complaint under ORS 133.015 (8) is guilty of a Class A misdemeanor.

[Formerly 141.990; 1979 c.716 §15; 1983 c.824 §2; 2015 c.250 §2]






Chapter 134 - (Former Provisions)

Section 134.010



Section 134.020



Section 134.030

[Renumbered 135.707]



Section 134.040

[Renumbered 135.709]



Section 134.110



Section 134.120



Section 134.130



Section 134.140



Section 134.150



Section 134.160

[Renumbered 135.757]



Section 134.510



Section 134.520



Section 134.530



Section 134.540



Section 134.550



Section 134.560



Section 134.570



Section 134.605



Section 134.615



Section 134.625



Section 134.635



Section 134.645



Section 134.655



Section 134.665






Chapter 135 - Arraignment and Pretrial Provisions

Section 135.010 - Time and place.

[Amended by 1973 c.836 §130; 1983 c.344 §1; 1983 c.661 §12]



Section 135.020 - Scope of proceedings.

[Amended by 1973 c.836 §131; 1983 c.344 §2]



Section 135.030 - When presence of defendant is required; appearance by counsel.

(2) When the accusatory instrument charges a crime punishable as a misdemeanor, the defendant may appear in person or by counsel.

(3) The court may require a defendant to appear at the arraignment by simultaneous electronic transmission as provided in ORS 131.045 without the agreement of the state or defendant if the type of simultaneous electronic transmission available allows the defendant to observe the court and the court to observe the defendant.

[Formerly 135.110; 1983 c.344 §3; 2005 c.566 §5]



Section 135.035 - Bringing in defendant not yet arrested or held to answer.

[Formerly 135.140]



Section 135.037 - Omnibus hearing; when held; subject; ruling of court; counsel required.

(2) The purpose of an omnibus hearing shall be to rule on all pretrial motions and requests, including but not limited to the following issues:

(a) Suppression of evidence.

(b) Challenges to identification procedures used by the prosecution.

(c) Challenges to voluntariness of admissions or confession.

(d) Challenges to the accusatory instrument.

(3) The court, at the time of the omnibus hearing, may also consider any matters that will facilitate trial by avoiding unnecessary proof or by simplifying the issues to be tried, or that are otherwise appropriate under the circumstances to facilitate disposition of the proceeding.

(4) At the conclusion of the hearing and prior to trial the court shall prepare and file an order setting forth all rulings of the court on issues raised under subsection (2) of this section. The court shall further prepare and file a memorandum of other matters agreed upon at the hearing. Except in a prosecution of the defendant for perjury or false swearing, or impeachment of the defendant, admissions made by the defendant or the attorney of the defendant at the hearing may not be used against the defendant unless the admissions are reduced to writing and signed by the defendant and the attorney.

(5) This section may not be applied in any proceeding or at any stage of any proceeding where the defendant is not represented by counsel.

[1973 c.550 §2; 2009 c.11 §9]



Section 135.040 - Right to counsel.

[Formerly 135.310]



Section 135.045 - Court appointment of counsel; waiver of counsel; appointment of legal advisor.

(b) If the defendant does wish to be represented by counsel, the court, in accordance with ORS 135.050, shall appoint counsel to represent the defendant.

(c) If the defendant wishes to waive counsel, the court shall determine whether the defendant has made a knowing and voluntary waiver of counsel. The court shall accept the waiver of counsel if the defendant is not charged with a capital offense. The court may decline to accept the waiver of counsel if the defendant is charged with a capital offense.

(d) If the court accepts a defendant’s waiver of counsel, the court may allow an attorney to serve as the defendant’s legal advisor and may, in accordance with ORS 135.050, appoint an attorney as the defendant’s legal advisor.

(2) Appointment of counsel, including a legal advisor, under this section is subject to ORS 135.050, 135.055 and 151.485 to 151.497.

[Formerly 135.320; 1987 c.803 §13; 1989 c.171 §16; 1989 c.1053 §1a; 1991 c.790 §11; 2001 c.472 §1; 2001 c.962 §24]



Section 135.050 - Eligibility for court-appointed counsel; financial statement; termination; civil liability.

(a) The defendant is before a court on a matter described in subsection (5) of this section;

(b) The defendant requests aid of counsel;

(c) The defendant provides to the court a written and verified financial statement; and

(d) It appears to the court that the defendant is financially unable to retain adequate representation without substantial hardship in providing basic economic necessities to the defendant or the defendant’s dependent family.

(2) Suitable counsel for a defendant shall be appointed by a circuit court if:

(a) The defendant is before the court on a matter described in subsection (5) of this section;

(b) The defendant requests aid of counsel;

(c) The defendant provides to the court a written and verified financial statement; and

(d)(A) The defendant is determined to be financially eligible under ORS 151.485 and the standards established by the Public Defense Services Commission under ORS 151.216; or

(B) The court finds, on the record, substantial and compelling reasons why the defendant is financially unable to retain adequate representation without substantial hardship in providing basic economic necessities to the defendant or the defendant’s dependent family despite the fact that the defendant does not meet the financial eligibility standards established by the commission.

(3) Appointed counsel may not be denied to any defendant merely because the defendant’s friends or relatives have resources adequate to retain counsel or because the defendant has deposited or is capable of depositing security for release. However, appointed counsel may be denied to a defendant if the defendant’s spouse has adequate resources which the court determines should be made available to retain counsel.

(4) The defendant’s financial statement under subsection (1) or (2) of this section shall include, but not be limited to:

(a) A list of bank accounts in the name of defendant or defendant’s spouse, and the balance in each;

(b) A list of defendant’s interests in real property and those of defendant’s spouse;

(c) A list of automobiles and other personal property of significant value belonging to defendant or defendant’s spouse;

(d) A list of debts in the name of defendant or defendant’s spouse, and the total of each; and

(e) A record of earnings and other sources of income in the name of defendant or defendant’s spouse, and the total of each.

(5) Counsel must be appointed for a defendant who meets the requirements of subsection (1) or (2) of this section and who is before a court on any of the following matters:

(a) Charged with a crime.

(b) For a hearing to determine whether an enhanced sentence should be imposed when such proceedings may result in the imposition of a felony sentence.

(c) For extradition proceedings under the provisions of the Uniform Criminal Extradition Act.

(d) For any proceeding concerning an order of probation, including but not limited to the revoking or amending thereof.

(6) Unless otherwise ordered by the court, the appointment of counsel under this section shall continue during all criminal proceedings resulting from the defendant’s arrest through acquittal or the imposition of punishment. The court having jurisdiction of the case may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission under ORS 151.216.

(7) If, at any time after the appointment of counsel, the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel, the court may terminate the appointment of counsel. If, at any time during criminal proceedings, the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in this section.

(8) The court may order the defendant in a circuit court to pay to the Public Defense Services Account established by ORS 151.225, through the clerk of the court, in full or in part the administrative costs of determining the eligibility of the defendant for appointed counsel and the costs of the legal and other services that are related to the provision of appointed counsel under ORS 151.487.

(9) In addition to any criminal prosecution, a civil proceeding may be initiated by any public body which has expended moneys for the defendant’s legal assistance within two years of judgment if the defendant was not qualified in accordance with subsection (1) or (2) of this section for legal assistance.

(10) The civil proceeding shall be subject to the exemptions from execution as provided for by law.

(11) As used in this section unless the context requires otherwise, "counsel" includes a legal advisor appointed under ORS 135.045.

[Formerly 133.625; 1981 c.3 §118; 1985 c.710 §1; 1989 c.1053 §1b; 1997 c.761 §8; 2001 c.472 §4; 2001 c.962 §25; 2003 c.449 §49; 2012 c.107 §41]



Section 135.053



Section 135.055 - Compensation and expenses of appointed counsel.

(a) By the county, subject to the approval of the governing body of the county, in a proceeding in a county or justice court.

(b) By the public defense services executive director from funds available for the purpose, in a proceeding in a circuit court.

(2) Except for counsel appointed pursuant to contracts or counsel employed by the public defense services executive director, compensation payable to appointed counsel under subsection (1) of this section:

(a) In a proceeding in a county or justice court may not be less than $30 per hour.

(b) In a proceeding in a circuit court is subject to the applicable compensation established under ORS 151.216.

(3)(a) A person determined to be eligible for appointed counsel is entitled to necessary and reasonable fees and expenses for investigation, preparation and presentation of the case for trial, negotiation and sentencing. The person or the counsel for the person shall upon written request secure preauthorization to incur fees and expenses that are not routine to representation but are necessary and reasonable in the investigation, preparation and presentation of the case, including but not limited to nonroutine travel, photocopying or other reproduction of nonroutine documents, necessary costs associated with obtaining the attendance of witnesses for the defense, investigator fees and expenses, expert witness fees and expenses and fees for interpreters and assistive communication devices necessary for the purpose of communication between counsel and a client or witness in the case. Preauthorization to incur a fee or expense does not guarantee that a fee or expense incurred pursuant to the preauthorization will be determined to be necessary or reasonable when the fee or expense is submitted for payment.

(b) In a county or justice court, the request must be in the form of a motion to the court. The motion must be accompanied by a supporting affidavit that sets out in detail the purpose of the requested expenditure, the name of the service provider or other recipient of the funds, the dollar amount of the requested expenditure that may not be exceeded without additional authorization and the date or dates during which the service will be rendered or events will occur for which the expenditure is requested.

(c) In a circuit court, the request must be in the form and contain the information that is required by the policies, procedures, standards and guidelines of the Public Defense Services Commission. If the public defense services executive director denies a request for preauthorization to incur nonroutine fees and expenses, the person making the request may appeal the decision to the presiding judge of the circuit court. The presiding judge has final authority to preauthorize incurring nonroutine fees and expenses under this paragraph.

(d) Entitlement under subsection (7) of this section to payment for fees and expenses in circuit court is subject to the policies, procedures, standards and guidelines adopted under ORS 151.216. Entitlement to payment of nonroutine fees and expenses is dependent upon obtaining preauthorization from the court, if the case is in county or justice court, or from the public defense services executive director, if the case is in circuit court, except as otherwise provided in paragraph (c) of this subsection and in the policies, procedures, standards and guidelines adopted under ORS 151.216. Fees and expenses shall be paid:

(A) By the county, in respect to a proceeding in a county or justice court.

(B) By the public defense services executive director from funds available for the purpose, in respect to a proceeding in a circuit court.

(C) By the city, in respect to a proceeding in municipal court.

(4) Upon completion of all services by the counsel of a person determined to be eligible for appointed counsel, the counsel shall submit a statement of all necessary and reasonable fees and expenses of investigation, preparation and presentation and, if counsel was appointed by the court, a statement of all necessary and reasonable fees and expenses for legal representation, supported by appropriate receipts or vouchers and certified by the counsel to be true and accurate.

(5) In a county or justice court, the total fees and expenses payable under this section must be submitted to the court by counsel or other providers and are subject to the review of the court. The court shall certify that such amount is fair reimbursement for fees and expenses for representation in the case as provided in subsection (6) of this section. Upon certification and any verification as provided under subsection (6) of this section, the amount of the fees and expenses approved by the court and not already paid shall be paid by the county.

(6) In a county or justice court, the court shall certify to the administrative authority responsible for paying fees and expenses under this section that the amount for payment is reasonable and that the amount is properly payable out of public funds.

(7) In a circuit court, the total fees and expenses payable under this section must be submitted to and are subject to review by the public defense services executive director. The public defense services executive director shall determine whether the amount is necessary, reasonable and properly payable from public funds for fees and expenses for representation in the case as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission. The public defense services executive director shall pay the amount of the fees and expenses determined necessary, reasonable and properly payable out of public funds. The court shall provide any information identified and requested by the public defense services executive director as needed for audit, statistical or any other purpose pertinent to ensure the proper disbursement of state funds or pertinent to the provision of appointed counsel compensated at state expense.

(8) If the public defense services executive director denies, in whole or in part, fees and expenses submitted for review and payment, the person who submitted the payment request may appeal the decision to the presiding judge of the circuit court. The presiding judge or the designee of the presiding judge shall review the public defense services executive director’s decision for abuse of discretion. The decision of the presiding judge or the designee of the presiding judge is final.

(9) The following may not be disclosed to the district attorney prior to the conclusion of a case:

(a) Requests and administrative or court orders for preauthorization to incur nonroutine fees and expenses in the investigation, preparation and presentation of the case; and

(b) Billings for such fees and expenses submitted by counsel or other providers.

(10) Notwithstanding subsection (9) of this section, the total amount of moneys determined to be necessary and reasonable for nonroutine fees and expenses may be disclosed to the district attorney at the conclusion of the trial in the circuit court.

(11) As used in this section unless the context requires otherwise, "counsel" includes a legal advisor appointed under ORS 135.045.

[Formerly 135.330; 1979 c.867 §1; 1981 s.s. c.3 §§122,123; 1985 c.502 §19; 1985 c.710 §2; 1987 c.606 §4; 1987 c.803 §§14,14a; 1989 c.1053 §2; 1991 c.724 §25; 1991 c.750 §8; 1993 c.33 §297; 1995 c.677 §1; 1995 c.781 §39; 1997 c.761 §9; 1999 c.163 §8; 1999 c.583 §1; 2001 c.962 §§26,107; 2003 c.449 §§5,43]



Section 135.060 - Informing defendant as to use of name in accusatory instrument; effect of acknowledging true name at arraignment.

(a) If the name by which the defendant is charged in the accusatory instrument is not the true name of the defendant the defendant must then declare the true name; and

(b) If the defendant does not declare the true name as required by paragraph (a) of this subsection, the defendant is ineligible for any form of release other than a security release under ORS 135.265.

(2) The defendant or the attorney for the defendant may acknowledge the true name of the defendant at arraignment and the acknowledgment may not be used against the defendant at trial on the underlying charge or any other criminal charge or fugitive complaint except that:

(a) The use of different names can be used in determining the defendant’s release status if the defendant has used different names in different proceedings; and

(b) A defendant who intentionally falsifies the defendant’s name under this section or ORS 135.065 while under oath or affirmation is subject to prosecution under ORS 162.065.

(3) As used in this section and ORS 135.065, "true name" means:

(a) The name on the defendant’s certified copy of the record of live birth;

(b) The defendant’s birth name; or

(c) If the defendant’s name has been changed by court order or by operation of law, the name as changed by court order or operation of law.

[Formerly 135.340; 2003 c.645 §4; 2013 c.366 §64]



Section 135.065 - Name used in further proceedings; motion to strike false name.

(2) Upon motion of the defendant, all names, other than the true name of the defendant, shall be stricken from any accusatory instrument read or submitted to the jury.

(3)(a) The following may file a motion requesting that a false name used by a defendant be stricken from an accusatory instrument, warrant of arrest or judgment and that the defendant’s true name, if known, be substituted:

(A) The district attorney; or

(B) A person whose name is the same as the false name used by the defendant.

(b) Before the court may grant a motion filed under paragraph (a)(B) of this subsection, the court must provide the district attorney with notice of the motion and an opportunity to respond.

(c) If the court grants a motion under this subsection, the court shall order that the false name be stricken from the accusatory instrument, warrant of arrest or judgment and that the defendant’s true name be substituted. In addition, the court shall order that any warrant of arrest of the defendant reflect that the defendant uses a name other than the defendant’s true name.

[Formerly 135.350; 1985 c.540 §31; 2003 c.645 §5; 2013 c.366 §65]



Section 135.067 - Effect of failure to provide true name of defendant on certain types of release.

[2003 c.645 §7]

Note: 135.067 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.070 - Informing defendant as to charge, right to counsel, use of statement and preliminary hearing.

(1) Of the defendant’s right to the aid of counsel, that the defendant is not required to make a statement and that any statement made by the defendant may be used against the defendant.

(2) That the defendant is entitled to a preliminary hearing and of the nature of a preliminary hearing. If a preliminary hearing is requested, it shall be held as soon as practicable but in any event within five judicial days if the defendant is in custody or within 30 days if the defendant is not in custody. The time may be extended for good cause shown.

(3) That if the defendant is on parole, evidence received and the order of the court at the preliminary hearing may be used by the State Board of Parole and Post-Prison Supervision to establish that probable cause exists to believe that a violation of a condition of parole has occurred; and further, that should the defendant waive the defendant’s right to a preliminary hearing, such waiver shall also constitute a waiver of a hearing by the board to determine whether there is probable cause to believe that a violation of one or more of the conditions of parole has occurred.

[Formerly 133.610; 1981 c.644 §2; 1997 c.823 §1; 2013 c.74 §1]



Section 135.073 - Statement by defendant when not advised of rights.

[1973 c.836 §61]



Section 135.075 - Obtaining counsel.

[Formerly 133.620; 2001 c.472 §6]



Section 135.080



Section 135.085 - Subpoenaing witnesses.

(2) If either party desires to subpoena more than five witnesses, application therefor shall be made in the manner provided in ORS 136.570.

[Formerly 133.660; 1987 c.606 §1]



Section 135.090 - Examination of adverse witnesses.

[Formerly 133.670]



Section 135.095 - Right of defendant to make or waive making a statement.

[Formerly 133.680]



Section 135.100 - Statement of defendant.

(1) What is your name and age?

(2) Where were you born?

(3) Where do you reside and how long have you resided there?

(4) What is your business or occupation?

(5) Give any explanation you think proper of the circumstances appearing in the testimony against you and state any facts which you think will tend to your exculpation.

[Formerly 133.690; 1991 c.790 §12]



Section 135.105 - Use of statement before grand jury or on trial.

[Formerly 133.700]



Section 135.110



Section 135.115 - Waiver of right to make statement.

[Formerly 133.710; 1991 c.790 §13]



Section 135.120



Section 135.125 - Examination of defendant’s witnesses.

[Formerly 133.720]



Section 135.130



Section 135.135 - Exclusion of witnesses during examination of others.

[Formerly 133.730]



Section 135.139 - Notice of availability of testing for HIV and other communicable diseases to person charged with crime; when court may order test; victim’s rights; disclosure of test results; penalties.

(2)(a) At the time of an appearance before a circuit court judge on a criminal charge, the judge shall inform every person arrested and charged with a crime, in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, of the availability of testing for HIV and other communicable diseases and shall cause the alleged victim of such a crime, if any, or a parent or guardian of the victim, if any, to be notified that testing for HIV and other communicable diseases is available. The judge shall inform the person arrested and charged and the victim, or parent or guardian of the victim, of the availability of counseling under the circumstances described in subsection (7) of this section.

(b) Notwithstanding the provisions of ORS 433.045, if the district attorney files a petition under subsection (1) of this section, the court shall order the person charged to submit to testing if the court determines there is probable cause to believe that:

(A) The person charged committed the crime; and

(B) The victim has received a substantial exposure, as defined by rule of the Oregon Health Authority.

(3) Notwithstanding the provisions of ORS 433.045, upon conviction of a person for any crime in which the court determines from the facts that the transmission of body fluids from one person to another was involved and if the person has not been tested pursuant to subsection (2) of this section, the court shall seek the consent of the convicted person to submit to a test for HIV and other communicable diseases. In the absence of such consent or failure to submit to the test, the court shall order the convicted person to submit to the test if the victim of the crime, or a parent or guardian of the victim, requests the court to make such order.

(4) When a test is ordered under subsection (2) or (3) of this section, the victim of the crime or a parent or guardian of the victim, shall designate an attending physician, a physician assistant licensed under ORS 677.505 to 677.525 or a nurse practitioner licensed under ORS 678.375 to 678.390 to receive such information on behalf of the victim.

(5) If an HIV test results in a negative reaction, the court may order the person to submit to another HIV test six months after the first test was administered.

(6) The result of any test ordered under this section is not a public record and shall be available only to:

(a) The victim.

(b) The parent or guardian of a minor or incapacitated victim.

(c) The attending physician, physician assistant or nurse practitioner.

(d) The Oregon Health Authority.

(e) The person tested.

(7) If an HIV test ordered under this section results in a positive reaction, the individual subject to the test shall receive post-test counseling as required by the Oregon Health Authority by rule. The results of HIV tests ordered under this section shall be reported to the authority. Counseling and referral for appropriate health care, testing and support services as directed by the Director of the Oregon Health Authority shall be provided to the victim or victims at the request of the victim or victims, or the parent or guardian of a minor or incapacitated victim.

(8) The costs of testing and counseling provided under subsections (2), (3) and (7) of this section shall be paid through the compensation for crime victims program authorized by ORS 147.005 to 147.367 from amounts appropriated for such purposes. Restitution to the state for payment of the costs of any counseling provided under this section and for payment of the costs of any test ordered under this section shall be included by the court in any order requiring the convicted person to pay restitution.

(9) When a court orders a convicted person to submit to a test under this section, the withdrawal of blood may be performed only by a physician licensed under ORS chapter 677, a physician assistant licensed under ORS 677.505 to 677.525 or a nurse practitioner licensed under ORS 678.375 to 678.390, or by another licensed health care provider acting within the provider’s licensed scope of practice or acting under the supervision of a physician licensed under ORS chapter 677, a physician assistant licensed under ORS 677.505 to 677.525 or a nurse practitioner licensed under ORS 678.375 to 678.390.

(10) No person authorized by subsection (9) of this section to withdraw blood, no person assisting in the performance of the test nor any medical care facility where blood is withdrawn or tested that has been ordered by the court to withdraw or test blood shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices.

(11) The results of tests or reports, or information therein, obtained under this section shall be confidential and shall not be divulged to any person not authorized by this section to receive the information. Any violation of this subsection is a Class C misdemeanor.

(12) As used in this section:

(a) "HIV test" means a test as defined in ORS 433.045.

(b) "Parent or guardian of the victim" means a custodial parent or legal guardian of a victim who is a minor or incapacitated person.

(c) "Positive reaction" means a positive HIV test with a positive confirmatory test result as specified by the Oregon Health Authority.

(d) "Transmission of body fluids" means the transfer of blood, semen, vaginal secretions or other body fluids identified by rule of the authority, from the perpetrator of a crime to the mucous membranes or potentially broken skin of the victim.

(e) "Victim" means the person or persons to whom transmission of body fluids from the perpetrator of the crime occurred or was likely to have occurred in the course of the crime.

[1989 c.568 §1; 1993 c.331 §1; 1999 c.967 §1; 2009 c.595 §92; 2014 c.45 §21]

Note: 135.139 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.140



Section 135.145 - Testimony of witnesses.

[Formerly 133.740; 1991 c.790 §14]



Section 135.150



Section 135.155 - Retention of record and statements by magistrate; inspection.

[Formerly 133.750; 1991 c.790 §15]



Section 135.160



Section 135.165 - Counsel for complainant; district attorney.

[Formerly 133.760]



Section 135.170



Section 135.173 - Oregon Evidence Code to apply in preliminary hearings; exception.

[1981 c.892 §88b]



Section 135.175 - Discharge.

[Formerly 133.810]



Section 135.180



Section 135.185 - Holding defendant to answer; use of hearsay evidence.

(1) The extent to which the hearsay quality of the evidence affects the weight it should be given; and

(2) The likelihood of evidence other than hearsay being available at trial to provide the information furnished by hearsay at the preliminary hearing.

[Formerly 133.820; 1981 c.892 §88c; 2007 c.71 §33]



Section 135.190



Section 135.195 - Commitment.

[Formerly 133.830]



Section 135.200



Section 135.205 - Indorsement in certain cases.

[Formerly 133.840]



Section 135.210



Section 135.215 - Direction to sheriff; detention of defendant.

[Formerly 133.850; 1987 c.550 §2]



Section 135.225 - Forwarding of papers by magistrate.

(1) The warrant, if any;

(2) The information;

(3) The statement of the defendant, if the defendant made one;

(4) The memoranda mentioned in ORS 135.115 and 135.145;

(5) The release agreement or security release of the defendant; and

(6) If applicable, any security taken for the appearance of witnesses.

[Formerly 133.860; 2005 c.22 §108]



Section 135.230 - Definitions for ORS 135.230 to 135.290.

(1) "Abuse" means:

(a) Attempting to cause or intentionally, knowingly or recklessly causing physical injury;

(b) Intentionally, knowingly or recklessly placing another in fear of imminent serious physical injury; or

(c) Committing sexual abuse in any degree as defined in ORS 163.415, 163.425 and 163.427.

(2) "Conditional release" means a nonsecurity release which imposes regulations on the activities and associations of the defendant.

(3) "Domestic violence" means abuse between family or household members.

(4) "Family or household members" means any of the following:

(a) Spouses.

(b) Former spouses.

(c) Adult persons related by blood or marriage.

(d) Persons cohabiting with each other.

(e) Persons who have cohabited with each other or who have been involved in a sexually intimate relationship.

(f) Unmarried parents of a minor child.

(5) "Magistrate" has the meaning provided for this term in ORS 133.030.

(6) "Personal recognizance" means the release of a defendant upon the promise of the defendant to appear in court at all appropriate times.

(7) "Primary release criteria" includes the following:

(a) The reasonable protection of the victim or public;

(b) The nature of the current charge;

(c) The defendant’s prior criminal record, if any, and, if the defendant previously has been released pending trial, whether the defendant appeared as required;

(d) Any facts indicating the possibility of violations of law if the defendant is released without regulations; and

(e) Any other facts tending to indicate that the defendant is likely to appear.

(8) "Release" means temporary or partial freedom of a defendant from lawful custody before judgment of conviction or after judgment of conviction if defendant has appealed.

(9) "Release agreement" means a sworn writing by the defendant stating the terms of the release and, if applicable, the amount of security.

(10) "Release decision" means a determination by a magistrate, using primary and secondary release criteria, which establishes the form of the release most likely to ensure the safety of the public and the victim, the defendant’s court appearance and that the defendant does not engage in domestic violence while on release.

(11) "Secondary release criteria" includes the following:

(a) The defendant’s employment status and history and financial condition;

(b) The nature and extent of the family relationships of the defendant;

(c) The past and present residences of the defendant;

(d) Names of persons who agree to assist the defendant in attending court at the proper time; and

(e) Any facts tending to indicate that the defendant has strong ties to the community.

(12) "Security release" means a release conditioned on a promise to appear in court at all appropriate times which is secured by cash, stocks, bonds or real property.

(13) "Surety" is one who executes a security release and binds oneself to pay the security amount if the defendant fails to comply with the release agreement.

[1973 c.836 §146; 1993 c.731 §4; 1997 c.313 §18]



Section 135.235 - Release assistance officer; appointment; duties.

(2) The release assistance officer shall, except when impracticable, interview every person detained pursuant to law and charged with an offense.

(3) The release assistance officer shall verify release criteria information and may either:

(a) Timely submit a written report to the magistrate containing, but not limited to, an evaluation of the release criteria and a recommendation for the form of release; or

(b) If delegated release authority by the presiding judge for the judicial district, make the release decision.

[1973 c.836 §147; 1981 s.s. c.3 §37; 1995 c.781 §40]



Section 135.240 - Releasable offenses.

(2)(a) When the defendant is charged with murder, aggravated murder or treason, release shall be denied when the proof is evident or the presumption strong that the person is guilty.

(b) When the defendant is charged with murder or aggravated murder and the proof is not evident nor the presumption strong that the defendant is guilty, the court shall determine the issue of release as provided in subsection (4) of this section. In determining the issue of release under subsection (4) of this section, the court may consider any evidence used in making the determination required by this subsection.

(3) The magistrate may conduct such hearing as the magistrate considers necessary to determine whether, under subsection (2) of this section, the proof is evident or the presumption strong that the person is guilty.

(4)(a) Except as otherwise provided in subsection (5) of this section, when the defendant is charged with a violent felony, release shall be denied if the court finds:

(A) Except when the defendant is charged by indictment, that there is probable cause to believe that the defendant committed the crime; and

(B) By clear and convincing evidence, that there is a danger of physical injury or sexual victimization to the victim or members of the public by the defendant while on release.

(b) If the defendant wants to have a hearing on the issue of release, the defendant must request the hearing at the time of arraignment in circuit court. If the defendant requests a release hearing, the court must hold the hearing within five days of the request.

(c) At the release hearing, unless the state stipulates to the setting of security or release, the court shall make the inquiry set forth in paragraph (a) of this subsection. The state has the burden of producing evidence at the release hearing subject to ORS 40.015 (4).

(d) The defendant may be represented by counsel and may present evidence on any relevant issue. However, the hearing may not be used for purposes of discovery.

(e) If the court determines that the defendant is eligible for release in accordance with this subsection, the court shall set security or other appropriate conditions of release.

(f) When a defendant who has been released violates a condition of release and the violation:

(A) Constitutes a new criminal offense, the court shall cause the defendant to be taken back into custody and shall order the defendant held pending trial without release.

(B) Does not constitute a new criminal offense, the court may order the defendant to be taken back into custody, may order the defendant held pending trial and may set a security amount of not less than $250,000.

(5)(a) Notwithstanding any other provision of law, the court shall set a security amount of not less than $50,000 for a defendant charged with an offense listed in ORS 137.700 or 137.707 unless the court determines that amount to be unconstitutionally excessive, and may not release the defendant on any form of release other than a security release if:

(A) The United States Constitution or the Oregon Constitution prohibits the denial of release under subsection (4) of this section;

(B) The court determines that the defendant is eligible for release under subsection (4) of this section; or

(C) The court finds that the offense is not a violent felony.

(b) In addition to the security amount described in paragraph (a) of this subsection, the court may impose any supervisory conditions deemed necessary for the protection of the victim and the community. When a defendant who has been released violates a condition of release and the violation:

(A) Constitutes a new criminal offense, the court shall cause the defendant to be taken back into custody, shall order the defendant held pending trial and shall set a security amount of not less than $250,000.

(B) Does not constitute a new criminal offense, the court may order the defendant to be taken back into custody, may order the defendant held pending trial and may set a security amount of not less than $250,000.

(6) For purposes of this section, "violent felony" means a felony offense in which there was an actual or threatened serious physical injury to the victim, or a felony sexual offense.

[1973 c.836 §148; 1997 c.313 §19; 2001 c.104 §45; 2007 c.194 §1; 2007 c.879 §9]



Section 135.242 - Security release for certain methamphetamine offenses.

(a) Except when the defendant is charged by indictment, that there is probable cause to believe that the defendant committed the crime; and

(b) By clear and convincing evidence that there is a danger that the defendant will:

(A) Fail to appear in court at all appropriate times;

(B) Commit a new criminal offense; or

(C) Pose a threat to the reasonable protection of the public.

(2) If the defendant wants to have a hearing on the issue of release, the defendant must request the hearing at the time of arraignment in circuit court. If the defendant requests a release hearing, the court must hold the hearing within five days of the request.

(3) At the release hearing, unless the state stipulates to the setting of a security amount less than $500,000, the court shall make the inquiry set forth in subsection (1) of this section. The state has the burden of producing evidence at the release hearing subject to ORS 40.015 (4).

(4) The defendant may be represented by counsel and may present evidence on any relevant issue. However, the hearing may not be used for purposes of discovery.

(5) If the court determines that the defendant is eligible for a security amount of less than $500,000, the court shall reduce the security amount to an amount not less than $50,000 and may set other appropriate conditions of release.

(6) When a defendant who has been released after posting the security amount described in subsection (5) of this section violates a condition of release and the violation:

(a) Constitutes a new criminal offense, the court shall cause the defendant to be taken back into custody and shall impose a security amount of not less than $500,000.

(b) Does not constitute a new criminal offense, the court may order the defendant to be taken back into custody, may order the defendant held pending trial and may set a security amount of not less than $250,000.

(7) The offenses to which subsection (1) of this section applies are:

(a) Manufacture of methamphetamine under ORS 475.886.

(b) Manufacture of methamphetamine within 1,000 feet of a school under ORS 475.888.

(c) Delivery of methamphetamine within 1,000 feet of a school under ORS 475.892.

(d) Delivery of methamphetamine under ORS 475.890 if the delivery involves:

(A) Substantial quantities of methamphetamine under ORS 475.900 (1)(a)(C); or

(B) A commercial drug offense under ORS 475.900 (1)(b).

(e) Delivery of methamphetamine to a minor under ORS 475.906.

(8) Nothing in this section affects the ability of a county court or board of commissioners of a county to adopt or implement a jail capacity limit and action plan under ORS 169.042 to 169.046.

[2008 c.52 §1]



Section 135.245 - Release decision.

(2) If a person in custody does not request a security release at the time of arraignment, the magistrate shall make a release decision regarding the person within 48 hours after the arraignment.

(3) If the magistrate, having given priority to the primary release criteria, decides to release a defendant or to set security, the magistrate shall impose the least onerous condition reasonably likely to ensure the safety of the public and the victim and the person’s later appearance and, if the person is charged with an offense involving domestic violence, ensure that the person does not engage in domestic violence while on release. A person in custody, otherwise having a right to release, shall be released upon the personal recognizance unless:

(a) Release criteria show to the satisfaction of the magistrate that such a release is unwarranted; or

(b) Subsection (6) of this section applies to the person.

(4) Upon a finding that release of the person on personal recognizance is unwarranted, the magistrate shall impose either conditional release or security release.

(5) At the release hearing:

(a) The district attorney has a right to be heard in relation to issues relevant to the release decision; and

(b) The victim has the right:

(A) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the district attorney of the release hearing;

(B) To appear personally at the hearing; and

(C) If present, to reasonably express any views relevant to the issues before the magistrate.

(6) If a person refuses to provide a true name under the circumstances described in ORS 135.060 and 135.065, the magistrate may not release the person on personal recognizance or on conditional release. The magistrate may release the person on security release under ORS 135.265 except that the magistrate shall require the person to deposit the full security amount set by the magistrate.

(7) This section shall be liberally construed to carry out the purpose of relying upon criminal sanctions instead of financial loss to assure the appearance of the defendant.

[1973 c.836 §149; 1993 c.731 §5; 1997 c.313 §20; 2003 c.645 §6; 2009 c.178 §27]



Section 135.247 - Order prohibiting contact with victim of sex crime or domestic violence.

(2) When a defendant who is charged with a sex crime or a crime that constitutes domestic violence is arraigned, the court shall enter an order continuing an order issued under subsection (1) of this section or, if no such order has been entered, enter an order prohibiting the defendant from contacting or attempting to contact the victim, either directly or through a third party, while the defendant is in custody.

(3) Except as provided in subsection (4) of this section, an order described in subsection (1) or (2) of this section:

(a) Shall apply at any time during which the defendant is held in custody on the charge; and

(b) Shall remain valid until the defendant is sentenced for the crime, the charge is dismissed or the defendant is acquitted of the crime.

(4) Upon petition of the victim, the court may enter an order terminating an order entered under subsection (1) or (2) of this section if the court finds, after a hearing on the petition, that terminating the order is in the best interests of the parties and the community.

(5) An order described in subsection (1) or (2) of this section shall not limit contact with the victim by the defense attorney, or an agent of the defense attorney other than the defendant, in the manner prescribed by ORS 135.970 (2).

(6) As used in this section:

(a) "Domestic violence" has the meaning given that term in ORS 135.230.

(b) "Sex crime" has the meaning given that term in ORS 163A.005.

[2011 c.232 §1; 2015 c.264 §1]

Note: 135.247 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.250 - General conditions of release agreement.

(a) Appear to answer the charge in the court having jurisdiction on a day certain and thereafter as ordered by the court until the defendant is discharged or the judgment is entered;

(b) Submit to the orders and process of the court;

(c) Not depart this state without leave of the court; and

(d) Comply with such other conditions as the court may impose.

(2)(a) In addition to the conditions listed in subsection (1) of this section, if the defendant is charged with an offense that also constitutes domestic violence, the court shall include as a condition of the release agreement that the defendant not contact the victim of the violence.

(b) Notwithstanding paragraph (a) of this subsection, the court may enter an order waiving the condition that the defendant have no contact with the victim if:

(A) The victim petitions the court for a waiver; and

(B) The court finds, after a hearing on the petition, that waiving the condition is in the best interests of the parties and the community.

(c) If the defendant was provided notice and an opportunity to be heard, the court shall also include in the agreement, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the defendant’s ability to possess firearms and ammunition or engage in activities involving firearms.

(d) ORS 107.720 applies to release agreements executed by defendants charged with an offense that constitutes domestic violence, except that proof of service of the release agreement is not required and the agreement may not be terminated at the request of the victim without a hearing.

[1973 c.836 §150; 1991 c.111 §10; 1993 c.731 §6; 1999 c.617 §3; 2013 c.151 §2]



Section 135.255 - Release agreement.

(2) A failure to appear as required by the release agreement shall be punishable as provided in ORS 162.195 or 162.205.

(3) "Custody" for purposes of a release agreement does not include temporary custody under the citation procedures of ORS 133.055 to 133.076.

[1973 c.836 §151]



Section 135.260 - Conditional release.

(a) Release of the defendant into the care of a qualified person or organization responsible for supervising the defendant and assisting the defendant in appearing in court. The supervisor shall not be required to be financially responsible for the defendant, nor to forfeit money in the event the defendant fails to appear in court. The supervisor, however, shall notify the court immediately in the event that the defendant breaches the conditional release.

(b) Reasonable regulations on the activities, movements, associations and residences of the defendant, including, if the court finds it appropriate, restriction of the defendant to the defendant’s own residence or to the premises thereof.

(c) Release of the defendant from custody during working hours.

(d) Any other reasonable restriction designed to assure the defendant’s appearance.

(2) Except as otherwise provided in ORS 135.250 (2)(b), conditional release shall include a prohibition against contacting the victim if the defendant is charged with an offense that also constitutes domestic violence.

[1973 c.836 §152; 1985 c.818 §1; 1993 c.731 §7]



Section 135.265 - Security release.

(2) The defendant shall execute a release agreement and deposit with the clerk of the court before which the proceeding is pending a sum of money equal to 10 percent of the security amount, but in no event shall such deposit be less than $25. The clerk shall issue a receipt for the sum deposited. Upon depositing this sum the defendant shall be released from custody subject to the condition that the defendant appear to answer the charge in the court having jurisdiction on a day certain and thereafter as ordered by the court until discharged or final order of the court. Once security has been given and a charge is pending or is thereafter filed in or transferred to a court of competent jurisdiction the latter court shall continue the original security in that court subject to ORS 135.280 and 135.285. When conditions of the release agreement have been performed and the defendant has been discharged from all obligations in the cause, the clerk of the court shall return to the person shown by the receipt to have made the deposit, unless the court orders otherwise, 85 percent of the sum which has been deposited and shall retain as security release costs 15 percent, but not less than $5 nor more than $750, of the amount deposited. The interest that has accrued on the full amount deposited shall also be retained by the clerk. The amount retained by the clerk of a circuit court shall be paid over as directed by the State Court Administrator for deposit in the General Fund. The amount retained by a justice of the peace shall be deposited in the county treasury. The amount retained by the clerk of a municipal court shall be deposited in the municipal corporation treasury. At the request of the defendant the court may order whatever amount is repayable to defendant from such security amount to be paid to defendant’s attorney of record.

(3) Instead of the security deposit provided for in subsection (2) of this section the defendant may deposit with the clerk of the court an amount equal to the security amount in cash, stocks, bonds, or real or personal property situated in this state with equity not exempt owned by the defendant or sureties worth double the amount of security set by the magistrate. The stocks, bonds, real or personal property shall in all cases be justified by affidavit. The magistrate may further examine the sufficiency of the security as the magistrate considers necessary.

[1973 c.836 §153; 1979 c.878 §1; 1981 c.837 §1; 1981 s.s. c.3 §112; 1983 c.763 §44; 1987 c.905 §14; 2009 c.659 §§9,11; 2011 c.595 §§158,159]



Section 135.270 - Taking of security.

(2) If a magistrate has designated a person to take security and release defendants under subsection (1) of this section, the clerk of the court shall continue to accept the security release deposits described in ORS 135.265 during the normal business hours of the court.

[1973 c.836 §154; 2015 c.493 §3]



Section 135.275 - Seizure of security by law enforcement agency.

(a) A search warrant issued pursuant to ORS 133.545 authorizing seizure of the cash, cashier’s checks, money orders, credit cards, stocks, bonds or real or personal property as items subject to search and seizure as described in ORS 133.535; or

(b) A court order under ORS 131A.060 directing seizure of the cash, cashier’s checks, money orders, credit cards, stocks, bonds or real or personal property as property subject to forfeiture under ORS 131A.020.

(2) After seizing cash, cashier’s checks, money orders, credit cards, stocks, bonds or real or personal property under subsection (1) of this section, a law enforcement agency may not further transfer or distribute the cash, cashier’s checks, money orders, credit cards, stocks, bonds or real or personal property to any person or entity without a court order specifically authorizing the transfer or distribution.

(3) As used in this section, "law enforcement agency" has the meaning given that term in ORS 131A.005.

[2015 c.493 §2]



Section 135.280 - Arrest warrant; forfeiture.

(2) A warrant issued under subsection (1) of this section by a municipal judge may be executed by any peace officer authorized to execute arrest warrants.

(3) If the defendant does not comply with the conditions of the release agreement, the court having jurisdiction shall enter an order declaring the entire security amount to be forfeited. Notice of the order of forfeiture shall be given forthwith by personal service, by mail or by such other means as are reasonably calculated to bring to the attention of the defendant and, if applicable, of the sureties the order of forfeiture. If, within 30 days after the court declares the forfeiture, the defendant does not appear or satisfy the court having jurisdiction that appearance and surrender by the defendant was, or still is, impossible and without fault of the defendant, the court shall enter judgment for the state, or appropriate political subdivision thereof, against the defendant and, if applicable, the sureties for the entire security amount set under ORS 135.265 and the costs of the proceedings. At any time before or after entry of the judgment, the defendant or the sureties may apply to the court for a remission of the forfeiture or to modify or set aside the judgment. The court, upon good cause shown, may remit the forfeiture or any part thereof or may modify or set aside the judgment as in other criminal cases, except the portion of the security deposit that the court ordered to be applied to child support under subsection (4) of this section, as the court considers reasonable under the circumstances of the case. The court shall adopt procedures to ensure that the amount deposited under ORS 135.265 is available for a reasonable period of time for disposition under subsection (4) of this section.

(4) After entry of a judgment for the state, the court, upon a motion filed under ORS 25.715, may order that a portion of the security deposit be applied to any unsatisfied child support award owed by the defendant and to provide security for child support payments in accordance with ORS 25.230. The portion of the security deposit that may be applied to the child support award:

(a) Is limited to the amount deposited under ORS 135.265 (2);

(b) May not exceed 66 percent of the entire security amount set under ORS 135.265 if the deposit has been made under ORS 135.265 (3); and

(c) Does not reduce the money award in the judgment entered under subsection (3) of this section that is owed to the state.

(5) When judgment is entered in favor of the state, or any political subdivision of the state, on any security given for a release, the judgment may be enforced as a judgment in a civil action. If entered in circuit court, the judgment shall be entered in the register, and the clerk of the court shall note in the register that the judgment creates a judgment lien. The district attorney, county counsel or city attorney may have execution issued on the judgment and deliver same to the sheriff to be executed by levy on the deposit or security amount made in accordance with ORS 135.265, or may collect the judgment as otherwise provided by law. The proceeds of any execution or collection shall be used to satisfy the judgment and costs and paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or paid over as directed by the State Court Administrator for deposit in the Criminal Fine Account, if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The provisions of this section shall not apply to amounts deposited upon appearance under ORS 153.061.

(6) When the judgment of forfeiture is entered, the security deposit or deposit with the clerk is, by virtue of the judgment alone and without requiring further execution, forfeited to and may be kept by the state or its appropriate political subdivision. Except as provided in subsection (4) of this section, the clerk shall reduce, by the value of the deposit so forfeited, the debt remaining on the judgment and shall cause the amount on deposit to be transferred to the revenue account of the state or political subdivision thereof entitled to receive the proceeds of execution under this section.

(7) The stocks, bonds, personal property and real property shall be sold in the same manner as in execution sales in civil actions and the proceeds of such sale shall be used to satisfy all court costs, prior encumbrances, if any, and from the balance a sufficient amount to satisfy the judgment shall be paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or deposited in the General Fund available for general governmental expenses if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The balance shall be returned to the owner. The real property sold may be redeemed in the same manner as real estate may be redeemed after judicial or execution sales in civil actions.

[1973 c.836 §155; 1981 s.s. c.3 §113; 1983 c.763 §45; 1987 c.710 §1; 1987 c.905 §15; 1995 c.658 §74; 1997 c.801 §64; 1999 c.1051 §250; 2001 c.705 §2; 2001 c.829 §10b; 2003 c.576 §161; 2005 c.700 §5; 2011 c.597 §41]



Section 135.285 - Modification of release decision.

[1973 c.836 §156; 1995 c.658 §75; 2013 c.151 §3]



Section 135.290 - Punishment by contempt of court.

(2) A defendant may be punished by contempt if the defendant knowingly:

(a) Breaches any of the regulations in the release agreement imposed pursuant to ORS 135.260; or

(b) Violates an order entered under ORS 135.247.

[1973 c.836 §157; 2011 c.232 §2]



Section 135.295 - Application of ORS 135.230 to 135.290 to certain traffic offenses.

(1) Reckless driving under ORS 811.140.

(2) Driving while under the influence of intoxicants under ORS 813.010.

(3) Failure to perform the duties of a driver under ORS 811.700 or 811.705.

(4) Criminal driving while suspended or revoked under ORS 811.182.

(5) Fleeing or attempting to elude a police officer under ORS 811.540.

[1974 c.35 §1; 1981 c.818 §3; 1983 c.338 §888; 1987 c.730 §5; 1991 c.208 §3]



Section 135.305 - Types of answer.

[Formerly 135.420]



Section 135.310

[Renumbered 135.040]



Section 135.315 - Types of pleading.

[Formerly 135.430]



Section 135.320



Section 135.325 - Pleading a judgment.

[Formerly 135.450]



Section 135.330



Section 135.335 - Pleading by defendant; conditional pleas.

(a) Guilty.

(b) Not guilty.

(c) No contest.

(2) A defendant may plead no contest only with the consent of the court. Such a plea shall be accepted by the court only after due consideration of the views of the parties and the interest of the public in the effective administration of justice.

(3) With the consent of the court and the state, a defendant may enter a conditional plea of guilty or no contest reserving, in writing, the right, on appeal from the judgment, to a review of an adverse determination of any specified pretrial motion. A defendant who finally prevails on appeal may withdraw the plea.

[1973 c.836 §159; 1999 c.134 §1]



Section 135.340



Section 135.345 - Legal effect of plea of no contest.

[1973 c.836 §160]



Section 135.350



Section 135.355 - Presentation of plea; entry in register; forms.

(a) "The defendant pleads that defendant is guilty of the offense charged in this accusatory instrument."

(b) "The defendant pleads that defendant is not guilty of the offense charged in this accusatory instrument."

(c) "The defendant pleads no contest to the offense charged in this accusatory instrument."

(2) When a defendant enters a conditional plea of guilty or no contest, the entry in the register of the court shall so indicate.

(3) For purposes of this section, an oral plea includes a plea made orally by means of simultaneous electronic transmission as described in ORS 131.045.

[Formerly 135.830; 1985 c.540 §32; 1999 c.134 §2; 2005 c.566 §6]



Section 135.360 - Special provisions relating to presentation of plea of guilty or no contest.

(2) Any circuit judge may, within any county in the own district of the judge other than the county where the accusation is pending, accept pleas of guilty or no contest from persons charged with a crime punishable as a felony and pass sentence thereon upon written request of the accused and the attorney of the accused and upon not less than one day’s notice to the district attorney. Judgments based upon such pleas and sentences entered upon the pleas are as effective as though heard and determined in open court in the county where the accusation is pending. Judges accepting the pleas shall transmit the pleas to the clerk of the court in the county where the accusation is pending, whereupon the clerk shall file and enter the pleas to become effective from the date of filing.

(3) A judge may accept a plea of guilty or no contest under subsection (1) of this section by simultaneous electronic transmission, as defined in ORS 131.045, without the agreement of the state or the defendant if the plea is entered at arraignment and the type of simultaneous electronic transmission available allows the defendant to observe the court and the court to observe the defendant.

[Formerly 135.840; 2005 c.566 §7]



Section 135.365 - Withdrawal of plea of guilty or no contest.

[Formerly 135.850]



Section 135.370 - Not guilty plea as denial of allegations of accusatory instrument.

[Formerly 135.860]



Section 135.375 - Pleading to offenses in other counties.

(a) "Initiating county" means the county in which the defendant appears for the purpose of entering a plea to a criminal charge.

(b) "Responding county" means a county in which another criminal charge is pending against the defendant entering a plea in the initiating county.

(2) Upon entry of a plea of guilty or no contest, or after conviction on a plea of not guilty, if a charge is pending against the defendant for a crime which is within the jurisdiction of a coordinate court of a responding county in the state, the defendant may state in writing that the defendant desires:

(a) To waive venue and trial in the responding county;

(b) To waive indictment by the grand jury of the responding county;

(c) To plead guilty or no contest; and

(d) To consent to disposition of the case by the court in the initiating county.

(3) Upon receipt of the request and the written approval of the district attorney of the initiating county, the clerk of the court shall forthwith transmit copies of the request and approval to the court and the district attorney of the responding county.

(4) Upon receipt of the papers described in subsection (3) of this section and the written approval of the district attorney of the responding county, the clerk of the court shall forthwith transmit certified copies of the papers in the proceeding to the court of the initiating county.

(5) Upon receipt of the papers described in subsection (4) of this section, the court may allow the defendant to enter the plea.

(6) The original judgment entered by the court of the initiating county shall be transmitted to the court of the responding county for filing. The judgment shall thereafter be considered, for all purposes, the same as a judgment of the court of the responding county.

[1973 c.836 §165; 1991 c.111 §11]



Section 135.380 - Time of entering plea; aid of counsel.

(2) A defendant may plead guilty or no contest on the day of arraignment or any time thereafter except that a defendant without counsel shall not be allowed to plead guilty or no contest to a felony on the day of arraignment.

(3) Upon completion of the arraignment, unless the defendant enters a plea in the manner provided in ORS 135.305 to 135.325, 135.335, 135.355, 135.360 and 135.375, the defendant shall be considered to have entered a plea of not guilty.

[1973 c.836 §166; 2001 c.635 §13]



Section 135.385 - Defendant to be advised by court.

(2) The court shall inform the defendant:

(a) That by a plea of guilty or no contest the defendant waives the right:

(A) To trial by jury;

(B) Of confrontation; and

(C) Against self-incrimination.

(b) Of the maximum possible sentence on the charge, including the maximum possible sentence from consecutive sentences.

(c) When the offense charged is one for which a different or additional penalty is authorized by reason of the fact that the defendant may be adjudged a dangerous offender, that this fact may be established after a plea in the present action, thereby subjecting the defendant to different or additional penalty.

(d) That if the defendant is not a citizen of the United States conviction of a crime may result, under the laws of the United States, in deportation, exclusion from admission to the United States or denial of naturalization.

(e) That if the defendant is entering a guilty plea pursuant to a plea offer and agreed disposition recommendation under ORS 135.405, the court will agree to impose sentence as provided in the agreed disposition recommendation.

(f) That if the defendant enters a plea of guilty or no contest to an offense involving domestic violence, as defined in ORS 135.230, and is convicted of the offense, federal law may prohibit the defendant from possessing, receiving, shipping or transporting any firearm or firearm ammunition and that the conviction may negatively affect the defendant’s ability to serve in the Armed Forces of the United States as defined in ORS 348.282 or to be employed in law enforcement.

[1973 c.836 §167; 1979 c.118 §1; 2001 c.635 §12; 2007 c.220 §1]



Section 135.390 - Determining voluntariness of plea; nature of plea agreement.

(2) The court shall determine whether the plea is the result of prior plea discussions and a plea agreement. If the plea is the result of a plea agreement, the court shall determine the nature of the agreement.

(3) If the plea agreement includes an agreement that the district attorney will seek or not oppose dismissal of a charge in exchange for the defendant’s plea of guilty or no contest to another charge, the court may not accept the plea of guilty or no contest unless:

(a) The agreement includes a written provision that indicates whether the court is required to reinstate charges that are dismissed pursuant to the agreement if the plea of guilty or no contest is withdrawn under ORS 135.365 or the judgment of conviction is subsequently reversed, vacated or set aside; and

(b) If the agreement requires the court to reinstate charges under the circumstances described in paragraph (a) of this subsection, the defendant has provided the court with a written waiver of the statute of limitations and any statutory or constitutional speedy trial or double jeopardy rights, applicable to the dismissed charges.

(4) If the district attorney has agreed to seek charge or sentence concessions which must be approved by the court, the court shall advise the defendant personally that the recommendations of the district attorney are not binding on the court.

(5)(a) If the district attorney has provided a plea offer and agreed disposition recommendation to the defendant as provided in ORS 135.405 and the defendant is entering a guilty plea based on the plea offer and agreed disposition recommendation, the court shall determine whether the plea is voluntarily made. Except as otherwise provided in paragraph (b) of this subsection, if the court finds that the plea is voluntarily made, the court shall impose sentence as provided in the agreed disposition recommendation.

(b) If the court determines that the agreed disposition recommendation is inappropriate in a particular case, the court shall so advise the parties and allow the defendant an opportunity to withdraw the plea.

[1973 c.836 §168; 2001 c.635 §11; 2009 c.356 §1]



Section 135.395 - Determining accuracy of plea.

[1973 c.836 §169]



Section 135.405 - Plea discussions and plea agreements.

(2) The district attorney shall engage in plea discussions or reach a plea agreement with the defendant only through defense counsel, except when, as a matter of record, the defendant has effectively waived the right of the defendant to counsel or, if the defendant is not eligible for appointed counsel, has not retained counsel.

(3) The district attorney in reaching a plea agreement may agree to, but is not limited to, one or more of the following, as required by the circumstances of the individual case:

(a) To make or not to oppose favorable recommendations as to the sentence which should be imposed if the defendant enters a plea of guilty or no contest to the offense charged;

(b) To seek or not to oppose dismissal of the offense charged if the defendant enters a plea of guilty or no contest to another offense reasonably related to the defendant’s conduct; or

(c) To seek or not to oppose dismissal of other charges or to refrain from bringing potential charges if the defendant enters a plea of guilty or no contest to the offense charged.

(4) Similarly situated defendants should be afforded equal plea agreement opportunities.

(5) The district attorney may not condition a plea offer on a requirement that the defendant waive the disclosure obligation of ORS 135.815 (1)(g).

(6)(a) A district attorney may provide a plea offer and agreed disposition recommendation to the defendant at the time of arraignment or first appearance of the defendant for a crime in open court under an early disposition program established under ORS 135.941.

(b) Unless extended by the court, a plea offer and agreed disposition recommendation made under paragraph (a) of this subsection expire upon completion of the arraignment. Except for good cause, a court may not extend a plea offer and agreed disposition recommendation under this paragraph for more than seven days for a misdemeanor or 21 days for a felony.

[1973 c.836 §170; 2001 c.635 §10; 2001 c.962 §79; 2013 c.525 §2]



Section 135.406



Section 135.407 - Plea agreement must contain defendant’s criminal history classification; stipulations.

(1) Whenever a plea agreement is presented to the sentencing judge, the defendant’s criminal history classification, as set forth in the rules of the Oregon Criminal Justice Commission, shall be accurately represented to the trial judge in the plea agreement. If a controversy exists as to whether a prior conviction or juvenile adjudication should be included in the defendant’s criminal history, or as to its classification under rules of the Oregon Criminal Justice Commission, the district attorney and the defendant may stipulate to the inclusion, exclusion or classification of the conviction or adjudication as part of the plea agreement subject to approval of the court.

(2) The district attorney and the defendant may stipulate to the grid block classification within the sentencing guidelines grid established by the rules of the Oregon Criminal Justice Commission that will provide the presumptive sentence range for the offender. The sentencing judge may accept the stipulated classification and impose the presumptive sentence provided in the rules of the Oregon Criminal Justice Commission for that grid block.

(3) If the district attorney and the defendant stipulate to a grid block classification within the sentencing guidelines grid, and the sentencing judge accepts the stipulated classification but imposes a sentence other than the presumptive sentence provided by rules of the Oregon Criminal Justice Commission, the sentence is a departure sentence and is subject to rules of the Oregon Criminal Justice Commission related to departures.

(4) The district attorney and defendant may stipulate to a specific sentence within the presumptive range provided by rules of the Oregon Criminal Justice Commission for the stipulated offender classification. If the sentencing judge accepts the plea agreement, the judge shall impose the stipulated sentence.

(5) The district attorney and the defendant may stipulate to a sentence outside the presumptive sentence range for a stipulated grid block classification. The sentencing judge may accept an agreement for an optional probationary sentence or a departure sentence as provided in rules of the Oregon Criminal Justice Commission.

[1989 c.790 §2]



Section 135.410



Section 135.415 - Criteria to be considered in plea discussions and plea agreements.

(1) The defendant by the plea of the defendant has aided in insuring the prompt and certain applications of correctional measures to the defendant.

(2) The defendant has acknowledged guilt and shown a willingness to assume responsibility for the conduct of the defendant.

(3) The concessions made by the state will make possible alternative correctional measures which are better adapted to achieving rehabilitative, protective, deterrent or other purposes of correctional treatment, or will prevent undue harm to the defendant from the form of conviction.

(4) The defendant has made public trial unnecessary when there are good reasons for not having the case dealt with in a public trial.

(5) The defendant has given or offered cooperation when the cooperation has resulted or may result in the successful prosecution of other offenders engaged in equally serious or more serious criminal conduct.

(6) The defendant by the plea of the defendant has aided in avoiding delay in the disposition of other cases and thereby has increased the probability of prompt and certain application of correctional measures to other offenders.

[1973 c.836 §171]



Section 135.420



Section 135.425 - Responsibilities of defense counsel.

(2) To aid the defendant in reaching a decision, defense counsel, after appropriate investigation, shall advise the defendant of the alternatives available and of factors considered important by the defense counsel or the defendant in reaching a decision.

[1973 c.836 §172]



Section 135.430

[Renumbered 135.315]



Section 135.432 - Judge involvement in plea discussions; responsibilities of trial judge.

(A) To inquire of the parties about the status of any discussions;

(B) To participate in a tentative plea agreement as provided in subsections (2) to (4) of this section;

(C) To make the inquiries required by ORS 147.512; or

(D) As provided in subsection (5) of this section.

(b) Any other judge, at the request of both the prosecution and the defense, or at the direction of the presiding judge, may participate in plea discussions. Participation by a judge in the plea discussion process shall be advisory, and shall in no way bind the parties. If no plea is entered pursuant to these discussions, the advice of the participating judge shall not be reported to the trial judge. If the discussion results in a plea of guilty or no contest, the parties, if they both agree to do so, may proceed with the plea before a judge involved in the discussion. This plea may be entered pursuant to a tentative plea agreement as provided in subsections (2) to (4) of this section.

(2) If a tentative plea agreement has been reached which contemplates entry of a plea of guilty or no contest in the expectation that charge or sentence concessions will be granted, the trial judge, upon request of the parties, may permit the disclosure to the trial judge of the tentative agreement and the reasons therefor in advance of the time for tender of the plea. The trial judge may then advise the district attorney and defense counsel whether the trial judge will concur in the proposed disposition if the information in the presentence report or other information available at the time for sentencing is consistent with the representations made to the trial judge.

(3) If the trial judge concurs, but later decides that the final disposition of the case should not include the sentence concessions contemplated by the plea agreement, the trial judge shall so advise the defendant and allow the defendant a reasonable period of time in which to either affirm or withdraw a plea of guilty or no contest.

(4) When a plea of guilty or no contest is tendered or received as a result of a prior plea agreement, the trial judge shall give the agreement due consideration, but notwithstanding its existence, the trial judge is not bound by it, and may reach an independent decision on whether to grant sentence concessions under the criteria set forth in ORS 135.415.

(5) With the consent of the parties and upon receipt of a written waiver executed by the defendant, the trial judge may participate in plea discussions.

[1973 c.836 §173; 1987 c.202 §1; 1997 c.313 §4; 2009 c.178 §33]



Section 135.435 - Discussion and agreement not admissible.

(a) The fact that the defendant or the counsel of the defendant and the district attorney engaged in plea discussions.

(b) The fact that the defendant or the attorney of the defendant made a plea agreement with the district attorney.

(c) Any statement or admission made by the defendant or the attorney of the defendant to the district attorney and as a part of the plea discussion or agreement.

(2) The provisions of subsection (1) of this section shall not apply if, subsequent to the plea discussions or plea agreement, the defendant enters a plea of guilty or no contest which is not withdrawn.

[1973 c.836 §174]



Section 135.440



Section 135.445 - Withdrawn plea or statement not admissible.

(2) No statement or admission made by a defendant or the attorney of the defendant during any proceeding relating to a plea of guilty or no contest which is not accepted or has been withdrawn shall be received against the defendant in any criminal proceeding.

[1973 c.836 §175]



Section 135.450

[Renumbered 135.325]



Section 135.455 - Notice prior to trial of intention to rely on alibi evidence; content of notice; effect of failure to supply notice.

(2) As used in this section "alibi evidence" means evidence that the defendant in a criminal action was, at the time of commission of the alleged offense, at a place other than the place where such offense was committed.

[Formerly 135.875]



Section 135.460



Section 135.465 - Defect in accusatory instrument as affecting acquittal on merits.

[Formerly 135.880]



Section 135.470 - Motion to dismiss accusatory instrument on grounds of former jeopardy.

(2) The time of making the motion and its effect shall be as provided for a motion to set aside the indictment in ORS 135.520 and 135.530.

(3) An order to dismiss the accusatory instrument on grounds of former jeopardy is a bar to a future prosecution of the defendant for the offense charged in the accusatory instrument.

[1973 c.836 §177]



Section 135.510 - Grounds for motion to set aside the indictment.

(a) When it is not found, indorsed and presented as prescribed in ORS 132.360, 132.400 to 132.430 and 132.580.

(b) When the names of the witnesses examined before the grand jury are not inserted at the foot of the indictment or indorsed thereon.

(2) Nothing in subsection (1)(b) of this section shall affect the application of ORS 132.580.

[Amended by 1959 c.426 §2; 1973 c.836 §178]



Section 135.520 - Time of making motion; hearing.

[Amended by 1973 c.836 §179]



Section 135.530 - Effect of allowance of motion.

(2) If the court allows the case to be resubmitted or refiled, it must be resubmitted or refiled by the state within 30 days from the date on which the court enters the order. If the case is not resubmitted or refiled within that time, the defendant shall be released from custody or the release agreement discharged or the security deposit returned.

[Amended by 1973 c.836 §180]



Section 135.540 - Effect of resubmission of case.

[Amended by 1973 c.836 §181]



Section 135.550



Section 135.560 - Order to set aside is no bar to future prosecution.

[Amended by 1973 c.836 §182]



Section 135.610 - Demurrer; generally.

(2) The demurrer shall be in writing, signed by the defendant or the attorney of the defendant and filed. It shall distinctly specify the ground of objection to the accusatory instrument.

[Amended by 1973 c.836 §183]



Section 135.620



Section 135.630 - Grounds of demurrer.

(1) If the accusatory instrument is an indictment, that the grand jury by which it was found had no legal authority to inquire into the crime charged because the same is not triable within the county;

(2) If the accusatory instrument is an indictment, that it does not substantially conform to the requirements of ORS 132.510 to 132.560, 135.713, 135.715, 135.717 to 135.737, 135.740 and 135.743;

(3) That the accusatory instrument charges more than one offense not separately stated;

(4) That the facts stated do not constitute an offense;

(5) That the accusatory instrument contains matter which, if true, would constitute a legal justification or excuse of the offense charged or other legal bar to the action; or

(6) That the accusatory instrument is not definite and certain.

[Amended by 1973 c.836 §184]



Section 135.640 - When objections that are grounds for demurrer may be taken.

[Amended by 1973 c.836 §185]



Section 135.650 - Hearing of objections specified by demurrer.



Section 135.660 - Judgment on demurrer; entry in register.

[Amended by 1985 c.540 §33]



Section 135.670 - Allowance of demurrer.

(2) If the court allows the case to be resubmitted or refiled, it must be resubmitted or refiled by the state within 30 days from the date on which the court enters the order. If the case is not resubmitted or refiled within that time, the defendant shall be discharged from custody or the release agreement discharged or the security deposit returned as provided in ORS 135.680.

[Amended by 1973 c.836 §186]



Section 135.680 - Procedure if resubmission of case not allowed.

[Amended by 1973 c.836 §187]



Section 135.690 - Resubmission of case.

[Amended by 1973 c.836 §188]



Section 135.700 - Disallowance of demurrer.

[Amended by 1973 c.836 §189]



Section 135.703 - Crimes subject to being compromised; exceptions.

(a) By or upon a peace officer while in the execution of the duties of office;

(b) Riotously;

(c) With an intent to commit a crime punishable only as a felony; or

(d) By one family or household member upon another family or household member, as defined in ORS 107.705, or by a person upon an elderly person or a person with a disability as defined in ORS 124.005 and the crime was:

(A) Assault in the fourth degree under ORS 163.160;

(B) Assault in the third degree under ORS 163.165;

(C) Menacing under ORS 163.190;

(D) Recklessly endangering another person under ORS 163.195;

(E) Harassment under ORS 166.065; or

(F) Strangulation under ORS 163.187.

(2) Notwithstanding subsection (1) of this section, when a defendant is charged with violating ORS 811.700, the crime may be compromised as provided in ORS 135.705.

[Formerly 134.010; 1991 c.938 §1; 1995 c.657 §21; 1995 c.666 §26; 1999 c.738 §9; 2003 c.264 §9; 2003 c.577 §5; 2007 c.70 §35]



Section 135.705 - Satisfaction of injured person; dismissal of charges.

(b) For purposes of paragraph (a) of this subsection, a written acknowledgment that a civil penalty under ORS 30.875 has been paid is not evidence that the person injured has received full satisfaction for the injury and is not a compromise under this section.

(2) As used in this section, "costs" includes those expenses specially incurred by the state in prosecuting the defendant, including costs under ORS 151.505 for the compensation of counsel appointed pursuant to ORS 135.045 or 135.050 and fees and expenses paid under ORS 135.055.

[Formerly 134.020; 1981 s.s. c.3 §121; 1985 c.540 §34; 1985 c.710 §4; 1987 c.803 §25; 1999 c.925 §1; 2003 c.449 §28; 2009 c.484 §9]



Section 135.707 - Discharge as bar to prosecution.

[Formerly 134.030; 2009 c.484 §10]



Section 135.709 - Exclusiveness of procedure.

[Formerly 134.040]



Section 135.711 - Facts constituting crime or subcategory of crime required.

[1989 c.790 §4]



Section 135.713 - Necessity of stating presumptions of law and matters judicially noticed.

[Formerly 132.570]



Section 135.715 - Effect of nonprejudicial defects in form of accusatory instrument.

[Formerly 132.590]



Section 135.717 - Time of crime.

[Formerly 132.610]



Section 135.720 - Place of crime in certain cases.

[Formerly 132.620]



Section 135.725 - Person injured or intended to be injured.

[Formerly 132.630]



Section 135.727 - Description of animal.

[Formerly 132.640]



Section 135.730 - Judgments; facts conferring jurisdiction.

[Formerly 132.660]



Section 135.733 - Defamation.

[Formerly 132.670]



Section 135.735 - Forgery; misdescription of forged instrument.

[Formerly 132.680]



Section 135.737 - Perjury.

[Formerly 132.690]



Section 135.740 - Construction of words and phrases used.

[Formerly 132.710]



Section 135.743 - Fictitious or erroneous name; insertion of true name.

[Formerly 132.720]



Section 135.745 - Delay in finding an indictment or filing an information.

[Formerly 134.110]



Section 135.746 - Time period within which trial must commence.

(a) A trial in which the most serious charge alleged in the charging instrument is designated by statute as a misdemeanor must commence within two years from the date of the filing of the charging instrument.

(b) A trial in which the most serious charge alleged in the charging instrument is designated by statute as a felony must commence within three years from the date of the filing of the charging instrument.

(c) A trial in which two or more charges have been consolidated pursuant to ORS 132.560 must commence within the applicable time period required in this subsection for the most serious offense alleged in the charging instrument.

(d) A joint trial in which two or more defendants are charged in the same charging instrument must commence within the applicable time period required in this subsection for the most serious offense alleged in the charging instrument.

(2) The time limits required in subsection (1) of this section cease to apply to a defendant who fails to appear at the date and time scheduled for trial.

(3) If a trial date is scheduled by the court for a defendant represented by counsel and neither the defendant nor the defendant’s counsel objects within seven days of the notice of the trial date to the fact that the scheduled trial date is not within the time limit required in subsection (1) of this section, the time limit is extended until the scheduled trial date, and may be further extended as provided in ORS 135.748.

[2014 c.73 §1]



Note 135.746, 135.748 and 135.752



Section 135.747



Section 135.748 - Periods of time excluded from time limits.

(a) A period of time during which the defendant is:

(A) Under observation or examination for fitness to proceed under ORS 161.365, beginning when the issue of the defendant’s possible lack of fitness to proceed has been raised by the defendant or the defendant’s counsel, until a final determination regarding the defendant’s fitness to proceed has been made by the court;

(B) Determined to be unfit to proceed by the court pursuant to ORS 161.360 and 161.370;

(C) Under observation or examination after notice of the issue of the defendant’s mental disease or defect, partial responsibility, diminished capacity, insanity or other mental defense is raised by the defendant or the defendant’s counsel, until the trial date; or

(D) Unable to appear by reason of illness or physical disability.

(b) A period of time following the filing of an interlocutory appeal or an appeal from the dismissal of the charge or charging instrument, or that results from a stay issued by an appellate court in a mandamus or habeas proceeding, until the appellate judgment is issued or the stay is lifted by the appellate court.

(c) A period of time between a scheduled court appearance at which the defendant fails to appear and the next scheduled court appearance other than an appearance that occurs for the purpose of addressing a warrant resulting from the defendant’s failure to appear.

(d) A period of time during which the defendant’s location is known but the defendant’s presence for trial cannot be obtained, or during which the defendant is outside this state and resists being returned to this state for trial.

(e) A period of time during which the defendant’s location is unknown and:

(A) The defendant has attempted to avoid apprehension or prosecution; or

(B) The defendant’s location cannot be determined by due diligence.

(f) A period of time while the defendant is on trial or engaged in court proceedings in an unrelated matter, whether in the same court or a different court, and was therefore physically unavailable for trial.

(g) A period of time between a mistrial on the charging instrument and a subsequent trial on the charging instrument, not to exceed three months for each mistrial. The three-month limit may be extended by the court for good cause upon request from either party or upon the court’s own motion.

(h) A period of time between a continuance or a rescheduling of a trial date, granted at the request of, or with the consent of, the defendant or the defendant’s counsel, and the new trial date. A defendant who is proceeding without counsel may not consent to a continuance or a rescheduling unless the court has advised the defendant of the defendant’s right to a speedy trial within the time limit required in ORS 135.746 and the consequences of the defendant’s consent to the continuance or rescheduling.

(2) Any period of time excluded pursuant to subsection (1) of this section from the time limits described in ORS 135.746 that applies to a defendant shall apply to all other defendants charged in the charging instrument. However, if the court finds that it is clearly inappropriate to apply the time exclusion to all of the other defendants, the court may order any relief that justice requires.

[2014 c.73 §2]

Note: See note under 135.746.



Section 135.750 - Where there is reason for delay.

[Formerly 134.130; 2013 c.431 §2]



Section 135.752 - When trial not commenced within time limit.

[2014 c.73 §3]

Note: See note under 135.746.



Section 135.753 - Effect of dismissal.

(2) An order for the dismissal of a charge or action, as provided in ORS 135.703 to 135.709 and 135.745 to 135.757, is a bar to another prosecution for the same crime if the crime is a Class B or C misdemeanor; but it is not a bar if the crime charged is a Class A misdemeanor or a felony.

(3) If any charge or action is dismissed for the purpose of consolidation with one or more other charges or actions, then any such dismissal shall not be a bar to another prosecution for the same offense.

[Formerly 134.140; 1975 c.198 §1]



Section 135.755 - Dismissal on motion of court or district attorney.

[Formerly 134.150; 1985 c.540 §35]



Section 135.757 - Nolle prosequi; discontinuance by district attorney.

[Formerly 134.160]



Section 135.760 - Notice requesting early trial on pending charge.

(2) The notice provided for in subsection (1) of this section shall be signed by the inmate and set forth the place and term of imprisonment. A copy of the notice shall be sent to the court in which the inmate has been charged by indictment, information or complaint.

[Formerly 134.510; 1987 c.320 §19; 1995 c.423 §9b]



Section 135.763 - Trial within 90 days of notice unless continuance granted.

(2) The court shall grant any reasonable continuance with the consent of the defendant. Notwithstanding the defendant’s lack of consent, the court may grant a continuance on motion of the district attorney or on its own motion, for good cause shown. The fact of imprisonment is not good cause for the purposes of this subsection.

[Formerly 134.520; 1993 c.542 §1]



Section 135.765 - Dismissal of criminal proceeding not brought to trial within allowed time; exceptions.

(2) This section shall not apply:

(a) When failure to bring the inmate to trial within 90 days after the district attorney receives notice under ORS 135.760 was the result of motions filed on behalf of the inmate, or of a grant by the court of a continuance on motion of the district attorney or on its own motion, for good cause shown; or

(b) When the inmate is unavailable for trial, other than by imprisonment, or because of other pending criminal proceedings against the inmate.

[Formerly 134.530; 1993 c.542 §2]



Section 135.767 - Presence of prisoner at proceedings.

(a) Issue an order directing the Director of the Department of Corrections or the supervisory authority of a county to surrender the inmate to the sheriff of the county where the inmate is to be tried; or

(b) Ensure that arrangements for the inmate to appear by simultaneous electronic transmission as described in ORS 131.045 have been made.

(2) The county where an inmate is charged with commission of a crime shall pay the costs of:

(a) Transportation and maintenance of the inmate removed under this section; or

(b) Providing for the inmate to appear by simultaneous electronic transmission.

(3) If an inmate is transported under this section for a criminal proceeding under ORS 135.760 to 135.773, at the conclusion of the proceeding, notwithstanding the provisions of ORS 137.167, the inmate shall be returned by the sheriff to the custody of the Department of Corrections or the supervisory authority of the county in which the inmate is imprisoned.

(4) The time during which an inmate is in the custody of the sheriff under this section is part of and shall be counted as time served under the original sentence.

[Formerly 134.540; 1983 c.740 §14; 1987 c.320 §20; 1995 c.423 §9c; 2005 c.566 §8]



Section 135.770 - Release of prisoner prohibited.

[Formerly 134.550]



Section 135.773 - District attorney to furnish certain documents.

[Formerly 134.560]



Section 135.775 - Agreement on Detainers.

______________________________________________________________________________

AGREEMENT ON DETAINERS

The contracting states solemnly agree that:

ARTICLE I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to Article III of this agreement or at the time that a request for custody or availability is initiated pursuant to Article IV of this agreement.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV of this agreement.

(d) "Department of Corrections institution" of this state shall mean any institution operated by the Department of Corrections.

ARTICLE III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within 180 days after the prisoner shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the place of imprisonment and the request of the prisoner for a final disposition to be made of the indictment, information or complaint: Provided, that for good cause shown in open court, the prisoner or the counsel of the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) of this Article shall be given or sent by the prisoner to the warden or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this Article shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner’s request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner’s written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this Article shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) of this Article, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the body of the prisoner in any court where the presence of the prisoner may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to the execution of the request for final disposition referred to in paragraph (a) of this Article shall void the request.

ARTICLE IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with paragraph (a) of Article V of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: Provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; And provided further, that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the own motion of the governor or upon motion of the prisoner.

(b) Upon receipt of the officer’s written request as provided in paragraph (a) of this Article, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. Such authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this Article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the counsel of the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the delivery of the prisoner as provided in paragraph (a) of this Article, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner’s being returned to the original place of imprisonment pursuant to paragraph (e) of Article V of this agreement, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

(a) In response to a request made under Article III or Article IV of this agreement, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner’s presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of such prisoner, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV of this agreement, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance of the prisoner at court and while being transported to or from any place at which the presence of the prisoner may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing contained in this paragraph shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

ARTICLE VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of such time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be a person with mental illness.

ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the agreement into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the agreement. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by prisoners or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party to this agreement, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[Formerly 134.605; 1987 c.320 §20a; 2013 c.360 §5]



Section 135.777 - Definition for ORS 135.775.

[Formerly 134.615]



Section 135.779 - Enforcement of ORS 135.775 by public agencies.

[Formerly 134.625]



Section 135.783 - Effect of escape from custody in another state.

[Formerly 134.635]



Section 135.785 - Surrender of custody under ORS 135.775.

[Formerly 134.645; 1987 c.320 §21]



Section 135.787 - Administrator of agreement; appointment; duties.

[Formerly 134.655]



Section 135.789 - Notice of request for temporary custody; prisoner’s rights.

[Formerly 134.665]



Section 135.791 - Request for final disposition of detainer from prisoner in another state.

[1973 c.632 §2]



Section 135.793 - Procedure where untried instrument pending against prisoner in another state.

[1973 c.632 §3]



Section 135.805 - Applicability; scope of disclosure.

(2) As used in ORS 135.805 to 135.873, "disclose" means to afford the adverse party an opportunity to inspect or copy the material.

[1973 c.836 §213; 1977 c.617 §1]



Section 135.810



Section 135.815 - Disclosure to defendant.

(a) The names and addresses of persons whom the district attorney intends to call as witnesses at any stage of the trial, together with their relevant written or recorded statements or memoranda of any oral statements of such persons.

(b) Any written or recorded statements or memoranda of any oral statements made by the defendant, or made by a codefendant if the trial is to be a joint one.

(c) Any reports or statements of experts, made in connection with the particular case, including results of physical or mental examinations and of scientific tests, experiments or comparisons which the district attorney intends to offer in evidence at the trial.

(d) Any books, papers, documents, photographs or tangible objects:

(A) Which the district attorney intends to offer in evidence at the trial; or

(B) Which were obtained from or belong to the defendant.

(e) If actually known to the district attorney, any record of prior criminal convictions of persons whom the district attorney intends to call as witnesses at the trial; and the district attorney shall make a good faith effort to determine if such convictions have occurred.

(f) All prior convictions of the defendant known to the state that would affect the determination of the defendant’s criminal history for sentencing under rules of the Oregon Criminal Justice Commission.

(g) Any material or information that tends to:

(A) Exculpate the defendant;

(B) Negate or mitigate the defendant’s guilt or punishment; or

(C) Impeach a person the district attorney intends to call as a witness at the trial.

(2)(a) The disclosure required by subsection (1)(g) of this section shall occur without delay after arraignment and prior to the entry of any guilty plea pursuant to an agreement with the state. If the existence of the material or information is not known at that time, the disclosure shall be made upon discovery without regard to whether the represented defendant has entered or agreed to enter a guilty plea.

(b) Nothing in subsection (1)(g) of this section:

(A) Expands any obligation under a statutory provision or the Oregon or United States Constitution to disclose, or right to disclosure of, personnel or internal affairs files of law enforcement officers.

(B) Imposes any obligation on the district attorney to provide material or information beyond the obligation imposed by the Oregon and United States Constitutions.

(3) Except as otherwise provided in ORS 135.855 and 135.873, in prosecutions for violation of ORS 813.010 in which an instrument was used to test a person’s breath, blood or urine to determine the alcoholic content of the person’s blood the district attorney shall disclose to a represented defendant at least the following material and information within the possession or control of the district attorney:

(a) Any report prepared by a police officer relating to field tests, interviews, observations and other information relating to the charged offense;

(b) Any report relating to the test results;

(c) A copy of the form provided to the defendant under ORS 813.100 (3)(b); and

(d) Any checklist prepared by the operator of the instrument for the test.

(4)(a) If a defendant is not represented by a lawyer, the district attorney shall disclose to the defendant all of the information described in subsections (1) and (3) of this section except for the personal identifiers of the victim and any witnesses.

(b) Notwithstanding paragraph (a) of this subsection, the district attorney shall disclose the personal identifiers of the victim and any witnesses if the trial court orders the disclosure. A trial court shall order the district attorney to disclose the personal identifiers of the victim and any witnesses if the trial court finds that:

(A) The defendant has requested the information; and

(B)(i) The victim or witness is a business or institution and disclosure of the information would not represent a risk of harm to the victim or witness; or

(ii) The need for the information cannot reasonably be met by other means.

(5)(a) Unless authorized by the trial court to disclose the information, a lawyer representing a defendant, or a representative of the lawyer, may not disclose to the defendant personal identifiers of a victim or witness obtained under subsections (1) and (3) of this section.

(b) The trial court shall order the lawyer, or representative of the lawyer, to disclose to the defendant the personal identifiers of a victim or witness if the court finds that:

(A) The defendant’s lawyer has requested the district attorney to disclose the information to the defendant;

(B) The district attorney has refused to disclose the information to the defendant; and

(C) The need for the information cannot reasonably be met by other means.

(6) As used in this section:

(a) "Personal identifiers" means a person’s address, telephone number, Social Security number and date of birth and the identifying number of a person’s depository account at a financial institution, as defined in ORS 706.008, or credit card account.

(b) "Representative of the lawyer" has the meaning given that term in ORS 40.225.

(c) "Represented defendant" means a defendant who is represented by a lawyer in a criminal action.

[1973 c.836 §214; 1989 c.790 §5; 1993 c.469 §2; 1999 c.304 §1; 2005 c.545 §1; 2007 c.581 §1; 2013 c.525 §1]



Section 135.820



Section 135.825 - Other disclosure to defense; special conditions.

(1) The occurrence of a search or seizure; and

(2) Upon written request by the defense, any relevant material or information obtained thereby, the circumstances of the search or seizure, and the circumstances of the acquisition of any specified statements from the defendant.

[1973 c.836 §215; 1999 c.304 §2]



Section 135.830



Section 135.835 - Disclosure to the state.

(1) The names and addresses of persons, including the defendant, whom the defense intends to call as witnesses at the trial, together with relevant written or recorded statements or memoranda of any oral statements of such persons other than the defendant.

(2) Any reports or statements of experts, made in connection with the particular case, including results of physical or mental examinations and of scientific tests, experiments or comparisons, that the defense intends to offer in evidence at the trial.

(3) Any books, papers, documents, photographs or tangible objects that the defense intends to offer in evidence at the trial.

[1973 c.836 §216; 1999 c.304 §3]



Section 135.840



Section 135.845 - Time of disclosure.

(2) If, after complying with the provisions of ORS 135.805 to 135.873 and 135.970, a party finds, either before or during trial, additional material or information which is subject to or covered by these provisions, the party must promptly notify the other party of the additional material or information.

[1973 c.836 §217; 1999 c.304 §4]



Section 135.850



Section 135.855 - Material and information not subject to discovery.

(a) Work product, legal research, records, correspondence, reports or memoranda to the extent that they contain the opinions, theories or conclusions of the attorneys, peace officers or their agents in connection with the investigation, prosecution or defense of a criminal action.

(b) The identity of a confidential informant where the identity of the informant is a prosecution secret and a failure to disclose will not infringe the constitutional rights of the defendant. Except as provided in ORS 135.873, disclosure shall not be denied hereunder of the identity of witnesses to be produced at trial.

(c) Transcripts, recordings or memoranda of testimony of witnesses before the grand jury, except transcripts or recordings of statements made by the defendant.

(d) Schematics, source codes or software of an instrument that was used to test a person’s breath, blood or urine to determine the alcoholic content of the person’s blood that are not in the actual possession or control of the state.

(2) When some parts of certain material are discoverable under ORS 135.805 to 135.873 or 135.970, and other parts not discoverable, as much of the material shall be disclosed as is consistent with the provisions thereof.

[1973 c.836 §218; 1999 c.304 §5; 2007 c.581 §2]



Section 135.857 - Disclosure to victim; conditions.

(2) For the purpose of this section:

(a) "District attorney" has that meaning given in ORS 131.005.

(b) "Drug" has that meaning given in ORS 475.005.

[1991 c.229 §2]



Section 135.860



Section 135.865 - Effect of failure to comply with discovery requirements.

[1973 c.836 §219; 1999 c.304 §6]



Section 135.870



Section 135.873 - Protective orders.

(a) "Local government" has the meaning given that term in ORS 174.116.

(b) "Sexual offense" includes but is not limited to a sex crime as defined in ORS 163A.005.

(c) "State government" has the meaning given that term in ORS 174.111.

(d) "Victim" has the meaning given that term in ORS 131.007.

(2) Upon a showing of good cause, the court may at any time order that specified disclosures be denied, restricted or deferred, or make such other order as is appropriate.

(3) Upon request of any party, the court may permit a showing of good cause for denial or regulation of disclosures, or portion of such showing, to be made in camera. A record shall be made of such proceedings.

(4) If the court enters an order granting relief following a showing in camera, the entire record of the showing shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal. Except for information or materials subject to an order that has been entered under subsection (5) or (6) of this section, the trial court, in its discretion, may, after the case has been concluded, unseal matters previously sealed.

(5) Upon the request of a district attorney or the victim, the court shall enter a protective order prohibiting any party to or attorney in, or the agent of a party to or attorney in, criminal proceedings involving a sexual offense, an offense involving the visual or audio recording of sexual conduct by a child or invasion of personal privacy under ORS 163.700 or 163.701 from copying or disseminating any information of a sexually explicit nature including, but not limited to, photographs depicting a person in a state of nudity, photographs of human genitalia, any information of the prior sexual history of the victim and any visual or audio recording of the sexual victimization.

(6) Upon the request of a district attorney or the victim, unless the court finds good cause to do otherwise, the court shall enter a protective order prohibiting any party to or attorney in, or the agent of a party to or attorney in, criminal proceedings involving a sexual offense, an offense involving the visual or audio recording of sexual conduct by a child or invasion of personal privacy under ORS 163.700 or 163.701 from copying or disseminating a visual or audio recording of the victim describing the victim’s sexual victimization.

(7) Notwithstanding a protective order entered under subsection (5) or (6) of this section, information or materials described in subsections (5) and (6) may be copied or disseminated for the purpose of:

(a) Providing discovery;

(b) Submitting evidence to a grand jury, a court, an agency of state government, a local government or a federal agency for use in judicial or administrative proceedings;

(c) Having the information or materials examined by an expert witness for the court, the state or any party;

(d) Providing copies of the information or materials to the parties’ attorneys or agents; or

(e) Sharing the information or materials with an agency of state government for use in carrying out duties imposed on the agency by statute.

(8) Upon the request of the victim, the court may order that the victim be provided with a copy of information or materials described in subsections (5) and (6) of this section.

[1973 c.836 §220; 2005 c.531 §1; 2009 c.713 §10; 2015 c.645 §6]



Section 135.875



Section 135.880



Section 135.881 - Definitions for ORS 135.881 to 135.901.

(1) "District attorney" has the meaning given that term in ORS 131.005.

(2) "Diversion" means referral of a defendant in a criminal case to a supervised performance program prior to adjudication.

(3) "Diversion agreement" means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against the defendant dismissed.

(4) "Servicemember" means a person who:

(a) Is a member of the Armed Forces of the United States, the reserve components of the Armed Forces of the United States or the National Guard; or

(b)(A) Served as a member of the Armed Forces of the United States, the reserve components of the Armed Forces of the United States or the National Guard; and

(B) Received an honorable discharge, a general discharge under honorable conditions or a discharge under other than honorable conditions.

[1977 c.373 §1; 2010 c.25 §1]



Section 135.886 - Requirements for diversion; factors considered.

(2) In determining whether diversion of a defendant is in the interests of justice and of benefit to the defendant and the community, the district attorney shall consider at least the following factors:

(a) The nature of the offense; however, except as provided in subsection (3) of this section, the offense must not have involved physical injury to another person;

(b) Any special characteristics or difficulties of the offender;

(c) Whether the defendant is a first-time offender; if the offender has previously participated in diversion, according to the certification of the Department of Justice, diversion may not be offered;

(d) Whether there is a probability that the defendant will cooperate with and benefit from alternative treatment;

(e) Whether the available program is appropriate to the needs of the offender;

(f) The impact of diversion upon the community;

(g) Recommendations, if any, of the involved law enforcement agency;

(h) Recommendations, if any, of the victim;

(i) Provisions for restitution; and

(j) Any mitigating circumstances.

(3) In determining whether diversion of a defendant who is a servicemember is in the interests of justice and of benefit to the defendant and the community, the district attorney shall consider all of the factors listed in subsection (2) of this section, including the nature of the offense, except that diversion may not be offered if the offense:

(a) Involved serious physical injury to another person;

(b) Is classified as a Class A or B felony and involved physical injury to another person;

(c) Is described in ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411 or 163.427; or

(d) Involved domestic violence as defined in ORS 135.230 and, at the time the offense was committed, the defendant was subject to a protective order in favor of the victim of the offense.

(4) As used in this section:

(a) "Physical injury" and "serious physical injury" have the meanings given those terms in ORS 161.015.

(b) "Protective order" means:

(A) An order issued under ORS 30.866, 107.700 to 107.735, 124.005 to 124.040 or 163.730 to 163.750; or

(B) A condition of probation, parole or post-prison supervision, or a release agreement under ORS 135.250, that prohibits the defendant from contacting the victim.

[1977 c.373 §2; 1981 c.64 §1; 1981 c.803 §2; 1983 c.338 §889; 2010 c.25 §2]



Section 135.890



Section 135.891 - Conditions of diversion agreement; dismissal of criminal charges; scope of agreement; program fee.

(2) As a condition of entering into a diversion agreement under ORS 135.881 to 135.901, the defendant must pay a program fee of $100. The court may waive all or part of the fee in cases involving indigent defendants, or may provide for payment of the fee on an installment basis. A fee collected under this subsection in the circuit court shall be deposited by the clerk of the court in the Criminal Fine Account. If the fee is collected in a municipal or justice court, $35 of the fee shall be forwarded by the court to the Department of Revenue for deposit in the Criminal Fine Account, and the remainder of the fee shall be paid to the city or county treasurer.

[1977 c.373 §3; 1985 c.710 §5; 2012 c.81 §1]



Section 135.896 - Stay of criminal proceedings during period of agreement; limitation on stay; extension of stay.

(2) Prior to the end of the stay of criminal proceedings described in subsection (1) of this section, the defendant may request that the district attorney approve an extension of the stay for a period up to 270 days in the case of a defendant charged with the commission of a felony and up to 180 days in the case of a defendant charged with the commission of a misdemeanor. If the district attorney approves the extension, the district attorney shall notify the court and the court shall order an extension of the stay of criminal proceedings for the approved period of time.

[1977 c.373 §4; 2010 c.25 §3; 2015 c.258 §1]



Section 135.898 - Diversion agreement involving servicemember charged with domestic violence.

[2010 c.25 §5]



Section 135.900



Section 135.901 - Effect of compliance or noncompliance with agreement; effect of partial compliance in subsequent criminal proceedings; record of participation in program.

(2) If the district attorney informs the court at the termination of the diversion period that the defendant has fulfilled the terms of the diversion agreement, the court shall dismiss with prejudice the criminal charges filed against the defendant.

(3) A record of the fact that an individual has participated in diversion shall be forwarded to and kept by the Department of Justice, and shall be made available upon request to any district attorney who subsequently considers diversion of such person.

[1977 c.373 §5; 1981 c.64 §2]



Section 135.905



Section 135.907 - Notification of availability of diversion; petition form; information.

(2) The petition form for a possession of marijuana diversion agreement shall be available to a defendant at the court.

(3) The form of the petition for a possession of marijuana diversion agreement and the information and blanks contained therein shall be determined by the Supreme Court under ORS 1.525. The petition form made available to a defendant by any state court shall conform to the requirements adopted by the Supreme Court.

(4) In addition to any other information required by the Supreme Court to be contained in a petition for a possession of marijuana diversion agreement, the petition shall include:

(a) A waiver by the defendant of the right to speedy trial or sentencing in any subsequent action upon the charge;

(b) An agreement by the defendant to complete at an agency or organization designated by the state court a diagnostic assessment to determine the possible existence and degree of a drug abuse problem;

(c) An agreement by the defendant to complete, at defendant’s own expense based on defendant’s ability to pay, the program of treatment indicated as necessary by the diagnostic assessment;

(d) An agreement by the defendant to comply fully with the laws of this state regarding controlled substances;

(e) A notice to the defendant that the diversion agreement will be considered to be violated if the court receives notice that the defendant at any time during the diversion period committed a violation of the controlled substances laws of this state;

(f) An agreement by the defendant to keep the court advised of the defendant’s current mailing address at all times during the diversion period; and

(g) A waiver by the defendant of any former jeopardy rights under the federal and state Constitutions and ORS 131.505 to 131.525 in any subsequent action upon the charge or any other offenses based upon the same criminal episode.

[1989 c.1075 §5]

Note: 135.907 to 135.921 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.909 - Filing petition; procedure.

(a) Must be filed within 30 days after the date of the defendant’s first appearance on the summons, unless a later filing date is allowed by the court upon a showing of good cause.

(b) Notwithstanding paragraph (a) of this subsection, may not be filed after entry of a guilty plea or a no contest plea or after commencement of any trial on the charge whether or not a new trial or retrial is ordered for any reason.

(2) The defendant shall pay to the court, at the time of filing a petition for a possession of marijuana diversion agreement, a filing fee as specified in ORS 135.921. The court may make provision for payment of the filing fee by the defendant on an installment basis. The court may waive all or part of the filing fee in cases involving indigent defendants. The filing fee paid to the court under this subsection shall be retained by the court if the petition is allowed. The filing fee shall be distributed as provided in ORS 135.921.

(3) The defendant shall pay to the agency or organization providing the diagnostic assessment, at the time the petition is allowed, the fee required by ORS 135.921 (3).

(4) The defendant shall cause a copy of the petition for a possession of marijuana diversion agreement to be served upon the district attorney or city attorney. The district attorney may file with the court, within 15 days after the date of service, a written objection to the petition and a request for a hearing.

[1989 c.1075 §6; 1993 c.13 §2]

Note: See note under 135.907.



Section 135.911 - Diversion for first offense only.

[1989 c.1075 §7]

Note: See note under 135.907.



Section 135.913 - Diversion agreement part of record of case; duration of agreement; effect of denial of petition.

(2) A possession of marijuana diversion agreement shall be for a period of one year after the date the court allows the petition. During the diversion period the court shall stay the possession of less than one ounce of marijuana offense proceeding pending completion of the diversion agreement or its termination.

(3) When the court denies a petition for a possession of marijuana diversion agreement, it shall continue the offense proceeding against the defendant.

[1989 c.1075 §8]

Note: See note under 135.907.



Section 135.915 - Effect of compliance with agreement.

(2) The defendant shall cause to be served on the district attorney a copy of the motion for entry of an order dismissing with prejudice the charge of possession of less than one ounce of marijuana. The motion shall be served on the district attorney at the time it is filed with the court. The district attorney may contest the motion.

(3) If the defendant does not appear as provided by subsection (1) of this section within six months after the conclusion of the diversion period, and if the court finds that the defendant fully complied with and performed the conditions of the diversion agreement, and if it gives notice of that finding to the district attorney, the court may on its own motion enter an order dismissing the charge of possession of less than one ounce of marijuana with prejudice.

(4) No statement made by the defendant about the offense with which the defendant is charged shall be offered or received in evidence in any criminal or civil action or proceeding arising out of the same conduct which is the basis of the charge of possession of less than one ounce of marijuana, if the statement was made during the course of the diagnostic assessment or the rehabilitation program and to a person employed by the program.

[1989 c.1075 §9]

Note: See note under 135.907.



Section 135.917 - Designation of agencies to perform diagnostic assessments; duties of agency.

(2) Monitoring of a defendant’s progress under a diversion agreement shall be the responsibility of the diagnostic assessment agency or organization. It shall make a report to the court stating the defendant’s successful completion or failure to complete all or any part of the treatment program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the court and the diagnostic assessment agency or organization. The court shall make the report of the diagnostic assessment agency or organization that is required by this subsection a part of the record of the case.

[1989 c.1075 §11; 2009 c.595 §93]

Note: See note under 135.907.



Section 135.919 - Termination of agreement by court; request for extension; procedure; grounds; effect.

(2) The order to show cause shall be served on the defendant and on the defendant’s attorney, if any. Service may be made by first class mail, postage paid, addressed to the defendant at the mailing address shown on the diversion petition and agreement or at any other address that the defendant provides in writing to the court.

(3) At any time after the district attorney makes a motion for an order to show cause, and before the hearing on the order, the defendant may request that the district attorney approve an extension of the diversion period of up to 180 days. If the district attorney approves the extension, the district attorney shall notify the court and the court shall order an extension of the diversion period for the approved period of time.

(4) The court shall terminate the diversion agreement and continue the offense proceeding if:

(a) At the hearing on the order to show cause, the court finds by a preponderance of the evidence that any of the reasons for termination described in this section exist; or

(b) The defendant fails to appear at the hearing on the order to show cause.

(5) If the court terminates the diversion agreement and continues the offense proceeding, the court:

(a) On the defendant’s motion and for good cause shown, may reinstate the diversion agreement at any time before conviction, acquittal or dismissal with prejudice.

(b) If the defendant is convicted, may take into account at time of sentencing any partial fulfillment by the defendant of the terms of the diversion agreement.

(6) The court shall terminate a diversion agreement under this subsection for any of the following reasons:

(a) If the defendant has failed to fulfill the terms of the diversion agreement.

(b) If the defendant did not qualify for the diversion agreement.

[1989 c.1075 §10; 2015 c.258 §2]

Note: See note under 135.907.



Section 135.921 - Amount and distribution of filing fee; diagnostic assessment fee.

(2) If less than the full filing fee is collected under this section in a justice or municipal court, the money received shall be allocated first to the Department of Revenue for deposit in the Criminal Fine Account.

(3) In addition to the filing fee under subsection (1) of this section, the court shall order the defendant to pay $90 directly to the agency or organization providing the diagnostic assessment.

[1989 c.1075 §12; 1991 c.460 §19; 1991 c.818 §4; 1993 c.13 §3; 2003 c.737 §§62,63; 2005 c.702 §§73,74,75; 2007 c.71 §34; 2011 c.595 §165]

Note: See note under 135.907.



Section 135.925 - Bad check diversion program; fees.

(2) A district attorney may establish a bad check diversion program within the office of the district attorney.

(3) If a district attorney has established a bad check diversion program, upon receipt of a case alleging a violation of ORS 165.065, the district attorney shall determine if the case is appropriate to be referred to the bad check diversion program. In determining whether to refer the case to the bad check diversion program, the district attorney shall consider, in addition to any other factors the district attorney deems appropriate, the following:

(a) The amount of the bad check;

(b) Whether the person alleged to have negotiated the bad check has a prior criminal record or has previously participated in a bad check diversion program;

(c) The number of violations of ORS 165.065 the person is alleged to have committed in the current or prior allegations;

(d) Whether current charges of violating ORS 165.065 are pending against the person; and

(e) The strength of the evidence of intent to defraud the victim.

(4) When a case is referred to the bad check diversion program, the district attorney shall send a notice to the person who is alleged to have violated ORS 165.065. The notice must contain:

(a) The date and amount of the bad check;

(b) The name of the payee;

(c) The date before which the person is required to contact the district attorney, or a person designated by the district attorney, concerning the bad check; and

(d) The penalty for a violation of ORS 165.065.

(5) The district attorney may enter into a written agreement with the person alleged to have violated ORS 165.065 to forgo prosecution of the violation if the person agrees to do the following within a six-month period:

(a) Complete a class conducted by the district attorney, or by a private entity under contract to the district attorney, relating to writing checks;

(b) Make full restitution to the payee; and

(c) Pay any collection fee imposed by the district attorney under subsection (6) of this section.

(6) A district attorney may collect a fee if the district attorney collects and processes a bad check. The amount of the fee may not exceed $35 for each bad check in addition to the actual amount of any bank charge incurred by the victim as a result of the bad check.

(7) The district attorney may not require a person alleged to have violated ORS 165.065 to make an admission of guilt as a prerequisite to participating in a bad check diversion program.

(8) The following are not admissible in any civil or criminal action against a person arising from negotiating a bad check:

(a) A statement, or any information derived from the statement, made by the person in connection with the determination of the person’s eligibility to participate in a bad check diversion program.

(b) A statement, or any information derived from the statement, made by the person after the person is determined to be eligible to participate in a bad check diversion program.

(c) A statement, or any information derived from the statement, made by the person while participating in a bad check diversion program.

(d) Information about the person’s participation in a bad check diversion program.

(9) A district attorney may not authorize a private entity to use the seal, letterhead or name of the district attorney or district attorney’s office to collect debt, including restitution, pursuant to a bad check diversion program.

[2001 c.433 §1; 2013 c.551 §2]

Note: 135.925 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.930



Section 135.935



Section 135.940



Section 135.941 - Early disposition programs.

(1) Shall establish early disposition programs for first-time offenders who have committed a nonperson offense and for persons charged with probation violations. As used in this subsection, "nonperson offense" means an offense other than:

(a) A Class A or B felony; and

(b) A person felony or person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission.

(2) May establish early disposition programs for other offenders.

[2001 c.635 §6]

Note: 135.941 to 135.949 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.942 - Purposes of program.

(1) Hold offenders accountable for their actions;

(2) Ensure a prompt resolution of criminal matters;

(3) Protect the rights of the public and the offender;

(4) Maximize use of community resources to provide alternative sanctions for criminal behavior; and

(5) Reduce the costs to the criminal justice system that are incurred when traditional sanctions are the only option available to district attorneys and courts.

[2001 c.635 §7]

Note: See note under 135.941.



Section 135.943 - Provisions of program.

(1) Written criteria for eligibility to participate in the program.

(2) Victim notification and appearance.

(3) A process to ensure legal representation and provision of discovery for offenders who are eligible for the early disposition program.

(4) Specific evaluation criteria and an evaluation schedule. The evaluation criteria must address, but need not be limited to, the following:

(a) Cost avoidance;

(b) Cost savings; and

(c) Outcomes.

[2001 c.635 §8]

Note: See note under 135.941.



Section 135.945



Section 135.946



Section 135.948 - Availability to probationers.

(b) Unless extended by the court, an offer and agreed disposition recommendation made under paragraph (a) of this subsection expire upon completion of the appearance. Except for good cause, a court may not extend an offer and agreed disposition recommendation under this paragraph for more than seven days for a misdemeanor or 21 days for a felony.

(2) If the court determines that the agreed disposition recommendation is inappropriate in a particular case, the court shall so advise the parties and allow the probationer an opportunity to withdraw the admission.

[2001 c.635 §14]

Note: See note under 135.941.



Section 135.949 - Other programs authorized.

[2001 c.635 §15]

Note: See note under 135.941.



Section 135.950



Section 135.951 - Authorization; determining when appropriate; exclusions.

(2) In determining whether mediation is in the interests of justice and of benefit to the offender, victim and community, the law enforcement agency, city attorney or district attorney shall consider, at a minimum, the following factors:

(a) The nature of the offense;

(b) Any special characteristics of the offender or the victim;

(c) Whether the offender has previously participated in mediation;

(d) Whether it is probable that the offender will cooperate with and benefit from mediation;

(e) The recommendations of the victim;

(f) Whether a qualified mediation program is available or may be made available;

(g) The impact of mediation on the community;

(h) The recommendations of the involved law enforcement agency; and

(i) Any mitigating circumstances.

(3) Mediation may not be used for:

(a) Disputes between family or household members, as defined in ORS 107.705, that involve conduct that would constitute assault under ORS 163.160, 163.165, 163.175 or 163.185 or strangulation under ORS 163.187; or

(b) Offenses that involve sex crimes, as defined in ORS 163A.005.

[1995 c.323 §1; 2003 c.577 §6]

Note: 135.951 to 135.959 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.953 - How mediation may be used.

(2) A court, including, but not limited to, a justice court, may:

(a) Authorize, in a pretrial release order, contact between a defendant and a victim as part of mediation between the defendant and the victim;

(b) Consider mediation as the basis of a compromise of crimes under ORS 135.703; or

(c) Include participation in mediation as a condition of probation under ORS 137.540.

(3) A district attorney or city attorney:

(a) May suspend prosecution of a case referred to mediation and dismiss the charges in the referred case if the defendant successfully completes the terms of the agreement resulting from the mediation; or

(b) May include, with a defendant, mediation between the defendant and the victim as part of a plea agreement entered into under ORS 135.405.

(4) A county juvenile department may include mediation between a child and a victim as one of the terms of a formal accountability agreement under ORS 419C.230 or an authorized diversion program under ORS 419C.225.

(5) The Department of Corrections may use mediation for the purposes of rehabilitation and treatment.

(6) Mediation may be used in any other appropriate manner in resolving disputes involving criminal matters.

[1995 c.323 §2; 2007 c.609 §4]

Note: See note under 135.951.



Section 135.955 - Notifying victims and person charged with crime of mediation opportunities.

(a) The victim of a crime of:

(A) Any mediation opportunities that may be available to the victim in the victim’s community, within or as an alternative to the criminal justice system; and

(B) How to request mediation; and

(b) A person charged with a crime of:

(A) Any mediation opportunities that may be available to the person in the person’s community, within or as an alternative to the criminal justice system; and

(B) How to request mediation.

(2) No party to a dispute may be compelled to participate in mediation.

[1995 c.323 §3]

Note: See note under 135.951.



Section 135.957 - Application of ORS 36.220 to 36.238 to mediation of criminal offenses; information to parties.

(1) Of the right to enter into a written agreement concerning confidentiality of the mediation proceedings; and

(2) That mediation communications or agreements may not be used as an admission of guilt or as evidence against the offender in any adjudicatory proceeding.

[1995 c.323 §4; 1997 c.670 §13]

Note: See note under 135.951.



Section 135.959 - Authority to contract with dispute resolution programs.

[1995 c.323 §5; 2003 c.791 §§26,26a; 2005 c.817 §5]

Note: See note under 135.951.



Section 135.970 - Information required when victim contacted by defense; deposition of victim; when contact with victim prohibited; effect of threats by defendant.

(2) If contacted by the defense or any agent of the defense, the victim must be clearly informed by the defense or other contacting agent, either in person or in writing, of the identity and capacity of the person contacting the victim, that the victim does not have to talk to the defendant’s attorney, or other agents of the defendant, or provide other discovery unless the victim wishes, and that the victim may have a district attorney, assistant attorney general or other attorney or advocate present during any interview or other contact.

(3) A victim may not be required to be interviewed or deposed by or give discovery to the defendant, the defendant’s attorney or any agent of the defense unless the victim consents. This subsection does not prohibit the defendant from:

(a) Subpoenaing or examining the victim at trial or in a pretrial proceeding when the purpose is other than for discovery; or

(b) Subpoenaing books, papers or documents as provided in ORS 136.580.

(4)(a) Any pretrial release order must prohibit any contact with the victim, either directly or indirectly, unless specifically authorized by the court having jurisdiction over the criminal charge. This subsection shall not limit contact by the defense attorney, or an agent of the defense attorney, other than the defendant, in the manner set forth in subsection (2) of this section.

(b) If a victim notifies the district attorney that the defendant, either directly or indirectly, threatened or intimidated the victim, the district attorney shall notify the court with jurisdiction over the criminal matter and the defense attorney. If the defendant is not in custody and the court finds there is probable cause to believe the victim has been threatened or intimidated by the defendant, either directly or indirectly, the court shall immediately issue an order to show cause why defendant’s release status should not be revoked. After conducting such hearing as it deems appropriate, if the court finds that the victim has been threatened or intimidated by the defendant, either directly or indirectly, the defendant’s release status shall be revoked and the defendant shall be held in custody with a security amount set in an amount sufficient to ensure the safety of the victim and the community.

(5) As used in this section, "victim" means the person or persons who have suffered financial, social, psychological or physical harm as a result of a crime against the person or a third person and includes, in the case of a homicide or abuse of corpse in any degree, a member of the immediate family of the decedent and, in the case of a minor victim, the legal guardian of the minor. In no event shall the criminal defendant be considered a victim.

[1987 c.2 §3; 1997 c.313 §7; 1999 c.1051 §251; 2013 c.144 §1]



Section 135.975



Section 135.980 - Rehabilitative programs directory; compilation; availability.

(a) The name, address and telephone number of the program and the identity of its director or other principal contact;

(b) The geographical jurisdiction of the program;

(c) The types of offenders that the program claims to be able to serve and the criteria that the program applies in selecting or soliciting cases;

(d) The claims of the program regarding its effectiveness in reducing recidivism, achieving restitution or otherwise serving correctional objectives;

(e) An assessment by the relevant corrections agency of the actual effectiveness of the program; and

(f) The capacity of the program for new cases.

(2) The Director of the Department of Corrections shall make the directory available to the Oregon Criminal Justice Commission and to judges in a form that will allow sentencing judges to determine what rehabilitative programs are appropriate and available to the offender during any period of probation, imprisonment or local incarceration and post-prison supervision. The Director of the Department of Corrections shall also make the directory available to its employees who prepare presentence reports and proposed release plans for submission to the State Board of Parole and Post-Prison Supervision.

(3) The directory shall be updated as frequently as is practical, but no less often than every six months.

[1989 c.790 §7a; 2011 c.673 §4]

Note: 135.980 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 135.990 - Penalties.

[Formerly 133.990]






Chapter 136 - Criminal Trials

Section 136.001 - Right to jury trial; waiver.

(2) Both the defendant and the state may elect to waive trial by jury and consent to a trial by the judge of the court alone, provided that the election of the defendant is in writing and with the consent of the trial judge.

[1973 c.836 §221; 1997 c.313 §21]



Section 136.005 - Challenge to jury panel.

(2) A challenge to the panel shall be made before the voir dire examination of the jury.

(3) If the court determines that there has been a material departure from the requirements of the law governing selection of jurors, the court shall:

(a) Stay the proceedings pending the selection of a jury panel in conformity with the applicable provisions of law; and

(b) Grant such other relief as may be appropriate.

(4) The procedures prescribed by this section are the exclusive means by which a district attorney or defendant may challenge a jury panel.

[1973 c.836 §222; 2001 c.779 §17]



Section 136.010 - When issue of fact arises.

[Amended by 1973 c.836 §223]



Section 136.020



Section 136.030 - How issues are tried.

[Amended by 1973 c.836 §224]



Section 136.040 - When presence of defendant is necessary.

(2) Notwithstanding the provisions of subsection (1) of this section, if the charge is for a misdemeanor, the trial may be had in the absence of the defendant and defendant’s counsel if the misdemeanor is treated as a violation under ORS 161.566 or 161.568.

[Amended by 1973 c.836 §225; 1993 c.533 §3; 1999 c.1051 §123]



Section 136.050 - Reasonable doubt as to degree of crime committed by defendant.



Section 136.060 - Jointly charged defendants to be tried jointly; exception.

(2) In ruling on a motion by a defendant for severance, the court may order the prosecution to deliver to the court for inspection in camera any statements or confessions made by any defendant that the prosecution intends to introduce in evidence at the trial.

[Amended by 1983 c.705 §1; 1987 c.2 §6]



Section 136.070 - Postponement of trial.

[Amended by 1959 c.638 §18; 1973 c.836 §226]



Section 136.080 - Deposition of witness as condition of postponement.



Section 136.090 - Procedure for taking deposition.



Section 136.100 - Filing and use of deposition.



Section 136.110 - Commitment of defendant after release.

[Amended by 1973 c.836 §227]



Section 136.120 - Dismissal when prosecutor unready for trial.

[Amended by 1973 c.836 §228]



Section 136.130 - Effect of dismissal on subsequent prosecution for same crime.

[Amended by 1973 c.836 §229]



Section 136.140 - Proceedings after judgment of acquittal.

[Amended by 1973 c.836 §230]



Section 136.145 - Setting of court dates when presence of victim required.

[1987 c.2 §4]



Section 136.150



Section 136.160



Section 136.210 - Jury number; examination.

(2) In criminal cases in the circuit courts in which the only charges to be tried are misdemeanors, the trial jury shall consist of six persons.

[Amended by 1973 c.836 §231; 1979 c.284 §112; 1979 c.488 §2; 1991 c.247 §1; 1995 c.658 §76]



Section 136.220 - Challenge for implied bias.

(1) Consanguinity or affinity within the fourth degree to the person alleged to be injured by the offense charged in the accusatory instrument, to the complainant or to the defendant.

(2) Standing in the relation of guardian and ward, attorney and client, physician and patient, physician assistant and patient, nurse practitioner and patient, master and servant, debtor and creditor, principal and agent or landlord and tenant with the:

(a) Defendant;

(b) Person alleged to be injured by the offense charged in the accusatory instrument; or

(c) Complainant.

(3) Being a member of the family, a partner in business with or in the employment of any person referred to in subsection (2)(a), (b) or (c) of this section or a surety in the action or otherwise for the defendant.

(4) Having served on the grand jury which found the indictment or on a jury of inquest which inquired into the death of a person whose death is the subject of the indictment or information.

(5) Having been one of a jury formerly sworn in the same action, and whose verdict was set aside or which was discharged without a verdict after the cause was submitted to it.

(6) Having served as a juror in a civil action, suit or proceeding brought against the defendant for substantially the same act charged as an offense.

(7) Having served as a juror in a criminal action upon substantially the same facts, transaction or criminal episode.

[Amended by 1961 c.444 §1; 1967 c.372 §1; 1973 c.836 §232; 1999 c.1051 §252; 2014 c.45 §22]



Section 136.230 - Peremptory challenges.

(2) Peremptory challenges shall be taken in writing by secret ballot as follows:

(a) The defendant may challenge two jurors and the state may challenge two, and so alternating, the defendant exercising two challenges and the state two until the peremptory challenges are exhausted.

(b) After each challenge the panel shall be filled and the additional juror passed for cause before another peremptory challenge is exercised. Neither party shall be required to exercise a peremptory challenge unless the full number of jurors is in the jury box at the time.

(c) The refusal to challenge by either party in order of alternation does not prevent the adverse party from exercising that adverse party’s full number of challenges, and such refusal on the part of a party to exercise a challenge in proper turn concludes that party as to the jurors once accepted by that party. If that party’s right of peremptory challenge is not exhausted, that party’s further challenges shall be confined, in that party’s proper turn, to such additional jurors as may be called.

(3) Notwithstanding subsection (2) of this section, the defendant and the state may stipulate to taking peremptory challenges orally.

(4) Peremptory challenges are subject to ORCP 57 D(4).

[Amended by 1973 c.836 §233; 1977 c.63 §1; 1987 c.2 §7; 1987 c.320 §26; 1995 c.530 §2; 1997 c.801 §70]



Section 136.240 - Challenge of accepted juror.



Section 136.250 - Taking of challenges; number of challenges if two or more defendants.

[Amended by 1973 c.836 §234; 1997 c.511 §2]



Section 136.260 - Selection of alternate jurors; peremptory challenges.

(A) One to six additional jurors if the person is charged with a felony; and

(B) One to three additional jurors if the person is charged with a misdemeanor.

(b) Jurors called under paragraph (a) of this subsection:

(A) Must be drawn from the same source and in the same manner and must have the same qualifications as other jurors in the case.

(B) Are subject to the same examination and may be challenged in the same manner as other jurors.

(c) In the drawing of alternate jurors, the names of jurors excused for cause or on peremptory challenges in the selection of the jury to which the jurors shall serve as alternates must be excluded from the names from which the drawing is made.

(2) Each side is entitled to the following peremptory challenges in addition to those otherwise allowed by statute:

(a) If one or two alternate jurors are to be impaneled, each side is entitled to one peremptory challenge.

(b) If three or four alternate jurors are to be impaneled, each side is entitled to two peremptory challenges.

(c) If five or six alternate jurors are to be impaneled, each side is entitled to three peremptory challenges.

(3) The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by statute may not be used against an alternate juror.

[Amended by 1991 c.725 §1; 2003 c.358 §1]



Section 136.270 - Oath, conduct and attendance of alternate jurors at trial.



Section 136.280 - Substitution of alternate for dismissed juror; dismissal of alternates.

[Amended by 1991 c.725 §3; 2005 c.463 §§18,19; 2007 c.16 §8]



Section 136.285 - Priority in trial schedule for defendants in custody.

[1971 c.323 §2]



Section 136.290 - Limit on custody of defendant prior to trial; release if limit exceeded.

(2) If a trial is not commenced within the period required by subsection (1) of this section, the court shall release the defendant on the own recognizance of the defendant, or in the custody of a third party, or upon whatever additional reasonable terms and conditions the court deems just as provided in ORS 135.230 to 135.290.

[1971 c.323 §§3,4; 1973 c.836 §235; 1999 c.923 §1; amendments by 1999 c.923 §3 repealed by 2001 c.870 §19]



Section 136.295 - Application of ORS 136.290; when extensions granted.

(2)(a) If the defendant is extradited from another jurisdiction, the 60-day period shall not commence until the defendant enters the State of Oregon, provided that law enforcement authorities from the other jurisdiction and this state have conducted the extradition with all practicable speed. The original 60-day period shall not be extended more than an additional 60 days, except where delay has been caused by the defendant in opposing the extradition.

(b) For purposes of this subsection, an extradition is presumed to have been conducted with all practicable speed if it has been conducted within 90 days after the date the defendant has been delivered to an agent of this state.

(3) Any reasonable delay resulting from examination or hearing regarding the defendant’s mental condition or competency to stand trial, or resulting from other motion or appeal by the defendant, shall not be included in the 60-day period.

(4)(a) If a victim or witness to the crime in question is unable to testify within the original 60-day period because of injuries received at the time the alleged crime was committed or upon a showing of good cause, the court may order an extension of custody and postponement of the date of the trial of not more than 60 additional days. The court, for the same reason, may order a second extension of custody and postponement of the date of the trial of not more than 60 days, but in no event shall the defendant be held in custody before trial for more than a total of 180 days. A court may grant an extension based upon good cause as described in paragraph (b)(C), (D) or (E) of this subsection only if requested by the defendant or defense counsel or by the court on its own motion.

(b) As used in this subsection, "good cause" means situations in which:

(A) The court failed to comply with ORS 136.145 and the victim is unable to attend the trial;

(B) The victim or an essential witness for either the state or the defense is unable to testify at the trial because of circumstances beyond the control of the victim or witness;

(C) The attorney for the defendant cannot reasonably be expected to try the case within the 60-day period;

(D) The attorney for the defendant has recently been appointed and cannot be ready to try the case within the 60-day period;

(E) The attorney for the defendant is unable to try the case within the 60-day period because of conflicting schedules;

(F) Scientific evidence is necessary and because of the complexity of the procedures it would be unreasonable to have the procedures completed within the 60-day period;

(G) The defendant has filed notice under ORS 161.309 of the defendant’s intention to rely upon a defense of insanity, partial responsibility or diminished capacity;

(H) The defendant has filed any notice of an affirmative defense within the last 20 days of the 60-day period;

(I) A claim under ORS 147.515, or a motion under ORS 147.522, relating to victims’ rights is pending, the court has considered the factors described in ORS 147.525 and the court has determined that the trial date should be rescheduled subject to the time limit provided in ORS 147.525; or

(J) The defendant has received discovery of digital video evidence from a video camera worn upon a law enforcement officer’s person and, though discovery has occurred in a reasonably timely manner, editing of the digital video evidence is necessary.

(5) Any period following defendant’s arrest in which the defendant is not actually in custody shall not be included in the 60-day computation.

[1971 c.323 §5; 1973 c.836 §236; 1999 c.923 §2; amendments by 1999 c.923 §4 repealed by 2001 c.870 §19; 2003 c.127 §3; 2009 c.178 §34; 2009 c.357 §1; 2015 c.550 §4]



Section 136.300 - Time limit on appeals to circuit court.

[1971 c.323 §6; 1977 c.290 §3]



Section 136.310 - Function of court; effect of judicial notice of a fact.

[Amended by 1983 c.433 §4]



Section 136.320 - Function of jury; jury to receive law as laid down by court.



Section 136.325 - Jury not to be informed of and not to consider punishment that may be imposed.

[1997 c.852 §10]

Note: 136.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.330 - Trial procedure; polling jurors in writing.

(2) ORCP 59 H applies to and regulates exceptions in criminal actions.

[Amended by 1959 c.558 §31; 1979 c.284 §113; 1985 c.703 §27]



Section 136.340



Section 136.345 - When attendance of woman officer is required.

[Formerly 133.770]



Section 136.347 - Appointment, duties and compensation of woman officer.

[Formerly 133.780]



Section 136.350



Section 136.360



Section 136.370



Section 136.380



Section 136.390



Section 136.400



Section 136.410



Section 136.415 - Presumption of innocence; acquittal in case of reasonable doubt.

[Formerly 136.520]



Section 136.420 - Testimony to be given orally in court; exceptions.

(1) In the case of a witness whose testimony is taken by deposition by order of the court in pursuance of the consent of the parties, as provided in ORS 136.080 to 136.100; or

(2) As provided in ORS 131.045.

[Formerly 136.530; 2009 c.219 §1]



Section 136.425 - Confessions and admissions; corroboration; defendant’s conduct in relation to declaration or act of another.

(2) Except as provided in ORS 136.427, a confession alone is not sufficient to warrant the conviction of the defendant without some other proof that the crime has been committed.

(3) Evidence of a defendant’s conduct in relation to a declaration or act of another, in the presence and within the observation of the defendant, cannot be given when the defendant’s conduct occurred while the defendant was in the custody of a peace officer unless the defendant’s conduct affirmatively indicated the belief of the defendant in the truth of the matter stated or implied in the declaration or act of the other person.

[Formerly 136.540; 2009 c.875 §1]



Section 136.427 - Confessions; corroboration not required; notice; hearing.

(a) The state files notice in accordance with subsection (3) of this section;

(b) The defendant is charged with a crime listed in ORS 163A.005;

(c) The victim of the crime is a vulnerable person;

(d) The victim is incompetent to testify under ORS 40.310;

(e) The confession is made to a peace officer or a federal officer, as those terms are defined in ORS 133.005, or to an individual conducting an investigation under ORS 430.745, while the officer or individual is acting in the course of official duty; and

(f) The court finds that there is sufficient evidence to establish the trustworthiness of the confession.

(2) In making the determination described in subsection (1)(f) of this section, the court shall consider the following factors, in addition to other factors the court considers important:

(a) Whether there is evidence demonstrating the truthfulness of portions of the confession;

(b) Whether the defendant had the opportunity to commit the crime;

(c) The method of interrogation used to solicit the confession; and

(d) Whether the defendant is a vulnerable person.

(3) The state shall file notice of the intention to rely on this section within 60 days of the arraignment, or of the defendant’s entry of the initial plea on an accusatory instrument, whichever is sooner. The court shall grant the state an extension for good cause shown.

(4) When the state files the notice described in subsection (3) of this section, the court shall conduct a hearing prior to trial. After the hearing, the court shall enter an order that indicates whether the confession alone is sufficient to warrant the conviction of the defendant without some other proof that the crime has been committed.

(5) As used in this section:

(a) "Activities of daily living" includes dressing, eating, toileting, bathing, exercising appropriate personal hygiene practices and moving from place to place.

(b) "Vulnerable person" means:

(A) A person under 18 years of age;

(B) A person 65 years of age or older;

(C) A person who meets the medical criteria for the receipt of services from a community program or facility as those terms are defined in ORS 430.735;

(D) A person with a developmental disability as that term is defined in ORS 40.460 (18a)(d); or

(E) A person who, as the result of a diagnosed medical condition, requires assistance in two or more activities of daily living.

[2009 c.875 §2]

Note: 136.427 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.430 - Civil laws of evidence in criminal trials; exceptions.

[Formerly 136.510]



Section 136.432 - Limitation on court’s authority to exclude relevant evidence.

(1) The United States Constitution or the Oregon Constitution;

(2) The rules of evidence governing privileges and the admission of hearsay; or

(3) The rights of the press.

[1997 c.313 §1]

Note: 136.432 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.433 - Proving previous conviction; stipulation; presentation to jury.

(a) Be in writing;

(b) Admit without qualification that the defendant previously was convicted of the offense and that the conviction is valid;

(c) Include an express waiver of the defendant’s right to a jury trial on the fact of the previous conviction; and

(d) Be filed with the court and served on the district attorney.

(2) If the defendant submits a stipulation to a previous conviction that meets the requirements of subsection (1) of this section, the court shall accept the stipulation. Upon acceptance:

(a) The stipulation constitutes a judicial admission to the fact of the previous conviction;

(b) If the previous conviction is a material element of the offense and the jury finds the defendant guilty upon instruction regarding the balance of the elements of the offense, the court shall enter a judgment of guilt on the charged offense in accordance with the stipulation;

(c) Except as provided in subsection (3) of this section, the court may not submit the allegation of the previous conviction to the jury; and

(d) Except as provided in subsections (3) and (4) of this section, neither the court nor the state may reveal to the jury the defendant’s previous conviction.

(3)(a) A stipulation that is accepted by the court must be presented to the jury if:

(A) The statute that defines the charged offense includes as a material element that the defendant previously was convicted of the offense that is the subject of the stipulation and the charged conduct does not constitute a criminal offense except with that element; or

(B) The previous conviction is relevant to an enhancement fact that will be submitted to the jury in accordance with ORS 136.765 to 136.785.

(b) Except as provided in subsection (4) of this section, when the court presents a stipulation to the jury under this subsection, the court may not admit any other evidence of the previous conviction.

(4) The state may offer, and the court may receive and submit to the jury, evidence of the previous offense or conviction for any purpose other than establishing the fact of the previous conviction when the evidence of the previous offense or conviction is otherwise admissible for that purpose. When evidence of the previous offense or conviction has been admitted by the court, the state may comment upon, and the court may give instructions about, the evidence of the previous offense or conviction only to the extent that the comments or instructions relate to the purpose for which the evidence was admitted.

[2009 c.180 §2]

Note: 136.433 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.434 - Challenge to validity of previous conviction.

(a) Identify the previous conviction that the defendant seeks to challenge;

(b) Specify the factual and legal basis for the challenge; and

(c) Be filed with the court and served on the district attorney within 35 days of the arraignment, or of the defendant’s entry of the initial plea on an accusatory instrument, whichever is sooner, unless a different time is permitted by the court for good cause shown.

(2) The validity of the previous conviction shall be determined by the court before trial. At the hearing on the defendant’s challenge:

(a) The state has the burden of proving by a preponderance of the evidence that the defendant previously was convicted of the offense; and

(b) The defendant has the burden of proving by a preponderance of the evidence that the previous conviction is not valid.

(3) If the court determines that the defendant was not previously convicted of the offense that is the subject of the challenge or that the previous conviction is not valid, the court shall enter an order prior to trial that so provides and excludes evidence of the previous conviction. The state may appeal from the order pursuant to ORS 138.060 (1)(c) or (2)(a).

(4) If the court determines that the defendant previously was convicted of the offense and that the conviction is valid, or if the defendant does not file and serve a notice under subsection (1) of this section, the previous conviction shall be admitted at trial or, if the previous conviction is relevant to an enhancement fact described in ORS 136.770 (4) or 136.773 (1), during the sentencing phase of the proceeding. If the previous conviction is admitted, the defendant may dispute whether the defendant previously was convicted of the alleged offense but may not challenge the validity of the conviction. If the previous conviction is a material element of the charged offense or is an enhancement fact, the state must prove the previous conviction beyond a reasonable doubt unless the defendant stipulates to the fact of the previous conviction in accordance with ORS 136.433.

(5) For purposes of this section, a previous conviction is not valid if:

(a) In the proceedings resulting in the conviction, the defendant was not represented by counsel and was deprived of the right to counsel in violation of the state or federal Constitution and the defendant is entitled under either Constitution to challenge the validity of the prior conviction in the proceeding before the court.

(b) Before the defendant committed the charged offense, the previous conviction was vacated by the court of conviction, reversed or set aside by a court of competent jurisdiction, expunged or pardoned.

[2009 c.180 §3]

Note: 136.434 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.435 - Admissibility of evidence from felony defendant not informed as required under ORS 135.070.

[Formerly 136.545]



Section 136.440 - Testimony of accomplice; corroboration; "accomplice" defined.

(2) As used in this section, an "accomplice" means a witness in a criminal action who, according to the evidence adduced in the action, is criminally liable for the conduct of the defendant under ORS 161.155 and 161.165, or, if the witness is a juvenile, has committed a delinquent act, which, if committed by an adult, would make the adult criminally liable for the conduct of the defendant.

[Formerly 136.550]



Section 136.445 - Motion for acquittal; standard for granting motion; effect.

[Formerly 136.605]



Section 136.447 - Medical records.

[1995 c.196 §2]



Section 136.450 - Number of jurors required for verdict.

(2) Except when the state requests a unanimous verdict, a verdict of guilty for murder or aggravated murder shall be by concurrence of at least 11 of 12 jurors.

[Formerly 136.610; 1997 c.313 §25]



Section 136.455 - General verdict on plea of not guilty.

[Formerly 136.620]



Section 136.460 - Verdict where crime consists of degrees; lesser included offenses.

(2) The jury shall first consider the charged offense. Only if the jury finds the defendant not guilty of the charged offense may the jury consider a lesser included offense. If there is more than one lesser included offense, the jury shall consider the lesser included offenses in order of seriousness. The jury may consider a less serious lesser included offense only after finding the defendant not guilty of any more serious lesser included offenses.

(3) When a jury finds a defendant guilty of a lesser included offense, the court, upon a request by the state or defendant, shall poll the jury on the original charge. If fewer than the required number of jurors vote to find the defendant not guilty on the original charge, the court shall not receive the verdict and shall instruct the jury to continue deliberations.

(4) If the jury is unable to reach a decision on the original charge, the state and defendant may stipulate that the jury may consider any lesser included offense.

[Formerly 136.650; 1997 c.511 §1]



Section 136.465 - Verdict where crime or attempt included within charge.

[Formerly 136.660]



Section 136.470 - Conviction or acquittal of one or more of several defendants.

[Formerly 136.670]



Section 136.475 - Verdict as to some of several defendants; retrial of others.

[Formerly 136.680]



Section 136.480 - Reconsideration of verdict when jury makes mistake as to law.

[Formerly 136.690]



Section 136.485 - Reconsideration of verdict which is not general verdict.

[Formerly 136.700]



Section 136.490 - Discharge of defendant upon acquittal; exception.

[Formerly 136.710]



Section 136.495 - Proceedings after adverse general verdict.

[Formerly 136.720]



Section 136.500 - Motion in arrest of judgment; basis and time for making.

[Formerly 136.810]



Section 136.505 - Effect of allowance of motion.

[Formerly 136.820]



Section 136.510



Section 136.515 - Order when evidence shows guilt; new accusatory instrument.

[Formerly 136.830]



Section 136.520

[Renumbered 136.415]



Section 136.525 - Order when evidence is insufficient; acquittal.

[Formerly 136.840]



Section 136.530

[Renumbered 136.420]



Section 136.535 - New trial; application of ORCP 64 F to motion in arrest of judgment.

(2) The provisions of ORCP 64 F governing motions for a new trial apply to and regulate motions in arrest of judgment in criminal actions.

[Formerly 136.851; 1979 c.284 §114; 2003 c.288 §1; 2009 c.112 §1]



Section 136.540



Section 136.545



Section 136.550



Section 136.555 - Subpoena defined.

[Formerly 139.010]



Section 136.557 - Issuance of subpoena by magistrate for witnesses at preliminary examination.

[Formerly 139.020]



Section 136.560



Section 136.563 - Issuance of subpoena by district attorney for witnesses before grand jury.

[Formerly 139.030]



Section 136.565 - Issuance of subpoena by district attorney for witnesses at trial.

[Formerly 139.040]



Section 136.567 - Issuance of subpoena for witnesses for defendant; bar to dismissal.

(2) Any subpoena that a defendant in a criminal action is entitled to have issued shall be issued:

(a) Upon application of the defendant, by the clerk of the court in which the criminal action is pending for trial, and in blank, under the seal of the court and subscribed by the clerk; or

(b) By an attorney of record of the defendant, and subscribed by the attorney.

(3) A prosecution for violation of ORS 813.010 may not be dismissed based solely on the unavailability of a witness who was subpoenaed by the defendant to provide testimony with respect to an instrument that was used to test a person’s breath, blood or urine to determine the alcoholic content of the person’s blood. This subsection does not apply to the subpoena of an officer or employee of a public body, as defined in ORS 174.109.

[Formerly 139.050; 1977 c.746 §4; 1981 c.174 §1; 1987 c.606 §2; 1989 c.171 §17; 2007 c.581 §3]



Section 136.570 - Application for subpoenas for more than 10 witnesses.

[Formerly 139.060; 1977 c.746 §5]



Section 136.575 - Forms of subpoenas.

(1) By a magistrate:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

To A______ B______:

You are hereby commanded to appear before C. D., (adding the name of office and place of jurisdiction), at (naming the place), on (stating the day and hour), as a witness on the examination of a criminal charge against E. F. on behalf of (the state, city or the defendant, as the case may be).

Dated the ___ day of______, 2___.

G. H.

______________________________________________________________________________

(2) By the district attorney:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

To A______ B______:

You are hereby commanded to appear before (the grand jury of the County of ______ or the Circuit Court for the County of______, as the case may be), at (naming the place), on (stating the day and hour), as a witness (before the grand jury or in a criminal action prosecuted by the State of Oregon against E. F., as the case may be).

Dated the ___ day of______, 2___.

G. H., District Attorney.

______________________________________________________________________________

(3) By the city attorney:

______________________________________________________________________________

IN THE NAME OF THE

CITY OF ______

To A______ B______:

You are hereby commanded to appear before the Municipal Court for the City of______, at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the City of ______ against E. F.

Dated the ___ day of______, 2___.

G. H., City Attorney.

______________________________________________________________________________

(4) By the clerk:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

To A______ B______:

You are hereby commanded to appear before the Circuit Court for the County of ______ at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the State of Oregon against E. F. on behalf of the defendant.

Witness my name and the seal of said court, affixed at______, the ___ day of______, 2___.

G. H., Clerk.

______________________________________________________________________________

(5) By the clerk of a municipal court:

______________________________________________________________________________

IN THE NAME OF THE

CITY OF ______

To A______ B______:

You are hereby commanded to appear before the Municipal Court for the City of ______ at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the City of ______ against E. F. on behalf of the defendant.

Witness my name and seal of said court, affixed at______, the ___ day of______, 2___.

G. H., Clerk.

______________________________________________________________________________

(6) By an attorney of record of a defendant:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

To A______ B______:

You are hereby commanded to appear before (the Circuit Court for the County of ______ or the Municipal Court for the City of ______, as the case may be) at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the (State of Oregon or the City of______, as the case may be) against E. F. on behalf of the defendant.

Dated the ___ day of______, 2___.

G. H., Attorney of Record of Defendant.

______________________________________________________________________________

[Formerly 139.070; 1977 c.746 §6; 1981 c.174 §2]



Section 136.580 - Subpoenas when books, papers or documents are required.

(2) Upon the motion of the state or the defendant, the court may direct that the books, papers or documents described in the subpoena be produced before the court prior to the trial or prior to the time when the books, papers or documents are to be offered in evidence and may, upon production, permit the books, papers or documents to be inspected and copied by the state or the defendant and the state’s or the defendant’s attorneys.

[Formerly 139.080; 1993 c.304 §1]



Section 136.583 - Seizure or production of papers, documents or records from recipient; notice; authentication.

(a) The criminal matter is triable in Oregon under ORS 131.205 to 131.235; and

(b) The exercise of jurisdiction over the recipient is not inconsistent with the Constitution of this state or the Constitution of the United States.

(2) Criminal process that authorizes or commands the seizure or production of papers, documents, records or other things from a recipient may be served by:

(a) Delivering a copy to the recipient personally; or

(b) Sending a copy by:

(A) Certified or registered mail, return receipt requested;

(B) Express mail; or

(C) Facsimile or electronic transmission, if the copy is sent in a manner that provides proof of delivery.

(3) When criminal process is served under subsection (2) of this section, the recipient shall provide the applicant, or if the process is described in ORS 136.447 or 136.580 (2), the court, with all of the papers, documents, records or other things described in the criminal process within 20 business days from the date the criminal process is received, unless:

(a) The court, for good cause shown, includes in the process a requirement for production within a period of time that is less than 20 business days;

(b) The court, for good cause shown, extends the time for production to a period of time that is more than 20 business days; or

(c) The applicant consents to a request from the recipient for additional time to comply with the process.

(4) A recipient who seeks to quash or otherwise challenge the criminal process must seek relief from the court that issued the process within the time required for production. The court shall hear and decide the issue as soon as practicable. The consent of the applicant to additional time to comply with the process under subsection (3)(c) of this section does not extend the date by which a recipient must seek relief under this subsection.

(5) Criminal process issued under this section must contain a notice on the first page of the document that indicates:

(a) That the process was issued under this section;

(b) The date before which the recipient must respond to the process; and

(c) That the deadline for seeking relief is not altered by the applicant’s consent to additional time to respond to the process.

(6) Upon order of the court or the written request of the applicant, the recipient of the process shall verify the authenticity of the papers, documents, records or other things that the recipient produces in response to the criminal process by providing an affidavit or declaration that includes contact information for the custodian or other qualified person completing the document and attests to the nature of the papers, documents, records or other things. An affidavit or declaration that complies with this subsection may fulfill the requirements of ORS 40.460 (6), 40.505 and 132.320.

(7) A party that intends to offer a paper, document, record or other thing into evidence under this section must file written notice of that intention with the court and must disclose the affidavit or declaration sufficiently in advance of offering the paper, document, record or other thing into evidence to provide the adverse party with an opportunity to challenge the affidavit or declaration and to have that challenge determined without prejudice to the ability of the moving party to produce the custodian or other qualified person at trial. A motion opposing admission of the paper, document, record or other thing into evidence must be filed and determined by the court before trial and with sufficient time to allow the party offering the paper, document, record or other thing, if the motion is granted, to produce the custodian of the record or other qualified person at trial, without creating a hardship on the party or the custodian or other qualified person.

(8) Failure by a party that receives notice under subsection (7) of this section to timely file a motion opposing admission of the paper, document, record or other thing constitutes a waiver of objection to the admission of the evidence on the basis of the insufficiency of the affidavit or declaration unless the court finds good cause to grant relief from the waiver. If the court grants relief from the waiver, the court shall order the trial continued upon the request of the proponent of the evidence and allow the proponent sufficient time to arrange for the necessary witness to appear.

(9) A recipient of criminal process under this section or any individual that responds to the process is immune from civil and criminal liability for complying with the process and for any failure to provide notice of any disclosure to a person who is the subject of, or identified in, the disclosure.

(10) Nothing in this section limits the authority of a court to issue criminal process under any other provision of law or prohibits a party from calling the custodian of the evidence or other qualified person to testify regarding the evidence.

(11) As used in this section:

(a) "Applicant" means:

(A) A police officer or district attorney who applies for a search warrant or other court order or seeks to issue a subpoena under this section; or

(B) A defense attorney who applies for a court order or seeks to issue a subpoena under this section.

(b) "Criminal process" means a subpoena, search warrant or other court order.

(c) "Declaration" means a declaration under penalty of perjury under ORCP 1 E or an unsworn declaration under ORS 194.800 to 194.835, if the declarant is physically outside the boundaries of the United States.

(d) "Defense attorney" means an attorney of record for a person charged with a crime who is seeking the issuance of criminal process for the defense of the criminal case.

(e) "Recipient" means a business entity or nonprofit entity that has conducted business or engaged in transactions occurring at least in part in this state.

[2009 c.617 §1; 2013 c.218 §17]

Note: 136.583 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.585 - By whom subpoena is served.

[Formerly 139.090; 1977 c.746 §7]



Section 136.595 - How subpoena is served; proof of service; service on law enforcement agency.

(2)(a) Every law enforcement agency shall designate an individual or individuals upon whom service of subpoena may be made. At least one of the designated individuals shall be available during normal business hours. In the absence of the designated individuals, service of subpoena pursuant to paragraph (b) of this subsection may be made upon the officer in charge of the law enforcement agency.

(b) If a peace officer’s attendance at trial is required as a result of employment as a peace officer, a subpoena may be served on such officer by delivering a copy personally to the officer or to one of the individuals designated by the agency that employs the officer. A subpoena may be served by delivery to one of the individuals designated by the agency that employs the officer only if the subpoena is delivered at least 10 days before the date the officer’s attendance is required, the officer is currently employed as a peace officer by the agency, and the officer is present within the state at the time of service.

(c) When a subpoena has been served as provided in paragraph (b) of this subsection, the law enforcement agency shall make a good faith effort to actually notify the officer whose attendance is sought of the date, time and location of the court appearance. If the officer cannot be notified, the law enforcement agency shall contact the court and a continuance may be granted to allow the officer to be personally served.

(d) As used in this subsection, "law enforcement agency" means the Oregon State Police, a county sheriff’s department, a municipal police department, a police department established by a university under ORS 352.121 or 353.125 or, if the witness whose attendance at trial is required is an authorized tribal police officer as defined in ORS 181A.680, a tribal government as defined in ORS 181A.680.

(3) When a subpoena has been served as provided in ORS 136.583 or subsection (1) or (2) of this section and, subsequent to service, the date on, or the time at, which the person subpoenaed is to appear has changed, a new subpoena is not required to be served if:

(a) The subpoena is continued orally in open court in the presence of the person subpoenaed; or

(b) The party who issued the original subpoena notifies the person subpoenaed of the change by first class mail and by:

(A) Certified or registered mail, return receipt requested; or

(B) Express mail.

[Formerly 139.100; 1977 c.789 §1; 1995 c.196 §3; 2005 c.298 §1; 2007 c.158 §1; 2009 c.364 §2; 2009 c.617 §3; 2011 c.644 §§20,65,72; 2013 c.180 §16,17; 2015 c.174 §8]



Section 136.600 - Certain civil procedures applicable in criminal context.

[Formerly 139.110; 1979 c.284 §115; 1989 c.980 §6]



Section 136.602 - Witness fees payable by county; method of payment; defense witness fees payable by defendant.

(2) The per diem fees and mileage due to any defense witness in a criminal action or proceeding in a circuit or justice court, or before a committing magistrate, and any expenses allowed the witness under ORS 136.603, shall be paid by the defendant. In the case of a defendant determined to be financially eligible for appointed counsel at state expense, these amounts may be paid pursuant to ORS 135.055.

[1981 s.s. c.3 §63; 1983 c.401 §1; 1987 c.606 §3; 1989 c.171 §18; 1989 c.1053 §3; 2001 c.962 §87]



Section 136.603 - Payment of witness who is from outside state or is indigent.

(b) Except as otherwise specifically provided by law, if a witness who is to be paid expenses pursuant to this subsection:

(A) Attends a grand jury, a circuit court or judge thereof, a judge of a county court or a justice of the peace, on behalf of the prosecution, payment shall be made by the county.

(B) Attends a municipal court or judge thereof on behalf of the prosecution, payment shall be made by the city.

(C) Attends a circuit court or judge thereof on behalf of a financially eligible defendant, payment shall be made by the public defense services executive director.

(D) Attends a judge of the county court or a justice of the peace on behalf of a financially eligible defendant, payment shall be made by the county.

(E) Attends a municipal court or judge thereof on behalf of a financially eligible defendant, payment shall be made by the city.

(F) Attends any court on behalf of a defendant who is not financially eligible, payment shall be made by the defendant, and the court shall so order.

(2) In the case of a prisoner of a jurisdiction outside of this state who is required to attend as a witness in this state, whether for the prosecution or the defense, the sheriff shall be responsible for transporting the witness to the proper court of this state, and the sheriff shall assume any costs incurred in connection with the witness while the witness is in the custody of the sheriff. However, the sheriff and not the witness shall be entitled to the witness fees, mileage and expenses to which the witness would otherwise be entitled under this section and ORS 136.627 or other applicable law.

[Formerly 139.140; 1977 c.746 §8; 1981 s.s. c.3 §64; 1983 c.401 §2; 1987 c.606 §5; 1989 c.171 §19; 2001 c.962 §27]



Section 136.605



Section 136.607



Section 136.608 - Application procedure.

(a) An indictment has been filed, and is pending, against the defendant in a circuit court;

(b) A grand jury proceeding has been commenced against the defendant; or

(c) A complainant’s information or a district attorney’s information alleging that the defendant has committed a felony has been filed, and is pending, in a court of competent jurisdiction.

(2) The application must be in writing and sworn to by the applicant. The request must state facts establishing a reasonable belief that the person the applicant desires to call as a witness:

(a) Possesses information material to the determination of the action against the defendant; and

(b) Will not appear at the time when attendance of the witness is required.

(3) The applicant shall file the application:

(a) If an indictment has been filed, a grand jury proceeding has been commenced or the defendant has been held to answer by any court to await the action of a grand jury, in the circuit court in which the indictment is pending or by which the grand jury has been impaneled; or

(b) If information alleging the commission of a felony is pending in a court authorized to hold a preliminary hearing, in that court or in the circuit court that would have jurisdiction of the case upon holding the defendant to answer to await the action of the grand jury.

(4) As used in this section and ORS 136.612 and 136.614, "material witness order" means an order finding a person to be a material witness in a pending criminal action and fixing a security amount to be posted to secure future attendance of the witness.

[1995 c.657 §14]

Note: 136.608 to 136.614 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.609



Section 136.610



Section 136.611 - Court action upon receipt of application.

(a) Enter an order directing the prospective witness to appear before the court at a designated time; or

(b) Issue a warrant of arrest directing the sheriff to take the person into custody and bring the person before the court, if the application included facts establishing a reasonable belief that the prospective witness would not respond to an order to appear.

(2) An order under subsection (1) of this section must inform the prospective witness of the purpose of the hearing and must be served in the manner provided in ORCP 7 for the service of a summons.

(3) When the prospective witness appears before the court, the court shall inform the person:

(a) Of the nature and purpose of the hearing; and

(b) That the person has all of the rights of a person in a criminal proceeding including, but not limited to, the right to counsel, the right to appointed counsel at state expense if the person is unable to afford counsel and the right to call witnesses and have subpoenas issued.

(4) The hearing may be postponed at the request of the prospective witness for the purpose of obtaining counsel. If the hearing is postponed, the court shall order the prospective witness to appear at a future time. In addition, the court may require the prospective witness to pay an amount to secure the person’s appearance. If the person refuses to comply with the order, the court shall commit the person to the jail of the county, or other appropriate detention facility, until the person complies or is discharged.

[1995 c.657 §15]

Note: See note under 136.608.



Section 136.612 - Hearing; security amount; vacation or modification of order.

(a) The applicant has the burden of proving by a preponderance of the evidence all facts essential to support the order;

(b) The prospective witness may testify and may call witnesses;

(c) All testimony is under oath; and

(d) The Oregon Evidence Code shall apply in any material witness proceeding under ORS 136.611, except that hearsay may be admitted if the court determines that it would impose an unreasonable hardship on one of the parties or on a witness to require that the primary source of the evidence be produced at the hearing, and if the witness furnishes information bearing on the informant’s reliability and, as far as possible, the means by which the information was obtained.

(2) If the court finds by a preponderance of the evidence that the prospective witness possesses information that is material to the pending action and will not appear at the time the attendance of the witness is required, the court shall establish a security amount calculated to ensure the attendance of the witness and shall enter a material witness order.

(3)(a) If the security amount is paid, the court shall release the witness. If someone other than the witness pays the security amount, the court shall release the witness only if the witness consents, in writing, to the payment of the security.

(b) If the security amount is not paid, the court shall commit the witness to the jail of the county, or other appropriate detention facility, until the witness pays the security amount or the attendance of the witness is no longer needed in the action.

(4) Unless vacated as provided in subsection (5) of this section, a material witness order remains in effect:

(a) If issued by a circuit court, during the pendency of the criminal action in the circuit court; or

(b) If issued by a court other than a circuit court, until the attendance of the witness is no longer needed in any part of the criminal action.

(5) At any time after the entry of a material witness order, the court, upon application of either party to the order and notice to the other party, may vacate or modify the order. The court shall consider new, or changed, facts or circumstances. The court may vacate the order or may modify any part of the order. If the court reduces the security amount, the court shall exonerate any part of the original security amount in excess of the modified amount that has been paid.

[1995 c.657 §16]

Note: See note under 136.608.



Section 136.613



Section 136.614 - Witness held in detention facility; payment.

[1995 c.657 §17]

Note: See note under 136.608.



Section 136.615



Section 136.616 - Deposition to perpetuate testimony; procedure.

(2) At any time after the court enters a material witness order, the court may order, or the district attorney or the defendant may file a petition to conduct, a deposition to perpetuate the testimony of the material witness.

(3)(a) The petition must be in writing and sworn to by the petitioner.

(b) The petitioner shall serve a notice and a copy of the petition on the opposing party and on the material witness.

(4) A petition filed under this section must describe:

(a) The basis on which the court entered the material witness order;

(b) Any findings made by the court in establishing the security amount under ORS 136.612;

(c) Any findings made by the court in detaining the material witness; and

(d) The reasons that perpetuating the testimony of the material witness is necessary.

(5) The court shall grant or deny the petition no later than 30 days after the date the petition is filed. The court shall consider whether the perpetuation of the testimony will prevent failure or delay of justice for the parties and the material witness. If the court orders the deposition of the material witness, the court may specify the subject matter of the deposition, impose limitations on the deposition and require audio or video recording of the deposition.

(6) The deposition of a material witness under this section does not invalidate or otherwise affect the material witness order, but may be considered in connection with an application to vacate or modify the order under ORS 136.612 (5).

(7) The Oregon Evidence Code applies to depositions under this section.

[2015 c.623 §7]

Note: 136.616 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.617 - Motion to compel witness who may be incriminated to testify.

[Formerly 139.190; 1975 c.255 §14; 1981 c.882 §1; 1991 c.724 §25a]



Section 136.619 - Immunity of witness compelled to testify.

(2) Subsection (1) of this section shall not prevent the use of post-judgment collection procedures, including but not limited to wage withholding, income withholding, benefit withholding, assignment, garnishment or execution, based on matters about which a defendant testifies or produces evidence in compliance with a court order issued under ORS 136.617 in any proceeding for the imposition of remedial or punitive sanctions for contempt.

[Formerly 139.200; 1981 c.882 §2; 1985 c.709 §1; 1991 c.724 §25b; 1997 c.313 §22]



Section 136.620



Section 136.623 - Definitions.

(2) The word "state" shall include any territory of the United States and District of Columbia.

(3) The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

[Formerly 139.210]



Section 136.625 - Where witness material to proceeding in another state is in this state.

(2) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, (and of any other state through which the witness may be required to pass by ordinary course of travel), will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

(3) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the attendance of the witness in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before the judge for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state only after the tender of payment of the mileage and per diem herein provided for.

(4) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day, that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

[Formerly 139.220]



Section 136.627 - Where witness material to proceeding in this state is in another state.

(2) If the witness is summoned to attend and testify in this state the witness shall be tendered the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.

[Formerly 139.230]



Section 136.630



Section 136.633 - Immunity of witness from arrest or service of process.

(2) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, the person shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the entrance of the person into this state under the summons.

[Formerly 139.240]



Section 136.635 - Construction of ORS 136.623 to 136.637.

[Formerly 139.250]



Section 136.637 - Short title.

[Formerly 139.260]



Section 136.640



Section 136.643 - Defendant as witness.

[Formerly 139.310]



Section 136.645 - Codefendant as witness.

[Formerly 139.315]



Section 136.650



Section 136.655 - Spouse as witness.

(2) There is no privilege under this section, or under ORS 40.255 in all criminal actions in which a spouse is charged with bigamy or with an offense or attempted offense against the person or property of the other spouse or of a child of either, or with an offense against the person or property of a third person committed in the course of committing or attempting to commit an offense against the other spouse.

[Formerly 139.320; 1979 c.721 §1; 1981 c.892 §89; 2015 c.629 §29]



Section 136.660



Section 136.670



Section 136.675 - Conditions for use of testimony of persons subjected to hypnosis.

[1977 c.540 §1; 1983 c.740 §15]



Section 136.680



Section 136.685 - Required explanations by law enforcement personnel to hypnosis subject; consent of subject required.

(a) The intended subject is free to refuse to be subject to the processes delineated in this section;

(b) There is a risk of psychological side effects resulting from the process;

(c) If the intended subject agrees to be subject to such processes, it is possible that the process will reveal emotions or information of which the intended subject is not consciously aware and which the intended subject may wish to keep private; and

(d) The intended subject may request that the process be conducted by a licensed medical doctor or a licensed psychologist, at no cost to the intended subject.

(2) In the event that the prospective subject refuses to consent, none of the processes delineated in subsection (1) of this section shall be used upon that person.

[1977 c.540 §2]



Section 136.690

[Renumbered 136.480]



Section 136.695 - Evidence obtained in violation of ORS 136.675 or 136.685 inadmissible.

[1977 c.540 §3]



Section 136.700



Section 136.710



Section 136.720



Section 136.730



Section 136.750



Section 136.753



Section 136.756



Section 136.760 - Definitions for ORS 136.765 to 136.785.

As used in ORS 136.765 to 136.785:

(1) "Accusatory instrument" has the meaning given that term in ORS 131.005.

(2) "Enhancement fact" means a fact that is constitutionally required to be found by a jury in order to increase the sentence that may be imposed upon conviction of a crime.

[2005 c.463 §1]

Note: 136.760 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.765 - Notice to defendant.

(1) Pleading the enhancement fact in the accusatory instrument; or

(2) Providing written notice to the defendant of the enhancement fact, and the state’s intention to rely on it, no later than 60 days after the defendant is arraigned on an indictment, waives indictment or is held to answer following a preliminary hearing, or 14 days before trial, whichever occurs earlier, unless the parties agree otherwise or the court authorizes a later date for good cause shown.

[2005 c.463 §2; 2011 c.267 §1]

Note: 136.765 to 136.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.770 - Enhancement fact related to offense.

(a) Defers trial of the enhancement fact under subsection (4) of this section; or

(b) Makes a written waiver of the right to a jury trial on the enhancement fact and:

(A) Admits to the enhancement fact; or

(B) Elects to have the enhancement fact tried to the court.

(2) If the defendant makes the election under subsection (1)(b)(B) of this section and is found guilty during the trial phase of the criminal proceeding, the enhancement fact shall be tried during the sentencing phase of the proceeding.

(3) If there is more than one enhancement fact relating to the offense and the defendant does not admit to all of them, the defendant shall elect to try to the jury or to the court all enhancement facts relating to the offense to which the defendant does not admit.

(4) If the court finds that trying an enhancement fact relating to the offense during the trial phase of the criminal proceeding would unfairly prejudice the jury’s verdict on an underlying offense, the court shall allow the defendant to defer trial of the enhancement fact to the sentencing phase of the proceeding without waiving the right to a jury trial on the enhancement fact.

(5) If two or more defendants are being tried in the same criminal proceeding, each defendant shall make the elections required by this section.

[2005 c.463 §3]

Note: See note under 136.765.



Section 136.773 - Enhancement fact related to defendant.

(a) Admits to the enhancement fact; or

(b) Elects to have the enhancement fact tried to the court.

(2) If the defendant makes the election under subsection (1)(b) of this section and is found guilty during the trial phase of the criminal proceeding, the enhancement fact shall be tried during the sentencing phase of the proceeding.

(3) If there is more than one enhancement fact relating to the defendant and the defendant does not admit to all of them, the defendant shall elect to try to the jury or to the court all enhancement facts relating to the defendant to which the defendant does not admit.

(4) If two or more defendants are being tried in the same criminal proceeding, each defendant shall make the elections required by this section.

(5) Unless the defendant waives the right to a jury trial on enhancement facts related to the defendant, the sentencing phase shall be conducted in the trial court before the jury following a finding of guilt by the jury. If for any reason a juror is unable to perform the function of a juror, the court shall dismiss the juror from the sentencing phase and draw the name of one of the alternate jurors. The alternate juror then becomes a member of the jury for the sentencing phase notwithstanding the fact that the alternate juror did not deliberate on the issue of guilt. The court may allow the substitution of an alternate juror only if the jury has not begun to deliberate on the issue of an enhancement fact.

[2005 c.463 §4]

Note: See note under 136.765.



Section 136.776 - Effect of waiver of right to jury trial.

[2005 c.463 §5]

Note: See note under 136.765.



Section 136.780 - Evidence.

[2005 c.463 §6]

Note: See note under 136.765.



Section 136.785 - Burden of proof; effect of finding.

(2) The state has the burden of proving an enhancement fact beyond a reasonable doubt.

(3) An enhancement fact that is tried to a jury is not proven unless:

(a) The number of jurors who find that the state has met its burden of proof with regard to the enhancement fact is equal to or greater than the number of jurors that was required to find the defendant guilty of the crime; and

(b) Of the jurors who find that the state has met its burden of proof, at least the minimum number of jurors required by this subsection to prove an enhancement fact are also jurors who found the defendant guilty of the crime or alternate jurors as provided by ORS 136.773 (5).

(4) An enhancement fact that is tried to the court is not proven unless the court finds that the state has met its burden of proof with regard to the enhancement fact.

(5) A finding relating to an enhancement fact made by a jury during the trial or sentencing phase of a criminal proceeding may not be reexamined by the court. Notwithstanding the findings made by a jury relating to an enhancement fact, the court is not required to impose an enhanced sentence.

[2005 c.463 §7; 2007 c.16 §3]

Note: See note under 136.765.



Section 136.790 - Notice to defendant upon remand.

[2005 c.463 §22]

Note: 136.790 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.792 - Jury upon remand.

(2) ORS 136.785 (3) does not apply to a case in which the court has impaneled a new jury under this section. In a case with a jury impaneled under this section, an enhancement fact is not proven unless the number of jurors who find that the state has met its burden of proof with regard to the enhancement fact is equal to or greater than the number of jurors that was required to find the defendant guilty of the crime.

[2005 c.463 §23]

Note: 136.792 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 136.810



Section 136.820

[Renumbered 136.505]



Section 136.830



Section 136.840



Section 136.850



Section 136.851






Chapter 137 - Judgment and Execution; Parole and Probation by the Court

Section 137.010 - Duty of court to ascertain and impose punishment.

(2) If it cannot be determined whether the felony was committed on or after November 1, 1989, the defendant shall be sentenced as if the felony had been committed prior to November 1, 1989.

(3) Except when a person is convicted of a felony committed on or after November 1, 1989, if the court is of the opinion that it is in the best interests of the public as well as of the defendant, the court may suspend the imposition or execution of any part of a sentence for any period of not more than five years. The court may extend the period of suspension beyond five years in accordance with subsection (4) of this section.

(4) If the court suspends the imposition or execution of a part of a sentence for an offense other than a felony committed on or after November 1, 1989, the court may also impose and execute a sentence of probation on the defendant for a definite or indefinite period of not more than five years. However, upon a later finding that a defendant sentenced to probation for a felony has violated a condition of the probation and in lieu of revocation, the court may order the period of both the suspended sentence and the sentence of probation extended until a date not more than six years from the date of original imposition of sentence. Time during which the probationer has absconded from supervision and a bench warrant has been issued for the probationer’s arrest shall not be counted in determining the time elapsed since imposition of the sentence of probation.

(5) If the court announces that it intends to suspend imposition or execution of any part of a sentence, the defendant may, at that time, object and request imposition of the full sentence. In no case, however, does the defendant have a right to refuse the court’s order, and the court may suspend imposition or execution of a part of the sentence despite the defendant’s objection or request. If the court further announces that it intends to sentence the defendant to a period of probation, the defendant may, at that time, object and request that a sentence of probation or its conditions not be imposed or that different conditions be imposed. In no case, however, does the defendant have the right to refuse a sentence of probation or any of the conditions of the probation, and the court may sentence the defendant to probation subject to conditions despite the defendant’s objection or request.

(6) The power of the judge of any court to suspend execution of any part of a sentence or to sentence any person convicted of a crime to probation shall continue until the person is delivered to the custody of the Department of Corrections.

(7) When a person is convicted of an offense and the court does not suspend the imposition or execution of any part of a sentence or when a suspended sentence or sentence of probation is revoked, the court shall impose the following sentence:

(a) A term of imprisonment;

(b) A fine;

(c) Both imprisonment and a fine; or

(d) Discharge of the defendant.

(8) This section does not deprive the court of any authority conferred by law to enter a judgment for the forfeiture of property, suspend or cancel a license, remove a person from office or impose any other civil penalty. An order exercising that authority may be included as part of the judgment of conviction.

(9) When imposing sentence for a felony committed on or after November 1, 1989, the court shall submit sentencing information to the commission in accordance with rules of the commission.

(10) A judgment of conviction that includes a term of imprisonment for a felony committed on or after November 1, 1989, shall state the length of incarceration and the length of post-prison supervision. The judgment of conviction shall also provide that if the defendant violates the conditions of post-prison supervision, the defendant shall be subject to sanctions including the possibility of additional imprisonment in accordance with rules of the commission.

[Amended by 1971 c.743 §322; 1981 c.181 §1; 1987 c.320 §27; 1989 c.790 §6; 1989 c.849 §1; 1993 c.14 §1; 2003 c.576 §388; 2005 c.10 §2]



Section 137.012 - Suspension of imposition or execution of sentence of person convicted of certain sexual offenses; term of probation.

[1991 c.831 §2; 1993 c.14 §2; 1993 c.301 §2; 1999 c.161 §3]

Note: 137.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.013 - Appearance by victim at time of sentencing.

[1987 c.2 §10]



Section 137.015



Section 137.017 - Disposition of fines, costs and security deposits received by court.

[1981 s.s. c.3 §102; 1983 c.763 §42; 1987 c.905 §5; 1999 c.1051 §253; 2011 c.597 §122; 2012 c.89 §2]



Section 137.020 - Time for pronouncing judgment; delay; notice of right to appeal.

(2)(a) The time appointed shall be at least two calendar days after the plea or verdict if the court intends to remain in session so long. If the court does not intend to remain in session at least two calendar days, the time appointed may be sooner than two calendar days, but shall be as remote a time as can reasonably be allowed. However, in the latter case, the judgment shall not be given less than six hours after the plea or verdict, except with the consent of the defendant.

(b) Except for good cause shown or as otherwise provided in this paragraph, a court shall not delay for more than 31 calendar days after the plea or verdict the sentencing of a defendant held in custody on account of the pending proceedings. Except for good cause shown or as otherwise provided in this paragraph, a court shall not delay for more than 56 calendar days after the plea or verdict the sentencing of a defendant not held in custody on account of the pending proceedings. If the defendant is not in custody and the court does not pronounce judgment within 56 calendar days after the plea or verdict, any period of probation imposed as a part of a subsequent judgment shall begin to run from the date of the plea or verdict.

(3) If the defendant is in custody following the verdict, the court shall pronounce judgment as soon as practicable, but in any case within seven calendar days following the verdict if no presentence investigation is ordered, and within seven calendar days after delivery of the presentence report to the court if a presentence investigation has been ordered; however, the court may delay pronouncement of judgment beyond the limits of this subsection for good cause shown.

(4) If the final calendar day a defendant must be sentenced is not a judicial day then sentencing may be delayed until the next judicial day.

(5)(a) At the time a court pronounces judgment the defendant, if present, shall be advised of the right to appeal and of the procedure for protecting that right. If the defendant is not present, the court shall advise the defendant in writing of the right to appeal and of the procedure for protecting that right.

(b) If the defendant is sentenced subsequent to a plea of guilty or no contest or upon probation revocation or sentence suspension, or if the defendant is resentenced after an order by an appellate court or a post-conviction relief court, the court shall advise the defendant of the limitations on appealability imposed by ORS 138.050 (1) and 138.222 (7). If the defendant is not present, the court shall advise the defendant in writing of the limitations on appealability imposed by ORS 138.050 (1) and 138.222 (7).

(6) If the defendant is financially eligible for appointment of counsel at state expense on appeal under ORS 138.500, trial counsel shall determine whether the defendant wishes to pursue an appeal. If the defendant wishes to pursue an appeal, trial counsel shall transmit to the office of public defense services established under ORS 151.216, on a form prepared by the office, information necessary to perfect the appeal.

[Amended by 1971 c.565 §18a; 1987 c.242 §1; 1991 c.111 §12; 2001 c.644 §4; 2003 c.14 §57]



Section 137.030 - Presence of defendant at pronouncement of judgment.

(1) A felony, the defendant shall be personally present.

(2) A misdemeanor, judgment may be given in the absence of the defendant.

[Amended by 1993 c.581 §1; 1997 c.827 §1; 2005 c.566 §9]



Section 137.040 - Bringing defendant in custody to pronouncement of judgment.

(1) Direct the officer in whose custody the defendant is to bring the defendant before the court for judgment and the officer shall do so accordingly; or

(2) Ensure that arrangements for the defendant to appear for judgment by simultaneous electronic transmission as described in ORS 131.045 have been made.

[Amended by 2005 c.566 §10]



Section 137.050 - Nonattendance or nonappearance of released defendant when attendance required by court.

(2) At any time after the making of the order for the bench warrant, the clerk, on the application of the district attorney, shall issue such warrant, as by the order directed, whether the court is sitting or not.

[Amended by 1973 c.836 §257]



Section 137.060 - Form of bench warrant.

The bench warrant shall be substantially in the following form:

______________________________________________________________________________

CIRCUIT COURT

FOR THE COUNTY OF

______, STATE OF OREGON

IN THE NAME OF

THE STATE OF OREGON

To any peace officer in the State of Oregon, greeting:

A B having been on the ______ day of______, 2___, convicted in this court of the crime of (designating it generally), you are commanded to arrest the above-named defendant forthwith and bring the defendant before such court for judgment or, if the court has adjourned, deliver the defendant into the custody of the jailor of this county. By order of the court.

Witness my hand and seal of said circuit court, affixed at______, in said county, this ______ day of______, 2___.

[L. S.]

C D, Clerk of the Court

______________________________________________________________________________

[Amended by 1957 c.659 §1; 1971 c.423 §1; 2015 c.212 §16]



Section 137.070 - Counties to which bench warrant may issue; service.

[Amended by 1973 c.836 §258]



Section 137.071 - Requirements for judgment documents.

(2) A judgment document in a criminal action must comply with ORS 18.038. In addition, a judgment document in a criminal action must:

(a) Indicate whether the defendant was determined to be financially eligible for purposes of appointed counsel in the action.

(b) Indicate whether the court appointed counsel for the defendant in the action.

(c) If there is no attorney for the defendant, indicate whether the defendant knowingly waived any right to an attorney after having been informed of that right.

(d) Include the identity of the recorder or reporter for the proceeding or action who is to be served under ORS 138.081.

(e) Include any information specifically required by statute or by court rule.

(f) Specify clearly the court’s determination for each charge in the information, indictment or complaint.

(g) Specify clearly the court’s disposition, including all legal consequences the court establishes or imposes. If the determination is one of conviction, the judgment document must include any suspension of sentence, forfeiture, imprisonment, cancellation of license, removal from office, monetary obligation, probation, conditions of probation, discharge, restitution, community service and all other sentences and legal consequences imposed by the court. Nothing in this paragraph requires the judgment document to specify any consequences that may result from the determination but are not established or imposed by the court.

(h) Include the identities of the attorney for the state and the attorney, if any, for the defendant.

(3) A judgment document in a criminal action that includes a money award, as defined in ORS 18.005, must comply with ORS 18.048.

(4) The requirements of this section do not apply to a judgment document if the action was commenced by the issuance of a uniform citation adopted under ORS 1.525 and the court has used the space on the citation for the entry of a judgment. The exemption provided by this subsection does not apply if any indictment, information or complaint other than a uniform citation is filed in the action.

[1989 c.472 §2; 1995 c.117 §1; 1997 c.526 §3; 2001 c.962 §88; 2003 c.300 §§1,2; 2003 c.576 §162]



Section 137.072



Section 137.073



Section 137.074 - Fingerprints of convicted felons and certain misdemeanants required.

[1989 c.790 §19; 1997 c.538 §14]

Note: 137.074 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.075



Section 137.076 - Blood or buccal sample and thumbprint of certain convicted defendants required; application.

(a) A felony;

(b) Sexual abuse in the third degree or public indecency;

(c) Conspiracy or attempt to commit rape in the third degree, sodomy in the third degree, sexual abuse in the second degree, burglary in the second degree or promoting prostitution; or

(d) Murder or aggravated murder.

(2) When a person is convicted of an offense listed in subsection (1) of this section:

(a) The person shall, whether or not ordered to do so by the court under paragraph (b) of this subsection, provide a blood or buccal sample at the request of the appropriate agency designated in paragraph (c) of this subsection.

(b) The court shall include in the judgment of conviction an order stating that a blood or buccal sample is required to be obtained at the request of the appropriate agency and, unless the convicted person lacks the ability to pay, that the person shall reimburse the appropriate agency for the cost of obtaining and transmitting the blood or buccal sample. If the judgment sentences the convicted person to probation, the court shall order the convicted person to submit to the obtaining of a blood or buccal sample as a condition of the probation.

(c) The appropriate agency shall cause a blood or buccal sample to be obtained and transmitted to the Department of State Police. The agency shall cause the sample to be obtained as soon as practicable after conviction. The agency shall obtain the convicted person’s thumbprint at the same time the agency obtains the blood or buccal sample. The agency shall include the thumbprint with the identifying information that accompanies the sample. Whenever an agency is notified by the Department of State Police that a sample is not adequate for analysis, the agency shall obtain and transmit a blood sample. The appropriate agency shall be:

(A) The Department of Corrections, whenever the convicted person is committed to the legal and physical custody of the department.

(B) In all other cases, the law enforcement agency attending upon the court.

(3)(a) A blood sample may only be drawn in a medically acceptable manner by a licensed physician, a person acting under the direction or control of a licensed physician, a physician assistant licensed under ORS 677.505 to 677.525, a nurse licensed under ORS chapter 678 or a qualified medical technician.

(b) A buccal sample may be obtained by anyone authorized to do so by the appropriate agency. The person obtaining the buccal sample shall follow the collection procedures established by the Department of State Police.

(c) A person authorized by this subsection to obtain a blood or buccal sample shall not be held civilly liable for obtaining a sample in accordance with this subsection and subsection (2) of this section, ORS 161.325 and 419C.473. The sample shall also be obtained and transmitted in accordance with any procedures that may be established by the Department of State Police. However, no test result or opinion based upon a test result shall be rendered inadmissible as evidence solely because of deviations from procedures adopted by the Department of State Police that do not affect the reliability of the opinion or test result.

(4) No sample is required to be obtained if:

(a) The Department of State Police notifies the court or the appropriate agency that it has previously received an adequate blood or buccal sample obtained from the convicted person in accordance with this section or ORS 161.325 or 419C.473; or

(b) The court determines that obtaining a sample would create a substantial and unreasonable risk to the health of the convicted person.

(5) The provisions of subsections (1) to (4) of this section apply to any person who, on or after September 29, 1991, is serving a term of incarceration as a sentence or as a condition of probation imposed for conviction of an offense listed in subsection (1) of this section, and any such person shall submit to the obtaining of a blood or buccal sample. Before releasing any such person from incarceration, the supervisory authority shall cause a blood or buccal sample and the person’s thumbprint to be obtained and transmitted in accordance with subsections (1) to (4) of this section.

[1991 c.669 §§2,5; 1993 c.14 §3; 1993 c.33 §298; 1993 c.301 §3; 1999 c.97 §1; 2001 c.852 §1; 2014 c.45 §23]

Note: 137.076 (5) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.077 - Presentence report; general principles of disclosure.

(1) The sentencing court for the purpose of assisting the court in determining the proper sentence to impose and to other judges who participate in a sentencing council discussion of the defendant. The sentencing judge may disclose information from the presentence report that is necessary to address the content of the report, examine the reasoning for a sentencing recommendation or to explain the reasons for the sentence imposed. Appellate judges may disclose information from the presentence report that is necessary for legal analysis of the case or to report the reasoning of the appellate court.

(2) The Department of Corrections, State Board of Parole and Post-Prison Supervision and other persons or agencies having a legitimate professional interest in the information likely to be contained therein. These agencies or persons may make the presentence report, or any reports based on the contents of that report, available to the victim.

(3) Appellate or review courts where relevant to an issue on which an appeal is taken or post-conviction relief sought.

(4) The district attorney, the defendant or the counsel of the defendant, as provided in ORS 137.079. The district attorney and counsel of the defendant may retain a copy of the presentence report as a part of the permanent records of the case. The district attorney and counsel of the defendant may disclose the contents of the presentence report to individuals or agencies when preparing for the sentencing of the defendant. "Individuals and agencies" include victims, psychologists, psychiatrists, medical doctors and any other person or agency who may assist the state or the defendant at the time of sentencing.

[1973 c.836 §260; 1987 c.320 §28; 1989 c.408 §1]



Section 137.079 - Presentence report; other writings considered in imposing sentence; disclosure to parties; court’s authority to except parts from disclosure.

(2) The court may except from disclosure parts of the presentence report or other written information described in subsection (1) of this section which are not relevant to a proper sentence, diagnostic opinions which might seriously disrupt a program of rehabilitation if known by the defendant, or sources of information which were obtainable with an expectation of confidentiality.

(3) If parts of the presentence report or other written information described in subsection (1) of this section are not disclosed under subsection (2) of this section, the court shall inform the parties that information has not been disclosed and shall state for the record the reasons for the court’s action. The action of the court in excepting information shall be reviewable on appeal.

(4) A defendant who is being sentenced for felonies committed prior to November 1, 1989, may file a written motion to correct the criminal history contained in the presentence report prior to the date of sentencing. At sentencing, the court shall consider defendant’s motion to correct the presentence report and shall correct any factual errors in the criminal history contained in that report. An order allowing or denying a motion made pursuant to this subsection shall not be reviewable on appeal. If corrections are made by the court, only corrected copies of the report shall be provided to individuals or agencies pursuant to ORS 137.077.

(5)(a) The provisions of this subsection apply only to a defendant being sentenced for a felony committed on or after November 1, 1989.

(b) Except as otherwise provided in paragraph (c) of this subsection, the defendant’s criminal history as set forth in the presentence report shall satisfy the state’s burden of proof as to the defendant’s criminal history.

(c) Prior to the date of sentencing, the defendant shall notify the district attorney and the court in writing of any error in the criminal history as set forth in the presentence report. Except to the extent that any disputed portion is later changed by agreement of the district attorney and defendant with the approval of the court, the state shall have the burden of proving by a preponderance of evidence any disputed part of the defendant’s criminal history. The court shall allow the state reasonable time to produce evidence to meet its burden.

(d) The court shall correct any error in the criminal history as reflected in the presentence report.

(e) If corrections to the presentence report are made by the court, only corrected copies of the report shall be provided to individuals or agencies pursuant to ORS 137.077.

(f) Except as provided in ORS 138.222, the court’s decision on issues relating to a defendant’s criminal history shall not be reviewable on appeal.

[1973 c.836 §261; 1977 c.372 §11; 1983 c.649 §1; 1989 c.408 §2; 1989 c.790 §8]



Section 137.080 - Consideration of circumstances in aggravation or mitigation of punishment.

(2) Notwithstanding any other provision of law, the consideration of aggravating and mitigating circumstances as to felonies committed on or after November 1, 1989, including the maximum sentence that may be imposed because of aggravating circumstances, shall be in accordance with rules of the Oregon Criminal Justice Commission.

[Amended by 1989 c.790 §9]



Section 137.085 - Age and physical disability of victim as factors in sentencing.

[1985 c.767 §1]

Note: 137.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.090 - Considerations in determining aggravation or mitigation.

(a) Any evidence received during the proceeding;

(b) The presentence report, where one is available; and

(c) Any other evidence relevant to aggravation or mitigation that the court finds trustworthy and reliable.

(2) In determining mitigation, the court may consider evidence regarding the defendant’s status as a servicemember as defined in ORS 135.881.

(3) When a witness is so sick or infirm as to be unable to attend, the deposition of the witness may be taken out of court at such time and place, and upon such notice to the adverse party, and before such person authorized to take depositions, as the court directs.

[Amended by 1965 c.400 §1; 1973 c.836 §259; 1989 c.790 §10; 2013 c.331 §1]



Section 137.100 - Defendant as witness in relation to circumstances.



Section 137.101 - Compensatory fine.

(2) Compensatory fines may be awarded in addition to restitution awarded under ORS 137.103 to 137.109.

(3) Nothing in this section limits or impairs the right of a person injured by a defendant’s criminal acts to sue and recover damages from the defendant in a civil action. Evidence that the defendant has paid or been ordered to pay compensatory fines under this section may not be introduced in any civil action arising out of the facts or events which were the basis for the compensatory fine. However, the court in such civil action shall credit any compensatory fine paid by the defendant to a victim against any judgment for punitive damages in favor of the victim in the civil action.

[1981 c.637 §2; 1987 c.2 §11]



Section 137.103 - Definitions for ORS 137.101 to 137.109.

(1) "Criminal activities" means any offense with respect to which the defendant is convicted or any other criminal conduct admitted by the defendant.

(2) "Economic damages":

(a) Has the meaning given that term in ORS 31.710, except that "economic damages" does not include future impairment of earning capacity; and

(b) In cases involving criminal activities described in ORS 163.263, 163.264 or 163.266, includes the greater of:

(A) The value to the defendant of the victim’s services as defined in ORS 163.261; or

(B) The value of the victim’s services, as defined in ORS 163.261, computed using the minimum wage established under ORS 653.025 and the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).

(3) "Restitution" means full, partial or nominal payment of economic damages to a victim. Restitution is independent of and may be awarded in addition to a compensatory fine awarded under ORS 137.101.

(4) "Victim" means:

(a) The person or decedent against whom the defendant committed the criminal offense, if the court determines that the person or decedent has suffered or did suffer economic damages as a result of the offense.

(b) Any person not described in paragraph (a) of this subsection whom the court determines has suffered economic damages as a result of the defendant’s criminal activities.

(c) The Criminal Injuries Compensation Account, if it has expended moneys on behalf of a victim described in paragraph (a) of this subsection.

(d) An insurance carrier, if it has expended moneys on behalf of a victim described in paragraph (a) of this subsection.

(e) Upon the death of a victim described in paragraph (a) or (b) of this subsection, the estate of the victim.

(f) The estate, successor in interest, trust, trustee, successor trustee or beneficiary of a trust against which the defendant committed the criminal offense, if the court determines that the estate, successor in interest, trust, trustee, successor trustee or beneficiary of a trust suffered economic damages as a result of the offense.

(5) "Victim" does not include any coparticipant in the defendant’s criminal activities.

[1977 c.371 §1; 1981 c.637 §1; 1983 c.488 §1; 1983 c.740 §16; 1987 c.905 §16; 2005 c.564 §1; 2005 c.642 §4; 2007 c.811 §5; 2015 c.9 §1]



Section 137.106 - Restitution to victims; objections by defendant; disclosure to defendant.

(b) Notwithstanding paragraph (a) of this subsection, a court may order that the defendant pay the victim restitution in a specific amount that is less than the full amount of the victim’s economic damages only if:

(A) The victim or, if the victim is an estate, successor in interest, trust or other entity, an authorized representative of the victim consents to the lesser amount, if the conviction is not for a person felony; or

(B) The victim or, if the victim is an estate, successor in interest, trust or other entity, an authorized representative of the victim consents in writing to the lesser amount, if the conviction is for a person felony.

(c) As used in this subsection, "person felony" has the meaning given that term in the rules of the Oregon Criminal Justice Commission.

(2) After the district attorney makes a presentation described in subsection (1) of this section, if the court is unable to find from the evidence presented that a victim suffered economic damages, the court shall make a finding on the record to that effect.

(3) No finding made by the court or failure of the court to make a finding under this section limits or impairs the rights of a person injured to sue and recover damages in a civil action as provided in ORS 137.109.

(4)(a) If a judgment or supplemental judgment described in subsection (1) of this section includes restitution, a court may delay the enforcement of the monetary sanctions, including restitution, only if the defendant alleges and establishes to the satisfaction of the court the defendant’s inability to pay the judgment in full at the time the judgment is entered. If the court finds that the defendant is unable to pay, the court may establish or allow an appropriate supervising authority to establish a payment schedule, taking into consideration the financial resources of the defendant and the burden that payment of restitution will impose, with due regard to the other obligations of the defendant. The supervising authority shall be authorized to modify any payment schedule established under this section.

(b) As used in this subsection, "supervising authority" means any state or local agency that is authorized to supervise the defendant.

(5) If the defendant objects to the imposition, amount or distribution of the restitution, the court shall allow the defendant to be heard on such issue at the time of sentencing or at the time the court determines the amount of restitution.

(6)(a) At least 10 days prior to the presentation described in subsection (1) of this section, the district attorney shall:

(A) Disclose to the defendant the names of any witnesses that may be called during the presentation; and

(B) Provide the defendant with copies of, or allow the defendant to inspect, any exhibits that will be used or introduced during the presentation.

(b) If the court finds that the district attorney has violated the requirements of this subsection, the court shall grant a continuance to allow additional time for preparation upon request of the defendant. Any additional time granted under this paragraph may not count toward the 90-day time limitation described in subsection (1) of this section.

[1977 c.371 §2; 1983 c.724 §1; 1993 c.533 §1; 1997 c.313 §23; 1999 c.1051 §124; 2003 c.670 §1; 2005 c.564 §2; 2007 c.425 §1; 2007 c.482 §1; 2013 c.388 §1; 2015 c.9 §2]



Section 137.107 - Authority of court to amend part of judgment relating to restitution.

[1997 c.526 §2; 2003 c.576 §163]

Note: 137.107 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.108 - Restitution when defendant has entered into diversion agreement.

(a) A requirement that the defendant pay the victim restitution in a specific amount that equals the full amount of the victim’s economic damages as determined by the court.

(b) A requirement that the defendant pay the victim restitution in a specific amount that is less than the full amount of the victim’s economic damages, with the consent of the victim.

(2) After the district attorney makes a presentation described in subsection (1) of this section, if the court is unable to find from the evidence presented that a victim suffered economic damages, the court shall make a finding on the record to that effect.

(3) A finding made by the court under this section, or a failure of the court to make a finding, does not limit or impair the right of a person injured to sue and recover damages in a civil action as provided in ORS 137.109.

(4) If the defendant objects to the imposition, amount or distribution of the restitution, the court shall allow the defendant to be heard on such issue at the time the court determines the amount of restitution.

(5) As used in this section, "victim" includes any person the court determines has suffered economic damages as a result of the act that has brought the defendant before the court for the purpose of entering into a driving while under the influence of intoxicants diversion agreement.

[2013 c.78 §7]



Section 137.109 - Effect of restitution order on other remedies of victim; credit of restitution against subsequent civil judgment; effect of criminal judgment on subsequent civil action.

(2) If conviction in a criminal trial necessarily decides the issue of a defendant’s liability for economic damages of a victim, that issue is conclusively determined as to the defendant if it is involved in a subsequent civil action.

[1977 c.371 §7; 1993 c.533 §2; 1997 c.526 §4; 1999 c.1051 §125; 2005 c.564 §3; 2013 c.78 §8]



Section 137.110



Section 137.111



Section 137.112



Section 137.113



Section 137.114



Section 137.115



Section 137.116



Section 137.117



Section 137.118 - Assignment of judgments for collection of monetary obligation; costs of collection.

(2)(a) The state may assign a judgment to the Department of Revenue or a private collection agency.

(b) A justice court may assign a judgment to a private collection agency or, in a criminal action, to the Department of Revenue for the purposes described in ORS 156.315.

(c) A municipal court may assign a judgment to:

(A) A private collection agency; or

(B) The Department of Revenue for the purposes described in subsections (6) to (8) of this section, if the judgment was entered in a criminal action and part of the judgment is payable to the State of Oregon.

(d) Nothing in this subsection limits the right of a municipal court or a justice court to assign for collection judgments in matters other than criminal actions.

(3) A municipal or justice court may add to any judgment in a criminal action that includes a monetary obligation a fee for the cost of collection if the court gives the defendant a period of time to pay the obligation after the date of imposition of the sentence or after the date of the hearing or proceeding that results in the imposition of the financial obligation. The fee may not exceed 25 percent of the monetary obligation imposed by the court without the addition of the cost of collection and may not be more than $250. The fee shall be waived or suspended by the court if the defendant pays the monetary obligation in the manner required by the court.

(4) A state court shall add to any judgment in a criminal action that includes a monetary obligation the fees required by ORS 1.202.

(5) As used in subsections (1) to (5) of this section, "criminal action" has the meaning given that term in ORS 131.005.

(6) If part of a judgment in a criminal action, as described in subsections (1) to (5) of this section, is payable to the State of Oregon, a municipal court may assign the judgment to the Collections Unit in the Department of Revenue for the following purposes:

(a) To determine whether refunds or other sums are owed to the debtor by the department; and

(b) To deduct the amount of debt from any refunds or other sums owed to the debtor by the department.

(7) If the Collections Unit determines that refunds or other sums are owed to the debtor, the department shall deduct the amount of the debt from any refunds or other sums owed to the debtor by the department. After also deducting costs of its actions under subsections (6) to (8) of this section, the department shall remit the amount deducted from refunds or other sums owed to the debtor to the municipal court that assigned the judgment.

(8) A debtor whose account is assigned to the Department of Revenue for setoff under subsections (6) to (8) of this section is entitled to the notice required by ORS 293.250 (3)(e) and to the opportunity for payment in ORS 293.250 (3)(d).

[1993 c.531 §1; 1995 c.512 §2; 1997 c.801 §99; 1999 c.64 §1; 2001 c.823 §19; 2003 c.375 §1; subsections (6) to (8) of 2005 Edition enacted as 2005 c.501 §1; 2005 c.501 §2; 2015 c.766 §10]

Note: 137.118 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.119



Section 137.120 - Term of sentence; reasons to be stated on record.

(2) Whenever any person is convicted of a felony committed on or after November 1, 1989, the court shall impose sentence in accordance with rules of the Oregon Criminal Justice Commission.

(3) This section does not affect the indictment, prosecution, trial, verdict, judgment or punishment of any felony committed before June 14, 1939, and all laws now and before that date in effect relating to such a felony are continued in full force and effect as to such a felony.

[Amended by 1967 c.372 §2; 1971 c.743 §324; 1977 c.372 §12; 1987 c.320 §29; 1989 c.790 §11]



Section 137.121 - Maximum consecutive sentences.

[1989 c.790 §14]

Note: 137.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.122



Section 137.123 - Provisions relating to concurrent and consecutive sentences.

(2) If a defendant is simultaneously sentenced for criminal offenses that do not arise from the same continuous and uninterrupted course of conduct, or if the defendant previously was sentenced by any other court within the United States to a sentence which the defendant has not yet completed, the court may impose a sentence concurrent with or consecutive to the other sentence or sentences.

(3) When a defendant is sentenced for a crime committed while the defendant was incarcerated after sentencing for the commission of a previous crime, the court shall provide that the sentence for the new crime be consecutive to the sentence for the previous crime.

(4) When a defendant has been found guilty of more than one criminal offense arising out of a continuous and uninterrupted course of conduct, the sentences imposed for each resulting conviction shall be concurrent unless the court complies with the procedures set forth in subsection (5) of this section.

(5) The court has discretion to impose consecutive terms of imprisonment for separate convictions arising out of a continuous and uninterrupted course of conduct only if the court finds:

(a) That the criminal offense for which a consecutive sentence is contemplated was not merely an incidental violation of a separate statutory provision in the course of the commission of a more serious crime but rather was an indication of defendant’s willingness to commit more than one criminal offense; or

(b) The criminal offense for which a consecutive sentence is contemplated caused or created a risk of causing greater or qualitatively different loss, injury or harm to the victim or caused or created a risk of causing loss, injury or harm to a different victim than was caused or threatened by the other offense or offenses committed during a continuous and uninterrupted course of conduct.

[1987 c.2 §12; 1991 c.67 §29; 1991 c.111 §14; 1995 c.657 §2; 2003 c.14 §58]



Section 137.124 - Commitment of defendant to Department of Corrections or county; place of confinement; transfer of inmates; juveniles.

(a) The court shall not designate the correctional facility in which the defendant is to be confined but shall commit the defendant to the legal and physical custody of the Department of Corrections; and

(b) If the judgment provides that the term of incarceration be served consecutively to a term of incarceration of 12 months or less that was imposed in a previous proceeding by a court of this state upon conviction of a felony, the defendant shall serve any remaining part of the previously imposed term of incarceration in the legal and physical custody of the Department of Corrections.

(2)(a) If the court imposes a sentence upon conviction of a felony that includes a term of incarceration that is 12 months or less, the court shall commit the defendant to the legal and physical custody of the supervisory authority of the county in which the crime of conviction occurred.

(b) Notwithstanding paragraph (a) of this subsection, when the court imposes a sentence upon conviction of a felony that includes a term of incarceration that is 12 months or less, the court shall commit the defendant to the legal and physical custody of the Department of Corrections if the court orders that the term of incarceration be served consecutively to a term of incarceration that exceeds 12 months that was imposed in a previous proceeding or in the same proceeding by a court of this state upon conviction of a felony.

(3) After assuming custody of the convicted person the Department of Corrections may transfer inmates from one correctional facility to another such facility for the purposes of diagnosis and study, rehabilitation and treatment, as best seems to fit the needs of the inmate and for the protection and welfare of the community and the inmate.

(4) If the court imposes a sentence of imprisonment upon conviction of a misdemeanor, it shall commit the defendant to the custody of the supervisory authority of the county in which the crime of conviction occurred.

(5)(a) When a person under 18 years of age at the time of committing the offense and under 20 years of age at the time of sentencing is committed to the Department of Corrections under ORS 137.707, the Department of Corrections shall transfer the physical custody of the person to the Oregon Youth Authority as provided in ORS 420.011 if:

(A) The person will complete the sentence imposed before the person attains 25 years of age; or

(B) The Department of Corrections and the Oregon Youth Authority determine that, because of the person’s age, immaturity, mental or emotional condition or risk of physical harm to the person, the person should not be incarcerated initially in a Department of Corrections institution.

(b) A person placed in the custody of the Oregon Youth Authority under this subsection shall be returned to the physical custody of the Department of Corrections whenever the Director of the Oregon Youth Authority, after consultation with the Department of Corrections, determines that the conditions or circumstances that warranted the transfer of custody under this subsection are no longer present.

(c) Notwithstanding ORS 137.320, the sheriff may by agreement with the Department of Corrections transfer the person described in this subsection directly to a youth correction facility for physical custody without first delivering the person to the Department of Corrections. As part of the agreement with the Department of Corrections, the sheriff may designate the county juvenile department or the Oregon Youth Authority to conduct the direct transfer described in this paragraph if the sheriff has entered into a written agreement with the county juvenile department, the Oregon Youth Authority, or both, to provide the direct transfer.

(6)(a) When a person under 18 years of age at the time of committing the offense and under 20 years of age at the time of sentencing is committed to the legal and physical custody of the Department of Corrections or the supervisory authority of a county following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 or sentencing under ORS 137.707 (5)(b)(A) or (7)(b) or 137.712, the Department of Corrections or the supervisory authority of a county shall transfer the person to the physical custody of the Oregon Youth Authority for placement as provided in ORS 420.011 (3). The terms and conditions of the person’s incarceration and custody are governed by ORS 420A.200 to 420A.206. Notwithstanding ORS 137.320, the sheriff may by agreement with the Department of Corrections or the supervisory authority of a county transfer the person described in this subsection directly to a youth correction facility for physical custody without first delivering the person to the Department of Corrections or supervisory authority of the county. As part of the agreement with the Department of Corrections or supervisory authority of the county, the sheriff may designate the county juvenile department or the Oregon Youth Authority to conduct the direct transfer described in this paragraph if the sheriff has entered into a written agreement with the county juvenile department, the Oregon Youth Authority, or both, to provide the direct transfer.

(b) Notwithstanding ORS 137.320, when a person under 16 years of age is waived under ORS 419C.349, 419C.352, 419C.364 or 419C.370 and subsequently is sentenced to a term of imprisonment in the county jail, the sheriff shall transfer the person to a youth correction facility for physical custody as provided in ORS 420.011 (3).

(7) If the Director of the Oregon Youth Authority concurs in the decision, the Department of Corrections or the supervisory authority of a county shall transfer the physical custody of a person committed to the Department of Corrections or the supervisory authority of the county under subsection (1) or (2) of this section to the Oregon Youth Authority as provided in ORS 420.011 (2) if:

(a) The person was at least 18 years of age but under 20 years of age at the time of committing the felony for which the person is being sentenced to a term of incarceration;

(b) The person is under 20 years of age at the time of commitment to the Department of Corrections or the supervisory authority of the county;

(c) The person has not been committed previously to the legal and physical custody of the Department of Corrections or the supervisory authority of a county;

(d) The person has not been convicted and sentenced to a term of incarceration for the commission of a felony in any other state;

(e) The person will complete the term of incarceration imposed before the person attains 25 years of age;

(f) The person is likely in the foreseeable future to benefit from the rehabilitative and treatment programs administered by the Oregon Youth Authority;

(g) The person does not pose a substantial danger to Oregon Youth Authority staff or persons in the custody of the Oregon Youth Authority; and

(h) At the time of the proposed transfer, no more than 50 persons are in the physical custody of the Oregon Youth Authority under this subsection.

(8) Notwithstanding the provisions of subsections (5)(a)(A) or (7) of this section, the department or the supervisory authority of a county may not transfer the physical custody of the person under subsection (5)(a)(A) or (7) of this section if the Director of the Oregon Youth Authority, after consultation with the Department of Corrections or the supervisory authority of a county, determines that, because of the person’s age, mental or emotional condition or risk of physical harm to other persons, the person should not be incarcerated in a youth correction facility.

[1967 c.585 §4; 1971 c.743 §325; 1973 c.836 §262; 1985 c.631 §5; 1987 c.320 §30; 1993 c.33 §299; 1993 c.546 §118; 1995 c.422 §§57,57a; 1995 c.423 §12a; 1999 c.109 §5; 2013 c.355 §1; 2014 c.31 §1]



Section 137.125



Section 137.126 - Definitions for ORS 137.126 to 137.131.

(1) "Community service" means uncompensated labor for an agency whose purpose is to enhance physical or mental stability, environmental quality or the social welfare.

(2) "Agency" means a nonprofit organization or public body agreeing to accept community service from offenders and to report on the progress of ordered community service to the court or its delegate.

[1981 c.551 §2]



Section 137.127



Section 137.128 - Community service as part of sentence; effect of failure to perform community service.

(2) Failure to perform a community service sentence may be grounds for revocation of probation or contempt of court.

[1981 c.551 §§3,5]



Section 137.129 - Length of community service sentence.

(1) For a violation, not more than 48 hours.

(2) For a misdemeanor other than driving under the influence of intoxicants in violation of ORS 813.010, not more than 160 hours.

(3)(a) For a felony committed prior to November 1, 1993, not more than 500 hours.

(b) For a felony committed on or after November 1, 1993, as provided in the rules of the Oregon Criminal Justice Commission.

(4) For a violation of driving under the influence of intoxicants under ORS 813.010, not less than 80 hours or more than 250 hours.

[1981 c.551 §4; 1983 c.721 §1; 1985 c.16 §447; 1993 c.692 §3; 1999 c.1051 §68a]



Section 137.130



Section 137.131 - Community service as condition of probation for offense involving graffiti.

(2) The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

[1995 c.615 §5; 2009 c.15 §1]



Section 137.138 - Forfeiture of weapons and revocation of hunting license for certain convictions.

(2) In addition to and not in lieu of any other sentence it may impose, a court shall revoke any hunting license possessed by a defendant convicted as described in subsection (1) of this section.

(3) The State Fish and Wildlife Director shall refuse to issue a hunting license to a defendant convicted as described under subsection (1) of this section for a period of two years following the conviction.

(4) As used in this section, "livestock animal" has the meaning given in ORS 164.055.

[1999 c.766 §1; 2001 c.666 §§27,39; 2005 c.830 §21]

Note: 137.138 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.140



Section 137.143 - All monetary obligations constitute single obligation on part of convicted person.

[Formerly 137.288]

Note: 137.143 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.145 - Definitions for ORS 137.145 to 137.159.

(1) "Criminal judgment" means a judgment of conviction in a criminal action.

(2) "Local court" means a justice or municipal court.

[2013 c.685 §15]



Section 137.146 - Priorities for application of payments on criminal judgments entered in circuit courts.

(2) Except as provided in ORS 137.153, if there is more than one person or public body to whom an obligation is payable under a level, a circuit court shall divide each payment based on each person’s or public body’s proportionate share of the total amount of obligations in that level.

[Formerly 137.289]



Section 137.147 - Priorities for application of payments on criminal judgments entered in local courts.

(2) Except as provided in ORS 137.154, if there is more than one person or public body to whom an obligation is payable under a level, a local court shall divide each payment based on each person’s or public body’s proportionate share of the total amount of obligations in that level.

[2013 c.685 §16]



Section 137.149 - Level I obligations in circuit court judgments.

[Formerly 137.291]



Section 137.150



Section 137.151 - Level I obligations in local court judgments.

[2013 c.685 §17]



Section 137.153 - Level II obligations in circuit court judgments.

(a) Type 1 obligations include awards of restitution as defined in ORS 137.103, awards of restitution under ORS 419C.450 and money awards made under ORS 811.706.

(b) Type 2 obligations include all fines and other monetary obligations payable to the state for which the law does not expressly provide other disposition, including fines payable to the state under ORS 153.633, 153.645 and 153.650.

(2) If a judgment contains both types of Level II obligations, the circuit court shall apply 50 percent of amounts creditable to Level II obligations to Type 1 obligations and 50 percent of the amounts to Type 2 obligations, until all obligations in one of the two types have been paid in full. All subsequent amounts creditable to Level II obligations shall be applied against the other type of obligations until those obligations have been paid in full.

(3) If there is more than one person for whose benefit a Type 1 money award has been made, the circuit court shall pay the moneys credited to Type 1 obligations in the following order of priority:

(a) If the judgment contains a money award payable to the person or persons against whom the defendant committed the offense, the court shall first pay all moneys credited to Type 1 obligations to those persons, and shall continue to do so until all those obligations are paid in full. If there is more than one person to whom an obligation is payable under this paragraph, the court shall divide each payment under this paragraph based on each person’s proportionate share of the total amount of obligations subject to payment under this paragraph.

(b) If the judgment contains a money award payable to the Criminal Injuries Compensation Account, the court shall thereafter transfer moneys credited to Type 1 obligations to the account until the award is paid in full.

(c) If the judgment contains a money award payable to any other victims, as defined in ORS 137.103, the court shall thereafter pay the moneys credited to Type 1 obligations to those victims until those victims are paid in full.

[Formerly 137.292]



Section 137.154 - Level II obligations in local court judgments.

(a) Type 1 obligations include awards of restitution as defined in ORS 137.103, awards of restitution under ORS 419C.450 and money awards made under ORS 811.706.

(b) Type 2 obligations include all fines and other monetary obligations payable to the state, a city or a county, after payment of the amount provided for in ORS 153.633 (2).

(2) If a criminal judgment entered in a local court contains both types of Level II obligations, the court shall apply 50 percent of amounts creditable to Level II obligations to Type 1 obligations and 50 percent of the amounts to Type 2 obligations, until all obligations in one of the two types have been paid in full. All subsequent amounts creditable to Level II obligations shall be applied against the other type of obligations until those obligations have been paid in full.

(3) If there is more than one person for whose benefit a Type 1 money award has been made, a local court shall pay the moneys credited to Type 1 obligations in the following order of priority:

(a) If the judgment contains a money award payable to the person or persons against whom the defendant committed the offense, the court shall first pay all moneys credited to Type 1 obligations to those persons, and shall continue to do so until all those obligations are paid in full. If there is more than one person to whom an obligation is payable under this paragraph, the court shall divide each payment under this paragraph based on each person’s proportionate share of the total amount of obligations subject to payment under this paragraph.

(b) If the judgment contains a money award payable to the Criminal Injuries Compensation Account, the court shall thereafter transfer moneys credited to Type 1 obligations to the account until the award is paid in full.

(c) If the judgment contains a money award payable to any other victims, as defined in ORS 137.103, the court shall thereafter pay the moneys credited to Type 1 obligations to those victims until those victims are paid in full.

[2013 c.685 §18]



Section 137.155 - Level III obligations in circuit court judgments.

[Formerly 137.294]



Section 137.156 - Level III obligations in local court judgments.

[2013 c.685 §19]



Section 137.157 - Level IV obligations in circuit court judgments.

[Formerly 137.296]



Section 137.158 - Level IV obligations in local court judgments.

[2013 c.685 §20]



Section 137.159 - Level V obligations in circuit court judgments.

[Formerly 137.297]



Section 137.160



Section 137.167 - Imprisonment when county jail is not suitable for safe confinement.

[Formerly 137.140]



Section 137.170 - Entry of judgment in criminal action.

[Amended by 1959 c.638 §19; 1973 c.836 §264; 1985 c.540 §36; 1997 c.801 §65b]



Section 137.175 - Judgment in criminal action that effects release of defendant; delivery to sheriff.

[1987 c.251 §3; 1991 c.111 §15; 1997 c.801 §65c]



Section 137.180



Section 137.183 - Interest on judgments; waiver; payments.

(b) When a person is sentenced to a term of imprisonment, interest on a judgment in a criminal action does not begin to accrue until the first day of the second full calendar month after the person’s initial release from custody following the sentencing in which the monetary obligation was imposed. If the judgment includes a money award for restitution, the judgment accrues interest for a period of 20 years after the first day of the second full calendar month after the person’s initial release from custody following the sentencing in which the monetary obligation was imposed.

(2) The State Court Administrator may waive interest, or cause waiver of interest, on any criminal judgment or category of criminal judgments for the purpose of administering the collection of judgments of the Supreme Court, the Court of Appeals, the Oregon Tax Court and circuit courts. A judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court or a circuit court may waive interest in any criminal action or proceeding for good cause shown.

(3) A municipal judge may waive interest on any criminal judgment, or category of criminal judgments, entered in the municipal court in which the judge presides. A justice of the peace may waive interest on any criminal judgment, or category of criminal judgments, entered in the justice court in which the justice of the peace presides.

(4) A waiver under subsection (2) or (3) of this section may be for all or part of the interest payable on a criminal judgment and may be for a specified period of time.

(5) All payments collected under a criminal judgment must first be applied against the principal amount of a money award. Payments may be applied against interest on the money award only after the principal amount of the money award is paid. This subsection applies only to judgments of the Supreme Court, the Court of Appeals, the Oregon Tax Court and circuit courts.

(6) Moneys collected as interest under a criminal judgment may be applied against costs of collection. Except as provided in subsection (7) of this section:

(a) Any amounts of moneys collected as interest on judgments of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit courts that remain after payment of collection costs shall be deposited in the Criminal Injuries Compensation Account to be used for the purposes specified in ORS 147.225.

(b) Any amounts of moneys collected as interest on judgments of the municipal or justice courts that remain after payment of collection costs shall be deposited in the general fund of the city or county in which the court operates and be available for general governmental purposes.

(7) After any payment of costs of collection, any interest collected on an award for restitution on and after January 1, 2012, must be paid to the person in whose favor the award of restitution was made.

(8) As used in this section, "criminal judgment" means a judgment entered in a criminal action as defined in ORS 131.005.

[1999 c.1064 §2; 2005 c.618 §7; 2007 c.626 §1]

Note: 137.183 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.190



Section 137.200



Section 137.205



Section 137.210 - Taxation of costs against complainant.

(2) Upon making the entry prescribed in subsection (1) of this section, the justice or court shall immediately render judgment against the complainant for the costs and disbursements of the action or proceeding.

(3) As used in this section "complainant" means every person who voluntarily appears before any magistrate or grand jury to prosecute any person in a criminal action, either for a misdemeanor or felony.

[Amended by 1959 c.426 §3]



Section 137.220 - Clerk to prepare trial court file.

[1959 c.558 §33 (enacted in lieu of 137.190)]



Section 137.223 - Order setting aside judgment of guilty except for insanity; fees; procedure; effect of order.

(2) A person described in subsection (1) of this section may file the motion to set aside a judgment of guilty except for insanity any time after three years from the date of entry of the judgment of guilty except for insanity, provided that:

(a) The person is no longer under the jurisdiction of the Psychiatric Security Review Board or the Oregon Health Authority; and

(b) The person has no other findings of guilty except for insanity within the 10 years prior to filing the motion and no convictions for offenses other than motor vehicle violations within the 10 years prior to filing the motion.

(3)(a) A copy of the motion and a full set of the defendant’s fingerprints shall be served upon the office of the prosecuting attorney who prosecuted the offense and opportunity shall be given to contest the motion. The fingerprint card with the notation "motion for setting aside judgment of guilty except for insanity" shall be forwarded to the Department of State Police. Information resulting from the fingerprint search along with the fingerprint card shall be returned to the prosecuting attorney.

(b) When a prosecuting attorney is served with a copy of a motion to set aside a judgment of guilty except for insanity under this section, the prosecuting attorney shall provide a copy of the motion and notice of the hearing date to the victim, if any, of the offense by mailing a copy of the motion and notice to the victim’s last-known address.

(c) When a person files a motion under this section, the person must pay a fee of $80 to the Department of State Police. The person shall attach a certified check payable to the Department of State Police in the amount of $80 to the fingerprint card that is served upon the prosecuting attorney. The office of the prosecuting attorney shall forward the check with the fingerprint card to the Department of State Police.

(d) In addition to the fee established under paragraph (c) of this subsection, the person must pay the filing fee established under ORS 21.135.

(4)(a) Upon hearing the motion, the court may require the filing of such affidavits and may require the taking of such proofs as the court deems proper. The court shall allow the victim, if any, to make a statement at the hearing.

(b) Except as otherwise provided in paragraph (c) of this subsection, if the court determines that the circumstances and behavior of the person from the date of the judgment of guilty except for insanity to the date of the hearing on the motion warrant the court granting the motion, the court shall enter an order setting aside the judgment of guilty except for insanity.

(c) Unless the court makes written findings by clear and convincing evidence that granting the motion would not be in the best interests of justice, the court shall grant the motion and enter an order as provided in paragraph (b) of this subsection if the defendant was found guilty except for insanity of an offense described in ORS 137.225 (12) and is otherwise eligible for relief under this section.

(d) An order entered under this subsection shall state the original arrest charge and the charge for which the person was found guilty except for insanity. The order shall further state that positive identification has been established by the Department of State Police and further identified as to Department of State Police number or submitting agency number.

(5)(a) Upon the entry of an order under subsection (4) of this section:

(A) The person, for purposes of the law, shall be deemed not to have been previously found guilty except for insanity, and the court shall issue an order sealing the records of the case, including the records of arrest, whether or not the arrest resulted in a further criminal proceeding.

(B) The court shall inform the person that the person’s right to possess, purchase or otherwise acquire a firearm remains prohibited under federal law.

(b) For purposes of this subsection, records of the case do not include medical records that are in the possession of the Psychiatric Security Review Board or the Oregon Health Authority, including medical evaluations and reports submitted from other agencies concerning the status or compliance of the person.

(6) The clerk of the court shall forward a certified copy of the order entered under subsection (5) of this section to such agencies as directed by the court. A certified copy shall be sent to the Psychiatric Security Review Board or the Oregon Health Authority, as appropriate. Upon entry of the order, the judgment of guilty except for insanity shall be deemed not to have been entered, and the person may answer accordingly any questions relating to its occurrence.

(7) For purposes of any civil action in which truth is an element of a claim for relief or affirmative defense, the provisions of subsection (6) of this section providing that the judgment of guilty except for insanity be deemed not to have been entered do not apply and a party may apply to the court for an order requiring disclosure of the official records in the case as may be necessary in the interests of justice.

(8) Upon motion of any prosecutor or defendant in a case involving records sealed under this section, supported by affidavit showing good cause, the court with jurisdiction may order the reopening and disclosure of any records sealed under this section for the limited purpose of assisting the investigation of the movant. However, such an order has no other effect on the orders setting aside the judgment of guilty except for insanity.

[2015 c.320 §1]

Note: 137.223 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.225 - Order setting aside conviction or record of arrest; fees; prerequisites; limitations.

(b) At any time after the lapse of one year from the date of any arrest, if no accusatory instrument was filed, or at any time after an acquittal or a dismissal of the charge, the arrested person may apply to the court that would have jurisdiction over the crime for which the person was arrested, for entry of an order setting aside the record of the arrest. For the purpose of computing the one-year period, time during which the arrested person has secreted himself or herself within or without this state is not included.

(c) A person whose sentence of probation was revoked may not apply to the court for entry of an order setting aside the conviction for which the person was sentenced to probation for a period of 10 years from the date of revocation.

(2)(a) A copy of the motion and a full set of the defendant’s fingerprints shall be served upon the office of the prosecuting attorney who prosecuted the crime or violation, or who had authority to prosecute the charge if there was no accusatory instrument filed, and opportunity shall be given to contest the motion. The fingerprint card with the notation "motion for setting aside conviction," or "motion for setting aside arrest record" as the case may be, shall be forwarded to the Department of State Police. Information resulting from the fingerprint search along with the fingerprint card shall be returned to the prosecuting attorney.

(b) When a prosecuting attorney is served with a copy of a motion to set aside a conviction under this section, the prosecuting attorney shall provide a copy of the motion and notice of the hearing date to the victim, if any, of the crime by mailing a copy of the motion and notice to the victim’s last-known address.

(c) When a person makes a motion under subsection (1)(a) of this section, the person must pay a fee of $80 to the Department of State Police. The person shall attach a certified check payable to the Department of State Police in the amount of $80 to the fingerprint card that is served upon the prosecuting attorney. The office of the prosecuting attorney shall forward the check with the fingerprint card to the Department of State Police.

(d) In addition to the fee established under paragraph (c) of this subsection, when a person makes a motion under subsection (1)(a) of this section the person must pay the filing fee established under ORS 21.135.

(e) The prosecuting attorney may not charge the defendant a fee for performing the requirements described in this section.

(3) Upon hearing the motion, the court may require the filing of such affidavits and may require the taking of such proofs as the court deems proper. The court shall allow the victim to make a statement at the hearing. Except as otherwise provided in subsection (12) of this section, if the court determines that the circumstances and behavior of the applicant from the date of conviction, or from the date of arrest as the case may be, to the date of the hearing on the motion warrant setting aside the conviction, or the arrest record as the case may be, the court shall enter an appropriate order that shall state the original arrest charge and the conviction charge, if any and if different from the original, date of charge, submitting agency and disposition. The order shall further state that positive identification has been established by the Department of State Police and further identified as to Department of State Police number or submitting agency number. Upon the entry of the order, the applicant for purposes of the law shall be deemed not to have been previously convicted, or arrested as the case may be, and the court shall issue an order sealing the record of conviction and other official records in the case, including the records of arrest whether or not the arrest resulted in a further criminal proceeding.

(4) The clerk of the court shall forward a certified copy of the order to such agencies as directed by the court. A certified copy must be sent to the Department of Corrections when the person has been in the custody of the Department of Corrections. Upon entry of the order, the conviction, arrest or other proceeding shall be deemed not to have occurred, and the applicant may answer accordingly any questions relating to its occurrence.

(5) The provisions of subsection (1)(a) of this section apply to a conviction for:

(a) A Class B felony, except for a violation of ORS 166.429 or any crime classified as a person felony as that term is defined in the rules of the Oregon Criminal Justice Commission, only if:

(A)(i) Twenty years or more have elapsed from the date of the conviction sought to be set aside or of the release of the person from imprisonment for the conviction sought to be set aside, whichever is later; and

(ii) The person has not been convicted of or arrested for any other offense, excluding motor vehicle violations, after the date the person was convicted of the offense sought to be set aside. Notwithstanding subsection (1) of this section, a conviction or arrest that has been set aside under this section shall be considered for the purpose of determining whether this subparagraph is applicable; or

(B) The Class B felony is described in paragraphs (b) to (e) of this subsection.

(b) Any crime punishable as a misdemeanor, including judgment of conviction for a misdemeanor pursuant to ORS 161.705.

(c) Unlawful possession of a controlled substance classified in Schedule I.

(d) An offense constituting a violation under state law or local ordinance.

(e) An offense committed before January 1, 1972, that, if committed after that date, would qualify for an order under this section.

(6) Notwithstanding subsection (5) of this section, the provisions of subsection (1)(a) of this section do not apply to a conviction for:

(a) Criminal mistreatment in the second degree under ORS 163.200 if the victim at the time of the crime was 65 years of age or older.

(b) Criminal mistreatment in the first degree under ORS 163.205 if the victim at the time of the crime was 65 years of age or older, or when the offense constitutes child abuse as defined in ORS 419B.005.

(c) Endangering the welfare of a minor under ORS 163.575 (1)(a), when the offense constitutes child abuse as defined in ORS 419B.005.

(d) Criminally negligent homicide under ORS 163.145, when that offense was punishable as a Class C felony.

(e) Assault in the third degree under ORS 163.165 (1)(h).

(f) Any sex crime, unless:

(A) The sex crime is listed in ORS 163A.140 (1)(a) and:

(i) The person has been relieved of the obligation to report as a sex offender pursuant to a court order entered under ORS 163A.145 or 163A.150; and

(ii) The person has not been convicted of, found guilty except for insanity of or found to be within the jurisdiction of the juvenile court based on a crime for which the court is prohibited from setting aside the conviction under this section; or

(B) The sex crime constitutes a Class C felony and:

(i) The person was under 16 years of age at the time of the offense;

(ii) The person is:

(I) Less than two years and 180 days older than the victim; or

(II) At least two years and 180 days older, but less than three years and 180 days older, than the victim and the court finds that setting aside the conviction is in the interests of justice and of benefit to the person and the community;

(iii) The victim’s lack of consent was due solely to incapacity to consent by reason of being less than a specified age;

(iv) The victim was at least 12 years of age at the time of the offense;

(v) The person has not been convicted of, found guilty except for insanity of or found to be within the jurisdiction of the juvenile court based on a crime for which the court is prohibited from setting aside the conviction under this section; and

(vi) Each conviction or finding described in this subparagraph involved the same victim.

(7) Notwithstanding subsection (5) of this section, the provisions of subsection (1) of this section do not apply to:

(a) A conviction for a state or municipal traffic offense.

(b) A person convicted, within the 10-year period immediately preceding the filing of the motion pursuant to subsection (1) of this section, of any other offense, excluding motor vehicle violations, whether or not the other conviction is for conduct associated with the same criminal episode that caused the arrest or conviction that is sought to be set aside. A single violation, other than a motor vehicle violation, within the last 10 years is not a conviction under this subsection. Notwithstanding subsection (1) of this section, a conviction that has been set aside under this section shall be considered for the purpose of determining whether this paragraph is applicable.

(c) A person who at the time the motion authorized by subsection (1) of this section is pending before the court is under charge of commission of any crime.

(8) The provisions of subsection (1)(b) of this section do not apply to:

(a) A person arrested within the three-year period immediately preceding the filing of the motion for any offense, excluding motor vehicle violations, and excluding arrests for conduct associated with the same criminal episode that caused the arrest that is sought to be set aside. An arrest that has been set aside under this section may not be considered for the purpose of determining whether this paragraph is applicable.

(b) An arrest for driving while under the influence of intoxicants if the charge is dismissed as a result of the person’s successful completion of a diversion agreement described in ORS 813.200.

(9) The provisions of subsection (1) of this section apply to convictions and arrests that occurred before, as well as those that occurred after, September 9, 1971. There is no time limit for making an application.

(10) For purposes of any civil action in which truth is an element of a claim for relief or affirmative defense, the provisions of subsection (3) of this section providing that the conviction, arrest or other proceeding be deemed not to have occurred do not apply and a party may apply to the court for an order requiring disclosure of the official records in the case as may be necessary in the interest of justice.

(11) Upon motion of any prosecutor or defendant in a case involving records sealed under this section, supported by affidavit showing good cause, the court with jurisdiction may order the reopening and disclosure of any records sealed under this section for the limited purpose of assisting the investigation of the movant. However, such an order has no other effect on the orders setting aside the conviction or the arrest record.

(12) Unless the court makes written findings by clear and convincing evidence that granting the motion would not be in the best interests of justice, the court shall grant the motion and enter an order as provided in subsection (3) of this section if the defendant has been convicted of one of the following crimes and is otherwise eligible for relief under this section:

(a) Abandonment of a child, ORS 163.535.

(b) Attempted assault in the second degree, ORS 163.175.

(c) Assault in the third degree, ORS 163.165.

(d) Coercion, ORS 163.275.

(e) Criminal mistreatment in the first degree, ORS 163.205.

(f) Attempted escape in the first degree, ORS 162.165.

(g) Incest, ORS 163.525, if the victim was at least 18 years of age.

(h) Intimidation in the first degree, ORS 166.165.

(i) Attempted kidnapping in the second degree, ORS 163.225.

(j) Attempted robbery in the second degree, ORS 164.405.

(k) Robbery in the third degree, ORS 164.395.

(L) Supplying contraband, ORS 162.185.

(m) Unlawful use of a weapon, ORS 166.220.

(13) As used in this section, "sex crime" has the meaning given that term in ORS 163A.005. [1971 c.434 §2; 1973 c.680 §3; 1973 c.689 §1a; 1973 c.836 §265; 1975 c.548 §10; 1975 c.714 §2; 1977 c.286 §1; 1983 c.556 §1; 1983 c.740 §17; 1987 c.320 §31; 1987 c.408 §1; 1987 c.864 §6; 1989 c.774 §1; 1991 c.830 §6; 1993 c.546 §98; 1993 c.664 §2; 1995 c.429 §9; 1995 c.743 §1; 1999 c.79 §1; 2007 c.71 §35; 2009 c.360 §1; 2009 c.560 §1; 2011 c.196 §1; 2011 c.533 §1; 2011 c.547 §29; 2011 c.595 §87; 2012 c.70 §4; 2013 c.390 §1; 2015 c.235 §1; 2015 c.820 §§32,32a]

Note: Section 129, chapter 614, Oregon Laws 2015, provides:

Sec. 129. When a person convicted of a marijuana offense based on conduct that occurs before the effective date of this 2015 Act [June 30, 2015] files a motion for a court order setting aside the conviction pursuant to ORS 137.225, the court shall consider the offense to be classified under ORS 161.535 or 161.555 as if the conduct occurred on or after the effective date of this 2015 Act, or if the offense is no longer a crime, the court shall consider the offense to be classified as a Class C misdemeanor, when determining if the person is eligible for the order. [2015 c.614 §129]

Note: Section 12 (2), chapter 591, Oregon Laws 2013, provides:

Sec. 12. (2) When a person convicted of a marijuana offense based on conduct occurring before July 1, 2013, files a motion for a court order setting aside the conviction pursuant to ORS 137.225, the court shall consider the offense to be classified under ORS 161.535 or 161.555 as if the conduct occurred on July 1, 2013, when determining if the person is eligible for the order.

[2013 c.591 §12; 2015 c.290 §1(2)]



Section 137.226 - Eligibility for order setting aside certain marijuana convictions.

(1) The defendant was under 21 years of age at the time of the conviction;

(2) The defendant has not been convicted of any other offense, excluding motor vehicle violations; and

(3) The defendant has fully complied with and performed the sentence of the court.

[2015 c.844 §3]

Note: 137.226 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.227 - Evaluation after conviction to determine if defendant is alcoholic or drug-dependent person; agencies to perform evaluation.

(2) The court shall designate agencies or organizations to perform the evaluations required under subsection (1) of this section. The designated agencies or organizations must meet the standards set by the Oregon Health Authority to perform the evaluations for drug dependency and must be approved by the authority. Wherever possible, a court shall designate agencies or organizations to perform the evaluations that are separate from those that may be designated to carry out a program of treatment for alcohol or drug dependency.

[1991 c.630 §1; 2009 c.595 §94]

Note: 137.227 to 137.229 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.228 - Finding that defendant is alcoholic or drug-dependent person; effect.

(2) When the court finds that the defendant is an alcoholic or a drug-dependent person, the court, when it sentences the defendant to a term of imprisonment, shall direct the Department of Corrections to place the defendant in an appropriate alcohol or drug treatment program, to the extent that resources are available. The alcohol or drug treatment program shall meet the standards promulgated by the Oregon Health Authority pursuant to ORS 430.357.

[1991 c.630 §§2,3; 2005 c.271 §1; 2009 c.595 §95]

Note: See note under 137.227.



Section 137.229 - Duty of Department of Corrections.

[1991 c.630 §4; 2011 c.673 §5]

Note: See note under 137.227.



Section 137.230 - Definitions for ORS 137.260.

[1961 c.412 §1; 1987 c.158 §20]



Section 137.240



Section 137.250



Section 137.260 - Political rights restored to persons convicted of felony before August 9, 1961, and subsequently discharged.

[1961 c.412 §4]



Section 137.270 - Effect of felony conviction on property of defendant.

[Formerly 137.460; 2003 c.576 §191]



Section 137.275 - Effect of felony conviction on civil and political rights of felon.

[1975 c.781 §1]



Section 137.280



Section 137.281 - Withdrawal of rights during term of incarceration; restoration of rights.

(a) The defendant is released from incarceration; or

(b) The defendant’s conviction is set aside.

(2) Subsection (1) of this section applies to any term of incarceration, whether the term of incarceration was imposed as a result of conviction or as a sanction or revocation resulting from the defendant’s violation of the terms and conditions of probation, parole or post-prison supervision.

(3) The rights and privileges of which a person may be deprived under this section are:

(a) Holding a public office or an office of a political party or becoming or remaining a candidate for either office;

(b) Holding a position of private trust;

(c) Acting as a juror; or

(d) Exercising the right to vote.

(4) If the court under subsection (1) of this section temporarily stays execution of sentence for any purpose other than probation, the defendant nonetheless is sentenced for purposes of subsection (1) of this section.

(5) A person convicted of any crime and serving a term of imprisonment in any federal correctional institution in this state is deprived of the rights to register to vote, update a registration or vote in any election in this state from the date of sentencing until:

(a) The person is discharged or paroled from imprisonment; or

(b) The person’s conviction is set aside.

(6) The county clerk or county official in charge of elections in any county may cancel the registration of any person serving a term of imprisonment in any federal correctional institution in this state.

(7) Except as otherwise provided in ORS 10.030, the rights and privileges withdrawn by this section are restored automatically upon release from incarceration, but in the case of parole shall be automatically withdrawn upon a subsequent imprisonment for violation of the terms of the parole.

[1983 c.515 §2 (enacted in lieu of 137.280); 1987 c.320 §32; 1993 c.14 §4; 1997 c.313 §10; 1999 c.499 §1; 2008 c.35 §6]



Section 137.285 - Retained rights of felon; regulation of exercise.

[1975 c.781 §3; 1979 c.284 §116; 1987 c.320 §33]



Section 137.286 - Minimum fines for misdemeanors and felonies; retention of jurisdiction.

(2) Unless a specific minimum fine is provided by law, the minimum fine for a felony is $200.

(3) A court may waive payment of the minimum fine established by this section, in whole or in part, if the court finds that requiring payment of the minimum fine would be inconsistent with justice in the case. In making its determination under this subsection, the court shall consider:

(a) The financial resources of the defendant and the burden that payment of the minimum fine will impose, with due regard to the other obligations of the defendant; and

(b) The extent to which that burden can be alleviated by allowing the defendant to pay the monetary obligations imposed by the court on an installment basis or on other conditions to be fixed by the court.

(4) This section does not affect the manner in which a court imposes or reduces monetary obligations other than fines.

(5) During any period of supervision that is part of the defendant’s sentence, the court retains jurisdiction under this subsection for the limited purpose of waiving any unpaid portion of a fine previously imposed if the defendant is able to establish a financial hardship that prevents the defendant from completing an alcohol or drug treatment program that was required as a condition of supervision. Any moneys received in payment of the fine prior to the waiver may not be returned to the defendant.

[2011 c.597 §10; 2015 c.186 §1]



Section 137.288

[Formerly 137.293; renumbered 137.143 in 2013]



Section 137.289



Section 137.290

Note: Section 1 (2), chapter 89, Oregon Laws 2012, provides:

Sec. 1. (2) The repeal of ORS 137.290 by section 118, chapter 597, Oregon Laws 2011, applies only to offenses committed on or after January 1, 2012. Except as provided in this section, any offense committed before January 1, 2012, shall continue to be governed by ORS 137.290 as in effect immediately before January 1, 2012, and all amounts collected as a unitary assessment for offenses committed before January 1, 2012, shall be deposited in the Criminal Fine Account. [2012 c.89 §1(2)]



Section 137.291



Section 137.292



Section 137.293



Section 137.294



Section 137.295



Section 137.296



Section 137.297



Section 137.300 - Criminal Fine Account; rules.

(2) The Legislative Assembly shall first allocate moneys from the Criminal Fine Account for the following purposes, in the following order of priority:

(a) Allocations for public safety standards, training and facilities.

(b) Allocations for criminal injuries compensation and assistance to victims of crime and children reasonably suspected of being victims of crime.

(c) Allocations for the forensic services provided by the Oregon State Police, including, but not limited to, services of the State Medical Examiner.

(d) Allocations for the maintenance and operation of the Law Enforcement Data System.

(3) After making allocations under subsection (2) of this section, the Legislative Assembly shall allocate moneys from the Criminal Fine Account for the following purposes:

(a) Allocations to the Law Enforcement Medical Liability Account established under ORS 414.815.

(b) Allocations to the State Court Facilities and Security Account established under ORS 1.178.

(c) Allocations to the Department of Corrections for the purpose of planning, operating and maintaining county juvenile and adult corrections programs and facilities and drug and alcohol programs.

(d) Allocations to the Oregon Health Authority for the purpose of grants under ORS 430.345 for the establishment, operation and maintenance of alcohol and drug abuse prevention, early intervention and treatment services provided through a county.

(e) Allocations to the Oregon State Police for the purpose of the enforcement of the laws relating to driving under the influence of intoxicants.

(f) Allocations to the Arrest and Return Account established under ORS 133.865.

(g) Allocations to the Intoxicated Driver Program Fund established under ORS 813.270.

(4) It is the intent of the Legislative Assembly that allocations from the Criminal Fine Account under subsection (3) of this section be consistent with historical funding of the entities, programs and accounts listed in subsection (3) of this section from monetary obligations imposed in criminal proceedings. Amounts that are allocated under subsection (3)(c) of this section shall be distributed to counties based on the amounts that were transferred to counties by circuit courts during the 2009-2011 biennium under the provisions of ORS 137.308, as in effect January 1, 2011.

(5) Moneys in the Criminal Fine Account may not be allocated for the payment of debt service obligations.

(6) The Department of Revenue shall deposit in the General Fund all moneys remaining in the Criminal Fine Account after the distributions listed in subsections (2) and (3) of this section have been made.

(7) The Department of Revenue shall establish by rule a process for distributing moneys in the Criminal Fine Account. The department may not distribute more than one-eighth of the total biennial allocation to an entity during a calendar quarter.

[1987 c.905 §6; 2001 c.829 §§1,1a; 2005 c.700 §2; 2011 c.597 §52; 2012 c.89 §14; 2013 c.40 §2; 2013 c.628 §10; 2013 c.685 §27]

Note: 137.300 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.301 - Legislative findings.

(1) Systems critical components of the Oregon criminal justice system exist that require the highest priority considerations for funding from the Criminal Fine Account.

(2) The systems critical components of the Oregon criminal justice system are interrelated and essential to the initiation and successful conclusion of criminal investigations.

(3) The interests of victims of crime and other Oregonians are advanced by the ability of the public safety community to respond professionally to reports of criminal activity and to successfully investigate criminal cases in a manner that protects the constitutional rights of all Oregonians.

(4) The effective training of police officers, corrections officers, parole and probation officers and other first responders increases the likelihood that crimes will be solved quickly and that the needs of victims of crime will be met.

(5) The collection of evidence at crime scenes, the forensic processing of the evidence by qualified, well-trained technicians and the work of medical examiners are critical statewide functions that allow all Oregonians an equal opportunity to justice.

(6) The collection of criminal information such as that retained in the Law Enforcement Data System enhances the ability of investigators to identify criminals and the unnamed victims of violent crimes.

(7) Timely intervention on behalf of victims of crime through effective assistance programs makes recovery from victimization possible and is necessary to the well-being of Oregonians adversely affected by violent crime.

[2005 c.700 §1; 2011 c.597 §52b]

Note: 137.301 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.302



Section 137.303



Section 137.304



Section 137.305



Section 137.306



Section 137.307



Section 137.308



Section 137.309



Section 137.310 - Authorizing execution of judgment; detention of defendant.

(2) The defendant may be arrested and detained in any county in the state by any peace officer and held for the authorities from the county to which the execution is directed. Time spent by the defendant in such detention shall be credited toward the term specified in the judgment.

[Amended by 1961 c.358 §1; 1967 c.372 §4; 1985 c.540 §37]



Section 137.315 - Electronic telecommunication of notice of judgment authorized.

[1987 c.251 §2]



Section 137.320 - Delivery of defendant when committed to Department of Corrections; credit on sentence.

(2) If the defendant is surrendered to another legal authority prior to delivery to an institution of the Department of Corrections, the sheriff shall forward to the Department of Corrections copies of the entry of all pertinent judgments, a statement of the number of days the defendant was imprisoned prior to surrender, a statement of the number of days the defendant has remaining to be served on any term of incarceration the defendant was serving at the direction of the supervisory authority of a county upon conviction of a prior felony and an identification of the authority to whom the prisoner was surrendered.

(3) Upon receipt of the information described in subsection (1) or (2) of this section, the Department of Corrections shall establish a case file and compute the defendant’s sentence in accordance with the provisions of ORS 137.370.

(4) When the judgment is imprisonment in the county jail or a fine and that the defendant be imprisoned until it is paid, the judgment shall be executed by the sheriff of the county. The sheriff shall compute the time the defendant was imprisoned after arrest and prior to the commencement of the term specified in the judgment. Such time shall be credited toward the term of the sentence.

[Amended by 1955 c.660 §14; 1967 c.232 §1; 1967 c.585 §5; 1971 c.619 §1; 1973 c.631 §1; 1981 c.424 §1; 1987 c.320 §34; 1995 c.423 §29; 2014 c.31 §2]



Section 137.330 - Where judgment of imprisonment in county jail is executed.

(2) The jailor of any county jail to which a prisoner is ordered, sentenced or delivered pursuant to ORS 137.167 shall receive and keep such prisoner in the same manner as if the prisoner had been ordered, sentenced or delivered to the jailor by an officer or court of the jailor’s own county; but the county in which the prisoner would be imprisoned except for the provisions of ORS 137.167 shall pay all the expenses of keeping and maintaining the prisoner in said jail.

[Amended by 1987 c.550 §4; 1996 c.4 §3]



Section 137.333 - Exception to ORS 137.330.

(1) Has entered into an intergovernmental agreement as provided in ORS 169.053; or

(2) Is located within an intergovernmental corrections entity formed under ORS 190.265.

[1996 c.4 §2]

Note: 137.333 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.340



Section 137.350



Section 137.360



Section 137.370 - Commencement and computation of term of imprisonment in state penal or correctional institution; sentences concurrent unless court orders otherwise.

(2) Except as provided in subsections (3) and (4) of this section, when a person is sentenced to imprisonment in the custody of the Department of Corrections, for the purpose of computing the amount of sentence served the term of confinement includes only:

(a) The time that the person is confined by any authority after the arrest for:

(A) The crime for which sentence is imposed;

(B) A lesser included or greater inclusive offense of the crime for which sentence was imposed; and

(C) Any other crime constituting a violation of Oregon law within the same county designated by the sentencing court in the judgment as having been committed as part of the same criminal episode as the crime for which sentence was imposed; and

(b) The time that the person is authorized by the Department of Corrections to spend outside a confinement facility, in a program conducted by or for the Department of Corrections.

(3) When a judgment of conviction is vacated and a new sentence is thereafter imposed upon the defendant for the same crime, a lesser included or greater inclusive offense of the crime, or any crime constituting a violation of Oregon law within the same county designated by the sentencing court in the judgment as having been committed as part of the same criminal episode as the crime, the period of detention and imprisonment theretofore served shall be deducted from the maximum term, and from the minimum, if any, of the new sentence.

(4) Unless the court expressly orders otherwise and the prosecuting attorney agrees, a person who is confined as the result of a sentence for a crime or conduct that is not directly related to the crime for which the sentence is imposed, or for violation of the conditions of probation, parole or post-prison supervision, shall not receive presentence incarceration credit for the time served in jail toward service of the term of confinement.

(5) Unless the court expressly orders otherwise, a term of imprisonment shall be concurrent with that portion of any sentence previously imposed that remains unexpired at the time the court imposes sentence. This subsection applies regardless of whether the earlier sentence was imposed by the same or any other court, and regardless of whether the earlier sentence is being or is to be served in the same penal institution or under the same correctional authority as will be the later sentence.

(6) As used in this section, "criminal episode" has the meaning given that term in ORS 131.505.

[Amended by 1955 c.660 §15; 1965 c.463 §19; 1967 c.232 §2; 1973 c.562 §2; 1973 c.631 §4; 1981 c.424 §2; 1987 c.251 §4; 1987 c.320 §35; 1995 c.657 §20; 2015 c.508 §1]

Note: The amendments to 137.370 by section 4, chapter 508, Oregon Laws 2015, become operative July 1, 2017. See section 5, chapter 508, Oregon Laws 2015. The text that is operative on and after July 1, 2017, is set forth for the user’s convenience.
(1) When a person is sentenced to imprisonment in the custody of the Department of Corrections, the term of confinement therein commences from the day the person is delivered to the custody of an officer of the Department of Corrections for the purpose of serving the sentence executed, regardless of whether the sentence is to be served in a state or federal institution.

(2) Except as provided in subsections (3) and (4) of this section, when a person is sentenced to imprisonment in the custody of the Department of Corrections, for the purpose of computing the amount of sentence served the term of confinement includes only:

(a) The time that the person is confined by any authority after the arrest for:

(A) The crime for which sentence is imposed;

(B) A lesser included or greater inclusive offense of the crime for which sentence was imposed; and

(C) Any other crime constituting a violation of Oregon law within the same county designated by the sentencing court in the judgment as having been committed as part of the same criminal episode as the crime for which sentence was imposed; and

(b) The time that the person is authorized by the Department of Corrections to spend outside a confinement facility, in a program conducted by or for the Department of Corrections.

(3) When a judgment of conviction is vacated and a new sentence is thereafter imposed upon the defendant for the same crime, a lesser included or greater inclusive offense of the crime, or any crime constituting a violation of Oregon law within the same county designated by the sentencing court in the judgment as having been committed as part of the same criminal episode as the crime, the period of detention and imprisonment theretofore served shall be deducted from the maximum term, and from the minimum, if any, of the new sentence.

(4) Unless the court expressly orders otherwise, a person who is confined as the result of a sentence for a crime or conduct that is not directly related to the crime for which the sentence is imposed, or for violation of the conditions of probation, parole or post-prison supervision, shall not receive presentence incarceration credit for the time served in jail toward service of the term of confinement.

(5) Unless the court expressly orders otherwise, a term of imprisonment shall be concurrent with that portion of any sentence previously imposed that remains unexpired at the time the court imposes sentence. This subsection applies regardless of whether the earlier sentence was imposed by the same or any other court, and regardless of whether the earlier sentence is being or is to be served in the same penal institution or under the same correctional authority as will be the later sentence.

(6) As used in this section, "criminal episode" has the meaning given that term in ORS 131.505.



Section 137.372 - Credit for time served as part of probationary sentence; diversion program or specialty court program.

(b) Notwithstanding the provisions of ORS 137.370 (2), an offender who has been revoked from a probationary sentence for a felony committed on or after November 1, 1989, and whose sentence was imposed as a presumptive probationary sentence under the rules of the Oregon Criminal Justice Commission, shall receive credit for the time served in jail after arrest and before commencement of the probationary sentence and for the time served in jail as part of the probationary sentence, unless the sentencing judge orders otherwise.

(2) Notwithstanding the provisions of ORS 137.370 (2), an offender who is sentenced to imprisonment in the custody of the Department of Corrections following the failure to complete a diversion program described in ORS 430.450 to 430.555 or a specialty court program in which the offender was not on probation shall receive credit for the time served in jail after arrest and before commencement of the program and for the time served in jail as a sanction for violating the terms of the program, unless the sentencing judge orders otherwise.

(3) Notwithstanding the provisions of ORS 137.320 (4), an offender who has been ordered confined as part of a probationary sentence for a felony committed on or after July 18, 1995, shall receive credit for the time served in jail after arrest and before commencement of the term unless the sentencing judge orders otherwise.

(4) As used in this section, "specialty court" has the meaning given that term in ORS 137.680.

[1989 c.790 §81; 1993 c.692 §4; 1995 c.657 §13; 2015 c.508 §2]

Note: 137.372 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.375 - Release of prisoners whose terms expire on weekends or legal holidays.

[1953 c.532 §1; 1955 c.660 §16; 1971 c.290 §1; 1979 c.487 §10; 1987 c.320 §36; 2001 c.851 §7]



Section 137.380 - Discipline, treatment and employment of prisoners.

[Amended by 1955 c.32 §1; 1955 c.660 §17; 1959 c.687 §1; 1973 c.836 §268; 1987 c.320 §37]



Section 137.390 - Commencement, term and termination of term of imprisonment in county jail; treatment of prisoners therein.

[Amended by 1973 c.631 §3]



Section 137.400



Section 137.410



Section 137.420



Section 137.430



Section 137.440 - Return by officer executing judgment; annexation to trial court file.

[Amended by 1967 c.471 §4]



Section 137.450 - Enforcement of money judgment in criminal action.

[Amended by 1973 c.836 §269; 1987 c.709 §1]



Section 137.452 - Satisfaction of monetary obligation imposed as part of sentence; release of judgment lien from real property; authority of Attorney General.

(1) The Attorney General, by rule, may do any of the following:

(a) Authorize the Attorney General’s office, a district attorney’s office, any state agency within the executive branch of government or any specific individual or group within any of these to:

(A) Issue satisfactions of the money award portions of judgments; or

(B) Release a judgment lien from a specific parcel of real property when either the judgment lien does not attach to any equity in the real property or the amount of equity in the real property to which the judgment lien attaches, less costs of sale or other reasonable expenses, is paid upon the judgment.

(b) Establish procedures and requirements that any person described under paragraph (a) of this subsection must follow to issue satisfactions or releases.

(2) Authorization of a person under subsection (1) of this section is permissive and such person is not required to issue satisfactions or releases if authorized. However, if a person is authorized under subsection (1) of this section and does issue satisfactions or releases, the person must comply with the procedures and requirements established by the Attorney General by rule.

(3) If the Attorney General establishes a program under subsection (1) of this section, the Attorney General’s office shall issue satisfactions and releases under the program unless the Attorney General determines that there are sufficient other agencies authorized under subsection (1) of this section who are actually participating in the program to provide reasonable access to satisfactions and releases on a statewide basis.

(4)(a) Except as provided in paragraph (b) of this subsection, when the entries in the register and the financial accounting records for the court show conclusively that a monetary obligation imposed in a criminal action has been paid in full, the clerk of the court may note in the register that the money award portion of the judgment has been paid in full. Notation in the register under this paragraph constitutes a satisfaction of the money award portion of the judgment. The clerk of the court is not civilly liable for any act or omission in making the notation in the register in the manner authorized by this paragraph.

(b) When a monetary obligation imposed in a criminal action is paid by a negotiable instrument, the clerk of the court shall proceed as provided in paragraph (a) of this subsection only after the expiration of 21 days from the date the negotiable instrument is received by the court. The clerk may proceed as provided in paragraph (a) of this subsection before the expiration of the 21-day period if the judgment debtor or any other interested person makes a request that the clerk proceed and provides information that establishes to the satisfaction of the clerk that the instrument has been honored.

(c) This subsection does not authorize the clerk of a court to compromise, settle or partially satisfy a monetary obligation imposed in a criminal action, or to release part of any property subject to a judgment lien.

(5) Any satisfaction issued by a person authorized under this section may be entered in the same manner and has the same effect on the money award portion of a judgment as a satisfaction issued for the money award portions of a judgment from a civil action or proceeding.

(6) The release of judgment liens on specific parcels of real property by the Attorney General or by a person authorized by the Attorney General under subsection (1) of this section is discretionary. The money award portion of the judgment shall remain a lien against all real property not specifically released.

[1989 c.472 §4; 1993 c.145 §1; 1997 c.801 §68; 2003 c.576 §164]

Note: 137.452 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.460

[Renumbered 137.270]



Section 137.463 - Death warrant hearing; death warrant.

(2) If the Supreme Court affirms the sentence of death, a death warrant hearing shall take place in the court in which the judgment was rendered within 30 days after the effective date of the appellate judgment or, upon motion of the state, on a later date. The following apply to a death warrant hearing under this subsection:

(a) The defendant must be present; and

(b) The defendant may be represented by counsel. If the defendant was represented by appointed counsel on automatic and direct review, that counsel’s appointment continues for purposes of the death warrant hearing and any related matters. If that counsel is unavailable, the court shall appoint counsel pursuant to the procedure in ORS 135.050 and 135.055.

(3)(a) If the defendant indicates the wish to waive the right to counsel for the purpose of the death warrant hearing, the court shall inquire of the defendant on the record to ensure that the waiver is competent, knowing and voluntary.

(b) If the court finds that the waiver is competent, knowing and voluntary, the court shall discharge counsel.

(c) If the court finds on the record that the waiver of the right to counsel granted by this section is not competent, knowing or voluntary, the court shall continue the appointment of counsel.

(d) Notwithstanding the fact that the court finds on the record that the defendant competently, knowingly and voluntarily waives the right to counsel, the court may continue the appointment of counsel as advisor only for the purposes of the death warrant hearing.

(4) At the death warrant hearing, the court:

(a) After appropriate inquiry, shall make findings on the record whether the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the death sentence or its implication. The defendant has the burden of proving by a preponderance of the evidence that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the death sentence or its implication.

(b) Shall advise the defendant that the defendant is entitled to counsel in any post-conviction proceeding and that counsel will be appointed if the defendant is financially eligible for appointed counsel at state expense.

(c) Shall determine whether the defendant intends to pursue any challenges to the sentence or conviction. If the defendant states on the record that the defendant does not intend to challenge the sentence or conviction, the court after advising the defendant of the consequences shall make a finding on the record whether the defendant competently, knowingly and voluntarily waives the right to pursue:

(A) A petition for certiorari to the United States Supreme Court;

(B) Post-conviction relief under ORS 138.510 to 138.680; and

(C) Federal habeas corpus review under 28 U.S.C. 2254.

(5) Following the death warrant hearing, a death warrant, signed by the trial judge of the court in which the judgment was rendered and attested by the clerk of that court, shall be drawn and delivered to the superintendent of the correctional institution designated by the Director of the Department of Corrections. The death warrant shall specify a day on which the sentence of death is to be executed and shall authorize and command the superintendent to execute the judgment of the court. The trial court shall specify the date of execution of the sentence, taking into consideration the needs of the Department of Corrections. The trial court shall specify a date not less than 90 days nor more than 120 days following the effective date of the appellate judgment.

(6)(a) Notwithstanding any other provision in this section, if the court finds that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications, the court may not issue a death warrant until such time as the court, after appropriate inquiries, finds that the defendant is able to comprehend the reasons for the sentence of death and its implications.

(b)(A) If the court does not issue a death warrant because it finds that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications, the court shall conduct subsequent hearings on the issue on motion of the district attorney or the defendant’s counsel or on the court’s own motion, upon a showing that there is substantial reason to believe that the defendant’s condition has changed.

(B) The court may hold a hearing under this paragraph no more frequently than once every six months.

(C) The state and the defendant may obtain an independent medical, psychiatric or psychological examination of the defendant in connection with a hearing under this paragraph.

(D) In a hearing under this paragraph, the defendant has the burden of proving by a preponderance of the evidence that the defendant continues to suffer from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications.

(7) If for any reason a sentence of death is not executed on the date appointed in the death warrant, and the sentence of death remains in force and is not stayed under ORS 138.686 or otherwise by a court of competent jurisdiction, the court that issued the initial death warrant, on motion of the state and without further hearing, shall issue a new death warrant specifying a new date on which the sentence is to be executed. The court shall specify a date for execution of the sentence, taking into consideration the needs of the Department of Corrections. The court shall specify a date not more than 20 days after the date on which the state’s motion was filed.

(8) No appeal may be taken from an order issued pursuant to this section.

[1984 c.3 §5; 1999 c.1055 §2; 2001 c.962 §96]



Section 137.464 - Administrative assessment of defendant’s mental capacity.

(A) The defendant indicates the wish to waive the right to counsel; and

(B) The court has substantial reason to believe that, due to mental incapacity, the defendant cannot engage in reasoned choices of legal strategies and options.

(b) The court also shall order an assessment described in paragraph (a) of this subsection upon motion by the state.

(2) If the requirements of subsection (1) of this section are met, the court may order the defendant to be committed to a state mental hospital designated by the authority for a period not exceeding 30 days for the purpose of assessing the defendant’s mental capacity. The report of any competency assessment performed under this section must include, but need not be limited to, the following:

(a) A description of the nature of the assessment;

(b) A statement of the mental condition of the defendant; and

(c) A statement regarding the defendant’s mental capacity to engage in reasoned choices of legal strategies and options.

(3) If the competency assessment cannot be conducted because the defendant is unwilling to participate, the report must so state and must include, if possible, an opinion as to whether the unwillingness of the defendant is the result of a mental condition affecting the defendant’s mental capacity to engage in reasoned choices of legal strategies and options.

(4) The authority shall file three copies of the report of the competency assessment with the clerk of the court, who shall cause copies to be delivered to the district attorney and to counsel for the defendant.

[1999 c.1055 §3; 2009 c.595 §96]



Note 137.464, 137.466, 137.476, 137.478 and 137.482



Section 137.465



Section 137.466 - Judicial determination of defendant’s mental capacity.

(2) If the court determines that, due to mental incapacity, the defendant cannot engage in reasoned choices of legal strategies and options, the court shall continue the appointment of counsel provided under ORS 137.463.

(3) No appeal may be taken from an order issued pursuant to this section.

[1999 c.1055 §4; 2009 c.595 §97]

Note: See note under 137.464.



Section 137.467 - Delivery of warrant when place of trial changed.

[1984 c.3 §6]



Section 137.470



Section 137.473 - Means of inflicting death; place and procedures; acquisition of lethal substance.

(2) The person who administers the lethal injection under subsection (1) of this section shall not thereby be considered to be engaged in the practice of medicine.

(3)(a) Any wholesale drug outlet, as defined in ORS 689.005, registered with the State Board of Pharmacy under ORS 689.305 may provide the lethal substance or substances described in subsection (1) of this section upon written order of the Director of the Department of Corrections, accompanied by a certified copy of the judgment of the court imposing the punishment.

(b) For purposes of ORS 689.527 (7) the director shall be considered authorized to purchase the lethal substance or substances described in subsection (1) of this section.

(c) The lethal substance or substances described in subsection (1) of this section are not controlled substances when purchased, possessed or used for purposes of this section.

(4) The superintendent may require that persons who are present at the execution under subsection (1) of this section view the initial execution procedures, prior to the point of the administration of the lethal injection, by means of a simultaneous closed-circuit television transmission under the direction and control of the superintendent.

[1984 c.3 §7; 1987 c.320 §38; 1993 c.137 §1; 2001 c.104 §46; 2001 c.213 §1; 2003 c.103 §4; 2005 c.471 §9; 2014 c.45 §24]



Section 137.475



Section 137.476 - Assistance by licensed health care professional or nonlicensed medically trained person.

(2) Any assistance rendered in an execution carried out under ORS 137.473 by a licensed health care professional or a nonlicensed medically trained person is not cause for disciplinary measures or regulatory oversight by any board, commission or agency created by this state or governed by state law that oversees or regulates the practice of health care professionals including, but not limited to, the Oregon Medical Board, the Oregon State Board of Nursing and the Oregon Health Authority.

(3) The infliction of the punishment of death by the administration of the required lethal substances in the manner required by ORS 137.473 may not be construed to be the practice of medicine.

(4) As used in this section, "licensed health care professional" includes, but is not limited to, a physician, physician assistant, nurse practitioner or nurse licensed by the Oregon Medical Board or the Oregon State Board of Nursing or an emergency medical services provider licensed by the Oregon Health Authority.

[1999 c.1055 §9; 2011 c.703 §25]

Note: See note under 137.464.



Section 137.478 - Return of death warrant after execution of sentence of death.

[1999 c.1055 §10]

Note: See note under 137.464.



Section 137.482 - Service of documents on defendant.

(1) A death warrant hearing under ORS 137.463.

(2) A proceeding in which a person other than the defendant seeks to stay execution of the defendant’s sentence of death.

(3) A petition for post-conviction relief filed under ORS 138.510 (2).

[1999 c.1055 §16]

Note: See note under 137.464.



Section 137.510

PROBATION AND PAROLE



Section 137.520 - Power of committing magistrate to parole and grant temporary release to persons confined in county jail; authority of sheriff to release county jail inmates; disposition of work release earnings.

(2) The committing magistrate, having sentenced a defendant to probation and having confined the defendant as a condition of that probation in a county jail for a period up to one year, or having imposed a sentence of probation with confinement in the county jail in accordance with rules adopted by the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989, may authorize, limit or prohibit the release of such person upon pass, furlough, leave, work or educational release.

(3) The sheriff of a county in which a defendant is confined in the county jail by sentence or as a condition of probation may allow the release of the defendant upon pass, furlough, leave, work or educational release unless otherwise ordered by the committing magistrate.

(4) A defendant confined in a county jail and placed upon educational release or upon work release shall, during the hours in which not so engaged or employed, be confined in the county jail unless the court by order otherwise directs or unless the sheriff otherwise directs in the absence of a contrary order by the court. The defendant’s net earnings shall be paid to the sheriff, who shall deduct therefrom and pay such sums as may be ordered by the court for the defendant’s board, restitution, fine, support of dependents and necessary personal expense. Any balance remaining shall be retained by the sheriff until the defendant’s discharge from custody, whereupon the balance shall be paid to the defendant.

[Amended by 1959 c.345 §1; 1973 c.836 §270; 1981 c.568 §1; 1989 c.790 §15; 1993 c.14 §8; 1999 c.661 §1]



Section 137.523 - Custody of person sentenced to confinement as condition of probation.

(1) When the judge sentences the defendant to confinement in a county jail as a condition of probation, the judge shall sentence the defendant directly to the custody of the sheriff or the supervisory authority, as defined in rules of the Oregon Criminal Justice Commission, with jurisdiction over the county jail.

(2) When the judge recommends a custodial facility or program other than jail as a condition of probation, the judge shall sentence the defendant directly to the custody of the supervisory authority, as defined in rules of the Oregon Criminal Justice Commission, with jurisdiction over the facility or program. Before imposing such a sentence, the judge must determine from the supervisory authority that space is available in the facility or program and that the defendant meets the eligibility criteria established for the facility or program.

(3) A record of the time served by the defendant in custody under community supervision during probation shall be maintained as provided by rules adopted by the Oregon Criminal Justice Commission.

[1989 c.790 §18]

Note: 137.523 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.525 - Probation for person convicted of crime described in ORS 163.305 to 163.467; examination; report; written consent of convicted person.

(2) If the examining psychiatrist or other physician reports that available medical treatment would be likely to reduce the biological, emotional or psychological impulses that were a probable cause of the criminal conduct, and that the person is a suitable candidate medically for such treatment, the court may include as a condition of probation that the person participate in a prescribed program of medicine and accept medical treatment at the person’s own expense under the care of the psychiatrist or other physician appointed by the court and that the person faithfully participate in the prescribed program of medical treatment during the course of the probation.

(3) A sentence of probation under this section shall not be imposed except upon the written consent of the convicted person. Probation under this section may be revoked upon any failure of the convicted person to cooperate in the treatment program, including, but not limited to, any failure to meet with the treating physician as directed by the physician or to take medication or otherwise to participate in the prescribed program of medical treatment during the course of the probation.

[1987 c.908 §3; 1993 c.14 §9]



Section 137.530 - Investigation and report of parole and probation officers; statement of victim.

(2) Whenever a presentence report is made, the preparer of the report shall make a reasonable effort to contact the victim and obtain a statement describing the effect of the defendant’s offense upon the victim. If the victim is under 18 years of age, the preparer shall obtain the consent of the victim’s parent or guardian before contacting the victim. The preparer of the report shall include the statement of the victim in the presentence investigation report. If the preparer is unable to contact the victim or if the victim declines to make a statement, the preparer shall report that the preparer was unable to contact the victim after making reasonable efforts to do so, or, if contact was made with the victim, that the victim declined to make a statement for purposes of this section. Before taking a statement from the victim, the preparer of the report shall inform the victim that the statement will be made available to the defendant and the defendant’s attorney prior to sentencing as required under ORS 137.079.

(3) Whenever desirable, and facilities exist for conducting physical and mental examinations, the investigation shall include physical and mental examinations of such defendants.

(4) As used in this section, "victim" means the person or persons who have suffered financial, social, psychological or physical harm as a result of an offense, and includes, in the case of any homicide or abuse of corpse in any degree, an appropriate member of the immediate family of the decedent.

[Amended by 1983 c.723 §1; 1993 c.14 §10; 1993 c.294 §4; 2005 c.264 §2]



Section 137.533 - Probation without entering judgment of guilt; when appropriate; effect of violating condition of probation.

(a) Consents to the disposition;

(b) Has not previously been convicted of any offense in any jurisdiction;

(c) Has not been placed on probation under ORS 475.245;

(d) Has not completed a diversion under ORS 135.881 to 135.901; and

(e) Agrees to pay a fee equal to $100. The person must pay the amount within 90 days of imposition unless the court allows payment at a later time.

(2) A district attorney may submit a motion under subsection (1) of this section if, after considering the factors listed in subsection (3) of this section, the district attorney finds that disposition under this section would be in the interests of justice and of benefit to the person and the community.

(3) In determining whether disposition under this section is in the interests of justice and of benefit to the person and the community, the district attorney shall consider at least the following factors:

(a) The nature of the offense. However, the offense must not have involved injury to another person.

(b) Any special characteristics or difficulties of the person.

(c) Whether there is a probability that the person will cooperate with and benefit from alternative treatment.

(d) Whether an available program is appropriate to the needs of the person.

(e) The impact of the disposition upon the community.

(f) Recommendations, if any, of the involved law enforcement agency.

(g) Recommendations, if any, of the victim.

(h) Provisions for restitution.

(i) Any mitigating circumstances.

(4) Upon violation of a term or condition of probation, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon the person’s fulfillment of the terms and conditions of probation, the court shall discharge the person and dismiss the proceedings against the person. A discharge and dismissal under this section is without adjudication of guilt and is not a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. A person may be discharged and have proceedings dismissed only once under this section.

(5) Subsections (1) to (4) of this section do not affect any domestic violence sentencing programs.

[1999 c.819 §§1,2; 2011 c.597 §124]

Note: 137.533 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.540 - Conditions of probation; evaluation and treatment; fees; effect of failure to abide by conditions; modification.

(a) Pay supervision fees, fines, restitution or other fees ordered by the court.

(b) Not use or possess controlled substances except pursuant to a medical prescription.

(c) Submit to testing for controlled substance or alcohol use if the probationer has a history of substance abuse or if there is a reasonable suspicion that the probationer has illegally used controlled substances.

(d) Participate in a substance abuse evaluation as directed by the supervising officer and follow the recommendations of the evaluator if there are reasonable grounds to believe there is a history of substance abuse.

(e) Remain in the State of Oregon until written permission to leave is granted by the Department of Corrections or a county community corrections agency.

(f) If physically able, find and maintain gainful full-time employment, approved schooling, or a full-time combination of both. Any waiver of this requirement must be based on a finding by the court stating the reasons for the waiver.

(g) Change neither employment nor residence without prior permission from the Department of Corrections or a county community corrections agency.

(h) Permit the parole and probation officer to visit the probationer or the probationer’s work site or residence and to conduct a walk-through of the common areas and of the rooms in the residence occupied by or under the control of the probationer.

(i) Consent to the search of person, vehicle or premises upon the request of a representative of the supervising officer if the supervising officer has reasonable grounds to believe that evidence of a violation will be found, and submit to fingerprinting or photographing, or both, when requested by the Department of Corrections or a county community corrections agency for supervision purposes.

(j) Obey all laws, municipal, county, state and federal.

(k) Promptly and truthfully answer all reasonable inquiries by the Department of Corrections or a county community corrections agency.

(L) Not possess weapons, firearms or dangerous animals.

(m) Report as required and abide by the direction of the supervising officer.

(n) If recommended by the supervising officer, successfully complete a sex offender treatment program approved by the supervising officer and submit to polygraph examinations at the direction of the supervising officer if the probationer:

(A) Is under supervision for a sex offense under ORS 163.305 to 163.467;

(B) Was previously convicted of a sex offense under ORS 163.305 to 163.467; or

(C) Was previously convicted in another jurisdiction of an offense that would constitute a sex offense under ORS 163.305 to 163.467 if committed in this state.

(o) Participate in a mental health evaluation as directed by the supervising officer and follow the recommendation of the evaluator.

(p) If required to report as a sex offender under ORS 163A.015, report with the Department of State Police, a city police department, a county sheriff’s office or the supervising agency:

(A) When supervision begins;

(B) Within 10 days of a change in residence;

(C) Once each year within 10 days of the probationer’s date of birth;

(D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(q) Submit to a risk and needs assessment as directed by the supervising officer.

(2) In addition to the general conditions, the court may impose any special conditions of probation that are reasonably related to the crime of conviction or the needs of the probationer for the protection of the public or reformation of the probationer, or both, including, but not limited to, that the probationer shall:

(a) For crimes committed prior to November 1, 1989, and misdemeanors committed on or after November 1, 1989, be confined to the county jail or be restricted to the probationer’s own residence or to the premises thereof, or be subject to any combination of such confinement and restriction, such confinement or restriction or combination thereof to be for a period not to exceed one year or one-half of the maximum period of confinement that could be imposed for the offense for which the defendant is convicted, whichever is the lesser.

(b) For felonies committed on or after November 1, 1989:

(A) Be confined in the county jail, or be subject to other custodial sanctions under community supervision, or both, as provided by rules of the Oregon Criminal Justice Commission; and

(B) Comply with any special conditions of probation that are imposed by the supervising officer in accordance with subsection (8) of this section.

(c) For crimes committed on or after December 5, 1996, sell any assets of the probationer as specifically ordered by the court in order to pay restitution.

(3) When a person who is a sex offender is released on probation, the court shall impose as a special condition of probation that the person not reside in any dwelling in which another sex offender who is on probation, parole or post-prison supervision resides, without the approval of the person’s supervising parole and probation officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides, without the approval of the director of the probation agency that is supervising the person or of the county manager of the Department of Corrections, or a designee of the director or manager. As soon as practicable, the supervising parole and probation officer of a person subject to the requirements of this subsection shall review the person’s living arrangement with the person’s sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety. As used in this subsection:

(a) "Dwelling" has the meaning given that term in ORS 469B.100.

(b) "Dwelling" does not include a residential treatment facility or a halfway house.

(c) "Halfway house" means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

(d) "Sex offender" has the meaning given that term in ORS 163A.005.

(4)(a) If the person is released on probation following conviction of a sex crime, as defined in ORS 163A.005, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the court, if requested by the victim, shall include as a special condition of the person’s probation that the person not reside within three miles of the victim unless:

(A) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county;

(B) The person demonstrates to the court by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

(C) The person demonstrates to the court by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the probation; or

(D) The person resides in a halfway house. As used in this subparagraph, "halfway house" means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

(b) A victim may request imposition of the special condition of probation described in this subsection at the time of sentencing in person or through the prosecuting attorney.

(c) If the court imposes the special condition of probation described in this subsection and if at any time during the period of probation the victim moves to within three miles of the probationer’s residence, the court may not require the probationer to change the probationer’s residence in order to comply with the special condition of probation.

(5) When a person who is a sex offender, as defined in ORS 163A.005, is released on probation, the Department of Corrections or the county community corrections agency, whichever is appropriate, shall notify the city police department, if the person is going to reside within a city, and the county sheriff’s office of the county in which the person is going to reside of the person’s release and the conditions of the person’s release.

(6) Failure to abide by all general and special conditions of probation may result in arrest, modification of conditions, revocation of probation or imposition of structured, intermediate sanctions in accordance with rules adopted under ORS 137.595.

(7) The court may order that probation be supervised by the court. If the court orders that probation be supervised by the court, the defendant shall pay a fee of $100 to the court. Fees imposed under this subsection in the circuit court shall be deposited by the clerk of the court in the General Fund. Fees imposed in a justice court under this subsection shall be paid to the county treasurer. Fees imposed in a municipal court under this subsection shall be paid to the city treasurer.

(8)(a) The court may at any time modify the conditions of probation.

(b) When the court orders a defendant placed under the supervision of the Department of Corrections or a community corrections agency, the supervising officer may file with the court a proposed modification to the special conditions of probation. The supervising officer shall provide a copy of the proposed modification to the district attorney and the probationer. If the district attorney:

(A) Files an objection to the proposed modification less than five judicial days after the proposed modification was filed, the court shall schedule a hearing no later than 10 judicial days after the proposed modification was filed, unless the court finds good cause to schedule a hearing at a later time.

(B) Does not file an objection to the proposed modification less than five judicial days after the proposed modification was filed, the proposed modification becomes effective five judicial days after the proposed modification was filed.

(9) A court may not order revocation of probation as a result of the probationer’s failure to pay restitution unless the court determines from the totality of the circumstances that the purposes of the probation are not being served.

(10) It is not a cause for revocation of probation that the probationer failed to apply for or accept employment at any workplace where there is a labor dispute in progress. As used in this subsection, "labor dispute" has the meaning for that term provided in ORS 662.010.

(11)(a) If the court determines that a defendant has violated the terms of probation, the court shall collect a $25 fee from the defendant and may impose a fee for the costs of extraditing the defendant to this state for the probation violation proceeding if the defendant left the state in violation of the conditions of the defendant’s probation. The fees imposed under this subsection become part of the judgment and may be collected in the same manner as a fine.

(b) Probation violation fees collected under this subsection in the circuit court shall be deposited by the clerk of the court in the General Fund. Extradition cost fees collected in the circuit court under this subsection shall be deposited by the clerk of the court in the Arrest and Return Account established by ORS 133.865. Fees collected in a justice court under this subsection shall be paid to the county treasurer. Fees collected in a municipal court under this subsection shall be paid to the city treasurer.

(12) As used in this section, "attends," "institution of higher education," "works" and "carries on a vocation" have the meanings given those terms in ORS 163A.005.

[Amended by 1965 c.346 §1; 1969 c.597 §125; 1977 c.371 §3; 1977 c.380 §2; 1981 c.671 §1; 1983 c.588 §2; 1985 c.818 §2; 1987 c.780 §3; 1989 c.790 §16; 1991 c.196 §1; 1991 c.630 §5; 1991 c.731 §1; 1993 c.14 §11; 1993 c.680 §16; 1997 c.313 §24; 1999 c.626 §11; amendments by 1999 c.626 §34 repealed by 2001 c.884 §1; 2001 c.726 §§1,2; 2001 c.884 §5; 2005 c.264 §3; 2005 c.558 §1; 2005 c.567 §8; 2005 c.576 §1a; 2005 c.642 §1; 2009 c.111 §1; 2009 c.204 §5; 2009 c.659 §§21,23; 2009 c.713 §11; 2011 c.595 §162; 2013 c.649 §24; 2015 c.198 §1; 2015 c.350 §2]



Section 137.545 - Period of probation; discharge from probation; proceedings in case of violation of conditions.

(a) The period of probation shall be as the court determines and may, in the discretion of the court, be continued or extended.

(b) The court may at any time discharge a person from probation.

(2) At any time during the probation period, the court may issue a warrant and cause a defendant to be arrested for violating any of the conditions of probation. Any parole and probation officer, police officer or other officer with power of arrest may arrest a probationer without a warrant for violating any condition of probation, and a statement by the parole and probation officer or arresting officer setting forth that the probationer has, in the judgment of the parole and probation officer or arresting officer, violated the conditions of probation is sufficient warrant for the detention of the probationer in the county jail until the probationer can be brought before the court or until the parole and probation officer or supervisory personnel impose and the offender agrees to structured, intermediate sanctions in accordance with the rules adopted under ORS 137.595. Disposition shall be made during the first 36 hours in custody, excluding Saturdays, Sundays and holidays, unless later disposition is authorized by supervisory personnel. If authorized by supervisory personnel, the disposition shall take place in no more than five judicial days. If the offender does not consent to structured, intermediate sanctions imposed by the parole and probation officer or supervisory personnel in accordance with the rules adopted under ORS 137.595, the parole and probation officer, as soon as practicable, but within one judicial day, shall report the arrest or detention to the court that imposed the probation. The parole and probation officer shall promptly submit to the court a report showing in what manner the probationer has violated the conditions of probation.

(3) Except for good cause shown or at the request of the probationer, the probationer shall be brought before a magistrate during the first 36 hours of custody, excluding holidays, Saturdays and Sundays. That magistrate, in the exercise of discretion, may order the probationer held pending a violation or revocation hearing or pending transfer to the jurisdiction of another court where the probation was imposed. In lieu of an order that the probationer be held, the magistrate may release the probationer upon the condition that the probationer appear in court at a later date for a probation violation or revocation hearing. If the probationer is being held on an out-of-county warrant, the magistrate may order the probationer released subject to an additional order to the probationer that the probationer report within seven calendar days to the court that imposed the probation.

(4) When a probationer has been sentenced to probation in more than one county and the probationer is being held on an out-of-county warrant for a probation violation, the court may consider consolidation of some or all pending probation violation proceedings pursuant to rules made and orders issued by the Chief Justice of the Supreme Court under ORS 137.547:

(a) Upon the motion of the district attorney or defense counsel in the county in which the probationer is held; or

(b) Upon the court’s own motion.

(5)(a) For defendants sentenced for felonies committed prior to November 1, 1989, and for any misdemeanor, the court that imposed the probation, after summary hearing, may revoke the probation and:

(A) If the execution of some other part of the sentence has been suspended, the court shall cause the rest of the sentence imposed to be executed.

(B) If no other sentence has been imposed, the court may impose any other sentence which originally could have been imposed.

(b) For defendants sentenced for felonies committed on or after November 1, 1989, the court that imposed the probationary sentence may revoke probation supervision and impose a sanction as provided by rules of the Oregon Criminal Justice Commission.

(6) Except for good cause shown, if the revocation hearing is not conducted within 14 calendar days following the arrest or detention of the probationer, the probationer shall be released from custody.

(7) A defendant who has been previously confined in the county jail as a condition of probation pursuant to ORS 137.540 or as part of a probationary sentence pursuant to the rules of the Oregon Criminal Justice Commission may be given credit for all time thus served in any order or judgment of confinement resulting from revocation of probation.

(8) In the case of any defendant whose sentence has been suspended but who has not been sentenced to probation, the court may issue a warrant and cause the defendant to be arrested and brought before the court at any time within the maximum period for which the defendant might originally have been sentenced. Thereupon the court, after summary hearing, may revoke the suspension of sentence and cause the sentence imposed to be executed.

(9) If a probationer fails to appear or report to a court for further proceedings as required by an order under subsection (3) of this section, the failure to appear may be prosecuted in the county to which the probationer was ordered to appear or report.

(10) The probationer may admit or deny the violation by being physically present at the hearing or by means of simultaneous electronic transmission as described in ORS 131.045.

(11) The victim has the right:

(a) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified of any hearing before the court that may result in the revocation of the defendant’s probation for a felony or person Class A misdemeanor. The notification shall be provided by:

(A) The district attorney if the defendant is not supervised by the supervisory authority or if the defendant is supervised by the supervisory authority and the district attorney initiates a request with the court for a probation violation or revocation hearing.

(B) The supervisory authority if the defendant is supervised by the supervisory authority and the supervisory authority initiates a request with the court for a probation violation or revocation hearing.

(b) To appear personally at the hearing.

(c) If present, to reasonably express any views relevant to the issues before the court.

(12) As used in this section:

(a) "Person Class A misdemeanor" has the meaning given that term in the rules of the Oregon Criminal Justice Commission.

(b) "Supervisory authority" has the meaning given that term in ORS 144.087.

[Formerly 137.550; 2003 c.577 §14; 2005 c.264 §4; 2005 c.566 §11; 2009 c.178 §28; 2009 c.660 §§20,32; 2011 c.596 §§1,5]



Section 137.547 - Consolidation of probation violation proceedings; rules.

(2) Rules made or orders issued under this section:

(a) Shall require the consent of the probationer to a consolidated probation violation proceeding and written waivers by the probationer as determined necessary or fair.

(b) Shall require the approval of the judge of any responding court, the initiating court and any appropriate court being considered for a consolidated probation violation proceeding.

(c) Shall require the approval of the district attorney of the county for any responding court, the initiating court and any court being considered as an appropriate court.

[1999 c.614 §1; 2005 c.264 §5; 2013 c.155 §1]

Note: 137.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.550



Section 137.551 - Revocation of probationary sentences; release dates; rules.

(2) To the extent permissible under law, the release dates for revocation of probationary sentences imposed for felonies committed before November 1, 1989, shall be set consistent with sanctions for probation revocations as provided by rules of the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989.

[1989 c.790 §18a]

Note: 137.551 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.553 - Use of citations for probation violations authorized.

(a) A court may authorize issuance of citations under this subsection only by officers who are permitted under ORS 137.545 to make an arrest without a warrant.

(b) Nothing in this subsection limits the authority, under ORS 137.545, of a parole and probation officer, police officer or other officer to arrest for violation of conditions of probation even if the officer is authorized under this section to issue a citation.

(c) A court may impose any conditions upon an authorization under this subsection that the court considers appropriate. The conditions may include, but are not limited to, requirements that citation authority be sought on a case-by-case basis, provision for citation in all cases that meet certain conditions, allowance of citation for certain types of cases or designation of certain cases where citations shall not be used.

(2) The cited probationer shall appear before the court at the time, date and court specified in the citation. If the probationer fails to appear at the time, date and court specified in the citation, the court may issue a warrant of arrest, upon the request of the supervisor of probation, or upon request of the district attorney, or upon the court’s own motion.

[1987 c.761 §2; 2005 c.264 §6]



Section 137.557 - Citation; procedure; contents.

(2) Each copy of the citation issued under ORS 137.553 shall contain:

(a) The name of the court at which the cited probationer is to appear.

(b) The name of the probationer cited.

(c) A brief description of the asserted probation violation, the date, the time and the place at which the violation occurred, the date on which the citation was issued and the name of the officer who issued the citation.

(d) The time, date and place at which the cited probationer is to appear in court.

(e) A notice to the effect that:

(A) The citation is not itself a motion to revoke probation, but that such a motion will be filed and a copy provided to the probationer when the probationer appears at court;

(B) The probationer must appear in court at the time set in the citation; and

(C) If the probationer fails to appear as directed, the court may immediately issue a warrant for the probationer’s arrest or the probationer may immediately be taken into custody by the officer responsible for supervising the probation.

[1987 c.761 §3]



Section 137.560 - Copies of certain judgments to be sent to Department of Corrections.

[Amended by 1973 c.836 §271; 1979 c.75 §1; 1987 c.320 §39; 1991 c.111 §16; 1993 c.18 §23]



Section 137.570 - Authority to transfer probationer from one agency to another; procedure.

(1) If the parole and probation officer sends to the court desiring to make such transfer a written statement that the parole and probation officer will exercise supervision over the person.

(2) If the statement is approved in writing by the judge of the court to which the parole and probation officer is attached.

[Amended by 1973 c.836 §272; 1993 c.14 §13; 2005 c.264 §7]



Section 137.580 - Effect of transfer of probationer from one agency to another.

[Amended by 1973 c.836 §273; 1993 c.14 §14; 2005 c.264 §8]



Section 137.590 - Appointment of parole and probation officers and assistants; chief parole and probation officer.

[Amended by 1971 c.633 §12; 1973 c.836 §274; 1981 s.s. c.3 §38; 2005 c.264 §9]



Section 137.592 - Policy regarding probation violations.

(1) To protect the public, the criminal justice system must compel compliance with the conditions of probation by responding to violations with swift, certain and fair punishments.

(2) Decisions to incarcerate offenders in state prisons for violation of the conditions of probation must be made upon a reasonably systematic basis that will insure that available prison space is used to house those offenders who constitute a serious threat to the public, taking into consideration the availability of both prison space and local resources.

[1993 c.680 §8]

Note: 137.592 to 137.599 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.593 - Duty of corrections agencies to impose structured, intermediate sanctions for probation violations.

(2) Notwithstanding ORS 137.124 and 423.478 and any other provision of law, the sentencing judge shall retain authority:

(a) To revoke probation and receive recommendations regarding revocation of probation from the supervising officer made in accordance with rules adopted under ORS 137.595;

(b) To determine whether conditions of probation have been violated and to impose sanctions for the violations if the court, at the time of sentencing, states on the record that the court is retaining such authority;

(c) To cause a probationer to be brought before the court for a hearing upon motion of the district attorney or the court’s own motion prior to the imposition of any structured, intermediate sanctions or within four judicial days after receiving notice that a structured, intermediate sanction has been imposed on the probationer pursuant to rules adopted under ORS 137.595 and to revoke probation or impose such other or additional sanctions or modify the conditions of probation as authorized by law; and

(d) To impose and require an offender to serve a period of incarceration not to exceed 180 days as a sanction for revocation of probation.

(3) In no case may the sentencing judge cause a probationer to be brought before the court for a hearing and revoke probation or impose other or additional sanctions after the probationer has completed a structured, intermediate sanction imposed by the Department of Corrections or a county community corrections agency pursuant to rules adopted under ORS 137.595.

[1993 c.680 §10; 1995 c.423 §9a]

Note: See note under 137.592.



Section 137.595 - Establishing system of sanctions; rules.

(2) Rules adopted by the Department of Corrections under this section shall establish:

(a) A system of structured, intermediate probation violation sanctions that may be imposed by the Department of Corrections or a county community corrections agency on a probationer who waives in writing a probation violation hearing, admits or affirmatively chooses not to contest the violations alleged in a probation violation report and consents to the sanctions;

(b) Procedures to provide a probationer with written notice of the probationer’s right to a hearing before the court to determine whether the probationer violated the conditions of probation alleged in a probation violation report, and if so, whether to continue the probationer on probation subject to the same or modified conditions, or order sanctions for any violations and the right to be represented by counsel at the hearing if the probationer is financially eligible;

(c) Procedures for a probationer to waive in writing a probation violation hearing, admit or not contest the violations alleged in the probation violation report and consent to the imposition of structured, intermediate sanctions by the Department of Corrections or a county community corrections agency;

(d) The level and type of sanctions that may be imposed by parole and probation officers and by supervisory personnel;

(e) The level and type of violation behavior warranting a recommendation to the court that probation be revoked;

(f) Procedures for notifying district attorneys and the courts of probation violations admitted by probationers and the sanctions imposed by the Department of Corrections or county community corrections agencies; and

(g) Such other policies or procedures as are necessary to carry out the purposes of chapter 680, Oregon Laws 1993.

(3) Jail confinement imposed as a custodial sanction by the Department of Corrections or a county community corrections agency pursuant to rules adopted under this section may not exceed 60 days per violation report. The total number of days of jail confinement for all violation reports per conviction may not exceed the maximum number of available jail custody units under rules adopted by the Oregon Criminal Justice Commission.

(4) Nonjail confinement imposed as a custodial sanction by the Department of Corrections or a county community corrections agency pursuant to rules adopted under this section may not exceed the maximum number of available nonjail custody units under rules adopted by the Oregon Criminal Justice Commission.

[1993 c.680 §11; 1999 c.121 §1; 2001 c.962 §93; 2005 c.264 §10]

Note: See note under 137.592.

Note: Legislative Counsel has substituted "chapter 680, Oregon Laws 1993," for the words "this Act" in section 11, chapter 680, Oregon Laws 1993, compiled as 137.595. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.



Section 137.596 - Probation violations; custodial sanctions; rules.

[2001 c.737 §1]

Note: See note under 137.592.



Section 137.597 - Probationer may consent to imposition of sanctions.

[1993 c.680 §12]

Note: See note under 137.592.



Section 137.599 - Hearing prior to, or after, imposition of sanctions.

[1993 c.680 §13]

Note: See note under 137.592.



Section 137.600



Section 137.610 - Performance by Department of Corrections staff of duties of parole and probation officers appointed by judge.

[Amended by 1969 c.597 §126; 1987 c.320 §40; 2005 c.264 §11]



Section 137.620 - Powers of parole and probation officers; oath of office; bond; audit of accounts.

(2) Parole and probation officers of the Department of Corrections or a county community corrections agency and those appointed by the court have the powers of peace officers in the execution of their duties, but are not active members of the regular police force. Each parole and probation officer appointed by the court, before entering on the duties of office, shall take an oath of office. Each parole and probation officer who collects or has custody of money shall execute a bond in a penal sum to be fixed by the court, with sufficient sureties approved thereby, conditioned for the honest accounting of all money received by the parole and probation officer as a parole and probation officer. The accounts of all parole and probation officers are subject to audit at any time by the proper fiscal authorities.

[Amended by 1973 c.836 §275; 1987 c.320 §41; 2005 c.264 §1]



Section 137.630 - Duties of parole and probation officers.

(a) To make investigations and reports under ORS 137.530 as are required by the judge of any court having jurisdiction within the county, city or judicial district for which the officer is appointed to serve.

(b) To receive under supervision any person sentenced to probation by any court in the jurisdiction area for which the officers are appointed to serve.

(c) To provide release assistance, and supervise any person placed in a diversion, work release or community services alternative program, by any court in the jurisdiction area for which the officers are appointed to serve.

(d) To give each person under their supervision a statement of the conditions of probation or program participation and to instruct the person regarding the conditions.

(e) To keep informed concerning the conduct and condition of persons under their supervision by visiting, requiring reports and otherwise.

(f) To use all suitable methods, not inconsistent with the condition of probation or program participation, to aid and encourage persons under their supervision and to effect improvement in their conduct and condition.

(g) To keep detailed records of the work done and to make reports to the courts and to the Department of Corrections as the courts require.

(h) To perform other duties not inconsistent with the normal and customary functions of parole and probation officers as may be required by any court in the jurisdiction area for which the officers are appointed to serve.

(2) Parole and probation officers of the Department of Corrections have duties as specified by rule adopted by the Director of the Department of Corrections.

(3) Notwithstanding subsection (2) of this section, parole and probation officers may not be required to collect from persons under their supervision any fees to offset the costs of supervising the probation, including but not limited to those ordered pursuant to ORS 137.540 or 423.570.

[Amended by 1969 c.597 §127; 1981 c.447 §1; 1987 c.320 §42; 1993 c.14 §15; 2005 c.264 §12]



Section 137.633 - Earned reduction of supervision period; rules.

(2) The maximum reduction under this section may not exceed 50 percent of the period of probation or local control post-prison supervision imposed.

(3) A reduction under this section may not be used to shorten the period of probation or local control post-prison supervision to less than six months.

(4)(a) The Department of Corrections shall adopt rules to carry out the provisions of this section.

(b) The supervisory authority shall comply with the rules adopted under this section.

(5) As used in this section, "local control post-prison supervision" means post-prison supervision that is supervised by a local supervisory authority pursuant to ORS 144.101.

[2013 c.649 §17; 2015 c.140 §1]

Note: 137.633 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.635 - Determinate sentences required for certain felony convictions.

(2) Felonies to which subsection (1) of this section applies include and are limited to:

(a) Murder, as defined in ORS 163.115, and any aggravated form thereof.

(b) Manslaughter in the first degree, as defined in ORS 163.118.

(c) Assault in the first degree, as defined in ORS 163.185.

(d) Kidnapping in the first degree, as defined in ORS 163.235.

(e) Rape in the first degree, as defined in ORS 163.375.

(f) Sodomy in the first degree, as defined in ORS 163.405.

(g) Unlawful sexual penetration in the first degree, as defined in ORS 163.411.

(h) Burglary in the first degree, as defined in ORS 164.225.

(i) Arson in the first degree, as defined in ORS 164.325.

(j) Robbery in the first degree, as defined in ORS 164.415.

(3) When the court imposes a sentence under this section, the court shall indicate in the judgment that the defendant is subject to this section.

[1989 c.1 §§2,3; 1991 c.386 §6; 1993 c.692 §5; 1995 c.79 §49; 2003 c.14 §59]



Section 137.637 - Determining length of determinate sentences.

[1989 c.790 §82; 1995 c.520 §2]

Note: 137.637 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.640



Section 137.650



Section 137.651 - Definitions for ORS 137.654, 137.656 and 137.658.

(1) "Commission" means the Oregon Criminal Justice Commission.

(2) "Criminal justice system" includes all activities and agencies, whether state or local, public or private, pertaining to the prevention, prosecution and defense of offenses, the disposition of offenders under the criminal law and the disposition or treatment of juveniles adjudicated to have committed an act which, if committed by an adult, would be a crime. The "criminal justice system" includes police, public prosecutors, defense counsel, courts, correction systems, mental health agencies, crime victims and all public and private agencies providing services in connection with those elements, whether voluntarily, contractually or by order of a court.

[1985 c.558 §1; 1995 c.420 §4; 1997 c.433 §1]

Note: 137.651 to 137.673 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.653



Section 137.654 - Oregon Criminal Justice Commission; membership; terms; meetings.

(a) Members shall be appointed with consideration of the different geographic regions of the state.

(b) Not more than four members may belong to the same political party. Party affiliation is determined by the appropriate entry on official election registration cards.

(2)(a) The term of office of each member is four years or until the end of a legislative member’s legislative term, whichever occurs first. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins immediately upon the expiration of the term of the current member. A member is eligible for reappointment but may serve no more than two consecutive terms.

(b) In case of a vacancy for any cause, the appointing authority shall appoint a person to fill the office for the unexpired term. When a person is appointed under this paragraph, the unexpired term may not be considered for purposes of the limitation to two consecutive terms of service.

(3) The Governor shall appoint one of the commissioners as chairperson, to serve at the pleasure of the Governor. The members of the commission shall elect from among themselves a vice chairperson who shall preside over meetings and exercise the functions of the chairperson during absence or disability of the chairperson. The chairperson and vice chairperson shall execute the duties determined by the commission to be necessary.

(4) The chairperson shall appoint one member, subject to the approval of the commission, to serve on an executive committee with the chairperson and vice chairperson. The executive committee may exercise the powers and responsibilities of the commission between meetings of the commission. All action taken by the executive committee not previously authorized must be submitted to the commission for approval at the next regular or special meeting.

(5) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

(6) The commission shall meet at least once a month, at a time and place determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson. If a majority of members, in writing, request a special meeting, the chairperson shall designate a time for a special meeting as requested.

(7) The Governor shall appoint an executive director for the commission who shall be in the exempt service and who shall be responsible for the performance of duties assigned by the commission. Subject to the State Personnel Relations Law, the executive director may employ appropriate staff to carry out the duties assigned by the commission.

(8) Members of the commission are entitled to expenses as provided in ORS 292.495. Subject to the availability of funds, members of a committee established under ORS 137.658 who are not commission members may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495 (2). Any legislative members are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(9) The commission is subject to the provisions of ORS 291.201 to 291.222 and 291.232 to 291.260.

(10) The commission shall consult with and seek advice and counsel of the Chief Justice of the Supreme Court and the State Court Administrator on any matter that impacts the operation of the courts. The Chief Justice may have a representative participate in any meeting of the commission.

[1995 c.420 §1; 1999 c.172 §1; 2001 c.919 §4]

Note: See note under 137.651.



Section 137.655



Section 137.656 - Purpose and duties of commission; rules.

(2) The primary duty of the commission is to develop and maintain a state criminal justice policy and comprehensive, long-range plan for a coordinated state criminal justice system that encompasses public safety, offender accountability, crime reduction and prevention and offender treatment and rehabilitation. The plan must include, but need not be limited to, recommendations regarding:

(a) Capacity, utilization and type of state and local prison and jail facilities;

(b) Implementation of community corrections programs;

(c) Alternatives to the use of prison and jail facilities;

(d) Appropriate use of existing facilities and programs;

(e) Whether additional or different facilities and programs are necessary;

(f) Methods of assessing the effectiveness of juvenile and adult correctional programs, devices and sanctions in reducing future criminal conduct by juvenile and adult offenders;

(g) Methods of reducing the risk of future criminal conduct; and

(h) The effective utilization of local public safety coordinating councils.

(3) Other duties of the commission are:

(a) To conduct joint studies by agreement with other state agencies, boards or commissions on any matter within the jurisdiction of the commission.

(b) To provide Oregon criminal justice analytical and statistical information to federal agencies and serve as a clearinghouse and information center for the collection, preparation, analysis and dissemination of information on state and local sentencing practices.

(c) To provide technical assistance and support to local public safety coordinating councils.

(d) To receive grant applications to start or expand drug court programs as defined in ORS 3.450, to make rules to govern the grant process and to award grant funds according to the rules.

(e) To prepare the racial and ethnic impact statements described in sections 1 and 3, chapter 600, Oregon Laws 2013.

(4) The commission shall establish by rule the information that must be submitted under ORS 137.010 (9) and the methods for submitting the information. A rule adopted under this subsection must be approved by the Chief Justice of the Supreme Court before it takes effect.

(5) The commission may:

(a) Apply for and receive gifts and grants from any public or private source.

(b) Award grants from funds appropriated by the Legislative Assembly to the commission or from funds otherwise available from any other source, for the purpose of carrying out the duties of the commission.

(c) Adopt rules to carry out the provisions of this subsection.

[1995 c.420 §3; 1997 c.433 §2; 1999 c.1053 §44; 2005 c.10 §3; 2005 c.503 §11; 2005 c.706 §24; 2007 c.71 §36; 2007 c.682 §3; 2009 c.308 §1; 2013 c.600 §7]

Note: The amendments to 137.656 by section 9, chapter 600, Oregon Laws 2013, become operative January 2, 2018. See section 10, chapter 600, Oregon Laws 2013. The text that is operative on and after January 2, 2018, is set forth for the user’s convenience.
(1) The purpose of the Oregon Criminal Justice Commission is to improve the effectiveness and efficiency of state and local criminal justice systems by providing a centralized and impartial forum for statewide policy development and planning.

(2) The primary duty of the commission is to develop and maintain a state criminal justice policy and comprehensive, long-range plan for a coordinated state criminal justice system that encompasses public safety, offender accountability, crime reduction and prevention and offender treatment and rehabilitation. The plan must include, but need not be limited to, recommendations regarding:

(a) Capacity, utilization and type of state and local prison and jail facilities;

(b) Implementation of community corrections programs;

(c) Alternatives to the use of prison and jail facilities;

(d) Appropriate use of existing facilities and programs;

(e) Whether additional or different facilities and programs are necessary;

(f) Methods of assessing the effectiveness of juvenile and adult correctional programs, devices and sanctions in reducing future criminal conduct by juvenile and adult offenders;

(g) Methods of reducing the risk of future criminal conduct; and

(h) The effective utilization of local public safety coordinating councils.

(3) Other duties of the commission are:

(a) To conduct joint studies by agreement with other state agencies, boards or commissions on any matter within the jurisdiction of the commission.

(b) To provide Oregon criminal justice analytical and statistical information to federal agencies and serve as a clearinghouse and information center for the collection, preparation, analysis and dissemination of information on state and local sentencing practices.

(c) To provide technical assistance and support to local public safety coordinating councils.

(d) To receive grant applications to start or expand drug court programs as defined in ORS 3.450, to make rules to govern the grant process and to award grant funds according to the rules.

(4) The commission shall establish by rule the information that must be submitted under ORS 137.010 (9) and the methods for submitting the information. A rule adopted under this subsection must be approved by the Chief Justice of the Supreme Court before it takes effect.

(5) The commission may:

(a) Apply for and receive gifts and grants from any public or private source.

(b) Award grants from funds appropriated by the Legislative Assembly to the commission or from funds otherwise available from any other source, for the purpose of carrying out the duties of the commission.

(c) Adopt rules to carry out the provisions of this subsection.

Note: See note under 137.651.

Note: Sections 1 and 5, chapter 600, Oregon Laws 2013, provide:

Sec. 1. Racial and ethnic impact statements. (1) As used in this section:

(a) "Criminal offender population" means all persons who are convicted of a crime or adjudicated for an act that, if committed by an adult, would constitute a crime.

(b) "Recipients of human services" means all persons who are found to be within the jurisdiction of the juvenile court under ORS 419B.100 or who receive child welfare services described in ORS 418.005.

(2) To obtain a racial and ethnic impact statement described in this section, one member of the Legislative Assembly from each major political party must sign a written request. Upon receipt of the written request, the Oregon Criminal Justice Commission shall prepare a racial and ethnic impact statement that describes the effects of proposed legislation on the racial and ethnic composition of:

(a) The criminal offender population; or

(b) Recipients of human services.

(3) A racial and ethnic impact statement must be impartial, simple and understandable and must include, for racial and ethnic groups for which data are available, the following:

(a) An estimate of how the proposed legislation would change the racial and ethnic composition of the criminal offender population or recipients of human services;

(b) A statement of the methodologies and assumptions used in preparing the estimate; and

(c) If the racial and ethnic impact statement addresses the effect of proposed legislation on the criminal offender population, an estimate of the racial and ethnic composition of the crime victims who may be affected by the proposed legislation.

(4) The commission shall adopt rules to carry out the provisions of this section. [2013 c.600 §1]

Sec. 5. Sections 1 to 4 of this 2013 Act are repealed on January 2, 2018.

[2013 c.600 §5]



Section 137.657



Section 137.658 - Authority of chairperson to create committees within commission.

(2) The chairperson shall appoint members of committees created under this section in such a manner as to ensure representation from all segments of the criminal justice system that are affected by the work of the committee. In selecting members for committee assignments, the chairperson shall consider, but is not limited to, representatives from the following:

(a) The Attorney General;

(b) The Director of the Department of Corrections;

(c) The chairperson of the State Board of Parole and Post-Prison Supervision;

(d) The Superintendent of State Police;

(e) The chief administrative employee of the Psychiatric Security Review Board;

(f) The Director of Human Services;

(g) The Director of the Oregon Health Authority;

(h) The Director of the Oregon Youth Authority;

(i) Trial judges;

(j) Judges of the Oregon Supreme Court or Court of Appeals;

(k) Majority and minority parties of the House of Representatives and the Senate;

(L) District attorneys;

(m) Criminal defense attorneys;

(n) County sheriffs;

(o) County commissioners;

(p) County community corrections directors;

(q) Chiefs of police;

(r) Victims of crime;

(s) The public at large;

(t) The director of a nonprofit entity created for the purpose of increasing understanding of the adult and juvenile justice systems and promotion of effective policies for prevention and control of crime; and

(u) Private contract providers.

[1995 c.420 §2; 1997 c.433 §3; 2001 c.900 §23; 2009 c.595 §98]

Note: See note under 137.651.



Section 137.659



Section 137.660



Section 137.661 - Agency cooperation with commission.

[1985 c.558 §6; 1995 c.420 §5]

Note: See note under 137.651.



Section 137.662 - Oregon Criminal Justice Commission Account.

[2001 c.716 §1; 2009 c.78 §56]

Note: See note under 137.651.



Section 137.663



Section 137.665



Section 137.667 - Amendments to sentencing guidelines; submitting to Legislative Assembly; rules.

(2) The commission may adopt by majority vote of all of its members who are eligible to vote amendments to the sentencing guidelines approved by section 87, chapter 790, Oregon Laws 1989. The commission shall submit the amendments to the Legislative Assembly for its approval. The amendments do not become effective unless approved by the Legislative Assembly by law. The effective date of the amendments is the date specified by the Legislative Assembly in the law approving the amendments or, if the Legislative Assembly does not specify a date, the effective date of the law approving the amendments. The Legislative Assembly may by law amend, repeal or supplement any of the amendments.

(3) The provisions of subsection (2) of this section do not apply to amendments to the guidelines adopted by the commission that:

(a) Are required to implement enactments of the Legislative Assembly;

(b) Are required under ORS 421.512 (2) or subsection (1) of this section; or

(c)(A) Renumber rules or parts of rules, change internal references to agree with statute or rule numbers, delete references to repealed statutes or rules, substitute statute references for chapter numbers, change capitalization and spelling for the purpose of uniformity or correct manifest clerical, grammatical or typographical errors; and

(B) Do not alter the sense, meaning, effect or substance of the rule amended.

(4) If a rule adopted under subsection (1) of this section is not approved by the next regular Legislative Assembly following the adoption of the rule, the rule is repealed on January 1 following adjournment sine die of that Legislative Assembly.

[1989 c.790 §94a; 1993 c.681 §6; 1993 c.692 §7; 1995 c.420 §6; 1997 c.691 §3; 1999 c.966 §2; 2003 c.453 §4]

Note: See note under 137.651.



Section 137.669 - Guidelines control sentences; mandatory sentences.

[1987 c.619 §5; 1989 c.790 §95; 1995 c.420 §7; 1997 c.691 §4]

Note: See note under 137.651.



Section 137.670



Section 137.671 - Authority of court to impose sentence outside guidelines.

(2) Whenever the court imposes a sentence outside the presumptive sentence it shall set forth the reasons for its decision in the manner required by rules of the Oregon Criminal Justice Commission.

[1987 c.619 §6; 1989 c.790 §39; 1995 c.420 §8]

Note: See note under 137.651.



Section 137.673 - Validity of rules.

[1989 c.790 §73; 1995 c.420 §9; 2001 c.220 §2; 2005 c.382 §3]

Note: See note under 137.651.



Section 137.675



Section 137.677



Section 137.680 - Development of specialty court standards.

(2)(a) The Oregon Criminal Justice Commission shall serve as a clearinghouse and information center for the collection, preparation, analysis and dissemination of the best practices applicable to specialty courts.

(b) After consulting with the Judicial Department, the commission shall develop evidence-based standards that may be applied to specialty courts. The standards must:

(A) Be designed to reduce recidivism in a cost-effective manner; and

(B) When appropriate, target medium-risk and high-risk offenders.

(3) The Chief Justice of the Supreme Court may issue an order applicable to specialty courts. The order may include a requirement that a circuit court that operates a specialty court review the standards described in subsection (2) of this section. [2013 c.649 §39]

Note: 137.680 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 52 and 53, chapter 649, Oregon Laws 2013, provide:

Sec. 52. The Justice Reinvestment Account is established, separate and distinct from the General Fund. All moneys in the account are continuously appropriated to the Oregon Criminal Justice Commission for the purpose of making grants to counties in accordance with section 53 of this 2013 Act. [2013 c.649 §52]

Sec. 53. (1)(a) In consultation with the Justice Reinvestment Grant Review Committee established under subsection (2) of this section, the Oregon Criminal Justice Commission shall administer the Justice Reinvestment Program described in this section. From funds appropriated to the commission for purposes of the program, the commission shall award grants to counties that establish a process to assess offenders and provide a continuum of community-based sanctions, services and programs that are designed to reduce recidivism and decrease the county’s utilization of imprisonment in a Department of Corrections institution while protecting public safety and holding offenders accountable.

(b) Notwithstanding paragraph (a) of this subsection, no less than 10 percent of grant funds awarded under this section must be distributed to community-based nonprofit organizations that provide services to victims of crime.

(2) The Justice Reinvestment Grant Review Committee is established, consisting of the following members:

(a) The Governor shall appoint the following five members:

(A) One member shall be a district attorney.

(B) One member shall be a county sheriff.

(C) One member shall be a chief of police.

(D) One member shall be a county commissioner.

(E) One member shall be a community corrections director who is not a sheriff.

(b) The President of the Senate shall appoint two nonvoting members from among members of the Senate.

(c) The Speaker of the House of Representatives shall appoint two nonvoting members from among members of the House of Representatives.

(3)(a) A majority of the voting members of the committee constitutes a quorum for the transaction of business.

(b) The committee shall elect one of its members to serve as chairperson.

(c) If there is a vacancy for any cause, the appointing authority shall make an appointment to become effective immediately.

(d) The committee shall meet at times and places specified by the call of the chairperson or a majority of the voting members of the committee.

(e) Legislative members of the committee shall be entitled to payment of compensation and expenses under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(4) An application for a grant described in this section must be submitted by a local public safety coordinating council convened under ORS 423.560.

(5)(a) During a grant application period established by the commission, the proportion of grant funds available to each county shall be determined in accordance with the formula used to distribute baseline funding under ORS 423.483.

(b) At the conclusion of the grant application period, the commission shall award grants to counties in accordance with rules adopted by the commission. If unallocated funds remain at the conclusion of the grant acceptance period, the commission may establish a supplemental grant period and distribute the unallocated funds.

(6) The commission shall regularly evaluate the community-based sanctions, services and programs funded under this section. The commission shall report the results of an evaluation conducted under this section to a committee of the Legislative Assembly related to the judiciary.

(7)(a) Before applying for grant funds to administer a community-based program described in subsection (9)(a)(D) of this section, the county must obtain the consent of the presiding judge of the judicial district in which the county is located.

(b) A grant application to administer a community-based program described in subsection (9)(a)(D) of this section must include the costs of appointed counsel.

(8) After consulting with the Justice Reinvestment Grant Review Committee, the commission shall adopt rules to administer the Justice Reinvestment Program. The rules must include:

(a) A methodology for reviewing and approving grant applications and distributing grant funds. Rules described in this paragraph must provide the Justice Reinvestment Grant Review Committee with the ability to approve grant applications, subject to final approval by the commission.

(b) A process for evaluating the efficacy of community-based sanctions, services and programs funded under this section.

(9) As used in this section:

(a) "Community-based programs" includes:

(A) Work release programs;

(B) Structured, transitional leave programs;

(C) Evidence-based programs designed to reduce recidivism that include the balanced administration of sanctions, supervision and treatment;

(D) Administering a reentry court under section 29 of this 2013 Act; and

(E) Specialty courts aimed at medium-risk and high-risk offenders.

(b) "County" includes a regional collection of counties. [2013 c.649 §53; 2013 c.649 §54]

Note: Section 56, chapter 649, Oregon Laws 2013, provides:

Sec. 56. Sections 52 and 53 of this 2013 Act are repealed on July 1, 2023. [2013 c.649 §56]

Note: Sections 59 and 60, chapter 649, Oregon Laws 2013, provide:

Sec. 59. (1) Not less than once per biennium, the Oregon Criminal Justice Commission shall, in conjunction with the Department of Corrections, identify:

(a) The avoided costs to state government resulting from the passage of this 2013 Act; and

(b) Any increased costs to local governments resulting from the passage of this 2013 Act.

(2) No later than January 1 of each odd-numbered year, the commission shall submit a report to the Justice Reinvestment Grant Review Committee established under section 53 of this 2013 Act and to the Legislative Assembly in the manner provided by ORS 192.245, that includes the determinations described in subsection (1) of this section and describes the methodology employed by the commission in reaching those determinations.

(3) As used in this section, "avoided costs" includes the costs of operating correctional facilities and the costs associated with constructing additional prison capacity. [2013 c.649 §59]

Sec. 60. Section 59 of this 2013 Act is repealed on July 1, 2023.

[2013 c.649 §60]



Section 137.689 - Oregon Crimefighting Act.

[2011 c.1 §1]

Note: 137.689 was enacted into law but was not added to or made a part of ORS chapter 137 or any series therein by law. See Preface to Oregon Revised Statutes for further explanation.



Section 137.690 - Major felony sex crime.

b. "Major felony sex crime" means rape in the first degree (ORS 163.375), sodomy in the first degree (ORS 163.405), unlawful sexual penetration in the first degree (ORS 163.411), or using a child in a display of sexually explicit conduct (ORS 163.670).

c. "Previous conviction" includes a conviction for the statutory counterpart of a major felony sex crime in any jurisdiction, and includes a conviction in the same sentencing proceeding if the conviction is for a separate criminal episode as defined in ORS 131.505.

[2011 c.1 §2]

Note: 137.690 was enacted into law but was not added to or made a part of ORS chapter 137 or any series therein by law. See Preface to Oregon Revised Statutes for further explanation.



Section 137.700 - Offenses requiring imposition of mandatory minimum sentences.

(2) The offenses to which subsection (1) of this section applies and the applicable mandatory minimum sentences are:

______________________________________________________________________________

(a)(A) Murder, as defined in

ORS 163.115............................... 300 months

(B) Attempt or conspiracy

to commit aggravated

murder, as defined

in ORS 163.095........................... 120 months

(C) Attempt or conspiracy

to commit murder, as

defined in ORS 163.115.............. 90 months

(D) Manslaughter in the

first degree, as defined

in ORS 163.118........................... 120 months

(E) Manslaughter in the

second degree, as defined

in ORS 163.125........................... 75 months

(F) Assault in the first

degree, as defined in

ORS 163.185............................... 90 months

(G) Assault in the second

degree, as defined in

ORS 163.175............................... 70 months

(H) Except as provided in

paragraph (b)(G) of

this subsection,

kidnapping in the first

degree, as defined

in ORS 163.235........................... 90 months

(I) Kidnapping in the second

degree, as defined in

ORS 163.225............................... 70 months

(J) Rape in the first degree,

as defined in ORS 163.375

(1)(a), (c) or (d)............................ 100 months

(K) Rape in the second degree,

as defined in ORS 163.365......... 75 months

(L) Sodomy in the first degree,

as defined in ORS 163.405

(1)(a), (c) or (d)............................ 100 months

(M) Sodomy in the second

degree, as defined in

ORS 163.395............................... 75 months

(N) Unlawful sexual penetration

in the first degree, as

defined in ORS 163.411

(1)(a) or (c)................................... 100 months

(O) Unlawful sexual penetration

in the second degree, as

defined in ORS 163.408.............. 75 months

(P) Sexual abuse in the first

degree, as defined in

ORS 163.427............................... 75 months

(Q) Robbery in the first degree,

as defined in ORS 164.415......... 90 months

(R) Robbery in the second

degree, as defined in

ORS 164.405............................... 70 months

(b)(A) Arson in the first degree,

as defined in ORS 164.325,

when the offense represented

a threat of serious

physical injury.............................. 90 months

(B) Using a child in a display

of sexually explicit

conduct, as defined in

ORS 163.670............................... 70 months

(C) Compelling prostitution,

as defined in ORS 167.017......... 70 months

(D) Rape in the first degree,

as defined in

ORS 163.375 (1)(b)..................... 300 months

(E) Sodomy in the first degree,

as defined in

ORS 163.405 (1)(b)..................... 300 months

(F) Unlawful sexual penetration

in the first degree, as

defined in

ORS 163.411 (1)(b)..................... 300 months

(G) Kidnapping in the first

degree, as defined in

ORS 163.235, when the

offense is committed in

furtherance of the commission

or attempted commission of an

offense listed in subparagraph

(D), (E) or (F) of

this paragraph............................... 300 months

(c) Aggravated vehicular

homicide, as defined in

ORS 163.149............................... 240 months

______________________________________________________________________________ [1995 c.2 §1; 1995 c.421 §1; 1995 c.422 §47; 1997 c.852 §2; 2006 c.1 §1; 2007 c.867 §5]

Note: Section 3 (2), chapter 1, Oregon Laws 2006, provides:

Sec. 3. (2) The amendments to ORS 137.700 by section 1 of this 2006 Act apply only to a person who was at least 18 years of age at the time the person committed an offense described in ORS 137.700 (2)(b)(D), (E), (F) or (G).

[2006 c.1 §3(2)]

Note: 137.700 to 137.707 were enacted into law but were not added to or made a part of ORS chapter 137 or any series therein by law. See Preface to Oregon Revised Statutes for further explanation.



Section 137.705 - Definitions for ORS 137.705 and 137.707.

(A) "Charged" means the filing of an accusatory instrument in a court of criminal jurisdiction alleging the commission of an offense listed in ORS 137.707.

(B) "Detention facility" has the meaning given that term in ORS 419A.004.

(C) "Prosecuted" includes pretrial and trial procedures, requirements and limitations provided for in criminal cases.

(b) Unless otherwise provided in ORS 137.707, ORS chapters 137 and 138 apply to proceedings under ORS 137.707.

(2)(a) Notwithstanding ORS 419B.100 and 419C.005, a person 15, 16 or 17 years of age at the time of committing the offense may be charged with the commission of an offense listed in ORS 137.707 and may be prosecuted as an adult.

(b) The district attorney shall notify the juvenile court and the juvenile department when a person under 18 years of age is charged with an offense listed in ORS 137.707.

(c) The filing of an accusatory instrument in a criminal court under ORS 137.707 divests the juvenile court of jurisdiction in the matter if juvenile court jurisdiction is based on the conduct alleged in the accusatory instrument or any conduct arising out of the same act or transaction. Upon receiving notice from the district attorney under paragraph (b) of this subsection, the juvenile court shall dismiss, without prejudice, the juvenile court proceeding and enter any order necessary to transfer the matter or transport the person to the criminal court for further proceedings. Nothing in this paragraph affects the authority or jurisdiction of the juvenile court with respect to other matters or conduct.

(3)(a) A person charged with a crime under ORS 137.707 who is 16 or 17 years of age shall be detained in custody in a detention facility, unless the director of the county juvenile department and the sheriff agree to detain the person in a jail or other place where adults are detained. A person detained in accordance with this paragraph is subject to release on the same terms and conditions as for adults.

(b) If a person charged with a crime under ORS 137.707 is under 16 years of age, the person may not be detained, either before conviction or after conviction but before execution of the sentence, in a jail or other place where adults are detained.

[1995 c.422 §48; 2011 c.122 §1]

Note: See second note under 137.700.



Section 137.707 - Adult prosecution of 15-, 16- or 17-year-old offenders; mandatory minimum sentences; lesser included offenses; transfer to juvenile court.

(b) A district attorney, the Attorney General or a juvenile department counselor may not file in juvenile court a petition alleging that a person has committed an act that, if committed by an adult, would constitute aggravated murder or an offense listed in subsection (4) of this section if the person was 15, 16 or 17 years of age at the time the act was committed.

(2) When a person charged under this section is convicted of an offense listed in subsection (4) of this section, the court shall impose at least the presumptive term of imprisonment provided for the offense in subsection (4) of this section. The court may impose a greater presumptive term if otherwise permitted by law, but may not impose a lesser term. The person is not, during the service of the term of imprisonment, eligible for release on post-prison supervision or any form of temporary leave from custody. The person is not eligible for any reduction in, or based on, the minimum sentence for any reason under ORS 421.121 or any other provision of law. ORS 138.012, 163.105 and 163.150 apply to sentencing a person prosecuted under this section and convicted of aggravated murder under ORS 163.095 except that a person who was under 18 years of age at the time the offense was committed is not subject to a sentence of death.

(3) The court shall commit the person to the legal and physical custody of the Department of Corrections.

(4) The offenses to which this section applies and the presumptive sentences are:

______________________________________________________________________________

(a)(A) Murder, as defined in

ORS 163.115............................... 300 months

(B) Attempt or conspiracy

to commit aggravated

murder, as defined

in ORS 163.095........................... 120 months

(C) Attempt or conspiracy

to commit murder, as

defined in ORS 163.115.............. 90 months

(D) Manslaughter in the

first degree, as defined

in ORS 163.118........................... 120 months

(E) Manslaughter in the

second degree, as defined

in ORS 163.125........................... 75 months

(F) Assault in the first

degree, as defined

in ORS 163.185........................... 90 months

(G) Assault in the second

degree, as defined

in ORS 163.175........................... 70 months

(H) Kidnapping in the first

degree, as defined in

ORS 163.235............................... 90 months

(I) Kidnapping in the second

degree, as defined in

ORS 163.225............................... 70 months

(J) Rape in the first degree,

as defined in ORS 163.375......... 100 months

(K) Rape in the second

degree, as defined in

ORS 163.365............................... 75 months

(L) Sodomy in the first

degree, as defined in

ORS 163.405............................... 100 months

(M) Sodomy in the second

degree, as defined in

ORS 163.395............................... 75 months

(N) Unlawful sexual

penetration in the first

degree, as defined

in ORS 163.411........................... 100 months

(O) Unlawful sexual

penetration in the

second degree, as

defined in ORS 163.408.............. 75 months

(P) Sexual abuse in the first

degree, as defined in

ORS 163.427............................... 75 months

(Q) Robbery in the first

degree, as defined in

ORS 164.415............................... 90 months

(R) Robbery in the second

degree, as defined in

ORS 164.405............................... 70 months

(b)(A) Arson in the first degree,

as defined in

ORS 164.325, when

the offense represented

a threat of serious

physical injury.............................. 90 months

(B) Using a child in a display

of sexually explicit

conduct, as defined in

ORS 163.670............................... 70 months

(C) Compelling prostitution,

as defined in ORS 167.017

(1)(a), (b) or (d)............................ 70 months

(c)................................................. Aggravated vehicular

homicide, as defined in

ORS 163.149............................... 240 months

______________________________________________________________________________

(5) If a person charged with an offense under this section is found guilty of a lesser included offense and the lesser included offense is:

(a) An offense listed in subsection (4) of this section, the court shall sentence the person as provided in subsection (2) of this section.

(b) Not an offense listed in subsection (4) of this section:

(A) But constitutes an offense for which waiver is authorized under ORS 419C.349, the court, upon motion of the district attorney, shall hold a hearing to determine whether to retain jurisdiction or to transfer the case to juvenile court for disposition. In determining whether to retain jurisdiction, the court shall consider the criteria for waiver in ORS 419C.349. If the court retains jurisdiction, the court shall sentence the person as an adult under sentencing guidelines. If the court does not retain jurisdiction, the court shall:

(i) Order that a presentence report be prepared;

(ii) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

(iii) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411.

(B) And is not an offense for which waiver is authorized under ORS 419C.349, the court may not sentence the person. The court shall:

(i) Order that a presentence report be prepared;

(ii) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

(iii) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411.

(6) When a person is charged under this section, other offenses based on the same act or transaction shall be charged as separate counts in the same accusatory instrument and consolidated for trial, whether or not the other offenses are aggravated murder or offenses listed in subsection (4) of this section. If it appears, upon motion, that the state or the person charged is prejudiced by the joinder and consolidation of offenses, the court may order an election or separate trials of counts or provide whatever other relief justice requires.

(7)(a) If a person charged and tried as provided in subsection (6) of this section is found guilty of aggravated murder or an offense listed in subsection (4) of this section and one or more other offenses, the court shall impose the sentence for aggravated murder or the offense listed in subsection (4) of this section as provided in subsection (2) of this section and shall impose sentences for the other offenses as otherwise provided by law.

(b) If a person charged and tried as provided in subsection (6) of this section is not found guilty of aggravated murder or an offense listed in subsection (4) of this section, but is found guilty of one of the other charges that constitutes an offense for which waiver is authorized under ORS 419C.349, the court, upon motion of the district attorney, shall hold a hearing to determine whether to retain jurisdiction or to transfer the case to juvenile court for disposition. In determining whether to retain jurisdiction, the court shall consider the criteria for waiver in ORS 419C.349. If the court retains jurisdiction, the court shall sentence the person as an adult under sentencing guidelines. If the court does not retain jurisdiction, the court shall:

(A) Order that a presentence report be prepared;

(B) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

(C) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411.

[1995 c.422 §49; 1995 c.421 §4; 1997 c.852 §3; 1999 c.1055 §12; 2007 c.867 §6; 2011 c.334 §2]

Note: See second note under 137.700.



Section 137.709 - Application of ORS 137.700 and 137.707.

[2011 c.337 §1]

Note: 137.709 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.712 - Exceptions to ORS 137.700 and 137.707.

(b) In order to make a dispositional departure under this section, the court must make the following additional findings on the record:

(A) There exists a substantial and compelling reason not relied upon in paragraph (a) of this subsection;

(B) A sentence of probation will be more effective than a prison term in reducing the risk of offender recidivism; and

(C) A sentence of probation will better serve to protect society.

(2) A conviction is subject to subsection (1) of this section only if the sentencing court finds on the record by a preponderance of the evidence:

(a) If the conviction is for manslaughter in the second degree:

(A) That the victim was a dependent person as defined in ORS 163.205 who was at least 18 years of age;

(B) That the defendant is the mother or father of the victim;

(C) That the death of the victim was the result of an injury or illness that was not caused by the defendant;

(D) That the defendant treated the injury or illness solely by spiritual treatment in accordance with the religious beliefs or practices of the defendant and based on a good faith belief that spiritual treatment would bring about the victim’s recovery from the injury or illness;

(E) That no other person previously under the defendant’s care has died or sustained significant physical injury as a result of or despite the use of spiritual treatment, regardless of whether the spiritual treatment was used alone or in conjunction with medical care; and

(F) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section or for criminal mistreatment in the second degree.

(b) If the conviction is for assault in the second degree:

(A) That the victim was not physically injured by means of a deadly weapon;

(B) That the victim did not suffer a significant physical injury; and

(C) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

(c) If the conviction is for kidnapping in the second degree:

(A) That the victim was at least 12 years of age at the time the crime was committed; and

(B) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

(d) If the conviction is for robbery in the second degree:

(A) That the victim did not suffer a significant physical injury;

(B) That, if the defendant represented by words or conduct that the defendant was armed with a dangerous weapon, the representation did not reasonably put the victim in fear of imminent significant physical injury;

(C) That, if the defendant represented by words or conduct that the defendant was armed with a deadly weapon, the representation did not reasonably put the victim in fear of imminent physical injury; and

(D) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

(e) If the conviction is for rape in the second degree, sodomy in the second degree or sexual abuse in the first degree:

(A) That the victim was at least 12 years of age, but under 14 years of age, at the time of the offense;

(B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

(C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

(D) That the defendant was no more than five years older than the victim at the time of the offense;

(E) That the offense did not involve sexual contact with any minor other than the victim; and

(F) That the victim’s lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense.

(f) If the conviction is for unlawful sexual penetration in the second degree:

(A) That the victim was 12 years of age or older at the time of the offense;

(B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

(C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

(D) That the defendant was no more than five years older than the victim at the time of the offense;

(E) That the offense did not involve sexual contact with any minor other than the victim;

(F) That the victim’s lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense; and

(G) That the object used to commit the unlawful sexual penetration was the hand or any part thereof of the defendant.

(3) In making the findings required by subsections (1) and (2) of this section, the court may consider any evidence presented at trial and may receive and consider any additional relevant information offered by either party at sentencing.

(4) The crimes to which subsection (2)(a)(F), (b)(C), (c)(B), (d)(D), (e)(B) and (f)(B) of this section refer are:

(a) A crime listed in ORS 137.700 (2) or 137.707 (4);

(b) Escape in the first degree, as defined in ORS 162.165;

(c) Aggravated murder, as defined in ORS 163.095;

(d) Criminally negligent homicide, as defined in ORS 163.145;

(e) Assault in the third degree, as defined in ORS 163.165;

(f) Criminal mistreatment in the first degree, as defined in ORS 163.205 (1)(b)(A);

(g) Rape in the third degree, as defined in ORS 163.355;

(h) Sodomy in the third degree, as defined in ORS 163.385;

(i) Sexual abuse in the second degree, as defined in ORS 163.425;

(j) Stalking, as defined in ORS 163.732;

(k) Burglary in the first degree, as defined in ORS 164.225, when it is classified as a person felony under the rules of the Oregon Criminal Justice Commission;

(L) Arson in the first degree, as defined in ORS 164.325;

(m) Robbery in the third degree, as defined in ORS 164.395;

(n) Intimidation in the first degree, as defined in ORS 166.165;

(o) Promoting prostitution, as defined in ORS 167.012; and

(p) An attempt or solicitation to commit any Class A or B felony listed in paragraphs (a) to (L) of this subsection.

(5) Notwithstanding ORS 137.545 (5)(b), if a person sentenced to probation under this section violates a condition of probation by committing a new crime, the court shall revoke the probation and impose the presumptive sentence of imprisonment under the rules of the Oregon Criminal Justice Commission.

(6) As used in this section:

(a) "Conviction" includes, but is not limited to:

(A) A juvenile court adjudication finding a person within the court’s jurisdiction under ORS 419C.005, if the person was at least 15 years of age at the time the person committed the offense that brought the person within the jurisdiction of the juvenile court. "Conviction" does not include a juvenile court adjudication described in this subparagraph if the person successfully asserted the defense set forth in ORS 419C.522.

(B) A conviction in another jurisdiction for a crime that if committed in this state would constitute a crime listed in subsection (4) of this section.

(b) "Previous conviction" means a conviction that was entered prior to imposing sentence on the current crime provided that the prior conviction is based on a crime committed in a separate criminal episode. "Previous conviction" does not include a conviction for a Class C felony, including an attempt or solicitation to commit a Class B felony, or a misdemeanor, unless the conviction was entered within the 10-year period immediately preceding the date on which the current crime was committed.

(c) "Significant physical injury" means a physical injury that:

(A) Creates a risk of death that is not a remote risk;

(B) Causes a serious and temporary disfigurement;

(C) Causes a protracted disfigurement; or

(D) Causes a prolonged impairment of health or the function of any bodily organ.

[1997 c.852 §1; 1999 c.614 §3; 1999 c.954 §2; 2001 c.851 §5; 2005 c.843 §22; 2011 c.291 §3]

Note: 137.712 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.717 - Presumptive sentences for certain property offenders.

(a) Aggravated theft in the first degree under ORS 164.057, burglary in the first degree under ORS 164.225 or aggravated identity theft under ORS 165.803, the presumptive sentence is 24 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

(A) A previous conviction for aggravated theft in the first degree under ORS 164.057, burglary in the first degree under ORS 164.225, robbery in the third degree under ORS 164.395, robbery in the second degree under ORS 164.405, robbery in the first degree under ORS 164.415 or aggravated identity theft under ORS 165.803;

(B) Two or more previous convictions for any combination of the crimes listed in subsection (2) of this section; or

(C) A previous conviction for a crime listed in subsection (2) of this section, if the current crime of conviction was committed while the defendant was on supervision for the previous conviction or less than three years after the date the defendant completed the period of supervision for the previous conviction.

(b) Theft in the first degree under ORS 164.055, unauthorized use of a vehicle under ORS 164.135, mail theft or receipt of stolen mail under ORS 164.162, burglary in the second degree under ORS 164.215, criminal mischief in the first degree under ORS 164.365, computer crime under ORS 164.377, robbery in the third degree under ORS 164.395, forgery in the first degree under ORS 165.013, criminal possession of a forged instrument in the first degree under ORS 165.022, fraudulent use of a credit card under ORS 165.055 (4)(b), identity theft under ORS 165.800, possession of a stolen vehicle under ORS 819.300 or trafficking in stolen vehicles under ORS 819.310, the presumptive sentence is 18 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

(A) A previous conviction for aggravated theft in the first degree under ORS 164.057, unauthorized use of a vehicle under ORS 164.135, burglary in the first degree under ORS 164.225, robbery in the third degree under ORS 164.395, robbery in the second degree under ORS 164.405, robbery in the first degree under ORS 164.415, possession of a stolen vehicle under ORS 819.300, trafficking in stolen vehicles under ORS 819.310 or aggravated identity theft under ORS 165.803;

(B) Two or more previous convictions for any combination of the crimes listed in subsection (2) of this section; or

(C) A previous conviction for a crime listed in subsection (2) of this section, if the current crime of conviction was committed while the defendant was on supervision for the previous conviction or less than three years after the date the defendant completed the period of supervision for the previous conviction.

(2) The crimes to which subsection (1) of this section applies are:

(a) Theft in the second degree under ORS 164.045;

(b) Theft in the first degree under ORS 164.055;

(c) Aggravated theft in the first degree under ORS 164.057;

(d) Unauthorized use of a vehicle under ORS 164.135;

(e) Mail theft or receipt of stolen mail under ORS 164.162;

(f) Burglary in the second degree under ORS 164.215;

(g) Burglary in the first degree under ORS 164.225;

(h) Criminal mischief in the second degree under ORS 164.354;

(i) Criminal mischief in the first degree under ORS 164.365;

(j) Computer crime under ORS 164.377;

(k) Forgery in the second degree under ORS 165.007;

(L) Forgery in the first degree under ORS 165.013;

(m) Criminal possession of a forged instrument in the second degree under ORS 165.017;

(n) Criminal possession of a forged instrument in the first degree under ORS 165.022;

(o) Fraudulent use of a credit card under ORS 165.055;

(p) Identity theft under ORS 165.800;

(q) Possession of a stolen vehicle under ORS 819.300;

(r) Trafficking in stolen vehicles under ORS 819.310; and

(s) Any attempt to commit a crime listed in this subsection.

(3)(a) A presumptive sentence described in subsection (1) of this section shall be increased by two months for each previous conviction the person has that:

(A) Was for any of the crimes listed in subsection (1) or (2) of this section; and

(B) Was not used as a predicate for the presumptive sentence described in subsection (1) of this section.

(b) Previous convictions may not increase a presumptive sentence described in subsection (1) of this section by more than 12 months under this subsection.

(4) The court may impose a sentence other than the sentence provided by subsection (1) or (3) of this section if the court imposes:

(a) A longer term of incarceration that is otherwise required or authorized by law; or

(b) A departure sentence authorized by the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons. Unless the law or the rules of the Oregon Criminal Justice Commission allow for imposition of a longer sentence, the maximum departure allowed for a person sentenced under this subsection is double the presumptive sentence provided in subsection (1) or (3) of this section.

(5) Notwithstanding subsection (4)(b) of this section, the court may not sentence a person under subsection (4) of this section to a term of incarceration that exceeds the period of time described in ORS 161.605.

(6) The court shall sentence a person under this section to at least the presumptive sentence described in subsection (1) or (3) of this section, unless the parties stipulate otherwise or the court finds that:

(a) The person was not on probation, parole or post-prison supervision for a crime listed in subsection (1) of this section at the time of the commission of the current crime of conviction;

(b) The person has not previously received a downward departure from a presumptive sentence for a crime listed in subsection (1) of this section;

(c) The harm or loss caused by the crime is not greater than usual for that type of crime; and

(d) In consideration of the nature of the offense and the harm to the victim, a downward departure will:

(A) Increase public safety;

(B) Enhance the likelihood that the person will be rehabilitated; and

(C) Not unduly reduce the appropriate punishment.

(7)(a) For a crime committed on or after November 1, 1989, a conviction is considered to have occurred upon the pronouncement of sentence in open court. However, when sentences are imposed for two or more convictions arising out of the same conduct or criminal episode, none of the convictions is considered to have occurred prior to any of the other convictions arising out of the same conduct or criminal episode.

(b) For a crime committed prior to November 1, 1989, a conviction is considered to have occurred upon the pronouncement in open court of a sentence or upon the pronouncement in open court of the suspended imposition of a sentence.

(8) For purposes of this section, previous convictions must be proven pursuant to ORS 137.079.

(9) As used in this section:

(a) "Downward departure" means a downward dispositional departure or a downward durational departure under the rules of the Oregon Criminal Justice Commission.

(b) "Previous conviction" includes:

(A) Convictions occurring before, on or after July 1, 2003; and

(B) Convictions entered in any other state or federal court for comparable offenses.

[1996 c.3 §1; 1999 c.1022 §§2,4,7; 2001 c.784 §1; 2007 c.584 §2; 2008 c.14 §7; 2009 c.660 §§8,11; 2013 c.649 §5]

Note: The amendments to 137.717 by section 7, chapter 649, Oregon Laws 2013, become operative July 1, 2023, and apply to crimes committed on or after July 1, 2023. See section 8, chapter 649, Oregon Laws 2013. The text that is operative on and after July 1, 2023, is set forth for the user’s convenience.
(1) When a court sentences a person convicted of:

(a) Aggravated theft in the first degree under ORS 164.057, burglary in the first degree under ORS 164.225, robbery in the third degree under ORS 164.395, identity theft under ORS 165.800 or aggravated identity theft under ORS 165.803, the presumptive sentence is 24 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

(A) A previous conviction for aggravated theft in the first degree under ORS 164.057, burglary in the first degree under ORS 164.225, robbery in the third degree under ORS 164.395, robbery in the second degree under ORS 164.405, robbery in the first degree under ORS 164.415 or aggravated identity theft under ORS 165.803;

(B) Two or more previous convictions for any combination of the crimes listed in subsection (2) of this section; or

(C) A previous conviction for a crime listed in subsection (2) of this section, if the current crime of conviction was committed while the defendant was on supervision for the previous conviction or less than three years after the date the defendant completed the period of supervision for the previous conviction.

(b) Theft in the first degree under ORS 164.055, unauthorized use of a vehicle under ORS 164.135, mail theft or receipt of stolen mail under ORS 164.162, burglary in the second degree under ORS 164.215, criminal mischief in the first degree under ORS 164.365, computer crime under ORS 164.377, forgery in the first degree under ORS 165.013, criminal possession of a forged instrument in the first degree under ORS 165.022, fraudulent use of a credit card under ORS 165.055 (4)(b), possession of a stolen vehicle under ORS 819.300 or trafficking in stolen vehicles under ORS 819.310, the presumptive sentence is 18 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

(A) A previous conviction for aggravated theft in the first degree under ORS 164.057, unauthorized use of a vehicle under ORS 164.135, burglary in the first degree under ORS 164.225, robbery in the third degree under ORS 164.395, robbery in the second degree under ORS 164.405, robbery in the first degree under ORS 164.415, possession of a stolen vehicle under ORS 819.300, trafficking in stolen vehicles under ORS 819.310 or aggravated identity theft under ORS 165.803;

(B) Two or more previous convictions for any combination of the crimes listed in subsection (2) of this section; or

(C) A previous conviction for a crime listed in subsection (2) of this section, if the current crime of conviction was committed while the defendant was on supervision for the previous conviction or less than three years after the date the defendant completed the period of supervision for the previous conviction.

(2) The crimes to which subsection (1) of this section applies are:

(a) Theft in the second degree under ORS 164.045;

(b) Theft in the first degree under ORS 164.055;

(c) Aggravated theft in the first degree under ORS 164.057;

(d) Unauthorized use of a vehicle under ORS 164.135;

(e) Mail theft or receipt of stolen mail under ORS 164.162;

(f) Burglary in the second degree under ORS 164.215;

(g) Burglary in the first degree under ORS 164.225;

(h) Criminal mischief in the second degree under ORS 164.354;

(i) Criminal mischief in the first degree under ORS 164.365;

(j) Computer crime under ORS 164.377;

(k) Forgery in the second degree under ORS 165.007;

(L) Forgery in the first degree under ORS 165.013;

(m) Criminal possession of a forged instrument in the second degree under ORS 165.017;

(n) Criminal possession of a forged instrument in the first degree under ORS 165.022;

(o) Fraudulent use of a credit card under ORS 165.055;

(p) Identity theft under ORS 165.800;

(q) Possession of a stolen vehicle under ORS 819.300;

(r) Trafficking in stolen vehicles under ORS 819.310; and

(s) Any attempt to commit a crime listed in this subsection.

(3)(a) A presumptive sentence described in subsection (1) of this section shall be increased by two months for each previous conviction the person has that:

(A) Was for any of the crimes listed in subsection (1) or (2) of this section; and

(B) Was not used as a predicate for the presumptive sentence described in subsection (1) of this section.

(b) Previous convictions may not increase a presumptive sentence described in subsection (1) of this section by more than 12 months under this subsection.

(4) The court may impose a sentence other than the sentence provided by subsection (1) or (3) of this section if the court imposes:

(a) A longer term of incarceration that is otherwise required or authorized by law; or

(b) A departure sentence authorized by the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons. Unless the law or the rules of the Oregon Criminal Justice Commission allow for imposition of a longer sentence, the maximum departure allowed for a person sentenced under this subsection is double the presumptive sentence provided in subsection (1) or (3) of this section.

(5) Notwithstanding subsection (4)(b) of this section, the court may not sentence a person under subsection (4) of this section to a term of incarceration that exceeds the period of time described in ORS 161.605.

(6) The court shall sentence a person under this section to at least the presumptive sentence described in subsection (1) or (3) of this section, unless the parties stipulate otherwise or the court finds that:

(a) The person was not on probation, parole or post-prison supervision for a crime listed in subsection (1) of this section at the time of the commission of the current crime of conviction;

(b) The person has not previously received a downward departure from a presumptive sentence for a crime listed in subsection (1) of this section;

(c) The harm or loss caused by the crime is not greater than usual for that type of crime; and

(d) In consideration of the nature of the offense and the harm to the victim, a downward departure will:

(A) Increase public safety;

(B) Enhance the likelihood that the person will be rehabilitated; and

(C) Not unduly reduce the appropriate punishment.

(7)(a) For a crime committed on or after November 1, 1989, a conviction is considered to have occurred upon the pronouncement of sentence in open court. However, when sentences are imposed for two or more convictions arising out of the same conduct or criminal episode, none of the convictions is considered to have occurred prior to any of the other convictions arising out of the same conduct or criminal episode.

(b) For a crime committed prior to November 1, 1989, a conviction is considered to have occurred upon the pronouncement in open court of a sentence or upon the pronouncement in open court of the suspended imposition of a sentence.

(8) For purposes of this section, previous convictions must be proven pursuant to ORS 137.079.

(9) As used in this section:

(a) "Downward departure" means a downward dispositional departure or a downward durational departure under the rules of the Oregon Criminal Justice Commission.

(b) "Previous conviction" includes:

(A) Convictions occurring before, on or after July 1, 2003; and

(B) Convictions entered in any other state or federal court for comparable offenses.

Note: 137.717 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.719 - Presumptive sentence for certain sex offenders.

(2) The court may impose a sentence other than the presumptive sentence provided by subsection (1) of this section if the court imposes a departure sentence authorized by the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons.

(3) For purposes of this section:

(a) Sentences for two or more convictions that are imposed in the same sentencing proceeding are considered to be one sentence; and

(b) A prior sentence includes:

(A) Sentences imposed before, on or after July 31, 2001; and

(B) Sentences imposed by any other state or federal court for comparable offenses.

(4) As used in this section, "sex crime" has the meaning given that term in ORS 163A.005.

[2001 c.884 §4]

Note: 137.719 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.721



Section 137.750 - Sentencing requirements concerning defendant’s eligibility for certain types of leave, release or programs.

(2) The executing or releasing authority may consider the defendant for a program described in subsection (1) of this section only upon order of the sentencing court appearing in the judgment.

(3) As used in this section:

(a) "Executing or releasing authority" means the Department of Corrections, State Board of Parole and Post-Prison Supervision, Oregon Youth Authority, Psychiatric Security Review Board, Oregon Health Authority, sentencing court or supervisory authority.

(b) "Supervisory authority" has the meaning given that term in ORS 144.087.

[1997 c.313 §14; 2008 c.35 §2; 2011 c.708 §19; 2013 c.229 §8]

Note: 137.750 to 137.754 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.751 - Determination of defendant’s eligibility for release on post-prison supervision under ORS 421.508.

(a) The defendant meets the eligibility requirements of subsections (2) and (3) of this section;

(b) The defendant was not on probation, parole or post-prison supervision for an offense listed in ORS 137.712 (4) or 811.705 (2)(b) at the time of the commission of the current crime of conviction;

(c) The defendant has not previously been released on post-prison supervision under ORS 421.508 (4);

(d) The harm or loss caused by the crime is not greater than usual for that type of crime;

(e) The crime was not part of an organized criminal operation; and

(f) After considering the nature of the offense and the harm to the victim, the defendant’s successful completion of the program would:

(A) Increase public safety;

(B) Enhance the likelihood that the defendant would be rehabilitated; and

(C) Not unduly reduce the appropriate punishment.

(2) Except as provided in subsection (4) of this section, a defendant may not be released on post-prison supervision under ORS 421.508 (4) if the defendant is being sentenced for a crime under ORS 163.145, 163.165 (1)(a) or (b), 163.525 or 811.705 (2)(b).

(3) A defendant may not be released on post-prison supervision under ORS 421.508 (4) if the defendant is being sentenced for a crime listed in ORS 137.700, 137.707 or 163.095 or a sex crime as defined in ORS 163A.005.

(4) Notwithstanding subsection (1) of this section, the parties may stipulate to a defendant’s eligibility for release on post-prison supervision under ORS 421.508 (4). If the court accepts the stipulation, the court does not need to make explicit findings regarding the factors described in subsection (1)(b) to (f) of this section. The parties may not stipulate to the defendant’s release on post-prison supervision under ORS 421.508 (4) if the defendant is being sentenced for a crime described in subsection (3) of this section.

(5) If the court makes the findings described in subsection (1) of this section or accepts the stipulation of the parties under subsection (4) of this section, the court shall:

(a) Order on the record in open court as part of the sentence imposed that the defendant may be considered by the department for release on post-prison supervision under ORS 421.508 (4); and

(b) Include the order described in paragraph (a) of this subsection in the judgment.

(6) Subject to the requirements of this section, the court may order that the defendant serve a minimum period of incarceration before the defendant is released on post-prison supervision under ORS 421.508 (4). Nothing in this section authorizes the release of the defendant on post-prison supervision before the defendant has served the period of time described in ORS 421.508 (4)(b).

[2008 c.35 §1; 2009 c.713 §17]

Note: See note under 137.750.



Section 137.752 - Requirements when defendant committed to custody of county.

(2) The supervisory authority may consider the defendant for alternative sanctions only upon order of the sentencing court appearing in the judgment.

(3) As used in this section, "supervisory authority" has the meaning given that term in ORS 144.087.

[1997 c.313 §15]

Note: See note under 137.750.



Section 137.754 - Authority of court to modify judgment to comply with ORS 137.750 and 137.752.

(1) The judgment was entered on or after December 5, 1996;

(2) The crime of conviction was committed on or after December 5, 1996; and

(3) The judgment and sentence failed to comply with the provisions of ORS 137.750 or 137.752.

[1997 c.313 §16]

Note: See note under 137.750.



Section 137.765 - Sexually violent dangerous offenders; definitions; mandatory lifetime post-prison supervision.

(a) "History of sexual assault" means that a person has engaged in unlawful sexual conduct that:

(A) Was not committed as part of the same criminal episode as the crime for which the person is currently being sentenced; and

(B) Seriously endangered the life or safety of another person or involved a victim under 12 years of age.

(b) "Sexually violent dangerous offender" means a person who has psychopathic personality features, sexually deviant arousal patterns or interests and a history of sexual assault and presents a substantial probability of committing a crime listed in subsection (3) of this section.

(2) Notwithstanding ORS 161.605, when a person is convicted of a crime listed in subsection (3) of this section, in addition to any sentence of imprisonment required by law, a court shall impose a period of post-prison supervision that extends for the life of the person if:

(a) The person was 18 years of age or older at the time the person committed the crime; and

(b) The person is a sexually violent dangerous offender.

(3) The crimes to which subsection (2) of this section applies are:

(a) Rape in the first degree and sodomy in the first degree if the victim was:

(A) Subjected to forcible compulsion by the person;

(B) Under 12 years of age; or

(C) Incapable of consent by reason of mental defect, mental incapacitation or physical helplessness;

(b) Unlawful sexual penetration in the first degree; and

(c) An attempt to commit a crime listed in paragraph (a) or (b) of this subsection.

[1999 c.163 §1; 2005 c.463 §§11,16; 2007 c.16 §6]

Note: 137.765 to 137.771 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 137.767 - Presentence investigation and examination.

(A) The defendant is convicted of a crime listed in ORS 137.765 (3); and

(B) In the opinion of the court, there is reason to believe that the defendant is a sexually violent dangerous offender as defined in ORS 137.765.

(b) The court may appoint one or more qualified psychiatrists or psychologists to examine the defendant in the local correctional facility.

(2) The state shall pay all costs connected with an examination under this section.

(3) The examination performed pursuant to this section must be completed within 30 days if the defendant is in custody or within 60 days if the defendant is not in custody. The court may order extensions not exceeding 30 days. Each psychiatrist or psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is predisposed to commit a crime listed in ORS 137.765 (3) because the defendant has:

(a) Psychopathic personality features; and

(b) Sexually deviant arousal patterns or interests.

(4) No statement made by a defendant under this section may be used against the defendant in any civil proceeding or in any other criminal proceeding.

(5) Upon receipt of the examination and presentence reports the court shall set a time for a sentence hearing. At the sentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

(6) If, after considering the evidence in the case or in the sentence hearing, the jury or, if the defendant waives the right to a jury trial, the court finds that the defendant is a sexually violent dangerous offender, the court shall sentence the defendant as provided in ORS 137.765.

(7) The fact that a person is a sexually violent dangerous offender is an enhancement fact, as defined in ORS 136.760, and ORS 136.765 to 136.785 apply to making a determination of the fact.

[1999 c.163 §3; 2005 c.463 §§12,17; 2007 c.16 §7]

Note: See note under 137.765.



Section 137.769 - Defendant’s right to independent examination.

(a) The defendant for the purpose of the examination; and

(b) All relevant medical and psychological records and reports.

(2) If the defendant is financially eligible for appointed counsel at state expense, the defendant may request preauthorization to incur the fees and expenses of a psychiatrist, psychologist or other expert as provided in ORS 135.055 (3).

[1999 c.163 §4; 2001 c.962 §97; 2003 c.449 §6]

Note: See note under 137.765.



Section 137.771 - Resentencing hearing; petition; findings; modification of sentence.

(2) Upon filing the petition, the court may order an examination as provided in ORS 137.767. If the court orders an examination and the petitioner is financially eligible for appointed counsel at state expense, the court may appoint counsel for the petitioner, as provided in ORS 135.050, if the court determines that there are substantial or complex issues involved and the petitioner appears incapable of self-representation.

(3) The court shall review the petition and may hold a hearing on the petition. However, if the state opposes the petition, the court shall hold a hearing on the petition. In determining whether to amend the judgment, the court shall consider:

(a) The nature of the crime for which the petitioner was sentenced to lifetime post-prison supervision;

(b) The degree of violence involved in the crime;

(c) The age of the victim;

(d) The petitioner’s prior history of sexual assault;

(e) Whether the petitioner continues to have psychopathic personality features or sexually deviant arousal patterns or interests;

(f) Other criminal and relevant noncriminal behavior of the petitioner before and after conviction;

(g) The period of time during which the petitioner has not reoffended;

(h) Whether the petitioner has successfully completed a court-approved sex offender treatment program; and

(i) Any other relevant factors.

(4) If the court finds by clear and convincing evidence that the petitioner does not present a substantial probability of committing a crime listed in ORS 137.765 (3), the court shall amend the judgment and impose a lesser sentence.

(5) The sentencing court retains authority to modify its judgment and sentence to reflect the results of a resentencing hearing ordered under this section.

(6) Not less than five years after the denial of a petition under this section, a person sentenced under ORS 137.765 may petition again for a resentencing hearing under subsections (1) to (5) of this section.

[1999 c.163 §7; 2001 c.962 §98]

Note: See note under 137.765.



Section 137.924 - Supervisory authority to provide information to Employment Department.

Note: 137.924 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

TASK FORCE ON PUBLIC SAFETY

Note: Sections 57 and 58, chapter 649, Oregon Laws 2013, provide:

Sec. 57. (1) The Task Force on Public Safety is established, consisting of 13 members appointed as follows:

(a) The President of the Senate shall appoint two members from among members of the Senate.

(b) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives.

(c) The Chief Justice of the Supreme Court shall appoint two members.

(d) The Governor shall appoint seven members as follows:

(A) One member shall be a county commissioner.

(B) One member shall be a district attorney.

(C) One member shall be a criminal defense attorney.

(D) Two members shall be representatives of law enforcement.

(E) One member shall be a representative of community corrections directors who is not a sheriff.

(F) One member shall be a representative of a community-based organization that provides services to victims of crime.

(2) The task force shall:

(a) Review the implementation of the provisions of this 2013 Act;

(b) Consider the policy implications of establishing an earned, conditional release hearing for juvenile offenders convicted under ORS 137.707; and

(c) Evaluate the report submitted to the task force by the Department of Corrections under section 50 of this 2013 Act.

(3) No later than October 1, 2016, the task force shall submit a report to the Legislative Assembly in the manner provided by ORS 192.245 that describes the findings of the task force. The report may include recommendations for legislation. The task force shall provide a copy of the report to the Governor.

(4) A majority of the members of the task force constitutes a quorum for the transaction of business.

(5) Official action by the task force requires the approval of a majority of the members of the task force.

(6) The task force shall elect one of its members to serve as chairperson.

(7) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(8) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(9) The task force may adopt rules necessary for the operation of the task force.

(10) Upon request, the Oregon Criminal Justice Commission, the Department of Corrections and the Oregon Department of Administrative Services shall provide staff support to the task force.

(11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to Oregon Criminal Justice Commission for purposes of the task force.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2013 c.649 §57]

Sec. 58. Section 57 of this 2013 Act is repealed on the date of the convening of the 2017 regular session of the Legislative Assembly as specified in ORS 171.010 [February 1, 2017]. [2013 c.649 §58]

Note: Sections 42 and 43, chapter 649, Oregon Laws 2013, provide:

Sec. 42. Before the Oregon Criminal Justice Commission identifies a cost-benefit analytical tool under ORS 182.515 (2), the commission shall consult with the Task Force on Public Safety established under section 57 of this 2013 Act. [2013 c.649 §42]

Sec. 43. Section 42 of this 2013 Act is repealed on the date of the convening of the 2017 regular session of the Legislative Assembly as specified in ORS 171.010 [February 1, 2017].

[2013 c.649 §43]



Section 137.990






Chapter 138 - Appeals; Post-Conviction Relief

Section 138.005 - Definitions for ORS 138.010 to 138.310.

[1959 c.558 §35]



Section 138.010 - Mode of review; abolition of writs of error and certiorari.



Section 138.012 - Sentence of death; automatic and direct review by Supreme Court.

(2) Notwithstanding ORS 163.150 (1)(a), after automatic and direct review of a conviction and sentence of death the following apply:

(a) If a reviewing court finds prejudicial error in the sentencing proceeding only, the court may set aside the sentence of death and remand the case to the trial court. No error in the sentencing proceeding results in reversal of the defendant’s conviction for aggravated murder. Upon remand and at the election of the state, the trial court shall either:

(A) Sentence the defendant to imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c); or

(B) Impanel a new sentencing jury for the purpose of conducting a new sentencing proceeding to determine if the defendant should be sentenced to:

(i) Death;

(ii) Imprisonment for life without the possibility of release or parole as provided in ORS 163.105 (1)(b); or

(iii) Imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c).

(b) The new sentencing proceeding is governed by the provisions of ORS 163.150 (1), (2), (3) and (5). A transcript of all testimony and all exhibits and other evidence properly admitted in the prior trial and sentencing proceeding are admissible in the new sentencing proceeding. Either party may recall any witness who testified at the prior trial or sentencing proceeding and may present additional relevant evidence.

(c) The provisions of this subsection are procedural and apply to any defendant sentenced to death after December 6, 1984.

[1999 c.1055 §5; 2001 c.306 §2]

Note: 138.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.020 - Who may appeal.



Section 138.030 - Parties designated "appellant" and "respondent"; title of action.



Section 138.040 - Appeal by defendant generally; reviewable matters.

(1) The appellate court may review:

(a) Any decision of the court in an intermediate order or proceeding.

(b) Any disposition described under ORS 138.053 as to whether it:

(A) Exceeds the maximum allowable by law; or

(B) Is unconstitutionally cruel and unusual.

(2) If the appellate court determines the disposition imposed exceeds the maximum allowable by law or is unconstitutionally cruel and unusual, the appellate court shall direct the court from which the appeal is taken to impose the disposition that should be imposed.

[Amended by 1959 c.558 §36; 1963 c.207 §1; 1969 c.198 §62; 1971 c.565 §19; 1977 c.372 §13; 1977 c.752 §1; 1985 c.348 §1; 1989 c.849 §4; 2001 c.870 §6]



Section 138.050 - Appeal from sentence on plea of guilty or no contest.

(a) Exceeds the maximum allowable by law; or

(b) Is unconstitutionally cruel and unusual.

(2) If the judgment or order described under ORS 138.053 is in the:

(a) Circuit court, the appeal shall be taken to the Court of Appeals.

(b) Justice court or municipal court, the appeal shall be taken to the circuit court for the county.

(3) On appeal under subsection (1) of this section, the appellate court shall consider only whether the disposition:

(a) Exceeds the maximum allowable by law; or

(b) Is unconstitutionally cruel and unusual.

(4) If the appellate court determines the disposition imposed does exceed the maximum allowable by law or is unconstitutionally cruel and unusual, the appellate court shall direct the court from which the appeal is taken to impose the disposition that should be imposed.

[Amended by 1969 c.198 §63; 1973 c.836 §275a; 1975 c.611 §23; 1977 c.372 §14; 1985 c.342 §20; 1985 c.348 §2; 1989 c.849 §5; 1995 c.658 §78; 1999 c.134 §3; 1999 c.788 §47; 2001 c.644 §1]



Section 138.053 - Judgments and orders that are subject to appeal.

(a) Imposition of a sentence on conviction.

(b) Suspension of imposition or execution of any part of a sentence.

(c) Extension of a period of probation.

(d) Imposition or modification of a condition of probation or of sentence suspension.

(e) Imposition or execution of a sentence upon revocation of probation or sentence suspension.

(2) A disposition described under subsection (1) of this section is not subject to appeal after the expiration of the time specified in ORS 138.071 for appealing from the judgment or order imposing it, except as may be provided in ORS 138.510 to 138.680.

(3) Notwithstanding ORS 138.040 and 138.050, upon an appeal from a judgment or order described in subsection (1)(c) to (e) of this section, the appellate court may review the order that extended the period of the defendant’s probation, imposed or modified a condition of the defendant’s probation or sentence suspension or revoked the defendant’s probation or sentence suspension if the defendant shows a colorable claim of error in the proceeding from which the appeal is taken.

[1989 c.849 §3; 1993 c.14 §16; 2001 c.644 §2; 2003 c.737 §101]



Section 138.057 - Appeal from judgment involving violation.

(b) Within 30 days after the entry of the judgment by the justice court or municipal court, a party who wishes to appeal the decision must serve a copy of the notice of appeal on the adverse party and must file the original notice of appeal with the justice court or municipal court along with proof of service on the adverse party or an acknowledgment of service signed by the adverse party.

(c) If the appeal is made by the defendant from the decision of a municipal court, the copy of the notice of appeal must be served on the city attorney. If the appeal is made by the defendant from a decision in a justice court, the copy of the notice of appeal must be served on the district attorney for the county.

(d) No undertaking shall be required of the party filing a notice of appeal under the provisions of this subsection.

(e) Upon filing of the notice of appeal, the justice court or municipal court shall forward all files relating to the case to the circuit court to which the appeal is taken.

(f) The circuit court shall treat a matter appealed under this subsection as though the case had been originally filed with the circuit court and shall try the case anew, disregarding any irregularity or imperfection in the proceedings in the justice court or municipal court.

(g) Upon entry of a judgment in the matter, the judgment may be appealed as provided in subsection (2) of this section.

(2) Subject to the provisions of this subsection, an appeal from a judgment involving a violation entered by a circuit court may be taken as provided in ORS chapter 19.

(a) For the purpose of meeting the requirements imposed by ORS 19.240, the copy of the notice of appeal must be served on:

(A) The city attorney, if the appeal is made by the defendant from a decision initially made in a municipal court.

(B) The district attorney for the county, if the appeal is made by the defendant from a decision initially made in a justice court.

(b) Notwithstanding ORS 19.270, timely service on the city attorney or district attorney under the provisions of this subsection is not jurisdictional and the Court of Appeals may extend the time for that service.

(c) Notwithstanding any provision of ORS chapter 19, an undertaking on appeal is not required for an appeal from a judgment involving a violation.

(d) The filing of a notice of an appeal from a judgment involving a violation does not act to automatically stay the judgment.

(e) The standard of review for an appeal under this subsection is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony.

(3) In any case in which only violations are charged, the state may not appeal from an order dismissing the case that is entered by reason of a police officer’s failure to appear at the trial of the matter.

[1993 c.379 §5; 1995 c.658 §79; 1997 c.389 §12; 1999 c.682 §11; 2005 c.266 §2]

Note: 138.057 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.060 - Appeal by state.

(a) An order made prior to trial dismissing or setting aside the accusatory instrument;

(b) An order arresting the judgment;

(c) An order made prior to trial suppressing evidence;

(d) An order made prior to trial for the return or restoration of things seized;

(e) A judgment of conviction based on the sentence as provided in ORS 138.222;

(f) An order in a probation revocation hearing finding that a defendant who was sentenced to probation under ORS 137.712 has not violated a condition of probation by committing a new crime;

(g) An order made after a guilty finding dismissing or setting aside the accusatory instrument;

(h) An order granting a new trial; or

(i) An order dismissing an accusatory instrument under ORS 136.130.

(2) Notwithstanding subsection (1) of this section, when the state chooses to appeal from an order listed in paragraph (a) or (b) of this subsection, the state shall take the appeal to the Supreme Court if the defendant is charged with murder or aggravated murder. The orders to which this subsection applies are:

(a) An order made prior to trial suppressing evidence; and

(b) An order made prior to trial dismissing or setting aside the accusatory instrument.

(3) In an appeal by the state under subsection (2) of this section, the Supreme Court shall issue its decision no later than one year after the date of oral argument or, if the appeal is not orally argued, the date that the State Court Administrator delivers the briefs to the Supreme Court for decision. Failure of the Supreme Court to issue a decision within one year is not a ground for dismissal of the appeal.

[Amended by 1963 c.385 §1; 1969 c.198 §64; 1969 c.529 §1; 1971 c.644 §1; 1973 c.836 §276; 1977 c.752 §2; 1989 c.790 §21a; 1997 c.852 §11; 1999 c.946 §2; 2001 c.870 §4; 2011 c.379 §1]



Section 138.070



Section 138.071 - Time within which appeal must be taken.

(2) If a motion for new trial or motion in arrest of judgment is served and filed, a notice of appeal must be served and filed within 30 days from the earlier of the following dates:

(a) The date of entry of the order disposing of the motion; or

(b) The date on which the motion is deemed denied.

(3) A defendant cross-appealing must serve and file the notice of cross-appeal within 10 days of the expiration of the time allowed in subsection (1) of this section.

(4) If the trial court enters a corrected or supplemental judgment under ORS 138.083 or under any other statutory provision while an appeal of the judgment of conviction is pending and:

(a) A party intends to assign error to any part of the corrected or supplemental judgment, the party must file an amended notice of appeal from the corrected or supplemental judgment not later than 30 days after the party receives notice that the corrected or supplemental judgment has been entered.

(b) A party does not intend to assign error to any part of the corrected or supplemental judgment, the party need only file a notice of intent to proceed with the appeal not later than 30 days after the party receives notice that the corrected or supplemental judgment has been entered.

(5)(a) Upon motion of a defendant, the Court of Appeals shall grant the defendant leave to file a notice of appeal after the time limits described in subsections (1) to (4) of this section if:

(A) The defendant, by clear and convincing evidence, shows that the failure to file a timely notice of appeal is not attributable to the defendant personally; and

(B) The defendant shows a colorable claim of error in the proceeding from which the appeal is taken.

(b) A defendant is not entitled to relief under this subsection for failure to file timely notice of cross-appeal when the state appeals pursuant to ORS 138.060 (1)(c) or (2)(a).

(c) The request for leave to file a notice of appeal after the time limits prescribed in subsections (1) to (3) of this section must be filed no later than 90 days after entry of the order or judgment being appealed. The request for leave to file a notice of appeal after the time limit prescribed in subsection (4) of this section must be filed no later than 90 days after the party receives notice that the judgment has been entered. A request for leave under this subsection must be accompanied by the notice of appeal, may be filed by mail and is deemed filed on the date of mailing if the request is mailed as provided in ORS 19.260.

(d) The court may not grant relief under this subsection unless the state has notice and opportunity to respond to the defendant’s request for relief.

(e) The denial of a motion under paragraph (a) of this subsection is a bar to post-conviction relief under ORS 138.510 to 138.680 on the same ground, unless the court provides otherwise.

(6) As used in this section, "party" means the attorney of record in the appellate court for the party or, if the party is not represented by an attorney, the party personally.

[1971 c.565 §21 (enacted in lieu of 138.070); 1977 c.752 §3; 1985 c.282 §1; 1985 c.734 §§17,17a; 1987 c.852 §1; 2001 c.870 §7; 2003 c.288 §2; 2007 c.547 §2; 2009 c.11 §10; 2013 c.153 §2]



Section 138.080



Section 138.081 - Service and filing of notice of appeal.

(a)(A) On the district attorney for the county in which the judgment is entered, when the defendant appeals, or if the appeal is under ORS 221.360 on the plaintiff’s attorney; or

(B) On the attorney of record for the defendant, or if the defendant has no attorney of record, on the defendant, when the state appeals; and

(b) On the trial court transcript coordinator if a transcript is required in connection with the appeal; and

(c) On the clerk of the trial court.

(2)(a) The original of the notice shall be filed with the clerk of the court to which the appeal is made.

(b) Proof of service of the notice of appeal shall be indorsed on or affixed to the original filed with the Court of Appeals or the Supreme Court.

[1971 c.565 §23 (enacted in lieu of 138.080); 1985 c.734 §18; 1997 c.389 §9; 2001 c.870 §8]



Section 138.083 - Corrected and supplemental judgments.

(b) If a sentencing court enters a corrected judgment under this subsection while an appeal of the judgment is pending, the sentencing court shall immediately forward a copy of the corrected judgment to the appellate court. The appellate court shall notify the parties to the appeal when the appellate court receives the corrected judgment. Except as provided in subsection (3) of this section, any modification of the appeal necessitated by the corrected judgment shall be made in the manner specified by rules adopted by the appellate court.

(2)(a) A judgment that orders payment of restitution but does not specify the amount of restitution imposed is final for the purpose of appealing the judgment.

(b) Notwithstanding the filing of a notice of appeal, the sentencing court retains authority to determine the amount of restitution and to enter a supplemental judgment to specify the amount and terms of restitution.

(c) If a sentencing court enters a supplemental judgment under this subsection while an appeal of the judgment of conviction is pending, the sentencing court shall immediately forward a copy of the supplemental judgment to the appellate court. The appellate court shall notify the parties to the appeal when the appellate court receives the supplemental judgment. Except as provided in subsection (3) of this section, any modification of the appeal necessitated by the supplemental judgment may be made in the manner specified by rules adopted by the appellate court.

(3)(a) If the appellant intends to assign error to any part of the corrected or supplemental judgment, the appellant must file an amended notice of appeal from the corrected or supplemental judgment.

(b) If the appellant does not intend to assign error to any part of the corrected or supplemental judgment, the appellant need only file a notice of intent to proceed with the appeal. Such notice is not jurisdictional.

(4) As used in this section, "appellant" means the attorney of record in the appellate court for the appellant or, if the appellant is not represented by an attorney, the appellant personally.

[1989 c.790 §20; 1995 c.109 §1; 1997 c.389 §2; 2003 c.576 §165; 2007 c.547 §3; 2013 c.153 §1]



Section 138.090 - Signature to notice of appeal.

[Amended by 1975 c.119 §1]



Section 138.100



Section 138.110 - Service of notice of appeal on defendant or attorney by publication in certain cases.

[Amended by 1963 c.324 §1; 1971 c.565 §24]



Section 138.120 - When appeal is perfected in case of service by publication.



Section 138.125 - Order staying execution of sentence.

(b) Except for good cause shown, a motion for an order under this section must be filed in the trial court no later than the filing of a notice of appeal. The trial court retains jurisdiction to enter an order under this section irrespective of whether a notice of appeal has been filed.

(c) Except as otherwise required by this section, the trial court may impose conditions on a stay that the trial court determines are appropriate.

(2) In determining whether to enter an order staying the execution of all of a sentence, or a portion of a sentence, the trial court shall consider the following factors:

(a) The nature of the offense;

(b) The severity of the sentence imposed;

(c) The health of the defendant;

(d) The character and strength of the evidence;

(e) The criminal history of the defendant;

(f) If the sentence, or the portion of the sentence, sought to be stayed includes a term of incarceration, the likelihood that the defendant will:

(A) Appear in court at all appropriate times;

(B) Comply with any other conditions of release; and

(C) Complete, or substantially complete, serving the term of incarceration before the appeal is decided;

(g) The likelihood that an appellate court will reverse the sentence, or the portion of the sentence, sought to be stayed or will reverse the judgment of conviction that includes the sentence, or the portion of the sentence, sought to be stayed; and

(h) If an appellate court has issued a decision reversing the sentence, or a portion of the sentence, sought to be stayed or reversing the judgment of conviction that includes the sentence, or the portion of the sentence, sought to be stayed:

(A) Whether the reversal or any other relief described in the appellate decision will result in the defendant having completed serving the term of incarceration imposed; and

(B) Whether the appellate decision remands the case for a new trial.

(3) If the trial court enters an order staying a term of incarceration, the court:

(a) May order that the conditions of the release agreement and any posted security stand pending resolution of the appeal or may order an increase or reduction in the amount of security.

(b) Shall order that the defendant, as a condition of release:

(A) Duly prosecute the appeal of the defendant as required by ORS 138.005 to 138.500;

(B) Appear at such time and place as the court may direct;

(C) Not depart this state without leave of the court; and

(D) If the judgment is affirmed, or the judgment is reversed and the case is remanded for a new trial, immediately appear as required by the trial court.

(4) If the court enters an order staying the payment of a monetary obligation, the court may order the defendant:

(a) To deposit, pending resolution of the appeal, the whole or any part of the monetary obligation with the clerk of the trial court;

(b) To file an undertaking with sufficient sureties;

(c) To submit to an examination of assets; or

(d) To refrain from dissipating the assets of the defendant.

[2013 c.151 §1]

Note: 138.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.130



Section 138.135



Section 138.140



Section 138.145 - Delivery of defendant under sentence of imprisonment to intake center.

[1963 c.155 §3 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150); 1973 c.836 §277; 1987 c.320 §43; 2003 c.458 §1]



Section 138.150



Section 138.160 - Appeal by state as stay of judgment or order; release.

[Amended by 1959 c.638 §20; 1973 c.836 §278]



Section 138.170



Section 138.180



Section 138.185 - Transmission of record to Court of Appeals; statutes applicable to appeal to Court of Appeals.

(2) The provisions of ORS 19.250, 19.260, 19.270, 19.385, 19.390, 19.435, 19.450 and 19.510 and the provisions in ORS 19.425 authorizing review of intermediate orders and, if the defendant is the appellant, the provisions of ORS 19.420 (3) shall apply to appeals to the Court of Appeals.

[1959 c.558 §39; 1969 c.198 §67; 1971 c.193 §29; 1971 c.565 §25; 1985 c.734 §19; 1987 c.852 §2; 1997 c.389 §26]



Section 138.190



Section 138.200



Section 138.210 - Necessity of appearance of appellant.



Section 138.220 - Scope of review.

[Amended by 1959 c.558 §40]



Section 138.222 - Scope of review of sentence imposed for felony committed on or after November 1, 1989.

(2) Except as otherwise provided in subsection (4)(c) of this section, on appeal from a judgment of conviction entered for a felony committed on or after November 1, 1989, the appellate court may not review:

(a) Any sentence that is within the presumptive sentence prescribed by the rules of the Oregon Criminal Justice Commission.

(b) A sentence of probation when the rules of the Oregon Criminal Justice Commission prescribe a presumptive sentence of imprisonment but allow a sentence of probation without departure.

(c) A sentence of imprisonment when the rules of the Oregon Criminal Justice Commission prescribe a presumptive sentence of imprisonment but allow a sentence of probation without departure.

(d) Any sentence resulting from a stipulated sentencing agreement between the state and the defendant which the sentencing court approves on the record.

(e) Except as authorized in subsections (3) and (4) of this section, any other issue related to sentencing.

(3) In any appeal from a judgment of conviction imposing a sentence that departs from the presumptive sentence prescribed by the rules of the Oregon Criminal Justice Commission, sentence review is limited to whether the sentencing court’s findings of fact and reasons justifying a departure from the sentence prescribed by the rules of the Oregon Criminal Justice Commission:

(a) Are supported by the evidence in the record; and

(b) Constitute substantial and compelling reasons for departure.

(4) In any appeal, the appellate court may review a claim that:

(a) The sentencing court failed to comply with requirements of law in imposing or failing to impose a sentence;

(b) The sentencing court erred in ranking the crime seriousness classification of the current crime or in determining the appropriate classification of a prior conviction or juvenile adjudication for criminal history purposes; or

(c) The sentencing court erred in failing to impose a minimum sentence that is prescribed by ORS 137.700 or 137.707.

(5)(a) The appellate court may reverse or affirm the sentence. If the appellate court concludes that the trial court’s factual findings are not supported by evidence in the record or do not establish substantial and compelling reasons for a departure, it shall remand the case to the trial court for resentencing. If the appellate court determines that the sentencing court, in imposing a sentence in the case, committed an error that requires resentencing, the appellate court shall remand the entire case for resentencing. The sentencing court may impose a new sentence for any conviction in the remanded case.

(b) If the appellate court, in a case involving multiple counts of which at least one is a felony, reverses the judgment of conviction on any count and affirms other counts, the appellate court shall remand the case to the trial court for resentencing on the affirmed count or counts.

(6) The appellate court shall issue a written opinion whenever the judgment of the sentencing court is reversed and may issue a written opinion in any other case when the appellate court believes that a written opinion will provide guidance to sentencing judges and others in implementing the sentencing guidelines adopted by the Oregon Criminal Justice Commission provided that the appellate courts may provide by rule for summary disposition of cases arising under this section when no substantial question is presented by the appeal.

(7) Either the state or the defendant may appeal a judgment of conviction based on the sentence for a felony committed on or after November 1, 1989, to the Court of Appeals subject to the limitations of chapter 790, Oregon Laws 1989. The defendant may appeal under this subsection only upon showing a colorable claim of error in a proceeding if the appeal is from a proceeding in which:

(a) A sentence was entered subsequent to a plea of guilty or no contest;

(b) Probation was revoked, the period of probation was extended, a new condition of probation was imposed, an existing condition of probation was modified or a sentence suspension was revoked; or

(c) A sentence was entered subsequent to a resentencing ordered by an appellate court or a post-conviction relief court.

[1989 c.790 §21; 1993 c.692 §2; 1993 c.698 §1; 1997 c.852 §9; 2001 c.644 §3; 2003 c.737 §102; 2005 c.563 §1]

Note: Legislative Counsel has substituted "chapter 790, Oregon Laws 1989," for the words "this Act" in section 21, chapter 790, Oregon Laws 1989, compiled as 138.222. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.



Section 138.225 - Summary affirmation.

[1995 c.295 §2]



Section 138.227 - Vacation of judgment and remand.

(2) After entry of a modified judgment or order on reconsideration, or upon reentry of the original judgment or order, either party may appeal in the same time and manner as an appeal from the original judgment or order.

[1995 c.295 §3]



Section 138.230 - Rulings in discretion of court and technical defects as grounds for reversal.



Section 138.240 - Judgments appellate court may give.



Section 138.250 - New trial to be in court below; reversal without new trial.

[Amended by 1973 c.836 §279]



Section 138.255 - Court of Appeals certification of appeal to Supreme Court in lieu of disposition; party request for Supreme Court review.

(2) At any time before the State Court Administrator sends notice to the parties of the date of oral argument or, if the case is not orally argued, the date that the State Court Administrator delivers the briefs to the Court of Appeals for decision, a party may request the Supreme Court to take and decide an appeal taken by the state under ORS 138.060 (1). In determining whether to accept an appeal under this subsection, the Supreme Court shall consider, in addition to other factors that the Supreme Court deems appropriate:

(a) Whether the defendant is charged with a Class A felony listed under ORS 137.700 or 137.707;

(b) The extent to which the case presents speedy trial concerns; and

(c) The extent to which the case presents a significant issue of law.

[1981 c.550 §4; 2001 c.870 §4c]



Section 138.260



Section 138.261 - Time within which certain appeals must be decided.

(2)(a) Pursuant to rules adopted by the Court of Appeals, the Court of Appeals shall ensure that the appeal is fully briefed no later than 90 days after the date the transcript is settled under ORS 19.370.

(b) Notwithstanding paragraph (a) of this subsection, the Court of Appeals may allow more than 90 days after the transcript is settled to fully brief the appeal if it determines that the ends of justice served by allowing more time outweigh the best interests of the public, the parties and the victim of the crime.

(3) The Court of Appeals shall decide the appeal no later than 180 days after the date of oral argument or, if the appeal is not orally argued, the date that the State Court Administrator delivers the briefs to the Court of Appeals for decision. Any reasonable period of delay incurred by the Court of Appeals on its own motion or at the request of one of the parties is excluded from the 180-day period within which the Court of Appeals is required to issue a decision if the Court of Appeals determines that the ends of justice served by a decision on a later date outweigh the best interests of the public, the parties and the victim of the crime.

(4)(a) In determining whether to allow more than 90 days after the transcript is settled to fully brief the appeal or more than 180 days after oral argument or delivery of the briefs to decide the appeal, the Court of Appeals shall consider whether:

(A) The appeal is unusually complex or presents novel questions of law so that the prescribed time limit is unreasonable; and

(B) The failure to extend the time limit would likely result in a miscarriage of justice.

(b) If the Court of Appeals decides to allow additional time to fully brief the appeal or to decide the appeal, the Court of Appeals shall state the reasons for doing so in writing and shall serve a copy of the writing on the parties.

(5) If the Supreme Court allows review of a decision of the Court of Appeals on an appeal described in subsection (1) of this section, the Supreme Court shall issue its decision on review no later than 180 days after the date of oral argument or, if the review is not orally argued, the date the State Court Administrator delivers the briefs to the Supreme Court for decision. Any reasonable period of delay incurred by the Supreme Court on its own motion or at the request of one of the parties is excluded from the 180-day period within which the Supreme Court is required to issue a decision if the Supreme Court determines that the ends of justice served by a decision on a later date outweigh the best interests of the public, the parties and the victim of the crime.

(6)(a) In determining whether to allow more than 180 days after oral argument or delivery of the briefs to decide the review, the Supreme Court shall consider whether:

(A) The review is unusually complex or presents novel questions of law so that the prescribed time limit is unreasonable; and

(B) The failure to extend the time limit would likely result in a miscarriage of justice.

(b) If the Supreme Court decides to allow additional time to decide the review, the Supreme Court shall state the reasons for doing so in writing and shall serve a copy of the writing on the parties.

(7) Failure of the Court of Appeals or the Supreme Court to decide an appeal or review within the time limits prescribed in this section is not a ground for dismissal of the appeal or review.

(8) Any delay sought or acquiesced in by the defendant does not count against the state with respect to any statutory or constitutional right of the defendant to a speedy trial.

[2001 c.870 §4b]



Section 138.265



Section 138.270



Section 138.280



Section 138.290



Section 138.300 - County’s liability for costs on appeal in criminal action.

[Amended by 1969 c.198 §68; 1983 c.763 §15]



Section 138.310 - Notice to court below when public defense services executive director certifies costs, expenses or compensation.

[1983 c.763 §14; 1989 c.1053 §10; 1991 c.790 §16; 1997 c.761 §11; 2001 c.962 §69; 2007 c.291 §2]



Section 138.410



Section 138.420



Section 138.430



Section 138.440



Section 138.480 - Public Defense Services Commission to provide representation for prisoner in proceeding before appellate court.

[1963 c.600 §10; 1969 c.198 §69; 2001 c.962 §28]



Section 138.490



Section 138.500 - Appointment of counsel and furnishing of transcript for appellant without funds; compensation.

(a) The request shall be in writing and shall be made within the time during which an appeal may be taken or, if the notice of appeal has been filed, at any time thereafter. The request shall include a brief statement of the assets, liabilities and income in the previous year of the person unless the court already determined the person to be financially eligible for appointed counsel at state expense for purposes of the specific case, in which instance, the written request need only so indicate. However, if a request relies on a court’s previous determination that the person is financially eligible, the court, in its discretion, may require the person to submit a new statement of assets, liabilities and income.

(b) If, based upon a request under paragraph (a) of this subsection, the court finds that petitioner or defendant previously received the services of appointed counsel or currently is without funds to employ suitable counsel for an appeal, the court shall appoint counsel to represent petitioner or defendant on the appeal.

(2)(a) Notwithstanding subsection (1) of this section, when a defendant has been sentenced to death, the request for appointed counsel shall be made to the Supreme Court. The Supreme Court shall appoint suitable counsel to represent the defendant on the appeal.

(b) After the notice of appeal has been filed, the Court of Appeals has concurrent authority to appoint or substitute counsel or appoint or substitute a legal advisor for the defendant under ORS 138.504.

(c) The Supreme Court has concurrent authority to appoint or substitute counsel or appoint or substitute a legal advisor for the defendant under ORS 138.504 in connection with review of a Court of Appeals decision under ORS 2.520.

(d) Neither the Court of Appeals nor the Supreme Court may substitute one appointed counsel for another under paragraph (b) or (c) of this subsection except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

(3) Whenever a defendant in a criminal action or a petitioner in a proceeding pursuant to ORS 138.510 to 138.680 has filed a notice of appeal from an appealable adverse final order or judgment of a circuit court and the person is without funds to pay for a transcript, or portion thereof, necessary to present adequately the case upon appeal, the person may request the public defense services executive director to have the transcript, or portion thereof, prepared for purposes of appeal. The following apply to a request under this subsection:

(a) The public defense services executive director shall authorize the preparation of a transcript after a court has determined that the person is eligible for court-appointed counsel or, if the person has not applied for court-appointed counsel, the person submits a statement of the person’s assets, liabilities and income in the previous year and the director determines that the person is eligible for preparation of a transcript at state expense.

(b) The cost of the transcript preparation under paragraph (a) of this subsection shall be in the amount prescribed in ORS 21.345 and paid for as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission.

(4) After submission of the original brief by counsel, the public defense services executive director shall determine the cost of briefs and any other expenses of appellant, except transcripts, necessary to appellate review and a reasonable amount of compensation for counsel appointed under this section. Compensation payable to appointed counsel shall be as established under ORS 151.216. On any review by the Supreme Court of the judgment of the Court of Appeals the public defense services executive director shall similarly determine the costs of briefs and any other expenses necessary for review and a reasonable amount of compensation for counsel appointed under this section.

(5) Costs, expenses and compensation determined by the public defense services executive director under subsection (4) of this section shall be paid by the public defense services executive director from funds available for that purpose.

(6) If the public defense services executive director denies, in whole or in part, costs, expenses and compensation submitted for review and payment, the person who submitted the payment request may appeal the decision to the Chief Judge of the Court of Appeals, if the appeal is in the Court of Appeals, or to the Chief Justice of the Supreme Court, if the appeal is in the Supreme Court. The Chief Judge, Chief Justice or the designee of the Chief Judge or Chief Justice, as appropriate, shall review the public defense services executive director’s decision for abuse of discretion. The decision of the Chief Judge, the Chief Justice or the designee of the Chief Judge or Chief Justice is final.

(7) The provisions of this section shall apply in favor of the defendant in a criminal action or the petitioner in a proceeding pursuant to ORS 138.510 to 138.680 when the person is respondent in an appeal taken by the state in a criminal action or by the defendant in a proceeding pursuant to ORS 138.510 to 138.680.

(8) As used in this section, "criminal action" does not include an action that involves only violations.

(9) As used in subsection (4) of this section, "counsel" includes a legal advisor appointed under ORS 138.504.

[1959 c.636 §23; 1961 c.480 §2; 1963 c.600 §8; 1969 c.198 §71; 1971 c.257 §3; 1977 c.752 §6; 1979 c.867 §3; 1981 s.s. c.3 §126; 1983 c.763 §16; 1983 c.774 §5; 1985 c.58 §1; 1985 c.502 §20; 1989 c.1053 §6; 1991 c.790 §17; 1991 c.827 §1; 1995 c.117 §2; 1995 c.194 §1; 2001 c.962 §§29,108; 2003 c.449 §§7,44; 2005 c.454 §1; 2007 c.291 §1]



Section 138.504 - Waiver of counsel; appointment of legal advisor.

(2) If the court accepts a defendant’s waiver of counsel, the court may allow an attorney to serve as the defendant’s legal advisor and, if the defendant is financially eligible for appointed counsel at state expense, may appoint an attorney as the defendant’s legal advisor.

(3) If the court declines to accept a defendant’s waiver of counsel under subsection (1) of this section, the court shall give the defendant a reasonable opportunity, as prescribed by order or rule of the court, to file a brief on the defendant’s own behalf.

[2001 c.472 §2; 2001 c.962 §29a]

Note: 138.504 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.510 - Persons who may file petition for relief; time limit.

(2) A petition for post-conviction relief may be filed by one person on behalf of another person who has been convicted of aggravated murder and sentenced to death only if the person filing the petition demonstrates by a preponderance of the evidence that:

(a) The person sentenced to death is unable to file a petition on the person’s own behalf due to mental incapacity or because of a lack of access to the court; and

(b) The person filing the petition has a significant relationship with the person sentenced to death and will act in the best interest of the person on whose behalf the petition is being filed.

(3) A petition pursuant to ORS 138.510 to 138.680 must be filed within two years of the following, unless the court on hearing a subsequent petition finds grounds for relief asserted which could not reasonably have been raised in the original or amended petition:

(a) If no appeal is taken, the date the judgment or order on the conviction was entered in the register.

(b) If an appeal is taken, the date the appeal is final in the Oregon appellate courts.

(c) If a petition for certiorari to the United States Supreme Court is filed, the later of:

(A) The date of denial of certiorari, if the petition is denied; or

(B) The date of entry of a final state court judgment following remand from the United States Supreme Court.

(4) A one-year filing period shall apply retroactively to petitions filed by persons whose convictions and appeals became final before August 5, 1989, and any such petitions must be filed within one year after November 4, 1993. A person whose post-conviction petition was dismissed prior to November 4, 1993, cannot file another post-conviction petition involving the same case.

(5) The remedy created by ORS 138.510 to 138.680 is available to persons convicted before May 26, 1959.

(6) In any post-conviction proceeding pending in the courts of this state on May 26, 1959, the person seeking relief in such proceedings shall be allowed to amend the action and seek relief under ORS 138.510 to 138.680. If such person does not choose to amend the action in this manner, the law existing prior to May 26, 1959, shall govern the case.

[1959 c.636 §§1,16,17; 1989 c.1053 §18; 1993 c.517 §1; 1999 c.1055 §7; 2007 c.292 §1]



Section 138.520 - Relief which court may grant.

[1959 c.636 §2; 1999 c.1051 §258]



Section 138.525 - Dismissal of meritless petition.

(2) As used in this section, "meritless petition" means one that, when liberally construed, fails to state a claim upon which post-conviction relief may be granted.

(3) Notwithstanding ORS 138.650, a judgment dismissing a meritless petition is not appealable.

(4) A dismissal is without prejudice if a meritless petition is dismissed without a hearing and the petitioner was not represented by counsel.

[1993 c.517 §3]



Section 138.527 - Frivolous petition or response; attorney fees.

(2) An award of attorney fees under this section may not exceed $100.

(3) If the party required to pay attorney fees is an inmate of a correctional institution, the fees may be drawn from, or charged against, the inmate’s trust account.

[1995 c.657 §3]

Note: 138.527 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.530 - When relief must be granted; executive clemency or pardon powers and original jurisdiction of Supreme Court in habeas corpus not affected.

(a) A substantial denial in the proceedings resulting in petitioner’s conviction, or in the appellate review thereof, of petitioner’s rights under the Constitution of the United States, or under the Constitution of the State of Oregon, or both, and which denial rendered the conviction void.

(b) Lack of jurisdiction of the court to impose the judgment rendered upon petitioner’s conviction.

(c) Sentence in excess of, or otherwise not in accordance with, the sentence authorized by law for the crime of which petitioner was convicted; or unconstitutionality of such sentence.

(d) Unconstitutionality of the statute making criminal the acts for which petitioner was convicted.

(2) Whenever a person petitions for relief under ORS 138.510 to 138.680, ORS 138.510 to 138.680 shall not be construed to deny relief where such relief would have been available prior to May 26, 1959, under the writ of habeas corpus, nor shall it be construed to affect any powers of executive clemency or pardon provided by law.

(3) ORS 138.510 to 138.680 shall not be construed to limit the original jurisdiction of the Supreme Court in habeas corpus as provided in the Constitution of this state.

[1959 c.636 §§3,5]



Section 138.540 - Petition for relief as exclusive remedy for challenging conviction; when petition may not be filed; abolition or availability of other remedies.

(2) When a person restrained by virtue of a judgment upon a conviction of crime asserts the illegality of the restraint upon grounds other than the unlawfulness of such judgment or the proceedings upon which it is based or in the appellate review thereof, relief shall not be available under ORS 138.510 to 138.680 but shall be sought by habeas corpus or other remedies, if any, as otherwise provided by law. As used in this subsection, such other grounds include but are not limited to unlawful revocation of parole or conditional pardon or completed service of the sentence imposed.

[1959 c.636 §4]



Section 138.550 - Availability of relief as affected by prior judicial proceedings.

(1) The failure of petitioner to have sought appellate review of the conviction, or to have raised matters alleged in the petition at the trial of the petitioner, shall not affect the availability of relief under ORS 138.510 to 138.680. But no proceeding under ORS 138.510 to 138.680 shall be pursued while direct appellate review of the conviction of the petitioner, a motion for new trial, or a motion in arrest of judgment remains available.

(2) When the petitioner sought and obtained direct appellate review of the conviction and sentence of the petitioner, no ground for relief may be asserted by petitioner in a petition for relief under ORS 138.510 to 138.680 unless such ground was not asserted and could not reasonably have been asserted in the direct appellate review proceeding. If petitioner was not represented by counsel in the direct appellate review proceeding, due to lack of funds to retain such counsel and the failure of the court to appoint counsel for that proceeding, any ground for relief under ORS 138.510 to 138.680 which was not specifically decided by the appellate court may be asserted in the first petition for relief under ORS 138.510 to 138.680, unless otherwise provided in this section.

(3) All grounds for relief claimed by petitioner in a petition pursuant to ORS 138.510 to 138.680 must be asserted in the original or amended petition, and any grounds not so asserted are deemed waived unless the court on hearing a subsequent petition finds grounds for relief asserted therein which could not reasonably have been raised in the original or amended petition. However, any prior petition or amended petition which was withdrawn prior to the entry of judgment by leave of the court, as provided in ORS 138.610, shall have no effect on petitioner’s right to bring a subsequent petition.

(4) Except as otherwise provided in this subsection, no ground for relief under ORS 138.510 to 138.680 claimed by petitioner may be asserted when such ground has been asserted in any post-conviction proceeding prior to May 26, 1959, and relief was denied by the court, or when such ground could reasonably have been asserted in the prior proceeding. However, if petitioner was not represented by counsel in such prior proceeding, any ground for relief under ORS 138.510 to 138.680 which was not specifically decided in the prior proceedings may be raised in the first petition for relief pursuant to ORS 138.510 to 138.680. Petitioner’s assertion, in a post-conviction proceeding prior to May 26, 1959, of a ground for relief under ORS 138.510 to 138.680, and the decision of the court in such proceeding adverse to the petitioner, shall not prevent the assertion of the same ground in the first petition pursuant to ORS 138.510 to 138.680 if the prior adverse decision was on the ground that no remedy heretofore existing allowed relief upon the grounds alleged, or if the decision rested upon the inability of the petitioner to allege and prove matters contradicting the record of the trial which resulted in the conviction and sentence of the petitioner.

[1959 c.636 §15]



Section 138.560 - Procedure upon filing petition for relief; filing fee; venue and transfer of proceedings.

(2) For the purposes of ORS 138.510 to 138.680, a person released on parole or conditional pardon shall be deemed to be imprisoned in the institution from which the person is so released.

(3) Except when petitioner’s conviction was for a misdemeanor, the release of the petitioner from imprisonment during the pendency of proceedings instituted pursuant to ORS 138.510 to 138.680 shall not cause the proceedings to become moot. Such release of petitioner shall not change the venue of the proceedings out of the circuit court in which the proceedings were commenced and shall not affect the power of such court to transfer the proceedings as provided in subsection (4) of this section.

(4) Whenever the petitioner is imprisoned in a Department of Corrections institution and the circuit court for the county in which the petitioner is imprisoned finds that the hearing upon the petition can be more expeditiously conducted in the county in which the petitioner was convicted and sentenced, the circuit court upon its own motion or the motion of a party may order the petitioner’s case to be transferred to the circuit court for the county in which petitioner’s conviction and sentence were rendered. The court’s order is not reviewable by any court of this state.

(5) When a petitioner who is imprisoned in a Department of Corrections institution is transferred to another Department of Corrections institution, the circuit court in which a post-conviction relief proceeding is pending may deny a motion for a change of venue to the county where the petitioner is transferred. The court’s order is not reviewable by any court of this state.

[1959 c.636 §6; 1983 c.505 §14; 1987 c.320 §44; 1991 c.249 §17; 1995 c.273 §20; 1995 c.657 §4; 2003 c.261 §1; 2003 c.737 §§65,66; 2005 c.702 §§77,78,79; 2011 c.595 §57; 2015 c.119 §1]



Section 138.570 - Who shall be named as defendant; counsel for defendant.

[1959 c.636 §7; 1983 c.505 §15; 1987 c.320 §45]



Section 138.580 - Petition.

[1959 c.636 §8; 1991 c.885 §1; 1993 c.517 §4; 2015 c.119 §2]



Section 138.585 - Access to confidential jury records.

(a) Specify the purpose for which the jury records are sought; and

(b) Identify with particularity the relevant jury records sought to be released, including the type and time period of the records.

(2) The court in the post-conviction relief proceeding may order release of the jury records if the court finds that:

(a) The jury records sought are likely to produce evidence relevant to a claim of a substantial denial of the petitioner’s rights under the Constitution of the United States, or under the Constitution of the State of Oregon, or both; and

(b) Production of the jury records is not unduly burdensome.

(3) An order under subsection (2) of this section may include, but need not be limited to:

(a) A requirement that the petitioner provide advance payment to the trial court administrator for the court that entered the judgment of conviction and, if applicable, the State Court Administrator for the reasonable costs of providing copies of the jury records; and

(b) Restrictions on further disclosure of the jury records including, but not limited to:

(A) A requirement that the petitioner return all originals and copies to the court at the conclusion of the proceeding;

(B) A requirement that the jury records may be used only for the purpose of supporting the petition for post-conviction relief;

(C) A prohibition against distributing the jury records to a person who is not an agent or representative of the petitioner; and

(D) A prohibition against contacting or attempting to contact the persons whose names appear on the jury records without specific authorization of the court.

(4) The trial court administrator for the court that entered the judgment of conviction or the State Court Administrator may intervene at any time as a matter of right as to any issues relating to the release of jury records under this section.

(5) The procedure established by this section is the exclusive means for compelling production of confidential jury records as evidence in post-conviction relief proceedings. The procedure established by ORS 10.275 is the exclusive means for compelling production of confidential jury records as evidence relevant to a challenge to a jury panel under ORS 136.005 or ORCP 57A.

[2011 c.308 §2]



Section 138.590 - Petitioner may proceed as a financially eligible person.

(2) If the petitioner wishes to proceed as a financially eligible person, the person shall file with the petition an affidavit stating inability to pay the expenses of a proceeding pursuant to ORS 138.510 to 138.680, including, but not limited to, the filing fee required by ORS 138.560, or to employ suitable counsel for such a proceeding. The affidavit shall contain a brief statement of the petitioner’s assets and liabilities and income during the previous year. If the circuit court is satisfied that the petitioner is unable to pay such expenses or to employ suitable counsel, it shall order that the petitioner proceed as a financially eligible person. If the court finds that a petitioner who has been sentenced to death is not competent to decide whether to accept or reject the appointment of counsel, the court shall appoint counsel to represent the petitioner. However, when a circuit court orders petitioner’s case transferred to another circuit court as provided in ORS 138.560 (4), the matter of petitioner’s proceeding as a financially eligible person shall be determined by the latter court.

(3) If a petitioner who has been sentenced to death qualifies for the appointment of counsel under this section but rejects the appointment, the court shall determine, after a hearing if necessary, whether the petitioner rejected the offer of counsel and made the decision with an understanding of its legal consequences. The court shall make appropriate findings on the record.

(4) In the order to proceed as a financially eligible person, the circuit court shall appoint suitable counsel to represent petitioner. Counsel so appointed shall represent petitioner throughout the proceedings in the circuit court. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

(5) If counsel appointed by the circuit court determines that the petition as filed by petitioner is defective, either in form or in substance, or both, counsel may move to amend the petition within 15 days following counsel’s appointment, or within a further period as the court may allow. The amendment shall be permitted as of right at any time during this period. If appointed counsel believes that the original petition cannot be construed to state a ground for relief under ORS 138.510 to 138.680, and cannot be amended to state a ground for relief, counsel shall, in lieu of moving to amend the petition, inform the petitioner and notify the circuit court of counsel’s belief by filing an affidavit stating the belief and the reasons therefor with the clerk of the circuit court. This affidavit does not constitute a ground for denying the petition prior to a hearing upon its sufficiency, but the circuit court may consider the affidavit in deciding upon the sufficiency of the petition at the hearing.

(6) When a petitioner has been ordered to proceed as a financially eligible person, the expenses which are necessary for the proceedings upon the petition in the circuit court and the compensation to appointed counsel for petitioner as provided in this subsection shall be paid by the public defense services executive director from funds available for the purpose. At the conclusion of proceedings on a petition pursuant to ORS 138.510 to 138.680, the public defense services executive director shall determine and pay, as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission, the amount of expenses of petitioner and compensation for the services of appointed counsel in the proceedings in the circuit court.

(7) If the public defense services executive director denies, in whole or in part, expenses and compensation submitted for review and payment, the person who submitted the payment request may appeal the decision to the presiding judge of the circuit court. The presiding judge or the designee of the presiding judge shall review the public defense services executive director’s decision for abuse of discretion. The decision of the presiding judge or the designee of the presiding judge is final.

(8)(a) When a petitioner has been authorized to proceed as a financially eligible person, all court fees in the circuit court, except for the filing fee required by ORS 138.560, are waived.

(b) When a petitioner is allowed to file a petition without payment of the fee required by ORS 138.560 due to inability to pay, the fee is not waived but may be drawn from, or charged against, the petitioner’s trust account if the petitioner is an inmate in a correctional facility.

(9) Notwithstanding any other provision of this chapter, a court may not appoint as counsel for a petitioner who has been sentenced to death a counsel who previously represented the petitioner at trial or on automatic and direct review in the case resulting in the death sentence unless the petitioner and the counsel expressly request continued representation.

[1959 c.636 §9; 1961 c.480 §3; 1963 c.600 §9; 1973 c.836 §279a; 1979 c.867 §4; 1981 s.s. c.3 §127; 1983 c.763 §17; 1987 c.320 §46; 1989 c.1053 §7; 1991 c.827 §2; 1995 c.657 §5; 1999 c.1055 §8; 2001 c.962 §30; 2003 c.261 §§5,6; 2003 c.449 §§8,45]



Section 138.600



Section 138.610 - Pleadings.

[1959 c.636 §11]



Section 138.615 - Disclosure of witness information.

(2) Unless otherwise ordered by the court, the disclosure required by subsection (1) of this section concerning any witness that a party may use at the proceeding to present evidence under ORS 40.410, 40.415 or 40.420 must be accompanied by a written report that is prepared and signed by the witness. The report must contain:

(a) A complete statement of all opinions the witness intends to assert as an expert witness; and

(b) The data or other information considered by the witness in forming the opinions.

(3) The disclosures required by subsections (1) and (2) of this section must be made according to timelines established by the court in each case.

(4) Upon being apprised of any breach of the duty imposed under subsections (1) and (2) of this section, and after taking into account the reason, if any, for the breach and the prejudice, if any, to the other party, the court may grant a continuance, refuse to permit a witness not properly disclosed from testifying, refuse to receive in evidence the material not disclosed, impose costs incurred by the other party as a result of the breach or enter such other order as the court considers appropriate.

(5) Unless ordered by the court, the defendant shall not disclose to the petitioner any personal identifiers, as defined in ORS 135.815, of the victim.

(6) Upon the request of either party, the court may enter a protective order as provided in ORS 135.873.

[2013 c.226 §2]



Section 138.620 - Hearing.

(2) If the petition states a ground for relief, the court shall decide the issues raised and may receive proof by affidavits, depositions, oral testimony or other competent evidence. The burden of proof of facts alleged in the petition shall be upon the petitioner to establish such facts by a preponderance of the evidence.

[1959 c.636 §12; 1996 c.4 §4; 2003 c.261 §4]



Section 138.622 - Appearance by communication device.

[2003 c.261 §3]



Section 138.625 - Victim testimony; contact with victim.

(2) A copy of the motion for a subpoena under this section must be served on the counsel for the defendant.

(3) The court may not grant an order allowing a subpoena under this section unless the petitioner can demonstrate good cause by showing that:

(a) The victim’s testimony is material to the post-conviction relief proceeding;

(b) The testimony is favorable to the petitioner; and

(c) The testimony was not introduced at trial.

(4) If the court grants an order allowing a subpoena under this section, upon a request by the victim for no personal contact between the parties, the court may allow the victim to appear by telephone or other communication device approved by the court.

(5) If contacted by the defense or any agent of the defense, the victim must be clearly informed by the defense or other contacting agent, either in person or in writing, of the identity and capacity of the person contacting the victim, that the victim does not have to talk to the defendant’s attorney, or other agents of the defendant, or provide other discovery unless the victim wishes, and that the victim may have a district attorney, assistant attorney general or other attorney or advocate present during any interview or other contact.

(6) As used in this section, "victim" has the meaning given that term in ORS 135.970.

[2007 c.470 §1; 2013 c.144 §2]

Note: 138.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.627 - Victim’s rights.

(a) The right to have the victim’s schedule taken into account in scheduling the post-conviction proceedings;

(b) The right to inspect, in advance of the post-conviction proceedings, any public record on which the disposition of the petition will be based;

(c) The right to be heard, either orally or in writing, at the hearing;

(d) The right to consult with counsel for the state regarding the post-conviction proceeding, including, if applicable, notice of and the opportunity to consult regarding a settlement agreement; and

(e) The right to be informed by counsel for the state of the manner in which the petition was disposed.

(2) As used in this section, "victim" has the meaning given that term in ORS 131.007.

[2010 c.89 §2]

Note: 138.627 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.630 - Evidence of events occurring at trial of petitioner.

[1959 c.636 §13]



Section 138.640 - Judgment; enforcement.

(2) If the court grants the petitioner relief, the judgment is not enforceable in the petitioner’s favor until:

(a) The petitioner causes a certified copy of the judgment to be entered in the circuit court in which the petitioner’s conviction and sentence were rendered; and

(b) The petitioner serves a certified copy of the judgment on the district attorney of the county in which the petitioner’s conviction and sentence were rendered.

[1959 c.636 §14; 2003 c.576 §245; 2007 c.193 §2]



Section 138.650 - Appeal.

(a) The trial court may provide that the transcript contain only such evidence as may be material to the decision of the appeal; and

(b) With respect to ORS 138.081 (1), if petitioner appeals, petitioner shall cause the notice of appeal to be served on the attorney for defendant, and, if defendant appeals, defendant shall cause the notice of appeal to be served on the attorney for petitioner or, if petitioner has no attorney of record, on petitioner.

(2)(a) Upon motion of the petitioner, the Court of Appeals shall grant the petitioner leave to file a notice of appeal after the time limit described in subsection (1) of this section if:

(A) The petitioner, by clear and convincing evidence, shows that the failure to file a timely notice of appeal is not attributable to the petitioner personally; and

(B) The petitioner shows a colorable claim of error in the proceeding from which the appeal is taken.

(b) The request for leave to file a notice of appeal after the time limit described in subsection (1) of this section shall be filed no later than 90 days after entry of the judgment from which the petitioner seeks to appeal and shall be accompanied by the notice of appeal sought to be filed. A request for leave under this subsection may be filed by mail. The date of filing shall be the date of mailing if the request is mailed as provided in ORS 19.260.

(c) The Court of Appeals may not grant relief under this subsection unless the defendant has received notice of and an opportunity to respond to the petitioner’s request for relief.

(3) An appeal under this section taken by the defendant stays the effect of the judgment. If the petitioner is incarcerated, the trial court may stay the petitioner’s sentence pending the defendant’s appeal and order conditional release or security release, in accordance with ORS 135.230 to 135.290, only if:

(a) The post-conviction court’s judgment vacates the judgment of conviction or reduces the sentence or sentences imposed upon conviction;

(b) The petitioner has completed any other sentence of incarceration to which the petitioner is subject; and

(c) The petitioner otherwise would be entitled to immediate release from incarceration under the court’s judgment.

[1959 c.636 §18; 1963 c.557 §1; 1969 c.198 §72; 1971 c.565 §26; 1987 c.852 §3; 2003 c.576 §246; 2007 c.193 §1]



Section 138.660 - Summary affirmation of judgment; dismissal of appeal.

[1959 c.636 §19; 1963 c.557 §2; 1969 c.198 §73; 1995 c.295 §4]



Section 138.665 - Remand for reconsideration of judgment or order; appeal.

(2) After entry of a modified judgment or order on reconsideration, or upon reentry of the original judgment or order, either party may appeal in the same time and manner as an appeal from the original judgment or order.

[2015 c.12 §1]

Note: 138.665 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.670 - Admissibility, at new trial, of testimony of witness at first trial.

[1959 c.636 §20]



Section 138.680 - Short title.

[1959 c.636 §21]



Section 138.685



Section 138.686 - Automatic stay of sentence of death for federal appeal and state post-conviction relief.

(2) If the defendant files a petition for certiorari seeking United States Supreme Court review of the sentence of death within 90 days after the effective date of the appellate judgment or within such other time as allowed by the United States Supreme Court, execution of the sentence of death is automatically stayed until the United States Supreme Court denies the petition or grants the petition and resolves the merits.

(3) Upon final resolution of a petition for certiorari to the United States Supreme Court, execution of the sentence of death is automatically stayed for 30 days after the date the petition is resolved to allow the defendant to file a notice in the circuit court of the county in which the defendant is imprisoned attesting to the defendant’s intent to file a petition for post-conviction relief. If the defendant files a first petition for post-conviction relief within 90 days after the notice provided for in this subsection, the execution of the sentence of death is stayed until the post-conviction petition is finally resolved. If a first petition for post-conviction relief is not filed within 90 days after the notice provided for in this subsection, the defendant may apply to the circuit court in which the notice was filed to extend the stay. The circuit court shall extend the stay for a reasonable time upon the defendant’s showing that progress is being made in the preparation of the petition and that it will be filed within a reasonable time.

(4) If the defendant does not file a petition for certiorari seeking United States Supreme Court review of the sentence of death but does file a first petition for post-conviction relief within 90 days after the date upon which the appellate judgment becomes effective, execution of the sentence of death is stayed until the petition for post-conviction relief is finally resolved.

[1999 c.1055 §6]

Note: 138.686 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.687



Section 138.690 - Motion.

[2001 c.697 §1; 2005 c.759 §1; 2007 c.800 §1; 2015 c.564 §1]

Note: 138.690 to 138.698 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 138.692 - Affidavit; order; costs.

(A) Contain a statement that the person is innocent of the offense for which the person was convicted;

(B) Identify the evidence to be tested with as much specificity as is reasonably practicable and a theory of defense that the DNA testing would support. The evidence must have been secured in connection with the prosecution, including the investigation, that resulted in the conviction of the person; and

(C) Include the results of any previous DNA test of the evidence if a previous DNA test was conducted by either the prosecution or the defense.

(b) Consistent with the statement of innocence described in paragraph (a)(A) of this subsection, the person must present a prima facie showing that DNA testing of the evidence would, assuming exculpatory results, lead to a finding that the person is actually innocent of the offense for which the person was convicted.

(2) The state shall answer the motion requesting the performance of DNA testing and may refute the basis for the motion.

(3) Upon the motion of a party or the court’s own motion, the court may allow the testimony of witnesses if the testimony will assist the court in making its determination to grant or deny the motion requesting the performance of DNA testing. The court may not allow testimony from the victim of the offense without the consent of the victim.

(4) The court shall order the DNA testing requested in a motion under subsection (1) of this section if the court finds that:

(a) The requirements of subsection (1) of this section have been met;

(b) Unless the parties stipulate otherwise, the evidence to be tested has been subject to a chain of custody sufficient to establish that the evidence has not been altered in any material aspect;

(c) The motion is made for the purpose of demonstrating the innocence of the person of the offense and not to delay the execution of the sentence or administration of justice; and

(d) There is a reasonable possibility, assuming exculpatory results, that the testing would lead to a finding that the person is actually innocent of the offense for which the person was convicted.

(5) In granting a motion under this section, the court may impose reasonable conditions designed to protect the interests of the state in the integrity of the evidence and the testing process.

(6) Unless both parties agree or the court finds compelling circumstances otherwise, the court shall order the Department of State Police to conduct the DNA testing. The court may order a second test upon a showing that the state police failed to follow appropriate DNA protocols and that failure reasonably affected the accuracy of the DNA test.

(7) The costs of DNA tests ordered under this section must be paid by:

(a) The person making the motion for DNA testing if the person is not incarcerated or, if the person is incarcerated, if the person is financially able to pay; or

(b) The state if counsel at state expense has been appointed under ORS 138.694.

(8) The laboratory conducting the DNA test shall provide a copy of the results of the test to the person filing the motion and to the state.

(9) Notwithstanding the fact that an appeal of the conviction or a petition for post-conviction relief in the underlying case is pending at the time a motion is filed under ORS 138.690, the circuit court shall consider the motion. If the court grants the motion, the court shall notify the court considering the appeal or post-conviction petition of that fact. When a court receives notice under this subsection, the court shall stay the appeal or post-conviction proceedings pending the outcome of the motion filed under ORS 138.690 and any further proceedings resulting from the motion.

(10) The court shall make findings when issuing an order under this section.

[2001 c.697 §2; 2005 c.759 §2; 2007 c.800 §2; 2015 c.564 §2]

Note: See note under 138.690.



Section 138.694 - Appointed counsel.

(2) A person described in ORS 138.690 may file a petition in the circuit court in which the judgment of conviction was entered requesting the appointment of counsel at state expense to assist the person in determining whether to file a motion under ORS 138.690. The petition must be accompanied by:

(a) A completed affidavit of eligibility for appointment of counsel at state expense; and

(b) An affidavit stating that:

(A) The person meets the criteria in ORS 138.690;

(B) The person is innocent of the charge for which the person was convicted; and

(C) The person is without sufficient funds and assets, as shown by the affidavit required by paragraph (a) of this subsection, to hire an attorney to represent the person in determining whether to file a motion under ORS 138.690.

(3) The court shall grant a petition filed under this section if:

(a) The petitioner complies with the requirements of subsection (2) of this section; and

(b) It appears to the court that the petitioner is financially unable to employ suitable counsel possessing skills and experience commensurate with the nature and complexity of the matter.

(4) An attorney appointed under this section:

(a) If other than counsel provided pursuant to ORS 151.460, is entitled to compensation and expenses as provided in ORS 135.055; or

(b) If counsel provided pursuant to ORS 151.460, is entitled to expenses as provided in ORS 135.055.

[2001 c.697 §4; 2007 c.800 §3; 2015 c.564 §3]

Note: See note under 138.690.



Section 138.696 - Test results; motion for new trial.

(a) The court shall forward the results to the State Board of Parole and Post-Prison Supervision; and

(b) The Department of State Police shall compare the evidence to DNA evidence from unsolved crimes in the Combined DNA Index System.

(2) If DNA testing ordered under ORS 138.692 produces exculpatory evidence, the person who requested the testing may file in the court that ordered the testing a motion for a new trial based on newly discovered evidence. Notwithstanding the time limit established in ORCP 64 F, a person may file a motion under this subsection at any time during the 60-day period that begins on the date the person receives the test results.

(3) Upon receipt of a motion filed under subsection (2) of this section and notwithstanding the time limits in ORCP 64 F, the court shall hear the motion pursuant to ORCP 64.

[2001 c.697 §3; 2003 c.288 §3; 2015 c.564 §4]

Note: See note under 138.690.



Section 138.697 - Appeal of court order.

(2) The state may appeal to the Court of Appeals from a circuit court’s final order or judgment granting a motion for DNA testing under ORS 138.692 or granting a motion for a new trial under ORS 138.696.

(3) The time limits described in ORS 138.071, the notice requirements described in ORS 138.081 and 138.090 and the provisions of ORS 138.225, 138.227, 138.240, 138.250 and 138.255 apply to appeals under this section unless the context requires otherwise.

(4) A circuit court shall appoint counsel to represent a person described in ORS 138.690 on appeal in the same manner as for criminal defendants under ORS 138.500.

[2013 c.152 §1; 2015 c.564 §5]

Note: See note under 138.690.



Section 138.698 - Effect of setting aside conviction on plea agreement.

(1) The period of limitation established for the offense under ORS 131.125 to 131.155; or

(2) Notwithstanding ORS 131.125 and 131.155, two years after the date the conviction was set aside.

[2005 c.759 §3]

Note: See note under 138.690.



Section 138.710



Section 138.720



Section 138.730



Section 138.740



Section 138.750



Section 138.760



Section 138.770



Section 138.780



Section 138.790



Section 138.810



Section 138.820



Section 138.830



Section 138.840






Chapter 139 - (Former Provisions)

Section 139.010

[Renumbered 136.555]



Section 139.020

[Renumbered 136.557]



Section 139.030

[Renumbered 136.563]



Section 139.040



Section 139.050



Section 139.060



Section 139.070

[Renumbered 136.575]



Section 139.080

[Renumbered 136.580]



Section 139.090

[Renumbered 136.585]



Section 139.100



Section 139.110



Section 139.120



Section 139.130



Section 139.140

[Renumbered 136.603]



Section 139.150

[Renumbered 136.607]



Section 139.160

[Renumbered 136.609]



Section 139.170

[Renumbered 136.613]



Section 139.180



Section 139.190



Section 139.200



Section 139.210

[Renumbered 136.623]



Section 139.220

[Renumbered 136.625]



Section 139.230

[Renumbered 136.627]



Section 139.240

[Renumbered 136.633]



Section 139.250

[Renumbered 136.635]



Section 139.260

[Renumbered 136.637]



Section 139.310

[Renumbered 136.643]



Section 139.315



Section 139.320






Chapter 140 - (Former Provisions)

Section 140.020



Section 140.030



Section 140.040



Section 140.070



Section 140.620



Section 140.630



Section 140.710



Section 140.720



Section 140.730



Section 140.740



Section 140.750






Chapter 141 - (Former Provisions)

Section 141.010



Section 141.020



Section 141.030



Section 141.040



Section 141.050



Section 141.060



Section 141.070



Section 141.080



Section 141.090



Section 141.100



Section 141.110



Section 141.120



Section 141.130



Section 141.140



Section 141.150



Section 141.160



Section 141.170



Section 141.180



Section 141.190



Section 141.200



Section 141.710



Section 141.720



Section 141.730



Section 141.740



Section 141.990






Chapter 142 - Stolen Property

Section 142.010 - Officer’s custody of stolen property is subject to order of magistrate or court.

[Amended by 1971 c.743 §334]



Section 142.020 - Delivery of stolen property to owner.

(2) If property that is the subject of a theft has not been delivered to the owner, the court before which a trial is had for the stealing thereof may, on like proof and condition, order its delivery to the owner or the agent of the owner.

[Amended by 1971 c.743 §335]



Section 142.030 - Rights and authority conferred by order of delivery.



Section 142.040 - Disposal of unclaimed money or property; sale of property.

[Amended by 1971 c.743 §336; 1997 c.480 §4]



Section 142.050 - Title of purchaser at sale.



Section 142.060 - Crediting and appropriating proceeds of sale paid into county treasury; rights of owner.

[Amended by 1971 c.743 §337]



Section 142.070 - Powers and duties of peace officers respecting theft and slaughter of animals and other property.



Section 142.080



Section 142.090



Section 142.100



Section 142.110



Section 142.120

[Renumbered 133.485]



Section 142.130

[Renumbered 133.495]



Section 142.210



Section 142.990






Chapter 143 - (Former Provisions)

Section 143.010

[Renumbered 144.640]



Section 143.020



Section 143.030



Section 143.040



Section 143.050



Section 143.060

[Renumbered 144.670]






Chapter 144 - Parole; Post-Prison Supervision; Work Release; Executive Clemency; Standards for Prison Terms and Parole; Presentence Reports

Section 144.005 - State Board of Parole and Post-Prison Supervision; membership; compensation.

(2)(a) Members of the board shall be appointed by the Governor and serve for a term of four years.

(b) If the number of members falls below three for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(c) The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office.

(3) Each member shall devote the member’s entire time to the performance of the duties imposed on the board and shall not engage in any partisan political activity.

(4) The members shall receive a salary set by the Governor. In addition, all members may receive actual and necessary travel and other expenses incurred in the performance of their official duties within limits as provided by law or under ORS 292.220 and 292.230.

(5) The Director of the Department of Corrections shall serve as an ex officio nonvoting member of the board and shall not be considered a member for the purposes of subsections (1) to (4) of this section.

[1969 c.597 §102; 1973 c.836 §281; 1975 c.217 §1; 1987 c.320 §47; 1989 c.790 §22; 1991 c.126 §1; 2015 c.820 §37]



Section 144.010



Section 144.015 - Confirmation by Senate.

[1969 c.597 §107; 1973 c.836 §282; 1985 c.565 §15; 2015 c.820 §38]



Section 144.020



Section 144.025 - Chairperson; quorum; participation of all members; rules.

(2) A majority of the members of the board constitutes a quorum for decisions concerning rules and policies.

(3) Except as otherwise provided in this chapter, decisions affecting individuals under the jurisdiction of the board shall be made as designated by the rules of the board.

(4) Except as otherwise provided by statute, all board hearings are presumed to be panel hearings.

(5) The chairperson of the board may require all voting members of the board to participate in any hearing or decision requiring at least three board members. The decision to require the participation of all board members is not appealable.

(6) The board shall adopt rules concerning the number of board members that participate in board hearings and decisions.

[1969 c.597 §106; 1973 c.836 §283; 1975 c.217 §3; 1981 c.644 §3; 1989 c.589 §1; 1991 c.126 §2; 2015 c.820 §39]



Section 144.030



Section 144.035 - Board hearings; panels; exception.

(2) Panels may consist of one or two board members or of one member and one hearings officer, appointed by the chairperson as a designated representative of the board. A panel consisting of one member or of one member and one hearings officer shall be used only when considering inmates convicted of non person-to-person crimes as defined in the rules of the Oregon Criminal Justice Commission. The chairperson of the board from time to time shall make assignments of members to the panels. The chairperson of the board may participate on any panel.

(3) The chairperson shall apportion matters for decision to the panels. Each panel shall have the authority to hear and determine all questions before it. However:

(a) If there is a division in the panel so that a decision is not unanimous, another member shall vote after administrative review of the record.

(b) In case of a panel consisting of one board member, another member shall vote after administrative review of the record.

(c) If the original panel was made up of one board member and the member voting after administrative review of the record disagrees with the decision, the matter shall be reassigned to a panel made up of the remaining board members. If this second panel agrees with neither member of the original panel, the matter will be referred to a hearing before the full board.

(4) The provisions of subsections (1) to (3) of this section shall not apply to a decision to release a prisoner sentenced under ORS 144.110 (1). In such cases, the board shall release the prisoner only upon affirmative vote of a majority of three board members or, if the chairperson requires all voting members to participate, a majority of all voting members.

(5) The chairperson may elect to conduct the hearings described in this section by conference call with the prisoner.

[1975 c.217 §4; 1977 c.372 §15; 1989 c.105 §1; 1989 c.589 §2; 1991 c.126 §3; 2015 c.820 §40]



Section 144.040 - Board to determine parole and post-prison supervision violations.

[Amended by 1955 c.688 §3; 1969 c.597 §108; 1973 c.836 §284; 1989 c.790 §24]



Section 144.045



Section 144.050 - Power of board to authorize parole; rules.

[Amended by 1959 c.101 §1; 1967 c.372 §7; 1969 c.597 §109; 1971 c.633 §10; 1973 c.694 §2; 1973 c.836 §285; 1974 c.36 §3; 1981 c.243 §1; 1987 c.320 §48; 1989 c.790 §25]



Section 144.054 - When board decision must be reviewed by at least three board members.

[1975 c.217 §5; 2015 c.820 §41]



Section 144.055



Section 144.059 - State Board of Parole and Post-Prison Supervision Account.

[2001 c.716 §2]

Note: 144.059 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.060 - Acceptance of funds or property; contracts with federal government and others.

(1) Accept from the United States of America, or any of its agencies, such funds, equipment and supplies as may be made available to this state to carry out any of the functions of the department and shall enter into such contracts and agreements with the United States, or any of its agencies, as may be necessary, proper and convenient, not contrary to the laws of this state.

(2) Enter into an agreement with the county court or board of county commissioners of any county, or with the governing officials of any municipality of this state having a population of 300,000 or less for the payment by the county or municipality of all or any part of the cost of the performance by the Department of Corrections or State Board of Parole and Post-Prison Supervision of any parole, post-prison supervision or probation services or of the supervision of any parole, post-prison supervision or probation case arising within the county or municipality.

(3) Accept any grant or donation of land or any gift of money or other valuable thing made to the state to carry out any of the functions of the department.

(4) Enter into an agreement with the county court or board of county commissioners of each county within the boundaries of which the largest part of a city having a population of more than 300,000 is situated for the payment by the county of all or any part of the cost of the performance by the department of all or any part of the responsibility for prisoners transferred to the county by section 13, chapter 633, Oregon Laws 1971.

[Amended by 1969 c.597 §112; 1971 c.633 §11; 1973 c.836 §286; 1974 c.36 §4; 1987 c.320 §49; 1989 c.790 §26]



Section 144.070



Section 144.075 - Payment of expenses of returning violators of parole or post-prison supervision, conditional pardon or commutation.

[1953 c.191 §1; 1973 c.836 §287; 1987 c.320 §50; 1989 c.790 §27]



Section 144.079 - Determination of total term of certain consecutive sentences of imprisonment; summing of sentences; exceptions.

(A) First, the board shall establish the appropriate range for the felony determined by the board, according to its rules, to be the most serious of the felonies committed during the period. If two or more felonies are determined to be equally the most serious, the board shall establish the appropriate range under this paragraph only for one of those felonies.

(B) Second, the board shall establish a range for each of the remaining felonies committed during the same period. For purposes of establishing the ranges for the remaining felonies under this paragraph, the board shall not consider prior criminal history.

(C) Third, the board shall determine the total range applicable in the offender’s case for crimes committed during the same period by summing the ranges established under subparagraph (B) of this paragraph with the range established under subparagraph (A) of this paragraph and shall determine an appropriate term within that range.

(D) Finally, the board shall vary the term determined under subparagraph (C) of this paragraph according to rules established under ORS 144.785 (1), if the board finds aggravating or mitigating factors in the case. The board shall consider as an aggravating factor the fact that the prisoner has been sentenced to consecutive terms of imprisonment.

(b) Whenever a prisoner is committed to the custody of the Department of Corrections for a crime that was committed during a period already considered at an initial parole hearing and upon a sentence consecutive to any sentence imposed for crimes committed during that period, the board shall conduct a hearing to consider the previously unconsidered crime. The hearing shall be a hearing supplemental to the original initial hearing concerning crimes committed during the period. Time limitations and other procedural provisions applicable to initial hearings shall apply to a supplemental hearing under this subsection. Upon conclusion of the supplemental hearing, the board shall redetermine the appropriate total term for the period. The redetermination shall be conducted de novo under the provisions of subsection (2) of this section.

(2) The method established by this section for determining, where applicable, the total term resulting from the summing of consecutive sentences shall apply only if none of the crimes involved is:

(a) Murder, as defined in ORS 163.115 or any aggravated form thereof;

(b) Assault in the first degree, as defined in ORS 163.185;

(c) Kidnapping in the first degree, as defined in ORS 163.235;

(d) Rape in the first degree, as defined in ORS 163.375;

(e) Sodomy in the first degree, as defined in ORS 163.405;

(f) Unlawful sexual penetration, as defined in ORS 163.411;

(g) Arson in the first degree, as defined in ORS 164.325; or

(h) Treason, as defined in ORS 166.005.

(3) The duration of imprisonment pursuant to consecutive sentences may be less than the sum of the terms under subsection (1) of this section if the board finds, by affirmative vote of a majority of three board members or, if the chairperson requires all voting members to participate, a majority of all voting members, that consecutive sentences are not appropriate penalties for the criminal offenses involved and that the combined terms of imprisonment are not necessary to protect community security.

(4) The board shall use the method set forth in subsections (1) to (3) of this section to determine the parole release date for any person serving a sentence in the custody of the Department of Corrections for crimes committed before or after July 11, 1987.

[1987 c.634 §§4,7; 1989 c.641 §1; 1991 c.126 §4; 1991 c.386 §7; 2015 c.820 §42]

Note: 144.079 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.080



Section 144.085 - Active parole and post-prison supervision; minimum amounts; extension.

(a) Six months of active parole or post-prison supervision for crimes in crime categories one to three;

(b) Twelve months of active parole or post-prison supervision for crimes in crime categories four to 10;

(c) Prisoners sentenced as dangerous offenders under ORS 161.725 and 161.735, for aggravated murder under ORS 163.105 or for murder under ORS 163.115 shall serve at least three years of active parole or post-prison supervision;

(d) Prisoners sentenced for violating or attempting to violate ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427 shall serve a term of active parole that extends for the entire term of the offender’s sentence or a term of active post-prison supervision as provided in ORS 144.103; and

(e) Prisoners sentenced for robbery in the first degree under ORS 164.415 or for arson in the first degree under ORS 164.325 shall serve three years of active parole or post-prison supervision.

(2) Except as authorized in subsections (3) and (4) of this section, when an offender has served the active period of parole or post-prison supervision established under subsection (1)(a) or (b) of this section, the supervisory authority shall place the offender on inactive supervision status.

(3) No sooner than 30 days prior to the expiration of an offender’s active parole or post-prison supervision period as provided in subsection (1) of this section, the supervisory authority may send to the State Board of Parole and Post-Prison Supervision a report requesting the board to extend the active supervision period or to return the offender to active supervision status, not to exceed the supervision term imposed by the sentencing court under the rules of the Oregon Criminal Justice Commission and applicable laws, if the offender has not substantially fulfilled the supervision conditions or has failed to complete payment of restitution. The report shall include:

(a) An evaluation of the offender’s compliance with supervision conditions;

(b) The status of the offender’s court-ordered monetary obligations, including fines and restitution, if any;

(c) The offender’s employment status;

(d) The offender’s address;

(e) Treatment program outcome;

(f) Any new criminal activity; and

(g) A recommendation that the board extend the supervision period or return the offender to active supervision status.

(4) After reviewing the report submitted under subsection (3) of this section, the board may extend the active supervision period or return the offender to active supervision status, not to exceed the supervision term imposed by the sentencing court under the rules of the Oregon Criminal Justice Commission and applicable laws, if it finds the offender has not substantially fulfilled the supervision conditions or has failed to complete payment of restitution.

(5) During the pendency of any violation proceedings, the running of the supervision period and the sentence is stayed, and the board has jurisdiction over the offender until the proceedings are resolved.

(6) The board shall send written notification to the supervised offender of the expiration of the sentence.

[1993 c.680 §4; 1995 c.202 §1; 1995 c.423 §22; 1999 c.161 §2; 2006 c.1 §4; 2013 c.708 §30]

Note: 144.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.087 - "Supervisory authority" defined.

(2) Except as provided in ORS 137.124, 137.593 (2)(d) and 423.478, all terms of imprisonment or incarceration of 12 months or less must be served at the direction of the supervisory authority.

(3) Nothing in this section is intended to repeal ORS 169.320 to 169.360, or in any way affect the sheriff’s authority, duties and liabilities set forth in ORS 169.320 to 169.360.

[1995 c.423 §27; 1996 c.4 §11]

Note: 144.087 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.090



Section 144.095



Section 144.096 - Release plan; contents.

(b) The department shall submit the proposed release plan to the State Board of Parole and Post-Prison Supervision not less than 75 days prior to the inmate’s release.

(c) If the proposed release plan is not approved by the board, the board shall return the plan to the department with its recommended modifications. The department shall submit a revised plan to the board not less than 25 days prior to the inmate’s release.

(d) If the revised plan is not acceptable to the board, the board shall determine the provisions of the final plan prior to the inmate’s release.

(e) If an inmate was sentenced under section 29, chapter 649, Oregon Laws 2013, and the release plan recommends that the inmate participate in a reentry court, the board shall provide a copy of the release plan to the reentry court.

(2) The local supervisory authority that is responsible for correctional services for an inmate shall prepare a proposed release plan for the inmate prior to the inmate’s release from jail. The local supervisory authority shall approve the release plan under its rules. If the inmate was sentenced under section 29, chapter 649, Oregon Laws 2013, and the supervisory authority recommends that the inmate participate in a reentry court, the supervisory authority shall provide a copy of the release plan to the reentry court.

(3) A release plan prepared under subsection (1) or (2) of this section must include:

(a) A description of support services and program opportunities available to the inmate;

(b) The recommended conditions of post-prison supervision;

(c) The level of supervision that shall be consistent with the inmate’s risk assessment classification;

(d) Any other conditions and requirements as may be necessary to promote public safety;

(e) For all inmates whose sentence to make restitution under ORS 137.106 has been suspended for the term of imprisonment, a restitution payment schedule; and

(f) Any conditions necessary to assist the reformation of the inmate.

[1989 c.790 §32; 1997 c.525 §6; 2013 c.649 §30]

Note: The amendments to 144.096 by section 35, chapter 649, Oregon Laws 2013, become operative July 1, 2023. See section 38, chapter 649, Oregon Laws 2013. The text that is operative on and after July 1, 2023, is set forth for the user’s convenience.
(1)(a) The Department of Corrections shall prepare a proposed release plan for an inmate prior to the inmate’s release from prison.

(b) The department shall submit the proposed release plan to the State Board of Parole and Post-Prison Supervision not less than 60 days prior to the inmate’s release.

(c) If the proposed release plan is not approved by the board, the board shall return the plan to the department with its recommended modifications. The department shall submit a revised plan to the board not less than 10 days prior to the inmate’s release.

(d) If the revised plan is not acceptable to the board, the board shall determine the provisions of the final plan prior to the inmate’s release.

(2) The local supervisory authority that is responsible for correctional services for an inmate shall prepare a proposed release plan for the inmate prior to the inmate’s release from jail. The local supervisory authority shall approve the release plan under its rules.

(3) A release plan prepared under subsection (1) or (2) of this section must include:

(a) A description of support services and program opportunities available to the inmate;

(b) The recommended conditions of post-prison supervision;

(c) The level of supervision that shall be consistent with the inmate’s risk assessment classification;

(d) Any other conditions and requirements as may be necessary to promote public safety;

(e) For all inmates whose sentence to make restitution under ORS 137.106 has been suspended for the term of imprisonment, a restitution payment schedule; and

(f) Any conditions necessary to assist the reformation of the inmate.

Note: Section 31, chapter 790, Oregon Laws 1989, provides:

Sec. 31. Sections 32 to 36 of this 1989 Act [144.096, 144.098, 144.102, 144.104, 144.106 and 144.108] apply only to defendants convicted of a felony committed on or after November 1, 1989.

[1989 c.790 §31]



Section 144.098 - Review of release plan.

(a) Reports of any physical, psychiatric or psychological examinations of the inmate;

(b) The presentence investigation report specified by ORS 144.791 or, if no such report has been prepared, a report of similar content prepared by institutional staff;

(c) The record of the inmate’s conduct during confinement; and

(d) Any other information relevant to the inmate’s reintegration into the community that may be submitted by the inmate, the inmate’s attorney, the victim of the crime, the Department of Corrections, local corrections agencies or any other person.

(2) If the board reviews a release plan, the board must attempt to notify the victim before the review of the release plan by sending written notice to the victim if the victim requests to be notified and furnishes the board with a current address. The notice must inform the victim that the victim may submit information concerning the inmate and the crime to the board for the board’s consideration.

(3) The department or local corrections agency shall provide to the board or local supervisory authority reviewing the release plan any psychiatric or psychological reports held by the department or local corrections agency regarding the inmate. However, if the psychiatrist or psychologist who prepared the report or any treating psychiatrist or psychologist determines that disclosure to the inmate of the contents of the report would be detrimental to the inmate’s mental or emotional health, the psychiatrist or psychologist may indorse upon the report a recommendation that it not be disclosed to the inmate. The department or local corrections agency may withhold from the board or supervisory authority reviewing the plan any report so indorsed. [1989 c.790 §32b; 1997 c.525 §7]

Note: See second note under 144.096.

Note: Sections 29, 33 and 38 (2), chapter 649, Oregon Laws 2013, provide:

Sec. 29. Reentry courts. (1) When a circuit court in a participating county sentences a person to a term of imprisonment, the court may order that the person participate in a reentry court, subject to admission under subsection (3) of this section, as a condition of post-prison supervision.

(2) At any time prior to the termination of post-prison supervision, the supervisory authority may provide a report to the reentry court recommending that a person sentenced under subsection (1) of this section be admitted into the reentry court.

(3) When a reentry court receives a report described in subsection (2) of this section, or an inmate release plan prepared under ORS 144.096, that recommends the admission of a person sentenced under subsection (1) of this section into a reentry court, the court may enter an order admitting the person into the reentry court.

(4) Notwithstanding ORS 137.124 and 423.478 and any other provision of law, when a court enters an order admitting a person into a reentry court, the court may:

(a) Issue a warrant and cause the person to be arrested for violating a condition of post-prison supervision.

(b) Appoint counsel to represent the person in accordance with ORS 135.050, if the person is financially eligible.

(c) Determine whether the conditions of post-prison supervision have been violated and impose sanctions for the violations.

(5)(a) When the court conducts a post-prison supervision violation hearing under this section, the person may admit or deny alleged violations of conditions of post-prison supervision. The person and the state may present evidence at the hearing.

(b) If the court determines by a preponderance of the evidence that a person admitted into a reentry court has violated the conditions of post-prison supervision, the court may impose sanctions for the violations that are consistent with the rules adopted under ORS 144.106 and 144.107, except that the court may not impose a sanction of imprisonment in a correctional facility that exceeds 12 months.

(6)(a) When a court issues a warrant under this section and causes a person admitted into a reentry court to be arrested and taken into custody for violating a condition of post-prison supervision, the person shall be brought before a magistrate during the first 36 hours in custody, excluding Saturdays, Sundays and holidays. The magistrate may order the person held pending a violation hearing or transferred to the county in which the reentry court is located, or may release the person upon the condition that the person appear in court at a later date for a post-prison violation hearing. If the person is held on an out-of-county warrant, the magistrate may order the person released subject to an additional order that the person report within seven calendar days to the reentry court.

(b) Except for good cause shown, if the person is held in custody and the violation hearing is not held within 14 calendar days following the person’s arrest, the person shall be released from custody.

(7) As used in this section, "participating county" means a county:

(a) That has applied for and received a grant under section 53 of this 2013 Act to administer a reentry court; and

(b) For which the presiding judge of the judicial district in which the county is located issues an order establishing a reentry court steering committee consisting of:

(A) A circuit court judge;

(B) A district attorney;

(C) A criminal defense attorney;

(D) A parole and probation officer;

(E) A representative of the business community;

(F) A representative of the education community; and

(G) Any other person the presiding judge determines is appropriate. [2013 c.649 §29]

Sec. 33. Section 29 of this 2013 Act is repealed on July 1, 2023. [2013 c.649 §33]

Sec. 38. (2) The repeal of section 29 of this 2013 Act by section 33 of this 2013 Act and the amendments to ORS 40.015, 144.096, 144.101 and 144.106 by sections 34 to 37 of this 2013 Act do not affect the jurisdiction of a reentry court over a person sentenced under section 29 of this 2013 Act.

[2013 c.649 §38(2)]



Section 144.100



Section 144.101 - Board’s jurisdiction over conditions of post-prison supervision; reentry court jurisdiction.

(a) The term of imprisonment imposed on the person is more than 12 months;

(b) The felony is classified as crime category 8, 9, 10 or 11 of the sentencing guidelines grid of the Oregon Criminal Justice Commission;

(c) The person is subject to a sentence under ORS 137.700 or 137.707;

(d) The person is sentenced as a dangerous offender under ORS 161.725 and 161.737;

(e) The person is subject to a term of post-prison supervision under ORS 144.103;

(f) The person is committed to the custody of the Department of Corrections under ORS 137.124;

(g) The responsibility for correctional services for the person has reverted to the department under ORS 423.483; or

(h) No local supervisory authority is responsible for correctional services for the person under the laws of this state.

(2) Except as provided in subsection (1) of this section, a local supervisory authority has jurisdiction over the imposition of conditions of post-prison supervision and sanctions for violations of those conditions for a person sentenced to a term of imprisonment of 12 months or less.

(3) If a local supervisory authority imposes conditions of post-prison supervision or sanctions for violations of those conditions, the person may request the board to review the conditions or sanctions. The board shall review the request and may, at its discretion, review the conditions and sanctions, under rules adopted by the board.

(4) If a circuit court in a participating county, as defined in section 29, chapter 649, Oregon Laws 2013, enters an order admitting a person into a reentry court under section 29 (3), chapter 649, Oregon Laws 2013, the reentry court has concurrent jurisdiction over the imposition of sanctions for violations of the conditions of post-prison supervision.

(5) Nothing in this section affects the jurisdiction of the board over the imposition of conditions of parole and sanctions for violations of those conditions.

[1997 c.525 §3; 1999 c.59 §28; 2006 c.1 §5; 2013 c.649 §28]

Note: The amendments to 144.101 by section 34, chapter 649, Oregon Laws 2013, become operative July 1, 2023. See section 38, chapter 649, Oregon Laws 2013. The text that is operative on and after July 1, 2023, is set forth for the user’s convenience.
(1) The State Board of Parole and Post-Prison Supervision has jurisdiction over the imposition of conditions of post-prison supervision and sanctions for violations of those conditions for a person convicted of a felony if:

(a) The term of imprisonment imposed on the person is more than 12 months;

(b) The felony is classified as crime category 8, 9, 10 or 11 of the sentencing guidelines grid of the Oregon Criminal Justice Commission;

(c) The person is subject to a sentence under ORS 137.700 or 137.707;

(d) The person is sentenced as a dangerous offender under ORS 161.725 and 161.737;

(e) The person is subject to a term of post-prison supervision under ORS 144.103;

(f) The person is committed to the custody of the Department of Corrections under ORS 137.124;

(g) The responsibility for correctional services for the person has reverted to the department under ORS 423.483; or

(h) No local supervisory authority is responsible for correctional services for the person under the laws of this state.

(2) Except as provided in subsection (1) of this section, a local supervisory authority has jurisdiction over the imposition of conditions of post-prison supervision and sanctions for violations of those conditions for a person sentenced to a term of imprisonment of 12 months or less.

(3) If a local supervisory authority imposes conditions of post-prison supervision or sanctions for violations of those conditions, the person may request the board to review the conditions or sanctions. The board shall review the request and may, at its discretion, review the conditions and sanctions, under rules adopted by the board.

(4) Nothing in this section affects the jurisdiction of the board over the imposition of conditions of parole and sanctions for violations of those conditions.



Section 144.102 - Conditions of post-prison supervision.

(2) The board or the supervisory authority shall determine, and may at any time modify, the conditions of post-prison supervision, which may include, among other conditions, that the person shall:

(a) Comply with the conditions of post-prison supervision as specified by the board or supervisory authority.

(b) Be under the supervision of the Department of Corrections and its representatives or other supervisory authority and abide by their direction and counsel.

(c) Answer all reasonable inquiries of the board, the department or the supervisory authority.

(d) Report to the parole officer as directed by the board, the department or the supervisory authority.

(e) Not own, possess or be in control of any weapon.

(f) Respect and obey all municipal, county, state and federal laws.

(g) Understand that the board or supervisory authority may, at its discretion, punish violations of post-prison supervision.

(h) Attend a victim impact treatment session in a county that has a victim impact program. If the board or supervisory authority requires attendance under this paragraph, the board or supervisory authority may require the person, as an additional condition of post-prison supervision, to pay a reasonable fee to the victim impact program to offset the cost of the person’s participation. The board or supervisory authority may not order a person to pay a fee in excess of $5 under this paragraph.

(3) If the person is required to report as a sex offender under ORS 163A.010, the board or supervisory authority shall include as a condition of post-prison supervision that the person report with the Department of State Police, a city police department, a county sheriff’s office or the supervising agency:

(a) When supervision begins;

(b) Within 10 days of a change in residence;

(c) Once each year within 10 days of the person’s date of birth;

(d) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(e) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(4)(a) The board or supervisory authority may establish special conditions that the board or supervisory authority considers necessary because of the individual circumstances of the person on post-prison supervision.

(b) If the person is on post-prison supervision following conviction of a sex crime, as defined in ORS 163A.005, the board or supervisory authority shall include all of the following as special conditions of the person’s post-prison supervision:

(A) Agreement to comply with a curfew set by the board, the supervisory authority or the supervising officer.

(B) A prohibition against contacting a person under 18 years of age without the prior written approval of the board, supervisory authority or supervising officer.

(C) A prohibition against being present more than one time, without the prior written approval of the board, supervisory authority or supervising officer, at a place where persons under 18 years of age regularly congregate.

(D) In addition to the prohibition under subparagraph (C) of this paragraph, a prohibition against being present, without the prior written approval of the board, supervisory authority or supervising officer, at, or on property adjacent to, a school, child care center, playground or other place intended for use primarily by persons under 18 years of age.

(E) A prohibition against working or volunteering at a school, child care center, park, playground or other place where persons under 18 years of age regularly congregate.

(F) Entry into and completion of or successful discharge from a sex offender treatment program approved by the board, supervisory authority or supervising officer. The program may include polygraph and plethysmograph testing. The person is responsible for paying for the treatment program.

(G) A prohibition against direct or indirect contact with the victim, unless approved by the victim, the person’s treatment provider and the board, supervisory authority or supervising officer.

(H) Unless otherwise indicated for the treatment required under subparagraph (F) of this paragraph, a prohibition against viewing, listening to, owning or possessing sexually stimulating visual or auditory materials that are relevant to the person’s deviant behavior.

(I) Agreement to consent to a search of the person or the vehicle or residence of the person upon the request of a representative of the board or supervisory authority if the representative has reasonable grounds to believe that evidence of a violation of a condition of post-prison supervision will be found.

(J) Participation in random polygraph examinations to obtain information for risk management and treatment. The person is responsible for paying the expenses of the examinations. The results of a polygraph examination under this subparagraph may not be used in evidence in a hearing to prove a violation of post-prison supervision.

(K) Maintenance of a driving log and a prohibition against driving a motor vehicle alone unless approved by the board, supervisory authority or supervising officer.

(L) A prohibition against using a post-office box unless approved by the board, supervisory authority or supervising officer.

(M) A prohibition against residing in a dwelling in which another sex offender who is on probation, parole or post-prison supervision resides unless approved by the board, supervisory authority or supervising officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or the director of the supervisory authority, or a designee of the board or director. As soon as practicable, the supervising officer of a person subject to the requirements of this subparagraph shall review the person’s living arrangement with the person’s sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety.

(c)(A) If the person is on post-prison supervision following conviction of a sex crime, as defined in ORS 163A.005, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the board or supervisory authority, if requested by the victim, shall include as a special condition of the person’s post-prison supervision that the person not reside within three miles of the victim unless:

(i) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county under subsection (7) of this section;

(ii) The person demonstrates to the board or supervisory authority by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

(iii) The person demonstrates to the board or supervisory authority by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the post-prison supervision; or

(iv) The person resides in a halfway house.

(B) A victim may request imposition of the special condition of post-prison supervision described in this paragraph at the time of sentencing in person or through the prosecuting attorney. A victim’s request may be included in the judgment document.

(C) If the board or supervisory authority imposes the special condition of post-prison supervision described in this paragraph and if at any time during the period of post-prison supervision the victim moves to within three miles of the person’s residence, the board or supervisory authority may not require the person to change the person’s residence in order to comply with the special condition of post-prison supervision.

(5)(a) The board or supervisory authority may require the person to pay, as a condition of post-prison supervision, compensatory fines, restitution or attorney fees:

(A) As determined, imposed or required by the sentencing court; or

(B) When previously required as a condition of any type of supervision that is later revoked.

(b) The board may require a person to pay restitution as a condition of post-prison supervision imposed for an offense other than the offense for which the restitution was ordered if the person:

(A) Was ordered to pay restitution as a result of another conviction; and

(B) Has not fully paid the restitution by the time the person has completed the period of post-prison supervision imposed for the offense for which the restitution was ordered.

(6) A person’s failure to apply for or accept employment at a workplace where there is a labor dispute in progress does not constitute a violation of the conditions of post-prison supervision.

(7)(a) When a person is released from imprisonment on post-prison supervision, the board shall order as a condition of post-prison supervision that the person reside for the first six months after release in the county that last supervised the person, if the person was on active supervision as an adult for a felony at the time of the offense that resulted in the imprisonment.

(b) If the person was not on active supervision as an adult for a felony at the time of the offense that resulted in the imprisonment, the board shall order as a condition of post-prison supervision that the person reside for the first six months after release in the county where the person resided at the time of the offense that resulted in the imprisonment.

(c) For purposes of paragraph (b) of this subsection:

(A) The board shall determine the county where the person resided at the time of the offense by examining records such as:

(i) An Oregon driver license, regardless of its validity;

(ii) Records maintained by the Department of Revenue;

(iii) Records maintained by the Department of State Police;

(iv) Records maintained by the Department of Human Services;

(v) Records maintained by the Department of Corrections; and

(vi) Records maintained by the Oregon Health Authority.

(B) If the person did not have an identifiable address at the time of the offense, or the address cannot be determined, the person is considered to have resided in the county where the offense occurred.

(C) If the person is serving multiple sentences, the county of residence is determined according to the date of the last arrest resulting in a conviction.

(D) In determining the person’s county of residence, the board may not consider offenses committed by the person while the person was incarcerated in a Department of Corrections facility.

(d) Upon motion of the board, the supervisory authority, the person, a victim or a district attorney, the board may waive the residency condition under paragraph (b) of this subsection only after making a finding that one of the following conditions has been met:

(A) The person provides proof of employment with no set ending date in a county other than the county of residence determined under paragraph (c) of this section;

(B) The person is found to pose a significant danger to a victim of the person’s crime residing in the county of residence, or a victim or victim’s family residing in the county of residence is found to pose a significant danger to the person;

(C) The person has a spouse or biological or adoptive family residing in a county other than the county of residence who will be materially significant in aiding in the rehabilitation of the person and in the success of the post-prison supervision;

(D) As another condition of post-prison supervision, the person is required to participate in a treatment program that is not available in the county of residence;

(E) The person requests release to another state; or

(F) The board finds other good cause for the waiver.

(8) As used in this section:

(a) "Attends," "carries on a vocation," "institution of higher education" and "works" have the meanings given those terms in ORS 163A.005.

(b)(A) "Dwelling" has the meaning given that term in ORS 469B.100.

(B) "Dwelling" does not mean a residential treatment facility or a halfway house.

(c) "Halfway house" means a residential facility that provides rehabilitative care and treatment for sex offenders.

(d) "Labor dispute" has the meaning given that term in ORS 662.010.

[1989 c.790 §32a; 1991 c.597 §1; 1995 c.423 §23; 1997 c.525 §8; 1997 c.526 §1; 1999 c.474 §1; 1999 c.626 §12; amendments by 1999 c.626 §35 repealed by 2001 c.884 §1; 2001 c.731 §§1,2; 2005 c.532 §1; 2005 c.567 §9; 2005 c.576 §2; 2005 c.642 §2a; 2007 c.71 §37; 2009 c.204 §6; 2009 c.595 §99; 2009 c.713 §12; 2011 c.258 §1; 2011 c.547 §30]

Note: See second note under 144.096.



Section 144.103 - Term of active post-prison supervision for person convicted of certain offenses.

(2)(a) A person sentenced to a term of imprisonment for violating one of the offenses listed in paragraph (b) of this subsection shall serve a term of post-prison supervision that continues for the rest of the person’s life if the person was at least 18 years of age at the time the person committed the crime.

(b) The offenses to which paragraph (a) of this subsection applies are:

(A) ORS 163.375 (1)(b);

(B) ORS 163.405 (1)(b);

(C) ORS 163.411 (1)(b); and

(D) ORS 163.235 when the offense is committed in furtherance of the commission or attempted commission of rape in the first degree, sodomy in the first degree or unlawful sexual penetration in the first degree if the victim is under 12 years of age.

(c) When a person is sentenced to a term of post-prison supervision described in paragraph (a) of this subsection, the person must be actively supervised for at least the first 10 years of the post-prison supervision and actively tracked for the remainder of the term. Active tracking may be done by means of an electronic device attached to the person.

(3) A person sentenced to a term of imprisonment for violating ORS 163.185 (1)(b) shall serve a term of post-prison supervision that continues until the term of the post-prison supervision, when added to the term of imprisonment served, equals the maximum statutory indeterminate sentence for the violation.

(4) Any costs incurred as a result of this section shall be paid by increased post-prison supervision fees under ORS 423.570.

[1991 c.831 §1; 1993 c.301 §4; 1999 c.161 §1; 1999 c.163 §5; subsection (2) of 2005 Edition enacted as 2005 c.513 §2; 2006 c.1 §2; 2013 c.708 §31]

Note: 144.103 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.104 - Supervisory authority; revising conditions.

(2) During the period of post-prison supervision, the supervisory authority may adjust the level of supervision and recommend to the State Board of Parole and Post-Prison Supervision revisions to the conditions of supervision appropriate to the released person’s conduct in the community.

[1989 c.790 §§33,34; 1995 c.423 §24]

Note: See second note under 144.096.



Section 144.105



Section 144.106 - Violation of post-prison supervision conditions; sanctions.

(2) The sanction continuum shall include adjustments to the level of supervision and, as approved by the board or the local supervisory authority that imposed the initial conditions of post-prison supervision:

(a) Modification of or additions to the conditions of supervision; and

(b) Any other appropriate available local sanctions including, but not limited to, jail, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day centers or other local sanctions established by agreement with the supervisory authority.

(3) An offender may not be confined in a restitution center, work release center or jail for more than 15 days for a violation of conditions of post-prison supervision unless:

(a) The Department of Corrections, county corrections agency or supervisory authority imposes a local sanction under subsection (1) of this section;

(b) A reentry court imposes a local sanction under section 29, chapter 649, Oregon Laws 2013; or

(c) The board or its designated representative initiates a hearing for the purpose of imposing a sanction under ORS 144.107 or 144.108.

(4) A hearing before the board is not required if the department, a county corrections agency, the supervisory authority or the court imposes a local sanction under subsection (3) of this section. However, the board may conduct a hearing under the procedures in ORS 144.343 and 144.347 and impose a different sanction on the offender than that imposed by the department, a county corrections agency, the supervisory authority or the court.

[1989 c.790 §35; 1991 c.836 §1; 1997 c.525 §4; 2013 c.649 §31]

Note: The amendments to 144.106 by section 36, chapter 649, Oregon Laws 2013, become operative July 1, 2023. See section 38, chapter 649, Oregon Laws 2013. The text that is operative on and after July 1, 2023, is set forth for the user’s convenience.
(1) Except as otherwise provided by rules of the Department of Corrections and the State Board of Parole and Post-Prison Supervision concerning parole and post-prison supervision violators, the supervisory authority shall use a continuum of administrative sanctions for violations of the conditions of post-prison supervision.

(2) The sanction continuum shall include adjustments to the level of supervision and, as approved by the board or the local supervisory authority that imposed the initial conditions of post-prison supervision:

(a) Modification of or additions to the conditions of supervision; and

(b) Any other appropriate available local sanctions including, but not limited to, jail, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day centers or other local sanctions established by agreement with the supervisory authority.

(3) An offender may not be confined in a restitution center, work release center or jail for more than 15 days for a violation of conditions of post-prison supervision unless:

(a) The Department of Corrections, county corrections agency or supervisory authority imposes a local sanction under subsection (1) of this section; or

(b) The board or its designated representative initiates a hearing for the purpose of imposing a sanction under ORS 144.107 or 144.108.

(4) A hearing before the board is not required if the department, a county corrections agency or the supervisory authority imposes a local sanction under subsection (3) of this section. However, the board may conduct a hearing under the procedures in ORS 144.343 and 144.347 and impose a different sanction on the offender than that imposed by the department, a county corrections agency or the supervisory authority.

Note: See second note under 144.096.



Section 144.107 - Sanctions for violations of conditions of post-prison supervision; rules.

(2) The rules adopted under subsection (1) of this section apply only to a person serving a term of post-prison supervision for a felony committed on or after July 14, 1997.

(3) In addition to the limitation under subsection (2) of this section, the rules adopted under subsection (1) of this section apply only to a person serving a term of post-prison supervision:

(a) That follows the completion of a sentence to a term of imprisonment that exceeds 12 months;

(b) That is imposed for a felony that is classified as crime category 8, 9, 10 or 11 of the sentencing guidelines grid of the Oregon Criminal Justice Commission;

(c) That is imposed as part of a sentence under ORS 137.700 or 137.707;

(d) That is imposed as part of a sentence as a dangerous offender under ORS 161.725 and 161.737; or

(e) That is subject to ORS 144.103.

(4) The board shall adopt rules under subsection (1) of this section that include, but need not be limited to, a sanction under ORS 144.108 of imprisonment in a correctional facility for a period that may exceed 12 months. The rules adopted by the board may not allow the imposition of more than 24 months of imprisonment as a sanction without a subsequent hearing to determine whether additional imprisonment is appropriate. A subsequent hearing must follow the same procedures as those used in an initial hearing under ORS 144.108.

(5) The rules adopted under subsection (1) of this section must provide that the total time served in Department of Corrections institutions by an offender who is sanctioned under the rules, including the time served on the initial sentence and all periods of incarceration served as sanctions in Department of Corrections institutions, may not exceed the greater of:

(a) The length of incarceration plus the length of post-prison supervision imposed by the court unless the offender was sentenced under ORS 137.765;

(b) A maximum term of imprisonment imposed by the court; or

(c) If the offender was sentenced under ORS 137.765, the length of the maximum statutory indeterminate sentence for the crime of conviction.

(6) As used in this section, "Department of Corrections institutions" has the same meaning given that term in ORS 421.005.

[1997 c.525 §2; 1999 c.163 §6; 2006 c.1 §6]



Section 144.108 - Recommitment to prison for certain violations; procedure; effect of recommitment.

(a) Impose the most restrictive sanction available, including incarceration in jail;

(b) Request the State Board of Parole and Post-Prison Supervision to impose a sanction under subsection (2) of this section; or

(c) Request the board to impose a sanction under ORS 144.107.

(2) If so requested, the board or its designated representative shall hold a hearing to determine whether incarceration in a jail or state correctional facility is appropriate. Except as otherwise provided by rules of the board and the Department of Corrections concerning parole and post-prison supervision violators, the board may impose a sanction up to the maximum provided by rules of the Oregon Criminal Justice Commission. In conducting a hearing pursuant to this subsection, the board or its designated representative shall follow the procedures and the offender shall have all the rights described in ORS 144.343 and 144.347 relating to revocation of parole.

(3) A person who is ordered to serve a term of incarceration in a jail or state correctional facility as a sanction for a post-prison supervision violation is not eligible for:

(a) Earned credit time as described in ORS 169.110 or 421.121;

(b) Transitional leave as defined in ORS 421.168; or

(c) Temporary leave as described in ORS 169.115 or 421.165 (1987 Replacement Part).

(4) A person who is ordered to serve a term of incarceration in a state correctional facility as a sanction for a post-prison supervision violation shall receive credit for time served on the post-prison supervision violation prior to the board’s imposition of the term of incarceration.

[1989 c.790 §36; 1995 c.423 §17; 1997 c.313 §13; 1997 c.525 §5; 2009 c.178 §29; 2010 c.89 §12]

Note: See second note under 144.096.



Section 144.109 - Violation of post-prison supervision by sexually violent dangerous offender; maximum period of sanction.

[1999 c.163 §2]

Note: 144.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.110 - Restriction on parole of persons sentenced to minimum terms.

(2) Notwithstanding the provisions of ORS 144.120 and 144.780:

(a) The State Board of Parole and Post-Prison Supervision shall not release a prisoner on parole who has been sentenced under subsection (1) of this section until the minimum term has been served, except upon affirmative vote of a majority of three board members or, if the chairperson requires all voting members to participate, a majority of all voting members.

(b) The board shall not release a prisoner on parole:

(A) Who has been convicted of murder defined as aggravated murder under the provisions of ORS 163.095, except as provided in ORS 163.105; or

(B) Who has been convicted of murder under the provisions of ORS 163.115, except as provided in ORS 163.115 (5)(c) to (f) or 163.155 (6) to (8). [1977 c.372 §4; 1991 c.126 §5; 1999 c.782 §1; 2001 c.104 §47; 2007 c.717 §3; 2015 c.820 §43]

Note: Section 28, chapter 790, Oregon Laws 1989, provides:

Sec. 28. The provisions of ORS 144.110, 144.120, 144.122, 144.125, 144.130, 144.135, 144.185, 144.223, 144.245 and 144.270 apply only to offenders convicted of a crime committed prior to November 1, 1989, and to offenders convicted of aggravated murder or murder regardless of the date of the crime.

[1989 c.790 §28; 1999 c.782 §2]



Section 144.120 - Initial parole hearing; setting initial parole release date; deferral of setting initial date.

(b) Those prisoners sentenced to a term of imprisonment for less than 15 years for commission of an offense designated by rule by the board as a non person-to-person offense may waive their rights to the parole hearing. When a prisoner waives the parole hearing, the initial date of release on parole may be set administratively by the board pursuant to subsections (2) to (6) of this section. If the board is not satisfied that the waiver was made knowingly or intelligently or if it believes more information is necessary before making its decision, it may order a hearing.

(2) In setting the initial parole release date for a prisoner pursuant to subsection (1) of this section, the board shall apply the appropriate range established pursuant to ORS 144.780. Variations from the range shall be in accordance with ORS 144.785.

(3) In setting the initial parole release date for a prisoner pursuant to subsection (1) of this section, the board shall consider the presentence investigation report specified in ORS 144.791 or, if no such report has been prepared, a report of similar content prepared by the Department of Corrections.

(4) Notwithstanding subsection (1) of this section, in the case of a prisoner whose offense included particularly violent or otherwise dangerous criminal conduct or whose offense was preceded by two or more convictions for a Class A or Class B felony or whose record includes a psychiatric or psychological diagnosis of severe emotional disturbance such as to constitute a danger to the health or safety of the community, the board may choose not to set a parole date.

(5) After the expiration of six months after the admission of the prisoner to any Department of Corrections institution, the board may defer setting the initial parole release date for the prisoner for a period not to exceed 90 additional days pending receipt of psychiatric or psychological reports, criminal records or other information essential to formulating the release decision.

(6) When the board has set the initial parole release date for a prisoner, it shall inform the sentencing court of the date.

[1977 c.372 §5; 1981 c.426 §1; 1985 c.283 §2; 1987 c.2 §14; 1987 c.320 §51; 1987 c.881 §1; 1989 c.589 §3; 1991 c.126 §6; 1993 c.294 §5; 1999 c.782 §3; 2001 c.104 §48; 2010 c.89 §11]

Note: See note under 144.110.



Section 144.122 - Advancing initial release date; requirements; exceptions; rules.

(a) Has demonstrated an extended course of conduct indicating outstanding reformation;

(b) Suffers from a severe medical condition including terminal illness; or

(c) Is elderly and is permanently incapacitated in such a manner that the prisoner is unable to move from place to place without the assistance of another person.

(2) The Advisory Commission on Prison Terms and Parole Standards may propose to the board and the board shall adopt rules:

(a) Establishing minimum periods of time to be served by prisoners before application may be made for a reset of release date under subsection (1) of this section;

(b) Detailing the criteria set forth under subsection (1) of this section for the resetting of a parole release date; and

(c) Establishing criteria for parole release plans for prisoners released under this section that, at a minimum, must ensure appropriate supervision and services for the person released.

(3) The provisions of subsection (1)(b) of this section apply to prisoners sentenced in accordance with ORS 161.610.

(4) The provisions of this section do not apply to prisoners sentenced to life imprisonment without the possibility of release or parole under ORS 138.012 or 163.150.

(5) If the victim has requested notification of the release of the prisoner, the board shall notify the victim as described in ORS 144.750 (3) prior to any hearing or administrative decision under this section.

[1983 c.489 §2; 1991 c.133 §1; 1993 c.198 §1; 1999 c.1055 §13; 2001 c.104 §49; 2015 c.230 §1]

Note: See note under 144.110.



Section 144.123 - Who may accompany person to parole hearing; rules.

[1981 c.644 §1; 1987 c.320 §52]

Note: 144.123 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.125 - Review of parole plan, psychological reports and conduct prior to release; release postponement; elements of parole plan; Department of Corrections assistance; rules.

(2) The board shall postpone a prisoner’s scheduled release date if it finds, after a hearing, that the prisoner engaged in serious misconduct during confinement. The board shall adopt rules defining serious misconduct and specifying periods of postponement for such misconduct.

(3)(a) If the board finds the prisoner has a present severe emotional disturbance such as to constitute a danger to the health or safety of the community, the board may order the postponement of the scheduled parole release until a specified future date. The board may not postpone a prisoner’s scheduled release date to a date that is less than two years, or more than 10 years, from the date of the hearing, unless the prisoner would be held beyond the maximum sentence. The board shall determine the scheduled release date, and the prisoner may petition for interim review, in accordance with ORS 144.280.

(b) If the board finds the prisoner has a present severe emotional disturbance such as to constitute a danger to the health or safety of the community, but also finds that the prisoner can be adequately controlled with supervision and mental health treatment and that the necessary supervision and treatment are available, the board may order the prisoner released on parole subject to conditions that are in the best interests of community safety and the prisoner’s welfare.

(4) Each prisoner shall furnish the board with a parole plan prior to the scheduled release of the prisoner on parole. The board shall adopt rules specifying the elements of an adequate parole plan and may defer release of the prisoner for not more than three months if it finds that the parole plan is inadequate. The Department of Corrections shall assist prisoners in preparing parole plans.

[1977 c.372 §6; 1981 c.426 §2; 1987 c.320 §53; 1989 c.790 §68; 1993 c.334 §1; 1999 c.141 §1; 2009 c.660 §3]

Note: See note under 144.110.



Section 144.126 - Advancing release date of prisoner with severe medical condition including terminal illness or who is elderly and permanently incapacitated; rules.

(a) Suffering from a severe medical condition including terminal illness; or

(b) Elderly and permanently incapacitated in such a manner that the prisoner is unable to move from place to place without the assistance of another person.

(2) The board shall adopt rules establishing criteria for release plans for prisoners released under this section that, at a minimum, must insure appropriate supervision and services for the person released.

(3) The provisions of this section do not apply to prisoners sentenced to life imprisonment without the possibility of release or parole under ORS 138.012 or 163.150.

(4) If the victim has requested notification of the release of the prisoner, the board shall notify the victim as described in ORS 144.750 (3) prior to any hearing or administrative decision under this section.

[1989 c.790 §27a; 1991 c.133 §2; 1993 c.198 §2; 1999 c.1055 §14; 2015 c.230 §2]

Note: 144.126 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.130 - Prisoner to have access to written materials considered at hearings or interviews; access procedures.

(2) The board and the Director of the Department of Corrections shall jointly adopt procedures for a prisoner’s access to written materials pursuant to this section.

[1977 c.372 §8; 1987 c.320 §54; 1997 c.825 §2]

Note: See note under 144.110.



Section 144.135 - Bases of parole decisions to be in writing.

[1977 c.372 §9]

Note: See note under 144.110.



Section 144.140 - Rules.

(2) The board shall comply with the rulemaking provisions of ORS chapter 183 in the adoption, amendment or repeal of rules pursuant to ORS 144.125, 144.130, 144.395 and 144.780 to 144.791 or this section.

[1977 c.372 §17; 1989 c.790 §27b]



Section 144.175



Section 144.180



Section 144.183



Section 144.185 - Records and information available to board.

(1) Any relevant information which may be submitted by the prisoner, the prisoner’s attorney, the victim of the crime, the Department of Corrections, or by other persons;

(2) The presentence investigation report specified in ORS 144.791 or if no such report has been prepared, a report of similar content prepared by institutional staff;

(3) The reports of any physical, mental and psychiatric examinations of the prisoner;

(4) The prisoner’s parole plan; and

(5) Other relevant information concerning the prisoner as may be reasonably available.

[1973 c.694 §6; 1981 c.426 §3; 1985 c.283 §3; 1987 c.320 §55]

Note: See note under 144.110.



Section 144.210



Section 144.220



Section 144.221



Section 144.223 - Examination by psychiatrist or psychologist of parole candidate; report; copies to affected persons.

(2) Within 60 days after the examination, the examining psychiatrist or psychologist shall file a written report of the findings and conclusions of the psychiatrist or psychologist relative to the examination with the chairperson of the State Board of Parole and Post-Prison Supervision. A certified copy of the report shall be sent to the convicted person, to the attorney of the convicted person and to the executive officer of the Department of Corrections institution in which the convicted person is confined.

[1977 c.379 §2; 1987 c.320 §56]

Note: See note under 144.110.



Section 144.226 - Examination by psychiatrist or psychologist of person sentenced as dangerous offender; report.

(2) The examining psychiatrist or psychologist shall include in the report a statement as to whether or not in the psychiatrist’s or psychologist’s opinion the convicted person has mental retardation or any mental or emotional disturbance, condition or disorder predisposing the person to the commission of any crime to a degree rendering the examined person a danger to the health or safety of others. The report shall also contain any other information which the examining psychiatrist or psychologist believes will aid the State Board of Parole and Post-Prison Supervision in determining whether the examined person is eligible for release. The report shall also state the progress or changes in the condition of the examined person as well as any recommendations for treatment. A certified copy of the report shall be sent to the convicted person, to the convicted person’s attorney and to the executive officer of the Department of Corrections institution in which the convicted person is confined.

[1955 c.636 §4; 1961 c.424 §5; 1969 c.597 §114; 1971 c.743 §338; 1973 c.836 §290; 1981 c.644 §4; 1987 c.320 §57; 1989 c.790 §78; 1991 c.318 §1; 1993 c.334 §2; 2005 c.481 §1; 2007 c.70 §36]



Section 144.228 - Periodic parole consideration hearings for dangerous offenders; setting of parole date; information to be considered.

(b)(A) At the parole consideration hearing, the prisoner shall be given a release date in accordance with the rules of the board if the board finds the prisoner no longer dangerous or finds that the prisoner remains dangerous but can be adequately controlled with supervision and mental health treatment and that the necessary resources for supervision and treatment are available to the prisoner. If the board is unable to make such findings, a review will be conducted no less than two years, and no more than 10 years, from the date of the previous review, until the board is able to make such findings, at which time release on parole shall be ordered if the prisoner is otherwise eligible under the rules.

(B) The board may not grant the prisoner a review hearing that is more than two years from the date of the previous hearing unless the board finds that it is not reasonable to expect that the prisoner would be granted a release date before the date of the subsequent hearing.

(C) The board shall determine the date of the review hearing in accordance with rules adopted by the board. Rules adopted under this subparagraph must be based on the foundation principles of criminal law described in section 15, Article I of the Oregon Constitution.

(D) In no event shall the prisoner be held beyond the maximum sentence less good time credits imposed by the court.

(c) Nothing in this section precludes a prisoner from submitting a request for a parole consideration hearing prior to the earliest time the prisoner is eligible for parole. If the board grants a prisoner a review hearing that is more than two years from the date of the previous hearing, the prisoner may submit a request for an interim review hearing not earlier than the date that is two years from the date of the previous hearing and at intervals of not less than two years thereafter. Should the board find, based upon a request described in this paragraph, that there is a reasonable cause to believe that the prisoner is no longer dangerous or that necessary supervision and treatment are available based upon the information provided in the request, it shall conduct a review as soon as is reasonably convenient.

(d) When the board grants a prisoner a review hearing that is more than two years from the date of the previous hearing and when the board denies a petition for an interim hearing, the board shall issue a final order. The order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the board’s order. Unless the prisoner bears the burden of persuasion, the order shall include findings necessary to deny the prisoner a release date for any period of time when the prisoner would be presumed to be eligible for a release date.

(2) For the parole consideration hearing, the board shall cause to be brought before it and consider all information regarding such person. The information shall include:

(a) The written report of the examining psychiatrist or psychologist which shall contain all the facts necessary to assist the State Board of Parole and Post-Prison Supervision in making its determination. The report of the examining psychiatrist or psychologist shall be made within two months of the date of its consideration; and

(b) A written report to be made by the executive officer of the Department of Corrections institution in which the person has been confined. The executive officer’s report shall contain:

(A) A detailed account of the person’s conduct while confined, all infractions of rules and discipline, all punishment meted out to the person and the circumstances connected therewith, as well as the extent to which the person has responded to the efforts made in the institution to improve the person’s mental and moral condition.

(B) A statement as to the person’s present attitude toward society, toward the sentencing judge, toward the prosecuting district attorney, toward the arresting police officer and toward the person’s previous criminal career.

(C) The work and program record of the person while in or under the supervision of the Department of Corrections. The program history shall include a summary of any psychological or substance abuse treatment and other activities that will assist the board in understanding the psychological adjustment and social skills and habits of the person and that will assist the board in determining the likelihood for successful community reentry.

[1955 c.636 §5; 1961 c.424 §6; 1971 c.743 §339; 1973 c.836 §291; 1981 c.644 §5; 1985 c.283 §4; 1987 c.320 §58; 1991 c.318 §2; 1993 c.334 §3; 2009 c.660 §4]



Section 144.230



Section 144.232 - Release of dangerous offender to post-prison supervision; eligibility; hearing.

(2) The State Board of Parole and Post-Prison Supervision shall hold a release hearing no later than 10 days prior to the date on which the offender becomes eligible for release on post-prison supervision as provided in subsection (1) of this section.

(3) The dangerous offender’s eligibility for and release to post-prison supervision shall be determined in a manner consistent with the procedures and criteria required by ORS 144.228 for the parole determination process applicable to dangerous offenders sentenced for crimes committed prior to November 1, 1989.

(4) An offender released under this section shall serve the remainder of the sentence term imposed under ORS 161.725, 161.735 and 161.737 on post-prison supervision, however:

(a) Notwithstanding ORS 137.010 or the rules of the Oregon Criminal Justice Commission, the State Board of Parole and Post-Prison Supervision may sanction an offender to the supervision of the local authority for a maximum period of 180 days for any supervision violation. The sanction may be imposed repeatedly during the term of post-prison supervision for subsequent supervision violations.

(b) After release under this section, the board may at any time return the offender to prison and require the offender to submit to a psychiatric or psychological examination as provided for in ORS 144.226. If the board finds that the offender’s dangerousness has returned and cannot be adequately controlled with supervision and mental and physical health treatment, or that resources for supervision and treatment are not available to the offender, the board may defer the offender’s release from prison for an indefinite period of time. An offender returned to prison under this paragraph is entitled to periodic reviews for possible release to post-prison supervision as provided by subsection (3) of this section.

[1989 c.790 §80; 1993 c.334 §4; 1995 c.423 §18; 2009 c.660 §5]



Section 144.240



Section 144.245 - Date of release on parole; effect of release order.

(2) When the board has not set a date on which a prisoner is to be released upon parole, the prisoner shall be released upon a date six months prior to the expiration of the prisoner’s term as computed under ORS 421.120 and 421.122 unless the prisoner on that date remains subject to an unexpired minimum term during which the prisoner is not eligible for parole, in which case the prisoner shall not be released until the expiration of the minimum term.

(3) In no case does a prisoner have a right to refuse an order granting the prisoner release upon parole.

[1985 c.53 §§2,3]

Note: See note under 144.110.



Section 144.250



Section 144.260 - Notice of prospective release on parole or post-prison supervision of inmate.

(2) At least 30 days prior to the release from actual physical custody of any convicted person, other than by parole or post-prison supervision, whether such release is pursuant to work release, institutional leave, or any other means, the Department of Corrections shall notify the district attorney of the impending release and shall notify the sentencing judge upon request.

(3) The victim may request notification of the release and if the victim has requested notification, the State Board of Parole and Post-Prison Supervision or the Department of Corrections, as the case may be, shall notify the victim in the same fashion and under the same circumstances it is required to give notification to other persons under this section.

[Amended by 1969 c.597 §115; 1973 c.836 §293; 1983 c.635 §1; 1987 c.2 §15; 1987 c.320 §59; 1989 c.790 §29; 1993 c.492 §1; 2001 c.884 §6]



Section 144.270 - Conditions of parole.

(2) The board shall determine, and may at any time modify, the conditions of parole, which may include, among other conditions, that the person paroled must:

(a) Accept the parole granted subject to all terms and conditions specified by the board.

(b) Be under the supervision of the Department of Corrections and its representatives and abide by their direction and counsel.

(c) Answer all reasonable inquiries of the board or the parole officer.

(d) Report to the parole officer as directed by the board or parole officer.

(e) Not own, possess or be in control of a weapon.

(f) Respect and obey all municipal, county, state and federal laws.

(g) Understand that the board may, in its discretion, suspend or revoke parole if it determines that the parole is not in the best interest of the person paroled or of society.

(3) If the person paroled is required to report as a sex offender under ORS 163A.010, the board shall include as a condition of parole that the person report with the Department of State Police, a city police department, a county sheriff’s office or the supervising agency:

(a) When supervision begins;

(b) Within 10 days of a change in residence;

(c) Once each year within 10 days of the person’s date of birth;

(d) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(e) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(4)(a) The board may establish special conditions that it considers necessary because of the individual circumstances of the person paroled.

(b) If the person is on parole following conviction of a sex crime, as defined in ORS 163A.005, the board shall include all of the following as special conditions of the person’s parole:

(A) Agreement to comply with a curfew set by the board or the supervising officer.

(B) A prohibition against contacting a person under 18 years of age without the prior written approval of the board or supervising officer.

(C) A prohibition against being present more than one time, without the prior written approval of the board or supervising officer, at a place where persons under 18 years of age regularly congregate.

(D) In addition to the prohibition under subparagraph (C) of this paragraph, a prohibition against being present, without the prior written approval of the board or supervising officer, at, or on property adjacent to, a school, child care center, playground or other place intended for use primarily by persons under 18 years of age.

(E) A prohibition against working or volunteering at a school, child care center, park, playground or other place where persons under 18 years of age regularly congregate.

(F) Entry into and completion of or successful discharge from a sex offender treatment program approved by the board or supervising officer. The program may include polygraph and plethysmograph testing. The person is responsible for paying for the treatment program.

(G) A prohibition against direct or indirect contact with the victim, unless approved by the victim, the person’s treatment provider and the board or supervising officer.

(H) Unless otherwise indicated for the treatment required under subparagraph (F) of this paragraph, a prohibition against viewing, listening to, owning or possessing sexually stimulating visual or auditory materials that are relevant to the person’s deviant behavior.

(I) Agreement to consent to a search of the person or the vehicle or residence of the person upon the request of a representative of the board if the representative has reasonable grounds to believe that evidence of a violation of a condition of parole will be found.

(J) Participation in random polygraph examinations to obtain information for risk management and treatment. The person is responsible for paying the expenses of the examinations. The results of a polygraph examination under this subparagraph may not be used in evidence in a hearing to prove a violation of parole.

(K) Maintenance of a driving log and a prohibition against driving a motor vehicle alone unless approved by the board or supervising officer.

(L) A prohibition against using a post-office box unless approved by the board or supervising officer.

(M) A prohibition against residing in a dwelling in which another sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or supervising officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or a designee of the board. As soon as practicable, the supervising officer of a person subject to the requirements of this subparagraph shall review the person’s living arrangement with the person’s sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety.

(c)(A) If the person is on parole following conviction of a sex crime, as defined in ORS 163A.005, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the board, if requested by the victim, shall include as a special condition of the person’s parole that the person not reside within three miles of the victim unless:

(i) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county under subsection (6) of this section;

(ii) The person demonstrates to the board by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

(iii) The person demonstrates to the board by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the parole; or

(iv) The person resides in a halfway house.

(B) A victim may request imposition of the special condition of parole described in this paragraph at the time of sentencing in person or through the prosecuting attorney. A victim’s request may be included in the judgment document.

(C) If the board imposes the special condition of parole described in this paragraph and if at any time during the period of parole the victim moves to within three miles of the parolee’s residence, the board may not require the parolee to change the parolee’s residence in order to comply with the special condition of parole.

(5) It is not a cause for revocation of parole that the person paroled failed to apply for or accept employment at a workplace where there is a labor dispute in progress.

(6)(a) When the board grants a person parole from the custody of the Department of Corrections, the board shall order, as a condition of parole, that the person reside for the first six months in the county that last supervised the person, if the person was on active supervision as an adult for a felony at the time of the offense that resulted in the imprisonment.

(b) If the person paroled was not on active supervision as an adult for a felony at the time of the offense that resulted in the imprisonment, the board shall order as a condition of parole that the person reside for the first six months in the county where the person resided at the time of the offense that resulted in the imprisonment.

(c) For purposes of paragraph (b) of this subsection:

(A) The board shall determine the county where the person resided at the time of the offense by examining records such as:

(i) An Oregon driver license, regardless of its validity;

(ii) Records maintained by the Department of Revenue;

(iii) Records maintained by the Department of State Police;

(iv) Records maintained by the Department of Human Services;

(v) Records maintained by the Department of Corrections; and

(vi) Records maintained by the Oregon Health Authority.

(B) If the person did not have an identifiable address at the time of the offense, or the address cannot be determined, the person is considered to have resided in the county where the offense occurred.

(C) If the person is serving multiple sentences, the county of residence is determined according to the date of the last arrest resulting in a conviction.

(D) If the person is being rereleased after revocation of parole, the county of residence shall be determined according to the date of the arrest resulting in a conviction of the underlying offense.

(E) In determining the person’s county of residence, a conviction for an offense that the inmate committed while incarcerated in a state correctional institution may not be considered.

(d) Upon motion of the board, the supervisory authority, the person paroled, a victim or a district attorney, the board may waive the residency condition under paragraph (b) of this subsection only after making a finding that one of the following conditions has been met:

(A) The person provides proof of employment with no set ending date in a county other than the county of residence determined under paragraph (c) of this section;

(B) The person is found to pose a significant danger to a victim of the person’s crime residing in the county of residence, or a victim or victim’s family residing in the county of residence is found to pose a significant danger to the person;

(C) The person has a spouse or biological or adoptive family residing in a county other than the county of residence who will be materially significant in aiding in the rehabilitation of the person and in the success of the parole;

(D) As another condition of parole, the person is required to participate in a treatment program that is not available or located in the county of residence;

(E) The person requests to be paroled to another state; or

(F) The board finds other good cause for the waiver.

(7) As used in this section:

(a) "Attends," "carries on a vocation," "institution of higher education" and "works" have the meanings given those terms in ORS 163A.005.

(b)(A) "Dwelling" has the meaning given that term in ORS 469B.100.

(B) "Dwelling" does not mean a residential treatment facility or a halfway house.

(c) "Halfway house" means a residential facility that provides rehabilitative care and treatment for sex offenders.

(d) "Labor dispute" has the meaning given that term in ORS 662.010.

[Amended by 1973 c.694 §7; 1973 c.836 §294; 1974 c.36 §5; 1987 c.320 §60; 1987 c.780 §4; 1989 c.1023 §1; 1991 c.278 §1; 1999 c.239 §3; 1999 c.626 §13; amendments by 1999 c.626 §36 repealed by 2001 c.884 §1; 2001 c.731 §§3,4; 2005 c.532 §2; 2005 c.567 §10; 2005 c.576 §3; 2005 c.642 §3a; 2007 c.71 §38; 2009 c.204 §7; 2009 c.595 §100; 2009 c.713 §13; 2011 c.258 §2; 2011 c.547 §31]

Note: See note under 144.110.



Section 144.275 - Parole of inmates sentenced to pay compensatory fines or make restitution; schedule of payments.

[1977 c.271 §6; 1989 c.46 §1; 2003 c.670 §2]

Note: 144.275 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.280 - Hearing after parole denied to prisoner sentenced for crime committed prior to November 1, 1989; rules.

(b) The board may not grant the prisoner a hearing that is more than two years from the date parole is denied unless the board finds that it is not reasonable to expect that the prisoner would be granted parole before the date of the subsequent hearing.

(c) The board shall determine the date of the subsequent hearing pursuant to rules adopted by the board. Rules adopted under this paragraph must be based on the foundation principles of criminal law described in section 15, Article I of the Oregon Constitution.

(2) If the board grants a prisoner a hearing that is more than two years from the date parole is denied, the prisoner may submit a request for an interim hearing not earlier than the date that is two years from the date parole is denied and at intervals of not less than two years thereafter. If the board finds, based upon a request for an interim hearing, that there is reasonable cause to believe that the prisoner may be granted parole, the board shall conduct a hearing as soon as is reasonably convenient.

(3) When the board grants a prisoner a hearing that is more than two years from the date parole is denied and when the board denies a petition for an interim hearing, the board shall issue a final order. The order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the board’s order. Unless the prisoner bears the burden of persuasion, the order shall include findings necessary to deny the prisoner parole for any period of time when the prisoner would be presumed to be eligible for parole.

[2009 c.660 §2]

Note: 144.280 and 144.285 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.285 - Hearing after petition for change in terms of confinement denied to prisoner convicted of aggravated murder or murder; rules.

(b) The board may not grant the prisoner a hearing that is more than two years from the date a petition is denied unless the board finds that it is not reasonable to expect that the prisoner would be granted a change in the terms of confinement before the date of the subsequent hearing.

(c) The board shall determine the date of the subsequent hearing in accordance with rules adopted by the board. Rules adopted under this paragraph must be based on the foundation principles of criminal law described in section 15, Article I of the Oregon Constitution.

(2) If the board grants the prisoner a hearing that is more than two years from the date a petition is denied, the prisoner may submit a request for an interim hearing not earlier than the date that is two years from the date the petition is denied and at intervals of not less than two years thereafter. If the board finds, based upon a request for an interim hearing, that there is reasonable cause to believe that the prisoner may be granted a change in the terms of confinement, the board shall conduct a hearing as soon as is reasonably convenient.

(3) When the board grants a prisoner a hearing that is more than two years from the date a petition is denied and when the board denies a petition for an interim hearing, the board shall issue a final order. The order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the board’s order. Unless the prisoner bears the burden of persuasion, the order shall include findings necessary to deny the prisoner a change in the terms of confinement for any period of time when the prisoner would be presumed to be eligible for a change in the terms of confinement.

[2009 c.660 §1]

Note: See note under 144.280.



Section 144.305



Section 144.310



Section 144.315 - Evidence admissible before board; procedures.

[1973 c.694 §22]



Section 144.317 - Appointment of attorneys; payment.

(2) Upon completion of the parole or post-prison supervision revocation hearing, the board shall determine whether the person for whom counsel was appointed pursuant to subsection (1) of this section is able to pay a portion of the attorney fees to be paid by the board. In determining whether the person is able to pay such portion, the board shall take into account the other financial obligations of the person, including any existing fines or orders to make restitution. If the board determines that the person is able to pay such portion, the board may order, as a condition of parole or post-prison supervision, that the person pay the portion to the appropriate officer of the state.

[1973 c.694 §23; 1981 c.644 §6; 1987 c.803 §16; 1989 c.790 §40]



Section 144.320



Section 144.330



Section 144.331 - Suspension of parole or post-prison supervision; custody of violator; revocation hearing before suspension.

(2) The board or its designated representative may proceed to hearing as provided in ORS 144.343 without first suspending the parole or post-prison supervision or ordering the arrest and detention of any person under its jurisdiction upon being informed and having reasonable grounds to believe that the person under its jurisdiction has violated a condition of parole and that revocation of parole may be warranted or that the person under its jurisdiction has violated a condition of post-prison supervision and that incarceration for the violation may be warranted.

(3) During the pendency of any post-prison supervision violation proceedings, the period of post-prison supervision is stayed and the board has jurisdiction over the offender until the proceedings are resolved.

[1973 c.694 §9 (enacted in lieu of 144.330); 1977 c.375 §1; 1991 c.108 §1; 2005 c.264 §13]



Section 144.333



Section 144.334 - Use of citations for parole or post-prison supervision violators; conditions; appearance.

(a) The board may authorize issuance of citations only by officers who are permitted under ORS 144.350 to arrest and detain.

(b) Nothing in this subsection limits the authority, under ORS 144.350, of a supervising officer or other officer to arrest an alleged parole or post-prison supervision violator.

(2) The board may impose any conditions upon an authorization under this section that the board considers appropriate. The conditions may include, but are not limited to, requirements that citation authority be sought on a case-by-case basis, citation authority be granted in all cases that meet certain conditions, citation authority be allowed for certain types of cases or designation of certain cases be made where citations shall not be used.

(3) The cited offender shall appear before the board or its designated representative at the time, date and place specified in the citation. If the offender fails to appear as required, the board may issue a suspend and detain order upon its own motion or upon request of the supervising officer.

[1991 c.836 §4]

Note: 144.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.335 - Appeal from order of board to Court of Appeals; appointment of master; costs.

(a) The person is adversely affected or aggrieved by a final order of the board; and

(b) The person has exhausted administrative review as provided by board rule.

(2) A person requesting administrative review shall provide the person’s current mailing address in the request. The board shall mail its order disposing of the request for administrative review to the person at that address, unless the person has otherwise notified the board in writing of a change of address.

(3) The order of the board need not be in any special form, and the order is sufficient for purposes of judicial review if it appears that the board acted within the scope of the board’s authority. The Court of Appeals may affirm, reverse or remand the order on the same basis as provided in ORS 183.482 (8). The filing of the petition shall not stay the board’s order, but the board may do so, or the court may order a stay upon application on such terms as it deems proper.

(4) If a person described in subsection (1) of this section seeks judicial review of a final order of the board, the person shall file a petition for judicial review with the Court of Appeals within 60 days after the date the board mails the order disposing of the person’s request for administrative review. The person shall serve a copy of the petition for judicial review on the board.

(5) Within 30 days after being served with a copy of the petition for judicial review, or such further time as the court may allow, the board shall:

(a) Submit to the court the record of the proceeding or, if the petitioner agrees, a shortened record; and

(b) Deliver a copy of the record to the petitioner or the petitioner’s attorney, if the petitioner is represented by an attorney.

(6) At any time after submission of the petitioner’s brief, the court, on its own motion or on motion of the board, without submission of the board’s brief and without oral argument, may summarily affirm the board’s order if the court determines that the judicial review does not present a substantial question of law. Notwithstanding ORS 2.570, the Chief Judge, or other judge of the Court of Appeals designated by the Chief Judge, may, on behalf of the Court of Appeals, deny or, if the petitioner does not oppose the motion, grant the board’s motion for summary affirmance. A summary affirmance under this subsection constitutes a decision on the merits of the petitioner’s issues on judicial review.

(7) During the pendency of judicial review of an order, if the board withdraws the order for the purpose of reconsideration and thereafter issues an order on reconsideration, and the petitioner wishes to proceed with the judicial review, the petitioner need not seek administrative review of the order on reconsideration and need not file a new petition for judicial review. The petitioner shall file, within a time established by the court, a notice of intent to proceed with judicial review.

(8) In the case of disputed allegations of irregularities in procedure before the board not shown in the record that, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact upon them.

(9) If the court determines that a brief filed by the petitioner, when liberally construed, fails to state a colorable claim for review, the court may order the petitioner to pay, in addition to the board’s recoverable costs, attorney fees incurred by the board not to exceed $100. If the petitioner moves to dismiss the petition prior to a summary affirmance described in subsection (6) of this section, the court may not award costs or attorney fees to the board.

(10) Upon request by the board, the Department of Corrections may draw from or charge to the petitioner’s trust account and pay to the board the amount of any costs or attorney fees awarded to the board by the court in any judicial review under this section.

(11) If the petitioner prevails on judicial review and is represented by an attorney funded by the Public Defense Services Commission, any recoverable costs shall be paid to the commission.

[1973 c.694 §24; 1983 c.740 §18; 1989 c.790 §41; 1993 c.402 §1; 1995 c.108 §3; 1999 c.141 §3; 1999 c.618 §1; 2001 c.661 §1; 2003 c.352 §1; 2007 c.411 §1]



Section 144.337 - Public Defense Services Commission to provide counsel for eligible petitioners.

(2) If the commission determines that a person petitioning for review under ORS 144.335 is not financially eligible for appointed counsel at state expense, the commission shall promptly notify the person of the determination and of the person’s right to request review of the determination by the Court of Appeals. The person may request review of the commission’s determination by filing a motion in the Court of Appeals no later than 60 days after the date of the commission’s notice.

(3) The determination of the Court of Appeals under subsection (2) of this section as to whether the person is financially eligible is final.

[1973 c.694 §25; 2001 c.962 §31; 2003 c.420 §1]



Section 144.340 - Power to retake and return violators of parole and post-prison supervision.

(2)(a) Persons retaken and returned to this state from outside the state upon order or warrant of the Department of Corrections, the State Board of Parole and Post-Prison Supervision or the Governor, for violation of conditions of parole or post-prison supervision, shall be detained in a Department of Corrections facility or a local correctional facility pending any hearing concerning the alleged violation and ultimate disposition by the State Board of Parole and Post-Prison Supervision.

(b) Persons retaken and returned to this state from outside the state upon order or warrant of a local supervisory authority for violation of conditions of post-prison supervision may be detained in a local correctional facility pending a hearing concerning the alleged violation and ultimate disposition by the local supervisory authority.

(3) Persons retaken and returned to this state from outside the state under this section are liable for the costs and expenses of retaking and returning the person upon:

(a) A finding by the State Board of Parole and Post-Prison Supervision of present or future ability to pay; and

(b) Order of the State Board of Parole and Post-Prison Supervision.

[Amended by 1969 c.597 §116; 1973 c.836 §297; 1987 c.320 §62; 1989 c.790 §42; 1991 c.228 §1; 1995 c.423 §19; 1999 c.120 §1]



Section 144.341 - Procedure upon arrest of violator.

(2) An offender may be held longer than 15 days:

(a) If the offender is being held for a combination of probation and parole violation;

(b) If the offender is being held pending prosecution on new criminal charges; or

(c) Pursuant to an agreement with a local jail authority.

[1993 c.680 §32]

Note: 144.341 was added to and made a part of ORS chapter 144 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 144.343 - Hearing required on revocation; procedure.

(2) The board may:

(a) Reinstate or continue the alleged violator on parole subject to the same or modified conditions of parole;

(b) Revoke parole and require that the parole violator serve the remaining balance of the sentence as provided by law;

(c) Impose sanctions as provided in ORS 144.106; or

(d) Delegate the authority, in whole or in part, granted by this subsection to its designated representative as provided by rule.

(3) Within a reasonable time prior to the hearing, the board or its designated representative shall provide the parolee with written notice which shall contain the following information:

(a) A concise written statement of the suspected violations and the evidence which forms the basis of the alleged violations.

(b) The parolee’s right to a hearing and the time, place and purpose of the hearing.

(c) The names of persons who have given adverse information upon which the alleged violations are based and the right of the parolee to have such persons present at the hearing for the purposes of confrontation and cross-examination unless it has been determined that there is good cause for not allowing confrontation.

(d) The parolee’s right to present letters, documents, affidavits or persons with relevant information at the hearing unless it has been determined that informants would be subject to risk of harm if their identity were disclosed.

(e) The parolee’s right to subpoena witnesses under ORS 144.347.

(f) The parolee’s right to be represented by counsel and, if indigent, to have counsel appointed at board expense if the board or its designated representative determines, after request, that the request is based on a timely and colorable claim that:

(A) The parolee has not committed the alleged violation of the conditions upon which the parolee is at liberty;

(B) Even if the violation is a matter of public record or is uncontested, there are substantial reasons which justify or mitigate the violation and make revocation inappropriate and that the reasons are complex or otherwise difficult to develop or present; or

(C) The parolee, in doubtful cases, appears to be incapable of speaking effectively on the parolee’s own behalf.

(g) That the hearing is being held to determine:

(A) Whether there is probable cause to believe a violation of one or more of the conditions of parole has occurred; and

(B) If there is probable cause to believe a violation of one or more of the conditions of parole has occurred:

(i) Whether to reinstate parole;

(ii) Whether to continue the alleged violator on parole subject to the same or modified conditions of parole; or

(iii) Whether to revoke parole and require that the parole violator serve a term of imprisonment consistent with ORS 144.346.

(4) At the hearing the parolee shall have the right:

(a) To present evidence on the parolee’s behalf, which shall include the right to present letters, documents, affidavits or persons with relevant information regarding the alleged violations;

(b) To confront witnesses against the parolee unless it has been determined that there is good cause not to allow confrontation;

(c) To examine information or documents which form the basis of the alleged violation unless it has been determined that informants would be subject to risk of harm if their identity is disclosed; and

(d) To be represented by counsel and, if indigent, to have counsel provided at board expense if the request and determination provided in subsection (3)(f) of this section have been made. If an indigent’s request is refused, the grounds for the refusal shall be succinctly stated in the record.

(5) Within a reasonable time after the preliminary hearing, the parolee shall be given a written summary of what transpired at the hearing, including the board’s or its designated representative’s decision or recommendation and reasons for the decision or recommendation and the evidence upon which the decision or recommendation was based. If an indigent parolee’s request for counsel at board expense has been made in the manner provided in subsection (3)(f) of this section and refused, the grounds for the refusal shall be succinctly stated in the summary.

(6)(a) The parolee may admit or deny the violation without being physically present at the hearing if the parolee appears before the board or its designee by means of simultaneous television transmission allowing the board to observe and communicate with the parolee and the parolee to observe and communicate with the board or by telephonic communication allowing the board to communicate with the parolee and the parolee to communicate with the board.

(b) Notwithstanding paragraph (a) of this subsection, appearance by simultaneous television transmission or telephonic communication shall not be permitted unless the facilities used enable the parolee to consult privately with counsel during the proceedings.

(7) If the board or its designated representative has determined that there is probable cause to believe that a violation of one or more of the conditions of parole has occurred, the hearing shall proceed to receive evidence from which the board may determine whether to reinstate or continue the alleged parole violator on parole subject to the same or modified conditions of parole or revoke parole and require that the parole violator serve a term of imprisonment as provided by ORS 144.346.

(8) At the conclusion of the hearing if probable cause has been determined and the hearing has been held by a member of the board or by a designated representative of the board, the person conducting the hearing shall transmit the record of the hearing, together with a proposed order including findings of fact, recommendation and reasons for the recommendation to the board. The parolee or the parolee’s representative shall have the right to file exceptions and written arguments with the board. The right to file exceptions and written arguments may be waived. After consideration of the record, recommendations, exceptions and arguments a quorum of the board shall enter a final order including findings of fact, its decision and reasons for the decision.

[1973 c.694 §13; 1977 c.375 §2; 1981 c.644 §7; 1987 c.158 §20a; 1987 c.803 §17; 1989 c.790 §42a; 1991 c.836 §2; 1993 c.581 §3; 1997 c.313 §12; 2009 c.178 §30; 2010 c.89 §13]



Section 144.345 - Revocation of parole; effect of conviction for crime.

(2) When a person released on parole or post-prison supervision is convicted of a crime and sentenced to a term of imprisonment at any institution of the Department of Corrections or its counterpart under the laws of the United States or any other state, such conviction and sentence shall automatically terminate the person’s parole or post-prison supervision as of the date of the sentence order. Notwithstanding any other provision of law, the person shall not be entitled to a hearing under ORS 144.343 and shall have a rerelease date set as provided by rule.

[1973 c.694 §14; 1977 c.372 §16; 1991 c.836 §3]



Section 144.346 - Parole revocation sanctions; rules.

[1989 c.790 §18b; 1997 c.525 §9]

Note: 144.346 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.347 - Subpoena power of board; reimbursement for costs; contempt proceedings.

(2) Upon request of any party to the hearing provided in ORS 144.343 and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the board or its designated representative shall issue subpoenas duces tecum. In any case, the board, on its own motion, may issue subpoenas duces tecum.

(3) Witnesses appearing under subpoena, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). If the board or its designated representative certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to that witness shall be reimbursed by the board.

(4) If any person fails to comply with a subpoena issued under subsection (1) or (2) of this section or any party or witness refuses to testify regarding any matter on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the board or its designated representative or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court.

[1973 c.694 §15; 1983 c.489 §3; 1989 c.980 §7]



Section 144.349 - When ORS 144.343 does not apply.

[1973 c.694 §16; 1989 c.790 §43]



Section 144.350 - Order for arrest and detention of escapee or violator of parole, post-prison supervision, probation, conditional pardon or other conditional release; investigation by department.

(A) Violated the conditions of parole, post-prison supervision, probation, conditional pardon or other conditional release from custody; or

(B) Escaped from the supervision, custody or control of the department or other supervisory authority.

(b) Before issuing an order under paragraph (a)(A) of this subsection, the department or other supervisory authority shall investigate for the purpose of ascertaining whether the terms of the parole, post-prison supervision, probation, conditional pardon or other conditional release have been violated.

(2) Notwithstanding subsection (1) of this section, the department or other supervisory authority may order the arrest and detention of any person under its supervision or control if it has reasonable grounds to believe that such person is a danger to self or to others. A hearing shall follow as promptly as convenient to the parties to determine whether probable cause exists to continue detention pending a final determination of the case.

(3) As used in this section, "escape" means the unlawful departure of a person from a correctional facility, as defined in ORS 162.135, or from the supervision, custody or control of a corrections officer or other person authorized by the department or supervisory authority to maintain supervision, custody or control of the person while the person is outside the correctional facility.

[Amended by 1969 c.597 §117; 1981 c.644 §8; 1987 c.320 §63; 1989 c.790 §44; 1995 c.423 §25; 1999 c.120 §2]



Section 144.360 - Effect of order for arrest and detention of violator.

[Amended by 1973 c.836 §298; 1987 c.320 §64; 1995 c.423 §26]



Section 144.370 - Suspension of parole or post-prison supervision following order for arrest and detention; hearing.

[Amended by 1973 c.694 §10; 1973 c.836 §299; 1974 c.36 §7; 1981 c.644 §9; 1983 c.740 §19; 1991 c.108 §2]



Section 144.374 - Deputization of persons in other states to act in returning Oregon violators.

(2) Any person deputized pursuant to subsection (1) of this section shall have the same powers with respect to the return of any person who has violated the conditions of parole, post-prison supervision, conditional pardon or other conditional release from custody as any peace officer of this state.

(3) Any person deputized pursuant to subsection (1) of this section shall carry formal evidence of deputization and shall produce the same on demand.

[1955 c.369 §1; 1969 c.597 §118; 1973 c.836 §300; 1987 c.320 §65; 1989 c.790 §45]



Section 144.376 - Contracts for sharing expense with other states of cooperative returns of violators.

[1955 c.369 §2; 1969 c.597 §119; 1983 c.425 §1; 1987 c.320 §66; 1989 c.790 §46]



Section 144.380 - Violator as fugitive from justice.

[Amended by 1973 c.694 §11; 1989 c.790 §47]



Section 144.390



Section 144.395 - Rerelease of persons whose parole has been revoked; rules.

[1977 c.372 §7]



Section 144.400



Section 144.403



Section 144.404 - Department of Corrections authority to receive, hold and dispose of property.

[1991 c.286 §1]

Note: 144.404 to 144.409 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.405 - Duty of officer upon seizure; disposition of property if no claim to rightful possession is established.

(2) If no claim of rightful possession has been established under ORS 144.405 to 144.409, the Department of Corrections may order the sale, destruction or other disposition of the things seized. The department may enter into agreements with other state and local officials responsible under applicable laws for selling, destroying or otherwise disposing of contraband or unclaimed goods in official custody for ultimate disposition of the things seized. The clear proceeds, if any, generated by the disposition of things seized shall be deposited in the State Treasury to the credit of the General Fund.

(3) If things seized by a parole and probation officer in execution of duty are not needed for evidentiary purposes, and if a person having a rightful claim establishes identity and right to possession to the satisfaction of the Department of Corrections, the department may summarily return the things seized to their rightful possessor.

(4) If the things seized are contraband, the fruits of crime or things otherwise criminally possessed, the Department of Corrections may:

(a) Relinquish custody of the things seized to appropriate law enforcement officials for disposition; or

(b) Hold and safeguard the things seized until directed by appropriate law enforcement officials that the things in question are no longer needed for purposes of criminal prosecution.

[1991 c.286 §2]

Note: See note under 144.404.



Section 144.406 - Petition for return of things seized.

(a) An individual from whose person, property or premises things have been seized may petition the department to return the things seized to the person or premises from which they were seized.

(b) Any other person asserting a claim to rightful possession of the things seized may petition the department to restore the things seized to the person.

(2) Petitions for return or restoration of things seized shall be served on the manager of the local field services office having supervision over the suspected parole or post-prison supervision violator.

(3) Service of a petition for the return or restoration of things seized shall be made by certified or registered mail, return receipt requested.

[1991 c.286 §3]

Note: See note under 144.404.



Section 144.407 - Grounds for valid claim to rightful possession.

(1) The things had been stolen or otherwise converted and the petitioner is the owner or rightful possessor;

(2) The things seized were not, in fact, subject to seizure in connection with the suspected parole or post-prison supervision violation;

(3) Although the things seized were subject to seizure in connection with a suspected parole or post-prison supervision violation, the petitioner is or will be entitled to their return or restoration upon a determination by the Department of Corrections or the State Board of Parole and Post-Prison Supervision that they are no longer needed for evidentiary purposes, do not constitute a parole or post-prison supervision violation or may be lawfully possessed by the petitioner; or

(4) The suspected parole or post-prison supervision violator and the department have stipulated that the things seized may be returned to the petitioner.

[1991 c.286 §4]

Note: See note under 144.404.



Section 144.408 - Hearing on petition.

(2) Instead of conducting the hearing provided for in subsection (1) of this section and returning or restoring the property, the department in its discretion, may leave the several claimants to appropriate civil process for the determination of the claims.

[1991 c.286 §5]

Note: See note under 144.404.



Section 144.409 - Granting petition for return of things seized; judicial review.

(2) Judicial review of a department order for return or restoration of things seized shall be available as for review of orders in other than contested cases as provided in ORS chapter 183.

[1991 c.286 §6]

Note: See note under 144.404.



Section 144.410 - Definitions for ORS 144.410 to 144.525.

(1) "Director" means the Director of the Department of Corrections.

(2) "Department" means the Department of Corrections.

(3) "Department of Corrections institutions" has the meaning found in ORS 421.005.

[1965 c.463 §1; 1969 c.597 §120; 1973 c.836 §302; 1987 c.320 §67]



Section 144.420 - Department of Corrections to administer work release program; purposes of release; housing of parolee.

(a) Participating in an inmate work program approved by the Director of the Department of Corrections, including work with public or private agencies or persons, with or without compensation.

(b) Obtaining in this state additional education, including but not limited to vocational, technical and general education.

(c) Participating in alcohol or drug treatment programs.

(d) Participating in mental health programs.

(e) Specific treatment to develop independent living skills.

(2) The Department of Corrections is responsible for the quartering and supervision of persons enrolled in the work release program. The Department of Corrections may house for rehabilitative purposes, in a work release facility, a parolee under the jurisdiction of the State Board of Parole and Post-Prison Supervision, with the written consent of the parolee and the approval of the board, in accordance with procedures established by the department and the board.

[1965 c.463 §2; 1967 c.354 §1; 1969 c.597 §138; 1973 c.242 §1; 1973 c.836 §303; 1974 c.36 §8; 1987 c.320 §68; 1989 c.790 §69; 1991 c.161 §1; 1995 c.384 §3; 1997 c.851 §1]



Section 144.430 - Duties of department in administering program.

(a) Locate employment for qualified applicants;

(b) Effect placement of persons under the work release program;

(c) Collect, account for and make disbursements from earnings, if any, of persons under the work release program;

(d) Generally promote public understanding and acceptance of the work release program; and

(e) Establish and maintain community centers.

(2) The Department of Corrections may enter into agreements with other public or private agencies or persons for providing services relating to work release programs.

(3) In carrying out the provisions of this section, the Department of Corrections may enter into agreements with the Department of Human Services to provide such services as determined by the Department of Corrections and as the Department of Human Services is authorized to provide under ORS 344.511 to 344.550.

[1965 c.463 §3; 1967 c.289 §1; 1969 c.597 §121; 1973 c.836 §304; 1987 c.320 §69; 1995 c.384 §4; 2013 c.130 §3]



Section 144.440 - Recommendation by sentencing court.

[1965 c.463 §4; 1973 c.836 §305; 1987 c.320 §70]



Section 144.450 - Approval or rejection of recommendations; rules; exemptions from Administrative Procedures Act.

(2) An inmate may be assigned by the Department of Corrections to participate in an inmate work program, or in education, alcohol and drug treatment or mental health or other specific treatment program to develop independent living skills, without the inmate’s consent.

(3) The director shall promulgate rules for carrying out ORS 144.410 to 144.525 and 421.170.

(4) In approving a recommendation and enrolling a person in the work release program, or in assigning an inmate to participate in an inmate work program or in education, alcohol and drug treatment or mental health or other specific treatment program to develop independent living skills, the director may prescribe any specific conditions that the director finds appropriate to assure compliance by the person with the general procedures and objectives of the work release program.

(5) ORS 183.410 to 183.500 do not apply to actions taken under this section.

[1965 c.463 §7; 1973 c.621 §8a; 1973 c.836 §306; 1987 c.320 §70a; 1995 c.384 §5; 1997 c.851 §9]



Section 144.460 - Contracts for quartering of enrollees.

[1965 c.463 §8; 1969 c.597 §122; 1969 c.678 §1; 1973 c.836 §307; 1977 c.717 §15; 1987 c.320 §71; 2007 c.71 §39; 2013 c.130 §2]



Section 144.470 - Disposition of enrollee’s compensation under program; rules.

(2) The Director of the Department of Corrections shall adopt rules providing for the disposition of any compensation earned by persons under this section.

[1965 c.463 §9; 1973 c.836 §308; 1987 c.320 §72; 1995 c.384 §6; 1997 c.851 §2]



Section 144.480 - Protections and benefits for enrollees.

(2) Persons assigned to participate in an inmate work program established under ORS 144.420 are entitled to the protection and benefits of ORS 655.505 to 655.555.

(3) Persons enrolled, or assigned to participate, in a work release program are not entitled to benefits:

(a) Under ORS chapter 656; or

(b) Under ORS chapter 657 during their enrollment.

[1965 c.463 §10; 1969 c.597 §122a; 1969 c.678 §2; 1995 c.384 §7; 1997 c.851 §8]



Section 144.490 - Status of enrollees.

(a) While working, seeking gainful employment or otherwise participating, in an inmate work program; or

(b) While going to the place of such employment or work assignment from the place where the person is quartered, or while returning therefrom.

(2) For purposes of this chapter, a person enrolled, or assigned to participate, in the work release program established under ORS 144.420 is considered to be an inmate of a Department of Corrections institution.

[1965 c.463 §§11,13; 1987 c.320 §73; 1995 c.384 §8]



Section 144.500 - Effect of violation or unexcused absence by enrollee.

(2) Absence, without a reason that is acceptable to the Director of the Department of Corrections, of a person enrolled in, or assigned to, a work release program from the place of employment, work assignment or designated quarters, at any time contrary to the rules or specific conditions applicable to the person under ORS 144.450:

(a) Immediately terminates the enrollment of the person in, or assignment of the person to, the work release program.

(b) Constitutes an escape from a correctional facility under ORS 162.155.

[1965 c.463 §§16,17; 1971 c.743 §340; 1987 c.320 §74; 1995 c.384 §9]



Section 144.510



Section 144.515 - Release terminates enrollment; continued employment.

[1965 c.463 §18; 1973 c.836 §309; 1987 c.320 §75]



Section 144.519



Section 144.520

[Renumbered 144.570]



Section 144.522 - Revolving fund.

(2) The revolving fund may be used by the department for the purpose of making loans to any inmate enrolled in the work release program under ORS 144.410 to 144.525, at a rate of interest prescribed by the department, to pay costs of necessary clothing, tools, transportation and other items from the time of initial enrollment to the time the inmate receives sufficient income to repay the loan. A loan from the revolving fund shall be made only when other resources available to the enrollee to pay the costs described in this subsection are inadequate.

(3) The Department of Corrections shall enforce repayment of loans under this section by any lawful means. However, the Director of the Department of Corrections may proceed under ORS 293.235 to 293.245 to write off uncollectible debts arising out of such loans.

(4) All repayments of loans from the revolving fund shall be credited to the fund. Interest earnings realized upon any loan from the revolving fund shall be credited to the fund.

[1969 c.597 §122d and 1969 c.678 §5; 1975 c.411 §1; 1987 c.320 §76]



Section 144.525 - Custody of enrollee earnings deducted or otherwise retained by department.

[1965 c.463 §21; 1987 c.320 §77; 1995 c.384 §10]



Section 144.560



Section 144.570



Section 144.600 - Interstate Compact for Adult Offender Supervision.

______________________________________________________________________________

ARTICLE I

PURPOSE

(a) The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner and, when necessary, return offenders to the originating jurisdictions. The compacting states also recognize that the United States Congress, by enacting 4 U.S.C. 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(b) It is the purpose of this compact and the Interstate Commission created under this compact, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

(c) In addition, this compact is intended to: Create an Interstate Commission that will establish uniform procedures to manage the movement between states of offenders placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities or corrections or other criminal justice agencies that will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials and regular reporting of compact activities to the heads of State Councils, the state executive, judicial and legislative branches and the criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education on the regulation of interstate movement of offenders for officials involved in such activity.

(d) The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision, subject to the provisions of this compact and the bylaws and rules promulgated under this compact. It is the policy of the compacting states that the activities conducted by the Interstate Commission are intended to formulate public policy and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) "Adult" means a person who is 18 years of age or older or a person under 18 years of age who is legally classified, either by statute or court order, as an adult.

(b) "Bylaws" means those bylaws established by the Interstate Commission for its governance or for directing or controlling the Interstate Commission’s actions or conduct.

(c) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state’s supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(d) "Compacting state" means any state which has enacted the enabling legislation for this compact.

(e) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(f) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision created by Article III of this compact.

(g) "Member" means the commissioner of a compacting state or the commissioner’s designee, who shall be an individual officially connected with the commissioner.

(h) "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

(i) "Offender" means an adult placed under or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities or corrections or other criminal justice agencies.

(j) "Person" means any individual, corporation, business enterprise or other legal entity, either public or private.

(k) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact and substantially affecting interested parties in addition to the Interstate Commission, that have the force and effect of law in the compacting states.

(L) "State" means a state of the United States, the District of Columbia or any territorial possession of the United States.

(m) "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article IV of this compact.

ARTICLE III

THE INTERSTATE COMMISSION

FOR ADULT OFFENDER SUPERVISION

(a) The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth in this compact, including the power to sue and be sued and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission shall consist of commissioners selected and appointed by each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the Interstate Commission shall be nonvoting members. The Interstate Commission may provide in its bylaws for such additional nonvoting members as it deems necessary.

(c) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(d) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public, except as provided in Article VII of this compact.

(e) The Interstate Commission shall establish an executive committee that shall include commission officers, members and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and rules and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or as set forth in the bylaws and rules.

ARTICLE IV

THE COMPACT ADMINISTRATOR AND STATE COUNCIL

(a) The Director of the Department of Corrections, or the director’s designee, shall serve as the Compact Administrator for the State of Oregon and as Oregon’s commissioner to the Interstate Commission.

(b) The Oregon State Council for Interstate Adult Offender Supervision is established, consisting of seven members. The Director of the Department of Corrections, or the director’s designee, is a member of the State Council and serves as chairperson of the State Council. Of the remaining members of the State Council:

(1) The Governor shall appoint three members, one of whom must represent a crime victims’ organization; and

(2) The Chief Justice of the Supreme Court, the President of the Senate and the Speaker of the House of Representatives shall each appoint one member.

(c) The term of office of a member is four years.

(d) The State Council shall meet at least once each calendar year.

(e) The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the compact.

(f) Members of the State Council are entitled to expenses as provided in ORS 292.495. Any legislative members are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(g) The State Council is subject to the provisions of ORS 291.201 to 291.222 and 291.232 to 291.260.

(h) The Department of Corrections shall provide staff support for the State Council.

ARTICLE V

POWERS AND DUTIES

OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(a) To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

(b) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(c) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

(d) To enforce compliance with the compact and the rules and bylaws of the Interstate Commission, using all necessary and proper means, including, but not limited to, the use of judicial process.

(e) To establish and maintain offices.

(f) To purchase and maintain insurance and bonds.

(g) To borrow, accept or contract for the services of personnel, including, but not limited to, members and their staffs.

(h) To establish and appoint committees and hire staff that it deems necessary to carry out its functions, including, but not limited to, an executive committee as required by Article III of this compact, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties under this compact.

(i) To elect or appoint officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate Commission’s personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel.

(j) To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of same.

(k) To lease, purchase, accept contributions or donations of any property, or otherwise to own, hold, improve or use any property, whether real, personal or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, whether real, personal or mixed.

(m) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

(n) To sue and be sued.

(o) To provide for dispute resolution among compacting states.

(p) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(q) To report annually to the legislatures, governors, judiciary and State Councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(r) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(s) To establish uniform standards for the reporting, collecting and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION

OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission.

(2) Establishing an Executive Committee and such other committees as may be necessary.

(3) Providing reasonable standards and procedures:

(i) For the establishment of committees; and

(ii) Governing any general or specific delegation of any authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each meeting.

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission.

(6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service laws or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission.

(7) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of the Interstate Commission’s debts and obligations.

(8) Providing transition rules for start-up administration of the compact.

(9) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b)(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson, or in the chairperson’s absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission and shall hire and supervise other staff as may be authorized by the Interstate Commission, but shall not be a member of the Interstate Commission.

(c) The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

(d)(1) The liability of any member, officer, executive director, employee or agent of the Interstate Commission acting within the scope of the person’s employment or duties for acts, errors or omissions occurring within Oregon may not exceed the limits set forth in ORS 30.260 to 30.300. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) Subject to approval by the Attorney General under ORS chapter 180, the Interstate Commission shall defend the commissioner of a compacting state, the commissioner’s representatives or employees or the Interstate Commission’s representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed representatives or employees, or the Interstate Commission’s representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such persons.

ARTICLE VII

ACTIVITIES OF

THE INTERSTATE COMMISSION

(a) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required under the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(c) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the compacting state and shall not delegate a vote to another compacting state. However, the Director of the Department of Corrections may designate another individual, in the absence of the director, to cast a vote on behalf of the director at a specified meeting. The bylaws may provide for members’ participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e) The Interstate Commission’s bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent the information or records would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the Government in the Sunshine Act, 5 U.S.C. 552, as amended. The Interstate Commission and any of its committees may close a meeting to the public when the Interstate Commission determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission’s internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information that is privileged or confidential;

(4) Involve accusing any person of a crime or formally censuring any person;

(5) Disclose information of a personal nature when such disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information when such premature disclosure would significantly endanger the life of a person or the stability of a regulated entity; or

(9) Specifically relate to the Interstate Commission’s issuance of a subpoena or its participation in a civil action or proceeding.

(g) For every meeting closed pursuant to subsection (f) of this Article, the Interstate Commission’s chief legal officer shall publicly certify that, in the officer’s opinion, the meeting may be closed to the public and shall make reference to each relevant provision authorizing closure of the meeting. The Interstate Commission shall keep minutes that fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any action taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules that specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS

OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(b) Rulemaking shall occur pursuant to the criteria set forth in this Article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appendix 2, section 1 et seq., as amended. All rules and amendments shall become binding as of the date specified in each rule or amendment.

(c) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

(d) When promulgating a rule, the Interstate Commission shall:

(1) Publish the proposed rule, stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

(2) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing; and

(4) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record. Not later than 60 days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission’s principal office is located for judicial review of the rule. If the court finds that the Interstate Commission’s action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the federal Administrative Procedure Act, 5 U.S.C. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appendix 2, section 1 et seq., as amended.

(e) Rules related to the following subjects must be addressed within 12 months after the first meeting of the Interstate Commission:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations and returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) Mediation, arbitration and dispute resolution.

(f) The existing rules governing the operation of the previous compact superseded by this compact shall be null and void 12 months after the first meeting of the Interstate Commission created under this compact.

(g) Upon determination by the Interstate Commission that an emergency exists, the Interstate Commission may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided in this Article shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT AND

DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

(a)(1) The Interstate Commission shall oversee the Interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states that may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

(b)(1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and noncompacting states. The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII (b) of this compact.

ARTICLE X

FINANCE

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state. The Interstate Commission shall promulgate a rule binding upon all compacting states that governs said assessment.

(c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

(e)(1) The Interstate Compact for Adult Offender Supervision Fund is established, separate and distinct from the General Fund. All moneys in the fund are continuously appropriated to the Department of Corrections to be used for the purposes of meeting financial obligations imposed on the State of Oregon as a result of the state’s participation in this compact.

(2) An assessment levied or any other financial obligation imposed under this compact is effective against the State of Oregon only to the extent that moneys to pay the assessment or meet the financial obligation have been appropriated and deposited in the fund established in paragraph (1) of this subsection.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(a) Any state, as defined in Article II of this compact, is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no fewer than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter, the compact shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of noncompacting states or their designees may be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states.

(c) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT,

TERMINATION AND

JUDICIAL ENFORCEMENT

(a)(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state, provided that a compacting state may withdraw from the compact by specifically repealing the statute that enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal of the statute that enacted the compact into law.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state’s intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(b)(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact or the bylaws or rules of the Interstate Commission, the Interstate Commission may impose any or all of the following penalties:

(i) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

(ii) Remedial training and technical assistance as directed by the Interstate Commission;

(iii) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the defaulting state; the majority and minority leaders of the defaulting state’s legislature, and the state council.

(2) The grounds for default include, but are not limited to, failure of a compacting state to perform obligations or responsibilities imposed upon it by this compact or the Interstate Commission bylaws or rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer of the defaulting state, the majority and minority leaders of the defaulting state’s legislature and the State Council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations, the performance of which extend beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(c) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district court where the Interstate Commission has its principal office to enforce compliance with the provisions of the compact, its rules or bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

(d)(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT

AND OTHER LAWS

(a)(1) Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) The laws of the State of Oregon, other than the Oregon Constitution, that conflict with this compact are superseded to the extent of the conflict.

(b)(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the State of Oregon unless contrary to the Oregon Constitution.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(c) The State of Oregon is bound by the bylaws and rules promulgated under this compact only to the extent that the operation of the bylaws and rules does not impose an obligation exceeding any limitation on state power or authority contained in the Oregon Constitution as interpreted by the state courts of Oregon.

______________________________________________________________________________

[2001 c.729 §2; 2009 c.67 §13]

Note: 144.600 to 144.603 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.602 - Short title.

[2001 c.729 §1]

Note: See note under 144.600.



Section 144.603 - Withdrawal from compact.

[2001 c.729 §3]

Note: See note under 144.600.



Section 144.605 - Fee for application to transfer supervision.

[2009 c.742 §1]

Note: 144.605 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

UNIFORM ACT FOR



Section 144.610 - Out-of-state supervision of parolees; contract with other states.

______________________________________________________________________________

A compact entered into by and among the contracting states signatory hereto with the consent of the Congress of the United States of America granted by an Act entitled, "An Act Granting the Consent of Congress to any Two or More States to Enter into Agreements or Compacts for Cooperative Effort and Mutual Assistance in the Prevention of Crime and for Other Purposes."

The contracting states agree:

(1) That the judicial and administrative authorities of a state party to this compact (herein called "sending state") may permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called "receiving state") while on a probation or parole, if:

(a) Such person is in fact a resident of, or has the family of the person residing within, the receiving state and can obtain employment there;

(b) Though not a resident of the receiving state and not having the family of the person residing there, the receiving state consents to such person being sent there.

Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one year prior to coming to the sending state and has not resided within the sending state more than six continuous months immediately preceding the commission of the offense for which the person has been convicted.

(2) That each receiving state shall assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees.

(3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon, and not reviewable within, the receiving state; provided, however, that if at the time when a state seeks to retake a probationer or parolee there is pending against the probationer or parolee within the receiving state any criminal charge or if the probationer or parolee is suspected of having committed within such state a criminal offense, the probationer or parolee shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

(4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states party to this compact without interference.

(5) That the Governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

(6) That this compact shall become operative immediately upon its execution by any state as between it and any other state so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

(7) That this compact shall continue in force and remain binding upon each executing state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it by sending six months’ notice in writing of its intention to withdraw from the compact to the other states party hereto.

______________________________________________________________________________



Section 144.613 - Notice when parole or probation violated; hearing; report to sending state; taking person into custody.

(2) Prior to the giving of any such notification, a hearing shall be held in accordance with ORS 144.613 to 144.617 within a reasonable time, unless such hearing is waived by the parolee or probationer. The appropriate officer or officers of this state shall, as soon as practicable following termination of any such hearing, report to the sending state, furnish a copy of the hearing record and make recommendations regarding the disposition to be made of the parolee or probationer by the sending state.

(3) Pending any proceeding pursuant to this section, the appropriate officers of this state may take custody of and detain the parolee or probationer involved for a period not to exceed 15 days prior to the hearing and, if it appears to the hearing officer or officers that retaking or reincarceration is likely to follow, for such reasonable period after the hearing or waiver as may be necessary to arrange for the retaking or reincarceration.

[1973 c.489 §1]



Section 144.615 - Hearing procedure.

(2) With respect to any hearing pursuant to ORS 144.613 to 144.617, the parolee or probationer:

(a) Shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that its purpose is to determine whether there is probable cause to believe that the parolee or probationer has committed a violation that may lead to a revocation of parole or probation.

(b) Shall be permitted to confer with any person whose assistance the parolee or probationer reasonably desires, prior to the hearing.

(c) Shall have the right to confront and examine any persons who have made allegations against the parolee or probationer, unless the hearing officer determines that such confrontation would present a substantial present or subsequent danger of harm to such person or persons.

(d) May admit, deny or explain the violation alleged and may present proof, including affidavits and other evidence, in support of the contentions of the parolee or probationer. A record of the proceedings shall be made and preserved.

[1973 c.489 §§2,3; 1987 c.320 §78]



Section 144.617 - Hearing on violation in another state; effect of record in such hearing.

[1973 c.489 §4]



Section 144.620 - Short title.



Section 144.622 - "Parole" and "parolee" defined for Uniform Act for Out-of-State Supervision.

[1989 c.790 §37]

Note: 144.622 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.625



Section 144.627



Section 144.629



Section 144.631



Section 144.635 - Intensive supervision; duration.

(a) "History of sexual assault" means that a person has engaged in unlawful sexual conduct that:

(A) Is not related to the crime for which the person is currently on parole or post-prison supervision; and

(B) Seriously endangered the life or safety of another person or involved a victim under 12 years of age.

(b) "Sexually violent dangerous offender" means a person who has psychopathic personality features, sexually deviant arousal patterns or interests and a history of sexual assault, and who the State Board of Parole and Post-Prison Supervision or local supervisory authority finds presents a substantial probability of committing an offense listed in subsection (3) of this section.

(2) When a person is released from custody after serving a sentence of incarceration as a result of conviction for an offense listed in subsection (3) of this section, the board or local supervisory authority shall subject the person to intensive supervision for the full period of the person’s parole or post-prison supervision if:

(a) The person was 18 years of age or older at the time the person committed the offense; and

(b) The board or local supervisory authority finds that the person is a sexually violent dangerous offender.

(3) The crimes to which subsection (2) of this section applies are:

(a) Rape in the first degree and sodomy in the first degree if the victim was:

(A) Subjected to forcible compulsion by the person;

(B) Under 12 years of age; or

(C) Incapable of consent by reason of mental defect, mental incapacitation or physical helplessness;

(b) Unlawful sexual penetration in the first degree; and

(c) An attempt to commit a crime listed in paragraph (a) or (b) of this subsection.

[1999 c.924 §1]

Note: 144.635 to 144.639 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.637 - Rules.

(1) Procedures for identifying sexually violent dangerous offenders; and

(2) Methods of intensive supervision for sexually violent dangerous offenders.

[1999 c.924 §2]

Note: See note under 144.635.



Section 144.639 - Projecting number of persons to be classified as sexually violent dangerous offenders; budgeting.

[1999 c.924 §4]

Note: See note under 144.635.



Section 144.640

[Formerly 143.010; renumbered 144.649 in 2001]



Section 144.641 - Definitions.

(1) "Dwelling" has the meaning given that term in ORS 469B.100.

(2) "Dwelling" does not include a residential treatment facility or a halfway house.

(3) "Halfway house" means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

(4) "Locations where children are the primary occupants or users" includes, but is not limited to, public and private elementary and secondary schools and licensed child care centers.

(5) "Sex offender" means:

(a) A sexually violent dangerous offender as defined in ORS 137.765;

(b) A level three sex offender under ORS 163A.100 (3); or

(c) An unclassified adult sex offender designated as predatory prior to January 1, 2014, or a person whom the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board or the Oregon Health Authority has classified as a level three sex offender under section 7 (2)(b), chapter 708, Oregon Laws 2013.

(6) "Transitional housing" means housing intended to be occupied by a sex offender for 45 days or less immediately after release from incarceration.

[2001 c.365 §1; 2005 c.576 §4; 2013 c.708 §11; 2015 c.820 §16]

Note: The amendments to 144.641 by section 23, chapter 820, Oregon Laws 2015, become operative January 1, 2019. See section 26, chapter 820, Oregon Laws 2015. The text that is operative on and after January 1, 2019, is set forth for the user’s convenience.
As used in this section and ORS 144.642, 144.644 and 144.646:

(1) "Dwelling" has the meaning given that term in ORS 469B.100.

(2) "Dwelling" does not include a residential treatment facility or a halfway house.

(3) "Halfway house" means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

(4) "Locations where children are the primary occupants or users" includes, but is not limited to, public and private elementary and secondary schools and licensed child care centers.

(5) "Sex offender" means:

(a) A sexually violent dangerous offender as defined in ORS 137.765; or

(b) A level three sex offender under ORS 163A.100 (3).

(6) "Transitional housing" means housing intended to be occupied by a sex offender for 45 days or less immediately after release from incarceration.

Note: 144.641 to 144.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.642 - Criteria for determining residence; Department of Corrections; rules; matrix.

(a) A general prohibition against allowing a sex offender to reside near locations where children are the primary occupants or users;

(b) The bases upon which exceptions to the general prohibition required by paragraph (a) of this subsection are authorized;

(c) A prohibition against allowing a sex offender to reside in any dwelling in which another sex offender on probation, parole or post-prison supervision resides unless authorized as provided in ORS 144.102 (4)(b)(M); and

(d) A process that allows communities and community corrections agencies that would be affected by a decision about the location of a sex offender’s residence to be informed of the decision making process before the offender is released.

(2) Based upon the rules adopted under subsection (1) of this section, the department shall develop a decision matrix to be used in determining the permanent residence requirements for a sex offender.

[2001 c.365 §2; 2005 c.576 §5; 2011 c.258 §3]

Note: See second note under 144.641.



Section 144.644 - Criteria for determining residence; State Board of Parole and Post-Prison Supervision; rules; matrix.

(a) In reviewing the proposed residence of a sex offender in a release plan under ORS 144.096 or a parole plan under ORS 144.125; and

(b) In determining the residence of a sex offender in a release plan under ORS 144.096, as a condition of post-prison supervision under ORS 144.102 or as a condition of parole under ORS 144.270.

(2) The board shall include in the rules:

(a) A general prohibition against allowing a sex offender to reside near locations where children are the primary occupants or users;

(b) The bases upon which exceptions to the general prohibition required by paragraph (a) of this subsection are authorized;

(c) A prohibition against allowing a sex offender to reside in any dwelling in which another sex offender on probation, parole or post-prison supervision resides unless authorized as provided in ORS 144.102 (4)(b)(M); and

(d) A process that allows communities and community corrections agencies that would be affected by a decision about the location of a sex offender’s residence to be informed of the decision making process before the offender is released.

(3) Based upon the rules adopted under subsections (1) and (2) of this section, the board shall develop a decision matrix to be used in determining the specific residence for a sex offender.

[2001 c.365 §3; 2005 c.576 §6; 2011 c.258 §4]

Note: See second note under 144.641.



Section 144.646 - Use of rules and matrix by community corrections agency.

[2001 c.365 §4]

Note: See second note under 144.641.



Section 144.649 - Granting reprieves, commutations and pardons generally; remission of penalties and forfeitures.

[Formerly 144.640]



Section 144.650 - Notice of intention to apply for pardon, commutation or remission; proof of service.

(a) The district attorney of the county where the conviction was had;

(b) If the person applying is housed in a correctional facility within the State of Oregon, the district attorney of the county in which the correctional facility is located;

(c) The State Board of Parole and Post-Prison Supervision; and

(d) The Director of the Department of Corrections.

(2) Proof by affidavit of the service shall be presented to the Governor.

(3) Upon receiving a copy of the application for pardon, commutation or remission, any person or agency named in subsection (1) of this section shall provide to the Governor as soon as practicable such information and records relating to the case as the Governor may request and shall provide further information and records relating to the case that the person or agency considers relevant to the issue of pardon, commutation or remission, including but not limited to:

(a) Statements by the victim of the crime or any member of the victim’s immediate family, as defined in ORS 163.730;

(b) A statement by the district attorney of the county where the conviction was had; and

(c) Photos of the victim and the autopsy report, if applicable.

(4) Following receipt by the Governor of an application for pardon, commutation or remission, the Governor shall not grant the application for at least 30 days. Upon the expiration of 180 days, if the Governor has not granted the pardon, commutation or remission applied for, the application shall lapse. Any further proceedings for pardon, commutation or remission in the case shall be pursuant only to further application and notice.

[Formerly 143.040; 1983 c.776 §1; 1987 c.320 §79; 1995 c.805 §1]



Section 144.660 - Report to legislature by Governor.

[Formerly 143.050; 1995 c.805 §2]



Section 144.670 - Filing of papers by Governor.

[Formerly 143.060]



Section 144.710 - Cooperation of public officials with State Board of Parole and Post-Prison Supervision and Department of Corrections.

[Amended by 1973 c.836 §310; 1987 c.320 §80]



Section 144.720 - Judge’s power to suspend execution of sentence or grant probation prior to commitment.

[Amended by 1985 c.283 §5; 1989 c.790 §47b; 1993 c.14 §17]



Section 144.730 - Failure to complete treatment program.

[2009 c.660 §13]

Note: 144.730 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.740 - Request for appearance by prosecuting attorney at release date hearing.

(2) Upon a board request for appearance at a hearing described in subsection (1) of this section, the district attorney shall:

(a) Appear at the hearing if the district attorney prosecuted the person.

(b) Notify the Attorney General of the request for appearance if the Attorney General prosecuted the person.

(3) Upon receiving notification from a district attorney of a request for appearance under subsection (2)(b) of this section, the Attorney General shall appear at the hearing described in subsection (1) of this section.

(4) Notwithstanding subsection (2)(a) of this section, a district attorney may request, and the Attorney General may agree, that the Attorney General appear at a hearing described in subsection (1) of this section in lieu of the district attorney.

(5) Any appearance at a hearing made pursuant to this section may be made in person, by telephone or by electronic communication device.

(6) Nothing in this section limits or impairs the right of a district attorney to appear at a board hearing under any other provision of law.

[2015 c.161 §1]

Note: 144.740 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 144.750 - Victim’s rights.

(a) The right to be reasonably protected from the offender during the proceeding;

(b) The right to attend the proceeding in person or, at the discretion of the victim and with advance notice to the board, to attend the proceeding by alternative means; and

(c) The right to request the district attorney of the county in which the offender was convicted, in the discretion of the district attorney, to participate in the proceeding.

(2)(a) The board must make a reasonable effort to notify the district attorney of the county in which the offender was convicted and the victim, if the victim requests to be notified and furnishes the board a current address, of any hearing conducted by the board. The board shall send written notice to the current addresses of the district attorney and the victim no later than 30 days before the hearing.

(b) The victim, personally or by counsel, and the district attorney of the county in which the offender was convicted have the right to appear at a hearing conducted by the board and may submit written and oral statements adequately and reasonably expressing any views concerning the crime and the offender.

(c) The victim, personally or by counsel, and the district attorney of the county in which the offender was convicted shall be given access to the information that the board will rely upon in the hearing. The victim and the district attorney shall be given adequate time to rebut the information. The victim or the district attorney may request that the board, in the discretion of the board, obtain and consider additional records, evaluations or other documents.

(3) The board must make a reasonable effort to notify the victim, if the victim requests to be notified and furnishes the board with a current address, of any hearing or administrative decision making process resetting or advancing a release date pursuant to ORS 144.122 or 144.126.

(4)(a) A supervisory authority must make a reasonable effort to notify the victim, if the victim requests to be notified and furnishes the supervisory authority a current address, of any contested hearing conducted by the supervisory authority. The supervisory authority shall send written notice to the current address of the victim as soon as practicable.

(b) The victim, personally or by counsel, has the right to appear at a contested hearing conducted by the supervisory authority and may submit written and oral statements adequately and reasonably expressing any views concerning the crime and the offender.

(c) The victim, personally or by counsel, shall be given access to information that the supervisory authority will rely upon in the contested hearing. The victim shall be given adequate time to rebut the information. The victim may request that the supervisory authority, in the discretion of the supervisory authority, obtain and consider additional records, evaluations or other documents.

(5) For purposes of this section, the victim may appear personally through the victim’s next of kin or a representative selected by the victim.

[2010 c.89 §4; 2015 c.230 §3]



Section 144.775 - Commission members; terms; compensation; rules on duration of prison terms.

(2) The term of office of each of the members appointed by the Chief Justice is four years. Before the expiration of the term of any of those members, the Chief Justice shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Chief Justice shall make an appointment to become immediately effective for the unexpired term.

(3) A member of the commission shall receive no compensation for services as a member. However, all members may receive actual and necessary travel and other expenses incurred in the performance of their official duties under ORS 292.495.

(4) The chairperson of the State Board of Parole and Post-Prison Supervision and a judge elected by the judicial members shall serve in alternate years as chairperson of the commission. The chairperson and a vice chairperson shall be elected prior to July 1 of each year to serve for the year following. The commission shall adopt its own bylaws and rules of procedure. A majority of the commission members shall constitute a quorum for the transaction of business. An affirmative vote of a majority of the members shall be required to make proposals to the board under ORS 144.775 to 144.791.

(5) The commission shall meet at least annually at a place and time determined by the chairperson and at such other times and places as may be specified by the chairperson or five members of the commission.

(6) The State Board of Parole and Post-Prison Supervision shall provide the commission with the necessary clerical and secretarial staff support and shall keep the members of the commission fully informed of the experience of the board in applying the standards derived from those proposed by the commission.

(7) The commission shall propose to the State Board of Parole and Post-Prison Supervision and the board shall adopt rules establishing ranges of duration of imprisonment and variations from the ranges. In establishing the ranges and variations, factors provided in ORS 144.780 and 144.785 shall be considered.

[1977 c.372 §1; 1983 c.740 §20; 1987 c.320 §81; 1991 c.126 §7]



Section 144.780 - Rules on duration of imprisonment; objectives; considerations in prescribing rules.

(2) The ranges shall be designed to achieve the following objectives:

(a) Punishment which is commensurate with the seriousness of the prisoner’s criminal conduct; and

(b) To the extent not inconsistent with paragraph (a) of this subsection:

(A) The deterrence of criminal conduct; and

(B) The protection of the public from further crimes by the defendant.

(3) The ranges, in achieving the purposes set forth in subsection (2) of this section, shall give primary weight to the seriousness of the prisoner’s present offense and criminal history. Existing correctional resources shall be considered in establishing the ranges.

[1977 c.372 §2; 1985 c.163 §1]



Section 144.783 - Duration of term of imprisonment when prisoner is sentenced to consecutive terms.

(2) The duration of imprisonment pursuant to consecutive sentences may be less than the sum of the terms under subsection (1) of this section if the board finds, by affirmative vote of a majority of three board members or, if the chairperson requires all voting members to participate, a majority of all voting members, that consecutive sentences are not appropriate penalties for the criminal offenses involved and that the combined terms of imprisonment are not necessary to protect community security.

[1987 c.634 §2; 1991 c.126 §9; 2015 c.820 §44]



Section 144.785 - Rules on duration of prison terms when aggravating or mitigating circumstances exist; limitation on terms; dangerous offenders.

(2) In no event shall the duration of the actual imprisonment under the ranges or variations from the ranges exceed the maximum term of imprisonment fixed for an offense, except in the case of a prisoner who has been sentenced under ORS 161.725 as a dangerous offender, in which case the maximum term shall not exceed 30 years.

[1977 c.372 §3; 1981 c.547 §1; 1987 c.634 §3]



Section 144.787 - Rules on age or physical disability of victim constituting aggravating circumstance.

[1985 c.767 §3]



Section 144.790



Section 144.791 - Presentence report in felony conviction cases; when required.

(2) The sentencing court shall order a presentence report if the defendant is convicted of a felony sexual offense unless:

(a) The defendant, as part of the same prosecution, is convicted of aggravated murder;

(b) The felony sexual offense requires the imposition of a mandatory minimum prison sentence and no departure is sought by the court, district attorney or defendant; or

(c) The felony sexual offense requires imposition of a presumptive prison sentence and no departure is sought by the court, district attorney or defendant.

(3) The Department of Corrections shall:

(a) Require that a presentence report provide an analysis of what disposition is most likely to reduce the offender’s criminal conduct, explain why that disposition would have that effect and provide an assessment of the availability to the offender of any relevant programs or treatment in or out of custody, whether provided by the department or another entity;

(b) Determine what additional information must be included in the presentence report; and

(c) Establish a uniform presentence report form.

[1995 c.520 §4 (enacted in lieu of 144.790); 2005 c.473 §1]



Section 144.795



Section 144.800






Chapter 145 - (Former Provisions)

Section 145.010



Section 145.020



Section 145.030



Section 145.060

[Renumbered 131.685]



Section 145.110



Section 145.260



Section 145.270



Section 145.610



Section 145.620



Section 145.630



Section 145.640



Section 145.990






Chapter 146 - Investigations of Deaths, Injuries and Missing Persons

Section 146.001



Section 146.003 - Definitions for ORS 146.003 to 146.189 and 146.710 to 146.992.

(1) "Approved laboratory" means a laboratory approved by the State Medical Examiner as competent to perform the blood sample analysis required by ORS 146.113 (2).

(2) "Assistant district medical examiner" means a physician appointed by the district medical examiner to investigate and certify deaths within a county or district.

(3) "Cause of death" means the primary or basic disease process or injury ending life.

(4) "Death requiring investigation" means the death of a person occurring in any one of the circumstances set forth in ORS 146.090.

(5) "Deputy medical examiner" means a person appointed by the district medical examiner to assist in the investigation of deaths within a county.

(6) "District medical examiner" means a physician appointed by the State Medical Examiner to investigate and certify deaths within a county or district, including a Deputy State Medical Examiner.

(7) "Law enforcement agency" means a county sheriff’s office, municipal police department, police department established by a university under ORS 352.121 or 353.125 and the Oregon State Police.

(8) "Legal intervention" includes an execution pursuant to ORS 137.463, 137.467 and 137.473 and other legal use of force resulting in death.

(9) "Manner of death" means the designation of the probable mode of production of the cause of death, including natural, accidental, suicidal, homicidal, legal intervention or undetermined.

(10) "Medical examiner" means a physician appointed as provided by ORS 146.003 to 146.189 to investigate and certify the cause and manner of deaths requiring investigation, including the State Medical Examiner.

(11) "Pathologist" means a physician holding a current license to practice medicine and surgery and who is eligible for certification by the American Board of Pathology.

(12) "Unidentified human remains" does not include human remains that are unidentified human remains that are part of an archaeological site or suspected of being Native American and covered under ORS chapters 97 and 390 and ORS 358.905 to 358.961.

[1973 c.408 §1a; 1995 c.744 §17; 2007 c.500 §1; 2011 c.506 §18; 2013 c.180 §18]



Section 146.005



Section 146.010



Section 146.015 - State Medical Examiner Advisory Board; appointment of State Medical Examiner; rules.

(2) The board shall make policies for the administration of ORS 146.003 to 146.189 and the Department of State Police shall adopt rules to effectuate the policies.

(3) The board shall recommend the name or names of pathologists to the Superintendent of State Police from which the superintendent shall appoint the State Medical Examiner.

(4) The board consists of 11 members appointed by the Governor who are:

(a) The Chair of the Department of Pathology of the Oregon Health and Science University, who is the chairperson of the board;

(b) The State Health Officer;

(c) A sheriff;

(d) A trauma physician recommended by the State Trauma Advisory Board;

(e) A pathologist;

(f) A district attorney;

(g) A funeral service practitioner and embalmer licensed by the State Mortuary and Cemetery Board;

(h) A chief of police;

(i) A member of the defense bar;

(j) A member of the public at large; and

(k) A member of one of the federally recognized Oregon Indian tribes.

(5) The members described in subsection (4)(a) and (b) of this section may serve as long as they hold their respective positions. The term of office of each member described in subsection (4)(c), (f) and (h) of this section is for four years, except that the position becomes vacant if the member ceases to be a sheriff, district attorney or chief of police, respectively. The terms of office of the other members of the State Medical Examiner Advisory Board are for four years.

(6) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

(7) The board shall meet annually at a time and place determined by the chairperson. The chairperson or any four members of the board may call a special meeting upon not less than one week’s notice to the members of the board.

(8) Six members of the board constitute a quorum.

[1973 c.408 §2; 1995 c.744 §9; 2011 c.28 §1]



Section 146.020

[Renumbered 10.820]



Section 146.025 - Functions of board.

(1) Recommend to the Oregon Department of Administrative Services the qualifications and compensation for the positions of State Medical Examiner and Deputy State Medical Examiner.

(2) Recommend to the county courts the compensation of the district medical examiners and assistant district medical examiners.

(3) Recommend to district medical examiners and district attorneys the qualifications for deputy medical examiners.

(4) Approve or disapprove of a single district medical examiner’s office for two or more counties as provided by ORS 146.065 (5).

(5) Recommend a proposed budget for the State Medical Examiner’s office to the Department of State Police.

(6) Annually review the State Medical Examiner’s report prescribed by ORS 146.055 and report to the Superintendent of State Police and to the State Board of Health regarding the operation of the State Medical Examiner’s office.

[1973 c.408 §3; 1995 c.744 §10]



Section 146.030



Section 146.035 - State Medical Examiner; personnel; records; right to examine records.

(2) The State Medical Examiner shall manage all aspects of the State Medical Examiner’s program.

(3) Subject to the State Personnel Relations Law, the State Medical Examiner may employ or discharge other personnel of the State Medical Examiner’s office.

(4) The State Medical Examiner’s office shall:

(a) File and maintain appropriate reports on all deaths requiring investigation.

(b) Maintain an accurate list of all active district medical examiners, assistant district medical examiners and designated pathologists.

(c) Transmit monthly to the Department of Transportation a report for the preceding calendar month of all information obtained under ORS 146.113.

(5) Notwithstanding ORS 192.501 (36):

(a) Any parent, spouse, sibling, child or personal representative of the deceased, or any person who may be criminally or civilly liable for the death, or their authorized representatives respectively, may examine and obtain copies of any medical examiner’s report, autopsy report or laboratory test report ordered by a medical examiner under ORS 146.117.

(b) The system described in ORS 192.517 (1) shall have access to reports described in this subsection as provided in ORS 192.517.

[1973 c.408 §4; 1987 c.142 §1; 1995 c.504 §3; 1995 c.744 §8; 2003 c.14 §60; 2005 c.498 §1; 2009 c.222 §§3,5; 2011 c.9 §7; 2013 c.1 §§6,7; 2015 c.14 §3]



Section 146.040



Section 146.045 - Duties of State Medical Examiner.

(2) The State Medical Examiner shall:

(a) Appoint and discharge each district medical examiner as provided by ORS 146.065 (2).

(b) Designate those pathologists authorized to perform autopsies under ORS 146.117 (2).

(c) Approve those laboratories authorized to perform the analyses required under ORS 146.113 (2).

(3) The State Medical Examiner may:

(a) Assume control of a death investigation in cooperation with the district attorney.

(b) Order an autopsy in a death requiring investigation.

(c) Certify the cause and manner of a death requiring investigation.

(d) Amend a previously completed report on a death requiring investigation.

(e) Order a body exhumed in a death requiring investigation.

(f) Designate a Deputy State Medical Examiner as Acting State Medical Examiner.

(g) After a reasonable and thorough investigation, complete and file a report of death for a person whose body is not found.

(4) Distribution of moneys from the State Medical Examiner’s budget for partial reimbursement of each county’s autopsy expenditures shall be made subject to approval of the State Medical Examiner.

(5) Within 45 days of receipt of information that a person is missing at sea and presumed dead, the State Medical Examiner shall determine whether the information is credible and, if so, complete and file a report of death for the person presumed dead. If the information is determined not to be credible, the State Medical Examiner may continue the death investigation.

[1973 c.408 §5; 2005 c.90 §1; 2013 c.366 §66]



Section 146.050



Section 146.055 - Advice; autopsies; training programs; report.

(2) The State Medical Examiner shall perform autopsies, if in the judgment of the State Medical Examiner such autopsy is necessary in any death requiring investigation, when requested by a medical examiner or district attorney.

(3) The State Medical Examiner shall regularly conduct training programs for the district medical examiners and law enforcement agencies.

(4) The State Medical Examiner shall submit an annual report to the State Medical Examiner Advisory Board detailing the activities and accomplishments of the state and each county office in the preceding year as well as a cost analysis of the office of the State Medical Examiner.

[1973 c.408 §6]



Section 146.060



Section 146.065 - Local medical examiners; appointment; Deputy State Medical Examiner.

(2) Each district medical examiner shall be appointed by the State Medical Examiner with approval of the appropriate board or boards of commissioners and may be discharged by the State Medical Examiner without such approval.

(3) If the position of district medical examiner is vacant, the local health officer shall temporarily act as medical examiner in cooperation with the State Medical Examiner until the vacancy is filled.

(4) If the positions of district medical examiner and local health officer are both vacant, the district attorney shall temporarily act as medical examiner in cooperation with the State Medical Examiner until the vacancy is filled.

(5) Two or more counties, with the approval of the State Medical Examiner Advisory Board and commissioners of each county, may form a district medical examiner’s office instead of an office for each such county.

(6) When a county or district has a population of 200,000 or more persons, the State Medical Examiner may, with the approval of the State Medical Examiner Advisory Board, appoint a Deputy State Medical Examiner for that county or district.

(7) The compensation of the Deputy State Medical Examiner shall be paid by the state from funds available for such purpose.

(8) The services of the Deputy State Medical Examiner may be contracted by the Department of State Police. These contracts may be terminated by either party at any time by written notice to the other party to the agreement and, upon termination, the appointment of such Deputy State Medical Examiner is terminated.

[1973 c.408 §7; 1995 c.744 §11; 2015 c.736 §50]



Section 146.070



Section 146.075 - District office duties; personnel; expenses for certain duties; records and reports.

(2) All expenses of equipping, maintaining and operating the district medical examiner’s office, including the compensation of the district medical examiner and assistant district medical examiners, shall be paid by the county or counties of the district from funds budgeted for such purpose.

(3) When a district medical examiner also serves as local health officer, the county shall separately budget the compensation and expenses to be paid for medical examiner’s duties.

(4) All expenses of death investigations shall be paid from county funds budgeted for such purpose except that, in counties under 200,000 population upon the approval of the State Medical Examiner, one-half of the costs of autopsies ordered under ORS 146.117 shall be paid annually by the state from funds for such purpose. If funds available for this payment are insufficient to meet one-half of these costs, even proportional payments to the counties shall be made.

(5) Expenses of burial or other disposition of an unclaimed body shall be paid by the county where the death occurs, as provided by ORS 146.100 (2), in the manner provided by ORS 146.121 (4).

(6) Each district office shall maintain copies of the:

(a) Reports of death investigation by the medical examiner;

(b) Autopsy reports;

(c) Laboratory analysis reports; and

(d) Inventories of money or property of the deceased taken into custody during the investigation.

(7) Reports and inventories maintained by the district office shall be available for inspection as provided by ORS 146.035 (5).

(8) Copies of reports of death investigations by medical examiners and autopsy reports shall be forwarded to the State Medical Examiner’s office.

(9) Each district office shall maintain current records of:

(a) All assistant district medical examiners appointed.

(b) Appointments of each deputy medical examiner appointed for the county or district.

(c) The name, address and director of each licensed funeral home located within the county or district.

(10) Each district office shall immediately in writing notify the State Medical Examiner’s office of all appointments and resignations of their medical examiners.

[1973 c.408 §8; 1987 c.142 §2; 2015 c.736 §51]



Section 146.080 - Assistant district medical examiner.

(2) The qualifications of an assistant district medical examiner shall be prescribed by the State Medical Examiner Advisory Board.

(3) When delegated by the district medical examiner, an assistant district medical examiner shall:

(a) Assist the district medical examiner in investigating and certifying deaths.

(b) Have the authority and responsibility to investigate and certify deaths requiring investigation.

[1973 c.408 §10]



Section 146.085 - Deputy medical examiners.

(2) The district medical examiner and the district attorney shall establish qualifications for deputy medical examiners.

(3) Each deputy medical examiner shall be individually appointed and the name of the deputy medical examiner shall be on file in the office of the district medical examiner.

(4) A deputy medical examiner shall investigate deaths subject to the control and direction of the district medical examiner or the district attorney.

(5) A deputy medical examiner may authorize the removal of the body of a deceased person from the apparent place of death.

(6) The deputy medical examiner may not authorize embalming, order a post-mortem examination or autopsy, or certify the cause and manner of death.

[1973 c.408 §11]



Section 146.087



Section 146.088 - When medical examiner is officer or employee of public body.

[1995 c.744 §13]



Section 146.090 - Deaths requiring investigation.

(a) Apparently homicidal, suicidal or occurring under suspicious or unknown circumstances;

(b) Resulting from the unlawful use of controlled substances or the use or abuse of chemicals or toxic agents;

(c) Occurring while incarcerated in any jail, correction facility or in police custody;

(d) Apparently accidental or following an injury;

(e) By disease, injury or toxic agent during or arising from employment;

(f) While not under the care of a physician during the period immediately previous to death;

(g) Related to disease which might constitute a threat to the public health; or

(h) In which a human body apparently has been disposed of in an offensive manner.

(2) As used in this section, "offensive manner" means a manner offensive to the generally accepted standards of the community.

[1973 c.408 §12; 1979 c.744 §4; 1985 c.207 §1]



Section 146.095 - Investigation; certification; report; training.

(2) The medical examiner shall certify the manner and the cause of all deaths which the medical examiner is required to investigate. The report of death shall be submitted to a county registrar as required by ORS 432.133.

(3) The medical examiner shall make a report of death investigation to the State Medical Examiner as soon as possible after being notified of a death requiring investigation.

(4) Within five days after notification of a death requiring investigation, the medical examiner shall make a written report of the investigation and file it in the district medical examiner’s office.

(5) The district medical examiner shall supervise the assistant district medical examiners and deputy medical examiners in cooperation with the district attorney.

(6) The district medical examiner shall regularly conduct administrative training programs for the assistant district medical examiners, deputy medical examiners and law enforcement agencies.

[1973 c.408 §9; 2013 c.366 §67]



Section 146.100 - Where death considered to have occurred; notification of death required.

(2) For purposes of ORS 146.003 to 146.189, if the county where death occurs is unknown, the death shall be deemed to have occurred in the county where the body is found, except that if in an emergency the deceased is moved by conveyance to another county and is dead on arrival, the death shall be deemed to have occurred in the county from which the body was originally removed.

(3) The district medical examiner or a designated assistant medical examiner for the county where death occurs shall be immediately notified of:

(a) All deaths requiring investigation; and

(b) All deaths of persons admitted to a hospital or institution for less than 24 hours, although the medical examiner need not investigate nor certify such deaths.

(4) No person having knowledge of a death requiring investigation shall intentionally or knowingly fail to make notification thereof as required by subsection (3) of this section.

(5) The district medical examiner or deputy medical examiner shall immediately notify the district attorney for the county where death occurs of all deaths requiring investigation except for those specified by ORS 146.090 (1)(d) to (g).

(6) All peace officers, health care providers as defined in ORS 192.556, supervisors of penal institutions and supervisors of hospitals or institutions caring for the ill or helpless shall cooperate with the medical examiner by providing a decedent’s medical records and tissue samples and any other material necessary to conduct the death investigation of the decedent and shall make notification of deaths as required by subsection (3) of this section. A person who cooperates with the medical examiner in accordance with this subsection does not:

(a) Waive any claim of privilege applicable to, or the confidentiality of, the materials and records provided.

(b) Waive any claim that the materials and records are subject to an exemption from disclosure under ORS 192.410 to 192.505.

(7) Records or materials described in subsection (6) of this section may be released by the medical examiner only pursuant to a valid court order.

[1973 c.408 §13; 1985 c.207 §22; 1995 c.744 §14; 2009 c.222 §1]



Section 146.103 - Removal of body, effects or weapons prohibited without consent.

(2) No person shall move or remove any of the items specified in subsection (1) of this section if the medical examiner or district attorney objects.

(3) A medical examiner, district attorney or deputy medical examiner shall take custody of or exercise control over the body, the effects of the deceased and any weapons, instruments, vehicles, buildings or premises which the medical examiner, district attorney or deputy medical examiner has reason to believe were involved in the death, in order to preserve evidence relating to the cause and manner of death.

(4) In a death requiring investigation, no person shall undress, embalm, cleanse the surface of the body or otherwise alter the appearance or the state of the body without the permission of the medical examiner or the district attorney.

[1973 c.408 §14]



Section 146.105



Section 146.107 - Authority to enter and secure certain premises; court order.

(2) If refused entry, the medical examiner, deputy medical examiner or district attorney may apply to any judge authorized to issue search warrants for an order to enter such premises, search for and seize a body or any evidence of the cause or manner of death.

(3) Upon application supported by an affidavit setting forth facts and circumstances tending to show that a body or such evidence of death is in the place to be searched, the judge shall issue such order to enter and search and seize.

(4) To preserve evidence, a medical examiner, deputy medical examiner or district attorney may:

(a) Place under the custody or control of the medical examiner, deputy medical examiner or district attorney, or enclose or lock any room, dwelling, building or other enclosure for a period of not more than five days.

(b) Rope off or otherwise restrict entry to any open area.

(c) Forbid the entrance of any unauthorized person into the area specified under paragraphs (a) and (b) of this subsection.

(5) No person shall enter upon the enclosures or areas specified in subsection (4) of this section without the permission of the medical examiner, deputy medical examiner or district attorney.

[1973 c.408 §15]



Section 146.109 - Notification of next of kin.

(2) If unable to promptly obtain a designation of funeral home from the next of kin or responsible friends, the medical examiner or deputy medical examiner shall designate the funeral home. In designating the funeral home, the medical examiner or deputy medical examiner shall be fair and equitable among the funeral homes listed in the office of the district medical examiner.

[1973 c.408 §16]



Section 146.110



Section 146.113 - Authority to order removal of body fluids.

(2) When a death requiring an investigation as a result of a motor vehicle accident occurs within five hours after the accident and the deceased is over 13 years of age, a blood sample shall be taken and forwarded to an approved laboratory for analysis. Such blood or urine samples shall be analyzed for the presence and quantity of ethyl alcohol, and if considered necessary by the State Medical Examiner, the presence of controlled substances.

(3) Laboratory reports of the analysis shall be made a part of the State Medical Examiner’s and district medical examiner’s files.

[1973 c.408 §17; 1979 c.744 §5]



Section 146.115



Section 146.117 - Autopsies.

(2) If an autopsy is ordered, the medical examiner shall obtain the services of a pathologist authorized under ORS 146.045 (2)(b).

(3) A pathologist may not receive compensation for performing the autopsy if, as medical examiner, the pathologist ordered the autopsy.

[1973 c.408 §18; 1987 c.142 §4; 1995 c.744 §15]



Section 146.120



Section 146.121 - Disposition of body; filing; expenses.

(2) When a medical examiner investigates the death of a person whose body is not claimed by a friend or relative within five days of the date of death, the sheriff or, in counties having a population of 400,000 or more, the medical examiner shall dispose of the body according to the provisions of ORS 97.170 to 97.210.

(3) If the medical examiner is unable to dispose of the body of a deceased person according to subsection (2) of this section, the medical examiner may order in writing that the body be either cremated or plainly and decently buried.

(4) The sheriff or medical examiner shall file a copy of the report of death, the order for disposition and a verified statement of the expenses of the cremation or burial with the board of county commissioners. The board of county commissioners shall pay such expenses, or any proportion thereof as may be available, from county funds annually budgeted for this purpose.

[1973 c.408 §19; 1995 c.744 §16; 2013 c.366 §68]



Section 146.125 - Disposition of personal property.

(2) When a medical examiner, deputy medical examiner, district attorney or sheriff assumes control or custody of money or personal property found on the body or in the possession of the deceased, the medical examiner, deputy medical examiner, district attorney or sheriff shall:

(a) Make a verified inventory of such money or property.

(b) File the inventory in the district medical examiner’s office.

(c) Deposit the money with the county treasurer to the credit of the county general fund.

(3) If personal property is not retained by the medical examiner, deputy medical examiner, district attorney or sheriff, and is not claimed within 30 days, the inventory shall be filed with the board of county commissioners to be disposed of as follows:

(a) If the property has value, the board may order it sold and after deducting the cost of sale, shall deposit the proceeds of the sale with the county treasurer to the credit of the county general fund.

(b) If the property has no value in the judgment of the board, the board may order the sheriff to destroy such property.

(4) Any expenses incurred by the county in transporting or disposing of the body may be deducted from the money or proceeds of the sale of personal property before it is delivered to a claimant.

(5) If it appears that the person whose death required investigation died wholly intestate and without heirs, the county whose official has control or custody of the property shall notify an estate administrator of the Department of State Lands appointed under ORS 113.235 within 15 days after the death.

(6) If a legally qualified personal representative, spouse, or next of kin:

(a) Claims the money of the deceased, the treasurer shall, subject to the provisions of subsection (4) of this section, deliver such money to the claimant.

(b) Within 30 days, claims the personal property of the deceased, the property shall be delivered to such claimant subject to the provisions of subsections (1) and (5) of this section.

(7) If money of the deceased is not claimed within seven years and is presumed abandoned as provided by ORS 98.302 to 98.436 and 98.992, the board of county commissioners shall order the money paid as required by law.

[1973 c.408 §20; 1977 c.582 §5; 2003 c.395 §19]



Section 146.130



Section 146.135 - Authority to order inquest.

(2) For the purpose of conducting an inquest, the district attorney shall have the powers of a judicial officer as described by ORS 1.240 and 1.250.

(3) The district attorney shall advise the jury of inquest as to its duties and instruct the jury on questions of law.

(4) The district attorney shall cause a record of the inquest proceedings to be made which shall include the written order of inquest, a record of the testimony of witnesses and the written verdict of the jury.

(5) Within a reasonable time after the verdict is returned, the record of inquest shall be filed in the district medical examiner’s office for the county where the inquest was held.

(6) A copy of the order of inquest and verdict of the jury shall be filed in the State Medical Examiner’s office.

(7) The record of inquest shall be available for inspection as provided by ORS 146.035 (5).

[1973 c.408 §21; 1987 c.142 §3]



Section 146.140



Section 146.145 - Jury of inquest.

(2) Upon receipt of a copy of the order of inquest, the sheriff shall select, as provided by law, not less than eight prospective members of the jury of inquest.

(3) The sheriff shall obtain a summons for each prospective juror selected and cause the summons to be served upon such juror.

(4) At the time and place of the inquest the sheriff shall report to the district attorney the names of all prospective jurors summoned.

(5) A prospective juror may be excused by the district attorney if the juror was related or closely associated with the deceased, was a witness to the death or shows good cause that the juror may be biased.

(6) From among the prospective jurors not excused, six members of the jury of inquest shall be drawn by lot.

[1973 c.408 §22]



Section 146.150



Section 146.155 - Inquest proceedings.

(a) Inquire into who the deceased person was, when and where the deceased person came to death, the cause of death and the manner of death.

(b) Give a true verdict thereof according to the evidence produced during the inquest.

(2) The district attorney shall subpoena as a witness any person who the district attorney believes has knowledge of facts relevant and material to the inquiry. The jury of inquest may request but may not require that other persons be subpoenaed.

(3) The district attorney shall examine each witness as to all facts which the district attorney deems relevant and material to the inquiry. After examination by the district attorney, the members of the jury may inquire of the witness provided that their examination is relevant and material.

(4) When the examination of witnesses is closed, the district attorney shall advise the jury as to their duty under law, and as to questions of law arising from the facts or posed by the jury.

(5) After having been advised of law, the jury shall retire to deliberate and to arrive at its verdict.

(6) The verdict shall be delivered to the district attorney.

[1973 c.408 §23]



Section 146.160



Section 146.165 - Verdict; findings; testimony and verdict of inquest as admissible evidence in subsequent proceedings.

(a) Who the deceased person was;

(b) When and where the deceased person came to death;

(c) The cause of death; and

(d) The manner of death.

(2) The verdict of a jury of inquest shall not preclude nor require a criminal charge by the grand jury or district attorney.

(3) The testimony of any witness before a jury of inquest shall not be admissible evidence in any civil or criminal proceeding except:

(a) A criminal trial in which the witness is charged with perjury or false swearing arising from the testimony given before the jury of inquest.

(b) A civil or criminal trial in which the testimony before the jury of inquest is offered as a prior inconsistent statement to impeach the same witness.

(4) The verdict of a jury of inquest shall not be admitted into evidence in any trial.

[1973 c.408 §24]



Section 146.170



Section 146.171 - Unidentified human remains; maintenance of records.

(2) The Superintendent of State Police shall establish the file described under subsection (1) of this section after consultation with the State Medical Examiner to determine what areas of information generally shall be requested, obtained and preserved in the file. General areas of information determined under this section shall be for the purpose of developing file format and standard forms for collecting data to aid in identifying human remains. Information having potential value in identifying human remains shall not be excluded from a file because it does not fall within a general area of information determined under this section or is not required by federal authorities.

(3) In addition to any other file it maintains, the Department of State Police shall enter appropriate information relating to unidentified human remains into any file maintained by federal authorities to facilitate the identification of such remains. The department shall conform file entries under this subsection to the format prescribed by the authorities responsible for the federal file.

[Formerly 146.505]



Section 146.174 - Medical examiner to provide information about unidentified human remains; identification.

(2) The medical examiner shall make reasonable attempts to promptly identify human remains and may consider procedures consistent with current forensic autopsy performance standards of the National Association of Medical Examiners. Reasonable attempts to identify human remains include, but are not limited to, obtaining:

(a) Photographs of the remains prior to an autopsy;

(b) Dental or skeletal X-rays of the remains;

(c) Photographs of items found with the remains;

(d) Fingerprints of the remains; and

(e) Samples of tissue, bone or hair from the remains that are suitable for DNA (deoxyribonucleic acid) analysis.

(3) The medical examiner may not dispose of unidentified human remains, or take any action that materially affects the unidentified human remains, before the medical examiner completes the steps described in subsection (2) of this section.

[Formerly 146.515]



Section 146.177 - Procedures for investigating missing persons.

(1) Requirements for accepting missing persons reports;

(2) Procedures for initial investigations;

(3) Responsibility for follow-up investigations;

(4) Standards for maintaining and clearing computer data of missing persons information stored in the Law Enforcement Data System and the National Crime Information Center; and

(5) Initiation and activation criteria for Amber Plan alerts under ORS 181A.315.

[2007 c.500 §2]



Section 146.180



Section 146.181 - Missing persons; police report; supplementary report.

(2) The law enforcement agency to which the report is made:

(a) May request from the person making the report information or material likely to be useful in identifying the missing person or the human remains of the missing person, including, but not limited to:

(A) The name of the missing person and any alternative names the person uses;

(B) The date of birth of the missing person;

(C) A physical description of the missing person, including the height, weight, gender, race, eye color, current hair color and natural hair color of the missing person, any identifying marks on the missing person, any prosthetics used by, or surgical implants in, the missing person and any physical anomalies of the missing person;

(D) The blood type of the missing person;

(E) The driver license number of the missing person;

(F) The Social Security number of the missing person;

(G) A recent photograph of the missing person;

(H) A description of the clothing the missing person is believed to have been wearing at the time the person disappeared;

(I) A description of items that the missing person is believed to have had with the person at the time the person disappeared;

(J) Telephone numbers and electronic mail addresses of the missing person;

(K) The name and address of any school the missing person attends;

(L) The name and address of any employer of the missing person;

(M) The name and address of the physician, physician assistant, nurse practitioner or dentist who provides health care services to the missing person;

(N) A description of any vehicle that the missing person might have been driving or riding in when the person disappeared;

(O) The reasons why the person making the missing person report believes the person is missing;

(P) Any circumstances that indicate that the missing person may be at risk of injury or death;

(Q) Any circumstances that may indicate that the disappearance is not voluntary;

(R) Information about a known or possible abductor or a person who was last seen with the missing person; and

(S) The date of the last contact with the missing person.

(b) May request in writing from any dentist, denturist, physician, physician assistant, nurse practitioner, optometrist or other medical practitioner possessing it such medical, dental or other physically descriptive information as is likely to be useful in identifying the missing person or the human remains of the missing person.

(3) The law enforcement agency, upon obtaining information pursuant to subsection (2) of this section, shall make a supplementary entry of that information into the state and federal records described in subsection (1) of this section. The supplementary report shall be in a format and according to procedures established by the authorities responsible respectively for the state and federal records.

[Formerly 146.525; 2014 c.45 §25]



Section 146.184 - Medical practitioners to provide information about missing persons.

(2) Information obtained under this section is restricted to use for the identification of missing persons or the identification of unidentified human remains and may not be made available to the public.

(3) Compliance with a written request for information under this section by a dentist, denturist, physician, optometrist or other medical practitioner does not constitute a breach of confidentiality.

[Formerly 146.535]



Section 146.187 - DNA sample.

(2) A law enforcement agency shall forward a DNA sample obtained for use in a missing persons case as directed by the Department of State Police.

(3) A person, or the executor of the person’s estate, who was a missing person and who had a DNA sample obtained for use in the person’s case may request the destruction of the DNA sample, and any resultant database entries, when the missing person has been located or identified. The request shall be made in writing to the department. The department, upon confirming that the status of the missing person has been resolved, shall destroy the DNA sample and remove any database entries related to the DNA sample.

(4) As used in this section, "DNA" means deoxyribonucleic acid.

[2007 c.500 §4]



Section 146.189 - Use of records to identify human remains and missing persons; disposition of records.

(2) When a person reported as missing under ORS 146.181 is found, or when the remains of the person have been discovered and identified, the law enforcement agency to which the person was reported missing shall cancel the reports to state and federal authorities under ORS 146.181. The agency shall destroy all information and material received under ORS 146.181 relating to a missing person who is discovered to be living. In the case of a missing person found to be no longer living, the agency shall seal the information and material obtained under ORS 146.181, except as otherwise may be necessary to investigate or prosecute a criminal action relating to the person’s disappearance or death.

[Formerly 146.545]



Section 146.190



Section 146.200



Section 146.210



Section 146.220



Section 146.230



Section 146.240



Section 146.250



Section 146.260



Section 146.270



Section 146.280



Section 146.310



Section 146.315



Section 146.320



Section 146.330



Section 146.340



Section 146.350



Section 146.360



Section 146.370



Section 146.410



Section 146.420



Section 146.430



Section 146.440



Section 146.450



Section 146.460



Section 146.461



Section 146.470



Section 146.480



Section 146.490



Section 146.500



Section 146.505



Section 146.510



Section 146.515



Section 146.520



Section 146.525



Section 146.530



Section 146.535



Section 146.540



Section 146.545



Section 146.550



Section 146.560



Section 146.565



Section 146.570



Section 146.580



Section 146.590



Section 146.600



Section 146.610



Section 146.710 - Definition for ORS 146.710 to 146.780.

(1) A physical injury caused by a knife, gun, pistol or other dangerous or deadly weapon; or

(2) A serious physical injury.

[1963 c.621 §1; 1965 c.472 §1; 1967 c.545 §1; 1971 c.451 §9; 2007 c.294 §1]



Section 146.720



Section 146.730 - Investigation.

[1963 c.621 §2; 1965 c.221 §18; 1967 c.545 §§2,3; 1971 c.401 §7; 1971 c.451 §10; 1973 c.408 §26; 2007 c.294 §2]



Section 146.740 - Reports of medical examiner.

[1963 c.621 §§5,6; 1965 c.221 §19; 1967 c.545 §§4,5; 1971 c.401 §8; 1971 c.451 §11; 1973 c.408 §27]



Section 146.750 - Injuries to be reported to law enforcement agency.

(2) An oral report must be made immediately by telephone or otherwise, and followed as soon thereafter as possible by a report in writing, to an appropriate law enforcement agency.

(3) When an injury as defined in ORS 146.710 or abuse as defined in ORS 419B.005 occurs to an unmarried person who is under 18 years of age, the provisions of ORS 419B.005 to 419B.050 apply.

[1965 c.472 §§3,4; 1967 c.545 §6; 1971 c.401 §9; 1971 c.451 §12; 1973 c.408 §28; 1975 c.644 §1; 1993 c.546 §99; 2011 c.347 §1; 2014 c.45 §26]



Section 146.760 - Immunity of participant in making of report.

[1965 c.472 §5; 1971 c.451 §13; 1989 c.171 §20]



Section 146.770



Section 146.780 - Confidentiality of records and reports.

[1965 c.472 §7; 1967 c.545 §7; 1971 c.401 §10; 1971 c.451 §15; 1973 c.408 §29; 1973 c.794 §15a]



Section 146.990



Section 146.992 - Penalties.

(2) A person who violates ORS 146.103 (2) or (4), 146.107 (5), or 146.121 (1) commits a Class B misdemeanor.

(3) A person who violates ORS 146.100 (4) commits a Class C misdemeanor.

[1973 c.408 §25]






Chapter 147 - Victims of Crime and Acts of Mass Destruction

Section 147.005 - Definitions.

(1) "Applicant" means:

(a) Any victim of a compensable crime who applies to the Department of Justice for compensation under ORS 147.005 to 147.367;

(b) Any person who was a dependent of a deceased victim at the time of the death of that victim;

(c) Any person who is a survivor of a deceased victim; or

(d) Any person eligible for compensation under ORS 147.025.

(2) "Board" means the Workers’ Compensation Board.

(3) "Child" means an unmarried person who is under 18 years of age and includes a posthumous child, stepchild or an adopted child.

(4) "Compensable crime" means abuse of corpse in any degree or an intentional, knowing, reckless or criminally negligent act that results in injury or death of another person and that, if committed by a person of full legal capacity, would be punishable as a crime in this state.

(5) "Counseling" has the meaning given that term by the department by rule.

(6) "Dependent" means such relatives of a deceased victim who wholly or partially were dependent upon the victim’s income at the time of death or would have been so dependent but for the victim’s incapacity due to the injury from which the death resulted.

(7) "Department" means the Department of Justice.

(8) "Funeral expenses" means expenses of the funeral, burial, cremation or other chosen method of interment, including plot or tomb and other necessary incidents to the disposition of the remains and also including, in the case of abuse of corpse in any degree, reinterment.

(9) "Injury" means abuse of a corpse or actual bodily harm and, with respect to a victim, includes pregnancy and mental or nervous shock.

(10) "International terrorism" means activities that:

(a) Involve violent acts or acts dangerous to human life that are a violation of the criminal laws of the United States or any state or that would be a criminal violation if committed within the jurisdiction of the United States or of any state;

(b) Appear to be intended to:

(A) Intimidate or coerce a civilian population;

(B) Influence the policy of a government by intimidation or coercion; or

(C) Affect the conduct of a government by assassination or kidnapping; and

(c) Occur primarily outside the territorial jurisdiction of the United States or transcend national boundaries in terms of the means by which they are accomplished, the persons they appear intended to intimidate or coerce, or the locale in which their perpetrators operate or seek asylum.

(11) "Involved in the hearing" and "involved in the oral argument" have the meaning given those terms by the department by rule.

(12) "Law enforcement official" means a sheriff, constable, marshal, municipal police officer or member of the Oregon State Police and such other persons as may be designated by law as a peace officer.

(13) "Relative" means a person related to the victim within the third degree as determined by the common law, a spouse, or an individual related to the spouse within the third degree as so determined and includes an individual in an adoptive relationship.

(14) "Survivor" means any spouse, parent, grandparent, guardian, sibling, child or other immediate family member or household member of a deceased victim.

(15) "Victim" means:

(a) A person:

(A) Killed or injured in this state as a result of a compensable crime perpetrated or attempted against that person;

(B) Killed or injured in this state while attempting to assist a person against whom a compensable crime is being perpetrated or attempted, if that attempt of assistance would be expected of a reasonable person under the circumstances;

(C) Killed or injured in this state while assisting a law enforcement official to apprehend a person who has perpetrated a crime or to prevent the perpetration of any such crime, if that assistance was in response to the express request of the law enforcement official;

(D) Killed or injured in another state as a result of a criminal episode that began in this state;

(E) Who is an Oregon resident killed or injured as a result of a compensable crime perpetrated or attempted against the person in a state, within the United States, without a reciprocal crime victims’ compensation program; or

(F) Who is an Oregon resident killed or injured by an act of international terrorism committed outside the United States; or

(b) In the case of abuse of corpse in any degree, the corpse or a relative of the corpse.

[1977 c.376 §1; 1985 c.552 §4; 1987 c.770 §1; 1989 c.542 §1; 1993 c.294 §7; 1997 c.289 §1; 2003 c.351 §1; 2011 c.125 §5; 2013 c.720 §8]



Section 147.010



Section 147.015 - Eligibility for compensation; generally.

(a) The person is a victim, or is a survivor or dependent of a deceased victim, of a compensable crime that has resulted in or may result in a compensable loss;

(b) The appropriate law enforcement officials were notified of the perpetration of the crime allegedly causing the death or injury to the victim within 72 hours after its perpetration, unless the Department of Justice finds good cause exists for the failure of notification;

(c) The applicant has cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant or the department has found that the applicant’s failure to cooperate was for good cause;

(d) The application for compensation is not the result of collusion between the applicant and the assailant of the victim;

(e) The death or injury to the victim was not substantially attributable to the wrongful act of the victim or substantial provocation of the assailant of the victim; and

(f) The application for an award of compensation under ORS 147.005 to 147.367 is filed with the department:

(A) Within one year of the date of the injury to the victim; or

(B) Within such further extension of time as the department for good cause shown, allows.

(2) The fact that a victim was subjected to sexual exploitation as defined in ORS 419B.005 is prima facie evidence of good cause for the victim’s failure to notify law enforcement in a timely manner under subsection (1)(b) of this section, or for failure to cooperate with law enforcement under subsection (1)(c) of this section.

[1977 c.376 §3; 1987 c.770 §2; 1989 c.542 §2; 1991 c.862 §2; 1997 c.288 §1; 2011 c.125 §3; 2013 c.720 §9]



Section 147.020

[Renumbered 133.747]



Section 147.025 - Eligibility of person not victim or survivor or dependent of deceased victim.

(a) Paid or incurred such expenses; and

(b) Files a claim in the manner provided in ORS 147.105 and the conditions in ORS 147.015 (1)(b) to (f) are met.

(2) Notwithstanding that a person is not a survivor or dependent of a deceased victim under ORS 147.015 (1)(a), the person is eligible for compensation for reasonable counseling expenses up to a maximum amount of $500 if the person:

(a) Paid or incurred such expenses;

(b) Was a friend or acquaintance of the victim;

(c) Was the first person to discover the corpse of the victim; and

(d) Files a claim in the manner provided in ORS 147.105 and the conditions in ORS 147.015 (1)(b) to (f) are met.

(3) Notwithstanding that a person is not a victim or a survivor or dependent of a deceased victim under ORS 147.015 (1)(a), the person is eligible for the compensation described in ORS 147.035 (7) and (8) if:

(a) The person is the personal representative, as defined by the Department of Justice by rule, of a victim or of a survivor or dependent of a deceased victim;

(b) The person is involved in the hearing or oral argument in lieu of the victim, survivor or dependent; and

(c) The person files a claim in the manner provided in ORS 147.105 and the conditions in ORS 147.015 (1)(b) to (f) are met.

(4) The Department of Justice may pay directly to the provider of the services compensation for medical, funeral or counseling expenses incurred by the person.

[1977 c.376 §4; 1987 c.770 §3; 2003 c.353 §1; 2011 c.125 §4; 2013 c.720 §15]



Section 147.030

[Renumbered 133.753]



Section 147.035 - Compensable losses; expiration of claim; rules.

(b) The maximum amount of compensation that may be awarded, in aggregate, to the victim and the survivors and dependents of a deceased victim is $47,000.

(c) When a compensable crime results in:

(A) Injury to a victim, the losses described in subsections (2), (4), (7) and (8) of this section are compensable.

(B) Death to a victim, the losses described in subsections (3), (4), (6), (7) and (8) of this section are compensable.

(2) When a claim for compensation is filed in a case of injury, compensation may be awarded for:

(a) The victim’s reasonable medical and hospital expenses, including counseling expenses, up to a maximum amount of $20,000;

(b) Loss of the victim’s earnings, at a maximum rate of $400 per week, up to a maximum amount of $20,000;

(c) The victim’s rehabilitation expenses, up to a maximum amount of $4,000; and

(d) Expenses related to transportation for the victim’s medical care or counseling, at a rate determined by the Department of Justice, up to a maximum amount of $3,000, when:

(A) The medical care or counseling is compensable under this section;

(B) The medical care or counseling is provided more than 30 miles away from the victim’s residence; and

(C) Adequate medical care or counseling is not available in closer proximity to the victim’s residence.

(3) When a claim for compensation is filed in a case of death, compensation may be awarded for:

(a) Reasonable funeral expenses, up to a maximum amount of $5,000;

(b) The victim’s reasonable medical and hospital expenses, up to a maximum amount of $20,000;

(c) Loss of support to the dependents of the victim, at a maximum rate of $400 per week, up to a maximum amount of $20,000, less any amounts awarded for loss of earnings under subsection (2)(b) of this section;

(d) Reasonable counseling expenses for the survivors of a deceased victim, up to a maximum amount of $20,000 for each deceased victim; and

(e) Expenses related to transportation for a survivor’s or a dependent’s counseling, at a rate determined by the department, up to a maximum amount of $3,000, when:

(A) The counseling is compensable under this section;

(B) The counseling is provided more than 30 miles away from the survivor’s or dependent’s residence; and

(C) Adequate counseling is not available in closer proximity to the survivor’s or dependent’s residence.

(4) When a claim for compensation is filed in a case of:

(a) Rape of a child, child sexual abuse or sexual exploitation, as those terms are described in ORS 419B.005 (1)(a)(C), (D) and (E), counseling expenses of the victim’s family are compensable up to a maximum amount of $20,000, less any amounts awarded for the victim’s medical or hospital expenses under subsection (2)(a) of this section.

(b) Domestic violence as defined in ORS 135.230, the counseling expenses of children who witnessed the domestic violence are compensable up to a maximum amount of $10,000.

(c) International terrorism, the counseling expenses of a relative of the victim are compensable up to a maximum amount of $1,000.

(5) Compensation may not be awarded under ORS 147.005 to 147.367 for pain and suffering or property damage.

(6) Notwithstanding subsections (2) to (5) of this section, when a claim for compensation is filed in a case of abuse of corpse in the first degree as defined in ORS 166.087 or abuse of corpse in the second degree as defined in ORS 166.085, compensation may be awarded for one or both of the following:

(a) Reasonable funeral expenses, up to a maximum amount of $5,000.

(b) Reasonable counseling expenses for emotional distress, up to a maximum amount of $5,000 for each incident.

(7) If the case against the assailant of the victim is under direct or collateral review and the victim, survivor or dependent is involved in the hearing or oral argument, compensation may be awarded for:

(a) The victim’s, survivor’s or dependent’s counseling expenses up to a maximum amount of $5,000; and

(b) Other expenses related to the review, including transportation and lodging necessary for the victim, survivor or dependent to be involved in hearings and oral arguments, up to a maximum amount of $3,000.

(8) If the assailant of the victim has a hearing scheduled before the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board and the victim, survivor or dependent is involved in the hearing, compensation may be awarded for:

(a) The victim’s, survivor’s or dependent’s counseling expenses up to a maximum amount of $5,000; and

(b) Other expenses related to the hearing, including transportation and lodging necessary for the victim, survivor or dependent to be involved in the hearing, up to a maximum amount of $3,000.

(9) A claim for compensation expires and no further payments may be made with regard to the claim:

(a) When three years have elapsed from the entry of a determination order under ORS 147.135; or

(b) If the victim, survivor or dependent attains 21 years of age after the date described in paragraph (a) of this subsection, when the victim, survivor or dependent attains 21 years of age.

(10) Notwithstanding subsection (9) of this section:

(a) In cases of homicide, a claim for reasonable counseling expenses for survivors may continue until five years have elapsed from the date of the determination order.

(b) Claims described in subsection (7) of this section may be filed each time an assailant’s case is under direct or collateral review and expire:

(A) If the assailant is released as a result of the direct or collateral review, when six months have elapsed from the date the assailant is released; or

(B) If the assailant is not released as a result of the direct or collateral review, when six months have elapsed from the completion of the review.

(c) Claims described in subsection (8) of this section may be filed each time an assailant has a hearing before the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board and expire:

(A) If the assailant is denied parole, conditional release or discharge, when six months have elapsed from the date of the hearing.

(B) If the assailant is paroled, conditionally released or discharged, when six months have elapsed from the date the assailant is paroled, conditionally released or discharged.

(11) Notwithstanding subsections (2) and (9) of this section, if a victim suffers catastrophic injuries:

(a) A claim for compensation and payments may continue beyond the period described in subsection (9) of this section; and

(b) The department may award compensation for losses in excess of the individual limitations described in subsection (2) of this section, provided that the aggregate award does not exceed the amount described in subsection (1)(b) of this section.

(12) The department shall adopt rules:

(a) Defining catastrophic injuries and establishing the length of time that a claim for compensation and payments may continue under subsection (11)(a) of this section.

(b) For medical fee schedules. The schedules shall represent at least the 75th percentile of the usual and customary fees charged to the public as determined by the department. An applicant or victim may not be charged for the percentile amount reduced by the department.

[1977 c.376 §5; 1987 c.770 §4; 1989 c.542 §3; 1991 c.603 §2; 1991 c.862 §3; 1993 c.294 §8; 1993 c.546 §100; 1993 c.622 §3; 1997 c.549 §1; 1997 c.723 §1; 1997 c.749 §2; 1997 c.873 §31; 1999 c.922 §1; 2001 c.383 §1; 2003 c.349 §1; 2009 c.272 §1; 2011 c.125 §1]



Section 147.040

[Renumbered 133.757]



Section 147.045 - Notification of district attorney upon filing of compensation claim; deferral of compensation proceedings.

(2) Nothing in this section shall limit the authority of the department to grant emergency awards pursuant to ORS 147.055.

[1977 c.376 §6; 2012 c.81 §8]



Section 147.050

[Renumbered 133.763]



Section 147.055 - Emergency awards; amount; effect on final award.

(a) The claim is one with respect to which an award probably will be made; and

(b) Undue hardship will result to the applicant if immediate payment is not made.

(2)(a) The amount of such emergency award shall not exceed $1,000.

(b) The amount of such emergency award shall be deducted from any final award made as a result of the claim.

(c) The excess of the amount of such emergency award over the amount of the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the recipient to the department.

[1977 c.376 §7]



Section 147.060

[Renumbered 133.767]



Section 147.065 - Limitation on time for commencing action for compensable crime.

[1985 c.552 §5]

Note: 147.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.070

[Renumbered 133.773]



Section 147.080

[Renumbered 133.777]



Section 147.090

[Renumbered 133.783]



Section 147.100

[Renumbered 133.787]



Section 147.105 - Application for compensation; contents; additional information or materials; amended applications; effect of criminal conviction of applicant.

(a) The name and address of the victim;

(b) If the victim is deceased, the name and address of the applicant and relationship to the victim, the names and addresses of the victim’s dependents and the extent to which each is so dependent;

(c) The date and nature of the crime or attempted crime on which the application for compensation is based;

(d) The date and place where, and the law enforcement officials to whom, notification of the crime was given;

(e) The nature and extent of the injuries sustained by the victim, the names and addresses of those giving medical and hospital treatment to the victim and whether death resulted;

(f) The loss to the applicant and to such other persons as are specified under paragraph (b) of this subsection, resulting from the injury or death;

(g) The amount of benefits, payments or awards, if any, payable from any source, which the applicant or other person, listed under paragraph (b) of this subsection, has received or for which the applicant or other person is eligible as a result of the injury or death;

(h) Releases authorizing the surrender to the department of reports, documents and other information relating to the matters specified under this subsection; and

(i) Such other information as the department determines is necessary.

(2) The department may require that the applicants submit with the application materials substantiating the facts stated in the application.

(3) If the department finds that an application does not contain the required information or that the facts stated therein have not been substantiated, it shall notify the applicant in writing of the specific additional items of information or materials required and that the applicant has 30 days from the date of mailing in which to furnish those items to the department. Unless an applicant requests and is granted an extension of time by the department, the department shall reject with prejudice the claim of the applicant for failure to file the additional information or materials within the specified time.

(4) An applicant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the department has completed its consideration of the original application.

(5) The filing of additional information or the amendment of the application pursuant to subsection (3) or (4) of this section shall be considered for the purposes of ORS 147.005 to 147.367 to have been filed at the same time as the original application.

(6) Unless the department finds good cause exists for the applicant’s failure to satisfy a financial obligation or unless the interest of justice requires otherwise, the department shall not process an application filed by or on behalf of a victim who owes a financial obligation ordered or imposed as a result of a previous criminal conviction until the department receives information or materials establishing to the satisfaction of the department that the financial obligation has been satisfied. If the department does not receive the information or materials within one year after the department notifies the applicant of the need to fulfill this requirement, the application is void.

(7)(a) If at the time of application, the applicant is incarcerated as a result of a conviction of a crime, the application shall be refused and returned to the applicant. The applicant is eligible to refile the application within six months after the applicant is released from incarceration.

(b) At the time the application is refused and returned, the department shall notify the applicant of the right to refile the claim within six months of release from incarceration.

[1977 c.376 §8; 1991 c.603 §1; 1991 c.862 §5; 1993 c.18 §24; 2012 c.81 §9]



Section 147.110



Section 147.115 - Confidentiality of application information; board proceedings; use of record; witnesses before board.

(a) The alleged assailant has not been brought to trial and disclosure of the information or a public hearing would adversely affect either the apprehension or the trial of the alleged assailant;

(b) The offense allegedly perpetrated against the victim is rape, sodomy or sexual abuse and the interests of the victim or of the victim’s dependents require that the information be kept confidential or that the public be excluded from the hearing;

(c) The victim or alleged assailant is a minor; or

(d) The interests of justice would be frustrated rather than furthered, if the information were disclosed or if the hearing were open to the public.

(2)(a) A record shall be kept of the proceedings held before the board and shall include the board’s findings of fact and conclusions concerning the amount of compensation, if any, to which the applicant and the dependents of a deceased victim are entitled.

(b) No part of the record of any proceedings before the board may be used for any purpose in a criminal proceeding except in the prosecution of a person alleged to have committed perjury in testimony before the board.

(c) Where the interests of justice require, the board may refuse to disclose to the public the names of victims or other material in the record by which the identity of the victim could be discovered.

(3) Notwithstanding subsection (2)(b) and (c) of this section, the record of the proceedings held before the board is a public record. However, any record or report obtained by the board, the confidentiality of which is protected by any other law, shall remain confidential subject to such law.

(4) Witnesses required to appear at any proceeding before the board shall receive such fees and mileage allowance as are provided for witnesses in ORS 44.415 (2).

[1977 c.376 §9; 1989 c.980 §7a; 2012 c.81 §10]



Section 147.120

[Renumbered 133.797]



Section 147.125 - Determining amount of compensation; deduction of other benefits.

(a) Need not consider whether or not the alleged assailant has been apprehended or brought to trial or the result of any criminal proceedings against that person;

(b) Shall determine the amount of the loss to the applicant and, in the case of a deceased victim, of the victim’s survivors or dependents as determined under ORS 147.035;

(c) Shall determine the degree or extent to which the victim’s acts or conduct contributed to the injuries or death of the victim, and may reduce or deny the award of compensation accordingly. However, the department may disregard for this purpose the responsibility of the victim for the injury of the victim where the record shows that such responsibility was attributable to efforts by the victim to prevent a crime or an attempted crime from occurring in the presence of the victim or to apprehend a person who had committed a crime in the presence of the victim;

(d) Except as provided in paragraph (e) of this subsection, shall deduct the amount of benefits, payments or awards that are payable under the Workers’ Compensation Law, from local governmental, state or federal funds or from any source, and that the victim or survivors or dependents of the victim have received or to which the victim or survivors or dependents of the victim are entitled as a result of the death or injury of the victim;

(e) Shall not deduct the amount of proceeds from life insurance or contributions from the community that the survivors or dependents of the victim have received or to which the survivors or dependents of the victim are entitled as a result of the death of the victim;

(f) Shall consider the amount of money available for victim compensation awards as provided in the current biennial department budget approved by the Legislative Assembly or the Emergency Board, and the anticipated claims against that money; and

(g) Shall award the resultant amount to the applicant as provided in ORS 147.165.

(2) In determining the amount of an award to be made to an applicant, the department may consider the number and type of claims filed and anticipated to be filed with the department during the current biennial budget period. If the department determines that insufficient funds will be available during the current biennial budget period to pay all filed and anticipated awards, it may prioritize claims or prorate awards based upon the anticipated available funds. The department’s decision to prioritize or prorate claims or awards is not subject to administrative or judicial review, including review under ORS 147.155.

[1977 c.376 §10; 1987 c.770 §5; 1989 c.542 §4; 1991 c.862 §6; 1999 c.128 §1; 2001 c.372 §1]



Section 147.130

[Renumbered 133.803]



Section 147.135 - Processing compensation application; order; contents.

(1) Its findings of fact; and

(2) Its decision as to whether or not compensation is due under ORS 147.005 to 147.367.

[1977 c.376 §14; 1999 c.129 §1; 2012 c.81 §11]



Section 147.140

[Renumbered 133.805]



Section 147.145 - Review of order; reconsideration; notice to applicant.

[1977 c.376 §15]



Section 147.150



Section 147.155 - Appeal to Workers’ Compensation Board; hearing; record; evidence considered; board determination not subject to further review.

(2) The request for hearing shall be in writing. The request shall include the applicant’s address, shall be signed by the applicant and shall be mailed to the board.

(3) The board shall conduct a hearing upon at least 10 days’ notice by mail to all interested persons.

(4) A record of all proceedings at the hearing shall be kept but need not be transcribed.

(5) The board is not bound by rules of evidence or by technical or formal rules of procedure, and may conduct the hearing in any manner that will achieve substantial justice. However, no evidence is admissible at a hearing that has not previously been considered by the department. The decision by the board shall be final and shall not be subject to further administrative or judicial review.

[1977 c.376 §15a]



Section 147.160



Section 147.165 - Payment of awards; awards to minors and incompetents.

(2) Where a person eligible to receive an award under ORS 147.005 to 147.367 is a person under the age of 18 years or an incompetent, the award may be paid to a relative, guardian or attorney of such person on behalf of and for the benefit of such person. In such case the payee shall:

(a) File an annual accounting of the award with the department; and

(b) Take such other action as the department shall determine is necessary and appropriate for the benefit of the beneficiary of the award.

(3) A person who is incarcerated is not eligible for payments for loss of earnings for the period of incarceration.

(4) Payment of claims is subject to availability of funds for victim compensation awards as provided in the department budget approved by the Legislative Assembly or the Emergency Board.

[1977 c.376 §16; 1987 c.770 §6; 1991 c.862 §7; 2012 c.81 §12]



Section 147.170



Section 147.180



Section 147.190

[Renumbered 133.817]



Section 147.200

[Renumbered 133.823]



Section 147.205 - Authority of Department of Justice; assistance from other agencies; examination of victims; reports to Governor and Legislative Assembly; rules.

(a) Appoint such employees and agents as it determines are necessary, fix their compensation within the limitations provided by law, and prescribe their duties.

(b) Request and obtain from law enforcement agencies, district attorneys, county juvenile departments, the Department of Human Services, the Oregon Youth Authority and the Department of Corrections such assistance and information as will enable the Department of Justice to carry out its functions and duties under ORS 147.005 to 147.367. The Department of Justice may obtain assistance and information under this paragraph, notwithstanding any other law relating to the confidentiality or disclosure of records. The Department of Justice:

(A) Shall maintain the confidentiality of any privileged or confidential information or records obtained under this paragraph;

(B) May use the information or records only for the purposes authorized by ORS 147.005 to 147.367; and

(C) May not disclose the contents of any privileged or confidential records to any other person or entity.

(c) Adopt rules pursuant to ORS chapter 183.

(d) Direct medical examination of victims.

(e) Determine all claims for awards filed with the department pursuant to ORS 147.005 to 147.367, and to reinvestigate or reopen cases as the department deems necessary.

(f) Report biennially to the Governor and to the Legislative Assembly on its activities.

(2) Notwithstanding any other law relating to the confidentiality or disclosure of records, when a crime victim applies for compensation under ORS 147.005 to 147.367, a person that provides medical services or supplies or pays the costs of medical services or supplies provided to the crime victim shall provide to the Department of Justice any individually identifiable health information the person has in the person’s possession about the crime victim if:

(a) The department requests the information; and

(b) A release authorizing the surrender has been completed under ORS 147.105 (1)(h).

(3) As used in subsection (2) of this section:

(a) "Pays" includes, but is not limited to, payments made directly or indirectly through settlements, judgments, insurance, Medicaid, other compensation or restitution.

(b) "Person" includes, but is not limited to, health care providers and their agents, insurers and their agents, employers and public bodies as defined in ORS 174.109.

[1977 c.376 §12; 1987 c.770 §7; 1997 c.396 §1; 2003 c.351 §2; 2012 c.81 §13]



Section 147.210

[Renumbered 133.825]



Section 147.215 - Attorney General as legal adviser to department; assistance by governmental agencies.

(2) Law enforcement officials and other agencies of the state or local governmental units are authorized to give and shall provide any assistance or information requested by the department under ORS 147.205 (1)(b).

[1977 c.376 §13; 2003 c.351 §3; 2012 c.81 §14]



Section 147.220



Section 147.225 - Criminal Injuries Compensation Account.

[1977 c.376 §22; 2003 c.789 §§4,6; 2007 c.23 §2; 2007 c.268 §4; 2012 c.81 §15]



Section 147.227 - Disbursement of moneys to be used for victims’ assistance programs; qualifications; rules.

(2) To qualify for approval by the Attorney General under this section, a victims’ assistance program must:

(a) Be administered by the district attorney of the county or city attorney of the city;

(b) Provide services to victims of all crimes;

(c) Give service priority to victims of serious crimes against persons;

(d) Collaborate with community-based and government agencies to benefit victims; and

(e) Provide the following core services to victims of crime:

(A) Inform victims, as soon as practicable, of the rights granted to victims under Oregon law.

(B) Advocate for victims of serious person crimes as they move through the criminal justice system and advocate, when requested, for all other victims of crime.

(C) Involve victims, when practicable or legally required, in the decision-making process in the criminal justice system.

(D) Ensure that victims are informed, upon request, of the status of the criminal case involving the victim.

(E) Assist victims in preparing and submitting crime victims’ compensation program claims to the Department of Justice under ORS 147.005 to 147.367.

(F) Assist victims in preparing restitution documentation for purposes of obtaining a restitution order.

(G) Prepare victims for court hearings by informing them of the procedures involved.

(H) Assist victims with the logistics related to court appearances when practicable and requested.

(I) Accompany victims to court hearings when practicable and requested.

(J) Encourage and facilitate victims’ testimony.

(K) Inform victims of the processes necessary to request the return of property held as evidence.

(3) If a victims’ assistance program substantially complies with subsection (2) of this section and the Attorney General determines that it would be impracticable for the program to achieve full compliance, the Attorney General may approve the program on a temporary basis, subject to conditions the Attorney General deems appropriate.

(4) The Attorney General shall adopt administrative rules:

(a) Establishing criteria for the equitable distribution of moneys disbursed under subsection (1) of this section among participating cities and counties; and

(b) Establishing an advisory committee to provide consultation on the distribution of the moneys. The advisory committee shall consist of at least the following members:

(A) A representative of the Department of Justice;

(B) A representative of the Oregon District Attorneys Association; and

(C) A representative of a prosecuting attorney’s victim assistance program.

(5) As used in this section, "Attorney General" includes a designee of the Attorney General.

[1987 c.905 §11; 1997 c.872 §30; 2001 c.829 §4; 2005 c.700 §7; 2007 c.24 §1; 2009 c.176 §1; 2011 c.597 §126]



Section 147.230



Section 147.231 - Disbursement of moneys to agencies that provide services to victims of crimes; rules.

(2) Funds distributed under this section may be used only for services to victims of violent crimes, property crimes and crimes involving fraud and deception and may not be used to replace funds otherwise available for services to victims of crime.

(3) As used in this section, "services" includes, but is not limited to:

(a) Crisis intervention services;

(b) Providing, in an emergency, transportation to court, short-term child care, temporary housing and security measures;

(c) Assistance in participating in criminal justice proceedings;

(d) Preparation, publication and distribution of materials that inform victims of violent crimes, property crimes and crimes involving fraud and deception of the services that are available;

(e) Salaries of persons who provide direct services to victims of violent crimes, property crimes and crimes involving fraud and deception to the extent that the persons provide the services; and

(f) Counseling for victims of property crimes and crimes involving fraud and deception.

(4) Applicants for grants under subsection (1) of this section shall:

(a) Certify that priority will be given to providing assistance to victims of violent crimes including, but not limited to, victims of sexual assault, domestic violence and child abuse; and

(b) Provide any information and assurances that the Department of Justice may require.

(5) The Attorney General or the Attorney General’s designee may administer the grants authorized by this section concurrently with the administration of the federal Victims of Crime Act grants, federal Violence Against Women Act grants and any other state or federal grants related to serving victims of violent crimes, property crimes and crimes involving fraud or deception.

(6) The department shall adopt rules pursuant to ORS chapter 183 to carry out the provisions of this section.

[1997 c.758 §2; 2003 c.349 §2; 2003 c.789 §§5,7; 2007 c.23 §3; 2007 c.268 §5; 2009 c.411 §1]



Section 147.235



Section 147.240 - Department of Justice to submit claims to account for payment of awards.

[1977 c.376 §23; 2012 c.81 §16]



Section 147.245 - Disposition of moneys recovered from assailant; disposition of gifts or grants.

(2) Any gifts, contributions, grants or federal funds specifically given to the department for the benefit of victims of crimes shall be credited to the Criminal Injuries Compensation Account.

[1977 c.376 §24; 2005 c.383 §11]



Section 147.250

[Renumbered 133.839]



Section 147.253

[Renumbered 133.843]



Section 147.255 - Recovery of moneys paid on fraudulent claims; recovery of fees.

(1) To recover any awards made because of fraudulent claims.

(2) On behalf of the applicant or recipients, to recover all fees paid to a counsel or agent in violation of ORS 147.315.

[1977 c.376 §25]



Section 147.256

[Renumbered 133.845]



Section 147.259



Section 147.260

[Renumbered 133.847]



Section 147.265



Section 147.270

[Renumbered 133.853]



Section 147.275 - Proceeds of compensable crime; escrow account for benefit of victims; notice; distribution; hearing; definitions; rules.

(b) When any person or other legal entity contracts to pay the proceeds of the compensable crime to any individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or whenever any person or other legal entity contracts with a representative or assignee of that individual to pay the proceeds of the compensable crime committed by that individual, the person or legal entity shall promptly submit a copy of the contract to the Department of Justice and pay to the department any proceeds which otherwise, under the terms of the contract, would be paid to the accused or convicted individual, the person found guilty except for insanity or the representative or assignee of the individual.

(2) The department shall deposit proceeds received under this section in an escrow account established for the benefit of the victims or dependents of the victims of the crime for which the individual whose proceeds are placed in the escrow account is convicted or found guilty except for insanity. Proceeds in the escrow account shall be paid to satisfy judgments as provided in subsection (3) of this section or restitution orders under ORS 137.103 to 137.109.

(3) A person is entitled to payment of proceeds from the escrow account established under this section if:

(a) The person is the victim or a dependent of a deceased victim of a compensable crime for which the individual whose proceeds are placed in the escrow account is convicted or found guilty except for insanity; and

(b) Within five years after the establishment of the escrow account, the person commences a civil action against such individual in a court of competent jurisdiction and receives a money judgment for damages suffered as a result of the crime.

(4) The department, at least once every year for five years from the date it establishes the escrow account, shall cause to have published a legal notice in a newspaper of general circulation in the county in which the crime was committed and in the counties adjoining such county advising victims that the escrow proceeds are available to satisfy judgments pursuant to this section. The department may, in its discretion, provide for such additional notice as it considers necessary.

(5) Upon dismissal of charges or acquittal of any individual whose proceeds are placed in an escrow account under this section, the department shall immediately pay such individual the proceeds in the escrow account.

(6) Upon a showing by any convicted individual or the individual found guilty except for insanity that five years have elapsed from the establishment of the escrow account in which the individual’s proceeds have been placed under this section and that no civil actions by victims or dependents of deceased victims of the individual’s crime have been commenced, the department shall immediately pay any proceeds in the escrow account to such individual or the legal representative of the individual.

(7) Any action taken by an individual charged with or convicted of committing a compensable crime in this state, including, but not limited to, execution of a power of attorney or creation of a corporate entity, to defeat the purpose of this section is null and void. Any action taken by an individual found guilty except for insanity with regard to a compensable crime in this state is similarly null and void.

(8) When an escrow account has insufficient funds to meet all judgments presented by victims or their representatives, the escrow account shall be prorated among the victims or their representatives on the basis of the amounts of the unsatisfied judgments or partially satisfied judgments. There shall be no payment from the escrow account to a victim or a victim’s representative until either the amounts of all unsatisfied judgments are determined, or it is determined that the payment for an unsatisfied judgment will not diminish the escrow account so that other potential victim claims could not be satisfied.

(9)(a) The Department of Justice may notify any person whom the department believes to be in possession of the proceeds of a compensable crime, or to have contracted to pay the proceeds of a compensable crime as described in subsection (1) of this section, of the requirements of this section.

(b) Any person who disputes whether that person either possesses or has contracted to pay the proceeds of a compensable crime may ask for a contested case hearing on the question before the department. The hearing shall be conducted in accordance with the provisions of ORS chapter 183.

(10) Notwithstanding subsection (9) of this section, the Department of Justice may seek provisional remedies, including garnishment or injunctive relief, to prevent the payment of money or property which the department asserts to be the proceeds of a compensable crime to an individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or to the representative or assignee of that individual, until the character of the property or money is determined.

(11) The Department of Justice may adopt rules to carry out the purposes of this section.

(12) As used in this section, "proceeds of a compensable crime" means any property or assets, tangible or intangible:

(a) That are obtained during the commission of the compensable crime; or

(b) That are obtained after commission of the crime primarily because of commission of the compensable crime.

(13) As used in this section, "proceeds of a compensable crime" does not include property or assets that have been forfeited pursuant to law or that constitute contraband. It also does not include property or assets in which the individual charged or convicted of committing a compensable crime has no legal or equitable interest.

[1985 c.552 §3; 1987 c.158 §21; 1995 c.344 §1; 1997 c.249 §46]



Section 147.280

[Renumbered 133.855]



Section 147.281 - Definitions.

(1) "Action" means an action, suit or proceeding.

(2) "Assistance" means compensation paid by the Department of Justice under ORS 147.005 to 147.367 to or on behalf of an applicant or recipient.

(3) "Claim" means a claim of an applicant or recipient for damages for injuries against an assailant or any other person or entity alleged to be liable for the injury constituting the basis for the claim.

(4) "Compromise" means a compromise between an applicant or recipient and an assailant or any other person or entity against whom the applicant or recipient has a claim.

(5) "Judgment" means a judgment in an action brought by an applicant or recipient to enforce the claim of the applicant or recipient.

(6) "Recipient" means a person who has received assistance.

(7) "Settlement" means a settlement between an applicant or recipient and an assailant or any other person or entity against whom the applicant or recipient has a claim.

[2005 c.383 §2]



Section 147.283 - Notice to Department of Justice of claim or action to enforce claim for injuries.

[2005 c.383 §3]



Section 147.285 - Creation of lien.

[2005 c.383 §4]



Section 147.287 - Perfection of lien.

(a) Upon receiving notice under ORS 147.283, record a notice of lien in the County Clerk Lien Record of the county in which the person against whom the claim is made or action is brought resides. If the claim or action is against a corporation, the department shall record the notice of lien in the County Clerk Lien Record of the county in which the corporation has its principal place of business. If the claim or action is against a public body, as defined in ORS 174.109, the department shall record the notice of lien in the County Clerk Lien Record of the county in which the public body has its main office.

(b) Prior to the date of the satisfaction of the judgment or final payment under a settlement or compromise, deliver a copy of the notice of lien by certified mail or personal service to all parties bound by the judgment, settlement or compromise or to an attorney or insurer that represents a party bound by the judgment, settlement or compromise. The department may send the notice by first class mail to any party, attorney or insurer that does not accept the certified mail containing the notice.

(2) Upon the recording of a notice of lien under subsection (1)(a) of this section, the recording officer shall enter the name of the injured person, the approximate date of the injury and the name of the department as a lienor in the lien docket under ORS 87.575 and shall make an index to the lien docket in the names of the injured person and the department.

[2005 c.383 §5; 2014 c.45 §27]



Section 147.289 - Notice of lien; form.

______________________________________________________________________________

Notice is given by this form that the Department of Justice has provided assistance to____________, a person who was injured on or about the ___ day of ______ in the city of ______ and State of ______, and the Department of Justice asserts a lien to the extent provided in ORS 147.285 for the amount of the assistance upon any amount due and owing ________ (name of injured person) under a judgment, settlement or compromise from ______ alleged to have caused such injuries and from any other person or entity liable for the injury or obligated to compensate the injured person on account of such injuries.

Department of Justice

by____________,

Attorney General or designee.

State of Oregon, )

) ss.

County of______ )

I, ____________, being first duly sworn on oath say: That I am the Attorney General or designee; that I have read the foregoing notice of lien and know the contents of the notice of lien and believe the contents to be true.

____________

Subscribed and sworn to before me this ___ day of______,______.

____________, Notary Public.

______________________________________________________________________________

[2005 c.383 §6]



Section 147.290



Section 147.292 - Notice of amount of judgment, settlement or compromise.

[2005 c.383 §7]



Section 147.294 - Liability of person making payment after notice of lien is recorded.

[2005 c.383 §8]



Section 147.296 - Action for failure to provide notice.

[2005 c.383 §9]



Section 147.298 - Where action may be initiated.

[2005 c.383 §10]



Section 147.305 - Effect of criminal conviction on compensation proceedings.

[1977 c.376 §11]



Section 147.315 - Charging fees to applicants prohibited.

[1977 c.376 §17; 2012 c.81 §17]



Section 147.325 - Compensation not subject to assignment or legal process prior to receipt by beneficiary.

[1977 c.376 §18; 1991 c.862 §8; 2012 c.81 §18]



Section 147.335 - Compensation rights not to survive beneficiary; death of beneficiary after filing of application.

[1977 c.376 §19; 1991 c.862 §9; 2012 c.81 §19]



Section 147.345 - State subrogated to rights accruing to beneficiary; suit by state against assailant; disposition of proceeds; settlement.

(2)(a) On behalf of the state, the Department of Justice may bring suit against an assailant to recover the amount of compensation paid to an applicant or recipient of an award made pursuant to ORS 147.005 to 147.367 as a result of the assailant’s commission of a compensable crime. Before initiating a suit under this subsection, the Department of Justice must notify the applicant or recipient that the Department of Justice is going to initiate a suit. A suit under this subsection does not affect any right or right of action accruing to the applicant or recipient against the assailant for the injury constituting the basis for the award, except that the assailant may be able to offset payments made to the Department of Justice against any award to the applicant or recipient for the same damages. The assailant also may offset any payments the assailant has made to the applicant or recipient for the same damages against any recovery by the Department of Justice under this subsection.

(b) In a suit under this subsection, the Department of Justice may recover attorney fees and costs of suit.

(c) Each separate payment of compensation under ORS 147.005 to 147.367 creates a cause of action under this subsection.

(3) Any settlement of a right or right of action against the assailant or any other person or entity by the victim or the dependent of the victim based on the compensable crime must be approved by the Department of Justice if the department has made an award to the victim or the dependent of the victim. If the settlement is not approved by the department, the department may void the settlement.

[1977 c.376 §20; 1987 c.770 §8; 2001 c.371 §1; 2012 c.81 §20]



Section 147.355



Section 147.365 - Law enforcement agencies to inform crime victims of compensation procedure; agencies not civilly liable for failure to comply.

(2) No law enforcement agency shall be civilly liable for a failure to comply with subsection (1) of this section.

[1977 c.376 §27; 2012 c.81 §21]



Section 147.367 - Services to victims of acts of mass destruction; Department of Justice.

(2) The department may assist in delivering services to individuals traumatized by an act of war, terrorism or sabotage or a criminal act that results in the death of, or physical injury to, numerous individuals or that results in the massive destruction of property.

[2003 c.770 §11]



Section 147.375



Section 147.390 - Payment of expenses by department.

(a) The expenses are actually paid or incurred by the applicant; and

(b) A claim is filed on behalf of the child in the manner provided in ORS 147.015.

(2) The Department of Justice may pay compensation for child abuse medical assessments or medical examinations required by ORS 419B.023 regardless of whether a finding of abuse is made and only if other insurance is unavailable. If the department pays compensation, the department shall pay the compensation directly to the provider of the services. The medical fee schedules for payment under this section shall be the schedules adopted under ORS 147.035.

[1997 c.872 §25; 2009 c.296 §3; 2013 c.720 §16]

Note: 147.390 and 147.391 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.391 - Limitation on obligation of Criminal Injuries Compensation Account under ORS 147.390.

[1997 c.872 §26; 2001 c.829 §5]

Note: See note under 147.390.



Section 147.395 - Definitions.

(1) "Complete medical assessment" means an assessment that consists of:

(a) A medical examination;

(b) The collection of forensic evidence using an evidence collection kit approved by the Department of State Police; and

(c) The offering and, if requested, provision of emergency contraception, sexually transmitted disease prevention and, for a victim who is 17 years of age or younger, prescriptions for emergency contraception.

(2) "Medical assessment" means a complete or partial medical assessment.

(3) "Partial medical assessment" means an assessment that consists of:

(a) A medical examination; and

(b) The offering and, if requested, provision of emergency contraception, sexually transmitted disease prevention and, for a victim who is 17 years of age or younger, prescriptions for emergency contraception.

[2003 c.789 §1; 2007 c.268 §1]

Note: 147.395 to 147.399 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.397 - Payment of costs; form; provider reimbursement; rules.

(a) A complete medical assessment obtained by the victim of a sexual assault if the victim obtains the medical assessment no later than 84 hours after the sexual assault.

(b) A partial medical assessment obtained by the victim of a sexual assault if the victim obtains the medical assessment no later than seven days after the sexual assault.

(2) The department may not deny payment under this section for any of the following reasons:

(a) The victim of a sexual assault has not reported the assault to a law enforcement agency.

(b) The identity of a victim of a sexual assault is not readily available to the department because forensic evidence has been collected from the victim and preserved in a manner intended to protect the victim’s identity.

(3) The department shall develop a form that the victim of a sexual assault must complete if the victim wants the department to pay for a medical assessment as provided in subsection (1) of this section. The department shall make copies of the form available to providers of medical assessments. The form must inform the victim that:

(a) A complete or partial medical assessment can be obtained regardless of whether the victim reports the assault to a law enforcement agency; and

(b) A complete or partial medical assessment can be performed and evidence collected in a manner intended to protect the victim’s identity.

(4) When the victim of a sexual assault completes the form developed by the department under subsection (3) of this section, the victim shall submit the form to the provider of the medical assessment. The provider shall submit the form with a bill for the medical assessment to the department. A provider who submits a bill under this subsection may not bill the victim or the victim’s insurance carrier for the medical assessment except to the extent that the department is unable to pay the bill due to lack of funds or declines to pay the bill.

(5) Providers of medical assessments that seek reimbursement under this section shall:

(a) Maintain records of medical assessments that protect the identity of victims of sexual assault and keep confidential the identity of victims who have not reported the sexual assault to a law enforcement agency;

(b) Store forensic evidence collection kits and transfer custody of the kits to a law enforcement agency having jurisdiction over the geographic area where the provider is located; and

(c) Cooperate with law enforcement agencies to develop and implement procedures that protect the identities of victims while allowing retrieval and assessment of evidence collection kits and related evidence.

(6) Law enforcement agencies that receive evidence collection kits as provided by subsection (5) of this section shall preserve the kits and any related evidence for at least six months.

(7) A provider may not charge the department more for a complete medical assessment or a partial medical assessment than the maximum amounts established by the department by rule for the assessments.

(8) The victim of a sexual assault may obtain a medical assessment and complete and submit a form under this section regardless of whether the victim reports the sexual assault to a law enforcement agency.

(9) This section does not require the department to pay any costs of treatment for injuries resulting from the sexual assault.

(10) The department may adopt rules necessary to carry out the provisions of this section.

[2003 c.789 §2; 2007 c.268 §2]

Note: See note under 147.395.



Section 147.399 - Sexual Assault Victims’ Emergency Medical Response Fund.

(2) The Department of Justice may accept moneys from any source for the purpose of carrying out the provisions of ORS 147.397. The department shall deposit moneys accepted under this subsection in the Sexual Assault Victims’ Emergency Medical Response Fund.

[2003 c.789 §3]

Note: See note under 147.395.



Section 147.401 - Sexual assault response teams.

(a) A representative of the district attorney’s office;

(b) A representative of a prosecution-based victim assistance program or unit;

(c) A sexual assault forensic examiner;

(d) At the discretion of the district attorney, a representative of the county sheriff’s office or a representative of local law enforcement agencies or both;

(e) A representative of a nonprofit agency or program that receives moneys administered by the Department of Human Services or the Department of Justice and that offers safety planning, counseling, support or advocacy to victims of sexual assault; and

(f) Other persons the district attorney considers necessary for the operation of the team or as recommended by the team.

(2) Each team must meet:

(a) At least quarterly at a time appointed by the district attorney of the county; and

(b) Independently of the county’s multidisciplinary child abuse team.

(3)(a) Each team shall develop and adopt protocols addressing the response to adult and adolescent sexual assault victims in the county.

(b) Protocols adopted pursuant to paragraph (a) of this subsection may incorporate by reference, in part or in whole, protocols relating to child sexual abuse developed pursuant to ORS 418.747.

[2011 c.511 §1]

Note: 147.401 and 147.403 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.403 - Policies, guidelines and training requirements for providers of medical care to sexual assault patients.

(2)(a) Each hospital, emergency medical service provider, intermediate care facility, skilled nursing facility, long term care facility and residential care facility in this state that performs forensic medical examinations of sexual assault patients shall:

(A) Adopt, in addition to the facility’s own guidelines, if any, the State of Oregon Medical Guideline for Sexual Assault Evaluation of Adolescent and Adult Patients developed and published by the Attorney General’s Sexual Assault Task Force.

(B) Except as provided in paragraph (b) of this subsection, employ or contract with at least one sexual assault forensic examiner who has completed didactic training sufficient to satisfy the training requirement for certification by the Oregon SAE/SANE Certification Commission established by the Attorney General.

(b) Paragraph (a)(B) of this subsection does not apply to a hospital that performs forensic medical examinations only of sexual assault patients who are minors. Such a hospital may use physicians, physician assistants licensed under ORS 677.505 to 677.525 and nurses to conduct the examinations in consultation with a social worker trained in assisting sexual assault victims who are minors.

[2011 c.511 §2; 2014 c.45 §28]

Note: See note under 147.401.



Section 147.405 - Short title.

[1987 c.2 §1]

Note: Legislative Counsel has substituted "chapter 2, Oregon Laws 1987," for the words "this Act" in sections 1, 2 and 18, chapter 2, Oregon Laws 1987, compiled as 147.405, 147.410 and 147.415. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1987 Comparative Section Table located in Volume 20 of ORS.



Section 147.410 - Purpose.

[1987 c.2 §2]

Note: See note under 147.405.



Section 147.415 - Severability.

[1987 c.2 §18]

Note: See note under 147.405.



Section 147.417 - Victim to be notified of constitutional rights.

(a) Provides notice to the victim named in the accusatory instrument, the victim’s guardian or, in a homicide case, the victim’s next of kin; and

(b) Presents, if written notice is given, the notice directly to the victim or sends the notice to the last address given to the law enforcement agency by the victim.

(2) Failure by a law enforcement agency to properly notify the victim as required by this section:

(a) Is not grounds for setting aside a conviction.

(b) Does not affect the validity of a plea, except as provided by section 42 or 43, Article I of the Oregon Constitution.

(3) Nothing in subsection (2) of this section justifies a failure to properly notify the victim.

(4)(a) As used in this section, "law enforcement agency" means the police agency that initially responds in the case, the police agency that investigates the case or the district attorney who prosecutes the case.

(b) The district attorney shall determine if the notice required by this section has been given and, if not, shall provide the notice.

[1997 c.313 §5; 2009 c.178 §25]



Note 147.417, 147.419 and 147.421



Section 147.419 - Authority of victim to obtain copy of transcript or tape of criminal proceeding.

[1997 c.313 §2]

Note: See note under 147.417.



Section 147.421 - Information about defendant that public body is required to provide to victim.

(a) The conviction and sentence;

(b) Criminal history;

(c) Imprisonment; and

(d) Future release from physical custody.

(2) A public body, in its discretion, may provide the requested information by furnishing the victim with copies of public records. The public body may charge the victim its actual cost for making public records available as provided in ORS 192.440 (4).

(3) As used in this section:

(a) "Criminal history" means a description of the prior arrests, convictions and sentences of the person.

(b) "Future release" means the projected or scheduled date of release of the person from confinement, the name and location of the correctional facility from which the person is to be released and the community where the person is scheduled to reside upon release.

(c) "Imprisonment" means the name and location of the correctional facility in which the person is confined.

(d) "Public body" has the meaning given that term in ORS 192.410.

[1997 c.313 §6; 2007 c.467 §2]

Note: See note under 147.417.



Section 147.425 - Personal representative.

(a) "Health care provider" has the meaning given that term in ORS 192.556.

(b) "Law enforcement agency" means:

(A) A city or municipal police department.

(B) A county sheriff’s office.

(C) The Oregon State Police.

(D) A district attorney.

(E) A police department established by a university under ORS 352.121 or 353.125.

(F) A special campus security officer commissioned under ORS 352.118.

(G) An authorized tribal police officer as defined in ORS 181A.680.

(c) "Person crime" means a person felony or person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission.

(d) "Personal representative" means a person selected under subsection (2) of this section to accompany the victim of a crime to certain phases of an investigation and prosecution.

(e) "Protective service worker" means an employee or contractor of a local or state agency whose role it is to protect children or vulnerable adults from abuse or neglect.

(2) A victim of a person crime, who is at least 15 years of age at the time the crime is committed, may select a person who is at least 18 years of age as the victim’s personal representative for purposes of this section. The victim may not select a person who is a suspect in, or a party or witness to, the crime as a personal representative.

(3) Except for grand jury proceedings and child abuse assessments occurring at a child advocacy center recognized by the Department of Justice, a personal representative may accompany the victim to those phases of the investigation, including medical examinations, and prosecution of the crime at which the victim is entitled or required to be present.

(4) A health care provider, law enforcement agency, protective service worker or court may not prohibit a personal representative from accompanying a victim as authorized by subsection (3) of this section unless the health care provider, law enforcement agency, protective service worker or court believes that the personal representative would compromise the process.

(5) A health care provider, law enforcement agency, protective service worker or court is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to a decision under subsection (4) of this section to prohibit a personal representative from accompanying a victim.

(6) The fact that a personal representative was allowed or was not allowed to accompany a victim may not be used as a basis for excluding otherwise admissible evidence.

(7) The fact that a victim has or has not selected a personal representative under this section may not be used as evidence in the criminal case.

[2005 c.490 §1; 2011 c.506 §19; 2011 c.644 §§21,44; 2013 c.180 §§19,20; 2015 c.174 §9; 2015 c.767 §§48,49]

Note: 147.425 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.430 - Speedy trial.

(a) The right to have the trial or adjudication, including the imposition and execution of the sentence or disposition, conducted with all practicable speed.

(b) The right to the prompt and final conclusion of the criminal or juvenile delinquency proceeding in any related appellate or post-judgment proceeding.

(2) The sole remedy for a violation of the rights described in subsection (1) of this section is for the trial or proceeding to promptly occur or for the sentence to be promptly imposed or executed. This remedy may not be imposed if the remedy would:

(a) Affect the defendant’s due process right to adequately prepare and present a defense;

(b) Impair the right of the defendant to a fair and impartial hearing in accordance with the Oregon and United States Constitutions; or

(c) Impair the ability of the state to prepare and locate witnesses.

(3) Nothing in this section authorizes:

(a) The dismissal of a criminal or juvenile delinquency proceeding;

(b) The imposition of sanctions against the state or the defendant; or

(c) A court to sever into separate trials or proceedings a single charging instrument alleging criminal acts committed against multiple victims.

(4) Upon the victim’s request, the state may assert the rights of the victim on behalf of the victim.

(5) A victim who intends to assert a right described in this section must assert the right:

(a) Orally, at any critical stage of the proceedings as described in section 42, Article I of the Oregon Constitution; or

(b) In writing, after providing a copy to the parties.

(6) When a victim asserts a right described in this section, the court may hold a hearing or resolve the issue based on the record of the case.

(7) As used in this section, "victim" means any person determined by the prosecuting attorney or the court to have suffered direct financial, psychological or physical harm as a result of a crime and, in the case of a victim who is a minor, the legal guardian of the minor.

[2009 c.563 §1]

Note: 147.430 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.433 - Rights afforded upon request; notice; attendance; protection.

(a) The right to be notified by the district attorney of the victims’ rights described in this section and ORS 138.627 and 144.750;

(b) The right to reasonable, accurate and timely notice from the Attorney General when an appeal is taken in the criminal proceeding;

(c) The right to reasonable, accurate and timely notice from the counsel for the state when a conviction in the criminal proceeding is the subject of a petition for post-conviction relief filed under ORS 138.510 to 138.680;

(d) The right to attend any public hearing related to the criminal proceeding that is conducted by an appellate court; and

(e) The right to be reasonably protected from the offender, if the offender is present, at any related appellate or post-conviction relief proceeding.

(2) The provisions of this section apply only to criminal proceedings involving a defendant charged with or convicted of:

(a) A person felony, as that term is defined in the rules of the Oregon Criminal Justice Commission;

(b) A person Class A misdemeanor, as that term is defined in the rules of the Oregon Criminal Justice Commission;

(c) Burglary in the first degree under ORS 164.225;

(d) A sex crime as defined in ORS 163A.005; or

(e) An attempt, conspiracy or solicitation to commit a crime described in paragraph (a) or (b) of this subsection.

(3) As used in this section, "victim" has the meaning given that term in ORS 131.007.

[2010 c.89 §1]

Note: 147.433 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.438 - Habeas corpus proceedings in federal court.

[2010 c.89 §5]

Note: 147.438 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.450 - Definitions.

(1) "Domestic violence" has the meaning given that term in ORS 135.230 and includes teen dating violence.

(2) "Sexual assault" means any unwanted sexual contact as defined in ORS 163.305.

(3) "Teen dating violence" means:

(a) A pattern of behavior in which a person uses or threatens to use physical, mental or emotional abuse to control another person who is in a dating relationship with the person, where one or both persons are 13 to 19 years of age; or

(b) Behavior by which a person uses or threatens to use sexual violence against another person who is in a dating relationship with the person, where one or both persons are 13 to 19 years of age.

[2001 c.870 §23; 2007 c.71 §40; 2012 c.69 §2]

Note: 147.450 to 147.471 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.453 - Oregon Domestic and Sexual Violence Services Fund.

(1) Provides safety for and assists victims of domestic violence and sexual assault, promotes effective intervention and reduces the incidence of domestic violence and sexual assault;

(2) Advocates for victims and for domestic violence and sexual assault services;

(3) Promotes and facilitates interagency and interdepartmental cooperation among state agencies, including the Department of Human Services, and among different levels of government in this state in the delivery and funding of services; and

(4) Encourages and supports services, programs and curricula to educate and inform students in grades 7 through 12 about teen dating violence and domestic violence, to provide assistance to victims of teen dating violence and domestic violence, and to prevent and reduce the incidence of teen dating violence and domestic violence.

[2001 c.870 §24; 2009 c.411 §2; 2012 c.69 §3; 2015 c.400 §1]

Note: See note under 147.450.



Section 147.456 - Plan for allocation of funds; Department of Justice.

(a) The Department of Human Services;

(b) The Department of State Police;

(c) The Oregon Coalition Against Domestic and Sexual Violence;

(d) The Governor’s Council on Domestic Violence;

(e) The Attorney General’s Sexual Assault Task Force;

(f) Victims of domestic and sexual violence;

(g) Representatives of county governments and county human services departments;

(h) Representatives of local domestic violence councils;

(i) Representatives of domestic violence victim services providers or advocacy organizations; and

(j) Other interested organizations.

(2) The plan developed under subsection (1) of this section shall:

(a) Set the criteria, procedures and timelines for allocation of funds;

(b) Establish uniform systems for reporting requirements, collecting statistical data and reporting measurable outcomes for programs that receive funding;

(c) Set guidelines for the planning, coordination and delivery of services by programs that receive funding;

(d) Provide a process whereby the Department of Justice may review all findings from data collected from programs that receive funding. If the department conducts a review, the department shall use the information to develop future economic resources and services and to coordinate services; and

(e) Further the purposes set forth in ORS 147.453.

[2001 c.870 §26]

Note: See note under 147.450.



Section 147.459 - Considerations in developing plan.

(1) Balance funding for intervention, infrastructure and prevention services;

(2) Prioritize services;

(3) Utilize local community plans reflecting local program service needs;

(4) Establish programs and services for victims of both domestic violence and sexual assault;

(5) Establish programs that are culturally specific; and

(6) Ensure that there is a coordinated community response to domestic violence and sexual assault and, to the extent practicable, ensure that domestic violence and sexual assault services are coordinated with other community services.

[2001 c.870 §29]

Note: See note under 147.450.



Section 147.462 - Limits on expenditures from fund.

(1) Expend no less than 15 percent of moneys distributed under the plan developed under ORS 147.456 on sexual assault services; and

(2) Expend no more than 10 percent of the moneys distributed under the plan on administrative costs.

[2001 c.870 §28; 2007 c.299 §1]

Note: See note under 147.450.



Section 147.465 - Grantmaking; rules.

(2) The Attorney General may hire staff necessary to accomplish the purposes of the plan developed under ORS 147.456.

(3) In accordance with ORS chapter 183, the Attorney General shall adopt rules necessary to carry out the provisions of ORS 147.450 to 147.471.

[2001 c.870 §25; 2007 c.71 §41]

Note: See note under 147.450.



Section 147.468 - Authority of Department of Justice.

(1) Pursue centralized training, technical assistance, policy development and implementation;

(2) Conduct statewide community outreach and public education;

(3) Develop innovative projects based on demonstrated effectiveness that address domestic and sexual violence;

(4) Provide information and policy advice based on current research and demonstrated effectiveness in Oregon and other states, including successful local strategies; and

(5) Compile, analyze and distribute materials to inform and support statewide coordinated planning.

[2001 c.870 §27]

Note: See note under 147.450.



Section 147.471 - Advisory council.

(a) Accurately reflect the diversity of the population in Oregon as well as the diversity of individuals needing services;

(b) Be composed of both lay and professionally trained individuals with expertise in domestic violence and sexual assault services;

(c) Include representatives of other state agencies providing services;

(d) Include representatives of professional, civil or other public or private organizations;

(e) Include private citizens interested in service programs; and

(f) Include recipients of assistance or services or their representatives.

(2) Members of the advisory council may not receive compensation for their services. Members of the advisory council other than members employed in full-time public service shall be reimbursed by the Department of Justice for their actual and necessary expenses incurred in the performance of their duties. The reimbursement shall be subject to the provisions of ORS 292.210 to 292.288. Members of the advisory council who are employed in full-time public service may be reimbursed by their employing agencies for their actual and necessary expenses incurred in the performance of their duties.

[2001 c.870 §30; 2007 c.71 §42]

Note: See note under 147.450.



Section 147.480 - Fund established; allocation of moneys; application; advisory committee; rules.

(2) The Department of Justice, with the advice of the advisory committee appointed under subsection (5) of this section, shall allocate moneys from the Fund to End Commercial Sexual Exploitation of Children to provide financial assistance to fund one or more of the following:

(a) Services, interventions and treatment for children who have been or may become the victims of commercial sexual exploitation;

(b) Efforts to provide outreach to, and to educate, the public, professionals and service providers about the commercial sexual exploitation of children;

(c) Efforts to prevent and reduce the incidence of commercial sexual exploitation of children;

(d) Training of investigators, service providers and others regarding the identification and treatment of children who have experienced commercial sexual exploitation;

(e) Advocacy for children who have been victims of commercial sexual exploitation;

(f) Promotion and facilitation of interagency and interdepartmental cooperation among state agencies and among different levels of government in this state in the delivery and funding of services for children who have been or may become victims of commercial sexual exploitation; and

(g) Any other activity, project or program that will encourage and support the provision of preventative and therapeutic assistance to child victims or potential child victims of commercial sexual exploitation.

(3) An individual or entity wishing to apply for funding from the Fund to End Commercial Sexual Exploitation of Children shall submit an application to the department. The application shall be in the form and contain the information required by the department by rule.

(4) The department may solicit and accept contributions of funds and assistance from the United States or its agencies, or from other sources, public or private, and agree to conditions not inconsistent with the purposes of this section. All funds received shall be deposited into the Fund to End Commercial Sexual Exploitation of Children and are continuously appropriated to the department for the purposes of this section.

(5) The department shall appoint an advisory committee to advise the department with respect to policies and procedures to coordinate statewide planning for delivery of services to child victims of commercial sexual exploitation. The advisory committee shall meet with and advise the department, provide the department with information regarding the status of existing services and make recommendations for the making of awards of financial assistance pursuant to this section. The department shall include as members of the advisory committee stakeholders with expertise in child welfare, mental health and addiction, sex trafficking and law enforcement.

(6) The department may adopt rules to carry out the provisions of this section, including but not limited to the role of the advisory committee.

[2015 c.703 §1]

Note: 147.480 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.500 - Definitions.

(1) "Authorized prosecuting attorney" means a prosecuting attorney who, at the request of a victim, has agreed to assert and enforce a right granted to the victim by section 42 or 43, Article I of the Oregon Constitution.

(2) "Claim" means the allegation and proposed remedy described in ORS 147.515 (1).

(3) "Crime" includes an act committed by a person who is under 18 years of age that, if committed by an adult, would constitute a misdemeanor or felony.

(4) "Criminal proceeding" means an action at law in which a person is alleged, or has been adjudicated, to have committed a crime for which there is a victim and that is conducted in the trial court before or after sentencing or disposition.

(5) "Critical stage of the proceeding" means:

(a) Release hearings or hearings to modify the conditions of release, except hearings concerning release decisions at arraignment;

(b) Preliminary hearings;

(c) Hearings related to the rescheduling of trial;

(d) Hearings on motions or petitions:

(A) Conducted pursuant to ORS 40.210 or 135.139;

(B) To amend, dismiss or set aside a charge, conviction, order or judgment; or

(C) To suppress or exclude evidence;

(e) Entry of guilty or no contest pleas;

(f) Trial;

(g) Restitution hearings;

(h) Sentencing;

(i) Probation violation or revocation hearings if the crime of conviction is a felony or person Class A misdemeanor and the victim has requested notice of the hearing from the prosecuting attorney or the supervisory authority as defined in ORS 144.087;

(j) Hearings for relief from the requirement to report as a sex offender or for the reclassification of a sex offender;

(k) Hearings related to a deferred sentencing agreement;

(L) Hearings designated as a critical stage of the proceeding in ORS 419C.273; and

(m) Any other stage of a criminal proceeding the court determines is a critical stage of the proceeding for purposes of section 42, Article I of the Oregon Constitution.

(6) "Defendant" includes a person under 18 years of age alleged to be within the jurisdiction of the juvenile court under ORS chapter 419C.

(7) "Plea hearing" means a hearing in which a defendant enters a plea of guilty or no contest.

(8) "Plea of guilty or no contest" includes:

(a) An admission by a person under 18 years of age that the person is within the jurisdiction of the juvenile court; and

(b) If a juvenile court petition has been filed, entering into a formal accountability agreement under ORS 419C.230 or entering an authorized diversion program under ORS 419C.225.

(9) "Prosecuting attorney" means a district attorney as defined in ORS 131.005. In a criminal proceeding conducted in the juvenile court, "prosecuting attorney" includes the juvenile department.

(10) "Reasonable efforts to inform the victim" includes, but is not limited to, providing information orally, in writing, electronically or by mail to the victim’s last known address.

(11) "Sentencing hearing" includes the dispositional phase of a juvenile delinquency proceeding under ORS chapter 419C.

(12) "Trial court" includes the juvenile court.

(13) "Victim" means any person determined by the prosecuting attorney or the court to have suffered direct financial, psychological or physical harm as a result of the crime alleged in the criminal proceeding and, in the case of a victim who is a minor, the legal guardian of the minor.

(14) "Violent felony" means a felony in which there was actual or threatened serious physical injury to a victim or a felony sexual offense.

[2009 c.178 §1; 2013 c.708 §15a]

Note: 147.500 to 147.550 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.502 - General provisions.

(2) If the defendant or victim is represented by counsel, counsel for the defendant or victim shall be served or notified in lieu of service on or notification to a defendant or victim under ORS 147.500 to 147.550.

(3) A court may not charge a filing fee, service fee, motion fee or hearing fee for a proceeding under ORS 147.500 to 147.550.

(4) The time within which an act is to be done under ORS 147.500 to 147.550 is determined under ORS 174.120 and 174.125.

(5) ORCP 17 applies to the provision of documents to the court under ORS 147.500 to 147.550.

[2009 c.178 §2]

Note: See note under 147.500.



Section 147.504 - Scope.

(2) Nothing in ORS 147.500 to 147.550:

(a) Affects the authority granted by law to the prosecuting attorney to assert the public’s interest, including but not limited to:

(A) Asserting rights granted to victims by law; and

(B) Investigating and presenting to the court evidence relating to restitution.

(b) Authorizes a court to order the dismissal of a criminal proceeding or to grant a motion for judgment of acquittal, in arrest of judgment or for a new trial.

(c) Reduces a defendant’s rights under the United States Constitution or authorizes the suspension of a criminal proceeding if the suspension would violate a right of a defendant guaranteed by the Oregon Constitution or the United States Constitution.

[2009 c.178 §19]

Note: See note under 147.500.



Section 147.508 - Reconsideration of release decision.

(a) The victim did not have notice of, or an opportunity to be heard at, a hearing in which the court released the defendant from custody or reduced the defendant’s security amount; and

(b) The victim’s request is made no later than 30 days after the victim knew or reasonably should have known of the release decision that is to be reconsidered.

(2) As used in this section, "release decision" includes:

(a) Decisions made at arraignment; and

(b) Decisions made at hearings described in ORS 419C.273 (4)(b)(A) to (C).

[2009 c.178 §4; 2011 c.659 §2]

Note: See note under 147.500.



Section 147.510 - Critical stage of criminal proceeding; notice to court.

(a) In a juvenile delinquency proceeding; or

(b) In a criminal case in which no person has been determined to be the victim of the crime.

(2) At the beginning of each critical stage of the proceeding:

(a) The prosecuting attorney shall inform the court whether the victim is present.

(b) If the victim is not present, the prosecuting attorney shall inform the court, based on the prosecuting attorney’s knowledge, whether the victim requested advance notice of any critical stage of the proceeding and, if so, whether the victim:

(A) Was notified of the date, time and place of the proceeding;

(B) Was informed of the victim’s rights implicated in the proceeding; and

(C) Indicated an intention to attend the proceeding or requested that the prosecuting attorney assert a particular right associated with the proceeding and, if the victim made such a request, whether the prosecuting attorney agreed to do so.

(3) Subsection (2) of this section does not apply in any criminal proceeding in which the prosecuting attorney provides the court with the notice described in subsection (4) of this section.

(4) In all felony cases, no later than 21 days after the defendant is arraigned on an indictment, waives indictment or is held to answer following a preliminary hearing, the prosecuting attorney shall provide the court with a notice of compliance with victims’ rights on a form prescribed by the Chief Justice of the Supreme Court or on a substantially similar form that indicates whether:

(a) The prosecuting attorney, a person known to the prosecuting attorney or a member of the prosecuting attorney’s staff made reasonable efforts to inform the victim of the rights granted to the victim by sections 42 (1)(a) to (f) and 43, Article I of the Oregon Constitution;

(b) The charging instrument includes the name or pseudonym of each victim known to the prosecuting attorney. If the charging instrument does not include the name or pseudonym of each victim known to the prosecuting attorney, the prosecuting attorney shall identify any victim not included in the charging instrument, unless it would be impractical to do so;

(c) The victim requested that the prosecuting attorney assert and enforce a right granted to the victim by section 42 or 43, Article I of the Oregon Constitution, and whether the prosecuting attorney agreed to do so; and

(d) The victim requested to be informed in advance of any critical stage of the proceeding.

(5) If the victim is present at a critical stage of the proceeding, the prosecuting attorney shall inquire of the victim whether the victim intends to assert a right granted to the victim by section 42 or 43, Article I of the Oregon Constitution, and shall report the results of that inquiry to the court. The court may ask the victim for information about any aspect of the rights granted to the victim by sections 42 and 43, Article I of the Oregon Constitution.

(6)(a) Information provided to the court under subsection (2) or (4) of this section may be based on information obtained from a law enforcement agency, a member of the prosecuting attorney’s staff, the prosecuting attorney’s file or an electronic data system or other record keeping system regularly maintained by the office of the prosecuting attorney.

(b) If the prosecuting attorney discovers that information provided to the court under subsection (2) or (4) of this section is no longer accurate, the prosecuting attorney shall orally provide the court with updated information prior to or during the critical stage of the proceeding that immediately follows the discovery.

[2009 c.178 §3]

Note: See note under 147.500.



Section 147.512 - Plea hearings, sentencing hearings and settlement conferences.

(2) In any case involving a defendant charged with a violent felony:

(a) If the victim requests, the prosecuting attorney shall make reasonable efforts to consult the victim before making a plea offer and before entering into a final plea agreement.

(b) Before the court accepts a plea of guilty or no contest:

(A) If the victim is present, the court shall ask whether the victim was consulted regarding plea negotiations, if the victim agrees or disagrees with the plea agreement as presented to the court and whether the victim wishes to be heard regarding the plea agreement.

(B) If the victim is not present, the court shall ask the prosecuting attorney whether the victim requested to be informed and consulted regarding plea negotiations. If the victim made such a request, the court shall ask the prosecuting attorney what reasonable efforts to inform and consult the victim concerning plea negotiations were made and whether the victim agrees or disagrees with the plea agreement.

(c) If the court finds that the victim requested consultation regarding plea negotiations and that the prosecuting attorney failed to make reasonable efforts to consult the victim, the court shall direct the prosecuting attorney to make reasonable efforts to consult the victim and may not accept the plea unless the court makes a finding on the record that the interests of justice require the acceptance of the plea.

(3) Before the court imposes sentence, the court shall ask whether the victim wishes to express the views described in ORS 137.013.

[2009 c.178 §5; 2011 c.659 §1]

Note: See note under 147.500.



Section 147.515 - Claims.

(2) The victim may inform the court of a claim:

(a) On a form prescribed by the Chief Justice of the Supreme Court; or

(b) On the record in open court and in the presence of the defendant and the prosecuting attorney.

(3) If the victim informs the court of a facially valid claim on a form under subsection (2)(a) of this section, the court shall promptly issue the order to show cause described in ORS 147.517.

(4) If the victim informs the court of a facially valid claim orally under subsection (2)(b) of this section and the court determines:

(a) That each person entitled to notice of the claim and a reasonable opportunity to be heard is present, the court shall hold a hearing under ORS 147.530 as soon as practicable; or

(b) That any person entitled to notice of the claim and a reasonable opportunity to be heard is not present, the court shall issue the order to show cause described in ORS 147.517.

(5) If the court determines that the victim has not alleged a facially valid claim, the court shall enter a written order dismissing the claim. The order must:

(a) Include the reasons the claim was dismissed; and

(b) Be without prejudice to file, within seven days from the date the victim receives the written order dismissing the claim, a corrected claim for the sole purpose of correcting the deficiency identified by the court.

(6) If a victim informs the court of a claim orally and the court does not immediately hear the matter, the court may require the victim to complete the form described in subsection (2)(a) of this section.

[2009 c.178 §6; 2011 c.659 §3; 2013 c.224 §1]

Note: See note under 147.500.



Section 147.517 - Notice; order to show cause; response.

(b) An order granting relief under ORS 147.520 or 147.530 is not enforceable against, and has no legal effect on, any person who did not receive notice or have knowledge of the claim and did not have a reasonable opportunity to be heard regarding the claim.

(2) Upon receipt of a facially valid claim under ORS 147.515 (3) or (4)(b), the court shall issue an order to show cause why the victim should not be granted relief. The court shall, after considering the requirements of ORS 147.530 (5)(a), include in the order to show cause the date:

(a) By which responses to the claim must be submitted to the court; and

(b) On which the court will conduct a hearing on timely responses to the claim.

(3) The court shall provide a copy of the order to show cause and of the form described in ORS 147.515 (2)(a), if the form was completed, to:

(a) The victim;

(b) The prosecuting attorney; and

(c) The defendant.

(4)(a) If the court issues an order to show cause under this section, a victim, the prosecuting attorney, the defendant or any person against whom relief is requested may contest the claim by filing a response with the court before the date specified in the order under subsection (2)(a) of this section.

(b)(A) When a claim alleges a violation of a right granted to the victim under section 42, Article I of the Oregon Constitution, the prosecuting attorney may file an ex parte response that includes an affidavit setting forth good cause to suspend the rights established in section 42, Article I of the Oregon Constitution.

(B) The court shall review the response and affidavit in camera. If the court finds that the prosecuting attorney has a good faith belief that the criminal proceeding involves a minor victim or organized crime, as that term is defined in ORS 180.600, and the court finds good cause to suspend the rights established in section 42, Article I of the Oregon Constitution, the court shall enter an order suspending those rights. The order may not include the facts that formed the basis of the suspension.

(C) The prosecuting attorney shall make a reasonable effort to provide notice of the suspension to the victim and the defendant.

(D) The response and affidavit described in this paragraph may not be disclosed and must be sealed and made a part of the record for purposes of appellate review.

[2009 c.178 §7]

Note: See note under 147.500.



Section 147.520 - Resolution of claim when response not filed.

(a) Make factual findings supported by the record; and

(b) Determine whether the factual findings constitute a violation of a right granted to the victim by section 42 or 43, Article I of the Oregon Constitution.

(2) If the court determines that the victim’s rights:

(a) Have been violated, except as provided in paragraph (c) of this subsection, the court shall issue an order after giving due consideration to the proposed remedy.

(b) Have not been violated, the court shall issue an order denying relief.

(c) Have been violated but that the Oregon Constitution or the United States Constitution prohibits all appropriate remedies or that the court has suspended the rights of the victim under ORS 147.517 (4)(b), the court shall issue an order denying relief.

(3) The order issued under subsection (2) of this section must be in writing and, except as provided in ORS 147.517 (4)(b)(B), must include the reasons relief was granted or denied.

(4) The court shall provide a copy of the order issued under subsection (2) of this section to the victim, the prosecuting attorney, the defendant and any person against whom relief was ordered at the mailing address provided under ORS 147.517 (1)(a).

[2009 c.178 §8]

Note: See note under 147.500.



Section 147.522 - Issue that will have impact on trial; challenge to designation as victim or victim’s presence at trial.

(2) A defendant who seeks to challenge the designation of a person as a victim shall:

(a) File a response to a claim under ORS 147.517 (4); or

(b) File a motion within seven days after the date the victim first exercises a right granted by section 42 or 43, Article I of the Oregon Constitution, unless the court finds good cause to allow the motion at a later time.

(3) A defendant who seeks to object to a victim’s presence at trial shall file a motion within 35 days of arraignment, or of the defendant’s entry of the initial plea on an accusatory instrument, whichever is sooner, unless the factual basis of the objection could not reasonably be discovered earlier, in which case the motion must be filed promptly.

(4) The court shall conduct a hearing on a motion filed under this section and rule on the motion as soon as practicable. The court may not grant relief under subsection (2) or (3) of this section unless the designation of a person as a victim or the victim’s presence at trial violates the Oregon Constitution or the United States Constitution.

[2009 c.178 §9]

Note: See note under 147.500.



Section 147.525 - Rescheduling matters affected by claim, response or motion.

(2) In determining whether to reschedule a matter under subsection (1) of this section, in addition to other factors the court considers important, the court shall consider:

(a) The likelihood that the requested relief will be granted in light of the support in fact and law for the relief, as shown in the claim, the response filed under ORS 147.517 (4) or the motion filed under ORS 147.522;

(b) Whether the claim, response or motion is made in good faith and not for the purpose of delay;

(c) The nature of the harm to the victim, the prosecuting attorney, the defendant, any person against whom relief is requested and the public that will likely result from rescheduling the matter;

(d) The rights guaranteed to the victim, the prosecuting attorney, the defendant and any person against whom relief is requested under the Oregon Constitution or the United States Constitution and under Oregon statutory and decisional law; and

(e) Whether the defendant is in custody and, if so, whether the defendant has expressly consented to a continuance of the trial under ORS 136.290.

(3) A pretrial release decision may not be continued under this section for more than 14 days.

(4) Unless the court finds good cause to continue the trial to a later date, a trial may not be continued under this section for more than 14 days.

[2009 c.178 §10]

Note: See note under 147.500.



Section 147.530 - Hearing on claim, response or motion; order.

(2) At the hearing, the court may receive evidence relevant to the claim or motion.

(3) As to a particular fact at issue, the court shall find against the person bearing the burden of persuasion unless the person proves the fact by a preponderance of the evidence.

(4) If the court determines that the moving party:

(a) Is entitled to relief, the court shall, after giving due consideration to the requested relief, issue a written order.

(b) Is not entitled to relief or that the Oregon Constitution or the United States Constitution prohibits all appropriate relief, the court shall issue a written order denying relief.

(5) An order issued under subsection (4) of this section must:

(a) Be issued within seven days from the date of the hearing held pursuant to this section, unless the court finds good cause to issue the order at a later date.

(b) Except as provided in ORS 147.517 (4)(b)(B), include the reasons relief was granted or denied.

(6) The court shall provide a copy of the order issued under subsection (4) of this section to the victim, the prosecuting attorney, the defendant, any person who filed a response under ORS 147.517 (4) and any person against whom relief was ordered at the mailing address provided under ORS 147.517 (1)(a).

[2009 c.178 §11; 2013 c.224 §2]

Note: See note under 147.500.



Section 147.533 - Waiver of remedy.

(a) By a victim who had notice of a related claim and did neither of the following:

(A) File a response under ORS 147.517 (4); or

(B) Participate in a hearing under ORS 147.530; or

(b) By any person after:

(A) The date determined by the court under ORS 147.517 (2)(a) if the person is filing a response;

(B) The period of time described in ORS 147.522 if the person is filing a motion; or

(C) Former jeopardy attaches, unless a motion for new trial or a motion in arrest of judgment is granted.

(2) Subsection (1) of this section does not apply to:

(a) Remedies that may be effectuated after the disposition of a criminal proceeding;

(b) The right to obtain information described in section 42 (1)(b), Article I of the Oregon Constitution;

(c) The right to receive prompt restitution described in section 42 (1)(d), Article I of the Oregon Constitution;

(d) The right to have a copy of a transcript described in section 42 (1)(e), Article I of the Oregon Constitution; or

(e) Remedies requested in a subsequent criminal proceeding arising after a state or federal court has granted a new trial or sentencing, provided the remedy is not waived pursuant to subsection (1) of this section in the subsequent criminal proceeding.

[2009 c.178 §12]

Note: See note under 147.500.



Section 147.535 - Appeals generally.

(b) A defendant who seeks to appeal an order issued under ORS 147.515, 147.520 or 147.530 must do so in the manner provided for appeals in ORS chapter 138. The provisions of this section and ORS 147.537, 147.539 and 147.542 do not apply to an appeal under ORS chapter 138.

(c) Nothing in ORS 147.500 to 147.550 affects the ability of a defendant to petition for a writ of mandamus.

(2) Jurisdiction for appellate review of an order issued under ORS 147.515, 147.520 or 147.530 is vested originally and exclusively in the Supreme Court.

(3) Subject to ORS 147.542, the jurisdiction of the Supreme Court is limited to the order for which appellate review is sought and the trial court retains jurisdiction over all other matters in the criminal proceeding.

(4) Appellate review of an order issued under ORS 147.515, 147.520 or 147.530 shall be as provided in:

(a) ORS 147.537 if the order was issued under ORS 147.520 or 147.530 in a criminal proceeding in which a defendant is charged with a felony or a person Class A misdemeanor, as that term is defined by rule of the Oregon Criminal Justice Commission, and the order arises from a motion or claim alleging a violation that occurred prior to the pronouncement in open court of the sentence or disposition after a plea, admission or trial in the criminal proceeding.

(b) ORS 147.539 in all appeals arising under ORS 147.500 to 147.550 except those described in paragraph (a) of this subsection.

(5) The victim, the state or any person against whom relief was ordered has standing to seek appellate review of an order unless, after notice and a reasonable opportunity to be heard on the claim or motion that resulted in the order or a related claim or motion, the person or party seeking appellate review did none of the following:

(a) Inform the court of a claim.

(b) File a response under ORS 147.517 (4).

(c) File a motion under ORS 147.522.

(d) Participate in a hearing under ORS 147.530.

(6) Pursuant to ORS 180.060, the Attorney General shall appear for the state in all appeals under this section and ORS 147.537, 147.539 and 147.542.

[2009 c.178 §13; 2013 c.224 §3]

Note: See note under 147.500.



Section 147.537 - Appellate review as matter of right; notice of interlocutory appeal; service; response.

(2) The person or party filing the notice of interlocutory appeal shall be identified as the appellant and the defendant shall be identified as the respondent. Any other person described in subsection (6)(a) to (f) of this section who is a party to the appeal shall be identified as a respondent.

(3) The notice of interlocutory appeal must contain:

(a) A designation of those portions of the trial court record, including oral proceedings, to be included in the record on appeal; and

(b) A statement of why the notice is timely.

(4) The appellant shall include with the notice of interlocutory appeal the following materials:

(a) A copy of the order for which appellate review is sought, which must be attached to the notice.

(b) Excerpts of the record necessary to determine the question presented and the relief sought. An excerpt of record must include a copy of the form described in ORS 147.515 (2)(a), if the form was completed and provided to the trial court.

(c) A memorandum of law containing:

(A) A concise but complete statement of facts material to a determination of the question presented and the relief sought; and

(B) Supporting arguments and citations of authority.

(5) The Supreme Court may:

(a) Direct a party to the appeal to supplement the record with a copy of additional parts of the record or a transcript of the parts of the oral proceedings in the trial court necessary to determine the question presented and the relief sought; or

(b) Direct the trial court administrator to forward all or part of the trial court record.

(6) The appellant shall serve a copy of the notice of interlocutory appeal and the accompanying materials described in subsection (4) of this section on the following other persons:

(a) The victim who asserted the claim that resulted in the order being appealed and any victim who asserted a related claim;

(b) Any person who filed a response under ORS 147.517 (4) to the claim that resulted in the order being appealed or a related claim;

(c) Any person who filed the motion that resulted in the order being appealed or a related motion under ORS 147.522;

(d) Any person against whom relief was sought in the hearing that resulted in the order being appealed or a related hearing under ORS 147.530;

(e) The prosecuting attorney;

(f) The Attorney General;

(g) The defendant; and

(h) The office of public defense services established under ORS 151.216, if the defendant is represented by appointed counsel.

(7) The appellant shall serve a copy of the notice of interlocutory appeal on:

(a) The trial court administrator; and

(b) The trial court transcript coordinator, if the notice of interlocutory appeal contains a designation of the oral proceedings before the trial court as part of the record on appeal.

(8)(a) Except as otherwise provided in this subsection, the appellant shall serve and file the notice of interlocutory appeal and, if applicable, the accompanying materials described in subsection (4) of this section within seven days after the date the trial court entered the order being appealed.

(b) An appellant who seeks to appeal an order issued under ORS 147.530 and who was not provided with a copy of the order as required by ORS 147.530 (6) may serve and file the notice of interlocutory appeal and, if applicable, the accompanying materials described in subsection (4) of this section within seven days after the date of receiving a copy of the order.

(c) The appellant shall serve the prosecuting attorney and the Attorney General so that the copy of the notice of interlocutory appeal and accompanying materials are received on the same day the notice is filed with the Supreme Court.

(d) Except as provided in paragraph (c) of this subsection, the appellant shall serve all persons described in subsections (6) and (7) of this section so that the copy of the notice of interlocutory appeal and, if applicable, accompanying materials are received no later than one judicial day after the notice is filed.

(9) Within three days after receipt of a notice of interlocutory appeal that contains a designation of record under subsection (3) of this section, the trial court administrator shall forward to the Supreme Court an audio record of the designated oral proceedings.

(10) If the Supreme Court directs a party to provide a transcript of oral proceedings under subsection (5) of this section, the party shall provide the transcript to the Supreme Court within seven days after the date of the Supreme Court’s order.

(11)(a) The following requirements are jurisdictional and may not be waived or extended:

(A) The timely filing of the original notice of interlocutory appeal and accompanying materials described in subsection (4) of this section with the Supreme Court; and

(B) The service of the notice of interlocutory appeal within the time limits described in subsection (8) of this section on all persons identified in subsection (6) of this section.

(b) Failure to timely serve a true and complete copy of the accompanying materials described in subsection (4) of this section is not jurisdictional, provided that the appellant made a good faith effort to do so and substantially complied with those requirements.

(c) Notwithstanding paragraph (b) of this subsection, the Supreme Court may dismiss the appeal as to any respondent if the appellant, after receipt of a notice of noncompliance, does not promptly cure a deficiency in the materials or if the failure to timely serve a true and complete copy of the accompanying materials substantially prejudices the respondent’s ability to respond to the appeal.

(12) A respondent may file a response, which must be filed within seven days after the date the notice of interlocutory appeal is filed with the Supreme Court.

(13)(a) Except as provided in paragraph (b) of this subsection, the appellant may not file a reply.

(b) If the Supreme Court determines that the case is unusually complex, due to the number of persons involved or the existence of novel questions of law, and the court would benefit from additional briefing, the court may extend the briefing schedule described in this section and allow the appellant to file a reply.

(14) The appellant or respondent may request oral argument. The Supreme Court may grant or deny a request for oral argument or order oral argument on its own motion.

(15) At any time after submission of the appellant’s memorandum of law, the Supreme Court, on its own motion or on the motion of the respondent, may summarily affirm the trial court’s order, with or without the submission of a response or oral argument, if the Supreme Court determines that the appeal does not present a substantial question of law. A motion for summary affirmance has no effect on the timelines described in this section.

(16)(a) Except as provided in paragraph (b) of this subsection, the Supreme Court shall issue its decision on appeal under this section within 21 days after the date the notice of interlocutory appeal is filed.

(b) The Supreme Court may issue a final decision beyond the 21-day period if the court determines that the ends of justice served by issuing a final decision at a later date outweigh the best interests of the victim, the prosecuting attorney, the defendant, any person against whom relief was ordered and the public.

(c) In making the determination under paragraph (b) of this subsection, the Supreme Court shall consider:

(A) Whether the case is unusually complex, due to the number of persons involved or the existence of novel questions of law, and whether 21 days is an unreasonable amount of time for the court to issue a decision; and

(B) Whether the failure to extend the 21-day period would be likely to result in a miscarriage of justice.

(17) Appellate review under this section is confined to the record. The Supreme Court may not substitute its judgment for that of the trial court as to any issue of fact and shall review challenges to a factual finding for evidence in the record to support the finding. The Supreme Court shall review for errors of law and, when the law delegates discretion to the trial court, determine whether the trial court’s exercise of discretion was outside the range of discretion delegated to the trial court.

(18) The Supreme Court may affirm, modify, reverse or remand the trial court’s order. The court may reverse or remand the order only if it finds that the order is unlawful in substance or procedure and that the substantial rights of the appellant were prejudiced as a result.

(19) Notwithstanding any other provision of law, a notice of interlocutory appeal and the response described in subsection (12) of this section are filed under this section when those documents are physically received by the Supreme Court or, if the documents are filed electronically, as provided by rule of the Chief Justice of the Supreme Court.

(20) In addition to any other method authorized by law, service under this section may be accomplished by electronic mail or facsimile transmission, in a manner consistent with any applicable rules of appellate procedure.

[2009 c.178 §14; 2011 c.659 §4; 2013 c.224 §4]

Note: See note under 147.500.



Section 147.539 - Discretionary review.

(1) The Supreme Court’s jurisdiction is discretionary. The court may by rule prescribe the criteria the court will use to decide whether to grant review. The initiating document is a petition for review, but the petition must be accompanied by the same materials described in ORS 147.537 (4), and the person seeking review shall be identified as the petitioner.

(2) The respondent may elect not to file a response until after the Supreme Court has decided to accept review, in which case the response must be filed within seven days after the Supreme Court issues an order granting review.

(3) ORS 147.537 (15) does not apply to review under this section. The Supreme Court may dismiss a review improvidently granted.

(4)(a) Except as provided in paragraph (b) of this subsection, the Supreme Court shall issue its decision on appeal under this section within 21 days after the date the court issued the order granting review.

(b) The Supreme Court may issue a final decision beyond the 21-day period if the court determines that the ends of justice served by issuing a final decision at a later date outweigh the best interests of the victim, the prosecuting attorney, the defendant, any person against whom relief was ordered and the public.

[2009 c.178 §15]

Note: See note under 147.500.



Section 147.542 - Stay pending appeal.

(a) Upon receipt of a notice of interlocutory appeal under ORS 147.537; or

(b) Upon the issuance of an order granting review under ORS 147.539.

(2) The Supreme Court may extend or reduce the length of or vacate the stay on its own motion or on the motion of a victim, prosecuting attorney, defendant or any person against whom relief was ordered.

(3) In making the determination described in subsection (2) of this section, in addition to other factors the Supreme Court considers important, the court shall consider:

(a) The likelihood that the appellant will prevail on appeal in light of the support in fact and law for the appeal;

(b) Whether the appeal is taken in good faith and not for the purpose of delay;

(c) The nature of the harm to the victim, the prosecuting attorney, the defendant, any person against whom relief was ordered and the public that will likely result from the grant or denial of a stay;

(d) The rights guaranteed to the victim, the prosecuting attorney, the defendant and any person against whom relief was ordered under the Oregon Constitution or the United States Constitution and under Oregon statutory and decisional law; and

(e) Whether the defendant is in custody and, if so, whether the defendant has expressly consented to a continuance of the trial under ORS 136.290.

[2009 c.178 §16]

Note: See note under 147.500.



Section 147.545 - Attorney General certification; intervention.

(b) Unless otherwise provided by rule or order of the Chief Justice of the Supreme Court, the Attorney General shall, in the cases described in paragraph (a) of this subsection, certify the results of that determination to the court simultaneously with the Attorney General’s first appearance.

(2) The Attorney General may intervene at any time on behalf of the State of Oregon in any trial court proceeding arising under ORS 147.500 to 147.550.

[2009 c.178 §17; 2013 c.224 §5]

Note: See note under 147.500.



Section 147.550 - Establishment of requirements and procedures by Chief Justice by rule or order.

(2) The Chief Justice of the Supreme Court shall prescribe the forms described in ORS 147.510 (4) and 147.515 (2)(a). The form described in ORS 147.515 (2)(a) must allow a victim to designate an alternate mailing address or to substitute a person to receive notice or service on behalf of the victim for the purposes of ORS 147.500 to 147.550.

[2009 c.178 §18]

Note: See note under 147.500.



Section 147.560 - Task Force on Victims’ Rights Enforcement; duties; reports.

(a) The Attorney General shall appoint:

(A) Two members employed by or associated with a group advocating for the rights of victims of crime;

(B) A member who represents the Department of Justice Crime Victims’ Services Division;

(C) A lawyer routinely engaged in the representation of persons charged with a crime, after consulting with professional organizations serving such lawyers;

(D) A lawyer routinely engaged in prosecuting persons charged with person felony crimes, after consulting with professional organizations serving such lawyers;

(E) A lawyer routinely engaged in prosecuting persons charged with a crime, after consulting with professional organizations serving such lawyers; and

(F) Other persons the Attorney General deems appropriate;

(b) The Chief Justice of the Supreme Court shall appoint:

(A) A person employed by the Judicial Department, other than a judge; and

(B) A judge; and

(c) The executive director of the office of public defense services established under ORS 151.216 shall appoint a person employed by the office of public defense services.

(2) The task force shall review the implementation of ORS 147.500 to 147.550.

(3) The Attorney General shall serve as chair of the task force and may establish a term of office for the members. The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(4) Members serve at the pleasure of the appointing authority. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(5) The task force may prepare reports that include recommendations for legislation designed to improve, in a cost-efficient manner, the protection of rights granted to victims of crime by the Oregon Constitution. The task force may submit a report prepared under this subsection to the Legislative Assembly in the manner provided in ORS 192.245.

(6) Members of the task force are not entitled to compensation or reimbursement for expenses and serve as volunteers on the task force.

(7) The Department of Justice shall provide staff support to the task force.

(8) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

[2009 c.178 §20; repealed by 2009 c.178 §21; amendments by 2013 c.582 §2 treated as reenactment; status of statute reaffirmed by 2015 c.27 §13]

Note: 147.560 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.575 - Recommendations for achieving full compliance with victims’ rights laws; model rules, procedures or policies.

(2) The Attorney General, in consultation with agencies in the executive branch of state government, district attorneys, juvenile departments and local law enforcement agencies, may promulgate model rules, procedures or policies, applicable only to entities outside of the judicial branch of state government, effectuating rights granted to victims by law. Model rules, procedures or policies are not enforceable by law, but the Attorney General may condition the provision of victim assistance funds or support by the Department of Justice on compliance with such model rules, procedures or policies.

[2009 c.178 §22]

Note: 147.575 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 147.600 - Confidentiality of certain victim communications and records; exception.

(a) "Certified advocate" means a person who:

(A) Has completed at least 40 hours of training in advocacy for victims of domestic violence, sexual assault or stalking, approved by the Attorney General by rule; and

(B) Is an employee or a volunteer of a qualified victim services program.

(b) "Confidential communication" means a written or oral communication that is not intended for further disclosure to third persons except to:

(A) Persons present at the time the communication is made who are present to further the interests of the victim in the course of seeking safety planning, counseling, support or advocacy services;

(B) Persons reasonably necessary for the transmission of the communication; or

(C) Other persons, in the context of group counseling.

(c) "Qualified victim services program" means:

(A) A nongovernmental, nonprofit, community-based program receiving moneys administered by the state Department of Human Services or the Oregon or United States Department of Justice that offers safety planning, counseling, support or advocacy services to victims of domestic violence, sexual assault or stalking; or

(B) A sexual assault center, victim advocacy office, women’s center, student affairs center, health center or other program providing safety planning, counseling, support or advocacy services to victims that is on the campus of or affiliated with a two-year or four-year post-secondary institution that enrolls one or more students who receive an Oregon Opportunity Grant.

(d) "Victim" means a person seeking safety planning, counseling, support or advocacy services related to domestic violence, sexual assault or stalking at a qualified victims services program.

(2) Except as provided in ORS 40.252 and 40.264, without the written, informed consent of the victim that is reasonably limited in duration, a certified advocate or a qualified victim services program may not disclose:

(a) Confidential communications between a victim and the certified advocate or qualified victim services program made in course of safety planning, counseling, support or advocacy services.

(b) Records that are created or maintained in the course of providing services regarding the victim.

(3) Notwithstanding subsection (2) of this section, a certified advocate or a qualified victim services program may disclose confidential communications or records without the victim’s consent only:

(a) To the extent necessary for defense in any civil, criminal or administrative action that is brought against the certified advocate, or against the qualified victim services program, by or on behalf of the victim; and

(b) As otherwise required by law.

(4) This section does not prohibit the disclosure of aggregate, non-personally identifying data. [2015 c.265 §4]

Note: Section 5 (4), chapter 265, Oregon Laws 2015, provides:

Sec. 5. (4) Sections 2 [40.264] and 4 [147.600] of this 2015 Act and the amendments to ORS 40.252 by section 3 of this 2015 Act apply to communications and records made before, on or after the operative date specified in subsection (1) of this section [October 1, 2015], unless the communications were disclosed to a third party before the operative date specified in subsection (1) of this section.

[2015 c.265 §5(4)]

Note: 147.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 148 - (Former Provisions)

Section 148.010



Section 148.110

[Renumbered 131.815]



Section 148.120

[Renumbered 131.825]



Section 148.130

[Renumbered 131.835]



Section 148.140

[Renumbered 131.845]



Section 148.150

[Renumbered 131.855]



Section 148.160

[Renumbered 131.860]



Section 148.170

[Renumbered 131.865]



Section 148.180

[Renumbered 131.875]



Section 148.210



Section 148.220






Chapter 149 - (Former Provisions)

Section 149.010

[Renumbered 131.885]



Section 149.020

[Renumbered 131.890]



Section 149.030

[Renumbered 131.895]



Section 149.040






Chapter 151 - Public Defenders; Counsel for Financially Eligible Persons

Section 151.010 - Public defender services by county.

(2) A court or magistrate may appoint an attorney who is, or an attorney member of a public defender organization that is, under a contract with a county as provided in this section to represent a financially eligible person in any proceeding in which the court or magistrate has the power to appoint counsel to represent a financially eligible person and the county is required to pay compensation for that representation.

[1971 c.432 §1; 1973 c.836 §311; 1985 c.502 §11; 2001 c.962 §32]



Section 151.020



Section 151.030



Section 151.040



Section 151.050



Section 151.060



Section 151.070



Section 151.080



Section 151.090



Section 151.150



Section 151.210



Section 151.211 - Definitions for ORS 151.211 to 151.221.

(1) "Bar member" means an individual who is an active member of the Oregon State Bar.

(2) "Chief Justice" means the Chief Justice of the Supreme Court.

(3) "Commission" means the Public Defense Services Commission.

(4) "Director" means the public defense services executive director appointed under ORS 151.216.

(5) "Office of public defense services" means the office established by the commission under the director to handle the cases assigned and to carry out the administrative policies and procedures for the public defense system.

[2001 c.962 §1; 2007 c.71 §43]

Note: 151.211 to 151.225 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 151 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 151.213 - Public Defense Services Commission; membership; terms.

(2) The commission consists of seven members appointed by order of the Chief Justice. In addition to the seven appointed members, the Chief Justice serves as a nonvoting, ex officio member. The Chief Justice shall appoint at least two persons who are not bar members, at least one person who is a bar member and who is engaged in criminal defense representation and at least one person who is a former Oregon state prosecutor. Except for the Chief Justice or a senior judge under ORS 1.300, a member may not serve concurrently as a judge, a prosecuting attorney or an employee of a law enforcement agency. A person who is primarily engaged in providing public defense services may not serve as a member of the commission.

(3) The term of a member is four years beginning on the effective date of the order of the Chief Justice appointing the member. A member is eligible for reappointment if qualified for membership at the time of reappointment. A member may be removed from the commission by order of the Chief Justice. If a vacancy occurs for any cause before the expiration of the term of a member, the Chief Justice shall make an appointment to become immediately effective for the unexpired term.

(4) A chairperson and a vice chairperson shall be appointed by order of the Chief Justice every two years with such functions as the commission may determine. A member is eligible for reappointment as chairperson or vice chairperson.

(5) A majority of the voting members constitutes a quorum for the transaction of business.

(6) A member of the commission is not entitled to compensation for services as a member, but is entitled to expenses as provided in ORS 292.495 (2).

[2001 c.962 §2; 2003 c.449 §15]

Note: See note under 151.211.



Section 151.216 - Duties.

(a) Establish and maintain a public defense system that ensures the provision of public defense services in the most cost-efficient manner consistent with the Oregon Constitution, the United States Constitution and Oregon and national standards of justice.

(b) Establish an office of public defense services and appoint a public defense services executive director who serves at the pleasure of the commission.

(c) Submit the budget of the commission and the office of public defense services to the Legislative Assembly after the budget is submitted to the commission by the director and approved by the commission. The Chief Justice of the Supreme Court and the chairperson of the commission shall present the budget to the Legislative Assembly.

(d) Review and approve any public defense services contract negotiated by the director before the contract can become effective.

(e) Adopt a compensation plan, classification system and personnel plan for the office of public defense services that are commensurate with other state agencies.

(f) Adopt policies, procedures, standards and guidelines regarding:

(A) The determination of financial eligibility of persons entitled to be represented by appointed counsel at state expense;

(B) The appointment of counsel;

(C) The fair compensation of counsel appointed to represent a person financially eligible for appointed counsel at state expense;

(D) Appointed counsel compensation disputes;

(E) Any other costs associated with the representation of a person by appointed counsel in the state courts that are required to be paid by the state under ORS 34.355, 135.055, 138.500, 138.590, 161.346, 161.348, 161.365, 419A.211, 419B.201, 419B.208, 419B.518, 419B.908, 419C.206, 419C.209, 419C.408, 419C.535, 426.100, 426.135, 426.250, 426.307, 427.265, 427.295, 436.265 or 436.315 or any other provision of law that expressly provides for payment of such compensation, costs or expenses by the commission;

(F) Professional qualifications for counsel appointed to represent public defense clients;

(G) Performance for legal representation;

(H) The contracting of public defense services;

(I) Contracting with expert witnesses to allow contracting with out-of-state expert witnesses only if in-state expert witnesses are not available or are more expensive than out-of-state expert witnesses; and

(J) Any other matters necessary to carry out the duties of the commission.

(g) Establish a peer review system for the approval of nonroutine fees and expenses incurred in cases involving aggravated murder and the crimes listed in ORS 137.700 and 137.707. The review shall be conducted by a panel of attorneys who practice in the area of criminal defense.

(h) Establish a complaint process that allows district attorneys, criminal defense counsel and the public to file complaints concerning the payment from public funds of nonroutine fees and expenses incurred in cases.

(i) Reimburse the State Court Administrator from funds deposited in the Public Defense Services Account established by ORS 151.225 for the costs of personnel and other costs associated with location of eligibility verification and screening personnel pursuant to ORS 151.489 by the State Court Administrator.

(2) Policies, procedures, standards and guidelines adopted by the commission supersede any conflicting rules, policies or procedures of the Public Defender Committee, State Court Administrator, circuit courts, the Court of Appeals, the Supreme Court, the Psychiatric Security Review Board and the Oregon Health Authority related to the exercise of the commission’s administrative responsibilities under this section and transferred duties, functions and powers as they occur.

(3) The commission may accept gifts, grants or contributions from any source, whether public or private. However, the commission may not accept a gift, grant or contribution if acceptance would create a conflict of interest. Moneys accepted under this subsection shall be deposited in the Public Defense Services Account established by ORS 151.225 and expended for the purposes for which given or granted.

(4) The commission may not:

(a) Make any decision regarding the handling of any individual case;

(b) Have access to any case file; or

(c) Interfere with the director or any member of the staff of the director in carrying out professional duties involving the legal representation of public defense clients.

[2001 c.962 §§3,106; 2003 c.449 §§1,2,42; 2005 c.843 §23; 2011 c.708 §20; 2012 c.107 §42]

Note: See note under 151.211.



Section 151.219 - Public defense services executive director; duties.

(a) Recommend to the Public Defense Services Commission how to establish and maintain, in a cost-effective manner, the delivery of legal services to persons entitled to, and financially eligible for, appointed counsel at state expense under Oregon statutes, the Oregon Constitution, the United States Constitution and consistent with Oregon and national standards of justice.

(b) Implement and ensure compliance with contracts, policies, procedures, standards and guidelines adopted by the commission or required by statute.

(c) Prepare and submit to the commission for its approval the biennial budget of the commission and the office of public defense services.

(d) Negotiate contracts, as appropriate, for providing legal services to persons financially eligible for appointed counsel at state expense. No contract so negotiated is binding or enforceable until the contract has been reviewed and approved by the commission as provided in ORS 151.216.

(e) Employ personnel or contract for services as necessary to carry out the responsibilities of the director and the office of public defense services.

(f) Supervise the personnel, operation and activities of the office of public defense services.

(g) Provide services, facilities and materials necessary for the performance of the duties, functions and powers of the Public Defense Services Commission.

(h) Pay the expenses of the commission and the office of public defense services.

(i) Prepare and submit to the commission an annual report of the activities of the office of public defense services.

(j) Prepare and submit to the Legislative Assembly a biennial report on the activities of the office of public defense services.

(k) Provide for legal representation, advice and consultation for the commission, its members, the director and staff of the office of public defense services who require such services or who are named as defendants in lawsuits arising from their duties, functions and responsibilities. If requested by the director, the Attorney General may also provide for legal representation, advice and consultation for the commission, its members, the director and staff of the office of public defense services in litigation.

(2) The director may designate persons as representatives of the director for the purposes of determining and paying bills submitted to the office of public defense services and determining preauthorization for incurring fees and expenses under ORS 135.055.

[2001 c.962 §§4,106a; 2003 c.449 §§3,4]

Note: See note under 151.211.



Section 151.220



Section 151.221 - Status of officers and employees of office of public defense services.

[2003 c.449 §17]

Note: See note under 151.211.



Section 151.225 - Public Defense Services Account.

(a) Reimburse the actual costs and expenses, including personnel expenses, incurred in administration and support of the public defense system;

(b) Reimburse the State Court Administrator under ORS 151.216 (1)(i); and

(c) Pay other expenses in connection with the legal representation of persons for which the commission is responsible by law, including expenses incurred in the administration of the public defense system.

(2) All moneys received by the Judicial Department under ORS 135.050 (8), 151.487 (1), 419A.211, 419B.198 (1), 419C.203 (1) or 419C.535 (2) shall be deposited in the Public Defense Services Account.

(3) All gifts, grants or contributions accepted by the commission under ORS 151.216 shall be deposited in a separate subaccount created in the Public Defense Services Account to be used by the commission for the purpose for which the gift, grant or contribution was given or granted.

[2001 c.962 §§5,106b; 2011 c.597 §43a; 2012 c.107 §37; 2015 c.27 §14]

Note: See note under 151.211.



Section 151.230



Section 151.240



Section 151.250



Section 151.260



Section 151.270



Section 151.280



Section 151.290



Section 151.410



Section 151.420



Section 151.430



Section 151.440



Section 151.450



Section 151.460



Section 151.465



Section 151.470



Section 151.480



Section 151.485 - Financial eligibility; determination; financial statement; termination of appointed counsel.

(2) A determination of financial eligibility shall be made upon the basis of information contained in a detailed financial statement submitted by the person for whom counsel is requested or appointed or, in an appropriate case, by the person’s parent, guardian or custodian. The financial statement shall be in the form prescribed by the Public Defense Services Commission. The form shall contain a full disclosure of all assets, liabilities, current income, dependents and other information required by ORS 135.050 (4) and, in addition, any information required by the commission and state courts as necessary to determine eligibility. The commission shall adopt uniform statewide guidelines and procedures that prescribe how to use the form and determine financial eligibility for appointed counsel.

(3) If at any time after the appointment of counsel the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel, the court may terminate the appointment of counsel. If at any time during criminal proceedings the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in this section.

(4) In addition to any criminal prosecution, a civil proceeding may be initiated by any public body that has expended moneys for the defendant’s legal assistance within two years of judgment if the defendant was not qualified for legal assistance in accordance with subsections (1) and (2) of this section. As used in this subsection, "legal assistance" includes legal counsel, transcripts, witness fees and expenses and any other goods or services required by law to be provided to a financially eligible person at state expense under ORS 151.216 and 151.219.

(5) The civil proceeding shall be subject to the exemptions from execution as provided for by law.

[1989 c.1053 §13; 1991 c.825 §6; 2001 c.962 §33]



Section 151.487 - Ability to pay; effect.

(2) Failure to comply with the requirements of a limited judgment entered under this section is not grounds for contempt or grounds for withdrawal by the appointed attorney.

(3) Except as authorized in this section, a person, organization or governmental agency may not request or accept a payment or promise of payment for assisting in the representation of a person by appointment.

(4) The commission shall promulgate and issue guidelines and procedures:

(a) For the determination of persons provided with appointed counsel who have some financial resources to pay in full or in part the administrative, legal and other costs under subsection (1) of this section; and

(b) Regarding the amounts persons may be required to pay by a court under subsection (1) of this section.

(5) The determination that a person is able to pay or partially able to pay, or that a person no longer has the ability to pay the amount ordered in subsection (1) of this section, is subject to review at any time by the court.

[1989 c.1053 §14; 1993 c.33 §305; 1997 c.761 §3; 2001 c.962 §34; 2011 c.597 §42; 2012 c.107 §43]



Section 151.489 - Personnel to verify financial eligibility.

[1989 c.1053 §15; 2001 c.962 §35]



Section 151.491 - Authority of person verifying financial eligibility.

(2) In performing the verification duties under subsection (1) of this section, the state courts are authorized to obtain information from any public record office of the state or of any subdivision or agency of the state upon request and without payment of any fees ordinarily required by law.

[1989 c.1053 §16; 2001 c.962 §36]



Section 151.493 - Release of information by state agency to State Court Administrator.

(2) Upon its own motion or motion of the public defense services executive director, a court that has appointed counsel for a person by reason of financial eligibility may order the release of any information relating to the person’s financial situation held by any other person.

[1991 c.825 §4; 2001 c.962 §37]



Section 151.495 - Confidentiality of information obtained by state courts; exceptions.

(2) Notwithstanding subsection (1) of this section, information supplied by a person seeking appointed counsel and information collected by the state courts for purposes of determining financial eligibility may be:

(a) Introduced in a proceeding, criminal or civil, arising out of a determination that a person is not financially eligible for appointed counsel;

(b) Introduced in a proceeding, criminal or civil, arising as a result of an allegation that a person has supplied false information in seeking appointed counsel;

(c) Used by the court in a sentencing proceeding resulting from the defendant’s conviction on the matter for which the information was provided or collected; and

(d) Used by the court, the Department of Revenue, or the assignees of the court or the Department of Revenue, for the purpose of collecting delinquent amounts owed to this state by the person.

[1991 c.825 §5; 1997 c.761 §4; 2001 c.962 §38]



Section 151.497 - "Counsel" defined for ORS 151.485 to 151.497.

[2001 c.472 §10]



Section 151.505 - Authority of court to order repayment of costs related to provision of appointed counsel.

(2) Costs that may be included in a money award under this section include a reasonable attorney fee for counsel appointed to represent the person and a reasonable amount for expenses authorized under ORS 135.055. A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the Public Defense Services Commission under ORS 151.216. For purposes of this subsection, compensation of counsel is determined by reference to a schedule of compensation established by the commission.

(3) The court may not require a person to pay costs under this section unless the person is or may be able to pay the costs. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the person and the nature of the burden that payment of costs will impose.

(4) A person who has been required to pay costs under this section and who is not in contumacious default in the payment of the costs may at any time petition the court for remission of the payment of costs or any unpaid portion of the costs. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the person ordered to repay or on the immediate family of the person, or will interfere with the ability of the person to complete an alcohol or drug treatment program, the court may enter a supplemental judgment that remits all or part of the amount due or modifies the method of payment.

(5) All moneys collected or paid under a money award made pursuant to this section shall be paid into the Criminal Fine Account. If the money award is part of a criminal judgment of conviction, the award is a Type 2, Level II obligation for the purpose of ORS 137.145 to 137.159.

[1997 c.761 §2; 2001 c.962 §39; 2003 c.334 §§1,2; 2003 c.449 §§18,19; 2011 c.597 §43; 2015 c.186 §2]

Note: 151.505 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 151 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 153 - Violations and Fines

Section 153.005 - Definitions.

(1) "Enforcement officer" means:

(a) A member of the Oregon State Police.

(b) A sheriff or deputy sheriff.

(c) A city marshal or a member of the police of a city, municipal or quasi-municipal corporation.

(d) A police officer commissioned by a university under ORS 352.121 or 353.125.

(e) An investigator of a district attorney’s office if the investigator is or has been certified as a peace officer in this or any other state.

(f) An investigator of the Criminal Justice Division of the Department of Justice of the State of Oregon.

(g) A Port of Portland peace officer.

(h) A humane special agent as defined in ORS 181A.345.

(i) A regulatory specialist exercising authority described in ORS 471.775 (2).

(j) An authorized tribal police officer as defined in ORS 181A.680.

(k) Any other person specifically authorized by law to issue citations for the commission of violations.

(2) "Traffic offense" has the meaning given that term in ORS 801.555.

(3) "Violation" means an offense described in ORS 153.008.

(4) "Violation proceeding" means a judicial proceeding initiated by issuance of a citation that charges a person with commission of a violation.

[1999 c.1051 §2; 2007 c.71 §44; 2009 c.299 §3; 2011 c.506 §20; 2011 c.644 §§22,45; 2012 c.54 §§14,15; 2012 c.67 §§7,8; 2013 c.180 §21,22; 2015 c.174 §10; 2015 c.614 §§145,146]



Section 153.008 - Violations described.

(a) The offense is designated as a violation in the statute defining the offense.

(b) The statute prescribing the penalty for the offense provides that the offense is punishable by a fine but does not provide that the offense is punishable by a term of imprisonment. The statute may provide for punishment in addition to a fine as long as the punishment does not include a term of imprisonment.

(c) The offense is created by an ordinance of a county, city, district or other political subdivision of this state with authority to create offenses, and the ordinance provides that violation of the ordinance is punishable by a fine but does not provide that the offense is punishable by a term of imprisonment. The ordinance may provide for punishment in addition to a fine as long as the punishment does not include a term of imprisonment.

(d) The prosecuting attorney has elected to treat the offense as a violation for purposes of a particular case in the manner provided by ORS 161.566.

(e) The court has elected to treat the offense as a violation for purposes of a particular case in the manner provided by ORS 161.568.

(2) Conviction of a violation does not give rise to any disability or legal disadvantage based on conviction of a crime.

[1999 c.1051 §3]



Section 153.012 - Violation categories.

(1) Class A violations;

(2) Class B violations;

(3) Class C violations;

(4) Class D violations;

(5) Unclassified violations as described in ORS 153.015; and

(6) Specific fine violations as described in ORS 153.015.

[1999 c.1051 §4]



Section 153.015 - Unclassified and specific fine violations.

(2) A specific fine violation is any offense described in the Oregon Revised Statutes that is designated as a specific fine violation or:

(a) Is not designated as a crime or as a class A, B, C or D violation;

(b) Is not punishable by a term of imprisonment as a penalty for committing the offense; and

(c) Is punishable by a specific fine as the penalty for committing the offense.

[1999 c.1051 §5; 2011 c.597 §6a]



Section 153.018 - Maximum fines.

(2) Except as otherwise provided by law, the maximum fine for a violation committed by an individual is:

(a) $2,000 for a Class A violation.

(b) $1,000 for a Class B violation.

(c) $500 for a Class C violation.

(d) $250 for a Class D violation.

(e) $2,000 for a specific fine violation, or the maximum amount otherwise established by law for the specific fine violation.

(3) If a special corporate fine is specified in the law creating the violation, the sentence to pay a fine shall be governed by the law creating the violation. Except as otherwise provided by law, if a special corporate fine is not specified in the law creating the violation, the maximum fine for a violation committed by a corporation is:

(a) $4,000 for a Class A violation.

(b) $2,000 for a Class B violation.

(c) $1,000 for a Class C violation.

(d) $500 for a Class D violation.

[1999 c.1051 §6; 2003 c.737 §103; 2011 c.597 §7]



Section 153.019 - Presumptive fines; generally.

(a) $435 for a Class A violation.

(b) $260 for a Class B violation.

(c) $160 for a Class C violation.

(d) $110 for a Class D violation.

(2) The presumptive fine for a specific fine violation is:

(a) The amount specified by statute as the presumptive fine for the violation; or

(b) An amount equal to the greater of 20 percent of the maximum fine prescribed for the violation, or the minimum fine prescribed by statute for the violation.

[2011 c.597 §2]



Section 153.020 - Presumptive fines; highway work zones, school zones and safety corridors.

(1) $870 for a Class A violation.

(2) $520 for a Class B violation.

(3) $320 for a Class C violation.

(4) $220 for a Class D violation.

[2011 c.597 §3; 2012 c.89 §10]



Section 153.021 - Minimum fines; audit of court.

(a) $220 for a Class A violation.

(b) $130 for a Class B violation.

(c) $80 for a Class C violation.

(d) $60 for a Class D violation.

(2) Except as otherwise provided by law, a court may not defer, waive, suspend or otherwise reduce the fine for a specific fine violation to an amount that is less than 20 percent of the presumptive fine for the violation.

(3) This section does not affect the manner in which a court imposes or reduces monetary obligations other than fines.

(4) The Department of Revenue or Secretary of State may audit any court to determine whether the court is complying with the requirements of this section. In addition, the Department of Revenue or Secretary of State may audit any court to determine whether the court is complying with the requirements of ORS 137.145 to 137.159 and 153.640 to 153.680. The Department of Revenue or Secretary of State may file an action under ORS 34.105 to 34.240 to enforce the requirements of this section and of ORS 137.145 to 137.159 and 153.640 to 153.680.

[2011 c.597 §4; 2012 c.89 §11]



Section 153.022 - Authority of agency to specify rule violation as particular level of violation.

[1999 c.1051 §76]



Section 153.025 - Authority of political subdivision to specify ordinance violation as particular level of violation.

(2) Nothing in this section requires a political subdivision to use the classifications established by ORS 153.012 or to use the presumptive fines established under ORS 153.019 and 153.020 for violations of ordinances adopted by the political subdivision.

[1999 c.1051 §78; 2011 c.597 §111]



Section 153.030 - Applicability; statute of limitations.

(2) Notwithstanding subsection (1) of this section, ORS 153.633 and all other provisions of this chapter and of the criminal procedure laws of this state do not apply to violations that govern the parking of vehicles and that are created by ordinance or by agency rule.

(3) The statute of limitations for proceedings under this chapter is as provided in ORS 131.125.

(4) This chapter does not affect the ability of a city described in ORS 3.136 (1) to engage in the activities described in ORS 3.136 (3). Nothing in this chapter affects the ability of any other political subdivision of this state to provide for the administrative enforcement of the charter, ordinances, rules and regulations of the political subdivision, including enforcement through imposition of monetary penalties. Except for ordinances governing the parking of vehicles, administrative enforcement as described in this subsection may not be used for any prohibition designated as an offense.

(5) Nothing in this chapter affects the ability of any political subdivision of this state to establish rules relating to administrative enforcement as described in subsection (4) of this section, including rules providing for the use of citations or other procedures for initiating administrative enforcement proceedings.

(6) Nothing in this chapter affects the ability of any political subdivision of this state to conduct hearings for administrative enforcement as described in subsection (4) of this section, either before a hearing officer or before the governing body of the political subdivision.

(7) Nothing in this chapter affects the ability of any political subdivision to bring a civil action to enforce the charter, ordinances, rules and regulations of the political subdivision, or to bring a civil action to enforce any order for administrative enforcement as described in subsection (4) of this section.

(8) Nothing in ORS 153.042 affects the authority of any political subdivision of this state to provide for issuance of citations for violation of offenses created by ordinance on the same basis as the political subdivision could under the law in effect immediately before January 1, 2000.

[1999 c.1051 §7; 2011 c.597 §111a; 2012 c.89 §3]



Section 153.033 - Rules of procedure.

[1999 c.1051 §8]



Section 153.036 - Venue.

(a) The county in which the violation was committed; or

(b) Any other county whose county seat is a shorter distance by road from the place where the violation was committed than is the county seat of the county in which the violation was committed.

(2)(a) If a violation proceeding is commenced in the county in which the violation was committed, the proceeding may be commenced in a circuit or justice court of the county or, if the violation was committed within a city, in the municipal court.

(b) If a violation proceeding is commenced in a county other than the county in which the violation was committed, the proceeding may be commenced:

(A) In a circuit court;

(B) Notwithstanding the provisions of ORS 51.050 that limit the jurisdiction of justice courts to offenses committed within the county, in a justice court; or

(C) If the violation was committed within a city, in the municipal court of the city.

(3)(a) Except as otherwise provided in paragraph (b) of this subsection, if a violation proceeding is commenced in a county other than the county in which the violation was committed, at the request of the defendant the place of trial may be changed to the county in which the violation was committed. A request for a change of the place of trial shall be made prior to the date set for the trial and shall be governed by the provisions of ORS 131.305 to 131.415 relating to change of venue.

(b) A defendant may not request that the place of trial be changed if the violation was committed within a city and the proceeding is commenced in the municipal court of the city.

(4) Except as specifically provided in this section, venue in violation proceedings in circuit courts is governed by ORS 131.305 to 131.415.

[1999 c.1051 §12; 1999 c.1051 §12a; 2003 c.528 §1]



Section 153.039 - Stop and detention for violation.

(2) An enforcement officer may stop and detain any person if the officer has reasonable grounds to believe that the person has committed a violation. An enforcement officer may stop and detain any employee, agent or representative of a firm, corporation or other organization if the officer has reasonable grounds to believe that the firm, corporation or other organization has committed a violation.

(3) Except as provided in subsection (4) of this section, the period of detention may be only as long as is necessary to:

(a) Establish the identity of the person, firm, corporation or organization believed to have committed the violation;

(b) Conduct any investigation reasonably related to the violation; and

(c) Issue a citation for the violation.

(4) The authority of an enforcement officer to stop and detain a person for a traffic violation as defined by ORS 801.557 is governed by ORS 810.410.

[1999 c.1051 §10]



Section 153.042 - Citations; issuance.

(2) If the person receiving the citation is a firm, corporation or other organization, the citation may be issued to an employee, agent or representative of the firm, corporation or organization.

[1999 c.1051 §9]



Section 153.045 - Citation; requirements.

(2) Uniform citation forms for violations shall be adopted by the Supreme Court under ORS 1.525. In adopting those forms, the Supreme Court may combine the requirements for violation citations under this section and the requirements for criminal citations under ORS 133.066. More than one violation may be charged on a single citation form, but a crime and a violation may not be charged on the same citation form.

(3) A violation citation shall consist of at least four parts. Additional parts may be inserted for administrative use. The required parts are:

(a) A complaint in the form prescribed by ORS 153.048.

(b) The abstract of court record.

(c) The police record.

(d) A summons in the form prescribed by ORS 153.051.

(4) Each of the parts shall contain the information or blanks required by rules of the Supreme Court under ORS 1.525.

(5) The complaint shall contain a form of certificate in which the enforcement officer must certify, under the penalties provided in ORS 153.990, that the enforcement officer has sufficient grounds to believe, and does believe, that the person named in the complaint committed the violation specified in the complaint. A certificate conforming to this subsection shall be deemed equivalent of a sworn complaint.

[1999 c.1051 §13; 2005 c.566 §2]



Section 153.048 - Complaint; requirements.

(a) The name of the court, the name of the state or of the city or other public body in whose name the action is brought and the name of the defendant.

(b) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have been committed.

(c) A certificate under ORS 153.045 (5) signed by the enforcement officer.

(2) If the complaint does not conform to the requirements of this section, the court shall set the complaint aside upon motion of the defendant made before the entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

(3) A court may amend a complaint in its discretion.

[1999 c.1051 §14]



Section 153.051 - Summons; requirements.

(1) The name of the court, the name of the person cited, the date on which the citation was issued, the name of the enforcement officer issuing the citation, and the time and place at which the person cited is to appear in court.

(2) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have been committed.

(3) A notice to the person cited that a complaint will be filed with the court based on the violation.

(4) The amount of the presumptive fine, if any, fixed for the violation.

(5) A statement notifying the person that a monetary judgment may be entered against the person for up to the maximum amount of fines, restitution and other costs allowed by law for the violation if the person fails to make all required appearances at the proceedings.

(6) A statement notifying the person that, if the person pleads no contest and delivers to the court the amount of the presumptive fine indicated on the citation, and the court accepts the plea, the amount of the fine imposed against the defendant may not exceed the amount of the presumptive fine indicated on the citation.

(7) A statement notifying the person that, if the person pleads no contest and delivers to the court the amount of the presumptive fine indicated on the citation:

(a) The person may submit an explanation of the circumstances of the violation; and

(b) The court may consider the explanation in establishing the amount of the fine, but in no event can the court impose a fine that is less than the minimum fine established under ORS 153.021.

(8) A statement notifying the person that, if the person pleads not guilty and requests a trial, the court cannot impose a fine that is less than the minimum fine established under ORS 153.021 unless the person is found not guilty, in which case no fine will be imposed.

[1999 c.1051 §15; 2011 c.597 §23]



Section 153.054 - Service and filing.

[1999 c.1051 §16]



Section 153.058 - Initiation of violation proceeding by private party.

(2) A complaint under this section must contain:

(a) The name of the court, the name and address of the person bringing the action and the name and address of the defendant.

(b) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have occurred.

(c) A certificate signed by the complainant stating that the complainant believes that the named defendant committed the violation specifically identified in the complaint and that the complainant has reasonable grounds for that belief. A certificate conforming to this section shall be deemed equivalent of a sworn complaint. Complaints filed under this section are subject to the penalties provided in ORS 153.990.

(3) Upon the filing of a complaint under this section, the court shall cause a summons to be delivered to the defendant and shall deliver a copy of the complaint to the district attorney for the county in which the complaint is filed. The court may require any enforcement officer to serve the summons.

(4) If the complaint does not conform to the requirements of this section, the court shall set it aside upon motion of the defendant made before the entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

(5) A court may, acting in its sole discretion, amend a complaint filed under the provisions of this section.

(6) A court shall dismiss a complaint filed under this section upon the motion of the district attorney for the county or of the city attorney for a city if:

(a) The district attorney or city attorney has brought a proceeding against the defendant named in the complaint or intends to bring a proceeding against the defendant named in the complaint; and

(b) The proceeding is brought by the district attorney or city attorney by reason of the same conduct alleged in the complaint.

(7) Any political subdivision of this state may require by ordinance that violation proceedings for the purpose of enforcing the charter or ordinances of the political subdivision may not be commenced in the manner provided by this section and that those proceedings may be commenced only by enforcement officers.

(8) A person other than an enforcement officer may commence a violation proceeding under this section only for:

(a) Boating violations under ORS chapter 830, or any violation of rules adopted pursuant to ORS chapter 830 if the violation constitutes an offense;

(b) Traffic violations under ORS chapters 801 to 826, or any violation of rules adopted pursuant to those chapters if the violation constitutes an offense;

(c) Violations under the wildlife laws, as described in ORS 496.002, or any violation of rules adopted pursuant to those laws if the violation constitutes an offense;

(d) Violations under the commercial fishing laws, as described in ORS 506.001, or any violation of rules adopted pursuant to those laws if the violation constitutes an offense; or

(e) Violations of ORS 618.121 to 618.161, and violation of rules adopted pursuant to those laws if the violation constitutes an offense.

[1999 c.1051 §11]



Section 153.061 - Appearance by defendant.

(a) Make a first appearance by personally appearing in court at the time indicated in the summons; or

(b) Make a first appearance in the manner provided in subsection (3) of this section before the time indicated in the summons.

(2) If a defendant is issued a violation citation for careless driving under ORS 811.135 on which a police officer noted that the offense contributed to an accident and that the cited offense appears to have contributed to the serious physical injury or death of a vulnerable user of a public way, the officer may not enter the amount of the presumptive fine on the summons and the defendant must make a first appearance by personally appearing in court at the time indicated in the summons.

(3) Except as provided in this section, a defendant who has been issued a violation citation may make a first appearance in the matter before the time indicated in the summons by one of the following means:

(a) The defendant may submit to the court a written or oral request for a trial.

(b) The defendant may enter a plea of no contest by delivering to the court the summons and a check or money order in the amount of the presumptive fine set forth in the summons. The entry of a plea under the provisions of this paragraph constitutes a waiver of trial and consent to the entry of a judgment forfeiting the presumptive fine. A no contest plea under this section is not subject to the requirements of ORS chapter 135 relating to the entry of pleas and, upon receipt of the plea, the court may enter judgment against the defendant without taking further evidence.

(4) The court may require that a defendant requesting a trial under subsection (3) of this section deposit an amount equal to the presumptive fine established under ORS 153.019 and 153.020 or such other amount as the court determines appropriate if the defendant has failed to appear in any court on one or more other charges in the past. If the defendant does not deposit the amount specified by the court, the defendant must personally appear in court at the time indicated in the summons. The amount deposited by the defendant may be applied against any fine imposed by the court, and any amount not so applied shall be refunded to the defendant at the conclusion of the proceedings.

(5) The court may require a defendant to appear personally in any case, or may require that all defendants appear in specified categories of cases.

(6) If a defendant has entered a no contest plea in the manner provided in subsection (3) of this section, and the court determines that the presumptive fine is not adequate by reason of previous convictions of the defendant, the nature of the offense charged or other circumstances, the court may require that a trial be held unless an additional fine amount is paid by the defendant before a specified date. Notice of an additional fine amount under this subsection may be given to the defendant by mail. In no event may the court require a total fine amount in excess of the maximum fine established for the violation by statute.

(7) If a defendant fails to make a first appearance on a citation for a traffic violation, as defined by ORS 801.557, fails to make a first appearance on a citation for a violation of ORS 471.430, or fails to appear at any other subsequent time set for trial or other appearance, the driving privileges of the defendant are subject to suspension under ORS 809.220.

[1999 c.1051 §17; 2001 c.817 §2; 2007 c.784 §5; 2011 c.597 §§25,313; 2012 c.89 §4]



Section 153.064 - Warrant for arrest upon failure to appear.

(2) If a person fails to make a first appearance on a citation for a violation, or fails to appear at any other subsequent time set for trial or other appearance, the court may issue an order that requires the defendant to appear and show cause why the defendant should not be held in contempt. The show cause order may be mailed to the defendant by certified mail, return receipt requested. If service cannot be accomplished by mail, the defendant must be personally served. If the defendant is served and fails to appear at the time specified in the show cause order, the court may issue an arrest warrant for the defendant for the purpose of bringing the defendant before the court.

[1999 c.1051 §18]



Section 153.070 - When trial required.

[1999 c.1051 §19; 2001 c.19 §2; 2003 c.518 §1]



Section 153.073 - Time and place.

[1999 c.1051 §20; 2001 c.817 §3; 2003 c.518 §1a]



Section 153.076 - Conduct of trial.

(2) The state, municipality or political subdivision shall have the burden of proving the charged violation by a preponderance of the evidence.

(3) The pretrial discovery rules in ORS 135.805 to 135.873 apply in violation proceedings.

(4) The defendant may not be required to be a witness in the trial of any violation.

(5) Defense counsel shall not be provided at public expense in any proceeding in which only violations are charged.

(6) A district attorney or city attorney may aid in preparing evidence and obtaining witnesses but, except upon good cause shown to the court, shall not appear in violation proceedings unless counsel for the defendant appears. The court shall ensure that the district attorney or city attorney is given timely notice if defense counsel is to appear at trial.

[1999 c.1051 §21]



Section 153.080 - Testimony by affidavit or declaration.

(a) Testimony may not be presented by affidavit or declaration under the provisions of this section unless the court has adopted rules providing procedures for the introduction and use of testimony by affidavit or declaration.

(b) The court shall allow testimony by affidavit or declaration under this section only upon receiving a signed statement from the defendant waiving the right to have the testimony presented orally in court.

(c) Testimony by affidavit or declaration under this section is not subject to objection as hearsay.

(d) A statement signed by the defendant under paragraph (b) of this subsection does not constitute a waiver of trial unless the affidavit or declaration specifically so provides.

(e) Nothing in this section requires that the defendant or any other witness waive the right to appear if other testimony is introduced by affidavit or declaration as provided in this section.

(2) As used in this section, "declaration" means a declaration under penalty of perjury in the form required by ORCP 1 E.

[1999 c.1051 §22; 2015 c.121 §2]



Section 153.083 - Role of peace officer.

(1) The application of statutes and rules to the facts in the case;

(2) The literal meaning of the statutes or rules at issue in the case;

(3) The admissibility of evidence; and

(4) Proper procedures to be used in the trial.

[1999 c.805 §1; 1999 c.805 §2; 2003 c.305 §1]

Note: 153.083 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 153 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 153.090 - Provisions of judgment.

(a) Imposition of a sentence to pay a fine;

(b) Costs and restitution authorized by law;

(c) A requirement that the fine, costs and restitution, if any, be paid out of the presumptive fine;

(d) Remission of any balance of a presumptive fine to the defendant; and

(e) Any other provision authorized by law.

(2) Notwithstanding ORS 137.106, if the court orders restitution in a default judgment entered under ORS 153.102, a defendant may allege an inability to pay the full amount of monetary sanctions imposed, including restitution, and request a hearing to determine whether the defendant is unable to pay or to establish a payment schedule by filing a written request with the court within one year after the entry of the judgment. The court shall set a hearing on the issue of the defendant’s ability to pay upon receipt of the request and shall give notice to the district attorney. The district attorney shall give notice to the victim of the date, time and place of the hearing. The court may determine a payment schedule for monetary sanctions imposed, including restitution ordered under this subsection, if the defendant establishes at the hearing that the defendant is unable to pay the ordered restitution in full.

(3) If a trial is held in a violation proceeding, or a default judgment is entered against the defendant under ORS 153.102, the court may impose any fine within the statutory limits for the violation. If a defendant pleads no contest under ORS 153.061 (3) and the court accepts the plea and enters judgment against the defendant, the amount of the fine imposed against the defendant by the court may not exceed the presumptive fine established for the violation under ORS 153.019 and 153.020.

(4) A judge may suspend operation of any part of a judgment entered under this chapter upon condition that the defendant pay the nonsuspended portion of a fine within a specified period of time. If the defendant fails to pay the nonsuspended portion of the fine within the specified period of time, the suspended portion of the judgment becomes operative without further proceedings by the court and the suspended portion of the fine becomes immediately due and payable.

(5) The court may not issue notice to the Department of Transportation to suspend the defendant’s driving privileges unless a trial has been required. The failure of the defendant to appear at the trial does not prevent the court from issuing notice to the department to suspend the defendant’s driving privileges.

(6) Entry of a default judgment under ORS 153.102 does not preclude the arrest and prosecution of the defendant for the crime of failure to appear in a violation proceeding under ORS 153.992.

(7) If a person held commercial driving privileges as described in ORS 807.018 at the time the offense was committed, a court may not defer entry of a judgment or allow an individual to enter into a diversion program that would prevent a conviction for a traffic offense from appearing on the driving record of the holder. This subsection applies to all traffic offenses, whether committed while driving a motor vehicle or a commercial motor vehicle, but does not apply to parking violations.

[1999 c.1051 §25; 2003 c.670 §3; 2005 c.649 §30; 2007 c.122 §12; 2007 c.784 §7; 2009 c.395 §4; 2011 c.355 §18; 2011 c.597 §27; 2012 c.89 §5; 2013 c.237 §30]



Section 153.093



Section 153.096 - Suspension of fine in certain cases.

(2) In any proceeding for a violation under ORS 830.990 or 830.997, the court shall notify the State Marine Board if the defendant fails to appear at any time as required by law or the court, or fails to comply with any order of the court.

[1999 c.1051 §96b]



Section 153.099 - Entry; nondefault cases.

(2) If the defendant appears and enters a plea of no contest in the manner described in ORS 153.061 (3) and a trial is not otherwise required by the court or by law, the court shall make a decision based on the citation. The court may consider any statement of explanation submitted with the plea.

[1999 c.1051 §23; 2007 c.784 §8; 2011 c.597 §25a; 2012 c.89 §6]



Section 153.102 - Entry; default cases.

(2) If the defendant makes a first appearance in the manner required by ORS 153.061 within the time allowed and requests a trial, and the defendant subsequently fails to appear at the date, time and place set for any trial or other appearance in the matter, and if a trial is not otherwise required by the court or by law, the court shall enter a judgment based on the complaint and any other evidence the judge determines appropriate.

[1999 c.1051 §24]



Section 153.105 - Relief from default judgment.

[1999 c.1051 §26]



Section 153.108 - Effect of judgment.

(2) Notwithstanding ORS 43.130 and 43.160, a plea, finding or judgment in a violation proceeding, or the fact that a violation proceeding has been brought against a defendant, may not be used for the purpose of res judicata or collateral estoppel, or be admitted as evidence in any civil proceeding.

[1999 c.1051 §27; 2011 c.597 §29]



Section 153.110



Section 153.111 - Distribution of abstracts of convictions.

(2) Upon entry of a conviction for violation of any provision of the wildlife laws or commercial fishing laws, or any rule promulgated pursuant to those laws, the court that enters the judgment of conviction shall forward to the Department of State Police an abstract of conviction.

(3) Upon entry of a conviction for a compulsory school attendance violation under ORS 339.095, the court shall forward to the Department of Education an abstract of conviction.

(4) Upon entry of a conviction for violation of a weights and measures law subject to penalty under ORS 618.991, the court shall forward to the State Department of Agriculture an abstract of conviction.

(5) Upon entry of a conviction of a boating offense, as defined in ORS 830.005, the court shall forward to the State Marine Board an abstract of conviction.

(6) A court may destroy any abstract not required to be forwarded to an agency under the provisions of this section.

[1999 c.1051 §51]



Section 153.120



Section 153.121 - Appeal.

(1) From a proceeding in justice court or municipal court, as provided in ORS 138.057 for appeals of violations.

(2) From a proceeding in circuit court, as provided in ORS chapter 19, except that the standard of review is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony.

[1999 c.1051 §28; 2005 c.266 §1]



Section 153.125



Section 153.128



Section 153.130



Section 153.131



Section 153.134



Section 153.138



Section 153.140



Section 153.142



Section 153.145



Section 153.150



Section 153.160



Section 153.170



Section 153.180



Section 153.190



Section 153.200



Section 153.210



Section 153.220



Section 153.230



Section 153.240



Section 153.250



Section 153.260



Section 153.270



Section 153.280



Section 153.290



Section 153.300



Section 153.310



Section 153.325



Section 153.330



Section 153.335



Section 153.340



Section 153.345



Section 153.350



Section 153.355



Section 153.360



Section 153.365



Section 153.370



Section 153.375



Section 153.380



Section 153.385



Section 153.390



Section 153.395



Section 153.400



Section 153.405



Section 153.410



Section 153.415



Section 153.420



Section 153.425



Section 153.430



Section 153.440



Section 153.500



Section 153.505



Section 153.510



Section 153.515



Section 153.520



Section 153.525



Section 153.527



Section 153.530 - Designation of speed in complaint and summons charging violation of basic speed rule or speed limit.

(1) Violating the basic speed rule under ORS 811.100.

(2) Violating a speed limit under ORS 811.111.

[Formerly 484.175; 1987 c.5 §7; 1987 c.887 §14; 1999 c.1051 §79; 2003 c.819 §12]



Section 153.535 - Delivery of summons for certain traffic offenses.

(a) The summons is for an alleged violation of ORS 803.315, 811.520, 811.530, 815.025, 815.080 to 815.090, 815.115, 815.130, 815.185, 815.210 to 815.255, 815.275, 815.285, 816.030 to 816.300, 816.330, 816.350, 816.360 or 820.360 to 820.380;

(b) The enforcement officer gave a warning for violation of the statute to the defendant based on the officer’s observation at the time the violation occurred; and

(c) After the issuance of the warning, the enforcement officer determines that the defendant received two or more warnings within the year immediately preceding the issuance of the warning for violations of the statutes specified in paragraph (a) of this subsection.

(2) Notwithstanding ORS 133.065 and 153.054, a summons may be delivered to a defendant personally or by mail addressed to the defendant’s last-known address if:

(a) The summons is for an alleged violation of ORS 807.010, 811.175 or 811.182;

(b) The enforcement officer gave a warning for a traffic violation to the defendant; and

(c) After the issuance of the warning, the enforcement officer determines that the defendant had no valid operator license at the time of the warning.

(3) Proof of mailing summons under this section is sufficient proof of delivery of summons for purposes of ORS 133.065 and 153.054.

[Formerly 484.180; 1983 c.338 §890; 1985 c.597 §24; 1987 c.730 §7; 1989 c.782 §36; 1999 c.1051 §80; 2001 c.335 §6]



Section 153.540



Section 153.545



Section 153.550



Section 153.555



Section 153.560



Section 153.565



Section 153.570



Section 153.575



Section 153.580



Section 153.585



Section 153.590



Section 153.595



Section 153.600



Section 153.605



Section 153.610



Section 153.615



Section 153.620



Section 153.623



Section 153.624 - Costs for obtaining driving records.

[Formerly 484.145; 2011 c.597 §127]



Section 153.625



Section 153.630



Section 153.633 - Distribution to state.

(a) $60; or

(b) The amount of the fine if the fine is less than $60.

(2) In any criminal action in a justice or municipal court in which a fine is imposed, the lesser of the following amounts is payable to the state before any other distribution of the fine is made:

(a) $45; or

(b) The amount of the fine if the fine is less than $45.

(3) A justice or municipal court shall forward the amount prescribed under subsection (2) of this section to the Department of Revenue for deposit in the Criminal Fine Account.

(4) The provisions of subsection (2) of this section do not apply to fines imposed in justice and municipal courts under ORS 811.590, 814.485, 814.486, 814.534, 814.536, 814.600 or 830.990 (1).

[2011 c.597 §6b; 2012 c.89 §15; 2013 c.685 §9]



Section 153.635



Section 153.640 - Disposition of fines for traffic offenses; circuit court.

(2) If a circuit court enters a judgment of conviction for a traffic offense and the conviction resulted from a prosecution arising out of an arrest or complaint made by a sheriff, deputy sheriff, city police officer or any other enforcement officer employed by a local government, as defined in ORS 174.116:

(a) The amount prescribed by ORS 153.633 (1) is payable to the state and must be deposited in the Criminal Fine Account;

(b) One-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the local government that employs the enforcement officer; and

(c) One-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the state.

[2011 c.597 §47]



Section 153.645 - Disposition of fines for traffic offenses; justice court.

(a) The amount prescribed by ORS 153.633 (2) is payable to the state and must be forwarded to the Department of Revenue for deposit in the Criminal Fine Account;

(b) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the county in which the justice court is located; and

(c) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the state.

(2) If a justice court enters a judgment of conviction for a traffic offense and the conviction resulted from a prosecution arising out of an arrest or complaint made by a sheriff, deputy sheriff or any other enforcement officer employed by the county:

(a) The amount prescribed by ORS 153.633 (2) is payable to the state and must be forwarded to the Department of Revenue for deposit in the Criminal Fine Account; and

(b) Subject to subsection (4) of this section, the remaining amount of the fine is payable to the county in which the court is located.

(3) If a justice court enters a judgment of conviction for a traffic offense and the conviction resulted from a prosecution arising out of an arrest or complaint made by an enforcement officer employed by any other local government, as defined in ORS 174.116:

(a) The amount prescribed by ORS 153.633 (2) is payable to the state and must be forwarded to the Department of Revenue for deposit in the Criminal Fine Account;

(b) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the local government that employs the enforcement officer; and

(c) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the county in which the court is located.

(4) If the full amount of the fine imposed by a justice court is collected, the last $16 of the amount collected shall be paid to the county treasurer for the county in which the court is located and may be used only for the purposes specified in ORS 153.660. If the full amount of the fine imposed is not collected, the $16 payment required by this subsection shall be reduced by one dollar for every dollar of the fine that is not collected. The provisions of this subsection do not apply to fines imposed for violations of ORS 811.590, 814.485, 814.486, 814.534, 814.536, 814.600 or 830.990 (1).

[2011 c.597 §48; 2013 c.685 §10]



Section 153.650 - Disposition of fines for traffic offenses; municipal court.

(a) The amount prescribed by ORS 153.633 (2) is payable to the state and must be forwarded to the Department of Revenue for deposit in the Criminal Fine Account;

(b) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the city in which the municipal court is located; and

(c) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the state.

(2) If a municipal court enters a judgment of conviction for a traffic offense and the conviction resulted from a prosecution arising out of an arrest or complaint made by a city police officer or any other enforcement officer employed by the city:

(a) The amount prescribed by ORS 153.633 (2) is payable to the state and must be forwarded to the Department of Revenue for deposit in the Criminal Fine Account; and

(b) Subject to subsection (4) of this section, the remaining amount of the fine is payable to the city in which the court is located.

(3) If a municipal court enters a judgment of conviction for a traffic offense and the conviction resulted from a prosecution arising out of an arrest or complaint made by an enforcement officer employed by any other local government, as defined in ORS 174.116:

(a) The amount prescribed by ORS 153.633 (2) is payable to the state and must be forwarded to the Department of Revenue for deposit in the Criminal Fine Account;

(b) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the local government that employs the enforcement officer; and

(c) Subject to subsection (4) of this section, one-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the city in which the court is located.

(4) If the full amount of the fine imposed by a municipal court is collected, the last $16 of the amount collected shall be paid to the county treasurer for the county in which the court is located and may be used only for the purposes specified in ORS 153.660. If the full amount of the fine imposed is not collected, the $16 payment required by this subsection shall be reduced by one dollar for every dollar of the fine that is not collected. The provisions of this subsection do not apply to fines imposed for violations of ORS 811.590, 814.485, 814.486, 814.534, 814.536, 814.600 or 830.990 (1).

[2011 c.597 §49; 2013 c.685 §11]



Section 153.655 - Disposition of fines for mass transit district ordinance violations.

(a) The amount prescribed by ORS 153.633 (1) is payable to the state and must be deposited in the Criminal Fine Account;

(b) One-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable to the district that enacted the ordinance; and

(c) One-half of the amount remaining after any payment required by paragraph (a) of this subsection is payable as provided in subsection (2) of this section.

(2)(a) If a judgment of conviction that is subject to subsection (1) of this section is entered in circuit court, the amount specified in subsection (1)(c) of this section shall be paid to the state.

(b) If a judgment of conviction that is subject to subsection (1) of this section is entered in justice court, the amount specified in subsection (1)(c) of this section shall be paid to the county that established the court.

(c) If a judgment of conviction that is subject to subsection (1) of this section is entered in municipal court, the amount specified in subsection (1)(c) of this section shall be paid to the city that established the court.

[2012 c.89 §18]

Note: 153.655 was added to and made a part of ORS chapter 153 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 153.660 - Use of amounts paid to county treasurer.

(2) Sixty percent of the amounts paid to the county treasurer under this section and under ORS 153.645 (4) and 153.650 (4) shall be deposited by the treasurer in the county treasury and may be used only for drug and alcohol programs and for the costs of planning, operating and maintaining county juvenile and adult corrections programs and facilities.

(3) Forty percent of the amounts paid to the county treasurer under this section and under ORS 153.645 (4) and 153.650 (4) shall be deposited by the treasurer in the court facilities security account established under ORS 1.182 for the county in which the court is located.

[2013 c.685 §13]



Section 153.675 - Disposition of amounts payable to state and local governments.

(2) Justice and municipal courts must make the transfer required by subsection (1) of this section under ORS 153.633, 153.645 and 153.650 not later than the last day of the month immediately following the month in which a payment on a judgment is received by the court.

[2011 c.597 §50]



Section 153.680 - Costs.

[2011 c.597 §49a]



Section 153.705



Section 153.710



Section 153.715



Section 153.720



Section 153.725



Section 153.730



Section 153.745



Section 153.750



Section 153.755



Section 153.760



Section 153.765



Section 153.766



Section 153.770 - Electronic filing of citation for offenses subject to written uniform citation.

(2) A court may allow electronic filing of citations as described under subsection (1) of this section. Procedures established to allow electronic filing of citations under this section shall be established by court rule and shall include procedures necessary to ensure that:

(a) The information electronically filed includes all information required on a uniform citation adopted by the Supreme Court under ORS 1.525, or as required under ORS 221.333 and 810.425 for parking ordinance violations. However, an electronically filed citation containing all required information, but of a different size or format than a uniform citation adopted by the Supreme Court under ORS 1.525, shall not be prohibited by or found in violation of a rule established under this subsection.

(b) The citation filed electronically is verifiable as being filed by a specific law enforcement officer or, for parking ordinance violations, by a person authorized to enforce parking ordinance violations.

(c) Members of the public can obtain copies of and review citations that are electronically filed and maintained under this section in the same manner as for citations filed on paper.

[1995 c.781 §53; 1999 c.1051 §129; 2001 c.911 §2; 2015 c.13 §2]



Section 153.772 - Suspension of driving privileges for failure to appear; limitation on district attorney’s authority.

[2001 c.817 §9]

Note: 153.772 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 153 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 153.800 - Violations Bureau; uniform fine schedule.

(2) A violations clerk may exercise authority over any violation. A justice or municipal court establishing a Violations Bureau shall by order specify the violations that are subject to the authority of the violations clerk.

(3) Except as provided in subsection (6) of this section, the violations clerk shall accept:

(a) Written appearance, waiver of trial, plea of no contest and payment of fine, costs and assessments for violations that are subject to the authority of the violations clerk; or

(b) Payment of presumptive fine amounts for violations that are subject to the authority of the violations clerk.

(4)(a) Courts other than circuit courts shall establish schedules, within the limits prescribed by law, of the amounts of penalties to be imposed for first, second and subsequent violations, designating each violation specifically or by class. The order of the court establishing the schedules shall be prominently posted in the place where penalties established under the schedule are paid.

(b) The Chief Justice of the Supreme Court shall establish a uniform fine schedule for violations prosecuted in circuit courts. The schedule must specify the violations that are subject to the authority of the violations clerk.

(c) All amounts must be paid to, receipted by and accounted for by the violations clerk in the same manner as other payments on money judgments are received by the court.

(5) Any person charged with a violation within the authority of the violations clerk may:

(a) Upon signing an appearance, plea of no contest and waiver of trial, pay the clerk the penalty established for the violation charged, including any costs and assessments authorized by law.

(b) Pay the clerk the presumptive fine amount established for the violation. Payment of the presumptive fine amount under this paragraph constitutes consent to forfeiture of the presumptive fine amount and disposition of the violation by the clerk as provided by the rules of the court. Payment of the presumptive fine amount under this paragraph is not consent to forfeiture of the presumptive fine amount if the payment is accompanied by a plea of not guilty or a request for hearing.

(6) A person who has been found guilty of, or who has signed a plea of no contest to, one or more previous offenses in the preceding 12 months within the jurisdiction of the court may not appear before the violations clerk unless the court, by general order applying to certain specified offenses, permits such appearance.

[1995 c.292 §1; 1997 c.801 §149; 1999 c.59 §30; 1999 c.1051 §130; 2011 c.597 §149; 2012 c.89 §8]



Section 153.805



Section 153.808



Section 153.810



Section 153.820 - Special procedures for parking violations in Multnomah County.

(2) The court may proceed to make a determination without a hearing on a citation for a parking violation if:

(a) None of the registered owners of the vehicle appears within the time allowed at the court specified in the citation;

(b) Notice of the citation and the provisions of this section are mailed to the registered owner or owners of the vehicle at the address or addresses reflected in the records of the Department of Transportation; and

(c) No request for hearing or other appearance is filed with the court within 60 days after the mailing date of the notice required by paragraph (b) of this subsection.

(3) The court may proceed to make a determination without a hearing on a citation for a parking violation if at least one of the registered owners of the vehicle appears within the time allowed at the court specified in the citation and requests a hearing, but thereafter fails to appear at the time, date and court set for any subsequent hearing in the matter. If a determination is made under the provisions of this subsection, the court shall mail notice of any sentence and judgment to the registered owner or owners of the vehicle at the address or addresses reflected in the records of the Department of Transportation.

(4) A determination under this section shall be on the citation and on any evidence that the court may, in its discretion, determine to be appropriate.

(5) Upon making a determination under this section, the court may enter judgment and, if the determination is one of conviction, may impose a sentence of a fine within the limits established for the parking violation along with a money award for costs, assessments and other amounts authorized by law.

(6) A sentence to pay a fine under this section does not prevent:

(a) Taking any other action against the person as permitted by law for the person’s failure to comply, including, but not limited to, sentencing the person further as permitted by law after the person is brought to hearing.

(b) Following any procedures established by law when the person fails to appear.

(7) On motion and upon such terms as are just, the court may relieve a person from a judgment entered under this section upon a showing that the failure of the person to appear was due to mistake, inadvertence, surprise or excusable neglect. The motion must be made within a reasonable time, and in no event more than one year after entry of judgment in the matter.

(8) A judgment may be entered under this section only if the citation issued to the person contains a statement notifying the person that a judgment may be entered against the person up to the maximum amount of fines, assessments and other costs allowed by law for the parking violation if the person fails to appear at the time, date and court specified in the citation or fails to appear at subsequently scheduled hearings in the matter.

(9) Notwithstanding any other provision of law, a judgment entered under this section does not create a judgment lien and cannot become a judgment lien by any means.

[1997 c.801 §98; 2003 c.576 §172]



Section 153.990 - Penalty for false certification.

[1981 c.692 §14; 1999 c.1051 §31]



Section 153.992 - Penalty for failure to appear.

(a) Make a first appearance in the manner required by ORS 153.061 within the time allowed.

(b) Make appearance at the time set for trial in the violation proceeding.

(c) Appear at any other time required by the court or by law.

(2) Failure to appear on a violation citation is a Class A misdemeanor.

[1999 c.1051 §29]



Section 153.995



Section 153.997






Chapter 156 - Proceedings and Judgment in Criminal Actions

Section 156.010 - Criminal procedure statutes govern generally.

[Amended by 1973 c.836 §329]



Section 156.020 - Filing complaint as commencement of action.

[Amended by 1959 c.426 §4]



Section 156.030 - Form and sufficiency of complaint.

[Amended by 1973 c.836 §330]



Section 156.040 - Security for costs.

[Amended by 1959 c.426 §5]



Section 156.050 - Warrant of arrest; authority.

[Amended by 1969 c.244 §4; 1983 c.661 §13; 1999 c.1051 §131]



Section 156.060 - Issuance, requisites and execution of warrant of arrest.

[Amended by 1977 c.746 §12]



Section 156.070 - Reading complaint to defendant; defendant to plead.



Section 156.080 - Defendant’s plea; refusal to plead.



Section 156.090 - Action to be tried within one day unless continued.



Section 156.100 - Change of place of trial.

[Amended by 1973 c.836 §331]



Section 156.110 - Trial by court or jury.

[Amended by 1973 c.836 §332]



Section 156.120 - Injured person must appear or be subpoenaed.



Section 156.130 - Demand for and selection of jury.



Section 156.140 - Rendition and entry of verdict on docket.



Section 156.150



Section 156.160 - Jury trial without prepayment of trial fee; payment after judgment.



Section 156.210 - Judgment on plea of guilty, no contest or on conviction.

[Amended by 1973 c.836 §333]



Section 156.220 - Judgment imposing monetary obligation; requirements.

[1973 c.836 §334; 1999 c.788 §39; 2003 c.576 §97; 2005 c.568 §29a]



Section 156.230 - Money judgments; enforcement.

[Amended by 1993 c.223 §5; 1999 c.788 §40]



Section 156.240 - Judgment entry or certified copy as evidence.

[Amended by 1999 c.788 §41]



Section 156.250



Section 156.260



Section 156.270 - Discharge of defendant upon finding the defendant not guilty.



Section 156.280 - Entry that prosecution was malicious or without probable cause.



Section 156.290 - Judgment against complainant for costs and disbursements.

[Amended by 1959 c.426 §6]



Section 156.300 - Enforcement of judgment against complainant.

[Amended by 1959 c.426 §7]



Section 156.310 - Payment of fine and costs by defendant.



Section 156.315 - Assignment of judgment to Department of Revenue.

(a) To determine whether refunds or other sums are owed to the debtor by the department; and

(b) To deduct the amount of the debt from any refunds or other sums owed to the debtor by the department.

(2) If the Collections Unit determines that refunds or other sums are owed to the debtor, the department shall deduct the amount of the debt from any refunds or other sums owed to the debtor by the department. After also deducting costs of its actions under this section, the department shall remit the amount deducted from refunds or other sums owed to the debtor to the justice court that assigned the judgment.

(3) A debtor whose account is assigned to the Department of Revenue for setoff under this section is entitled to the notice required by ORS 293.250 (3)(e) and to the opportunity for payment in ORS 293.250 (3)(d).

[2003 c.375 §2; 2015 c.766 §11]



Section 156.320



Section 156.410 - Release of defendant before trial.

[Amended by 1973 c.836 §335]



Section 156.420



Section 156.430



Section 156.440 - Commitment of defendant.

[Amended by 1973 c.836 §336]



Section 156.450 - Form of commitment.

______________________________________________________________________________

JUSTICE COURT FOR

THE DISTRICT OF ______

State of Oregon, County of ______

IN THE NAME OF

THE STATE OF OREGON

To the sheriff of the county aforesaid:

An order having this day been made by me that A. B. be committed for trial in a criminal action against A. B. for the crime of (designating it generally), you hereby are commanded to receive A. B. into your custody and detain A. B. accordingly or until A. B. is otherwise legally discharged.

Dated at______, this ___ day of______, 2__.

C. D., Justice of the Peace

______________________________________________________________________________



Section 156.460 - How commitment is executed.

MISCELLANEOUS PROVISIONS RELATING TO JUSTICE



Section 156.510 - Proceeding when crime is not within jurisdiction of justice court.



Section 156.520 - Function of district attorney in justice court.

[Amended by 1981 c.863 §1]



Section 156.530 - Disposition of money paid on judgment.

(2) Money paid pursuant to subsection (1) of this section shall be delivered by the justice court to the treasurer not later than the last day of the month immediately following the month in which the money is collected.

[Amended by 2003 c.687 §6]



Section 156.610



Section 156.620



Section 156.630



Section 156.640



Section 156.650



Section 156.705 - Jurisdiction over offenses against animals.

Justices of the peace shall have concurrent jurisdiction over all offenses committed under ORS 167.315 to 167.333 and 167.340.

[Formerly 770.260; 1985 c.662 §14; 1999 c.788 §48]






Chapter 157 - Appeals in Criminal Actions; Writ of Review

Section 157.005 - Applicability of chapter.

[1999 c.682 §8]



Section 157.010 - Appeal to circuit court from justice court.

[Amended by 1985 c.342 §12; 1995 c.658 §87]



Section 157.020 - Who may appeal; appealable judgments and orders.

(2) The plaintiff may take an appeal from:

(a) An order made before jeopardy attaches dismissing the accusatory instrument;

(b) An order arresting the judgment;

(c) An order made before jeopardy attaches suppressing evidence; or

(d) An order made before jeopardy attaches for the return or restoration of things seized.

[Amended by 1959 c.196 §1; 1967 c.528 §1; 1971 c.644 §2; 1985 c.342 §13]



Section 157.030 - Time and manner of taking appeal.

(1) The notice thereof shall be served upon the district attorney for the county, or the deputy of the district attorney, or upon the private prosecutor in the action;

(2) When the notice of appeal has been filed with the court from which the appeal is being taken, the appellate court shall have jurisdiction of the cause. Failure to serve a notice of appeal on the appropriate attorney shall not preclude jurisdiction in the appellate court; and

(3) No undertaking providing for the payment of costs and disbursements shall be required.

[Amended by 1989 c.123 §1]



Section 157.040 - Justice’s duty as to making and delivering transcript.

[Amended by 1985 c.342 §14]



Section 157.050 - Effect of allowance of appeal.

(1) Makes a release agreement or a security release deposit as provided in ORS 135.230 to 135.290; or

(2) Gives the security required by ORS 810.300 to 810.330 as an undertaking on appeal.

[Amended by 1973 c.836 §338; 1974 c.35 §2; 1983 c.338 §895A]



Section 157.060 - When appeal is perfected; amendment of pleadings in appellate court.

[Amended by 1985 c.342 §15]



Section 157.065 - Powers of appellate court.

[1959 c.558 §49; 1981 c.178 §10]



Section 157.070 - Writ of review in criminal actions.

[Amended by 1959 c.592 §1]



Section 157.080



Section 157.081






Chapter 161 - General Provisions

Section 161.005 - Short title.

[1971 c.743 §1; 1979 c.476 §1; 1983 c.740 §25; 1983 c.792 §1; 1985 c.366 §2; 1985 c.557 §9; 1985 c.662 §10; 1985 c.755 §1; 1989 c.982 §3; 1989 c.1003 §5; 2003 c.383 §3; 2007 c.475 §4; 2007 c.684 §2; 2007 c.811 §6; 2007 c.867 §16; 2007 c.869 §5; 2007 c.876 §5; 2009 c.783 §6; 2009 c.811 §15; 2011 c.681 §5; 2015 c.321 §2; 2015 c.379 §2; 2015 c.645 §9]



Section 161.010



Section 161.015 - General definitions.

(1) "Dangerous weapon" means any weapon, device, instrument, material or substance which under the circumstances in which it is used, attempted to be used or threatened to be used, is readily capable of causing death or serious physical injury.

(2) "Deadly weapon" means any instrument, article or substance specifically designed for and presently capable of causing death or serious physical injury.

(3) "Deadly physical force" means physical force that under the circumstances in which it is used is readily capable of causing death or serious physical injury.

(4) "Peace officer" means:

(a) A member of the Oregon State Police;

(b) A sheriff, constable, marshal, municipal police officer or reserve officer as defined in ORS 133.005, or a police officer commissioned by a university under ORS 352.121 or 353.125;

(c) An investigator of the Criminal Justice Division of the Department of Justice or investigator of a district attorney’s office;

(d) A humane special agent as defined in ORS 181A.345;

(e) A regulatory specialist exercising authority described in ORS 471.775 (2);

(f) An authorized tribal police officer as defined in ORS 181A.680; and

(g) Any other person designated by law as a peace officer.

(5) "Person" means a human being and, where appropriate, a public or private corporation, an unincorporated association, a partnership, a government or a governmental instrumentality.

(6) "Physical force" includes, but is not limited to, the use of an electrical stun gun, tear gas or mace.

(7) "Physical injury" means impairment of physical condition or substantial pain.

(8) "Serious physical injury" means physical injury which creates a substantial risk of death or which causes serious and protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of any bodily organ.

(9) "Possess" means to have physical possession or otherwise to exercise dominion or control over property.

(10) "Public place" means a place to which the general public has access and includes, but is not limited to, hallways, lobbies and other parts of apartment houses and hotels not constituting rooms or apartments designed for actual residence, and highways, streets, schools, places of amusement, parks, playgrounds and premises used in connection with public passenger transportation.

[1971 c.743 §3; 1973 c.139 §1; 1979 c.656 §3; 1991 c.67 §33; 1993 c.625 §4; 1995 c.651 §5; 2011 c.506 §22; 2011 c.641 §2; 2011 c.644 §§23,46; 2012 c.54 §§16,17; 2012 c.67 §§9,10; 2013 c.180 §§23,24; 2015 c.174 §11; 2015 c.614 §§147,148]

Note: Legislative Counsel has substituted "chapter 743, Oregon Laws 1971," for the words "this Act" in sections 2, 3, 4, 5, 6, 7, 19, 20, 21 and 36, chapter 743, Oregon Laws 1971, compiled as 161.015, 161.025, 161.035, 161.045, 161.055, 161.085, 161.195, 161.200, 161.205 and 161.295. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.



Section 161.020



Section 161.025 - Purposes; principles of construction.

(a) To insure the public safety by preventing the commission of offenses through the deterrent influence of the sentences authorized, the correction and rehabilitation of those convicted, and their confinement when required in the interests of public protection.

(b) To forbid and prevent conduct that unjustifiably and inexcusably inflicts or threatens substantial harm to individual or public interests.

(c) To give fair warning of the nature of the conduct declared to constitute an offense and of the sentences authorized upon conviction.

(d) To define the act or omission and the accompanying mental state that constitute each offense and limit the condemnation of conduct as criminal when it is without fault.

(e) To differentiate on reasonable grounds between serious and minor offenses.

(f) To prescribe penalties which are proportionate to the seriousness of offenses and which permit recognition of differences in rehabilitation possibilities among individual offenders.

(g) To safeguard offenders against excessive, disproportionate or arbitrary punishment.

(2) The rule that a penal statute is to be strictly construed shall not apply to chapter 743, Oregon Laws 1971, or any of its provisions. Chapter 743, Oregon Laws 1971, shall be construed according to the fair import of its terms, to promote justice and to effect the purposes stated in subsection (1) of this section.

[1971 c.743 §2]

Note: See note under 161.015.



Section 161.030



Section 161.035 - Application of Criminal Code.

(2) Except as otherwise expressly provided, or unless the context requires otherwise, the provisions of chapter 743, Oregon Laws 1971, shall govern the construction of and punishment for any offense defined outside chapter 743, Oregon Laws 1971, and committed after January 1, 1972, as well as the construction and application of any defense to a prosecution for such an offense.

(3) Chapter 743, Oregon Laws 1971, shall not apply to or govern the construction of and punishment for any offense committed before January 1, 1972, or the construction and application of any defense to a prosecution for such an offense. Such an offense shall be construed and punished according to the law existing at the time of the commission of the offense in the same manner as if chapter 743, Oregon Laws 1971, had not been enacted.

(4) When all or part of a criminal statute is amended or repealed, the criminal statute or part thereof so amended or repealed remains in force for the purpose of authorizing the accusation, prosecution, conviction and punishment of a person who violated the statute or part thereof before the effective date of the amending or repealing Act.

[1971 c.743 §5]

Note: See note under 161.015.



Section 161.040



Section 161.045 - Limits on application.

(2) Chapter 743, Oregon Laws 1971, does not affect any power conferred by law upon a court-martial or other military authority or officer to prosecute and punish conduct and offenders violating military codes or laws.

(3) Chapter 743, Oregon Laws 1971, does not bar, suspend or otherwise affect any right or liability to damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in the proceeding constitutes an offense defined in chapter 743, Oregon Laws 1971.

(4) No conviction of a person for an offense works a forfeiture of the property of the person, except in cases where a forfeiture is expressly provided by law.

[1971 c.743 §6]

Note: See note under 161.015.



Section 161.050



Section 161.055 - Burden of proof as to defenses.

(2) When a defense, declared to be an "affirmative defense" by chapter 743, Oregon Laws 1971, is raised at a trial, the defendant has the burden of proving the defense by a preponderance of the evidence.

(3) The state is not required to negate a defense as defined in subsection (1) of this section unless it is raised by the defendant. "Raised by the defendant" means either notice in writing to the state before commencement of trial or affirmative evidence by a defense witness in the defendant’s case in chief.

[1971 c.743 §4]

Note: See note under 161.015.



Section 161.060



Section 161.062



Section 161.067 - Determining punishable offenses for violation of multiple statutory provisions, multiple victims or repeated violations.

(2) When the same conduct or criminal episode, though violating only one statutory provision involves two or more victims, there are as many separately punishable offenses as there are victims. However, two or more persons owning joint interests in real or personal property shall be considered a single victim for purposes of determining the number of separately punishable offenses if the property is the subject of one of the following crimes:

(a) Theft as defined in ORS 164.015.

(b) Unauthorized use of a vehicle as defined in ORS 164.135.

(c) Criminal possession of rented or leased personal property as defined in ORS 164.140.

(d) Criminal possession of a rented or leased motor vehicle as defined in ORS 164.138.

(e) Burglary as defined in ORS 164.215 or 164.225.

(f) Criminal trespass as defined in ORS 164.243, 164.245, 164.255, 164.265 or 164.278.

(g) Arson and related offenses as defined in ORS 164.315, 164.325 or 164.335.

(h) Forgery and related offenses as defined in ORS 165.002 to 165.070.

(3) When the same conduct or criminal episode violates only one statutory provision and involves only one victim, but nevertheless involves repeated violations of the same statutory provision against the same victim, there are as many separately punishable offenses as there are violations, except that each violation, to be separately punishable under this subsection, must be separated from other such violations by a sufficient pause in the defendant’s criminal conduct to afford the defendant an opportunity to renounce the criminal intent. Each method of engaging in deviate sexual intercourse as defined in ORS 163.305, and each method of engaging in unlawful sexual penetration as defined in ORS 163.408 and 163.411 shall constitute separate violations of their respective statutory provisions for purposes of determining the number of statutory violations.

[1987 c.2 §13; 1991 c.386 §9; 2003 c.629 §4; 2007 c.684 §3]



Section 161.070



Section 161.075



Section 161.080



Section 161.085 - Definitions with respect to culpability.

(1) "Act" means a bodily movement.

(2) "Voluntary act" means a bodily movement performed consciously and includes the conscious possession or control of property.

(3) "Omission" means a failure to perform an act the performance of which is required by law.

(4) "Conduct" means an act or omission and its accompanying mental state.

(5) "To act" means either to perform an act or to omit to perform an act.

(6) "Culpable mental state" means intentionally, knowingly, recklessly or with criminal negligence as these terms are defined in subsections (7), (8), (9) and (10) of this section.

(7) "Intentionally" or "with intent," when used with respect to a result or to conduct described by a statute defining an offense, means that a person acts with a conscious objective to cause the result or to engage in the conduct so described.

(8) "Knowingly" or "with knowledge," when used with respect to conduct or to a circumstance described by a statute defining an offense, means that a person acts with an awareness that the conduct of the person is of a nature so described or that a circumstance so described exists.

(9) "Recklessly," when used with respect to a result or to a circumstance described by a statute defining an offense, means that a person is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation.

(10) "Criminal negligence" or "criminally negligent," when used with respect to a result or to a circumstance described by a statute defining an offense, means that a person fails to be aware of a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that the failure to be aware of it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation.

[1971 c.743 §7; 1973 c.139 §2]

Note: See note under 161.015.



Section 161.090



Section 161.095 - Requirements for criminal liability.

(2) Except as provided in ORS 161.105, a person is not guilty of an offense unless the person acts with a culpable mental state with respect to each material element of the offense that necessarily requires a culpable mental state.

[1971 c.743 §8]



Section 161.100



Section 161.105 - Culpability requirement inapplicable to certain violations and offenses.

(a) The offense constitutes a violation, unless a culpable mental state is expressly included in the definition of the offense; or

(b) An offense defined by a statute outside the Oregon Criminal Code clearly indicates a legislative intent to dispense with any culpable mental state requirement for the offense or for any material element thereof.

(2) Notwithstanding any other existing law, and unless a statute enacted after January 1, 1972, otherwise provides, an offense defined by a statute outside the Oregon Criminal Code that requires no culpable mental state constitutes a violation.

(3) Although an offense defined by a statute outside the Oregon Criminal Code requires no culpable mental state with respect to one or more of its material elements, the culpable commission of the offense may be alleged and proved, in which case criminal negligence constitutes sufficient culpability, and the classification of the offense and the authorized sentence shall be determined by ORS 161.505 to 161.605 and 161.615 to 161.655.

[1971 c.743 §9]



Section 161.110



Section 161.115 - Construction of statutes with respect to culpability.

(2) Except as provided in ORS 161.105, if a statute defining an offense does not prescribe a culpable mental state, culpability is nonetheless required and is established only if a person acts intentionally, knowingly, recklessly or with criminal negligence.

(3) If the definition of an offense prescribes criminal negligence as the culpable mental state, it is also established if a person acts intentionally, knowingly or recklessly. When recklessness suffices to establish a culpable mental state, it is also established if a person acts intentionally or knowingly. When acting knowingly suffices to establish a culpable mental state, it is also established if a person acts intentionally.

(4) Knowledge that conduct constitutes an offense, or knowledge of the existence, meaning or application of the statute defining an offense, is not an element of an offense unless the statute clearly so provides.

[1971 c.743 §10]



Section 161.120



Section 161.125 - Drug or controlled substance use or dependence or intoxication as defense.

(2) When recklessness establishes an element of the offense, if the defendant, due to the use of drugs or controlled substances, dependence on drugs or controlled substances or voluntary intoxication, is unaware of a risk of which the defendant would have been aware had the defendant been not intoxicated, not using drugs or controlled substances, or not dependent on drugs or controlled substances, such unawareness is immaterial.

[1971 c.743 §11; 1973 c.697 §13; 1979 c.744 §6]



Section 161.150 - Criminal liability described.

[1971 c.743 §12]



Section 161.155 - Criminal liability for conduct of another.

(1) The person is made criminally liable by the statute defining the crime; or

(2) With the intent to promote or facilitate the commission of the crime the person:

(a) Solicits or commands such other person to commit the crime; or

(b) Aids or abets or agrees or attempts to aid or abet such other person in planning or committing the crime; or

(c) Having a legal duty to prevent the commission of the crime, fails to make an effort the person is legally required to make.

[1971 c.743 §13]



Section 161.160 - Exclusion of defenses to criminal liability for conduct of another.

(1) Such other person has not been prosecuted for or convicted of any crime based upon the conduct in question or has been convicted of a different crime or degree of crime; or

(2) The crime, as defined, can be committed only by a particular class or classes of persons to which the defendant does not belong, and the defendant is for that reason legally incapable of committing the crime in an individual capacity.

[1971 c.743 §14]



Section 161.165 - Exemptions to criminal liability for conduct of another.

(1) The person is a victim of that crime; or

(2) The crime is so defined that the conduct of the person is necessarily incidental thereto.

[1971 c.743 §15]



Section 161.170 - Criminal liability of corporations.

(a) The conduct constituting the offense is engaged in by an agent of the corporation while acting within the scope of employment and in behalf of the corporation and the offense is a misdemeanor or a violation, or the offense is one defined by a statute that clearly indicates a legislative intent to impose criminal liability on a corporation; or

(b) The conduct constituting the offense consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by law; or

(c) The conduct constituting the offense is engaged in, authorized, solicited, requested, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of employment and in behalf of the corporation.

(2) As used in this section:

(a) "Agent" means any director, officer or employee of a corporation, or any other person who is authorized to act in behalf of the corporation.

(b) "High managerial agent" means an officer of a corporation who exercises authority with respect to the formulation of corporate policy or the supervision in a managerial capacity of subordinate employees, or any other agent in a position of comparable authority.

[1971 c.743 §16]



Section 161.175 - Criminal liability of an individual for corporate conduct.

[1971 c.743 §17]



Section 161.190 - Justification as a defense.

[1971 c.743 §18]



Section 161.195 - "Justification" described.

(2) As used in subsection (1) of this section, "laws and judicial decrees" include but are not limited to:

(a) Laws defining duties and functions of public servants;

(b) Laws defining duties of private citizens to assist public servants in the performance of certain of their functions;

(c) Laws governing the execution of legal process;

(d) Laws governing the military services and conduct of war; and

(e) Judgments and orders of courts.

[1971 c.743 §19]

Note: See note under 161.015.



Section 161.200 - Choice of evils.

(a) That conduct is necessary as an emergency measure to avoid an imminent public or private injury; and

(b) The threatened injury is of such gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding the injury clearly outweigh the desirability of avoiding the injury sought to be prevented by the statute defining the offense in issue.

(2) The necessity and justifiability of conduct under subsection (1) of this section shall not rest upon considerations pertaining only to the morality and advisability of the statute, either in its general application or with respect to its application to a particular class of cases arising thereunder.

[1971 c.743 §20]

Note: See note under 161.015.



Section 161.205 - Use of physical force generally.

(1)(a) A parent, guardian or other person entrusted with the care and supervision of a minor or an incompetent person may use reasonable physical force upon such minor or incompetent person when and to the extent the person reasonably believes it necessary to maintain discipline or to promote the welfare of the minor or incompetent person.

(b) Personnel of a public education program, as that term is defined in ORS 339.285, may use reasonable physical force upon a student when and to the extent the application of force is consistent with ORS 339.291.

(2) An authorized official of a jail, prison or correctional facility may use physical force when and to the extent that the official reasonably believes it necessary to maintain order and discipline or as is authorized by law.

(3) A person responsible for the maintenance of order in a common carrier of passengers, or a person acting under the direction of the person, may use physical force when and to the extent that the person reasonably believes it necessary to maintain order, but the person may use deadly physical force only when the person reasonably believes it necessary to prevent death or serious physical injury.

(4) A person acting under a reasonable belief that another person is about to commit suicide or to inflict serious physical self-injury may use physical force upon that person to the extent that the person reasonably believes it necessary to thwart the result.

(5) A person may use physical force upon another person in self-defense or in defending a third person, in defending property, in making an arrest or in preventing an escape, as hereafter prescribed in chapter 743, Oregon Laws 1971.

[1971 c.743 §21; 1981 c.246 §1; 2011 c.665 §§10,11; 2013 c.133 §4; 2013 c.267 §4]

Note: See note under 161.015.



Section 161.209 - Use of physical force in defense of a person.

[1971 c.743 §22]



Section 161.210



Section 161.215 - Limitations on use of physical force in defense of a person.

(1) With intent to cause physical injury or death to another person, the person provokes the use of unlawful physical force by that person; or

(2) The person is the initial aggressor, except that the use of physical force upon another person under such circumstances is justifiable if the person withdraws from the encounter and effectively communicates to the other person the intent to do so, but the latter nevertheless continues or threatens to continue the use of unlawful physical force; or

(3) The physical force involved is the product of a combat by agreement not specifically authorized by law.

[1971 c.743 §24]



Section 161.219 - Limitations on use of deadly physical force in defense of a person.

(1) Committing or attempting to commit a felony involving the use or threatened imminent use of physical force against a person; or

(2) Committing or attempting to commit a burglary in a dwelling; or

(3) Using or about to use unlawful deadly physical force against a person.

[1971 c.743 §23]



Section 161.220



Section 161.225 - Use of physical force in defense of premises.

(2) A person may use deadly physical force under the circumstances set forth in subsection (1) of this section only:

(a) In defense of a person as provided in ORS 161.219; or

(b) When the person reasonably believes it necessary to prevent the commission of arson or a felony by force and violence by the trespasser.

(3) As used in subsection (1) and subsection (2)(a) of this section, "premises" includes any building as defined in ORS 164.205 and any real property. As used in subsection (2)(b) of this section, "premises" includes any building.

[1971 c.743 §25]



Section 161.229 - Use of physical force in defense of property.

[1971 c.743 §26]



Section 161.230



Section 161.235 - Use of physical force in making an arrest or in preventing an escape.

(1) To make an arrest or to prevent the escape from custody of an arrested person unless the peace officer knows that the arrest is unlawful; or

(2) For self-defense or to defend a third person from what the peace officer reasonably believes to be the use or imminent use of physical force while making or attempting to make an arrest or while preventing or attempting to prevent an escape.

[1971 c.743 §27]



Section 161.239 - Use of deadly physical force in making an arrest or in preventing an escape.

(a) The crime committed by the person was a felony or an attempt to commit a felony involving the use or threatened imminent use of physical force against a person; or

(b) The crime committed by the person was kidnapping, arson, escape in the first degree, burglary in the first degree or any attempt to commit such a crime; or

(c) Regardless of the particular offense which is the subject of the arrest or attempted escape, the use of deadly physical force is necessary to defend the peace officer or another person from the use or threatened imminent use of deadly physical force; or

(d) The crime committed by the person was a felony or an attempt to commit a felony and under the totality of the circumstances existing at the time and place, the use of such force is necessary; or

(e) The officer’s life or personal safety is endangered in the particular circumstances involved.

(2) Nothing in subsection (1) of this section constitutes justification for reckless or criminally negligent conduct by a peace officer amounting to an offense against or with respect to innocent persons whom the peace officer is not seeking to arrest or retain in custody.

[1971 c.743 §28]



Section 161.240



Section 161.245 - "Reasonable belief" described; status of unlawful arrest.

(2) A peace officer who is making an arrest is justified in using the physical force prescribed in ORS 161.235 and 161.239 unless the arrest is unlawful and is known by the officer to be unlawful.

[1971 c.743 §29]



Section 161.249 - Use of physical force by private person assisting an arrest.

(2) A person who has been directed to assist a peace officer under circumstances specified in subsection (1) of this section may use deadly physical force to make an arrest or to prevent an escape only when:

(a) The person reasonably believes that force to be necessary for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of deadly physical force; or

(b) The person is directed or authorized by the peace officer to use deadly physical force unless the person knows that the peace officer is not authorized to use deadly physical force under the circumstances.

[1971 c.743 §30]



Section 161.250



Section 161.255 - Use of physical force by private person making citizen’s arrest.

(2) A private person acting under the circumstances prescribed in subsection (1) of this section is justified in using deadly physical force only when the person reasonably believes it necessary for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of deadly physical force.

[1971 c.743 §31; 1973 c.836 §339]



Section 161.260 - Use of physical force in resisting arrest prohibited.

[1971 c.743 §32]



Section 161.265 - Use of physical force to prevent escape.

(2) Notwithstanding subsection (1) of this section, a guard or other peace officer employed by the Department of Corrections may not use deadly physical force in the circumstances described in ORS 161.267 (3).

[1971 c.743 §33; 2005 c.431 §3]



Section 161.267 - Use of physical force by corrections officer or official employed by Department of Corrections.

(a) "Colocated minimum security facility" means a Department of Corrections institution that has been designated by the Department of Corrections as a minimum security facility and has been located by the department on the grounds of a medium or higher security Department of Corrections institution.

(b) "Department of Corrections institution" has the meaning given that term in ORS 421.005.

(c) "Stand-alone minimum security facility" means a Department of Corrections institution that has been designated by the department as a minimum security facility and that has been located by the department separate and apart from other Department of Corrections institutions.

(2) A corrections officer or other official employed by the Department of Corrections is justified in using physical force, including deadly physical force, when and to the extent that the officer or official reasonably believes it necessary to:

(a) Prevent the escape of an inmate from a Department of Corrections institution, including the grounds of the institution, or from custody;

(b) Maintain or restore order and discipline in a Department of Corrections institution, or any part of the institution, in the event of a riot, disturbance or other occurrence that threatens the safety of inmates, department employees or other persons; or

(c) Prevent serious physical injury to or the death of the officer, official or another person.

(3) Notwithstanding subsection (2)(a) of this section, a corrections officer or other official employed by the department may not use deadly physical force to prevent the escape of an inmate from:

(a) A stand-alone minimum security facility;

(b) A colocated minimum security facility, if the corrections officer or other official knows that the inmate has been classified by the department as minimum custody; or

(c) Custody outside of a Department of Corrections institution:

(A) While the inmate is assigned to an inmate work crew; or

(B) During transport or other supervised activity, if the inmate is classified by the department as minimum custody and the inmate is not being transported or supervised with an inmate who has been classified by the department as medium or higher custody.

(4) Nothing in this section limits the authority of a person to use physical force under ORS 161.205 (2) or 161.265.

[2005 c.431 §2]



Section 161.270 - Duress.

(2) Duress is not a defense for one who intentionally or recklessly places oneself in a situation in which it is probable that one will be subjected to duress.

(3) It is not a defense that a spouse acted on the command of the other spouse, unless the spouse acted under such coercion as would establish a defense under subsection (1) of this section.

[1971 c.743 §34; 1987 c.158 §22]



Section 161.275 - Entrapment.

(2) As used in this section, "induced" means that the actor did not contemplate and would not otherwise have engaged in the proscribed conduct. Merely affording the actor an opportunity to commit an offense does not constitute entrapment.

[1971 c.743 §35]



Section 161.290 - Incapacity due to immaturity.

(2) Incapacity due to immaturity, as defined in subsection (1) of this section, is a defense.

[Formerly 161.380; 1995 c.422 §58]



Section 161.295 - Effect of mental disease or defect; guilty except for insanity.

(2) As used in chapter 743, Oregon Laws 1971, the terms "mental disease or defect" do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct, nor do they include any abnormality constituting solely a personality disorder.

[1971 c.743 §36; 1983 c.800 §1]

Note: See note under 161.015.



Section 161.300 - Evidence of disease or defect admissible as to intent.

[1971 c.743 §37]



Section 161.305 - Disease or defect as affirmative defense.

[1971 c.743 §38; 1983 c.800 §2]



Section 161.309 - Notice and report prerequisite to defense; content.

(a) Gives notice of intent to do so in the manner provided in subsection (3) of this section; and

(b) Files with the court a report of a psychiatric or psychological evaluation, conducted by a certified evaluator, in the manner provided in subsection (4) of this section.

(2) The defendant may not introduce in the case in chief expert testimony regarding partial responsibility or diminished capacity under ORS 161.300 unless the defendant gives notice of intent to do so in the manner provided in subsection (3) of this section.

(3) A defendant who is required under subsection (1) or (2) of this section to give notice shall file a written notice of purpose at the time the defendant pleads not guilty. The defendant may file the notice at any time after the plea but before trial when just cause for failure to file the notice at the time of making the plea is shown. If the defendant fails to file notice, the defendant may not introduce evidence for the establishment of a defense under ORS 161.295 or 161.300 unless the court, in its discretion, permits the evidence to be introduced where just cause for failure to file the notice is shown.

(4) A defendant who is required under subsection (1) of this section to file a report of a psychiatric or psychological evaluation shall file the report before trial. The report must be based on an evaluation conducted after the date of the alleged offense and must address the issue of insanity under ORS 161.295 and the dispositional determination described in ORS 161.325. If the defendant fails to file a complete report before trial, the defendant may not introduce evidence for the establishment of a defense under ORS 161.295 unless:

(a) The court, in its discretion, permits the evidence to be introduced when just cause for failure to file the report is shown; and

(b) If the defendant is charged with a felony, the defendant is tried by a jury.

(5)(a) A court may not accept a plea of guilty except for insanity to a felony unless a report described in subsection (4) of this section is filed with the court. If the report has not been filed, the court may order that a psychiatric or psychological evaluation of the defendant be conducted by a certified evaluator and a report of the evaluation be filed with the court.

(b) When the court orders an evaluation of a financially eligible person under this subsection, the court shall order the public defense services executive director to pay a reasonable fee for the evaluation from funds available for that purpose.

(6) As used in this section, "certified evaluator" means a psychiatrist or psychologist who holds a valid certification under the provisions of ORS 161.392.

[1971 c.743 §§39,40,41; 1983 c.800 §3; 2003 c.127 §2; 2011 c.724 §1]



Section 161.310



Section 161.313 - Jury instructions; insanity.

[1983 c.800 §16]



Section 161.315 - Right of state to obtain mental examination of defendant; limitations.

[1971 c.743 §42; 1977 c.380 §3; 2007 c.14 §5; 2009 c.595 §101; 2011 c.724 §10]



Section 161.319 - Form of verdict on guilty except for insanity.

[1971 c.743 §43; 1977 c.380 §4; 1983 c.800 §4]



Section 161.320



Section 161.325 - Entry of judgment of guilty except for insanity; dispositional order.

(2) If the court enters an order as provided in ORS 161.327, it shall also:

(a) Determine on the record the offense of which the person otherwise would have been convicted;

(b) State on the record the mental disease or defect on which the defendant relied for the guilty except for insanity defense; and

(c) Make specific findings on whether there is a victim of the crime for which the defendant has been found guilty except for insanity and, if so, whether the victim wishes to be notified, under ORS 161.326, of any hearings and orders concerning the defendant and of any conditional release, discharge or escape of the defendant.

(3) The court shall include any such findings in its order.

(4) Except under circumstances described in ORS 137.076 (4), whenever a defendant charged with any offense listed in ORS 137.076 (1) has been found guilty of that offense except for insanity, the court shall, in any order entered under ORS 161.327 or 161.329, direct the defendant to submit to the obtaining of a blood or buccal sample in the manner provided in ORS 137.076.

[1971 c.743 §44; 1977 c.380 §5; 1979 c.885 §1; 1981 c.711 §1; 1983 c.800 §5; 1991 c.669 §8; 1999 c.97 §2; 2005 c.337 §1; 2010 c.89 §9; 2011 c.708 §40; 2011 c.724 §2]



Section 161.326 - Notice to victim.

(2) When the agency conducts a hearing involving a person found guilty except for insanity of a crime for which there is a victim, the agency shall afford the victim an opportunity to be heard, either orally or in writing, at the hearing.

(3)(a) If the agency fails to make a reasonable effort to notify the victim of a hearing under subsection (1) of this section or fails to afford the victim an opportunity to be heard at the hearing under subsection (2) of this section, the victim may request that the agency reconsider the order of the agency.

(b) If the agency determines that the agency failed to make a reasonable effort to notify the victim or failed to afford the victim an opportunity to be heard, except as provided in paragraph (c) of this subsection, the agency shall grant the request for reconsideration. Upon reconsideration, the agency shall consider the statement of the victim and may consider any other information that was not available to the agency at the previous hearing.

(c) The agency may not grant a request for reconsideration that is made:

(A) After the person has been discharged from the jurisdiction of the board and the authority;

(B) After the board or the authority has held a subsequent hearing involving the person; or

(C) If the agency failed to make a reasonable effort to notify the victim of a hearing, more than 30 days after the victim knew or reasonably should have known of the hearing.

[1981 c.711 §9; 2010 c.89 §6; 2011 c.708 §6]

Note: 161.326 was enacted into law by the Legislative Assembly but was not added to or made a part of 161.290 to 161.370 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 161.327 - Commitment or conditional release of person found guilty except for insanity of felony; appeal.

(a) If the court finds that the person is not a proper subject for conditional release, the court shall order the person committed to a state hospital or, if the person is under 18 years of age, to a secure intensive community inpatient facility for custody, care and treatment. When the court orders a person committed under this paragraph, the court shall place the person under the jurisdiction of:

(A) The Psychiatric Security Review Board, if the person is a tier one offender.

(B) The Oregon Health Authority, if the person is a tier two offender.

(b) If the court finds that the person can be adequately controlled with supervision and treatment if conditionally released and that necessary supervision and treatment are available, the court shall order the person conditionally released.

(2) When a person is conditionally released under this section, the person is subject to those supervisory orders of the court as are in the best interests of justice, the protection of society and the welfare of the person. The court shall designate a person or state, county or local agency to supervise the person upon release, subject to those conditions as the court directs in the order for conditional release. Prior to the designation, the court shall notify the person or agency to whom conditional release is contemplated and provide the person or agency an opportunity to be heard before the court. After receiving an order entered under subsection (1)(b) of this section, the person or agency designated shall assume supervision of the person pursuant to the direction of the Psychiatric Security Review Board. The person or agency designated as supervisor shall be required to report in writing no less than once per month to the board concerning the supervised person’s compliance with the conditions of release.

(3) In determining whether a person should be conditionally released, the court:

(a) May order evaluations, examinations and compliance as provided in ORS 161.336 (3) and 161.346 (3);

(b) Shall order that the person be examined by a local mental health program designated by the board and a report of the examination be provided to the court if each felony for which the defendant was found guilty except for insanity is a Class C felony; and

(c) Shall have as its primary concern the protection of society.

(4) Upon placing a person on conditional release, the court shall notify the board in writing of the court’s conditional release order, the supervisor appointed and all other conditions of release, and the person shall be on conditional release pending hearing before the board. Upon compliance with this section, the court’s jurisdiction over the person is terminated.

(5) The total period of commitment or conditional release under ORS 161.315 to 161.351 may not exceed the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(6) An order of the court under this section is a final order appealable by the person found guilty except for insanity in accordance with ORS 19.205 (5). Notwithstanding ORS 19.255, notice of an appeal under this section shall be served and filed within 90 days after the order appealed from is entered in the register. The person shall be entitled on appeal to suitable counsel possessing skills and experience commensurate with the nature and complexity of the case. If the person is financially eligible, suitable counsel shall be appointed in the manner provided in ORS 138.500 (1), and the compensation for counsel and costs and expenses of the person necessary to the appeal shall be determined and paid as provided in ORS 138.500.

(7) Following the entry of an order described in subsection (1) of this section, the court shall notify the person of the right to appeal and the right to a hearing before the agency exercising jurisdiction over the person in accordance with ORS 161.336 (5) and 161.341 (3).

[1979 c.867 §5; 1979 c.885 §2; 1981 c.711 §2; 1981 s.s. c.3 §129; 1983 c.800 §6; 1989 c.790 §48; 1995 c.208 §1; 2001 c.962 §89; 2003 c.576 §§578,579; 2005 c.685 §§1,1a; 2009 c.595 §102; 2011 c.708 §36; 2011 c.724 §3; 2013 c.1 §9]



Section 161.328 - Commitment of person found guilty except for insanity of misdemeanor.

(a) Each offense for which the person is found guilty except for insanity is a misdemeanor; and

(b) The court finds that the person is affected by mental disease or defect and presents a substantial danger to others that requires commitment.

(2) The total period of commitment under this section may not exceed the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(3) If the superintendent of the state mental hospital or the director of the facility to which the person is committed determines that a person committed under this section is no longer affected by mental disease or defect or, if so affected, no longer presents a substantial danger to others that requires commitment, the superintendent or director shall file notice of that determination with the committing court. Upon filing of the notice, the superintendent or director shall discharge the person from custody.

[1981 c.711 §3; 1983 c.800 §7; 1987 c.903 §36; 1995 c.529 §1; 2011 c.708 §37; 2011 c.724 §4]



Section 161.329 - Order of discharge.

(1) The court finds that the person is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others and is not in need of care, supervision or treatment; or

(2)(a) Each offense for which the person is found guilty except for insanity is a misdemeanor; and

(b) The court finds that the person does not present a substantial danger to others that requires commitment.

[1971 c.743 §45; 1977 c.380 §6; 1981 c.711 §4; 2011 c.724 §5]



Section 161.330



Section 161.332 - Definitions.

(1) "Conditional release" includes, but is not limited to, the monitoring of mental and physical health treatment.

(2) "Tier one offender" means a person who has been found guilty except for insanity of a tier one offense.

(3) "Tier one offense" means:

(a) Aggravated murder as defined in ORS 163.095;

(b) Attempt or conspiracy to commit aggravated murder as defined in ORS 163.095;

(c) Murder as defined in ORS 163.115;

(d) Attempt or conspiracy to commit murder as defined in ORS 163.115;

(e) Manslaughter in the first degree as defined in ORS 163.118;

(f) Manslaughter in the second degree as defined in ORS 163.125;

(g) Assault in the first degree as defined in ORS 163.185;

(h) Assault in the second degree as defined in ORS 163.175;

(i) Kidnapping in the first degree as defined in ORS 163.235;

(j) Kidnapping in the second degree as defined in ORS 163.225;

(k) Rape in the first degree as defined ORS 163.375;

(L) Rape in the second degree as defined in ORS 163.365;

(m) Sodomy in the first degree as defined in ORS 163.405;

(n) Sodomy in the second degree as defined in ORS 163.395;

(o) Unlawful sexual penetration in the first degree as defined ORS 163.411;

(p) Unlawful sexual penetration in the second degree as defined ORS 163.408;

(q) Sexual abuse in the first degree as defined in ORS 163.427;

(r) Robbery in the first degree as defined in ORS 164.415;

(s) Robbery in the second degree as defined in ORS 164.405;

(t) Arson in the first degree as defined in ORS 164.325;

(u) Using a child in a display of sexually explicit conduct as defined in ORS 163.670;

(v) Compelling prostitution as defined in ORS 167.017; or

(w) Aggravated vehicular homicide as defined in ORS 163.149.

(4) "Tier two offender" means a person who has been found guilty except for insanity only of offenses that are not tier one offenses.

[1977 c.380 §1; 1983 c.800 §8; 2011 c.708 §11a]



Section 161.335



Section 161.336 - Conditional release by agency; termination or modification of conditional release; hearing.

(b) An order of conditional release entered by the board or the Oregon Health Authority may designate any person or state, county or local agency capable of supervising the person upon release, subject to the conditions described in the order of conditional release.

(c) Prior to the designation, the agency conducting the hearing shall notify the person or state, county or local agency to whom conditional release is contemplated and provide the person or state, county or local agency an opportunity to be heard.

(d) After receiving an order entered under this section, the person or state, county or local agency designated in the order shall assume supervision of the person in accordance with the conditions described in the order and any modifications of the conditions ordered by the board.

(2) Conditions of release contained in orders entered under this section may be modified from time to time and conditional releases may be terminated as provided in ORS 161.351.

(3)(a) As a condition of release, the person may be required to report to any state or local mental health facility for evaluation. Whenever medical, psychiatric or psychological treatment is recommended, the order may require the person, as a condition of release, to cooperate with and accept the treatment from the facility.

(b) The facility to which the person has been referred for evaluation shall perform the evaluation and submit a written report of its findings to the board. If the facility finds that treatment of the person is appropriate, it shall include its recommendations for treatment in the report to the board.

(c) Whenever treatment is provided by the facility, it shall furnish reports to the board on a regular basis concerning the progress of the person.

(d) Copies of all reports submitted to the board pursuant to this section shall be furnished to the person and the person’s counsel. The confidentiality of these reports is determined pursuant to ORS 192.501 to 192.505.

(e) The facility shall comply with the conditional release order and any modifications of the conditions ordered by the board.

(4)(a) If at any time while the person is under the jurisdiction of the board it appears to the board or its chairperson that the person has violated the terms of the conditional release or that the mental health of the individual has changed, the board or its chairperson may order the person returned for evaluation or treatment to a state hospital or, if the person is under 18 years of age, to a secure intensive community inpatient facility. A written order of the board, or its chairperson on behalf of the board, is sufficient warrant for any law enforcement officer to take into custody such person and transport the person accordingly. A sheriff, municipal police officer, constable, parole and probation officer, prison official or other peace officer shall execute the order, and the person shall be returned as soon as practicable to the state hospital or secure intensive community inpatient facility designated in the order.

(b) The community mental health program director, the director of the facility providing treatment to a person on conditional release, any peace officer or any person responsible for the supervision of a person on conditional release may take a person on conditional release into custody or request that the person be taken into custody if there is reasonable cause to believe the person is a substantial danger to others because of mental disease or defect and that the person is in need of immediate care, custody or treatment. Any person taken into custody pursuant to this subsection shall be transported as soon as practicable to a state hospital or, if the person is under 18 years of age, to a secure intensive community inpatient facility.

(c) Within 20 days following the return of the person to a state hospital or secure intensive community inpatient facility under this subsection, the agency having jurisdiction over the person shall conduct a hearing. The agency shall provide notice of the hearing to the person, the attorney representing the person and the Attorney General. The state must prove by a preponderance of the evidence the person’s unfitness for conditional release. The hearing shall be conducted in accordance with ORS 161.346.

(5)(a) Any person conditionally released under this section may apply to the board for discharge from or modification of an order of conditional release on the ground that the person is no longer affected by mental disease or defect or, if still so affected, no longer presents a substantial danger to others and no longer requires supervision, medication, care or treatment. Notice of the hearing on an application for discharge or modification of an order of conditional release shall be made to the Attorney General. The applicant, at the hearing pursuant to this subsection, must prove by a preponderance of the evidence the applicant’s fitness for discharge or modification of the order of conditional release. Applications by the person for discharge or modification of conditional release may not be filed more often than once every six months.

(b) Upon application by any person or agency responsible for supervision or treatment pursuant to an order of conditional release, the board shall conduct a hearing to determine if the conditions of release shall be continued, modified or terminated. The application shall be accompanied by a report setting forth the facts supporting the application.

(6) A person who has spent five years on conditional release shall be brought before the board for hearing within 30 days before the expiration of the five-year period. The board shall review the person’s status and determine whether the person should be discharged from the jurisdiction of the board.

[1977 c.380 §11 (enacted in lieu of 161.335); 1979 c.885 §3; 1981 c.711 §5; 1983 c.800 §9; 1987 c.140 §1; 1989 c.790 §49; 2001 c.326 §1; 2005 c.264 §14; 2005 c.685 §2; 2009 c.595 §103; 2011 c.708 §2]



Section 161.340



Section 161.341 - Application for discharge or conditional release; release plan; examination; right to hearing.

(2) The attorney representing the state may choose a psychiatrist or licensed psychologist to examine the person prior to the initial or any later decision by the agency having jurisdiction over the person on discharge or conditional release. The results of the examination shall be in writing and filed with the agency, and shall include, but need not be limited to, an opinion as to the mental condition of the person, whether the person presents a substantial danger to others and whether the person could be adequately controlled with treatment as a condition of release.

(3) Any person who has been committed to a state hospital, or to a secure intensive community inpatient facility, for custody, care and treatment under ORS 161.315 to 161.351, or another person acting on the person’s behalf, may apply to the agency having jurisdiction over the person for an order of discharge or conditional release upon the grounds:

(a) That the person is no longer affected by mental disease or defect;

(b) That the person, if so affected, no longer presents a substantial danger to others; or

(c) That the person continues to be affected by a mental disease or defect and would continue to be a danger to others without treatment, but that the person can be adequately controlled and given proper care and treatment if placed on conditional release.

(4) When application is made under subsection (3) of this section, the agency having jurisdiction over the person shall require that a report from the superintendent of the hospital or the director of the secure intensive community inpatient facility be prepared and transmitted as provided in subsection (1) of this section. The applicant must prove by a preponderance of the evidence the applicant’s fitness for discharge or conditional release under the standards of subsection (3) of this section, unless more than two years has passed since the state had the burden of proof on that issue, in which case the state shall have the burden of proving by a preponderance of the evidence the applicant’s lack of fitness for discharge or conditional release. Applications for discharge or conditional release under subsection (3) of this section may not be filed more often than once every six months commencing with the date of the initial agency hearing.

(5) The agency having jurisdiction over the person is not required to hold a hearing on a first application under subsection (3) of this section any sooner than 90 days after the initial hearing. Hearings resulting from any subsequent requests shall be held within 60 days of the filing of the application.

(6)(a) In no case shall a person committed by the court under ORS 161.327 to a state hospital, or to a secure intensive community inpatient facility, be held in the hospital or facility for more than 90 days from the date of the court’s commitment order without an initial hearing before the agency having jurisdiction over the person to determine whether the person should be conditionally released or discharged.

(b) In no case shall a person be held pursuant to this section for a period of time exceeding two years without a hearing before the agency to determine whether the person should be conditionally released or discharged.

[1977 c.380 §13 (enacted in lieu of 161.340); 1979 c.885 §4; 1981 c.711 §6; 1983 c.800 §10; 1985 c.192 §3; 1989 c.790 §50; 1991 c.244 §1; 2005 c.685 §3; 2009 c.595 §104; 2011 c.708 §3]



Section 161.345



Section 161.346 - Hearings on discharge, conditional release, commitment or modification; jurisdiction; psychiatric reports; notice of hearing.

(a) Is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others, the agency shall order the person discharged from commitment and conditional release.

(b) Is still affected by a mental disease or defect and is a substantial danger to others, but can be controlled adequately if conditionally released with treatment as a condition of release, the agency shall order the person conditionally released as provided in ORS 161.336.

(c) Has not recovered from the mental disease or defect, is a substantial danger to others and cannot adequately be controlled if conditionally released on supervision, the agency shall order the person committed to, or retained in, a state hospital, or if the person is under 18 years of age, a secure intensive community inpatient facility, for care, custody and treatment.

(2)(a) Except as otherwise provided in ORS 161.349, the Psychiatric Security Review Board shall exercise exclusive jurisdiction over a tier one offender until the board discharges the person from the jurisdiction of the board or the maximum period of jurisdiction expires.

(b) When the board orders a tier two offender committed to a state hospital, or a secure intensive community inpatient facility, under ORS 161.315 to 161.351, the order shall transfer jurisdiction over the person to the Oregon Health Authority.

(c) When the authority orders a tier two offender conditionally released under ORS 161.315 to 161.351, the order shall transfer jurisdiction over the person to the board.

(d) The authority shall assume jurisdiction over a tier two offender when the person is returned to a state hospital, or to a secure intensive community inpatient facility, under ORS 161.336 (4).

(3) To assist the agency in making the determination described in subsection (1) of this section, the agency exercising jurisdiction over the person may, at any time, appoint a psychiatrist or licensed psychologist to examine the person and to submit a report to the agency. The report must include an opinion as to the mental condition of the person, whether the person presents a substantial danger to others and whether the person could be adequately controlled with treatment as a condition of release.

(4) The agency exercising jurisdiction over the person may make the determination regarding discharge or conditional release based upon the written reports submitted pursuant to this section. If the authority or any member of the board desires further information from the examining psychiatrist or licensed psychologist who submitted the report, the agency shall summon the person to give testimony. The agency shall consider all evidence available to it that is material, relevant and reliable regarding the issues before the agency. The evidence may include but is not limited to the record of trial, the information supplied by the attorney representing the state or by any other interested party, including the person, and information concerning the person’s mental condition and the entire psychiatric and criminal history of the person. All evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their serious affairs shall be admissible at hearings. Testimony shall be taken upon oath or affirmation of the witness from whom received. The officer presiding at the hearing shall administer oaths or affirmations to witnesses.

(5) The agency exercising jurisdiction over the person shall furnish to the person about whom the hearing is being conducted, the attorney representing the person, the Attorney General, the district attorney and the court or department of the county from which the person was committed written notice of any hearing pending under this section within a reasonable time prior to the hearing. The notice shall include:

(a) The time, place and location of the hearing.

(b) The nature of the hearing and the specific action for which a hearing has been requested, the issues to be considered at the hearing and a reference to the particular sections of the statutes and rules involved.

(c) A statement of the legal authority and jurisdiction under which the hearing is to be held.

(d) A statement of all rights under subsection (7) of this section.

(6) Prior to the commencement of the hearing, the agency shall serve personally or by mail a written notice to each party as provided in ORS 183.413 (2).

(7) At the hearing, the person about whom the hearing is being held shall have the right:

(a) To appear at all proceedings held pursuant to this section, except for deliberations.

(b) To cross-examine all witnesses appearing to testify at the hearing.

(c) To subpoena witnesses and documents as provided in ORS 161.395.

(d) To be represented by suitable legal counsel possessing skills and experience commensurate with the nature and complexity of the case, to consult with counsel prior to the hearing and, if financially eligible, to have suitable counsel appointed at state expense.

(e) To examine all information, documents and reports that the agency considers. If then available to the agency, the information, documents and reports shall be disclosed to the person so as to allow examination prior to the hearing.

(8) A record shall be kept of all hearings conducted under ORS 161.315 to 161.351, except for deliberations.

(9) Upon request of any party, or on motion of the agency conducting the hearing, the hearing may be continued for a reasonable period not to exceed 60 days to obtain additional information or testimony or for other good cause shown.

(10) Within 15 days following the conclusion of the hearing, the agency shall provide to the person, the attorney representing the person, the Attorney General or other attorney representing the state, if any, written notice of the order entered by the agency.

(11) The burden of proof on all issues at hearings under ORS 161.315 to 161.351 shall be by a preponderance of the evidence.

(12) If the agency conducting the hearing determines that the person about whom the hearing is being held is financially eligible, the agency shall appoint suitable counsel to represent the person. Counsel so appointed shall be an attorney who satisfies the professional qualifications established by the Public Defense Services Commission under ORS 151.216. The public defense services executive director shall determine and allow fair compensation for counsel appointed under this subsection and the reasonable expenses of the person in respect to the hearing. Compensation payable to appointed counsel shall not be less than the applicable compensation level established under ORS 151.216. The compensation and expenses so allowed shall be paid by the public defense services executive director from funds available for the purpose.

(13) The Attorney General may represent the state at contested hearings under ORS 161.315 to 161.351 unless the district attorney of the county from which the person was committed elects to represent the state. The district attorney of the county from which the person was committed shall cooperate with the Attorney General in securing the material necessary for presenting a contested hearing. If the district attorney elects to represent the state, the district attorney shall give timely written notice of such election to the Attorney General, the agency conducting the hearing and the attorney representing the person.

[1977 c.380 §15 (enacted in lieu of 161.345); 1979 c.867 §6; 1979 c.885 §5; 1981 c.711 §7; 1981 s.s. c.3 §130; 1983 c.430 §1; 1985 c.502 §23; 1987 c.803 §19; 1991 c.827 §3; 2001 c.962 §40; 2003 c.449 §32; 2005 c.685 §4; 2007 c.288 §7; 2009 c.595 §105; 2011 c.708 §1]



Section 161.348 - Judicial review.

(2) The order and the proceedings underlying the order are subject to review by the Court of Appeals upon petition to that court filed within 60 days of the order for which review is sought. The agency that conducted the hearing shall submit to the court the record of the proceeding or, if the person agrees, a shortened record. The record may include a certified true copy of a tape recording of the proceedings at a hearing in accordance with ORS 161.346. A copy of the record transmitted shall be delivered to the person by the agency.

(3) The court may affirm, reverse or remand the order on the same basis as provided in ORS 183.482 (8).

(4) The filing of the petition does not stay the order of the agency, but the agency or the Court of Appeals may order a stay upon application on such terms as are deemed proper.

[2011 c.708 §9]



Section 161.349 - Commission of crime by person committed under ORS 161.315 to 161.351.

(2) When a person described in subsection (1) of this section is delivered to the custody of the department or the supervisory authority as described in this section, the agency having jurisdiction over the person while the person was committed to a state hospital or a secure intensive community inpatient facility shall notify the department or the supervisory authority when the period of time described in ORS 161.327 (5) will expire.

(3) The department or supervisory authority shall notify the Psychiatric Security Review Board when the person has served the term of incarceration imposed by the court and the board shall resume exercising active jurisdiction over the person in accordance with ORS 161.315 to 161.351.

(4) As used in this section, "supervisory authority" has the meaning given that term in ORS 144.087.

[2011 c.708 §15; 2011 c.708 §39]



Section 161.350



Section 161.351 - Discharge by agency; effect of remission; protection of society.

(2) For purposes of ORS 161.315 to 161.351, a person affected by a mental disease or defect in a state of remission is considered to have a mental disease or defect. A person whose mental disease or defect may, with reasonable medical probability, occasionally become active and when it becomes active will render the person a danger to others may not be discharged. The person shall continue under supervision and treatment necessary to protect the person and others.

(3) In determining whether a person should be committed to a state hospital or secure intensive community inpatient facility, conditionally released or discharged, the board and the authority shall have as their primary concern the protection of society.

[1977 c.380 §17 (enacted in lieu of 161.350); 1981 c.711 §13; 1985 c.192 §4; 1989 c.49 §1; 2011 c.708 §4]



Section 161.360 - Mental disease or defect excluding fitness to proceed.

(2) A defendant may be found incapacitated if, as a result of mental disease or defect, the defendant is unable:

(a) To understand the nature of the proceedings against the defendant; or

(b) To assist and cooperate with the counsel of the defendant; or

(c) To participate in the defense of the defendant.

[1971 c.743 §50; 1993 c.238 §1]



Section 161.365 - Procedure for determining issue of fitness to proceed; rules.

(a) Order that a psychiatric or psychological examination of the defendant be conducted by a certified evaluator as defined in ORS 161.309 and a report of the examination be prepared; or

(b) Order the defendant to be committed for the purpose of an examination for a period not exceeding 30 days to a state mental hospital or other facility designated by the Oregon Health Authority if the defendant is at least 18 years of age, or to a secure intensive community inpatient facility designated by the authority if the defendant is under 18 years of age.

(2) The report of an examination described in this section must include, but is not necessarily limited to, the following:

(a) A description of the nature of the examination;

(b) A statement of the mental condition of the defendant;

(c) If the defendant suffers from a mental disease or defect, an opinion as to whether the defendant is incapacitated within the description set out in ORS 161.360; and

(d) If the defendant is incapacitated within the description set out in ORS 161.360, a recommendation of treatment and services necessary to restore capacity.

(3) Except when the defendant and the court both request to the contrary, the report may not contain any findings or conclusions as to whether the defendant as a result of mental disease or defect was subject to the provisions of ORS 161.295 or 161.300 at the time of the criminal act charged.

(4) If the examination by the psychiatrist or psychologist cannot be conducted by reason of the unwillingness of the defendant to participate in the examination, the report shall so state and shall include, if possible, an opinion as to whether the unwillingness of the defendant was the result of mental disease or defect affecting capacity to proceed.

(5) The report shall be filed in triplicate with the clerk of the court, who shall cause copies to be delivered to the district attorney and to counsel for defendant.

(6)(a) When upon motion of the court or a financially eligible defendant, the court has ordered a psychiatric or psychological examination of the defendant, a county or justice court shall order the county to pay, and a circuit court shall order the public defense services executive director to pay from funds available for the purpose:

(A) A reasonable fee if the examination of the defendant is conducted by a psychiatrist or psychologist in private practice; and

(B) All costs including transportation of the defendant if the examination is conducted by a psychiatrist or psychologist in the employ of the Oregon Health Authority or a community mental health program established under ORS 430.610 to 430.670.

(b) When an examination is ordered at the request or with the acquiescence of a defendant who is determined not to be financially eligible, the examination shall be performed at the defendant’s expense. When an examination is ordered at the request of the prosecution, the county shall pay for the expense of the examination.

(7) The Oregon Health Authority shall establish by rule standards for the consultation described in subsection (1) of this section.

[1971 c.743 §51; 1975 c.380 §4; 1981 s.s. c.3 §131; 1983 c.800 §11; 1987 c.803 §18; 1993 c.238 §2; 2001 c.962 §90; 2005 c.685 §5; 2009 c.595 §106; 2011 c.724 §7; 2015 c.130 §1]



Section 161.370 - Determination of fitness; effect of finding of unfitness; proceedings if fitness gained or regained; pretrial objections by defense counsel.

(2) If the court determines that the defendant lacks fitness to proceed, the criminal proceeding against the defendant shall be suspended and:

(a) If the court finds that the defendant is dangerous to self or others as a result of mental disease or defect, or that, based on the findings resulting from the consultation described in ORS 161.365 (1), the services and supervision necessary to restore the defendant’s fitness to proceed are not available in the community, the court shall commit the defendant to the custody of the superintendent of a state mental hospital or director of a facility, designated by the Oregon Health Authority, if the defendant is at least 18 years of age, or to the custody of the director of a secure intensive community inpatient facility designated by the authority if the defendant is under 18 years of age; or

(b) If the court does not make a finding described in paragraph (a) of this subsection, or if the court determines that care other than commitment for incapacity to stand trial would better serve the defendant and the community, the court shall release the defendant on supervision for as long as the unfitness endures.

(3) When a defendant is released on supervision under subsection (2)(b) of this section, the court may place conditions that the court deems appropriate on the release, including the requirement that the defendant regularly report to the authority or a community mental health program for examination to determine if the defendant has gained or regained capacity to stand trial.

(4) When the court, on its own motion or upon the application of the superintendent of the hospital or director of the facility in which the defendant is committed, a person examining the defendant as a condition of release on supervision, or either party, determines, after a hearing, if a hearing is requested, that the defendant has gained or regained fitness to proceed, the criminal proceeding shall be resumed. If, however, the court is of the view that so much time has elapsed since the commitment or release of the defendant on supervision that it would be unjust to resume the criminal proceeding, the court on motion of either party may dismiss the charge and may order the defendant to be discharged or cause a proceeding to be commenced forthwith under ORS 426.070 to 426.170 or 427.235 to 427.290.

(5) The superintendent of a state hospital or director of a facility to which the defendant is committed shall cause the defendant to be evaluated within 60 days from the defendant’s delivery into the superintendent’s or director’s custody, for the purpose of determining whether there is a substantial probability that, in the foreseeable future, the defendant will have the capacity to stand trial. In addition, the superintendent or director shall:

(a) Immediately notify the committing court if the defendant, at any time, gains or regains the capacity to stand trial or will never have the capacity to stand trial.

(b) Within 90 days of the defendant’s delivery into the superintendent’s or director’s custody, notify the committing court that:

(A) The defendant has the present capacity to stand trial;

(B) There is no substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial; or

(C) There is a substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial. If the probability exists, the superintendent or director shall give the court an estimate of the time in which the defendant, with appropriate treatment, is expected to gain or regain capacity.

(6)(a) If the superintendent or director determines that there is a substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial, unless the court otherwise orders, the defendant shall remain in the superintendent’s or director’s custody where the defendant shall receive treatment designed for the purpose of enabling the defendant to gain or regain capacity. In keeping with the notice requirement under subsection (5)(b) of this section, the superintendent or director shall, for the duration of the defendant’s period of commitment, submit a progress report to the committing court, concerning the defendant’s capacity or incapacity, at least once every 180 days as measured from the date of the defendant’s delivery into the superintendent’s or director’s custody.

(b) Notwithstanding paragraph (a) of this subsection, if the superintendent or director determines that a defendant committed under this section is no longer dangerous to self or others as a result of mental disease or defect, or that the services and supervision necessary to restore the defendant’s fitness to proceed are available in the community, the superintendent or director shall file notice of that determination with the court. Upon receipt of the notice, the court shall order the person released on supervision as described in subsection (3) of this section.

(7)(a) A defendant who remains committed under subsection (6) of this section shall be discharged within a period of time that is reasonable for making a determination concerning whether or not, and when, the defendant may gain or regain capacity. However, regardless of the number of charges with which the defendant is accused, in no event shall the defendant be committed for longer than whichever of the following, measured from the defendant’s initial custody date, is shorter:

(A) Three years; or

(B) A period of time equal to the maximum sentence the court could have imposed if the defendant had been convicted.

(b) For purposes of calculating the maximum period of commitment described in paragraph (a) of this subsection:

(A) The initial custody date is the date on which the defendant is first committed under this section on any charge alleged in the accusatory instrument; and

(B) The defendant shall be given credit against each charge alleged in the accusatory instrument for each day the defendant is committed under this section, whether the days are consecutive or are interrupted by a period of time during which the defendant has gained or regained fitness to proceed.

(8) The superintendent or director shall notify the committing court of the defendant’s impending discharge 30 days before the date on which the superintendent or director is required to discharge the defendant under subsection (7) of this section.

(9) When the committing court receives a notice from the superintendent or director under subsection (5) or (8) of this section concerning the defendant’s progress or lack thereof, the committing court shall determine, after a hearing, if a hearing is requested, whether the defendant presently has the capacity to stand trial.

(10) If at any time the court determines that the defendant lacks the capacity to stand trial, the court shall further determine whether there is a substantial probability that the defendant, in the foreseeable future, will gain or regain the capacity to stand trial and whether the defendant is entitled to discharge under subsection (7) of this section. If the court determines that there is no substantial probability that the defendant, in the foreseeable future, will gain or regain the capacity to stand trial or that the defendant is entitled to discharge under subsection (7) of this section, the court shall dismiss, without prejudice, all charges against the defendant and:

(a) Order that the defendant be discharged; or

(b) Initiate commitment proceedings under ORS 426.070 or 427.235 to 427.290.

(11) All notices required under this section shall be filed with the clerk of the court and delivered to both the district attorney and the counsel for the defendant.

(12) If the defendant gains or regains fitness to proceed, the term of any sentence received by the defendant for conviction of the crime charged shall be reduced by the amount of time the defendant was committed under this section to the custody of a state mental hospital, or to the custody of a secure intensive community inpatient facility, designated by the Oregon Health Authority.

(13) Notwithstanding the suspension of the criminal proceeding under subsection (2) of this section, the fact that the defendant is unfit to proceed does not preclude any objection through counsel and without the personal participation of the defendant on the grounds that the indictment is insufficient, that the statute of limitations has run, that double jeopardy principles apply or upon any other ground at the discretion of the court which the court deems susceptible of fair determination prior to trial.

[1971 c.743 §52; 1975 c.380 §5; 1993 c.238 §3; 1999 c.931 §§1,2; 2005 c.685 §6; 2009 c.595 §107; 2011 c.508 §1; 2011 c.724 §8; 2015 c.130 §2]



Section 161.375 - Escape of person placed at hospital or facility; authority to order arrest.

(2) When a patient, who has been placed at a secure intensive community inpatient facility for evaluation, care, custody and treatment under ORS 161.315 to 161.351 or by court order under ORS 161.315, 161.365, 161.370 or 419C.527, has escaped or is absent without authorization from the facility or from the custody of any person in whose charge the director of the facility has placed the patient, the director of the facility shall notify the Director of the Oregon Health Authority. The Director of the Oregon Health Authority may order the arrest and detention of the patient.

(3) The superintendent or the Director of the Oregon Health Authority may issue an order under this section based upon a reasonable belief that grounds exist for issuing the order. When reasonable, the superintendent or the Director of the Oregon Health Authority shall investigate to ascertain whether such grounds exist.

(4) Any order issued by the superintendent or the Director of the Oregon Health Authority as authorized by this section constitutes full authority for the arrest and detention of the patient and all laws applicable to warrant or arrest apply to the order. An order issued by the superintendent or the Director of the Oregon Health Authority under this section expires 72 hours after being signed by the superintendent or the Director of the Oregon Health Authority.

(5) As used in this section, "superintendent" means the superintendent of the state hospital to which the person was committed or the superintendent’s authorized representative.

[1997 c.423 §1; 2005 c.685 §7; 2005 c.843 §24a; 2009 c.595 §108; 2011 c.708 §7]



Section 161.380



Section 161.385 - Psychiatric Security Review Board; composition, term, qualifications, compensation, appointment, confirmation and meetings.

(2) The membership of the board may not include any district attorney, deputy district attorney or public defender. The Governor shall appoint:

(a) A psychiatrist experienced in the criminal justice system and not otherwise employed on a full-time basis by the Oregon Health Authority or a community mental health program;

(b) A licensed psychologist experienced in the criminal justice system and not otherwise employed on a full-time basis by the authority or a community mental health program;

(c) A member with substantial experience in the processes of parole and probation;

(d) A lawyer with substantial experience in criminal trial practice;

(e) A psychiatrist certified, or eligible to be certified, by the Oregon Medical Board in child psychiatry who is experienced in the juvenile justice system and not employed on a full-time basis by the authority or a community mental health program;

(f) A licensed psychologist who is experienced in child psychology and the juvenile justice system and not employed on a full-time basis by the authority or a community mental health program;

(g) A member with substantial experience in the processes of juvenile parole and probation;

(h) A lawyer with substantial experience in juvenile law practice; and

(i) Two members of the general public.

(3) The term of office of each member is four years. The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the board not otherwise employed full-time by the state shall be paid on a per diem basis an amount equal to $289.22, adjusted according to the executive pay plan for the biennium, for each day during which the member is engaged in the performance of official duties, including necessary travel time. In addition, subject to ORS 292.220 to 292.250 regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(5) Subject to any applicable provision of the State Personnel Relations Law, the board may hire employees to aid it in performing its duties.

(6) The board consists of two five-member panels. The adult panel is responsible for persons placed under the board’s jurisdiction under ORS 161.315 to 161.351 and 419C.544 and consists of those members appointed under subsection (2)(a) to (d) of this section and one of the public members. The juvenile panel is responsible for young persons placed under the board’s jurisdiction under ORS 419C.529 and consists of those members appointed under subsection (2)(e) to (h) of this section and the other public member.

(7)(a) Each panel shall select one of its members as chairperson to serve for a one-year term with such duties and powers as the panel determines.

(b) A majority of the voting members of a panel constitutes a quorum for the transaction of business of the panel.

(8) Each panel shall meet at least twice every month, unless the chairperson determines that there is not sufficient business before the panel to warrant a meeting at the scheduled time. The panel shall also meet at other times and places specified by the call of the chairperson or of a majority of the members of the panel.

[1977 c.380 §8; 1979 c.867 §7; 1979 c.885 §6; 1981 c.711 §15; 1981 s.s. c.3 §132; 1983 c.740 §26; 1983 c.800 §12; 1987 c.133 §1; 2001 c.962 §70; 2005 c.843 §20; 2009 c.595 §109; 2011 c.708 §8]



Section 161.387 - Board to implement policies; rulemaking.

(2) Administrative meetings of the board are not deliberations for the purposes of ORS 192.690.

[1981 c.711 §§10,11; 2011 c.708 §11b]

Note: 161.387 was enacted into law by the Legislative Assembly but was not added to or made a part of 161.385 to 161.395 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 161.390 - Rules for assignment of persons to state mental hospitals or secure intensive community inpatient facilities; release plan prepared by Oregon Health Authority.

(2) When the Psychiatric Security Review Board or the authority requires the preparation of a predischarge or preconditional release plan before a hearing or as a condition of granting discharge or conditional release for a person committed under ORS 161.315 to 161.351 to a state hospital or a secure intensive community inpatient facility for custody, care and treatment, the authority is responsible for and shall prepare the plan.

(3) In carrying out a conditional release plan prepared under subsection (2) of this section, the authority may contract with a community mental health program, other public agency or private corporation or an individual to provide supervision and treatment for the conditionally released person.

(4) Before the authority conducts a hearing under ORS 161.315 to 161.351, the authority shall notify the board. The board may provide the authority with conditions of release that the board determines are advisable. If the authority orders the person conditionally released, the authority shall include the conditions of release in the order.

(5) The board and the authority shall maintain and keep current the medical, social and criminal history of all persons committed to their respective jurisdiction. The confidentiality of records maintained by the board shall be determined pursuant to ORS 192.501 to 192.505.

(6) The evidentiary phase of a hearing conducted by the board or the authority under ORS 161.315 to 161.351 is not a deliberation for purposes of ORS 192.690.

[1975 c.380 §7; 1977 c.380 §18; 1981 c.711 §14; 1993 c.680 §18; 2005 c.22 §109; 2005 c.685 §8; 2009 c.595 §110; 2011 c.708 §5]



Section 161.392 - Certification of psychiatrists and licensed psychologists; rules; fees.

(2) The authority shall consult with the Psychiatric Security Review Board about proposed rules described in subsection (1) of this section before issuing the proposed rules for public comment and before adopting the rules.

[2011 c.724 §9]

Note: 161.392 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 161.395 - Subpoena power.

(2) Upon request of any party to the hearing before the agency and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the agency shall issue, or on its own motion may issue, subpoenas duces tecum.

(3) Witnesses appearing under subpoenas, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). If the agency certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to that witness shall be reimbursed by the agency.

(4) If any person fails to comply with a subpoena issued under subsections (1) or (2) of this section or any party or witness refuses to testify regarding any matter on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the agency that issued the subpoena or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court.

(5) If any person, agency or facility fails to comply with an order of the board or authority issued pursuant to subsection (2) of this section, the judge of a circuit court of any county, on application of the agency that issued the order, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of an order issued by the court. Contempt for disobedience of an order of the board or authority shall be punishable by a fine of $100.

[1977 c.380 §9; 1989 c.980 §8; 2011 c.708 §10]



Section 161.397 - Psychiatric Security Review Board Account.

[2001 c.716 §3]



Section 161.400 - Leave of absence; notice to agency.

[1981 c.711 §12; 2005 c.685 §9; 2011 c.708 §11]



Section 161.403



Section 161.405 - "Attempt" described.

(2) An attempt is a:

(a) Class A felony if the offense attempted is murder or treason.

(b) Class B felony if the offense attempted is a Class A felony.

(c) Class C felony if the offense attempted is a Class B felony.

(d) Class A misdemeanor if the offense attempted is a Class C felony or an unclassified felony.

(e) Class B misdemeanor if the offense attempted is a Class A misdemeanor.

(f) Class C misdemeanor if the offense attempted is a Class B misdemeanor.

(g) Violation if the offense attempted is a Class C misdemeanor or an unclassified misdemeanor.

[1971 c.743 §54]



Section 161.425 - Impossibility not a defense.

[1971 c.743 §55]



Section 161.430 - Renunciation as a defense to attempt.

(2) The defense of renunciation is an affirmative defense.

[1971 c.743 §56]



Section 161.435 - Solicitation.

(2) Solicitation is a:

(a) Class A felony if the offense solicited is murder or treason.

(b) Class B felony if the offense solicited is a Class A felony.

(c) Class C felony if the offense solicited is a Class B felony.

(d) Class A misdemeanor if the offense solicited is a Class C felony.

(e) Class B misdemeanor if the offense solicited is a Class A misdemeanor.

[1971 c.743 §57]



Section 161.440 - Renunciation as defense to solicitation.

(2) The defense of renunciation is an affirmative defense.

[1971 c.743 §58]



Section 161.450 - "Criminal conspiracy" described.

(2) Criminal conspiracy is a:

(a) Class A felony if an object of the conspiracy is commission of murder, treason or a Class A felony.

(b) Class B felony if an object of the conspiracy is commission of a Class B felony.

(c) Class C felony if an object of the conspiracy is commission of a Class C felony.

(d) Class A misdemeanor if an object of the conspiracy is commission of a Class A misdemeanor.

[1971 c.743 §59]



Section 161.455 - Conspiratorial relationship.

[1971 c.743 §60]



Section 161.460 - Renunciation as defense to conspiracy.

(2) The defense of renunciation is an affirmative defense.

[1971 c.743 §61]



Section 161.465 - Duration of conspiracy.

(1) Conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are completed or the agreement that they be committed is abandoned by the defendant and by those with whom the defendant conspired.

(2) Abandonment is presumed if neither the defendant nor anyone with whom the defendant conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation.

(3) If an individual abandons the agreement, the conspiracy is terminated as to the individual only if and when the individual advises those with whom the individual conspired of the abandonment or the individual informs the law enforcement authorities of the existence of the conspiracy and of the participation of the individual therein.

[1971 c.743 §62; 1973 c.836 §340]



Section 161.475 - Defenses to solicitation and conspiracy.

(a) The person or the person whom the person solicits or with whom the person conspires does not occupy a particular position or have a particular characteristic which is an element of such crime, if the person believes that one of them does; or

(b) The person whom the person solicits or with whom the person conspires is irresponsible or has an immunity to prosecution or conviction for the commission of the crime, or, in the case of conspiracy, has feigned the agreement; or

(c) The person with whom the person conspires has not been prosecuted for or convicted of the conspiracy or a crime based upon the conduct in question, or has previously been acquitted.

(2) It is a defense to a charge of solicitation or conspiracy to commit a crime that if the criminal object were achieved, the actor would not be guilty of a crime under the law defining the offense or as an accomplice under ORS 161.150 to 161.165.

[1971 c.743 §63]



Section 161.485 - Multiple convictions barred in inchoate crimes.

(2) A person shall not be convicted of more than one offense defined by ORS 161.405, 161.435 and 161.450 for conduct designed to commit or to culminate in commission of the same crime.

(3) A person shall not be convicted on the basis of the same course of conduct of both the actual commission of an offense and an attempt to commit that offense or solicitation of that offense or conspiracy to commit that offense.

(4) Nothing in this section shall be construed to bar inclusion of multiple counts charging violation of the substantive crime and ORS 161.405, 161.435 and 161.450 in a single indictment or information, provided the penal conviction is consistent with subsections (2) and (3) of this section.

[1971 c.743 §64]



Section 161.505 - "Offense" described.

[1971 c.743 §65; 1975 c.451 §173; 1981 c.626 §2; 1981 c.692 §7; 1999 c.1051 §43]



Section 161.515 - "Crime" described.

(2) A crime is either a felony or a misdemeanor.

[1971 c.743 §66]



Section 161.525 - "Felony" described.

[1971 c.743 §67]



Section 161.535 - Classification of felonies.

(a) Class A felonies;

(b) Class B felonies;

(c) Class C felonies; and

(d) Unclassified felonies.

(2) The particular classification of each felony defined in the Oregon Criminal Code, except murder under ORS 163.115 and treason under ORS 166.005, is expressly designated in the section defining the crime. An offense defined outside this code which, because of the express sentence provided is within the definition of ORS 161.525, shall be considered an unclassified felony.

[1971 c.743 §68]



Section 161.545 - "Misdemeanor" described.

[1971 c.743 §69]



Section 161.555 - Classification of misdemeanors.

(a) Class A misdemeanors;

(b) Class B misdemeanors;

(c) Class C misdemeanors; and

(d) Unclassified misdemeanors.

(2) The particular classification of each misdemeanor defined in the Oregon Criminal Code is expressly designated in the section defining the crime. An offense defined outside this code which, because of the express sentence provided is within the definition of ORS 161.545, shall be considered an unclassified misdemeanor.

(3) An offense defined by a statute of this state, but without specification as to its classification or as to the penalty authorized upon conviction, shall be considered a Class A misdemeanor.

[1971 c.743 §70]



Section 161.565



Section 161.566 - Misdemeanor treated as violation; prosecuting attorney’s election.

(2) If a prosecuting attorney elects to treat a misdemeanor as a Class A violation under this section, the court shall amend the accusatory instrument to reflect the charged offense as a Class A violation and clearly denominate the offense as a Class A violation in any judgment entered in the matter. Notwithstanding ORS 153.021, the fine that a court may impose upon conviction of a violation under this section may not:

(a) Be less than the presumptive fine established by ORS 153.019 for a Class A violation; or

(b) Exceed the maximum fine established by ORS 153.018 for a Class A violation.

(3) If a prosecuting attorney elects to treat a misdemeanor as a Class A violation under this section, and the defendant fails to make any required appearance in the matter, the court may enter a default judgment against the defendant in the manner provided by ORS 153.102. Notwithstanding ORS 153.021, the fine that the court may impose under a default judgment entered pursuant to ORS 153.102 may not:

(a) Be less than the presumptive fine established by ORS 153.019 for a Class A violation; or

(b) Exceed the maximum fine established by ORS 153.018 for a Class A violation.

(4) A prosecuting attorney may not elect to treat misdemeanors created under ORS 811.540 or 813.010 as violations under the provisions of this section.

(5) The election provided for in this section may be made by a city attorney acting as prosecuting attorney in the case of municipal ordinance offenses, a county counsel acting as prosecuting attorney under a county charter in the case of county ordinance offenses, and the Attorney General acting as prosecuting attorney in those criminal actions or proceedings within the jurisdiction of the Attorney General.

[1999 c.1051 §47; 2003 c.737 §89; 2011 c.597 §16; 2012 c.82 §2]



Section 161.568 - Misdemeanor treated as violation; court’s election.

(a) A complaint or information has been filed with the court for the misdemeanor;

(b) The defendant has failed to make an appearance in the proceedings required by the court or by law; and

(c) The court has given notice to the district attorney for the county and the district attorney has informed the court that the district attorney does not object to treating the misdemeanor as a Class A violation.

(2) If the court treats a misdemeanor as a Class A violation under this section, the court shall amend the accusatory instrument to reflect the charged offense as a Class A violation and clearly denominate the offense as a Class A violation in the judgment entered in the matter.

(3) Notwithstanding ORS 153.021, if the court treats a misdemeanor as a Class A violation under this section, the fine that the court may impose under a default judgment entered pursuant to ORS 153.102 may not:

(a) Be less than the presumptive fine established by ORS 153.019 for a Class A violation; or

(b) Exceed the maximum fine established by ORS 153.018 for a Class A violation.

(4) A court may not treat misdemeanors created under ORS 811.540 or 813.010 as violations under the provisions of this section.

[1999 c.1051 §48; 2003 c.737 §90; 2011 c.597 §17; 2012 c.82 §3]



Section 161.570 - Felony treated as misdemeanor.

(2) A district attorney may elect to treat a Class C nonperson felony or a violation of ORS 475.752 (3)(a), 475.854 or 475.874 as a Class A misdemeanor. The election must be made by the district attorney orally or in writing at the time of the first appearance of the defendant. If a district attorney elects to treat a Class C felony or a violation of ORS 475.752 (3)(a), 475.854 or 475.874 as a Class A misdemeanor under this subsection, the court shall amend the accusatory instrument to reflect the charged offense as a Class A misdemeanor.

(3) If, at some time after the first appearance of a defendant charged with a Class C nonperson felony or a violation of ORS 475.752 (3)(a), 475.854 or 475.874, the district attorney and the defendant agree to treat the charged offense as a Class A misdemeanor, the court may allow the offense to be treated as a Class A misdemeanor by stipulation of the parties.

(4) If a Class C felony or a violation of ORS 475.752 (3)(a), 475.854 or 475.874 is treated as a Class A misdemeanor under this section, the court shall clearly denominate the offense as a Class A misdemeanor in any judgment entered in the matter.

(5) If no election or stipulation is made under this section, the case proceeds as a felony.

(6) Before a district attorney may make an election under subsection (2) of this section, the district attorney shall adopt written guidelines for determining when and under what circumstances the election may be made. The district attorney shall apply the guidelines uniformly.

(7) Notwithstanding ORS 161.635, the fine that a court may impose upon conviction of a misdemeanor under this section may not:

(a) Be less than the minimum fine established by ORS 137.286 for a felony; or

(b) Exceed the amount provided in ORS 161.625 for the class of felony receiving Class A misdemeanor treatment.

[2003 c.645 §2; 2005 c.708 §47; 2007 c.286 §1; 2011 c.597 §18; 2013 c.591 §4]



Section 161.575



Section 161.585 - Classification of certain crimes determined by punishment.

(2) Notwithstanding the provisions of ORS 161.525, upon conviction of a crime punishable as described in subsection (1) of this section, the crime is a felony for all purposes until one of the following events occurs, after which occurrence the crime is a misdemeanor for all purposes:

(a) Without imposing a sentence of probation, the court imposes a sentence of imprisonment other than to the legal and physical custody of the Department of Corrections.

(b) Without imposing a sentence of probation, the court imposes a fine.

(c) Upon revocation of probation, the court imposes a sentence of imprisonment other than to the legal and physical custody of the Department of Corrections.

(d) Upon revocation of probation, the court imposes a fine.

(e) The court declares the offense to be a misdemeanor, either at the time of imposing a sentence of probation, upon suspension of imposition of a part of a sentence, or on application of defendant or the parole and probation officer of the defendant thereafter.

(f) The court imposes a sentence of probation on the defendant without imposition of any other sentence upon conviction and defendant is thereafter discharged without any other sentence.

(g) Without imposing a sentence of probation and without imposing any other sentence, the court declares the offense to be a misdemeanor and discharges the defendant.

(3) The provisions of this section shall apply only to persons convicted of a felony committed prior to November 1, 1989.

[1971 c.743 §73; 1987 c.320 §85; 1989 c.790 §52; 1993 c.14 §18; 2005 c.264 §15]



Section 161.605 - Maximum prison terms for felonies.

(1) For a Class A felony, 20 years.

(2) For a Class B felony, 10 years.

(3) For a Class C felony, 5 years.

(4) For an unclassified felony as provided in the statute defining the crime.

[1971 c.743 §74]



Section 161.610 - Enhanced penalty for use of firearm during commission of felony; pleading; minimum penalties; suspension or reduction of penalty.

(2) The use or threatened use of a firearm, whether operable or inoperable, by a defendant during the commission of a felony may be pleaded in the accusatory instrument and proved at trial as an element in aggravation of the crime as provided in this section. When a crime is so pleaded, the aggravated nature of the crime may be indicated by adding the words "with a firearm" to the title of the offense. The unaggravated crime shall be considered a lesser included offense.

(3) Notwithstanding the provisions of ORS 161.605 or 137.010 (3) and except as otherwise provided in subsection (6) of this section, if a defendant is convicted of a felony having as an element the defendant’s use or threatened use of a firearm during the commission of the crime, the court shall impose at least the minimum term of imprisonment as provided in subsection (4) of this section. Except as provided in ORS 144.122 and 144.126 and subsection (5) of this section, in no case shall any person punishable under this section become eligible for work release, parole, temporary leave or terminal leave until the minimum term of imprisonment is served, less a period of time equivalent to any reduction of imprisonment granted for good time served or time credits earned under ORS 421.121, nor shall the execution of the sentence imposed upon such person be suspended by the court.

(4) The minimum terms of imprisonment for felonies having as an element the defendant’s use or threatened use of a firearm in the commission of the crime shall be as follows:

(a) Except as provided in subsection (5) of this section, upon the first conviction for such felony, five years, except that if the firearm is a machine gun, short-barreled rifle, short-barreled shotgun or is equipped with a firearms silencer, the term of imprisonment shall be 10 years.

(b) Upon conviction for such felony committed after punishment pursuant to paragraph (a) of this subsection or subsection (5) of this section, 10 years, except that if the firearm is a machine gun, short-barreled rifle, short-barreled shotgun or is equipped with a firearms silencer, the term of imprisonment shall be 20 years.

(c) Upon conviction for such felony committed after imprisonment pursuant to paragraph (b) of this subsection, 30 years.

(5) If it is the first time that the defendant is subject to punishment under this section, rather than impose the sentence otherwise required by subsection (4)(a) of this section, the court may:

(a) For felonies committed prior to November 1, 1989, suspend the execution of the sentence or impose a lesser term of imprisonment, when the court expressly finds mitigating circumstances justifying such lesser sentence and sets forth those circumstances in its statement on sentencing; or

(b) For felonies committed on or after November 1, 1989, impose a lesser sentence in accordance with the rules of the Oregon Criminal Justice Commission.

(6) When a defendant who is convicted of a felony having as an element the defendant’s use or threatened use of a firearm during the commission of the crime is a person who was waived from juvenile court under ORS 137.707 (5)(b)(A), 419C.349, 419C.352, 419C.364 or 419C.370, the court is not required to impose a minimum term of imprisonment under this section.

[1979 c.779 §2; 1985 c.552 §1; 1989 c.790 §72; 1989 c.839 §18; 1991 c.133 §3; 1993 c.692 §9; 1999 c.951 §3; 2005 c.407 §1; 2009 c.610 §5]



Section 161.615 - Prison terms for misdemeanors.

(1) For a Class A misdemeanor, 1 year.

(2) For a Class B misdemeanor, 6 months.

(3) For a Class C misdemeanor, 30 days.

(4) For an unclassified misdemeanor, as provided in the statute defining the crime.

[1971 c.743 §75]



Section 161.620 - Sentences imposed upon waiver from juvenile court.

(1) ORS 163.105 (1)(c) shall be imposed; and

(2) ORS 161.610 may be imposed.

[1985 c.631 §9; 1989 c.720 §3; 1993 c.33 §306; 1993 c.546 §119; 1995 c.422 §131y; 1999 c.951 §2]

Note: 161.620 was added to and made a part of ORS 161.615 to 161.685 by legislative action but was not added to any smaller series in that series. See Preface to Oregon Revised Statutes for further explanation.



Section 161.625 - Fines for felonies.

(a) $500,000 for murder or aggravated murder.

(b) $375,000 for a Class A felony.

(c) $250,000 for a Class B felony.

(d) $125,000 for a Class C felony.

(2) A sentence to pay a fine for an unclassified felony shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the crime.

(3)(a) If a person has gained money or property through the commission of a felony, then upon conviction thereof the court, in lieu of imposing the fine authorized for the crime under subsection (1) or (2) of this section, may sentence the defendant to pay an amount, fixed by the court, not exceeding double the amount of the defendant’s gain from the commission of the crime.

(b) The provisions of paragraph (a) of this subsection do not apply to the felony theft of a companion animal, as defined in ORS 164.055, or a captive wild animal.

(4) As used in this section, "gain" means the amount of money or the value of property derived from the commission of the felony, less the amount of money or the value of property returned to the victim of the crime or seized by or surrendered to lawful authority before the time sentence is imposed. "Value" shall be determined by the standards established in ORS 164.115.

(5) When the court imposes a fine for a felony the court shall make a finding as to the amount of the defendant’s gain from the crime. If the record does not contain sufficient evidence to support a finding the court may conduct a hearing upon the issue.

(6) Except as provided in ORS 161.655, this section does not apply to a corporation.

[1971 c.743 §76; 1981 c.390 §1; 1991 c.837 §11; 1993 c.680 §36; 2003 c.615 §1; 2003 c.737 §86]



Section 161.635 - Fines for misdemeanors.

(a) $6,250 for a Class A misdemeanor.

(b) $2,500 for a Class B misdemeanor.

(c) $1,250 for a Class C misdemeanor.

(2) A sentence to pay a fine for an unclassified misdemeanor shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the crime.

(3) If a person has gained money or property through the commission of a misdemeanor, then upon conviction thereof the court, instead of imposing the fine authorized for the offense under this section, may sentence the defendant to pay an amount fixed by the court, not exceeding double the amount of the defendant’s gain from the commission of the offense. In that event, ORS 161.625 (4) and (5) apply.

(4) This section does not apply to corporations.

[1971 c.743 §77; 1981 c.390 §2; 1993 c.680 §30; 1995 c.545 §2; 1999 c.1051 §44; 2003 c.737 §87]



Section 161.645 - Standards for imposing fines.

(1) The financial resources of the defendant and the burden that payment of a fine will impose, with due regard to the other obligations of the defendant; and

(2) The ability of the defendant to pay a fine on an installment basis or on other conditions to be fixed by the court.

[1971 c.743 §78]



Section 161.655 - Fines for corporations.

(a) $50,000 when the conviction is of a felony.

(b) $5,000 when the conviction is of a Class A misdemeanor or of an unclassified misdemeanor for which a term of imprisonment of more than six months is authorized.

(c) $2,500 when the conviction is of a Class B misdemeanor or of an unclassified misdemeanor for which the authorized term of imprisonment is not more than six months.

(d) $1,000 when the conviction is of a Class C misdemeanor or an unclassified misdemeanor for which the authorized term of imprisonment is not more than 30 days.

(2) A sentence to pay a fine, when imposed on a corporation for an offense defined outside the Oregon Criminal Code, if a special fine for a corporation is provided in the statute defining the offense, shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the offense.

(3) If a corporation has gained money or property through the commission of an offense, then upon conviction thereof the court, in lieu of imposing the fine authorized for the offense under subsection (1) or (2) of this section, may sentence the corporation to pay an amount, fixed by the court, not exceeding double the amount of the corporation’s gain from the commission of the offense. In that event, ORS 161.625 (4) and (5) apply.

[1971 c.743 §79; 1999 c.1051 §45]



Section 161.665 - Costs.

(2) Except as provided in ORS 151.505, the court, after the conclusion of an appeal of its initial judgment of conviction, may include in its general judgment, or enter a supplemental judgment that includes, a money award that requires a convicted defendant to pay a reasonable attorney fee for counsel appointed pursuant to ORS 138.500, including counsel who is appointed under ORS 151.216 or counsel who is under contract to provide services for the proceeding under ORS 151.219, and other costs and expenses allowed by the public defense services executive director under ORS 138.500 (4). A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the commission under ORS 151.216.

(3) For purposes of subsections (1) and (2) of this section, compensation of counsel is determined by reference to a schedule of compensation established by the commission under ORS 151.216.

(4) The court may not sentence a defendant to pay costs under this section unless the defendant is or may be able to pay them. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of costs will impose.

(5) A defendant who has been sentenced to pay costs under this section and who is not in contumacious default in the payment of costs may at any time petition the court that sentenced the defendant for remission of the payment of costs or of any unpaid portion of costs. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the immediate family of the defendant, the court may enter a supplemental judgment that remits all or part of the amount due in costs, or modifies the method of payment under ORS 161.675.

(6) Except as provided in subsection (7) of this section, all moneys collected or paid under this section shall be paid into the Criminal Fine Account.

(7) The court may, in the judgment of conviction, include a money award requiring the defendant to pay the costs of extraditing the defendant to this state. Any amounts awarded to the state under this subsection must be listed separately in the money award portion of the judgment. All moneys collected or paid under this subsection shall be deposited into the Arrest and Return Account established by ORS 133.865.

[1971 c.743 §80; 1981 s.s. c.3 §120; 1983 c.763 §12; 1985 c.710 §3; 1987 c.803 §26; 1989 c.1053 §11; 1991 c.460 §12; 1991 c.840 §1; 1997 c.761 §1; 2001 c.962 §§41,113; 2003 c.449 §29; 2003 c.576 §§247,248; 2003 c.615 §2; 2011 c.597 §44; 2015 c.198 §2]



Section 161.675 - Time and method of payment of fines, restitution and costs.

(2) When a defendant whose sentence requires the payment of a sum of money for any purpose is also sentenced to probation or imposition or execution of sentence is suspended, the court may make payment of the sum of money a condition of probation or suspension of sentence.

(3) When a defendant is sentenced to probation or imposition or execution of sentence is suspended and the court requires as a part of the sentence or as a condition of the probation or suspension of sentence that the defendant pay a sum of money in installments, the court, or the court clerk or parole and probation officer if so ordered by the court, shall establish a schedule of payments to satisfy the obligation. A schedule of payments shall be reviewed by the court upon motion of the defendant at any time, so long as the obligation remains unsatisfied.

[1971 c.743 §81; 1977 c.371 §4; 1985 c.46 §1; 1993 c.14 §19; 1995 c.512 §3; 2005 c.264 §16]



Section 161.685 - Effect of nonpayment of fines, restitution or costs; report to consumer reporting agency; rules.

(2) If the court finds that the default constitutes contempt, the court may impose one or more of the sanctions authorized by ORS 33.105.

(3) When a fine or an order of restitution is imposed on a corporation or unincorporated association, it is the duty of the person authorized to make disbursement from the assets of the corporation or association to pay the fine or make the restitution from those assets, and if that person fails to do so, the court may hold that person in contempt.

(4) Notwithstanding ORS 33.105, the term of confinement for contempt for nonpayment of fines or failure to make restitution shall be set forth in the commitment order, and shall not exceed one day for each $25 of the fine or restitution, 30 days if the fine or order of restitution was imposed upon conviction of a violation or misdemeanor, or one year in any other case, whichever is the shorter period.

(5) If it appears to the satisfaction of the court that the default in the payment of a fine or restitution is not contempt, the court may enter an order allowing the defendant additional time for payment, reducing the amount of the payment or installments due on the payment, or revoking the fine or order of restitution in whole or in part.

(6) A default in the payment of a fine or costs or failure to make restitution or a default on an installment on a fine, costs or restitution may be collected by any means authorized by law for the enforcement of a judgment. The levy of execution or garnishment for the collection of a fine or restitution shall not discharge a defendant confined for contempt until the amount of the fine or restitution has actually been collected.

(7) The court, or the court clerk if ordered by the court, may report a default on a court-ordered payment to a consumer reporting agency.

(8) The Chief Justice of the Supreme Court shall adopt rules under ORS 1.002 establishing policies and procedures for reporting a default under subsection (7) of this section to a consumer reporting agency that may include, but are not limited to, limitations on reporting a default to a consumer reporting agency.

(9) Except as otherwise provided in this section, proceedings under this section shall be conducted:

(a) As provided in ORS 33.055, if the court seeks to impose remedial sanctions as described in ORS 33.015 to 33.155; and

(b) As provided in ORS 33.065, if the court seeks to impose punitive sanctions as described in ORS 33.015 to 33.155.

(10) Confinement under this section may be custody or incarceration, whether actual or constructive.

(11) As used in this section:

(a) "Consumer reporting agency" means any person that regularly engages for fees, dues, or on a nonprofit basis, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(b) "Restitution" has the meaning given that term in ORS 137.103.

[1971 c.743 §82; 1977 c.371 §5; 1987 c.709 §3; 1987 c.873 §28; 1991 c.724 §27a; 1995 c.79 §50; 1995 c.512 §4; 2015 c.9 §3]



Section 161.705 - Reduction of certain felonies to misdemeanors.

(1)(a) A person is convicted of any Class C felony; or

(b) A person convicted of a felony described in paragraph (a) of this subsection, of possession or delivery of marijuana constituting a Class B felony, or of a Class A felony pursuant to ORS 166.720, has successfully completed a sentence of probation; and

(2) The court, considering the nature and circumstances of the crime and the history and character of the defendant, believes that it would be unduly harsh to sentence the defendant for a felony.

[1971 c.743 §83; 1977 c.745 §31; 1979 c.124 §1; 1981 c.769 §8; 2005 c.708 §48; 2009 c.610 §2; 2013 c.591 §5; 2015 c.290 §2; 2015 c.614 §125]



Section 161.715 - Standards for discharge of defendant.

(a) The conviction is for an offense other than murder, treason or a Class A or B felony; and

(b) The court is of the opinion that no proper purpose would be served by imposing any condition upon the defendant’s release.

(2) If a sentence of discharge is imposed for a felony, the court shall set forth in the record the reasons for its action.

(3) If the court imposes a sentence of discharge, the defendant shall be released with respect to the conviction for which the sentence is imposed without imprisonment, probationary supervision or conditions. The judgment entered by the court shall include a monetary obligation payable to the state in an amount equal to the minimum fine for the offense established by ORS 137.286.

(4) If a defendant pleads not guilty and is tried and found guilty, a sentence of discharge is a judgment on a conviction for all purposes, including an appeal by the defendant.

(5) If a defendant pleads guilty, a sentence of discharge is not appealable, but for all other purposes is a judgment on a conviction.

[1971 c.743 §84; 1993 c.14 §20; 2003 c.576 §249; 2011 c.597 §20]



Section 161.725 - Standards for sentencing of dangerous offenders.

(a) The defendant is being sentenced for a Class A felony and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(b) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has been previously convicted of a felony not related to the instant crime as a single criminal episode and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(c) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has previously engaged in unlawful conduct not related to the instant crime as a single criminal episode that seriously endangered the life or safety of another and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(2) As used in this section, "previously convicted of a felony" means:

(a) Previous conviction of a felony in a court of this state;

(b) Previous conviction in a court of the United States, other than a court-martial, of an offense which at the time of conviction of the offense was and at the time of conviction of the instant crime is punishable under the laws of the United States by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more; or

(c) Previous conviction by a general court-martial of the United States or in a court of any other state or territory of the United States, or of the Commonwealth of Puerto Rico, of an offense which at the time of conviction of the offense was punishable by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more and which offense also at the time of conviction of the instant crime would have been a felony if committed in this state.

(3) As used in this section, "previous conviction of a felony" does not include:

(a) An offense committed when the defendant was less than 16 years of age;

(b) A conviction rendered after the commission of the instant crime;

(c) A conviction that is the defendant’s most recent conviction described in subsection (2) of this section, and the defendant was finally and unconditionally discharged from all resulting imprisonment, probation or parole more than seven years before the commission of the instant crime; or

(d) A conviction that was by court-martial of an offense denounced only by military law and triable only by court-martial.

(4) As used in this section, "conviction" means an adjudication of guilt upon a plea, verdict or finding in a criminal proceeding in a court of competent jurisdiction, but does not include an adjudication which has been expunged by pardon, reversed, set aside or otherwise rendered nugatory.

[1971 c.743 §85; 1989 c.790 §75; 1993 c.334 §5; 2005 c.463 §§9,14; 2007 c.16 §4]



Section 161.735 - Procedure for determining whether defendant dangerous.

(2) All costs connected with the examination shall be paid by the state.

(3) The examination performed pursuant to this section shall be completed within 30 days, subject to additional extensions not exceeding 30 days on order of the court. Each psychiatrist and psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is suffering from a severe personality disorder indicating a propensity toward criminal activity.

(4) No statement made by a defendant under this section or ORS 137.124 or 423.090 shall be used against the defendant in any civil proceeding or in any other criminal proceeding.

(5) Upon receipt of the examination and presentence reports the court shall set a time for a presentence hearing, unless the district attorney and the defendant waive the hearing. At the presentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

(6) If, after considering the evidence in the case or in the presentence hearing, the jury or, if the defendant waives the right to a jury trial, the court finds that the defendant comes within ORS 161.725, the court may sentence the defendant as a dangerous offender.

(7) In determining whether a defendant has been previously convicted of a felony for purposes of ORS 161.725, the court shall consider as prima facie evidence of the previous conviction:

(a) A copy of the judicial record of the conviction which copy is authenticated under ORS 40.510;

(b) A copy of the fingerprints of the subject of that conviction which copy is authenticated under ORS 40.510; and

(c) Testimony that the fingerprints of the subject of that conviction are those of the defendant.

(8) Subsection (7) of this section does not prohibit proof of the previous conviction by any other procedure.

(9) The facts required to be found to sentence a defendant as a dangerous offender under this section are enhancement facts, as defined in ORS 136.760, and ORS 136.765 to 136.785 apply to making determinations of those facts.

[1971 c.743 §86; 1973 c.836 §341; 1981 c.892 §89a; 1983 c.740 §27; 1987 c.248 §1; 1999 c.163 §9; 2005 c.463 §§10,15; 2007 c.16 §5]



Section 161.737 - Sentence imposed on dangerous offender as departure from sentencing guidelines.

(2) When the sentence is imposed, the sentencing judge shall indicate on the record the reasons for the departure and shall impose, in addition to the indeterminate sentence imposed under ORS 161.725, a required incarceration term that the offender must serve before release to post-prison supervision. If the presumptive sentence that would have been imposed if the court had not imposed the sentence under ORS 161.725 and 161.735 as a departure is a prison sentence, the required incarceration term shall be no less than the presumptive incarceration term and no more than twice the maximum presumptive incarceration term. If the presumptive sentence for the offense is probation, the required incarceration term shall be no less than the maximum incarceration term provided by the rule of the Oregon Criminal Justice Commission that establishes incarceration terms for dispositional departures and no more than twice that amount. However, the indeterminate sentence imposed under this section and ORS 161.725 is not subject to any guideline rule establishing limitations on the duration of departures.

[1989 c.790 §77; 1993 c.334 §6]






Chapter 162 - Offenses Against the State and Public Justice

Section 162.005 - Definitions for ORS 162.005 to 162.425.

(1) "Pecuniary benefit" means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary, in the form of money, property, commercial interests or economic gain, but does not include a political campaign contribution reported in accordance with ORS chapter 260.

(2) "Public servant" means:

(a) A public official as defined in ORS 244.020;

(b) A person serving as an advisor, consultant or assistant at the request or direction of the state, any political subdivision thereof or of any governmental instrumentality within the state;

(c) A person nominated, elected or appointed to become a public servant, although not yet occupying the position; and

(d) Jurors.

[1971 c.743 §178; 2007 c.865 §22]



Section 162.010



Section 162.015 - Bribe giving.

(2) Bribe giving is a Class B felony.

[1971 c.743 §179]



Section 162.020



Section 162.025 - Bribe receiving.

(a) Solicits any pecuniary benefit with the intent that the vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced; or

(b) Accepts or agrees to accept any pecuniary benefit upon an agreement or understanding that the vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced.

(2) Bribe receiving is a Class B felony.

[1971 c.743 §180]



Section 162.030



Section 162.035 - Bribery defenses.

(2) It is no defense to a prosecution under ORS 162.015 and 162.025 that the person sought to be influenced was not qualified to act in the desired way, whether because the person had not assumed office, lacked jurisdiction or for any other reason.

[1971 c.743 §181]



Section 162.040



Section 162.055 - Definitions for ORS 162.055 to 162.425.

(1) "Benefit" means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary.

(2) "Material" means that which could have affected the course or outcome of any proceeding or transaction. Whether a false statement is "material" in a given factual situation is a question of law.

(3) "Statement" means any representation of fact and includes a representation of opinion, belief or other state of mind where the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.

(4) "Sworn statement" means any statement that attests to the truth of what is stated and that is knowingly given under any form of oath or affirmation or by declaration under penalty of perjury as described in ORCP 1 E.

(5) "Unsworn declaration" has the meaning given that term in ORS 194.805.

[1971 c.743 §182; 1981 c.892 §90; 2003 c.194 §4; 2013 c.218 §18]



Section 162.065 - Perjury.

(2) Perjury is a Class C felony.

[1971 c.743 §183; 2013 c.218 §19]



Section 162.075 - False swearing.

(2) False swearing is a Class A misdemeanor.

[1971 c.743 §184; 2013 c.218 §20]



Section 162.085 - Unsworn falsification.

(2) Unsworn falsification is a Class B misdemeanor.

[1971 c.743 §185]



Section 162.095 - Defenses to perjury and false swearing limited.

(1) The statement was inadmissible under the rules of evidence; or

(2) The oath or affirmation was taken or administered in an irregular manner; or

(3) The defendant mistakenly believed the false statement to be immaterial.

[1971 c.743 §186]



Section 162.105 - Retraction as defense.

(a) In a manner showing a complete and voluntary retraction of the prior false statement; and

(b) During the course of the same official proceeding in which it was made; and

(c) Before the subject matter of the official proceeding is submitted to the ultimate trier of fact.

(2) "Official proceeding," as used in this section, means a proceeding before any judicial, legislative or administrative body or officer, wherein sworn statements are received, and includes any referee, hearing examiner, commissioner, notary or other person taking sworn statements in connection with such proceedings. Statements made in separate stages of the same trial or administrative proceeding shall be considered to have been made in the course of the same proceeding.

[1971 c.743 §187]



Section 162.110



Section 162.115 - Corroboration of falsity required.

[1971 c.743 §188]



Section 162.117 - Public investment fraud.

(2) Public investment fraud is a Class B felony.

(3) Public investment fraud shall be classified as crime category 6 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

(4) As used in this section, "action of the State Treasury" includes any application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment or loan, or any change or extension of any of them, by renewal, deferment of action or otherwise, or the acceptance, release or substitution of security therefor.

[1993 c.768 §1]



Note 162.117, 162.118, 162.119 and 162.121



Section 162.118 - Illegal conduct by State Treasury not a defense.

[1993 c.768 §2]

Note: See note under 162.117.



Section 162.119 - Public fraud as racketeering activity.

(2) Conduct giving rise to the civil cause of action described in ORS 30.862 shall be an incident of racketeering activity for purposes of civil actions brought under ORS 166.715 to 166.735.

[1993 c.768 §3]

Note: See note under 162.117.



Section 162.120



Section 162.121 - Construction of ORS 162.117 to 162.121.

[1993 c.768 §5]

Note: See note under 162.117.



Section 162.130



Section 162.135 - Definitions for ORS 162.135 to 162.205.

(1)(a) "Contraband" means:

(A) Controlled substances as defined in ORS 475.005;

(B) Drug paraphernalia as defined in ORS 475.525;

(C) Except as otherwise provided in paragraph (b) of this subsection, currency possessed by or in the control of an inmate confined in a correctional facility; or

(D) Any article or thing which a person confined in a correctional facility, youth correction facility or state hospital is prohibited by statute, rule or order from obtaining or possessing, and whose use would endanger the safety or security of such institution or any person therein.

(b) "Contraband" does not include authorized currency possessed by an inmate in a work release facility.

(2) "Correctional facility" means any place used for the confinement of persons charged with or convicted of a crime or otherwise confined under a court order and includes but is not limited to a youth correction facility. "Correctional facility" applies to a state hospital or a secure intensive community inpatient facility only as to persons detained therein charged with or convicted of a crime, or detained therein after having been found guilty except for insanity of a crime under ORS 161.290 to 161.370.

(3) "Currency" means paper money and coins that are within the correctional institution.

(4) "Custody" means the imposition of actual or constructive restraint by a peace officer pursuant to an arrest or court order, but does not include detention in a correctional facility, youth correction facility or a state hospital.

(5) "Escape" means the unlawful departure of a person from custody or a correctional facility. "Escape" includes the unauthorized departure or absence from this state or failure to return to this state by a person who is under the jurisdiction of the Psychiatric Security Review Board or under the jurisdiction of the Oregon Health Authority under ORS 161.315 to 161.351. "Escape" does not include failure to comply with provisions of a conditional release in ORS 135.245.

(6) "Youth correction facility" means:

(a) A youth correction facility as defined in ORS 420.005; and

(b) A detention facility as defined in ORS 419A.004.

(7) "State hospital" means the Oregon State Hospital and any other hospital established by law for similar purposes.

(8) "Unauthorized departure" means the unauthorized departure of a person confined by court order in a youth correction facility or a state hospital that, because of the nature of the court order, is not a correctional facility as defined in this section, or the failure to return to custody after any form of temporary release or transitional leave from a correctional facility.

[1971 c.743 §189; 1973 c.836 §342; 1983 c.740 §28; 1983 c.815 §7; 1985 c.565 §16; 1989 c.790 §53; 1991 c.809 §1; 1993 c.33 §307; 1995 c.738 §2; 1997 c.249 §47; 1999 c.504 §1; 2001 c.295 §8; 2001 c.900 §24; 2005 c.685 §10; 2007 c.14 §3; 2011 c.708 §21; 2013 c.36 §36; 2015 c.318 §8]



Section 162.140



Section 162.145 - Escape in the third degree.

(2) It is a defense to a prosecution under this section that the person escaping or attempting to escape was in custody pursuant to an illegal arrest.

(3) Escape in the third degree is a Class A misdemeanor.

[1971 c.743 §190]



Section 162.150



Section 162.155 - Escape in the second degree.

(a) The person uses or threatens to use physical force escaping from custody; or

(b) Having been convicted or found guilty of a felony, the person escapes from custody imposed as a result thereof; or

(c) The person escapes from a correctional facility; or

(d) While under the jurisdiction of the Psychiatric Security Review Board or under the jurisdiction of the Oregon Health Authority under ORS 161.315 to 161.351, the person departs, is absent from or fails to return to this state without authorization of the board.

(2) Escape in the second degree is a Class C felony.

[1971 c.743 §191; 1983 c.800 §13; 1985 c.192 §1; 2011 c.708 §22]



Section 162.160



Section 162.165 - Escape in the first degree.

(a) Aided by another person actually present, the person uses or threatens to use physical force in escaping from custody or a correctional facility; or

(b) The person uses or threatens to use a dangerous or deadly weapon escaping from custody or a correctional facility.

(2) Escape in the first degree is a Class B felony.

[1971 c.743 §192]



Section 162.175 - Unauthorized departure.

(a) The person makes an unauthorized departure; or

(b) Not being an inmate therein, the person aids another in making or attempting to make an unauthorized departure.

(2) Unauthorized departure is a Class A misdemeanor.

[1971 c.743 §193; 1983 c.815 §8; 1989 c.790 §54]



Section 162.185 - Supplying contraband.

(a) The person knowingly introduces any contraband into a correctional facility, youth correction facility or state hospital; or

(b) Being confined in a correctional facility, youth correction facility or state hospital, the person knowingly makes, obtains or possesses any contraband.

(2) Supplying contraband is a Class C felony.

[1971 c.743 §194; 1983 c.815 §9; 1997 c.249 §48]



Section 162.193 - Failure to appear; counsel for defendant cannot be witness; exception.

[1989 c.759 §2]



Section 162.195 - Failure to appear in the second degree.

(a) Having by court order been released from custody or a correctional facility under a release agreement or security release upon the condition that the person will subsequently appear personally in connection with a charge against the person of having committed a misdemeanor; or

(b) Having been released from a correctional facility subject to a forced release agreement under ORS 169.046 in connection with a charge against the person of having committed a misdemeanor.

(2) Failure to appear in the second degree is a Class A misdemeanor.

[1971 c.743 §195; 1973 c.836 §343; 1993 c.533 §5; 1999 c.1051 §69; 2001 c.517 §3; 2003 c.320 §1]



Section 162.205 - Failure to appear in the first degree.

(a) Having by court order been released from custody or a correctional facility under a release agreement or security release upon the condition that the person will subsequently appear personally in connection with a charge against the person of having committed a felony; or

(b) Having been released from a correctional facility subject to a forced release agreement under ORS 169.046 in connection with a charge against the person of having committed a felony.

(2) Failure to appear in the first degree is a Class C felony.

[1971 c.743 §196; 1973 c.836 §344; 2001 c.517 §4; 2003 c.320 §2]



Section 162.210



Section 162.220



Section 162.225 - Definitions for ORS 162.225 to 162.375.

(1) "Firefighter" means any fire or forestry department employee, or authorized fire department volunteer, vested with the duty of preventing or combating fire or preventing the loss of life or property by fire.

(2) "Official proceeding" means a proceeding before any judicial, legislative or administrative body or officer, wherein sworn statements are received, and includes any referee, hearing examiner, commissioner, notary or other person taking sworn statements in connection with such proceedings.

(3) "Physical evidence" means any article, object, record, document or other evidence of physical substance.

(4) "Public record" means any book, document, paper, file, photograph, sound recording, computerized recording in machine storage, records or other materials, regardless of physical form or characteristic, made, received, filed or recorded in any government office or agency pursuant to law or in connection with the transaction of public business, whether or not confidential or restricted in use.

(5) "Testimony" means oral or written statements that may be offered by a witness in an official proceeding.

[1971 c.743 §197; 1991 c.67 §34]



Section 162.230



Section 162.235 - Obstructing governmental or judicial administration.

(2) This section shall not apply to the obstruction of unlawful governmental or judicial action or interference with the making of an arrest.

(3) Obstructing governmental or judicial administration is a Class A misdemeanor.

[1971 c.743 §198; 1981 c.902 §1]



Section 162.240



Section 162.245 - Refusing to assist a peace officer.

(2) Refusing to assist a peace officer is a Class B violation.

[1971 c.743 §199; 1999 c.1051 §150]



Section 162.247 - Interfering with a peace officer or parole and probation officer.

(a) Intentionally acts in a manner that prevents, or attempts to prevent, a peace officer or parole and probation officer from performing the lawful duties of the officer with regards to another person; or

(b) Refuses to obey a lawful order by the peace officer or parole and probation officer.

(2) Interfering with a peace officer or parole and probation officer is a Class A misdemeanor.

(3) This section does not apply in situations in which the person is engaging in:

(a) Activity that would constitute resisting arrest under ORS 162.315; or

(b) Passive resistance.

[1997 c.719 §1; 1999 c.1040 §7; 2005 c.668 §1]

Note: 162.247 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 162.255 - Refusing to assist in fire-fighting operations.

(a) Upon command by a person known by the person to be a firefighter the person unreasonably refuses or fails to assist in extinguishing a fire or protecting property threatened thereby; or

(b) Upon command by a person known by the person to be a firefighter or peace officer the person intentionally and unreasonably disobeys a lawful order relating to the conduct of the person in the vicinity of a fire.

(2) Subsection (1) of this section does not apply to a person working for a news organization if the person is reporting on the fire and the person does not unreasonably interfere with fire-fighting operations.

(3) Refusing to assist in fire-fighting operations is a Class B violation.

[1971 c.743 §200; 1991 c.67 §35; 1999 c.1051 §151; 2005 c.626 §1]



Section 162.257 - Interfering with a firefighter or emergency medical services provider.

(2) Interfering with a firefighter or emergency medical services provider is a Class A misdemeanor.

(3) As used in this section, "emergency medical services provider" has the meaning given that term in ORS 682.025.

[2003 c.529 §2; 2011 c.703 §26]



Section 162.265 - Bribing a witness.

(a) The testimony of the person as a witness will thereby be influenced; or

(b) The person will avoid legal process summoning the person to testify; or

(c) The person will be absent from any official proceeding to which the person has been legally summoned.

(2) Bribing a witness is a Class C felony.

[1971 c.743 §201]



Section 162.275 - Bribe receiving by a witness.

(a) The testimony of the person as a witness will thereby be influenced; or

(b) The person will avoid legal process summoning the person to testify; or

(c) The person will be absent from any official proceeding to which the person has been legally summoned.

(2) Bribe receiving by a witness is a Class C felony.

[1971 c.743 §202]



Section 162.285 - Tampering with a witness.

(a) The person knowingly induces or attempts to induce a witness or a person the person believes may be called as a witness in any official proceeding to offer false testimony or unlawfully withhold any testimony; or

(b) The person knowingly induces or attempts to induce a witness to be absent from any official proceeding to which the person has been legally summoned.

(2) Tampering with a witness is a Class C felony.

[1971 c.743 §203; 1979 c.231 §1]



Section 162.295 - Tampering with physical evidence.

(a) Destroys, mutilates, alters, conceals or removes physical evidence impairing its verity or availability; or

(b) Knowingly makes, produces or offers any false physical evidence; or

(c) Prevents the production of physical evidence by an act of force, intimidation or deception against any person.

(2) Tampering with physical evidence is a Class A misdemeanor.

[1971 c.743 §204]



Section 162.305 - Tampering with public records.

(2)(a) Except as provided in paragraph (b) of this subsection, tampering with public records is a Class A misdemeanor.

(b) Tampering with records relating to the Oregon State Lottery is a Class C felony.

[1971 c.743 §205; 1991 c.962 §16]



Section 162.310



Section 162.315 - Resisting arrest.

(2) As used in this section:

(a) "Arrest" has the meaning given that term in ORS 133.005 and includes, but is not limited to, the booking process.

(b) "Parole and probation officer" has the meaning given that term in ORS 181A.355.

(c) "Resists" means the use or threatened use of violence, physical force or any other means that creates a substantial risk of physical injury to any person and includes, but is not limited to, behavior clearly intended to prevent being taken into custody by overcoming the actions of the arresting officer. The behavior does not have to result in actual physical injury to an officer. Passive resistance does not constitute behavior intended to prevent being taken into custody.

(3) It is no defense to a prosecution under this section that the peace officer or parole and probation officer lacked legal authority to make the arrest or book the person, provided the officer was acting under color of official authority.

(4) Resisting arrest is a Class A misdemeanor.

[1971 c.743 §206; 1989 c.877 §1; 1997 c.749 §3; 2005 c.668 §2]



Section 162.320



Section 162.322



Section 162.324



Section 162.325 - Hindering prosecution.

(a) Harbors or conceals such person; or

(b) Warns such person of impending discovery or apprehension; or

(c) Provides or aids in providing such person with money, transportation, weapon, disguise or other means of avoiding discovery or apprehension; or

(d) Prevents or obstructs, by means of force, intimidation or deception, anyone from performing an act which might aid in the discovery or apprehension of such person; or

(e) Suppresses by any act of concealment, alteration or destruction physical evidence which might aid in the discovery or apprehension of such person; or

(f) Aids such person in securing or protecting the proceeds of the crime.

(2) Hindering prosecution is a Class C felony.

[1971 c.743 §207]



Section 162.326



Section 162.330



Section 162.335 - Compounding.

(2) Compounding is a Class A misdemeanor.

[1971 c.743 §208]



Section 162.340



Section 162.345 - Defenses for hindering or compounding limited.

[1971 c.743 §209]



Section 162.350



Section 162.355 - Simulating legal process.

(2) As used in this section:

(a) "Civil or criminal process" means a document or order, including, but not limited to, a summons, lien, complaint, warrant, injunction, writ, notice, pleading or subpoena, that is issued by a court or that is filed or recorded for the purpose of:

(A) Exercising jurisdiction;

(B) Representing a claim against a person or property;

(C) Directing a person to appear before a court or tribunal; or

(D) Directing a person to perform or refrain from performing a specified act.

(b) "Person" has the meaning given that term in ORS 161.015, except that in relation to a defendant, "person" means a human being, a public or private corporation, an unincorporated association or a partnership.

(3) Simulating legal process is a Class C felony.

[1971 c.743 §210; 1997 c.395 §1; 2005 c.2 §1]



Section 162.360



Section 162.365 - Criminal impersonation.

(a) A public servant; or

(b) An active member or veteran of the Armed Forces of the United States.

(2) It is no defense to a prosecution for criminal impersonation that:

(a) The office, position or title that the person pretended to hold did not in fact exist; or

(b) The unit of government that the person pretended to represent did not in fact exist.

(3)(a) Criminal impersonation is a Class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, criminal impersonation is a Class C felony if the public servant impersonated is a peace officer, judge or justice of the peace.

[1971 c.743 §211; 1993 c.243 §1; 1997 c.395 §2; 2003 c.577 §12; 2007 c.510 §1]



Section 162.367 - Criminal impersonation of peace officer.

(2) Criminal impersonation of a peace officer is a Class C felony.

(3) As used in this section:

(a) "False law enforcement identification" means a badge or an identification card that:

(A) Identifies the possessor of the badge or card as a member of a law enforcement unit; and

(B) Was not lawfully issued to the possessor by the law enforcement unit.

(b) "Law enforcement uniform" means clothing bearing words such as "police," "sheriff," "state trooper" or "law enforcement," or clothing that is an official uniform or substantially similar to an official uniform of a law enforcement unit that would make it reasonably likely that a person would believe that the wearer is a peace officer.

[1993 c.243 §2; 2005 c.259 §1]

Note: 162.367 and 162.369 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 162.369 - Possession of false law enforcement identification card.

(2) Possession of a false law enforcement identification card is a Class A misdemeanor.

(3) As used in this section, "false law enforcement identification card" means an identification card that:

(a) Identifies the possessor of the card as a member of a law enforcement unit; and

(b) Was not lawfully issued to the possessor by the law enforcement unit.

[1993 c.243 §3]

Note: See note under 162.367.



Section 162.370



Section 162.375 - Initiating a false report.

(2) Initiating a false report is a Class A misdemeanor.

(3)(a) The court shall include in the sentence of any person convicted under this section a requirement that the person repay the costs incurred in responding to and investigating the false report.

(b) If the response to the false report involved the deployment of a law enforcement special weapons and tactics (SWAT) team or a similar law enforcement group, the court shall impose, and may not suspend, a term of incarceration of at least 10 days.

[1971 c.743 §212; 2013 c.490 §1; 2015 c.751 §2]



Section 162.380



Section 162.385 - Giving false information to peace officer for a citation or arrest on a warrant.

(a) The officer’s issuing or serving the person a citation under authority of ORS 133.055 to 133.076 or ORS chapter 153; or

(b) The officer’s arresting the person on a warrant.

(2) A person who violates this section commits a Class A misdemeanor.

[1983 c.661 §11; 1999 c.1051 §70; 2003 c.777 §1; 2007 c.771 §1]

Note: 162.385 was added to and made a part of ORS chapter 133 by legislative action. It was not added to ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 162.390



Section 162.400



Section 162.405 - Official misconduct in the second degree.

(2) Official misconduct in the second degree is a Class C misdemeanor.

[1971 c.743 §214]



Section 162.410



Section 162.415 - Official misconduct in the first degree.

(a) The public servant knowingly fails to perform a duty imposed upon the public servant by law or one clearly inherent in the nature of office; or

(b) The public servant knowingly performs an act constituting an unauthorized exercise in official duties.

(2) Official misconduct in the first degree is a Class A misdemeanor.

[1971 c.743 §215]



Section 162.420



Section 162.425 - Misuse of confidential information.

(2) Misuse of confidential information is a Class B misdemeanor.

[1971 c.743 §216]



Section 162.430



Section 162.440



Section 162.450



Section 162.455 - Interfering with legislative operations.

[1971 c.276 §1]



Section 162.465 - Unlawful legislative lobbying.

(2) Unlawful legislative lobbying is a Class B misdemeanor.

[1971 c.743 §213]



Section 162.510



Section 162.520



Section 162.530



Section 162.540



Section 162.550



Section 162.560



Section 162.570



Section 162.580



Section 162.590



Section 162.600



Section 162.610



Section 162.620



Section 162.630



Section 162.640



Section 162.650



Section 162.655



Section 162.660



Section 162.670



Section 162.680



Section 162.690



Section 162.700



Section 162.710



Section 162.720



Section 162.730



Section 162.740






Chapter 163 - Offenses Against Persons

Section 163.005 - Criminal homicide.

(2) "Criminal homicide" is murder, manslaughter, criminally negligent homicide or aggravated vehicular homicide.

(3) "Human being" means a person who has been born and was alive at the time of the criminal act.

[1971 c.743 §87; 2007 c.867 §4]



Section 163.010



Section 163.020



Section 163.030



Section 163.040



Section 163.050



Section 163.060



Section 163.070



Section 163.080



Section 163.090



Section 163.091



Section 163.095 - "Aggravated murder" defined.

(1)(a) The defendant committed the murder pursuant to an agreement that the defendant receive money or other thing of value for committing the murder.

(b) The defendant solicited another to commit the murder and paid or agreed to pay the person money or other thing of value for committing the murder.

(c) The defendant committed murder after having been convicted previously in any jurisdiction of any homicide, the elements of which constitute the crime of murder as defined in ORS 163.115 or manslaughter in the first degree as defined in ORS 163.118.

(d) There was more than one murder victim in the same criminal episode as defined in ORS 131.505.

(e) The homicide occurred in the course of or as a result of intentional maiming or torture of the victim.

(f) The victim of the intentional homicide was a person under the age of 14 years.

(2)(a) The victim was one of the following and the murder was related to the performance of the victim’s official duties in the justice system:

(A) A police officer as defined in ORS 181A.355;

(B) A correctional, parole and probation officer or other person charged with the duty of custody, control or supervision of convicted persons;

(C) A member of the Oregon State Police;

(D) A judicial officer as defined in ORS 1.210;

(E) A juror or witness in a criminal proceeding;

(F) An employee or officer of a court of justice;

(G) A member of the State Board of Parole and Post-Prison Supervision; or

(H) A regulatory specialist.

(b) The defendant was confined in a state, county or municipal penal or correctional facility or was otherwise in custody when the murder occurred.

(c) The defendant committed murder by means of an explosive as defined in ORS 164.055.

(d) Notwithstanding ORS 163.115 (1)(b), the defendant personally and intentionally committed the homicide under the circumstances set forth in ORS 163.115 (1)(b).

(e) The murder was committed in an effort to conceal the commission of a crime, or to conceal the identity of the perpetrator of a crime.

(f) The murder was committed after the defendant had escaped from a state, county or municipal penal or correctional facility and before the defendant had been returned to the custody of the facility.

[1977 c.370 §1; 1981 c.873 §1; 1991 c.742 §13; 1991 c.837 §12; 1993 c.185 §20; 1993 c.623 §2; 1997 c.850 §1; 2005 c.264 §17; 2012 c.54 §26; 2015 c.614 §149]



Section 163.098 - Alternative proof of certain victims of aggravated murder.

[2014 c.73 §5]

Note: 163.098 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.100



Section 163.103 - Pleading, proof and stipulation regarding previous conviction element in prosecution for aggravated murder.

(a) The court shall accept the stipulation regardless of whether or not the state agrees to it;

(b) The defendant’s stipulation to the previous conviction constitutes a judicial admission to that element of the accusatory instrument. The stipulation shall be made a part of the record of the case, but shall not be offered or received in the presence of the jury;

(c) For the purpose of establishing the prior conviction solely as an element of the crime under ORS 163.095 (1)(c), neither the court nor the state shall reveal to the jury the previous conviction, but the previous conviction is established in the record by the defendant’s stipulation; and

(d) The court shall not submit the accusatory instrument or evidence of the previous conviction to the jury.

(2) In a proceeding under ORS 163.095 (1)(c), the state may offer, and the court may receive and submit to the jury, evidence of the previous conviction for impeachment of the defendant or another purpose, other than establishing the conviction as an element of the offense, when the evidence of the previous conviction is otherwise admissible for that purpose. When evidence of the previous conviction has been admitted by the court, the state may comment upon, and the court may give instructions about, the evidence of the previous conviction only to the extent that the comments or instructions relate to the purpose for which the evidence was admitted.

(3) When the defendant stipulates to the prior conviction required as an element of aggravated murder under ORS 163.095 (1)(c), if the jury finds the defendant guilty upon instruction regarding the balance of the elements of the crime, the court shall enter a judgment of guilty of aggravated murder.

[1981 c.873 §3]



Section 163.105 - Sentencing options for aggravated murder.

(1)(a) Except as otherwise provided in ORS 137.707, when a defendant is convicted of aggravated murder as defined by ORS 163.095, the defendant shall be sentenced, pursuant to ORS 163.150, to death, life imprisonment without the possibility of release or parole or life imprisonment.

(b) A person sentenced to life imprisonment without the possibility of release or parole under this section shall not have that sentence suspended, deferred or commuted by any judicial officer, and the State Board of Parole and Post-Prison Supervision may not parole the prisoner nor reduce the period of confinement in any manner whatsoever. The Department of Corrections or any executive official may not permit the prisoner to participate in any sort of release or furlough program.

(c) If sentenced to life imprisonment, the court shall order that the defendant shall be confined for a minimum of 30 years without possibility of parole, release to post-prison supervision, release on work release or any form of temporary leave or employment at a forest or work camp.

(2) At any time after completion of a minimum period of confinement pursuant to subsection (1)(c) of this section, the State Board of Parole and Post-Prison Supervision, upon the petition of a prisoner so confined, shall hold a hearing to determine if the prisoner is likely to be rehabilitated within a reasonable period of time. The sole issue is whether or not the prisoner is likely to be rehabilitated within a reasonable period of time. At the hearing, the prisoner has:

(a) The burden of proving by a preponderance of the evidence the likelihood of rehabilitation within a reasonable period of time;

(b) The right, if the prisoner is without sufficient funds to employ an attorney, to be represented by legal counsel, appointed by the board, at board expense; and

(c) The right to a subpoena upon a showing of the general relevance and reasonable scope of the evidence sought, provided that any subpoena issued on behalf of the prisoner must be issued by the State Board of Parole and Post-Prison Supervision pursuant to rules adopted by the board.

(3) If, upon hearing all of the evidence, the board, upon a unanimous vote of three board members or, if the chairperson requires all voting members to participate, a unanimous vote of all voting members, finds that the prisoner is capable of rehabilitation and that the terms of the prisoner’s confinement should be changed to life imprisonment with the possibility of parole, release to post-prison supervision or work release, it shall enter an order to that effect and the order shall convert the terms of the prisoner’s confinement to life imprisonment with the possibility of parole, release to post-prison supervision or work release and may set a release date. Otherwise the board shall deny the relief sought in the petition.

(4) If the board denies the relief sought in the petition, the board shall determine the date of the subsequent hearing, and the prisoner may petition for an interim hearing, in accordance with ORS 144.285.

(5) The board’s final order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the board’s order.

[1977 c.370 §2; 1981 c.873 §4; 1985 c.3 §1; 1987 c.158 §23; 1987 c.803 §20; 1989 c.720 §1; 1991 c.126 §8; 1995 c.421 §2; 1999 c.59 §31; 1999 c.782 §5; 2007 c.717 §1; 2009 c.660 §6; 2015 c.820 §45]



Section 163.110



Section 163.115 - Murder; affirmative defense to certain felony murders; sentence of life imprisonment required; minimum term.

(a) When it is committed intentionally, except that it is an affirmative defense that, at the time of the homicide, the defendant was under the influence of an extreme emotional disturbance;

(b) When it is committed by a person, acting either alone or with one or more persons, who commits or attempts to commit any of the following crimes and in the course of and in furtherance of the crime the person is committing or attempting to commit, or during the immediate flight therefrom, the person, or another participant if there be any, causes the death of a person other than one of the participants:

(A) Arson in the first degree as defined in ORS 164.325;

(B) Criminal mischief in the first degree by means of an explosive as defined in ORS 164.365;

(C) Burglary in the first degree as defined in ORS 164.225;

(D) Escape in the first degree as defined in ORS 162.165;

(E) Kidnapping in the second degree as defined in ORS 163.225;

(F) Kidnapping in the first degree as defined in ORS 163.235;

(G) Robbery in the first degree as defined in ORS 164.415;

(H) Any felony sexual offense in the first degree defined in this chapter;

(I) Compelling prostitution as defined in ORS 167.017; or

(J) Assault in the first degree, as defined in ORS 163.185, and the victim is under 14 years of age, or assault in the second degree, as defined in ORS 163.175 (1)(a) or (b), and the victim is under 14 years of age; or

(c) By abuse when a person, recklessly under circumstances manifesting extreme indifference to the value of human life, causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

(A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

(B) The person causes the death by neglect or maltreatment.

(2) An accusatory instrument alleging murder by abuse under subsection (1)(c) of this section need not allege specific incidents of assault or torture.

(3) It is an affirmative defense to a charge of violating subsection (1)(b) of this section that the defendant:

(a) Was not the only participant in the underlying crime;

(b) Did not commit the homicidal act or in any way solicit, request, command, importune, cause or aid in the commission thereof;

(c) Was not armed with a dangerous or deadly weapon;

(d) Had no reasonable ground to believe that any other participant was armed with a dangerous or deadly weapon; and

(e) Had no reasonable ground to believe that any other participant intended to engage in conduct likely to result in death.

(4) It is an affirmative defense to a charge of violating subsection (1)(c)(B) of this section that the victim was a dependent person who was at least 18 years of age and was under care or treatment solely by spiritual means pursuant to the religious beliefs or practices of the dependent person or the guardian of the dependent person.

(5) Except as otherwise provided in ORS 163.155:

(a) A person convicted of murder, who was at least 15 years of age at the time of committing the murder, shall be punished by imprisonment for life.

(b) When a defendant is convicted of murder under this section, the court shall order that the defendant shall be confined for a minimum of 25 years without possibility of parole, release to post-prison supervision, release on work release or any form of temporary leave or employment at a forest or work camp.

(c) At any time after completion of a minimum period of confinement pursuant to paragraph (b) of this subsection, the State Board of Parole and Post-Prison Supervision, upon the petition of a prisoner so confined, shall hold a hearing to determine if the prisoner is likely to be rehabilitated within a reasonable period of time. The sole issue is whether the prisoner is likely to be rehabilitated within a reasonable period of time. At the hearing the prisoner has:

(A) The burden of proving by a preponderance of the evidence the likelihood of rehabilitation within a reasonable period of time;

(B) The right, if the prisoner is without sufficient funds to employ an attorney, to be represented by legal counsel, appointed by the board, at board expense; and

(C) The right to a subpoena upon a showing of the general relevance and reasonable scope of the evidence sought, provided that any subpoena issued on behalf of the prisoner must be issued by the State Board of Parole and Post-Prison Supervision pursuant to rules adopted by the board.

(d) If, upon hearing all of the evidence, the board, upon a unanimous vote of three board members or, if the chairperson requires all voting members to participate, a unanimous vote of all voting members, finds that the prisoner is capable of rehabilitation and that the terms of the prisoner’s confinement should be changed to life imprisonment with the possibility of parole, release to post-prison supervision or work release, it shall enter an order to that effect and the order shall convert the terms of the prisoner’s confinement to life imprisonment with the possibility of parole, release to post-prison supervision or work release and may set a release date. Otherwise, the board shall deny the relief sought in the petition.

(e) If the board denies the relief sought in the petition, the board shall determine the date of the subsequent hearing, and the prisoner may petition for an interim hearing, in accordance with ORS 144.285.

(f) The board’s final order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the board’s order.

(6) As used in this section:

(a) "Assault" means the intentional, knowing or reckless causation of physical injury to another person. "Assault" does not include the causation of physical injury in a motor vehicle accident that occurs by reason of the reckless conduct of a defendant.

(b) "Neglect or maltreatment" means a violation of ORS 163.535, 163.545 or 163.547 or a failure to provide adequate food, clothing, shelter or medical care that is likely to endanger the health or welfare of a child under 14 years of age or a dependent person. This paragraph is not intended to replace or affect the duty or standard of care required under ORS chapter 677.

(c) "Pattern or practice" means one or more previous episodes.

(d) "Torture" means the intentional infliction of intense physical pain upon an unwilling victim as a separate objective apart from any other purpose.

[1971 c.743 §88; 1975 c.577 §1; 1979 c.2 §1; 1981 c.873 §5; 1985 c.763 §1; 1989 c.985 §1; 1993 c.664 §1; 1995 c.421 §3; 1995 c.657 §1; 1997 c.850 §2; 1999 c.782 §4; 2007 c.717 §2; 2009 c.660 §7; 2009 c.785 §1; 2011 c.291 §1; 2015 c.820 §46]



Section 163.116



Section 163.117 - Causing or aiding suicide as defense to charge of murder.

[1981 c.873 §8]



Section 163.118 - Manslaughter in the first degree.

(a) It is committed recklessly under circumstances manifesting extreme indifference to the value of human life;

(b) It is committed intentionally by a defendant under the influence of extreme emotional disturbance as provided in ORS 163.135, which constitutes a mitigating circumstance reducing the homicide that would otherwise be murder to manslaughter in the first degree and need not be proved in any prosecution;

(c) A person recklessly causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

(A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

(B) The person causes the death by neglect or maltreatment, as defined in ORS 163.115; or

(d) It is committed recklessly or with criminal negligence by a person operating a motor vehicle while under the influence of intoxicants in violation of ORS 813.010 and:

(A) The person has at least three previous convictions for driving while under the influence of intoxicants under ORS 813.010, or its statutory counterpart in any jurisdiction, in the 10 years prior to the date of the current offense; or

(B)(i) The person has a previous conviction for any of the crimes described in subsection (2) of this section, or their statutory counterparts in any jurisdiction; and

(ii) The victim’s serious physical injury in the previous conviction was caused by the person driving a motor vehicle.

(2) The previous convictions to which subsection (1)(d)(B) of this section applies are:

(a) Assault in the first degree under ORS 163.185;

(b) Assault in the second degree under ORS 163.175; or

(c) Assault in the third degree under ORS 163.165.

(3) Manslaughter in the first degree is a Class A felony.

(4) It is an affirmative defense to a charge of violating:

(a) Subsection (1)(c)(B) of this section that the victim was a dependent person who was at least 18 years of age and was under care or treatment solely by spiritual means pursuant to the religious beliefs or practices of the dependent person or the guardian of the dependent person.

(b) Subsection (1)(d)(B) of this section that the defendant was not under the influence of intoxicants at the time of the conduct that resulted in the previous conviction.

[1975 c.577 §2; 1981 c.873 §6; 1997 c.850 §3; 2007 c.867 §2; 2011 c.291 §2]



Section 163.120



Section 163.125 - Manslaughter in the second degree.

(a) It is committed recklessly;

(b) A person intentionally causes or aids another person to commit suicide; or

(c) A person, with criminal negligence, causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

(A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

(B) The person causes the death by neglect or maltreatment, as defined in ORS 163.115.

(2) Manslaughter in the second degree is a Class B felony.

[1971 c.743 §89; 1975 c.577 §3; 1997 c.850 §4; 1999 c.954 §1]



Section 163.130



Section 163.135 - Extreme emotional disturbance as affirmative defense to murder; notice of expert testimony; right of state to psychiatric or psychological examination.

(2) The defendant may not introduce in the defendant’s case in chief expert testimony regarding extreme emotional disturbance under this section unless the defendant gives notice of the defendant’s intent to do so.

(3) The notice required must be in writing and must be filed at the time the defendant pleads not guilty. The defendant may file the notice at any time after the defendant pleads but before trial if the court determines that there was just cause for failure to file the notice at the time of the defendant’s plea.

(4) If the defendant fails to file notice, the defendant may not introduce evidence for the purpose of proving extreme emotional disturbance under ORS 163.115 unless the court, in its discretion, determines that there was just cause for failure to file notice.

(5) After the defendant files notice as provided in this section, the state may have at least one psychiatrist or licensed psychologist of its selection examine the defendant in the same manner and subject to the same provisions as provided in ORS 161.315.

[1971 c.743 §90; 1977 c.235 §1; 1981 c.873 §7; 2003 c.127 §1]



Section 163.140



Section 163.145 - Criminally negligent homicide.

(2) Criminally negligent homicide is a Class B felony.

[1971 c.743 §91; 2003 c.815 §2]



Section 163.147 - Crime category classification for manslaughter in the second degree and criminally negligent homicide.

(1) The manslaughter or criminally negligent homicide resulted from the operation of a motor vehicle; and

(2) The driver of the motor vehicle was driving while under the influence of intoxicants.

[2003 c.815 §1]

Note: 163.147 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.149 - Aggravated vehicular homicide.

(a) The person has a previous conviction for any of the crimes described in subsection (2) of this section, or their statutory counterparts in any jurisdiction; and

(b) The victim’s death in the previous conviction was caused by the person driving a motor vehicle.

(2) The previous convictions to which subsection (1) of this section applies are:

(a) Manslaughter in the first degree under ORS 163.118;

(b) Manslaughter in the second degree under ORS 163.125; or

(c) Criminally negligent homicide under ORS 163.145.

(3) It is an affirmative defense to a prosecution under this section that the defendant was not under the influence of intoxicants at the time of the conduct that resulted in the previous conviction.

(4) Aggravated vehicular homicide is a Class A felony.

[2007 c.867 §1]

Note: 163.149 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.150 - Sentencing for aggravated murder; proceedings; issues for jury.

(b) Upon the conclusion of the presentation of the evidence, the court shall submit the following issues to the jury:

(A) Whether the conduct of the defendant that caused the death of the deceased was committed deliberately and with the reasonable expectation that death of the deceased or another would result;

(B) Whether there is a probability that the defendant would commit criminal acts of violence that would constitute a continuing threat to society;

(C) If raised by the evidence, whether the conduct of the defendant in killing the deceased was unreasonable in response to the provocation, if any, by the deceased; and

(D) Whether the defendant should receive a death sentence.

(c)(A) The court shall instruct the jury to consider, in determining the issues in paragraph (b) of this subsection, any mitigating circumstances offered in evidence, including but not limited to the defendant’s age, the extent and severity of the defendant’s prior criminal conduct and the extent of the mental and emotional pressure under which the defendant was acting at the time the offense was committed.

(B) The court shall instruct the jury to answer the question in paragraph (b)(D) of this subsection "no" if, after considering any aggravating evidence and any mitigating evidence concerning any aspect of the defendant’s character or background, or any circumstances of the offense and any victim impact evidence as described in paragraph (a) of this subsection, one or more of the jurors believe that the defendant should not receive a death sentence.

(d) The state must prove each issue submitted under paragraph (b)(A) to (C) of this subsection beyond a reasonable doubt, and the jury shall return a special verdict of "yes" or "no" on each issue considered.

(e) The court shall charge the jury that it may not answer any issue "yes," under paragraph (b) of this subsection unless it agrees unanimously.

(f) If the jury returns an affirmative finding on each issue considered under paragraph (b) of this subsection, the trial judge shall sentence the defendant to death.

(2)(a) Upon the conclusion of the presentation of the evidence, the court shall also instruct the jury that if it reaches a negative finding on any issue under subsection (1)(b) of this section, the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), unless 10 or more members of the jury further find that there are sufficient mitigating circumstances to warrant life imprisonment, in which case the trial court shall sentence the defendant to life imprisonment as described in ORS 163.105 (1)(c).

(b) If the jury returns a negative finding on any issue under subsection (1)(b) of this section and further finds that there are sufficient mitigating circumstances to warrant life imprisonment, the trial court shall sentence the defendant to life imprisonment in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c).

(3)(a) When the defendant is found guilty of aggravated murder, and ORS 137.707 (2) applies or the state advises the court on the record that the state declines to present evidence for purposes of sentencing the defendant to death, the court:

(A) Shall not conduct a sentencing proceeding as described in subsection (1) of this section, and a sentence of death shall not be ordered.

(B) Shall conduct a sentencing proceeding to determine whether the defendant shall be sentenced to life imprisonment without the possibility of release or parole as described in ORS 163.105 (1)(b) or life imprisonment as described in ORS 163.105 (1)(c). If the defendant waives all rights to a jury sentencing proceeding, the court shall conduct the sentencing proceeding as the trier of fact. The procedure for the sentencing proceeding, whether before a court or a jury, shall follow the procedure of subsection (1)(a) of this section, as modified by this subsection. In the proceeding, evidence may be presented as to any matter that the court deems relevant to sentence, including, but not limited to, victim impact evidence relating to the personal characteristics of the victim or the impact of the crime on the victim’s family.

(b) Following the presentation of evidence and argument under paragraph (a) of this subsection, the court shall instruct the jury that the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole as described in ORS 163.105 (1)(b), unless after considering all of the evidence submitted, 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of parole as described in ORS 163.105 (1)(c). If 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of parole, the trial court shall sentence the defendant to life imprisonment as described in ORS 163.105 (1)(c).

(c) Nothing in this subsection shall preclude the court from sentencing the defendant to life imprisonment, as described in ORS 163.105 (1)(c), or life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), pursuant to a stipulation of sentence or stipulation of sentencing facts agreed to and offered by both parties if the defendant waives all rights to a jury sentencing proceeding.

(4) If any part of subsection (2) of this section is held invalid and as a result thereof a defendant who has been sentenced to life imprisonment without possibility of release or parole will instead be sentenced to life imprisonment in the custody of the Department of Corrections as provided in ORS 163.105 (2), the defendant shall be confined for a minimum of 30 years without possibility of parole, release on work release or any form of temporary leave or employment at a forest or work camp. Subsection (2) of this section shall apply only to trials commencing on or after July 19, 1989.

(5) Notwithstanding subsection (1)(a) of this section, if the trial court grants a mistrial during the sentencing proceeding, the trial court, at the election of the state, shall either:

(a) Sentence the defendant to imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c); or

(b) Impanel a new sentencing jury for the purpose of conducting a new sentencing proceeding to determine if the defendant should be sentenced to:

(A) Death;

(B) Imprisonment for life without the possibility of release or parole as provided in ORS 163.105 (1)(b); or

(C) Imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c).

[1985 c.3 §3; 1987 c.320 §86; 1987 c.557 §1; 1989 c.720 §2; 1989 c.790 §135b; 1991 c.725 §2; 1991 c.885 §2; 1995 c.531 §2; 1995 c.657 §23; 1997 c.784 §1; 1999 c.1055 §1; 2001 c.306 §1; 2005 c.480 §1]



Section 163.155 - Sentencing for murder of pregnant victim; proceeding; issues for jury.

(2) Following the presentation of evidence and argument under subsection (1) of this section, the court shall instruct the jury that the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole as described in subsection (4) of this section, unless after considering all of the evidence submitted, 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of release or parole as described in subsection (5) of this section. If 10 or more members of the jury do not find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of release or parole, the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole as described in subsection (4) of this section. If 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of release or parole, the trial court shall sentence the defendant to life imprisonment as described in subsection (5) of this section.

(3) Nothing in this section precludes the court from sentencing the defendant to life imprisonment, as described in subsection (5) of this section, or life imprisonment without the possibility of release or parole, as described in subsection (4) of this section, pursuant to a stipulation of sentence or stipulation of sentencing facts agreed to and offered by both parties if the defendant waives all rights to a jury sentencing proceeding.

(4) A sentence of life imprisonment without the possibility of release or parole under this section may not be suspended, deferred or commuted by any judicial officer, and the State Board of Parole and Post-Prison Supervision may neither parole the prisoner nor reduce the period of confinement in any manner whatsoever. The Department of Corrections or any executive official may not permit the prisoner to participate in any sort of release or furlough program.

(5) If the defendant is sentenced to life imprisonment, the court shall order that the defendant be confined for a minimum of 30 years without possibility of parole, release to post-prison supervision, release on work release or any form of temporary leave or employment at a forest or work camp.

(6) At any time after completion of the minimum period of confinement pursuant to subsection (5) of this section, the board, upon the petition of a prisoner so confined, shall hold a hearing to determine if the prisoner is likely to be rehabilitated within a reasonable period of time. The sole issue shall be whether the prisoner is likely to be rehabilitated within a reasonable period of time. The proceeding shall be conducted in the manner prescribed for a contested case hearing under ORS chapter 183, except that:

(a) The prisoner has the burden of proving by a preponderance of the evidence the likelihood of rehabilitation within a reasonable period of time;

(b) The prisoner has the right, if the prisoner is without sufficient funds to employ an attorney, to be represented by legal counsel, appointed by the board, at board expense; and

(c) The prisoner has the right to a subpoena upon a showing of the general relevance and reasonable scope of the evidence sought, provided that any subpoena issued on behalf of the prisoner must be issued by the board pursuant to rules adopted by the board.

(7) If, upon hearing all of the evidence, the board, upon a unanimous vote of three board members or, if the chairperson requires all voting members to participate, a unanimous vote of all voting members, finds that the prisoner is capable of rehabilitation and that the terms of the prisoner’s confinement should be changed to life imprisonment with the possibility of parole, release on post-prison supervision or work release, it shall enter an order to that effect and the order shall convert the terms of the prisoner’s confinement to life imprisonment with the possibility of parole, release on post-prison supervision or work release and may set a release date. Otherwise the board shall deny the relief sought in the petition.

(8) Not less than two years after the denial of the relief sought in a petition under this section, the prisoner may petition again for a change in the terms of confinement. Further petitions for a change may be filed at intervals of not less than two years thereafter.

[2009 c.785 §1a; 2015 c.820 §47]

Note: 163.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.160 - Assault in the fourth degree.

(a) Intentionally, knowingly or recklessly causes physical injury to another; or

(b) With criminal negligence causes physical injury to another by means of a deadly weapon.

(2) Assault in the fourth degree is a Class A misdemeanor.

(3) Notwithstanding subsection (2) of this section, assault in the fourth degree is a Class C felony if the person commits the crime of assault in the fourth degree and:

(a) The assault is committed in the immediate presence of, or is witnessed by, the person’s or the victim’s minor child or stepchild or a minor child residing within the household of the person or victim;

(b) The person has been previously convicted of violating this section or ORS 163.165, 163.175, 163.185, 163.187 or 163.190, or of committing an equivalent crime in another jurisdiction, and the victim in the previous conviction is the same person who is the victim of the current crime;

(c) The person has at least three previous convictions for violating this section or ORS 163.165, 163.175, 163.185, 163.187 or 163.190 or for committing an equivalent crime in another jurisdiction, in any combination; or

(d) The person commits the assault knowing that the victim is pregnant.

(4) For purposes of subsection (3) of this section, an assault is witnessed if the assault is seen or directly perceived in any other manner by the child.

[1977 c.297 §5; 1997 c.694 §1; 1999 c.1073 §1; 2009 c.785 §3; 2015 c.639 §2]



Section 163.165 - Assault in the third degree.

(a) Recklessly causes serious physical injury to another by means of a deadly or dangerous weapon;

(b) Recklessly causes serious physical injury to another under circumstances manifesting extreme indifference to the value of human life;

(c) Recklessly causes physical injury to another by means of a deadly or dangerous weapon under circumstances manifesting extreme indifference to the value of human life;

(d) Intentionally, knowingly or recklessly causes, by means other than a motor vehicle, physical injury to the operator of a public transit vehicle while the operator is in control of or operating the vehicle. As used in this paragraph, "public transit vehicle" has the meaning given that term in ORS 166.116;

(e) While being aided by another person actually present, intentionally or knowingly causes physical injury to another;

(f) While committed to a youth correction facility, intentionally or knowingly causes physical injury to another knowing the other person is a staff member while the other person is acting in the course of official duty;

(g) Intentionally, knowingly or recklessly causes physical injury to an emergency medical services provider, as defined in ORS 682.025, while the emergency medical services provider is performing official duties;

(h) Being at least 18 years of age, intentionally or knowingly causes physical injury to a child 10 years of age or younger; or

(i) Intentionally, knowingly or recklessly causes, by means other than a motor vehicle, physical injury to the operator of a taxi while the operator is in control of the taxi.

(2)(a) Assault in the third degree is a Class C felony.

(b) Notwithstanding paragraph (a) of this subsection, assault in the third degree under subsection (1)(a) or (b) of this section is a Class B felony if:

(A) The assault resulted from the operation of a motor vehicle; and

(B) The defendant was the driver of the motor vehicle and was driving while under the influence of intoxicants.

(3) As used in this section:

(a) "Staff member" means:

(A) A corrections officer as defined in ORS 181A.355, a youth correction officer, a youth correction facility staff member, a Department of Corrections or Oregon Youth Authority staff member or a person employed pursuant to a contract with the department or youth authority to work with, or in the vicinity of, inmates, youth or youth offenders; and

(B) A volunteer authorized by the department, youth authority or other entity in charge of a corrections facility to work with, or in the vicinity of, inmates, youth or youth offenders.

(b) "Youth correction facility" has the meaning given that term in ORS 162.135.

[1971 c.743 §92; 1977 c.297 §3; 1991 c.475 §1; 1991 c.564 §1; 1995 c.738 §1; 1997 c.249 §49; 1999 c.1011 §1; 2001 c.104 §50; 2001 c.830 §1; 2001 c.851 §4; 2009 c.660 §39; 2009 c.783 §3; 2011 c.529 §1; 2011 c.703 §27]



Section 163.168 - Crime category classification for assault in the third degree.

[2009 c.660 §40]

Note: 163.168 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.175 - Assault in the second degree.

(a) Intentionally or knowingly causes serious physical injury to another;

(b) Intentionally or knowingly causes physical injury to another by means of a deadly or dangerous weapon; or

(c) Recklessly causes serious physical injury to another by means of a deadly or dangerous weapon under circumstances manifesting extreme indifference to the value of human life.

(2) Assault in the second degree is a Class B felony.

[1971 c.743 §93; 1975 c.626 §1; 1977 c.297 §2; 2005 c.22 §110]



Section 163.185 - Assault in the first degree.

(a) Intentionally causes serious physical injury to another by means of a deadly or dangerous weapon;

(b) Intentionally or knowingly causes serious physical injury to a child under six years of age;

(c) Violates ORS 163.175 knowing that the victim is pregnant; or

(d) Intentionally, knowingly or recklessly causes serious physical injury to another while operating a motor vehicle under the influence of intoxicants in violation of ORS 813.010 and:

(A) The person has at least three previous convictions for driving while under the influence of intoxicants under ORS 813.010, or its statutory counterpart in any jurisdiction, in the 10 years prior to the date of the current offense; or

(B)(i) The person has a previous conviction for any of the crimes described in subsection (2) of this section, or their statutory counterparts in any jurisdiction; and

(ii) The victim’s death or serious physical injury in the previous conviction was caused by the person driving a motor vehicle.

(2) The previous convictions to which subsection (1)(d)(B) of this section apply are:

(a) Manslaughter in the first degree under ORS 163.118;

(b) Manslaughter in the second degree under ORS 163.125;

(c) Criminally negligent homicide under ORS 163.145;

(d) Assault in the first degree under this section;

(e) Assault in the second degree under ORS 163.175; or

(f) Assault in the third degree under ORS 163.165.

(3) Assault in the first degree is a Class A felony.

(4) It is an affirmative defense to a prosecution under subsection (1)(d)(B) of this section that the defendant was not under the influence of intoxicants at the time of the conduct that resulted in the previous conviction.

[1971 c.743 §94; 1975 c.626 §2; 1977 c.297 §1; 2005 c.513 §1; 2007 c.867 §3; 2009 c.785 §2]



Section 163.187 - Strangulation.

(a) Applying pressure on the throat or neck of the other person; or

(b) Blocking the nose or mouth of the other person.

(2) Subsection (1) of this section does not apply to legitimate medical or dental procedures or good faith practices of a religious belief.

(3) Strangulation is a Class A misdemeanor.

(4) Notwithstanding subsection (3) of this section, strangulation is a Class C felony if:

(a) The crime is committed in the immediate presence of, or is witnessed by, the person’s or the victim’s minor child or stepchild or a minor child residing within the household of the person or the victim;

(b) The victim is under 10 years of age;

(c) During the commission of the crime, the person used, attempted to use or threatened to use a dangerous or deadly weapon, as those terms are defined in ORS 161.015, unlawfully against another;

(d) The person has been previously convicted of violating this section or ORS 163.160, 163.165, 163.175, 163.185 or 163.190, or of committing an equivalent crime in another jurisdiction, and the victim in the previous conviction is the same person who is the victim of the current crime;

(e) The person has at least three previous convictions for violating this section or ORS 163.160, 163.165, 163.175, 163.185 or 163.190 or for committing an equivalent crime in another jurisdiction, in any combination; or

(f) The person commits the strangulation knowing that the victim is pregnant.

(5) For purposes of subsection (4)(a) of this section, a strangulation is witnessed if the strangulation is seen or directly perceived in any other manner by the child.

[2003 c.577 §2, 2011 c.666 §1; 2012 c.82 §1; 2015 c.639 §1]

Note: 163.187 was added to and made a part of 163.160 to 163.208 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 163.190 - Menacing.

(2) Menacing is a Class A misdemeanor.

[1971 c.743 §95]



Section 163.192 - Endangering a person protected by a Family Abuse Prevention Act restraining order.

(a) Has been served with the order as provided in ORS 107.718, unless service was waived under ORS 107.720 because the person appeared before the court;

(b) Intentionally engaged in conduct prohibited by the order while the order was in effect; and

(c) By engaging in the prohibited conduct, recklessly created a substantial risk of physical injury to a person protected by the order, or intentionally attempted to place a person protected by the order in fear of imminent physical injury.

(2) Endangering a person protected by a Family Abuse Prevention Act restraining order is a Class C felony.

[2015 c.527 §2]

Note: 163.192 was added to and made a part of 163.160 to 163.208 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 163.193 - Assisting another person to commit suicide.

(2) This section does not apply to a person:

(a) Acting pursuant to a court order, an advance directive or power of attorney for health care pursuant to ORS 127.505 to 127.660 or a POLST, as defined in ORS 127.663;

(b) Withholding or withdrawing life-sustaining procedures or artificially administered nutrition and hydration pursuant to ORS 127.505 to 127.660; or

(c) Acting in accordance with the provisions of ORS 127.800 to 127.897.

(3) Assisting another person to commit suicide is a Class B felony.

[2011 c.552 §2; 2013 c.1 §10]

Note: 163.193 was added to and made a part of 163.160 to 163.208 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 163.195 - Recklessly endangering another person.

(2) Recklessly endangering another person is a Class A misdemeanor.

[1971 c.743 §96]



Section 163.196 - Aggravated driving while suspended or revoked.

(2) Aggravated driving while suspended or revoked is a Class C felony.

(3) The Oregon Criminal Justice Commission shall classify aggravated driving while suspended or revoked as crime category 7 of the sentencing guidelines grid of the commission.

[2009 c.783 §5]

Note: 163.196 was added to and made a part of ORS chapter 163 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 163.197 - Hazing.

(2)(a) A student organization that violates subsection (1) of this section commits a Class A violation.

(b) A member of a student organization who personally violates subsection (1) of this section commits a Class B violation.

(3) Consent of the person who is hazed is not a defense in a prosecution under this section.

(4) As used in this section:

(a) "Haze" means:

(A) To subject an individual to whipping, beating, striking, branding or electronic shocking, to place a harmful substance on an individual’s body or to subject an individual to other similar forms of physical brutality;

(B) To subject an individual to sleep deprivation, exposure to the elements, confinement in a small space or other similar activity that subjects the individual to an unreasonable risk of harm or adversely affects the physical health or safety of the individual;

(C) To compel an individual to consume food, liquid, alcohol, controlled substances or other substances that subject the individual to an unreasonable risk of harm or adversely affect the physical health or safety of the individual; or

(D) To induce, cause or require an individual to perform a duty or task that involves the commission of a crime or an act of hazing.

(b) "Member" includes volunteers, coaches and faculty advisers of a student organization.

(c) "Student organization" means a fraternity, sorority, athletic team or other organization that is organized or operating on a college, university or elementary or secondary school campus for the purpose of providing members an opportunity to participate in student activities of the college, university or elementary or secondary school.

[1983 c.202 §2; 1999 c.1051 §152; 2009 c.493 §1]



Section 163.200 - Criminal mistreatment in the second degree.

(a) In violation of a legal duty to provide care for another person, the person withholds necessary and adequate food, physical care or medical attention from that person; or

(b) Having assumed the permanent or temporary care, custody or responsibility for the supervision of another person, the person withholds necessary and adequate food, physical care or medical attention from that person.

(2) Criminal mistreatment in the second degree is a Class A misdemeanor.

(3) As used in this section, "legal duty" includes but is not limited to a duty created by familial relationship, court order, contractual agreement or statutory or case law.

[1973 c.627 §2; 1993 c.364 §1]



Section 163.205 - Criminal mistreatment in the first degree.

(a) The person, in violation of a legal duty to provide care for another person, or having assumed the permanent or temporary care, custody or responsibility for the supervision of another person, intentionally or knowingly withholds necessary and adequate food, physical care or medical attention from that other person; or

(b) The person, in violation of a legal duty to provide care for a dependent person or elderly person, or having assumed the permanent or temporary care, custody or responsibility for the supervision of a dependent person or elderly person, intentionally or knowingly:

(A) Causes physical injury or injuries to the dependent person or elderly person;

(B) Deserts the dependent person or elderly person in a place with the intent to abandon that person;

(C) Leaves the dependent person or elderly person unattended at a place for such a period of time as may be likely to endanger the health or welfare of that person;

(D) Hides the dependent person’s or elderly person’s money or property or takes the money or property for, or appropriates the money or property to, any use or purpose not in the due and lawful execution of the person’s responsibility;

(E) Takes charge of a dependent or elderly person for the purpose of fraud; or

(F) Leaves the dependent person or elderly person, or causes the dependent person or elderly person to enter or remain, in or upon premises where a chemical reaction involving one or more precursor substances:

(i) Is occurring as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance; or

(ii) Has occurred as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance and the premises have not been certified as fit for use under ORS 453.885.

(2) As used in this section:

(a) "Controlled substance" has the meaning given that term in ORS 475.005.

(b) "Dependent person" means a person who because of either age or a physical or mental disability is dependent upon another to provide for the person’s physical needs.

(c) "Elderly person" means a person 65 years of age or older.

(d) "Legal duty" includes but is not limited to a duty created by familial relationship, court order, contractual agreement or statutory or case law.

(e) "Precursor substance" has the meaning given that term in ORS 475.940.

(3) Criminal mistreatment in the first degree is a Class C felony.

[1973 c.627 §3; 1981 c.486 §1; 1993 c.364 §2; 2005 c.708 §1]



Section 163.206 - Exceptions to criminal mistreatment.

(1) To a person acting pursuant to a court order, an advance directive or a power of attorney for health care pursuant to ORS 127.505 to 127.660 or a POLST, as defined in ORS 127.663;

(2) To a person withholding or withdrawing life-sustaining procedures or artificially administered nutrition and hydration pursuant to ORS 127.505 to 127.660;

(3) When a competent person refuses food, physical care or medical care;

(4) To a person who provides an elderly person or a dependent person who is at least 18 years of age with spiritual treatment through prayer from a duly accredited practitioner of spiritual treatment as provided in ORS 124.095, in lieu of medical treatment, in accordance with the tenets and practices of a recognized church or religious denomination of which the elderly or dependent person is a member or an adherent; or

(5) To a duly accredited practitioner of spiritual treatment as provided in ORS 124.095.

[1993 c.364 §3; 1995 c.79 §51; 1999 c.954 §5; 2009 c.595 §1190; 2011 c.291 §4]

Note: 163.206 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.207 - Female genital mutilation.

(a) Knowingly circumcises, excises or infibulates the whole or any part of the labia majora, labia minora or clitoris of a child; or

(b) Is the parent, guardian or other person legally responsible for the care or custody of a child and knowingly allows the circumcision, excision or infibulation of the whole or any part of the child’s labia majora, labia minora or clitoris.

(2) Female genital mutilation is a Class B felony.

(3)(a) A person who circumcises, excises or infibulates the whole or any part of a child’s labia majora, labia minora or clitoris does not violate subsection (1) of this section if:

(A) The person is a physician, licensed to practice in this state; and

(B) The surgery is medically necessary for the physical well-being of the child.

(b) In determining medical necessity for purposes of paragraph (a)(B) of this subsection, a person may not consider the effect on the child of the child’s belief that the surgery is required as a matter of custom or ritual.

[1999 c.737 §1]

Note: 163.207 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.208 - Assaulting a public safety officer.

(2) Assaulting a public safety officer is a Class C felony.

(3)(a) Except as otherwise provided in paragraph (b) of this subsection, a person convicted under this section shall be sentenced to not less than seven days of imprisonment and shall not be granted bench parole or suspension of sentence nor released on a sentence of probation before serving at least seven days of the sentence of confinement.

(b) A person convicted under this section shall be sentenced to not less than 14 days of imprisonment and shall not be granted bench parole or suspension of sentence nor released on a sentence of probation before serving at least 14 days of the sentence of confinement if the victim is a peace officer.

(4) As used in this section:

(a) "Animal control officer" has the meaning given that term in ORS 609.500; and

(b) "Staff member" means:

(A) A corrections officer as defined in ORS 181A.355, a youth correction officer, a Department of Corrections or Oregon Youth Authority staff member or a person employed pursuant to a contract with the department or youth authority to work with, or in the vicinity of, inmates or youth offenders; and

(B) A volunteer authorized by the department, youth authority or other entity in charge of a corrections facility to work with, or in the vicinity of, inmates or youth offenders.

[1981 c.783 §2; 1993 c.14 §21; 1993 c.358 §1; 1995 c.651 §4; 1999 c.1040 §14; 2001 c.104 §51; 2001 c.828 §1; 2003 c.327 §1]



Section 163.210



Section 163.211 - Definitions for ORS 163.211 to 163.213.

(1) "Corrections officer" and "parole and probation officer" have the meanings given those terms in ORS 181A.355.

(2) "Mace, tear gas, pepper mace or any similar deleterious agent" means a sternutator, lacrimator or any substance composed of a mixture of a sternutator or lacrimator including, but not limited to, chloroacetophenone, alpha-chloroacetophenone, phenylchloromethylketone, orthochlorobenzalmalononitrile, oleoresin capsicum or a chemically similar sternutator or lacrimator by whatever name known, or phosgene or other gas or substance capable of generating offensive, noxious or suffocating fumes, gases or vapor or capable of immobilizing a person.

(3) "Tear gas weapon" includes:

(a) Any shell, cartridge or bomb capable of being discharged or exploded, when the discharge or explosion will cause or permit the release or emission of tear gas or oleoresin capsicum.

(b) Any revolver, pistol, fountain pen gun, billy or other form of device, portable or fixed, intended for the projection or release of tear gas or oleoresin capsicum.

[1995 c.651 §1]

Note: 163.211 to 163.213 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.212 - Unlawful use of an electrical stun gun, tear gas or mace in the second degree.

(2) Unlawful use of an electrical stun gun, tear gas or mace in the second degree is a Class A misdemeanor.

[1995 c.651 §2]

Note: See note under 163.211.



Section 163.213 - Unlawful use of an electrical stun gun, tear gas or mace in the first degree.

(2) Unlawful use of an electrical stun gun, tear gas or mace in the first degree is a Class C felony.

[1995 c.651 §3; 2011 c.703 §50]

Note: See note under 163.211.



Section 163.215 - Definitions for ORS 163.215 to 163.257.

(1) "Without consent" means that the taking or confinement is accomplished by force, threat or deception, or, in the case of a person under 16 years of age or who is otherwise incapable of giving consent, that the taking or confinement is accomplished without the consent of the lawful custodian of the person.

(2) "Lawful custodian" means a parent, guardian or other person responsible by authority of law for the care, custody or control of another.

(3) "Relative" means a parent, ancestor, brother, sister, uncle or aunt.

[1971 c.743 §97]



Section 163.220



Section 163.225 - Kidnapping in the second degree.

(a) Takes the person from one place to another; or

(b) Secretly confines the person in a place where the person is not likely to be found.

(2) It is a defense to a prosecution under subsection (1) of this section if:

(a) The person taken or confined is under 16 years of age;

(b) The defendant is a relative of that person; and

(c) The sole purpose of the person is to assume control of that person.

(3) Kidnapping in the second degree is a Class B felony.

[1971 c.743 §98; 2005 c.22 §111]



Section 163.230



Section 163.235 - Kidnapping in the first degree.

(a) To compel any person to pay or deliver money or property as ransom;

(b) To hold the victim as a shield or hostage;

(c) To cause physical injury to the victim;

(d) To terrorize the victim or another person; or

(e) To further the commission or attempted commission of any of the following crimes against the victim:

(A) Rape in the first degree, as defined in ORS 163.375 (1)(b);

(B) Sodomy in the first degree, as defined in ORS 163.405 (1)(b); or

(C) Unlawful sexual penetration in the first degree, as defined in ORS 163.411 (1)(b).

(2) Kidnapping in the first degree is a Class A felony.

[1971 c.743 §99; 2005 c.22 §112; 2009 c.660 §43]



Section 163.240



Section 163.245 - Custodial interference in the second degree.

(2) Expenses incurred by a lawful custodial parent or a parent enforcing a valid joint custody order in locating and regaining physical custody of the person taken, enticed or kept in violation of this section are "economic damages" for purposes of restitution under ORS 137.103 to 137.109.

(3) Custodial interference in the second degree is a Class C felony.

[1971 c.743 §100; 1981 c.774 §1; 1987 c.795 §7; 2005 c.564 §6]



Section 163.250



Section 163.255



Section 163.257 - Custodial interference in the first degree.

(a) Causes the person taken, enticed or kept from the lawful custodian or in violation of a valid joint custody order to be removed from the state; or

(b) Exposes that person to a substantial risk of illness or physical injury.

(2) Expenses incurred by a lawful custodial parent or a parent enforcing a valid joint custody order in locating and regaining physical custody of the person taken, enticed or kept in violation of this section are "economic damages" for purposes of restitution under ORS 137.103 to 137.109.

(3) Custodial interference in the first degree is a Class B felony.

[1971 c.743 §101; 1981 c.774 §2; 1987 c.795 §8; 2005 c.564 §7]



Section 163.260



Section 163.261 - Definitions for ORS 163.263 and 163.264.

[2007 c.811 §1]

Note: 163.261 to 163.269 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.263 - Subjecting another person to involuntary servitude in the second degree.

(a) Abusing or threatening to abuse the law or legal process;

(b) Destroying, concealing, removing, confiscating or possessing an actual or purported passport or immigration document or another actual or purported government identification document of a person;

(c) Threatening to report a person to a government agency for the purpose of arrest or deportation;

(d) Threatening to collect an unlawful debt; or

(e) Instilling in the other person a fear that the actor will withhold from the other person the necessities of life, including but not limited to lodging, food and clothing.

(2) Subjecting another person to involuntary servitude in the second degree is a Class C felony.

[2007 c.811 §3]

Note: See note under 163.261.



Section 163.264 - Subjecting another person to involuntary servitude in the first degree.

(a) Causing or threatening to cause the death of or serious physical injury to a person; or

(b) Physically restraining or threatening to physically restrain a person.

(2) Subjecting another person to involuntary servitude in the first degree is a Class B felony.

[2007 c.811 §2]

Note: See note under 163.261.



Section 163.266 - Trafficking in persons.

(a) The person knows that the other person will be subjected to involuntary servitude as described in ORS 163.263 or 163.264;

(b) The person knows or recklessly disregards the fact that force, fraud or coercion will be used to cause the other person to engage in a commercial sex act; or

(c) The person knows or recklessly disregards the fact that the other person is under 15 years of age and will be used in a commercial sex act.

(2) A person commits the crime of trafficking in persons if the person knowingly benefits financially or receives something of value from participation in a venture that involves an act prohibited by subsection (1) of this section or ORS 163.263 or 163.264.

(3) As used in this section, "commercial sex act" means sexual conduct or sexual contact, as those terms are defined in ORS 167.002, performed in return for a fee or anything of value.

(4) Violation of subsection (1)(a) or (2) of this section is a Class B felony.

(5) Violation of subsection (1)(b) or (c) of this section is a Class A felony.

[2007 c.811 §4; 2013 c.720 §1]

Note: See note under 163.261.



Section 163.269 - Victim assertion of defense of duress.

[2007 c.811 §10]

Note: See note under 163.261.



Section 163.270



Section 163.275 - Coercion.

(a) Unlawfully cause physical injury to some person;

(b) Unlawfully cause physical injury to some animal;

(c) Unlawfully cause damage to property;

(d) Engage in conduct constituting a crime;

(e) Falsely accuse some person of a crime or cause criminal charges to be instituted against the person;

(f) Cause or continue a strike, boycott or other collective action injurious to some person’s business, except that such a threat is not deemed coercive when the act or omission compelled is for the benefit of the group in whose interest the actor purports to act;

(g) Testify falsely or provide false information or withhold testimony or information with respect to another’s legal claim or defense; or

(h) Unlawfully use or abuse the person’s position as a public servant by performing some act within or related to official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely.

(2) Coercion is a Class C felony.

[1971 c.743 §102; 1983 c.546 §4; 1985 c.338 §1; 2007 c.71 §45; 2015 c.751 §1]



Section 163.280



Section 163.285 - Defense to coercion.

[1971 c.743 §103]



Section 163.290



Section 163.300



Section 163.305 - Definitions.

(1) "Deviate sexual intercourse" means sexual conduct between persons consisting of contact between the sex organs of one person and the mouth or anus of another.

(2) "Forcible compulsion" means to compel by:

(a) Physical force; or

(b) A threat, express or implied, that places a person in fear of immediate or future death or physical injury to self or another person, or in fear that the person or another person will immediately or in the future be kidnapped.

(3) "Mentally defective" means that a person suffers from a mental disease or defect that renders the person incapable of appraising the nature of the conduct of the person.

(4) "Mentally incapacitated" means that a person is rendered incapable of appraising or controlling the conduct of the person at the time of the alleged offense.

(5) "Physically helpless" means that a person is unconscious or for any other reason is physically unable to communicate unwillingness to an act.

(6) "Sexual contact" means any touching of the sexual or other intimate parts of a person or causing such person to touch the sexual or other intimate parts of the actor for the purpose of arousing or gratifying the sexual desire of either party.

(7) "Sexual intercourse" has its ordinary meaning and occurs upon any penetration, however slight; emission is not required.

[1971 c.743 §104; 1975 c.461 §1; 1977 c.844 §1; 1979 c.744 §7; 1983 c.500 §1; 1999 c.949 §1; 2009 c.770 §1]

Note: Legislative Counsel has substituted "chapter 743, Oregon Laws 1971," for the words "this Act" in section 104, chapter 743, Oregon Laws 1971, compiled as 163.305. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.



Section 163.310

[Renumbered 166.180]



Section 163.315 - Incapacity to consent; effect of lack of resistance.

(a) Under 18 years of age;

(b) Mentally defective;

(c) Mentally incapacitated; or

(d) Physically helpless.

(2) A lack of verbal or physical resistance does not, by itself, constitute consent but may be considered by the trier of fact along with all other relevant evidence.

[1971 c.743 §105; 1999 c.949 §2; 2001 c.104 §52]



Section 163.320

[Renumbered 166.190]



Section 163.325 - Ignorance or mistake as a defense.

(2) When criminality depends on the child’s being under a specified age other than 16, it is an affirmative defense for the defendant to prove that the defendant reasonably believed the child to be above the specified age at the time of the alleged offense.

(3) In any prosecution under ORS 163.355 to 163.445 in which the victim’s lack of consent is based solely upon the incapacity of the victim to consent because the victim is mentally defective, mentally incapacitated or physically helpless, it is an affirmative defense for the defendant to prove that at the time of the alleged offense the defendant did not know of the facts or conditions responsible for the victim’s incapacity to consent.

[1971 c.743 §106]



Section 163.330



Section 163.335



Section 163.340



Section 163.345 - Age as a defense in certain cases.

(2) In any prosecution under ORS 163.408, when the object used to commit the unlawful sexual penetration was the hand or any part thereof of the actor and in which the victim’s lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense.

(3) In any prosecution under ORS 163.445 in which the victim’s lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense if the victim was at least 15 years of age at the time of the alleged offense.

[1971 c.743 §108; 1991 c.386 §3; 1991 c.830 §4; 1999 c.626 §24; amendments by 1999 c.626 §45 repealed by 2001 c.884 §1]



Section 163.355 - Rape in the third degree.

(2) Rape in the third degree is a Class C felony.

[1971 c.743 §109; 1991 c.628 §1]



Section 163.365 - Rape in the second degree.

(2) Rape in the second degree is a Class B felony.

[1971 c.743 §110; 1989 c.359 §1; 1991 c.628 §2]



Section 163.375 - Rape in the first degree.

(a) The victim is subjected to forcible compulsion by the person;

(b) The victim is under 12 years of age;

(c) The victim is under 16 years of age and is the person’s sibling, of the whole or half blood, the person’s child or the person’s spouse’s child; or

(d) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

(2) Rape in the first degree is a Class A felony.

[1971 c.743 §111; 1989 c.359 §2; 1991 c.628 §3]



Section 163.385 - Sodomy in the third degree.

(2) Sodomy in the third degree is a Class C felony.

[1971 c.743 §112]



Section 163.395 - Sodomy in the second degree.

(2) Sodomy in the second degree is a Class B felony.

[1971 c.743 §113; 1989 c.359 §3]



Section 163.405 - Sodomy in the first degree.

(a) The victim is subjected to forcible compulsion by the actor;

(b) The victim is under 12 years of age;

(c) The victim is under 16 years of age and is the actor’s brother or sister, of the whole or half blood, the son or daughter of the actor or the son or daughter of the actor’s spouse; or

(d) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

(2) Sodomy in the first degree is a Class A felony.

[1971 c.743 §114; 1989 c.359 §4]



Section 163.408 - Unlawful sexual penetration in the second degree.

(2) Unlawful sexual penetration in the second degree is a Class B felony.

[1981 c.549 §2; 1989 c.359 §5; 1991 c.386 §1]



Section 163.410



Section 163.411 - Unlawful sexual penetration in the first degree.

(a) The victim is subjected to forcible compulsion;

(b) The victim is under 12 years of age; or

(c) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

(2) Unlawful sexual penetration in the first degree is a Class A felony.

[1981 c.549 §3; 1989 c.359 §6; 1991 c.386 §2]



Section 163.412 - Exceptions to unlawful sexual penetration prohibition.

(1) The penetration is part of a medically recognized treatment or diagnostic procedure; or

(2) The penetration is accomplished by a peace officer or a corrections officer acting in official capacity, or by medical personnel at the request of such an officer, in order to search for weapons, contraband or evidence of crime.

[1981 c.549 §4; 2005 c.488 §5]



Section 163.413 - Purchasing sex with a minor.

(2)(a) If the person does not have a prior conviction under this section at the time of the offense, purchasing sex with a minor is a Class C felony and the person may use a defense described in ORS 163.325 only if the minor or, in the case of a police officer or agent of a police officer posing as a minor, the age of the purported minor as reported to the defendant was at least 16 years of age.

(b) If the person has one or more prior convictions under this section at the time of the offense, purchasing sex with a minor is a Class B felony, the state need not prove that the person knew the minor or, in the case of a police officer or agent of a police officer posing as a minor, the purported minor was under 18 years of age and the person may not use a defense described in ORS 163.325.

(3)(a) When a person is convicted under this section, in addition to any other sentence that may be imposed, the court shall impose and may not suspend the sentence described in paragraph (b) of this subsection.

(b) The mandatory minimum sentences that apply to paragraph (a) of this subsection are as follows:

(A) For a person’s first conviction, a fine in the amount of $10,000, a term of incarceration of at least 30 days and completion of a john school program.

(B) For a person’s second or subsequent conviction, a fine in the amount of $20,000 and the court shall designate the offense as a sex crime under ORS 163A.005.

(c) Notwithstanding paragraphs (a) and (b) of this subsection, if the court determines that the person is unable to pay the full amount of the mandatory minimum fine, the court shall impose and may not suspend a fine in an amount the court determines the person is able to pay.

(d) For a person’s first conviction under this section, the court may designate the offense as a sex crime under ORS 163A.005 if the court finds that the circumstances of the offense and the age of the minor or, in the case of a police officer or agent of a police officer posing as a minor, the purported minor as reported to the defendant require the defendant to register and report as a sex offender for the safety of the community.

(4) As used in this section:

(a) "John school" means any course, class or program intended to educate and prevent recidivism of persons who have been arrested for, charged with or convicted of commercial sexual solicitation or purchasing sex with a minor or attempting to engage in commercial sexual solicitation or purchase sex with a minor.

(b) "Minor" means a person under 18 years of age.

(c) "Police officer" has the meaning given that term in ORS 181A.355.

[2013 c.720 §4; 2015 c.98 §6; 2015 c.101 §2]



Section 163.415 - Sexual abuse in the third degree.

(a) The person subjects another person to sexual contact and:

(A) The victim does not consent to the sexual contact; or

(B) The victim is incapable of consent by reason of being under 18 years of age; or

(b) For the purpose of arousing or gratifying the sexual desire of the person or another person, the person intentionally propels any dangerous substance at a victim without the consent of the victim.

(2) Sexual abuse in the third degree is a Class A misdemeanor.

(3) As used in this section, "dangerous substance" means blood, urine, semen or feces.

[1971 c.743 §115; 1979 c.489 §1; 1991 c.830 §1; 1995 c.657 §11; 1995 c.671 §9; 2009 c.616 §1]



Section 163.420



Section 163.425 - Sexual abuse in the second degree.

(a) The person subjects another person to sexual intercourse, deviate sexual intercourse or, except as provided in ORS 163.412, penetration of the vagina, anus or penis with any object other than the penis or mouth of the actor and the victim does not consent thereto; or

(b)(A) The person violates ORS 163.415 (1)(a)(B);

(B) The person is 21 years of age or older; and

(C) At any time before the commission of the offense, the person was the victim’s coach as defined in ORS 163.426.

(2) Sexual abuse in the second degree is a Class C felony.

[1971 c.743 §116; 1983 c.564 §1; 1991 c.386 §14; 1991 c.830 §2; 2009 c.876 §2]



Section 163.426 - Crime category classification for sexual abuse in the second degree.

(2) The Oregon Criminal Justice Commission shall classify sexual abuse in the second degree as described in ORS 163.425 (1)(a) as a crime category 8 of the sentencing guidelines grid of the commission if:

(a) The victim is incapable of consent by reason of being under 18 years of age;

(b) The offender is 21 years of age or older; and

(c) At any time before the commission of the offense, the offender was the victim’s coach.

[2009 c.876 §1]

Note: 163.426 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.427 - Sexual abuse in the first degree.

(a) Subjects another person to sexual contact and:

(A) The victim is less than 14 years of age;

(B) The victim is subjected to forcible compulsion by the actor; or

(C) The victim is incapable of consent by reason of being mentally defective, mentally incapacitated or physically helpless; or

(b) Intentionally causes a person under 18 years of age to touch or contact the mouth, anus or sex organs of an animal for the purpose of arousing or gratifying the sexual desire of a person.

(2) Sexual abuse in the first degree is a Class B felony.

[1991 c.830 §3; 1995 c.657 §12; 1995 c.671 §10]

Note: 163.427 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.430



Section 163.431 - Definitions for ORS 163.431 to 163.434.

(1) "Child" means a person who the defendant reasonably believes to be under 16 years of age.

(2) "Online communication" means communication that occurs via telephone text messaging, electronic mail, personal or instant messaging, chat rooms, bulletin boards or any other transmission of information by wire, radio, optical cable, cellular system, electromagnetic system or other similar means.

(3) "Sexual contact" has the meaning given that term in ORS 163.305.

(4) "Sexually explicit conduct" has the meaning given that term in ORS 163.665.

(5) "Solicit" means to invite, request, seduce, lure, entice, persuade, prevail upon, coax, coerce or attempt to do so.

[2007 c.876 §1; 2009 c.517 §1]

Note: 163.431 to 163.434 were added to and made a part of ORS chapter 163 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 163.432 - Online sexual corruption of a child in the second degree.

(a) For the purpose of arousing or gratifying the sexual desire of the person or another person, knowingly uses an online communication to solicit a child to engage in sexual contact or sexually explicit conduct; and

(b) Offers or agrees to physically meet with the child.

(2) Online sexual corruption of a child in the second degree is a Class C felony.

[2007 c.876 §2]

Note: See note under 163.431.



Section 163.433 - Online sexual corruption of a child in the first degree.

(2) Online sexual corruption of a child in the first degree is a Class B felony.

[2007 c.876 §3]

Note: See note under 163.431.



Section 163.434 - Provisions applicable to online sexual corruption of a child.

(2) It is not a defense to a prosecution for online sexual corruption of a child in the first or second degree that the person was in fact communicating with a law enforcement officer, as defined in ORS 163.730, or a person working under the direction of a law enforcement officer, who is 16 years of age or older.

(3) Online sexual corruption of a child in the first or second degree is committed in either the county in which the communication originated or the county in which the communication was received.

[2007 c.876 §4]

Note: See note under 163.431.



Section 163.435 - Contributing to the sexual delinquency of a minor.

(a) Being a male, he engages in sexual intercourse with a female under 18 years of age; or

(b) Being a female, she engages in sexual intercourse with a male under 18 years of age; or

(c) The person engages in deviate sexual intercourse with another person under 18 years of age or causes that person to engage in deviate sexual intercourse.

(2) Contributing to the sexual delinquency of a minor is a Class A misdemeanor.

[1971 c.743 §117]



Section 163.440



Section 163.445 - Sexual misconduct.

(2) Sexual misconduct is a Class C misdemeanor.

[1971 c.743 §118]



Section 163.448 - Definitions for ORS 163.452 and 163.454.

[2005 c.488 §2]



Section 163.450



Section 163.452 - Custodial sexual misconduct in the first degree.

(a) Engages in sexual intercourse or deviate sexual intercourse with another person or penetrates the vagina, anus or penis of another person with any object other than the penis or mouth of the actor knowing that the other person is:

(A) In the custody of a law enforcement agency following arrest;

(B) Confined or detained in a correctional facility;

(C) Participating in an inmate or offender work crew or work release program; or

(D) On probation, parole, post-prison supervision or other form of conditional or supervised release; and

(b) Is employed by or under contract with the state or local agency that:

(A) Employs the officer who arrested the other person;

(B) Operates the correctional facility in which the other person is confined or detained;

(C) Is responsible for supervising the other person in a work crew or work release program or on probation, parole, post-prison supervision or other form of conditional or supervised release; or

(D) Engages the other person in work or on-the-job training pursuant to ORS 421.354 (1).

(2) Consent of the other person to sexual intercourse, deviate sexual intercourse or the sexual penetration is not a defense to a prosecution under this section.

(3) Lack of supervisory authority over the other person is an affirmative defense to a prosecution under this section when the other person is on probation, parole, post-prison supervision or other form of conditional or supervised release.

(4) Custodial sexual misconduct in the first degree is a Class C felony.

[2005 c.488 §3]



Section 163.454 - Custodial sexual misconduct in the second degree.

(a) Engages in sexual contact with another person knowing that the other person is:

(A) In the custody of a law enforcement agency following arrest;

(B) Confined or detained in a correctional facility;

(C) Participating in an inmate or offender work crew or work release program; or

(D) On probation, parole, post-prison supervision or other form of conditional or supervised release; and

(b) Is employed by or under contract with the state or local agency that:

(A) Employs the officer who arrested the other person;

(B) Operates the correctional facility in which the other person is confined or detained;

(C) Is responsible for supervising the other person in a work crew or work release program or on probation, parole, post-prison supervision or other form of conditional or supervised release; or

(D) Engages the other person in work or on-the-job training pursuant to ORS 421.354 (1).

(2) Consent of the other person to sexual contact is not a defense to a prosecution under this section.

(3) Lack of supervisory authority over the other person is an affirmative defense to a prosecution under this section when the other person is on probation, parole, post-prison supervision or other form of conditional or supervised release.

(4) Custodial sexual misconduct in the second degree is a Class A misdemeanor.

[2005 c.488 §4]



Section 163.455



Section 163.460



Section 163.465 - Public indecency.

(a) An act of sexual intercourse;

(b) An act of deviate sexual intercourse; or

(c) An act of exposing the genitals of the person with the intent of arousing the sexual desire of the person or another person.

(2)(a) Public indecency is a Class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, public indecency is a Class C felony if the person has a prior conviction for public indecency or a crime described in ORS 163.355 to 163.445 or for a crime in another jurisdiction that, if committed in this state, would constitute public indecency or a crime described in ORS 163.355 to 163.445.

[1971 c.743 §120; 1999 c.962 §1; 2005 c.434 §1]



Section 163.466 - Classification of felony public indecency.

[1999 c.962 §3]

Note: 163.466 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.467 - Private indecency.

(a) The person is in a place where another person has a reasonable expectation of privacy;

(b) The person is in view of the other person;

(c) The exposure reasonably would be expected to alarm or annoy the other person; and

(d) The person knows that the other person did not consent to the exposure.

(2) Private indecency is a Class A misdemeanor.

(3) Subsection (1) of this section does not apply to a person who commits the act described in subsection (1) of this section if the person cohabits with and is involved in a sexually intimate relationship with the other person.

(4) For purposes of this section, "place where another person has a reasonable expectation of privacy" includes, but is not limited to, residences, yards of residences, working areas and offices.

[1999 c.869 §2]



Section 163.470



Section 163.472 - Unlawful dissemination of an intimate image.

(a) The person, with the intent to harass, humiliate or injure another person, knowingly causes to be disclosed through an Internet website an identifiable image of the other person whose intimate parts are visible or who is engaged in sexual conduct;

(b) The person knows or reasonably should have known that the other person does not consent to the disclosure;

(c) The other person is harassed, humiliated or injured by the disclosure; and

(d) A reasonable person would be harassed, humiliated or injured by the disclosure.

(2)(a) Except as provided in paragraph (b) of this subsection, unlawful dissemination of an intimate image is a Class A misdemeanor.

(b) Unlawful dissemination of an intimate image is a Class C felony if the person has a prior conviction under this section at the time of the offense.

(3) As used in this section:

(a) "Disclose" includes, but is not limited to, transfer, publish, distribute, exhibit, advertise and offer.

(b) "Image" includes, but is not limited to, a photograph, film, videotape, recording, digital picture and other visual reproduction, regardless of the manner in which the image is stored.

(c) "Information content provider" has the meaning given that term in 47 U.S.C. 230(f).

(d) "Interactive computer service" has the meaning given that term in 47 U.S.C. 230(f).

(e) "Intimate parts" means uncovered human genitals, pubic areas or female nipples.

(f) "Sexual conduct" means sexual intercourse or deviate sexual intercourse, as those terms are defined in ORS 163.305, or masturbation.

(4) This section does not apply to:

(a) Activity by law enforcement agencies investigating and prosecuting criminal offenses;

(b) Legitimate medical, scientific or educational activities;

(c) Legal proceedings, when disclosure is consistent with common practice in civil proceedings or necessary for the proper functioning of the criminal justice system;

(d) The reporting of unlawful conduct to a law enforcement agency;

(e) Disclosures that serve a lawful public interest;

(f) Disclosures of images:

(A) Depicting the other person voluntarily displaying, in a public area, the other person’s intimate parts or engaging in sexual conduct; or

(B) Originally created for a commercial purpose with the consent of the other person; or

(g) The provider of an interactive computer service for an image of intimate parts provided by an information content provider.

[2015 c.379 §1]

Note: 163.472 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.475



Section 163.476 - Unlawfully being in a location where children regularly congregate.

(a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

(B) Has been classified as a level three sex offender under ORS 163A.100 (3), is an unclassified adult sex offender designated as predatory prior to January 1, 2014, or is a person whom the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board or the Oregon Health Authority has classified as a level three sex offender under section 7 (2)(b), chapter 708, Oregon Laws 2013, and does not have written approval from the State Board of Parole and Post-Prison Supervision or the person’s supervisory authority or supervising officer to be in or upon the specific premises;

(C) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

(D) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

(b) Knowingly enters or remains in or upon premises where persons under 18 years of age regularly congregate.

(2) As used in this section:

(a) "Premises where persons under 18 years of age regularly congregate" means schools, child care centers, playgrounds, other places intended for use primarily by persons under 18 years of age and places where persons under 18 years of age gather for regularly scheduled educational and recreational programs.

(b) "Sex crime" has the meaning given that term in ORS 163A.005.

(3) Unlawfully being in a location where children regularly congregate is a Class A misdemeanor.

[2005 c.811 §1; 2013 c.708 §12; 2015 c.820 §17]

Note: The amendments to 163.476 by section 24, chapter 820, Oregon Laws 2015, become operative January 1, 2019. See section 26, chapter 820, Oregon Laws 2015. The text that is operative on and after January 1, 2019, is set forth for the user’s convenience.
(1) A person commits the crime of unlawfully being in a location where children regularly congregate if the person:

(a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

(B) Has been classified as a level three sex offender under ORS 163A.100 (3), and does not have written approval from the State Board of Parole and Post-Prison Supervision or the person’s supervisory authority or supervising officer to be in or upon the specific premises;

(C) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

(D) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

(b) Knowingly enters or remains in or upon premises where persons under 18 years of age regularly congregate.

(2) As used in this section:

(a) "Premises where persons under 18 years of age regularly congregate" means schools, child care centers, playgrounds, other places intended for use primarily by persons under 18 years of age and places where persons under 18 years of age gather for regularly scheduled educational and recreational programs.

(b) "Sex crime" has the meaning given that term in ORS 163A.005.

(3) Unlawfully being in a location where children regularly congregate is a Class A misdemeanor.

Note: 163.476 and 163.479 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.477



Section 163.479 - Unlawful contact with a child.

(a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

(B) Has been classified as a level three sex offender under ORS 163A.100 (3);

(C) Is an unclassified adult sex offender designated as predatory prior to January 1, 2014, or a person whom the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board or the Oregon Health Authority has classified as a level three sex offender under section 7 (2)(b), chapter 708, Oregon Laws 2013;

(D) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

(E) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

(b) Knowingly contacts a child with the intent to commit a crime or for the purpose of arousing or satisfying the sexual desires of the person or another person.

(2) As used in this section:

(a) "Child" means a person under 18 years of age.

(b) "Contact" means to communicate in any manner.

(c) "Sex crime" has the meaning given that term in ORS 163A.005.

(3) Unlawful contact with a child is a Class C felony.

[2005 c.811 §2; 2013 c.708 §13; 2015 c.820 §18]

Note: The amendments to 163.479 by section 25, chapter 820, Oregon Laws 2015, become operative January 1, 2019. See section 26, chapter 820, Oregon Laws 2015. The text that is operative on and after January 1, 2019, is set forth for the user’s convenience.
(1) A person commits the crime of unlawful contact with a child if the person:

(a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

(B) Has been classified as a level three sex offender under ORS 163A.100 (3);

(C) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

(D) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

(b) Knowingly contacts a child with the intent to commit a crime or for the purpose of arousing or satisfying the sexual desires of the person or another person.

(2) As used in this section:

(a) "Child" means a person under 18 years of age.

(b) "Contact" means to communicate in any manner.

(c) "Sex crime" has the meaning given that term in ORS 163A.005.

(3) Unlawful contact with a child is a Class C felony.

Note: See second note under 163.476.



Section 163.480



Section 163.483



Section 163.485



Section 163.490



Section 163.495



Section 163.500



Section 163.505 - Definitions for certain provisions of ORS 163.505 to 163.575.

(1) "Controlled substance" has the meaning given that term in ORS 475.005.

(2) "Descendant" includes persons related by descending lineal consanguinity, stepchildren and lawfully adopted children.

(3) "Precursor substance" has the meaning given that term in ORS 475.940.

(4) "Support" includes, but is not limited to, necessary and proper shelter, food, clothing, medical attention and education.

[1971 c.743 §170; 2005 c.708 §3]



Section 163.515 - Bigamy.

(2) Bigamy is a Class C felony.

[1971 c.743 §171]



Section 163.525 - Incest.

(2) Incest is a Class C felony.

[1971 c.743 §172]



Section 163.535 - Abandonment of a child.

(2) Abandonment of a child is a Class C felony.

(3) It is an affirmative defense to a charge of violating subsection (1) of this section that the child was left in accordance with ORS 418.017.

[1971 c.743 §173; 2001 c.597 §2]



Section 163.537 - Buying or selling a person under 18 years of age.

(2) Subsection (1) of this section does not:

(a) Prohibit a person in the process of adopting a child from paying the fees, costs and expenses related to the adoption as allowed in ORS 109.311.

(b) Prohibit a negotiated satisfaction of child support arrearages or other settlement in favor of a parent of a child in exchange for consent of the parent to the adoption of the child by the current spouse of the child’s other parent.

(c) Apply to fees for services charged by the Department of Human Services or adoption agencies licensed under ORS 412.001 to 412.161 and 412.991 and ORS chapter 418.

(d) Apply to fees for services in an adoption pursuant to a surrogacy agreement.

(e) Prohibit discussion or settlement of disputed issues between parties in a domestic relations proceeding.

(3) Buying or selling a person under 18 years of age is a Class B felony.

[1997 c.561 §2]



Section 163.545 - Child neglect in the second degree.

(2) Child neglect in the second degree is a Class A misdemeanor.

[1971 c.743 §174; 1991 c.832 §2]



Section 163.547 - Child neglect in the first degree.

(A) In a vehicle where controlled substances are being criminally delivered or manufactured;

(B) In or upon premises and in the immediate proximity where controlled substances are criminally delivered or manufactured for consideration or profit or where a chemical reaction involving one or more precursor substances:

(i) Is occurring as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance; or

(ii) Has occurred as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance and the premises have not been certified as fit for use under ORS 453.885; or

(C) In or upon premises that have been determined to be not fit for use under ORS 453.855 to 453.912.

(b) As used in this subsection, "vehicle" and "premises" do not include public places, as defined in ORS 161.015.

(2) Child neglect in the first degree is a Class B felony.

(3) Subsection (1) of this section does not apply if the controlled substance is marijuana and is delivered for no consideration.

(4) The Oregon Criminal Justice Commission shall classify child neglect in the first degree as crime category 6 of the sentencing guidelines grid of the commission if the controlled substance being delivered or manufactured is methamphetamine.

[1991 c.832 §1; 2001 c.387 §1; 2001 c.870 §11; 2005 c.708 §2]

Note: 163.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.555 - Criminal nonsupport.

(2) It is no defense to a prosecution under this section that either parent has contracted a subsequent marriage, that issue has been born of a subsequent marriage, that the defendant is the parent of issue born of a prior marriage or that the child is being supported by another person or agency.

(3) It is an affirmative defense to a prosecution under this section that the defendant has a lawful excuse for failing to provide child support.

(4) If the defendant intends to rely on the affirmative defense created in subsection (3) of this section, the defendant must give the district attorney written notice of the intent to do so at least 30 days prior to trial. The notice must describe the nature of the lawful excuse upon which the defendant proposes to rely. If the defendant fails to file notice as required by this subsection, the defendant may not introduce evidence of a lawful excuse unless the court finds there was just cause for the defendant’s failure to file the notice within the required time.

(5) Criminal nonsupport is a Class C felony.

[1971 c.743 §175; 1993 c.33 §308; 1999 c.954 §3; 2005 c.502 §1]



Section 163.565 - Evidence of paternity; confidentiality between spouses not applicable; spouses competent and compellable witnesses.

(2) No provision of law prohibiting the disclosure of confidential communications between spouses in a marriage apply to prosecutions for criminal nonsupport. A spouse is a competent and compellable witness for or against either party.

[1971 c.743 §176; 2015 c.629 §30]



Section 163.575 - Endangering the welfare of a minor.

(a) Induces, causes or permits an unmarried person under 18 years of age to witness an act of sexual conduct or sadomasochistic abuse as defined in ORS 167.060;

(b) Permits a person under 18 years of age to enter or remain in a place where unlawful activity involving controlled substances is maintained or conducted;

(c) Induces, causes or permits a person under 18 years of age to participate in gambling as defined in ORS 167.117;

(d) Distributes, sells or allows to be sold tobacco in any form to a person under 18 years of age;

(e) Distributes, sells or allows to be sold an inhalant delivery system, as defined in ORS 431A.175, to a person under 18 years of age; or

(f) Sells to a person under 18 years of age any device in which tobacco, marijuana, cocaine or any controlled substance, as defined in ORS 475.005, is burned and the principal design and use of which is directly or indirectly to deliver tobacco smoke, marijuana smoke, cocaine smoke or smoke from any controlled substance into the human body including but not limited to:

(A) Pipes, water pipes, hookahs, wooden pipes, carburetor pipes, electric pipes, air driven pipes, corncob pipes, meerschaum pipes and ceramic pipes, with or without screens, permanent screens, hashish heads or punctured metal bowls;

(B) Carburetion tubes and devices, including carburetion masks;

(C) Bongs;

(D) Chillums;

(E) Ice pipes or chillers;

(F) Cigarette rolling papers and rolling machines; and

(G) Cocaine free basing kits.

(2) Endangering the welfare of a minor by violation of subsection (1)(a), (b) or (c) of this section, by violation of subsection (1)(e) of this section if the inhalant delivery system contains or is a substance containing a cannabinoid or by violation of subsection (1)(f) of this section involving other than a device for smoking tobacco, is a Class A misdemeanor.

(3) Endangering the welfare of a minor by violation of subsection (1)(d) of this section is a Class A violation.

(4) Endangering the welfare of a minor by violation of subsection (1)(e) of this section if the inhalant delivery system does not contain or is not a substance containing a cannabinoid is a Class A violation.

(5) Endangering the welfare of a minor by violation of subsection (1)(f) of this section involving a device for smoking tobacco is a Class A violation.

[1971 c.743 §177; 1973 c.827 §20; 1979 c.744 §8; 1981 c.838 §1; 1983 c.740 §31; 1991 c.970 §5; 1995 c.79 §52; 1999 c.1051 §153; 2011 c.597 §79; 2014 c.20 §1; 2015 c.158 §5]



Section 163.577 - Failing to supervise a child.

(a) Commits an act that brings the child within the jurisdiction of the juvenile court under ORS 419C.005;

(b) Violates a curfew law of a county or any other political subdivision; or

(c) Fails to attend school as required under ORS 339.010.

(2) Nothing in this section applies to a child-caring agency as defined in ORS 418.205 or to foster parents.

(3) In a prosecution of a person for failing to supervise a child under subsection (1)(a) of this section, it is an affirmative defense that the person:

(a) Is the victim of the act that brings the child within the jurisdiction of the juvenile court; or

(b) Reported the act to the appropriate authorities.

(4) In a prosecution of a person for failing to supervise a child under subsection (1) of this section, it is an affirmative defense that the person took reasonable steps to control the conduct of the child at the time the person is alleged to have failed to supervise the child.

(5)(a) Except as provided in subsection (6) or (7) of this section, in a prosecution of a person for failing to supervise a child under subsection (1)(a) of this section, the court shall order the person to pay restitution under ORS 137.103 to 137.109 to a victim for economic damages arising from the act of the child that brings the child within the jurisdiction of the juvenile court.

(b) The amount of restitution ordered under this subsection may not exceed $2,500.

(6) If a person pleads guilty or is found guilty of failing to supervise a child under this section and if the person has not previously been convicted of failing to supervise a child, the court:

(a) Shall warn the person of the penalty for future convictions of failing to supervise a child and shall suspend imposition of sentence.

(b) May not order the person to pay restitution under this section.

(7)(a) If a person pleads guilty or is found guilty of failing to supervise a child under this section and if the person has only one prior conviction for failing to supervise a child, the court, with the consent of the person, may suspend imposition of sentence and order the person to complete a parent effectiveness program approved by the court. Upon the person’s completion of the parent effectiveness program to the satisfaction of the court, the court may discharge the person. If the person fails to complete the parent effectiveness program to the satisfaction of the court, the court may impose a sentence authorized by this section.

(b) There may be only one suspension of sentence under this subsection with respect to a person.

(8) The juvenile court has jurisdiction over a first offense of failing to supervise a child under this section.

(9) Failing to supervise a child is a Class A violation.

[1995 c.593 §1; 1999 c.1051 §154; 2003 c.670 §5; 2005 c.564 §8]

Note: 163.577 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.580 - Display of sign concerning sale of smoking devices.

(2) Any person who violates this section commits a Class B violation.

[1981 c.838 §2; 1999 c.1051 §155; 2015 c.158 §32]

Note: 163.580 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.605



Section 163.610



Section 163.620



Section 163.630



Section 163.635



Section 163.640



Section 163.650



Section 163.660



Section 163.665 - Definitions.

(1) "Child" means a person who is less than 18 years of age, and any reference to a child in relation to a visual recording of the child is a reference to a person who was less than 18 years of age at the time the original image in the visual recording was created and not the age of the person at the time of an alleged offense relating to the subsequent reproduction, use or possession of the visual recording.

(2) "Child abuse" means conduct that constitutes, or would constitute if committed in this state, a crime in which the victim is a child.

(3) "Sexually explicit conduct" means actual or simulated:

(a) Sexual intercourse or deviant sexual intercourse;

(b) Genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex or between humans and animals;

(c) Penetration of the vagina or rectum by any object other than as part of a medical diagnosis or treatment or as part of a personal hygiene practice;

(d) Masturbation;

(e) Sadistic or masochistic abuse; or

(f) Lewd exhibition of sexual or other intimate parts.

(4) "Visual depiction" includes, but is not limited to, visual recordings, pictures and computer-generated images and pictures, whether made or produced by electronic, mechanical or other means.

(5) "Visual recording" includes, but is not limited to, photographs, films, videotapes and computer and other digital pictures, regardless of the manner in which the recording is stored.

[1985 c.557 §2; 1987 c.864 §1; 1991 c.664 §4; 1995 c.768 §4; 1997 c.719 §5; 2011 c.515 §1]



Section 163.670 - Using child in display of sexually explicit conduct.

(2) Using a child in a display of sexually explicit conduct is a Class A felony.

[1985 c.557 §3; 1987 c.864 §3; 1991 c.664 §5; 2011 c.515 §2]



Section 163.672



Section 163.673



Section 163.675



Section 163.676 - Exemption from prosecution under ORS 163.684.

(2) As used in this section, "employee" means any person regularly employed by the owner or operator of a motion picture theater if the person has no financial interest other than salary or wages in the ownership or operation of the motion picture theater, no financial interest in or control over the selection of the motion pictures shown in the theater, and is working within the motion picture theater where the person is regularly employed, but does not include a manager of the motion picture theater.

[Formerly 163.495; 1995 c.768 §5]



Section 163.677



Section 163.680



Section 163.682 - Exceptions to ORS 163.665 to 163.693.

(1) Any legitimate medical procedure performed by or under the direction of a person licensed to provide medical services for the purpose of medical diagnosis or treatment, including the recording of medical procedures;

(2) Any activity undertaken in the course of bona fide law enforcement activity or necessary to the proper functioning of the criminal justice system, except that this exception shall not apply to any activity prohibited by ORS 163.670;

(3) Any bona fide educational activity, including studies and lectures, in the fields of medicine, psychotherapy, sociology or criminology, except that this exception shall not apply to any activity prohibited by ORS 163.670;

(4) Obtaining, viewing or possessing a visual recording as part of a bona fide treatment program for sexual offenders; or

(5) A public library, as defined in ORS 357.400, or a library exempt from taxation under ORS 307.090 or 307.130, except that these exceptions do not apply to any activity prohibited by ORS 163.670.

[1991 c.664 §3; 2011 c.515 §9]



Section 163.683



Section 163.684 - Encouraging child sexual abuse in the first degree.

(a)(A) Knowingly develops, duplicates, publishes, prints, disseminates, exchanges, displays, finances, attempts to finance or sells a visual recording of sexually explicit conduct involving a child or knowingly possesses, accesses or views such a visual recording with the intent to develop, duplicate, publish, print, disseminate, exchange, display or sell it; or

(B) Knowingly brings into this state, or causes to be brought or sent into this state, for sale or distribution, a visual recording of sexually explicit conduct involving a child; and

(b) Knows or is aware of and consciously disregards the fact that creation of the visual recording of sexually explicit conduct involved child abuse.

(2) Encouraging child sexual abuse in the first degree is a Class B felony.

[1995 c.768 §2; 2011 c.515 §3]



Section 163.685



Section 163.686 - Encouraging child sexual abuse in the second degree.

(a)(A)(i) Knowingly possesses or controls, or knowingly accesses with the intent to view, a visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; or

(ii) Knowingly pays, exchanges or gives anything of value to obtain or view a visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; and

(B) Knows or is aware of and consciously disregards the fact that creation of the visual recording of sexually explicit conduct involved child abuse; or

(b)(A) Knowingly pays, exchanges or gives anything of value to observe sexually explicit conduct by a child or knowingly observes, for the purpose of arousing or gratifying the sexual desire of the person, sexually explicit conduct by a child; and

(B) Knows or is aware of and consciously disregards the fact that the conduct constitutes child abuse.

(2) Encouraging child sexual abuse in the second degree is a Class C felony.

[1995 c.768 §3; 2011 c.515 §4]



Section 163.687 - Encouraging child sexual abuse in the third degree.

(a)(A)(i) Knowingly possesses or controls, or knowingly accesses with the intent to view, a visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; or

(ii) Knowingly pays, exchanges or gives anything of value to obtain or view a visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; and

(B) Knows or fails to be aware of a substantial and unjustifiable risk that the creation of the visual recording of sexually explicit conduct involved child abuse; or

(b)(A) Knowingly pays, exchanges or gives anything of value to observe sexually explicit conduct by a child or knowingly observes, for the purpose of arousing or gratifying the sexual desire of the person, sexually explicit conduct by a child; and

(B) Knows or fails to be aware of a substantial and unjustifiable risk that the conduct constitutes child abuse.

(2) Encouraging child sexual abuse in the third degree is a Class A misdemeanor.

[1995 c.768 §3a; 2011 c.515 §5]



Section 163.688 - Possession of materials depicting sexually explicit conduct of a child in the first degree.

(a) Knowingly possesses, accesses or views a visual depiction of sexually explicit conduct involving a child or a visual depiction of sexually explicit conduct that appears to involve a child; and

(b) Uses the visual depiction to induce a child to participate or engage in sexually explicit conduct.

(2) Possession of materials depicting sexually explicit conduct of a child in the first degree is a Class B felony.

[1997 c.719 §3; 2011 c.515 §6]



Section 163.689 - Possession of materials depicting sexually explicit conduct of a child in the second degree.

(a) Knowingly possesses, accesses or views a visual depiction of sexually explicit conduct involving a child or a visual depiction of sexually explicit conduct that appears to involve a child; and

(b) Intends to use the visual depiction to induce a child to participate or engage in sexually explicit conduct.

(2) Possession of materials depicting sexually explicit conduct of a child in the second degree is a Class C felony.

[1997 c.719 §4; 2011 c.515 §7]



Section 163.690 - Lack of knowledge of age of child as affirmative defense.

[1985 c.557 §7; 1987 c.864 §13; 1991 c.664 §9; 1995 c.768 §7]



Section 163.693 - Failure to report child pornography.

(a) "Computer technician" means a person who repairs, installs or otherwise services a computer, computer network or computer system for compensation.

(b) "Processor of photographic images" means a person who develops, processes, reproduces, transfers, edits or enhances photographic film into negatives, slides, prints, movies, digital images or video.

(2) A processor of photographic images or a computer technician who reasonably believes the processor or technician has observed a visual recording of a child involved in sexually explicit conduct shall report the name and address, if known, of the person requesting the processing or of the owner or person in possession of the computer, computer network or computer system to:

(a) The CyberTipline at the National Center for Missing and Exploited Children;

(b) The local office of the Department of Human Services; or

(c) A law enforcement agency within the county where the processor or technician making the report is located at the time the visual recording is observed.

(3) Nothing in this section requires a processor of photographic images or a computer technician to monitor any user, subscriber or customer or to search for prohibited materials or media.

(4) Any person, their employer or a third party complying with this section in good faith shall be immune from civil or criminal liability in connection with making the report, except for willful or wanton misconduct.

(5) A person commits the crime of failure to report child pornography if the person violates the provisions of this section.

(6) Failure to report child pornography is a Class A misdemeanor.

[1987 c.864 §7; 1991 c.664 §10; 2011 c.515 §§8,11a]



Section 163.695



Section 163.696



Section 163.700 - Invasion of personal privacy in the second degree.

(a)(A) For the purpose of arousing or gratifying the sexual desire of the person, the person is in a location to observe another person in a state of nudity without the consent of the other person; and

(B) The other person is in a place and circumstances where the person has a reasonable expectation of personal privacy; or

(b)(A) The person knowingly makes or records a photograph, motion picture, videotape or other visual recording of another person’s intimate area without the consent of the other person; and

(B) The person being recorded has a reasonable expectation of privacy concerning the intimate area.

(2) As used in this section and ORS 163.701:

(a) "Intimate area" means nudity, or undergarments that are being worn by a person and are covered by clothing.

(b) "Makes or records a photograph, motion picture, videotape or other visual recording" includes, but is not limited to, making or recording or employing, authorizing, permitting, compelling or inducing another person to make or record a photograph, motion picture, videotape or other visual recording.

(c) "Nudity" means any part of the uncovered or less than opaquely covered:

(A) Genitals;

(B) Pubic area; or

(C) Female breast below a point immediately above the top of the areola.

(d) "Places and circumstances where the person has a reasonable expectation of personal privacy" includes, but is not limited to, a bathroom, dressing room, locker room that includes an enclosed area for dressing or showering, tanning booth and any area where a person undresses in an enclosed space that is not open to public view.

(e) "Public view" means that an area can be readily seen and that a person within the area can be distinguished by normal unaided vision when viewed from a public place as defined in ORS 161.015.

(f) "Reasonable expectation of privacy concerning the intimate area" means that the person intended to protect the intimate area from being seen and has not exposed the intimate area to public view.

(3) Invasion of personal privacy in the second degree is a Class A misdemeanor.

[1997 c.697 §1; 2001 c.330 §1; 2009 c.877 §1; 2013 c.1 §11; 2015 c.321 §§1,4]



Note 163.700, 163.701 and 163.702



Section 163.701 - Invasion of personal privacy in the first degree.

(a)(A) The person knowingly makes or records a photograph, motion picture, videotape or other visual recording of another person in a state of nudity without the consent of the other person; and

(B) At the time the visual recording is made or recorded the person being recorded is in a place and circumstances where the person has a reasonable expectation of personal privacy; or

(b) The person violates ORS 163.700 and, at the time of the offense, has a prior conviction for:

(A) Invasion of personal privacy in any degree, public indecency, private indecency or a sex crime as defined in ORS 163A.005; or

(B) The statutory counterpart of an offense described in subparagraph (A) of this paragraph in another jurisdiction.

(2)(a) Invasion of personal privacy in the first degree is a Class C felony.

(b) The Oregon Criminal Justice Commission shall classify invasion of personal privacy in the first degree as crime category 6 of the sentencing guidelines grid of the commission.

(3) The court may designate invasion of personal privacy in the first degree as a sex crime under ORS 163A.005 if the court finds that the circumstances of the offense require the defendant to register and report as a sex offender for the safety of the community.

[2015 c.645 §2]

Note: See note under 163.700.



Section 163.702 - Exceptions to ORS 163.700 and 163.701.

(a) Any legitimate medical procedure performed by or under the direction of a person licensed to provide medical service for the purpose of medical diagnosis, treatment, education or research, including, but not limited to, the recording of medical procedures; and

(b) Any activity undertaken in the course of bona fide law enforcement or corrections activity or necessary to the proper functioning of the criminal justice system, including but not limited to the operation and management of jails, prisons and other youth and adult corrections facilities.

(2) The provisions of ORS 163.701 (1)(a) do not apply to a visual recording of a person under 12 years of age if:

(a) The person who makes or records the visual recording is the father, mother, sibling, grandparent, aunt, uncle or first cousin, by blood, adoption or marriage, of the person under 12 years of age; and

(b) The visual recording is made or recorded for a purpose other than arousing or gratifying the sexual desire of the person or another person.

[1997 c.697 §2; 2009 c.877 §2; 2015 c.645 §7]

Note: See note under 163.700.



Section 163.705 - Polygraph examination of victims in certain criminal cases prohibited.

[1981 c.877 §1]



Section 163.707 - Forfeiture of motor vehicle used in drive-by shooting.

(2) Seizure and forfeiture proceedings under this section shall be conducted in accordance with ORS chapter 131A.

(3) As used in this section, "drive-by shooting" means discharge of a firearm from a motor vehicle while committing or attempting to commit:

(a) Aggravated murder under ORS 163.095;

(b) Murder under ORS 163.115;

(c) Manslaughter in any degree under ORS 163.118 or 163.125;

(d) Assault in any degree under ORS 163.160, 163.165, 163.175 or 163.185;

(e) Menacing under ORS 163.190;

(f) Recklessly endangering another person under ORS 163.195;

(g) Assaulting a public safety officer under ORS 163.208; or

(h) Intimidation in any degree under ORS 166.155 or 166.165.

[1999 c.870 §1; 2009 c.78 §57]

Note: 163.707 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.709 - Unlawful directing of light from a laser pointer.

(a) A peace officer as defined in ORS 161.015 who is acting in the course of official duty; or

(b) A uniformed private security professional as defined in ORS 181A.840 who is on duty.

(2) The offense described in this section, unlawful directing of light from a laser pointer, is a Class A misdemeanor.

(3) As used in this section, "laser pointer" means a device that emits light amplified by the stimulated emission of radiation that is visible to the human eye.

[1999 c.757 §1; 2005 c.447 §9]

Note: 163.709 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.730 - Definitions for ORS 30.866 and 163.730 to 163.750.

(1) "Alarm" means to cause apprehension or fear resulting from the perception of danger.

(2) "Coerce" means to restrain, compel or dominate by force or threat.

(3) "Contact" includes but is not limited to:

(a) Coming into the visual or physical presence of the other person;

(b) Following the other person;

(c) Waiting outside the home, property, place of work or school of the other person or of a member of that person’s family or household;

(d) Sending or making written or electronic communications in any form to the other person;

(e) Speaking with the other person by any means;

(f) Communicating with the other person through a third person;

(g) Committing a crime against the other person;

(h) Communicating with a third person who has some relationship to the other person with the intent of affecting the third person’s relationship with the other person;

(i) Communicating with business entities with the intent of affecting some right or interest of the other person;

(j) Damaging the other person’s home, property, place of work or school;

(k) Delivering directly or through a third person any object to the home, property, place of work or school of the other person; or

(L) Service of process or other legal documents unless the other person is served as provided in ORCP 7 or 9.

(4) "Household member" means any person residing in the same residence as the victim.

(5) "Immediate family" means father, mother, child, sibling, spouse, grandparent, stepparent and stepchild.

(6) "Law enforcement officer" means:

(a) A person employed in this state as a police officer by:

(A) A county sheriff, constable or marshal;

(B) A police department established by a university under ORS 352.121 or 353.125; or

(C) A municipal or state police agency; or

(b) An authorized tribal police officer as defined in ORS 181A.680.

(7) "Repeated" means two or more times.

(8) "School" means a public or private institution of learning or a child care facility.

[1993 c.626 §1; 1995 c.278 §27; 1995 c.353 §1; 2001 c.870 §1; 2007 c.71 §46; 2009 c.359 §2; 2011 c.644 §§24,66,73; 2013 c.180 §§25,26; 2015 c.174 §12]

Note: 163.730 to 163.753 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.732 - Stalking.

(a) The person knowingly alarms or coerces another person or a member of that person’s immediate family or household by engaging in repeated and unwanted contact with the other person;

(b) It is objectively reasonable for a person in the victim’s situation to have been alarmed or coerced by the contact; and

(c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victim’s immediate family or household.

(2)(a) Stalking is a Class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, stalking is a Class C felony if the person has a prior conviction for:

(A) Stalking; or

(B) Violating a court’s stalking protective order.

(c) When stalking is a Class C felony pursuant to paragraph (b) of this subsection, stalking shall be classified as a person felony and as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

[1993 c.626 §2; 1995 c.353 §2]

Note: See note under 163.730.



Section 163.735 - Citation; form.

(a) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that person’s immediate family or household thereby alarming or coercing the other person;

(b) It is objectively reasonable for a person in the victim’s situation to have been alarmed or coerced by the contact; and

(c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victim’s immediate family or household.

(2) The Department of State Police shall develop and distribute a form for the citation. The form shall be uniform throughout the state and shall contain substantially the following in addition to any other material added by the department:

______________________________________________________________________________

OFFICER:___________________

AGENCY:___________________

PETITIONER:__________________

PERSON TO BE PROTECTED IF OTHER THAN PETITIONER:______________

RESPONDENT:_________________

On behalf of petitioner, I affirm that I am a law enforcement officer in the State of Oregon.

You, the respondent, must appear at _______________ (name and location of court at which respondent is to appear) on ________ (date and time respondent is to appear in court). At this hearing, you must be prepared to establish why the court should not enter a court’s stalking protective order which shall be for an unlimited duration unless limited by law or court order. If you fail to appear at this hearing, the court shall immediately issue a warrant for your arrest and shall enter a court’s stalking protective order.

If the court issues a stalking protective order at this hearing, and while the protective order is in effect, federal law may prohibit you from:

Traveling across state lines or tribal land lines with the intent to violate this order and then violating this order.

Causing the person protected by the order, if the person is your spouse or intimate partner, to cross state lines or tribal land lines for your purpose of violating the order.

Possessing, receiving, shipping or transporting any firearm or firearm ammunition.

Whether or not a stalking protective order is in effect, federal law may prohibit you from:

Traveling across state lines or tribal land lines with the intent to injure or harass another person and during, or because of, that travel placing that person in reasonable fear of death or serious bodily injury to that person or to a member of that person’s immediate family.

Traveling across state lines or tribal land lines with the intent to injure your spouse or intimate partner and then intentionally committing a crime of violence causing bodily injury to that person.

Causing your spouse or intimate partner to travel across state lines or tribal land lines if your intent is to cause bodily injury to that person or if the travel results in your causing bodily injury to that person.

It has been alleged that you have alarmed or coerced the petitioner, or person to be protected if other than the petitioner. If you engage in contact that alarms or coerces the petitioner, or person to be protected if other than the petitioner, in violation of ORS 163.732, you may be arrested for the crime of stalking.

Date: ________Time: ________

Signed: _______________

(Respondent)

Signed: _______________

(Law enforcement officer).

______________________________________________________________________________

[1993 c.626 §3; 1995 c.353 §3; 1999 c.1052 §10]

Note: See note under 163.730.



Section 163.738 - Effect of citation; contents; hearing; court’s order; use of statements made at hearing.

(A) The name of the court at which the respondent is to appear;

(B) The name of the respondent;

(C) A copy of the stalking complaint;

(D) The date, time and place at which the citation was issued;

(E) The name of the law enforcement officer who issued the citation;

(F) The time, date and place at which the respondent is to appear in court;

(G) Notice to the respondent that failure to appear at the time, date and place set forth in the citation shall result in the respondent’s arrest and entry of a court’s stalking protective order; and

(H) Notice to the respondent of potential liability under federal law for the possession or purchase of firearms or firearm ammunition and for other acts prohibited by 18 U.S.C. 2261 to 2262.

(b) The officer shall notify the petitioner in writing of the place and time set for the hearing.

(2)(a) The hearing shall be held as indicated in the citation. At the hearing, the petitioner may appear in person or by telephonic appearance. The respondent shall be given the opportunity to show cause why a court’s stalking protective order should not be entered. The hearing may be continued for up to 30 days. The court may enter:

(A) A temporary stalking protective order pending further proceedings; or

(B) A court’s stalking protective order if the court finds by a preponderance of the evidence that:

(i) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that person’s immediate family or household thereby alarming or coercing the other person;

(ii) It is objectively reasonable for a person in the victim’s situation to have been alarmed or coerced by the contact; and

(iii) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victim’s immediate family or household.

(b) In the order, the court shall specify the conduct from which the respondent is to refrain, which may include all contact listed in ORS 163.730 and any attempt to make contact listed in ORS 163.730. The order is of unlimited duration unless limited by law. If the respondent was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the respondent’s ability to possess firearms and ammunition or engage in activities involving firearms.

(3) The circuit court may enter an order under this section against a minor respondent without appointment of a guardian ad litem.

(4) If the respondent fails to appear at the time, date and place specified in the citation, the circuit court shall issue a warrant of arrest as provided in ORS 133.110 in order to ensure the appearance of the respondent at court and shall enter a court’s stalking protective order.

(5) The circuit court may also order the respondent to undergo mental health evaluation and, if indicated by the evaluation, treatment. If the respondent is without sufficient resources to obtain the evaluation or treatment, or both, the court shall refer the respondent to the mental health agency designated by the community mental health director for evaluation or treatment, or both.

(6) If the circuit court, the mental health evaluator or any other persons have probable cause to believe that the respondent is dangerous to self or others or is unable to provide for basic personal needs, the court shall initiate commitment procedures as provided in ORS 426.070 or 426.180.

(7) A law enforcement officer shall report the results of any investigation arising from a complaint under ORS 163.744 to the district attorney within three days after presentation of the complaint.

(8) Except for purposes of impeachment, a statement made by the respondent at a hearing under this section may not be used as evidence in a prosecution for stalking as defined in ORS 163.732 or for violating a court’s stalking protective order as defined in ORS 163.750.

[1993 c.626 §4; 1995 c.353 §4; 1997 c.863 §6; 1999 c.1052 §2; 2003 c.292 §2]

Note: See note under 163.730.



Section 163.741 - Service of stalking protective order; entry of order into law enforcement data systems.

(2) Whenever a stalking protective order, as authorized by ORS 163.735 or 163.738, is served on a respondent, the person serving the order shall immediately deliver to the county sheriff a true copy of proof of service, on which it is stated that personal service of the order was made on the respondent, and a copy of the order. Proof of service may be made by affidavit or by declaration under penalty of perjury in the form required by ORCP 1 E. If service of the order is not required under subsection (1) of this section, a copy of the order must be delivered to the sheriff by the court. Upon receipt of a copy of the order and notice of completion of any required service by a member of a law enforcement agency, the county sheriff shall immediately enter the order into the Law Enforcement Data System maintained by the Department of State Police and into the databases of the National Crime Information Center of the United States Department of Justice. If the order was served on the respondent by a person other than a member of a law enforcement agency, the county sheriff shall enter the order into the Law Enforcement Data System and databases of the National Crime Information Center upon receipt of a true copy of proof of service. The sheriff shall provide the complainant with a true copy of any required proof of service. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the order may be informed of the existence and terms of the order. The order is fully enforceable in any county in this state.

(3) When a stalking protective order has been entered into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice under subsection (1) of this section, a county sheriff shall cooperate with a request from a law enforcement agency from any other jurisdiction to verify the existence of the stalking protective order or to transmit a copy of the order to the requesting jurisdiction.

(4) When a stalking protective order is terminated by order of the court, the clerk of the court shall immediately deliver a copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of the termination order, the county sheriff shall promptly remove the original order from the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice.

[1993 c.626 §5; 1999 c.1052 §3; 2007 c.255 §11; 2009 c.364 §3; 2011 c.269 §6; 2015 c.121 §25]

Note: See note under 163.730.



Section 163.744 - Initiation of action seeking citation; complaint form.

(2) The Department of State Police shall develop and distribute the form of the complaint. The form shall include the standards for reviewing the complaint and for action. The form shall be uniform throughout the state and shall include substantially the following material:

______________________________________________________________________________

STALKING COMPLAINT

Name of petitioner (person presenting complaint): _____________________

Name of person being stalked if other than the petitioner: __________________

___________________________

Name of respondent (alleged stalker):

___________________________

Description of respondent:

___________________________

___________________________

___________________________

Length of period of conduct:

___________________________

___________________________

Description of relationship (if any) between petitioner or person being stalked, if other than the petitioner, and respondent:

___________________________

___________________________

Description of contact:

___________________________

___________________________

___________________________

___________________________

___________________________

Subscribed to and affirmed by:

___________________________

(printed name of petitioner) ___________________________

Dated: ____________

______________________________________________________________________________

(3) A parent may present a complaint to protect a minor child. A guardian may present a complaint to protect a dependent person.

(4) By signing the complaint, a person is making a sworn statement for purposes of ORS 162.055 to 162.425.

[1993 c.626 §6; 1995 c.353 §5]

Note: See note under 163.730.



Section 163.747



Section 163.750 - Violating a court’s stalking protective order.

(a) The person has been served with a court’s stalking protective order as provided in ORS 30.866 or 163.738 or if further service was waived under ORS 163.741 because the person appeared before the court;

(b) The person, subsequent to the service of the order, has engaged intentionally, knowingly or recklessly in conduct prohibited by the order; and

(c) If the conduct is prohibited contact as defined in ORS 163.730 (3)(d), (e), (f), (h) or (i), the subsequent conduct has created reasonable apprehension regarding the personal safety of a person protected by the order.

(2)(a) Violating a court’s stalking protective order is a Class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, violating a court’s stalking protective order is a Class C felony if the person has a prior conviction for:

(A) Stalking; or

(B) Violating a court’s stalking protective order.

(c) When violating a court’s stalking protective order is a Class C felony pursuant to paragraph (b) of this subsection, violating a court’s stalking protective order shall be classified as a person felony and as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

[1993 c.626 §8; 1995 c.353 §7]

Note: See note under 163.730.



Section 163.753 - Immunity of officer acting in good faith.

[1993 c.626 §11; 1995 c.353 §9]

Note: See note under 163.730.



Section 163.755 - Conduct for which stalking protective order may not be issued.

(a) For conduct that is authorized or protected by the labor laws of this state or of the United States.

(b) By or on behalf of a person who is in the legal or physical custody of a law enforcement unit or is in custody under ORS chapter 419C.

(c) By or on behalf of a person not described in paragraph (b) of this subsection to or against another person who:

(A) Is a parole and probation officer or an officer, employee or agent of a law enforcement unit, a county juvenile department or the Oregon Youth Authority; and

(B) Is acting within the scope of the other person’s official duties.

(2) As used in this section, "law enforcement unit" and "parole and probation officer" have the meanings given those terms in ORS 181A.355.

[1995 c.353 §8; 2003 c.292 §1]

Note: 163.755 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SEXUAL ABUSE



Section 163.760 - Definitions for ORS 163.760 to 163.777.

(1) "Declaration under penalty of perjury," "family or household members," "interfere," "intimidate," "menace" and "molest" have the meanings given those terms in ORS 107.705.

(2) "Sexual abuse" means sexual contact with:

(a) A person who does not consent to the sexual contact; or

(b) A person who is considered incapable of consenting to a sexual act under ORS 163.315, unless the sexual contact would be lawful under ORS 163.325 or 163.345.

(3) "Sexual contact" has the meaning given that term in ORS 163.305.

[2013 c.687 §1; 2015 c.121 §21]

Note: 163.760 to 163.777 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163.763 - Petition to circuit court for relief; burden of proof.

(a) The person and the respondent are not family or household members;

(b) The respondent is at least 18 years of age; and

(c) The respondent is not prohibited from contacting the person pursuant to a foreign restraining order as defined in ORS 24.190, an order issued under ORS 30.866, 124.015, 124.020, 163.738 or 419B.845 or an order entered in a criminal action.

(2)(a) A petition seeking relief under ORS 163.760 to 163.777 must be filed in the circuit court for the county in which the petitioner or the respondent resides. The petition may be filed, without the appointment of a guardian ad litem, by a person who is at least 12 years of age or by a parent or lawful guardian of a person who is under 18 years of age.

(b) The petition must allege that:

(A) The petitioner reasonably fears for the petitioner’s physical safety with respect to the respondent; and

(B) The respondent subjected the petitioner to sexual abuse within the 180 days preceding the filing of the petition.

(c) The petition must include allegations made under oath or affirmation or a declaration under penalty of perjury.

(d) The petitioner has the burden of proving a claim under ORS 163.760 to 163.777 by a preponderance of the evidence.

(3) The following periods of time may not be counted for the purpose of computing the 180-day period described in this section and ORS 163.765:

(a) Any time during which the respondent is incarcerated.

(b) Any time during which the respondent has a principal residence more than 100 miles from the principal residence of the petitioner.

(c) Any time during which the respondent is subject to an order described in subsection (1)(c) of this section.

[2013 c.687 §2; 2015 c.121 §22]

Note: See note under 163.760.



Section 163.765 - Restraining order; service of order; request for hearing.

(a) Shall enter an order restraining the respondent from contacting the petitioner and from intimidating, molesting, interfering with or menacing the petitioner, or attempting to intimidate, molest, interfere with or menace the petitioner.

(b) If the petitioner requests, may order:

(A) That the respondent be restrained from contacting the petitioner’s children or family or household members;

(B) That the respondent be restrained from entering, or attempting to enter, a reasonable area surrounding the petitioner’s residence;

(C) That the respondent be restrained from intimidating, molesting, interfering with or menacing any children or family or household members of the petitioner, or attempting to intimidate, molest, interfere with or menace any children or family or household members of the petitioner;

(D) That the respondent be restrained from entering, or attempting to enter, any premises and a reasonable area surrounding the premises when necessary to prevent the respondent from intimidating, molesting, interfering with or menacing the petitioner or the petitioner’s children or family or household members; and

(E) Other relief necessary to provide for the safety and welfare of the petitioner or the petitioner’s children or family or household members.

(2) If the respondent is restrained from entering or attempting to enter an area surrounding the petitioner’s residence or any other premises, the restraining order must specifically describe the area or premises.

(3) When the circuit court enters a restraining order under this section, the court shall set a security amount for the violation of the order.

(4) If the circuit court enters a restraining order under subsection (1) of this section:

(a) The clerk of the court shall provide, without charge, the number of certified true copies of the petition and the restraining order necessary to provide the petitioner with one copy and to effect service and shall have a true copy of the petition and the restraining order delivered to the county sheriff for service upon the respondent, unless the circuit court finds that further service is unnecessary because the respondent appeared in person before the court. In addition and upon request by the petitioner, the clerk of the court shall provide the petitioner, without charge, two exemplified copies of the petition and the restraining order.

(b) The county sheriff shall serve the respondent personally unless the petitioner elects to have the respondent served personally by another party. Proof of service shall be made in accordance with ORS 163.773. When the restraining order does not contain the respondent’s date of birth and service is effected by the sheriff, the sheriff shall verify the respondent’s date of birth with the respondent and shall record that date on the restraining order or proof of service entered into the Law Enforcement Data System under ORS 163.773.

(5) If the county sheriff:

(a) Determines that the restraining order and petition are incomplete, the sheriff shall return the restraining order and petition to the clerk of the court. The clerk of the court shall notify the petitioner, at the address provided by the petitioner, of the error or omission.

(b) Cannot complete service within 10 days after accepting the restraining order and petition, the sheriff shall notify the petitioner, at the address provided by the petitioner, that the documents have not been served. If the petitioner does not respond within 10 days, the sheriff shall hold the restraining order and petition for future service and file a return to the clerk of the court showing that service was not completed.

(6)(a) Within 30 days after a restraining order is served under this section, the respondent may request a circuit court hearing upon any relief granted.

(b) If the respondent requests a hearing under paragraph (a) of this subsection, the clerk of the court shall notify the petitioner of the date and time of the hearing and shall supply the petitioner with a copy of the respondent’s request for a hearing. The petitioner shall give the clerk of the court information sufficient to allow such notification.

(7) If the respondent fails to request a hearing within 30 days after a restraining order is served, the restraining order is confirmed by operation of law.

(8) A restraining order entered under this section is effective for a period of one year, unless the restraining order is renewed, modified or terminated in accordance with ORS 163.760 to 163.777.

[2013 c.687 §3]

Note: See note under 163.760.



Section 163.767 - Hearing; order; certificate of compliance; consent agreement.

(2)(a) If service of a notice of hearing is inadequate to provide a party with sufficient notice of the hearing, the circuit court may extend the date of the hearing for up to five days so that the party may seek representation.

(b) If one party is represented by an attorney at the hearing, the circuit court may extend the date of the hearing for up to five days at the other party’s request so that the other party may seek representation.

(3) If the circuit court continues the restraining order issued under ORS 163.765, with or without modification, at a hearing about which the respondent received actual notice and the opportunity to be heard, the court shall include in the restraining order a certificate in substantially the following form in a separate section immediately above the signature of the judge:

______________________________________________________________________________

CERTIFICATE OF COMPLIANCE

WITH THE VIOLENCE

AGAINST WOMEN ACT OF 1994

This protective order meets all full faith and credit requirements of the Violence Against Women Act of 1994, 18 U.S.C. 2265. This court has jurisdiction over the parties and the subject matter. The respondent was afforded notice and timely opportunity to be heard as provided by the law of this jurisdiction. This protective order is valid and entitled to enforcement in this and all other jurisdictions.

______________________________________________________________________________

(4) The circuit court may approve a consent agreement if the court determines that the agreement provides sufficient protections to the petitioner. The circuit court may not approve a term in a consent agreement that provides for restraint of a party to the agreement unless the other party petitioned for and was granted a restraining order issued under ORS 163.765.

(5) A restraining order entered under this section, or a consent agreement entered into under this section, shall continue for a period of one year from the date of the restraining order issued under ORS 163.765, unless the restraining order is renewed, modified or terminated in accordance with ORS 163.775.

[2013 c.687 §4]

Note: See note under 163.760.



Section 163.770 - Appearance by telephone or electronic communication device.

(2) In determining whether to allow written notice less than 30 days before the proceeding under ORS 45.400 (2), the circuit court shall consider the expedited nature of a proceeding under ORS 163.760 to 163.777.

(3) In addition to the factors listed in ORS 45.400 (7) that would support a finding of good cause, the circuit court shall consider whether the safety or welfare of the party or witness would be threatened if testimony were required to be provided in person at a proceeding under ORS 163.760 to 163.777.

(4) A motion or good cause determination is not required for ex parte hearings held by telephone under ORS 163.765.

[2013 c.687 §5]

Note: See note under 163.760.



Section 163.773 - Enforcement of restraining order; service by sheriff; termination order; contempt proceeding.

(b) Upon receipt of a copy of the restraining order and notice of completion of any required service by a member of a law enforcement agency, the county sheriff shall immediately enter the restraining order into the Law Enforcement Data System maintained by the Department of State Police and the databases of the National Crime Information Center of the United States Department of Justice. If the petition and the restraining order were served on the respondent by a person other than a member of a law enforcement agency, the county sheriff shall enter the restraining order into the Law Enforcement Data System and the databases of the National Crime Information Center upon receipt of a true copy of proof of service. The sheriff shall provide the petitioner with a true copy of any required proof of service.

(c) Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the restraining order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the restraining order may be informed of the existence and terms of the restraining order. The restraining order is fully enforceable in any county or tribal land in this state.

(d) When a restraining order has been entered into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice under this subsection, a county sheriff shall cooperate with a request from a law enforcement agency from any other jurisdiction to verify the existence of the restraining order or to transmit a copy of the restraining order to the requesting jurisdiction.

(2) A sheriff may serve a restraining order issued under ORS 163.760 to 163.777 in the county in which the sheriff was elected and in any county that is adjacent to the county in which the sheriff was elected.

(3)(a) A sheriff may serve and enter into the Law Enforcement Data System a copy of a restraining order issued under ORS 163.760 to 163.777 that was transmitted to the sheriff by a circuit court or law enforcement agency through an electronic communication device. Before transmitting a copy of a restraining order to a sheriff under this subsection through an electronic communication device, the person transmitting the copy must receive confirmation from the sheriff’s office that an electronic communication device is available and operating.

(b) For purposes of this subsection, "electronic communication device" means a device by which any kind of electronic communication can be made, including but not limited to communication by telephonic facsimile and electronic mail.

(4) When a circuit court enters an order terminating a restraining order issued under ORS 163.760 to 163.777 before the expiration date, the clerk of the court shall immediately deliver a copy of the termination order to the county sheriff with whom the original restraining order was filed. Upon receipt of the termination order, the county sheriff shall promptly remove the original restraining order from the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice.

(5)(a) A contempt proceeding for an alleged violation of a restraining order issued under ORS 163.760 to 163.777 must be conducted by the circuit court that issued the restraining order or by the circuit court for the county in which the alleged violation of the restraining order occurs. If contempt proceedings are initiated in the circuit court for the county in which the alleged violation of the restraining order occurs, the person initiating the contempt proceedings shall file with the court a copy of the restraining order that is certified by the clerk of the court that originally issued the restraining order. Upon filing of the certified copy of the restraining order, the circuit court shall enforce the restraining order as though that court had originally issued the restraining order.

(b) Pending a contempt hearing for an alleged violation of a restraining order issued under ORS 163.760 to 163.777, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290.

(c) Service of process or other legal documents upon the petitioner is not a violation of a restraining order entered under ORS 163.760 to 163.777 if the petitioner is served as provided in ORCP 7 or 9.

[2013 c.687 §6; 2015 c.121 §23]

Note: See note under 163.760.



Section 163.775 - Renewal and modification of restraining order.

(b) A circuit court may renew a restraining order on the basis of an ex parte petition alleging facts supporting the required finding. The petition must include allegations made under oath or affirmation or a declaration under penalty of perjury. If the renewal order is granted, the provisions of ORS 163.765 (4) to (8) and 163.767 (3) apply, except that the court may hear no issue other than the basis for renewal, unless requested in the hearing request form and thereafter agreed to by the petitioner. The circuit court shall hold a hearing required under this paragraph within 21 days after the respondent’s request.

(2) At any time after the time period set forth in ORS 163.765 (6):

(a) A party may request that the circuit court modify terms in the restraining order for good cause shown.

(b) A petitioner may request that the circuit court remove terms in the restraining order or make terms in the order less restrictive. Application to the circuit court under this paragraph may be by ex parte motion.

(3) The clerk of the court shall provide without charge the number of certified true copies of the request for modification of the restraining order and notice of hearing necessary to effect service and, at the election of the party requesting the modification, shall have a true copy of the request and notice delivered to the county sheriff for service upon the other party.

(4) The county sheriff shall serve the other party with a request for modification of a restraining order under subsection (2)(a) of this section by personal service, unless the party requesting the modification elects to have the other party personally served by a private party or unless otherwise ordered by the circuit court.

(5) The provisions of ORS 163.767 (3) apply to a modification of a restraining order under this section.

(6) The clerk of the court shall deliver a copy of an order of modification entered under this section to the county sheriff for service and entry into the Law Enforcement Data System as provided in ORS 163.773.

(7)(a) The county sheriff shall serve a copy of an order of modification:

(A) Entered under subsection (2)(a) of this section by personal service on the nonrequesting party.

(B) Entered under subsection (2)(b) of this section by mailing a copy of the order of modification to the respondent by first class mail.

(b) If the order of modification recites that the respondent appeared in person before the circuit court, the necessity for service of the order and proof of service is waived.

(8) A restraining order entered under ORS 163.760 to 163.777 may not be terminated on motion of the petitioner, unless the motion is notarized.

[2013 c.687 §7; 2015 c.121 §24]

Note: See note under 163.760.



Section 163.777 - Fees or undertaking may not be required; forms and brochures.

(b) An undertaking may not be required in any proceeding under ORS 163.760 to 163.777.

(2) A proceeding under ORS 163.760 to 163.777 is in addition to any other available civil or criminal remedies.

(3)(a) After obtaining the approval of the Chief Justice of the Supreme Court, the Attorney General’s Sexual Assault Task Force shall produce:

(A) The forms for petitions and restraining orders, hearing requests and any related forms for use under ORS 163.760 to 163.777; and

(B) An instructional brochure explaining the rights set forth in ORS 163.760 to 163.777.

(b) After obtaining the approval of the Chief Justice of the Supreme Court of the forms and instructional brochures produced pursuant to this subsection, the Attorney General’s Sexual Assault Task Force shall provide the forms and copies of the instructional brochure to the clerks of the circuit court who shall make the forms and brochures available to the public.

[2013 c.687 §8]

Note: The amendments to 163.777 by section 10, chapter 687, Oregon Laws 2013, become operative July 1, 2021. See section 9, chapter 687, Oregon Laws 2013. The text that is operative on and after July 1, 2021, is set forth for the user’s convenience.
(1)(a) A filing fee, service fee or hearing fee may not be charged for proceedings seeking only the relief provided under ORS 163.760 to 163.777.

(b) An undertaking may not be required in any proceeding under ORS 163.760 to 163.777.

(2) A proceeding under ORS 163.760 to 163.777 is in addition to any other available civil or criminal remedies.

(3)(a) The State Court Administrator shall produce:

(A) The forms for petitions and restraining orders, hearing requests and any related forms for use under ORS 163.760 to 163.777; and

(B) An instructional brochure explaining the rights set forth in ORS 163.760 to 163.777.

(b) The State Court Administrator shall provide the forms and copies of the instructional brochure to the clerks of the circuit court who shall make the forms and brochures available to the public.

Note: See note under 163.760.






Chapter 163A - Sex Offender Reporting and Classification

Section 163A.005 - Definitions for ORS 163A.005 to 163A.235.

(1) "Another United States court" means a federal court, a military court, the tribal court of a federally recognized Indian tribe or a court of:

(a) A state other than Oregon;

(b) The District of Columbia;

(c) The Commonwealth of Puerto Rico;

(d) Guam;

(e) American Samoa;

(f) The Commonwealth of the Northern Mariana Islands; or

(g) The United States Virgin Islands.

(2) "Attends" means is enrolled on a full-time or part-time basis.

(3)(a) "Correctional facility" means any place used for the confinement of persons:

(A) Charged with or convicted of a crime or otherwise confined under a court order.

(B) Found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a crime.

(b) "Correctional facility" applies to a state hospital or a secure intensive community inpatient facility only as to persons detained therein charged with or convicted of a crime, or detained therein after being found guilty except for insanity under ORS 161.290 to 161.370 or responsible except for insanity under ORS 419C.411.

(4) "Institution of higher education" means a public or private educational institution that provides a program of post-secondary education.

(5) "Sex crime" means:

(a) Rape in any degree;

(b) Sodomy in any degree;

(c) Unlawful sexual penetration in any degree;

(d) Sexual abuse in any degree;

(e) Incest with a child victim;

(f) Using a child in a display of sexually explicit conduct;

(g) Encouraging child sexual abuse in any degree;

(h) Transporting child pornography into the state;

(i) Paying for viewing a child’s sexually explicit conduct;

(j) Compelling prostitution;

(k) Promoting prostitution;

(L) Kidnapping in the first degree if the victim was under 18 years of age;

(m) Contributing to the sexual delinquency of a minor;

(n) Sexual misconduct if the offender is at least 18 years of age;

(o) Possession of materials depicting sexually explicit conduct of a child in the first degree;

(p) Kidnapping in the second degree if the victim was under 18 years of age, except by a parent or by a person found to be within the jurisdiction of the juvenile court;

(q) Online sexual corruption of a child in any degree if the offender reasonably believed the child to be more than five years younger than the offender;

(r) Luring a minor, if:

(A) The offender reasonably believed the minor or, in the case of a police officer or agent of a police officer posing as a minor, the purported minor to be more than five years younger than the offender or under 16 years of age; and

(B) The court designates in the judgment that the offense is a sex crime;

(s) Sexual assault of an animal;

(t) Public indecency or private indecency, if the person has a prior conviction for a crime listed in this subsection;

(u) Trafficking in persons as described in ORS 163.266 (1)(b) or (c);

(v) Purchasing sex with a minor if the court designates the offense as a sex crime pursuant to ORS 163.413 (3)(d), or the offense is the defendant’s second or subsequent conviction under ORS 163.413 (3)(b)(B);

(w) Invasion of personal privacy in the first degree, if the court designates the offense as a sex crime pursuant to ORS 163.701 (3);

(x) Any attempt to commit any of the crimes listed in paragraphs (a) to (w) of this subsection;

(y) Burglary, when committed with intent to commit any of the offenses listed in paragraphs (a) to (w) of this subsection; or

(z) Criminal conspiracy if the offender agrees with one or more persons to engage in or cause the performance of an offense listed in paragraphs (a) to (w) of this subsection.

(6) "Sex offender" means a person who:

(a) Has been convicted of a sex crime;

(b) Has been found guilty except for insanity of a sex crime;

(c) Has been convicted in another United States court of a crime:

(A) That would constitute a sex crime if committed in this state; or

(B) For which the person would have to register as a sex offender in that court’s jurisdiction, or as required under federal law, regardless of whether the crime would constitute a sex crime in this state; or

(d) Is described in ORS 163A.025 (1).

(7) "Works" or "carries on a vocation" means full-time or part-time employment for more than 14 days within one calendar year whether financially compensated, volunteered or for the purpose of governmental or educational benefit.

[Formerly 181.805]



Section 163A.010 - Reporting by sex offender discharged, paroled or released from correctional facility or another United States jurisdiction.

(2) Subsection (3) of this section applies to a person who:

(a) Is discharged, paroled or released on any form of supervised or conditional release from a jail, prison or other correctional facility or detention facility in this state at which the person was confined as a result of:

(A) Conviction of a sex crime or a crime for which the person would have to register as a sex offender under federal law; or

(B) Having been found guilty except for insanity of a sex crime;

(b) Is paroled to this state under ORS 144.610 after being convicted in another United States court of a crime:

(A) That would constitute a sex crime if committed in this state; or

(B) For which the person would have to register as a sex offender in that court’s jurisdiction, or as required under federal law, regardless of whether the crime would constitute a sex crime in this state; or

(c) Is discharged by the court under ORS 161.329 after having been found guilty except for insanity of a sex crime.

(3)(a) A person described in subsection (2) of this section shall report, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county to which the person was discharged, paroled or released or in which the person was otherwise placed:

(A) Within 10 days following discharge, release on parole, post-prison supervision or other supervised or conditional release;

(B) Within 10 days of a change of residence;

(C) Once each year within 10 days of the person’s birth date, regardless of whether the person changed residence;

(D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(b) If a person required to report under this subsection has complied with the initial reporting requirement under paragraph (a)(A) of this subsection, the person shall subsequently report, in person, in the circumstances specified in paragraph (a) of this subsection, as applicable, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s last reported residence.

(c) Notwithstanding paragraphs (a) and (b) of this subsection, during the period of supervision or custody authorized by law, the Oregon Youth Authority may register a youth offender committed to its supervision and custody by order of the juvenile court or a person placed in its physical custody under ORS 137.124 or any other provision of law.

(d) The obligation to report under this subsection terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

(4) As part of the registration and reporting requirements of this section:

(a) The person required to report shall:

(A) Provide the information necessary to complete the sex offender registration form and sign the form as required; and

(B) Submit to the requirements described in paragraph (b) of this subsection.

(b) The Department of State Police, Oregon Youth Authority, city police department or county sheriff’s office:

(A) Shall photograph the person when the person initially reports under this section and each time the person reports annually under this section;

(B) May photograph the person or any identifying scars, marks or tattoos located on the person when the person reports under any of the circumstances described in this section; and

(C) Shall fingerprint the person if the person’s fingerprints are not included in the record file of the Department of State Police.

[Formerly 181.806]



Section 163A.015 - Reporting by sex offender discharged, released or placed on probation by court or another United States jurisdiction.

(2) Subsection (4) of this section applies to a person who is discharged, released or placed on probation:

(a) By the court after being convicted in this state of a sex crime;

(b) By a federal court after being convicted of a crime for which the person would have to register as a sex offender under federal law, regardless of whether the crime would constitute a sex crime in this state; or

(c) To or in this state under ORS 144.610 after being convicted in another United States court of a crime:

(A) That would constitute a sex crime if committed in this state; or

(B) For which the person would have to register as a sex offender in that court’s jurisdiction, regardless of whether the crime would constitute a sex crime in this state.

(3) The court shall ensure that the person completes a form that documents the person’s obligation to report under ORS 163A.010 or this section. No later than three working days after the person completes the form required by this subsection, the court shall ensure that the form is sent to the Department of State Police.

(4)(a) A person described in subsection (2) of this section shall report, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county to which the person was discharged or released or in which the person was placed on probation:

(A) Within 10 days following discharge, release or placement on probation;

(B) Within 10 days of a change of residence;

(C) Once each year within 10 days of the person’s birth date, regardless of whether the person changed residence;

(D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(b) If a person required to report under this subsection has complied with the initial reporting requirement under paragraph (a)(A) of this subsection, the person shall subsequently report, in person, in the circumstances specified in paragraph (a) of this subsection, as applicable, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s last reported residence.

(c) The obligation to report under this subsection terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

(5) As part of the registration and reporting requirements of this section:

(a) The person required to report shall:

(A) Provide the information necessary to complete the sex offender registration form and sign the form as required; and

(B) Submit to the requirements described in paragraph (b) of this subsection.

(b) The Department of State Police, the city police department or the county sheriff’s office:

(A) Shall photograph the person when the person initially reports under this section and each time the person reports annually under this section;

(B) May photograph the person or any identifying scars, marks or tattoos located on the person when the person reports under any of the circumstances described in this section; and

(C) Shall fingerprint the person if the person’s fingerprints are not included in the record file of the Department of State Police.

[Formerly 181.807]



Section 163A.020 - Reporting by sex offender upon moving into state; reporting by certain nonresidents and certain residents.

(A) No later than 10 days after moving into this state;

(B) Within 10 days of a change of residence;

(C) Once each year within 10 days of the person’s birth date, regardless of whether the person changed residence;

(D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(b) If a person required to report under this subsection has complied with the initial reporting requirement under paragraph (a)(A) of this subsection, the person shall subsequently report, in person, in the circumstances specified in paragraph (a) of this subsection, as applicable, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s last reported residence.

(2)(a) When a person described in ORS 163A.010 (2) or 163A.015 (2) or subsection (6) of this section attends school or works in this state, resides in another state and is not otherwise required by ORS 163A.010, 163A.015 or 163A.025 to report, the person shall report, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county in which the school or place of work is located, no later than 10 days after:

(A) The first day of school attendance or the 14th day of employment in this state; and

(B) A change in school enrollment or employment.

(b) As used in this subsection, "attends school" means enrollment in any type of school on a full-time or part-time basis.

(3)(a) When a person described in subsection (6) of this section resides in this state at the time of the conviction or adjudication giving rise to the obligation to report, continues to reside in this state following the conviction or adjudication and is not otherwise required by ORS 163A.010, 163A.015 or 163A.025 to report, the person shall report, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s residence:

(A) Within 10 days following:

(i) Discharge, release on parole or release on any form of supervised or conditional release, from a jail, prison or other correctional facility or detention facility; or

(ii) Discharge, release or placement on probation, by another United States court;

(B) Within 10 days of a change of residence;

(C) Once each year within 10 days of the person’s birth date, regardless of whether the person has changed residence;

(D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(b) If a person required to report under this subsection has complied with the applicable initial reporting requirement under paragraph (a)(A) of this subsection, the person shall subsequently report, in person, in the circumstances specified in paragraph (a) of this subsection, as applicable, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s last reported residence.

(4) When a person reports under this section, the agency to which the person reports shall complete a sex offender registration form concerning the person.

(5) The obligation to report under this section terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

(6) Subsections (1) to (5) of this section apply to a person convicted in another United States court of a crime:

(a) That would constitute a sex crime if committed in this state; or

(b) For which the person would have to register as a sex offender in that court’s jurisdiction, or as required under federal law, regardless of whether the crime would constitute a sex crime in this state.

(7) As part of the registration and reporting requirements of this section:

(a) The person required to report shall:

(A) Provide the information necessary to complete the sex offender registration form and sign the form as required; and

(B) Submit to the requirements described in paragraph (b) of this subsection.

(b) The Department of State Police, the city police department or the county sheriff’s office:

(A) Shall photograph the person when the person initially reports under this section, each time the person reports annually under subsection (1)(a)(C) or (3)(a)(C) of this section and each time the person reports under subsection (2)(a)(B) of this section;

(B) May photograph the person or any identifying scars, marks or tattoos located on the person when the person reports under any of the circumstances described in this section; and

(C) Shall fingerprint the person if the person’s fingerprints are not included in the record file of the Department of State Police.

[Formerly 181.808]



Section 163A.025 - Reporting by sex offender adjudicated in juvenile court.

(a) Who has been ordered under ORS 163A.030 to report as a sex offender; or

(b) Who has been found in a juvenile adjudication in another United States court to have committed an act while the person was under 18 years of age that would constitute a felony sex crime if committed in this state by an adult.

(2) A person described in subsection (1) of this section who resides in this state shall make an initial report, in person, to the Department of State Police, a city police department or a county sheriff’s office as follows:

(a) The person shall report no later than 10 days after the date of the termination of juvenile court jurisdiction over the person or, if the person is placed under the jurisdiction of the Psychiatric Security Review Board, no later than 10 days after the date the person is discharged from the jurisdiction of the board; or

(b) If the person is adjudicated for the act giving rise to the obligation to report in another United States court and the person is found to have committed an act that if committed by an adult in this state would constitute:

(A) A Class A or Class B felony sex crime:

(i) If the person is not a resident of this state at the time of the adjudication, the person shall make the initial report to the Department of State Police in Marion County, Oregon, no later than 10 days after the date the person moves into this state; or

(ii) If the person is a resident of this state at the time of the adjudication, the person shall make the initial report to the Department of State Police in Marion County, Oregon, no later than 10 days after the date the person is discharged, released or placed on probation or any other form of supervised or conditional release by the other United States court or, if the person is confined in a correctional facility by the other United States court, no later than 10 days after the date the person is discharged or otherwise released from the facility.

(B) A Class C felony sex crime:

(i) If the person is not a resident of this state at the time of the adjudication, the person shall make the initial report to the Department of State Police in Marion County, Oregon, no later than six months after the date the person moves into this state; or

(ii) If the person is a resident of this state at the time of the adjudication, the person shall make the initial report to the Department of State Police in Marion County, Oregon, no later than 10 days after the date the person is discharged, released or placed on probation or any other form of supervised or conditional release by the other United States court or, if the person is confined in a correctional facility by the other United States court, no later than 10 days after the date the person is discharged or otherwise released from the facility.

(3) After making the initial report described in subsection (2) of this section, the person shall report, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s last reported residence:

(a) Within 10 days of a change of residence;

(b) Once each year within 10 days of the person’s birth date, regardless of whether the person changed residence;

(c) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

(d) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

(4) When a person described in subsection (1) of this section attends school or works in this state, resides in another state and is not otherwise required to report as a sex offender under this section or ORS 163A.010, 163A.015 or 163A.020, the person shall report, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county in which the person attends school or works, no later than 10 days after:

(a) The first day of school attendance or the 14th day of employment in this state; and

(b) A change in school enrollment or employment.

(5) The agency to which a person reports under this section shall complete a sex offender registration form concerning the person when the person reports under this section.

(6) As part of the registration and reporting requirements of this section:

(a) The person required to report shall:

(A) Provide the information necessary to complete the sex offender registration form and sign the form as required; and

(B) Submit to the requirements described in paragraph (b) of this subsection.

(b) The Department of State Police, Oregon Youth Authority, county juvenile department, city police department or county sheriff’s office:

(A) Shall photograph the person when the person initially reports under this section and each time the person reports annually under this section;

(B) May photograph the person or any identifying scars, marks or tattoos located on the person when the person reports under any of the circumstances described in this section; and

(C) Shall fingerprint the person if the person’s fingerprints are not included in the record file of the Department of State Police.

(7) The obligation to report under this section is terminated if the adjudication that gave rise to the obligation is reversed or vacated.

(8) Notwithstanding subsections (2) and (3) of this section:

(a) The Oregon Youth Authority may register a youth offender committed to its custody and supervision by order of the juvenile court or a person placed in its physical custody under ORS 137.124 or any other provision of law.

(b) A county juvenile department may register a youth offender or young person, as those terms are defined in ORS 419A.004.

[Formerly 181.809]



Section 163A.030 - Hearing on issue of reporting by sex offender adjudicated in juvenile court.

(b) The hearing described in paragraph (a) of this subsection must be held during the six-month period before:

(A) The termination of juvenile court jurisdiction over the person; or

(B) The person is discharged from the jurisdiction of the Psychiatric Security Review Board, if the person was placed under the jurisdiction of the board.

(c) The court shall notify the person of the person’s right to a hearing under this section upon finding the person within the jurisdiction of the juvenile court under ORS 419C.005.

(d) The county or state agency responsible for supervising the person shall notify the person when the agency determines that termination of jurisdiction will occur within six months.

(e) A petition requesting a hearing may be filed under this section by the person within six months of the termination date if the date has been set by the court, or within six months of the projected termination date provided to the person by the supervising agency.

(2) The district attorney shall notify the victim prior to the hearing of the right to appear and the right to be heard under ORS 419C.273.

(3) At the hearing described in subsection (1) of this section:

(a) The district attorney, the victim, the person and the juvenile court counselor or a representative of the Oregon Youth Authority shall have an opportunity to be heard.

(b) The person who is the subject of the hearing has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public. If the court finds that the person has not met the burden of proof, the court shall enter an order requiring the person to report as a sex offender under ORS 163A.025.

(4) In determining whether the person has met the burden of proof, the juvenile court may consider but need not be limited to considering:

(a) The extent and impact of any physical or emotional injury to the victim;

(b) The nature of the act that subjected the person to the duty of reporting as a sex offender;

(c) Whether the person used or threatened to use force in committing the act;

(d) Whether the act was premeditated;

(e) Whether the person took advantage of a position of authority or trust in committing the act;

(f) The age of any victim at the time of the act, the age difference between any victim and the person and the number of victims;

(g) The vulnerability of the victim;

(h) Other acts committed by the person that would be crimes if committed by an adult and criminal activities engaged in by the person before and after the adjudication;

(i) Statements, documents and recommendations by or on behalf of the victim or the parents of the victim;

(j) The person’s willingness to accept personal responsibility for the act and personal accountability for the consequences of the act;

(k) The person’s ability and efforts to pay the victim’s expenses for counseling and other trauma-related expenses or other efforts to mitigate the effects of the act;

(L) Whether the person has participated in and satisfactorily completed a sex offender treatment program or any other intervention, and if so the juvenile court may also consider:

(A) The availability, duration and extent of the treatment activities;

(B) Reports and recommendations from the providers of the treatment;

(C) The person’s compliance with court, board or supervision requirements regarding treatment; and

(D) The quality and thoroughness of the treatment program;

(m) The person’s academic and employment history;

(n) The person’s use of drugs or alcohol before and after the adjudication;

(o) The person’s history of public or private indecency;

(p) The person’s compliance with and success in completing the terms of supervision;

(q) The results of psychological examinations of the person;

(r) The protection afforded the public by the continued existence of the records; and

(s) Any other relevant factors.

(5) In a hearing under this section, the juvenile court may receive testimony, reports and other evidence, without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585, if the evidence is relevant evidence related to the determination and findings required under this section. As used in this subsection, "relevant evidence" has the meaning given that term in ORS 40.150.

(6)(a) In a hearing under this section, the juvenile court shall review:

(A) Evaluations and treatment records concerning the person conducted by a clinician or program operating under the standards of practice for the evaluation and treatment of juvenile sex offenders adopted by the Sex Offender Treatment Board under ORS 675.400, and recommendations contained therein regarding the need for the person to register in order to protect the public from future sex crimes; and

(B) All examination preparation material and examination records from polygraph examinations conducted by or for the treatment provider, juvenile department or Oregon Youth Authority.

(b) Any records and materials to be reviewed by the court under this subsection shall be released and disclosed to the court, district attorney, person’s attorney and to the Oregon Youth Authority or juvenile department that is responsible for the supervision of the person, no less than 15 days prior to any hearing held under this section.

(7) When the juvenile court enters an order described in subsection (3)(b) of this section, the court shall ensure that the person completes a form that documents the person’s obligation to report under ORS 163A.025. No later than three business days after the person completes the form required by this subsection, the court shall ensure that the form is sent to the Department of State Police.

(8)(a) A person who is the subject of a hearing under this section has the right to be represented by suitable legal counsel possessing skills and experience commensurate with the nature and complexity of the case, to consult with counsel prior to the hearing and, if financially eligible, to have suitable counsel appointed at state expense.

(b) In order to comply with the right to counsel under paragraph (a) of this subsection, the court may:

(A) Continue the appointment of the attorney appointed under ORS 419C.200 at the time of disposition;

(B) Set a date prior to the hearing under this section in order to reappoint the attorney appointed under ORS 419C.200; or

(C) Appoint or reappoint an attorney at any time in response to a request by the person who is the subject of a hearing under this section.

(9) Notwithstanding ORS 419C.005 (4)(e), the juvenile court retains jurisdiction over a person for purposes of this section.

[2015 c.820 §31]



Section 163A.035 - Registration forms; Department of State Police to provide; distribution of information; rules; fee.

(2) The department shall enter into the Law Enforcement Data System the sex offender information obtained from the sex offender registration forms. If a conviction or adjudication that gave rise to the registration obligation is reversed or vacated or if the registrant is pardoned, the department shall remove from the Law Enforcement Data System the sex offender information obtained from the form.

(3) The Law Enforcement Data System may send sex offender information to the National Crime Information Center as part of the national sex offender registry in accordance with appropriate state and federal procedures.

(4) If the person is no longer under supervision, the department shall verify the residence address of a person determined to be a sexually violent dangerous offender as defined in ORS 137.765 every 90 days by mailing a verification form to the person at the person’s last reported residence address. No later than 10 days after receiving the form, the person shall sign and return the form to the department.

(5) The department shall assess a person who is required to report under ORS 163A.010, 163A.015, 163A.020 or 163A.025 and who is not under supervision a fee of $70 each year. Moneys received by the department under this subsection are continuously appropriated to the department for the purpose of carrying out the department’s duties under ORS 163A.005 to 163A.235.

[Formerly 181.810]



Section 163A.040 - Failure to report as sex offender; defense.

(a) Fails to make the initial report to an agency;

(b) Fails to report when the person works at, carries on a vocation at or attends an institution of higher education;

(c) Fails to report following a change of school enrollment or employment status, including enrollment, employment or vocation status at an institution of higher education;

(d) Moves to a new residence and fails to report the move and the person’s new address;

(e) Fails to make an annual report;

(f) Fails to provide complete and accurate information;

(g) Fails to sign the sex offender registration form as required;

(h) Fails or refuses to participate in a sex offender risk assessment as directed by the State Board of Parole and Post-Prison Supervision, Psychiatric Security Review Board, Oregon Health Authority or supervisory authority; or

(i) Fails to submit to fingerprinting or to having a photograph taken of the person’s face, identifying scars, marks or tattoos.

(2)(a) It is an affirmative defense to a charge of failure to report under subsection (1)(d) of this section by a person required to report under ORS 163A.010 (3)(a)(B), 163A.015 (4)(a)(B) or 163A.025 (3)(a) that the person reported, in person, within 10 days of a change of residence to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s new residence, if the person otherwise complied with all reporting requirements.

(b) It is an affirmative defense to a charge of failure to report under subsection (1)(a) of this section by a person required to report under ORS 163A.025 (2)(b)(A)(i) that the person reported, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s new residence, within 10 days of moving into this state.

(c) It is an affirmative defense to a charge of failure to report under subsection (1)(a) of this section by a person required to report under ORS 163A.025 (2)(b)(B)(i) that the person reported, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s new residence, within six months of moving into this state.

(d) It is an affirmative defense to a charge of failure to report under subsection (1) of this section by a person required to report under ORS 163A.025 (2)(b)(A)(ii) or (B)(ii) or (3) that the person reported, in person, to the Department of State Police, a city police department or a county sheriff’s office, in the county of the person’s residence, if the person otherwise complied with all reporting requirements.

(e) It is an affirmative defense to a charge of failure to report under subsection (1) of this section by a person required to report under ORS 163A.010 (3) that the person reported to the Oregon Youth Authority if the person establishes that the authority registered the person under ORS 163A.010 (3)(c).

(f) It is an affirmative defense to a charge of failure to report under subsection (1) of this section by a person required to report under ORS 163A.025 (2) or (3) that the person reported to the Oregon Youth Authority or a county juvenile department if the person establishes that the authority or department registered the person under ORS 163A.025 (8).

(3)(a) Except as otherwise provided in paragraph (b) of this subsection, failure to report as a sex offender is a Class A misdemeanor.

(b) Failure to report as a sex offender is a Class C felony if the person violates:

(A) Subsection (1)(a) of this section; or

(B) Subsection (1)(b), (c), (d) or (g) of this section and the crime for which the person is required to report is a felony.

(4) A person who fails to sign and return an address verification form as required by ORS 163A.035 (4) commits a violation.

[Formerly 181.812]



Section 163A.045 - Purpose of sex offender reporting obligation; rules.

(2) The Department of State Police may adopt rules to carry out the responsibilities of the department under ORS 163A.005 to 163A.235.

[Formerly 181.814]



Section 163A.050 - Notice of reporting obligation to be given at sentencing; procedure at intake.

(2) At the initial intake for incarceration or release on any type of supervised release, the sex offender shall complete a form that documents the offender’s obligation to report under ORS 163A.010 or 163A.015 and the effect described in ORS 163A.115 of failing to submit to a sex offender risk assessment. The Department of State Police shall develop and provide the form. No later than three working days after the sex offender completes the form, the person responsible for the intake process shall send the form to the Department of State Police.

[Formerly 181.815]



Section 163A.055 - Notice required when offender moves to another state.

[Formerly 181.816]



Section 163A.060 - Offender profiling.

(a) Presentence investigations;

(b) Violation reports;

(c) Parole and probation orders;

(d) Conditions of parole and probation and other corrections records;

(e) Sex offender risk assessments; and

(f) Any other information that the supervising agency or the agency making the classification or designation determines is appropriate disclosure of which is not otherwise prohibited by law.

(2) The Oregon Youth Authority and county juvenile departments shall provide access to information in their files to the Oregon State Police for the purpose of offender profiling.

(3)(a) Except as otherwise provided by law, the Oregon State Police may not disclose information received under subsection (1) or (2) of this section.

(b) The Department of State Police may release information on the methodology of offenses and behavior profiles derived from information received under subsection (1) or (2) of this section to local law enforcement agencies.

[Formerly 181.817]



Section 163A.065 - Immunity.

[Formerly 181.818]



Section 163A.100 - Risk assessment methodology; rules.

(1) A level one sex offender who presents the lowest risk of reoffending and requires a limited range of notification.

(2) A level two sex offender who presents a moderate risk of reoffending and requires a moderate range of notification.

(3) A level three sex offender who presents the highest risk of reoffending and requires the widest range of notification.

[Formerly 181.800]



Section 163A.105 - When risk assessments performed; classification into risk level.

(2) When a person convicted of a sex crime is sentenced to a term of incarceration in a jail, or is discharged, released or placed on probation by the court, the supervisory authority as defined in ORS 144.087 shall assess the person utilizing the risk assessment methodology described in ORS 163A.100 and apply the results of the assessment to place the person in one of the levels described in ORS 163A.100 no later than 60 days after the person is released from jail or discharged, released or placed on probation by the court.

(3)(a) When a person is found guilty except for insanity of a sex crime, the Psychiatric Security Review Board or the Oregon Health Authority shall assess the person utilizing the risk assessment methodology described in ORS 163A.100 and apply the results of the assessment to place the person in one of the levels described in ORS 163A.100 no later than 60 days after the person is:

(A) Placed on conditional release by the Psychiatric Security Review Board or the Oregon Health Authority;

(B) Discharged from the jurisdiction of the Psychiatric Security Review Board or the Oregon Health Authority;

(C) Placed on conditional release by the court pursuant to ORS 161.327; or

(D) Discharged by the court pursuant to ORS 161.329.

(b) If the State Board of Parole and Post-Prison Supervision previously completed a risk assessment and assigned a classification level described in ORS 163A.100 for a person described in paragraph (a) of this subsection, the Psychiatric Security Review Board or the Oregon Health Authority need not complete a reassessment for an initial classification.

(c) The court shall notify the Psychiatric Security Review Board when the court conditionally releases or discharges a person described in paragraph (a) of this subsection.

(d) The Psychiatric Security Review Board or the Oregon Health Authority shall notify the State Board of Parole and Post-Prison Supervision no later than seven days after the Psychiatric Security Review Board or the authority conditionally releases or discharges a person who has a prior sex crime conviction that obligates the person to report as a sex offender, unless the person has also been found guilty except for insanity of a sex crime that obligates the person to report as a sex offender.

(4) Within 60 days after the event triggering the obligation to make an initial report, the State Board of Parole and Post-Prison Supervision shall assess a person utilizing the risk assessment methodology described in ORS 163A.100 and apply the results of the assessment to place the person in one of the levels described in ORS 163A.100 if the person:

(a) Has been convicted in another United States court of a crime:

(A) That would constitute a sex crime if committed in this state; or

(B) For which the person would have to register as a sex offender in that court’s jurisdiction, or as required under federal law, regardless of whether the crime would constitute a sex crime in this state; or

(b) Has been convicted of a sex crime and was sentenced to a term of imprisonment in a Department of Corrections institution for that sex crime, but was not subjected to a risk assessment utilizing the risk assessment methodology described in ORS 163A.100 before release under subsection (1) of this section.

(5) When the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board, the Oregon Health Authority or a supervisory authority applies the results of a risk assessment to place a person in one of the levels described in ORS 163A.100, the agency shall notify the Department of State Police of the results of the risk assessment within three business days after the agency’s classification. Upon receipt, the Department of State Police shall enter the results of the risk assessment into the Law Enforcement Data System.

[Formerly 181.801]



Section 163A.110 - Applicability of ORS 163A.105.

(2) As used in this section and ORS 163A.105, "event triggering the obligation to make an initial report" means:

(a) If the initial report is described in ORS 163A.010 (3)(a)(A):

(A) Discharge, parole or release on any form of supervised or conditional release from a jail, prison or other correctional facility in this state;

(B) Parole to this state under ORS 144.610 after being convicted in another United States court of a crime that would constitute a sex crime if committed in this state; or

(C) Discharge by the court under ORS 161.329.

(b) If the initial report is described in ORS 163A.015 (4)(a)(A), discharge, release or placement on probation:

(A) By the court; or

(B) To or in this state under ORS 144.610 after being convicted in another United States court of a crime that would constitute a sex crime if committed in this state.

(c) If the initial report is described in ORS 163A.020 (1)(a)(A), moving into this state.

(d) If the initial report is described in ORS 163A.020 (2)(a)(A), the first day of school attendance or the 14th day of employment in this state.

(e) If the initial report is described in ORS 163A.020 (3)(a)(A):

(A) Discharge, release on parole or release on any form of supervised or conditional release, from a jail, prison or other correctional facility or detention facility; or

(B) Discharge, release or placement on probation, by another United States court. [Formerly 181.802]

Note: Section 7, chapter 708, Oregon Laws 2013, provides:

Sec. 7. Existing registrants. (1) As used in this section and sections 19 to 21 of this 2015 Act [163A.200 to 163A.210]:

(a) "Event triggering the obligation to make an initial report" has the meaning given that term in ORS 181.802 [renumbered 163A.110].

(b) "Existing registrant" means a person for whom the event triggering the obligation to make an initial report under ORS 181.806 (3)(a)(A), 181.807 (4)(a)(A) or 181.808 (1)(a)(A), (2)(a)(A) or (3)(a)(A) [renumbered 163A.010 (3)(a)(A), 163A.015 (4)(a)(A) or 163A.020 (1)(a)(A), (2)(a)(A) or (3)(a)(A)] occurs before January 1, 2014.

(2)(a) No later than December 1, 2018, the State Board of Parole and Post-Prison Supervision shall classify existing registrants in one of the levels described in ORS 181.800 [renumbered 163A.100]. No later than February 1, 2019, the Department of State Police shall enter the results of the classifications described in this section into the Law Enforcement Data System.

(b) The board shall classify an existing registrant as a level three sex offender under ORS 181.800 (3), if:

(A) The person was previously designated a predatory sex offender and the designation was made after the person was afforded notice and an opportunity to be heard as to all factual questions at a meaningful time and in a meaningful manner; or

(B) The person is a sexually violent dangerous offender under ORS 137.765.

(c) The Psychiatric Security Review Board may complete the risk assessment of an existing registrant who is under the jurisdiction of the Psychiatric Security Review Board or the Oregon Health Authority, regardless of whether the person has been found guilty except for insanity of a sex crime or was previously convicted of a sex crime, if the State Board of Parole and Post-Prison Supervision and the Psychiatric Security Review Board mutually agree that the Psychiatric Security Review Board has adequate resources to perform the assessment and that the performance of the assessment by the Psychiatric Security Review Board would assist in classifying the existing registrant in a more timely manner.

(3) As soon as practicable following the classification of an existing registrant under this section, the classifying board shall notify the person of the classification by mail.

(4)(a) An existing registrant who seeks review of a classification made under this section may petition the classifying board for review. The petition may be filed no later than 60 days after the board provides the notice described in subsection (3) of this section.

(b) Upon receipt of a petition described in this subsection, the classifying board shall afford the person an opportunity to be heard as to all factual questions related to the classification.

(c) After providing the person with notice and an opportunity to be heard in accordance with this subsection, the board shall classify the person in accordance with the classifications described in ORS 181.800, based on all of the information available to the classifying board.

(5) The boards shall adopt rules to carry out the provisions of this section.

(6) An existing registrant may not petition for reclassification or relief from the obligation to report as a sex offender as provided in ORS 181.821 [renumbered 163A.125] until either all existing registrants have been classified in one of the levels described in ORS 181.800 or December 1, 2018, whichever occurs first.

(7) Notwithstanding ORS 181.837 [renumbered 163A.225] or any other provision of law, the Department of State Police may until December 1, 2018, continue to use the Internet to make information available to the public concerning any adult sex offender designated as predatory as authorized by the law in effect on December 31, 2013.

(8) If the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board does not classify an existing registrant under ORS 181.800 because the person has failed or refused to participate in a sex offender risk assessment as directed by the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board, the person is, by operation of law, classified as a level three sex offender under ORS 181.800 (3) as of January 1, 2019.

[2013 c.708 §7; 2015 c.820 §27]



Section 163A.115 - When certain classification required; persons ineligible for relief from reporting obligation.

(1) A person who is a sexually violent dangerous offender under ORS 137.765:

(a) Must be classified as a level three sex offender under ORS 163A.100 (3); and

(b) Is not eligible for relief from the obligation to report as a sex offender or reclassification as a level two sex offender under ORS 163A.100 (2), pursuant to a petition filed under ORS 163A.125.

(2) A person who has been convicted or found guilty except for insanity of one of the following offenses is not eligible for relief from the obligation to report as a sex offender pursuant to a petition filed under ORS 163A.125 (1):

(a) Rape in the first degree;

(b) Sodomy in the first degree;

(c) Unlawful sexual penetration in the first degree;

(d) Kidnapping in the first degree as described in ORS 163.235 (1)(e) or when the victim is under 18 years of age; or

(e) Burglary in the first degree when committed with the intent to commit any of the offenses listed in ORS 163A.005 (5)(a) to (w).

(3) A person classified as a level three sex offender under section 7 (2)(b), chapter 708, Oregon Laws 2013, is not eligible for relief from the obligation to report as a sex offender pursuant to a petition filed under ORS 163A.125 (1). [Formerly 181.803]

Note: Section 35, chapter 708, Oregon Laws 2013, provides:

Sec. 35. (1) Sections 4 to 6 of this 2013 Act [163A.115, 163A.125 and 163A.215] apply to persons for whom the event triggering the obligation to make an initial report, as defined in section 3 of this 2013 Act [163A.110], occurs on or after January 1, 2014.

(2) Notwithstanding section 7 or 38 of this 2013 Act or any other provision of law, notification to the public for persons for whom the event triggering the obligation to make an initial report, as defined in section 3 of this 2013 Act, occurs before January 1, 2014, shall continue to be governed by the law in effect on December 31, 2013.

[2013 c.708 §35]

Note: The amendments to section 35, chapter 708, Oregon Laws 2013, by section 36, chapter 708, Oregon Laws 2013, become operative January 1, 2019. See section 37, chapter 708, Oregon Laws 2013, as amended by section 29, chapter 820, Oregon Laws 2015. The text that is operative on and after January 1, 2019, is set forth for the user’s convenience.

Sec. 35. Sections 4 to 6 of this 2013 Act [163A.115, 163A.125 and 163A.215] apply to persons for whom the event triggering the obligation to make an initial report, as defined in section 3 of this 2013 Act [163A.110], occurs before, on or after January 1, 2014.



Section 163A.120 - Relief from reporting obligation.

(A) The person has only one conviction for a sex crime;

(B) The sex crime was a misdemeanor or Class C felony or, if committed in another state, would have been a misdemeanor or Class C felony if committed in this state; and

(C) The person has not been determined to be a predatory sex offender prior to January 1, 2014.

(b)(A) Except as otherwise provided in this paragraph, the petition must be filed in the circuit court of the county in which the person was convicted of the sex crime.

(B) If the person was convicted of the sex crime in another state, the petition must be filed in the circuit court of the county in which the person resides.

(c) The district attorney of the county in which the petition is filed shall be named and served as the respondent in the petition.

(2) The court shall hold a hearing on the petition. In determining whether to grant the relief requested, the court shall consider:

(a) The nature of the offense that required reporting;

(b) The age and number of victims;

(c) The degree of violence involved in the offense;

(d) Other criminal and relevant noncriminal behavior of the petitioner both before and after the conviction that required reporting;

(e) The period of time during which the petitioner has not reoffended;

(f) Whether the petitioner has successfully completed a court-approved sex offender treatment program; and

(g) Any other relevant factors.

(3) If the court is satisfied by clear and convincing evidence that the petitioner is rehabilitated and that the petitioner does not pose a threat to the safety of the public, the court shall enter an order relieving the petitioner of the duty to report. When the court enters an order under this subsection, the petitioner shall send a certified copy of the court order to the Department of State Police.

[Formerly 181.820]

Note: 163A.120 (formerly 181.820) is repealed January 1, 2019. See section 34, chapter 708, Oregon Laws 2013, as amended by section 28, chapter 820, Oregon Laws 2015.



Section 163A.125 - Relief from reporting obligation for sex offenders classified under ORS 163A.100; reclassification; procedure.

(b) A person who is required to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020 due to being found guilty except for insanity under ORS 161.295 for a sex crime, and is classified as a level one sex offender under ORS 163A.100 (1), may petition the Psychiatric Security Review Board to relieve the person from the obligation to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020.

(c)(A) Except as otherwise provided in subparagraph (B) of this paragraph, a person described in paragraph (a) or (b) of this subsection may file the petition no sooner than five years after the date supervision for the sex crime is terminated or, if the person was not subject to supervision for the sex crime, five years after the date the person was discharged from the jurisdiction of the court, Psychiatric Security Review Board or Oregon Health Authority.

(B) A person who was reclassified under subsection (2) of this section from a level two sex offender under ORS 163A.100 (2) to a level one sex offender under ORS 163A.100 (1) may file the petition no sooner than five years after the date of reclassification.

(d) Notwithstanding paragraph (c) of this subsection, if a person is required to report because of a conviction or finding of guilty except for insanity from another United States court as that term is defined in ORS 163A.005, the person may not petition for relief from reporting as a sex offender in Oregon unless the laws of the jurisdiction where the person was convicted or found guilty except for insanity would permit a petition for relief from reporting as a sex offender.

(2)(a) A person who is required to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020 due to a conviction for a sex crime and is classified as a level three sex offender under ORS 163A.100 (3) may petition the State Board of Parole and Post-Prison Supervision to reclassify the person as a level two sex offender under ORS 163A.100 (2).

(b) A person who is required to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020 due to being found guilty except for insanity under ORS 161.295 for a sex crime, and is classified as a level three sex offender under ORS 163A.100 (3), may petition the Psychiatric Security Review Board to reclassify the person as a level two sex offender under ORS 163A.100 (2).

(c) A person who is required to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020 due to a conviction for a sex crime and is classified as a level two sex offender under ORS 163A.100 (2) may petition the State Board of Parole and Post-Prison Supervision to reclassify the person as a level one sex offender under ORS 163A.100 (1).

(d) A person who is required to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020 due to being found guilty except for insanity under ORS 161.295 for a sex crime, and is classified as a level two sex offender under ORS 163A.100 (2), may petition the Psychiatric Security Review Board to reclassify the person as a level one sex offender under ORS 163A.100 (1).

(e) The petition described in this subsection may be filed no sooner than 10 years after the date supervision for the sex crime is terminated or, if the person was not subject to supervision for the sex crime, 10 years after the date the person was discharged from the jurisdiction of the court, Psychiatric Security Review Board or Oregon Health Authority.

(3)(a) The State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board shall deny a petition filed under this section if, at any time after the person is convicted or found guilty except for insanity of a sex crime, the person is convicted of or found guilty except for insanity of a person felony or a person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission.

(b) The appropriate board shall deny a petition filed under subsection (2)(c) or (d) of this section if the board has previously reclassified the person as a level two sex offender under ORS 163A.100 (2) as the result of a petition filed under subsection (2)(a) or (b) of this section.

(4)(a) Except as otherwise provided in subsection (3) of this section, if a person files a petition under subsection (1) of this section, the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board shall hold a hearing. At the hearing, the board shall enter an order relieving the person of the obligation to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020 if the board determines, by clear and convincing evidence, that the person:

(A) Is statistically unlikely to reoffend; and

(B) Does not pose a threat to the safety of the public.

(b)(A) Except as otherwise provided in subsection (3) of this section, if a person files a petition under subsection (2)(a) or (b) of this section, the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board shall hold a hearing. At the hearing, the board shall enter an order reclassifying the person as a level two sex offender under ORS 163A.100 (2) if, after completion of a new risk assessment utilizing the risk assessment methodology described in ORS 163A.100, the person is classified as presenting a low or moderate risk of reoffending and the board determines that a lower level of notification is sufficient to protect public safety.

(B) Except as otherwise provided in subsection (3) of this section, if a person files a petition under subsection (2)(c) or (d) of this section, the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board shall hold a hearing. At the hearing, the board shall enter an order reclassifying the person as a level one sex offender under ORS 163A.100 (1) if, after completion of a new risk assessment utilizing the risk assessment methodology described in ORS 163A.100, the person is classified as presenting a low risk of reoffending and the board determines that a lower level of notification is sufficient to protect public safety.

(5) In making the determinations described in subsection (4) of this section, the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board shall consider:

(a) The nature of and degree of violence involved in the offense that requires reporting;

(b) The age and number of victims of the offense that requires reporting;

(c) The age of the person at the time of the offense that requires reporting;

(d) The length of time since the offense that requires reporting and the time period during which the person has not reoffended;

(e) The person’s performance on supervision for the offense that requires reporting;

(f) Whether the person has participated in or successfully completed a court-approved sex offender treatment program or any other rehabilitative programs;

(g) The person’s stability in employment and housing;

(h) The person’s community and personal support system;

(i) Other criminal and relevant noncriminal behavior of the person both before and after the offense that requires reporting; and

(j) Any other relevant factors.

(6)(a) The Attorney General may represent the state at a hearing conducted under this section unless the district attorney of the county in which the person was convicted or, if the conviction for which the person is required to report as a sex offender was entered in another United States court, the district attorney of the county in which the person resides, elects to represent the state.

(b) If a district attorney elects to represent the state, the district attorney shall give timely written notice of the election to the Attorney General, the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board and the person who is the subject of the hearing.

(c) If the district attorney declines to represent the state, the district attorney shall cooperate with the Attorney General in securing the material necessary to represent the state.

(7)(a) When the State Board of Parole and Post-Prison Supervision or the Psychiatric Security Review Board enters an order under this section relieving a person of the obligation to report as a sex offender under ORS 163A.010, 163A.015 or 163A.020 or enters an order reclassifying a person as a level two sex offender under ORS 163A.100 (2) or as a level one sex offender under ORS 163A.100 (1), the board shall forward a copy of the order to the Department of State Police.

(b) Upon receipt of an order relieving a person of the obligation to report, the department shall remove from the Law Enforcement Data System the sex offender information obtained from the sex offender registration form submitted under ORS 163A.010, 163A.015 or 163A.020.

(c) Upon receipt of an order reclassifying a person as a level two sex offender under ORS 163A.100 (2) or as a level one sex offender under ORS 163A.100 (1), the department shall update the Law Enforcement Data System to reflect the reclassification.

(8) The State Board of Parole and Post-Prison Supervision and the Psychiatric Security Review Board shall adopt rules to carry out the provisions of this section. The rules may include a filing fee in an amount determined by the appropriate board. All fees paid under this subsection shall be deposited into the General Fund and credited to the account of the appropriate board.

(9) As used in this section, "supervision" means probation, parole, post-prison supervision or any other form of supervised or conditional release.

[Formerly 181.821]

Note: See notes under 163A.115.



Section 163A.130 - Relief from reporting obligation for juvenile offenders adjudicated in Oregon.

(a) In this state and is required to report under ORS 163A.025 (2) or (3), the petition must be filed in the juvenile court in which the person was adjudicated for the act that requires reporting.

(b) In another state and is required to report under ORS 163A.025 (4), the petition must be filed in the juvenile court in the county in which the person attends school or works.

(c) In another state and is required to report under the laws of the other state, the petition must be filed in the juvenile court in which the person was adjudicated for the act that requires reporting.

(2) If the act giving rise to the obligation to report would constitute:

(a) A Class A or Class B felony sex crime if committed by an adult, the petition may be filed no sooner than two years after the termination of juvenile court jurisdiction over the person or, if the person is placed under the jurisdiction of the Psychiatric Security Review Board, no sooner than two years after the person is discharged from the jurisdiction of the board.

(b) A Class C felony sex crime if committed by an adult, the petition may be filed no sooner than 30 days before the termination of juvenile court jurisdiction over the person or, if the person is placed under the jurisdiction of the Psychiatric Security Review Board, no sooner than 30 days before the person is discharged from the jurisdiction of the board.

(3)(a) The juvenile court in which a petition under this section is filed may transfer the matter to the juvenile court of the county that last supervised the person if the court determines that the convenience of the parties, the victim and witnesses require the transfer.

(b) The juvenile court has exclusive original jurisdiction in any proceeding under this section.

(c) The person, the district attorney and the juvenile department are parties to a hearing on a petition filed under this section.

(4) The person filing the petition has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public. In determining whether the person has met the burden of proof, the juvenile court may consider but need not be limited to considering:

(a) The extent and impact of any physical or emotional injury to the victim;

(b) The nature of the act that subjected the person to the obligation of reporting as a sex offender;

(c) Whether the person used or threatened to use force in committing the act;

(d) Whether the act was premeditated;

(e) Whether the person took advantage of a position of authority or trust in committing the act;

(f) The age of any victim at the time of the act, the age difference between any victim and the person and the number of victims;

(g) The vulnerability of the victim;

(h) Other acts committed by the person that would be crimes if committed by an adult and criminal activities engaged in by the person before and after the adjudication;

(i) Statements, documents and recommendations by or on behalf of the victim or the parents of the victim;

(j) The person’s willingness to accept personal responsibility for the act and personal accountability for the consequences of the act;

(k) The person’s ability and efforts to pay the victim’s expenses for counseling and other trauma-related expenses or other efforts to mitigate the effects of the act;

(L) Whether the person has participated in and satisfactorily completed a sex offender treatment program or any other intervention, and if so the juvenile court may also consider:

(A) The availability, duration and extent of the treatment activities;

(B) Reports and recommendations from the providers of the treatment;

(C) The person’s compliance with court, board or supervision requirements regarding treatment; and

(D) The quality and thoroughness of the treatment program;

(m) The person’s academic and employment history;

(n) The person’s use of drugs or alcohol before and after the adjudication;

(o) The person’s history of public or private indecency;

(p) The person’s compliance with and success in completing the terms of supervision;

(q) The results of psychological examinations of the person;

(r) The protection afforded the public by the continued existence of the records; and

(s) Any other relevant factors.

(5) In a hearing under this section, the juvenile court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determination and findings required under this section. As used in this subsection, "relevant evidence" has the meaning given that term in ORS 40.150.

(6) When a petition is filed under this section, the state has the right to have a psychosexual evaluation of the person conducted. The state shall file notice with the juvenile court of its intention to have the person evaluated. If the person objects to the evaluator chosen by the state, the juvenile court for good cause shown may direct the state to select a different evaluator.

(7) As soon as practicable after a petition has been filed under this section, the district attorney or juvenile department shall make a reasonable effort to notify the victim of the crime that the person has filed a petition seeking relief under this section and, if the victim has requested, to inform the victim of the date, time and place of a hearing on the petition in advance of the hearing.

(8)(a) When a petition filed under this section is filed:

(A) While the person is under the jurisdiction of the juvenile court or the Psychiatric Security Review Board or less than three years after the date the jurisdiction is terminated, the court shall hold a hearing no sooner than 60 days and no later than 120 days after the date of filing.

(B) Three years or more after the date the juvenile court or board jurisdiction is terminated, the court shall hold a hearing no sooner than 90 days and no later than 150 days after the date of filing.

(b) Notwithstanding paragraph (a) of this subsection, upon a showing of good cause, the court may extend the period of time in which a hearing on the petition must be held.

(9)(a) When the person proves by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public, the court shall grant the petition.

(b) Notwithstanding paragraph (a) of this subsection, the court may not grant a petition filed under this section before the date the juvenile court or board jurisdiction over the person is terminated.

(10) When a juvenile court enters an order relieving a person of the requirement to report under ORS 163A.025, the person shall send a certified copy of the juvenile court order to the Department of State Police.

(11) If a person commits an act that could be charged as a sex crime listed in ORS 137.707 and the person is 15, 16 or 17 years of age at the time the act is committed, the state and the person may stipulate that the person may not petition for relief under this section as part of an agreement that the person be subject to the jurisdiction of the juvenile court rather than being prosecuted as an adult under ORS 137.707.

(12) When a petition is filed under subsection (2)(b) of this section before the termination of juvenile court or board jurisdiction, if the person, or the parent or guardian of the person if the person is less than 18 years of age, requests counsel and is without sufficient financial means to employ suitable counsel to represent the person, for purposes of the petition described in this section, the court shall appoint suitable counsel to represent the person. Appointment of counsel under this subsection is subject to ORS 419C.200, 419C.203, 419C.206 and 419C.209.

[Formerly 181.823]



Section 163A.135 - Relief from reporting obligation for juvenile offenders adjudicated in another United States jurisdiction.

(a) In this state and is required to report under ORS 163A.025 (2) or (3), the petition must be filed in the juvenile court of the county in which the person resides.

(b) In another state and is required to report under ORS 163A.025 (4), the petition must be filed in the juvenile court of the county in which the person attends school or works.

(2) If the act giving rise to the obligation to report would constitute:

(a) A Class A or Class B felony sex crime if committed in this state by an adult, the petition may be filed no sooner than two years after the termination of the other United States court’s jurisdiction over the person.

(b) A Class C felony sex crime if committed in this state by an adult, the petition may be filed no sooner than 30 days before the termination of the other United States court’s jurisdiction over the person.

(3) The person filing the petition must submit with the petition all releases and waivers necessary to allow the district attorney for the county in which the petition is filed to obtain the following documents from the jurisdiction in which the person was adjudicated for the act for which reporting is required:

(a) The juvenile court petition;

(b) The dispositional report to the court;

(c) The order of adjudication or jurisdiction;

(d) Any other relevant court documents;

(e) The police report relating to the act for which reporting is required;

(f) The order terminating jurisdiction for the act for which reporting is required; and

(g) The evaluation and treatment records or reports of the person that are related to the act for which reporting is required.

(4) A person filing a petition under this section has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public.

(5) Unless the court finds good cause for a continuance, the court shall hold a hearing on the petition no sooner than 90 days and no later than 150 days after the date the petition is filed.

(6) If a person who files a petition under this section is required to report as a sex offender for having committed an act that if committed in this state could have subjected the person to prosecution as an adult under ORS 137.707, the court may not grant the petition notwithstanding the fact that the person has met the burden of proof established in subsection (4) of this section unless the court determines that to do so is in the interest of public safety.

(7) This section does not apply to a person who is required to register as a sex offender for life in the jurisdiction in which the offense occurred.

(8) In a hearing under this section, the court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determination and findings required under this section. As used in this subsection, "relevant evidence" has the meaning given that term in ORS 40.150.

(9) If the court is satisfied by clear and convincing evidence that the person is rehabilitated and that the person does not pose a threat to the safety of the public, the court shall enter an order relieving the person of the duty to report. When the court enters an order under this subsection, the person shall send a certified copy of the court order to the Department of State Police.

[Formerly 181.826]



Section 163A.140 - Relief from reporting obligation; circumstances; order.

(1)(a) The person has been convicted of:

(A) Rape in the third degree as defined in ORS 163.355;

(B) Sodomy in the third degree as defined in ORS 163.385;

(C) Sexual abuse in the third degree as defined in ORS 163.415;

(D) Contributing to the sexual delinquency of a minor as defined in ORS 163.435;

(E) Sexual misconduct as defined in ORS 163.445; or

(F) An attempt to commit an offense listed in subparagraphs (A) to (E) of this paragraph;

(b) The person has been found guilty except for insanity of an offense listed in paragraph (a) of this subsection;

(c) The person has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute an offense listed in paragraph (a)(A) or (B) of this subsection; or

(d) The person is paroled to this state under ORS 144.610 after being convicted in another United States court of a crime that would constitute an offense listed in paragraph (a) of this subsection;

(2)(a) The person is less than five years older than the victim;

(b) The victim’s lack of consent was due solely to incapacity to consent by reason of being less than a specified age;

(c) The victim was at least 14 years of age at the time of the offense or act;

(d) Except for the convictions or findings described in subsection (1) of this section, the person has not been convicted of, found guilty except for insanity of, or found to be within the jurisdiction of the juvenile court based on, a sex crime or an offense, in another United States court, for conduct that if committed in this state would constitute a sex crime; and

(e) Each conviction or finding described in subsection (1) of this section involved the same victim; and

(3) The court enters an order relieving the person of the requirement to report under ORS 163A.145 or 163A.150.

[Formerly 181.830]



Section 163A.145 - Procedure for relief under ORS 163A.140; upon conviction or adjudication.

(2) The court shall enter an order relieving the person of the requirement to report, unless:

(a) The court finds by a preponderance of the evidence that the person does not meet the eligibility requirements described in ORS 163A.140; or

(b) The district attorney and the person stipulate that the person is required to report.

(3) The state has the burden of proving that the person does not meet the eligibility requirements described in ORS 163A.140.

(4) If the court relieves the person from the requirement to report, the person shall send a certified copy of the court order to the Department of State Police.

[Formerly 181.832]



Section 163A.150 - Procedure for relief under ORS 163A.140; after conviction or adjudication; testimony of victim.

(a) If the person was convicted in this state of the offense or adjudicated in this state for the act giving rise to the obligation to report, file a motion for relief from the requirement to report and an affidavit of eligibility with the circuit court of the county in which the person was convicted or adjudicated and serve a copy of the motion and affidavit on the district attorney for that county.

(b) If the person was convicted in another United States court of the offense or adjudicated in another United States court for the act giving rise to the obligation to report, file a petition for relief from the requirement to report and an affidavit of eligibility with the circuit court of the county in which the person resides and serve a copy of the petition and affidavit on the district attorney for that county.

(2) A person filing a motion or petition under subsection (1) of this section must pay the filing fee established under ORS 21.135. The court shall schedule a hearing more than 90 days from the date of the filing. The court shall notify the person and the district attorney of the date of the hearing.

(3)(a) Upon receipt of the affidavit described in subsection (1) of this section, the district attorney shall determine whether the district attorney contests the request for relief.

(b) If the district attorney does not contest the request for relief, the district attorney shall submit an order to the court relieving the person of the reporting requirements described in ORS 163A.010, 163A.015 or 163A.020. The court shall enter the order.

(c) If the district attorney contests the request for relief, the district attorney shall notify the person of that determination within 90 days after receipt of the affidavit.

(4) At the hearing, the person has the burden of proving that the person meets the eligibility requirements described in ORS 163A.140.

(5)(a) At the hearing, the victim of the offense or act giving rise to the obligation to report:

(A) May testify voluntarily upon request.

(B) May be compelled by the person to testify only if the court issues an order allowing a subpoena upon the motion of the person.

(b) A copy of the motion for a subpoena under this subsection must be served on the district attorney.

(c) The court may not issue an order allowing a subpoena under this subsection unless the person can demonstrate good cause by showing that the victim’s testimony is material and favorable to the person’s request for relief.

(d) If the court grants an order allowing a subpoena under this subsection, the court may allow the victim to appear by telephone or other communication device approved by the court.

(6)(a) If the court finds, by a preponderance of the evidence, that the person meets the eligibility requirements described in ORS 163A.140, the court shall enter an order granting the request for relief from the requirement to report.

(b) If the court does not make the finding described in paragraph (a) of this subsection, the court shall enter an order denying the request for relief.

(7)(a) If the court relieves the person from the requirement to report, the person shall send a certified copy of the court order to the Department of State Police.

(b) Upon receipt of the order, the Department of State Police shall remove from the Law Enforcement Data System the sex offender information obtained from the sex offender registration form submitted under ORS 163A.010, 163A.015 or 163A.020.

(8) The order entered under subsection (6) of this section is not subject to appeal.

(9) The Oregon Evidence Code and the Oregon Rules of Civil Procedure do not apply to the hearing described in subsection (2) of this section.

[Formerly 181.833]



Section 163A.200 - Provision of records by Psychiatric Security Review Board and Oregon Health Authority.

(a) Performing an initial classification of a person into one of the three levels described in ORS 163A.100, as required by ORS 163A.105;

(b) Deciding whether to reclassify a person as a level one or a level two sex offender or relieve the person from the obligation to report as a sex offender, as described in ORS 163A.125; or

(c) Conducting a risk assessment of a person who is an existing registrant to classify the person into one of the three levels described in ORS 163A.100, as required by section 7, chapter 708, Oregon Laws 2013.

(2) The State Board of Parole and Post-Prison Supervision may not release any records obtained pursuant to this section to any other agency or person unless authorized by law to do so.

[2015 c.820 §19]

Note: 163A.200 to 163A.210 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 163A.205 - Provision of records by Oregon Health Authority.

(a) Performing an initial classification of a person into one of the three levels described in ORS 163A.100, as required by ORS 163A.105;

(b) Deciding whether to reclassify a person as a level one or a level two sex offender or relieve the person from the obligation to report as a sex offender, as described in ORS 163A.125; or

(c) Conducting a risk assessment of a person who is an existing registrant to classify the person into one of the three levels described in ORS 163A.100, as required by section 7, chapter 708, Oregon Laws 2013.

(2) The board may not release any records obtained pursuant to this section to any other agency or person unless authorized by law to do so.

[2015 c.820 §20]

Note: See note under 163A.200.



Section 163A.210 - Provision of records by Oregon Youth Authority and juvenile department.

[2015 c.820 §21]

Note: See note under 163A.200.



Section 163A.215 - Release of sex offender information according to classification.

(b) A notifying agency or a supervising agency may release sex offender information to a law enforcement agency if the notifying agency or supervising agency determines that the release of information is in the public interest.

(c) In addition to the release of information described in this subsection and ORS 137.540, 144.260 and 441.373, a notifying agency or a supervising agency may release sex offender information to the public in accordance with subsections (2) to (4) of this section.

(2) If the sex offender is classified as a level three sex offender under ORS 163A.100 (3):

(a) The Department of State Police shall release sex offender information on a website maintained by the department; and

(b) The supervising agency or a notifying agency may release sex offender information to:

(A) A person that resides with the sex offender;

(B) A person with whom the sex offender has a significant relationship;

(C) Residential neighbors and churches, community parks, schools and child care centers, convenience stores, businesses and other places that children or other potential victims may frequent;

(D) A long term care facility, as defined in ORS 442.015, or a residential care facility, as defined in ORS 443.400, if the agency knows that the sex offender is seeking admission to the facility; and

(E) Local or regional media sources.

(3) Notwithstanding subsection (2)(a) of this section, the Department of State Police may not use the Internet to make available to the public information concerning a sex offender classified as a level three sex offender under ORS 163A.100 (3) while the person is under the supervision of the Psychiatric Security Review Board or the Oregon Health Authority, unless the department is authorized to do so by a request of the supervising agency.

(4) If the sex offender is classified as a level two sex offender under ORS 163A.100 (2), the supervising agency or a notifying agency may release sex offender information to the persons or entities described in subsection (2)(b)(A) to (D) of this section.

(5) If the sex offender is classified as a level one sex offender under ORS 163A.100 (1), the supervising agency or a notifying agency may release sex offender information to a person described in subsection (2)(b)(A) of this section.

(6) As used in this section:

(a) "Notifying agency" means the Department of State Police, a city police department, a county sheriff’s office or a police department established by a university under ORS 352.121.

(b) "Sex offender information" means information that the Department of State Police determines by rule is appropriate for release to the public.

(c) "Supervising agency" means a governmental entity responsible for supervising a person required to report as a sex offender under ORS 163A.010 or 163A.015.

[Formerly 181.835]

Note: See notes under 163A.115.



Section 163A.220 - Internet website.

(1) Contracting with a private vendor to build and maintain the website required by ORS 163A.215 (2)(a).

(2) Adding links on the website required by ORS 163A.215 (2)(a) that connect to other sex offender websites run by Oregon counties and by the federal government.

[Formerly 181.836]



Section 163A.225 - Release of information concerning sex offender adjudicated in juvenile court.

(A) The sex offender’s name and year of birth;

(B) The name and zip code of the city where the sex offender resides;

(C) The name and telephone number of a contact person at the agency that is supervising the sex offender; and

(D) The name of institutions of higher education that the sex offender attends or at which the sex offender works or carries on a vocation.

(b) Notwithstanding paragraph (a) of this section, the Oregon Youth Authority or a county juvenile department shall release, upon request, any information that may be necessary to protect the public concerning a sex offender under the supervision of the authority or department.

(2) Except as otherwise limited by subsection (1)(a) of this section regarding persons who are under supervision for the first time as sex offenders, the Department of State Police, a city police department or a county sheriff’s office shall release, upon request, any information that may be necessary to protect the public concerning sex offenders required to report under ORS 163A.025 who reside in a specific area or concerning a specific sex offender required to report under ORS 163A.025. However, the entity releasing the information may not release the identity of a victim of a sex crime.

(3)(a) The Department of State Police may make the information described in subsections (1) and (2) of this section available to the public, without the need for a request, by electronic or other means. The Department of State Police shall make information about a person who is under supervision for the first time as a result of committing an act that if committed by an adult would constitute a sex crime accessible only by the use of the sex offender’s name. For all other sex offenders required to report under ORS 163A.025, the Department of State Police may make the information accessible in any manner the department chooses.

(b) Notwithstanding paragraph (a) of this subsection, the Department of State Police may not use the Internet to make information available to the public.

[Formerly 181.837]



Section 163A.230 - Victim access to sex offender information; toll-free telephone number.

(b) A victim shall be issued a victim identification number and shall be given the registry identification number of the person who committed the crime against the victim:

(A) At any time, upon request by the victim; and

(B) Upon verification of the identification of the victim.

(2) The Department of State Police shall establish a toll-free telephone number to provide victims with updates on the prison status, release information, parole status and any other information authorized for release under ORS 163A.005 to 163A.235 regarding the person who committed the crime against the victim. The telephone line shall be operational within the state during normal working hours.

(3) Access of the victim to the telephone line shall be revoked if the victim makes public, or otherwise misuses, information received.

(4) When a victim receives notification under ORS 144.750 of upcoming parole release hearings, or at any other time that the victim is notified concerning the offender, the victim shall be provided a notice of rights under this section and information about the toll-free telephone number.

[Formerly 181.843]



Section 163A.235 - Agreements to resolve concerns about community notification.

(1) "Community notification" means the disclosure of information to the public as provided in ORS 163A.005 to 163A.235.

(2) "Supervising agency" means a governmental entity responsible for supervising a person required to report under ORS 163A.010, 163A.015 or 163A.025.

[Formerly 181.845]






Chapter 164 - Offenses Against Property

Section 164.005 - Definitions.

(1) "Appropriate property of another to oneself or a third person" or "appropriate" means to:

(a) Exercise control over property of another, or to aid a third person to exercise control over property of another, permanently or for so extended a period or under such circumstances as to acquire the major portion of the economic value or benefit of such property; or

(b) Dispose of the property of another for the benefit of oneself or a third person.

(2) "Deprive another of property" or "deprive" means to:

(a) Withhold property of another or cause property of another to be withheld from that person permanently or for so extended a period or under such circumstances that the major portion of its economic value or benefit is lost to that person; or

(b) Dispose of the property in such manner or under such circumstances as to render it unlikely that an owner will recover such property.

(3) "Obtain" includes, but is not limited to, the bringing about of a transfer or purported transfer of property or of a legal interest therein, whether to the obtainer or another.

(4) "Owner of property taken, obtained or withheld" or "owner" means any person who has a right to possession thereof superior to that of the taker, obtainer or withholder.

(5) "Property" means any article, substance or thing of value, including, but not limited to, money, tangible and intangible personal property, real property, choses-in-action, evidence of debt or of contract.

[1971 c.743 §121]

Note: Legislative Counsel has substituted "chapter 743, Oregon Laws 1971," for the words "this Act" in sections 121 and 131, chapter 743, Oregon Laws 1971, compiled as 164.005 and 164.115. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.



Section 164.010



Section 164.015 - "Theft" described.

(1) Takes, appropriates, obtains or withholds such property from an owner thereof;

(2) Commits theft of property lost, mislaid or delivered by mistake as provided in ORS 164.065;

(3) Commits theft by extortion as provided in ORS 164.075;

(4) Commits theft by deception as provided in ORS 164.085; or

(5) Commits theft by receiving as provided in ORS 164.095.

[1971 c.743 §123; 2007 c.71 §47]



Section 164.020



Section 164.025 - Consolidation of theft offenses; pleading and proof.

(2) If it is an element of the crime charged that property was taken by extortion, an accusation of theft must so specify. In all other cases an accusation of theft is sufficient if it alleges that the defendant committed theft of property of the nature or value required for the commission of the crime charged without designating the particular way or manner in which the theft was committed.

(3) Proof that the defendant engaged in conduct constituting theft as defined in ORS 164.015 is sufficient to support any indictment, information or complaint for theft other than one charging theft by extortion. An accusation of theft by extortion must be supported by proof establishing theft by extortion.

[1971 c.743 §122]



Section 164.030



Section 164.035 - Defenses to theft.

(a) The defendant was unaware that the property was that of another; or

(b) The defendant reasonably believed that the defendant was entitled to the property involved or had a right to acquire or dispose of it as the defendant did.

(2) In a prosecution for theft by extortion committed by instilling in the victim a fear that the victim or another person would be charged with a crime, it is a defense that the defendant reasonably believed the threatened charge to be true and that the sole purpose of the defendant was to compel or induce the victim to take reasonable action to make good the wrong which was the subject of the threatened charge.

(3) In a prosecution for theft by receiving, it is a defense that the defendant received, retained, concealed or disposed of the property with the intent of restoring it to the owner.

(4) It is a defense that the property involved was that of the defendant’s spouse, unless the parties were not living together as spouses in a marriage and were living in separate abodes at the time of the alleged theft.

[1971 c.743 §132; 2001 c.104 §53; 2015 c.629 §31]



Section 164.040



Section 164.043 - Theft in the third degree.

(a) By means other than extortion, the person commits theft as defined in ORS 164.015; and

(b) The total value of the property in a single or an aggregate transaction is less than $100.

(2) Theft in the third degree is a Class C misdemeanor.

[1987 c.907 §2; 2009 c.11 §11; 2009 c.16 §1]



Section 164.045 - Theft in the second degree.

(a) By means other than extortion, the person commits theft as defined in ORS 164.015; and

(b) The total value of the property in a single or aggregate transaction is $100 or more and less than $1,000.

(2) Theft in the second degree is a Class A misdemeanor.

[1971 c.743 §124; 1987 c.907 §3; 1993 c.680 §19; 2009 c.11 §12; 2009 c.16 §2]



Section 164.050



Section 164.055 - Theft in the first degree.

(a) The total value of the property in a single or aggregate transaction is $1,000 or more;

(b) The theft is committed during a riot, fire, explosion, catastrophe or other emergency in an area affected by the riot, fire, explosion, catastrophe or other emergency;

(c) The theft is theft by receiving committed by buying, selling, borrowing or lending on the security of the property;

(d) The subject of the theft is a firearm or explosive;

(e) The subject of the theft is a livestock animal, a companion animal or a wild animal removed from habitat or born of a wild animal removed from habitat, pursuant to ORS 497.308 (2)(c); or

(f) The subject of the theft is a precursor substance.

(2) As used in this section:

(a) "Companion animal" means a dog or cat possessed by a person, business or other entity for purposes of companionship, security, hunting, herding or providing assistance in relation to a physical disability.

(b) "Explosive" means a chemical compound, mixture or device that is commonly used or intended for the purpose of producing a chemical reaction resulting in a substantially instantaneous release of gas and heat, including but not limited to dynamite, blasting powder, nitroglycerin, blasting caps and nitrojelly, but excluding fireworks as defined in ORS 480.111, black powder, smokeless powder, small arms ammunition and small arms ammunition primers.

(c) "Firearm" has the meaning given that term in ORS 166.210.

(d) "Livestock animal" means a ratite, psittacine, horse, gelding, mare, filly, stallion, colt, mule, ass, jenny, bull, steer, cow, calf, goat, sheep, lamb, llama, pig or hog.

(e) "Precursor substance" has the meaning given that term in ORS 475.940.

(3) Theft in the first degree is a Class C felony.

[1971 c.743 §125; 1973 c.405 §1; 1983 c.740 §32; 1987 c.907 §4; 1991 c.837 §9; 1993 c.252 §5; 1993 c.680 §20; 2005 c.706 §10; 2009 c.16 §3; 2009 c.610 §6; 2013 c.24 §11]



Section 164.057 - Aggravated theft in the first degree.

(a) The person violates ORS 164.055 with respect to property, other than a motor vehicle used primarily for personal rather than commercial transportation; and

(b) The value of the property in a single or aggregate transaction is $10,000 or more.

(2) Aggravated theft in the first degree is a Class B felony.

[1987 c.907 §5]



Section 164.060



Section 164.061 - Sentence for aggravated theft in the first degree when victim 65 years of age or older.

(1) The victim of the theft was 65 years of age or older at the time of the commission of the offense; and

(2) The value of the property stolen from the victim described in subsection (1) of this section, in a single or aggregate transaction, is $10,000 or more.

[2008 c.14 §4]

Note: 164.061 was enacted into law but was not added to or made a part of ORS chapter 164 or any series therein by law. See Preface to Oregon Revised Statutes for further explanation.



Section 164.063 - Disproportionate impact; rules.

(a) The offender caused damage to property during the commission of the theft and the cost to restore the damaged property to the condition the property was in immediately before the theft is more than three times the value of the property that was the subject of the theft; or

(b) The theft of the property creates a hazard to public health or safety or the environment.

(2) The Oregon Criminal Justice Commission shall adopt rules that establish disproportionate impact as an aggravating factor that a court may consider as a substantial and compelling reason to impose an upward departure from a presumptive sentence under the rules of the commission.

[2009 c.811 §7]

Note: 164.063 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.065 - Theft of lost, mislaid property.

[1971 c.743 §126]



Section 164.070



Section 164.075 - Theft by extortion.

(a) Cause physical injury to some person;

(b) Cause damage to property;

(c) Engage in other conduct constituting a crime;

(d) Accuse some person of a crime or cause criminal charges to be instituted against the person;

(e) Expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to hatred, contempt or ridicule;

(f) Cause or continue a strike, boycott or other collective action injurious to some person’s business, except that such conduct is not considered extortion when the property is demanded or received for the benefit of the group in whose interest the actor purports to act;

(g) Testify or provide information or withhold testimony or information with respect to another’s legal claim or defense;

(h) Use or abuse the position as a public servant by performing some act within or related to official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely; or

(i) Inflict any other harm that would not benefit the actor.

(2) Theft by extortion is a Class B felony.

[1971 c.743 §127; 1987 c.158 §27; 2007 c.71 §48]



Section 164.080



Section 164.085 - Theft by deception.

(a) Creates or confirms another’s false impression of law, value, intention or other state of mind that the actor does not believe to be true;

(b) Fails to correct a false impression that the person previously created or confirmed;

(c) Prevents another from acquiring information pertinent to the disposition of the property involved;

(d) Sells or otherwise transfers or encumbers property, failing to disclose a lien, adverse claim or other legal impediment to the enjoyment of the property, whether such impediment is or is not valid, or is or is not a matter of official record; or

(e) Promises performance that the person does not intend to perform or knows will not be performed.

(2) "Deception" does not include falsity as to matters having no pecuniary significance, or representations unlikely to deceive ordinary persons in the group addressed. For purposes of this subsection, the theft of a companion animal, as defined in ORS 164.055, or a captive wild animal is a matter having pecuniary significance.

(3) In a prosecution for theft by deception, the defendant’s intention or belief that a promise would not be performed may not be established by or inferred from the fact alone that such promise was not performed.

(4) In a prosecution for theft by deception committed by means of a bad check, it is prima facie evidence of knowledge that the check or order would not be honored if:

(a) The drawer has no account with the drawee at the time the check or order is drawn or uttered; or

(b) Payment is refused by the drawee for lack of funds, upon presentation within 30 days after the date of utterance, and the drawer fails to make good within 10 days after receiving notice of refusal.

[1971 c.743 §128; 1991 c.837 §10; 2007 c.71 §49]



Section 164.090



Section 164.095 - Theft by receiving.

(2) It is a defense to a charge of violating subsection (1) of this section if:

(a) The person is a scrap metal business as defined in ORS 165.116 or an agent or employee of a scrap metal business;

(b) The person receives or retains metal property as defined in ORS 165.116; and

(c) The person makes a report in accordance with ORS 165.118 (3)(a).

(3) "Receiving" means acquiring possession, control or title, or lending on the security of the property.

[1971 c.743 §129; 2009 c.811 §9]



Section 164.098 - Organized retail theft.

(a) The person violates ORS 164.015 or aids or abets the other person to violate ORS 164.015;

(b) The subject of the theft is merchandise and the merchandise is taken from a mercantile establishment; and

(c) The aggregate value of the merchandise taken within any 90-day period exceeds $5,000.

(2) As used in this section:

(a) "Merchandise" has the meaning given that term in ORS 30.870.

(b) "Mercantile establishment" has the meaning given that term in ORS 30.870.

(3) Organized retail theft is a Class B felony.

[2007 c.498 §2]

Note: 164.098 was added to and made a part of ORS chapter 164 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 164.100



Section 164.105 - Right of possession.

(1) A person who has obtained possession of property by theft or other illegal means shall be deemed to have a right of possession superior to that of another person who takes, obtains or withholds the property from that person by means of theft.

(2) A joint or common owner of property shall not be deemed to have a right of possession of the property superior to that of any other joint or common owner of the property.

(3) In the absence of a specific agreement to the contrary, a person in lawful possession of property shall be deemed to have a right of possession superior to that of a person having only a security interest in the property, even if legal title to the property lies with the holder of the security interest pursuant to a conditional sale contract or other security agreement.

[1971 c.743 §130; 1987 c.158 §28]



Section 164.110



Section 164.115 - Value of property.

(1) Except as otherwise specified in this section, value means the market value of the property at the time and place of the crime, or if such cannot reasonably be ascertained, the cost of replacement of the property within a reasonable time after the crime.

(2) Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertainable market value, shall be evaluated as follows:

(a) The value of an instrument constituting an evidence of debt, including, but not limited to, a check, draft or promissory note, shall be considered the amount due or collectible thereon or thereby.

(b) The value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be considered the greatest amount of economic loss which the owner might reasonably suffer because of the loss of the instrument.

(3) The value of a gambling chip, token, imitation currency or similar device is its face value.

(4) The value of the wildlife listed in ORS 496.705 is the amount of damages as specified in ORS 496.705.

(5) When the value of property cannot reasonably be ascertained, it shall be presumed to be an amount less than $50 in a case of theft, and less than $500 in any other case.

(6) The value of single theft transactions may be added together if the thefts were committed:

(a) Against multiple victims by similar means within a 30-day period; or

(b) Against the same victim, or two or more persons who are joint owners, within a 180-day period.

[1971 c.743 §131; 1987 c.907 §6; 1993 c.680 §22; 1997 c.867 §18; 2011 c.363 §2]

Note: See note under 164.005.



Section 164.125 - Theft of services.

(a) With intent to avoid payment therefor, the person obtains services that are available only for compensation, by force, threat, deception or other means to avoid payment for the services; or

(b) Having control over the disposition of labor or of business, commercial or industrial equipment or facilities of another, the person uses or diverts to the use of the person or a third person such labor, equipment or facilities with intent to derive for the person or the third person a commercial benefit to which the person or the third person is not entitled.

(2) As used in this section, "services" includes, but is not limited to, labor, professional services, toll facilities, transportation, communications service, entertainment, the supplying of food, lodging or other accommodations in hotels, restaurants or elsewhere, the supplying of equipment for use, and the supplying of commodities of a public utility nature such as gas, electricity, steam and water. "Communication service" includes, but is not limited to, use of telephone, computer and cable television systems.

(3) Absconding without payment or offer to pay for hotel, restaurant or other services for which compensation is customarily paid immediately upon the receiving of them is prima facie evidence that the services were obtained with intent to avoid payment therefor. Obtaining the use of any communication system the use of which is available only for compensation, including but not limited to telephone, computer and cable television systems, or obtaining the use of any services of a public utility nature, without payment or offer to pay for such use is prima facie evidence that the obtaining of the use of such system or the use of such services was gained with intent to avoid payment therefor.

(4) The value of single theft transactions may be added together if the thefts were committed:

(a) Against multiple victims by a similar means within a 30-day period; or

(b) Against the same victim, or two or more persons who are joint owners, within a 180-day period.

(5) Theft of services is:

(a) A Class C misdemeanor if the aggregate total value of services that are the subject of the theft is less than $100;

(b) A Class A misdemeanor if the aggregate total value of services that are the subject of the theft is $100 or more and less than $1,000;

(c) A Class C felony if the aggregate total value of services that are the subject of the theft is $1,000 or more; and

(d) A Class B felony if the aggregate total value of services that are the subject of the theft is $10,000 or more.

[1971 c.743 §133; 1973 c.133 §1; 1985 c.537 §1; 1987 c.907 §8; 1993 c.680 §21; 2009 c.16 §4]



Section 164.130 - Application of ORS 164.125 to telephone or telegraph services; jurisdiction.

(2) Jurisdiction of an offense under ORS 164.125 is in the jurisdictional territory where the telephone or telegraph communication involved in the offense originates or where it terminates, or the jurisdictional territory to which the bill for the service is sent or would have been sent but for the fact that the service was obtained or attempted to be obtained by one or more of the means set forth in ORS 164.125.

[1973 c.133 §3]



Section 164.132 - Unlawful distribution of cable television equipment.

(2) Unlawful distribution of cable television equipment is a Class B misdemeanor.

[1985 c.537 §3]



Section 164.135 - Unauthorized use of a vehicle.

(a) The person takes, operates, exercises control over, rides in or otherwise uses another’s vehicle, boat or aircraft without consent of the owner;

(b) Having custody of a vehicle, boat or aircraft pursuant to an agreement between the person or another and the owner thereof whereby the person or another is to perform for compensation a specific service for the owner involving the maintenance, repair or use of such vehicle, boat or aircraft, the person intentionally uses or operates it, without consent of the owner, for the person’s own purpose in a manner constituting a gross deviation from the agreed purpose; or

(c) Having custody of a vehicle, boat or aircraft pursuant to an agreement with the owner thereof whereby such vehicle, boat or aircraft is to be returned to the owner at a specified time, the person knowingly retains or withholds possession thereof without consent of the owner for so lengthy a period beyond the specified time as to render such retention or possession a gross deviation from the agreement.

(2) Unauthorized use of a vehicle, boat or aircraft is a Class C felony.

(3) Subsection (1)(a) of this section does not apply to a person who rides in or otherwise uses a public transit vehicle, as defined in ORS 166.116, if the vehicle is being operated by an authorized operator within the scope of the operator’s employment.

[1971 c.743 §134; 2001 c.851 §1; 2007 c.71 §50]



Section 164.138 - Criminal possession of a rented or leased motor vehicle.

(a) After renting a motor vehicle from a commercial renter of motor vehicles under a written agreement that provides for the return of the motor vehicle to a particular place at a particular time, the person fails to return the motor vehicle as specified, is thereafter served in accordance with subsection (2) of this section with a written demand to return the motor vehicle and knowingly fails to return the motor vehicle within three calendar days from the date of the receipt or refusal of the demand; or

(b) After leasing a motor vehicle from a commercial lessor of motor vehicles under a written agreement that provides for periodic lease payments, the person fails to pay the lessor a periodic payment when due for a period of 45 days, is thereafter served with a written demand to return the motor vehicle in accordance with subsection (2) of this section and knowingly fails to return the motor vehicle within three calendar days from the date of the receipt or refusal of the demand.

(2)(a) Service of written demand under this section shall be accomplished by delivery through any commercial overnight service that can supply a delivery receipt. The demand shall be sent to the person who obtained the motor vehicle by rental or lease at the address stated in the rental or lease agreement and any other address of the person provided by the person to the renter or lessor. The person is responsible for providing correct current address information to the renter or lessor until the motor vehicle is returned.

(b) The person shall be considered to have refused the written demand if the commercial delivery service determines that the demand is not deliverable to the person at the address or addresses provided by the person.

(3) A bona fide contract dispute with the lessor or renter shall be an affirmative defense to a charge of criminal possession of a rented or leased motor vehicle.

(4) Criminal possession of a rented or leased motor vehicle is a Class C felony.

[2007 c.684 §1]

Note: 164.138 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.140 - Criminal possession of rented or leased personal property.

(a) After renting an item of personal property from a commercial renter of personal property under a written agreement which provides for the return of the item to a particular place at a particular time, the person fails to return the item as specified, is thereafter served by mail with a written demand to return the item, and knowingly fails to return the item within 10 business days from the date of mailing of the demand; or

(b) After leasing an item of personal property from a commercial lessor of personal property under a written agreement which provides for periodic lease payments, the person fails to pay the lessor a periodic payment when due for a period of 45 days, is thereafter served by mail with a written demand to return the item, and knowingly fails to return the item within 10 business days from the date of mailing of the demand.

(2) Service of written demand under this section shall be accomplished by certified mail sent to the person who obtained the item of personal property by rental or lease, sent to the address stated in the rental or lease agreement and any other address of the person provided by the person to the renter or lessor. The person is responsible for providing correct current address information to the renter or lessor until the item of personal property is returned.

(3) A bona fide contract dispute with the lessor or renter shall be an affirmative defense to a charge of criminal possession of rented or leased personal property.

(4) For purposes of this section, the value of property shall be ascertained as provided in ORS 164.115. Criminal possession of rented or leased personal property is:

(a) A Class A misdemeanor if the aggregate total value of the personal property not returned is under $500.

(b) A Class C felony if the aggregate total value of the personal property not returned is $500 or more.

[1979 c.476 §3; 1987 c.907 §9]



Section 164.160 - Definitions.

(1) "Authorized depository" means a mailbox, post office box or rural box used by postal customers to deposit outgoing mail or used by the Postal Service to deliver incoming mail.

(2) "Mail" means any letter, card, parcel or other material that:

(a) Is sent or delivered by means of the Postal Service;

(b) Has postage affixed by the postal customer or Postal Service or has been accepted for delivery by the Postal Service; and

(c) Is placed in any authorized depository or mail receptacle or given to any Postal Service employee for delivery.

(3) "Mail receptacle" means any location used by the Postal Service or postal customers to place outgoing mail or receive incoming mail.

(4) "Postage" means a Postal Service stamp, permit imprint, meter strip or other authorized indication of prepayment for service provided or authorized by the Postal Service for collection and delivery of mail.

(5) "Postal Service" means the United States Postal Service.

[1999 c.920 §1]



Note 164.160, 164.162 and 164.164



Section 164.162 - Mail theft or receipt of stolen mail.

(a) Takes or, by fraud or deception, obtains mail from a post office, postal station, mail receptacle, authorized depository or mail carrier;

(b) Takes from mail any article contained therein;

(c) Secretes, embezzles or destroys mail or any article contained therein;

(d) Takes or, by fraud or deception, obtains mail that has been delivered to or left for collection on or adjacent to a mail receptacle or authorized depository; or

(e) Buys, receives, conceals or possesses mail or any article contained therein knowing that the mail or article has been unlawfully taken or obtained.

(2) Mail theft or receipt of stolen mail is a Class C felony.

[1999 c.920 §2; 2008 c.14 §10; 2009 c.660 §§9,14]

Note: See note under 164.160.



Section 164.164 - Defense in prosecution under ORS 164.162; applicability of ORS 164.162.

(a) The defendant was unaware that the property was that of another person;

(b) The defendant reasonably believed that the defendant was entitled to the property involved or had a right to acquire or dispose of it as the defendant did; or

(c) The property involved was that of the defendant’s spouse, unless the parties were not living together as spouses in a marriage and were living in separate abodes at the time of the alleged offense.

(2)(a) ORS 164.162 does not apply to employees charged with the operation of facilities listed in paragraph (b) of this subsection when the employees are carrying out their official duties to protect the safety and security of the facilities.

(b) The facilities to which paragraph (a) of this subsection applies are juvenile detention facilities and local correctional facilities as defined in ORS 169.005, detention facilities as defined in ORS 419A.004, youth correction facilities as defined in ORS 420.005 and Department of Corrections institutions as defined in ORS 421.005.

[1999 c.920 §3; 2015 c.629 §32]

Note: See note under 164.160.



Section 164.170 - Laundering a monetary instrument.

(a) Knowing that the property involved in a financial transaction represents the proceeds of some form, though not necessarily which form, of unlawful activity, conducts or attempts to conduct a financial transaction that involves the proceeds of unlawful activity:

(A) With the intent to promote the carrying on of unlawful activity; or

(B) Knowing that the transaction is designed in whole or in part to:

(i) Conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity; or

(ii) Avoid a transaction reporting requirement under federal law;

(b) Transports, transmits or transfers or attempts to transport, transmit or transfer a monetary instrument or funds:

(A) With the intent to promote the carrying on of unlawful activity; or

(B) Knowing that the monetary instrument or funds involved in the transportation, transmission or transfer represent the proceeds of some form, though not necessarily which form, of unlawful activity and knowing that the transportation, transmission or transfer is designed, in whole or in part, to:

(i) Conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity; or

(ii) Avoid a transaction reporting requirement under federal law; or

(c) Intentionally conducts or attempts to conduct a financial transaction involving property represented to be the proceeds of unlawful activity or property used to conduct or facilitate unlawful activity to:

(A) Promote the carrying on of unlawful activity;

(B) Conceal or disguise the nature, location, source, ownership or control of property believed to be the proceeds of unlawful activity; or

(C) Avoid a transaction reporting requirement under federal law.

(2)(a) Laundering a monetary instrument is a Class B felony.

(b) In addition to any other sentence of imprisonment or fine that a court may impose and notwithstanding ORS 161.625, a court may include in the sentence of a person convicted under this section a fine in an amount equal to the value of the property, funds or monetary instruments involved in the unlawful transaction.

(3) For purposes of subsection (1)(b)(B) of this section, the state may establish the defendant’s knowledge through evidence that a peace officer, federal officer or another person acting at the direction of or with the approval of a peace officer or federal officer represented the matter specified in subsection (1)(b)(B) of this section as true and the defendant’s subsequent statements or actions indicate that the defendant believed the representations to be true.

(4) For purposes of subsection (1)(c) of this section, "represented" includes, but is not limited to, any representation made by a peace officer, federal officer or another person acting at the direction of or with the approval of a peace officer or federal officer.

(5) As used in this section:

(a) "Conducts" includes initiating, concluding or participating in the initiation or conclusion of a transaction.

(b) "Federal officer" has the meaning given that term in ORS 133.005.

(c) "Financial institution" has the meaning given that term in ORS 706.008.

(d) "Financial transaction" means a transaction involving:

(A) The movement of funds by wire or other means;

(B) One or more monetary instruments;

(C) The transfer of title to any real property, vehicle, vessel or aircraft; or

(D) The use of a financial institution.

(e) "Monetary instrument" means:

(A) Coin or currency of the United States or of any other country, traveler’s checks, personal checks, bank checks, cashier’s checks, money orders, foreign bank drafts of any foreign country or gold, silver or platinum bullion or coins; or

(B) Investment securities or negotiable instruments, in bearer form or otherwise in such form that title passes upon delivery.

(f) "Peace officer" has the meaning given that term in ORS 133.005.

(g) "Transaction" includes a purchase, sale, loan, pledge, gift, transfer, delivery or other disposition and, with respect to a financial institution, includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit or other monetary instrument, use of a safe deposit box or any other payment, transfer or delivery by, through or to a financial institution by whatever means.

(h) "Unlawful activity" means any act constituting a felony under state, federal or foreign law.

[1999 c.878 §1]



Note 164.170, 164.172 and 164.174



Section 164.172 - Engaging in a financial transaction in property derived from unlawful activity.

(a) Constitutes, or is derived from, the proceeds of unlawful activity;

(b) Is of a value greater than $10,000; and

(c) The person knows is derived from or represents the proceeds of some form, though not necessarily which form, of unlawful activity.

(2)(a) Engaging in a financial transaction in property derived from unlawful activity is a Class C felony.

(b) In addition to any other sentence of imprisonment or fine that a court may impose and notwithstanding ORS 161.625, a court may include in the sentence of a person convicted under this section a fine in an amount equal to the value of the property involved in the unlawful transaction.

(3) As used in this section:

(a) "Financial transaction" has the meaning given that term in ORS 164.170. "Financial transaction" does not include any transaction necessary to preserve a person’s right to representation as guaranteed by section 11, Article I of the Oregon Constitution, and the Sixth Amendment to the United States Constitution.

(b) "Unlawful activity" has the meaning given that term in ORS 164.170.

[1999 c.878 §2]

Note: See note under 164.170.



Section 164.174 - Exceptions.

[1999 c.878 §3]

Note: See note under 164.170.



Section 164.205 - Definitions for ORS 164.205 to 164.270.

(1) "Building," in addition to its ordinary meaning, includes any booth, vehicle, boat, aircraft or other structure adapted for overnight accommodation of persons or for carrying on business therein. Where a building consists of separate units, including, but not limited to, separate apartments, offices or rented rooms, each unit is, in addition to being a part of such building, a separate building.

(2) "Dwelling" means a building which regularly or intermittently is occupied by a person lodging therein at night, whether or not a person is actually present.

(3) "Enter or remain unlawfully" means:

(a) To enter or remain in or upon premises when the premises, at the time of such entry or remaining, are not open to the public and when the entrant is not otherwise licensed or privileged to do so;

(b) To fail to leave premises that are open to the public after being lawfully directed to do so by the person in charge;

(c) To enter premises that are open to the public after being lawfully directed not to enter the premises; or

(d) To enter or remain in a motor vehicle when the entrant is not authorized to do so.

(4) "Open to the public" means premises which by their physical nature, function, custom, usage, notice or lack thereof or other circumstances at the time would cause a reasonable person to believe that no permission to enter or remain is required.

(5) "Person in charge" means a person, a representative or employee of the person who has lawful control of premises by ownership, tenancy, official position or other legal relationship. "Person in charge" includes, but is not limited to the person, or holder of a position, designated as the person or position-holder in charge by the Governor, board, commission or governing body of any political subdivision of this state.

(6) "Premises" includes any building and any real property, whether privately or publicly owned.

[1971 c.743 §135; 1983 c.740 §33; 1999 c.1040 §10; 2003 c.444 §1; 2015 c.10 §1]



Section 164.210



Section 164.215 - Burglary in the second degree.

(2) Burglary in the second degree is a Class C felony.

[1971 c.743 §136; 1993 c.680 §24]



Section 164.220



Section 164.225 - Burglary in the first degree.

(a) Is armed with a burglary tool or theft device as defined in ORS 164.235 or a deadly weapon;

(b) Causes or attempts to cause physical injury to any person; or

(c) Uses or threatens to use a dangerous weapon.

(2) Burglary in the first degree is a Class A felony.

[1971 c.743 §137; 2003 c.577 §10]



Section 164.230



Section 164.235 - Possession of a burglary tool or theft device.

(a) Intends to use the tool or device to commit or facilitate a forcible entry into premises or a theft by a physical taking; or

(b) Knows that another person intends to use the tool or device to commit or facilitate a forcible entry into premises or a theft by a physical taking.

(2) For purposes of this section, "burglary tool or theft device" means an acetylene torch, electric arc, burning bar, thermal lance, oxygen lance or other similar device capable of burning through steel, concrete or other solid material, or nitroglycerine, dynamite, gunpowder or any other explosive, tool, instrument or other article adapted or designed for committing or facilitating a forcible entry into premises or theft by a physical taking.

(3) Possession of a burglary tool or theft device is a Class A misdemeanor.

[1971 c.743 §138; 1999 c.1040 §13; 2003 c.577 §9]



Section 164.240



Section 164.243 - Criminal trespass in the second degree by a guest.

[1979 c.856 §2]



Section 164.245 - Criminal trespass in the second degree.

(2) Criminal trespass in the second degree is a Class C misdemeanor.

[1971 c.743 §139; 1999 c.1040 §9]



Section 164.250



Section 164.255 - Criminal trespass in the first degree.

(a) Enters or remains unlawfully in a dwelling;

(b) Having been denied future entry to a building pursuant to a merchant’s notice of trespass, reenters the building during hours when the building is open to the public with the intent to commit theft therein;

(c) Enters or remains unlawfully upon railroad yards, tracks, bridges or rights of way; or

(d) Enters or remains unlawfully in or upon premises that have been determined to be not fit for use under ORS 453.855 to 453.912.

(2) Subsection (1)(d) of this section does not apply to the owner of record of the premises if:

(a) The owner notifies the law enforcement agency having jurisdiction over the premises that the owner intends to enter the premises;

(b) The owner enters or remains on the premises for the purpose of inspecting or decontaminating the premises or lawfully removing items from the premises; and

(c) The owner has not been arrested for, charged with or convicted of a criminal offense that contributed to the determination that the premises are not fit for use.

(3) Criminal trespass in the first degree is a Class A misdemeanor.

[1971 c.743 §140; 1993 c.680 §23; 1999 c.837 §1; 2001 c.386 §1; 2003 c.527 §1]



Section 164.260



Section 164.265 - Criminal trespass while in possession of a firearm.

(2) Criminal trespass while in possession of a firearm is a Class A misdemeanor.

[1979 c.603 §2]



Section 164.270 - Closure of premises to motor-propelled vehicles.

(a) Signs must be no smaller than eight inches in height and 11 inches in width;

(b) Signs must contain the words "Closed to Motor-propelled Vehicles" or words to that effect in letters no less than one inch in height;

(c) Signs must display the name, business address and phone number, if any, of the landowner or agent of the landowner; and

(d) Signs must be posted at normal points of entry and be no further apart than 350 yards.

(2) A person violates ORS 164.245 if the person operates or rides upon or within a motor-propelled vehicle upon privately owned premises when the premises are posted as provided in this section and the person does not have written authorization to operate a motor-propelled vehicle upon the premises.

(3) Nothing contained in this section prevents emergency or law enforcement vehicles from entering upon land closed to motor-propelled vehicles.

[1981 c.394 §2]



Section 164.272 - Unlawful entry into a motor vehicle.

(2) Unlawful entry into a motor vehicle is a Class A misdemeanor.

(3) As used in this section, "enters" includes, but is not limited to, inserting:

(a) Any part of the body; or

(b) Any object connected with the body.

[1995 c.782 §1]

Note: 164.272 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.274 - Definitions for ORS 164.276 and 164.278.

(1) "Coach" means a person who instructs or trains members of a team or directs the strategy of a team participating in a sports event.

(2) "Inappropriate behavior" means:

(a) Engaging in fighting or in violent, tumultuous or threatening behavior;

(b) Violating the rules of conduct governing coaches, team players and spectators at a sports event;

(c) Publicly insulting another person by abusive words or gestures in a manner intended to provoke a violent response; or

(d) Intentionally subjecting another person to offensive physical contact.

(3) "Premises" has the meaning given that term in ORS 164.205.

(4) "Spectator" means any person, other than a team player or coach, who attends a sports event.

(5) "Sports official" has the meaning given that term in ORS 30.882.

[2003 c.629 §1]

Note: 164.274 to 164.278 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.276 - Authority of sports official to expel persons from sports event.

[2003 c.629 §2]

Note: See note under 164.274.



Section 164.278 - Criminal trespass at a sports event.

(a) Is a coach, team player or spectator at a sports event;

(b) Engages in inappropriate behavior;

(c) Has been ordered by a sports official to leave the premises at which the sports event is taking place; and

(d) Fails to leave the premises or returns to the premises during the period of time when reentry has been prohibited.

(2) Criminal trespass at a sports event is a Class C misdemeanor.

[2003 c.629 §3]

Note: See note under 164.274.



Section 164.305 - Definitions for ORS 164.305 to 164.377.

(1) "Protected property" means any structure, place or thing customarily occupied by people, including "public buildings" as defined by ORS 479.168 and "forestland," as defined by ORS 477.001.

(2) "Property of another" means property in which anyone other than the actor has a legal or equitable interest that the actor has no right to defeat or impair, even though the actor may also have such an interest in the property.

[1971 c.743 §141; 1977 c.640 §1; 1989 c.584 §1; 2003 c.543 §1]



Section 164.310



Section 164.315 - Arson in the second degree.

(a) By starting a fire or causing an explosion, the person intentionally damages:

(A) Any building of another that is not protected property; or

(B) Any property of another and the damages to the property exceed $750; or

(b) By knowingly engaging in the manufacture of methamphetamine, the person causes fire or causes an explosion that damages property described in paragraph (a) of this subsection.

(2) Arson in the second degree is a Class C felony.

[1971 c.743 §143; 2001 c.432 §1; 2005 c.706 §3]



Section 164.320



Section 164.325 - Arson in the first degree.

(a) By starting a fire or causing an explosion, the person intentionally damages:

(A) Protected property of another;

(B) Any property, whether the property of the person or the property of another person, and such act recklessly places another person in danger of physical injury or protected property of another in danger of damage; or

(C) Any property, whether the property of the person or the property of another person, and recklessly causes serious physical injury to a firefighter or peace officer acting in the line of duty relating to the fire; or

(b) By knowingly engaging in the manufacture of methamphetamine, the person causes fire or causes an explosion that damages property described in paragraph (a) of this subsection.

(2) Arson in the first degree is a Class A felony.

[1971 c.743 §144; 1991 c.946 §1; 2005 c.706 §4]



Section 164.330



Section 164.335 - Reckless burning.

(2) Reckless burning is a Class A misdemeanor.

[1971 c.743 §142]



Section 164.340



Section 164.345 - Criminal mischief in the third degree.

(2) Criminal mischief in the third degree is a Class C misdemeanor.

[1971 c.743 §145]



Section 164.350



Section 164.354 - Criminal mischief in the second degree.

(a) The person violates ORS 164.345, and as a result thereof, damages property in an amount exceeding $500; or

(b) Having no right to do so nor reasonable ground to believe that the person has such right, the person intentionally damages property of another, or, the person recklessly damages property of another in an amount exceeding $500.

(2) Criminal mischief in the second degree is a Class A misdemeanor.

[1971 c.743 §146; 2009 c.16 §5]



Section 164.355



Section 164.360



Section 164.362



Section 164.364



Section 164.365 - Criminal mischief in the first degree.

(a) Damages or destroys property of another:

(A) In an amount exceeding $1,000;

(B) By means of an explosive;

(C) By starting a fire in an institution while the person is committed to and confined in the institution;

(D) Which is a livestock animal as defined in ORS 164.055;

(E) Which is the property of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility used in direct service to the public; or

(F) By intentionally interfering with, obstructing or adulterating in any manner the service of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility; or

(b) Intentionally uses, manipulates, arranges or rearranges the property of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility used in direct service to the public so as to interfere with its efficiency.

(2) As used in subsection (1) of this section:

(a) "Institution" includes state and local correctional facilities, mental health facilities, juvenile detention facilities and state training schools.

(b) "Medical facility" means a health care facility as defined in ORS 442.015, a licensed physician’s office or anywhere a licensed medical practitioner provides health care services.

(c) "Public utility" has the meaning provided for that term in ORS 757.005 and includes any cooperative, people’s utility district or other municipal corporation providing an electric, gas, water or other utility service.

(d) "Railroad" has the meaning provided for that term in ORS 824.020.

(e) "Public transportation facility" means any property, structure or equipment used for or in connection with the transportation of persons for hire by rail, air or bus, including any railroad cars, buses or airplanes used to carry out such transportation.

(f) "Telecommunications carrier" has the meaning given that term in ORS 133.721.

(3) Criminal mischief in the first degree is a Class C felony.

[1971 c.743 §147; 1973 c.133 §6; 1975 c.344 §1; 1979 c.805 §1; 1983 c.740 §33a; 1987 c.447 §104; 1987 c.907 §10; 1989 c.584 §2; 1991 c.837 §13; 1991 c.946 §2; 1993 c.94 §1; 1993 c.332 §3; 1999 c.1040 §11; 1999 c.1093 §2; 2003 c.543 §4; 2009 c.16 §6]



Section 164.366



Section 164.367 - Determining value of damage; aggregation.

(1) Against multiple victims in the same course of conduct; or

(2) Against the same victim, or two or more persons who are joint owners, within a 30-day period.

[1999 c.1040 §12]

Note: 164.367 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.368



Section 164.369



Section 164.370



Section 164.373 - Tampering with cable television equipment.

(a) Knowingly tampers or otherwise interferes with or connects to by any means, whether mechanical, electrical, acoustical or other means, any cable, wire or other device used for the distribution of cable television service, without authority of the provider of such service; or

(b) Knowingly permits another person to tamper or otherwise interfere with, or connect to by any means, whether mechanical, electrical, acoustical or other means, any cable, wire or other device used for the distribution of cable television service, such tampering, interfering or connecting being upon premises under the control of such first person or intended for the benefit of such first person, without authority of the provider of such service.

(2) Tampering with cable television equipment is a Class B misdemeanor.

[1985 c.537 §5]



Section 164.377 - Computer crime.

(a) To "access" means to instruct, communicate with, store data in, retrieve data from or otherwise make use of any resources of a computer, computer system or computer network.

(b) "Computer" means, but is not limited to, an electronic, magnetic, optical electrochemical or other high-speed data processing device that performs logical, arithmetic or memory functions by the manipulations of electronic, magnetic or optical signals or impulses, and includes the components of a computer and all input, output, processing, storage, software or communication facilities that are connected or related to such a device in a system or network.

(c) "Computer network" means, but is not limited to, the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals or a complex consisting of two or more interconnected computers.

(d) "Computer program" means, but is not limited to, a series of instructions or statements, in a form acceptable to a computer, which permits the functioning of a computer system in a manner designed to provide appropriate products from or usage of such computer system.

(e) "Computer software" means, but is not limited to, computer programs, procedures and associated documentation concerned with the operation of a computer system.

(f) "Computer system" means, but is not limited to, a set of related, connected or unconnected, computer equipment, devices and software. "Computer system" also includes any computer, device or software owned or operated by the Oregon State Lottery or rented, owned or operated by another person or entity under contract to or at the direction of the Oregon State Lottery.

(g) "Data" means a representation of information, knowledge, facts, concepts, computer software, computer programs or instructions. "Data" may be in any form, in storage media, or as stored in the memory of the computer, or in transit, or presented on a display device. "Data" includes, but is not limited to, computer or human readable forms of numbers, text, stored voice, graphics and images.

(h) "Intimate image" means a photograph, film, video, recording, digital picture or other visual reproduction of a person whose intimate parts are visible or who is engaged in sexual conduct.

(i) "Intimate parts" means uncovered human genitals, pubic areas or female nipples.

(j) "Property" includes, but is not limited to, financial instruments, information, including electronically produced data, and computer software and programs in either computer or human readable form, intellectual property and any other tangible or intangible item of value.

(k) "Proprietary information" includes any scientific, technical or commercial information including any design, process, procedure, list of customers, list of suppliers, customers’ records or business code or improvement thereof that is known only to limited individuals within an organization and is used in a business that the organization conducts. The information must have actual or potential commercial value and give the user of the information an opportunity to obtain a business advantage over competitors who do not know or use the information.

(L) "Services" includes, but is not limited to, computer time, data processing and storage functions.

(m) "Sexual conduct" means sexual intercourse or deviate sexual intercourse, as those terms are defined in ORS 163.305, or masturbation.

(2) Any person commits computer crime who knowingly accesses, attempts to access or uses, or attempts to use, any computer, computer system, computer network or any part thereof for the purpose of:

(a) Devising or executing any scheme or artifice to defraud;

(b) Obtaining money, property or services by means of false or fraudulent pretenses, representations or promises; or

(c) Committing theft, including, but not limited to, theft of proprietary information or theft of an intimate image.

(3) Any person who knowingly and without authorization alters, damages or destroys any computer, computer system, computer network, or any computer software, program, documentation or data contained in such computer, computer system or computer network, commits computer crime.

(4) Any person who knowingly and without authorization uses, accesses or attempts to access any computer, computer system, computer network, or any computer software, program, documentation or data contained in such computer, computer system or computer network, commits computer crime.

(5)(a) A violation of the provisions of subsection (2) or (3) of this section shall be a Class C felony. Except as provided in paragraph (b) of this subsection, a violation of the provisions of subsection (4) of this section shall be a Class A misdemeanor.

(b) Any violation of this section relating to a computer, computer network, computer program, computer software, computer system or data owned or operated by the Oregon State Lottery or rented, owned or operated by another person or entity under contract to or at the direction of the Oregon State Lottery Commission shall be a Class C felony.

[1985 c.537 §8; 1989 c.737 §1; 1991 c.962 §17; 2001 c.870 §18; 2015 c.350 §1]



Section 164.380



Section 164.381 - Definitions.

(1) "Graffiti" means any inscriptions, words, figures or designs that are marked, etched, scratched, drawn, painted, pasted or otherwise affixed to the surface of property.

(2) "Graffiti implement" means paint, ink, chalk, dye or other substance or any instrument or article designed or adapted for spraying, marking, etching, scratching or carving surfaces.

[1995 c.615 §1]

Note: 164.381 to 164.388 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.383 - Unlawfully applying graffiti.

(2) Unlawfully applying graffiti is a Class A violation. Upon a conviction for unlawfully applying graffiti, a court, in addition to any fine it imposes and pursuant to ORS 137.128 but notwithstanding ORS 137.129, may order the defendant to perform up to 100 hours of community service. The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

(3) If the court orders community service, the community service must be completed within six months after entry of the order unless the person shows good cause why community service cannot be completed within the six-month time period.

[1995 c.615 §2; 1999 c.1051 §156]

Note: See note under 164.381.



Section 164.385



Section 164.386 - Unlawfully possessing a graffiti implement.

(2) Unlawfully possessing a graffiti implement is a Class C violation. Upon a conviction for unlawfully possessing a graffiti implement, a court, in addition to any fine it imposes and pursuant to ORS 137.128 but notwithstanding ORS 137.129, may order the defendant to perform up to 50 hours of community service. The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

(3) If the court orders community service, the community service must be completed within six months after entry of the order unless the person shows good cause why community service cannot be completed within the six-month time period.

[1995 c.615 §3; 1999 c.1051 §157]

Note: See note under 164.381.



Section 164.388 - Preemption.

[1995 c.615 §7; 1999 c.1040 §6]

Note: See note under 164.381.



Section 164.390



Section 164.392



Section 164.395 - Robbery in the third degree.

(a) Preventing or overcoming resistance to the taking of the property or to retention thereof immediately after the taking; or

(b) Compelling the owner of such property or another person to deliver the property or to engage in other conduct which might aid in the commission of the theft or unauthorized use of a vehicle.

(2) Robbery in the third degree is a Class C felony.

[1971 c.743 §148; 2003 c.357 §1]



Section 164.405 - Robbery in the second degree.

(a) Represents by word or conduct that the person is armed with what purports to be a dangerous or deadly weapon; or

(b) Is aided by another person actually present.

(2) Robbery in the second degree is a Class B felony.

[1971 c.743 §149]



Section 164.410



Section 164.415 - Robbery in the first degree.

(a) Is armed with a deadly weapon;

(b) Uses or attempts to use a dangerous weapon; or

(c) Causes or attempts to cause serious physical injury to any person.

(2) Robbery in the first degree is a Class A felony.

[1971 c.743 §150; 2007 c.71 §51]



Section 164.420



Section 164.430



Section 164.440



Section 164.450



Section 164.452



Section 164.455



Section 164.460



Section 164.462



Section 164.465



Section 164.470



Section 164.480



Section 164.485



Section 164.490



Section 164.500



Section 164.505



Section 164.510



Section 164.520



Section 164.530



Section 164.540



Section 164.550



Section 164.555



Section 164.560



Section 164.570



Section 164.580



Section 164.590



Section 164.610



Section 164.620



Section 164.630



Section 164.635



Section 164.640



Section 164.650



Section 164.660



Section 164.670



Section 164.680



Section 164.690



Section 164.700



Section 164.710



Section 164.720



Section 164.730



Section 164.740



Section 164.750



Section 164.760



Section 164.770



Section 164.775 - Deposit of trash within 100 yards of waters or in waters; license suspensions; civil penalties; credit for work in lieu of fine.

(2) It is unlawful for any person to discard any glass, cans or other similar refuse in any waters of the state, as defined in ORS 468B.005.

(3) In addition to or in lieu of the penalties provided for violation of any provision of this section, the court in which any individual is convicted of a violation of this section may order suspension of certain permits or licenses for a period not to exceed 90 days if the court finds that the violation occurred during or in connection with the exercise of the privilege granted by the permit or license. The permits and licenses to which this section applies are motor vehicle operator’s permits or licenses, hunting licenses, fishing licenses or boat registrations.

(4)(a) Any person sentenced under subsection (6) of this section to pay a fine for violation of this section shall be permitted, in default of the payment of the fine, to work at clearing rubbish, trash and debris from the lands and waters described by subsections (1) and (2) of this section. Credit in compensation for such work shall be allowed at the rate of $25 for each day of work.

(b) In any case, upon conviction, if punishment by imprisonment is imposed upon the defendant, the form of the sentence shall include that the defendant shall be punished by confinement at labor clearing rubbish, trash and debris from the lands and waters described by subsections (1) and (2) of this section, for not less than one day nor more than five days.

(5) A citation conforming to the requirements of ORS 133.066 shall be used for all violations of subsection (1) or (2) of this section in the state.

(6) Violation of this section is a Class B misdemeanor.

(7) In addition to and not in lieu of the criminal penalty authorized by subsection (6) of this section, the civil penalty authorized by ORS 468.140 may be imposed for violation of this section.

(8) Nothing in this section or ORS 164.785 prohibits the operation of a disposal site, as defined in ORS 459.005, for which a permit is required by the Department of Environmental Quality, for which such a permit has been issued and which is being operated and maintained in accordance with the terms and conditions of such permit.

[Formerly 449.107; 1999 c.1051 §132]



Section 164.780



Section 164.785 - Placing offensive substances in waters, on highways or other property.

(b)(A) In a prosecution under this subsection, it is a defense that:

(i) The dead animal carcass that is discarded is a fish carcass;

(ii) The person returned the fish carcass to the water from which the person caught the fish; and

(iii) The person retained proof of compliance with any provisions regarding angling prescribed by the State Fish and Wildlife Commission pursuant to ORS 496.162.

(B) As used in this paragraph, "fish carcass" means entrails, gills, head, skin, fins and backbone.

(2) It is unlawful for any person to place or cause to be placed any polluting substance listed in subsection (1) of this section into any road, street, alley, lane, railroad right of way, lot, field, meadow or common. It is unlawful for an owner thereof to knowingly permit any polluting substances to remain in any of the places described in this subsection to the injury of the health or to the annoyance of any citizen of this state. Every 24 hours after conviction for violation of this subsection during which the violator permits the polluting substances to remain is an additional offense against this subsection.

(3) Nothing in this section shall apply to the storage or spreading of manure or like substance for agricultural, silvicultural or horticultural purposes, except that no sewage sludge, septic tank or cesspool pumpings shall be used for these purposes unless treated and applied in a manner approved by the Department of Environmental Quality.

(4) Violation of this section is a Class A misdemeanor.

(5) The Department of Environmental Quality may impose the civil penalty authorized by ORS 468.140 for violation of this section.

[Formerly 449.105; 1983 c.257 §1; 1987 c.325 §1; 2013 c.132 §1]



Section 164.805 - Offensive littering.

(a) Discarding or depositing any rubbish, trash, garbage, debris or other refuse upon the land of another without permission of the owner, or upon any public way or in or upon any public transportation facility;

(b) Draining, or causing or permitting to be drained, sewage or the drainage from a cesspool, septic tank, recreational or camping vehicle waste holding tank or other contaminated source, upon the land of another without permission of the owner, or upon any public way; or

(c) Permitting any rubbish, trash, garbage, debris or other refuse to be thrown from a vehicle that the person is operating. This subsection does not apply to a person operating a vehicle transporting passengers for hire subject to regulation by the Department of Transportation or a person operating a school bus described under ORS 801.460.

(2) As used in this section:

(a) "Public transportation facility" has the meaning given that term in ORS 164.365.

(b) "Public way" includes, but is not limited to, roads, streets, alleys, lanes, trails, beaches, parks and all recreational facilities operated by the state, a county or a local municipality for use by the general public.

(3) Offensive littering is a Class C misdemeanor.

[1971 c.743 §283; 1975 c.344 §2; 1983 c.338 §897; 1985 c.420 §20; 2007 c.71 §52; 2015 c.138 §2]



Section 164.810



Section 164.813 - Unlawful cutting and transport of special forest products.

(a) "Harvest" means to separate by cutting, digging, prying, picking, peeling, breaking, pulling, splitting or otherwise removing a special forest product from:

(A) Its physical connection or point of contact with the ground or vegetation upon which it was growing; or

(B) The place or position where it lay.

(b) "Special forest products" means:

(A) Plants, plant parts, fruit, fungi, parts of fungi, rocks or minerals that are identified in State Board of Forestry rules as special forest products;

(B) Firewood;

(C) Trees or parts of trees of a species identified in board rules as a forest tree species not normally used in commercial forest harvests; and

(D) Other items identified by the board by rule as special forest products.

(c) "Special forest products" does not mean mill ends, driftwood and artificially fabricated fireplace logs.

(d) "Transportation" means the physical conveyance of special forest products away from a harvest or collection site and includes, but is not limited to, transportation in or on:

(A) A motor vehicle or trailer, both as defined for purposes of the Oregon Vehicle Code;

(B) A boat, barge, raft or other water vessel; or

(C) An airplane, helicopter, balloon or other aircraft.

(2) Subject to subsection (6) of this section, it is unlawful for any person other than the landowner to cut or split wood into special forest products or to harvest or remove special forest products from a place unless the person has in possession a written permit to do so from the owner of the land from which the wood is cut or the special forest products taken. The written permit required under this subsection must set forth:

(a) The date of the permit;

(b) The name, address, telephone number and signature of the person granting the permit;

(c) The name, address and telephone number of the person to whom the permit is granted;

(d) The amount and kind of wood, by species, to be cut or split or the amount and kind of special forest products to be taken;

(e) A description of the premises from which the wood is to be cut or the special forest products taken. The description may be by legal description, tax account number or other description clearly identifying the premises; and

(f) The date of expiration of the permit.

(3) Subject to subsection (6) of this section, it is unlawful for a person to transport special forest products without possessing a permit as described in subsection (2) of this section or a document of sale showing title to the special forest products. A document of sale must be signed by the landowner, seller or donor, and must set forth:

(a) The date of the document;

(b) The name, address and telephone number of the seller or donor of the special forest products;

(c) The name, address and telephone number of the purchaser or donee;

(d) The amount and kind of special forest products sold, by species; and

(e) A description of the premises from which the special forest products were taken. The description may be by legal description, tax account number or other description clearly identifying the premises, or by street address in the event of purchase from a woodlot or fuel dealer or dealer in other special forest products.

(4) Except as provided in subsection (7) of this section, any person who engages in the purchase or other acquisition of special forest products for resale, other than special forest products acquired from property owned by that person, shall keep records of such purchases or acquisitions for a period of one year from the date of purchase or acquisition. The records shall be made available to any peace officer upon request and shall reveal:

(a) The date of purchase or acquisition;

(b) The name, address, telephone number and signature of the person from whom the special forest products were obtained and the date they were obtained;

(c) The license number of any vehicle used to deliver the special forest products to the dealer for resale;

(d) The quantity of special forest products purchased or acquired; and

(e) The name and address of the landowner from whose land the special forest product was harvested.

(5) Any permit for the removal of special forest products from public lands issued or required by the United States Forest Service or the Bureau of Land Management is:

(a) Sufficient for the purposes of subsections (2) and (3) of this section, regardless of whether the permit conforms to the specific requirements as to content set forth in subsections (2) and (3) of this section; and

(b) Valid only for the purposes and public lands locations identified in the permit.

(6) Subsections (2) and (3) of this section do not apply to the following activities conducted on public lands:

(a) The cutting or transportation of wild edible fungi occupying a volume at harvest of one gallon or less;

(b) The cutting or transportation of special forest products, described in subsection (1)(b)(B) and (C) of this section, having a total volume of less than 27 cubic feet;

(c) The cutting or transportation of special forest products, other than those specified in paragraphs (a) and (b) of this subsection, having a total volume of less than 12 cubic feet;

(d) The cutting or transportation of coniferous trees that are subject to the provisions of ORS 164.825;

(e) The cutting or transportation of special forest products by the owner of the land from which they were taken or by the owner’s agent; or

(f) The transportation of special forest products by a common carrier or contract carrier.

(7) Subsection (4) of this section does not apply to a person who purchases cedar products that are special forest products and who complies with the record keeping requirements of ORS 165.109.

(8) Violation of any provision of subsections (2) to (4) of this section is a Class B misdemeanor.

[1981 c.645 §2; 1989 c.368 §1; 1993 c.167 §1; 1995 c.75 §1; 2013 c.276 §§1,2]



Section 164.814 - State Forester required to develop forms for special forest products.

[1995 c.75 §2; 2013 c.276 §3]

Note: 164.814 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.815 - Unlawfully transporting hay.

(a) The amount of hay in possession and the date of acquisition of it;

(b) The price paid or agreed to be paid for the hay or other terms of the transportation or sale contract;

(c) The location where the hay was loaded and its destination;

(d) The total number of bales or other units and the method of bailing or packaging; and

(e) The type of hay.

(2) Subsection (1) of this section does not apply to transportation of hay:

(a) By the producer thereof or the agent of the producer who has in possession written evidence of authority to transport the hay for the producer; or

(b) By a person or the agent of the person under contract to transport the hay for the producer.

(3) As used in this section:

(a) "Hay" means grasses, legumes or other forage plants grown in Oregon and intended for use as a feed.

(b) "Producer" means a person who raises and harvests hay on land the person owns or leases and who is delivering that hay from the field to a place of storage or sale or to a feedlot for livestock.

(4) Unlawfully transporting hay is a Class C misdemeanor.

[1971 c.743 §288a; 1973 c.445 §1]



Section 164.820



Section 164.825 - Cutting and transport of coniferous trees without permit or bill of sale.

(a) The date of the permit;

(b) The name, address, telephone number and signature of the person granting the permit;

(c) The name, address and telephone number of the person to whom the permit is granted;

(d) The number of trees, by species, to be cut;

(e) A description of the premises from which the trees are to be cut. The description may be by legal description or tax account number; and

(f) The date of expiration of the permit.

(2) It is unlawful for any person to transport over the highways of this state more than five coniferous trees without possessing a cutting permit as described in subsection (1) of this section or a document of title showing title thereto. A document of sale must be signed by the landowner, seller or donor, and shall set forth:

(a) The date of the document;

(b) The name, address and telephone number of the seller or donor of the trees;

(c) The name, address and telephone number of the purchaser or donee of the trees;

(d) The number of trees, by species, sold or transferred by the permit or document of sale; and

(e) A description of the premises from which the trees were taken. The description may be by legal description, tax account number or other description clearly identifying the premises.

(3) The provisions of subsections (1) and (2) of this section do not apply to:

(a) The transportation of trees in the course of transplantation, with their roots intact.

(b) The cutting or transportation of coniferous trees by the owner of the land from which they were taken or by the owner’s agent.

(c) The transportation of coniferous trees by a common carrier or contract carrier.

(4) Violation of the provisions of subsection (1) or (2) of this section is a Class B misdemeanor.

[1971 c.743 §295; 1981 c.645 §6]



Section 164.828 - Ownership as affirmative defense under ORS 164.813 and 164.825.

[1981 c.645 §7; 1993 c.167 §2]

Note: 164.828 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.830



Section 164.835 - Investigation to prevent violations of ORS 164.813 and 164.825.

(2) Justice courts and circuit courts have concurrent jurisdiction of violations of ORS 164.813 and 164.825.

[1971 c.743 §296; 1981 c.645 §3; 1993 c.167 §3]



Section 164.840



Section 164.845 - Arrest, summons for cutting or transport of trees or special forest products; effect of failure to appear.

(2) The peace officer making the arrest, if not immediately taking the person arrested into custody, may issue a summons to the person. The summons shall direct the person to appear at the court named in the summons to answer a complaint to be filed therewith. The violation shall be noted on the summons, which shall be dated and signed by the peace officer.

(3) Any person to whom a summons is issued under this section who fails to appear at the time and place specified therein commits a Class B misdemeanor.

[1971 c.743 §297; 1981 c.645 §4; 1993 c.167 §4; 2013 c.276 §4]



Section 164.850



Section 164.855 - Seizure of trees or special forest products cut or transported in violation of ORS 164.813 or 164.825.

(2) The return of the trees or special forest products or the payment of the proceeds shall not preclude the court from imposing any fine or penalty for any violation of ORS 164.825 to 164.855.

[1971 c.743 §298; 1981 c.645 §5; 1993 c.167 §5; 2013 c.276 §5]



Section 164.857 - Unlawfully transporting metal property.

(2) A seller or transferor of metal property that has reason to believe that a buyer or transferee intends to obtain the metal property for delivery to a scrap metal business shall provide the buyer or transferee with a metal transportation certificate.

(3) A metal transportation certificate must include:

(a) The date the metal property was acquired and the amount and type of metal property that the person is transporting;

(b) The location where the metal property was loaded and the destination of the metal property;

(c) The name, address and telephone number of the seller or the transferor;

(d) The signature of the seller or transferor or the authorized agent of the seller or transferor; and

(e) The name, address and telephone number of the person transporting the metal property.

(4) The Department of State Police shall create a form that may serve as a metal transportation certificate and shall make the form available on the department’s website.

(5) It is a defense to a charge of unlawfully transporting metal property that the person transporting the metal property is the owner of the property or an agent or employee of the owner of the property.

(6) Unlawfully transporting metal property is a Class C misdemeanor.

(7) As used in this section:

(a) "Agent or employee of the owner of the property" includes a motor carrier as defined in ORS 825.005 that is operating in accordance with the provisions of ORS chapter 825.

(b) "Metal property" and "scrap metal business" have the meanings given those terms in ORS 165.116.

[2009 c.811 §3; 2010 c.56 §4]

Note: 164.857 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.860



Section 164.863 - Unlawful transport of meat animal carcasses.

(a) The location where the carcass or primal cut was loaded and its destination;

(b) The quantity in possession and the date of acquisition of it; and

(c) Transportation or bill of sale.

(2) Subsection (1) of this section does not apply to the carcass or meat of a meat animal:

(a) That is transported by common carrier;

(b) That is marked, tagged or otherwise identified as required by ORS chapter 619;

(c) That is marked, tagged or identified as required by ORS 603.045 (2), or that is the subject of the certificate and tags described in ORS 603.045 (4); or

(d) That is marked, tagged or otherwise identified as having been previously inspected under the Federal Meat Inspection Act.

(3) As used in this section:

(a) "Common carrier" means:

(A) Any person who transports for hire or who purports to be to the public as willing to transport for hire, compensation or consideration by motor vehicle, persons or property, or both, for those who may choose to employ the person; or

(B) Any person who leases, rents or otherwise provides a motor vehicle for the use of others and who in connection therewith in the regular course of business provides, procures or arranges for, directly, indirectly or by course of dealing, a driver or operator therefor.

(b) "Federal Meat Inspection Act" means the Act so entitled approved March 4, 1907, (34 Stat. 1260), as amended by the Wholesome Meat Act (81 Stat. 584).

(c) "Meat animal" means any live cattle, equines, sheep, goats or swine.

(d) "Meat" or "meat product" means any edible muscle, except any muscle found in the lips, snout or ears of meat animals, which is skeletal or found in the tongue, diaphragm, heart or esophagus, with or without any accompanying and overlying fat, and any portion of bone, skin, sinew, nerve or blood vessels normally accompanying the muscle tissue and not separated from it in the process of dressing or as otherwise prescribed by the Department of Agriculture.

(4) Unlawfully transporting the carcass or primal cut of a meat animal is a Class C misdemeanor.

(5) For the purpose of this section "primal cut" of cattle and equines means round, loin, flank, rib, chuck, brisket, plate or shank; of pork means ham, loin, side, spareribs, shoulder or jowl; of sheep and goats means rib or rack, loin, leg or shoulder.

[1975 c.201 §2]



Section 164.864 - Definitions for ORS 164.864 to 164.882.

(1) "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part of a motion picture by means of any technology now known or later developed.

(2) "Commercial enterprise" means a business operating in intrastate or interstate commerce for profit. "Commercial enterprise" does not include:

(a) Activities by schools, libraries or religious organizations;

(b) Activities incidental to a bona fide scholastic or critical endeavor;

(c) Activities incidental to the marketing or sale of recording devices; and

(d) Activities involving the recording of school or religious events or activities.

(3) "Fixed" means embodied in a recording or other tangible medium of expression, by or under the authority of the author, so that the matter embodied is sufficiently permanent or stable to permit it to be perceived, reproduced or otherwise communicated for a period of more than transitory duration.

(4) "Live performance" means a recitation, rendering or playing of musical instruments or vocal arrangements in an audible sequence in a public performance.

(5) "Manufacturer" means the entity authorizing the duplication of a specific recording, but shall not include the manufacturer of the cartridge or casing itself.

(6) "Master recording" means the master disk, master tape, master film or other device used for reproducing recorded sound from which a sound recording is directly or indirectly derived.

(7) "Motion picture" includes any motion picture, regardless of length or content, that is exhibited in a motion picture theater, exhibited on television to paying customers or under the sponsorship of a paying advertiser or produced and exhibited for scientific research or educational purposes. "Motion picture" does not include amateur films that are shown free or at cost to friends, neighbors or civic groups.

(8) "Motion picture theater" means a movie theater, screening room or other venue that is being utilized primarily for the exhibition of a motion picture.

(9) "Owner" means a person who owns the sounds fixed in a master phonograph record, master disk, master tape, master film or other recording on which sound is or can be recorded and from which the transferred recorded sounds are directly or indirectly derived.

(10) "Recording" means a tangible medium on which information, sounds or images, or any combination thereof, are recorded or otherwise stored. Medium includes, but is not limited to, an original phonograph record, disk, tape, audio or video cassette, wire, film or other medium now existing or developed later on which sounds, images or both are or can be recorded or otherwise stored or a copy or reproduction that duplicates in whole or in part the original.

(11) "Sound recording" means any reproduction of a master recording.

(12) "Videotape" means a reel of tape upon which a motion picture is electronically or magnetically imprinted by means of an electronic video recorder and which may be used in video playback equipment to project or display the motion picture on a television screen.

[1993 c.95 §1; 2001 c.666 §§30,42; 2005 c.459 §§3,4; 2005 c.830 §22]



Note 164.864, 164.866, 164.867, 164.868, 164.869, 164.872 and 164.873



Section 164.865 - Unlawful sound recording.

(a) Reproduces for sale any sound recording without the written consent of the owner of the master recording; or

(b) Knowingly sells, offers for sale or advertises for sale any sound recording that has been reproduced without the written consent of the owner of the master recording.

(2) Unlawful sound recording is a Class B misdemeanor.

[1973 c.747 §1; 1993 c.95 §3]



Section 164.866 - Civil action for injuries caused by criminal acts.

[1993 c.95 §11; 2001 c.666 §§31,43; 2005 c.830 §23]

Note: See note under 164.864.



Section 164.867 - Applicability of ORS 164.868, 164.869 and 164.872.

[1993 c.95 §2]

Note: See note under 164.864.



Section 164.868 - Unlawful labeling of a sound recording.

(a) Fails to disclose the origin of a sound recording when the person knowingly advertises or offers for sale or resale, sells, resells, rents, leases, or lends or possesses for any of these purposes, any sound recording that does not contain the true name and address of the manufacturer in a prominent place on the cover, jacket or label of the sound recording; and

(b) Possesses five or more duplicate copies or 20 or more individual copies of recordings produced without consent of the owner or performer and the recordings are intended for sale or distribution in violation of this section.

(2) Unlawful labeling of a sound recording is a Class C felony.

[1993 c.95 §7]

Note: See note under 164.864.



Section 164.869 - Unlawful recording of a live performance.

(a)(A) Advertises or offers for sale, sells, rents, transports, or causes the sale, resale, rental or transportation of, or possesses for one or more of these purposes, a recording containing sounds of a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; or

(B) With the intent to sell, records or fixes, or causes to be recorded or fixed on a recording, a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; and

(b) Possesses five or more duplicate copies or 20 or more individual copies of recordings produced without consent of the owner or performer and the recordings are intended for sale or distribution in violation of this section.

(2) Unlawful recording of a live performance is a Class C felony.

(3) For purposes of subsections (1) and (2) of this section, in the absence of a written agreement or law to the contrary, the performer of a live performance is presumed to own the rights to record or fix the performance.

(4) A person who is authorized to maintain custody and control over business records that reflect whether or not the owner of the live performance consented to having the live performance recorded or fixed is a proper witness in a proceeding regarding the issue of consent.

[1993 c.95 §§5,6]

Note: See note under 164.864.



Section 164.870



Section 164.871



Section 164.872 - Unlawful labeling of a videotape recording.

(a) Fails to disclose the origin of a recording when the person knowingly advertises or offers for sale or resale, or sells, resells, rents, leases or lends, or possesses for any of these purposes, any videotape recording that does not contain the true name and address of the manufacturer in a prominent place on the cover, jacket or label of the videotape recording; and

(b) Possesses five or more duplicate copies or 20 or more individual copies of videotape recordings produced without consent of the owner or performer and the videotape recordings are intended for sale or distribution in violation of this section.

(2) Unlawful labeling of a videotape recording is a Class C felony.

[1993 c.95 §8]

Note: See note under 164.864.



Section 164.873 - Exemptions from ORS 164.865, 164.868, 164.869, 164.872 and 164.875.

(a) The production of a videotape of a motion picture that is defined as a public record under ORS 192.005 (5), in accordance with ORS 192.005 to 192.170 or 357.805 to 357.895.

(b) The production of a videotape of a motion picture that is defined as a legislative record under ORS 171.410, in accordance with ORS 171.410 to 171.430.

(2) The provisions of ORS 164.865, 164.868, 164.869 (1) and (2) and 164.875 do not apply to the reproduction of:

(a) Any recording that is used or intended to be used only for broadcast by educational radio or television stations.

(b) A sound recording, or the production of a videotape of a motion picture, that is defined as a public record under ORS 192.005 (5), with or without charging and collecting a fee therefor, in accordance with ORS 192.005 to 192.170 or 357.805 to 357.895.

(c) A sound recording defined as a legislative record under ORS 171.410, with or without charging and collecting a fee therefor, in accordance with ORS 171.410 to 171.430.

[1993 c.95 §§9,10]

Note: See note under 164.864.



Section 164.875 - Unlawful videotape recording.

(a) Produces for sale any videotape without the written consent of the owner of the motion picture imprinted thereon; or

(b) Knowingly sells or offers for sale any videotape that has been produced without the written consent of the owner of the motion picture imprinted thereon.

(2) Unlawful videotape recording is a Class B misdemeanor.

[1979 c.550 §2; 1993 c.95 §4]



Section 164.876



Section 164.877



Section 164.879



Section 164.880



Section 164.882 - Unlawful operation of an audiovisual device.

(2) Unlawful operation of an audiovisual device is a Class B misdemeanor.

(3) The provisions of subsection (1) of this section do not apply to any activity undertaken in the course of bona fide law enforcement activity or necessary to the proper functioning of the criminal justice system.

[2005 c.459 §1]

Note: 164.882 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.885 - Endangering aircraft.

(a) Throws an object at, or drops an object upon, an aircraft;

(b) Discharges a bow and arrow, gun, airgun or firearm at or toward an aircraft;

(c) Tampers with an aircraft or a part, system, machine or substance used to operate an aircraft in such a manner as to impair the safety, efficiency or operation of an aircraft without the consent of the owner, operator or possessor of the aircraft; or

(d) Places, sets, arms or causes to be discharged a spring gun, trap, explosive device or explosive material with the intent of damaging, destroying or discouraging the operation of an aircraft.

(2)(a) Except as provided in paragraph (b) of this subsection, a person commits the crime of endangering aircraft in the second degree if the person knowingly possesses a firearm or deadly weapon in a restricted access area of a commercial service airport that has at least 2 million passenger boardings per calendar year.

(b) Paragraph (a) of this subsection does not apply to a person authorized under federal law or an airport security program to possess a firearm or deadly weapon in a restricted access area.

(3)(a) Endangering aircraft in the first degree is a Class C felony.

(b) Endangering aircraft in the second degree is a Class A misdemeanor.

(4) As used in this section, "restricted access area" means an area of a commercial service airport that is:

(a) Designated as restricted in the airport security program approved by the federal Transportation Security Administration; and

(b) Marked at points of entry with signs giving notice that access to the area is restricted.

[1981 c.901 §1; 2009 c.299 §1]

Note: 164.885 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.886 - Unlawful tree spiking; unlawful possession of substance that can damage certain wood processing equipment.

(2) Except as provided in subsection (3) of this section, unlawful tree spiking is a Class C felony.

(3) Unlawful tree spiking that results in serious physical injury to another person is a Class B felony.

(4) Any person who possesses, with the intent to use in violation of subsections (1) to (3) of this section, any iron, steel or other substance sufficiently hard to damage saws or wood manufacturing or processing equipment is guilty of a Class A misdemeanor.

[Formerly 164.877]



Section 164.887 - Interference with agricultural operations.

(2) Interference with agricultural operations is a Class A misdemeanor.

(3) The provisions of subsection (1) of this section do not apply to:

(a) A person who is involved in a labor dispute as defined in ORS 662.010 with the other person; or

(b) A public employee who is performing official duties.

(4) As used in this section:

(a)(A) "Agricultural operations" means the conduct of logging and forest management, mining, farming or ranching of livestock animals or domestic farm animals;

(B) "Domestic farm animal" means an animal used to control or protect livestock animals or used in other related agricultural activities; and

(C) "Livestock animals" has the meaning given that term in ORS 164.055.

(b) "Domestic farm animal" and "livestock animals" do not include stray animals.

[1999 c.694 §1]

Note: 164.887 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.889 - Interference with agricultural research.

(a) Damages any property at an agricultural research facility with the intent to damage or hinder agricultural research or experimentation;

(b) Obtains any property of an agricultural research facility with the intent to damage or hinder agricultural research or experimentation;

(c) Obtains access to an agricultural research facility by misrepresentation with the intent to perform acts that would damage or hinder agricultural research or experimentation;

(d) Enters an agricultural research facility with the intent to damage, alter, duplicate or obtain unauthorized possession of records, data, materials, equipment or specimens related to agricultural research or experimentation;

(e) Without the authorization of the agricultural research facility, obtains or exercises control over records, data, materials, equipment or specimens of the agricultural research facility with the intent to destroy or conceal the records, data, materials, equipment or specimens; or

(f) Releases or steals an animal from, or causes the death, injury or loss of an animal at, an agricultural research facility.

(2) Interference with agricultural research is a Class C felony.

(3) For purposes of this section:

(a) "Agricultural research facility" means any structure or land, whether privately or publicly owned, leased or operated, that is being used for agricultural research or experimentation.

(b) "Agricultural research or experimentation" means the lawful study, analysis or testing of plants or animals, or the use of plants or animals to conduct studies, analyses, testing or teaching, for the purpose of improving farming, forestry or animal husbandry.

(4) In addition to any other penalty imposed for violation of this section, a person convicted of interference with agricultural research is liable for:

(a) Damages to real and personal property caused by acts constituting the violation; and

(b) The costs of repeating an experiment, including the replacement of the records, data, equipment, specimens, labor and materials, if acts constituting the violation cause the failure of an experiment in progress or irreparably damage completed research or experimentation.

[2001 c.147 §1]

Note: 164.889 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 164.890



Section 164.900






Chapter 165 - Offenses Involving Fraud or Deception

Section 165.002 - Definitions for ORS 165.002 to 165.070.

(1) "Written instrument" means any paper, document, instrument, article or electronic record containing written or printed matter or the equivalent thereof, whether complete or incomplete, used for the purpose of reciting, embodying, conveying or recording information or constituting a symbol or evidence of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.

(2) "Complete written instrument" means one which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof.

(3) "Incomplete written instrument" means one which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument.

(4) To "falsely make" a written instrument means to make or draw a complete written instrument in its entirety, or an incomplete written instrument which purports to be an authentic creation of its ostensible maker, but which is not, either because the ostensible maker is fictitious or because, if real, the ostensible maker did not authorize the making or drawing thereof.

(5) To "falsely complete" a written instrument means to transform, by adding, inserting or changing matter, an incomplete written instrument into a complete one, without the authority of anyone entitled to grant it, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker.

(6) To "falsely alter" a written instrument means to change, without authorization by anyone entitled to grant it, a written instrument, whether complete or incomplete, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or in any other manner, so that the instrument so altered falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker.

(7) To "utter" means to issue, deliver, publish, circulate, disseminate, transfer or tender a written instrument or other object to another.

(8) "Forged instrument" means a written instrument which has been falsely made, completed or altered.

(9) "Electronic record" has the meaning given that term in ORS 84.004.

(10) "Signature" includes, but is not limited to, an electronic signature, as defined in ORS 84.004.

[1971 c.743 §151; 2001 c.535 §27]



Section 165.005



Section 165.007 - Forgery in the second degree.

(a) Falsely makes, completes or alters a written instrument; or

(b) Utters a written instrument which the person knows to be forged.

(2) Forgery in the second degree is a Class A misdemeanor.

[1971 c.743 §152]



Section 165.010



Section 165.012



Section 165.013 - Forgery in the first degree.

(a) And the written instrument is or purports to be any of the following:

(A) Part of an issue of money, securities, postage or revenue stamps, or other valuable instruments issued by a government or governmental agency;

(B) Part of an issue of stock, bonds or other instruments representing interests in or claims against any property or person;

(C) A deed, will, codicil, contract or assignment;

(D) A check for $1,000 or more, a credit card purchase slip for $1,000 or more, or a combination of checks and credit card purchase slips that, in the aggregate, total $1,000 or more, or any other commercial instrument or other document that does or may evidence, create, transfer, alter, terminate or otherwise affect a legal right, interest, obligation or status; or

(E) A public record; or

(b) By falsely making, completing or altering, or by uttering, at least 15 retail sales receipts, Universal Product Code labels, EAN-8 labels or EAN-13 labels or a combination of at least 15 retail sales receipts, Universal Product Code labels, EAN-8 labels or EAN-13 labels.

(2) The value of single check or credit card transactions may be added together under subsection (1)(a)(D) of this section if the transactions were committed:

(a) Against multiple victims within a 30-day period; or

(b) Against the same victim within a 180-day period.

(3) Forgery in the first degree is a Class C felony.

[1971 c.743 §153; 1993 c.680 §25; 2005 c.761 §1]



Section 165.015



Section 165.017 - Criminal possession of a forged instrument in the second degree.

(2) Criminal possession of a forged instrument in the second degree is a Class A misdemeanor.

[1971 c.743 §154]



Section 165.020



Section 165.022 - Criminal possession of a forged instrument in the first degree.

(2) Criminal possession of a forged instrument in the first degree is a Class C felony.

[1971 c.743 §155; 2005 c.761 §2]



Section 165.025



Section 165.027 - Evidence admissible to prove forgery or possession of forged instrument.

(2) In any prosecution for forgery or for criminal possession of any note, certificate, bond, bill of credit, or other security or evidence of debt issued on behalf of the United States or any state or territory, the certificate duly sworn to of the Secretary of the Treasury, or of the Treasurer of the United States, or of the secretary or treasurer of any state or treasury on whose behalf the note, certificate, bond, bill of credit or other security or evidence of debt purports to have been issued, shall be admitted as evidence to prove that it is a forgery.

[1971 c.743 §290]



Section 165.030



Section 165.032 - Criminal possession of a forgery device.

(a) The person makes or possesses with knowledge of its character any plate, die or other device, apparatus, equipment or article specifically designed for use in counterfeiting or otherwise forging written instruments; or

(b) With intent to use, or to aid or permit another to use, the same for purposes of forgery, the person makes or possesses any device, apparatus, equipment or article capable of or adaptable to such use.

(2) Criminal possession of a forgery device is a Class C felony.

[1971 c.743 §156]



Section 165.035



Section 165.037 - Criminal simulation.

(a) With intent to defraud, the person makes or alters any object in such a manner that it appears to have an antiquity, rarity, source or authorship that it does not in fact possess; or

(b) With knowledge of its true character and with intent to defraud, the person utters or possesses an object so simulated.

(2) Criminal simulation is a Class A misdemeanor.

[1971 c.743 §157]



Section 165.040



Section 165.042 - Fraudulently obtaining a signature.

(2) Fraudulently obtaining a signature is a Class A misdemeanor.

[1971 c.743 §158]



Section 165.045



Section 165.047 - Unlawfully using slugs.

(a) With intent to defraud the supplier of property or a service sold or offered by means of a coin machine, the person inserts, deposits or otherwise uses a slug in such machine; or

(b) The person makes, possesses, offers for sale or disposes of a slug with intent to enable a person to use it fraudulently in a coin machine.

(2) As used in this section:

(a) "Coin machine" means a coin box, turnstile, vending machine, or other mechanical or electronic device or receptacle designed to receive a coin or bill of a certain denomination or a token made for such purpose, and in return for the insertion or deposit thereof, automatically to offer, provide, assist in providing or permit the acquisition or use of some property or service.

(b) "Slug" means an object, article or device which, by virtue of its size, shape or any other quality is capable of being inserted, deposited, or otherwise used in a coin machine as a fraudulent substitute for a genuine coin, bill or token.

(3) Unlawfully using slugs is a Class B misdemeanor.

[1971 c.743 §159]



Section 165.055 - Fraudulent use of a credit card.

(a) The card is stolen or forged;

(b) The card has been revoked or canceled; or

(c) For any other reason the use of the card is unauthorized by either the issuer or the person to whom the credit card is issued.

(2) "Credit card" means a card, booklet, credit card number or other identifying symbol or instrument evidencing an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer.

(3) The value of single credit card transactions may be added together if the transactions were committed:

(a) Against multiple victims within a 30-day period; or

(b) Against the same victim within a 180-day period.

(4) Fraudulent use of a credit card is:

(a) A Class A misdemeanor if the aggregate total amount of property or services the person obtains or attempts to obtain is less than $1,000.

(b) A Class C felony if the aggregate total amount of property or services the person obtains or attempts to obtain is $1,000 or more.

[1971 c.743 §160; 1973 c.133 §7; 1987 c.907 §11; 1993 c.680 §26; 2009 c.16 §7]



Section 165.065 - Negotiating a bad check.

(2) For purposes of this section, unless the check or order is postdated, it is prima facie evidence of knowledge that the check or order would not be honored if:

(a) The drawer has no account with the drawee at the time the check or order is drawn or uttered; or

(b) Payment is refused by the drawee for lack of funds, upon presentation within 30 days after the date of utterance, and the drawer fails to make good within 10 days after receiving notice of refusal.

(3) Negotiating a bad check is:

(a) A Class A misdemeanor, except as provided in paragraph (b) of this subsection.

(b) Enhanced from a Class A misdemeanor to a Class C felony if at the time of sentencing it is established beyond a reasonable doubt that the person has been convicted in this state, within the preceding five years, of the crime of negotiating a bad check or of theft by deception by means of a bad check.

[1971 c.743 §161; 1979 c.594 §1]



Section 165.070 - Possessing fraudulent communications device.

(1) A person commits the crime of possessing a fraudulent communications device if the person:

(a) Makes, possesses, sells, gives or otherwise transfers to another, or offers or advertises pictures or diagrams concerning an instrument, apparatus or device with intent that the same be used or with knowledge or reason to believe the same is intended to or may be used to avoid any lawful telephone or telegraph toll charge or to conceal the existence or place of origin or destination of any telephone or telegraph communication; or

(b) Sells, gives or otherwise transfers to another or offers, or advertises plans or instructions for making or assembling an instrument, apparatus or device described in paragraph (a) of this subsection with knowledge or reason to believe that they may be used to make or assemble such instrument, apparatus or device.

(2) An instrument, apparatus, device, plans, instructions or written publication described in subsection (1) of this section may be seized under warrant or incident to a lawful arrest, and upon the conviction of a person under subsection (1) of this section, such instrument, apparatus, device, plans, instructions or written publication may be destroyed as contraband by the sheriff of the county in which such person was convicted or turned over to the person providing telephone or telegraph service in the territory in which the same was seized.

(3) Possessing a fraudulent communications device is a Class C felony.

[1973 c.133 §5]



Section 165.072 - Definitions for ORS 165.072 and 165.074.

(1) "Cardholder" means a person to whom a payment card is issued or a person who is authorized to use the payment card.

(2) "Credit card" means a card, plate, booklet, credit card number, credit card account number or other identifying symbol, instrument or device that can be used to pay for, or to obtain on credit, goods or services.

(3) "Financial institution" means a financial institution as that term is defined in ORS 706.008.

(4) "Merchant" means:

(a) An owner or operator of a retail mercantile establishment;

(b) An agent, employee, lessee, consignee, franchisee, officer, director or independent contractor of an owner or operator of a retail mercantile establishment; and

(c) A person who receives what the person believes to be a payment card or information from a payment card from a cardholder as the instrument for obtaining something of value from the person.

(5) "Payment card" means a credit card, charge card, debit card, stored value card or any card that is issued to a person and allows the user to obtain something of value from a merchant.

(6) "Payment card transaction" means a sale or other transaction or act in which a payment card is used to pay for, or to obtain on credit, goods or services.

(7) "Payment card transaction record" means any record or evidence of a payment card transaction, including, without limitation, any paper, sales draft, instrument or other writing and any electronic or magnetic transmission or record.

(8) "Person" does not include a financial institution or its authorized employee, representative or agent.

(9) "Previous conviction" has the meaning given that term in ORS 137.712.

(10) "Reencoder" means an electronic device that places encoded information from one payment card onto another payment card.

(11) "Scanning device" means an electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on a payment card.

[1991 c.398 §1; 1997 c.631 §419; 2003 c.383 §1]



Section 165.074 - Unlawful factoring of payment card transaction.

(a) Presents to or deposits with, or causes another to present to or deposit with, a financial institution for payment a payment card transaction record that is not the result of a payment card transaction between the cardholder and the person;

(b) Employs, solicits or otherwise causes a merchant to present to or deposit with a financial institution for payment a payment card transaction record that is not the result of a payment card transaction between the cardholder and the merchant;

(c) Employs, solicits or otherwise causes another to become a merchant for purposes of engaging in conduct made unlawful by this section;

(d) Uses a scanning device to access, read, scan, obtain, memorize or store information encoded on a payment card:

(A) Without the permission of the cardholder; or

(B) With the intent to defraud another person; or

(e) Uses a reencoder to place encoded information from one payment card onto another payment card:

(A) Without the permission of the cardholder of the payment card from which encoded information is being taken; or

(B) With the intention to defraud another person.

(2) Unlawful factoring of a payment card transaction is a Class C felony.

(3) Notwithstanding subsection (2) of this section, unlawful factoring of a payment card transaction is a Class B felony if the person has one or more previous convictions under this section.

[1991 c.398 §2; 2003 c.383 §2]



Section 165.075 - Definitions.

(1) "Benefit" means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary.

(2) "Business records" means any writing or article kept or maintained by an enterprise for the purpose of evidencing or reflecting its condition or activities.

(3) "Enterprise" means any private entity of one or more persons, corporate or otherwise, engaged in business, commercial, professional, charitable, political, industrial or organized fraternal activity.

(4) "Fiduciary" means a trustee, guardian, executor, administrator, receiver or any other person acting in a fiduciary capacity as agent or employee of an organization which is a fiduciary.

(5) "Financial institution" means a bank, insurance company, credit union, savings and loan association, investment trust or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

(6) "Government" means the state, any political subdivision thereof, or any governmental instrumentality within the state.

(7) "Misapplies" means dealing with property contrary to law or governmental regulation governing the custody or disposition of that property; governmental regulation includes administrative and judicial rules and orders as well as statutes and ordinances.

(8) "Sports contest" means any professional or amateur sport or athletic game or contest viewed by the public.

(9) "Sports official" means any person who acts in sports contests as an umpire, referee, judge or sports contest official.

(10) "Sports participant" means any person who directly or indirectly participates in sports contests as a player, contestant, team member, coach, manager, trainer, or any other person directly associated with a player, contestant or team member in connection with a sports activity.

[1971 c.743 §162]

Note: Legislative Counsel has substituted "chapter 743, Oregon Laws 1971," for the words "this Act" in section 162, chapter 743, Oregon Laws 1971, compiled as 165.075. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.



Section 165.080 - Falsifying business records.

(a) Makes or causes a false entry in the business records of an enterprise; or

(b) Alters, erases, obliterates, deletes, removes or destroys a true entry in the business records of an enterprise; or

(c) Fails to make a true entry in the business records of an enterprise in violation of a known duty imposed upon the person by law or by the nature of the position of the person; or

(d) Prevents the making of a true entry or causes the omission thereof in the business records of an enterprise.

(2) Falsifying business records is a Class A misdemeanor.

[1971 c.743 §163]



Section 165.085 - Sports bribery.

(a) Offers, confers or agrees to confer any benefit upon a sports participant with intent to influence the sports participant not to give the best effort of the sports participant in a sports contest; or

(b) Offers, confers or agrees to confer any benefit upon a sports official with intent to influence the sports official to improperly perform duties of a sports official.

(2) Sports bribery is a Class C felony.

[1971 c.743 §164]



Section 165.090 - Sports bribe receiving.

(a) As a sports participant the person solicits, accepts or agrees to accept any benefit from another person with the intent that the person will thereby be influenced not to give the best effort of the person in a sports contest; or

(b) As a sports official the person solicits, accepts or agrees to accept any benefit from another person with the intent that the person will improperly perform duties of a sports official.

(2) Sports bribe receiving is a Class C felony.

[1971 c.743 §165]



Section 165.095 - Misapplication of entrusted property.

(2) Misapplication of entrusted property is a Class A misdemeanor.

[1971 c.743 §166]



Section 165.100 - Issuing a false financial statement.

(a) Knowingly makes or utters a written statement which purports to describe the financial condition or ability to pay of the person or some other person and which is inaccurate in some material respect; or

(b) Represents in writing that a written statement purporting to describe a person’s financial condition or ability to pay as of a prior date is accurate with respect to that person’s current financial condition or ability to pay, knowing the statement to be materially inaccurate in that respect.

(2) Issuing a false financial statement is a Class A misdemeanor.

[1971 c.743 §167]



Section 165.102 - Obtaining execution of documents by deception.

(1) A person commits the crime of obtaining execution of documents by deception if, with intent to defraud or injure another or to acquire a substantial benefit, the person obtains by means of fraud, deceit or subterfuge the execution of a written instrument affecting or purporting to affect the pecuniary interest of any person.

(2) Obtaining execution of documents by deception is a Class A misdemeanor.

[1971 c.743 §168]



Section 165.105



Section 165.107.



Section 165.109 - Failing to maintain a cedar purchase record.

(1) A person commits the offense of failing to maintain a cedar purchase record if the person buys or otherwise obtains cedar products directly from any person who has harvested the cedar without keeping a record of the products purchased or obtained.

(2) The record required by subsection (1) of this section shall be retained by the purchaser for a period of not less than one year and shall be available to any peace officer on demand.

The record shall contain:

(a) The name, address, date of sale and signature of the seller or the person making delivery;

(b) The license number of any motor vehicles used in the delivery of the cedar; and

(c) The quantity of cedar obtained and the amount paid for the cedar.

(3) The provisions of this section apply only to the first wholesale transaction involving cedar products and do not apply to retail sales of cedar.

(4) Failing to maintain a cedar purchase record is a Class B misdemeanor.

[1977 c.473 §2]



Section 165.110



Section 165.114 - Sale of educational assignments.

(2) No person shall sell or offer to sell to another person any assistance in the preparation of an assignment knowing, or under the circumstances having reason to know, that the whole or a substantial part of the assignment is intended to be submitted under a student’s name in fulfillment of the requirements for a degree, diploma, certificate or course of study at any post-secondary institution.

(3) Nothing in this section prohibits a person from rendering for a monetary fee:

(a) Tutorial assistance if the assistance is not intended to be submitted in whole or in substantial part as an assignment; or

(b) Service in the form of typing, transcribing, assembling, reproducing or editing an assignment if this service is not intended to make substantive changes in the assignment.

(4) A person who violates any provision of this section commits a Class A violation.

(5) A person against whom a judgment has been entered under subsection (4) of this section shall, upon conviction for any subsequent violation of this section, be subject to a fine of not more than $10,000.

(6) In addition to any fine imposed under subsections (4) and (5) of this section, a court of competent jurisdiction may grant such further relief as is necessary to enforce the provisions of this section, including the issuance of an injunction. A suit for injunction under subsections (1) to (6) of this section may be brought in the name of the State of Oregon upon the complaint of the Attorney General or any district attorney.

(7) As used in subsections (1) to (6) of this section unless the context requires otherwise:

(a) "Assignment" means any specific written, recorded, pictorial, artistic or other academic task, including but not limited to a term paper, thesis, dissertation, essay or report, intended for submission to any post-secondary institution in fulfillment of the requirements for a degree, diploma, certificate or course of study at any such institution.

(b) "Person" means any individual, partnership, corporation or association.

(c) "Post-secondary institution" means any public or private post-secondary educational institution.

[1981 c.673 §§1,2; 1999 c.1051 §158]



Section 165.115



Section 165.116 - Definitions for ORS 165.116 to 165.124.

(1) "Commercial account" means an agreement or arrangement between a commercial seller and a scrap metal business for regularly or periodically selling, delivering, purchasing or receiving metal property.

(2) "Commercial metal property" means an item fabricated or containing parts made of metal or metal alloys that:

(a) Is used as, used in or used as part of:

(A) A utility access cover or a cover for a utility meter;

(B) A pole, fixture or component of a street light or traffic light;

(C) A sign or marker located, with the permission of a governmental entity, alongside a street, road or bridge for the purpose of directing or controlling traffic or providing information to motorists;

(D) A traffic safety device, including a guardrail for a highway, road or bridge;

(E) A vase, plaque, marker, tablet, plate or other sign or ornament affixed to or in proximity to a historic site, grave, statue, monument or similar property accessible to members of the public;

(F) An agricultural implement, including an irrigation wheel, sprinkler head or pipe;

(G) A forestry implement or structure, including silvicultural equipment, gates, culverts and servicing and maintenance parts or supplies; or

(H) A logging operation implement, including mechanical equipment, rigging equipment and servicing and maintenance parts or supplies;

(b) Bears the name of, or a serial or model number, logo or other device used by, a commercial seller to identify the commercial seller’s property including, but not limited to, implements or equipment used by railroads and utilities that provide telephone, commercial mobile radio, cable television, electricity, water, natural gas or similar services;

(c) Consists of material used in building construction or other commercial construction, including:

(A) Copper or aluminum pipe, tubing or wiring;

(B) Aluminum gutters, downspouts, siding, decking, bleachers or risers; or

(C) Aluminum or stainless steel fence panels made of one-inch tubing 42 inches long, with four-inch gaps; or

(d) Constitutes wire of a gauge typically used by utilities to provide electrical or telecommunications service.

(3) "Commercial seller" means a business entity, as defined in ORS 60.470, nonprofit corporation or governmental entity that regularly or periodically sells or delivers metal property to a scrap metal business as part of the entity’s business functions.

(4) "Electronic funds transfer" has the meaning given that term in ORS 293.525.

(5) "Law enforcement agency" has the meaning given that term in ORS 131.550.

(6) "Metal property" means commercial metal property, nonferrous metal property or private metal property.

(7)(a) "Nonferrous metal property" means an item fabricated or containing parts made of or in an alloy with copper, brass, aluminum, bronze, lead, zinc or nickel.

(b) "Nonferrous metal property" does not include gold, silver or platinum that is used in the manufacture, repair, sale or resale of jewelry.

(8) "Nonprofit corporation" means a corporation to which the Secretary of State has issued a certificate of existence or a certificate of authorization under ORS 65.027.

(9) "Private metal property" means a catalytic converter that has been removed from a vehicle and is offered for sale as an independent item, whether individually or as part of a bundle, bale or in other bulk form.

(10)(a) "Scrap metal business" means a person that:

(A) Maintains a permanent or fixed place of business at which the person:

(i) Engages in the business of purchasing or receiving metal property;

(ii) Alters or prepares metal property the person receives for use in manufacturing other products; and

(iii) Owns, leases, rents, maintains or uses a device used in metal recycling, including a hydraulic baler, metal shearer or metal shredder;

(B) Maintains a permanent or fixed place of business at which the person engages in the business of purchasing or receiving metal property for the purpose of aggregation and sale to another scrap metal business; or

(C) Does not necessarily maintain a permanent or fixed place of business in this state but engages in the business of purchasing or receiving nonferrous metal property or private metal property for the purpose of aggregation and sale to another scrap metal business.

(b) "Scrap metal business" does not include a governmental entity that accepts metal property for recycling.

(11) "Stored value device" means a debit card or other device that draws funds from an account owned or operated by the user and that allows the user to obtain something of value from a merchant.

(12)(a) "Transaction" means a sale, purchase, receipt or trade of, or a contract, agreement or pledge to sell, purchase, receive or trade, private metal property or nonferrous metal property that occurs or forms between an individual and a scrap metal business.

(b) "Transaction" does not include:

(A) A transfer of metal property made without consideration; or

(B) A sale, purchase, receipt or trade of, or a contract, agreement or pledge to sell, purchase, receive or trade, private metal property or nonferrous metal property that occurs or forms between:

(i) A commercial seller or an authorized employee or agent of the commercial seller; and

(ii) A scrap metal business or an authorized employee or agent of the scrap metal business.

[2009 c.811 §1; 2010 c.56 §1; 2011 c.450 §2; 2015 c.240 §1]



Section 165.117 - Metal property transaction records; prohibited conduct; commercial sellers; penalties.

(a) Create a metal property record for the transaction at the time and in the location where the transaction occurs. The record must:

(A) Be accurate and written clearly and legibly in English;

(B) Be entered onto a standardized printed form or an electronic form that is securely stored and is capable of ready retrieval and printing; and

(C) Contain all of the following information:

(i) The signature of the individual with whom the scrap metal business conducts the transaction.

(ii) The time, date, location and monetary amount or other value of the transaction.

(iii) The name of the employee who conducts the transaction on behalf of the scrap metal business.

(iv) The name and telephone number of the individual with whom the scrap metal business conducts the transaction and a street address or, if a post office box is listed on the government-issued photo identification described in sub-subparagraph (vi) of this subparagraph, a post office box, to which the scrap metal business will mail payment to the individual.

(v) A description of, and the license number and issuing state shown on the license plate affixed to, the motor vehicle, if any, used to transport the individual who conducts, or the nonferrous metal property or private metal property that is the subject of, the transaction.

(vi) A photocopy of a current, valid driver license or other government-issued photo identification belonging to the individual with whom the scrap metal business conducts the transaction.

(vii) A photograph of, or video surveillance recording depicting, a recognizable facial image of the individual with whom the scrap metal business conducts the transaction.

(viii) A general description of the nonferrous metal property or private metal property that constitutes the predominant part of the transaction. The description must include any identifiable marks on the property, if readily discernible, and must specify the weight, quantity or volume of the nonferrous metal property or private metal property.

(b) Require the individual with whom the scrap metal business conducts a transaction to sign and date a declaration printed in conspicuous type, either on the record described in this subsection or on a receipt issued to the individual with whom the scrap metal business conducts the transaction, that states:

______________________________________________________________________________

I, _______________, AFFIRM UNDER PENALTY OF LAW THAT THE PROPERTY I AM SELLING IN THIS TRANSACTION IS NOT, TO THE BEST OF MY KNOWLEDGE, STOLEN PROPERTY.

______________________________________________________________________________

(c) Require the employee of the scrap metal business who conducts the transaction on behalf of the scrap metal business to witness the individual sign the declaration, and also to sign and date the declaration in a space provided for that purpose.

(d) For one year following the date of the transaction, keep a copy of the record and the signed and dated declaration described in this subsection. If the scrap metal business uses a video surveillance recording as part of the record kept in accordance with this subsection, the scrap metal business need not keep the video surveillance recording for one year, but shall retain the video surveillance recording for a minimum of 30 days following the date of the transaction. The scrap metal business shall at all times keep the copies at the current place of business for the scrap metal business.

(2) A scrap metal business engaged in business in this state may not do any of the following:

(a) Purchase or receive kegs or similar metallic containers used to store or dispense alcoholic beverages, except from a person that manufactures the kegs or containers or from a person licensed by the Oregon Liquor Control Commission under ORS 471.155.

(b) Conduct a transaction with an individual if the individual does not at the time of the transaction consent to the creation of the record described in subsection (1) of this section and produce for inspection a valid driver license or other government-issued photo identification that belongs to the individual.

(c) Conduct a transaction with an individual in which the scrap metal business pays the individual other than by electronic funds transfer, stored value card or stored value device, or by mailing a nontransferable check, made payable to the individual, for the amount of the transaction to the street address or post office box the individual provided under subsection (1)(a)(C)(iv) of this section. Payment must be made not earlier than three business days after the date of the transaction. The check, electronic funds transfer or stored value device must be drawn on or must draw from an account that the scrap metal business maintains with a financial institution, as defined in ORS 706.008. A stored value card may be issued by a money transmission business licensed under ORS 717.200 to 717.320 or exempt from the licensing requirement under ORS 717.210.

(d) Purchase metal property from a nonprofit corporation other than by electronic funds transfer, stored value card or stored value device, or by mailing a nontransferable check, made payable to the nonprofit corporation, for the amount of the purchase price to the business address provided under subsection (4)(a)(B) of this section. Payment must be made not earlier than three business days after the date of the purchase. The check, electronic funds transfer or stored value device must be drawn on or must draw from an account that the scrap metal business maintains with a financial institution, as defined in ORS 706.008. A stored value card may be issued by a money transmission business licensed under ORS 717.200 to 717.320 or exempt from the licensing requirement under ORS 717.210.

(e) Cash or release a check issued in payment for a transaction or for a purchase described in paragraph (d) of this subsection other than as provided in this paragraph or paragraph (c) or (d) of this subsection. If a check is not delivered to the intended recipient within 10 days of the date of the transaction or the purchase, the scrap metal business may release the check directly to the individual or nonprofit corporation with the written approval of a law enforcement agency having jurisdiction over the scrap metal business. If a check is returned as undelivered or undeliverable, the scrap metal business shall:

(A) Release the check directly to the individual or nonprofit corporation with the written approval of a law enforcement agency having jurisdiction over the scrap metal business; or

(B) Retain the check until the individual or nonprofit corporation to which the check was mailed provides a valid address in accordance with subsection (1)(a)(C)(iv) or (4)(a)(B) of this section. If after 30 days following the date of the transaction or the purchase described in paragraph (d) of this subsection the individual or nonprofit corporation fails to provide a valid address, the scrap metal business may cancel the check and the individual or nonprofit corporation shall forfeit to the scrap metal business the amount due as payment.

(3) If a scrap metal business obtains the approval of a law enforcement agency under subsection (2)(e) of this section, the scrap metal business shall retain the written approval for one year following the date the approval is received.

(4) Before purchasing or receiving metal property from a commercial seller, a scrap metal business shall:

(a) Create and maintain a commercial account with the commercial seller. As part of the commercial account, the scrap metal business shall enter accurately, clearly and legibly in English onto a standardized printed form, or an electronic form that is securely stored and is capable of ready retrieval and printing, the following information:

(A) The full name of the commercial seller;

(B) The business address and telephone number of the commercial seller; and

(C) The full name of each employee, agent or other individual the commercial seller authorizes to receive payment for metal property from the scrap metal business.

(b) Record as part of the commercial account at the time the scrap metal business purchases or receives metal property from a commercial seller the following information:

(A) The time, date and location at which the commercial seller delivered the metal property for purchase or receipt;

(B) The monetary amount or other value of the metal property;

(C) A description of the type of metal property that constitutes the predominant part of the purchase or receipt; and

(D) The signature of the individual who delivered the metal property to the scrap metal business.

(5) A scrap metal business may require an individual from whom the business obtains metal property to provide the individual’s thumbprint to the scrap metal business.

(6) A scrap metal business shall make all records and accounts required to be maintained under this section available to any peace officer on demand.

(7)(a) Violation of this section is a specific fine violation, and the presumptive fine for the violation is $1,000.

(b) Notwithstanding paragraph (a) of this subsection, the presumptive fine for a violation of a provision of this section is $5,000 if the scrap metal business has at least three previous convictions for violations of a provision of this section.

[Formerly 165.107; 2015 c.240 §2]



Section 165.118 - Metal property offenses.

(2) A person commits the offense of making a false statement on a metal property record if the person:

(a) Knowingly makes, causes or allows to be made a false entry or misstatement of material fact in a metal property record described in ORS 165.117; or

(b) Signs a declaration under ORS 165.117 knowing that the nonferrous metal property or private metal property that is the subject of a transaction is stolen.

(3) A person commits the offense of unlawfully purchasing or receiving metal property if the person is a scrap metal business or an agent or employee of a scrap metal business and the person fails to report any of the following to a law enforcement agency within 24 hours:

(a) The purchase or receipt of metal property that the person knows or has good reason to know was the subject of theft.

(b) The purchase or receipt of metal property that the person knows or has good reason to know has been unlawfully altered as described in subsection (1) of this section.

(c) The purchase or receipt of metallic wire from which insulation has been removed, unless the individual offering the wire for purchase or receipt can prove by appropriate documentation that the individual owns or is entitled to offer the wire for purchase or receipt and that the insulation has been removed by accident or was done by legitimate means or for a legitimate purpose. The scrap metal business shall retain a copy of the documentation provided.

(d) The purchase or receipt of commercial metal property that the person knows or has good reason to know was purchased or received from a person other than:

(A) A commercial seller that has a commercial account with the scrap metal business; or

(B) An individual who can produce written documentation or identification that proves that the individual is an employee, agent or other individual authorized by a commercial seller that has a commercial account with the scrap metal business to deliver commercial metal property for purchase or receipt.

(e) The purchase or receipt of metal property from an individual whom the person knows or has good reason to know:

(A) Is under 16 years of age; or

(B) Has, according to written or electronically transmitted information provided by a peace officer or law enforcement agency, been convicted within the past five years, as a principal, agent or accessory of a crime involving:

(i) Drugs;

(ii) Burglary, robbery or theft;

(iii) Possession or receipt of stolen property;

(iv) The manufacture, delivery or possession of, with intent to deliver, methamphetamine;

(v) The manufacture, delivery or possession of, with intent to deliver, ephedrine or a salt, isomer or salt of an isomer of ephedrine;

(vi) The manufacture, delivery or possession of, with intent to deliver, pseudoephedrine or a salt, isomer or salt of an isomer of pseudoephedrine; or

(vii) Possession of anhydrous ammonia with intent to manufacture methamphetamine.

(4) Violation of a provision of subsections (1) to (3) of this section is a Class A misdemeanor.

[2009 c.811 §2; 2010 c.56 §2]



Section 165.120



Section 165.122 - Compliance with subpoena for information related to metal transaction; lost or stolen metal property.

(2) If a scrap metal business knows or has good reason to know that metal property that the scrap metal business purchased or received or possesses or controls was lost by or stolen from the metal property’s owner or lawful possessor, the scrap metal business shall promptly notify an appropriate law enforcement agency and shall:

(a) Name the owner or lawful possessor of the property, if known; and

(b) Disclose the name of the person that delivered the metal property and the date on which the scrap metal business received the metal property.

(3) If a peace officer or law enforcement agency notifies a scrap metal business that an item of metal property in the possession or control of the scrap metal business is lost or stolen, the scrap metal business shall:

(a) Segregate the metal property that is the subject of the notification from other inventory kept by the scrap metal business;

(b) Protect the metal property from alteration or damage;

(c) Mark, tag or otherwise identify the metal property; and

(d) Hold the metal property for the length of time, not to exceed 10 days, that the peace officer or law enforcement agency specifies.

(4) A peace officer or law enforcement agency may not require a scrap metal business to hold metal property under subsection (3) of this section unless the peace officer or law enforcement agency reasonably suspects that the metal property was lost by or stolen from the owner or lawful possessor of the metal property. Within 10 days after notifying a scrap metal business that an item of metal property may be lost or stolen, the peace officer or law enforcement agency shall:

(a) Determine that the metal property is lost or stolen and take appropriate lawful action to impound or recover the metal property and return the metal property to the owner or lawful possessor; or

(b) Determine that the metal property is not lost or stolen and notify the scrap metal business that it is not necessary to hold the metal property any longer.

[2009 c.811 §4; 2010 c.56 §3]



Section 165.124 - Application of ORS 164.857, 165.116, 165.117, 165.118 and 165.122.

(a) A person engaged in recycling beverage containers as defined in ORS 459A.700.

(b) A person engaged in buying or selling used or empty food containers made of metal.

(c) A person to whom a vehicle dealer certificate has been issued under ORS 822.020.

(d) A person to whom a dismantler certificate has been issued under ORS 822.110.

(e) A person to whom a towing business certificate has been issued under ORS 822.205.

(2) A person described in subsection (1)(c) to (e) of this section shall comply with and is subject to the penalty provided for violating a provision of ORS 164.857, 165.116, 165.117, 165.118 or 165.122, if the person purchases, receives or transports:

(a) Private metal property; or

(b) Commercial metal property or nonferrous metal property, that is not a motor vehicle or a part of a motor vehicle.

[2009 c.811 §5]



Section 165.125



Section 165.127 - County metal theft plan of action.

(2) The written plan of action must include, but need not be limited to, a procedure for law enforcement agencies to notify scrap metal businesses of a theft of metal property within 24 hours after the receipt of the report of the theft.

(3) The district attorney shall provide a copy of the written plan of action to the local public safety coordinating council described in ORS 423.560.

[2009 c.811 §11]



Section 165.130



Section 165.135



Section 165.140



Section 165.145



Section 165.150



Section 165.155



Section 165.160



Section 165.165



Section 165.170



Section 165.175



Section 165.180



Section 165.185



Section 165.190



Section 165.205



Section 165.210



Section 165.215



Section 165.220



Section 165.225



Section 165.230



Section 165.235



Section 165.240



Section 165.245



Section 165.250



Section 165.255



Section 165.260



Section 165.265



Section 165.270



Section 165.280



Section 165.285



Section 165.290



Section 165.295



Section 165.300



Section 165.305



Section 165.310



Section 165.315



Section 165.320



Section 165.325



Section 165.330



Section 165.335



Section 165.340



Section 165.345



Section 165.350



Section 165.352



Section 165.355



Section 165.405



Section 165.410



Section 165.415



Section 165.420



Section 165.425



Section 165.430



Section 165.435



Section 165.440



Section 165.445



Section 165.450



Section 165.455



Section 165.460



Section 165.465



Section 165.475



Section 165.480



Section 165.485



Section 165.490



Section 165.495



Section 165.505



Section 165.510



Section 165.515



Section 165.520



Section 165.525



Section 165.530



Section 165.532



Section 165.535 - Definitions applicable to obtaining contents of communications.

(1) "Conversation" means the transmission between two or more persons of an oral communication which is not a telecommunication or a radio communication.

(2) "Person" has the meaning given that term in ORS 174.100 and includes:

(a) Public officials and law enforcement officers of:

(A) The state and of a county, municipal corporation or any other political subdivision of the state; and

(B) A police department established by a university under ORS 352.121 or 353.125; and

(b) Authorized tribal police officers as defined in ORS 181A.680.

(3) "Radio communication" means the transmission by radio or other wireless methods of writing, signs, signals, pictures and sounds of all kinds, including all instrumentalities, facilities, equipment and services (including, among other things, the receipt, forwarding and delivering of communications) incidental to such transmission.

(4) "Telecommunication" means the transmission of writing, signs, signals, pictures and sounds of all kinds by aid of wire, cable or other similar connection between the points of origin and reception of such transmission, including all instrumentalities, facilities, equipment and services (including, among other things, the receipt, forwarding and delivering of communications) incidental to such transmission.

[1955 c.675 §1; 1959 c.681 §1; 1983 c.740 §34; 2011 c.644 §§25,67,74; 2013 c.180 §§27,28; 2015 c.174 §13]



Section 165.540 - Obtaining contents of communications.

(a) Obtain or attempt to obtain the whole or any part of a telecommunication or a radio communication to which the person is not a participant, by means of any device, contrivance, machine or apparatus, whether electrical, mechanical, manual or otherwise, unless consent is given by at least one participant.

(b) Tamper with the wires, connections, boxes, fuses, circuits, lines or any other equipment or facilities of a telecommunication or radio communication company over which messages are transmitted, with the intent to obtain unlawfully the contents of a telecommunication or radio communication to which the person is not a participant.

(c) Obtain or attempt to obtain the whole or any part of a conversation by means of any device, contrivance, machine or apparatus, whether electrical, mechanical, manual or otherwise, if not all participants in the conversation are specifically informed that their conversation is being obtained.

(d) Obtain the whole or any part of a conversation, telecommunication or radio communication from any person, while knowing or having good reason to believe that the conversation, telecommunication or radio communication was initially obtained in a manner prohibited by this section.

(e) Use or attempt to use, or divulge to others, any conversation, telecommunication or radio communication obtained by any means prohibited by this section.

(2)(a) The prohibitions in subsection (1)(a), (b) and (c) of this section do not apply to:

(A) Officers, employees or agents of a telecommunication or radio communication company who perform the acts prohibited by subsection (1)(a), (b) and (c) of this section for the purpose of construction, maintenance or conducting of their telecommunication or radio communication service, facilities or equipment.

(B) Public officials in charge of and at jails, police premises, sheriffs’ offices, Department of Corrections institutions and other penal or correctional institutions, except as to communications or conversations between an attorney and the client of the attorney.

(b) Officers, employees or agents of a telecommunication or radio communication company who obtain information under paragraph (a) of this subsection may not use or attempt to use, or divulge to others, the information except for the purpose of construction, maintenance, or conducting of their telecommunication or radio communication service, facilities or equipment.

(3) The prohibitions in subsection (1)(a), (b) or (c) of this section do not apply to subscribers or members of their family who perform the acts prohibited in subsection (1) of this section in their homes.

(4) The prohibitions in subsection (1)(a) of this section do not apply to the receiving or obtaining of the contents of any radio or television broadcast transmitted for the use of the general public.

(5) The prohibitions in subsection (1)(c) of this section do not apply to:

(a) A person who records a conversation during a felony that endangers human life;

(b) A person who records a conversation in which a law enforcement officer is a participant, if:

(A) The recording is made while the officer is performing official duties;

(B) The recording is made openly and in plain view of the participants in the conversation;

(C) The conversation being recorded is audible to the person by normal unaided hearing; and

(D) The person is in a place where the person lawfully may be;

(c) A person who, pursuant to ORS 133.400, records an interview conducted by a peace officer in a law enforcement facility;

(d) A law enforcement officer who is in uniform and displaying a badge and who is operating:

(A) A vehicle-mounted video camera that records the scene in front of, within or surrounding a police vehicle, unless the officer has reasonable opportunity to inform participants in the conversation that the conversation is being obtained; or

(B) A video camera worn upon the officer’s person that records the officer’s interactions with members of the public while the officer is on duty, unless:

(i) The officer has an opportunity to announce at the beginning of the interaction that the conversation is being obtained; and

(ii) The announcement can be accomplished without causing jeopardy to the officer or any other person and without unreasonably impairing a criminal investigation; or

(e) A law enforcement officer who, acting in the officer’s official capacity, deploys an Electro-Muscular Disruption Technology device that contains a built-in monitoring system capable of recording audio or video, for the duration of that deployment.

(6) The prohibitions in subsection (1)(c) of this section do not apply to persons who intercept or attempt to intercept with an unconcealed recording device the oral communications that are part of any of the following proceedings:

(a) Public or semipublic meetings such as hearings before governmental or quasi-governmental bodies, trials, press conferences, public speeches, rallies and sporting or other events;

(b) Regularly scheduled classes or similar educational activities in public or private institutions; or

(c) Private meetings or conferences if all others involved knew or reasonably should have known that the recording was being made.

(7) The prohibitions in subsection (1)(a), (c), (d) and (e) of this section do not apply to any:

(a) Radio communication that is transmitted by a station operating on an authorized frequency within the amateur or citizens bands; or

(b) Person who intercepts a radio communication that is transmitted by any governmental, law enforcement, civil defense or public safety communications system, including police and fire, readily accessible to the general public provided that the interception is not for purposes of illegal activity.

(8) Violation of subsection (1) or (2)(b) of this section is a Class A misdemeanor.

(9) The exception described in subsection (5)(b) of this section does not authorize the person recording the law enforcement officer to engage in criminal trespass as described in ORS 164.243, 164.245, 164.255, 164.265 or 164.278 or to interfere with a peace officer as described in ORS 162.247.

(10) As used in this section:

(a) "Electro-Muscular Disruption Technology device" means a device that uses a high-voltage, low power charge of electricity to induce involuntary muscle contractions intended to cause temporary incapacitation. "Electro-Muscular Disruption Technology device" includes devices commonly known as tasers.

(b) "Law enforcement officer" has the meaning given that term in ORS 133.726.

[1955 c.675 §§2,7; 1959 c.681 §2; 1961 c.460 §1; 1979 c.744 §9; 1983 c.693 §1; 1983 c.740 §35; 1983 c.824 §1; 1987 c.320 §87; 1989 c.983 §14a; 1989 c.1078 §1; 2001 c.104 §54; 2001 c.385 §4; 2003 c.14 §62; 2007 c.879 §1; 2009 c.488 §2; 2015 c.550 §2; 2015 c.553 §1]



Section 165.542 - Reports required concerning use of electronic listening device.

(a) The number of uses of the device and duration of the interceptions made by the law enforcement agency;

(b) The offense investigated;

(c) The identity of the law enforcement agency intercepting the communication; and

(d) Whether the person wearing the device was a law enforcement officer or a person under the supervision of the officer and the number of persons in each category who wore the device.

(2) During January of each year, the district attorney of a county in which electronic listening devices were used under ORS 133.726 (7) or 165.540 (5)(a) shall report to the Department of Justice:

(a) The information required by subsection (1) of this section with respect to the use of electronic listening devices during the preceding calendar year; and

(b) The aggregate number of instances in which electronic listening devices have been used in the county under ORS 133.726 (7) or 165.540 (5)(a) during the preceding calendar year.

(3) The law enforcement agency shall include as part of the case file any use of electronic listening devices under ORS 133.726 (7) or 165.540 (5)(a).

(4) During April of each odd-numbered calendar year, the Department of Justice shall transmit to the Legislative Assembly a report including a summary of the information required by subsections (1) and (2) of this section.

(5) Failure to comply with the reporting requirements of this section shall not affect the admissibility of evidence.

[1989 c.1078 §2; 2001 c.385 §7; 2007 c.879 §2]



Section 165.543 - Interception of communications.

(2) As used in this section, the terms "intercept" and "wire or oral communication" have the meanings provided under ORS 133.721.

[1983 c.824 §3]



Section 165.545 - Prohibitions not applicable to fire or police activities.

[1959 c.681 §6; 1981 c.806 §2; 1983 c.740 §36]



Section 165.549 - Prevention of telephone communications when hostage taken; duties of telephone company; defense against liability.

(2) The telephone company providing service within a geographical area shall notify, in writing, all law enforcement agencies having jurisdiction in that area of the address and telephone number of its security office or other office designated to provide the assistance to law enforcement officials required under this section. The telephone company shall also provide, in writing, the telephone number where the security representative or other telephone company official authorized to provide assistance under this section can be reached at any time. The telephone company shall notify the law enforcement agencies of any change in the information required under this subsection.

(3) Good faith reliance upon an order by a supervising law enforcement official is a complete defense to any civil or criminal action arising out of the cutting, rerouting or diverting of a telephone line pursuant to this section.

[1979 c.605 §1]



Section 165.550



Section 165.555 - Unlawful telephone solicitation of contributions for charitable purposes.

(a) Has been a member in full standing for at least six months of the charitable organization conducting the solicitation and is participating in the solicitation on an uncompensated basis;

(b) Has been employed directly by the charitable organization conducting the solicitation for at least six months prior to the solicitation and is receiving a substantial salary; or

(c) And the person solicited are personally known to each other.

(2) Any violation of subsection (1) of this section is a Class C misdemeanor.

[1973 c.473 §§1,4]



Section 165.560 - Application of ORS 165.555.

[1973 c.473 §2]



Section 165.565 - Optional local ordinances; certain existing local ordinances preserved.

[1973 c.473 §3]



Section 165.570 - Improper use of emergency communications system.

(a) Makes an emergency call or calls the School Safety Hotline for a purpose other than to report a situation that the person reasonably believes requires prompt service in order to preserve human life or property; or

(b) Allows another person to use communications equipment owned, rented or leased by or under the control of the person to make an emergency call or call the School Safety Hotline for a purpose other than to report a situation that the other person reasonably believes requires prompt service in order to preserve human life or property.

(2) As used in this section:

(a) "Emergency call" has the meaning given that term in ORS 403.105.

(b) "Emergency communications system" has the meaning given that term in ORS 403.105.

(c) "School Safety Hotline" means the toll-free telephone line established under ORS 180.650.

(3) Improper use of the emergency communications system is a Class A misdemeanor.

[1995 c.566 §1; 2001 c.619 §4; 2015 c.247 §29]



Section 165.572 - Interference with making a report.

(2) Interference with making a report is a Class A misdemeanor.

[1999 c.946 §1; 2015 c.247 §30]



Section 165.575 - Definitions for ORS 165.575 to 165.583.

(1) "Cellular telephone" means a radio telecommunications device that may be used to obtain access to the public and cellular switch telephone networks and that is programmed by the manufacturer with an electronic serial number.

(2) "Cellular telephone service" means all services and cellular telephone equipment and capabilities available from a provider to an end user for a fee.

(3) "Cloned cellular telephone" or "counterfeit cellular telephone" means a cellular telephone, the electronic serial number of which has been altered by someone other than the manufacturer.

(4) "Cloning paraphernalia" means materials that, when possessed in combination, are capable of creating a cloned cellular telephone. "Cloning paraphernalia" includes, but is not limited to:

(a) Scanners to intercept electronic serial numbers and mobile identification numbers;

(b) Cellular telephones;

(c) Cables;

(d) EPROM chips;

(e) EPROM burners;

(f) Software for programming the cellular telephone with a false electronic serial number, mobile identification number, other identifiable data or a combination thereof;

(g) Computers containing software described in paragraph (f) of this subsection; and

(h) Lists of electronic serial number and mobile identification number combinations.

(5) "Electronic serial number" means a unique number that is programmed into a cellular telephone by the manufacturer, transmitted by the cellular telephone and used by cellular telephone providers to validate radio transmissions to the system as having been made by an authorized device.

(6) "End user" is a person who pays a fee to subscribe to cellular telephone service from a provider or a person receiving a call from or sending a call to the person paying or subscribing for cellular telephone service.

(7) "Intercept" means to electronically capture, record, reveal or otherwise access the signals emitted or received during the operation of a cellular telephone by any instrument, device or equipment without the consent of the sender or receiver.

(8) "Mobile identification number" means the cellular telephone number assigned to the cellular telephone by the cellular telephone provider.

(9) "Provider" means a licensed seller of cellular telephone service or a reselling agent authorized by a licensed seller.

[1995 c.524 §1]



Section 165.577 - Cellular counterfeiting in the third degree.

(2) Cellular counterfeiting in the third degree is a Class A misdemeanor.

[1995 c.524 §2]



Section 165.579 - Cellular counterfeiting in the second degree.

(a) Causes more than $100 in losses or damages; or

(b) Intercepts or obtains, or attempts to intercept or obtain, cellular telephone service of more than $100 in value.

(2) Cellular counterfeiting in the second degree is a Class C felony.

[1995 c.524 §3]



Section 165.581 - Cellular counterfeiting in the first degree.

(a) Causes more than $100 in losses or damages; or

(b) Intercepts, obtains or causes to be obtained cellular telephone service of more than $100 in value.

(2) Cellular counterfeiting in the first degree is a Class B felony.

[1995 c.524 §4]



Section 165.583 - Exemptions from ORS 165.577, 165.579 and 165.581.

(1) Officers, employees or agents of cellular telephone service providers who engage in conduct prohibited by ORS 165.577, 165.579 or 165.581 for the purpose of constructing, maintaining or conducting the radio telecommunication service or for law enforcement purposes;

(2) Law enforcement officers and public officials in charge of jails, police premises, sheriffs’ offices, Department of Corrections institutions and other penal or correctional institutions, or any other person under the color of law, who engages in conduct prohibited by ORS 165.577, 165.579 or 165.581 for the purpose of law enforcement or in the normal course of the officer’s or official’s employment activities or duties; and

(3) Officers, employees or agents of federal or state agencies that are authorized to monitor or intercept cellular telephone service in the normal course of the officer’s, employee’s or agent’s employment.

[1995 c.524 §5]



Section 165.585



Section 165.586



Section 165.605



Section 165.610



Section 165.615



Section 165.620



Section 165.625



Section 165.655



Section 165.657 - Definitions for ORS 165.659 to 165.669.

(1) "Electronic communication" has the meaning given in ORS 133.721.

(2) "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached, but does not include any device used by a provider or customer of a provider of electronic or wire communication service for billing or recording as an incident to billing for communications services provided by such provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

(3) "Police officer" has the meaning given in ORS 133.525.

(4) "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

(5) "Wire communication" has the meaning given in ORS 133.721.

[1989 c.983 §15]



Section 165.659 - General prohibition.

[1989 c.983 §16]



Section 165.660



Section 165.661 - When provider of communication service may use devices.

(1) In the operation, maintenance and testing of a wire or electronic communication service or in the protection of the rights or property of such provider or in the protection of users of that service from abuse of service or unlawful use of service;

(2) To record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication or a user of that service, from fraudulent, unlawful or abusive use of service; or

(3) When the consent of the user of that service has been obtained.

[1989 c.983 §17]



Section 165.663 - Use by police; application to court; statement required.

(1) Be in writing under oath;

(2) Include the identity of the applicant and the identity of the law enforcement agency conducting the investigation;

(3) Contain a statement demonstrating that there is probable cause to believe that an individual is committing, has committed or is about to commit:

(a) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

(b) A crime punishable as a felony under ORS 475.752, 475.806 to 475.894 or 475.906;

(c) A crime under ORS 166.720 that includes as part of the pattern of racketeering activity at least one incident of conduct that constitutes a felony; or

(d) Any conspiracy to commit a crime described in paragraphs (a) to (c) of this subsection; and

(4) Contain a statement demonstrating that use of a pen register or trap and trace device will yield evidence relevant to the crime.

[1989 c.983 §18; 2003 c.451 §1; 2005 c.708 §49]



Section 165.665



Section 165.667 - Order by court; findings; contents of order.

(a) An individual is committing, has committed or is about to commit:

(A) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

(B) A crime punishable as a felony under ORS 475.752, 475.806 to 475.894 or 475.906;

(C) A crime under ORS 166.720 that includes as part of the pattern of racketeering activity at least one incident of conduct that constitutes a felony; or

(D) Any conspiracy to commit a crime described in subparagraphs (A) to (C) of this paragraph; and

(b) Use of a pen register or trap and trace device will yield evidence relevant to the crime.

(2) The order shall:

(a) Specify the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(b) Specify the identity, if known, of the person who is the subject of the criminal investigation;

(c) Specify the number and, if known, physical location of the telephone number to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order;

(d) Contain a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates;

(e) Direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register or trap and trace device;

(f) Authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 30 days, which may be extended by application and order for a period not to exceed an additional 30 days;

(g) Direct that the order and application be sealed until otherwise ordered by the court; and

(h) Direct the person owning or leasing the line to which the pen register or the trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not to disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person, unless or until otherwise ordered by the court.

[1989 c.983 §19; 2003 c.451 §2; 2005 c.708 §50]



Section 165.669 - Duties imposed upon certain persons upon service of order authorizing installation of pen register or trap and trace device; compensation to persons; immunity.

(2) Under service of an order issued under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish the investigating law enforcement agency forthwith with all information, facilities and technical assistance necessary to accomplish the installation of the trap and trace device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by the order. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the police officer designated in the order at reasonable intervals during regular business hours for the duration of the order.

(3) A provider of wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673 shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

(4) No cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673.

[1989 c.983 §§20,21,22,23]



Section 165.670



Section 165.671 - Defense to civil or criminal action.

[1989 c.983 §24; 2001 c.385 §8]



Section 165.673 - Disclosure of results prohibited; exception.

[1989 c.983 §25]



Section 165.675



Section 165.680



Section 165.690 - Definitions for ORS 165.690, 165.692 and 165.694.

(1) "Claim for health care payment" means any request or demand for a health care payment, whether made in the form of a bill, claim form, cost report, invoice, electronic transmission or any other document. "Claim for health care payment" does not include any statement by a person on an application for coverage under a contract or certificate of health care coverage issued by an insurer, health care service contractor, health maintenance organization or other legal entity that is self-insured and provides health care benefits to its employees.

(2) "Health care payment" means money paid in compensation for the delivery of specified health care services, whether under a contract, certificate or policy of insurance, by a health care payor.

(3) "Health care payor" means:

(a) Any insurance company authorized to provide health insurance in this state;

(b) A health maintenance organization;

(c) A health care service contractor;

(d) Any legal entity that is self-insured and provides benefits for health care services to its employees;

(e) Any legal entity responsible for handling claims for health care services under a state or federal medical assistance program;

(f) The State of Oregon or any local government within this state that makes payments for health care services;

(g) Any insurer authorized under ORS chapter 731 to transact workers’ compensation or casualty insurance in this state; or

(h) Any employer authorized under ORS chapter 656 to self-insure its workers’ compensation risk.

(4) "Health care services" means any medical or remedial care or service, including supplies delivered in connection with the care or service, that is recognized under state law.

(5) "Person" means an individual, corporation, partnership or association that provides health care services or any other form of legal or business entity that provides health care services.

[1995 c.496 §1; 2001 c.556 §1]



Section 165.692 - Making false claim for health care payment.

(1) Knowingly makes or causes to be made a claim for health care payment that contains any false statement or false representation of a material fact in order to receive a health care payment; or

(2) Knowingly conceals from or fails to disclose to a health care payor the occurrence of any event or the existence of any information with the intent to obtain a health care payment to which the person is not entitled, or to obtain or retain a health care payment in an amount greater than that to which the person is or was entitled.

[1995 c.496 §2]



Section 165.694 - Aggregation of claims.

(a) Against multiple health care payors by similar means within a 30-day period; or

(b) Against the same health care payor, or a contractor, or contractors, of the same health care payor, within a 180-day period.

(2) The charging instrument must identify those claims that are part of any aggregated counts.

[1995 c.496 §3]



Section 165.696 - Who may commence prosecution.

[1995 c.496 §6]



Section 165.698 - Notice of conviction.

[1995 c.496 §5; 2009 c.595 §111]



Section 165.800 - Identity theft.

(2) Identity theft is a Class C felony.

(3) It is an affirmative defense to violating subsection (1) of this section that the person charged with the offense:

(a) Was under 21 years of age at the time of committing the offense and the person used the personal identification of another person solely for the purpose of purchasing alcohol;

(b) Was under 18 years of age at the time of committing the offense and the person used the personal identification of another person solely for the purpose of purchasing tobacco products or inhalant delivery systems, as those terms are defined in ORS 431A.175; or

(c) Used the personal identification of another person solely for the purpose of misrepresenting the person’s age to gain access to a:

(A) Place the access to which is restricted based on age; or

(B) Benefit based on age.

(4) As used in this section:

(a) "Another person" means an individual, whether living or deceased, an imaginary person or a firm, association, organization, partnership, business trust, company, corporation, limited liability company, professional corporation or other private or public entity.

(b) "Personal identification" includes, but is not limited to, any written document or electronic data that does, or purports to, provide information concerning:

(A) A person’s name, address or telephone number;

(B) A person’s driving privileges;

(C) A person’s Social Security number or tax identification number;

(D) A person’s citizenship status or alien identification number;

(E) A person’s employment status, employer or place of employment;

(F) The identification number assigned to a person by a person’s employer;

(G) The maiden name of a person or a person’s mother;

(H) The identifying number of a person’s depository account at a "financial institution" or "trust company," as those terms are defined in ORS 706.008, or a credit card account;

(I) A person’s signature or a copy of a person’s signature;

(J) A person’s electronic mail name, electronic mail signature, electronic mail address or electronic mail account;

(K) A person’s photograph;

(L) A person’s date of birth; and

(M) A person’s personal identification number.

[1999 c.1022 §1; 2001 c.870 §3; 2007 c.583 §1; 2013 c.158 §34; 2015 c.158 §25]



Section 165.803 - Aggravated identity theft.

(a) The person violates ORS 165.800 in 10 or more separate incidents within a 180-day period;

(b) The person violates ORS 165.800 and the person has a previous conviction for aggravated identity theft;

(c) The person violates ORS 165.800 and the losses incurred in a single or aggregate transaction are $10,000 or more within a 180-day period; or

(d) The person violates ORS 165.800 and has in the person’s custody, possession or control 10 or more pieces of personal identification from 10 or more different persons.

(2) Aggravated identity theft is a Class B felony.

(3) As used in this section, "previous conviction" includes:

(a) Convictions occurring before, on or after January 1, 2008; and

(b) Convictions entered in any other state or federal court for comparable offenses.

(4) The state shall plead in the accusatory instrument and prove beyond a reasonable doubt, as an element of the offense, the previous conviction for aggravated identity theft.

[2007 c.584 §1]



Section 165.805 - Misrepresentation of age by a minor.

(a) Being less than a certain, specified age, the person knowingly purports to be of any age other than the true age of the person with the intent of securing a right, benefit or privilege which by law is denied to persons under that certain, specified age; or

(b) Being unmarried, the person knowingly represents that the person is married with the intent of securing a right, benefit or privilege which by law is denied to unmarried persons.

(2) Misrepresentation of age by a minor is a Class C misdemeanor.

(3) In addition to and not in lieu of any other penalty established by law, a person who, using a driver permit or license or other identification issued by the Department of Transportation of this state or its equivalent in another state, commits the crime of misrepresentation of age by a minor in order to purchase or consume alcoholic liquor may be required to perform community service and the court shall order that the person’s driving privileges and right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order suspending driving privileges under this section, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the department under this subsection may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

(4) The prohibitions of this section do not apply to any person acting under the direction of the Oregon Liquor Control Commission or a regulatory specialist or under the direction of state or local law enforcement agencies for the purpose of investigating possible violations of laws prohibiting sales of alcoholic beverages to persons who are under a certain, specified age.

(5) The prohibitions of this section do not apply to a person under the age of 21 years who is acting under the direction of a licensee for the purpose of investigating possible violations by employees of the licensee of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years.

[1971 c.743 §285; 1991 c.860 §1; 1993 c.18 §25; 2001 c.791 §3; 2011 c.355 §19; 2012 c.54 §28; 2015 c.614 §150]



Section 165.810 - Unlawful possession of a personal identification device.

(a) A driver license or permit or an identification card issued by any state or the federal government;

(b) An employee identification card issued by an employer; or

(c) A credit or debit card.

(2) Unlawful possession of a personal identification device is a Class C felony.

[2003 c.632 §1]



Section 165.813 - Unlawful possession of fictitious identification.

(2) Unlawful possession of fictitious identification is a Class C felony.

(3) It is an affirmative defense to violating subsection (1) of this section that the person charged with the offense:

(a) Was under 21 years of age at the time of committing the offense and the person possessed the personal identification card solely for the purpose of enabling the person to purchase alcohol; or

(b) Was under 18 years of age at the time of committing the offense and the person possessed the personal identification card solely for the purpose of enabling the person to purchase tobacco products or inhalant delivery systems, as those terms are defined in ORS 431A.175.

[2003 c.632 §2; 2015 c.158 §26]



Section 165.825 - Sale of drugged horse.

(2) Violation of subsection (1) of this section is a misdemeanor.

[1971 c.175 §§1,2]



Section 165.840 - "Telegraphic copy" defined for ORS 165.845 and 165.850.

[Formerly 757.631]



Section 165.845 - Making and drawing of checks and notes by wire.

(1) Checks, due bills, promissory notes, bills of exchange and all orders or agreements for the payment or delivery of money or other thing of value may be made or drawn by telegraph, and when so made or drawn:

(a) Have the same force and effect to charge the maker, drawer, indorser or acceptor thereof;

(b) Create the same rights and equities in favor of the payee, drawee, indorsee, acceptor, holder or bearer thereof; and

(c) Are entitled to the same days of grace, as if duly made or drawn and delivered in writing.

(2) No person other than the maker or drawer thereof shall cause any such instrument to be sent by telegraph so as to charge any person thereby.

(3) Whenever the genuineness or execution of any such instrument received by telegraph is denied on oath by the person sought to be charged thereby, it is incumbent upon the party claiming under or alleging the same to prove the existence and execution of the original writing from which the telegraphic copy was transmitted.

(4) The original message shall in all cases be preserved in the telegraph office from which it is sent.

[Formerly 757.636; 1981 c.892 §91]



Section 165.850 - Manner of expressing private and official seals in telegrams.

[Formerly 757.641]



Section 165.990 - Penalties.

[Formerly 757.992; subsection (4) of 1995 Edition enacted as 1995 c.496 §4; 2011 c.597 §161]






Chapter 166 - Offenses Against Public Order; Firearms and Other Weapons; Racketeering

Section 166.005 - Treason.

(2) No person shall be convicted of treason unless upon the testimony of two witnesses to the same overt act or upon confession in open court.

(3) A person convicted of treason shall be punished by imprisonment for life.

[1971 c.743 §217]



Section 166.010



Section 166.015 - Riot.

(2) Riot is a Class C felony.

[1971 c.743 §218]



Section 166.020



Section 166.023 - Disorderly conduct in the first degree.

(a) Concerning an alleged hazardous substance or an alleged or impending fire, explosion, catastrophe or other emergency; and

(b) Stating that the hazardous substance, fire, explosion, catastrophe or other emergency is located in or upon a court facility or a public building, as those terms are defined in ORS 166.360.

(2)(a) Disorderly conduct in the first degree is a Class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, disorderly conduct in the first degree is a Class C felony if the defendant has at least one prior conviction for violating subsection (1) of this section.

[2005 c.631 §3; 2015 c.361 §1]



Section 166.025 - Disorderly conduct in the second degree.

(a) Engages in fighting or in violent, tumultuous or threatening behavior;

(b) Makes unreasonable noise;

(c) Disturbs any lawful assembly of persons without lawful authority;

(d) Obstructs vehicular or pedestrian traffic on a public way;

(e) Initiates or circulates a report, knowing it to be false, concerning an alleged or impending fire, explosion, crime, catastrophe or other emergency; or

(f) Creates a hazardous or physically offensive condition by any act which the person is not licensed or privileged to do.

(2)(a) Disorderly conduct in the second degree is a Class B misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, disorderly conduct in the second degree is a Class A misdemeanor if the crime is committed within 200 feet of the real property on which the person knows a funeral service is being conducted.

(3) As used in this section, "funeral service" means a burial or other memorial service for a deceased person.

[1971 c.743 §220; 1983 c.546 §5; 2001 c.104 §55; 2005 c.631 §1; 2012 c.35 §1]



Section 166.030



Section 166.035



Section 166.040



Section 166.045



Section 166.050



Section 166.060



Section 166.065 - Harassment.

(a) Harasses or annoys another person by:

(A) Subjecting such other person to offensive physical contact;

(B) Publicly insulting such other person by abusive words or gestures in a manner intended and likely to provoke a violent response; or

(C) Distributing a visual recording, as defined in ORS 163.665, of the other person engaged in sexually explicit conduct, as defined in ORS 163.665, or in a state of nudity, as defined in ORS 163.700, when the other person is under 18 years of age at the time of the recording;

(b) Subjects another to alarm by conveying a false report, known by the conveyor to be false, concerning death or serious physical injury to a person, which report reasonably would be expected to cause alarm; or

(c) Subjects another to alarm by conveying a telephonic, electronic or written threat to inflict serious physical injury on that person or to commit a felony involving the person or property of that person or any member of that person’s family, which threat reasonably would be expected to cause alarm.

(2)(a) A person is criminally liable for harassment if the person knowingly permits any telephone or electronic device under the person’s control to be used in violation of subsection (1) of this section.

(b) Harassment that is committed under the circumstances described in subsection (1)(c) of this section is committed in either the county in which the communication originated or the county in which the communication was received.

(3) Harassment is a Class B misdemeanor.

(4) Notwithstanding subsection (3) of this section, harassment is a Class A misdemeanor if a person violates:

(a) Subsection (1)(a)(A) of this section by subjecting another person to offensive physical contact and the offensive physical contact consists of touching the sexual or other intimate parts of the other person;

(b) Subsection (1)(a)(C) of this section; or

(c) Subsection (1)(c) of this section and:

(A) The person has a previous conviction under subsection (1)(c) of this section and the victim of the current offense was the victim or a member of the family of the victim of the previous offense;

(B) At the time the offense was committed, the victim was protected by a stalking protective order, a restraining order as defined in ORS 24.190 or any other court order prohibiting the person from contacting the victim;

(C) At the time the offense was committed, the person reasonably believed the victim to be under 18 years of age and more than three years younger than the person; or

(D)(i) The person conveyed a threat to kill the other person or any member of the family of the other person;

(ii) The person expressed the intent to carry out the threat; and

(iii) A reasonable person would believe that the threat was likely to be followed by action.

(5) It is not a defense to a charge under subsection (1)(a)(C) of this section that the defendant did not know the age of the victim.

(6) As used in this section, "electronic threat" means a threat conveyed by electronic mail, the Internet, a telephone text message or any other transmission of information by wire, radio, optical cable, cellular system, electromagnetic system or other similar means.

[1971 c.743 §223; 1981 c.468 §1; 1985 c.498 §1; 1987 c.806 §3; 1995 c.802 §1; 2001 c.870 §2; 2009 c.783 §1; 2013 c.649 §26]



Section 166.070 - Aggravated harassment.

(a) Staff member, knowingly propels saliva, blood, urine, semen, feces or other dangerous substance at the staff member while the staff member is acting in the course of official duty or as a result of the staff member’s official duties;

(b) Public safety officer, knowingly propels blood, urine, semen or feces at the public safety officer while the public safety officer is acting in the course of official duty or as a result of the public safety officer’s official duties; or

(c) Public safety officer, intentionally propels saliva at the public safety officer, and the saliva comes into physical contact with the public safety officer, while the public safety officer is acting in the course of official duty or as a result of the public safety officer’s official duties.

(2) Aggravated harassment is a Class C felony. When a person is convicted of violating subsection (1)(a) of this section, in addition to any other sentence it may impose, the court shall impose a term of incarceration in a state correctional facility.

(3) As used in this section:

(a) "Public safety officer" means an emergency medical services provider as defined in ORS 682.025, a regulatory specialist as defined in ORS 471.001 or a fire service professional, a parole and probation officer or a police officer as those terms are defined in ORS 181A.355.

(b) "Staff member" has the meaning given that term in ORS 163.165.

[2009 c.783 §2; 2011 c.703 §28; 2012 c.54 §27; 2013 c.477 §1; 2015 c.614 §151]

Note: 166.070 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 166.075 - Abuse of venerated objects.

(2) As used in this section and ORS 166.085, "abuse" means to deface, damage, defile or otherwise physically mistreat in a manner likely to outrage public sensibilities.

(3) Abuse of venerated objects is a Class C misdemeanor.

[1971 c.743 §224; 1995 c.261 §2]



Section 166.076 - Abuse of a memorial to the dead.

(a) Intentionally destroys, mutilates, defaces, injures or removes any:

(A) Tomb, monument, gravestone or other structure or thing placed as or designed for a memorial to the dead; or

(B) Fence, railing, curb or other thing intended for the protection or for the ornamentation of any structure or thing listed in subparagraph (A) of this paragraph;

(b) Intentionally destroys, mutilates, removes, cuts, breaks or injures any tree, shrub or plant within any structure listed in paragraph (a) of this subsection; or

(c) Buys, sells or transports any object listed in paragraph (a) of this subsection that was stolen from a historic cemetery knowing that the object is stolen.

(2) Abuse of a memorial to the dead is a Class A misdemeanor.

(3)(a) Notwithstanding ORS 161.635, the maximum fine that a court may impose for abuse of a memorial to the dead is $50,000 if:

(A) The person violates subsection (1)(a) of this section and the object destroyed, mutilated, defaced, injured or removed is or was located in a historic cemetery; or

(B) The person violates subsection (1)(c) of this section.

(b) In addition to any other sentence a court may impose, if a defendant is convicted of violating this section under the circumstances described in paragraph (a)(A) of this subsection, the court shall consider ordering the defendant to pay restitution. The court shall base the amount of restitution on the historical value of the object destroyed, mutilated, defaced, injured or removed.

(4) This section does not apply to a person who is the burial right owner or that person’s representative, an heir at law of the deceased, or a person having care, custody or control of a cemetery by virtue of law, contract or other legal right, if the person is acting within the scope of the person’s legal capacity and the person’s actions have the effect of maintaining, protecting or improving the tomb, monument, gravestone or other structure or thing placed as or designed for a memorial to the dead.

(5) As used in this section, "historic cemetery" means a cemetery that is listed with the Oregon Commission on Historic Cemeteries under ORS 97.782.

[1995 c.261 §1; 1999 c.731 §12; 2003 c.291 §1; 2005 c.22 §113]

Note: 166.076 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 166.085 - Abuse of corpse in the second degree.

(a) Abuses a corpse; or

(b) Disinters, removes or carries away a corpse.

(2) Abuse of corpse in the second degree is a Class C felony.

(3) As used in this section and ORS 166.087, "abuse of corpse" includes treatment of a corpse by any person in a manner not recognized by generally accepted standards of the community or treatment by a professional person in a manner not generally accepted as suitable practice by other members of the profession, as may be defined by rules applicable to the profession.

[1971 c.743 §225; 1985 c.207 §2; 1993 c.294 §1]



Section 166.087 - Abuse of corpse in the first degree.

(a) Engages in sexual activity with a corpse or involving a corpse; or

(b) Dismembers, mutilates, cuts or strikes a corpse.

(2) Abuse of corpse in the first degree is a Class B felony.

[1993 c.294 §2]

Note: 166.087 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 166.090 - Telephonic harassment.

(a) By causing the telephone of the other person to ring, such caller having no communicative purpose;

(b) By causing such other person’s telephone to ring, knowing that the caller has been forbidden from so doing by a person exercising lawful authority over the receiving telephone; or

(c) By sending to, or leaving at, the other person’s telephone a text message, voice mail or any other message, knowing that the caller has been forbidden from so doing by a person exercising lawful authority over the receiving telephone.

(2) Telephonic harassment is a Class B misdemeanor.

(3) It is an affirmative defense to a charge of violating subsection (1) of this section that the caller is a debt collector, as defined in ORS 646.639, who engaged in the conduct proscribed by subsection (1) of this section while attempting to collect a debt. The affirmative defense created by this subsection does not apply if the debt collector committed the unlawful collection practice described in ORS 646.639 (2)(a) while engaged in the conduct proscribed by subsection (1) of this section.

[1987 c.806 §2; 1999 c.115 §1; 2005 c.752 §1]



Section 166.095 - Misconduct with emergency telephone calls.

(a) Intentionally refuses to relinquish immediately a party line or public pay telephone after being informed that it is needed for an emergency call; or

(b) Requests another to relinquish a party line or public pay telephone to place an emergency call with knowledge that no such emergency exists.

(2) As used in this section:

(a) "Emergency call" means a telephone call to a police or fire department, or for medical aid or ambulance service, necessitated by a situation in which human life or property is in jeopardy and prompt summoning of aid is essential.

(b) "Party line" means a subscriber’s line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.

(3) Every telephone directory that is distributed to members of the general public in this state shall contain in a prominent place a notice of the offense punishable by this section.

(4) Misconduct with emergency telephone calls is a Class B misdemeanor.

[1971 c.743 §288; 2005 c.22 §114]



Section 166.110



Section 166.115



Section 166.116 - Interfering with public transportation.

(a) Intentionally or knowingly enters or remains unlawfully in or on a public transit vehicle or public transit station;

(b) Intentionally or knowingly interferes with the provision or use of public transportation services by, among other things, interfering with the movement of, or access to, public transit vehicles;

(c) While in or on a public transit vehicle or public transit station, engages in disorderly conduct in the second degree as defined in ORS 166.025; or

(d) Subjects a public transportation passenger, employee, agent or security officer or transit police officer to offensive physical contact.

(2) Interfering with public transportation is a Class A misdemeanor.

(3) As used in this section:

(a) "Enter or remain unlawfully" has the meaning given that term in ORS 164.205.

(b) "Public transit station" includes all facilities, structures, lands and rights of way that are owned, leased, held or used for the purposes of providing public transportation services.

(c) "Public transit vehicle" means a vehicle that is used for public transportation or operated by or under contract to any public body in order to provide public transportation.

(d) "Public transportation" means transportation provided by a city, county, special district or any other political subdivision or municipal or public corporation.

[2001 c.851 §3 (enacted in lieu of 166.115); 2005 c.631 §4]



Section 166.120



Section 166.130



Section 166.140



Section 166.150



Section 166.155 - Intimidation in the second degree.

(a) Tampers or interferes with property, having no right to do so nor reasonable ground to believe that the person has such right, with the intent to cause substantial inconvenience to another because of the person’s perception of the other’s race, color, religion, sexual orientation, disability or national origin;

(b) Intentionally subjects another to offensive physical contact because of the person’s perception of the other’s race, color, religion, sexual orientation, disability or national origin; or

(c) Intentionally, because of the person’s perception of race, color, religion, sexual orientation, disability or national origin of another or of a member of the other’s family, subjects the other person to alarm by threatening:

(A) To inflict serious physical injury upon or to commit a felony affecting the other person, or a member of the person’s family; or

(B) To cause substantial damage to the property of the other person or of a member of the other person’s family.

(2) Intimidation in the second degree is a Class A misdemeanor.

(3) For purposes of this section, "property" means any tangible personal property or real property.

[1981 c.785 §1; 1983 c.521 §1; 1989 c.1029 §1; 2007 c.100 §18; 2011 c.421 §1]



Section 166.160



Section 166.165 - Intimidation in the first degree.

(a)(A) Intentionally, knowingly or recklessly cause physical injury to another person because of the actors’ perception of that person’s race, color, religion, sexual orientation, disability or national origin; or

(B) With criminal negligence cause physical injury to another person by means of a deadly weapon because of the actors’ perception of that person’s race, color, religion, sexual orientation, disability or national origin;

(b) Intentionally, because of the actors’ perception of another person’s race, color, religion, sexual orientation, disability or national origin, place another person in fear of imminent serious physical injury; or

(c) Commit such acts as would constitute the crime of intimidation in the second degree, if undertaken by one person acting alone.

(2) Intimidation in the first degree is a Class C felony.

[1981 c.785 §2; 1983 c.521 §2; 1989 c.1029 §2; 1993 c.332 §1; 1995 c.79 §53; 1997 c.249 §50; 2007 c.100 §19; 2011 c.421 §2]



Section 166.170 - State preemption.

(2) Except as expressly authorized by state statute, no county, city or other municipal corporation or district may enact civil or criminal ordinances, including but not limited to zoning ordinances, to regulate, restrict or prohibit the sale, acquisition, transfer, ownership, possession, storage, transportation or use of firearms or any element relating to firearms and components thereof, including ammunition. Ordinances that are contrary to this subsection are void.

[1995 s.s. c.1 §1]



Section 166.171 - Authority of county to regulate discharge of firearms.

(2) Ordinances adopted under subsection (1) of this section may not apply to or affect:

(a) A person discharging a firearm in the lawful defense of person or property.

(b) A person discharging a firearm in the course of lawful hunting.

(c) A landowner and guests of the landowner discharging a firearm, when the discharge will not endanger adjacent persons or property.

(d) A person discharging a firearm on a public or private shooting range, shooting gallery or other area designed and built for the purpose of target shooting.

(e) A person discharging a firearm in the course of target shooting on public land that is not inside an urban growth boundary or the boundary of a city, if the discharge will not endanger persons or property.

(f) An employee of the United States Department of Agriculture, acting within the scope of employment, discharging a firearm in the course of the lawful taking of wildlife.

[1995 s.s. c.1 §2; 2009 c.556 §1]



Section 166.172 - Authority of city to regulate discharge of firearms.

(2) Ordinances adopted under subsection (1) of this section may not apply to or affect:

(a) A person discharging a firearm in the lawful defense of person or property.

(b) A person discharging a firearm on a public or private shooting range, shooting gallery or other area designed and built for the purpose of target shooting.

(c) An employee of the United States Department of Agriculture, acting within the scope of employment, discharging a firearm in the course of the lawful taking of wildlife.

[1995 s.s. c.1 §3; 2009 c.556 §2]



Section 166.173 - Authority of city or county to regulate possession of loaded firearms in public places.

(2) Ordinances adopted under subsection (1) of this section do not apply to or affect:

(a) A law enforcement officer.

(b) A member of the military in the performance of official duty.

(c) A person licensed to carry a concealed handgun.

(d) A person authorized to possess a loaded firearm while in or on a public building or court facility under ORS 166.370.

(e) An employee of the United States Department of Agriculture, acting within the scope of employment, who possesses a loaded firearm in the course of the lawful taking of wildlife.

(f) An honorably retired law enforcement officer, unless the person who is a retired law enforcement officer has been convicted of an offense that would make the person ineligible to obtain a concealed handgun license under ORS 166.291 and 166.292.

[1995 s.s. c.1 §4; 1999 c.782 §8; 2009 c.556 §3; 2015 c.709 §1]



Section 166.174 - Authority of city, county, municipal corporation or district to regulate possession or sale of firearms.

[1995 s.s. c.1 §5]



Section 166.175 - Authority of city to regulate purchase of used firearms.

(2) As used in this section, "secondhand store" means a store or business whose primary source of revenue is the sale of used merchandise.

[1995 s.s. c.1 §6]



Section 166.176 - Exception to preemption for certain county ordinances.

(a) Established a procedure for regulating, restricting or prohibiting the discharge of firearms; or

(b) Regulated, restricted or prohibited the discharge of firearms.

(2) Subsection (1) of this section does not apply to:

(a) Ordinances regulating, restricting or prohibiting the discharge of firearms on a shooting range or in a shooting gallery or other area designed and built for the purpose of target shooting.

(b) An employee of the United States Department of Agriculture, acting within the scope of employment, discharging a firearm in the course of the lawful taking of wildlife.

[1997 c.403 §1; 2009 c.556 §4]



Section 166.180 - Negligently wounding another.

[Formerly 163.310; 2011 c.597 §162]



Section 166.190 - Pointing firearm at another; courts having jurisdiction over offense.

[Formerly 163.320]



Section 166.210 - Definitions.

(1) "Antique firearm" means:

(a) Any firearm, including any firearm with a matchlock, flintlock, percussion cap or similar type of ignition system, manufactured in or before 1898; and

(b) Any replica of any firearm described in paragraph (a) of this subsection if the replica:

(A) Is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition; or

(B) Uses rimfire or conventional centerfire fixed ammunition that is no longer manufactured in the United States and that is not readily available in the ordinary channels of commercial trade.

(2) "Corrections officer" has the meaning given that term in ORS 181A.355.

(3) "Firearm" means a weapon, by whatever name known, which is designed to expel a projectile by the action of powder.

(4) "Firearms silencer" means any device for silencing, muffling or diminishing the report of a firearm.

(5) "Handgun" means any pistol or revolver using a fixed cartridge containing a propellant charge, primer and projectile, and designed to be aimed or fired otherwise than from the shoulder.

(6) "Machine gun" means a weapon of any description by whatever name known, loaded or unloaded, which is designed or modified to allow two or more shots to be fired by a single pressure on the trigger device.

(7) "Minor" means a person under 18 years of age.

(8) "Offense" has the meaning given that term in ORS 161.505.

(9) "Parole and probation officer" has the meaning given that term in ORS 181A.355.

(10) "Peace officer" has the meaning given that term in ORS 133.005.

(11) "Short-barreled rifle" means a rifle having one or more barrels less than 16 inches in length and any weapon made from a rifle if the weapon has an overall length of less than 26 inches.

(12) "Short-barreled shotgun" means a shotgun having one or more barrels less than 18 inches in length and any weapon made from a shotgun if the weapon has an overall length of less than 26 inches.

[Amended by 1977 c.769 §1; 1979 c.779 §3; 1989 c.839 §1; 1993 c.735 §14; 1995 c.670 §3; 1999 c.1040 §2; 2001 c.666 §§32,44; 2003 c.614 §7; 2007 c.368 §1; 2009 c.610 §4]



Section 166.220 - Unlawful use of weapon.

(a) Attempts to use unlawfully against another, or carries or possesses with intent to use unlawfully against another, any dangerous or deadly weapon as defined in ORS 161.015; or

(b) Intentionally discharges a firearm, blowgun, bow and arrow, crossbow or explosive device within the city limits of any city or within residential areas within urban growth boundaries at or in the direction of any person, building, structure or vehicle within the range of the weapon without having legal authority for such discharge.

(2) This section does not apply to:

(a) Police officers or military personnel in the lawful performance of their official duties;

(b) Persons lawfully defending life or property as provided in ORS 161.219;

(c) Persons discharging firearms, blowguns, bows and arrows, crossbows or explosive devices upon public or private shooting ranges, shooting galleries or other areas designated and built for the purpose of target shooting;

(d) Persons lawfully engaged in hunting in compliance with rules and regulations adopted by the State Department of Fish and Wildlife; or

(e) An employee of the United States Department of Agriculture, acting within the scope of employment, discharging a firearm in the course of the lawful taking of wildlife.

(3) Unlawful use of a weapon is a Class C felony.

[Amended by 1975 c.700 §1; 1985 c.543 §1; 1991 c.797 §1; 2009 c.556 §5]



Section 166.230



Section 166.240 - Carrying of concealed weapons.

(2) Nothing in subsection (1) of this section applies to any peace officer as defined in ORS 133.005, whose duty it is to serve process or make arrests. Justice courts have concurrent jurisdiction to try any person charged with violating any of the provisions of subsection (1) of this section.

[Amended by 1977 c.454 §1; 1985 c.543 §2; 1989 c.839 §21; 1999 c.1040 §15]



Section 166.245



Section 166.250 - Unlawful possession of firearms.

(a) Carries any firearm concealed upon the person;

(b) Possesses a handgun that is concealed and readily accessible to the person within any vehicle; or

(c) Possesses a firearm and:

(A) Is under 18 years of age;

(B)(i) While a minor, was found to be within the jurisdiction of the juvenile court for having committed an act which, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470; and

(ii) Was discharged from the jurisdiction of the juvenile court within four years prior to being charged under this section;

(C) Has been convicted of a felony;

(D) Was committed to the Oregon Health Authority under ORS 426.130;

(E) Was found to be a person with mental illness and subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness;

(F) Is presently subject to an order under ORS 426.133 prohibiting the person from purchasing or possessing a firearm;

(G) Has been found guilty except for insanity under ORS 161.295 of a felony; or

(H) The possession of the firearm by the person is prohibited under ORS 166.255.

(2) This section does not prohibit:

(a) A minor, who is not otherwise prohibited under subsection (1)(c) of this section, from possessing a firearm:

(A) Other than a handgun, if the firearm was transferred to the minor by the minor’s parent or guardian or by another person with the consent of the minor’s parent or guardian; or

(B) Temporarily for hunting, target practice or any other lawful purpose; or

(b) Any citizen of the United States over the age of 18 years who resides in or is temporarily sojourning within this state, and who is not within the excepted classes prescribed by ORS 166.270 and subsection (1) of this section, from owning, possessing or keeping within the person’s place of residence or place of business any handgun, and no permit or license to purchase, own, possess or keep any such firearm at the person’s place of residence or place of business is required of any such citizen. As used in this subsection, "residence" includes a recreational vessel or recreational vehicle while used, for whatever period of time, as residential quarters.

(3) Firearms carried openly in belt holsters are not concealed within the meaning of this section.

(4)(a) Except as provided in paragraphs (b) and (c) of this subsection, a handgun is readily accessible within the meaning of this section if the handgun is within the passenger compartment of the vehicle.

(b) If a vehicle, other than a vehicle described in paragraph (c) of this subsection, has no storage location that is outside the passenger compartment of the vehicle, a handgun is not readily accessible within the meaning of this section if:

(A) The handgun is stored in a closed and locked glove compartment, center console or other container; and

(B) The key is not inserted into the lock, if the glove compartment, center console or other container unlocks with a key.

(c) If the vehicle is a motorcycle, an all-terrain vehicle or a snowmobile, a handgun is not readily accessible within the meaning of this section if:

(A) The handgun is in a locked container within or affixed to the vehicle; or

(B) The handgun is equipped with a trigger lock or other locking mechanism that prevents the discharge of the firearm.

(5) Unlawful possession of a firearm is a Class A misdemeanor.

[Amended by 1979 c.779 §4; 1985 c.543 §3; 1989 c.839 §13; 1993 c.732 §1; 1993 c.735 §12; 1999 c.1040 §1; 2001 c.666 §§33,45; 2003 c.614 §8; 2009 c.499 §1; 2009 c.595 §112; 2009 c.826 §§8a,11a; 2011 c.662 §§1,2; 2013 c.360 §§6,7; 2015 c.50 §§12,13; 2015 c.201 §3; 2015 c.497 §§3,4]



Section 166.255 - Possession of firearm or ammunition by certain persons prohibited.

(a) The person is the subject of a court order that:

(A) Was issued or continued after a hearing for which the person had actual notice and during the course of which the person had an opportunity to be heard;

(B) Restrains the person from stalking, intimidating, molesting or menacing an intimate partner, a child of an intimate partner or a child of the person; and

(C) Includes a finding that the person represents a credible threat to the physical safety of an intimate partner, a child of an intimate partner or a child of the person; or

(b) The person has been convicted of a qualifying misdemeanor and, at the time of the offense, the person was a family member of the victim of the offense.

(2) The prohibition described in subsection (1)(a) of this section does not apply with respect to the transportation, shipment, receipt, possession or importation of any firearm or ammunition imported for, sold or shipped to or issued for the use of the United States Government or any federal department or agency, or any state or department, agency or political subdivision of a state.

(3) As used in this section:

(a) "Convicted" means:

(A) The person was represented by counsel or knowingly and intelligently waived the right to counsel;

(B) The case was tried to a jury, if the crime was one for which the person was entitled to a jury trial, or the person knowingly and intelligently waived the person’s right to a jury trial; and

(C) The conviction has not been set aside or expunged, and the person has not been pardoned.

(b) "Deadly weapon" has the meaning given that term in ORS 161.015.

(c) "Family member" means, with respect to the victim, the victim’s spouse, the victim’s former spouse, a person with whom the victim shares a child in common, the victim’s parent or guardian, a person cohabiting with or who has cohabited with the victim as a spouse, parent or guardian or a person similarly situated to a spouse, parent or guardian of the victim.

(d) "Intimate partner" means, with respect to a person, the person’s spouse, the person’s former spouse, a parent of the person’s child or another person who has cohabited or is cohabiting with the person in a relationship akin to a spouse.

(e) "Possess" has the meaning given that term in ORS 161.015.

(f) "Qualifying misdemeanor" means a misdemeanor that has, as an element of the offense, the use or attempted use of physical force or the threatened use of a deadly weapon.

[2015 c.497 §2]



Section 166.260 - Persons not affected by ORS 166.250.

(a) A parole and probation officer, police officer or reserve officer, as those terms are defined in ORS 181A.355.

(b) A federal officer, as defined in ORS 133.005, or a certified reserve officer or corrections officer, as those terms are defined in ORS 181A.355, while the federal officer, certified reserve officer or corrections officer is acting within the scope of employment.

(c) An honorably retired law enforcement officer, unless the person who is a retired law enforcement officer has been convicted of an offense that would make the person ineligible to obtain a concealed handgun license under ORS 166.291 and 166.292.

(d) Any person summoned by an officer described in paragraph (a) or (b) of this subsection to assist in making arrests or preserving the peace, while the summoned person is engaged in assisting the officer.

(e) The possession or transportation by any merchant of unloaded firearms as merchandise.

(f) Active or reserve members of:

(A) The Army, Navy, Air Force, Coast Guard or Marine Corps of the United States, or of the National Guard, when on duty;

(B) The commissioned corps of the National Oceanic and Atmospheric Administration; or

(C) The Public Health Service of the United States Department of Health and Human Services, when detailed by proper authority for duty with the Army or Navy of the United States.

(g) Organizations which are by law authorized to purchase or receive weapons described in ORS 166.250 from the United States, or from this state.

(h) Duly authorized military or civil organizations while parading, or the members thereof when going to and from the places of meeting of their organization.

(i) A person who is licensed under ORS 166.291 and 166.292 to carry a concealed handgun.

(2) It is an affirmative defense to a charge of violating ORS 166.250 (1)(c)(C) that the person has been granted relief from the disability under ORS 166.274.

(3) Except for persons who are otherwise prohibited from possessing a firearm under ORS 166.250 (1)(c) or 166.270, ORS 166.250 does not apply to or affect:

(a) Members of any club or organization, for the purpose of practicing shooting at targets upon the established target ranges, whether public or private, while such members are using any of the firearms referred to in ORS 166.250 upon such target ranges, or while going to and from such ranges.

(b) Licensed hunters or fishermen while engaged in hunting or fishing, or while going to or returning from a hunting or fishing expedition.

(4) The exceptions listed in subsection (1)(d) to (i) of this section constitute affirmative defenses to a charge of violating ORS 166.250.

[Amended by 1977 c.207 §1; 1991 c.67 §36; 1993 c.735 §1; 1995 c.670 §2; 1999 c.1040 §3; 2009 c.316 §2; 2009 c.499 §4; 2012 c.106 §3; 2015 c.709 §2]



Section 166.262 - Limitation on peace officer’s authority to arrest for violating ORS 166.250 or 166.370.

(1) A valid license to carry a firearm as provided in ORS 166.291 and 166.292;

(2) Proof that the person is a law enforcement officer; or

(3) Proof that the person is an honorably retired law enforcement officer, unless the person has been convicted of an offense that would make the person ineligible to obtain a concealed handgun license under ORS 166.291 and 166.292.

[1999 c.1040 §5; 2015 c.709 §3]



Section 166.263 - Authority of parole and probation officer to carry firearm.

(1) A firearms training program recognized by the Board on Public Safety Standards and Training; and

(2) A psychological screening.

[1995 c.670 §1]



Section 166.270 - Possession of weapons by certain felons.

(2) Any person who has been convicted of a felony under the law of this state or any other state, or who has been convicted of a felony under the laws of the Government of the United States, who owns or has in the person’s possession or under the person’s custody or control any instrument or weapon having a blade that projects or swings into position by force of a spring or by centrifugal force or any blackjack, slungshot, sandclub, sandbag, sap glove, metal knuckles or an Electro-Muscular Disruption Technology device as defined in ORS 165.540, or who carries a dirk, dagger or stiletto, commits the crime of felon in possession of a restricted weapon.

(3) For the purposes of this section, a person "has been convicted of a felony" if, at the time of conviction for an offense, that offense was a felony under the law of the jurisdiction in which it was committed. Such conviction shall not be deemed a conviction of a felony if:

(a) The court declared the conviction to be a misdemeanor at the time of judgment; or

(b) The offense was possession of marijuana and the conviction was prior to January 1, 1972.

(4) Subsection (1) of this section does not apply to any person who has been:

(a) Convicted of only one felony under the law of this state or any other state, or who has been convicted of only one felony under the laws of the United States, which felony did not involve criminal homicide, as defined in ORS 163.005, or the possession or use of a firearm or a weapon having a blade that projects or swings into position by force of a spring or by centrifugal force, and who has been discharged from imprisonment, parole or probation for said offense for a period of 15 years prior to the date of alleged violation of subsection (1) of this section; or

(b) Granted relief from the disability under 18 U.S.C. 925(c) or ORS 166.274 or has had the person’s record expunged under the laws of this state or equivalent laws of another jurisdiction.

(5) Felon in possession of a firearm is a Class C felony. Felon in possession of a restricted weapon is a Class A misdemeanor.

[Amended by 1975 c.702 §1; 1985 c.543 §4; 1985 c.709 §2; 1987 c.853 §1; 1989 c.839 §4; 1993 c.735 §2; 1995 c.518 §1; 1999 c.1040 §16; 2003 c.14 §64; 2009 c.189 §1; 2009 c.499 §3]



Section 166.272 - Unlawful possession of machine guns, certain short-barreled firearms and firearms silencers.

(2) Unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer is a Class B felony.

(3) A peace officer may not arrest or charge a person for violating subsection (1) of this section if the person has in the person’s immediate possession documentation showing that the machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer is registered as required under federal law.

(4) It is an affirmative defense to a charge of violating subsection (1) of this section that the machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer was registered as required under federal law.

[1989 c.839 §13a; 1997 c.749 §8; 1997 c.798 §1]



Section 166.273 - Relief from firearm prohibitions related to mental health.

(a) The person is barred from possessing a firearm under ORS 166.250 (1)(c)(D) or (E);

(b) The person is barred from receiving a firearm under ORS 166.470 (1)(e) or (f) or, if the person has been found guilty except for insanity of a misdemeanor involving violence, ORS 166.470 (1)(g); or

(c) The person is barred from possessing, receiving, shipping or transporting a firearm under 18 U.S.C. 922(d)(4) or (g)(4) as the result of a state mental health determination.

(2) The petitioner shall serve a copy of the petition on:

(a) The Department of Human Services and the Oregon Health Authority; and

(b) The district attorney in each county in which:

(A) The person was committed by a court to the Oregon Health Authority, or adjudicated by a court as a person with mental illness, under ORS 426.130;

(B) The person was committed by a court to the Department of Human Services, or adjudicated by a court as in need of commitment for residential care, treatment and training, under ORS 427.290;

(C) The person was found guilty except for insanity under ORS 161.295;

(D) The person was found responsible except for insanity under ORS 419C.411; or

(E) The person was found by a court to lack fitness to proceed under ORS 161.370.

(3) Following receipt of the petition, the board shall conduct a contested case hearing, make written findings of fact and conclusions of law on the issues before the board and issue a final order. Board members from the adult panel, the juvenile panel or a combination of both panels of the board may conduct the hearings described in this section.

(4) The state and any person or entity described in subsection (2) of this section may appear and object to and present evidence relevant to the relief sought by the petitioner.

(5) The board shall grant the relief requested in the petition if the petitioner demonstrates, based on the petitioner’s reputation, the petitioner’s record, the circumstances surrounding the firearm disability and any other evidence in the record, that the petitioner will not be likely to act in a manner that is dangerous to public safety and that granting the relief would not be contrary to the public interest.

(6) If the board grants the relief requested in the petition, the board shall provide to the Department of State Police the minimum information necessary, as defined in ORS 181A.290, to enable the department to:

(a) Maintain the information and transmit the information to the federal government as required under federal law; and

(b) Maintain a record of the person’s relief from the disqualification to possess or receive a firearm under ORS 166.250 (1)(c)(D) or (E) or 166.470 (1)(e), (f) or (g).

(7) The petitioner may petition for judicial review of a final order of the board. The petition shall be filed in the circuit court of a county described in subsection (2)(b) of this section. The review shall be conducted de novo and without a jury.

(8) A petitioner may take an appeal from the circuit court to the Court of Appeals. Review by the Court of Appeals shall be conducted in accordance with ORS 183.500.

(9) A person may file a petition for relief under this section no more than once every two years.

(10) The board shall adopt procedural rules to carry out the provisions of this section.

(11) As used in this section, "state mental health determination" means:

(a) A finding by a court that a person lacks fitness to proceed under ORS 161.370;

(b) A finding that a person is guilty except for insanity of a crime under ORS 161.295 or responsible except for insanity of an act under ORS 419C.411 or any determination by the Psychiatric Security Review Board thereafter;

(c) A commitment by a court to the Oregon Health Authority, or an adjudication by a court that a person is a person with mental illness, under ORS 426.130; or

(d) A commitment by a court to the Department of Human Services, or an adjudication by a court that a person is in need of commitment for residential care, treatment and training, under ORS 427.290.

[2009 c.826 §5; 2009 c.826 §§18,18a; 2011 c.658 §32; 2013 c.360 §68; 2015 c.201 §2]



Section 166.274 - Relief from prohibition against possessing or receiving firearm; fees.

(a) The person is barred from possessing a firearm under ORS 166.250 (1)(c)(A), (C) or (H) or 166.270; or

(b) The person is barred from receiving a firearm under ORS 166.470 (1)(a) or (b) or, if the person has been convicted of a misdemeanor involving violence, ORS 166.470 (1)(g).

(2) A petition for relief described in this section must be filed in the circuit court in the petitioner’s county of residence.

(3) A person may apply once per calendar year for relief under the provisions of this section.

(4)(a) A person petitioning for relief under this section shall serve a copy of the petition on:

(A) The city chief of police if the court in which the petition is filed is located in a city; or

(B) The sheriff of the county in which the court is located.

(b) The copy of the petition shall be served on the chief of police or sheriff at the same time the petition is filed at the court.

(5)(a) When a petition is denied, the judge shall cause that information to be entered into the Department of State Police computerized criminal history files.

(b) When a petition is granted, the judge shall cause that information and a fingerprint card of the petitioner to be entered into the Department of State Police computerized criminal history files. If, after a petition is granted, the petitioner is arrested and convicted of a crime that would disqualify the petitioner from purchasing or possessing a firearm, the Department of State Police shall notify the court that granted relief under this section. The court shall review the order granting relief and determine whether to rescind the order. The Department of State Police may charge a reasonable fee, under ORS 192.440, for the entry and maintenance of information under this section.

(6) Notwithstanding the provisions of ORS 9.320, a party that is not a natural person, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to an action under this section.

(7) If the petitioner seeks relief from the bar on possessing or purchasing a firearm, relief shall be granted when the petitioner demonstrates, by clear and convincing evidence, that the petitioner does not pose a threat to the safety of the public or the petitioner.

(8) Petitions filed under this section shall be heard and disposed of within 15 judicial days of filing or as soon as is practicable thereafter, but not more than 30 days thereafter. The judge shall then make findings and conclusions and issue a judgment based on the findings and conclusions in accordance with the requirements of law.

(9) A person filing a petition under this section must pay the filing fee established under ORS 21.135.

(10)(a) Initial appeals of petitions shall be heard de novo.

(b) Any party to a judgment under this subsection may appeal to the Court of Appeals in the same manner as for any other civil action.

(c) If the governmental entity files an appeal under this subsection and does not prevail, it shall be ordered to pay the attorney fees for the prevailing party.

(11) The court may not grant relief under this section to a person who:

(a) Has been convicted of a person felony, as that term is defined in the rules of the Oregon Criminal Justice Commission, or the statutory counterpart to a person felony in any other jurisdiction, if the offense involved the use of a firearm or a deadly weapon as defined in ORS 161.015;

(b) Has been convicted of an offense listed in ORS 137.700 or the statutory counterpart to an offense listed in ORS 137.700 in any other jurisdiction; or

(c) Is currently serving a felony sentence as defined in ORS 10.030 or has served a felony sentence in the one-year period preceding the filing of the petition.

[1989 c.839 §11; 1991 c.67 §37; 1993 c.732 §§3,4; 1995 c.518 §2; 1995 c.658 §88; 2009 c.499 §2; 2009 c.826 §§19,20; 2010 c.86 §§1,2,3; 2011 c.595 §§59,60; 2011 c.662 §§3,4; 2015 c.7 §§6,7; 2015 c.201 §4; 2015 c.497 §§5,6]



Section 166.275 - Possession of weapons by inmates of institutions.

[1953 c.533 §1; 1987 c.320 §88]



Section 166.279 - Forfeiture of deadly weapons.

(2) Except as provided in subsection (3) of this section, at the time of sentencing for any criminal offense in which a firearm or other deadly weapon was possessed, used or available for use to facilitate the offense, the court shall declare the weapon to be contraband and order that the weapon be forfeited.

(3) If a firearm or other deadly weapon that was possessed, used or available for use to facilitate a criminal offense was stolen from its lawful owner and was recovered from a person other than the lawful owner, the court may not order that the weapon be forfeited but shall order that the weapon be restored to the lawful owner as soon as the weapon is no longer needed for evidentiary purposes.

(4) The court shall release a firearm or other deadly weapon forfeited under subsection (2) of this section to the law enforcement agency that seized the weapon. The law enforcement agency may destroy or sell the weapon, use the weapon as a service weapon or use the weapon for training, identification or demonstration purposes. When a weapon is sold pursuant to this subsection, the law enforcement agency shall pay the proceeds from the sale, less the costs of the sale, as provided in ORS 131.594 and 131.597.

(5) As used in this section, "deadly weapon" has the meaning given that term in ORS 161.015.

[2003 c.614 §4; 2005 c.830 §24]



Section 166.280



Section 166.281



Section 166.282 - Sale of weapons by political subdivision; disposition of proceeds.

(2) Subsection (1) of this section applies to a weapon that is donated to the police agency.

[1997 c.693 §1; 2001 c.666 §§25,37; 2003 c.614 §5]



Section 166.290



Section 166.291 - Issuance of concealed handgun license; application; fees; liability.

(a)(A) Is a citizen of the United States; or

(B) Is a legal resident alien who can document continuous residency in the county for at least six months and has declared in writing to the United States Citizenship and Immigration Services the intent to acquire citizenship status and can present proof of the written declaration to the sheriff at the time of application for the license;

(b) Is at least 21 years of age;

(c) Is a resident of the county;

(d) Has no outstanding warrants for arrest;

(e) Is not free on any form of pretrial release;

(f) Demonstrates competence with a handgun by any one of the following:

(A) Completion of any hunter education or hunter safety course approved by the State Department of Fish and Wildlife or a similar agency of another state if handgun safety was a component of the course;

(B) Completion of any National Rifle Association firearms safety or training course if handgun safety was a component of the course;

(C) Completion of any firearms safety or training course or class available to the general public offered by law enforcement, community college, or private or public institution or organization or firearms training school utilizing instructors certified by the National Rifle Association or a law enforcement agency if handgun safety was a component of the course;

(D) Completion of any law enforcement firearms safety or training course or class offered for security guards, investigators, reserve law enforcement officers or any other law enforcement officers if handgun safety was a component of the course;

(E) Presents evidence of equivalent experience with a handgun through participation in organized shooting competition or military service;

(F) Is licensed or has been licensed to carry a firearm in this state, unless the license has been revoked; or

(G) Completion of any firearms training or safety course or class conducted by a firearms instructor certified by a law enforcement agency or the National Rifle Association if handgun safety was a component of the course;

(g) Has never been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony;

(h) Has not been convicted of a misdemeanor or found guilty, except for insanity under ORS 161.295, of a misdemeanor within the four years prior to the application, including a misdemeanor conviction for the possession of marijuana as described in paragraph (L) of this subsection;

(i) Has not been committed to the Oregon Health Authority under ORS 426.130;

(j) Has not been found to be a person with mental illness and is not subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness;

(k) Has been discharged from the jurisdiction of the juvenile court for more than four years if, while a minor, the person was found to be within the jurisdiction of the juvenile court for having committed an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470;

(L) Has not been convicted of an offense involving controlled substances or participated in a court-supervised drug diversion program, except this disability does not operate to exclude a person if:

(A) The person can demonstrate that the person has been convicted only once of a marijuana possession offense that constituted a misdemeanor or violation under the law of the jurisdiction of the offense, and has not completed a drug diversion program for a marijuana possession offense that constituted a misdemeanor or violation under the law of the jurisdiction of the offense; or

(B) The person can demonstrate that the person has only once completed a drug diversion program for a marijuana possession offense that constituted a misdemeanor or violation under the law of the jurisdiction of the offense, and has not been convicted of a marijuana possession offense that constituted a misdemeanor or violation under the law of the jurisdiction of the offense;

(m) Is not subject to a citation issued under ORS 163.735 or an order issued under ORS 30.866, 107.700 to 107.735 or 163.738;

(n) Has not received a dishonorable discharge from the Armed Forces of the United States;

(o) Is not required to register as a sex offender in any state; and

(p) Is not presently subject to an order under ORS 426.133 prohibiting the person from purchasing or possessing a firearm.

(2) A person who has been granted relief under ORS 166.273, 166.274 or 166.293 or 18 U.S.C. 925(c) or has had the person’s record expunged under the laws of this state or equivalent laws of other jurisdictions is not subject to the disabilities in subsection (1)(g) to (L) of this section.

(3) Before the sheriff may issue a license:

(a) The application must state the applicant’s legal name, current address and telephone number, date and place of birth, hair and eye color and height and weight. The application must also list the applicant’s residence address or addresses for the previous three years. The application must contain a statement by the applicant that the applicant meets the requirements of subsection (1) of this section. The application may include the Social Security number of the applicant if the applicant voluntarily provides this number. The application must be signed by the applicant.

(b) The applicant must submit to fingerprinting and photographing by the sheriff. The sheriff shall fingerprint and photograph the applicant and shall conduct any investigation necessary to corroborate the requirements listed under subsection (1) of this section. If a nationwide criminal records check is necessary, the sheriff shall request the Department of State Police to conduct the check, including fingerprint identification, through the Federal Bureau of Investigation. The Federal Bureau of Investigation shall return the fingerprint cards used to conduct the criminal records check and may not keep any record of the fingerprints. The Department of State Police shall report the results of the fingerprint-based criminal records check to the sheriff. The Department of State Police shall also furnish the sheriff with any information about the applicant that the Department of State Police may have in its possession including, but not limited to, manual or computerized criminal offender information.

(4) Application forms for concealed handgun licenses shall be supplied by the sheriff upon request. The forms shall be uniform throughout this state in substantially the following form:

______________________________________________________________________________

APPLICATION FOR LICENSE TO CARRY

CONCEALED HANDGUN

Date________

I hereby declare as follows:

I am a citizen of the United States or a legal resident alien who can document continuous residency in the county for at least six months and have declared in writing to the United States Citizenship and Immigration Services my intention to become a citizen and can present proof of the written declaration to the sheriff at the time of this application. I am at least 21 years of age. I have been discharged from the jurisdiction of the juvenile court for more than four years if, while a minor, I was found to be within the jurisdiction of the juvenile court for having committed an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470. I have never been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony in the State of Oregon or elsewhere. I have not, within the last four years, been convicted of a misdemeanor or found guilty, except for insanity under ORS 161.295, of a misdemeanor. Except as provided in ORS 166.291 (1)(L), I have not been convicted of an offense involving controlled substances or completed a court-supervised drug diversion program. There are no outstanding warrants for my arrest and I am not free on any form of pretrial release. I have not been committed to the Oregon Health Authority under ORS 426.130, nor have I been found to be a person with mental illness and presently subject to an order prohibiting me from purchasing or possessing a firearm because of mental illness. I am not under a court order to participate in assisted outpatient treatment that includes an order prohibiting me from purchasing or possessing a firearm. If any of the previous conditions do apply to me, I have been granted relief or wish to petition for relief from the disability under ORS 166.273, 166.274 or 166.293 or 18 U.S.C. 925(c) or have had the records expunged. I am not subject to a citation issued under ORS 163.735 or an order issued under ORS 30.866, 107.700 to 107.735 or 163.738. I have never received a dishonorable discharge from the Armed Forces of the United States. I am not required to register as a sex offender in any state. I understand I will be fingerprinted and photographed.

Legal name ____________

Age ______ Date of birth ________

Place of birth ____________

Social Security number ___________

Proof of identification (Two pieces of current identification are required, one of which must bear a photograph of the applicant. The type of identification and the number on the identification are to be filled in by the sheriff.):

1.____________

2.____________

Height _____ Weight _____

Hair color _____ Eye color _____

Current address ________

(List residence addresses for the

past three years on the back.)

City _____ County _____ Zip _____

Phone _____

I have read the entire text of this application, and the statements therein are correct and true. (Making false statements on this application is a misdemeanor.)

Character references.

___________________________

Name: Address

___________________________

Name: Address

Approved ___ Disapproved ___ by ___

Competence with handgun demonstrated by _____ (to be filled in by sheriff)

Date _____ Fee Paid _____

License No. _____

______________________________________________________________________________

(5)(a) Fees for concealed handgun licenses are:

(A) $15 to the Department of State Police for conducting the fingerprint check of the applicant.

(B) $50 to the sheriff for the issuance or renewal of a concealed handgun license.

(C) $15 to the sheriff for the duplication of a license because of loss or change of address.

(b) The sheriff may enter into an agreement with the Department of Transportation to produce the concealed handgun license.

(6) No civil or criminal liability shall attach to the sheriff or any authorized representative engaged in the receipt and review of, or an investigation connected with, any application for, or in the issuance, denial or revocation of, any license under ORS 166.291 to 166.295 as a result of the lawful performance of duties under those sections.

(7) Immediately upon acceptance of an application for a concealed handgun license, the sheriff shall enter the applicant’s name into the Law Enforcement Data System indicating that the person is an applicant for a concealed handgun license or is a license holder.

(8) The county sheriff may waive the residency requirement in subsection (1)(c) of this section for a resident of a contiguous state who has a compelling business interest or other legitimate demonstrated need.

(9) For purposes of subsection (1)(c) of this section, a person is a resident of a county if the person:

(a) Has a current Oregon driver license issued to the person showing a residence address in the county;

(b) Is registered to vote in the county and has a voter notification card issued to the person under ORS 247.181 showing a residence address in the county;

(c) Has documentation showing that the person currently leases or owns real property in the county; or

(d) Has documentation showing that the person filed an Oregon tax return for the most recent tax year showing a residence address in the county.

(10) As used in this section, "drug diversion program" means a program in which a defendant charged with a marijuana possession offense completes a program under court supervision and in which the marijuana possession offense is dismissed upon successful completion of the diversion program.

[1989 c.839 §8 (166.291 to 166.293 enacted in lieu of 166.290); 1991 c.67 §38; 1993 c.732 §2; 1993 c.735 §4; 1995 c.729 §6; 1999 c.1052 §6; 2001 c.104 §56; 2003 c.166 §1; 2005 c.22 §115; 2007 c.368 §2; 2009 c.595 §113; 2009 c.826 §§7,10; 2011 c.547 §§33,34; 2013 c.243 §§4,5; 2013 c.360 §§8,9; 2013 c.591 §§6,7; 2014 c.62 §§1,2; 2015 c.50 §§15,16; 2015 c.201 §5]



Section 166.292 - Procedure for issuing; form of license; duration.

(2) Failure of a person who carries a concealed handgun also to carry a concealed handgun license is prima facie evidence that the person does not have such a license.

(3) Licenses for concealed handguns shall be uniform throughout the state in substantially the following form:

______________________________________________________________________________

OREGON CONCEALED HANDGUN

LICENSE

County________ License Number_____

Expires________ Date of birth______

Height________ Weight________

Name_________ Address_________

Licensee’s City_____ Zip___ Photograph

Signature_______________

Issued by_______________

Date of issue_______________

______________________________________________________________________________

(4) An Oregon concealed handgun license issued under ORS 166.291 and this section, unless revoked under ORS 166.293, is valid for a period of four years from the date on which it is issued.

(5) The sheriff shall keep a record of each license issued under ORS 166.291 and this section, or renewed pursuant to ORS 166.295.

(6) When a sheriff issues a concealed handgun license under this section, the sheriff shall provide the licensee with a list of those places where carrying concealed handguns is prohibited or restricted by state or federal law.

[1989 c.839 §9 (166.291 to 166.293 enacted in lieu of 166.290); 1993 c.625 §5; 1993 c.693 §2; 1993 c.735 §5]



Section 166.293 - Denial or revocation of license; review.

(2) Notwithstanding ORS 166.291 (1), and subject to review as provided in subsection (5) of this section, a sheriff may deny a concealed handgun license if the sheriff has reasonable grounds to believe that the applicant has been or is reasonably likely to be a danger to self or others, or to the community at large, as a result of the applicant’s mental or psychological state or as demonstrated by the applicant’s past pattern of behavior involving unlawful violence or threats of unlawful violence.

(3)(a) Any act or condition that would prevent the issuance of a concealed handgun license is cause for revoking a concealed handgun license.

(b) A sheriff may revoke a concealed handgun license by serving upon the licensee a notice of revocation. The notice must contain the grounds for the revocation and must be served either personally or by certified mail, restricted delivery. The notice and return of service shall be included in the file of the licensee. The revocation is effective upon the licensee’s receipt of the notice.

(4) Any peace officer or corrections officer may seize a concealed handgun license and return it to the issuing sheriff if the license is held by a person who has been arrested or cited for a crime that can or would otherwise disqualify the person from being issued a concealed handgun license. The issuing sheriff shall hold the license for 30 days. If the person is not charged with a crime within the 30 days, the sheriff shall return the license unless the sheriff revokes the license as provided in subsection (3) of this section.

(5) A person denied a concealed handgun license or whose license is revoked or not renewed under ORS 166.291 to 166.295 may petition the circuit court in the petitioner’s county of residence to review the denial, nonrenewal or revocation. The petition must be filed within 30 days after the receipt of the notice of denial or revocation.

(6) The judgment affirming or overturning the sheriff’s decision shall be based on whether the petitioner meets the criteria that are used for issuance of a concealed handgun license and, if the petitioner was denied a concealed handgun license, whether the sheriff has reasonable grounds for denial under subsection (2) of this section. Whenever the petitioner has been previously sentenced for a crime under ORS 161.610 or for a crime of violence for which the person could have received a sentence of more than 10 years, the court shall grant relief only if the court finds that relief should be granted in the interest of justice.

(7) Notwithstanding the provisions of ORS 9.320, a party that is not a natural person, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to an action under this section.

(8) Petitions filed under this section shall be heard and disposed of within 15 judicial days of filing or as soon as practicable thereafter.

(9) Filing fees for actions shall be as for any civil action filed in the court. If the petitioner prevails, the amount of the filing fee shall be paid by the respondent to the petitioner and may be incorporated into the court order.

(10) Initial appeals of petitions shall be heard de novo.

(11) Any party to a judgment under this section may appeal to the Court of Appeals in the same manner as for any other civil action.

(12) If the governmental entity files an appeal under this section and does not prevail, it shall be ordered to pay the attorney fees for the prevailing party.

[1989 c.839 §9a (166.291 to 166.293 enacted in lieu of 166.290); 1993 c.735 §6; 1995 c.518 §3; 1995 c.658 §89; 1999 c.1052 §7; 2003 c.14 §65; 2007 c.202 §1; 2007 c.368 §3; 2015 c.7 §8]



Section 166.295 - Renewal of license.

(A) Is an active member of the Armed Forces of the United States, the National Guard of the United States or the Oregon National Guard; and

(B) Submits with the application proof of the licensee’s military orders and a copy of the licensee’s military identification.

(b) An otherwise expired concealed handgun license continues to be valid for up to 45 days after the licensee applies for renewal if:

(A) The licensee applies for renewal before the original license expires;

(B) The licensee has proof of the application for renewal; and

(C) The application for renewal has not been denied.

(2) If a licensee changes residence, the licensee shall report the change of address and the sheriff shall issue a new license as a duplication for a change of address. The license shall expire upon the same date as would the original.

[1989 c.839 §10; 1993 c.735 §7; 2007 c.368 §4]



Section 166.297 - Annual report regarding revocation of licenses.

(2) The Department of State Police shall compile the reports submitted under subsection (1) of this section and shall submit the compilation to the Legislative Assembly biennially.

[1993 c.735 §13]



Section 166.300 - Killing or injuring another with firearm as cause for loss of right to bear arms.

(2) Subsection (1) of this section does not deprive the people of this state of the right to bear arms for the defense of themselves and the state, and does not apply to any peace officer in the discharge of official duties or to a member of any regularly constituted military organization while on duty with such military organization.

[Amended by 2011 c.597 §163]



Section 166.310



Section 166.320 - Setting springgun or setgun.

(2) Subsection (1) of this section does not apply to any loaded springgun, setgun, firearm or other device placed for the purpose of destroying gophers, moles or other burrowing rodents, and does not prevent the use of a coyote getter by employees of county, state or federal governments engaged in cooperative predatory animal control work.

[Amended by 2011 c.597 §164]



Section 166.330 - Use of firearms with other than incombustible gun wadding.

[Amended by 2011 c.597 §165]



Section 166.340



Section 166.350 - Unlawful possession of armor piercing ammunition.

(a) Makes, sells, buys or possesses any handgun ammunition the bullet or projectile of which is coated with Teflon or any chemical compound with properties similar to Teflon and which is intended to penetrate soft body armor, such person having the intent that the ammunition be used in the commission of a felony; or

(b) Carries any ammunition described in paragraph (a) of this subsection while committing any felony during which the person or any accomplice of the person is armed with a firearm.

(2) As used in this section, "handgun ammunition" means ammunition principally for use in pistols or revolvers notwithstanding that the ammunition can be used in some rifles.

(3) Unlawful possession of armor piercing ammunition is a Class A misdemeanor.

[1985 c.755 §2; 1987 c.158 §29]



Section 166.360 - Definitions for ORS 166.360 to 166.380.

(1) "Capitol building" means the Capitol, the State Office Building, the State Library Building, the Labor and Industries Building, the State Transportation Building, the Agriculture Building or the Public Service Building and includes any new buildings which may be constructed on the same grounds as an addition to the group of buildings listed in this subsection.

(2) "Court facility" means a courthouse or that portion of any other building occupied by a circuit court, the Court of Appeals, the Supreme Court or the Oregon Tax Court or occupied by personnel related to the operations of those courts, or in which activities related to the operations of those courts take place.

(3) "Judge" means a judge of a circuit court, the Court of Appeals, the Supreme Court, the Oregon Tax Court, a municipal court, a probate court or a juvenile court or a justice of the peace.

(4) "Judicial district" means a circuit court district established under ORS 3.012 or a justice of the peace district established under ORS 51.020.

(5) "Juvenile court" has the meaning given that term in ORS 419A.004.

(6) "Loaded firearm" means:

(a) A breech-loading firearm in which there is an unexpended cartridge or shell in or attached to the firearm including but not limited to, in a chamber, magazine or clip which is attached to the firearm.

(b) A muzzle-loading firearm which is capped or primed and has a powder charge and ball, shot or projectile in the barrel or cylinder.

(7) "Local court facility" means the portion of a building in which a justice court, a municipal court, a probate court or a juvenile court conducts business, during the hours in which the court operates.

(8) "Probate court" has the meaning given that term in ORS 111.005.

(9) "Public building" means a hospital, a capitol building, a public or private school, as defined in ORS 339.315, a college or university, a city hall or the residence of any state official elected by the state at large, and the grounds adjacent to each such building. The term also includes that portion of any other building occupied by an agency of the state or a municipal corporation, as defined in ORS 297.405, other than a court facility.

(10) "Weapon" means:

(a) A firearm;

(b) Any dirk, dagger, ice pick, slingshot, metal knuckles or any similar instrument or a knife, other than an ordinary pocketknife with a blade less than four inches in length, the use of which could inflict injury upon a person or property;

(c) Mace, tear gas, pepper mace or any similar deleterious agent as defined in ORS 163.211;

(d) An electrical stun gun or any similar instrument;

(e) A tear gas weapon as defined in ORS 163.211;

(f) A club, bat, baton, billy club, bludgeon, knobkerrie, nunchaku, nightstick, truncheon or any similar instrument, the use of which could inflict injury upon a person or property; or

(g) A dangerous or deadly weapon as those terms are defined in ORS 161.015.

[1969 c.705 §1; 1977 c.769 §2; 1979 c.398 §1; 1989 c.982 §4; 1993 c.741 §2; 1999 c.577 §2; 1999 c.782 §6; 2001 c.201 §1; 2015 c.351 §1]



Section 166.370 - Possession of firearm or dangerous weapon in public building or court facility; exceptions; discharging firearm at school.

(2)(a) Except as otherwise provided in paragraph (b) of this subsection, a person who intentionally possesses:

(A) A firearm in a court facility is guilty, upon conviction, of a Class C felony. A person who intentionally possesses a firearm in a court facility shall surrender the firearm to a law enforcement officer.

(B) A weapon, other than a firearm, in a court facility may be required to surrender the weapon to a law enforcement officer or to immediately remove it from the court facility. A person who fails to comply with this subparagraph is guilty, upon conviction, of a Class C felony.

(C) A firearm in a local court facility is guilty, upon conviction, of a Class C felony if, prior to the offense, the presiding judge of the local court facility entered an order prohibiting firearms in the area in which the court conducts business and during the hours in which the court operates.

(b) The presiding judge of a judicial district or a municipal court may enter an order permitting the possession of specified weapons in a court facility.

(c) Within a shared court facility, the presiding judge of a municipal court or justice of the peace district may not enter an order concerning the possession of weapons in the court facility that is in conflict with an order entered by the presiding judge of the circuit court.

(3) Subsection (1) of this section does not apply to:

(a) A police officer or reserve officer, as those terms are defined in ORS 181A.355.

(b) A parole and probation officer, as defined in ORS 181A.355, while the parole and probation officer is acting within the scope of employment.

(c) A federal officer, as defined in ORS 133.005, or a certified reserve officer or corrections officer, as those terms are defined in ORS 181A.355, while the federal officer, certified reserve officer or corrections officer is acting within the scope of employment.

(d) A person summoned by an officer described in paragraph (a), (b) or (c) of this subsection to assist in making an arrest or preserving the peace, while the summoned person is engaged in assisting the officer.

(e) An honorably retired law enforcement officer.

(f) An active or reserve member of the military forces of this state or the United States, when engaged in the performance of duty.

(g) A person who is licensed under ORS 166.291 and 166.292 to carry a concealed handgun.

(h) A person who is authorized by the officer or agency that controls the public building to possess a firearm or dangerous weapon in that public building.

(i) An employee of the United States Department of Agriculture, acting within the scope of employment, who possesses a firearm in the course of the lawful taking of wildlife.

(j) Possession of a firearm on school property if the firearm:

(A) Is possessed by a person who is not otherwise prohibited from possessing the firearm; and

(B) Is unloaded and locked in a motor vehicle.

(4)(a) The exceptions listed in subsection (3)(d) to (j) of this section constitute affirmative defenses to a charge of violating subsection (1) of this section.

(b) A person may not use the affirmative defense described in subsection (3)(e) of this section if the person has been convicted of an offense that would make the person ineligible to obtain a concealed handgun license under ORS 166.291 and 166.292.

(5)(a) Any person who knowingly, or with reckless disregard for the safety of another, discharges or attempts to discharge a firearm at a place that the person knows is a school shall upon conviction be guilty of a Class C felony.

(b) Paragraph (a) of this subsection does not apply to the discharge of a firearm:

(A) As part of a program approved by a school in the school by an individual who is participating in the program;

(B) By a law enforcement officer acting in the officer’s official capacity; or

(C) By an employee of the United States Department of Agriculture, acting within the scope of employment, in the course of the lawful taking of wildlife.

(6) Any weapon carried in violation of this section is subject to the forfeiture provisions of ORS 166.279.

(7) Notwithstanding the fact that a person’s conduct in a single criminal episode constitutes a violation of both subsections (1) and (5) of this section, the district attorney may charge the person with only one of the offenses.

(8) As used in this section, "dangerous weapon" means a dangerous weapon as that term is defined in ORS 161.015.

[1969 c.705 §§2,4; 1977 c.207 §2; 1979 c.398 §2; 1989 c.839 §22; 1989 c.982 §5; 1991 c.67 §39; 1993 c.625 §1; 1999 c.782 §7; 1999 c.1040 §4; 2001 c.666 §§24,36; 2003 c.614 §6; 2009 c.556 §6; 2015 c.351 §2; 2015 c.709 §4]



Section 166.372



Section 166.373 - Possession of weapon in court facility by peace officer or federal officer.

(a) Is acting in an official capacity and is officially on duty;

(b) Is carrying a weapon that the employing agency of the officer has authorized the officer to carry; and

(c) Is in compliance with any security procedures established under subsections (3) and (4) of this section.

(2) A judge may prohibit a peace officer or a federal officer from possessing a weapon in a courtroom. A notice of the prohibition of the possession of a weapon by an officer in a courtroom must be posted outside the entrance to the courtroom.

(3) A presiding judge of a judicial district or a municipal court or the Chief Justice of the Supreme Court may establish procedures regulating the possession of a weapon in a court facility by a peace officer or a federal officer subject to the following:

(a) The procedures for a circuit court must be established through a plan for court security improvement, emergency preparedness and business continuity under ORS 1.177 or 1.180;

(b) The procedures for a justice court or a municipal court may only prohibit the possession of weapons within the area in which the court conducts business and during the hours in which the court operates;

(c) Within a shared court facility, the presiding judge of a municipal court or justice of the peace district may not establish procedures in conflict with the procedures established by the presiding judge of the circuit court; and

(d) Notice of the procedures must be posted at the entrance to the court facility, or at an entrance for peace officers or federal officers if the entrance is separate from the entrance to the court facility, and at a security checkpoint in the court facility.

(4) A judge may establish procedures regulating the possession of a weapon in a courtroom by a peace officer or a federal officer. A notice of the procedures regulating the possession of a weapon by an officer must be posted outside the entrance to the courtroom.

[2001 c.201 §3; 2005 c.804 §7; 2015 c.351 §3]



Section 166.375 - Possession of handgun or ammunition by Department of Corrections authorized staff member; rules.

(a) Is present at a public building owned or occupied by the department;

(b) Has a valid concealed handgun license issued pursuant to ORS 166.291 and 166.292; and

(c) Has secured the personal handgun and ammunition in a closed and locked container designed for the storage of firearms inside the vehicle.

(2)(a) Authorized staff may possess and store only the amount and types of ammunition authorized by the department by written policy or rule.

(b) The department shall adopt written policies or rules to carry out the purposes of this section. The policies or rules shall include, at a minimum, procedures for and responsibilities of authorized staff when possessing and storing personal handguns and ammunition on property owned or occupied by the department under this section.

(3) As used in this section and ORS 423.045:

(a) "Authorized staff" means employees of the department and employees of the State Board of Parole and Post-Prison Supervision and Oregon Corrections Enterprises who are assigned to work in or at a public building owned or occupied by the department.

(b) "Handgun" has the meaning given that term in ORS 166.210.

(c) "Vehicle" means a vehicle that is self-propelled and that is commonly known as a passenger car, van, truck or motorcycle.

[2014 c.88 §2; 2015 c.246 §1]



Section 166.380 - Examination of firearm by peace officer; presentation of concealed handgun license.

(2) A person who is licensed under ORS 166.291 and 166.292 to carry a concealed handgun may present a valid concealed handgun license to the peace officer instead of providing the firearm to the peace officer for examination.

[1969 c.705 §3; 2015 c.605 §1]



Section 166.382 - Possession of destructive device prohibited; exceptions.

(a) Any of the following devices with an explosive, incendiary or poison gas component:

(A) Bomb;

(B) Grenade;

(C) Rocket having a propellant charge of more than four ounces;

(D) Missile having an explosive or incendiary charge of more than one-quarter ounce; or

(E) Mine; or

(b) Any combination of parts either designed or intended for use in converting any device into any destructive device described in paragraph (a) of this subsection and from which a destructive device may be readily assembled.

(2) As used in this section:

(a) "Destructive device" does not include any device which is designed primarily or redesigned primarily for use as a signaling, pyrotechnic, line throwing, safety or similar device.

(b) "Possess" has the meaning given that term in ORS 161.015.

(3) This section does not apply to:

(a) Persons who possess explosives as provided in ORS 480.200 to 480.290.

(b) The possession of an explosive by a member of the Armed Forces of the United States while on active duty and engaged in the performance of official duties or by a member of a regularly organized fire or police department of a public agency while engaged in the performance of official duties.

(c) The possession of an explosive in the course of transportation by way of railroad, water, highway or air while under the jurisdiction of, or in conformity with, regulations adopted by the United States Department of Transportation.

(d) The possession, sale, transfer or manufacture of an explosive by a person acting in accordance with the provisions of any applicable federal law or regulation that provides substantially the same requirements as the comparable provisions of ORS 480.200 to 480.290.

(4) Possession of a destructive device is a Class C felony.

[1989 c.982 §1]



Section 166.384 - Unlawful manufacture of destructive device.

(a) A destructive device, as defined in ORS 166.382; or

(b) A pyrotechnic device containing two or more grains of pyrotechnic charge in violation of chapter 10, Title 18 of the United States Code.

(2) Unlawful manufacture of a destructive device is a Class C felony.

[1989 c.982 §2]



Section 166.385 - Possession of hoax destructive device.

(a) Possessing, manufacturing, selling, delivering, placing or causing to be placed a hoax destructive device; or

(b) Sending a hoax destructive device to another person.

(2) Possession of a hoax destructive device is a Class A misdemeanor.

(3) Notwithstanding subsection (2) of this section, possession of a hoax destructive device is a Class C felony if a person possesses, or threatens to use, a hoax destructive device while the person is committing or attempting to commit a felony.

(4) As used in this section, "hoax destructive device" means an object that reasonably appears, under the circumstances:

(a) To be a destructive device, as described in ORS 166.382 (1)(a), or an explosive, as defined in ORS 166.660, but is an inoperative imitation of a destructive device or explosive; or

(b) To contain a destructive device, as described in ORS 166.382 (1)(a), or an explosive, as defined in ORS 166.660.

[1997 c.749 §1]



Section 166.410 - Manufacture, importation or sale of firearms.

[Amended by 1979 c.779 §5; 1987 c.320 §89; 1989 c.839 §23; 1995 c.729 §7; 2001 c.666 §§34,46; 2003 c.14 §§66,67; 2003 c.614 §9]



Section 166.412 - Definitions; firearms transaction record; criminal history record check; liability; rules.

(a) "Antique firearm" has the meaning given that term in 18 U.S.C. 921;

(b) "Department" means the Department of State Police;

(c) "Firearm" has the meaning given that term in ORS 166.210, except that it does not include an antique firearm;

(d) "Firearms transaction record" means the firearms transaction record required by 18 U.S.C. 921 to 929;

(e) "Firearms transaction thumbprint form" means a form provided by the department under subsection (11) of this section;

(f) "Gun dealer" means a person engaged in the business, as defined in 18 U.S.C. 921, of selling, leasing or otherwise transferring a firearm, whether the person is a retail dealer, pawnbroker or otherwise;

(g) "Handgun" has the meaning given that term in ORS 166.210; and

(h) "Purchaser" means a person who buys, leases or otherwise receives a firearm from a gun dealer.

(2) Except as provided in subsections (3)(c) and (12) of this section, a gun dealer shall comply with the following before a handgun is delivered to a purchaser:

(a) The purchaser shall present to the dealer current identification meeting the requirements of subsection (4) of this section.

(b) The gun dealer shall complete the firearms transaction record and obtain the signature of the purchaser on the record.

(c) The gun dealer shall obtain the thumbprints of the purchaser on the firearms transaction thumbprint form and attach the form to the gun dealer’s copy of the firearms transaction record to be filed with that copy.

(d) The gun dealer shall request by telephone that the department conduct a criminal history record check on the purchaser and shall provide the following information to the department:

(A) The federal firearms license number of the gun dealer;

(B) The business name of the gun dealer;

(C) The place of transfer;

(D) The name of the person making the transfer;

(E) The make, model, caliber and manufacturer’s number of the handgun being transferred;

(F) The name and date of birth of the purchaser;

(G) The Social Security number of the purchaser if the purchaser voluntarily provides this number to the gun dealer; and

(H) The type, issuer and identification number of the identification presented by the purchaser.

(e) The gun dealer shall receive a unique approval number for the transfer from the department and record the approval number on the firearms transaction record and on the firearms transaction thumbprint form.

(f) The gun dealer may destroy the firearms transaction thumbprint form five years after the completion of the firearms transaction thumbprint form.

(3)(a) Upon receipt of a request of the gun dealer for a criminal history record check, the department shall immediately, during the gun dealer’s telephone call or by return call:

(A) Determine, from criminal records and other information available to it, whether the purchaser is disqualified under ORS 166.470 from completing the purchase; and

(B) Notify the dealer when a purchaser is disqualified from completing the transfer or provide the dealer with a unique approval number indicating that the purchaser is qualified to complete the transfer.

(b) If the department is unable to determine if the purchaser is qualified or disqualified from completing the transfer within 30 minutes, the department shall notify the dealer and provide the dealer with an estimate of the time when the department will provide the requested information.

(c) If the department fails to provide a unique approval number to a gun dealer or to notify the gun dealer that the purchaser is disqualified under paragraph (a) of this subsection before the close of the gun dealer’s next business day following the request by the dealer for a criminal history record check, the dealer may deliver the handgun to the purchaser.

(4)(a) Identification required of the purchaser under subsection (2) of this section shall include one piece of current identification bearing a photograph and the date of birth of the purchaser that:

(A) Is issued under the authority of the United States Government, a state, a political subdivision of a state, a foreign government, a political subdivision of a foreign government, an international governmental organization or an international quasi-governmental organization; and

(B) Is intended to be used for identification of an individual or is commonly accepted for the purpose of identification of an individual.

(b) If the identification presented by the purchaser under paragraph (a) of this subsection does not include the current address of the purchaser, the purchaser shall present a second piece of current identification that contains the current address of the purchaser. The Superintendent of State Police may specify by rule the type of identification that may be presented under this paragraph.

(c) The department may require that the dealer verify the identification of the purchaser if that identity is in question by sending the thumbprints of the purchaser to the department.

(5) The department shall establish a telephone number that shall be operational seven days a week between the hours of 8 a.m. and 10 p.m. for the purpose of responding to inquiries from dealers for a criminal history record check under this section.

(6) No public employee, official or agency shall be held criminally or civilly liable for performing the investigations required by this section provided the employee, official or agency acts in good faith and without malice.

(7)(a) The department may retain a record of the information obtained during a request for a criminal history record check for no more than five years.

(b) The record of the information obtained during a request for a criminal history record check by a gun dealer is exempt from disclosure under public records law.

(c) If the department determines that a purchaser is prohibited from possessing a firearm under ORS 166.250 (1)(c), as soon as practicable, the department may report the attempted transfer and the purchaser’s name to the appropriate law enforcement agency.

(8) A law enforcement agency may inspect the records of a gun dealer relating to transfers of handguns with the consent of a gun dealer in the course of a reasonable inquiry during a criminal investigation or under the authority of a properly authorized subpoena or search warrant.

(9) When a handgun is delivered, it shall be unloaded.

(10) In accordance with applicable provisions of ORS chapter 183, the Superintendent of State Police may adopt rules necessary for:

(a) The design of the firearms transaction thumbprint form;

(b) The maintenance of a procedure to correct errors in the criminal records of the department;

(c) The provision of a security system to identify dealers who request a criminal history record check under subsection (2) of this section; and

(d) The creation and maintenance of a database of the business hours of gun dealers.

(11) The department shall publish the firearms transaction thumbprint form and shall furnish the form to gun dealers on application at cost.

(12) This section does not apply to transactions between persons licensed as dealers under 18 U.S.C. 923.

(13)(a) If requested by a transferor who is not a gun dealer, a gun dealer may request a criminal background check pursuant to ORS 166.435 or 166.438 and may charge a reasonable fee for providing the service.

(b) A gun dealer that requests a criminal background check under this subsection is immune from civil liability for any use of the firearm by the recipient or transferee, provided that the gun dealer requests the criminal background check as described in this section.

[1995 c.729 §1; 2001 c.900 §25; 2009 c.595 §114; 2009 c.826 §17; 2015 c.50 §4]

Note: 166.412 to 166.421 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 166.414 - Fees for conducting criminal history record checks.

(2) Fees collected under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the State Police Account.

[1995 c.729 §2]

Note: See note under 166.412.



Section 166.416 - Providing false information in connection with a transfer of a firearm.

(2) Providing false information in connection with a transfer of a firearm is a Class A misdemeanor.

[1995 c.729 §3; 2001 c.1 §9]

Note: See note under 166.412.



Section 166.418 - Improperly transferring a firearm.

(2) Improperly transferring a firearm is a Class A misdemeanor.

[1995 c.729 §4; 2001 c.1 §10]

Note: See note under 166.412.



Section 166.420



Section 166.421 - Stolen firearms; determination; telephone requests.

[1995 c.729 §5]

Note: See note under 166.412.



Section 166.422 - Enforcement of ORS 166.412.

[1989 c.839 §12; 1995 c.729 §8; 2015 c.50 §5]

Note: 166.422 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 166.425 - Unlawfully purchasing a firearm.

(2) Unlawfully purchasing a firearm is a Class A misdemeanor.

[1989 c.839 §15; 2011 c.662 §5]



Section 166.427 - Register of transfers of used firearms.

(2) The duplicate sheet of the register shall, on the day of purchase or trade, be hand delivered or mailed to the local law enforcement authority.

(3) Violation of this section by any person engaged in the business of selling, leasing or otherwise transferring a firearm is a Class C misdemeanor.

[1989 c.839 §16; 1993 c.4 §3; 2001 c.539 §12]



Section 166.429 - Firearms used in felony.

[1989 c.839 §17]



Section 166.430



Section 166.432 - Definitions for ORS 166.412 and 166.433 to 166.441.

(a) Oregon computerized criminal history system;

(b) Oregon mental health data system;

(c) Law Enforcement Data System;

(d) National Instant Criminal Background Check System; and

(e) Stolen guns system.

(2) As used in ORS 166.433, 166.434, 166.435, 166.436, 166.438 and 166.441:

(a) "Gun dealer" has the meaning given that term in ORS 166.412.

(b) "Gun show" means an event at which more than 25 firearms are on site and available for transfer.

[2001 c.1 §3; 2015 c.50 §6]



Note 166.432, 166.433 and 166.445



Section 166.433 - Findings regarding transfers of firearms.

(1) The laws of Oregon regulating the sale of firearms contain a loophole that allows people other than gun dealers to sell firearms at gun shows without first conducting criminal background checks; and

(2) It is necessary for the safety of the people of Oregon that any person who transfers a firearm at a gun show be required to request a criminal background check before completing the transfer of the firearm.

[2001 c.1 §1; 2015 c.50 §7]

Note: See note under 166.432.



Section 166.434 - Application of ORS 166.412 to all firearm transfers by gun dealers; fees for criminal background checks.

(2) In addition to the determination required by ORS 166.412 (3)(a)(A), in conducting a criminal background check or criminal history record check, the Department of State Police shall also determine whether the recipient is otherwise prohibited by state or federal law from possessing a firearm.

(3) Notwithstanding ORS 166.412 (5), the department is not required to operate the telephone number established under ORS 166.412 (5) on Thanksgiving Day or Christmas Day.

(4)(a) The department may charge a fee, not to exceed the amount authorized under ORS 166.414, for criminal background checks required under this section or ORS 166.435 or 166.436.

(b) The department shall establish a reduced fee for subsequent criminal background checks on the same recipient that are performed during the same day between the hours of 8 a.m. and 10 p.m.

[2001 c.1 §5; 2015 c.50 §8]



Section 166.435 - Firearm transfers by unlicensed persons; requirements; exceptions; penalties.

(a) "Transfer" means the delivery of a firearm from a transferor to a transferee, including, but not limited to, the sale, gift, loan or lease of the firearm. "Transfer" does not include the temporary provision of a firearm to a transferee if the transferor has no reason to believe the transferee is prohibited from possessing a firearm or intends to use the firearm in the commission of a crime, and the provision occurs:

(A) At a shooting range, shooting gallery or other area designed for the purpose of target shooting, for use during target practice, a firearms safety or training course or class or a similar lawful activity;

(B) For the purpose of hunting, trapping or target shooting, during the time in which the transferee is engaged in activities related to hunting, trapping or target shooting;

(C) Under circumstances in which the transferee and the firearm are in the presence of the transferor;

(D) To a transferee who is in the business of repairing firearms, for the time during which the firearm is being repaired;

(E) To a transferee who is in the business of making or repairing custom accessories for firearms, for the time during which the accessories are being made or repaired; or

(F) For the purpose of preventing imminent death or serious physical injury, and the provision lasts only as long as is necessary to prevent the death or serious physical injury.

(b) "Transferee" means a person who is not a gun dealer or licensed as a manufacturer or importer under 18 U.S.C. 923 and who intends to receive a firearm from a transferor.

(c) "Transferor" means a person who is not a gun dealer or licensed as a manufacturer or importer under 18 U.S.C. 923 and who intends to deliver a firearm to a transferee.

(2) Except as provided in ORS 166.436 and 166.438 and subsection (4) of this section, a transferor may not transfer a firearm to a transferee unless the transfer is completed through a gun dealer as described in subsection (3) of this section.

(3)(a) A transferor may transfer a firearm to a transferee only as provided in this section. Except as provided in paragraph (b) of this subsection, prior to the transfer both the transferor and the transferee must appear in person before a gun dealer, with the firearm, and request that the gun dealer perform a criminal background check on the transferee.

(b) If the transferor and the transferee reside over 40 miles from each other, the transferor may ship or deliver the firearm to a gun dealer located near the transferee or a gun dealer designated by the transferee, and the transferor need not appear before the gun dealer in person.

(c) A gun dealer who agrees to complete a transfer of a firearm under this section shall request a criminal history record check on the transferee as described in ORS 166.412 and shall comply with all requirements of federal law.

(d) If, upon completion of a criminal background check, the gun dealer:

(A) Receives a unique approval number from the Department of State Police indicating that the transferee is qualified to complete the transfer, the gun dealer shall notify the transferor, enter the firearm into the gun dealer’s inventory and transfer the firearm to the transferee.

(B) Receives notification that the transferee is prohibited by state or federal law from possessing or receiving the firearm, the gun dealer shall notify the transferor and neither the transferor nor the gun dealer shall transfer the firearm to the transferee. If the transferor shipped or delivered the firearm to the gun dealer pursuant to paragraph (b) of this subsection, the gun dealer shall comply with federal law when returning the firearm to the transferor.

(e) A gun dealer may charge a reasonable fee for facilitating a firearm transfer pursuant to this section.

(4) The requirements of subsections (2) and (3) of this section do not apply to:

(a) The transfer of a firearm by or to a law enforcement agency, or by or to a law enforcement officer, private security professional or member of the Armed Forces of the United States, while that person is acting within the scope of official duties.

(b) The transfer of a firearm as part of a firearm turn-in or buyback event, in which a law enforcement agency receives or purchases firearms from members of the public.

(c) The transfer of a firearm to:

(A) A transferor’s spouse or domestic partner;

(B) A transferor’s parent or stepparent;

(C) A transferor’s child or stepchild;

(D) A transferor’s sibling;

(E) A transferor’s grandparent;

(F) A transferor’s grandchild;

(G) A transferor’s aunt or uncle;

(H) A transferor’s first cousin;

(I) A transferor’s niece or nephew; or

(J) The spouse or domestic partner of a person specified in subparagraphs (B) to (I) of this paragraph.

(d) The transfer of a firearm that occurs because of the death of the firearm owner, provided that:

(A) The transfer is conducted or facilitated by a personal representative, as defined in ORS 111.005, or a trustee of a trust created in a will; and

(B) The transferee is related to the deceased firearm owner in a manner specified in paragraph (c) of this subsection.

(5)(a) A transferor who fails to comply with the requirements of this section commits a Class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, a transferor who fails to comply with the requirements of this section commits a Class B felony if the transferor has a previous conviction under this section at the time of the offense. [2015 c.50 §2]

Note: Section 1, chapter 50, Oregon Laws 2015, provides:

Sec. 1. Section 2 of this 2015 Act [166.435] and the amendments to ORS 166.250, 166.291, 166.412, 166.422, 166.432, 166.433, 166.434, 166.436, 166.438, 166.460, 166.470, 181.150, 181.740 and 426.133 by sections 3 to 19 of this 2015 Act shall be known and may be cited as the "Oregon Firearms Safety Act."

[2015 c.50 §1]

Note: 166.435 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 166.436 - Department of State Police criminal background checks for gun show firearm transfers; liability.

(2) Prior to transferring a firearm at a gun show, a transferor who is not a gun dealer may request by telephone that the department conduct a criminal background check on the recipient and shall provide the following information to the department:

(a) The name, address and telephone number of the transferor;

(b) The make, model, caliber and manufacturer’s number of the firearm being transferred;

(c) The name, date of birth, race, sex and address of the recipient;

(d) The Social Security number of the recipient if the recipient voluntarily provides that number;

(e) The address of the place where the transfer is occurring; and

(f) The type, issuer and identification number of a current piece of identification bearing a recent photograph of the recipient presented by the recipient. The identification presented by the recipient must meet the requirements of ORS 166.412 (4)(a).

(3)(a) Upon receipt of a request for a criminal background check under this section, the department shall immediately, during the telephone call or by return call:

(A) Determine from criminal records and other information available to it whether the recipient is disqualified under ORS 166.470 from completing the transfer or is otherwise prohibited by state or federal law from possessing a firearm; and

(B) Notify the transferor when a recipient is disqualified from completing the transfer or provide the transferor with a unique approval number indicating that the recipient is qualified to complete the transfer. The unique approval number is a permit valid for 24 hours for the requested transfer. If the firearm is not transferred from the transferor to the recipient within 24 hours after receipt of the unique approval number, a new request must be made by the transferor.

(b) If the department is unable to determine whether the recipient is qualified for or disqualified from completing the transfer within 30 minutes of receiving the request, the department shall notify the transferor and provide the transferor with an estimate of the time when the department will provide the requested information.

(4) A public employee or public agency incurs no criminal or civil liability for performing the criminal background checks required by this section, provided the employee or agency acts in good faith and without malice.

(5)(a) The department may retain a record of the information obtained during a request for a criminal background check under this section for the period of time provided in ORS 166.412 (7).

(b) The record of the information obtained during a request for a criminal background check under this section is exempt from disclosure under public records law.

(c) If the department determines that a recipient is prohibited from possessing a firearm under ORS 166.250 (1)(c), as soon as practicable, the department may report the attempted transfer and the recipient’s name to the appropriate law enforcement agency.

(6) The recipient of the firearm must be present when the transferor requests a criminal background check under this section.

(7)(a) Except as otherwise provided in paragraph (b) of this subsection, a transferor who receives notification under this section that the recipient is qualified to complete the transfer of a firearm, has the recipient fill out the form required by ORS 166.438 (1)(a) and retains the form as required by ORS 166.438 (2) is immune from civil liability for any use of the firearm from the time of the transfer unless the transferor knows, or reasonably should know, that the recipient is likely to commit an unlawful act involving the firearm.

(b) The immunity provided by paragraph (a) of this subsection does not apply:

(A) If the transferor knows, or reasonably should know, that the recipient of the firearm intends to deliver the firearm to a third person who the transferor knows, or reasonably should know, may not lawfully possess the firearm; or

(B) In any product liability civil action under ORS 30.900 to 30.920.

[2001 c.1 §6; 2015 c.50 §3]



Section 166.438 - Transfer of firearms at gun shows; penalties.

(1) A transferor who is not a gun dealer may not transfer a firearm at a gun show unless the transferor:

(a)(A) Requests a criminal background check under ORS 166.436 prior to completing the transfer;

(B) Receives a unique approval number from the Department of State Police indicating that the recipient is qualified to complete the transfer; and

(C) Has the recipient complete the form described in ORS 166.441; or

(b) Completes the transfer through a gun dealer.

(2) The transferor shall retain the completed form referred to in subsection (1) of this section for at least five years and shall make the completed form available to law enforcement agencies for the purpose of criminal investigations.

(3) A person who organizes a gun show shall post in a prominent place at the gun show a notice explaining the requirements of subsections (1) and (2) of this section. The person shall provide the form required by subsection (1) of this section to any person transferring a firearm at the gun show.

(4) Subsection (1) of this section does not apply if the transferee is licensed as a dealer under 18 U.S.C. 923.

(5)(a) Failure to comply with the requirements of subsection (1), (2) or (3) of this section is a Class A misdemeanor.

(b) Notwithstanding paragraph (a) of this subsection, failure to comply with the requirements of subsection (1), (2) or (3) of this section is a Class C felony if the person has two or more previous convictions under this section.

(6) It is an affirmative defense to a charge of violating subsection (1) or (3) of this section that the person did not know, or reasonably could not know, that more than 25 firearms were at the site and available for transfer.

[2001 c.1 §7; 2015 c.50 §9]



Section 166.440



Section 166.441 - Form for transfer of firearm at gun show.

(2) The department shall make the form available to the public at no cost.

[2001 c.1 §8]



Section 166.445 - Short title.

[2001 c.1 §2]

Note: See note under 166.432.



Section 166.450 - Obliteration or change of identification number on firearms.

[Amended by 1987 c.320 §90; 1989 c.839 §24]



Section 166.460 - Antique firearms excepted.

(2) Notwithstanding the provisions of subsection (1) of this section, possession of an antique firearm by a person described in ORS 166.250 (1)(c)(B) to (D) or (G) constitutes a violation of ORS 166.250.

[Amended by 1979 c.779 §6; 1989 c.839 §25; 1993 c.735 §8; 1995 c.729 §9; 2001 c.1 §11; 2001 c.666 §§35,47; 2003 c.614 §10; 2009 c.499 §5; 2015 c.50 §14]



Section 166.470 - Limitations and conditions for sales of firearms.

(a) Is under 18 years of age;

(b) Has been convicted of a felony;

(c) Has any outstanding felony warrants for arrest;

(d) Is free on any form of pretrial release for a felony;

(e) Was committed to the Oregon Health Authority under ORS 426.130;

(f) After January 1, 1990, was found to be a person with mental illness and subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness;

(g) Has been convicted of a misdemeanor involving violence or found guilty except for insanity under ORS 161.295 of a misdemeanor involving violence within the previous four years. As used in this paragraph, "misdemeanor involving violence" means a misdemeanor described in ORS 163.160, 163.187, 163.190, 163.195 or 166.155 (1)(b);

(h) Is presently subject to an order under ORS 426.133 prohibiting the person from purchasing or possessing a firearm; or

(i) Has been found guilty except for insanity under ORS 161.295 of a felony.

(2) A person may not sell, deliver or otherwise transfer any firearm that the person knows or reasonably should know is stolen.

(3) Subsection (1)(a) of this section does not prohibit:

(a) The parent or guardian, or another person with the consent of the parent or guardian, of a minor from transferring to the minor a firearm, other than a handgun; or

(b) The temporary transfer of any firearm to a minor for hunting, target practice or any other lawful purpose.

(4) Violation of this section is a Class A misdemeanor.

[Amended by 1989 c.839 §3; 1991 c.67 §40; 1993 c.735 §11; 2001 c.828 §2; 2003 c.577 §7; 2009 c.499 §6; 2009 c.595 §115; 2009 c.826 §§8,11; 2013 c.360 §§10,11; 2015 c.50 §§17,18; 2015 c.201 §6]



Section 166.480 - Sale or gift of explosives to children.

[Amended by 1989 c.839 §26]



Section 166.490 - Purchase of firearms in certain other states.

(a) "Contiguous state" means California, Idaho, Nevada or Washington.

(b) "Resident" includes an individual or a corporation or other business entity that maintains a place of business in this state.

(2) A resident of this state may purchase or otherwise obtain a rifle or shotgun in a contiguous state and receive in this state or transport into this state such rifle or shotgun, unless the purchase or transfer violates the law of this state, the state in which the purchase or transfer is made or the United States.

(3) This section does not apply to the purchase, receipt or transportation of rifles and shotguns by federally licensed firearms manufacturers, importers, dealers or collectors.

(4) This section expires and stands repealed upon the date that section 922(b) (3) of the Gun Control Act of 1968 (18 U.S.C. 922(b) (3)) and regulations pursuant thereto are repealed or rescinded.

[1969 c.289 §§1,2,3,4]



Section 166.510



Section 166.515



Section 166.520



Section 166.560



Section 166.610



Section 166.620



Section 166.630 - Discharging weapon on or across highway, ocean shore recreation area or public utility facility.

(a) Upon or across any highway, railroad right of way or other public road in this state, or upon or across the ocean shore within the state recreation area as defined in ORS 390.605.

(b) At any public or railroad sign or signal or an electric power, communication, petroleum or natural gas transmission or distribution facility of a public utility, telecommunications utility or railroad within range of the weapon.

(2) Any blowgun, bow and arrow, crossbow, air rifle or firearm in the possession of the person that was used in committing a violation of this section may be confiscated and forfeited to the State of Oregon. This section does not prevent:

(a) The discharge of firearms by peace officers in the performance of their duty or by military personnel within the confines of a military reservation.

(b) The discharge of firearms by an employee of the United States Department of Agriculture acting within the scope of employment in the course of the lawful taking of wildlife.

(3) The hunting license revocation provided in ORS 497.415 is in addition to and not in lieu of the penalty and forfeiture provided in subsections (1) and (2) of this section.

(4) As used in this section:

(a) "Public sign" includes all signs, signals and markings placed or erected by authority of a public body.

(b) "Public utility" has the meaning given that term in ORS 164.365 (2).

(c) "Railroad" has the meaning given that term in ORS 824.020.

[Amended by 1963 c.94 §1; 1969 c.501 §2; 1969 c.511 §4; 1973 c.196 §1; 1973 c.723 §118; 1981 c.900 §1; 1987 c.447 §113; 1991 c.797 §2; 2009 c.556 §7]



Section 166.635 - Discharging weapon or throwing objects at trains.

(2) Violation of subsection (1) of this section is a misdemeanor.

[1973 c.139 §4]



Section 166.638 - Discharging weapon across airport operational surfaces.

(2) As used in subsection (1) of this section, "airport operational surface" means any surface of land or water developed, posted or marked so as to give an observer reasonable notice that the surface is developed for the purpose of storing, parking, taxiing or operating aircraft, or any surface of land or water when actually being used for such purpose.

(3) Subsection (1) of this section does not prohibit the discharge of firearms by peace officers in the performance of their duty or by military personnel within the confines of a military reservation, or otherwise lawful hunting, wildlife control or other discharging of firearms done with the consent of the proprietor, manager or custodian of the airport operational surface.

(4) The hunting license revocation provided in ORS 497.415 is in addition to and not in lieu of the penalty provided in subsection (1) of this section.

[1981 c.901 §2; 1987 c.858 §2]



Section 166.640



Section 166.641 - Definitions for ORS 166.641 to 166.643.

(1) "Body armor" means any clothing or equipment designed in whole or in part to minimize the risk of injury from a deadly weapon.

(2) "Deadly weapon" has the meaning given that term in ORS 161.015.

(3) "Misdemeanor involving violence" has the meaning given that term in ORS 166.470.

[2001 c.635 §1]



Section 166.642 - Felon in possession of body armor.

(a) Has been convicted of a felony or misdemeanor involving violence under the law of any state or the United States; and

(b) Knowingly is in possession or control of body armor.

(2) Felon in possession of body armor is a Class C felony.

(3) For purposes of subsection (1) of this section, a person who has been found to be within the jurisdiction of a juvenile court for having committed an act that would constitute a felony or misdemeanor involving violence has been convicted of a felony or misdemeanor involving violence.

(4) Subsection (1) of this section does not apply to:

(a) A person who is wearing body armor provided by a peace officer for the person’s safety or protection while the person is being transported or accompanied by a peace officer; or

(b) A person who has been convicted of only one felony under the law of this state or any other state, or who has been convicted of only one felony under the law of the United States, which felony did not involve criminal homicide, as defined in ORS 163.005, and who has been discharged from imprisonment, parole or probation for the offense for a period of 15 years prior to the date of the alleged violation of subsection (1) of this section.

(5) It is an affirmative defense to a charge of violating subsection (1) of this section that a protective order or restraining order has been entered to the benefit of the person. The affirmative defense created by this subsection is not available if the person possesses the body armor while committing or attempting to commit a crime.

[2001 c.635 §2]



Section 166.643 - Unlawful possession of body armor.

(a) Wears body armor; and

(b) Possesses a deadly weapon.

(2) Unlawful possession of body armor is a Class B felony.

[2001 c.635 §3]



Section 166.645 - Hunting in cemeteries prohibited.

(2) As used in subsection (1) of this section "hunting" has the meaning for that term provided in ORS 496.004.

(3) Violation of subsection (1) of this section is a misdemeanor.

[1973 c.468 §2; 1987 c.158 §30]



Section 166.649 - Throwing an object off an overpass in the second degree.

(a) With criminal negligence throws an object off an overpass; and

(b) Knows, or reasonably should have known, that the object was of a type or size to cause damage to any person or vehicle that the object might hit.

(2) Throwing an object off an overpass in the second degree is a Class A misdemeanor.

(3) As used in this section and ORS 166.651, "overpass" means a structure carrying a roadway or pedestrian pathway over a roadway.

[1993 c.731 §1]



Section 166.650



Section 166.651 - Throwing an object off an overpass in the first degree.

(a) Recklessly throws an object off an overpass; and

(b) Knows, or reasonably should have known, that the object was of a type or size to cause damage to any person or vehicle that the object might hit.

(2) Throwing an object off an overpass in the first degree is a Class C felony.

[1993 c.731 §2]



Section 166.660 - Unlawful paramilitary activity.

(a) Exhibits, displays or demonstrates to another person the use, application or making of any firearm, explosive or incendiary device or any technique capable of causing injury or death to persons and intends or knows that such firearm, explosive or incendiary device or technique will be unlawfully employed for use in a civil disorder; or

(b) Assembles with one or more other persons for the purpose of training with, practicing with or being instructed in the use of any firearm, explosive or incendiary device or technique capable of causing injury or death to persons with the intent to unlawfully employ such firearm, explosive or incendiary device or technique in a civil disorder.

(2)(a) Nothing in this section makes unlawful any act of any law enforcement officer performed in the otherwise lawful performance of the officer’s official duties.

(b) Nothing in this section makes unlawful any activity of the State Department of Fish and Wildlife, or any activity intended to teach or practice self-defense or self-defense techniques, such as karate clubs or self-defense clinics, and similar lawful activity, or any facility, program or lawful activity related to firearms instruction and training intended to teach the safe handling and use of firearms, or any other lawful sports or activities related to the individual recreational use or possession of firearms, including but not limited to hunting activities, target shooting, self-defense, firearms collection or any organized activity including, but not limited to any hunting club, rifle club, rifle range or shooting range which does not include a conspiracy as defined in ORS 161.450 or the knowledge of or the intent to cause or further a civil disorder.

(3) Unlawful paramilitary activity is a Class C felony.

(4) As used in this section:

(a) "Civil disorder" means acts of physical violence by assemblages of three or more persons which cause damage or injury, or immediate danger thereof, to the person or property of any other individual.

(b) "Firearm" has the meaning given that term in ORS 166.210.

(c) "Explosive" means a chemical compound, mixture or device that is commonly used or intended for the purpose of producing a chemical reaction resulting in a substantially instantaneous release of gas and heat, including but not limited to dynamite, blasting powder, nitroglycerin, blasting caps and nitrojelly, but excluding fireworks as defined in ORS 480.111, black powder, smokeless powder, small arms ammunition and small arms ammunition primers.

(d) "Law enforcement officer" means any duly constituted police officer of the United States, any state, any political subdivision of a state or the District of Columbia, and also includes members of the military reserve forces or National Guard as defined in 10 U.S.C. 101 (9), members of the organized militia of any state or territory of the United States, the Commonwealth of Puerto Rico or the District of Columbia not included within the definition of National Guard as defined by 10 U.S.C. 101 (9), members of the Armed Forces of the United States and such persons as are defined in ORS 161.015 (4) when in the performance of official duties.

[1983 c.792 §2; 1987 c.858 §3; 2001 c.666 §§26,38; 2005 c.830 §27; 2009 c.610 §7; 2013 c.24 §12]



Section 166.663 - Casting artificial light from vehicle while possessing certain weapons prohibited.

(2) Subsection (1) of this section does not apply to a person casting an artificial light:

(a) From the headlights of a motor vehicle that is being operated on a road in the usual manner.

(b) When the bow and arrow or firearm that the person has in the possession or immediate physical presence of the person is disassembled or stored, or in the trunk or storage compartment of the motor vehicle.

(c) When the ammunition or arrows are stored separate from the weapon.

(d) On land owned or lawfully occupied by that person.

(e) On publicly owned land when that person has an agreement with the public body to use that property.

(f) When the person is a peace officer, or is a government employee engaged in the performance of official duties.

(g) When the person has been issued a license under ORS 166.291 and 166.292 to carry a concealed handgun.

(h) When the person is an honorably retired law enforcement officer, unless the person has been convicted of an offense that would make the person ineligible to obtain a concealed handgun license under ORS 166.291 and 166.292.

(3) A peace officer may issue a citation to a person for a violation of subsection (1) of this section when the violation is committed in the presence of the peace officer or when the peace officer has probable cause to believe that a violation has occurred based on a description of the vehicle or other information received from a peace officer who observed the violation.

(4) Violation of subsection (1) of this section is punishable as a Class B violation.

(5) As used in this section, "peace officer" has the meaning given that term in ORS 161.015.

[1989 c.848 §2; 1999 c.1051 §159; 2005 c.22 §116; 2009 c.610 §3; 2015 c.709 §5]



Section 166.710



Section 166.715 - Definitions for ORS 166.715 to 166.735.

(1) "Documentary material" means any book, paper, document, writing, drawing, graph, chart, photograph, phonograph record, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into usable form, or other tangible item.

(2) "Enterprise" includes any individual, sole proprietorship, partnership, corporation, business trust or other profit or nonprofit legal entity, and includes any union, association or group of individuals associated in fact although not a legal entity, and both illicit and licit enterprises and governmental and nongovernmental entities.

(3) "Investigative agency" means the Department of Justice or any district attorney.

(4) "Pattern of racketeering activity" means engaging in at least two incidents of racketeering activity that have the same or similar intents, results, accomplices, victims or methods of commission or otherwise are interrelated by distinguishing characteristics, including a nexus to the same enterprise, and are not isolated incidents, provided at least one of such incidents occurred after November 1, 1981, and that the last of such incidents occurred within five years after a prior incident of racketeering activity. Notwithstanding ORS 131.505 to 131.525 or 419A.190 or any other provision of law providing that a previous prosecution is a bar to a subsequent prosecution, conduct that constitutes an incident of racketeering activity may be used to establish a pattern of racketeering activity without regard to whether the conduct previously has been the subject of a criminal prosecution or conviction or a juvenile court adjudication, unless the prosecution resulted in an acquittal or the adjudication resulted in entry of an order finding the youth not to be within the jurisdiction of the juvenile court.

(5) "Person" means any individual or entity capable of holding a legal or beneficial interest in real or personal property.

(6) "Racketeering activity" includes conduct of a person committed both before and after the person attains the age of 18 years, and means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce or intimidate another person to commit:

(a) Any conduct that constitutes a crime, as defined in ORS 161.515, under any of the following provisions of the Oregon Revised Statutes:

(A) ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995, relating to securities;

(B) ORS 162.015, 162.025 and 162.065 to 162.085, relating to bribery and perjury;

(C) ORS 162.235, 162.265 to 162.305, 162.325, 162.335, 162.355 and 162.365, relating to obstructing governmental administration;

(D) ORS 162.405 to 162.425, relating to abuse of public office;

(E) ORS 162.455, relating to interference with legislative operation;

(F) ORS 163.095 to 163.115, 163.118, 163.125 and 163.145, relating to criminal homicide;

(G) ORS 163.160 to 163.205, relating to assault and related offenses;

(H) ORS 163.225 and 163.235, relating to kidnapping;

(I) ORS 163.275, relating to coercion;

(J) ORS 163.665 to 163.693, relating to sexual conduct of children;

(K) ORS 164.015, 164.043, 164.045, 164.055, 164.057, 164.075 to 164.095, 164.098, 164.125, 164.135, 164.140, 164.215, 164.225 and 164.245 to 164.270, relating to theft, burglary, criminal trespass and related offenses;

(L) ORS 164.315 to 164.335, relating to arson and related offenses;

(M) ORS 164.345 to 164.365, relating to criminal mischief;

(N) ORS 164.395 to 164.415, relating to robbery;

(O) ORS 164.865, 164.875 and 164.868 to 164.872, relating to unlawful recording or labeling of a recording;

(P) ORS 165.007 to 165.022, 165.032 to 165.042 and 165.055 to 165.070, relating to forgery and related offenses;

(Q) ORS 165.080 to 165.109, relating to business and commercial offenses;

(R) ORS 165.540 and 165.555, relating to communication crimes;

(S) ORS 166.180, 166.190, 166.220, 166.250, 166.270, 166.275, 166.410, 166.450 and 166.470, relating to firearms and other weapons;

(T) ORS 164.377 (2) to (4), as punishable under ORS 164.377 (5)(b), 167.007 to 167.017, 167.057, 167.062 to 167.080, 167.090, 167.122 to 167.137, 167.147, 167.164, 167.167, 167.212, 167.355, 167.365, 167.370, 167.428, 167.431 and 167.439, relating to prostitution, obscenity, sexual conduct, gambling, computer crimes involving the Oregon State Lottery, animal fighting, forcible recovery of a fighting bird and related offenses;

(U) ORS 171.990, relating to legislative witnesses;

(V) ORS 260.575 and 260.665, relating to election offenses;

(W) ORS 314.075, relating to income tax;

(X) ORS 180.440 (2) and 180.486 (2) and ORS chapter 323, relating to cigarette and tobacco products taxes and the directories developed under ORS 180.425 and 180.477;

(Y) ORS 411.630, 411.675, 411.690 and 411.840, relating to public assistance payments or medical assistance benefits, and ORS 411.990 (2) and (3);

(Z) ORS 462.140, 462.415 and 462.420 to 462.520, relating to racing;

(AA) ORS 463.995, relating to boxing, mixed martial arts and entertainment wrestling, as defined in ORS 463.015;

(BB) ORS 471.305, 471.360, 471.392 to 471.400, 471.403, 471.404, 471.405, 471.425, 471.442, 471.445, 471.446, 471.485, 471.490 and 471.675, relating to alcoholic liquor, and any of the provisions of ORS chapter 471 relating to licenses issued under the Liquor Control Act;

(CC) ORS 475.005 to 475.285 and 475.752 to 475.980, relating to controlled substances;

(DD) ORS 480.070, 480.210, 480.215, 480.235 and 480.265, relating to explosives;

(EE) ORS 819.010, 819.040, 822.100, 822.135 and 822.150, relating to motor vehicles;

(FF) ORS 658.452 or 658.991 (2) to (4), relating to labor contractors;

(GG) ORS chapter 706, relating to banking law administration;

(HH) ORS chapter 714, relating to branch banking;

(II) ORS chapter 716, relating to mutual savings banks;

(JJ) ORS chapter 723, relating to credit unions;

(KK) ORS chapter 726, relating to pawnbrokers;

(LL) ORS 166.382 and 166.384, relating to destructive devices;

(MM) ORS 165.074;

(NN) ORS 86A.095 to 86A.198, relating to mortgage bankers and mortgage brokers;

(OO) ORS chapter 496, 497 or 498, relating to wildlife;

(PP) ORS 163.355 to 163.427, relating to sexual offenses;

(QQ) ORS 166.015, relating to riot;

(RR) ORS 166.155 and 166.165, relating to intimidation;

(SS) ORS chapter 696, relating to real estate and escrow;

(TT) ORS chapter 704, relating to outfitters and guides;

(UU) ORS 165.692, relating to making a false claim for health care payment;

(VV) ORS 162.117, relating to public investment fraud;

(WW) ORS 164.170 or 164.172;

(XX) ORS 647.140, 647.145 or 647.150, relating to trademark counterfeiting;

(YY) ORS 164.886;

(ZZ) ORS 167.312 and 167.388;

(AAA) ORS 164.889;

(BBB) ORS 165.800; or

(CCC) ORS 163.263, 163.264 or 163.266.

(b) Any conduct defined as "racketeering activity" under 18 U.S.C. 1961 (1)(B), (C), (D) and (E).

(7) "Unlawful debt" means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in the state in whole or in part because the debt was incurred or contracted:

(a) In violation of any one of the following:

(A) ORS chapter 462, relating to racing;

(B) ORS 167.108 to 167.164, relating to gambling; or

(C) ORS 82.010 to 82.170, relating to interest and usury.

(b) In gambling activity in violation of federal law or in the business of lending money at a rate usurious under federal or state law.

(8) Notwithstanding contrary provisions in ORS 174.060, when this section references a statute in the Oregon Revised Statutes that is substantially different in the nature of its essential provisions from what the statute was when this section was enacted, the reference shall extend to and include amendments to the statute.

[1981 c.769 §2; 1983 c.338 §898; 1983 c.715 §1; 1985 c.176 §5; 1985 c.557 §8; 1987 c.158 §31; 1987 c.249 §7; 1987 c.789 §20; 1987 c.907 §12; 1989 c.384 §2; 1989 c.839 §27; 1989 c.846 §13; 1989 c.982 §6; 1991 c.398 §3; 1991 c.962 §6; 1993 c.95 §13; 1993 c.215 §1; 1993 c.508 §45; 1993 c.680 §29; 1995 c.301 §35; 1995 c.440 §13; 1995 c.768 §10; 1997 c.631 §420; 1997 c.789 §1; 1997 c.867 §23; 1999 c.722 §8; 1999 c.878 §4; 2001 c.146 §1; 2001 c.147 §3; 2003 c.111 §1; 2003 c.484 §8; 2003 c.801 §15; 2003 c.804 §66; 2007 c.498 §3; 2007 c.585 §26; 2007 c.811 §7; 2007 c.869 §7; 2009 c.717 §25; 2011 c.597 §166; 2011 c.681 §6; 2013 c.584 §27; 2013 c.688 §23]



Section 166.720 - Racketeering activity unlawful; penalties.

(2) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to acquire or maintain, directly or indirectly, any interest in or control of any real property or enterprise.

(3) It is unlawful for any person employed by, or associated with, any enterprise to conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

(4) It is unlawful for any person to conspire or endeavor to violate any of the provisions of subsections (1), (2) or (3) of this section.

(5)(a) Any person convicted of engaging in activity in violation of the provisions of subsections (1) to (4) of this section is guilty of a Class A felony.

(b) In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of subsections (1) to (4) of this section, through which the person derived a pecuniary value, or by which the person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(c) The court shall hold a hearing to determine the amount of the fine authorized by paragraph (b) of this subsection.

(d) For the purposes of paragraph (b) of this subsection, "pecuniary value" means:

(A) Anything of value in the form of money, a negotiable instrument, a commercial interest or anything else the primary significance of which is economic advantage; or

(B) Any other property or service that has a value in excess of $100.

(6) An allegation of a pattern of racketeering activity is sufficient if it contains substantially the following:

(a) A statement of the acts constituting each incident of racketeering activity in ordinary and concise language, and in a manner that enables a person of common understanding to know what is intended;

(b) A statement of the relation to each incident of racketeering activity that the conduct was committed on or about a designated date, or during a designated period of time;

(c) A statement, in the language of ORS 166.715 (4) or other ordinary and concise language, designating which distinguishing characteristic or characteristics interrelate the incidents of racketeering activity; and

(d) A statement that the incidents alleged were not isolated.

[1981 c.769 §§3,4; 1997 c.789 §2]



Section 166.725 - Remedies for violation of ORS 166.720; time limitation.

(a) Ordering a divestiture by the defendant of any interest in any enterprise, including real property.

(b) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of the provisions of ORS 166.720 (1) to (4).

(c) Ordering the dissolution or reorganization of any enterprise.

(d) Ordering the suspension or revocation of a license, permit or prior approval granted to any enterprise by any agency of the state.

(e) Ordering the forfeiture of the charter of a corporation organized under the laws of this state, or the revocation of a certificate of authority authorizing a foreign corporation to conduct business within this state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of ORS 166.720 (1) to (4) and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate of authority revoked.

(2) All property, real or personal, including money, used in the course of, derived from or realized through conduct in violation of a provision of ORS 166.715 to 166.735 is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible. If property is not exercisable or transferable for value by the state, it shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. Forfeited property shall be distributed as follows:

(a)(A) All moneys and the clear proceeds of all other property forfeited shall be deposited with the State Treasurer to the credit of the Common School Fund.

(B) For purposes of subparagraph (A) of this paragraph, "clear proceeds" means proceeds of forfeited property less costs of maintaining and preserving property pending its sale or other disposition, less costs of sale or disposition and, if the Department of Justice has not otherwise recovered its costs and expenses of the investigation and prosecution leading to the forfeiture, less 30 percent of the remaining proceeds of the property which is awarded to the department as reasonable reimbursement for costs of such investigation and prosecution.

(b) Any amounts awarded to the Department of Justice pursuant to paragraph (a) of this subsection shall be deposited in the Criminal Justice Revolving Account in the State Treasury.

(3) Property subject to forfeiture under this section may be seized by a police officer, as defined in ORS 133.525 (2), upon court process. Seizure without process may be made if:

(a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

(b) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

(4) In the event of a seizure under subsection (3) of this section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the police officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the police officer may:

(a) Place the property under seal;

(b) Remove the property to a place designated by the court; or

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

(5) The Attorney General, any district attorney or any state agency having jurisdiction over conduct in violation of a provision of ORS 166.715 to 166.735 may institute civil proceedings under this section. In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper. The Attorney General, district attorney or state agency bringing an action under this section may be awarded, upon entry of a judgment in favor of the state, costs of investigation and litigation, reasonably incurred. Amounts recovered may include costs and expenses of state and local governmental departments and agencies incurred in connection with the investigation or litigation.

(6)(a) Any aggrieved person may institute a proceeding under subsection (1) of this section:

(A) If the proceeding is based upon racketeering activity for which a criminal conviction has been obtained, any rights of appeal have expired and the action is against the individual convicted of the racketeering activity; or

(B) If the person is entitled to pursue a cause of action under subsection (7)(a)(B) of this section.

(b) In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order and a preliminary injunction may be issued in any such action before a final determination on the merits.

(7)(a) Any person who is injured by reason of any violation of the provisions of ORS 166.720 (1) to (4) shall have a cause of action for three-fold the actual damages sustained and, when appropriate, punitive damages:

(A) If a criminal conviction for the racketeering activity that is the basis of the violation has been obtained, any rights of appeal have expired and the action is against the individual convicted of the racketeering activity; or

(B) If the violation is based on racketeering activity as defined in ORS 166.715 (6)(a)(B) to (J), (K) as it relates to burglary and criminal trespass, (L) to (P), (S), (T), (U), (V), (X) to (Z), (AA) to (DD), (KK), (LL) or (OO) to (VV).

(b) The defendant or any injured person may demand a trial by jury in any civil action brought pursuant to this subsection.

(c) Any injured person shall have a right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state has in the same property or proceeds.

(8) An investigative agency may bring an action for civil penalties for any violation of ORS 166.720 (1) to (4). Upon proof of any such violation, the court shall impose a civil penalty of not more than $250,000.

(9) A judgment rendered in favor of the state in any criminal proceeding under ORS 166.715 to 166.735 shall estop the defendant in any subsequent civil action or proceeding brought by the state or any other person as to all matters as to which such judgment would be an estoppel as between the state and the defendant.

(10) The Attorney General may, upon timely application, intervene in any civil action or proceeding brought under subsection (6) or (7) of this section if the Attorney General certifies that, in the opinion of the Attorney General, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Attorney General instituted the action or proceeding.

(11)(a) Notwithstanding any other provision of law, a criminal or civil action or proceeding under ORS 166.715 to 166.735 may be commenced at any time within five years after the conduct in violation of a provision of ORS 166.715 to 166.735 terminates or the cause of action accrues. If a criminal prosecution or civil action or other proceeding is brought, or intervened in, to punish, prevent or restrain any violation of the provisions of ORS 166.715 to 166.735, the running of the period of limitations prescribed by this section with respect to any cause of action arising under subsection (6) or (7) of this section which is based in whole or in part upon any matter complained of in any such prosecution, action or proceeding shall be suspended during the pendency of such prosecution, action or proceeding and for two years following its termination.

(b) A cause of action arising under subsection (6)(a)(A) or (7)(a)(A) of this section accrues when the criminal conviction for the underlying activity is obtained. In addition to any suspension of the running of the period of limitations provided for in paragraph (a) of this subsection, the period of limitations prescribed by paragraph (a) of this subsection is suspended during any appeal from the criminal conviction for the underlying activity.

(12) The application of one civil remedy under any provision of ORS 166.715 to 166.735 shall not preclude the application of any other remedy, civil or criminal, under ORS 166.715 to 166.735 or any other provision of law. Civil remedies under ORS 166.715 to 166.735 are supplemental and not mutually exclusive.

(13) Notwithstanding subsection (6) or (7) of this section, a person may not institute a proceeding under subsection (6) of this section and does not have a cause of action under subsection (7) of this section if the conduct that is the basis of the proceeding or action could also be the basis of a claim of discrimination because of sex that constitutes sexual harassment.

(14) In an action brought under the provisions of this section by a person other than the Attorney General, a district attorney or a state agency, the court may award reasonable attorney fees to the prevailing party. In a civil action brought under the provisions of this section by the Attorney General, a district attorney or a state agency:

(a) The court may award reasonable attorney fees to the Attorney General, district attorney or state agency if the Attorney General, district attorney or state agency prevails in the action; and

(b) The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the Attorney General, district attorney or state agency had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

[1981 c.769 §5; 1983 c.715 §2; 1995 c.79 §54; 1995 c.618 §58a; 1995 c.619 §1; 1995 c.696 §17; 1997 c.249 §51; 1997 c.789 §3; 2003 c.576 §390; 2007 c.869 §8]



Section 166.730 - Authority of investigative agency; compelling compliance with subpoena.

(2) If matter that the investigative agency seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make such matter available to the investigative agency or its representative for examination at the place where such matter is located. The investigative agency may designate representatives, including officials of the jurisdiction in which the matter is located, to inspect the matter on its behalf and may respond to similar requests from officials of other jurisdictions.

(3) Upon failure of a person or enterprise, without lawful excuse, to obey a subpoena, and after reasonable notice to such person or enterprise, the investigative agency may apply to the circuit court for the judicial district in which such person or enterprise resides, is found or transacts business for an order compelling compliance.

[1981 c.769 §6; 1983 c.715 §3]



Section 166.735 - Short title; construction.

(2) The provisions of ORS 166.715 to 166.735 shall be liberally construed to effectuate its remedial purposes.

[1981 c.769 §§1,7; 1983 c.715 §4]






Chapter 167 - Offenses Against General Welfare and Animals

Section 167.002 - Definitions for ORS 167.002 to 167.027.

(1) "Place of prostitution" means any place where prostitution is practiced.

(2) "Prostitute" means a male or female person who engages in sexual conduct or sexual contact for a fee.

(3) "Prostitution enterprise" means an arrangement whereby two or more prostitutes are organized to conduct prostitution activities.

(4) "Sexual conduct" means sexual intercourse or deviate sexual intercourse.

(5) "Sexual contact" means any touching of the sexual organs or other intimate parts of a person not married to the actor for the purpose of arousing or gratifying the sexual desire of either party.

[1971 c.743 §249; 1973 c.699 §5]



Section 167.005



Section 167.007 - Prostitution.

(2) Prostitution is a Class A misdemeanor.

[1971 c.743 §250; 1973 c.52 §1; 1973 c.699 §6; 2011 c.151 §1]



Section 167.008 - Commercial sexual solicitation.

(2) Commercial sexual solicitation is a Class A misdemeanor.

[2011 c.151 §3; 2013 c.720 §2; 2015 c.98 §1]



Section 167.010



Section 167.012 - Promoting prostitution.

(a) Owns, controls, manages, supervises or otherwise maintains a place of prostitution or a prostitution enterprise; or

(b) Induces or causes a person to engage in prostitution or to remain in a place of prostitution; or

(c) Receives or agrees to receive money or other property, other than as a prostitute being compensated for personally rendered prostitution services, pursuant to an agreement or understanding that the money or other property is derived from a prostitution activity; or

(d) Engages in any conduct that institutes, aids or facilitates an act or enterprise of prostitution.

(2) Promoting prostitution is a Class C felony.

[1971 c.743 §251]



Section 167.015



Section 167.017 - Compelling prostitution.

(a) Uses force or intimidation to compel another to engage in prostitution or attempted prostitution;

(b) Induces or causes a person under 18 years of age to engage in prostitution;

(c) Aids or facilitates the commission of prostitution or attempted prostitution by a person under 18 years of age; or

(d) Induces or causes the spouse, child or stepchild of the person to engage in prostitution.

(2) Compelling prostitution is a Class B felony.

(3) In a prosecution under subsection (1)(b) or (c) of this section, the state is not required to prove that the defendant knew the other person was under 18 years of age and it is no defense that the defendant did not know the person’s age or that the defendant reasonably believed the person to be older than 18 years of age.

[1971 c.743 §252; 2011 c.334 §1; 2013 c.271 §1]



Section 167.020



Section 167.022



Section 167.025



Section 167.027 - Evidence required to show place of prostitution.

(2) Notwithstanding ORS 136.655, in any prosecution under ORS 167.012 and 167.017, spouses are competent and compellable witnesses for or against either party.

[1971 c.743 §254]



Section 167.030



Section 167.035



Section 167.040



Section 167.045



Section 167.050



Section 167.051 - Definitions for ORS 167.057.

(1) "Furnishes" means to sell, give, rent, loan or otherwise provide.

(2) "Minor" means a person under 18 years of age.

(3) "Sexual conduct" means:

(a) Human masturbation or sexual intercourse;

(b) Genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex or between humans and animals;

(c) Penetration of the vagina or rectum by any object other than as part of a medical diagnosis or as part of a personal hygiene practice; or

(d) Touching of the genitals, pubic areas or buttocks of the human male or female or of the breasts of the human female.

[2007 c.869 §1; 2011 c.681 §1]

Note: 167.051 and 167.057 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.054



Section 167.055



Section 167.057 - Luring a minor.

(2) A person is not liable to prosecution for violating subsection (1) of this section if the person furnishes or uses a representation, description or account of sexual conduct that forms merely an incidental part of an otherwise nonoffending whole and serves some purpose other than titillation.

(3) In a prosecution under subsection (1) of this section, it is an affirmative defense:

(a) That the representation, description or account was furnished or used for the purpose of psychological or medical treatment and was furnished by a treatment provider or by another person acting on behalf of the treatment provider;

(b) That the defendant had reasonable cause to believe that the person to whom the representation, description or account was furnished or with whom the representation, description or account was used was not a minor; or

(c) That the defendant was less than three years older than the minor or, in the case of a police officer or agent of a police officer posing as a minor, the age of the purported minor as reported to the defendant at the time of the alleged offense.

(4) Luring a minor is a Class C felony.

(5)(a) The court may designate luring a minor as a sex crime under ORS 163A.005 if the court determines that:

(A) The offender reasonably believed the minor or, in the case of a police officer or agent of a police officer posing as a minor, the purported minor to be more than five years younger than the offender or under 16 years of age; and

(B) Given the nature of the offense, the age of the minor or purported minor as reported to the defendant and the person’s criminal history, designation of the offense as a sex crime is necessary for the safety of the community.

(b) The court shall indicate the designation and the findings supporting the designation in the judgment.

(6) As used in this section, "police officer" has the meaning given that term in ORS 181A.355.

[2007 c.869 §3; 2011 c.681 §2; 2013 c.293 §1; 2015 c.101 §1]

Note: See note under 167.051.



Section 167.060 - Definitions for ORS 167.060 to 167.095.

(1) "Advertising purposes" means purposes of propagandizing in connection with the commercial sale of a product or type of product, the commercial offering of a service, or the commercial exhibition of an entertainment.

(2) "Displays publicly" means the exposing, placing, posting, exhibiting, or in any fashion displaying in any location, whether public or private, an item in such a manner that it may be readily seen and its content or character distinguished by normal unaided vision viewing it from a public thoroughfare, depot or vehicle.

(3) "Furnishes" means to sell, give, rent, loan or otherwise provide.

(4) "Minor" means an unmarried person under 18 years of age.

(5) "Nudity" means uncovered, or less than opaquely covered, post-pubertal human genitals, pubic areas, the post-pubertal human female breast below a point immediately above the top of the areola, or the covered human male genitals in a discernibly turgid state. For purposes of this definition, a female breast is considered uncovered if the nipple only or the nipple and areola only are covered.

(6) "Obscene performance" means a play, motion picture, dance, show or other presentation, whether pictured, animated or live, performed before an audience and which in whole or in part depicts or reveals nudity, sexual conduct, sexual excitement or sadomasochistic abuse, or which includes obscenities or explicit verbal descriptions or narrative accounts of sexual conduct.

(7) "Obscenities" means those slang words currently generally rejected for regular use in mixed society, that are used to refer to genitals, female breasts, sexual conduct or excretory functions or products, either that have no other meaning or that in context are clearly used for their bodily, sexual or excretory meaning.

(8) "Public thoroughfare, depot or vehicle" means any street, highway, park, depot or transportation platform, or other place, whether indoors or out, or any vehicle for public transportation, owned or operated by government, either directly or through a public corporation or authority, or owned or operated by any agency of public transportation that is designed for the use, enjoyment or transportation of the general public.

(9) "Sadomasochistic abuse" means flagellation or torture by or upon a person who is nude or clad in undergarments or in revealing or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(10) "Sexual conduct" means human masturbation, sexual intercourse, or any touching of the genitals, pubic areas or buttocks of the human male or female, or the breasts of the female, whether alone or between members of the same or opposite sex or between humans and animals in an act of apparent sexual stimulation or gratification.

(11) "Sexual excitement" means the condition of human male or female genitals or the breasts of the female when in a state of sexual stimulation, or the sensual experiences of humans engaging in or witnessing sexual conduct or nudity.

[1971 c.743 §255]



Section 167.062 - Sadomasochistic abuse or sexual conduct in live show.

(2) Violation of subsection (1) of this section is a Class A misdemeanor.

(3) It is unlawful for any person to knowingly direct, manage, finance or present a live public show in which the participants engage in sadomasochistic abuse or sexual conduct.

(4) Violation of subsection (3) of this section is a Class C felony.

(5) As used in ORS 167.002, 167.007 and this section unless the context requires otherwise:

(a) "Live public show" means a public show in which human beings, animals, or both appear bodily before spectators or customers.

(b) "Public show" means any entertainment or exhibition advertised or in some other fashion held out to be accessible to the public or member of a club, whether or not an admission or other charge is levied or collected and whether or not minors are admitted or excluded.

[1973 c.699 §§2,3; 2007 c.869 §9]



Section 167.065



Section 167.070



Section 167.075 - Exhibiting an obscene performance to a minor.

(1) A person commits the crime of exhibiting an obscene performance to a minor if the minor is unaccompanied by the parent or lawful guardian of the minor, and for a monetary consideration or other valuable commodity or service, the person knowingly or recklessly:

(a) Exhibits an obscene performance to the minor; or

(b) Sells an admission ticket or other means to gain entrance to an obscene performance to the minor; or

(c) Permits the admission of the minor to premises whereon there is exhibited an obscene performance.

(2) No employee is liable to prosecution under this section or under any city or home-rule county ordinance for exhibiting or possessing with intent to exhibit any obscene motion picture provided the employee is acting within the scope of regular employment at a showing open to the public.

(3) As used in this section, "employee" means any person regularly employed by the owner or operator of a motion picture theater if the person has no financial interest other than salary or wages in the ownership or operation of the motion picture theater, no financial interest in or control over the selection of the motion pictures shown in the theater, and is working within the motion picture theater where the person is regularly employed, but does not include a manager of the motion picture theater.

(4) Exhibiting an obscene performance to a minor is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000.

[1971 c.743 §258]



Section 167.080 - Displaying obscene materials to minors.

(a) Any picture, photograph, drawing, sculpture or other visual representation or image of a person or portion of the human body that depicts nudity, sexual conduct, sexual excitement or sadomasochistic abuse; or

(b) Any book, magazine, paperback, pamphlet or other written or printed matter, however reproduced, that reveals a person or portion of the human body that depicts nudity, sexual conduct, sexual excitement or sadomasochistic abuse.

(2) Displaying obscene materials to minors is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000.

[1971 c.743 §259]



Section 167.085 - Defenses in prosecutions under ORS 167.075 and 167.080.

(1) That the defendant was in a parental or guardianship relationship with the minor;

(2) That the defendant was a bona fide school, museum or public library, or was acting in the course of employment as an employee of such organization or of a retail outlet affiliated with and serving the educational purpose of such organization;

(3) That the defendant was charged with furnishing, showing, exhibiting or displaying an item, those portions of which might otherwise be contraband forming merely an incidental part of an otherwise nonoffending whole, and serving some purpose therein other than titillation; or

(4) That the defendant had reasonable cause to believe that the person involved was not a minor.

[1971 c.743 §260; 1993 c.18 §27; 2001 c.607 §1]



Section 167.087



Section 167.089



Section 167.090 - Publicly displaying nudity or sex for advertising purposes.

(a) Displays publicly or causes to be displayed publicly a picture, photograph, drawing, sculpture or other visual representation or image of a person or portion of the human body that depicts nudity, sadomasochistic abuse, sexual conduct or sexual excitement, or any page, poster or other written or printed matter bearing such representation or a verbal description or narrative account of such items or activities, or any obscenities; or

(b) Permits any display described in this section on premises owned, rented or operated by the person.

(2) Publicly displaying nudity or sex for advertising purposes is a Class A misdemeanor.

[1971 c.743 §261]



Section 167.095 - Defenses in prosecutions under ORS 167.090.

(1) That the public display, even though in connection with a commercial venture, was primarily for artistic purposes or as a public service; or

(2) That the public display was of nudity, exhibited by a bona fide art, antique or similar gallery or exhibition, and visible in a normal display setting.

[1971 c.743 §262]



Section 167.100 - Application of ORS 167.060 to 167.100.

[1971 c.743 §262a]



Section 167.105



Section 167.108 - Definitions for ORS 167.109 and 167.112.

(1) "Credit" and "credit card" have the meaning given those terms under the federal Consumer Credit Protection Act (P.L. 90-321, 82 Stat. 146, 15 U.S.C. 1601).

(2) "Electronic funds transfer" has the meaning given that term in ORS 293.525.

(3) "Financial institution" has the meaning given that term in ORS 706.008.

(4) "Money transmission" has the meaning given that term in ORS 717.200.

[2001 c.502 §4]



Section 167.109 - Internet gambling.

(a) Credit, or the proceeds of credit, extended to or on behalf of such other person, including credit extended through the use of a credit card;

(b) An electronic funds transfer or funds transmitted by or through a money transmission business, or the proceeds of an electronic funds transfer or money transmission service, from or on behalf of the other person;

(c) Any check, draft or similar instrument that is drawn by or on behalf of the other person and is drawn on or payable at or through any financial institution; or

(d) The proceeds of any other form of financial transaction that involves a financial institution as a payor or financial intermediary on behalf of or for the benefit of the other person.

(2) Violation of subsection (1) of this section is a Class C felony.

[2001 c.502 §2]



Section 167.110



Section 167.112 - Liability of certain entities engaged in certain financial transactions.

(1) May collect on any debt arising out of activities that are illegal under ORS 167.109;

(2) Shall not be deemed to be participating in any activities that are illegal under ORS 167.109 by reason of their processing transactions arising out of such activities or collecting debts arising out of such activities; and

(3) Shall not be liable under any provision of ORS 166.715 to 166.735, 336.184 or 646.605 to 646.652 by reason of their processing transactions arising out of activities that are illegal under ORS 167.109 or collecting debts arising out of such activities.

[2001 c.502 §3]



Section 167.114 - Application of ORS 167.109 and 167.112 to Oregon Racing Commission.

[2001 c.502 §5]



Section 167.115



Section 167.116 - Rulemaking for certain exceptions under ORS 167.117.

(2) Devices authorized by the Oregon State Lottery Commission for the purposes described in ORS 167.117 (9)(c)(E) and (20)(b) are exempted from the provisions of 15 U.S.C. 1172.

[1999 c.193 §2; 2001 c.502 §6]

Note: 167.116 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.117 - Definitions for ORS 167.108 to 167.164 and 464.270 to 464.530.

(1) "Bingo or lotto" means a game, played with cards bearing lines of numbers, in which a player covers or uncovers a number selected from a container, and which is won by a player who is present during the game and who first covers or uncovers the selected numbers in a designated combination, sequence or pattern.

(2) "Bookmaker" means a person who unlawfully accepts a bet from a member of the public upon the outcome of a future contingent event and who charges or accepts a percentage, fee or vigorish on the wager.

(3) "Bookmaking" means promoting gambling by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcomes of future contingent events.

(4) "Casino game" means any of the traditional gambling-based games commonly known as dice, faro, monte, roulette, fan-tan, twenty-one, blackjack, Texas hold-’em, seven-and-a-half, big injun, klondike, craps, poker, chuck-a-luck, Chinese chuck-a-luck (dai shu), wheel of fortune, chemin de fer, baccarat, pai gow, beat the banker, panquinqui, red dog, acey-deucey, or any other gambling-based game similar in form or content.

(5)(a) "Charitable, fraternal or religious organization" means any person that is:

(A) Organized and existing for charitable, benevolent, eleemosynary, humane, patriotic, religious, philanthropic, recreational, social, educational, civic, fraternal or other nonprofit purposes; and

(B) Exempt from payment of federal income taxes because of its charitable, fraternal or religious purposes.

(b) The fact that contributions to an organization profiting from a contest of chance do not qualify for a charitable deduction for tax purposes or that the organization is not otherwise exempt from payment of federal income taxes pursuant to the Internal Revenue Code of 1986, as amended, constitutes prima facie evidence that the organization is not a bona fide charitable, fraternal or religious organization.

(6) "Contest of chance" means any contest, game, gaming scheme or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that skill of the contestants may also be a factor therein.

(7) "Gambling" means that a person stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under the control or influence of the person, upon an agreement or understanding that the person or someone else will receive something of value in the event of a certain outcome. "Gambling" does not include:

(a) Bona fide business transactions valid under the law of contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health or accident insurance.

(b) Engaging in contests of chance under the following conditions:

(A) The contest is played for some token other than money;

(B) An individual contestant may not purchase more than $100 worth of tokens for use in the contest during any 24-hour period;

(C) The tokens may be exchanged only for property other than money;

(D) Except when the tokens are exchanged for a beverage or merchandise to be consumed on the premises, the tokens are not redeemable on the premises where the contest is conducted or within 50 miles thereof; and

(E) Except for charitable, fraternal or religious organizations, no person who conducts the contest as owner, agent or employee profits in any manner from operation of the contest.

(c) Social games.

(d) Bingo, lotto or raffle games or Monte Carlo events operated in compliance with ORS 167.118, by a charitable, fraternal or religious organization licensed pursuant to ORS 167.118, 464.250 to 464.380 and 464.420 to 464.530 to operate such games.

(e) Savings promotion raffles, as defined in ORS 708A.660.

(8) "Gambling device" means any device, machine, paraphernalia or equipment that is used or usable in the playing phases of unlawful gambling, whether it consists of gambling between persons or gambling by a person involving the playing of a machine. Lottery tickets, policy slips and other items used in the playing phases of lottery and policy schemes are not gambling devices within this definition. Amusement devices other than gray machines, that do not return to the operator or player thereof anything but free additional games or plays, shall not be considered to be gambling devices.

(9)(a) "Gray machine" means any electrical or electromechanical device, whether or not it is in working order or some act of manipulation, repair, adjustment or modification is required to render it operational, that:

(A) Awards credits or contains or is readily adaptable to contain, a circuit, meter or switch capable of removing or recording the removal of credits earned by a player, other than removal during the course of continuous play; or

(B) Plays, emulates or simulates a casino game, bingo or keno.

(b) A device is no less a gray machine because, apart from its use or adaptability as such, it may also sell or deliver something of value on the basis other than chance.

(c) "Gray machine" does not include:

(A) Any device commonly known as a personal computer, including any device designed and marketed solely for home entertainment, when used privately and not for a fee and not used to facilitate any form of gambling;

(B) Any device operated under the authority of the Oregon State Lottery;

(C) Any device manufactured or serviced but not operated in Oregon by a manufacturer who has been approved under rules adopted by the Oregon State Lottery Commission;

(D) A slot machine;

(E) Any device authorized by the Oregon State Lottery Commission for:

(i) Display and demonstration purposes only at trade shows; or

(ii) Training and testing purposes by the Department of State Police; or

(F) Any device used to operate bingo in compliance with ORS 167.118 by a charitable, fraternal or religious organization licensed to operate bingo pursuant to ORS 167.118, 464.250 to 464.380 and 464.420 to 464.530.

(10) "Handle" means the total amount of money and other things of value bet on the bingo, lotto or raffle games, the value of raffle chances sold or the total amount collected from the sale of imitation money during Monte Carlo events.

(11) "Internet" means an interactive computer service or system or an information service, system or access software provider that provides or enables computer access by multiple users to a computer server and includes, but is not limited to, an information service, system or access software provider that provides access to a network system commonly known as the Internet, or any comparable system or service and also includes, but is not limited to a World Wide Web page, newsgroup, message board, mailing list or chat area on any interactive computer service or system or other online service.

(12) "Lottery" or "policy" means an unlawful gambling scheme in which:

(a) The players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other medium, one or more of which chances are to be designated the winning ones;

(b) The winning chances are to be determined by a drawing or by some other method; and

(c) The holders of the winning chances are to receive something of value.

(13) "Monte Carlo event" means a gambling event at which wagers are placed with imitation money upon contests of chance in which players compete against other players or against the house. As used in this subsection, "imitation money" includes imitation currency, chips or tokens.

(14) "Numbers scheme or enterprise" means a form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome of a future contingent event otherwise unrelated to the particular scheme.

(15) "Operating expenses" means those expenses incurred in the operation of a bingo, lotto or raffle game, including only the following:

(a) Salaries, employee benefits, workers’ compensation coverage and state and federal employee taxes;

(b) Security services;

(c) Legal and accounting services;

(d) Supplies and inventory;

(e) Rent, repairs, utilities, water, sewer and garbage;

(f) Insurance;

(g) Equipment;

(h) Printing and promotions;

(i) Postage and shipping;

(j) Janitorial services and supplies; and

(k) Leasehold improvements.

(16) "Player" means a person who engages in any form of gambling solely as a contestant or bettor, without receiving or becoming entitled to receive any profit therefrom other than personal gambling winnings, and without otherwise rendering any material assistance to the establishment, conduct or operation of the particular gambling activity. A person who gambles at a social game of chance on equal terms with the other participants therein is a person who does not otherwise render material assistance to the establishment, conduct or operation thereof by performing, without fee or remuneration, acts directed toward the arrangement or facilitation of the game, such as inviting persons to play, permitting the use of premises therefor and supplying cards or other equipment used therein. A person who engages in bookmaking is not a player.

(17) "Profits from unlawful gambling" means that a person, acting other than solely as a player, accepts or receives money or other property pursuant to an agreement or understanding with another person whereby the person participates or is to participate in the proceeds of unlawful gambling.

(18) "Promotes unlawful gambling" means that a person, acting other than solely as a player, engages in conduct that materially aids any form of unlawful gambling. Conduct of this nature includes, but is not limited to, conduct directed toward the creation or establishment of the particular game, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases or toward any other phase of its operation. A person promotes unlawful gambling if, having control or right of control over premises being used with the knowledge of the person for purposes of unlawful gambling, the person permits the unlawful gambling to occur or continue or makes no effort to prevent its occurrence or continuation.

(19) "Raffle" means a lottery operated by a charitable, fraternal or religious organization wherein the players pay something of value for chances, represented by numbers or combinations thereof or by some other medium, one or more of which chances are to be designated the winning ones or determined by a drawing and the player holding the winning chance is to receive something of value.

(20)(a) "Slot machine" means a gambling device that as a result of the insertion of a coin or other object operates, either completely automatically, or with the aid of some physical act by the player, in such a manner that, depending upon elements of chance, it may eject something of value or otherwise entitle the player to something of value. A device so constructed or readily adaptable or convertible to such use is no less a slot machine because it is not in working order or because some mechanical act of manipulation or repair is required to accomplish its adaptation, conversion or workability. Nor is it any less a slot machine because apart from its use or adaptability as such it may also sell or deliver something of value on the basis other than chance.

(b) "Slot machine" does not include any device authorized by the Oregon State Lottery Commission for:

(A) Display and demonstration purposes only at trade shows; or

(B) Training and testing purposes by the Department of State Police.

(21) "Social game" means:

(a) A game, other than a lottery, between players in a private home where no house player, house bank or house odds exist and there is no house income from the operation of the social game; and

(b) If authorized pursuant to ORS 167.121, a game, other than a lottery, between players in a private business, private club or place of public accommodation where no house player, house bank or house odds exist and there is no house income from the operation of the social game.

(22) "Something of value" means any money or property, any token, object or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein.

(23) "Trade show" means an exhibit of products and services that is:

(a) Not open to the public; and

(b) Of limited duration.

(24) "Unlawful" means not specifically authorized by law.

[1971 c.669 §3a; 1971 c.743 §263; 1973 c.788 §1; 1974 c.7 §1; 1975 c.421 §1; 1977 c.850 §1; 1983 c.813 §1; 1987 c.914 §1; 1991 c.962 §7; 1995 c.577 §2; 1997 c.867 §1; 1999 c.193 §1; 2001 c.228 §1; 2001 c.502 §7; 2005 c.57 §1; 2005 c.355 §2; 2015 c.137 §3]



Section 167.118 - Certain games or events conducted by charitable, fraternal or religious organizations; rules.

(a) The organization operating the games may present a prize of money or other property to any player not involved in the administration or management of the games.

(b) An organization licensed to conduct Monte Carlo events may contract with a licensed supplier of Monte Carlo event equipment to operate the event, including the provision of equipment, supplies and personnel, provided that the licensed supplier is paid a fixed fee to conduct the event and the imitation money is sold to players by employees or volunteers of the licensed charitable, fraternal or religious organization.

(c) A person may sell, rent or lease equipment, including electronic equipment, proprietary computer software and real property to a licensed charitable, fraternal or religious organization. Rent or lease payments must be made in compliance with the provisions of ORS 464.510.

(d) An organization licensed by the department may act as an escrow agent to receive money or property to be awarded as prizes.

(2) A charitable, fraternal or religious organization may not operate bingo, lotto or raffle games or Monte Carlo events except at such locations and upon such days and for such periods of time as the department authorizes pursuant to this section and ORS 464.250 to 464.380, 464.420 and 464.450 to 464.530.

(3)(a) An organization licensed by the department to operate bingo or lotto games may not award a prize exceeding $2,500 in value in any one game. An organization licensed by the department to operate a Monte Carlo event may not present any prize of money, or a cash equivalent, to any player.

(b) Notwithstanding any provision of this chapter to the contrary, a bingo licensee may operate two games per year with a prize not to exceed $10,000 per game and, if approved by the department, may also participate in a linked progressive game involving only Oregon licensees, without regard to the number of games or the size of the prize awarded.

(4) Each charitable, fraternal or religious organization that maintains, conducts or operates any bingo, lotto or raffle game or Monte Carlo event under license of the department must operate such games in accordance with rules adopted by the department.

(5) It is unlawful for a licensee to permit the operating expenses of the games to exceed 18 percent of the annual handle of its bingo, lotto and raffle operation.

(6) It is unlawful for a charitable, fraternal or religious organization licensed by the department to operate bingo, lotto or raffle games if:

(a) The handle of the games and events exceeds $250,000 in a year; and

(b) The games and events do not generate for the organization’s purposes, after the cost of prizes and operating expenses are deducted from the handle, an amount that equals or exceeds five percent of the handle.

[1987 c.914 §3; 1991 c.274 §2; 1995 c.331 §1; 1997 c.867 §2; 1999 c.218 §1; 2001 c.228 §2; 2003 c.417 §1]



Section 167.119



Section 167.120



Section 167.121 - Local authorization of social games.

[1974 c.7 §3]

Note: 167.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.122 - Unlawful gambling in the second degree.

(a) Places a bet with a bookmaker; or

(b) Participates or engages in unlawful gambling as a player.

(2) Unlawful gambling in the second degree is a Class A misdemeanor.

[1971 c.743 §264; 1997 c.867 §21]



Section 167.125



Section 167.127 - Unlawful gambling in the first degree.

(2) Unlawful gambling in the first degree is a Class C felony.

[1971 c.743 §265; 1997 c.867 §22]



Section 167.130



Section 167.132 - Possession of gambling records in the second degree.

(a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise; or

(b) Of a kind commonly used in the operation, promotion or playing of a lottery or numbers scheme or enterprise.

(2) Possession of gambling records in the second degree is a Class A misdemeanor.

[1971 c.743 §266]



Section 167.135



Section 167.137 - Possession of gambling records in the first degree.

(a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise, and constituting, reflecting or representing more than five bets totaling more than $500; or

(b) Of a kind commonly used in the operation, promotion or playing of a lottery or numbers scheme or enterprise, and constituting, reflecting or representing more than 500 plays or chances therein.

(2) Possession of gambling records in the first degree is a Class C felony.

[1971 c.743 §267]



Section 167.140



Section 167.142 - Defense to possession of gambling records.

[1971 c.743 §268]



Section 167.145



Section 167.147 - Possession of a gambling device; defense.

(a) A slot machine; or

(b) Any other gambling device, believing that the device is to be used in promoting unlawful gambling activity.

(2) Possession of a gambling device is a Class A misdemeanor.

(3) It is a defense to a charge of possession of a gambling device if the slot machine or gambling device that caused the charge to be brought was manufactured:

(a) Prior to 1900 and is not operated for purposes of unlawful gambling; or

(b) More than 25 years before the date on which the charge was brought and:

(A) Is located in a private residence;

(B) Is not operated for the purposes of unlawful gambling; and

(C) Has permanently affixed to it by the manufacturer, the manufacturer’s name and either the date of manufacture or the serial number.

[1971 c.743 §269; 1977 c.264 §1; 1983 c.403 §1; 1993 c.781 §1; 1995 c.577 §1]



Section 167.150



Section 167.151



Section 167.152



Section 167.153 - Proving occurrence of sporting event in prosecutions of gambling offenses.

(1) A published report of its occurrence in a daily newspaper, magazine or other periodically printed publication of general circulation; or

(2) Evidence that a description of some aspect of the event was written, printed or otherwise noted at the place in which a violation of ORS 167.117 and 167.122 to 167.147 is alleged to have been committed.

[1971 c.743 §270]



Section 167.155



Section 167.157



Section 167.158 - Lottery prizes forfeited to county; exception; action by county to recover.

(2) Nothing contained in ORS 105.550 to 105.600 shall interfere with the duty of officers to take possession of property as provided by subsection (1) of this section.

[1971 c.743 §271; 1977 c.850 §3; 1989 c.846 §14]



Section 167.160



Section 167.162 - Gambling device as public nuisance; defense; seizure and destruction.

(2) Whenever it appears to the court that the gambling device has been possessed in violation of ORS 167.147, the court shall adjudge forfeiture thereof and shall order the law enforcement agency holding the gambling device to destroy the device and to deliver any coins taken therefrom to the county treasurer, who shall deposit them to the general fund of the county. However, when the defense provided by ORS 167.147 (3) is raised by the defendant, the gambling device or slot machine shall not be forfeited or destroyed until after a final judicial determination that the defense is not applicable. If the defense is applicable, the gambling device or slot machine shall be returned to its owner.

(3) The seizure of the gambling device or operating part thereof constitutes sufficient notice to the owner or person in possession thereof. The law enforcement agency shall make return to the court showing that the law enforcement agency has complied with the court’s order.

(4) Whenever, in any proceeding in court for the forfeiture of any gambling device except a slot machine seized for a violation of ORS 167.147, a judgment for forfeiture is entered, the court shall have exclusive jurisdiction to remit or mitigate the forfeiture.

(5) In any such proceeding the court shall not allow the claim of any claimant for remission or mitigation unless and until the claimant proves that the claimant:

(a) Has an interest in the gambling device, as owner or otherwise, that the claimant acquired in good faith.

(b) At no time had any knowledge or reason to believe that it was being or would be used in violation of law relating to gambling.

(6) In any proceeding in court for the forfeiture of any gambling device except a slot machine seized for a violation of law relating to gambling, the court may in its discretion order delivery thereof to any claimant who shall establish the right to the immediate possession thereof, and shall execute, with one or more sureties, or by a surety company, approved by the court, and deliver to the court, a bond in such sum as the court shall determine, running to the State of Oregon, and conditioned to return such gambling device at the time of trial, and conditioned further that, if the gambling device be not returned at the time of trial, the bond may in the discretion of the court stand in lieu of and be forfeited in the same manner as such gambling device.

[1971 c.743 §272; 1977 c.264 §2; 1999 c.59 §32; 2003 c.576 §391; 2005 c.22 §117; 2009 c.835 §9]



Section 167.164 - Possession of a gray machine; disposition of machine; defense.

(2) Possession of a gray machine is a Class C felony.

(3) If any device is seized by a law enforcement agency based on a contention that the device is a gray machine, and a motion for return or restoration of the device is filed under ORS 133.633, the burden of proof is on the state to establish that the device is in fact a gray machine.

(4) Violation of, solicitation to violate, attempt to violate or conspiracy to violate subsection (1) of this section constitutes prohibited conduct for purposes of ORS chapter 131A. A device that is claimed to be a gray machine may be destroyed or otherwise disposed of only if a judgment of forfeiture has been entered under ORS 131.550 to 131.600 or ORS chapter 131A.

(5) It is a defense to a charge of possession of a gray machine if the machine that caused the charge to be brought was manufactured prior to 1958 and was not operated for purposes of unlawful gambling.

[1991 c.962 §5; 1999 c.59 §33; 2009 c.78 §58; 2013 c.128 §1]



Section 167.165



Section 167.166 - Removal of unauthorized video lottery game terminal.

On and after December 1, 1991, any video lottery game terminal that is not authorized by the Oregon State Lottery Commission must be removed from the State of Oregon.

[1991 c.962 §8]

Note: 167.166 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.167 - Cheating.

(a) Employs or attempts to employ any device, scheme or artifice to defraud any other participant or any operator;

(b) Engages in any act, practice or course of operation that operates or would operate as a fraud or deceit upon any other participant or any operator;

(c) Engages in any act, practice or course of operation with the intent of cheating any other participant or the operator to gain an advantage in the game over the other participant or operator; or

(d) Causes, aids, abets or conspires with another person to cause any other person to violate paragraphs (a) to (c) of this subsection.

(2) As used in this section, "deceit," "defraud" and "fraud" are not limited to common law deceit or fraud.

(3) Cheating is a Class C felony.

[1997 c.867 §20]



Section 167.170



Section 167.202



Section 167.203 - Definitions for ORS 167.212 to 167.252.

(1) "Apothecary" means a pharmacist, as defined by ORS 689.005, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist.

(2) "Controlled substance" and "manufacture" have the meaning given those terms by ORS 475.005.

(3) "Official written order" means an order written on a form provided for that purpose by the United States Commissioner of Internal Revenue, under any laws of the United States making provision therefor, if such order form is not provided, then on an official form provided for that purpose by the State Board of Pharmacy.

(4) "Practitioner" has the meaning given that term by ORS 475.005.

(5) "Wholesaler" means a person who supplies controlled substances that the wholesaler has not produced or prepared, on official written orders, but not on prescriptions.

(6) "Unlawfully" means in violation of any provision of ORS 475.005 to 475.285 and 475.752 to 475.980.

[1977 c.745 §33 (enacted in lieu of 167.202); 1979 c.777 §44; 1995 c.440 §14]



Section 167.205



Section 167.207



Section 167.210



Section 167.212 - Tampering with drug records.

(a) Alters, defaces or removes a controlled substance label affixed by a manufacturer, wholesaler or apothecary, except that it shall not be unlawful for an apothecary to remove or deface such a label for the purpose of filling prescriptions;

(b) Affixes a false or forged label to a package or receptacle containing controlled substances;

(c) Makes or utters a false or forged prescription or false or forged official written order for controlled substances; or

(d) Makes a false statement in any controlled substance prescription, order, report or record required by ORS 475.005 to 475.285 and 475.752 to 475.980.

(2) Tampering with drug records is a Class C felony.

[1971 c.743 §275; 1977 c.745 §34; 1995 c.440 §15]



Section 167.215



Section 167.217



Section 167.220



Section 167.222 - Frequenting a place where controlled substances are used.

(2) Frequenting a place where controlled substances are used is a Class A misdemeanor.

(3) Notwithstanding subsection (2) of this section, if the conviction is for knowingly maintaining, frequenting or remaining at a place where less than one avoirdupois ounce of the dried leaves, stems, and flowers of the plant Cannabis family Moraceae is found at the time of the offense under this section, frequenting a place where controlled substances are used is a Class D violation.

(4) As used in this section, "frequents" means repeatedly or habitually visits, goes to or resorts to.

[1971 c.743 §277; 1974 c.43 §1; 1977 c.745 §35; 1979 c.641 §1; 1991 c.67 §41; 1993 c.469 §3; 1995 c.440 §16; 1999 c.1051 §160]



Section 167.225



Section 167.227



Section 167.228



Section 167.230



Section 167.232



Section 167.235



Section 167.237



Section 167.238 - Prima facie evidence permitted in prosecutions of drug offenses.

(2) Proof of possession of a controlled substance not in the container in which it was originally delivered, sold or dispensed, when a prescription or order of a practitioner is required under the provisions of ORS 475.005 to 475.285 and 475.752 to 475.980, is prima facie evidence that the possession is unlawful unless the possessor also has in possession a label prepared by the pharmacist for the drug dispensed or the possessor is authorized by ORS 475.005 to 475.285 and 475.752 to 475.980 to possess the controlled substance.

[1971 c.743 §279; 1977 c.745 §36; 1995 c.440 §17]



Section 167.240



Section 167.242



Section 167.243 - Exemption contained in drug laws as defense to drug offenses.

[1989 c.791 §16; 1995 c.440 §19; enacted in lieu of 167.242 in 1997]



Section 167.245



Section 167.247



Section 167.248 - Search and seizure of conveyance in which drugs unlawfully transported or possessed.

[1989 c.791 §17; enacted in lieu of 167.247 in 1997]



Section 167.250



Section 167.252 - Preclusion of state prosecution.

[1971 c.743 §282]



Section 167.255



Section 167.260



Section 167.262 - Use of minor in controlled substance offense.

(a) To manufacture a controlled substance; or

(b) To transport, carry, sell, give away, prepare for sale or otherwise distribute a controlled substance.

(2)(a) Except as otherwise provided in paragraph (b) of this subsection, violation of this section is a Class A felony.

(b) Violation of this section is a Class A misdemeanor if the violation involves delivery for no consideration of less than five grams of marijuana.

[1991 c.834 §1]

Note: 167.262 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.265



Section 167.270



Section 167.275



Section 167.280



Section 167.285



Section 167.290



Section 167.295



Section 167.300



Section 167.305 - Legislative findings.

(1) Animals are sentient beings capable of experiencing pain, stress and fear;

(2) Animals should be cared for in ways that minimize pain, stress, fear and suffering;

(3) The suffering of animals can be mitigated by expediting the disposition of abused animals that would otherwise languish in cages while their defendant owners await trial;

(4) The suffering of animals at the hands of unlicensed animal rescue organizations that are unable to provide sufficient food and care for the animals can be reduced by requiring such organizations to comply with regulations;

(5) The State of Oregon has an interest in facilitating the mitigation of costs of care incurred by persons and government agencies that provide treatment for impounded animals;

(6) Use of preconviction civil remedies is not an affront to the presumption of innocence; and

(7) Amendments to current law are needed to ensure that interested parties are afforded adequate notice and an opportunity to be heard and thus cannot unduly delay or impede animal lien foreclosure and preconviction forfeiture processes through unfounded due process claims.

[2013 c.719 §1]

Note: 167.305 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.310 - Definitions for ORS 167.310 to 167.351.

(1) "Adequate bedding" means bedding of sufficient quantity and quality to permit a domestic animal to remain dry and reasonably clean and maintain a normal body temperature.

(2)(a) "Adequate shelter" includes a barn, doghouse or other enclosed structure sufficient to protect a domestic animal from wind, rain, snow or sun, that has adequate bedding to protect against cold and dampness and that is maintained to protect the domestic animal from weather and physical injury.

(b) "Adequate shelter" does not include:

(A) Crawl spaces under buildings or parts of buildings, such as steps, decks or stoops;

(B) The space under a vehicle;

(C) The inside of a vehicle if the domestic animal is kept in the vehicle in a manner or for a length of time that is likely to be detrimental to the domestic animal’s health or safety;

(D) Shelters made from cardboard or other materials that are easily degraded by the elements;

(E) Animal carriers or crates that are designed to provide temporary housing;

(F) Shelters with wire or chain-link floors, unless the domestic animal is a bird; or

(G) Shelters surrounded by waste, debris, obstructions or impediments that could adversely affect an animal’s health.

(3) "Animal" means any nonhuman mammal, bird, reptile, amphibian or fish.

(4) "Domestic animal" means an animal, other than livestock or equines, that is owned or possessed by a person.

(5) "Equine" means a horse, pony, donkey, mule, hinny, zebra or a hybrid of any of these animals.

(6) "Good animal husbandry" includes, but is not limited to, the dehorning of cattle, the docking of horses, sheep or swine, and the castration or neutering of livestock, according to accepted practices of veterinary medicine or animal husbandry.

(7) "Law enforcement animal" means a dog or horse used in law enforcement work under the control of a corrections officer, parole and probation officer, police officer or youth correction officer, as those terms are defined in ORS 181A.355, who has successfully completed at least 360 hours of training in the care and use of a law enforcement animal, or who has passed the demonstration of minimum standards established by the Oregon Police Canine Association or other accredited and recognized animal handling organization.

(8) "Livestock" has the meaning provided in ORS 609.125.

(9) "Minimum care" means care sufficient to preserve the health and well-being of an animal and, except for emergencies or circumstances beyond the reasonable control of the owner, includes, but is not limited to, the following requirements:

(a) Food of sufficient quantity and quality to allow for normal growth or maintenance of body weight.

(b) Open or adequate access to potable water in sufficient quantity to satisfy the animal’s needs. Access to snow or ice is not adequate access to potable water.

(c) For a domestic animal other than a dog engaged in herding or protecting livestock, access to adequate shelter.

(d) Veterinary care deemed necessary by a reasonably prudent person to relieve distress from injury, neglect or disease.

(e) For a domestic animal, continuous access to an area:

(A) With adequate space for exercise necessary for the health of the animal;

(B) With air temperature suitable for the animal; and

(C) Kept reasonably clean and free from excess waste or other contaminants that could affect the animal’s health.

(f) For a livestock animal that cannot walk or stand without assistance:

(A) Humane euthanasia; or

(B) The provision of immediate and ongoing care to restore the animal to an ambulatory state.

(10) "Physical injury" means physical trauma, impairment of physical condition or substantial pain.

(11) "Physical trauma" means fractures, cuts, punctures, bruises, burns or other wounds.

(12) "Possess" has the meaning provided in ORS 161.015.

(13) "Serious physical injury" means physical injury that creates a substantial risk of death or that causes protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of a limb or bodily organ.

(14)(a) "Tethering" means to restrain a domestic animal by tying the domestic animal to any object or structure by any means.

(b) "Tethering" does not include using a handheld leash for the purpose of walking a domestic animal.

[1985 c.662 §1; 1995 c.663 §3; 1999 c.756 §13; 2001 c.926 §7; 2003 c.543 §6; 2003 c.549 §1; 2005 c.264 §18; 2009 c.233 §2; 2013 c.382 §3]



Section 167.312 - Research and animal interference.

(a) With the intent to interfere with research, releases, steals or otherwise causes the death, injury or loss of any animal at or from an animal research facility.

(b) With the intent to interfere with research, damages, vandalizes or steals any property in or on an animal research facility.

(c) With the intent to interfere with research, obtains access to an animal research facility to perform acts not authorized by that facility.

(d) Obtains or exerts unauthorized control over records, data, materials, equipment or animals of any animal research facility with the intent to interfere with research by concealing, abandoning or destroying such records, data, materials, equipment or animals.

(e) With the intent to interfere with research, possesses or uses equipment or animals that the person reasonably believes have been obtained by theft or deception from an animal research facility or without the authorization of an animal research facility.

(2) For the purposes of this section, "animal research facility" means any facility engaging in legal scientific research or teaching involving the use of animals.

(3) Research and animal interference is a:

(a) Class C felony if damage to the animal research facility is $2,500 or more; or

(b) Class A misdemeanor if there is no damage to the facility or if damage to the animal research facility is less than $2,500.

(4) Determination of damages to an animal research facility shall be made by the court. In making its determination, the court shall consider the reasonable costs of:

(a) Replacing lost, injured or destroyed animals;

(b) Restoring the animal research facility to the approximate condition of the facility before the damage occurred; and

(c) Replacing damaged or missing records, data, material or equipment.

(5) In addition to any other penalty imposed for violation of this section, a person convicted of such violation is liable:

(a) To the owner of the animal for damages, including the costs of restoring the animal to confinement and to its health condition prior to commission of the acts constituting the violation;

(b) For damages to real and personal property caused by acts constituting the violation; and

(c) For the costs of repeating an experiment, including the replacement of the animals, labor and materials, if acts constituting the violation cause the failure of an experiment.

[1991 c.843 §2; 2001 c.147 §2; 2001 c.554 §1]



Section 167.315 - Animal abuse in the second degree.

(2) Any practice of good animal husbandry is not a violation of this section.

(3) Animal abuse in the second degree is a Class B misdemeanor.

[1985 c.662 §2]



Section 167.320 - Animal abuse in the first degree.

(a) Causes serious physical injury to an animal; or

(b) Cruelly causes the death of an animal.

(2) Any practice of good animal husbandry is not a violation of this section.

(3) Animal abuse in the first degree is a Class A misdemeanor.

(4) Notwithstanding subsection (3) of this section, animal abuse in the first degree is a Class C felony if:

(a) The person committing the animal abuse has previously been convicted of one or more of the following offenses:

(A) Any offense under ORS 163.160, 163.165, 163.175, 163.185 or 163.187 or the equivalent laws of another jurisdiction, if the offense involved domestic violence as defined in ORS 135.230 or the offense was committed against a minor child; or

(B) Any offense under this section or ORS 167.322, or the equivalent laws of another jurisdiction; or

(b) The person knowingly commits the animal abuse in the immediate presence of a minor child. For purposes of this paragraph, a minor child is in the immediate presence of animal abuse if the abuse is seen or directly perceived in any other manner by the minor child.

(5) When animal abuse in the first degree is a felony, the Oregon Criminal Justice Commission shall classify the offense as crime category 6 of the sentencing guidelines grid.

[1985 c.662 §3; 2001 c.926 §8; 2003 c.577 §8; 2013 c.719 §2]



Section 167.322 - Aggravated animal abuse in the first degree.

(a) Maliciously kills an animal; or

(b) Intentionally or knowingly tortures an animal.

(2) Aggravated animal abuse in the first degree is a Class C felony and the Oregon Criminal Justice Commission shall classify the offense as crime category 6 of the sentencing guidelines grid.

(3) As used in this section:

(a) "Maliciously" means intentionally acting with a depravity of mind and reckless and wanton disregard of life.

(b) "Torture" means an action taken for the primary purpose of inflicting pain.

[1995 c.663 §2; 2001 c.926 §9; 2013 c.719 §3]



Section 167.325 - Animal neglect in the second degree.

(a) Fails to provide minimum care for an animal in such person’s custody or control; or

(b) Tethers a domestic animal in the person’s custody or control and the tethering results in physical injury to the domestic animal.

(2) Animal neglect in the second degree is a Class B misdemeanor.

(3) Notwithstanding subsection (2) of this section, animal neglect in the second degree is a Class C felony if:

(a) The person committing the offense has previously been convicted of two or more offenses under this section, ORS 167.330 or the equivalent laws of another jurisdiction;

(b) The offense was part of a criminal episode involving 11 or more animals; or

(c) The person knowingly commits the offense in the immediate presence of a minor child and the person has one or more previous convictions for an offense involving domestic violence as defined in ORS 135.230. For purposes of this paragraph, a minor child is in the immediate presence of animal neglect if the neglect is seen or directly perceived in any other manner by the minor child.

(4) The Oregon Criminal Justice Commission shall classify animal neglect in the second degree under subsection (3) of this section:

(a) As crime category 6 if 11 to 40 animals were the subject of the neglect.

(b) As crime category 7 if more than 40 animals were the subject of the neglect or if the offense is a felony because of circumstances described in subsection (3)(a) or (c) of this section.

[1985 c.662 §4; 2013 c.382 §5; 2013 c.719 §4]



Section 167.330 - Animal neglect in the first degree.

(a) Fails to provide minimum care for an animal in the person’s custody or control and the failure to provide care results in serious physical injury or death to the animal; or

(b) Tethers a domestic animal in the person’s custody or control and the tethering results in serious physical injury or death to the domestic animal.

(2) Animal neglect in the first degree is a Class A misdemeanor.

(3) Notwithstanding subsection (2) of this section, animal neglect in the first degree is a Class C felony if:

(a) The person committing the offense has previously been convicted of one or more offenses under this section, ORS 167.325 or the equivalent laws of another jurisdiction;

(b) The offense was part of a criminal episode involving 10 or more animals; or

(c) The person knowingly commits the offense in the immediate presence of a minor child. For purposes of this paragraph, a minor child is in the immediate presence of animal neglect if the neglect is seen or directly perceived in any other manner by the minor child.

(4) The Oregon Criminal Justice Commission shall classify animal neglect in the first degree under subsection (3) of this section:

(a) As crime category 6 if 10 to 40 animals were the subject of the neglect.

(b) As crime category 7 if more than 40 animals were the subject of the neglect or if the offense is a felony because of circumstances described in subsection (3)(a) or (c) of this section.

[1985 c.662 §5; 2001 c.926 §10; 2013 c.382 §4; 2013 c.719 §5]



Section 167.332 - Prohibition against possession of domestic animal; waiver procedure.

(a) In addition to any other penalty imposed by law, a person convicted of violating ORS 167.315, 167.325, 167.330, 167.340 or 167.355 or of a misdemeanor under ORS 167.320, may not possess a domestic animal or any animal of the same genus against which the crime was committed for a period of five years following entry of the conviction.

(b) In addition to any other penalty imposed by law, a person convicted of violating ORS 167.322, 167.333, 167.365 or 167.428 or of a felony under ORS 167.320, may not possess a domestic animal or any animal of the same genus against which the crime was committed for a period of 15 years following entry of the conviction.

(2) A person who possesses an animal in violation of this section commits a Class C misdemeanor. When a person is convicted of possessing an animal in violation of this section, as part of the sentence the court may order the removal of that animal from the person’s residence and may prohibit the person from possessing any animal of the same genus that the person unlawfully possessed under this section or against which the underlying violation of ORS 167.315, 167.320, 167.322, 167.325, 167.330, 167.333, 167.340, 167.355, 167.365 or 167.428 was committed.

(3) The animal possession prohibition described in subsection (1) of this section does not apply to a person’s first conviction if the person is the owner of a commercial livestock operation and the underlying violation of ORS 167.315, 167.320, 167.322, 167.325, 167.330, 167.333, 167.340, 167.355, 167.365 or 167.428 was committed against livestock.

(4)(a) A person subject to an animal possession prohibition described in subsection (1) of this section may file a motion with the sentencing court requesting a waiver of the prohibition. The person must file a sworn affidavit in support of the motion stating that:

(A) The person’s conviction leading to the possession prohibition involved only livestock;

(B) During the two years before the conviction triggering the prohibition, the person was the owner of a commercial livestock operation;

(C) The person has not been convicted, in the previous five years, of a crime involving animals or domestic violence or a crime where the victim was under 18 years of age; and

(D) The person’s conviction was the result of:

(i) Criminal liability for the conduct of another person under ORS 161.155 (2)(c);

(ii) Criminal liability of a corporation as described in ORS 161.170, and the person is a corporation; or

(iii) Animal neglect as described in ORS 167.325 or 167.330 and the person’s criminal conduct was not knowing or intentional.

(b) When a person files a motion and affidavit described in paragraph (a) of this subsection, the sentencing court shall hold a hearing. At the hearing, the sentencing court shall grant the motion if the person proves by clear and convincing evidence that:

(A) Continued enforcement of the prohibition against possessing livestock would result in substantial economic hardship that cannot otherwise be mitigated;

(B) The person no longer poses any risk to animals; and

(C) The person is capable of providing and willing to provide necessary, adequate and appropriate levels of care for all livestock that would come within the person’s custody or control if the petition is granted.

(c) When deciding a motion filed under this subsection, the sentencing court may consider the person’s financial circumstances and mental health in determining whether the person is capable of adequately caring for livestock.

(d) If the sentencing court grants the motion described in this subsection, the waiver of the prohibition against possessing animals shall apply only to livestock. The sentencing court shall further order that for five years the person must consent to reasonable inspections by law enforcement and the United States Department of Agriculture to ensure the welfare of the livestock under the person’s custody or control. A refusal to consent to a reasonable inspection described in this paragraph is contempt of court and, if the person is found in contempt, shall result in the sentencing court revoking the waiver of the possession prohibition.

(e) As used in this subsection, "commercial livestock operation" means a business engaged in the raising, breeding or selling of livestock for profit.

[2001 c.926 §3; 2009 c.486 §1; 2013 c.719 §6; 2015 c.324 §4]



Section 167.333 - Sexual assault of an animal.

(a) Touches or contacts, or causes an object or another person to touch or contact, the mouth, anus or sex organs of an animal or animal carcass for the purpose of arousing or gratifying the sexual desire of a person; or

(b) Causes an animal or animal carcass to touch or contact the mouth, anus or sex organs of a person for the purpose of arousing or gratifying the sexual desire of a person.

(2) Subsection (1) of this section does not apply to the use of products derived from animals.

(3) Sexual assault of an animal is a Class C felony.

[2001 c.926 §5b; 2003 c.428 §1; 2015 c.324 §3]



Section 167.334 - Evaluation of person convicted of violating ORS 167.333.

[2001 c.926 §5c]

Note: 167.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.335 - Exemption from ORS 167.315 to 167.333.

(1) The treatment of livestock being transported by owner or common carrier;

(2) Animals involved in rodeos or similar exhibitions;

(3) Commercially grown poultry;

(4) Animals subject to good animal husbandry practices;

(5) The killing of livestock according to the provisions of ORS 603.065;

(6) Animals subject to good veterinary practices as described in ORS 686.030;

(7) Lawful fishing, hunting and trapping activities;

(8) Wildlife management practices under color of law;

(9) Lawful scientific or agricultural research or teaching that involves the use of animals;

(10) Reasonable activities undertaken in connection with the control of vermin or pests; and

(11) Reasonable handling and training techniques.

[1985 c.662 §6; 1995 c.663 §4; 2001 c.926 §10a]



Section 167.337 - Interfering with law enforcement animal.

(2) Interfering with a law enforcement animal is a Class A misdemeanor.

[Formerly 164.369; 2009 c.555 §1; 2011 c.597 §167]



Section 167.339 - Assaulting a law enforcement animal.

(a) The person knowingly causes serious physical injury to or the death of a law enforcement animal, knowing that the animal is a law enforcement animal; and

(b) The injury or death occurs while the law enforcement animal is being used in the lawful discharge of the animal’s duties.

(2) Assaulting a law enforcement animal is a Class C felony.

[2003 c.543 §3; 2009 c.555 §2; 2011 c.597 §168]



Section 167.340 - Animal abandonment.

(2) It is no defense to the crime defined in subsection (1) of this section that the defendant abandoned the animal at or near an animal shelter, veterinary clinic or other place of shelter if the defendant did not make reasonable arrangements for the care of the animal.

(3) Animal abandonment is a Class B misdemeanor.

[1985 c.662 §8; 2001 c.926 §11; 2009 c.233 §1]



Section 167.341 - Encouraging sexual assault of an animal.

(a) Knowingly possesses or controls, for the purpose of arousing or satisfying the sexual desires of the person or another person, a visual recording of a person engaged in sexual conduct with an animal; and

(b) Knows or is aware of and consciously disregards the fact that the creation of the visual recording involved the sexual assault of an animal as described in ORS 167.333.

(2) Encouraging sexual assault of an animal is a Class A misdemeanor.

(3) As used in this section:

(a) "Sexual conduct" means touching or contacting the mouth, anus or sex organs of an animal or animal carcass, or causing an animal or animal carcass to touch or contact the mouth, anus or sex organs of a person, for the purpose of arousing or gratifying the sexual desire of a person.

(b) "Visual recording" includes, but is not limited to, photographs, films, videotapes and computer and other digital pictures, regardless of the manner in which the recording is stored.

[2015 c.324 §2]



Section 167.343 - Unlawful tethering.

(a) With a tether that is not a reasonable length given the size of the domestic animal and available space and that allows the domestic animal to become entangled in a manner that risks the health or safety of the domestic animal;

(b) With a collar that pinches or chokes the domestic animal when pulled;

(c) For more than 10 hours in a 24-hour period; or

(d) For more than 15 hours in a 24-hour period if the tether is attached to a running line, pulley or trolley system.

(2) A person does not violate this section if the person tethers a domestic animal:

(a) While the domestic animal remains in the physical presence of the person who owns, possesses, controls or otherwise has charge of the domestic animal;

(b) Pursuant to the requirements of a campground or other recreational area;

(c) For the purpose of engaging in an activity that requires licensure in this state, including but not limited to hunting;

(d) To allow the person to transport the domestic animal; or

(e) That is a dog kept for herding, protecting livestock or dogsledding.

(3) Unlawful tethering is a Class B violation.

[2013 c.382 §2]



Section 167.345 - Authority to enter premises or motor vehicle; search warrant; notice of impoundment of animal; damage resulting from entry.

(2) If there is probable cause to believe that any animal is being subjected to treatment in violation of ORS 167.315 to 167.333, 167.340, 167.355, 167.365 or 167.428, a peace officer, after obtaining a search warrant or in any other manner authorized by law, may enter the premises or motor vehicle where the animal is located to provide the animal with food, water and emergency medical treatment and may impound the animal. If after reasonable effort the owner or person having custody of the animal cannot be found and notified of the impoundment, the notice shall be conspicuously posted on the premises or motor vehicle and within 72 hours after the impoundment the notice shall be sent by certified mail to the address, if any, where the animal was impounded.

(3) A peace officer is not liable for any damages for an entry under subsection (2) of this section, unless the damages were caused by the unnecessary actions of the peace officer that were intentional or reckless.

(4)(a) A court may order an animal impounded under subsection (2) of this section to be held at any animal care facility in the state. A facility receiving the animal shall provide adequate food and water and may provide veterinary care.

(b) A court may order a fighting bird impounded under subsection (2) of this section to be held on the property of the owner, possessor or keeper of the fighting bird in accordance with ORS 167.433.

[Formerly 167.860; 1993 c.519 §1; 1995 c.663 §5; 2001 c.926 §12; 2009 c.550 §1; 2015 c.177 §1]



Section 167.347 - Forfeiture of animal to animal care agency prior to disposition of criminal charge.

(2)(a) Upon receipt of a petition pursuant to subsection (1) of this section, the court shall set a hearing on the petition. The hearing shall be conducted within 14 days after the filing of the petition, or as soon as practicable.

(b) To provide notice on any potential claimant who may have an interest in any animals impounded pursuant to ORS 167.345 and as an alternate form of service upon a defendant who cannot be personally served as required in subsection (1) of this section, a petitioner may publish notice of the filing of the petition, printed twice weekly for up to 14 consecutive days in a daily or weekly newspaper, as defined in ORS 193.010, published in the county in which the hearing is to be held or, if there is none, in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the hearing is to be held. The notice of the filing of the petition required under this subsection shall contain a description of the impounded animal or animals, the name of the owner or reputed owner thereof, the location from which the animal or animals were impounded and the time and place of the hearing if the hearing has been set at the time of publication, or otherwise the name, address and phone number for the attorney for the petitioner, who shall upon request provide further details on the hearing date, place and time.

(3) At a hearing conducted pursuant to subsection (2) of this section, the petitioner shall have the burden of establishing probable cause to believe that the animal was subjected to a violation of ORS 167.315 to 167.333, 167.340, 167.355, 167.365 or 167.428. The defendant or any other claimant shall have an opportunity to be heard before the court makes its final finding. If the court finds that probable cause exists, the court shall order immediate forfeiture of the animal to the petitioner, unless the defendant or any other claimant, within 72 hours of the hearing, posts a security deposit or bond with the court clerk in an amount determined by the court to be sufficient to repay all reasonable costs incurred, and anticipated to be incurred, by the petitioner in caring for the animal from the date of initial impoundment to the date of trial.

(4) If a security deposit or bond has been posted in accordance with subsection (3) of this section, and the trial in the action is continued at a later date, any order of continuance shall require the defendant or any other claimant to post an additional security deposit or bond in an amount determined by the court that shall be sufficient to repay all additional reasonable costs anticipated to be incurred by the petitioner in caring for the animal until the new date of trial.

(5) If a security deposit or bond has been posted in accordance with subsection (4) of this section, the petitioner may draw from that security deposit or bond the actual reasonable costs incurred by the petitioner in caring for the impounded animal from the date of initial impoundment to the date of final disposition of the animal in the criminal action.

(6) The provisions of this section are in addition to, and not in lieu of, the provisions of ORS 167.350 and 167.435 and ORS chapters 87 and 88.

[1995 c.369 §2; 2001 c.926 §13; 2009 c.550 §2; 2011 c.455 §1; 2013 c.719 §7]



Section 167.348 - Placement of forfeited animal.

(2) Notwithstanding subsection (1) of this section, the agency may not place the animal with any person who resides with the former owner.

[1995 c.369 §3; 2009 c.273 §1; 2013 c.719 §8]



Section 167.349 - Encouraging animal abuse.

(a) Obtains a previously abused, neglected or abandoned animal from an animal care agency under ORS 167.348 or the court under ORS 167.350; and

(b) Knowingly allows the person from whom the animal was forfeited to possess the animal.

(2) Encouraging animal abuse is a Class C misdemeanor.

[2009 c.273 §3]



Section 167.350 - Forfeiture of rights in mistreated animal; costs; disposition of animal.

(2)(a) When the court orders the defendant’s rights in the animal to be forfeited, the court may further order that those rights be given over to an appropriate person or agency demonstrating a willingness to accept and care for the animal or to the county or an appropriate animal care agency for further disposition in accordance with accepted practices for humane treatment of animals. The court may not transfer the defendant’s rights in the animal to any person who resides with the defendant.

(b) This subsection does not limit the right of the person or agency to whom rights are granted to resell or otherwise make disposition of the animal. A transfer of rights under this subsection constitutes a transfer of ownership. The court shall require a person to whom rights are granted to execute an agreement to provide minimum care to the animal. The agreement must indicate that allowing the defendant to possess the animal constitutes a crime.

(3) In addition to and not in lieu of any other sentence it may impose, a court may order the owner or person having custody of an animal to repay the reasonable costs incurred by any person or agency in providing minimum care to the animal.

(4) A court may order a person convicted under ORS 167.315 to 167.333, 167.340, 167.355, 167.365 or 167.428 to participate in available animal cruelty prevention programs or education programs, or both, or to obtain psychological counseling for treatment of mental health disorders that, in the court’s judgment, contributed to the commission of the crime. The person shall bear any costs incurred by the person for participation in counseling or treatment programs under this subsection.

(5) ORS 131.550 to 131.600 do not apply to the forfeiture of an animal subjected to a violation of ORS 167.315 to 167.333, 167.340, 167.355, 167.365 or 167.428. Any such animal is subject to forfeiture as provided in subsections (1) to (3) of this section or, if the animal is a fighting bird, as provided in ORS 167.435.

[Formerly 167.862; 1993 c.519 §2; 1995 c.663 §6; 2001 c.666 §29; 2001 c.926 §§14a,14b; 2005 c.830 §28; 2009 c.273 §2; 2009 c.550 §3]



Section 167.351 - Trading in nonambulatory livestock.

(a) "Nonambulatory" means unable to stand or walk unassisted.

(b) "Livestock auction market" has the meaning given that term in ORS 599.205.

(2) A person commits the crime of trading in nonambulatory livestock if the person knowingly delivers or accepts delivery of a nonambulatory livestock animal at a livestock auction market. This subsection does not apply to the delivery to, or acceptance by, a licensed veterinarian at a livestock auction market for the purpose of humanely euthanizing or providing appropriate medical care to the animal.

(3) The crime of trading in nonambulatory livestock is a Class A misdemeanor.

[2003 c.287 §2]



Section 167.352 - Interfering with an assistance, a search and rescue or a therapy animal.

(a) Injures or attempts to injure an animal the person knows or reasonably should know is an assistance animal, a search and rescue animal or a therapy animal;

(b) Interferes with an assistance animal while the assistance animal is being used to provide assistance to a person with a disability; or

(c) Interferes with a search and rescue animal or a therapy animal while the animal is being used for search and rescue or therapy purposes.

(2) As used in this section, "assistance animal" has the meaning given that term in ORS 659A.143.

(3) As used in this section and ORS 30.822:

(a) "Search and rescue animal" means that the animal has been professionally trained for, and is actively used for, search and rescue purposes.

(b) "Therapy animal" means an animal other than an assistance animal that has been professionally trained for, and is actively used for, therapy purposes.

(4) Interfering with an assistance, a search and rescue or a therapy animal is a Class A misdemeanor.

[1993 c.312 §3; 2007 c.70 §37; 2013 c.530 §6]



Section 167.355 - Involvement in animal fighting.

(a) Owns or trains an animal with the intention that the animal engage in an exhibition of fighting;

(b) Promotes, conducts, participates in or is present as a spectator at an exhibition of fighting or preparations thereto;

(c) Keeps or uses, or in any way is connected with or interested in the management of, or receives money for the admission of any person to any place kept or used for the purpose of an exhibition of fighting; or

(d) Knowingly suffers or permits any place over which the person has possession or control to be occupied, kept or used for the purpose of an exhibition of fighting.

(2) For purposes of this section:

(a) "Animal" means any bird, reptile, amphibian, fish or nonhuman mammal, other than a dog or a fighting bird as defined in ORS 167.426.

(b) "Exhibition of fighting" means a public or private display of combat between two or more animals in which the fighting, killing, maiming or injuring of animals is a significant feature. "Exhibition of fighting" does not include demonstrations of the hunting or tracking skills of an animal or the lawful use of animals for hunting, tracking or self-protection.

(3) Involvement in animal fighting is a Class C felony.

[Formerly 167.865; 1987 c.249 §6; 2003 c.484 §9; 2009 c.796 §2]



Section 167.360 - Definitions for ORS 167.360 to 167.372.

(1) "Breaking stick" means a device designed for insertion behind the molars of a dog for the purpose of breaking the dog’s grip on another animal or object.

(2) "Cat mill" means a device that rotates around a central support with one arm designed to secure a dog and one arm designed to secure a cat, rabbit or other small animal beyond the grasp of the dog.

(3) "Dogfight" means a fight, arranged by any person, between two or more dogs the purpose or probable result of which fight is the infliction of injury by one dog upon another.

(4) "Dogfighting paraphernalia" means:

(a) A breaking stick;

(b) A springpole;

(c) A cat mill;

(d) A treadmill;

(e) A fighting pit;

(f) A leather or mesh collar with a strap more than two inches in width;

(g) A weighted or unweighted chain collar weighing 10 pounds or more; or

(h) An unprescribed veterinary medicine that is a prescription drug as defined in ORS 689.005.

(5) "Fighting dog" means a dog that is intentionally bred or trained to be used in, or that is actually used in, a dogfight. A dog does not constitute a fighting dog solely on account of its breed.

(6) "Fighting pit" means a walled area designed to contain a dogfight.

(7) "Springpole" means a biting surface attached to a stretchable device, suspended at a height sufficient to prevent a dog from reaching the biting surface while touching the ground.

(8) "Treadmill" means:

(a) A carpet mill made of narrow sections of carpet;

(b) A modified electric treadmill for the purpose of conditioning dogs; or

(c) A slat mill with a running surface constructed of slats made of wood, fiberglass, plastic or other similar material.

[1987 c.249 §1; 2005 c.467 §1; 2008 c.42 §3]



Section 167.365 - Dogfighting.

(a) Owns, possesses, keeps, breeds, trains, buys, sells or offers to sell a fighting dog, including but not limited to any advertisement by the person to sell such a dog.

(b) Promotes, conducts or participates in, or performs any service in the furtherance of, an exhibition of dogfighting, including but not limited to refereeing of a dogfight, handling of dogs at a dogfight, transportation of spectators to a dogfight, organizing a dogfight, advertising a dogfight, providing or serving as a stakes holder for any money wagered on a fight.

(c) Keeps, uses or manages, or accepts payment of admission to, any place kept or used for the purpose of dogfighting.

(d) Suffers or permits any place over which the person has possession or control to be occupied, kept or used for the purpose of an exhibition of dogfighting.

(2) Dogfighting is a Class C felony.

[1987 c.249 §2]



Section 167.370 - Participation in dogfighting.

(a) Attends or has paid admission at any place for the purpose of viewing or betting upon a dogfight.

(b) Advertises or otherwise offers to sell equipment that the person knows or reasonably should know will be used for the purpose of training and handling a fighting dog.

(2) Participation in dogfighting is a Class C felony.

[1987 c.249 §3; 2008 c.42 §1]



Section 167.372 - Possessing dogfighting paraphernalia.

(2) Possessing dogfighting paraphernalia is a Class C felony.

[2005 c.467 §3; 2008 c.42 §2]



Section 167.374 - Possession or control of dogs for purpose of reproduction; records; exceptions.

(a) "Boarding kennel" means a facility that provides care for a fee to dogs that stay at the facility an average of less than 30 days.

(b) "Dog" means a member of the subspecies Canis lupus familiaris or a hybrid of that subspecies.

(c) "Litter" means one or more dogs, sold individually or together, that are all or part of a group of dogs born to the same mother at the same time.

(2) A person may not possess, control or otherwise have charge of at the same time more than 50 sexually intact dogs that are two years of age or older for the primary purpose of reproduction. It is prima facie evidence that a person possesses dogs for the primary purpose of reproduction if during a 12-month period the person sells, offers for sale, barters or exchanges more than three litters of dogs that are less than eight months of age.

(3) A person that possesses, controls or otherwise has charge of 50 or more sexually intact dogs that are eight months of age or older shall maintain a record for each of those dogs that identifies:

(a) The date of birth for the dog or, if the date of birth is unknown, the date the person acquired possession, control or charge of the dog and the source of the dog;

(b) The dates on which the dog has been bred;

(c) For a female, the number of dogs in each litter produced; and

(d) The disposition the person makes of each dog possessed by, controlled by or in the charge of the person, including the date of disposition, manner of disposition and the name and address information for any person taking possession, control or charge of a dog.

(4) A person shall retain a record required under subsection (3) of this section for a period of three years following the death of the dog or a date on which the person permanently ceased to have possession, control or charge of the dog.

(5) Subsections (2) to (4) of this section do not apply to:

(a) An animal control agency, humane society or animal shelter;

(b) A person who provides care for dogs at the request of a unit of government, government agency, humane society or animal shelter;

(c) A veterinary facility;

(d) A person that is transporting dogs; or

(e) A boarding kennel.

(6) A violation of this section is a Class B misdemeanor. However, a court shall suspend sentence under this subsection for a violation of subsection (2) of this section if the person agrees to have a sufficient number of dogs spayed or neutered to remedy the violation.

[2009 c.297 §1]



Section 167.375



Section 167.376 - Standards of care applicable to dog breeders; records; exceptions.

(a) "Boarding kennel" means a facility that provides care for a fee to dogs that stay at the facility an average of less than 30 days.

(b) "Dog" means a member of the subspecies Canis lupus familiaris or a hybrid of that subspecies.

(c) "Litter" means one or more dogs, sold individually or together, that are all or part of a group of dogs born to the same mother at the same time.

(d) "Regular exercise" means the removal of the dog from the dog’s primary enclosure and:

(A) Walking the dog on a leash;

(B) Allowing the dog to move about freely within a building or an outdoor space at least one hour per day; or

(C) Allowing the dog to walk on a treadmill, jenny mill, slat mill or similar device, if use of the device is prescribed for the dog by a veterinarian to accommodate a specific medical condition.

(2) A person that possesses, controls or otherwise has charge of at the same time 10 or more sexually intact dogs that are eight months of age or older shall, in addition to providing minimum care as defined in ORS 167.310:

(a) Provide each dog with sufficient space to turn about freely, stand and sit and to lie down without the head, face, tail, legs or feet of the dog touching the sides of the enclosure or touching any other dog.

(b) Provide each dog with an enclosure that:

(A) Has a solid floor without slats or gaps;

(B) Is six inches higher than the head of the tallest dog in that enclosure when the tallest dog is in a normal standing position;

(C) If elevated above the floor of a room, is placed so that the floor of the enclosure is no more than 42 inches above the floor of the room; and

(D) Is not stacked or otherwise placed above or below any other dog enclosure.

(c) Provide each dog that is more than four months of age with at least one hour of regular exercise each day, unless a veterinarian has certified that the dog is medically precluded from exercise.

(d) Remove waste and contaminants from the enclosure at least once each day.

(e) Remove the dog from the enclosure when cleaning the enclosure of waste and contaminants.

(f) Maintain a record for each sexually intact dog that is eight months of age or older that identifies:

(A) The date of birth for the dog or, if the date of birth is unknown, the date on which the person acquired possession, control or charge of the dog and the source of the dog;

(B) Any veterinary care provided for the dog; and

(C) The disposition the person makes of each dog possessed by, controlled by or in the charge of the person, including the date of disposition, manner of disposition and the name and address information for any person taking possession, control or charge of a dog.

(3) A person shall retain a record required under subsection (2) of this section for a period of three years following the death of the dog or a date on which the person permanently ceased to have possession, control or charge of the dog.

(4) Subsections (2) and (3) of this section do not apply to:

(a) An animal control agency, humane society or animal shelter;

(b) A person who provides care for dogs at the request of a unit of government, government agency, humane society or animal shelter;

(c) A veterinary facility;

(d) A person that is transporting dogs; or

(e) A boarding kennel.

(5) A violation of this section is a Class B misdemeanor.

[2009 c.297 §2]



Section 167.379



Section 167.380



Section 167.383 - Equine tripping.

(2) Except as provided in subsection (3) of this section, a person commits the offense of equine tripping if, for purposes of a rodeo, contest, exhibition, entertainment or sport or as practice for a rodeo, contest, exhibition, entertainment or sport, the person intentionally ropes or lassos the legs of an equine, intentionally causing the equine to trip or fall.

(3) Subsection (2) of this section does not apply to a person who causes an equine to trip or fall for the purpose of allowing veterinary care for the equine.

(4) The offense of equine tripping is a Class B misdemeanor.

[2013 c.616 §2]

Note: 167.383 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.385 - Unauthorized use of a livestock animal.

(a) Takes, appropriates, obtains or withholds a livestock animal from the owner thereof or derives benefit from a livestock animal without the consent of the owner of the animal; or

(b) Takes or holds a livestock animal and thereby obtains the use of the animal to breed, bear or raise offspring without the consent of the owner of the animal.

(2) Except as otherwise provided by law, offspring born to a female livestock animal or hatched from the egg of a female livestock animal belong to the owner of the female livestock animal until the owner transfers ownership of the offspring.

(3) As used in this section, "livestock animal" has the same meaning given that term in ORS 164.055.

(4) Unauthorized use of a livestock animal is a Class A misdemeanor.

(5) In addition to any criminal sanctions, if a defendant is convicted of the crime of unauthorized use of a livestock animal under this section, the court shall order the defendant to pay restitution to the owner of the animal.

[1993 c.252 §1]



Section 167.387 - Definitions for ORS 167.387 and 167.388.

(1) "Livestock" has the meaning given in ORS 609.125.

(2) "Livestock production facility" means:

(a) Any facility or organization engaged in animal breeding, production or processing; or

(b) Any facility or institution whose primary purpose is to impound estray animals, as that term is defined in ORS 607.007.

[1993 c.252 §4; 1999 c.756 §14]



Section 167.388 - Interference with livestock production.

(a) Takes, appropriates, obtains or withholds livestock from the owner thereof, or causes the loss, death or injury of any livestock maintained at a livestock production facility;

(b) Damages, vandalizes or steals any property located on a livestock production facility; or

(c) Obtains access to a livestock production facility to perform any act contained in this subsection or any other act not authorized by the livestock production facility.

(2) The crime of interference with livestock production is:

(a) A Class C felony if damage to the livestock production facility is $2,500 or more; or

(b) A Class A misdemeanor if there is no damage to the livestock production facility or if damage to the facility is less than $2,500.

(3) Determination of damages to a livestock production facility shall be made by the court. In making its determination, the court shall consider the reasonable costs of:

(a) Replacing lost, injured or destroyed livestock;

(b) Restoring the livestock production facility to the approximate condition of the facility before the damage occurred; and

(c) Replacing damaged or missing records, data, material, equipment or substances used in the breeding and production of livestock.

(4) In addition to any criminal sanctions, if a defendant is convicted of the crime of interference with livestock production under subsection (1) of this section, the court shall order the defendant to pay restitution to the owner of the animal or the owner of the livestock production facility.

[1993 c.252 §§2,3; 2001 c.554 §2]



Section 167.390 - Commerce in fur of domestic cats and dogs prohibited; exception.

(2) Violation of subsection (1) of this section, or any rule promulgated pursuant thereto, is a Class A misdemeanor when the offense is committed with a culpable mental state as defined in ORS 161.085.

[1999 c.995 §§1,2]



Section 167.400 - Possession by minors of tobacco products or inhalant delivery systems prohibited.

(a) "Inhalant delivery system" has the meaning given that term in ORS 431A.175.

(b) "Tobacco products" has the meaning given that term in ORS 431.840.

(2) It is unlawful for a person under 18 years of age to possess tobacco products or inhalant delivery systems.

(3) A person who violates this section commits a Class D violation.

[1991 c.970 §1; 1999 c.1051 §161; 2015 c.158 §7]



Note 167.400, 167.402 and 167.404



Section 167.401 - Purchase by minors of tobacco products or inhalant delivery systems prohibited; exceptions.

(b) A person under 18 years of age may not possess tobacco products or an inhalant delivery system unless the person is in a private residence accompanied by the parent or guardian of the person and the parent or guardian has consented to the person possessing tobacco products or the inhalant delivery system.

(2) A person who violates subsection (1) of this section commits a Class B violation.

(3)(a) In lieu of any other penalty established by law, a person who is convicted for the first time of a violation of subsection (1) of this section may be ordered to participate in an education program about using tobacco products or inhalant delivery systems or a cessation program for users of tobacco products or inhalant delivery systems or to perform community service related to diseases associated with using tobacco products or inhalant delivery systems. Except as provided in paragraph (b) of this subsection, a person may be ordered to participate in a program described in this paragraph only once.

(b) In addition to and not in lieu of any other penalty established by law, a person who is convicted of a second violation of subsection (1) of this section through misrepresentation of age may be required to participate in a program described in paragraph (a) of this subsection or to perform community service as described in paragraph (a) of this subsection, and the court shall order that the person’s driving privileges or right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order suspending driving privileges under this paragraph, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the Department of Transportation under this paragraph may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

(4) A person under 18 years of age who is acting under the supervision of an adult may purchase, attempt to purchase or acquire tobacco products or an inhalant delivery system for the purpose of testing compliance with a federal law, state law, local law or retailer management policy limiting or regulating the delivery of tobacco products or inhalant delivery systems to minors.

[1999 c.1077 §8; 2011 c.355 §20; 2011 c.597 §168a; 2015 c.158 §8]

Note: 167.401 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.402 - Locating vending machines dispensing tobacco products or inhalant delivery systems; penalties.

(2) A person may not sell or dispense tobacco products or inhalant delivery systems from a vending machine, except in an establishment where the premises are permanently and entirely off-limits to minors under rules adopted by the Oregon Liquor Control Commission.

(3) A person who violates this section commits a Class B violation. Each day that the person commits the violation constitutes a separate offense.

[1991 c.970 §2; 1999 c.1051 §162; 2009 c.600 §1; 2015 c.158 §9]

Note: See note under 167.400.



Section 167.404 - Limitation on local regulation of vending machines dispensing tobacco products or inhalant delivery systems.

[1991 c.970 §3; 2015 c.158 §10]

Note: See note under 167.400.



Section 167.405



Section 167.407 - Locating tobacco products or inhalant delivery systems in retail store; penalties.

(2) Violation of this section is a Class B violation. Each day that the person commits the violation constitutes a separate offense.

(3) This section does not apply to a person if the location at which the tobacco products or inhalant delivery systems are sold is a store or other establishment at which persons under 18 years of age are prohibited.

[2003 c.804 §84; 2015 c.158 §11]

Note: 167.407 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.410



Section 167.415



Section 167.420



Section 167.425



Section 167.426 - Definitions for ORS 167.426 to 167.439.

(1) "Cockfight" means a fight between two or more birds that is arranged by a person and that has the purpose or probable result of one bird inflicting injury to another bird.

(2) "Constructive possession" means an exercise of dominion and control over the location and treatment of property without taking physical possession of the property.

(3) "Fighting bird" means a bird that is intentionally reared or trained for use in, or that actually is used in, a cockfight.

(4) "Gaff" means an artificial steel spur designed for attachment to the leg of a fighting bird in replacement of the bird’s natural spurs.

(5) "Slasher" means a steel weapon resembling a curved knife blade designed for attachment to the foot of a fighting bird.

[2003 c.484 §1]

Note: 167.426 to 167.439 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.428 - Cockfighting.

(a) Owns, possesses, keeps, rears, trains, buys, sells or advertises or otherwise offers to sell a fighting bird.

(b) Promotes or participates in, or performs services in furtherance of, the conducting of a cockfight. As used in this paragraph, "services in furtherance" includes, but is not limited to, transporting spectators to a cockfight, handling fighting birds, organizing, advertising or refereeing a cockfight and providing, or acting as stakeholder for, money wagered on a cockfight.

(c) Keeps, uses or manages, or accepts payment of admission to, a place for the conducting of a cockfight.

(d) Suffers or permits a place in the possession or control of the person to be occupied, kept or used for the conducting of a cockfight.

(e) Manufactures, buys, sells, barters, exchanges, possesses, advertises or otherwise offers to sell a gaff, slasher or other sharp implement designed for attachment to a fighting bird with the intent that the gaff, slasher or other sharp implement be used in cockfighting.

(2) Subsection (1)(a) of this section does not apply to the owning, possessing, keeping, rearing, buying, selling, advertising or otherwise offering for sale of a bird for purposes other than training the bird as a fighting bird, using or intending to use the bird in cockfighting or supplying the bird knowing that the bird is intended to be used in cockfighting.

(3) Cockfighting is a Class C felony.

[2003 c.484 §2]

Note: See note under 167.426.



Section 167.430



Section 167.431 - Participation in cockfighting.

(a) Attends a cockfight or pays admission at any location to view or bet on a cockfight; or

(b) Manufactures, buys, sells, barters, exchanges, possesses, advertises or otherwise offers to sell equipment with the intent that the equipment be used in training or handling a fighting bird or for enhancing the fighting ability of a fighting bird. This paragraph does not apply to a gaff, slasher or other sharp implement designed for attachment to a fighting bird.

(2) Participation in cockfighting is a Class C felony.

[2003 c.484 §3; 2009 c.796 §1]

Note: See note under 167.426.



Section 167.433 - Seizure of fighting birds; procedure.

(2) A judge ordering the seizure of an alleged fighting bird under subsection (1) of this section may order that the bird be impounded on the property of the owner, possessor or keeper of the bird. If a judge orders an alleged fighting bird impounded on the property of the owner, possessor or keeper of the bird, the court shall order the owner, possessor or keeper to provide all necessary care for the bird and to allow regular and continuing inspection of the bird by a person designated by the court, or the agent of a person designated by the court. The owner, possessor or keeper shall pay the costs of conducting the inspections. The court shall further order the owner, possessor or keeper not to sell or otherwise dispose of the bird unless the court authorizes the sale or disposition, or until the seized bird is forfeited pursuant to an order under ORS 167.435 or restored to the person pursuant to an order under ORS 133.643.

[2003 c.484 §4]

Note: See note under 167.426.



Section 167.435 - Forfeiture of rights in fighting birds or property; public nuisance.

(2) A fighting bird is a public nuisance, regardless of whether a person has been convicted of cockfighting or participation in cockfighting. If a bird is ordered forfeited under subsection (1) of this section or is proved by a preponderance of the evidence in a forfeiture proceeding to be a fighting bird, the court shall order that the bird be destroyed or be otherwise disposed of. Upon the conviction of the person charged, the court shall adjudge all of the seized property of the person to be forfeited and shall order that the property be destroyed or otherwise disposed of.

[2003 c.484 §5]

Note: See note under 167.426.



Section 167.437 - Constructive possession of fighting birds; procedure.

(2) A peace officer who takes constructive possession of an alleged fighting bird pursuant to this section must do the following:

(a) Place a tag or other device approved by the law enforcement agency on the cage or other enclosure where the fighting bird is located. The tag or other device must clearly state that it is unlawful to conceal, remove or release the bird for purposes of interfering with law enforcement agency control over the bird.

(b) Notify the owner, possessor or keeper of the bird that the bird has been seized by the law enforcement agency and may not be concealed, removed or released until authorized by a court or as provided in this section.

(c) Promptly apply to an appropriate court for an order described in ORS 167.433.

(3) If a law enforcement agency takes constructive possession of a fighting bird under this section, the owner, possessor or keeper of the bird shall provide all necessary care for the bird.

(4) Constructive possession of an alleged fighting bird pursuant to this section terminates when a court order described in ORS 167.433 is served on the owner, possessor or keeper of the bird, or after 24 hours, whichever occurs first.

[2003 c.484 §6]

Note: See note under 167.426.



Section 167.439 - Forcible recovery of a fighting bird.

(2) Forcible recovery of a fighting bird is a Class C felony.

[2003 c.484 §7]

Note: See note under 167.426.



Section 167.500 - Definitions for ORS 167.502, 167.506 and 167.508.

(1) "Baby food" or "infant formula" means food manufactured, packaged and labeled specifically for sale for consumption by a child under the age of two years.

(2) "Medical device" means an object or substance that is:

(a) Required under federal law to bear the label "Caution: Federal law requires dispensing by or on the order of a physician"; or

(b) Defined by federal law as a medical device and is intended:

(A) For use in the diagnosis of disease or other conditions in humans or animals;

(B) For use in the cure, mitigation, treatment or prevention of disease in humans or animals; or

(C) To affect the structure or a function of the bodies of humans or animals without achieving any of its principal intended purposes through metabolism or through chemical action within or on the bodies of humans or animals.

(3) "New and unused property" means tangible personal property:

(a) That was acquired by a person directly from a producer, manufacturer, wholesaler or retailer in the ordinary course of business and has not been used since its production or manufacture; or

(b) That was packaged when it was originally produced or manufactured and the property is in its original and unopened package.

(4)(a) "Nonprescription drugs" means drugs that may be sold without a prescription and that, in accordance with the requirements of the statutes and regulations of this state and the federal government, are:

(A) Prepackaged for use by a consumer;

(B) Prepared by a manufacturer or producer for use by a consumer; and

(C) Labeled and unadulterated.

(b) "Nonprescription drugs" does not include herbal products, dietary supplements, botanical extracts or vitamins.

(5) "Prior conviction" means a conviction that was entered prior to imposing sentence on the current crime, provided that the prior conviction is based on a crime committed in a separate criminal episode.

(6) "Unused property market" means an event:

(a) Where at least two persons offer new and unused property for sale or exchange and the person organizing or conducting the event charges a fee upon the sale or exchange of the new and unused property;

(b) Where at least two persons offer new and unused property for sale or exchange and a prospective buyer must pay a fee for admission to an area where new and unused property is offered for sale or exchange; or

(c) Where new and unused property is offered for sale or exchange for more than 12 days in one 12-month period.

[2003 c.338 §1]



Note 167.500, 167.502, 167.506 and 167.508



Section 167.502 - Sale of certain items at unused property market prohibited; exceptions.

(2) A person may sell or exchange the items listed in subsection (1) of this section if the person:

(a) Has a written authorization that identifies the person as an authorized representative of the manufacturer or distributor of those items; and

(b) Makes the written authorization available for public inspection.

(3)(a) A person who violates this section commits a Class C misdemeanor.

(b) A person who violates this section and who has one prior conviction under this section that was entered within the last 10 years commits a Class B misdemeanor.

(c) A person who violates this section and who has two or more prior convictions under this section that were entered within the last 10 years commits a Class A misdemeanor.

[2003 c.338 §2]

Note: See note under 167.500.



Section 167.505



Section 167.506 - Recordkeeping requirements.

(2) The record required in subsection (1) of this section must contain:

(a) The date of the purchase of the new and unused property;

(b) The name and address of the person from which the new and unused property was purchased;

(c) A description and identification of the new and unused property; and

(d) The price paid for the new and unused property.

(3) A person shall, upon request, provide the record described in subsection (2) of this section for the purpose of inspection within a reasonable time.

(4)(a) A person who violates this section commits a Class C misdemeanor.

(b) A person who violates this section and who has one prior conviction under this section that was entered within the last 10 years commits a Class B misdemeanor.

(c) A person who violates this section and who has two or more prior convictions under this section that were entered within the last 10 years commits a Class A misdemeanor.

[2003 c.338 §3]

Note: See note under 167.500.



Section 167.508 - Exemptions from ORS 167.502 and 167.506.

(a) Sells or exchanges new and unused property that was not produced or manufactured within the last five years as indicated by the style of the packaging or of the material itself;

(b) Sells by sample, catalog or brochure for future delivery; or

(c) Makes a sales presentation to a consumer who received an individualized invitation to attend the sales presentation prior to the sales presentation from an owner or legal occupant of the premises where the sales presentation takes place.

(2) The recordkeeping requirements in ORS 167.506 do not apply to:

(a) A person who sells or exchanges new and unused property at an event that is organized and operated:

(A) For the exclusive benefit of a community chest, a fund, a foundation, an association or a corporation; and

(B) For religious, educational or charitable purposes.

(b) A person who sells or exchanges motor vehicles or trailers that are subject to state vehicle registration requirements.

(c) A person who sells or exchanges new and unused property at a gun show as defined in ORS 166.432.

(d) A person who sells or exchanges new and unused property at a livestock auction market as defined in ORS 599.205.

[2003 c.338 §4]

Note: See note under 167.500.



Section 167.510



Section 167.515



Section 167.520



Section 167.525



Section 167.530



Section 167.535



Section 167.540



Section 167.545



Section 167.550



Section 167.555



Section 167.605



Section 167.610



Section 167.615



Section 167.620



Section 167.625



Section 167.630



Section 167.635



Section 167.640



Section 167.645



Section 167.705



Section 167.710



Section 167.715



Section 167.720



Section 167.725



Section 167.730



Section 167.735



Section 167.740



Section 167.745



Section 167.808 - Unlawful possession of inhalants.

(a) "Inhalant" means any glue, cement or other substance that is capable of causing intoxication and that contains one or more of the following chemical compounds:

(A) Acetone;

(B) Amyl acetate;

(C) Benzol or benzene;

(D) Butane;

(E) Butyl acetate;

(F) Butyl alcohol;

(G) Carbon tetrachloride;

(H) Chloroform;

(I) Cyclohexanone;

(J) Difluoroethane;

(K) Ethanol or ethyl alcohol;

(L) Ethyl acetate;

(M) Hexane;

(N) Isopropanol or isopropyl alcohol;

(O) Isopropyl acetate;

(P) Methyl cellosolve acetate;

(Q) Methyl ethyl ketone;

(R) Methyl isobutyl ketone;

(S) Nitrous oxide;

(T) Toluol or toluene;

(U) Trichloroethylene;

(V) Tricresyl phosphate;

(W) Xylol or xylene; or

(X) Any other solvent, material, substance, chemical or combination thereof having the property of releasing toxic vapors or fumes.

(b) "Intoxication" means any mental or physical impairment or incapacity.

(2) It is unlawful for a person to possess any inhalant if the person intends to use the inhalant for the purpose of inducing intoxication in the person who possesses the inhalant or for the purpose of inducing intoxication in any other person.

(3) A person may not use any inhalant for the purpose of inducing intoxication in the person using the inhalant or for the purpose of inducing intoxication in any other person.

(4) The prohibitions of this section do not apply to any substance that:

(a) Has been prescribed by a health practitioner, as described in ORS 31.740, and that is used in the manner prescribed by the health practitioner; or

(b) Is administered or used under the supervision of a health practitioner, as described in ORS 31.740.

(5)(a) Any person who violates this section commits a violation. Violation of this section is a Class C violation. In addition to or in lieu of a fine, a juvenile court may require that a minor who engages in conduct prohibited by this section be provided with treatment and counseling.

(b) Notwithstanding paragraph (a) of this subsection, a second or subsequent violation of this section by a person is a Class B misdemeanor. If a juvenile court finds that a minor has engaged in conduct prohibited by this section on a second or subsequent occasion, the court shall require that the minor receive treatment and counseling.

[1999 c.229 §1; 1999 c.1051 §322f; 2011 c.597 §81]

Note: 167.808 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.810 - Creating a hazard.

(a) The person intentionally maintains or leaves in a place accessible to children a container with a compartment of more than one and one-half cubic feet capacity and a door or lid which locks or fastens automatically when closed and which cannot easily be opened from the inside; or

(b) Being the owner or otherwise having possession of property upon which there is a well, cistern, cesspool, excavation or other hole of a depth of four feet or more and a top width of 12 inches or more, the owner intentionally fails or refuses to cover or fence it with a suitable protective construction.

(2) Creating a hazard is a Class B misdemeanor.

[1971 c.743 §284]



Section 167.820 - Concealing the birth of an infant.

(2) Concealing the birth of an infant is a Class A misdemeanor.

[1971 c.743 §286]



Section 167.822 - Improper repair of a vehicle inflatable restraint system.

(a) Installs as part of a vehicle inflatable restraint system an object that is not designed in accordance with federal safety regulations for the make, model and year of the motor vehicle; or

(b) If requested to repair or replace a vehicle inflatable restraint system, fails to install an object that is required to make a vehicle inflatable restraint system comply with federal safety regulations for the make, model and year of the motor vehicle.

(2) Improper repair of a vehicle inflatable restraint system is a Class A misdemeanor.

[2001 c.439 §1]

Note: 167.822 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.824 - Unlawful possession of undeployed air bags or air bag canisters.

(2) A violation of subsection (1) of this section is a Class C misdemeanor.

[2005 c.514 §2; 2005 c.654 §13b]

Note: 167.824 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 167.830 - Employment of minors in place of public entertainment.

[1971 c.743 §292; 1987 c.905 §18; 1999 c.1051 §163]



Section 167.840 - Application of ORS 167.830 limited.

(a) Alcoholic beverages are not permitted to be dispensed or consumed in the place of public amusement or entertainment open to the individuals attending the public dance;

(b) Alcoholic beverages are not permitted to be dispensed or consumed in any place connected by an entrance to the place of public amusement or entertainment;

(c) Applicable laws, regulations and ordinances for the protection of children under the age of 18 years are observed in the conduct of the dance; and

(d) At least one responsible adult is present at all times during the public dance to see that applicable laws, regulations and ordinances for the protection of children under 18 years of age are observed.

(2) ORS 167.830 does not apply if the child has the written permission of the judge of the juvenile court, for the county in which the child resides, to conduct or assist in conducting the public dance. The judge of the juvenile court shall grant such permission only if:

(a) The parents or legal guardians of the child have consented to the child’s participation in such activity; and

(b) The judge has found that participation in such activity will not be inconsistent with the health, safety and morals of the child.

(3) This section is not intended to make lawful any activity that is prohibited within a political subdivision of this state by ordinance or other regulation of the political subdivision.

(4) The requirements of this section are in addition to, and not in lieu of, the requirements of ORS 653.315.

[1971 c.743 §293]



Section 167.850



Section 167.860



Section 167.862



Section 167.865



Section 167.870






Chapter 168 - (Former Provisions)

Section 168.010



Section 168.011



Section 168.015



Section 168.020



Section 168.021



Section 168.025



Section 168.030



Section 168.031



Section 168.040



Section 168.050



Section 168.055



Section 168.060



Section 168.065



Section 168.070



Section 168.075



Section 168.080



Section 168.085



Section 168.090



Section 168.210






Chapter 169 - Local and Regional Correctional Facilities; Prisoners; Juvenile Facilities

Section 169.005 - Definitions for ORS 169.005 to 169.677 and 169.730 to 169.800.

(1) "Detainee" means a person held with no criminal charges.

(2) "Forced release" means temporary freedom of an inmate from lawful custody before judgment of conviction due to a county jail population emergency under ORS 169.046.

(3) "Juvenile detention facility" means a facility as described in ORS 419A.050 and 419A.052.

(4) "Local correctional facility" means a jail or prison for the reception and confinement of prisoners that is provided, maintained and operated by a county or city and holds persons for more than 36 hours.

(5) "Lockup" means a facility for the temporary detention of arrested persons held up to 36 hours, excluding holidays, Saturdays and Sundays, but the period in lockup shall not exceed 96 hours after booking.

(6) "Month" means a period of 30 days.

(7) "Prisoner" means a person held with criminal charges or sentenced to the facility.

(8) "Temporary hold" means a facility, the principal purpose of which is the temporary detention of a prisoner for four or less hours while awaiting court appearance or transportation to a local correctional facility.

[1973 c.740 §1; 1979 c.487 §1; 1985 c.499 §4; 1993 c.33 §309; 2001 c.517 §1]



Section 169.010



Section 169.020



Section 169.030 - Construction, maintenance and use of local correctional facilities by county and city; renting suitable structure; provision of facilities by another county or city.

(2) Any county, or incorporated city may rent or lease any structure answering the requirements of subsection (1) of this section, either in connection with or separately from any other county or city building.

(3) Any county and any incorporated city may, by agreement, provide, maintain, and use for their separate requirements, such a local correctional facility as is required by this section.

(4) Any county or incorporated city may, by agreement with any other county or incorporated city, provide for one such county or city to furnish local correctional facility accommodations for the imprisonment of prisoners of the other such county or city. Pursuant to such agreement, an Oregon county or city may secure the use of jail accommodations outside the state, but only in a county that adjoins the Oregon county or the county in which the Oregon city is located.

(5) The jail accommodations provided by or furnished to a county under this section shall be considered to be jail accommodations of the county for purposes of ORS 135.215, 137.167 and 137.330.

[Amended by 1963 c.236 §2; 1973 c.740 §10; 1987 c.550 §1]



Section 169.040 - Inspection of local correctional facilities.

(2) The local health officer or the representative of the local health officer may conduct health and sanitation inspections of local correctional facilities on a semiannual basis. If the local health officer determines that the facility is in an insanitary condition or unfit for habitation for health reasons, the officer may notify the appropriate local governmental agency in writing of the required health and sanitation conditions or practices necessary to ensure the health and sanitation of the facility. If the local governmental agency does not comply with the required health and sanitation conditions or practices within an appropriate length of time, the local health officer may recommend the suspension of the operation of the local correctional facility to the local public health authority, as defined in ORS 431.003. If after a hearing the local public health authority finds that the local correctional facility is in an insanitary or unhealthful condition, it may suspend the operation of the facility until such time as the local correctional facility complies with the recommended health and sanitation conditions and practices.

[Amended by 1973 c.740 §11; 2005 c.286 §1; 2015 c.736 §52]



Section 169.042 - Maximum facility population; recommendation.

(1) The advice of the district attorney, county counsel and sheriff concerning prevailing constitutional standards relating to conditions of incarceration;

(2) The design capacity of the local correctional facility;

(3) The physical condition of the local correctional facility; and

(4) The programs provided for inmates of the local correctional facility.

[1989 c.884 §2]



Section 169.044 - Action on recommendation.

(1) Reject the recommendation and decline to adopt a limit on the number of inmates that may be held in the local correctional facility; or

(2) Adopt the recommendation and, after consultation with the officials listed in ORS 169.046 (1), issue an order establishing the maximum allowable number of inmates that may be held in the local correctional facility. This shall include specific standards for determining a county jail population emergency and a specific plan for resolving the emergency.

[1989 c.884 §3]



Section 169.046 - Notice of county jail population emergency; action to be taken; notification if release of inmates likely; forced release.

(2) If the county court or board has adopted a jail capacity limit and action plan under ORS 169.044 and if a county jail population emergency occurs under the terms of the plan, the county court or board and the county sheriff may carry out the steps of the plan. This includes any authorization, under the plan, for the sheriff to order inmates released in order to reduce the jail population. A sheriff shall be immune from criminal or civil liability for any good faith release of inmates under ORS 169.042 to 169.046.

(3) If it becomes necessary to order inmates released under ORS 169.042 to 169.046, or if it appears to the sheriff that release of inmates is likely to become necessary in the near future, the sheriff shall immediately notify all police agencies in the county to make maximum use of citations in lieu of custody pursuant to ORS 133.055 to 133.076 until further notice.

(4) If it becomes necessary to order the release of inmates under ORS 169.042 to 169.046, the sheriff may place inmates on forced release subject to a forced release agreement. A forced release agreement must be in writing and be signed by the sheriff and the inmate and must include:

(a) The date of the next court appearance of the inmate;

(b) A statement that the inmate is required to appear at the next court appearance; and

(c) A statement that failure of the inmate to appear at the next court appearance is subject to prosecution under ORS 162.195 or 162.205.

[1989 c.884 §§4,5,6; 1999 c.1051 §71; 2001 c.517 §2]



Section 169.050 - Contracts for boarding of prisoners.

[Amended by 1973 c.740 §12]



Section 169.053 - Agreements with other counties or Department of Corrections for confinement and detention of offenders.

(a) Pretrial detainees;

(b) Offenders convicted of a misdemeanor; and

(c) Offenders convicted of a felony who are:

(A) Sentenced, on or after January 1, 1997, to 12 months or less incarceration; or

(B) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision.

(2) A county may enter into an agreement with the Department of Corrections under ORS 190.110 for the confinement and detention of offenders subject to the legal and physical custody of the county. The agreement may provide for the reception, detention, care and maintenance, and work assignment of:

(a) Offenders convicted of a misdemeanor; and

(b) Offenders convicted of a felony who are:

(A) Sentenced, on or after January 1, 1997, to 12 months or less incarceration; or

(B) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision.

(3) An agreement entered into under ORS 190.110 and subsection (2) of this section shall include a provision that the county reimburse the Department of Corrections for its costs incurred in confining the county inmate. Reimbursement shall be made on a per diem basis at a rate determined by the department to be its average daily incarceration cost per inmate. In lieu of reimbursement, the department and county may enter into an agreement providing for the comparable exchange of inmates as determined by the department.

[1996 c.4 §1]

Note: 169.053 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 169.055 - Contracts with Department of Corrections for county prisoners awaiting sentencing.

(2) Nothing in this section requires the Department of Corrections to incarcerate a county prisoner in a Department of Corrections facility.

(3) A county prisoner poses an unusual security risk under this section if the prisoner poses a level of risk of violence or escape that exceeds the security level of the county facility. The risk of violence or escape may result from or be manifested by:

(a) A history of violence against law enforcement or corrections employees;

(b) A history of escape attempts;

(c) Documented enemies in the county facility; or

(d) A charge of aggravated murder.

[1997 c.369 §1]

Note: 169.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 169.060



Section 169.070 - Coordination of state services by Department of Corrections; inspections to determine compliance with standards.

(2) In carrying out its duties under subsection (1) of this section, the department may enter into agreements with public or private entities to conduct inspections of local correctional facilities, lockups, temporary holds and juvenile detention facilities.

(3) When a county that operates a local correctional facility has conducted, or caused a public or private entity to conduct, an inspection of the local correctional facility within 24 months before an inspection would be conducted under subsection (1) of this section, the department is not required to conduct the next inspection required under subsection (1) of this section if:

(a) The standards meet or exceed the standards established in ORS 169.076;

(b) The inspection is conducted in a manner that allows the county to satisfy the requirement of paragraph (c) of this subsection; and

(c) Within 45 days after the inspection is completed, the county provides to the department:

(A) A statement or copy of the standards used to conduct the inspection and the date the standards were adopted; and

(B) A portion of the findings and recommendations of the inspection that is the equivalent of the information that would have been obtained in an inspection conducted under subsection (1) of this section.

(4) The information provided to the department under subsection (3) of this section is a public record for the purposes of ORS 192.410 to 192.505 and is subject to the same disclosure requirements and retention schedule that applies to an inspection conducted under subsection (1) of this section.

[1973 c.740 §2; 1979 c.338 §2; 1979 c.487 §2; 1987 c.320 §91; 1993 c.33 §310; 2003 c.475 §1; 2013 c.63 §1]



Section 169.072 - Provision of services or assistance by Department of Corrections through arrangements with local governments.

(2) An arrangement, contract or agreement entered into under subsection (1) of this section may authorize the use of department facilities, personnel, supplies, equipment or material in providing services or other assistance to local governments.

[2001 c.194 §2]



Section 169.075



Section 169.076 - Standards for local correctional facilities.

(1) Provide sufficient staff to perform all audio and visual functions involving security, control, custody and supervision of all confined detainees and prisoners, with personal inspection at least once each hour. The supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the jurisdiction in which the facility is located.

(2) Have a comprehensive written policy with respect to:

(a) Legal confinement authority.

(b) Denial of admission.

(c) Telephone calls.

(d) Admission and release medical procedures.

(e) Medication and prescriptions.

(f) Personal property accountability which complies with ORS 133.455.

(g) Vermin and communicable disease control.

(h) Release process to include authority, identification and return of personal property.

(i) Rules of the facility governing correspondence and visitations.

(3) Formulate and publish plans to meet emergencies involving escape, riots, assaults, fires, rebellions and other types of emergencies; and regulations for the operation of the facility.

(4) Not administer any physical punishment to any prisoner at any time.

(5) Provide for emergency medical and dental health, having written policies providing for:

(a) Review of the facility’s medical and dental plans by a licensed physician, physician assistant or nurse practitioner.

(b) The security of medication and medical supplies.

(c) A medical and dental record system to include request for medical and dental attention, treatment prescribed, prescriptions, special diets and other services provided.

(d) First aid supplies and staff first aid training.

(6) Prohibit firearms from the security area of the facility except in times of emergency as determined by the administrator of the facility.

(7) Ensure that confined detainees and prisoners:

(a) Will be fed daily at least three meals served at regular times, with no more than 14 hours between meals except when routinely absent from the facility for work or other purposes.

(b) Will be fed nutritionally adequate meals in accordance with a plan reviewed by a registered dietitian or the Oregon Health Authority.

(c) Be provided special diets as prescribed by the facility’s designated physician, physician assistant or nurse practitioner.

(d) Shall have food procured, stored, prepared, distributed and served under sanitary conditions, as defined by the authority under ORS 624.041.

(8) Ensure that the facility be clean, and provide each confined detainee or prisoner:

(a) Materials to maintain personal hygiene.

(b) Clean clothing twice weekly.

(c) Mattresses and blankets that are clean and fire-retardant.

(9) Require each prisoner to shower at least twice weekly.

(10) Forward, without examination or censorship, each prisoner’s outgoing written communications to the Governor, jail administrator, Attorney General, judge, Department of Corrections or the attorney of the prisoner.

(11) Keep the facility safe and secure in accordance with the State of Oregon Structural Specialty Code and Fire and Life Safety Code.

(12) Have and provide each prisoner with written rules for inmate conduct and disciplinary procedures. If a prisoner cannot read or is unable to understand the written rules, the information shall be conveyed to the prisoner orally.

(13) Not restrict the free exercise of religion unless failure to impose the restriction will cause a threat to facility or order.

(14) Safeguard and ensure that the prisoner’s legal rights to access to legal materials are protected.

[1979 c.487 §6 (enacted in lieu of 169.075); 1987 c.320 §92; 2005 c.471 §6; 2009 c.595 §116; 2013 c.63 §2; 2014 c.45 §29]



Section 169.077 - Standards for lockup facilities.

(1) Maintain 24-hour supervision when persons are confined. The supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the jurisdiction in which the facility is located.

(2) Make a personal inspection of each person confined at least once each hour.

(3) Prohibit firearms from the security area of the facility except in times of emergency as determined by the administrator of the facility.

(4) Ensure that confined detainees and prisoners will be fed daily at least three nutritionally adequate meals served at regular times, with no more than 14 hours between meals except when routinely absent from the facility for work or other such purposes.

(5) Forward, without examination or censorship, each prisoner’s outgoing written communications to the Governor, jail administrator, Attorney General, judge, Department of Corrections or the attorney of the prisoner.

(6) Provide rules of the facility governing correspondence and visitations.

(7) Keep the facility safe and secure in accordance with the State of Oregon Structural Specialty Code and Fire and Life Safety Code.

(8) Formulate and publish plans to meet emergencies involving escape, riots, assaults, fires, rebellions and other types of emergencies; and policies and regulations for the operation of the facility.

(9) Ensure that the facility be clean, provide mattresses and blankets that are clean and fire-retardant, and furnish materials to maintain personal hygiene.

(10) Provide for emergency medical and dental health, having written policies providing for review of the facility’s medical and dental plans by a licensed physician, physician assistant or nurse practitioner.

[1979 c.487 §7 (enacted in lieu of 169.075); 1987 c.320 §93; 2013 c.63 §3; 2014 c.45 §30]



Section 169.078 - Standards for temporary hold facilities.

(1) Provide access to sanitation facilities.

(2) Provide adequate seating.

(3) Maintain supervision of prisoners or detainees when confined. The supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the jurisdiction in which the facility is located.

(4) Prohibit firearms from the secure area except in times of emergency.

(5) Keep the facility safe and secure in accordance with the State of Oregon Structural Specialty Code and Fire and Life Safety Code.

[1979 c.487 §8 (enacted in lieu of 169.075); 1987 c.320 §94; 2013 c.63 §4]



Section 169.079



Section 169.080 - Effect of failure to comply with standards; enforcement by Attorney General; private action.

(2) The provisions of ORS 169.076 to 169.078, 169.740, 419A.059, 419B.160, 419B.180 and 419C.130 shall be enforceable by the Attorney General of the State of Oregon. The Attorney General, at the request of the Department of Corrections, may bring suit or action and may seek declaratory judgment as provided in ORS chapter 28 as well as pursue any other form of suit or action provided under Oregon law. Nothing in this section shall preclude a private right of suit or action.

[1973 c.740 §4; 1979 c.338 §3; 1979 c.487 §3; 1987 c.320 §95; 1993 c.33 §311]



Section 169.085 - Submission of construction or renovation plans to Department of Corrections; recommendations by department.

All plans of new construction or major renovation of local correctional facilities, lockups and juvenile detention facilities shall be submitted to the Department of Corrections for review and advisory recommendations to assist local governmental agencies to provide a safe and secure facility. The recommendations of the Department of Corrections shall be advisory and not binding upon the local governmental agency with the exception of those standards established in ORS 169.076 to 169.078, 169.740, 419A.059 and 419B.180. The Department of Corrections must notify the respective local governmental agency 45 days after submission of the plans of its recommendations on the proposed construction or major renovation of the local correctional facility.

[1973 c.740 §5; 1979 c.487 §4; 1987 c.320 §96; 1993 c.33 §312]



Section 169.090 - Manual of guidelines for local correctional facility operation; guidelines for juvenile detention facility operation.

(2) The Youth Development Council established by ORS 417.847 and the Department of Corrections shall develop guidelines pertaining to the operation of juvenile detention facilities, as defined in ORS 169.005. Guidelines shall be revised by the Youth Development Council and the Department of Corrections, whenever appropriate. The guidelines shall be included in the manual published and distributed under subsection (1) of this section. However, the Youth Development Council may choose to publish and distribute the guidelines independently.

[1973 c.740 §6; 1981 c.869 §7; 1987 c.320 §97; 1993 c.18 §28; 1993 c.676 §40; 2001 c.517 §5; 2001 c.904 §1; 2001 c.905 §2; 2003 c.14 §68; 2012 c.37 §108]



Section 169.105 - Unconscious person not to be admitted to custody in facility.

[1983 c.547 §2]



Section 169.110 - Time credit for good behavior.

(a) Upon a sentence of not less than 10 or more than 30 days, one day for each 10 days.

(b) Upon a sentence of more than 30 days but not more than 90 days, three days for each 30-day period.

(c) Upon a sentence of more than 90 days but not more than 180 days, four days for each 30-day period.

(d) Upon a sentence of more than 180 days but not more than 270 days, five days for each 30-day period.

(e) Upon a sentence of more than 270 days, six days for each 30-day period.

(2)(a) Deductions under this section may be allowed for time served in an alternative sentencing facility operated pursuant to a community corrections plan if the county governing body authorizes the allowing of deductions.

(b) For purposes of calculating deductions allowable under paragraph (a) of this subsection, each day served in the facility is counted as a day of confinement.

[Amended by 1965 c.346 §3; 1971 c.196 §1; 1973 c.740 §13; 1979 c.487 §11; 2011 c.203 §1]



Section 169.115 - Temporary leave.

(2) All requests for temporary leave must be presented to the sheriff for examination. Exemptions shall be restricted to those prisoners who are considered a possible threat to society, or those who pose a risk of not returning at the termination of such leave.

(3) Upon determining that circumstances are suitable for a prisoner to be granted temporary leave, the sheriff may grant leave to the prisoner and fix the duration and conditions of the leave.

(4) In adopting rules governing temporary leave, the sheriff shall consult with the Department of Corrections in an effort to establish statewide uniform rules governing temporary leave for county jail prisoners.

[1973 c.499 §1; 1979 c.487 §12; 1987 c.320 §98]



Section 169.120 - Credit for work.

(b) The allowances under paragraph (a) of this subsection may not be inconsistent with ORS 169.170 to 169.210.

(2)(a) The credits provided by this section may not be in excess of 10 days for a period of 30 days and shall be set by the county court, board of county commissioners or local correctional facility supervisor.

(b) Notwithstanding paragraph (a) of this subsection, in the case of a sentence of not less than 10 or more than 30 days the credits provided by this section are one day of credit for each 10 days of sentence.

(3)(a) Credits under this section may be allowed for time served in an alternative sentencing facility operated pursuant to a community corrections plan if the county governing body authorizes the allowing of credits.

(b) For purposes of calculating credits allowable under paragraph (a) of this subsection, each day served in the facility is counted as a day of confinement.

[Amended by 1967 c.284 §1; 1971 c.196 §2; 1973 c.740 §14; 1979 c.487 §13; 2011 c.203 §2]



Section 169.130



Section 169.140 - Furnishing prisoners food and clothing.

[Amended by 1973 c.740 §15]



Section 169.150 - Payment of expenses of keeping prisoners; health care fees.

(2) A city or, notwithstanding subsection (1) of this section or any other provision of law, the county may charge persons committed to the local correctional facility of the county or city a reasonable health care fee for any health care services, medications and equipment provided to the person while committed if the county or city:

(a) Provides necessary medical care regardless of the person’s ability to pay;

(b) Provides equal treatment to all persons committed to the local correctional facility regardless of a person’s ability to pay;

(c) Establishes a system that notifies the person of the fees and what services are covered; and

(d) Establishes a grievance system that allows a person to challenge the deduction of a fee from the person’s account.

[Amended by 1973 c.740 §16; 1995 c.523 §1; 1999 c.801 §1]



Section 169.151 - Expenses of keeping prisoners; reimbursement from prisoners; amounts; procedures.

(a) At a rate of $60 per day or its actual daily cost of safekeeping and maintaining the person, whichever is less, multiplied by the total number of days the person was confined to the local correctional facility, including, but not limited to, any period of pretrial detention; and

(b) For any other charges or expenses that the county or city is entitled to recover under ORS 169.150.

(2) The county or city may seek reimbursement for expenses as provided in subsection (1) of this section by filing a civil action no later than six years after the person from whom reimbursement is sought is released from the local correctional facility.

(3) When a person is found liable for expenses described in subsection (1) of this section and an amount is determined, the court shall, before entering a judgment against the person, allow the person to present evidence on the issue of the person’s ability to pay. When a person presents such evidence, the court shall determine the person’s ability to pay taking into consideration:

(a) The financial resources of the person and the burden that payment will impose on the person in providing basic economic necessities to the person or the person’s dependent family; and

(b) Any other monetary obligations imposed upon the person by the court as a result of the conviction for which the person was committed to the local correctional facility.

(4) The court, and not a jury, shall determine the defendant’s ability to pay under subsection (3) of this section.

(5) Upon the conclusion of a proceeding under subsection (3) of this section, the court may enter a judgment:

(a) Of dismissal if the court finds that the person lacks the ability to pay;

(b) For less than the full amount determined if the court finds that the person has the ability to pay a portion of the amount; or

(c) For the full amount determined, plus costs and disbursements, if the court determines the person has the ability to pay.

(6) Any reimbursements collected under this section must be credited to the general fund of the county or city to be available for general fund purposes.

[1997 c.349 §2; 1999 c.801 §2; 2009 c.783 §15]



Section 169.152 - Liability for costs of medical care for persons in county facility.

[1985 c.530 §2]



Section 169.153 - Liability of public agency for costs of medical care provided to persons in transport.

(2) As used in this section, "law enforcement officer" and "public agency" have the meanings given those terms by ORS 414.805.

[1985 c.530 §3; 1993 c.196 §5]



Section 169.155 - Definitions for ORS 169.155 and 169.166.

(1) "Local correctional facility" includes lockups and temporary hold facilities.

(2) "Reasonable efforts to collect the charges and expenses" means that the provider has billed the individual to whom the emergency medical services were provided or the insurer or health care service contractor of the individual before seeking to collect from the keeper of the local correctional facility.

[1979 c.530 §4; 1993 c.196 §6]



Section 169.160



Section 169.165



Section 169.166 - Liability for costs of medical services.

(1) An individual who receives medical services not provided by the county or city while in the custody of a local correctional facility or juvenile detention facility is liable:

(a) To the provider of the medical services not provided by the county or city for the charges and expenses therefor; and

(b) To the keeper of the local correctional facility for any charges or expenses paid by the keeper of the facility for the medical services not provided by the county or city.

(2) A person providing medical services not provided by the county or city to an individual described in subsection (1)(a) of this section shall first make reasonable efforts to collect the charges and expenses thereof from the individual before seeking to collect them from the keeper of the local correctional facility.

(3)(a) Except as otherwise provided in subsection (4) of this section, if the provider has not been paid within 45 days of the date of the billing, the provider may bill the keeper of the local correctional facility who shall pay the account in accordance with ORS 169.140 and 169.150.

(b) A bill submitted to the keeper of a local correctional facility under this subsection must be accompanied by evidence documenting that:

(A) The provider has billed the individual or the individual’s insurer or health care service contractor for the charges or expenses owed to the provider; and

(B) The provider has made a reasonable effort to collect from the individual or the individual’s insurer or health care service contractor the charges and expenses owed to the provider.

(c) If the provider receives payment from the individual or the insurer or health care service contractor after receiving payment from the keeper of the facility, the provider shall repay the keeper the amount received from the keeper less any difference between payment received from the individual, insurer or contractor and the amount of the billing.

(4) Except as otherwise provided by ORS 30.260 to 30.300 and federal civil rights laws, upon release of the individual from the actual physical custody of the local correctional facility, the keeper of the local correctional facility is not liable for the payment of charges and expenses for medical services provided to the individual.

[1991 c.778 §6; 1999 c.801 §3; 2007 c.71 §53]

Note: 169.166 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 169.170 - Assignment of county prisoners to public works.

[Amended by 1959 c.530 §7; 1973 c.740 §17]



Section 169.180 - Assignment of city prisoners to public works.

[Amended by 1973 c.740 §18]



Section 169.190 - Transfer of prisoners to another county for public work.



Section 169.200



Section 169.210 - Contracts for private employment of prisoners; agencies having power to work prisoners.

(2) If any board or tribunal is created which has charge and management of the public roads of the county, such board or tribunal shall have the same power and authority as is conferred upon the county court or board of county commissioners by ORS 169.120 and 169.170 to 169.210.

[Amended by 1973 c.740 §19]



Section 169.220 - Care of county prisoners.

[Amended by 1957 c.698 §1; 1973 c.740 §20]



Section 169.310



Section 169.320 - Control over prisoners; work by prisoners.

(2)(a) If the county is located within an intergovernmental corrections entity formed under ORS 190.265, the county sheriff of the county in which the facility is located is responsible for the physical custody and control of all persons legally committed to or confined in the facility during the period of the commitment or confinement and as provided in the intergovernmental agreement. The county sheriff may cause the prisoners in the local correctional facility to engage in any work that is otherwise authorized by law. The work shall be performed at the places and times and in the manner as the governing body of the intergovernmental corrections entity may direct. The sheriff may retain and put to work any prisoners as may be required to perform necessary services in and about the facility.

(b) Notwithstanding paragraph (a) of this subsection, a sheriff oversight committee has the responsibilities described in paragraph (a) of this subsection if the following requirements have been met:

(A) The agreement establishing the intergovernmental corrections entity provides for the formation and operation of a sheriff oversight committee;

(B) A sheriff oversight committee consisting of the sheriff of each county that is a member of the intergovernmental corrections entity has been formed; and

(C) Each sheriff has an equal vote on the sheriff oversight committee.

(c) A sheriff oversight committee formed as described in this subsection has all the duties and liabilities regarding the management of the local correctional facility and the physical custody and control of all persons legally committed to or confined in the facility as described in ORS 169.320 to 169.360 and 169.610 to 169.677.

[Amended by 1973 c.740 §21; 1996 c.4 §5; 1999 c.801 §4]



Section 169.330 - Civil liability for release of prisoner.

[Amended by 1961 c.649 §8; 1973 c.740 §22]



Section 169.340 - Liability for escape of defendant in a civil action.

(a) When the arrest is upon an order of arrest in a civil action, suit or proceeding; when the presence of the defendant at the return of the summons is necessary to enable the plaintiff to proceed therein, and the defendant does not appear at the time and place specified in the summons.

(b) When the arrest or imprisonment is upon an order of arrest in any other civil action, suit or proceeding, or upon a surrender in exoneration of the sheriff or security release, and the defendant is not found upon an execution against the person of the defendant issued to the proper county on a judgment in such action, suit, or proceeding.

(c) When the arrest is on an execution or commitment to enforce the payment of money, and the party interested is not recaptured or surrendered into custody at the expiration of the time limited for the service thereof, or legally discharged therefrom.

(d) When a person is imprisoned on an execution or commitment to enforce the payment of money, and the person escapes after the time limited for the service, and is not recaptured or surrendered before an action is commenced for the escape.

(2) The measure of damages in an action brought under subsection (1) of this section, is as follows:

(a) For the escape mentioned in subsection (1)(a) of this section, the actual damages sustained.

(b) In any other case, the amount expressed in the execution or commitment.

[Amended by 1973 c.740 §23; 1999 c.1051 §259; 2003 c.576 §392]



Section 169.350 - Liability for failing to serve papers.



Section 169.360 - Appointment of keeper of local correctional facility.

[Amended by 1973 c.740 §24]



Section 169.370



Section 169.380



Section 169.510



Section 169.520



Section 169.530 - Duty to receive federal prisoners.

[Amended by 1973 c.740 §26]



Section 169.540 - Liability for expenses of keeping federal prisoners.



Section 169.610 - Policy.

[1971 c.636 §1; 1987 c.320 §99]



Section 169.620 - "Regional correctional facility" defined.

[1971 c.636 §2; 1985 c.708 §2]



Section 169.630 - Joint establishment or operation of facilities; agreement.

(2) An agreement pursuant to this section shall set forth at least:

(a) The party or combination of parties to the agreement that shall be responsible for the operation and administration of the facility;

(b) The amount of funding to be contributed by each party toward the construction or acquisition and equipping of the facility, or toward the operation of the facility, or toward both, as the case may be; and

(c) The number of beds to be reserved to the use of each party to the agreement.

[1971 c.636 §3; 1985 c.708 §3]



Section 169.640 - Status of facility for custody of misdemeanants and violators.

(2) For purposes of sentencing or custody of a person for violating a city ordinance, the regional correctional facility shall be considered a city local correctional facility.

[1971 c.636 §4; 1973 c.740 §27]



Section 169.650 - Status of facility operated by Department of Corrections.

[1971 c.636 §7; 1987 c.320 §100]



Section 169.660 - Status of persons confined in facility operated by Department of Corrections; assignment to regional facility.

(2) Persons committed to the custody of the Department of Corrections may be assigned to Department of Corrections bedspace at a regional correctional facility when the department is a party to the operation of the facility. Prisoners so assigned are subject to such rules as the department may prescribe and shall be considered to remain in the custody of the department regardless of whether, pursuant to agreement, the regional correctional facility is or is not under the actual administration of the department.

[1971 c.636 §5; 1985 c.708 §4; 1987 c.320 §101]



Section 169.670 - Transfer of persons to facility operated by Department of Corrections; costs; return; exception.

[1971 c.636 §6; 1987 c.320 §102]



Section 169.673 - Conversion of state correctional institutions into regional correctional facilities.

(2) If agreement is reached with Marion County, in the case of the Oregon State Correctional Institution, and with Umatilla County, in the case of Eastern Oregon Correctional Institution, the department shall proceed to operate those institutions, or either of them as to which agreement is negotiated, as regional correctional facilities according to the terms of the agreement.

[1985 c.708 §6; 1987 c.320 §103]



Section 169.677 - Converted facilities to house felony or misdemeanant prisoners.

[1985 c.708 §7; 1987 c.320 §104]



Section 169.680



Section 169.690 - Establishment of halfway houses and other facilities; advice of facility advisory subcommittee of local public safety coordinating council.

(A) The proposed location, estimated population size and use of the facility;

(B) The proposed number and qualifications of resident professional staff at the facility;

(C) The proposed rules of conduct for residents of the facility; and

(D) Other relevant information that the city, county, department, authority or agency responsible for establishing the facility considers appropriate or that the council requests. Nothing in this subparagraph authorizes the disclosure of information that is protected under state or federal law.

(b) The facilities to which paragraph (a) of this subsection applies are:

(A) Halfway houses, work release centers or any other domiciliary facilities for persons released from any penal or correctional facility but still in the custody of the city, county or public agency;

(B) Youth care centers or other facilities authorized to accept youth offenders under ORS 419C.478; and

(C) Residential treatment homes and residential treatment facilities, as those terms are defined in ORS 443.400, for persons who, as a condition of release under ORS 161.315 to 161.351, are required to live in a secure home or facility.

(2) The facility advisory subcommittee of the local public safety coordinating council shall advise the city, county, department, authority or agency responsible for establishing the facility as to the suitability of the proposed facility and may suggest changes in the proposal submitted under subsection (1) of this section. The advice shall:

(a) Be in writing;

(b) Represent the view of the majority of the subcommittee; and

(c) Be provided to the city, county, department, authority or agency no more than 60 days after receiving the information described in subsection (1) of this section.

(3) If the city, county, department, authority or agency responsible for establishing the facility rejects any of the advice of the facility advisory subcommittee, it must submit its reasons in writing to the subcommittee.

(4) This section does not apply if a board of county commissioners has failed to convene a local public safety coordinating council.

(5) As used in this section:

(a) "Establishes" includes entering into a contract to provide for the operation of a facility described in subsection (1)(b) of this section.

(b) "Secure home or facility" has the meaning given that term in rules adopted by the Oregon Health Authority.

[1975 c.367 §1; 1977 c.381 §1; 1987 c.320 §105; 1999 c.763 §1; 2009 c.595 §117; 2009 c.828 §38]



Section 169.730 - Definitions for ORS 169.740 to 169.760.

(1) "Isolation" means confinement of a juvenile in any room which lacks toilet facilities, furniture, reading and recreation materials or access to light and air comparable to that in other rooms used for the detention of juveniles.

(2) "Roomlock" means confinement of a juvenile in any sleeping room, other than an isolation room, except during regular sleeping periods; except that, in the case of facilities serving counties with a population less than 70,000, based on the 1980 census, "roomlock" does not include confining a juvenile in a sleeping room when all detained juveniles of the same sex are similarly confined due solely to the limitations of physical facilities or staff.

[1981 c.869 §1a]



Section 169.740 - Standards for juvenile detention facilities.

(2) In addition, juvenile detention facilities shall:

(a) Provide for personal inspection of each juvenile at least once each hour unless a particular situation requires more frequent inspection;

(b) Provide for personal or electronically monitored supervision on each floor where juveniles are detained;

(c) Provide for separation of detained juveniles from the sight and sound of detained adults. Juveniles may not be placed in facilities that are designated for isolation of adult prisoners in order to meet this standard;

(d) Provide for unrestricted contact between 8 a.m. and 5 p.m. for a period of not less than five hours per day between detained juveniles and their attorneys and unrestricted attorney access to the facility for private attorney-client consultation;

(e) Unless otherwise ordered by the juvenile court following a hearing, provide for the private and unrestricted receipt of and sending of mail; except that incoming mail may be opened in the presence of the juvenile upon reasonable suspicion to believe that the mail contains contraband as defined in ORS 162.135 (1) and that incoming packages shall be opened in the presence of the juvenile and their contents may be held until the juvenile is released. The juvenile shall be informed of any confiscated contraband;

(f) Provide for the payment of postage for the juvenile’s mail to an attorney or to federal, state, county or municipal government officials;

(g) Provide for nondispositional counseling and physical exercise of any juvenile held in excess of five judicial days and cause access to the juvenile held in excess of five judicial days for education pursuant to ORS 336.585;

(h) Provide for the free exercise of religion by a detained juvenile, unless such provision will cause a threat to the security of the facility or a threat of disorderly conduct within the facility;

(i) Make a written report, one copy of which shall be maintained in a general log, of each use of physical force, restraint, isolation, roomlock or internal search, setting forth in detail the reason such action was taken and the name of the staff person taking such action;

(j) Notify the attorney and the parent or guardian of the detained juvenile after the use of any physical force, restraint, isolation or internal search upon the juvenile both:

(A) As soon as reasonable after the use thereof; and

(B) By mailing a copy of the written report within 24 hours after the use thereof;

(k) For juveniles detained in an adult correctional facility, provide for in-person contact by juvenile department staff within 24 hours of the juvenile’s admission and on a daily basis for as long as the juvenile shall remain in the facility; and

(L) Provide for counseling of any detained juvenile found to be within the jurisdiction of the court.

(3) As used in this section:

(a) "Adult" does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005.

(b) "Juvenile" means a person alleged to be within the jurisdiction of the juvenile court under ORS 419C.005 and a youth offender.

[Formerly 169.079; 1991 c.833 §2; 2003 c.442 §5]



Section 169.750 - Restrictions on operation of juvenile detention facilities.

(1) Impose upon a detained juvenile for purposes of discipline or punishment any infliction of or threat of physical injury or pain, deliberate humiliation, physical restraint, withholding of meals, or isolation, or detention under conditions that violate the provisions of subsections (2) to (8) of this section or ORS 169.076 (7) to (11), (13) or (14) or 169.740;

(2) Use any physical force, other means of physical control or isolation upon a detained juvenile except as reasonably necessary and justified to prevent escape from the facility, physical injury to another person, to protect a detained juvenile from physical self-injury or to prevent destruction of property, or to effectuate the confinement of the juvenile in roomlock or isolation as provided for in ORS 169.090, 169.730 to 169.800, 419A.050 and 419A.052, and for only so long as it appears that the danger exists. A use of force or other physical means of control may not employ:

(a) The use of restraining devices for a purpose other than to prevent physical injury or escape, or, in any case, for a period in excess of six hours. However, the time during which a detained juvenile is being transported to another facility pursuant to court order shall not be counted within the six hours; or

(b) Isolation for a period in excess of six hours;

(3) Use roomlock except for the discipline and punishment of a detained juvenile for violation of a rule of conduct or behavior of the facility as provided for in ORS 169.076 (12) or for conduct that constitutes a crime under the laws of this state or that would justify physical force, control or isolation under subsection (2) of this section;

(4) Cause to be made an internal examination of a detained juvenile’s anus or vagina, except upon probable cause that contraband, as defined in ORS 162.135 (1), will be found upon such examination and then only by a physician licensed under ORS chapter 677, physician assistant licensed under ORS 677.505 to 677.525 or nurse licensed under ORS chapter 678;

(5)(a) Administer to any detained juvenile medication, except upon the informed consent of the juvenile or in the case of an imminent threat to the life of the juvenile or where the juvenile has a contagious or communicable disease that poses an imminent threat to the health of other persons in the facility. However, prescription medication may not be administered except upon a written prescription or written order by a physician licensed under ORS chapter 677, physician assistant licensed under ORS 677.505 to 677.525, nurse practitioner licensed under ORS 678.375 to 678.390 or dentist licensed under ORS chapter 679, and administered by a person authorized under ORS chapter 677, 678 or 679 to administer medication. Facility staff not otherwise authorized by law to administer medications may administer noninjectable medications in accordance with rules adopted by the Oregon State Board of Nursing pursuant to ORS 678.150 (8);

(b) Nonmedical personnel shall receive training for administering medications, including recognition of and response to drug reactions and unanticipated side effects, from the responsible physician, physician assistant or nurse and the official responsible for the facility. All personnel shall be responsible for administering the dosage medications according to orders and for recording the administrations of the dosage in a manner and on a form approved by the responsible physician, physician assistant or nurse practitioner; and

(c) Notwithstanding any other provision of law, medication may not be administered unless a physician, physician assistant licensed under ORS 677.505 to 677.525 or nurse licensed under ORS chapter 678 is either physically on the premises or readily available by telephone and within 30 minutes travel time of the patient;

(6) Administer to any detained juvenile any medication or medical procedure for purposes of experimentation;

(7) Discipline or punish any juvenile for conduct or behavior by roomlock, for a period in excess of 12 hours, or by denial of any privilege, regularly awarded other detained adults or juveniles, for more than one day, except after:

(a) Advising the juvenile in writing of the alleged offensive conduct or behavior;

(b) Providing the juvenile the opportunity to a hearing before a staff member who was not a witness to the alleged offensive conduct or behavior;

(c) Providing the juvenile the opportunity to produce witnesses and evidence and to cross-examine witnesses;

(d) Providing the detained juvenile the opportunity to testify, at the sole option of the juvenile; and

(e) A finding that the alleged conduct or behavior was proven by a preponderance of the evidence and that it violated a rule of conduct or behavior of the facility as provided for in ORS 169.076 (12) or constituted a crime under the laws of this state; and

(8) Detain juveniles with emotional disturbances, mental retardation or physical disabilities on the same charges and circumstances for which other juveniles would have been released or provided with another alternative.

[1981 c.869 §3; 1983 c.598 §1; 1993 c.33 §313; 1997 c.765 §1; 2007 c.70 §38; 2009 c.535 §32; 2014 c.45 §31]



Section 169.760 - Juvenile detention facilities to establish written policy.

(1) The admission and release of juveniles to and from the facility and proper notification of the juvenile’s parent, guardian or other person responsible for the juvenile;

(2) The use of physical restraints, physical force, chemical agents, internal searches and isolation of or upon a detained juvenile;

(3) A detained juvenile’s access to medical and dental treatment, education, counseling and exercise;

(4) Access to the facility by the public and news media;

(5) Access to reading materials for detained juveniles;

(6) Dress and groom code which will allow for individual identity of detained juveniles;

(7) Access to visitation and telephone calls for a detained juvenile with family and friends;

(8) Sanctions for violating rules of inmate conduct made pursuant to ORS 169.076 (12) and procedures for fact-finding and imposition of discipline or punishment; and

(9) Access to records and grievance procedures for complaints by the detained juvenile, the attorney of the detained juvenile, parent or guardian or other interested person as provided for in ORS 419A.255.

[1981 c.869 §5; 1993 c.33 §314]



Section 169.770 - Release of detained juvenile when detention facility violates standards.

[1981 c.869 §4; 1985 c.499 §8; 1985 c.618 §11; 1993 c.33 §315; 2001 c.480 §12]



Section 169.800 - Detention of juveniles before conviction and execution of sentence.

[1985 c.631 §3; 1993 c.33 §316; 1993 c.546 §120]



Section 169.810 - Assumption of duties by regional correctional facility constitutes assumption by public employer; rights of transferred employees.

(2) An employee who transfers from employment at a county or city jail to employment at a regional correctional facility operated by the county or city by which the employee has been employed shall be accorded the following rights:

(a) If a trial or probationary service period is required for employment at the county or city jail, the period of county or city employment of the employee shall apply to that requirement.

(b) An employee who transfers from employment at a county or city jail to employment at the regional correctional facility shall retain accumulated unused sick leave with pay and the accumulated unused vacation with pay to which the employee was entitled under county or city employment on the day before the transfer that are supported by written records of accumulation and use pursuant to a plan formally adopted and applicable to the employee under county or city employment.

(c) Notwithstanding any other provision of law applicable to a retirement system for county employees or city employees, an employee who transfers from employment at a county or city jail to employment at the regional correctional facility who was participating in a retirement system under county or city employment may elect, not later than the first day of the month following the month in which the employee transfers, to continue under the retirement system in which participating and not to become, if eligible, a member of another retirement system. The election shall be made in writing and shall be submitted to the regional correctional facility administrator, the Public Employees Retirement Board and the governing body of the counties and cities that operate the regional correctional facility.

(d) If an employee elects to continue under the retirement system in which participating under county or city employment, the employee shall continue to make required contributions to that system and the administration of the regional correctional facility shall make contributions on behalf of the employee required of an employer participating in that system.

(e) If an employee fails to elect to continue under the retirement system in which participating under county or city employment as provided in paragraph (c) of this subsection or was not participating in a retirement system under county or city employment, the employee shall become, if eligible, a member of the Public Employees Retirement System. If the employee is eligible to become a member of the Public Employees Retirement System, the period of continuous service of the employee under county or city employment immediately before the transfer of the employee shall apply to the six months’ service requirement of ORS 238.015, 238A.100 or 238A.300 (1).

(3) The county or city employment records, or a copy thereof, applicable to an employee transferred under subsection (2) of this section shall be provided by the person having custody of the records to the regional correctional facility administrator.

[1985 c.708 §8; 2003 c.733 §48; 2011 c.722 §20]









Volume : 05 - State Government, Government Procedures, Land Use

Chapter 171 - State Legislature

Section 171.010 - Time and place of holding regular legislative sessions.

[Amended by 2010 c.98 §1]



Section 171.015 - Emergency legislative sessions; procedure for determining legislators’ request for or refusal of emergency sessions; time and manner of convening sessions.

(2) Members of the Legislative Assembly may give notice of intent to invoke the provisions of subsection (1) of this section by filing written notice thereof with the Legislative Administrator. The notice shall be accompanied by a written statement giving justification of the need for a special session. The filing may be signed by more than one member of each house but must be signed by at least one member of each house.

(3) Upon receipt of a properly signed notice and statement described in subsection (2) of this section, the Legislative Administrator shall send to each member of the Legislative Assembly a form to be signed and returned by the member indicating whether the member requests a special session or does not so request. The form shall be as prescribed by the Legislative Administration Committee and shall contain the text of this section, the names of the members who filed the notice, and the text of the accompanying statement. The form shall be dated and shall bear the date 14 days later, computed as provided in subsection (7) of this section, by 5 p.m. on which date the form must be returned to the Secretary of the Senate or the Chief Clerk of the House of Representatives, respectively, or the person designated to serve in that capacity in order to be counted in determining whether the minimum requisite number of signatures requesting a special session has been obtained. The form sent to the members shall be sent by certified mail, addressee only, return receipt requested.

(4) The return of the signed form by a member to the Secretary of the Senate or the Chief Clerk of the House of Representatives or person designated to serve in that capacity constitutes an irrevocable request for or refusal of the special session requested by the members filing under subsection (2) of this section and described in the form.

(5) The Secretary of the Senate and the Chief Clerk of the House of Representatives, respectively, or the person designated to serve in that capacity shall verify the signatures in the return form and tally the requests and refusals, note the date and time of the receipt of each returned form. When each receives the requisite minimum number of signed forms agreeing to the special session from members of the house of which the person is an officer, each immediately shall notify the presiding officer of each house.

(6) Upon receiving notice from the Secretary of the Senate and the Chief Clerk of the House of Representatives or the person designated to serve in that capacity that the minimum requisite number of signed requests for a special session has been received and verified for both houses, the presiding officers jointly shall convene the Legislative Assembly into emergency session by joint proclamation, fixing the date thereof. The date must be within five days after receipt by the presiding officers of the notice from the Secretary of the Senate and Chief Clerk of the House of Representatives. The original of the proclamations shall be filed with the Secretary of State.

(7) The period of time for purposes of subsection (3) of this section shall be computed by excluding the first day and including the last day unless the last day falls on any legal holiday or on Saturday, in which case the last day is also excluded. The period of time for purposes of subsection (6) of this section shall be computed by beginning on the day after which the presiding officers receive the notice described in subsection (6) of this section and ending five days later, regardless of legal holidays or Saturdays.

[1977 c.689 §1]



Section 171.020



Section 171.021



Section 171.022 - Effective date for Act of Legislative Assembly.

[1999 c.1012 §1]



Section 171.023 - When member-elect may resign.

[1981 c.517 §1]



Section 171.025



Section 171.030



Section 171.031



Section 171.032



Section 171.033



Section 171.034



Section 171.035



Section 171.037

[1971 s.s. c.l §2; renumbered 188.230]



Section 171.038



Section 171.040



Section 171.041



Section 171.043



Section 171.046



Section 171.050



Section 171.051 - Filling vacancies in Legislative Assembly.

(a) The vacancy occurs during any session of the Legislative Assembly;

(b) The vacancy occurs in the office of a state Representative before the 61st day before the general election to be held during that term of office;

(c) The vacancy occurs in the office of a state Senator before the 61st day before the first general election to be held during that term of office;

(d) The vacancy occurs in the office of a state Senator at any time after the 62nd day before the first general election and before the 61st day before the second general election to be held during that term of office; or

(e) A special session of the Legislative Assembly will be convened before a successor to the office can be elected and qualified.

(2) The person appointed under the provisions of subsection (1) of this section shall be a citizen qualified to hold the office, an elector of the affected legislative district and a member of the same political party for at least 180 days before the date on which the vacancy occurred. The political affiliation of a person appointed under subsection (1) of this section shall be determined under ORS 236.100. The appointment shall be made by the county courts or boards of county commissioners of the affected counties pursuant to ORS 171.060 to 171.064. When the provisions of ORS 171.060 (1) are applicable, the appointment shall be made from a list of not fewer than three nor more than five nominees who have signed written statements indicating that they are willing to serve furnished by the Secretary of State. If fewer than three names of nominees are furnished, a list shall not be considered to have been submitted and the county courts or boards of county commissioners shall fill the vacancy. The vacancy must be filled by appointment within 30 days after its occurrence or not later than the time set for the convening of the special session described in subsection (1)(e) of this section when that is the basis for filling the vacancy.

(3) If the appointing authority required by this section to fill the vacancy does not do so within the time allowed, the Governor shall fill the vacancy by appointment within 10 days.

(4) Notwithstanding any appointment under the provisions of subsection (1)(c) of this section, when a vacancy occurs in the office of a state Senator before the 61st day before the first general election to be held during that term of office, the remaining two years of the term of office shall be filled by the electors of the affected legislative district at the first general election.

(5) Candidates for the remaining two years of the term of office of a state Senator under subsection (4) of this section shall be nominated as provided in ORS chapter 249 except as follows:

(a) A major political party, minor political party, assembly of electors or individual electors may select a nominee for any vacancy occurring before the 61st day before the first general election; and

(b) The Secretary of State shall accept certificates of nomination and notifications of nominees selected by party rule and filed with the secretary pursuant to a schedule for filing set by the Secretary of State but in any case not later than the 62nd day before the first general election.

(6) The remaining two years of the term of office of a state Senator under subsection (4) of this section will commence on the second Monday in January following the general election. Any appointment under the provisions of subsection (1)(c) of this section shall expire when a successor to the office is elected and qualified.

[1981 c.517 §3 (enacted in lieu of 171.050); 1985 c.771 §1; 1987 c.380 §1; 1989 c.207 §1; 1995 c.607 §59]



Section 171.060 - Procedure for filling vacancy by appointment.

(2) When any vacancy as is mentioned in ORS 171.051 exists in the office of Senator or Representative not affiliated with a major political party and that vacancy is to be filled by an appointing authority as provided in ORS 171.051, the Secretary of State forthwith shall notify the county courts or boards of county commissioners of the counties constituting the district in which the vacancy occurs of the vacancy and of the number of votes apportioned to each member of the county courts or boards of county commissioners under ORS 171.062 and 171.064. The Secretary of State shall set a time for a meeting of the county courts or boards of county commissioners and by rule shall establish procedures for the conduct of the meeting. If the district is composed of more than one county, the Secretary of State shall name a temporary chairperson and designate a meeting place within the district where the county courts or boards of county commissioners shall convene for the purpose of appointing a person to fill the vacancy.

(3) A written statement signed by a majority of those qualified to vote upon the filling of any vacancy naming the person selected to fill the vacancy and directed to the Secretary of State is conclusive evidence of the filling of the vacancy by the appointing authority named therein.

[Amended by 1955 c.211 §6; 1973 c.773 §2; 1975 c.779 §2; 1977 c.302 §1; 1985 c.771 §2; 1987 c.380 §2; 1989 c.207 §2; 1993 c.797 §17]



Section 171.062 - Filling vacancies in multicounty legislative districts.

(2) A major fraction of electors shall be a number greater than 500 but less than 1,000.

[Formerly 248.175]



Section 171.064 - Apportioning votes for filling vacancies in multicounty legislative districts.

[Formerly 248.180]



Section 171.068 - Procedure when vacancy filled after reapportionment.

(2) Each person nominated by a major political party to fill a vacancy in the Legislative Assembly occurring as described by ORS 171.051 in a district created by reapportionment must be registered to vote in the district from which the former Senator or Representative was elected and must have been a member of the same major political party at least 180 days before the date the vacancy to be filled occurred.

(3) This section shall apply only to a vacancy in the Legislative Assembly occurring after the primary election next following reapportionment and before a person has been elected and qualified to fill the vacancy.

[1983 c.25 §1; 1985 c.771 §3; 1987 c.267 §62; 1987 c.380 §3; 1993 c.797 §18; 1995 c.712 §81]



Section 171.070



Section 171.071



Section 171.072 - Salary of members and presiding officers; per diem allowance; expenses; tax status.

(a) One step below the maximum of Salary Range 1 in the Management Service Compensation Plan in the executive department as defined in ORS 174.112; or

(b) Seventeen percent of the salary of a Circuit Court Judge.

(2) The President of the Senate and the Speaker of the House of Representatives each shall receive for services, as additional salary, an amount equal to the salary allowed each of them as a member under subsection (1) of this section.

(3) A member of the Legislative Assembly shall receive, as an allowance for expenses not otherwise provided for, a per diem determined as provided in subsection (9) of this section for each day within the period that the Legislative Assembly is in session, to be paid with the salary provided for in subsection (1) of this section. Pursuant to procedures determined by the Legislative Administration Committee, a member may draw from an accrued allowance.

(4) A member of the Legislative Assembly shall receive, as an allowance for expenses incurred in the performance of official duties during periods when the legislature is not in session, $400 for each calendar month or part of a calendar month during those periods, to be paid monthly, and subject to approval of the President of the Senate or Speaker of the House of Representatives, mileage expenses and a per diem determined as provided in subsection (9) of this section for each day a member is engaged in the business of legislative interim and statutory committees, including advisory committees and subcommittees of advisory committees, and task forces and for each day a member serves on interstate bodies, advisory committees and other entities on which the member serves ex officio, whether or not the entity is a legislative one.

(5) In addition to the mileage and per diem expense payments provided by this section, a member of the Legislative Assembly may receive reimbursement for actual and necessary expenses, subject to approval by the President of the Senate or Speaker of the House of Representatives, for legislative business outside of the state.

(6) The President of the Senate and the Speaker of the House of Representatives may delegate to the chairpersons of interim and statutory committees and task forces the approval authority granted to the President and the Speaker by subsection (4) of this section, with respect to expenses incurred in attending any meeting of a particular committee or task force.

(7) Amounts received under subsections (3) to (5) of this section are excluded from gross income and expenditures of the amounts are excluded in computing deductions for purposes of ORS chapter 316. If there is attached to the personal income return a schedule of all ordinary and necessary business expenses paid during the tax year as a member of the Legislative Assembly, a deduction may be claimed on the return for legislative expenses paid in excess of the amounts received under subsections (3) to (5) of this section. Expenses of members of the Legislative Assembly who are reimbursed by the state for actual expenses for meals and lodging associated with state travel for the same period during which a legislator receives per diem are subject to state income tax.

(8) For periods when the Legislative Assembly is not in session, the Legislative Administration Committee shall provide for a telephone and an expense allowance for members of the Legislative Assembly that is in addition to the amount allowed under subsection (4) of this section. In determining the amount of allowance for members, the committee shall consider the geographic area of the member’s district. The additional allowance shall reflect travel expenses necessary to communicate in districts of varying sizes.

(9) The per diem allowance referred to in subsections (3) and (4) of this section shall be the amount fixed for per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from gross income without itemization.

[1963 c.1 §1; 1967 c.66 §1; 1967 c.246 §1; 1971 c.465 §1; 1973 c.250 §1; 1975 c.530 §1; 1977 c.896 §1; 1979 c.557 §1; 1979 c.635 §7; 1981 c.517 §13; 1985 c.782 §3; 1987 c.879 §1; 1989 c.977 §7; 1995 c.658 §86; 1999 c.181 §1; 2003 c.516 §§1,2; 2007 c.912 §§5,5b; 2009 c.899 §6]

Note: The amendments to 171.072 by section 1, chapter 578, Oregon Laws 2013, apply to salaries established for biennia beginning on or after July 1, 2017. See section 4, chapter 578, Oregon Laws 2013, as amended by section 5, chapter 840, Oregon Laws 2015. The text that applies to salaries established for biennia beginning on or after July 1, 2017, is set forth for the user’s convenience.
(1) A member of the Legislative Assembly shall receive for services an annual salary determined as provided under ORS 292.907 to 292.930.

(2) The President of the Senate and the Speaker of the House of Representatives each shall receive for services, as additional salary, an amount equal to the salary allowed each of them as a member under subsection (1) of this section.

(3) A member of the Legislative Assembly shall receive, as an allowance for expenses not otherwise provided for, a per diem determined as provided in subsection (9) of this section for each day within the period that the Legislative Assembly is in session, to be paid with the salary provided for in subsection (1) of this section. Pursuant to procedures determined by the Legislative Administration Committee, a member may draw from an accrued allowance.

(4) A member of the Legislative Assembly shall receive, as an allowance for expenses incurred in the performance of official duties during periods when the legislature is not in session, $400 for each calendar month or part of a calendar month during those periods, to be paid monthly, and subject to approval of the President of the Senate or Speaker of the House of Representatives, mileage expenses and a per diem determined as provided in subsection (9) of this section for each day a member is engaged in the business of legislative interim and statutory committees, including advisory committees and subcommittees of advisory committees, and task forces and for each day a member serves on interstate bodies, advisory committees and other entities on which the member serves ex officio, whether or not the entity is a legislative one.

(5) In addition to the mileage and per diem expense payments provided by this section, a member of the Legislative Assembly may receive reimbursement for actual and necessary expenses, subject to approval by the President of the Senate or Speaker of the House of Representatives, for legislative business outside of the state.

(6) The President of the Senate and the Speaker of the House of Representatives may delegate to the chairpersons of interim and statutory committees and task forces the approval authority granted to the President and the Speaker by subsection (4) of this section, with respect to expenses incurred in attending any meeting of a particular committee or task force.

(7) Amounts received under subsections (3) to (5) of this section are excluded from gross income and expenditures of the amounts are excluded in computing deductions for purposes of ORS chapter 316. If there is attached to the personal income return a schedule of all ordinary and necessary business expenses paid during the tax year as a member of the Legislative Assembly, a deduction may be claimed on the return for legislative expenses paid in excess of the amounts received under subsections (3) to (5) of this section. Expenses of members of the Legislative Assembly who are reimbursed by the state for actual expenses for meals and lodging associated with state travel for the same period during which a legislator receives per diem are subject to state income tax.

(8) For periods when the Legislative Assembly is not in session, the Legislative Administration Committee shall provide for a telephone and an expense allowance for members of the Legislative Assembly that is in addition to the amount allowed under subsection (4) of this section. In determining the amount of allowance for members, the committee shall consider the geographic area of the member’s district. The additional allowance shall reflect travel expenses necessary to communicate in districts of varying sizes.

(9) The per diem allowance referred to in subsections (3) and (4) of this section shall be the amount fixed for per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from gross income without itemization.



Section 171.074



Section 171.075



Section 171.076



Section 171.077



Section 171.078



Section 171.080



Section 171.090



Section 171.092



Section 171.100

[Renumbered 171.135]



Section 171.110



Section 171.113 - Use of state provided telephones.

[1987 c.879 §25]



Section 171.115 - Revolving fund; warrants.

(2) All claims for reimbursement of advances paid from the revolving fund are subject to approval by the Legislative Administrator. When such claims have been approved, a warrant covering them shall be drawn in favor of the Legislative Assembly, charged against the appropriate funds and accounts, and used to reimburse the revolving fund.

[1987 c.867 §3]



Section 171.117 - Lounge Revolving Account.

[1995 c.408 §7; reenacted by 1997 c.688 §7]



Section 171.120 - Purpose of ORS 171.120 to 171.125; unlawful employment practices.

(2) As a part of the public policy to encourage public service, an employer may not discharge or threaten to discharge, intimidate or coerce any employee by reason of the employee’s service or scheduled service as a member or prospective member of the Legislative Assembly.

(3) The member or prospective member may not be subject to discipline or harassment or placed at any employment disadvantage as a consequence of the leave of absence. It is an unlawful employment practice under ORS chapter 659A for a member or prospective member to be subject to discipline or harassment or placed at any employment disadvantage as a consequence of any leave of absence related to regular or special session attendance or duties. A member or prospective member may file a complaint with the Commissioner of the Bureau of Labor and Industries under ORS 659A.820, or a civil action under ORS 659A.885, alleging violation of this subsection.

[1957 c.549 §1; 1989 c.1066 §2; 1991 c.454 §1; 2001 c.621 §69; 2005 c.199 §2]



Section 171.122 - Rights and benefits of legislators and prospective legislators in relation to their regular employment.

(2) A member or prospective member of the Legislative Assembly shall give notice to the employer when the leave of absence described in subsection (1) of this section is anticipated or is to be taken:

(a) At least 30 days before a regular session; and

(b) As soon as it is reasonably apparent that a special or emergency session is to be called.

(3) The regular employment position of a member or prospective member on leave of absence under this section shall only be deemed vacant for the period of such leave of absence, and the member or prospective member shall not be subject to removal or discharge from such position as a consequence of such leave of absence.

(4) Upon the termination of the leave of absence of the member or prospective member under this section, a member or prospective member shall be restored to the regular employment position the member or prospective member held immediately prior to the first day of the leave of absence if such position still exists, or, if such position does not still exist, to as similar a position as possible, without loss of seniority, the right to participate in insurance or any other employment benefits, other than wages for services not rendered during the leave of absence, as a consequence of the leave of absence of the member or prospective member. Such seniority, right to participate in insurance or other employment benefits shall continue to accumulate during the leave of absence as though the member or prospective member had continued in employment continuously in the regular employment position the member or prospective member held immediately prior to the first day of the leave of absence of the member or prospective member.

(5) This section is not applicable if:

(a) The member or prospective member was employed by the employer for a period of less than 90 days immediately prior to the first day of the leave of absence.

(b) The circumstances of the employer have so changed during the leave of absence of the member or prospective member as to make restoration of the member or prospective member to employment impossible or unreasonable.

(c) The member or prospective member fails to apply for restoration to employment within:

(A) Fifteen days after adjournment sine die of the Legislative Assembly following a regular session; or

(B) If the leave was for a lesser period for another legislative assignment, five days after the assignment is completed.

(d) The regular employment position of the member or prospective member immediately prior to the first day of the leave of absence or the character, terms, conditions or activities of such position are incompatible under the Constitution and laws of this state with the office of member of the Legislative Assembly.

(e) Employment is on a temporary basis.

(f) The employer employs fewer than 10 persons immediately prior to the first day of the leave of absence.

(6) As used in this section, "prospective member" means a person who is certified or appointed to serve in the Legislative Assembly but who has not taken the oath of office.

[1957 c.549 §2; 1989 c.1066 §1; 1991 c.454 §2]



Section 171.125 - Proceeding to require compliance with ORS 171.120 and 171.122.

(2) If any employer fails to comply with ORS 171.120 and 171.122, the member or prospective member may bring an action under ORS chapter 659A employing counsel of the member’s or prospective member’s own choosing.

[1957 c.549 §3; 1989 c.1066 §3; 1991 c.454 §3; 2001 c.621 §70]



Section 171.127 - When proposed measure to bear name of person other than member requesting introduction; statement of chief sponsor.

(2) Each proposed legislative measure shall bear a statement signed by the chief sponsor thereof, stating that all agencies, organizations and persons that have formally requested the measure are named thereon.

[1975 c.783 §§1,2; 1981 c.517 §14; 1999 c.1074 §6]



Section 171.130 - Presession filing of proposed measures; printing and distribution.

(a) Members who will serve in the session and members-elect.

(b) Interim and statutory committees of the Legislative Assembly.

(2) On or before December 15 of an even-numbered year, or at any time in advance of a special session as may be fixed by joint rules of both houses of the Legislative Assembly, the following may file a proposed legislative measure with the Legislative Counsel:

(a) The Oregon Department of Administrative Services, to implement the fiscal recommendations of the Governor contained in the budget report of the Governor.

(b) The person who will serve as Governor during the session.

(c) The Secretary of State, the State Treasurer, the Attorney General and the Commissioner of the Bureau of Labor and Industries.

(d) The Judicial Department.

(3) Notwithstanding subsection (2) of this section, a statewide elected official who initially assumes office in January of an odd-numbered year may submit proposed measures for introduction by members or committees of the Legislative Assembly until the calendar day designated by rules of either house of the Legislative Assembly. The exemption granted by this subsection to a newly elected Governor does not apply to state agencies in the executive branch.

(4) On or before December 15 of an even-numbered year, a state agency may file a proposed legislative measure with the Legislative Counsel through a member or committee of the Legislative Assembly.

(5) The Legislative Counsel shall order each measure filed pursuant to subsections (1) to (4) of this section prepared for printing and may order the measure printed. If the person filing a measure specifically requests in writing that the measure be made available for distribution, the Legislative Counsel shall order the measure printed and shall make copies of the printed measure available for distribution before the beginning of the session to members and members-elect and to others upon request.

(6) Copies of all measures filed and prepared for printing or printed pursuant to this section shall be forwarded by the Legislative Counsel to the chief clerk of the house designated by the person filing the measure for introduction.

(7) The costs of carrying out this section shall be paid out of the money appropriated for the expenses of that session of the Legislative Assembly for which the measure is to be printed.

(8) The Legislative Counsel Committee may adopt rules or policies to accomplish the purpose of this section.

(9) This section does not affect any law or any rule of the Legislative Assembly or either house thereof relating to the introduction of legislative measures.

[1961 c.167 §17; 1969 c.374 §1; 1971 c.638 §1; 1981 c.517 §15; 1999 c.1074 §1; 2001 c.45 §1; 2011 c.545 §1; 2011 c.731 §4]



Section 171.132



Section 171.133 - Approval of Governor required for state agency measure introduction.

(2) As used in ORS 171.130 and this section, "state agency" means every state agency whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees;

(b) The Public Defense Services Commission; and

(c) The Secretary of State, the State Treasurer, the Attorney General and the Commissioner of the Bureau of Labor and Industries.

[1979 c.237 §3; 1999 c.1074 §5; 2003 c.449 §25; 2011 c.731 §5]



Section 171.134 - Readability test for legislative digests and summaries.

[1979 c.270 §1]



Section 171.135



Section 171.136 - Supplies and equipment.

(2) Unless otherwise directed by joint resolution, the Legislative Administrator shall cause to be forwarded to each member of the Legislative Assembly all materials furnished to them by statute, rule or resolution that do not remain the property of the state and that are left by the member with the Legislative Administrator to be so forwarded at the close of each regular or special session of the Legislative Assembly. The member shall designate the address to which the materials are to be forwarded.

(3) The expenses incurred in carrying out the provisions of this section shall be paid out of the appropriation for the expenses of that session of the Legislative Assembly for which the services were performed or the supplies provided.

[1981 c.517 §5 (enacted in lieu of 171.135 and 171.140)]



Section 171.137



Section 171.140



Section 171.180 - State policy governing election dates.

[1979 c.316 §1]



Section 171.185 - Dates for legislatively prescribed elections; emergency election.

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(2) An election may be held on a date other than that provided in subsection (1) of this section, if the Legislative Assembly by resolution or Act finds that an election sooner than the next available election date is required on a measure to finance repairs to property damaged by fire, vandalism or a natural disaster.

[1979 c.316 §2; 1981 c.639 §1; 1987 c.267 §63; 1989 c.923 §3; 1991 c.71 §1; 1993 c.713 §50; 1995 c.712 §112]



Section 171.200 - "Publications" defined for ORS 171.206.

(1) Bills, resolutions and memorials and amendments thereto.

(2) Reports of statutory, standing, special or interim legislative committees.

(3) Periodic legislative calendars and periodic journals, if any of these are published.

(4) Reports of witnesses who appear before legislative committees, setting forth the name of each witness, the measure concerning which the witness provides testimony and the entity, if any, that the witness represents or is affiliated with.

(5) Other documents or papers which the Legislative Assembly, or either house thereof, orders printed.

[1961 c.167 §18; 1965 c.424 §4; 2011 c.175 §1]



Section 171.205



Section 171.206 - Legislative publications; distribution; form and number; charges; disposition; reports of witnesses.

(2) Unless otherwise directed by joint resolution and except as otherwise provided by law, the Legislative Administrator may cause to be distributed the publications of the Legislative Assembly among such state officers, departments and agencies, public officers and state institutions of higher learning as the Legislative Administration Committee determines necessary for their requirements. Each house shall receive from the Legislative Administrator such number of publications as it deems necessary.

(3) The Legislative Administrator shall make public documents available to the State Librarian for distribution to depository libraries as required by ORS 357.090.

(4) Unless otherwise directed by joint resolution, the Legislative Administration Committee shall determine the form, number and distribution of and charges for, if any, the materials referred to in subsection (1) of this section. In determining charges, the committee shall take into account the cost of publishing and distributing copies other than those it distributes under subsections (2) and (3) of this section.

(5) All moneys received under subsection (4) of this section are continuously appropriated to the Legislative Administration Committee for its actual costs incurred in publishing and distributing the copies for which it charges a fee.

(6) The Legislative Administration Committee may order the disposition of legislative publications that in its judgment are no longer of value to the state.

(7) The reports of witnesses described in ORS 171.200 (4) shall be posted on the legislative website in an arrangement that allows a member of the public to view a legislative measure and the list of witnesses who have testified in relation to the measure.

[1981 c.517 §7 (enacted in lieu of 171.205, 171.211, 171.215 and 171.625); 1991 c.842 §6; 2005 c.33 §7; 2005 c.755 §1; 2011 c.175 §2]



Section 171.210



Section 171.211



Section 171.215



Section 171.218



Section 171.220



Section 171.222



Section 171.225



Section 171.226



Section 171.230



Section 171.235



Section 171.236 - Advance sheets; session laws; publication; distribution; form and number; charges; disposition.

(2) The Legislative Counsel Committee shall determine the form, number and distribution of and charges for, if any, the publications referred to in subsection (1) of this section and may perform other functions necessary for the publication and distribution thereof.

(3) The Legislative Counsel shall provide sufficient copies of the publications prepared under this section to the Legislative Administrator for distribution in accordance with ORS 171.206 (2).

(4) The Legislative Counsel Committee may order the disposition of any publications referred to in this section which in its judgment are no longer of value to the state.

[1981 c.517 §9 (enacted in lieu of 171.225 and 171.235)]



Section 171.240



Section 171.245 - Legislative Publications Account.

(2) Disbursements of moneys from the Legislative Publications Account shall be approved by either of the presiding officers of the Legislative Assembly; but the presiding officers may jointly designate an individual to approve disbursements from the account. A statement designating the individual, together with a sample of the individual’s signature, shall be filed as provided in ORS 293.335.

[1965 c.424 §3; 1969 c.174 §2; 1981 c.517 §16; 1999 c.117 §9]



Section 171.250



Section 171.255 - Evidentiary status of published session laws.

[1965 c.424 §2; 1981 c.517 §17]



Section 171.260



Section 171.270 - Legislative materials furnished public officers without charge are public property.

[Amended by 1969 c.174 §3; 1981 c.517 §18]



Section 171.272



Section 171.275 - Oregon Revised Statutes; committee policy; charges.

(2) Each biennium, the Legislative Counsel shall solicit bids for the printing of the Oregon Revised Statutes.

(3) The Legislative Counsel Committee shall establish policies for the revision, clarification, classification, arrangement, codification, annotation, indexing, printing, binding, publication, copyrighting, sale and distribution of the publications referred to in subsection (1) of this section.

(4) The Legislative Counsel Committee shall establish the charges necessary to recover the costs of publishing the materials sold and distributed under this section.

[1981 c.517 §11 (enacted in lieu of 173.150); 2003 c.207 §1; 2009 c.554 §1]



Section 171.280



Section 171.285 - Legislative Counsel certificate.

(2) Any edition, part or supplement certified as provided in subsection (1) of this section shall constitute prima facie evidence of the law in all courts and proceedings, and any section in such edition, part or supplement may be amended or repealed by amending or repealing such section of the edition, part or supplement without reference to the legislative Act from which it was derived. No compilation of the statute laws of Oregon not bearing such certificate, or a similar certificate of the Reviser of Statutes, shall be admissible as evidence of the law in any court or proceeding.

[Formerly 173.170; 1983 c.740 §37]



Section 171.295 - Preservation and use of ORS medium.

(2) The committee may permit the use of the medium or material printed from the medium for the production of pamphlets of particular portions of the statutes requested by any public agency, under the terms and conditions that the committee considers reasonable.

[Formerly 173.180; 2003 c.207 §2]



Section 171.305 - ORS Revolving Account.

(2) There shall also be deposited to the credit of the ORS Revolving Account any moneys received through the sale of a medium of publication belonging to the Legislative Counsel Committee or any moneys received by the committee in connection with the use of a medium, or material printed with a medium pursuant to ORS 171.295.

(3) The Legislative Counsel Committee, from time to time, may cause to be transferred from the ORS Revolving Account to the General Fund the moneys that the committee considers unnecessary for use in publishing and distributing future editions or publications.

(4) Any unexpended and unobligated balance in the ORS Revolving Account in excess of $500,000 as of July 1 of any odd-numbered year, as certified by the Legislative Counsel, shall be transferred from the account to the General Fund to be available for general governmental expenditures.

[Formerly 173.250; 1983 c.178 §4; 1991 c.579 §1; 2003 c.207 §3; 2011 c.630 §81]



Section 171.315 - Distribution of ORS.

(a) For each member of the Legislative Assembly.

(b) For each judgeship, the salary of which is paid by the state.

(2)(a) The costs of providing sets to members of the Legislative Assembly shall be paid from the appropriations made for the payment of the expenses of the Legislative Assembly. The Legislative Counsel shall provide the sets to the Legislative Administrator.

(b) The costs of providing sets pursuant to subsection (1)(b) of this section shall be paid from the state appropriations made for the payment of the expenses of the various judgeships.

[Formerly 173.152; 2003 c.207 §4]



Section 171.325 - Certified copy of statute or rule of civil procedure published in Oregon Revised Statutes; form; fee.

(a) A copy of any statute of this state published in the Oregon Revised Statutes.

(b) A copy of any rule contained in the Oregon Rules of Civil Procedure and published in the Oregon Revised Statutes.

(2) The certification of the Secretary of State shall state that the statute or rule was published in the Oregon Revised Statutes and shall specify the edition of the Oregon Revised Statutes in which the statute or rule appeared.

(3) The Secretary of State may charge a fee for the cost of reproducing and certifying a copy of a statute or rule requested under this section.

[1983 c.245 §1]



Section 171.405 - Binding original enrolled laws and joint resolutions.

[Formerly 171.220; 1971 c.638 §3]



Section 171.407 - Sound recordings of legislative proceedings; public access.

(2) The sound recordings required under subsection (1) of this section are part of the legislative records of the Legislative Assembly or committee and shall be subject to the provisions of ORS 171.410 to 171.430.

(3) Except as provided in ORS 171.425, the State Archivist shall not loan any sound recording required under subsection (1) of this section, but may arrange to have such recordings copied in an appropriate manner and may make a reasonable charge therefor.

[1973 c.555 §1]



Section 171.410 - "Legislative record" defined for ORS 171.410 to 171.430.

[1961 c.150 §1; 1981 c.517 §19]



Section 171.415 - Delivery to Legislative Administration Committee; exception.

(2) The chairperson, member or employee of a legislative interim committee responsible for maintaining the legislative records of that committee shall, within 10 days after the committee ceases to function or before January 1 next preceding the beginning of an odd-numbered year regular session of the Legislative Assembly, whichever is earlier, deliver all such legislative records to the Legislative Administration Committee.

(3) This section does not apply to the records of the Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee or the Joint Committee on Ways and Means.

[1961 c.150 §2; 1969 c.620 §10; 1973 c.555 §4; 1981 c.517 §20; 2011 c.545 §4]



Section 171.420 - Classification and arrangement; delivery to State Archivist.

[1961 c.150 §3; 1969 c.620 §11]



Section 171.425 - Borrowing by certain legislative personnel.

[1961 c.150 §4; 1969 c.620 §12; 1975 c.789 §6]



Section 171.427 - Schedule for retention, destruction or disposition of records.

[1973 c.555 §3]



Section 171.430 - Disposal by certain committees; sound recordings by certain committees.

(2) The Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee and the Joint Committee on Ways and Means shall cause sound recordings of its hearings or meetings to be retained, or if not retained, to be delivered to the State Archivist. The archivist shall be official custodian of the sound recordings so delivered.

[1961 c.150 §6; 1969 c.620 §13; 1973 c.555 §5]



Section 171.450 - Legislative intent.

(1) By establishing a procedure to examine complaints about election conduct of members or members-elect of the Legislative Assembly; and

(2) By assisting the Legislative Assembly in carrying out its constitutional duties to judge of the election, qualifications and returns of its own members.

[1985 c.693 §1]



Section 171.455 - Complaint of elector; content.

(2) The complaint shall be specific in its allegations. If the complaint pertains to campaign publications or material, a copy of the material shall be filed with the complaint. If the charge is incapable of such documentation, the affidavits of at least two persons who witnessed the conduct that is subject of the complaint shall be attached. Each affidavit shall contain the name and address of the affiant and a detailed statement describing the conduct that is the subject of the complaint.

[1985 c.693 §2]



Section 171.460 - Secretary of State to conduct investigation; findings; report.

(2) Upon a finding of probable cause, the Secretary of State shall report the finding to the Secretary of the Senate or Chief Clerk of the House of Representatives, as appropriate, at least five days prior to the convening of the odd-numbered year regular session of the Legislative Assembly.

(3) The findings under this section are a public record available for public inspection.

(4) Action under this section is in addition to and not in lieu of action under ORS 260.345.

[1985 c.693 §3; 2011 c.545 §71]



Section 171.465 - Credentials committee; appointment; duties.

[1985 c.693 §4]



Section 171.505 - Administering oaths to witnesses.

[Formerly 171.075]



Section 171.510 - Legislative process to compel attendance and production of papers; service.

(2) Process may be served by a sergeant-at-arms of either house when the Legislative Assembly is in session or by a person authorized to serve summons and in the manner prescribed for the service of a summons upon a defendant in a civil action in a circuit court. The process shall be returned to the authority issuing it within 10 days after its delivery to the person for service, with proof of service as for summons or that the person cannot be found. When served outside of the county in which the process originated, the process may be returned by mail. The person to whom the process is delivered shall indorse thereon the date of delivery.

[Formerly 171.076; 1973 c.827 §21; 1977 c.877 §16; 1979 c.284 §117]



Section 171.515 - Reimbursement of witnesses appearing under legislative process.

(a) Before the Senate or House of Representatives, or a standing, special or statutory committee of either or both, or a subcommittee thereof, except as provided in paragraph (b) of this subsection, shall be reimbursed from funds appropriated for the expenses of that session of the Legislative Assembly during which the witnesses appear.

(b) Before the Legislative Counsel Committee, the Emergency Board, the Joint Committee on Ways and Means or an interim committee, or a subcommittee thereof, shall be reimbursed from funds appropriated for the expenses of the committee or subcommittee before which the witnesses appear.

(2) The amount of reimbursement payable to a witness under subsection (1) of this section shall not exceed the fees and mileage provided for witnesses in ORS 44.415 (2). All claims for reimbursement are subject to the approval of the Legislative Fiscal Officer.

[1961 c.167 §11; 1981 c.892 §91a; 1989 c.980 §9]



Section 171.520 - Reporting violations of ORS 171.510.

(2) If the Legislative Assembly is not in session, a statement of facts constituting such failure may be filed with the President of the Senate or the Speaker of the House of Representatives. The President of the Senate or the Speaker of the House of Representatives, as the case may be, shall certify the statement of facts to the district attorney for the county in which the offense occurred, who shall take appropriate action.

[Formerly 171.077]



Section 171.522 - Judicial enforcement of legislative process; order; service.

(2) The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the demand or request of the house or committee within three days after service of the order, or within such further time as the court may grant, or to justify the failure within that time.

(3) The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service is required to confer jurisdiction upon the court. Failure to obey an order issued by the court under this section is contempt of court.

(4) This section does not affect the exercise of the powers of either house under section 16, Article IV, Oregon Constitution.

[1965 c.294 §1]



Section 171.525 - Immunities of witness before legislative committee.

[Formerly 171.078]



Section 171.530 - Privilege of witness before legislative committee.

(2) As used in this section, "legislative committee" means a statutory, standing, special or interim committee of either or both houses, including a legislative task force, established by rule of either or both houses, by resolution or by law and whether or not all members of the legislative committee are also members of the Legislative Assembly.

[1987 c.797 §1]



Section 171.535



Section 171.540



Section 171.545



Section 171.550



Section 171.551



Section 171.553



Section 171.555 - Joint Committee on Ways and Means.

(2) The cochairs of the Joint Committee on Ways and Means are authorized to cause to be investigated, either through the whole of the committee or by a selected subcommittee, any complaints about the management or conduct of any of the state institutions, departments, officers or activities for the support of which state money has been appropriated, or for which appropriations may hereafter be made.

(3) The Joint Committee on Ways and Means may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(4) Action by the Joint Committee on Ways and Means requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

[Formerly 171.080; 1977 c.891 §1; 1981 c.2 §1; 2007 c.790 §1]



Section 171.557 - State budget policy.

(a) Effective policy decisions can be made;

(b) Line items in agency budgets can be identified by program function;

(c) Decisions to increase or decrease agency budgets can be made with knowledge as to policy and programmatic impact; and

(d) A more objective comparison can be made to the Governor’s budget.

(2) The Legislative Assembly also finds that the goal of the legislative budgeting process is to afford members a thorough understanding of:

(a) The policies of state government regarding the definition and delivery of state services;

(b) What program functions are necessary to state operations and the cost of these functions; and

(c) The means whereby these policies and programs are administered.

(3) The goal of the Legislative Assembly is to decide, as a body, which policies and programs are necessary to discharge its public responsibilities. Consequently, the Legislative Assembly finds that there is a need to examine the legislative budgeting process so that:

(a) Policy decisions are made by the Legislative Assembly as a whole;

(b) Program functions are more closely identified with line items in agency budgets;

(c) Funding options and priorities are defined in terms of policies; and

(d) Legislative budgeting identifies programs which are necessary in terms of policies and state responsibilities, as opposed to the need to maintain existing program activities.

[1989 c.652 §1]



Section 171.559 - Duty of Joint Committee on Ways and Means.

[1989 c.652 §2; 2009 c.11 §14]



Section 171.560



Section 171.562 - Procedures for confirmation.

[1981 c.4 §1; enacted in lieu of 171.560]



Section 171.565 - Vote required for confirmation; interim Senate meetings.

(2) The name of the individual to be appointed or reappointed shall be submitted to the Senate by the Governor. The Senate shall take up the question of confirmation as soon after the convening of a regular or special session as is appropriate or upon a convening of the Senate to carry out its duties under section 4, Article III of the Oregon Constitution. The question of confirmation may be referred to committee or it may be acted upon without such referral.

(3) Members of the Senate convened to carry out duties of the Senate under section 4, Article III of the Oregon Constitution, shall be considered in attendance at a meeting of an interim committee during the period of convening for purposes of ORS 171.072.

(4) If the name of an individual to be appointed or reappointed submitted by the Governor is not acted upon during the term of the Legislative Assembly to which it is submitted, the name may be resubmitted to the subsequent term by the Governor on or after the date the Legislative Assembly convenes in the subsequent regular session.

[1981 c.4 §2; enacted in lieu of 171.570; 1985 c.35 §1]



Section 171.570



Section 171.572



Section 171.575 - Oversight over state compensation and classification system.

[1989 c.975 §1]



Section 171.580 - Joint Legislative Audit Committee.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof and in the interim between sessions.

(3) The term of a member shall expire upon the date of the convening of the odd-numbered year regular session of the Legislative Assembly next following the commencement of the member’s term. When a vacancy occurs in the membership of the committee in the interim between odd-numbered year regular sessions, until such vacancy is filled, the membership of the committee shall be considered not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

(4) Members of the committee shall receive an amount equal to that authorized under ORS 171.072 from funds appropriated to the Legislative Assembly for each day spent in the performance of their duties as members of the committee or any subcommittee thereof in lieu of reimbursement for in-state travel expenses. However, when engaged in out-of-state travel, members shall be entitled to receive their actual and necessary expenses therefor in lieu of the amount authorized by this subsection. Payment shall be made from funds appropriated to the Legislative Assembly.

(5) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(7) The Legislative Fiscal Office shall furnish to the committee such services of personnel and such other facilities as are necessary to enable the committee to carry out its functions as directed by law, with such assistance as the Division of Audits and Oregon Department of Administrative Services can provide.

[1989 c.128 §1; 1997 c.331 §1; 1999 c.59 §34; 1999 c.567 §1; 2007 c.790 §6; 2011 c.545 §5]



Section 171.585 - Duties of committee.

(1) Review all audits and make recommendations for change or remediation by the agency or other organization under review to the Emergency Board or to the Joint Interim Committee on Ways and Means, the Joint Committee on Ways and Means and other persons receiving the audit report under ORS 192.245.

(2) Accept requests for performance and program audits from individual legislators, legislative committees, the Division of Audits, the Budget and Management Division and the Legislative Fiscal Office.

(3) In conjunction with the Director of the Division of Audits, set priorities on the basis of risk assessment for performance and program audits and program evaluations.

(4) With the advice and assistance of the Legislative Fiscal Officer, the Administrator of the Budget and Management Division and the Director of the Division of Audits, determine the type of audit, evaluation or review utilizing criteria to include but not be limited to the nature and scope of the task, the time frame involved, necessary professional guidelines, economy, efficiency, cost and cost responsibility.

(5) Not later than 12 months after the issuance of an audit report, review the actions of an agency or other government organization for compliance with the recommendations of the audit report.

(6) Assign tasks to the Legislative Fiscal Office, the Budget and Management Division, the Division of Audits or a special task force.

(7) Review state agency performance measures and make recommendations for change.

[1989 c.128 §2; 1997 c.847 §3; 2005 c.837 §19; 2012 c.107 §5]



Section 171.590 - Cooperation of state agencies.

(2) The Emergency Board shall make funds available to the Division of Audits to reimburse it for expenses incurred under this section for a performance audit.

[1989 c.128 §3]



Section 171.595



Section 171.600



Section 171.605 - Construction of ORS 171.605 to 171.635.

(2) The Legislative Assembly intends that no provision of any joint resolution creating an interim committee be construed to supersede any provision of ORS 171.610 to 171.620, whether by implication or otherwise, unless the joint resolution specifically provides that its provision supersedes as to the particular interim committee that it creates.

[1961 c.167 §1]



Section 171.610 - Functions.

(1) Make studies of and inquiries into any subject of assistance to the Legislative Assembly, or either house thereof, in exercising its legislative authority.

(2) Report information of assistance to the Legislative Assembly, or either house thereof, in exercising its legislative authority.

(3) Prepare and submit recommendations, which may include proposed legislative measures, to the Legislative Assembly.

[1961 c.167 §2]



Section 171.615 - Periods during which committees function.

(2) Notwithstanding subsection (1) of this section, the activities of an interim committee are suspended during the period beginning at the convening of the even-numbered year regular session of the Legislative Assembly and ending at the adjournment sine die of that session.

[1961 c.167 §4; 2011 c.545 §6]



Section 171.620 - Powers.

(1) Perform such acts as the committee finds necessary to carry out its powers and the purposes expressed in the joint resolution creating it.

(2) Select its officers and adopt such rules for its organization and proceedings as the committee considers convenient to exercise its powers and accomplish its purposes.

(3) Hold meetings at such times and places, whether within or without this state, as the committee considers expedient.

(4) Use advisory committees or subcommittees, the members to be appointed by the chairperson of the interim committee subject to approval by a majority of the members of the interim committee. The advisory committees or subcommittees may include individuals other than members of the Legislative Assembly.

(5) Reimburse members of advisory committees or subcommittees who are not members of the Legislative Assembly for their actual and necessary travel and other expenses incurred in the performance of their duties.

[1961 c.167 §5; 1975 c.530 §2]



Section 171.625



Section 171.630 - Vacancies; appointment of alternates by presiding officers.

(2) For the purposes of this section, a member of an interim committee appointed in the capacity of the member as a member of the Legislative Assembly ceases to be a member of the interim committee:

(a) If the member ceases to be a member of the Legislative Assembly.

(b) If the member is presiding officer of either house of the Legislative Assembly and the member, as presiding officer, serves as Governor during the Governor’s temporary inability to discharge the duties of the office of the Governor.

(3) A presiding officer of either house of the Legislative Assembly who is a member of an interim committee may, except when serving as Governor, from time to time designate an alternate from among the members of the house of the presiding officer to exercise the powers of the presiding officer as a member of the committee.

[1961 c.167 §7; 2001 c.31 §1]



Section 171.635 - Appointment of nonlegislators.

[1961 c.167 §3]



Section 171.640 - Appointment of interim committees; membership; topics of study; employees; expenses.

(a) "Appointing authority" means the President of the Senate or the Speaker of the House of Representatives, subject to the rules of the respective bodies over which each presides.

(b) "Interim committee" includes any committee of three or more members of the Legislative Assembly appointed pursuant to the provisions of this section to pursue the functions described in ORS 171.610, whether the appointing authority designates the committee an interim committee, task force, special committee or any other term customarily used in describing legislative committees functioning during the interim period.

(2) Upon or during the interim following adjournment of a regular session of the Legislative Assembly, the appointing authorities may appoint interim committees of members of the house over which the particular authority presides, or members of both houses, and may assign the general topic of study or concern to the committee.

(3) The appointing authorities may appoint members of the public to an interim committee. The appointing authorities must consult with each other before appointing members of the public to a joint interim committee. The appointing authority may appoint the chairperson of an interim committee. An appointing authority must notify the Legislative Administration Committee in writing of the appointment and membership of all interim committees created.

(4) An interim committee created under authority of this section is subject to the provisions of ORS 171.605 to 171.635 and has the authority contained in ORS 171.505 and 171.510. An interim committee created under authority of this section may file its written report at any time within 30 days after its final meeting, or at such later time as the appointing authority or, in the case of a joint committee, as the appointing authorities may designate.

(5) An appointing authority may employ the persons that the appointing authority considers necessary to perform the function of the interim committees created under authority of this section. The appointing authority shall fix the duties and amounts of compensation of employees. Interim committees shall use the services of permanent legislative staff to the greatest extent practical.

(6) Members of the Legislative Assembly are entitled to an allowance as authorized by law for each day that they are engaged in interim committee business that is approved by the appointing authority. Claims for expenses incurred in performing functions of an interim committee shall be paid out of funds appropriated for the expenses of the Legislative Assembly.

[1987 c.879 §24; 2003 c.207 §5]



Section 171.645



Section 171.650 - Interim staff for presiding officers.

[1969 c.236 §2]



Section 171.660



Section 171.670 - Authority for approval of disbursements during interim.

(1) For general expenses of the Legislative Assembly not specifically attributable to either house, in the Legislative Administration Committee.

(2) For expenses specifically attributable to either house, in the President of the Senate or the Speaker of the House of Representatives, as the case may be.

[1975 c.530 §8]



Section 171.705



Section 171.707



Section 171.709



Section 171.710



Section 171.713



Section 171.715



Section 171.725 - Definitions for ORS 171.725 to 171.785.

(1) "Compensation" has the meaning given that term in ORS 292.951.

(2) "Consideration" includes a gift, payment, distribution, loan, advance or deposit of money or anything of value, and includes a contract, promise or agreement, whether or not legally enforceable.

(3) "Executive agency" means a commission, board, agency or other body in the executive branch of state government that is not part of the legislative or judicial branch.

(4) "Executive official" means any member or member-elect of an executive agency and any member of the staff or an employee of an executive agency. A member of a state board or commission, other than a member who is employed in full-time public service, is not an executive official for purposes of ORS 171.725 to 171.785.

(5) "Judge" means an active judge serving on the Oregon Supreme Court, Court of Appeals, Oregon Tax Court, or an Oregon circuit court.

(6) "Legislative action" means introduction, sponsorship, testimony, debate, voting or any other official action on any measure, resolution, amendment, nomination, appointment, or report, or any matter that may be the subject of action by either house of the Legislative Assembly, or any committee of the Legislative Assembly, or the approval or veto thereof by the Governor.

(7) "Legislative official" means any member or member-elect of the Legislative Assembly, any member of an agency, board or committee that is part of the legislative branch, and any staff person, assistant or employee thereof.

(8) "Lobbying" means influencing, or attempting to influence, legislative action through oral or written communication with legislative officials, solicitation of executive officials or other persons to influence or attempt to influence legislative action or attempting to obtain the goodwill of legislative officials.

(9) "Lobbyist" means:

(a) Any individual who agrees to provide personal services for money or any other consideration for the purpose of lobbying.

(b) Any person not otherwise subject to paragraph (a) of this subsection who provides personal services as a representative of a corporation, association, organization or other group, for the purpose of lobbying.

(c) Any public official who lobbies.

(10) "Public agency" means a commission, board, agency or other governmental body.

(11) "Public official" means any member or member-elect of any public agency and any member of the staff or an employee of the public agency.

[1973 c.802 §2; 1975 c.747 §1; 1977 c.588 §1; 1987 c.566 §1; 1991 c.378 §1; 2001 c.751 §1; 2007 c.877 §6]



Section 171.730 - Legislative finding.

[1973 c.802 §1; 2001 c.751 §2; 2007 c.877 §6a]



Section 171.735 - Exceptions to application of ORS 171.740 and 171.745.

(1) News media, or their employees or agents, that in the ordinary course of business directly or indirectly urge legislative action but that engage in no other activities in connection with the legislative action.

(2) Any legislative official acting in an official capacity.

(3) Any individual who does not receive compensation or reimbursement of expenses for lobbying, who limits lobbying activities solely to formal appearances to give testimony before public sessions of committees of the Legislative Assembly, or public hearings of state agencies, and who, when testifying, registers an appearance in the records of the committees or agencies.

(4) A person who does not:

(a) Agree to provide personal services for money or any other consideration for the purpose of lobbying;

(b) Spend more than an aggregate amount of 24 hours during any calendar quarter lobbying; and

(c) Spend an aggregate amount in excess of $100 lobbying during any calendar quarter.

(5) The Governor, chief of staff for the Governor, deputy chief of staff for the Governor, legal counsel to the Governor, deputy legal counsel to the Governor, Secretary of State, Deputy Secretary of State appointed pursuant to ORS 177.040, State Treasurer, Deputy State Treasurer appointed pursuant to ORS 178.060, chief of staff for the office of the State Treasurer, Attorney General, Deputy Attorney General appointed pursuant to ORS 180.130, Deputy Superintendent of Public Instruction appointed pursuant to ORS 326.300, Commissioner of the Bureau of Labor and Industries, deputy commissioner of the Bureau of Labor and Industries appointed pursuant to ORS 651.060, members and staff of the Oregon Law Commission who conduct the law revision program of the commission or any judge.

[1973 c.802 §3; 1974 c.72 §27; 1975 c.747 §2; 1977 c.588 §1a; 1979 c.666 §1; 1981 c.528 §1; 1987 c.566 §2; 1991 c.378 §2; 1993 c.714 §1; 2001 c.751 §3; 2007 c.877 §6b; 2009 c.254 §1; 2011 c.68 §2; 2011 c.731 §6; 2013 c.262 §1]



Section 171.740 - Lobbyist registration; contents of statement.

(a) The name, address and telephone number of the lobbyist.

(b) The name, address and telephone number of each person that employs the lobbyist or in whose interest the lobbyist appears or works.

(c) A general description of the trade, business, profession or area of endeavor of any person designated under paragraph (b) of this subsection, and a statement by the person that the lobbyist is officially authorized to lobby for the person.

(d) The name of any member of the Legislative Assembly employed, retained or otherwise compensated by:

(A) The lobbyist designated under paragraph (a) of this subsection; or

(B) A person designated under paragraph (b) of this subsection.

(e) The general subject or subjects of the legislative action of interest to the person for whom the lobbyist is registered.

(2) The designation of official authorization to lobby shall be signed by an official of each person that employs the lobbyist or in whose interest the lobbyist appears or works.

(3) A lobbyist must file a separate registration statement under this section for each person that employs the lobbyist or in whose interest the lobbyist appears or works. If a lobbyist appears or works for a person for whom the lobbyist has not registered, the lobbyist shall register with the commission not later than 10 business days after the day the lobbyist first appears or works for the person.

(4) If any of the information submitted by a lobbyist in the statement required under subsection (1) of this section changes, the lobbyist shall revise the statement within 30 days of the change.

(5) A lobbyist registration expires December 31 of each odd-numbered year. If a lobbyist renews the registration before January 31 of the following even-numbered year, the commission shall consider the registration to have been effective as of December 31 of the odd-numbered year on which the registration expired.

(6) For the statement required by this section, an entity comprised of more than one lobbyist may file one statement for the lobbyists who comprise the entity. The statement the entity files must include the names of the individuals authorized to lobby on behalf of the client listed in the statement.

[1973 c.802 §4; 1974 c.72 §28; 1975 c.747 §3; 1987 c.566 §3; 1993 c.714 §2; 2001 c.751 §4; 2007 c.877 §6c; 2013 c.262 §2]



Section 171.743



Section 171.745 - Lobbyist statements of expenditures.

(a) The total amount of all moneys expended for food, refreshments and entertainment by the lobbyist for the purpose of lobbying.

(b) The name of any legislative official or executive official to whom or for whose benefit, on any one occasion, an expenditure is made for the purposes of lobbying, and the date, name of payee, purpose and amount of that expenditure. This paragraph applies if the total amount expended on the occasion by one or more persons exceeds $50.

(2) Statements required by this section need not include:

(a) Amounts expended by the lobbyist for personal living and travel expenses and office overhead, including salaries and wages paid for staff and secretarial assistance, and maintenance expenses; or

(b) Amounts expended by the lobbyist on lobbying another lobbyist who is registered with the commission or required to register with the commission, or on lobbying any person on whose behalf a lobbyist is registered or required to register. This paragraph does not apply if the person lobbied is a legislative official, an executive official or a member of a state board or commission.

(3) If the amount of any expenditure required to be included in a statement is not accurately known at the time the statement is required to be filed, an estimate of the expenditure shall be submitted in the statement and designated as an estimate. The exact amount expended for which a previous estimate was made shall be submitted in a subsequent report when the information is available.

(4) A statement required by this section shall include a copy of any notice provided to a public official or candidate under ORS 244.100.

[1973 c.802 §5; 1974 c.72 §29; 1975 c.747 §4; 1979 c.666 §2; 1987 c.158 §32; 1987 c.566 §4; 1991 c.354 §1; 1991 c.677 §2; 1993 c.743 §4; 2001 c.751 §5; 2007 c.865 §39; 2007 c.877 §6d; 2009 c.68 §17; 2013 c.262 §3; 2013 c.701 §1]

Note: The amendments to 171.745 by section 2, chapter 701, Oregon Laws 2013, become operative June 30, 2017. See section 3, chapter 701, Oregon Laws 2013, as amended by section 1, chapter 813, Oregon Laws 2015. The text that is operative on and after June 30, 2017, is set forth for the user’s convenience.
(1) A lobbyist registered with the Oregon Government Ethics Commission or required to register with the commission shall, according to the schedule described in ORS 171.752, file with the commission a statement showing for the applicable reporting period:

(a) The total amount of all moneys expended for food, refreshments and entertainment by the lobbyist for the purpose of lobbying.

(b) The name of any legislative official or executive official to whom or for whose benefit, on any one occasion, an expenditure is made for the purposes of lobbying, and the date, name of payee, purpose and amount of that expenditure. This paragraph applies if the total amount expended on the occasion by one or more persons exceeds $50.

(2) Statements required by this section need not include amounts expended by the lobbyist for personal living and travel expenses and office overhead, including salaries and wages paid for staff and secretarial assistance, and maintenance expenses.

(3) If the amount of any expenditure required to be included in a statement is not accurately known at the time the statement is required to be filed, an estimate of the expenditure shall be submitted in the statement and designated as an estimate. The exact amount expended for which a previous estimate was made shall be submitted in a subsequent report when the information is available.

(4) A statement required by this section shall include a copy of any notice provided to a public official or candidate under ORS 244.100.



Section 171.750 - Lobbyist employer statements of expenditures.

(a) The total amount of all moneys expended for lobbying activities on the person’s behalf, excluding living and travel expenses incurred for a lobbyist performing lobbying services.

(b) The name of any legislative or executive official to whom or for whose benefit, on any one occasion, an expenditure is made for the purposes of lobbying by the person, and the date, name of payee, purpose and amount of that expenditure. This paragraph applies if the total amount expended on the occasion by one or more persons exceeds $50. This paragraph does not apply to information reported in compliance with ORS 171.745.

(c) The name of each registered lobbyist or entity comprised of more than one lobbyist to whom the person paid moneys for lobbying activities on the person’s behalf, excluding living and travel expenses incurred for a lobbyist performing lobbying services, and the total amount of moneys paid to that lobbyist or entity.

(2) A statement required under subsection (1) of this section shall include a copy of any notice provided to a public official or candidate under ORS 244.100.

[1973 c.802 §6; 1975 c.747 §5; 1979 c.666 §3; 1987 c.566 §5; 1991 c.677 §3; 2001 c.751 §6; 2007 c.865 §40; 2007 c.877 §7; 2009 c.68 §18]



Section 171.752 - Time for filing statements.

(1) Not later than April 15, for the accounting period beginning January 1 and ending March 31;

(2) Not later than July 15, for the accounting period beginning April 1 and ending June 30;

(3) Not later than October 15, for the accounting period beginning July 1 and ending September 30; and

(4) Not later than January 15 of the following calendar year, for the accounting period beginning October 1 and ending December 31.

[2007 c.877 §5]

Note: 171.752 was added to and made a part of 171.725 to 171.785 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 171.755



Section 171.756 - Prohibited conduct.

(2) A lobbyist may not attempt to influence the vote of any member of the Legislative Assembly by the promise of financial support of the candidacy of the member, or by threat of financing opposition to the candidacy of the member, at any future election.

(3) A person may not lobby or offer to lobby for consideration any part of which is contingent upon the success of any lobbying activity.

(4) A legislative or executive official may not receive consideration other than from the State of Oregon for acting as a lobbyist in Oregon.

[1973 c.802 §7; 1974 c.72 §30; 1975 c.747 §6; 1987 c.566 §6; 1989 c.340 §1; 1993 c.743 §5; 2001 c.751 §7]



Section 171.760



Section 171.762 - Verification of reports, registrations and statements.

(2) No person shall willfully make and subscribe any document which contains or is verified by a written declaration for false swearing which the person does not believe to be true and correct to every matter.

[1973 c.802 §8; 1979 c.666 §4]



Section 171.764 - False statement or misrepresentation by lobbyist or public official; defense.

(2) It is a defense to a charge of violation of subsection (1) of this section if the person who made the false statement or misrepresentation retracts the statement or misrepresentation and notifies the official in writing of the truth:

(a) In a manner showing complete and voluntary retraction of the prior false statement or misrepresentation; and

(b) Before the subject matter of the false statement or misrepresentation is submitted to a vote of a legislative committee or either house of the Legislative Assembly or is relied upon by an executive official in an administrative hearing.

(3) As used in this section:

(a) "False statement or misrepresentation" means the intentional misrepresentation or misstatement of a material fact.

(b) "Material" means that which may have affected the course or outcome of any proceeding or transaction if known prior to the proceeding or transaction.

[1993 c.743 §6]



Section 171.765



Section 171.766 - Status of reports, registrations and statements.

[1973 c.802 §9; 1983 c.740 §38]



Section 171.770



Section 171.772 - Forms for reports, registrations and statements; rules; electronic filing.

(1) Prescribe by rule forms for registrations, statements and reports required to be filed by ORS 171.725 to 171.785 and provide the forms to persons required to register and to file the statements and reports.

(2) Accept and file any information voluntarily supplied that exceeds the requirements of ORS 171.725 to 171.785.

(3) Make registrations, statements and reports filed available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost.

(4) Adopt by rule an electronic filing system under which statements required to be filed under ORS 171.745 and 171.750 must be filed with the commission in an electronic format. The commission may not charge a fee for filing a statement under this subsection.

(5) Provide training on procedures for filing statements under subsection (4) of this section.

(6) Make statements filed under ORS 171.745 and 171.750 available in a searchable format for review by the public using the Internet.

[1973 c.802 §10; 1983 c.740 §39; 2007 c.865 §27; 2007 c.877 §§8,8a]



Section 171.775



Section 171.776 - Commission duties; advisory opinions; status of opinions.

(2) Upon written request of any lobbyist, lobbyist employer or any person, or upon its own motion, the commission, under signature of the chairperson, may issue and publish opinions on the requirements of ORS 171.725 to 171.785, based on actual or hypothetical circumstances.

(3) If any lobbyist or lobbyist employer associated with the lobbyist is in doubt whether a proposed transaction or action constitutes a violation of ORS 171.725 to 171.785, the lobbyist or lobbyist employer may request in writing a determination from the commission. The requester shall supply such information as the commission requests to enable it to issue the interpretation.

(4) A lobbyist or lobbyist employer associated with the lobbyist shall not be liable under ORS 171.725 to 171.785 for any action or transaction carried out in accordance with an advisory interpretation issued under subsection (3) of this section. Such an advisory interpretation shall be considered a formal opinion having precedential effect and shall be subject to review by legal counsel to the commission before the interpretation is sent to the requester.

[1973 c.802 §11; 1983 c.740 §40; 1993 c.743 §7]



Section 171.778 - Complaint and adjudicatory process; confidentiality; Preliminary Review Phase; Investigatory Phase; possible actions by order; report of findings; contested case procedure; limitation on commission action.

(b) If at any time the commission has reason to believe that there has been a violation of a provision of ORS 171.725 to 171.785 or of a rule adopted by the commission under ORS 171.725 to 171.785, the commission may proceed under this section on its own motion as if the commission had received a complaint.

(2)(a) Not later than two business days after receiving a complaint under this section, the commission shall notify the person who is the subject of the complaint.

(b) Before approving a motion to proceed under this section without a complaint, the commission shall provide notice to the person believed to have committed the violation of the time and place of the meeting at which the motion will be discussed. If the commission decides to proceed on its own motion, the commission shall give notice to the person not later than two business days after the motion is approved.

(c) The commission shall give notice of the complaint or motion under paragraph (a) or (b) of this subsection by mail and by telephone if the person can be reached by telephone. The notice must describe the nature of the alleged violation. The mailed notice must include copies of all materials submitted with a complaint. If the commission will consider a motion to proceed without a complaint, the notice must provide copies of all materials that the commission will consider at the hearing on the motion.

(d) Information that the commission considers before approving a motion to proceed on its own motion under this section and any correspondence regarding the motion or potential violation is confidential. Commission members and staff may not make any public comment or publicly disclose any materials relating to the motion pending the commission’s approval to proceed. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

(3) After receiving a complaint or deciding to proceed on its own motion, the commission shall undertake action in the Preliminary Review Phase to determine whether there is cause to undertake an investigation.

(4)(a) The Preliminary Review Phase begins on the date the complaint is filed or the date the commission decides to proceed on its own motion and ends on the date the commission determines there is cause to undertake an investigation, dismisses the complaint or rescinds its own motion. The Preliminary Review Phase may not exceed 135 days unless a delay is stipulated to by both the subject person and the commission, with the commission reserving a portion of the delay period to complete its actions.

(b) During the Preliminary Review Phase, the commission may seek, solicit or otherwise obtain any books, papers, records, memoranda or other additional information, administer oaths and take depositions necessary to determine whether there is cause to undertake an investigation.

(c) The Preliminary Review Phase is confidential. Commission members and staff may acknowledge receipt of a complaint but may not make any public comment or publicly disclose any materials relating to a case during the Preliminary Review Phase. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

(d) At the conclusion of the Preliminary Review Phase, the commission shall conduct its deliberations in executive session. All case related materials and proceedings shall be open to the public after the commission makes a finding of cause to undertake an investigation, dismisses a complaint or rescinds a motion. Prior to the end of the Preliminary Review Phase, the executive director of the commission shall prepare a statement of the facts determined during the phase, including appropriate legal citations and relevant authorities. Before presentation to the commission, the executive director’s statement shall be reviewed by legal counsel to the commission.

(e) The time limit imposed in this subsection and the commission’s inquiry are suspended if:

(A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission, unless the parties stipulate otherwise; or

(B) A court has enjoined the commission from continuing its inquiry.

(5)(a) If the commission determines that there is not cause to undertake an investigation, the commission shall dismiss the complaint or rescind its motion and formally enter the dismissal or rescission in its records. The commission shall notify the person who is the subject of the inquiry of the dismissal or rescission. After dismissal or rescission, the commission may not take further action involving the person unless a new and different complaint is filed or action on the commission’s own motion is undertaken based on different conduct.

(b) If the commission makes a finding of cause to undertake an investigation, the commission shall undertake action in the Investigatory Phase. The commission shall notify the person who is the subject of the investigation, identify the issues to be examined and confine the investigation to those issues. If the commission finds reason to expand the investigation, the commission shall move to do so, record in its minutes the issues to be examined before expanding the scope of its investigation and formally notify the complainant, if any, and the person who is the subject of the investigation of the expansion and the scope of the investigation.

(6)(a) The Investigatory Phase begins on the date the commission makes a finding of cause to undertake an investigation and ends on the date the commission dismisses the complaint, rescinds its own motion, issues a settlement order, moves to commence a contested case proceeding or takes other action justified by the findings. The Investigatory Phase may not exceed 180 days unless a delay is stipulated to by both the subject person and the commission, with the commission reserving a portion of the delay period to complete its actions.

(b) During the Investigatory Phase, the commission may seek any additional information, administer oaths, take depositions and issue subpoenas to compel attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to complete the investigation. If any person fails to comply with any subpoena issued under this paragraph or refuses to testify on any matters on which the person may be lawfully interrogated, the commission shall follow the procedure described in ORS 183.440 to compel compliance.

(c) The time limit imposed in this subsection and the commission’s investigation are suspended if:

(A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission, unless the parties stipulate otherwise; or

(B) A court has enjoined the commission from continuing its investigation.

(d) At the end of the Investigatory Phase, the commission shall take action by order. The action may include:

(A) Dismissal, with or without comment;

(B) Continuation of the investigation for a period not to exceed 30 days for the purpose of additional fact-finding;

(C) Moving to a contested case proceeding;

(D) Entering into a negotiated settlement; or

(E) Taking other appropriate action if justified by the findings.

(e) The commission may move to a contested case proceeding if the commission determines that the information presented to the commission is sufficient to make a preliminary finding of a violation of any provision of ORS 171.725 to 171.785 or of any rule adopted by the commission under ORS 171.725 to 171.785.

(7) A person conducting any inquiry or investigation under this section shall:

(a) Conduct the inquiry or investigation in an impartial and objective manner; and

(b) Provide to the commission all favorable and unfavorable information the person collects.

(8) The commission shall report the findings of any inquiry or investigation in an impartial manner. The commission shall report both favorable and unfavorable findings and shall make the findings available to:

(a) The person who is the subject of the inquiry or investigation; and

(b) Any employer of the person.

(9) Hearings conducted under ORS 171.725 to 171.785 must be held before an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The procedure shall be that for a contested case under ORS chapter 183.

(10) The commission may not inquire into or investigate any conduct that occurred more than four years before a complaint is filed or a motion is approved under subsection (1) of this section.

(11) This section does not prevent the commission and the person alleged to have violated any provision of ORS 171.725 to 171.785 or any rule adopted by the commission under ORS 171.725 to 171.785 from stipulating to a finding of fact concerning the violation and consenting to an appropriate penalty. The commission shall enter an order based on the stipulation and consent.

(12) At any time during proceedings conducted under this section, the commission may enter into a negotiated settlement with the person who is the subject of action under this section.

(13) As used in this section, "cause" and "pending" have the meanings given those terms in ORS 244.260.

[1993 c.743 §2; 1993 c.747 §1; 1999 c.849 §§48,49; 2003 c.75 §27; 2007 c.865 §24; 2009 c.163 §1]



Section 171.780



Section 171.785 - Sanctions prescribed by either chamber of Legislative Assembly; uniform application.

(a) Violates any provision of ORS 171.740 to 171.762; or

(b) Fails to file any report, registration or statement or to furnish any information required by ORS 171.725 to 171.785 and 171.992.

(2) The sanctions referred to in subsection (1) of this section shall be uniformly applied to all persons subject to ORS 171.725 to 171.785 and 171.992.

[1973 c.802 §12]



Section 171.790 - Contact with Legislative Assembly by local government officials and employees.

(1) Prohibit an elected official, other officer or employee of the city or county from initiating contacts with legislators or giving testimony before public sessions of committees of the Legislative Assembly or public hearings of state agencies when:

(a) The contacts are made or testimony given as a representative of the city or county;

(b) The contacts are made or testimony given to represent the interests of the city or county or the residents thereof;

(c) No substantial part of the duties performed by the official, officer or employee consists of influencing or attempting to influence matters which may be the subject of action by either house of the Legislative Assembly or any of its committees;

(d) The official, officer or employee receives no consideration for making the contacts or giving testimony other than the remuneration ordinarily paid to the official, officer or employee out of the funds of the city or county in return for duties performed for the city or county, together with reimbursement for expenses actually and necessarily incurred in appearing before the legislative committees or state agencies; and

(e) The official, officer or employee is not required to register with the Oregon Government Ethics Commission under ORS 171.725 to 171.785 and the rules of the commission adopted thereunder.

(2) Prohibit an elected official, other officer or employee of the city or county from initiating contacts with legislators when the contacts are made to express personal political views and do not occur during working hours while the official, officer or employee is on the job.

(3) Prohibit an elected official, other officer or employee of the city or county from responding to requests from legislators or committees of the Legislative Assembly for information, data or opinions.

[1985 c.788 §1]



Section 171.795 - Electronic distribution of information.

(a) Better inform the public of legislative proceedings and matters pending before the Legislative Assembly;

(b) Allow broader participation among Oregonians in the legislative process;

(c) Make information regarding legislative matters and proceedings more readily available to the citizens of this state;

(d) Allow constituents to better communicate with their elected representatives, irrespective of where they reside;

(e) Make administrative rules adopted or amended by state agencies more readily available to the citizens of this state; and

(f) Provide the public with a better insight into the operations of state government.

(2) This section and ORS 173.763, 173.766 (1) and (2) and 183.365 may be cited as the Oregon Public Access Act.

[1995 c.614 §§1,2; 2007 c.775 §2]



Section 171.800



Section 171.805



Section 171.810



Section 171.815



Section 171.820



Section 171.825



Section 171.830



Section 171.833



Section 171.835



Section 171.840



Section 171.845



Section 171.850



Section 171.852 - Joint Legislative Committee on Information Management and Technology.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim between sessions.

(3) The term of a member shall expire upon the date of the convening of the odd-numbered year regular session of the Legislative Assembly next following the commencement of the member’s term. When a vacancy occurs in the membership of the committee in the interim between odd-numbered year regular sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

(4) Members of the committee shall receive an amount equal to that authorized under ORS 171.072 from funds appropriated to the Legislative Assembly for each day spent in the performance of their duties as members of the committee or any subcommittee thereof in lieu of reimbursement for in-state travel expenses. However, when engaged in out-of-state travel, members shall be entitled to receive their actual and necessary expenses therefor in lieu of the amount authorized by this subsection. Payment shall be made from funds appropriated to the Legislative Fiscal Office.

(5) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(7) The Legislative Fiscal Office shall furnish to the committee such services of personnel and such other facilities as are necessary to enable the committee to carry out its functions as provided by law.

[Formerly 182.115; 1993 c.724 §15a; 2007 c.790 §2; 2011 c.545 §7]



Section 171.855 - Duties of committee.

(1) Establish statewide goals and policy regarding information systems and technology, including telecommunications.

(2) Conduct studies of information management and technology efficiency and security.

(3) Make recommendations regarding established or proposed information resource management programs and information technology acquisitions.

[1975 c.731 §2; formerly 182.121; 1993 c.724 §15b; 2013 c.100 §2]



Section 171.857 - Appointment; quorum; expenses; report.

(2) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(3) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(4) Members of the committee are entitled to compensation and expense reimbursement as provided in ORS 171.072.

(5) The Legislative Assembly in the report shall:

(a) Demonstrate that the amount within the budget appropriated for the state’s system of kindergarten through grade 12 public education is the amount of moneys as determined by the Quality Education Commission established by ORS 327.500 that is sufficient to meet the quality goals; or

(b) Identify the reasons that the amount appropriated for the state’s system of kindergarten through grade 12 public education is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the state’s system of kindergarten through grade 12 public education to meet the quality goals. In identifying the impact of the insufficiency, the Legislative Assembly shall include in the report how the amount appropriated in the budget may affect both the current practices and student performance identified by the commission under ORS 327.506 (4)(a) and the best practices and student performance identified by the commission under ORS 327.506 (4)(b).

(6)(a) Notwithstanding subsection (5) of this section, the Legislative Assembly may make a determination that the report of the Quality Education Commission should not be used as the basis for carrying out the reporting requirements of section 8, Article VIII of the Oregon Constitution, and subsection (5) of this section. If the report is not used, the Legislative Assembly shall identify the reasons for not using the report to meet the reporting requirements and shall outline an alternative methodology for making the findings required by section 8, Article VIII of the Oregon Constitution.

(b) The alternative methodology shall be based on:

(A) Research, data and public values; and

(B) The performance of successful schools, professional judgment or a combination of the performance of successful schools and professional judgment.

(c) The Legislative Assembly shall include in the report that uses the alternative methodology a determination of how the amount appropriated may affect the ability of the state’s system of kindergarten through grade 12 public education to meet quality goals established by law, including expected student performance against those goals.

(7) The Legislative Assembly shall identify in the report whether the state’s system of post-secondary public education has quality goals established by law. If there are quality goals, the Legislative Assembly shall include in the report a determination that the amount appropriated in the budget is sufficient to meet those goals or an identification of the reasons the amount appropriated is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the state’s system of post-secondary public education to meet those quality goals.

(8) The report shall be issued within 180 days after the Legislative Assembly adjourns sine die.

(9) The Legislative Assembly shall provide public notice of the report’s issuance, including posting the report on the Internet and providing a print version of the report upon request.

[2001 c.895 §7; 2003 c.14 §69; 2007 c.790 §3; 2011 c.272 §17; 2011 c.545 §8]



Section 171.860 - Western States Legislative Forestry Task Force; membership; duties; expenses.

(2) The legislators appointed to represent Oregon shall receive no compensation or per diem for service as a member unless the service is performed during a legislative session but may receive actual and necessary travel and other expenses under ORS 171.072 from funds appropriated therefor.

[1987 c.678 §1; 1987 c.879 §26]



Section 171.865



Section 171.867



Section 171.870 - Legislative findings.

(2) The Legislative Assembly also takes notice of the fact that the cost ramifications of expanding health coverages is resulting in a growing public concern. The way that the coverages are structured and the steps taken to create incentives to provide cost-effective services or to take advantage of features of services that offset costs can significantly affect the cost of mandating particular coverages.

(3) The Legislative Assembly hereby finds and declares the following:

(a) The merits of a particular coverage mandate must be balanced against a variety of consequences that may go far beyond the immediate effect upon the cost of insurance coverage.

(b) A systematic review of legislation proposing mandated or mandatorily offered health coverage that explores all ramifications of the proposed legislation will assist the Legislative Assembly determining whether mandating a particular coverage or offering is in the public interest.

[1985 c.747 §55]



Section 171.875 - Report required to accompany measures proposing mandated coverage.

[1985 c.747 §56]



Section 171.880 - Content of report.

(1) Answers to the following questions concerning the social effect of the proposed measure:

(a) To what extent is the treatment or service used by the general population of Oregon?

(b) To what extent is the insurance coverage already generally available in Oregon?

(c) What proportion of the population of Oregon already has such coverage?

(d) To what extent does the lack of coverage result in financial hardship in Oregon?

(e) What evidence exists to document the medical need in Oregon for the proposed treatment or services?

(2) Answers to the following questions concerning the financial effect of the proposed measure:

(a) To what extent is the coverage expected to increase or decrease the cost of treatment or services?

(b) To what extent is the coverage expected to increase the use of the treatment or services?

(c) To what extent is the mandated treatment or services expected to be a substitute for more expensive treatment or services?

(d) To what extent is the coverage expected to increase or decrease the administrative expenses of insurance companies and the premium and administrative expenses of policyholders?

(e) What will be the effect of this coverage on the total cost of health care?

[1985 c.747 §57]



Section 171.990 - Penalty for witness failing to appear or to give testimony in legislative proceeding.

[1953 c.544 §3; 1961 c.167 §13]



Section 171.992 - Civil penalty for violation of lobby regulation.

(2)(a) The commission may impose civil penalties upon a person who fails to file the statement required under ORS 171.745 or 171.750. In enforcing this subsection, the commission is not required to follow the procedures in ORS 171.778 before finding that a violation of ORS 171.745 or 171.750 has occurred.

(b) Failure to file the required statement in timely fashion is prima facie evidence of a violation of ORS 171.745 or 171.750.

(c) The commission may impose a civil penalty of $10 for each of the first 14 days the statement is late beyond the date set by law and $50 for each day thereafter. The maximum penalty that may be imposed under this subsection is $5,000.

(3) A civil penalty imposed under this section may be recovered in an action brought in the name of the State of Oregon in any court of appropriate jurisdiction or may be imposed as provided in ORS 183.745. In any proceedings before the court, including judicial review under ORS 183.745, the court may review the penalty as to both liability and reasonableness of amount.

(4) In lieu of or in conjunction with finding a violation of law or rule or imposing a civil penalty under this section, the commission may issue a written letter of reprimand, explanation or education.

[1973 c.802 §13; 1987 c.566 §6a; 1991 c.734 §9; 2007 c.877 §10; 2013 c.262 §4]






Chapter 172 - Commission on Uniform Laws; Commission on Indian Services

Section 172.010 - Commission on Uniform State Laws; compensation and expenses of members.

(a) Three members of the bar who shall be appointed by the Governor for terms of four years each, or until their successors are appointed and qualify; and

(b) Any resident of this state who has been elected a life member of the National Conference of Commissioners on Uniform State Laws because of long service in the cause of uniformity of state legislation.

(2) The commissioners shall meet at least once in two years and shall elect one of their number as chairperson and another as secretary, each of whom shall hold office for a term of two years, or until a successor is elected and qualifies.

(3) Upon the death, resignation or failure or refusal to serve of any appointed commissioner, the office shall become vacant and the Governor shall make an appointment to fill the vacancy for the unexpired term of the former appointee.

(4) A member is entitled to compensation and expenses as provided in ORS 292.495.

[Amended by 1969 c.314 §9]



Section 172.020 - Duties of commission.

[Amended by 2011 c.545 §28]



Section 172.100 - Legislative policy.

(1) The State of Oregon shall establish a Commission on Indian Services for the purpose of improving services with American Indians in the State of Oregon.

(2) The commission will not abrogate or supersede negotiations or relations that any Indian tribe, band or group might have or develop individually with any state, federal or local government.

[1975 c.688 §1; 1979 c.33 §1]



Section 172.110 - Members; appointment; qualifications; term; quorum; compensation and expenses.

(a) Two members from the Senate who are not members of the same political party.

(b) Two members from the House of Representatives who are not members of the same political party.

(c) One member from the Confederated Tribes of the Warm Springs Indian Reservation.

(d) One member from the Confederated Tribes of the Umatilla Indian Reservation.

(e) One member from the Burns-Paiute Tribe.

(f) One member from the Confederated Tribes of Siletz Indians of Oregon.

(g) One member from the Confederated Tribes of the Grand Ronde.

(h) One member from the Cow Creek Band of Umpqua Indians.

(i) One member from the Confederated Coos, Lower Umpqua and Siuslaw Tribes.

(j) One member from the Klamath Tribe.

(k) One member from the Coquille Tribe.

(2) If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the appropriate house to exercise the powers of the Speaker or President as a member of the commission except that the alternate shall not preside if the Speaker or President is chairperson.

(3) Notwithstanding subsection (1) of this section, the commission may appoint one additional member from an area in which nonreservation Indians reside, who is associated with an Indian Health Care Improvement Act Title V Urban Indian Health program. The member appointed under this subsection shall be a nonvoting member of the commission.

(4) The term of office is two years. Vacancies shall be filled by the appointing authority for the unexpired term.

(5) Individual nontribal groups and organizations shall not be considered for membership on the commission. Though individual nontribal groups and organizations may not be specifically represented on the commission, the commission as a whole shall serve as a forum for considering the needs and concerns of these groups and organizations as well as the needs and concerns of all American Indians in Oregon.

(6) The commission shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

(7) A majority of the members of the commission constitutes a quorum for the transaction of business but no final decision may be made without an affirmative vote of the majority of the members appointed to the commission.

(8) Members who are not members of the Legislative Assembly may be paid compensation and expenses as provided in ORS 292.495, from such funds as may be available to the commission therefor. Members who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

[1975 c.688 §2; 1977 c.891 §4; 1979 c.33 §2; 1985 c.268 §1; 1985 c.565 §17; 1987 c.54 §1; 1987 c.879 §2; 1991 c.147 §1; 2013 c.55 §1]



Section 172.120 - Duties and powers; report.

(1) Compile information relating to services available to Indians, including but not limited to education and training programs, work programs, housing programs, health programs, mental health programs including alcohol and drug services, and welfare programs from local, state and federal sources and through private agencies.

(2) Develop and sponsor in cooperation with Indian groups and organizations, programs to inform Indians of services available to them.

(3) Develop and sponsor programs to make Indian wants and needs known to the public and private agencies the activities of which affect Indians. Encourage and support these public and private agencies to expand and improve their activities affecting the Indians.

(4) Assess programs of state agencies operating for the benefit of Indians and make recommendations to the appropriate agencies for the improvement of those programs.

(5) Report biennially to the Governor and the Legislative Assembly on all matters of concern to Indians of this state and recommend appropriate action.

[1975 c.688 §3; 1979 c.33 §3]



Section 172.130 - Executive Officer and employees.

[1975 c.688 §4; 1985 c.268 §2]



Section 172.140 - Authority to accept contributions; disposition of funds received.

[1975 c.688 §5; 1981 c.583 §4]






Chapter 173 - Legislative Service Agencies

Section 173.005 - Personnel policies for employees of statutory committees.

(2) The Legislative Administration Committee may adopt and follow policies in regard to vacation and sick leave for regular employees of the Legislative Assembly to whom subsection (1) of this section does not apply that are consistent with the provisions of the State Personnel Relations Law and applicable rules adopted pursuant thereto.

(3) Vacation and sick leave accrued by a regular employee of a statutory committee or office under subsection (1) of this section and by a regular employee of the Legislative Assembly under subsection (2) of this section shall be credited to the employee by the state agency in the executive or administrative branch that employs the regular employee immediately after that employee’s employment by a statutory committee or office or by the Legislative Assembly.

[1971 c.638 §15; 1979 c.468 §38; 1979 c.509 §1a]



Section 173.007 - Personnel policies applicable to regular employees of Legislative Assembly.

(a) The policies adopted and the method of crediting the vacation and sick leave are consistent with the provisions of the State Personnel Relations Law and applicable rules adopted pursuant thereto; and

(b) The regular employee has not been compensated previously in any way for any vacation or sick leave.

(2) If the Legislative Administration Committee acts pursuant to subsection (1) of this section, vacation and sick leave accrued by a regular employee of the Legislative Assembly shall be credited as provided in ORS 173.005 (3) if a former regular employee is in the employ of a state agency in the executive or administrative branch.

[1979 c.509 §§2,3]



Section 173.010



Section 173.015



Section 173.020



Section 173.025 - Preparation of fiscal impact and revenue impact statements for legislation affecting local governments; tax expenditure provisions.

(2) The Legislative Revenue Officer, with aid of the Legislative Fiscal Officer, the Department of Revenue, state agencies and affected local governmental units, including school districts, shall prepare a revenue impact statement on each measure reported out of a committee of the Legislative Assembly that could have any effect on revenues of local governmental units, including school districts.

(3)(a) As used in this subsection, "tax expenditure" has the meaning given that term in ORS 291.201.

(b) If a revenue impact statement is prepared pursuant to subsection (2) of this section on a measure that creates a tax expenditure, the revenue impact statement must include the revenue impact of the measure for at least three consecutive biennia, beginning with the current biennium.

(c) If a revenue impact statement is prepared pursuant to subsection (2) of this section on a measure that creates or extends a tax expenditure, the revenue impact statement must include a statement describing the public policy purpose of the tax expenditure. The public policy purpose statement is subject to review by the committee recommending passage of the measure.

[1977 c.414 §1; 1989 c.970 §2; 2007 c.828 §1; 2013 c.750 §44]



Section 173.029 - Preparation of statements for legislation creating new crime, increasing period of incarceration or otherwise modifying sentencing or state corrections policies.

(2) In particular and to the extent practicable, the Legislative Fiscal Officer shall determine and describe in the statement the following:

(a) The fiscal impact on state and local law enforcement agencies, including an estimate of the increase in anticipated number of arrests annually;

(b) The fiscal impact on state and local courts, including an estimate of the increase in the anticipated number of cases annually;

(c) The fiscal impact on district attorney offices, including an estimate of the increase in the anticipated number of prosecutions annually;

(d) The fiscal impact on public defense resources, including an estimate of the increase in the anticipated number of cases annually; and

(e) The fiscal impact on state and local corrections resources, including resources supporting parole and probation supervision, and also including an estimate of the increase in the anticipated number of bed-days to be used annually at both the state and local level as a result of the passage of the measure.

(3) The fiscal impact statement required under this section must describe the fiscal impact that the measure would, if enacted, have on the state as well as on local governmental units for 10 years, beginning on the effective date of the measure.

(4) A state agency that prepares and submits to the Legislative Fiscal Officer fiscal impact statements or related fiscal information applicable to a measure introduced before the Legislative Assembly, the effect of which is to create a new crime, increase the period of incarceration allowed or required for an existing crime or otherwise modify sentencing or state corrections policies, shall describe the fiscal impact that the measure would have on the state agency for 10 years, beginning on the effective date of the measure.

[1987 c.854 §2; 2001 c.962 §103; 2007 c.828 §2; 2013 c.649 §46]



Section 173.030



Section 173.035 - Submission of statements to Legislative Assembly; committee referral and review.

[1977 c.414 §2; 1987 c.854 §3]



Section 173.040



Section 173.045 - Revision of statements.

[1977 c.414 §3]



Section 173.050



Section 173.051 - Preparation of fiscal impact statements for legislation increasing employer contributions under Public Employees Retirement System.

[2003 c.733 §45b; 2007 c.828 §3]



Section 173.055 - Contracts to provide fiscal data.

[1977 c.414 §4]



Section 173.110



Section 173.111 - Legislative Counsel Committee and office of Legislative Counsel established.

[1969 c.256 §2 (enacted in lieu of 173.110); 1971 c.638 §4; 1999 c.117 §1]



Section 173.120 - Legislative Counsel to be in attendance upon legislative sessions.

[1953 c.492 §2]



Section 173.130 - Performance of legislative services; charges.

(2) Upon the written request of a state agency, the Legislative Counsel may prepare or assist in the preparation of legislative measures that have been approved for preparation in writing by the Governor or the Governor’s designated representative. The Legislative Counsel may also prepare or assist in the preparation of legislative measures that are requested in writing by the Judicial Department, the Governor, the Secretary of State, the State Treasurer, the Attorney General or the Commissioner of the Bureau of Labor and Industries. In accordance with ORS 283.110, the Legislative Counsel may charge the agency or officer for the services performed.

(3) The Legislative Counsel shall give such consideration to and service concerning any measure or other legislative matter before the Legislative Assembly as is requested by the House of Representatives, the Senate or any committee of the Legislative Assembly that has the measure or other matter under consideration.

(4) The Legislative Counsel, pursuant to the policies and directions of the Legislative Counsel Committee and in conformity with any applicable rules of the House of Representatives or Senate, shall perform or cause to be performed research service requested by any member or committee of the Legislative Assembly in connection with the performance of legislative functions. Research assignments made by joint or concurrent resolution of the Legislative Assembly shall be given priority over other research requests received by the Legislative Counsel. The research service to be performed includes the administrative services incident to the accomplishment of the research requests or assignments.

(5) The Legislative Counsel shall give an opinion in writing upon any question of law in which the Legislative Assembly or any member or committee of the Legislative Assembly may have an interest when the Legislative Assembly or any member or committee of the Legislative Assembly requests the opinion. Except as provided in subsection (2) of this section and ORS 173.135, the Legislative Counsel shall not give opinions or provide other legal services to persons or agencies other than the Legislative Assembly and members and committees of the Legislative Assembly.

(6) The Legislative Counsel may enter into contracts to carry out the functions of the Legislative Counsel. [1953 c.492 §3; 1959 c.295 §2; 1973 c.226 §1; 1979 c.237 §1; 1999 c.117 §2; 1999 c.207 §1; 2001 c.45 §2; 2001 c.104 §57; 2011 c.731 §7]

Note: Sections 1 and 2, chapter 101, Oregon Laws 2014, provide:

Sec. 1. Review of outdated, obsolete or duplicative laws. (1) The Legislative Counsel and the Department of Justice shall review the statutory laws of the State of Oregon each biennium and identify those laws that are outdated, obsolete or duplicative of other laws.

(2) The Legislative Counsel, in consultation with the Department of Justice, may prepare one or more legislative measures to repeal or amend statutes identified in the review described in subsection (1) of this section so as to eliminate the reason the statute was identified in the review.

(3) A measure prepared under this section shall be accompanied by a report explaining the reason each statute in the measure is being repealed or amended. A report prepared under this subsection shall be:

(a) Distributed to Senators and Representatives and otherwise made available to the public at least 90 days prior to the start of the legislative session at which the measure is to be considered;

(b) Entered into the legislative record accompanying the measure; and

(c) Revised to reflect changes made in the measure through the amendment process.

(4) A measure prepared under this section is not subject to ORS 171.130, but shall be prepared so as to permit filing with the Secretary of the Senate or the Chief Clerk of the House of Representatives by the deadline fixed for presession filing of legislative measures for the odd-numbered year regular session. A measure may not be prepared under this section for consideration during an even-numbered year regular session or a special session.

(5) A measure prepared under this section must expressly state that it is being prepared pursuant to this section. [2014 c.101 §1]

Sec. 2. Section 1 of this 2014 Act is repealed on January 2, 2018.

[2014 c.101 §2]



Section 173.135 - Participation in legal proceedings to protect legislative interests.

[1961 c.167 §32; 2005 c.22 §119]



Section 173.140 - Preparation of initiative measures.

(1) Requested in writing so to do by 50 or more electors proposing the measure; and

(2) In the judgment of the committee there is reasonable probability that the measure will be submitted to the electors of the state under the laws relating to the submission of initiative measures.

[1953 c.492 §4]



Section 173.150



Section 173.152



Section 173.155



Section 173.160 - Powers and duties of Legislative Counsel in preparing editions for publication.

(1) Renumber sections and parts of sections of the Acts;

(2) Rearrange sections;

(3) Change reference numbers to agree with renumbered chapters, sections or other parts;

(4) Delete references to repealed sections;

(5) Substitute the proper subsection, section or chapter or other division numbers;

(6) Change capitalization and spelling for the purpose of uniformity; and

(7) Correct manifest clerical, grammatical or typographical errors.

[1953 c.492 §6; 1999 c.117 §3; 2005 c.22 §120]



Section 173.170



Section 173.180



Section 173.190



Section 173.191 - Membership; term; vacancies; advisory committees.

(2) The term of a member of the committee shall expire upon the date of the convening of the odd-numbered year regular session of the Legislative Assembly next following the member’s appointment. Vacancies occurring in the membership of the committee shall be filled by the appointing authority.

(3) The committee has a continuing existence and may meet, act and conduct its business during the sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions but the committee has no authority to affect the rules of either house.

(4) The Legislative Counsel Committee may appoint advisory committees or subcommittees. Except as otherwise provided in this subsection, individuals other than members of the Legislative Assembly may serve on such advisory committees or subcommittees. A member of such committee or subcommittee who is not a member of the Legislative Assembly shall be compensated and reimbursed in the manner provided in ORS 292.495. An advisory committee or subcommittee appointed to assist the Legislative Counsel Committee in review of state agency rules may consist only of two or more members of the Legislative Assembly.

(5) The Legislative Counsel Committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

[1969 c.256 §4 (enacted in lieu of 173.190); 1971 c.638 §5; 1975 c.136 §6; 1975 c.530 §4; 1977 c.344 §5; 1999 c.117 §4; 2001 c.45 §3; 2007 c.790 §4; 2011 c.545 §9]



Section 173.196



Section 173.200 - Selection of Legislative Counsel.

(2) The Legislative Counsel Committee shall fix the annual salary of the Legislative Counsel. Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Counsel shall be reimbursed for actual and necessary expenses incurred or paid by the Legislative Counsel in the performance of duties of the Legislative Counsel.

[1953 c.492 §10; 1999 c.117 §5]



Section 173.210 - Employment of staff.

[1953 c.492 §11; 1973 c.735 §8]



Section 173.215 - Effect of expiration of terms of committee members.

(2) After the convening of the Legislative Assembly in an odd-numbered year regular session and until the newly appointed Legislative Counsel Committee provides otherwise, the Legislative Counsel may employ and fix the compensation of individuals the Legislative Counsel considers necessary for the effective conduct of the work supervised or managed by the Legislative Counsel.

(3) Notwithstanding ORS 173.111 and 173.200, if a vacancy occurs in the position of Legislative Counsel after the convening of the Legislative Assembly in an odd-numbered year regular session and before the appointment of a Legislative Counsel Committee, the President of the Senate and the Speaker of the House of Representatives may jointly select a Legislative Counsel who has the qualifications set forth in ORS 173.200. The Legislative Counsel selected by the President and the Speaker serves at their pleasure at a salary jointly fixed by the President and the Speaker that does not exceed the salary last fixed by the committee. The President and Speaker may act in lieu of the Legislative Counsel Committee under ORS 293.335 in designating the Legislative Counsel they select to approve disbursements and in filing the statement of designation. After appointment of a Legislative Counsel Committee, the Legislative Counsel selected under this subsection serves at the pleasure of the committee and the committee may exercise power and authority over the Legislative Counsel as if the Legislative Counsel had been selected by the committee.

[1965 c.113 §1; 1967 c.5 §1; 1975 c.136 §10; 1999 c.117 §6; 2011 c.545 §10]



Section 173.220 - Location of Legislative Counsel’s office.

[1953 c.492 §12]



Section 173.230 - Confidential nature of matters handled by committee’s staff.

(2) Notwithstanding subsection (1) of this section, the Legislative Counsel may provide a copy of a draft measure to the Legislative Fiscal Officer and the Legislative Revenue Officer.

(3) The provision by the Legislative Counsel of a copy of a draft measure under subsection (2) of this section is not a waiver of privilege under ORS 40.225.

[1953 c.492 §14; 1961 c.167 §30; 1999 c.117 §7; 2001 c.45 §4]



Section 173.240 - Committee’s staff prohibited from influencing legislation.

[1953 c.492 §14]



Section 173.250



Section 173.310



Section 173.315 - Oregon Law Commission established; duties; membership; chairperson.

(2) The Oregon Law Commission has 15 members, as follows:

(a) A person appointed by the President of the Senate who is a member of the Senate at the time of appointment;

(b) A person appointed by the President of the Senate who is a current or former member of the Senate at the time of appointment;

(c) A person appointed by the Speaker of the House of Representatives who is a member of the House of Representatives at the time of appointment;

(d) A person appointed by the Speaker of the House of the Representatives who is a current or former member of the House of Representatives at the time of appointment;

(e) The deans of Oregon’s accredited law schools, or their designees;

(f) Three persons appointed by the Board of Governors of the Oregon State Bar;

(g) The Attorney General, or the Attorney General’s designee;

(h) The Chief Justice of the Supreme Court, or the Chief Justice’s designee;

(i) The Chief Judge of the Court of Appeals, or the Chief Judge’s designee;

(j) A person appointed by the Chief Justice of the Supreme Court who is a circuit court judge, or a retired circuit court judge who has been designated as a senior judge under ORS 1.300, at the time of appointment; and

(k) One person appointed by the Governor.

(3) The Attorney General, the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals and the deans of Oregon’s accredited law schools are ex officio members of the commission and have the same powers as appointed members.

(4)(a) Except as provided in paragraph (b) of this subsection, appointed members of the commission serve four-year terms. Terms commence on July 1 of even-numbered years. Before the expiration of the four-year term, the appointing authority shall appoint a successor. A person who has served as a member is eligible for reappointment.

(b) A person appointed under subsection (2)(a) of this section serves a term of four years, or until the person ceases to be a member of the Senate, whichever occurs first. A person appointed under subsection (2)(c) of this section serves a term of four years, or until the person ceases to be a member of the House of Representatives, whichever occurs first.

(5) If there is a vacancy in the position of an appointed member:

(a) The appointing authority shall appoint a person as soon as possible to serve during the remainder of the unexpired term; and

(b) The appointing authority may specify that the person appointed to serve the remainder of the unexpired term is also appointed to the next following full term.

(6) If a member of the commission is authorized under subsection (2) of this section to name a designee, a person named as a designee has all of the powers and duties of the member until the designation expires or is revoked. The following persons may be designated:

(a) A dean of one of Oregon’s accredited law schools may designate a member of the faculty of the law school.

(b) The Chief Justice may designate a Supreme Court judge.

(c) The Chief Judge of the Court of Appeals may designate another judge of the Court of Appeals.

(d) The Attorney General may designate an assistant attorney general or the Deputy Attorney General.

(7) The term of an appointed member of the commission shall cease if the member misses three consecutive meetings without prior approval of the chairperson, and the appointing authority for the position shall appoint a person to fill the vacancy in the manner provided by subsection (5) of this section.

(8) The Oregon Law Commission shall elect its chairperson and vice chairperson from among the members with such powers and duties as the commission shall determine.

(9) A majority of the members of the commission constitutes a quorum for the transaction of business. If a quorum is present at a meeting, the commission may take action by an affirmative vote by a majority of the members of the commission who are present.

(10) Members of the commission who are members of the Legislative Assembly are entitled to compensation and expense reimbursement as provided in ORS 171.072.

[1981 c.813 §1; 1997 c.661 §1; 2009 c.114 §1; 2011 c.272 §14]



Section 173.320



Section 173.325 - Compensation and expenses of members.

(2) A member of the Oregon Law Commission who is not a member of the Legislative Assembly shall receive no compensation for services as a member but, subject to any other applicable law regulating travel and other expenses for state officers, may receive actual and necessary travel and other expenses incurred in the performance of official duties, providing funds are appropriated therefor in the budget of the Legislative Counsel Committee.

[1981 c.813 §2; 1987 c.879 §3; 1997 c.661 §2; 2009 c.114 §3]



Section 173.328 - Commission meetings.

[1997 c.661 §5; 2009 c.114 §4]



Section 173.330



Section 173.335 - Legislative Counsel assistance.

[1981 c.813 §§3,4; 1997 c.661 §6; 2009 c.114 §5]



Section 173.338 - Law revision program.

(a) Review of the common law and statutes of the state, and current judicial decisions, for the purpose of discovering defects and anachronisms in the law.

(b) Consideration of changes in the law recommended by the American Law Institute, the National Conference of Commissioners on Uniform State Laws, any bar association or other learned bodies.

(c) Consideration of suggestions from judges, justices, public officials, lawyers and the public generally as to defects and anachronisms in the law.

(d) Recommendation for changes in the law that the commission considers necessary to modify or eliminate antiquated and inequitable rules of law and to bring the law of Oregon into harmony with modern conditions.

(e) Recommendation for the express repeal of statutes repealed by implication or held unconstitutional by state and federal courts.

(2) The commission shall study any topic that the Legislative Assembly, by law or concurrent resolution, refers to the commission.

[1997 c.661 §3; 2009 c.114 §6]



Section 173.340



Section 173.342 - Commission biennial report to Legislative Assembly.

[1997 c.661 §4; 2009 c.114 §7; 2011 c.545 §29]



Section 173.345 - Cooperation with bar associations or other associations.

[1997 c.661 §7]



Section 173.347 - Appearance of commission members or staff before Legislative Assembly.

[1997 c.661 §8]



Section 173.350



Section 173.352 - Work groups.

(2) Members of work groups established by the commission are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred in the performance of their official duties.

[1997 c.661 §10; 2009 c.114 §8]



Section 173.355 - Solicitation and receipt of gifts and grants.

[1997 c.661 §9]



Section 173.357 - Disposition of moneys collected or received by commission.

[1997 c.661 §11]



Section 173.410 - Appointing authority for Legislative Fiscal Officer; selection of officer.

(2) The appointing authority shall select the Legislative Fiscal Officer who shall serve at the pleasure of the appointing authority and under its direction.

[1959 c.70 §1; 1971 c.679 §1]



Section 173.420 - Duties of Legislative Fiscal Officer.

(a) Ascertain facts and make recommendations to the Legislative Assembly concerning the Governor’s budget report.

(b) Ascertain facts concerning state expenditures and make estimates concerning state expenditures.

(c) Ascertain facts and make recommendations concerning the fiscal implications of the organization and functions of the state and its agencies.

(d) Ascertain facts and make recommendations on such other matters as may be provided for by joint or concurrent resolution.

(e) Furnish such assistance in the performance of their duties as is requested by the House Revenue Committee, the Senate Revenue Committee, the Legislative Revenue Officer and other legislative standing and interim committees and members of the Legislative Assembly.

(2) Pursuant to the policies and directions of the appointing authority, the Legislative Fiscal Officer may enter into contracts to carry out the functions of the Legislative Fiscal Officer.

[1959 c.70 §2; 1971 c.679 §2; 1975 c.789 §7; 1999 c.207 §2; 2001 c.158 §1]



Section 173.430



Section 173.440



Section 173.450 - Employment of staff; compensation and expenses of staff members.

(2) The appointing authority shall fix the salary of the Legislative Fiscal Officer.

(3) Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Fiscal Officer and members of the staff of the Legislative Fiscal Officer shall be reimbursed for all actual and necessary expenses incurred in performing their duties.

[1959 c.70 §§6,7,8; 1971 c.679 §3]



Section 173.455 - Maintaining confidentiality of draft measures.

[2001 c.45 §5]



Section 173.460



Section 173.465 - Legislative Fiscal Office Operating Fund.

[2013 c.723 §61]



Section 173.500 - Establishment; directors; powers and duties.

(b) The foundation shall elect a chair from among the voting directors of the foundation. A director shall serve as chair for a two-year term and may thereafter be reelected as chair, except that:

(A) The foundation may replace a chair by majority vote of the foundation; and

(B) A chair must at all times be a voting director of the foundation.

(2) The Oregon State Capitol Foundation shall:

(a) Advise the Legislative Administration Committee on the terms and conditions of contracts or agreements entered into under ORS 276.002.

(b) Recommend to the committee renovations, repairs and additions to the State Capitol.

(c) Recommend to the committee exhibits and events for the State Capitol.

(d) Deposit gifts, grants, donations and moneys converted from gifts or donations of other than money into separate trust accounts reserved for the purposes of the gifts, grants and donations.

(e) Develop, maintain and implement plans to:

(A) Enhance and embellish the State Capitol in keeping with the design and purpose of the building and adjacent areas; and

(B) Preserve the history of activities of state government that have occurred in the State Capitol and of persons who have participated in state government in the State Capitol.

(f) Establish such funds and accounts as are reasonably prudent for a nonprofit corporation of the scope and mission of the foundation.

(g) Consult with any advisory committees the Legislative Administration Committee may designate before the foundation makes a recommendation required by this subsection.

(3) The Oregon State Capitol Foundation may:

(a) Solicit and accept gifts, grants and donations from public and private sources in the name of the foundation.

(b) Convert gifts or donations other than money into moneys.

(c) Advise and educate in relation to changes in statutory law or adopted policy of the Legislative Administration Committee in order to implement or promote the policies and objectives of the foundation, except that such advice and education is limited to:

(A) Activities permitted within the limits afforded to organizations established under section 501(c)(3) of the Internal Revenue Code; and

(B) Advice or education undertaken by the foundation that furthers the purposes of the foundation under subsection (2) of this section.

(4) The Oregon State Capitol Foundation shall cause an independent audit to be performed annually of all foundation finances. The auditor shall prepare an annual financial report according to generally accepted accounting principles and shall submit the report to the foundation and the Legislative Administration Committee.

(5) The chair of the Oregon State Capitol Foundation may enter into contracts to carry out those functions and policies of the foundation for which the foundation has granted the chair contract authority. ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to a contract or agreement entered into by the foundation. The chair may delegate the contracting authority granted under this subsection to the Legislative Administrator.

(6) The Oregon State Capitol Foundation may take action under this section upon a majority vote of a quorum of directors. A majority of the voting directors of the foundation constitutes a quorum for the transaction of business.

(7) Notwithstanding ORS 171.072, directors or nonvoting members of the foundation who are members of the Legislative Assembly are not entitled to mileage expenses or a per diem and serve as volunteers on the foundation.

(8) The Oregon State Capitol Foundation may adopt its own rules and bylaws and is not subject to the rules of either house of the Legislative Assembly or Mason’s Manual of Legislative Procedure. The foundation shall adopt rules and bylaws to guide the foundation and implement the foundation’s responsibilities under this section.

(9) The Oregon State Capitol Foundation is not a part of the legislative department as defined in ORS 174.114 or a public body as defined in ORS 174.109. For purposes of ORS chapter 244, neither the Oregon State Capitol Foundation nor any director or nonvoting member of the foundation may be considered to have a legislative or administrative interest.

(10) The Legislative Administrator shall provide meeting space and administrative support for the Oregon State Capitol Foundation.

[2001 c.118 §1; 2003 c.794 §197; 2011 c.272 §10; 2015 c.35 §1]



Section 173.510



Section 173.520



Section 173.530



Section 173.540



Section 173.550



Section 173.560



Section 173.570



Section 173.580



Section 173.590



Section 173.600



Section 173.610 - Appointing authority for Natural Resources Policy Administrator; selection of administrator.

(2) The appointing authority shall select the Natural Resources Policy Administrator by unanimous agreement. The administrator shall serve at the pleasure and under the direction of the appointing authority.

[1999 c.1048 §1]



Section 173.620 - Duties of Natural Resources Policy Administrator.

(a) Upon written request of a member or committee of the Legislative Assembly, prepare or assist in the preparation of studies and reports and provide information and research assistance on matters relating to the natural resources of this state and to any other relevant matters.

(b) Ascertain facts concerning the natural resources of this state.

(c) Make recommendations to the Legislative Assembly concerning the natural resources policy of this state.

(d) Prepare analyses of the effect of all natural resources measures before the Legislative Assembly and of all other measures affecting the natural resources of this state.

(e) Assist in the preparation of measures affecting the natural resources of this state.

(f) Perform such duties as may be directed by joint or concurrent resolution of the Legislative Assembly.

(g) Adopt rules relating to the submission, processing and priorities of requests. Rules adopted under this paragraph shall be in conformance with any applicable rules of the House of Representatives or the Senate.

(h) Seek the advice and assistance of political subdivisions of this state, governmental agencies and any interested persons, associations or organizations in the performance of the duties of the administrator.

(i) Provide information to the public about legislative action concerning the natural resources of this state.

(2) Pursuant to the policies and directions of the appointing authority, the Natural Resources Policy Administrator may enter into contracts to carry out the functions of the Natural Resources Policy Administrator.

[1999 c.1048 §2; 2001 c.158 §2]



Section 173.630 - Employment of staff; compensation and expenses of staff members.

(2) The appointing authority shall fix the salary of the administrator.

(3) Subject to the limitations otherwise provided by law for expenses of state officers, the administrator and members of the staff of the administrator shall be reimbursed for all actual and necessary expenses incurred in performing their duties.

[1999 c.1048 §3]



Section 173.640 - Confidential nature of matters handled by administrator and staff; administrator and staff prohibited from influencing legislation.

(2) Neither the administrator nor an employee of the administrator may oppose, urge or attempt to influence legislation.

[1999 c.1048 §4]



Section 173.710 - Legislative Administration Committee and office of Legislative Administrator established.

[1969 c.620 §1; 1971 c.638 §8]



Section 173.720 - Duties of Legislative Administrator.

(a) Coordinate administrative operations of the Legislative Assembly in order to ensure efficient work flow.

(b) Develop standard formats for legislative manuals and interim committee reports.

(c) Review legislative organization, rules and procedure in cooperation with the Legislative Counsel with the intent of modernizing legislative operations.

(d) Conduct a continuing study of possible applications of technological changes and improvements, such as data processing and electronic equipment, to improve legislative procedures, and when considered advisable, make recommendations to adopt such applications.

(e) Arrange for and coordinate orientation conferences for members of the Legislative Assembly that shall include, but need not be limited to, education about recycling programs available in the State Capitol.

(f) Study and make recommendations on legislative compensation and working conditions.

(g) Control all space and facilities within the State Capitol and such other space as is assigned to the Legislative Assembly.

(h) Direct renovation and repair of the State Capitol, renovation, repair and replacement of State Capitol fixtures and facilities, and artistic and other aesthetic improvements to the State Capitol and adjacent areas.

(i) Exercise continuing supervision, coordination and support of clerical and administrative services to legislative interim committees, including consideration of adequacy of staff and administrative services for such committees.

(j) Perform administrative service functions for the Legislative Assembly, including but not limited to accounting, data processing, personnel administration, printing, supply, space allocation and property management.

(k) Provide research facilities and services to members of the Legislative Assembly and committees thereof.

(L) Arrange for the printing and distribution of legislative manuals and interim committee reports.

(m) Establish fee schedules for legislative measures, calendars, indexes and digests.

(n) Coordinate the use of legislative supplies, materials, equipment and other property by legislative interim committees and by standing committees of the Legislative Assembly.

(2) Pursuant to the policies and directions of the Legislative Administration Committee, the Legislative Administrator may enter into contracts to carry out the functions of the Legislative Administrator.

[1969 c.620 §3; 1971 c.638 §9; 1977 c.121 §2; 1997 c.552 §28; 1997 c.817 §1; 1999 c.207 §3; 2001 c.158 §3]



Section 173.730 - Committee membership; status; term; chairperson.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions.

(3) The term of a member shall expire upon the date of the convening of the odd-numbered year regular session of the Legislative Assembly next following the commencement of the member’s term. When a vacancy occurs in the membership of the committee in the interim between odd-numbered year regular sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

(4) The presiding officers shall act as cochairpersons and may alternate at succeeding meetings as presiding chairperson of the committee and vice chairperson thereof. The cochairpersons, jointly or singly, may, in addition to other acts authorized, approve voucher claims.

(5) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

[1969 c.620 §2; 1971 c.638 §10; 1975 c.530 §5; 1977 c.121 §3; 2007 c.790 §5; 2011 c.545 §11]



Section 173.740 - Employment of staff; compensation and expenses of staff; staff prohibited from influencing legislation.

(2) The Legislative Administration Committee shall fix the annual salary of the Legislative Administrator.

(3) Neither the Legislative Administrator nor any employee of the committee shall oppose, urge or attempt to influence any measure pending before the Legislative Assembly.

(4) Subject to the limitations otherwise provided by law for the expenses of state officers, the Legislative Administrator and members of the staff of the Legislative Administrator shall be reimbursed for all actual and necessary expenses incurred in performing their duties.

[1969 c.620 §4]



Section 173.750 - Effect of expiration of terms of committee members.

[1969 c.620 §5; 2011 c.545 §12]



Section 173.760 - Advisory committees; compensation and expenses.

(2) A member of an advisory committee who is a member of the Legislative Assembly shall be entitled to receive the per diem specified in ORS 171.072 from funds appropriated to the Legislative Assembly for each day of performance of duties as an advisory committee member. Other members are entitled to compensation and expenses as provided in ORS 292.495. Expenses incurred under this section are payable from funds appropriated or otherwise available to the Legislative Administration Committee.

[1977 c.121 §4; 1987 c.879 §4]



Section 173.763 - Legislative information available on Internet.

(A) The legislative calendar, the schedule of legislative committee hearings, a list of matters pending on the floors of both houses of the Legislative Assembly and a list of the committees of the Legislative Assembly and their members.

(B) The text of each bill introduced in each current legislative session, including each amended and enrolled form of the bill.

(C) The bill history of each bill introduced in each current legislative session.

(D) The bill status of each bill introduced in each current legislative session.

(E) All vote information concerning each bill in each current legislative session.

(F) Any veto message concerning a bill in each current legislative session.

(G) The Oregon Constitution.

(H) All Oregon Laws enacted on and after September 9, 1995.

(I) The Constitution of the United States.

(b) The Legislative Administration Committee, in its discretion, may make available in electronic form to the public and members of the Legislative Assembly staff measure summaries for each bill in a current legislative session.

(2)(a) The information identified in subsection (1) of this section shall be made available to the public on the Internet. The information shall be made available in one or more formats and by one or more means in order to provide the general public in this state with the greatest feasible access. Any person who accesses the information may access all or any part of the information. The information may also be made available by any other means that would facilitate public access to the information.

(b) Except as provided in paragraph (c) of this subsection, the Legislative Administration Committee shall determine the most cost-effective formats and procedures for the timely release of the information in electronic form.

(c) Pursuant to ORS 171.275, the Legislative Counsel Committee, in its discretion, may authorize the release of the text of Oregon Revised Statutes in electronic form.

(3) Any documentation that describes the electronic digital formats of the information identified in subsection (1) of this section and is available to the public shall be made available on the Internet.

(4) Personal information concerning a person who accesses the information identified in subsection (1) of this section may be maintained only for the purpose of providing service to the person.

(5) A fee or other charge may not be imposed by the Legislative Administration Committee as a condition of accessing the information identified in subsection (1) of this section on the Internet.

(6) Action taken pursuant to this section may not be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of Oregon relative to any of the information made available pursuant to subsection (1) or (2)(c) of this section.

[1995 c.614 §3; 2001 c.45 §7; 2013 c.1 §12]



Section 173.766 - Electronic mail address; website.

(2) All state agencies shall cooperate with the Legislative Administration Committee in the implementation of subsection (1) of this section and ORS 171.795, 173.763 and 183.365.

(3) If the Legislative Administration Committee makes available to each member of the Legislative Assembly a webpage on the website of the Legislative Assembly, employees of the committee shall post material on a member’s webpage or install or maintain links from the member’s webpage to other websites in the manner directed by the member. If the posting of material or installation or maintenance of a link results in a violation of law:

(a) The member who directed the posting of material or installation or maintenance of the link is liable for the violation; and

(b) An employee of the committee who posts the material or installs or maintains the link at the direction of a member is not liable for the violation.

(4) Subsection (3) of this section does not authorize the posting of material or the installation or maintenance of any link that is prohibited by any other law.

[1995 c.614 §4; 2007 c.775 §1; 2013 c.1 §13]



Section 173.770 - Rules regarding fees for services and obtaining copyrights and patents.

(2) Rules adopted under authority of this section are not rules within the meaning of ORS chapter 183 and are not subject to review under ORS 183.710 to 183.725. However, the Legislative Administration Committee shall give reasonable notice of its intent to adopt rules and conduct a hearing open to the public before adopting any rule.

(3) As used in this section, "rule" means any directive, standard or statement of general application that implements or interprets the duties of the Legislative Administration Committee and includes amendment or repeal of a prior rule but does not include internal management directives or statements relating to committee business between committee members or between committee members and committee staff or between committee staff.

[1979 c.740 §2]



Section 173.780 - Sale or lease of data processing programs, materials and information.

[1979 c.740 §1; 2005 c.22 §121]



Section 173.785 - Capitol gift shop; bidding; use of profits.

(2) All net profits from sales described in subsection (1) of this section shall be applied to exceptional and otherwise unbudgeted maintenance expenses and other expenses incurred for enhancement and restoration of the Capitol and are continuously appropriated therefor.

[1983 c.444 §5]



Section 173.790 - Stores Revolving Account; Property and Supplies Stores Account.

(2) Quarterly any amount in the Stores Revolving Account in excess of $30,000 shall be transferred and credited to the State Capitol Operating Account established under ORS 276.003, to be accounted for separately and to be used as provided in ORS 173.785 (2). The use shall be considered to be an operating and maintenance expense of the State Capitol.

(3) There is established for the Legislative Administration Committee a Property and Supplies Stores Account. The committee may pay for rent, staff, stocks of supplies, materials, equipment and fixtures used to provide supplies for resale to tenants of the State Capitol from the Property and Supplies Stores Account for the purpose of supplying current requirements, the cost of which shall be reimbursed to the account through receipts on the basis of sales. The moneys in the Property and Supplies Stores Account are appropriated continuously to the committee for the purposes of this subsection.

[1983 c.444 §6; 1987 c.704 §1; 2003 c.734 §22]



Section 173.795



Section 173.800 - Appointing authority for Legislative Revenue Officer; selection of officer.

(2) The appointing authority, with the approval of the Speaker of the House of Representatives and the President of the Senate, shall select a Legislative Revenue Officer who shall serve at the pleasure of the appointing authority and under its direction.

[1975 c.789 §1]



Section 173.810 - Employment of staff; compensation and expenses.

(2) The appointing authority shall fix the salary of the Legislative Revenue Officer.

(3) Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Revenue Officer and members of the staff of the Legislative Revenue Officer shall be reimbursed for all actual and necessary expenses incurred in performing their duties.

[1975 c.789 §2]



Section 173.820 - Duties and powers.

(a) Upon written request of a member of the Legislative Assembly or any committee thereof, prepare or assist in the preparation of studies and reports and provide information and research assistance on matters relating to taxation and to the revenue of this state and to any other relevant matters.

(b) Ascertain facts concerning revenues and make estimates concerning state revenues.

(c) Ascertain facts and make recommendations to the Legislative Assembly concerning the Governor’s tax expenditure report.

(d) Prepare analyses of and recommendations on the fiscal impact of all revenue measures reported out of committees of the Legislative Assembly and of all other measures reported out of committees of the Legislative Assembly that affect the revenue of this state.

(e) Perform such duties as may be directed by joint or concurrent resolution of the Legislative Assembly.

(f) Adopt rules relating to the submission, processing and priorities of requests. Rules adopted under this paragraph shall be in conformance with any applicable rule of the House of Representatives or the Senate. Requests made by joint or concurrent resolution of the Legislative Assembly shall be given priority over other requests received or initiated by the Legislative Revenue Officer. Rules adopted under this paragraph shall be reviewed and approved by the appointing authority prior to their adoption.

(g) Seek the advice and assistance of political subdivisions of this state, governmental agencies and any interested persons, associations or organizations in the performance of the duties of the Legislative Revenue Officer.

(h) Perform such other duties as may be prescribed by law.

(2) Pursuant to the policies and directions of the appointing authority, the Legislative Revenue Officer may enter into contracts to carry out the functions of the Legislative Revenue Officer.

[1975 c.789 §3; 1995 c.746 §72; 1999 c.207 §4; 2001 c.158 §4; 2007 c.828 §4]



Section 173.830 - Authority to accept and expend funds; disposition of moneys received.

(2) All federal moneys accepted under this section shall be accepted and transferred or expended by the Legislative Revenue Officer upon such terms and conditions as are prescribed by the United States.

(3) All other moneys accepted under this section shall be accepted and transferred or expended by the Legislative Revenue Officer upon such terms and conditions as are prescribed by law.

(4) All moneys received by the Legislative Revenue Officer pursuant to this section shall be deposited in the State Treasury and, unless otherwise prescribed by the authority from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for such purposes. All such moneys are continuously appropriated to the Legislative Revenue Officer for the purposes for which they were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available.

[1975 c.789 §4]



Section 173.840 - Designation as applicant for certain federal programs.

[1975 c.789 §4a]



Section 173.850 - Department of Revenue to provide assistance; status of reports and information.

(a) Advise and assist the Legislative Revenue Officer, staff and employees with respect to the duties imposed upon the Legislative Revenue Officer by ORS 173.800 to 173.850 or any resolution of the Legislative Assembly;

(b) Disclose and give access to the Legislative Revenue Officer, staff and employees of the Legislative Revenue Officer, to tax and revenue information, including the information described in ORS 308.290 and 314.835, and other information the Legislative Revenue Officer considers necessary and appropriate to the efficient performance of duties under ORS 173.800 to 173.850 or any resolution of the Legislative Assembly; and

(c) Assist in the compilation, assimilation and integration of such information.

(2)(a) The department shall disclose and give access to the Legislative Revenue Officer or any authorized representatives to the information described in ORS 314.835 only if the request for the information is made in writing, specifies the purposes for which the request is made or information required and is signed by the Legislative Revenue Officer or an authorized representative. The form for request for information made under this paragraph shall be prescribed by the Legislative Revenue Officer and approved by the Director of the Department of Revenue.

(b) The department shall keep on file the request for information made pursuant to this subsection. The requests constitute a public record within the meaning of ORS 192.410 to 192.505. ORS 314.835 and 314.840 (3) relating to the confidentiality of tax information apply to the Legislative Revenue Officer, authorized representatives, staff and employees of the Legislative Revenue Officer.

(c) As used in this subsection, "authorized representative" means a person who, after consultation with the Director of the Department of Revenue, the Legislative Revenue Officer has certified as an authorized representative. A copy of the certificate shall be filed with the department.

(3) Reports, estimates and analyses of the Legislative Revenue Officer based upon the information described in ORS 308.290 and 314.835 obtained under this section shall be classified in such a manner as to prevent the identification of particular reports and returns and the items thereof.

[1975 c.789 §5; 1985 c.565 §18]



Section 173.855 - Maintaining confidentiality of draft measures.

[2001 c.45 §6]



Section 173.860






Chapter 174 - Construction of Statutes; General Definitions

Section 174.010 - General rule for construction of statutes.



Section 174.020 - Legislative intent; general and particular provisions; consideration of legislative history.

(b) To assist a court in its construction of a statute, a party may offer the legislative history of the statute.

(2) When a general and particular provision are inconsistent, the latter is paramount to the former so that a particular intent controls a general intent that is inconsistent with the particular intent.

(3) A court may limit its consideration of legislative history to the information that the parties provide to the court. A court shall give the weight to the legislative history that the court considers to be appropriate.

[Amended by 2001 c.438 §1]



Section 174.030 - Construction favoring natural right to prevail.



Section 174.040 - Severability.

(1) The statute provides otherwise;

(2) The remaining parts are so essentially and inseparably connected with and dependent upon the unconstitutional part that it is apparent that the remaining parts would not have been enacted without the unconstitutional part; or

(3) The remaining parts, standing alone, are incomplete and incapable of being executed in accordance with the legislative intent.



Section 174.050



Section 174.060 - Effect of amendment of statute adopted by reference.



Section 174.070 - Effect of repeal of validating or curative Act.



Section 174.080 - Effect of repeal of repealing Act.



Section 174.090 - Effect of repeal of repealing constitutional provision.



Section 174.100 - Definitions.

(1) "Any other state" includes any state and the District of Columbia.

(2) "City" includes any incorporated village or town.

(3) "County court" includes board of county commissioners.

(4) "Husband and wife," "husband or wife," "husband" or "wife" means spouses or a spouse in a marriage.

(5) "May not" and "shall not" are equivalent expressions of an absolute prohibition.

(6) "Person" includes individuals, corporations, associations, firms, partnerships, limited liability companies and joint stock companies.

(7) "Sexual orientation" means an individual’s actual or perceived heterosexuality, homosexuality, bisexuality or gender identity, regardless of whether the individual’s gender identity, appearance, expression or behavior differs from that traditionally associated with the individual’s sex at birth.

(8) "State Treasury" includes those financial assets the lawful custody of which are vested in the State Treasurer and the office of the State Treasurer relating to the custody of those financial assets.

(9) "To" means "to and including" when used in a reference to a series of statute sections, subsections or paragraphs.

(10) "United States" includes territories, outlying possessions and the District of Columbia.

(11) "Violate" includes failure to comply.

[Amended by 1953 c.145 §2; 1957 c.360 §1; 1963 c.213 §1; 1965 c.518 §1; 1967 c.409 §1; 1983 c.327 §1; 1993 c.73 §1; 1995 c.93 §30; 2001 c.671 §1; 2007 c.100 §1; 2015 c.629 §33]



Section 174.102 - "Agricultural commodity," "agricultural product" defined; harvesting or baling of straw as farming practice.

(1) The term "agricultural commodity" or "agricultural product" includes straw.

(2) The harvesting or baling of straw is a farming practice.

[1995 c.601 §1]



Section 174.103



Section 174.104 - "Public notice" defined.

[Formerly subsection (1) of 193.010]



Section 174.105



Section 174.106



Section 174.107 - "Person with a disability" defined.

(a) Has a physical or mental impairment which substantially limits one or more major life activities;

(b) Has a record of such an impairment; or

(c) Is regarded as having such an impairment.

(2) Specific types of disabilities shall be considered subcategories under the definition of person with a disability.

[1989 c.224 §2a; 2003 c.14 §70; 2007 c.70 §39]



Section 174.108 - Effect of definitions.

(2) Nothing in ORS 174.108 to 174.118 affects the meaning of any statute that uses one or more of the terms defined in ORS 174.108 to 174.118 and that is in effect on January 1, 2002. Nothing in ORS 174.108 to 174.118 affects the meaning of any statute that uses one or more of the terms defined in ORS 174.108 to 174.118 and that is enacted after January 1, 2002, unless the statute makes specific reference to the provision of ORS 174.108 to 174.118 that defines the term and indicates that the term has the meaning specified in that provision.

(3) None of the terms defined in ORS 174.108 to 174.118 includes the Oregon Health and Science University, the Oregon State Bar, any intergovernmental entity formed by a public body with another state or with a political subdivision of another state, or any intergovernmental entity formed by a public body with an agency of the federal government.

[2001 c.74 §1]



Section 174.109 - "Public body" defined.

[2001 c.74 §2]



Section 174.110

[Renumbered 174.127 in 2001]



Section 174.111 - "State government" defined.

[2001 c.74 §3]



Section 174.112 - "Executive department" defined.

(a) In the judicial department or the legislative department;

(b) Local governments; or

(c) Special government bodies.

(2) Subject to ORS 174.108, as used in the statutes of this state "executive department" includes:

(a) An entity created by statute for the purpose of giving advice only to the executive department and that does not have members who are officers or employees of the judicial department or legislative department;

(b) An entity created by the executive department for the purpose of giving advice to the executive department, if the document creating the entity indicates that the entity is a public body; and

(c) Any entity created by the executive department other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the executive department.

[2001 c.74 §4; 2013 c.1 §102]



Section 174.113 - "Judicial department" defined.

(2) Subject to ORS 174.108, as used in the statutes of this state "judicial department" includes:

(a) An entity created by statute for the purpose of giving advice only to the judicial department and that does not have members who are officers or employees of the executive department or legislative department;

(b) An entity created by the judicial department for the purpose of giving advice to the judicial department, if the document creating the entity indicates that the entity is a public body; and

(c) Any entity created by the judicial department other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the judicial department.

[2001 c.74 §5]



Section 174.114 - "Legislative department" defined.

(2) Subject to ORS 174.108, as used in the statutes of this state "legislative department" includes:

(a) An entity created by statute for the purpose of giving advice only to the legislative department and that does not have members who are officers or employees of the executive department or judicial department;

(b) An entity created by the legislative department for the purpose of giving advice to the legislative department, but that is not created by statute, if the document creating the entity indicates that the entity is a public body; and

(c) Any entity created by the legislative department by a document other than a statute and that is not an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the legislative department.

[2001 c.74 §6]



Section 174.115



Section 174.116 - "Local government" and "local service district" defined.

(b) Subject to ORS 174.108, as used in the statutes of this state "local government" includes:

(A) An entity created by statute, ordinance or resolution for the purpose of giving advice only to a local government;

(B) An entity created by local government for the purpose of giving advice to local government and that is not created by ordinance or resolution, if the document creating the entity indicates that the entity is a public body; and

(C) Any entity created by local government other than an entity described in subparagraph (B) of this paragraph, unless the ordinance, resolution or other document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by local government.

(2) Subject to ORS 174.108, as used in the statutes of this state "local service district" means:

(a) An economic improvement district created under ORS 223.112 to 223.132 or 223.141 to 223.161.

(b) A people’s utility district organized under ORS chapter 261.

(c) A domestic water supply district organized under ORS chapter 264.

(d) A cemetery maintenance district organized under ORS chapter 265.

(e) A park and recreation district organized under ORS chapter 266.

(f) A mass transit district organized under ORS 267.010 to 267.390.

(g) A transportation district organized under ORS 267.510 to 267.650.

(h) A metropolitan service district organized under ORS chapter 268.

(i) A translator district organized under ORS 354.605 to 354.715.

(j) A library district organized under ORS 357.216 to 357.286.

(k) A county road district organized under ORS 371.055 to 371.110.

(L) A special road district organized under ORS 371.305 to 371.360.

(m) A road assessment district organized under ORS 371.405 to 371.535.

(n) A highway lighting district organized under ORS chapter 372.

(o) A 9-1-1 communications district organized under ORS 403.300 to 403.380.

(p) A health district organized under ORS 440.305 to 440.410.

(q) A sanitary district organized under ORS 450.005 to 450.245.

(r) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

(s) A county service district organized under ORS chapter 451.

(t) A vector control district organized under ORS 452.020 to 452.170.

(u) A rural fire protection district organized under ORS chapter 478.

(v) A geothermal heating district organized under ORS chapter 523.

(w) An irrigation district organized under ORS chapter 545.

(x) A drainage district organized under ORS chapter 547.

(y) A diking district organized under ORS chapter 551.

(z) A water improvement district organized under ORS chapter 552.

(aa) A water control district organized under ORS chapter 553.

(bb) A district improvement company or a district improvement corporation organized under ORS chapter 554.

(cc) A weather modification district organized under ORS 558.200 to 558.440.

(dd) A fair district formed under ORS chapter 565.

(ee) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

(ff) A weed control district organized under ORS 569.350 to 569.445.

(gg) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

(hh) The Port of Portland created under ORS 778.010.

(ii) An airport district established under ORS chapter 838.

(jj) A heritage district organized under ORS 358.442 to 358.474.

(kk) A radio and data district organized under ORS 403.500 to 403.542.

(LL) A sand control district organized under ORS 555.500 to 555.535.

[2001 c.74 §7; 2003 c.802 §1; 2007 c.562 §18; 2009 c.584 §19; 2015 c.560 §13]



Section 174.117 - "Special government body" defined.

(a) A public corporation created under a statute of this state and specifically designated as a public corporation.

(b) A school district.

(c) A public charter school established under ORS chapter 338.

(d) An education service district.

(e) A community college district or community college service district established under ORS chapter 341.

(f) An intergovernmental body formed by two or more public bodies.

(g) Any entity that is created by statute, ordinance or resolution that is not part of state government or local government.

(h) Any entity that is not otherwise described in this section that is:

(A) Not part of state government or local government;

(B) Created pursuant to authority granted by a statute, ordinance or resolution, but not directly created by that statute, ordinance or resolution; and

(C) Identified as a governmental entity by the statute, ordinance or resolution authorizing the creation of the entity, without regard to the specific terms used by the statute, ordinance or resolution.

(i) A public university listed in ORS 352.002.

(2) Subject to ORS 174.108, as used in the statutes of this state "special government body" includes:

(a) An entity created by statute for the purpose of giving advice only to a special government body;

(b) An entity created by a special government body for the purpose of giving advice to the special government body, if the document creating the entity indicates that the entity is a public body; and

(c) Any entity created by a special government body described in subsection (1) of this section, other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the special government body.

[2001 c.74 §8; 2013 c.768 §54; 2015 c.767 §50]



Section 174.118 - Application of definitions to ORS 174.108 to 174.118.

[2001 c.74 §9]



Section 174.120 - Computation of time; leap year.

(2) For the purposes of determining whether a person has complied with a statutory time limitation governing an act to be performed in a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court, the time prescribed by law for the performance of the act does not include the day on which the specified period begins to run. The designated period does include the last day unless the last day is:

(a) A legal holiday or Saturday;

(b) A day on which the court is closed for the purpose of filing pleadings and other documents;

(c) A day on which the court is closed by order of the Chief Justice, to the extent provided by the order; or

(d) A day on which the court is closed before the end of the normal hours during which pleadings and other documents may be filed.

(3) If the last day of a designated period is excluded under the provisions of subsection (2) of this section, the act must be performed on the next day that the court is open for the purpose of filing pleadings and other documents.

(4) The provisions of subsections (2) and (3) of this section apply to time limitations established by statutes of limitation and other procedural statutes governing civil and criminal proceedings.

(5) If a statute of limitation or other procedural statute governing civil or criminal proceedings provides that an act be done within one or more years, the time for performing the act is computed in calendar years. If the specified period begins to run on a date other than February 29, the act must be done on or before the same date in the calendar year in which the specified period ends as the date in the calendar year in which the specified period began to run. If the specified period of time begins to run on February 29, the act must be done on or before February 28 of the calendar year in which the specified period ends.

[Amended by 1979 c.284 §118; 1985 c.282 §2; 2002 s.s.1 c.10 §6; 2003 c.228 §1; 2013 c.1 §14]



Section 174.125 - Computation of time period for personal service.

[1983 c.548 §1; 2002 s.s.1 c.10 §8]



Section 174.127 - Singular or plural number; masculine, feminine or neuter gender.

(1) The singular number may include the plural and the plural number, the singular.

(2) Words used in the masculine gender may include the feminine and the neuter.

[Formerly 174.110]



Section 174.129 - Statutes, rules and orders to use sex-neutral terms.

[Formerly 174.115]



Section 174.130 - Majority can exercise authority given jointly.



Section 174.140 - Construction of "a surety" or similar words.

[1955 c.289 §1]



Section 174.150



Section 174.160 - Mailing methods authorized in place of notice by registered or certified mail.

[1969 c.292 §1]



Section 174.170 - Notice by personal service equivalent to notice by mail.

[1969 c.292 §2]



Section 174.510 - Statute revision of 1953 enacted as law; Oregon Revised Statutes; citation.

(2) The statute laws described in subsection (1) of this section, together with sections compiled in parts bearing the certificate of the Legislative Counsel pursuant to ORS 171.285, may be cited as Oregon Revised Statutes. In citing a specific section of Oregon Revised Statutes, the designation "ORS (number of section)" may be used.

[1953 c.3 §§1,7; 1961 c.90 §2]



Section 174.515 - Duplicate original of 1953 revision; evidentiary effect.

[1961 c.90 §1]



Section 174.520 - General statutes enacted prior to January 12, 1953, repealed; exceptions.

(2) If any provision of the statute laws described in ORS 174.510 (1), derived from an Act that amended or repealed a preexisting statute, is held unconstitutional, the provisions of subsection (1) of this section shall not prevent the preexisting statute from being law if that appears to have been the intent of the Legislative Assembly or the people.

[1953 c.3 §§2,6; 1961 c.90 §3]



Section 174.530 - Construction of statutes enacted as part of 1953 revision.

[1953 c.3 §3; 1961 c.90 §4]



Section 174.535 - Construction of reviser’s bills.

[Derived from 1983 c.740 §1; 1985 c.565 §1; 1987 c.158 §1; 1989 c.171 §1; 1991 c.67 §1; 1991 c.927 §1; 1993 c.18 §1; 1993 c.469 §1; 1995 c.79 §1; 1997 c.249 §1; 1999 c.59 §1; 2001 c.104 §1; 2003 c.14 §1; 2005 c.22 §1; 2007 c.71 §1; 2009 c.11 §1; 2011 c.9 §1; 2013 c.1 §1; 2015 c.27 §1]



Section 174.540 - Parts of printed statute editions not part of the law.

[1953 c.3 §4; 1961 c.90 §5; 2013 c.1 §15]



Section 174.550 - Statute revision of 1953 substituted for statutes repealed by ORS 174.520.

[1953 c.3 §5; 1961 c.90 §6]



Section 174.560



Section 174.580 - Oregon Rules of Civil Procedure; citation form.

(2) In citing a specific rule of the Oregon Rules of Civil Procedure, the designation "ORCP (number of rule)" may be used. For example, Rule 7, section D, subsection (3), paragraph (a), subparagraph (iv), part (A), may be cited as ORCP 7 D(3)(a)(iv)(A).

[1979 c.284 §4; 1993 c.18 §30; 2011 c.9 §9]



Section 174.590 - Statutory terminology not intended to preserve procedural distinctions between actions and suits.

[1979 c.284 §5]






Chapter 176 - Governor

Section 176.010 - Commencement of term; inauguration.



Section 176.020 - Cessation of term.



Section 176.030

[Renumbered 176.510]



Section 176.040



Section 176.050



Section 176.110 - Actions of Governor-elect; budget report; tax expenditure report; expenses.

(2) The Governor-elect shall cause the budget report and the tax expenditure report for the biennium beginning July 1 of the year in which the Governor takes office to be compiled and prepared for printing as required in ORS 291.222.

(3) All expenses of the Governor-elect incurred in carrying out the provisions of this section are open to inspection and audit by the Secretary of State and must be paid from any funds appropriated for this purpose in the same manner as other claims against the state are paid.

[1965 c.80 §1; 1969 c.464 §1; 1995 c.746 §73; 2011 c.222 §1]



Section 176.200 - Governor’s Office Operating Fund.

(2) The Office of the Governor may receive gifts, grants or contributions from any source, whether public or private. Moneys received under this subsection shall be deposited in the Governor’s Office Operating Fund established by subsection (1) of this section.

[2012 c.107 §§29,30]



Section 176.250 - Service of subpoena upon Governor.

[1983 c.82 §3]



Section 176.260 - Medal of Honor.

(2) The medal shall be bronze and consist of a police shield overlaid by a sheriff’s star with the seal of the State of Oregon in the center and the words "Law Enforcement Medal of Honor" within the design. The medal shall be suspended from a ring that is attached to a navy blue ribbon with a gold edge. The reverse side of the medal shall be inscribed with the words "For exceptionally honorable and meritorious conduct in performing services as a law enforcement officer."

[2005 c.284 §1; 2011 c.434 §2; 2013 c.1 §16]



Section 176.262 - Governor’s Commission on the Law Enforcement Medal of Honor; rules.

(a) One member shall be a representative of the Governor’s office;

(b) One member shall be a representative of the Department of Public Safety Standards and Training;

(c) One member shall be a representative of the Oregon Association Chiefs of Police;

(d) One member shall be a representative of the Oregon State Sheriffs’ Association;

(e) One member shall be a representative of a statewide organization of police officers;

(f) One member shall be a representative of a statewide organization of peace officers; and

(g) One member shall be a surviving family member of a law enforcement officer killed in the line of duty.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) The commission shall:

(a) Adopt rules establishing qualifications for nomination as a recipient of the Law Enforcement Medal of Honor and the Law Enforcement Medal of Ultimate Sacrifice;

(b) Meet at least once every six months to consider candidates for nomination for the Law Enforcement Medal of Honor and the Law Enforcement Medal of Ultimate Sacrifice; and

(c) Nominate candidates for the Law Enforcement Medal of Honor and the Law Enforcement Medal of Ultimate Sacrifice.

(4) The Department of Public Safety Standards and Training shall provide staff for the commission.

(5) The commission may seek and accept contributions of funds and assistance from any source for the purpose of carrying out the provisions of ORS 176.260. All funds received by the commission under this subsection shall be paid into the State Treasury and deposited into the Law Enforcement Medal of Honor Account established in ORS 176.264.

(6) A member of the commission is not entitled to compensation nor to reimbursement for travel and other expenses incurred in the performance of duties as a member of the commission.

[2005 c.284 §2; 2007 c.329 §1; 2011 c.434 §3]



Section 176.264 - Law Enforcement Medal of Honor Account.

[2005 c.284 §3; 2011 c.434 §4]



Section 176.267 - Medal of Ultimate Sacrifice.

(2) The medal shall be bronze and consist of a police shield overlaid by a sheriff’s star with the seal of the State of Oregon in the center and the words "Law Enforcement Medal of Ultimate Sacrifice" within the design. The medal shall be suspended from a ring that is attached to a gold ribbon with a blue edge. The reverse side of the medal shall be inscribed with the words "Awarded by a grateful state for the ultimate sacrifice by a law enforcement family."

[2011 c.434 §1]



Section 176.300 - Temporary transfer of power.

[2009 c.77 §1]



Section 176.303 - Disability evaluation panel.

(a) The Chief Justice of the Oregon Supreme Court. If the Chief Justice is unable or unwilling to serve on the panel when the panel is convoked, the Chief Judge of the Court of Appeals shall serve as a member instead of the Chief Justice.

(b) A judge serving on the Oregon Supreme Court, or the Court of Appeals, designated by the Governor in the manner provided by subsection (2) of this section.

(c) A person who is licensed as a physician under ORS chapter 677, designated by the Governor in the manner provided by subsection (3) of this section.

(d) A person who is licensed as a physician under ORS chapter 677, designated by the dean of the Oregon Health and Science University School of Medicine in the manner provided by subsection (4) of this section. To the extent possible, the designee shall have the appropriate expertise to determine whether the Governor is suffering from a physical or mental disability that prevents the Governor from discharging the duties of the office.

(e) A person who is licensed as a physician under ORS chapter 677, designated by the Director of Human Services in the manner provided by subsection (5) of this section. To the extent possible, the designee shall have the appropriate expertise to determine whether the Governor is suffering from a physical or mental disability that prevents the Governor from discharging the duties of the office.

(2) As soon as possible after taking the oath of office, the Governor shall designate a person to serve as a member on the disability evaluation panel under subsection (1)(b) of this section. The Governor shall also designate at that time a first and second alternate for the position with the qualifications specified in subsection (1)(b) of this section to serve in the event that the person designated by the Governor is unable or unwilling to serve on the panel when the panel meets. The Governor shall file the names of the member and alternates designated under this section with the Secretary of State.

(3) As soon as possible after taking the oath of office, the Governor shall designate a person to serve as a member on the disability evaluation panel under subsection (1)(c) of this section. The Governor shall also designate at that time a first and second alternate for the position with the qualifications specified in subsection (1)(c) of this section to serve in the event that the person designated by the Governor is unable or unwilling to serve on the panel when the panel meets. The Governor shall file the names of the member and alternates designated under this section with the Secretary of State.

(4) As soon as possible after the disability evaluation panel is convoked, the dean of the Oregon Health and Science University School of Medicine shall designate a person to serve as a member on the disability evaluation panel under subsection (1)(d) of this section. The dean shall also designate at that time a first, second and third alternate for the position with the qualifications specified in subsection (1)(d) of this section to serve in the event that the person designated by the dean is unable or unwilling to serve on the panel when the panel is convoked. The dean shall file the names of the member and alternates designated under this section with the Secretary of State.

(5) As soon as possible after the disability evaluation panel is convoked, the Director of Human Services shall designate a person to serve as a member on the disability evaluation panel under subsection (1)(e) of this section. The director shall also designate at that time a first, second and third alternate for the position with the qualifications specified in subsection (1)(e) of this section to serve in the event that the person designated by the director is unable or unwilling to serve on the panel when the panel meets. The director shall file the names of the member and alternates designated under this section with the Secretary of State.

(6) The Governor may change any designation made by the Governor under subsections (2) and (3) of this section at any time before the disability evaluation panel is convoked by filing a new designation with the Secretary of State.

[2009 c.77 §2]



Section 176.306 - Convocation of disability evaluation panel.

(a) The Secretary of State;

(b) The State Treasurer;

(c) The President of the Senate;

(d) The Speaker of the House of Representatives; or

(e) The chief of staff for the Governor.

(2) A request for convocation of the disability evaluation panel must be in writing and filed with the Secretary of State. The request is effective upon filing. The request must indicate that the persons making the request believe that the Governor is suffering from a physical or mental disability that prevents the Governor from discharging the duties of the office.

[2009 c.77 §3]



Section 176.309 - Disability evaluation panel procedures.

(2) Meetings of the disability evaluation panel are not subject to ORS 192.610 to 192.690. Except for the panel’s determination, records of the panel are not subject to disclosure under ORS 192.410 to 192.505.

[2009 c.77 §4]



Section 176.312 - Finding of disability; finding that disability has ceased.

(2) If a disability evaluation panel finds that the Governor is unable to discharge the duties of the office, the panel shall give written notice to the person next in line of succession to the office of Governor. After receiving the notification the person shall assume the duties of the office as Acting Governor under the provisions of section 8a, Article V of the Oregon Constitution.

(3) If a disability evaluation panel finds that the Governor is unable to discharge the duties of the office, the Governor may request at any time while the Acting Governor is performing the duties of the office that a disability evaluation panel be convoked for the purpose of determining whether the Governor is able again to discharge the duties of the office. As soon as possible after the request is received, the panel shall meet and reexamine whether the Governor is unable to discharge the duties of the office. The examination shall be conducted in the manner provided by ORS 176.309, except that the panel shall find that the Governor is able again to discharge the duties of the office if three or more members of the panel vote in the affirmative for that finding.

[2009 c.77 §5]



Section 176.510



Section 176.610



Section 176.620



Section 176.630



Section 176.650



Section 176.660



Section 176.670



Section 176.680



Section 176.690



Section 176.700



Section 176.710



Section 176.720



Section 176.730



Section 176.740 - Governor’s proclamation; presumption for missing person; report of death.

(2) For the purposes of any civil or administrative proceeding, there is a presumption that a missing person is dead if it is shown that:

(a) The person was at or near the place described in a proclamation under this section on the date specified in the proclamation; and

(b) The person’s absence cannot be satisfactorily explained after diligent search.

(3) In administering the estate of an absentee under ORS chapter 117, the court may enter an order directing the State Medical Examiner to submit a report of death to the county registrar for a decedent presumed to be dead under this section. The county registrar may not charge a fee for receiving a report under this subsection or for issuing a copy of a report submitted under this subsection. The State Medical Examiner shall indicate on the report of death that the report of death was submitted pursuant to an order entered under this section.

(4) This section does not establish, limit or abrogate the special peril doctrine.

[2003 c.560 §1; 2013 c.366 §69]



Section 176.750 - "Energy resources" defined.

[1974 c.5 §2]



Section 176.755 - Policy.

(2) The Legislative Assembly finds it necessary to provide an orderly procedure for anticipating and responding to energy resource shortages and to grant, under conditions prescribed in ORS 176.750 to 176.815, emergency powers to order involuntary curtailments in the use of energy resources to the Governor and other state and local officers.

(3) The Legislative Assembly declares it the policy of Oregon to assist the President of the United States in effective management and control of such factors and situations as contribute to an emergency affecting or likely to affect Oregon; to cooperate with other states in matters related to an emergency affecting or likely to affect Oregon; to meet extraordinary conditions in Oregon arising out of the crisis, by taking such steps as are necessary and appropriate; and generally to protect the peace, health, safety and welfare of the people of Oregon.

[1974 c.5 §1]



Section 176.760 - Information to be available to Governor.

(a) Sales volumes.

(b) Forecasts of energy resource requirements.

(c) Inventory of energy resources.

(d) Local distribution patterns of information under paragraphs (a) to (c) of this subsection.

(2) In obtaining information at any time from energy resource producers or suppliers under subsection (1)(c) of this section, and in obtaining any other information under subsection (1) of this section during a state of emergency proclaimed under ORS 176.775 to 176.785, the Governor may subpoena witnesses, material and relevant books, papers, accounts, records and memoranda, administer oaths, and may cause the depositions of persons residing within or without Oregon to be taken in the manner prescribed for depositions in civil actions in circuit courts, to obtain information relevant to energy resources that are the subject of the proclaimed emergency.

(3) In obtaining information under this section the Governor:

(a) Shall seek to avoid eliciting information already furnished by a person or political subdivision in this state to a federal, state or local regulatory authority that is available for the study of the Governor; and

(b) Shall cause reporting procedures, including forms, to conform to existing requirements of federal, state and local regulatory authorities.

[1974 c.5 §3; 1975 c.601 §1]



Section 176.765 - Confidentiality of information; use; liability.

(2) Nothing in this section prohibits use of confidential information to prepare statistics or other general data for publication, so presented as to prevent identification of particular persons.

(3) Any person who is served with a subpoena to give testimony orally or in writing or to produce books, papers, correspondence, memoranda, agreements or other documents or records as provided in ORS 176.750 to 176.815 may apply to any circuit court in Oregon for protection against abuse or hardship in the manner provided in ORCP 36 C.

(4) References to the Governor in this section include only individuals designated for this purpose in writing by the Governor.

(5) In addition to any penalties under ORS 176.990, a person who discloses confidential information in violation of this section willfully or with criminal negligence, as defined by ORS 161.085, may be subject, notwithstanding any other law, to removal from office or immediate dismissal from public employment.

[1974 c.5 §4; 1977 c.358 §8; 1979 c.284 §119]



Section 176.770 - Curtailment priorities.

[1974 c.5 §5]



Section 176.775 - Content of Governor’s proclamation of lack of energy resource or resource emergency.

[1974 c.5 §6]



Section 176.780 - Action authorized by proclamation under ORS 176.775.

(1) Reducing energy resource usage by state agencies and political subdivisions in this state.

(2) Promoting conservation, prevention of waste and salvage of energy resources and the materials, services and facilities derived therefrom or dependent thereon, by state agencies and political subdivisions in this state.

(3) Directing the establishment by state agencies and political subdivisions in this state of programs necessary to implement and comply with federal energy conservation programs, including but not limited to allocation or rationing of energy resources and the distribution of the state’s discretionary allotments.

[1974 c.5 §7; 2003 c.14 §71]



Section 176.785 - Proclamation of state of emergency.

[1974 c.5 §8]



Section 176.790 - Duration of emergency under proclamation; renewal or extension of proclamation.

(2) A proclamation may be renewed or extended only by joint resolution of the Legislative Assembly unless 60 days have elapsed from the date of the original proclamation.

[1974 c.5 §8a]



Section 176.795 - Actions authorized by proclamation under ORS 176.785.

(2) Any involuntary curtailments of electrical or natural gas load, pursuant to subsection (1) of this section, shall be made by executive order to the Public Utility Commission of Oregon requiring the commission to implement plans for curtailment adopted pursuant to ORS 757.710 to 757.730.

(3) In addition to orders issued pursuant to subsection (1) of this section, the Governor by executive order may:

(a) Modify transportation routes and schedules as necessary to conserve energy resources to the extent permissible under federal law and regulations.

(b) Specify the times and manner in which energy resources are supplied or consumed, consistent with the restrictions imposed by subsection (1) of this section.

(4) Any restrictions or involuntary curtailments, adjustments or allocations ordered, except those ordered under ORS 176.775 and 176.780, shall give due consideration to the needs of commercial, retail, professional and service establishments whose normal function is to supply goods or services or both of an essential nature including but not limited to food, lodging, fuel, medical care facilities, during times of the day other than conventional daytime working hours.

(5) During an emergency proclaimed under ORS 176.785, the Governor by executive order may prescribe and direct activities promoting the conservation, prevention of waste and salvage of energy resources and the materials, services and facilities derived therefrom or dependent thereon.

[1974 c.5 §§9,11]



Section 176.800 - Construction of ORS 176.750 to 176.815.

(2) The powers vested in the Governor under ORS 176.750 to 176.815 are in addition to, and not in lieu of, emergency powers vested in the Governor under ORS chapter 401 or any other law of Oregon.

(3) It is the intent of the Legislative Assembly that if ORS 176.750 to 176.815 and 176.990 are held unconstitutional as applied to contracts executed before February 26, 1974, ORS 176.750 to 176.815 and 176.990 nevertheless are effective with respect to contracts executed on or after February 26, 1974, and with respect to renewals or extensions of existing contracts on or after February 26, 1974.

[1974 c.5 §§10,14,15; 2009 c.718 §38]



Section 176.805 - Status of proclamation, order or directive as rule; judicial review.

(2) Any such proceeding in the Court of Appeals shall be given precedence on the docket over all other cases, except prior cases arising under ORS 176.750 to 176.815 and 176.990. The court may appoint a master to take evidence and make proposed findings of fact and conclusions of law in such case.

[1974 c.5 §12]



Section 176.809 - Governor’s energy emergency contingency plan.

(2) As used in this section, "energy emergency" means a severe fuel oil shortage caused by international market conditions or hostilities, or any other emergency threatening the availability of any energy resource necessary to maintain essential services and transportation, the shortage of which jeopardizes the health, safety and welfare of the people of the State of Oregon.

[1981 c.597 §2]



Section 176.810



Section 176.815 - Cooperation with local governments.

(2) The contingency plan developed by the Governor under ORS 176.809 shall utilize, with the approval of the local governments, the services and facilities of local governments to implement the plan.

[1981 c.597 §3]



Section 176.820 - State Department of Energy Account.

[Formerly 176.810; 2003 c.186 §9]

Note: Legislative Counsel has substituted "chapter 606, Oregon Laws 1975" for the words "this 1975 Act" in section 14, chapter 606, Oregon Laws 1975, compiled as 176.820. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.



Section 176.990 - Penalties.

(2) Any person who willfully fails or neglects to comply with an executive order issued under ORS 176.750 to 176.815, or a directive of the Governor implementing such an executive order, shall forfeit and pay into the State Treasury a civil penalty not to exceed $1,000 for each such failure for each day such failure persists.

(3) In addition to or in lieu of the civil penalty available under subsection (2) of this section, the Governor may direct the reduction or termination of supply of any or all energy resources being supplied to the noncomplying party by any person or political subdivisions in this state whose activities in furnishing energy resources are subject to allocation, rationing, regulation or other control under ORS 176.750 to 176.815 or any other law of Oregon. A noncomplying party is entitled to restoration of supply as soon as the party has achieved compliance.

(4) The Governor may apply to any circuit court for appropriate equitable relief against any person who violates or fails to carry out an executive order or directive under ORS 176.750 to 176.815.

[1974 c.5 §13; 1999 c.1051 §164]






Chapter 177 - Secretary of State

Section 177.010 - Oath and bond.

[Amended by 1977 c.366 §1]



Section 177.020 - Successive recoveries on bond.



Section 177.030 - Duties of Secretary of State.

(1) Keep a record of the official acts of the Oregon Department of Administrative Services and, when required, lay the same and all matters relative thereto before each branch of the legislature.

(2) Affix the seal of the state to, and countersign all commissions and other official acts issued or done by the Governor, approbation by the Governor of the laws excepted, and make a register of such commissions, specifying to whom given or granted, the office conferred, with the date and tenor of the commission, in a book to be provided for that purpose.

(3) Be charged with the safekeeping of all enrolled laws and resolutions and not permit them to be taken out of the office or inspected, except in the presence of the Secretary of State, unless by order of the Governor, or by resolution of one or both houses of the legislature, under penalty of $100.

(4) Keep the office open during business hours at all times, Sundays excepted.

[Amended by 2003 c.14 §72]



Section 177.040 - Deputy Secretary of State.

[Amended by 1981 c.528 §2]



Section 177.050 - Employment and administration of personnel; merit system; rules.

(2) The personnel shall be paid out of the State Treasury, and their compensation may not exceed the appropriation of the Legislative Assembly for the compensation.

(3) Except as provided in subsection (4) of this section, ORS chapter 240 does not apply to the office of the Secretary of State.

(4) ORS 240.165, 240.167, 240.240 (3) and 240.321 apply to the office of the Secretary of State.

(5) The Secretary of State shall adopt rules, policies and procedures necessary to establish a system of personnel administration based on merit principles. The system must include provisions for the transfer of accumulated leave with pay between the office of the Secretary of State and other state agencies. For employees who do not serve at the pleasure of the Secretary of State or who are not subject to a collective bargaining agreement, the system must provide standards for discipline and dismissal and a process for appeal of decisions related to discipline and dismissal.

(6) The clerks and assistants shall take an oath to support the Oregon Constitution and faithfully to discharge the duties of their positions.

[Amended by 1955 c.287 §17; 1981 c.528 §3; 2005 c.751 §1]



Section 177.060 - Designation of persons to sign in name of Secretary of State.

[Amended by 1981 c.528 §4; 1983 c.740 §42]



Section 177.065 - Authority of Secretary of State relating to official acts of public officials; signatures of notaries public.

(2) The Secretary of State may not certify a signature of a notary public on a document:

(a) Regarding allegiance to a government or jurisdiction;

(b) Relating to the relinquishment or renunciation of citizenship, sovereignty, in itinere status or world service authority; or

(c) Setting forth or implying for the bearer a claim of immunity from the law of this state or federal law.

[2011 c.359 §6; 2013 c.219 §56]



Section 177.070 - Bonds for clerks or positions.



Section 177.075 - Authority of Secretary of State to require fingerprints.

(1)(a) Is employed or applying for employment by the Secretary of State; or

(b) Provides services or seeks to provide services to the Secretary of State as a contractor; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(c) That has fiscal, payroll or purchasing responsibilities as one of the position’s primary responsibilities;

(d) In which the person has responsibility for conducting audits; or

(e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information.

[2005 c.730 §52]



Section 177.080 - Acts of Congress and of states to be deposited in State of Oregon Law Library.

[Amended by 2001 c.779 §7]



Section 177.090



Section 177.100



Section 177.110 - Oregon Guide.



Section 177.120 - Oregon Blue Book.

(2) In order to fully carry out the intent and purposes of this section, the Secretary of State may request of any state, district and county officials any information concerning their offices, institutions or departments that the secretary desires to include in the Oregon Blue Book. The officials shall furnish the information.

(3) The Secretary of State may distribute the Oregon Blue Book free of charge, under such regulations as the secretary may establish, to schools and to federal, state, county and city officials of the State of Oregon. The copies distributed under this subsection shall not be sold.

(4) The Secretary of State shall determine a reasonable price, and charge such price, for each copy of the Oregon Blue Book distributed to the general public. The secretary may also establish a discount price for dealers and shall set the price for resale by dealers in order to maintain a uniform price. The sum collected shall be paid over to the State Treasurer and credited to the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290.

[Amended by 1953 c.586 §1; 1967 s.s. c.10 §1; 1973 c.126 §1; 1981 c.467 §1; 1991 c.169 §1; 2003 c.794 §198; 2011 c.545 §72]



Section 177.130 - Fees of the Secretary of State.

(2) No member of the legislature or state officer shall be charged any fee for any certificate or certified copy relative to the official duties of the member or officer.

(3) This section does not apply to any commission issued by the Governor.

[Amended by 1961 c.350 §1; 1975 c.720 §1; 1981 c.11 §3]



Section 177.140 - Secretary of State Administration Division Account.

[1989 c.112 §5]



Section 177.150 - Record required for Secretary of State Miscellaneous Receipts Account.

[1991 c.169 §4; 2003 c.794 §199]



Section 177.170 - Government Waste Hotline; acceptance of other reports; purpose; notice.

(2) In addition to establishing a toll-free telephone line under subsection (1) of this section, the secretary shall also accept reports of waste, inefficiency or abuse by state agencies, state employees or persons under contract with state agencies made to the secretary by any other method.

(3) The toll-free telephone line required to be established under subsection (1) of this section shall be known as the Government Waste Hotline. The secretary shall prepare written notices that explain the purpose of the Government Waste Hotline and that prominently display the telephone number for the Government Waste Hotline. The notice shall be posted in all state offices. If a state office is open to members of the public, the notice shall be posted in a place where the public is most likely to see the notice.

(4) The secretary shall publicize the availability of the Government Waste Hotline through print and electronic media.

[1995 c.138 §1; 2007 c.185 §1]



Section 177.180 - Reports received through Government Waste Hotline or by other method; confidentiality; investigation; written determination; annual report to Legislative Assembly.

(2) Except as provided in subsection (3) or (5) of this section, the identity of any person calling the Government Waste Hotline or otherwise making a report under ORS 177.170 is confidential. A person making a report under ORS 177.170 may waive the confidentiality otherwise granted under this subsection.

(3) The secretary shall conduct an initial investigation of each report of waste, inefficiency or abuse made under ORS 177.170. Following the initial investigation, the secretary shall determine which reports shall be investigated further and assign the investigation to audit staff qualified to conduct waste, inefficiency and abuse investigations. The secretary may audit any state agency if it appears that officers or employees of the agency, or persons under contract with the agency, are engaging in activities that constitute waste, inefficiency or abuse. Notwithstanding subsection (2) of this section:

(a) If the secretary determines during the investigation that a violation of any provision of ORS chapter 244 may be occurring or may have occurred, the secretary shall notify the Oregon Government Ethics Commission of the potential violation; and

(b) If the secretary determines during the investigation that fraud or other criminal activity may be occurring or may have occurred, the secretary shall notify the appropriate law enforcement agency of the potential fraud or other criminal activity.

(4) Except as provided in subsection (3) or (5) of this section, an investigation of a report of waste, inefficiency or abuse received under ORS 177.170 is confidential unless the secretary finds that waste, inefficiency or abuse has occurred and reports these determinations as provided under subsection (6) of this section or determines not to investigate following an initial investigation under subsection (3) of this section. If the secretary finds that waste, inefficiency or abuse has occurred, the investigation and any determinations made are confidential until the investigation described in subsection (3) of this section is complete. A determination by the secretary not to investigate following an initial investigation constitutes completion of the investigation.

(5) Notwithstanding subsections (2) and (4) of this section, the secretary may convey the contents of a report of waste, inefficiency or abuse made under ORS 177.170 to a public body, as defined in ORS 174.109, unless the person making the report under ORS 177.170 objects to disclosure of the report to the public body.

(6) Subject to the confidentiality requirements of subsection (2) of this section, upon completion of an investigation under this section:

(a) The secretary shall determine in writing whether officers or employees of a state agency, or persons under contract with a state agency, are engaging in activities that constitute waste, inefficiency or abuse. The written determination may include other information about the nature of the investigation or the secretary’s determination.

(b) If the secretary finds that waste, inefficiency or abuse has occurred, upon request of the person who made the report under ORS 177.170, the secretary shall provide the person with a copy of the determination and any other information included by the secretary.

(c) If the secretary determines that officers or employees of another state agency or public body, or persons under contract with a state agency or public body, are involved in activities that constitute waste, inefficiency or abuse, the secretary shall notify the state agency or public body of the determination and deliver a copy of the secretary’s findings to the agency or body.

(7) A written determination prepared by the secretary under this section is a public record. Following the completion of an investigation, or a determination not to investigate beyond an initial investigation, all documents, information or other records relating to the investigation are disclosable public records under ORS 192.410 to 192.505 unless an exemption from disclosure set forth in a provision of law other than this section applies to the records, except that the identity of the person making the report under ORS 177.170 shall remain confidential.

(8) The secretary shall prepare an annual report and submit it to each regular session of the Legislative Assembly. The report shall describe the number, nature and resolution of reports made under ORS 177.170 and shall identify savings resulting from improved efficiencies or the elimination of waste or abuse resulting from reports received and investigations conducted under this section and ORS 177.170. The report shall also list the number and nature of any positive reports received relating to state agencies, state employees or persons under contract with state agencies.

[1995 c.138 §2; 2007 c.185 §2; 2011 c.221 §1; 2011 c.545 §73]



Section 177.190 - Purchase of state flags for Armed Forces by Secretary of State.

[Formerly 279.795]



Section 177.200 - Portfolio-based management of information technology resources.

(a) Ensure that the Office of the Secretary of State links its information technology investments with business plans;

(b) Facilitate risk assessment of information technology projects and investments;

(c) Ensure that the office justifies information technology investments on the basis of sound business cases;

(d) Ensure that the office facilitates development and review of information technology performance related to business operations;

(e) Identify projects that can cross agency and program lines to leverage resources; and

(f) Assist in state government-wide planning for common, shared information technology infrastructure.

(2) The Secretary of State shall integrate strategic and business planning, technology planning and budgeting and project expenditure processes into the Secretary of State’s information technology portfolio-based management.

(3) The Secretary of State shall conduct and maintain a continuous inventory of current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets.

(4) The Secretary of State shall develop and implement standards, processes and procedures for the required inventory and for the management of the information technology portfolio.

(5) As used in this section, "information technology" has the meaning given that term in ORS 184.473.

[2001 c.936 §7]






Chapter 178 - State Treasurer; Oregon Retirement Savings Plan; Oregon 529 Savings Network

Section 178.010 - Oath and bond.

(2) The bond shall be conditioned for the:

(a) Faithful discharge by the State Treasurer of the duties of office.

(b) Faithful performance by all persons employed in the office, of their duties and trusts therein.

(c) Transfer and delivery to the successor in office, or to any other person authorized by law to receive the same, of all moneys, books, papers, records and other articles and effects belonging to the office.

(3) The bond shall be deemed to extend to the faithful performance of all duties of the office of treasurer until a successor is elected and qualified.

(4) The bond shall be approved by the Governor and, with the oath of office of the treasurer, shall be preserved in the executive office.

[Amended by 1977 c.366 §2]



Section 178.020 - Additional bond requirement.



Section 178.030 - Premiums on surety bonds of treasurer and employees paid by state; limit on amount.

(2) Whenever a person employed in the office of the State Treasurer, required by the State Treasurer to furnish a bond, furnishes a bond executed by a surety company legally authorized to transact business in this state, and the bond is approved by the State Treasurer, the state shall pay the premium for the bond, not to exceed one-third of one percent per annum of the penalty named in the bond so executed and approved.



Section 178.040 - Successive recoveries on bond.



Section 178.050 - Duties of State Treasurer.

(1) Keep the office at the seat of government.

(2) Receive and have charge of all moneys paid into the State Treasury.

(3) Pay out moneys from the State Treasury as directed by law.

(4) Permit the books, papers and transactions of the office to be open at all times to inspection and examination by the Governor, Secretary of State, the legislature and any committee of either branch of the legislature.

(5) Deliver over to the successor in office all moneys, books, papers, furniture and other effects belonging to or preserved in the office.

(6) Perform all other duties imposed upon the State Treasurer by law.



Section 178.060 - Deputy State Treasurer; other personnel; merit system; rules; duties of Deputy State Treasurer in event of vacancy in office of State Treasurer.

(2) The Deputy State Treasurer and other personnel shall be paid out of the State Treasury, and their compensation may not exceed the appropriation of the Legislative Assembly for the compensation.

(3) Except as provided in subsection (4) of this section, ORS chapter 240 does not apply to the office of the State Treasurer.

(4) ORS 240.165, 240.167, 240.240 (3) and 240.321 apply to the office of the State Treasurer.

(5) The State Treasurer shall adopt rules, policies and procedures necessary to establish a system of personnel administration based on merit principles. The system must include provisions for the transfer of accumulated leave with pay between the office of the State Treasurer and other state agencies. For employees who do not serve at the pleasure of the State Treasurer or who are not subject to a collective bargaining agreement, the system must provide standards for discipline and dismissal and a process for appeal of decisions related to discipline and dismissal.

(6) The Deputy State Treasurer and other personnel shall perform such duties as the State Treasurer may direct and shall take an oath to support the Oregon Constitution and faithfully to discharge the duties of their positions.

(7) In the event of a vacancy in the office of State Treasurer:

(a) The Deputy State Treasurer may exercise any of the duties, powers or functions granted to the State Treasurer by the statutory law of this state until the vacancy is filled as provided by law; and

(b) Any duties assigned by the former State Treasurer to the Deputy State Treasurer under subsection (6) of this section prior to the vacancy are retained by the Deputy State Treasurer until modified by a successor in the office of State Treasurer.

[Amended by 2005 c.751 §2; 2011 c.68 §1]



Section 178.065 - Authority of State Treasurer to require fingerprints.

(1) Is employed or applying for employment by the State Treasurer;

(2) Provides services or seeks to provide services to the State Treasurer as a contractor, vendor or volunteer; or

(3) Has been appointed or is being considered for appointment to a board or commission by the State Treasurer.

[Formerly 181.541]

Note: 178.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 178 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 178.070



Section 178.080



Section 178.090 - Manner of providing evidence of receipt of funds or securities.

[1975 c.295 §1]



Section 178.100 - Portfolio-based management of information technology resources.

(a) Ensure that the office of the State Treasurer links its information technology investments with business plans;

(b) Facilitate risk assessment of information technology projects and investments;

(c) Ensure that the office justifies information technology investments on the basis of sound business cases;

(d) Ensure that the office facilitates development and review of information technology performance related to business operations;

(e) Identify projects that can cross agency and program lines to leverage resources; and

(f) Assist in state government-wide planning for common, shared information technology infrastructure.

(2) The State Treasurer shall integrate strategic and business planning, technology planning and budgeting and project expenditure processes into the State Treasurer’s information technology portfolio-based management.

(3) The State Treasurer shall conduct and maintain a continuous inventory of current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets.

(4) The State Treasurer shall develop and implement standards, processes and procedures for the required inventory and for the management of the information technology portfolio.

(5) As used in this section, "information technology" has the meaning given that term in ORS 184.473.

[2001 c.936 §8]



Section 178.200 - Oregon Retirement Savings Board.

(a) The State Treasurer or the designee of the State Treasurer.

(b) The following members appointed by the Governor:

(A) A representative of employers.

(B) A representative with experience in the field of investments.

(C) A representative of an association representing employees.

(D) A public member who is retired.

(c) A member of the Senate appointed by the President of the Senate to be a nonvoting advisory member of the board.

(d) A member of the House of Representatives appointed by the Speaker of the House of Representatives to be a nonvoting advisory member of the board.

(2) Members of the board appointed by the Governor must be confirmed by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(3) The term of office of each member of the board appointed by the Governor is four years, but a member serves at the pleasure of the Governor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) Each legislative member serves at the pleasure of the appointing authority and may serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed.

(5) The State Treasurer or the designee appointed to the board under subsection (1) of this section shall serve as chairperson of the board.

(6) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(7) A member of the board appointed by the Governor is entitled to compensation and expenses as provided in ORS 292.495. A legislative member shall receive compensation and expenses as provided in ORS 171.072.

(8) The office of the State Treasurer shall provide staff support to the board.

[2015 c.557 §1]



Section 178.205 - Powers and duties of Oregon Retirement Savings Board; rules.

(2) The board shall have the following powers:

(a) To establish, implement and maintain the plan developed under this section.

(b) To adopt rules for the general administration of the plan as provided in ORS 178.215.

(c) To direct the investment of the funds contributed to accounts in the plan consistent with the investment restrictions established by the board. The investment restrictions must be consistent with the objectives of the plan, and the board shall exercise the judgment and care then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs with due regard to the probable income and level of risk from certain types of investments of money, in accordance with the policies established by the board.

(d) To collect application, account or administrative fees to defray the costs of administering the plan.

(e) To make and enter into contracts, agreements or arrangements, and to retain, employ and contract for any of the following considered necessary or desirable, for carrying out the purposes set forth in ORS 178.200 to 178.245:

(A) Services of private and public financial institutions, depositories, consultants, investment advisers, investment administrators and third-party plan administrators.

(B) Research, technical and other services.

(C) Services of other state agencies to assist the board in its duties.

(f) To evaluate the need for, and procure as needed, pooled private insurance of the plan.

(g) To develop and implement an outreach plan to gain input and disseminate information regarding the plan and retirement savings in general.

[2015 c.557 §2]



Section 178.210 - Requirements for Oregon Retirement Savings Plan.

(a) Allow eligible individuals employed for compensation in this state to contribute to an account established under the plan through payroll deduction.

(b) Require an employer to offer its employees the opportunity to contribute to the plan through payroll deductions unless the employer offers a qualified retirement plan, including but not limited to a plan qualified under section 401(a), section 401(k), section 403(a), section 403(b), section 408(k), section 408(p) or section 457(b) of the Internal Revenue Code.

(c) Provide for automatic enrollment of employees and allow employees to opt out of the plan.

(d) Have a default contribution rate set by the board by rule.

(e) Offer default escalation of contribution levels that can be increased or decreased within the limits allowed by the Internal Revenue Code.

(f) Provide for contributions to the plan to be deposited directly with the investment administrator for the plan.

(g) Whenever possible, use existing employer and public infrastructure to facilitate contributions to the plan, recordkeeping and outreach.

(h) Require no employer contributions to employee accounts.

(i) Require the maintenance of separate records and accounting for each plan account.

(j) Provide for reports on the status of plan accounts to be provided to plan participants at least annually.

(k) Allow for account owners to maintain an account regardless of place of employment and to roll over funds into other retirement accounts.

(L) Pool accounts established under the plan for investment.

(m) Be professionally managed.

(n) Provide that the State of Oregon and employers that participate in the plan have no proprietary interest in the contributions to or earnings on amounts contributed to accounts established under the plan.

(o) Provide that the investment administrator for the plan is the trustee of all contributions and earnings on amounts contributed to accounts established under the plan.

(p) Not impose any duties under the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) on employers.

(q) Keep administration fees in the plan low.

(r) Allow the use of private sector partnerships to administer and invest the contributions to the plan under the supervision and guidance of the board.

(s) Allow employers to establish an alternative retirement plan for some or all employees.

(2) The plan, the board, each board member and the State of Oregon may not guarantee any rate of return or any interest rate on any contribution. The plan, the board, each board member and the State of Oregon may not be liable for any loss incurred by any person as a result of participating in the plan.

[2015 c.557 §3]



Section 178.215 - Rules for Oregon Retirement Savings Plan.

(1) Establish the process for voluntary enrollment in the plan developed under ORS 178.205, including procedures for automatic enrollment of employees and for employees to opt out of the plan.

(2) Establish the process for participants to make the default contributions to plan accounts and to adjust the contribution levels.

(3) Establish the process for employers to withhold employee contributions to plan accounts from employees’ wages and send the contributions to the investment administrator for the plan.

(4) Establish the process for allowing employees to opt out of enrollment in the plan.

(5) Establish the process for participants to make nonpayroll contributions to plan accounts.

(6) Set minimum, maximum and default contribution levels in accordance with limits established by the Internal Revenue Code.

(7) Establish the process for withdrawals from plan accounts.

(8) Establish the process and requirements for an employer to obtain an exemption from offering the plan if the employer offers a qualified retirement plan, including but not limited to a plan qualified under section 401(a), section 401(k), section 403(a), section 403(b), section 408(k), section 408(p) or section 457(b) of the Internal Revenue Code.

(9) Mandate the contents and frequency of required disclosures to employees, employers and other plan participants. These disclosures must include, but need not be limited to:

(a) The benefits and risks associated with making contributions to the plan;

(b) Instructions for making contributions to the plan;

(c) How to opt out of the plan;

(d) How to participate in the plan with a level of contributions other than the default rate;

(e) The process for withdrawal of retirement savings;

(f) How to obtain additional information about the plan;

(g) That employees seeking financial advice should contact financial advisers, that participating employers are not in a position to provide financial advice and that participating employers are not liable for decisions employees make pursuant to ORS 178.200 to 178.245;

(h) That the plan is not an employer-sponsored retirement plan; and

(i) That the plan accounts and rate of return are not guaranteed by the state.

[2015 c.557 §4]



Section 178.220 - Confidentiality of account information.

(1) Except to the extent necessary to administer the plan developed under ORS 178.205 in a manner consistent with ORS 178.200 to 178.245, the tax laws of this state and the Internal Revenue Code; or

(2) Unless the person who provides the information or is the subject of the information expressly agrees in writing that the information may be disclosed.

[2015 c.557 §5]



Section 178.225 - Oregon Retirement Savings Plan Administrative Fund.

(2) The Oregon Retirement Savings Plan Administrative Fund consists of:

(a) Moneys appropriated to the fund by the Legislative Assembly;

(b) Moneys transferred to the fund from the federal government, other state agencies or local governments;

(c) Moneys from the payment of fees and the payment of other moneys due the board;

(d) Any gifts or donations made to the State of Oregon for deposit in the fund; and

(e) Earnings on moneys in the fund.

(3) The board may use the moneys in the fund to pay the administrative costs and expenses of the board and the plan developed under ORS 178.205 and for any other purpose described in ORS 178.200 to 178.245.

[2015 c.557 §6]



Section 178.230 - Prerequisites to establishment of Oregon Retirement Savings Plan.

(a) Conduct a market analysis to determine:

(A) The feasibility of the plan.

(B) Whether and to what extent plans with the characteristics described in ORS 178.210 currently exist in the private market.

(b) Obtain legal advice regarding the applicability of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) and the Internal Revenue Code to the plan.

(c) Investigate whether employers that are not required to participate in the plan can make the plan available to their employees.

(d) Investigate how to allow individuals who are not automatically enrolled in the plan to opt in to the plan and make contributions to an account, either through payroll contributions or another method of contribution.

(2) The board shall coordinate with the efforts of other states as those states pursue legal guidance for similar retirement savings programs.

[2015 c.557 §7]



Section 178.235 - Annual reports.

[2015 c.557 §8]



Section 178.240 - Preemption.

[2015 c.557 §9]



Section 178.245 - Assistance of state agencies with outreach, technical assistance and compliance services.

Note: Sections 11, 13, 14 and 15, chapter 557, Oregon Laws 2015, provide:

Sec. 11. (1) The Secretary of State, the Department of Revenue, the Employment Department, the Department of Consumer and Business Services, the Bureau of Labor and Industries and any other agency that enters into an intergovernmental agreement with the Oregon Retirement Savings Board to provide outreach, technical assistance or compliance services shall develop a plan for providing the outreach, technical assistance or compliance services to the board as required by section 10 of this 2015 Act [178.245].

(2) On or before January 1, 2016, the Secretary of State, the Department of Revenue, the Employment Department, the Department of Consumer and Business Services, the Bureau of Labor and Industries and any other agency that enters into an intergovernmental agreement with the board to provide outreach, technical assistance or compliance services shall report to the board on the plan developed under subsection (1) of this section and the timeline for implementing the plan. [2015 c.557 §11]

Sec. 13. Notwithstanding the provisions of section 6 of this 2015 Act [178.225], as soon as is practicable, the State Treasurer shall transfer an amount equal to the total amount of appropriations made under section 12 of this 2015 Act from the Oregon Retirement Savings Plan Administrative Fund to the General Fund. [2015 c.557 §13]

Sec. 14. The Oregon Retirement Savings Board shall report to a committee or interim committee of the Legislative Assembly related to retirement investments on or before December 31, 2016. The report must include:

(1) The results of the market analysis sought by the board under section 7 of this 2015 Act [178.230].

(2) The findings from legal advice obtained by the board under section 7 of this 2015 Act.

(3) An analysis of potential costs to employers, including administrative costs, associated with providing automatic payroll deductions for participation in the plan, and recommendations on how to eliminate or reduce those costs through incentives, tax credits or other means.

(4) A draft of the request for proposals to solicit bids from plan administrators.

(5) A timeline for implementation of the plan developed under section 2 of this 2015 Act [178.205].

(6) An overview of any contracts entered into by the board in the performance of its duties.

(7) Recommendations to the Legislative Assembly regarding ways to increase financial literacy in this state. [2015 c.557 §14]

Sec. 15. (1) Except as provided in subsection (2) of this section, the Oregon Retirement Savings Board shall establish the retirement plan developed under section 2 of this 2015 Act [178.205] so that individuals may begin making contributions to the plan no later than July 1, 2017.

(2) If the board determines that the plan developed by the board under section 2 of this 2015 Act would qualify as an employee benefit plan under the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), the board may not establish the plan.

[2015 c.557 §15]



Section 178.300 - Definitions for ORS 178.300 to 178.355.

(1) "Account" means an individual account established in accordance with ORS 178.300 to 178.355.

(2) "Account owner" means the person who has the right to withdraw funds from the account. The account owner may also be the designated beneficiary of the account.

(3) "Board" means the Oregon 529 Savings Board established under ORS 178.310.

(4) "Designated beneficiary" means, except as provided in ORS 178.350, the individual designated at the time the account is opened as having the right to receive a qualified withdrawal for the payment of qualified higher education expenses, or if the designated beneficiary is replaced in accordance with ORS 178.350, the replacement.

(5) "Financial institution" means a bank, a commercial bank, a national bank, a savings bank, a savings and loan, a thrift institution, a credit union, an insurance company, a trust company, a mutual fund, an investment firm or other similar entity authorized to do business in this state.

(6) "Higher education institution" means an eligible education institution as defined in section 529(e)(5) of the Internal Revenue Code.

(7) "Internal Revenue Code" means the federal Internal Revenue Code as amended and in effect on December 31, 2014.

(8) "Member of the family" shall have the same meaning as contained in section 529(e) of the Internal Revenue Code.

(9) "Network" means the Oregon 529 Savings Network established under ORS 178.305.

(10) "Nonqualified withdrawal" means a withdrawal from an account that is not a qualified withdrawal.

(11) "Qualified higher education expenses" means tuition and other permitted expenses as set forth in section 529(e) of the Internal Revenue Code for the enrollment or attendance of a designated beneficiary at a higher education institution.

(12) "Qualified withdrawal" means a withdrawal made as prescribed under ORS 178.355 and made:

(a) From an account to pay the qualified higher education expenses of the designated beneficiary;

(b) As the result of the death or disability of the designated beneficiary;

(c) As the result of a scholarship, allowance or payment described in section 135(d)(1)(A), (B) or (C) of the Internal Revenue Code that is received by the designated beneficiary, but only to the extent of the amount of the scholarship, allowance or payment; or

(d) As a rollover or change in the designated beneficiary described in ORS 178.350.

[Formerly 348.841]



Section 178.305 - Oregon 529 Savings Network.

(2) The Oregon 529 Savings Network shall consist of:

(a) A higher education qualified tuition savings program:

(A) That increases the ability of families and individuals to save for higher education.

(B) In which the earnings on contributions of network participants are exempt from state income taxation.

(C) That utilizes the private sector to administer and invest the contributions to the network under the guidance of the Oregon 529 Savings Board.

(D) In which the contributions and earnings are held by the network in trust for the benefit of designated beneficiaries and account owners for the uses and purposes set forth in ORS 178.300 to 178.355, and for no other benefit, use or purpose.

(b) A qualified ABLE program established under ORS 178.380, under which individuals with disabilities may establish ABLE accounts to be used for disability-related expenses.

[Formerly 348.844]



Section 178.310 - Oregon 529 Savings Board; membership.

(2) The board shall consist of:

(a) The State Treasurer or a designee of the State Treasurer;

(b) A representative of persons with intellectual disabilities or other developmental disabilities, who shall be appointed by the State Treasurer;

(c) A representative of accredited private colleges and universities located in this state, who shall be appointed by the State Treasurer; and

(d) Two public members, who by reason of their education and experience are qualified to serve, and who shall be appointed by the State Treasurer.

(3) The State Treasurer shall designate the board chairperson from among the members of the board. The chairperson shall serve at the pleasure of the State Treasurer.

(4) Members of the board appointed by the State Treasurer serve at the pleasure of the State Treasurer for a term of office of three years. Members of the board may be reappointed to subsequent terms.

(5) The State Treasurer shall provide staff and assistance to the board in the administration of the Oregon 529 Savings Network, including the qualified ABLE program established under ORS 178.380, as directed by the board.

(6) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

(7) A majority of the members of the board constitutes a quorum for the transaction of business.

[Formerly 348.849]



Section 178.315 - Board powers and duties; rules.

(1) To establish, develop, implement and maintain the Oregon 529 Savings Network in a manner consistent with ORS 178.300 to 178.355, 178.375 and 178.380 and sections 529 and 529A of the Internal Revenue Code and to obtain the benefits of sections 529 and 529A of the Internal Revenue Code for the network and its participants.

(2) To adopt rules for the general administration of the network, to administer ORS 178.300 to 178.355, 178.375 and 178.380 and to ensure the network’s compliance with sections 529 and 529A of the Internal Revenue Code.

(3) To maintain, invest and reinvest the funds contributed into the network consistent with the investment restrictions established by the board. The investment restrictions shall be consistent with the objectives of the network, and the board shall exercise the judgment and care then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs with due regard to the probable income and level of risk from certain types of investments of money, in accordance with the policies established by the board.

(4) To make and enter into any and all contracts, agreements or arrangements, and to retain, employ and contract for the services of private and public financial institutions, depositories, consultants, investment advisors or managers and third-party plan administrators and for research, technical and other services necessary or desirable for carrying out the purposes of ORS 178.300 to 178.355, 178.375 and 178.380.

(5) To accept donations or receive funds for the purpose of providing scholarships, grants and other incentives to account owners, potential account owners and their designated beneficiaries or furthering any of the purposes of ORS 178.300 to 178.355, 178.375 and 178.380.

(6) To encourage increased participation in the network by awarding scholarships or grants, providing or making available other incentives to account owners or potential account owners and their designated beneficiaries, or entering into promotional arrangements with third parties as the board deems desirable.

(7) To adopt rules to establish a qualified ABLE program under ORS 178.380 and to administer and maintain the program in a manner consistent with ORS 178.375 and 178.380 and the ABLE Act.

[Formerly 348.853]



Section 178.320 - Oregon 529 Savings Network Fund; College Savings Plan Subaccount; ABLE Subaccount.

(2)(a) All moneys credited to the Oregon 529 College Savings Plan Subaccount are continuously appropriated to the Oregon 529 Savings Board for the purpose of administering accounts established for qualified higher education expenses under ORS 178.300 to 178.355.

(b) All moneys credited to the Oregon 529 ABLE Subaccount are continuously appropriated to the board for the purpose of administering a qualified ABLE program pursuant to ORS 178.380.

(3) Each subaccount in the Oregon 529 Savings Network Fund shall consist of:

(a) Moneys appropriated to the subaccount by the Legislative Assembly;

(b) Moneys transferred to the subaccount from the federal government, other state agencies or local governments;

(c) Moneys from the payment of fees and the payment of other moneys due the board;

(d) Any gifts or donations made to the State of Oregon for deposit in the subaccount; and

(e) Earnings on moneys in the subaccount.

(4)(a) The board may use the moneys in the Oregon 529 College Savings Plan Subaccount to pay the administrative costs and expenses of the board and the Oregon 529 Savings Network related to the administration of accounts established for qualified higher education expenses under ORS 178.300 to 178.355, to provide or make available scholarships, grants and other incentives to account owners, potential account owners and their designated beneficiaries or to further any other purpose of ORS 178.300 to 178.355.

(b) The board may use the moneys in the Oregon 529 ABLE Subaccount to pay the administrative costs and expenses of the board and the Oregon 529 Savings Network related to the administration of the qualified ABLE program established under ORS 178.380, to provide or make available incentives to owners of ABLE accounts or potential account owners and their designated beneficiaries or to further any other purpose of the qualified ABLE program established under ORS 178.380.

[Formerly 348.856]



Section 178.325 - State interest in contributions and earnings.

[Formerly 348.869]



Section 178.330 - Annual report to Governor and Legislative Assembly.

[Formerly 348.873]



Section 178.335 - Network participation for higher education expenses; contribution limits; fees.

(2) Any person may make a contribution to an account once an account is opened.

(3) Contributions to an account shall be made only in cash and may be deposited as provided in ORS 305.796.

(4) Total contributions to all accounts established on behalf of a particular beneficiary may not exceed those reasonably necessary to provide for the qualified higher education expenses of the designated beneficiary. The Oregon 529 Savings Board shall establish maximum contribution limits applicable to network accounts and shall require the provision of any information from the account owner and the designated beneficiary that the board deems necessary to establish these limits.

(5) Separate records and accounting shall be required for each account and reports shall be made no less frequently than annually to the account owner.

(6) The board may collect application, account or administrative fees to defray the costs of the network.

(7) This section applies only to accounts established for qualified higher education expenses.

[Formerly 348.857]



Section 178.340 - Right to direct investment of contributions or earnings for higher education expenses; liability for loss.

(2) The network, the board, each board member and the State of Oregon may not insure any account or guarantee any rate of return or any interest rate on any contribution. The network, the board, each board member and the State of Oregon may not be liable for any loss incurred by any person as a result of participating in the network.

(3) The board, in the exercise of its sole discretion and without liability, may remove the network’s funds from any financial institution and reinvest the funds in a similar or different investment alternative at another financial institution pursuant to a contract, agreement or arrangement entered into under ORS 178.315 (4).

(4) This section applies only to accounts established for qualified higher education expenses.

[Formerly 348.860]



Section 178.345 - Prohibitions and limitations on accounts for higher education expenses.

(2) The right of a designated beneficiary to the payment of qualified higher education expenses or of an account owner to a withdrawal, payments and withdrawals made in exercise of those rights and moneys or property held within an account shall be exempt from garnishment and may not be subject to execution, attachment or any other process or to the operation of any bankruptcy or insolvency law.

(3) A refund of a qualified educational expense payment may not be paid by a higher education institution directly to the designated beneficiary or to the account owner. Any refund of qualified tuition expenses owed by a higher education institution on account of an overpayment of educational expenses must be refunded to the Oregon 529 Savings Network for credit to an account of the designated beneficiary.

(4) A qualified withdrawal that is used to pay for qualified higher education expenses must be paid as prescribed by section 529 of the Internal Revenue Code and rules adopted by the Oregon 529 Savings Board.

(5) This section applies only to accounts established for qualified higher education expenses.

[Formerly 348.863]



Section 178.350 - Designated beneficiary of account for higher education expenses; confidentiality of account information.

(2) An account owner shall have the right at any time to direct that all or a portion of an account be transferred to the account of another designated beneficiary who is a member of the family of the former designated beneficiary.

(3) The right to change the designated beneficiary or to transfer between accounts contained in subsections (1) and (2) of this section may be denied if, under rules adopted by the Oregon 529 Savings Board, the exercise of the right would result in either excess contributions to an account or the exercise of impermissible investment direction by the account owner.

(4) Individual account information, including but not limited to names, addresses, telephone numbers, personal identification information, amounts contributed and earnings on amounts contributed, is confidential and must be maintained as confidential:

(a) Except to the extent necessary to administer the Oregon 529 Savings Network in a manner consistent with ORS 178.300 to 178.355, Oregon tax laws and the Internal Revenue Code; or

(b) Unless the person who provides the information or is the subject of the information expressly agrees in writing that the information may be disclosed.

(5) This section applies only to accounts established for qualified higher education expenses.

[Formerly 348.867]



Section 178.355 - Withdrawals from accounts for higher education expenses; rules; report.

(2) A financial institution shall report an account withdrawal during any calendar year to the account owner and the federal Internal Revenue Service. The report shall be made at the time and contain such information as required by law.

(3) This section applies only to accounts established for qualified higher education expenses.

[Formerly 348.870]



Section 178.375 - Definitions for ORS 178.375 and 178.380.

(1) "ABLE account" means an account established by an eligible individual, owned by the eligible individual and maintained under the qualified ABLE program established by the Oregon 529 Savings Board under ORS 178.380.

(2) "ABLE Act" means the Stephen Beck, Jr., Achieving a Better Life Experience Act of 2014 (Division B of P.L. 113-295).

(3) "Contracting state" means a state without a qualified ABLE program that has entered into a contract with this state to provide residents of the contracting state access to the qualified ABLE program of this state.

(4) "Designated beneficiary" has the same meaning as contained in section 529A of the Internal Revenue Code.

(5) "Eligible individual" has the same meaning as contained in section 529A of the Internal Revenue Code.

(6) "Internal Revenue Code" means the federal Internal Revenue Code as amended and in effect on October 5, 2015.

(7) "Qualified disability expense" has the same meaning as contained in section 529A of the Internal Revenue Code.

[2015 c.843 §1]



Section 178.380 - Establishment of qualified ABLE program; requirements for program; treatment of contributions to ABLE account; rules.

(2) The rules must:

(a) Allow a person to make contributions for a taxable year to an ABLE account established for the purpose of meeting the qualified disability expenses of the designated beneficiary of the account;

(b) Limit a designated beneficiary to one ABLE account for purposes of this section;

(c) Require cash-only contributions to ABLE accounts;

(d) Provide for a separate accounting for each designated beneficiary of an ABLE account;

(e) Provide that a designated beneficiary of an ABLE account may not, directly or indirectly, direct the investment of contributions to the account, or earnings on the account, more than two times in any calendar year;

(f) Prohibit the use of a designated beneficiary’s interest in an ABLE account as security for a loan;

(g) Allow for the establishment of an ABLE account only for a designated beneficiary who is a resident of this state or a resident of a contracting state;

(h) Establish limitations on aggregate contributions to an ABLE account on behalf of a designated beneficiary; and

(i) Satisfy all other requirements of section 529A of the Internal Revenue Code, the ABLE Act, rules adopted by the United States Secretary of the Treasury under the ABLE Act and other applicable federal law.

(3) Notwithstanding any other provision of law that requires consideration of one or more financial circumstances of an individual for the purpose of determining the eligibility to receive, or the amount of, any assistance or benefit authorized by law to be provided to or for the benefit of the individual, any amount in an ABLE account of the individual, including earnings on the account, any contributions to the ABLE account of the individual and any distribution for qualified disability expenses, shall be disregarded for such purpose with respect to any period during which the individual maintains, makes contributions to or receives distributions from the ABLE account. [2015 c.843 §2]

Note: Sections 28 and 29, chapter 843, Oregon Laws 2015, provide:

Sec. 28. Sections 1 [178.375] and 2 [178.380] of this 2015 Act and the amendments to ORS 316.680 and 316.699 by sections 3 to 5 of this 2015 Act apply to distributions from and contributions to ABLE accounts for tax years beginning on or after January 1, 2016. [2015 c.843 §28]

Sec. 29. The State Treasurer and the Oregon 529 Savings Board shall establish and maintain a qualified ABLE program in accordance with the requirements of section 2 of this 2015 Act [178.380] and ORS 348.841 to 348.873 [renumbered 178.300 to 178.355], as amended by sections 6 to 18 of this 2015 Act, not later than January 1, 2017.

[2015 c.843 §29]






Chapter 179 - Administration of State Institutions

Section 179.010 - Definitions.

(1) "Institution" means the institutions designated in ORS 179.321.

(2) "Agency" means:

(a) The Department of Corrections when the institution is a Department of Corrections institution, as defined in ORS 421.005;

(b) The Department of Human Services when the institution is the facility formerly used as the Eastern Oregon Training Center; or

(c) The Oregon Health Authority when the institution is an Oregon State Hospital campus.

[Amended by 1969 c.597 §17; 1969 c.706 §62; 1971 c.301 §14; 1987 c.320 §106; 1987 c.321 §11; 2001 c.900 §26; 2003 c.14 §73; 2009 c.595 §118; 2013 c.36 §37; 2015 c.318 §9]



Section 179.020



Section 179.030



Section 179.040 - General powers and duties; rules.

(a) Govern, manage and administer the affairs of the public institutions and works within their respective jurisdictions.

(b) Enter into contracts for the planning, erection, completion and furnishings of all new buildings or additions at their respective institutions.

(c) Subject to any applicable provisions of ORS 279A.125, 279A.255, 279A.275, 279A.280, 279A.285, 279A.290, 279B.025, 279B.240, 279B.270, 279B.275, 279B.280 and 283.110 to 283.395, enter into contracts for the purchase of supplies for their respective institutions.

(d) Make and adopt rules for the guidance of the agencies and for the government of their respective institutions.

(2) The agencies, respectively, may:

(a) Sue and plead in all courts of law and equity.

(b) Subject to ORS 279A.050 (7), procure, contract for or enter into agreements for goods and services of all kinds, including personal services contracts designated under ORS 279A.055, and perform all legal acts requisite and necessary for the successful management and maintenance of the institutions within their respective jurisdictions.

[Amended by 1967 c.419 §57; 1969 c.597 §18; 1969 c.706 §63; 1987 c.320 §107; 2001 c.900 §27; 2003 c.794 §200; 2009 c.397 §1; 2009 c.595 §119]



Section 179.045 - Reports on convictions; forms; confidentiality.

(2) The Department of Corrections shall prescribe forms for the reports required under subsection (1) of this section. Information required may include the name, age, sex, crime or action and disposition of the offender or juvenile and such other information as the department by rule may require. Such reports are confidential and may not be used in evidence.

[1967 c.635 §1; 1969 c.597 §14; 1987 c.320 §108; 1993 c.33 §317]



Section 179.050 - Authority to hold property.

[Amended by 1969 c.597 §21; 1971 c.615 §11; 1987 c.320 §109; 2001 c.900 §28; 2009 c.595 §120]



Section 179.055 - Disposition of income from property; maintenance of property.

(2) The agencies may request the Oregon Department of Administrative Services to make necessary repairs and improvements on the property described in subsection (1) of this section to be paid for by the agencies from the proceeds derived from such rental or lease of the property or from appropriations otherwise available.

[1961 c.652 §2(1),(2); 1969 c.597 §22; 1969 c.706 §64; 1971 c.615 §12; 1981 c.106 §10; 1983 c.599 §1; 1987 c.320 §110; 2001 c.900 §29; 2009 c.595 §121]



Section 179.060



Section 179.065 - Furnishing utilities for institutions.

[1969 c.597 §20; 1987 c.320 §111; 2001 c.900 §30; 2009 c.595 §122]



Section 179.070



Section 179.080



Section 179.090



Section 179.100



Section 179.105 - Acceptance of federal or other assistance to carry out general powers and duties; legislative oversight of expenditures.

(2) Funds received under subsection (1) of this section or ORS 179.110 shall be expended subject to expenditure limitations imposed on the Department of Corrections, the Department of Human Services or the Oregon Health Authority by the Legislative Assembly or, in the absence of such limitations, only after approval of the Legislative Assembly or of the Emergency Board, if approval is required during the interim between sessions of the Legislative Assembly.

(3) In any case where prior approval of the authority to expend any funds available under subsection (1) of this section or ORS 179.110 is imposed as a term or condition of receipt of such funds, the Legislative Assembly or the Emergency Board may approve expenditures of such funds prior to their receipt.

[1961 c.651 §4; 1967 c.55 §1; 1969 c.597 §23; 1987 c.320 §112; 2001 c.900 §31; 2003 c.14 §74; 2005 c.755 §2; 2009 c.595 §123]



Section 179.110 - Use of federal grants; cooperation with federal agencies; disposition of balances of appropriations.

[Amended by 1961 c.651 §1; 1969 c.597 §24; 1987 c.320 §113; 2001 c.900 §32; 2009 c.595 §124]



Section 179.115



Section 179.120



Section 179.122



Section 179.130 - Institutional petty cash fund; creation; reimbursement from appropriation for institution.

(2) The executive head shall reimburse the revolving fund by drawing upon funds appropriated for the expenses of the institution or, when funds have been disbursed to a resident, by drawing upon the trust account created in ORS 179.510.

[Amended by 1969 c.597 §15; 1999 c.829 §1]



Section 179.140 - Auditing and paying claims; approval of vouchers.

[Amended by 1971 c.63 §1; 1973 c.248 §1; 1987 c.320 §114; 2001 c.900 §33; 2003 c.794 §201; 2009 c.595 §125]



Section 179.150 - Interest in contracts prohibited.

[Amended by 1971 c.63 §2; 1987 c.320 §115; 2009 c.595 §126]



Section 179.160



Section 179.210 - Claim for injury or damage; conditions.

(a) The damage to property arises out of the claimant’s employment at one of the institutions or facilities operated by the agencies, or the school operated by the Superintendent of Public Instruction under ORS 346.010; and

(b) The employee files a written claim with the employee’s employer within 180 days after the employee discovers or should have discovered the damage.

(2) No claim under subsection (1) of this section shall be paid:

(a) That exceeds, in the aggregate with payments of other claims, the moneys appropriated for such purpose.

(b) To the extent that the person incurring damage has been or may be compensated by liability insurance or otherwise.

(c) If the agencies or the Superintendent of Public Instruction determines the cause or occasion of the accident resulting in damage is chargeable to the conduct or negligence of the party damaged.

[1965 c.476 §§2,3; 1967 c.454 §89; 1969 c.597 §29; 1971 c.301 §15; 1987 c.320 §116; 1995 c.452 §1; 2007 c.858 §57; 2009 c.562 §14; 2009 c.595 §127]



Section 179.220



Section 179.230 - Rejection of claim final and not reviewable.

[1965 c.476 §5; 1967 c.454 §90; 1969 c.597 §31; 1987 c.410 §6; 1995 c.452 §2; 2009 c.595 §128]



Section 179.240 - Procedure where award due person owing debt to state.

(2) The agencies shall request the State Treasurer to transfer to the appropriate fund or account to which the debt is owed, an amount equal to the amount deducted from the award under subsection (1) of this section, for use during that biennium in accordance with law by the state agency administering the fund or account to which the debt is owed. The State Treasurer shall evidence the transfer by proper bookkeeping entries. If the Department of Corrections, the Department of Human Services, the Oregon Health Authority or the State Treasurer cannot determine the appropriate fund or account, the amount shall be transferred to the General Fund for general governmental purposes.

(3) Any debt owed by a person to this state or a state agency is satisfied, upon the completion of a transfer made pursuant to subsection (2) of this section, to the extent of the amount so transferred.

[1965 c.476 §6; 1987 c.320 §117; 1995 c.452 §3; 2001 c.900 §34; 2009 c.595 §129]



Section 179.250



Section 179.310 - "Superintendent" defined.



Section 179.320



Section 179.321 - Responsibility to supervise state institutions.

(2) The Department of Corrections shall operate, control, manage and supervise those institutions defined as Department of Corrections institutions in ORS 421.005.

[1965 c.616 §79 (enacted in lieu of 179.320); 1969 c.597 §38; 1971 c.212 §5; 1971 c.301 §16; 1971 c.401 §82; 1983 c.505 §12; 1983 c.740 §43; 1987 c.320 §118; 2001 c.900 §35; 2007 c.14 §4; 2009 c.595 §130; 2013 c.36 §38; 2015 c.318 §10]



Section 179.323



Section 179.325 - Change in use of institution for persons with developmental disabilities or mental illness.

(2) The Oregon Health Authority may order the change, in all or part, of the purpose and use of any state institution being used as an institution for the care and treatment of persons with mental illness in order to care for persons committed to its custody whenever the authority determines that a change in purpose and use will better enable this state to meet its responsibilities to persons with mental illness. In determining whether to order the change, the authority shall consider changes in the number and source of the admissions of persons with mental illness.

[1965 c.595 §1; 1969 c.597 §39; 1979 c.683 §3; 2007 c.70 §41; 2009 c.595 §131; 2013 c.36 §39; 2015 c.27 §16]



Section 179.330



Section 179.331 - Appointment, suspension and removal of superintendents.

(a) The superintendent of the Oregon State Hospital, by the Director of the Oregon Health Authority.

(b) The superintendents of Department of Corrections institutions as defined in ORS 421.005, by the Director of the Department of Corrections.

(2) For purposes of the State Personnel Relations Law, the superintendents are assigned to the unclassified service.

[1965 c.616 §81 (enacted in lieu of 179.330); 1969 c.597 §26; 1971 c.301 §17; 1987 c.320 §119; 2003 c.14 §75; 2009 c.595 §132; 2013 c.36 §40; 2015 c.318 §11]



Section 179.340 - Salaries and expenses of superintendents.

(2) The superintendents shall receive no fees, emoluments or compensation other than salaries fixed under subsection (1) of this section, but shall receive their actual traveling expenses when traveling in the service of the state.

[Amended by 1963 c.471 §2; 1965 c.616 §82; 1969 c.597 §27]



Section 179.350



Section 179.360 - Powers and duties of superintendents.

(a) Have custody of the residents of the institution under jurisdiction of the superintendent.

(b) Direct the care, custody and training of the residents unless otherwise directed by law or by rule.

(c) Adopt sanitary measures for the health and comfort of the residents.

(d) Promote the mental, moral and physical welfare and development of the residents.

(e) Enjoy the other powers and privileges and perform the other duties that are prescribed by law or by rule or that naturally attach themselves to the position of superintendent.

(f) Designate a physician licensed by the Oregon Medical Board to serve as chief medical officer, who will be directly responsible to the superintendent for administration of the medical treatment programs at the institution and assume such other responsibilities as are assigned by the superintendent.

(2) The Director of the Department of Corrections and the Director of the Oregon Health Authority shall prescribe for their respective institutions:

(a) The duties of the superintendents where the duties are not prescribed by law.

(b) The additional duties, beyond those prescribed by law, that each agency director considers necessary for the good of the public service.

[Amended by 1969 c.391 §14; 1969 c.597 §34; 1979 c.683 §4; 1987 c.320 §120; 2001 c.900 §36; 2009 c.59 §3; 2009 c.595 §133; 2013 c.36 §41]



Section 179.370 - Residence of superintendents at institutions.

[Amended by 1959 c.80 §1; 1969 c.597 §35; 1977 c.583 §1; 1987 c.320 §120a; 1989 c.171 §21; 2009 c.595 §134; 2013 c.36 §42]



Section 179.375 - Chaplaincy services.

(2) Chaplains serving the various institutions shall, with respect to the inmates or patients at such institutions:

(a) Provide for and attend to their spiritual needs.

(b) Visit them for the purpose of giving religious and moral instruction.

(c) Participate in the rehabilitation programs affecting them.

[1963 c.554 §2; 1987 c.320 §121; 2009 c.595 §135; 2013 c.36 §43]



Section 179.380 - Employment of staff; oaths and bonds.

(2) The agencies shall designate in their respective rules which employees shall be officers, and shall require all officers to take and subscribe to an oath of office and, if the circumstances require it, to furnish bonds.

[Amended by 1969 c.597 §36; 1987 c.320 §122; 1999 c.59 §35; 2001 c.900 §37; 2009 c.595 §136; 2013 c.36 §44]



Section 179.385 - Scholarship programs to train personnel for institutions; rules.

[1961 c.363 §2; 1987 c.320 §123; 2001 c.900 §38; 2009 c.595 §137; 2013 c.36 §45]



Section 179.390 - Appointment, suspension, removal and salaries of assistants, officers and employees; contract services.

(2) The Director of the Department of Corrections and the Director of the Oregon Health Authority shall:

(a) Fix the salaries of assistants, officers and employees where their salary is not fixed by law.

(b) Suspend or discharge any subordinate of a superintendent when public service requires such action, except when suspending or discharging the subordinate violates the State Personnel Relations Law.

(3) The Director of the Oregon Health Authority or a designee at a facility under jurisdiction of the Oregon Health Authority shall, as provided by law, appoint, suspend or discharge an employee of the authority. The director may designate up to three employees at each facility to act in the name of the director in accordance with ORS 240.400.

(4) In addition to or in lieu of employing physicians, the Director of the Department of Corrections or the designee thereof may contract for the personal services of physicians licensed to practice medicine by the Oregon Medical Board to serve as medical advisors for the Oregon Health Authority. Advisors under such contracts shall be directly responsible for administration of medical treatment programs at penal and correctional institutions, as defined in ORS 421.005.

[Amended by 1969 c.597 §37; 1973 c.807 §1; 1987 c.78 §1; 1987 c.320 §123a; 2001 c.900 §39; 2009 c.595 §138; 2013 c.36 §46]



Section 179.400 - Rentals to officers and employees at institution.

[Amended by 1977 c.583 §2]



Section 179.405 - License required for teachers at institution.

[Formerly 342.174; 2001 c.295 §16; 2013 c.36 §47]

Note: 179.405 was added to and made a part of ORS chapter 179 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 179.410



Section 179.420



Section 179.430



Section 179.440 - Work in production of articles and performance of labor for state.



Section 179.450 - Work on state-owned land.

[Amended by 1955 c.660 §26; 1965 c.616 §86; 1987 c.320 §124; 2007 c.70 §42; 2009 c.595 §139; 2013 c.36 §48]



Section 179.460 - Sale and exchange of surplus products of institutions; rules; State Institutional Betterment Fund.

(2) The funds derived from the sale of the surplus products shall be paid into the State Treasury and become a part of a fund to be known as the State Institutional Betterment Fund, which fund shall be expended by the agencies, respectively, for the benefit of the institutions in proportion to the amount earned by each.

(3) The provisions of this section apply to the school operated under ORS 346.010.

[Amended by 1971 c.301 §18; 1987 c.320 §125; 2001 c.900 §40; 2007 c.858 §58; 2009 c.562 §15; 2009 c.595 §140; 2013 c.36 §49]



Section 179.470



Section 179.471 - Definitions for ORS 179.473 and 179.478.

(1) "Youth correction facility" has the meaning given that term in ORS 420.005.

(2) "Youth offender" has the meaning given that term in ORS 419A.004.

[1999 c.110 §1]

Note: 179.471 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 179.473 - Transfers between institutions; rules.

(a) The Department of Corrections or the Oregon Youth Authority, with the consent of the Department of Human Services, may transfer a person at any institution under its jurisdiction to a residential facility for persons with intellectual disabilities or, with the consent of the Oregon Health and Science University, to the Oregon Health and Science University.

(b) The Department of Corrections may transfer an inmate of a Department of Corrections institution to a state hospital listed in ORS 426.010 for evaluation and treatment pursuant to rules adopted jointly by the Department of Corrections and the Oregon Health Authority.

(c) The Oregon Youth Authority may transfer a youth offender or other person confined in a youth correction facility to a hospital or facility designated by the Oregon Health Authority for evaluation and treatment pursuant to rules adopted jointly by the Oregon Youth Authority and the Oregon Health Authority.

(d) Except as provided in subsection (2) of this section, the Department of Corrections or the Oregon Youth Authority may make a transfer of a person from any institution under the jurisdiction of the department or the Oregon Youth Authority to any other institution under the jurisdiction of the department or authority.

(2) A youth offender in a youth correction facility may not be transferred to a Department of Corrections institution under subsection (1) of this section. A youth offender in a youth correction facility who has been transferred to another institution may not be transferred from such other institution to a Department of Corrections institution.

(3) The rules adopted under subsection (1)(b) and (c) of this section must:

(a) Provide the inmate or youth offender with the rights to which persons are entitled under ORS 179.485.

(b) Provide that a transfer of an inmate or a youth offender to the Oregon Health Authority for stabilization and evaluation for treatment may not exceed 30 days unless the transfer is extended pursuant to a hearing required by paragraph (c) of this subsection.

(c) Provide for an administrative commitment hearing if:

(A) The Oregon Health Authority determines that administrative commitment for treatment for a mental illness is necessary or advisable or that the authority needs more than 30 days to stabilize or evaluate the inmate or youth offender for treatment; and

(B) The inmate or youth offender does not consent to the administrative commitment or an extension of the transfer.

(d) Provide for, at a minimum, all of the following for the administrative commitment hearing process:

(A) Written notice to the inmate or youth offender that an administrative commitment to a state hospital listed in ORS 426.010 or a hospital or facility designated by the Oregon Health Authority or an extension of the transfer is being considered. The notice required by this subparagraph must be provided far enough in advance of the hearing to permit the inmate or youth offender to prepare for the hearing.

(B) Disclosure to the inmate or youth offender, at the hearing, of the evidence that is being relied upon for the administrative commitment or the extension of the transfer.

(C) An opportunity, at the hearing, for the inmate or youth offender to be heard in person and to present documentary evidence.

(D) An opportunity, at the hearing, for the inmate or youth offender to present the testimony of witnesses and to confront and cross-examine witnesses called by the state. The opportunity required by this subparagraph may be denied upon a finding by the decision maker of good cause for not permitting the inmate or youth offender to present the testimony of witnesses or confront or cross-examine witnesses called by the state.

(E) An independent decision maker for the hearing.

(F) A written statement by the decision maker of the evidence relied upon by the decision maker and the reasons for administratively committing the inmate or youth offender or extending the transfer.

(G) A qualified and independent assistant for the inmate or youth offender to be provided by the state if the inmate or youth offender is financially unable to provide one.

(H) Effective and timely notice of the procedures required by subparagraphs (A) to (G) of this paragraph.

(e) Provide that an inmate or a youth offender may not be administratively committed involuntarily unless the independent decision maker finds by clear and convincing evidence that the inmate or youth offender is a person with mental illness as defined in ORS 426.005.

(f) Provide that the duration of an administrative commitment pursuant to an administrative commitment hearing be no more than 180 days unless the administrative commitment is renewed in a subsequent administrative commitment hearing. Notwithstanding this paragraph, an administrative commitment may not continue beyond the term of incarceration to which the inmate was sentenced or beyond the period of time that the youth offender may be placed in a youth correction facility.

[1965 c.616 §84 (enacted in lieu of 179.474); 1969 c.597 §40; 1975 c.662 §1; 1977 c.601 §1; 1987 c.320 §126; 1997 c.249 §52; 1999 c.110 §2; 2005 c.439 §§1,2; 2007 c.70 §43; 2009 c.595 §141; 2013 c.36 §50; 2013 c.360 §12]



Section 179.474



Section 179.475



Section 179.476



Section 179.477



Section 179.478 - Examination for intellectual disability; commitment hearing; transfer to facility for persons with intellectual disability; termination of sentence.

(2) If the inmate or youth offender is by clear and convincing evidence determined by the court to be a person with an intellectual disability and is in need of commitment for residential care, treatment and training, the person shall be committed to the Department of Human Services and transferred to a facility designated by the department as soon as space in an appropriate facility is available, and any sentence to a Department of Corrections institution or commitment to the youth correction facility shall be terminated.

[1977 c.601 §5; 1979 c.683 §35; 1987 c.320 §129; 1999 c.110 §5; 2001 c.900 §41; 2007 c.70 §44; 2011 c.658 §33; 2013 c.36 §51]



Section 179.479 - Conveyance of inmates from institution to physician or hospital for treatment; rules.

(2) The Department of Corrections and the Oregon Health Authority shall prescribe rules and regulations governing conveyances authorized by this section.

[1957 c.160 §3; 1969 c.597 §42; 1975 c.693 §1; 1987 c.320 §130; 1999 c.59 §36; 2001 c.900 §42; 2009 c.595 §142; 2013 c.36 §52]



Section 179.480



Section 179.483 - Time spent pursuant to transfer or conveyance counted as part of sentence.

[1957 c.160 §4; 1987 c.320 §131]



Section 179.485 - Rights of person transferred to institution for persons with mental illness or intellectual disabilities.

[1977 c.601 §6; 2007 c.70 §45; 2011 c.658 §34]



Section 179.486 - Payment of costs in connection with transfers and conveyances; medical reports to accompany certain inmates.

(a) Transportation and other expenses incidental to the transfer or conveyance, including the expenses of attendants where an attendant is directed to accompany the inmate.

(b) Hospital expenses incurred at the Oregon Health and Science University.

(c) Examination, treatment and hospital expenses incurred in favor of a physician, clinic or hospital, other than the Oregon Health and Science University.

(2) An inmate transferred or conveyed to the Oregon Health and Science University shall be accompanied by a report made by the physician in charge of the institution from which the transfer or conveyance is made, or by another physician designated by the physician in charge. The report shall contain the history of the case and the information required by blanks prepared by the School of Medicine or School of Dentistry, as the case may be.

[1957 c.160 §5]



Section 179.490 - Authorization and payment of cost of emergency and necessary operations.

[Amended by 1987 c.320 §132; 2001 c.900 §43; 2009 c.595 §143; 2013 c.36 §53; 2015 c.27 §17]



Section 179.492 - Dispensing of brand-name mental health drugs.

(2) If, at the time of commitment to the custody of an institution described in ORS 179.321 or to the custody of the Department of Human Services under ORS 427.290, a person has a prescription for a specified brand-name mental health drug and the prescription specifies "dispense as written" or contains the notation "D.A.W." or other words of similar meaning, the Department of Corrections, the Department of Human Services or the Oregon Health Authority shall ensure that the person is prescribed the specified brand-name drug until a licensed health professional with prescriptive privileges evaluates the person and becomes responsible for the treatment of the person.

[2005 c.691 §7; 2009 c.595 §144; 2013 c.36 §54]

Note: 179.492 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 179.495 - Disclosure of inmate written accounts; penalty.

(2) Except as authorized under subsection (1) of this section, any person who discloses or any person who knowingly obtains information from a written account referred to in subsection (1) of this section commits a Class B violation.

(3) As used in this section, "disclosure," "personal representative" and "written account" have the meanings given those terms in ORS 179.505.

[1955 c.452 §1; 1969 c.597 §44; 1973 c.736 §3; 1977 c.812 §5; 1987 c.320 §133; 1991 c.807 §2; 1999 c.1051 §165; 2003 c.14 §76; 2003 c.88 §1; 2005 c.498 §4]



Section 179.500



Section 179.505 - Disclosure of written accounts by health care services provider.

(a) "Disclosure" means the release of, transfer of, provision of access to or divulgence in any other manner of information outside the health care services provider holding the information.

(b) "Health care services provider" means:

(A) Medical personnel or other staff employed by or under contract with a public provider to provide health care or maintain written accounts of health care provided to individuals; or

(B) Units, programs or services designated, operated or maintained by a public provider to provide health care or maintain written accounts of health care provided to individuals.

(c) "Individually identifiable health information" means any health information that is:

(A) Created or received by a health care services provider; and

(B) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

(i) The past, present or future physical or mental health or condition of an individual;

(ii) The provision of health care to an individual; or

(iii) The past, present or future payment for the provision of health care to an individual.

(d) "Personal representative" includes but is not limited to:

(A) A person appointed as a guardian under ORS 125.305, 419B.372, 419C.481 or 419C.555 with authority to make medical and health care decisions;

(B) A person appointed as a health care representative under ORS 127.505 to 127.660 or a representative under ORS 127.700 to 127.737 to make health care decisions or mental health treatment decisions; and

(C) A person appointed as a personal representative under ORS chapter 113.

(e) "Psychotherapy notes" means notes recorded in any medium:

(A) By a mental health professional, in the performance of the official duties of the mental health professional;

(B) Documenting or analyzing the contents of conversation during a counseling session; and

(C) That are maintained separately from the rest of the individual’s record.

(f) "Psychotherapy notes" does not mean notes documenting:

(A) Medication prescription and monitoring;

(B) Counseling session start and stop times;

(C) Modalities and frequencies of treatment furnished;

(D) Results of clinical tests; or

(E) Any summary of the following items:

(i) Diagnosis;

(ii) Functional status;

(iii) Treatment plan;

(iv) Symptoms;

(v) Prognosis; or

(vi) Progress to date.

(g) "Public provider" means:

(A) The Oregon State Hospital campuses;

(B) Department of Corrections institutions as defined in ORS 421.005;

(C) A contractor of the Department of Corrections or the Oregon Health Authority that provides health care to individuals residing in a state institution operated by the agencies;

(D) A community mental health program or community developmental disabilities program as described in ORS 430.610 to 430.695 and the public and private entities with which it contracts to provide mental health or developmental disabilities programs or services;

(E) A program or service provided under ORS 431.001 to 431.550 and 431.990;

(F) A program or service established or maintained under ORS 430.630 or 430.664;

(G) A program or facility providing an organized full-day or part-day program of treatment that is licensed, approved, established, maintained or operated by or contracted with the Oregon Health Authority for alcoholism, drug addiction or mental or emotional disturbance;

(H) A program or service providing treatment by appointment that is licensed, approved, established, maintained or operated by or contracted with the authority for alcoholism, drug addiction or mental or emotional disturbance; or

(I) The impaired health professional program established under ORS 676.190.

(h) "Written account" means records containing only individually identifiable health information.

(2) Except as provided in subsections (3), (4), (6), (7), (8), (9), (11), (12), (14), (15), (16), (17) and (18) of this section or unless otherwise permitted or required by state or federal law or by order of the court, written accounts of the individuals served by any health care services provider maintained in or by the health care services provider by the officers or employees thereof who are authorized to maintain written accounts within the official scope of their duties are not subject to access and may not be disclosed. This subsection applies to written accounts maintained in or by facilities of the Department of Corrections only to the extent that the written accounts concern the medical, dental or psychiatric treatment as patients of those under the jurisdiction of the Department of Corrections.

(3) If the individual or a personal representative of the individual provides an authorization, the content of any written account referred to in subsection (2) of this section must be disclosed accordingly, if the authorization is in writing and is signed and dated by the individual or the personal representative of the individual and sets forth with specificity the following:

(a) Name of the health care services provider authorized to make the disclosure, except when the authorization is provided by recipients of or applicants for public assistance or medical assistance, as defined in ORS 414.025, to a governmental entity for purposes of determining eligibility for benefits or investigating for fraud;

(b) Name or title of the persons or organizations to which the information is to be disclosed or that information may be disclosed to the public;

(c) Name of the individual;

(d) Extent or nature of the information to be disclosed; and

(e) Statement that the authorization is subject to revocation at any time except to the extent that action has been taken in reliance thereon, and a specification of the date, event or condition upon which it expires without express revocation. However, a revocation of an authorization is not valid with respect to inspection or records necessary to validate expenditures by or on behalf of governmental entities.

(4) The content of any written account referred to in subsection (2) of this section may be disclosed without an authorization:

(a) To any person to the extent necessary to meet a medical emergency.

(b) At the discretion of the responsible officer of the health care services provider, which in the case of any Oregon Health Authority facility or community mental health program is the Director of the Oregon Health Authority, to persons engaged in scientific research, program evaluation, peer review and fiscal audits. However, individual identities may not be disclosed to such persons, except when the disclosure is essential to the research, evaluation, review or audit and is consistent with state and federal law.

(c) To governmental agencies when necessary to secure compensation for services rendered in the treatment of the individual.

(5) When an individual’s identity is disclosed under subsection (4) of this section, a health care services provider shall prepare, and include in the permanent records of the health care services provider, a written statement indicating the reasons for the disclosure, the written accounts disclosed and the recipients of the disclosure.

(6) The content of any written account referred to in subsection (2) of this section and held by a health care services provider currently engaged in the treatment of an individual may be disclosed to officers or employees of that provider, its agents or cooperating health care services providers who are currently acting within the official scope of their duties to evaluate treatment programs, to diagnose or treat or to assist in diagnosing or treating an individual when the written account is to be used in the course of diagnosing or treating the individual. Nothing in this subsection prevents the transfer of written accounts referred to in subsection (2) of this section among health care services providers, the Department of Corrections, the Oregon Health Authority or a local correctional facility when the transfer is necessary or beneficial to the treatment of an individual.

(7) When an action, suit, claim, arbitration or proceeding is brought under ORS 34.105 to 34.240 or 34.310 to 34.730 and involves a claim of constitutionally inadequate medical care, diagnosis or treatment, or is brought under ORS 30.260 to 30.300 and involves the Department of Corrections or an institution operated by the department, nothing in this section prohibits the disclosure of any written account referred to in subsection (2) of this section to the Department of Justice, Oregon Department of Administrative Services, or their agents, upon request, or the subsequent disclosure to a court, administrative hearings officer, arbitrator or other administrative decision maker.

(8)(a) When an action, suit, claim, arbitration or proceeding involves the Oregon Health Authority or an institution operated by the authority, nothing in this section prohibits the disclosure of any written account referred to in subsection (2) of this section to the Department of Justice, Oregon Department of Administrative Services, or their agents.

(b) Disclosure of information in an action, suit, claim, nonlabor arbitration or proceeding is limited by the relevancy restrictions of ORS 40.010 to 40.585, 183.710 to 183.725, 183.745 and 183.750 and ORS chapter 183. Only written accounts of a plaintiff, claimant or petitioner shall be disclosed under this paragraph.

(c) Disclosure of information as part of a labor arbitration or proceeding to support a personnel action taken against staff is limited to written accounts directly relating to alleged action or inaction by staff for which the personnel action was imposed.

(9)(a) The copy of any written account referred to in subsection (2) of this section, upon written request of the individual or a personal representative of the individual, shall be disclosed to the individual or the personal representative of the individual within a reasonable time not to exceed five working days. The individual or the personal representative of the individual shall have the right to timely access to any written accounts.

(b) If the disclosure of psychiatric or psychological information contained in the written account would constitute an immediate and grave detriment to the treatment of the individual, disclosure may be denied, if medically contraindicated by the treating physician or a licensed health care professional in the written account of the individual.

(c) The Department of Corrections may withhold psychiatric or psychological information if:

(A) The information relates to an individual other than the individual seeking it.

(B) Disclosure of the information would constitute a danger to another individual.

(C) Disclosure of the information would compromise the privacy of a confidential source.

(d) However, a written statement of the denial under paragraph (c) of this subsection and the reasons therefor must be entered in the written account.

(10) A health care services provider may require a person requesting disclosure of the contents of a written account under this section to reimburse the provider for the reasonable costs incurred in searching files, abstracting if requested and copying if requested. However, an individual or a personal representative of the individual may not be denied access to written accounts concerning the individual because of inability to pay.

(11) A written account referred to in subsection (2) of this section may not be used to initiate or substantiate any criminal, civil, administrative, legislative or other proceedings conducted by federal, state or local authorities against the individual or to conduct any investigations of the individual. If the individual, as a party to an action, suit or other judicial proceeding, voluntarily produces evidence regarding an issue to which a written account referred to in subsection (2) of this section would be relevant, the contents of that written account may be disclosed for use in the proceeding.

(12) Information obtained in the course of diagnosis, evaluation or treatment of an individual that, in the professional judgment of the health care services provider, indicates a clear and immediate danger to others or to society may be reported to the appropriate authority. A decision not to disclose information under this subsection does not subject the provider to any civil liability. Nothing in this subsection may be construed to alter the provisions of ORS 146.750, 146.760, 419B.010, 419B.015, 419B.020, 419B.025, 419B.030, 419B.035, 419B.040 and 419B.045.

(13) The prohibitions of this section apply to written accounts concerning any individual who has been treated by any health care services provider irrespective of whether or when the individual ceases to receive treatment.

(14) Persons other than the individual or the personal representative of the individual who are granted access under this section to the contents of a written account referred to in subsection (2) of this section may not disclose the contents of the written account to any other person except in accordance with the provisions of this section.

(15) Nothing in this section prevents the Department of Human Services or the Oregon Health Authority from disclosing the contents of written accounts in its possession to individuals or agencies with whom children in its custody are placed.

(16) The system described in ORS 192.517 (1) shall have access to records, as defined in ORS 192.515, as provided in ORS 192.517.

(17)(a) Except as provided in paragraph (b) of this subsection, a health care services provider must obtain an authorization from an individual or a personal representative of the individual to disclose psychotherapy notes.

(b) A health care services provider may use or disclose psychotherapy notes without obtaining an authorization from the individual or a personal representative of the individual to carry out the following treatment, payment and health care operations:

(A) Use by the originator of the psychotherapy notes for treatment;

(B) Disclosure by the health care services provider for its own training program in which students, trainees or practitioners in mental health learn under supervision to practice or improve their skills in group, joint, family or individual counseling; or

(C) Disclosure by the health care services provider to defend itself in a legal action or other proceeding brought by the individual or a personal representative of the individual.

(c) An authorization for the disclosure of psychotherapy notes may not be combined with an authorization for a disclosure of any other individually identifiable health information, but may be combined with another authorization for a disclosure of psychotherapy notes.

(18) A health care services provider may disclose information contained in a written account if the conditions of ORS 192.567 (1) to (5) are met.

[1973 c.736 §2; 1977 c.812 §3; 1981 c.326 §2; 1985 c.219 §1; 1987 c.320 §134; 1987 c.322 §1; 1989 c.81 §1; 1991 c.175 §1; 1991 c.807 §1; 1993 c.262 §3; 1993 c.546 §101; 2001 c.900 §44; 2003 c.88 §2; 2005 c.498 §5; 2009 c.595 §145; 2009 c.697 §12; 2011 c.720 §65; 2013 c.36 §55; 2013 c.688 §24; 2015 c.318 §12; 2015 c.473 §4; 2015 c.736 §53]



Section 179.507 - Enforcement of ORS 179.495 and 179.505; actions; venue; damages.

(2) Any individual, a person appointed as a personal representative under ORS chapter 113 or the legal guardian of the individual may commence an action in the circuit court for the county in which the individual resides or in which the written accounts referred to in ORS 179.505 (2) are kept for damages for any violation of ORS 179.495 or 179.505 and to restrain future violations. If a violation of ORS 179.495 or 179.505 is proven, the person commencing the action shall recover actual damages or $500, whichever is greater. Upon a showing of an intentional violation of ORS 179.495 or 179.505, the individual may receive punitive damages. The prevailing party in an action brought under this subsection shall receive reasonable attorney fees at trial and on appeal and costs and disbursements actually incurred.

[1977 c.812 §4; 1979 c.284 §120; 1981 c.897 §39; 2003 c.88 §3]



Section 179.508 - Disclosure of individually identifiable health information about inmate.

(a) The provision of health care to the inmate;

(b) The health and safety of the inmate or other inmates;

(c) The health and safety of the officers or employees of or others at the Department of Corrections institution as defined in ORS 421.005 where the inmate is incarcerated;

(d) The health and safety of the inmate or officers or other persons responsible for transporting or transferring inmates from one setting to another;

(e) Law enforcement purposes on the premises of the correctional institution; or

(f) The administration and maintenance of the safety, security and good order of the correctional institution.

(2) As used in this section, "disclosure," "individually identifiable health information" and "personal representative" have the meanings given those terms in ORS 179.505.

[2003 c.88 §4]

Note: 179.508 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 179.509 - Reports on deaths at institutions; compilation submitted to President and Speaker.

(2) The agencies shall compile the reports described in subsection (1) of this section and submit them quarterly to the offices of the President of the Senate and of the Speaker of the House of Representatives.

[1985 c.207 §26; 1987 c.320 §135; 2001 c.900 §45; 2009 c.595 §146; 2013 c.36 §56]



Section 179.510 - "Funds" defined; deposit of funds of institution residents with State Treasurer.

(2) The word "funds" as used in ORS 179.510 to 179.530 shall include, but shall not be limited to, moneys deposited with the superintendents or state agencies for medical care or assistance of residents, moneys derived from athletic activities, contributions for athletic, health, or recreation projects, and any other moneys received by the superintendents or state agencies that are not required by law to be credited to other state funds or accounts.

[Formerly 179.710; 1969 c.597 §46; 1979 c.683 §5; 1989 c.966 §3; 1991 c.271 §1]



Section 179.520 - Authorization to receive funds of wards; separate accounts.

[Formerly 179.720; 1991 c.271 §2]



Section 179.530 - Disbursements from accounts; accountability.

[Formerly 179.730; 1991 c.271 §3]



Section 179.540



Section 179.545



Section 179.550



Section 179.560 - Members; appointment; terms; meetings.

(a) Three voting members who are individuals who advocate for or provide representation to individuals with mental illness;

(b) Three voting members who are health care professionals who have experience working with individuals with mental illness;

(c) Two voting members who are or have been consumers of mental health services, at least one of whom is a former patient of the Oregon State Hospital located in Salem, Marion County;

(d) One voting member who is a member of the family of a consumer of mental health services;

(e) Two voting members who are members of the general public who live in the vicinity of the Oregon State Hospital located in Salem, Marion County; and

(f) Three nonvoting members who are members of a public employee bargaining unit and who are employed by the Oregon State Hospital located in Salem, Marion County, as follows:

(A) One individual to represent board-certified physicians;

(B) One individual to represent board-certified nursing staff; and

(C) One individual to represent direct care services staff.

(2) Members appointed by the Governor shall serve four-year terms, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member appointed by the Governor, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment.

(3) Members of the board appointed by the President of the Senate and the Speaker of the House of Representatives shall serve two-year terms.

(4) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(5) The Governor shall select one of the voting members of the Oregon State Hospital Advisory Board as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the Governor determines.

(6) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(7) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board.

(8) The Oregon Health Authority shall provide staff support to the board.

(9) A voting member of the board may not individually or in a fiduciary capacity have a financial interest in the Oregon State Hospital located in Salem, Marion County.

[2009 c.704 §1; 2011 c.720 §66]



Note 179.560, 179.570 and 179.580



Section 179.570 - Powers and duties of board; report to legislature.

(1) Shall periodically conduct a comprehensive review of federal and state laws concerning, and administrative rules, policies, procedures and protocols of the Oregon State Hospital related to, the safety, security and care of patients;

(2) May make recommendations directly to the superintendent of the Oregon State Hospital, the Director of the Oregon Health Authority, the Legislative Assembly or interim committees of the Legislative Assembly concerning:

(a) Federal and state laws concerning, and administrative rules, policies, procedures and protocols of the hospital related to, the safety, security and care of patients;

(b) Performance measures related to the safety, security and care of patients;

(c) Goals for improvement in the safety, security and care of patients of the hospital and improvements that are under way; and

(d) Potential legislative proposals or budget packages related to the hospital; and

(3) Shall report annually to an appropriate committee of the Legislative Assembly regarding the activities of the board.

[2009 c.704 §3; 2011 c.720 §67]

Note: See note under 179.560.



Section 179.580 - Ad hoc committees.

(2) Members of ad hoc committees are not entitled to compensation.

[2009 c.704 §4]

Note: See note under 179.560.



Section 179.610 - Definitions for ORS 179.610 to 179.770.

(1) "Authorized representative" means an individual or entity appointed under authority of ORS chapter 125, as guardian or conservator of a person, who has the ability to control the person’s finances, and any other individual or entity holding funds or receiving benefits or income on behalf of any person.

(2) "Care" means all services rendered to a patient by the state institutions as described in ORS 179.321 or by the Eastern Oregon Training Center. These services include, but are not limited to, such items as medical care, room, board, administrative costs and other costs not otherwise excluded by law.

(3) "Decedent’s estate" has the meaning given "estate" in ORS 111.005 (15).

(4) "Person," "person in a state institution" or "person at a state institution," or any similar phrase, means an individual who is or has been at a state institution described in ORS 179.321 or in the Eastern Oregon Training Center.

(5) "Personal estate" means all income and benefits as well as all assets, including all personal and real property of a living person, and includes assets held by the person’s authorized representative and all other assets held by any other individual or entity holding funds or receiving benefits or income on behalf of any person.

[Subsections (1) and (2) enacted as 1959 c.652 §1; subsection (3) enacted as 1959 c.652 §3 (2); 1969 c.597 §43; 1971 c.411 §2; 1973 c.546 §1; 1973 c.806 §1; 1977 c.384 §4; 1989 c.348 §1; 1995 c.664 §89; 2001 c.487 §1; 2003 c.14 §77; 2009 c.595 §147; 2013 c.36 §57]



Section 179.620 - Liability of person or estate for cost of care.

(2) While the person is liable for the full cost of care, the maximum amount a person is required to pay toward the full cost of care shall be determined according to the person’s ability to pay. Ability to pay is determined as provided in ORS 179.640.

(3) Upon the death of a person, the decedent’s estate shall be liable for any unpaid cost of care. The liability of the decedent’s estate is limited to the cost of care incurred on or after July 24, 1979. The decedent’s estate shall not include assets placed in trust for the person by other persons. Collection of any amount from a decedent’s estate shall be pursuant to ORS 179.740.

(4) Regardless of subsection (1) of this section and ORS 179.610 (5), assets held in trust by a trustee for a person are subject to laws generally applicable to trusts.

(5) Notwithstanding subsections (1) and (3) of this section, the Department of Corrections, the Department of Human Services and the Oregon Health Authority may not collect the cost of care from:

(a) Any assets received by or owing to a person and the personal estate of the person, or the decedent’s estate, as compensation from the state for injury, death or, if the collection is being made by the Department of Corrections, the false imprisonment of the person that occurred when the person was in a state institution listed in ORS 179.321 or in the Eastern Oregon Training Center and for which the state admits liability or is found liable through adjudication; and

(b) Any real or personal property of the personal estate of the person, or the decedent’s estate, that the person or an authorized representative of the person can demonstrate was purchased solely with assets referred to in paragraph (a) of this subsection or partially with such assets, to the extent such assets were used in the purchase.

[1959 c.652 §2; 1961 c.501 §1; 1973 c.823 §§122,158; 1979 c.684 §2; 1989 c.348 §2; 1999 c.159 §1; 2001 c.487 §2; 2009 c.595 §148; 2013 c.36 §58]



Section 179.630



Section 179.635



Section 179.640 - Determination of ability to pay; rules; financial information; notice; order; hearing; appeal.

(b) When adopting rules under paragraph (a) of this subsection, the Department of Corrections shall consider the person’s needs for funds to pay for the support of the person’s children and to pay any monetary obligations imposed on the person as a result of the person’s conviction.

(2) In determining a person’s ability to pay, none of the agencies may consider as part of the personal estate of the person or the decedent’s estate:

(a) Any assets received by or owing to the person and the personal estate of the person, or the decedent’s estate, as compensation from the state for injury, death or, if the collection is being made by the Department of Corrections, the false imprisonment of the person that occurred when the person was in a state institution listed in ORS 179.321 and for which the state admits liability or is found liable through adjudication; and

(b) Any real or personal property that the person or an authorized representative of the person can demonstrate was purchased solely with assets referred to in paragraph (a) of this subsection or partially with such assets, to the extent such assets were used in the purchase.

(3) A person and the authorized representative of the person, if any, shall provide all financial information requested by the agency that is necessary to determine the person’s ability to pay. To determine ability to pay, the agency may use any information available to the agency, including information provided by the Department of Revenue from personal income tax returns pursuant to ORS 314.840. Upon request, the Department of Revenue shall release copies of tax returns to the agency. When the person or the person’s authorized representative fails to provide evidence to demonstrate an inability to pay full cost of care, the agency may determine the person has the ability to pay the full cost of care.

(4) The agency shall provide actual notice to the person and any authorized representative, if known to the agency, of its determination by issuing an ability-to-pay order. The order shall state the person’s full liability and the person’s determined ability to pay. Actual notice means receipt by the person and the authorized representative of notice. The notice shall include a copy of the ability-to-pay order, a description of the person’s appeal rights and the date upon which appeal rights terminate and state the address where a request for hearing may be mailed or delivered. At any time, the agency may reissue an ability-to-pay order to notify an authorized representative as provided by ORS 179.653 (4).

(5) At any time during the person’s stay at the state institution or within 36 months from the date the person is released, if the agency receives new financial information that shows a change in the person’s financial circumstances, the agency shall consider the changed circumstances and issue a new ability-to-pay order.

(6) Orders issued after the person is released may not require the person to make payments toward the cost of care for more than 36 consecutive months following release. However, the agency may collect beyond the 36-month period any payments that became due but were not paid within the 36 months following release. Any remaining balance of full cost of care shall be collected as provided in ORS 179.740.

(7) Notwithstanding ORS 183.315 (5), if a person or authorized representative disagrees with any ability-to-pay order issued pursuant to this section, the person or authorized representative may request a contested case hearing. To the extent practical, the hearing will be held at a location convenient to the person or the authorized representative. The request must be postmarked within 60 days from the date of the mailing of the ability-to-pay order. If the person or the authorized representative makes a timely request for a contested case hearing, the hearing and any appeal of the final hearing order shall be governed by ORS 183.413 to 183.497. If the person or the authorized representative fails to make a timely request for a contested case hearing, the ability-to-pay order shall be final and not subject to judicial review, except as subsequently modified by the agency as provided in subsection (5) of this section.

(8) On appeal, regardless of other information presented, payment of the full cost of care may be ordered if the person or the authorized representative refuses to produce financial information that the Hearings Officer or administrative law judge determines is relevant and must be produced.

[1959 c.652 §4; 1961 c.501 §2; 1967 c.549 §4; 1973 c.806 §3a; 1973 c.823 §§123,159; 1989 c.348 §3; 1997 c.170 §15; 1999 c.159 §2; 2001 c.487 §3; 2003 c.75 §86; 2009 c.595 §149; 2013 c.36 §59; 2015 c.348 §26]



Section 179.643



Section 179.645



Section 179.650



Section 179.653 - Unpaid costs as lien on property; order; when appealable.

(2) Prior to the filing of a distraint warrant as provided in ORS 179.655 (2), the lien shall only be valid against:

(a) Property of the person;

(b) Assets held by any authorized representative bound by the ability-to-pay order; and

(c) Assets subject to lien held by any person or entity having actual knowledge of the ability-to-pay order or the lien.

(3) Regardless of any other provision of law or statute that provides a procedure for establishing obligations, including the claim and payment provisions of ORS chapter 125, an authorized representative who has received notice and had an opportunity to request a contested case hearing shall comply with an ability-to-pay order upon demand by the agency. The agency may issue the demand any time after the order becomes final.

(4) An authorized representative who has not had an opportunity to request a contested case hearing, either because the authorized representative was not appointed at the time the ability-to-pay order became final, or was not given notice of the ability-to-pay order as required by ORS 179.640 (4), shall not be bound by the order of the agency. To bind the authorized representative, the ability-to-pay order must be reissued and notice provided to the authorized representative pursuant to ORS 179.640 (4). The authorized representative shall have the same appeal rights as if the order had originally been issued to the authorized representative. After the order becomes final, the authorized representative shall be bound as provided in subsection (3) of this section. The agency may not issue an execution of a lien or foreclose against property held by or in the control of the authorized representative until the authorized representative is bound by the order of the agency.

(5) An authorized representative who is a trustee shall only be bound to the extent that the final order specifically finds that the trust assets of a trust fund are subject to claim by the agency.

(6) If the authorized representative does not comply with the demand, the agency may file with the probate court a motion to require the authorized representative to comply. If the authorized representative is a conservator or guardian appointed under ORS chapter 125, the motion shall be filed in that proceeding. The motion shall be accompanied by an affidavit stating that the order is final, that demand has been made on the authorized representative and that the order has not been complied with.

(7) The authorized representative may object to the motion only on grounds that the order is not final, that the order is not binding on the authorized representative as provided in this section or that all required payments have been made. The objection must be by affidavit.

(8) If the authorized representative objects by affidavit, the court shall hear the motion. If the court determines that the ability-to-pay order is final and binding on the authorized representative and that all required payments have not been made, the court shall order the authorized representative to comply with the ability-to-pay order.

(9) If the authorized representative fails to object by affidavit within 15 days of the filing of the motion, the court shall order the authorized representative to comply with the order. An authorized representative who willfully fails or refuses to comply may be found in contempt of court and may be held personally responsible.

(10) Nothing in this section shall affect the requirement that the agency issue a new order in accordance with ORS 179.640 (5) if financial circumstances have changed.

[1973 c.806 §9a; 1989 c.348 §4; 1995 c.664 §90; 1999 c.159 §3; 2001 c.487 §4; 2009 c.595 §150; 2013 c.36 §60]



Section 179.655 - Enforcement of lien; distraint warrant.

(2) After the receipt of the distraint warrant, the clerk of the county shall enter in the County Clerk Lien Record the name of the person, the amount for which the distraint warrant is issued and the date the distraint warrant is recorded. The amount of the distraint warrant shall become a lien upon the title to and interest in any property owned or later acquired by the debtor against whom it is issued, and it may be enforced by the agency in the same manner as a judgment of the circuit court.

(3) In the event that an ability-to-pay order issued under ORS 179.640 (4) or (5) becomes final, and supersedes a previous final ability-to-pay order on which a distraint warrant had been issued, the agency shall issue a new distraint warrant superseding the previous distraint warrant, and the lien shall conform to the new order.

(4) The agency may direct a copy of the distraint warrant to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for the payment of the amount due, with interest, collection charge and the sheriff’s fee. The sheriff shall return the distraint warrant to the agency and pay to it the money collected not less than 60 days from the date the copy of the distraint warrant was directed to the sheriff.

(5) The agency may issue the directive provided in subsection (4) of this section to any agent of the agency. In executing the distraint warrant, the agent shall have the same powers conferred by law upon sheriffs. However, the agent is not entitled to any fee or compensation in excess of actual expenses incurred in the performance of this duty.

[1973 c.806 §§10,11,12; 1983 c.696 §8; 1989 c.348 §5; 1999 c.159 §4; 2001 c.487 §5; 2009 c.595 §151; 2013 c.36 §61]



Section 179.660 - Guardian or conservator for estate of person in institution.

[1959 c.652 §6; 1973 c.823 §124; 1989 c.348 §6; 2001 c.487 §6; 2009 c.595 §152; 2013 c.36 §62]



Section 179.670



Section 179.680



Section 179.690



Section 179.700



Section 179.701 - Determination of cost-of-care rates.

(2) The cost-of-care rates for a person who was a resident of the Eastern Oregon Training Center shall be determined by the Department of Human Services. The rates established shall be reasonably related to the costs to operate, control, manage and supervise the state training center at the time of the person’s residency. The department must exclude costs of outpatient services as defined in ORS 430.010 and any other costs not directly related to the care of the person at the state training center.

[1967 c.549 §2 (enacted in lieu of 179.700); 1973 c.806 §6; 1989 c.348 §7; 2001 c.487 §7; 2009 c.595 §153; 2011 c.658 §35; 2013 c.36 §63]



Section 179.710



Section 179.711 - Remittance of amounts due; refunds.

(2) The agency shall refund any unearned payment for the care of a person at a state institution where payment has been made in advance and the person dies or is discharged before the end of the period for which payment was made. Any refund shall be paid to the person, to the authorized representative of the person or to the decedent’s estate if the person has died. All claims for refunds approved by the agency shall be paid as provided in ORS 293.295 to 293.462. Any amounts necessary for payment of refunds are appropriated from the money collected by that agency under the provisions of ORS 179.610 to 179.770.

[1959 c.652 §11; 1963 c.193 §1; 1973 c.546 §8; 1983 c.740 §44; 1989 c.348 §8; 2001 c.487 §8; 2009 c.595 §154; 2013 c.36 §64]



Section 179.720



Section 179.721



Section 179.730



Section 179.731 - Waiver of collection of amount payable.

[1959 c.652 §§16,17,18; 1961 c.501 §3; 1973 c.546 §10; 1973 c.806 §7a; 1989 c.348 §9; 2001 c.487 §9; 2009 c.595 §155; 2013 c.36 §65]



Section 179.740 - Collection from estates; settlement.

(2) If, within 90 days following the person’s death, the person’s estate is not otherwise being probated, the agency may petition any court of competent jurisdiction for the issuance of letters of administration or testamentary. This action would be for the purpose of collecting the full amount of unpaid cost of care as determined by ORS 179.701 and limited by ORS 179.620 (3). However, the agency may not file a petition under this subsection until at least 90 days after the death of the person who was at the state institution and then only in the event that the person’s estate is not otherwise being probated.

(3) The agency may settle any claim against the decedent’s estate during the pendency of the probate proceeding by accepting other security or in any other equitable manner. The agency may waive all or part of the claim if it finds collection of this amount due to be inequitable.

(4) The agency may not recover amounts that exceed the total cost of care of the deceased person as computed under ORS 179.701 and limited by ORS 179.620 (3).

[1959 c.652 §§16,17,18; 1961 c.501 §4; 1969 c.591 §297; 1973 c.546 §11; 1979 c.684 §4; 1989 c.348 §10; 2001 c.487 §10; 2009 c.595 §156]



Section 179.745 - Title to and transfer of property.

[1999 c.616 §2; 2001 c.487 §11; 2009 c.595 §157]



Section 179.750 - Equal care and services for persons in state institutions.

(2) Discrimination may not be made in the provision of or access to educational facilities and services and recreational facilities and services to any person in the state institutions enumerated in ORS 420.005 or Department of Corrections institutions as defined in ORS 421.005 on the basis of race, religion, sex, sexual orientation, national origin or marital status of the person. This subsection does not require combined domiciliary facilities at the state institutions to which it applies.

[1959 c.652 §19; 1973 c.546 §12; 1977 c.363 §1; 1979 c.141 §1; 1989 c.348 §11; 1995 c.422 §134; 2003 c.14 §78; 2007 c.100 §20]



Section 179.760



Section 179.770 - Rules; employees.

(2) Subject to any applicable provision of the State Personnel Relations Law, the agency may employ employees necessary to carry out ORS 179.610 to 179.770.

[Subsections (1) and (2) enacted as 1959 c.652 §20; subsection (3) as 1959 c.652 §12; 1989 c.348 §12; 2001 c.487 §12; 2009 c.595 §158]






Chapter 180 - Attorney General; Department of Justice

Section 180.010 - Office of Attorney General.



Section 180.020 - Election; term of office.



Section 180.030 - Filing certificate of election or appointment.

[Amended by 2005 c.797 §28]



Section 180.040 - Governor to fill vacancy by appointment; term of appointee.



Section 180.050 - Location of office.



Section 180.060 - Powers and duties of Attorney General.

(a) Appear for the state in the trial of all civil and criminal causes in the Supreme Court or the Court of Appeals in which the state may be directly or indirectly interested.

(b) Appear for the state, when required by the Governor or the legislature, in any court or tribunal in any cause in which the state is a party or in which the state is directly interested.

(c) Appear, commence, prosecute or defend for the state all causes or proceedings in the Supreme Court or the Court of Appeals in which the state is a party or interested.

(d) Appear, commence, prosecute or defend any action, suit, matter, cause or proceeding in any court when requested by any state officer, board or commission when, in the discretion of the Attorney General, the same may be necessary or advisable to protect the interests of the state.

(2) The Attorney General shall give opinion in writing, when requested, upon any question of law in which the State of Oregon or any public subdivision of the state may have an interest, submitted to the Attorney General by the Governor, any officer, agency, department, board or commission of the state or any member of the legislature.

(3)(a) Except as provided in paragraph (b) of this subsection and subsection (4) of this section, the Attorney General may not render opinions or give legal advice to persons other than the state officers listed in subsection (2) of this section.

(b) The Attorney General may, at the request of a state officer listed in subsection (2) of this section, render an opinion to an officer, agency or instrumentality of the federal government if the Attorney General determines that providing the opinion is necessary to meet a condition for assumption by the state of administrative or enforcement responsibilities under federal law.

(4) The Attorney General may represent the state or any agency or officer of the state who appears as the lead plaintiff or a representative party in a class action involving a claim relating to a security, as defined in ORS 59.015, even if one or more members are persons that the Attorney General may not otherwise represent or advise pursuant to this section.

(5) The Attorney General shall consult with, advise and direct the district attorneys in all criminal causes and matters relating to state affairs in their respective counties. The Attorney General may require their aid and assistance in all matters pertaining to the duties of the Attorney General in their respective counties and may, in any case brought to the Supreme Court or the Court of Appeals from their respective counties, demand and receive assistance of the district attorney from whose county such case or matter is brought.

(6) The Attorney General shall, when requested, perform all legal services for the state or any department or officer of the state.

(7) The Attorney General shall have all the power and authority usually appertaining to such office and shall perform the duties otherwise required of the Attorney General by law.

(8) The Attorney General shall assign to each agency, department, board or commission an assistant who shall be the counsel responsible for ensuring the performance of the legal services requested by the agency, department, board or commission. The counsel shall be a person trained in the law concerning such agency, department, board or commission and shall be approved by the chief administrator of the agency, department, board or commission. The chief administrator may not unreasonably withhold approval of the assistant. If the chief administrator withdraws approval, the Attorney General shall assign replacement counsel to the agency, department, board or commission.

(9) The Attorney General may not appear in an action, suit, matter, cause or proceeding in a court or before a regulatory body on behalf of an officer, agency, department, board or commission without the consent of the officer, agency, department, board or commission.

(10) The responsibility for establishing policies for each agency, department, board or commission shall rest upon the chief administrator of the agency, department, board or commission.

[Amended by 1971 c.418 §1; 1999 c.142 §1; 2007 c.153 §1]



Section 180.070 - Power of Attorney General to conduct investigations and prosecutions; duties of district attorneys unaffected.

(2) When acting under this section, the Attorney General shall have all the powers of a district attorney, including the power to issue or cause to be issued subpoenas or other process. The Attorney General may, when the Attorney General considers the public interest requires, with or without the concurrence of the district attorney, direct the county grand jury to convene for the investigation and consideration of such matters of a criminal nature as the Attorney General desires to submit to it. The Attorney General may take full charge of the presentation of such matters to the grand jury, issue subpoenas, prepare indictments, and do all other things incident thereto to the same extent as the district attorney may do.

(3) All costs, fees and other expense shall be paid by the county in which the investigation takes place, to the same extent as if conducted by the district attorney of that county.

(4) The power conferred by this section, ORS 180.060, 180.220 or 180.240 does not deprive the district attorneys of any of their authority, or relieve them from any of their duties to prosecute criminal violations of law and advise the officers of the counties composing their districts.



Section 180.073 - Subpoena authority in criminal investigation.

(2) A resident of this state may be required by subpoena to personally appear only in the county in which the person resides, is employed or personally transacts business. A person who is not a resident of this state may be required by subpoena to personally appear only:

(a) In a county of this state in which the person is served with the subpoena; or

(b) In the state, territory, insular possession subject to the dominion of the United States or foreign country in which the person resides. Any circuit court may issue a letter rogatory for the examination as provided in ORCP 38 B.

(3) A person subpoenaed under this section may move to quash or modify the subpoena if it is oppressive or unreasonable. The motion must be made before the time specified in the subpoena for appearance or production of materials. The motion may be made in:

(a) The circuit court for the county in which the person is required to appear or produce materials;

(b) The circuit court for the county in which the subpoenaed person resides or has a principal office; or

(c) The circuit court for the county in which materials to be produced under a subpoena duces tecum are located.

(4) A person who is subpoenaed under this section and who fails to appear or produce materials as required by the subpoena, or who refuses to be sworn or give testimony, may be found to be in contempt of court. Proceedings to hold a person in contempt under this subsection may be brought in any county where the person could be required to personally appear under subsection (2) of this section.

(5) ORS 136.585 to 136.600 apply to any subpoena issued pursuant to this section.

[1993 c.473 §2]

Note: 180.073 and 180.075 were added to and made a part of ORS chapter 180 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 180.075 - Disclosure of information obtained under subpoena.

(1) The disclosure is to a federal, state or local law enforcement agency or prosecutor and the purpose of the disclosure is to facilitate a criminal investigation or prosecution;

(2) The disclosure is to a state or federal grand jury; or

(3) A circuit court concludes upon application and affidavit by the Attorney General that there is a particularized need for disclosure of the testimony or materials in a civil, administrative, disciplinary or personnel investigation or proceeding.

[1993 c.473 §3]

Note: See note under 180.073.



Section 180.080 - Attorney General to manage criminal proceedings in court or before grand jury at request of Governor.

[Amended by 2015 c.212 §17]



Section 180.090 - Investigations and special prosecutions; calling on other departments and officers for assistance; employing special investigators.



Section 180.095 - Department of Justice Protection and Education Revolving Account.

(a) Restitution and refunds in proceedings described in paragraph (c) of this subsection;

(b) Consumer and business education relating to the laws governing antitrust, unlawful trade practices and the environment; and

(c) Personal services, travel, meals, lodging and all other costs and expenses incurred by the department in investigating, preparing, commencing and prosecuting the following actions and suits, and enforcing judgments, settlements, compromises and assurances of voluntary compliance arising out of the following actions and suits:

(A) Actions and suits under the state and federal antitrust laws;

(B) Actions and suits under ORS 336.184 and 646.605 to 646.656;

(C) Criminal prosecutions under state and federal environmental laws;

(D) Actions commenced under ORS 59.331; and

(E) Actions and suits under ORS 180.750 to 180.785.

(2) Moneys in the Department of Justice Protection and Education Revolving Account are not subject to allotment. Upon request of the Attorney General, the State Treasurer shall create subaccounts within the account for the purposes of managing moneys in the account and allocating those moneys to the activities described in subsection (1) of this section.

(3) Except as otherwise provided by law, all sums of money received by the Department of Justice under a judgment, settlement, compromise or assurance of voluntary compliance, including damages, restitution, refunds, attorney fees, costs, disbursements and other recoveries, but excluding civil penalties under ORS 646.642, in proceedings described in subsection (1)(c) of this section shall, upon receipt, be deposited with the State Treasurer to the credit of the Department of Justice Protection and Education Revolving Account. However, if the action or suit was based on an expenditure or loss from a public body or a dedicated fund, the amount of such expenditure or loss, after deduction of attorney fees and expenses awarded to the department by the court or agreed to by the parties, if any, shall be credited to the public body or dedicated fund and the remainder thereof credited to the Department of Justice Protection and Education Revolving Account.

(4) If the Department of Justice recovers restitution or refunds in a proceeding described in subsection (1)(c) of this section, and the department cannot determine the persons to whom the restitution or refunds should be paid or the amount of the restitution or refund payable to individual claimants is de minimis, the restitution or refunds may not be deposited in the Department of Justice Protection and Education Revolving Account and shall be deposited in the General Fund.

(5) Before April 1 of each odd-numbered year, the Department of Justice shall report to the Joint Committee on Ways and Means:

(a) The department’s projection of the balance in the Department of Justice Protection and Education Revolving Account at the end of the biennium in which the report is made and at the end of the following biennium;

(b) The amount of the balance held for restitution and refunds; and

(c) An estimate of the department’s anticipated costs and expenses under subsection (1)(b) and (c) of this section for the biennium in which the report is made and for the following biennium.

(6) The Joint Committee on Ways and Means, after consideration of recommendations made by the Department of Justice, shall use the information reported under subsection (5) of this section to determine an appropriate balance for the revolving account.

[1965 c.194 §2; 1971 c.85 §6; 1975 c.446 §6; 1993 c.518 §1; 1999 c.184 §1; 2009 c.820 §§1,1a]



Section 180.096 - Use of Countrywide Financial Corporation settlement proceeds.

(2) The Department of Justice need not use the proceeds identified in subsection (1) of this section if sufficient funding for the purposes identified in subsection (1) of this section is available from another source.

[2009 c.864 §7; 2011 c.9 §10]

Note: 180.096 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.097



Section 180.100 - Legislative bills; preparation on request.



Section 180.110 - Keeping copies of opinions and records of cases; biennial report; printing and binding opinions.

[Amended by 1971 c.418 §2; 2005 c.659 §6]



Section 180.120 - Defending in criminal proceedings for Oregon State Police or member thereof; conducting prosecutions.

(a) Defend all criminal actions and proceedings in which the Department of State Police or any member thereof is concerned as a party, which require the services of an attorney or counsel in order to protect the interests of the state and are necessary for the purposes of the Department of State Police or the members thereof.

(b) Conduct such prosecutions as shall be directed by the Superintendent of State Police with the approval of the Governor.

(2) The Attorney General may appoint an attorney for the purpose of such defense or prosecution and certify the expenses thereof to the Department of State Police for payment from the moneys appropriated for the Department of State Police.

[Amended by 1971 c.418 §3]



Section 180.125 - Intergovernmental road maintenance agreements.

(1) Recognize that the agreement is a cooperative effort between the department and the counties, entered into for the overall benefit to the public and the mutual benefit of the state and the counties; and

(2) Prefer and encourage, when possible, mutually agreeable resolution of legal issues through further cooperation or alternative dispute resolution to achieve an overall benefit to the public.

[2001 c.565 §2]

Note: 180.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.130 - Deputy Attorney General.



Section 180.140 - Other assistants; salaries; representation of indigent clients.

(2) Each assistant so appointed shall be a person admitted to the practice of law by the Supreme Court of this state and shall qualify by taking the usual oath of office, conditioned upon the faithful performance of duties.

(3) The Attorney General may appoint temporary assistants for a period not to exceed 15 months. Such temporary assistants shall be legally trained but are not required to be admitted to the practice of law by the Supreme Court of this state.

(4) Each assistant shall receive the salary fixed by the Attorney General, payable as other state salaries are paid. Each assistant so appointed shall devote the full time of the assistant to the business of the state, unless employment on a part-time basis is otherwise fixed by the Attorney General.

(5) Special legal assistants or private counsel may be employed by the Attorney General, under the direction and control of the Attorney General, in particular cases or proceedings, whenever the Attorney General deems it appropriate to protect the interests of the state. The cost of such special assistants or counsel shall be charged to the appropriate officer or agency pursuant to ORS 180.160.

(6) None of the provisions of this chapter prohibit the Attorney General or any of the Attorney General’s full-time deputies or assistants from voluntarily representing, without compensation or expenditure of state resources, indigent clients referred by a nonprofit civil legal aid office or pro bono program.

[Amended by 1969 c.543 §2; 1971 c.418 §4; 1991 c.782 §1]



Section 180.150 - Clerks.



Section 180.160 - Charges for services to public agencies; rules.

[1969 c.543 §1; 1971 c.85 §4]



Section 180.165



Section 180.170 - Billing for services to public agencies.

[1971 c.85 §3; 1973 c.775 §5]



Section 180.180 - Department of Justice Operating Account.

(2) All moneys received by the Department of Justice pursuant to its activities, except those received and creditable to the Department of Justice Protection and Education Revolving Account, shall be deposited in the State Treasury to the credit of the Department of Justice Operating Account.

(3)(a) Subject to paragraph (b) of this subsection, subaccounts may be used in the Department of Justice Operating Account whenever the Department of Justice determines that operating needs of the department so require.

(b) The department shall deposit moneys received by the department from officers, departments, boards and commissions of state government under ORS 180.160 and 180.170 into a subaccount in the Department of Justice Operating Account.

(4) In order to facilitate financing the operating expenses of the Department of Justice described in subsection (1) of this section, with the approval of the Director of the Oregon Department of Administrative Services, the Department of Justice may at any time during the biennium transfer to the Department of Justice Operating Account any funds the department considers necessary, not to exceed $800,000, from funds appropriated to the department for a biennial period. Funds transferred under this subsection shall be retransferred from the Department of Justice Operating Account to the appropriation from which the original transfer was made. The retransfers shall be accomplished prior to the last day of each biennial period.

(5) With the approval of the Director of the Oregon Department of Administrative Services, the Department of Justice may at any time during the biennium transfer from the subaccount described in subsection (3)(b) of this section to the General Fund any amounts the department determines will not be needed to meet the responsibilities imposed on the department under the current biennial budget or under any laws governing the department.

[1971 c.85 §2; 1981 c.657 §4; 2009 c.820 §2; 2011 c.182 §1]



Section 180.190 - Department of Justice Current Expense Account; Department of Justice Portland Legal Office Petty Cash Account.

(2) The Oregon Department of Administrative Services is hereby authorized to draw a warrant in the amount of $1,000 payable to the Department of Justice Operating Account which shall then be deposited by the Department of Justice in the State Treasury in an account known as the Department of Justice Portland Legal Office Petty Cash Account. Disbursements from the account shall require the approval of the chief financial officer of the Department of Justice Portland Legal Office who shall be designated by the Attorney General.

(3) The moneys so deposited in subsections (1) and (2) of this section are continuously appropriated for the purposes of this section and ORS 128.670, 180.170 and 294.695. Disbursements may be made for any lawful purpose within the limits of the funds available and to the extent that immediate cash payments are necessary or beneficial to the operations of the department. The accounts shall be reimbursed at intervals not exceeding 30 days from any legislatively authorized appropriation or expenditure limitation in existence at that time for the department by the drawing of a claim in payment of the expenses advanced from the Department of Justice Current Expense Account and the Department of Justice Portland Legal Office Petty Cash Account.

[1973 c.775 §§1,2,3; 1977 c.498 §4; 1985 c.504 §1; 1987 c.229 §6; 1989 c.823 §6]



Section 180.200 - Department of Justice Client Trust Account.

(2) The trust account established by this section shall consist of moneys received by the Department of Justice on behalf of persons and agencies and temporarily credited to the account prior to distribution of the moneys in accordance with law.

(3) Subaccounts may be established within the Department of Justice Client Trust Account when the department determines that subaccounts are necessary or desirable.

(4) Notwithstanding ORS 293.140, interest earned on moneys deposited in the trust account or in any of its subaccounts shall be credited to the account or subaccount.

[1999 c.76 §1; 2003 c.356 §1]

Note: 180.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.205 - Tobacco Enforcement Fund.

(a) Moneys deposited into the fund under ORS 180.450 and 180.491; and

(b) Moneys transferred to the fund under ORS 293.537.

(2) Moneys in the Tobacco Enforcement Fund are continuously appropriated to the Department of Justice for the purpose of enforcing the provisions of ORS 180.400 to 180.455, 180.465 to 180.494, 323.106, 323.806 and 323.810 to 323.816. Moneys in the fund are not subject to allotment under ORS 291.234 to 291.260.

[2003 c.801 §23; 2009 c.717 §27]

Note: 180.205 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.210 - Department of Justice; Attorney General head and chief law officer.



Section 180.220 - Powers and duties.

(a) General control and supervision of all civil actions and legal proceedings in which the State of Oregon may be a party or may be interested.

(b) Full charge and control of all the legal business of all departments, commissions and bureaus of the state, or of any office thereof, which requires the services of an attorney or counsel in order to protect the interests of the state.

(2) No state officer, board, commission, or the head of a department or institution of the state shall employ or be represented by any other counsel or attorney at law.

(3) This section is subject to ORS 825.508.

[Amended by 1967 c.178 §3]



Section 180.225 - Attorney General representing public bodies in antitrust proceedings.

[1971 c.418 §9]



Section 180.230 - Compensation not allowed state departments for attorney services.

[Amended by 1971 c.418 §6]



Section 180.235 - Authority of agency to employ counsel; qualification and salary; status.

(2) Any counsel so employed shall be a member of the Oregon State Bar and shall be paid a salary or other compensation out of the funds appropriated to such officer or agency.

(3) In any matter in which the Attorney General has authorized employment of such counsel, any references to representation of such officer or agency by the Attorney General contained in any provision of law shall be deemed to refer to such counsel.

[1971 c.418 §8]



Section 180.240 - Attorney General and Department of Justice to have powers and prerogatives of district attorneys.



Section 180.250



Section 180.255



Section 180.260 - Service of process by department employees.

(2) Except as provided in subsection (3) of this section, the authority granted by subsection (1) of this section may be exercised only in, and within reasonable proximity of, the regular business offices of the Department of Justice, or in situations in which the immediate service of process is necessary to protect the legal interests of the state.

(3) The restriction in subsection (2) of this section does not apply to investigators employed by or contracting with the Division of Child Support.

[1989 c.323 §2; 2011 c.318 §7]



Section 180.265 - Authority of department to delegate certain duties to employees of Department of Revenue.

[1997 c.84 §7]



Section 180.267 - Authority of Department of Justice to require fingerprints.

(1)(a) Is applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position in which the person:

(a) Is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) Has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations; or

(c) Has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information.

[2005 c.730 §74]

Note: 180.267 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.310



Section 180.320 - Cooperation with division in enforcement; confidentiality of information furnished to division.

(2) Information furnished to the Division of Child Support by the Department of Revenue and made confidential by ORS 314.835 shall be used by the division and its employees solely for the purpose of enforcing the provisions of ORS 180.320 to 180.365 and shall not be disclosed or made known for any other purpose. Any person who violates the prohibition against disclosure contained in this subsection, upon conviction, is punishable as provided in ORS 314.991 (2).

[1957 c.105 §4; 1971 c.779 §4; 1979 c.690 §13; 1983 c.761 §12; 1985 c.565 §19; 1985 c.610 §14; 1999 c.80 §73; 2011 c.506 §25; 2013 c.366 §70]



Section 180.330 - District attorneys not relieved from duties relating to enforcement of support laws.

[1957 c.105 §5]



Section 180.340 - Division of Child Support established; employment of personnel.

[1957 c.105 §1; 1989 c.633 §1; 1997 c.704 §48; 1999 c.839 §1; 2003 c.73 §58]



Section 180.345 - Child Support Program.

(2) The Department of Justice, by and through the director, may:

(a) Enter into cooperative agreements with appropriate courts, law enforcement officials, district attorneys, Indian tribes or tribal organizations and state agencies to provide assistance in carrying out Child Support Program services and any other matters of common concern;

(b) Provide billing, receipting, record keeping, accounting and distribution services for child and spousal support cases that receive services required under state and federal law;

(c) Maintain the state plan required under federal law and act as the liaison for the Child Support Program with the United States Department of Health and Human Services;

(d) Establish policy and adopt rules for the operation of the Child Support Program by the Department of Justice and by entities entering into cooperative agreements under this section;

(e) Conduct performance and program audits of entities entering into cooperative agreements under this section; and

(f) Perform any other act necessary or desirable to ensure the effective administration of the Child Support Program under state and federal law.

(3) The Department of Justice shall accept and disburse federal funds made available to the state for provision of the Child Support Program and all related functions in a manner consistent with federal law. The department may retain the state share of moneys recovered under child support assignments for the administration of the Child Support Program as allowed under federal regulations.

(4) It is the policy of the Child Support Program to inform persons served by the program, in a manner consistent with federal law, of resources not provided by the program that are available for assistance in family law matters including, but not limited to, services provided through the courts of this state, the Oregon State Bar, law schools and legal service providers that receive funding from the Legal Services Program established under ORS 9.572. The program shall consult with the local family law advisory committees established under ORS 3.434 to ensure that eligible individuals are aware of the services offered by the program. The policy described in this subsection shall be incorporated into staff training and is applicable to all entities that have entered into cooperative agreements with the Department of Justice under this section.

(5) The director shall ensure that Child Support Program policy and rules, to the maximum extent practicable, meet the needs of the majority of families served by the program. The director shall guide program staff regarding implementation of the policy and rules.

[2003 c.73 §2; 2011 c.595 §102]



Section 180.350 - Investigators to have authority of peace officers.

[1957 c.105 §7]



Section 180.360 - Division exempt from payment of certain court fees; exemption.

[1957 c.105 §3; 1983 c.761 §13; 1983 c.763 §23; 1999 c.803 §2; 2003 c.576 §192]



Section 180.365 - Child Support Suspense Fund.

(2) The department shall maintain all records required under federal law for the distribution of moneys from the Child Support Suspense Fund.

(3) The Child Support Suspense Fund is not subject to the provisions of ORS 291.234 to 291.260.

[2003 c.73 §3; 2005 c.22 §124]



Section 180.370



Section 180.380 - Disclosure of information to authorized persons.

(a) Enforce any state or federal law regarding the unlawful taking or restraint of a child;

(b) Make or enforce a child custody determination;

(c) Establish paternity; or

(d) Establish, modify or enforce a child support order.

(2)(a) If the request for information is made for a purpose described in subsection (1)(a) or (b) of this section, the division may provide the most recent address and place of employment of the child or parent.

(b) If the request for information is made for a purpose described in subsection (1)(c) or (d) of this section, the division may provide the following information:

(A) The Social Security number and address of the parent or alleged parent;

(B) The name, address and federal employer identification number of the employer of the parent or alleged parent; and

(C) The wages or other income from and benefits of employment of the parent or alleged parent.

(c) If there is evidence of possible domestic violence or child abuse by the individual requesting information under subsection (1) of this section, the division may disclose information under this subsection only to a court in accordance with rules adopted by the division.

(3) As used in ORS 180.320 and this section:

(a) "Authorized person" includes:

(A) Any agent or attorney of any state who has the duty or authority under the law of such state to enforce a child custody determination;

(B) Any court or any agent of the court having jurisdiction to make or enforce a judgment of paternity, a judgment of support or a child custody determination;

(C) Any agent or attorney of the United States or of a state who has the duty or authority to investigate, enforce or bring a prosecution with respect to the unlawful taking or restraint of a child;

(D) A state agency responsible for administering an approved child welfare plan or an approved foster care and adoption assistance plan; and

(E) A custodial parent, legal guardian or agent of a child, other than a child receiving temporary assistance for needy families, who is seeking to establish paternity or to establish, modify or enforce a child support order.

(b) "Custody determination" means a judgment or other order of a court providing for the custody of, parenting time with or visitation with a child, and includes permanent and temporary orders, and initial orders and modifications.

[1985 c.610 §16; 1989 c.633 §2; 1993 c.33 §318; 1997 c.707 §29; 1999 c.859 §5; 2003 c.450 §2; 2003 c.576 §393]



Section 180.400 - Legislative findings.

[2003 c.801 §1; 2005 c.22 §125]

Note: 180.400 to 180.455 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.405 - Definitions.

(1) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, cigarettes labeled "menthol," "lights," "kings," "100s" and any cigarettes sold under a brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors or other indicia of product identification, that are identical to, similar to or identifiable with a previously known brand of cigarettes.

(2) "Cigarette" has the meaning given that term in ORS 323.800.

(3) "Distributor" means a person who is licensed under ORS 323.105 and any other person who is a distributor for the purposes of ORS 323.005 to 323.482.

(4) "Master Settlement Agreement" has the meaning given that term in ORS 323.800.

(5) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(6) "Participating manufacturer" has the meaning given that term in section II(jj) of the Master Settlement Agreement.

(7) "Qualified escrow fund" has the meaning given that term in ORS 323.800.

(8) "Tobacco product manufacturer" has the meaning given that term in ORS 323.800.

(9) "Units sold" has the meaning given that term in ORS 323.800.

[2003 c.801 §2]

Note: See note under 180.400.



Section 180.410 - Manufacturer certification.

(a) A participating manufacturer; or

(b) In full compliance with ORS 323.806 and with rules adopted under ORS 180.445 and 180.450.

(2) The certification required by subsection (1) of this section shall be on a form prescribed by the Attorney General and shall be submitted no later than April 30 each year. The form shall permit the tobacco product manufacturer to indicate the electronic mail address to which the Attorney General may send notice of changes in the directory developed under ORS 180.425 if the tobacco product manufacturer elects to receive electronic mail notice.

(3) A participating manufacturer shall include in the certification required by subsection (1) of this section a list of its brand families. The participating manufacturer shall update the list at least 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the Attorney General.

(4) A participating manufacturer may not include a brand family in the list required by subsection (3) of this section unless the participating manufacturer affirms that the cigarettes in the brand family are to be considered the participating manufacturer’s cigarettes for purposes of calculating the participating manufacturer’s payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined under the Master Settlement Agreement. This subsection does not limit or otherwise affect the right of the state to maintain that cigarettes in a brand family are those of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of ORS 323.800 to 323.806.

(5) A nonparticipating manufacturer shall include in the certification required by subsection (1) of this section a complete list of:

(a) All of its brand families and the number of units of each brand family that were sold in the state during the preceding calendar year;

(b) All of its brand families that have been sold in the state at any time during the current calendar year;

(c) Any brand family of the manufacturer sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification, which may be indicated on the list described in paragraph (a) of this subsection by an asterisk; and

(d) The name and address of every other tobacco product manufacturer that manufactured a brand family described in paragraph (a) or (b) of this subsection in the preceding or current calendar year.

(6) A nonparticipating manufacturer shall update the list required by subsection (5) of this section at least 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the Attorney General.

(7) A nonparticipating manufacturer may not include a brand family in the list required by subsection (5) of this section unless the nonparticipating manufacturer affirms that the cigarettes in the brand family are to be considered the nonparticipating manufacturer’s cigarettes for purposes of ORS 323.800 to 323.806. This subsection does not limit or otherwise affect the right of the state to maintain that cigarettes in a brand family are those of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of ORS 323.800 to 323.806.

[2003 c.801 §3; 2005 c.22 §126]

Note: See note under 180.400.



Section 180.415 - Nonparticipating manufacturer certification; rules.

(1) That the nonparticipating manufacturer is registered to do business in the State of Oregon or has appointed a resident agent for service of process and provided notice of the appointment as required by ORS 180.430.

(2) That the nonparticipating manufacturer:

(a) Has established and continues to maintain a qualified escrow fund; and

(b) Has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund. The Attorney General shall adopt rules defining the form and content of a model escrow agreement. A nonparticipating manufacturer that executes the model escrow agreement is deemed to have satisfied the requirement that it use a form of escrow agreement that has been reviewed and approved by the Attorney General.

(3)(a) The name, address and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required by ORS 323.806;

(b) The account number of the qualified escrow fund and any subaccount number for the State of Oregon;

(c) The amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in Oregon during the preceding calendar year, the amount and date of each deposit and evidence or verification as may be deemed necessary by the Attorney General to confirm the amounts and dates; and

(d) The amount and date of any withdrawal of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer ever made escrow payments pursuant to ORS 323.806.

[2003 c.801 §4]

Note: See note under 180.400.



Section 180.420 - Document retention period.

[2003 c.801 §5]

Note: See note under 180.400.



Section 180.425 - Attorney General’s directory; rules.

(2) The Attorney General may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with ORS 180.410 and 180.415, unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General. The Attorney General shall adopt rules defining the criteria by which the Attorney General will exercise the discretion granted by this subsection.

(3) The Attorney General may not include or retain in the directory a nonparticipating manufacturer or a brand family if the Attorney General concludes that:

(a) Any escrow payment required from the nonparticipating manufacturer pursuant to ORS 323.806 for any period for any brand family, whether listed or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; or

(b) Any outstanding final judgment, including interest thereon, for a violation of ORS 323.806 has not been fully satisfied for the brand family or the nonparticipating manufacturer.

(4) The Attorney General shall update the directory in order to correct mistakes and to add or remove a tobacco product manufacturer or a brand family to keep the directory in conformity with the requirements of this section. The Attorney General shall update the directory with new brand families upon receipt of an annual or supplemental certification listing new brand families if the Attorney General determines that the annual or supplemental certification is in compliance with the requirements of ORS 180.410 and 180.415. The Attorney General shall make the determination about compliance within 45 days of receipt of the certification.

(5) The Attorney General shall:

(a) Create and maintain a list of persons, including but not limited to tobacco product manufacturers and distributors, that are interested in receiving electronic mail notifications of changes in the directory developed under this section;

(b) Develop a registration form to be completed by persons interested in receiving electronic mail notification of changes in the directory developed under this section that are not otherwise required by ORS 180.435 (4) or rules adopted under ORS 180.445 or 180.450 to submit their electronic mail addresses to the Attorney General; and

(c) Immediately upon making any change in the directory developed under this section, send electronic mail notices of the change to all persons on the list created under this subsection.

[2003 c.801 §6; 2009 c.227 §2]

Note: See note under 180.400.



Section 180.430 - Nonresident nonparticipating manufacturer service agent.

(b) The nonparticipating manufacturer shall provide the name, address, telephone number and proof of the appointment and availability of the agent to the Attorney General.

(2) The nonparticipating manufacturer shall provide notice to the Attorney General at least 30 calendar days prior to termination of the authority of an agent and shall provide proof to the satisfaction of the Attorney General of the appointment of a new agent at least five calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Attorney General of the termination within five calendar days and shall include proof to the Attorney General of the appointment of a new agent.

(3) A nonparticipating manufacturer whose cigarettes are sold in this state who has not appointed or designated an agent as required by this section shall be deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this state by service of process upon the Secretary of State. However, the appointment of the Secretary of State as the agent does not satisfy the condition precedent to having brand families of the nonparticipating manufacturer listed or retained in the directory.

[2003 c.801 §7]

Note: See note under 180.400.



Section 180.435 - Distributor obligations; production of records and testimony; Attorney General and Department of Revenue information sharing; nonparticipating manufacturer escrow requirements.

(2) A distributor shall maintain for a period of five years all invoices and documentation of sales of cigarettes manufactured by nonparticipating manufacturers and any other information relied upon in reporting to the Attorney General under subsection (1) of this section. The distributor shall make the invoices and other documentation available to the Attorney General upon request.

(3)(a) The Attorney General may compel by subpoena the production of any books, papers, records or other information required to be maintained under subsection (2) of this section and may require any person to appear and provide testimony pertinent to the information described in subsection (2) of this section. The subpoena shall have the same force and effect and be served in the same manner as in a civil action in the circuit court.

(b) If a person fails to produce any books, papers, records or other information required to be produced, fails to appear or testify about a matter for which testimony may be compelled or otherwise fails to comply with a subpoena issued under this subsection, the Attorney General may apply to the circuit court of the county in which the person to whom the subpoena was issued resides or may be found. The application shall be for an order requiring the person to comply with the demand or request of the Attorney General. The application shall be made by ex parte motion. The order of the court shall require the person against whom the order is directed to comply with the request or demand of the Attorney General within 10 days after the service of the order, or such further time as the court may grant, or to justify the failure to comply with the order within that time.

(c) Failure to comply with an order under this subsection shall constitute contempt of court. The remedy provided under this paragraph shall be in addition to any other remedy provided by law.

(4) A distributor shall provide the Attorney General with an electronic mail address so that the Attorney General may notify the distributor of the information required under subsections (1) and (8) of this section.

(5) The Attorney General and the Department of Revenue may share with each other information received under this section and ORS 180.410, 180.415 and 323.106 and may share such information with federal, state or local agencies for purposes of enforcement of this section and ORS 180.410, 180.415, 180.420, 180.430, 180.440 and 323.806, rules adopted under ORS 180.445 and 180.450 and corresponding laws of other states.

(6) The Attorney General may at any time require a nonparticipating manufacturer to produce proof from the financial institution in which the nonparticipating manufacturer has established a qualified escrow fund for the purpose of compliance with ORS 323.806 of the amount of moneys in the fund, exclusive of interest, the amount and date of each deposit and the amount and date of each withdrawal from the fund.

(7) The Attorney General shall, upon request of a nonparticipating manufacturer whose compliance with escrow requirements is at issue, provide the manufacturer with copies of all documents upon which any proposed addition to the escrow is based. Documents required to be provided under this subsection include, but are not necessarily limited to, reports under this section from distributors. The information provided to the manufacturer under this subsection may not include information about brand families or products of any tobacco product manufacturer other than the one to whom the information is provided. The information may be used only for the purpose of determining the appropriate amount of escrow deposits.

(8) The Attorney General may require a distributor or a tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging and labeling of each brand family, to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this section and ORS 180.410, 180.415, 180.420, 180.430 and 180.440 and with rules adopted under ORS 180.445 and 180.450.

[2003 c.801 §8; 2009 c.227 §1]

Note: See note under 180.400.



Section 180.440 - Prohibited conduct; penalty.

(a) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family that is not included in the directory developed under ORS 180.425;

(b) Sell, offer for sale or possess for sale cigarettes of a tobacco product manufacturer or brand family that the person acquired at a time when the tobacco product manufacturer or brand family was not included in the directory developed under ORS 180.425; or

(c) Possess in this state for sale in another jurisdiction cigarettes of a tobacco product manufacturer or brand family that the person acquired at a time when the tobacco product manufacturer or brand family was not included in the directory developed under ORS 180.425 and was not in compliance with the Master Settlement Agreement qualifying statute in the other jurisdiction or with statutes that supplement the qualifying statute in that jurisdiction.

(2) A person who sells, offers for sale, distributes, acquires, holds, owns, possesses, transports, imports or causes to be imported cigarettes that the person knows or should know are intended for sale or distribution in violation of subsection (1) of this section commits a Class A misdemeanor.

[2003 c.801 §11; 2009 c.70 §1]

Note: See note under 180.400.



Section 180.445 - Quarterly escrow deposits; rules.

(2) If the Attorney General adopts rules requiring a nonparticipating manufacturer to make escrow deposits in quarterly installments, the rules may also provide that a nonparticipating manufacturer that has been in continuous compliance for one year with ORS 180.410, 180.415, 180.420, 180.430, 180.435, 180.440 and 323.806 may make escrow deposits required by ORS 323.806 in annual payments during the second and subsequent years in which deposits are required.

[2003 c.801 §9]

Note: See note under 180.400.



Section 180.450 - Judicial review; civil remedies; rules.

(2) The Attorney General may adopt rules necessary to effect the purposes of ORS 180.400 to 180.455 and 323.106.

(3) In any action brought by the state to enforce ORS 180.410, 180.415, 180.420, 180.430, 180.435, 180.440 or 323.806, or any rule adopted under this section or ORS 180.445, the state may recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees. Moneys recovered under this subsection shall be deposited into the Tobacco Enforcement Fund established under ORS 180.205.

(4) If a court determines that a person has violated any provision of ORS 180.410, 180.415, 180.420, 180.430, 180.435 or 180.440, or any rule adopted under this section or ORS 180.445, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the Tobacco Enforcement Fund established under ORS 180.205.

(5) Unless otherwise expressly provided, the remedies or penalties provided by this section and ORS 180.440 and 180.455 are cumulative to each other and to the remedies or penalties available under all other laws of this state.

[2003 c.801 §10]

Note: See note under 180.400.



Section 180.455 - Revocation or suspension of distributor license; refusal to issue license; penalties; remedies.

(2) Upon a determination that a person applying for a license under ORS 323.105 has violated ORS 180.440 at any time within the five years preceding the application, the department may refuse to issue the license. The department shall provide opportunity for hearing and judicial review in the manner provided in ORS 323.140.

(3)(a) Upon a determination that a person has violated ORS 180.440 (1)(b) or (c), the department may impose a civil penalty in an amount not to exceed the greater of $5,000 or 500 percent of the retail value of the cigarettes sold, offered for sale or possessed for sale. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

(b) Upon a determination that a person has violated ORS 180.440 (1)(a), the department may impose a civil penalty in an amount not to exceed $5,000. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

(4) The Attorney General may seek an injunction to restrain a threatened or actual violation of ORS 180.435 or 180.440 by a person and to compel the person to comply with those sections. In any action brought pursuant to this subsection, the state may recover the costs of investigation, the costs of the action, reasonable attorney fees and a civil penalty for each violation not to exceed $5,000. The civil penalty must be imposed in the manner provided by ORS 183.745.

(5) A person who violates ORS 180.440 (1) engages in an unlawful practice in violation of ORS 646.608.

[2003 c.801 §12; 2009 c.70 §2]

Note: See note under 180.400.



Section 180.465 - Legislative findings.

[2009 c.717 §6]



Section 180.468 - Definitions.

(1) "Distributor" means a person who is licensed under ORS 323.520 and any other person who is a distributor for the purposes of ORS 323.500 to 323.645.

(2) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(3) "Participating manufacturer" has the meaning given that term in section II(ee) of the Smokeless Tobacco Master Settlement Agreement.

(4) "Qualified escrow fund" has the meaning given that term in ORS 323.810.

(5) "Smokeless Tobacco Master Settlement Agreement" has the meaning given that term in ORS 323.810.

(6) "Smokeless tobacco products" has the meaning given that term in ORS 323.810.

(7) "Tobacco product manufacturer" has the meaning given that term in ORS 323.810.

(8) "Units sold" has the meaning given that term in ORS 323.810.

[2009 c.717 §7]



Section 180.471 - Manufacturer certification.

(a) A participating manufacturer; or

(b) In full compliance with ORS 323.816 and with rules adopted under ORS 180.489 and 180.491.

(2) The certification required by subsection (1) of this section shall be on a form prescribed by the Attorney General and shall be submitted no later than April 30 each year. The form shall permit the tobacco product manufacturer to indicate the electronic mail address to which the Attorney General may send notice of changes in the directory developed under ORS 180.477 if the tobacco product manufacturer elects to receive electronic mail notice.

[2009 c.717 §8]



Section 180.474 - Nonparticipating manufacturer certification; rules.

(1) That the nonparticipating manufacturer is registered to do business in the State of Oregon or has appointed a resident agent for service of process and provided notice of the appointment as required by ORS 180.480.

(2) That the nonparticipating manufacturer:

(a) Has established and continues to maintain a qualified escrow fund; and

(b) Has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund. The Attorney General shall adopt rules defining the form and content of a model escrow agreement. A nonparticipating manufacturer that executes the model escrow agreement is deemed to have satisfied the requirement that it use a form of escrow agreement that has been reviewed and approved by the Attorney General.

(3)(a) The name, address and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required by ORS 323.816;

(b) The account number of the qualified escrow fund and any subaccount number for the State of Oregon;

(c) The amount the nonparticipating manufacturer placed in the qualified escrow fund for smokeless tobacco products sold in Oregon during the preceding calendar year, the amount and date of each deposit and evidence or verification as may be deemed necessary by the Attorney General to confirm the amounts and dates; and

(d) The amount and date of any withdrawal of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer ever made escrow payments pursuant to ORS 323.816.

[2009 c.717 §9]



Section 180.477 - Attorney General’s directory; rules.

(2) The Attorney General may not include or retain in the directory the name of any nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with ORS 180.471 and 180.474, unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General. The Attorney General shall adopt rules defining the criteria by which the Attorney General will exercise the discretion granted by this subsection.

(3) The Attorney General may not include or retain in the directory a nonparticipating manufacturer if the Attorney General concludes that:

(a) Any escrow payment required from the nonparticipating manufacturer pursuant to ORS 323.816 for any period has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; or

(b) Any outstanding final judgment against the nonparticipating manufacturer, including interest thereon, for a violation of ORS 323.816 has not been fully satisfied.

(4) The Attorney General shall update the directory in order to correct mistakes and to add or remove a tobacco product manufacturer to keep the directory in conformity with the requirements of this section. The Attorney General shall update the directory with new tobacco product manufacturers upon receipt of an annual or supplemental certification listing new tobacco product manufacturers if the Attorney General determines that the annual or supplemental certification is in compliance with the requirements of ORS 180.471 and 180.474. The Attorney General shall make the determination about compliance within 45 days of receipt of the certification.

(5) The Attorney General shall:

(a) Create and maintain a list of persons, including but not limited to tobacco product manufacturers and distributors, that are interested in receiving electronic mail notifications of changes in the directory developed under this section;

(b) Develop a registration form to be completed by persons interested in receiving electronic mail notification of changes in the directory developed under this section that are not otherwise required by ORS 180.483 (3) or rules adopted under ORS 180.489 and 180.491 to submit their electronic mail addresses to the Attorney General; and

(c) Immediately upon making any change in the directory developed under this section, send electronic mail notices of the change to all persons on the list created under this subsection.

[2009 c.717 §10]



Section 180.480 - Nonresident nonparticipating manufacturer service agent.

(b) The nonparticipating manufacturer shall provide the name, address, telephone number and proof of the appointment and availability of the agent to the Attorney General.

(2) The nonparticipating manufacturer shall provide notice to the Attorney General at least 30 calendar days prior to termination of the authority of an agent and shall provide proof to the satisfaction of the Attorney General of the appointment of a new agent at least five calendar days prior to the termination of an existing agent appointment. If an agent terminates the agent’s appointment, the nonparticipating manufacturer shall notify the Attorney General of the termination within five calendar days and shall include proof to the Attorney General of the appointment of a new agent.

(3) A nonparticipating manufacturer whose smokeless tobacco products are sold in this state who has not appointed or designated an agent as required by this section shall be deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this state by service of process upon the Secretary of State. However, the appointment of the Secretary of State as the agent does not satisfy the condition precedent to the nonparticipating manufacturer being listed or retained in the directory.

[2009 c.717 §11]



Section 180.483 - Distributor obligations; Attorney General and Department of Revenue information sharing; nonparticipating manufacturer escrow requirements.

(2) A distributor shall maintain for a period of five years all invoices and documentation of sales of smokeless tobacco products manufactured by nonparticipating manufacturers and any other information relied upon in reporting to the Attorney General under subsection (1) of this section. The distributor shall make the invoices and other documentation available to the Attorney General upon request.

(3) A distributor shall provide the Attorney General with an electronic mail address so that the Attorney General may notify the distributor of the information required under subsections (1) and (7) of this section.

(4) The Attorney General and the Department of Revenue may share with each other information received under this section and ORS 180.471, 180.474 and 323.520 and may share such information with federal, state or local agencies for purposes of enforcement of this section and ORS 180.471, 180.474, 180.477, 180.480, 180.486 and 323.816, rules adopted under ORS 180.489 and 180.491 and corresponding laws of other states.

(5) The Attorney General may at any time require a nonparticipating manufacturer to produce proof from the financial institution in which the nonparticipating manufacturer has established a qualified escrow fund for the purpose of compliance with ORS 323.816 of the amount of moneys in the fund, exclusive of interest, the amount and date of each deposit and the amount and date of each withdrawal from the fund.

(6) The Attorney General shall, upon request of a nonparticipating manufacturer whose compliance with escrow requirements is at issue, provide the manufacturer with copies of all documents upon which any proposed addition to the escrow is based. Documents required to be provided under this subsection include, but are not necessarily limited to, reports under this section from distributors. The information provided to the manufacturer under this subsection may not include information about products of any tobacco product manufacturer other than the one to whom the information is provided. The information may be used only for the purpose of determining the appropriate amount of escrow deposits.

(7) The Attorney General may require a distributor or a tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging and labeling of each smokeless tobacco product manufactured or distributed, to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this section and ORS 180.471, 180.474, 180.477, 180.480, 180.486 and 323.816 and with rules adopted under ORS 180.489 and 180.491.

[2009 c.717 §12]



Section 180.486 - Prohibited conduct; penalty.

(a) Sell, offer for sale or possess for sale in this state smokeless tobacco products of a tobacco product manufacturer that is not included in the directory developed under ORS 180.477;

(b) Sell, offer for sale or possess for sale in this state smokeless tobacco products of a tobacco product manufacturer that the person acquired at a time when the tobacco product manufacturer was not included in the directory developed under ORS 180.477;

(c) Possess in this state for sale in another jurisdiction smokeless tobacco products of a tobacco product manufacturer that the person acquired at a time when the tobacco product manufacturer was not included in the directory developed under ORS 180.477 and was not in compliance with the Smokeless Tobacco Master Settlement Agreement qualifying statute in the other jurisdiction or with statutes that supplement the qualifying statute in that jurisdiction; or

(d) Distribute, in this state, free samples of smokeless tobacco products:

(A) To persons under 21 years of age; or

(B) In any area, unless access by persons under 21 years of age to that area is prohibited.

(2) A person who sells, offers for sale, distributes, acquires, holds, owns, possesses, transports, imports or causes to be imported smokeless tobacco products that the person knows or should know are intended for sale or distribution in violation of subsection (1) of this section commits a Class A misdemeanor.

[2009 c.717 §13]



Section 180.489 - Quarterly escrow deposits; rules.

(2) If the Attorney General adopts rules requiring a nonparticipating manufacturer to make escrow deposits in quarterly installments, the rules may also provide that a nonparticipating manufacturer that has been in continuous compliance for one year with ORS 180.471, 180.474, 180.477, 180.480, 180.483, 180.486 and 323.816 may make escrow deposits required by ORS 323.816 in annual payments during the second and subsequent years in which deposits are required.

[2009 c.717 §14]



Section 180.491 - Judicial review; civil remedies; rules.

(2) The Attorney General may adopt rules necessary to effect the purposes of ORS 180.465 to 180.494 and 323.520 (3).

(3) In any action brought by the state to enforce ORS 180.471, 180.474, 180.477, 180.480, 180.483, 180.486 or 323.816, or any rule adopted under this section or ORS 180.489, the state may recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees. Moneys recovered under this subsection shall be deposited into the Tobacco Enforcement Fund established under ORS 180.205.

(4) If a court determines that a person has violated any provision of ORS 180.471, 180.474, 180.477, 180.480, 180.483, 180.486 or 323.816, or any rule adopted under this section or ORS 180.489, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the Tobacco Enforcement Fund established under ORS 180.205.

(5) Unless otherwise expressly provided, the remedies or penalties provided by this section and ORS 180.486 and 180.494 are cumulative to each other and to the remedies or penalties available under all other laws of this state.

[2009 c.717 §15]



Section 180.494 - Revocation or suspension of distributor license; refusal to issue license; penalties; remedies.

(2) Upon a determination that a person applying for a license under ORS 323.520 has violated ORS 180.486 at any time within the five years preceding the application, the department may refuse to issue the license. The department shall provide opportunity for hearing and judicial review in the manner provided in ORS 323.535.

(3)(a) Upon a determination that a person has violated ORS 180.486 (1)(b) or (c), the department may impose a civil penalty in an amount not to exceed the greater of $5,000 or 500 percent of the retail value of the smokeless tobacco products sold, offered for sale or possessed for sale. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

(b) Upon a determination that a person has violated ORS 180.486 (1)(a), the department may impose a civil penalty in an amount not to exceed $5,000. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

(4) The Attorney General may seek an injunction to restrain a threatened or actual violation of ORS 180.483 or 180.486 by a distributor and to compel the distributor to comply with ORS 180.483 and 180.486. In any action brought pursuant to this subsection, the state may recover the costs of investigation, the costs of the action and reasonable attorney fees.

(5) A person who violates ORS 180.486 (1) engages in an unlawful practice in violation of ORS 646.608.

[2009 c.717 §16]



Section 180.510 - Functions of Department of Justice; personnel.

[1971 c.744 §25; 1981 c.320 §2; 1985 c.251 §10]



Section 180.520 - Duties of department; agency cooperation; Consumer Advisory Council created; membership; compensation and expenses.

(a) Coordinate consumer services carried on by state departments and agencies;

(b) Further consumer education;

(c) Conduct studies and research concerned with consumer services; receive, process, investigate and take action on complaints from consumers; and refer such complaints as require further action to appropriate agencies for enforcement;

(d) Inform the Governor and the Attorney General and other law enforcement agencies of violations of laws or rules affecting consumers as its investigations or studies may reveal;

(e) Advise the executive and legislative branches in matters affecting consumer interests;

(f) Study and report all matters referred to it by the Legislative Assembly or the Governor;

(g) Inform the public through appearances at federal and state committee, commission or department hearings of the policies, decisions or legislation beneficial or detrimental to consumers; and

(h) Evaluate consumer sales contracts for compliance with plain language standards under ORS 180.545.

(2) Every state agency shall cooperate with the Department of Justice in carrying out its functions under this section.

(3) To assist in carrying out chapter 753, Oregon Laws 1971, there is created in the department a Consumer Advisory Council.

(a) The Consumer Advisory Council shall consist of seven members appointed by the Attorney General, two of whom shall represent business, two of whom shall represent labor, and three of whom shall represent voluntary consumer agencies.

(b) The members of the council shall be entitled to compensation and expenses computed as provided in ORS 292.495.

(c) All meetings of the council shall be open and public and all persons shall be permitted to attend any meeting of the council.

[1981 c.320 §3; 1985 c.587 §§5,8; 1993 c.744 §40]

Note: 180.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.540 - Review of consumer contracts for conformity with plain language standards.

(2) For the purpose of obtaining a review of a consumer contract for the consumer contract’s compliance with plain language standards in ORS 180.545, if a consumer contract:

(a) Is an insurance policy, the seller or extender of credit issuing the policy may submit the policy to the Director of the Department of Consumer and Business Services.

(b) Is an agreement for a loan or other extension of credit in which the extender of credit is an insured institution, as defined in ORS 706.008, the extender of credit under the agreement may submit the agreement to the Director of the Department of Consumer and Business Services.

(c) Is an agreement for a loan or other extension of credit in which the extender of credit is a credit union, as that term is defined in ORS 723.006, or a licensee under ORS chapter 725, the extender of credit under the agreement may submit the agreement to the Director of the Department of Consumer and Business Services.

(3) For purposes of this section, a consumer contract is a written contract made in the course of a consumer transaction to the value of $50,000, excluding interest or finance charges, in which the contract involves any of the following, primarily for personal, family or household use:

(a) Real estate, goods or services as defined in ORS 646.605.

(b) Any extension of credit, including the lending of money.

[1985 c.587 §§1,6,9; 1997 c.631 §421; 2009 c.541 §5]

Note: 180.540 to 180.555 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.545 - Plain language standards; approval; fees.

(a) Uses words that convey meanings clearly and directly;

(b) Uses the present tense and active voice whenever possible;

(c) Primarily uses simple sentences;

(d) Defines only those words that cannot be properly explained or qualified in the text;

(e) Explains at the beginning that the form is a contract between parties;

(f) Uses margins adequate for ease in reading; and

(g) Uses frequent section headings, in a narrative format, to help locate provisions.

(2) If the agency determines that the consumer contract complies with the standards in subsection (1) of this section, the agency shall certify to that effect to the seller or extender of credit who submitted the contract for review.

(3) An agency reviewing contracts under this section shall charge a reasonable fee for reviewing each consumer contract. The agency may require payment of the fee when the contract is submitted for review. Fees received under this section shall be disposed of as follows:

(a) Fees received by the Department of Justice shall be credited to the Department of Justice Operating Account.

(b) Fees received by the Director of the Department of Consumer and Business Services shall be credited to the Consumer and Business Services Fund.

[1985 c.587 §§2,7,10]

Note: See note under 180.540.



Section 180.550 - Compliance statement.

[1985 c.587 §3]

Note: See note under 180.540.



Section 180.555 - Exemptions; effect of certification; admissibility.

(a) For which a federal or state statute, rule or regulation prescribes standards of readability applicable to the entire contract.

(b) For which particular words, phrases, provisions or forms of agreement are specifically required, recommended or indorsed by a state or federal statute, rule or regulation.

(2) Certification of a consumer contract under ORS 180.545 is not an approval of the contract’s legality or legal effect. The fact that a consumer contract has been certified or not shall not be admissible in any action to interpret or enforce the contract or any term of contract.

[1985 c.587 §4]

Note: See note under 180.540.



Section 180.600 - Definitions.

(1) "Department" means the state Department of Justice.

(2) "Organized crime" means any combination or conspiracy of two or more persons to engage in criminal activity as a significant source of income or livelihood, or to violate, aid or abet the violation of criminal laws relating to prostitution, gambling, loan sharking, theft, abuse of controlled substances, illegal alcohol or controlled substance distribution, counterfeiting, extortion or corruption of law enforcement officers or other public officers or employees.

[1977 c.754 §1; 1979 c.744 §10]



Section 180.610 - Investigation of organized criminal activity; powers and duties of department.

(1) Provide all administrative, clerical, investigative and legal assistance required by ORS 180.600 to 180.630.

(2) Establish a coordinated system of collecting, storing and disseminating information relating to organized crime.

(3) Develop and maintain a liaison between local, state and federal law enforcement agencies in Oregon, assisting them in the investigation and suppression of organized criminal activity and encouraging cooperation among those agencies.

(4) Conduct comprehensive factual studies of organized criminal activity in Oregon, outlining existing state and local policies and procedures with respect to organized crime, and formulating and proposing such changes in those policies and procedures as the department may deem appropriate.

(5) Investigate allegations of corruption or malfeasance by public officials in Oregon and, where appropriate, coordinate, cooperate and assist in taking legal action.

(6) Investigate investment of funds in Oregon suspected to have been generated by criminal activities.

[1977 c.754 §2]



Section 180.620 - Investigators to have authority of peace officers.

[1977 c.754 §3]



Section 180.630 - Acceptance of federal grant of funds; expenditure limitations.

[1977 c.754 §4]



Section 180.640 - Criminal Justice Revolving Account.

(2) Notwithstanding ORS 180.180, all costs of investigation and prosecution, including attorney fees, awarded to the Department of Justice in an action or proceeding under ORS 166.715 to 166.735, whether by final judgment, settlement or otherwise, and all proceeds of civil penalties imposed under ORS 166.725, shall be deposited in the account established by this section. The maximum allowable balance in such account is $750,000. When moneys in the account exceed $750,000, the excess funds shall be deposited in the General Fund of the State Treasury.

(3) Moneys in the revolving account may be used by the Attorney General to reimburse the Department of Justice, district attorneys and state and local governmental departments and agencies for the costs of investigation and prosecution of any civil or criminal action or proceeding under ORS 166.715 to 166.735, to maintain and preserve property subject to forfeiture pending its sale or other disposition and to reimburse expenses of the Department of Justice incurred in carrying out the provisions of ORS 180.600 to 180.630.

(4) The Attorney General may present an accounting to the State Treasurer for costs and expenses referred to in subsection (3) of this section. To the extent that sufficient funds exist in the Criminal Justice Revolving Account, the State Treasurer promptly shall reimburse the Department of Justice for the costs and expenses included in the Attorney General’s accounting.

[1983 c.292 §6; 1983 c.715 §5]



Section 180.650 - Establishment; rules; plan.

(2) Subject to the availability of funds, the Department of Justice shall establish a toll-free telephone line that is available to school-age children and other members of the public for the purpose of reporting criminal or suspicious activities on school grounds or at school-sponsored activities. The toll-free telephone line established under this section shall be known as the School Safety Hotline.

(3)(a) The department shall adopt rules necessary to establish and operate the School Safety Hotline. The department shall include in the rules provisions that protect the identity of a caller while maximizing opportunities to allow follow-up calls by either the callers or the local law enforcement contacts to provide or obtain further information.

(b) The department is not responsible for investigating reports received on the hotline. The appropriate school district and appropriate local law enforcement agency shall take any follow-up action that they deem appropriate.

(4) At least annually, a school district shall provide the department with a list of the school district’s local law enforcement contacts.

(5) The department may contract with a private entity or enter into an interagency agreement with a state agency or political subdivision of the state to establish and operate the School Safety Hotline.

(6) The department, in collaboration with school officials, law enforcement agencies and other interested persons, shall develop a plan to promote the use of the hotline by school-age children.

[2001 c.619 §1]

Note: 180.650 and 180.660 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.660 - Funding; rules.

(2) All moneys received by the department under subsection (1) of this section shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this subsection are continuously appropriated to the Attorney General to pay the expenses of the department in administering the School Safety Hotline.

(3) The department may begin rulemaking and take other steps in preparation for establishing and operating the School Safety Hotline but may not enter into binding obligations until funds have been committed.

[2001 c.619 §2]

Note: See note under 180.650.



Section 180.700 - Advisory committee; rules.

(1) Standards for contacts between the defendant and the victim;

(2) Standards for the dissemination of otherwise confidential medical, mental health and treatment records;

(3) Standards that protect to the greatest extent practicable the confidentiality of defendants who are participating in domestic violence deferred sentencing agreements;

(4) A requirement that the designated batterers’ intervention program must report to the defendant’s local supervisory authority any criminal assaults, threats to harm the victim or any substantial violation of the program’s rules by the defendant; and

(5) Standards for batterers’ intervention programs that are most likely to end domestic violence and increase victims’ safety.

[2001 c.634 §1]

Note: 180.700 and 180.710 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.710 - Program reviews.

(2) If a review is completed under subsection (1) of this section, a copy of the review shall be sent by the local supervisory authority to the presiding judge and the district attorney for the county in which the local supervisory authority operates.

[2001 c.634 §2]

Note: See note under 180.700.



Section 180.750 - Definitions.

(1) "Claim" means a request or demand made to a public agency, including a request or demand made pursuant to a contract, that seeks moneys, property, services or benefits that will be provided in whole or in part by a public body, whether directly or through reimbursement of another public agency that provides the moneys, property, services or benefits.

(2) "False claim" means a claim that:

(a) Contains, or is based on, false or fraudulent information;

(b) Contains any statement or representation that is untrue in whole or part; or

(c) Omits information that could have a material effect on the value, validity or authenticity of the claim.

(3) "Public agency" means:

(a) A public body;

(b) The United States or a federal agency;

(c) A person who contracts with a public body; or

(d) A person other than an individual who receives a grant from a public body.

(4) "Public body" has the meaning given that term in ORS 174.109.

[2009 c.292 §1]

Note: 180.750 to 180.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 180.755 - Prohibited acts.

(a) Present for payment or approval, or cause to be presented for payment or approval, a claim that the person knows is a false claim.

(b) In the course of presenting a claim for payment or approval, make or use, or cause to be made or used, a record or statement that the person knows to contain, or to be based on, false or fraudulent information.

(c) Agree or conspire with other persons to present for payment or approval a claim that the person knows is a false claim.

(d) Deliver, or cause to be delivered, property to a public agency in an amount the person knows is less than the amount for which the person receives a certificate or receipt.

(e) Make or deliver a document certifying receipt of property used by a public agency, or intended to be used by a public agency, that the person knows contains false or fraudulent information.

(f) Buy property of a public agency from an officer or employee of a public agency if the person knows that the officer or employee is not authorized to sell the property.

(g) Receive property of a public agency from an officer or employee of the public agency as a pledge of an obligation or debt if the person knows that the officer or employee is not authorized to pledge the property.

(h) Make or use, or cause to be made or used, a false or fraudulent statement to conceal, avoid or decrease an obligation to pay or transmit moneys or property to a public agency if the person knows that the statement is false or fraudulent.

(i) Fail to disclose a false claim that benefits the person within a reasonable time after discovering that the false claim has been presented or submitted for payment or approval.

(2) For the purposes of this section, a person has knowledge that a claim, record, statement, document or information is false or fraudulent if the person:

(a) Has actual knowledge of the false or fraudulent nature of the claim, record, statement, document or information;

(b) Acts in deliberate ignorance of the false or fraudulent nature of the claim, record, statement, document or information; or

(c) Acts in reckless disregard of the false or fraudulent nature of the claim, record, statement, document or information.

(3) In an action under ORS 180.760, the Attorney General need not prove that a person specifically intended to defraud a public agency to establish that a person acted with knowledge as described in subsection (2) of this section.

[2009 c.292 §2]

Note: See note under 180.750.



Section 180.760 - Civil action for violation; remedies.

(2) Repayment of or intent to repay any amounts obtained by a person as a result of a violation of ORS 180.755 is not a defense in an action under this section.

(3) The fact that a public agency has not paid any amounts to a person as a result of a violation of ORS 180.755 or has not suffered any injury by reason of a violation of ORS 180.755, is not a defense in an action under this section.

(4) A court shall award to the state all damages arising from a violation of ORS 180.755. In addition, the court shall award to the state a penalty equal to the greater of $10,000 for each violation or an amount equal to twice the amount of damages incurred for each violation. The court may mitigate an award of a penalty under this subsection based on any fine or penalty assessed against the defendant for substantially the same acts or omissions in a judgment under the federal False Claims Act, 31 U.S.C. 3729, et seq., as in effect on January 1, 2010, or under the federal Civil Monetary Penalty Law, 42 U.S.C. 1320a-7a, as in effect on January 1, 2010, that is no longer subject to appeal.

(5) If a court finds that an act or omission of an individual on behalf of a corporation or other legal entity constitutes a violation of ORS 180.755, the court may find that both the individual and the legal entity violated ORS 180.755, and impose a separate penalty under subsection (4) of this section against both the individual and the legal entity.

(6) Notwithstanding subsections (4) and (5) of this section, if the state prevails in an action under this section, the court may not award a penalty under subsection (4) of this section if:

(a) The defendant provided the Attorney General with all information known to the defendant about the violation within 30 days after the defendant first acquired the information;

(b) The defendant fully cooperated with the Attorney General in the investigation of the violation; and

(c) At the time the defendant provided the Attorney General with information about the violation, an investigation, court proceeding or administrative action related to the violation had not been commenced.

(7) For the purpose of determining the amount of damages under this section:

(a) The value of property, services or benefits obtained by a person who makes a claim may be established based on the market value of property, services or benefits at the time and place of receipt or delivery of the property, services or benefits.

(b) If the market value of property, services or benefits at the time and place of receipt or delivery of the property, services or benefits cannot be reasonably ascertained, the value of the property, services or benefits may be established based on the replacement cost of the property, services or benefits.

(c) If a written instrument has no readily ascertainable market value, the value of the instrument may be established based on the value determined as provided in ORS 164.115 (2).

(d) The Attorney General may establish damages using statistical or sampling methodology, or any other system that reasonably estimates damages incurred, without separately proving the damages incurred from each violation of ORS 180.755.

(8) The court may award reasonable attorney fees and costs of investigation, preparation and litigation to the state if the state prevails in an action under this section. The court may award reasonable attorney fees and costs of investigation, preparation and litigation to a defendant who prevails in an action under this section if the court determines that the Attorney General had no objectively reasonable basis for bringing the action or no reasonable basis for appealing an adverse decision of the trial court.

[2009 c.292 §3]

Note: See note under 180.750.



Section 180.765 - Statute of limitation.

[2009 c.292 §4]

Note: See note under 180.750.



Section 180.770 - Estoppel.

(2) A criminal or administrative action need not be brought against a person as a condition to bringing an action against the person under ORS 180.760.

[2009 c.292 §5]

Note: See note under 180.750.



Section 180.775 - Investigative demand.

(a) To appear and testify under oath at the time and place stated in the investigative demand;

(b) To answer written interrogatories; or

(c) To produce relevant documentary material or physical evidence for examination at the time and place stated in the investigative demand.

(2) An investigative demand under this section shall be served in the manner provided by ORS 646.622 and may be enforced in the manner provided by ORS 646.626.

[2009 c.292 §6]

Note: See note under 180.750.



Section 180.780 - Distribution of recovered amounts.

(2) After reimbursement under subsection (1) of this section, amounts collected under the judgment must be paid to any public agency or fund that suffered a loss by reason of the violation of ORS 180.755.

(3) Any amount remaining after distribution as provided in subsections (1) and (2) of this section must be deposited in the Department of Justice Protection and Education Revolving Account.

[2009 c.292 §7; 2009 c.820 §1b]

Note: See note under 180.750.



Section 180.785 - Remedy not exclusive.

[2009 c.292 §8]

Note: See note under 180.750.






Chapter 181 - (Former Provisions)

Section 181.010



Section 181.020



Section 181.030



Section 181.035



Section 181.036



Section 181.040



Section 181.045



Section 181.050



Section 181.060



Section 181.065



Section 181.066



Section 181.070



Section 181.080



Section 181.085



Section 181.090



Section 181.100

[Renumbered 181A.100 in 2015]



Section 181.110

[Renumbered 181A.105 in 2015]



Section 181.120



Section 181.130



Section 181.140

[Renumbered 181A.110 (4) in 2015]



Section 181.150



Section 181.160



Section 181.170



Section 181.175



Section 181.180



Section 181.190



Section 181.200



Section 181.210



Section 181.220



Section 181.230



Section 181.240



Section 181.250



Section 181.260



Section 181.263



Section 181.265



Section 181.270



Section 181.271



Section 181.280



Section 181.290



Section 181.300



Section 181.310



Section 181.320



Section 181.330



Section 181.340



Section 181.350



Section 181.360



Section 181.370



Section 181.380



Section 181.390



Section 181.400



Section 181.410



Section 181.415



Section 181.420



Section 181.428



Section 181.430



Section 181.433



Section 181.435



Section 181.440



Section 181.450



Section 181.455



Section 181.460



Section 181.465



Section 181.470



Section 181.475



Section 181.480



Section 181.485



Section 181.490



Section 181.495



Section 181.496



Section 181.497



Section 181.505



Section 181.506



Section 181.507



Section 181.508



Section 181.509



Section 181.510



Section 181.511



Section 181.515



Section 181.516



Section 181.517



Section 181.518



Section 181.519



Section 181.520



Section 181.521



Section 181.525



Section 181.530



Section 181.533



Section 181.534



Section 181.535



Section 181.536



Section 181.537



Section 181.538



Section 181.539



Section 181.540



Section 181.541



Section 181.545



Section 181.547



Section 181.548

[Formerly 181.540; renumbered 181A.220 in 2015]



Section 181.550



Section 181.555



Section 181.556



Section 181.557



Section 181.560



Section 181.570



Section 181.575



Section 181.580



Section 181.585



Section 181.586



Section 181.587



Section 181.588



Section 181.589



Section 181.590



Section 181.592



Section 181.593



Section 181.594



Section 181.595



Section 181.596



Section 181.597



Section 181.598



Section 181.599



Section 181.600



Section 181.601



Section 181.602



Section 181.603



Section 181.604



Section 181.605



Section 181.606



Section 181.607



Section 181.608



Section 181.609



Section 181.610



Section 181.612



Section 181.620



Section 181.630



Section 181.632



Section 181.635



Section 181.636



Section 181.637



Section 181.638



Section 181.639



Section 181.640



Section 181.641



Section 181.642



Section 181.643



Section 181.644



Section 181.645



Section 181.646



Section 181.647



Section 181.648



Section 181.649



Section 181.650



Section 181.651



Section 181.652



Section 181.653



Section 181.654



Section 181.655



Section 181.657



Section 181.660



Section 181.661



Section 181.662



Section 181.663



Section 181.664



Section 181.665



Section 181.667



Section 181.670



Section 181.675



Section 181.679



Section 181.680



Section 181.685



Section 181.690



Section 181.695



Section 181.700



Section 181.705



Section 181.710



Section 181.711



Section 181.712



Section 181.714



Section 181.715



Section 181.720



Section 181.725



Section 181.730



Section 181.735



Section 181.740



Section 181.750



Section 181.755



Section 181.760

[Formerly 184.409; renumbered 181A.730 in 2015]



Section 181.765

[Formerly 184.411; renumbered 181A.735 in 2015]



Section 181.781



Section 181.783



Section 181.786



Section 181.789



Section 181.791



Section 181.793



Section 181.796



Section 181.798



Section 181.799



Section 181.800



Section 181.801



Section 181.802



Section 181.803



Section 181.805



Section 181.806



Section 181.807

[Formerly 181.596; renumbered 163A.015 in 2015]



Section 181.808



Section 181.809



Section 181.810



Section 181.812



Section 181.814

[Formerly 181.602; renumbered 163A.045 in 2015]



Section 181.815

[Formerly 181.603; renumbered 163A.050 in 2015]



Section 181.816

[Formerly 181.604; renumbered 163A.055 in 2015]



Section 181.817



Section 181.818

[Formerly 181.606; renumbered 163A.065 in 2015]



Section 181.820



Section 181.821



Section 181.823



Section 181.826



Section 181.830



Section 181.832



Section 181.833



Section 181.835



Section 181.836

[Formerly 181.593; renumbered 163A.220 in 2015]



Section 181.837



Section 181.838



Section 181.839



Section 181.840



Section 181.843

[Formerly 181.601; renumbered 163A.230 in 2015]



Section 181.845

[Formerly 181.590; renumbered 163A.235 in 2015]



Section 181.850



Section 181.852



Section 181.854



Section 181.860



Section 181.870



Section 181.871



Section 181.873



Section 181.875



Section 181.876



Section 181.877



Section 181.878



Section 181.880



Section 181.882



Section 181.883



Section 181.885



Section 181.886



Section 181.887



Section 181.889



Section 181.990



Section 181.991






Chapter 181A - State Police; Crime Reporting and Records; Public Safety Standards and Training; Private Security Services

Section 181A.010 - Definitions for ORS 181A.010 to 181A.350.

(1) "Criminal justice agency" means:

(a) The Governor;

(b) Courts of criminal jurisdiction;

(c) The Attorney General;

(d) District attorneys, city attorneys with criminal prosecutorial functions, attorney employees of the office of public defense services and nonprofit public defender organizations established under contract with the Public Defense Services Commission;

(e) Law enforcement agencies;

(f) The Department of Corrections;

(g) The Oregon Youth Authority;

(h) The State Board of Parole and Post-Prison Supervision;

(i) The Department of Public Safety Standards and Training;

(j) The enforcement division of the Oregon Liquor Control Commission in performing duties related to investigating and enforcing the criminal laws of this state that the commission is charged to enforce;

(k) Regional information systems that share programs to track, identify and remove cross-jurisdictional criminal and terrorist conspiracies; and

(L) Any other state or local agency with law enforcement authority.

(2) "Criminal offender information" includes records and related data as to physical description and vital statistics, fingerprints received and compiled for purposes of identifying criminal offenders and alleged offenders, records of arrests and the nature and disposition of criminal charges, including sentencing, confinement, parole and release.

(3) "Department" means the Department of State Police established under ORS 181A.015.

(4) "Deputy superintendent" means the Deputy Superintendent of State Police appointed under ORS 181A.035.

(5) "Designated agency" means any state, county or municipal government agency where Oregon criminal offender information is required to implement a federal or state statute, executive order or administrative rule that expressly refers to criminal conduct and contains requirements or exclusions expressly based on such conduct or for agency employment purposes, licensing purposes or other demonstrated and legitimate needs when designated by order of the Governor.

(6) "Disposition report" means a form or process prescribed or furnished by the department, containing a description of the ultimate action taken subsequent to an arrest.

(7) "Law enforcement agency" means:

(a) County sheriffs, municipal police departments, police departments established by a university under ORS 352.121 or 353.125 and state police;

(b) Other police officers of this state or another state, including humane special agents as defined in ORS 181A.345;

(c) A tribal government as defined in ORS 181A.680 that employs authorized tribal police officers as defined in ORS 181A.680; and

(d) Law enforcement agencies of the federal government.

(8) "State police" means the sworn members of the state police force appointed under ORS 181A.050.

(9) "Superintendent" means the Superintendent of State Police appointed under ORS 181A.030.

[Formerly 181.010]



Section 181A.015 - Department of State Police established.

(2) The department shall consist of sworn members of the state police force appointed under ORS 181A.050 and nonsworn professional personnel necessary to carry out the department’s public safety functions.

[Formerly 181.020]



Section 181A.020 - State Police Account; subaccount; uses; authority to accept property.

(2) There is established a subaccount in the State Police Account consisting of all moneys, revenue and income described in ORS 463.220. All moneys in the subaccount are continuously appropriated to the Department of State Police to carry out the provisions of ORS chapter 463.

(3) The Department of State Police may accept and distribute gifts, grants, donations and funds from any source, including services and property, to carry out the duties of the department.

[Formerly 181.175]



Section 181A.025 - Petty cash account.

[Formerly 181.180]



Section 181A.030 - Superintendent of State Police; appointment; confirmation; removal.

[Formerly 181.200]



Section 181A.035 - Appointment of Deputy Superintendent of State Police.

(2) The deputy superintendent must have served as a captain or in higher rank in the Oregon State Police not less than one year prior to appointment as deputy superintendent.

[Formerly 181.220]



Section 181A.040 - Powers and duties of deputy superintendent.

(1) Act as the head of the Department of State Police in the absence or incapacity of the Superintendent of State Police; and

(2) Perform such duties as the superintendent prescribes.

[Formerly 181.240]



Section 181A.045 - Oath of superintendent and deputy superintendent.

[Formerly 181.210]



Section 181A.050 - Oregon State Police.

(1) Appoint a state police force to be known as the Oregon State Police, consisting of commissioned officers, noncommissioned officers and troopers;

(2) Arrange for the examination and enlistment of applicants to the state police; and

(3) Establish ranks or grades in the state police.

[Formerly 181.250]



Section 181A.055 - Qualifications for appointment and reappointment of state police; special officers; neighboring states.

(a) A citizen of the United States.

(b) Of good health and good moral character.

(c) Over the age of 21 years.

(2)(a) Except as provided in paragraph (b) of this subsection, a person may not be appointed a member of the state police if the person has not established satisfactory evidence of qualifications by passing a physical examination that is consistent with rules adopted by the Department of State Police and such psychological testing and mental examinations as the Superintendent of State Police considers necessary as a condition of employment.

(b) When, in the judgment of the superintendent, the good of the state police requires it, the superintendent may waive the physical standard described in paragraph (a) of this subsection.

(3) A member who voluntarily withdraws from the state police without the consent of the superintendent and members removed from the state police for cause are ineligible for reappointment, except as expressly authorized by the superintendent.

(4) The superintendent may appoint police officers from a neighboring state to serve as special state police officers subject to the following conditions:

(a) The officers are appointed for the limited purpose of providing assistance to the Oregon State Police in law enforcement emergencies and major operations in Oregon in areas near the Oregon border with the neighboring state.

(b) The officers are police officers certified by the neighboring state.

(c) The officers do not receive separate compensation from the State of Oregon for their services.

(d) There is a reciprocal agreement pursuant to which the Superintendent of State Police authorizes a member of the Oregon State Police to assist the neighboring state’s police officers under the same criteria in the neighboring state in areas near the Oregon border with the neighboring state.

(5) The Superintendent of State Police is authorized to enter into reciprocal agreements with state law enforcement agencies in neighboring states for the purpose of providing assistance to the Oregon State Police and the state law enforcement agency in the neighboring state in carrying out major operations and responding to law enforcement emergencies in areas near the Oregon border with the neighboring state.

[Formerly 181.260]



Section 181A.060 - Appointment of employees of department as special state police officers.

(2) A person appointed as a special state police officer under subsection (1) of this section may not receive any separate or additional compensation from the Department of State Police for performance of the person’s duties.

[Formerly 181.263]

Note: 181A.060 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.065 - Oath of members of state police.

[Formerly 181.390]



Section 181A.070 - Salaries of state police.

[Formerly 181.271]



Section 181A.075 - Instruction; rules and regulations for discipline and control.

(1) Provide the necessary preliminary and subsequent instruction to recruits and troopers as to their duties as police officers of the state.

(2) Make rules and regulations for the discipline and control of the state police.

[Formerly 181.280]



Section 181A.080 - Powers and duties of department and its members.

(a) All criminal laws; and

(b) All laws applicable to highways and the operation of vehicles on highways.

(2) Each member of the state police is authorized and empowered to:

(a) Prevent crime.

(b) Pursue and apprehend offenders and obtain legal evidence necessary to ensure the conviction of the offenders in the courts.

(c) Institute criminal proceedings.

(d) Execute any lawful warrant or order of arrest issued against any person or persons for any violation of the law.

(e) Make arrests without warrant for violations of law in the manner provided in ORS 133.310.

(f) Give first aid to the injured.

(3) Each member of the state police has the same general powers and authority as those conferred by law upon sheriffs, police officers, constables and peace officers. A member of the state police may be appointed as a deputy medical examiner.

(4) The members of the state police are subject to the call of the Governor and are empowered to cooperate with any other instrumentality or authority of this state, or any political subdivision, in detecting crime, apprehending criminals and preserving law and order throughout this state, but the state police may not be used as a posse except when ordered by the Governor.

[Formerly 181.030]



Section 181A.085 - Targeted enforcement program; rules.

(2) The Department of Transportation shall provide motor vehicle accident data to the Department of State Police for use in the targeted enforcement program.

(3) The Department of State Police may adopt rules to carry out the provisions of this section.

[Formerly 181.045]

Note: 181A.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.090 - Duty to enforce laws and regulations of agencies.

[Formerly 181.050]



Section 181A.095 - Headquarters and patrol stations; real property agreements.

(2) For purposes of this section, the superintendent may use lands and buildings for the accommodation of members of the state police and their vehicles and equipment.

(3) The Department of State Police may enter into such lease agreements and take title to such real property as the superintendent considers necessary for the performance of the duties of the department and the Oregon State Police.

[Formerly 181.090]



Section 181A.100 - Organization of work of department.

(1) The various duties required of the department may be assigned to appropriate departments, to be performed by persons experienced and qualified for such respective kinds of work.

(2) The duties of the various officers and police of the superintendent are coordinated so that when not engaged in a particular duty specified or directed to be done or not then requiring attention such officers and police shall perform the other duties required of the department and then required to be done.

(3) The cooperation of other officers and police may be secured for the purposes of avoiding duplication of time and effort.

[Formerly 181.100]



Section 181A.105 - Distribution of police throughout state.

[Formerly 181.110]



Section 181A.110 - Standard uniform for state police; service without wearing uniform; wearing uniforms by other persons prohibited.

(2) The Superintendent of State Police shall specify a standard pattern and distinctive design for the uniforms required under this subsection and subsection (1) of this section.

(3) The Superintendent of State Police may direct members of the state police to serve without wearing uniform when, in the judgment of the superintendent, serving without uniform makes law enforcement more efficient.

(4)(a) No person other than a member of the Oregon State Police shall wear, use or order to be worn or used, copy or imitate in any respect or manner the standard uniforms specified in subsections (1) and (2) of this section.

(b) As used in this subsection, "person" includes agents, officers and officials elected or appointed by any municipality or county.

[Subsections (1) and (2) formerly 181.120; subsection (3) formerly 181.130; subsection (4) formerly 181.140]



Section 181A.115 - Supplies and equipment of state police.

(2)(a) The property described in subsection (1) of this section remains the property of this state with the exception of a retiring or deceased officer’s department-issued service weapon, which may be sold by the department to the officer or, in the case of a deceased officer, to a member of the officer’s family, upon the officer’s retirement or death, and the officer’s badge, which may be given to the officer or, in the case of a deceased officer, to a member of the deceased officer’s family, upon the officer’s retirement or death.

(b) A service weapon sold pursuant to this subsection must be sold for its fair market value.

(c) A badge given to an officer or an officer’s family member pursuant to this subsection must be marked to indicate the officer’s retirement status and may not be used for official police identification other than as a memento of service to the department.

(3) Surplus, obsolete or unused property, supplies or equipment must be disposed of by the Oregon Department of Administrative Services as provided in ORS 279A.280.

(4)(a) For purposes of ORS chapters 279A and 279B, the sale of a service weapon to a retiring officer by the department is not a public contract and is not subject to the competitive bidding requirements of ORS chapters 279A and 279B.

(b) The provisions of ORS 166.412 and 166.435 do not apply to transfers of firearms pursuant to this section.

[Formerly 181.150]



Section 181A.120 - Commanding assistance of citizens.

[Formerly 181.190]



Section 181A.125 - Interference with personal and property rights of others.

[Formerly 181.400]



Section 181A.130 - Records and reports of activities and time spent in performance of duties.

(1) Keep records of the activities engaged in and the time spent in the performance of their duties; and

(2) Report the activities and time to the Superintendent of State Police at such times as the superintendent directs.

[Formerly 181.410]



Section 181A.135 - National Crime Prevention and Privacy Compact; rules.

(2) The superintendent, or the superintendent’s designee, is the state’s compact officer and shall administer and implement the compact on behalf of the state and may adopt rules as necessary for the exchange of criminal history records between the state and other states and the federal government for noncriminal justice purposes.

(3) This section does not alter the duties of the superintendent regarding the dissemination of criminal history records within the state.

[Formerly 181.036]

Note: 181A.135 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.140 - Department responsible for criminal identification information.

(1) Install and maintain systems for filing and retrieving fingerprint data and supplemental information submitted by criminal justice agencies for the identification of criminal offenders as the Superintendent of State Police deems necessary;

(2) Employ its fingerprint record file as a basis for identifying individuals and provide criminal offender information to criminal justice agencies in the performance of the agencies’ official duties;

(3) Provide information to persons and agencies as provided in ORS 181A.230 and 181A.245; and

(4) Undertake other projects as necessary or appropriate to the speedy collection and dissemination of information relating to crimes and criminals.

[Formerly 181.066]



Section 181A.145 - Criminal investigations division.

(a) Maintain a criminal investigations division for the purpose of preventing, detecting and investigating criminal activity.

(b) Enter into partnerships with local criminal justice agencies to provide expertise in the investigation and resolution of crimes and criminal activity.

(2) For purposes of subsection (1) of this section, the superintendent may use the services of such members of the state police as detectives as the superintendent considers necessary.

[Formerly 181.070]



Section 181A.150 - Forensic laboratories.

(2) Subject to available funding, the forensic laboratories shall furnish generally accepted types of forensic services to criminal justice agencies in this state. The services of the forensic laboratories must also be available to a defendant in a criminal case upon order of the court in which the criminal case is pending.

[Formerly 181.080]



Section 181A.155 - Authority over blood and buccal samples and analyses; rules; disclosure; inspection by subject person; destruction of sample.

(a) Store blood and buccal samples received under authority of this section, ORS 137.076, 161.325 and 419C.473 (1) and section 2, chapter 852, Oregon Laws 2001, and other physical evidence obtained from analysis of such samples;

(b) Analyze such samples for the purpose of establishing the genetic profile of the donor or otherwise determining the identity of persons or contract with other qualified public or private laboratories to conduct that analysis;

(c) Maintain a criminal identification database containing information derived from blood and buccal analyses;

(d) Utilize such samples to create statistical population frequency databases, provided that genetic profiles or other such information in a population frequency database shall not be identified with specific individuals; and

(e) Adopt rules establishing procedures for obtaining, transmitting and analyzing blood and buccal samples and for storing and destroying blood and buccal samples and other physical evidence and criminal identification information obtained from such analysis. Procedures for blood and buccal analyses may include all techniques which the department determines are accurate and reliable in establishing identity, including but not limited to, analysis of DNA (deoxyribonucleic acid), antigen antibodies, polymorphic enzymes or polymorphic proteins.

(2) If the department is unable to analyze all samples due to lack of funds, the department shall analyze samples in the following order:

(a) The department shall first analyze samples from persons convicted of:

(A) Rape, sodomy, unlawful sexual penetration, sexual abuse, public indecency, incest or using a child in a display of sexually explicit conduct, as those offenses are defined in ORS 163.355 to 163.427, 163.465 (1)(c), 163.525 and 163.670;

(B) Burglary in the second degree, as defined in ORS 164.215;

(C) Promoting or compelling prostitution, as defined in ORS 167.012 and 167.017;

(D) Burglary in the first degree, as defined in ORS 164.225;

(E) Assault in the first, second or third degree, as defined in ORS 163.165, 163.175 and 163.185;

(F) Kidnapping in the first or second degree, as defined in ORS 163.225 and 163.235;

(G) Stalking, as defined in ORS 163.732;

(H) Robbery in the first, second or third degree, as defined in ORS 164.395, 164.405 and 164.415;

(I) Manslaughter in the first or second degree, as defined in ORS 163.118 and 163.125;

(J) Criminally negligent homicide, as defined in ORS 163.145;

(K) Aggravated vehicular homicide, as defined in ORS 163.149;

(L) Conspiracy or attempt to commit any felony listed in subparagraphs (A) to (J) of this paragraph; or

(M) Murder, aggravated murder or an attempt to commit murder or aggravated murder.

(b) After analyzing samples from persons described in paragraph (a) of this subsection, the department shall analyze samples from persons convicted of a felony under ORS 475.752, 475.806 to 475.894, 475.904, 475.906 or 475.914.

(c) After analyzing samples from persons described in paragraphs (a) and (b) of this subsection, the department shall analyze samples from persons convicted of any other felony.

(3) Notwithstanding subsection (2) of this section, the department may analyze a sample from a lower priority before all samples in higher priorities are analyzed if required in a particular case for law enforcement purposes.

(4) The department may not transfer or disclose any sample, physical evidence or criminal identification information obtained, stored or maintained under authority of this section, ORS 137.076, 161.325 or 419C.473 (1) except:

(a) To a law enforcement agency as defined in ORS 181A.010, a district attorney or the Criminal Justice Division of the Department of Justice for the purpose of establishing the identity of a person in the course of a criminal investigation or proceeding;

(b) To a party in a criminal prosecution or juvenile proceeding pursuant to ORS 419C.005 if discovery or disclosure is required by a separate statutory or constitutional provision; or

(c) To a court or grand jury in response to a lawful subpoena or court order when the evidence is not otherwise privileged and is necessary for criminal justice purposes.

(5) The department may not transfer or disclose any sample, physical evidence or criminal identification information under subsection (4) of this section unless the public agency or person receiving the sample, physical evidence or criminal identification information agrees to destroy the sample, physical evidence or criminal identification information if notified by the department that a court has reversed the conviction, judgment or order that created the obligation to provide the blood or buccal sample.

(6) Any public agency that receives a sample, physical evidence or criminal identification information under authority of subsection (4) of this section may not disclose it except as provided in subsection (4) of this section.

(7) Notwithstanding subsections (4) and (6) of this section, any person who is the subject of a record within a criminal identification database maintained under the authority of this section may, upon request, inspect that information at a time and location designated by the department. The department may deny inspection if it determines that there is a reasonable likelihood that such inspection would prejudice a pending criminal investigation. In any case, the department is not required to allow the person or anyone acting on the person’s behalf to test any blood or buccal sample or other physical evidence. The department shall adopt procedures governing the inspection of records and samples and challenges to the accuracy of records. The procedures shall accommodate the need to preserve the materials from contamination and destruction.

(8)(a) Whenever a court reverses the conviction, judgment or order that created an obligation to provide a blood or buccal sample under ORS 137.076 (2), 161.325 or 419C.473 (1), the person who provided the sample may request destruction of the sample and any criminal identification record created in connection with that sample.

(b) Upon receipt of a written request for destruction pursuant to this section and a certified copy of the court order reversing the conviction, judgment or order, the department shall destroy any sample received from the person, any physical evidence obtained from that sample and any criminal identification records pertaining to the person, unless the department determines that the person has otherwise become obligated to submit a blood or buccal sample as a result of a separate conviction, juvenile adjudication or finding of guilty except for insanity for an offense listed in ORS 137.076 (1). When the department destroys a sample, physical evidence or criminal identification record under this paragraph, the department shall notify any public agency or person to whom the sample, physical evidence or criminal identification information was transferred or disclosed under subsection (4) of this section of the reversal of the conviction, judgment or order.

(c) The department is not required to destroy an item of physical evidence obtained from a blood or buccal sample if evidence relating to another person subject to the provisions of ORS 137.076, 161.325, 419A.260 and 419C.473 (1) and this section would thereby be destroyed. Notwithstanding this subsection, no sample, physical evidence or criminal identification record is affected by an order to set aside a conviction under ORS 137.225.

(9) As used in this section, "convicted" includes a juvenile court finding of jurisdiction based on ORS 419C.005.

[Formerly 181.085]

Note: 181A.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.160 - Fingerprints, identifying data, disposition report required upon arrest.

(a) Place the arrested person’s fingerprints and identifying data on forms prescribed or furnished by the Department of State Police, photograph the arrested person and promptly transmit the form and photograph to the department.

(b) If the arrest is disposed of by the arresting agency, cause the disposition report to be completed and promptly transmitted to the department.

(c) If the arrest is not disposed of by the agency, cause the disposition report to be forwarded to the court that will dispose of the charge for further action in accordance with ORS 181A.175.

(2) A law enforcement agency may record, in addition to fingerprints, the palm prints, sole prints, toe prints or other personal identifiers when, in the discretion of the agency, it is necessary to effect identification of the persons or to the investigation of the crime charged.

(3) A law enforcement agency, for the purpose of identification, may record and submit to the department the fingerprints of persons arrested for crimes for which criminal offender information is not required under ORS 181A.165.

[Formerly 181.511]



Section 181A.165 - Crimes for which criminal offender information is required.

(1) Any felony;

(2) Any misdemeanor or other offense which involves criminal sexual conduct; or

(3) Any crime which involves a violation of the Uniform Controlled Substances Act.

[Formerly 181.515]



Section 181A.170 - Electronic fingerprint capture technology required; exceptions; Oregon Department of Administrative Services to develop contract for electronic fingerprint capture services; rules.

(b)(A) The Oregon Department of Administrative Services shall adopt rules to implement this section.

(B) In adopting rules under this paragraph, the Oregon Department of Administrative Services may adopt exemptions from the requirement described in paragraph (a) of this subsection.

(2)(a) This section applies to the Department of State Police only with respect to the administration of criminal records checks under ORS 181A.190, 181A.195 and 267.237.

(b) This section does not apply to a criminal justice agency, as defined in ORS 181A.010, that is authorized by federal law to receive fingerprint-based criminal records checks from the Federal Bureau of Investigation.

(3) To meet the requirements of this section, the Department of State Police and other governmental agencies described in subsection (1) of this section may:

(a) Directly provide electronic fingerprint capture services;

(b) Enter into a contract described in subsection (4) of this section for the provision of electronic fingerprint capture services; or

(c) Provide electronic fingerprint capture services in any other manner allowed by the Oregon Department of Administrative Services by rule or order.

(4) The Oregon Department of Administrative Services shall develop a standard contract by which the Department of State Police and other governmental agencies described in subsection (1) of this section may contract for the provision of electronic fingerprint capture services. Contracts developed under this subsection must account for the variety of uses and levels of service necessary to accommodate the needs of the Department of State Police, other governmental agencies described in subsection (1) of this section, qualified entities as defined in ORS 181A.190, qualified entities as defined in ORS 181A.200, qualified entities as defined in ORS 267.237 and any other entity required by law or rule to conduct criminal records checks for purposes not related to the administration of the criminal justice system. [Formerly 181.516]

Note: Section 17, chapter 758, Oregon Laws 2015, provides:

Sec. 17. The rules of the Department of State Police adopted pursuant to ORS 181.516 [renumbered 181A.170] before the operative date specified in section 25 of this 2015 Act [January 1, 2016] continue in effect until superseded or repealed by rules of the Oregon Department of Administrative Services. Until superseded or repealed, references in rules of the Department of State Police adopted pursuant to ORS 181.516 before the operative date specified in section 25 of this 2015 Act to the Department of State Police or an officer or employee of the Department of State Police are considered to be references to the Oregon Department of Administrative Services or an officer or employee of the Oregon Department of Administrative Services.

[2015 c.758 §17]

Note: 181A.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.175 - Transmittal of disposition report.

[Formerly 181.521]



Section 181A.180 - Copy of certain disposition reports to Teacher Standards and Practices Commission and Department of Education.

[Formerly 181.525]



Section 181A.185 - Report of release or escape from state institution of certain inmates.

(b) The notice required under this subsection must state the name of the person to be released or who has escaped, the county in which the person was convicted or from which the person was committed and, if known, the address or locality at which the person will reside.

(2) Promptly upon receipt of the notice required under subsection (1) of this section, the department shall notify all law enforcement agencies in the county in which the person was convicted or from which the person was committed and in the county, if known, in which the person will reside.

[Formerly 181.530]



Section 181A.190 - Criminal records check; qualified entities; Department of Human Services to make fitness determination; rules; fees.

(a) "Authorized agency" means the Department of State Police or other governmental agency designated by the State of Oregon to report, receive or disseminate criminal offender information.

(b) "Qualified entity" means a business or organization that:

(A) Provides care or placement services, or licenses or certifies others to provide care or placement services, for children, elderly persons or dependent persons;

(B) Is not governed by a state regulatory or licensing agency; and

(C) Has been determined by an authorized agency to meet the criteria established by the authorized agency by rule under subsection (9) of this section.

(c) "Subject individual" means a person who is employed or seeks to be employed by a qualified entity or who is providing services or seeks to provide services to a qualified entity on a contractual or volunteer basis.

(2) An entity may request from an authorized agency a criminal records check for purposes of evaluating the fitness of a subject individual as an employee, contractor or volunteer. The authorized agency may access state and federal criminal records under this subsection only through use of the subject individual’s fingerprints.

(3) Before an authorized agency may conduct a criminal records check under this section:

(a) The authorized agency must determine whether the entity requesting the criminal records check is a qualified entity; and

(b) The qualified entity must have informed the subject individual that the qualified entity might request a fingerprint-based criminal records check and that the subject individual may obtain a copy of the record check report from, or challenge the accuracy or completeness of the record check report through, the authorized agency or the Federal Bureau of Investigation.

(4)(a) Upon receipt of a subject individual’s criminal offender information, the authorized agency shall submit the criminal offender information to the Department of Human Services. The Department of Human Services shall, subject to rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, make a fitness determination. After making a fitness determination under this subsection, the Department of Human Services shall inform the qualified entity of the results of the fitness determination.

(b) In making the fitness determination, the Department of Human Services shall consider:

(A) The nature of the crime;

(B) The facts that support the conviction or pending indictment or indicate the making of a false statement;

(C) The relevancy, if any, of the crime or the false statement to the specific requirements of the subject individual’s present or proposed position or employment; and

(D) Intervening circumstances relevant to the responsibilities and circumstances of the position or employment, such as:

(i) The passage of time since the commission of the crime;

(ii) The age of the person at the time of the crime;

(iii) The likelihood of a repetition of offenses; and

(iv) The subsequent commission of another relevant crime and the recommendation of an employer.

(5) An authorized agency may not transfer a fingerprint card used to conduct the criminal records check unless the public agency or person receiving the fingerprint card agrees to destroy or return the fingerprint card to the authorized agency.

(6) Except as provided in ORS 181A.205, if the public agency or person returns a fingerprint card to the authorized agency, the authorized agency:

(a) Shall destroy the fingerprint card; and

(b) May not keep a record of the fingerprints.

(7) The authorized agency or the Department of Human Services shall permit a subject individual to inspect the individual’s Oregon and Federal Bureau of Investigation criminal offender information after positive identification has been established based upon fingerprints.

(8) Challenges to the accuracy or completeness of information provided by the Federal Bureau of Investigation and agencies reporting information to the federal bureau must be made through the federal bureau.

(9) The authorized agency shall adopt rules to implement this section. The rules may include but are not limited to:

(a) Criteria to be used by the authorized agency to determine whether an entity is a qualified entity; and

(b) Fees to be charged for conducting criminal records checks under this section in amounts not to exceed the actual costs of acquiring and furnishing criminal offender information.

[Formerly 181.533]

Note: 181A.190 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.195 - Criminal records check; authorized agencies; retention of fingerprint cards by FBI and Department of State Police; rules.

(a) "Authorized agency" means state government as defined in ORS 174.111 and the Oregon State Bar. "Authorized agency" does not include:

(A) The Oregon State Lottery Commission or the Oregon State Lottery; or

(B) A criminal justice agency, as defined in ORS 181A.010, that is authorized by federal law to receive fingerprint-based criminal records checks from the Federal Bureau of Investigation.

(b) "Subject individual" means a person from whom an authorized agency may require fingerprints pursuant to statute for the purpose of enabling the authorized agency to request a state or nationwide criminal records check.

(2) An authorized agency may request that the Department of State Police conduct a criminal records check on a subject individual for non-criminal justice purposes. If a nationwide criminal records check of a subject individual is necessary, the authorized agency may request that the Department of State Police conduct the check, including fingerprint identification, through the Federal Bureau of Investigation.

(3) The Department of State Police shall provide the results of a criminal records check conducted pursuant to subsection (2) of this section to the authorized agency requesting the check.

(4) The Federal Bureau of Investigation shall return or destroy the fingerprint cards used to conduct the criminal records check and may not keep any record of the fingerprints, except that the Federal Bureau of Investigation may retain the fingerprint cards and records of the fingerprints for purposes described in ORS 181A.205. If the federal bureau policy authorizing return or destruction of the fingerprint cards is changed, the Department of State Police shall cease to send the cards to the federal bureau but shall continue to process the information through other available resources.

(5) If the Federal Bureau of Investigation returns the fingerprint cards to the Department of State Police, the Department of State Police shall destroy the fingerprint cards and may not retain facsimiles or other material from which a fingerprint can be reproduced, except that the Department of State Police may retain the fingerprint cards or create facsimiles for the purpose of providing information under ORS 181A.205.

(6) If only a state criminal records check is conducted, after the criminal records check is completed, the Department of State Police shall destroy the fingerprint cards and the results of the criminal records check provided to the authorized agency and may not retain facsimiles or other material from which a fingerprint can be reproduced, except that the Department of State Police may retain the fingerprint cards and results or create facsimiles for the purpose of providing information under ORS 181A.205.

(7) An authorized agency may conduct criminal records checks on subject individuals through the Law Enforcement Data System maintained by the Department of State Police in accordance with rules adopted, and procedures established, by the Department of State Police.

(8) An authorized agency and the Department of State Police shall permit a subject individual for whom a fingerprint-based criminal records check was conducted to inspect the individual’s own state and national criminal offender records and, if requested by the subject individual, provide the individual with a copy of the individual’s own state and national criminal offender records.

(9) Each authorized agency, in consultation with the Department of State Police, may adopt rules to implement this section and other statutes relating to criminal offender information obtained through fingerprint-based criminal records checks. The rules may include but need not be limited to:

(a) Identifying applicable categories of subject individuals as specified by the Oregon Department of Administrative Services under ORS 181A.215 who are subject to criminal records checks by the authorized agency.

(b) Identifying applicable information that may be required from a subject individual to permit a criminal records check as specified by the Oregon Department of Administrative Services under ORS 181A.215.

(c) Specifying which programs or services are subject to this section.

(d) If the authorized agency uses criminal records checks for agency employment purposes:

(A) Determining when and under what conditions a subject individual may be hired on a preliminary basis pending a criminal records check; and

(B) Defining the conditions under which a subject individual may participate in training, orientation and work activities pending completion of a criminal records check.

(e) Establishing fees in an amount not to exceed the actual cost of acquiring and furnishing criminal offender information.

(10)(a) Except as otherwise provided in ORS 181A.400, 342.143, 342.223, 443.735 and 475B.400 to 475B.525 and paragraph (b) of this subsection, an authorized agency, using the rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, shall determine whether a subject individual is fit to hold a position, provide services, be employed or be granted a license, certification, registration or permit. If a subject individual is determined to be unfit, then the individual may not hold the position, provide services, be employed or be granted a license, certification, registration or permit.

(b) An individual prohibited from receiving public funds for employment under ORS 443.004 (3) is not entitled to a determination of fitness as a subject individual under this subsection.

(c)(A) Subject to subparagraph (B) of this paragraph, an authorized agency making a fitness determination of an individual under this subsection may request results of a previously made fitness determination from an authorized agency that has already made a fitness determination for the individual. An authorized agency that receives a request under this paragraph shall provide the requested information.

(B) An authorized agency may make a request under this paragraph only for individuals:

(i) Who are applying to hold a position, provide services, be employed or be granted a license, certification, registration or permit;

(ii) Who are in a category of individuals as specified by the Oregon Department of Administrative Services by rule under ORS 181A.215; and

(iii) For whom a fitness determination has already been made.

(d) Except as otherwise provided in ORS 181A.400, in making the fitness determination under this subsection, the authorized agency shall consider:

(A) The nature of the crime;

(B) The facts that support the conviction or pending indictment or that indicate the making of a false statement;

(C) The relevancy, if any, of the crime or the false statement to the specific requirements of the subject individual’s present or proposed position, services, employment, license, certification or registration; and

(D) Intervening circumstances relevant to the responsibilities and circumstances of the position, services, employment, license, certification, registration or permit, such as:

(i) The passage of time since the commission of the crime;

(ii) The age of the subject individual at the time of the crime;

(iii) The likelihood of a repetition of offenses or of the commission of another crime;

(iv) The subsequent commission of another relevant crime;

(v) Whether the conviction was set aside and the legal effect of setting aside the conviction; and

(vi) The recommendation of an employer.

(e) An individual prohibited from receiving public funds for employment under ORS 443.004 (3) is not entitled to a determination of fitness as a subject individual under this subsection.

(11) Criminal offender information is confidential. Authorized agencies and the Department of State Police shall adopt rules to restrict dissemination of information received under this section to persons with a demonstrated and legitimate need to know the information.

(12) If a subject individual refuses to consent to the criminal records check or refuses to be fingerprinted, the authorized agency shall deny the employment of the individual, or revoke or deny any applicable position, authority to provide services, license, certification, registration or permit.

(13) If an authorized agency requires a criminal records check of employees, prospective employees, contractors, vendors or volunteers or applicants for a license, certification, registration or permit, the application forms of the authorized agency must contain a notice that the person is subject to fingerprinting and a criminal records check.

[Formerly 181.534]

Note: 181A.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.200 - Authority of Department of Human Services, Oregon Health Authority and Employment Department to require fingerprints; qualified entities; rules.

(a) "Care" means the provision of care, treatment, education, training, instruction, supervision, placement services, recreation or support to children, the elderly or persons with disabilities.

(b) "Native American tribe" has the meaning given that term in ORS 181A.210 (4).

(c) "Qualified entity" means a community mental health program, a community developmental disabilities program, a local health department, the government of a Native American tribe or an agency of a Native American tribe responsible for child welfare or an individual or business or organization, whether public, private, for-profit, nonprofit or voluntary, that provides care, including a business or organization that licenses, certifies or registers others to provide care.

(2) For the purpose of requesting a state or nationwide criminal records check under ORS 181A.195, the Department of Human Services, the Oregon Health Authority and the Employment Department may require the fingerprints of a person:

(a) Who is employed by or is applying for employment with either department or the authority;

(b) Who provides or seeks to provide services to either department or the authority as a contractor, subcontractor, vendor or volunteer who:

(A) May have contact with recipients of care;

(B) Has access to personal information about employees of either department or the authority, recipients of care from either department or the authority or members of the public, including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information;

(C) Has access to information the disclosure of which is prohibited by state or federal laws, rules or regulations, or information that is defined as confidential under state or federal laws, rules or regulations;

(D) Has access to property held in trust or to private property in the temporary custody of the state;

(E) Has payroll or fiscal functions or responsibility for:

(i) Receiving, receipting or depositing money or negotiable instruments;

(ii) Billing, collections, setting up financial accounts or other financial transactions; or

(iii) Purchasing or selling property;

(F) Provides security, design or construction services for government buildings, grounds or facilities;

(G) Has access to critical infrastructure or secure facilities information; or

(H) Is providing information technology services and has control over or access to information technology systems;

(c) For the purposes of licensing, certifying, registering or otherwise regulating or administering programs, persons or qualified entities that provide care;

(d) For the purposes of employment decisions by or for qualified entities that are regulated or otherwise subject to oversight by the Department of Human Services or the Oregon Health Authority and that provide care;

(e) For the purposes of employment decisions made by a mass transit district or transportation district for qualified entities that, under contracts with the district or the Oregon Health Authority, employ persons to operate motor vehicles for the transportation of medical assistance program clients; or

(f) For the purposes of licensure, certification or registration of foster homes by the government of a Native American tribe or an agency of a Native American tribe responsible for child welfare.

(3) The Department of Human Services and the Oregon Health Authority may conduct criminal records checks on a person through the Law Enforcement Data System maintained by the Department of State Police, if deemed necessary by the Department of Human Services or the Oregon Health Authority to protect children, elderly persons, persons with disabilities or other vulnerable persons.

(4) The Department of Human Services and the Oregon Health Authority may furnish to qualified entities, in accordance with the rules of the Department of Human Services or the Oregon Health Authority and the rules of the Department of State Police, information received from the Law Enforcement Data System. However, any criminal offender records and information furnished to the Department of Human Services or the Oregon Health Authority by the Federal Bureau of Investigation through the Department of State Police may not be disseminated to qualified entities.

(5)(a) Except as otherwise provided in ORS 443.735 and 475B.400 to 475B.525, a qualified entity, subject to rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, shall determine under this section whether a person is fit to hold a position, provide services, be employed or, if the qualified entity has authority to make such a determination, be licensed, certified or registered. If a person is determined to be unfit, then that person may not hold the position, provide services or be employed, licensed, certified or registered.

(b) A person prohibited from receiving public funds for employment under ORS 443.004 (3) is not entitled to a determination of fitness under this subsection.

(c) In making the fitness determination under this subsection, the qualified entity shall consider:

(A) The nature of the crime;

(B) The facts that support the conviction or pending indictment or indicate the making of a false statement;

(C) The relevancy, if any, of the crime or the false statement to the specific requirements of the person’s present or proposed position, services, employment, license, certification or registration; and

(D) Intervening circumstances relevant to the responsibilities and circumstances of the position, services, employment, license, certification or registration, such as:

(i) The passage of time since the commission of the crime;

(ii) The age of the person at the time of the crime;

(iii) The likelihood of a repetition of offenses;

(iv) The subsequent commission of another relevant crime; and

(v) The recommendation of an employer.

(6) The Department of Human Services and the Oregon Health Authority, subject to rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, shall develop systems that maintain information regarding criminal records checks in order to minimize the administrative burden imposed by this section and ORS 181A.195. Records maintained under this subsection are confidential and may not be disseminated except for the purposes of this section and in accordance with the rules of the Department of Human Services, the Oregon Health Authority and the Department of State Police. Nothing in this subsection permits the Department of Human Services to retain fingerprint cards obtained pursuant to this section.

(7) In addition to the rules required by ORS 181A.195, the Department of Human Services and the Oregon Health Authority, in consultation with the Department of State Police, shall adopt rules:

(a) Specifying which qualified entities are subject to this section;

(b) Specifying which qualified entities may request criminal offender information;

(c) Specifying which qualified entities are responsible for deciding, subject to rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, whether a subject individual is not fit for a position, service, license, certification, registration or employment; and

(d) Specifying when a qualified entity, in lieu of conducting a completely new criminal records check, may proceed to make a fitness determination under subsection (5) of this section using the information maintained by the Department of Human Services and the Oregon Health Authority pursuant to subsection (6) of this section.

(8) If a person refuses to consent to the criminal records check or refuses to be fingerprinted, the qualified entity shall deny or terminate the employment of the person, or revoke or deny any applicable position, authority to provide services, employment, license, certification or registration.

(9) If the qualified entity requires a criminal records check of employees or other persons, the application forms of the qualified entity must contain a notice that employment is subject to fingerprinting and a criminal records check.

[Formerly 181.537]



Section 181A.205 - Voluntary fingerprint retention program; notice to individuals subject to criminal records checks; ending participation; exemption from public disclosure; rules; fees.

(A) Retains fingerprint cards, facsimiles of fingerprints received from the Federal Bureau of Investigation or facsimiles of fingerprints created during a state criminal records check under ORS 181A.190, 181A.195, 181A.200 or 267.237, for the purpose of providing information as described in subsection (4) of this section; and

(B) Provides facsimiles of fingerprints created during a state criminal records check under ORS 181A.190, 181A.195, 181A.200 or 267.237 to the Federal Bureau of Investigation.

(b) The department may not use fingerprint cards or facsimiles of fingerprints retained pursuant to paragraph (a) of this subsection for any purpose other than the purpose of providing information as described in subsection (4) of this section.

(2) An authorized agency as defined in ORS 181A.190 or 181A.195, an agency listed in ORS 181A.200 (2), or a district as defined in ORS 267.237 may subscribe to the fingerprint retention program.

(3)(a) If an authorized agency, agency or district subscribes to the fingerprint retention program, the authorized agency, agency or district must inform an individual subject to a criminal records check under ORS 181A.190, 181A.195, 181A.200 or 267.237 about the program in a form and manner prescribed by the authorized agency, agency or district, provided that the authorized agency, agency or district includes as part of that information notice of the following:

(A) That the individual is not required to participate in the program;

(B) That if the individual chooses to participate in the program, the individual may, at any time, stop participating in the program;

(C) That choosing to participate in the program will allow the department to provide information as described in subsection (4) of this section;

(D) The potential consequences of information being provided as described in subsection (4) of this section; and

(E) The process by which the individual may contest the accuracy of information provided as described in subsection (4) of this section.

(b) Notice provided pursuant to paragraph (a) of this subsection must be provided in a clear and easy to understand manner.

(4)(a) An individual subject to a criminal records check under ORS 181A.190, 181A.195, 181A.200 or 267.237 may, but is not required to, participate in the fingerprint retention program.

(b) If an individual participates in the program, then the department, upon receiving forms containing the person’s fingerprints and other identifying information under ORS 181A.160, or as part of any other proceeding related to the arrest of the individual, shall provide that information to the authorized agency, agency or district for which a criminal records check under ORS 181A.190, 181A.195, 181A.200 or 267.237 for the individual was performed.

(5) At any time, an individual participating in the fingerprint retention program may inform the department, in a form and manner prescribed by the department, that the individual is no longer participating in the program. If an individual informs the department that the individual is no longer participating in the program, the department shall:

(a) Destroy any fingerprint cards and facsimiles of fingerprints that the department has retained for the individual as part of the program;

(b) Inform the Federal Bureau of Investigation that the individual is no longer participating in the program and direct the Federal Bureau of Investigation to destroy any fingerprint cards or facsimiles of fingerprints that the Federal Bureau of Investigation has retained for the individual; and

(c) Notify the authorized agency, agency or district who employs the individual that the individual is no longer participating in the program.

(6) An authorized agency, agency or district that subscribes to the fingerprint retention program may not require a person to participate in the program as a condition of employment.

(7) Information retained by the department under this section is exempt from public disclosure under ORS 192.410 to 192.505, and the department may not disclose the information for any purpose not authorized by this section.

(8) The Department of State Police:

(a) Shall, in consultation with the Oregon Department of Administrative Services, adopt rules for the administration of this section; and

(b) May adopt a fee that an authorized agency, agency or district must pay to subscribe to the program.

[2015 c.705 §1]

Note: 181A.205 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.210 - Criminal identification information to be furnished to Native American tribe.

(2)(a) Subsequent to furnishing the information required under subsection (1) of this section, the Department of State Police shall conduct nationwide criminal records checks of the subject individual or contractor through the Federal Bureau of Investigation by use of the subject individual’s or contractor’s fingerprints and shall report the results to the staff of the Native American tribe, who must be specifically authorized to receive the information. In accordance with the procedures of the Department of State Police, a local law enforcement agency may conduct the criminal records check described in this paragraph if the local law enforcement agency has received approval under subsection (1) of this section.

(b) The Department of State Police shall return the fingerprint cards to the Native American tribe.

(3) For purposes of requesting and receiving the information and data described in subsections (1) and (2) of this section, Native American tribes are designated agencies for purposes of ORS 181A.010 to 181A.350.

(4) As used in this section:

(a) "Contractor" means an individual or entity with which a Native American tribe intends to contract for the purpose of providing supplies or services related to tribal gaming, or a control person of a contractor.

(b) "Control person" means:

(A) In a privately owned corporation, the officers, directors and stockholders of the parent company and, if applicable, each of its subsidiaries.

(B) In a publicly owned corporation, the officers and directors of the parent company, each of its subsidiaries and stockholders owning at least 15 percent of the company’s stock.

(C) In a trust, the trustee and all persons entitled to receive income or benefit from the trust.

(D) In an association, the members, officers and directors.

(E) In a partnership or joint venture, the general partners, limited partners or joint venturers.

(F) A member of the immediate family of any of the persons listed in subparagraphs (A) to (E) of this paragraph if the person is involved in the business.

(G) A subcontractor of a contractor, if the subcontractor performs more than 50 percent of the contractor’s contract with the Native American tribe.

(c) "Native American tribe" means a recognized Native American tribe or band of tribes:

(A) Authorized by the Indian Gaming Regulatory Act of October 17, 1988 (Public Law 100-497), 25 U.S.C. 2701 et seq., and the State of Oregon to conduct gambling operations on tribal land; or

(B) Eligible for special programs and services provided by the United States to Indians because of their status as Indians.

(d) "Subject individual" means an individual who is:

(A) Applying for employment at a tribal gaming facility as a key employee, high security employee, low security employee or management employee;

(B) Employed or applying for employment with a tribal government or agency responsible for child care, child welfare, law enforcement, education, health care, housing or social services;

(C) Licensed, certified or registered, or applying to be licensed, certified or registered, by the government of a Native American tribe or an agency of a Native American tribe to provide foster care for children; or

(D) Living in the home of an individual described in subparagraph (C) of this paragraph.

[Formerly 181.538]

Note: 181A.210 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.215 - Oregon Department of Administrative Services to adopt rules relating to certain aspects of criminal records checks; immunity from civil liability.

(a) "Authorized agency" means an authorized agency as defined in ORS 181A.190 or 181A.195.

(b) "Direct access" means access to an individual or the personal information of an individual.

(c) "District" has the meaning given that term in ORS 267.237.

(d) "Qualified entity" has the meaning given that term in ORS 181A.200.

(2) Subject to ORS 8.100, the Oregon Department of Administrative Services, in consultation with the Department of State Police, shall adopt rules:

(a) Specifying categories of individuals who are subject to criminal records checks that:

(A) An authorized agency may use to make fitness determinations under ORS 181A.190 and 181A.195;

(B) A qualified entity may use to make fitness determinations under ORS 181A.200; or

(C) A district may use to make fitness determinations under ORS 267.237.

(b) Specifying the information, for each category, that may be required from a subject individual to permit a criminal records check.

(c) Specifying the types of crimes that may be considered in reviewing criminal offender information of a subject individual for each category.

(d) Specifying when a nationwide fingerprint-based criminal records check must be conducted.

(e) Establishing the process for appealing a fitness determination, except as otherwise provided by law.

(3) The Oregon Department of Administrative Services shall consider the additional cost of obtaining a nationwide fingerprint-based criminal records check when adopting rules under subsection (2)(d) of this section.

(4) Categories adopted under subsection (2)(a) of this section shall separate individuals into categories comprising:

(a) Individuals who have direct access to or who provide services for children;

(b) Individuals who have direct access to or who provide services for the elderly;

(c) Individuals who have direct access to or who provide services for persons with disabilities;

(d) Individuals who have direct access to or who provide services for persons with a mental illness;

(e) Individuals who have direct access to or who provide services for the general public;

(f) Individuals licensed, registered, certified or otherwise authorized to practice a profession or trade in this state and individuals applying for licensure, registration, certification or authorization to practice a profession or trade in this state; and

(g) Any other population of individuals specified by the Oregon Department of Administrative Services by rule.

(5) An authorized agency, qualified entity or district, or an employee of an authorized agency, qualified entity or district who is acting within the course and scope of the employee’s employment, is immune from any civil liability that might otherwise be incurred or imposed for making a fitness determination in accordance with this section and ORS 181A.190, 181A.195, 181A.200 and 267.237.

[Formerly 181.547]

Note: 181A.215 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.220 - Confidentiality of some records.

(a) As ordered by a court;

(b) As provided in rules adopted by the Department of State Police under ORS chapter 183 to govern access to and use of computerized criminal offender information including access by an individual for review or challenge of the individual’s own records;

(c) As provided in ORS 181A.230 and 181A.245;

(d) As provided in ORS 181A.180; or

(e) As provided in ORS 418.747 (5).

(2) The records of the department of crime reports to the department and of arrests made by the department, however, shall not be confidential and shall be available in the same manner as the records of arrest and reports of crimes of other law enforcement agencies under ORS 192.501 (3).

[Formerly 181.548]



Section 181A.225 - Reporting of crime statistics.

(a) As directed by the department, for purposes of the Uniform Crime Reporting System of the Federal Bureau of Investigation.

(b) As otherwise directed by the Governor concerning general criminal categories of criminal activities but not individual criminal records.

(c) Motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental disability, age, economic or social status or citizenship of the victim.

(d) And other incidents arising out of domestic disturbances under ORS 133.055 (2) and 133.310 (3).

(2) The department shall prepare:

(a) Quarterly and annual reports for the use of agencies reporting under subsection (1) of this section, and others having an interest therein;

(b) An annual public report of the statistics on the incidence of crime motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental disability, age, economic or social status or citizenship of the victim;

(c) Quarterly and annual reports of the statistics on the incidence of crimes and incidents of domestic disturbances; and

(d) Special reports as directed by the Governor.

[Formerly 181.550]



Section 181A.230 - Establishment of procedures for access to criminal record information; rules.

(1) To provide access to criminal offender information by criminal justice agencies and by other state and local agencies.

(2)(a) To permit a person or agency not included in subsection (1) of this section to inquire as to whether the department has compiled criminal offender information on an individual.

(b) To provide that any person making an inquiry under paragraph (a) of this subsection furnish the department with such information known to the inquirer as will assist the department in identifying and notifying the individual about whom the information is sought. If the information is sought by an employer for employment purposes, the employer first shall have advised the employee or prospective employee that such information might be sought and shall state upon making the request that the individual has been so advised and the manner in which the individual was so advised.

(3) To provide each individual about whom criminal offender information has been compiled the right to inspect and challenge that criminal offender information.

(4) Providing for purging or updating of inaccurate or incomplete information.

[Formerly 181.555]



Section 181A.235 - Fee waiver.

(a) The request is made by an organization; and

(b) The individual about whom the criminal offender information is sought is a volunteer, or prospective volunteer, of the organization.

(2) In addition to waiving any fee otherwise charged by the department, the department may not charge the individual or organization the fee charged by the Federal Bureau of Investigation for conducting nationwide criminal records checks.

(3) As used in this section:

(a) "Dependent person" means a person who, because of physical or mental disability, or medical disability due to alcohol or drug dependence, needs mentoring or tutoring programs.

(b) "Elderly person" means a person 65 years of age or older.

(c) "Mentoring program" means a program that provides a committed, sustained, one-to-one relationship between a volunteer and a youth, dependent person or elderly person that allows the youth, dependent person or elderly person to achieve that person’s greatest potential. A sustained relationship typically lasts nine months or longer.

(d) "Organization" means a qualified entity that:

(A) Is exempt from taxation under section 501(c) of the Internal Revenue Code, as amended and in effect on January 1, 2002; and

(B) Provides mentoring programs or tutoring programs.

(e) "Qualified entity" has the meaning given that term in ORS 181A.190.

(f) "Tutoring program" means a program that provides a committed, sustained, one-to-one relationship between a volunteer and a youth, dependent person or elderly person based upon a specified activity that increases specific skills of the youth, dependent person or elderly person. A sustained relationship typically lasts nine months or longer.

(g) "Youth" means a person who has not attained 18 years of age.

[Formerly 181.556]

Note: 181A.235 was added to and made a part of 181A.010 to 181A.350 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.240 - Procedure when information requested by designated agency; exception for investigation of child abuse or neglect.

(a) Gave prior written consent for the agency to make a criminal offender record check through the department; or

(b) Has received written notice from the agency that a criminal offender record check may be made through the department. Notice shall be provided prior to the time the request is made and shall include:

(A) A statement that the individual may challenge the accuracy of criminal offender information and notice of the manner in which the individual may be informed of the procedures adopted under ORS 181A.230 (3) for challenging inaccurate criminal offender information; and

(B) A statement that Title VII of the Civil Rights Act of 1964 may apply to some individuals affected by this subsection, notice of the manner in which the individual may become informed of rights, if any, under Title VII of the Civil Rights Act of 1964, and notice that discrimination by an employer on the basis of arrest records alone may violate federal civil rights law and that the individual may obtain further information by contacting the Bureau of Labor and Industries.

(2)(a) Notwithstanding subsection (1) of this section, the Department of Human Services may obtain criminal offender information from the Department of State Police about an individual without first obtaining the individual’s written consent or giving written notice to the individual when:

(A) The criminal offender record check is requested for the purpose of investigating a report of child abuse or neglect; and

(B) The individual is either an alleged perpetrator of the reported child abuse or neglect or is an individual who resides in or frequents the alleged victim’s residence.

(b) If criminal offender information is obtained under this subsection without the individual’s written consent or written notice to the individual, the Department of Human Services shall provide written notice to the individual as provided in subsection (3) of this section after the department obtains the criminal offender information.

(3)(a) Notwithstanding subsection (1) of this section, written notice as described in paragraph (b) of this subsection must be provided to an individual:

(A) In the circumstances described in subsection (2) of this section, whether the notice is provided before or after the criminal offender information about the individual is obtained.

(B) Before the criminal offender information about the individual is obtained, if the information is obtained after an investigation described in subsection (2) of this section is concluded.

(b) The written notice required under this subsection that a criminal offender record check will be or has been made must include a statement that the individual may challenge the accuracy of criminal offender information and notice of the manner in which the individual may be informed of the procedures adopted under ORS 181A.230 (3) for challenging inaccurate criminal offender information.

[Formerly 181.557]



Section 181A.245 - Procedure when information requested by other than criminal justice agency.

(a) The department shall send prompt written notice of the request to the individual about whom the request has been made. The department shall address the notice to the individual’s last address known to the department and to the individual’s address, if any, supplied by the person making the request. However, the department has no obligation to insure that the addresses are current. The notice shall state that the department has received a request for information concerning the individual and shall identify the person or agency making the request. Notice to the individual about whom the request is made shall include:

(A) A copy of all information to be supplied to the person or agency making the request;

(B) Notice to the individual of the manner in which the individual may become informed of the procedures adopted under ORS 181A.230 (3) for challenging inaccurate criminal offender information; and

(C) Notice to the individual of the manner in which the individual may become informed of rights, if any, under Title VII of the Civil Rights Act of 1964, and notice that discrimination by an employer on the basis of arrest records alone may violate federal civil rights law and that the individual may obtain further information by contacting the Bureau of Labor and Industries.

(b) Fourteen days after sending notice to the individual about whom the request is made, the department shall deliver to the person or agency making the request the following information if held regarding any convictions and any arrests less than one year old on which the records show no acquittal or dismissal:

(A) Date of arrest.

(B) Offense for which arrest was made.

(C) Arresting agency.

(D) Court of origin.

(E) Disposition, including sentence imposed, date of parole if any and parole revocations if any.

(c) The department shall deliver only the data authorized under paragraph (b) of this subsection.

(d) The department shall inform the person or agency requesting the criminal offender information that the department’s response is being furnished only on the basis of similarity of names and description and that identification is not confirmed by fingerprints.

(2) If the department holds no criminal offender information on an individual, or the department’s compiled criminal offender information on the individual consists only of nonconviction data, the department shall respond to a request under this section that the individual has no criminal record and shall release no further information.

(3) The department shall keep a record of all persons and agencies making inquiries under ORS 181A.230 (2) and shall keep a record of the names of the individuals about whom such persons or agencies are inquiring, regardless of whether the department has compiled any criminal offender information on the individuals. These records shall be public records and shall be available for inspection under ORS 192.410 to 192.505.

(4) Nothing in ORS 181A.140, 181A.220 or 181A.230 or this section is intended to prevent the department from charging a reasonable fee, pursuant to ORS 192.440, for responding to a criminal offender information inquiry or for making information available under ORS 181A.230 or this section.

[Formerly 181.560]



Section 181A.250 - Specific information not to be collected or maintained.

[Formerly 181.575]

Note: 181A.250 was made a part of 181A.160 to 181A.250 by legislative action but was not added to 181A.010 to 181A.350. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.255 - Report of suspected criminal homicide; form and time of report; compilation; comparison.

(2) Any criminal justice agency within the State of Oregon having primary responsibility for investigation of the case shall provide information relating to any suspected criminal homicide to the Superintendent of State Police within 25 days after its discovery. The criminal justice agency shall submit the information on a form which shall be developed and provided by the Department of State Police. The form shall contain only information necessary to aid law enforcement personnel in comparing homicides and suspected homicides and discovering those exhibiting similar characteristics. The Department of State Police shall enter information submitted by an investigating agency into a file controlled by the Department of State Police and shall compare such information to information on other homicides or suspected homicides, for the purpose of discovering similarities in criminal methods and suspect descriptions. The Department of State Police shall advise the concerned investigating agencies if the Department of State Police finds homicides exhibiting similar criminal methods or suspect descriptions.

(3) When an investigating criminal justice agency terminates active investigation of a suspected criminal homicide due to an arrest having been made in the case, death of the primary suspect, or whatever other reason, the investigating agency shall so notify the Department of State Police within 30 days following such termination. Notification shall include the reason for terminating active investigation.

[Formerly 181.580]

Note: 181A.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.265 - Criminal Justice Information Standards program; duties.

(a) Ensure that in developing new information systems, data can be retrieved to support evaluating criminal justice planning and programs, including, but not limited to, evaluating the ability of the programs to reduce future criminal conduct;

(b) Ensure that maximum effort is made for the safety of public safety officers;

(c) Establish methods and standards for data interchange and information access between criminal justice information systems, in compliance with information technology rules, policies and standards that the State Chief Information Officer adopts;

(d) Design and implement improved applications for exchange of agency information; and

(e) Implement the capability to exchange images between criminal justice agencies.

(2) The program shall develop a plan to accelerate data sharing and information integration among criminal justice agencies. The plan must include, but is not limited to including, priorities, timelines, development costs, resources needed, the projected ongoing cost of support, critical success factors and any known barriers to accomplishing the plan. The plan must align with and support the Enterprise Information Resources Management Strategy described in ORS 291.039. Representatives of criminal justice agencies and public safety agencies, including but not limited to local law enforcement agencies, courts of criminal jurisdiction, district attorneys, city attorneys with criminal prosecutive functions, public defender organizations established under ORS chapter 151, community corrections directors, jail managers and county juvenile departments, shall be invited to participate in the planning process. The program shall present the plan to the State Chief Information Officer no later than May 30 of each even-numbered year for development of the Governor’s budget report. The program shall submit the plan to the Joint Legislative Committee on Information Management and Technology no later than December 31 of each even-numbered year.

(3) Notwithstanding the meaning given "criminal justice agency" in ORS 181A.010, as used in this section and ORS 181A.270, "criminal justice agency" includes, but is not limited to:

(a) The Judicial Department;

(b) The Attorney General;

(c) The Department of Corrections;

(d) The Department of State Police;

(e) Any other state agency with law enforcement authority designated by order of the Governor;

(f) The Department of Transportation;

(g) The State Board of Parole and Post-Prison Supervision;

(h) The Department of Public Safety Standards and Training;

(i) The State Department of Fish and Wildlife;

(j) The Oregon Liquor Control Commission;

(k) The Oregon Youth Authority;

(L) The Youth Development Division; and

(m) A university that has established a police department under ORS 352.121 or 353.125.

[Formerly 181.715]



Section 181A.270 - Duties of state criminal justice agencies.

(a) Data access, availability and information sharing among criminal justice agencies; and

(b) The plan developed under ORS 181A.265.

(2) Information resource management plans must be based on industry standards for open systems to the greatest extent possible.

(3) A state criminal justice agency shall submit a copy of its information resource management plan to the Criminal Justice Information Standards Advisory Board.

[Formerly 181.720]



Section 181A.275 - Criminal Justice Information Standards Advisory Board; members; expenses.

(a) The State Court Administrator or the administrator’s designee;

(b) The Director of the Department of Corrections or the director’s designee;

(c) The Superintendent of State Police or the superintendent’s designee;

(d) The executive director of the Oregon Criminal Justice Commission or the executive director’s designee;

(e) The Director of Transportation or the director’s designee;

(f) The chairperson of the State Board of Parole and Post-Prison Supervision or the chairperson’s designee;

(g) The Director of the Department of Public Safety Standards and Training or the director’s designee;

(h) A chief of police designated by the Oregon Association Chiefs of Police;

(i) A sheriff designated by the Oregon State Sheriffs’ Association;

(j) A jail manager designated by the Oregon Sheriff’s Jail Command Council;

(k) A county juvenile department director designated by the Oregon Juvenile Department Directors’ Association;

(L) A community corrections agency director designated by the Oregon Association of Community Corrections Directors;

(m) A district attorney designated by the Oregon District Attorneys Association;

(n) The State Chief Information Officer or the State Chief Information Officer’s designee;

(o) The Director of the Oregon Youth Authority or the director’s designee;

(p) The State Fish and Wildlife Director or the director’s designee;

(q) The administrator of the Oregon Liquor Control Commission or the administrator’s designee; and

(r) The Youth Development Director or the director’s designee.

(2) The board shall meet at such times and places as the board deems necessary.

(3) The members of the board are not entitled to compensation but are entitled to expenses as provided in ORS 292.495.

[Formerly 181.725]



Section 181A.280 - Law Enforcement Data System established; duties; rules.

(2) The Law Enforcement Data System shall:

(a) Install and maintain a criminal justice telecommunication and information system for storage and retrieval of criminal justice information submitted by criminal justice agencies for the State of Oregon;

(b) Function as the control point for access to similar programs operated by other states and the federal government;

(c) Undertake other projects as are necessary or appropriate for the speedy collection and dissemination of information relating to crime and criminals; and

(d) Provide service as available to all qualified criminal justice agencies and designated agencies.

(3) The department may adopt rules establishing procedures for the submission, access and dissemination of information by the Law Enforcement Data System.

[Formerly 181.730]



Section 181A.285 - Medical health database.

(b) The department shall provide each community mental health program director and each community developmental disabilities program director with the ability to input and remove data from the medical health database.

(c) The medical health database may not be accessible to any person who is not employed by a community mental health program, community developmental disabilities program or a law enforcement agency as defined in ORS 181A.010.

(2) Not later than seven days after receiving a completed enrollment form described in subsection (6)(a) of this section, a director shall enter an individual’s information into the medical health database if the director:

(a) Has verified that the individual has a qualifying illness or condition; and

(b) Has obtained the express written consent of:

(A) The individual;

(B) A person authorized to make medical decisions for the individual, if the individual is subject to a guardianship, advanced directive for health care, declaration for mental health treatment or power of attorney that authorizes the person to make medical decisions for the individual; or

(C) A parent of the individual, if the individual is under 14 years of age.

(3) To be valid, the express written consent described in subsection (2)(b) of this section must be witnessed by at least two adults as follows:

(a) Each witness shall witness either the signing of the instrument by the individual or the person described in subsection (2)(b)(B) or (C) of this section, or the individual’s or person’s acknowledgment of the signature of the individual or person.

(b) At least one witness shall be a person who is not:

(A) A relative of the individual by blood, marriage or adoption; or

(B) An owner, operator or employee of a health care facility in which the individual is a patient or resident.

(c) The individual’s primary care physician or mental health service provider, or any relative of the physician or provider, may not be a witness.

(4) A director shall destroy the completed enrollment form and remove an individual’s information from the medical health database:

(a) If the director receives a completed revocation of consent form described in subsection (6)(b) of this section, signed by the individual or a person described in subsection (2)(b)(B) or (C) of this section;

(b) If the individual or a person described in subsection (2)(b)(B) of this section provides the director with a court order or other document demonstrating that the person no longer has the authority to make medical decisions for the individual;

(c) When an individual for whom consent was obtained under subsection (2)(b)(C) of this section becomes 14 years of age; or

(d) Three years from the date on which the individual’s information was entered into the database.

(5) Not less than 90 days prior to removing an individual from the medical health database under subsection (4)(c) or (d) of this section, a director shall provide notice of the impending removal to the individual and the person described in subsection (2)(b)(B) or (C) of this section.

(6) The Oregon Health Authority shall develop:

(a) An enrollment form that allows for the collection of information to be entered into the medical health database, and that clearly states that consent by the individual or a person described in subsection (2)(b)(B) or (C) of this section is voluntary, revocable and is not a precondition for receiving medical care or mental health treatment or for discharge from a facility or program.

(b) A revocation of consent form that allows an individual or a person described in subsection (2)(b)(B) or (C) of this section to revoke the consent to include the individual’s information in the medical health database.

(7) The medical health database must contain the following information:

(a) The individual’s name, date of birth, last known address and physical description;

(b) Any pertinent information related to the individual’s illness or condition, including related symptoms, that may assist law enforcement agencies in carrying out the purposes of this section;

(c) The date on which the information was first entered into the medical health database and the date of any subsequent updates; and

(d) Contact information for at least two of the following persons:

(A) The individual’s primary care physician;

(B) The individual’s case manager in the community mental health program or the community developmental disabilities program;

(C) A probation officer;

(D) A family member; or

(E) Any other person willing to serve as an emergency contact person for the individual.

(8) Each director shall provide the local public safety coordinating council described in ORS 423.560 with an annual report on the use of the medical health database. The report may not include personally identifiable information that is contained in the medical health database.

(9) As used in this section:

(a) "Community mental health program director" and "community developmental disabilities program director" include a designee of the director.

(b) "Dementia" means the progressive deterioration of intellectual functioning and other cognitive skills, including but not limited to aphasia, apraxia, memory, agnosia and executive functioning, that leads to a significant impairment in social or occupational function and that represents a significant decline from a previous level of functioning.

(c) "Developmental disability" has the meaning given that term in ORS 40.460 (18a)(d).

(d) "Qualifying illness or condition" means:

(A) Dementia;

(B) A developmental disability;

(C) An Axis I diagnosis that is described in the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association; or

(D) A physical or behavioral disorder that causes disorientation or otherwise may impede an individual’s ability to interact effectively with a law enforcement officer.

[Formerly 181.735]

Note: 181A.285 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.290 - Certain information required from agencies; rules.

(a) Have been committed by a court to the Oregon Health Authority under ORS 426.130, based on a finding that the person is dangerous to self or others;

(b) Are subject to a court order under ORS 426.130 or 426.133 prohibiting the person from purchasing or possessing a firearm;

(c) Have been committed by a court to the Department of Human Services under ORS 427.290, based on a finding that the person is dangerous to self or others;

(d) Have been found by a court to lack fitness to proceed under ORS 161.370;

(e) Have been found guilty except for insanity of a crime under ORS 161.295 to 161.370;

(f) Have been found responsible except for insanity for an act under ORS 419C.411;

(g) Have been placed under the jurisdiction of the Psychiatric Security Review Board or the Oregon Health Authority under ORS 161.315 to 161.351; or

(h) Have been committed to a state hospital or facility under ORS 161.315 to 161.351 or 419C.529 to 419C.544.

(2) Upon receipt of the information described in this section, the Department of State Police shall access and maintain the information and transmit the information to the federal government as required under federal law.

(3) The Department of Human Services, the Oregon Health Authority, the Psychiatric Security Review Board and the Judicial Department shall enter into agreements with the Department of State Police describing the access to information provided under this section.

(4) The Department of State Police shall adopt rules:

(a) After consulting with the Department of Human Services, the Oregon Health Authority, the Psychiatric Security Review Board and the Judicial Department, describing the type of information provided to the Department of State Police under this section; and

(b) Describing the method and manner of maintaining the information described in this section and transmitting the information to the federal government.

(5) As used in this section, "minimum information necessary" means data elements or nominal information that is necessary or required under federal law to accurately identify a person described in this section and includes the person’s name, date of birth, gender and reference information that identifies the originating agency or court and enables the originating agency or court to locate an underlying record or file of a person described in this section. "Minimum information necessary" does not include any medical, psychiatric or psychological information, case histories or files of a person described in this section or any record or file of an originating agency or court.

[Formerly 181.740]

Note: 181A.290 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.300 - Establishment and maintenance of missing persons clearinghouse.

(2) The information shall include technical and logistical assistance, pictures, bulletins, training sessions, reports and biographical materials that assist local efforts to locate missing children and adults.

(3) The Oregon State Police shall maintain a regularly updated computerized link with national and other statewide missing person reporting systems or clearinghouses.

[Formerly 181.505]



Section 181A.305 - Duties of administrator of clearinghouse.

(1) Provide information and training to local law enforcement agencies and child welfare agencies and to other state agencies having child welfare duties.

(2) Appoint an advisory committee consisting of persons with interest and training related to missing children and adults to advise the administrator on operation of the clearinghouse and to serve without compensation or expense reimbursement.

(3) Seek public and private grants and gifts for purposes of the clearinghouse and the duties required by this section.

(4) Maintain a 24-hour hotline to receive and provide information on missing children and adults.

[Formerly 181.506]



Section 181A.310 - When notification of missing children clearinghouse required.

[2015 c.134 §1]



Section 181A.315 - Amber Plan; rules.

(2) The Department of State Police shall adopt rules establishing the criteria to be applied in determining whether to issue an alert under the Amber Plan.

(3) A broadcaster participating in an Amber Plan implemented under this section is immune from civil liability for any act or omission of the broadcaster in the course and scope of that participation. The immunity provided under this subsection:

(a) Applies regardless of the method of transmission used by the broadcaster.

(b) Does not apply to intentional misconduct or to conduct that was grossly negligent.

[Formerly 181.035]

Note: 181A.315 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.320 - Written policies relating to missing vulnerable adults required.

(a) An impaired mental condition, such as dementia;

(b) An intellectual or developmental disability; or

(c) A brain injury.

(2) The Department of State Police and each sheriff’s office and municipal police department shall adopt written policies relating to missing vulnerable adults that conform to the requirements of this section.

(3)(a) Written policies adopted pursuant to this section shall specify the procedures for investigating reports of missing vulnerable adults in order to ensure that such cases are investigated as soon as possible, utilizing all available resources.

(b) In adopting written policies under this section, Oregon law enforcement agencies may consider standards set by the Oregon Accreditation Alliance and adopt policies consistent with Oregon Accreditation Alliance standards.

(4) Policies adopted under this section may include the following:

(a) Requirements for accepting reports of missing vulnerable adults;

(b) Procedures for alerting local media and using other information outlets to disseminate information when a vulnerable adult is reported missing;

(c) Procedures for coordinating with other agencies and organizations in order to locate a missing vulnerable adult quickly; and

(d) Standards and minimum requirements for training law enforcement personnel to interact appropriately and effectively with individuals with cognitive impairment, including, but not limited to, dementia, intellectual and developmental disabilities and brain injuries. [2014 c.24 §2]

Note: 181A.320 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 1 and 4, chapter 24, Oregon Laws 2014, provide:

Sec. 1. The Legislative Assembly finds that:

(1) The number of people in Oregon with Alzheimer’s disease and related dementia is growing. Alzheimer’s is a devastating disease that slowly destroys memory and thinking skills and, eventually, even the ability to carry out the simplest tasks of daily living.

(2) Sixty percent of people with Alzheimer’s will wander from their homes. Sixty percent of people with Alzheimer’s who wander, if not found within 24 hours, die as a consequence of wandering. Eighty percent die if not found within 72 hours.

(3) Other adults in Oregon, including those with intellectual or developmental disabilities or other conditions, are vulnerable if they go missing as well.

(4) Many police departments and sheriff’s offices are well trained to respond to reports of missing vulnerable adults. This legislation provides for all law enforcement in Oregon to be fully prepared to assist in protecting the safety of some of our most vulnerable citizens, while providing each police department or sheriff’s office with the flexibility to determine what works best in the local jurisdiction. [2014 c.24 §1]

Sec. 4. Section 1 of this 2014 Act is repealed on January 2, 2019.

[2014 c.24 §4]



Section 181A.330 - State Police Tobacco Law Enforcement Fund.

[Formerly 181.428]

Note: 181A.330 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.335 - Department to administer program to enforce laws discouraging use of tobacco products by minors; rules.

(2) The Oregon Health Authority may apply for and accept moneys from the United States Government or other public or private sources for utilization of those moneys by the Department of State Police in accordance with any federal restrictions or other funding source restrictions to carry out the duties, functions and powers of the department under this section. Moneys received as provided under this subsection shall be deposited into the State Treasury to the credit of the State Police Tobacco Law Enforcement Fund. Moneys that are subject to funding source conditions or restrictions shall be placed in separate subaccounts of the fund and accounted for separately from other fund moneys.

(3) The department shall establish and administer a program employing retired state police officers who are active reserve officers for the purpose of enforcing laws designed to discourage the use of tobacco products by persons under 18 years of age. The department shall periodically consult with the authority to maximize program qualification for federal funds to enforce laws designed to discourage the use of tobacco products by persons under 18 years of age, including but not limited to grants under P.L. 102-321, section 1926 (42 U.S.C. 300x-26). Service by a retired state police member under this section is subject to ORS 238.082. The department may not use the services of a retired state police officer under this section to displace an active state police member from the enforcement of laws concerning tobacco products.

(4) The department shall adopt rules for carrying out subsection (3) of this section.

[Formerly 181.430]

Note: 181A.335 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.340 - Commissioning of humane special agents; rules.

(a) The employee is certified, or is eligible for certification, as a police officer under the provisions of ORS 181A.355 to 181A.670;

(b) The superintendent determines that the employee is fit and qualified to perform the duties of a humane special agent;

(c) The humane investigation agency agrees in writing to save harmless and indemnify the State of Oregon and its officers, employees and agents from and against any tort claim or demand, whether groundless or otherwise, arising out of an alleged act or omission of the employee or the humane investigation agency, that relates to or results from the authority granted by the commission; and

(d) The humane investigation agency furnishes to the superintendent a copy of an insurance policy, purchased and maintained by the humane investigation agency, that the superintendent determines is sufficient to satisfy any tort claim or demand described in paragraph (c) of this subsection.

(2) Before granting a commission under this section, the superintendent may require the employee to take and subscribe to an oath of office to support the Constitution and laws of the United States and of the State of Oregon, and to honestly and faithfully perform the duties of a humane special agent.

(3) The superintendent shall suspend or revoke a commission granted under this section if the superintendent determines that:

(a) The certification of the employee as a police officer has lapsed or been revoked pursuant to ORS 181A.630, 181A.640 and 181A.650 (1), and has not been reissued under ORS 181A.650 (2);

(b) The employee has been separated from employment with the humane investigation agency; or

(c) The employee has abused the commission.

(4) Except as otherwise provided in subsection (3) of this section, an employee of a humane investigation agency commissioned under this section holds the commission at the pleasure of the superintendent. The superintendent may suspend or revoke a commission granted under this section at any time for good cause, as determined by the superintendent. If the superintendent revokes a commission granted under this section, the employee of the humane investigation agency is entitled only to an informal opportunity to be heard by the superintendent, for the purposes of explaining any factual circumstances related to the revocation and attempting to persuade the superintendent to reverse the decision to revoke the commission.

(5) Humane special agents commissioned under this section serve at the expense of the humane investigation agency employing the agent.

(6) The superintendent may adopt rules to carry out the provisions of this section. The rules may include a description of the circumstances in which a humane special agent is prohibited from carrying a firearm while engaged in the enforcement of animal welfare laws.

(7) As used in this section:

(a) "Animal welfare laws" means:

(A) ORS 167.310 to 167.390 and 167.426 to 167.439; and

(B) ORS 164.043, 164.045, 164.055, 164.057, 164.075, 164.345, 164.354 and 164.365, if the subject of the crime is an animal.

(b) "Humane investigation agency" means a private, nonprofit animal care agency that has maintained an animal welfare investigation department for at least five years and has had officers employed as special agents under ORS 131.805.

[Formerly 181.433]

Note: 181A.340 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.345 - Humane special agents to enforce animal welfare laws under direction of law enforcement agency; notice required of allegation of abuse of commission.

(2) If a law enforcement agency or a humane investigation agency learns of an allegation that a humane special agent has abused the agent’s commission, or otherwise has reasonable cause to believe that the commission of a humane special agent is subject to suspension or revocation under ORS 181A.340 (3), the agency shall promptly notify the Superintendent of State Police.

(3) As used in this section:

(a) "Animal welfare laws" and "humane investigation agency" have the meanings given those terms in ORS 181A.340.

(b) "Humane special agent" means a person who is commissioned under ORS 181A.340 and is engaged in the enforcement of animal welfare laws.

(c) "Law enforcement agency" includes the Department of State Police, a county sheriff’s office, a district attorney’s office and a municipal police department.

[Formerly 181.435]

Note: 181A.345 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.350 - Eligibility of towing business to be placed on department list; rules.

[Formerly 181.440]



Section 181A.355 - Definitions for ORS 181A.355 to 181A.670.

(1) "Abuse" has the meaning given that term in ORS 107.705.

(2) "Board" means the Board on Public Safety Standards and Training appointed pursuant to ORS 181A.360.

(3) "Certified reserve officer" means a reserve officer who has been designated by a local law enforcement unit, has received training necessary for certification and has met the minimum standards and training requirements established under ORS 181A.410.

(4) "Commissioned" means being authorized to perform various acts or duties of a police officer, certified reserve officer or reserve officer and acting under the supervision and responsibility of a county sheriff or as otherwise provided by law.

(5) "Corrections officer" means an officer or member employed full-time by a law enforcement unit who:

(a) Is charged with and primarily performs the duty of custody, control or supervision of individuals convicted of or arrested for a criminal offense and confined in a place of incarceration or detention other than a place used exclusively for incarceration or detention of juveniles; or

(b) Has been certified as a corrections officer described in paragraph (a) of this subsection and has supervisory or management authority for corrections officers described in paragraph (a) of this subsection.

(6) "Department" means the Department of Public Safety Standards and Training.

(7) "Director" means the Director of the Department of Public Safety Standards and Training.

(8) "Domestic violence" means abuse between family or household members.

(9) "Emergency medical dispatcher" means a person who has responsibility to process requests for medical assistance from the public or to dispatch medical care providers.

(10) "Family or household members" has the meaning given that term in ORS 107.705.

(11) "Fire service professional" means a paid or volunteer firefighter, an officer or a member of a public or private fire protection agency that is engaged primarily in fire investigation, fire prevention, fire safety, fire control or fire suppression or providing emergency medical services, light and heavy rescue services, search and rescue services or hazardous materials incident response. "Fire service professional" does not mean forest fire protection agency personnel.

(12) "Law enforcement unit" means:

(a) A police force or organization of the state, a city, university that has established a police department under ORS 352.121 or 353.125, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, tribal government as defined in ORS 181A.680 that employs authorized tribal police officers as defined in ORS 181A.680, the Criminal Justice Division of the Department of Justice, the Department of Corrections, the Oregon State Lottery Commission, the Security and Emergency Preparedness Office of the Judicial Department or common carrier railroad the primary duty of which, as prescribed by law, ordinance or directive, is one or more of the following:

(A) Detecting crime and enforcing the criminal laws of this state or laws or ordinances relating to airport security;

(B) The custody, control or supervision of individuals convicted of or arrested for a criminal offense and confined to a place of incarceration or detention other than a place used exclusively for incarceration or detention of juveniles; or

(C) The control, supervision and reformation of adult offenders placed on parole or sentenced to probation and investigation of adult offenders on parole or probation or being considered for parole or probation;

(b) A police force or organization of a private entity with a population of more than 1,000 residents in an unincorporated area the employees of which are commissioned by a county sheriff;

(c) A district attorney’s office;

(d) The Oregon Liquor Control Commission with regard to regulatory specialists; or

(e) A humane investigation agency as defined in ORS 181A.340.

(13) "Parole and probation officer" means:

(a) An officer who is employed full-time by the Department of Corrections, a county or a court and who is charged with and performs the duty of:

(A) Community protection by controlling, investigating, supervising and providing or making referrals to reformative services for adult parolees or probationers or offenders on post-prison supervision; or

(B) Investigating adult offenders on parole or probation or being considered for parole or probation; or

(b) An officer who:

(A) Is certified and has been employed as a full-time parole and probation officer for more than one year;

(B) Is employed part-time by the Department of Corrections, a county or a court; and

(C) Is charged with and performs the duty of:

(i) Community protection by controlling, investigating, supervising and providing or making referrals to reformative services for adult parolees or probationers or offenders on post-prison supervision; or

(ii) Investigating adult offenders on parole or probation or being considered for parole or probation.

(14) "Police officer" means:

(a) An officer, member or employee of a law enforcement unit employed full-time as a peace officer who is:

(A) Commissioned by a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, tribal government as defined in ORS 181A.680, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission, a university that has established a police department under ORS 352.121 or 353.125, the Governor or the Department of State Police; and

(B) Responsible for enforcing the criminal laws of this state or laws or ordinances relating to airport security;

(b) An investigator of a district attorney’s office if the investigator is or has been certified as a peace officer in this or another state;

(c) A humane special agent commissioned under ORS 181A.340;

(d) A judicial marshal appointed under ORS 1.177 who is trained pursuant to ORS 181A.540; or

(e) An authorized tribal police officer as defined in ORS 181A.680.

(15) "Public or private safety agency" means a unit of state or local government, a special purpose district or a private firm that provides, or has authority to provide, fire fighting, police, ambulance or emergency medical services.

(16) "Public safety personnel" and "public safety officer" include corrections officers, youth correction officers, emergency medical dispatchers, parole and probation officers, police officers, certified reserve officers, reserve officers, telecommunicators, regulatory specialists and fire service professionals.

(17) "Regulatory specialist" has the meaning given that term in ORS 471.001.

(18) "Reserve officer" means an officer or member of a law enforcement unit who is:

(a) A volunteer or employed less than full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, tribal government as defined in ORS 181A.680, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission, a university that has established a police department under ORS 352.121 or 353.125, the Governor or the Department of State Police;

(b) Armed with a firearm; and

(c) Responsible for enforcing the criminal laws and traffic laws of this state or laws or ordinances relating to airport security.

(19) "Telecommunicator" means a person employed as an emergency communications worker as defined in ORS 243.736 or a public safety dispatcher whose primary duties are receiving, processing and transmitting public safety information received through the emergency communications system as defined in ORS 403.105.

(20) "Youth correction officer" means an employee of the Oregon Youth Authority who is charged with and primarily performs the duty of custody, control or supervision of youth offenders confined in a youth correction facility.

[Formerly 181.610]



Section 181A.360 - Board on Public Safety Standards and Training; term limit; confirmation.

(a) Two members who are chiefs of police recommended to the Governor by the Oregon Association Chiefs of Police;

(b) One member who is a sheriff recommended to the Governor by the Oregon State Sheriffs’ Association;

(c) One member who is a fire chief recommended to the Governor by the Oregon Fire Chiefs Association;

(d) One member who is a representative of the fire service recommended to the Governor by the Oregon Fire District Directors Association;

(e) One member who is a member of the Oregon State Fire Fighters Council recommended to the Governor by the executive body of the council;

(f) One member who is a representative of corrections personnel recommended to the Governor by the Oregon State Sheriffs’ Association;

(g) One member who is a representative of the fire service recommended to the Governor by the Oregon Volunteer Firefighters Association;

(h) One member who is a representative of public safety telecommunicators;

(i) One member who is a district attorney recommended to the Governor by the Oregon District Attorneys Association;

(j) One member who is the Superintendent of State Police;

(k) One member who is the Chief of the Portland Police Bureau;

(L) One member who is the State Fire Marshal;

(m) One member who is the Chief of the Portland Fire Bureau;

(n) One member who is the Director of the Department of Corrections;

(o) One nonvoting member who is the Special Agent in Charge of the Federal Bureau of Investigation for Oregon;

(p) One member who is an administrator of a municipality recommended to the Governor by the executive body of the League of Oregon Cities;

(q) Two members who are nonmanagement representatives of law enforcement;

(r) One member who is a public member. A person appointed as a public member under this section:

(A) May have no personal interest or occupational responsibilities in the area of responsibility given to the board; and

(B) Must represent the interests of the public in general;

(s) Two members recommended by and representing the private security industry;

(t) One member who is a representative of the collective bargaining unit that represents the largest number of individual workers in the Department of Corrections; and

(u) One member who is a nonmanagement parole and probation officer employed by a community corrections program.

(2) The term of office of a member is three years, and no member may be removed from office except for cause. Before the expiration of the term of a member, the Governor shall appoint the member’s successor to assume the member’s duties on July 1 next following. In case of a vacancy for any cause, the Governor shall make an appointment, effective immediately, for the unexpired term.

(3) Except for members who serve by virtue of office, no member shall serve more than two terms. For purposes of this subsection, a person appointed to fill a vacancy consisting of an unexpired term of at least one and one-half years has served a full term.

(4) Appointments of members of the board by the Governor, except for those members who serve by virtue of office, are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

(5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

[Formerly 181.620]



Section 181A.365 - Organization of board; meetings; policy of state.

(2) The board may appoint from among its members such subcommittees as it deems necessary or useful.

(3) The board shall prescribe such terms, powers and duties for the chairperson, vice chairperson and any subcommittees of the board as are convenient for the performance of the functions of the board.

(4) The board shall meet at least once every three months at a place and time determined by the board. The board shall also meet at such other times and places as the chairperson shall specify.

(5) It shall be the policy of the state that:

(a) The board and Department of Public Safety Standards and Training exist to develop talented individuals into public safety providers who are:

(A) Culturally competent;

(B) Ethically, physically and emotionally fit; and

(C) Well trained, highly skilled and responsive to the needs of their communities.

(b) The board and department shall promote the safety, efficiency, effectiveness, self-sufficiency and competence of public safety agencies and professionals.

(c) The board and department shall support collaboration among public and private security, law enforcement, fire service, telecommunications and corrections organizations, the related organizations with whom they work and the interests of the communities they serve.

(d) The board and department shall consult with and inform each other fully on matters of public safety standards, training and certification.

(e) The board may adopt or approve all policies, standards and minimum requirements for public safety certifications and training.

(f) The department may administer operations and procedures and shall implement or apply the policies and standards of the board.

(g) The department is and remains a full department of the state.

(6) The department, in consultation with the board, shall evaluate the training delivery systems used in other states, including self-sponsored training, electronic remote learning methods and regional training employing colleges and other organizations. The evaluation shall seek economical and effective methods that may be adapted and used in Oregon and shall be used in the development of the department’s budget and facilities planning.

(7) A member of the board who serves by virtue of office may appoint a designee to represent the member at subcommittee and policy committee meetings. The designee may vote only at subcommittee and policy committee meetings.

[Formerly 181.630]



Section 181A.370 - Executive committee.

(2) If necessary, the executive committee shall reconcile inconsistencies in policies among the policy committees. The executive committee shall recommend agenda items for meetings of the board and indicate if a board vote is requested on particular agenda items. The executive committee shall meet as necessary to consider legislative concepts, budgets, grants and other matters that arise between regular board meetings.

(3) Except as otherwise provided in this subsection, only those members of the executive committee who are chairpersons of policy committees may vote. A majority of the executive committee constitutes a quorum to transact business. If the chairperson of the executive committee is not a chairperson of a policy committee, the chairperson may vote only in the case of a tie vote of the other members.

[Formerly 181.638]



Section 181A.375 - Policy committees; rules.

(a) Corrections Policy Committee;

(b) Fire Policy Committee;

(c) Police Policy Committee;

(d) Telecommunications Policy Committee; and

(e) Private Security Policy Committee.

(2) The members of each policy committee shall select a chairperson and vice chairperson for the policy committee. Only members of the policy committee who are also members of the board are eligible to serve as a chairperson or vice chairperson. The vice chairperson may act as chairperson in the absence of the chairperson.

(3) The Corrections Policy Committee consists of:

(a) All of the board members who represent the corrections discipline;

(b) The chief administrative officer of the training division of the Department of Corrections;

(c) A security manager from the Department of Corrections recommended by the Director of the Department of Corrections; and

(d) The following, who may not be current board members, appointed by the chairperson of the board:

(A) One person recommended by and representing the Oregon State Sheriffs’ Association;

(B) Two persons recommended by and representing the Oregon Sheriff’s Jail Command Council;

(C) One person recommended by and representing a statewide association of community corrections directors;

(D) One nonmanagement corrections officer employed by the Department of Corrections;

(E) One corrections officer who is a female, who is employed by the Department of Corrections at a women’s correctional facility and who is a member of a bargaining unit; and

(F) Two nonmanagement corrections officers.

(4) The Fire Policy Committee consists of:

(a) All of the board members who represent the fire service discipline; and

(b) The following, who may not be current board members, appointed by the chairperson of the board:

(A) One person recommended by and representing a statewide association of fire instructors;

(B) One person recommended by and representing a statewide association of fire marshals;

(C) One person recommended by and representing community college fire programs;

(D) One nonmanagement firefighter recommended by a statewide organization of firefighters; and

(E) One person representing the forest protection agencies and recommended by the State Forestry Department.

(5) The Police Policy Committee consists of:

(a) All of the board members who represent the law enforcement discipline; and

(b) The following, who may not be current board members, appointed by the chairperson of the board:

(A) One person recommended by and representing the Oregon Association Chiefs of Police;

(B) Two persons recommended by and representing the Oregon State Sheriffs’ Association;

(C) One command officer recommended by and representing the Oregon State Police; and

(D) Three nonmanagement law enforcement officers.

(6) The Telecommunications Policy Committee consists of:

(a) All of the board members who represent the telecommunications discipline; and

(b) The following, who may not be current board members, appointed by the chairperson of the board:

(A) Two persons recommended by and representing a statewide association of public safety communications officers;

(B) One person recommended by and representing the Oregon Association Chiefs of Police;

(C) One person recommended by and representing the Oregon State Police;

(D) Two persons representing telecommunicators;

(E) One person recommended by and representing the Oregon State Sheriffs’ Association;

(F) One person recommended by and representing the Oregon Fire Chiefs Association;

(G) One person recommended by and representing the Emergency Medical Services and Trauma Systems Program of the Oregon Health Authority; and

(H) One person representing emergency medical services providers and recommended by a statewide association dealing with fire medical issues.

(7) The Private Security Policy Committee consists of:

(a) All of the board members who represent the private security industry; and

(b) The following, who may not be current board members, appointed by the chairperson of the board:

(A) One person representing unarmed private security professionals;

(B) One person representing armed private security professionals;

(C) One person representing the health care industry;

(D) One person representing the manufacturing industry;

(E) One person representing the retail industry;

(F) One person representing the hospitality industry;

(G) One person representing private business or a governmental entity that utilizes private security services;

(H) One person representing persons who monitor alarm systems;

(I) Two persons who are investigators licensed under ORS 703.430, one of whom is recommended by the Oregon State Bar and one of whom is in private practice; and

(J) One person who represents the public at large and who is not related within the second degree by affinity or consanguinity to a person who is employed or doing business as a private security professional or executive manager, as defined in ORS 181A.840, or as an investigator, as defined in ORS 703.401.

(8) In making appointments to the policy committees under this section, the chairperson of the board shall seek to reflect the diversity of the state’s population. An appointment made by the chairperson of the board must be ratified by the board before the appointment is effective. The chairperson of the board may remove an appointed member for just cause. An appointment to a policy committee that is based on the member’s employment is automatically revoked if the member changes employment. The chairperson of the board shall fill a vacancy in the same manner as making an initial appointment. The term of an appointed member is two years. An appointed member may be appointed to a second term.

(9) A policy committee may meet at such times and places as determined by the policy committee in consultation with the Department of Public Safety Standards and Training. A majority of a policy committee constitutes a quorum to conduct business. A policy committee may create subcommittees if needed.

(10)(a) Each policy committee shall develop policies, requirements, standards and rules relating to its specific discipline. A policy committee shall submit its policies, requirements, standards and rules to the board for the board’s consideration. When a policy committee submits a policy, requirement, standard or rule to the board for the board’s consideration, the board shall:

(A) Approve the policy, requirement, standard or rule;

(B) Disapprove the policy, requirement, standard or rule; or

(C) Defer a decision and return the matter to the policy committee for revision or reconsideration.

(b) The board may defer a decision and return a matter submitted by a policy committee under paragraph (a) of this subsection only once. If a policy, requirement, standard or rule that was returned to a policy committee is resubmitted to the board, the board shall take all actions necessary to implement the policy, requirement, standard or rule unless the board disapproves the policy, requirement, standard or rule.

(c) Disapproval of a policy, requirement, standard or rule under paragraph (a) or (b) of this subsection requires a two-thirds vote by the members of the board.

(11) At any time after submitting a matter to the board, the chairperson of the policy committee may withdraw the matter from the board’s consideration.

[Formerly 181.637]



Section 181A.380 - Leave to perform duties of board or policy committee.

[Formerly 181.632]



Section 181A.385 - Appointment of director of department.

(b) The person appointed as director may be selected from candidates recommended to the Governor by the Board on Public Safety Standards and Training. The candidates shall be well qualified by training and experience to perform the functions of the office.

(c) An appointed director of the department shall receive such salary as is provided by law or, if not so provided, as is fixed by the Governor.

(2)(a) The director, with the approval of the Governor and after consulting the board for advice, shall organize and reorganize the department in the manner the director considers necessary to conduct the work of the department properly.

(b) With the approval of the Governor, the director may appoint a deputy director, who shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law and have full authority to act for the director, subject to the control of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

(3) The director, subject to applicable provisions of the State Personnel Relations Law, shall appoint all subordinate officers and employees of the department, prescribe their functions and fix their compensation.

(4) The director or the director’s designee shall serve as executive secretary to the board, but shall not be a member of the board.

(5) The board shall annually evaluate the director’s implementation of policies, standards and minimum requirements for public safety certifications and training, reporting to the Governor the results of the evaluation.

[Formerly 181.635]



Section 181A.390 - Training academy; title to real property.

[Formerly 181.636]



Section 181A.395 - Certain officers required to be at least 21 years of age.

[Formerly 181.645]



Section 181A.400 - Authority of Department of Public Safety Standards and Training to require fingerprints.

(a) Is employed or applying for employment by the department;

(b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer; or

(c) Is applying for a license or certificate, or for reissuance of a license or certificate, that is issued by the department or is under investigation by the department.

(2) ORS 181A.195 (10) does not apply to the department when the department makes denial or revocation decisions regarding persons described in subsection (1)(c) of this section or ORS 181A.875 or 703.090.

(3) The department and an employee of the department acting within the course and scope of employment are immune from any civil liability that might otherwise be incurred or imposed for making denial or revocation decisions regarding persons described in subsection (1)(c) of this section or ORS 181A.875 or 703.090. The department, an employee of the department acting within the course and scope of employment and an employer or employer’s agent who in good faith comply with the requirements of ORS 181A.640, 181A.855 or 703.090, any rules adopted by the department and the decision of the department or employee of the department acting within the course and scope of employment are not liable for employment-related decisions based on decisions made under ORS 181A.640, 181A.855 or 703.090. The department or an employee of the department acting within the course and scope of employment is not liable for defamation or invasion of privacy in connection with the lawful dissemination of information lawfully obtained under ORS 181A.195.

[Formerly 181.612]

Note: 181A.400 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.405 - Legislative intent and findings.

(2) The Legislative Assembly finds that:

(a) Providing high quality training for public safety personnel enhances the quality of public safety services provided to communities, contributes significantly to the safety of public safety officers and reduces state, local and individual liability;

(b) Basic training for public safety personnel provides a consistent foundation of best practices knowledge and skills necessary for public safety officers throughout the state;

(c) Advanced, leadership and continuing training preserve and build on the knowledge and skills acquired during basic training, ensuring that communities continue to have well-trained professional public safety officers;

(d) Advanced, leadership and continuing training should be consistent with recognized best practices while meeting specific local needs; and

(e) Course and instructor accreditation help to ensure that advanced, leadership and continuing training programs are consistent with recognized best practices and are legally sufficient.

(3) The Department of Public Safety Standards and Training may continue to accredit advanced, leadership and continuing training courses and programs consistent with ORS 181A.590.

[Subsection (1) formerly 181.700; subsections (2) and (3) formerly 181.639]



Section 181A.410 - Minimum standards and training for certification; duties in improving public safety units; grants; fees; rules.

(a) The department shall recommend and the board shall establish by rule reasonable minimum standards of physical, emotional, intellectual and moral fitness for public safety personnel and instructors.

(b) The department shall recommend and the board shall establish by rule reasonable minimum training for all levels of professional development, basic through executive, including but not limited to courses or subjects for instruction and qualifications for public safety personnel and instructors. Training requirements shall be consistent with the funding available in the department’s legislatively approved budget.

(c) The department, in consultation with the board, shall establish by rule a procedure or procedures to be used by law enforcement units, public or private safety agencies or the Oregon Youth Authority to determine whether public safety personnel meet minimum standards or have minimum training.

(d) Subject to such terms and conditions as the department may impose, the department shall certify instructors and public safety personnel, except youth correction officers, as being qualified under the rules established by the board.

(e) The department shall deny applications for training and deny, suspend and revoke certification in the manner provided in ORS 181A.630, 181A.640 and 181A.650 (1).

(f) The department shall cause inspection of standards and training for instructors and public safety personnel, except youth correction officers, to be made.

(g) The department may recommend and the board may establish by rule accreditation standards, levels and categories for mandated and nonmandated public safety personnel training or educational programs. The department and board, in consultation, may establish to what extent training or educational programs provided by an accredited university, college, community college or public safety agency may serve as equivalent to mandated training or as a prerequisite to mandated training. Programs offered by accredited universities, colleges or community colleges may be considered equivalent to mandated training only in academic areas.

(2) The department may:

(a) Contract or otherwise cooperate with any person or agency of government for the procurement of services or property;

(b) Accept gifts or grants of services or property;

(c) Establish fees for determining whether a training or educational program meets the accreditation standards established under subsection (1)(g) of this section;

(d) Maintain and furnish to law enforcement units and public and private safety agencies information on applicants for appointment as instructors or public safety personnel, except youth correction officers, in any part of the state; and

(e) Establish fees to allow recovery of the full costs incurred in providing services to private entities or in providing services as experts or expert witnesses.

(3) The department, in consultation with the board, may:

(a) Upon the request of a law enforcement unit or public safety agency, conduct surveys or aid cities and counties to conduct surveys through qualified public or private agencies and assist in the implementation of any recommendations resulting from such surveys.

(b) Upon the request of law enforcement units or public safety agencies, conduct studies and make recommendations concerning means by which requesting units can coordinate or combine their resources.

(c) Conduct and stimulate research to improve the police, fire service, corrections, adult parole and probation, emergency medical dispatch and telecommunicator professions.

(d) Provide grants from funds appropriated or available therefor, to law enforcement units, public safety agencies, special districts, cities, counties and private entities to carry out the provisions of this subsection.

(e) Provide optional training programs for persons who operate lockups. The term "lockup" has the meaning given it in ORS 169.005.

(f) Provide optional training programs for public safety personnel and their support staffs.

(g) Enter into agreements with federal, state or other governmental agencies to provide training or other services in exchange for receiving training, fees or services of generally equivalent value.

(h) Upon the request of a law enforcement unit or public safety agency employing public safety personnel, except youth correction officers, grant an officer, fire service professional, telecommunicator or emergency medical dispatcher a multidiscipline certification consistent with the minimum requirements adopted or approved by the board. Multidiscipline certification authorizes an officer, fire service professional, telecommunicator or emergency medical dispatcher to work in any of the disciplines for which the officer, fire service professional, telecommunicator or emergency medical dispatcher is certified. The provisions of ORS 181A.500, 181A.520 and 181A.530 relating to lapse of certification do not apply to an officer or fire service professional certified under this paragraph as long as the officer or fire service professional maintains full-time employment in one of the certified disciplines and meets the training standards established by the board.

(i) Establish fees and guidelines for the use of the facilities of the training academy operated by the department and for nonmandated training provided to federal, state or other governmental agencies, private entities or individuals.

(4) Pursuant to ORS chapter 183, the board, in consultation with the department, shall adopt rules necessary to carry out the board’s duties and powers.

(5) Pursuant to ORS chapter 183, the department, in consultation with the board, shall adopt rules necessary to carry out the department’s duties and powers.

(6) For efficiency, board and department rules may be adopted jointly as a single set of combined rules with the approval of the board and the department.

(7) The department shall obtain approval of the board before submitting its legislative concepts, Emergency Board request or budget requests to the Oregon Department of Administrative Services.

(8) The Department of Public Safety Standards and Training shall develop a training program for conducting investigations required under ORS 181A.790.

[Formerly 181.640]



Section 181A.420 - Minimum standards and training requirements inapplicable to certain persons; certification based on experience, education or training.

(a) The Superintendent of State Police.

(b) Any individual who is a constable of the justice court.

(c) Any sheriff’s deputy appointed with authority only to receive and serve summons and civil process.

(d) Any municipal parole officer.

(e) Any dog control officer commissioned by a city or county.

(2) The Department of Public Safety Standards and Training may, upon application of an individual public safety officer, except a youth correction officer, at its discretion, certify the public safety officer as provided in ORS 181A.410 (1)(d) upon a finding that the public safety officer’s professional experience, education or training meets the standards required for certification.

(3) The minimum standards and training requirements established pursuant to ORS 181A.410 (1) do not apply to police officers commissioned by the Governor under ORS 131.880 who have served in that capacity for at least two years immediately preceding October 4, 1977.

[Subsections (1) and (2) formerly 181.660; subsection (3) formerly 181.705]



Section 181A.425 - Department not required to provide training for certification of reserve officers.

(1) A law enforcement unit to certify individuals who are utilized by the law enforcement unit to perform the duties of a reserve officer; or

(2) The Department of Public Safety Standards and Training to provide the training for, or to fund, certification of reserve officers.

[Formerly 181.711]



Section 181A.430 - Effect of minimum requirements under authority other than ORS 181A.410.

[Formerly 181.670]



Section 181A.440 - Training in vehicle pursuit and mental illness recognition.

(1) The law, theory, policies and practices related to vehicle pursuit driving and, as facilities and funding permit, vehicle pursuit training exercises; and

(2) At least 24 hours of training in the recognition of mental illnesses utilizing a crisis intervention training model, at least one hour of which must include training on the appropriate use of the medical health database described in ORS 181A.285.

[Formerly 181.641]

Note: 181A.440 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.450 - Child abuse and domestic violence training; report.

[Formerly 181.712]



Section 181A.460 - Training in missing persons cases.

[Formerly 181.643]



Section 181A.470 - Training relating to Vienna Convention and crimes motivated by prejudice or that constitute abuse.

(1) Investigate, identify and report crimes:

(a) Motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental disability, age, economic or social status or citizenship of the victim; and

(b) That constitute abuse, as defined in ORS 419B.005, or domestic violence.

(2) Understand the requirements of the Vienna Convention on Consular Relations and identify situations in which the officers are required to inform a person of the person’s rights under the convention.

[Formerly 181.642]



Section 181A.480 - Training in human trafficking.

[Formerly 181.649]



Section 181A.490 - Certification of police officer and certified reserve officer required; extension.

(a) The person is a citizen of the United States; and

(b) The person has been certified as being qualified as a police officer or certified reserve officer under the provisions of ORS 181A.355 to 181A.670 and the certification has neither lapsed nor been revoked pursuant to ORS 181A.630, 181A.640 and 181A.650 (1) and not been reissued under ORS 181A.650 (2).

(2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a police officer or reserve officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

(3) Except as provided in subsection (4) of this section, a person employed as a police officer by any law enforcement unit shall commence the training necessary for certification under ORS 181A.355 to 181A.670 at an academy operated by the department not later than the 90th day after the date of the officer’s employment by the law enforcement unit.

(4) A law enforcement unit may delay the commencement of training of a police officer for up to 120 days from the date of the officer’s employment when it considers the delay necessary. When a law enforcement unit delays commencement of a police officer’s training under this subsection, it shall file a written statement of its reasons with the department.

(5) When a delay in the commencement of training necessary for certification under ORS 181A.355 to 181A.670 at an academy operated by the department is caused by the inability of the department, for any reason, to provide that training, the period of such delay shall not be counted as part of the periods set forth in subsections (3) and (4) of this section within which the training must be commenced.

(6) A person utilized as a certified reserve officer by a law enforcement unit must complete the training necessary for certification under ORS 181A.355 to 181A.670 at a site approved by the department.

(7) Notwithstanding any other provision of law, the law enforcement unit described in ORS 181A.355 (12)(e) shall bear the expense of training necessary for certification under ORS 181A.355 to 181A.670.

[Formerly 181.665]



Section 181A.500 - Lapse of certification; reapplication for certification; rules; fees.

(b) Notwithstanding paragraph (a) of this subsection, the certification of a police officer or certified reserve officer does not lapse if the officer:

(A) Is on leave from a law enforcement unit; or

(B) Is an honorably retired police officer who meets the requirements established by the Department of Public Safety Standards and Training under paragraph (c) of this subsection for maintaining certification.

(c) The department, in consultation with the Board on Public Safety Standards and Training, may adopt rules establishing:

(A) A program of continuing training for honorably retired police officers that would enable a police officer whose certification would otherwise lapse under paragraph (a) of this subsection to maintain certification for as long as the police officer meets the training requirements; and

(B) A fee to be paid by honorably retired police officers to maintain certification under this subsection. The fee may not exceed the costs incurred by the department and board in administering the training program.

(2) The certification of any fire service professional, telecommunicator or emergency medical dispatcher who is not utilized as a fire service professional, telecommunicator or emergency medical dispatcher for any period of time in excess of 12 consecutive months, unless the fire service professional, telecommunicator or emergency medical dispatcher is on leave from a public or private safety agency, is lapsed. Upon reemployment as a fire service professional, telecommunicator or emergency medical dispatcher, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181A.355 to 181A.670.

[Formerly 181.667]



Section 181A.510 - Certification for certain purposes of individual employed by tribal government to perform duties of public safety officer.

(2) An individual who is certified under subsection (1) of this section is considered to be employed as a full-time public safety officer in the discipline in which the certification is held for the following purposes:

(a) Denying, suspending or revoking certification under ORS 181A.630, 181A.640 and 181A.650;

(b) Determining eligibility to apply for benefits from the Public Safety Memorial Fund under ORS 243.954 to 243.974; and

(c) Determining eligibility to be honored at the memorial created pursuant to section 1, chapter 508, Oregon Laws 1987.

[Formerly 181.648]



Section 181A.520 - Certification of corrections officers required; extension; when training to commence.

(a) The person has been certified as being qualified as a corrections officer under the provisions of ORS 181A.355 to 181A.670 and the certification has neither lapsed nor been revoked pursuant to ORS 181A.630, 181A.640 and 181A.650 (1) and not been reissued under ORS 181A.650 (2); or

(b) The person is exempted from the certification requirement under ORS 181A.420 (1) and (2).

(2) The Department of Public Safety Standards and Training, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a corrections officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

(3) The certification of a corrections officer shall lapse upon the passage of more than three consecutive months during which period the officer is not employed as a corrections officer, unless the corrections officer is on leave from a law enforcement unit. Upon reemployment as a corrections officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181A.355 to 181A.670.

(4) Except as provided in subsection (5) of this section, a person employed as a corrections officer by any law enforcement unit shall commence the training necessary for certification under ORS 181A.355 to 181A.670 not later than the 90th day after the date of the officer’s employment by the law enforcement unit at an academy operated or authorized by the department in consultation with the Board on Public Safety Standards and Training.

(5) A law enforcement unit may delay the commencement of training of a corrections officer for up to 120 days from the date of the officer’s employment when it considers the delay necessary. When a law enforcement unit delays commencement of a corrections officer’s training under this subsection, it shall file a written statement of its reasons with the department.

(6) When a delay in the commencement of training necessary for certification under ORS 181A.355 to 181A.670 at an academy operated or authorized by the department is caused by the inability of the department, for any reason, to provide that training, the period of such delay shall not be counted as part of the periods set forth in subsections (4) and (5) of this section within which the training must be commenced. [Formerly 181.652]

Note: Sections 43, 44, 46b and 46d, chapter 885, Oregon Laws 2009, provide:

Sec. 43. Section 44 of this 2009 Act is added to and made a part of ORS 181.610 to 181.712 [renumbered 181A.355 to 181A.670]. [2009 c.885 §43]

Sec. 44. Notwithstanding any contrary provision of ORS 181.610 to 181.712 [renumbered 181A.355 to 181A.670]:

(1) The Department of Corrections shall provide training for basic certification of corrections officers employed by the Department of Corrections.

(2) The Department of Corrections shall develop proposed training standards for the basic certification of corrections officers employed by the Department of Corrections and provide the proposed standards to the Corrections Policy Committee. After reviewing the proposed standards provided by the Department of Corrections, the Corrections Policy Committee shall recommend, and the Board on Public Safety Standards and Training shall adopt by rule, minimum training standards for basic certification of corrections officers employed by the Department of Corrections. The minimum training standards adopted under this subsection must meet or exceed the minimum training standards for the basic certification of corrections officers employed by a law enforcement unit other than the Department of Corrections.

(3) The Department of Public Safety Standards and Training shall conduct periodic audits of the training provided by the Department of Corrections to ensure compliance with the standards adopted under subsection (2) of this section. If the Department of Public Safety Standards and Training finds that the training complies with the standards, the department shall accredit the training for the same term and upon the same conditions as training programs for corrections officers that are employed by a law enforcement unit other than the Department of Corrections.

(4) Training provided in accordance with this section constitutes training necessary for certification as a corrections officer under ORS 181.610 to 181.712.

(5) Nothing in this section limits the ability of any law enforcement unit to employ a corrections officer who is provided training in accordance with this section. [2009 c.885 §44]

Sec. 46b. (1) Section 44, chapter 885, Oregon Laws 2009, applies to corrections officers hired by the Department of Corrections on or after August 4, 2009, and before January 2, 2026.

(2) Nothing in the repeal of section 44, chapter 885, Oregon Laws 2009, by section 46d, chapter 885, Oregon Laws 2009:

(a) Prohibits the Department of Corrections from completing the basic training of corrections officers who are hired on or after August 4, 2009, and before January 2, 2026.

(b) Affects the certification, or the eligibility for certification, of a corrections officer who is provided basic training by the Department of Corrections in accordance with section 44, chapter 885, Oregon Laws 2009. [2009 c.885 §46b; 2013 c.573 §1]

Sec. 46d. Sections 43, 44 and 46, chapter 885, Oregon Laws 2009, are repealed on January 2, 2026.

[2009 c.885 §46d; 2013 c.573 §2]



Section 181A.530 - Certification of parole and probation officers required; extension.

(a) The person has been certified as being qualified as a parole and probation officer under provisions of ORS 181A.355 to 181A.670 and the certification has neither lapsed nor been revoked pursuant to ORS 181A.630, 181A.640 and 181A.650 (1) and not reissued under ORS 181A.650 (2); or

(b) The person is exempted from the certification requirement under ORS 181A.420 (1) and (2).

(2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a parole and probation officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

(3) The certification of a parole and probation officer shall lapse upon the passage of more than three consecutive months during which period the officer is not employed as a parole and probation officer, unless the officer is on leave from a law enforcement unit. Upon reemployment as a parole and probation officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181A.355 to 181A.670.

(4) In order to maintain certification, a parole and probation officer who is employed part-time must complete annually at least 20 hours of continuing education approved by the Department of Public Safety Standards and Training.

(5) The requirement of citizenship imposed under subsection (1) of this section does not apply to a person employed as a parole and probation officer on September 27, 1987, who continues to serve as a parole and probation officer.

[Formerly 181.653]



Section 181A.540 - Certification of judicial marshals.

(2) The provisions of ORS 181A.355 to 181A.670 relating to the training and certification of police officers apply to individual judicial marshals trained pursuant to subsection (1) of this section.

(3) Notwithstanding any other provision of law, the Security and Emergency Preparedness Office of the Judicial Department shall bear the expense of training pursuant to subsection (1) of this section.

[Formerly 181.647]



Section 181A.550 - Certification of regulatory specialists required.

(a) Lapsed; or

(b) Been revoked under ORS 181A.630, 181A.640 and 181A.650 (1) and not reissued under ORS 181A.630 (2).

(2) The department, upon the facts contained in an affidavit accompanying the request for extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for the failure, the department may extend for up to one year the period that a person may serve as a regulatory specialist without certification. The grant or denial of an extension is within the sole discretion of the department.

(3) The citizenship requirement in subsection (1) of this section does not apply to a person employed as a regulatory specialist on March 16, 2012, who continues to serve as a regulatory specialist without a lapse under subsection (4) of this section.

(4) The certification of a regulatory specialist shall lapse after three or more consecutive months of not being employed as a regulatory specialist unless the regulatory specialist is on leave from the commission. Upon reemployment as a regulatory specialist, the person whose certification has lapsed may apply to be certified under ORS 181A.355 to 181A.670.

(5) The commission shall pay the costs of training required for a regulatory specialist to be certified by the department. [Formerly 181.646]

Note: Section 32, chapter 54, Oregon Laws 2012, provides:

Sec. 32. (1) The Department of Public Safety Standards and Training shall make public safety personnel certification under ORS 181.640 [renumbered 181A.410] as regulatory specialists available for qualified applicants no later than July 1, 2015.

(2) Notwithstanding ORS 181.646 [renumbered 181A.550] and the amendments to ORS 181.610 [renumbered 181A.355] by sections 22 and 23, chapter 54, Oregon Laws 2012, an inspector or investigator employed by the Oregon Liquor Control Commission and not granted an extension under ORS 181.646 to obtain certification may perform the duties of a regulatory specialist without certification under ORS 181.640 until January 1, 2017.

(3) An employee of the Oregon Liquor Control Commission who takes voluntary training for commission inspectors and investigators provided by the Department of Public Safety Standards and Training prior to the date that regulatory specialist training is available from the department is deemed to have met the minimum basic training requirements for a regulatory specialist and is exempt from any minimum physical standards for regulatory specialists developed under ORS 181.646.

[2012 c.54 §32; 2015 c.614 §158]



Section 181A.560 - Certification of telecommunicator or emergency medical dispatcher required; extension.

(2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a telecommunicator or an emergency medical dispatcher without certification. The grant or denial of such an extension is with the sole discretion of the department.

[Formerly 181.644]



Section 181A.570 - Certification of full-time department employees.

(2) A department employee who is certified as a police, certified reserve, corrections or parole and probation officer may exercise the authority granted by law to such officers. This includes, but is not limited to, the authority to possess material that is otherwise contraband under the laws of this state in the performance of official duties and the authority to carry a firearm or other weapon concealed.

(3) A department employee who is certified as a police, certified reserve, corrections or parole and probation officer, a fire service professional, a telecommunicator or an emergency medical dispatcher is considered to be employed as a full-time public safety officer in the discipline in which certification is held under this section for the following purposes:

(a) Denying, suspending or revoking certification under ORS 181A.630, 181A.640 and 181A.650;

(b) Determining eligibility to apply for benefits from the Public Safety Memorial Fund under ORS 243.954 to 243.974; and

(c) Determining eligibility to be honored at the memorial created pursuant to section 1, chapter 508, Oregon Laws 1987.

[Formerly 181.651]



Section 181A.580 - Certification of certain Law Enforcement Data System employees.

(2) A full-time employee of the Law Enforcement Data System whose certification has lapsed, or who previously has had equivalent certification with another state or the federal government may, within 30 months following the lapse of certification or end of prior equivalent certification, apply to the department for certification as provided in ORS 181A.420 (2).

[Formerly 181.654]



Section 181A.590 - Certification of instructors; accreditation of training programs.

(2) If the department finds that an instructor is qualified under the minimum requirements established pursuant to ORS 181A.410 (1)(a) and (b), the department in writing may certify the instructor as being qualified for such a term and upon such conditions as the department may prescribe.

(3) If the department finds that a public safety personnel training or educational program or any course, subject, facility or instruction thereof is qualified to satisfy any minimum training requirement established pursuant to ORS 181A.410 (1)(a) and (b) or any accreditation standard established pursuant to ORS 181A.410 (1)(g), the department may accredit the extent of that qualification to the executive authority of that public safety personnel training or educational program for such a term and upon such conditions as the department may prescribe.

(4) An individual complies with any minimum requirement of ORS 181A.410 (1)(b) when the individual receives training that is accredited under ORS 181A.410 (1)(g) or subsection (3) of this section as qualified to satisfy that requirement and the individual successfully meets any academic or proficiency standard or condition relating to that minimum requirement.

[Formerly 181.650]



Section 181A.600 - Limitation on accreditation of training programs.

(2) Subsection (1) of this section does not apply to Department of State Police training programs or the Oregon Police Corps training program.

(3) As used in this section, "Oregon Police Corps training program" means the residential, basic law enforcement training program that is required of Oregon participants in the scholarship program administered by the United States Department of Justice that is designed to address violent crime by helping state and local law enforcement agencies increase the number of officers with advanced education and training assigned to community patrol.

[Formerly 181.657]



Section 181A.610 - Reimbursement for training to local law enforcement units; rules.

(2) Such reimbursement program shall be supported entirely out of funds maintained in the Police Standards and Training Account after administrative and operational expenses of the board and department can be met from existing revenues.

(3) Reimbursement programs shall not apply to nongovernmental organizations.

(4) Pursuant to ORS chapter 183, the department, in consultation with the board, shall adopt rules necessary to carry out the provisions of this section.

(5) Notwithstanding the provisions of subsection (1) of this section, a common carrier railroad law enforcement unit shall not be entitled to receive reimbursement of any kind from the department.

[Formerly 181.655]



Section 181A.620 - Reimbursement of training costs.

(a) "Original employing governmental agency" means a governmental agency that first employs an employee in a position that requires training.

(b) "Parole and probation officer" has the meaning given that term in ORS 181A.355.

(c) "Police officer" has the meaning given that term in ORS 181A.355.

(d) "Training costs" means training expenses paid for by an employing governmental agency that include the cost of salary and benefits paid to an employee during training, the cost of salary and benefits paid to another employee to cover the workload of an employee in training and the cost of initial training courses required for employment.

(2) Subject to an employment agreement between an original employing governmental agency and an employee or to an applicable collective bargaining agreement, when an employee of a governmental agency who is employed in a position that requires training voluntarily leaves employment with that original employing governmental agency and is subsequently employed by a different governmental agency in a position that requires the same training as required for the position with the original employing governmental agency, the subsequent employing governmental agency shall reimburse the original employing governmental agency for training costs incurred by the original employing governmental agency in accordance with the reimbursement schedule adopted under subsection (3) of this section.

(3) If an employing governmental agency requires employees to be trained, the agency shall adopt a policy providing for a pro rata reimbursement schedule for the reimbursement of training costs by a subsequent employing governmental agency to the original employing governmental agency as follows:

(a) If the training costs are for training provided to an employee who is employed as a state police officer, a police officer or a deputy sheriff, the required reimbursement shall be:

(A) 100 percent of training costs if the employee is employed by the subsequent employing governmental agency within 12 months from the date the employee completes training required by the original employing governmental agency.

(B) 66 percent of training costs if the employee is employed by the subsequent employing governmental agency more than 12 months but less than 24 months from the date the employee completes training required by the original employing governmental agency.

(C) 33 percent of training costs if the employee is employed by the subsequent employing governmental agency more than 24 months but less than 36 months from the date the employee completes training required by the original employing governmental agency.

(D) Waived if the employee is employed by the subsequent employing governmental agency more than 36 months from the date the employee completes training required by the original employing governmental agency.

(b) If the training costs are for training provided to an employee who is employed as a state or local corrections officer or as a parole and probation officer, the required reimbursement shall be:

(A) 100 percent of training costs if the employee is employed by the subsequent employing governmental agency within 10 months from the date the employee completes training required by the original employing governmental agency.

(B) 66 percent of training costs if the employee is employed by the subsequent employing governmental agency more than 10 months but less than 20 months from the date the employee completes training required by the original employing governmental agency.

(C) 33 percent of training costs if the employee is employed by the subsequent employing governmental agency more than 20 months but less than 30 months from the date the employee completes training required by the original employing governmental agency.

(D) Waived if the employee is employed by the subsequent employing governmental agency more than 30 months from the date the employee completes training required by the original employing governmental agency.

(4) Notwithstanding subsection (2) of this section, an original employing governmental agency may waive the reimbursement of training costs for an employee who voluntarily leaves employment with the original employing governmental agency and is subsequently employed by another governmental agency.

(5) When making employment decisions, a governmental agency may not take into consideration the possibility that the reimbursement of training costs specified in subsection (2) of this section will be required if a particular applicant is employed.

(6) A governmental agency that requires employees to complete training shall develop and implement policies that provide incentives to promote the retention of such employees.

[Formerly 181.695]

Note: 181A.620 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 181A.630 - Procedure for denial, suspension or revocation of application or certification.

(2)(a) Pursuant to rules adopted under ORS 181A.410 and 181A.640, the policy committee in the relevant discipline and the board shall review denials, suspensions and revocations based on discretionary grounds.

(b) If a policy committee votes to recommend denial or revocation of the application or certification of an instructor or a public safety officer pursuant to paragraph (a) of this subsection, the notice and opportunity for a hearing required under subsection (1) of this section shall be provided after the committee has voted and before the board considers the committee’s recommendation.

(c) If the board disapproves the policy committee’s recommendation under paragraph (b) of this subsection, the department shall withdraw the notice issued under subsection (1) of this section.

(d)(A) For cases originally considered by a policy committee, if the department proposes to amend an administrative law judge’s proposed order issued in response to a request for a hearing by an instructor or a public safety officer under subsection (1) of this section, the committee shall consider the proposed amendment before the department may issue a final order pursuant to ORS 181A.410.

(B) The department’s final order may not incorporate the proposed amendment unless the policy committee approves the amendment.

[Formerly 181.661]



Section 181A.640 - Grounds for denial, suspension or revocation of application or certification of person or accreditation of program; rules.

(a) The public safety officer or instructor falsified any information submitted on the application for certification or on any documents submitted to the Board on Public Safety Standards and Training or the department.

(b) The public safety officer or instructor has been convicted of a crime or violation in this state or any other jurisdiction.

(c) The public safety officer or instructor does not meet the applicable minimum standards, minimum training or the terms and conditions established under ORS 181A.410 (1)(a) to (d).

(d) The public safety officer failed to comply with ORS 181A.790 (3)(b).

(2) The department shall deny, suspend or revoke the certification of a fire service professional, after written notice and hearing consistent with the provisions of ORS 181A.630, based upon a finding that the fire service professional has been convicted in this state of a crime listed in ORS 137.700 or in any other jurisdiction of a crime that, if committed in this state, would constitute a crime listed in ORS 137.700.

(3) The department may deny, suspend or revoke the certification of any fire service professional after written notice and hearing consistent with the provisions of ORS 181A.630, based upon a finding:

(a) That the fire service professional falsified any information submitted on the application for certification or on any documents submitted to the board or the department; or

(b) Consistent with ORS 670.280, that the fire service professional is not fit to receive or hold the certification as a result of conviction of a crime in this state, or in any other jurisdiction, other than a crime described in subsection (2) of this section.

(4) The department shall deny, suspend or revoke the certification of any public safety officer or instructor, except a youth correction officer, after written notice and hearing consistent with the provisions of ORS 181A.630, based upon a finding that the public safety officer or instructor has been discharged for cause from employment as a public safety officer.

(5) The department, in consultation with the board, shall adopt rules specifying those crimes and violations for which a conviction requires the denial, suspension or revocation of the certification of a public safety officer or instructor.

(6) Notwithstanding the lapse, suspension, revocation or surrender of the certification of a public safety officer or instructor, the department may:

(a) Proceed with any investigation of, or any action or disciplinary proceedings against, the public safety officer or instructor; or

(b) Revise or render void an order suspending or revoking the certification.

(7) The department shall deny, suspend or revoke the accreditation of a training or educational program or any course, subject, facility or instruction thereof if the program, course, subject, facility or instruction is not in compliance with rules adopted or conditions prescribed under ORS 181A.410 (1)(g) or 181A.590 (3).

(8) When the department completes an investigation relating to a person’s qualifications for employment, training or certification under this section, the department shall issue a report.

(9) In cases involving a proposed denial of training or certification of a public safety officer or instructor by the department, the department has jurisdiction to proceed with any action against the public safety officer or instructor notwithstanding a subsequent change in the employment status of the officer or instructor, if:

(a) The department has issued a notice of intent to deny training or certification; and

(b) The officer or instructor has requested a hearing.

[Formerly 181.662]



Section 181A.650 - Judicial review of department’s final order; reapplication for certification; rules.

(2) The department shall recommend and the Board on Public Safety Standards and Training shall establish by rule a policy and procedures governing the circumstances under which a public safety officer or instructor who has had certification denied or revoked pursuant to ORS 181A.630 and 181A.640 and subsection (1) of this section may reapply for certification and specifying the circumstances under which the public safety officer or instructor may not reapply.

[Formerly 181.664]



Section 181A.655 - Civil penalties relating to certification; rules.

(2) The department shall recommend and the Board on Public Safety Standards and Training by rule shall adopt a schedule establishing civil penalties that may be imposed under subsection (1) of this section. Civil penalties imposed under subsection (1) of this section may not exceed $1,500 for each violation.

(3) When the department imposes a civil penalty under subsection (1) of this section, the department shall impose the penalty in the manner provided by ORS 183.745.

(4) All penalties recovered under subsection (1) of this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses.

(5) When, for the purpose of complying with ORS 181A.490, 181A.520, 181A.530 or 181A.560 and after notice from the department that an employee has not met the certification requirements of ORS 181A.490, 181A.520, 181A.530 or 181A.560, a public safety agency terminates or reassigns the employee solely because the employee has not met the certification requirements of ORS 181A.490, 181A.520, 181A.530 or 181A.560, the public safety agency is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from civil liability for the termination or reassignment.

[Formerly 181.679]



Section 181A.660 - Oregon Center for Policing Excellence; purpose; rules.

(2) The primary purposes of the center are:

(a) To make policing in this state more effective and efficient by:

(A) Developing and promulgating updated skills in policing among officers, managers and administrators; and

(B) Making use of the body of knowledge of effective and efficient methods in the criminal justice system.

(b) To make communities safer.

(c) To reduce, through the use of police practices proven to be effective, the number of offenders entering the criminal justice system.

(3) To accomplish the purposes described in subsection (2) of this section, the center shall provide opportunities for:

(a) Practitioners to present actual problems to researchers in order to identify potential approaches to resolving the problems.

(b) Researchers to present to practitioners the results of research on effective and efficient methods of policing.

(c) Practitioners and researchers to form partnerships to test the effectiveness of practices and approaches.

(d) The development and delivery of training to public safety personnel in this state to enhance their skills related to:

(A) Problem solving;

(B) Leadership and facilitation;

(C) Effective application and use of information from reputable research; and

(D) Identifying and addressing future challenges affecting public safety.

(4) All agencies of state government, as defined in ORS 174.111, and local government, as defined in ORS 174.116, are directed to cooperate with the center in achieving the purposes described in subsection (2) of this section.

(5) The Director of the Department of Public Safety Standards and Training may adopt rules necessary to implement the provisions of this section.

[Formerly 181.685]



Section 181A.665 - Police Standards and Training Account.

(2) Moneys in the Police Standards and Training Account may be transferred to the Department of State Police and the Department of Corrections to defray the training costs of police officers and parole and probation officers and to defray the cost of the Law Enforcement Data System. The amounts transferred under this subsection shall be deposited in the cash accounts of such agencies in accordance with an allotment plan approved by the Oregon Department of Administrative Services.

(3) Notwithstanding subsection (1) of this section, moneys credited to the account under ORS 181A.890 and 703.490 may be used only for the expenses of administration and enforcement of ORS 181A.840 to 181A.891, 181A.995, 703.401 to 703.490, 703.993 and 703.995.

[Formerly 181.690]



Section 181A.670 - Disclosure of information about public safety officer; order to compel compliance.

(2) A public or private safety agency shall provide the department with access to personnel records of an employee or former employee of the agency if:

(a) The department requests access to the records;

(b) The department is conducting an investigation under ORS 181A.640 relating to the employee or former employee’s qualifications for employment, training or certification as a public safety officer; and

(c) The records are related to the issue being investigated.

(3) A public or private safety agency that discloses information under subsection (2) of this section is presumed to be acting in good faith and, unless lack of good faith is shown by a preponderance of the evidence, is immune from civil liability from the disclosure or its consequences. For purposes of this subsection, the presumption of good faith is rebutted upon a showing that the agency disclosed the information knowing that the information was false or deliberately misleading or disclosed the information with malicious purpose.

(4) If a public or private safety agency fails or refuses to comply with a request made pursuant to subsection (2) of this section, the Director of the Department of Public Safety Standards and Training may apply to a court having jurisdiction over the matter for an order to compel compliance.

[Formerly 181.675]



Section 181A.675 - Police Memorial Trust Fund; rules.

(2) The fund shall be administered by the State Treasurer.

(3) The Board on Public Safety Standards and Training, in consultation with the Department of Public Safety Standards and Training, may adopt rules that designate the classifications of public safety personnel killed in the line of duty who may be honored at the memorial created pursuant to section 1, chapter 508, Oregon Laws 1987.

(4) The costs of maintenance and relocation of the memorial described in subsection (3) of this section and the costs of an annual memorial service honoring persons killed in the line of duty shall be paid out of the Police Memorial Trust Fund.

[Formerly 181.714]



Section 181A.680 - Definitions for ORS 181A.680 to 181A.692.

(1) "Authorized tribal police officer" means a tribal police officer who is acting:

(a) In accordance with ORS 181A.680 to 181A.692; and

(b) While employed by a tribal government that is in compliance with ORS 181A.680 to 181A.692.

(2) "Tribal government" means a federally recognized sovereign tribal government whose borders lie within this state or an intertribal organization formed by two or more of those governments.

(3) "Tribal police officer" means an employee of a tribal government whose duties include the enforcement of criminal law.

[2011 c.644 §1; 2011 c.644 §7]



Section 181A.685 - Eligibility to act as authorized tribal police officer.

(1) Is acting within the scope of employment as a tribal police officer;

(2) Is certified as a police officer under the provisions of ORS 181A.355 to 181A.670.

(3) Is in compliance with any rules adopted by the Department of Public Safety Standards and Training under ORS 181A.680 to 181A.692; and

(4) Is employed by a tribal government that:

(a) Is in compliance with the requirements of ORS 181A.355 to 181A.670 applicable to a law enforcement unit as defined in ORS 181A.355;

(b) Is in compliance with ORS 181A.680 to 181A.692 and any rules adopted by the department under ORS 181A.680 to 181A.692;

(c) Has submitted to the department the resolution and documents described in ORS 181A.690;

(d) Has adopted a provision of tribal law:

(A) That requires the tribal government to participate in, and be bound by, a deadly physical force plan approved under ORS 181A.775 to 181A.805, to the same extent that the county sheriff is required to participate in, and be bound by, the plan;

(B) That requires the tribal government to retain records related to the exercise of the authority granted to authorized tribal police officers under ORS 181A.680 to 181A.692 in a manner substantially similar to the manner in which the provisions of ORS 192.005 to 192.170 require the Department of State Police to retain public records;

(C) That provides members of the public with the right to inspect records of the tribal government related to the exercise of the authority granted to authorized tribal police officers under ORS 181A.680 to 181A.692 in a manner substantially similar to the manner in which the provisions of ORS 192.410 to 192.505 provide members of the public with the right to inspect public records of the Department of State Police;

(D) That requires the tribal government to preserve biological evidence in a manner substantially similar to ORS 133.705 to 133.717 when the biological evidence:

(i) Is collected as part of a criminal investigation, conducted by an authorized tribal police officer, into a covered offense as defined in ORS 133.705; or

(ii) Is otherwise in the possession of the tribal government and reasonably may be used to incriminate or exculpate any person for a covered offense as defined in ORS 133.705; and

(E) That waives sovereign immunity, in a manner similar to the waiver expressed in ORS 30.260 to 30.300, as to tort claims asserted in the tribal government’s court that arise from the conduct of an authorized tribal police officer. The waiver described in this subparagraph:

(i) Must apply to the conduct of an authorized tribal police officer that occurs while the provision of tribal law is in effect;

(ii) Must allow for recovery against the tribal government in an amount equal to or greater than the amounts described in ORS 30.260 to 30.300 that are applicable to a local public body;

(iii) May require that the claim be asserted in accordance with any applicable tort claims procedures of the tribal government; and

(iv) May exclude claims that could be brought in federal court under the Federal Tort Claims Act; and

(e) Has adopted or is exempt from adopting, in accordance with this paragraph, a written pretrial discovery policy that describes how a tribal government and its authorized tribal police officers will assist the district attorney, in criminal prosecutions conducted in state court in which an authorized tribal police officer arrested or cited the defendant, in meeting the pretrial discovery obligations imposed on the state by ORS 135.805 to 135.873. The process for adopting, and determining whether a tribal government is exempt from adopting, a written pretrial discovery policy is as follows:

(A) A tribal government may request in writing that the sheriff of a county with land that is contiguous to the land of the tribal government provide the tribal government with a copy of any written pretrial discovery policy adopted by the sheriff that describes how the sheriff’s office assists the district attorney in meeting the pretrial discovery obligations imposed by ORS 135.805 to 135.873. Not later than 30 days after receiving the request, the sheriff shall provide the tribal government with a copy of the policy or notify the tribal government that the sheriff has not adopted the policy.

(B) If a tribal government fails to submit a written request to each sheriff of a county that is contiguous to the land of the tribal government or if each sheriff has adopted a written pretrial discovery policy described in subparagraph (A) of this paragraph, the tribal government shall, not later than 90 days after July 22, 2011, adopt a written pretrial discovery policy.

(C) A tribal government may create and adopt a written pretrial discovery policy or may adopt the written pretrial discovery policy adopted by the sheriff of a county with land that is contiguous to the land of the tribal government.

(D) If the sheriff of any county with land that is contiguous to the land of the tribal government has not, on the date the sheriff receives a request described in subparagraph (A) of this paragraph, adopted a written pretrial discovery policy, the tribal government is exempt from adopting a written pretrial discovery policy.

[2011 c.644 §2]



Section 181A.690 - Legislative purpose; requirements for citation issued outside tribal jurisdiction; tribal government insurance; tribal police officer not officer, employee or agent of state; tribal government not seizing agency; rules.

(2) When an authorized tribal police officer issues a citation for the commission of an offense for which the State of Oregon has jurisdiction and the tribal government employing the officer does not have jurisdiction, the citation must:

(a) Summon the person cited to appear in the circuit court of the county in which the offense was committed; and

(b) Be submitted to the district attorney of the county in which the offense was committed.

(3) A tribal government that employs tribal police officers may submit to the Department of Public Safety Standards and Training a resolution declaring that the tribal government is self-insured or has purchased and maintains in force:

(a) Public liability and property damage insurance for vehicles operated by authorized tribal police officers; and

(b) Police professional liability insurance from a company licensed to sell insurance in this state.

(4) The tribal government shall attach the following documents to the resolution submitted to the department under subsection (3) of this section:

(a) A declaration that the tribal government has complied with the requirements of ORS 181A.680 to 181A.692; and

(b)(A) A full copy of the public liability and property damage insurance policy for vehicles operated by the tribal government’s authorized tribal police officers and a full copy of the police professional liability insurance policy from a company licensed to sell insurance in this state; or

(B) A description of the tribal government’s self-insurance program.

(5) A self-insurance program or insurance policy described in subsections (3) and (4) of this section must provide:

(a) That the self-insurance program or insurance policy is available to satisfy settlements and judgments arising from the tortious conduct of authorized tribal police officers in an amount equal to or greater than the amounts described in ORS 30.260 to 30.300 that are applicable to a local public body; and

(b) That the tribal government and the insurance carrier will not raise the defense of sovereign immunity for claims that are asserted in the tribal government’s court and involve the tortious conduct of an authorized tribal police officer, provided that the claims:

(A) Are asserted in accordance with any applicable tort claims procedures of the tribal government; and

(B) Could not be brought in federal court under the Federal Tort Claims Act.

(6) If, after submitting the resolution and documents described in subsections (3) and (4) of this section, there is a material change in the tribal government’s self-insurance program or insurance policy, the tribal government shall file with the department a written description of the change within 30 days of the effective date of the change.

(7) The department shall maintain a file of submissions made by tribal governments under this section. The department shall permit inspection and copying of the submissions in accordance with ORS 192.410 to 192.505.

(8) For purposes of ORS 30.260 to 30.300, an authorized tribal police officer is not an officer, employee or agent of the State of Oregon or of any other public body as defined in ORS 174.109. A public body or an officer, employee or agent of a public body is not liable for certifying a tribal police officer under ORS 181A.355 to 181A.670, for accepting for filing the resolution and documents described in subsections (3) and (4) of this section or for the acts or omissions of an authorized tribal police officer.

(9) Nothing in ORS 181A.680 to 181A.692:

(a) Affects the authority of a county sheriff to appoint duly commissioned police officers as deputy sheriffs authorized to enforce the criminal and traffic laws of the State of Oregon;

(b) Affects the existing status and sovereignty of tribal governments whose traditional lands and territories lie within the borders of the State of Oregon as established under the laws of the United States; or

(c) Authorizes a tribal government to receive funds from, or in lieu of, the State of Oregon or a political subdivision of the State of Oregon.

(10) A tribal government or tribal police department is not a seizing agency for purposes of ORS 131.550 to 131.600 or ORS chapter 131A.

(11) The department may adopt rules to carry out the provisions of ORS 181A.680 to 181A.692 and shall require tribal governments that employ authorized tribal police officers to reimburse the department for any costs incurred in carrying out the provisions of ORS 181A.680 to 181A.692.

[2011 c.644 §3; 2011 c.644 §6]



Section 181A.692 - Application for nontribal police officers to exercise tribal police powers on tribal lands; citation for tribal offense; liability for torts; report.

(a) Must name each proposed nontribal police officer employed by the applicant;

(b) Must describe how the nontribal police officers employed by the applicant will comply with requirements established by the tribal government that are substantially similar to the requirements necessary for a tribal police officer to act as an authorized tribal police officer under ORS 181A.680 to 181A.692;

(c) Must describe how the political entity that employs the nontribal police officers will comply with requirements established by the tribal government that are substantially similar to the requirements necessary for a tribal government to employ authorized tribal police officers under ORS 181A.680 to 181A.692;

(d) May propose that the tribal government authorize nontribal police officers employed by the applicant to enforce state or tribal law while on tribal lands;

(e) May propose that the tribal government adopt provisions of state criminal law into the tribal code; and

(f) Must indicate that the nontribal police officers employed by the applicant will complete, before exercising all or a portion of the powers of a tribal police officer while on tribal land, any training and educational prerequisites specified by the tribal government, including instruction in the tribal government’s history, culture, sovereign authority, tribal code and court procedures.

(2) When a citation for the commission of a tribal offense is issued by a nontribal police officer employed by an applicant and authorized by a tribal government to exercise all or a portion of the powers of a tribal police officer as to tribal members suspected of committing violations of tribal law while on tribal land, the citation must:

(a) Summon the person cited to appear in the tribal court of the tribal government on whose lands the offense was committed; and

(b) Be submitted to the prosecutor of the tribal government on whose lands the tribal offense was committed.

(3)(a) A tribal government may adopt a provision of tribal law providing that, for purposes of the Tort Claims Act of the tribal government, a nontribal police officer employed by an applicant and authorized by a tribal government to exercise all or a portion of the powers of a tribal police officer while on tribal land is not an officer, employee or agent of the tribal government.

(b) Unless the law of the tribal government provides otherwise, a tribal government is not liable for authorizing a nontribal police officer employed by an applicant to exercise all or a portion of the powers of a tribal police officer while on tribal land or for the acts or omissions of a nontribal police officer authorized under this section.

(4) Nothing in this section:

(a) Affects the authority of the tribal government to appoint any person as a tribal police officer for any purpose;

(b) Affects the existing status and sovereignty of the State of Oregon or the tribal government; or

(c) Authorizes the State of Oregon or any of its political subdivisions to receive funds from, or in lieu of, a tribal government.

(5) A tribal government that authorizes a nontribal police officer employed by an applicant to exercise all or a portion of the powers of a tribal police officer while on tribal land may require the applicant to reimburse the tribal government for any costs incurred in carrying out the provisions of this section.

(6)(a) A tribal government that employs, or seeks to employ, authorized tribal police officers under ORS 181A.680 to 181A.692, no later than 90 days after receiving an application under subsection (1) of this section, or within such additional time as the tribal government determines is appropriate, shall accept, accept with modifications or reject an application filed under this section.

(b) Before acting on an application, a tribal government that employs, or seeks to employ, authorized tribal police officers shall engage in good faith consultation with the applicant concerning the terms and conditions of the proposed authorization of nontribal police officers.

(7)(a) If the tribal government rejects the application, or accepts the application with modifications that are rejected by the applicant:

(A) The applicant and a tribal government that employs, or seeks to employ, authorized tribal police officers shall, from the date of rejection until June 1, 2012, collect individualized data on the frequency of instances known to the applicant or the tribal government in which nontribal police officers employed by the applicant encountered, but were forced to release without further action due to a lack of legal authority, persons suspected of committing violations of the law while on tribal lands;

(B) The applicant shall promptly report any such instance to the tribal government and the tribal government shall promptly report any such instance to the applicant;

(C) The applicant and tribal government shall classify the suspected offenses according to their potential to endanger public safety; and

(D) The tribal government and applicant shall engage in good faith consultation concerning the collection and classification of data; and

(b) No later than September 1, 2013, the tribal government shall report to the Legislative Assembly, in the manner provided in ORS 192.245, on the data collected under paragraph (a) of this subsection. The tribal government and the applicant shall engage in good faith consultation concerning the contents of the report.

[2011 c.644 §4]



Section 181A.720 - Definitions for ORS 181A.725 to 181A.735.

(1) "Center" means the Oregon Community Crime Prevention Information Center.

(2) "Coordinator" means the Coordinator of the Oregon Community Crime Prevention Information Center.

(3) "Department" means the Department of Public Safety Standards and Training.

(4) "Director" means the Director of the Department of Public Safety Standards and Training.

[Formerly 181.750]



Section 181A.725 - Oregon Community Crime Prevention Information Center; duties.

(1) Develop, plan and carry out a comprehensive, long-range, integrated program, implemented by local crime prevention councils, that will mobilize all Oregon residents, including the youth of this state, in a year-round preventive effort to reduce both crime and delinquency;

(2) Provide a mechanism to support, unify, promote, implement and evaluate crime prevention efforts;

(3) Act as a clearinghouse for crime prevention efforts;

(4) Provide a means by which law enforcement and prevention related agencies, civilian personnel and the education community may acquire the resource materials, technical assistance, knowledge and skills necessary to develop, implement and evaluate crime prevention and intervention programs;

(5) Provide ongoing, programmatic support to crime prevention efforts of law enforcement and crime prevention councils, enabling them to develop programs within their jurisdiction or community;

(6) Assist law enforcement agencies and crime prevention councils to increase the awareness of communities, businesses and governments regarding the need for crime prevention while offering information on current and future programming in their communities and in this state;

(7) Increase the availability of resource materials that may be utilized by local crime prevention programs, analyze data, evaluate needs and develop specific crime prevention strategies;

(8) Coordinate the efforts of law enforcement agencies and local crime prevention councils and programs to prevent the victimization of children by criminal acts and to prevent the occurrence of criminal behavior by children and young persons through educational programs; and

(9) Operate as a resource for local governments and upon the request of any local agency shall:

(a) Provide technical assistance and crime prevention programs in the form of on-site visits, resource development and distribution, consultation, community resource identification, utilization, training and promotion of crime prevention programs or activities;

(b) Review master copies of materials and resources, with the concurrence of any Oregon crime prevention association, for the purpose of increasing program efficiency, effectiveness and consistency;

(c) Provide assistance in increasing the knowledge of community, business and governmental leaders concerning the theory and operation of crime prevention and how their involvement will assist in efforts to prevent crime;

(d) Provide resource materials to and assistance in developing the skills of law enforcement personnel, which materials and skills are necessary to create successful crime prevention strategies that meet the needs of specific regions and communities throughout the state;

(e) Act as a liaison between local, state and national agencies concerning crime prevention issues; and

(f) Coordinate efforts with any statewide crime prevention association and receive from the association advice and direction for the operation of the center and related activities.

[Formerly 181.755]



Section 181A.730 - Coordinator; appointment; duties.

(2) The Director of the Department of Public Safety Standards and Training shall appoint the coordinator who shall have experience and knowledge in the area of crime prevention.

(3) The coordinator shall receive a salary as provided by law or, if not so provided, as prescribed by the director.

(4) The coordinator is authorized to solicit, receive and expend grants, including matching grants, from private sources to aid in carrying out the provisions of ORS 181A.720 to 181A.735.

[Formerly 181.760]



Section 181A.735 - Advisory committee; meetings; expenses.

(2) The committee shall meet at such times and places as shall be determined by the coordinator.

(3) Legislative members shall receive no compensation or per diem for services as members but may receive actual and necessary travel and other expenses under ORS 171.072 from funds appropriated to the Legislative Assembly. Other members of the committee shall be entitled to expenses as provided in ORS 292.495.

[Formerly 181.765]



Section 181A.775 - Definitions for ORS 181A.775 to 181A.805.

(1) "Employ," when used in the context of the relationship between a law enforcement agency and a police officer, includes the assignment of law enforcement duties on a volunteer basis to a reserve officer.

(2) "Law enforcement agency" means the Department of State Police, the Department of Justice, a district attorney, a political subdivision of the State of Oregon, a municipal corporation of the State of Oregon, a tribal government and a university, that maintains a law enforcement unit as defined in ORS 181A.355 (12)(a)(A).

(3) "Police officer" means a person who is:

(a) A police officer or reserve officer as defined in ORS 181A.355; and

(b) Employed by a law enforcement agency to enforce the criminal laws of this state.

(4) "Tribal government" means a tribal government as defined in ORS 181A.680:

(a) With land that is contiguous to the county in which the deadly physical force planning authority is created; and

(b) That has adopted the provision of tribal law described in ORS 181A.685 (4)(d)(A).

[Formerly 181.781]



Section 181A.780 - Planning authority; development and approval of plan; compliance; notice upon challenge to plan.

(a) The district attorney and sheriff of the county.

(b) A nonmanagement police officer selected by the district attorney and sheriff. If there are unions representing police officers within the county, the district attorney and sheriff shall select the police officer from among candidates nominated by any union representing police officers within the county.

(c) If at least one city within the county employs a police chief, a police chief selected by the police chiefs within the county.

(d) A representative of the public selected by the district attorney and sheriff. The person selected under this paragraph may not be employed by a law enforcement agency.

(e) A representative of the Oregon State Police selected by the Superintendent of State Police.

(f) An authorized tribal police officer as defined in ORS 181A.680 when requested by a tribal government.

(2) The district attorney and sheriff are cochairpersons of the planning authority.

(3) The law enforcement agency that employs the police officer selected under subsection (1)(b) of this section shall release the officer from other duties for at least 16 hours per year to enable the officer to serve on the planning authority. The agency shall compensate the officer at the officer’s regular hourly wage while the officer is engaged in planning authority activities.

(4) The planning authority shall develop a plan consisting of the following:

(a) An element dealing with education, outreach and training regarding the use of deadly physical force for police officers, attorneys employed by state or local government within the county and members of the community.

(b) An element dealing with the immediate aftermath of an incident in which a police officer used deadly physical force.

(c) An element dealing with the investigation of an incident in which a police officer used deadly physical force.

(d) An element dealing with the exercise of district attorney discretion to resolve issues of potential criminal responsibility resulting from a police officer’s use of deadly physical force.

(e) An element dealing with collecting information regarding a police officer’s use of deadly physical force, debriefing after an incident in which a police officer used deadly physical force and revising a plan developed under this subsection based on experience.

(f) An estimate of the fiscal impact on the law enforcement agencies to which the plan applies of each element described in paragraphs (a) to (e) of this subsection.

(5) The planning authority shall conduct at least one public hearing in the county before submitting a plan, or a revision of a plan, to the governing bodies in the county under subsection (7) of this section.

(6) The planning authority may consult with anyone the planning authority determines may be helpful in carrying out its responsibilities.

(7) The planning authority shall submit the plan developed under subsection (4) of this section, and revisions of the plan, to the governing body of each law enforcement agency within the county except for the Department of State Police and the Department of Justice.

(8) A governing body shall approve or disapprove the plan submitted to it under subsection (7) of this section within 60 days after receiving the plan. The governing body may not amend the plan.

(9) If the plan is not approved by at least two-thirds of the governing bodies to which the plan is submitted, the planning authority shall develop and submit a revised plan.

(10) If the plan is approved by at least two-thirds of the governing bodies to which the plan is submitted, the planning authority shall submit the approved plan to the Attorney General. No later than 30 days after receiving the plan, the Attorney General shall review the plan for compliance with the minimum requirements described in ORS 181A.785. If the Attorney General determines that the plan complies with the minimum requirements, the Attorney General shall approve the plan. Upon approval of the plan:

(a) Each law enforcement agency within the county to which the plan applies is subject to the provisions of the plan; and

(b) Each law enforcement agency subject to the plan is entitled to grants as provided in ORS 181A.805.

(11) If the plan is not approved by the Attorney General, the planning authority shall develop and submit a revised plan.

(12) Notwithstanding subsection (10)(a) of this section, a law enforcement agency is not subject to a provision of a plan approved under subsection (10) of this section that:

(a) Conflicts with a provision of a city or county charter or a general ordinance that applies to the law enforcement agency; or

(b) Imposes an obligation not required by ORS 181A.790 if complying with the provision would require the law enforcement agency to budget moneys, or submit a revenue measure for a vote of the people, in order to comply with the provision.

(13) The Attorney General shall periodically publish all approved plans.

(14) A law enforcement agency within a county has a duty to participate in good faith in the planning process of the planning authority for the county.

(15) A person bringing an action challenging the validity or enforceability of a plan approved under subsection (10) of this section shall serve the Attorney General with a copy of the complaint. If the Attorney General is not a party to the action, the Attorney General may intervene in the action.

[Formerly 181.783]



Section 181A.785 - Components of plan.

(1)(a) Address, under ORS 181A.780 (4)(a), the manner in which each law enforcement agency within the county will comply with ORS 181A.790 (2); and

(b) Attach a copy of each policy adopted under ORS 181A.790 (2) to the plan.

(2) Address, under ORS 181A.780 (4)(b), the manner in which each law enforcement agency within the county will comply with ORS 181A.790 (3)(a) and (4).

(3) Address, under ORS 181A.780 (4)(c), the manner in which each law enforcement agency within the county will comply with ORS 181A.790 (5)(a).

(4) Address, under ORS 181A.780 (4)(d), the manner in which the district attorney of the county will exercise discretion to resolve issues of potential criminal responsibility.

(5) Address, under ORS 181A.780 (4)(e), the manner in which each law enforcement agency within the county will comply with ORS 181A.790 (6).

[Formerly 181.786]



Section 181A.790 - Policy relating to use of deadly physical force; collection of information; rules.

(a) A police officer whose official conduct, or official order to use deadly physical force, was a cause in fact of the death of a person. As used in this paragraph, "order to use deadly physical force" means an order issued to another officer to use deadly physical force in a specific incident or an order or directive establishing rules of engagement for the use of deadly physical force for a specific incident.

(b) A police officer whose official conduct was not a cause in fact of the death of a person but whose official involvement in an incident in which the use of deadly physical force by a police officer resulted in the death of a person:

(A) Began before or during the use of the deadly physical force; and

(B) Was reasonably likely to have exposed the police officer to greater stresses or trauma than other police officers experienced as a result of their involvement in the incident before or during the use of the deadly physical force.

(2) A law enforcement agency shall adopt a policy dealing with the use of deadly physical force by its police officers. At a minimum, the policy must include guidelines for the use of deadly physical force.

(3)(a) For each involved officer employed by a law enforcement agency, the law enforcement agency shall pay the costs of at least two sessions with a mental health professional that are attended by the officer. The sessions must be held within six months after the incident in which the officer was involved.

(b) An involved officer shall attend at least one of the sessions described in paragraph (a) of this subsection.

(c) Sessions with a mental health professional under this subsection may not be substituted for a fitness for duty examination required or requested as a condition of employment by the law enforcement agency that employs the involved officer.

(4) For at least 72 hours immediately following an incident in which the use of deadly physical force by a police officer resulted in the death of a person, a law enforcement agency may not return an involved officer to duties that might place the officer in a situation in which the officer has to use deadly physical force. A law enforcement agency may not reduce an involved officer’s pay or benefits as a result of the law enforcement agency’s compliance with this subsection. Notwithstanding ORS 181A.805 (1), a personnel cost incurred in complying with this subsection by a law enforcement agency employing 40 or fewer police officers is an expense for purposes of ORS 181A.805.

(5)(a) A law enforcement agency employing an involved officer shall include at least one police officer from a different law enforcement agency in the investigation of the incident in which the involved officer was involved.

(b) The failure of a law enforcement agency to comply with paragraph (a) of this subsection is not grounds for suppressing evidence obtained in the investigation.

(6)(a) A law enforcement agency shall collect at least the following information relating to incidents in which a police officer’s use of deadly physical force resulted in the death of a person:

(A) The name, gender, race, ethnicity and age of the decedent.

(B) The date, time and location of the incident.

(C) A brief description of the circumstances surrounding the incident.

(b) A law enforcement agency shall promptly submit the information collected under paragraph (a) of this subsection to the Department of Justice.

(7) The department shall compile and periodically publish information submitted under subsection (6) of this section. The department, by rule, may specify a form to be used by law enforcement agencies in submitting information under subsection (6) of this section.

[Formerly 181.789]



Section 181A.795 - Admissibility of conclusions and recommendations.

[Formerly 181.791]



Section 181A.800 - Compliance.

[Formerly 181.793]



Section 181A.805 - Grants; rules.

(2) To the extent that funds are appropriated to it for such purposes, the Department of Justice shall make grants to law enforcement agencies to reimburse the law enforcement agencies for expenses incurred in implementing and revising the plans required by ORS 181A.780. A grant under this section may not exceed 75 percent of the expenses incurred by the law enforcement agency.

(3) The department may not make a grant under this section to a law enforcement agency unless the law enforcement agency is subject to a plan that has been approved by the Attorney General under ORS 181A.780 (10).

(4) The department may not make a grant under this section to a tribal government.

(5) The department shall adopt rules necessary for the administration of this section.

[Formerly 181.796]



Section 181A.810 - Expenditure limitation on grant moneys.

[Formerly 181.798]



Section 181A.815 - Expenses; rules.

(2) The Department of Justice shall award a law enforcement agency one credit for each dollar of expenses incurred before July 1, 2008, by reason of the law enforcement agency’s participation in the development of the plan required by ORS 181A.780 (4).

(3) Notwithstanding ORS 181A.805 (2), when a law enforcement agency applies for a grant under ORS 181A.805, the department, to the extent that funds are appropriated to the department for the purpose, shall make a grant that exceeds 75 percent of the expenses incurred by the law enforcement agency if the law enforcement agency has unused credits awarded under subsection (2) of this section. When the department makes a grant that exceeds 75 percent of the expenses incurred by a law enforcement agency, the department shall deduct the amount of the grant that exceeds 75 percent from the credits awarded the law enforcement agency under subsection (2) of this section.

(4) The department may adopt rules necessary for the administration of this section.

[Formerly 181.799]



Section 181A.820 - Enforcement of federal immigration laws.

(2) Notwithstanding subsection (1) of this section, a law enforcement agency may exchange information with the United States Bureau of Immigration and Customs Enforcement, the United States Bureau of Citizenship and Immigration Services and the United States Bureau of Customs and Border Protection in order to:

(a) Verify the immigration status of a person if the person is arrested for any criminal offense; or

(b) Request criminal investigation information with reference to persons named in records of the United States Bureau of Immigration and Customs Enforcement, the United States Bureau of Citizenship and Immigration Services or the United States Bureau of Customs and Border Protection.

(3) Notwithstanding subsection (1) of this section, a law enforcement agency may arrest any person who:

(a) Is charged by the United States with a criminal violation of federal immigration laws under Title II of the Immigration and Nationality Act or 18 U.S.C. 1015, 1422 to 1429 or 1505; and

(b) Is subject to arrest for the crime pursuant to a warrant of arrest issued by a federal magistrate.

(4) For purposes of subsection (1) of this section, the Bureau of Labor and Industries is not a law enforcement agency.

(5) As used in this section, "warrant of arrest" has the meaning given that term in ORS 131.005.

[Formerly 181.850]



Section 181A.825 - Disclosure of information about certain employees of law enforcement agencies.

(a) "Designated agency" has the meaning given that term in ORS 181A.010.

(b) "Information" includes, but is not limited to, an address, telephone number, date of birth and photograph.

(c) "Law enforcement agency" has the meaning given that term in ORS 181A.010.

(2) Unless a law other than ORS 192.410 to 192.505 requires disclosure or the employee consents in writing to the disclosure, a law enforcement agency may not disclose information about an employee of the agency while the employee is assigned duties the agency considers undercover investigative duties and for a period of six months after the conclusion of those duties.

(3) Subsection (2) of this section does not apply to disclosure of information to:

(a) A district attorney.

(b) The Attorney General.

(c) A law enforcement agency.

(d) A court.

(e) The Department of Public Safety Standards and Training.

(f) A designated agency.

(g) A citizen review body designated by a law enforcement agency.

(4) A person injured by a violation of subsection (2) of this section may bring a civil action for damages against the law enforcement agency.

[Formerly 181.852]



Section 181A.830 - Disclosure of information about certain public safety employees.

(a) "Public body" has the meaning given that term in ORS 192.410.

(b) "Public safety employee" means a certified reserve officer, corrections officer, parole and probation officer, police officer or youth correction officer as those terms are defined in ORS 181A.355.

(2) A public body may not disclose a photograph of a public safety employee of the public body without the written consent of the employee. This subsection does not apply to the use by the public body of a photograph of a public safety employee.

(3) A public body may not disclose information about a personnel investigation of a public safety employee of the public body if the investigation does not result in discipline of the employee.

(4) Subsection (3) of this section does not apply:

(a) When the public interest requires disclosure of the information.

(b) When the employee consents to disclosure in writing.

(c) When disclosure is necessary for an investigation by the public body, the Department of Public Safety Standards and Training or a citizen review body designated by the public body.

(d) When the public body determines that nondisclosure of the information would adversely affect the confidence of the public in the public body.

(5) If an investigation of a public safety employee of a public body results from a complaint, the public body may disclose to the complainant the disposition of the complaint and, to the extent the public body considers necessary to explain the action of the public body on the complaint, a written summary of information obtained in the investigation.

(6) A public body must notify a public safety employee of the public body if the public body receives a request for:

(a) A photograph of the employee.

(b) Information about the employee that is exempt from disclosure under ORS 192.501 or 192.502 (2) or (3).

(c) Information about the employee that is prohibited from disclosure by subsection (3) of this section.

[Formerly 181.854]



Section 181A.835 - Peer support counseling sessions; confidentiality; admissibility as evidence.

(a) "Emergency services provider" means any public employer that employs persons to provide firefighting services.

(b) "Emergency services personnel" means any employee of an emergency services provider who is engaged in providing firefighting services.

(c) "Employee assistance program" means a program established by a law enforcement agency or emergency services provider to provide counseling or support services to employees of the law enforcement agency or emergency services provider.

(d) "Law enforcement agency" means any county sheriff, municipal police department, police department established by a university under ORS 352.121 or 353.125, the Oregon State Police and any state or local public body that employs or utilizes public safety personnel.

(e) "Public safety personnel" means a sheriff, deputy sheriff, municipal police officer, police officer commissioned by a university under ORS 352.121 or 353.125, state police officer, parole and probation officer, corrections employee, certified reserve officer, reserve officer, telecommunicator or emergency medical dispatcher.

(2) Any communication made by a participant or counselor in a peer support counseling session conducted by a law enforcement agency or by an emergency services provider for public safety personnel or emergency services personnel, and any oral or written information conveyed in the peer support counseling session, is confidential and may not be disclosed by any person participating in the peer support counseling session.

(3) Any communication relating to a peer support counseling session made confidential under subsection (2) of this section that is made between counselors, between counselors and the supervisors or staff of an employee assistance program, or between the supervisors or staff of an employee assistance program, is confidential and may not be disclosed.

(4) The provisions of this section apply only to peer support counseling sessions conducted by an employee or other person who:

(a) Has been designated by a law enforcement agency or emergency services provider, or by an employee assistance program, to act as a counselor; and

(b) Has received training in counseling and in providing emotional and moral support to public safety personnel or emergency services personnel who have been involved in emotionally traumatic incidents by reason of their employment.

(5) The provisions of this section apply to all oral communications, notes, records and reports arising out of a peer support counseling session. Any notes, records or reports arising out of a peer support counseling session are not public records for the purpose of ORS 192.410 to 192.505.

(6) Any communication made by a participant or counselor in a peer support counseling session subject to this section, and any oral or written information conveyed in a peer support counseling session subject to this section, is not admissible in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. Communications and information made confidential under this section may not be disclosed by the participants in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. The limitations on disclosure imposed by this subsection include disclosure during any discovery conducted as part of an adjudicatory proceeding.

(7) Nothing in this section limits the discovery or introduction in evidence of knowledge acquired by any public safety personnel or emergency services personnel from observation made during the course of employment, or material or information acquired during the course of employment, that is otherwise subject to discovery or introduction in evidence.

(8) This section does not apply to:

(a) Any threat of suicide or homicide made by a participant in a peer support counseling session, or any information conveyed in a peer support counseling session relating to a threat of suicide or homicide;

(b) Any information relating to abuse of children or of the elderly, or other information that is required to be reported by law; or

(c) Any admission of criminal conduct.

(9) This section does not prohibit any communications between counselors who conduct peer support counseling sessions, or any communications between counselors and the supervisors or staff of an employee assistance program.

[Formerly 181.860]



Section 181A.840 - Definitions for ORS 181A.360, 181A.840 to 181A.891, 181A.895 and 181A.995.

(1) "Certification" means recognition by the Department of Public Safety Standards and Training that a private security professional meets all of the qualifications listed in ORS 181A.855.

(2) "Executive manager" means a person:

(a) Who is authorized to act on behalf of a company or business in matters of licensure and certification;

(b) Who is authorized to hire and terminate personnel;

(c) Whose primary responsibility is the management of certified private security professionals; and

(d) Who has final responsibility for a company’s or business’s compliance with ORS 181A.840 to 181A.891.

(3) "Instructor" means any person who has been certified by the department as meeting the requirements to provide instruction to private security providers or applicants.

(4) "License" means recognition by the department that an executive manager or supervisory manager meets the requirements adopted by the Board on Public Safety Standards and Training as necessary to provide private security services.

(5) "Primary responsibility" means an activity that is fundamental to, and required or expected in, the regular course of employment and is not merely incidental to employment.

(6) "Private security professional" means an individual who performs, as the individual’s primary responsibility, private security services for consideration, regardless of whether the individual, while performing the private security services, is armed or unarmed or wears a uniform or plain clothes, and regardless of whether the individual is employed part-time or full-time to perform private security services.

(7) "Private security provider" means any individual who performs the functions of a private security professional, executive manager, supervisory manager or instructor.

(8) "Private security services" means the performance of at least one of the following activities:

(a) Observing and reporting unlawful activity.

(b) Preventing or detecting theft or misappropriation of goods, money or other items of value.

(c) Protecting individuals or property, including but not limited to proprietary information, from harm or misappropriation.

(d) Controlling access to premises being protected or, with respect to a licensee of the Oregon Liquor Control Commission, controlling access to premises at an entry to the premises or any portion of the premises where minors are prohibited.

(e) Securely moving prisoners.

(f) Taking enforcement action by detaining persons or placing persons under arrest under ORS 133.225.

(g) Providing canine services for guarding premises or for detecting unlawful devices or substances.

(9) "Supervisory manager" means an employee of or a person supervised by an executive manager who has as a primary responsibility the supervision of certified private security professionals.

[Formerly 181.870]



Section 181A.845 - Applicability of ORS 181A.840 to 181A.891.

(a) A person certified by the Department of Public Safety Standards and Training as a police officer or a parole and probation officer.

(b) A law enforcement officer of the United States.

(c) An officer or employee of this state, Oregon Health and Science University established by ORS 353.020 or the United States while performing duties of the office or employment.

(d) A person appointed or commissioned by the Governor to perform law enforcement or security services.

(e) An attorney admitted to practice law in this state while engaged in the practice of law.

(f) An insurance adjuster licensed in this state while performing duties authorized by the license.

(g) A person who monitors alarm systems that are not designed to detect threats to public safety or personal well-being.

(h) A person while protecting the person’s property.

(i) A person who repairs and installs intrusion alarms while repairing or installing intrusion alarms.

(j) A person acting as an investigator as defined in ORS 703.401.

(k) A person performing crowd management or guest services, including, but not limited to, a person described as a ticket taker, an usher, a parking attendant or event staff.

(L) A person who has a valid service permit issued by the Oregon Liquor Control Commission pursuant to ORS 471.360 and who is an employee of a licensee of the commission when the person is performing age verification and controlling access to premises of the licensee, if the person is not:

(A) Armed;

(B) Permitted to initiate confrontational activities, including physical contact and the confiscation of property; or

(C) Hired with the primary responsibility of taking enforcement action as described in ORS 181A.840 (8)(f).

(m) A person performing security services at a facility regulated by the United States Nuclear Regulatory Commission if the facility is operated by the person’s employer.

(n) An individual while on active duty as a member of the armed services or while performing duties as a law enforcement officer.

(o) An employee of a financial institution who has been designated as a security officer for the financial institution pursuant to the Bank Protection Act of 1968 (12 U.S.C. 1881 et seq.) and regulations adopted under the act.

(p) A person who provides security services as a volunteer or for de minimis consideration other than money for an event operated for the benefit of a corporation that is organized not for profit pursuant to ORS chapter 65 or any predecessor of ORS chapter 65 or that is exempt from taxation under section 501(a) of the Internal Revenue Code as an organization described in section 501(c) of the Internal Revenue Code.

(q) A student enrolled in a community college as defined in ORS 341.005 while engaged in nonconfrontational activities that contribute to campus safety under the direct or indirect supervision of a law enforcement professional or private security professional certified or licensed by the Department of Public Safety Standards and Training, provided the community college has conducted a criminal background check on the student.

(2) The exemption provided by subsection (1)(k) of this section applies only:

(a) To a person who is not:

(A) Armed;

(B) Permitted to initiate confrontational activities, including physical contact and the confiscation of property; or

(C) Hired with the primary responsibility of taking enforcement action as described in ORS 181A.840 (8)(f);

(b) If there is at least one person on-site who is certified or licensed under ORS 181A.870 for every 10 or fewer uncertified persons performing the services described in subsection (1)(k) of this section;

(c) If any enforcement action, as described in ORS 181A.840 (8)(f), other than incidental or temporary action, is taken by or under the supervision of a person certified or licensed under ORS 181A.870; and

(d) During the time when a crowd has assembled for the purpose of attending or taking part in an organized event, including pre-event assembly, event operation hours and post-event departure activities.

(3) The exemption provided by subsection (1)(L) of this section does not apply during an organized event that is on a scale substantially outside the ordinary course of the licensee’s business.

[Formerly 181.871]



Section 181A.850 - Prohibited acts; temporary assignment of person not certified allowed.

(a) For a person to engage in the business of, or perform any service as a private security professional, or to offer services in such capacity unless the person has obtained a certificate under ORS 181A.870.

(b) For a person to engage in the business of, or perform any service as an executive manager or supervisory manager, or to offer services in such capacities unless the person has obtained a license under ORS 181A.870.

(c) For a person to perform supervisory duties over persons performing crowd management or guest services, as described in ORS 181A.845, unless the person has obtained a license or certificate under ORS 181A.870.

(d) Except as otherwise provided in subsection (2) of this section, for an executive manager to assign a person to perform private security services unless the person is certified as a private security professional under ORS 181A.870.

(2) An executive manager may temporarily assign a person who is not certified as required by this section to perform private security services within this state for a period of time not to exceed 90 days if:

(a) The person is employed in another state;

(b) The person holds a private security professional’s certification or license from the other state; and

(c) The certification or licensing standards of the other state meet or exceed the standards of this state.

[Formerly 181.873]



Section 181A.855 - Qualifications for private security professional; rules.

(a) Must be:

(A) At least 18 years of age, if an applicant for certification as an unarmed private security professional; or

(B) At least 21 years of age, if an applicant for certification as an armed private security professional;

(b) Must have satisfactorily completed training requirements approved by the Board on Public Safety Standards and Training; and

(c) Must not be required to register or be registered as a sex offender under ORS 163A.010, 163A.015, 163A.020 or 163A.025.

(2) An applicant meets the requirements of subsection (1)(b) of this section if the applicant provides the Department of Public Safety Standards and Training with documentation of military training or experience that the department determines is substantially equivalent to the training required by subsection (1)(b) of this section.

(3) The department, in consultation with the board, shall adopt rules specifying those crimes for which a conviction requires the denial or revocation of certification as a private security professional or instructor.

[Formerly 181.875]



Section 181A.860 - Application procedure.

[Formerly 181.876]



Section 181A.865 - Qualifications for executive manager or supervisory manager.

[Formerly 181.877]



Section 181A.870 - Board on Public Safety Standards and Training to establish standards; department to establish procedures and fees; report; rules.

(a) Issuing, denying, renewing and revoking licenses for executive managers and supervisory managers; and

(b) Reviewing the private security services of executive managers in relation to the licensing and certification standards set forth in ORS 181A.840 to 181A.891.

(2) In accordance with any applicable provision of ORS chapter 183, to promote consistent standards for private security services by improving the competence of private security providers, the board, in conjunction with the Private Security Policy Committee, shall establish reasonable minimum standards of physical, emotional, intellectual and moral fitness for private security providers.

(3) The board, in consultation with the Department of Public Safety Standards and Training, may establish by rule accreditation standards for required training programs. The board, in consultation with the Private Security Policy Committee, may establish to what extent training or educational programs offered by employers may be considered equivalent to required training programs.

(4) The department shall:

(a) Establish and carry out procedures for issuing, denying, renewing and revoking, subject to terms and conditions imposed by the department, a private security provider’s certificate or license;

(b) In collaboration with the Private Security Policy Committee, recommend for approval by the board the content of and standards for all training courses and testing required for certification as a private security professional and the standards for all instructors providing the training;

(c) Establish procedures in consultation with the board for temporary assignment of persons performing private security services for a period of no longer than 120 days while an application for certification is being processed;

(d) In collaboration with the Private Security Policy Committee, establish fees for issuing certificates and licenses to private security providers. The fees may not exceed the prorated direct costs of administering:

(A) The certification or licensing program required by this section;

(B) The criminal records checks required by ORS 181A.875; and

(C) Any training program required by rules of the department or board; and

(e) In collaboration with the Private Security Policy Committee, establish fees for accrediting training programs offered by employers.

(5) In establishing procedures for issuing certificates and licenses under subsection (4)(a) of this section, the department shall establish a procedure for issuing a certificate or license to a person upon submission by the person of proof of successful completion of a training program accredited by the board pursuant to subsection (3) of this section as being equivalent to the required training program offered by the department.

(6) The department shall investigate alleged violations of the provisions of ORS 181A.840 to 181A.891 and of any rules adopted by the department or the board. The department shall issue a report when the investigation is complete.

(7) The department and the board may adopt rules necessary to carry out their duties under ORS 181A.840 to 181A.891 and 181A.995. For efficiency, the department and board may adopt rules jointly as a single set of combined rules.

[Formerly 181.878]



Section 181A.875 - Licenses and certificates; issuance; duration.

(2) The department shall offer certificates or licenses to private security providers in levels and categories as established by the Board on Public Safety Standards and Training in consultation with the department.

(3) Upon receipt of an application for certification under ORS 181A.860, the department shall forward a complete set of the applicant’s fingerprints to the Department of State Police and request that the Department of State Police conduct a nationwide criminal records check of the applicant as provided in ORS 181A.195. Notwithstanding ORS 181A.195 (5) and (6), the Department of State Police shall maintain in the department’s files the fingerprint cards used to conduct the criminal records check.

[Formerly 181.880]



Section 181A.880 - Hearing if license or certificate denied, suspended or revoked.

(2) Judicial review of orders issued after a hearing under subsection (1) of this section shall be as provided in ORS chapter 183.

[Formerly 181.882]



Section 181A.885 - Effect of being charged with crime.

(2) If an executive manager knows that an employee has been charged with a crime, the executive manager shall notify the department of that fact not later than 48 hours after the executive manager acquired the knowledge.

(3) The department may suspend the certificate or license of a private security provider charged with a crime pending disposition of the charge.

(4) If an applicant for certification or licensure as a private security provider is charged with a crime, the applicant shall notify the department of that fact not later than 48 hours after the charge is filed.

[Formerly 181.885]



Section 181A.890 - Disposition of funds received by department.

[Formerly 181.887]



Section 181A.891 - Persons providing private security services on September 9, 1995.

[Formerly 181.886]



Section 181A.895 - State preemption of local laws relating to private security providers.

[Formerly 203.090]



Section 181A.990 - Penalties.

[Formerly 181.990]



Section 181A.995 - Penalties relating to regulation of private security services; criminal and civil.

(a) Class A misdemeanor if the person knowingly falsifies any information pertinent to an application for a license or certificate under ORS 181A.840 to 181A.891.

(b) Class A violation if the person provides private security services as a private security professional without being certified to do so under ORS 181A.870 and having in the person’s possession the certificate issued under ORS 181A.870.

(2) In addition to any other liability or penalty provided by law, the Board on Public Safety Standards and Training may impose a civil penalty not to exceed $1,500 for a violation of any provision of ORS 181A.840 to 181A.891 or any rule adopted by the Board on Public Safety Standards and Training or Department of Public Safety Standards and Training pursuant to ORS 181A.840 to 181A.891.

(3) Judicial review of civil penalties imposed under subsection (2) of this section shall be as provided under ORS 183.480.

[Formerly 181.991]






Chapter 182 - STATE ADMINISTRATIVE AGENCIES

Section 182.010 - Nonattendance of member of board or commission at meetings as forfeiting office; appointment of successor.



Section 182.020 - Notice of meetings of boards and commissions; reporting of absences.

(1) Give the members of the board or commission at least 10 days’ notice, in writing, of the date and place of each regular, adjourned or special meeting.

(2) Report to the Governor the names of all members who fail to attend any meeting of the board or commission.



Section 182.030 - Employment of persons advocating violent overthrow of the Government of the United States or Oregon prohibited.

(2) Any person employed by any state department, board or commission shall immediately be discharged from employment when it becomes known to the appointing employer that such person has, during the period of employment, committed any offense set forth in subsection (1) of this section.

(3) Any person denied employment or discharged pursuant to this section shall have a right of appeal in accordance with the provisions of the State Personnel Relations Law.



Section 182.040 - Boards and commissions to pay counties for services; exceptions.

(2) ORS 182.040 to 182.060 do not apply to:

(a) Except for those fees required in ORS 205.320, services rendered for the Bureau of Labor and Industries on wage claims assigned to it for collection.

(b) Any of the provisions or requirements of ORS 21.170, 52.410 to 52.440, 156.160, 205.360 and 205.370.

[Amended by 1965 c.619 §35; 1967 c.398 §8; 1973 c.381 §7; 1981 s.s. c.3 §97; 1985 c.496 §25; 1999 c.803 §3; 2011 c.595 §135]



Section 182.050 - Time and manner of payment to counties.



Section 182.060 - County clerk to record instruments affecting realty for state boards and commissions.

[Amended by 1999 c.654 §12]



Section 182.065



Section 182.070



Section 182.072 - Payment for licenses issued by county or other public body on behalf of state agency.

(1) The agency has implemented a functioning licensing software system that is approved by the Oregon Department of Administrative Services; and

(2) The agency pays to the county or other public body the same amounts under the contract that the county or other public body would have received if the county or other public body had collected the license fees.

[2007 c.768 §61]

Note: 182.072 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.080 - Effect of repeal or amendment of statute authorizing state agency to collect, receive and expend moneys.

(2) Upon repeal or amendment of a statute as described in subsection (1) of this section, so much as may be necessary, and no more, of the balance in the General Fund appropriated for the use, operation and function of the state officer, board, commission, corporation, institution, department, agency or other state organization is transferred to the Secretary of State for the payment of all expenses incurred by the Secretary of State in winding up and concluding administration of the repealed or amended statute, as authorized in subsection (1) of this section. If the balance of the unexpended appropriation is insufficient to cover the costs and expenses of the Secretary of State in administering and concluding the operation of the repealed or amended statute, the secretary may request transfer or appropriation of any funds, accounts and receipts belonging to the state in the custody or control of such state officer, board, commission, corporation, institution, department, agency or other state organization, to cover in full the costs of winding up and concluding the administration of the statute.

[1955 c.73 §1; 2005 c.755 §3]



Section 182.090 - State agency to pay attorney fees and expenses when court finds for petitioner and that agency acted unreasonably.

(2) Amounts allowed under this section for reasonable attorney fees and expenses shall be paid from funds available to the state agency. The court may withhold all or part of the attorney fees from any award to a petitioner if the court finds that the state agency has proved that its action was substantially justified or that special circumstances exist which make the award of all or a portion of the attorney fees unjust.

(3) As used in this section, "civil judicial proceeding" means any proceeding, other than a criminal proceeding as defined in ORS 131.005 (7), conducted before a court of this state.

[1981 c.871 §2; 1983 c.763 §61]



Section 182.100 - Affirmative action policy; implementation on appointments.

(2) The Director of Affirmative Action shall assist all persons who have appointing authority at the state level for boards, commissions or advisory bodies in carrying out the state policy stated in subsection (1) of this section and ORS 236.115.

(3) As used in this section, "affirmative action" means a method of eliminating the effects of past and present discrimination, intended or unintended, on the basis of race, religion, national origin, age, sex, marital status or physical or mental disabilities, that are evident or indicated by analysis of present appointment patterns, practices and policies.

[1981 c.255 §1; 1989 c.224 §10; 1997 c.539 §2]



Section 182.105 - Information concerning tax benefits of providing child care under employee benefit plan.

[1985 c.753 §5; 1995 c.278 §28]



Section 182.109 - Agency actions to carry out state policies for persons with disabilities.

(1) Review their rules and policies and may revise them as necessary to reflect a positive approach to persons with disabilities.

(2) Encourage and promote education of state employees, state officials and the public in general about the worth and capacity of persons with disabilities.

(3) In all state correspondence and publications, avoid the use of stereotypes and negative labels such as "victim," "afflicted," "crippled" and "handicapped" except as such terms are required by statute or federal law and regulation.

(4) Use the preferred and more positive term "person with a disability" instead of "disabled person," "handicapped" or other negative words except as such terms are required by statute or federal law and regulation.

(5) In implementing subsections (1) to (4) of this section, develop and seek input regarding terminology and portrayal of persons with disabilities from persons who have disabilities and their advocates.

(6) Foster corrective measures and avoid stereotypes and negative labeling in texts used by schools, newspapers, magazines, radio and television by encouraging review and analysis of these media by publishers, company owners or appropriate agencies.

(7) Use the term "person with a disability" to the extent consistent with state and federal law in rules adopted on or after January 1, 2006.

[1989 c.224 §2; 2005 c.411 §2; 2007 c.70 §48]



Section 182.110



Section 182.112 - Title to property acquired by state agency in name of state.

Note: 182.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 4 and 5, chapter 600, Oregon Laws 2013, provide:

Sec. 4. State agency grant applications; racial and ethnic impact statement. (1) A state agency that awards grants shall require that each grant application include a racial and ethnic impact statement that must contain the following information:

(a) Any disproportionate or unique impact of proposed policies or programs on minority persons in this state;

(b) A rationale for the existence of policies or programs having a disproportionate or unique impact on minority persons in this state; and

(c) Evidence of consultation with representatives of minority persons in cases in which a proposed policy or program has a disproportionate or unique impact on minority persons in this state.

(2) The Oregon Department of Administrative Services shall create and distribute a racial and ethnic impact statement form for state agencies and shall ensure that the statement is included in applications for grants awarded by state agencies.

(3) The racial and ethnic impact statement shall be used for informational purposes.

(4) The requirements of this section apply only to grants awarded to corporations or other legal entities other than natural persons.

(5) As used in this section:

(a) "Minority persons" includes individuals who are women, persons with disabilities, African-Americans, Hispanics, Asians or Pacific Islanders, American Indians and Alaskan Natives.

(b) "State agency" means the executive department as defined in ORS 174.112. [2013 c.600 §4]

Sec. 5. Sections 1 to 4 of this 2013 Act are repealed on January 2, 2018.

[2013 c.600 §5]



Section 182.115



Section 182.120



Section 182.121



Section 182.122 - Information systems security in executive department; rules.

(a) "Executive department" has the meaning given that term in ORS 174.112.

(b) "Information systems" means computers, hardware, software, storage media, networks, operational procedures and processes used in collecting, processing, storing, sharing or distributing information within, or with any access beyond ordinary public access to, the state’s shared computing and network infrastructure.

(2) The State Chief Information Officer has responsibility for and authority over information systems security in the executive department, including responsibility for taking all measures that are reasonably necessary to protect the availability, integrity or confidentiality of information systems or the information stored in information systems. The State Chief Information Officer shall, after consultation and collaborative development with agencies, establish a state information systems security plan and associated standards, policies and procedures. The plan must align with and support the Enterprise Information Resources Management Strategy described in ORS 291.039.

(3) The State Chief Information Officer may coordinate with the Oregon Department of Administrative Services to:

(a) Review and verify the security of information systems operated by or on behalf of state agencies;

(b) Monitor state network traffic to identify and react to security threats; and

(c) Conduct vulnerability assessments of state agency information systems for the purpose of evaluating and responding to the susceptibility of information systems to attack, disruption or any other event that threatens the availability, integrity or confidentiality of information systems or the information stored in information systems.

(4) The State Chief Information Officer shall contract with qualified, independent consultants for the purpose of conducting vulnerability assessments under subsection (3) of this section.

(5) In collaboration with appropriate agencies, the State Chief Information Officer shall develop and implement policies for responding to events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems, whether those systems are within, interoperable with or outside the state’s shared computing and network infrastructure. In the policies, the State Chief Information Officer shall prescribe actions reasonably necessary to:

(a) Promptly assemble and deploy in a coordinated manner the expertise, tools and methodologies required to prevent or mitigate the damage caused or threatened by an event;

(b) Promptly alert other persons of the event and of the actions reasonably necessary to prevent or mitigate the damage caused or threatened by the event;

(c) Implement forensic techniques and controls developed under subsection (6) of this section;

(d) Evaluate the event for the purpose of possible improvements to the security of information systems; and

(e) Communicate and share information with appropriate agencies, using preexisting incident response capabilities.

(6) After consultation and collaborative development with appropriate agencies and the Oregon Department of Administrative Services, the State Chief Information Officer shall implement forensic techniques and controls for the security of information systems, whether those systems are within, interoperable with or outside the state’s shared computing and network infrastructure. The techniques and controls must include using specialized expertise, tools and methodologies to investigate events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems. The State Chief Information Officer shall consult with the Oregon State Police, the Office of Emergency Management, the Governor and others as necessary in developing forensic techniques and controls under this section.

(7) The State Chief Information Officer shall ensure that reasonably appropriate remedial actions are undertaken when the State Chief Information Officer finds that such actions are reasonably necessary by reason of vulnerability assessments of information systems under subsection (3) of this section, evaluation of events under subsection (5) of this section and other evaluations and audits.

(8)(a) State agencies are responsible for securing computers, hardware, software, storage media, networks, operational procedures and processes used in collecting, processing, storing, sharing or distributing information outside the state’s shared computing and network infrastructure, following information security standards, policies and procedures established by the State Chief Information Officer and developed collaboratively with the agencies. Agencies may establish plans, standards and measures that are more stringent than the standards established by the State Chief Information Officer to address specific agency needs if the plans, standards and measures do not contradict or contravene the state information systems security plan. Independent agency security plans must be developed within the framework of the state information systems security plan.

(b) A state agency shall report the results of any vulnerability assessment, evaluation or audit conducted by the agency to the State Chief Information Officer for the purposes of consolidating statewide security reporting and, when appropriate, to prompt a state incident response.

(9) This section does not apply to:

(a) Research and student computer systems used by or in conjunction with any public university listed in ORS 352.002; and

(b)(A) Gaming systems and networks operated by the Oregon State Lottery or contractors of the State Lottery; or

(B) The results of Oregon State Lottery reviews, evaluations and vulnerability assessments of computer systems outside the state’s shared computing and network infrastructure.

(10) The State Chief Information Officer shall adopt rules to implement the provisions of this section.

[2005 c.739 §1; 2011 c.637 §62; 2015 c.767 §51; 2015 c.807 §12]

Note: 182.122 and 182.124 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.124 - Information systems security for Secretary of State, State Treasurer and Attorney General.

(2) The Secretary of State, the State Treasurer and the Attorney General shall each establish an information systems security plan and associated standards, policies and procedures in collaboration with the State Chief Information Officer as provided in ORS 182.122.

(3) The plan established under subsection (2) of this section, at a minimum, must:

(a) Be compatible with the state information systems security plan and associated standards, policies and procedures established by the State Chief Information Officer under ORS 182.122 (2);

(b) Assign responsibility for:

(A) Reviewing, monitoring and verifying the security of the Secretary of State’s, the State Treasurer’s and the Attorney General’s information systems; and

(B) Conducting vulnerability assessments of information systems for the purpose of evaluating and responding to the susceptibility of information systems to attack, disruption or any other event that threatens the availability, integrity or confidentiality of information systems or the information stored in information systems;

(c) Contain policies for responding to events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems, whether the systems are within, interoperable with or outside the state’s shared computing and network infrastructure;

(d) Prescribe actions reasonably necessary to:

(A) Promptly assemble and deploy in a coordinated manner the expertise, tools and methodologies required to prevent or mitigate the damage caused or threatened by an event;

(B) Promptly alert the State Chief Information Officer and other persons of the event and of the actions reasonably necessary to prevent or mitigate the damage caused or threatened by the event;

(C) Implement forensic techniques and controls developed under paragraph (e) of this subsection;

(D) Evaluate the event for the purpose of possible improvements to the security of information systems; and

(E) Communicate and share information with agencies, using preexisting incident response capabilities; and

(e) Describe and implement forensic techniques and controls for the security of information systems, whether those systems are within, interoperable with or outside the state’s shared computing and network infrastructure, including the use of specialized expertise, tools and methodologies, to investigate events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems.

(4) The Secretary of State, the State Treasurer and the Attorney General shall participate in the planning process that the State Chief Information Officer conducts under ORS 182.122 (2).

(5) If the State Chief Information Officer cannot agree with the Secretary of State, the State Treasurer or the Attorney General on a joint information systems security plan and associated operational standards and policies, the State Chief Information Officer, in collaboration with the Oregon Department of Administrative Services, may take steps reasonably necessary to condition, limit or preclude electronic traffic or other vulnerabilities between information systems for which the Secretary of State, State Treasurer or Attorney General has authority under subsection (1) of this section and the information systems for which the State Chief Information Officer has authority under ORS 182.122 (2).

[2005 c.739 §2; 2015 c.807 §13]

Note: See note under 182.122.



Section 182.125



Section 182.126 - Definitions.

(1) "Convenience fee" means a fee for using an electronic government portal or governmental services available by means of an electronic government portal that the State Chief Information Officer charges or authorizes an electronic government portal provider to charge under ORS 182.132 (3).

(2) "Electronic government portal" means an electronic information delivery system accessible by means of the Internet that a state agency designates officially as a means by which the state agency delivers information, products or services.

(3) "Electronic government portal provider" means a person that on behalf of a state agency provides facilities, goods or services necessary to develop, host, operate, maintain or otherwise implement an electronic government portal or provides facilities, goods or services that assist a state agency in designing, developing, hosting, operating, maintaining or otherwise implementing an electronic government portal.

(4) "State agency" means the executive department, as defined in ORS 174.112.

[2009 c.829 §1; 2015 c.807 §13a]

Note: 182.126 to 182.132 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.128 - Electronic Government Portal Advisory Board.

(a) The President of the Senate shall appoint two nonvoting members from among members of the Senate.

(b) The Speaker of the House of Representatives shall appoint two nonvoting members from among members of the House of Representatives.

(c) The Governor shall appoint:

(A) Three members who represent state agencies;

(B) Two members who represent the public; and

(C) One member who attends a school, community college or university in this state.

(d) The State Chief Information Officer shall appoint two members as follows:

(A) A representative of the State Chief Information Officer; and

(B) A representative of the Oregon Department of Administrative Services.

(e) The State Treasurer shall appoint one member who represents the State Treasurer.

(2) Members of the Legislative Assembly who are members of the advisory board are nonvoting members and may act only in an advisory capacity.

(3) The advisory board shall:

(a) Advise the State Chief Information Officer and the Oregon Department of Administrative Services concerning:

(A) The development of electronic government portals for the State Chief Information Officer, the department and other state agencies;

(B) The amount, collection methods or other aspects of a convenience fee that the State Chief Information Officer or an electronic government portal provider collects;

(C) The priority of new governmental service applications that may be provided by means of an electronic government portal;

(D) Terms and conditions of contracts between state agencies and electronic government portal providers; and

(E) Rules necessary to implement electronic government portals.

(b) Monitor the layout, content and usability of electronic government portals and advise the State Chief Information Officer and the department on ways to improve the delivery of government services by means of electronic government portals, the accountability of state agencies’ use of electronic government portals to provide government services and user satisfaction with electronic government portals.

(c) Study, propose, develop or coordinate activities that:

(A) Consider the needs of residents of this state;

(B) Evaluate the performance and transparency of state agency delivery of government services; and

(C) Further the effectiveness of and user satisfaction with:

(i) Electronic government portals; and

(ii) State agencies’ performance and accountability in using electronic government portals to provide government services.

(4) A majority of the members of the advisory board constitutes a quorum for transacting business.

(5) A majority of the members of the advisory board must approve official action by the advisory board.

(6) The advisory board shall elect one of the members of the advisory board to serve as chairperson.

(7) If a vacancy on the advisory board occurs for any cause, the appointing authority shall make an appointment that becomes immediately effective.

(8) The advisory board shall meet at times and places that the chairperson or a majority of the members of the advisory board specifies.

(9) The advisory board may adopt rules necessary to operate the advisory board.

(10) The Oregon Department of Administrative Services shall provide staff support to the advisory board.

(11) Members of the advisory board who are not members of the Legislative Assembly may not receive compensation, but may be reimbursed for actual and necessary travel and other expenses the members incur in the performance of the members’ official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses the members incur in performing functions of the advisory board shall be paid out of funds appropriated to the Oregon Department of Administrative Services for purposes of the advisory board.

(12) All state agencies shall assist the advisory board in the advisory board’s performance of the advisory board’s duties and, to the extent permitted by laws relating to confidentiality, to furnish information and advice as the members of the advisory board consider necessary to perform the duties of the advisory board.

[2009 c.829 §2; 2015 c.807 §14]

Note: See note under 182.126.



Section 182.130



Section 182.132 - Ability to offer government services through portal; convenience fee.

(2) For the purposes of subsection (1) of this section, the State Chief Information Officer, under the provisions of the Public Contracting Code, may contract with an electronic government portal provider in a manner that is consistent with the State Chief Information Officer’s rules, policies and standards.

(3)(a) The State Chief Information Officer may charge members of the public a convenience fee or may authorize an electronic government portal provider to charge a convenience fee for an electronic government service if the advisory board recommends that the State Chief Information Officer charge or authorize a convenience fee for the electronic government service. The convenience fee must reflect the costs incurred in hosting, operating, maintaining or implementing the electronic government portal.

(b) The State Chief Information Officer shall cooperate with the advisory board to identify the electronic government portals or governmental services to which the convenience fee applies.

(4) The State Chief Information Officer may adopt rules to implement the provisions of this section.

(5) Not later than the beginning of each odd-numbered year regular legislative session, the State Chief Information Officer shall prepare and submit to the Legislative Assembly a report in the manner provided in ORS 192.245 that summarizes the State Chief Information Officer’s activities under the provisions of this section.

[2009 c.829 §3; 2011 c.545 §30; 2015 c.807 §15]

Note: See note under 182.126.



Section 182.135



Section 182.140



Section 182.145



Section 182.150



Section 182.151 - Assessment of impact of state agency action on families.

(1) If the action by the government strengthens or erodes the stability of the family and, particularly, the marital commitment;

(2) If the action strengthens or erodes the authority and rights of the parents in the education, nurture and supervision of their children;

(3) If the action helps the family perform its functions, or if the action substitutes governmental activity for the function;

(4) If the action by the government increases or decreases family earnings and if the proposed benefits of the action justify the impact on the family budget;

(5) If the activity can be carried out by a lower level of government or by the family itself;

(6) The message, intended or otherwise, the program sends to the public concerning the status of the family; and

(7) The message the action sends to young people concerning the relationship between their behavior, their personal responsibility and the norms of our society.

[1999 c.523 §1]

Note: 182.151 and 182.152 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.152 - No right or benefit created.

[1999 c.523 §2]

Note: See note under 182.151.



Section 182.160



Section 182.162 - Definitions for ORS 182.162 to 182.168.

(1) "State agency" has the meaning given that term in ORS 358.635.

(2) "Tribe" means a federally recognized Indian tribe in Oregon.

[2001 c.177 §1]

Note: 182.162 to 182.168 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.164 - State agencies to develop and implement policy on relationship with tribes; cooperation with tribes.

(a) Identifies individuals in the state agency who are responsible for developing and implementing programs of the state agency that affect tribes.

(b) Establishes a process to identify the programs of the state agency that affect tribes.

(c) Promotes communication between the state agency and tribes.

(d) Promotes positive government-to-government relations between the state and tribes.

(e) Establishes a method for notifying employees of the state agency of the provisions of ORS 182.162 to 182.168 and the policy the state agency adopts under this section.

(2) In the process of identifying and developing the programs of the state agency that affect tribes, a state agency shall include representatives designated by the tribes.

(3) A state agency shall make a reasonable effort to cooperate with tribes in the development and implementation of programs of the state agency that affect tribes, including the use of agreements authorized by ORS 190.110.

[2001 c.177 §2]

Note: See note under 182.162.



Section 182.166 - Training of state agency managers and employees who communicate with tribes; annual meetings of representatives of agencies and tribes; annual reports by state agencies.

(2) Once a year, the Governor shall convene a meeting at which representatives of state agencies and tribes may work together to achieve mutual goals.

(3) No later than December 15 of every year, a state agency shall submit a report to the Governor and to the Commission on Indian Services on the activities of the state agency under ORS 182.162 to 182.168. The report shall include:

(a) The policy the state agency adopted under ORS 182.164.

(b) The names of the individuals in the state agency who are responsible for developing and implementing programs of the state agency that affect tribes.

(c) The process the state agency established to identify the programs of the state agency that affect tribes.

(d) The efforts of the state agency to promote communication between the state agency and tribes and government-to-government relations between the state and tribes.

(e) A description of the training required by subsection (1) of this section.

(f) The method the state agency established for notifying employees of the state agency of the provisions of ORS 182.162 to 182.168 and the policy the state agency adopts under ORS 182.164.

[2001 c.177 §3]

Note: See note under 182.162.



Section 182.168 - No right of action created by ORS 182.162 to 182.168.

[2001 c.177 §4]

Note: See note under 182.162.



Section 182.170



Section 182.180



Section 182.190



Section 182.200



Section 182.310 - Definitions for ORS 182.310 to 182.360.

(1) "Commission" means the Employee Suggestion Awards Commission.

(2) "Employee suggestion program" means the program developed by the commission under ORS 182.320 (3).

(3) "Secretary" means the secretary of the employee suggestion program.

[1959 c.616 §1; 1989 c.815 §2; 1993 c.724 §25]



Section 182.320 - Employee Suggestion Awards Commission; authority; rules.

(2) The members of the commission shall elect annually one member as chairperson. The Director of the Oregon Department of Administrative Services shall appoint a state officer or employee to serve as secretary of the employee suggestion program. The commission members shall serve without compensation.

(3) The commission shall formulate, establish and maintain an employee suggestion program to encourage and reward meritorious suggestions by state employees that will promote effectiveness, efficiency and economy in the performance of any function of state government.

(4) The secretary, with the approval of the commission, shall adopt rules necessary or appropriate for the proper administration of ORS 182.310 to 182.360.

[1957 c.616 §2; 1965 c.9 §1; 1989 c.815 §3; 1993 c.724 §26; 1995 c.286 §17; 2001 c.30 §1]



Section 182.330 - Commission determination final.

[1957 c.616 §3; 1993 c.724 §27]



Section 182.340



Section 182.350



Section 182.360 - Costs and payment of cash awards and administrative expenses.

(a) For awards to employees not eligible for cash awards, the cost shall be added to and collected with the expenses and costs of operating the Personnel Division of the Oregon Department of Administrative Services collected under ORS 240.165.

(b) For any cash award for a suggestion having multiagency effect, as determined by the Employee Suggestion Awards Commission, and for which the commission cannot identify the cost savings realized or to be realized by the agencies as a result of implementation of the suggestion, the cost shall be added to and collected with the expenses and costs of operating the Personnel Division collected under ORS 240.165.

(c) If the commission is able to identify the agency or agencies that have realized or will realize cash savings as a result of implementation of a suggestion, the cost of any cash award shall be paid by the affected agency or agencies from savings realized or to be realized by implementation of the suggestion. For suggestions with multiagency effect, the commission shall determine the portion of the award total to be contributed by each agency.

(d) For administrative expenses of the Personnel Division incurred in administering ORS 182.310 to 182.400, the expenses shall be added to and collected with the expenses and costs of operating the Personnel Division collected under ORS 240.165.

(2) Vouchers for awards described in subsection (1)(a) and (b) of this section and administrative expenses described in subsection (1)(d) of this section shall be prepared by the Administrator of the Personnel Division payable from the Oregon Department of Administrative Services Operating Fund. Vouchers for awards described in subsection (1)(c) of this section shall be drawn by the appropriate agency. All vouchers shall be drawn upon certification of the chairperson or secretary of the commission of the amount or cost of the award and the person to whom the award has been made or the amount of the administrative expenses.

[1957 c.616 §6; 1981 c.233 §1; 1993 c.724 §28; 1995 c.79 §58; 2005 c.22 §127]



Section 182.365 - Legislative findings; definitions for ORS 182.365 to 182.400.

(2) As used in ORS 182.365 to 182.400:

(a) "Agency or unit" means any department, division, agency or section or unit of any department, division or agency or unit, that has an identifiable budget which may be separated from other budgets and for which credit can be given.

(b) "Department" means the Oregon Department of Administrative Services.

(c) "Director" means the Director of the Oregon Department of Administrative Services.

[1989 c.815 §1; 1993 c.724 §29]



Section 182.370



Section 182.375 - State Productivity Improvement Revolving Fund; creation; sources; uses.

(2) The Oregon State Productivity Improvement Revolving Fund shall consist of:

(a) Moneys transferred from the Oregon Department of Administrative Services Operating Fund, as provided in ORS 240.170, in a sum not to exceed $500,000 to establish the fund.

(b) Savings realized from implementation of productivity improvement projects that may include existing and future projects authorized by the department.

(3) Fifty percent of the agency or unit budget savings resulting from improved efficiency shall be credited to the Oregon State Productivity Improvement Revolving Fund to be used for program improvement by the agency or unit. If not used in the biennium in which the savings occur, the amount of credit to an agency or unit may be treated as if it were continuously appropriated to the agency or unit and may be expended in the following biennium without resulting in any budget justification for the agency or unit. Expenditures from the fund are not subject to allotment or other budgetary procedures.

(4) None of the expenditures in a biennium by the agency or unit under this section shall be considered to be within any appropriation or expenditure limitation in the agency’s base budget for the biennium.

(5) A productivity improvement project may include training and employee development authorized by the department and intended to lead to improved productivity.

(6) The department may require a different repayment schedule for training and employee development than for other productivity improvement projects.

(7) Agencies and units shall report to the department quarterly on project implementation, savings realized to date, or projected, and repayment of moneys to the fund.

[1989 c.815 §5; 1991 c.385 §89; 1993 c.724 §30; 1995 c.79 §59; 2003 c.55 §3; 2003 c.794 §203]



Section 182.380 - Credit of certain savings to General Fund.

[1989 c.815 §6; 1993 c.724 §31]



Section 182.385 - Identification of reduced expenses resulting from improved efficiency.

[1989 c.815 §7; 1993 c.724 §32]



Section 182.390 - Plan for increased efficiency.

(2) The plan required in subsection (1) of this section shall include long-range objectives of each program, indicating in each case where the agency or unit shall increase efficiency and cost savings without a reduction in public services. The plan shall include reasons for leaving current positions vacant, actual reductions in services and supplies, travel and capital outlay and shall include a system to evaluate the resulting accomplishments of each agency or unit.

[1989 c.815 §8; 1993 c.724 §33]



Section 182.395 - Ineligibility of new programs for credits.

[1989 c.815 §9; 1993 c.724 §34; 1995 c.79 §60]



Section 182.400 - Report on productivity improvement program.

[1989 c.815 §10; 1993 c.724 §35]



Section 182.410



Section 182.415 - Definitions for ORS 182.415 to 182.435.

(1) "Furnishings" includes furniture usually used in connection with occupancy of a household but does not include rugs, draperies, ranges, refrigerators, washers, dryers or any item of furnishings received by the state or one of its agencies as a gift, nor does it include any furniture purchased for the state-owned residence required in relation to the official duties of an institutional executive.

(2) "Housing" includes single and multiple family dwellings, apartments, and manufactured dwellings and manufactured dwelling pads, available on a monthly tenancy but does not include guard stations maintained by the State Forestry Department or dormitory facilities at any state institution or at any public university listed in ORS 352.002.

(3) "Dormitory" includes any facility that houses students and those facilities used primarily for sleeping purposes by the employees of the Department of Human Services or the Oregon Health Authority.

(4) "State agency" has the meaning given that term in ORS 291.002.

[1971 c.575 §1; 1977 c.583 §3; 1993 c.276 §1; 2009 c.11 §17; 2009 c.595 §161; 2009 c.762 §45; 2011 c.637 §63; 2015 c.767 §52]



Section 182.420

[Renumbered 184.420]



Section 182.425 - State agency required to collect rental for housing provided to employees; provision of furnishings prohibited; determination of fair rental value.

(2) No state agency shall provide furnishings as part of any housing provided by the agency.

(3) Determinations of fair rental value shall be reexamined periodically but not less frequently than once every five years and the rental shall be adjusted annually by the change in real estate values, for the affected community as determined by the state agency.

(4) Determination of the net rental of any employee-occupied state-owned housing unit under subsections (1), (2) and (3) of this section shall be considered a personnel action for purposes of ORS 240.086.

[1971 c.575 §§2,4; 1977 c.583 §4; 1993 c.276 §2]



Section 182.430

[Renumbered 184.430]



Section 182.435 - Schedule of reduction from fair rental value.

(a) Isolation, for which a reduction of up to 20 percent of the fair rental value may be allowed;

(b) Invasion of privacy, for which a reduction of up to 30 percent of the fair rental value may be allowed;

(c) The agency’s need in having its officers or employees occupying housing in a specific location, for which a reduction of up to 50 percent of fair rental value may be allowed; and

(d) Inequities between the fair rental value and the salary of the officer or employee, for which an amount may be allowed that when added to any other reductions corrects the inequity.

(2) Each agency providing housing shall prepare a report indicating the fair rental value of each housing unit, the date of the most recent appraisal and the amount of any reductions from fair rental value with the reasons for the reductions. This report shall be available for public inspection.

[1971 c.575 §3; 1977 c.583 §5; 1993 c.276 §3]



Section 182.440

[Renumbered 184.440]



Section 182.450

[Renumbered 184.450]



Section 182.451



Section 182.452



Section 182.454 - Semi-independent state agencies.

(1) The Appraiser Certification and Licensure Board.

(2) The State Board of Architect Examiners.

(3) The State Board of Examiners for Engineering and Land Surveying.

(4) The State Board of Geologist Examiners.

(5) The State Landscape Architect Board.

(6) The Oregon Board of Optometry.

(7) The Oregon Patient Safety Commission.

(8) The Oregon Wine Board.

(9) The State Board of Massage Therapists.

(10) The Physical Therapist Licensing Board.

(11) The State Landscape Contractors Board.

(12) The Citizens’ Initiative Review Commission.

[1999 c.1084 §3; 2003 c.686 §13; 2003 c.797 §27; 2005 c.109 §2; 2007 c.71 §59; 2013 c.722 §§11,19; 2014 c.72 §3]

Note: 182.454 to 182.472 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.456 - Definitions for ORS 182.456 to 182.472.

(1) "Board" means a semi-independent state agency listed in ORS 182.454.

(2) "License" includes licenses, registrations, certifications, permits or other forms of permission required by law to pursue an occupation or engage in a business regulated by a board.

[1999 c.1084 §§4,55; 2003 c.686 §§14,15; 2007 c.71 §60]

Note: See note under 182.454.



Section 182.460 - Statutory provisions applicable to semi-independent state agencies.

(2) Notwithstanding subsection (1) of this section, the following provisions apply to a board:

(a) ORS 240.309 (1) to (6) and 240.321;

(b) ORS 279A.250 to 279A.290;

(c) ORS 282.210 to 282.230; and

(d) ORS 293.240.

(3) Notwithstanding subsection (1) of this section, ORS chapter 240 applies to the Oregon Board of Optometry, the State Board of Massage Therapists and the Physical Therapist Licensing Board.

(4) In carrying out the duties, functions and powers of a board, the board may contract with any state agency for the performance of duties, functions and powers as the board considers appropriate. A state agency may not charge a board an amount that exceeds the actual cost of those services. ORS 182.456 to 182.472 do not require an agency to provide services to a board other than pursuant to a voluntary interagency agreement or contract.

(5) A board shall adopt personnel policies and contracting and purchasing procedures. The Oregon Department of Administrative Services shall review those policies and procedures for compliance with applicable state and federal laws and collective bargaining contracts.

(6) Except as otherwise provided by law, directors and employees of a board are eligible to receive the same benefits as state employees and are entitled to retain their State of Oregon hire dates, transfer rights and job bidding rights, all without loss of seniority, and to the direct transfer of all accumulated state agency leaves.

[1999 c.1084 §5; 2003 c.794 §204; 2007 c.71 §61; 2011 c.110 §1; 2012 c.107 §59]

Note: See note under 182.454.



Section 182.462 - Budgets for semi-independent state agencies; annual financial statements; disposition of civil penalties; rules.

(b) The budget referred to in paragraph (a) of this subsection shall be adopted in accordance with applicable provisions of ORS chapter 183. Except as provided in this paragraph, a board shall adopt or modify a budget only after a public hearing thereon. A board must give notice of the hearing to all holders of licenses issued by the board.

(c) A board shall follow generally accepted accounting principles and keep financial and statistical information as necessary to completely and accurately disclose the financial condition and financial operations of the board as may be required by the Secretary of State.

(d) A board shall prepare an annual financial statement of board revenues and expenses and shall make the statement available for public review. The board shall provide a copy of the statement to the Oregon Department of Administrative Services not later than the 90th day after the end of the state fiscal year.

(e) A board may, by rule, elect to donate all or part of the revenue derived by the board from civil penalties to the General Fund of the State Treasury.

(2) In addition to the reports required by ORS 182.472, the Oregon Board of Optometry, the State Board of Massage Therapists and the Physical Therapist Licensing Board shall, on or before February 1 of each odd-numbered year, present the budget adopted by the board under this section to the Governor, the President of the Senate, the Speaker of the House of Representatives and the Legislative Fiscal Officer.

[1999 c.1084 §6; 2011 c.110 §2]

Note: See note under 182.454.



Section 182.464 - Financial review by Secretary of State.

[1999 c.1084 §7; 2007 c.218 §1]

Note: See note under 182.454.



Section 182.466 - Powers of semi-independent state agencies; fees; rules.

(1) Sue and be sued in its own name.

(2) Notwithstanding ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C, enter into contracts and acquire, hold, own, encumber, issue, replace, deal in and with and dispose of real and personal property.

(3) Notwithstanding ORS 670.300, fix a per diem amount to be paid to board members for each day or portion thereof during which the member is actually engaged in the performance of official duties. Board members may also receive actual and necessary travel expenses or other expenses actually incurred in the performance of their duties. If an advisory council or peer review committee is established under the law that governs the board, the board may also fix and pay amounts and expenses for members thereof.

(4) Set the amount of any fee required by statute and establish by rule and collect other fees as determined by the board. Fees shall not exceed amounts necessary for the purpose of carrying out the functions of the board. Notwithstanding ORS 183.335 and except as provided in this subsection, a board shall hold a public hearing prior to adopting or modifying any fee without regard to the number of requests received to hold a hearing. A board shall give notice to all licensees of the board prior to holding a hearing on the adoption or modification of any fee. A board may adopt fees in conjunction with the budget adoption process described in ORS 182.462.

(5) Subject to any other statutory provisions, adopt procedures and requirements governing the manner of making application for issuance, renewal, suspension, revocation, restoration and related activities concerning licenses that are under the jurisdiction of a board.

[1999 c.1084 §8; 2001 c.104 §62; 2003 c.794 §205]

Note: See note under 182.454.



Section 182.468 - Administrators.

(2) An administrator of a board shall not be a voting member of that board.

(3) Notwithstanding ORS 670.306, an administrator of a board may employ persons as the board determines to be necessary for carrying out the business and responsibilities of the board.

[1999 c.1084 §9(1),(2),(3)]

Note: See note under 182.454.



Section 182.470 - Depository accounts for moneys collected or received by semi-independent state agencies.

(2) Subject to the approval of the chairperson, president or administrator, a board may invest moneys collected or received by the board. Investments made by a board are:

(a) Limited to investments described in ORS 294.035;

(b) Subject to the investment maturity date limitations described in ORS 294.135; and

(c) Subject to the conduct prohibitions listed in ORS 294.145.

(3) Interest earned from any accounts invested under subsection (2) of this section shall be made available to a board in a manner consistent with the board’s annual budget.

(4) Subject to the approval of the chairperson, president or administrator, all necessary board expenses shall be paid from the moneys collected or earned by a board.

(5) As used in this section, "depository" has the meaning given that term in ORS 295.001.

[1999 c.1084 §10; 2001 c.409 §3; 2003 c.405 §3; 2007 c.871 §25; 2011 c.110 §3]

Note: See note under 182.454.



Section 182.472 - Reports.

(1) A copy of the most recent audit or financial review of the board.

(2) A copy of the actual budget for the prior biennium and a copy of the board’s adopted budget for the biennium in which the report is made. The budget documents must show:

(a) The beginning balance and ending balance for each of the two biennia;

(b) A description of material changes between the two biennia;

(c) A description of the public hearing process used to establish the budget adopted for the current biennium; and

(d) A description of current fees and proposed changes to fees, along with information supporting the amounts of the current fees and any proposed changes to the fees.

(3) A description of all temporary and permanent rules adopted by the board during the prior biennium.

(4) A description of board actions promoting consumer protection that were taken during the prior biennium.

(5) If the board issues licenses, a description of the board’s licensing activities performed during the prior biennium that is adequate to allow evaluation of the board’s performance of its licensing responsibilities, including:

(a) The number of license applications;

(b) The number of licenses issued;

(c) The number of examinations conducted;

(d) The average time between application for and issuance of licenses;

(e) The number and types of complaints received about persons holding licenses;

(f) The number and types of investigations conducted;

(g) The number and types of resolutions of complaints;

(h) The number and type of sanctions imposed; and

(i) The number of days between beginning an investigation and reaching a resolution.

(6) A description of all other actions taken during the prior biennium in the performance of the board’s statutory responsibilities that is adequate to allow evaluation of the board’s performance.

[1999 c.1084 §11; 2005 c.109 §1; 2007 c.218 §2; 2010 c.107 §2]

Note: See note under 182.454.



Section 182.500 - Mandatory report to Governor by person performing ombudsman services; cooperation with ombudsman.

(2) All public bodies, as defined by ORS 174.109, shall cooperate with an ombudsman established or specifically authorized by law, or designated by the Governor, and shall promptly provide all information requested by the ombudsman that is relevant to the duties of the ombudsman. Any person that contracts with a public body, as defined by ORS 174.109, shall cooperate with an ombudsman established or authorized by law or designated by the Governor to the extent the ombudsman is investigating matters related to the contract, and shall promptly provide all information requested by the ombudsman that is related to the contract and relevant to the duties of the ombudsman. An agency or officer of the executive department, as defined by ORS 174.112, shall consult with the Attorney General if there is any legal dispute relating to:

(a) Whether confidential or other restricted information may be provided under this subsection to an ombudsman; or

(b) Whether the ombudsman is seeking information that is relevant to the duties of the ombudsman.

[2003 c.591 §17; 2007 c.893 §1]

Note: 182.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.510



Section 182.515 - Definitions for ORS 182.515 and 182.525.

(1) "Agency" means:

(a) The Department of Corrections;

(b) The Oregon Youth Authority;

(c) The Youth Development Division; and

(d) That part of the Oregon Health Authority that deals with mental health and addiction issues.

(2) "Cost-effective" means that benefits realized over a reasonable period of time are greater than costs, as determined utilizing a cost-benefit analytical tool identified by the Oregon Criminal Justice Commission.

(3) "Evidence-based program" means a program that:

(a) Incorporates significant and relevant practices based on scientifically based research; and

(b) Is cost-effective.

(4)(a) "Program" means a treatment or intervention program or service that is intended to:

(A) Reduce the propensity of a person to commit crimes;

(B) Improve the mental health of a person with the result of reducing the likelihood that the person will commit a crime or need emergency mental health services; or

(C) Reduce the propensity of a person who is less than 18 years of age to engage in antisocial behavior with the result of reducing the likelihood that the person will become a juvenile offender.

(b) "Program" does not include:

(A) An educational program or service that an agency is required to provide to meet educational requirements imposed by state law; or

(B) A program that provides basic medical services.

(5) "Scientifically based research" means research that obtains reliable and valid knowledge by:

(a) Employing systematic, empirical methods that draw on observation or experiment;

(b) Involving rigorous data analyses that are adequate to test the stated hypotheses and justify the general conclusions drawn;

(c) Relying on measurements or observational methods that provide reliable and valid data across evaluators and observers, across multiple measurements and observations and across studies by the same or different investigators; and

(d) Utilizing randomized controlled trials when possible and appropriate. [2003 c.669 §3; 2005 c.503 §12; 2009 c.595 §162; 2012 c.37 §37; 2013 c.623 §10; 2013 c.649 §41]

Note: 182.515 and 182.525 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 42 and 43, chapter 649, Oregon Laws 2013, provide:

Sec. 42. Before the Oregon Criminal Justice Commission identifies a cost-benefit analytical tool under ORS 182.515 (2), the commission shall consult with the Task Force on Public Safety established under section 57 of this 2013 Act. [2013 c.649 §42]

Sec. 43. Section 42 of this 2013 Act is repealed on the date of the convening of the 2017 regular session of the Legislative Assembly as specified in ORS 171.010 [February 1, 2017].

[2013 c.649 §43]



Section 182.520



Section 182.525 - Mandatory expenditures for evidence-based programs; biennial report; rules.

(2) The agency shall submit a biennial report containing:

(a) An assessment of each program on which the agency expends funds, including but not limited to whether the program is an evidence-based program;

(b) The percentage of state moneys the agency receives for programs that is being expended on evidence-based programs;

(c) The percentage of federal and other moneys the agency receives for programs that is being expended on evidence-based programs; and

(d) A description of the efforts the agency is making to meet the requirement of subsection (1) of this section.

(3) The agency shall submit the report required by subsection (2) of this section no later than September 30 of each even-numbered year to the interim legislative committee dealing with judicial matters.

(4) If an agency, in any biennium, spends more than 25 percent of the state moneys that the agency receives for programs on programs that are not evidence based, the Legislative Assembly shall consider the agency’s failure to meet the requirement of subsection (1) of this section in making appropriations to the agency for the following biennium.

(5) An agency may adopt rules necessary to carry out the provisions of this section.

[2003 c.669 §7; 2005 c.22 §128; 2005 c.503 §13; 2013 c.649 §44]

Note: See first note under 182.515.



Section 182.530



Section 182.535 - "Natural resource agency" defined for ORS 182.535 to 182.550.

[2007 c.909 §1; 2009 c.595 §163]

Note: 182.535 to 182.550 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.538 - Environmental Justice Task Force.

(a) The Commission on Asian and Pacific Islander Affairs;

(b) The Commission on Black Affairs;

(c) The Commission on Hispanic Affairs; and

(d) The Commission on Indian Services.

(2) The task force shall submit an annual report to the Governor setting forth its view of the progress of natural resource agencies toward achieving the goals established pursuant to ORS 182.542 and identifying any other environmental issues that the task force determines need attention.

(3) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on January 1 of the following year. A member may be reappointed. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the task force who is not a member of the Legislative Assembly is entitled to compensation and expenses in the manner and amounts provided for in ORS 292.495. Claims for compensation and expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Governor for that purpose.

(5) The task force shall elect one of its members as a chairperson and another as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the task force determines.

(6) A majority of the members of the task force constitutes a quorum for the transaction of business.

(7) The task force shall meet at least once every three months at times and places specified by the chairperson. The task force also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the task force.

(8) The Governor shall provide the task force with the necessary clerical and administrative staff support.

(9) Natural resource agencies are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

(10) A member of the task force who is a member of the Legislative Assembly may serve in an advisory capacity only.

[2007 c.909 §2; 2011 c.273 §5]

Note: See note under 182.535.



Section 182.540



Section 182.542 - Duties of task force.

(1) Advise the Governor on environmental justice issues;

(2) Advise natural resource agencies on environmental justice issues, including community concerns and public participation processes;

(3) Identify, in cooperation with natural resource agencies, minority and low-income communities that may be affected by environmental decisions made by the agencies;

(4) Meet with environmental justice communities and make recommendations to the Governor regarding concerns raised by these communities; and

(5) Define environmental justice issues in the state.

[2007 c.909 §3]

Note: See note under 182.535.



Section 182.545 - Duties of natural resource agencies.

(1) In making a determination whether and how to act, consider the effects of the action on environmental justice issues.

(2) Hold hearings at times and in locations that are convenient for people in the communities that will be affected by the decisions stemming from the hearings.

(3) Engage in public outreach activities in the communities that will be affected by decisions of the agency.

(4) Create a citizen advocate position that is responsible for:

(a) Encouraging public participation;

(b) Ensuring that the agency considers environmental justice issues; and

(c) Informing the agency of the effect of its decisions on communities traditionally underrepresented in public processes.

[2007 c.909 §4]

Note: See note under 182.535.



Section 182.550 - Reports by natural resource agencies.

(1) Address environmental justice issues;

(2) Increase public participation of individuals and communities affected by agencies’ decisions;

(3) Determine the effect of the agencies’ decisions on traditionally underrepresented communities; and

(4) Improve plans to further the progress of environmental justice in Oregon.

[2007 c.909 §5]

Note: See note under 182.535.



Section 182.560 - Definitions.

(1) "Continuous improvement" means a set of actions designed to permanently improve state agency performance, either in a specific targeted area or across all levels of an agency, through the use of structured process analysis and problem solving.

(2) "Performance management" means a formal, comprehensive set of business processes, including strategic planning, performance measurement, leadership, process management and human resources, that help ensure more efficient and effective management operations and practices.

(3) "State agency" or "agency" means every state officer, board, commission, department, institution, branch or agency of the state government, as defined in ORS 174.111.

[2008 c.7 §5]

Note: 182.560 to 182.570 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 182.562 - Committee membership and procedures.

(a) The Speaker of the House of Representatives shall appoint one member of the House of Representatives;

(b) The President of the Senate shall appoint one member of the Senate;

(c) The Governor shall appoint two employees of the executive department, as defined in ORS 174.112;

(d) The Governor shall appoint three public members who have demonstrated experience in the practice of continuous improvement in business; and

(e) The Governor shall appoint:

(A) One member from the largest employee representative unit; and

(B) One member from representable employees not represented by the employee representative unit described in subparagraph (A) of this paragraph.

(2)(a) Except as otherwise provided in paragraph (b) of this subsection, the term of office of each member is two years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(b) If a legislative member of the committee ceases to be a legislator, the legislator’s position on the committee becomes vacant. If an executive department member of the committee ceases to be an employee of the executive department, the member’s position on the committee becomes vacant.

(3) The committee shall select one of its members as chairperson and another as vice chairperson. The committee may determine the duties and powers of the officers, as well as the terms of office of the officers.

(4) A majority of the members of the committee constitutes a quorum for the transaction of business.

(5) The committee shall meet at times and places specified by the call of the chairperson or of a majority of the members of the committee.

(6) Except as provided in ORS 171.072 for members of the Legislative Assembly, members of the committee are not entitled to compensation or reimbursement for expenses and serve as volunteers on the committee.

[2008 c.7 §1]

Note: See note under 182.560.



Section 182.565 - Mission and duties of committee; reports.

(2)(a) The committee shall focus on the following areas that define performance:

(A) Customer and market focus.

(B) Human resources.

(C) Leadership.

(D) Measurement, analysis and knowledge management.

(E) Process management.

(F) Results.

(G) Strategic planning.

(b) The committee may focus on other areas that define performance and may give different weights to different areas described in this subsection, according to the needs of a particular state agency.

(c) The committee may advise state agencies with respect to:

(A) Statewide performance management improvement efforts;

(B) Statewide performance measurement processes;

(C) Training designed to enhance the performance management and continuous improvement abilities of state agency managers;

(D) Coordination efforts that advance state agency access to external resources, including universities and performance consultants;

(E) Recognition programs for continuous improvement efforts; and

(F) Other performance or continuous improvement efforts suggested by state agencies for review and feedback.

(3)(a) As part of any performance excellence effort, the committee may support state agency efforts to acquire the methods, tools and skills to achieve performance improvement by recommending that the Legislative Assembly or Emergency Board approve grants for continuous improvement projects.

(b) The committee shall:

(A) Establish criteria for submission and review of continuous improvement projects; and

(B) Work with the Legislative Fiscal Office to establish a process for submitting recommendations to the Legislative Assembly or Emergency Board for grant funding consideration, including maximum grant award amounts and reporting requirements.

(c) The Legislative Assembly may appropriate moneys to the Emergency Board to fund continuous improvement projects.

(4) The committee shall make periodic public reports on achievement of performance excellence. The reports shall be in a form and manner determined by the committee and may include, but need not be limited to, press releases. The reports shall be delivered to the Governor and to each member of the Legislative Assembly and made available to the general public.

[2008 c.7 §2]

Note: See note under 182.560.



Section 182.568 - Reports by state agencies to committee.

(2) Not later than three months after the date the secretary issues the audit report, the state agency shall report in writing to the Committee on Performance Excellence. The report shall describe the opportunities for continuous improvement identified by the agency.

(3) Not later than six months after the date the secretary issues the audit report, the state agency shall report in writing to the committee. The report shall describe a plan for addressing the opportunities for continuous improvement identified by the agency under subsection (2) of this section.

[2008 c.7 §3]

Note: See note under 182.560.



Section 182.570 - Administrative and professional support for committee.

(2) The Legislative Fiscal Office and the Budget and Management Division of the Oregon Department of Administrative Services shall jointly provide professional support to the committee and provide periodic public reports on state agency continuous improvement projects and performance improvements.

[2008 c.7 §4]

Note: See note under 182.560.



Section 182.605



Section 182.608



Section 182.609



Section 182.610



Section 182.615



Section 182.625



Section 182.635



Section 182.815






Chapter 183 - Administrative Procedures Act; Legislative Review of Rules; Civil Penalties

Section 183.010



Section 183.020



Section 183.025



Section 183.030



Section 183.040



Section 183.050



Section 183.060



Section 183.090



Section 183.310 - Definitions for chapter.

(1) "Agency" means any state board, commission, department, or division thereof, or officer authorized by law to make rules or to issue orders, except those in the legislative and judicial branches.

(2)(a) "Contested case" means a proceeding before an agency:

(A) In which the individual legal rights, duties or privileges of specific parties are required by statute or Constitution to be determined only after an agency hearing at which such specific parties are entitled to appear and be heard;

(B) Where the agency has discretion to suspend or revoke a right or privilege of a person;

(C) For the suspension, revocation or refusal to renew or issue a license where the licensee or applicant for a license demands such hearing; or

(D) Where the agency by rule or order provides for hearings substantially of the character required by ORS 183.415, 183.417, 183.425, 183.450, 183.460 and 183.470.

(b) "Contested case" does not include proceedings in which an agency decision rests solely on the result of a test.

(3) "Economic effect" means the economic impact on affected businesses by and the costs of compliance, if any, with a rule for businesses, including but not limited to the costs of equipment, supplies, labor and administration.

(4) "Hearing officer" includes an administrative law judge.

(5) "License" includes the whole or part of any agency permit, certificate, approval, registration or similar form of permission required by law to pursue any commercial activity, trade, occupation or profession.

(6)(a) "Order" means any agency action expressed orally or in writing directed to a named person or named persons, other than employees, officers or members of an agency. "Order" includes any agency determination or decision issued in connection with a contested case proceeding. "Order" includes:

(A) Agency action under ORS chapter 657 making determination for purposes of unemployment compensation of employees of the state;

(B) Agency action under ORS chapter 240 which grants, denies, modifies, suspends or revokes any right or privilege of an employee of the state; and

(C) Agency action under ORS 468B.050 to issue a permit.

(b) "Final order" means final agency action expressed in writing. "Final order" does not include any tentative or preliminary agency declaration or statement that:

(A) Precedes final agency action; or

(B) Does not preclude further agency consideration of the subject matter of the statement or declaration.

(7) "Party" means:

(a) Each person or agency entitled as of right to a hearing before the agency;

(b) Each person or agency named by the agency to be a party; or

(c) Any person requesting to participate before the agency as a party or in a limited party status which the agency determines either has an interest in the outcome of the agency’s proceeding or represents a public interest in such result. The agency’s determination is subject to judicial review in the manner provided by ORS 183.482 after the agency has issued its final order in the proceedings.

(8) "Person" means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character other than an agency.

(9) "Rule" means any agency directive, standard, regulation or statement of general applicability that implements, interprets or prescribes law or policy, or describes the procedure or practice requirements of any agency. The term includes the amendment or repeal of a prior rule, but does not include:

(a) Unless a hearing is required by statute, internal management directives, regulations or statements which do not substantially affect the interests of the public:

(A) Between agencies, or their officers or their employees; or

(B) Within an agency, between its officers or between employees.

(b) Action by agencies directed to other agencies or other units of government which do not substantially affect the interests of the public.

(c) Declaratory rulings issued pursuant to ORS 183.410 or 305.105.

(d) Intra-agency memoranda.

(e) Executive orders of the Governor.

(f) Rules of conduct for persons committed to the physical and legal custody of the Department of Corrections, the violation of which will not result in:

(A) Placement in segregation or isolation status in excess of seven days.

(B) Institutional transfer or other transfer to secure confinement status for disciplinary reasons.

(C) Disciplinary procedures adopted pursuant to ORS 421.180.

(10) "Small business" means a corporation, partnership, sole proprietorship or other legal entity formed for the purpose of making a profit, which is independently owned and operated from all other businesses and which has 50 or fewer employees.

[1957 c.717 §1; 1965 c.285 §78a; 1967 c.419 §32; 1969 c.80 §37a; 1971 c.734 §1; 1973 c.386 §4; 1973 c.621 §1a; 1977 c.374 §1; 1977 c.798 §1; 1979 c.593 §6; 1981 c.755 §1; 1987 c.320 §141; 1987 c.861 §1; 2003 c.75 §71; 2005 c.523 §8; 2007 c.288 §9]



Section 183.315 - Application of provisions of chapter to certain agencies.

(2) This chapter does not apply with respect to actions of the Governor authorized under ORS chapter 240 and ORS 396.125 or actions of the Adjutant General authorized under ORS 396.160 (14).

(3) The provisions of ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.452, 183.458 and 183.460 do not apply to the Employment Appeals Board or the Employment Department.

(4) The Employment Department shall be exempt from the provisions of this chapter to the extent that a formal finding of the United States Secretary of Labor is made that such provision conflicts with the terms of the federal law, acceptance of which by the state is a condition precedent to continued certification by the United States Secretary of Labor of the state’s law.

(5) The provisions of ORS 183.415 to 183.430, 183.440 to 183.460, 183.470 to 183.485 and 183.490 to 183.500 do not apply to orders issued to persons who:

(a) Have been committed pursuant to ORS 137.124 to the custody of the Department of Corrections or are otherwise confined in a Department of Corrections facility; or

(b) Seek to visit an inmate confined in a Department of Corrections facility.

(6) ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.460, 183.470 and 183.482 (3) do not apply to the Public Utility Commission. Notwithstanding ORS 183.480 and except as provided in ORS 757.495 and 759.390, only a party to a hearing before the Public Utility Commission is entitled to seek judicial review of an order of the commission.

(7) The provisions of this chapter do not apply to the suspension, cancellation or termination of an apprenticeship or training agreement under ORS 660.060.

(8) The provisions of ORS 183.413 to 183.497 do not apply to administrative proceedings conducted under rules adopted by the Secretary of State under ORS 246.190.

[1971 c.734 §19; 1973 c.612 §3; 1973 c.621 §2; 1973 c.694 §1; 1975 c.759 §1; 1977 c.804 §45; 1979 c.593 §7; 1981 c.711 §16; 1987 c.320 §142; 1987 c.373 §21; 1989 c.90 §1; 1997 c.26 §1; 1999 c.448 §6; 1999 c.679 §1; 2003 c.64 §8; 2005 c.512 §30; 2005 c.638 §1; 2007 c.239 §8; 2007 c.288 §10; 2011 c.708 §24]



Section 183.317



Section 183.320



Section 183.325 - Delegation of rulemaking authority to named officer or employee.

[1979 c.593 §10; 1993 c.729 §1]



Section 183.330 - Description of organization; service of order; rules coordinator; effect of not putting order in writing.

(2) Each state agency that adopts rules shall appoint a rules coordinator and file a copy of that appointment with the Secretary of State. The rules coordinator shall:

(a) Maintain copies of all rules adopted by the agency and be able to provide information to the public about the status of those rules;

(b) Provide information to the public on all rulemaking proceedings of the agency; and

(c) Keep and make available the mailing list required by ORS 183.335 (8).

(3) An order shall not be effective as to any person or party unless it is served upon the person or party either personally or by mail. This subsection is not applicable in favor of any person or party who has actual knowledge of the order.

(4) An order is not final until it is reduced to writing.

[1957 c.717 §2; 1971 c.734 §4; 1975 c.759 §3; 1979 c.593 §8; 1993 c.729 §2; 2001 c.220 §3]



Section 183.332 - Policy statement; conformity of state rules with equivalent federal laws and rules.

(1) There is specific statutory direction to the agency that authorizes the adoption of the rule;

(2) A federal waiver has been granted that authorizes the adoption of the rule;

(3) Local or special conditions exist in this state that warrant a different rule;

(4) The state rule has the effect of clarifying the federal rules, standards, procedures or requirements;

(5) The state rule achieves the goals of the federal and state law with the least impact on public and private resources; or

(6) There is no corresponding federal regulation.

[1997 c.602 §2]



Section 183.333 - Policy statement; public involvement in development of policy and drafting of rules; advisory committees.

(2) Any agency in its discretion may develop a list of interested parties and inform those parties of any issue that may be the subject of rulemaking and invite the parties to make comments on the issue.

(3) If an agency appoints an advisory committee for consideration of a rule under subsection (1) of this section, the agency shall seek the committee’s recommendations on whether the rule will have a fiscal impact, what the extent of that impact will be and whether the rule will have a significant adverse impact on small businesses. If the committee indicates that the rule will have a significant adverse impact on small businesses, the agency shall seek the committee’s recommendations on compliance with ORS 183.540.

(4) An agency shall consider an advisory committee’s recommendations provided under subsection (3) of this section in preparing the statement of fiscal impact required by ORS 183.335 (2)(b)(E).

(5) If an agency does not appoint an advisory committee for consideration of a permanent rule under subsection (1) of this section and 10 or more persons likely to be affected by the rule object to the agency’s statement of fiscal impact as required by ORS 183.335 (2)(b)(E) or an association with at least 10 members likely to be affected by the rule objects to the statement, the agency shall appoint a fiscal impact advisory committee to provide recommendations on whether the rule will have a fiscal impact and what the extent of that impact will be. An objection under this subsection must be made not later than 14 days after the notice required by ORS 183.335 (1) is given. If the agency determines that the statement does not adequately reflect the rule’s fiscal impact, the agency shall extend the period for submission of data or views under ORS 183.335 (3)(a) by at least 20 days. The agency shall include any recommendations from the committee in the record maintained by the agency for the rule.

(6) Subsection (5) of this section does not apply to any rule adopted by an agency to comply with a judgment or a settlement of a judicial proceeding.

(7) If an agency is required by law to appoint an advisory committee under this section, the agency may not appoint an officer, employee or other agent of the agency to serve as a member of the advisory committee.

[2003 c.749 §4; 2005 c.807 §4; 2013 c.273 §1]



Section 183.335 - Notice; content; public comment; temporary rule adoption, amendment or suspension; substantial compliance required.

(a) In the manner established by rule adopted by the agency under ORS 183.341 (4), which provides a reasonable opportunity for interested persons to be notified of the agency’s proposed action;

(b) In the bulletin referred to in ORS 183.360 at least 21 days prior to the effective date;

(c) At least 28 days before the effective date, to persons who have requested notice pursuant to subsection (8) of this section; and

(d) Delivered only by electronic mail, at least 49 days before the effective date, to the persons specified in subsection (15) of this section.

(2)(a) The notice required by subsection (1) of this section must include:

(A) A caption of not more than 15 words that reasonably identifies the subject matter of the agency’s intended action. The agency shall include the caption on each separate notice, statement, certificate or other similar document related to the intended action.

(B) An objective, simple and understandable statement summarizing the subject matter and purpose of the intended action in sufficient detail to inform a person that the person’s interests may be affected, and the time, place and manner in which interested persons may present their views on the intended action.

(b) The agency shall include with the notice of intended action given under subsection (1) of this section:

(A) A citation of the statutory or other legal authority relied upon and bearing upon the promulgation of the rule;

(B) A citation of the statute or other law the rule is intended to implement;

(C) A statement of the need for the rule and a statement of how the rule is intended to meet the need;

(D) A list of the principal documents, reports or studies, if any, prepared by or relied upon by the agency in considering the need for and in preparing the rule, and a statement of the location at which those documents are available for public inspection. The list may be abbreviated if necessary, and if so abbreviated there shall be identified the location of a complete list;

(E) A statement of fiscal impact identifying state agencies, units of local government and the public that may be economically affected by the adoption, amendment or repeal of the rule and an estimate of that economic impact on state agencies, units of local government and the public. In considering the economic effect of the proposed action on the public, the agency shall utilize available information to project any significant economic effect of that action on businesses which shall include a cost of compliance effect on small businesses affected. For an agency specified in ORS 183.530, the statement of fiscal impact shall also include a housing cost impact statement as described in ORS 183.534;

(F) If an advisory committee is not appointed under the provisions of ORS 183.333, an explanation as to why no advisory committee was used to assist the agency in drafting the rule; and

(G) A request for public comment on whether other options should be considered for achieving the rule’s substantive goals while reducing the negative economic impact of the rule on business.

(c) The Secretary of State may omit the information submitted under paragraph (b) of this subsection from publication in the bulletin referred to in ORS 183.360.

(d) When providing notice of an intended action under subsection (1)(c) of this section, the agency shall provide a copy of the rule that the agency proposes to adopt, amend or repeal, or an explanation of how the person may acquire a copy of the rule. The copy of an amended rule shall show all changes to the rule by striking through material to be deleted and underlining all new material, or by any other method that clearly shows all new and deleted material.

(3)(a) When an agency proposes to adopt, amend or repeal a rule, it shall give interested persons reasonable opportunity to submit data or views. Opportunity for oral hearing shall be granted upon request received from 10 persons or from an association having not less than 10 members before the earliest date that the rule could become effective after the giving of notice pursuant to subsection (1) of this section. An agency holding a hearing upon a request made under this subsection shall give notice of the hearing at least 21 days before the hearing to the person who has requested the hearing, to persons who have requested notice pursuant to subsection (8) of this section and to the persons specified in subsection (15) of this section. The agency shall publish notice of the hearing in the bulletin referred to in ORS 183.360 at least 14 days before the hearing. The agency shall consider fully any written or oral submission.

(b) If an agency is required to conduct an oral hearing under paragraph (a) of this subsection, and the rule for which the hearing is to be conducted applies only to a limited geographical area within this state, or affects only a limited geographical area within this state, the hearing shall be conducted within the geographical area at the place most convenient for the majority of the residents within the geographical area. At least 14 days before a hearing conducted under this paragraph, the agency shall publish notice of the hearing in the bulletin referred to in ORS 183.360 and in a newspaper of general circulation published within the geographical area that is affected by the rule or to which the rule applies. If a newspaper of general circulation is not published within the geographical area that is affected by the rule or to which the rule applies, the publication shall be made in the newspaper of general circulation published closest to the geographical area.

(c) Notwithstanding paragraph (a) of this subsection, the Department of Corrections and the State Board of Parole and Post-Prison Supervision may adopt rules limiting participation by inmates in the proposed adoption, amendment or repeal of any rule to written submissions.

(d) If requested by at least five persons before the earliest date that the rule could become effective after the agency gives notice pursuant to subsection (1) of this section, the agency shall provide a statement that identifies the objective of the rule and a statement of how the agency will subsequently determine whether the rule is in fact accomplishing that objective.

(e) An agency that receives data or views concerning proposed rules from interested persons shall maintain a record of the data or views submitted. The record shall contain:

(A) All written materials submitted to an agency in response to a notice of intent to adopt, amend or repeal a rule.

(B) A recording or summary of oral submissions received at hearings held for the purpose of receiving those submissions.

(C) Any public comment received in response to the request made under subsection (2)(b)(G) of this section and the agency’s response to that comment.

(D) Any statements provided by the agency under paragraph (d) of this subsection.

(4) Upon request of an interested person received before the earliest date that the rule could become effective after the giving of notice pursuant to subsection (1) of this section, the agency shall postpone the date of its intended action no less than 21 nor more than 90 days in order to allow the requesting person an opportunity to submit data, views or arguments concerning the proposed action. Nothing in this subsection shall preclude an agency from adopting a temporary rule pursuant to subsection (5) of this section.

(5) Notwithstanding subsections (1) to (4) of this section, an agency may adopt, amend or suspend a rule without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, if the agency prepares:

(a) A statement of its findings that its failure to act promptly will result in serious prejudice to the public interest or the interest of the parties concerned and the specific reasons for its findings of prejudice;

(b) A citation of the statutory or other legal authority relied upon and bearing upon the promulgation of the rule;

(c) A statement of the need for the rule and a statement of how the rule is intended to meet the need;

(d) A list of the principal documents, reports or studies, if any, prepared by or relied upon by the agency in considering the need for and in preparing the rule, and a statement of the location at which those documents are available for public inspection; and

(e) For an agency specified in ORS 183.530, a housing cost impact statement as defined in ORS 183.534.

(6)(a) A rule adopted, amended or suspended under subsection (5) of this section is temporary and may be effective for a period of not longer than 180 days. The adoption of a rule under this subsection does not preclude the subsequent adoption of an identical rule under subsections (1) to (4) of this section.

(b) A rule temporarily suspended shall regain effectiveness upon expiration of the temporary period of suspension unless the rule is repealed under subsections (1) to (4) of this section.

(7) Notwithstanding subsections (1) to (4) of this section, an agency may amend a rule without prior notice or hearing if the amendment is solely for the purpose of:

(a) Changing the name of an agency by reason of a name change prescribed by law;

(b) Changing the name of a program, office or division within an agency as long as the change in name does not have a substantive effect on the functions of the program, office or division;

(c) Correcting spelling;

(d) Correcting grammatical mistakes in a manner that does not alter the scope, application or meaning of the rule;

(e) Correcting statutory or rule references; or

(f) Correcting addresses or telephone numbers referred to in the rules.

(8)(a) Any person may request in writing that an agency send to the person copies of the agency’s notices of intended action issued under subsection (1) of this section. The person must provide an address where the person elects to receive notices. The address provided may be a postal mailing address or, if the agency provides notice by electronic mail, may be an electronic mailing address.

(b) A request under this subsection must indicate that the person requests one of the following:

(A) The person may request that the agency mail paper copies of the proposed rule and other information required by subsection (2) of this section to the postal mailing address.

(B) If the agency posts notices of intended action on a website, the person may request that the agency mail the information required by subsection (2)(a) of this section to the postal mailing address with a reference to the website where electronic copies of the proposed rule and other information required by subsection (2) of this section are posted.

(C) The person may request that the agency electronically mail the information required by subsection (2)(a) of this section to the electronic mailing address, and either provide electronic copies of the proposed rule and other information required by subsection (2) of this section or provide a reference to a website where electronic copies of the proposed rule and other information required by subsection (2) of this section are posted.

(c) Upon receipt of any request under this subsection, the agency shall acknowledge the request, establish a mailing list and maintain a record of all mailings made pursuant to the request. Agencies may establish procedures for establishing the mailing lists and keeping the mailing lists current. Agencies by rule may establish fees necessary to defray the costs of mailings and maintenance of the lists.

(d) Members of the Legislative Assembly who receive notices under subsection (15) of this section may request that an agency furnish paper copies of the notices.

(9) This section does not apply to rules establishing an effective date for a previously effective rule or establishing a period during which a provision of a previously effective rule will apply.

(10) This section does not apply to ORS 279.835 to 279.855, 279A.140 to 279A.161, 279A.250 to 279A.290, 279A.990, 279B.050 to 279B.085, 279B.200 to 279B.240, 279B.270, 279B.275, 279B.280, 279C.360, 279C.365, 279C.370, 279C.375, 279C.380, 279C.385, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.550 to 279C.570, 279C.580, 279C.585, 279C.590, 279C.600 to 279C.625, 279C.650 to 279C.670 and 279C.800 to 279C.870 relating to public contracts and purchasing.

(11)(a) Except as provided in paragraph (c) of this subsection, a rule is not valid unless adopted in substantial compliance with the provisions of this section in effect on the date that the notice required under subsection (1) of this section is delivered to the Secretary of State for the purpose of publication in the bulletin referred to in ORS 183.360.

(b) In addition to all other requirements with which rule adoptions must comply, a rule is not valid if the rule has not been submitted to the Legislative Counsel in the manner required by ORS 183.715.

(c) A rule is not subject to judicial review or other challenge by reason of failing to comply with subsection (2)(a)(A) of this section.

(12)(a) Notwithstanding the provisions of subsection (11) of this section, but subject to paragraph (b) of this subsection, an agency may correct its failure to substantially comply with the requirements of subsections (2) and (5) of this section in adoption of a rule by an amended filing, as long as the noncompliance did not substantially prejudice the interests of persons to be affected by the rule.

(b) An agency may use an amended filing to correct a failure to include a fiscal impact statement in a notice of intended action, as required by subsection (2)(b)(E) of this section, or to correct an inaccurate fiscal impact statement, only if the agency developed the fiscal impact statement with the assistance of an advisory committee or fiscal impact advisory committee appointed under ORS 183.333.

(13) Unless otherwise provided by statute, the adoption, amendment or repeal of a rule by an agency need not be based upon or supported by an evidentiary record.

(14) When an agency has established a deadline for comment on a proposed rule under the provisions of subsection (3)(a) of this section, the agency may not extend that deadline for another agency or person unless the extension applies equally to all interested agencies and persons. An agency shall not consider any submission made by another agency after the final deadline has passed.

(15) The notices required under subsections (1) and (3) of this section must be given by the agency to the following persons:

(a) If the proposed adoption, amendment or repeal results from legislation that was passed within two years before notice is given under subsection (1) of this section, notice shall be given to the legislator who introduced the bill that subsequently was enacted into law, and to the chair or cochairs of all committees that reported the bill out, except for those committees whose sole action on the bill was referral to another committee.

(b) If the proposed adoption, amendment or repeal does not result from legislation that was passed within two years before notice is given under subsection (1) of this section, notice shall be given to the chair or cochairs of any interim or session committee with authority over the subject matter of the rule.

(c) If notice cannot be given under paragraph (a) or (b) of this subsection, notice shall be given to the Speaker of the House of Representatives and to the President of the Senate who are in office on the date the notice is given.

(16)(a) Upon the request of a member of the Legislative Assembly or of a person who would be affected by a proposed adoption, amendment or repeal, the committees receiving notice under subsection (15) of this section shall review the proposed adoption, amendment or repeal for compliance with the legislation from which the proposed adoption, amendment or repeal results.

(b) The committees shall submit their comments on the proposed adoption, amendment or repeal to the agency proposing the adoption, amendment or repeal.

[1971 c.734 §3; 1973 c.612 §1; 1975 c.136 §11; 1975 c.759 §4; 1977 c.161 §1; 1977 c.344 §6; 1977 c.394 §1a; 1977 c.798 §2; 1979 c.593 §11; 1981 c.755 §2; 1987 c.861 §2; 1993 c.729 §3; 1995 c.652 §5; 1997 c.602 §3; 1999 c.123 §1; 1999 c.334 §1; 2001 c.220 §1; 2001 c.563 §1; 2003 c.749 §5; 2003 c.794 §206; 2005 c.17 §1; 2005 c.18 §1; 2005 c.382 §1; 2005 c.807 §5; 2007 c.115 §1; 2007 c.768 §58; 2011 c.380 §2]



Section 183.336 - Cost of compliance effect on small businesses.

(a) An estimate of the number of small businesses subject to the proposed rule and identification of the types of businesses and industries with small businesses subject to the proposed rule;

(b) A brief description of the projected reporting, recordkeeping and other administrative activities required for compliance with the proposed rule, including costs of professional services;

(c) An identification of equipment, supplies, labor and increased administration required for compliance with the proposed rule; and

(d) A description of the manner in which the agency proposing the rule involved small businesses in the development of the rule.

(2) An agency shall utilize available information in complying with the requirements of this section.

[2005 c.807 §2]



Section 183.337 - Procedure for agency adoption of federal rules.

(2) Prior to the adoption of a federal rule or regulation under subsection (1) of this section, the agency shall give notice of the adoption of the rule or regulation, the effective date of the rule or regulation in this state and the subject matter of the rule or regulation in the manner established in ORS 183.335 (1).

(3) After giving notice the agency may adopt the rule or regulation by filing a copy with the Secretary of State in compliance with ORS 183.355. The agency is not required to conduct a public hearing concerning the adoption of the rule or regulation.

(4) Nothing in this section authorizes an agency to amend federal rules or regulations or adopt rules in accordance with federal requirements without giving an opportunity for hearing as required by ORS 183.335.

[1979 c.593 §15]



Section 183.340



Section 183.341 - Model rules of procedure; establishment; compilation; publication; agencies required to adopt procedural rules.

(2) Except as provided in ORS 183.630, all agencies shall adopt rules of procedure to be utilized in the adoption of rules and conduct of proceedings in contested cases or, if exempt from the contested case provisions of this chapter, for the conduct of proceedings.

(3) The Secretary of State shall publish in the Oregon Administrative Rules:

(a) The Attorney General’s model rules adopted under subsection (1) of this section;

(b) The procedural rules of all agencies that have not adopted the Attorney General’s model rules; and

(c) The notice procedures required by ORS 183.335 (1).

(4) Agencies shall adopt rules of procedure which will provide a reasonable opportunity for interested persons to be notified of the agency’s intention to adopt, amend or repeal a rule.

(5) No rule adopted after September 13, 1975, is valid unless adopted in substantial compliance with the rules adopted pursuant to subsection (4) of this section.

[1975 c.759 §6 (enacted in lieu of 183.340); 1979 c.593 §12; 1997 c.837 §1; 1999 c.849 §§24,25; 2003 c.75 §28]



Section 183.350



Section 183.355 - Filing and taking effect of rules; filing of executive orders; copies; fees.

(b) Notwithstanding the provisions of paragraph (a) of this subsection, an agency adopting a rule incorporating published standards by reference is not required to file a copy of those standards with the Secretary of State if:

(A) The standards adopted are unusually voluminous and costly to reproduce; and

(B) The rule filed with the Secretary of State identifies the location of the standards so incorporated and the conditions of their availability to the public.

(2) Each rule is effective upon filing as required by subsection (1) of this section, except that:

(a) If a later effective date is required by statute or specified in the rule, the later date is the effective date.

(b) A temporary rule becomes effective upon filing with the Secretary of State, or at a designated later date, only if the statement required by ORS 183.335 (5) is filed with the rule. The agency shall take appropriate measures to make temporary rules known to the persons who may be affected by them.

(3) When a rule is amended or repealed by an agency, the agency shall file a certified copy of the amendment or notice of repeal with the Secretary of State who shall appropriately amend the compilation required by ORS 183.360 (1).

(4) A certified copy of each executive order issued, prescribed or promulgated by the Governor shall be filed in the office of the Secretary of State.

(5) No rule of which a certified copy is required to be filed shall be valid or effective against any person or party until a certified copy is filed in accordance with this section. However, if an agency, in disposing of a contested case, announces in its decision the adoption of a general policy applicable to such case and subsequent cases of like nature the agency may rely upon such decision in disposition of later cases.

(6) The Secretary of State shall, upon request, supply copies of rules, or orders or designated parts of rules or orders, making and collecting therefor fees prescribed by ORS 177.130. All receipts from the sale of copies shall be deposited in the State Treasury to the credit of the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290.

(7) The Secretary of State shall establish and collect fees from agencies filing rules under this section. The fees shall be established in amounts calculated to be necessary to generate revenues adequate to pay costs incurred by the Secretary of State in performing the following duties that are not paid for by subscriber fees or other fees prescribed by law:

(a) Publication of the compilation referred to in ORS 183.360 (1);

(b) Publication of the bulletin referred to in ORS 183.360 (3); and

(c) Electronic publication of rules and other information relating to rules under ORS 183.365.

(8) All fees collected under subsection (7) of this section shall be deposited in the State Treasury to the credit of the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290.

[1971 c.734 §5; 1973 c.612 §2; 1975 c.759 §7; 1977 c.798 §2b; 1979 c.593 §13; 1991 c.169 §2; 2003 c.794 §207; 2009 c.289 §1]



Section 183.360 - Publication of rules and orders; exceptions; requirements; bulletin; judicial notice; citation.

(2)(a) The Secretary of State has discretion to omit from the compilation rules the publication of which would be unduly cumbersome or expensive if the rule in printed or processed form is made available on application to the adopting agency, and if the compilation contains a notice summarizing the omitted rule and stating how a copy thereof may be obtained. In preparing the compilation the Secretary of State shall not alter the sense, meaning, effect or substance of any rule, but may renumber sections and parts of sections of the rules, change the wording of headnotes, rearrange sections, change reference numbers to agree with renumbered chapters, sections or other parts, substitute the proper subsection, section or chapter or other division numbers, change capitalization for the purpose of uniformity, and correct manifest clerical or typographical errors.

(b) The Secretary of State may by rule prescribe requirements, not inconsistent with law, for the manner and form for filing of rules adopted or amended by agencies. The Secretary of State may refuse to accept for filing any rules which do not comply with those requirements.

(3) The Secretary of State shall publish at least at monthly intervals a bulletin which:

(a) Briefly indicates the agencies that are proposing to adopt, amend or repeal a rule, the subject matter of the rule and the name, address and telephone number of an agency officer or employee from whom information and a copy of any proposed rule may be obtained;

(b) Contains the text or a brief description of all rules filed under ORS 183.355 since the last bulletin indicating the effective date of the rule;

(c) Contains executive orders of the Governor; and

(d) Contains orders issued by the Director of the Department of Revenue under ORS 305.157 extending tax statutes of limitation.

(4) Courts shall take judicial notice of rules and executive orders filed with the Secretary of State.

(5) The compilation required by subsection (1) of this section shall be titled Oregon Administrative Rules and may be cited as "OAR" with appropriate numerical indications.

(6) The Secretary of State may publish the compilation and bulletin required by this section in print, or by placing the compilation and bulletin on the Internet.

[1957 c.717 §4 (1),(2),(3); 1961 c.464 §1; 1971 c.734 §7; 1973 c.612 §4; 1975 c.759 §7a; 1977 c.394 §2; 1979 c.593 §16; 1993 c.729 §13; 1995 c.79 §62; 2001 c.104 §63; 2003 c.168 §3; 2009 c.289 §2]



Section 183.362 - Program for biennial publication of Oregon Administrative Rules.

(2) Except as provided in subsection (3) of this section, upon implementing a program under this section the Secretary of State shall require that an agency submit the full text of the proposed rule in addition to information required to be published under the provisions of ORS 183.335 (1). Except as provided in subsection (3) of this section, the Secretary of State shall publish the full text of the proposed rule in the bulletin referred to in ORS 183.360.

(3) The Secretary of State may waive the submission of the full text of a proposed administrative rule and decline to publish the full text of the proposed rule in the bulletin referred to in ORS 183.360 if:

(a) The proposed rule is unusually voluminous; and

(b) In addition to the information provided by the agency under the provisions of ORS 183.335 (2) the agency identifies a location where the rule is available for inspection and copying.

(4) If the adopted rule submitted to the Secretary of State under the provisions of ORS 183.355 is different from the proposed rule submitted to the Secretary of State under a program implemented under this section, the Secretary of State shall publish in the bulletin referred to in ORS 183.360 either the full text of the rule as adopted or a list of the changes made in the proposed rule before the agency adopted the rule.

[1993 c.729 §12]

Note: 183.362 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 183.365 - Publication of administrative rules in electronic form.

(2) The Secretary of State shall determine the most cost-effective format and procedures for the timely release of the information described in subsection (1) of this section in electronic form.

(3) Pursuant to ORS 183.360 (2)(b), the Secretary of State shall establish requirements for filing administrative rules adopted or amended by state agencies for entry into computer networks for the purpose of subsection (1) of this section.

(4) Although each state agency is responsible for its information resources, centralized information resource management must also exist to:

(a) Provide public access to the information described in subsection (1) of this section;

(b) Provide technical assistance to state agencies; and

(c) Ensure that the information resources needed to implement subsection (1) of this section are addressed along with the needs of the individual agencies.

(5) Personal information concerning a person who accesses the information identified in subsection (1) of this section may be maintained only for the purpose of providing service to the person.

(6) No fee or other charge may be imposed by the Secretary of State as a condition of accessing the information identified in subsection (1) of this section.

(7) No action taken pursuant to this section shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of Oregon relative to any of the information made available pursuant to subsection (1) of this section.

[1995 c.614 §5]

Note: 183.365 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 183.370 - Distribution of published rules.

[1957 c.717 §4(4); 1959 c.260 §1; 1969 c.174 §4; 1975 c.759 §8; 1977 c.394 §3]



Section 183.380



Section 183.390 - Petitions requesting adoption of rules.

(2) If a petition requesting the amendment or repeal of a rule is submitted to an agency under this section, the agency shall invite public comment upon the rule, and shall specifically request public comment on whether options exist for achieving the rule’s substantive goals in a way that reduces the negative economic impact on businesses.

(3) In reviewing a petition subject to subsection (2) of this section, the agency shall consider:

(a) The continued need for the rule;

(b) The nature of complaints or comments received concerning the rule from the public;

(c) The complexity of the rule;

(d) The extent to which the rule overlaps, duplicates or conflicts with other state rules or federal regulations and, to the extent feasible, with local government regulations;

(e) The degree to which technology, economic conditions or other factors have changed in the subject area affected by the rule; and

(f) The statutory citation or legal basis for the rule.

[1957 c.717 §5; 1971 c.734 §8; 2003 c.749 §6]



Section 183.400 - Judicial determination of validity of rule.

(2) The validity of any applicable rule may also be determined by a court, upon review of an order in any manner provided by law or pursuant to ORS 183.480 or upon enforcement of such rule or order in the manner provided by law.

(3) Judicial review of a rule shall be limited to an examination of:

(a) The rule under review;

(b) The statutory provisions authorizing the rule; and

(c) Copies of all documents necessary to demonstrate compliance with applicable rulemaking procedures.

(4) The court shall declare the rule invalid only if it finds that the rule:

(a) Violates constitutional provisions;

(b) Exceeds the statutory authority of the agency; or

(c) Was adopted without compliance with applicable rulemaking procedures.

(5) In the case of disputed allegations of irregularities in procedure which, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact. The court’s review of the master’s findings of fact shall be de novo on the evidence.

(6) The court shall not declare a rule invalid solely because it was adopted without compliance with applicable rulemaking procedures after a period of two years after the date the rule was filed in the office of the Secretary of State, if the agency attempted to comply with those procedures and its failure to do so did not substantially prejudice the interests of the parties.

[1957 c.717 §6; 1971 c.734 §9; 1975 c.759 §9; 1979 c.593 §17; 1987 c.861 §3]



Section 183.405 - Agency review of rules.

(a) Whether the rule has had the intended effect;

(b) Whether the anticipated fiscal impact of the rule was underestimated or overestimated;

(c) Whether subsequent changes in the law require that the rule be repealed or amended; and

(d) Whether there is continued need for the rule.

(2) An agency shall utilize available information in complying with the requirements of subsection (1) of this section.

(3) If an agency appoints an advisory committee pursuant to ORS 183.333 for consideration of a rule subject to the requirements of this section, the agency shall provide the advisory committee with a report on a review of the rule conducted under this section.

(4) The provisions of this section do not apply to the amendment or repeal of a rule.

(5) The provisions of this section do not apply to:

(a) Rules adopted to implement court orders or the settlement of civil proceedings;

(b) Rules that adopt federal laws or rules by reference;

(c) Rules adopted to implement legislatively approved fee changes; or

(d) Rules adopted to correct errors or omissions.

[2005 c.807 §3]

Note: 183.405 was added to and made a part of 183.325 to 183.410 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 183.410 - Agency determination of applicability of rule or statute to petitioner; effect; judicial review.

[1957 c.717 §7; 1971 c.734 §10; 1973 c.612 §5]



Section 183.411 - Delegation of final order authority.

[2007 c.116 §2]

Note: 183.411 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 183.413 - Notice to parties before hearing of rights and procedure; failure to provide notice.

(2) Prior to the commencement of a contested case hearing before any agency including those agencies identified in ORS 183.315, the agency shall serve personally or by mail a written notice to each party to the hearing that includes the following:

(a) The time and place of the hearing.

(b) A statement of the authority and jurisdiction under which the hearing is to be held.

(c) A statement that generally identifies the issues to be considered at the hearing.

(d) A statement indicating that the party may be represented by counsel and that legal aid organizations may be able to assist a party with limited financial resources.

(e) A statement that the party has the right to respond to all issues properly before the presiding officer and present evidence and witnesses on those issues.

(f) A statement indicating whether discovery is permitted and, if so, how discovery may be requested.

(g) A general description of the hearing procedure including the order of presentation of evidence, what kinds of evidence are admissible, whether objections may be made to the introduction of evidence and what kind of objections may be made and an explanation of the burdens of proof or burdens of going forward with the evidence.

(h) Whether a record will be made of the proceedings and the manner of making the record and its availability to the parties.

(i) The function of the record-making with respect to the perpetuation of the testimony and evidence and with respect to any appeal from the determination or order of the agency.

(j) Whether an attorney will represent the agency in the matters to be heard and whether the parties ordinarily and customarily are represented by an attorney.

(k) The title and function of the person presiding at the hearing with respect to the decision process, including, but not limited to, the manner in which the testimony and evidence taken by the person presiding at the hearing are reviewed, the effect of that person’s determination, who makes the final determination on behalf of the agency, whether the person presiding at the hearing is or is not an employee, officer or other representative of the agency and whether that person has the authority to make a final independent determination.

(L) In the event a party is not represented by an attorney, whether the party may during the course of proceedings request a recess if at that point the party determines that representation by an attorney is necessary to the protection of the party’s rights.

(m) Whether there exists an opportunity for an adjournment at the end of the hearing if the party then determines that additional evidence should be brought to the attention of the agency and the hearing reopened.

(n) Whether there exists an opportunity after the hearing and prior to the final determination or order of the agency to review and object to any proposed findings of fact, conclusions of law, summary of evidence or recommendations of the officer presiding at the hearing.

(o) A description of the appeal process from the determination or order of the agency.

(p) A statement that active duty servicemembers have a right to stay proceedings under the federal Servicemembers Civil Relief Act and may contact the Oregon State Bar or the Oregon Military Department for more information. The statement must include the toll-free telephone numbers for the Oregon State Bar and the Oregon Military Department and the Internet address for the United States Armed Forces Legal Assistance Legal Services Locator website.

(3) The failure of an agency to give notice of any item specified in subsection (2) of this section does not invalidate any determination or order of the agency unless upon an appeal from or review of the determination or order a court finds that the failure affects the substantial rights of the complaining party. In the event of such a finding, the court shall remand the matter to the agency for a reopening of the hearing and shall direct the agency as to what steps it shall take to remedy the prejudice to the rights of the complaining party. [1979 c.593 §§37,38,39; 1995 c.79 §63; 2007 c.288 §1; 2013 c.295 §1]

Note: Section 2 (1), chapter 295, Oregon Laws 2013, provides:

Sec. 2. (1) An agency that, prior to the effective date of this 2013 Act [September 1, 2013], provided notice of rights under the federal Servicemembers Civil Relief Act to each party to a contested case under ORS 183.413 is not required to provide the specific information described in ORS 183.413 (2)(p) in the notice so long as the agency continues to provide notice in the same manner as it was previously provided.

[2013 c.295 §2(1)]



Section 183.415 - Notice of right to hearing.

(2) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice, served personally or by registered or certified mail.

(3) Notice under this section must include:

(a) A statement of the party’s right to hearing, with a description of the procedure and time to request a hearing, or a statement of the time and place of the hearing;

(b) A statement of the authority and jurisdiction under which the hearing is to be held;

(c) A reference to the particular sections of the statutes and rules involved;

(d) A short and plain statement of the matters asserted or charged;

(e) A statement indicating whether and under what circumstances an order by default may be entered; and

(f) A statement that active duty servicemembers have a right to stay proceedings under the federal Servicemembers Civil Relief Act and may contact the Oregon State Bar or the Oregon Military Department for more information. The statement must include the toll-free telephone numbers for the Oregon State Bar and the Oregon Military Department and the Internet address for the United States Armed Forces Legal Assistance Legal Services Locator website. [1971 c.734 §13; 1979 c.593 §18; 1985 c.757 §1; 1997 c.837 §2; 1999 c.849 §§27,28; 2003 c.75 §29; 2007 c.288 §2; 2013 c.295 §3]

Note: Section 4 (1), chapter 295, Oregon Laws 2013, provides:

Sec. 4. (1) An agency that, prior to the effective date of this 2013 Act [September 1, 2013], provided notice of rights under the federal Servicemembers Civil Relief Act to each party to a contested case under ORS 183.415 is not required to provide the specific information described in ORS 183.415 (2)(f) in the notice so long as the agency continues to provide notice in the same manner as it was previously provided.

[2013 c.295 §4(1)]



Section 183.417 - Procedure in contested case hearing.

(2) Agencies may adopt rules of procedure governing participation in contested case proceedings by persons appearing as limited parties.

(3)(a) Unless prohibited by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order or default. Informal settlement may be made in license revocation proceedings by written agreement of the parties and the agency consenting to a suspension, fine or other form of intermediate sanction.

(b) Any informal disposition of a contested case, other than an informal disposition by default, must be in writing and signed by the party or parties to the contested case. The agency shall incorporate that disposition into a final order. An order under this paragraph is not subject to ORS 183.470. The agency shall deliver or mail a copy of the order to each party and to the attorney of record if the party is represented. An order that incorporates the informal disposition is a final order in a contested case, but is not subject to judicial review. A party may petition the agency to set aside a final order that incorporates the informal disposition on the ground that the informal disposition was obtained by fraud or duress.

(4) An order adverse to a party may be issued upon default only if a prima facie case is made on the record. The record on a default order includes all materials submitted by the party. The record on a default order may be made at the time of issuance of the order. If the record on the default order consists solely of an application and other materials submitted by the party, the agency shall so note in the order.

(5) At the commencement of a contested case hearing, the officer presiding at the hearing shall explain the issues involved in the hearing and the matters that the parties must either prove or disprove.

(6) Testimony at a contested case hearing shall be taken upon oath or affirmation of the witness. The officer presiding at the hearing shall administer oaths or affirmations to witnesses.

(7) The officer presiding at the hearing shall place on the record a statement of the substance of any written or oral ex parte communication on a fact in issue made to the officer during the pendency of the proceeding and notify the parties of the communication and of their right to rebut the communication. If an ex parte communication is made to an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605, the administrative law judge must comply with ORS 183.685.

(8) The officer presiding at the hearing shall ensure that the record developed at the hearing shows a full and fair inquiry into the facts necessary for consideration of all issues properly before the presiding officer in the case and the correct application of the law to those facts.

(9) The record in a contested case shall include:

(a) All pleadings, motions and intermediate rulings.

(b) Evidence received or considered.

(c) Stipulations.

(d) A statement of matters officially noticed.

(e) Questions and offers of proof, objections and rulings thereon.

(f) A statement of any ex parte communication that must be disclosed under subsection (7) of this section and that was made to the officer presiding at the hearing.

(g) Proposed findings and exceptions.

(h) Any proposed, intermediate or final order prepared by the agency or an administrative law judge.

(10) A verbatim oral, written or mechanical record shall be made of all motions, rulings and testimony in a contested case proceeding. The record need not be transcribed unless requested for purposes of rehearing or court review. The agency may charge the party requesting transcription the cost of a copy of transcription, unless the party files an appropriate affidavit of indigency. Upon petition, a court having jurisdiction to review under ORS 183.480 may reduce or eliminate the charge upon finding that it is equitable to do so, or that matters of general interest would be determined by review of the order of the agency.

[2007 c.288 §4]



Section 183.418



Section 183.420



Section 183.421



Section 183.425 - Depositions or subpoena of material witness; discovery.

(2) An agency may, by rule, prescribe other methods of discovery which may be used in proceedings before the agency.

[1971 c.734 §14; 1975 c.759 §11; 1979 c.593 §19; 1997 c.837 §6]



Section 183.430 - Hearing on refusal to renew license; exceptions.

(2) In any case where the agency finds a serious danger to the public health or safety and sets forth specific reasons for such findings, the agency may suspend or refuse to renew a license without hearing, but if the licensee demands a hearing within 90 days after the date of notice to the licensee of such suspension or refusal to renew, then a hearing must be granted to the licensee as soon as practicable after such demand, and the agency shall issue an order pursuant to such hearing as required by this chapter confirming, altering or revoking its earlier order. Such a hearing need not be held where the order of suspension or refusal to renew is accompanied by or is pursuant to, a citation for violation which is subject to judicial determination in any court of this state, and the order by its terms will terminate in case of final judgment in favor of the licensee.

[1957 c.717 §8 (3), (4); 1965 c.212 §1; 1971 c.734 §11]



Section 183.435 - Period allowed to request hearing for license refusal on grounds other than test or inspection results.

[Formerly 670.285]



Section 183.440 - Subpoenas in contested cases.

(2) If any person fails to comply with any subpoena so issued or any party or witness refuses to testify on any matters on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the hearing officer, the agency or the party requesting the issuance of or issuing the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

[1957 c.717 §8 (2); 1971 c.734 §12; 1979 c.593 §20; 1981 c.174 §4; 1989 c.980 §10a; 1997 c.837 §3; 1999 c.849 §30]



Section 183.445 - Subpoena by agency or attorney of record of party when agency not subject to ORS 183.440.

(2) In any proceeding before an agency not subject to ORS 183.440 in which a party is entitled to have subpoenas issued by the agency to compel the appearance of witnesses on behalf of the party, the agency may issue subpoenas on its own motion.

[1981 c.174 §6; 1997 c.837 §4; 1999 c.849 §32]



Section 183.450 - Evidence in contested cases.

(1) Irrelevant, immaterial or unduly repetitious evidence shall be excluded but erroneous rulings on evidence shall not preclude agency action on the record unless shown to have substantially prejudiced the rights of a party. All other evidence of a type commonly relied upon by reasonably prudent persons in conduct of their serious affairs shall be admissible. Agencies and hearing officers shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Any part of the evidence may be received in written form.

(2) All evidence shall be offered and made a part of the record in the case, and except for matters stipulated to and except as provided in subsection (4) of this section no other factual information or evidence shall be considered in the determination of the case. Documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference. The burden of presenting evidence to support a fact or position in a contested case rests on the proponent of the fact or position.

(3) Every party shall have the right of cross-examination of witnesses who testify and shall have the right to submit rebuttal evidence. Persons appearing in a limited party status shall participate in the manner and to the extent prescribed by rule of the agency.

(4) The hearing officer and agency may take notice of judicially cognizable facts, and may take official notice of general, technical or scientific facts within the specialized knowledge of the hearing officer or agency. Parties shall be notified at any time during the proceeding but in any event prior to the final decision of material officially noticed and they shall be afforded an opportunity to contest the facts so noticed. The hearing officer and agency may utilize the hearing officer’s or agency’s experience, technical competence and specialized knowledge in the evaluation of the evidence presented.

(5) No sanction shall be imposed or order be issued except upon consideration of the whole record or such portions thereof as may be cited by any party, and as supported by, and in accordance with, reliable, probative and substantial evidence.

[1957 c.717 §9; 1971 c.734 §15; 1975 c.759 §12; 1977 c.798 §3; 1979 c.593 §21; 1987 c.833 §1; 1995 c.272 §5; 1997 c.391 §1; 1997 c.801 §76; 1999 c.448 §5; 1999 c.849 §34]



Section 183.452 - Representation of agencies at contested case hearings.

(2) Notwithstanding ORS 9.160, 9.320 and ORS chapter 180, and unless otherwise authorized by another law, an agency may be represented at contested case hearings by an officer or employee of the agency if:

(a) The Attorney General has consented to the representation of the agency by an agency representative in the particular hearing or in the class of hearings that includes the particular hearing; and

(b) The agency, by rule, has authorized an agency representative to appear on its behalf in the particular type of hearing being conducted.

(3) An agency representative acting under the provisions of this section may not give legal advice to an agency, and may not present legal argument in contested case hearings, except to the extent authorized by subsection (4) of this section.

(4) The officer presiding at a contested case hearing in which an agency representative appears under the provisions of this section may allow the agency representative to present evidence, examine and cross-examine witnesses, and make arguments relating to the:

(a) Application of statutes and rules to the facts in the contested case;

(b) Actions taken by the agency in the past in similar situations;

(c) Literal meaning of the statutes or rules at issue in the contested case;

(d) Admissibility of evidence; and

(e) Proper procedures to be used in the contested case hearing.

(5) Upon judicial review, no limitation imposed under this section on an agency representative is the basis for reversal or remand of agency action unless the limitation resulted in substantial prejudice to a party.

(6) The Attorney General may prepare model rules for agency representatives authorized under this section.

[1999 c.448 §3]

Note: 183.452 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 183.453 - Representation of Oregon Health Authority and Department of Human Services at contested case hearings.

[2013 c.14 §1]

Note: 183.453 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 183.455



Section 183.457 - Representation of persons other than agencies participating in contested case hearings.

(a) The State Landscape Contractors Board in the administration of the Landscape Contractors Law.

(b) The State Department of Energy and the Energy Facility Siting Council.

(c) The Environmental Quality Commission and the Department of Environmental Quality.

(d) The Department of Consumer and Business Services for proceedings in which an insured appears pursuant to ORS 737.505.

(e) The Department of Consumer and Business Services and any other agency for the purpose of proceedings to enforce the state building code, as defined by ORS 455.010.

(f) The State Fire Marshal in the Department of State Police.

(g) The Department of State Lands for proceedings regarding the issuance or denial of fill or removal permits under ORS 196.800 to 196.825.

(h) The Public Utility Commission.

(i) The Water Resources Commission and the Water Resources Department.

(j) The Land Conservation and Development Commission and the Department of Land Conservation and Development.

(k) The State Department of Agriculture, for purposes of hearings under ORS 215.705.

(L) The Bureau of Labor and Industries.

(2) A person participating in a contested case hearing as provided in subsection (1) of this section may appear by an authorized representative if:

(a) The agency conducting the contested case hearing has determined that appearance of such a person by an authorized representative will not hinder the orderly and timely development of the record in the type of contested case hearing being conducted;

(b) The agency conducting the contested case hearing allows, by rule, authorized representatives to appear on behalf of such participants in the type of contested case hearing being conducted; and

(c) The officer presiding at the contested case hearing may exercise discretion to limit an authorized representative’s presentation of evidence, examination and cross-examination of witnesses, or presentation of factual arguments to ensure the orderly and timely development of the hearing record, and shall not allow an authorized representative to present legal arguments except to the extent authorized under subsection (3) of this section.

(3) The officer presiding at a contested case hearing in which an authorized representative appears under the provisions of this section may allow the authorized representative to present evidence, examine and cross-examine witnesses, and make arguments relating to the:

(a) Application of statutes and rules to the facts in the contested case;

(b) Actions taken by the agency in the past in similar situations;

(c) Literal meaning of the statutes or rules at issue in the contested case;

(d) Admissibility of evidence; and

(e) Proper procedures to be used in the contested case hearing.

(4) Upon judicial review, no limitation imposed by an agency presiding officer on the participation of an authorized representative shall be the basis for reversal or remand of agency action unless the limitation resulted in substantial prejudice to a person entitled to judicial review of the agency action.

(5) For the purposes of this section, "authorized representative" means a member of a participating partnership, an authorized officer or regular employee of a participating corporation, association or organized group, or an authorized officer or employee of a participating governmental authority other than a state agency.

[1987 c.833 §3; 1989 c.453 §2; 1993 c.186 §4; 1995 c.102 §1; 1999 c.448 §1; 1999 c.599 §1]

Note: 183.457 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 183.458 - Nonattorney and out-of-state attorney representation of parties in certain contested case hearings.

(a) An attorney licensed to practice law in any state who is an employee of or contracts with a nonprofit legal services program that receives funding pursuant to ORS 9.572.

(b) An authorized representative who is an employee of a nonprofit legal services program that receives funding pursuant to ORS 9.572. The authorized representative must be supervised by an attorney also employed by a legal services program.

(c) An authorized representative who is an employee of the system described in ORS 192.517 (1). The authorized representative must be supervised by an attorney also employed by the system.

(2) In any contested case hearing before a state agency involving child support, a party may be represented by a law student who is:

(a) Handling the child support matter as part of a law school clinical program in which the student is enrolled; and

(b) Supervised by an attorney employed by the program.

(3) In any contested case hearing before a state agency involving an applicant for or recipient of medical assistance, the claimant may be represented by a relative, friend or any other person of the claimant’s choosing.

(4) A person authorized to represent a party under this section may present evidence in the proceeding, examine and cross-examine witnesses and present factual and legal arguments in the proceeding.

[1999 c.448 §4; 2003 c.14 §86; 2005 c.498 §6; 2009 c.49 §1; 2013 c.688 §25]

Note: 183.458 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 183.459 - Representation of home care worker by labor union representative.

(2) The hearing officer at a contested case hearing in which a labor union representative appears under the provisions of this section shall allow the representative to present evidence, examine and cross-examine witnesses and make arguments relating to the:

(a) Application of statutes and rules to the facts in the contested case;

(b) Actions taken by the agency in the past in similar situations;

(c) Literal meaning of the statutes or rules at issue in the contested case;

(d) Admissibility of evidence; and

(e) Proper procedures to be used in the contested case hearing.

[2009 c.424 §2]

Note: 183.459 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 183.460 - Examination of evidence by agency.

[1957 c.717 §10; 1971 c.734 §16; 1975 c.759 §13]



Section 183.462 - Agency statement of ex parte communications; notice.

[1979 c.593 §36c]



Section 183.464 - Proposed order by hearing officer; amendment by agency; exemptions.

(2) An agency may by rule specify a period of time after which a proposed order will become final that is different from that specified in subsection (1) of this section.

(3) If an agency determines that additional time will be necessary to allow the agency adequately to review a proposed order in a contested case, the agency may extend the time after which the proposed order will become final by a specified period of time. The agency shall notify the parties to the hearing of the period of extension.

(4) Subsections (1) to (4) of this section do not apply to the Public Utility Commission or the Energy Facility Siting Council.

(5) The Governor may exempt any agency or any class of contested case hearings before an agency from the requirements in whole or part of subsections (1) to (4) of this section by executive order. The executive order shall contain a statement of the reasons for the exemption.

[1979 c.593 §§36,36b; 1995 c.79 §64; 2001 c.104 §64]



Section 183.470 - Orders in contested cases.

(1) Every order adverse to a party to the proceeding shall be in writing or stated in the record and may be accompanied by an opinion.

(2) A final order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the agency’s order.

(3) The agency shall notify the parties to a proceeding of a final order by delivering or mailing a copy of the order and any accompanying findings and conclusions to each party or, if applicable, the party’s attorney of record.

(4) Every final order shall include a citation of the statutes under which the order may be appealed.

[1957 c.717 §11; 1971 c.734 §17; 1979 c.593 §22]



Section 183.471 - Preservation of orders in electronic format; fees.

(a) Identifies the final order by the date it was issued;

(b) Is suitable for indexing and searching; and

(c) Preserves the textual attributes of the document, including the manner in which the document is paginated and any boldfaced, italicized or underlined writing in the document.

(2) The Oregon State Bar may request that an agency provide the Oregon State Bar, or its designee, with electronic copies of final orders issued by the agency in contested cases. The request must be in writing. No later than 30 days after receiving the request, the agency, subject to ORS 192.501 to 192.505, shall provide the Oregon State Bar, or its designee, with an electronic copy of all final orders identified in the request.

(3) Notwithstanding ORS 192.440, an agency may not charge a fee for the first two requests submitted under this section in a calendar year. For any subsequent request, an agency may impose a fee in accordance with ORS 192.440 to reimburse the agency for the actual costs of complying with the request.

(4) For purposes of this section, a final order entered in a contested case by an administrative law judge under ORS 183.625 (3) is a final order issued by the agency that authorized the administrative law judge to conduct the hearing.

(5) This section does not apply to final orders by default issued under ORS 183.417 (3) or to final orders issued in contested cases by:

(a) The Department of Revenue;

(b) The State Board of Parole and Post-Prison Supervision;

(c) The Department of Corrections;

(d) The Employment Relations Board;

(e) The Public Utility Commission of Oregon;

(f) The Oregon Health Authority;

(g) The Land Conservation and Development Commission;

(h) The Land Use Board of Appeals;

(i) The Division of Child Support of the Department of Justice;

(j) The Department of Transportation, if the final order relates to the suspension, revocation or cancellation of identification cards, vehicle registrations, vehicle titles or driving privileges or to the assessment of taxes or stipulated settlements in the regulation of vehicle related businesses;

(k) The Employment Department or the Employment Appeals Board, if the final order relates to benefits as defined in ORS 657.010;

(L) The Employment Department, if the final order relates to an assessment of unemployment tax for which a hearing was not held; or

(m) The Department of Human Services, if the final order was not related to licensing or certification.

[2013 c.156 §2]

Note: 183.471 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 183.480 - Judicial review of agency orders.

(2) Judicial review of final orders of agencies shall be solely as provided by ORS 183.482, 183.484, 183.490 and 183.500.

(3) No action or suit shall be maintained as to the validity of any agency order except a final order as provided in this section and ORS 183.482, 183.484, 183.490 and 183.500 or except upon showing that the agency is proceeding without probable cause, or that the party will suffer substantial and irreparable harm if interlocutory relief is not granted.

(4) Judicial review of orders issued pursuant to ORS 813.410 shall be as provided by ORS 813.410.

[1957 c.717 §12; 1963 c.449 §1; 1971 c.734 §18; 1975 c.759 §14; 1979 c.593 §23; 1983 c.338 §901; 1985 c.757 §4; 1997 c.837 §5; 2007 c.288 §11]



Section 183.482 - Jurisdiction for review of contested cases; procedure; scope of court authority.

(2) The petition shall state the nature of the order the petitioner desires reviewed, and shall state whether the petitioner was a party to the administrative proceeding, was denied status as a party or is seeking judicial review as a person adversely affected or aggrieved by the agency order. In the latter case, the petitioner shall, by supporting affidavit, state the facts showing how the petitioner is adversely affected or aggrieved by the agency order. Before deciding the issues raised by the petition for review, the Court of Appeals shall decide, from facts set forth in the affidavit, whether or not the petitioner is entitled to petition as an adversely affected or an aggrieved person. Copies of the petition shall be served by registered or certified mail upon the agency, and all other parties of record in the agency proceeding.

(3)(a) The filing of the petition shall not stay enforcement of the agency order, but the agency may do so upon a showing of:

(A) Irreparable injury to the petitioner; and

(B) A colorable claim of error in the order.

(b) When a petitioner makes the showing required by paragraph (a) of this subsection, the agency shall grant the stay unless the agency determines that substantial public harm will result if the order is stayed. If the agency denies the stay, the denial shall be in writing and shall specifically state the substantial public harm that would result from the granting of the stay.

(c) When the agency grants a stay, the agency may impose such reasonable conditions as the giving of a bond, irrevocable letter of credit or other undertaking and that the petitioner file all documents necessary to bring the matter to issue before the Court of Appeals within specified reasonable periods of time.

(d) Agency denial of a motion for stay is subject to review by the Court of Appeals under such rules as the court may establish.

(4) Within 30 days after service of the petition, or within such further time as the court may allow, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review, but, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable. Except as specifically provided in this subsection, the cost of the record shall not be taxed to the petitioner or any intervening party. However, the court may tax such costs and the cost of agency transcription of record to a party filing a frivolous petition for review.

(5) If, on review of a contested case, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon such conditions as the court deems proper. The agency may modify its findings and order by reason of the additional evidence and shall, within a time to be fixed by the court, file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or orders, or its certificate that the agency elects to stand on its original findings and order, as the case may be.

(6) At any time subsequent to the filing of the petition for review and prior to the date set for hearing the agency may withdraw its order for purposes of reconsideration. If an agency withdraws an order for purposes of reconsideration, the agency shall, within such time as the court may allow, affirm, modify or reverse its order. If the petitioner is dissatisfied with the agency action after withdrawal for purposes of reconsideration, the petitioner may refile the petition for review and the review shall proceed upon the revised order. An amended petition for review shall not be required if the agency, on reconsideration, affirms the order or modifies the order with only minor changes. If an agency withdraws an order for purposes of reconsideration and modifies or reverses the order in favor of the petitioner, the court shall allow the petitioner costs, but not attorney fees, to be paid from funds available to the agency.

(7) Review of a contested case shall be confined to the record, and the court shall not substitute its judgment for that of the agency as to any issue of fact or agency discretion. In the case of disputed allegations of irregularities in procedure before the agency not shown in the record which, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact upon them. The court shall remand the order for further agency action if the court finds that either the fairness of the proceedings or the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure, including a failure by the presiding officer to comply with the requirements of ORS 183.417 (8).

(8)(a) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, the court shall:

(A) Set aside or modify the order; or

(B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

(b) The court shall remand the order to the agency if the court finds the agency’s exercise of discretion to be:

(A) Outside the range of discretion delegated to the agency by law;

(B) Inconsistent with an agency rule, an officially stated agency position, or a prior agency practice, if the inconsistency is not explained by the agency; or

(C) Otherwise in violation of a constitutional or statutory provision.

(c) The court shall set aside or remand the order if the court finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding.

[1975 c.759 §15; 1977 c.798 §4; 1979 c.593 §24; 1985 c.757 §2; 1989 c.453 §1; 1991 c.331 §44; 2007 c.659 §§2,5]



Section 183.484 - Jurisdiction for review of orders other than contested cases; procedure; scope of court authority.

(2) Petitions for review shall be filed within 60 days only following the date the order is served, or if a petition for reconsideration or rehearing has been filed, then within 60 days only following the date the order denying such petition is served. If the agency does not otherwise act, a petition for rehearing or reconsideration shall be deemed denied the 60th day following the date the petition was filed, and in such case petition for judicial review shall be filed within 60 days only following such date. Date of service shall be the date on which the agency delivered or mailed its order in accordance with ORS 183.470.

(3) The petition shall state the nature of the petitioner’s interest, the facts showing how the petitioner is adversely affected or aggrieved by the agency order and the ground or grounds upon which the petitioner contends the order should be reversed or remanded. The review shall proceed and be conducted by the court without a jury.

(4) At any time subsequent to the filing of the petition for review and prior to the date set for hearing, the agency may withdraw its order for purposes of reconsideration. If an agency withdraws an order for purposes of reconsideration, it shall, within such time as the court may allow, affirm, modify or reverse its order. If the petitioner is dissatisfied with the agency action after withdrawal for purposes of reconsideration, the petitioner may refile the petition for review and the review shall proceed upon the revised order. An amended petition for review shall not be required if the agency, on reconsideration, affirms the order or modifies the order with only minor changes. If an agency withdraws an order for purposes of reconsideration and modifies or reverses the order in favor of the petitioner, the court shall allow the petitioner costs, but not attorney fees, to be paid from funds available to the agency.

(5)(a) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, it shall:

(A) Set aside or modify the order; or

(B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

(b) The court shall remand the order to the agency if it finds the agency’s exercise of discretion to be:

(A) Outside the range of discretion delegated to the agency by law;

(B) Inconsistent with an agency rule, an officially stated agency position, or a prior agency practice, if the inconsistency is not explained by the agency; or

(C) Otherwise in violation of a constitutional or statutory provision.

(c) The court shall set aside or remand the order if it finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding.

(6) In the case of reversal the court shall make special findings of fact based upon the evidence in the record and conclusions of law indicating clearly all aspects in which the agency’s order is erroneous.

[1975 c.759 §16; 1979 c.284 §121; 1979 c.593 §25a; 1985 c.757 §3; 1999 c.113 §1]



Section 183.485 - Decision of court on review of contested case.

(2) Upon receipt of the court’s decision, including the judgment, the clerk of the circuit court shall enter a judgment in the register of the court pursuant to the direction of the court to which the appeal is made.

[1973 c.612 §7; 1981 c.178 §11; 1985 c.540 §39; 2003 c.576 §193]



Section 183.486 - Form and scope of decision of reviewing court.

(a) Order agency action required by law, order agency exercise of discretion when required by law, set aside agency action, remand the case for further agency proceedings or decide the rights, privileges, obligations, requirements or procedures at issue between the parties; and

(b) Order such ancillary relief as the court finds necessary to redress the effects of official action wrongfully taken or withheld.

(2) If the court sets aside agency action or remands the case to the agency for further proceedings, it may make such interlocutory order as the court finds necessary to preserve the interests of any party and the public pending further proceedings or agency action.

(3) Unless the court finds a ground for setting aside, modifying, remanding, or ordering agency action or ancillary relief under a specified provision of this section, it shall affirm the agency action.

[1979 c.593 §27]



Section 183.490 - Agency may be compelled to act.

[1957 c.717 §13; 1979 c.593 §28]



Section 183.495



Section 183.497 - Awarding costs and attorney fees when finding for petitioner.

(a) May, in its discretion, allow a petitioner reasonable attorney fees and costs if the court finds in favor of the petitioner.

(b) Shall allow a petitioner reasonable attorney fees and costs if the court finds in favor of the petitioner and determines that the state agency acted without a reasonable basis in fact or in law; but the court may withhold all or part of the attorney fees from any allowance to a petitioner if the court finds that the state agency has proved that its action was substantially justified or that special circumstances exist that make the allowance of all or part of the attorney fees unjust.

(2) The provisions of subsection (1) of this section apply to an administrative or judicial proceeding brought by a petitioner against a state agency, as defined in ORS 291.002, for:

(a) Judicial review of a final order as provided in ORS 183.480 to 183.484;

(b) Judicial review of a declaratory ruling provided in ORS 183.410; or

(c) A judicial determination of the validity of a rule as provided in ORS 183.400.

(3) Amounts allowed under this section for reasonable attorney fees and costs shall be paid from funds available to the state agency whose final order, declaratory ruling or rule was reviewed by the court.

[1981 c.871 §1; 1985 c.757 §5]

Note: 183.497 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 183.500 - Appeals.

[1957 c.717 §14; 1969 c.198 §76; 2003 c.576 §394]



Section 183.502 - Authority of agencies to use alternative means of dispute resolution; model rules; amendment of agreements and forms; agency alternative dispute resolution programs.

(2) An agency that elects to utilize alternative means of dispute resolution shall inform and may consult with the Mark O. Hatfield School of Government, the Department of Justice and the Oregon Department of Administrative Services in developing a policy or program for implementation of alternative means of dispute resolution.

(3) The Attorney General, in consultation with the Mark O. Hatfield School of Government and the Oregon Department of Administrative Services, may develop for agencies model rules for the implementation of alternative means of dispute resolution. An agency may adopt all or part of the model rules by reference without complying with the rulemaking procedures of ORS 183.325 to 183.410. Notice of the adoption of all or part of the model rules must be filed by the agency with the Secretary of State in the manner provided by ORS 183.355 for the filing of rules.

(4) When an agency reviews the standard agreements, forms for contracts and forms for applying for grants or other assistance used by the agency, the agency shall determine whether the agreements and forms should be amended to authorize and encourage the use of alternative means of dispute resolution in disputes that arise under the agreement, contract or application.

(5) The Department of Justice, the Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Governor shall collaborate to increase the use of alternative dispute resolution to resolve disputes involving the State of Oregon by:

(a) Assisting agencies to develop a policy for alternative means of dispute resolution;

(b) Assisting agencies to develop or expand flexible and diverse agency programs that provide alternative means of dispute resolution; and

(c) Providing assistance in the efficient and effective selection of mediators or facilitators.

(6)(a) The Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Department of Justice shall work cooperatively in designing the program under ORS 36.179 that is intended to provide services to, apply to or involve any state agency.

(b) The Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Department of Justice shall enter into an interagency agreement that includes, but is not limited to, provisions on appropriate roles, reporting requirements and coordination of services provided to state agencies by the Mark O. Hatfield School of Government pursuant to ORS 36.179.

(c) Before providing dispute resolution services in a specific matter to a state agency under ORS 36.179, the Mark O. Hatfield School of Government shall notify the Department of Justice of any proposal to provide such services.

(7) Agencies with alternative dispute resolution programs shall seek to identify cases appropriate for mediation and other means of alternative dispute resolution and to design systems and procedures to resolve those cases.

(8) The purpose of the agency alternative dispute resolution programs is to:

(a) Increase agency efficiency;

(b) Increase public and agency satisfaction with the process and results of dispute resolution; and

(c) Decrease the cost of resolving disputes.

(9) An agency may use the services of an employee of another agency or of the federal government to serve as a mediator or facilitator, and may provide the services of an agency employee to another agency or to the federal government to serve as a mediator or facilitator. An agency may enter into an agreement with another agency or with the federal government to determine reimbursement for services of an employee acting as a mediator or facilitator under the provisions of this subsection. This subsection does not apply to mediation under ORS 243.650 to 243.782.

[1993 c.647 §2; 1995 c.515 §2; 1997 c.706 §5; 1997 c.801 §42; 1997 c.837 §7; 2001 c.581 §2; 2003 c.791 §§27,27a; 2005 c.334 §§1,2; 2005 c.817 §6]

Note: 183.502 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 183.510



Section 183.530 - Housing cost impact statement required for certain proposed rules.

(1) The Oregon Housing Stability Council;

(2) A building codes division of the Department of Consumer and Business Services or any board associated with the department with regard to rules adopted under ORS 455.610 to 455.630;

(3) The Land Conservation and Development Commission;

(4) The Environmental Quality Commission;

(5) The Construction Contractors Board;

(6) The Occupational Safety and Health Division of the Department of Consumer and Business Services; or

(7) The State Department of Energy.

[1995 c.652 §2; 2015 c.180 §39]

Note: 183.530 to 183.538 were added to and made a part of ORS chapter 183 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 183.534 - Housing cost impact statement described; rules.

(2) A housing cost impact statement:

(a) For an agency listed in ORS 183.530 shall be incorporated in the:

(A) Fiscal impact statement required by ORS 183.335 (2)(b)(E) for permanent rule adoption; or

(B) Statements required by ORS 183.335 (5) for temporary rule adoption.

(b) Shall not be required for the adoption of any procedural rule by an agency listed in ORS 183.530.

[1995 c.652 §3; 1997 c.249 §54; 2015 c.180 §40]

Note: See note under 183.530.



Section 183.538 - Effect of failure to prepare housing cost impact statement; judicial review.

(2) If a rule or ordinance or any amendment to a rule or ordinance is challenged based on the failure to prepare a housing cost impact statement, the court or other reviewing authority shall remand the proposed rule or ordinance or any amendment to a rule or ordinance to the adopting or repealing entity if it determines that a housing cost impact statement is required.

(3) The court or other reviewing authority shall determine only whether a housing cost impact statement was prepared and shall not make any determination as to the sufficiency of the housing cost impact statement.

[1995 c.652 §4; 2001 c.220 §4]

Note: See note under 183.530.



Section 183.540 - Reduction of economic impact on small business.

(1) Establishing differing compliance or reporting requirements or time tables for small business;

(2) Clarifying, consolidating or simplifying the compliance and reporting requirements under the rule for small business;

(3) Utilizing objective criteria for standards;

(4) Exempting small businesses from any or all requirements of the rule; or

(5) Otherwise establishing less intrusive or less costly alternatives applicable to small business.

[1981 c.755 §4; 2003 c.749 §7; 2005 c.807 §6]



Section 183.545



Section 183.550



Section 183.560



Section 183.562



Section 183.600



Section 183.605 - Office of Administrative Hearings.

(a) Conduct contested case proceedings on behalf of agencies in the manner provided by ORS 183.605 to 183.690;

(b) Perform such other services, as may be requested by an agency, that are appropriate for the resolution of disputes arising out of the conduct of agency business; and

(c) Perform such other duties as may be authorized under ORS 183.605 to 183.690.

(2) All persons serving as administrative law judges in the office must meet the standards and training requirements of ORS 183.680.

(3) The Employment Department shall provide administrative services to the Office of Administrative Hearings, including budget services, accounting services, procurement services, contracting services, human resources services and information technology services. The services must be provided in a manner that is consistent with law, rules and state policies. The Office of Administrative Hearings shall reimburse the Employment Department for the costs of the services provided.

[1999 c.849 §3; 2003 c.75 §2; 2009 c.866 §5]



Section 183.610 - Chief administrative law judge.

(2) The chief administrative law judge shall employ administrative law judges. The chief administrative law judge shall ensure that administrative law judges employed for the office receive all training necessary to meet the standards required under the program created under ORS 183.680.

(3) The chief administrative law judge shall take all actions necessary to protect and ensure the independence of each administrative law judge assigned from the office.

[1999 c.849 §4; 2003 c.75 §3; 2009 c.866 §1]



Section 183.615 - Administrative law judges; duties; qualifications; rules.

(2) Only persons who have a knowledge of administrative law and procedure may be employed by the chief administrative law judge as administrative law judges. The chief administrative law judge by rule may establish additional qualifications for administrative law judges employed for the office.

[1999 c.849 §5; 2003 c.75 §4; 2007 c.659 §§3,6]



Section 183.620 - Contract administrative law judges.

(2) Contract administrative law judges shall meet the same qualifications as administrative law judges regularly employed by the chief administrative law judge and shall be paid at an hourly rate comparable to the per hour cost of salary and benefits for administrative law judges regularly employed by the chief administrative law judge and conducting similar hearings.

[1999 c.849 §6; 2003 c.75 §5]



Section 183.625 - Assignment of administrative law judges; conduct of hearings.

(2) Notwithstanding any other provision of state law, any agency that is required to use administrative law judges assigned from the Office of Administrative Hearings to conduct hearings must delegate responsibility for the conduct of the hearing to an administrative law judge assigned from the Office of Administrative Hearings, and the hearing may not be conducted by the administrator, director, board, commission or other person or body charged with administering the agency.

(3) Any agency may authorize an administrative law judge assigned to conduct a hearing on behalf of the agency under this section to enter a final order for the agency.

(4) An agency that is not required to use administrative law judges assigned from the office may contract with the chief administrative law judge for the assignment of an administrative law judge from the office for the purpose of conducting one or more contested cases on behalf of the agency.

[1999 c.849 §7; 2003 c.75 §6]



Section 183.630 - Model rules of procedure; exemptions; depositions.

(2) The Attorney General, after consulting with the chief administrative law judge, may exempt an agency or a category of cases from the requirements of subsection (1) of this section. The exemption may be from all or part of the model rules adopted by the Attorney General. Any exemption granted under this subsection must be made in writing.

(3) The Attorney General shall consult with an advisory group when adopting model rules of procedure for the purpose of contested case hearings conducted by administrative law judges assigned from the Office of Administrative Hearings. The advisory group shall consist of:

(a) The chief administrative law judge;

(b) An officer or employee of a state agency, appointed by the Governor;

(c) An attorney who practices administrative law, appointed by the Oregon State Bar;

(d) A deputy or assistant attorney general appointed by the Attorney General; and

(e) A public member, appointed by the Governor, who is not an attorney or an officer or employee of a state agency.

(4) Except as may be expressly granted by the agency to an administrative law judge assigned from the office, or as may be expressly provided for by law, an administrative law judge conducting a hearing for an agency under ORS 183.605 to 183.690 may not authorize a party to take a deposition that is to be paid for by the agency.

[1999 c.849 §8; 2003 c.75 §7; 2009 c.866 §6]



Section 183.635 - Agencies required to use administrative law judges from Office of Administrative Hearings; exceptions.

(2) The following agencies need not use administrative law judges assigned from the office:

(a) Attorney General.

(b) Boards of stewards appointed by the Oregon Racing Commission.

(c) Bureau of Labor and Industries and the Commissioner of the Bureau of Labor and Industries.

(d) Department of Corrections.

(e) Department of Education, State Board of Education and Superintendent of Public Instruction.

(f) Department of Human Services for vocational rehabilitation services cases under 29 U.S.C. 722(c) and disability determination cases under 42 U.S.C. 405.

(g) Department of Revenue.

(h) Department of State Police.

(i) Employment Appeals Board.

(j) Employment Relations Board.

(k) Energy Facility Siting Council.

(L) Fair Dismissal Appeals Board.

(m) Governor.

(n) Land Conservation and Development Commission.

(o) Land Use Board of Appeals.

(p) Local government boundary commissions created pursuant to ORS 199.430.

(q) Public universities listed in ORS 352.002.

(r) Oregon Youth Authority.

(s) Psychiatric Security Review Board.

(t) The Oregon Health Authority for hearings conducted under ORS 161.315 to 161.351.

(u) Public Utility Commission.

(v) State Accident Insurance Fund Corporation.

(w) State Apprenticeship and Training Council.

(x) State Board of Parole and Post-Prison Supervision.

(y) State Land Board.

(z) State Treasurer.

(3) The Workers’ Compensation Board is exempt from using administrative law judges assigned from the office for any hearing conducted by the board under ORS chapters 147, 654 and 656. Except as specifically provided in this subsection, the Department of Consumer and Business Services must use administrative law judges assigned from the office only for contested cases arising out of the department’s powers and duties under:

(a) ORS 86A.095 to 86A.198, 86A.990 and 86A.992 and ORS chapter 59;

(b) ORS chapter 455;

(c) ORS chapter 674;

(d) ORS chapters 706 to 716;

(e) ORS chapter 717;

(f) ORS chapters 723, 725 and 726; and

(g) ORS chapters 731, 732, 733, 734, 735, 737, 742, 743, 743A, 743B, 744, 746, 748 and 750.

(4) Notwithstanding any other provision of law, in any proceeding in which an agency is required to use an administrative law judge assigned from the office, an officer or employee of the agency may not conduct the hearing on behalf of the agency.

(5) Notwithstanding any other provision of ORS 183.605 to 183.690, an agency is not required to use an administrative law judge assigned from the office if:

(a) Federal law requires that a different administrative law judge or hearing officer be used; or

(b) Use of an administrative law judge from the office could result in a loss of federal funds.

(6) Notwithstanding any other provision of this section, the Department of Environmental Quality must use administrative law judges assigned from the office only for contested case hearings conducted under the provisions of ORS 183.413 to 183.470.

[1999 c.849 §9; 2001 c.900 §46; 2003 c.75 §8; 2005 c.22 §131; 2005 c.26 §18; 2007 c.239 §9; 2009 c.541 §6; 2009 c.762 §46; 2009 c.830 §147; 2009 c.866 §10; 2011 c.637 §64; 2011 c.708 §25; 2013 c.296 §19; 2015 c.767 §53]



Section 183.640 - Use of Office of Administrative Hearings by exempt agencies and by political subdivisions.

(2) The chief administrative law judge may contract with any political subdivision of this state to provide the services of administrative law judges to the political subdivision for the purpose of conducting quasi-judicial hearings on behalf of the political subdivision.

[1999 c. 849 §10; 2003 c.75 §9]



Section 183.645 - Request for change of administrative law judge; rules.

(2) Only one request for a change of assignment of administrative law judge under subsection (1) of this section may be granted by the chief administrative law judge without a showing of good cause. If a party or agency fails to make a request under subsection (1) of this section within the time allowed, or if a party or agency objects to an administrative law judge assigned after a request for a different administrative law judge has been granted under subsection (1) of this section, the chief administrative law judge shall assign a different administrative law judge only upon a showing of good cause.

(3) Notwithstanding subsection (1) of this section, a different administrative law judge may not be assigned for a hearing provided under ORS 813.410 or 813.440 on suspension of driving privileges, except upon a showing of good cause.

[1999 c.849 §11; 2001 c.294 §8; 2003 c.75 §10]



Section 183.650 - Form of order; modification of form of order by agency; finding of historical fact.

(2) If the administrative law judge assigned from the office will not enter the final order in a contested case proceeding, and the agency modifies the form of order issued by the administrative law judge in any substantial manner, the agency must identify the modifications and provide an explanation to the parties to the hearing as to why the agency made the modifications.

(3) An agency conducting a contested case hearing may modify a finding of historical fact made by the administrative law judge assigned from the Office of Administrative Hearings only if the agency determines that there is clear and convincing evidence in the record that the finding was wrong. For the purposes of this section, an administrative law judge makes a finding of historical fact if the administrative law judge determines that an event did or did not occur in the past or that a circumstance or status did or did not exist either before the hearing or at the time of the hearing.

(4) Notwithstanding ORS 19.415 (3), if a party seeks judicial review of an agency’s modification of a finding of historical fact under subsection (3) of this section, the court shall make an independent finding of the fact in dispute by conducting a review de novo of the record viewed as a whole. If the court decides that the agency erred in modifying the finding of historical fact made by the administrative law judge, the court shall remand the matter to the agency for entry of an order consistent with the court’s judgment.

[1999 c.849 §12; 2003 c.75 §11; 2009 c.231 §5; 2009 c.866 §7]



Section 183.655 - Fees.

[1999 c.849 §13; 2003 c.75 §12]



Section 183.660 - Office of Administrative Hearings Operating Account.

(2) At the discretion of the chief administrative law judge, petty cash funds may be established and maintained for the purpose of administering the duties of the office.

[1999 c.849 §14; 2003 c.75 §13]



Section 183.665 - Estimates of office expenses.

[1999 c.849 §15; 2003 c.75 §14]



Section 183.670 - Rules.

(1) Organize and manage the Office of Administrative Hearings established under ORS 183.605.

(2) Facilitate the performance of the duties of administrative law judges assigned from the office.

(3) Establish qualifications for persons employed as administrative law judges by the office.

(4) Establish standards and procedures for the evaluation and training of administrative law judges employed by the office, consistent with standards and training requirements established under ORS 183.680.

[1999 c.849 §16; 2003 c.75 §15]



Section 183.675 - Alternative dispute resolution.

[1999 c.849 §16a; 2003 c.75 §16]



Section 183.680 - Standards and training program.

(a) The establishment of an ethical code for persons employed as administrative law judges by the office.

(b) Training for administrative law judges employed by the office that is designed to assist in identifying cases that are appropriate for the use of alternative dispute resolution processes.

(2) The program established by the chief administrative law judge under this section may include:

(a) The conducting of courses on administrative law, evidence, hearing procedures and other issues that arise in presiding over administrative hearings, including courses designed to provide any training required by the chief administrative law judge for administrative law judges employed by the office.

(b) The certification of courses offered by other persons for the purpose of any training required by the chief administrative law judge for administrative law judges employed by the office.

(c) The provision of specialized training for administrative law judges in subject matter areas affecting particular agencies required to use administrative law judges assigned from the office.

(3) The chief administrative law judge is bound by the ethical code established under this section and must satisfactorily complete training required of administrative law judges employed by the office other than specialized training in subject matter areas affecting particular agencies.

[1999 c.849 §19; 2003 c.75 §17]



Section 183.685 - Ex parte communications.

(a) The name of each person from whom the administrative law judge received an ex parte communication;

(b) A copy of any ex parte written communication received by the administrative law judge;

(c) A copy of any written response to the communication made by the administrative law judge;

(d) A memorandum reflecting the substance of any ex parte oral communication made to the administrative law judge; and

(e) A memorandum reflecting the substance of any oral response made by the administrative law judge to an ex parte oral communication.

(2) Upon making a record of an ex parte communication under subsection (1) of this section, an administrative law judge shall advise the agency and all parties in the proceeding that an ex parte communication has been made a part of the record. The administrative law judge shall allow the agency and parties an opportunity to respond to the ex parte communication.

(3) Except as otherwise provided in this section, the provisions of this section apply to communications that:

(a) Relate to a legal or factual issue in a contested case proceeding;

(b) Are made directly or indirectly to an administrative law judge while the proceeding is pending; and

(c) Are made without notice and opportunity for the agency and all parties to participate in the communication.

(4) The provisions of this section apply to any ex parte communication made directly or indirectly to an administrative law judge, or to any agent of an administrative law judge, by:

(a) A party;

(b) A party’s representative or legal adviser;

(c) Any other person who has a direct or indirect interest in the outcome of the proceeding;

(d) Any other person with personal knowledge of the facts relevant to the proceeding; or

(e) Any officer, employee or agent of an agency.

(5) The provisions of this section do not apply to:

(a) Communications made to an administrative law judge by other administrative law judges; or

(b) Communications made to an administrative law judge by any person employed by the office to assist the administrative law judge.

[1999 c.849 §20; 2003 c.75 §18; 2009 c.866 §9]



Section 183.690 - Office of Administrative Hearings Oversight Committee.

(a) The President of the Senate and the Speaker of the House of Representatives shall appoint four legislators to the committee. Two shall be Senators appointed by the President. Two shall be Representatives appointed by the Speaker.

(b) The Governor shall appoint two members to the committee. At least one of the members appointed by the Governor shall be an active member of the Oregon State Bar with experience in representing parties who are not agencies in contested case hearings.

(c) The Attorney General shall appoint two members to the committee.

(d) The chief administrative law judge for the Office of Administrative Hearings shall serve as an ex officio member of the committee. The chief administrative law judge may cast a vote on a matter before the committee if the votes of the other members are equally divided on the matter.

(2) The term of a legislative member of the committee shall be two years. If a person appointed by the President of the Senate or by the Speaker of the House ceases to be a Senator or Representative during the person’s term on the committee, the person may continue to serve as a member of the committee for the balance of the member’s term on the committee. The term of all other appointed members shall be four years. Appointed members of the committee may be reappointed. If a vacancy occurs in one of the appointed positions for any reason during the term of membership, the official who appointed the member to the vacated position shall appoint a new member to serve the remainder of the term. An appointed member of the committee may be removed from the committee at any time by the official who appointed the member.

(3)(a) The members of the committee shall select from among themselves a chairperson and a vice chairperson.

(b) The committee shall meet at such times and places as determined by the chairperson.

(4) Legislative members shall be entitled to payment of per diem and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(5) The committee shall:

(a) Study the operations of the Office of Administrative Hearings;

(b) Make any recommendations to the Governor and the Legislative Assembly that the committee deems necessary to increase the effectiveness, fairness and efficiency of the operations of the Office of Administrative Hearings;

(c) Make any recommendations for additional legislation governing the operations of the Office of Administrative Hearings; and

(d) Conduct such other studies as necessary to accomplish the purposes of this subsection.

(6) The Employment Department shall provide the committee with staff, subject to availability of funding for that purpose.

[1999 c.849 §21; 2003 c.75 §19; 2005 c.22 §132; 2009 c.866 §3]



Section 183.700 - Permits subject to ORS 183.702.

(2) The requirements of this section and ORS 183.702 apply to the following permits granted by:

(a) The Department of Environmental Quality under ORS 448.415, 454.655, 454.695, 454.790, 454.800, 459.205, 465.315, 465.325, 466.140, 466.145, 466.706 to 466.882, 468A.040, 468A.310, 468B.035, 468B.040, 468B.045, 468B.050 and 468B.095.

(b) The Department of State Lands under ORS 196.800 to 196.900 and 390.805 to 390.925.

(c) The Water Resources Department under ORS chapters 537 and 540, except those permits issued under ORS 537.747 to 537.765.

(d) The State Department of Agriculture pursuant to ORS 468B.200 to 468B.230 and 622.250.

(e) The State Department of Fish and Wildlife pursuant to ORS 497.142, 497.218, 497.228, 497.238, 497.248, 497.252, 497.298, 497.308, 498.019, 498.279, 508.106, 508.300, 508.760, 508.775, 508.801, 508.840, 508.880, 508.926 and 509.140.

(f) The Department of Transportation pursuant to ORS 374.312.

[Formerly 183.560]

Note: 183.700 and 183.702 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 183.702 - Statement of criteria and procedures for evaluating permit application; documentation of decision on application; required signature.

(2) The agencies specified in ORS 183.700 must document in writing the basis for all decisions to deny a permit specified in ORS 183.700, including citation to the criteria applied by the agency and the manner in which agency standards were utilized in applying the criteria. The documentation required under this section shall be made part of the record for the decision on the permit application.

(3) At least one officer or employee of the issuing agency who has authority to sign orders on behalf of the agency, or the officer or employee responsible for the decision to deny a permit specified in ORS 183.700, shall sign the documentation required under subsection (2) of this section.

(4) The issuing agency shall provide to the applicant a copy of the documentation required under subsection (2) of this section.

[Formerly 183.562]

Note: See note under 183.700.



Section 183.705 - Extended term for renewed licenses; fees; continuing education; rules.

(2) An agency may offer an extended term under this section for a license issued by the agency only after adopting a rule authorizing the extended term. An agency may adopt a rule authorizing an extended term only if the agency finds that the extended term is consistent with public safety and with the objectives of the licensing requirement. An agency by rule may prohibit extended terms based on prior license discipline of an applicant.

(3) An applicant must meet all qualifications established by the agency to be granted an extended term.

(4) An agency may not offer an extended term under this section if:

(a) Another agency or a local government, as defined by ORS 174.116, is authorized by statute to make a recommendation on the issuance of the license;

(b) The agency or the local government, as defined by ORS 174.116, that has authority to make a recommendation on the issuance of the license has recommended against the issuance of the license; and

(c) The recommendation of the agency or the local government, as defined by ORS 174.116, is based on licensing criteria established by statute or by rule.

(5) An extended term granted under this section may be revoked by an agency if the agency determines that the licensee is subject to discipline under the licensing criteria applicable to the licensee. An agency offering extended terms under this section by rule may establish other grounds for revoking an extended term under this section.

(6) Notwithstanding any other provision of law, an agency that offers an extended term under this section for a license issued by the agency shall increase the annual or biennial license fee established by statute by a percentage no greater than necessary to ensure that there is no revenue loss by reason of the extended term.

(7) Notwithstanding any other provision of law, an agency that offers an extended term under this section for a license issued by the agency shall increase any annual or biennial continuing education requirement established by statute as necessary to ensure that there is no reduction in the continuing education requirement for licensees by reason of the extended term.

[2005 c.76 §2; 2007 c.768 §1]



Section 183.710 - Definitions for ORS 183.710 to 183.725.

(1) "Interim committee" means a committee of the Legislative Assembly that is scheduled to meet when the Legislative Assembly is not in session and that has subject-matter jurisdiction over the state agency that has adopted a rule, as set forth in the subject-matter jurisdiction list developed under ORS 183.724.

(2) "Rule" has the meaning given that term in ORS 183.310.

(3) "State agency" means an agency as defined in ORS 183.310.

[Formerly 171.705; 2009 c.81 §1]

Note: 183.710 to 183.725 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 183.715 - Submission of adopted rule to Legislative Counsel required; exception.

(2) Notwithstanding subsection (1) of this section, an agency adopting a rule incorporating published standards or a specialty code by reference is not required to file a copy of those standards with the Legislative Counsel if:

(a) The standards or a specialty code adopted are unusually voluminous and costly to reproduce; and

(b) The rule filed with the Legislative Counsel identifies the location of the standards or a specialty code so incorporated and makes them available to the Legislative Counsel on the request of the Legislative Counsel.

[Formerly 171.707; 1991 c.94 §1; 1999 c.167 §1; 2005 c.18 §2]

Note: See note under 183.710.



Section 183.720 - Procedure for review of agency rule; reports on rules claimed to be duplicative or conflicting.

(2) The Legislative Counsel may review an adopted rule of a state agency upon the written request of any person affected by the rule. The Legislative Counsel shall review a proposed or adopted rule of a state agency upon the written request of any member of the Legislative Assembly. The written request for review must identify the specific objection or problem with the rule.

(3) When reviewing a rule of a state agency pursuant to subsection (1) or (2) of this section, the Legislative Counsel shall:

(a) Determine whether the rule appears to be within the intent and scope of the enabling legislation purporting to authorize its adoption; and

(b) Determine whether the rule raises any constitutional issue other than described in paragraph (a) of this subsection, and if so, the nature of the issue.

(4) In making a determination under subsection (3)(a) of this section, the Legislative Counsel shall, wherever possible, follow generally accepted principles of statutory construction.

(5) The Legislative Counsel shall prepare written findings on a rule reviewed, setting forth the determinations made under subsection (3) of this section.

(6) When a review of a rule is made by the Legislative Counsel, the Legislative Counsel shall send a copy of the determinations made under subsection (3) of this section to the appropriate interim committee or, if the review was requested by a member of the Legislative Assembly or by a person affected by the rule, to the person requesting the review. If the Legislative Counsel determines that a rule is not within the intent and scope of the enabling legislation purporting to authorize the state agency’s adoption of the rule, or that the rule raises a constitutional issue, the Legislative Counsel shall also send a copy of the determination to the agency. The Legislative Counsel may request that the state agency respond in writing to the determinations or appear at the meeting of the interim committee at which the committee will consider the determinations. The interim committee may direct the Legislative Counsel to send a copy of the determinations to the presiding officer of a house of the Legislative Assembly, who may refer the determinations to any legislative committee concerned.

(7)(a) A member of the Legislative Assembly may request that Legislative Counsel prepare a report on a rule adopted by a state agency that the member asserts is duplicative of or conflicts with another rule. A person affected by a rule adopted by a state agency may request that Legislative Counsel prepare a report on the rule if the person asserts that the rule is duplicative of or conflicts with another rule. A request for a report must be in writing and contain copies of the two rules that are claimed to be duplicative or conflicting. The second rule may be either a rule adopted by a state agency or a rule or regulation adopted by a federal agency.

(b)(A) Upon receipt of a written request by a member of the Legislative Assembly, the Legislative Counsel shall prepare a report to the interim committee that contains:

(i) A copy of the request, including copies of the two rules that the member asserts are conflicting or duplicative; and

(ii) Legislative Counsel’s analysis of the requirements of the two rules.

(B) Upon receipt of a written request by a person affected by a rule adopted by a state agency, the Legislative Counsel may prepare a written report to the person and each state agency concerned that contains the Legislative Counsel’s analysis of the requirements of the two rules.

(8) Upon receipt of a report under subsection (7)(b)(A) of this section, the interim committee may issue a determination that a rule is duplicative of or conflicts with the other cited rule.

(9) When a report on a rule is made by the Legislative Counsel under subsection (7)(b)(A) of this section, the Legislative Counsel shall send a copy of the report and any determinations made under subsection (8) of this section to each state agency concerned. The interim committee may direct the Legislative Counsel to send a copy of the determinations to the presiding officer of a house of the Legislative Assembly, who may refer the determinations to any legislative committee concerned.

[Formerly 171.709; 1993 c.729 §7; 1997 c.602 §4; 2001 c.156 §1; 2009 c.81 §4]

Note: See note under 183.710.



Section 183.722 - Required agency response to Legislative Counsel determination; consideration of determination by interim committee.

(b) The interim committee shall consider the Legislative Counsel determination described in paragraph (a) of this subsection and any state agency response to the determination. If the interim committee adopts the Legislative Counsel determination, the Legislative Counsel shall post the determination on the Legislative Counsel website. Adopted determinations that are posted on the website shall be organized by OAR number and shall remain on the website until the earlier of the date that:

(A) The rule is modified and the Legislative Counsel determines that the modified rule is within the intent and scope of the enabling legislation;

(B) A court makes a final determination that the rule is within the intent and scope of the enabling legislation and is otherwise constitutional, all appeals of the court’s determination are exhausted and the state agency notifies the Legislative Counsel of the determination; or

(C) The Legislative Assembly modifies the enabling legislation so as to bring the rule within the intent and scope of the enabling legislation, any other constitutional defect in the rule is cured and the state agency notifies the Legislative Counsel of the modification or cure.

(2) If the Legislative Counsel determines under ORS 183.720 (3) that a proposed or adopted rule is not within the intent and scope of the enabling legislation purporting to authorize the rule’s adoption, or that the rule is not constitutional, and the interim committee is not satisfied with the response to those issues made by the state agency, the committee may request that one or more representatives of the agency appear at a subsequent meeting of the committee along with a representative of the Oregon Department of Administrative Services for the purpose of further explaining the position of the agency.

(3) If a state agency is requested under subsection (2) of this section to appear at a subsequent meeting of the interim committee along with a representative of the Oregon Department of Administrative Services, the agency shall promptly notify the department of the request. The notification to the department must be in writing, and must include a copy of the determinations made by the Legislative Counsel and a copy of any written response made by the state agency to the determinations.

[1997 c.602 §7; 1999 c.31 §2; 2009 c.81 §5]

Note: See note under 183.710.



Section 183.724 - Designation of interim committees for purposes of considering rule reports.

(2) If an interim committee of one house of the Legislative Assembly has overlapping subject-matter jurisdiction with an interim committee of the other house, the Legislative Counsel may assign a state agency to either committee or to both committees. The Legislative Counsel shall strive to assign state agencies so as to ensure that the rule review workload is approximately equally distributed between the interim committees of both houses of the Legislative Assembly.

(3) The consideration of the written findings prepared by the Legislative Counsel on a rule by any one interim committee of either house of the Legislative Assembly satisfies the requirements of ORS 183.710 to 183.725.

[2009 c.81 §3; 2011 c.545 §13]

Note: See note under 183.710.



Section 183.725 - Other authorized rule review by Legislative Counsel Committee.

[Formerly 171.713; 1993 c.729 §8; 1997 c.602 §5; 1999 c.31 §1; 2009 c.81 §6]

Note: See note under 183.710.



Section 183.745 - Civil penalty procedures; notice; hearing; judicial review; exemptions; recording; enforcement.

(2) A civil penalty imposed under this section shall become due and payable 10 days after the order imposing the civil penalty becomes final by operation of law or on appeal. A person against whom a civil penalty is to be imposed shall be served with a notice in the form provided in ORS 183.415. Service of the notice shall be accomplished in the manner provided by ORS 183.415.

(3) The person to whom the notice is addressed shall have 20 days from the date of service of the notice provided for in subsection (2) of this section in which to make written application for a hearing. The agency may by rule provide for a longer period of time in which application for a hearing may be made. If no application for a hearing is made within the time allowed, the agency may make a final order imposing the penalty. A final order entered under this subsection need not be delivered or mailed to the person against whom the civil penalty is imposed.

(4) Any person who makes application as provided for in subsection (3) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

(5) Judicial review of an order made after a hearing under subsection (4) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

(6) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

(7) This section does not apply to penalties:

(a) Imposed under the tax laws of this state;

(b) Imposed under the provisions of ORS 646.760 or 652.332;

(c) Imposed under the provisions of ORS chapter 654, 656 or 659A; or

(d) Imposed by the Public Utility Commission.

(8) This section creates no new authority in any agency to impose civil penalties.

(9) This section does not affect:

(a) Any right under any other law that an agency may have to bring an action in a court of this state to recover a civil penalty; or

(b) The ability of an agency to collect a properly imposed civil penalty under the provisions of ORS 305.830.

(10) The notice provided for in subsection (2) of this section may be made part of any other notice served by the agency under ORS 183.415.

(11) Informal disposition of proceedings under this section, whether by stipulation, agreed settlement, consent order or default, may be made at any time.

(12) In addition to any other remedy provided by law, recording an order in the County Clerk Lien Record pursuant to the provisions of this section has the effect provided for in ORS 205.125 and 205.126, and the order may be enforced as provided in ORS 205.125 and 205.126.

(13) As used in this section:

(a) "Agency" has that meaning given in ORS 183.310.

(b) "Civil penalty" includes only those monetary penalties that are specifically denominated as civil penalties by statute.

[Formerly 183.090]

Note: 183.745 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 183.750 - State agency required to prepare public writings in readable form.

(2) As used in this section:

(a) "Public writing" means any rule, form, license or notice prepared by a state agency.

(b) "State agency" means any officer, board, commission, department, division or institution in the executive or administrative branch of state government.

[Formerly 183.025]

Note: 183.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 184 - Administrative Services and Transportation Departments

Section 184.001



Section 184.003



Section 184.004



Section 184.005



Section 184.006



Section 184.007



Section 184.008



Section 184.010



Section 184.015



Section 184.020



Section 184.025



Section 184.030



Section 184.040



Section 184.050



Section 184.105



Section 184.110



Section 184.120



Section 184.125



Section 184.130



Section 184.135



Section 184.137



Section 184.140



Section 184.150



Section 184.160



Section 184.165



Section 184.170



Section 184.180



Section 184.190



Section 184.195



Section 184.196



Section 184.198



Section 184.200



Section 184.202



Section 184.210



Section 184.215



Section 184.220



Section 184.225



Section 184.230



Section 184.235



Section 184.240



Section 184.250



Section 184.260



Section 184.280



Section 184.285



Section 184.305 - Oregon Department of Administrative Services.

(1) Government infrastructure services that can best be provided centrally, including but not limited to purchasing, risk management, facilities management, surplus property and motor fleet;

(2) Rules and associated performance reviews of agency compliance with statewide policies;

(3) Leadership in implementing a statewide performance measurement program;

(4) State employee workforce development and training;

(5) Personnel systems that promote fair, responsive and cost-effective human resource management;

(6) Objective, credible management information for, and analysis of, statewide issues for policymakers; and

(7) Statewide financial administrative systems.

[1969 c.80 §1(1),(2),(3); 1971 c.57 §9; 1993 c.18 §32; 1993 c.500 §2; 2015 c.807 §15a]



Section 184.310



Section 184.315 - Director of Oregon Department of Administrative Services; confirmation; compensation; bond.

(2) Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint the director, who shall hold office at the pleasure of the Governor. The person appointed as director shall be well qualified by training and experience to perform the functions of the office.

(3) An appointed director of the department shall receive such salary as is provided by law or, if not so provided, as is fixed by the Governor.

(4) Before entering upon the functions of office, the director shall give to the state a fidelity bond with one or more corporate sureties authorized to do business in this state in the penal sum fixed by the Governor.

[Formerly 291.007; 1973 c.792 §4]



Section 184.325 - Duties of director; administrative divisions; appointive power; exception.

(2) The functions of the department may be divided into administrative divisions or staff offices. Each division or office shall be under the supervision of a person appointed by the director, with the approval of the Governor. The appointee shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law, and be well qualified by technical training and experience in the functions the appointee is to perform.

[Formerly 291.005; 1979 c.468 §27]



Section 184.335 - Deputy director; subordinate officers.

(2) Except as provided in ORS 184.325 and subsection (1) of this section, the director, subject to applicable provisions of the State Personnel Relations Law, shall appoint all subordinate officers and employees of the department, prescribe their functions and fix their compensation.

[Formerly 291.009]



Section 184.340 - Rules.

(1) Adopt reasonable rules and regulations that are necessary or proper for the administration of the laws that the department is charged with administering; and

(2) Adopt by rule uniform policies or procedures applicable to multiple state agencies, boards or commissions.

[Formerly 291.013; 2015 c.30 §1]



Section 184.345 - Oregon Department of Administrative Services to provide services to certain agencies on reimbursable basis.

(1) The Department of Corrections;

(2) The Department of Human Services;

(3) The Oregon Health Authority; and

(4) The State Board of Education.

[1969 c.597 §268; 1987 c.320 §143; 1995 c.551 §9; 1999 c.59 §41; 2009 c.595 §164; 2013 c.656 §11]



Section 184.351 - Corrections population forecasts.

(a) The Department of Corrections in preparing budget requests;

(b) The Oregon Criminal Justice Commission in considering amendments to sentencing guidelines; and

(c) Any other state agency concerned with the effect of offender populations or policy developments on budgeting.

(2) The Oregon Department of Administrative Services shall issue state corrections population forecasts on April 1 and October 1 of each year.

(3) When the Oregon Department of Administrative Services issues a state corrections population forecast, the forecast must, whenever possible:

(a) Identify the forecast’s margin of error; and

(b) Attribute growth or decline in the forecast, relative to previously issued forecasts, to specific policies or to specific components of the baseline underlying the forecast.

(4) As used in this section, "baseline underlying the forecast" includes population demographics and crime trends.

[1995 c.420 §12; 2013 c.649 §40]



Section 184.354 - Federal Funds Account.

(2) The Oregon Department of Administrative Services may apply for and receive federal grants and funds. Federal grants and funds received shall be deposited into the Oregon Department of Administrative Services Federal Funds Account. Moneys in the account are continuously appropriated to the department for the purposes for which they were received.

[2001 c.716 §4]



Section 184.355



Section 184.360 - Internal audits in state government; policy; reports; rules.

(a) "Executive department" has the meaning given that term in ORS 174.112.

(b) "State government" has the meaning given that term in ORS 174.111.

(2) It is the policy of this state that internal audit activities within state government be coordinated to promote effectiveness.

(3) The Oregon Department of Administrative Services shall adopt rules setting standards and policies for internal audit functions within state government. The rules shall include, but are not limited to:

(a) Standards for internal audits that are consistent with and incorporate commonly recognized industry standards and practices; and

(b) Policies and procedures that ensure the integrity of the internal audit process.

(4) Each agency of the executive department required to have an internal audit function shall produce a risk assessment of the entire agency that conforms to audit standards established by nationally recognized entities such as the United States Government Accountability Office or the Institute of Internal Auditors. The agency shall use its risk assessment as the basis for the selection and performance of at least one internal audit per calendar year.

(5) Each agency of the executive department required to have an internal audit function shall audit a component of its governance and risk management processes at least once every five years and file a report with the Oregon Department of Administrative Services.

(6) Not later than December 31 of each calendar year, the Oregon Department of Administrative Services shall prepare a report describing internal audit activities that have occurred in state government during the calendar year in which the report is prepared. The department shall submit the report to the Joint Legislative Audit Committee. In the absence of the Joint Legislative Audit Committee, the department shall submit the report to the Joint Committee on Ways and Means, the Joint Interim Committee on Ways and Means, the Emergency Board or another committee of the Legislative Assembly designated by the President of the Senate and the Speaker of the House of Representatives to receive the report.

[2005 c.373 §1; 2009 c.578 §1; 2012 c.107 §6]



Section 184.365 - Authority of Oregon Department of Administrative Services to require fingerprints.

(1)(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

(d) That has mailroom duties as the primary duty or job function of the position;

(e) In which the person has responsibility for auditing the department or other governmental agencies;

(f) That has personnel or human resources functions as one of the position’s primary responsibilities;

(g) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information;

(h) In which the person has access to chemicals or hazardous materials, to facilities in which chemicals and hazardous materials are present or to information regarding the transportation of chemical or hazardous materials;

(i) In which the person has access to property to which access is restricted in order to protect the health or safety of the public;

(j) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

(k) In which the person has access to critical infrastructure or security-sensitive facilities or information.

[2005 c.730 §9]



Section 184.370 - Training program.

(a) "Executive department" has the meaning given that term in ORS 174.112.

(b) "Small entity" means an agency or department that has a staff of fewer than 50 full-time equivalent employees.

(2) The Oregon Department of Administrative Services shall develop and administer, or shall enter into a contract with a private entity to develop and administer, a training program that provides training and instruction on:

(a) Oregon government ethics laws;

(b) Restrictions on political activity that apply to public officials and public employees;

(c) Oregon public records laws;

(d) Oregon public meetings laws;

(e) Operation and management of boards, commissions and other small entities of the executive department; and

(f) Other topics that the department determines may be beneficial for new members or new administrators or directors of boards, commissions and other small entities of the executive department.

(3) The training program shall be designed to facilitate understanding of and compliance with the requirements of the laws that are the subject of the training.

(4) The training program shall be offered at least four times per year to all new members and new administrators and directors of any board, commission or other small entity of the executive department.

(5) Each new member and new administrator or director of a board, commission or other small entity of the executive department shall attend the training described in this section within six months of the start of the member’s service, or administrator or director’s employment, with a board, commission or other small entity of the executive department. A member, administrator or director who has attended the training once need not attend the training again in the event of a transfer to another board, commission or other small entity of the executive department, if there has been no break in service of longer than 12 months.

(6) The department shall consider whether the training program required under this section should be conducted online.

[2015 c.679 §1]



Section 184.400 - Definitions for ORS 184.400 to 184.408; rules.

(a) "Incremental baseball tax revenues" means:

(A) The Oregon personal income tax revenues that are generated from the Oregon personal income tax liabilities shown on the income tax returns filed by the members of a professional athletic team engaged in Major League Baseball, including revenues that are generated from the tax liabilities of spouses of members of a professional athletic team engaged in Major League Baseball if the tax liabilities are reported on a joint return; or

(B) If Oregon personal income tax rates are reduced after the dates of the grant agreements described in ORS 184.404 and the grant agreements provide that payments will be based on rates in effect when the grant agreements are executed, the Oregon personal income tax liabilities, as described in subparagraph (A) of this paragraph, that would have been due if the liabilities were calculated using personal income tax rates in effect on the date of execution of the grant agreements.

(b) "Major league stadium" means a baseball stadium located in the City of Portland that is designed for use by a Major League Baseball team and that has an estimated cost of $300 million or more.

(c) "Member of a professional athletic team" means an athlete or other individual rendering service to a professional athletic team if the compensation of the athlete or other individual exceeds $50,000 in a tax year.

(d) "Tax liabilities" means the tax determined under ORS chapter 316 for the tax year less the credits allowed for purposes of ORS chapter 316 for the tax year.

(2) The Department of Revenue may adopt administrative rules that the department determines are necessary to:

(a) Further define the terms defined in this section in a manner consistent with this section;

(b) Implement the duties of the department under ORS 184.400 to 184.408; and

(c) Carry out the purposes of ORS 184.400 to 184.408.

[2003 c.808 §1]



Section 184.402 - Findings.

[2003 c.808 §1a]



Section 184.404 - Grant agreements; obligations of state.

(a) Provide that the granted amounts may be used only to pay for the costs of financing, developing, constructing and furnishing a major league stadium;

(b) Provide that:

(A) The total payments to the grantees are limited so that the grantees do not receive, in the aggregate, more than $150 million for costs of developing, constructing and furnishing a major league stadium, plus the actual, reasonable financing costs incurred by the grantees for that amount; and

(B) If the incremental baseball tax revenues in a year substantially exceed the amount reasonably required to amortize a loan of $150 million over a period of 30 years with interest, the excess may be retained by the state;

(c) Terminate when:

(A) The State of Oregon has made all payments assigned to the state in the grant agreements for the costs allowed under this subsection; and

(B) The grantees have returned any amounts required to be returned under paragraph (i) of this subsection;

(d) Require the Director of the Department of Revenue to estimate incremental baseball tax revenues, specify the methodology for estimating incremental baseball tax revenues and notify the Director of the Oregon Department of Administrative Services of the estimated incremental baseball tax revenues;

(e) Specify the methodology for determining actual incremental baseball tax revenues;

(f) Require the Director of the Oregon Department of Administrative Services to request that the Legislative Assembly appropriate an amount equal to the estimated incremental baseball tax revenues from the General Fund to the Major League Stadium Grant Fund established in ORS 184.408 so that those moneys may be disbursed under the grant agreements authorized by this section;

(g) Require the Director of the Department of Revenue to determine the actual incremental baseball tax revenues and, if the actual incremental baseball tax revenues exceed the estimated incremental baseball tax revenues, notify the Director of the Oregon Department of Administrative Services of the excess;

(h) Require the Director of the Oregon Department of Administrative Services, if notified of an excess under paragraph (g) of this subsection, to request that the Legislative Assembly appropriate an amount equal to the excess, adjusted for the limits and retentions described in paragraph (b) of this subsection, from the General Fund to the Major League Stadium Grant Fund so that those moneys may be disbursed under the grant agreements authorized by this section;

(i) Require the grantees to return to the Director of the Oregon Department of Administrative Services for deposit in the General Fund amounts transferred to the grantees from the Major League Stadium Grant Fund that exceed the actual incremental baseball tax revenues;

(j) Provide that the amounts requested for appropriations may not be reduced because of any reduction that may be enacted in Oregon personal income tax rates;

(k) Require the Director of the Oregon Department of Administrative Services to disburse amounts in the Major League Stadium Grant Fund to the grantees on particular dates;

(L) Provide assurances of full and fair participation in the construction, furnishing and operation of the major league stadium by minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses;

(m) Provide for the maximization of economic benefits for Oregon workers in the construction, furnishing and operation of the major league stadium to the greatest extent permitted by law; and

(n) Require the State of Oregon and the grantees to take any other action that the State Treasurer, the Director of the Oregon Department of Administrative Services or the Director of the Department of Revenue determines is desirable to ensure that:

(A) The granted funds are used for the purposes described in ORS 184.400 to 184.408;

(B) The grant agreements are administered efficiently and the interests of the State of Oregon are protected; and

(C) The requests for appropriation of amounts equal to the incremental baseball tax revenues are made as described in ORS 184.400 to 184.408.

(2) The obligation of the State of Oregon, under ORS 184.400 to 184.408 and the grant agreements authorized by this section, to transfer estimated or actual incremental baseball tax revenues to the Major League Stadium Grant Fund is subject to an appropriation being made for that purpose by the Legislative Assembly. The State of Oregon is not liable to any party for any reason if the Legislative Assembly fails to appropriate all or a portion of the amounts requested under subsection (1)(f) and (h) of this section to the Major League Stadium Grant Fund. However, if the Legislative Assembly does appropriate amounts for deposit in the Major League Stadium Grant Fund and those amounts are deposited in the Major League Stadium Grant Fund pursuant to the grant agreements authorized by this section, the obligation of the State of Oregon to disburse the amounts in the Major League Stadium Grant Fund is unconditional. The grant agreements authorized by this section are not a pledge of the full faith and credit or the taxing power of the State of Oregon, and the State of Oregon does not pledge its full faith and credit or taxing power. The grant agreements do not create an indebtedness of the State of Oregon in violation of Article XI, section 7, of the Oregon Constitution. If a provision of a grant agreement is construed to have the effect of creating a debt in violation of Article XI, section 7, of the Oregon Constitution, the provision is void.

(3) The Legislative Assembly does not have a legal obligation to appropriate any amounts for disbursement under the grant agreements authorized by this section. However, the Legislative Assembly declares its current intention to appropriate amounts equal to the estimated incremental baseball tax revenues and amounts equal to the amount by which the actual incremental baseball tax revenues exceed the estimated incremental baseball tax revenues from the General Fund to the Major League Stadium Grant Fund, as provided in ORS 184.400 to 184.408, so that the amounts may be disbursed pursuant to the grant agreements authorized by this section.

(4) Before commencing negotiations on a grant agreement authorized by this section, the Oregon Department of Administrative Services shall obtain one or more agreements from benefited parties to pay the state’s costs associated with negotiating and executing the grant agreement.

[2003 c.808 §2; 2015 c.565 §11]



Section 184.405



Section 184.406 - Prerequisites of grant agreement.

(1) The City of Portland has made a written request to the director to execute and deliver the grant agreement;

(2) A Major League Baseball franchise has agreed to locate and be based in Portland and has entered into a legally binding commitment to remain in Portland for at least the term of the grant agreement;

(3) All funding to build the major league stadium that is not based on the grant agreement has been committed;

(4) No grantee is both a public body and a guarantor for the repayment of bonds or other indebtedness that is to be repaid through use of grant moneys;

(5) The Oregon Department of Administrative Services has provided a written report regarding the estimated and actual incremental baseball tax revenues to, and has solicited comments from, the advisory committee described in subsection (6) of this section relating to the following provisions of the proposed grant agreement:

(a) The methodology for estimating the incremental baseball tax revenues;

(b) The methodology for determining the actual incremental baseball tax revenues; and

(c) The requirement that estimated and actual incremental baseball tax revenues be based on the Oregon personal income tax rates in effect when the grant agreement is executed or for the period for which the taxes are collected, whichever is greater, even if those rates are subsequently reduced; and

(6) An advisory committee, consisting of two legislators appointed by the President of the Senate, two legislators appointed by the Speaker of the House of Representatives and one person appointed by the Governor, has reviewed the provisions of the proposed grant agreement listed in subsection (5) of this section.

[2003 c.808 §3]



Section 184.407



Section 184.408 - Major League Stadium Grant Fund.

[2003 c.808 §4]



Section 184.409



Section 184.410



Section 184.411



Section 184.413



Section 184.415



Section 184.417



Section 184.420



Section 184.421 - "Sustainability" defined.

[2001 c.918 §1; 2001 c.918 §16]



Section 184.423 - Findings and goals regarding sustainability.

(1) In conducting internal operations, state agencies shall, in cooperation with the Oregon Department of Administrative Services, seek to achieve the following objectives:

(a) State purchases should be made so as to serve the broad, long term financial interests of Oregonians, including ensuring that environmental, economic and societal improvements are made so as to enhance environmental, economic and societal well-being.

(b) Investments in facilities, equipment and durable goods should reflect the highest feasible efficiency and lowest life cycle costs.

(c) Investments and expenditures should help promote improvements in the efficient use of energy, water and resources.

(d) State operations should be located in diverse locations, including rural and distressed communities.

(e) State operations and purchases should help maintain vital and active downtown and main street communities.

(f) State purchases should help support opportunities for economically distressed communities and historically underemployed people.

(g) State operations should reflect partnerships with communities and businesses.

(h) State operations should help reduce adverse impacts on native habitats and species and help restore ecological processes.

(i) State operations should be conducted in ways that significantly increase the efficient use of energy, water and resources.

(j) State operations and purchases should reflect the efficient use and reuse of resources and reduction of contaminants released into the environment.

(2) In supporting sustainable communities, state agencies shall seek to enable and encourage local communities to achieve the following objectives:

(a) Resilient local economies that provide a diversity of economic opportunities for all citizens.

(b) Workers supported by lifelong education to ensure a globally competitive workforce.

(c) An independent and productive citizenry.

(d) Youth supported by strong families and communities.

(e) Downtowns and main street communities that are active and vital.

(f) Development that wisely and efficiently uses infrastructure investments and natural resources.

(g) Affordable housing available for citizens in community centers.

(h) Healthy urban and rural watersheds, including habitats for fish and wildlife.

(i) Clean and sufficient water for all uses.

(j) Efficient use and reuse of resources and minimization of harmful emissions to the environment.

(3) Intensification of efforts to increase the economic stability of communities designated as economically distressed.

[2001 c.918 §4]



Section 184.425 - Definitions for ORS 184.425 to 184.435.

(1) "Board" means the Sustainability Board established pursuant to ORS 184.427.

(2) "Sustainability" has the meaning given that term in ORS 184.421.

[2007 c.875 §1]



Section 184.427 - Sustainability Board; members; terms; qualifications; confirmation.

(a) Business;

(b) Small business;

(c) Natural resources, community health or economics;

(d) Sustainability; and

(e) Conservation of natural resources.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on the January 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) The members of the board must be residents of this state. Failure of a member to maintain compliance with the eligibility requirements related to the member’s appointment shall result in disqualification from serving on the board.

(4) The appointment of a member of the board is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(5) All agencies, departments and officers of this state are directed to assist the board in the performance of its functions and to furnish such information and advice as the members of the board consider necessary to perform their functions.

[2007 c.875 §2]



Section 184.429 - Powers and duties of board.

(a) Shall identify, evaluate, make recommendations and propose legislation, regulatory changes or policy modifications to agencies, the Governor, the Legislative Assembly, private entities or other bodies for the purpose of encouraging activities that best sustain, protect and enhance the quality of the environment, economy and community for the present and future benefit of Oregonians.

(b) Shall develop and promote policies and programs that will assist in the meeting of sustainability goals specified in ORS 184.423.

(c) Shall submit a biennial report to the Legislative Assembly by March 31 of each odd-numbered year on the board’s activities and recommendations.

(d) May apply for and accept, from whatever source, appropriations, gifts or grants of money or other property. The board shall deposit moneys received under this paragraph into the State Treasury to the credit of the Sustainability Board Fund established under ORS 184.435.

(e) Shall consult with and seek comment from trade associations, organizations, businesses and other groups and individuals representing pertinent interests as part of developing recommendations.

(f) Shall develop and promote proposals that jointly and mutually enhance local economies, the environment and community health for the present and future benefit of Oregonians.

(2) Nothing in this section is meant to discourage or prohibit any person, group or committee from discussing or proposing mechanisms, including the modification of tax policies, to promote sustainability.

[2007 c.875 §3]



Section 184.430



Section 184.431 - Chairperson and vice chairperson; quorum; meetings.

(2) A majority of the members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet at least once every three months at a place, day and hour determined by the board. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

[2007 c.875 §5]



Section 184.433 - Rules.

[2007 c.875 §6]



Section 184.435 - Sustainability Board Fund.

(2) All moneys received by the Sustainability Board under ORS 184.429 shall be deposited into the Sustainability Board Fund. Such moneys are continuously appropriated to the Sustainability Board for the purposes of administering ORS 184.425 to 184.435.

[2007 c.875 §7]



Section 184.440



Section 184.450



Section 184.460



Section 184.470



Section 184.473 - Definitions for ORS 184.475 and 184.477.

(1) "Executive department" has the meaning given that term in ORS 174.112.

(2) "Information technology" includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

(3) "State agency" means a board, commission, department, division, office or other entity within the executive department of state government, except:

(a) The Secretary of State;

(b) The State Treasurer;

(c) The Oregon State Lottery; and

(d) A public university that is listed in ORS 352.002.

[2001 c.936 §1; 2003 c.449 §26; 2015 c.807 §§16,16a]



Section 184.475 - Information technology portfolio-based management; inventory; standards; rules; exception.

(a) Ensure that state agencies link the state agencies’ information technology investments with business plans;

(b) Facilitate risk assessment of information technology projects and investments;

(c) Ensure that state agencies justify information technology investments on the basis of sound business cases;

(d) Ensure that state agencies facilitate development and review of information technology performance related to business operations;

(e) Identify projects that can cross agency and program lines to leverage resources; and

(f) Assist in state government-wide planning for common, shared information technology infrastructure.

(2) The State Chief Information Officer shall integrate state agency strategic and business planning, technology planning and budgeting and project expenditure processes into the State Chief Information Officer’s portfolio-based management and oversight of state information technology resources.

(3) The State Chief Information Officer shall conduct and maintain a continuous inventory of each state agency’s current and planned investments in information technology, a compilation of information about the current and planned investments and the total life cycle cost of the current and planned investments. Each state agency shall cooperate with the State Chief Information Officer in conducting and maintaining the inventory. The State Chief Information Officer shall develop and implement state government-wide rules, policies and standards for conducting and maintaining the required inventory and for managing the state government-wide information technology portfolio. State agencies shall participate in the State Chief Information Officer’s information technology portfolio-based management program and shall comply with the rules, policies and standards that the State Chief Information Officer establishes under this subsection. The provisions of this subsection do not relieve any state agency from accountability for equipment, materials, supplies and tangible and intangible personal property under the state agency’s control.

(4) The State Chief Information Officer shall ensure that state agencies implement portfolio-based management of information technology resources in accordance with this section and with rules, policies and standards that the State Chief Information Officer adopts.

(5) Before adopting rules to implement the provisions of this section, the State Chief Information Officer shall present the proposed rules to the Joint Legislative Committee on Information Management and Technology.

[2001 c.936 §2; 2011 c.637 §65; 2015 c.807 §17]



Section 184.477 - Enterprise information resources management; adoption and implementation of strategy; state agency information technology initiatives costing more than $1 million.

(2) With input and recommendations from state agencies, the State Chief Information Officer each biennium shall adopt an Enterprise Information Resources Management Strategy in accordance with ORS 291.039. The Enterprise Information Resources Management Strategy must, among other functions, enable the State Chief Information Officer to manage and oversee distributed information technology assets throughout state government. The Enterprise Information Resources Management Strategy shall prescribe the state government-wide infrastructure and services for managing these assets. The State Chief Information Officer shall submit the Enterprise Information Resources Management Strategy to the Joint Legislative Committee on Information Management and Technology for review.

(3) Following review by the Joint Legislative Committee on Information Management and Technology, the State Chief Information Officer shall ensure state agency implementation of the Enterprise Information Resources Management Strategy, including the development of appropriate rules, policies and standards along with budget, resource and management plans that are necessary to implement the Enterprise Information Resources Management Strategy.

(4) State agencies shall participate in managing information technology assets in accordance with the Enterprise Information Resources Management Strategy and shall comply with the rules, policies and standards of the State Chief Information Officer.

(5) A state agency that implements an information technology initiative, as defined in ORS 291.035, that the State Chief Information Officer estimates will cost more than $1 million shall implement the information technology initiative under rules, policies and standards that the State Chief Information Officer develops, sets or adopts. The information technology initiative is subject to the State Chief Information Officer’s oversight and the State Chief Information Officer may require the state agency to obtain approval to implement the information technology initiative or may direct the state agency to stop or modify the implementation, cancel or modify a procurement related to the information technology initiative, modify the scope of the information technology initiative or take another action before awarding a public contract. After a state agency executes a public contract related to the information technology initiative, the State Chief Information Officer may direct the state agency to take any action in accordance with the terms and conditions of the public contract that the State Chief Information Officer deems necessary or advisable to administer and enforce the public contract, including directing the state agency to suspend performance or terminate the public contract in whole or in part.

[2001 c.936 §3; 2011 c.637 §66; 2014 c.102 §2; 2015 c.807 §18]



Section 184.480 - "State agency" defined for ORS 184.480 to 184.488.

[2009 c.838 §1; 2011 c.368 §1]



Section 184.483 - Oregon transparency website.

(b) The Oregon Department of Administrative Services shall assist the State Chief Information Officer in performing duties under paragraph (a) of this subsection to the extent the State Chief Information Officer deems the assistance necessary.

(2) State agencies and education service districts, to the extent practicable and subject to laws relating to confidentiality, when at no additional cost, using existing data and existing resources of the state agency or education service district and without reallocation of resources, shall:

(a) Furnish information to the Oregon transparency website by posting reports and providing links to existing information system applications in accordance with standards that the State Chief Information Officer establishes; and

(b) Provide the information in the format and manner that the State Chief Information Officer requires.

(3) To the extent practicable and subject to laws relating to confidentiality, when at no additional cost, using existing data and existing resources of the state agency or education service district and without reallocation of resources, the Oregon transparency website must contain information about each state agency and education service district, including but not limited to:

(a) Annual revenues of state agencies and education service districts;

(b) Annual expenditures of state agencies and education service districts;

(c) Annual human resources expenses, including compensation, of state agencies and education service districts;

(d) Annual tax expenditures of state agencies, including, when possible, the identity of the recipients of each tax expenditure;

(e) For each state agency, a description of the percentage of expenditures made in this state and the percentage of expenditures made outside this state under all contracts for goods or services the state agency enters into during each biennium;

(f) A prominently placed graphic representation of the primary funding categories and approximate number of individuals that the state agency or the education service district serves;

(g) A description of the mission, function and program categories of the state agency or education service district;

(h) A copy of any audit report that the Secretary of State issues for the state agency or the education service district;

(i) The local service plans of the education service districts;

(j) A copy of each report required by statute for education service districts; and

(k) A copy of all notices of public meetings of the education service districts.

(4) In addition to the information described in subsection (3) of this section:

(a) The State Chief Information Officer shall post on the Oregon transparency website notices of public meetings the state agency must provide under ORS 192.640. If the state agency maintains a website where minutes or summaries of the public meetings are available, the state agency shall provide the State Chief Information Officer with the link to the state agency website for posting on the Oregon transparency website.

(b) The State Chief Information Officer shall post on the Oregon transparency website a link for the website that the Secretary of State maintains for rules that the state agency adopts. If the state agency maintains a website where the state agency posts the rules, or where any information relating to the rules of the agency is posted, the state agency shall provide the State Chief Information Officer with the link to the website for posting on the Oregon transparency website.

(c) The State Chief Information Officer shall provide links on the Oregon transparency website for information that the State Chief Information Officer receives concerning contracts and subcontracts that a state agency or education service district enters into, to the extent that disclosing the information is allowed by law and the information is already available on websites that the state agency or education service district maintains. To the extent available, the information to which the State Chief Information Officer links under this section must include:

(A) Information on professional, personal and material contracts;

(B) The date of each contract and the amount payable under the contract;

(C) The period during which the contract is or was in effect; and

(D) The names and addresses of vendors.

(d) The State Chief Information Officer shall provide an economic development section on the Oregon transparency website for posting of information submitted to the State Chief Information Officer by state agencies responsible for administering specific economic development programs. The section shall include, but not be limited to, the following information, if it is already collected or available within an existing database maintained by the state agency in the course of administering the economic development program:

(A) The names of filmmakers or companies that have received reimbursements from the Oregon Production Investment Fund under ORS 284.368 and the amount of each reimbursement;

(B) The amount of revenue bonds issued under ORS 285A.430 for the Beginning and Expanding Farmer Loan Program, the names of persons who received loans under the program and the amount of the loan;

(C) The names of persons who received grants or loans from the Oregon Innovation Council under ORS 284.735 or 284.742 and the purpose and amount of the grant or loan;

(D) Copies of, or links to, annual reports required to be filed under ORS 285C.615 under the strategic investment program;

(E) Copies of, or links to, annual certifications required to be filed under ORS 285C.506 for the business development income tax exemption; and

(F) Information required to be posted on the Oregon transparency website under ORS 184.484.

(e) The information reported under paragraph (d) of this subsection:

(A) May not include proprietary information; and

(B) Shall be provided to the State Chief Information Officer by the state agency in the format and manner required by the State Chief Information Officer.

(f) The State Chief Information Officer shall post on the Oregon transparency website information describing the process for requesting copies of public records from a public body, including a link to the public records section of the Department of Justice webpage. At the request of a state agency or education service district, the State Chief Information Officer shall include a link to a location on the webpage of the agency or district that describes the process for requesting public records from the agency or district.

(5) In operating, refining and recommending enhancements to the Oregon transparency website, the State Chief Information Officer and the Transparency Oregon Advisory Commission created in ORS 184.486 shall consider and, to the extent practicable, adhere to the following principles:

(a) The website must be accessible without cost and be easy to use;

(b) Information included on the Oregon transparency website must be presented using plain, easily understandable language; and

(c) The website should teach users about how state government and education service districts work and provide users with the opportunity to learn something about how state government and education service districts raise and spend revenue.

(6) If a state agency or an education service district is not able to include information described in this section on the Oregon transparency website because of the lack of availability of information or cost in acquiring information, the Transparency Oregon Advisory Commission created in ORS 184.486 shall list the information that is not included for the state agency or education service district in the commission’s report to the Legislative Assembly required under ORS 184.486.

(7)(a) The State Chief Information Officer shall include on the Oregon transparency website a page that provides links to websites established by local governments, as defined in ORS 174.116, and by special government bodies, as defined in ORS 174.117, for the purpose of providing transparency in the revenues, expenditures and budgets of the local governments and special government bodies.

(b) The State Chief Information Officer shall include a link to the local government’s or special government body’s website after receiving a request from the local government or special government body, and shall consider recommendations from the Transparency Oregon Advisory Commission for including other links to local government and special government body websites.

(c) At the request of any local government, as defined in ORS 174.116, or special government body, as defined in ORS 174.117, the State Chief Information Officer shall include on the Oregon transparency website notices of public meetings required to be provided under ORS 192.640 by the local government or special government body. The local government or special government body must submit public meeting notice information in the format and manner required by the State Chief Information Officer.

(d) The office of the State Chief Information Officer shall include a prominent link on the home page of the Oregon transparency website for information posted to the page described in this subsection.

[2009 c.838 §2; 2011 c.368 §2; 2011 c.705 §20; 2013 c.357 §1; 2013 c.645 §3; 2015 c.807 §§19,19a]



Section 184.484 - Reports of tax expenditures connected to economic development.

(2) This section applies to:

(a) ORS 285C.175, 285C.309, 285C.362, 307.123, 307.455, 315.141, 315.331, 315.336, 315.341, 315.507, 315.514, 315.533, 316.698, 316.778, 317.124, 317.391 and 317.394.

(b) Grants awarded under ORS 469B.256 in any tax year in which certified renewable energy contributions are received as provided in ORS 315.326.

(c) ORS 315.354 except as applicable in ORS 469B.145 (2)(a)(L) or (N).

(d) ORS 316.116, if the allowed credit exceeds $2,000.

(3) The following information, if the information is already available in an existing database the state agency maintains, must be included in the report required under this section:

(a) The name of each taxpayer or applicant approved for the allowance of a tax expenditure or a grant award under ORS 469B.256.

(b) The address of each taxpayer or applicant.

(c) The total amount of credit against tax liability, reduction in taxable income or exemption from property taxation granted to each taxpayer or applicant.

(d) Specific outcomes or results required by the tax expenditure program and information about whether the taxpayer or applicant meets those requirements. This information must be based on data the state agency has already collected and analyzed in the course of administering the tax expenditure. Statistics must be accompanied by a description of the methodology employed in the statistics.

(e) An explanation of the state agency’s certification decision for each taxpayer or applicant, if applicable.

(f) Any additional information that the taxpayer or applicant submits and that the state agency relies on in certifying the determination.

(g) Any other information that state agency personnel deem valuable as providing context for the information described in this subsection.

(4) The information reported under subsection (3) of this section may not include proprietary information or information that is exempt from disclosure under ORS 192.410 to 192.505 or 314.835.

(5) No later than September 30 of each year, a state agency described in subsection (1) of this section shall submit to the State Chief Information Officer the information required under subsection (3) of this section as applicable to applications for allowance of tax expenditures the state agency approved during the agency fiscal year ending during the current calendar year. The information must then be posted on the Oregon transparency website described in ORS 184.483 no later than December 31 of the same year.

(6)(a) In addition to the information described in subsection (3) of this section, the State Chief Information Officer shall post on the Oregon transparency website:

(A) Copies of all reports that the State Chief Information Officer, the Department of Revenue or the Oregon Business Development Department receives from counties and other local governments relating to properties in enterprise zones that have received tax exemptions under ORS 285C.170, 285C.175 or 285C.409, or that are eligible for tax exemptions under ORS 285C.309, 315.507 or 317.124 by reason of being in an enterprise zone; and

(B) Copies of any annual reports that agencies described in subsection (1) of this section are required by law to produce regarding the administration of statutes listed in subsection (2) of this section.

(b) The reports must be submitted to the State Chief Information Officer in a manner and format that the State Chief Information Officer prescribes.

(7) The information described in this section that is available on the Oregon transparency website must be accessible in the format and manner required by the State Chief Information Officer.

(8) The information described in this section must be provided to the Oregon transparency website by posting reports and providing links to existing information systems applications in accordance with standards established by the State Chief Information Officer.

[2011 c.199 §1; 2012 c.45 §24; 2013 c.645 §2; 2015 c.456 §2; 2015 c.807 §20; 2015 c.827 §4]

Note: 184.484 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 184.486 - Transparency Oregon Advisory Commission; members; duties; terms; reports.

(a) The President of the Senate shall appoint two members from among members of the Senate, one from the majority party and one from the minority party.

(b) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives, one from the majority party and one from the minority party.

(c) The Governor shall appoint one member from an executive branch agency.

(d) The State Chief Information Officer shall appoint one member.

(e) The Legislative Fiscal Officer shall appoint one member.

(f) The President of the Senate and the Speaker of the House of Representatives shall each appoint one member of the public with experience or interest in public finance, public relations, measurement of performance outcomes or technology.

(2) The commission shall advise and make recommendations to the State Chief Information Officer regarding the creation, contents and operation of, and enhancements to, the Oregon transparency website.

(3) A majority of the members of the commission constitutes a quorum for transacting business.

(4) A majority of the members of the commission must approve official action by the commission.

(5) The commission shall elect one of the commission’s members to serve as chairperson not later than October 1 of each odd-numbered year.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment that becomes immediately effective.

(7) The commission shall meet at times and places that the chairperson or a majority of the members of the commission specifies.

(8) The commission may adopt rules necessary to operate the commission.

(9) The commission shall use the services of permanent staff of the Legislative Fiscal Office to the greatest extent practicable to staff the commission. The State Chief Information Officer may provide additional assistance.

(10) Notwithstanding ORS 171.072, members of the commission who are members of the Legislative Assembly are not entitled to mileage expenses or a per diem and serve as volunteers on the commission.

(11) Members of the commission who are not members of the Legislative Assembly are not entitled to compensation or reimbursement for expenses and serve as volunteers on the commission.

(12) All agencies of state government, as defined in ORS 174.111, shall assist the commission in performing the commission’s duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the commission consider necessary to perform the members’ duties.

(13) The commission shall report to the Legislative Assembly not later than February 15 of each odd-numbered year. The report must describe:

(a) Enhancements made to the Oregon transparency website during the previous two calendar years;

(b) Possible future enhancements to the website, including but not limited to including information that relates to:

(A) Performance outcomes that measure the success of state agency programs in achieving goals;

(B) State agency bond debt;

(C) State agency expenses for capital improvements;

(D) Numbers and descriptions of jobs created through state agency contracts and subcontracts;

(E) Lists of businesses and individuals that receive tax credits, deductions, refunds, rebates and other subsidies from a state agency;

(F) Lists of the names of contractors that received a contract from a state agency, including the number of contracts and compensation the contractors received; and

(G) Lists of the number of contracts that each state agency entered into during a biennium and the amount of moneys each state agency spent on the contracts; and

(c) The feasibility of including an interactive application where citizens can simulate balancing a biennial budget for the state.

(14) The term of office of each member is four years, but a member serves at the pleasure of the appointing authority. Before a member’s term expires, the appointing authority shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment that becomes immediately effective for the unexpired term.

[2009 c.838 §3; 2011 c.272 §19; 2013 c.722 §27; 2015 c.807 §21]



Section 184.488 - Transparency Oregon Advisory Commission Fund.

(2) There is established in the State Treasury, separate and distinct from the General Fund, the Transparency Oregon Advisory Commission Fund. The fund consists of moneys received by the commission under this section and such other moneys as may otherwise be made available by law. Interest earned on the fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the commission and may be used only for the performance of the functions of the commission.

[2009 c.838 §4]



Section 184.510



Section 184.520



Section 184.530



Section 184.540



Section 184.545



Section 184.550



Section 184.560



Section 184.565



Section 184.570



Section 184.575



Section 184.577



Section 184.580



Section 184.590



Section 184.595



Section 184.610 - Definitions for ORS 184.610 to 184.656.

(1) "Commission" means the Oregon Transportation Commission.

(2) "Department" means the Department of Transportation.

(3) "Director" means the Director of Transportation.

(4) "STIP" means the Statewide Transportation Improvement Program, which is a list of transportation projects that:

(a) Are to be implemented within four years following adoption or modification of the list;

(b) Are consistent with the long-range transportation plan developed pursuant to ORS 184.618 and with metropolitan plans; and

(c) Can be implemented with resources reasonably expected to be available.

[1969 c.599 §1; 1973 c.249 §1; 1999 c.939 §2; 2015 c.138 §6]



Section 184.611 - Freight mobility projects; priority.

(2) The Legislative Assembly finds that investment in freight mobility projects will yield a return on the state’s investment in terms of improved economic opportunity and safety.

(3) In developing the STIP, the Department of Transportation shall give priority to freight mobility projects that:

(a) Are located on identified freight routes of statewide or regional significance;

(b) Remove identified barriers to the safe, reliable and efficient movement of goods; and

(c) Facilitate public and private investment that creates or sustains jobs.

[2003 c.618 §37]



Section 184.612 - Oregon Transportation Commission; confirmation; qualifications; term; compensation and expenses.

(a) Members shall be appointed with consideration of the different geographic regions of the state with one member being a resident of the area east of the Cascade Range.

(b) Not more than three members shall belong to one political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

(2) The term of office of each member is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

(3) A member of the commission is entitled to compensation and expenses as provided by ORS 292.495.

[1973 c.249 §3; 1981 c.545 §3; 1983 c.428 §1]



Section 184.613 - Officers; quorum; meetings; effect of vacancy; seal.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once a month, at a time and place determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson or of a majority of the commission.

(4) No vacancy shall impair the right of the remaining commissioners to exercise all the powers of the commission, except that three members of the commission must agree in the selection, vacation or abandonment of state highways, and in case the commissioners are unable to agree the Governor shall have the right to vote as a member of the commission.

(5) The commission may provide an official seal.

[1973 c.249 §§4,9; 1979 c.293 §1]



Section 184.615 - Department of Transportation; organization; duties; director; administrators.

(2) The Department of Transportation shall consist of the Director of Transportation and all personnel employed in the department. Except as otherwise provided in subsections (4) and (5) of this section, for purposes of administration, subject to the approval of the Oregon Transportation Commission, the director may organize and reorganize the department as the director considers necessary to properly conduct the work of the department.

(3) The department shall carry out policies adopted by the commission and all duties and responsibilities vested in it by law including, but not necessarily limited to, duties and responsibilities concerning drivers and motor vehicles, highways, motor carriers, public transit, rail and transportation safety.

(4) The director shall appoint an administrator for each area of critical concern to the department. The administrator shall be responsible for planning and operations in that area, for relationships between the department and persons affected by the operations of the area, for advocacy of the area within the department planning and operations processes and for such other duties as may be provided by law. For purposes of this subsection, "area of critical concern" includes, but is not necessarily limited to, driver and motor vehicle services, highways, motor carriers, public transit, rail and transportation safety. In appointing administrators under this subsection, the director shall consider recommendations of any advisory committee interested in the area of responsibility. Administrators appointed under this subsection are in the unclassified service for purposes of the State Personnel Relations Law.

(5) Whenever a duty or function is specifically given by statute to the director, and that duty or function involves day-to-day operations of an area of critical concern to the department, the director shall delegate the duty or function to the administrator of the area of critical concern.

[1969 c.599 §2; 1973 c.249 §15; 1975 c.371 §5; 1979 c.186 §4; subsection (4) enacted as 1981 c.700 §2; 1983 c.324 §13; 1987 c.414 §88; 1989 c.904 §28; 1991 c.453 §1; 1993 c.741 §3; 1999 c.935 §15; 2003 c.27 §1; 2005 c.70 §1; 2007 c.768 §64]



Section 184.616 - Department powers given commission; service of summons.

(2) Where service of summons or other process is required by statute to be served on the Director of Transportation, the Department of Transportation or the Oregon Transportation Commission, such service shall be made upon the office of the director.

[1979 c.186 §§2,3; 2003 c.14 §87]



Section 184.617 - Functions of commission and department.

(2) The commission shall keep complete and accurate records of all the meetings, transactions and business of the commission at the office of the department.

(3) The commission shall have general power to coordinate and administer programs relating to highways, motor carriers, motor vehicles, public transit, rail, transportation safety and such other programs related to transportation as may be assigned by law to the department.

(4) The Department of Transportation shall be the recipient of all federal funds paid to or to be paid to the state to enable the state to provide the programs and services assigned to the department, except that the Oregon Department of Aviation shall be the recipient of all federal funds paid to or to be paid to the state to enable the state to provide aviation programs and services.

[1973 c.249 §10; 1979 c.186 §5; 1989 c.904 §50; 1993 c.741 §6; 1999 c.935 §16; 2003 c.27 §2]



Section 184.618 - Duties of commission in preparing and implementing state transportation policy.

(2) As the plan is developed by the commission, the Director of Transportation shall prepare and submit to the commission for approval, implementation programs. Work approved by the commission to carry out the plan shall be assigned to the appropriate unit of the Department of Transportation.

(3) The director and members of the commission shall give safety, economic development and the provisions of industrial site services priority in fund allocation decisions.

[1973 c.249 §12; 1983 c.362 §1; 1983 c.553 §1; 1993 c.741 §7; 1999 c.969 §3]



Section 184.619 - Rulemaking authority; orders.

[1973 c.249 §11; 1981 c.418 §1]



Section 184.620 - Director of Transportation; confirmation; subordinates.

(2) The appointment of the director shall be subject to confirmation by the Senate in the manner provided by ORS 171.562 and 171.565.

(3) The director may appoint:

(a) Deputy directors with full authority to act for the director, but subject to the director’s control. The appointment of a deputy director shall be by written order filed with the Secretary of State. A deputy director shall be in the unclassified services for purposes of the State Personnel Relations Law.

(b) One executive assistant for each deputy director appointed under this section and one for each administrator appointed under ORS 184.615 (4). Executive assistants appointed under this paragraph are in the unclassified service for purposes of the State Personnel Relations Law.

(c) All subordinate officers and employees of the department and may prescribe their duties, assignments and reassignments and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law.

[1969 c.599 §3; 1969 c.599 §3a; 1973 c.249 §16; 1979 c.186 §6; 1999 c.686 §1; 2005 c.70 §2]



Section 184.621 - Commission; selection of projects for Statewide Transportation Improvement Program.

(1) Improves the state highway system or major access routes to the state highway system on the local road system to relieve congestion by expanding capacity, enhancing operations or otherwise improving travel times within high-congestion corridors.

(2) Enhances the safety of the traveling public by decreasing traffic crash rates, promoting the efficient movement of people and goods and preserving the public investment in the transportation system.

(3) Increases the operational effectiveness and reliability of the existing system by using technological innovation, providing linkages to other existing components of the transportation system and relieving congestion.

(4) Is capable of being implemented to reduce the need for additional highway projects.

(5) Improves the condition, connectivity and capacity of freight-reliant infrastructure serving the state.

(6) Supports improvements necessary for this state’s economic growth and competitiveness, accessibility to industries and economic development.

(7) Provides the greatest benefit in relation to project costs.

(8) Fosters livable communities by demonstrating that the investment does not undermine sustainable urban development.

(9) Enhances the value of transportation projects through designs and development that reflect environmental stewardship and community sensitivity.

(10) Is consistent with the state’s greenhouse gas emissions reduction goals and reduces this state’s dependence on foreign oil.

[2009 c.865 §17]



Section 184.622 - Authority of Department of Transportation to require fingerprints.

(1)(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state; or

(c) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information.

[2005 c.730 §10]

Note: 184.622 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 184.625 - Compensation and expenses of director and subordinates.

[1969 c.599 §4; 1973 c.249 §17; 1979 c.168 §7; 1999 c.686 §2; 2005 c.70 §5]



Section 184.628 - Chief engineer; appointment; qualifications; staff engineers.

(2) The chief engineer may designate persons within the Department of Transportation who have full authority to perform any duty required or permitted by law to be performed by the engineer.

(3) The director may authorize the employment by the chief engineer of such staff engineers, engineering and technical assistants and such other help that in the chief engineer’s judgment may be necessary. Compensation, travel allowance and other expenses shall be fixed by the chief engineer with the approval of the director.

(4) This section is subject to any applicable provision of the State Personnel Relations Law.

[1993 c.741 §5]



Section 184.630 - Research program.

(2) The Director of Transportation may provide administrative facilities and services for the divisions within the department.

[1969 c.599 §5; 1973 c.249 §19]



Section 184.631 - Public-private research and development program; rules.

(2) As part of the program established under this section, the department may enter into joint research and development agreements for the purpose of developing products for market that may reduce the cost of maintenance and preservation or extend the useful life of the state’s highways or that may improve highway safety. The department may enter into agreements with the following:

(a) Individuals.

(b) Businesses.

(c) Nonprofit organizations.

(d) The governing board of a public university listed in ORS 352.002.

(3) The department may enter into agreements under subsection (2) of this section that allow the department to obtain royalties or other financial benefits from the sale or use of products developed through the public-private partnership research and development program.

(4) Moneys that the department is authorized to spend on planning and research may be used for development of products under this section.

(5) The department shall adopt rules that govern the solicitation and selection of product development projects that will receive funding under the program established under this section.

[2003 c.819 §18; 2013 c.768 §106; 2015 c.767 §54]

Note: 184.631 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 184.632 - Legislative finding on ports; policy.

(a) The ports in Oregon provide effective local assistance to state transportation development efforts.

(b) The ports in this state develop and market facilities and services to support important existing industries in this state, such as aviation, maritime commerce, international trade, tourism, recreation and transportation.

(c) Port facilities, including roads, railroads, airports, harbors and navigation channels, are an integral element of the transportation infrastructure of this state.

(2) Therefore, the Legislative Assembly declares that it is the policy of this state to include Oregon’s ports in planning and implementing transportation programs. To that end, the Department of Transportation and the Oregon Department of Aviation may work to:

(a) Coordinate with the Oregon Business Development Department to facilitate port planning and development;

(b) Promote local cooperation in statewide planning and development of the ports;

(c) Promote long-term economic self-sufficiency of the ports;

(d) Encourage cost-effective investments with prudent financial consideration of port development projects; and

(e) Facilitate the efforts of the ports to expand and respond to greater domestic and international market opportunities.

[1993 c.474 §3; 1999 c.935 §18; 2007 c.804 §83]



Section 184.633 - Duties of director; delegation; bonds for employees; participation in land use matters.

(a) Be the administrative head of the Department of Transportation;

(b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department and prescribe their duties and fix their compensation, subject to the State Personnel Relations Law;

(c) Administer the laws of the state concerning transportation; and

(d) Intervene, as authorized by the commission, pursuant to the rules of practice and procedure, in the proceedings of state and federal agencies which may substantially affect the interest of the consumers and providers of transportation within Oregon.

(2) In addition to duties otherwise required by law, the director shall prescribe regulations for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

(3) The director may delegate to any of the employees of the department the exercise or discharge in the director’s name of any power, duty or function of whatever character, vested in or imposed by law upon the director, including powers, duties or functions delegated to the director by the commission pursuant to ORS 184.635. The official act of any such person so acting in the director’s name and by the authority of the director shall be considered to be an official act of the director.

(4) The director shall have authority to require a fidelity bond of any officer or employee of the department who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond. The amounts of the bond shall be fixed by the director, except as otherwise provided by law, and the sureties shall be approved by the director. The department shall pay the premiums on the bonds.

(5)(a) Subject to local government requirements and the provisions of ORS 197.830 to 197.845, the director may participate in and seek review of a land use decision or limited land use decision as defined in ORS 197.015, or an expedited land division as defined in ORS 197.360. The director shall report to the commission on each case in which the department participates and on the positions taken by the director in each case.

(b) If a meeting of the commission is scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, the director shall obtain formal approval from the commission prior to seeking review of the decision. However, if the land use decision, expedited land division or limited land use decision becomes final less than 15 days before a meeting of the commission, the director shall proceed as provided in paragraph (c) of this subsection. If the director requests approval from the commission, the applicant and the affected local government shall be notified in writing that the director is seeking commission approval. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the director’s request for approval to seek review. No other testimony shall be taken by the commission.

(c) If a meeting of the commission is not scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, at the next commission meeting the director shall report to the commission on each case for which the department has sought review. The director shall request formal approval to proceed with each appeal. The applicant and the affected local government shall be notified of the commission meeting in writing by the director. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the director’s request for approval to proceed with the appeal. No other testimony shall be taken by the commission. If the commission does not formally approve an appeal, the director shall file a motion with the appropriate tribunal to dismiss the appeal.

(d) A decision by the commission under this subsection is not subject to appeal.

(e) For purposes of this subsection, "applicant" means a person seeking approval of a permit, as defined in ORS 215.402 or 227.160, expedited land division or limited land use decision.

(6) The director may intervene in an appeal of a land use decision brought by another person in the manner provided for an appeal by the director under subsection (5) of this section.

[1973 c.249 §18; 1993 c.741 §8; 1999 c.292 §2; 2005 c.612 §1]



Section 184.634 - Disposition of real property by department; rules.

(1) The advertisement for sale of real property by the Department of Transportation;

(2) The disposition of real property by the department after an auction at which no satisfactory bids were received; and

(3) The disposition by the department of real property that:

(a) Has minimal value and is useful only to adjacent property owners; or

(b) May not, because of local land use ordinances, be disposed of to anyone other than adjacent property owners.

[1989 c.499 §2; 1991 c.816 §23]



Section 184.635 - Reports to Governor; delegation of powers; rules.

(2) Whenever a power is granted to the commission the power may be exercised by such officer or employee within the Department of Transportation as is designated in writing by the commission. Any such designation shall be filed in the office of the Secretary of State. The authority to delegate granted by this subsection includes, but is not limited to, authority to delegate the power to adopt rules for the department.

[1969 c.599 §6; 1973 c.249 §14; 1993 c.741 §9]



Section 184.636 - Revolving funds; disbursements; payment of claims and expenses of other state agencies.

(2) Disbursements may be made by check signed by such person as delegated by the Director of Transportation. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the department incurred in the operation of the department. The department shall keep accurate account of which funds any expenditures are debited or credited to and of any interest income which may be due.

(3) Upon approval of the Oregon Department of Administrative Services and the State Treasurer, the department may write checks upon the State Treasury to pay for claims and expenditures of other state agencies not a part of the department. The Oregon Department of Administrative Services shall draw up warrants for the amounts paid separately or in aggregate.

(4) Moneys in the account established under subsection (1) of this section may be held as petty cash or carried by the State Treasurer to be disbursed in accordance with subsection (3) of this section.

[1989 c.345 §5; 1993 c.741 §10]



Section 184.637 - Departmental fiscal officer; reports.

(1) Provide for sound financial management systems, including all accounting, budgetary and financial control functions for the department.

(2) Prepare financial reports as required by statute or as required by the director.

(3) Act in an advisory capacity to the director in all financial matters and perform such other duties and responsibilities with respect to accounting procedures and other like duties and responsibilities as the director considers advisable.

(4) By the end of the calendar year, prepare and submit to all units of the department for which accounting services were performed a report of all funds received during the last completed fiscal year by each unit, the sources from which funds were received, the expenditures and disbursement of the funds and the purpose for which they were expended.

[1973 c.249 §20; 1979 c.293 §2; 1989 c.345 §1; 1993 c.741 §11]



Section 184.638 - Functions provided by fiscal officer.

(1) Operation of an adequate accounting system in order that all revenues and expenditures may be properly recorded and maintained.

(2) Partial payment on contracts based upon estimates of completion.

(3) Preparation of vouchers covering claims for all salaries and expenses and other expenditures which are authorized by the Director of Transportation. Claims approved by the director shall be indorsed by the director or the director’s designee and presented for payment.

(4) Preparation of a monthly payroll in which the department shall record the name of each employee, the rate of salary or wages, the capacity in which each person is employed and the amount due each employee. The payroll shall be verified by the fiscal officer. After payment, payroll checks shall be retained by the department, and shall constitute a full receipt of the payment for services rendered. The department may draw payroll checks against appropriate departmental accounts.

(5) Such other functions as the director may deem necessary for the sound fiscal administration of the department.

[1989 c.345 §3; 1993 c.741 §12]



Section 184.639 - Internal auditor.

[1989 c.345 §4; 1993 c.741 §13]



Section 184.640 - Transportation Administration Account; budget and payment for administrative expenses of department.

(2) Notwithstanding any other law, such amounts as may be necessary to pay the administrative expenses of the Department of Transportation shall be continuously credited to the Transportation Administration Account from the biennial appropriations to, or transferred to such administration account from the accounts or funds of, units within the department that have separate appropriations, accounts or funds. Such amounts as may be requested quarterly by the Director of Transportation, with the approval of the Oregon Department of Administrative Services, shall be so credited or transferred to the Transportation Administration Account. The department is subject to the allotment system provided for in ORS 291.234 to 291.260.

(3) The amounts credited and transferred to the Transportation Administration Account shall not be greater than the total of any budget approved for the department by the Legislative Assembly and shall be determined by prorating the costs of the office of the director among the respective units within the department. All moneys appropriated, credited or transferred to the Transportation Administration Account are appropriated continuously to pay the administrative expenses of the department. Interest earned by the account shall be credited to the account.

[1969 c.599 §7; 1973 c.249 §21; 1989 c.966 §5; 1993 c.741 §14]



Section 184.642 - Department of Transportation Operating Fund; sources; uses.

(2) The operating fund shall consist of the following:

(a) Taxes paid on motor vehicle fuels or on the use of fuel in a motor vehicle for which a person is entitled to a refund under a provision described in this paragraph but for which no refund is claimed, in amounts determined under ORS 184.643. This paragraph applies to refund entitlements described in ORS 319.280 (1)(a) and (e), 319.320 (1)(a) and 319.831 (1)(b).

(b) Fees collected under ORS 822.700 for issuance or renewal of:

(A) Dismantler certificates;

(B) Vehicle dealer certificates;

(C) Show licenses;

(D) Vehicle transporter certificates;

(E) Driver training instructor certificates;

(F) Commercial driver training school certificates; and

(G) Vehicle appraiser certificates.

(c) Late fees collected under ORS 822.700.

(d) Fees collected under ORS 822.705.

(e) Moneys from civil penalties imposed under ORS 822.009.

(f) Fees collected under ORS 807.410 for identification cards.

(g) Fees collected by the department for issuance of permits to engage in activities described in ORS 374.302 to 374.334 that are not directly connected to the construction, reconstruction, improvement, repair, maintenance, operation and use of a public highway, road, street or roadside rest area.

(h) Fees collected under ORS 835.017 for services provided to the Oregon Department of Aviation.

(i) Interest and other earnings on moneys in the operating fund.

(3) Moneys in the Department of Transportation Operating Fund established by subsections (1) and (2) of this section may be spent only as follows:

(a) Taxes described in subsection (2)(a) of this section may be used only for payment of expenses of the Department of Transportation that:

(A) May not constitutionally be paid from revenues described in section 3a, Article IX of the Oregon Constitution;

(B) Are incurred in the performance of functions the department is statutorily required or authorized to perform; and

(C) Are not payable from moneys described in paragraphs (b) to (e) of this subsection.

(b) Fees collected under subsection (2)(b) of this section may be used only to carry out the regulatory functions of the department relating to the businesses that generate the fees.

(c) Fees collected under ORS 822.705 may be used only for the purposes described in ORS 822.705.

(d) Moneys collected from civil penalties imposed under ORS 822.009 may be used only for regulation of vehicle dealers.

(e) Moneys collected under ORS 807.410 from fees for identification cards shall be used first to pay the expenses of the department for performing the functions of the department relating to identification cards. After paying the expenses related to identification cards, the department shall transfer the remaining moneys collected under ORS 807.410 to the Elderly and Disabled Special Transportation Fund established in ORS 391.800.

(f) Moneys from the permits described in subsection (2)(g) of this section may be used for costs of issuing the permits and monitoring the activities that generate the fees.

(g) Moneys from interest and other earnings on moneys in the operating fund may be used for any purpose for which other moneys in the fund may be used.

[2001 c.820 §§1,2; 2003 c.601 §1; 2003 c.655 §62; 2005 c.654 §§22,23; 2011 c.630 §34; 2013 c.372 §4]

Note: 184.642 and 184.643 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 184.643 - Transfer of certain fuel tax moneys to operating fund.

[2001 c.820 §3; 2003 c.16 §1]

Note: See note under 184.642.



Section 184.644 - Levy and sale of property for payment of liquidated and delinquent debt owed to department; fees; warrants.

(a) Judgment has been entered on the debt; or

(b) Liability for and the amount of the debt have been established through an administrative proceeding.

(2) If a person fails to pay in full any liquidated and delinquent debt due the Department of Transportation, the department may issue a warrant for the amount due, with the added penalties or charges, interest and cost of executing the warrant. A copy of the warrant shall be mailed or delivered to the debtor by the department at the debtor’s last-known address.

(3) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the debtor found within that county, and to levy upon any currency of the debtor found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(4) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect debts under this section, and in the execution of the warrant the agent has all of the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(5) Nothing in this section affects any provision of ORS 319.182, 319.742 or 825.504.

[2007 c.27 §2; 2011 c.661 §1]



Section 184.645 - Department of Transportation Working Capital Account; data processing and photocopy equipment and services.

(2) The cost to the Department of Transportation of providing data processing, word processing and photocopy services, including labor, facilities, materials, overhead, administrative cost, the lease or purchase cost of the equipment and depreciation, to any state agency, including itself, which is to be charged, in part or whole to the agency or unit served may be advanced out of the Department of Transportation Working Capital Account. The costs advanced from the account shall be reimbursed to the account from the charges paid to the department by the agency or unit served.

[1979 c.380 §§2,3; 1981 c.306 §1; 1989 c.966 §6]



Section 184.647 - Transfer of funds to working capital account; retransfer; use of remainder.

[1979 c.380 §4; 1981 c.306 §2]



Section 184.648 - Revolving fund.

[1983 c.136 §4; 1989 c.966 §7]

Note: 184.648 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 184.649 - Report on audits.

[2005 c.612 §9]

Note: 184.649 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 184.650



Section 184.651 - Cost accounting system; requirements.

(1) Central services.

(2) Driver and motor vehicle services.

(3) Highways.

(4) Motor carriers.

(5) Rail.

(6) Transit.

(7) Transportation development.

(8) Transportation safety.

[1999 c.936 §2; 1999 c.936 §5; 2005 c.612 §2; 2007 c.768 §65]



Section 184.652 - Sharing facilities and offices with local governments.

[2009 c.865 §15]

Note: 184.652 and 184.653 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 184.653 - Least-cost planning.

(2) The Department of Transportation shall, in consultation with local governments and metropolitan planning organizations, develop a least-cost planning model for use as a decision-making tool in the development of plans and projects at both the state and regional level.

[2009 c.865 §6]

Note: See note under 184.652.



Section 184.654 - Short title.

[1999 c.939 §1; 2015 c.138 §7]



Section 184.655



Section 184.656 - Governor’s program budget for department.

Note: Section 18, chapter 30, Oregon Laws 2010, provides:

Sec. 18. Report on revenue. The Department of Transportation shall report quarterly to the legislative committees on revenue if the Legislative Assembly is in session or, if the Legislative Assembly is not in session, to the Legislative Revenue Officer. The department’s report shall include an estimate of the amounts received in the previous quarter from the increased taxes and fees established in chapter 865, Oregon Laws 2009, and an estimate of the projected revenue in the current quarter from the increased taxes and fees established in chapter 865, Oregon Laws 2009. [2010 c.30 §18]

Note: Section 5, chapter 865, Oregon Laws 2009, provides:

Sec. 5. (1) The Department of Transportation shall provide information on the department’s website about:

(a) Transportation projects described in section 64, chapter 865, Oregon Laws 2009; and

(b) Any other transportation projects funded by the increase in taxes and fees by the amendments to:

(A) ORS 803.090 by section 42, chapter 865, Oregon Laws 2009;

(B) ORS 803.420 by section 43, chapter 865, Oregon Laws 2009;

(C) ORS 803.420 by section 43a, chapter 865, Oregon Laws 2009;

(D) ORS 803.570 by section 44, chapter 865, Oregon Laws 2009;

(E) ORS 803.645 by section 44a, chapter 865, Oregon Laws 2009;

(F) ORS 319.020 by section 48, chapter 865, Oregon Laws 2009;

(G) ORS 319.530 by section 49, chapter 865, Oregon Laws 2009;

(H) ORS 818.225 by section 51, chapter 865, Oregon Laws 2009;

(I) ORS 825.476 by section 52, chapter 865, Oregon Laws 2009; and

(J) ORS 825.480 by section 53, chapter 865, Oregon Laws 2009.

(2) The department shall make the information accessible directly from the department’s website home page.

(3) For each project listed, the department shall provide a short description of the project, the intended benefit of the project, an estimated date for inviting bids and entering into contracts, an estimated contract cost, an estimated completion date, any change in the estimated completion date and any change in the project cost. The department shall also provide explanation for any change in the estimated completion date or change in project cost.

(4) The department shall update the information required by this section each week until all projects are completed.

(5) The department shall report to the interim House and Senate committees related to transportation on the progress the department is making toward achieving the goals of this section.

[2009 c.865 §5; 2010 c.30 §2]



Section 184.658



Section 184.660



Section 184.662



Section 184.664



Section 184.666



Section 184.668 - Cooperation by other agencies issuing permits for transportation projects; technical assistance on land use decisions.

(a) Upon request from the department, provide a list of applicable standards and criteria for the permit or other governmental authorization;

(b) Upon request from the department, provide technical assistance concerning how to complete the permitting or other governmental authorization process in the most cost-effective and timely manner consistent with legal requirements administered by the agency; and

(c) Within the authority and discretion otherwise afforded the agency by law, expedite review of, and the final decision on, the permit or other governmental authorization.

(2) When a local land use decision concerning a transportation project undertaken by the department involves the application of statutes or rules that are administered by a state agency, upon request from the department the state agency shall provide technical assistance to the department concerning the application of the statute or rule to the transportation project. If a state agency provides technical assistance to the department under this subsection, upon request from the department the state agency shall participate in the local land use decision in order to place the substance of its assistance to the department on the record of the local proceeding. If the local land use decision is appealed, the department may request that the state agency participate in the appeal.

(3) As used in this section:

(a) "State agency" or "agency" means:

(A) The Department of Environmental Quality;

(B) The Department of Land Conservation and Development;

(C) The Department of State Lands;

(D) The State Department of Agriculture;

(E) The State Department of Fish and Wildlife;

(F) The State Department of Geology and Mineral Industries;

(G) The State Forestry Department; and

(H) The State Parks and Recreation Department.

(b) "Transportation project" has the meaning given that term in ORS 367.010.

[2003 c.340 §1]



Section 184.670 - Purpose of ORS 184.670 to 184.733.

(1) To provide a means of state financial assistance and coordination to meet the state’s most pressing mobility needs and to make transportation an effective and responsive force in achieving goals for social, economic and environmental development, and conservation of critical resources.

(2) To foster the development of an integrated transportation system in which each component or mode, such as air, bus, rail or para-transit is encouraged to perform in a coordinated and complementary manner with other components or modes, and in balance with the public need and economic and social constraints.

(3) To encourage more effective participation by the private sector in providing coordinated public transportation.

(4) To provide for optimum and broader uses of federal funds as they become available.

(5) To promote the continuation and development of privately owned intercity common carriers of passengers.

[1977 c.230 §1]



Section 184.675 - Definitions for ORS 184.670 to 184.733.

(1) "Director" means Director of Transportation.

(2) "Department" means the Department of Transportation.

(3) "Operating agreement" means an agreement for the operation or maintenance on behalf of the Department of Transportation of all or part of a public transportation system, but does not include agreements by which the department provides only financial or technical assistance or transportation facilities or equipment and which do not control routes, rates or levels of service, or agreements under which such control is exercised by the federal government through the department.

(4) "Public transportation system" means any form of passenger transportation system, whether or not for hire, including but not limited to air, rail, other fixed guideway, bus, jitney, taxi and dial-a-ride passenger transportation systems within, between and outside of urban and urbanized areas, and including related passenger terminal facilities and motor vehicle parking facilities.

(5) "Person" means the United States or any state or any department or agency of any of the above, or any nonprofit corporation or entity or any other individual, corporation or entity, either public or private.

(6) "Bus" means a motor vehicle designed for carrying 15 or more passengers, exclusive of the driver, and used for the transportation of persons.

(7) "Public transportation entity" includes a city, county, transportation district, mass transit district, metropolitan service district, Indian tribe as defined in ORS 391.802 or private nonprofit corporation operating a public transportation system.

[1969 c.599 §50; 1973 c.249 §23; 1977 c.230 §2; 1981 c.224 §1; 1989 c.171 §24; 1993 c.741 §15; 2003 c.751 §8]



Section 184.680



Section 184.685 - Purpose of department.

[1969 c.599 §57; 1973 c.249 §25; 1977 c.230 §7]



Section 184.689 - Powers and duties of department.

(1) Sue and be sued;

(2) Acquire by purchase, lease, devise, gift or voluntary grant real and personal property or any interest therein, including access rights, and take, hold, possess and dispose of any such property or interest;

(3) Conduct or carry out, subject to any other provision of law, field research, planning, financing, design, construction, acquisition, lease, preservation, or improvement of any public transportation system or any portion thereof, or provide for such activity by entering into agreements with any person or persons principally responsible for the operations of such public transportation system and possessing authority to enter into such agreement;

(4) Enter into any other necessary agreements; employ agents, engineers, consultants and other persons as necessary and fix their compensation;

(5) Construct, acquire, plan, design, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with any public transportation system;

(6) Advise and assist in the formulation of overall public transportation policies and plans;

(7) Make necessary studies and render technical assistance to local governments;

(8) Participate in regulatory proceedings affecting public transportation;

(9) Assist local government, private and nonprofit operators of passenger transportation systems in the planning, experimentation, financing, design, construction, acquisition, lease, preservation, improvement, operation and maintenance of public transportation systems. The assistance may include loans, grants, or the provision of equipment or facilities or any rights therein by sale, lease or grant, or special grants to the users of said systems;

(10) Subject to the provisions of ORS 184.705, enter into operating agreements with any person;

(11) Receive and disburse funds from or to any person under contractual terms or according to other authorized state or federal procedures. When more than one carrier provides similar services in the same or related areas or corridors pursuant to a certificate of public convenience and necessity, the department may select a provider of service on the basis of written proposals evaluated under criteria established by the Oregon Transportation Commission;

(12) Perform any necessary planning, administration, review or other functions required to be performed by the state or any agency thereof in connection with the allocation and distribution to any person of federal funds pursuant to the Urban Mass Transportation Act of 1964, as amended, or any other federal funding program for public transportation systems; and

(13) Negotiate with existing passenger carriers to preserve or coordinate transportation schedules to upgrade the existing system of intercity transportation.

[1977 c.230 §9 (enacted in lieu of 184.700)]



Section 184.690



Section 184.691 - Public Transit Account; use of moneys.

[1975 c.522 §6; 1977 c.230 §5; 1993 c.741 §16]



Section 184.695



Section 184.700



Section 184.705 - Operating agreements.

(a) Services to be rendered;

(b) Routes to be served;

(c) Schedules to be provided;

(d) Compensation to be paid;

(e) Equipment to be used;

(f) Points to be served;

(g) Terminals to be used;

(h) Qualifications of operating employees;

(i) Accounting and reporting procedures; and

(j) Termination dates.

(2) To the extent practicable the department shall enter into operating agreements with carriers authorized by the department to perform passenger transportation services pursuant to ORS 824.020 to 824.042 or ORS chapter 825.

[1977 c.230 §13; 1989 c.171 §25; 1997 c.275 §1]



Section 184.710 - When operating agreements prohibited.

[1977 c.230 §15]



Section 184.715



Section 184.720 - Criteria and standards for evaluation of projects.

[1977 c.230 §11]



Section 184.725 - Rules.

[1977 c.230 §12]



Section 184.727



Section 184.730 - Authority for public transportation development program.

(2) The department may apply to the Federal Transit Administration or Federal Highway Administration of the United States Department of Transportation or other federal or state government agency for participation in any public transportation system development project.

(3) The department may, with the assistance of the Oregon Department of Administrative Services or in cooperation with public transportation entities, or both, write specifications for and order public transportation equipment on behalf of any number of public transportation entities, to purchase real estate or to purchase, engineer, design, construct or lease public transportation structures and facilities under this program.

(4) If federal funds are being used to finance any project under this program, the department shall secure assurance from the federal government of the availability and amount of federal financial assistance. The department may also secure obligations by the participating public transportation entities that they will manage and operate such public transportation equipment or facilities at the appropriate time and will supply local funding if such is being utilized.

(5) Funding for projects under this section and ORS 184.733 may be with whatever percentage of federal, state or local funds that the Oregon Transportation Commission deems proper. In the event that the federal percentage is changed by legislation, the state and local percentage may be changed by action of the Oregon Transportation Commission.

(6) In cooperation with metropolitan planning organizations, public and private employers, and public transportation entities, the department may develop transportation demand management projects, air quality improvement projects, demonstration projects, and planning and research projects. As used in this subsection:

(a) Transportation demand management projects are measures to reduce traffic congestion and travel by single occupant automobiles including but not limited to carpool, vanpool, buspool, park-and-ride facilities, parking management, high occupancy vehicle lanes, bus bypass lanes, flexible hours of employment, work trip reduction programs and incentives to use public transportation.

(b) Air quality improvement projects are measures to reduce vehicle emissions, including transportation demand management, development of alternative fuels including fueling stations, conversion of existing vehicles or replacement of existing vehicles with vehicles producing lower emissions, research into vehicles using alternative fuels and purchase of new vehicles by public transportation entities.

(c) Demonstration projects show the merits of products, projects, transportation service designs or management techniques. Demonstration projects are of a limited duration.

[1981 c.224 §4; 1989 c.867 §2; 1991 c.752 §14f; 1993 c.741 §17; 1995 c.79 §65]



Section 184.733 - Department of Transportation Public Transportation Development Fund; use of fund; sources.

(2) The department may utilize moneys in the fund to purchase or lease new or rebuilt buses and other public transportation equipment, to purchase real estate or to purchase, lease or construct facilities for future sale to public transportation entities either for cash or by installment contract, but no installment contract shall be for more than five years and the balance shall bear interest at a rate indicated by the monthly earnings of the Oregon Short Term Investment Fund.

(3) The department may take title to and delivery of buses, other public transportation equipment or facilities acquired or built pursuant to this program for eventual transfer to public transportation entities.

(4) The department may from the amount appropriated to the Department of Transportation Public Transportation Development Fund deduct its costs of developing projects and administering the program authorized by this section and ORS 184.730.

(5) All moneys received by the department from the sale of buses, other public transportation equipment, real estate or facilities shall be placed in the Department of Transportation Public Transportation Development Fund and subject to budgetary limitations, may be used for the acquisition of additional transportation equipment or facilities.

[1981 c.224 §§5,6,7; 1989 c.867 §3; 1991 c.752 §14g; 1995 c.79 §66]



Section 184.740 - Safe Routes to Schools Fund.

(2) The department may apply for, accept, receive and disburse gifts, grants, donations and other moneys from the federal government or from any other source to carry out a safe routes to schools program. Moneys received by the department under this subsection shall be deposited in the Safe Routes to Schools Fund.

(3) The department, in consultation with the Transportation Safety Committee, may award grants from the Safe Routes to Schools Fund to applicants who comply with criteria adopted by the department under ORS 184.741.

[2005 c.484 §1]



Section 184.741 - Safe routes to schools program; rules.

(2) The department may provide the following kinds of assistance:

(a) Grants;

(b) Technical services and advice;

(c) Public information and education; and

(d) Evaluation and measurement of community programs.

(3) If the department awards grants under this section:

(a) The department shall award grants for all of the following:

(A) Education;

(B) Engineering; and

(C) Enforcement;

(b) No one grant is required to include moneys for all the components specified in paragraph (a) of this subsection; and

(c) The department shall adopt rules specifying criteria that will be used in awarding grants.

(4) A city, county or school district that has developed or is preparing to develop a plan described in ORS 195.115 to reduce barriers and hazards to children walking or bicycling to and from school may apply to the department for assistance in developing or carrying out the plan.

[2005 c.484 §2]



Section 184.745 - Website information on purchase of state park day-use passes.

[2015 c.54 §1]



Section 184.746 - Duties of State Parks and Recreation Department.

(2) The State Parks and Recreation Department shall coordinate with the Department of Transportation to make informational brochures, applications and other materials about how to purchase day-use parking passes available at any field office of the Department of Transportation where applications for driver licenses or vehicle registrations are accepted.

(3) The State Parks and Recreation Department shall also coordinate with other state agencies to provide website links, informational brochures, applications and other materials about how to purchase day-use parking passes.

[2015 c.54 §2]



Section 184.750



Section 184.755



Section 184.757



Section 184.759



Section 184.760



Section 184.765



Section 184.767



Section 184.770



Section 184.773



Section 184.775



Section 184.780



Section 184.785



Section 184.787



Section 184.790



Section 184.795



Section 184.800



Section 184.801



Section 184.802



Section 184.803



Section 184.804



Section 184.805



Section 184.807



Section 184.810



Section 184.815



Section 184.820



Section 184.830



Section 184.835



Section 184.840



Section 184.841 - Legislative findings.

(1) An efficient transportation system is critical for Oregon’s economy and quality of life.

(2) The revenues currently available for highways and local roads are inadequate to preserve and maintain existing infrastructure and to provide funds for improvements that would reduce congestion and improve service.

(3) The gas tax will become a less effective mechanism for meeting Oregon’s long-term revenue needs because:

(a) It will steadily generate less revenue as cars become more fuel-efficient and alternative sources of fuel are identified; and

(b) Bundling fees for roads and highways into the gas tax makes it difficult for users to understand the amount they are paying for roads and highways.

[2001 c.862 §1]



Section 184.843 - Road User Fee Task Force; members; duties; terms; reports.

(2) The purpose of the task force is to develop a design for revenue collection for Oregon’s roads and highways that will replace the current system for revenue collection. The task force shall consider all potential revenue sources.

(3) The task force shall consist of 12 members, as follows:

(a) Two members shall be members of the House of Representatives, appointed by the Speaker of the House of Representatives.

(b) Two members shall be members of the Senate, appointed by the President of the Senate.

(c) Four members shall be appointed by the Governor, the Speaker and the President acting jointly. In making appointments under this paragraph, the appointing authorities shall consider individuals who are representative of the telecommunications industry, of highway user groups, of the Oregon transportation research community and of national research and policy-making bodies such as the Transportation Research Board and the American Association of State Highway and Transportation Officials.

(d) One member shall be an elected city official, appointed by the Governor, the Speaker and the President acting jointly.

(e) One member shall be an elected county official, appointed by the Governor, the Speaker and the President acting jointly.

(f) Two members shall be members of the Oregon Transportation Commission, appointed by the chairperson of the commission.

(4)(a) The term of a legislator appointed to the task force is four years except that the legislator ceases to be a member of the task force when the legislator ceases to be a legislator. A legislator may be reappointed to the task force.

(b) The term of a member of the task force appointed under subsection (3)(c) of this section is four years and the member may be reappointed.

(c) The term of a member of the task force appointed under subsection (3)(d) or (e) of this section is four years except that the member ceases to be a member of the task force when the member ceases to be a city or county elected official. A city or county elected official may be reappointed to the task force.

(d) The term of a member of the Oregon Transportation Commission appointed to the task force is four years except that the member ceases to be a member of the task force when the member ceases to be a member of the commission. A member of the commission may be reappointed to the task force.

(5) A legislator appointed to the task force is entitled to per diem and other expense payments as authorized by ORS 171.072 from funds appropriated to the Legislative Assembly. Other members of the task force are entitled to compensation and expenses as provided in ORS 292.495.

(6) The Department of Transportation shall provide staff to the task force.

(7) The task force shall study alternatives to the current system of taxing highway use through motor vehicle fuel taxes. The task force shall gather public comment on alternative approaches and shall make recommendations to the Department of Transportation and the Oregon Transportation Commission on the design of pilot programs to be used to test alternative approaches. The task force may also make recommendations to the department and the commission on criteria to be used to evaluate pilot programs. The task force may evaluate any pilot program implemented by the department and report the results of the evaluation to the Legislative Assembly, the department and the commission.

(8) When the task force is studying alternatives to the current system of taxing highway use through motor vehicle fuel taxes and developing recommendations on the design of pilot programs to test alternative approaches under subsection (7) of this section, the task force shall:

(a) Take into consideration the availability, adaptability, reliability and security of methods that might be used in recording and reporting highway use.

(b) Take into consideration the protection of any personally identifiable information used in reporting highway use.

(c) Take into consideration the ease and cost of recording and reporting highway use.

(d) Take into consideration the ease and cost of administering the collection of taxes and fees as an alternative to the current system of taxing highway use through motor vehicle fuel taxes.

(e) Take into consideration effective methods of maintaining compliance.

(f) Consult with highway users and transportation stakeholders, including representatives of vehicle users, vehicle manufacturers and fuel distributors.

(9) The task force shall report to each odd-numbered year regular session of the Legislative Assembly on the work of the task force, the department and the commission in designing, implementing and evaluating pilot programs.

(10) Official action by the task force requires the approval of a majority of the members of the task force.

(11) Notwithstanding ORS 171.130 and 171.133, the task force by official action may recommend legislation. Legislation recommended by the task force must indicate that it is introduced at the request of the task force. Legislative measures proposed by the task force shall be prepared in time for presession filing with the Legislative Counsel by December 15 of an even-numbered year.

[2001 c.862 §2; 2011 c.470 §7; 2011 c.545 §2; 2011 c.629 §1]



Section 184.846 - Pilot programs; fees; rules.

(a) Identifying vehicles;

(b) Collecting and reporting the number of miles traveled by a particular vehicle; and

(c) Receiving payments from participants in pilot projects.

(2) Technology and methods tested under subsection (1) of this section shall be tested for:

(a) Reliability;

(b) Ease of use;

(c) Public acceptance;

(d) Cost of implementation and administration; and

(e) Potential for evasion of accurate reporting.

(3) The department may solicit volunteers for participation in pilot programs developed under this section. A participant must:

(a) Report the participant’s use of the highway system in Oregon as required by the program;

(b) Pay the fee established for the program for use of the highway system; and

(c) Display in the participant’s vehicle an emblem issued under subsection (6) of this section.

(4) The department shall establish a fee for each pilot program the department undertakes. The fee shall be a highway use fee and shall be paid by each participant in the program. The program may be designed so that the fee is imposed in lieu of any tax on motor vehicle fuel imposed under ORS 319.020 or any tax on the use of fuel in a vehicle under ORS 319.530 that would otherwise be paid by the participant.

(5) If a person who participates in a pilot program under this section pays the motor vehicle fuel tax under ORS 319.020, the department may refund the taxes paid.

(6) The department shall issue an emblem for each vehicle that will be used by a participant as part of a pilot program under this section. A seller of fuel for use in a motor vehicle may not collect the tax that would otherwise be due under ORS 319.530 from a person operating a vehicle for which an emblem has been issued under this subsection.

(7) If a person participating in a pilot program under this section ends the person’s participation in the program prior to termination of the program, the person shall pay to the department any amount of the highway use fee established for the program under subsection (4) of this section that the person has not yet paid. The person shall return to the department any emblem issued to the person under subsection (6) of this section.

(8) The department may terminate a pilot program at any time and may terminate participation by any particular person at any time. When a program is terminated or a person’s participation is terminated by the department, the department shall collect any unpaid highway use fees established for the program under subsection (4) of this section.

(9) The department may adopt any rules the department deems necessary for the implementation of this section, including but not limited to rules establishing methods of collecting highway use fees from program participants and rules establishing reporting requirements for participants.

(10) The department may compensate participants in pilot programs established under this section.

(11) In designing, implementing and evaluating pilot programs under this section, the department shall consider the recommendations of the task force created by ORS 184.843.

[2001 c.862 §3]



Section 184.850 - Variable pilot program fees.

[2003 c.618 §43]



Section 184.853 - Moneys for task force and programs.

(2) The department may solicit and accept grants and assistance from the United States Government and its agencies and from any other source, public or private.

(3) The department may accept gifts or donations of equipment necessary to carry out research and pilot programs under ORS 184.843 and 184.846.

[2001 c.862 §4]



Section 184.860



Section 184.865



Section 184.866 - Highway construction workforce development.

(2) Nothing in subsection (1) of this section prohibits the department from expending moneys from sources other than those specified in subsection (1) of this section for the activities described in subsection (3) of this section.

(3) The department shall use the federal funds specified in subsection (1) of this section to provide:

(a) Preapprenticeship programs;

(b) Preemployment counseling;

(c) Orientations on the highway construction industry;

(d) Basic skills improvement classes;

(e) Career counseling;

(f) Remedial training;

(g) Entry requirements for training programs;

(h) Supportive services and assistance with transportation;

(i) Child care and other special needs; and

(j) Job site mentoring and retention services.

(4) The department shall submit a report to the Legislative Assembly no later than December 1 of each even-numbered year. The report shall contain:

(a) An analysis of the results of the department’s activities described in subsection (3) of this section; and

(b) A description of:

(A) The amount available to the department from federal funds for the activities described in subsection (3) of this section and the amount expended by the department for those activities; and

(B) The performance outcomes achieved from each activity including the numbers of persons receiving services, training and employment.

[2009 c.822 §1; 2011 c.445 §1; 2013 c.673 §1]



Section 184.870



Section 184.875



Section 184.880



Section 184.883



Section 184.885



Section 184.886 - Transportation design practices.

[2009 c.865 §19]



Section 184.888 - "Metropolitan planning organization" defined.

[2010 c.85 §1]



Section 184.889 - Development of strategy.

(2) The commission shall actively solicit public review and comment in the development of the strategy.

[2010 c.85 §2]



Section 184.890



Section 184.891 - Agency authority to regulate air contaminants.

[2010 c.85 §10]



Section 184.893 - Alternative land use and transportation scenario guidelines.

(a) Establish a process for developing alternative land use and transportation scenarios;

(b) Take into account the full range of actions local governments may take concerning land use and transportation planning;

(c) Allow sufficient flexibility for different local governments to meet the needs of their individual communities;

(d) Provide for coordination between state agencies and local governments;

(e) Encourage local innovation to reduce greenhouse gas emissions; and

(f) Provide examples of alternative land use and transportation scenarios.

(2) The Department of Transportation and the Department of Land Conservation and Development shall actively solicit public review and comment in the development of the guidelines.

[2010 c.85 §3]



Section 184.895 - Development of toolkit used to reduce greenhouse gas emissions.

(2) A toolkit shall include, but is not limited to, the following material:

(a) Information about actions and programs local governments can implement on the local and regional level to reduce greenhouse gas emissions;

(b) Information about the potential effectiveness of the actions and programs in reducing greenhouse gas emissions;

(c) Information about the cost-effectiveness of the actions and programs;

(d) Estimates of the time required to implement the actions and programs;

(e) Guidelines for best management practices for analyzing and executing the actions and programs;

(f) Modeling and analysis tools that metropolitan planning organizations and local governments may use to assess greenhouse gas emissions reduction benefits from actions affecting land use and transportation; and

(g) Educational tools that metropolitan planning organizations and local governments may use to inform the public about greenhouse gas emissions reduction targets and strategies.

(3) The Department of Transportation and the Department of Land Conservation and Development shall actively solicit public review and comment in the development of the toolkit.

[2010 c.85 §4]



Section 184.897 - Education on reducing greenhouse gas emissions.

(1) Educate the public about the need to reduce greenhouse gas emissions from motor vehicles with a gross vehicle weight rating of 10,000 pounds or less; and

(2) Educate the public about the costs and benefits of reducing greenhouse gas emissions.

[2010 c.85 §6; 2015 c.767 §55]



Section 184.899 - Regional transportation plans.

(2) Except as provided in subsection (3) of this section, the local governments within the boundaries of a metropolitan planning organization, after consultation with and in cooperation with the metropolitan planning organization and state agencies, shall:

(a) Consider whether any immediate action can be taken to reduce greenhouse gas emissions.

(b) Consider how regional transportation plans could be altered to reduce greenhouse gas emissions.

(3) Subsection (2) of this section does not apply to the metropolitan planning organization that serves Portland or to the local governments within that metropolitan planning organization.

[2010 c.85 §7]



Section 184.900



Section 184.905



Section 184.910



Section 184.915



Section 184.940






Chapter 185 - Oregon Disabilities Commission; Commissions on Hispanic Affairs,

Section 185.005 - Oregon Advocacy Commissions Office.

(1) The Commission on Hispanic Affairs;

(2) The Commission on Black Affairs;

(3) The Commission for Women; and

(4) The Commission on Asian and Pacific Islander Affairs.

[2005 c.818 §1; 2011 c.273 §6]



Section 185.010 - Administrator of office.

(2) A board consisting of the chairpersons of the commissions served by the office and the Commissioner of the Bureau of Labor and Industries shall establish the qualifications for and appoint the Administrator of the Oregon Advocacy Commissions Office.

(3) The Administrator of the Oregon Advocacy Commissions Office shall receive a salary as prescribed by law, or as prescribed by the board described in subsection (2) of this section if a salary is not prescribed by law.

(4) The Administrator of the Oregon Advocacy Commissions Office is in the unclassified service.

(5) The Administrator of the Oregon Advocacy Commissions Office shall provide each commission served by the office with the administrative support needed by the commission to carry out the statutory duties of the commission. Subject to any applicable provisions of the State Personnel Relations Law, the administrator shall employ all persons necessary for the operation of the office, prescribe the duties of those employees and establish the compensation payable to those employees.

[2005 c.818 §2; 2007 c.814 §1]



Section 185.015



Section 185.020 - Assistance of Bureau of Labor and Industries.

[2005 c.818 §4; 2007 c.814 §2]



Section 185.025 - Oregon Advocacy Commissions Office Account.

(2) The Oregon Advocacy Commissions Office, and the commissions served by the office, may accept contributions of funds and assistance from the United States, agencies of the United States or any other source, public or private, and agree to conditions on receiving the funds or assistance. Any funds received under this section must be deposited in the Oregon Advocacy Commissions Office Account.

[2005 c.818 §5]



Section 185.110 - Definitions for ORS 185.110 to 185.230.

(1) "Advocate self-help group" means any organized group of individuals with disabilities who have joined together for purposes of informing the public of their needs and obtaining resources, services and benefits for their membership.

(2) "Consumer" means an individual with a disability, or a parent or legal guardian, other than the State of Oregon, of an individual with a disability, who utilizes the services made available by public and private organizations which serve individuals with disabilities.

(3) "Individual with a disability" means anyone who:

(a) Has a physical or mental impairment which substantially limits one or more of the individual’s major life activities;

(b) Has a record of such impairment; or

(c) Is regarded as having such an impairment.

(4) "Sign language interpreter" means a person who is readily able to communicate with a person who is hard of hearing, translate proceedings or conversations and accurately repeat and translate the statements of a person who is hard of hearing.

[1983 c.726 §1; 1989 c.224 §15; 1991 c.365 §1; 2005 c.663 §13; 2007 c.70 §49]



Section 185.120



Section 185.130 - Oregon Disabilities Commission; qualifications.

(2) Prior to making appointments, the Governor shall request and consider recommendations from advocate self-help groups and other interested public and private agencies.

(3) The membership of the commission shall be composed of members broadly representative of major public and private agencies who are experienced in or have demonstrated particular interest in the special needs of individuals with disabilities and consumers. Appointments shall be made with considerations given to geographic representation and a majority shall be individuals with disabilities as defined in ORS 185.110 (3).

[1983 c.726 §3; 1987 c.80 §1; 1989 c.224 §17; 2005 c.663 §7]



Section 185.140 - Advisory function.

(a) Advise the Department of Human Services, the Oregon Health Authority, the Governor, the Legislative Assembly and appropriate state agency administrators on services and resources needed to serve individuals with disabilities and recommend action by the Governor, the Legislative Assembly, state agencies, other governmental entities and the private sector appropriate to meet such needs.

(b) Advise the Governor, state and local elected officials and managers of public and private firms and agencies on issues related to achieving full economic, social, legal and political equity for individuals with disabilities.

(2) The commission in no way shall impinge upon the authority or responsibilities of any other existing or duly appointed commissions, boards, councils or committees. The commission shall act as a coordinating link between and among public and private organizations serving individuals with disabilities.

[1983 c.726 §§4, 8(2); 1989 c.224 §18; 1989 c.470 §3; 1989 c.657 §2; 2007 c.70 §50; 2011 c.720 §68a]



Section 185.150 - Duties.

(1) Identifying and hearing the concerns of individuals with disabilities;

(2) Publicizing the needs and concerns of individuals with disabilities as they relate to the full achievement of economic, social, legal and political equity;

(3) Advising the Department of Human Services, the Governor, the Legislative Assembly and appropriate state agency administrators on how state services for individuals with disabilities might be improved or better coordinated to meet the needs of the individuals with disabilities;

(4) Advising local government agencies on matters which affect individuals with disabilities;

(5) Submitting a report of commission activities and recommendations to the Governor at least annually, and to the Legislative Assembly at least biennially and nominating qualified individuals with disabilities for appointment to boards, commissions and policy level management and professional positions;

(6) Studying and reporting on state agency programs and budgets that affect individuals with disabilities;

(7) Informing individuals with disabilities where they may obtain assistance in rehabilitation and employment and about laws prohibiting discrimination in employment as a result of disability;

(8) Cooperating with and assisting other interest groups in rehabilitation and employment of individuals with disabilities and encouraging public and private employers to undertake affirmative action to assure equitable employment of individuals with disabilities;

(9) Giving impetus and assistance to local community committees and fostering a more equitable climate for rehabilitation and equitable employment of individuals with disabilities;

(10) Promoting a continuous program of information and education to employers and the general public so they are aware of and sensitive to the needs and desires of individuals with disabilities for equitable education and training that will assure individuals with disabilities of their full vocational potentials;

(11) Promoting a continuous information program for placement of individuals with disabilities in suitable employment; and

(12) Coordinating and executing programs of the President’s Committee on Employment of the Handicapped, if any, and participating with other groups in sponsoring suitable public recognition programs for individuals with disabilities.

[1983 c.726 §5; 1989 c.47 §1; 1989 c.224 §19; 1989 c.470 §4; 1989 c.657 §3; 2005 c.663 §8]



Section 185.155 - Monitoring of progress of institutions of higher education and colleges in eliminating barriers to access.

[1991 c.935 §4]

Note: 185.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 185 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 185.160



Section 185.165



Section 185.170 - Retaliation for legislative testimony prohibited.

[1983 c.726 §7; 1989 c.224 §21]



Section 185.180



Section 185.190 - Meetings; quorum; duties of chairperson.

[1983 c.726 §10; 1985 c.184 §3; 1987 c.80 §2; 1989 c.224 §23; 1999 c.26 §1]



Section 185.200 - Compensation and expenses.

[1983 c.726 §11; 1989 c.224 §24]



Section 185.220



Section 185.225 - Standards for sign language interpreters in public schools; rules.

[1991 c.365 §4; 2005 c.663 §9; 2007 c.70 §51]



Section 185.230 - Contract to provide sign language interpreters for state agencies; fees.

(2) From funds available under subsection (1) of this section, the department shall contract with certified sign language interpreters to provide, for a fee established by rule of the department, sign language interpretation services to public agencies with whom the department has a contract for such services.

[1991 c.748 §2; 2005 c.663 §10]



Section 185.310 - Policy.

(2) The commission shall make recommendations to the Governor and shall report to each odd-numbered year regular session of the Legislative Assembly.

[1983 c.132 §1; 2011 c.545 §32]



Section 185.320 - Commission on Hispanic Affairs; confirmation; term; officers; quorum; compensation and expenses.

(2) Members appointed by the Governor shall serve three-year terms. Legislators shall serve two-year terms.

(3) The commission members shall elect a chairperson and vice chairperson.

(4) A majority of the members of the commission constitute a quorum for the transaction of business.

(5) Appointments to the commission shall be made to ensure representation of Hispanics in Oregon.

(6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

(7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

[1983 c.132 §2; 1987 c.879 §6; 1991 c.643 §34; 2005 c.818 §6]



Section 185.330 - Duties.

(1) Monitor existing programs and legislation designed to meet the needs of the Hispanic population.

(2) Identify and research problem areas and issues affecting the Hispanic community and recommend actions to the Governor and the Legislative Assembly, including recommendations on legislative programs.

(3) Maintain a liaison between the Hispanic community and government entities.

(4) Encourage Hispanic representation on state boards and commissions.

(5) Meet at least annually in a joint meeting of the Commission on Hispanic Affairs, the Commission on Black Affairs, the Commission for Women and the Commission on Asian and Pacific Islander Affairs to consider and act upon issues of mutual importance to the missions and statutory duties of the commissions.

[1983 c.132 §3; 2013 c.353 §1]



Section 185.340



Section 185.350



Section 185.410 - Policy.

(2) The commission shall make recommendations to the Governor and shall report to each odd-numbered year regular session of the Legislative Assembly.

[1983 c.161 §1; 2011 c.545 §33]



Section 185.420 - Commission on Black Affairs; confirmation; term; officers; quorum; compensation and expenses.

(2) Members appointed by the Governor shall serve three-year terms. Legislators shall serve two-year terms.

(3) The commission members shall elect a chairperson and vice chairperson.

(4) A majority of the members of the commission constitute a quorum for the transaction of business.

(5) Appointments to the commission shall be made to ensure representation of blacks in Oregon.

(6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

(7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

[1983 c.161 §2; 1987 c.879 §7; 1991 c.643 §35; 2005 c.818 §7]



Section 185.430 - Duties.

(1) Monitor existing programs and legislation designed to meet the needs of the black population.

(2) Identify and research problem areas and issues affecting the black community and recommend actions to the Governor and the Legislative Assembly, including recommendations on legislative programs.

(3) Maintain a liaison between the black community and government entities.

(4) Encourage black representation on state boards and commissions.

(5) Meet at least annually in a joint meeting of the Commission on Black Affairs, the Commission on Hispanic Affairs, the Commission for Women and the Commission on Asian and Pacific Islander Affairs to consider and act upon issues of mutual importance to the missions and statutory duties of the commissions.

[1983 c.161 §3; 2013 c.353 §2]



Section 185.440



Section 185.450



Section 185.510 - Policy; report.

(2) The commission shall submit to the Governor at the commencement of each biennium a report containing the concerns and issues confronting the women of Oregon which have been identified pursuant to the terms of ORS 185.510 to 185.550 and further identifying the programs, projects and activities which the commission will undertake regarding those issues.

[1983 c.105 §1]



Section 185.520 - Commission for Women; confirmation; term; officers; meetings; funds.

(2) Members appointed by the Governor shall serve for three-year terms. Legislators shall serve two-year terms.

(3) The commission members shall elect a chairperson and vice chairperson for terms of one year and shall determine the duties of the officers.

(4) Members shall meet at the call of the chairperson not less than three times annually.

(5) Consistent with Oregon law, the commission may receive and accept funds for purposes consistent with the creation of the commission.

[1983 c.105 §2; 2005 c.818 §7a; 2011 c.55 §1]



Section 185.530 - Special study committees.

(2) The chairpersons of the ad hoc committees shall be appointed by the chairperson of the commission, subject to approval by the commission.

(3) Membership on ad hoc committees is not limited to members of the commission.

(4) The period during which an ad hoc committee may function shall be determined at the time of its creation by the commission according to the nature of the study and project undertaken.

(5) Members of the ad hoc committees shall be designated as consultants to the full commission.

[1983 c.105 §3; 1995 c.79 §67; 2011 c.9 §12]



Section 185.540 - Duties.

(1)(a) Analyze the legal status of women and men under the laws of Oregon relating to civil rights, contracts, income, property and the family in order to assure full equality and treatment under the law;

(b) Monitor the implementation of laws affecting the legal rights and duties of women; and

(c) Educate women about their legal rights and responsibilities under the law.

(2)(a) Work for equal opportunity and treatment for women in employment through an analysis of the employment policies and practices of employers, both public and private;

(b) Evaluate the development of methods to assure fuller employment options for women including nontraditional job opportunities, child care, job sharing and flextime and part-time employment; and

(c) Examine methods to develop greater employment opportunities and potentials for women with particular consideration for the needs of minority women, older women, rural women and displaced homemakers.

(3)(a) Evaluate the progress of providing equality of educational opportunities for women in Oregon as mandated by state and federal law;

(b) Assist efforts to inform women about nontraditional educational and employment opportunities; and

(c) Promote the elimination of sexist and racist barriers in the educational process, such as staffing patterns, teacher training, curriculum and textbook selection.

(4)(a) Encourage women to pursue a variety of roles in life, both in the community and in the family;

(b) Promote the full recognition of the contributions of women whether in the home, as volunteers in the community or in the labor market;

(c) Promote the valuation of work within the home at a level comparable with work outside the home; and

(d) Investigate family relationships which are detrimental to women and to the development of productive family life.

(5) Encourage and recommend women to serve on appointive boards and commissions and encourage them to seek elective office.

(6) Identify and address issues which may be unique to special categories of women including minority women, juvenile women, older women, rural women and displaced homemakers.

(7) Meet at least annually in a joint meeting of the Commission for Women, the Commission on Hispanic Affairs, the Commission on Black Affairs and the Commission on Asian and Pacific Islander Affairs to consider and act upon issues of mutual importance to the missions and statutory duties of the commissions.

[1983 c.105 §5; 1995 c.79 §68; 1995 c.278 §29; 2013 c.353 §3]



Section 185.550 - Compensation and expenses.

(2) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

[1983 c.105 §4; 1987 c.879 §8; 1991 c.643 §36; 2005 c.818 §8]



Section 185.560 - Service contracts for child care information and referral.

(2) The commission shall receive, evaluate and approve contract proposals pursuant to subsection (1) of this section.

(3) Contract proposals shall be in such form and contain such information as the commission shall specify.

(4) As used in this section, "child care program" means a publicly funded or privately operated program providing care of a child for a portion of the day, but less than 24 hours, outside of the child’s own home, but does not include any program whose primary component is psychiatric treatment.

[1985 c.462 §1; 1995 c.278 §30]



Section 185.570



Section 185.610 - Commission on Asian and Pacific Islander Affairs; confirmation; term; officers; quorum; compensation and expenses.

(2) The term of office is three years. Appointments to fill a vacancy for an unexpired term shall be made by the person who made the original appointment.

(3) The commission shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

(4) A majority of the members of the commission constitutes a quorum for the transaction of business.

(5)(a) Appointments to the commission shall be made to ensure ethnic representation of Asian and Pacific Islander Americans in Oregon.

(b) For the purpose of this subsection, "Asian and Pacific Islander Americans" has the meaning given that term in ORS 185.620.

(6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

(7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

[1995 c.665 §1; 1999 c.493 §2; 2005 c.233 §1; 2005 c.818 §9; 2011 c.273 §1]



Section 185.620 - Duties.

(a) Identify barriers to the economic development and trade opportunities of Asian and Pacific Islander Americans within this state, and advise state agencies and officials on issues related to those barriers.

(b) Establish an Asian and Pacific Islander Affairs Network to facilitate the work of the commission.

(c) Identify and examine the needs of Asian and Pacific Islander American residents of this state.

(d) Compile information relating to services available to Asian and Pacific Islander American residents of this state, including but not limited to education and training programs, work programs, dispute resolution programs, trade opportunities, housing programs, health programs, mental health programs including alcohol and drug services, and welfare programs from local, state and federal sources and through private agencies.

(e) Develop and sponsor programs in cooperation with Asian and Pacific Islander American groups and organizations to inform Asian and Pacific Islander American residents of this state of services available to them.

(f) Assess all programs of state agencies operating for the benefit of Asian and Pacific Islander American residents of this state and make recommendations to the appropriate agencies for the improvement of those programs.

(g) Serve as liaison to other state boards and commissions as required by law.

(h) Submit to the Governor at the beginning of each biennium a report that describes the needs of Asian and Pacific Islander Americans identified under paragraph (c) of this subsection and that specifies the programs, projects and activities that the commission will undertake regarding those needs.

(i) Meet at least annually in a joint meeting of the Commission on Asian and Pacific Islander Affairs, the Commission on Hispanic Affairs, the Commission on Black Affairs and the Commission for Women to consider and act upon issues of mutual importance to the missions and statutory duties of the commissions.

(2) As used in this section, "Asian and Pacific Islander American" means a resident of the United States who is of Asian or Pacific Islander ancestry.

[1995 c.665 §2; 1999 c.493 §3; 1999 c.690 §2; 2003 c.244 §1; 2005 c.233 §2; 2011 c.273 §3; 2013 c.353 §4]



Section 185.625 - Additional duties.

[1999 c.493 §1; 2011 c.273 §4]



Section 185.630



Section 185.640






Chapter 186 - State Emblems; State Boundary

Section 186.010 - State flag; official colors.



Section 186.020 - Description of state seal.



Section 186.023 - Improper use of state seal.



Section 186.025 - Injunction and civil penalties for improper use of seal; notice; hearing; judicial review.



Section 186.030 - Record of description.



Section 186.040 - State motto.

[1957 c.355 §1; 1987 c.848 §1]



Section 186.110 - Display of state flag and POW/MIA flag on public buildings.



Section 186.120 - Payment of expenses incurred in displaying flag.

[1953 c.474 §3]



Section 186.130 - Champoeg Historical Pageant as official statehood pageant.



Section 186.510 - Oregon-Washington Columbia River Boundary Compact adopted.

[1957 c.94 §1]



Section 186.520 - Compact provisions.

______________________________________________________________________________

ARTICLE I.

PURPOSE

The boundary between the States of Oregon and Washington along the course of the Columbia River has not been easy to ascertain because of changes in the main channel of the river with a result that a state of confusion and dispute exists and the enforcement and administration of the laws of the two states has been rendered difficult.

The purpose of this compact is to fix with precision by reference to stations of longitude and latitude the boundary between the States of Oregon and Washington from one marine league due west of the mouth of the Columbia River to the most easterly point at which the 46th parallel of north latitude crosses said river, at which point the river ceases to form the boundary between the two states.

ARTICLE II.

DESCRIPTION

The boundary between the States of Oregon and Washington from one marine league due west of the mouth of the Columbia River to the point at which the last described point number of the boundary as herein determined meets the 46th parallel of north latitude at 118º59'10".12 of the west longitude shall be as follows:

Beginning one marine league at sea off the mouth of the Columbia River at north latitude 46º15'00".00; running thence due east to point number 1 of this description, which point is at north latitude 46º15'00".00, west longitude 124º05'00".00; thence from point number 1 continuing upstream in the channel of the Columbia River by a series of straight lines connecting the following numbered and described points in consecutive order.

Point North West

Number Latitude Longitude

1 46º15'00".00 124º05'00".00

2 46º15'51".00 124º02'02".75

3 46º16'17".00 124º01'45".80

4 46º16'59".50 124º02'14".40

5 46º17'28".00 124º02'07".00

6 46º17'33".25 124º01'12".25

7 46º16'41".50 124º00'00".00

8 46º16'03".00 123º58'11".80

9 46º14'19".80 123º55'42".00

10 46º14'06".00 123º52'14".50

11 46º16'09".50 123º44'20".50

12 46º15'01".00 123º41'12".70

13 46º15'33".30 123º38'52".80

14 46º15'23".90 123º35'05".00

15 46º15'38".00 123º32'23".00

16 46º16'14".60 123º30'00".00

17 46º15'46".70 123º27'51".40

18 46º14'23".50 123º25'51".60

19 46º13'10".50 123º25'20".50

20 46º11'29".00 123º25'43".60

21 46º10'47".80 123º25'38".00

22 46º09'01".00 123º23'21".50

23 46º08'33".00 123º18'45".60

24 46º09'04".50 123º15'47".20

25 46º10'00".00 123º13'51".20

26 46º11'20".80 123º09'55".50

27 46º11'11".30 123º07'10".90

28 46º09'40".00 123º04'23".50

29 46º09'24".00 123º03'22".40

30 46º08'38".40 123º02'00".00

31 46º08'06".00 123º00'16".00

32 46º06'20".02 122º57'44".28

33 46º06'17".36 122º57'38".295

Description of Location of Point Number 33: A point on the center line of the Longview Bridge at

center of main span.

34 46º06'14".71 122º57'32".31

35 46º05'02".70 122º54'11".00

36 46º03'37".50 122º52'59".50

37 46º01'53".50 122º52'35".50

38 46º00'52".25 122º51'17".20

39 45º58'52".00 122º50'11".80

40 45º57'40".00 122º48'46".80

41 45º55'57".00 122º48'18".00

42 45º54'47".00 122º48'36".75

43 45º53'05".00 122º47'48".30

44 45º52'06".00 122º47'01".50

45 45º50'40".00 122º47'04".50

46 45º49'31".20 122º47'41".00

47 45º48'37".00 122º47'40".00

48 45º46'51".00 122º46'06".30

49 45º45'34".20 122º45'37".00

50 45º44'04".70 122º45'32".00

51 45º42'05".00 122º46'16".00

52 45º40'50".80 122º46'24".00

53 45º39'26".75 122º45'46".00

54 45º38'40".00 122º44'13".00

55 45º38'17".00 122º42'47".50

56 45º37'35".37 122º41'35".14

57 45º37'29".47 122º41'23".855

Description of Location of Point Number 57: A point on the center line of Northern Pacific Railroad Bridge across Columbia River, which point is at center of 3rd pier south of the draw span.

58 45º37'26".52 122º41'18".215

59 45º37'07".85 122º40'33".42

60 45º37'05".938 122º40'26".939

Description of Location of Point Number 60: A point on the center line of the west highway bridge crossing the Columbia River between Portland, Oregon, and Vancouver, Washington, said point being 12.0 ft. south from the center of pier No. 6 of said bridge.

61 45º37'05".62 122º40'25".86

Description of Location of Point Number 61: A point on the center line of the east highway bridge crossing the Columbia River between Portland, Oregon, and Vancouver, Washington, said point being 12.0 ft. south from the center of pier No. 6 of said bridge.

62 45º37'03".71 122º40'19".38

63 45º36'34".00 122º38'27".00

64 45º36'29".80 122º36'21".30

65 45º36'20".00 122º35'20".00

66 45º35'47".90 122º32'48".00

67 45º35'23".50 122º31'24".20

68 45º35'01".00 122º29'30".00

69 45º34'42".80 122º28'20".50

70 45º34'03".00 122º27'09".30

71 45º33'49".00 122º26'15".80

72 45º34'03".30 122º24'36".50

73 45º34'29".50 122º23'25".80

74 45º34'33".40 122º22'44".00

75 45º34'10".00 122º21'04".00

76 45º32'55".20 122º19'49".00

77 45º32'38".00 122º17'43".70

78 45º32'38".80 122º15'56".70

79 45º33'03".25 122º14'24".50

80 45º33'55".00 122º11'58".50

81 45º34'37".00 122º10'54".00

82 45º35'03".00 122º08'25".50

83 45º34'53".40 122º06'40".00

84 45º35'00".00 122º06'02".00

85 45º36'35".00 122º02'35".00

86 45º36'53".80 122º01'11".50

87 45º36'58".00 122º00'08".50

88 45º37'23".00 121º58'54".50

89 45º37'59".00 121º57'42".80

90 45º38'37".50 121º57'16".50

91 45º38'42".00 121º57'01".80

92 45º38'40".35 121º56'37".34

93 45º38'40".13 121º56'22".57

Description of Location of Point Number 93: A point at the intersection of the axis of Bonneville Dam and the center line of center pier of the spillway of said dam.

94 45º38'39".82 121º56'01".46

95 45º39'17".00 121º54'25".00

96 45º39'43".85 121º53'58".48

Description of Location of Point Number 96: A point on center line of bridge at Cascade Locks, known as "The Bridge of the Gods" and in the center of the main span of said bridge.

97 45º39'44".81 121º53'58".16

98 45º39'45".77 121º53'57".84

99 45º40'15".00 121º54'02".00

100 45º41'36".80 121º51'57".00

101 45º42'24".75 121º48'36".00

102 45º41'39".00 121º44'02".00

103 45º41'42".00 121º42'22".00

104 45º42'19".00 121º40'02".00

105 45º42'17".50 121º37'48".50

106 45º43'36".00 121º31'54".30

107 45º43'15".275 121º29'52".445

108 45º43'07".02 121º29'36".615

Description of Location of Point Number 108: A point on the center line of the Hood River Bridge at the center of the draw span of said bridge.

109 45º43'04".075 121º29'30".96

110 45º42'05".20 121º27'41".80

111 45º41'39".25 121º25'22".00

112 45º41'35".00 121º24'02".00

113 45º42'11".50 121º22'17".00

114 45º42'18".00 121º20'11".50

115 45º42'00".00 121º18'40".00

116 45º41'13".30 121º17'10".00

117 45º40'40".50 121º14'52".00

118 45º40'17".00 121º12'52".50

119 45º39'00".00 121º11'57".00

120 45º37'47".00 121º11'38".40

121 45º37'00".25 121º11'43".00

122 45º36'23".80 121º10'57".00

123 45º36'22".50 121º10'00".00

124 45º36'29".175 121º08'39".84

125 45º36'40".89 121º08'22".135

Description of Location of Point Number 125: A point on the center line of The Dalles Bridge across the Columbia River at the center of the main span of said bridge.

126 45º36'43".94 121º08'17".53

127 45º36'35".69 121º07'50".34

128 45º36'58".44 121º07'16".41

129 45º37'06".095 121º06'57".58

130 45º37'14".85 121º07'02".75

Description of Location of Point Number 130: A point on the axis of The Dalles Dam at Station 48 + 79 of the center line survey of said dam.

131 45º37'23".97 121º07'08".14

132 45º38'53".13 121º05'01".25

133 45º39'09".54 121º03'47".51

134 45º39'04".04 121º01'57".51

135 45º39'12".08 121º00'22".28

136 45º38'54".66 120º58'56".33

137 45º38'55".91 120º58'49".52

Description of Location of Point Number 137: A point on the center line of the Oregon Trunk Railroad Bridge and in the center of the 4th pier from the north end of said bridge.

138 45º38'58".405 120º58'35".90

139 45º39'24".84 120º57'06".97

140 45º39'23".58 120º56'34".22

141 45º38'24".54 120º54'44".75

142 45º38'35".09 120º53'40".72

143 45º40'18".79 120º51'15".26

144 45º41'11".69 120º47'14".64

145 45º42'19".71 120º43'38".83

146 45º42'42".58 120º42'10".70

147 45º42'57".18 120º41'18".11

148 45º43'48".14 120º40'05".19

149 45º44'45".12 120º38'01".97

150 45º44'47".00 120º37'17".91

151 45º44'47".99 120º35'23".91

152 45º44'18".49 120º33'29".23

153 45º42'37".59 120º31'17".65

154 45º42'00".37 120º30'16".48

155 45º41'40".42 120º28'53".22

156 45º41'58".55 120º24'08".96

157 45º42'41".66 120º19'30".62

158 45º43'16".74 120º16'56".18

159 45º43'33".84 120º12'34".62

160 45º45'43".67 120º10'10".01

161 45º46'24".09 120º08'25".17

162 45º47'07".10 120º04'08".70

163 45º48'26".17 120º00'49".27

164 45º49'28".29 119º57'52".64

165 45º49'41".97 119º54'21".95

166 45º50'25".18 119º50'53".51

167 45º50'52".00 119º48'05".62

168 45º50'45".15 119º46'18".16

169 45º51'25".40 119º40'07".80

170 45º54'20".70 119º37'20".96

171 45º55'10".82 119º35'58".28

172 45º55'32".25 119º34'13".67

173 45º54'31".37 119º31'24".18

174 45º54'23".43 119º29'13".01

175 45º55'03".10 119º26'57".35

176 45º55'18".10 119º21'48".12

177 45º55'51".37 119º19'52".71

178 45º55'54".48 119º19'39".28

Description of Location of Point Number 178: A point on the center line of the Umatilla Bridge at center of the north main span of said bridge.

179 45º55'59".59 119º19'17".20

180 45º56'10".26 119º17'47".60

Description of Location of Point Number 180: A point on the axis of McNary Dam at the north face of the south nonoverflow section.

181 45º56'15".24 119º17'05".76

182 45º56'24".05 119º15'21".40

183 45º55'58".60 119º13'28".22

184 45º55'40".97 119º11'39".82

185 45º55'40".26 119º10'05".04

186 45º55'58".55 119º07'30".72

187 45º56'34".25 119º05'32".00

188 45º57'31".28 119º03'37".36

189 45º58'09".33 119º01'33".95

190 45º58'45".73 119º00'27".12

191 45º00'00".00 118º59'10".12

ARTICLE III.

RATIFICATION AND EFFECTIVE DATE

This compact shall become operative when it has been ratified by the legislatures of the States of Oregon and Washington and approved by the Congress of the United States and the Constitutions of the States of Oregon and Washington have been amended to authorize the establishment of the boundary as herein provided.

______________________________________________________________________________

[1957 c.94 §2]

Note: The descriptions of the locations of points in Article II of the compact are as of 1957.

For ratification of compact by Washington legislature see chapter 90, Laws of 1957, (RCW 43.58.050–RCW 43.58.090), effective March 13, 1957.

For amendment to Washington Constitution authorizing establishment of boundary as provided in compact see Amendment 33 to Article XXIV, §1, Washington Constitution, approved November 4, 1958, and proclaimed December 4, 1958, by Governor to be approved.

For approval of compact by Congress see Public Law 85-575, dated July 31, 1958, 72 Stat. 455 (1958).

Effective date of Oregon constitutional amendment (Const. Art. XVI) authorizing establishment of boundary as provided in compact is December 3, 1958.






Chapter 187 - Holidays; Standard of Time; Commemorations

Section 187.010 - Legal holidays; acts deferred to next business day; effect on labor agreements.

(a) Each Sunday.

(b) New Year’s Day on January 1.

(c) Martin Luther King, Jr.’s Birthday on the third Monday in January.

(d) Presidents Day, for the purpose of commemorating Presidents Washington and Lincoln, on the third Monday in February.

(e) Memorial Day on the last Monday in May.

(f) Independence Day on July 4.

(g) Labor Day on the first Monday in September.

(h) Veterans Day on November 11.

(i) Thanksgiving Day on the fourth Thursday in November.

(j) Christmas Day on December 25.

(2) Each time a holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be a legal holiday. Each time a holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be a legal holiday.

(3) Any act authorized, required or permitted to be performed on a holiday as designated in this section may be performed on the next succeeding business day; and no liability or loss of rights of any kind shall result from such delay.

(4) In enumerating legal holidays in subsection (1) of this section, the Legislative Assembly does not intend to limit or otherwise affect public or private collective bargaining or collective bargaining agreements.

[Amended by 1955 c.4 §1; 1969 c.455 §1; 1973 c.51 §1; 1975 c.633 §1; 1977 c.135 §1; 1977 c.321 §1; 1985 c.518 §1]



Section 187.020 - Additional legal holidays.

(1) Every day appointed by the Governor as a holiday.

(2) Every day appointed by the President of the United States as a day of mourning, rejoicing or other special observance only when the Governor also appoints that day as a holiday.

[Amended by 1969 c.455 §2; 1975 c.633 §2; 1977 c.135 §2; 1977 c.321 §2; 1985 c.518 §2]



Section 187.025



Section 187.030



Section 187.110 - Standard of time.

(2) No department of the state government and no county, city or other political subdivision shall employ any other time or adopt any statute, ordinance or order providing for the use of any other standard of time.

[Amended by 1961 c.415 §1; 1961 c.711 §1; 1963 c.265 §1; 1967 c.373 §1; 1991 c.67 §45; 2011 c.9 §13]



Section 187.200 - Garden Week.

[1987 c.208 §1]



Section 187.210 - Asian American Heritage Month.

(b) As used in this section, "Asian American" has the meaning given that term in ORS 185.620.

(2) The Governor shall issue a proclamation calling upon the people of this state to use the month of May to celebrate the contributions to the state by Asian Americans in the arts, sciences, commerce and education.

(3)(a) The State Board of Education is encouraged to develop and adopt a curriculum to promote awareness of the contributions to the state by Asian Americans in the arts, sciences, commerce and education.

(b) During school hours throughout Asian American Heritage Month, school districts may designate time for instruction and appropriate activities in commemoration of the lives, history and achievements of Asian Americans in Oregon history.

[1999 c.690 §1; 2003 c.244 §2]



Section 187.215 - Korean American Day.

[2007 c.68 §1]



Section 187.220 - POW/MIA flag.

(a) Armed Forces Day on the third Saturday in May.

(b) Memorial Day on the last Monday in May.

(c) Flag Day on June 14.

(d) Independence Day on July 4.

(e) National POW/MIA Recognition Day.

(f) Veterans Day on November 11.

(2) The Oregon Department of Administrative Services shall provide a National League of Families’ POW/MIA flag to a public body for display under subsection (1) of this section.

(3) As used in this section, "public body" means the state, a county and a city.

[1999 c.613 §1]



Section 187.225 - Thomas Paine Day.

[2009 c.190 §1]



Section 187.230 - Ewing Young Day.

[2009 c.192 §1]



Section 187.233 - Maternal Mental Health Awareness Month.

(2) The purpose of the designation is to:

(a) Encourage the Early Childhood Council to address perinatal mental health as a public health priority; and

(b) Encourage health care providers, parents, expecting parents and other stakeholders to collaborate in the development of a statewide care network for perinatal mental health and to increase awareness and understanding of the mental health needs of pregnant and postpartum women and their families.

[2010 c.12 §1]



Section 187.236 - Welcome Home Vietnam Veterans Day.

Note: Section 1, chapter 13, Oregon Laws 2011, provides:

Sec. 1. The Legislative Assembly finds:

(1) In 2009, the United States Congress, by separate Senate and House Resolutions, declared that a Welcome Home Vietnam Veterans Day should be established.

(2) The Vietnam War was fought in Vietnam from 1961 to 1975, and involved North Vietnam and the Vietcong in conflict with the United States and South Vietnam.

(3) The United States became involved in Vietnam because policymakers in the United States believed that if South Vietnam fell to a communist government, communism would spread throughout the rest of southeast Asia.

(4) Members of the United States Armed Forces began serving in an advisory role to the South Vietnamese in 1961.

(5) As a result of the Gulf of Tonkin incidents on August 2 and August 4, 1964, the United States overwhelmingly passed the Gulf of Tonkin Resolution (P.L. 88-408), on August 7, 1964, which effectively handed over the war-making powers to President Lyndon Johnson until such time as "peace and security" had returned to Vietnam.

(6) In 1965, there were 80,000 United States troops in Vietnam and, by 1969, a peak of approximately 543,000 troops was reached.

(7) On January 27, 1973, the Treaty of Paris was signed, which required the release of all United States prisoners of war held in North Vietnam and the withdrawal of all United States Armed Forces.

(8) On March 30, 1973, the United States Armed Forces completed the withdrawal of combat troops.

(9) More than 58,000 members of the United States Armed Forces lost their lives in Vietnam and more than 300,000 were wounded.

(10) In 1982, the Vietnam Veterans Memorial was dedicated in the District of Columbia to commemorate those members of the United States Armed Forces who died or were declared missing in action in Vietnam.

(11) The Vietnam War was an extremely divisive issue among the people of the United States.

(12) Upon their return home, members of the United States Armed Forces who served bravely and faithfully for the United States during the Vietnam War were caught in the crossfire of public debate about the involvement of the United States in the war.

(13) The establishment of a Welcome Home Vietnam Veterans Day is an appropriate way to honor those members of the United States Armed Forces who served in Vietnam during the Vietnam War.

[2011 c.13 §1]



Section 187.239 - Lupus Awareness Month.

[2011 c.23 §1]



Section 187.242 - Korean War Veterans Honor Day.

[2011 c.67 §1]



Section 187.245 - Edward Dickinson Baker Day.

[2011 c.91 §1]



Section 187.248 - First Responder Appreciation Day.

Note: Section 1 (1), chapter 20, Oregon Laws 2013, provides:

Sec. 1. (1) The Legislative Assembly finds that:

(a) First responders risk their safety and personal property on a daily basis in the execution of their duty to protect the public;

(b) First responders are the first line of defense for the public against threats, domestic and foreign;

(c) First responders stand ready 24 hours per day to come to the aid of citizens of the United States of America;

(d) First responders are a vital part of our communities, not only responding to emergencies but also volunteering in our schools and community organizations;

(e) First responders, who are volunteers or employees of agencies that provide public safety services, including policing, fire protection, emergency medical services and search and rescue services, come together during emergencies to serve the public; and

(f) The State of Oregon wishes to honor and support first responders with an annual day of appreciation.

[2013 c.20 §1(1)]



Section 187.251 - Boring and Dull Day.

[2013 c.38 §1]



Section 187.254 - Chronic Obstructive Pulmonary Disease Awareness Month.

[2013 c.70 §1]



Section 187.257 - Multiple System Atrophy Awareness Month.

[2013 c.215 §1]



Section 187.260 - Spirit of ‘45 Day.

[2013 c.232 §1]



Section 187.263 - Tom McCall Day.

[2015 c.19 §1]



Section 187.266 - Honorary Artists of Oregon Day.

[2015 c.163 §1]



Section 187.269 - Independent Media Week.

[2015 c.166 §1]



Section 187.272 - "Mighty Oregon" Day.

[2015 c.569 §1]



Section 187.275 - Oregon Oyster Week.

[2015 c.573 §1]



Section 187.278 - Oregon Statehood Day.

[2015 c.578 §1]






Chapter 188 - Congressional and Legislative Districts; Reapportionment

Section 188.010 - Criteria for apportionment of state into congressional and legislative districts.

(1) Each district, as nearly as practicable, shall:

(a) Be contiguous;

(b) Be of equal population;

(c) Utilize existing geographic or political boundaries;

(d) Not divide communities of common interest; and

(e) Be connected by transportation links.

(2) No district shall be drawn for the purpose of favoring any political party, incumbent legislator or other person.

(3) No district shall be drawn for the purpose of diluting the voting strength of any language or ethnic minority group.

(4) Two state House of Representative districts shall be wholly included within a single state senatorial district.

[1979 c.667 §1; 1981 c.864 §2]



Section 188.015



Section 188.016 - Required hearings for apportionment of state into congressional and legislative districts; conduct of hearings.

(2) In addition to the hearings required under subsection (1) of this section, the Legislative Assembly or the Secretary of State, whichever is applicable, shall:

(a) To the extent practicable, hold five public hearings after a reapportionment plan is proposed, but before the plan is adopted. The adoption of a reapportionment plan may not be delayed by the impracticability of holding one or more of the hearings required under this subsection.

(b) Conduct the hearings required under this subsection either in five different congressional districts of this state or with the use of videoconferencing technologies that permit active citizen participation throughout the state.

(3) In holding the hearings required under subsections (1) and (2) of this section, the Legislative Assembly or the Secretary of State, whichever is applicable, must:

(a) Provide appropriate public notice of the time and location of each hearing;

(b) Hold at least one hearing required under subsection (1) of this section in each congressional district of this state;

(c) Hold at least one hearing required under subsection (1) of this section and one hearing required under subsection (2) of this section in areas that have experienced the largest shifts in population since the previous reapportionment, and prioritize holding additional public hearings in these areas; and

(d) Permit and make provision for individuals at remote sites throughout the state to provide public testimony at the hearings through the use of video equipment.

[2015 c.257 §2]



Section 188.025 - Secretary of State rules.

[Formerly 188.015]



Section 188.110 - Election of United States Representative in Congress.

[Formerly 250.300]



Section 188.120 - Filling vacancy in election or office of U.S. Representative or Senator.

(2) If a special election to fill the vacancy in election or office of Representative in Congress or United States Senator is called before the 80th day after the vacancy occurs, each major political party shall select its nominee for the office and certify the name of the nominee to the Secretary of State. The Secretary of State shall place the name of the nominee on the ballot.

(3) If a special election to fill the vacancy in election or office of Representative in Congress or United States Senator is called after the 79th day after the vacancy occurs, a special primary election shall be conducted by the Secretary of State for the purpose of nominating a candidate of each major political party. A declaration of candidacy or nominating petition may be filed not later than the 10th day following the issuance of the writ of election.

[Formerly 249.654; 1985 c.586 §1; 1995 c.607 §60]



Section 188.125 - Elector challenge of legislative apportionment of state into congressional districts; elector request for court apportionment of state into congressional districts; process; time frame; standard of review.

(a) "Elector" has the meaning given that term in ORS 247.002.

(b) "Legislatively adopted reapportionment plan" means a plan for the reapportionment of congressional districts that has passed the Legislative Assembly and that is signed, or allowed to become law without signature, by the Governor.

(2) An elector may file a petition in Marion County Circuit Court on or before August 1 in the year following the federal decennial census to:

(a) Challenge a legislatively adopted reapportionment plan; or

(b) Request a reapportionment of congressional districts if:

(A) The Legislative Assembly failed to pass a reapportionment of congressional districts by July 1 of a regular session of the Legislative Assembly held in that same year; or

(B) The Governor vetoed the reapportionment of congressional districts passed by the Legislative Assembly and the Legislative Assembly did not override the veto.

(3) The Secretary of State shall serve as respondent in any petition filed under subsection (2) of this section.

(4) An elector may file a petition in Marion County Circuit Court on or before August 15 to intervene in a petition filed under subsection (2) of this section.

(5)(a) A petition filed under subsection (2) or (4) of this section may include any materials from the legislative record relating to congressional reapportionment plans.

(b) A petition filed under subsection (2) of this section must include:

(A) The legislatively adopted reapportionment plan that is being challenged and an explanation of the factual and legal defects in the plan.

(B) If no legislatively adopted reapportionment plan was passed, the petition must include the petitioner’s proposed reapportionment plan and an explanation of how the plan complies with all applicable statutes and the United States and Oregon Constitutions.

(c) A petition to intervene filed under subsection (4) of this section must include an explanation of the factual and legal defects with assertions made in a petition filed under subsection (2) of this section.

(6) If an elector files a petition under subsection (2) of this section, the Chief Justice of the Supreme Court shall appoint a special judicial panel. The panel shall consist of one state circuit court judge, senior judge or judge who is serving as a judge pro tempore under ORS 238.535 (1)(c) from each congressional district in this state. The Chief Justice shall also select one of the appointed judges to preside over the special judicial panel and to make all rulings on procedural and evidentiary matters before the panel.

(7) Jurisdiction is vested in the special judicial panel described in subsection (6) of this section to decide any petitions filed under subsections (2) and (4) of this section. The panel may:

(a) Consolidate some or all petitions filed under subsections (2) and (4) of this section.

(b) Allow amicus curiae to file briefs and participate in oral arguments.

(c) Request that the Chief Justice appoint a special master to receive evidence and to prepare recommended findings of fact. Upon receiving such a request from the special judicial panel, the Chief Justice shall appoint a special master. A special master appointed by the Chief Justice under this paragraph must be a state circuit court judge, senior judge or judge who is serving as a judge pro tempore under ORS 238.535 (1)(c).

(8) The special judicial panel shall employ the following standards in deciding upon a reapportionment plan:

(a) For a legislatively adopted reapportionment plan, the panel must affirm the plan if the plan complies with all applicable statutes and the United States and Oregon Constitutions. If the panel finds that the legislatively adopted reapportionment plan does not comply with applicable statutes or the United States or Oregon Constitution, the panel may create its own reapportionment plan. A reapportionment plan adopted by the panel under this paragraph must comply with all applicable statutes and the United States and Oregon Constitutions.

(b) If no legislatively adopted reapportionment plan was passed, the panel must consider all plans submitted by petitioners and intervenors, but may create its own reapportionment plan. A reapportionment plan adopted by the panel under this paragraph must comply with all applicable statutes and the United States and Oregon Constitutions.

(9)(a) The special judicial panel shall decide whether to dismiss a petition filed under subsection (2) of this section that challenges a legislatively adopted reapportionment plan by September 1.

(b) If the panel dismisses the petition under this subsection, a party to the action may appeal the decision by filing a notice of appeal with the Supreme Court on or before September 15.

(10)(a) The special judicial panel shall decide all other petitions filed under subsection (2) of this section, including petitions challenging a legislatively adopted reapportionment plan that the panel does not dismiss under subsection (9)(a) of this section, by October 1.

(b) A party to the action may appeal a decision reached under this subsection by filing a notice of appeal with the Supreme Court on or before October 15.

(11) The Supreme Court shall:

(a) Hear any appeal brought under subsection (9) or (10) of this section; and

(b) Employ the following standards in deciding upon a reapportionment plan affirmed or adopted by the special judicial panel:

(A) For a legislatively adopted reapportionment plan, the Supreme Court must affirm the plan if the plan complies with all applicable statutes and the United States and Oregon Constitutions. If the court finds that the legislatively adopted reapportionment plan does not comply with applicable statutes or the United States or Oregon Constitution, the court may create its own reapportionment plan. A reapportionment plan adopted by the Supreme Court under this subparagraph must comply with all applicable statutes and the United States and Oregon Constitutions.

(B) For a reapportionment plan that was adopted unanimously by the special judicial panel, the Supreme Court must affirm the plan if the plan complies with all applicable statutes and the United States and Oregon Constitutions. If the court finds that the unanimously adopted reapportionment plan does not comply with applicable statutes or the United States or Oregon Constitution, the court may create its own reapportionment plan. A reapportionment plan adopted by the Supreme Court under this subparagraph must comply with all applicable statutes and the United States and Oregon Constitutions.

(C) For a reapportionment plan that was created or adopted by the special judicial panel by a less than unanimous decision, the Supreme Court may, in its discretion, try the cause anew upon the record. This review must be based on the record created by the special judicial panel, but the Supreme Court may make its own determinations of law or underlying findings of fact. After conducting its review, the Supreme Court may affirm the panel’s reapportionment plan, amend the panel’s reapportionment plan or adopt a new reapportionment plan. A reapportionment plan decided upon by the Supreme Court under this subparagraph must comply with all applicable statutes and the United States and Oregon Constitutions.

(12) If a party to an action files a notice of appeal with the Supreme Court under subsection (9) of this section:

(a) The Supreme Court shall decide whether to approve the legislatively adopted reapportionment plan without any changes by October 1.

(b) If the Supreme Court determines that the legislatively adopted reapportionment plan must be amended or substituted, by November 1 the court shall direct the special judicial panel to make such changes.

(c) The special judicial panel shall make any required changes and submit a revised reapportionment plan to the Supreme Court by December 1.

(d) The Supreme Court shall review the reapportionment plan revised by the special judicial panel and approve a final reapportionment plan by December 15.

(13) If a party to an action files a notice of appeal with the Supreme Court under subsection (10) of this section:

(a) The Supreme Court shall decide whether to approve a legislatively adopted reapportionment plan or a reapportionment plan that was unanimously adopted by the special judicial panel without any changes by November 1.

(b) The Supreme Court shall decide whether to approve a less than unanimous decision of the special judicial panel without any changes by November 15.

(c) If the Supreme Court determines that changes are required for a reapportionment plan approved by the special judicial panel, by November 15 the Supreme Court shall direct the panel to make such changes.

(d) The special judicial panel shall make any required changes and submit a revised reapportionment plan to the Supreme Court by December 1.

(e) The Supreme Court shall review the reapportionment plan revised by the special judicial panel and approve a final reapportionment plan by December 15.

(14) A final reapportionment plan resulting from a petition filed under subsection (2) or (4) of this section becomes operative on January 1 of the calendar year next following the applicable deadline for deciding on a final reapportionment plan under this section.

[2013 c.611 §2]



Section 188.130



Section 188.135

[See note following]

Note: After adjournment of the 2001 regular session of the Legislative Assembly, the Multnomah County Circuit Court ordered adoption of congressional district boundaries. The court’s order arose out of
Perrin v. Kitzhaber
, No. 0107-07021, which held the congressional district boundaries described in 188.135 unconstitutional. The court’s opinion was dated October 19, 2001. The court’s judgment was dated October 30, 2001. The ordered congressional district boundaries were set forth in 188.140 and the text of 188.135 was deleted.

In 2011, the Legislative Assembly amended 188.140 to delete the boundaries ordered by the court in 2001 and adopt new congressional district boundaries.



Section 188.140 - Congressional district boundaries.

(1) First District: Clatsop County; Columbia County; that portion of Multnomah County lying within census tract 4300; census tract 4500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2001, 2003 and 2012 of census tract 4601; census tract 4700; census tract 4800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 4900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150 and 1151 of census tract 5000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072 and 2073 of census tract 5100; blocks 5000, 5001, 5002, 5003, 5004, 5008, 5009, 5010, 5011, 5012 and 5013 of census tract 5800; block 3000 of census tract 6403; blocks 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040 and 2041 of census tract 6404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 6501; block 2019 of census tract 6502; census tract 6601; census tract 6701; blocks 1001, 1002, 1003, 1004, 1010, 1011, 1012, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 6702; blocks 1016, 1017, 1018, 1019, 1020 and 1026 of census tract 6801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022 and 2023 of census tract 6802; blocks 1092, 2011 and 2017 of census tract 6900; census tract 7000; census tract 7100; blocks 1019, 1037, 1038 and 1041 of census tract 7202; block 1007 of census tract 10600; Washington County; Yamhill County.

(2) Second District: Baker County; Crook County; Deschutes County; Gilliam County; Grant County; Harney County; Hood River County; Jackson County; Jefferson County; that portion of Josephine County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142 and 2143 of census tract 360400; census tract 360500; census tract 360600; census tract 360701; census tract 360702; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3022, 3023, 3025, 3026, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3047, 3048, 3049 and 3050 of census tract 360800; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030 and 4031 of census tract 361000; census tract 361100; census tract 361200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2043, 2049, 2051, 2052, 2053, 2054, 2056, 2057, 2058, 2059, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4018, 4019, 4020, 4021, 4022, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054 and 4055 of census tract 361300; Klamath County; Lake County; Malheur County; Morrow County; Sherman County; Umatilla County; Union County; Wallowa County; Wasco County; Wheeler County.

(3) Third District: That portion of Clackamas County lying within census tract 22103; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013 and 1030 of census tract 22108; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1046, 1047, 2007, 2008, 2009, 2010, 2011, 2012 and 2018 of census tract 22207; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 2001, 2028, 2029, 2037 and 2038 of census tract 22208; blocks 1000, 1002, 1004, 1007, 1008, 1009, 1011, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2027, 2028, 2029, 2030, 2081, 2082, 2083, 2084 and 2091 of census tract 22301; blocks 1000, 1001, 1002, 1003, 1004, 1021, 1026, 2000, 2001, 2003, 2011, 2012 and 3023 of census tract 22302; blocks 1019, 1020, 1021, 1022, 1023, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012 of census tract 23001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2013 and 2015 of census tract 23002; census tract 23100; census tract 23201; census tract 23202; census tract 23300; census tract 23401; census tract 23403; census tract 23404; census tract 23500; census tract 23600; blocks 1000, 1001, 1002, 1003, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2021, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4028, 4029, 4030, 4031, 4032 and 4033 of census tract 23700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1038, 1039, 1040, 1043, 1044, 1050, 1052, 1055, 1056, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3132, 3135, 3136, 3137, 3138 and 3139 of census tract 24100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4024, 4026, 4027 and 4029 of census tract 24200; census tract 24302; census tract 24303; census tract 24304; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1020, 1021, 1022, 1023, 1040, 1132, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1149, 1150, 1151 and 1152 of census tract 980000; that portion of Multnomah County lying within census tract 100; census tract 200; census tract 301; census tract 302; census tract 401; census tract 402; census tract 501; census tract 502; census tract 601; census tract 602; census tract 701; census tract 702; census tract 801; census tract 802; census tract 901; census tract 902; census tract 1000; census tract 1101; census tract 1102; census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; census tract 1500; census tract 1601; census tract 1602; census tract 1701; census tract 1702; census tract 1801; census tract 1802; census tract 1900; census tract 2000; census tract 2100; census tract 2203; census tract 2303; census tract 2401; census tract 2402; census tract 2501; census tract 2502; census tract 2600; census tract 2701; census tract 2702; census tract 2801; census tract 2802; census tract 2901; census tract 2902; census tract 2903; census tract 3000; census tract 3100; census tract 3200; census tract 3301; census tract 3302; census tract 3401; census tract 3402; census tract 3501; census tract 3502; census tract 3601; census tract 3602; census tract 3603; census tract 3701; census tract 3702; census tract 3801; census tract 3802; census tract 3803; census tract 3901; census tract 3902; census tract 4001; census tract 4002; census tract 4101; census tract 4102; census tract 4200; blocks 2000, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075 and 2076 of census tract 4601; census tract 4602; blocks 2009 and 2010 of census tract 4900; blocks 1132, 1152, 1153, 1154 and 1155 of census tract 5000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 5100; census tract 5200; census tract 5500; census tract 5600; census tract 5700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 5005, 5006 and 5007 of census tract 5800; census tract 5900; census tract 6001; census tract 6002; census tract 6100; census tract 6200; census tract 6300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035 and 2036 of census tract 6402; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019, 3020 and 3021 of census tract 6403; blocks 1000, 1001, 1002, 1023, 1024, 1027, 2000, 2001, 2002, 2003 and 2004 of census tract 6404; blocks 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000 and 2001 of census tract 6501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 6502; census tract 6602; blocks 1000, 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019 and 1020 of census tract 6702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1021, 1022, 1023, 1024, 1025 and 1027 of census tract 6801; block 2019 of census tract 6802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 and 2040 of census tract 6900; census tract 7201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341 and 1342 of census tract 7202; census tract 7300; census tract 7400; census tract 7500; census tract 7600; census tract 7700; census tract 7800; census tract 7900; census tract 8001; census tract 8002; census tract 8100; census tract 8201; census tract 8202; census tract 8301; census tract 8302; census tract 8400; census tract 8500; census tract 8600; census tract 8700; census tract 8800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 and 3020 of census tract 8901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1014, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015 and 2016 of census tract 8902; census tract 9000; census tract 9101; census tract 9102; census tract 9201; census tract 9202; census tract 9301; census tract 9302; census tract 9400; census tract 9501; census tract 9502; census tract 9603; census tract 9604; census tract 9605; census tract 9606; census tract 9701; census tract 9702; census tract 9801; census tract 9803; census tract 9804; census tract 9903; census tract 9904; census tract 9905; census tract 9906; census tract 9907; census tract 10001; census tract 10002; census tract 10100; census tract 10200; census tract 10303; census tract 10304; census tract 10305; census tract 10306; census tract 10402; census tract 10405; census tract 10407; census tract 10408; census tract 10409; census tract 10410; census tract 10411; census tract 10500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070 and 3071 of census tract 10600; census tract 980000.

(4) Fourth District: That portion of Benton County lying within census tract 100; census tract 202; census tract 400; census tract 500; census tract 600; census tract 900; census tract 1001; census tract 1002; census tract 1101; census tract 1102; blocks 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1137, 1139, 1144, 1145, 1146, 1147, 1154, 1155, 1156, 1157, 1159, 1161, 1209, 1210, 1211, 1212, 1215, 1216, 1217, 1218, 1219, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1264, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223 and 3224 of census tract 10200; census tract 10300; census tract 10400; census tract 10600; census tract 10702; census tract 10800; census tract 10900; Coos County; Curry County; Douglas County; that portion of Josephine County lying within census tract 360100; census tract 360300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120 and 1121 of census tract 360400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3024, 3027, 3045 and 3046 of census tract 360800; census tract 360900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032 and 1033 of census tract 361000; blocks 2042, 2044, 2045, 2046, 2047, 2048, 2050, 2055, 3021, 3023, 3024, 4017 and 4023 of census tract 361300; census tract 361400; census tract 361500; census tract 361600; Lane County; Linn County.

(5) Fifth District: That portion of Benton County lying within census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1138, 1140, 1141, 1142, 1143, 1148, 1149, 1150, 1151, 1152, 1153, 1158, 1160, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1213, 1214, 1220, 1234, 1235, 1236, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1265, 1266, 1267 and 1268 of census tract 10200; that portion of Clackamas County lying within census tract 20100; census tract 20200; census tract 20302; census tract 20303; census tract 20304; census tract 20401; census tract 20403; census tract 20404; census tract 20501; census tract 20503; census tract 20504; census tract 20505; census tract 20600; census tract 20700; census tract 20800; census tract 20900; census tract 21000; census tract 21100; census tract 21200; census tract 21300; census tract 21400; census tract 21500; census tract 21601; census tract 21602; census tract 21700; census tract 21801; census tract 21802; census tract 21900; census tract 22000; census tract 22101; census tract 22105; census tract 22107; blocks 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069 and 2070 of census tract 22108; census tract 22201; census tract 22205; census tract 22206; blocks 1025, 1027, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2013, 2014, 2015, 2016, 2017 and 2019 of census tract 22207; blocks 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036 and 2039 of census tract 22208; blocks 1001, 1003, 1005, 1006, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 2016, 2017, 2018, 2023, 2024, 2025, 2026, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2085, 2086, 2087, 2088, 2089, 2090, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020 and 3021 of census tract 22301; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1027, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 22302; census tract 22400; census tract 22500; census tract 22602; census tract 22603; census tract 22605; census tract 22606; census tract 22702; census tract 22707; census tract 22708; census tract 22710; census tract 22800; census tract 22901; census tract 22904; census tract 22905; census tract 22906; census tract 22907; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1024, 1025, 1026, 1027, 1047, 1048, 1049, 1050, 1051, 1052 and 1053 of census tract 23001; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 23002; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1047, 1048, 2014, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 4011, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4034, 4035, 4036, 4037 and 4038 of census tract 23700; census tract 23800; census tract 23901; census tract 23902; census tract 24000; blocks 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1041, 1042, 1045, 1046, 1047, 1048, 1049, 1051, 1053, 1054, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3133 and 3134 of census tract 24100; blocks 3010, 3011, 3028, 4022, 4023, 4025 and 4028 of census tract 24200; census tract 24400; blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1133, 1134, 1135, 1136, 1137, 1138, 1146, 1147, 1148, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500 and 1501 of census tract 980000; Lincoln County; Marion County; that portion of Multnomah County lying within blocks 2012, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044 and 2045 of census tract 6402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3016, 3017, 3018, 3022, 3023 and 3024 of census tract 6403; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1028, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065 and 2066 of census tract 6404; block 3019 of census tract 8901; blocks 1010, 1011, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067 and 1068 of census tract 8902; Polk County; Tillamook County.

[See note after 188.135; 2011 c.599 §1]



Section 188.210

[Formerly 171.025; see note following]

Note: Chapter 482, Oregon Laws 1961, including the apportionments under 182.210 and 188.220, was held unconstitutional in
In Re Legislative Apportionment
, 228 Or. 562, 364 P.2d 1004 (1961). A reapportionment drafted by the Secretary of State was approved by the Supreme Court in
In Re Legislative Apportionment
, 228 Or. 575, 365 P.2d 1042 (1961), and became law upon filing with the Governor on October 27, 1961. Pertinent portions of the reapportionment were printed in the 1961 through 1969 Replacement Parts of ORS chapter 171, but thereafter have been omitted.

After adjournment of the 1971 Regular Session of the Oregon Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which became law upon filing with the Governor on July 30, 1971. The Supreme Court reviewed that reapportionment in
Hovet v. Myers
, 260 Or. 152, 489 P.2d 684 (1971), and returned it to the Secretary of State with instructions to correct it in certain particulars and file the corrected reapportionment with the Governor. The corrected reapportionment became law upon filing with the Governor on October 14, 1971. It is set forth as chapter 1, Oregon Laws 1971 Special Session. Pertinent sections of the reapportionment were compiled as 188.230 and 188.240.

After adjournment of the 1991 Regular Session of the Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which was submitted by the Secretary of State to the Oregon Supreme Court on August 14, 1991. In
Linder v. Keisling
, 312 Or. 316, 821 P.2d 1089 (1991), the Oregon Supreme Court approved the Secretary of State’s reapportionment as modified in the manner directed by the court in
Ater v. Keisling
, 312 Or. 207, 819 P.2d 296 (1991). Pertinent sections of the reapportionment were compiled as 188.255 and 188.265.

After adjournment of the 2001 Regular Session of the Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which was submitted by the Secretary of State to the Oregon Supreme Court on August 15, 2001. In
Hartung v. Bradbury
, 332 Or. 570, 33 P.3d 972 (2001), the Oregon Supreme Court voided the reapportionment. The court directed the Secretary of State to correct the reapportionment in the particulars discussed in the opinion and to file a corrected reapportionment with the court on or before December 1, 2001. The court approved the corrected reapportionment in an order dated December 14, 2001. The corrected reapportionment became operative on December 15, 2001. Pertinent sections of the reapportionment were compiled as 188.275 and 188.285.



Section 188.220

[Formerly 171.035; see note under 188.210]



Section 188.230

[Formerly 171.037; see note under 188.210]



Section 188.235

[See note under 188.210]



Section 188.240

[Formerly 171.038; see note under 188.210]



Section 188.245

[See note under 188.210]



Section 188.255

[See note under 188.210]



Section 188.265

[See note under 188.210]



Section 188.275



Section 188.285



Section 188.290 - District boundaries for House of Representatives.

(2) Second District: That portion of Douglas County lying within blocks 1071, 1072, 1080, 1082, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1105, 1106, 1107, 1108, 1109, 2002, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045 and 5046 of census tract 80000; blocks 2006, 2009, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2027, 2028, 2029, 2031, 2032, 2038, 4006, 4007, 4008, 4016, 4019, 4020, 4021, 4022, 4027, 4028, 4029, 4030, 4039, 4042, 4043, 4044, 4045, 4047, 4051, 4055, 4056, 4057, 4060, 4061 and 4065 of census tract 90000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074 and 3075 of census tract 110000; blocks 1031, 1032, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1062, 1063, 1064, 1065, 1066, 1067, 1070, 1071, 1072, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040 and 6041 of census tract 120000; census tract 130000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029 and 5030 of census tract 140000; census tract 150000; blocks 1031, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1075, 1080, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2037, 2039, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100 and 5101 of census tract 160000; blocks 1000, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1109, 1115, 1117, 1119, 1128, 1129, 1130, 1131, 1134, 1135, 1136, 1137, 1138, 1167, 1168, 1170, 1171, 1172, 1173, 1182, 1183, 1190, 1191, 1192 and 1195 of census tract 170000; census tract 180000; census tract 190000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1103, 1104, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1128, 1129, 1160, 1161, 1163, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1189, 1193, 1195, 1196, 1197, 1198, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122 and 4123 of census tract 200000; blocks 1163, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1510, 1514, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1611, 1612, 1614, 1617, 1618, 1619, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1639, 1640, 1672, 1673, 1674, 1678, 1740, 1741, 1742, 1743, 1745, 1746, 1747, 1748, 1749, 1813, 1814, 1841, 1843, 1947, 1948, 1949, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3058, 3059, 3060, 3061, 3063, 3064, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342, 4343, 4344, 4345, 4346, 4347, 4348, 4349, 4350, 4351, 4352, 4353, 4354, 4355, 4356, 4357, 4358, 4359, 4360, 4361, 4362, 4363, 4364, 4365, 4366, 4367, 4368, 4369, 4370, 4371, 4372, 4373, 4374, 4375, 4376, 4377, 4378, 4379, 4380, 4381, 4382, 4383, 4384, 4385, 4386, 4387, 4388, 4389, 4390, 4391, 4392, 4393, 4394, 4395, 4396, 4397, 4398, 4399, 4400, 4401, 4402, 4403, 4404, 4405, 4406, 4407, 4408, 4409, 4410, 4411, 4412, 4413, 4414, 4415, 4416, 4417, 4418, 4419, 4420, 4421, 4422, 4423, 4424, 4425, 4426, 4427, 4428, 4429, 4430, 4431, 4432, 4433, 4434, 4435, 4436, 4437, 4438, 4439, 4440, 4441, 4442, 4443, 4444, 4445, 4446, 4447, 4448, 4449, 4450, 4451, 4453, 4455, 4456, 4457, 4458, 4459, 4460, 4461, 4462, 4465, 4466, 4467, 4469, 4470, 4471, 4472, 4473, 4474, 4475, 4476, 4477, 4478, 4479, 4480, 4481, 4482, 4483, 4484, 4485, 4486, 4487, 4488, 4489, 4490, 4491, 4492, 4493, 4494, 4495, 4496, 4497, 4498, 4499, 4500, 4501, 4502, 4503, 4504, 4505, 4506, 4507, 4508, 4509, 4510, 4511, 4512, 4513, 4514, 4515, 4516, 4517, 4518, 4519, 4520, 4521, 4522, 4523, 4524, 4525, 4526, 4527, 4528, 4529, 4530, 4531, 4532, 4533, 4534, 4535, 4536, 4537, 4538, 4539, 4540, 4541, 4542, 4543, 4544, 4545, 4546, 4547, 4548, 4549, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5043, 5044, 5045, 5047, 5048, 5049, 5050, 5451, 5458, 5459, 5460, 5461, 5462, 5463, 5466, 5469, 5470, 5471, 5472, 5473, 5474, 5475, 5476, 5477, 5478, 5490, 5491, 5493, 5494, 5495, 5499, 5500, 5510, 5511, 5512, 5513, 5514, 5515, 5516, 5517, 5518, 5519, 5520, 5521, 5522, 5523, 5524, 5525, 5526, 5527, 5528, 5534, 5535, 5536, 5537, 5538, 5539, 5540, 5541, 5542, 5543, 5545, 5546, 5547, 5548, 5549, 5550, 5551, 5552, 5553, 5554, 5555, 5556, 5557, 5558, 5559, 5560, 5561, 5562, 5563, 5564, 5565, 5566, 5567, 5568, 5569, 5580, 5584, 5595, 5596, 5597, 5598 and 5617 of census tract 210000; that portion of Jackson County lying within blocks 2004, 2005, 2006, 2021, 2022, 2023, 2024, 2025, 2026, 2045, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2164 and 2166 of census tract 2800; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1164, 1165, 1166, 1167, 1175, 1176, 1177, 1178, 1179, 1180, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1253, 1255, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1273, 1275, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2057, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2085, 2086, 2087 and 2088 of census tract 2900; that portion of Josephine County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1097, 1098, 1101, 1102, 1103, 1104, 1105, 1106, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1235, 1241 and 1243 of census tract 360100; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4021, 4022, 4024, 4025 and 4026 of census tract 360300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120 and 1121 of census tract 360400.

(3) Third District: That portion of Josephine County lying within blocks 1008, 1033, 1034, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2025, 2026, 4011, 4020, 4023, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040 and 4041 of census tract 360300; blocks 2089 and 2095 of census tract 360400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4002, 4003, 4004, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054 and 4055 of census tract 360500; census tract 360600; census tract 360701; census tract 360702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049 and 3050 of census tract 360800; blocks 1000, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 2110, 2111 and 2112 of census tract 360900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4021, 4022, 4023, 4026, 4028 and 4029 of census tract 361000; census tract 361100; census tract 361200; blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1082, 1083, 1089, 1090, 1092, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2021, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2055, 3023, 4012, 4044 and 4045 of census tract 361300; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1041, 1042, 1044, 1046, 1047, 1048, 1049, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163 and 2164 of census tract 361400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1077, 1133, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1143, 1145, 1147, 1148, 1149, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1252, 1253, 1254, 1255, 1256, 1257 and 1258 of census tract 361500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1068, 1069, 1070, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6008, 6009, 6010, 6011, 6012, 6013, 6015, 6017, 6018, 7004, 7005, 7045, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7064, 7065, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079, 7081, 7082, 7083, 7084, 7085, 7086, 7087, 7088, 7089, 7090, 7091, 7092, 7094, 7095, 7096, 7097, 7098 and 7115 of census tract 361600.

(4) Fourth District: That portion of Jackson County lying within blocks 2020, 2021, 2023 and 2024 of census tract 800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4049, 4050, 4051 and 4085 of census tract 900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3033, 3039, 3040, 3041, 3042, 3043, 3044, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 1001; census tract 1002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2108, 2109, 2110, 2111, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056 and 3057 of census tract 1100; blocks 2036, 2037, 2041 and 2042 of census tract 1200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1072, 1073, 1074, 1075, 1076, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1100, 1103, 1105, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4039, 4040, 4046 and 4047 of census tract 1301; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5013 and 5014 of census tract 1302; blocks 1011, 1012, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1084, 1085, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1099, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1113, 1114, 1115, 1116, 1122, 1125, 1126, 1127, 1128, 1129, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2081, 2082, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2128, 2129, 2130, 2131, 2145, 2148, 2149, 2150, 2154, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066 and 3067 of census tract 1400; blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3057, 3059, 3061, 3062, 3064, 3070, 3071, 3073, 3074, 4000 and 4001 of census tract 1500; blocks 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1074, 1075, 1076, 1077, 1078, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1126, 1127, 1128, 1129, 1130, 1131, 2019, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2160, 2161, 2162, 2163, 2165, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072 and 3074 of census tract 2800; blocks 1247, 1248, 1249, 1250, 1251, 1252, 1254, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1272, 1274, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 2056, 2058, 2059, 2060, 2061, 2062, 2063, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6069, 6070, 6071, 6072, 6073, 6074, 6075, 6076, 6077, 6078, 6079 and 6080 of census tract 2900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, 4016 and 4017 of census tract 3001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 2031, 2032, 3023, 3024 and 3025 of census tract 3002; that portion of Josephine County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2090, 2091, 2092, 2093, 2094, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142 and 2143 of census tract 360400; blocks 2000, 2001, 4000, 4001, 4005, 4018 and 4019 of census tract 360500; blocks 3014, 3015, 3016, 4019, 4020, 4024, 4025, 4027, 4030 and 4031 of census tract 361000; blocks 1003, 1030, 1031, 1032, 1037, 1079, 1080, 1081, 1084, 1085, 1086, 1087, 1088, 1091, 1093, 2004, 2016, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2049, 2050, 2051, 2052, 2053, 2054, 2056, 2057, 2058, 2059, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054 and 4055 of census tract 361300; blocks 1000, 1001, 1002, 1003, 1004, 1011, 1012, 1017, 1027, 1028, 1036, 1037, 1039, 1040, 1043, 1045, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2004, 2005 and 2019 of census tract 361400.

(5) Fifth District: That portion of Jackson County lying within blocks 1053 and 1054 of census tract 601; blocks 3000, 3001, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049 and 5050 of census tract 700; blocks 1005, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1048, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2055, 2056, 2057, 2063, 2064, 2065, 2066 and 2067 of census tract 800; blocks 1005, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 3003, 3013, 3014, 3021, 3029, 3030, 3031, 3056, 3058, 3060, 3063, 3065, 3066, 3067, 3068, 3069, 3072, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054 and 4055 of census tract 1500; census tract 1601; census tract 1602; census tract 1700; census tract 1800; census tract 1900; census tract 2000; census tract 2100; census tract 2200; census tract 2300; census tract 2400; blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1061, 1062, 1063, 1064, 1065, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1113, 1114, 1115, 1116, 1117, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 2062, 2063, 2064, 2065, 2066, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2162, 2163, 2164, 2165, 2169, 2170, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2536, 2541, 2545, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101 and 3102 of census tract 2500; blocks 4012, 4013, 4015, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049 and 4050 of census tract 3001; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266 and 3267 of census tract 3002; that portion of Klamath County lying within block 1624 of census tract 970300.

(6) Sixth District: That portion of Jackson County lying within census tract 100; census tract 201; census tract 202; census tract 203; census tract 300; census tract 403; census tract 404; census tract 405; census tract 406; census tract 501; census tract 502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030 and 4031 of census tract 601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 3009 of census tract 602; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 4000 of census tract 700; blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1045, 1046, 1047, 1049, 1050, 2000, 2001, 2049, 2050, 2051, 2052, 2053, 2054, 2058, 2059, 2060, 2061 and 2062 of census tract 800; blocks 4043, 4044, 4045, 4046, 4047, 4048, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4086, 4087, 4088 and 4089 of census tract 900; blocks 3028, 3034, 3035, 3036, 3037, 3038, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055 and 3056 of census tract 1001; blocks 2057 and 2107 of census tract 1100; blocks 1057, 1058, 1059, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071 and 2072 of census tract 1200; blocks 1077, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1101, 1102 and 1104 of census tract 1301; blocks 1056, 1062, 1063, 2008, 2009, 2010, 2011, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064 and 2066 of census tract 1302.

(7) Seventh District: That portion of Douglas County lying within blocks 1301, 1302, 1311, 1312, 1313, 1353, 1354, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1367, 1368, 1369, 1370, 1371, 1372, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1430, 1459, 1460 and 1461 of census tract 10000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2033, 2034, 2035, 2036, 2037, 2165, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2183, 2186, 2187, 2192, 2193, 2194, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2221, 2316, 2317, 2318, 2319, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2413, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2484, 2491, 2498, 2503, 2517 and 2522 of census tract 20000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3082, 3098, 3099, 3100, 3101, 3102, 3103, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3672, 3673, 3674, 3675, 3676, 3677, 3678, 3679, 3680, 3681, 3682, 3683, 3684, 3685, 3686, 3687, 3688, 3689, 3690, 3691, 3692, 3693, 3694, 3695, 3696, 3697, 3698, 3699, 3700, 3701, 3702, 3703, 3704, 3705, 3706, 3707, 3708, 3709, 3710, 3711, 3712, 3713, 3714, 3715, 3716, 3717, 3718, 3719, 3720, 3721, 3722, 3723, 3724, 3725, 3730, 3731, 3735, 3736, 3737, 3738, 3739, 3740, 3741, 3742, 3743, 3744, 3746, 3747, 3748, 3749, 3750, 3752, 3753, 3754, 3755, 3756, 3758, 3760, 3762, 3763, 3764, 3765, 3766, 3767, 3768 and 3769 of census tract 30000; census tract 40000; census tract 50001; census tract 50002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1057, 1058, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1080, 1081, 1082, 1083, 1084, 1087, 1088, 1102, 1103, 1108, 1111, 1114, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1225, 1226, 1227, 1230, 1231, 1232, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2053, 2054, 2055, 2058, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126 and 2127 of census tract 60000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2106, 2110, 2118, 2119, 2121, 2122, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2589, 2591, 2592, 2593, 2607, 2608, 2613, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631 and 2637 of census tract 70000; blocks 1063, 1064, 1065, 1066, 1073, 1074, 1076, 1077, 1078, 1079, 1081, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1104, 1110 and 1111 of census tract 80000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2020, 2025, 2026, 2030, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 4000, 4001, 4002, 4003, 4004, 4005, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4017, 4018, 4023, 4024, 4025, 4026, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4040, 4041, 4046, 4048, 4049, 4050, 4052, 4053, 4054, 4058, 4059, 4062, 4063 and 4064 of census tract 90000; census tract 100000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094 and 1095 of census tract 110000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034, 1039, 1044, 1059, 1060, 1061, 1068, 1069, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1088, 1089, 1102, 1110, 1111, 1112, 1113, 1114, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2043 and 2044 of census tract 120000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1164, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1511, 1512, 1513, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1610, 1613, 1615, 1616, 1620, 1621, 1634, 1635, 1636, 1637, 1638, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1675, 1676, 1677, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1744, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1842, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 4452, 4454, 4463, 4464 and 4468 of census tract 210000; that portion of Lane County lying within blocks 2069, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3146, 3147, 3151, 3152, 3153, 3154, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234 and 5235 of census tract 100; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3122, 3144, 3145, 3146, 3152, 3153, 3154, 3156 and 3157 of census tract 200; block 1072 of census tract 1101; blocks 2000, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2059, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080 and 3081 of census tract 1102; blocks 1000, 1001, 1002, 1032, 1035, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1089, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2068, 2069, 2070, 2071, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049 and 3050 of census tract 1201; blocks 1014, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1118, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041 and 3042 of census tract 1202; census tract 1301; census tract 1302; census tract 1400; census tract 1500; blocks 1022, 1029, 1030, 1031, 1032, 1035, 1036, 1037, 1038, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 3001, 3002, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3023, 3031, 3032, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3062, 3063, 3064, 3065, 3066, 3067, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4022, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342, 4343, 4344, 4345, 4346, 4347, 4348, 4349, 4350, 4351, 4352, 4353, 4354, 4355, 4356, 4357, 4358, 4359, 4360, 4361, 4362, 4363, 4364, 4365, 4366, 4367, 4368, 4369, 4370, 4371, 4372, 4373, 4374, 4375, 4376, 4377, 4378, 4379, 4380, 4381, 4382, 4383, 4384, 4385, 4386, 4387, 4388, 4389, 4390, 4391, 4392, 4393, 4394, 4395, 4396, 4397, 4398, 4399, 4400, 4401, 4404, 4407, 4408, 4409, 4410, 4411, 4412, 4413, 4414, 4415, 4416, 4417, 4418, 4419, 4420, 4421, 4422, 4423, 5000, 5001, 5002, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053 and 5054 of census tract 1600; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4025, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042 and 4043 of census tract 1700.

(8) Eighth District: That portion of Lane County lying within blocks 1103, 1104, 1105, 1106, 1107, 1114, 1115, 1117, 1118, 1119, 1120, 1121, 1123, 1125, 1126, 1134, 1135, 1138, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3057, 3062, 3065, 3066, 3067, 3068, 3069 and 3070 of census tract 402; blocks 1117, 1118, 1119, 1149, 1150, 1151, 3162, 3169, 3171, 3173, 3183, 3184, 3216, 3217, 3237 and 3238 of census tract 500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1133, 1134, 1145, 1159, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1174, 1175, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171 and 2172 of census tract 800; blocks 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1071, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079 and 4080 of census tract 902; census tract 903; census tract 904; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059 and 2061 of census tract 1001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2043, 2044, 2045, 2046, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035 and 3036 of census tract 1002; blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1054, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1122, 1125, 1126 and 1127 of census tract 1101; blocks 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2036, 2050, 2051, 2052, 2054, 2055, 2056 and 2057 of census tract 1102; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1034, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1084, 1085, 1087, 1088, 1090, 1091, 1092, 1101, 1132, 2066 and 2067 of census tract 1201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1029, 1030, 1031, 1116 and 1117 of census tract 1202; blocks 2002, 2003, 2004, 2005, 2006, 2007, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4028, 4029, 5002, 5003, 5008, 5009, 5012 and 5015 of census tract 3800; blocks 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060 and 2061 of census tract 3900; blocks 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015 and 4016 of census tract 4403; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 4404; census tract 4405; census tract 4501; blocks 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3040, 3041, 3042, 3043, 3044, 3045, 3046 and 3047 of census tract 4502; census tract 4600; census tract 4700; blocks 2008, 2009, 2010, 2011, 2012, 2013, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3034, 3035, 3036, 3037 and 3039 of census tract 4800; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 5000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027 and 2028 of census tract 5100; census tract 5200; census tract 5300; census tract 5400.

(9) Ninth District: That portion of Coos County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3164, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6070, 6071, 6072, 6073, 6074, 6075, 6076 and 6077 of census tract 100; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1053, 1054, 1059, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1082, 1083, 1084, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1097, 1098, 1099, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2052, 2097, 2098, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2147, 2148, 2192, 2193, 2194, 2195 and 2601 of census tract 200; census tract 300; census tract 400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2131, 2138, 2139, 2140, 2141, 2142, 2144, 2194 and 2208 of census tract 502; census tract 503; census tract 504; census tract 600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, 7043, 7044, 7045, 7046, 7047, 7048, 7049, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7061, 7062, 7064, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079, 7080, 7081, 7082, 7083, 7084, 7085, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012, 8013, 8017, 8018, 8019, 8020, 8022, 8023, 8024, 8025, 8026, 8027, 8028, 8029, 8030, 8031, 8032, 8033, 8034, 8035, 8036, 8037, 8038, 8039, 8040, 8041, 8042, 8043, 8044, 8045, 8046, 8047, 8048, 8049 and 8050 of census tract 700; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2063, 2064, 2066, 2067, 2069, 2071, 2072, 2073 and 2075 of census tract 800; blocks 1, 2, 3 and 4 of census tract 990101; that portion of Douglas County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1355, 1356, 1357, 1366, 1373, 1374, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101 and 2102 of census tract 10000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2166, 2167, 2168, 2169, 2170, 2171, 2182, 2184, 2185, 2188, 2189, 2190, 2191, 2195, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2366, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2414, 2415, 2416, 2427, 2435, 2481, 2482, 2483, 2485, 2486, 2487, 2488, 2489, 2490, 2492, 2493, 2494, 2495, 2496, 2497, 2499, 2500, 2501, 2502, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2518, 2519, 2520, 2521, 2523, 2524, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090 and 4091 of census tract 20000; blocks 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3104, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3192, 3193, 3194, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3535, 3536, 3537, 3599, 3600, 3601, 3602, 3726, 3727, 3728, 3729, 3732, 3733, 3734, 3745, 3751, 3757, 3759 and 3761 of census tract 30000; census tract 990000; that portion of Lane County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1108, 1109, 1110, 1111, 1112, 1113, 1116, 1122, 1124, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1136, 1137, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059 and 2065 of census tract 402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3163, 3164, 3165, 3166, 3167, 3168, 3170, 3172, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258 and 3259 of census tract 500; census tract 702; census tract 705; census tract 706; census tract 707; census tract 708; blocks 1107, 1132, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1160, 1161, 1162, 1163, 1164, 1173, 1176, 1177, 1178, 1179 and 1180 of census tract 800; blocks 1000, 1001, 1003, 1004, 1020, 1069, 1070, 1072, 1073, 4041 and 4042 of census tract 902; census tract 990000; that portion of Lincoln County lying within blocks 1098, 1102, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1259, 1260 and 1278 of census tract 951700; blocks 21, 22 and 23 of census tract 990100.

(10) Tenth District: That portion of Lincoln County lying within census tract 950100; census tract 950303; census tract 950304; census tract 950400; census tract 950601; census tract 950602; census tract 950800; census tract 950900; census tract 951000; census tract 951100; census tract 951200; census tract 951300; census tract 951400; census tract 951500; census tract 951600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1136, 1166, 1167, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1279 and 1280 of census tract 951700; census tract 951800; blocks 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 24 of census tract 990100; that portion of Polk County lying within blocks 2029 and 2030 of census tract 20204; blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1076, 1087, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1121, 1122, 1123, 1124, 1125, 1126, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2118, 2119, 2120, 2121, 2122, 2145, 2146, 2147, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2281, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2308, 2310, 2311, 2312, 2313, 2314, 2315, 2317, 2318, 3022, 3024, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3403, 3406, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3460, 3464, 3465, 3466, 3467, 3468, 3476, 3477, 3478, 3483, 3485, 3488, 3489, 3490, 3491, 3492, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3593, 3594, 3595, 3596, 3597, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3664, 3667, 3668, 3669, 3670, 3671, 3674, 3675, 3676, 3677, 3679, 3680, 3688, 3689, 3690, 3691, 3692, 3697, 3698, 3699, 3702, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4029, 4030, 4031, 4037, 4038, 4039, 4040, 4041, 4042, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4068, 4070, 4071, 4072, 4073, 4074, 4075, 4077, 4078, 4083, 4084, 4089, 4090, 4091, 4092, 4093, 4094, 5029, 5030, 5031, 5032, 5047, 5049, 5050, 5051, 5059, 5060, 5061, 5062, 5063, 5092, 5093 and 5096 of census tract 20400; that portion of Tillamook County lying within blocks 5027, 5028, 5032, 7084, 7085, 7086, 7087, 7088, 7089, 7090, 7091, 7092, 7094, 7109, 7112, 7113, 7114, 7115, 7116, 7117, 7118, 7119, 7120, 7121, 7122, 7123, 7124, 7125, 7126, 7127, 7128, 7129, 7130, 7133, 7134, 7135, 7157, 7158, 7159, 7160, 7161, 7162, 7163, 7164, 7165, 7166, 7167, 7168, 7169, 7170, 7171, 7173, 7174, 7175, 7176, 7180, 7181, 7200, 7208, 7218, 7225, 7226, 7227, 7228, 7272, 7273, 7274, 7275, 7279, 7281, 7283, 7284, 7285, 7286, 7287, 7288, 7289, 7290, 7291, 7292, 7293, 7294, 7295, 7296, 7297, 7298, 7299, 7300, 7301, 7302, 7303, 7304, 7305, 7306, 7307, 7308, 7309, 7310, 7311, 7312, 7314, 7315, 7319, 7320, 7321, 7322, 7323 and 7328 of census tract 960400; blocks 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1029, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1076, 1077, 2010, 3023 and 3024 of census tract 960500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064 and 3065 of census tract 960600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1183, 1184, 1185, 1188, 1189, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118 and 3119 of census tract 960700; census tract 960800; blocks 7, 8, 9, 10, 11 and 12 of census tract 990100; that portion of Yamhill County lying within blocks 2107, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2128, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2155, 2156, 2157, 2173, 2176, 2177, 2178, 2186, 3008, 3009, 3010, 3012, 3013, 3014, 3015, 3016, 3017, 3021, 3022, 3027, 3029, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3067, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 4005, 4006, 4008, 4009 and 4010 of census tract 30501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2023, 2024, 2025, 2026, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3064, 3065, 3066, 3067, 3068, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4038, 4039, 4040, 4041, 4042, 4043, 4048 and 4050 of census tract 30502.

(11) Eleventh District: That portion of Lane County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2070, 2071, 2072, 2073, 2074, 2075, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3109, 3110, 3111, 3112, 3113, 3114, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3142, 3143, 3144, 3145, 3148, 3149 and 3150 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3147, 3148, 3149, 3150, 3151, 3155, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098 and 4099 of census tract 200; census tract 300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1074, 1075, 1086, 1087, 1088, 1089, 1098, 1121, 1123, 1124, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095 and 3096 of census tract 1101; blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2053 and 2058 of census tract 1102; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1039, 1040, 1041, 1042, 1043, 1044, 1062, 1063, 1065, 1066, 3000, 3003, 3006, 3012, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3033, 3034, 3035, 3036, 3037, 3060, 3061, 4021, 4023, 4402, 4403, 4405, 4406 and 5003 of census tract 1600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 4022, 4023, 4024 and 4026 of census tract 1700; blocks 1000, 1001, 1002, 1003, 1010, 1011, 1020, 1021, 1022, 1023, 1024, 3003, 3004, 3005, 3006, 3007, 3024 and 3025 of census tract 1801; blocks 1000, 1001, 1002, 1003, 1004, 1008, 1010, 1011 and 1019 of census tract 1803; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2029, 2030 and 2050 of census tract 1804; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1031, 1032, 1033, 1034, 1035, 1038, 2000, 2001, 2002, 2003, 2004, 2005 and 2018 of census tract 2001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1025, 1026, 1027, 1028, 1057, 1058, 1059 and 2000 of census tract 2002; blocks 1000, 1001, 1002, 1003, 1008, 1009 and 1010 of census tract 2101; blocks 3008 and 3009 of census tract 2202; blocks 1009, 1015, 1016, 1017, 1018, 1020, 1021, 1023, 1026, 1027, 1029, 1030, 4000, 4001, 4002, 4003, 4004, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4034, 4036, 4037, 4038, 4040, 4041, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4054, 4062, 4064, 4066, 4067, 4068, 4069, 4070, 4071 and 4072 of census tract 3500; blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056 and 3057 of census tract 3600; blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014 of census tract 3700; blocks 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2008, 2009, 2010, 2020, 2021, 2022, 4017, 4018, 4026, 4027, 5000, 5001, 5004, 5005, 5006, 5007, 5010, 5011, 5013 and 5014 of census tract 3800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 3000, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033 and 3038 of census tract 4800; census tract 4900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 5000; block 2000 of census tract 5100; that portion of Linn County lying within blocks 3364, 3365, 3366, 3368, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3396, 3427, 3428 and 3429 of census tract 30300; blocks 2004, 2005, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045 and 3027 of census tract 30401; blocks 5074 and 5075 of census tract 30402; census tract 30500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1039, 1040, 1046, 1047, 1048, 1049, 1050, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044 and 5045 of census tract 30600; block 4112 of census tract 30700; blocks 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5016, 5017, 5018, 5019, 5020, 5074 and 5075 of census tract 30902.

(12) Twelfth District: That portion of Lane County lying within blocks 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3026, 3027, 3028 and 3029 of census tract 1801; blocks 1005, 1006, 1007, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 3009 of census tract 1803; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052 and 2053 of census tract 1804; census tract 1902; census tract 1903; census tract 1904; blocks 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1029, 1030, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of census tract 2001; blocks 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046 and 2047 of census tract 2002; blocks 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025 and 2026 of census tract 2101; census tract 2102; census tract 3201; census tract 3202; census tract 3301; census tract 3302; census tract 3400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1019, 1022, 1024, 1025, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4005, 4033, 4035, 4039, 4042, 4043, 4052, 4053, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4063 and 4065 of census tract 3500; blocks 1004, 1013 and 1070 of census tract 3600.

(13) Thirteenth District: That portion of Lane County lying within block 1022 of census tract 404; census tract 2201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063 and 3064 of census tract 2202; census tract 2301; census tract 2302; block 2032 of census tract 2401; census tract 2800; census tract 2902; census tract 2903; census tract 2904; census tract 3000; census tract 3101; census tract 3102; blocks 1000, 1001, 1002, 1003, 1004, 1005 and 1006 of census tract 3700; blocks 1000, 1001, 1002 and 1006 of census tract 3800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2027, 2028, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 3900; census tract 4000; census tract 4100; census tract 4200; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 3019 of census tract 4403; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3025, 3026, 3027, 3028, 3029, 3030, 3031 and 3039 of census tract 4502.

(14) Fourteenth District: That portion of Lane County lying within blocks 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2005, 2006, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2060, 2061, 2062, 2063, 2064, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3026, 3040, 3056, 3058, 3059, 3060, 3061, 3063, 3064, 3071, 3072 and 3073 of census tract 402; census tract 403; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082 and 3083 of census tract 404; blocks 2000, 2020, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049 and 2060 of census tract 1001; blocks 2000, 2001, 2002, 2003, 2004, 2006, 2014, 2042 and 2047 of census tract 1002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056 and 3057 of census tract 2401; census tract 2403; census tract 2404; census tract 2501; census tract 2503; census tract 2504; census tract 2600; census tract 2700; census tract 4300; census tract 4401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2005, 3018, 3020, 3045 and 3046 of census tract 4403; blocks 1000, 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006 and 2007 of census tract 4404.

(15) Fifteenth District: That portion of Benton County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036 and 2037 of census tract 600; census tract 10100; that portion of Linn County lying within census tract 20100; census tract 20200; census tract 20300; census tract 20400; census tract 20500; census tract 20600; census tract 20700; census tract 20801; census tract 20802; blocks 2044, 2045, 2046, 2047, 2048, 2049, 2052, 2054, 2055, 2057, 2058, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2126, 2127, 2130, 2131, 2132, 2133, 2134, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4073, 4074 and 4075 of census tract 30100; blocks 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1041, 1042, 1043, 1044, 1045, 1051 and 1052 of census tract 30600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4113, 4114 and 4115 of census tract 30700; blocks 1002, 1003, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049 and 1050 of census tract 30800.

(16) Sixteenth District: That portion of Benton County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4038, 4043, 4044, 4045, 4046 and 4047 of census tract 100; census tract 202; census tract 400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022 and 3023 of census tract 500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054 and 3055 of census tract 600; census tract 900; census tract 1001; census tract 1002; census tract 1101; census tract 1102; blocks 1248, 1249, 1254, 2128, 2129, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2151 and 2152 of census tract 10200; blocks 1001, 1032, 1033 and 1034 of census tract 10400; census tract 10600; census tract 10702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3052, 3055, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066 and 3067 of census tract 10800; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1036, 1038, 1040, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064 and 2065 of census tract 10900.

(17) Seventeenth District: That portion of Linn County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2050, 2051, 2053, 2056, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2128, 2129, 2135, 2136, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046 and 5047 of census tract 30100; census tract 30200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3367, 3369, 3395, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510 and 3511 of census tract 30300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015 and 6016 of census tract 30401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5076, 5077 and 5078 of census tract 30402; blocks 1000, 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1021, 1022, 1023, 1024, 1033, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030 and 6031 of census tract 30800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 3003, 3020, 3021, 3037, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073 and 5076 of census tract 30902; census tract 30903; census tract 30904; that portion of Marion County lying within blocks 2072, 2074, 2075 and 2081 of census tract 2600; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4014, 4015, 4016, 4017, 4018, 4030 and 4031 of census tract 2700; blocks 2043, 2044, 2045, 2046, 2063, 2064, 2065, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2096, 2097, 2098, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2118, 2119, 2120, 2128, 2129, 2130, 2131, 2132, 2137, 2138, 2139, 2140, 2141, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2170, 2171, 2172, 2173, 2178, 4035, 4036, 4037, 4039, 4040, 4050, 4051 and 4054 of census tract 10501; blocks 3115, 3131, 3132, 3133, 3140, 3142, 3143 and 3144 of census tract 10503; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207 and 3208 of census tract 10600; census tract 10701; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2026, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2065, 2066, 2067, 2068, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059 and 3060 of census tract 10702; blocks 1000, 1001, 1010, 4015, 4044, 4045, 4047 and 4048 of census tract 10801.

(18) Eighteenth District: That portion of Clackamas County lying within blocks 1063, 1064 and 1065 of census tract 22708; blocks 1013, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039 and 3040 of census tract 22800; blocks 2023, 3031, 3034, 3041 and 3042 of census tract 23600; blocks 1025, 4001, 4002, 4003, 4004, 4014, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037 and 4038 of census tract 23700; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046 and 5047 of census tract 23800; census tract 23901; census tract 23902; census tract 24000; census tract 24100; blocks 3000, 3009, 3010, 3011, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4002, 4003, 4004, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4025, 4026, 4027, 4028 and 4029 of census tract 24200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1180, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1243, 1244, 1245, 1246, 1247, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500 and 1501 of census tract 980000; that portion of Marion County lying within block 2000 of census tract 1601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2007, 4001, 4011, 4012 and 4013 of census tract 1603; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2048, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2073, 3000, 3001, 3002, 3003, 3008, 3018, 3019 and 3035 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2073, 2076, 2077, 2078, 2079 and 2080 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1060, 1061, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062 and 2063 of census tract 10201; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081 and 4082 of census tract 10202; blocks 2000, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2031, 2035, 2036, 2037, 2038, 2039, 2082, 2083, 2086, 2087, 2088, 2091, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2132, 2133, 2134, 2135, 2136, 2140 and 2143 of census tract 10303; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3026 and 3046 of census tract 10305; blocks 1000, 1001, 1002, 1003, 1006, 1017, 1018, 2000, 2002, 2003, 2004 and 2034 of census tract 10307; census tract 10400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2066, 2094, 2095, 2099, 2112, 2113, 2114, 2115, 2116, 2117, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2133, 2134, 2135, 2136, 2142, 2143, 2144, 2145, 2146, 2161, 2169, 2174, 2175, 2176, 2177, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4038, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4052, 4053 and 4055 of census tract 10501; census tract 10502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3134, 3135, 3136, 3137, 3138, 3139, 3141, 3145 and 3146 of census tract 10503.

(19) Nineteenth District: That portion of Marion County lying within blocks 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2024, 2025, 2026, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3084, 3087, 3088 and 3089 of census tract 1000; census tract 1100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019 and 1020 of census tract 1703; blocks 1000, 2024, 3006, 3010, 3011, 4000, 4014, 4015 and 4016 of census tract 1801; census tract 1802; census tract 1803; census tract 2000; blocks 4000, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 and 4025 of census tract 2102; census tract 2301; census tract 2303; census tract 2304; blocks 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057 and 1058 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 4011, 4012, 4013, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041 and 5042 of census tract 2700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1026, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048 and 2049 of census tract 2800; blocks 2025, 2027, 2029, 2030, 2050, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2069 and 2070 of census tract 10702; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039 and 5040 of census tract 10801.

(20) Twentieth District: That portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1029, 1030, 1031, 1032, 1033, 1034 and 1035 of census tract 1300; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004 and 2005 of census tract 2101; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013 and 4026 of census tract 2102; census tract 2201; census tract 2202; census tract 2400; blocks 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2029, 2030 and 2031 of census tract 2800; that portion of Polk County lying within census tract 5100; census tract 5201; census tract 5202; blocks 1057, 1058, 1059, 1060, 1061, 1062, 1068, 1069, 1071, 1072, 1073, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 4029, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4043, 4044, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5013, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5042, 5044, 5050, 5051, 5052, 5062, 5064, 5065, 5066, 5067, 5068, 5069, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5095 and 5096 of census tract 5300; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 3028, 3029, 3031, 3032, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055 and 5056 of census tract 20302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1013, 1016, 1017, 1019, 1027, 1029, 1030, 1031, 1033, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023 and 2024 of census tract 20303; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3044, 3046, 3047, 3048, 3049, 3050, 3051, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3077, 3078, 3079, 3080, 3081, 3082, 3083 and 3084 of census tract 20304.

(21) Twenty-first District: That portion of Marion County lying within census tract 200; blocks 3004, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 300; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 600; blocks 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020 and 3021 of census tract 701; census tract 900; blocks 1000, 1005, 1006, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3061, 3062, 3063, 3064, 3083, 3085 and 3086 of census tract 1000; census tract 1200; blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 and 3018 of census tract 1300; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 3011, 3012, 4000, 4001, 4002, 4003, 4006 and 4007 of census tract 1601; blocks 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 1602; blocks 1023, 1024, 1040, 1041, 1042, 1043, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4014, 4015 and 4016 of census tract 1603; blocks 1006, 1007, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015 and 4016 of census tract 1604; blocks 1000, 1001, 1002, 1003, 1004, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020 and 3021 of census tract 1701; census tract 1702; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 and 3019 of census tract 1703; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012 and 4013 of census tract 1801; block 1000 of census tract 2101; blocks 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3020, 3021, 3022, 3030, 3037 and 3038 of census tract 2502.

(22) Twenty-second District: That portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3005, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047 and 4048 of census tract 300; blocks 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 400; census tract 501; census tract 502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033 and 1034 of census tract 600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1019, 1020, 1022 and 1023 of census tract 701; blocks 1000, 1001, 1002, 1003 and 1016 of census tract 1501; blocks 2000, 2001, 2002, 2010, 2011, 2012, 2013, 2021, 2022, 2023 and 2025 of census tract 1502; blocks 3027, 3028 and 3029 of census tract 1503; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2008, 2009, 2021, 2022, 2038, 2039, 2047, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, 3014, 3015, 4004 and 4005 of census tract 1601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3006, 3007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014 and 5015 of census tract 1602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037 and 1038 of census tract 1604; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1020, 1021 and 1022 of census tract 1701; blocks 1000, 1001, 1002, 1003, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1088, 1089, 1090, 1091, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1135, 2046, 2047, 2049, 2050, 2051, 2071, 2072, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3031, 3032, 3033, 3034 and 3036 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 2034, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2058, 2059, 2060, 2061, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2084, 2085, 2089, 2090, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2110, 2111, 2130, 2131, 2138, 2139, 2142, 2144 and 2145 of census tract 10303; census tract 10304; blocks 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3007, 3009, 3023, 3024, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044 and 3045 of census tract 10305; census tract 10306; blocks 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033 and 3034 of census tract 10307.

(23) Twenty-third District: That portion of Benton County lying within blocks 4037, 4039, 4040, 4041, 4042 and 4048 of census tract 100; blocks 2000, 2001, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012 of census tract 500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1250, 1251, 1252, 1253, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2130, 2131, 2132, 2133, 2145, 2146, 2147, 2148, 2149, 2150, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223 and 3224 of census tract 10200; census tract 10300; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143 and 3144 of census tract 10400; blocks 3049, 3050, 3051, 3053, 3054 and 3056 of census tract 10800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1029, 1034, 1035, 1037, 1039 and 1041 of census tract 10900; that portion of Marion County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4046, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056 and 4057 of census tract 10801; census tract 10802; that portion of Polk County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1063, 1064, 1065, 1066, 1067, 1070, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3031, 3034, 3035, 3036, 3064, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4030, 4031, 4032, 4033, 4042, 5010, 5011, 5012, 5014, 5015, 5016, 5017, 5040, 5041, 5043, 5045, 5046, 5047, 5048, 5049, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5063, 5070, 5071, 5072, 5073, 5074, 5075 and 5094 of census tract 5300; census tract 20202; census tract 20203; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044 and 3045 of census tract 20204; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 3025, 3030, 3033, 3034, 3035 and 3044 of census tract 20302; blocks 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1032, 1034, 1035, 1042, 2001, 2002, 2022, 2025 and 2026 of census tract 20303; blocks 1000, 1001, 2033, 2034, 3000, 3043, 3045, 3052, 3053, 3067, 3068 and 3076 of census tract 20304; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1042, 1044, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1119, 1120, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 2000, 2001, 2002, 2003, 2117, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2148, 2149, 2150, 2151, 2280, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2307, 2309, 2316, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3067, 3068, 3069, 3080, 3081, 3082, 3083, 3084, 3097, 3402, 3404, 3405, 3407, 3408, 3426, 3427, 3457, 3458, 3459, 3461, 3462, 3463, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3479, 3480, 3481, 3482, 3484, 3486, 3487, 3493, 3494, 3495, 3496, 3497, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3598, 3599, 3616, 3641, 3660, 3661, 3662, 3663, 3665, 3666, 3672, 3673, 3678, 3681, 3682, 3683, 3684, 3685, 3686, 3687, 3693, 3694, 3695, 3696, 3700, 3701, 3703, 4000, 4001, 4002, 4028, 4032, 4033, 4034, 4035, 4036, 4043, 4067, 4069, 4076, 4079, 4080, 4081, 4082, 4085, 4086, 4087, 4088, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5048, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5094, 5095, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159 and 5160 of census tract 20400; census tract 20500; that portion of Yamhill County lying within blocks 5030, 5031, 5033, 5034, 5035, 5036, 5038 and 5040 of census tract 30301; blocks 4094, 4095, 4105, 4106, 4107, 4125, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4147, 4151, 4152, 4153, 4154, 4155, 4162, 4163, 4168, 4169, 4170, 4171, 4172, 4173, 4174 and 4182 of census tract 30400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2108, 2125, 2126, 2127, 2129, 2145, 2146, 2154, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2174, 2175, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2187, 2188, 2189, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3011, 3018, 3019, 3020, 3023, 3024, 3025, 3026, 3028, 3030, 3031, 3032, 3066, 3068, 3069, 3070, 3071, 4000, 4001, 4002, 4003, 4004, 4007, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 30501; blocks 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 3062, 3063, 4035, 4036, 4037, 4044, 4045, 4046, 4047, 4049 and 4051 of census tract 30502; blocks 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1030, 2000, 2001, 2004, 2005, 2014, 2015, 2016, 2017, 2018, 2019, 2026, 2027, 2028, 2029, 3010, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3023, 3024, 3025, 3028, 3029, 3030, 3031, 3032, 3033 and 3034 of census tract 30601; blocks 1014, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1081, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2013, 2015, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2037, 2038, 2039, 2040, 2048, 2050 and 2064 of census tract 30602; block 3010 of census tract 30701; blocks 3037 and 3044 of census tract 30702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134 and 2135 of census tract 30900; census tract 31000.

(24) Twenty-fourth District: That portion of Washington County lying within blocks 2000, 2001, 2002, 2003, 2009, 2010, 2011, 2012, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3042, 3062, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050 and 4051 of census tract 32200; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1088, 1089, 1090, 1091, 1104, 1105, 1106, 1112, 1113, 1114, 1115 and 1116 of census tract 32300; block 1007 of census tract 32406; blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1040, 1041, 1042, 1043 and 1044 of census tract 32502; census tract 32503; blocks 2036, 3017, 3021, 3023, 3024 and 4032 of census tract 32902; blocks 1000, 1001, 1002, 1003, 1004, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 and 4042 of census tract 33000; that portion of Yamhill County lying within blocks 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 and 1027 of census tract 30102; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 5002, 5008, 5009, 5010, 5014, 5015, 5016, 5017, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5032, 5037 and 5039 of census tract 30301; census tract 30302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4145, 4146, 4148, 4149, 4150, 4156, 4157, 4158, 4159, 4160, 4161, 4164, 4165, 4166, 4167, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128 and 5129 of census tract 30400; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011 and 2019 of census tract 30501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2020, 2021, 2022, 2023, 2024, 2025, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3021, 3026 and 3027 of census tract 30601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 2004, 2010, 2011, 2012, 2014, 2016, 2017, 2018, 2020, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2065 and 2066 of census tract 30602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3039 of census tract 30701; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025 and 4026 of census tract 30702; census tract 30801; census tract 30802; blocks 1006, 1008, 1009, 1010 and 2018 of census tract 30900.

(25) Twenty-fifth District: That portion of Marion County lying within blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1016, 1018, 1019, 1053, 1054, 1055, 1056, 1057 and 1058 of census tract 400; census tract 1401; census tract 1402; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 1501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012 of census tract 1502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026 and 3030 of census tract 1503; census tract 2501; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1037, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1123, 1124, 1125, 1134, 1136 and 1137 of census tract 2502; census tract 10100; blocks 1014, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1054, 1057, 1058 and 1059 of census tract 10201; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2032, 2033, 2040, 2041, 2042, 2043, 2044, 2055, 2056, 2057, 2062, 2063, 2064, 2065, 2066, 2067, 2137, 2141 and 2146 of census tract 10303; that portion of Washington County lying within block 3043 of census tract 32200; that portion of Yamhill County lying within census tract 30101; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059 and 3060 of census tract 30102; census tract 30201; census tract 30202; blocks 4012, 4013, 5000, 5001, 5003, 5004, 5005, 5006, 5007, 5011, 5012, 5013, 5018 and 5019 of census tract 30301.

(26) Twenty-sixth District: That portion of Clackamas County lying within block 4005 of census tract 22702; census tract 22707; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1066, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041 and 2042 of census tract 22708; census tract 22710; census tract 24400; that portion of Washington County lying within blocks 1002, 1003, 1004, 1005, 1006, 1007, 1013, 1014, 1015, 1016, 1017, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2014 and 2015 of census tract 31615; blocks 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035 and 1036 of census tract 31804; blocks 2009, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2021 and 2022 of census tract 31805; blocks 1025, 1027, 1028 and 1029 of census tract 31813; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 5016 of census tract 31907; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2012, 2013, 2016, 2017, 2019, 2022 and 2023 of census tract 31908; blocks 1015, 1016, 1017, 1020, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1041, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of census tract 31909; blocks 2032 and 2034 of census tract 31910; blocks 1018, 1019, 1020, 1021, 1042, 1043 and 1044 of census tract 32001; census tract 32103; census tract 32104; blocks 1019, 1021, 1022, 1023 and 1024 of census tract 32107; blocks 2033, 2035, 2036 and 2037 of census tract 32109; blocks 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071 and 2010 of census tract 32110; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 2004, 2005, 2006, 2007, 2008, 2013, 2014, 2015, 2016, 2017, 2018, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076 and 3077 of census tract 32200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1107, 1108, 1109, 1110, 1111, 1117, 1118 and 1119 of census tract 32300; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025 and 4026 of census tract 32406.

(27) Twenty-seventh District: That portion of Multnomah County lying within blocks 1004, 1005, 1006, 1007, 1021, 1022, 1023, 1024, 1025, 1026 and 1027 of census tract 6801; blocks 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1091, 1092, 1093, 1094, 1095, 1096, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038 and 2039 of census tract 6900; that portion of Washington County lying within blocks 1014, 1015, 1017, 1018, 1025, 1026, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025 and 4026 of census tract 30300; census tract 30401; census tract 30402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 30501; blocks 3001 and 3002 of census tract 30502; blocks 3000, 3001, 3002, 3003 and 3013 of census tract 30900; census tract 31003; census tract 31004; census tract 31005; census tract 31006; census tract 31100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018 and 2019 of census tract 31812; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015 and 2016 of census tract 31813; blocks 2028 and 2029 of census tract 31814; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 31815; blocks 1001, 1003, 1004, 1018, 1019, 1021, 1022, 1023, 1024, 2000, 2001 and 2002 of census tract 31909; blocks 1000, 1001, 1007 and 1008 of census tract 31911.

(28) Twenty-eighth District: That portion of Washington County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058 and 4059 of census tract 31200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3019 and 3021 of census tract 31606; blocks 2002, 2003, 2005, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4031, 4032 and 4035 of census tract 31613; blocks 1000, 1001, 1008, 1009, 1010, 1011, 1012, 1018, 3000, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007 and 4008 of census tract 31615; census tract 31703; census tract 31704; census tract 31705; census tract 31706; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018 and 2019 of census tract 31804; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2015, 2020, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 31805; census tract 31806; census tract 31807; blocks 1022, 1023, 1024 and 1026 of census tract 31813; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040 and 2041 of census tract 31814; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1022, 1023, 1024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012 of census tract 31815.

(29) Twenty-ninth District: That portion of Washington County lying within blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5011, 5012, 5016, 5017 and 5018 of census tract 32404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009 and 1010 of census tract 32406; census tract 32409; census tract 32410; census tract 32501; blocks 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1036, 1037, 1038 and 1039 of census tract 32502; block 3012 of census tract 32603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5014, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034 and 5035 of census tract 32604; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010 and 5011 of census tract 32606; blocks 1049, 1050, 1052, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1082, 1083, 1084, 1085, 1086 and 1087 of census tract 32800; census tract 32901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3022, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030 and 4031 of census tract 32902; block 1005 of census tract 33000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099 and 1100 of census tract 33101; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 33102; census tract 33200; census tract 33301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2047, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2115, 2116, 2117, 2118, 2119, 2120, 2121 and 2122 of census tract 33302.

(30) Thirtieth District: That portion of Washington County lying within block 1022 of census tract 31504; blocks 2006, 2007 and 2008 of census tract 31509; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 and 3020 of census tract 31606; census tract 31609; blocks 5015, 5017 and 5026 of census tract 31610; census tract 31614; blocks 2000, 2007, 2008, 2016, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012 and 3013 of census tract 31615; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2001 and 2002 of census tract 31616; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 31617; blocks 1000, 1001, 1002, 1003, 5000, 5008, 5009, 5010, 5013, 5014, 5015, 5019 and 5020 of census tract 32404; blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007 and 5008 of census tract 32406; census tract 32407; census tract 32408; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 32603; blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, 5016, 5017, 5018, 5019, 5020, 5036, 5037, 5038, 5039 and 5040 of census tract 32604; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 32606; census tract 32607; census tract 32608; census tract 32609; census tract 32610; blocks 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 3025, 3027, 3028, 3029, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3083, 3084, 3085, 3086, 3087, 3088 and 3089 of census tract 32700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1051, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1078, 1079, 1080 and 1081 of census tract 32800; block 2055 of census tract 33302; blocks 1032, 1034 and 1035 of census tract 33400.

(31) Thirty-first District: Columbia County; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1092, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1198, 1199, 1202, 1203, 1204, 1205, 1206, 1207 and 1208 of census tract 4300; blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2034, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2106, 2107, 2108, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024 and 3025 of census tract 7000; census tract 7100; that portion of Washington County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 31509; blocks 3008, 3014, 3015, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, 3036, 3040, 3041, 3042, 3043 and 3044 of census tract 31513; blocks 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2010, 2015 and 2021 of census tract 31514; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026 and 3030 of census tract 32700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2096 and 2097 of census tract 33400; blocks 2016, 2017, 2024, 2025, 2027, 2028, 2030, 2031, 2032, 2071 and 2072 of census tract 33500.

(32) Thirty-second District: Clatsop County; that portion of Tillamook County lying within census tract 960100; census tract 960200; census tract 960300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5029, 5030, 5031, 5033, 5034, 5035, 5036, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6069, 6070, 6071, 6072, 6073, 6074, 6075, 6076, 6077, 6078, 6079, 6080, 6081, 6082, 6083, 6084, 6085, 6086, 6087, 6088, 6089, 6090, 6091, 6092, 6093, 6094, 6095, 6096, 6097, 6098, 6099, 6100, 6101, 6102, 6103, 6104, 6105, 6106, 6107, 6108, 6109, 6110, 6111, 6112, 6113, 6114, 6115, 6116, 6117, 6118, 6119, 6120, 6121, 6122, 6123, 6124, 6125, 6126, 6127, 6128, 6129, 6130, 6131, 6132, 6133, 6134, 6135, 6136, 6137, 6138, 6139, 6140, 6141, 6142, 6143, 6144, 6145, 6146, 6147, 6148, 6149, 6150, 6151, 6152, 6153, 6154, 6155, 6156, 6157, 6158, 6159, 6160, 6161, 6162, 6163, 6164, 6165, 6166, 6167, 6168, 6169, 6170, 6171, 6172, 6173, 6174, 6175, 6176, 6177, 6178, 6179, 6180, 6181, 6182, 6183, 6184, 6185, 6186, 6187, 6188, 6189, 6190, 6191, 6192, 6193, 6194, 6195, 6196, 6197, 6198, 6199, 6200, 6201, 6202, 6203, 6204, 6205, 6206, 6207, 6208, 6209, 6210, 6211, 6212, 6213, 6214, 6215, 6216, 6217, 6218, 6219, 6220, 6221, 6222, 6223, 6224, 6225, 6226, 6227, 6228, 6229, 6230, 6231, 6232, 6233, 6234, 6235, 6236, 6237, 6238, 6239, 6240, 6241, 6242, 6243, 6244, 6245, 6246, 6247, 6248, 6249, 6250, 6251, 6252, 6253, 6254, 6255, 6256, 6257, 6258, 6259, 6260, 6261, 6262, 6263, 6264, 6265, 6266, 6267, 6268, 6269, 6270, 6271, 6272, 6273, 6274, 6275, 6276, 6277, 6278, 6279, 6280, 6281, 6282, 6283, 6284, 6285, 6286, 6287, 6288, 6289, 6290, 6291, 6292, 6293, 6294, 6295, 6296, 6297, 6298, 6299, 6300, 6301, 6302, 6303, 6304, 6305, 6306, 6307, 6308, 6309, 6310, 6311, 6312, 6313, 6314, 6315, 6316, 6317, 6318, 6319, 6320, 6321, 6322, 6323, 6324, 6325, 6326, 6327, 6328, 6329, 6330, 6331, 6332, 6333, 6334, 6335, 6336, 6337, 6338, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, 7043, 7044, 7045, 7046, 7047, 7048, 7049, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7061, 7062, 7063, 7064, 7065, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079, 7080, 7081, 7082, 7083, 7093, 7095, 7096, 7097, 7098, 7099, 7100, 7101, 7102, 7103, 7104, 7105, 7106, 7107, 7108, 7110, 7111, 7131, 7132, 7136, 7137, 7138, 7139, 7140, 7141, 7142, 7143, 7144, 7145, 7146, 7147, 7148, 7149, 7150, 7151, 7152, 7153, 7154, 7155, 7156, 7172, 7177, 7178, 7179, 7182, 7183, 7184, 7185, 7186, 7187, 7188, 7189, 7190, 7191, 7192, 7193, 7194, 7195, 7196, 7197, 7198, 7199, 7201, 7202, 7203, 7204, 7205, 7206, 7207, 7209, 7210, 7211, 7212, 7213, 7214, 7215, 7216, 7217, 7219, 7220, 7221, 7222, 7223, 7224, 7229, 7230, 7231, 7232, 7233, 7234, 7235, 7236, 7237, 7238, 7239, 7240, 7241, 7242, 7243, 7244, 7245, 7246, 7247, 7248, 7249, 7250, 7251, 7252, 7253, 7254, 7255, 7256, 7257, 7258, 7259, 7260, 7261, 7262, 7263, 7264, 7265, 7266, 7267, 7268, 7269, 7270, 7271, 7276, 7277, 7278, 7280, 7282, 7313, 7316, 7317, 7318, 7324, 7325, 7326 and 7327 of census tract 960400; blocks 1000, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1073, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022 and 3025 of census tract 960500; block 1009 of census tract 960600; blocks 1124, 1182, 1186, 1187, 1190, 1191 and 1192 of census tract 960700; blocks 1, 2, 3, 4, 5 and 6 of census tract 990100; that portion of Washington County lying within block 1022 of census tract 32800; blocks 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040 and 4041 of census tract 33000; blocks 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1101, 1102 and 1103 of census tract 33101; blocks 1027, 1028, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051 and 1052 of census tract 33102; blocks 1013, 1018, 1019, 1020, 1021, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2056, 2057, 2068, 2069, 2070, 2094, 2095, 2108, 2109, 2110, 2111, 2112, 2113 and 2114 of census tract 33302; blocks 2022, 2075, 2076, 2077, 2094 and 2095 of census tract 33400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2029, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070 and 2073 of census tract 33500; census tract 33600; that portion of Yamhill County lying within block 2005 of census tract 30400.

(33) Thirty-third District: That portion of Multnomah County lying within blocks 1091, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1200 and 1201 of census tract 4300; census tract 4500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012 and 2013 of census tract 4700; blocks 1000, 1001, 1002, 1003 and 1004 of census tract 4800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3000 and 3001 of census tract 4900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1153 and 1154 of census tract 5000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072 and 2073 of census tract 5100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2004, 2031, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2102, 2103, 2104, 2105, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048 and 4049 of census tract 7000; that portion of Washington County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1018, 3024, 3025, 3026, 3027, 3028 and 3033 of census tract 30101; census tract 30102; block 1000 of census tract 31403; block 1000 of census tract 31404; census tract 31506; census tract 31507; census tract 31508; block 1021 of census tract 31509; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 31512; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3033, 3034, 3037, 3038, 3039, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054 and 3055 of census tract 31513; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2005, 2006, 2009, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 31514.

(34) Thirty-fourth District: That portion of Washington County lying within blocks 1013, 1014, 1015, 1016, 1017, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3029, 3030, 3031, 3032, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 4000, 4001, 4002, 4003, 4004, 4005, 4006 and 4007 of census tract 30101; census tract 30200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028 and 1029 of census tract 30300; blocks 2002, 4000, 4001, 4002, 4003, 4004 and 4007 of census tract 31200; census tract 31300; census tract 31402; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 31403; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015 and 4016 of census tract 31404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of census tract 31504; census tract 31511; block 3013 of census tract 31512; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5016, 5018, 5019, 5020, 5021, 5022, 5023, 5024 and 5025 of census tract 31610; census tract 31611; census tract 31612; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2004, 2006, 2007, 2008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4033 and 4034 of census tract 31613; block 2000 of census tract 31616; blocks 3000, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 31617; block 3082 of census tract 32700.

(35) Thirty-fifth District: That portion of Clackamas County lying within blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1020, 1021, 1022, 1023 and 1030 of census tract 20304; that portion of Multnomah County lying within blocks 3000, 3001, 3002, 3003, 3016, 3018, 3022, 3023 and 3024 of census tract 6403; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2062, 2063, 2064 and 2065 of census tract 6404; census tract 6501; blocks 2000, 2001, 2002, 2003, 2004, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2029 and 2030 of census tract 6502; that portion of Washington County lying within block 3022 of census tract 30501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012 of census tract 30502; census tract 30600; census tract 30700; census tract 30801; census tract 30803; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 30805; blocks 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037 and 1038 of census tract 30806; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 30900; block 2013 of census tract 31812; census tract 31904; blocks 3019 and 3020 of census tract 31907; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2018, 2020, 2021, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040 and 2041 of census tract 31908; blocks 1000, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1037, 1038, 1040, 1042, 1043 and 1044 of census tract 31909; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024 and 3025 of census tract 31910; blocks 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 31911; census tract 31912; blocks 1000, 1001, 1002, 1003, 1005, 1006 and 1007 of census tract 32005.

(36) Thirty-sixth District: That portion of Multnomah County lying within census tract 4601; census tract 4602; blocks 2011, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 4700; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002 and 3003 of census tract 4800; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 4900; blocks 1092, 1093, 1106, 1107, 1108, 1109, 1110, 1111, 1147, 1148, 1149, 1150, 1151, 1152 and 1155 of census tract 5000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 5100; census tract 5200; census tract 5500; census tract 5600; census tract 5700; census tract 5800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1036, 1037, 1038, 1039, 1040, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029 and 4030 of census tract 5900; census tract 6001; census tract 6100; census tract 6601; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035 of census tract 6602; census tract 6701; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 6702; blocks 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019 and 1020 of census tract 6801; census tract 6802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1089, 1090, 1097, 1098, 1099, 1100, 1101, 1102 and 2040 of census tract 6900; census tract 10600.

(37) Thirty-seventh District: That portion of Clackamas County lying within blocks 2060, 2061 and 2062 of census tract 20302; blocks 2019, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 4001, 4003, 4005, 4006, 4008, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031 and 4032 of census tract 20401; blocks 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2012, 2013, 2014, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of census tract 20403; census tract 20501; blocks 1017, 1020, 1031, 1032, 1033, 1034, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 20503; blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031 and 3032 of census tract 20504; census tract 20505; census tract 20600; census tract 20700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 4018 of census tract 22702; that portion of Washington County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006 and 3016 of census tract 30805; blocks 1023, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5017, 5018 and 5019 of census tract 31907; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012 of census tract 32001; census tract 32003; census tract 32004; blocks 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005 and 4006 of census tract 32005; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033 and 1034 of census tract 32107; census tract 32108; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034 and 2038 of census tract 32109; blocks 1000, 1005, 1072, 1073, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011 and 2012 of census tract 32110.

(38) Thirty-eighth District: That portion of Clackamas County lying within census tract 20100; census tract 20200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2063, 2064 and 2065 of census tract 20302; census tract 20303; blocks 1000, 1001, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3010 of census tract 20304; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 4000, 4002, 4004, 4007, 4009, 4010, 4011, 4012 and 4013 of census tract 20401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2015, 2016 and 2017 of census tract 20403; census tract 20404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 and 2021 of census tract 20503; blocks 1004, 1005, 1006 and 1012 of census tract 20504; that portion of Multnomah County lying within blocks 1034, 1035, 1041, 1042, 1043, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 and 2020 of census tract 5900; census tract 6002; census tract 6200; census tract 6300; census tract 6402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3019, 3020 and 3021 of census tract 6403; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061 and 2066 of census tract 6404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2005, 2006, 2007, 2008, 2014, 2015, 2023, 2024, 2025, 2026, 2027 and 2028 of census tract 6502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 6602; blocks 1013, 1014, 1015, 1016, 1017 and 1018 of census tract 6702; that portion of Washington County lying within blocks 1000 and 1002 of census tract 30806.

(39) Thirty-ninth District: That portion of Clackamas County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1042, 2032, 2033, 2041, 2043, 2044, 2045, 2046, 2047 and 2048 of census tract 22108; blocks 1000, 1001, 1003, 1004, 1006, 1008, 1009, 1010, 1012, 1024, 1025, 1026, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2081, 2082, 2083, 2084 and 2091 of census tract 22301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1014, 1015, 1017, 1019, 1020, 1021, 1022, 1026, 1027, 2000, 2001, 2003, 2004, 2011, 2012, 3023 and 3024 of census tract 22302; blocks 1028, 1029, 1038, 2027, 2028 and 2036 of census tract 22602; blocks 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041 and 1044 of census tract 22603; blocks 3007, 3008, 3009, 3010, 3013, 3042 and 3043 of census tract 22605; block 1068 of census tract 22606; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3041, 3042, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036 and 4037 of census tract 22800; census tract 22901; census tract 22904; census tract 22905; census tract 22906; census tract 22907; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1051, 1053, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012 of census tract 23001; census tract 23002; census tract 23100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078 and 3079 of census tract 23202; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2029, 2030, 2031, 2032, 2035, 2036, 2037, 3023, 3024, 3026, 3027, 3028, 3033, 3038, 3039, 3040, 3041, 3042, 3046, 3047, 3048, 3049, 3050 and 3052 of census tract 23300; blocks 2027, 2028, 2029, 2030, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3018 and 3048 of census tract 23401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 4001, 4002, 4003, 4004, 4005, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031 and 5032 of census tract 23500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040 and 3043 of census tract 23600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 23700; blocks 1000, 1001, 1002, 1003, 2001 and 2002 of census tract 23800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2040, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 3001, 3002, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026 and 3027 of census tract 24200; that portion of Marion County lying within blocks 1000, 1001, 1002, 1048 and 1049 of census tract 10202.

(40) Fortieth District: That portion of Clackamas County lying within blocks 1011, 1012, 1013, 1014 and 1015 of census tract 21400; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031 and 3032 of census tract 21700; blocks 1000, 1001, 1002, 1003, 1011, 1019, 1020, 1021, 1022, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024 and 3025 of census tract 21801; blocks 1003, 1004, 1005, 1006, 1007, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2015 of census tract 21802; census tract 21900; census tract 22000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 22101; blocks 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2029, 2030, 2031, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068 and 2069 of census tract 22108; blocks 1002, 1005, 1007, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1027, 1028, 1029, 1031, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2085, 2086, 2087, 2088, 2089, 2090, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020 and 3021 of census tract 22301; blocks 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1016, 1018, 1023, 1024, 1025, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 22302; census tract 22400; census tract 22500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054 and 2055 of census tract 22602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1036, 1042, 1043, 1045 and 1046 of census tract 22603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3044, 3045 and 3046 of census tract 22605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1069, 1070, 1071 and 1072 of census tract 22606; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1025, 1026, 1027, 1047, 1048, 1050 and 1052 of census tract 23001.

(41) Forty-first District: That portion of Clackamas County lying within census tract 20800; census tract 20900; census tract 21000; census tract 21100; census tract 21200; census tract 21300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020 and 3021 of census tract 21400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 2002, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2034, 2035 and 2038 of census tract 21500; blocks 3000, 3002, 3003, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4023, 4024 and 4025 of census tract 21601; blocks 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3018, 3019, 3020, 3021, 3023, 3025 and 3026 of census tract 21602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1022 and 1023 of census tract 21700; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018 and 1023 of census tract 21801; blocks 1000, 1001, 1002, 1008 and 1009 of census tract 21802; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026 and 7027 of census tract 100; blocks 1001, 1002, 1003, 1009, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045 and 4046 of census tract 200; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2039 and 2040 of census tract 301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2006, 2007, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030 and 6031 of census tract 302; blocks 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059 and 3060 of census tract 401; blocks 3018, 3021, 3022, 3024, 3025, 3026 and 3027 of census tract 402; blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 and 3024 of census tract 8700; blocks 2003, 2004, 2007, 2008, 2011, 2012, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026 and 3027 of census tract 8800.

(42) Forty-second District: That portion of Multnomah County lying within blocks 1006 and 1007 of census tract 100; blocks 1000, 1004, 1005, 1006, 1007, 1008, 1010 and 1014 of census tract 200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004 and 4005 of census tract 301; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2009, 2010 and 2011 of census tract 302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of census tract 401; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2033, 2034, 2035, 2041, 2042, 2043, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011, 3012, 3013, 3014 and 3017 of census tract 402; blocks 4006, 4007, 4008, 4009, 4022, 4023, 4030, 4031, 4032 and 4033 of census tract 702; blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 801; census tract 802; census tract 901; census tract 902; census tract 1000; census tract 1101; census tract 1102; census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; blocks 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2023 and 2024 of census tract 1802; blocks 1001, 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026 and 5027 of census tract 2000; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065 and 2066 of census tract 2100.

(43) Forty-third District: That portion of Multnomah County lying within blocks 1000, 1001, 1011, 1054 and 1153 of census tract 2100; census tract 2203; census tract 2303; census tract 2401; census tract 2402; blocks 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012 and 6013 of census tract 2501; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 3000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 and 3019 of census tract 3100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4027 and 4028 of census tract 3200; census tract 3301; census tract 3302; census tract 3401; census tract 3402; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032 and 4033 of census tract 3501; census tract 3502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3020, 3021, 3022, 3023, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030 and 4031 of census tract 3601; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039 and 4040 of census tract 3602; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025 and 2026 of census tract 3603; blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4018, 4019, 4020, 4022, 4023 and 4024 of census tract 3701; census tract 3702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 1025, 1026, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045 and 1046 of census tract 3802; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 and 2033 of census tract 3803; blocks 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 7400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 7500; blocks 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1087, 1088, 1089, 1090, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1122, 1123 and 1125 of census tract 980000.

(44) Forty-fourth District: That portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 3501; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 3000, 3001, 3002, 3003, 3004, 3014, 3015, 3016, 3017, 3018, 3019, 3024, 3025, 3026, 3027 and 3028 of census tract 3601; blocks 1000, 1001, 1002, 1003, 1065, 4000, 4001, 4002 and 4003 of census tract 3602; blocks 1000, 1001 and 1002 of census tract 3603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 4021 of census tract 3701; census tract 3801; blocks 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 and 3029 of census tract 3802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024 and 3025 of census tract 3803; census tract 3901; census tract 3902; census tract 4001; census tract 4002; census tract 4101; census tract 4102; census tract 4200; census tract 7201; census tract 7202; census tract 7300; blocks 1000, 1003 and 2003 of census tract 7400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1010, 1012, 1013, 1014, 1019, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012 and 2013 of census tract 7600; blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018 and 2019 of census tract 7700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1091, 1118, 1119, 1120, 1121, 1124 and 1126 of census tract 980000.

(45) Forty-fifth District: That portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030 and 7031 of census tract 1701; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035 and 1036 of census tract 1702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 3011 and 3012 of census tract 1801; blocks 1000, 1003, 1004 and 1005 of census tract 2000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4014, 4015, 5000, 5001, 5014, 5015, 6000, 6001, 6014 and 6015 of census tract 2501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3015, 3016, 3017, 4000, 4001, 4011, 4012, 4013, 4014, 4021 and 4022 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023 and 3026 of census tract 2600; census tract 2701; census tract 2702; census tract 2801; census tract 2802; census tract 2901; census tract 2902; census tract 2903; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 3000; blocks 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027 and 4028 of census tract 3100; block 4026 of census tract 3200; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027 and 2028 of census tract 7500; blocks 1007, 1008, 1009, 1011, 1015, 1016, 1017, 1018, 1020, 1024, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 and 2024 of census tract 7600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1019, 1037, 1038, 1039, 1040, 1041, 1042, 2020, 2021, 2022 and 2023 of census tract 7700; census tract 7800; census tract 7900; census tract 8001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017 and 1018 of census tract 8002; blocks 3014, 3015, 3016, 3018, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3044, 3045 and 3046 of census tract 8100; blocks 2025 and 2026 of census tract 9501; census tract 9502.

(46) Forty-sixth District: That portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1018, 2000, 2007, 2008, 2015, 2016, 2031, 2032, 2036, 2037, 2038, 2039, 2040, 2044, 3000, 3007, 3008, 3015, 3016, 3019, 3020, 3023, 3028, 3029, 3030 and 3031 of census tract 402; census tract 501; census tract 502; blocks 1008, 1009, 1010, 1011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4029 of census tract 601; blocks 4007, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4031 of census tract 602; census tract 701; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4024, 4025, 4026, 4027, 4028 and 4029 of census tract 702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010 and 2000 of census tract 801; census tract 1500; census tract 1601; census tract 1602; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024 and 5025 of census tract 1701; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032 and 3033 of census tract 1702; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041 and 3042 of census tract 1801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2017, 2018, 2019, 2020, 2021 and 2022 of census tract 1802; census tract 1900; block 1015 of census tract 2000; blocks 3022, 3024 and 3025 of census tract 2600; blocks 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3017, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3038, 3039, 3040, 3041, 3042, 3043 and 4027 of census tract 8100; census tract 8201; census tract 8301; census tract 8302.

(47) Forty-seventh District: That portion of Multnomah County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 and 2022 of census tract 8002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4028, 4029 and 4030 of census tract 8100; census tract 8202; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010 and 1011 of census tract 8400; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 9000; census tract 9201; census tract 9202; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 9301; census tract 9302; census tract 9400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2027, 2028 and 2029 of census tract 9501; block 1003 of census tract 9605; blocks 1003, 1004 and 1005 of census tract 9606; census tract 9701; blocks 3001, 3002, 3003, 3004, 3005, 3006, 3010, 3011, 3012, 3013, 3014, 3019, 3020, 3021, 3022, 3023, 3026, 4002, 4003, 4004, 4005, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 9702; blocks 1055, 1056, 1057, 1058, 1059, 1060, 1061 and 1062 of census tract 10200.

(48) Forty-eighth District: That portion of Clackamas County lying within blocks 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2028, 2029, 2030, 2031, 2032, 2033, 2036 and 2037 of census tract 21500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 21601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3022, 3024, 3027 and 3028 of census tract 21602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020 and 1021 of census tract 22101; blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003 and 2005 of census tract 22107; block 2000 of census tract 22108; census tract 22201; census tract 22205; census tract 22206; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012 and 2018 of census tract 22207; blocks 2010, 2011, 2012, 2013, 2018, 2019, 2020, 2021, 2024, 2025, 2026 and 2027 of census tract 22208; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3017, 3018, 3019 and 3020 of census tract 601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4027, 4028, 4029, 4030 and 4032 of census tract 602; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 8400; census tract 8500; census tract 8600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2017, 2018, 2019, 2020 and 2021 of census tract 8700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2005, 2006, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022 and 2023 of census tract 8800; blocks 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019 and 3020 of census tract 8901; census tract 8902; blocks 1002, 1003, 1005, 1006, 1007, 1009, 1010, 1011, 2003 and 2013 of census tract 9000.

(49) Forty-ninth District: That portion of Multnomah County lying within blocks 1021, 1022 and 1025 of census tract 9301; census tract 9603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025 and 2026 of census tract 9604; blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019 and 3020 of census tract 9605; blocks 1000, 1001, 1002, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2004, 2005, 2006, 2007 and 2008 of census tract 9606; blocks 1000, 1001 and 1002 of census tract 9801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151 and 3152 of census tract 10200; census tract 10303; census tract 10304; census tract 10305; census tract 10306; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2040, 2042, 2043 and 2044 of census tract 10402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 10405; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013, 2014, 2016, 2023, 2024 and 2025 of census tract 10407; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002 and 3003 of census tract 10410; blocks 1022, 1023, 1024, 1031, 1032, 1033, 1037, 1043, 1044, 1045, 1049, 1051, 1055, 1056, 1057 and 1058 of census tract 10500.

(50) Fiftieth District: That portion of Multnomah County lying within blocks 2019, 2027, 2028 and 2029 of census tract 9604; blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2003, 2009, 2010, 2011, 2012, 2013, 2014 and 2015 of census tract 9606; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3007, 3008, 3009, 3015, 3016, 3017, 3018, 3024, 3025, 4000, 4001, 4006, 4007, 4008 and 4009 of census tract 9702; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012 and 2013 of census tract 9801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2016, 3000, 3001, 3002, 3006, 3008, 3009, 3011 and 3012 of census tract 9803; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2018, 2020, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 and 4025 of census tract 9903; census tract 9904; census tract 9905; census tract 9906; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3038, 3039, 3040, 3042, 3043, 3044, 3049, 3058, 3059, 3060 and 3065 of census tract 9907; census tract 10001; census tract 10002; block 3008 of census tract 10100; block 4010 of census tract 10405; blocks 1001, 1003, 1005, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 3001, 3005, 3006, 3007, 3008, 3009 and 3010 of census tract 10407; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010 and 4011 of census tract 10408; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1057, 1058, 1059, 1060, 1061, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3013, 3014, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3027, 3029, 3030 and 3040 of census tract 10409; block 3004 of census tract 10410; census tract 10411.

(51) Fifty-first District: That portion of Clackamas County lying within census tract 22103; census tract 22105; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1023, 1024, 1025, 1026, 1027, 1042 and 2004 of census tract 22107; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2026, 2027, 2028, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042 and 2070 of census tract 22108; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2013, 2014, 2015, 2016, 2017 and 2019 of census tract 22207; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2015, 2016, 2017, 2022, 2023, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038 and 2039 of census tract 22208; census tract 23201; blocks 1009, 1010, 1011, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 and 3080 of census tract 23202; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2023, 2025, 2026, 2027, 2028, 2033, 2034, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3019, 3020, 3022, 3025, 3051 and 3053 of census tract 23300; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 2000, 2001, 2002, 2003, 2004, 2005, 2006 and 2007 of census tract 8901; blocks 1000, 1001, 1004, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012 of census tract 9000; census tract 9101; census tract 9102; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 3003, 3004, 3005, 3007, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005 and 4006 of census tract 9803; census tract 9804; blocks 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2021, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3007, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031 and 3033 of census tract 9903; blocks 3033, 3034, 3035, 3036, 3037, 3041, 3045, 3046, 3047, 3048, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3061, 3062, 3063, 3064, 3066, 3067, 3068 and 3069 of census tract 9907; block 2016 of census tract 10408; blocks 3008, 3009, 3010, 3011, 3012, 3015, 3024, 3031, 3032, 3033 and 3038 of census tract 10409.

(52) Fifty-second District: That portion of Clackamas County lying within blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3018, 3021, 3029, 3030, 3031, 3032, 3034, 3035, 3036, 3037, 3043, 3044 and 3045 of census tract 23300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3006, 3007, 3015, 3016, 3017, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047 and 3049 of census tract 23401; census tract 23403; census tract 23404; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 4000, 4006, 4008 and 5016 of census tract 23500; blocks 2000, 2001, 2012, 2013, 2014, 2015, 2027, 2028, 2029, 2038, 2039, 2041, 3003, 3004, 3005, 3006, 3007, 3008, 4001, 4005, 4006, 4007, 4008, 4009 and 4024 of census tract 24200; census tract 24302; census tract 24303; census tract 24304; Hood River County; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 2037, 2038, 2039, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042 and 3043 of census tract 10402; blocks 1000, 1002, 1004, 1006, 1007, 1009, 1010, 1019, 2009, 2010, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3002, 3003 and 3004 of census tract 10407; blocks 1000, 1001, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2000, 2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3016, 3026, 3028, 3034, 3035, 3036, 3037 and 3039 of census tract 10409; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1025, 1026, 1027, 1028, 1029, 1030, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1046, 1047, 1048, 1050, 1052, 1053, 1054, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043 and 4044 of census tract 10500.

(53) Fifty-third District: That portion of Deschutes County lying within blocks 1062, 1066, 1075, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1207, 1211, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1251, 1276, 1283, 1284, 1285, 1286, 1305, 1306, 1307, 1308, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1919, 1920, 1921, 1922, 1923, 1924, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964 and 1988 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1127, 1128, 1129, 1130, 1131, 1137, 1138, 1139, 1140, 1141, 1146, 1150, 1151, 1164, 1165, 1166, 1167, 1184, 1246, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1259, 1261, 1262, 1265, 1267, 1274, 1275, 1281, 1282, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1336, 1337, 1342, 1689, 1690, 1691, 1719, 1727, 1728, 1729, 1733, 1740 and 1744 of census tract 200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1087, 1088, 1093, 1098, 1099, 1100, 1101, 1122, 1123, 1124, 1125, 1126, 1129, 1130, 1142, 1143, 1144, 1145, 1146, 1147, 1149, 1152, 1153, 1154, 1155, 1156 and 1158 of census tract 300; census tract 401; census tract 402; blocks 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1314, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1837, 1838, 1839, 1840, 1841, 1842, 1844, 1845, 1853, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885 and 1886 of census tract 500; blocks 1075, 1076, 1077, 1078, 1079, 1088, 1089, 1094, 1095, 1096, 1097, 1098, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108 and 3109 of census tract 600; blocks 2020, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2048, 2050, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2100, 2101, 2102, 2103, 2104, 2108, 2109, 2110 and 2111 of census tract 700; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081 and 4082 of census tract 800; census tract 900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 3019, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4067, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057 and 5058 of census tract 1001; census tract 1002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151 and 3152 of census tract 1100; blocks 1102, 1103, 1104, 1105, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053 and 4054 of census tract 1200; blocks 1049, 1050, 1051, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1070, 1091, 1100, 1144, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2067, 2071, 3000, 3001, 3002, 3003, 3004 and 3005 of census tract 1300; blocks 1000, 1001, 1002, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 4000, 4001, 4002, 4003, 4007, 4008, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 1700; census tract 1901; blocks 1000, 1003, 1009, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1074, 1075, 1076, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4028, 4029, 4030, 4031, 4032, 4033, 4035, 4036, 4037, 4040, 4041, 4042, 4043, 4044 and 4045 of census tract 1902; blocks 1002, 1009, 1010, 1012, 1016, 1017, 1018 and 1019 of census tract 2000; blocks 2041, 3037, 3038, 3039, 3101, 3102, 3103, 3104, 3114, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027 and 4028 of census tract 2100.

(54) Fifty-fourth District: That portion of Deschutes County lying within block 1120 of census tract 100; blocks 1039, 1041, 1050, 1053, 1054, 3139 and 3140 of census tract 1100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1052, 1053, 1054, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1145, 1146, 1147, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2068, 2069, 2070, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022 and 5023 of census tract 1300; census tract 1400; census tract 1500; census tract 1600; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4004, 4005, 4006, 4009, 4010, 4011, 4012 and 4013 of census tract 1700; census tract 1800; blocks 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4034, 4038 and 4039 of census tract 1902; blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1013, 1014, 1015, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034 and 4035 of census tract 2000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2042, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009 and 4010 of census tract 2100.

(55) Fifty-fifth District: Crook County; that portion of Deschutes County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1063, 1064, 1065, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1096, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1208, 1209, 1210, 1212, 1213, 1214, 1215, 1216, 1217, 1250, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1277, 1278, 1279, 1280, 1281, 1282, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1925, 1926, 1927, 1938, 1939, 1953, 1954, 1955, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998 and 1999 of census tract 100; blocks 1035, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1132, 1133, 1134, 1135, 1136, 1142, 1143, 1144, 1145, 1147, 1148, 1149, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1247, 1248, 1258, 1260, 1263, 1264, 1266, 1268, 1269, 1270, 1271, 1272, 1273, 1276, 1277, 1278, 1279, 1280, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1332, 1333, 1334, 1335, 1338, 1339, 1340, 1341, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1730, 1731, 1732, 1734, 1735, 1736, 1737, 1738, 1739, 1741, 1742, 1743, 1745, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 4018 of census tract 200; blocks 1063, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1089, 1090, 1091, 1092, 1094, 1095, 1096, 1097, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1127, 1128, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1148, 1150, 1151, 1157, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093 and 4094 of census tract 300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 2000, 2001, 2002, 2006, 2007, 2027 and 2028 of census tract 1200; that portion of Jackson County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1069, 1070, 1071, 1072, 1073, 1074 and 1075 of census tract 1200; blocks 1071, 1098, 1099, 4000, 4001, 4002, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4041, 4042, 4043, 4044, 4045, 4048, 4049 and 4050 of census tract 1301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2012, 2014, 2047, 2065, 5000, 5001, 5002 and 5012 of census tract 1302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1021, 1022, 1083, 1086, 1094, 1095, 1096, 1097, 1098, 1100, 1111, 1112, 1117, 1118, 1119, 1120, 1121, 1123, 1124, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2083, 2123, 2124, 2125, 2126, 2127, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2146, 2147, 2151, 2152, 2153, 2155, 3000, 3001 and 3058 of census tract 1400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1118, 1119, 1120, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2118, 2119, 2120, 2121, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2166, 2167, 2168, 2171, 2526, 2535, 2537, 2538, 2539, 2540, 2542, 2543 and 2544 of census tract 2500; census tract 2600; census tract 2700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1070, 1072, 1073, 1079, 1080, 1081, 1094, 1106, 1107, 1125, 1132, 2000, 2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2056, 2057, 2058, 2123, 2144, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3021 and 3073 of census tract 2800; blocks 1000, 1001, 1148, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1181, 1182 and 1238 of census tract 2900; that portion of Klamath County lying within census tract 970100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2260, 2261, 2262, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2299, 2300, 2301, 2302, 2307, 2382, 2383, 2384, 2385, 2386, 2388, 2389, 2395, 2397, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342, 4343, 4347, 4348, 4350, 4352, 4354, 4355, 4356, 4357, 4358, 4359, 4360, 4361, 4362, 4363, 4364, 4365, 4366, 4367, 4368, 4369, 4370, 4371, 4372, 4373, 4374, 4375, 4376, 4377, 4378, 4379, 4380, 4381, 4382, 4383, 4384, 4385, 4387, 4388, 4389, 4390, 4391, 4392, 4394, 4395, 4396, 4397, 4398, 4399, 4400, 4402, 4403, 4404, 4405, 4406, 4407, 4408, 4409, 4410, 4411, 4412, 4413, 4414, 4415, 4416, 4417, 4418, 4419, 4420, 4421, 4422, 4423, 4424, 4425, 4426, 4427, 4428, 4429, 4431, 4433, 4436, 4438, 4439, 4440, 4442, 4443, 4445, 4446, 4447, 4448, 4449, 4450, 4451, 4452, 4453, 4454, 4455, 4458, 4462, 4465, 4468, 4469, 4470, 4471, 4472, 4473, 4474, 4475, 4480, 4507, 4508, 4509, 4510, 4511, 4512, 4513, 4514, 4521, 4522, 4523, 4524, 4525, 4527, 4528, 4529, 4530, 4531, 4532, 4533, 4534, 4535, 4536, 4537, 4538, 4539, 4540, 4541, 4542, 4543, 4544, 4545, 4546, 4547, 4548, 4549, 4550, 4551, 4552, 4553, 4554, 4555, 4556, 4557, 4558, 4559, 4560, 4561, 4562, 4563, 4564, 4565, 4566, 4567, 4568, 4569, 4570, 4571, 4573, 4576, 4577, 4578, 4580, 4581, 4583, 4584, 4586, 4587, 4589, 4592, 4593, 4594, 4595, 4596, 4597, 4599, 4600, 4601, 4602, 4607, 4608, 4609, 4610, 4611, 4612, 4613, 4614, 4615, 4616, 4617, 4618, 4619, 4620, 4621, 4622, 4623, 4624, 4626, 4627, 4628, 4629, 4630, 4631, 4632, 4633, 4634, 4635, 4636, 4637, 4638, 4639, 4640, 4641, 4642, 4643, 4644, 4645, 4646, 4647, 4648, 4649, 4650, 4651, 4652, 4653, 4654, 4655, 4657, 4658, 4659 and 4660 of census tract 970200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1157, 1158, 1159, 1160, 1161, 1164, 1190, 1191, 1211, 1213, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1242, 1243, 1244, 1245, 1246, 1247, 1251, 1252, 1253, 1254, 1266, 1267, 1268, 1269, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1408, 1409, 1426, 1983, 1985, 1991, 1993, 1994, 1997, 1998 and 1999 of census tract 970300; blocks 1045, 1046, 1047, 1212 and 1224 of census tract 970400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1091, 1092, 1093, 1434, 1450, 1451, 1452, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2500, 2502, 2503, 2504, 2506, 2507, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2539, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2894, 2897, 2898, 2899, 2900, 2901, 2902, 2903, 2905, 2906, 2907, 2908, 2909, 2910, 2911, 2912, 2913, 2914, 2917, 2918, 2919, 2920, 2921, 2922, 2923, 2925, 2926, 2927, 2928, 2929, 2930, 2931, 2932, 2933, 2934, 2935, 2936, 2937, 2938, 2939, 2940, 2941, 2942, 2943, 2944, 2945, 2946, 2947, 2948, 2949, 2950, 2951, 2952, 2953, 2954, 2955, 2956, 2957, 2958, 2959, 2960, 2961, 2962, 2963, 2964, 2965, 2966, 2967, 2968, 2969, 2970, 2971, 2972, 2973, 2974, 2975, 2976, 2977, 2978, 2979, 2980, 2981, 2982, 2983, 2984, 2985, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 970500; blocks 1000, 1001 and 1002 of census tract 970900; blocks 1094, 1095, 1096 and 1097 of census tract 971000; that portion of Lake County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2974, 2975, 2976, 2977, 2978, 2979, 2980, 2981, 2985, 2987, 2988, 2995, 2998 and 2999 of census tract 960100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1064, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1136, 1137, 1138, 1139, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1298, 1302, 1303, 1304, 1318, 1354, 1355, 1356, 1364, 1365, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1530, 1531, 1532, 1533, 1534, 1535, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1917, 1919, 1924, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1989, 1990, 1991, 1992, 1993, 1994 and 1999 of census tract 960200.

(56) Fifty-sixth District: That portion of Klamath County lying within blocks 2258, 2259, 2263, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2303, 2304, 2305, 2306, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2387, 2390, 2391, 2392, 2393, 2394, 2396, 4278, 4344, 4345, 4346, 4349, 4351, 4353, 4386, 4393, 4401, 4430, 4432, 4434, 4435, 4437, 4441, 4444, 4456, 4457, 4459, 4460, 4461, 4463, 4464, 4466, 4467, 4476, 4477, 4478, 4479, 4481, 4482, 4483, 4484, 4485, 4486, 4487, 4488, 4489, 4490, 4491, 4492, 4493, 4494, 4495, 4496, 4497, 4498, 4499, 4500, 4501, 4502, 4503, 4504, 4505, 4506, 4515, 4516, 4517, 4518, 4519, 4520, 4526, 4572, 4574, 4575, 4579, 4582, 4585, 4588, 4590, 4591, 4598, 4603, 4604, 4605, 4606, 4625 and 4656 of census tract 970200; blocks 1155, 1156, 1162, 1163, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1212, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1240, 1241, 1248, 1249, 1250, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1270, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1984, 1986, 1987, 1988, 1989, 1990, 1992, 1995, 1996, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050 and 4051 of census tract 970300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415 and 1416 of census tract 970400; blocks 1045, 1046, 1049, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1486, 1496, 1497, 1498, 1499, 1500, 2499, 2501, 2505, 2508, 2537, 2538, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2805, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2832, 2833, 2834, 2835, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2843, 2844, 2845, 2846, 2847, 2848, 2849, 2850, 2851, 2852, 2853, 2854, 2855, 2856, 2857, 2858, 2859, 2860, 2861, 2862, 2863, 2864, 2865, 2866, 2867, 2868, 2869, 2870, 2871, 2872, 2873, 2874, 2875, 2876, 2877, 2878, 2879, 2880, 2881, 2882, 2883, 2884, 2885, 2886, 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2895, 2896, 2904, 2915, 2916 and 2924 of census tract 970500; census tract 970600; census tract 970700; census tract 970800; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089 and 3090 of census tract 970900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099 and 2100 of census tract 971000; census tract 971100; census tract 971200; census tract 971300; census tract 971400; census tract 971500; census tract 971600; census tract 971700; census tract 971800; census tract 971900; census tract 972000; that portion of Lake County lying within blocks 1061, 1062, 1063, 1065, 1066, 1067, 1068, 1135, 1140, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1299, 1300, 1301, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1529, 1536, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1918, 1920, 1921, 1922, 1923, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1988, 1995, 1996, 1997, 1998, 2001, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 6016, 6018, 6020, 6023, 6025, 6070, 6072, 6073, 6075, 6077, 6078, 6079, 6080, 6081, 6082, 6083, 6084, 6085, 6086, 6087, 6088, 6089, 6090, 6091, 6092, 6093, 6094, 6095, 6096, 6097, 6098, 6099, 6100, 6101, 6102, 6103, 6104, 6105, 6106, 6107, 6108, 6109, 6110, 6111, 6112, 6113, 6114, 6115, 6116, 6117, 6118, 6119, 6120, 6121, 6122, 6123, 6124, 6125, 6126, 6127, 6128, 6129, 6130, 6131, 6132, 6133, 6134, 6135, 6136, 6137, 6138, 6139, 6140, 6141, 6142, 6143, 6144, 6145, 6146, 6147, 6148, 6149, 6150, 6151, 6152, 6153, 6154, 6155, 6156, 6170, 6171, 6172, 6173, 6180, 6195, 6207, 6210, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038 and 7039 of census tract 960200.

(57) Fifty-seventh District: Gilliam County; Morrow County; Sherman County; that portion of Umatilla County lying within blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084 and 2027 of census tract 950100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 5000, 5001, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5028, 5029, 5030, 5031, 5032, 5033, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6022, 6027, 6028, 6029, 6030, 6031, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030 and 7031 of census tract 950200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2057, 2058, 2068, 2069, 2070, 2071, 2085, 2086, 2100, 2101, 2102, 2103, 2105, 2132 and 2134 of census tract 950300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1105, 1111, 1144, 1176, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1193, 1194, 1195, 1196, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2040, 2041, 2042, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2069, 2070, 2071, 2072, 2073, 2074 and 2140 of census tract 950400; blocks 3013, 3128 and 3399 of census tract 950500; census tract 950800; census tract 950900; census tract 951000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1033, 1044, 1053, 1054, 1055, 1060, 1061, 1063, 1064, 1065, 1066, 1067, 1068, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067 and 5068 of census tract 951100; census tract 951200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3002, 3003, 3013, 3059, 3098, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104 and 4105 of census tract 951300; blocks 2089, 2207, 2223, 2638, 2658, 2977, 2989 and 2990 of census tract 951400; that portion of Wasco County lying within blocks 1000, 1001, 1002, 1005, 1008, 1009, 1010, 1011, 1012, 1015, 1018, 1034, 1035, 1036, 1037, 1038, 1073, 1074, 1075, 1076, 1077, 1078, 1106, 1108, 1109, 1112, 1113, 1114, 1115, 1116, 1117, 1119, 1120, 1121, 1122, 1123, 1124, 2000, 2001, 2002, 2009, 2012, 2020, 2023, 2026, 2027, 2029, 2030, 2032, 2033, 2034, 2037, 2038, 2039, 2040, 2041, 2042 and 2045 of census tract 970100; block 1019 of census tract 970300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1087, 1092, 1093, 1096, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1167, 1168, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214 and 1215 of census tract 970700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1182, 1183, 1184, 1185, 1189, 1211, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1321, 1323, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2073, 2074, 2075, 2076, 2077, 2078, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2285, 2288, 2289, 2290, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2357, 2380, 2381, 2383, 2384, 2385, 2386, 2387, 2388, 2391, 2393, 4135, 4136, 4137, 4138, 4139, 4141, 4143, 4144, 4145, 4147, 4148, 4150, 4151, 4152, 4153 and 4154 of census tract 970800.

(58) Fifty-eighth District: That portion of Umatilla County lying within census tract 940000; blocks 1000, 1001, 1002, 1003, 1004, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1031, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085 and 4086 of census tract 950100; blocks 5002, 5027, 5034, 6021, 6023, 6024, 6025, 6026, 6032 and 6033 of census tract 950200; blocks 2051, 2052, 2053, 2054, 2055, 2056, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2104, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2133, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108 and 3109 of census tract 950300; blocks 1092, 1104, 1106, 1107, 1108, 1109, 1110, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1192, 2016, 2019, 2020, 2039, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011 and 6012 of census tract 950400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036 and 4037 of census tract 950500; census tract 950600; census tract 950700; blocks 1023, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1056, 1057, 1058, 1059, 1062, 1069, 1070 and 1071 of census tract 951100; blocks 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3099, 3100 and 3101 of census tract 951300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2805, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2832, 2833, 2834, 2835, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2843, 2844, 2845, 2846, 2847, 2848, 2849, 2850, 2851, 2852, 2853, 2854, 2855, 2856, 2857, 2858, 2859, 2860, 2861, 2862, 2863, 2864, 2865, 2866, 2867, 2868, 2869, 2870, 2871, 2872, 2873, 2874, 2875, 2876, 2877, 2878, 2879, 2880, 2881, 2882, 2883, 2884, 2885, 2886, 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2894, 2895, 2896, 2897, 2898, 2899, 2900, 2901, 2902, 2903, 2904, 2905, 2906, 2907, 2908, 2909, 2910, 2911, 2912, 2913, 2914, 2915, 2916, 2917, 2918, 2919, 2920, 2921, 2922, 2923, 2924, 2925, 2926, 2927, 2928, 2929, 2930, 2931, 2932, 2933, 2934, 2935, 2936, 2937, 2938, 2939, 2940, 2941, 2942, 2943, 2944, 2945, 2946, 2947, 2948, 2949, 2950, 2951, 2952, 2953, 2954, 2955, 2956, 2957, 2958, 2959, 2960, 2961, 2962, 2963, 2964, 2965, 2966, 2967, 2968, 2969, 2970, 2971, 2972, 2973, 2974, 2975, 2976, 2978, 2979, 2980, 2981, 2982, 2983, 2984, 2985, 2986, 2987, 2988, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 951400; Union County; Wallowa County.

(59) Fifty-ninth District: That portion of Clackamas County lying within blocks 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1181, 1241, 1242, 1248, 1249 and 1474 of census tract 980000; that portion of Deschutes County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1217, 1218, 1263, 1264, 1265, 1266, 1267, 1310, 1311, 1312, 1313, 1315, 1334, 1335, 1336, 1809, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1843, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069 and 5070 of census tract 500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1090, 1091, 1092, 1093, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069 and 4070 of census tract 600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2051, 2099, 2105, 2106, 2107, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065 and 4066 of census tract 700; blocks 1000, 1001, 1002, 1003 and 1004 of census tract 800; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2032, 2033, 2034, 2056, 2075, 2095, 2096, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3022, 3023, 3024, 3025, 4008, 4010 and 4066 of census tract 1001; Jefferson County; that portion of Marion County lying within blocks 1000, 1001, 1197, 1222 and 1430 of census tract 10600; that portion of Wasco County lying within blocks 1003, 1004, 1006, 1007, 1013, 1014, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1107, 1110, 1111, 1118, 1125, 1126, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2024, 2025, 2028, 2031, 2035, 2036, 2043, 2044, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 and 3018 of census tract 970100; census tract 970200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053 and 3054 of census tract 970300; census tract 970400; census tract 970500; census tract 970600; blocks 1061, 1062, 1063, 1084, 1085, 1088, 1089, 1090, 1091, 1094, 1095, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1164, 1165, 1166, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1216, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109 and 2110 of census tract 970700; blocks 1159, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1186, 1187, 1188, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1320, 1322, 1324, 2069, 2070, 2071, 2072, 2079, 2080, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2280, 2281, 2282, 2283, 2284, 2286, 2287, 2291, 2292, 2293, 2327, 2328, 2329, 2330, 2331, 2332, 2356, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2382, 2389, 2390, 2392, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4140, 4142, 4146, 4149, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342, 4343, 4344, 4345, 4346, 4347, 4348, 4349, 4350, 4351, 4352, 4353, 4354, 4355, 4356, 4357, 4358, 4359, 4360, 4361, 4362, 4363, 4364, 4365, 4366, 4367, 4368, 4369, 4370, 4371, 4372, 4373, 4374, 4375, 4376, 4377, 4378, 4379, 4380, 4381, 4382, 4383, 4384, 4385, 4386, 4387, 4388, 4389, 4390, 4391, 4392, 4393, 4394, 4395, 4396, 4397, 4398, 4399, 4400, 4401, 4402, 4403, 4404, 4405, 4406, 4407, 4408, 4409, 4410, 4411, 4412, 4413, 4414, 4415, 4416, 4417, 4418, 4419, 4420, 4421, 4422, 4423, 4424, 4425, 4426, 4427, 4428, 4429, 4430, 4431, 4432, 4433, 4434, 4435, 4436, 4437, 4438, 4439, 4440, 4441, 4442, 4443, 4444, 4445, 4446, 4447 and 4448 of census tract 970800; Wheeler County.

(60) Sixtieth District: Baker County; Grant County; Harney County; that portion of Lake County lying within blocks 2003, 2130, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2656, 2657, 2658, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2805, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2832, 2833, 2834, 2835, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2843, 2844, 2845, 2846, 2847, 2848, 2849, 2850, 2851, 2852, 2853, 2854, 2855, 2856, 2857, 2858, 2859, 2860, 2861, 2862, 2863, 2864, 2865, 2866, 2867, 2868, 2869, 2870, 2871, 2872, 2873, 2874, 2875, 2876, 2877, 2878, 2879, 2880, 2881, 2882, 2883, 2884, 2885, 2886, 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2894, 2895, 2896, 2897, 2898, 2899, 2900, 2901, 2902, 2903, 2904, 2905, 2906, 2907, 2908, 2909, 2910, 2911, 2912, 2913, 2914, 2915, 2916, 2917, 2918, 2919, 2920, 2921, 2922, 2923, 2924, 2925, 2926, 2927, 2928, 2929, 2930, 2931, 2932, 2933, 2934, 2935, 2936, 2937, 2938, 2939, 2940, 2941, 2942, 2943, 2944, 2945, 2946, 2947, 2948, 2949, 2950, 2951, 2952, 2953, 2954, 2955, 2956, 2957, 2958, 2959, 2960, 2961, 2962, 2963, 2964, 2965, 2966, 2967, 2968, 2969, 2970, 2971, 2972, 2973, 2982, 2983, 2984, 2986, 2989, 2990, 2991, 2992, 2993, 2994, 2996 and 2997 of census tract 960100; blocks 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2017, 2018, 2020, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3028, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6017, 6019, 6021, 6022, 6024, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6069, 6071, 6074, 6076, 6157, 6158, 6159, 6160, 6161, 6162, 6163, 6164, 6165, 6166, 6167, 6168, 6169, 6174, 6175, 6176, 6177, 6178, 6179, 6181, 6182, 6183, 6184, 6185, 6186, 6187, 6188, 6189, 6190, 6191, 6192, 6193, 6194, 6196, 6197, 6198, 6199, 6200, 6201, 6202, 6203, 6204, 6205, 6206, 6208, 6209 and 6211 of census tract 960200; Malheur County.

[2011 c.314 §1]



Section 188.295 - Senate districts.

______________________________________________________________________________

Senate District House District

Number Numbers

1 1 & 2

2 3 & 4

3 5 & 6

4 7 & 8

5 9 & 10

6 11 & 12

7 13 & 14

8 15 & 16

9 17 & 18

10 19 & 20

11 21 & 22

12 23 & 24

13 25 & 26

14 27 & 28

15 29 & 30

16 31 & 32

17 33 & 34

18 35 & 36

19 37 & 38

20 39 & 40

21 41 & 42

22 43 & 44

23 45 & 46

24 47 & 48

25 49 & 50

26 51 & 52

27 53 & 54

28 55 & 56

29 57 & 58

30 59 & 60

______________________________________________________________________________

[2011 c.314 §2]






Chapter 189 - (Former Provisions)

Section 189.010



Section 189.020



Section 189.030



Section 189.040



Section 189.050



Section 189.060



Section 189.070



Section 189.080



Section 189.090



Section 189.100

[Renumbered 190.470]



Section 189.110






Chapter 190 - Cooperation of Governmental Units; State Census; Arbitration

Section 190.003 - Definition for ORS 190.003 to 190.130.

[1967 c.550 §2]



Section 190.007 - Policy; construction.

[1967 c.550 §3]



Section 190.010 - Authority of local governments to make intergovernmental agreement.

(1) By a consolidated department;

(2) By jointly providing for administrative officers;

(3) By means of facilities or equipment jointly constructed, owned, leased or operated;

(4) By one of the parties for any other party;

(5) By an intergovernmental entity created by the agreement and governed by a board or commission appointed by, responsible to and acting on behalf of the units of local government that are parties to the agreement; or

(6) By a combination of the methods described in this section.

[Amended by 1953 c.161 §2; 1963 c.189 §1; 1967 c.550 §4; 1991 c.583 §1]



Section 190.020 - Contents of agreement.

(a) The apportionment among the parties to the agreement of the responsibility for providing funds to pay for expenses incurred in the performance of the functions or activities.

(b) The apportionment of fees or other revenue derived from the functions or activities and the manner in which such revenue shall be accounted for.

(c) The transfer of personnel and the preservation of their employment benefits.

(d) The transfer of possession of or title to real or personal property.

(e) The term or duration of the agreement, which may be perpetual.

(f) The rights of the parties to terminate the agreement.

(2) When the parties to an agreement are unable, upon termination of the agreement, to agree on the transfer of personnel or the division of assets and liabilities between the parties, the circuit court has jurisdiction to determine that transfer or division.

[Amended by 1967 c.550 §5]



Section 190.030 - Effect of agreement.

(2) An officer designated in an agreement to perform specified duties, functions or activities of two or more public officers shall be considered to be holding only one office.

(3) An elective office may not be terminated by an agreement under ORS 190.010.

[Amended by 1967 c.550 §6; 1991 c.583 §2]



Section 190.040



Section 190.050 - Fees for geographic data; uses.

(2) Fees collected under subsection (1) of this section shall be used:

(a) For maintenance of the formula, pattern, compilation, program, device, method, technique, process, database or system; and

(b) To provide services through the formula, pattern, compilation, program, device, method, technique, process, database or system to public bodies paying a service charge to the intergovernmental group.

(3) As used in this section, "intergovernmental group" means two or more units of local government that have entered into a written agreement under ORS 190.010.

[1991 c.335 §2]



Section 190.070 - Agreement changing service responsibilities requires changes in tax coordination resulting from change.

(2) This section applies to agreements entered into after September 29, 1991, and before January 1, 1996.

[1991 c.396 §9; 1993 c.424 §3]

Note: 190.070 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 190.080 - Powers of intergovernmental entity created by intergovernmental agreement; limits; debts of entity; procedure for distribution of assets; rules.

(a) Issue revenue bonds under ORS chapter 287A or enter into financing agreements authorized under ORS 271.390 to accomplish the public purposes of the parties to the agreement, if after a public hearing the governing body of each of the units of local government that are parties to the agreement approves, by resolution or order, the issuance of the revenue bonds or entering into the financing agreement;

(b) Enter into agreements with vendors, trustees or escrow agents for the installment purchase or lease, with option to purchase, of real or personal property if the period of time allowed for payment under an agreement does not exceed 20 years; and

(c) Adopt all rules necessary to carry out its powers and duties under the intergovernmental agreement.

(2) Except as provided in ORS 190.083, an intergovernmental entity may not levy taxes or issue general obligation bonds.

(3) The debts, liabilities and obligations of an intergovernmental entity shall be, jointly and severally, the debts, liabilities and obligations of the parties to the intergovernmental agreement that created the entity, unless the agreement specifically provides otherwise.

(4) A party to an intergovernmental agreement creating an intergovernmental entity may assume responsibility for specific debts, liabilities or obligations of the intergovernmental entity.

(5) Any moneys collected by or credited to an intergovernmental entity shall not accrue to the benefit of private persons. Upon dissolution of the entity, title to all assets of the intergovernmental entity shall vest in the parties to the intergovernmental agreement. The agreement creating the entity shall provide a procedure for:

(a) The disposition, division and distribution of any assets acquired by the intergovernmental entity; and

(b) The assumption of any outstanding indebtedness or other liabilities of the entity by the parties to the intergovernmental agreement that created the entity.

(6) An intergovernmental entity created by intergovernmental agreement under ORS 190.010 may be terminated at any time by unanimous vote of all the parties to the intergovernmental agreement or as provided by the terms of the agreement.

[1991 c.583 §4; 2001 c.840 §3; 2003 c.195 §7; 2007 c.783 §71]



Section 190.083 - County agreements for transportation facilities.

(2) Subject to the provisions of this section, an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may issue general obligation bonds and assess, levy and collect taxes in support of the purposes of the entity.

(3)(a) To carry out the purposes of an intergovernmental agreement under this section, and when authorized at an election described in paragraph (b) of this subsection, an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may borrow moneys and sell and dispose of general obligation bonds. Approval requires an affirmative vote of a majority of the electors within the intergovernmental entity voting in the election.

(b) If the bonds are not subject to the limitations under section 11 or 11b, Article XI of the Oregon Constitution:

(A) The proposition submitted to the electors shall provide that the intergovernmental entity shall assess, levy and collect taxes each year on the assessed value of all taxable property within the intergovernmental entity for the purposes of paying the principal and interest on the general obligation bonds;

(B) The election must comply with the voter participation requirements of section 11 (8), Article XI of the Oregon Constitution; and

(C) Outstanding bonds may never exceed in the aggregate two percent of the real market value of all taxable property within the entity.

(4) The governing body of an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities shall issue the bonds from time to time as authorized by the electors of the entity. The governing body shall issue the bonds according to the applicable provisions of ORS chapter 287A.

(5) The electors of an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may establish a permanent rate limit for ad valorem property taxes for the entity pursuant to section 11 (3)(c), Article XI of the Oregon Constitution.

(6) An intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may exercise the powers necessary to carry out the purposes of the intergovernmental agreement, including but not limited to the authority to enter into agreements and to expend tax proceeds and other revenues the entity receives.

(7) An intergovernmental entity created to operate, maintain, repair and modernize transportation facilities is not a district as defined in ORS 198.010 and is not subject to the provisions of ORS chapter 451.

(8) An intergovernmental entity described in this section is subject to ORS 294.305 to 294.565 for each fiscal year or budget period in which the entity proposes to impose or imposes ad valorem property taxes.

[2001 c.840 §2; 2003 c.14 §88; 2003 c.235 §3; 2007 c.783 §72]



Section 190.085 - Ordinance ratifying intergovernmental agreement creating entity.

(a) Declare that it is the intent of the governing body enacting the ordinance to create an intergovernmental entity by intergovernmental agreement;

(b) Specify the effective date of the intergovernmental agreement;

(c) Set forth the public purposes for which the intergovernmental entity is created; and

(d) Describe the powers, duties and functions of the intergovernmental entity.

(2) Not later than 30 days after the effective date of an intergovernmental agreement creating an intergovernmental entity under ORS 190.010, the parties to the intergovernmental agreement shall file with the Secretary of State copies of the ordinances required under this section together with a statement containing the name of the intergovernmental entity created, the parties to the agreement, the purpose of the agreement and the effective date of the agreement.

[1991 c.583 §5]



Section 190.110 - Authority of units of local government and state agencies to cooperate; agreements with American Indian tribes; exclusion of conditions for public contracts.

(2) The power conferred by subsection (1) of this section to enter into an agreement with an American Indian tribe or an agency of an American Indian tribe extends to any unit of local government or state agency that is not otherwise expressly authorized to enter into an agreement with an American Indian tribe or an agency of an American Indian tribe.

(3) With regard to an American Indian tribe, the power described in subsections (1) and (2) of this section includes the power of the Governor or the designee of the Governor to enter into agreements to ensure that the state, a state agency or unit of local government does not interfere with or infringe on the exercise of any right or privilege of an American Indian tribe or members of a tribe held or granted under any federal treaty, executive order, agreement, statute, policy or any other authority. Nothing in this subsection shall be construed to modify the obligations of the United States to an American Indian tribe or its members concerning real or personal property, title to which is held in trust by the United States.

(4) A unit of local government or state agency of this state may exclude any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530 from an agreement under subsection (1) of this section if the agreement is with:

(a) A unit of local government of another state.

(b) A state agency of another state.

(c) The United States.

(d) A United States governmental agency.

(e) An American Indian tribe.

(f) An agency of an American Indian tribe.

[Amended by 1963 c.189 §2; 1967 c.550 §7; 1985 c.267 §1; 1999 c.948 §3; 2001 c.611 §1; 2003 c.794 §208]



Section 190.112 - Agreements with United States to perform security functions.

[2003 c.6 §1]

Note: 190.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 190.115 - Summaries of agreements of state agencies; contents.

(2) The summary required by this section must include the following information:

(a) Names of the parties to the agreement.

(b) Date of the agreement.

(c) Subject matter of the agreement.

(d) The agency through which a person may obtain a copy of the agreement.

(3) A state agency that is required to submit a summary of an agreement to the department under this section shall submit the summary through electronic means.

[1999 c.948 §1; 2003 c.6 §2; 2003 c.149 §2]

Note: 190.115 and 190.118 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 190.118 - Index of summaries.

(2) The department shall require state agencies to update information in the index through a secure website that is protected with a password.

(3) The department shall make the information in the index accessible to the public through a searchable public website on the Internet.

[1999 c.948 §2; 2003 c.6 §3; 2003 c.149 §3]

Note: See note under 190.115.



Section 190.120



Section 190.125 - Agreements to deliver water; joint board of control.

(2) A joint board of control created under this section may undertake cooperative activities, such as:

(a) Sharing personnel;

(b) Entering into joint contracts for operations;

(c) Sharing use of equipment, facilities and fiscal resources;

(d) Preparing basin and subbasin conservation plans and other planning functions; and

(e) Any other cooperative activity authorized by the parties to the agreement.

(3) An agreement under this section shall specify the functions or activities to be performed by the joint board of control and by what means they shall be performed. The agreement shall provide that the elected boards of the parties to the agreement must approve the operating policy of the joint board of control. The agreement shall also provide that the joint board of control act on behalf of the parties to the agreement and under their policy guidance.

(4) As used in this section, "unit of local government established to deliver water" means an irrigation district organized under ORS chapter 545, a drainage district organized under ORS chapter 547, a diking district organized under ORS chapter 551, a water improvement district organized under ORS chapter 552, a water control district organized under ORS chapter 553 or a nonprofit corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

[1997 c.215 §2]



Section 190.130 - Effect of ORS 190.125.

[1997 c.215 §3]



Section 190.150 - Agreements under federal Watershed Protection and Flood Prevention Act.

(a) People’s utility districts organized under ORS chapter 261.

(b) Domestic water supply corporations organized under ORS chapter 264.

(c) Irrigation districts organized under ORS chapter 545 and ORS 548.005 to 548.120 and 548.305 to 548.715.

(d) Drainage districts organized under ORS chapter 547 and ORS 548.005 to 548.120 and 548.305 to 548.715.

(e) Diking districts organized under ORS chapter 551.

(f) Water control districts organized under ORS chapter 553.

(g) Irrigation, drainage, water supply or flood control corporations organized under ORS chapter 554.

(2) No agreement under subsection (1) of this section that imposes any part of the cost of a work of improvement upon a district is binding upon the district until the project and the method of financing its costs have been authorized in accordance with the laws that apply to that district.

(3) This section is intended to be supplementary and in addition to and is not intended to repeal any law authorizing this state or any political subdivision or instrumentality thereof to make contracts with the United States or any agency or instrumentality thereof.

[1959 c.113 §§1,2,3; 1969 c.50 §2]



Section 190.155



Section 190.156



Section 190.158



Section 190.160



Section 190.162



Section 190.164



Section 190.166



Section 190.168



Section 190.170



Section 190.210 - Oregon Department of Administrative Services to maintain liaison with local governments providing services to state agencies.

(a) Fire and police protection;

(b) Sewage, water and storm drainage;

(c) Traffic and transportation facilities;

(d) Refuse disposal; and

(e) Schools, parks and zoning.

(2) In meeting this need for intergovernmental cooperation, the Oregon Department of Administrative Services shall maintain liaison with the various local governmental agencies which provide services to the state agencies and may participate in the joint deliberations of the local governments in developing plans for services which are supported or utilized by these state agencies.

[1961 c.591 §1; 1995 c.79 §69]



Section 190.220 - State to pay share of cost of intergovernmental and planning studies; limitation.

(2) The department is authorized to pay, from moneys appropriated for such purposes, grants-in-aid to tax supported intergovernmental planning groups in support of planning activities conducted by such groups.

[1961 c.591 §2; 1969 c.136 §5]



Section 190.230 - Public employment status under various federal programs.

(1) Are not serving in positions in the service of the state or any county or city for purposes of any merit system or civil service law or of any state, county or city retirement system.

(2) Are workers covered under the state system of workers’ compensation if the recipient, beneficiary or trainee is not otherwise covered by a federal program of insurance offering similar coverage.

[1965 c.405 §1; 1969 c.227 §1; 1975 c.107 §1; 1977 c.294 §1; 1985 c.565 §23]



Section 190.240 - Furnishing of services by state agency to federal and local governmental units.

(2) Except as provided in subsection (3) of this section, in the case of state agencies, the cost of services furnished pursuant to subsection (1) of this section may be paid out of the miscellaneous receipts account established pursuant to ORS 279A.290 for such agencies. All moneys received by an agency in payment of such services shall be paid into the State Treasury for deposit to the credit of the miscellaneous receipts account established pursuant to ORS 279A.290 for the agency furnishing the service.

(3) In the case of the Oregon Department of Administrative Services, the cost of services furnished pursuant to subsection (1) of this section may be advanced from the Oregon Department of Administrative Services Operating Fund and reimbursed to the fund from the charges paid to the department by the federal government, city, county, district or other municipal corporation or political subdivision for which the services are performed.

[1965 c.351 §2(2),(3); 1967 c.419 §43; 1969 c.420 §1; 1993 c.500 §6; 2003 c.794 §209]



Section 190.250 - Furnishing centralized accounting and data processing services to federal and local governmental units.

[1965 c.351 §2(1); 1967 c.454 §91; 1993 c.500 §6a]



Section 190.255 - State agencies’ sharing of business registration information.

(2) Notwithstanding any provision of law governing the confidentiality or disclosure of information, a state agency receiving information described in subsection (1) of this section from another state agency pursuant to an interagency agreement with the other state agency may use the information to maintain and update its records, including posting the information on databases that are accessible by the public, provided the original source of the information is not publicly disclosed.

(3) As used in this section, "state agency" means the Employment Department, the Department of Consumer and Business Services, the Department of Justice, the Oregon Business Development Department, the Department of Revenue and the Corporation Division of the Office of the Secretary of State.

[2003 c.749 §10; 2005 c.22 §133]

Note: 190.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 190.260



Section 190.265 - Intergovernmental corrections entities; purposes; powers; bonds; taxes.

(a) Making application under ORS 423.525 to provide local correctional facilities including, but not limited to, facilities funded under ORS 423.525, including land, structures, equipment, supplies and personnel necessary to acquire, develop, maintain and operate the local correctional facilities; and

(b) Administering local community corrections programs and services.

(2) An intergovernmental corrections entity consists of the entire combined territories of the counties establishing the entity. Notwithstanding any provision in ORS chapter 190 and subject to the provisions of this section, an intergovernmental corrections entity may issue general obligation bonds and assess, levy and collect taxes in support of the purposes of the entity. An intergovernmental corrections entity is not a district for purposes of ORS chapter 198 and is not subject to ORS chapter 451.

(3) To carry out the purposes for which the entity was established and when authorized at an election properly called for that purpose, an intergovernmental corrections entity may borrow money and sell and dispose of general obligation bonds. Approval or denial of the proposition submitted to the electors of the intergovernmental corrections entity shall be by a majority of the electors voting in the election. The proposition submitted to the electors shall make provision for the assessment, levy and collection each year of taxes on the assessed value of all taxable property within the entity to be applied for the purposes of paying the principal and interest on the general obligation bonds. Outstanding bonds may never exceed in the aggregate two percent of the real market value of all taxable property within the entity.

(4) The bonds shall be issued from time to time by the governing body of the entity on behalf of the entity as authorized by the electors of the entity. The bonds shall be issued in accordance with the applicable provisions of ORS chapter 287A.

(5) An intergovernmental corrections entity may impose operating taxes by establishing a permanent rate limit under section 11 (3)(c), Article XI of the Oregon Constitution, and the laws adopted thereunder. An intergovernmental corrections entity may impose other ad valorem property taxes in the manner provided by law.

(6) Local correctional facilities provided by or furnished to a county under this section shall be considered to be jail accommodations of the county for purposes of ORS 135.215, 137.167 and 137.330.

(7) An intergovernmental corrections entity may exercise any of the powers granted by this section, any of the powers of an intergovernmental entity created under ORS 190.010, 190.020 and 190.085 and any powers necessary to effectuate the purposes for which the entity is formed. These powers include, but are not limited to, the authority to contract or make agreements with third parties, governmental and private, and the authority to expend, consistent with the purposes for which the entity is formed, any tax proceeds, general obligation bond proceeds and other revenues received by the entity. This section and the powers granted by it shall be construed liberally to effectuate its purposes.

[1996 c.4 §9; 1997 c.541 §340; 2007 c.783 §73]

Note: 190.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 190.310



Section 190.320



Section 190.330



Section 190.340



Section 190.410 - Definition for ORS 190.410 to 190.440.

(1) Any county, city, special district or other public corporation, commission, authority or entity organized and existing under laws of this state, or any other state, or under the city or county charter of any county or city of this or any other state;

(2) Any agency of this state or any other state; and

(3) Oregon Health and Science University.

[1969 c.390 §1; 1997 c.126 §1; 1999 c.291 §30]



Section 190.420 - Authority of public agency to make agreements with public agencies in other states; contents of agreement; liability of public agency.

(2) Public agencies in this state and in another state may enter into agreements with one another for joint or cooperative action. Such action must be recorded by ordinance, resolution or in other lawful manner by the governing bodies of the participating public agencies.

(3) An agreement under subsection (2) of this section must specify its duration, the organization, composition and nature of any separate legal or administrative entity created to exercise the functions agreed upon, the purpose of the agreement, the method of financing the joint or cooperative undertaking, the methods to be employed to terminate the agreement, and any other necessary and proper matters.

(4) An agreement under subsection (2) of this section may not relieve any public agency of any obligation or responsibility imposed on it by law.

(5) An agreement under subsection (2) of this section may require that a public agency in another state indemnify a public agency in this state against any tort claim or demand, whether groundless or otherwise, arising out of an alleged act or omission occurring in the performance of an action in the other state.

(6) Notwithstanding subsection (4) of this section, a public agency in this state may exclude from an agreement under subsection (2) of this section any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530.

[1969 c.390 §2; 1999 c.948 §4; 2003 c.794 §210; 2007 c.376 §1]



Section 190.430 - Attorney General to review agreements; exemptions.

(2) The Attorney General may exempt agreements, including classes of agreements and form agreements, from the requirements of subsection (1) of this section.

(3) As used in this section, "agency of this state" and "state agency" mean any officer, board, commission, department, division or institution in the executive or administrative branch of state government.

[1969 c.390 §3; 1993 c.72 §1; 2001 c.68 §1; 2003 c.6 §4; 2003 c.149 §4; 2005 c.197 §1]



Section 190.440 - Powers of public agency under agreement.

[1969 c.390 §4]



Section 190.470 - Council of State Governments declared a joint governmental agency.

[Formerly 189.100]



Section 190.472 - Mutual interstate law enforcement assistance agreements.

[1997 c.855 §1]

Note: 190.472 to 190.478 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 190.474 - Reports by out-of-state police officers.

[1997 c.855 §2]

Note: See note under 190.472.



Section 190.476 - Delegation of supervision of police officers; agency liability.

(2) Any liability or claim of liability that arises out of the exercise of authority under ORS 190.472 by an officer acting within the course and scope of the officer’s duties under ORS 190.472 is the responsibility of the commissioning agency unless:

(a) The officer acts under the direction and control of another agency; or

(b) The liability or claim of liability is otherwise allocated under a written agreement between the commissioning agency and another agency.

(3) All of the privileges and immunities from liability, exemption from laws, ordinances and rules, and all pension, relief, disability, workers’ compensation insurance and other benefits that apply to the activities of officers when performing their duties within the territorial limits of their commissioning agencies apply to them and to their commissioning agencies to the same degree and extent while the officers exercise authority under ORS 190.472.

(4) As used in this section, "commissioning agency" means the agency for whom the officer is employed full-time and by whom the officer is compensated.

[1997 c.855 §3]

Note: See note under 190.472.



Section 190.478 - Effect on federal officers.

[1997 c.855 §4]

Note: See note under 190.472.



Section 190.480 - Definition for ORS 190.480 to 190.490.

[1991 c.137 §1]

Note: 190.480 to 190.490 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 190.485 - Authority of state agency to exercise authority jointly with nation or national agency of other than United States; contents of agreements.

(2) A state agency may enter into an agreement with another nation or public agency of another nation for joint and cooperative action.

(3) An agreement described in subsection (2) of this section must specify its duration, the organization, composition and nature of any separate legal or administrative entity created to exercise the functions agreed upon, the purpose of the agreement, the method of financing the joint or cooperative undertaking, the methods to be employed to terminate the agreement and other necessary and proper matters.

(4) No agreement described in subsection (2) of this section shall relieve any state agency of any obligation or responsibility imposed upon it by the laws of this state or of the United States.

(5) Notwithstanding subsection (4) of this section, a state agency may exclude from an agreement under subsection (2) of this section any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530.

[1991 c.137 §2; 1999 c.948 §5; 2003 c.794 §211]

Note: See note under 190.480.



Section 190.490 - Approval of agreement by Attorney General; filing of agreement; rules; exemptions.

(2) The state agency shall file any agreement made under ORS 190.485 with the Oregon Department of Administrative Services within 30 days of the effective date of the agreement. The department may adopt rules necessary for the administration of this subsection.

(3) This section does not apply to the Legislative Assembly, the courts and their officers and committees, the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices and the Public Defense Services Commission.

[1991 c.137 §3; 2003 c.449 §33]

Note: See note under 190.480.



Section 190.510 - Definitions for ORS 190.510 to 190.610.

[Formerly 221.845; 1965 c.207 §1; 2013 c.768 §106a]



Section 190.520 - Annual estimate of population of cities and counties by Portland State University; actual count.

(a) Annually estimate the population as of July 1 of each city and county within the state and no later than December 15 of each year prepare a certificate of population showing the university’s estimate of the population of each city and county within the state as of July 1. The university’s estimate may be based upon statistical or other pertinent data or upon an actual count. The certificate shall also indicate the results of any enumeration of cities or annexed areas made after July 1.

(b) Annually estimate the number of persons between the ages of 4 and 20 who resided in each county as of October 25. The university shall certify such estimate to the Superintendent of Public Instruction and to the executive officer of the administrative office of each county, as defined in ORS 328.001, by January 1 of each year.

(c) Upon an official request from a city, county, political subdivision, public corporation or state agency, cause to be conducted at the expense of the requesting party an actual count of the population of the area specified in the request and prepare a certificate of population based upon such count.

(d) Upon the incorporation of a city, cause to be conducted at the expense of the city an actual count of the population of the city. The university shall prepare a certificate of population based upon such count. If the election of officers of the newly incorporated city is held 40 days or more before the end of the calendar quarter, the certificate shall be prepared before the end of the calendar quarter. If the election is held less than 40 days before the end of the calendar quarter, the certificate shall be prepared before the end of the calendar quarter next following the election.

(2) All certificates prepared under this section shall be filed with the Portland State University Population Research Center.

[Formerly 221.850; 1963 c.312 §1; 1971 c.294 §11; 1993 c.98 §12; 2003 c.14 §89; 2007 c.71 §62; 2013 c.768 §106b]



Section 190.530 - Revision of certificate; effect.

[Formerly 221.855; 1963 c.312 §2; 1971 c.222 §2; 2013 c.768 §106c]



Section 190.540 - Effect of certificate of population; use in computing shares of state revenues.

(2) After a certificate of population is filed pursuant to ORS 190.520 or 190.530, the population of a city, county or other area as shown in the certificate shall be the official and exclusive basis for determining per capita allocation and payment of funds to such city, county or other area under ORS 366.785 to 366.820 and 471.810 until the filing by the university of a later certificate for such city, county or other area.

[Formerly 221.860; 1961 c.259 §1; 1963 c.312 §3; 1967 c.577 §6; 2013 c.768 §106d]



Section 190.550



Section 190.560



Section 190.570



Section 190.580 - Standards for conduct of state census.

[Formerly 221.880; 2013 c.768 §106e]



Section 190.590 - Reporting information to university.

[Formerly 221.885; 2013 c.768 §106f]



Section 190.600



Section 190.610 - State census program.

[1965 c.207 §6; 2011 c.637 §67; 2013 c.768 §106g]



Section 190.620 - Effect of corrected certificate on payments to cities or counties; adjustment of payments.

(2) The provisions of subsection (1) of this section shall apply to all distributions made after December 31, 1970, if a corrected certificate has been filed prior to the distribution next following the erroneous distribution. If the corrected certificate is not filed before the distribution next following the erroneous distribution, no adjustments are required and the corrected certificate shall affect only those distributions made after the corrected certificate is filed.

[1971 c.222 §1]



Section 190.710 - Definitions for ORS 190.710 to 190.800.

(1) "Association" means the American Arbitration Association.

(2) "Local government" means a city, county, special district or other public corporation, commission, authority or entity organized under state statute or city or county charter.

(3) "State agency" means any state board, commission, department or division.

[1981 c.857 §1]



Section 190.720 - Agreement to arbitrate; costs.

(2) Costs of arbitration shall be assessed to the parties as provided by the commercial arbitration rules of the association.

[1981 c.857 §§2,12]



Section 190.730 - Submission to regional office.

(1) Duplicate copies of a notice of intention to arbitrate;

(2) Duplicate copies of each party’s statement of the nature of the dispute, the amount of money involved, if any, and the remedy sought; and

(3) The administrative fee required by the association.

[1981 c.857 §3]



Section 190.740 - Arbitration rules.

[1981 c.857 §4]



Section 190.750 - Selection of arbitrators.

(2) The association shall make an initial screening for bias as may be appropriate and shall require a candidate for a particular case to complete a current personal disclosure statement under oath. In addition to other relevant information, the statement shall disclose the present residence and immediate prior residence of the candidate, any prior association with any of the parties and any personal acquaintance with counsel for the parties. If the statement reveals facts which suggest the possibility of bias, the association shall communicate those facts to the parties. The arbitrator shall then be appointed in accordance with the rules of the association.

[1981 c.857 §5]



Section 190.760 - Procedure during arbitration.

(a) The arbitrator shall take an oath of office.

(b) Testimony shall be taken under oath.

(c) After the first witness is sworn, an arbitrator may not be disqualified for bias.

(2) The arbitrator may call a neutral expert on the arbitrator’s own motion, which expert witness shall be subject to cross-examination by the parties. The cost of the expert witness is part of the cost of the proceeding.

[1981 c.857 §6]



Section 190.770 - Subpoena procedure.

[1981 c.857 §7]



Section 190.780 - Depositions.

[1981 c.857 §8]



Section 190.790 - Relief; briefs; opinion; damages; filing of petition to confirm award.

(2) The arbitrator may order submission of written briefs within 30 days after the close of hearings. In addition to a brief, each party may summarize the evidence and propose an award.

(3) The arbitrator shall issue a written opinion and award within 30 days after the close of the hearing or the receipt of briefs, if ordered.

(4) Damages or other remedies shall be without limitation as to nature or amount unless otherwise provided by law.

(5) A party may file a petition with a court for confirmation of the award as provided in ORS 36.700. If the dispute involves real property, the award must be filed in the county or counties in which the property is located.

[1981 c.857 §§9,10; 1985 c.496 §23; 2003 c.598 §35]



Section 190.800 - Vacation, modification and correction of award.

[1981 c.857 §11; 2003 c.598 §36]



Section 190.900






Chapter 191 - United States’ Surveys

Section 191.010 - Entry on land by persons acting for United States.



Section 191.020 - Tender of damages.



Section 191.030 - Determination of damages.



Section 191.040 - Costs.

(2) The costs to be allowed in all such cases shall be the same as allowed according to the rules of the court.



Section 191.050



Section 191.110



Section 191.120



Section 191.130



Section 191.140



Section 191.150



Section 191.160



Section 191.170



Section 191.180



Section 191.990






Chapter 192 - Records; Public Reports and Meetings

Section 192.001 - Policy concerning public records.

(a) The records of the state and its political subdivisions are so interrelated and interdependent that the decision as to what records are retained or destroyed is a matter of statewide public policy.

(b) The interest and concern of citizens in public records recognizes no jurisdictional boundaries and extends to such records wherever they may be found in Oregon.

(c) As local programs become increasingly intergovernmental, the state and its political subdivisions have a responsibility to ensure orderly retention and destruction of all public records, whether current or noncurrent, and to ensure the preservation of public records of value for administrative, legal and research purposes.

(2) The purpose of ORS 192.005 to 192.170 and 357.805 to 357.895 is to provide direction for the retention or destruction of public records in Oregon in order to ensure the retention of records essential to meet the needs of the Legislative Assembly, the state, its political subdivisions and its citizens, insofar as the records affect the administration of government, legal rights and responsibilities, and the accumulation of information of value for research purposes of all kinds, and in order to ensure the prompt destruction of records without continuing value. All records not included in types described in this subsection shall be destroyed in accordance with rules adopted by the Secretary of State.

[1973 c.439 §1; 1991 c.671 §3; 2015 c.27 §18]



Section 192.005 - Definitions for ORS 192.005 to 192.170.

(1) "Archivist" means the State Archivist.

(2) "Photocopy" includes a photograph, microphotograph and any other reproduction on paper or film in any scale.

(3) "Photocopying" means the process of reproducing, in the form of a photocopy, a public record or writing.

(4) "Political subdivision" means a city, county, district or any other municipal or public corporation in this state.

(5) "Public record":

(a) Means any information that:

(A) Is prepared, owned, used or retained by a state agency or political subdivision;

(B) Relates to an activity, transaction or function of a state agency or political subdivision; and

(C) Is necessary to satisfy the fiscal, legal, administrative or historical policies, requirements or needs of the state agency or political subdivision.

(b) Does not include:

(A) Records of the Legislative Assembly, its committees, officers and employees.

(B) Library and museum materials made or acquired and preserved solely for reference or exhibition purposes.

(C) Records or information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905.

(D) Extra copies of a document, preserved only for convenience of reference.

(E) A stock of publications.

(F) Messages on voice mail or on other telephone message storage and retrieval systems.

(G) Records of the Judicial Department or its officers and employees.

(H) Spoken communication that is not recorded.

(6) "State agency":

(a) Means any state officer, department, board or commission created by the Constitution or statutes of this state.

(b) Does not include:

(A) The Legislative Assembly or its committees, officers and employees; or

(B) The Judicial Department or its officers and employees.

[1961 c.160 §2; 1965 c.302 §1; 1983 c.620 §11; 1989 c.16 §1; 1999 c.55 §1; 1999 c.140 §1; 2011 c.645 §1]



Section 192.010



Section 192.015 - Secretary of State as public records administrator.

Note: Section 1, chapter 413, Oregon Laws 2015, provides:

Sec. 1. Public records performance audit. (1) As used in this section:

(a) "Performance audit" has the meaning given that term in ORS 297.070.

(b) "State agency" has the meaning given that term in ORS 192.410.

(2) The Secretary of State shall conduct a performance audit examining state agency retention and disclosure practices concerning public records and requests for public records.

(3) The performance audit shall examine a sampling of state agencies as determined by the Secretary of State that includes large agencies with more than 500 full-time equivalent employees, medium agencies with between 51 and 500 full-time equivalent employees and small agencies with 50 or fewer full-time equivalent employees.

(4) The performance audit shall examine, report and make recommendations regarding:

(a) State agency practices and procedures for:

(A) Receiving public records requests, identifying the existence of records responsive to requests and gathering and disclosing responsive records;

(B) Managing record retention and the categorization and storage of records;

(C) Determining fee estimates and imposing or waiving fees under ORS 192.440;

(D) Determining and applying exemptions from required disclosure of public records;

(E) Managing workload, cost, timeliness, accuracy and completeness in responding to public records requests;

(F) Training and assigning responsibility for record retention management and record request processing; and

(G) Training and establishing guidelines concerning the use or creation of electronic mail, text messaging, instant messaging and other forms of electronic communication through which users create online communities to share information, messages and other content, as related to the public records laws;

(b) Consistency among state agencies in complying with public records laws;

(c) Issues that may produce unnecessary costs or inconsistencies among state agencies in administering and interpreting public records laws;

(d) Best practices for complying with public records laws in a timely and efficient manner; and

(e) Use of technology for retaining and managing public records and for responding to public records requests.

(5) The Secretary of State may contact public records requesters to determine requester satisfaction with agency responses.

(6) The Secretary of State shall submit the audit report as prescribed in ORS 297.050, on or before November 20, 2015. A copy of the report shall also be submitted to the Governor.

[2015 c.413 §1]



Section 192.018 - Written policies on use, retention and ownership of public records; State Archivist approval.

(2) Each state agency shall submit the written policy and any subsequent amendment of the policy to the State Archivist for approval before the policy takes effect or the amendment to the policy takes effect.

[2011 c.645 §3]



Section 192.020



Section 192.030



Section 192.040 - Making, filing and recording records by photocopying.

[Amended by 1961 c.160 §5]



Section 192.050 - Copying records; evidentiary effect.

[Amended by 1961 c.160 §6; 1991 c.671 §4]



Section 192.060 - Indexing and filing copied records.

[Amended by 1961 c.160 §7; 1991 c.671 §5]



Section 192.070 - Duplicate rolls of microfilm required; delivery to State Archivist.

[Amended by 1961 c.160 §8]



Section 192.072 - State Archivist performing microfilm services for public body.

[1955 c.87 §1; 1961 c.172 §3; 1973 c.439 §8; 2003 c.803 §3]



Section 192.074



Section 192.076



Section 192.080



Section 192.090



Section 192.100



Section 192.105 - State Archivist authorization for state officials to dispose of records; legislative records excepted; local government policy on disposing of public records; limitations; records officer; standards for State Records Center.

(2)(a) The State Archivist shall provide instructions and forms for obtaining authorization. Upon receipt of an authorization or upon the effective date of the applicable rule, a state official who has public records in custody shall destroy or otherwise dispose of those records that are older than the specified period of retention established by the authorization or rule. An official of a local government may destroy such records if such destruction is consistent with the policy of the local government. No record of accounts or financial affairs subject to audit shall be destroyed until released for destruction by the responsible auditor or representative of the auditor. If federal funds are involved, records retention requirements of the United States Government must be observed. Each state agency and political subdivision shall designate a records officer to coordinate its records management program and to serve as liaison with the State Archivist. The county records officers for the purposes of ORS 192.001, 192.050, 192.060, 192.105, 192.130, 357.825, 357.835 and 357.875 shall be those officers identified in ORS 205.110. The State Archivist shall require periodic reports from records officers about records management programs. The State Archivist may require state agency records designated as inactive by the State Archivist to be transferred to the State Records Center, pending the availability of space.

(b) The State Archivist shall determine which parts of a public record are acceptable for admission to the State Records Center and may require the state agency or governing body to cause the unacceptable part to be removed before the record is submitted to the State Records Center.

(3) Authorizations granted prior to January 1, 1978, by any state agency, the State Archivist, or any board of county commissioners, to state agencies, schools, school districts, soil and water conservation districts, or county officials and offices shall remain in effect until they are adopted or amended by the State Archivist.

(4) This section does not apply to legislative records, as defined in ORS 171.410.

[1953 c.224 §1; 1961 c.160 §10; subsection (3) enacted as 1961 c.150 §5; 1971 c.508 §1; 1977 c.146 §1; 1991 c.671 §6; 1993 c.660 §1; 1999 c.59 §43; 2003 c.255 §1; 2003 c.803 §10]



Section 192.108 - Retention schedules.

[2011 c.645 §4]



Section 192.110



Section 192.120



Section 192.130 - Disposition of valueless records in custody of State Archivist; notice prior to disposition.

[Amended by 1961 c.160 §12; 1971 c.508 §2; 1991 c.671 §7]



Section 192.140



Section 192.150



Section 192.160



Section 192.170 - Disposition of materials without authorization.

(1) Inquiries and requests from the public and answers thereto not required by law to be preserved or not required as evidence of a public or private legal right or liability.

(2) Public records which are duplicates by reason of their having been photocopied.

(3) Letters of transmittal and acknowledgment, advertising, announcements and correspondence or notes pertaining to reservations of accommodations or scheduling of personal visits or appearances.

[Amended by 1961 c.160 §16; 1971 c.508 §3]



Section 192.190



Section 192.210 - Definitions for ORS 192.210 and 192.220.

(1) "Issuing agency" means:

(a) Every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid from public funds and includes the Legislative Assembly, the officers and committees thereof, and the courts and the officers and committees thereof; or

(b) Any county, special district, school district or public or quasi-public corporation.

(2) "Printing" includes any form of reproducing written material.

(3) "Report" means any report or other publication of an issuing agency that is required by law to be submitted to the public or to a receiving agency.

(4) "Receiving agency" means any state officer or state board, commission, department, institution or agency or branch of government that is required by law to receive any report from an issuing agency. If the branch of government is the Legislative Assembly, the receiving agency is the Legislative Administration Committee and if the branch is the judicial branch, the receiving agency is the Supreme Court.

[1969 c.456 §1; 1971 c.638 §11]



Section 192.220 - Standardized report forms; exemptions.

(2) Receiving agencies in the executive or administrative branch of government shall consult with the Oregon Department of Administrative Services in preparing rules under this section.

(3) With the consent of the Governor, a receiving agency in the executive or administrative branch may exempt any issuing agency from the requirements imposed under subsection (1) of this section. The Legislative Administration Committee may exempt any issuing agency from such requirements for any report required to be submitted to the Legislative Assembly. The Supreme Court may exempt any issuing agency from such requirements for any report required to be submitted to the courts.

[1969 c.456 §2; 1971 c.638 §12]



Section 192.230 - Definitions for ORS 192.235 to 192.245.

(1) "Report" means informational matter that is published as an individual document at state expense or as required by law. "Report" does not include documents prepared strictly for agency administrative or operational purposes.

(2) "State agency" has the meaning given that term in ORS 192.410.

[1991 c.842 §1; 2001 c.153 §1]

Note: 192.230 to 192.250 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.235 - Policy for ORS 192.230 to 192.250.

(a) Many state agency reports are published for reasons that are historical and no longer based on the public’s need to be informed.

(b) The format of many state agency reports is not economical or well suited to providing needed information in easily understandable form.

(c) State agency reports containing information that is useful but not to the general public should be placed on a self-supporting schedule.

(2) It is the policy of the Legislative Assembly to encourage state agencies to inform the public, the Legislative Assembly and the Governor of matters of public interest and concern. It is further the policy of this state to guarantee to its citizens the right to know about the activities of their government, to benefit from the information developed by state agencies at public expense and to enjoy equal access to the information services of state agencies. It is further state policy to encourage agencies to consider whether needed information is most effectively and economically presented by means of printed reports.

[1991 c.842 §2]

Note: See note under 192.230.



Section 192.240 - Duties of state agency issuing report.

(1) Use electronic communications whenever the agency determines that such use reduces cost and still provides public access to information.

(2) Whenever possible, use standard 8-1/2-by-11-inch paper printed on both sides of the sheet and use recycled paper, as defined in ORS 279A.010 and rules adopted pursuant thereto.

(3) Insure that public documents are furnished to the State Librarian, as required in ORS 357.090.

[1991 c.842 §3; 1995 c.69 §10; 2003 c.794 §212]

Note: See note under 192.230.



Section 192.243 - Availability of report on Internet; rules.

(2) The Oregon Department of Administrative Services shall adopt rules in accordance with subsection (1) of this section requiring each state agency to make available on the Internet any report that the state agency is required by law to publish.

(3) This section may not be construed to require the disclosure of a public record that is exempt from disclosure under ORS 192.410 to 192.505 or other law.

[2001 c.153 §3]

Note: See note under 192.230.



Section 192.245 - Form of report to legislature.

(2) The executive summary described in subsection (1) of this section shall include an explanation of how a member of the Legislative Assembly may obtain a copy of the report. If the report is also available on the Internet, the executive summary shall include the online location of the report.

(3) Notwithstanding subsection (1) of this section, if a member of the Legislative Assembly requests a paper copy of a report or executive summary, the agency or other entity responsible for submitting the report or executive summary to the Legislative Assembly shall supply a paper copy of the report or executive summary to the member.

[1991 c.842 §4; 2009 c.416 §1; 2011 c.380 §1]

Note: See note under 192.230.



Section 192.250 - Director of Oregon Department of Administrative Services to report to legislature on ORS 192.230 to 192.250.

[1991 c.842 §5; 2003 c.803 §4]

Note: See note under 192.230.



Section 192.270 - Definitions for ORS 192.270 and 192.275.

(1) "Public" does not include any state officer or board, commission, committee, department, institution, branch or agency of state government to which a report is specifically required by law to be submitted but does include any such to which a copy is sent for general informational purposes or as a courtesy.

(2) "Report" means informational matter published as a report or other document by a state agency but does not include an order as defined in ORS 183.310.

(3) "State agency" means any state officer or board, commission, department, institution or agency of the executive, administrative or legislative branches of state government.

[1993 c.181 §1]

Note: 192.270 and 192.275 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.275 - Notice when report required; content; effect.

[1993 c.181 §2]

Note: See note under 192.270.



Section 192.310 - Records and reports required by law to be in English.

(2) Violation of this section is a Class C misdemeanor.

[1971 c.743 §294; 2014 c.45 §32]



Section 192.405 - Prohibition on disclosure of certain public safety officer investigation records; exceptions.

(a) "Law enforcement unit" has the meaning given that term in ORS 181A.355.

(b) "Public body" has the meaning given that term in ORS 192.410.

(c) "Public safety officer" has the meaning given that term in ORS 181A.355.

(2) A public body may not disclose audio or video records of internal investigation interviews of public safety officers.

(3) Subsection (2) of this section does not prohibit disclosure of the records described in subsection (2) of this section to:

(a) A law enforcement unit for purposes of the investigation;

(b) An attorney representing a public safety officer who is the subject of the investigation;

(c) The Department of Public Safety Standards and Training as required by ORS 181A.670;

(d) A district attorney, as defined in ORS 131.005;

(e) A public safety officer who is the subject of the investigation;

(f) An attorney for a defendant in a criminal proceeding related to the investigation, for use in preparation for the criminal proceeding;

(g) A labor organization, as defined in ORS 243.650, for use in an action by an employer against a member of the labor organization for the purpose of punishing the member;

(h) A public body responsible for civilian oversight or a citizen review body designated by the public body for the purposes of fulfilling the investigative and oversight functions of the body;

(i) A federal law enforcement agency for purposes of the investigation; or

(j) The Attorney General.

(4) The disclosure of records under subsection (3) of this section does not make the records subject to further disclosure.

[2011 c.485 §1]

Note: 192.405 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.410 - Definitions for ORS 192.410 to 192.505.

(1) "Custodian" means:

(a) The person described in ORS 7.110 for purposes of court records; or

(b) A public body mandated, directly or indirectly, to create, maintain, care for or control a public record. "Custodian" does not include a public body that has custody of a public record as an agent of another public body that is the custodian unless the public record is not otherwise available.

(2) "Person" includes any natural person, corporation, partnership, firm, association or member or committee of the Legislative Assembly.

(3) "Public body" includes every state officer, agency, department, division, bureau, board and commission; every county and city governing body, school district, special district, municipal corporation, and any board, department, commission, council, or agency thereof; and any other public agency of this state.

(4)(a) "Public record" includes any writing that contains information relating to the conduct of the public’s business, including but not limited to court records, mortgages, and deed records, prepared, owned, used or retained by a public body regardless of physical form or characteristics.

(b) "Public record" does not include any writing that does not relate to the conduct of the public’s business and that is contained on a privately owned computer.

(5) "State agency" means any state officer, department, board, commission or court created by the Constitution or statutes of this state but does not include the Legislative Assembly or its members, committees, officers or employees insofar as they are exempt under section 9, Article IV of the Oregon Constitution.

(6) "Writing" means handwriting, typewriting, printing, photographing and every means of recording, including letters, words, pictures, sounds, or symbols, or combination thereof, and all papers, maps, files, facsimiles or electronic recordings.

[1973 c.794 §2; 1989 c.377 §1; 1993 c.787 §4; 2001 c.237 §1; 2005 c.659 §4]



Section 192.420 - Right to inspect public records; notice to public body attorney.

(2)(a) If a person who is a party to a civil judicial proceeding to which a public body is a party, or who has filed a notice under ORS 30.275 (5)(a), asks to inspect or to receive a copy of a public record that the person knows relates to the proceeding or notice, the person must submit the request in writing to the custodian and, at the same time, to the attorney for the public body.

(b) For purposes of this subsection:

(A) The attorney for a state agency is the Attorney General in Salem.

(B) "Person" includes a representative or agent of the person.

[1973 c.794 §3; 1999 c.574 §1; 2003 c.403 §1]



Section 192.423 - Condensation of public record subject to disclosure; petition to review denial of right to inspect public record; adequacy of condensation.

(2) The person seeking to inspect or receive a copy of any public record for which a condensation of facts has been provided under this section may petition for review of the denial to inspect or receive a copy of the records under ORS 192.410 to 192.505. In such a review, the Attorney General, district attorney or court shall, in addition to reviewing the records to which access was denied, compare those records to the condensation to determine whether the condensation adequately describes the significant facts contained in the records.

[2007 c.513 §2]

Note: 192.423 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 192.430 - Functions of custodian of public records; rules.

(2) The custodian of the records may adopt reasonable rules necessary for the protection of the records and to prevent interference with the regular discharge of duties of the custodian.

[1973 c.794 §4; 1989 c.546 §1]



Section 192.435 - Disclosure of information pertaining to home care worker, operator of child care facility, exempt child care provider or operator of adult foster home.

(a) Residential address and telephone numbers;

(b) Personal electronic mail addresses and personal cellular telephone numbers;

(c) Social Security numbers and employer-issued identification card numbers; and

(d) Emergency contact information.

(2) Subsection (1) of this section does not apply to the Judicial Department or the Department of Transportation or to any records in the custody of the Judicial Department or the Department of Transportation.

[2015 c.26 §3; 2015 c.805 §2]

Note: 192.435 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 192.437 - Contents of certain requests for disclosure.

(a) The names of the individuals for whom personal information is sought;

(b) A statement describing the personal information being sought; and

(c) A statement that satisfies subsection (2) of this section.

(2) The party seeking disclosure shall show by clear and convincing evidence that the public interest requires disclosure in a particular instance.

(3) Upon receiving a request described in subsection (1) of this section, a public body shall forward a copy of the request and any materials submitted with the request to the individuals whose personal information is being sought or to any representatives of each class of persons whose personal information is the subject of the request.

(4) For purposes of subsection (3) of this section, the public body has sole discretion to determine the classes of persons whose personal information is the subject of the request and to identify the representatives for each class.

(5) The public body may not disclose information pursuant to the request for at least seven days after forwarding copies of the request under subsection (3) of this section.

(6) The public body shall consider all information submitted under this section and shall disclose requested information only if the public body determines that the party seeking disclosure has demonstrated by clear and convincing evidence that the public interest requires disclosure in a particular instance.

[2015 c.805 §3]

Note: 192.437 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 192.440 - Copies or inspection of public records; written response by public body; fees; waiver or reduction; procedure for records requests.

(a) A copy of the public record if the public record is of a nature permitting copying; or

(b) A reasonable opportunity to inspect or copy the public record.

(2) If a person makes a written request to inspect a public record or to receive a copy of a public record, the public body receiving the request shall respond as soon as practicable and without unreasonable delay. The public body may request additional information or clarification from the requester for the purpose of expediting the public body’s response to the request. The response of the public body must acknowledge receipt of the request and must include one of the following:

(a) A statement that the public body does not possess, or is not the custodian of, the public record.

(b) Copies of all requested public records for which the public body does not claim an exemption from disclosure under ORS 192.410 to 192.505.

(c) A statement that the public body is the custodian of at least some of the requested public records, an estimate of the time the public body requires before the public records may be inspected or copies of the records will be provided and an estimate of the fees that the requester must pay under subsection (4) of this section as a condition of receiving the public records.

(d) A statement that the public body is the custodian of at least some of the requested public records and that an estimate of the time and fees for disclosure of the public records will be provided by the public body within a reasonable time.

(e) A statement that the public body is uncertain whether the public body possesses the public record and that the public body will search for the record and make an appropriate response as soon as practicable.

(f) A statement that state or federal law prohibits the public body from acknowledging whether the record exists or that acknowledging whether the record exists would result in the loss of federal benefits or other sanction. A statement under this paragraph must include a citation to the state or federal law relied upon by the public body.

(3) If the public record is maintained in a machine readable or electronic form, the custodian shall provide a copy of the public record in the form requested, if available. If the public record is not available in the form requested, the custodian shall make the public record available in the form in which the custodian maintains the public record.

(4)(a) The public body may establish fees reasonably calculated to reimburse the public body for the public body’s actual cost of making public records available, including costs for summarizing, compiling or tailoring the public records, either in organization or media, to meet the person’s request.

(b) The public body may include in a fee established under paragraph (a) of this subsection the cost of time spent by an attorney for the public body in reviewing the public records, redacting material from the public records or segregating the public records into exempt and nonexempt records. The public body may not include in a fee established under paragraph (a) of this subsection the cost of time spent by an attorney for the public body in determining the application of the provisions of ORS 192.410 to 192.505.

(c) The public body may not establish a fee greater than $25 under this section unless the public body first provides the requestor with a written notification of the estimated amount of the fee and the requestor confirms that the requestor wants the public body to proceed with making the public record available.

(d) Notwithstanding paragraphs (a) to (c) of this subsection, when the public records are those filed with the Secretary of State under ORS chapter 79 or ORS 80.100 to 80.130, the fees for furnishing copies, summaries or compilations of the public records are those established by the Secretary of State by rule, under ORS chapter 79 or ORS 80.100 to 80.130.

(5) The custodian of any public record may furnish copies without charge or at a substantially reduced fee if the custodian determines that the waiver or reduction of fees is in the public interest because making the record available primarily benefits the general public.

(6) A person who believes that there has been an unreasonable denial of a fee waiver or fee reduction may petition the Attorney General or the district attorney in the same manner as a person petitions when inspection of a public record is denied under ORS 192.410 to 192.505. The Attorney General, the district attorney and the court have the same authority in instances when a fee waiver or reduction is denied as it has when inspection of a public record is denied.

(7) A public body shall make available to the public a written procedure for making public record requests that includes:

(a) The name of one or more persons to whom public record requests may be sent, with addresses; and

(b) The amounts of and the manner of calculating fees that the public body charges for responding to requests for public records.

(8) This section does not apply to signatures of individuals submitted under ORS chapter 247 for purposes of registering to vote as provided in ORS 247.973.

[1973 c.794 §5; 1979 c.548 §4; 1989 c.111 §12; 1989 c.377 §2; 1989 c.546 §2; 1999 c.824 §5; 2001 c.445 §168; 2005 c.272 §1; 2007 c.467 §1]



Section 192.445 - Nondisclosure on request of home address, home telephone number and electronic mail address; rules of procedure; duration of effect of request; liability; when not applicable.

(2) The Attorney General shall adopt rules describing:

(a) The procedures for submitting the written request described in subsection (1) of this section.

(b) The evidence an individual shall provide to the public body to establish that disclosure of the home address, telephone number or electronic mail address of the individual would constitute a danger to personal safety. The evidence may include but is not limited to evidence that the individual or a family member residing with the individual has:

(A) Been a victim of domestic violence;

(B) Obtained an order issued under ORS 133.055;

(C) Contacted a law enforcement officer involving domestic violence or other physical abuse;

(D) Obtained a temporary restraining order or other no contact order to protect the individual from future physical abuse; or

(E) Filed other criminal or civil legal proceedings regarding physical protection.

(c) The procedures for submitting the written notification from the individual that disclosure of the home address, personal telephone number or electronic mail address of the individual no longer constitutes a danger to personal safety.

(3) A request described in subsection (1) of this section remains effective:

(a) Until the public body receives a written request for termination but no later than five years after the date that a public body receives the request; or

(b) In the case of a voter registration record, until the individual must update the individual’s voter registration, at which time the individual may apply for another exemption from disclosure.

(4) A public body may disclose a home address, personal telephone number or electronic mail address of an individual exempt from disclosure under subsection (1) of this section upon court order, on request from any law enforcement agency or with the consent of the individual.

(5) A public body may not be held liable for granting or denying an exemption from disclosure under this section or any other unauthorized release of a home address, personal telephone number or electronic mail address granted an exemption from disclosure under this section.

(6) This section does not apply to county property and lien records.

[1993 c.787 §5; 1995 c.742 §12; 2003 c.807 §1]

Note: 192.445 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 192.447 - Nondisclosure of public employee identification badge or card.

(2) A public body may not disclose the identification badge or card of an employee of the public body without the written consent of the employee if:

(a) The badge or card contains the photograph of the employee; and

(b) The badge or card was prepared solely for internal use by the public body to identify employees of the public body.

(3) The public body may not disclose a duplicate of the photograph used on the badge or card.

[2003 c.282 §1]

Note: 192.447 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.448 - Nondisclosure of concealed handgun license records or information; exceptions; limitations; rules.

(a) The disclosure is made to another public body and is necessary for criminal justice purposes;

(b) A court enters an order in a criminal or civil case directing the public body to disclose the records or information;

(c) The holder of, or applicant for, the concealed handgun license consents to the disclosure in writing;

(d) The public body determines that a compelling public interest requires disclosure in the particular instance and the disclosure is limited to the name, age and county of residence of the holder or applicant;

(e)(A) The disclosure is limited to confirming or denying that a person convicted of a person crime, or restrained by a protective order, is a current holder of a concealed handgun license; and

(B) The disclosure is made to a victim of the person crime or to a person who is protected by the protective order, in response to a request for disclosure that provides the public body with the name and age of the person convicted of the person crime or restrained by the protective order; or

(f)(A) The disclosure is limited to confirming or denying that a person convicted of a crime involving the use or possession of a firearm is a current holder of a concealed handgun license; and

(B) The disclosure is made to a bona fide representative of the news media in response to a request for disclosure that provides the name and age of the person convicted of the crime involving the use or possession of a firearm.

(2) A public body may not confirm or deny that a person described in subsection (1)(e)(A) or (f)(A) of this section is a current holder of a concealed handgun license unless the person seeking disclosure:

(a) Under subsection (1)(e) of this section provides the public body with written proof that the person is a victim of the person crime or is protected by the protective order.

(b) Under subsection (1)(f) of this section provides the public body with written proof that the person is a bona fide representative of the news media.

(3) Notwithstanding any other provision of law, a public body that receives a request for disclosure under subsection (1)(e) or (f) of this section may conduct an investigation, including a criminal records check, to determine whether a person described in subsection (1)(e)(A) or (f)(A) of this section has been convicted of a person crime or a crime involving the use or possession of a firearm or is restrained by a protective order.

(4) The Attorney General shall adopt rules to carry out the provisions of this section. The rules must include a description of:

(a) The procedures for submitting the written request described in subsection (1)(d) of this section; and

(b) The materials an individual must provide to the public body to establish a compelling public interest that supports the disclosure of the name, age and county of residence of the holder or applicant.

(5) The prohibition described in subsection (1) of this section does not apply to the Judicial Department.

(6) As used in this section:

(a) "Convicted" does not include a conviction that has been reversed, vacated or set aside or a conviction for which the person has been pardoned.

(b) "Person crime" means a person felony or person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission, or any other crime constituting domestic violence, as defined in ORS 135.230.

(c) "Protective order" has the meaning given that term in ORS 135.886.

(d) "Victim" has the meaning given that term in ORS 131.007.

[2012 c.93 §2; 2012 c.93 §5]

Note: 192.448 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 192.450 - Petition to review denial of right to inspect state public record; appeal from decision of Attorney General denying inspection; records of health professional regulatory boards.

(2) If the Attorney General grants the petition and orders the state agency to disclose the record, or if the Attorney General grants the petition in part and orders the state agency to disclose a portion of the record, the state agency shall comply with the order in full within seven days after issuance of the order, unless within the seven-day period it issues a notice of its intention to institute proceedings for injunctive or declaratory relief in the Circuit Court for Marion County or, as provided in subsection (6) of this section, in the circuit court of the county where the record is held. Copies of the notice shall be sent to the Attorney General and by certified mail to the petitioner at the address shown on the petition. The state agency shall institute the proceedings within seven days after it issues its notice of intention to do so. If the Attorney General denies the petition in whole or in part, or if the state agency continues to withhold the record or a part of it notwithstanding an order to disclose by the Attorney General, the person seeking disclosure may institute such proceedings.

(3) The Attorney General shall serve as counsel for the state agency in a suit filed under subsection (2) of this section if the suit arises out of a determination by the Attorney General that the public record should not be disclosed, or that a part of the public record should not be disclosed if the state agency has fully complied with the order of the Attorney General requiring disclosure of another part or parts of the public record, and in no other case. In any case in which the Attorney General is prohibited from serving as counsel for the state agency, the agency may retain special counsel.

(4) A person denied the right to inspect or to receive a copy of any public record of a health professional regulatory board, as defined in ORS 676.160, that contains information concerning a licensee or applicant, and petitioning the Attorney General to review the public record shall, on or before the date of filing the petition with the Attorney General, send a copy of the petition by first class mail to the health professional regulatory board. Not more than 48 hours after the board receives a copy of the petition, the board shall send a copy of the petition by first class mail to the licensee or applicant who is the subject of any record for which disclosure is sought. When sending a copy of the petition to the licensee or applicant, the board shall include a notice informing the licensee or applicant that a written response by the licensee or applicant may be filed with the Attorney General not later than seven days after the date that the notice was sent by the board. Immediately upon receipt of any written response from the licensee or applicant, the Attorney General shall send a copy of the response to the petitioner by first class mail.

(5) The person seeking disclosure of a public record of a health professional regulatory board, as defined in ORS 676.160, that is confidential or exempt from disclosure under ORS 676.165 or 676.175, shall have the burden of demonstrating to the Attorney General by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure. The Attorney General shall issue an order denying or granting the petition, or denying or granting it in part, not later than the 15th day following the day that the Attorney General receives the petition. A copy of the Attorney General’s order granting a petition or part of a petition shall be served by first class mail on the health professional regulatory board, the petitioner and the licensee or applicant who is the subject of any record ordered to be disclosed. The health professional regulatory board shall not disclose any record prior to the seventh day following the service of the Attorney General’s order on a licensee or applicant entitled to receive notice under this subsection.

(6) If the Attorney General grants or denies the petition for a record of a health professional regulatory board, as defined in ORS 676.160, that contains information concerning a licensee or applicant, the board, a person denied the right to inspect or receive a copy of the record or the licensee or applicant who is the subject of the record may institute proceedings for injunctive or declaratory relief in the circuit court for the county where the public record is held. The party seeking disclosure of the record shall have the burden of demonstrating by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure.

(7) The Attorney General may comply with a request of a health professional regulatory board to be represented by independent counsel in any proceeding under subsection (6) of this section.

[1973 c.794 §6; 1975 c.308 §2; 1997 c.791 §8; 1999 c.751 §4]



Section 192.460 - Procedure to review denial of right to inspect other public records; effect of disclosure.

(a) The district attorney of the county in which the public body is located, or if it is located in more than one county the district attorney of the county in which the administrative offices of the public body are located, shall carry out the functions of the Attorney General;

(b) Any suit filed must be filed in the circuit court for the county described in paragraph (a) of this subsection; and

(c) The district attorney may not serve as counsel for the public body, in the cases permitted under ORS 192.450 (3), unless the district attorney ordinarily serves as counsel for the public body.

(2) Disclosure of a record to the district attorney in compliance with subsection (1) of this section does not waive any privilege or claim of privilege regarding the record or its contents.

(3) Disclosure of a record or part of a record as ordered by the district attorney is a compelled disclosure for purposes of ORS 40.285.

[1973 c.794 §7; 2007 c.513 §4]



Section 192.465 - Effect of failure of Attorney General, district attorney or elected official to take timely action on inspection petition.

(2) The failure of an elected official to deny, grant, or deny in part and grant in part a request to inspect or receive a copy of a public record within seven days from the day of receipt of the request shall be treated as a denial of the request for the purpose of determining whether a person may institute proceedings for injunctive or declaratory relief under ORS 192.450 or 192.460.

[1975 c.308 §5]



Section 192.470 - Petition form; procedure when petition received.

______________________________________________________________________________

______

I (we), ____________(name(s)), the undersigned, request the Attorney General (or District Attorney of ______ County) to order ______ (name of governmental body) and its employees to (make available for inspection) (produce a copy or copies of) the following records:

1.____________________

2.____________________

I (we) asked to inspect and/or copy these records on ______ (date) at ______ (address). The request was denied by the following person(s):

1.____________________

(Name of public officer or employee;

title or position, if known)

2.____________________

(Name of public officer or employee;

title or position, if known)

______________________

______________________________________________________________________________

This form should be delivered or mailed to the Attorney General’s office in Salem, or the district attorney’s office in the county courthouse.

(2) Promptly upon receipt of such a petition, the Attorney General or district attorney shall notify the public body involved. The public body shall thereupon transmit the public record disclosure of which is sought, or a copy, to the Attorney General, together with a statement of its reasons for believing that the public record should not be disclosed. In an appropriate case, with the consent of the Attorney General, the public body may instead disclose the nature or substance of the public record to the Attorney General.

[1973 c.794 §10]



Section 192.480 - Procedure to review denial by elected official of right to inspect public records.

[1973 c.794 §8]



Section 192.490 - Court authority in reviewing action denying right to inspect public records; docketing; costs and attorney fees.

(2) Except as to causes the court considers of greater importance, proceedings arising under ORS 192.450, 192.460, 192.470 or 192.480 take precedence on the docket over all other causes and shall be assigned for hearing and trial at the earliest practicable date and expedited in every way.

(3) If a person seeking the right to inspect or to receive a copy of a public record prevails in the suit, the person shall be awarded costs and disbursements and reasonable attorney fees at trial and on appeal. If the person prevails in part, the court may in its discretion award the person costs and disbursements and reasonable attorney fees at trial and on appeal, or an appropriate portion thereof. If the state agency failed to comply with the Attorney General’s order in full and did not issue a notice of intention to institute proceedings pursuant to ORS 192.450 (2) within seven days after issuance of the order, or did not institute the proceedings within seven days after issuance of the notice, the petitioner shall be awarded costs of suit at the trial level and reasonable attorney fees regardless of which party instituted the suit and regardless of which party prevailed therein.

[1973 c.794 §9; 1975 c.308 §3; 1981 c.897 §40]



Section 192.493 - Health services costs.

(1) The amounts determined by an independent actuary retained by the agency to cover the costs of providing each of the following health services under ORS 414.631, 414.651 and 414.688 to 414.745 for the six months preceding the report:

(a) Inpatient hospital services;

(b) Outpatient hospital services;

(c) Laboratory and X-ray services;

(d) Physician and other licensed practitioner services;

(e) Prescription drugs;

(f) Dental services;

(g) Vision services;

(h) Mental health services;

(i) Chemical dependency services;

(j) Durable medical equipment and supplies; and

(k) Other health services provided under a coordinated care organization contract under ORS 414.651 or a contract with a prepaid managed care health services organization, as defined in ORS 414.025;

(2) The amounts the agency and each contractor have paid under each coordinated care organization contract under ORS 414.651 or prepaid managed care health services organization contract for administrative costs and the provision of each of the health services described in subsection (1) of this section for the six months preceding the report;

(3) Any adjustments made to the amounts reported under this section to account for geographic or other differences in providing the health services; and

(4) The numbers of individuals served under each coordinated care organization contract or prepaid managed care health services organization contract, listed by category of individual.

[2003 c.803 §27; 2011 c.602 §33; 2015 c.792 §3]

Note: 192.493 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.495 - Inspection of records more than 25 years old.

[1979 c.301 §2]



Section 192.496 - Medical records; sealed records; records of individual in custody or under supervision; student records.

(1) Records less than 75 years old which contain information about the physical or mental health or psychiatric care or treatment of a living individual, if the public disclosure thereof would constitute an unreasonable invasion of privacy. The party seeking disclosure shall have the burden of showing by clear and convincing evidence that the public interest requires disclosure in the particular instance and that public disclosure would not constitute an unreasonable invasion of privacy.

(2) Records less than 75 years old which were sealed in compliance with statute or by court order. Such records may be disclosed upon order of a court of competent jurisdiction or as otherwise provided by law.

(3) Records of a person who is or has been in the custody or under the lawful supervision of a state agency, a court or a unit of local government, are exempt from disclosure for a period of 25 years after termination of such custody or supervision to the extent that disclosure thereof would interfere with the rehabilitation of the person if the public interest in confidentiality clearly outweighs the public interest in disclosure. Nothing in this subsection, however, shall be construed as prohibiting disclosure of the fact that a person is in custody.

(4) Student records required by state or federal law to be exempt from disclosure.

[1979 c.301 §3]



Section 192.497 - Immunity from liability for disclosure of certain personal information; recovery of costs.

(2) A public body that receives a request for disclosure of records under ORS 192.435 or 192.502 (3) is entitled to recover the cost of complying with ORS 192.437 without regard to whether the public body determines that the party requesting disclosure has demonstrated by clear and convincing evidence that the public interest requires disclosure in a particular instance.

[2015 c.805 §4]



Section 192.500



Section 192.501 - Public records conditionally exempt from disclosure.

(1) Records of a public body pertaining to litigation to which the public body is a party if the complaint has been filed, or if the complaint has not been filed, if the public body shows that such litigation is reasonably likely to occur. This exemption does not apply to litigation which has been concluded, and nothing in this subsection shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation.

(2) Trade secrets. "Trade secrets," as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within an organization and which is used in a business it conducts, having actual or potential commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

(3) Investigatory information compiled for criminal law purposes. The record of an arrest or the report of a crime shall be disclosed unless and only for so long as there is a clear need to delay disclosure in the course of a specific investigation, including the need to protect the complaining party or the victim. Nothing in this subsection shall limit any right constitutionally guaranteed, or granted by statute, to disclosure or discovery in criminal cases. For purposes of this subsection, the record of an arrest or the report of a crime includes, but is not limited to:

(a) The arrested person’s name, age, residence, employment, marital status and similar biographical information;

(b) The offense with which the arrested person is charged;

(c) The conditions of release pursuant to ORS 135.230 to 135.290;

(d) The identity of and biographical information concerning both complaining party and victim;

(e) The identity of the investigating and arresting agency and the length of the investigation;

(f) The circumstances of arrest, including time, place, resistance, pursuit and weapons used; and

(g) Such information as may be necessary to enlist public assistance in apprehending fugitives from justice.

(4) Test questions, scoring keys, and other data used to administer a licensing examination, employment, academic or other examination or testing procedure before the examination is given and if the examination is to be used again. Records establishing procedures for and instructing persons administering, grading or evaluating an examination or testing procedure are included in this exemption, to the extent that disclosure would create a risk that the result might be affected.

(5) Information consisting of production records, sale or purchase records or catch records, or similar business records of a private concern or enterprise, required by law to be submitted to or inspected by a governmental body to allow it to determine fees or assessments payable or to establish production quotas, and the amounts of such fees or assessments payable or paid, to the extent that such information is in a form that would permit identification of the individual concern or enterprise. This exemption does not include records submitted by long term care facilities as defined in ORS 442.015 to the state for purposes of reimbursement of expenses or determining fees for patient care. Nothing in this subsection shall limit the use that can be made of such information for regulatory purposes or its admissibility in any enforcement proceeding.

(6) Information relating to the appraisal of real estate prior to its acquisition.

(7) The names and signatures of employees who sign authorization cards or petitions for the purpose of requesting representation or decertification elections.

(8) Investigatory information relating to any complaint filed under ORS 659A.820 or 659A.825, until such time as the complaint is resolved under ORS 659A.835, or a final order is issued under ORS 659A.850.

(9) Investigatory information relating to any complaint or charge filed under ORS 243.676 and 663.180.

(10) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services under ORS 697.732.

(11) Information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905, except if the governing body of an Indian tribe requests the information and the need for the information is related to that Indian tribe’s cultural or religious activities. This exemption does not include information relating to a site that is all or part of an existing, commonly known and publicized tourist facility or attraction.

(12) A personnel discipline action, or materials or documents supporting that action.

(13) Information developed pursuant to ORS 496.004, 496.172 and 498.026 or ORS 496.192 and 564.100, regarding the habitat, location or population of any threatened species or endangered species.

(14) Writings prepared by or under the direction of faculty of public educational institutions, in connection with research, until publicly released, copyrighted or patented.

(15) Computer programs developed or purchased by or for any public body for its own use. As used in this subsection, "computer program" means a series of instructions or statements which permit the functioning of a computer system in a manner designed to provide storage, retrieval and manipulation of data from such computer system, and any associated documentation and source material that explain how to operate the computer program. "Computer program" does not include:

(a) The original data, including but not limited to numbers, text, voice, graphics and images;

(b) Analyses, compilations and other manipulated forms of the original data produced by use of the program; or

(c) The mathematical and statistical formulas which would be used if the manipulated forms of the original data were to be produced manually.

(16) Data and information provided by participants to mediation under ORS 36.256.

(17) Investigatory information relating to any complaint or charge filed under ORS chapter 654, until a final administrative determination is made or, if a citation is issued, until an employer receives notice of any citation.

(18) Specific operational plans in connection with an anticipated threat to individual or public safety for deployment and use of personnel and equipment, prepared or used by a public body, if public disclosure of the plans would endanger an individual’s life or physical safety or jeopardize a law enforcement activity.

(19)(a) Audits or audit reports required of a telecommunications carrier. As used in this paragraph, "audit or audit report" means any external or internal audit or audit report pertaining to a telecommunications carrier, as defined in ORS 133.721, or pertaining to a corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier that is intended to make the operations of the entity more efficient, accurate or compliant with applicable rules, procedures or standards, that may include self-criticism and that has been filed by the telecommunications carrier or affiliate under compulsion of state law. "Audit or audit report" does not mean an audit of a cost study that would be discoverable in a contested case proceeding and that is not subject to a protective order; and

(b) Financial statements. As used in this paragraph, "financial statement" means a financial statement of a nonregulated corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier, as defined in ORS 133.721.

(20) The residence address of an elector if authorized under ORS 247.965 and subject to ORS 247.967.

(21) The following records, communications and information submitted to a housing authority as defined in ORS 456.005, or to an urban renewal agency as defined in ORS 457.010, by applicants for and recipients of loans, grants and tax credits:

(a) Personal and corporate financial statements and information, including tax returns;

(b) Credit reports;

(c) Project appraisals, excluding appraisals obtained in the course of transactions involving an interest in real estate that is acquired, leased, rented, exchanged, transferred or otherwise disposed of as part of the project, but only after the transactions have closed and are concluded;

(d) Market studies and analyses;

(e) Articles of incorporation, partnership agreements and operating agreements;

(f) Commitment letters;

(g) Project pro forma statements;

(h) Project cost certifications and cost data;

(i) Audits;

(j) Project tenant correspondence requested to be confidential;

(k) Tenant files relating to certification; and

(L) Housing assistance payment requests.

(22) Records or information that, if disclosed, would allow a person to:

(a) Gain unauthorized access to buildings or other property;

(b) Identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, services; or

(c) Disrupt, interfere with or gain unauthorized access to public funds or to information processing, communication or telecommunication systems, including the information contained in the systems, that are used or operated by a public body.

(23) Records or information that would reveal or otherwise identify security measures, or weaknesses or potential weaknesses in security measures, taken or recommended to be taken to protect:

(a) An individual;

(b) Buildings or other property;

(c) Information processing, communication or telecommunication systems, including the information contained in the systems; or

(d) Those operations of the Oregon State Lottery the security of which are subject to study and evaluation under ORS 461.180 (6).

(24) Personal information held by or under the direction of officials of the Oregon Health and Science University or a public university listed in ORS 352.002 about a person who has or who is interested in donating money or property to the Oregon Health and Science University or a public university, if the information is related to the family of the person, personal assets of the person or is incidental information not related to the donation.

(25) The home address, professional address and telephone number of a person who has or who is interested in donating money or property to a public university listed in ORS 352.002.

(26) Records of the name and address of a person who files a report with or pays an assessment to a commodity commission established under ORS 576.051 to 576.455, the Oregon Beef Council created under ORS 577.210 or the Oregon Wheat Commission created under ORS 578.030.

(27) Information provided to, obtained by or used by a public body to authorize, originate, receive or authenticate a transfer of funds, including but not limited to a credit card number, payment card expiration date, password, financial institution account number and financial institution routing number.

(28) Social Security numbers as provided in ORS 107.840.

(29) The electronic mail address of a student who attends a public university listed in ORS 352.002 or Oregon Health and Science University.

(30) The name, home address, professional address or location of a person that is engaged in, or that provides goods or services for, medical research at Oregon Health and Science University that is conducted using animals other than rodents. This subsection does not apply to Oregon Health and Science University press releases, websites or other publications circulated to the general public.

(31) If requested by a public safety officer, as defined in ORS 181A.355:

(a) The home address and home telephone number of the public safety officer contained in the voter registration records for the officer.

(b) The home address and home telephone number of the public safety officer contained in records of the Department of Public Safety Standards and Training.

(c) The name of the public safety officer contained in county real property assessment or taxation records. This exemption:

(A) Applies only to the name of the public safety officer and any other owner of the property in connection with a specific property identified by the officer in a request for exemption from disclosure;

(B) Applies only to records that may be made immediately available to the public upon request in person, by telephone or using the Internet;

(C) Applies until the public safety officer requests termination of the exemption;

(D) Does not apply to disclosure of records among public bodies as defined in ORS 174.109 for governmental purposes; and

(E) May not result in liability for the county if the name of the public safety officer is disclosed after a request for exemption from disclosure is made under this subsection.

(32) Unless the public records request is made by a financial institution, as defined in ORS 706.008, consumer finance company licensed under ORS chapter 725, mortgage banker or mortgage broker licensed under ORS 86A.095 to 86A.198, or title company for business purposes, records described in paragraph (a) of this subsection, if the exemption from disclosure of the records is sought by an individual described in paragraph (b) of this subsection using the procedure described in paragraph (c) of this subsection:

(a) The home address, home or cellular telephone number or personal electronic mail address contained in the records of any public body that has received the request that is set forth in:

(A) A warranty deed, deed of trust, mortgage, lien, deed of reconveyance, release, satisfaction, substitution of trustee, easement, dog license, marriage license or military discharge record that is in the possession of the county clerk; or

(B) Any public record of a public body other than the county clerk.

(b) The individual claiming the exemption from disclosure must be a district attorney, a deputy district attorney, the Attorney General or an assistant attorney general, the United States Attorney for the District of Oregon or an assistant United States attorney for the District of Oregon, a city attorney who engages in the prosecution of criminal matters or a deputy city attorney who engages in the prosecution of criminal matters.

(c) The individual claiming the exemption from disclosure must do so by filing the claim in writing with the public body for which the exemption from disclosure is being claimed on a form prescribed by the public body. Unless the claim is filed with the county clerk, the claim form shall list the public records in the possession of the public body to which the exemption applies. The exemption applies until the individual claiming the exemption requests termination of the exemption or ceases to qualify for the exemption.

(33) The following voluntary conservation agreements and reports:

(a) Land management plans required for voluntary stewardship agreements entered into under ORS 541.423; and

(b) Written agreements relating to the conservation of greater sage grouse entered into voluntarily by owners or occupiers of land with a soil and water conservation district under ORS 568.550.

(34) Sensitive business records or financial or commercial information of the State Accident Insurance Fund Corporation that is not customarily provided to business competitors. This exemption does not:

(a) Apply to the formulas for determining dividends to be paid to employers insured by the State Accident Insurance Fund Corporation;

(b) Apply to contracts for advertising, public relations or lobbying services or to documents related to the formation of such contracts;

(c) Apply to group insurance contracts or to documents relating to the formation of such contracts, except that employer account records shall remain exempt from disclosure as provided in ORS 192.502 (35); or

(d) Provide the basis for opposing the discovery of documents in litigation pursuant to the applicable rules of civil procedure.

(35) Records of the Department of Public Safety Standards and Training relating to investigations conducted under ORS 181A.640 or 181A.870 (6), until the department issues the report described in ORS 181A.640 or 181A.870.

(36) A medical examiner’s report, autopsy report or laboratory test report ordered by a medical examiner under ORS 146.117.

(37) Any document or other information related to an audit of a public body, as defined in ORS 174.109, that is in the custody of an auditor or audit organization operating under nationally recognized government auditing standards, until the auditor or audit organization issues a final audit report in accordance with those standards or the audit is abandoned. This exemption does not prohibit disclosure of a draft audit report that is provided to the audited entity for the entity’s response to the audit findings.

(38)(a) Personally identifiable information collected as part of an electronic fare collection system of a mass transit system.

(b) The exemption from disclosure in paragraph (a) of this subsection does not apply to public records that have attributes of anonymity that are sufficient, or that are aggregated into groupings that are broad enough, to ensure that persons cannot be identified by disclosure of the public records.

(c) As used in this subsection:

(A) "Electronic fare collection system" means the software and hardware used for, associated with or relating to the collection of transit fares for a mass transit system, including but not limited to computers, radio communication systems, personal mobile devices, wearable technology, fare instruments, information technology, data storage or collection equipment, or other equipment or improvements.

(B) "Mass transit system" has the meaning given that term in ORS 267.010.

(C) "Personally identifiable information" means all information relating to a person that acquires or uses a transit pass or other fare payment medium in connection with an electronic fare collection system, including but not limited to:

(i) Customer account information, date of birth, telephone number, physical address, electronic mail address, credit or debit card information, bank account information, Social Security or taxpayer identification number or other identification number, transit pass or fare payment medium balances or history, or similar personal information; or

(ii) Travel dates, travel times, frequency of use, travel locations, service types or vehicle use, or similar travel information.

(39)(a) If requested by a civil code enforcement officer:

(A) The home address and home telephone number of the civil code enforcement officer contained in the voter registration records for the officer.

(B) The name of the civil code enforcement officer contained in county real property assessment or taxation records. This exemption:

(i) Applies only to the name of the civil code enforcement officer and any other owner of the property in connection with a specific property identified by the officer in a request for exemption from disclosure;

(ii) Applies only to records that may be made immediately available to the public upon request in person, by telephone or using the Internet;

(iii) Applies until the civil code enforcement officer requests termination of the exemption;

(iv) Does not apply to disclosure of records among public bodies as defined in ORS 174.109 for governmental purposes; and

(v) May not result in liability for the county if the name of the civil code enforcement officer is disclosed after a request for exemption from disclosure is made under this subsection.

(b) As used in this subsection, "civil code enforcement officer" means an employee of a public body, as defined in ORS 174.109, who is charged with enforcing laws or ordinances relating to land use, zoning, use of rights-of-way, solid waste, hazardous waste, sewage treatment and disposal or the state building code.

(40) Audio or video recordings, whether digital or analog, resulting from a law enforcement officer’s operation of a video camera worn upon the officer’s person that records the officer’s interactions with members of the public while the officer is on duty. When a recording described in this subsection is subject to disclosure, the following apply:

(a) Recordings that have been sealed in a court’s record of a court proceeding or otherwise ordered by a court not to be disclosed may not be disclosed.

(b) A request for disclosure under this subsection must identify the approximate date and time of an incident for which the recordings are requested and be reasonably tailored to include only that material for which a public interest requires disclosure.

(c) A video recording disclosed under this subsection must, prior to disclosure, be edited in a manner as to render the faces of all persons within the recording unidentifiable.

[1987 c.373 §§23c,23d; 1987 c.764 §2 (enacted in lieu of 192.500); 1989 c.70 §1; 1989 c.171 §26; 1989 c.967 §§11,13; 1989 c.1083 §10; 1991 c.636 §§1,2; 1991 c.678 §§1,2; 1993 c.616 §§4,5; 1993 c.787 §§1,2; 1995 c.604 §§2,3; 1999 c.155 §3; 1999 c.169 §§1,2; 1999 c.234 §§1,2; 1999 c.291 §§21,22; 1999 c.380 §§1,2; 1999 c.1093 §§3,4; 2001 c.104 §66; 2001 c.621 §85; 2001 c.915 §1; 2003 c.217 §1; 2003 c.380 §2; 2003 c.524 §1; 2003 c.604 §98; 2003 c.674 §26; 2003 c.803 §12; 2003 c.807 §§2,3; 2005 c.203 §§1,2; 2005 c.232 §§33,34; 2005 c.455 §1; 2007 c.608 §6; 2007 c.687 §1; 2008 c.48 §1; 2009 c.57 §2; 2009 c.135 §1; 2009 c.222 §2; 2009 c.769 §1; 2011 c.9 §14; 2011 c.285 §1; 2011 c.637 §68; 2013 c.325 §1; 2013 c.768 §107; 2014 c.37 §§1,2; 2014 c.64 §§1,2; 2015 c.14 §2; 2015 c.313 §§1,2; 2015 c.550 §§5,6; 2015 c.767 §§56,57]



Section 192.502 - Other public records exempt from disclosure.

(1) Communications within a public body or between public bodies of an advisory nature to the extent that they cover other than purely factual materials and are preliminary to any final agency determination of policy or action. This exemption shall not apply unless the public body shows that in the particular instance the public interest in encouraging frank communication between officials and employees of public bodies clearly outweighs the public interest in disclosure.

(2) Information of a personal nature such as but not limited to that kept in a personal, medical or similar file, if public disclosure would constitute an unreasonable invasion of privacy, unless the public interest by clear and convincing evidence requires disclosure in the particular instance. The party seeking disclosure shall have the burden of showing that public disclosure would not constitute an unreasonable invasion of privacy.

(3) Upon compliance with ORS 192.437, public body employee or volunteer residential addresses, residential telephone numbers, personal cellular telephone numbers, personal electronic mail addresses, driver license numbers, employer-issued identification card numbers, emergency contact information, Social Security numbers, dates of birth and other telephone numbers contained in personnel records maintained by the public body that is the employer or the recipient of volunteer services. This exemption:

(a) Does not apply to the addresses, dates of birth and telephone numbers of employees or volunteers who are elected officials, except that a judge or district attorney subject to election may seek to exempt the judge’s or district attorney’s address or telephone number, or both, under the terms of ORS 192.445;

(b) Does not apply to employees or volunteers to the extent that the party seeking disclosure shows by clear and convincing evidence that the public interest requires disclosure in a particular instance pursuant to ORS 192.437;

(c) Does not apply to a substitute teacher as defined in ORS 342.815 when requested by a professional education association of which the substitute teacher may be a member; and

(d) Does not relieve a public employer of any duty under ORS 243.650 to 243.782.

(4) Information submitted to a public body in confidence and not otherwise required by law to be submitted, where such information should reasonably be considered confidential, the public body has obliged itself in good faith not to disclose the information, and when the public interest would suffer by the disclosure.

(5) Information or records of the Department of Corrections, including the State Board of Parole and Post-Prison Supervision, to the extent that disclosure would interfere with the rehabilitation of a person in custody of the department or substantially prejudice or prevent the carrying out of the functions of the department, if the public interest in confidentiality clearly outweighs the public interest in disclosure.

(6) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services in the administration of ORS chapters 723 and 725 not otherwise required by law to be made public, to the extent that the interests of lending institutions, their officers, employees and customers in preserving the confidentiality of such information outweighs the public interest in disclosure.

(7) Reports made to or filed with the court under ORS 137.077 or 137.530.

(8) Any public records or information the disclosure of which is prohibited by federal law or regulations.

(9)(a) Public records or information the disclosure of which is prohibited or restricted or otherwise made confidential or privileged under Oregon law.

(b) Subject to ORS 192.423, paragraph (a) of this subsection does not apply to factual information compiled in a public record when:

(A) The basis for the claim of exemption is ORS 40.225;

(B) The factual information is not prohibited from disclosure under any applicable state or federal law, regulation or court order and is not otherwise exempt from disclosure under ORS 192.410 to 192.505;

(C) The factual information was compiled by or at the direction of an attorney as part of an investigation on behalf of the public body in response to information of possible wrongdoing by the public body;

(D) The factual information was not compiled in preparation for litigation, arbitration or an administrative proceeding that was reasonably likely to be initiated or that has been initiated by or against the public body; and

(E) The holder of the privilege under ORS 40.225 has made or authorized a public statement characterizing or partially disclosing the factual information compiled by or at the attorney’s direction.

(10) Public records or information described in this section, furnished by the public body originally compiling, preparing or receiving them to any other public officer or public body in connection with performance of the duties of the recipient, if the considerations originally giving rise to the confidential or exempt nature of the public records or information remain applicable.

(11) Records of the Energy Facility Siting Council concerning the review or approval of security programs pursuant to ORS 469.530.

(12) Employee and retiree address, telephone number and other nonfinancial membership records and employee financial records maintained by the Public Employees Retirement System pursuant to ORS chapters 238 and 238A.

(13) Records of or submitted to the State Treasurer, the Oregon Investment Council or the agents of the treasurer or the council relating to active or proposed publicly traded investments under ORS chapter 293, including but not limited to records regarding the acquisition, exchange or liquidation of the investments. For the purposes of this subsection:

(a) The exemption does not apply to:

(A) Information in investment records solely related to the amount paid directly into an investment by, or returned from the investment directly to, the treasurer or council; or

(B) The identity of the entity to which the amount was paid directly or from which the amount was received directly.

(b) An investment in a publicly traded investment is no longer active when acquisition, exchange or liquidation of the investment has been concluded.

(14)(a) Records of or submitted to the State Treasurer, the Oregon Investment Council, the Oregon Growth Board or the agents of the treasurer, council or board relating to actual or proposed investments under ORS chapter 293 or 348 in a privately placed investment fund or a private asset including but not limited to records regarding the solicitation, acquisition, deployment, exchange or liquidation of the investments including but not limited to:

(A) Due diligence materials that are proprietary to an investment fund, to an asset ownership or to their respective investment vehicles.

(B) Financial statements of an investment fund, an asset ownership or their respective investment vehicles.

(C) Meeting materials of an investment fund, an asset ownership or their respective investment vehicles.

(D) Records containing information regarding the portfolio positions in which an investment fund, an asset ownership or their respective investment vehicles invest.

(E) Capital call and distribution notices of an investment fund, an asset ownership or their respective investment vehicles.

(F) Investment agreements and related documents.

(b) The exemption under this subsection does not apply to:

(A) The name, address and vintage year of each privately placed investment fund.

(B) The dollar amount of the commitment made to each privately placed investment fund since inception of the fund.

(C) The dollar amount of cash contributions made to each privately placed investment fund since inception of the fund.

(D) The dollar amount, on a fiscal year-end basis, of cash distributions received by the State Treasurer, the Oregon Investment Council, the Oregon Growth Board or the agents of the treasurer, council or board from each privately placed investment fund.

(E) The dollar amount, on a fiscal year-end basis, of the remaining value of assets in a privately placed investment fund attributable to an investment by the State Treasurer, the Oregon Investment Council, the Oregon Growth Board or the agents of the treasurer, council or board.

(F) The net internal rate of return of each privately placed investment fund since inception of the fund.

(G) The investment multiple of each privately placed investment fund since inception of the fund.

(H) The dollar amount of the total management fees and costs paid on an annual fiscal year-end basis to each privately placed investment fund.

(I) The dollar amount of cash profit received from each privately placed investment fund on a fiscal year-end basis.

(15) The monthly reports prepared and submitted under ORS 293.761 and 293.766 concerning the Public Employees Retirement Fund and the Industrial Accident Fund may be uniformly treated as exempt from disclosure for a period of up to 90 days after the end of the calendar quarter.

(16) Reports of unclaimed property filed by the holders of such property to the extent permitted by ORS 98.352.

(17)(a) The following records, communications and information submitted to the Oregon Business Development Commission, the Oregon Business Development Department, the State Department of Agriculture, the Oregon Growth Board, the Port of Portland or other ports as defined in ORS 777.005, or a county or city governing body and any board, department, commission, council or agency thereof, by applicants for investment funds, grants, loans, services or economic development moneys, support or assistance including, but not limited to, those described in ORS 285A.224:

(A) Personal financial statements.

(B) Financial statements of applicants.

(C) Customer lists.

(D) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed, or if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur; this exemption does not apply to litigation which has been concluded, and nothing in this subparagraph shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation.

(E) Production, sales and cost data.

(F) Marketing strategy information that relates to applicant’s plan to address specific markets and applicant’s strategy regarding specific competitors.

(b) The following records, communications and information submitted to the State Department of Energy by applicants for tax credits or for grants awarded under ORS 469B.256:

(A) Personal financial statements.

(B) Financial statements of applicants.

(C) Customer lists.

(D) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed, or if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur; this exemption does not apply to litigation which has been concluded, and nothing in this subparagraph shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation.

(E) Production, sales and cost data.

(F) Marketing strategy information that relates to applicant’s plan to address specific markets and applicant’s strategy regarding specific competitors.

(18) Records, reports or returns submitted by private concerns or enterprises required by law to be submitted to or inspected by a governmental body to allow it to determine the amount of any transient lodging tax payable and the amounts of such tax payable or paid, to the extent that such information is in a form which would permit identification of the individual concern or enterprise. Nothing in this subsection shall limit the use which can be made of such information for regulatory purposes or its admissibility in any enforcement proceedings. The public body shall notify the taxpayer of the delinquency immediately by certified mail. However, in the event that the payment or delivery of transient lodging taxes otherwise due to a public body is delinquent by over 60 days, the public body shall disclose, upon the request of any person, the following information:

(a) The identity of the individual concern or enterprise that is delinquent over 60 days in the payment or delivery of the taxes.

(b) The period for which the taxes are delinquent.

(c) The actual, or estimated, amount of the delinquency.

(19) All information supplied by a person under ORS 151.485 for the purpose of requesting appointed counsel, and all information supplied to the court from whatever source for the purpose of verifying the financial eligibility of a person pursuant to ORS 151.485.

(20) Workers’ compensation claim records of the Department of Consumer and Business Services, except in accordance with rules adopted by the Director of the Department of Consumer and Business Services, in any of the following circumstances:

(a) When necessary for insurers, self-insured employers and third party claim administrators to process workers’ compensation claims.

(b) When necessary for the director, other governmental agencies of this state or the United States to carry out their duties, functions or powers.

(c) When the disclosure is made in such a manner that the disclosed information cannot be used to identify any worker who is the subject of a claim.

(d) When a worker or the worker’s representative requests review of the worker’s claim record.

(21) Sensitive business records or financial or commercial information of the Oregon Health and Science University that is not customarily provided to business competitors.

(22) Records of Oregon Health and Science University regarding candidates for the position of president of the university.

(23) The records of a library, including:

(a) Circulation records, showing use of specific library material by a named person;

(b) The name of a library patron together with the address or telephone number of the patron; and

(c) The electronic mail address of a patron.

(24) The following records, communications and information obtained by the Housing and Community Services Department in connection with the department’s monitoring or administration of financial assistance or of housing or other developments:

(a) Personal and corporate financial statements and information, including tax returns.

(b) Credit reports.

(c) Project appraisals, excluding appraisals obtained in the course of transactions involving an interest in real estate that is acquired, leased, rented, exchanged, transferred or otherwise disposed of as part of the project, but only after the transactions have closed and are concluded.

(d) Market studies and analyses.

(e) Articles of incorporation, partnership agreements and operating agreements.

(f) Commitment letters.

(g) Project pro forma statements.

(h) Project cost certifications and cost data.

(i) Audits.

(j) Project tenant correspondence.

(k) Personal information about a tenant.

(L) Housing assistance payments.

(25) Raster geographic information system (GIS) digital databases, provided by private forestland owners or their representatives, voluntarily and in confidence to the State Forestry Department, that is not otherwise required by law to be submitted.

(26) Sensitive business, commercial or financial information furnished to or developed by a public body engaged in the business of providing electricity or electricity services, if the information is directly related to a transaction described in ORS 261.348, or if the information is directly related to a bid, proposal or negotiations for the sale or purchase of electricity or electricity services, and disclosure of the information would cause a competitive disadvantage for the public body or its retail electricity customers. This subsection does not apply to cost-of-service studies used in the development or review of generally applicable rate schedules.

(27) Sensitive business, commercial or financial information furnished to or developed by the City of Klamath Falls, acting solely in connection with the ownership and operation of the Klamath Cogeneration Project, if the information is directly related to a transaction described in ORS 225.085 and disclosure of the information would cause a competitive disadvantage for the Klamath Cogeneration Project. This subsection does not apply to cost-of-service studies used in the development or review of generally applicable rate schedules.

(28) Personally identifiable information about customers of a municipal electric utility or a people’s utility district or the names, dates of birth, driver license numbers, telephone numbers, electronic mail addresses or Social Security numbers of customers who receive water, sewer or storm drain services from a public body as defined in ORS 174.109. The utility or district may release personally identifiable information about a customer, and a public body providing water, sewer or storm drain services may release the name, date of birth, driver license number, telephone number, electronic mail address or Social Security number of a customer, if the customer consents in writing or electronically, if the disclosure is necessary for the utility, district or other public body to render services to the customer, if the disclosure is required pursuant to a court order or if the disclosure is otherwise required by federal or state law. The utility, district or other public body may charge as appropriate for the costs of providing such information. The utility, district or other public body may make customer records available to third party credit agencies on a regular basis in connection with the establishment and management of customer accounts or in the event such accounts are delinquent.

(29) A record of the street and number of an employee’s address submitted to a special district to obtain assistance in promoting an alternative to single occupant motor vehicle transportation.

(30) Sensitive business records, capital development plans or financial or commercial information of Oregon Corrections Enterprises that is not customarily provided to business competitors.

(31) Documents, materials or other information submitted to the Director of the Department of Consumer and Business Services in confidence by a state, federal, foreign or international regulatory or law enforcement agency or by the National Association of Insurance Commissioners, its affiliates or subsidiaries under ORS 86A.095 to 86A.198, 697.005 to 697.095, 697.602 to 697.842, 705.137, 717.200 to 717.320, 717.900 or 717.905, ORS chapter 59, 723, 725 or 726, the Bank Act or the Insurance Code when:

(a) The document, material or other information is received upon notice or with an understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information; and

(b) The director has obligated the Department of Consumer and Business Services not to disclose the document, material or other information.

(32) A county elections security plan developed and filed under ORS 254.074.

(33) Information about review or approval of programs relating to the security of:

(a) Generation, storage or conveyance of:

(A) Electricity;

(B) Gas in liquefied or gaseous form;

(C) Hazardous substances as defined in ORS 453.005 (7)(a), (b) and (d);

(D) Petroleum products;

(E) Sewage; or

(F) Water.

(b) Telecommunication systems, including cellular, wireless or radio systems.

(c) Data transmissions by whatever means provided.

(34) The information specified in ORS 25.020 (8) if the Chief Justice of the Supreme Court designates the information as confidential by rule under ORS 1.002.

(35)(a) Employer account records of the State Accident Insurance Fund Corporation.

(b) As used in this subsection, "employer account records" means all records maintained in any form that are specifically related to the account of any employer insured, previously insured or under consideration to be insured by the State Accident Insurance Fund Corporation and any information obtained or developed by the corporation in connection with providing, offering to provide or declining to provide insurance to a specific employer. "Employer account records" includes, but is not limited to, an employer’s payroll records, premium payment history, payroll classifications, employee names and identification information, experience modification factors, loss experience and dividend payment history.

(c) The exemption provided by this subsection may not serve as the basis for opposition to the discovery documents in litigation pursuant to applicable rules of civil procedure.

(36)(a) Claimant files of the State Accident Insurance Fund Corporation.

(b) As used in this subsection, "claimant files" includes, but is not limited to, all records held by the corporation pertaining to a person who has made a claim, as defined in ORS 656.005, and all records pertaining to such a claim.

(c) The exemption provided by this subsection may not serve as the basis for opposition to the discovery documents in litigation pursuant to applicable rules of civil procedure.

(37) Except as authorized by ORS 408.425, records that certify or verify an individual’s discharge or other separation from military service.

(38) Records of or submitted to a domestic violence service or resource center that relate to the name or personal information of an individual who visits a center for service, including the date of service, the type of service received, referrals or contact information or personal information of a family member of the individual. As used in this subsection, "domestic violence service or resource center" means an entity, the primary purpose of which is to assist persons affected by domestic or sexual violence by providing referrals, resource information or other assistance specifically of benefit to domestic or sexual violence victims.

(39) Information reported to the Oregon Health Authority under ORS 431A.860, except as provided in ORS 431A.860 (2)(b) information disclosed by the authority under ORS 431A.865 and any information related to disclosures made by the authority under ORS 431A.865, including information identifying the recipient of the information.

(40)(a) Electronic mail addresses in the possession or custody of an agency or subdivision of the executive department, as defined in ORS 174.112, a local government or local service district, as defined in ORS 174.116, or a special government body, as defined in ORS 174.117.

(b) This subsection does not apply to electronic mail addresses assigned by a public body to public employees for use by the employees in the ordinary course of their employment.

(41) Residential addresses, residential telephone numbers, personal cellular telephone numbers, personal electronic mail addresses, driver license numbers, emergency contact information, Social Security numbers, dates of birth and other telephone numbers of individuals currently or previously certified or licensed by the Department of Public Safety Standards and Training contained in the records maintained by the department.

(42) Personally identifiable information and contact information of veterans as defined in ORS 408.225 and of persons serving on active duty or as reserve members with the Armed Forces of the United States, National Guard or other reserve component that was obtained by the Department of Veterans’ Affairs in the course of performing its duties and functions, including but not limited to names, residential and employment addresses, dates of birth, driver license numbers, telephone numbers, electronic mail addresses, Social Security numbers, marital status, dependents, the character of discharge from military service, military rating or rank, that the person is a veteran or has provided military service, information relating to an application for or receipt of federal or state benefits, information relating to the basis for receipt or denial of federal or state benefits and information relating to a home loan or grant application, including but not limited to financial information provided in connection with the application.

[1987 c.373 §23e; 1987 c.764 §3; 1987 c.898 §27 (enacted in lieu of 192.500); 1989 c.6 §17; 1989 c.925 §1; 1991 c.825 §7; 1993 c.694 §27; 1993 c.817 §1; 1995 c.79 §70; 1995 c.162 §62a; 1995 c.604 §1; 1997 c.44 §1; 1997 c.559 §1; 1997 c.825 §1; 1999 c.274 §17; 1999 c.291 §24; 1999 c.379 §1; 1999 c.666 §1; 1999 c.683 §3; 1999 c.811 §2; 1999 c.855 §4; 1999 c.955 §23; 1999 c.1059 §§12,16; 2001 c.377 §§17,18; 2001 c.915 §3; 2001 c.922 §§12,13; 2001 c.962 §§80,81; 2001 c.965 §§62,63; 2003 c.14 §§90,91; 2003 c.524 §§2,3; 2003 c.733 §§49,50; 2003 c.803 §§5,6; 2005 c.397 §1; 2005 c.561 §3; 2005 c.659 §1; 2007 c.152 §1; 2007 c.181 §1; 2007 c.513 §5; 2007 c.687 §7; 2009 c.57 §4; 2009 c.500 §1; 2009 c.541 §7; 2009 c.604 §22; 2010 c.76 §15; 2011 c.9 §16; 2011 c.424 §1; 2011 c.645 §6; 2012 c.45 §26; 2012 c.90 §§19,30; 2013 c.325 §3; 2013 c.550 §5; 2013 c.587 §1; 2013 c.732 §5; 2015 c.26 §1; 2015 c.313 §5; 2015 c.383 §1; 2015 c.481 §2; 2015 c.805 §1]



Section 192.503



Section 192.504 - Required redaction of certain personal information.

(1) Residential address and telephone numbers;

(2) Personal electronic mail addresses and personal cellular telephone numbers;

(3) Social Security numbers and employer-issued identification card numbers; and

(4) Emergency contact information.

[2015 c.26 §4]

Note: 192.504 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 192.505 - Exempt and nonexempt public record to be separated.

[1987 c.764 §4 (enacted in lieu of 192.500)]

RECORDS OF INDIVIDUAL WITH



Section 192.515 - Definitions for ORS 192.515 and 192.517.

(1) "Facilities" includes, but is not limited to, hospitals, nursing homes, facilities defined in ORS 430.205, board and care homes, homeless shelters, juvenile training schools, youth care centers, juvenile detention centers, jails and prisons.

(2) "Individual" means:

(a) An individual with a developmental disability as defined in the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 15002) as in effect on January 1, 2003;

(b) An individual with mental illness as defined in the Protection and Advocacy for Mentally Ill Individuals Act (42 U.S.C. 10802) as in effect on January 1, 2003; or

(c) An individual with disabilities as described in 29 U.S.C. 794e as in effect on January 1, 2006, other than:

(A) An inmate in a facility operated by the Department of Corrections whose only disability is drug or alcohol addiction; and

(B) A person confined in a youth correction facility, as that term is defined in ORS 420.005, whose only disability is drug or alcohol addiction.

(3)(a) "Other legal representative" means a person who has been granted or retains legal authority to exercise an individual’s power to permit access to the individual’s records.

(b) "Other legal representative" does not include a legal guardian, the state or a political subdivision of this state.

(4) "Records" includes, but is not limited to, reports prepared or received by any staff of a facility rendering care or treatment, any medical examiner’s report, autopsy report or laboratory test report ordered by a medical examiner, reports prepared by an agency or staff person charged with investigating reports of incidents of abuse, neglect, injury or death occurring at the facility that describe such incidents and the steps taken to investigate the incidents and discharge planning records or any information to which the individual would be entitled access, if capable.

[1993 c.262 §1; 1995 c.504 §1; 2003 c.14 §92; 2003 c.803 §7; 2005 c.498 §7]

Note: 192.515 and 192.517 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.517 - Access to records of individual with disability or individual with mental illness.

(a) Any individual who is a client of the system if the individual or the legal guardian or other legal representative of the individual has authorized the system to have such access;

(b) Any individual, including an individual who has died or whose whereabouts are unknown:

(A) If the individual by reason of the individual’s mental or physical condition or age is unable to authorize such access;

(B) If the individual does not have a legal guardian or other legal representative, or the state or a political subdivision of this state is the legal guardian of the individual; and

(C) If a complaint regarding the rights or safety of the individual has been received by the system or if, as a result of monitoring or other activities which result from a complaint or other evidence, there is probable cause to believe that the individual has been subject to abuse or neglect; and

(c) Any individual who has a legal guardian or other legal representative, who is the subject of a complaint of abuse or neglect received by the system, or whose health and safety is believed with probable cause to be in serious and immediate jeopardy if the legal guardian or other legal representative:

(A) Has been contacted by the system upon receipt of the name and address of the legal guardian or other legal representative;

(B) Has been offered assistance by the system to resolve the situation; and

(C) Has failed or refused to act on behalf of the individual.

(2) The system shall have access to the name, address and telephone number of any legal guardian or other legal representative of an individual.

(3) The system that obtains access to records under this section shall maintain the confidentiality of the records to the same extent as is required of the provider of the services, except as provided under the Protection and Advocacy for Mentally Ill Individuals Act (42 U.S.C. 10806) as in effect on January 1, 2003.

(4) The system shall have reasonable access to facilities, including the residents and staff of the facilities.

(5) This section is not intended to limit or overrule the provisions of ORS 41.675 or 441.055 (7).

[1993 c.262 §2; 1995 c.504 §2; 2003 c.14 §93; 2003 c.803 §8; 2005 c.498 §8; 2009 c.595 §165; 2009 c.792 §72]

Note: See note under 192.515.



Section 192.518



Section 192.519



Section 192.520



Section 192.521



Section 192.522



Section 192.523



Section 192.524



Section 192.525



Section 192.526



Section 192.527



Section 192.528



Section 192.529



Section 192.530



Section 192.531 - Definitions for ORS 192.531 to 192.549.

(1) "Anonymous research" means scientific or medical genetic research conducted in such a manner that any DNA sample or genetic information used in the research is unidentified.

(2) "Blanket informed consent" means that the individual has consented to the use of the individual’s DNA sample or health information for any future research, but has not been provided with a description of or consented to the use of the sample in genetic research or any specific genetic research project.

(3) "Blood relative" means a person who is:

(a) Related by blood to an individual; and

(b) A parent, sibling, son, daughter, grandparent, grandchild, aunt, uncle, first cousin, niece or nephew of the individual.

(4) "Clinical" means relating to or obtained through the actual observation, diagnosis or treatment of patients and not through research.

(5) "Coded" means identifiable only through the use of a system of encryption that links a DNA sample or genetic information to an individual or the individual’s blood relative. A coded DNA sample or genetic information is supplied by a repository to an investigator with a system of encryption.

(6) "Deidentified" means lacking, or having had removed, the identifiers or system of encryption that would make it possible for a person to link a DNA sample or genetic information to an individual or the individual’s blood relative, and neither the investigator nor the repository can reconstruct the identity of the individual from whom the sample or information was obtained. Deidentified DNA samples and genetic information must meet the standards provided in 45 C.F.R. 164.502(d) and 164.514(a) to (c), as in effect on July 17, 2007.

(7) "Disclose" means to release, publish or otherwise make known to a third party a DNA sample or genetic information.

(8) "DNA" means deoxyribonucleic acid.

(9) "DNA sample" means any human biological specimen that is obtained or retained for the purpose of extracting and analyzing DNA to perform a genetic test. "DNA sample" includes DNA extracted from the specimen.

(10) "Genetic characteristic" includes a gene, chromosome or alteration thereof that may be tested to determine the existence or risk of a disease, disorder, trait, propensity or syndrome, or to identify an individual or a blood relative. "Genetic characteristic" does not include family history or a genetically transmitted characteristic whose existence or identity is determined other than through a genetic test.

(11) "Genetic information" means information about an individual or the individual’s blood relatives obtained from a genetic test.

(12) "Genetic privacy statutes" means ORS 192.531 to 192.549, 659A.303 and 746.135 and the provisions of ORS 659A.300 relating to genetic testing.

(13) "Genetic research" means research using DNA samples, genetic testing or genetic information.

(14) "Genetic test" means a test for determining the presence or absence of genetic characteristics in an individual or the individual’s blood relatives, including tests of nucleic acids such as DNA, RNA and mitochondrial DNA, chromosomes or proteins in order to diagnose or determine a genetic characteristic.

(15) "Health care provider" has the meaning given that term in ORS 192.556.

(16) "Identifiable" means capable of being linked to the individual or a blood relative of the individual from whom the DNA sample or genetic information was obtained.

(17) "Identified" means having an identifier that links, or that could readily allow the recipient to link, a DNA sample or genetic information directly to the individual or a blood relative of the individual from whom the sample or information was obtained.

(18) "Identifier" means data elements that directly link a DNA sample or genetic information to the individual or a blood relative of the individual from whom the sample or information was obtained. Identifiers include, but are not limited to, names, telephone numbers, electronic mail addresses, Social Security numbers, driver license numbers and fingerprints.

(19) "Individually identifiable health information" has the meaning given that term in ORS 192.556.

(20) "Obtain genetic information" means performing or getting the results of a genetic test.

(21) "Person" has the meaning given in ORS 433.045.

(22) "Research" means a systematic investigation, including research development, testing and evaluation, designed to develop or contribute to generalized knowledge.

(23) "Retain a DNA sample" means the act of storing the DNA sample.

(24) "Retain genetic information" means making a record of the genetic information.

(25) "Unidentified" means deidentified or not identifiable.

[Formerly 659.700; 2003 c.333 §1; 2005 c.678 §1; 2007 c.800 §6]

Note: 192.531 to 192.549 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.533 - Legislative findings; purposes.

(a) The DNA molecule contains information about the probable medical future of an individual and the individual’s blood relatives. This information is written in a code that is rapidly being broken.

(b) Genetic information is uniquely private and personal information that generally should not be collected, retained or disclosed without the individual’s authorization.

(c) The improper collection, retention or disclosure of genetic information can lead to significant harm to an individual and the individual’s blood relatives, including stigmatization and discrimination in areas such as employment, education, health care and insurance.

(d) An analysis of an individual’s DNA provides information not only about the individual, but also about blood relatives of the individual, with the potential for impacting family privacy, including reproductive decisions.

(e) Current legal protections for medical information, tissue samples and DNA samples are inadequate to protect genetic privacy.

(f) Laws for the collection, storage and use of identifiable DNA samples and private genetic information obtained from those samples are needed both to protect individual and family privacy and to permit and encourage legitimate scientific and medical research.

(2) The purposes of the genetic privacy statutes are as follows:

(a) To define the rights of individuals whose genetic information is collected, retained or disclosed and the rights of the individuals’ blood relatives.

(b) To define the circumstances under which an individual may be subjected to genetic testing.

(c) To define the circumstances under which an individual’s genetic information may be collected, retained or disclosed.

(d) To protect against discrimination by an insurer or employer based upon an individual’s genetic characteristics.

(e) To define the circumstances under which a DNA sample or genetic information may be used for research.

[Formerly 659.705; 2003 c.333 §2]

Note: See note under 192.531.



Section 192.535 - Informed consent for obtaining genetic information.

(a) As authorized by ORS 181A.155 or comparable provisions of federal criminal law relating to the identification of persons, or for the purpose of establishing the identity of a person in the course of an investigation conducted by a law enforcement agency, a district attorney, a medical examiner or the Criminal Justice Division of the Department of Justice;

(b) For anonymous research or coded research conducted under conditions described in ORS 192.537 (2), after notification pursuant to ORS 192.538 or pursuant to ORS 192.547 (7)(b);

(c) As permitted by rules of the Oregon Health Authority for identification of deceased individuals;

(d) As permitted by rules of the Oregon Health Authority for newborn screening procedures;

(e) As authorized by statute for the purpose of establishing paternity; or

(f) For the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent.

(2) Except as provided in subsection (3) of this section, a physician licensed under ORS chapter 677 shall seek the informed consent of the individual or the individual’s representative for the purposes of subsection (1) of this section in the manner provided by ORS 677.097. Except as provided in subsection (3) of this section, any other licensed health care provider or facility must seek the informed consent of the individual or the individual’s representative for the purposes of subsection (1) of this section in a manner substantially similar to that provided by ORS 677.097 for physicians.

(3) A person conducting research shall seek the informed consent of the individual or the individual’s representative for the purposes of subsection (1) of this section in the manner provided by ORS 192.547.

(4) Except as provided in ORS 746.135 (1), any person not described in subsection (2) or (3) of this section must seek the informed consent of the individual or the individual’s representative for the purposes of subsection (1) of this section in the manner provided by rules adopted by the Oregon Health Authority.

(5) The Oregon Health Authority may not adopt rules under subsection (1)(d) of this section that would require the providing of a DNA sample for the purpose of obtaining complete genetic information used to screen all newborns.

[Formerly 659.710; 2003 c.333 §3; 2005 c.678 §2; 2009 c.595 §168]

Note: See note under 192.531.



Section 192.537 - Individual’s rights in genetic information; retention of information; destruction of information.

(2)(a) A person may use an individual’s DNA sample or genetic information that is derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research only if the individual:

(A) Has granted informed consent for the specific anonymous research or coded research project;

(B) Has granted consent for genetic research generally;

(C) Was notified in accordance with ORS 192.538 that the individual’s biological specimen or clinical individually identifiable health information may be used for anonymous research or coded research and the individual did not, at the time of notification, request that the biological specimen or clinical individually identifiable health information not be used for anonymous research or coded research; or

(D) Was not notified, due to emergency circumstances, in accordance with ORS 192.538 that the individual’s biological specimen or clinical individually identifiable health information may be used for anonymous research or coded research and the individual died before receiving the notice.

(b) Paragraph (a) of this subsection does not apply to biological specimens or clinical individually identifiable health information obtained before July 29, 2005, if an institutional review board operating under ORS 192.547 (1)(b) meets the requirements described in ORS 192.547 (7)(b).

(3) A person may not retain another individual’s genetic information or DNA sample without first obtaining authorization from the individual or the individual’s representative, unless:

(a) Retention is authorized by ORS 181A.155 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

(b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions;

(c) Retention is permitted by rules of the Oregon Health Authority for identification of, or testing to benefit blood relatives of, deceased individuals;

(d) Retention is permitted by rules of the authority for newborn screening procedures; or

(e) Retention is for anonymous research or coded research conducted after notification or with consent pursuant to subsection (2) of this section or ORS 192.538.

(4) The DNA sample of an individual from which genetic information has been obtained shall be destroyed promptly upon the specific request of that individual or the individual’s representative, unless:

(a) Retention is authorized by ORS 181A.155 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

(b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions; or

(c) Retention is for anonymous research or coded research conducted after notification or with consent pursuant to subsection (2) of this section or ORS 192.538.

(5) A DNA sample from an individual that is the subject of a research project, other than an anonymous research project, shall be destroyed promptly upon completion of the project or withdrawal of the individual from the project, whichever occurs first, unless the individual or the individual’s representative directs otherwise by informed consent.

(6) A DNA sample from an individual for insurance or employment purposes shall be destroyed promptly after the purpose for which the sample was obtained has been accomplished unless retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil, criminal and juvenile proceedings.

(7) An individual or an individual’s representative, promptly upon request, may inspect, request correction of and obtain genetic information from the records of the individual.

(8) Subject to the provisions of ORS 192.531 to 192.549, and to policies adopted by the person in possession of a DNA sample, an individual or the individual’s representative may request that the individual’s DNA sample be made available for additional genetic testing for medical diagnostic purposes. If the individual is deceased and has not designated a representative to act on behalf of the individual after death, a request under this subsection may be made by the closest surviving blood relative of the decedent or, if there is more than one surviving blood relative of the same degree of relationship to the decedent, by the majority of the surviving closest blood relatives of the decedent.

(9) The Oregon Health Authority shall coordinate the implementation of this section.

(10) Subsections (3) to (8) of this section apply only to a DNA sample or genetic information that is coded, identified or identifiable.

(11) This section does not apply to any law, contract or other arrangement that determines a person’s rights to compensation relating to substances or information derived from an individual’s DNA sample. [Formerly 659.715; 2003 c.333 §4; 2005 c.562 §21; 2005 c.678 §3; 2009 c.595 §169]

Note: Section 10, chapter 333, Oregon Laws 2003, provides:

Sec. 10. Notwithstanding ORS 192.537 (2)(a)(C), a person may use an individual’s DNA sample or genetic information for anonymous research if the DNA sample or genetic information was obtained prior to the effective date of this 2003 Act [June 12, 2003] and the individual was not notified the sample or genetic information may be used for anonymous research.

[2003 c.333 §10]

Note: See note under 192.531.



Section 192.538 - Notice by health care provider regarding anonymous or coded research.

(2) A health care provider that is not a covered entity as defined in ORS 192.556 (2)(c) and that obtains an individual’s biological specimen or clinical individually identifiable health information may notify the individual that the biological specimen or clinical individually identifiable health information may be disclosed or retained by the provider for anonymous research or coded research.

(3) A health care provider described in subsection (1) of this section shall provide a notice to the individual describing how the biological specimen or clinical individually identifiable health information may be used and allowing the individual to request that the specimen or information not be disclosed or retained for anonymous research or coded research. The notice must contain a place where the individual may mark the individual’s request that the specimen or information not be disclosed or retained for anonymous research or coded research before returning the notice to the health care provider.

(4) The notice described in subsection (3) of this section:

(a) Must be given no later than when the provider obtains an individual’s biological specimen or clinical individually identifiable health information; and

(b) May be given at the same time and in the same manner as the notice of privacy practices required under the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164.

[2005 c.678 §5]

Note: See note under 192.531.



Section 192.539 - Disclosure of genetic information; exceptions.

(a) Disclosure is authorized by ORS 181A.155 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest, or a child fatality review by a county multidisciplinary child abuse team;

(b) Disclosure is required by specific court order entered pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions;

(c) Disclosure is authorized by statute for the purpose of establishing paternity;

(d) Disclosure is specifically authorized by the tested individual or the tested individual’s representative by signing a consent form prescribed by rules of the Oregon Health Authority;

(e) Disclosure is for the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent; or

(f) Disclosure is for the purpose of identifying bodies.

(2) The prohibitions of this section apply to any redisclosure by any person after another person has disclosed genetic information or the identity of an individual upon whom a genetic test has been performed, or has disclosed genetic information or the identity of a blood relative of the individual.

(3) A release or publication is not a disclosure if:

(a) It involves a good faith belief by the person who caused the release or publication that the person was not in violation of this section;

(b) It is not due to willful neglect;

(c) It is corrected in the manner described in ORS 192.541 (4);

(d) The correction with respect to genetic information is completed before the information is read or heard by a third party; and

(e) The correction with respect to DNA samples is completed before the sample is retained or genetically tested by a third party.

[Formerly 659.720; 2005 c.562 §22; 2009 c.595 §170]

Note: See note under 192.531.



Section 192.540 - Use of deceased individual’s DNA sample or genetic information for research.

[2005 c.678 §8]

Note: See note under 192.531.



Section 192.541 - Private right of action; remedies; affirmative defense; attorney fees.

(2) For a violation of ORS 192.537 or 192.547, the court shall award the greater of actual damages or:

(a) $100, for an inadvertent violation that does not arise out of the negligence of the defendant;

(b) $500, for a negligent violation;

(c) $10,000, for a knowing or reckless violation;

(d) $15,000, for a knowing violation based on a fraudulent misrepresentation; or

(e) $25,000, for a knowing violation committed with intent to sell, transfer or use for commercial advantage, personal gain or malicious harm.

(3) For a violation of ORS 192.535 or 192.539, the court shall award the greater of actual damages or:

(a) $1,000, for an inadvertent violation that does not arise out of the negligence of the defendant;

(b) $5,000, for a negligent violation;

(c) $100,000, for a knowing or reckless violation;

(d) $150,000, for a knowing violation based on a fraudulent misrepresentation; or

(e) $250,000, for a knowing violation committed with intent to sell, transfer or use for commercial advantage, personal gain or malicious harm.

(4) It is an affirmative defense to an action described in subsection (2)(a) or (b) or (3)(a) or (b) of this section that the defendant corrected the violation through destruction of illegally retained or obtained samples or information, or took other action to correct the violation, if the correction was completed within 120 days after the defendant knew or should have known that the violation occurred.

(5) The court may provide such equitable relief as it deems necessary or proper.

(6)(a) The court may award attorney fees to a defendant only if the court finds that the plaintiff had no objectively reasonable basis for asserting a claim or for appealing an adverse decision of the trial court.

(b) The court shall award attorney fees to a plaintiff if the court finds that the defendant committed a violation described in subsection (2)(c), (d) or (e) or (3)(c), (d) or (e) of this section.

(7) An action authorized by subsection (1) of this section must be commenced within three years after the date the plaintiff knew or should have known of the violation, but in no instance more than 10 years after the date of the violation.

(8) A plaintiff may recover damages provided by subsections (2) and (3) of this section for each violation by a defendant.

(9) ORS 31.725, 31.730, 31.735 and 31.740 do not apply to amounts awarded in actions under this section.

[2001 c.588 §2]

Note: See note under 192.531.



Section 192.543 - Criminal penalty.

(2) Unlawfully obtaining, retaining or disclosing genetic information is a Class A misdemeanor.

[2001 c.588 §3]

Note: See note under 192.531.



Section 192.545 - Enforcement; Attorney General or district attorney; intervention.

(2) The Attorney General may intervene in a civil action brought under ORS 192.541 if the Attorney General certifies that, in the opinion of the Attorney General, the action is of general public importance. In the action, the Attorney General shall be entitled to the same relief as if the Attorney General instituted the action under this section.

[2001 c.588 §4]

Note: See note under 192.531.



Section 192.547 - Oregon Health Authority rules; procedures.

(b) The rules adopted by the Oregon Health Authority shall address the operation and appointment of institutional review boards. The rules shall conform to the compositional and operational standards for such boards contained in the Federal Policy for the Protection of Human Subjects that is current at the time the rules are adopted. The rules must require that research conducted under paragraph (a) of this subsection be conducted with the approval of the institutional review board.

(c) Persons proposing to conduct anonymous research, coded research or genetic research that is otherwise thought to be exempt from review must obtain from an institutional review board prior to conducting such research a determination that the proposed research is exempt from review.

(2) A person proposing to conduct research under subsection (1) of this section, including anonymous research or coded research, must disclose to the institutional review board the proposed use of DNA samples, genetic testing or genetic information.

(3) The Oregon Health Authority shall adopt rules requiring that all institutional review boards operating under subsection (1)(b) of this section register with the department. The Advisory Committee on Genetic Privacy and Research shall use the registry to educate institutional review boards about the purposes and requirements of the genetic privacy statutes and administrative rules relating to genetic research.

(4) The Oregon Health Authority shall consult with the Advisory Committee on Genetic Privacy and Research before adopting the rules required under subsections (1) and (3) of this section, including rules identifying those parts of the Federal Policy for the Protection of Human Subjects that are applicable to this section.

(5) Genetic research in which the DNA sample or genetic information is coded shall satisfy the following requirements:

(a)(A) The subject has granted informed consent for the specific research project;

(B) The subject has consented to genetic research generally; or

(C) The DNA sample or genetic information is derived from a biological specimen or from clinical individually identifiable health information that was obtained or retained in compliance with ORS 192.537 (2).

(b) The research has been approved by an institutional review board after disclosure by the investigator to the board of risks associated with the coding.

(c) The code is:

(A) Not derived from individual identifiers;

(B) Kept securely and separately from the DNA samples and genetic information; and

(C) Not accessible to the investigator unless specifically approved by the institutional review board.

(d) Data is stored securely in password protected electronic files or by other means with access limited to necessary personnel.

(e) The data is limited to elements required for analysis and meets the criteria in 45 C.F.R 164.514(e) for a limited data set.

(f) The investigator is a party to the data use agreement as provided by 45 C.F.R. 164.514(e) for limited data set recipients.

(6) Research conducted in accordance with this section is rebuttably presumed to comply with ORS 192.535 and 192.539.

(7)(a) Notwithstanding ORS 192.535, a person may use a DNA sample or genetic information obtained, with blanket informed consent, before June 25, 2001, for genetic research.

(b) Notwithstanding ORS 192.535, a person may use a DNA sample or genetic information obtained without specific informed consent and derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research if an institutional review board operating under subsection (1)(b) of this section:

(A) Waives or alters the consent requirements pursuant to the Federal Policy for the Protection of Human Subjects; and

(B) Waives authorization pursuant to the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164.

(c) Except as provided in subsection (5)(a) of this section or paragraph (b) of this subsection, a person must have specific informed consent from an individual to use a DNA sample or genetic information of the individual obtained on or after June 25, 2001, for genetic research.

(8) Except as otherwise allowed by rule of the Oregon Health Authority, if DNA samples or genetic information obtained for either clinical or research purposes is used in research, a person may not recontact the individual or the physician, physician assistant or nurse practitioner of the individual by using research information that is identifiable or coded. The Oregon Health Authority shall adopt by rule criteria for recontacting an individual or the physician, physician assistant or nurse practitioner of an individual. In adopting the criteria, the department shall consider the recommendations of national organizations such as those created by executive order by the President of the United States and the recommendations of the Advisory Committee on Genetic Privacy and Research.

(9) The requirements for consent to, or notification of, obtaining a DNA sample or genetic information for genetic research are governed by the provisions of ORS 192.531 to 192.549 and the administrative rules that were in effect on the effective date of the institutional review board’s most recent approval of the study.

[2001 c.588 §6; 2003 c.333 §5; 2005 c.678 §6; 2009 c.595 §171; 2014 c.45 §33]

Note: See note under 192.531.



Section 192.549 - Advisory Committee on Genetic Privacy and Research.

(a) Academic institutions involved in genetic research;

(b) Physicians licensed under ORS chapter 677;

(c) Voluntary organizations involved in the development of public policy on issues related to genetic privacy;

(d) Hospitals;

(e) The Department of Consumer and Business Services;

(f) The Oregon Health Authority;

(g) Health care service contractors involved in genetic and health services research;

(h) The biosciences industry;

(i) The pharmaceutical industry;

(j) Health care consumers;

(k) Organizations advocating for privacy of medical information;

(L) Public members of institutional review boards; and

(m) Organizations or individuals promoting public education about genetic research and genetic privacy and public involvement in policymaking related to genetic research and genetic privacy.

(2) Organizations and individuals representing the categories listed in subsection (1) of this section may recommend nominees for membership on the advisory committee to the President, the Speaker and the director.

(3) Members and alternate members of the advisory committee serve two-year terms and may be reappointed.

(4) Members and alternate members of the advisory committee serve at the pleasure of the appointing entity.

(5) Notwithstanding ORS 171.072, members and alternate members of the advisory committee who are members of the Legislative Assembly are not entitled to mileage expenses or a per diem and serve as volunteers on the advisory committee. Other members and alternate members of the advisory committee are not entitled to compensation or reimbursement for expenses and serve as volunteers on the advisory committee.

(6) The Oregon Health Authority shall provide staff for the advisory committee.

(7) The advisory committee shall report biennially to the Legislative Assembly in the manner provided by ORS 192.245. The report shall include the activities and the results of any studies conducted by the advisory committee. The advisory committee may make any recommendations for legislative changes deemed necessary by the advisory committee.

(8) The advisory committee shall study the use and disclosure of genetic information and shall develop and refine a legal framework that defines the rights of individuals whose DNA samples and genetic information are collected, stored, analyzed and disclosed.

(9) The advisory committee shall create opportunities for public education on the scientific, legal and ethical development within the fields of genetic privacy and research. The advisory committee shall also elicit public input on these matters. The advisory committee shall make reasonable efforts to obtain public input that is representative of the diversity of opinion on this subject. The advisory committee’s recommendations to the Legislative Assembly shall take into consideration public concerns and values related to these matters.

[2001 c.588 §7; 2003 c.333 §6; 2009 c.595 §172; 2011 c.272 §4]

Note: See note under 192.531.



Section 192.550



Section 192.553 - Policy for protected health information.

(a) The right to have protected health information of the individual safeguarded from unlawful use or disclosure; and

(b) The right to access and review protected health information of the individual.

(2) In addition to the rights and obligations expressed in ORS 192.553 to 192.581, the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164, establish additional rights and obligations regarding the use and disclosure of protected health information and the rights of individuals regarding the protected health information of the individual.

[Formerly 192.518]

Note: 192.553 to 192.581 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.555



Section 192.556 - Definitions for ORS 192.553 to 192.581.

(1) "Authorization" means a document written in plain language that contains at least the following:

(a) A description of the information to be used or disclosed that identifies the information in a specific and meaningful way;

(b) The name or other specific identification of the person or persons authorized to make the requested use or disclosure;

(c) The name or other specific identification of the person or persons to whom the covered entity may make the requested use or disclosure;

(d) A description of each purpose of the requested use or disclosure, including but not limited to a statement that the use or disclosure is at the request of the individual;

(e) An expiration date or an expiration event that relates to the individual or the purpose of the use or disclosure;

(f) The signature of the individual or personal representative of the individual and the date;

(g) A description of the authority of the personal representative, if applicable; and

(h) Statements adequate to place the individual on notice of the following:

(A) The individual’s right to revoke the authorization in writing;

(B) The exceptions to the right to revoke the authorization;

(C) The ability or inability to condition treatment, payment, enrollment or eligibility for benefits on whether the individual signs the authorization; and

(D) The potential for information disclosed pursuant to the authorization to be subject to redisclosure by the recipient and no longer protected.

(2) "Covered entity" means:

(a) A state health plan;

(b) A health insurer;

(c) A health care provider that transmits any health information in electronic form to carry out financial or administrative activities in connection with a transaction covered by ORS 192.553 to 192.581; or

(d) A health care clearinghouse.

(3) "Health care" means care, services or supplies related to the health of an individual.

(4) "Health care operations" includes but is not limited to:

(a) Quality assessment, accreditation, auditing and improvement activities;

(b) Case management and care coordination;

(c) Reviewing the competence, qualifications or performance of health care providers or health insurers;

(d) Underwriting activities;

(e) Arranging for legal services;

(f) Business planning;

(g) Customer services;

(h) Resolving internal grievances;

(i) Creating deidentified information; and

(j) Fundraising.

(5) "Health care provider" includes but is not limited to:

(a) A psychologist, occupational therapist, regulated social worker, professional counselor or marriage and family therapist licensed or otherwise authorized to practice under ORS chapter 675 or an employee of the psychologist, occupational therapist, regulated social worker, professional counselor or marriage and family therapist;

(b) A physician or physician assistant licensed under ORS chapter 677, an acupuncturist licensed under ORS 677.759 or an employee of the physician, physician assistant or acupuncturist;

(c) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

(d) A dentist licensed under ORS chapter 679 or an employee of the dentist;

(e) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

(f) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

(g) An emergency medical services provider licensed under ORS chapter 682;

(h) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

(i) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

(j) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

(k) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

(L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

(m) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

(n) A medical imaging licensee under ORS 688.405 to 688.605 or an employee of the medical imaging licensee;

(o) A respiratory care practitioner licensed under ORS 688.815 or an employee of the respiratory care practitioner;

(p) A polysomnographic technologist licensed under ORS 688.819 or an employee of the polysomnographic technologist;

(q) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

(r) A dietitian licensed under ORS 691.405 to 691.485 or an employee of the dietitian;

(s) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

(t) A health care facility as defined in ORS 442.015;

(u) A home health agency as defined in ORS 443.014;

(v) A hospice program as defined in ORS 443.850;

(w) A clinical laboratory as defined in ORS 438.010;

(x) A pharmacy as defined in ORS 689.005;

(y) A diabetes self-management program as defined in ORS 743A.184; and

(z) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

(6) "Health information" means any oral or written information in any form or medium that:

(a) Is created or received by a covered entity, a public health authority, an employer, a life insurer, a school, a university or a health care provider that is not a covered entity; and

(b) Relates to:

(A) The past, present or future physical or mental health or condition of an individual;

(B) The provision of health care to an individual; or

(C) The past, present or future payment for the provision of health care to an individual.

(7) "Health insurer" means:

(a) An insurer as defined in ORS 731.106 who offers:

(A) A health benefit plan as defined in ORS 743B.005;

(B) A short term health insurance policy, the duration of which does not exceed six months including renewals;

(C) A student health insurance policy;

(D) A Medicare supplemental policy; or

(E) A dental only policy.

(b) The Oregon Medical Insurance Pool operated by the Oregon Medical Insurance Pool Board under ORS 735.600 to 735.650.

(8) "Individually identifiable health information" means any oral or written health information in any form or medium that is:

(a) Created or received by a covered entity, an employer or a health care provider that is not a covered entity; and

(b) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

(A) The past, present or future physical or mental health or condition of an individual;

(B) The provision of health care to an individual; or

(C) The past, present or future payment for the provision of health care to an individual.

(9) "Payment" includes but is not limited to:

(a) Efforts to obtain premiums or reimbursement;

(b) Determining eligibility or coverage;

(c) Billing activities;

(d) Claims management;

(e) Reviewing health care to determine medical necessity;

(f) Utilization review; and

(g) Disclosures to consumer reporting agencies.

(10) "Personal representative" includes but is not limited to:

(a) A person appointed as a guardian under ORS 125.305, 419B.372, 419C.481 or 419C.555 with authority to make medical and health care decisions;

(b) A person appointed as a health care representative under ORS 127.505 to 127.660 or a representative under ORS 127.700 to 127.737 to make health care decisions or mental health treatment decisions;

(c) A person appointed as a personal representative under ORS chapter 113; and

(d) A person described in ORS 192.573.

(11)(a) "Protected health information" means individually identifiable health information that is maintained or transmitted in any form of electronic or other medium by a covered entity.

(b) "Protected health information" does not mean individually identifiable health information in:

(A) Education records covered by the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g);

(B) Records described at 20 U.S.C. 1232g(a)(4)(B)(iv); or

(C) Employment records held by a covered entity in its role as employer.

(12) "State health plan" means:

(a) Medical assistance as defined in ORS 414.025;

(b) The Health Care for All Oregon Children program; or

(c) Any medical assistance or premium assistance program operated by the Oregon Health Authority.

(13) "Treatment" includes but is not limited to:

(a) The provision, coordination or management of health care; and

(b) Consultations and referrals between health care providers.

[Formerly 192.519; 2013 c.129 §24; 2013 c.681 §42]

Note: The amendments to 192.556 by section 30, chapter 698, Oregon Laws 2013, become operative July 1, 2017. See section 41, chapter 698, Oregon Laws 2013. The text that is operative on and after July 1, 2017, is set forth for the user’s convenience.
As used in ORS 192.553 to 192.581:

(1) "Authorization" means a document written in plain language that contains at least the following:

(a) A description of the information to be used or disclosed that identifies the information in a specific and meaningful way;

(b) The name or other specific identification of the person or persons authorized to make the requested use or disclosure;

(c) The name or other specific identification of the person or persons to whom the covered entity may make the requested use or disclosure;

(d) A description of each purpose of the requested use or disclosure, including but not limited to a statement that the use or disclosure is at the request of the individual;

(e) An expiration date or an expiration event that relates to the individual or the purpose of the use or disclosure;

(f) The signature of the individual or personal representative of the individual and the date;

(g) A description of the authority of the personal representative, if applicable; and

(h) Statements adequate to place the individual on notice of the following:

(A) The individual’s right to revoke the authorization in writing;

(B) The exceptions to the right to revoke the authorization;

(C) The ability or inability to condition treatment, payment, enrollment or eligibility for benefits on whether the individual signs the authorization; and

(D) The potential for information disclosed pursuant to the authorization to be subject to redisclosure by the recipient and no longer protected.

(2) "Covered entity" means:

(a) A state health plan;

(b) A health insurer;

(c) A health care provider that transmits any health information in electronic form to carry out financial or administrative activities in connection with a transaction covered by ORS 192.553 to 192.581; or

(d) A health care clearinghouse.

(3) "Health care" means care, services or supplies related to the health of an individual.

(4) "Health care operations" includes but is not limited to:

(a) Quality assessment, accreditation, auditing and improvement activities;

(b) Case management and care coordination;

(c) Reviewing the competence, qualifications or performance of health care providers or health insurers;

(d) Underwriting activities;

(e) Arranging for legal services;

(f) Business planning;

(g) Customer services;

(h) Resolving internal grievances;

(i) Creating deidentified information; and

(j) Fundraising.

(5) "Health care provider" includes but is not limited to:

(a) A psychologist, occupational therapist, regulated social worker, professional counselor or marriage and family therapist licensed or otherwise authorized to practice under ORS chapter 675 or an employee of the psychologist, occupational therapist, regulated social worker, professional counselor or marriage and family therapist;

(b) A physician or physician assistant licensed under ORS chapter 677, an acupuncturist licensed under ORS 677.759 or an employee of the physician, physician assistant or acupuncturist;

(c) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

(d) A dentist licensed under ORS chapter 679 or an employee of the dentist;

(e) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

(f) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

(g) An emergency medical services provider licensed under ORS chapter 682;

(h) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

(i) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

(j) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

(k) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

(L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

(m) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

(n) A medical imaging licensee under ORS 688.405 to 688.605 or an employee of the medical imaging licensee;

(o) A respiratory care practitioner licensed under ORS 688.815 or an employee of the respiratory care practitioner;

(p) A polysomnographic technologist licensed under ORS 688.819 or an employee of the polysomnographic technologist;

(q) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

(r) A dietitian licensed under ORS 691.405 to 691.485 or an employee of the dietitian;

(s) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

(t) A health care facility as defined in ORS 442.015;

(u) A home health agency as defined in ORS 443.014;

(v) A hospice program as defined in ORS 443.850;

(w) A clinical laboratory as defined in ORS 438.010;

(x) A pharmacy as defined in ORS 689.005;

(y) A diabetes self-management program as defined in ORS 743A.184; and

(z) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

(6) "Health information" means any oral or written information in any form or medium that:

(a) Is created or received by a covered entity, a public health authority, an employer, a life insurer, a school, a university or a health care provider that is not a covered entity; and

(b) Relates to:

(A) The past, present or future physical or mental health or condition of an individual;

(B) The provision of health care to an individual; or

(C) The past, present or future payment for the provision of health care to an individual.

(7) "Health insurer" means an insurer as defined in ORS 731.106 who offers:

(a) A health benefit plan as defined in ORS 743B.005;

(b) A short term health insurance policy, the duration of which does not exceed six months including renewals;

(c) A student health insurance policy;

(d) A Medicare supplemental policy; or

(e) A dental only policy.

(8) "Individually identifiable health information" means any oral or written health information in any form or medium that is:

(a) Created or received by a covered entity, an employer or a health care provider that is not a covered entity; and

(b) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

(A) The past, present or future physical or mental health or condition of an individual;

(B) The provision of health care to an individual; or

(C) The past, present or future payment for the provision of health care to an individual.

(9) "Payment" includes but is not limited to:

(a) Efforts to obtain premiums or reimbursement;

(b) Determining eligibility or coverage;

(c) Billing activities;

(d) Claims management;

(e) Reviewing health care to determine medical necessity;

(f) Utilization review; and

(g) Disclosures to consumer reporting agencies.

(10) "Personal representative" includes but is not limited to:

(a) A person appointed as a guardian under ORS 125.305, 419B.372, 419C.481 or 419C.555 with authority to make medical and health care decisions;

(b) A person appointed as a health care representative under ORS 127.505 to 127.660 or a representative under ORS 127.700 to 127.737 to make health care decisions or mental health treatment decisions;

(c) A person appointed as a personal representative under ORS chapter 113; and

(d) A person described in ORS 192.573.

(11)(a) "Protected health information" means individually identifiable health information that is maintained or transmitted in any form of electronic or other medium by a covered entity.

(b) "Protected health information" does not mean individually identifiable health information in:

(A) Education records covered by the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g);

(B) Records described at 20 U.S.C. 1232g(a)(4)(B)(iv); or

(C) Employment records held by a covered entity in its role as employer.

(12) "State health plan" means:

(a) Medical assistance as defined in ORS 414.025;

(b) The Health Care for All Oregon Children program; or

(c) Any medical assistance or premium assistance program operated by the Oregon Health Authority.

(13) "Treatment" includes but is not limited to:

(a) The provision, coordination or management of health care; and

(b) Consultations and referrals between health care providers.

Note: See note under 192.553.



Section 192.557



Section 192.558 - Use or disclosure by health care provider or state health plan.

(1) May use or disclose protected health information of an individual in a manner that is consistent with an authorization provided by the individual or a personal representative of the individual.

(2) May use or disclose protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

(a) For the provider’s or plan’s own treatment, payment or health care operations; or

(b) As otherwise permitted or required by state or federal law or by order of the court.

(3) May disclose protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

(a) To another covered entity for health care operations activities of the entity that receives the information if:

(A) Each entity has or had a relationship with the individual who is the subject of the protected health information; and

(B) The protected health information pertains to the relationship and the disclosure is for the purpose of:

(i) Health care operations as listed in ORS 192.556 (4)(a) or (b); or

(ii) Health care fraud and abuse detection or compliance;

(b) To another covered entity or any other health care provider for treatment activities of a health care provider;

(c) To another covered entity or any other health care provider for the payment activities of the entity that receives that information; or

(d) In accordance with ORS 192.567.

[Formerly 192.520; 2015 c.473 §5]

Note: See note under 192.553.



Section 192.559



Section 192.560



Section 192.561 - Disclosure by health care provider in coordinated care organization.

(a) To other health care providers participating in the coordinated care organization for treatment purposes, and to the coordinated care organization for health care operations and payment purposes, as permitted by ORS 192.558; and

(b) To public health entities as required for health oversight purposes.

(2) The disclosures described in subsection (1) of this section may be provided without the authorization of the patient or the patient’s personal representative.

(3) Subsection (1) of this section does not apply to psychotherapy notes, as defined in ORS 179.505.

[2012 c.8 §16]

Note: See note under 192.553.



Section 192.563 - Health care provider and state health plan charges.

(1)(a) No more than $30 for copying 10 or fewer pages of written material, no more than 50 cents per page for pages 11 through 50 and no more than 25 cents for each additional page; and

(b) A bonus charge of $5 if the request for records is processed and the records are mailed by first class mail to the requester within seven business days after the date of the request;

(2) Postage costs to mail copies of protected health information or an explanation or summary of protected health information, if requested by an individual or a personal representative of the individual; and

(3) Actual costs of preparing an explanation or summary of protected health information, if requested by an individual or a personal representative of the individual.

[Formerly 192.521]

Note: See note under 192.553.



Section 192.565



Section 192.566 - Authorization form.

______________________________________________________________________________

AUTHORIZATION

TO USE AND DISCLOSE

PROTECTED HEALTH INFORMATION

I authorize: _______________(Name of person/entity disclosing information) to use and disclose a copy of the specific health information described below regarding: _______________(Name of individual) consisting of: (Describe information to be used/disclosed)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

to: _______________(Name and address of recipient or recipients) for the purpose of: (Describe each purpose of disclosure or indicate that the disclosure is at the request of the individual)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

If the information to be disclosed contains any of the types of records or information listed below, additional laws relating to the use and disclosure of the information may apply. I understand and agree that this information will be disclosed if I place my initials in the applicable space next to the type of information.

_____ HIV/AIDS information

_____ Mental health information

_____ Genetic testing information

_____ Drug/alcohol diagnosis, treatment, or

referral information.

I understand that the information used or disclosed pursuant to this authorization may be subject to redisclosure and no longer be protected under federal law. However, I also understand that federal or state law may restrict redisclosure of HIV/AIDS information, mental health information, genetic testing information and drug/alcohol diagnosis, treatment or referral information.

PROVIDER INFORMATION

You do not need to sign this authorization. Refusal to sign the authorization will not adversely affect your ability to receive health care services or reimbursement for services. The only circumstance when refusal to sign means you will not receive health care services is if the health care services are solely for the purpose of providing health information to someone else and the authorization is necessary to make that disclosure.

You may revoke this authorization in writing at any time. If you revoke your authorization, the information described above may no longer be used or disclosed for the purposes described in this written authorization. The only exception is when a covered entity has taken action in reliance on the authorization or the authorization was obtained as a condition of obtaining insurance coverage.

To revoke this authorization, please send a written statement to ____________ (contact person) at ____________ (address of person/entity disclosing information) and state that you are revoking this authorization.

SIGNATURE

I have read this authorization and I understand it. Unless revoked, this authorization expires ________ (insert either applicable date or event).

By: ______________________

Date: ____________

Description of personal representative’s authority:

___________________________

______________________________________________________________________________

[Formerly 192.522]

Note: See note under 192.553.



Section 192.567 - Disclosure without authorization form.

(A) The disclosure is to a family member, other relative, a close personal friend or other person identified by the individual, and the protected health information is directly relevant to the person’s involvement with the individual’s health care; or

(B) The disclosure is for the purpose of notifying a family member, a personal representative of the individual or another person responsible for the care of the individual of the individual’s location, general condition or death.

(b) A health care provider may make the disclosures described in paragraph (a) of this subsection if:

(A)(i) The individual is not present or obtaining the individual’s authorization is not practicable due to the individual’s incapacity or an emergency circumstance; and

(ii) In the exercise of professional judgment and based on reasonable inferences, the health care provider determines that the disclosure is in the best interests of the individual; or

(B) The individual is present and the health care provider gives the individual an opportunity to object to the disclosure and the individual does not express an objection or the health care provider reasonably infers from the circumstances, based on the exercise of professional judgment, that the individual does not object to the disclosure.

(2) A health care provider may disclose protected health information to a person if the health care provider, consistent with standards of ethical conduct, believes in good faith that the disclosure is necessary to prevent or lessen a serious threat to the health or safety of any person or the public, and if the information is disclosed only to a person who is reasonably able to prevent or lessen the threat, including the target of the threat.

(3) With respect to an individual who is being treated for a mental illness, the protected health information disclosed under this section may include, to the extent consistent with the health care provider’s professional judgment and standards of ethical conduct:

(a) The individual’s diagnoses and the treatment recommendations;

(b) Issues concerning the safety of the individual, including risk factors for suicide, steps that can be taken to make the individual’s home safer, and a safety plan to monitor and support the individual;

(c) Information about resources that are available in the community to help the individual, such as case management and support groups; and

(d) The process to ensure that the individual safely transitions to a higher or lower level of care, including an interim safety plan.

(4) Any disclosure of protected health information under this section must be limited to the minimum necessary to accomplish the purpose of the disclosure.

(5) A health care provider is not subject to any civil liability for making a disclosure in accordance with this section.

(6) This section shall be known and may be cited as the Susanna Blake Gabay Act.

[2015 c.473 §§2,3]

Note: See note under 192.553.



Section 192.568 - Confidentiality; use and disclosure.

[Formerly 192.523]

Note: See note under 192.553.



Section 192.570



Section 192.571 - No right of action.

[Formerly 192.524]

Note: See note under 192.553.



Section 192.573 - Personal representative of deceased individual.

(1) A person appointed as guardian under ORS 125.305, 419B.372, 419C.481 or 419C.555 with authority to make medical and health care decisions at the time of the individual’s death.

(2) The individual’s spouse.

(3) An adult designated in writing by the persons listed in this section, if no person listed in this section objects to the designation.

(4) A majority of the adult children of the individual who can be located.

(5) Either parent of the individual or an individual acting in loco parentis to the individual.

(6) A majority of the adult siblings of the individual who can be located.

(7) Any adult relative or adult friend.

[Formerly 192.526]

Note: See note under 192.553.



Section 192.575



Section 192.576 - Disclosure to individual appealing denial of Social Security benefits.

[2015 c.360 §2]

Note: See note under 192.553.



Section 192.579 - Allowed disclosure for coordinating care.

(2) Notwithstanding ORS 179.505, an entity may disclose the identity of an individual who receives health care from the entity without obtaining an authorization from the individual, or a personal representative of the individual, to another entity for the purpose of coordinating the health care and treatment provided to the individual by either entity.

[2011 c.418 §2; 2015 c.792 §4]

Note: See note under 192.553.



Section 192.580



Section 192.581 - Allowed retention or disclosure of genetic information.

(2) Notwithstanding ORS 192.539 (1), a health care provider may disclose genetic information of an individual without obtaining an authorization from the individual or a personal representative of the individual if the provider discloses the genetic information in accordance with ORS 192.558 (3).

(3) As used in this section, "retain genetic information" has the meaning given that term in ORS 192.531.

[Formerly 192.529]

Note: See note under 192.553.



Section 192.583 - Definitions for ORS 192.583 to 192.607.

(1) "Customer" means any person, partnership, limited partnership, corporation, trust or other legal entity, who or which is transacting or has transacted business with a financial institution, or who or which is using or has used the services of such an institution, or for whom or which a financial institution has acted or is acting as a fiduciary.

(2) "Financial institution" means:

(a) A "financial institution" as defined in ORS 706.008; or

(b) A "trust company" as defined in ORS 706.008.

(3) "Financial records" means any original written or electronic document, any copy of the document, or any information contained in the document, held by or in the custody of a financial institution, when the document, copy or information is identifiable as pertaining to one or more customers of such an institution.

(4) "Local agency" means every county, city, school district, municipal organization, district, political subdivision; or any board, commission or agency thereof; or any other local public agency; and every officer, agent or employee thereof.

(5) "State agency" means every state office, department, division, bureau, board or commission or other state agency, including the Legislative Assembly and every officer, agent or employee thereof.

(6) "Summons or subpoena" means an administrative summons or administrative subpoena issued by any state or local agency, or a judicial subpoena or subpoena duces tecum.

[Formerly 192.550]



Section 192.585



Section 192.586 - Disclosure of financial records prohibited; exceptions.

(a) A financial institution may not provide financial records of a customer to a state or local agency.

(b) A state or local agency may not request or receive from a financial institution financial records of customers.

(2) Subsection (1) of this section does not preclude a financial institution, in the discretion of the financial institution, from initiating contact with, and thereafter communicating with and disclosing customer financial records to:

(a) Appropriate state or local agencies concerning a suspected violation of the law.

(b) The office of the State Treasurer if the records relate to state investments in commercial mortgages involving the customer. The records and the information contained therein are public records but are exempt from disclosure under ORS 192.410 to 192.505 unless the public interest in disclosure clearly outweighs the public interest in confidentiality. However, the following records in the office must remain open to public inspection:

(A) The contract or promissory note establishing a directly held residential or commercial mortgage and information identifying collateral;

(B) Any copy the office retains of the underlying mortgage note in which the office purchases a participation interest; and

(C) Information showing that a directly held loan is in default.

(c) An appropriate state or local agency in connection with any business relationship or transaction between the financial institution and the customer, if the disclosure is made in the ordinary course of business of the financial institution and will further the legitimate business interests of the customer or the financial institution.

(3) ORS 192.583 to 192.607 do not prohibit any of the following:

(a) The dissemination of any financial information that is not identified with, or identifiable as being derived from, the financial records of a particular customer.

(b) The examination by, or disclosure to, the Department of Consumer and Business Services of financial records that relate solely to the exercise of the department’s supervisory function. The scope of the department’s supervisory function shall be determined by reference to statutes that grant authority to examine, audit, or require reports of financial records or financial institutions.

(c) The furnishing to the Department of Revenue of information by the financial institution, whether acting as principal or agent, as required by ORS 314.360.

(d) Compliance with the provisions of ORS 708A.655 or 723.844.

(4) Notwithstanding subsection (1) of this section, a financial institution may:

(a) Enter into an agreement with the Oregon State Bar that requires the financial institution to make reports to the Oregon State Bar whenever a properly payable instrument is presented for payment out of an attorney trust account that contains insufficient funds, whether or not the instrument is honored by the financial institution; and

(b) Submit reports to the Oregon State Bar concerning instruments presented for payment out of an attorney trust account under a trust account overdraft notification program established under ORS 9.685.

[Formerly 192.555; 2012 c.70 §§10a,26; 2013 c.352 §2; 2015 c.129 §3]



Section 192.587



Section 192.588 - Disclosure to Department of Human Services or Oregon Health Authority; procedure; limitations.

(2) In requesting information under subsection (1) of this section, the department or authority shall specify the name and Social Security number of the person upon whom the account information is sought, and shall certify to the financial institution in writing, signed by an agent of the department or authority:

(a) That the person upon whom account information is sought is an applicant for or recipient of public assistance, as defined in ORS 411.010, or medical assistance, as defined in ORS 414.025; and

(b) That the department or authority has authorization from the person for release of the account information.

(3) Any financial institution supplying account information under ORS 192.583 to 192.588 and 411.632 shall be reimbursed for actual costs incurred.

(4) No financial institution that supplies account information to the department or authority pursuant to this section shall be liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of account information under this section.

(5) Each financial institution that is requested to supply account information under this section may specify to the department or authority that requests for account information and responses from the financial institution shall be submitted in written, tape or electronic format. A reasonable time shall be provided the financial institution for response.

(6) The department or authority shall seek account information under this section only with respect to persons who are applicants for or recipients of public assistance, as defined in ORS 411.010, or medical assistance, as defined in ORS 414.025.

[Formerly 192.557; 2013 c.688 §26]



Section 192.589 - Financial institution records of deceased individual; disclosure to Department of Human Services or Oregon Health Authority; procedure.

(2) A written notice and request under this section must:

(a) Include the name, last known address and Social Security number of the deceased individual;

(b) State the date of the deceased individual’s death;

(c) State that the deceased individual received public assistance or medical assistance that was subject to a claim for reimbursement under ORS 411.640, 411.708, 411.795 or 416.350; and

(d) Request that the financial institution provide all or any part of the following information to the department or the authority:

(A) Whether the financial institution held on the date of the deceased individual’s death any deposit account in the deceased individual’s name or in more than one name, one of which is the deceased individual’s name;

(B) The balance on deposit in each deposit account described in subparagraph (A) of this paragraph on the date of the deceased individual’s death;

(C) The name of each person to whom the financial institution disbursed funds from a deposit account described in subparagraph (A) of this paragraph on or after the date of the deceased individual’s death, if the financial institution closed the deposit account on or after the date of the deceased individual’s death;

(D) A record of the activity in each of the deposit accounts described in subparagraph (A) of this paragraph in the period that begins 30 days before the date of the deceased individual’s death and ends on the date of the deceased individual’s death;

(E) A copy of any affidavit the financial institution received under ORS 708A.430 or 723.466; and

(F) The name and address of any person named as an owner of a deposit account described in subparagraph (A) of this paragraph, if the financial institution has the information in the financial institution’s records.

(3) The department or the authority may submit an affidavit under ORS 708A.430 or 723.466 at the same time the department or authority submits a notice and request under subsection (2) of this section.

(4) The department and the authority shall reimburse a financial institution as provided in ORS 192.602 for all reasonable costs and expenses the financial institution incurs to provide information in response to a notice and request under subsection (2) of this section.

[2015 c.129 §2]



Section 192.590



Section 192.591 - Disclosure to state court; procedure; limitations.

(2) In requesting information under subsection (1) of this section, the state court shall specify the name and Social Security number of the person about whom the account information is sought, and shall certify to the financial institution in writing, signed by an agent of the state court, that the person about whom account information is sought has requested appointed counsel or that appointed counsel has been provided for the person. In addition, the state court shall forward to the financial institution a certification signed by the person about whom account information is sought that authorizes the release of the account information.

(3) Any financial institution supplying account information under this section shall be reimbursed for reasonable costs incurred.

(4) No financial institution that supplies account information to a state court pursuant to this section is liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of account information under this section.

(5) Each financial institution that is requested to supply account information under this section may specify to the state court that requests for account information and responses from the financial institution shall be submitted in written, tape or electronic format. The financial institution shall respond to the request within three business days.

(6) The state court may seek account information only with respect to persons who have requested appointed counsel or who have had counsel appointed by the court.

[Formerly 192.559]



Section 192.593 - Authorization by customer for disclosure.

(2) The authorization of disclosure shall:

(a) Be in writing, signed and dated by the customer;

(b) Identify with particularity the records authorized to be disclosed;

(c) Name the agency to whom disclosure is authorized;

(d) Contain notice to the customer that the customer may revoke such authorization at any time in writing; and

(e) Inform the customer as to the reason for such request and disclosure.

(3) No financial institution shall require a customer to sign an authorization for disclosure as a condition of doing business with such institution.

[Formerly 192.560]



Section 192.595



Section 192.596 - Disclosure under summons or subpoena; procedure.

(2) The state or local agency issuing such summons or subpoena shall make personal service of a copy of it upon the customer.

(3) The summons or subpoena shall name the agency issuing it, and shall specify the statutory authority under which the financial records are being obtained.

(4) The summons or subpoena shall state that service of a copy thereof has been made upon the customer, and shall state the date upon which service was accomplished.

(5) Except as provided in subsection (6) of this section, a financial institution shall not disclose the financial records of a customer to a state or local agency, in response to a summons or subpoena served upon it, for a period of 10 days following service of a copy thereof upon the customer, unless the customer has consented to earlier disclosure. If the customer moves to quash such summons or subpoena, and the financial institution receives written notice of such action from the customer, all within 10 days following the date upon which a copy of the summons or subpoena was served upon the customer, the financial institution shall not disclose the financial records of said customer pursuant to said summons or subpoena unless:

(a) The customer thereafter consents in writing to the disclosure; or

(b) A court orders disclosure of the financial records to the state or local agency, pursuant to the summons or subpoena.

(6) Pursuant to the issuance of a summons or subpoena, a state or local agency may petition the court, and the court, upon a showing of reasonable cause to believe that a law subject to the jurisdiction of the petitioning agency has been or is about to be violated, may order that service upon the customer pursuant to subsection (2) of this section, information concerning such service required by subsection (4) of this section, and the 10-day period provided for in subsection (5) of this section be waived or shortened.

(7) Where the court grants such petition, a copy of the court order granting the same shall be attached to the summons or subpoena, and shall therewith be served upon the financial institution.

(8) The provisions of subsections (2) to (7) of this section do not apply to subpoenas issued pursuant to ORS chapter 25.

[Formerly 192.565]



Section 192.597 - Disclosure pursuant to abuse investigation; procedure; liability; affidavit.

(2) A subpoena issued under this section shall specify:

(a) The name and Social Security number of the person about whom financial records are sought; and

(b) That the person about whom financial records are sought is the alleged victim in an abuse investigation under ORS 124.070 or 441.650.

(3) Disclosure and provision of copies under this section shall be made:

(a) Without the consent of the person who is the alleged victim in the abuse investigation, or of the person’s caretaker, fiduciary or other legal representative; and

(b) When made under subsection (7)(b) of this section, without the consent of the person who is not the alleged victim in the abuse investigation.

(4) A copy of the subpoena issued under this section may be served upon the person or the person’s caretaker, fiduciary or other legal representative, in the discretion of the court or the district attorney that issued the subpoena.

(5) Except when specifically directed by the court or district attorney issuing the subpoena not to, a financial institution that discloses and provides copies of financial records under this section may, but is not required to:

(a) Inform the person about whom financial records have been sought about the disclosure; or

(b) Inform the person’s caretaker, fiduciary or other legal representative, about the disclosure.

(6) A financial institution that provides copies of financial records under this section may be reimbursed for costs incurred as provided in ORS 192.602.

(7)(a) Financial records may be subpoenaed under this section only with respect to a person who is the alleged victim of abuse in an investigation under ORS 124.070 or 441.650.

(b) Notwithstanding paragraph (a) of this subsection, financial records may be subpoenaed under this section when the financial records pertain to an account, loan or other financial relationship owned, held or maintained by a person who is the alleged victim in an abuse investigation under ORS 124.070 or 441.650 together with one or more other persons who are not alleged victims in the abuse investigation.

(8) A financial institution that discloses and provides copies of financial records under this section is not liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure and provision of the copies.

(9)(a) Copies provided by a financial institution under this section must be accompanied by an affidavit or declaration of a custodian of records for the financial institution that states the following:

(A) That the affiant or declarant is a duly authorized custodian of the financial records and has authority to certify the financial records;

(B) That the copies are true copies of all of the financial records responsive to the subpoena; and

(C) That the financial records were prepared by the personnel of the financial institution acting under the control of the financial institution in the ordinary course of the financial institution’s business.

(b) If the financial institution has none of the financial records described in the subpoena, or only part of the financial records described in the subpoena, the affiant or declarant shall state in the affidavit or declaration that none or only a part of the financial records described in the subpoena are in the financial institution’s possession and control and shall disclose and provide only those financial records of which the affiant or declarant has custody.

(c) When more than one person has knowledge of the facts required to be stated in the affidavit or declaration under this subsection, more than one affidavit or declaration may be used.

(d) Copies provided under this subsection are admissible in evidence in a proceeding before a court in which testimony may be compelled to the same extent as though the original financial records were offered and a custodian of the financial records had been present and testified to the matters stated in the affidavit or declaration. The affidavit or declaration is admissible as evidence of the matters stated in the affidavit or declaration. The matters stated in the affidavit or declaration are presumed to be true. The presumption established by this paragraph is a presumption affecting the burden of producing evidence.

[2012 c.70 §10; 2013 c.352 §11]



Section 192.598 - Disclosure under search warrant.

(2) The content of the search warrant shall conform to the requirements of ORS 133.565.

(3) The state or local agency seeking financial records shall make personal service of the search warrant upon the financial institution in the manner provided by law for service of a subpoena.

(4) Disclosure of financial records may occur as soon as the warrant is served upon the financial institution.

[Formerly 192.570]



Section 192.600 - Liability of financial institution for disclosure.

(2) A financial institution which in good faith reliance refuses to disclose financial records of a customer upon the prohibitions of ORS 192.583 to 192.607, shall not be liable to its customer, to a state or local agency, or to any person for any loss or damage caused in whole or in part by such refusal.

(3) Financial institutions shall not be required to notify their customers concerning the receipt by them of requests from state or local agencies for disclosures of financial records of such customers. However, except as otherwise provided in ORS 192.583 to 192.607, nothing in ORS 192.583 to 192.607 shall preclude financial institutions from giving such notice to customers. A court may order a financial institution to withhold notification to a customer of the receipt of a summons, subpoena or search warrant when the court finds that notice to the customer would impede the investigation being conducted by the state or local agency.

(4) Financial institutions that participate in a trust account overdraft notification program established under ORS 9.685 are not liable to a lawyer or law firm on the attorney trust account, to a beneficiary of the trust account or to the Oregon State Bar for loss or damage caused in whole or in part by that participation or arising in any way out of that participation.

(5) A financial institution shall not be liable to any person for any loss, damage or injury arising out of or in any way pertaining to the release of information pursuant to ORS 192.586 (2)(a).

[Formerly 192.575; 2012 c.70 §§10b,27; 2013 c.352 §3]



Section 192.602 - Time for compliance; reimbursement; exceptions.

(b) When disclosure is sought under ORS 192.596, the reasonable period of time shall be not less than 20 days.

(c) When disclosure is sought under ORS 192.597, the reasonable period of time shall be that period of time required by the circumstances but in no case more than 10 days from the date upon which the financial institution receives or is served with a subpoena under ORS 192.597.

(2) Before making disclosures, a financial institution may require that the requesting state or local agency reimburse the financial institution for the reasonable costs incurred by the financial institution in the course of compliance. These costs include, but are not limited to, personnel costs, reproduction costs and travel expenses. The following charges shall be considered reasonable costs:

(a) Personnel costs, $30 per hour per person, computed on the basis of $7.50 per quarter hour or fraction thereof, for time expended by personnel of the financial institution in searching, locating, retrieving, copying and transporting or conveying the requested material to the place of examination.

(b) Reproduction costs, $1 per page, including copies produced by reader and printer reproduction processes. Photographs, films and other materials shall be reimbursed at actual costs.

(c) Travel expenses, 50 cents per mile, plus other actual costs, necessary to transport personnel to locate and retrieve the information required or requested and to convey the required or requested material to the place of examination.

(3) The provisions of subsection (2) of this section do not apply in the case of records subpoenaed by a prosecuting attorney as evidence of the crimes of negotiating a bad check under ORS 165.065, forgery under ORS 165.007 and 165.013, theft by deception by means of a bad check under ORS 164.085, fraudulent use of a credit card under ORS 165.055, identity theft under ORS 165.800 or racketeering activity under ORS 166.720 or of an offense listed in ORS 137.700.

[Formerly 192.580; 2012 c.70 §§10c,28; 2013 c.352 §4]



Section 192.603 - Procedure for disclosure to law enforcement agency.

(2) As used in this section, "account information" means, whether or not the financial institution has an account under a particular customer’s name, the number of customer account items dishonored or which created overdrafts, dollar volume of dishonored items and items which when paid created overdrafts, a statement explaining any credit arrangement between the financial institution and the customer to pay overdrafts, dates and amounts of deposits and debits to a customer’s account, copies of deposit slips and deposited items, the account balance on such dates, a copy of the customer’s signature card and the dates the account opened or closed.

[Formerly 192.585]



Section 192.605 - Charges for participation in attorney trust account overdraft notification program.

[Formerly 192.587]



Section 192.606 - Civil liability for violation of ORS 192.583 to 192.607; attorney fees; status of evidence obtained in violation.

(2) Any customer who suffers any ascertainable loss as a result of a negligent violation of ORS 192.583 to 192.607 by any person, may bring an individual action in an appropriate court to recover actual damages.

(3)(a) Except as provided in paragraph (b) of this subsection, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(b) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action under this section.

(4) An action to enforce any provision of ORS 192.583 to 192.607 must be commenced within two years after the date on which the violation occurred.

(5) Evidence obtained in violation of ORS 192.583 to 192.607 is inadmissible in any proceeding.

[Formerly 192.590]



Section 192.607 - Severability.

[Formerly 192.595]



Section 192.610 - Definitions for ORS 192.610 to 192.690.

(1) "Decision" means any determination, action, vote or final disposition upon a motion, proposal, resolution, order, ordinance or measure on which a vote of a governing body is required, at any meeting at which a quorum is present.

(2) "Executive session" means any meeting or part of a meeting of a governing body which is closed to certain persons for deliberation on certain matters.

(3) "Governing body" means the members of any public body which consists of two or more members, with the authority to make decisions for or recommendations to a public body on policy or administration.

(4) "Public body" means the state, any regional council, county, city or district, or any municipal or public corporation, or any board, department, commission, council, bureau, committee or subcommittee or advisory group or any other agency thereof.

(5) "Meeting" means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate toward a decision on any matter. "Meeting" does not include any on-site inspection of any project or program. "Meeting" also does not include the attendance of members of a governing body at any national, regional or state association to which the public body or the members belong.

[1973 c.172 §2; 1979 c.644 §1]



Section 192.620 - Policy.

[1973 c.172 §1]



Section 192.630 - Meetings of governing body to be open to public; location of meetings; accommodation for person with disability; interpreters.

(2) A quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter except as otherwise provided by ORS 192.610 to 192.690.

(3) A governing body may not hold a meeting at any place where discrimination on the basis of race, color, creed, sex, sexual orientation, national origin, age or disability is practiced. However, the fact that organizations with restricted membership hold meetings at the place does not restrict its use by a public body if use of the place by a restricted membership organization is not the primary purpose of the place or its predominant use.

(4) Meetings of the governing body of a public body shall be held within the geographic boundaries over which the public body has jurisdiction, or at the administrative headquarters of the public body or at the other nearest practical location. Training sessions may be held outside the jurisdiction as long as no deliberations toward a decision are involved. A joint meeting of two or more governing bodies or of one or more governing bodies and the elected officials of one or more federally recognized Oregon Indian tribes shall be held within the geographic boundaries over which one of the participating public bodies or one of the Oregon Indian tribes has jurisdiction or at the nearest practical location. Meetings may be held in locations other than those described in this subsection in the event of an actual emergency necessitating immediate action.

(5)(a) It is discrimination on the basis of disability for a governing body of a public body to meet in a place inaccessible to persons with disabilities, or, upon request of a person who is deaf or hard of hearing, to fail to make a good faith effort to have an interpreter for persons who are deaf or hard of hearing provided at a regularly scheduled meeting. The sole remedy for discrimination on the basis of disability shall be as provided in ORS 192.680.

(b) The person requesting the interpreter shall give the governing body at least 48 hours’ notice of the request for an interpreter, shall provide the name of the requester, sign language preference and any other relevant information the governing body may request.

(c) If a meeting is held upon less than 48 hours’ notice, reasonable effort shall be made to have an interpreter present, but the requirement for an interpreter does not apply to emergency meetings.

(d) If certification of interpreters occurs under state or federal law, the Oregon Health Authority or other state or local agency shall try to refer only certified interpreters to governing bodies for purposes of this subsection.

(e) As used in this subsection, "good faith effort" includes, but is not limited to, contacting the department or other state or local agency that maintains a list of qualified interpreters and arranging for the referral of one or more qualified interpreters to provide interpreter services.

[1973 c.172 §3; 1979 c.644 §2; 1989 c.1019 §1; 1995 c.626 §1; 2003 c.14 §95; 2005 c.663 §12; 2007 c.70 §52; 2007 c.100 §21; 2009 c.595 §173]



Section 192.640 - Public notice required; special notice for executive sessions, special or emergency meetings.

(2) If an executive session only will be held, the notice shall be given to the members of the governing body, to the general public and to news media which have requested notice, stating the specific provision of law authorizing the executive session.

(3) No special meeting shall be held without at least 24 hours’ notice to the members of the governing body, the news media which have requested notice and the general public. In case of an actual emergency, a meeting may be held upon such notice as is appropriate to the circumstances, but the minutes for such a meeting shall describe the emergency justifying less than 24 hours’ notice.

[1973 c.172 §4; 1979 c.644 §3; 1981 c.182 §1]



Section 192.650 - Recording or written minutes required; content; fees.

(a) All members of the governing body present;

(b) All motions, proposals, resolutions, orders, ordinances and measures proposed and their disposition;

(c) The results of all votes and, except for public bodies consisting of more than 25 members unless requested by a member of that body, the vote of each member by name;

(d) The substance of any discussion on any matter; and

(e) Subject to ORS 192.410 to 192.505 relating to public records, a reference to any document discussed at the meeting.

(2) Minutes of executive sessions shall be kept in accordance with subsection (1) of this section. However, the minutes of a hearing held under ORS 332.061 shall contain only the material not excluded under ORS 332.061 (2). Instead of written minutes, a record of any executive session may be kept in the form of a sound or video tape or digital recording, which need not be transcribed unless otherwise provided by law. If the disclosure of certain material is inconsistent with the purpose for which a meeting under ORS 192.660 is authorized to be held, that material may be excluded from disclosure. However, excluded materials are authorized to be examined privately by a court in any legal action and the court shall determine their admissibility.

(3) A reference in minutes or a recording to a document discussed at a meeting of a governing body of a public body does not affect the status of the document under ORS 192.410 to 192.505.

(4) A public body may charge a person a fee under ORS 192.440 for the preparation of a transcript from a recording.

[1973 c.172 §5; 1975 c.664 §1; 1979 c.644 §4; 1999 c.59 §44; 2003 c.803 §14]



Section 192.660 - Executive sessions permitted on certain matters; procedures; news media representatives’ attendance; limits.

(2) The governing body of a public body may hold an executive session:

(a) To consider the employment of a public officer, employee, staff member or individual agent.

(b) To consider the dismissal or disciplining of, or to hear complaints or charges brought against, a public officer, employee, staff member or individual agent who does not request an open hearing.

(c) To consider matters pertaining to the function of the medical staff of a public hospital licensed pursuant to ORS 441.015 to 441.063 and 441.196 including, but not limited to, all clinical committees, executive, credentials, utilization review, peer review committees and all other matters relating to medical competency in the hospital.

(d) To conduct deliberations with persons designated by the governing body to carry on labor negotiations.

(e) To conduct deliberations with persons designated by the governing body to negotiate real property transactions.

(f) To consider information or records that are exempt by law from public inspection.

(g) To consider preliminary negotiations involving matters of trade or commerce in which the governing body is in competition with governing bodies in other states or nations.

(h) To consult with counsel concerning the legal rights and duties of a public body with regard to current litigation or litigation likely to be filed.

(i) To review and evaluate the employment-related performance of the chief executive officer of any public body, a public officer, employee or staff member who does not request an open hearing.

(j) To carry on negotiations under ORS chapter 293 with private persons or businesses regarding proposed acquisition, exchange or liquidation of public investments.

(k) To consider matters relating to school safety or a plan that responds to safety threats made toward a school.

(L) If the governing body is a health professional regulatory board, to consider information obtained as part of an investigation of licensee or applicant conduct.

(m) If the governing body is the State Landscape Architect Board, or an advisory committee to the board, to consider information obtained as part of an investigation of registrant or applicant conduct.

(n) To discuss information about review or approval of programs relating to the security of any of the following:

(A) A nuclear-powered thermal power plant or nuclear installation.

(B) Transportation of radioactive material derived from or destined for a nuclear-fueled thermal power plant or nuclear installation.

(C) Generation, storage or conveyance of:

(i) Electricity;

(ii) Gas in liquefied or gaseous form;

(iii) Hazardous substances as defined in ORS 453.005 (7)(a), (b) and (d);

(iv) Petroleum products;

(v) Sewage; or

(vi) Water.

(D) Telecommunication systems, including cellular, wireless or radio systems.

(E) Data transmissions by whatever means provided.

(3) Labor negotiations shall be conducted in open meetings unless negotiators for both sides request that negotiations be conducted in executive session. Labor negotiations conducted in executive session are not subject to the notification requirements of ORS 192.640.

(4) Representatives of the news media shall be allowed to attend executive sessions other than those held under subsection (2)(d) of this section relating to labor negotiations or executive session held pursuant to ORS 332.061 (2) but the governing body may require that specified information be undisclosed.

(5) When a governing body convenes an executive session under subsection (2)(h) of this section relating to conferring with counsel on current litigation or litigation likely to be filed, the governing body shall bar any member of the news media from attending the executive session if the member of the news media is a party to the litigation or is an employee, agent or contractor of a news media organization that is a party to the litigation.

(6) No executive session may be held for the purpose of taking any final action or making any final decision.

(7) The exception granted by subsection (2)(a) of this section does not apply to:

(a) The filling of a vacancy in an elective office.

(b) The filling of a vacancy on any public committee, commission or other advisory group.

(c) The consideration of general employment policies.

(d) The employment of the chief executive officer, other public officers, employees and staff members of a public body unless:

(A) The public body has advertised the vacancy;

(B) The public body has adopted regular hiring procedures;

(C) In the case of an officer, the public has had the opportunity to comment on the employment of the officer; and

(D) In the case of a chief executive officer, the governing body has adopted hiring standards, criteria and policy directives in meetings open to the public in which the public has had the opportunity to comment on the standards, criteria and policy directives.

(8) A governing body may not use an executive session for purposes of evaluating a chief executive officer or other officer, employee or staff member to conduct a general evaluation of an agency goal, objective or operation or any directive to personnel concerning agency goals, objectives, operations or programs.

(9) Notwithstanding subsections (2) and (6) of this section and ORS 192.650:

(a) ORS 676.175 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of licensee or applicant conduct investigated by a health professional regulatory board.

(b) ORS 671.338 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of registrant or applicant conduct investigated by the State Landscape Architect Board or an advisory committee to the board.

(10) Notwithstanding ORS 244.290, the Oregon Government Ethics Commission may not adopt rules that establish what entities are considered representatives of the news media that are entitled to attend executive sessions under subsection (4) of this section. [1973 c.172 §6; 1975 c.664 §2; 1979 c.644 §5; 1981 c.302 §1; 1983 c.453 §1; 1985 c.657 §2; 1995 c.779 §1; 1997 c.173 §1; 1997 c.594 §1; 1997 c.791 §9; 2001 c.950 §10; 2003 c.524 §4; 2005 c.22 §134; 2007 c.602 §11; 2009 c.792 §32; 2015 c.421 §2; 2015 c.666 §3]

Note: Section 4, chapter 666, Oregon Laws 2015, provides:

Sec. 4. The amendments to ORS 192.660 and 244.290 by sections 1 to 3 of this 2015 Act apply to alleged violations of ORS 192.660 that occur on or after the effective date of this 2015 Act [January 1, 2016].

[2015 c.666 §4]



Section 192.670 - Meetings by means of telephone or electronic communication.

(2) When telephone or other electronic means of communication is used and the meeting is not an executive session, the governing body of the public body shall make available to the public at least one place where, or at least one electronic means by which, the public can listen to the communication at the time it occurs. A place provided may be a place where no member of the governing body of the public body is present.

[1973 c.172 §7; 1979 c.361 §1; 2011 c.272 §2]



Section 192.672 - State board or commission meetings through telephone or electronic means; compensation and reimbursement.

(2)(a) Notwithstanding ORS 171.072 or 292.495, a member of a state board or commission who attends a meeting through telephone or other electronic means is not entitled to compensation or reimbursement for expenses for attending the meeting.

(b) A state board or commission may compensate or reimburse a member, other than a member who is a member of the Legislative Assembly, who attends a meeting through telephone or other electronic means as provided in ORS 292.495 at the discretion of the board or commission.

[2011 c.272 §1]

Note: 192.672 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.680 - Enforcement of ORS 192.610 to 192.690; effect of violation on validity of decision of governing body; liability of members.

(2) Any person affected by a decision of a governing body of a public body may commence a suit in the circuit court for the county in which the governing body ordinarily meets, for the purpose of requiring compliance with, or the prevention of violations of ORS 192.610 to 192.690, by members of the governing body, or to determine the applicability of ORS 192.610 to 192.690 to matters or decisions of the governing body.

(3) Notwithstanding subsection (1) of this section, if the court finds that the public body made a decision while in violation of ORS 192.610 to 192.690, the court shall void the decision of the governing body if the court finds that the violation was the result of intentional disregard of the law or willful misconduct by a quorum of the members of the governing body, unless other equitable relief is available. The court may order such equitable relief as it deems appropriate in the circumstances. The court may order payment to a successful plaintiff in a suit brought under this section of reasonable attorney fees at trial and on appeal, by the governing body, or public body of which it is a part or to which it reports.

(4) If the court makes a finding that a violation of ORS 192.610 to 192.690 has occurred under subsection (2) of this section and that the violation is the result of willful misconduct by any member or members of the governing body, that member or members shall be jointly and severally liable to the governing body or the public body of which it is a part for the amount paid by the body under subsection (3) of this section.

(5) Any suit brought under subsection (2) of this section must be commenced within 60 days following the date that the decision becomes public record.

(6) The provisions of this section shall be the exclusive remedy for an alleged violation of ORS 192.610 to 192.690.

[1973 c.172 §8; 1975 c.664 §3; 1979 c.644 §6; 1981 c.897 §42; 1983 c.453 §2; 1989 c.544 §1]



Section 192.685 - Additional enforcement of alleged violations of ORS 192.660.

(2) The commission may interview witnesses, review minutes and other records and may obtain and consider any other information pertaining to executive sessions of the governing body of a public body for purposes of determining whether a violation of ORS 192.660 occurred. Information related to an executive session conducted for a purpose authorized by ORS 192.660 shall be made available to the Oregon Government Ethics Commission for its investigation but shall be excluded from public disclosure.

(3) If the commission chooses not to pursue a complaint of a violation brought under subsection (1) of this section at any time before conclusion of a contested case hearing, the public official against whom the complaint was brought may be entitled to reimbursement of reasonable costs and attorney fees by the public body to which the official’s governing body has authority to make recommendations or for which the official’s governing body has authority to make decisions.

[1993 c.743 §28]



Section 192.690 - Exceptions to ORS 192.610 to 192.690.

(2) Because of the grave risk to public health and safety that would be posed by misappropriation or misapplication of information considered during such review and approval, ORS 192.610 to 192.690 shall not apply to review and approval of security programs by the Energy Facility Siting Council pursuant to ORS 469.530.

[1973 c.172 §9; 1975 c.606 §41b; 1977 c.380 §19; 1981 c.354 §3; 1983 c.617 §4; 1987 c.850 §3; 1989 c.6 §18; 1989 c.967 §§12,14; 1991 c.451 §3; 1993 c.18 §33; 1993 c.318 §§3,4; 1995 c.36 §§1,2; 1995 c.162 §§62b,62c; 1999 c.59 §§45a,46a; 1999 c.155 §4; 1999 c.171 §§4,5; 1999 c.291 §§25,26; 2005 c.347 §5; 2005 c.562 §23; 2007 c.796 §8; 2009 c.697 §11; 2011 c.708 §26]



Section 192.695 - Prima facie evidence of violation required of plaintiff.

[1981 c.892 §97d; 1989 c.544 §3]

Note: 192.695 was added to and made a part of ORS chapter 192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 192.710

UNIFORM ELECTRONIC LEGAL



Section 192.715 - Short title.

[2013 c.221 §10]

Note: 192.715 to 192.760 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.720 - Definitions for ORS 192.715 to 192.760.

(1) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(2) "Legal material" means, whether or not in effect:

(a) The Oregon Constitution;

(b) Session laws published by the Legislative Counsel under ORS 171.236;

(c) The Oregon Revised Statutes; or

(d) Oregon Administrative Rules.

(3) "Official publisher" means:

(a) For the Oregon Constitution, the Legislative Counsel;

(b) For Oregon Laws, the Legislative Counsel;

(c) For the Oregon Revised Statutes, the Legislative Counsel; or

(d) For a rule published in the Oregon Administrative Rules, the Secretary of State.

(4) "Publish" means to display, present or release to the public, or cause to be displayed, presented or released to the public, by the official publisher.

(5) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(6) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[2013 c.221 §1]

Note: See note under 192.715.



Section 192.725 - Electronic record as official record.

(a) Designate the electronic record as official; and

(b) Comply with ORS 192.730, 192.740 and 192.745.

(2) An official publisher that publishes legal material in an electronic record and also publishes the material in a record other than an electronic record may designate the electronic record as official if the publisher complies with ORS 192.730, 192.740 and 192.745.

[2013 c.221 §2]

Note: See note under 192.715.



Section 192.730 - Authentication of electronic official record.

[2013 c.221 §3]

Note: See note under 192.715.



Section 192.735 - Evidentiary rules concerning authenticated electronic record.

(2) If another state has adopted a law substantially similar to ORS 192.715 to 192.760, legal material in an electronic record that is designated as official and authenticated by the official publisher in that state is presumed to be an accurate copy of the legal material.

(3) A party contesting the authentication of legal material in an electronic record authenticated under ORS 192.730 has the burden of proving by a preponderance of the evidence that the record is not authentic.

[2013 c.221 §4]

Note: See note under 192.715.



Section 192.740 - Preservation and security of electronic official record.

(2) If legal material is preserved under subsection (1) of this section in an electronic record, the official publisher shall:

(a) Ensure the integrity of the record;

(b) Provide for backup and disaster recovery of the record; and

(c) Ensure the continuing usability of the material.

[2013 c.221 §5]

Note: See note under 192.715.



Section 192.745 - Availability for public use.

[2013 c.221 §6]

Note: See note under 192.715.



Section 192.750 - Implementation; considerations.

(1) Standards and practices of other jurisdictions;

(2) The most recent standards regarding authentication of, preservation and security of, and public access to, legal material in an electronic record and other electronic records, as promulgated by national standard-setting bodies;

(3) The needs of users of legal material in an electronic record;

(4) The views of governmental officials and entities and other interested persons; and

(5) To the extent practicable, methods and technologies for the authentication of, preservation and security of and public access to legal material which are compatible with the methods and technologies used by other official publishers in this state and in other states that have adopted a law substantially similar to ORS 192.715 to 192.760.

[2013 c.221 §7]

Note: See note under 192.715.



Section 192.755 - Uniform construction.

[2013 c.221 §8]

Note: See note under 192.715.



Section 192.760 - Relationship of ORS 192.715 to 192.760 to federal law.

[2013 c.221 §9]

Note: See note under 192.715.

FINANCIAL INSTITUTION



Section 192.800 - Definitions for ORS 192.800 to 192.810.

(1) "Customer" means any person who or which is transacting or has transacted business with a financial institution, or who or which is using or has used the services of such an institution, or for whom or which a financial institution has acted or is acting as a fiduciary.

(2) "Financial institution" means a financial institution or a trust company, as those terms are defined in ORS 706.008.

(3) "Financial records" means any original written or electronic document, any copy of the document, or any information contained in the document, held by or in the custody of a financial institution, when the document, copy or information is identifiable as pertaining to one or more customers of the financial institution.

(4) "Subpoena" means a judicial subpoena or subpoena duces tecum.

[1985 c.797 §1; 1997 c.631 §423; 2005 c.130 §3]



Section 192.805 - Reimbursement required prior to disclosure; charges.

(1) Personnel costs, $30 per hour per person, computed on the basis of $7.50 per quarter hour or fraction thereof, for time expended by personnel of the financial institution in searching, locating, retrieving, copying and transporting or conveying the requested material to the place of examination.

(2) Reproduction costs, $1 per page, including copies produced by reader and printer reproduction processes. Photographs, films and other materials shall be reimbursed at actual cost.

(3) Travel expenses, 50 cents per mile, plus other actual costs, necessary to transport personnel to locate and retrieve the information required or requested and to convey the required or requested material to the place of examination.

[1985 c.797 §2; 1989 c.309 §1; 2001 c.247 §2]



Section 192.810 - Applicability of ORS 192.805.

[1985 c.797 §3; 1989 c.309 §2]



Section 192.820 - Definitions for ORS 192.820 to 192.868.

(1) "Actual address" means:

(a) A residential, work or school street address of an individual specified on the application of the individual to be a program participant; or

(b) The name of the county in which the program participant resides or the name or number of the election precinct in which the program participant is registered to vote.

(2) "Address Confidentiality Program" means the program established under ORS 192.822.

(3) "Application assistant" means an employee of or a volunteer serving a public or private entity designated by the Attorney General under ORS 192.854 to assist individuals with applications to participate in the Address Confidentiality Program.

(4) "Program participant" means an individual accepted into the Address Confidentiality Program under ORS 192.820 to 192.868.

(5) "Public body" has the meaning given that term in ORS 174.109.

(6) "Public record" has the meaning given that term in ORS 192.410.

(7) "Substitute address" means an address designated by the Attorney General under the Address Confidentiality Program.

(8) "Victim of a sexual offense" means:

(a) An individual against whom a sexual offense has been committed, as described in ORS 163.305 to 163.467, 163.427, 163.466 or 163.525; or

(b) Any other individual designated by the Attorney General by rule.

(9) "Victim of domestic violence" means:

(a) An individual against whom domestic violence has been committed, as defined in ORS 135.230, 181A.355 or 411.117;

(b) An individual who has been a victim of abuse, as defined in ORS 107.705; or

(c) Any other individual designated a victim of domestic violence by the Attorney General by rule.

(10) "Victim of human trafficking" means:

(a) An individual against whom an offense described in ORS 163.263, 163.264 or 163.266 has been committed; or

(b) Any other individual designated by the Attorney General by rule. In adopting rules under this subsection, the Attorney General shall consider individuals against whom an act recognized as a severe form of trafficking in persons under 22 U.S.C. 7102 has been committed.

(11) "Victim of stalking" means:

(a) An individual against whom stalking has been committed, as described in ORS 163.732; or

(b) Any other individual designated by the Attorney General by rule.

[2005 c.821 §1; 2007 c.542 §1; 2009 c.11 §18; 2009 c.468 §1]

Note: 192.820 to 192.868 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 192.822 - Address Confidentiality Program; substitute addresses.

(a) Protect the confidentiality of the actual address of a victim of domestic violence, a sexual offense, stalking or human trafficking; and

(b) Prevent assailants or potential assailants of the victim from finding the victim through public records.

(2) The Attorney General shall designate a substitute address for a program participant and act as the agent of the program participant for purposes of service of all legal process in this state and receiving and forwarding first-class, certified or registered mail.

(3) The Attorney General is not required to forward any packages or mail other than first-class, certified or registered mail to the program participant.

(4) The Attorney General is not required to track or otherwise maintain records of any mail received on behalf of a program participant unless the mail is certified or registered.

[2005 c.821 §2; 2009 c.468 §2]

Note: See note under 192.820.



Section 192.825



Section 192.826 - Application for participation in program; certification of participation; authorization card; rules.

(a) An adult individual.

(b) A parent or guardian acting on behalf of a minor when the minor resides with the parent or guardian.

(c) A guardian acting on behalf of an incapacitated individual.

(2) The application must be dated, signed and verified by the applicant and the application assistant who assisted in the preparation of the application.

(3) The application must contain all of the following:

(a) A statement by the applicant that the applicant or the applicant’s child or ward is a victim of domestic violence, a sexual offense, stalking or human trafficking and that the applicant fears for the applicant’s safety or the safety of the applicant’s child or ward.

(b) Evidence that the applicant or the applicant’s child or ward is a victim of domestic violence, a sexual offense, stalking or human trafficking. This evidence may include any of the following:

(A) Law enforcement, court or other federal, state or local government records or files;

(B) Documentation from a public or private entity that provides assistance to victims of domestic violence, a sexual offense, stalking or human trafficking if the applicant or the applicant’s child or ward is an alleged victim of domestic violence, a sexual offense, stalking or human trafficking;

(C) Documentation from a religious, medical or other professional from whom the applicant has sought assistance in dealing with the alleged domestic violence, sexual offense, stalking or human trafficking; or

(D) Other forms of evidence as determined by the Attorney General by rule.

(c) A statement by the applicant that disclosure of the actual address of the applicant would endanger the safety of the applicant or the safety of the applicant’s child or ward.

(d) A statement by the applicant that the applicant:

(A) Resides at a location in this state that is not known by assailants or potential assailants of the applicant or the applicant’s child or ward; and

(B) Will not disclose the location to assailants or potential assailants of the applicant or the applicant’s child or ward while the applicant is a program participant.

(e) Written consent permitting the Attorney General to act as an agent for the applicant for the service of all legal process in this state and the receipt of first-class, certified or registered mail.

(f) The mailing address and telephone number at which the Attorney General can contact the applicant.

(g) The actual address that the applicant requests not be disclosed by the Attorney General that directly relates to the increased risk of the applicant or the applicant’s child or ward as a victim of domestic violence, a sexual offense, stalking or human trafficking.

(h) A sworn statement by the applicant that to the best of the applicant’s knowledge the information contained in the application is true.

(i) A recommendation by an application assistant that the applicant be a participant in the Address Confidentiality Program.

(4) Upon the filing of a properly completed application and upon approval by the Attorney General, the Attorney General shall certify the applicant as a program participant.

(5) Upon certification, the Attorney General shall issue an Address Confidentiality Program authorization card to the program participant. The Address Confidentiality Program authorization card is valid as long as the program participant remains certified under the program.

(6) The term of certification shall be for a period of time determined by the Attorney General by rule, unless prior to the end of the period one of the following occurs:

(a) The program participant withdraws the certification by filing with the Attorney General a request for withdrawal signed by the program participant and acknowledged in writing by a notary public or an application assistant; or

(b) The Attorney General cancels the certification under ORS 192.834.

(7) A program participant may renew the certification by filing an application for renewal with the Attorney General at least 30 days prior to expiration of the current certification.

[2005 c.821 §3; 2009 c.468 §3]

Note: See note under 192.820.



Section 192.828 - Prohibitions; civil penalty.

(a) Falsely attest in an initial application or an application for renewal that disclosure of the actual address of the applicant would endanger the safety of the applicant or the safety of the applicant’s child or ward; or

(b) Knowingly provide false information in an initial application or an application for renewal.

(2) If after an investigation, the Attorney General finds that a violation of subsection (1) of this section has occurred, the Attorney General may impose a civil penalty as provided in ORS 183.745 in an amount not to exceed $500.

[2005 c.821 §4]

Note: See note under 192.820.



Section 192.830



Section 192.832 - Notice of change in name, address or telephone number.

(2) A program participant shall notify the Attorney General of a change in actual address or telephone number from the actual address or telephone number listed on the application of the program participant within 10 days after the change occurs.

[2005 c.821 §5]

Note: See note under 192.820.



Section 192.834 - Cancellation of certification.

(a) The Attorney General determines that the program participant violated ORS 192.828;

(b) The Attorney General determines that the program participant violated ORS 192.832; or

(c) Subject to ORS 192.832 (2), first class, certified or registered mail forwarded to the program participant by the Attorney General is returned as undeliverable.

(2) The Attorney General shall send notice of cancellation to the program participant setting out the reasons for the cancellation and setting out the rights and duties of the program participant.

(3) A program participant has 30 days to appeal the cancellation decision under procedures adopted by the Attorney General by rule. A cancellation of certification under this section is not considered an order as defined in ORS 183.310 and is not subject to judicial review under ORS 183.480.

(4) An individual whose certification as a program participant is canceled under this section shall notify persons and public bodies using the substitute address as the address of the program participant that the substitute address is no longer the address to be used by public bodies as described in ORS 192.836.

[2005 c.821 §6]

Note: See note under 192.820.



Section 192.835



Section 192.836 - Use of substitute address; waiver of requirement.

(b) A public body is not responsible for requesting that departments, divisions, affiliates or other organizational units of the public body or other public bodies use the substitute address as the address of the program participant.

(c) Unless requested by the program participant, when the actual address of a program participant is contained in a public record that is filed with the public body, the public body is not responsible for modifying the public record to contain the substitute address designated by the Attorney General.

(d) The Attorney General is not responsible for making requests under this subsection.

(2) Except as provided in this section and ORS 192.842, when a program participant submits a current and valid Address Confidentiality Program authorization card to a public body, the public body shall accept the substitute address on the authorization card as the address of the program participant when creating a new public record. Upon the request of the program participant, the public body shall use the substitute address on the authorization card in any ongoing actions or proceedings.

(3) A public body may request a waiver from the requirements of the Address Confidentiality Program by submitting a waiver request to the Attorney General. The waiver request shall be in writing and include:

(a) An explanation of why the public body cannot meet its statutory or administrative obligations by possessing or using the substitute address; and

(b) An affirmation that if the Attorney General accepts the waiver, the public body will only use the actual address of the program participant for those statutory or administrative purposes included in the waiver request.

(4) The Attorney General shall accept or deny a waiver request from a public body in writing and include a statement of specific reasons for acceptance or denial. An acceptance or denial made under this subsection is not considered an order as defined in ORS 183.310 and is not subject to judicial review under ORS 183.480.

(5) Except as provided in ORS 192.820 to 192.868, if a law or rule requires the use of a residence address, the substitute address may be used instead.

[2005 c.821 §7; 2007 c.542 §2]

Note: See note under 192.820.



Section 192.840



Section 192.842 - Use of actual or substitute address in specified circumstances.

(2) A county clerk or other elections official shall use the substitute address of the program participant for purposes of mailing a ballot to an elector under ORS 254.470.

(3) A school district shall use the actual address of a program participant for any purpose related to admission or assignment. The school district shall take such measures as necessary to protect the confidentiality of the actual address of the program participant. Student records created under ORS 326.565 and 326.580 shall use the substitute address of the program participant.

(4) A county clerk shall accept the substitute address of the program participant as the address of the applicant for the purpose of issuing a marriage license under ORS 106.041 or registering a Declaration of Domestic Partnership under ORS 106.325.

[2005 c.821 §8; 2007 c.99 §13; 2007 c.542 §12]

Note: See note under 192.820.



Section 192.844 - Prohibition on disclosure of actual address or telephone number by public body.

(2) Each public body that receives a request from a program participant under ORS 192.836 shall adopt a procedure to prevent unnecessary disclosure of actual addresses or telephone numbers of program participants to employees of that public body or other persons in that public body.

[2005 c.821 §9; 2007 c.542 §3]

Note: See note under 192.820.



Section 192.845



Section 192.846 - Records of Department of Transportation; substitute address.

(a) Be in a form specified by the department; and

(b) Contain verification that the individual is a program participant.

(2) Upon receipt of a request and verification under this section, the department shall remove the program participant’s actual address from its records and instead use the substitute address designated by the Attorney General. The department shall note on the records that the address shown is a substitute address under ORS 192.820 to 192.868. While the request is in effect, the program participant may enter the substitute address on any driver or vehicle form issued by the department that requires an address.

(3) If an individual ceases to be certified as a program participant, the individual shall notify the department of a change of address as provided in ORS 803.220, 807.420 or 807.560.

[2007 c.542 §11]

Note: See note under 192.820.



Section 192.848 - When Attorney General may disclose actual address or telephone number.

(a) Upon receipt of a court order signed by a judge pursuant to a finding of good cause. Good cause exists when disclosure is sought for a lawful purpose that outweighs the risk of the disclosure and, in the case of a request for disclosure received from a federal, state or local law enforcement agency, district attorney or other public body, when information is provided to the court that describes the official purpose for which the actual address or telephone number of the program participant will be used. If a judge finds that good cause exists, the terms of the court order shall address, as much as practicable, the safety and protection of the program participant. In cases where the Attorney General has not received prior notice of a court order, not later than three business days after receiving the order, the Attorney General may object to the order and request a hearing before the judge who signed the order.

(b) Where the program participant is required to disclose the actual address of the program participant as part of a registration for sex offenders as required under ORS 163A.005 to 163A.235.

(2) A person to whom an actual address or telephone number of a program participant has been disclosed pursuant to a court order may not disclose the actual address or telephone number to any other person unless permitted to do so by order of the court.

(3) The Attorney General shall notify a program participant within one business day after the Attorney General discloses an actual address under subsection (1)(a) of this section.

(4) Upon request by a public body, the Attorney General may verify whether or not a person is a program participant when the verification is for official use only.

[2005 c.821 §10; 2007 c.542 §4; 2013 c.708 §26]

Note: See note under 192.820.



Section 192.850



Section 192.852 - Prohibition on obtaining actual address or telephone number; prohibition on disclosure by employee of public body.

(2) Except as provided in ORS 192.820 to 192.868 or federal law, an employee of a public body may not intentionally disclose the actual address or telephone number of a program participant to a person known to the employee to be prohibited from receiving the actual address or telephone number of the program participant. This subsection applies only when an employee obtains the actual address or telephone number of the program participant during the performance of the official duties of the employee and, at the time of disclosure, the employee has specific knowledge that the actual address or telephone number disclosed belongs to a program participant.

[2005 c.821 §11]

Note: See note under 192.820.



Section 192.854 - Application assistants; application assistance not legal advice.

(2) Any assistance rendered to applicants for participation in the Address Confidentiality Program by the Attorney General or an application assistant is not considered legal advice.

[2005 c.821 §12; 2009 c.468 §4]

Note: See note under 192.820.



Section 192.855



Section 192.856 - Additional response time for notice or other paper.

[2005 c.821 §13]

Note: See note under 192.820.



Section 192.858 - Disclosures to participants.

(1) The rights and obligations of the program participant under ORS 192.820 to 192.868; and

(2) The term of certification as determined by the Attorney General under ORS 192.826.

[2005 c.821 §14]

Note: See note under 192.820.



Section 192.860 - Rules.

[2005 c.821 §15]

Note: See note under 192.820.



Section 192.865 - Criminal penalty.

[2005 c.821 §16]

Note: See note under 192.820.



Section 192.868 - Grants, donations and gifts.

(2) All moneys received by the department under subsection (1) of this section shall be deposited in the Department of Justice Operating Account created in ORS 180.180. Amounts deposited under this section are continuously appropriated to the department to carry out the provisions of ORS 192.820 to 192.868.

[2005 c.821 §17]

Note: See note under 192.820.



Section 192.990






Chapter 193 - Legal Notices

Section 193.010 - Definitions for ORS 193.010 and 193.020.

(1) "Bona fide subscriber" means a person who has been a paid subscriber for an uninterrupted period of 12 months, such subscription in no case to be over six months in arrears.

(2) "Newspaper" means a newspaper of general circulation, published in the English language for the dissemination of local or transmitted news or for the dissemination of legal news, made up of at least four pages of at least five columns each, with type matter of a depth of at least 14 inches, or, if smaller pages, then comprising an equivalent amount of type matter, which has bona fide subscribers representing more than half of the total distribution of copies circulated, or distribution verified by an independent circulation auditing firm, and which has been established and regularly and uninterruptedly published at least once a week during a period of at least 12 consecutive months immediately preceding the first publication of the public notice. Interrupted publication because of labor-management disputes, fire, flood or the elements for a period not to exceed 120 days, either before or after a newspaper is qualified for publication of public notices, shall not affect such qualification.

[Amended by 1979 c.760 §1; subsection (1) renumbered 174.104 in 1999]



Section 193.020 - Newspaper in which public notice may be published.

(2) If publication in only one newspaper is required by law, and if more than one newspaper fulfills the requirements of subsection (1) of this section, the public notice shall be published in that newspaper which the moving party considers best suited to give actual notice. However, nothing in this subsection prohibits the publication in more than one newspaper if desired by the moving party.

(3) If no newspaper is published within the county, city, district or jurisdiction where the action, suit or other proceeding is pending, or is to be commenced or had, or in which the legal publication is required to be given, public notice shall be published in:

(a) The newspaper published nearest to such county, city, district or jurisdiction; or

(b) Any publication that is published in such county, city, district or jurisdiction and that satisfies all the requirements for being a newspaper except that it is published less than once a week but not less than once a month.

(4) If more than one newspaper or publication fulfills the requirements of subsection (3) of this section, the public notice shall be published in that newspaper or publication which the moving party considers most effective for providing actual notice.

[Amended by 1963 c.432 §1; 1979 c.760 §2; 1983 c.831 §1]



Section 193.030 - Newspaper in which district legal advertisements and notices may be published.

[Amended by 1973 c.57 §3]



Section 193.040 - Publication on weekdays in daily paper.



Section 193.050 - Notice by telegraph.



Section 193.060 - Computation of publication time.



Section 193.070 - Proof of publication.

[Amended by 1979 c.284 §122]



Section 193.080 - Filing affidavit of publication; original or copy as evidence.

[Amended by 1993 c.223 §6]



Section 193.090 - Compensation for publication.

(2) The published size of all public notices shall be determined by the person authorizing publication of the public notice, but shall be designed to afford the public reasonable ease in reading the information contained therein. Any public notice which must be typeset by the newspaper shall be in a type size no smaller than that used by that newspaper in its regular classified advertising columns, with spacing between lines and copy blocks commensurate with similar type matter.

[Amended by 1963 c.576 §36; 1963 c.623 §1; 1971 c.295 §1; 1979 c.760 §3]



Section 193.095



Section 193.100 - Payment for newspaper publication of state laws or notices.

[Amended by 1983 c.740 §47]



Section 193.110



Section 193.310 - Definitions for ORS 193.310 to 193.360.

(1) "Broadcast" means the transmission of information by means of radio or television facilities.

(2) "Notice" means any notice that is required by law to be published.

(3) "Station" means any radio or television station licensed for commercial operation by the Federal Communications Commission.

[1967 c.63 §1; 1979 c.190 §401]



Section 193.320 - Radio and television broadcasts as supplement to newspaper publication.

(2) Notices by political subdivisions of this state, cities, municipal and quasi-municipal corporations, special districts and other public agencies shall be made only by stations whose primary broadcast coverage encompasses the county or counties in which the notice is required to be given.

[1967 c.63 §3]



Section 193.330 - Reference to candidate for public office prohibited; transcript available to public.

(2) Each station that broadcasts any notice or material under ORS 193.310 to 193.360 and 251.295 shall retain at its office a copy or transcription of the text of the notice or material as broadcast for a period of six months after the broadcast. The copy or transcript shall be available for public inspection at reasonable times.

[1967 c.63 §4]



Section 193.340 - Proof of broadcast.

______________________________________________________________________________

AFFIDAVIT OF BROADCAST

State of Oregon, )

) ss.

County of______ )

I, _____, being first duly sworn, depose and say that I

am the owner, manager, assistant manager or program director of station_____, a radio (television) station broadcasting from _____ in the aforesaid county and state; that the notice (or other material) described as _____ was broadcast on the following days: (here set forth dates and times when the same was broadcast).

________

Subscribed and sworn to before me _____

___

(Day), 2___.

________

Notary Public for Oregon

My commission expires: ______

______________________________________________________________________________

[1967 c.63 §5]



Section 193.350 - Selection of broadcast stations.

[1967 c.63 §6]



Section 193.360 - Payment for broadcasts authorized by state officer.

[1967 c.63 §7; 1983 c.740 §48]






Chapter 194 - Uniform Law on Notarial Acts; Unsworn Foreign Declarations

Section 194.005



Section 194.010



Section 194.012



Section 194.014



Section 194.020



Section 194.022



Section 194.024



Section 194.028



Section 194.030



Section 194.031



Section 194.040



Section 194.043



Section 194.045



Section 194.047



Section 194.050



Section 194.052



Section 194.060



Section 194.063



Section 194.067



Section 194.070



Section 194.080



Section 194.090



Section 194.100



Section 194.110



Section 194.120



Section 194.130



Section 194.140



Section 194.150



Section 194.152



Section 194.154



Section 194.156



Section 194.158



Section 194.160



Section 194.162



Section 194.164



Section 194.166



Section 194.168



Section 194.170



Section 194.180



Section 194.190



Section 194.200



Section 194.205 - Short title.

[2013 c.219 §1]



Section 194.210



Section 194.215 - Definitions.

(1) "Acknowledgment" means a declaration by an individual before a notarial officer that the individual has signed a record for the purpose stated in the record and, if the record is signed in a representative capacity, that the individual signed the record with proper authority and signed it as the act of the person identified in the record.

(2) "Clerk of a court of this state" means:

(a) The clerk, deputy clerk or court administrator of the Supreme Court, the Court of Appeals or the Oregon Tax Court;

(b) The trial court administrator or any other nonjudicial officer or employee of the circuit court for a county who is authorized by the presiding judge for the judicial district; or

(c) A nonjudicial officer or employee of a municipal court who is authorized by a judge of the municipal court.

(3) "Commercial paper" means instruments that are within the scope of ORS chapter 73, including drafts, checks, certificates of deposit and notes.

(4) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(5) "Electronic signature" means an electronic symbol, sound or process attached to or logically associated with a record and executed or adopted by an individual with the intent to sign the record.

(6) "In a representative capacity" means acting as:

(a) An authorized officer, agent, partner, trustee or other representative of a person other than an individual;

(b) A public officer, personal representative, guardian, conservator, trustee or other representative, in the capacity stated in a record;

(c) An agent of or attorney-in-fact for a principal; or

(d) An authorized representative of another in any other capacity.

(7) "Judge" means:

(a) Any judge of the circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court, any Oregon Tax Court magistrate, any justice of the peace or municipal judge or any county judge who exercises judicial functions; or

(b) Any judge or justice of the peace pro tempore.

(8) "Notarial act" means:

(a) Taking an acknowledgment;

(b) Administering an oath or affirmation;

(c) Taking a verification on oath or affirmation;

(d) Witnessing or attesting a signature;

(e) Certifying or attesting a copy;

(f) Making, noting or recording a protest of a negotiable instrument; or

(g) Any other act, whether performed with respect to a tangible or electronic record, that a notarial officer may perform under the law of this state.

(9) "Notarial officer" means a notary public or other individual authorized to perform a notarial act.

(10) "Notary public" means an individual commissioned to perform a notarial act by the Secretary of State.

(11) "Oath" and "affirmation" mean a notarial act or part of a notarial act in which a notary public certifies that a person made a vow in the presence of the notary public on penalty of perjury.

(12) "Official stamp" means a physical image affixed to a tangible record or an electronic image attached to or logically associated with an electronic record.

(13) "Person" means an individual, corporation, business trust, statutory trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(14) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Sign" means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound or process.

(16) "Signature" means a tangible symbol or an electronic signature that evidences the signing of a record.

(17) "Stamping device" means:

(a) A physical device capable of affixing to a tangible record an official stamp; or

(b) An electronic device or process capable of attaching to or logically associating with an electronic record an official stamp.

(18) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(19) "Verification on oath or affirmation" means a declaration, made by an individual on oath or affirmation before a notarial officer, that a statement in a record is true.

[2013 c.219 §2]



Section 194.220



Section 194.225 - Authority to perform notarial act.

(2) A notarial officer may not perform a notarial act with respect to a record to which the officer or the officer’s spouse is a party, or in which either the officer or the officer’s spouse has a direct beneficial interest. A notarial act performed in violation of this subsection is voidable.

[2013 c.219 §3]



Section 194.230 - Requirements for certain notarial acts.

(2) A notarial officer who takes a verification on oath or affirmation shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the officer and making the declaration has the identity claimed and that the signature on the record containing the statement verified is the signature of the individual.

(3) A notarial officer who witnesses or attests a signature shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the officer and signing the record has the identity claimed.

(4) A notarial officer who certifies or attests a copy of a record or an item that was copied shall determine that the copy is a full, true and accurate transcription or reproduction of the record or item.

(5) A notarial officer who makes or notes a protest of a negotiable instrument shall determine the matters set forth in ORS 73.0505.

[2013 c.219 §4]



Section 194.235 - Personal appearance required.

[2013 c.219 §5]



Section 194.240 - Identification of individual.

(2) A notarial officer has satisfactory evidence of the identity of an individual appearing before the officer if the officer can identify the individual:

(a) By means of:

(A) A United States passport or an officially recognized passport of a foreign country, or a driver license or identification card issued under ORS 807.400 or a comparable provision in another state, that is current or that expired not more than three years before performance of the notarial act; or

(B) A military identification card, an identity card issued by a federally recognized Indian tribe or other document issued by the federal government or a state, county or local government that is current or that expired not more than three years before performance of the notarial act and that contains the signature and a photograph of the individual;

(b) By a verification on oath or affirmation of a credible witness personally appearing before the officer and known to the officer or whom the officer can identify on the basis of:

(A) A United States passport or an officially recognized passport of a foreign country, or a driver license or identification card issued under ORS 807.400 or a comparable provision in another state, that is current or that expired not more than three years before performance of the notarial act; or

(B) A military identification card, an identity card issued by a federally recognized Indian tribe or other document issued by the federal government or a state, county or local government that is current or that expired not more than three years before performance of the notarial act and that contains the signature and a photograph of the individual; or

(c) Positively by examination or comparison of official government documents or records if the individual is confined in a correctional facility.

(3) A notarial officer may require an individual to provide additional information or identification credentials necessary to confirm the identity of the individual.

[2013 c.219 §6]



Section 194.245 - Authority to refuse to perform notarial act.

(a) The individual executing the record is competent or has the capacity to execute the record;

(b) The individual’s signature is knowingly and voluntarily made; or

(c) The individual has provided sufficient information or identification credentials necessary to confirm the identity of the individual.

(2) A notarial officer may refuse to perform a notarial act unless refusal is prohibited by law other than this chapter.

[2013 c.219 §7]



Section 194.250 - Signature if individual unable to sign.

[2013 c.219 §8]



Section 194.255 - Notarial act in this state.

(a) A notary public;

(b) A judge of this state or a clerk of a court of this state;

(c) A county clerk or county employee with recording responsibilities designated by the county; or

(d) Any other individual authorized by the law of this state to perform the notarial act.

(2) Notarial acts performed under ORS 194.260, 194.265, 194.270 or 194.275 have the same effect as if performed by a notarial officer of this state.

(3) The signature and title of an individual performing a notarial act in this state are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(4) The signature and title of a notarial officer described in subsection (1) of this section conclusively establish the authority of the officer to perform the notarial act.

[2013 c.219 §9]



Section 194.260 - Notarial act in another state.

(a) A notary public of the other state;

(b) A judge of the other state or a clerk of a court of the other state; or

(c) Any other individual authorized by the law of the other state to perform the notarial act.

(2) The signature and title of an individual performing a notarial act in another state are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(3) The signature and title of a notarial officer described in subsection (1) of this section conclusively establish the authority of the officer to perform the notarial act.

[2013 c.219 §10]



Section 194.265 - Notarial act under authority of federally recognized Indian tribe.

(a) A notarial officer of the tribe;

(b) A judge of the tribe or a clerk of a court of the tribe; or

(c) Any other individual authorized by the law of the tribe to perform the notarial act.

(2) The signature and title of an individual performing a notarial act under the authority of and in the jurisdiction of a federally recognized Indian tribe are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(3) The signature and title of a notarial officer described in subsection (1) of this section conclusively establish the authority of the officer to perform the notarial act.

[2013 c.219 §11]



Section 194.270 - Notarial act under federal authority.

(a) A judge or a clerk of a court;

(b) An individual in military service, or performing duties under the authority of the military service, who is authorized to perform notarial acts under federal law;

(c) An individual designated a notarizing officer by the United States Department of State for performing notarial acts overseas; or

(d) Any other individual authorized by federal law to perform the notarial act.

(2) The signature and title of an individual performing a notarial act under federal authority are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(3) The signature and title of an individual described in subsection (1) of this section conclusively establish the authority of the individual to perform the notarial act.

[2013 c.219 §12]



Section 194.275 - Foreign notarial act.

(2) If a notarial act is performed under the authority of and in the jurisdiction of a foreign state or a constituent unit of the foreign state or is performed under the authority of a multinational or international governmental organization, the act has the same effect under the law of this state as if performed by a notarial officer of this state.

(3) If the title of office and indication of authority to perform notarial acts in a foreign state appears in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

(4) The signature and official stamp of an individual holding an office described in subsection (3) of this section are prima facie evidence that the signature is genuine and the individual holds the designated title.

(5) An apostille in the form prescribed by the Hague Convention of October 5, 1961, and issued by a foreign state party to the convention conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.

(6) A consular authentication issued by an individual designated by the United States Department of State as a notarizing officer for performing notarial acts overseas and attached to the record with respect to which the notarial act is performed conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.

[2013 c.219 §13]



Section 194.280 - Certificate of notarial act.

(a) Be signed and dated by the notarial officer and, if the notarial officer is a notary public, be signed in the same manner as on file with the Secretary of State;

(b) Identify the jurisdiction in which the notarial act is performed;

(c) Contain the title of office of the notarial officer;

(d) Contain the name of the person for whom the notarial act is performed; and

(e) If the notarial officer is a notary public, indicate the date of expiration, if any, of the officer’s commission.

(2) The notarial officer may subsequently correct any information included on or omitted from the certificate.

(3) Except as provided in subsection (8) of this section, if a notarial act regarding a tangible record is performed by a notary public, an official stamp must be affixed to the certificate. If a notarial act regarding a tangible record is performed by a notarial officer other than a notary public and the certificate contains the information specified in subsection (1)(a) to (d) of this section, an official stamp may be affixed to the certificate. If a notarial act regarding an electronic record is performed by a notarial officer and the certificate contains the information specified in subsection (1)(a) to (d) of this section, an official stamp may be attached to or logically associated with the certificate.

(4) A certificate of a notarial act is sufficient if it meets the requirements of subsections (1) to (3) of this section and:

(a) Is in a short form set forth in ORS 194.285;

(b) Is in a form otherwise permitted by the law of this state;

(c) Is in a form permitted by the law applicable in the jurisdiction in which the notarial act was performed; or

(d) Sets forth the actions of the notarial officer and the actions are sufficient to meet the requirements of the notarial act as provided in ORS 194.230, 194.235 and 194.240 or law of this state other than this chapter.

(5) By executing a certificate of a notarial act, a notarial officer certifies that the officer has complied with the requirements and made the determinations specified in ORS 194.225, 194.230, 194.235 and 194.240.

(6) A notarial officer may not affix or attach the officer’s signature to, or logically associate it with, a certificate until the notarial act has been performed.

(7) If a notarial act is performed regarding a tangible record, a certificate of a notarial act must be part of or securely affixed to the record. If a notarial act is performed regarding an electronic record, the certificate must be attached to or logically associated with the electronic record. If the Secretary of State by rule has established standards pursuant to ORS 194.360 for affixing, attaching or logically associating the certificate, the process must conform to the standards.

(8) The imprint of the official stamp of a notary public is not required to effectuate a notarization of a subdivision or partition plat required under ORS 92.010 to 92.192 or a condominium plat required under ORS 100.115, or any replat, supplement or amendment thereto, if the following appear below the notary public’s signature:

(a) The printed name of the notary public;

(b) The words "NOTARY PUBLIC -

OREGON";

(c) The words "COMMISSION NO." immediately followed by the notary public’s commission number; and

(d) The words "MY COMMISSION EXPIRES" immediately followed by the date the notary public’s commission expires, expressed in terms of the month, by name not abbreviated, two-digit date and four-digit year.

[2013 c.219 §14]



Section 194.285 - Short form certificates.

______________________________________________________________________________

(1) For an acknowledgment in an individual capacity:

State of _________

County of _________

This record was acknowledged before me on (date) ______by (name(s) of individual(s))_________.

Signature of notarial officer: ____________

Stamp (if required):

Title of office: ____________

My commission expires: _________

(2) For an acknowledgment in a representative capacity:

State of _________

County of _________

This record was acknowledged before me on (date) ______by (name(s) of individual(s)) _________as (type of authority, such as officer or trustee) _________of (name of party on behalf of whom record was executed)____________.

Signature of notarial officer: ____________

Stamp (if required):

Title of office: ____________

My commission expires: _________

(3) For a verification on oath or affirmation:

State of _________

County of _________

Signed and sworn to (or affirmed) before me on (date) ______by (name(s) of individual(s)) making statement_________.

Signature of notarial officer:

Stamp (if required):

Title of office: ____________

My commission expires: _________

(4) For witnessing or attesting a signature:

State of _________

County of _________

Signed (or attested) before me on (date) ______by (name(s) of individual(s))_________.

Signature of notarial officer: ____________

Stamp (if required):

Title of office: ____________

My commission expires: _________

(5) For certifying or attesting a copy of a record:

State of _________

County of _________

I certify (or attest) that this is a true and correct copy of a record in the possession of____________.

Dated ______

Signature of notarial officer: ____________

Stamp (if required):

Title of office: ____________

My commission expires: _________

______________________________________________________________________________

[2013 c.219 §15]



Section 194.290 - Official stamp.

(1) Include the notary public’s name, jurisdiction, commission expiration date and other information required by the Secretary of State by rule; and

(2) Be a legible imprint capable of being copied together with the record to which it is affixed or attached or with which it is logically associated.

[2013 c.219 §16]



Section 194.295 - Stamping device.

(2) On resignation from, or the revocation or expiration of, the notary public’s commission, or on the expiration date set forth in the notary public’s official stamp, the notary public shall disable the notary public’s stamping device by destroying, defacing, damaging, erasing or securing the device against use.

(3) On the death or adjudication of incompetency of a notary public, the notary public’s personal representative, guardian, conservator or trustee or any other person knowingly in possession of the notary public’s stamping device shall render the device unusable by destroying, defacing, damaging, erasing or securing the device against use.

(4) If a notary public’s stamping device is lost or stolen, the notary public or the notary public’s personal representative, guardian, conservator or trustee shall notify promptly the Secretary of State on discovering that the device is lost or stolen.

[2013 c.219 §17]



Section 194.300 - Journal.

(2) A journal may be created on a tangible medium or in an electronic format to chronicle all notarial acts, regardless of whether those notarial acts are performed for tangible or electronic records. If the journal is maintained on a tangible medium, it must be a permanent, bound register with numbered pages. If the journal is maintained in an electronic format, it must be in a permanent, tamper-evident electronic format complying with the rules of the Secretary of State.

(3) An entry in a journal must be made contemporaneously with performance of each notarial act and must contain the following information:

(a) The date and time of the notarial act;

(b) A description of the record, if any, and type of notarial act;

(c) The full name and contact address of each individual for whom the notarial act is performed;

(d) If identity of the individual is based on personal knowledge, a statement to that effect;

(e) If identity of the individual is based on satisfactory evidence, a brief description of the method of identification and the identification credential presented, if any, including the date of expiration of any identification credential;

(f) The signature of each individual for whom the notarial act is performed; and

(g) The fee, if any, charged by the notary public.

(4)(a) If a notary public performs notarial acts involving duplicate originals of a single statement or document for the same individual on the same date, the notary public may, in lieu of recording individually in the journal the information required by subsection (3) of this section for each duplicate original, record a single entry in the journal for all notarial acts involving the statement or document. The entry shall set forth all the information required by subsection (3) of this section and the total number of duplicates of the statement or document notarized.

(b) If a notary public performs notarial acts involving different statements or documents for the same individual on the same date, the notary public may, in lieu of recording individually in the journal the information required by subsection (3) of this section for each statement or document, record a single entry in the journal for all notarial acts involving the statements or documents. The entry shall set forth the number of statements or documents and the information required by subsection (3)(c) to (g) of this section and for each statement or document the information required by subsection (3)(a) and (b) of this section. If there are duplicate originals of any statement or document, the entry shall set forth the total number of duplicates of the statement or document notarized.

(c) If a notary public performs notarial acts involving more than one statement, signature or document for the same individual but not on the same date, the notary public may, in lieu of recording individually in the journal the information required by subsection (3)(c) to (e) of this section for each notarial act performed for that individual, record a reference to a prior entry in the notarial journal for that person. The reference shall identify the page and line numbers of the prior entry. The prior entry shall set forth the information required by subsection (3)(c) to (e) of this section.

(5) If a notary public’s journal is lost or stolen, the notary public shall notify promptly the Secretary of State on discovering that the journal is lost or stolen.

(6) On expiration of, resignation from, or suspension of, a notary public’s commission, the notary public shall retain the notary public’s journal in accordance with subsection (1) of this section.

(7) On revocation of a notary public’s commission, the notary public shall transmit the journal to the Secretary of State not later than 30 days after the date of revocation.

(8) On the death or adjudication of incompetency of a current or former notary public, the notary public’s personal representative, guardian, conservator or trustee or any other person knowingly in possession of the notary public’s journal shall transmit the journal to the Secretary of State.

(9) A journal in the possession of a notary public who is not a public official or public employee is exempt from disclosure under ORS 192.410 to 192.505. A journal in the possession of the Secretary of State, or in the possession of a notary public who is a public official or public employee, is not exempt from disclosure under ORS 192.410 to 192.505 unless the secretary or other custodian determines that the public interest in disclosure is outweighed by the interests of the parties to a notarial act in keeping the journal record of the notarial act confidential. A determination by the secretary or other custodian under this subsection is subject to review under ORS 192.410 to 192.505.

(10) A notary public who is an employee may enter into an agreement with the employer under which the journal or journals of the notary public are retained by the employer upon termination of employment.

(11) A notary public may, but is not required to, record in a journal any information about the following notarial acts performed by, or documents notarized by, the notary public:

(a) Recording a protest of commercial paper required under ORS 194.380;

(b) Administering an oath or affirmation;

(c) Certifying or attesting a copy of a document;

(d) Taking an affidavit;

(e) Verifying a billing statement for media advertising; and

(f) Taking a verification upon oath or affirmation.

[2013 c.219 §18]



Section 194.305 - Notification regarding performance of notarial act with respect to electronic records; selection of technology.

(2) Before a notary public performs the notary public’s initial notarial act with respect to an electronic record, a notary public shall notify the Secretary of State that the notary public will be performing notarial acts with respect to electronic records and identify the technology the notary public intends to use. If the Secretary of State, by rule, has established standards pursuant to ORS 194.360 for approval of technology, the technology must conform to the standards. If the technology conforms to the standards, the Secretary of State shall approve the use of the technology.

[2013 c.219 §19]



Section 194.310



Section 194.315 - Commission as notary public; qualifications; no immunity or benefit.

(2) An applicant for a commission as a notary public must:

(a) Be at least 18 years of age;

(b) Be a resident of this state or have a place of employment or practice in this state;

(c) Be able to read and write English;

(d) Not have been convicted of a felony or any crime involving fraud, dishonesty or deceit during the 10-year period preceding the date of application;

(e) Not have had a commission as a notary public revoked during the 10-year period preceding the date of application;

(f) Not be disqualified under ORS 194.340 to receive a commission;

(g) Complete the course of study described in ORS 194.325; and

(h) Have passed the examination required under ORS 194.325.

(3) Before the Secretary of State may issue a commission as a notary public, the applicant shall execute an oath of office and submit it to the secretary.

(4) Upon the applicant’s compliance with this section, the Secretary of State shall issue a commission as a notary public to the applicant for a term of four years.

(5) A commission as a notary public authorizes the notary public to perform notarial acts. The commission does not provide the notary public any immunity or benefit conferred by law of this state on public officials or employees of this state.

(6) Each notary public may file with the Secretary of State a statement waiving the fees specified under ORS 194.400. If a notary public files the statement waiving the fees, the office of that notary public is not considered a lucrative office.

(7) The functions of a notary public are not considered official duties under Article III, section 1, of the Oregon Constitution.

(8) A commission as a notary public is not considered a commission under Article V, section 18, of the Oregon Constitution.

[2013 c.219 §20]



Section 194.320



Section 194.325 - Examination of notary public.

(2) Before taking the examination required under subsection (1) of this section, an applicant for a commission as a notary public who does not hold a commission in this state must complete a course of study offered by the Secretary of State or an entity approved by the secretary.

(3) The Secretary of State or an entity approved by the secretary shall offer regularly a course of study to applicants who do not hold commissions as notaries public in this state. The course must cover the laws, rules, procedures and ethics relevant to notarial acts.

[2013 c.219 §21]



Section 194.330



Section 194.335



Section 194.340 - Grounds to deny, revoke, suspend or condition commission of notary public.

(a) Failure of the applicant or notary public to comply with any provision of this chapter, any rule adopted by the Secretary of State under this chapter or any other state or federal law relating to any duty required of a notary public;

(b) A fraudulent, dishonest or deceitful misstatement or omission in the application for a commission as a notary public submitted to the secretary;

(c) A conviction of the applicant or notary public for any felony or for a crime involving fraud, dishonesty or deceit;

(d) A finding against, or admission of liability by, the applicant or notary public in any legal proceeding or disciplinary action based on the applicant’s or notary public’s fraud, dishonesty or deceit;

(e) Use of false or misleading advertising or representation by the notary public representing that the notary public has powers, qualifications, rights or privileges that the notary public does not have, including the power to counsel on immigration matters;

(f) Denial, revocation, suspension or conditioning of a commission as a notary public in another state; or

(g) Execution of any certificate as a notary public containing a statement known to the notary public to be false.

(2) If the Secretary of State denies, revokes, suspends or imposes a condition on a commission as a notary public, opportunity for hearing shall be accorded as provided in ORS chapter 183 for a contested case.

(3) The authority of the Secretary of State to deny, revoke, suspend or impose a condition on a commission as a notary public does not prevent a person from seeking and obtaining other criminal or civil remedies provided by law.

[2013 c.219 §22]



Section 194.345 - Database of notaries public.

(1) Through which a person may verify the authority of a notary public to perform notarial acts; and

(2) That indicates whether a notary public has notified the secretary that the notary public will be performing notarial acts with respect to electronic records.

[2013 c.219 §23]



Section 194.350 - Prohibited acts.

(a) Assist persons in drafting legal records, give advice on legal matters or otherwise practice law;

(b) Act as an immigration consultant as defined in ORS 9.280 or an expert on immigration matters;

(c) Represent an individual in a judicial or administrative proceeding relating to immigration to the United States, United States citizenship or related matters; or

(d) Receive compensation for performing any of the activities listed in this subsection.

(2) A notary public may not engage in false or deceptive advertising.

(3) A notary public, other than an attorney licensed to practice law, may not use the term "notario" or "notario publico."

(4)(a) A notary public, other than an attorney licensed to practice law, may not advertise or represent that the notary public may assist persons in drafting legal records, give advice on legal matters or otherwise practice law.

(b) If a notary public who is not an attorney licensed to practice law advertises or represents that the notary public offers notarial services, whether orally or in a record, including broadcast media, print media and the Internet, the notary public shall include in the advertisement or representation, the following:

(A) A statement, or an alternate statement authorized or required by the Secretary of State, prominently and in each language used in the advertisement or representation: "I am not an attorney licensed to practice law. I am not allowed to draft legal records, give advice on legal matters, including immigration, or charge a fee for those activities."

(B) The fees for notarial acts specified under ORS 194.400.

(c) If the advertisement or representation is not in the form of broadcast media, print media or the Internet and does not permit inclusion of the statement required by this subsection because of size, the statement must be displayed prominently or provided at the place of performance of the notarial act before the notarial act is performed.

(5) A notary public may not engage in the unauthorized practice of law.

(6) A notary public may not commit any act involving dishonesty, fraud or deceit with the intent to substantially benefit the notary public or another or substantially injure another.

(7) Except as otherwise allowed by law, a notary public may not withhold access to or possession of an original record provided by a person that seeks performance of a notarial act by the notary public.

[2013 c.219 §24]



Section 194.355 - Validity of notarial acts.

(2) The validity of a notarial act under this chapter does not prevent an aggrieved person from seeking to invalidate the record or transaction that is the subject of the notarial act or from seeking other remedies based on the law of this state other than this chapter or federal law.

(3) This section does not validate a purported notarial act performed by an individual who does not have the authority to perform notarial acts.

[2013 c.219 §25]



Section 194.360 - Rules.

(2) The rules may:

(a) Prescribe the manner of performing notarial acts regarding tangible and electronic records;

(b) Include provisions to ensure that any change to or tampering with a record bearing a certificate of a notarial act is self-evident;

(c) Include provisions to ensure integrity in the creation, transmittal, storage or authentication of electronic records or electronic signatures;

(d) Prescribe the process of granting, conditioning, denying, suspending or revoking a commission as a notary public and ensuring the trustworthiness of an individual holding a commission as a notary public;

(e) Include provisions to prevent fraud or mistake in the performance of notarial acts;

(f) Provide for the administration of the examination and the course of study under ORS 194.325; and

(g) Otherwise carry out the purposes of this chapter.

(3) In adopting, amending or repealing rules regarding the performance of notarial acts with respect to electronic records, the Secretary of State shall consider, so far as is consistent with this chapter:

(a) The most recent standards regarding electronic records promulgated by national bodies, such as the National Association of Secretaries of State;

(b) Standards, practices and customs of other jurisdictions that substantially enact the Revised Uniform Law on Notarial Acts; and

(c) The views of governmental officials and entities and other interested persons.

[2013 c.219 §26]



Section 194.365 - Application fee.

(2) Any fee received by the Secretary of State under subsection (1) of this section shall be deposited in the State Treasury and credited to the Operating Account under ORS 56.041, and is in lieu of any fee charged under ORS 177.130.

[2013 c.219 §28 (enacted in lieu of 194.020)]



Section 194.370 - Investigation of applicant; consent.

(2) The department shall provide the information described in subsection (1) of this section to assist in:

(a) Verifying the identity of an applicant for a commission as a notary public; or

(b) Determining whether the applicant has been convicted of a felony or of a lesser offense incompatible with the duties of a notary public.

(3) For purposes of receiving the information described in this section, the Secretary of State is a criminal justice agency under ORS 181A.010 to 181A.350 and the rules adopted under ORS 181A.230.

(4) An individual applying for a commission as a notary public is considered, upon signing the application filed under ORS 194.315, to have given the consent necessary for purposes of subsection (1) of this section.

[2013 c.219 §30 (enacted in lieu of 194.024)]



Section 194.375 - Protest of commercial paper.

(a) An officer or employee of a financial institution or trust company;

(b) An officer or employee of an investment company;

(c) An individual serving under the direct supervision of an officer or employee of a financial institution, trust company or investment company; or

(d) An active member of the Oregon State Bar, or an individual serving under the direct supervision of an active member of the Oregon State Bar.

(2) Each notary public who protests commercial paper shall take the actions required by ORS 73.0505.

(3) A notary public may not protest commercial paper owned or held for collection by a financial institution, trust company or investment company if the notary public is individually a party to the commercial paper.

(4) As used in this section:

(a) "Financial institution" has the meaning given that term in ORS 706.008.

(b) "Investment company" means an entity that is registered as an investment company under the federal investment company laws.

(c) "Trust company" has the meaning given that term in ORS 706.008.

[2013 c.219 §32 (enacted in lieu of 194.070)]



Section 194.380 - Record of protest; effect as evidence.

[2013 c.219 §34 (enacted in lieu of 194.090)]



Section 194.385 - Powers of notary public connected with corporation; limitations.

(a) Take the acknowledgment of any party to any written instrument executed to or by the business entity; or

(b) Administer an oath to any other shareholder, director, officer, employee, member or partner of the business entity or to any agent of the business entity.

(2) A notary public may not take the acknowledgment of an instrument executed to or by a business entity of which the notary public is a shareholder, director, officer, employee, member or partner, if the notary public is a party to the instrument, either individually or as a representative of the business entity.

(3) As used in this section:

(a) "Business entity" means a financial institution, trust company, corporation, professional corporation, cooperative, limited liability company, nonprofit corporation, partnership, limited liability partnership or limited partnership.

(b) "Financial institution" has the meaning given that term in ORS 706.008.

(c) "Trust company" has the meaning given that term in ORS 706.008.

[2013 c.219 §36 (enacted in lieu of 194.100)]



Section 194.390 - Disposition of records on vacancy in office; penalty for failure to properly dispose of records or for destroying or altering records.

(2) A former notary public, or an individual designated personal representative or administrator for a deceased notary public, shall deliver the record and papers described in subsection (1) of this section to the Secretary of State not later than three months after the date the office becomes vacant or after the individual is designated personal representative or administrator.

(3) Violation of subsection (2) of this section is subject to a fine of not more than $500 for each violation.

(4) If any individual knowingly destroys, defaces, materially alters or conceals any record or paper of a notary public, the individual is subject to a fine of not more than $500 and shall be liable to an action for damages by the party injured.

[2013 c.219 §38 (enacted in lieu of 194.130)]



Section 194.395 - Recovery and disposition of fines.

[2013 c.219 §40 (enacted in lieu of 194.150)]



Section 194.400 - Fees for notarial acts; collection of fees.

(2) A notary public may charge an additional fee for traveling to perform a notarial act if:

(a) The notary public explains to the person requesting the notarial act that the fee is in addition to a fee specified in subsection (1) of this section and is in an amount not determined by law; and

(b) The person requesting the notarial act agrees in advance upon the amount of the additional fee.

(3) If a notary public charges fees under this section for performing notarial acts, the notary public shall display, in English, a list of the fees the notary public will charge.

(4) A notary public who is employed by a private entity may enter into an agreement with the entity under which fees collected by the notary public under this section are collected by and accrue to the entity.

(5) A public body as defined in ORS 174.109 may collect the fees described in this section for notarial acts performed in the course of employment by notaries public who are employed by the public body.

[2013 c.219 §42 (enacted in lieu of 194.164)]



Section 194.405 - Action for damages or injunction; attorney fees and costs; employer’s liability.

(1) A person injured by a violation of ORS 194.350 may bring an individual action in an appropriate court to enjoin the violation and may also recover actual damages or $200, whichever is greater. The court or the jury, as the case may be, may award punitive damages and the court may provide such equitable relief as it deems necessary or proper. In addition to any other remedies awarded by the court, the prevailing party may be awarded attorney fees and costs and disbursements, at trial and on appeal.

(2) If the person has not brought a civil action under subsection (1) of this section, the Secretary of State or Attorney General may bring a civil action on behalf of a person injured by a violation of ORS 194.350 to enjoin the violation and may also recover actual damages or $200, whichever is greater. The court may provide such equitable relief as it deems necessary or proper. In addition to any other remedies awarded by the court, the prevailing party may be awarded attorney fees and costs and disbursements, at trial and on appeal.

(3) An employer of a notary public is liable to the notary public for all damages recovered from the notary public as a result of a violation of any provision of this chapter or any rule adopted by the Secretary of State under this chapter that was coerced by threat of the employer, if the threat, such as that of demotion or dismissal, was made in reference to the particular notarial act that was the subject of the action.

(4) An action under this section must be commenced within six years after the cause of action has accrued.

[2013 c.219 §44 (enacted in lieu of 194.200)]



Section 194.410



Section 194.415 - Attorney General to investigate or prosecute violation; payment of expenses.

(2) If directed under subsection (1) of this section, the Attorney General shall take full charge of the investigation or prosecution and the provisions of ORS 180.070, 180.080 and 180.090 shall apply.

(3) Notwithstanding ORS 180.070 (3), expenses associated with the Attorney General’s investigation or prosecution shall be paid from the Operating Account under ORS 56.041.

[2013 c.219 §46 (enacted in lieu of 194.330)]



Section 194.420



Section 194.425 - Disposition of moneys.

[2013 c.219 §48 (enacted in lieu of 194.700)]



Section 194.430



Section 194.435 - Uniformity of application and construction.

[2013 c.219 §49]



Section 194.440 - Relation to Electronic Signatures in Global and National Commerce Act.

(2) This chapter does not:

(a) Modify, limit or supersede section 101(c) of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001(c); or

(b) Authorize electronic delivery of any of the notices described in section 103(b) of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7003(b).

[2013 c.219 §50]



Section 194.500



Section 194.505



Section 194.510



Section 194.515



Section 194.520



Section 194.525



Section 194.530



Section 194.535



Section 194.540



Section 194.545



Section 194.550



Section 194.555



Section 194.558



Section 194.560



Section 194.565



Section 194.570



Section 194.575



Section 194.578



Section 194.580



Section 194.582



Section 194.585



Section 194.595



Section 194.700



Section 194.800 - Short title.

[2013 c.218 §1]

Note: 194.800 to 194.835 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 194 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 194.805 - Definitions.

(1) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

(2) "Law" includes the federal or a state Constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order and an administrative rule, regulation or order.

(3) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) "Sign" means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound or process.

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(6) "Sworn declaration" means a declaration in a signed record given under oath. "Sworn declaration" includes a sworn statement, verification, certificate and affidavit.

(7) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.

[2013 c.218 §2]

Note: See note under 194.800.



Section 194.810 - Applicability.

(2) ORS 194.800 to 194.835 do not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.

[2013 c.218 §3]

Note: See note under 194.800.



Section 194.815 - Validity of unsworn declaration.

(2) ORS 194.800 to 194.835 do not apply to:

(a) A deposition;

(b) An oath of office;

(c) An oath required to be given before a specified official other than a notary public;

(d) A declaration to be recorded pursuant to the recording laws of this state, including but not limited to ORS 205.130 and ORS chapters 92, 93, 94, 100 and 105; or

(e) An oath required by ORS 113.055 (1).

[2013 c.218 §4]

Note: See note under 194.800.



Section 194.820 - Required medium.

[2013 c.218 §5]

Note: See note under 194.800.



Section 194.825 - Form of unsworn declaration.

______________________________________________________________________________

I declare under penalty of perjury under the law of Oregon that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

Executed on the ___ day of______, _____, at____________, (date) (month) (year) (city or other location, and state)

____________

____________

____________

______________________________________________________________________________

[2013 c.218 §6]

Note: See note under 194.800.



Section 194.830 - Uniformity of application and construction.

[2013 c.218 §7]

Note: See note under 194.800.



Section 194.835 - Relation to Electronic Signatures in Global and National Commerce Act.

[2013 c.218 §8]

Note: See note under 194.800.



Section 194.980 - Civil penalties; factors; notice; hearing; rules.

(2)(a) The Secretary of State by rule shall establish the amount of civil penalty that may be imposed for a particular violation. A civil penalty may not exceed $1,500 per violation.

(b) In imposing a penalty authorized by this section, the secretary may consider the following factors:

(A) The past history of the individual incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

(B) Any prior violations.

(C) The gravity and magnitude of the violation.

(D) Whether the violation was repeated or continuous.

(E) Whether the cause of the violation was an unavoidable accident, negligence or an intentional act.

(F) Any relevant rule of the secretary.

(G) The notary public’s cooperativeness and efforts to correct the violation.

(c) The penalty imposed under this section may be paid upon those terms and conditions as the secretary determines to be proper and consistent with the public benefit. Upon request of the notary public incurring the penalty, the secretary shall consider evidence of the economic and financial condition of the notary public in determining whether a penalty shall be paid.

(3) Imposition or payment of a civil penalty under this section is not a bar to any action described in ORS 194.405, to a criminal proceeding or to a proceeding under ORS 194.340.

(4) A civil penalty may not be imposed under this section until the notary public incurring the penalty has been given notice in writing from the Secretary of State specifying the violation. The notice is in addition to the notice required under ORS 183.745 and shall be served in the same manner as the notice required under ORS 183.745.

(5)(a) After initial notice as provided in subsection (4) of this section, a civil penalty may be imposed in the manner provided in ORS 183.745.

(b) The Secretary of State may delegate to a hearings officer appointed by the secretary, upon such conditions as deemed necessary, all or part of the authority to conduct hearings required under ORS 183.745.

(6) Notwithstanding ORS 180.070 (3), expenses incurred by the Secretary of State or Attorney General under subsections (1) to (5) of this section or under ORS 194.405 (2) shall be paid from the Operating Account under ORS 56.041.

(7) All civil penalties and costs recovered under this section shall be paid into the Operating Account under ORS 56.041.

[1989 c.976 §28; 1991 c.734 §11; 1993 c.66 §12; 2013 c.219 §51]



Section 194.985 - Official Warning to Cease Violation.

[1989 c.976 §27; 2013 c.219 §52]



Section 194.990 - Criminal penalties.

(b) Any individual not a notary public who knowingly acts as or otherwise impersonates a notary public is guilty of a Class B misdemeanor.

(c) Any person who knowingly obtains, conceals, defaces or destroys the official seal, journal or official records of a notary public is guilty of a Class B misdemeanor.

(d) Any person who knowingly solicits, coerces or in any way influences a notary public to commit a violation of any provision of this chapter, or any rule adopted by the secretary under this chapter, is guilty of a Class B misdemeanor.

(2) The penalties described in subsection (1) of this section are in addition to other remedies provided by law.

(3) The clerk of the court in which a conviction under any provision of subsection (1) of this section is had shall transmit to the Secretary of State a duly certified copy of the judgment, which is sufficient grounds for revocation of the commission of the convicted notary public.

[Amended by 1967 c.541 §21; 1989 c.976 §34; 2013 c.219 §53]






Chapter 195 - Local Government Planning Coordination

Section 195.020 - Special district planning responsibilities; agreements with local governments and metropolitan service district.

(2) A county assigned coordinative functions under ORS 195.025 (1), or the metropolitan service district, which is assigned coordinative functions for Multnomah, Washington and Clackamas counties by ORS 195.025 (1), shall enter into a cooperative agreement with each special district that provides an urban service within the boundaries of the county or the metropolitan district. A county or the metropolitan service district may enter into a cooperative agreement with any other special district operating within the boundaries of the county or the metropolitan district.

(3) The appropriate city and county and, if within the boundaries of the metropolitan service district, the metropolitan service district, shall enter into a cooperative agreement with each special district that provides an urban service within an urban growth boundary. The appropriate city and county, and the metropolitan service district, may enter into a cooperative agreement with any other special district operating within an urban growth boundary.

(4) The agreements described in subsection (2) of this section shall conform to the requirements of paragraphs (a) to (d), (f) and (g) of this subsection. The agreements described in subsection (3) of this section shall:

(a) Describe how the city or county will involve the special district in comprehensive planning, including plan amendments, periodic review and amendments to land use regulations;

(b) Describe the responsibilities of the special district in comprehensive planning, including plan amendments, periodic review and amendments to land use regulations regarding provision of urban services;

(c) Establish the role and responsibilities of each party to the agreement with respect to city or county approval of new development;

(d) Establish the role and responsibilities of the city or county with respect to district interests including, where applicable, water sources, capital facilities and real property, including rights of way and easements;

(e) Specify the units of local government which shall be parties to an urban service agreement under ORS 195.065;

(f) If a metropolitan service district is a party to the agreement, describe how the metropolitan service district will involve the special district in the exercise of the metropolitan service district’s regional planning responsibilities; and

(g) Contain such other provisions as the Land Conservation and Development Commission may require by rule.

(5) Agreements required under subsections (2) and (3) of this section are subject to review by the commission. The commission may provide by rule for periodic submission and review of cooperative agreements to insure that they are consistent with acknowledged comprehensive plans.

[Formerly 197.185]



Section 195.025 - Regional coordination of planning activities; alternatives.

(2) For the purposes of carrying out ORS chapters 195, 196 and 197, counties may voluntarily join together with adjacent counties as authorized in ORS 190.003 to 190.620.

(3) Whenever counties and cities representing 51 percent of the population in their area petition the Land Conservation and Development Commission for an election in their area to form a regional planning agency to exercise the authority of the counties under subsection (1) of this section in the area, the commission shall review the petition. If it finds that the area described in the petition forms a reasonable planning unit, it shall call an election in the area on a date specified in ORS 203.085, to form a regional planning agency. The election shall be conducted in the manner provided in ORS chapter 255. The county clerk shall be considered the elections officer and the commission shall be considered the district elections authority. The agency shall be considered established if the majority of votes favor the establishment.

(4) If a voluntary association of local governments adopts a resolution ratified by each participating county and a majority of the participating cities therein which authorizes the association to perform the review, advisory and coordination functions assigned to the counties under subsection (1) of this section, the association may perform such duties.

[Formerly 197.190]



Section 195.033 - Area population forecasts; rules.

(a) A city or county for which the Portland State University Population Research Center is preparing a population forecast;

(b) A county that contains all or part of a city or an urban growth boundary for which the center is preparing a population forecast; and

(c) A local service district, as defined in ORS 174.116, that includes territory within the area subject to the population forecast.

(2) For the purpose of land use planning, the center shall issue a population forecast for:

(a) Each county except Multnomah, Clackamas and Washington Counties;

(b) The portions of Multnomah, Clackamas and Washington Counties that are not within Metro; and

(c) The area within each urban growth boundary other than the urban growth boundary of Metro.

(3) A local government with land use jurisdiction over land for which the center issues population forecasts under subsection (2) of this section shall apply the current final population forecast when changing the comprehensive plan or a land use regulation of the local government.

(4) The center shall issue population forecasts for each area described in subsection (2) of this section not less than once every four years on a schedule established by standards adopted by Portland State University in consultation with the Department of Land Conservation and Development.

(5) When issuing a population forecast, the center shall:

(a) Consider and, if appropriate, incorporate available local data and information about local conditions received from representatives of local governments and members of the public;

(b) Cause, directly or with the assistance of the Department of Land Conservation and Development, the issuance of notice to all affected local governments and to members of the public that have provided a written request for notice to the center; and

(c) Post the methodology and supporting data used to make the population forecast on a publicly available website when the center causes notice to be issued as described in paragraph (b) of this subsection.

(6) A population forecast must forecast population for a 50-year period including:

(a) Forecasts for intervals, within the 50-year period, that are established by standards adopted by Portland State University in consultation with the Department of Land Conservation and Development; and

(b) Population cohorts as provided by standards adopted by the university in consultation with the department.

(7) Within 45 days after the center issues a proposed population forecast under this section, a member of the public or an affected local government may file objections with the center. An objection must be supported by the inclusion of data or information that supports the objection. If the center:

(a) Does not receive an objection within the 45-day period, the proposed population forecast becomes final.

(b) Receives an objection within the 45-day period, the center shall review the objections filed, make changes to the proposed population forecast, if necessary in the discretion of the center, and issue a final population forecast.

(8) Periodically, the Department of Land Conservation and Development may require the center to submit its forecasting methodology and local data collection practices for review by an advisory committee established by the department and composed of experts in the field of population forecasting, representatives of cities and counties and members of the public.

(9) The issuance of a final population forecast under this section is:

(a) Not a land use decision; and

(b) A final decision not subject to further review or appeal.

(10) The Land Conservation and Development Commission, in consultation with Portland State University, shall adopt rules to implement the population forecasting program required by this section.

(11) Each biennium, the commission shall allocate, from the grant funding described in ORS 197.639 (5), an amount of moneys that the Land Conservation and Development Commission, in consultation with Portland State University, determines is sufficient to operate the population forecasting program required by this section. [2013 c.574 §2; 2015 c.767 §58]

Note: 195.033 was added to and made a part of ORS chapter 195 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 3, chapter 574, Oregon Laws 2013, provides:

Sec. 3. (1) The first complete set of final population forecasts required by section 2 of this 2013 Act [195.033] must be issued and made available for use within four years after the effective date of this 2013 Act [July 1, 2013].

(2) The Portland State University Population Research Center shall phase in production of the first set of population forecasts required by section 2 of this 2013 Act and shall make each population forecast available for use as produced.

(3) Notwithstanding the amendments to ORS 195.036 by section 4 of this 2013 Act and the repeal of ORS 195.034 by section 7 of this 2013 Act:

(a) A local government for which the center is to issue population forecasts under section 2 (2) of this 2013 Act that initiates a periodic review, or any other legislative review of its comprehensive plan that concerns the urban growth boundary, on or before the date the center issues a final population forecast for the urban growth boundary may continue its review under a population forecast that satisfies the requirements of ORS 195.034 and 195.036, as those sections were in effect immediately before the effective date of this 2013 Act.

(b) The Land Conservation and Development Commission shall adopt rules to regulate the transition from the application of population forecasts produced under ORS 195.034 and 195.036, as those sections were in effect immediately before the effective date of this 2013 Act, to the application of population forecasts produced under section 2 of this 2013 Act and ORS 195.036, as amended by section 4 of this 2013 Act.

[2013 c.574 §3]



Section 195.034



Section 195.035



Section 195.036 - Metro area population forecast; coordination.

[1995 c.547 §7 (enacted in lieu of 195.035); 2013 c.574 §4]



Section 195.040 - Annual county reports on comprehensive planning compliance.

(1) Copies of comprehensive plans reviewed by the county governing body and copies of land use regulations applied to areas of critical state concern within the county.

(2) For those areas or jurisdictions within the county without comprehensive plans, a statement and review of the progress made toward compliance with the goals.

[Formerly 197.260]



Section 195.060 - Definitions.

(1) "District" has the meaning given that term in ORS 198.010. In addition, the term includes a county service district organized under ORS chapter 451.

(2) "Urban growth boundary" means an acknowledged urban growth boundary contained in a city or county comprehensive plan or an acknowledged urban growth boundary that has been adopted by a metropolitan service district council under ORS 268.390 (3).

(3) "Urban service" has the meaning given that term in ORS 195.065.

[1993 c.804 §12]



Section 195.065 - Agreements required; contents; county responsibilities.

(a) Specify whether the urban service will be provided in the future by a city, county, district, authority or a combination of one or more cities, counties, districts or authorities.

(b) Set forth the functional role of each service provider in the future provision of the urban service.

(c) Determine the future service area for each provider of the urban service.

(d) Assign responsibilities for:

(A) Planning and coordinating provision of the urban service with other urban services;

(B) Planning, constructing and maintaining service facilities; and

(C) Managing and administering provision of services to urban users.

(e) Define the terms of necessary transitions in provision of urban services, ownership of facilities, annexation of service territory, transfer of moneys or project responsibility for projects proposed on a plan of the city or district prepared pursuant to ORS 223.309 and merger of service providers or other measures for enhancing the cost efficiency of providing urban services.

(f) Establish a process for review and modification of the urban service agreement.

(2)(a) Each county shall have responsibility for convening representatives of all cities and special districts that provide or declare an interest in providing an urban service inside an urban growth boundary within the county, for the purpose of negotiating an urban service agreement. A county may establish two or more subareas inside an urban growth boundary for the purpose of such agreements. If an urban service is to be provided within the boundaries of a metropolitan service district, a county shall notify the metropolitan service district in advance of the time for cities and special districts to meet for the purpose of negotiating an urban service agreement, and the metropolitan service district shall exercise its review, advisory and coordination functions under ORS 195.025.

(b) When negotiating for an urban service agreement, a county shall consult with recognized community planning organizations within the area affected by the urban service agreement.

(3) Decisions on a local government structure to be used to deliver an urban service under ORS 195.070 are not land use decisions under ORS 197.015.

(4) For purposes of ORS 195.020, 195.070, 195.075, 197.005 and this section, "urban services" means:

(a) Sanitary sewers;

(b) Water;

(c) Fire protection;

(d) Parks;

(e) Open space;

(f) Recreation; and

(g) Streets, roads and mass transit.

(5) Whether the requirement of subsection (1) of this section is met by a single urban service agreement among multiple providers of a service, by a series of agreements with individual providers or by a combination of multiprovider and single-provider agreements shall be a matter of local discretion.

[1993 c.804 §3]



Section 195.070 - Agreement factors.

(a) Financial, operational and managerial capacity to provide the service;

(b) The effect on the cost of the urban service to the users of the service, the quality and quantity of the service provided and the ability of urban service users to identify and contact service providers, and to determine their accountability, with ease;

(c) Physical factors related to the provision of the urban service;

(d) The feasibility of creating a new entity for the provision of the urban service;

(e) The elimination or avoidance of unnecessary duplication of facilities;

(f) Economic, demographic and sociological trends and projections relevant to the provision of the urban service;

(g) The allocation of charges among urban service users in a manner that reflects differences in the costs of providing services to the users;

(h) Matching the recipients of tax supported urban services with the payers of the tax;

(i) The equitable allocation of costs between new development and prior development; and

(j) Economies of scale.

(2) The extent of consideration of the factors set forth in subsection (1) of this section is a matter of local government and special district discretion.

[1993 c.804 §4]



Section 195.075 - Agreement provisions and considerations.

(2) Units of local government and special districts that enter into an urban service agreement shall consider the agreement’s effect on the financial integrity and operational ability of each service provider and its protection of the solvency and commitments of affected service providers. When an urban service agreement provides for the elimination, consolidation or reduction in size of a service provider, the urban service agreement shall address:

(a) The capital debt of the provider and short- and long-term finances;

(b) Rates;

(c) Employee compensation, benefits and job security; and

(d) Equality of service.

[1993 c.804 §5]



Section 195.080 - Application of comprehensive plans and land use regulations.

[1993 c.804 §6]



Section 195.085 - Compliance deadlines.

(2) The Land Conservation and Development Commission may adjust the deadline for compliance under this section when cities and counties that are parties to an agreement under ORS 195.020 and 195.065 are scheduled for periodic review at different times.

(3) Local governments and special districts that are parties to an agreement in effect on November 4, 1993, which provides for the future provision of an urban service shall demonstrate compliance with ORS 195.065 no later than the date such agreement expires or the second periodic review that begins after November 4, 1993, whichever comes first.

(4) An urban service agreement in effect on April 1, 2014, does not apply to real property described as Area 2 on Metro’s map denominated "2011 UGB Expansion Areas, Ordinance 11-1264B, Exhibit A, October, 2011."

[1993 c.804 §§7,8; 2014 c.92 §7]



Section 195.110 - School facility plan for large school districts.

(2) A city or county containing a large school district shall:

(a) Include as an element of its comprehensive plan a school facility plan prepared by the district in consultation with the affected city or county.

(b) Initiate planning activities with a school district to accomplish planning as required under ORS 195.020.

(3) The provisions of subsection (2)(a) of this section do not apply to a city or a county that contains less than 10 percent of the total population of the large school district.

(4) The large school district shall select a representative to meet and confer with a representative of the city or county, as described in subsection (2)(b) of this section, to accomplish the planning required by ORS 195.020 and shall notify the city or county of the selected representative. The city or county shall provide the facilities and set the time for the planning activities. The representatives shall meet at least twice each year, unless all representatives agree in writing to another schedule, and make a written summary of issues discussed and proposed actions.

(5)(a) The school facility plan must cover a period of at least 10 years and must include, but need not be limited to, the following elements:

(A) Population projections by school age group.

(B) Identification by the city or county and by the large school district of desirable school sites.

(C) Descriptions of physical improvements needed in existing schools to meet the minimum standards of the large school district.

(D) Financial plans to meet school facility needs, including an analysis of available tools to ensure facility needs are met.

(E) An analysis of:

(i) The alternatives to new school construction and major renovation; and

(ii) Measures to increase the efficient use of school sites including, but not limited to, multiple-story buildings and multipurpose use of sites.

(F) Ten-year capital improvement plans.

(G) Site acquisition schedules and programs.

(b) Based on the elements described in paragraph (a) of this subsection and applicable laws and rules, the school facility plan must also include an analysis of the land required for the 10-year period covered by the plan that is suitable, as a permitted or conditional use, for school facilities inside the urban growth boundary.

(6) If a large school district determines that there is an inadequate supply of suitable land for school facilities for the 10-year period covered by the school facility plan, the city or county, or both, and the large school district shall cooperate in identifying land for school facilities and take necessary actions, including, but not limited to, adopting appropriate zoning, aggregating existing lots or parcels in separate ownership, adding one or more sites designated for school facilities to an urban growth boundary, or petitioning a metropolitan service district to add one or more sites designated for school facilities to an urban growth boundary pursuant to applicable law.

(7) The school facility plan shall provide for the integration of existing city or county land dedication requirements with the needs of the large school district.

(8) The large school district shall:

(a) Identify in the school facility plan school facility needs based on population growth projections and land use designations contained in the city or county comprehensive plan; and

(b) Update the school facility plan during periodic review or more frequently by mutual agreement between the large school district and the affected city or county.

(9)(a) In the school facility plan, the district school board of a large school district may adopt objective criteria to be used by an affected city or county to determine whether adequate capacity exists to accommodate projected development. Before the adoption of the criteria, the large school district shall confer with the affected cities and counties and agree, to the extent possible, on the appropriate criteria. After a large school district formally adopts criteria for the capacity of school facilities, an affected city or county shall accept those criteria as its own for purposes of evaluating applications for a comprehensive plan amendment or for a residential land use regulation amendment.

(b) A city or county shall provide notice to an affected large school district when considering a plan or land use regulation amendment that significantly impacts school capacity. If the large school district requests, the city or county shall implement a coordinated process with the district to identify potential school sites and facilities to address the projected impacts.

(10) A school district that is not a large school district may adopt a school facility plan as described in this section in consultation with an affected city or county.

(11) The capacity of a school facility is not the basis for a development moratorium under ORS 197.505 to 197.540.

(12) This section does not confer any power to a school district to declare a building moratorium.

(13) A city or county may deny an application for residential development based on a lack of school capacity if:

(a) The issue is raised by the school district;

(b) The lack of school capacity is based on a school facility plan formally adopted under this section; and

(c) The city or county has considered options to address school capacity.

[1993 c.550 §2; 1995 c.508 §1; 2001 c.876 §1; 2007 c.579 §1]



Section 195.115 - Reducing barriers for pedestrian and bicycle access to schools.

[2001 c.940 §1]

Note: 195.115 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 195.120 - Rules and planning goal amendments for parks required; allowable uses; application of certain land use laws.

(2) The Land Conservation and Development Commission, in cooperation with the State Parks and Recreation Commission and representatives of local government, shall adopt rules and land use planning goal amendments as necessary to provide for:

(a) Allowable uses in state and local parks that have adopted master plans;

(b) Local government planning necessary to implement state park master plans; and

(c) Coordination and dispute resolution among state and local agencies regarding planning and activities in state parks.

(3) Rules and goal amendments adopted under subsection (2) of this section shall provide for the following uses in state parks:

(a) Campgrounds, day use areas and supporting infrastructure, amenities and accessory visitor service facilities designed to meet the needs of park visitors;

(b) Recreational trails and boating facilities;

(c) Facilities supporting resource-interpretive and educational activities for park visitors;

(d) Park maintenance workshops, staff support facilities and administrative offices;

(e) Uses that directly support resource-based outdoor recreation; and

(f) Other park uses adopted by the Land Conservation and Development Commission.

(4) A local government shall not be required to adopt an exception under ORS 197.732 from a land use planning goal protecting agriculture or forestry resources to authorize a use identified by rule of the Land Conservation and Development Commission under this section in a state or local park.

(5) A local government shall comply with the provisions of ORS 215.296 for all uses and activities proposed in or adjacent to an exclusive farm use zone described in the state or local master plan as adopted by the local government and made a part of its comprehensive plan and land use regulation.

[1997 c.604 §3]



Section 195.125 - Existing uses in state parks; approval by local governments.

(1) The repair and renovation of existing facilities;

(2) The replacement of existing facilities and services, including minor location changes; and

(3) The minor expansion of existing uses and facilities.

[1997 c.604 §4]



Section 195.137 - Definitions for ORS 195.137 to 195.145.

(1) "Rural reserve" means land reserved to provide long-term protection for agriculture, forestry or important natural landscape features that limit urban development or help define appropriate natural boundaries of urbanization, including plant, fish and wildlife habitat, steep slopes and floodplains.

(2) "Urban reserve" means lands outside an urban growth boundary that will provide for:

(a) Future expansion over a long-term period; and

(b) The cost-effective provision of public facilities and services within the area when the lands are included within the urban growth boundary.

[2007 c.723 §1]



Section 195.139 - Legislative findings.

(1) Long-range planning for population and employment growth by local governments can offer greater certainty for:

(a) The agricultural and forest industries, by offering long-term protection of large blocks of land with the characteristics necessary to maintain their viability; and

(b) Commerce, other industries, other private landowners and providers of public services, by determining the more and less likely locations of future expansion of urban growth boundaries and urban development.

(2) State planning laws must support and facilitate long-range planning to provide this greater certainty.

[2007 c.723 §2]



Section 195.141 - Designation of rural reserves and urban reserves pursuant to intergovernmental agreement; rules.

(2) Land designated as a rural reserve:

(a) Must be outside an urban growth boundary.

(b) May not be designated as an urban reserve during the urban reserve planning period described in ORS 195.145 (4).

(c) May not be included within an urban growth boundary during the period of time described in paragraph (b) of this subsection.

(3) When designating a rural reserve under this section to provide long-term protection to the agricultural industry, a county and a metropolitan service district shall base the designation on consideration of factors including, but not limited to, whether land proposed for designation as a rural reserve:

(a) Is situated in an area that is otherwise potentially subject to urbanization during the period described in subsection (2)(b) of this section, as indicated by proximity to the urban growth boundary and to properties with fair market values that significantly exceed agricultural values;

(b) Is capable of sustaining long-term agricultural operations;

(c) Has suitable soils and available water where needed to sustain long-term agricultural operations; and

(d) Is suitable to sustain long-term agricultural operations, taking into account:

(A) The existence of a large block of agricultural or other resource land with a concentration or cluster of farms;

(B) The adjacent land use pattern, including its location in relation to adjacent nonfarm uses and the existence of buffers between agricultural operations and nonfarm uses;

(C) The agricultural land use pattern, including parcelization, tenure and ownership patterns; and

(D) The sufficiency of agricultural infrastructure in the area.

(4) The Land Conservation and Development Commission shall, after consultation with the State Department of Agriculture, adopt by goal or by rule a process and criteria for designating rural reserves pursuant to this section.

[2007 c.723 §3]



Section 195.143 - Coordinated and concurrent process for designation of rural reserves and urban reserves.

(a) Rural reserves pursuant to ORS 195.141; and

(b) Urban reserves pursuant to ORS 195.145 (1)(b).

(2) An agreement between a county and a metropolitan service district to establish rural reserves pursuant to ORS 195.141 and urban reserves pursuant to ORS 195.145 (1)(b) must provide for a coordinated and concurrent process for adoption by the county of comprehensive plan provisions and by the district of regional framework plan provisions to implement the agreement. A district may not designate urban reserves pursuant to ORS 195.145 (1)(b) in a county until the county and the district have entered into an agreement pursuant to ORS 195.145 (1)(b) that identifies the land to be designated by the district in the district’s regional framework plan as urban reserves. A county may not designate rural reserves pursuant to ORS 195.141 until the county and the district have entered into an agreement pursuant to ORS 195.141 that identifies the land to be designated as rural reserves by the county in the county’s comprehensive plan.

(3) A county and a metropolitan service district may not enter into an intergovernmental agreement to designate urban reserves in the county pursuant to ORS 195.145 (1)(b) unless the county and the district also agree to designate rural reserves in the county.

(4) Designation and protection of rural reserves pursuant to ORS 195.141 or urban reserves pursuant to ORS 195.145 (1)(b):

(a) Is not a basis for a claim for compensation under ORS 195.305 unless the designation and protection of rural reserves or urban reserves imposes a new restriction on the use of private real property.

(b) Does not impair the rights and immunities provided under ORS 30.930 to 30.947.

[2007 c.723 §4]



Section 195.144 - Designation of rural reserves and urban reserves in Washington County.

(a) The real property in Area 5C on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," that is more particularly described as tax lots 1500 and 1501, section 1 of township 2 south, range 2 west, Willamette Meridian, is not designated as a reserve area.

(b) The Legislative Assembly designates as acknowledged urban reserve the real property that is part of the original plat of Bendemeer, Washington County, Oregon, more particularly described as:

(A) All of lots 1 through 18, inclusive;

(B) The parts of lots 64, 65 and 66 that are situated between the east boundary of the right of way of Northwest West Union Road and the east boundary of the right of way of Northwest Cornelius Pass Road;

(C) The real property that is more particularly described as: Beginning at a point of origin that is the south bank of Holcomb Creek and the west boundary of the right of way of Northwest Cornelius Pass Road; thence easterly along the south bank of Holcomb Creek, continuing along the south bank of Holcomb Lake to its intersection with the west boundary of Area 8C; thence southerly along the west boundary of Area 8C to its intersection with the north boundary of the right of way of Northwest West Union Road; thence westerly along the right of way to its intersection with the west boundary of the right of way of Northwest Cornelius Pass Road; thence northerly along the right of way to the point of origin;

(D) The real property that is more particularly described as tax lot 4050 in section 14A of township 1 north, range 2 west, Willamette Meridian;

(E) The portion of Northwest West Union Road and its right of way from the intersection of the road with the west boundary of Area 8C to the intersection of the road with the west boundary of the right of way of Northwest Bendemeer Road on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)"; and

(F) The real property that is more particularly described as tax lot 400 in section 14D of township 1 north, range 2 west, Willamette Meridian.

(2) For purposes of land use planning in Oregon, the Legislative Assembly designates the land in Washington County that was designated as urban reserve in Metro Resolution No. 11-4245, adopted on March 15, 2011, as the acknowledged urban reserve in Washington County, except that:

(a) The real property in Area 8A on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," east of the east boundary of the right of way of Northwest Jackson School Road and east of the east bank of Storey Creek and the east bank of Waibel Creek is included within the acknowledged urban growth boundary.

(b) The real property in Area 8A on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," that is south of the south boundary of the right of way of Highway 26 and west of the real property described in paragraph (a) of this subsection is designated as acknowledged rural reserve.

(c) The real property in Area 8B on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," that is more particularly described as tax lot 100 in section 21AA of township 1 north, range 2 west, Willamette Meridian, and tax lots 900, 901, 1100, 1200, 1300 and 1400 in section 15 of township 1 north, range 2 west, Willamette Meridian, is not designated as a reserve area.

(d) The real property in Area 8B on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," that is not described in paragraph (c) of this subsection is designated as acknowledged rural reserve.

(e) The real property in Area 7B on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," that is north of the south bank of Council Creek is designated as acknowledged rural reserve.

(f) The real property in Area 7B on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," that is south of the south bank of Council Creek is included within the acknowledged urban growth boundary.

(3) For purposes of land use planning in Oregon, in relation to the following real property in Washington County that is not reserved by designation in Metro Resolution No. 11-4245, adopted on March 15, 2011, the Legislative Assembly designates:

(a) As acknowledged rural reserve the real property that is situated south of the City of North Plains on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," more particularly described as tax lots 100, 101, 200 and 201 in section 11 of township 1 north, range 3 west, Willamette Meridian, tax lots 1800 and 2000 and that portion of tax lot 3900 that is north of the south line of the Dobbins Donation Land Claim No. 47 in section 12 of township 1 north, range 3 west, Willamette Meridian, and the portion of Northwest Gordon Road and its right of way from the south boundary of the right of way of Northwest Beach Road to the south boundary of tax lot 200 in section 11 of township 1 north, range 3 west, Willamette Meridian.

(b) As acknowledged rural reserve the real property that is situated north of the City of Cornelius on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," and that is north of the south bank of Council Creek, east of the east right of way of Northwest Cornelius-Schefflin Road and west of the west bank of Dairy Creek.

(c) As acknowledged rural reserve the real property that is north of the City of Forest Grove on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," more particularly described as east of Area 7B, west of the east right of way of Highway 47 and south of the north right of way of Northwest Purdin Road.

(d) As acknowledged rural reserve the real property that is situated west of Area 8B on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)."

(4) Land in a county in Metro that is planned and zoned for farm, forest or mixed farm and forest use and that is not designated as urban reserve may not be included within the urban growth boundary of Metro before at least 75 percent of the land in the county that was designated urban reserve in this section has been included within the urban growth boundary and planned and zoned for urban uses.

(5)(a) The real property described in subsection (2)(a) of this section:

(A) Is employment land of state significance; and

(B) Must be planned and zoned for employment use.

(b) In its first legislative review of the urban growth boundary on or after April 1, 2014, Metro shall not count the employment capacity of the real property described in subsection (2)(a) of this section in determining the employment capacity of the land within Metro.

(6) If the real property described in subsection (2)(f) of this section or section 4 (1) to (3), chapter 92, Oregon Laws 2014, is planned and zoned for employment use, in its first legislative review of the urban growth boundary on or after April 1, 2014, Metro shall not count the employment capacity of the real property described in subsection (2)(f) of this section or in section 4 (1) to (3), chapter 92, Oregon Laws 2014, in determining the employment capacity of the land within Metro.

[2014 c.92 §3; 2015 c.150 §1]



Section 195.145 - Urban reserves; when required; limitation; rules.

(a) Local governments may cooperatively designate lands outside urban growth boundaries as urban reserves subject to ORS 197.610 to 197.625 and 197.626.

(b) Alternatively, a metropolitan service district established under ORS chapter 268 and a county may enter into a written agreement pursuant to ORS 190.003 to 190.130, 195.025 or 197.652 to 197.658 to designate urban reserves. A process and criteria developed pursuant to this paragraph are an alternative to a process or criteria adopted pursuant to paragraph (a) of this subsection.

(2)(a) The Land Conservation and Development Commission may require a local government to designate an urban reserve pursuant to subsection (1)(a) of this section during its periodic review in accordance with the conditions for periodic review under ORS 197.628.

(b) Notwithstanding paragraph (a) of this subsection, the commission may require a local government to designate an urban reserve pursuant to subsection (1)(a) of this section outside of its periodic review if:

(A) The local government is located inside a Primary Metropolitan Statistical Area or a Metropolitan Statistical Area as designated by the Federal Census Bureau upon November 4, 1993; and

(B) The local government has been required to designate an urban reserve by rule prior to November 4, 1993.

(3) In carrying out subsections (1) and (2) of this section:

(a) Within an urban reserve, neither the commission nor any local government shall prohibit the siting on a legal parcel of a single family dwelling that would otherwise have been allowed under law existing prior to designation as an urban reserve.

(b) The commission shall provide to local governments a list of options, rather than prescribing a single planning technique, to ensure the efficient transition from rural to urban use in urban reserves.

(4) Urban reserves designated by a metropolitan service district and a county pursuant to subsection (1)(b) of this section must be planned to accommodate population and employment growth for at least 20 years, and not more than 30 years, after the 20-year period for which the district has demonstrated a buildable land supply in the most recent inventory, determination and analysis performed under ORS 197.296.

(5) A district and a county shall base the designation of urban reserves under subsection (1)(b) of this section upon consideration of factors including, but not limited to, whether land proposed for designation as urban reserves, alone or in conjunction with land inside the urban growth boundary:

(a) Can be developed at urban densities in a way that makes efficient use of existing and future public infrastructure investments;

(b) Includes sufficient development capacity to support a healthy urban economy;

(c) Can be served by public schools and other urban-level public facilities and services efficiently and cost-effectively by appropriate and financially capable service providers;

(d) Can be designed to be walkable and served by a well-connected system of streets by appropriate service providers;

(e) Can be designed to preserve and enhance natural ecological systems; and

(f) Includes sufficient land suitable for a range of housing types.

(6) A county may take an exception under ORS 197.732 to a statewide land use planning goal to allow the establishment of a transportation facility in an area designated as urban reserve under subsection (1)(b) of this section.

(7) The commission shall adopt by goal or by rule a process and criteria for designating urban reserves pursuant to subsection (1)(b) of this section. [1993 c.804 §19; 1999 c.622 §6; 2007 c.723 §6; 2011 c.150 §1; 2011 c.726 §1]

URBAN SERVICE PROVIDER ANNEXATION

Note: Sections 1, 2 and 11, chapter 539, Oregon Laws 2005, provide:

Sec. 1. Section 2 of this 2005 Act is added to and made a part of ORS 195.205 to 195.225. [2005 c.539 §1]

Sec. 2. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

(a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

(b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

(c) Has an assessed value of more than $2 million, including improvements; and

(d) Is in unincorporated Jackson County, either:

(A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

(B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

(2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

(3) As used in this section, "urban unincorporated community" means an unincorporated community that:

(a) Includes at least 150 permanent residential dwelling units;

(b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

(c) Includes areas served by a community sewer system; and

(d) Includes areas served by a community water system. [2005 c.539 §2]

Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016.

[2005 c.539 §11]



Section 195.205 - Annexation by provider; prerequisites to vote; public hearing.

(a) Is situated within an urban growth boundary; and

(b) Is contained within an annexation plan adopted pursuant to ORS 195.020, 195.060 to 195.085, 195.205 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304.

(2) A city or district may submit an annexation plan to a vote under subsection (5) of this section only if, prior to the submission of the annexation plan to a vote:

(a) The territory contained in the annexation plan is subject to urban service agreements among all appropriate counties and cities and the providers of urban services within the territory, as required by ORS 195.065 and 195.070, and:

(A) Such urban service agreements were in effect on November 4, 1993; or

(B) They expressly state that they may be relied upon as a prerequisite of the annexation method authorized by ORS 195.020, 195.060 to 195.085, 195.205 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304; and

(b) The territory contained in the annexation plan is subject to an agreement between the city and county addressing fiscal impacts, if the annexation is by a city and will cause reductions in the county property tax revenues by operation of section 11b, Article XI of the Oregon Constitution.

(3) Prior to adopting an annexation plan, the governing body of a city or district shall hold a public hearing at which time interested persons may appear and be heard on the question of establishing the annexation plan.

(4) The governing body of the city or district shall cause notice of the hearing to be published, once each week for two successive weeks prior to the day of the hearing, in a newspaper of general circulation in the city or district.

(5) If after the public hearing required under subsection (3) of this section, the governing body of the city or district decides to proceed with the annexation plan, it shall cause the annexation plan to be submitted to the electors of the city or district and to the electors of the territory proposed to be annexed under the annexation plan. The proposed annexation plan may be voted upon at a general election or at a special election to be held for that purpose.

[1993 c.804 §13]



Section 195.210 - Election procedures.

(2) The notice of an annexation plan election shall be given as provided in ORS 254.095, except that in addition the notice shall contain a map indicating the boundaries of each territory proposed to be annexed.

[1993 c.804 §14; 1995 c.79 §72; 1995 c.534 §9; 2007 c.154 §58]



Section 195.215 - Election certification; order.

(2) Annexation of particular tracts of territory takes effect in accordance with the provisions of the adopted annexation plan.

[1993 c.804 §15; 2005 c.388 §1]



Section 195.220 - Annexation plan provisions.

(a) The timing and sequence of annexation.

(b) Local standards of urban service availability required as a precondition of annexation.

(c) The planned schedule for providing urban services to the annexed territory.

(d) The effects on existing urban services providers.

(e) The long-term benefits of the annexation plan.

(2) An annexation plan shall be consistent with all applicable comprehensive plans.

[1993 c.804 §16; 1997 c.541 §341]



Section 195.225 - Boundary commission review; action; plan amendment; election.

(2) If a boundary commission finds that an annexation plan does not comply with ORS 195.220, 199.462 or the procedural rules of the commission, the boundary commission, by order, shall disapprove the annexation plan and return the plan to the governing body of the city or district. The order of the boundary commission that disapproves an annexation plan shall describe with particularity the provisions of the annexation plan that do not comply with ORS 195.220, 199.462 or the procedural rules of the commission and shall specifically indicate the reasons for noncompliance.

(3) The governing body of the city or district, upon receiving an order of the boundary commission that disapproves an annexation plan, may amend the plan and resubmit the amended plan to the boundary commission.

(4) After a boundary commission reviews an annexation plan, the annexation plan shall be submitted to the electors of the city or district and affected territory as provided in ORS 195.205.

(5) Notwithstanding ORS chapter 199, annexations provided for in an annexation plan approved by the electors of a city or district and affected territory do not require the approval of a local government boundary commission.

(6) A city or district shall submit an annexation plan approved by the electors and a copy of the resolution, ordinance, order or proclamation proclaiming an annexation under an approved annexation plan to the local government boundary commission filing with the Secretary of State, Department of Revenue, assessor and county clerk of each county in which the affected territory is located.

[1993 c.804 §17]



Section 195.235 - Application of other annexation procedures.

[1993 c.804 §18]



Section 195.250 - Definitions for ORS 195.250 to 195.260.

(1) "Further review area" means an area of land within which further site specific review should occur before land management or building activities begin because either the State Department of Geology and Mineral Industries or the State Forestry Department determines that the area reasonably could be expected to include sites that experience rapidly moving landslides as a result of excessive rainfall.

(2) "Landslide" means any detached mass of soil, rock or debris that is of sufficient size to cause damage and that moves down a slope or a stream channel.

(3) "Rapidly moving landslide" means a landslide that is difficult for people to outrun or escape.

[1999 c.1103 §1]

Note: 195.250 to 195.260 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 195.253 - Policy.

(1) Each property owner, each highway user and all federal, state and local governments share the responsibility for making sound decisions regarding activities that may affect landslide hazards and the associated risks of property damage or personal injury.

(2) In keeping with the concept of shared responsibility where individuals are primarily responsible for making sound decisions to protect personal interests, regulation applied pursuant to ORS 195.250 to 195.260 shall be restricted to reducing the risk of serious bodily injury or death that may result from rapidly moving landslides.

(3) In recognition of the need for consistent treatment and coordination of actions relating to rapidly moving landslides and because of the potential for serious bodily injury or death as a result of rapidly moving landslides and the effect of rapidly moving landslides on the ability of people to use their property, ORS 195.250 to 195.260 shall be regarded as the controlling policy of this state for rapidly moving landslides.

[1999 c.1103 §2]

Note: See note under 195.250.



Section 195.256 - Legislative findings.

(1) Many locations in Oregon are subject to naturally occurring landslide hazards, and some human activities may accelerate the incidence or increase the adverse effects of those hazards.

(2) Rapidly moving landslides present the greatest risk to human life, and persons living in or traveling through areas prone to rapidly moving landslides are at increased risk of serious bodily injury or death.

(3) Although some risk from rapidly moving landslides can be mitigated through proper siting and construction techniques, sites that are vulnerable to impact from rapidly moving landslides are generally unsuitable for permanent habitation.

(4) Activities that require sound decisions to mitigate rapidly moving landslide hazards and risks include but are not limited to:

(a) Siting or constructing homes or other structures in areas prone to rapidly moving landslides;

(b) Occupying existing homes or other structures in areas prone to rapidly moving landslides during periods of high risk due to heavy or extended rainfall;

(c) Conducting land management activities that may adversely alter the susceptibility of land to rapidly moving landslides; and

(d) Operating motor vehicles in areas known to be subject to rapidly moving landslides.

[1999 c.1103 §3]

Note: See note under 195.250.



Section 195.260 - Duties of local governments, state agencies and landowners in landslide hazard areas.

(a) Shall exercise all available authority to protect the public during emergencies, consistent with ORS 401.032.

(b) May require a geotechnical report and, if a report is required, shall provide for a coordinated review of the geotechnical report by the State Department of Geology and Mineral Industries or the State Forestry Department, as appropriate, before issuing a building permit for a site in a further review area.

(c) Except those structures exempt from building codes under ORS 455.310 and 455.315, shall amend its land use regulations, or adopt new land use regulations, to regulate the siting of dwellings and other structures designed for human occupancy, including those being restored under ORS 215.130 (6), in further review areas where there is evidence of substantial risk for rapidly moving landslides. All final decisions under this paragraph and paragraph (b) of this subsection are the responsibility of the local government with jurisdiction over the site. A local government may not delegate such final decisions to any state agency.

(d) May deny a request to issue a building permit if a geotechnical report discloses that the entire parcel is subject to a rapidly moving landslide or that the subject lot or parcel does not contain sufficient buildable area that is not subject to a rapidly moving landslide.

(e) Shall maintain a record, available to the public, of properties for which a geotechnical report has been prepared within the jurisdiction of the local government.

(2) A landowner allowed a building permit under subsection (1)(c) of this section shall sign a statement that shall:

(a) Be recorded with the county clerk of the county in which the property is located, in which the landowner acknowledges that the landowner may not in the future bring any action against an adjacent landowner about the effects of rapidly moving landslides on or adjacent to the landowner’s property; and

(b) Record in the deed records for the county where the lot or parcel is located a nonrevocable deed restriction that the landowner signs and acknowledges, that contains a legal description complying with ORS 93.600 and that prohibits any present or future owner of the property from bringing any action against an adjacent landowner about the effects of rapidly moving landslides on or adjacent to the property.

(3) Restrictions on forest practices adopted under ORS 527.710 (10) do not apply to risk situations arising solely from the construction of a building designed for human occupancy in a further review area on or after October 23, 1999.

(4) The following state agencies shall implement the following specific responsibilities to reduce the risk of serious bodily injury or death resulting from rapidly moving landslides:

(a) The State Department of Geology and Mineral Industries shall:

(A) Identify and map further review areas selected in cooperation with local governments and in coordination with the State Forestry Department, and provide technical assistance to local governments to facilitate the use and application of this information pursuant to subsection (1)(b) of this section; and

(B) Provide public education regarding landslide hazards.

(b) The State Forestry Department shall regulate forest operations to reduce the risk of serious bodily injury or death from rapidly moving landslides directly related to forest operations, and assist local governments in the siting review of permanent dwellings on and adjacent to forestlands in further review areas pursuant to subsection (1)(b) of this section.

(c) The Land Conservation and Development Commission may take steps under its existing authority to assist local governments to appropriately apply the requirements of subsection (1)(c) of this section.

(d) The Department of Transportation shall provide warnings to motorists during periods determined to be of highest risk of rapidly moving landslides along areas on state highways with a history of being most vulnerable to rapidly moving landslides.

(e) The Office of Emergency Management shall coordinate state resources for rapid and effective response to landslide-related emergencies.

(5) Notwithstanding any other provision of law, any state or local agency adopting rules related to the risk of serious bodily injury or death from rapidly moving landslides shall do so only in conformance with the policies and provisions of ORS 195.250 to 195.260.

(6) No state or local agency may adopt or enact any rule or ordinance for the purpose of reducing risk of serious bodily injury or death from rapidly moving landslides that limits the use of land that is in addition to land identified as a further review area by the State Department of Geology and Mineral Industries or the State Forestry Department pursuant to subsection (4) of this section.

(7) Except as provided in ORS 527.710 or in Oregon’s ocean and coastal land use planning goals, no state agency may adopt criteria regulating activities for the purpose of reducing risk of serious bodily injury or death from rapidly moving landslides on lands subject to the provisions of ORS 195.250 to 195.260 that are more restrictive than the criteria adopted by a local government pursuant to subsection (1)(c) of this section.

[1999 c.1103 §4; 2003 c.141 §1; 2003 c.740 §8; 2007 c.740 §37]

Note: See note under 195.250.



Section 195.263



Section 195.266



Section 195.270



Section 195.275



Section 195.300 - Definitions for ORS 195.300 to 195.336.

(1) "Acquisition date" means the date described in ORS 195.328.

(2) "Claim" means a written demand for compensation filed under:

(a) ORS 195.305, as in effect immediately before December 6, 2007; or

(b) ORS 195.305 and 195.310 to 195.314, as in effect on and after December 6, 2007.

(3) "Enacted" means enacted, adopted or amended.

(4) "Fair market value" means the value of property as determined under ORS 195.332.

(5) "Farming practice" has the meaning given that term in ORS 30.930.

(6) "Federal law" means:

(a) A statute, regulation, order, decree or policy enacted by a federal entity or by a state entity acting under authority delegated by the federal government;

(b) A requirement contained in a plan or rule enacted by a compact entity; or

(c) A requirement contained in a permit issued by a federal or state agency pursuant to a federal statute or regulation.

(7) "File" means to submit a document to a public entity.

(8) "Forest practice" has the meaning given that term in ORS 527.620.

(9) "Ground water restricted area" means an area designated as a critical ground water area or as a ground water limited area by the Water Resources Department or Water Resources Commission before December 6, 2007.

(10) "High-value farmland" means:

(a) High-value farmland as described in ORS 215.710 that is land in an exclusive farm use zone or a mixed farm and forest zone, except that the dates specified in ORS 215.710 (2), (4) and (6) are December 6, 2007.

(b) Land west of U.S. Highway 101 that is composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of the soils described in ORS 215.710 (1) and the following soils:

(A) Subclassification IIIw, specifically Ettersburg Silt Loam and Croftland Silty Clay Loam;

(B) Subclassification IIIe, specifically Klooqueth Silty Clay Loam and Winchuck Silt Loam; and

(C) Subclassification IVw, specifically Huffling Silty Clay Loam.

(c) Land that is in an exclusive farm use zone or a mixed farm and forest zone and that on June 28, 2007, is:

(A) Within the place of use for a permit, certificate or decree for the use of water for irrigation issued by the Water Resources Department;

(B) Within the boundaries of a district, as defined in ORS 540.505; or

(C) Within the boundaries of a diking district formed under ORS chapter 551.

(d) Land that contains not less than five acres planted in wine grapes.

(e) Land that is in an exclusive farm use zone and that is at an elevation between 200 and 1,000 feet above mean sea level, with an aspect between 67.5 and 292.5 degrees and a slope between zero and 15 percent, and that is located within:

(A) The Southern Oregon viticultural area as described in 27 C.F.R. 9.179;

(B) The Umpqua Valley viticultural area as described in 27 C.F.R. 9.89; or

(C) The Willamette Valley viticultural area as described in 27 C.F.R. 9.90.

(f) Land that is in an exclusive farm use zone and that is no more than 3,000 feet above mean sea level, with an aspect between 67.5 and 292.5 degrees and a slope between zero and 15 percent, and that is located within:

(A) The portion of the Columbia Gorge viticultural area as described in 27 C.F.R. 9.178 that is within the State of Oregon;

(B) The Rogue Valley viticultural area as described in 27 C.F.R. 9.132;

(C) The portion of the Columbia Valley viticultural area as described in 27 C.F.R. 9.74 that is within the State of Oregon;

(D) The portion of the Walla Walla Valley viticultural area as described in 27 C.F.R. 9.91 that is within the State of Oregon; or

(E) The portion of the Snake River Valley viticultural area as described in 27 C.F.R. 9.208 that is within the State of Oregon.

(11) "High-value forestland" means land:

(a) That is in a forest zone or a mixed farm and forest zone, that is located in western Oregon and composed predominantly of soils capable of producing more than 120 cubic feet per acre per year of wood fiber and that is capable of producing more than 5,000 cubic feet per year of commercial tree species; or

(b) That is in a forest zone or a mixed farm and forest zone, that is located in eastern Oregon and composed predominantly of soils capable of producing more than 85 cubic feet per acre per year of wood fiber and that is capable of producing more than 4,000 cubic feet per year of commercial tree species.

(12) "Home site approval" means approval of the subdivision or partition of property or approval of the establishment of a dwelling on property.

(13) "Just compensation" means:

(a) Relief under sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, for land use regulations enacted on or before January 1, 2007; and

(b) Relief under ORS 195.310 to 195.314 for land use regulations enacted after January 1, 2007.

(14) "Land use regulation" means:

(a) A statute that establishes a minimum lot or parcel size;

(b) A provision in ORS 227.030 to 227.300, 227.350, 227.400, 227.450 or 227.500 or in ORS chapter 215 that restricts the residential use of private real property;

(c) A provision of a city comprehensive plan, zoning ordinance or land division ordinance that restricts the residential use of private real property zoned for residential use;

(d) A provision of a county comprehensive plan, zoning ordinance or land division ordinance that restricts the residential use of private real property;

(e) A provision, enacted or adopted on or after January 1, 2010, of:

(A) The Oregon Forest Practices Act;

(B) An administrative rule of the State Board of Forestry; or

(C) Any other law enacted, or rule adopted, solely for the purpose of regulating a forest practice;

(f) ORS 561.191, a provision of ORS 568.900 to 568.933 or an administrative rule of the State Department of Agriculture that implements ORS 561.191 or 568.900 to 568.933;

(g) An administrative rule or goal of the Land Conservation and Development Commission; or

(h) A provision of a Metro functional plan that restricts the residential use of private real property.

(15) "Lawfully established unit of land" has the meaning given that term in ORS 92.010.

(16) "Lot" has the meaning given that term in ORS 92.010.

(17) "Measure 37 permit" means a final decision by Metro, a city or a county to authorize the development, subdivision or partition or other use of property pursuant to a waiver.

(18) "Owner" means:

(a) The owner of fee title to the property as shown in the deed records of the county where the property is located;

(b) The purchaser under a land sale contract, if there is a recorded land sale contract in force for the property; or

(c) If the property is owned by the trustee of a revocable trust, the settlor of a revocable trust, except that when the trust becomes irrevocable only the trustee is the owner.

(19) "Parcel" has the meaning given that term in ORS 92.010.

(20) "Property" means the private real property described in a claim and contiguous private real property that is owned by the same owner, whether or not the contiguous property is described in another claim, and that is not property owned by the federal government, an Indian tribe or a public body, as defined in ORS 192.410.

(21) "Protection of public health and safety" means a law, rule, ordinance, order, policy, permit or other governmental authorization that restricts a use of property in order to reduce the risk or consequence of fire, earthquake, landslide, flood, storm, pollution, disease, crime or other natural or human disaster or threat to persons or property including, but not limited to, building and fire codes, health and sanitation regulations, solid or hazardous waste regulations and pollution control regulations.

(22) "Public entity" means the state, Metro, a county or a city.

(23) "Urban growth boundary" has the meaning given that term in ORS 195.060.

(24) "Waive" or "waiver" means an action or decision of a public entity to modify, remove or not apply one or more land use regulations under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, or ORS 195.305, as in effect immediately before December 6, 2007, to allow the owner to use property for a use permitted when the owner acquired the property.

(25) "Zoned for residential use" means zoning that has as its primary purpose single-family residential use.

[2007 c.424 §2; 2009 c.464 §1]



Section 195.301 - Legislative findings.

(a) In some situations, land use regulations unfairly burden particular property owners.

(b) To address these situations, it is necessary to amend Oregon’s land use statutes to provide just compensation for unfair burdens caused by land use regulations.

(2) The purpose of ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, and the amendments to Ballot Measure 37 (2004) is to modify Ballot Measure 37 (2004) to ensure that Oregon law provides just compensation for unfair burdens while retaining Oregon’s protections for farm and forest uses and the state’s water resources.

[2007 c.424 §3]



Section 195.305 - Compensation for restriction of use of real property due to land use regulation.

(2) Just compensation under ORS 195.310 to 195.314 shall be based on the reduction in the fair market value of the property resulting from the land use regulation.

(3) Subsection (1) of this section shall not apply to land use regulations that were enacted prior to the claimant’s acquisition date or to land use regulations:

(a) That restrict or prohibit activities commonly and historically recognized as public nuisances under common law;

(b) That restrict or prohibit activities for the protection of public health and safety;

(c) To the extent the land use regulations are required to comply with federal law;

(d) That restrict or prohibit the use of a property for the purpose of selling pornography or performing nude dancing;

(e) That plan and rezone land to an industrial zoning classification for inclusion within an urban growth boundary; or

(f) That plan and rezone land within an urban growth boundary to an industrial zoning classification.

(4)(a) Subsection (3)(a) of this section shall be construed narrowly in favor of granting just compensation under this section. Nothing in subsection (3) of this section is intended to affect or alter rights provided by the Oregon or United States Constitution.

(b) Subsection (3)(b) of this section does not apply to any farming or forest practice regulation that is enacted after January 1, 2007, unless the primary purpose of the regulation is the protection of human health and safety.

(c) Subsection (3)(c) of this section does not apply to any farming or forest practice regulation that is enacted after January 1, 2007, unless the public entity enacting the regulation has no discretion under federal law to decline to enact the regulation.

(5) A public entity may adopt or apply procedures for the processing of claims under ORS 195.310 to 195.336.

(6) The public entity that enacted the land use regulation that gives rise to a claim under subsection (1) of this section shall provide just compensation as required under ORS 195.310 to 195.336.

(7) A decision by a public entity that an owner qualifies for just compensation under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, and a decision by a public entity on the nature and extent of that compensation are not land use decisions.

(8) The remedies created by ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, are in addition to any other remedy under the Oregon or United States Constitution, and are not intended to modify or replace any constitutional remedy.

(9) If any portion or portions of this section are declared invalid by a court of competent jurisdiction, the remaining portions of this section shall remain in full force and effect.

[Formerly 197.352; 2013 c.279 §1]



Section 195.308 - Exception to requirement for compensation.

[2007 c.490 §1; 2009 c.98 §11; 2015 c.203 §27]

Note: 195.308 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 195.310 - Claim for compensation; calculation of reduction in fair market value; highest and best use of restricted property; status of use authorized.

(a) The person is an owner of the property and all owners of the property have consented in writing to the filing of the claim;

(b) The person’s desired use of the property is a residential use or a farming or forest practice;

(c) The person’s desired use of the property is restricted by one or more land use regulations enacted after January 1, 2007; and

(d) The enactment of one or more land use regulations after January 1, 2007, other than land use regulations described in ORS 195.305 (3), has reduced the fair market value of the property.

(2) For purposes of subsection (1) of this section, except as provided in subsection (4) of this section, the reduction in the fair market value of the property caused by the enactment of one or more land use regulations that are the basis for the claim is equal to the decrease, if any, in the fair market value of the property from the date that is one year before the enactment of the land use regulation to the date that is one year after the enactment, plus interest. If the claim is based on the enactment of more than one land use regulation enacted on different dates, the reduction in the fair market value of the property caused by each regulation shall be determined separately and the values added together to calculate the total reduction in fair market value. Interest shall be computed under this subsection using the average interest rate for a one-year United States Government Treasury Bill on December 31 of each year of the period between the date the land use regulation was enacted and the date the claim was filed, compounded annually on January 1 of each year of the period. A claimant must provide an appraisal showing the fair market value of the property one year before the enactment of the land use regulation and the fair market value of the property one year after the enactment. The actual and reasonable cost of preparing the claim, including the cost of the appraisal, not to exceed $5,000, may be added to the calculation of the reduction in fair market value under this subsection. The appraisal must:

(a) Be prepared by a person certified under ORS chapter 674 or a person registered under ORS chapter 308;

(b) Comply with the Uniform Standards of Professional Appraisal Practice, as authorized by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989; and

(c) Unless the claim is based on the enactment of one or more land use regulations described in ORS 195.300 (14)(e), expressly determine the highest and best use of the property at the time the land use regulation was enacted.

(3) Unless the claim is based on the enactment of one or more land use regulations described in ORS 195.300 (14)(e), relief may not be granted under this section if the highest and best use of the property at the time the land use regulation was enacted was not the use that was restricted by the land use regulation.

(4) For a claim based on a land use regulation described in ORS 195.300 (14)(e), the reduction in fair market value:

(a) Is the reduction in fair market value of a lawfully established unit of land that is attributable to the land use regulation on the date the claim is filed.

(b) May, at the election of the owner who files the claim, be supported:

(A) In the manner described in subsection (2) of this section; or

(B) By appraisals showing the value of the land and harvestable timber, with and without application of the land use regulation, conducted in accordance with generally accepted forest industry practices for determining the value of timberland.

(5) If the claimant establishes that the requirements of subsection (1) of this section are satisfied and the land use regulation was enacted by Metro, a city or a county, the public entity must either:

(a) Compensate the claimant for the reduction in the fair market value of the property; or

(b) Authorize the claimant to use the property without application of the land use regulation to the extent necessary to offset the reduction in the fair market value of the property.

(6) If the claimant establishes that the requirements of subsection (1) of this section are satisfied and the land use regulation was enacted by state government, as defined in ORS 174.111, the state agency that is responsible for administering the statute, statewide land use planning goal or rule, or the Oregon Department of Administrative Services if there is no state agency responsible for administering the statute, goal or rule, must:

(a) Compensate the claimant for the reduction in the fair market value of the property; or

(b) Authorize the claimant to use the property without application of the land use regulation to the extent necessary to offset the reduction in the fair market value of the property.

(7) A use authorized by this section has the legal status of a lawful nonconforming use in the same manner as provided by ORS 215.130. The claimant may carry out a use authorized by a public entity under this section except that a public entity may waive only land use regulations that were enacted by the public entity. When a use authorized by this section is lawfully established, the use may be continued lawfully in the same manner as provided by ORS 215.130.

(8) For a claim based on a land use regulation described in ORS 195.300 (14)(e), an authorization granted to a claimant under subsection (5)(b) or (6)(b) of this section may be used by an owner of the property subsequent to the owner who filed the claim.

[2007 c.424 §12; 2009 c.464 §2]



Section 195.312 - Procedure for processing claims; fees.

(2) For a claim based on a land use regulation described in ORS 195.300 (14)(e), an owner:

(a) May file a claim only for property that is a lawfully established unit of land;

(b) May file separate claims for different lawfully established units of land at the same or different times based on the same land use regulation; and

(c) May not file multiple claims for the same lawfully established unit of land based on the same land use regulation.

(3) A claim filed under ORS 195.310 must be filed with the public entity that enacted the land use regulation that is the basis for the claim.

(4) Metro, cities, counties and the Department of Land Conservation and Development may impose a fee for the review of a claim filed under ORS 195.310 in an amount not to exceed the actual and reasonable cost of reviewing the claim.

(5) A person must file a claim under ORS 195.310 within five years after the date the land use regulation was enacted.

(6) A public entity that receives a claim filed under ORS 195.310 must issue a final determination on the claim within 180 days after the date the claim is complete, as described in subsection (10) of this section.

(7) If a claim under ORS 195.310 is filed with state government, as defined in ORS 174.111, the claim must be filed with the department. If the claim is filed with Metro, a city or a county, the claim must be filed with the chief administrative office of the public entity, or with an individual designated by ordinance, resolution or order of the public entity.

(8) A claim filed under ORS 195.310 must be in writing and must include:

(a) The name and address of each owner;

(b) The address, if any, and tax lot number, township, range and section of the property;

(c) Evidence of the acquisition date of the claimant, including the instrument conveying the property to the claimant and a report from a title company identifying the person in which title is vested and the claimant’s acquisition date and describing exceptions and encumbrances to title that are of record;

(d) A citation to the land use regulation that the claimant believes is restricting the claimant’s desired use of the property that is adequate to allow the public entity to identify the specific land use regulation that is the basis for the claim;

(e) A description of the specific use of the property that the claimant desires to carry out but cannot because of the land use regulation; and

(f) An appraisal of the property that complies with ORS 195.310 (2) or, for a claim based on a land use regulation described in ORS 195.300 (14)(e), an appraisal that complies with ORS 195.310 (4)(b).

(9) A claim filed under ORS 195.310 must include the fee, if any, imposed by the public entity with which the claim is filed pursuant to subsection (4) of this section.

(10) The public entity shall review a claim filed under ORS 195.310 to determine whether the claim complies with the requirements of ORS 195.310 to 195.314. If the claim is incomplete, the public entity shall notify the claimant in writing of the information or fee that is missing within 60 days after receiving the claim and allow the claimant to submit the missing information or fee. The claim is complete when the public entity receives any fee required by subsection (9) of this section and:

(a) The missing information;

(b) Part of the missing information and written notice from the claimant that the remainder of the missing information will not be provided; or

(c) Written notice from the claimant that none of the missing information will be provided.

(11) If a public entity does not notify a claimant within 60 days after a claim is filed under ORS 195.310 that information or the fee is missing from the claim, the claim is deemed complete when filed.

(12) A claim filed under ORS 195.310 is deemed withdrawn if the public entity gives notice to the claimant under subsection (10) of this section and the claimant does not comply with the requirements of subsection (10) of this section.

[2007 c.424 §13; 2009 c.464 §3]



Section 195.314 - Notice of claim; evidence and argument; record on review; final determination.

(a) All owners identified in the claim;

(b) All persons described in ORS 197.763 (2);

(c) The Department of Land Conservation and Development, unless the claim was filed with the department;

(d) Metro, if the property is located within the urban growth boundary of Metro;

(e) The county in which the property is located, unless the claim was filed with the county; and

(f) The city, if the property is located within the urban growth boundary or adopted urban planning area of the city.

(2) The notice required under subsection (1) of this section must describe the claim and state:

(a) Whether a public hearing will be held on the claim, the date, time and location of the hearing, if any, and the final date for submission of written evidence and arguments relating to the claim;

(b) That judicial review of the final determination of a public entity on the claim is limited to the written evidence and arguments submitted to the public entity; and

(c) That judicial review is available only for issues that are raised with sufficient specificity to afford the public entity an opportunity to respond.

(3) Except as provided in subsection (4) of this section, written evidence and arguments in proceedings on the claim must be submitted to the public entity not later than:

(a) The close of the final public hearing on the claim; or

(b) If a public hearing is not held, the date that is specified by the public entity in the notice required under subsection (1) of this section.

(4) The claimant may request additional time to submit written evidence and arguments in response to testimony or submittals. The request must be made before the close of testimony or the deadline for submission of written evidence and arguments.

(5) A public entity shall make the record on review of a claim, including any staff reports, available to the public before the close of the record as described in subsections (3) and (4) of this section.

(6) A public entity shall mail a copy of the final determination to the claimant and to any person who submitted written evidence or arguments before the close of the record. The public entity shall forward to the county, and the county shall record, a memorandum of the final determination in the deed records of the county in which the property is located.

[2007 c.424 §14]



Section 195.316 - Notice of Measure 37 permit.

(1) The county assessor for the county in which the property is located;

(2) A district or municipality that supplies water for domestic, municipal or irrigation uses and has a place of use or well located within one-half mile of the property; and

(3) The Department of Land Conservation and Development, the State Department of Agriculture, the Water Resources Department and the State Forestry Department.

[2007 c.424 §15]



Section 195.318 - Judicial review.

(2) A person is adversely affected under subsection (1) of this section if the person:

(a) Is an owner of the property that is the subject of the final determination; or

(b) Is a person who timely submitted written evidence, arguments or comments to a public entity concerning the determination.

(3) Notwithstanding subsection (1) of this section, judicial review of a final determination under ORS 195.305 or 195.310 to 195.314 or sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, is:

(a) Limited to the evidence in the record of the public entity at the time of its final determination.

(b) Available only for issues that are raised before the public entity with sufficient specificity to afford the public entity an opportunity to respond.

[2007 c.424 §16]



Section 195.320 - Ombudsman.

(2) The ombudsman must be an individual of recognized judgment, objectivity and integrity who is qualified by training and experience to:

(a) Analyze problems of land use planning, real property law and real property valuation; and

(b) Facilitate resolution of complex disputes.

[2007 c.424 §17]



Section 195.322 - Duties of ombudsman.

(2) At the request of the claimant or the public entity reviewing a claim, the ombudsman may facilitate resolution of issues involving a claim under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010.

[2007 c.424 §18]



Section 195.324 - Effect of certain applications or petitions on right to relief.

(2) If an owner files a petition to initiate annexation to a city and the city or boundary commission approves the petition, the owner is not entitled to relief under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, with respect to a land use regulation enacted before the date the petition was filed.

[2007 c.424 §19]



Section 195.326 - Qualification of appraisers; review of appraisals.

[2007 c.424 §20]



Section 195.328 - Acquisition date of claimant.

(2) If the claimant is the surviving spouse of a person who was an owner of the property in fee title, the claimant’s acquisition date is the date the claimant was married to the deceased spouse or the date the spouse acquired the property, whichever is later. A claimant or a surviving spouse may disclaim the relief provided under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, by using the procedure provided in ORS 105.623 to 105.649.

(3) If a claimant conveyed the property to another person and reacquired the property, whether by foreclosure or otherwise, the claimant’s acquisition date is:

(a) Unaffected by the conveyance if the claimant reacquired the property within 10 days after the conveyance; or

(b) The date the claimant reacquired ownership of the property if the claimant reacquired the property more than 10 days after the claimant conveyed the property.

(4) A default judgment entered after December 2, 2004, does not alter a claimant’s acquisition date unless the claimant’s acquisition date is after December 2, 2004.

[2007 c.424 §21; 2011 c.612 §1]



Section 195.330 - Filing date of documents.

[2007 c.424 §21a]



Section 195.332 - Fair market value of property.

[2007 c.424 §21b]



Section 195.334 - Effect of invalidity.

[2007 c.424 §21c]



Section 195.336 - Compensation and Conservation Fund.

(2) Moneys in the fund are continuously appropriated to the department for the purpose of paying expenses incurred to review claims under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010, and for the purpose of paying the expenses of the Compensation and Conservation Ombudsman appointed under ORS 195.320. [2007 c.424 §22; 2009 c.855 §19]

Note: Section 11, chapter 424, Oregon Laws 2007, provides:

Sec. 11. (1) A subdivision or partition of property, or the establishment of a dwelling on property, authorized under sections 5 to 11, chapter 424, Oregon Laws 2007 [series became sections 5 to 11, chapter 424, Oregon Laws 2007, and sections 2 to 9 and 17, chapter 855, Oregon Laws 2009, and sections 2 to 7, chapter 8, Oregon Laws 2010], must comply with all applicable standards governing the siting or development of the dwelling, lot or parcel including, but not limited to, the location, design, construction or size of the dwelling, lot or parcel. However, the standards must not be applied in a manner that has the effect of prohibiting the establishment of the dwelling, lot or parcel authorized under sections 5 to 11, chapter 424, Oregon Laws 2007, unless the standards are reasonably necessary to avoid or abate a nuisance, to protect public health or safety or to carry out federal law.

(2) If the property described in a claim is bisected by an urban growth boundary, any new dwelling, lot or parcel established on the property pursuant to an order under section 6, chapter 424, Oregon Laws 2007, must be located on the portion of the property outside the urban growth boundary.

(3) Before beginning construction of any dwelling authorized under section 6 or 7, chapter 424, Oregon Laws 2007, the owner must comply with the requirements of ORS 215.293 if the property is in an exclusive farm use zone, a forest zone or a mixed farm and forest zone.

(4)(a) A city or county may approve the creation of a lot or parcel to contain a dwelling authorized under sections 5 to 11, chapter 424, Oregon Laws 2007. However, a new lot or parcel located in an exclusive farm use zone, a forest zone or a mixed farm and forest zone may not exceed:

(A) Two acres if the lot or parcel is located on high-value farmland, on high-value forestland or on land within a ground water restricted area; or

(B) Five acres if the lot or parcel is not located on high-value farmland, on high-value forestland or on land within a ground water restricted area.

(b) If the property is in an exclusive farm use zone, a forest zone or a mixed farm and forest zone, the new lots or parcels created must be clustered so as to maximize suitability of the remnant lot or parcel for farm or forest use.

(5) If an owner is authorized to subdivide or partition more than one property, or to establish dwellings on more than one property, under sections 5 to 11, chapter 424, Oregon Laws 2007, and the properties are in an exclusive farm use zone, a forest zone or a mixed farm and forest zone, the owner may cluster some or all of the dwellings, lots or parcels on one of the properties if that property is less suitable than the other properties for farm or forest use. If one of the properties is zoned for residential use, the owner may cluster some or all of the dwellings, lots or parcels that would have been located in an exclusive farm use zone, a forest zone or a mixed farm and forest zone on the property zoned for residential use.

(6) An owner is not eligible for more than 20 home site approvals under sections 5 to 11, chapter 424, Oregon Laws 2007, regardless of how many properties that person owns or how many claims that person has filed.

(7) An authorization to partition or subdivide the property, or to establish dwellings on the property, granted under section 6, 7 or 9, chapter 424, Oregon Laws 2007, runs with the property and may be either transferred with the property or encumbered by another person without affecting the authorization. There is no time limit on when an authorization granted under section 6, 7 or 9, chapter 424, Oregon Laws 2007, must be carried out, except that once the owner who obtained the authorization conveys the property to a person other than the owner’s spouse or the trustee of a revocable trust in which the owner is the settlor, the subsequent owner of the property must create the lots or parcels and establish the dwellings authorized by a waiver under section 6, 7 or 9, chapter 424, Oregon Laws 2007, within 10 years of the conveyance. In addition:

(a) A lot or parcel lawfully created based on an authorization under section 6, 7 or 9, chapter 424, Oregon Laws 2007, remains a discrete lot or parcel, unless the lot or parcel lines are vacated or the lot or parcel is further divided, as provided by law; and

(b) A dwelling or other residential use of the property based on an authorization under section 6, 7 or 9, chapter 424, Oregon Laws 2007, is a permitted use and may be established or continued by the claimant or a subsequent owner, except that once the claimant conveys the property to a person other than the claimant’s spouse or the trustee of a revocable trust in which the claimant is the settlor, the subsequent owner must establish the dwellings or other residential use authorized under section 6, 7 or 9, chapter 424, Oregon Laws 2007, within 10 years of the conveyance.

(8) When relief has been claimed under sections 5 to 11, chapter 424, Oregon Laws 2007:

(a) Additional relief is not due; and

(b) An additional claim may not be filed, compensation is not due and a waiver may not be issued with regard to the property

under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, or ORS 195.305 as in effect immediately before December 6, 2007, except with respect to a land use regulation enacted after January 1, 2007.

(9) A person that is eligible to be a holder as defined in ORS 271.715 may acquire the rights to carry out a use of land authorized under sections 5 to 11, chapter 424, Oregon Laws 2007, from a willing seller in the manner provided by ORS 271.715 to 271.795. Metro, cities and counties may enter into cooperative agreements under ORS chapter 195 to establish a system for the purchase and sale of severable development interests as described in ORS 94.531. A system established under this subsection may provide for the transfer of severable development interests between the jurisdictions of the public entities that are parties to the agreement for the purpose of allowing development to occur in a location that is different from the location in which the development interest arises.

(10) If a claimant is an individual, the entitlement to prosecute the claim under section 6, 7 or 9, chapter 424, Oregon Laws 2007, and an authorization to use the property provided by a waiver under section 6, 7 or 9, chapter 424, Oregon Laws 2007:

(a) Is not affected by the death of the claimant if the death occurs on or after December 6, 2007; and

(b) Passes to the person that acquires the property by devise or by operation of law.

[2007 c.424 §11; 2009 c.855 §14]



Section 195.850 - Reporting local government boundary changes to certain mass transit districts.

Note: Section 9, chapter 92, Oregon Laws 2014, provides:

Sec. 9. When the Land Conservation and Development Commission acts on remand of the decision of the Oregon Court of Appeals in Case No. A152351, the commission may approve all or part of the local land use decision if the commission identifies evidence in the record that clearly supports all or part of the decision even though the findings of the local government either:

(1) Do not recite adequate facts or conclusions of law; or

(2) Do not adequately identify the legal standards that apply, or the relationship of the legal standards to the facts.

[2014 c.92 §9]






Chapter 196 - Columbia River Gorge; Ocean Resource Planning; Wetlands; Removal and Fill

Section 196.105 - Definitions for ORS 196.105 to 196.125.

(1) "Commission" means the Columbia River Gorge Commission established under section 5 of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

(2) "General management area" means the area within the scenic area that is not an urban area or special management area.

(3) "Management plan" means the management plan for the Columbia River Gorge National Scenic Area adopted by the commission.

(4) "Special management area" means any area identified as such in the Columbia River Gorge National Scenic Area Act.

(5) "Urban area" means the 13 towns or cities as identified in the Columbia River Gorge National Scenic Area Act.

[1987 c.856 §1; 1993 c.317 §1]



Section 196.107 - Legislative findings on management plan; effect of plan on land use decisions; decertification of plan.

(2) Land use decisions subject to review under ORS 197.835 for compliance with the goals for those portions of Multnomah, Hood River and Wasco Counties within the Columbia River Gorge National Scenic Area, except land within urban area boundaries, are exempt from the requirements of ORS 197.610 to 197.625. This exemption becomes effective in a county when that county or the Columbia River Gorge Commission adopts and implements ordinances that are approved pursuant to sections 7(b) and 8(h) to 8(k) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

(3) The Director of the Department of Land Conservation and Development may petition the Land Conservation and Development Commission to decertify the management plan at any time. If the Land Conservation and Development Commission receives a petition from the director, the Land Conservation and Development Commission shall decertify the management plan within 120 days, if it determines that any part of the management plan does not achieve on balance the purposes of the statewide planning goals adopted pursuant to ORS 197.230.

[1993 c.317 §3]



Section 196.109 - Effect of revision of urban area boundaries within scenic area on management plan.

[1993 c.317 §4]



Section 196.110 - Land use regulation in Columbia River Gorge National Scenic Area.

(2) Notwithstanding any other provision of law, a state agency may not take action that must be reviewed for compatibility with an acknowledged comprehensive plan or land use regulation in the Columbia River Gorge National Scenic Area until the agency determines through written findings that the action is consistent with the purposes and standards as provided in sections 3 and 6(d) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, and the interim guidelines or the scenic area management plan.

(3) A state agency may seek any of the administrative or judicial remedies or participate in any proceeding provided by the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

(4) The provisions of ORS 197.180 do not apply to the Columbia River Gorge Commission.

[1987 c.856 §2; 2003 c.181 §1]



Section 196.115 - Appeal from decision of Columbia River Gorge Commission or county.

(2)(a) A final action or order by the commission in a review or appeal of any action of the commission pursuant to section 10(c) or 15(b)(4) of the Columbia River Gorge National Scenic Area Act, or a final action or order by the commission in a review or appeal of any action of a county pursuant to section 15(a)(2) or 15(b)(4) of the Columbia River Gorge National Scenic Area Act, shall be reviewed by the Court of Appeals on a petition for judicial review filed and served as provided in subsections (3) and (4) of this section and ORS 183.482.

(b) On a petition for judicial review under paragraph (a) of this subsection the Court of Appeals also shall review the action of the county that is the subject of the commission’s order, if requested in the petition.

(c) The Court of Appeals shall issue a final order on review under this subsection within the time limits provided by ORS 197.855.

(d) In lieu of judicial review under paragraphs (a) and (b) of this subsection, a county action may be appealed to the Land Use Board of Appeals under ORS 197.805 to 197.855. A notice of intent to appeal the county’s action shall be filed not later than 21 days after the commission’s order on the county action becomes final.

(e) Notwithstanding ORS 197.835, the scope of review in an appeal pursuant to paragraph (d) of this subsection shall not include any issue relating to interpretation or implementation of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, and any issue related to such interpretation or implementation shall be waived by the filing of an appeal under paragraph (d) of this subsection.

(f) After county land use ordinances are approved pursuant to sections 7(b) and 8(h) to (k) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, the Land Use Board of Appeals shall not review land use decisions within the general management area or special management area for compliance with the statewide planning goals. The limitation of this paragraph shall not apply if the Land Conservation and Development Commission decertifies the management plan pursuant to ORS 196.107.

(3)(a) If a petition for judicial review of a commission order is filed pursuant to subsection (2)(a) of this section, the procedures to be followed by the parties, the commission and the court, and the court’s review, shall be in accordance with ORS 183.480, 183.482 (1) to (7), 183.485, 183.486, 183.490 and 183.497, except as this section or the Columbia River Gorge National Scenic Area Act, P.L. 99-663, otherwise provides.

(b) Notwithstanding any provision of ORS 183.482:

(A) The commission shall transmit the original record or the certified copy of the entire record within 21 days after service of a petition for judicial review is served on the commission; and

(B) The parties shall file briefs with the court within the times allowed by rules of the court.

(c) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, the court shall:

(A) Set aside or modify the order; or

(B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

(d) The court shall remand the order to the agency if the court finds the agency’s exercise of discretion to be:

(A) Outside the range of discretion delegated to the agency by law;

(B) Inconsistent with an agency rule, an officially stated agency position or a prior agency practice, unless the inconsistency is explained by the agency; or

(C) Otherwise in violation of a constitutional or statutory provision.

(e) The court shall set aside or remand the order if the court finds that the order is not supported by substantial evidence in the whole record.

(f) Notwithstanding any other provision of this section, in any case where review of a county action as well as a commission order is sought pursuant to subsection (2)(a) and (b) of this section, the court shall accept any findings of fact by the commission which the court finds to be supported by substantial evidence in the whole record, and such findings by the commission shall prevail over any findings by the county concerning the same or substantially the same facts.

(4)(a) Except as otherwise provided by this section or the Columbia River Gorge National Scenic Area Act, P.L. 99-663, if review of a county action is sought pursuant to subsection (2)(b) of this section, the procedures to be followed by the parties, the county and the court, and the court’s review, shall be in accordance with those provisions governing review of county land use decisions by the Land Use Board of Appeals set forth in ORS 197.830 (2) to (8), (10), (15) and (16) and 197.835 (2) to (10), (12) and (13). As used in this section, "board" as used in the enumerated provisions shall mean "court" and the term "notice of intent to appeal" in ORS 197.830 (10) shall refer to the petition described in subsection (2) of this section.

(b) In addition to the other requirements of service under this section, the petitioner shall serve the petition upon the persons and bodies described in ORS 197.830 (9), as a prerequisite to judicial review of the county action.

(c) In accordance with subsection (3)(b)(B) of this section, a party to a review of both a commission order and a county action shall file only one brief with the court, which shall address both the commission order and the county action.

(d) Review of a decision under ORS 197.830 to 197.845 shall be confined to the record. Subject to subsection (3)(f) of this section, the court shall be bound by any finding of fact of the county for which there is substantial evidence in the whole record. The court may appoint a master and follow the procedures of ORS 183.482 (7) in connection with matters that the board may take evidence for under ORS 197.835 (2).

(5) Approval of county land use ordinances by the commission pursuant to section 7 of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, may be reviewed by the Court of Appeals as provided in ORS 183.482.

(6) Notwithstanding ORS 183.484, any proceeding filed in circuit court by or against the commission shall be filed with the circuit court for the county in which the commission has a principal business office or in which the land involved in the proceeding is located.

[1987 c.856 §3; 1989 c.761 §17; 1993 c.317 §5; 1995 c.595 §16; 1999 c.621 §4]



Section 196.120 - Exercise of eminent domain; property value.

[1987 c.856 §6]



Section 196.125 - Buffer by regulation around Columbia River Gorge National Scenic Area prohibited.

(a) Exercising the power of eminent domain;

(b) Establishing scenic easements; or

(c) Adopting ordinances or land use plans that prohibit or limit the use of land.

(2) As used in this section, "Columbia River Gorge National Scenic Area" means that area designated in the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

[1987 c.856 §7]



Section 196.150 - Compact provisions.

______________________________________________________________________________

A compact is entered into by and between the states of Washington and Oregon, signatories hereto, with the consent of the Congress of the United States of America, granted by an Act entitled, "The Columbia River Gorge National Scenic Area Act," P.L. 99-663.

ARTICLE I

Columbia Gorge Commission Established

a. The States of Oregon and Washington establish by way of this interstate compact a regional agency known as the Columbia River Gorge Commission. The commission established in accordance with this compact shall have the power and authority to perform all functions and responsibilities in accordance with the provisions of this compact and of the Columbia River Gorge National Scenic Area Act (the federal Act), which is incorporated by this specific reference in this agreement. The commission’s powers shall include but not be limited to:

1. The power to sue and be sued.

2. The power to disapprove a land use ordinance enacted by a county if the ordinance is inconsistent with the management plan, as provided in P.L. 96-663 §7(b)(3)(B).

3. The power to enact a land use ordinance setting standards for the use of nonfederal land in a county within the scenic area if the county fails to enact land use ordinances consistent with the management plan, as provided in P.L. 99-663 §7(c).

4. According to the provisions of P.L. 99-663 §10(c), the power to review all proposals for major development action and new residential development in each county in the scenic area, except urban areas, and the power to disapprove such development if the commission finds the development is inconsistent with the purposes of P.L. 99-663.

b. The commission shall appoint and remove or discharge such personnel as may be necessary for the performance of the commission’s functions, irrespective of the civil service, personnel or other merit system laws of any of the party states.

c. The commission may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivors insurance provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

d. The commission shall obtain the services of such professional, technical, clerical and other personnel as may be deemed necessary to enable it to carry out its functions under this compact. The commission may borrow, accept, or contract for the services of personnel from any state of the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

e. Funds necessary to fulfill the powers and duties imposed upon and entrusted to the commission shall be provided as appropriated by the legislatures of the states in accordance with Article IV. The commission may also receive gifts, grants, endowments and other funds from public or private sources as may be made from time to time, in trust or otherwise, for the use and benefit of the purposes of the commission and expend the same or any income therefrom according to the terms of the gifts, grants, endowments or other funds.

f. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold and convey real and personal property and any interest therein.

g. The commission shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules and regulations. The commission shall publish its bylaws, rules and regulations in convenient form and shall file a copy thereof and of any amendment thereto, with the appropriate agency or officer in each of the party states.

ARTICLE II

The Commission Membership

a. The commission shall be made up of twelve voting members appointed by the states, as set forth herein, and one non-voting member appointed by the U.S. Secretary of Agriculture.

b. Each state governor shall appoint the members of the commission as provided in the federal Act (three members who reside in the State of Oregon, including one resident of the scenic area, to be appointed by the Governor of Oregon, and three members who reside in the State of Washington, including one resident of the scenic area, appointed by the Governor of Washington).

c. One additional member shall be appointed by the governing body of each of the respective counties of Clark, Klickitat, and Skamania in Washington, and Hood River, Multnomah, and Wasco in Oregon, provided that in the event the governing body of a county fails to make such an appointment, the Governor of the state in which the county is located shall appoint such a member.

d. The terms of the members and procedure for filling vacancies shall all be as set forth in the federal Act.

ARTICLE III

Effective Date of Compact and Commission

This compact shall take effect, and the commission may exercise its authorities pursuant to the compact and pursuant to the Columbia River Gorge National Scenic Area Act when it has been ratified by both states and upon the appointment of four initial members from each state. The date of this compact shall be the date of the establishment of the commission.

ARTICLE IV

Funding

a. The States of Washington and Oregon hereby agree to provide by separate agreement or statute of each state for funding necessary to effectuate the commission, including the establishment of compensation or expenses of commission members from each state which shall be paid by the state of origin.

b. The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

c. Subject to appropriation by their respective legislatures, the commission shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the commission.

d. The commission’s proposed budget and expenditures shall be apportioned equally between the states.

e. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by the appropriate state auditing official and the report of the audit shall be included in and become a part of the annual report of the commission.

f. The accounts of the commission shall be open at any reasonable time for inspection by the public.

ARTICLE V

Severability

If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid, and to this end the provisions of this compact are severable.

______________________________________________________________________________

[Formerly 390.500]



Section 196.155 - Authority for state officers and agencies to carry out duties under compact.

[Formerly 390.505]



Section 196.160 - Membership on Columbia River Gorge Commission.

(2) A member shall serve a period of four years.

(3) Members of the commission appointed from Oregon are entitled to compensation and expenses as provided in ORS 292.495.

[Formerly 390.510]



Section 196.165 - Status of commission employees for purposes of certain benefits.

(2) The commission may designate its employees as employees eligible under benefit plans provided under ORS 243.105 to 243.285 or under benefit plans provided under the laws of the State of Washington.

[Formerly 390.515; 1991 c.67 §46; 1997 c.222 §44; 2003 c.733 §51]



Section 196.175 - Pacific Ocean Resources Compact ratified.

(2) In addition to the States of Alaska, California, Hawaii and Washington, the Province of British Columbia may become an associate party to the compact, without voting power. Upon request of the Province of British Columbia and approval of Congress, the Province of British Columbia may become a full party to this compact with the same rights and powers as the party states.

[1991 c.617 §1]

Note: 196.175 to 196.185 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.180 - Compact provisions.

______________________________________________________________________________

ARTICLE I

Findings and Purpose

A. The parties recognize:

(1) The States of Alaska, California, Hawaii, Oregon and Washington and the Province of British Columbia have a common interest in the protection of marine and coastal resources. This common interest results from:

(a) The fluid, dynamic ocean currents and atmospheric winds that carry pollutants beyond one party’s coastal area to another.

(b) The migratory nature of many important living marine resources that depend upon the marine habitat of various parties for different parts of their lifecycle.

(c) The economic reliance of each party upon renewable resources of the ocean.

(d) The use of the ocean for transport of oil and other hazardous substances between ports in the various parties and other nations.

(e) A regional interest in providing a stable environment for those communities dependent upon ocean resources and ocean trade for a livelihood.

(2) Some marine resource activities, such as fisheries, are currently highly managed with regard for their regional or transboundary nature through existing state programs, regional fisheries councils, interstate compacts and international treaties. Because there are existing formal mechanisms for interstate cooperation and coordination for these marine resource activities, this compact is not intended to encompass these activities or to grant to the Pacific Ocean Resources Compact authority to regulate resource allocation or management as it may pertain to the use and consumption of marine resources.

(3) A formal interstate agreement does not exist to address and resolve issues of mutual concern or to coordinate individual programs of the parties that affect regional interests in the areas of:

(a) Prevention of oil and hazardous substance spills;

(b) Transportation of oil and other hazardous substances;

(c) Oil and hazardous substance spill response planning;

(d) Environmental monitoring and research; and

(e) Ocean resource management.

(4) Each party has jurisdiction over the submerged and submersible lands within its territorial sea and responsibility for management of many marine resources and ocean uses. Each party has unique natural resource, social, economic and political conditions for which local management by the individual party is the most appropriate.

(5) Parties now do not have an effective means to address mutual concerns related to transport of oil and hazardous substances in waters within and beyond the party’s jurisdiction that may jeopardize ocean resources and uses important to one or more coastal parties.

(6) The 1983 Presidential Proclamation of the 200-mile United States Exclusive Economic Zone has created the opportunity for all coastal states to more fully exercise and assert their responsibilities pertaining to the protection, conservation and development of ocean resources under United States jurisdiction.

(7) Citizens of the Pacific states and the Province of British Columbia are increasingly concerned with the environmental integrity of the ocean and protection of all ocean resources.

(8) Recent studies conducted in the wake of major accidental releases of oil or hazardous substances have concluded that the existing system of response to spills could be improved in the following ways to provide better protection of ocean resources:

(a) Enhanced personnel training and qualifications;

(b) Improved vessel design and integrity;

(c) Better mechanisms for cost recovery by the states or the province;

(d) Improved coordination in regulatory oversight;

(e) Enhanced traffic management; and

(f) An improved information base dealing with marine and coastal environments.

(9) A spill or discharge of oil or hazardous substance from an ocean-going vessel has the potential of causing major regional impacts.

B. Therefore, the purposes of this compact shall be:

(1) To assist in the promotion of interstate commerce by encouraging uniform regulation of the transportation of oil or hazardous substance within the compact zone.

(2) To provide a legal mechanism to regulate certain ocean activities within the United States Exclusive Economic Zone.

(3) To enhance regional coordination of issues of critical importance.

(4) To work with federal agencies to advance the best interest of the region.

(5) To foster regional cooperation and pooling of resources to reduce costs and increase effective use of scarce resources.

(6) To monitor activities of concern to the parties.

(7) To address issues of mutual concern to the Pacific states and the Province of British Columbia and enhance the parties’ influence over activities of concern that are not now addressed through existing compacts, including:

(a) Spill prevention;

(b) Transportation of oil and other hazardous substances;

(c) Spill response planning;

(d) Environmental monitoring and research; and

(e) Ocean resource management.

(8) To foster cooperation and coordination among the parties in order to increase the effectiveness of the individual party’s ocean laws and programs.

(9) To provide technical assistance to parties for ocean activities covered by this compact.

(10) To provide for formal participation by the Province of British Columbia with the compact to more fully address issues of regional concern.

(11) To insure that the citizens of the region have opportunities to participate in discussions and deliberations of regional ocean resources issues.

(12) To establish an innovative system under which the parties can represent their shared interests within the compact zone, including:

(a) The maintenance and protection of common ocean resources; and

(b) The vessel transportation of oil and other hazardous substances.

(13) To recommend uniform safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances within the compact zone and monitor the implementation of these standards and regulations by federal agencies, states or provinces and private industry.

(14) To promote more coordinated management of ocean resources that are of mutual concern.

(15) To provide a forum for the regional coordination of the individual parties’ plans for the management and protection of those areas of the Pacific Ocean and adjacent waters over which the compacting parties jointly or separately now have or may acquire jurisdiction.

ARTICLE II

Definitions

As used in this compact:

(1) "Compact" means the representative body created by Article IV of this compact.

(2) "Compact zone" means the portion of the oceans bordering the parties within the 200-mile exclusive economic zone.

(3) "Hazardous substance" or "hazardous substances" means any element or compound that, when it enters in or upon the water, presents an imminent and substantial danger to the public health or welfare or the environment, including but not limited to fish, animals, vegetation or any part of the natural habitat in which they are found. "Hazardous substance" includes but is not limited to a substance designated under 33 U.S.C. §1321 (b)(2)(A), any element, compound, mixture, solution or substance designated under 42 U.S.C. §9602, any hazardous waste having characteristics identified under or listed under 42 U.S.C. §6921, any toxic pollutant listed under 33 U.S.C. §1317 (a) and any imminently hazardous chemical substance or mixture with respect to which the Administrator of the United States Environmental Protection Agency has taken action under 15 U.S.C. §2606.

(4) "Navigable waters" means the waters of the United States, including the territorial sea.

(5) "Oil" means crude petroleum oil and any other hydrocarbons regardless of gravity, which are produced at the well in liquid form by ordinary production methods, and any petroleum products or petrochemicals of any kind and in any form whether crude, refined or a petroleum by-product, including petroleum, fuel oil, gasoline, lubricating oils, oily sludge, oily refuse or mixed with other wastes, liquefied natural gas or propane.

(6) "Party" means a state or province that ratifies this compact as provided in Article III of this compact.

(7) "Representative" means an individual appointed as provided in Article IV of this compact to represent a party to the compact.

(8) "Vessel" means a watercraft or other artificial contrivance that is constructed or adapted to carry, or that carries oil or hazardous substance in bulk as cargo or cargo residue, and that:

(a) Operates on the navigable waters of the compact zone; or

(b) Transfers oil or hazardous substance in a place subject to the jurisdiction of the United States.

ARTICLE III

Operative Dates

(1) Except as provided in paragraph (2) of this Article, this compact shall become effective when two or more of the States of Alaska, California, Hawaii or Washington ratify the compact and the consent of Congress is or has been granted as required by section 10, Article I of the Constitution of the United States.

(2) This agreement shall become operative as to the Province of British Columbia as a full party upon request of the Province of British Columbia and approval of the Congress.

ARTICLE IV

Pacific Ocean Resources Compact

(1) The Pacific Ocean Resources Compact is created and shall have its offices within the territorial limits of one of the parties, shall carry out its duties and functions in accordance with this compact, shall continue in force and effect in accordance with this compact, and, except as specifically provided in this compact, shall not be considered an agency or instrumentality of the United States for the purpose of any federal law. Each party participating in this compact shall appoint two persons, subject to the applicable laws of the appointing party, to undertake the functions and duties of representatives of the compact. This compact shall be invested with the powers and duties set forth in this compact.

(2) The term of each representative shall be four years. A representative shall hold office until a successor is appointed and qualified but the successor’s term shall expire four years from legal date of expiration of the term of the predecessor. Vacancies occurring in the office of a representative for any reason or cause shall be filled for the unexpired term by the party represented by the vacancy. Any party may remove the representative for that party in accordance with the statutes of the party concerned. Each representative may delegate to a deputy the power to be present and participate, including voting as the representative or substitute, at any meeting of or hearing by or other proceeding of the compact.

(3) The compact shall invite the Secretary of Transportation, the Administrator of the United States Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration or their designees to participate as nonvoting members of the compact.

ARTICLE V

Pacific Ocean Resources Compact Authority

(1) The Pacific Ocean Resources Compact is authorized to:

(a) Facilitate the prevention of oil and hazardous substance spills by:

(A) Serving as a West Coast Spill Prevention Advisory Committee to the United States Coast Guard. As such, the compact shall advise the United States Coast Guard on matters pertaining to spill prevention within the compact zone and also shall advise the United States Coast Guard on other matters within the compact’s authority as set forth in this compact.

(B) Participating as an interested person in any rulemaking proceeding by the United States Coast Guard related to the establishment of safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances. The United States Coast Guard shall adopt the recommendations of the compact, unless the United States Coast Guard makes a finding, as part of the rulemaking process, that the adoption of such recommendations would not further the prevention of oil and hazardous substance spills.

(C) As an interested person, requesting the United States Coast Guard to initiate rulemaking for the establishment or amendment of safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances. The United States Coast Guard shall initiate rulemaking as requested by the compact, unless the United States Coast Guard makes a finding that the initiation of such rulemaking would not further the prevention of oil and hazardous substance spills.

(D) Making recommendations to other appropriate state, federal and regional entities regarding uniform safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances in the compact zone.

(b) Insure a coordinated network of oil and hazardous substance spill response plans and programs of the parties, federal agencies and private organizations.

(c) By regulation, establish the requirements for submission of and approval by the compact of a contingency plan by any vessel transporting oil or hazardous substance in the compact zone. Such requirements shall be consistent with the requirements for response plans under section 4202 of the Oil Pollution Act of 1990 (P.L. 101-380). A plan developed in accordance with the regulations adopted by the compact and approved by the compact shall satisfy the requirements of section 4202 of the Oil Pollution Act and shall supersede any requirements of an individual party for submitting a vessel contingency or spill response plan. However, all plans approved by parties to this compact before the operative date of the compact shall remain in full force and effect until a contingency plan is approved by the compact pursuant to this paragraph. In establishing regulations under this paragraph, the compact shall work closely with officials of the parties to assure that the vessel contingency plans required under this compact include all subject areas included by the member parties, in the standards for vessel contingency plans of the parties, in aggregate, before the adoption of the compact.

(d) Establish and maintain an informational clearinghouse related to spill response, including a directory of personnel, equipment, technical expertise, organizations and other resources available to assist as part of a regional oil or hazardous substance spill response.

(e) Provide a forum for discussion and recommendation to resolve conflicts among member parties or the federal government regarding various ocean resources programs that have been or may be established by each party.

(f) Provide opportunities for public participation in compact activities by holding meetings of the compact in various locations within the territorial limits of the parties, providing opportunities for public comment at meetings and developing a public outreach program.

(g) Designate state or provincial agency officials to act on behalf of the compact as liaisons with federal agencies.

(h) Identify the regional data needs related to ocean resources and recommend a method for compiling the data in a format that can be shared by all parties.

(i) Consult with and advise any pertinent party or federal agency with regard to problems connected with ocean resources management and recommend the adoption of any rules or regulations the compact considers advisable that are within the jurisdiction of the agency.

(j) Establish sanctions and a schedule of civil penalties for violations of the rules or regulations of the compact and impose such sanctions or civil penalties in accordance with 5 U.S.C. §§551 to 559 and §§701 to 706.

(k) Request the United States Coast Guard to enforce or assist in the enforcement of any regulations adopted by the compact including but not limited to regulations related to the submission of a contingency plan or financial assurance requirements in the compact zone.

(L) Establish a schedule of reasonable fees to be assessed for the review of a contingency plan submitted under paragraph (c) of this subsection. The fees shall be sufficient to recover the costs of reviewing the plans and conducting any related inspections. The fees may be assessed in increments up to the maximum amount.

(2) In addition to the authority granted under paragraph (1) of this Article, the compact may:

(a) Accept grants and gifts.

(b) Enter into contracts for whose performance the compact shall be solely responsible in order to support its operations.

(c) Conduct and prepare, independently or in cooperation with others, studies, investigations, research and programs relating to the purposes of this compact.

(d) Conduct public hearings on matters pertaining to the purposes of this compact.

(e) Establish a standardized cost recovery formula for damages to other resources based on the amount of oil or hazardous substance spilled.

(f) Enter into an agreement with the United States Coast Guard under which the compact will administer compliance with the requirements for demonstrating financial responsibility under section 1016 of the Oil Pollution Act of 1990 in an amount established by the compact. Such proof of financial responsibility, if established by the compact, shall satisfy and supersede the requirement of any individual party for demonstrating financial responsibility. However, all financial responsibility requirements established by the parties to this compact before the compact establishes an amount under this paragraph shall remain in full force and effect until the compact establishes a requirement and enters into an agreement with the United States Coast Guard under this paragraph. In establishing the amount of financial responsibility under this paragraph, the compact shall work with officials of each party to assure that such requirements are sufficient to satisfy the requirements of the parties, in aggregate.

(g) In accordance with the provisions of 5 U.S.C. §§551 to 559 and §§701-706, enforce the rules and regulations adopted by the compact to carry out the authority of the compact as set forth in this Article.

(h) Appoint technical and advisory committees for the purpose of advising the compact on regional ocean resources issues, data needs and format and other purposes related to the compact’s activities. A technical or advisory committee appointed by the compact shall not be subject to the provisions of the Federal Advisory Committee Act (P.L. 92-463, as amended).

(i) Allow a variance from the provisions of this compact or rules or regulations adopted by the compact pursuant to this Article. A variance shall be based on a showing by the person or entity seeking the variance that the activity allowed under the variance will have no regional impact and that the variance is economically necessary. Under no circumstances may a variance result in the regulation of the transportation of oil or hazardous substance according to standards less stringent than standards imposed under federal law.

(3) The compact shall adopt all regulations necessary to carry out its duties and exercise its authority under this Article. The compact shall adopt such regulations in accordance with the provisions of 5 U.S.C. §§500 to 559.

ARTICLE VI

Pacific Ocean Resources Compact

Organization

The compact shall select a chairperson and a vice chairperson. After the initial chairperson and vice chairperson are selected, the compact shall establish a rotation for the selection of the chairperson and vice chairperson so the office rotates through the parties to the compact. The compact shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. The compact shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory parties but must meet at least once a year.

ARTICLE VII

Voting and Quorum

(1) A majority of the representatives shall constitute a quorum.

(2) Each representative shall be entitled to one vote. No action or decision of the compact shall be approved unless the action or decision receives a majority of the votes of the representatives, including at least one affirmative vote from each party.

ARTICLE VIII

Support Agencies

The compact may contract for the staff support necessary to carry out the purposes of this compact or request appropriate agencies of the signatory parties to act as the research agencies of the compact.

ARTICLE IX

Parties’ Powers Under Compact

Except as specifically provided in Article V of this compact, nothing in this compact shall be construed to limit the powers of any party or to repeal or prevent the enactment of any legislation or the enforcement of any requirement imposing additional conditions and restrictions to conserve ocean resources.

ARTICLE X

Absence

Continued absence of representation or of any compact representative from any party shall be brought to the attention of the appointing authority of the party not represented.

ARTICLE XI

:bu.Funding:su.

(1) Each party shall contribute to the support of the compact.

(2) The annual contribution of each party shall be figured to the nearest $100.

(3) The compact shall prepare an annual budget which shall be approved by vote of the compact. After approval, the proposed budget shall be presented to the chief executive and legislative body of the signatory parties.

(4) Each party shall be responsible for the expenses of its own representatives.

ARTICLE XII

Withdrawal from Compact

This compact shall continue in force and remain binding upon each party until renounced by it. Renunciation of this compact must be preceded by sending six months’ notice in writing of intention to withdraw from the compact to the other parties to the compact.

______________________________________________________________________________

[1991 c.617 §2]

Note: See note under 196.175.



Section 196.185 - Representation on compact.

[1991 c.617 §3]

Note: See note under 196.175.



Section 196.405 - Definitions for ORS 196.405 to 196.515.

(1) "Council" means the council established in ORS 196.438.

(2) "Exclusive Economic Zone" has the meaning set forth in Proc. 5030 whereby the United States proclaimed jurisdiction over the resources of the ocean within 200 miles of the coastline.

(3) "Panel" means a project review panel established under ORS 196.453.

(4) "Plan" means the Oregon Ocean Resources Management Plan.

(5) "Territorial sea" means the waters and seabed extending three geographical miles seaward from the coastline in conformance with federal law.

(6) "Territorial Sea Plan" means the plan for Oregon’s territorial sea.

[1987 c.576 §6; 1991 c.501 §2; 2003 c.744 §1]



Section 196.407 - Policy.

(1) Work with the States of Washington and California to explore the possibility of development of communication information systems including a computerized system of coastal and marine resource information.

(2) Work with the States of Washington and California to develop compatible programs of ocean oil spill response, damage assessment and compensation.

(3) Cooperate and coordinate with adjacent states to develop a regional approach to obtaining fisheries information.

[1989 c.895 §2; 2003 c.744 §2]



Section 196.408 - Duties of state agencies.

(2) State agencies with responsibility for oil spill and hazardous material response, damage assessment and compensation in the marine environment shall, to the maximum extent practicable, coordinate Oregon’s plans, programs, policies and techniques with those of adjacent states.

(3) State agencies which have jurisdiction over water areas, the seabed and resources adjacent to offshore rocks and islands may coordinate with adjacent states and federal agencies to develop programs and regulations to manage uses and activities of ocean areas adjacent to coastal cliffs and offshore rocks and islands managed within the National Wildlife Refuge System.

(4) The State Department of Fish and Wildlife may coordinate with fishery managers in adjacent states to develop a uniform fish catch and monitoring system.

[1989 c.895 §3; 2003 c.744 §3]



Section 196.410 - Legislative findings for offshore oil and gas leasing.

(1) Oregon’s territorial sea encompasses all the rocks and islands of the Oregon National Wildlife Refuge, borders all beaches, headlands and rocky intertidal areas and includes areas heavily used for commercial and recreational fishing. Navigation lanes for barges and vessels pass through the area.

(2) Oregon’s territorial sea is rich in marine life. Its renewable resources support significant portions of the coastal economy. It is a dynamic, hazardous marine environment within which oil spills cannot be contained.

(3) Oregon’s nearshore zone is extremely high in biological productivity, reflected by the variety and value of commercial and sport ocean fisheries catch. The Oregon coast provides a significant habitat for migrating seabirds and mammals. Oregon is unwilling to risk damaging sensitive marine environments or to sacrifice environmental quality to develop offshore oil and gas resources.

[1989 c.895 §4]



Section 196.415 - Legislative findings for ocean resources management.

(1) The Pacific Ocean and its many resources are of environmental, economic, aesthetic, recreational, social and historic importance to the people of this state.

(2) Exploration, development and production of ocean resources likely to result from both federal agency programs in federal waters of the outer continental shelf and initiatives of private companies within state waters will increase the chance of conflicting demands on ocean resources for food, energy and minerals, as well as waste disposal and assimilation, and may jeopardize ocean resources and values of importance to this state.

(3) The fluid, dynamic nature of the ocean and the migration of many of its living resources beyond state boundaries extend the ocean management interests of this state beyond the three geographic mile territorial sea currently managed by the state pursuant to the federal Submerged Lands Act.

(4) Existing federal laws, the Coastal Zone Management Act of 1972, the Coastal Zone Act Reauthorization Amendments of 1990, the Magnuson Fisheries Management and Conservation Act of 1976, as amended, and the Outer Continental Shelf Lands Act of 1978, recognize the interests of coastal states in management of ocean resources in federal waters and provide for state participation in ocean resources management decisions. The Coastal Zone Act Reauthorization Amendments of 1990 require that all federal coastal activities affecting natural resources, land uses and water uses in the coastal zone must be consistent with the federally approved Oregon Coastal Management Program.

(5) The 1983 Proclamation of the 200-mile United States Exclusive Economic Zone has created an opportunity for all coastal states to more fully exercise and assert their responsibilities pertaining to the protection, conservation and development of ocean resources under United States jurisdiction.

(6) It is important that the State of Oregon develop and maintain a program of ocean resources management to promote management of living and nonliving marine resources within state jurisdiction, to insure effective participation in federal agency planning and management of ocean resources and uses which may affect this state, and to coordinate state agency management of ocean resources with local government management of coastal shorelands and resources.

(7) While much is known about the ocean, its composition, characteristics and resources, additional study and research is required to gain information and understanding necessary for sound ocean planning and management.

[1987 c.576 §3; 1991 c.501 §3; 2003 c.744 §4]



Section 196.420 - Policy.

(1) Conserve the long-term values, benefits and natural resources of the ocean both within the state and beyond by giving clear priority to the proper management and protection of renewable resources over nonrenewable resources;

(2) Encourage ocean resources development which is environmentally sound and economically beneficial to adjacent local governments and to the state;

(3) Assert the interests of this state as a partner with federal agencies in the sound management of the ocean resources within the United States Exclusive Economic Zone and on the continental shelf;

(4) Encourage research, study and understanding of ocean processes, marine life and other ocean resources;

(5) Encourage research and development of new, innovative marine technologies to study and utilize ocean resources; and

(6) Ensure that the Ocean Policy Advisory Council will work closely with coastal local governments to incorporate in its activities coastal local government and resident concerns, coastal economic sustainability and expertise of coastal residents.

[1987 c.576 §4; 1991 c.501 §4; 2003 c.744 §5]



Section 196.425 - Oregon Ocean Resources Management Program.

(1) Applicable elements of the Oregon Coastal Management Program approved by the U.S. Secretary of Commerce on July 7, 1977, and as subsequently amended pursuant to the Coastal Zone Management Act of 1972, including statutes that apply to coastal and ocean resources, those elements of local comprehensive plans of jurisdictions within Oregon’s coastal zone as defined in the Oregon Coastal Management Program which may be affected by activities or use of resources within the ocean, and those statewide planning goals which relate to the conservation and development of ocean and coastal resources;

(2) The Ocean Policy Advisory Council or its successor;

(3) Those portions of the Oregon Ocean Resources Management Plan that are consistent with ORS 196.405 to 196.515; and

(4) The Territorial Sea Plan as reviewed by the council and submitted to the agencies represented on the council.

[1987 c.576 §5; 1991 c.501 §5; 2003 c.744 §6]



Section 196.435 - Primary agency for certain federal purposes; restrictions.

(a) The Governor with the Governor’s duties and opportunities to respond to federal agency programs and activities affecting coastal and ocean resources; and

(b) The Ocean Policy Advisory Council.

(2) The provisions of ORS 196.405 to 196.515 do not change statutorily and constitutionally mandated responsibilities of other state agencies.

(3) ORS 196.405 to 196.515 do not provide the Land Conservation and Development Commission with authority to adopt specific regulation of ocean resources or ocean uses.

[1987 c.576 §7; 1989 c.325 §1; 1991 c.501 §21; 2003 c.744 §7]



Section 196.438 - Ocean Policy Advisory Council; members; term of office; quorum.

(a) The Governor or the Governor’s designee, as a nonvoting member;

(b) The director or the director’s designee of the following agencies, as nonvoting members:

(A) Department of Environmental Quality;

(B) State Department of Fish and Wildlife;

(C) State Department of Geology and Mineral Industries;

(D) Department of Land Conservation and Development;

(E) Department of State Lands;

(F) Parks and Recreation Department;

(G) State Department of Agriculture; and

(H) The director or director’s designee of Oregon State University, Sea Grant College;

(c) A member of the governing body of Coos, Curry, Douglas or Lane County to be appointed by the Governor, chosen in consultation with and with the approval of a majority of the members of the governing bodies of Coos, Curry, Douglas and Lane Counties;

(d) A member of the governing body of Clatsop, Lincoln or Tillamook County to be appointed by the Governor, chosen in consultation with and with the approval of a majority of the members of the governing bodies of Clatsop, Lincoln and Tillamook Counties;

(e) An elected city official from a coastal city bordering the territorial sea to be appointed by the Governor with advice from an Oregon coastal zone management association;

(f) A representative of each of the following ocean interests, to be appointed by the Governor, and subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution:

(A) Commercial ocean fisheries of the North Coast from Newport north;

(B) Commercial ocean fisheries of the South Coast south of Newport;

(C) Charter, sport or recreation ocean fisheries of the North Coast from Newport north;

(D) Charter, sport or recreation ocean fisheries of the South Coast south of Newport;

(E) Ports marine navigation or transportation;

(F) Coastal nonfishing recreation interests of surfing, diving, kayaking or windsurfing;

(G) A coastal conservation or environmental organization;

(H) Oregon Indian tribes appointed after consultation with the Commission on Indian Services;

(I) A coastwide organization representing a majority of small ports and local governments, as a nonvoting member; and

(J) A statewide conservation or environmental organization; and

(g) Two representatives of the public, at least one of whom shall be a resident of a county bordering the territorial sea, to be appointed by the Governor.

(2) The term of office of each member appointed by the Governor is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) A majority of the voting members of the council constitutes a quorum for the transaction of business.

(4) The voting members of the council shall elect a person from among the membership to chair the council.

[1991 c.501 §6; 2003 c.744 §8; 2015 c.767 §59]

Note: 196.438 to 196.448 were added to and made a part of 196.405 to 196.515 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 196.443 - Duties of council.

(a) Periodically review the Territorial Sea Plan and submit recommendations for the plan to state agencies represented on the council. The council shall recommend deletions to the Territorial Sea Plan of all site designations and management prescriptions to the Land Conservation and Development Commission.

(b) Advance the policies of ORS 196.420 to the federal government and any multistate bodies.

(c) Provide a forum for discussing ocean resource policy, planning and management issues and, when appropriate, mediating disagreements.

(d) Recommend amendments to the Oregon Ocean Resources Management Plan as needed. If the recommended amendments to the plan incorporate the establishment of a system of limited marine reserves or other protected areas, the council also shall perform an economic analysis of short-term and long-term effects that the establishment of such areas would have on coastal communities. Any recommended amendments related to marine reserves or marine protected areas shall be submitted to the State Fish and Wildlife Commission for review and approval.

(e) Offer advice to the Governor, the State Land Board, state agencies and local governments on specific ocean resources management issues.

(f) Encourage participation of federal agencies in discussion and resolution of ocean resources planning and management issues affecting Oregon.

(2) The Ocean Policy Advisory Council may not, except to the extent of fulfilling its advisory capacity under subsection (1)(e) of this section, establish fishing seasons, harvest allocations, geographic restrictions or other harvest restrictions.

[1991 c.501 §8; 2003 c.744 §9]

Note: See note under 196.438.



Section 196.445



Section 196.448 - Member compensation; meetings.

(2) The council shall meet at least once every six months at a place, day and hour determined by the council. The council also shall meet at other times and places specified by the call of the chair or of a majority of the members of the council.

[1991 c.501 §§9,10,11; 2003 c.744 §10]

Note: See note under 196.438.



Section 196.450



Section 196.451 - Technical advisory committee; duties; members; vacancies; advisory committees; rules.

(a) Make recommendations to the council relating to the performance of the council’s functions; and

(b) Make recommendations, subject to the availability of funds and time, to state agencies on matters related to this state’s ocean or nearshore resources.

(2) The committee shall consist of:

(a) Members appointed by the council who are serving on May 16, 2013.

(b) Such other persons nominated by the committee and appointed by the council according to the procedures described in subsections (3) and (4) of this section.

(3) If there is a vacancy on the committee or if the committee determines that a new scientific or technical discipline must be represented on the committee in order for the committee to perform its research duties, the committee shall do all of the following:

(a) Solicit the names of candidates for committee membership from the public.

(b) Evaluate the expertise of the candidates. To be eligible to serve on the committee a candidate must possess a scientific and technical background in a discipline relevant to the duties specified in ORS 196.443 that is sufficient for the individual to fulfill the duties of a member of the committee as specified in subsection (1) of this section and to advise regarding marine reserves as provided for in ORS 196.545.

(c) Evaluate the candidate’s availability to serve on the committee and any potential or actual conflict of interest.

(d) Nominate one or more candidates for committee membership who fulfill the requirements of this subsection.

(e) Submit a list of nominees to the council for consideration.

(4) Upon receipt of a list of nominees prepared by the committee under subsection (3) of this section, the council may appoint one or more new committee members selected from the list of nominees. If the council does not select one or more new committee members from the list of nominees, the committee shall prepare a new list in the same manner provided for in subsection (3) of this section until such time as the council appoints one or more new members to the committee.

(5) The council shall adopt rules for the administration of subsection (4) of this section.

(6) The council may establish advisory committees in addition to the committee provided for in subsections (1) to (5) of this section. Members of any advisory committee established under this section are not entitled to compensation, but in the discretion of the council may be reimbursed from funds available to council for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495. [1991 c.501 §12; 2013 c.182 §1]

Note: 196.451 and 196.453 were added to and made a part of 196.405 to 196.515 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 4, chapter 27, Oregon Laws 2012, provides:

Sec. 4. Technical advisory committee report. (1) The scientific and technical advisory committee of the Ocean Policy Advisory Council established under ORS 196.451 shall submit a draft report to the interim committees on environment and natural resources of the Legislative Assembly no later than October 1, 2022, and a final report to the Legislative Assembly in the manner provided by ORS 192.245 no later than March 1, 2023, regarding the establishment, study, monitoring, evaluation and enforcement of the pilot marine reserves, marine reserves, marine protected areas and seabird protection area described in ORS 196.540.

(2) The reports described in subsection (1) of this section shall:

(a) Be researched and prepared, within existing resources and without additional appropriation, by a public university listed in ORS 352.002 chosen by the scientific and technical advisory committee; and

(b) Include:

(A) An assessment of social, economic and environmental factors related to the reserves and protected areas;

(B) Recommendations for administrative actions and legislative proposals related to the reserves and protected areas; and

(C) Any other scientifically based information related to the reserves and protected areas that the public university described in this subsection deems relevant or material.

[2012 c.27 §4]



Section 196.453 - Project review panels; guidelines.

(2) The council may adopt guidelines to establish criteria to create review panels and determine the scope of the activities of the panel.

(3) A panel shall not have any authority independent of the council. The authority of any panel shall be that granted to it by the council.

[1991 c.501 §16; 2003 c.744 §11]

Note: See first note under 196.451.



Section 196.455 - Coordination with federal programs.

[1987 c.576 §10; 1991 c.501 §13; 2003 c.744 §12]



Section 196.465 - Compatibility of acknowledged comprehensive plans.

(2) To insure that the plan is compatible with the comprehensive plans of adjacent coastal counties and cities, the Ocean Policy Advisory Council shall work with the Department of Land Conservation and Development and any Oregon coastal zone management association to:

(a) Meet and consult with local government officials;

(b) Distribute draft materials and working papers for review and solicit comment on council materials; and

(c) Provide technical and policy information to local governments about ocean resource issues.

[1987 c.576 §11; 1991 c.501 §14; 2003 c.744 §13]



Section 196.470



Section 196.471 - Territorial Sea Plan review requirements.

(a) Carry out the policies of ORS 196.405 to 196.515; and

(b) Are consistent with applicable statewide planning goals, with emphasis on the four coastal goals.

(2) After making the findings required by subsection (1) of this section, the commission shall adopt the Territorial Sea Plan or proposed amendments as part of the Oregon Coastal Management Program.

(3)(a) If the commission does not make the findings required by subsection (1) of this section, the commission shall return the plan or amendments to the council for revision. The commission may specify any needed revisions.

(b) If the council makes subsequent recommendations for amendments, the council must:

(A) Include the commission’s specified revisions in the recommendations; and

(B) Make the subsequent recommendations for amendments within 155 days after the date that the commission returns the plan or amendments to the council for revision. The commission and the council may mutually agree to extend the time that the council is allowed under this subparagraph for submitting subsequent recommendations to the commission.

(c) If the council does not make the subsequent recommendations for amendments within the time provided for in paragraph (b)(B) of this subsection, the commission may adopt the Territorial Sea Plan amendments recommended by the council under subsection (1) of this section, including any needed revisions specified by the commission.

(4) Upon adoption of the Territorial Sea Plan or subsequent amendments the commission may, after consultation with affected state agencies, identify amendments to agency ocean or coastal resource management programs necessary to conform to the provisions of the adopted plan.

[1991 c.501 §20; 1993 c.18 §35; 2013 c.416 §1]

Note: 196.471 was added to and made a part of 196.405 to 196.515 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 196.475



Section 196.485 - State agency coordination requirements; incorporation of plans.

(2) If a state agency does not incorporate the plan or Territorial Sea Plan in its coordination program, the agency shall be subject to the state agency coordination requirements of ORS chapters 195, 196 and 197 for state agency programs, procedures and standards that in any way affect ocean resources.

(3) State agency programs or rules for management of ocean resources or ocean uses shall be consistent with the Oregon Ocean Resources Management Plan and the Territorial Sea Plan.

[1987 c.576 §17; 1991 c.501 §17]



Section 196.490



Section 196.495



Section 196.500



Section 196.505



Section 196.515 - Short title.

Note: Section 14, chapter 386, Oregon Laws 2015, provides:

Sec. 14. Committee to evaluate grant of permit for ocean renewable energy facilities. (1) The Department of State Lands shall convene a committee to assist the department in evaluating whether to establish by rule a general permit under ORS 196.816, or grant by rule a general authorization under ORS 196.850, for ocean renewable energy facilities that are used as components of research projects or demonstration projects that produce ocean renewable energy.

(2) The committee required under subsection (1) of this section shall include, but is not limited to:

(a) Representatives of ocean renewable energy industries;

(b) Representatives of marine industries; and

(c) Representatives of interests related to ocean resources.

(3) Notwithstanding any contrary provision of ORS 196.816 or 196.850, the department shall, before establishing a general permit under ORS 196.816 or granting a general authorization under ORS 196.850 for the ocean renewable energy facilities described in subsection (1) of this section, convene an advisory committee in accordance with ORS 183.333 to assist the department in drafting rules under ORS 196.816 or 196.850 and this section.

(4) As used in this section, "ocean renewable energy" and "ocean renewable energy facility" have the meaning given those terms in section 1 of this 2015 Act [274.870].

[2015 c.386 §14]



Section 196.540 - Marine reserves; rules.

(1) The November 29, 2008, recommendations from the Ocean Policy Advisory Council on marine reserves by adopting rules to establish, study, monitor, evaluate and enforce a pilot marine reserve at Otter Rock and a pilot marine reserve and a marine protected area at Redfish Rocks.

(2) The January 25, 2011, recommendations, limited to those related to boundaries and allowances, from the State Department of Fish and Wildlife on marine reserves by adopting rules to establish, study, monitor, evaluate and enforce:

(a) A marine reserve and two marine protected areas at Cape Falcon;

(b) A marine reserve and three marine protected areas at Cascade Head; and

(c) A marine reserve, two marine protected areas and a seabird protection area at Cape Perpetua.

[2009 c.847 §1; 2012 c.27 §2]

Note: 196.540 to 196.555 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.542 - Limitation on ability of State Fish and Wildlife Commission to adopt prohibitions on fishing by rule.

(2) In implementing the activities described in ORS 196.540 pursuant to ORS 196.545, the State Department of Fish and Wildlife shall use local resources where feasible and practical.

[2012 c.27 §3]

Note: See note under 196.540.



Section 196.545 - Work plan; use of data and recommendations.

(2) The work plan shall contain the following elements regarding the marine reserves described in ORS 196.540:

(a) A biological assessment, including information on habitat characterization, biological resources, local knowledge and, for the established pilot marine reserves, monitoring plans.

(b) A socioeconomic assessment, including a description of human uses, net effects on sport and commercial fisheries and communities and, for the established pilot marine reserves, monitoring plans.

(c) Formation of community teams, with diverse and balanced stakeholder representation that includes local government, recreational fishing industry, commercial fishing industry, nonfishing industry, recreationalists, conservation, coastal watershed councils, relevant marine and avian scientists, to collaborate and develop recommendations for potential marine reserves, considering the biological and socioeconomic information developed under this section. Collaboration may be facilitated by a neutral outside party hired through a competitive bidding process.

(d) Provision of information on the process and data gathered to interested parties and made available to the public.

(e) Development of scientifically based goals specific to each of the marine reserve sites, incorporating continuity and cumulative outcomes, benefits and impacts.

(f) Provision of baseline data on Oregon’s territorial sea, as defined in ORS 196.405.

(g) Development of an enforcement plan in consultation with the Oregon State Police and representatives from affected user groups.

(h) Use of communities and volunteers to assist in implementing the work plan where feasible and practical.

(3) The data and recommendations produced from the work plan and other available nearshore data shall be used by the State Department of Fish and Wildlife, in consultation with the Ocean Policy Advisory Council, to recommend the number, size, location and restriction limits of the potential sites for marine reserve designation, consistent with Executive Order 08-07. If, through this process, it is determined that other appropriate sites need to be considered or that potential sites are not consistent with Executive Order 08-07, then the data and recommendations produced shall be provided to the public, the State Department of Fish and Wildlife and other relevant state agencies for future purposes relevant to nearshore management.

[2009 c.847 §2]

Note: See note under 196.540.



Section 196.550 - Funding.

(2) Any designation of marine reserves in Oregon’s territorial sea must include commitments by relevant state agencies to pursue long-term funding necessary to enforce prohibitions, support necessary research and monitoring and provide for public education.

(3) If funding cannot be secured to meet the enforcement and research-based monitoring needs associated with the goals specified in ORS 196.545 (2)(e), agencies responsible for managing the marine reserves shall make recommendations to the State Fish and Wildlife Commission and the Legislative Assembly and initiate actions to scale down or suspend fisheries prohibitions in the marine reserves.

[2009 c.847 §5]

Note: See note under 196.540.



Section 196.555 - Reporting; rules.

[2009 c.847 §6]

Note: See note under 196.540.



Section 196.565 - Oregon Ocean Science Trust; members; terms; compensation and expenses; rules.

(a) The President of the Senate shall appoint one member from among members of the Senate.

(b) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

(c) The State Land Board shall appoint five members who:

(A) Are residents of this state who demonstrate a commitment and interest in the stewardship of Oregon’s ocean and coastal resources; and

(B) Have not less than five years’ experience in competitive granting, marine science, foundations or fiscal assurance.

(2) The term of office of each voting member appointed under subsection (1)(c) of this section is four years, but a member serves at the pleasure of the board. Before the expiration of the term of a member, the board shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term.

(3) A majority of the voting members of the trust constitutes a quorum for the transaction of business.

(4) The trust shall select one of its voting members to be the executive director of the trust, for such terms and with the duties and powers that the trust determines are necessary for the performance of the office.

(5) The trust shall meet at least twice each year at a place, day and hour determined by the trust. The trust may also meet at other times and places specified by the call of the executive director or of a majority of the voting members of the trust.

(6) The trust may adopt any rules necessary to carry out the duties of the trust.

(7) Members of the trust who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the trust shall be paid out of funds appropriated to the Department of State Lands for purposes of administering the trust.

(8) Members of the Legislative Assembly appointed to the trust are nonvoting members of the trust and may act in an advisory capacity only.

(9) The Department of State Lands shall provide a facility and administrative support for the meetings of the trust as requested. Other agencies shall provide support as requested by the trust in order to provide the trust with assistance on the priority marine science needs of the state.

[2013 c.776 §1; 2014 c.2 §1]

Note: 196.565 to 196.569 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.566 - Trust duties.

(1) Promote peer-reviewed, competitive research and monitoring that leads to increased knowledge and understanding of Oregon’s ocean and coastal resources;

(2) Promote innovative, collaborative, community-oriented, multi-institutional approaches to research and monitoring related to Oregon’s ocean and coastal resources;

(3) Enhance this state’s capacity for peer-reviewed scientific ocean and coastal research; and

(4) Subject to available funding, establish and execute a competitive grant program to conduct research and monitoring related to Oregon’s ocean and coastal resources.

[2013 c.776 §2]

Note: See note under 196.565.



Section 196.567 - Oregon Ocean Science Fund; sources; uses.

(2) The trust may accept grants, donations, contributions or gifts from any source for deposit in the fund.

(3) The fund shall consist of:

(a) Moneys accepted by the trust pursuant to subsection (2) of this section;

(b) Moneys appropriated by the Legislative Assembly;

(c) Interest earned on moneys in the fund; and

(d) Any moneys described in subsection (4) of this section.

(4) Subject to and consistent with federal law, any moneys received by the State of Oregon from the federal government that constitute the state’s distributive share of the amounts collected under the Outer Continental Shelf Lands Act, 43 U.S.C. 1331 et seq., shall be deposited in the fund.

(5) Of the moneys in the fund that are derived from the state’s distributive share of the amounts collected under the Outer Continental Shelf Lands Act, 43 U.S.C. 1331 et seq., the coastal county adjacent to the lands containing tracts for which the moneys are received by the state shall receive 30 percent of the distributive share received by the state for those lands. Where the lands containing tracts for which moneys are received are located adjacent to more than one county of this state, each county adjacent to the lands shall receive a portion of the 30 percent allocation that is proportionate to the area of the lands that are adjacent to the county.

[2013 c.776 §3]

Note: See note under 196.565.



Section 196.568 - Reimbursement from fund.

(a) The State Treasurer for the costs of administering the fund as provided in ORS 196.567.

(b) The Department of State Lands for the costs of administering the Oregon Ocean Science Trust as provided in ORS 196.565 (7) and (9).

(c) Other agencies for the costs of providing support to the trust as requested under ORS 196.565 (9).

(2) The total amount of costs paid under this section may not exceed five percent of the total amount of moneys deposited in the fund during the biennium.

[2013 c.776 §4; 2014 c.2 §2]

Note: See note under 196.565.



Section 196.569 - Report.

[2013 c.776 §5]

Note: See note under 196.565.



Section 196.575 - Authorization to obtain federal oceanographic data; joint liaison program; use of data.

(2) The objective of the program is to assist the states in taking maximum advantage of the oceanographic data, products and services available from the federal government through the Center for Ocean Analysis and Prediction.

(3) The Department of Land Conservation and Development shall integrate data obtained through the liaison program for use by other state agencies and maximize the use of the State Service Center for Geographic Information Systems.

[1991 c.524 §§1,3]

Note: 196.575 and 196.580 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.580 - Liaison program duties.

(a) Assist state and local governments to become fully aware of oceanographic data and products available from the federal government and in particular from the Center for Ocean Analysis and Prediction.

(b) Assist the Center for Ocean Analysis and Prediction and the National Oceanic and Atmospheric Administration to become more fully aware of state and local problems and the requirements of state and local governments.

(c) Assist in setting up lines of communication to move oceanographic data and products from the Center for Ocean Analysis and Prediction to the people in the states who need those data and products.

(2) The liaison program also shall include workshops for small groups of technical experts from state and local governments, academic institutions and the private sector. The workshops shall be held at the Center for Ocean Analysis and Prediction in Monterey, California, and at other facilities in the western states as appropriate.

[1991 c.524 §2]

Note: See note under 196.575.



Section 196.583 - Requirement to share geological data regarding territorial sea floor.

[2013 c.208 §1]

Note: 196.583 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.600 - Definitions for ORS 196.600 to 196.655.

(1) "Compensatory mitigation" means activities conducted by a permittee or third party to create, restore, enhance or preserve the functions and values of the water resources of this state to compensate for the removal-fill related adverse effects of project development to waters of this state or to resolve violations of ORS 196.800 to 196.905. Compensatory mitigation for removal-fill activities does not affect permit requirements of other state departments.

(2) "Credit" means the measure of the increase in the functions and values of the water resources of this state achieved at a mitigation bank site.

(3) "Mitigation bank" means a site created, restored, enhanced or preserved in accordance with ORS 196.600 to 196.655 to compensate for unavoidable adverse impacts to waters of this state due to activities which otherwise comply with the requirements of ORS 196.600 to 196.905.

(4) "Mitigation bank instrument" means the legally binding and enforceable agreement between the Director of the Department of State Lands and a mitigation bank sponsor that formally establishes the mitigation bank and stipulates the terms and conditions of the mitigation bank’s construction, operation and long-term management.

(5) "Off-site compensatory mitigation" means activities conducted away from the project site that create, restore, enhance or preserve the functions and values of the water resources of this state in order to compensate for the adverse impacts to waters of this state from project development.

(6) "On-site compensatory mitigation" means activities conducted at the project site to create, restore, enhance or preserve the functions and values of the water resources of this state in order to compensate for the adverse impacts to waters of this state from project development.

(7) "Permit action" means activity under a specific removal or fill permit or other authorization requested or issued under ORS 196.600 to 196.905.

(8) "Service area" means the boundaries set forth in a mitigation bank instrument that include one or more watersheds identified on the United States Geological Survey, Hydrologic Unit Map - 1974, State of Oregon, for which a mitigation bank provides credits to compensate for adverse effects from project developments to waters of this state. Service areas for mitigation banks are not mutually exclusive.

(9) "Statewide Comprehensive Outdoor Recreation Plan" means the plan created by the State Parks and Recreation Department pursuant to the federal Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460-L et seq.).

[Formerly 541.550; 1995 c.370 §2; 2003 c.738 §3; 2009 c.343 §1]



Section 196.605 - Purpose.

(1) Promote, in concert with other federal and state programs as well as interested parties, the maintenance and conservation of the water resources of this state;

(2) Improve cooperative efforts among private, nonprofit and public entities for the management and protection of the waters of this state;

(3) Offset losses of the functions and values of the water resources of this state caused by activities that otherwise comply with state and federal law in order to create, restore, enhance or preserve those functions and values;

(4) Maintain and encourage a predictable, efficient regulatory framework for environmentally acceptable development;

(5) Provide an option for accomplishing off-site compensatory mitigation when on-site compensatory mitigation is not practicable; and

(6) Allow the use of mitigation banks to offset adverse effects from removal or fill activities on the waters of this state.

[Formerly 541.555; 2003 c.738 §4; 2009 c.343 §2]



Section 196.610 - Powers of Director of Department of State Lands; fees.

(1) Charge a fee for purchase of credits in the mitigation bank as provided by ORS 196.600 to 196.655.

(2) Acquire or accept title to lands suitable for use in mitigation banks or actions, or to preserve sensitive or unique habitat in or near the waters of this state.

(3) Pay costs incurred for alterations needed to create, restore, enhance or preserve waters of this state for purposes of carrying out the provisions of ORS 196.600 to 196.655 or 196.800 to 196.905.

(4) Authorize payment of administrative, research or scientific monitoring expenses of the Department of State Lands in carrying out the provisions of ORS 196.600 to 196.655 or 196.800 to 196.905.

(5) Disburse funds received under the federal Coastal Zone Management Act of 1972, as amended (16 U.S.C. 1451 et seq.), for such purposes as specifically stipulated in a grant award.

(6) Receive funds under the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, for the voluntary acquisition of wetlands and interests therein according to the wetlands provisions of the Statewide Comprehensive Outdoor Recreation Plan. Funds received under the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, shall be used for nonmitigation complementary purposes and programs of ORS 196.600 to 196.655.

[Formerly 541.557; 1993 c.18 §36; 2003 c.738 §5; 2009 c.343 §3]



Section 196.615 - Program for mitigation banks; program standards and criteria; rules.

(2) Subject to the approval of the State Land Board, the Department of State Lands shall adopt, by rule, standards and criteria for the site selection process, operation and evaluation of mitigation banks. Criteria to be considered shall include but need not be limited to:

(a) Historical trends relating to the waters of this state, including the estimated rate of current and future losses of the respective types of waters of this state.

(b) The contributions of the waters of this state to:

(A) Wildlife, migratory birds and resident species;

(B) Commercial and sport fisheries;

(C) Surface and ground water quality and quantity, and flood moderation;

(D) Outdoor recreation including enhancement of scenic waterways; and

(E) Scientific and research values.

(c) Regional economic needs.

(3) The rules adopted by the department under this section must also include:

(a) Guidelines for the use of mitigation banks to compensate for adverse effects of project development or to resolve violations of ORS 196.800 to 196.905 related to waters of this state; and

(b) Guidelines for allowing a permittee or third party to create a mitigation bank or to conduct compensatory mitigation in order to create, restore, enhance or preserve water resources of this state.

(4) For each mitigation bank, the department shall establish a well-defined plan, including preliminary objectives, inventory of resource values and an evaluation and monitoring program.

[Formerly 541.560; 1991 c.67 §48; 2003 c.738 §6; 2009 c.343 §4]



Section 196.620 - Resource values and credits for mitigation banks; use and withdrawal of credits; annual evaluation of system by director.

(2) A credit from a mitigation bank may be withdrawn for a condition imposed on a permit in accordance with ORS 196.825 (5), for any other authorization issued in accordance with ORS 196.800 to 196.905 or to resolve a violation of ORS 196.800 to 196.905. At the request of a mitigation bank sponsor, the Director of the Department of State Lands may authorize the withdrawal of mitigation bank credits by a public benefit corporation as defined in ORS 65.001 or a public body as defined by ORS 174.109 designated by the director for the purpose of reserving credits for future use in accordance with this subsection. The director shall manage such transactions to ensure that each credit is used no more than one time to satisfy a use in accordance with this section.

(3) Credits from a mitigation bank may be used only as described in subsection (2) of this section for permits, authorizations or resolutions of violations approved within the service area of the mitigation bank, consistent with the mitigation bank instrument, unless the director determines that it is environmentally preferable to exceed this limitation.

(4) Credits from an estuarine mitigation bank may be used only as described in subsection (2) of this section for permits, authorizations or resolutions of violations approved within the same estuarine ecological system unless the director determines that it is environmentally preferable to exceed this limitation.

(5) The director may not withdraw any credits from any mitigation bank until the director has:

(a) Taken actions sufficient to establish hydrological function of the mitigation bank site;

(b) Conducted other creation, restoration, enhancement or preservation actions to establish other functions and values at the mitigation bank site; and

(c) Evaluated the results of the actions and determined that a high probability exists that the functions and values of the mitigation bank site are equal to or greater than the functions and values of the area to be impacted or that the functions and values of the mitigation bank compensate for unavoidable adverse effects on the waters of this state due to the activities otherwise allowed under ORS 196.600 to 196.905.

(6) The price for any mitigation credit shall be set at an amount that will compensate the state for all of the costs and expenses the state has incurred and is expected to incur in establishing and maintaining that portion of the mitigation bank.

(7) The director shall not consider the availability or nonavailability of mitigation bank credits in deciding whether to grant or deny any removal or fill permit under ORS 196.600 to 196.905.

(8) The director annually shall:

(a) Evaluate the functions and values created within each mitigation bank site; and

(b) Compare the current functions and values with those that the director anticipated that the mitigation bank would provide. If the director finds any significant disparity between the actual and anticipated functions and values, the director shall:

(A) Suspend the withdrawal of credits to that mitigation site; or

(B) Take prompt action to ensure that the anticipated functions and values are established.

(9) The director may not withdraw credits from the mitigation bank for a specific permit, authorization or resolution of a violation if the director determines that:

(a) The credits for that specific permit, authorization or resolution of a violation would not adequately maintain habitat or species diversity;

(b) The mitigation bank site for which credits are proposed to be withdrawn is not sufficiently similar in functions and values to the area to be impacted; or

(c) The functions and values of the mitigation bank do not compensate for unavoidable adverse effects on the waters of this state due to the activities otherwise allowed under ORS 196.600 to 196.905.

[Formerly 541.565; 1997 c.444 §3; 2003 c.738 §7; 2005 c.22 §135; 2007 c.804 §70; 2007 c.849 §10; 2009 c.343 §5; 2011 c.370 §2]



Section 196.623 - Watershed enhancement project as mitigation bank; sale of mitigation credit.

(2) A person, state agency, federal agency, federally recognized Indian tribe, watershed council or political subdivision in this state that owns land upon which is located a watershed enhancement program that qualifies as a mitigation bank under subsection (1) of this section may sell mitigation credit from the mitigation bank subject to ORS 196.600 to 196.655 and the rules of the Department of State Lands adopted under ORS 196.600 to 196.655.

[1997 c.444 §2; 2009 c.343 §6]



Section 196.625 - Fill and removal activities in mitigation banks; reports.

(2) The director shall provide annual reports to the State Land Board on moneys spent and received for each mitigation bank.

[Formerly 541.567; 2003 c.738 §8; 2009 c.343 §7]



Section 196.630 - Rules.

[Formerly 541.570]



Section 196.635 - Director to consult and cooperate with other agencies and interested parties.

(2) In cooperation with the parties in subsection (1) of this section, the director, in consultation with the State Land Board, shall:

(a) Review opportunities for inclusion of appropriate wetlands in the Statewide Comprehensive Outdoor Recreation Plan.

(b) Develop and recommend a wetlands priority plan for inclusion in the Statewide Comprehensive Outdoor Recreation Plan. The wetlands priority plan shall be complementary to the purposes and programs under ORS 196.600 to 196.655.

(3) The director shall confer with the Oregon Watershed Enhancement Board to develop criteria to certify watershed enhancement projects as mitigation banks.

[Formerly 541.575; 1997 c.444 §4; 2003 c.738 §9]



Section 196.640 - Oregon Removal-Fill Mitigation Fund; rules.

(2) The department shall keep a record of all moneys deposited in the fund. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(3) The department shall publish annually the record of moneys deposited in and removed from the fund.

(4) The department may adopt rules for prioritizing expenditures from the fund for the purposes specified in ORS 196.650.

[Formerly 541.577; 2003 c.738 §10; 2009 c.343 §9]



Section 196.643 - Payments to comply with permit condition, authorization or resolution of violation; report; rules.

(a) Credits from an approved mitigation bank are not available; or

(b)(A) Credits from an approved mitigation bank were not available in a region at the time the first payment for credits was made to the Oregon Removal-Fill Mitigation Fund; and

(B) The expenses associated with a Department of State Lands mitigation bank project in the region in accordance with this section and ORS 196.650 have not been fully recovered by the Department of State Lands.

(2) Any payments for off-site compensatory mitigation made to the Oregon Removal-Fill Mitigation Fund under subsection (1) of this section must be sufficient to cover the costs and expenses of land acquisition, project design and engineering, construction, planting, monitoring, maintenance, long-term management and protection activities, administration and other costs and expenses related to the off-site compensatory mitigation, which may vary depending on the region of this state where the off-site compensatory mitigation is conducted, and shall be calculated by the Department of State Lands as follows:

(a) If the off-site compensatory mitigation project and project costs and expenses are identified at the time of payment to the Oregon Removal-Fill Mitigation Fund, the department shall calculate the payment based on the actual costs and expenses of the off-site compensatory mitigation.

(b) If the off-site compensatory mitigation project and project costs and expenses are not identified at the time of payment to the Oregon Removal-Fill Mitigation Fund, the department shall calculate the payment based on the estimate of costs and expenses for off-site compensatory mitigation, as set forth in rules adopted by the department, for the region of this state where the department, to the greatest extent practicable, determines the off-site compensatory mitigation may be conducted.

(3) No later than December 1 of each year, the Director of the Department of State Lands shall submit to the Legislative Assembly and the State Land Board a detailed report that specifies:

(a) The costs and expenses related to off-site compensatory mitigation, including variations and trends in costs and expenses over time.

(b) Efforts undertaken by the department to reduce the costs and expenses specified in paragraph (a) of this subsection.

(c) Efforts undertaken by the department to improve efficiencies of the department related to off-site compensatory mitigation.

(d) The effectiveness of the July 2010 "Oregon Rapid Wetland Assessment Protocol" of the department in protecting the functions and values of wetlands through off-site compensatory mitigation.

[2003 c.738 §22; 2007 c.849 §11; 2009 c.343 §10; 2011 c.370 §3; 2013 c.257 §1; 2015 c.343 §1]



Section 196.645 - Sources of fund.

(1) Any moneys appropriated for that purpose by the Legislative Assembly;

(2) Moneys received from conditions imposed on a permit, authorizations or resolutions of violations, except civil penalties, involving compensatory mitigation in which the Department of State Lands is the party responsible for the compensatory mitigation;

(3) Moneys awarded for such purposes as specifically stipulated under grants through the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, or the federal Coastal Zone Management Act of 1972, 16 U.S.C. 1451 et seq., as amended;

(4) Moneys obtained by gift, bequest, donation or grant from any other public or private source for the purposes of ORS 196.600 to 196.655 or 196.800 to 196.905;

(5) Repayment of moneys from the fund, including interest on such moneys; and

(6) Moneys obtained from interest or other earnings from investments of moneys in the fund.

[Formerly 541.580; 1999 c.59 §50; 2003 c.738 §11; 2009 c.343 §11]



Section 196.650 - Use of fund.

(1) For the voluntary acquisition of land or interests therein suitable for use in mitigation banks.

(2) To pay for specific projects to create, restore, enhance or preserve water resources of this state for purposes of carrying out the provisions of ORS 196.600 to 196.905. Moneys deposited in the fund for impacts to the waters of this state may be used only for projects that create, restore, enhance or preserve water resources of this state.

(3) For the implementation of long-term protection measures related to projects that create, restore, enhance or preserve water resources of this state.

(4) For purchase of credits from approved mitigation banks.

(5) For payment of administrative, research or scientific monitoring expenses of the department in carrying out the provisions of ORS 196.600 to 196.655.

(6) For the disbursal of funds received under the federal Coastal Zone Management Act of 1972, as amended (16 U.S.C. 1451 et seq.), for such purposes as specifically stipulated in a grant award.

(7) For the disbursal of funds received under the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, for the voluntary acquisition of wetlands and interests therein as identified in the wetlands provisions of the Statewide Comprehensive Outdoor Recreation Plan.

[Formerly 541.585; 1993 c.18 §37; 2003 c.738 §12; 2009 c.343 §12]



Section 196.655 - Report on Oregon Removal-Fill Mitigation Fund; contents.

(1) The financial status of the fund;

(2) Creation, restoration, enhancement or preservation activities and credits sold, granted or otherwise disposed of or remaining in mitigation banks established under ORS 196.600 to 196.655;

(3) Portions of the waters of this state, including but not limited to wetlands, acquired with moneys in the fund;

(4) Compensatory mitigation projects financed with moneys in the fund; and

(5) For each mitigation bank, a summary of activities, including but not limited to:

(a) A description of the location, size, number of potential credits and credits withdrawn for each specific permit action; and

(b) The status of all mitigation bank activities pending or completed during the past year.

[Formerly 541.587; 2003 c.738 §13; 2009 c.343 §13]



Section 196.660 - Effect of ORS 196.600 to 196.655.

[Formerly 541.590; 1999 c.59 §51; 2009 c.343 §14]



Section 196.665 - Short title.

[Formerly 541.595; 2009 c.343 §15]



Section 196.668 - Legislative findings.

(1) Wetlands provide a natural means of flood and storm damage protection through the absorption and storage of water during high runoff periods, thereby reducing flood crests and preventing loss of life and property;

(2) Wetlands provide essential breeding, spawning, rearing, feeding, nesting and wintering habitats for a major portion of this state’s fish and wildlife;

(3) Wetlands provide essential habitat for waterfowl using the Pacific Flyway and for the rearing of salmon and other anadromous and resident fish;

(4) Wetlands act as accumulation areas for sediments which retain nutrients and other pollutants that may prevent entry of the pollutants into other waterways;

(5) Wetlands provide a valuable public service of maintaining clean water by retaining nutrients, metals and toxic materials from the water to protect water quality;

(6) Wetlands provide significant opportunities for environmental and ecological research, public recreation and education and provide scenic diversity and aesthetic value as open space and areas of visual enjoyment;

(7) Much of this state’s original wetlands have been diked, drained, filled, dredged, ditched or otherwise altered;

(8) There is continuing development pressure on wetlands in Oregon;

(9) There are often conflicts between wetland protection and other resource values and uses;

(10) Uncoordinated regulation of wetlands by local, state and federal agencies can cause confusion, frustration and unreasonable delay and uncertainty for the general public; and

(11) Wetland management is a matter of this state’s concern since benefits and impacts related to wetland resources can be international, national, regional and statewide in scope.

[1989 c.837 §2]



Section 196.670

[Formerly 541.605; renumbered 196.800 in 1989]



Section 196.672 - Policy.

(1) Promote the protection, conservation and best use of wetland resources, their functions and values through the integration and close coordination of statewide planning goals, local comprehensive plans and state and federal regulatory programs.

(2) Use a single definition of "wetlands" for the purposes of ORS 196.800 to 196.905 and statewide planning goals and a single, uniform methodology of delineating wetland boundaries.

(3) Develop a statewide inventory of wetlands based on uniform identification standards and criteria at a scale practicable for planning and regulatory purposes, and to make such inventory available to state agencies and local governments to facilitate better management of wetland resources and closer coordination of local, state and federal wetland programs.

(4) Maintain a stable resource base of wetlands through the mitigation of losses of wetland resources and the adoption of the procedural mitigation standard currently used by federal agencies.

(5) Establish the opportunity to increase wetland resources by encouraging wetland restoration and creation where appropriate.

(6) Reduce the delays and uncertainty which can occur in the current wetland planning and regulatory framework through improved coordination of the provisions in ORS 196.800 to 196.905 with local land use planning and regulation and by providing mechanisms for expedited permit review consistent with the protection and conservation of wetland resources.

(7) Continue to meet the requirements of federal law in the protection and management of wetland resources, while asserting the interests of this state, in concert with those of local governments in urging the federal resource and regulatory agencies to develop a uniform wetland policy and more consistent, cohesive standards to implement the Federal Water Pollution Control Act (33 U.S.C. 1344).

(8) Develop and provide information to the general public concerning the functions, values and distribution of wetlands of this state to raise public awareness of these resources.

(9) Promote the protection of wetland values on private lands by developing and using public recognition programs, incentives and other nonregulatory actions.

(10) Encourage wetlands as an interim use of mining and construction sites on lands that were not originally wetlands and are designated for other than wetland purposes in an acknowledged comprehensive plan, while insuring that interim wetland use does not limit the future use of such sites for mining and construction.

[1989 c.837 §3]



Section 196.674 - Statewide Wetlands Inventory; rules.

(2) In compiling the Statewide Wetlands Inventory, the department shall develop, by rule, a system for uniform wetland identification, delineation and comprehensive mapping. Initial inventories shall be based upon the National Wetlands Inventory prepared by the United States Department of the Interior, Fish and Wildlife Service. The Department of State Lands shall consult with the public, local governments and affected state and federal agencies concerning the accuracy of the inventory.

(3) The Department of State Lands shall revise the inventory maps as new or more complete information becomes available.

(4) The Department of State Lands shall provide each city and county planning office with copies of the Statewide Wetlands Inventory covering the local jurisdiction.

(5) The Department of State Lands shall provide each state agency with a copy of the inventory upon request.

(6) Copies of the Statewide Wetlands Inventory shall be made available to the general public, through the Department of State Lands, upon payment of a fee to offset administrative and reproduction costs.

(7) A wetland inventory developed by another party may be utilized by the Department of State Lands if it is consistent with standards adopted pursuant to this section, after consulting with the affected local government, and is reviewed and approved by the Department of State Lands as complying with the standards adopted pursuant to subsection (2) of this section.

(8) Nothing in this section shall restrict the regulatory jurisdiction of the Department of State Lands under ORS 196.800 to 196.905.

(9) In compiling and updating the Statewide Wetlands Inventory, the Department of State Lands shall identify opportunities for wetland creation, restoration and enhancement when the information is available.

[1989 c.837 §6; 2003 c.253 §6]



Section 196.675

[Formerly 541.610; renumbered 196.805 in 1989]



Section 196.676 - Response to notices from local governments.

[1989 c.837 §7]



Section 196.678 - Wetland conservation plans; contents; procedure for adopting.

(2) A wetland conservation plan shall include the following elements:

(a) A description and maps of the area to be covered by the plan;

(b) A detailed inventory of the wetlands, identifying the location, quality and quantity of the wetland resource and the source of the water for the wetlands within the area covered by the plan;

(c) An assessment of wetland functions and values, including an historical analysis of wetland degradation, alterations and losses;

(d) Designation of wetland areas for protection, conservation or development. Wetlands within areas designated for development shall be delineated to determine regulatory boundaries;

(e) A mitigation plan, including a program for replacement of planned wetland losses and restoration of lost functions and values through creation of new wetlands or enhancement of existing wetland areas which designates specific sites within the plan area and actions for restoration and enhancement;

(f) Policies and implementing measures establishing protection, conservation and best use of the wetlands in the plan area;

(g) Specification of sites for fill or removal, or both, and the conditions and procedures under which fill or removal, or both, may occur;

(h) Monitoring provisions that insure the wetland mitigation measures are implemented and mitigation goals are achieved;

(i) Identification of public uses of the wetlands and waters and conflicting planned uses; and

(j) Specification of buffer areas and uses allowed on lands which are adjacent to wetlands and which are necessary to maintain, protect or restore wetland functions and values.

(3) The proposed wetland conservation plan shall be adopted by the affected local government according to the procedures set forth in ORS 197.610 to 197.625.

[1989 c.837 §10]



Section 196.680

[Formerly 541.615; renumbered 196.810 in 1989]



Section 196.681 - Duties of department; standards for approval of plan; conditions for approval; order.

(a) Review any proposed wetland conservation plan or proposed amendment to an approved wetland conservation plan against the standards in this section;

(b) Prepare a proposed order that approves, approves with conditions or denies the proposed wetland conservation plan or proposed amendment to an approved wetland conservation plan;

(c) Provide notice and the opportunity for public hearing and comment on the proposed order;

(d) Consult with affected local, state and federal agencies; and

(e) Consider the applicable findings made in the order of acknowledgment issued by the Land Conservation and Development Commission.

(2) The Director of the Department of State Lands may approve by order a wetland conservation plan that includes the necessary elements of ORS 196.678 (2) and meets the standards of subsections (3) and (4) of this section.

(3) A wetland conservation plan shall comply with the following standards:

(a) Uses and activities permitted in the plan including fill or removal, or both, conform to sound policies of conservation and will not interfere with public health and safety;

(b) Uses and activities permitted in the plan including fill or removal, or both, are not inconsistent with the protection, conservation and best use of the water resources of this state and the use of state waters for navigation, fishing and public recreation; and

(c) Designation of wetlands for protection, conservation and development is consistent with the resource functions and values of the area and the capability of the wetland area to withstand alterations and maintain important functions and values.

(4) Wetland areas may be designated for development including fill or removal, or both, only if they meet the following standards:

(a) There is a public need for the proposed uses set forth in the acknowledged comprehensive plan for the area;

(b) Any planned wetland losses shall be fully offset by creation, restoration or enhancement of wetland functions and values or in an estuarine area, estuarine resource replacement is consistent with ORS 196.830; and

(c) Practicable, less damaging alternatives, including alternative locations for the proposed use are not available.

(5) Approval by the director of a wetland conservation plan shall be conditioned upon adoption by the affected local governments of comprehensive plan policies and land use regulations consistent with and sufficient to implement the wetland conservation plan. Appropriate implementing measures may include the following planning and zoning requirements regulating:

(a) Adjacent lands or buffer areas necessary to maintain, protect or restore wetland functions and values, including riparian vegetation, and the uses to be allowed in those areas;

(b) Sites for mitigation of impacts from development activities;

(c) Upland areas adjacent to wetlands; and

(d) Activities or location of buildings, structures and improvements which may affect wetland values or functions, such as storm water runoff.

(6) The director shall issue an order approving, approving with conditions or denying a wetland conservation plan, including a clear statement of findings which sets forth the basis for the approval, conditioning or denial. The order shall include:

(a) A clear statement of findings that the elements specified in ORS 196.678 (2) have been developed;

(b) The findings in support of the determination of compliance or noncompliance with the standards in subsections (3) and (4) of this section; and

(c) The conditions under which fill or removal or both may occur.

(7) The director may, as a part of an order approving a plan, authorize site-specific fill or removal without an individual permit as required by ORS 196.810 provided that:

(a) The director adopts findings demonstrating that fill or removal for any proposed project complies with ORS 196.682 (1)(a) to (e); or

(b) The director adopts findings that specific areas of fill or removal within areas designated as development in the plan meet the following standards:

(A) The fill or removal approved by the order will result in minimal impacts to the wetland system in the planning area;

(B) The public need for the proposed area of fill or removal outweighs the environmental damage likely to result from full development;

(C) The director conditions any such order as necessary to ensure that the fill or removal, or both, is designed to minimize impacts from implementing the project; and

(D) Full replacement of wetland losses is provided through creation, restoration or enhancement of wetlands with comparable functions and values.

(8) Upon a finding by the director that a fill or removal, or both, authorized under subsection (7)(b) of this section has caused or is likely to cause more than minimal adverse impact to the wetland system considering required mitigation conditions, the director shall revise the order to require individual permit review according to ORS 196.682 or provide additional conditions to ensure that adverse impacts are minimal. Such revision shall not be subject to ORS 196.684.

[1989 c.837 §11; 1999 c.59 §52]



Section 196.682 - Permits required for removal or fill; conditions on issuance of permit.

(a) Is properly designed or configured to minimize the need for alterations to waters of this state;

(b) Is the minimum size necessary to reasonably provide for the proposed use;

(c) Complies with applicable provisions of the acknowledged comprehensive plan and land use regulations for the area;

(d) Is designed to minimize impacts from implementing the project; and

(e) Is conditioned to ensure wetland creation, restoration, enhancement or preservation measures are implemented to fully replace impacted resources.

(2) In any order approving a plan that authorizes any fill or removal or both, without the necessity of subsequently obtaining an individual permit, the director shall condition such approval as necessary to ensure that the project complies with the conditions of subsection (1) of this section and clearly delineates the wetland area in which fill or removal, or both, is to occur.

[1989 c.837 §12; 2007 c.849 §12; 2009 c.343 §16; 2011 c.370 §4]



Section 196.684 - Amendment of plans; review of plans by department; review of orders by Land Use Board of Appeals.

(2) Amendments to plan policies, maps and implementing ordinances by the local government within an approved wetland conservation plan shall be reviewed by the department against the requirements of this section. These provisions do not exempt local governments from the provisions of ORS 197.610 to 197.625.

(3) The Director of the Department of State Lands shall provide notice and the opportunity for public comment and hearing as defined by rule on the matter of including the amendment in the wetland conservation plan.

(4) If the director finds that the proposed local government amendment to acknowledged comprehensive plan and land use regulations meets the requirements of ORS 196.681, the director shall approve the plan by order, and notify the local government within 10 days of the completion of the public review provided in subsection (3) of this section.

(5) If the amendments to acknowledged comprehensive plan and land use regulations adopted by the local government are determined not to comply with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350, the director shall revoke the approval order or amend the order to insure compliance with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

(6) The department shall review each approved wetland conservation plan every five years. After such review the director shall either modify, reissue or rescind the order approving the plan.

(7) In conducting the five-year review of an approved wetland conservation plan, the director shall provide notice and the opportunity for public comment and hearing on whether:

(a) There has been a substantial change in circumstances that would affect the wetland resources subject to the plan and would adversely affect the compliance of the plan with the standards in ORS 196.681;

(b) Changes have been made in applicable state law, statewide land use planning goals, federal law or agency rules that require the plan to be changed; and

(c) In the director’s evaluation, the plan as implemented over the preceding five years meets the goals established in the plan.

(8) Wetland conservation plans approved by the Director of the Department of State Lands pursuant to ORS 196.668 to 196.692 shall be deemed to comply with the requirements of any statewide planning goals relating to wetlands, other than estuarine wetlands, for those areas, uses and activities which are regulated by the plan.

(9) An order by the director regarding approval, amendment or review of a wetland conservation plan shall be reviewable by the Land Use Board of Appeals as a land use decision of a state agency. For the purpose of such review, the director’s order shall not become final until the local government adopts its wetland conservation plan or plan amendment. The Land Use Board of Appeals shall consolidate for review appeals of the director’s order and the local government adoption. The Land Use Board of Appeals shall review such order for compliance with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

(10) Nothing in this section shall be construed to require a contested case proceeding regarding approval, amendment or review of a wetland conservation plan.

(11) Nothing in this section shall be construed to affect the evaluation of a permit application in areas that do not have a wetland conservation plan.

(12) Upon a finding by the director, after a public hearing, that an affected local government is not enforcing the comprehensive plan provisions or land use regulations set forth in the conditions of the order, as specified in ORS 196.681 (5), and that such lack of enforcement has resulted or would result in adverse impacts to wetlands, the director shall modify, suspend or revoke approval of the wetland conservation plan.

[1989 c.837 §13]



Section 196.685

[Formerly 541.620; renumbered 196.815 in 1989]



Section 196.686 - Acknowledged estuary management plans; review and approval; hearings; final order.

(2) Any city or county may submit an acknowledged estuary management plan for review and approval by the Department of State Lands pursuant to the provisions of this section. The plan shall be submitted with a written request for review.

(3) To allow timely and effective review of acknowledged estuary management plans, the department may limit acceptance for review to two plans but not more than one plan for a deep draft development estuary at any one time.

(4) With the consent of the city or county submitting an estuary management plan for review and approval, the department may extend any or all of the deadlines set forth in this section.

(5) Acknowledged estuary management plans shall be presumed to comply with requirements for approval of wetland conservation plans specified in ORS 196.681.

(6) Within 10 days of acceptance of a request for review, the department shall provide notice to affected state agencies, local governments, federal agencies and the public of receipt of the acknowledged estuary management plan and of the request for review and approval of the acknowledged estuary management plan as a wetland conservation plan.

(7) Within 30 days of acceptance of a request for review and upon provision of at least two weeks’ notice, the department shall hold a public informational hearing on the proposed approval of the acknowledged estuary management plan as a wetland conservation plan.

(8) Within 60 days of acceptance of the request for review, the department shall conduct a preliminary review of the acknowledged estuary management plan. The department shall consult with the affected local government prior to finalizing the preliminary review.

(9) Except as provided in subsection (10) of this section, the Director of the Department of State Lands shall approve the acknowledged estuary management plan by order within 60 days of completion of the preliminary review.

(10) A contested case hearing shall be held within 30 days of the completion of the preliminary review or receipt of a request for hearing if:

(a) The director determines there is probable cause to believe that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation; or

(b) A hearing is requested and the request:

(A) Is made in writing within 60 days of the date of mailing of notice of completion of review;

(B) Clearly states the reasons for requesting the hearing; and

(C) Provides sufficient information for the director to determine that there is probable cause to believe that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation.

(11) The director shall approve the acknowledged estuary management plan as a wetland conservation plan by order unless the director finds by a preponderance of the evidence that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation or that substantial fills proposed in an estuary management plan for nonwater dependent use are not for a public use and would not satisfy a public need that outweighs harm to navigation, fisheries or public recreation.

(12) The director shall prepare a proposed order for review by the parties within 30 days of any contested case hearing held pursuant to subsection (10) of this section.

(13) A final order from the director that recommends, pursuant to subsection (8) of this section, denial of an estuary management plan as a wetland conservation plan shall identify deficient elements and provisions of the acknowledged estuary management plan and what measures may be taken to correct those deficiencies.

(14) Individual permit applications shall be required for removal or fill, or both, in areas subject to an approved estuary management plan. Individual permit applications shall be reviewed in accordance with ORS 196.815, 196.825, 196.830 and 196.835. In lieu of the substantive standards for permit issuance in ORS 196.825 (3), the department shall issue a permit if the removal or fill, or both, is determined by the director to be consistent with the estuary management plan or can be conditioned to be consistent with the plan. The department shall condition any such permit as necessary to ensure that the project:

(a) Is designed or configured to minimize alterations to waters of this state;

(b) Is the minimum size necessary to reasonably provide for the proposed use;

(c) Is consistent with the resource capabilities of the area and the purposes of the management unit, unless this has been previously determined in the approved estuary management plan;

(d) Is designed to minimize impacts from implementing the project; and

(e) Has estuarine resource replacement measures for creation, restoration, enhancement or preservation that replaces impacted resources.

(15) Judicial review of an order granting or denying approval of an estuary management plan as provided in this section shall be as provided in ORS 183.470.

(16) Following approval by the director of an estuary management plan, the requirements of ORS 196.684 shall apply to the approved estuary management plan.

[1989 c.837 §14; 2007 c.849 §13; 2009 c.343 §17; 2011 c.370 §5]



Section 196.687 - Regulation of alteration or fill of artificially created wetlands.

(2) An area that was developed as a storm water detention or retention facility as a condition of a development approval shall not be altered or filled without acceptance by the approving authority of a plan to mitigate the loss of functional capabilities of the detention or retention facility.

(3) Until a local government adopts an ordinance to conform its comprehensive plan and land use regulations to the provisions of this section, the provisions of subsection (1) of this section shall apply directly to proposed activities in wetland areas. Any portion of a goal, rule, comprehensive plan, land use regulation or ordinance not in conformance with the provisions of this section on September 9, 1995:

(a) Shall not be implemented or enforced; and

(b) Has no legal effect.

(4) The provisions of this section do not apply to land used to mitigate the loss of wetlands.

(5) If the Department of State Lands assumes responsibility under 33 U.S.C. §1344(g) of the Federal Water Pollution Control Act, ORS 196.600 to 196.905 shall apply to artificially created wetlands described in subsections (1) and (2) of this section.

[1995 c.482 §1]

Note: 196.687 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.688 - Public information program.

(a) Wetland functions and values.

(b) The status and trends of Oregon’s wetlands.

(c) The Statewide Wetlands Inventory.

(d) Wetland regulation.

(2) Upon request, the department shall, within the limits of staffing ability, provide technical assistance to other state agencies and local governments and the public in identifying and delineating the boundaries of wetlands.

[1989 c.837 §20]



Section 196.690

[Formerly 541.622; renumbered 196.820 in 1989]



Section 196.692 - Rules.

(2) Rules adopted pursuant to subsection (1) of this section shall include rules governing the application for and issuance of permits to remove material from the beds or banks of any waters of this state or to fill any waters of this state including, but not limited to, clear and objective standards and criteria for determining whether to grant or deny a permit.

[1989 c.837 §32; 2001 c.460 §1; 2007 c.850 §4]



Section 196.695

[Formerly 541.625; renumbered 196.825 in 1989]



Section 196.700

[Formerly 541.626; renumbered 196.830 in 1989]



Section 196.705

[Formerly 541.627; renumbered 196.835 in 1989]



Section 196.710

[Formerly 541.630; renumbered 196.840 in 1989]



Section 196.715

[Formerly 541.635; renumbered 196.845 in 1989]



Section 196.718

[Enacted in lieu of 541.640; renumbered 196.850 in 1989]



Section 196.720

[Formerly 541.645; renumbered 196.855 in 1989]



Section 196.725

[Formerly 541.650; renumbered 196.860 in 1989]



Section 196.730

[Formerly 541.655; renumbered 196.865 in 1989]



Section 196.735

[Formerly 541.660; renumbered 196.870 in 1989]



Section 196.740

[Formerly 541.662; renumbered 196.875 in 1989]



Section 196.745

[Formerly 541.665; renumbered 196.880 in 1989]



Section 196.750

[Formerly 541.670; renumbered 196.885 in 1989]



Section 196.755

[Formerly 541.675; renumbered 196.890 in 1989]



Section 196.760

[Formerly 541.680; renumbered 196.895 in 1989]



Section 196.765

[Formerly 541.685; renumbered 196.900 in 1989]



Section 196.770

REMOVAL OF MATERIAL; FILLING

Note: Section 2, chapter 45, Oregon Laws 1989, provides:

Sec. 2. Provision relating to fills depending on E.P.A. approval. (1) Notwithstanding any other provision of ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989]:

(a) As used in ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989], "fill" means the deposit by artificial means of material in any waters of this state.

(b) In the manner provided by ORS 541.640 [196.850], the director may provide a general exception from the application of ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989] for fills that involve less than 50 cubic yards of material and will not result in substantial harm to the water resources of this state.

(2) This section does not become operative until the federal Environmental Protection Agency grants authority to the Department of State Lands to administer permits for the discharge of dredged or fill material under Section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended). [1989 c.45 §2]

Note: See second note under 196.800.



Section 196.795 - Streamlining process for administering state removal or fill permits; application for state program general permit; periodic reports to legislative committee.

(2) The department shall report periodically to the appropriate legislative committee on the progress in implementing subsection (1) of this section.

[1995 c.474 §1; 1997 c.116 §1; 1999 c.59 §53; 2007 c.354 §2]

Note: 196.795 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.800 - Definitions for ORS 196.600 to 196.905.

(1) "Channel relocation" means a change in location of a channel in which a new channel is dug and the flow is diverted from the old channel into the new channel if more than 50 cubic yards of material is removed in constructing the new channel or if it would require more than 50 cubic yards of material to completely fill the old channel.

(2) "Estuary" means:

(a) For waters other than the Columbia River, the body of water from the ocean to the head of tidewater that is partially enclosed by land and within which salt water is usually diluted by fresh water from the land, including all associated estuarine waters, tidelands, tidal marshes and submerged lands; and

(b) For the Columbia River, all waters from the mouth of the river up to the western edge of Puget Island, including all associated estuarine waters, tidelands, tidal marshes and submerged lands.

(3) "Fill" means the total of deposits by artificial means equal to or exceeding 50 cubic yards or more of material at one location in any waters of this state.

(4) "General authorization" means an authorization granted under ORS 196.850 for a category of activities involving removal or fill, or both, without a permit.

(5) "General permit" means a permit for removal activities or fill activities that are substantially similar in nature, are recurring or ongoing, and have predictable effects and outcomes.

(6) "Intermittent stream" means any stream which flows during a portion of every year and which provides spawning, rearing or food-producing areas for food and game fish.

(7) "Large woody debris" means any naturally downed wood that captures gravel, provides stream stability or provides fish habitat, or any wood placed into waters of this state as part of a habitat improvement or conservation project.

(8) "Material" means rock, gravel, sand, silt and other inorganic substances, and large woody debris, removed from waters of this state and any materials, organic or inorganic, used to fill waters of this state.

(9) "Mitigation" means the reduction of adverse effects of a proposed project by considering, in the following order:

(a) Avoiding the effect altogether by not taking a certain action or parts of an action;

(b) Minimizing the effect by limiting the degree or magnitude of the action and its implementation;

(c) Rectifying the effect by repairing, rehabilitating or restoring the affected environment;

(d) Reducing or eliminating the effect over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; and

(e) Compensating for the effect by creating, restoring, enhancing or preserving substitute functions and values for the waters of this state.

(10) "Person" means a person, a public body as defined in ORS 174.109, the federal government, when operating in any capacity other than navigational servitude, or any other legal entity.

(11) "Practicable" means capable of being accomplished after taking into consideration the cost, existing technology and logistics with respect to the overall project purpose.

(12) "Public use" means a publicly owned project or a privately owned project that is available for use by the public.

(13) "Removal" means:

(a) The taking of more than 50 cubic yards or the equivalent weight in tons of material in any waters of this state in any calendar year; or

(b) The movement by artificial means of an equivalent amount of material on or within the bed of such waters, including channel relocation.

(14) "Water resources" includes not only water itself but also aquatic life and habitats therein and all other natural resources in and under the waters of this state.

(15) "Waters of this state" means all natural waterways, tidal and nontidal bays, intermittent streams, constantly flowing streams, lakes, wetlands, that portion of the Pacific Ocean that is in the boundaries of this state, all other navigable and nonnavigable bodies of water in this state and those portions of the ocean shore, as defined in ORS 390.605, where removal or fill activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended.

(16) "Wetland conservation plan" means a written plan providing for wetland management containing a detailed and comprehensive statement of policies, standards and criteria to guide public and private uses and protection of wetlands, waters and related adjacent uplands and which has specific implementing measures and which apply to designated geographic areas of the State of Oregon.

(17) "Wetlands" means those areas that are inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions.

[Formerly 541.605 and then 196.670; 1999 c.373 §1; 2003 c.253 §7; 2003 c.738 §14; 2007 c.849 §2; 2009 c.343 §18; 2013 c.198 §1]

Note: Operation of the amendments to 196.800 by section 1, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001, as amended by section 19, chapter 11, Oregon Laws 2009. The text that is operative after that approval, including amendments by section 8, chapter 253, Oregon Laws 2003, section 15, chapter 738, Oregon Laws 2003, section 3, chapter 849, Oregon Laws 2007, section 19, chapter 343, Oregon Laws 2009, and section 2, chapter 198, Oregon Laws 2013, is set forth for the user’s convenience.
As used in ORS 196.600 to 196.905, unless the context requires otherwise:

(1) "Channel relocation" means a change in location of a channel in which a new channel is dug and the flow is diverted from the old channel into the new channel.

(2) "Estuary" means:

(a) For waters other than the Columbia River, the body of water from the ocean to the head of tidewater that is partially enclosed by land and within which salt water is usually diluted by fresh water from the land, including all associated estuarine waters, tidelands, tidal marshes and submerged lands; and

(b) For the Columbia River, all waters from the mouth of the river up to the western edge of Puget Island, including all associated estuarine waters, tidelands, tidal marshes and submerged lands.

(3) "Fill" means the deposit by artificial means of material at one location in any waters of this state.

(4) "General authorization" means an authorization granted under ORS 196.850 for a category of activities involving removal or fill, or both, without a permit.

(5) "General permit" means a permit for removal activities or fill activities that are substantially similar in nature, are recurring or ongoing, and have predictable effects and outcomes.

(6) "Intermittent stream" means any stream which flows during a portion of every year and which provides spawning, rearing or food-producing areas for food and game fish.

(7) "Large woody debris" means any naturally downed wood that captures gravel, provides stream stability or provides fish habitat, or any wood placed into waters of this state as part of a habitat improvement or conservation project.

(8) "Material" means rock, gravel, sand, silt and other inorganic substances, and large woody debris, removed from waters of this state and any materials, organic or inorganic, used to fill waters of this state.

(9) "Mitigation" means the reduction of adverse effects of a proposed project by considering, in the following order:

(a) Avoiding the effect altogether by not taking a certain action or parts of an action;

(b) Minimizing the effect by limiting the degree or magnitude of the action and its implementation;

(c) Rectifying the effect by repairing, rehabilitating or restoring the affected environment;

(d) Reducing or eliminating the effect over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; and

(e) Compensating for the effect by creating, restoring, enhancing or preserving substitute functions and values for the waters of this state.

(10) "Person" means a person, a public body, as defined in ORS 174.109, the federal government, when operating in any capacity other than navigational servitude, or any other legal entity.

(11) "Practicable" means capable of being accomplished after taking into consideration the cost, existing technology and logistics with respect to the overall project purpose.

(12) "Public use" means a publicly owned project or a privately owned project that is available for use by the public.

(13) "Removal" means:

(a) The taking of material in any waters of this state; or

(b) The movement by artificial means of material within the bed of such waters, including channel relocation.

(14) "Water resources" includes not only water itself but also aquatic life and habitats therein and all other natural resources in and under the waters of this state.

(15) "Waters of this state" means all natural waterways, tidal and nontidal bays, intermittent streams, constantly flowing streams, lakes, wetlands, that portion of the Pacific Ocean that is in the boundaries of this state, all other navigable and nonnavigable bodies of water in this state and those portions of the ocean shore, as defined in ORS 390.605, where removal or fill activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended.

(16) "Wetland conservation plan" means a written plan providing for wetland management containing a detailed and comprehensive statement of policies, standards and criteria to guide public and private uses and protection of wetlands, waters and related adjacent uplands and which has specific implementing measures and which apply to designated geographic areas of the State of Oregon.

(17) "Wetlands" means those areas that are inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions.

Note: Sections 11 to 14, chapter 516, Oregon Laws 2001, provide:

Sec. 11. The amendments to ORS 196.800, 196.810, 196.850, 196.895, 196.905, 196.990, 390.835, 421.628 and 459.047 by sections 1 to 10, chapter 516, Oregon Laws 2001, and the repeal of section 2, chapter 45, Oregon Laws 1989, by section 13, chapter 516, Oregon Laws 2001, become operative on January 2 of the even-numbered year following the date the United States Environmental Protection Agency grants authority by letter to the Department of State Lands to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended) and the Legislative Assembly approves the grant of authority. [2001 c.516 §11; 2009 c.11 §19]

Sec. 12. (1) The Department of State Lands may take any action necessary to prepare to fully implement the provisions of this 2001 Act prior to the operative date of this 2001 Act.

(2) The department shall periodically report to the appropriate committee of the Legislative Assembly on the status of its effort to assume authority to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended).

(3) After the Legislative Assembly approves the grant of authority, the department shall notify the Legislative Assembly prior to the transfer of authority from the United States Environmental Protection Agency. [2001 c.516 §12]

Sec. 13. Section 2, chapter 45, Oregon Laws 1989, is repealed. [2001 c.516 §13]

Sec. 14. If, after assuming authority to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended), the Department of State Lands seeks to relinquish the authority granted to the department by the federal government, the department shall, in compliance with ORS 171.130 and at least two years prior to the anticipated date for relinquishing the authority, submit to the Legislative Assembly a proposed legislative measure designed to implement a state permitting program for the dredging and filling of materials in the waters of this state.

[2001 c.516 §14]



Section 196.805 - Policy.

(2) The director shall take into consideration all beneficial uses of water including streambank protection when administering fill and removal statutes.

(3) There shall be no condemnation, inverse condemnation, other taking, or confiscating of property under ORS 196.600 to 196.905 without due process of law.

[Formerly 541.610 and then 196.675; 2003 c.738 §16; 2012 c.108 §7]



Section 196.810 - Permit required to remove material from bed or banks of waters; status of permit; exceptions; rules.

(b) Notwithstanding the permit requirements of this section and notwithstanding the provisions of ORS 196.800 (3) and (13), if any removal or fill activity is proposed in essential indigenous anadromous salmonid habitat, except for those activities customarily associated with agriculture, a permit is required. "Essential indigenous anadromous salmonid habitat" as defined under this section shall be further defined and designated by rule by the Department of State Lands in consultation with the State Department of Fish and Wildlife and in consultation with other affected parties.

(c) A person is not required to obtain a permit under paragraph (b) of this subsection for prospecting or other nonmotorized activities resulting in the removal from or fill of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material within a designated essential indigenous anadromous salmonid habitat segment in a single year. Prospecting or other nonmotorized activities may be conducted only within the bed or wet perimeter of the waterway and may not occur at any site where fish eggs are present. Removal or filling activities customarily associated with mining require a permit under paragraph (b) of this subsection.

(d) A permit is not required under paragraph (b) of this subsection for construction or maintenance of fish passage and fish screening structures that are constructed, operated or maintained under ORS 498.306, 498.316, 498.326 or 509.600 to 509.645.

(e)(A) Notwithstanding the permit requirements of this section and notwithstanding the provisions of ORS 196.800 (3) and (13), if any removal or fill activity is proposed in Oregon’s territorial sea that is related to an ocean renewable energy facility as defined in ORS 274.870, a permit is required.

(B) An application for a permit related to an ocean renewable energy facility in the territorial sea must include all of the information required by that part of the Territorial Sea Plan that addresses the development of ocean renewable energy facilities in the territorial sea.

(C) The Department of State Lands may not issue a removal or fill permit for an ocean renewable energy facility that does not comply with the criteria described in that part of the Territorial Sea Plan that addresses the development of ocean renewable energy facilities in the territorial sea.

(f) Nothing in this section limits or otherwise changes the exemptions under ORS 196.905.

(g) As used in paragraphs (b) and (c) of this subsection:

(A) "Bed" means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

(B) "Essential indigenous anadromous salmonid habitat" means the habitat that is necessary to prevent the depletion of indigenous anadromous salmonid species during their life history stages of spawning and rearing.

(C) "Indigenous anadromous salmonid" means chum, sockeye, Chinook and Coho salmon, and steelhead and cutthroat trout, that are members of the family Salmonidae and are listed as sensitive, threatened or endangered by a state or federal authority.

(D) "Prospecting" means searching or exploring for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

(E) "Wet perimeter" means the area of the stream that is under water or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

(2) A public body, as defined in ORS 174.109, may not issue a lease or permit contrary or in opposition to the conditions set out in the permit issued under ORS 196.600 to 196.905.

(3) Subsection (1) of this section does not apply to removal of material under a contract, permit or lease with any public body, as defined in ORS 174.109, entered into before September 13, 1967. However, no such contract, permit or lease may be renewed or extended on or after September 13, 1967, unless the person removing the material has obtained a permit under ORS 196.600 to 196.905.

(4) Notwithstanding subsection (1) of this section, the Department of State Lands may issue, orally or in writing, an emergency authorization to a person for the removal of material from the beds or banks or filling of any waters of this state in an emergency, for the purpose of making repairs or for the purpose of preventing irreparable harm, injury or damage to persons or property. The emergency authorization issued under this subsection:

(a) Shall contain conditions of operation that the department determines are necessary to minimize impacts to water resources or adjoining properties.

(b) Shall be based, whenever practicable, on the recommendations contained in an on-site evaluation by an employee or representative of the department.

(c) If issued orally, shall be confirmed in writing by the department within five days.

(d) Does not relieve the person from payment of a fee calculated in the manner provided in ORS 196.815.

[Formerly 541.615 and then 196.680; 1993 c.765 §101; 1997 c.190 §1; 1997 c.508 §1; 2001 c.65 §1; 2001 c.923 §4; 2003 c.14 §96; 2003 c.738 §20; 2007 c.71 §63; 2007 c.625 §4; 2007 c.849 §14; 2013 c.198 §3; 2015 c.386 §10]

Note: Operation of the amendments to 196.810 by section 2, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001, as amended by section 19, chapter 11, Oregon Laws 2009. The text that is operative after that approval, including amendments by section 97, chapter 14, Oregon Laws 2003, section 64, chapter 71, Oregon Laws 2007, section 5, chapter 625, Oregon Laws 2007, section 15, chapter 849, Oregon Laws 2007, and section 11, chapter 386, Oregon Laws 2015, is set forth for the user’s convenience.
(1)(a) Except as otherwise specifically permitted under ORS 196.600 to 196.905, a person may not remove any material from the beds or banks of any waters of this state or fill any waters of this state without a permit issued under authority of the Director of the Department of State Lands, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetland conservation plan.

(b) A permit is not required under paragraph (a) of this subsection for prospecting or other nonmotorized activities resulting in the removal from or fill of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material within a particular stream segment in a single year. Prospecting or other nonmotorized activities may be conducted only within the bed or wet perimeter of the waterway and may not occur at any site where fish eggs are present. Removal or filling activities customarily associated with mining require a permit under paragraph (a) of this subsection.

(c) A permit is not required under paragraph (a) of this subsection for construction or maintenance of fish passage and fish screening structures associated with irrigation ditches or the maintenance of drainage ditches that are constructed, operated or maintained under ORS 498.306, 498.316, 498.326 or 509.600 to 509.645.

(d)(A) Notwithstanding the permit requirements of this section and notwithstanding the provisions of ORS 196.800 (3) and (13), if any removal or fill activity is proposed in Oregon’s territorial sea that is related to an ocean renewable energy facility as defined in ORS 274.870, a permit is required.

(B) An application for a permit related to an ocean renewable energy facility in the territorial sea must include all of the information required by that part of the Territorial Sea Plan that addresses the development of ocean renewable energy facilities in the territorial sea.

(C) The Department of State Lands may not issue a removal or fill permit for an ocean renewable energy facility that does not comply with the criteria described in that part of the Territorial Sea Plan that addresses the development of ocean renewable energy facilities in the territorial sea.

(e) Nothing in this section limits or otherwise changes the exemptions under ORS 196.905.

(2) A public body, as defined in ORS 174.109, may not issue a lease or permit contrary or in opposition to the conditions set out in the permit issued under ORS 196.600 to 196.905.

(3) Subsection (1) of this section does not apply to removal of material under a contract, permit or lease with any public body, as defined in ORS 174.109, entered into before September 13, 1967. However, a contract, permit or lease may not be renewed or extended on or after September 13, 1967, unless the person removing the material has obtained a permit under ORS 196.600 to 196.905.

(4) Notwithstanding subsection (1) of this section, the Department of State Lands may issue, orally or in writing, an emergency authorization to a person for the removal of material from the beds or banks or filling of any waters of this state in an emergency, for the purpose of making repairs or for the purpose of preventing irreparable harm, injury or damage to persons or property. The emergency authorization issued under this subsection:

(a) Shall contain conditions of operation that the department determines are necessary to minimize impacts to water resources or adjoining properties.

(b) Shall be based, whenever practicable, on the recommendations contained in an on-site evaluation by an employee or representative of the department.

(c) If issued orally, shall be confirmed in writing by the department within five days.

(d) Does not relieve the person from payment of a fee calculated in the manner provided in ORS 196.815.

(5) As used in this section:

(a) "Bed" means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

(b) "Prospecting" means searching or exploring for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

(c) "Wet perimeter" means the area of the stream that is under water or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Note: See second note under 196.800.



Section 196.812 - Large woody debris; rules.

(1) Poses a direct and demonstrable danger to livestock, human life or real property;

(2) Poses a risk of harm to transportation facilities including, but not limited to, culverts, bridges and roads located near or within the beds or banks of any waters of this state;

(3) Prevents or obstructs navigation within the beds or banks of any waters of this state; or

(4) Meets conditions for the removal of large woody debris as specified in rules of the Director of the Department of State Lands.

[2013 c.198 §5]

Note: 196.812 was added to and made a part of 196.600 to 196.905 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 196.815 - Application for permit; rules; fees; disposition of fees.

(2)(a) Except as otherwise may be provided by the rules of the Department of State Lands for removal or fill permits related to ocean renewable energy facilities as defined in ORS 274.870, each application under subsection (1) of this section must be accompanied by a base fee in accordance with the following schedule:

(A) For a removal by a private operator, or a person contracting to perform services for a private operator, $85.

(B) For a removal by a public body, $250.

(C) For a removal by a commercial operator, $250.

(D) For a fill by a private operator, or a person contracting to perform services for a private operator, $250.

(E) For a fill by a public body, $620.

(F) For a fill by a commercial operator, $620.

(G) For erosion-flood repair, including riprap, no fee.

(b) In addition to the base fee for removal established under paragraph (a) of this subsection, each applicant shall also pay as part of the application fee the following fee based on the volume of removal material:

(A) Less than 500 cubic yards, no volume fee.

(B) 500 to less than 5,000 cubic yards, $125.

(C) 5,000 to less than or equal to 50,000 cubic yards, $250.

(D) Over 50,000 cubic yards, $375.

(c) In addition to the base fee for fill established under paragraph (a) of this subsection, each applicant shall also pay as part of the application fee the following fee based on the volume of fill material:

(A) Less than 500 cubic yards, no volume fee.

(B) 500 to less than 3,000 cubic yards, $125.

(C) 3,000 to less than or equal to 10,000 cubic yards, $250.

(D) Over 10,000 cubic yards, $375.

(d) The department may establish by rule a volume-based fee for the commercial removal of sand and gravel from the waters of this state for use in administering the provisions of the fill and removal law in this state.

(e) For the purposes of this subsection:

(A) "Private operator" means any person undertaking a project for exclusively a nonincome-producing and nonprofit purpose;

(B) "Public body" means federal, state, and local governmental bodies, unless specifically exempted by law, engaged in projects for the purpose of providing free public services;

(C) "Commercial operator" means any person undertaking a project having financial profit as a goal;

(D) "Riprap" means the facing of a streambank with rock or similar substance to control erosion in accordance with rules adopted by the department; and

(E) "Erosion-flood repair" means riprap or any other work necessary to preserve existing facilities and land from flood and high streamflows, in accordance with regulations promulgated by the department.

(3) For each application that involves both removal and filling, the application fee assessed shall be either for removal or filling, whichever is higher according to the fee schedule in subsection (2) of this section.

(4) The department may waive the fees specified in subsection (2) of this section for a permit that will be used to perform a voluntary habitat restoration project.

(5) A person who receives an emergency authorization under ORS 196.810 to remove material from the beds or banks of any waters of this state or to fill any waters of this state shall, within 45 days after receiving the authorization, submit a fee to the department calculated in the manner provided under this section for permit applications.

(6) Each holder of a material removal or fill permit shall pay a fee during the term of the permit in accordance with the schedule set forth in subsection (2) of this section, except that the applicant shall pay only the base fee. For multiyear permits valid over a period of more than one year, the department may assess a one-time fee that covers all fees due under subsection (2) of this section for the period of the permit. The permit shall be suspended during any period of delinquency of payment as though no permit was applied for. Notwithstanding this subsection the director may, before granting a renewal of the permit, require the permittee to show that the continued exercise of the permit is consistent with the protection, conservation and best use of the water resources of this state.

(7) Fees received under this section shall be credited to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905.

(8) The director shall issue an order revising the fees specified in this section on January 1 of each year, beginning in 2009, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor. The director shall round the amount of each fee to the nearest dollar. The revised fees shall take effect January 1 and apply for that calendar year.

[Formerly 541.620 and then 196.685; 2007 c.849 §1; 2009 c.342 §1; 2009 c.882 §2; 2015 c.386 §12]



Section 196.816 - General permits allowing removal of certain amount of material for maintaining drainage; rules; waiver of fees.

[2011 c.713 §7]



Section 196.817 - General permits; rules.

(A) By rule for processing applications on a statewide or geographic basis; or

(B) By order for an applicant or group of applicants to cover activities that are substantially similar in nature, are recurring or ongoing, and have predictable effects and outcomes.

(b) The department must find that the project is in compliance with the review standards set forth in ORS 196.600 to 196.905 and would not result in long-term harm to water resources of this state.

(c) The department shall condition any such general permit upon actions necessary to minimize environmental effects.

(2)(a) Any person proposing to conduct an action under a general permit specified in subsection (1)(a)(A) of this section shall apply to the department in accordance with procedures set forth by the department by rule.

(b) Any person proposing to conduct an action under a general permit specified in subsection (1)(a)(B) of this section shall apply to the department in accordance with procedures set forth by the department by order.

(3) The department shall amend or rescind any general permit upon a determination that the activities conducted under the permit have resulted in or would result in unacceptable individual or cumulative environmental effects or long-term harm to the water resources of this state.

(4) Any person proposing to conduct an action under a general permit shall pay the applicable fee required under ORS 196.815 for individual permit applications.

[2007 c.849 §9; 2011 c.559 §1]



Section 196.818 - Wetland delineation reports; review by Department of State Lands; fees; rules.

(a) Whether waters of this state are present on a specific land parcel;

(b) Where the boundaries of waters of this state are located on a land parcel; or

(c) Whether the waters of this state or a proposed activity in the waters of this state is subject to permit requirements.

(2) A person or governmental body must pay a nonrefundable fee of $350 to the department when submitting a wetland delineation report under subsection (1) of this section.

(3) The department shall:

(a) Review the wetland delineation report submitted under subsection (1) of this section no more than 120 days after the date on which the person or governmental body submits the report; and

(b) Give priority to the review of a wetland delineation report that is submitted with or in advance of an application for a permit required under ORS 196.810 if the permit would authorize activities on the land parcel that is the subject of the wetland delineation report.

(4) All determinations made by the department under subsection (1)(a) and (b) of this section:

(a) Must be made by a person with expertise in wetlands hydrology, soil and vegetation; and

(b) Expire five years after the date on which a final determination is made.

(5) Five years after the date on which a final determination has been made under subsection (1)(a) or (b) of this section, if the owner of the land parcel that is the subject of the determination is conducting activities that require a permit under ORS 196.810, the landowner shall conduct a review of the land parcel. If the baseline conditions leading to the final determination have sufficiently changed to require a new determination, then the landowner shall submit a new wetland delineation report under subsection (1) of this section. If the baseline conditions leading to the final determination have not sufficiently changed to require a new determination, then the final determination of the department, notwithstanding subsection (4)(b) of this section, may be extended by five years.

(6) The department may waive or suspend the requirements of this section for the purpose of issuing an emergency authorization under ORS 196.810.

(7) The fee described in subsection (2) of this section is in addition to any permit application fee required under ORS 196.815. A person or governmental body submitting a revised report to replace a previously rejected report must pay an additional nonrefundable fee of $100.

(8) Delineations made pursuant to this section, and determinations made under this section, must comport with:

(a) The United States Army Corps of Engineers Wetlands Delineation Manual of 1987; and

(b) Any subsequent federal supplements to the manual or applicable guidance documents issued by the United States Army Corps of Engineers, including guidance documents for the area in which a delineation will take place, as adopted by rule of the Director of the Department of State Lands. Such rules must comply with those federal supplements and guidance documents.

(9) The director shall issue an order revising the fee specified in subsection (2) of this section on January 1 of each year, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor. The director shall round the amount to the nearest dollar. The revised fee shall take effect January 1 and apply for that calendar year.

(10) Fees received under this section shall be credited to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905. [2007 c.850 §2; 2012 c.108 §5]

Note: Sections 1 to 4, chapter 108, Oregon Laws 2012, provide:

Sec. 1. Section 2 of this 2012 Act is added to and made a part of ORS 196.600 to 196.905. [2012 c.108 §1]

Sec. 2. Wetland delineation determinations. (1)(a) A person may request an independent review of a determination made under:

(A) ORS 196.818 (1)(a), if the Department of State Lands determines that wetlands are present on a land parcel owned by the person; or

(B) ORS 196.818 (1)(b), if the department determines where the boundaries of a wetland are located on a land parcel owned by the person.

(b) Notwithstanding paragraph (a) of this subsection, a person may not request an independent review of a determination made under ORS 196.818 (1)(a) or (b) unless the person first applies to the department for reconsideration of the determination, as required by the department by rule.

(2)(a) Upon receiving a request for independent review under subsection (1) of this section, the department shall enter into an agreement with the person making the request under which a panel of independent reviewers may modify a determination made under ORS 196.818 (1)(a) or (b).

(b) Notwithstanding paragraph (a) of this subsection, the department is not required to enter into an agreement with the person making the request if the person does not agree to make the decision of the panel of independent reviewers final and binding.

(3)(a) Review under this section must be conducted by a panel of three individuals who are well informed on matters relating to waters of this state. A reviewer:

(A) Shall disclose all prior knowledge of the land parcel that is the subject of the review and any potential or actual conflicts of interest;

(B) Must have no interest in the land parcel that is the subject of the review;

(C) Must have five years of experience with wetland plant identification, hydric soil determinations, wetland hydrology monitoring, wetland boundary mapping and related data analysis; and

(D) Must have been a principal investigator for four wetland delineation reports submitted under ORS 196.818 and approved by the department within the five years preceding the date on which review is requested.

(b) As used in this subsection, "principal investigator" means an individual who has been responsible for collecting more than 33 percent of the field data for a wetland delineation report and for mapping at least 33 percent of the wetland boundary for a wetland delineation report.

(4) The panel of independent reviewers shall be selected in the following manner:

(a) The Department of State Lands shall select one reviewer;

(b) The person requesting the review under subsection (1) of this section shall select one reviewer; and

(c) The reviewers selected under paragraphs (a) and (b) of this subsection shall jointly select one reviewer.

(5) A person must request a review under this section no more than 21 days after the date on which the department reconsiders a determination made under ORS 196.818 (1)(a) or (b).

(6) The panel of independent reviewers must be selected no more than 30 days after the date on which the person requests a review. If the reviewers selected under subsection (4)(a) and (b) of this subsection do not jointly select a third reviewer under subsection (4)(c) of this section on or before the 30th day, the department shall request the United States Army Corps of Engineers to provide a reviewer who has experience reviewing wetland delineations. A reviewer provided under this subsection is exempt from subsection (3)(a)(D) of this section.

(7) The panel of independent reviewers must reach a decision no more than 60 days after the date on which the third reviewer is selected or provided. As part of the decision reached under this subsection, the reviewers must determine the cost of the review, including the reviewers’ expenses and fees. The parties to the agreement shall each pay half of the cost. [2012 c.108 §2]

Sec. 3. Section 2 of this 2012 Act applies to determinations made by the Department of State Lands under ORS 196.818 (1)(a) and (b) on or after the effective date of this 2012 Act [January 1, 2013]. [2012 c.108 §3]

Sec. 4. Sections 1 and 2 of this 2012 Act are repealed on January 2, 2022.

[2012 c.108 §4]



Section 196.820 - Prohibition against issuance of permits to fill Smith Lake or Bybee Lake; exception.

(2) Notwithstanding the provision of subsection (1) of this section, the Director of the Department of State Lands may issue a permit to fill Smith Lake or Bybee Lake, located in Multnomah County, if such fill is to enhance or maintain fish and wildlife habitat at or near Smith Lake or Bybee Lake. A fill shall be considered to be for the purpose of enhancing or maintaining fish and wildlife habitat if the proposed fill is approved by the State Department of Fish and Wildlife.

[Formerly 541.622 and then 196.690]



Section 196.825 - Criteria for issuance of permit; conditions; consultation with public bodies; hearing; appeal.

(a) Is consistent with the protection, conservation and best use of the water resources of this state as specified in ORS 196.600 to 196.905; and

(b) Would not unreasonably interfere with the paramount policy of this state to preserve the use of its waters for navigation, fishing and public recreation.

(2) If the director issues a permit applied for under ORS 196.815 to a person that proposes a removal or fill activity for construction or maintenance of a linear facility, and if that person is not a landowner or a person authorized by a landowner to conduct the proposed removal or fill activity on a property, then the person may not conduct removal or fill activity on that property until the person obtains:

(a) The landowner’s consent;

(b) A right, title or interest with respect to the property that is sufficient to undertake the removal or fill activity; or

(c) A court order or judgment authorizing the use of the property.

(3) In determining whether to issue a permit, the director shall consider all of the following:

(a) The public need for the proposed fill or removal and the social, economic or other public benefits likely to result from the proposed fill or removal. When the applicant for a permit is a public body, the director may accept and rely upon the public body’s findings as to local public need and local public benefit.

(b) The economic cost to the public if the proposed fill or removal is not accomplished.

(c) The availability of alternatives to the project for which the fill or removal is proposed.

(d) The availability of alternative sites for the proposed fill or removal.

(e) Whether the proposed fill or removal conforms to sound policies of conservation and would not interfere with public health and safety.

(f) Whether the proposed fill or removal is in conformance with existing public uses of the waters and with uses designated for adjacent land in an acknowledged comprehensive plan and land use regulations.

(g) Whether the proposed fill or removal is compatible with the acknowledged comprehensive plan and land use regulations for the area where the proposed fill or removal is to take place or can be conditioned on a future local approval to meet this criterion.

(h) Whether the proposed fill or removal is for streambank protection.

(i) Whether the applicant has provided all practicable mitigation to reduce the adverse effects of the proposed fill or removal in the manner set forth in ORS 196.800. In determining whether the applicant has provided all practicable mitigation, the director shall consider the findings regarding wetlands set forth in ORS 196.668 and whether the proposed mitigation advances the policy objectives for the protection of wetlands set forth in ORS 196.672.

(4) The director may issue a permit for a project that results in a substantial fill in an estuary for a nonwater dependent use only if the project is for a public use and would satisfy a public need that outweighs harm to navigation, fishery and recreation and if the proposed fill meets all other criteria contained in ORS 196.600 to 196.905.

(5) If the director issues a permit, the director may impose such conditions as the director considers necessary to carry out the purposes of ORS 196.805 and 196.830 and subsection (1) of this section and to provide mitigation for the reasonably expected adverse effects of project development. In formulating such conditions the director may request comment from public bodies, as defined in ORS 174.109, federal agencies and tribal governments affected by the permit. Each permit is valid only for the time specified therein. The director shall impose, as conditions to any permit, general authorization or wetland conservation plan, measures to provide mitigation for the reasonably expected adverse effects of project development. Compensatory mitigation shall be limited to replacement of the functions and values of the impacted water resources of this state.

(6)(a) The director may request comment from interested parties and adjacent property owners on any application for a permit.

(b) The director shall furnish to any person, upon written request and at the expense of the person who requests the copy, a copy of any application for a permit or authorization under this section or ORS 196.850.

(c) For permit applications for a removal or fill activity for construction or maintenance of a linear facility that are deemed complete by the director, the director shall notify by first-class mail, electronic mail or electronic facsimile transmission all landowners whose land is identified in the permit application and all landowners whose land is adjacent to the property of a landowner whose land is identified in the permit application.

(7) Any applicant whose application for a permit or authorization has been deemed incomplete or has been denied, or who objects to any of the conditions imposed under this section by the director, may, within 21 days of the denial of the permit or authorization or the imposition of any condition, request a hearing from the director. Thereupon the director shall set the matter down for hearing, which shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. After such hearing, the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the director’s initial order. Appeals from the director’s final order may be taken to the Court of Appeals in the manner provided by ORS 183.482.

(8) Except for a permit issued under the process set forth in ORS 517.952 to 517.989, the director shall:

(a) Determine whether an application is complete within 30 days from the date the Department of State Lands receives the application. If the director determines that an application is complete, the director shall distribute the application for comment pursuant to subsection (5) of this section. If the director determines that the application is not complete, the director shall notify the applicant in writing that the application is deficient and explain, in the same notice, the deficiencies.

(b) Issue a permit decision within 90 days after the date the director determines that the application is complete unless:

(A) An extension of time is granted under subsection (10)(b) of this section;

(B) The applicant and the director agree to a longer time period; or

(C) The director determines that an extension is necessary to coordinate the issuance of a proprietary authorization decision for an ocean renewable energy facility under ORS 274.873 and a removal or fill permit decision.

(9) Permits issued under this section shall be in lieu of any permit or authorization that might be required for the same operation under ORS 164.775, 164.785, 468.020, 468.035, 468.045, 468.055, 468.060, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085, so long as:

(a) The operation is that for which the permit or authorization is issued; and

(b) The standards for granting the permit or authorization are substantially the same as those established pursuant to ORS 164.775, 164.785, 468.020, 468.035, 468.045, 468.055, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085 to the extent they affect water quality.

(10)(a) Any public body, as defined in ORS 174.109, federal agency or tribal government requested by the director to comment on an application for a permit must submit its comments to the director not more than 30 days after receiving the request for comment. If a public body, federal agency or tribal government fails to comment on the application within 30 days, the director shall assume that the public body, federal agency or tribal government has no objection.

(b) The Department of Environmental Quality shall provide comments to the director within 75 days after receiving notice under subsection (5) of this section if the permit action requires certification under the Federal Water Pollution Control Act (P.L. 92-500), as amended.

(11) In determining whether to issue a permit, the director may consider only standards and criteria in effect on the date the director receives the completed application.

(12) As used in this section:

(a) "Applicant" means a landowner, a person authorized by a landowner to conduct a removal or fill activity or a person that proposes a removal or fill activity for construction or maintenance of a linear facility.

(b) "Completed application" means a signed permit application form that contains all necessary information for the director to determine whether to issue a permit, including:

(A) A map showing the project site with sufficient accuracy to easily locate the removal or fill site;

(B) A project plan showing the project site and proposed alterations;

(C) The fee required under ORS 196.815;

(D) Any changes that may be made to the hydraulic characteristics of waters of this state and a plan to minimize or avoid any adverse effects of those changes;

(E) If the project may cause substantial adverse effects on aquatic life or aquatic habitat within this state, documentation of existing conditions and resources and identification of the potential impact if the project is completed;

(F) An analysis of alternatives that evaluates practicable methods to minimize and avoid impacts to waters of this state;

(G) If the project is to fill or remove material from wetlands, a wetlands mitigation plan; and

(H) Any other information that the director deems pertinent and necessary to make an informed decision on whether the application complies with the policy and standards set forth in this section.

(c) "Linear facility" includes any railway, highway, road, pipeline, water or sewer line, communication line, overhead or underground electrical transmission or distribution line or similar facility.

[Formerly 541.625 and then 196.695; 1991 c.735 §25; 1993 c.741 §18; 1995 c.370 §1; 1995 c.472 §1; 2001 c.460 §2; 2001 c.516 §3; 2003 c.253 §§9,10; 2003 c.738 §§17a,18a; 2007 c.849 §§4,5; 2009 c.342 §2; 2009 c.343 §20; 2011 c.370 §1; 2015 c.386 §13]



Section 196.830 - Estuarine resource replacement as condition for fill or removal from estuary; considerations; other permit conditions.

(2) Except as provided in subsection (4) of this section, the Director of the Department of State Lands shall require estuarine resource replacement as a condition of any permit for filling or removal of material from an intertidal or tidal marsh area of an estuary.

(3) If the director requires estuarine resource replacement, the director shall consider:

(a) The identified adverse impacts of the proposed activity;

(b) The availability of areas in which replacement activities could be performed;

(c) The provisions of land use plans for the area adjacent to or surrounding the area of the proposed activity;

(d) The recommendations of any interested or affected state or local agencies; and

(e) The extent of compensating activity inherent in the proposed activity.

(4) Notwithstanding any provisions of this chapter and ORS chapters 195 and 197 or the statewide planning goals adopted thereunder to the contrary, the director may:

(a) Waive estuarine resource replacement in part for an activity for which replacement would otherwise be required if, after consultation with appropriate state and local agencies the director determines that:

(A) There is no alternative manner in which to accomplish the purpose of the project;

(B) There is no feasible manner in which estuarine resource replacement could be accomplished;

(C) The economic and public need for the project and the economic and public benefits resulting from the project clearly outweigh the potential degradation of the estuary;

(D) The project is for a public use; and

(E) The project is water dependent or the project is publicly owned and water related; or

(b) Waive estuarine resource replacement wholly or in part for an activity for which replacement would otherwise be required if the activity is:

(A) Filling for repair and maintenance of existing functional dikes and negligible physical or biological damage to the tidal marsh or intertidal areas of the estuary will result;

(B) Riprap to allow protection of an existing bankline with clean, durable erosion resistant material when a need for riprap protection is demonstrated that cannot be met with natural vegetation and no appreciable increase in existing upland will occur;

(C) Filling for repair and maintenance of existing roads and negligible physical or biological damage to the tidal marsh or intertidal areas of the estuary will result;

(D) Dredging for authorized navigation channels, jetty or navigational aid installation, repair or maintenance conducted by or under contract with the Army Corps of Engineers;

(E) Dredging or filling required as part of an estuarine resource restoration or enhancement project agreed to by local, state and federal agencies; or

(F) A proposed alteration that would have negligible adverse physical or biological impact on estuarine resources.

(5) Nothing in this section is intended to limit the authority of the director to impose conditions on a permit under ORS 196.825.

[Formerly 541.626 and then 196.700; 2005 c.22 §136]



Section 196.835 - Hearing regarding issuance of permit; procedure; appeals; suspension of permit pending appeal.

[Formerly 541.627 and then 196.705; 2003 c.738 §19]



Section 196.840



Section 196.845 - Investigations and surveys.

[Formerly 541.635 and then 196.715]



Section 196.850 - Waiving permit requirement in certain cases; rules; notice; review; fees; disposition of fees.

(a) Are substantially similar in nature;

(b) Would cause only minimal individual and cumulative environmental impacts; and

(c) Would not result in long-term harm to water resources of the state.

(2) A general authorization may be granted on a statewide or other geographic basis.

(3) The department shall condition any general authorization upon actions necessary to minimize environmental impacts.

(4) The department shall provide notice of any proposed general authorization to affected federal and state agencies, local governments, tribal governments and the public. The notice shall include:

(a) A clear description of the proposal; and

(b) Draft findings and any proposed conditions pursuant to this section.

(5) Any person proposing to conduct an action under a general authorization shall:

(a) Notify the department in writing prior to conducting the action.

(b) Pay the applicable fee to the department as determined under subsection (9) of this section.

(6) The department shall amend or rescind any general authorization upon a determination that the activities conducted under the authorization have resulted in or would result in more than minimal environmental impacts or long-term harm to the water resources of this state.

(7) The department shall review each general authorization adopted pursuant to this section every five years. The review shall include public notice and opportunity for public hearing. After the review, the department may either modify, reissue or rescind the general authorization.

(8) In addition to the grounds for review set forth in ORS 183.400 (4), on judicial review of the validity of a rule adopted under this section, the rule shall be reviewable for substantial evidence in the rulemaking record. The record shall include copies of all documents before the agency relevant to the findings required by subsection (1) of this section.

(9) If the rule adopting a general authorization under this section is:

(a) For actions that result in moving less than 50 cubic yards of material, the department may not charge a fee for the general authorization.

(b) For actions that result in moving 50 or more cubic yards of material, the department may establish a fee for the general authorization. The fee may not exceed $250 and shall be based on the cost of processing the general authorization.

(10) The department shall credit any fee collected under this section to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905.

[1989 c.837 §9 (enacted in lieu of 541.640); renumbered 196.850 in 1989; 2003 c.253 §11; 2007 c.849 §6]

Note: Operation of the amendments to 196.850 by section 4, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001, as amended by section 19, chapter 11, Oregon Laws 2009. The text that is operative after that approval, including amendments by section 12, chapter 253, Oregon Laws 2003, and section 7, chapter 849, Oregon Laws 2007, is set forth for the user’s convenience.
(1) Notwithstanding ORS 196.810, the Department of State Lands may, by rule, grant general authorization for removal of material from the bed or banks of any waters of this state or the filling of any waters of this state without a permit from the department if the department finds that the activities subject to the general authorization:

(a) Are substantially similar in nature;

(b) Would cause only minimal individual and cumulative environmental impacts; and

(c) Would not result in long-term harm to water resources of the state.

(2) A general authorization may be granted on a statewide or other geographic basis.

(3) The department shall condition any general authorization upon actions necessary to minimize environmental impacts.

(4) The department shall provide notice of any proposed general authorization to affected federal and state agencies, local governments, tribal governments and the public. The notice shall include:

(a) A clear description of the proposal; and

(b) Draft findings and any proposed conditions pursuant to this section.

(5) Any person proposing to conduct an action under a general authorization shall:

(a) Notify the department in writing prior to conducting the action. The person may not commence the action until the person receives a letter of authorization from the department.

(b) Pay the applicable fee to the department as determined under subsection (10) of this section.

(6) The Director of the Department of State Lands shall waive the requirements of subsection (5) of this section if the director issues a general authorization and the authorized activity:

(a) Involves less than 50 cubic yards of material;

(b) Will be conducted during periods that minimize adverse effects to fish and wildlife in accordance with guidance provided by the State Department of Fish and Wildlife;

(c) Will not dam or divert a waterway in a manner that obstructs fish passage or vessel navigation; and

(d) Will not violate water quality standards as established by the Department of Environmental Quality.

(7) The Department of State Lands shall amend or rescind any general authorization upon a determination that the activities conducted under the authorization have resulted in or would result in more than minimal environmental impacts or long-term harm to the water resources of this state.

(8) The department shall review each general authorization adopted pursuant to this section every five years. The review shall include public notice and opportunity for public hearing. After the review, the department may either modify, reissue or rescind the general authorization.

(9) In addition to the grounds for review set forth in ORS 183.400 (4), on judicial review of the validity of a rule adopted under this section, the rule shall be reviewable for substantial evidence in the rulemaking record. The record shall include copies of all documents before the agency relevant to the findings required by subsection (1) of this section.

(10) If the rule adopting a general authorization under this section is:

(a) For actions that result in moving less than 50 cubic yards of material, the department may not charge a fee for the general authorization.

(b) For actions that result in moving 50 or more cubic yards of material, the department may establish a fee for the general authorization. The fee may not exceed $250 and shall be based on the cost of processing the general authorization.

(11) The department shall credit any fee collected under this section to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905.

Note: See second note under 196.800.



Section 196.855 - Noncomplying removal of material or filling as public nuisance.

[Formerly 541.645 and then 196.720; 2007 c.71 §65]



Section 196.860 - Enforcement powers of director.

(a) Investigate, hold hearings, make orders and take action, as provided in ORS 196.600 to 196.905, as soon as possible.

(b) For the purpose of investigating conditions relating to the removal or filling, through the employees or the duly authorized representatives of the Department of State Lands, enter at reasonable times upon any private or public property.

(c) Conduct public hearings in accordance with ORS chapter 183.

(d) Publish findings and recommendations as they are developed relative to public policies and procedures necessary for the correction of conditions or violations of ORS 196.600 to 196.905.

(e) Give notice of any proposed order relating to a violation by personal service or by mailing the notice by registered or certified mail to the person affected. Any person aggrieved by a proposed order of the director may request a hearing within 20 days of the date of personal service or mailing of the notice. Hearings shall be conducted under the provisions of ORS chapter 183 applicable to contested cases, and judicial review of final orders shall be conducted in the Court of Appeals according to ORS 183.482. If no hearing is requested or if the party fails to appear, a final order shall be issued upon a prima facie case on the record of the agency.

(f) Take appropriate action for the enforcement of any rules or final orders. Any violation of ORS 196.600 to 196.905 or of any rule or final order of the director under ORS 196.600 to 196.905 may be enjoined in civil abatement proceedings brought in the name of the State of Oregon. In any such proceedings the director may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from the violation. Proceedings thus brought by the director shall set forth if applicable the dates of notice and hearing and the specific rule or order of the director, together with the facts of noncompliance, the facts giving rise to the public nuisance, and a statement of the damages to any public right of navigation, fishery or recreation, if any, resulting from the violation.

(2)(a) In addition to the administrative action the director may take under subsection (1) of this section, the director may enter an order requiring any person to cease and desist from any violation if the director determines that the violation presents an imminent and substantial risk of injury, loss or damage to water resources.

(b) An order under this subsection:

(A) May be entered without prior notice or hearing.

(B) Shall be served upon the person by personal service or by registered or certified mail.

(C) Shall state that a hearing will be held on the order if a written request for hearing is filed by the person subject to the order within 10 days after receipt of the order.

(D) May not be stayed during the pendency of a hearing conducted under paragraph (c) of this subsection.

(c) If a person subject to an order under this subsection files a timely demand for hearing, the director shall hold a contested case hearing according to the applicable provisions of ORS chapter 183. If the person fails to request a hearing, the order shall be entered as a final order upon prima facie case made on the record of the agency.

(d) Neither the director nor any duly authorized representative of the department shall be liable for any damages a person may sustain as a result of a cease and desist order issued under this subsection.

(e) The state and local police shall cooperate in the enforcement of any order issued under this subsection and shall require no further authority or warrant in executing or enforcing the order. If any person fails to comply with an order issued under this subsection, the circuit court of the county in which the violation occurred or is threatened shall compel compliance with the director’s order in the same manner as with an order of that court.

(3) As used in this section, "violation" means removing material from or placing fill in any of the waters of this state without a permit or in a manner contrary to the conditions set out in a permit issued under ORS 196.825.

[Formerly 541.650 and then 196.725; 2007 c.71 §66; 2007 c.849 §16]



Section 196.865 - Revocation, suspension or refusal to renew permit.

[Formerly 541.655 and then 196.730; 2007 c.849 §17]



Section 196.870 - Abatement proceedings; restraining order; injunction; public compensation.

(2) Before beginning any action under subsection (1) of this section, a person other than the director shall provide 60 days notice to the director of the intended action. A person other than the director may not begin an action under subsection (1) of this section if the director has commenced and is diligently prosecuting civil, criminal or administrative proceedings in the same matter.

(3) The director may institute an action in the name of the State of Oregon for a temporary restraining order or preliminary injunction if a threatened or existing nuisance under ORS 196.855 creates an emergency that requires immediate action to protect the public health, safety or welfare. The director shall not be required to furnish a bond in such proceeding.

(4) The State Land Board, the Director of the Department of State Lands and the employees or duly authorized representatives of the Department of State Lands shall not be liable for any damages a defendant may sustain as a result of an injunction, restraining order or abatement order issued under this section.

(5) A case filed under this section shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

(6) In any action brought under this section, the plaintiff may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from an existing public nuisance under ORS 196.855. Any money received by the plaintiff under this subsection shall be deposited in the Common School Fund.

[Formerly 541.660 and then 196.735]



Section 196.875 - Double and treble damages for destruction of public right of navigation, fishery or recreation; costs and attorney fees.

(2) If any person intentionally violates ORS 196.810, the director, in a proceeding brought pursuant to ORS 196.870, may seek and the court may award treble a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

(3) An award made pursuant to this section shall be in addition to and not in lieu of any criminal penalties imposed for a violation of ORS 196.810.

(4) In any action brought under ORS 196.870, the court shall award to the prevailing party the costs of suit and reasonable attorney fees at trial and on appeal. Subject to the provisions of ORS 20.140, any costs and attorney fees so awarded to the director shall be deposited in the Common School Fund to offset the director’s expenses of bringing such action.

[Formerly 541.662 and then 196.740; 2007 c.849 §18]

Note: 196.875 [formerly 541.662 and 196.740] was enacted by two identical provisions, section 10 of chapter 330 and section 13 of chapter 674, Oregon Laws 1973. Both are compiled as a single section.



Section 196.880 - Fill under permit presumed not to affect public rights; public rights extinguished.

[Formerly 541.665 and then 196.745]



Section 196.885 - Annual report of fill and removal activities; contents of report.

(1) The number of fill and removal permits applied for, denied and granted, organized according to whether or not the permits were for waters subject to section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended). For all permits granted or outstanding during the prior year, a separate summary shall be included for fills and removals, organized by river or other water body, that shows:

(a) The total number of permits, the number of new permits and the number of renewal permits.

(b) The volume and acreage of fills and removals authorized during the past year, and the volume and acreage of fills and removals completed during the past year.

(2) By river or other water body, a summary of the total volume and acreage of fills and removals made under a general waiver, general permit or similar authority.

(3) A summary of mitigation measures, including a description of each mitigation project approved during the past year including the location and size of each mitigation project and a report on the status of all mitigation projects pending or completed during the past year.

(4) A summary of enforcement activities, including:

(a) The number of potential violations reported.

(b) The number of compliance investigations conducted.

(c) The results of compliance actions, including:

(A) The number of cases resolved by voluntary compliance, administrative hearings and judicial enforcement proceedings;

(B) The amount of damages and penalties assessed;

(C) The amount of damages and penalties recovered; and

(D) A brief description of each after-the-fact permit issued, including the location and size by volume and acreage.

(5) A description of staffing, including the number of full-time equivalent positions devoted to the permit program and, for each position, the qualifications and job description.

(6) The report on the Oregon Removal-Fill Mitigation Fund as required under ORS 196.655.

(7) The number of and average time for responding to notices received by local governments and the number of responses that took more than 30 days.

(8) The number of wetland conservation plans approved by the director and a description of each, including the issues raised during the approval process.

[Formerly 541.670 and then 196.750; 2009 c.343 §21]



Section 196.890 - Civil penalties.

[Formerly 541.675 and then 196.755]



Section 196.895 - Imposition of civil penalties.

(2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the Director of the Department of State Lands under this section may be joined by the director with any other action taken against the same person under ORS 196.860 (1)(f).

(3) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 196.600 to 196.905, 196.990 and 541.990 and as otherwise required by law.

[Formerly 541.680 and then 196.760; 1991 c.734 §12]

Note: Operation of the amendments to 196.895 by section 5, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001, as amended by section 19, chapter 11, Oregon Laws 2009. The text that is operative after that approval is set forth for the user’s convenience.
(1) Except as provided in subsection (4) of this section, civil penalties under ORS 196.890 shall be imposed as provided in ORS 183.745.

(2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the Director of the Department of State Lands under this section may be joined by the director with any other action taken against the same person under ORS 196.860 (1)(f).

(3) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 196.600 to 196.905, 196.990 and 541.990 and as otherwise required by law.

(4) Notwithstanding any provision of ORS 183.745, any person having an interest that is adversely affected or aggrieved by an alleged violation for which civil penalties are imposed under ORS 196.890 may intervene in a contested case proceeding pertaining to the imposition of civil penalties under this section.

Note: See second note under 196.800.



Section 196.900 - Schedule of civil penalties; rules; factors to be considered in imposing civil penalties.

(2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

(a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

(b) Any prior violations of statutes, rules, orders and permits pertaining to waters of the state.

(c) The impact of the violation on public interests in fishery, navigation and recreation.

(d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 196.805.

(3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 196.805. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated.

[Formerly 541.685 and then 196.765]



Section 196.905 - Applicability; rules.

(2) Nothing in ORS 196.600 to 196.905 applies to removal of materials from the beds or banks or filling of the waters of a nonnavigable natural waterway, or any portion thereof, in this state, if:

(a) Such waterway or portion is situated within forestland; and

(b) Such removal or filling is directly connected with a forest management practice conducted in accordance with ORS 527.610 to 527.770, 527.990 and 527.992.

(3) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on converted wetlands for normal farming and ranching activities such as plowing, grazing, seeding, planting, cultivating, conventional crop rotation or harvesting.

(4) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on lands zoned for exclusive farm use as described in ORS 215.203 for the following activities:

(a) Drainage or maintenance of farm or stock ponds; or

(b) Maintenance of farm roads in such a manner as to not significantly adversely affect wetlands or any other waters of this state.

(5) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for subsurface drainage by deep ripping, tiling or moling on converted wetlands that are zoned for exclusive farm use pursuant to ORS 215.203.

(6) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for any activity defined as a farm use in ORS 215.203, on lands zoned for exclusive farm use pursuant to ORS 215.203, if the lands are converted wetlands that are also certified as prior converted cropland by the Natural Resources Conservation Service of the United States Department of Agriculture, or its successor agency, so long as commercial agricultural production on the land has not been abandoned for five or more years.

(7) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the reestablishment of crops under federal conservation reserve program provisions set forth in 16 U.S.C. 3831 as in effect on January 1, 2010.

(8) The exemptions in subsections (3) to (7) of this section do not apply to any fill or removal that involves changing an area of wetlands to a nonfarm use.

(9) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance or reconstruction of structures such as dikes, dams, levees, groins, riprap, tidegates, drainage ditches, irrigation ditches and tile drain systems, provided that:

(a) The structure was serviceable within the past five years; and

(b) Such maintenance or reconstruction would not significantly adversely affect wetlands or other waters of this state to a greater extent than the wetlands or waters of this state were affected as a result of the original construction of those structures.

(10) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for maintenance, including emergency reconstruction of recently damaged parts, of currently serviceable roads or transportation structures such as groins and riprap protecting roads, causeways and bridge abutments or approaches.

(11) Nothing in ORS 196.600 to 196.905 applies to removal or filling, or both, within the beds or banks of any waters of this state conducted as part of a surface mining operation, that is the subject of a memorandum of agreement between the Department of State Lands and the State Department of Geology and Mineral Industries in which the State Department of Geology and Mineral Industries is assigned sole responsibility for permitting as described in ORS 517.797.

(12) The Department of State Lands may adopt a rule that exempts from the requirement to obtain a permit under ORS 196.800 to 196.900 voluntary habitat restoration projects that have only minimal adverse impact on waters of this state.

(13) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for a change in the point of diversion to withdraw surface water for beneficial use if the change in the point of diversion is necessitated by a change in the location of the surface water and authorized by the Water Resources Department.

(14) As used in this section:

(a) "Converted wetlands" means agriculturally managed wetlands that, on or before June 30, 1989, were brought into commercial agricultural production by diking, draining, leveling, filling or any similar hydrologic manipulation and by removal or manipulation of natural vegetation, and that are managed for commercial agricultural purposes.

(b) "Converted wetlands" does not include any stream, slough, ditched creek, spring, lake or any other waters of this state that are located within or adjacent to a converted wetland area.

[Formerly 541.695 and then 196.770; 1999 c.610 §1; 2009 c.342 §3; 2011 c.16 §1; 2011 c.406 §3]

Note: Operation of the amendments to 196.905 by section 6, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001, as amended by section 19, chapter 11, Oregon Laws 2009. The text that is operative after that approval, including amendments by section 13, chapter 253, Oregon Laws 2003, section 4, chapter 342, Oregon Laws 2009, section 2, chapter 16, Oregon Laws 2011, and section 4, chapter 406, Oregon Laws 2011, is set forth for the user’s convenience.
(1) Notwithstanding the exemptions in subsections (3) to (8) of this section, a permit under ORS 196.600 to 196.905 is required for any fill or removal of material in or from the waters of this state when:

(a) The fill or removal is a part of an activity whose purpose is to bring an area of state waters into a use to which it was not previously subject; and

(b)(A) The flow or circulation of the waters of this state may be impaired; or

(B) The reach of the waters may be reduced.

(2) Nothing in ORS 196.600 to 196.905 applies to removal of materials from the beds or banks or filling of the waters of a nonnavigable natural waterway, or any portion thereof, in this state, if:

(a) Such waterway or portion is situated within forestland; and

(b) Such removal or filling is directly connected with a forest management practice conducted in accordance with ORS 527.610 to 527.770, 527.990 and 527.992.

(3) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on converted wetlands for normal farming and ranching activities such as plowing, grazing, seeding, planting, cultivating, conventional crop rotation or harvesting.

(4) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on lands zoned for exclusive farm use as described in ORS 215.203 for the following activities:

(a) Drainage or maintenance of farm or stock ponds; or

(b) Maintenance of farm roads, provided that:

(A) The farm roads are constructed and maintained in accordance with construction practices designed to minimize any adverse effects to the aquatic environment;

(B) Borrow material for farm road maintenance does not come from waters of this state unless authorized by the Department of State Lands; and

(C) Maintenance activities are confined to the scope of construction for the original project.

(5) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for any activity defined as a farm use in ORS 215.203, on lands zoned for exclusive farm use pursuant to ORS 215.203, if the lands are converted wetlands that are also certified as prior converted cropland by the Natural Resources Conservation Service of the United States Department of Agriculture, or its successor agency, so long as commercial agricultural production on the land has not been abandoned for five or more years.

(6) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the reestablishment of crops under federal conservation reserve program provisions set forth in 16 U.S.C. 3831 as in effect on January 1, 2010.

(7) The exemptions in subsections (3) to (6) of this section do not apply to any fill or removal that involves changing an area of wetlands or converted wetlands to a nonfarm use.

(8) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance or reconstruction of structures such as dikes, dams, levees, groins, riprap, tidegates, drainage ditches, irrigation ditches and tile drain systems, provided that:

(a) The structure was serviceable within the past five years; and

(b) Such maintenance or reconstruction would not significantly adversely affect wetlands or other waters of this state to a greater extent than the wetlands or waters of this state were affected as a result of the original construction of those structures.

(9) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for temporary dams constructed for crop or pasture irrigation purposes that are less than 50 cubic yards, provided the following conditions are satisfied:

(a) The removal or filling is conducted during periods that minimize adverse effects to fish and wildlife in accordance with guidance provided by the State Department of Fish and Wildlife;

(b) The removal or filling does not jeopardize a threatened or endangered species or adversely modify or destroy the habitat of a threatened or endangered species listed under federal or state law; and

(c) Temporary fills are removed in their entirety and the area is restored to its approximate original elevation.

(10) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for maintenance, including emergency reconstruction of recently damaged parts, of currently serviceable roads or transportation structures such as groins and riprap protecting roads, causeways and bridge abutments or approaches.

(11) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance of access roads constructed to move mining equipment, subject to the following conditions:

(a) The access roads are constructed and maintained in accordance with construction practices that minimize adverse effects to the aquatic environment;

(b) Borrow material for access road maintenance does not come from waters of this state unless authorized by the Department of State Lands; and

(c) Maintenance activities are confined to the scope of construction for the original project.

(12) Nothing in ORS 196.600 to 196.905 applies to removal or filling, or both, within the beds or banks of any waters of this state conducted as part of a surface mining operation that is the subject of a memorandum of agreement between the Department of State Lands and the State Department of Geology and Mineral Industries in which the State Department of Geology and Mineral Industries is assigned sole responsibility for permitting as described in ORS 517.797.

(13) The department may adopt a rule that exempts from the requirement to obtain a permit under ORS 196.800 to 196.900 voluntary habitat restoration projects that have only minimal adverse impact on waters of this state.

(14) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for a change in the point of diversion to withdraw surface water for beneficial use if the change in the point of diversion is necessitated by a change in the location of the surface water and authorized by the Water Resources Department.

(15) As used in this section:

(a)(A) "Converted wetlands" means agriculturally managed wetlands that, on or before June 30, 1989, were brought into commercial agricultural production by diking, draining, leveling, filling or any similar hydrologic manipulation and by removal or manipulation of natural vegetation, and that are managed for commercial agricultural purposes.

(B) "Converted wetlands" does not include any stream, slough, ditched creek, spring, lake or any other waters of this state that are located within or adjacent to a converted wetland area.

(b) "Harvesting" means physically removing crops or other agricultural products.

(c) "Plowing" includes all forms of primary tillage, including moldboard, chisel or wide-blade plowing, discing, harrowing or similar means of breaking up, cutting, turning over or stirring soil to prepare it for planting crops or other agricultural products. "Plowing" does not include:

(A) The redistribution of soil, rock, sand or other surface materials in a manner that changes areas of waters of this state into dry land; or

(B) Rock crushing activities that result in the loss of natural drainage characteristics, the reduction of water storage and recharge capability, or the overburdening of natural water filtration capacity.

(d) "Seeding" means the sowing of seed or placement of seedlings to produce crops or other agricultural products.

Note: See second note under 196.800.



Section 196.910 - Monitoring fill and removal activities; public education and information materials; periodic reports to legislative committee.

(1) Monitor removal and fill activities, including but not limited to prospecting and placer mining, within designated essential indigenous anadromous salmonid habitat areas to determine the effects of such activities on salmonid spawning and rearing habitat and compile the results in an annual report.

(2) Cooperate with the State Department of Fish and Wildlife and other interested parties to develop and distribute public education and information materials designed to increase understanding and awareness of permit requirements and acceptable removal and fill practices related to prospecting and placer mining.

(3) Report periodically to the appropriate legislative committee on the progress of the Department of State Lands in implementing ORS 196.810.

[1997 c.508 §2; 1999 c.59 §54; 2003 c.253 §14; 2007 c.354 §3]

Note: 196.910 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 196.990 - Penalties.

[Formerly subsection (4) of 541.990]

Note: Operation of the amendments to 196.990 by section 7, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001, as amended by section 19, chapter 11, Oregon Laws 2009. The text that is operative after that approval is set forth for the user’s convenience.
(1) A person commits the offense of unlawful removal from or filling of waters of this state if the person knowingly violates ORS 196.810 or an order issued thereunder, or any rule or condition of a permit issued under ORS 196.600 to 196.905.

(2) Notwithstanding ORS 161.515, unlawful removal from or filling of waters of this state is an offense punishable by a fine of up to $10,000 per day of violation.

Note: See second note under 196.800.






Chapter 197 - Comprehensive Land Use Planning I

Section 197.005 - Legislative findings.

(1) Uncoordinated use of lands within this state threatens the orderly development, the environment of this state and the health, safety, order, convenience, prosperity and welfare of the people of this state.

(2) To promote coordinated administration of land uses consistent with comprehensive plans adopted throughout the state, it is necessary to establish a process for the review of state agency, city, county and special district land conservation and development plans for compliance with goals.

(3) Except as otherwise provided in subsection (4) of this section, cities and counties should remain as the agencies to consider, promote and manage the local aspects of land conservation and development for the best interests of the people within their jurisdictions.

(4) The promotion of coordinated statewide land conservation and development requires the creation of a statewide planning agency to prescribe planning goals and objectives to be applied by state agencies, cities, counties and special districts throughout the state.

(5) City and county governments are responsible for the development of local comprehensive plans. The purpose of ORS 195.065, 195.070 and 195.075 is to enhance coordination among cities, counties and special districts to assure effectiveness and efficiency in the delivery of urban services required under those local comprehensive plans.

[1973 c.80 §1; 1977 c.664 §1; 1981 c.748 §21; 1993 c.804 §2a; 1999 c.348 §1]



Section 197.010 - Policy.

(1) In order to ensure the highest possible level of livability in Oregon, it is necessary to provide for properly prepared and coordinated comprehensive plans for cities and counties, regional areas and the state as a whole. These comprehensive plans:

(a) Must be adopted by the appropriate governing body at the local and state levels;

(b) Are expressions of public policy in the form of policy statements, generalized maps and standards and guidelines;

(c) Shall be the basis for more specific rules and land use regulations which implement the policies expressed through the comprehensive plans;

(d) Shall be prepared to assure that all public actions are consistent and coordinated with the policies expressed through the comprehensive plans; and

(e) Shall be regularly reviewed and, if necessary, amended to keep them consistent with the changing needs and desires of the public they are designed to serve.

(2)(a) The overarching principles guiding the land use program in the State of Oregon are to:

(A) Provide a healthy environment;

(B) Sustain a prosperous economy;

(C) Ensure a desirable quality of life; and

(D) Equitably allocate the benefits and burdens of land use planning.

(b) Additionally, the land use program should, but is not required to, help communities achieve sustainable development patterns and manage the effects of climate change.

(c) The overarching principles in paragraph (a) of this subsection and the purposes in paragraph (b) of this subsection provide guidance to:

(A) The Legislative Assembly when enacting a law regulating land use.

(B) A public body, as defined in ORS 174.109, when the public body:

(i) Adopts or interprets goals, comprehensive plans and land use regulations implementing the plans, or administrative rules implementing a provision of ORS chapter 195, 196, 197, 215 or 227; or

(ii) Interprets a law governing land use.

(d) Use of the overarching principles in paragraph (a) of this subsection and the purposes in paragraph (b) of this subsection is not a legal requirement for the Legislative Assembly or other public body and is not judicially enforceable.

(3) The equitable balance between state and local government interests can best be achieved by resolution of conflicts using alternative dispute resolution techniques such as mediation, collaborative planning and arbitration. Such dispute resolution techniques are particularly suitable for conflicts arising over periodic review, comprehensive plan and land use regulations, amendments, enforcement issues and local interpretation of state land use policy.

[1973 c.80 §2; 1981 c.748 §21a; 1993 c.792 §48; 2009 c.873 §1]



Section 197.012 - Compact urban development.

(1) Consider directing major public infrastructure investments, including major transportation investments, to reinforce compact urban development; and

(2) Consider giving priority to investments that promote infill or redevelopment of existing urban areas to encourage the density necessary to support alternative modes of transportation.

[2009 c.873 §14]

Note: 197.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.013 - Implementation and enforcement are of statewide concern.

[1981 c.884 §7]



Section 197.015 - Definitions for ORS chapters 195, 196, 197 and ORS 197A.300 to 197A.325.

(1) "Acknowledgment" means a commission order that certifies that a comprehensive plan and land use regulations, land use regulation or plan or regulation amendment complies with the goals or certifies that Metro land use planning goals and objectives, Metro regional framework plan, amendments to Metro planning goals and objectives or amendments to the Metro regional framework plan comply with the goals.

(2) "Board" means the Land Use Board of Appeals.

(3) "Carport" means a stationary structure consisting of a roof with its supports and not more than one wall, or storage cabinet substituting for a wall, and used for sheltering a motor vehicle.

(4) "Commission" means the Land Conservation and Development Commission.

(5) "Comprehensive plan" means a generalized, coordinated land use map and policy statement of the governing body of a local government that interrelates all functional and natural systems and activities relating to the use of lands, including but not limited to sewer and water systems, transportation systems, educational facilities, recreational facilities, and natural resources and air and water quality management programs. "Comprehensive" means all-inclusive, both in terms of the geographic area covered and functional and natural activities and systems occurring in the area covered by the plan. "General nature" means a summary of policies and proposals in broad categories and does not necessarily indicate specific locations of any area, activity or use. A plan is "coordinated" when the needs of all levels of governments, semipublic and private agencies and the citizens of Oregon have been considered and accommodated as much as possible. "Land" includes water, both surface and subsurface, and the air.

(6) "Department" means the Department of Land Conservation and Development.

(7) "Director" means the Director of the Department of Land Conservation and Development.

(8) "Goals" means the mandatory statewide land use planning standards adopted by the commission pursuant to ORS chapters 195, 196 and 197.

(9) "Guidelines" means suggested approaches designed to aid cities and counties in preparation, adoption and implementation of comprehensive plans in compliance with goals and to aid state agencies and special districts in the preparation, adoption and implementation of plans, programs and regulations in compliance with goals. Guidelines shall be advisory and shall not limit state agencies, cities, counties and special districts to a single approach.

(10) "Land use decision":

(a) Includes:

(A) A final decision or determination made by a local government or special district that concerns the adoption, amendment or application of:

(i) The goals;

(ii) A comprehensive plan provision;

(iii) A land use regulation; or

(iv) A new land use regulation;

(B) A final decision or determination of a state agency other than the commission with respect to which the agency is required to apply the goals; or

(C) A decision of a county planning commission made under ORS 433.763;

(b) Does not include a decision of a local government:

(A) That is made under land use standards that do not require interpretation or the exercise of policy or legal judgment;

(B) That approves or denies a building permit issued under clear and objective land use standards;

(C) That is a limited land use decision;

(D) That determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility that is otherwise authorized by and consistent with the comprehensive plan and land use regulations;

(E) That is an expedited land division as described in ORS 197.360;

(F) That approves, pursuant to ORS 480.450 (7), the siting, installation, maintenance or removal of a liquefied petroleum gas container or receptacle regulated exclusively by the State Fire Marshal under ORS 480.410 to 480.460;

(G) That approves or denies approval of a final subdivision or partition plat or that determines whether a final subdivision or partition plat substantially conforms to the tentative subdivision or partition plan; or

(H) That a proposed state agency action subject to ORS 197.180 (1) is compatible with the acknowledged comprehensive plan and land use regulations implementing the plan, if:

(i) The local government has already made a land use decision authorizing a use or activity that encompasses the proposed state agency action;

(ii) The use or activity that would be authorized, funded or undertaken by the proposed state agency action is allowed without review under the acknowledged comprehensive plan and land use regulations implementing the plan; or

(iii) The use or activity that would be authorized, funded or undertaken by the proposed state agency action requires a future land use review under the acknowledged comprehensive plan and land use regulations implementing the plan;

(c) Does not include a decision by a school district to close a school;

(d) Does not include, except as provided in ORS 215.213 (13)(c) or 215.283 (6)(c), authorization of an outdoor mass gathering as defined in ORS 433.735, or other gathering of fewer than 3,000 persons that is not anticipated to continue for more than 120 hours in any three-month period; and

(e) Does not include:

(A) A writ of mandamus issued by a circuit court in accordance with ORS 215.429 or 227.179;

(B) Any local decision or action taken on an application subject to ORS 215.427 or 227.178 after a petition for a writ of mandamus has been filed under ORS 215.429 or 227.179; or

(C) A state agency action subject to ORS 197.180 (1), if:

(i) The local government with land use jurisdiction over a use or activity that would be authorized, funded or undertaken by the state agency as a result of the state agency action has already made a land use decision approving the use or activity; or

(ii) A use or activity that would be authorized, funded or undertaken by the state agency as a result of the state agency action is allowed without review under the acknowledged comprehensive plan and land use regulations implementing the plan.

(11) "Land use regulation" means any local government zoning ordinance, land division ordinance adopted under ORS 92.044 or 92.046 or similar general ordinance establishing standards for implementing a comprehensive plan.

(12) "Limited land use decision":

(a) Means a final decision or determination made by a local government pertaining to a site within an urban growth boundary that concerns:

(A) The approval or denial of a tentative subdivision or partition plan, as described in ORS 92.040 (1).

(B) The approval or denial of an application based on discretionary standards designed to regulate the physical characteristics of a use permitted outright, including but not limited to site review and design review.

(b) Does not mean a final decision made by a local government pertaining to a site within an urban growth boundary that concerns approval or denial of a final subdivision or partition plat or that determines whether a final subdivision or partition plat substantially conforms to the tentative subdivision or partition plan.

(13) "Local government" means any city, county or metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025.

(14) "Metro" means a metropolitan service district organized under ORS chapter 268.

(15) "Metro planning goals and objectives" means the land use goals and objectives that a metropolitan service district may adopt under ORS 268.380 (1)(a). The goals and objectives do not constitute a comprehensive plan.

(16) "Metro regional framework plan" means the regional framework plan required by the 1992 Metro Charter or its separate components. Neither the regional framework plan nor its individual components constitute a comprehensive plan.

(17) "New land use regulation" means a land use regulation other than an amendment to an acknowledged land use regulation adopted by a local government that already has a comprehensive plan and land regulations acknowledged under ORS 197.251.

(18) "Person" means any individual, partnership, corporation, association, governmental subdivision or agency or public or private organization of any kind. The Land Conservation and Development Commission or its designee is considered a person for purposes of appeal under ORS chapters 195 and 197.

(19) "Special district" means any unit of local government, other than a city, county, metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025, authorized and regulated by statute and includes but is not limited to water control districts, domestic water associations and water cooperatives, irrigation districts, port districts, regional air quality control authorities, fire districts, school districts, hospital districts, mass transit districts and sanitary districts.

(20) "Urban unincorporated community" means an area designated in a county’s acknowledged comprehensive plan as an urban unincorporated community after December 5, 1994.

(21) "Voluntary association of local governments" means a regional planning agency in this state officially designated by the Governor pursuant to the federal Office of Management and Budget Circular A-95 as a regional clearinghouse.

(22) "Wetlands" means those areas that are inundated or saturated by surface or ground water at a frequency and duration that are sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions.

[1973 c.80 §3; 1977 c.664 §2; 1979 c.772 §7; 1981 c.748 §1; 1983 c.827 §1; 1989 c.761 §1; 1989 c.837 §23; 1991 c.817 §1; 1993 c.438 §1; 1993 c.550 §4; 1995 c.595 §22; 1995 c.812 §1; 1997 c.833 §20; 1999 c.533 §11; 1999 c.866 §1; 2001 c.955 §§2,3; 2005 c.22 §137; 2005 c.88 §3; 2005 c.239 §2; 2005 c.829 §8; 2007 c.354 §§4,5; 2007 c.459 §§1,2; 2009 c.606 §2; 2009 c.790 §1; 2011 c.567 §7; 2013 c.575 §11]



Section 197.020 - Land use decision considerations.

[1987 c.555 §5; 2005 c.22 §138]



Section 197.022 - Policy regarding ORS 215.433 and 227.184.

[1999 c.648 §5]

Note: 197.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.030 - Land Conservation and Development Commission; members; appointment; confirmation; term; vacancies.

(2) The Governor shall appoint to the commission:

(a) One member representing Clatsop, Columbia, Coos, Curry, Lincoln and Tillamook Counties and those portions of Douglas and Lane Counties lying west of the summit of the Coast Range;

(b) Two members representing Clackamas, Multnomah and Washington Counties;

(c) One member representing Benton, Linn, Marion, Polk and Yamhill Counties and that portion of Lane County lying east of the summit of the Coast Range;

(d) One member representing Jackson and Josephine Counties and that portion of Douglas County lying east of the summit of the Coast Range;

(e) One member representing Baker, Crook, Deschutes, Gilliam, Grant, Harney, Hood River, Jefferson, Klamath, Lake, Malheur, Morrow, Sherman, Umatilla, Union, Wallowa, Wasco and Wheeler Counties; and

(f) One member representing Benton, Clackamas, Linn, Marion, Multnomah, Polk, Washington and Yamhill Counties and that portion of Lane County lying east of the summit of the Coast Range.

(3) At least one member shall be or have been an elected city official in Oregon and at least one member shall be an elected county official at the time of appointment.

(4) The term of office of each member of the commission is four years, but a member may be removed by the Governor for cause. Before the expiration of the term of a member, the Governor shall appoint a successor. No person shall serve more than two full terms as a member of the commission.

(5) If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

[1973 c.80 §5; 1977 c.664 §3; 1981 c.545 §4; 1993 c.792 §49; 1999 c.833 §1]



Section 197.035 - Officers; quorum; compensation and expenses.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) Members of the commission are entitled to compensation and expenses as provided in ORS 292.495.

[1973 c.80 §§7,8]



Section 197.040 - Duties of commission; rules.

(a) Direct the performance by the Director of the Department of Land Conservation and Development and the director’s staff of their functions under ORS chapters 195, 196 and 197.

(b) In accordance with the provisions of ORS chapter 183, adopt rules that it considers necessary to carry out ORS chapters 195, 196 and 197. Except as provided in subsection (3) of this section, in designing its administrative requirements, the commission shall:

(A) Allow for the diverse administrative and planning capabilities of local governments;

(B) Consider the variation in conditions and needs in different regions of the state and encourage regional approaches to resolving land use problems;

(C) Assess what economic and property interests will be, or are likely to be, affected by the proposed rule;

(D) Assess the likely degree of economic impact on identified property and economic interests; and

(E) Assess whether alternative actions are available that would achieve the underlying lawful governmental objective and would have a lesser economic impact.

(c)(A) Adopt by rule in accordance with ORS chapter 183 or by goal under ORS chapters 195, 196 and 197 any statewide land use policies that it considers necessary to carry out ORS chapters 195, 196 and 197.

(B) Adopt by rule in accordance with ORS chapter 183 any procedures necessary to carry out ORS 215.402 (4)(b) and 227.160 (2)(b).

(C) Review decisions of the Land Use Board of Appeals and land use decisions of the Court of Appeals and the Supreme Court within 120 days of the date the decisions are issued to determine if goal or rule amendments are necessary.

(d) Cooperate with the appropriate agencies of the United States, this state and its political subdivisions, any other state, any interstate agency, any person or groups of persons with respect to land conservation and development.

(e) Appoint advisory committees to aid it in carrying out ORS chapters 195, 196 and 197 and provide technical and other assistance, as it considers necessary, to each such committee.

(2) Pursuant to ORS chapters 195, 196 and 197, the commission shall:

(a) Adopt, amend and revise goals consistent with regional, county and city concerns;

(b) Prepare, collect, provide or cause to be prepared, collected or provided land use inventories;

(c) Prepare statewide planning guidelines;

(d) Review comprehensive plans for compliance with goals;

(e) Coordinate planning efforts of state agencies to assure compliance with goals and compatibility with city and county comprehensive plans;

(f) Insure widespread citizen involvement and input in all phases of the process;

(g) Review and recommend to the Legislative Assembly the designation of areas of critical state concern;

(h) Report periodically to the Legislative Assembly and to the committee;

(i) Review the land use planning responsibilities and authorities given to the state, regions, counties and cities, review the resources available to each level of government and make recommendations to the Legislative Assembly to improve the administration of the statewide land use program; and

(j) Perform other duties required by law.

(3) The requirements of subsection (1)(b) of this section shall not be interpreted as requiring an assessment for each lot or parcel that could be affected by the proposed rule.

[1973 c.80 §§9,11; 1977 c.664 §5; 1981 c.748 §22; 1991 c.817 §19; 1993 c.792 §51; 1995 c.299 §1; 2009 c.873 §2]



Section 197.045 - Powers of commission.

(1) Apply for and receive moneys from the federal government and from this state or any of its agencies or departments.

(2) Contract with any public agency for the performance of services or the exchange of employees or services by one to the other necessary in carrying out ORS chapters 195, 196 and 197.

(3) Contract for the services of and consultation with professional persons or organizations, not otherwise available through federal, state and local governmental agencies, in carrying out its duties under ORS chapters 195, 196 and 197.

(4) Perform other functions required to carry out ORS chapters 195, 196 and 197.

(5) Assist in development and preparation of model land use regulations to guide state agencies, cities, counties and special districts in implementing goals.

(6) Notwithstanding any other provision of law, review comprehensive plan and land use regulations related to the identification and designation of high-value farmland pursuant to chapter 792, Oregon Laws 1993, under procedures set forth in ORS 197.251.

[1973 c.80 §10; 1977 c.664 §6; 1981 c.748 §22a; 1993 c.792 §11]

Note: Legislative Counsel has substituted "chapter 792, Oregon Laws 1993," for the words "this 1993 Act" in section 11, chapter 792, Oregon Laws 1993, which amended 197.045. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.



Section 197.047 - Notice to local governments and property owners of changes to commission rules or certain statutes; form; distribution of notice; costs.

(2) At least 90 days prior to the final public hearing on a proposed new or amended administrative rule of the Land Conservation and Development Commission described in subsection (10) of this section, the Department of Land Conservation and Development shall cause the notice set forth in subsection (3) of this section to be mailed to every affected local government that exercises land use planning authority under ORS 197.175.

(3) The notice required in subsection (2) of this section must:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that the Land Conservation and Development Commission has proposed a new or amended administrative rule that, if adopted, may affect the permissible uses of properties in your jurisdiction.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

On (date of public hearing), the Land Conservation and Development Commission will hold a public hearing regarding adoption of proposed (new or amended) rule (number). Adoption of the rule may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the proposed rule (number) also is available for purchase at a cost of $_____.

For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

(4) A local government that receives notice under subsection (2) of this section shall cause the notice set forth in subsection (5) of this section to be mailed to every owner of real property that will be rezoned as a result of the proposed rule. Notice to an owner under this subsection must be mailed at least 45 days prior to the final public hearing on the proposed rule.

(5) The notice required in subsection (4) of this section must:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that the Land Conservation and Development Commission has proposed a new or amended administrative rule that, if adopted, may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

On (date of public hearing), the Land Conservation and Development Commission will hold a public hearing regarding adoption of proposed (new or amended) rule (number). Adoption of the rule may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the proposed rule (number) also is available for purchase at a cost of $_____.

For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

(6) At least 90 days prior to the effective date of a new or amended statute or administrative rule described in subsection (10) of this section, the department shall cause the notice set forth in subsection (7) of this section to be mailed to every affected local government that exercises land use planning authority under ORS 197.175 unless the statute or rule is effective within 90 days of enactment or adoption, in which case the department shall cause the notice to be mailed not later than 30 days after the statute or rule is effective.

(7) The notice required in subsection (6) of this section must:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

_____This is to notify you that the Land Conservation and Development Commission has adopted an administrative rule that may affect the permissible uses of properties in your jurisdiction; or

_____This is to notify you that the Legislative Assembly has enacted a land use planning statute that may affect the permissible uses of properties in your jurisdiction.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

_____On (date of rule adoption), the Land Conservation and Development Commission adopted administrative rule (number). The commission has determined that this rule may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the rule (number) also is available for purchase at a cost of $_____.

For additional information, contact the Department of Land Conservation and Development at (telephone number); or

_____On (date of enactment) the Legislative Assembly enacted (House/Senate bill number). The Department of Land Conservation and Development has determined that enactment of (House/Senate bill number) may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

A copy of (House/Senate bill number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of (House/Senate bill number) also is available for purchase at a cost of $_____.

For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

(8) A local government that receives notice under subsection (6) of this section shall cause a copy of the notice set forth in subsection (9) of this section to be mailed to every owner of real property that will be rezoned as a result of adoption of the rule or enactment of the statute, unless notification was provided pursuant to subsection (4) of this section. The local government shall mail the notice to an owner under this subsection at least 45 days prior to the effective date of the rule or statute unless the statute or rule is effective within 90 days of enactment or adoption, in which case the local government shall mail the notice to an owner under this subsection not later than 30 days after the local government receives notice under subsection (6) of this section.

(9) The notice required in subsection (8) of this section must:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

_____This is to notify you that the Land Conservation and Development Commission has adopted an administrative rule that may affect the permissible uses of your property and other properties; or

_____This is to notify you that the Legislative Assembly has enacted a land use planning statute that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

_____On (date of rule adoption), the Land Conservation and Development Commission adopted administrative rule (number). The rule may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the rule (number) also is available for purchase at a cost of $_____.

For additional information, contact the Department of Land Conservation and Development at (telephone number); or

_____On (date of enactment) the Legislative Assembly enacted (House/Senate bill number). The Department of Land Conservation and Development has determined that enactment of (House/Senate bill number) may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

A copy of (House/Senate bill number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of (House/Senate bill number) also is available for purchase at a cost of $_____.

For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

(10) The provisions of this section apply to all statutes and administrative rules of the Land Conservation and Development Commission that limit or prohibit otherwise permissible land uses or cause a local government to rezone property. For purposes of this section, property is rezoned when the statute or administrative rule causes a local government to:

(a) Change the base zoning classification of the property; or

(b) Adopt or amend an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

(11) The Department of Land Conservation and Development shall reimburse the local government for:

(a) The actual costs incurred responding to questions from the public related to a proposed new or amended administrative rule of the Land Conservation and Development Commission and to notice of the proposed rule; and

(b) All usual and reasonable costs of providing the notices required under subsection (4) or (8) of this section.

[1999 c.1 §5; 2003 c.668 §1]



Section 197.050 - Interstate agreements and compacts; commission powers.

(1) Negotiate with the interstate agency in defining the areas of responsibility of the commission and the interstate planning agency; and

(2) Cooperate with the interstate planning agency in the performance of its functions.

[1973 c.80 §12; 1977 c.664 §8; 1987 c.14 §6; 2001 c.672 §5]



Section 197.055



Section 197.060 - Biennial report; draft submission to legislative committee; contents.

(2) A draft of the report required by subsection (1) of this section shall be submitted to the appropriate legislative committee at least 60 days prior to submission of the report to the Legislative Assembly. Comments of the committee shall be incorporated into the final report.

(3) Goals and guidelines adopted by the commission shall be included in the report to the Legislative Assembly submitted under subsection (1) of this section.

(4) The department shall include in its biennial report:

(a) A description of its activities implementing ORS 197.631; and

(b) An accounting of new statutory, land use planning goal and rule requirements and local government compliance with the new requirements pursuant to ORS 197.646.

[1973 c.80 §56; 1977 c.664 §9; 1981 c.748 §21b; 2005 c.829 §9; 2007 c.354 §6]



Section 197.065 - Biennial report analyzing uses of certain land; annual local government reports.

(a) New and replacement dwellings:

(A) Under ORS 215.213 (1)(d) and (f), (2)(a) and (b), (3) and (4), 215.283 (1)(d) and (e), 215.284 and 215.705; and

(B) On land zoned for forest use under any statewide planning goal that relates to forestland;

(b) Divisions of land:

(A) Under ORS 215.263 (2), (4) and (5); and

(B) On land zoned for forest use under any statewide planning goal that relates to forestland, including a division under ORS 215.785;

(c) Dwellings and land divisions approved for marginal lands:

(A) Under ORS 215.317 or 215.327; and

(B) On any land zoned for forest use under any statewide planning goal that relates to forestland; and

(d) Such other matters pertaining to protection of agricultural or forest land as the commission deems appropriate.

(2) The governing body of each county shall provide the Department of Land Conservation and Development with a report of its actions involving those dwellings, land divisions and land designations upon which the commission must report to the appropriate legislative committee under subsection (1) of this section. The department shall establish, after consultation with county governing bodies, an annual reporting period and may establish a schedule for receiving county reports at intervals within the reporting period. The report shall be on a standard form with a standardized explanation adopted by the commission and shall be eligible for grants by the commission. The report shall include the findings for each action except actions involving:

(a) Dwellings authorized by ORS 215.213 (1)(d) or 215.283 (1)(d); or

(b) Land divisions authorized by ORS 215.263 (2) creating parcels as large as or larger than a minimum size established by the commission under ORS 215.780.

(3) The governing body of each county shall, upon request by the department, provide the department with other information necessary to carry out subsection (1) of this section.

[1983 c.826 §13; 1985 c.811 §9; 1987 c.555 §4; 1989 c.107 §1; 1993 c.792 §9; 2001 c.704 §9; 2007 c.354 §7; 2009 c.850 §3; 2011 c.545 §34; 2015 c.104 §4]



Section 197.070 - Public inspection of assessments prepared by commission.

[1995 c.299 §3]



Section 197.075 - Department of Land Conservation and Development.

[1973 c.80 §4]



Section 197.080



Section 197.085 - Director; appointment; compensation and expenses.

(2) In addition to salary, the director shall be reimbursed, subject to any applicable law regulating travel and other expenses of state officers and employees, for actual and necessary expenses incurred by the director in the performance of official duties.

[1973 c.80 §13]



Section 197.090 - Duties and authority of director; appealing local land use decision; rules.

(a) Be the administrative head of the Department of Land Conservation and Development.

(b) Coordinate the activities of the department in its land conservation and development functions with such functions of federal agencies, other state agencies, local governments and special districts.

(c) Appoint, reappoint, assign and reassign all subordinate officers and employees of the department, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law.

(d) Represent this state before any agency of this state, any other state or the United States with respect to land conservation and development within this state.

(2)(a) Subject to local government requirements and the provisions of ORS 197.830 to 197.845, the director may participate in and seek review of:

(A) A land use decision, expedited land division or limited land use decision involving the goals or involving an acknowledged comprehensive plan and land use regulations implementing the plan; or

(B) Any other matter within the statutory authority of the department or commission under ORS chapters 195, 196 and 197.

(b) The director shall report to the commission on each case in which the department participates and on the positions taken by the director in each case.

(c) If a meeting of the commission is scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, the director shall obtain formal approval from the commission prior to seeking review of the decision. However, if the land use decision, expedited land division or limited land use decision becomes final less than 15 days before a meeting of the commission, the director shall proceed as provided in paragraph (d) of this subsection. If the director requests approval from the commission, the applicant and the affected local government shall be notified in writing that the director is seeking commission approval. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the director’s request for approval to seek review. The parties shall limit their testimony to the factors established under subsection (3) of this section. No other testimony shall be taken by the commission.

(d) If a meeting of the commission is not scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, at the next commission meeting the director shall report to the commission on each case for which the department has sought review. The director shall request formal approval to proceed with each appeal. The applicant and the affected local government shall be notified of the commission meeting in writing by the director. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the director’s request for approval to proceed with the appeal. The parties shall limit their testimony to the factors established under subsection (3) of this section. No other testimony shall be taken by the commission. If the commission does not formally approve an appeal, the director shall file a motion with the appropriate tribunal to dismiss the appeal.

(e) A decision by the commission under this subsection is not subject to appeal.

(f) For purposes of this subsection, "applicant" means a person seeking approval of a permit, as defined in ORS 215.402 or 227.160, expedited land division or limited land use decision.

(3) The commission by rule shall adopt a set of factors for the commission to consider when determining whether to appeal or intervene in the appeal of a land use decision, expedited land division or limited land use decision that involves the application of the goals, acknowledged comprehensive plan, land use regulation or other matter within the authority of the department or commission under ORS chapters 195, 196 and 197.

(4) The director may intervene in an appeal of a land use decision, expedited land division or limited land use decision brought by another person in the manner provided for an appeal by the director under subsection (2)(c) and (d) of this section.

[1973 c.80 §14; 1979 c.772 §7d; 1981 c.748 §21d; 1983 c.827 §2; 1991 c.817 §20; 1995 c.595 §23; 1999 c.292 §1; 2010 c.8 §8; 2010 c.107 §10]



Section 197.095 - Land Conservation and Development Account.

(2) All fees, moneys and other revenue received by the Department of Land Conservation and Development shall be deposited in the Land Conservation and Development Account.

[1973 c.80 §15; 1977 c.664 §11; 1981 c.748 §21e; 2007 c.354 §8]



Section 197.125



Section 197.130



Section 197.135



Section 197.158 - Policy-neutral review and audit of statewide land use program.

(2) The commission shall sequence any review based on its judgment as to which aspects of the statewide land use program are most in need of updating.

(3) A review undertaken under this section should, but does not have to, include appropriate involvement of local government, professional land use planning, private legal and other representatives.

(4) Recommendations should, but do not have to, address major policies and key procedures that are most appropriate for enactment by law and what policies and procedures are most appropriate for adoption by statewide land use planning goals or rules to allow for greater variation between regions of the state over time and to reduce complexity.

[2009 c.873 §17]

Note: 197.158 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.160 - State Citizen Involvement Advisory Committee; city and county citizen advisory committees.

(a) The Land Conservation and Development Commission shall appoint a State Citizen Involvement Advisory Committee, broadly representative of geographic areas of the state and of interests relating to land uses and land use decisions, to develop a program for the commission that promotes and enhances public participation in the adoption and amendment of the goals and guidelines.

(b) Each city and county governing body shall submit to the commission, on a periodic basis established by commission rule, a program for citizen involvement in preparing, adopting and amending comprehensive plans and land use regulations within the respective city and county. Such program shall at least contain provision for a citizen advisory committee or committees broadly representative of geographic areas and of interests relating to land uses and land use decisions.

(c) The State Citizen Involvement Advisory Committee appointed under paragraph (a) of this subsection shall review the proposed programs submitted by each city and county and report to the commission whether or not the proposed program adequately provides for public involvement in the planning process, and, if it does not so provide, in what respects it is inadequate.

(2) The State Citizen Involvement Advisory Committee is limited to an advisory role to the commission. It has no express or implied authority over any local government or state agency.

[1973 c.80 §35; 1981 c.748 §25; 1983 c.740 §49]



Section 197.165 - Local Officials Advisory Committee.

[1977 c.664 §7; 1981 c.748 §25a]



Section 197.173 - Findings regarding coordination between state agencies and local governments.

(1) Improving coordination and consistency between the duties and actions of state agencies that affect land use and the duties and actions of local governments under comprehensive plans and land use regulations is required to ensure that the actions of state agencies complement both state and local land use planning objectives.

(2) Improved coordination is necessary to streamline state and local permitting procedures.

(3) The Department of Land Conservation and Development has not engaged in a formal and concerted effort to update state agency land use coordination programs since 1989, and that state agency rules, plans and programs affecting land use and local government comprehensive plans and land use regulations have changed substantially since that time.

(4) Rules of the Land Conservation and Development Commission regarding state agency land use coordination and state permit compliance and compatibility should be:

(a) Reviewed to eliminate unclear or conflicting provisions and to ensure that local land use decisions authorizing a use generally precede state agency decisions on permits for the use or for aspects of the use; and

(b) Updated regularly to maintain a high level of coordination between state agencies and local governments in reviewing authorizations for a use of property.

[2009 c.606 §1]

Note: 197.173 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.175 - Cities’ and counties’ planning responsibilities; rules on incorporations; compliance with goals.

(2) Pursuant to ORS chapters 195, 196 and 197, each city and county in this state shall:

(a) Prepare, adopt, amend and revise comprehensive plans in compliance with goals approved by the commission;

(b) Enact land use regulations to implement their comprehensive plans;

(c) If its comprehensive plan and land use regulations have not been acknowledged by the commission, make land use decisions and limited land use decisions in compliance with the goals;

(d) If its comprehensive plan and land use regulations have been acknowledged by the commission, make land use decisions and limited land use decisions in compliance with the acknowledged plan and land use regulations; and

(e) Make land use decisions and limited land use decisions subject to an unacknowledged amendment to a comprehensive plan or land use regulation in compliance with those land use goals applicable to the amendment.

(3) Notwithstanding subsection (1) of this section, the commission shall not initiate by its own action any annexation of unincorporated territory pursuant to ORS 222.111 to 222.750 or formation of and annexation of territory to any district authorized by ORS 198.510 to 198.915 or 451.010 to 451.620.

[1973 c.80 §§17,18; 1977 c.664 §12; 1981 c.748 §15; 1983 c.827 §3; 1989 c.761 §18; 1991 c.817 §21; 1993 c.792 §45; 1999 c.348 §4]



Section 197.178 - Development applications; urban residential density; reporting to Department of Land Conservation and Development.

(a) The number of applications received for residential development, including the net residential density proposed in the application and the maximum allowed net residential density for the subject zone;

(b) The number of applications approved, including the approved net density; and

(c) The date each application was received and the date it was approved or denied.

(2) The report required by this section may be submitted electronically.

[1997 c.763 §5; 2011 c.354 §1]



Section 197.180 - State agency planning responsibilities; determination of compliance with goals and compatibility with plans; coordination between agencies and local governments; rules; exceptions.

(a) In compliance with the goals, rules implementing the goals and rules implementing this section; and

(b) In a manner compatible with acknowledged comprehensive plans and land use regulations.

(2) State agencies need not comply with subsection (1)(b) of this section if a state agency rule, plan or program relating to land use was not in effect when the comprehensive plan provision or land use regulation with which the action would be incompatible was acknowledged and the agency has demonstrated that:

(a) The state agency rule, plan or program is mandated by state statute or federal law;

(b) The state agency rule, plan or program is consistent with the goals;

(c) The state agency rule, plan or program has objectives that cannot be achieved in a manner compatible with the acknowledged comprehensive plan and land use regulations; and

(d) The agency has complied with its certified state agency coordination program.

(3) Unless federal or state law requires otherwise, the commission, by rule, may specify the sequence of a local government land use decision and a state agency action concerning the same, similar or related uses or activities.

(4) Upon request by the Land Conservation and Development Commission, each state agency shall submit to the Department of Land Conservation and Development the following information:

(a) Agency rules and summaries of state agency plans and programs affecting land use;

(b) A program for coordination pursuant to ORS 197.040 (2)(e);

(c) A program for coordination pursuant to ORS 197.090 (1)(b); and

(d) A program for cooperation with and technical assistance to local governments.

(5) Within 90 days of receipt, the Director of the Department of Land Conservation and Development shall review the information submitted pursuant to subsection (4) of this section and shall notify each state agency if the director believes the state agency rules, plans or programs submitted are insufficient to ensure compliance with goals and compatibility with acknowledged comprehensive plans and land use regulations.

(6) Within 90 days of receipt of notification specified in subsection (5) of this section, the state agency may revise the state agency rules, plans or programs and resubmit them to the director.

(7) The director shall make findings under subsections (5) and (6) of this section as to whether the state agency rules, plans or programs are sufficient to ensure compliance with the goals and compatibility with acknowledged city and county comprehensive plans and land use regulations and shall forward the rules and summaries of state agency plans or programs to the commission for its action. The commission shall either certify the state agency rules, plans or programs as compliant with the goals and compatible with the acknowledged comprehensive plans and land use regulations of affected local governments or shall determine the same to be insufficient.

(8) The department shall report, to the appropriate committee of the House and the Senate and to the subcommittee of the Joint Ways and Means Committee that considers the state agency budget, any agency that has failed to meet the requirements of subsection (7) of this section.

(9) Any state agency that has failed to meet the requirements of subsection (7) of this section shall report the reasons therefor to the appropriate committee of the House and the Senate and to the subcommittee of the Joint Ways and Means Committee that considers the agency budget.

(10) Until rules and state agency plans and programs are certified as compliant with the goals and compatible with the acknowledged comprehensive plans and land use regulations of affected local governments, the state agency shall make findings when adopting or amending its rules and state agency plans and programs as to the applicability and application of the goals or acknowledged comprehensive plans, as appropriate.

(11) The commission shall adopt rules establishing procedures to ensure that state agency permits affecting land use are issued in compliance with the goals and compatible with acknowledged comprehensive plans and land use regulations, as required by subsection (1) of this section. The rules must prescribe the circumstances in which state agencies may rely upon a determination of compliance with the goals or compatibility with the acknowledged comprehensive plan.

(12) A state agency required to have a land use coordination program shall participate in a local government land use hearing, except a hearing under ORS 197.610 to 197.625, only in a manner that is consistent with the coordination program, unless the agency participated in the local government’s periodic review pursuant to ORS 197.633 and raised the issue that is the basis for participation in the land use hearing.

(13) State agency rules, plans or programs affecting land use are not compatible with an acknowledged comprehensive plan if the state agency takes or approves an action that is not allowed under the acknowledged comprehensive plan. However, a state agency may apply statutes and rules to deny, condition or further restrict an action of the state agency or of any applicant before the state agency if the state agency applies those statutes and rules to the uses planned for in the acknowledged comprehensive plan.

(14) In cooperation with local governments and state agencies whose rules, plans or programs affect land use, the department periodically shall:

(a) Identify aspects of coordination related to uses that require the issuance of multiple permits from state agencies and local governments.

(b) Update and improve rules regulating the effectiveness and efficiency of state agency coordination programs.

(15) This section does not apply to rules, plans, programs, decisions, determinations or activities carried out under ORS 527.610 to 527.770, 527.990 (1) and 527.992.

[1973 c.80 §21; 1977 c.664 §13; 1981 c.748 §16; 1983 c.827 §4; 1987 c.555 §1; 1987 c.919 §3; 1989 c.761 §19; 1991 c.612 §9; 1995 c.595 §30; 1999 c.622 §8; 2009 c.606 §3]



Section 197.183 - Local government to notify Department of Aviation of applications received for certain water impoundments.

(2) The department has no authority to make final a determination regarding a new water impoundment described in ORS 836.623. Determinations regarding such impoundments shall be made by local governments as provided in ORS 836.623.

[1997 c.859 §10; 1999 c.935 §19]



Section 197.185



Section 197.186 - Removal from buildable lands inventory of land subject to open space tax assessment; reapplication for assessment.

(2) A landowner who wishes to reapply for current open space use assessment under ORS 308A.306 following the end of the assessment period shall reapply with the local government as provided in ORS 308A.309.

[1999 c.503 §5]



Section 197.190



Section 197.195 - Limited land use decision; procedures.

(2) A limited land use decision is not subject to the requirements of ORS 197.763.

(3) A limited land use decision is subject to the requirements of paragraphs (a) to (c) of this subsection.

(a) In making a limited land use decision, the local government shall follow the applicable procedures contained within its acknowledged comprehensive plan and land use regulations and other applicable legal requirements.

(b) For limited land use decisions, the local government shall provide written notice to owners of property within 100 feet of the entire contiguous site for which the application is made. The list shall be compiled from the most recent property tax assessment roll. For purposes of review, this requirement shall be deemed met when the local government can provide an affidavit or other certification that such notice was given. Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

(c) The notice and procedures used by local government shall:

(A) Provide a 14-day period for submission of written comments prior to the decision;

(B) State that issues which may provide the basis for an appeal to the Land Use Board of Appeals shall be raised in writing prior to the expiration of the comment period. Issues shall be raised with sufficient specificity to enable the decision maker to respond to the issue;

(C) List, by commonly used citation, the applicable criteria for the decision;

(D) Set forth the street address or other easily understood geographical reference to the subject property;

(E) State the place, date and time that comments are due;

(F) State that copies of all evidence relied upon by the applicant are available for review, and that copies can be obtained at cost;

(G) Include the name and phone number of a local government contact person;

(H) Provide notice of the decision to the applicant and any person who submits comments under subparagraph (A) of this paragraph. The notice of decision must include an explanation of appeal rights; and

(I) Briefly summarize the local decision making process for the limited land use decision being made.

(4) Approval or denial of a limited land use decision shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

(5) A local government may provide for a hearing before the local government on appeal of a limited land use decision under this section. The hearing may be limited to the record developed pursuant to the initial hearing under subsection (3) of this section or may allow for the introduction of additional testimony or evidence. A hearing on appeal that allows the introduction of additional testimony or evidence shall comply with the requirements of ORS 197.763. Written notice of the decision rendered on appeal shall be given to all parties who appeared, either orally or in writing, before the hearing. The notice of decision shall include an explanation of the rights of each party to appeal the decision.

[1991 c.817 §3; 1995 c.595 §1; 1997 c.844 §1]



Section 197.200 - Refinement plan; procedures for land division, site or design review within area subject to plan.

(2) A refinement plan is more detailed than a comprehensive plan and applies to a specific geographic area. A refinement plan shall:

(a) Establish efficient density ranges, including a minimum and a maximum density for residential land uses;

(b) Establish minimum and maximum floor area ratios or site coverage requirements for nonresidential uses;

(c) Be based on a planning process meeting statewide planning goals; and

(d) Include land use regulations to implement the plan.

(3) A refinement plan and associated land use regulations adopted prior to September 9, 1995, may qualify as a refinement plan if the local government holds a public hearing to gather public comment and decides to adopt the plan as a refinement plan under this section.

(4) A local government shall apply the procedures for expedited land divisions described in ORS 197.360 to 197.380 to all applications for land division and site or design review located in any area subject to an acknowledged refinement plan. The review shall include:

(a) All elements of a local government comprehensive plan and land use regulations that must be applied in order to approve or deny any such application; and

(b) Any planned unit development standards and any procedures designed to regulate:

(A) The physical characteristics of permitted uses;

(B) The dimensions of the lots to be created; or

(C) Transportation, sewer, water, drainage and other facilities or services necessary for the proposed development.

(5) Any decision made on a refinement plan described in subsection (3) of this section shall be appealed only as provided for appeals of expedited land division decisions in ORS 197.375.

(6) Refinement plans and implementing ordinances may be adopted through the post-acknowledgment or periodic review process.

[1995 c.595 §15]



Section 197.225 - Preparation; adoption.

[1973 c.80 §33; 1981 c.748 §27a]



Section 197.230 - Considerations; finding of need required for adoption or amendment of goal.

(a) Assess:

(A) What economic and property interests will be, or are likely to be, affected by the proposed goal or guideline;

(B) The likely degree of economic impact on identified property and economic interests; and

(C) Whether alternative actions are available that would achieve the underlying lawful governmental objective and would have a lesser economic impact.

(b) Consider the existing comprehensive plans of local governments and the plans and programs affecting land use of state agencies and special districts in order to preserve functional and local aspects of land conservation and development.

(c) Give consideration to the following areas and activities:

(A) Lands adjacent to freeway interchanges;

(B) Estuarine areas;

(C) Tide, marsh and wetland areas;

(D) Lakes and lakeshore areas;

(E) Wilderness, recreational and outstanding scenic areas;

(F) Beaches, dunes, coastal headlands and related areas;

(G) Wild and scenic rivers and related lands;

(H) Floodplains and areas of geologic hazard;

(I) Unique wildlife habitats; and

(J) Agricultural land.

(d) Make a finding of statewide need for the adoption of any new goal or the amendment of any existing goal.

(e) Design goals to allow a reasonable degree of flexibility in the application of goals by state agencies, cities, counties and special districts.

(2) Goals shall not be land management regulations for specified geographic areas established through designation of an area of critical state concern under ORS 197.405.

(3) The requirements of subsection (1)(a) of this section shall not be interpreted as requiring an assessment for each lot or parcel that could be affected by the proposed rule.

(4) The commission may exempt cities with a population less than 10,000, or those areas of a county inside an urban growth boundary that contain a population less than 10,000, from all or any part of land use planning goals, guidelines and administrative rules that relate to transportation planning.

[1973 c.80 §34; 1977 c.664 §17; 1981 c.748 §17; 1983 c.740 §50; 1995 c.299 §2; 1999 c.784 §1]



Section 197.235 - Public hearings; notice; citizen involvement implementation; submission of proposals.

(a) Hold at least 10 public hearings throughout the state, causing notice of the time, place and purpose of each hearing to be published in a newspaper of general circulation within the area where the hearing is to be conducted not later than 30 days prior to the date of the hearing. At least two public hearings must be held in each congressional district.

(b) Implement any other provision for public involvement developed by the State Citizen Involvement Advisory Committee under ORS 197.160 (1) and approved by the Land Conservation and Development Commission.

(2) Upon completion of the preparation of the proposed goals and guidelines, or amendments to those goals and guidelines, the department shall submit them to the commission, the Local Officials Advisory Committee, the State Citizen Involvement Advisory Committee and the appropriate legislative committee for review.

(3) The commission shall consider the comments of the Local Officials Advisory Committee, the State Citizen Involvement Advisory Committee and the legislative committee before the adoption and amendment of the goals and guidelines.

(4) Notwithstanding subsection (1)(a) of this section, when a legislative enactment or an initiative measure is inconsistent with the adopted goals and guidelines or directs the commission to make a specific change to the adopted goals and guidelines, the commission may amend the goals and guidelines after only one public hearing, at a location determined by the commission, if the proposed amendment:

(a) Is necessary to conform the goals and guidelines to the legislative enactment or the initiative measure; and

(b) Makes no change other than the conforming changes unless the change corrects an obvious scrivener’s error.

[1973 c.80 §36; 1981 c.748 §28; 2005 c.147 §1; 2007 c.354 §9]



Section 197.240 - Commission action; public hearing; notice; amendment; adoption.

(1) Hold at least one public hearing on the proposed goals and guidelines. The commission shall cause notice of the time, place and purpose of the hearings and the place where copies of the proposed goals and guidelines are available before the hearings with the cost thereof to be published in a newspaper of general circulation in the state not later than 30 days prior to the date of the hearing. The department shall supply a copy of its proposed goals and guidelines to the Governor, the appropriate legislative committee, affected state agencies and special districts and to each local government without charge. The department shall provide copies of such proposed goals and guidelines to other public agencies or persons upon request and payment of the cost of preparing the copies of the materials requested.

(2) Consider the recommendations and comments received from the public hearings conducted under subsection (1) of this section, make any amendments to the proposed goals and guidelines that it considers necessary and approve the proposed goals and guidelines as they may be amended by the commission.

[1973 c.80 §37; 1981 c.748 §28a; 2007 c.354 §10]



Section 197.245 - Commission amendment of initial goals; adoption of new goals.

[1973 c.80 §38; 1981 c.748 §29; 1991 c.612 §10; 1991 c.817 §22a; 1995 c.595 §24]



Section 197.247



Section 197.250 - Compliance with goals required.

[1973 c.80 §32; 1977 c.664 §19; 1981 c.748 §29a; 1983 c.827 §56a]



Section 197.251 - Compliance acknowledgment; commission review; rules; limited acknowledgment; compliance schedule.

(2) In accordance with rules of the commission, the Director of the Department of Land Conservation and Development shall prepare a report for the commission stating whether the comprehensive plan and land use regulations for which acknowledgment is sought are in compliance with the goals. The rules of the commission shall:

(a) Provide a reasonable opportunity for persons to prepare and to submit to the director written comments and objections to the acknowledgment request; and

(b) Authorize the director to investigate and in the report to resolve issues raised in the comments and objections or by the director’s own review of the comprehensive plan and land use regulations.

(3) Upon completion of the report and before the commission meeting at which the director’s report is to be considered, the director shall afford the local government and persons who submitted written comments or objections a reasonable opportunity to file written exceptions to the report.

(4) The commission’s review of the acknowledgment request shall be confined to the record of proceedings before the local government, any comments, objections and exceptions filed under subsections (2) and (3) of this section and the report of the director. Upon its consideration of an acknowledgment request, the commission may entertain oral argument from the director and from persons who filed written comments, objections or exceptions. However, the commission shall not allow additional evidence or testimony that could have been presented to the local government or to the director but was not.

(5) A commission order granting, denying or continuing acknowledgment shall include a clear statement of findings which sets forth the basis for the approval, denial or continuance of acknowledgment. The findings shall:

(a) Identify the goals applicable to the comprehensive plan and land use regulations; and

(b) Include a clear statement of findings in support of the determinations of compliance and noncompliance.

(6) A commission order granting acknowledgment shall be limited to an identifiable geographic area described in the order if:

(a) Only the identified geographic area is the subject of the acknowledgment request; or

(b) Specific geographic areas do not comply with the applicable goals, and the goal requirements are not technical or minor in nature.

(7) The commission may issue a limited acknowledgment order when a previously issued acknowledgment order is reversed or remanded by the Court of Appeals or the Oregon Supreme Court. Such a limited acknowledgment order may deny or continue acknowledgment of that part of the comprehensive plan or land use regulations that the court found not in compliance or not consistent with the goals and grant acknowledgment of all other parts of the comprehensive plan and land use regulations.

(8) A limited acknowledgment order shall be considered an acknowledgment for all purposes and shall be a final order for purposes of judicial review with respect to the acknowledged geographic area. A limited order may be adopted in conjunction with a continuance or denial order.

(9) The director shall notify the Real Estate Agency, the local government and all persons who filed comments or objections with the director of any grant, denial or continuance of acknowledgment.

(10) The commission may grant a planning extension, which shall be a grant of additional time for a local government to comply with the goals in accordance with a compliance schedule. A compliance schedule shall be a listing of the tasks which the local government must complete in order to bring its comprehensive plan, land use regulations, land use decisions and limited land use decisions into initial compliance with the goals, including a generalized time schedule showing when the tasks are estimated to be completed and when a comprehensive plan or land use regulations which comply with the goals are estimated to be adopted. In developing a compliance schedule, the commission shall consider the population, geographic area, resources and capabilities of the city or county.

(11) As used in this section:

(a) "Continuance" means a commission order that:

(A) Certifies that all or part of a comprehensive plan, land use regulations or both a comprehensive plan and land use regulations do not comply with one or more goals;

(B) Specifies amendments or other action that must be completed within a specified time period for acknowledgment to occur; and

(C) Is a final order for purposes of judicial review of the comprehensive plan, land use regulations or both the comprehensive plan and land use regulations as to the parts found consistent or in compliance with the goals.

(b) "Denial" means a commission order that:

(A) Certifies that a comprehensive plan, land use regulations or both a comprehensive plan and land use regulations do not comply with one or more goals;

(B) Specifies amendments or other action that must be completed for acknowledgment to occur; and

(C) Is used when the amendments or other changes required in the comprehensive plan, land use regulations or both the comprehensive plan and land use regulations affect many goals and are likely to take a substantial period of time to complete.

[1977 c.766 §18; 1979 c.242 §3; 1981 c.748 §7; 1983 c.827 §5; 1985 c.811 §13; 1991 c.817 §23; 1993 c.438 §2]



Section 197.252



Section 197.253 - Participation in local proceedings required for submitting comments and objections.

[1983 c.827 §5a]



Section 197.254 - Bar to contesting acknowledgment, appealing or seeking amendment.

(a) The state agency has not complied with ORS 197.180; or

(b) The state agency has not coordinated its plans, programs or rules affecting land use with the comprehensive plan or land use regulations of the city or county pursuant to a coordination program approved by the commission under ORS 197.180.

(2) A state agency is barred from seeking a commission order under ORS 197.644 requiring amendment of a local government comprehensive plan or a land use regulation in order to comply with the agency’s plan or program unless the agency has first requested the amendment from the local government and has had its request denied.

(3) A special district is barred from contesting a request for initial compliance acknowledgment submitted by a local government under ORS 197.251 or from filing an appeal of a post-acknowledgement change under ORS 197.610 to 197.625 to a comprehensive plan or a land use regulation, if the county or metropolitan service district assigned coordinative functions under ORS 195.025 (1) finds that:

(a) The special district has not entered into a cooperative agreement under ORS 195.020; or

(b) The special district has not coordinated its plans, programs or regulations affecting land use with the comprehensive plan or land use regulations of the local government pursuant to its cooperative agreement made under ORS 195.020.

(4) A special district is barred from seeking a commission order under ORS 197.644 requiring amendment of a local government comprehensive plan or a land use regulation in order to comply with the special district’s plan or program unless the special district has first requested the amendment from the local government and has had its request denied.

[1977 c.664 §16; 1981 c.748 §11; 1983 c.827 §57; 1991 c.612 §11; 2009 c.606 §4; 2011 c.280 §7]



Section 197.255



Section 197.260



Section 197.265 - State compensation for costs of defending compliance actions.

(2) If any action is brought against a local government challenging any comprehensive plan, land use regulation or other action of the local government which was adopted or taken for the primary purpose of complying with the goals approved under ORS 197.240 and which does in fact comply with the goals, then the Land Conservation and Development Commission shall pay reasonable attorney fees and court costs incurred by such local government in the action or suit including any appeal, to the extent funds have been specifically appropriated to the commission therefor.

[1977 c.898 §2; 1979 c.772 §7b; 1981 c.748 §39; 1983 c.827 §6]



Section 197.270 - Copies of comprehensive plan and land use regulations; post review.

[1987 c.729 §13]



Section 197.274 - Review of Metro regional framework plan.

(a) For compliance with land use planning statutes, statewide land use planning goals and administrative rules corresponding to the statutes and goals, in the same manner as a comprehensive plan for purposes of:

(A) Acknowledgment of compliance with the goals under ORS 197.251; and

(B) Post-acknowledgment procedures under ORS 197.610 to 197.651; and

(b) As a land use decision under ORS 197.805 to 197.855 and 197.860.

(2) With the prior consent of the Land Conservation and Development Commission, Metro may submit to the Department of Land Conservation and Development an amendment to the Metro regional framework plan or to a component of the regional framework plan in the manner provided for periodic review under ORS 197.628 to 197.651, if the amendment implements a program to meet the requirements of a land use planning statute, a statewide land use planning goal or an administrative rule corresponding to a statute or goal.

[1993 c.438 §3; 1999 c.59 §55; 1999 c.348 §5; 2003 c.793 §1]



Section 197.275



Section 197.277 - Oregon Forest Practices Act; exclusion.

(2) No goal or rule shall be adopted, construed or administered in a manner to require or allow local governments to take any action prohibited by ORS 527.722.

(3) The Land Conservation and Development Commission shall amend goals and rules as necessary to implement ORS 197.180, 197.277, 197.825, 215.050, 477.440, 477.455, 477.460, 526.009, 526.016, 526.156, 527.620, 527.630, 527.660, 527.670, 527.683 to 527.687, 527.715, 527.990 and 527.992.

[1987 c.919 §2; 2013 c.307 §5]



Section 197.279 - Approved wetland conservation plans comply with goals; exception; rules.

(2) Wetland conservation plans shall be adopted and amended by local governments according to the procedures of ORS 197.610 to 197.625.

(3) The department shall adopt by rule:

(a) Standards for cities and counties to use to inventory and identify wetlands; and

(b) Criteria for cities and counties to use to determine when a wetland is a significant wetland.

[1989 c.837 §25; 1995 c.472 §2]



Section 197.280



Section 197.283 - Commission to assure protection of ground water resources.

(2) The commission shall direct the Department of Land Conservation and Development to take actions the department considers appropriate to assure that any information contained in a city or county comprehensive plan that pertains to the ground water resource of Oregon shall be forwarded to the centralized repository established under ORS 468B.167.

[1989 c.833 §48]



Section 197.285



Section 197.295 - Definitions for ORS 197.295 to 197.314 and 197.475 to 197.490.

(1) "Buildable lands" means lands in urban and urbanizable areas that are suitable, available and necessary for residential uses. "Buildable lands" includes both vacant land and developed land likely to be redeveloped.

(2) "Manufactured dwelling park" has the meaning given that term in ORS 446.003.

(3) "Government assisted housing" means housing that is financed in whole or part by either a federal or state housing agency or a housing authority as defined in ORS 456.005, or housing that is occupied by a tenant or tenants who benefit from rent supplements or housing vouchers provided by either a federal or state housing agency or a local housing authority.

(4) "Manufactured homes" has the meaning given that term in ORS 446.003.

(5) "Mobile home park" has the meaning given that term in ORS 446.003.

(6) "Periodic review" means the process and procedures as set forth in ORS 197.628 to 197.651.

(7) "Urban growth boundary" means an urban growth boundary included or referenced in a comprehensive plan.

[1981 c.884 §4; 1983 c.795 §1; 1987 c.785 §1; 1989 c.648 §51; 1991 c.226 §16; 1991 c.612 §12; 1995 c.79 §73; 1995 c.547 §2]



Section 197.296 - Factors to establish sufficiency of buildable lands within urban growth boundary; analysis and determination of residential housing patterns.

(b) The Land Conservation and Development Commission may establish a set of factors under which additional cities are subject to the provisions of this section. In establishing the set of factors required under this paragraph, the commission shall consider the size of the city, the rate of population growth of the city or the proximity of the city to another city with a population of 25,000 or more or to a metropolitan service district.

(2) At periodic review pursuant to ORS 197.628 to 197.651 or at any other legislative review of the comprehensive plan or regional framework plan that concerns the urban growth boundary and requires the application of a statewide planning goal relating to buildable lands for residential use, a local government shall demonstrate that its comprehensive plan or regional framework plan provides sufficient buildable lands within the urban growth boundary established pursuant to statewide planning goals to accommodate estimated housing needs for 20 years. The 20-year period shall commence on the date initially scheduled for completion of the periodic or legislative review.

(3) In performing the duties under subsection (2) of this section, a local government shall:

(a) Inventory the supply of buildable lands within the urban growth boundary and determine the housing capacity of the buildable lands; and

(b) Conduct an analysis of housing need by type and density range, in accordance with ORS 197.303 and statewide planning goals and rules relating to housing, to determine the number of units and amount of land needed for each needed housing type for the next 20 years.

(4)(a) For the purpose of the inventory described in subsection (3)(a) of this section, "buildable lands" includes:

(A) Vacant lands planned or zoned for residential use;

(B) Partially vacant lands planned or zoned for residential use;

(C) Lands that may be used for a mix of residential and employment uses under the existing planning or zoning; and

(D) Lands that may be used for residential infill or redevelopment.

(b) For the purpose of the inventory and determination of housing capacity described in subsection (3)(a) of this section, the local government must demonstrate consideration of:

(A) The extent that residential development is prohibited or restricted by local regulation and ordinance, state law and rule or federal statute and regulation;

(B) A written long term contract or easement for radio, telecommunications or electrical facilities, if the written contract or easement is provided to the local government; and

(C) The presence of a single family dwelling or other structure on a lot or parcel.

(c) Except for land that may be used for residential infill or redevelopment, a local government shall create a map or document that may be used to verify and identify specific lots or parcels that have been determined to be buildable lands.

(5)(a) Except as provided in paragraphs (b) and (c) of this subsection, the determination of housing capacity and need pursuant to subsection (3) of this section must be based on data relating to land within the urban growth boundary that has been collected since the last periodic review or five years, whichever is greater. The data shall include:

(A) The number, density and average mix of housing types of urban residential development that have actually occurred;

(B) Trends in density and average mix of housing types of urban residential development;

(C) Demographic and population trends;

(D) Economic trends and cycles; and

(E) The number, density and average mix of housing types that have occurred on the buildable lands described in subsection (4)(a) of this section.

(b) A local government shall make the determination described in paragraph (a) of this subsection using a shorter time period than the time period described in paragraph (a) of this subsection if the local government finds that the shorter time period will provide more accurate and reliable data related to housing capacity and need. The shorter time period may not be less than three years.

(c) A local government shall use data from a wider geographic area or use a time period for economic cycles and trends longer than the time period described in paragraph (a) of this subsection if the analysis of a wider geographic area or the use of a longer time period will provide more accurate, complete and reliable data relating to trends affecting housing need than an analysis performed pursuant to paragraph (a) of this subsection. The local government must clearly describe the geographic area, time frame and source of data used in a determination performed under this paragraph.

(6) If the housing need determined pursuant to subsection (3)(b) of this section is greater than the housing capacity determined pursuant to subsection (3)(a) of this section, the local government shall take one or more of the following actions to accommodate the additional housing need:

(a) Amend its urban growth boundary to include sufficient buildable lands to accommodate housing needs for the next 20 years. As part of this process, the local government shall consider the effects of measures taken pursuant to paragraph (b) of this subsection. The amendment shall include sufficient land reasonably necessary to accommodate the siting of new public school facilities. The need and inclusion of lands for new public school facilities shall be a coordinated process between the affected public school districts and the local government that has the authority to approve the urban growth boundary;

(b) Amend its comprehensive plan, regional framework plan, functional plan or land use regulations to include new measures that demonstrably increase the likelihood that residential development will occur at densities sufficient to accommodate housing needs for the next 20 years without expansion of the urban growth boundary. A local government or metropolitan service district that takes this action shall monitor and record the level of development activity and development density by housing type following the date of the adoption of the new measures; or

(c) Adopt a combination of the actions described in paragraphs (a) and (b) of this subsection.

(7) Using the analysis conducted under subsection (3)(b) of this section, the local government shall determine the overall average density and overall mix of housing types at which residential development of needed housing types must occur in order to meet housing needs over the next 20 years. If that density is greater than the actual density of development determined under subsection (5)(a)(A) of this section, or if that mix is different from the actual mix of housing types determined under subsection (5)(a)(A) of this section, the local government, as part of its periodic review, shall adopt measures that demonstrably increase the likelihood that residential development will occur at the housing types and density and at the mix of housing types required to meet housing needs over the next 20 years.

(8)(a) A local government outside a metropolitan service district that takes any actions under subsection (6) or (7) of this section shall demonstrate that the comprehensive plan and land use regulations comply with goals and rules adopted by the commission and implement ORS 197.295 to 197.314.

(b) The local government shall determine the density and mix of housing types anticipated as a result of actions taken under subsections (6) and (7) of this section and monitor and record the actual density and mix of housing types achieved. The local government shall compare actual and anticipated density and mix. The local government shall submit its comparison to the commission at the next periodic review or at the next legislative review of its urban growth boundary, whichever comes first.

(9) In establishing that actions and measures adopted under subsections (6) and (7) of this section demonstrably increase the likelihood of higher density residential development, the local government shall at a minimum ensure that land zoned for needed housing is in locations appropriate for the housing types identified under subsection (3) of this section and is zoned at density ranges that are likely to be achieved by the housing market using the analysis in subsection (3) of this section. Actions or measures, or both, may include but are not limited to:

(a) Increases in the permitted density on existing residential land;

(b) Financial incentives for higher density housing;

(c) Provisions permitting additional density beyond that generally allowed in the zoning district in exchange for amenities and features provided by the developer;

(d) Removal or easing of approval standards or procedures;

(e) Minimum density ranges;

(f) Redevelopment and infill strategies;

(g) Authorization of housing types not previously allowed by the plan or regulations;

(h) Adoption of an average residential density standard; and

(i) Rezoning or redesignation of nonresidential land. [1995 c.547 §3; 2001 c.908 §1; 2003 c.177 §1; 2015 c.27 §19]

Note: Sections 1, 2 (2) and 4, chapter 92, Oregon Laws 2014, provide:

Sec. 1. Legislative findings regarding urban growth boundary. The Legislative Assembly finds and declares that:

(1) Oregon law requires a metropolitan service district to establish an urban growth boundary and to maintain development capacity sufficient for a 20-year period within the boundary based on periodic assessments of the development capacity within the boundary.

(2) Metro, the metropolitan service district for the Portland metropolitan area, has not implemented an approved legislative amendment to the urban growth boundary since 2005.

(3) In 2010, Metro assessed the development capacity within the urban growth boundary and determined that the boundary did not contain sufficient capacity for a 20-year period.

(4) The Metro Council, the governing body of Metro, established policies, including an investment strategy, for using land within the urban growth boundary more efficiently by adopting Ordinance No. 10-1244B on December 16, 2010.

(5) Ordinance No. 10-1244B significantly increased the development capacity of the land within the urban growth boundary, but left unmet needs for housing and employment.

(6) On July 28, 2011, the Metro Council held a public hearing in Hillsboro to allow public review of and to take comments on proposed expansion of the urban growth boundary to fill the unmet needs for housing and employment in the region.

(7) On September 14 and 28, 2011, the Metro Council sought advice on expansion of the urban growth boundary from the Metro Policy Advisory Committee, which is composed primarily of elected and other local government officials in the region. On September 28, 2011, the Metro Council received a recommendation from the committee.

(8) The Metro Council, with the advice and support of the committee, established six desired outcomes as the basis for comparing policy and strategy options to increase the development capacity of the region.

(9) On September 30, 2011, the Metro Council reported likely effects of the proposed expansion of the urban growth boundary to:

(a) The cities and counties in the region; and

(b) Nearly 34,000 households within one mile of land proposed to be included within the urban growth boundary.

(10) The Metro Council developed, in cooperation with the cities and counties responsible for land use planning in areas potentially to be included within the urban growth boundary, policies and strategies addressing the affordability of housing, the compatibility of residential use with nearby agricultural practices and the protection of industrial lands from conflicting uses.

(11) On October 6 and 20, 2011, the Metro Council held public hearings on the proposed expansion of the urban growth boundary.

(12) On October 20, 2011, the Metro Council unanimously adopted Ordinance No. 11-1264B, expanding the urban growth boundary to fill the unmet needs for increased development capacity for housing and for industries that require large areas of developable land.

(13) The adopted policies and strategies reflect the intention of the Metro Council to develop vibrant, prosperous and sustainable communities with reliable transportation choices that minimize carbon emissions and to distribute the benefits and burdens of development equitably in the Portland metropolitan area.

(14) The Director of the Department of Land Conservation and Development referred the expansion of the urban growth boundary by Ordinance No. 11-1264B to the Land Conservation and Development Commission for review.

(15) On May 10, 2012, the commission held a public hearing, according to rule-based procedures adopted by the commission, to consider the proposed amendment to the urban growth boundary made by Ordinance No. 11-1264B.

(16) The commission continued the public hearing to June 14, 2012, and requested that the Metro Council submit additional information describing how the record demonstrates compliance with the appropriate statewide land use planning goals, administrative rules and instructions.

(17) On June 14, 2012, the commission unanimously approved the expansion of the urban growth boundary by Ordinance No. 11-1264B in Approval Order 12-UGB-001826.

(18) Metro and other local governments have made significant investments in infrastructure to ensure that housing, education and employment needs in the region are met.

(19) Ordinance No. 11-1264B and its findings satisfy Metro’s obligations under ORS 197.295 to 197.314 and under statewide land use planning goals relating to citizen involvement, establishment of a coordinated planning process and policy framework and transition from rural to urban land uses. [2014 c.92 §1]

Sec. 2. (2) Section 4 of this 2014 Act is added to and made a part of ORS 197.295 to 197.314. [2014 c.92 §2(2)]

Sec. 4. Urban growth boundary designation. For the purpose of land use planning in Oregon, the Legislative Assembly designates the urban growth boundary designated in Metro Ordinance No. 11-1264B, adopted October 20, 2011, as the acknowledged urban growth boundary of Metro, subject to the conditions of approval in the ordinance, except that:

(1) The real property in Area 7C on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," is included within the acknowledged urban growth boundary.

(2) The real property in Area 7D on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," is included within the acknowledged urban growth boundary.

(3) The real property in Area 7E on Metro’s map denominated as the "Urban and Rural Reserves in Washington County, Attachment A to Staff Report for Resolution No. 11-4245 (03/17/11 DRAFT)," is included within the acknowledged urban growth boundary.

[2014 c.92 §4]



Section 197.298 - Priority of land to be included within urban growth boundary.

(a) First priority is land that is designated urban reserve land under ORS 195.145, rule or metropolitan service district action plan.

(b) If land under paragraph (a) of this subsection is inadequate to accommodate the amount of land needed, second priority is land adjacent to an urban growth boundary that is identified in an acknowledged comprehensive plan as an exception area or nonresource land. Second priority may include resource land that is completely surrounded by exception areas unless such resource land is high-value farmland as described in ORS 215.710.

(c) If land under paragraphs (a) and (b) of this subsection is inadequate to accommodate the amount of land needed, third priority is land designated as marginal land pursuant to ORS 197.247 (1991 Edition).

(d) If land under paragraphs (a) to (c) of this subsection is inadequate to accommodate the amount of land needed, fourth priority is land designated in an acknowledged comprehensive plan for agriculture or forestry, or both.

(2) Higher priority shall be given to land of lower capability as measured by the capability classification system or by cubic foot site class, whichever is appropriate for the current use.

(3) Land of lower priority under subsection (1) of this section may be included in an urban growth boundary if land of higher priority is found to be inadequate to accommodate the amount of land estimated in subsection (1) of this section for one or more of the following reasons:

(a) Specific types of identified land needs cannot be reasonably accommodated on higher priority lands;

(b) Future urban services could not reasonably be provided to the higher priority lands due to topographical or other physical constraints; or

(c) Maximum efficiency of land uses within a proposed urban growth boundary requires inclusion of lower priority lands in order to include or to provide services to higher priority lands.

(4) When a city includes land within the urban growth boundary of the city pursuant to ORS 197.295 to 197.314, the city shall prioritize lands for inclusion as provided in ORS 197A.320.

[1995 c.547 §5; 1999 c.59 §56; 2013 c.575 §12]



Section 197.299 - Metropolitan service district analysis of buildable land supply; schedule for accommodating needed housing; need for land for school; extension of schedule.

(2)(a) The metropolitan service district shall take such action as necessary under ORS 197.296 (6)(a) to accommodate one-half of a 20-year buildable land supply determined under ORS 197.296 (3) within one year of completing the analysis.

(b) The metropolitan service district shall take all final action under ORS 197.296 (6)(a) necessary to accommodate a 20-year buildable land supply determined under ORS 197.296 (3) within two years of completing the analysis.

(c) The metropolitan service district shall take action under ORS 197.296 (6)(b), within one year after the analysis required under ORS 197.296 (3)(b) is completed, to provide sufficient buildable land within the urban growth boundary to accommodate the estimated housing needs for 20 years from the time the actions are completed. The metropolitan service district shall consider and adopt new measures that the governing body deems appropriate under ORS 197.296 (6)(b).

(3) The Land Conservation and Development Commission may grant an extension to the time limits of subsection (2) of this section if the Director of the Department of Land Conservation and Development determines that the metropolitan service district has provided good cause for failing to meet the time limits.

(4)(a) The metropolitan service district shall establish a process to expand the urban growth boundary to accommodate a need for land for a public school that cannot reasonably be accommodated within the existing urban growth boundary. The metropolitan service district shall design the process to:

(A) Accommodate a need that must be accommodated between periodic analyses of urban growth boundary capacity required by subsection (1) of this section; and

(B) Provide for a final decision on a proposal to expand the urban growth boundary within four months after submission of a complete application by a large school district as defined in ORS 195.110.

(b) At the request of a large school district, the metropolitan service district shall assist the large school district to identify school sites required by the school facility planning process described in ORS 195.110. A need for a public school is a specific type of identified land need under ORS 197.298 (3).

[1997 c.763 §2; 2001 c.908 §2; 2005 c.590 §1; 2007 c.579 §2; 2014 c.92 §5]



Section 197.300



Section 197.301 - Metropolitan service district report of performance measures.

(2) Performance measures subject to subsection (1) of this section shall be adopted by a metropolitan service district and shall include but are not limited to measures that analyze the following:

(a) The rate of conversion of vacant land to improved land;

(b) The density and price ranges of residential development, including both single family and multifamily residential units;

(c) The level of job creation within individual cities and the urban areas of a county inside the metropolitan service district;

(d) The number of residential units added to small sites assumed to be developed in the metropolitan service district’s inventory of available lands but which can be further developed, and the conversion of existing spaces into more compact units with or without the demolition of existing buildings;

(e) The amount of environmentally sensitive land that is protected and the amount of environmentally sensitive land that is developed;

(f) The sales price of vacant land;

(g) Residential vacancy rates;

(h) Public access to open spaces; and

(i) Transportation measures including mobility, accessibility and air quality indicators.

[1997 c.763 §3]



Section 197.302 - Metropolitan service district determination of buildable land supply; corrective action; enforcement.

(2) Within two years of submitting a corrective action plan to the department, the metropolitan service district shall demonstrate by reference to the performance measures described in ORS 197.301 that implementation of the plan has resulted in the buildable land supply and housing density within the urban growth boundary necessary to accommodate the estimated housing needs for each housing type as determined under ORS 197.296 (3).

(3) The failure of the metropolitan service district to demonstrate the buildable land supply and housing density necessary to accommodate housing needs as required under this section and ORS 197.296 may be the basis for initiation of enforcement action pursuant to ORS 197.319 to 197.335.

[1997 c.763 §4; 2001 c.908 §3]



Section 197.303 - "Needed housing" defined.

(a) Attached and detached single-family housing and multiple family housing for both owner and renter occupancy;

(b) Government assisted housing;

(c) Mobile home or manufactured dwelling parks as provided in ORS 197.475 to 197.490;

(d) Manufactured homes on individual lots planned and zoned for single-family residential use that are in addition to lots within designated manufactured dwelling subdivisions; and

(e) Housing for farmworkers.

(2) Subsection (1)(a) and (d) of this section shall not apply to:

(a) A city with a population of less than 2,500.

(b) A county with a population of less than 15,000.

(3) A local government may take an exception under ORS 197.732 to the definition of "needed housing" in subsection (1) of this section in the same manner that an exception may be taken under the goals.

[1981 c.884 §6; 1983 c.795 §2; 1989 c.380 §1; 2011 c.354 §2]



Section 197.304 - Lane County accommodation of needed housing.

(a) Establish an urban growth boundary, consistent with the jurisdictional area of responsibility specified in the acknowledged comprehensive plan; and

(b) Demonstrate, as required by ORS 197.296, that its comprehensive plan provides sufficient buildable lands within an urban growth boundary established pursuant to statewide planning goals to accommodate estimated housing needs for 20 years.

(2) Except as provided in subsection (1) of this section, this section does not alter or affect an intergovernmental agreement pursuant to ORS 190.003 to 190.130 or acknowledged comprehensive plan provisions adopted by Lane County or local governments in Lane County.

[2007 c.650 §2]



Section 197.305



Section 197.307 - Effect of need for certain housing in urban growth areas; approval standards for certain residential development; placement standards for approval of manufactured dwellings.

(2) Many persons of lower, middle and fixed income depend on government assisted housing as a source of affordable, decent, safe and sanitary housing.

(3) When a need has been shown for housing within an urban growth boundary at particular price ranges and rent levels, needed housing shall be permitted in one or more zoning districts or in zones described by some comprehensive plans as overlay zones with sufficient buildable land to satisfy that need.

(4) Except as provided in subsection (6) of this section, a local government may adopt and apply only clear and objective standards, conditions and procedures regulating the development of needed housing on buildable land described in subsection (3) of this section. The standards, conditions and procedures may not have the effect, either in themselves or cumulatively, of discouraging needed housing through unreasonable cost or delay.

(5) The provisions of subsection (4) of this section do not apply to:

(a) An application or permit for residential development in an area identified in a formally adopted central city plan, or a regional center as defined by Metro, in a city with a population of 500,000 or more.

(b) An application or permit for residential development in historic areas designated for protection under a land use planning goal protecting historic areas.

(6) In addition to an approval process for needed housing based on clear and objective standards, conditions and procedures as provided in subsection (4) of this section, a local government may adopt and apply an alternative approval process for applications and permits for residential development based on approval criteria regulating, in whole or in part, appearance or aesthetics that are not clear and objective if:

(a) The applicant retains the option of proceeding under the approval process that meets the requirements of subsection (4) of this section;

(b) The approval criteria for the alternative approval process comply with applicable statewide land use planning goals and rules; and

(c) The approval criteria for the alternative approval process authorize a density at or above the density level authorized in the zone under the approval process provided in subsection (4) of this section.

(7) Subject to subsection (4) of this section, this section does not infringe on a local government’s prerogative to:

(a) Set approval standards under which a particular housing type is permitted outright;

(b) Impose special conditions upon approval of a specific development proposal; or

(c) Establish approval procedures.

(8) In accordance with subsection (4) of this section and ORS 197.314, a jurisdiction may adopt any or all of the following placement standards, or any less restrictive standard, for the approval of manufactured homes located outside mobile home parks:

(a) The manufactured home shall be multisectional and enclose a space of not less than 1,000 square feet.

(b) The manufactured home shall be placed on an excavated and back-filled foundation and enclosed at the perimeter such that the manufactured home is located not more than 12 inches above grade.

(c) The manufactured home shall have a pitched roof, except that no standard shall require a slope of greater than a nominal three feet in height for each 12 feet in width.

(d) The manufactured home shall have exterior siding and roofing which in color, material and appearance is similar to the exterior siding and roofing material commonly used on residential dwellings within the community or which is comparable to the predominant materials used on surrounding dwellings as determined by the local permit approval authority.

(e) The manufactured home shall be certified by the manufacturer to have an exterior thermal envelope meeting performance standards which reduce levels equivalent to the performance standards required of single-family dwellings constructed under the state building code as defined in ORS 455.010.

(f) The manufactured home shall have a garage or carport constructed of like materials. A jurisdiction may require an attached or detached garage in lieu of a carport where such is consistent with the predominant construction of immediately surrounding dwellings.

(g) In addition to the provisions in paragraphs (a) to (f) of this subsection, a city or county may subject a manufactured home and the lot upon which it is sited to any development standard, architectural requirement and minimum size requirement to which a conventional single-family residential dwelling on the same lot would be subject.

[1981 c.884 §5; 1983 c.795 §3; 1989 c.380 §2; 1989 c.964 §6; 1993 c.184 §3; 1997 c.733 §2; 1999 c.357 §1; 2001 c.613 §2; 2011 c.354 §3]



Section 197.309 - Local ordinances or approval conditions may not effectively establish housing sale price or designate class of purchasers; exception.

(2) This section does not limit the authority of a city, county or metropolitan service district to:

(a) Adopt or enforce a land use regulation, functional plan provision or condition of approval creating or implementing an incentive, contract commitment, density bonus or other voluntary regulation, provision or condition designed to increase the supply of moderate or lower cost housing units; or

(b) Enter into an affordable housing covenant as provided in ORS 456.270 to 456.295.

[1999 c.848 §2; 2007 c.691 §8]



Section 197.310



Section 197.312 - Limitation on city and county authority to prohibit certain kinds of housing; zoning requirements for farmworker housing; real estate sales office.

(2)(a) A single-family dwelling for a farmworker and the farmworker’s immediate family is a permitted use in any residential or commercial zone that allows single-family dwellings as a permitted use.

(b) A city or county may not impose a zoning requirement on the establishment and maintenance of a single-family dwelling for a farmworker and the farmworker’s immediate family in a residential or commercial zone described in paragraph (a) of this subsection that is more restrictive than a zoning requirement imposed on other single-family dwellings in the same zone.

(3)(a) Multifamily housing for farmworkers and farmworkers’ immediate families is a permitted use in any residential or commercial zone that allows multifamily housing generally as a permitted use.

(b) A city or county may not impose a zoning requirement on the establishment and maintenance of multifamily housing for farmworkers and farmworkers’ immediate families in a residential or commercial zone described in paragraph (a) of this subsection that is more restrictive than a zoning requirement imposed on other multifamily housing in the same zone.

(4) A city or county may not prohibit a property owner or developer from maintaining a real estate sales office in a subdivision or planned community containing more than 50 lots or dwelling units for the sale of lots or dwelling units that remain available for sale to the public.

[1983 c.795 §5; 1989 c.964 §7; 2001 c.437 §1; 2001 c.613 §3; 2011 c.354 §4]



Section 197.313 - Interpretation of ORS 197.312.

[1983 c.795 §6]



Section 197.314 - Required siting of manufactured homes; minimum lot size; approval standards.

(2) Cities and counties shall adopt and amend comprehensive plans and land use regulations under subsection (1) of this section according to the provisions of ORS 197.610 to 197.651.

(3) Subsection (1) of this section does not apply to any area designated in an acknowledged comprehensive plan or land use regulation as a historic district or residential land immediately adjacent to a historic landmark.

(4) Manufactured homes on individual lots zoned for single-family residential use in subsection (1) of this section shall be in addition to manufactured homes on lots within designated manufactured dwelling subdivisions.

(5) Within any residential zone inside an urban growth boundary where a manufactured dwelling park is otherwise allowed, a city or county shall not adopt, by charter or ordinance, a minimum lot size for a manufactured dwelling park that is larger than one acre.

(6) A city or county may adopt the following standards for the approval of manufactured homes located in manufactured dwelling parks that are smaller than three acres:

(a) The manufactured home shall have a pitched roof, except that no standard shall require a slope of greater than a nominal three feet in height for each 12 feet in width.

(b) The manufactured home shall have exterior siding and roofing that, in color, material and appearance, is similar to the exterior siding and roofing material commonly used on residential dwellings within the community or that is comparable to the predominant materials used on surrounding dwellings as determined by the local permit approval authority.

(7) This section shall not be construed as abrogating a recorded restrictive covenant.

[1993 c.184 §2; 1997 c.295 §1; 1999 c.348 §7; 2005 c.22 §139; 2011 c.354 §5]



Section 197.315



Section 197.319 - Procedures prior to request of an enforcement order.

(a) Present the reasons, in writing, for such an order to the affected local government; and

(b) Request:

(A) Revisions to the local comprehensive plan, land use regulations, special district cooperative or urban service agreement or decision-making process which is the basis for the order; or

(B) That an action be taken regarding the local comprehensive plan, land use regulations, special district agreement or decision-making process that is the basis for the order.

(2)(a) The local government or special district shall issue a written response to the request within 60 days of the date the request is mailed to the local government or special district.

(b) The requestor and the local government or special district may enter into mediation to resolve issues in the request. The Department of Land Conservation and Development shall provide mediation services when jointly requested by the local government or special district and the requestor.

(c) If the local government or special district does not act in a manner which the requestor believes is adequate to address the issues raised in the request within the time period provided in paragraph (a) of this subsection, a petition may be presented to the Land Conservation and Development Commission under ORS 197.324.

(3) A metropolitan service district may request an enforcement order under ORS 197.320 (12) without first complying with subsections (1) and (2) of this section.

[1989 c.761 §4; 1993 c.804 §9; 2007 c.176 §2]



Section 197.320 - Power of commission to order compliance with goals and plans.

(1) A comprehensive plan or land use regulation adopted by a local government not on a compliance schedule is not in compliance with the goals by the date set in ORS 197.245 or 197.250 for such compliance;

(2) A plan, program, rule or regulation affecting land use adopted by a state agency or special district is not in compliance with the goals by the date set in ORS 197.245 or 197.250 for such compliance;

(3) A local government is not making satisfactory progress toward performance of its compliance schedule;

(4) A state agency is not making satisfactory progress in carrying out its coordination agreement or the requirements of ORS 197.180;

(5) A local government has no comprehensive plan or land use regulation and is not on a compliance schedule directed to developing the plan or regulation;

(6) A local government has engaged in a pattern or practice of decision making that violates an acknowledged comprehensive plan or land use regulation. In making its determination under this subsection, the commission shall determine whether there is evidence in the record to support the decisions made. The commission shall not judge the issue solely upon adequacy of the findings in support of the decisions;

(7) A local government has failed to comply with a commission order entered under ORS 197.644;

(8) A special district has engaged in a pattern or practice of decision-making that violates an acknowledged comprehensive plan or cooperative agreement adopted pursuant to ORS 197.020;

(9) A special district is not making satisfactory progress toward performance of its obligations under ORS chapters 195 and 197;

(10) A local government’s approval standards, special conditions on approval of specific development proposals or procedures for approval do not comply with ORS 197.307 (4) or (6);

(11) A local government is not making satisfactory progress toward meeting its obligations under ORS 195.065; or

(12) A local government within the jurisdiction of a metropolitan service district has failed to make changes to the comprehensive plan or land use regulations to comply with the regional framework plan of the district or has engaged in a pattern or practice of decision-making that violates a requirement of the regional framework plan.

[1977 c.664 §34; 1979 c.284 §123; 1981 c.748 §32; 1983 c.827 §58; 1987 c.729 §8; 1989 c.761 §2; 1991 c.612 §13; 1991 c.817 §24; 1993 c.804 §10; 1995 c.547 §4; 2003 c.793 §2; 2007 c.176 §3; 2015 c.374 §1]



Section 197.324 - Proceedings prior to order of compliance with goals; disclosure notice.

(2)(a) After a person meets the requirements of ORS 197.319, the person may file a petition to request that the commission consider the matter. Filing occurs upon mailing the petition to the Department of Land Conservation and Development.

(b) The commission shall determine if there is good cause to proceed on the petition.

(c) If the commission determines that there is not good cause to proceed on the petition, the commission shall issue a final order dismissing the petition, stating the reasons therefor.

(d) If the commission determines that there is good cause to proceed on the petition, the commission shall proceed as set forth in ORS 197.328.

(3) Following initiation of a proceeding under subsection (1) of this section or a determination by the commission that there is good cause to proceed on a petition under subsection (2) of this section, the affected local government shall include the following disclosure in any subsequent notice of a land use decision that could be affected by the enforcement order:

______________________________________________________________________________

NOTICE: THE OREGON LAND CONSERVATION AND DEVELOPMENT COMMISSION HAS FOUND GOOD CAUSE FOR AN ENFORCEMENT PROCEEDING AGAINST ________ (Name of local government). AN ENFORCEMENT ORDER MAY BE EVENTUALLY ADOPTED THAT COULD LIMIT, PROHIBIT OR REQUIRE APPLICATION OF SPECIFIED CRITERIA TO ANY ACTION AUTHORIZED BY THIS DECISION BUT NOT APPLIED FOR UNTIL AFTER ADOPTION OF THE ENFORCEMENT ORDER.
FUTURE APPLICATIONS FOR BUILDING PERMITS OR ANY TIME EXTENSIONS MAY BE AFFECTED.

______________________________________________________________________________

[1989 c.761 §5; 1995 c.778 §3]



Section 197.325



Section 197.328 - Procedures to consider order to comply with goals.

(1) The Land Conservation and Development Commission shall hold a hearing to consider the petition or shall appoint a hearings officer to consider the petition under the provisions of ORS chapter 183 applicable to contested cases, except as otherwise provided in this section.

(2) The commission or hearings officer shall schedule a hearing within 45 days of receipt of the petition.

(3) If the commission appoints a hearings officer, the hearings officer shall prepare a proposed order, including recommended findings and conclusions of law. The proposed order shall be served on the Department of Land Conservation and Development and all parties to the hearing within 30 days of the date the record closed.

(4) If the commission appoints a hearings officer, the commission review of the proposed order shall be limited to the record of proceedings before the hearings officer. In its review of a proposed order, the commission shall not receive new evidence but shall hear arguments as to the proposed order and any exceptions. Any exception to the proposed order shall be filed with the commission no later than 15 days following issuance of the proposed order.

(5) The commission shall adopt a final order relative to a petition no later than 120 days from the date the petition was filed.

[1989 c.761 §6]



Section 197.330



Section 197.335 - Order for compliance with goals; review of order; withholding grant funds; injunctions.

(a) The nature of the noncompliance, including, but not limited to, the contents of the comprehensive plan or land use regulation, if any, of a local government that do not comply with the goals or the contents of a plan, program or regulation affecting land use adopted by a state agency or special district that do not comply with the goals. In the case of a pattern or practice of decision-making which violates the goals, comprehensive plan or land use regulations, the order shall specify the decision-making which constitutes the pattern or practice, including specific provisions the Land Conservation and Development Commission believes are being misapplied;

(b) The specific lands, if any, within a local government for which the existing plan or land use regulation, if any, does not comply with the goals; and

(c) The corrective action decided upon by the commission, including the specific requirements, with which the local government, state agency or special district must comply. In the case of a pattern or practice of decision-making that violates an acknowledged comprehensive plan or land use regulation, the commission may require revisions to the comprehensive plan, land use regulations or local procedures which the commission believes are necessary to correct the pattern or practice. Notwithstanding the provisions of this section, except as provided in subsection (3)(c) of this section, an enforcement order does not affect:

(A) Land use applications filed with a local government prior to the date of adoption of the enforcement order unless specifically identified by the order;

(B) Land use approvals issued by a local government prior to the date of adoption of the enforcement order; or

(C) The time limit for exercising land use approvals issued by a local government prior to the date of adoption of the enforcement order.

(2) Judicial review of a final order of the commission shall be governed by the provisions of ORS chapter 183 applicable to contested cases except as otherwise stated in this section. The commission’s final order shall include a clear statement of findings which set forth the basis for the order. Where a petition to review the order has been filed in the Court of Appeals, the commission shall transmit to the court the entire administrative record of the proceeding under review. Notwithstanding ORS 183.482 (3) relating to a stay of enforcement of an agency order, an appellate court, before it may stay an order of the commission, shall give due consideration to the public interest in the continued enforcement of the commission’s order and may consider testimony or affidavits thereon. Upon review, an appellate court may affirm, reverse, modify or remand the order. The court shall reverse, modify or remand the order only if it finds:

(a) The order to be unlawful in substance or procedure, but error in procedure shall not be cause for reversal, modification or remand unless the court shall find that substantial rights of any party were prejudiced thereby;

(b) The order to be unconstitutional;

(c) The order is invalid because it exceeds the statutory authority of the agency; or

(d) The order is not supported by substantial evidence in the whole record.

(3)(a) If the commission finds that in the interim period during which a local government, state agency or special district would be bringing itself into compliance with the commission’s order under ORS 197.320 or subsection (2) of this section it would be contrary to the public interest in the conservation or sound development of land to allow the continuation of some or all categories of land use decisions or limited land use decisions, it shall, as part of its order, limit, prohibit or require the approval by the local government of applications for subdivisions, partitions, building permits, limited land use decisions or land use decisions until the plan, land use regulation or subsequent land use decisions and limited land use decisions are brought into compliance. The commission may issue an order that requires review of local decisions by a hearings officer or the Department of Land Conservation and Development before the local decision becomes final.

(b) Any requirement under this subsection may be imposed only if the commission finds that the activity, if continued, aggravates the goal, comprehensive plan or land use regulation violation and that the requirement is necessary to correct the violation.

(c) The limitations on enforcement orders under subsection (1)(c)(B) of this section shall not be interpreted to affect the commission’s authority to limit, prohibit or require application of specified criteria to subsequent land use decisions involving land use approvals issued by a local government prior to the date of adoption of the enforcement order.

(4) As part of its order under ORS 197.320 or subsection (2) of this section, the commission may withhold grant funds from the local government to which the order is directed. As part of an order issued under this section, the commission may notify the officer responsible for disbursing state-shared revenues to withhold that portion of state-shared revenues to which the local government is entitled under ORS 221.770, 323.455, 366.762 and 366.800 and ORS chapter 471 which represents the amount of state planning grant moneys previously provided the local government by the commission. The officer responsible for disbursing state-shared revenues shall withhold state-shared revenues as outlined in this section and shall release funds to the local government or department when notified to so do by the commission or its designee. The commission may retain a portion of the withheld revenues to cover costs of providing services incurred under the order, including use of a hearings officer or staff resources to monitor land use decisions and limited land use decisions or conduct hearings. The remainder of the funds withheld under this provision shall be released to the local government upon completion of requirements of the commission order.

(5)(a) As part of its order under this section, the commission may notify the officer responsible for disbursing funds from any grant or loan made by a state agency to withhold such funds from a special district to which the order is directed. The officer responsible for disbursing funds shall withhold funds as outlined in this section and shall release funds to the special district or department when notified to do so by the commission.

(b) The commission may retain a portion of the funds withheld to cover costs of providing services incurred under the order, including use of a hearings officer or staff resources to monitor land use decisions and limited land use decisions or conduct hearings. The remainder of the funds withheld under this provision shall be released to the special district upon completion of the requirements of the commission order.

(6) The commission may institute actions or proceedings for legal or equitable remedies in the Circuit Court for Marion County or in the circuit court for the county to which the commission’s order is directed or within which all or a portion of the applicable city is located to enforce compliance with the provisions of any order issued under this section or to restrain violations thereof. Such actions or proceedings may be instituted without the necessity of prior agency notice, hearing and order on an alleged violation.

[1989 c.761 §7; 1991 c.817 §25; 1993 c.804 §11; 1995 c.301 §36; 1995 c.778 §1]



Section 197.340 - Weight given to goals in planning practice; regional diversity and needs.

(2) The commission and the department shall consider and recognize regional diversity and differences in regional needs when making or reviewing a land use decision or otherwise applying the goals.

[1981 c.748 §20; 1987 c.729 §1; 1995 c.521 §2]



Section 197.350 - Burden of persuasion or proof in appeal to board or commission.

(2) A local government that claims an exception to a goal adopted by the commission has the burden of persuasion.

(3) There shall be no burden of proof in administrative proceedings under ORS chapters 195, 196 and 197.

[1981 c.748 §10a; 1983 c.827 §43; 1991 c.817 §26]



Section 197.352



Section 197.353 - Measure 37 timelines; death of claimant.

(a) "Claimant" means a person that makes a Measure 37 claim.

(b) "Measure 37 claim" means a written demand for compensation under ORS 197.352.

(c) "Land use regulation" has the meaning given that term in ORS 197.352.

(d) "Owner" has the meaning given that term in ORS 197.352.

(e) "Public entity" has the meaning given that term in ORS 197.352.

(2) Notwithstanding ORS 197.352 (4) and (6), if a Measure 37 claim was made on or after November 1, 2006:

(a) Just compensation under ORS 197.352 is due the owner of the property from the public entity only if the land use regulation continues to be enforced against the property 540 days after the Measure 37 claim is made to the public entity; and

(b) The owner of the subject property has a cause of action for compensation under ORS 197.352 (6) only if a land use regulation continues to apply to the subject property more than 540 days after the Measure 37 claim is made.

(3) If a claimant is an individual, the ability to make or prosecute a Measure 37 claim is not affected by the death of the claimant during the extended review period provided by subsection (2) of this section, and the ability to make or prosecute a Measure 37 claim for property that belonged to the claimant passes to the person who acquires the property by devise or by operation of law.

[2007 c.133 §2]

Note: 197.353 includes references to 197.352, which was amended and renumbered as 195.305 by action of the Legislative Assembly. See section 28, chapter 354, Oregon Laws 2007, and sections 1, 1a and 4, chapter 424, Oregon Laws 2007. The text of 197.353 was not amended to reflect the amendments or renumbering. Editorial adjustment of 197.353 for the amendments to and renumbering of 197.352 has not been made.



Section 197.360 - "Expedited land division" defined; applicability.

(a) "Expedited land division" means a division of land under ORS 92.010 to 92.192, 92.205 to 92.245 or 92.830 to 92.845 by a local government that:

(A) Includes only land that is zoned for residential uses and is within an urban growth boundary.

(B) Is solely for the purposes of residential use, including recreational or open space uses accessory to residential use.

(C) Does not provide for dwellings or accessory buildings to be located on land that is specifically mapped and designated in the comprehensive plan and land use regulations for full or partial protection of natural features under the statewide planning goals that protect:

(i) Open spaces, scenic and historic areas and natural resources;

(ii) The Willamette River Greenway;

(iii) Estuarine resources;

(iv) Coastal shorelands; and

(v) Beaches and dunes.

(D) Satisfies minimum street or other right-of-way connectivity standards established by acknowledged land use regulations or, if such standards are not contained in the applicable regulations, as required by statewide planning goals or rules.

(E) Will result in development that either:

(i) Creates enough lots or parcels to allow building residential units at 80 percent or more of the maximum net density permitted by the zoning designation of the site; or

(ii) Will be sold or rented to households with incomes below 120 percent of the median family income for the county in which the project is built.

(b) "Expedited land division" includes land divisions that create three or fewer parcels under ORS 92.010 to 92.192 and meet the criteria set forth in paragraph (a) of this subsection.

(2) An expedited land division as described in this section is not a land use decision or a limited land use decision under ORS 197.015 or a permit under ORS 215.402 or 227.160.

(3) The provisions of ORS 197.360 to 197.380 apply to all elements of a local government comprehensive plan and land use regulations applicable to a land division, including any planned unit development standards and any procedures designed to regulate:

(a) The physical characteristics of permitted uses;

(b) The dimensions of the lots or parcels to be created; or

(c) Transportation, sewer, water, drainage and other facilities or services necessary for the proposed development, including but not limited to right-of-way standards, facility dimensions and on-site and off-site improvements.

(4) An application for an expedited land division submitted to a local government shall describe the manner in which the proposed division complies with each of the provisions of subsection (1) of this section.

[1995 c.595 §7; 2015 c.260 §1]



Section 197.365 - Application for expedited land division; notice requirements; procedure.

(1)(a) If the application for expedited land division is incomplete, the local government shall notify the applicant of exactly what information is missing within 21 days of receipt of the application and allow the applicant to submit the missing information. For purposes of computation of time under this section, the application shall be deemed complete on the date the applicant submits the requested information or refuses in writing to submit it.

(b) If the application was complete when first submitted or the applicant submits the requested additional information within 180 days of the date the application was first submitted, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

(2) The local government shall provide written notice of the receipt of the completed application for an expedited land division to any state agency, local government or special district responsible for providing public facilities or services to the development and to owners of property within 100 feet of the entire contiguous site for which the application is made. The notification list shall be compiled from the most recent property tax assessment roll. For purposes of appeal to the referee under ORS 197.375, this requirement shall be deemed met when the local government can provide an affidavit or other certification that such notice was given. Notice shall also be provided to any neighborhood or community planning organization recognized by the governing body and whose boundaries include the site.

(3) The notice required under subsection (2) of this section shall:

(a) State:

(A) The deadline for submitting written comments;

(B) That issues that may provide the basis for an appeal to the referee must be raised in writing prior to the expiration of the comment period; and

(C) That issues must be raised with sufficient specificity to enable the local government to respond to the issue.

(b) Set forth, by commonly used citation, the applicable criteria for the decision.

(c) Set forth the street address or other easily understood geographical reference to the subject property.

(d) State the place, date and time that comments are due.

(e) State a time and place where copies of all evidence submitted by the applicant will be available for review.

(f) Include the name and telephone number of a local government contact person.

(g) Briefly summarize the local decision-making process for the expedited land division decision being made.

(4) After notice under subsections (2) and (3) of this section, the local government shall:

(a) Provide a 14-day period for submission of written comments prior to the decision.

(b) Make a decision to approve or deny the application within 63 days of receiving a completed application, based on whether it satisfies the substantive requirements of the local government’s land use regulations. An approval may include conditions to ensure that the application meets the applicable land use regulations. For applications subject to this section, the local government:

(A) Shall not hold a hearing on the application; and

(B) Shall issue a written determination of compliance or noncompliance with applicable land use regulations that includes a summary statement explaining the determination. The summary statement may be in any form reasonably intended to communicate the local government’s basis for the determination.

(c) Provide notice of the decision to the applicant and to those who received notice under subsection (2) of this section within 63 days of the date of a completed application. The notice of decision shall include:

(A) The summary statement described in paragraph (b)(B) of this subsection; and

(B) An explanation of appeal rights under ORS 197.375.

[1995 c.595 §8; 2015 c.260 §3]



Section 197.370 - Failure of local government to approve or deny application within specified time.

(2) After seven days’ notice to the applicant, the governing body of the local government may, at a regularly scheduled public meeting, take action to extend the 63-day time period to a date certain for one or more applications for an expedited land division prior to the expiration of the 63-day period, based on a determination that an unexpected or extraordinary increase in applications makes action within 63 days impracticable. In no case shall an extension be to a date more than 120 days after the application was deemed complete. Upon approval of an extension, the provisions of ORS 197.360 to 197.380, including the mandamus remedy provided by subsection (1) of this section, shall remain applicable to the expedited land division, except that the extended period shall be substituted for the 63-day period wherever applicable.

(3) The decision to approve or not approve an extension under subsection (2) of this section is not a land use decision or limited land use decision.

[1995 c.595 §9]



Section 197.375 - Appeal of decision on application for expedited land division; notice requirements; standards for review; procedure; costs.

(a) An appeal must be filed with the local government within 14 days of mailing of the notice of the decision under ORS 197.365 (4), and shall be accompanied by a $300 deposit for costs.

(b) A decision may be appealed by:

(A) The applicant; or

(B) Any person or organization who files written comments in the time period established under ORS 197.365.

(c) An appeal shall be based solely on allegations:

(A) Of violation of the substantive provisions of the applicable land use regulations;

(B) Of unconstitutionality of the decision;

(C) That the application is not eligible for review under ORS 197.360 to 197.380 and should be reviewed as a land use decision or limited land use decision; or

(D) That the parties’ substantive rights have been substantially prejudiced by an error in procedure by the local government.

(2) The local government shall appoint a referee to decide the appeal of a decision made under ORS 197.360 and 197.365. The referee shall not be an employee or official of the local government. However, a local government that has designated a hearings officer under ORS 215.406 or 227.165 may designate the hearings officer as the referee for appeals of a decision made under ORS 197.360 and 197.365.

(3) Within seven days of being appointed to decide the appeal, the referee shall notify the applicant, the local government, the appellant if other than the applicant, any person or organization entitled to notice under ORS 197.365 (2) that provided written comments to the local government and all providers of public facilities and services entitled to notice under ORS 197.365 (2) and advise them of the manner in which they may participate in the appeal. A person or organization that provided written comments to the local government but did not file an appeal under subsection (1) of this section may participate only with respect to the issues raised in the written comments submitted by that person or organization. The referee may use any procedure for decision-making consistent with the interests of the parties to ensure a fair opportunity to present information and argument. The referee shall provide the local government an opportunity to explain its decision, but is not limited to reviewing the local government decision and may consider information not presented to the local government.

(4)(a) The referee shall apply the substantive requirements of the local government’s land use regulations and ORS 197.360. If the referee determines that the application does not qualify as an expedited land division as described in ORS 197.360, the referee shall remand the application for consideration as a land use decision or limited land use decision. In all other cases, the referee shall seek to identify means by which the application can satisfy the applicable requirements.

(b) The referee may not reduce the density of the land division application. The referee shall make a written decision approving or denying the application or approving it with conditions designed to ensure that the application satisfies the land use regulations, within 42 days of the filing of an appeal. The referee may not remand the application to the local government for any reason other than as set forth in this subsection.

(5) Unless the governing body of the local government finds exigent circumstances, a referee who fails to issue a written decision within 42 days of the filing of an appeal shall receive no compensation for service as referee in the appeal.

(6) Notwithstanding any other provision of law, the referee shall order the local government to refund the deposit for costs to an appellant who materially improves his or her position from the decision of the local government. The referee shall assess the cost of the appeal in excess of the deposit for costs, up to a maximum of $500, including the deposit paid under subsection (1) of this section, against an appellant who does not materially improve his or her position from the decision of the local government. The local government shall pay the portion of the costs of the appeal not assessed against the appellant. The costs of the appeal include the compensation paid the referee and costs incurred by the local government, but not the costs of other parties.

(7) The Land Use Board of Appeals does not have jurisdiction to consider any decisions, aspects of decisions or actions made under ORS 197.360 to 197.380.

(8) Any party to a proceeding before a referee under this section may seek judicial review of the referee’s decision in the manner provided for review of final orders of the Land Use Board of Appeals under ORS 197.850 and 197.855. The Court of Appeals shall review decisions of the referee in the same manner as provided for review of final orders of the Land Use Board of Appeals in those statutes. However, notwithstanding ORS 197.850 (9) or any other provision of law, the court shall reverse or remand the decision only if the court finds:

(a) That the decision does not concern an expedited land division as described in ORS 197.360 and the appellant raised this issue in proceedings before the referee;

(b) That there is a basis to vacate the decision as described in ORS 36.705 (1)(a) to (d), or a basis for modification or correction of an award as described in ORS 36.710; or

(c) That the decision is unconstitutional.

[1995 c.595 §10; 2003 c.598 §37]



Section 197.380 - Application fees for expedited land division.

[1995 c.595 §11; 1999 c.348 §8]



Section 197.390 - Activities on federal land; list; permit required; enjoining violations.

(2) No activity listed by the commission pursuant to subsection (1) of this section which the state may regulate or control which occurs upon federal land shall be undertaken without a permit issued under ORS 197.395.

(3) Any person or agency acting in violation of subsection (2) of this section may be enjoined in civil proceedings brought in the name of the State of Oregon.

[1975 c.486 §2; 1981 c.748 §33]



Section 197.395 - Application for permit; review and issuance; conditions; restrictions; review.

(2) If the local government finds after review of the application that the proposed activity complies with goals and the comprehensive plans of the local government affected by the activity, it shall approve the application and issue a permit for the activity to the person or public agency applying for the permit. If the governing body does not approve or disapprove the permit within 60 days of receipt of the application, the application shall be considered approved.

(3) The local government may prescribe and include in the permit any conditions or restrictions that it considers necessary to assure that the activity complies with the goals and the comprehensive plans of the local governments affected by the activity.

(4) Actions pursuant to this section are subject to review under ORS 197.830 to 197.845.

[1975 c.486 §3; 1977 c.664 §26; 1979 c.772 §7c; 1981 c.748 §40; 1983 c.827 §44]



Section 197.400



Section 197.405 - Designation of areas of critical state concern; commission recommendation; committee review; approval by Legislative Assembly.

(a) Shall specify the reasons for the implementation of additional state regulations for the described geographic area;

(b) Shall include a brief summary of the existing programs and regulations of state and local agencies applicable to the area;

(c) May include a management plan for the area indicating the programs and regulations of state and local agencies, if any, unaffected by the proposed state regulations for the area;

(d) May establish permissible use limitations for all or part of the area;

(e) Shall locate a boundary describing the area; and

(f) May designate permissible use standards for all or part of the lands within the area or establish standards for issuance or denial of designated state or local permits regulating specified uses of lands in the area, or both.

(2) The commission may act under subsection (1) of this section on its own motion or upon the recommendation of a state agency or a local government. If the commission receives a recommendation from a state agency or a local government and finds the proposed area to be unsuitable for designation, it shall notify the state agency or the local government of its decision and its reasons for that decision.

(3) Immediately following its decision to favorably recommend to the Legislative Assembly the designation of an area of critical state concern, the commission shall submit the proposed designation accompanied by the supporting materials described in subsection (1) of this section to the appropriate legislative committees for review.

(4) No proposed designation under subsection (1) of this section shall take effect unless it has first been submitted to appropriate legislative committees under subsection (3) of this section and has been approved by the Legislative Assembly. The Legislative Assembly may adopt, amend or reject the proposed designation.

[1973 c.80 §26; 1977 c.664 §28; 1981 c.748 §12; 2007 c.354 §11]



Section 197.410 - Use and activities regulated; enjoining violations.

(2) Any person or agency acting in violation of subsection (1) of this section may be enjoined in civil proceedings brought in the name of the county or the State of Oregon.

[1973 c.80 §30; 1977 c.664 §29; 1981 c.748 §13]



Section 197.415



Section 197.416 - Metolius Area of Critical State Concern.

(2) Pursuant to ORS 197.405 (4), the Legislative Assembly hereby approves the recommendation of the commission, submitted to the Legislative Assembly on April 2, 2009, that the Metolius Area of Critical State Concern be designated an area of critical state concern.

(3) The Legislative Assembly approves the management plan included in the commission’s recommendation pursuant to ORS 197.405 (1)(c) and directs the commission to adopt the management plan, by rule, without change except that:

(a) The management plan must require:

(A) The commission to give notice of proposed amendments to the management plan to the governing bodies of Jefferson County and of the Confederated Tribes of the Warm Springs Indian Reservation; and

(B) If either governing body files a written objection to the proposed amendments, the commission to adopt the proposed amendments only if the commission finds by clear and convincing evidence that the proposed amendments meet the requirements of subsection (5) of this section.

(b) The management plan must limit development of a small-scale recreation community within township 13 south, range 10 east, sections 20, 21, 28 and 29 in Jefferson County so that all units must be sited within up to 25 clusters that may be connected only by a road system. The commission may not enforce, and shall modify, a contrary provision in the management plan.

(c) Descriptions in the management plan of annual average water use must refer to annual average consumptive water use. The commission may not enforce, and shall modify, a contrary provision in the management plan.

(4) Except as otherwise provided in this section, the commission may amend the management plan only as provided in the management plan and only pursuant to applicable rulemaking procedures.

(5) In addition to limitations on development that are contained in the management plan, new development allowed by amendment of the management plan, except development allowed by the administrative amendments required by subsection (3) of this section, may not result in:

(a) Negative impact on the Metolius River, its springs or its tributaries;

(b) Negative impact on fish resources in the Metolius Area of Critical State Concern; or

(c) Negative impact on the wildlife resources in the Metolius Area of Critical State Concern.

(6) A county may not approve siting a destination resort in the Metolius Area of Critical State Concern.

[2009 c.712 §1]

Note: 197.416 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.420



Section 197.425



Section 197.430 - Enforcement powers.

(1) Investigate, hold hearings, enter orders and take action that it deems appropriate under ORS chapters 195, 196 and 197, as soon as possible.

(2) For the purpose of investigating conditions relating to the violation, through its members or its duly authorized representatives, enter at reasonable times upon any private or public property.

(3) Conduct public hearings.

(4) Publish its findings and recommendations as they are formulated relative to the violation.

(5) Give notice of any order relating to a particular violation of the state regulations for the area involved or a particular violation of ORS chapters 195, 196 and 197 by mailing notice to the person or public body conducting or proposing to conduct the project affected in the manner provided by ORS chapter 183. [1973 c.80 §31; 1977 c.664 §33; 1981 c.748 §14]

RESIDENTIAL AND RECREATIONAL DEVELOPMENT

Note: Sections 1, 1a, 6, 7, 8 and 9, chapter 636, Oregon Laws 2009, provide:

Sec. 1. The Legislative Assembly finds that:

(1) Providing for rural unemployment reductions and living wage job opportunities brings stability to economically distressed rural communities.

(2) Sections 1 to 9 of this 2009 Act are intended to reduce unemployment and create living wage jobs in economically distressed counties.

(3) Working forests make vital contributions to Oregon by providing jobs, timber, timber products, tax base and other social and economic benefits, by helping to maintain soil, air and water resources, by reducing levels of carbon dioxide in the atmosphere and by providing habitat for wildlife and aquatic life.

(4) Population growth, escalating land values, increasing risks due to wildfire and invasive species, and changes in land ownership and management objectives, with a resulting increase in conflict caused by dispersed residential development, require that new methods be developed to facilitate continued management of private lands zoned for forest use for timber harvest.

(5) It is the public policy of the State of Oregon to:

(a) Explore alternative methods to encourage the continued management of private forestlands for timber production.

(b) Protect water quality, wildlife habitat and other important natural resources by limiting location of dispersed residential development on forestlands.

(c) Provide for an orderly and efficient transition from rural to urban land uses by establishing locations at which residential development rights or development opportunities transferred from forestlands may be used.

(d) Provide for a limited number of demonstration projects for small-scale recreation communities that:

(A) Create incentives for economic development in areas that are in need of long-term job creation;

(B) Enhance the state’s leadership in sustainability and natural resource stewardship;

(C) Encourage appropriate public access to and stewardship of recreational resources on public lands consistent with the carrying capacity of the lands and resources; and

(D) Provide for additional sources of long-term funding for stewardship of natural resources. [2009 c.636 §1]

Sec. 1a. Sections 1 to 9 of this 2009 Act may be cited as the Rural Unemployment Reductions and Living-Wage Job Opportunities Bring Stability Act or the RURAL JOBS Act. [2009 c.636 §1a]

Sec. 6. (1) There is established the Oregon Transfer of Development Rights Pilot Program in the Department of Land Conservation and Development. Working with the State Forestry Department, the State Department of Agriculture and local governments and with other state agencies, as appropriate, the Department of Land Conservation and Development shall implement the pilot program.

(2) The Land Conservation and Development Commission shall adopt rules to implement the pilot program. The commission, by rule, may:

(a) Establish a maximum ratio of transferable development rights to severed development interests in a sending area for each pilot project. The maximum ratio:

(A) Must be calculated to protect lands planned and zoned for forest use and to create incentives for owners of land in the sending area to participate in the pilot project;

(B) May not exceed one transferable development right to one severed development interest if the receiving area is outside of urban growth boundaries and outside unincorporated communities;

(C) May not exceed two transferable development rights to one severed development interest if the receiving area is in an unincorporated community; and

(D) Must be consistent with plans for public facilities and services in the receiving area.

(b) Require participating owners of land in a sending area to grant conservation easements pursuant to ORS 271.715 to 271.795, or otherwise obligate themselves, to ensure that additional residential development of their property does not occur.

(3) The commission, by rule, shall establish a process for selecting pilot projects from among potential projects nominated by local governments. The process must require local governments to nominate potential projects by submitting a concept plan for each proposed pilot project, including proposed amendments, if any, to the comprehensive plan and land use regulations implementing the plan that are necessary to implement the pilot project.

(4) When selecting a pilot project, the commission must find that the pilot project is:

(a) Reasonably likely to provide a net benefit to the forest economy or the agricultural economy of this state;

(b) Designed to avoid or minimize adverse effects on transportation, natural resources, public facilities and services, nearby urban areas and nearby farm and forest uses; and

(c) Designed so that new development authorized in a receiving area does not conflict with a resource or area inventoried under a statewide land use planning goal relating to natural resources, scenic and historic areas and open spaces, or with an area identified as a Conservation Opportunity Area in the "Oregon Conservation Strategy" adopted by the State Fish and Wildlife Commission and published by the State Department of Fish and Wildlife in September of 2006.

(5) The commission may select up to three pilot projects for the transfer of development rights under sections 6 to 8, chapter 636, Oregon Laws 2009.

(6) A sending area for a pilot project under sections 6 to 8, chapter 636, Oregon Laws 2009:

(a) Must be planned and zoned for forest use;

(b) May not exceed 10,000 acres; and

(c) Must contain four or fewer dwelling units per square mile.

(7) The commission may establish additional requirements for sending areas.

(8)(a) Except as provided otherwise in paragraph (b) of this subsection, a local government participating in a pilot project shall select a receiving area for the pilot project based on the following priorities:

(A) First priority is lands within an urban growth boundary.

(B) Second priority is lands that are adjacent to an urban growth boundary and that are subject to an exception from a statewide land use planning goal relating to agricultural lands or forestlands.

(C) Third priority is lands that are:

(i) Within an urban unincorporated community or a rural community; or

(ii) In a resort community, or a rural service center, that contains at least 100 dwelling units at the time the pilot project is approved.

(D) Fourth priority is exception areas approved under ORS 197.732 that are adjacent to urban unincorporated communities or rural communities, if the county agrees to bring the receiving area within the boundaries of the community and to provide the community with water and sewer service.

(b) The commission may authorize a local government to select lower priority lands over higher priority lands for a receiving area in a pilot project only if the local government has established, to the satisfaction of the commission, that selecting higher priority lands as the receiving area is not likely to result in the severance and transfer of a significant proportion of the development interests in the sending area within five years after the receiving area is established.

(c) The minimum residential density of development allowed in receiving areas intended for residential development is:

(A) For second priority lands described in paragraph (a)(B) of this subsection, at least five dwelling units per net acre or 125 percent of the average residential density allowed within the urban growth boundary when the pilot project is approved by the commission, whichever is greater.

(B) For third priority and fourth priority lands described in paragraph (a)(C) and (D) of this subsection, at least 125 percent of the average residential density allowed on land planned for residential use within the unincorporated community when the pilot project is approved by the commission.

(d) For third and fourth priority lands described in paragraph (a)(C) and (D) of this subsection that are within one jurisdiction but adjacent to another jurisdiction, the written consent of the adjacent jurisdiction is required for designation of the receiving area.

(e) A receiving area may not be located within 10 miles of the Portland metropolitan area urban growth boundary.

(9) The commission may establish additional requirements for receiving areas.

(10) The commission, by rule, may provide a bonus in the form of a higher transfer ratio if a substantial portion of the new development in the receiving area of the pilot project is affordable housing within an urban growth boundary. [2009 c.636 §6; 2010 c.5 §3; 2011 c.144 §1]

Sec. 7. (1) Notwithstanding contrary provisions of statewide land use planning goals relating to public facilities and services and urbanization, and notwithstanding ORS 215.700 to 215.780, a local government may change its comprehensive plan and land use regulations implementing the plan to allow residential development in a receiving area consistent with sections 6 to 8, chapter 636, Oregon Laws 2009, if the Land Conservation and Development Commission has approved a concept plan for the pilot project.

(2) The local governments having land use jurisdiction over lands included in the sending area and the receiving area for the pilot project shall adopt amendments to their respective comprehensive plans and land use regulations implementing the plans that are consistent with subsection (3) of this section.

(3) When the commission has approved a proposed concept plan, the local governments having land use jurisdiction over the affected sending area and affected receiving area shall adopt overlay zone provisions and corresponding amendments to the comprehensive plan and land use regulations implementing the plan that identify the additional development allowed through participation in the pilot project. The Department of Land Conservation and Development shall review the overlay zones and corresponding comprehensive plan amendments in the manner of periodic review under ORS 197.628 to 197.650 [series became 197.628 to 197.651].

(4) Notwithstanding ORS 197.296 and 197.298 and statewide land use planning goals relating to urbanization, a local government may amend its urban growth boundary to include adjacent lands in a receiving area, consistent with an approved concept plan, if the net residential density of development authorized in the receiving area is at least five dwelling units per net acre or 125 percent of the average residential density allowed on land planned for residential use within the urban growth boundary when the pilot project is approved by the commission, whichever is greater.

(5) Local governments or other entities may establish a development rights bank or other system to facilitate the transfer of development rights.

(6) A county shall review an application for a pilot project under sections 6 to 8, chapter 636, Oregon Laws 2009, as a comprehensive plan amendment. A county may apply other procedures, including master plan approval, site plan review or conditional use review as the county finds appropriate to subsequent phases of review of the pilot project.

(7) When development rights transfers authorized by the pilot project under sections 6 to 8, chapter 636, Oregon Laws 2009, result in the transfer of development rights from the jurisdiction of one local government to another local government and cause a potential shift of ad valorem tax revenues between jurisdictions, the local governments may enter into an intergovernmental agreement under ORS 190.003 to 190.130 that provides for sharing between the local governments of the prospective ad valorem tax revenues derived from new development in the receiving area. [2009 c.636 §7; 2011 c.144 §2]

Sec. 8. (1) The Department of Land Conservation and Development, the State Forestry Department, a local government participating in the Oregon Transfer of Development Rights Pilot Program or a third-party holder identified by the Department of Land Conservation and Development may hold, monitor or enforce a conservation easement pursuant to ORS 271.715 to 271.795 or other property interest to ensure that lands in sending areas do not retain residential development rights transferred under sections 6 to 8 of this 2009 Act.

(2) An entity that is eligible to be a holder of a conservation easement may acquire, from a willing seller in the manner provided by ORS 271.715 to 271.795, the right to carry out a use of land authorized under rules of the Land Conservation and Development Commission implementing the pilot program. [2009 c.636 §8]

Sec. 9. (1) As used in this section:

(a) "Community forestlands" has the meaning given that term in ORS 530.600.

(b) "Skyline Forest" means that certain real property consisting of approximately 33,000 contiguous acres in Deschutes County owned on June 1, 2009, by Cascade Timberlands (Oregon) LLC and located within sections 7, 8, 15, 16, 17, 18, 19, 20, 21, 22, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35 and 36, township 16 south, range 10 east; sections 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 22, 23, 24, 25, 26, 27, 35 and 36, township 17 south, range 10 east; and sections 6, 7, 8, 9, 17, 18, 19, 20, 29, 30, 31, 32 and 33, township 17 south, range 11 east.

(c) "Skyline Forest Sustainable Development Area" means a portion of up to 3,000 contiguous acres of the tract known as the Skyline Forest that is located in township 16 south, range 10 east, Deschutes County: portions of the northwest quarter, southwest quarter, southeast quarter, northeast quarter of section 7; portions of the northwest quarter, southwest quarter, southeast quarter of section 8; portions of the southwest quarter of section 16; portions of the northwest quarter, southwest quarter, southeast quarter, northeast quarter of section 17; portions of the northwest quarter, southwest quarter, southeast quarter, northeast quarter of section 18; section 19; portions of the northwest quarter, southwest quarter, northeast quarter of section 20; portions of the northwest quarter of section 21; portions of the northwest quarter of section 29; and portions of the north half of section 30.

(d) "Skyline Conservation Tract" means the portion of the Skyline Forest consisting of approximately 30,000 contiguous acres that is not included within the Skyline Forest Sustainable Development Area.

(e) "Southern Conservation Tract" means that certain real property consisting of approximately 34,700 acres in Deschutes and Klamath Counties owned on June 1, 2009, by Cascade Timberlands (Oregon) LLC and located within one of the following areas:

(A) "Area one" consists of approximately 14,000 acres of land located within sections 1, 2, 3, 10, 11, 12, 13, 14, 15, 21, 22, 23, 25, 26, 27, 28, 29, 32, 33, 34 and 35 of township 22 south, range 9 east, Deschutes County; and sections 5, 6, 7, 8, 17, 18, 30 and 31 of township 22 south, range 10 east, Deschutes County;

(B) "Area two" consists of approximately 9,700 acres of land located within sections 2, 3, 4, 5, 9, 10, 11, 14, 15, 17, 19, 20, 21, 22, 23, 27, 28, 29, 30, 31, 32, 33 and 34 of township 23 south, range 9 east, Klamath County and the portion of Parcel 3, Partition Plat No. 34-08 located in township 23 south, range 9 east, Klamath County; and

(C) "Area three" consists of approximately 11,000 acres of land located within sections 14, 23, 24, 25, 26, 34 and 35 of township 23 south, range 9 east; sections 3, 4, 8, 9 and 17 of township 24 south, range 9 east; section 1 of township 25 south, range 7 east; sections 1, 2, 3, 4, 9, 10, 12, 13, 14, 15, 16 and 17 of township 25 south, range 8 east; Parcel 1, Partition Plat No. 34-08 located in township 24 south, ranges 7 and 8 east, and township 25 south, range 8 east, Klamath County; and the portion of Parcel 3, Partition Plat No. 34-08 located in township 24 south, ranges 8 and 9 east, Klamath County and lying west of U.S. Route 97.

(f) "Land trust" means the Deschutes Land Trust, an Oregon nonprofit corporation or another nonprofit conservation organization that is either accredited by the Land Trust Accreditation Commission or is nationally recognized as a land conservation organization, the primary mission of which is land conservation.

(2) Contingent upon satisfaction of the requirements of subsection (3) of this section, the Skyline Forest Sustainable Development Area may be developed and used for the following purposes:

(a) The Skyline Forest Sustainable Development Area may contain up to 282 residential units, a caretaker’s residence, a restaurant, a small community store, a small-scale community conference center, an equestrian facility, small-scale recreational, commercial and basic service uses, and all utility, maintenance and security facilities necessary to support the development. The residential units may be permanent residences, rental units or lodging units. The specific number of residential units allowed within the Skyline Forest Sustainable Development Area, up to a maximum of 282, is dependent upon the number of acres of the Skyline Conservation Tract and the Southern Conservation Tract conveyed to a land trust or a federal or state agency pursuant to this section. Up to:

(A) 137 residential units shall be allowed within the Skyline Forest Sustainable Development Area in exchange for the conveyance of the Skyline Conservation Tract to a land trust;

(B) 183 residential units shall be allowed within the Skyline Forest Sustainable Development Area in exchange for the conveyance of the Skyline Conservation Tract and area one of the Southern Conservation Tract to a land trust or to a federal or state agency;

(C) 224 residential units shall be allowed within the Skyline Forest Sustainable Development Area in exchange for the conveyance of the Skyline Conservation Tract, area one and area two of the Southern Conservation Tract to a land trust or to a federal or state agency; or

(D) 282 residential units shall be allowed within the Skyline Forest Sustainable Development Area in exchange for the conveyance of the Skyline Conservation Tract, area one, area two and area three of the Southern Conservation Tract to a land trust or to a federal or state agency.

(b) The Skyline Forest Sustainable Development Area may not contain a golf course or golf-related facilities.

(c) All development, not including access roads and utility lines to the Skyline Forest Sustainable Development Area and up to five acres for maintenance and security facilities, shall be located on 1,200 contiguous acres within the Skyline Forest Sustainable Development Area. The owner shall use the remaining undeveloped 1,800 acres of the Skyline Forest Sustainable Development Area for the primary purposes of minimizing the risk of wildfire and maintaining wildlife habitat value. However, an equestrian facility may be located within the otherwise undeveloped 1,800 acres if the facility is located on no more than 40 acres contiguous to the developed portion of the Skyline Forest Sustainable Development Area. The owner shall cause a conservation easement pursuant to ORS 271.715 to 271.795 to be recorded on the entirety of the undeveloped 1,800 acres prohibiting partitions and development, but allowing access roads, utility lines, maintenance and security facilities and recreational uses, such as picnic grounds, trails, the equestrian facility and restrooms. The conservation easement must be held by a land trust and shall contain terms agreed to by the State Department of Fish and Wildlife and the State Forestry Department.

(d) Roads, utility corridors and all utility facilities necessary to serve the Skyline Forest Sustainable Development Area shall be allowed as outright permitted uses within the Skyline Forest Sustainable Development Area, the Skyline Forest and on nearby lands regardless of the comprehensive plan or zoning designation of the lands.

(e) The uses allowed by this subsection shall be allowed only upon approval of a master plan as provided by subsection (5) of this section. The master plan shall contain design criteria and standards to ensure that sustainability principles will be incorporated into the development and operation of uses within the Skyline Forest Sustainable Development Area. The design criteria and standards shall promote sustainable building design, water conservation and energy conservation.

(f) The master plan described in subsection (5) of this section shall incorporate design criteria and standards to ensure that there will be negligible visual impacts under normal daylight viewing conditions from Awbrey Butte and the Plainview scenic turnout located on the McKenzie-Bend Highway No. 17, also known as U.S. Route 20, near milepost 9. The design criteria and standards shall also require all outdoor lighting to be downward facing, to the extent practicable.

(g) The Skyline Forest Sustainable Development Area shall be served by one primary access route and by one or more emergency and secondary access routes that use existing roads as much as practicable. The access routes may be private or public roads, including roads managed by the United States Forest Service. The primary access route shall intersect the McKenzie-Bend Highway No. 17, also known as U.S. Route 20, between mileposts 3 and 6 to provide access from the eastern boundary of the Skyline Forest Sustainable Development Area to the referenced highway.

(h) The Skyline Forest Sustainable Development Area, including all access roads, must be developed in consultation with the State Department of Fish and Wildlife to minimize impacts on wildlife, particularly deer and elk populations.

(i) The Skyline Forest Sustainable Development Area, including all access roads, must be developed in consultation with the State Forestry Department and the United States Forest Service to minimize wildfire risks.

(j) The owner of the Skyline Forest Sustainable Development Area shall provide adequate firefighting facilities and services to address the needs of the development. All structures shall be designed and maintained consistent with the default wildfire safety standards of the Oregon Forestland-Urban Interface Fire Protection Act of 1997, as set forth in administrative rules of the State Forestry Department.

(k) Any wells used to provide water for uses within the Skyline Forest Sustainable Development Area shall be sited to minimize impacts of groundwater use on Whychus Creek and Melvin Springs.

(3) The land uses described in subsection (2) of this section shall be allowed within the Skyline Forest Sustainable Development Area upon the satisfaction of the following conditions:

(a) The owner of the Skyline Forest and the Southern Conservation Tract transfers:

(A) The Skyline Conservation Tract to a land trust for the purpose of creating community forestlands; and

(B) The Southern Conservation Tract, whether to a single buyer or multiple buyers, to a land trust for the purpose of creating community forestlands or to a federal or state agency. However, the owner may choose to retain all or a portion of the Southern Conservation Tract, in which case the number of residential units allowed within the Skyline Forest Sustainable Development Area shall be limited as set forth in subsection (2)(a) of this section.

(b) The consideration for any transfer does not exceed the fair market value of the property as established by an appraisal based on the hypothetical condition or assumption that all development rights on the properties, whether actual or potential, have been extinguished as contemplated by subsection (7) of this section. The appraisal must comply with the Uniform Standards of Professional Appraisal Practice. The appraisal shall comply with the Uniform Appraisal Standards for Federal Land Acquisitions if:

(A) The land trust or state agency proposes, in part or in whole, to use federal funds to purchase the property and has demonstrated a reasonable likelihood that federal funds will be secured for the purchase; or

(B) The property is being conveyed to a federal agency.

(c) The Skyline Conservation Tract and the Southern Conservation Tract will be managed so that wildlife and recreational values are safeguarded and the overall forest health, including sustainable timber production and wildfire prevention, is maintained over the long term.

(d) The owner of the Skyline Forest Sustainable Development Area obtains the land use approvals required by subsection (5) of this section.

(4) The uses authorized by subsection (2) of this section shall be allowed as outright permitted uses by Deschutes County, following approval of the master plan required by subsection (5) of this section by Deschutes County. The uses allowed by subsection (2) of this section are allowed notwithstanding those provisions of ORS 215.700 to 215.780 relating to lot size and dwelling standards on forestlands, those statewide land use planning goals relating to agricultural lands, forestlands, public facilities and services, transportation and urbanization and those provisions of Deschutes County’s comprehensive plan and land use regulations limiting uses of forestlands. Approval of the master plan and land division applications required by subsection (5) of this section for the development and use of the Skyline Forest Sustainable Development Area and all associated road and utility corridors does not require exceptions to any statewide planning goal or amendment of any local comprehensive plan or land use regulation. Deschutes County shall apply only the provisions of this section as standards and criteria for an application for, or amendment to, a master plan or land division application or other development permit applications submitted pursuant to this section.

(5) The owner of the Skyline Forest Sustainable Development Area may submit an application to Deschutes County for approval of a master plan for the development and use of the area. The application must be submitted within five years after the effective date of chapter 636, Oregon Laws 2009 [June 29, 2009], subject to the following:

(a) The master plan shall demonstrate compliance with subsection (2) of this section and include a tentative land division application to create the lots within the Skyline Forest Sustainable Development Area.

(b) Deschutes County shall process the master plan and all land division applications pursuant to the procedural review provisions of its local land use regulations. However, Deschutes County shall approve the master plan and any tentative or final land division applications if the applications are consistent with subsections (2) and (3) of this section. No additional land use or land division standards shall apply to the approval and development of the Skyline Forest Sustainable Development Area.

(c) Deschutes County shall condition final approval of the master plan and land division applications on the execution of an agreement to record a conservation easement in accordance with subsection (2)(c) of this section, an agreement to transfer the Skyline Conservation Tract to a land trust for the purpose of creating community forestlands and, if applicable, an agreement to transfer all or a portion of the Southern Conservation Tract either to a land trust for the purpose of creating community forestland or to a federal or state agency. The agreements shall specify that recordation of the conservation easement, transfer of the Skyline Conservation Tract and transfer of all or a portion of the Southern Conservation Tract shall be contingent upon the following terms:

(A) The owner of the Skyline Forest Sustainable Development Area shall obtain all federal, state and local licenses, permits, rights and other entitlements necessary for development of the Skyline Forest Sustainable Development Area, each of which shall be final and no longer subject to appeal;

(B) The land trust or the federal or state agencies, as applicable, shall obtain adequate funding to purchase the Skyline Conservation Tract or the Southern Conservation Tract, as applicable, in accordance with subsection (3)(b) of this section; and

(C) The land trust or the federal or state agencies shall develop and implement management standards that provide reasonable assurance to the owner of the Skyline Forest Sustainable Development Area that the Skyline Conservation Tract and the Southern Conservation Tract will be managed to establish forest health, manage wildfire risk and maintain compatibility with the Skyline Forest Sustainable Development Area.

(d) The master plan and all associated land division plans shall govern development of the Skyline Forest Sustainable Development Area in perpetuity and shall not expire. Regulations requiring the submittal of final plats within a specified time period following tentative plan approval shall not apply to the Skyline Forest Sustainable Development Area. The master plan may be amended at any time following an administrative review by Deschutes County. Deschutes County shall approve the amendments if the amended master plan remains consistent with subsections (2) and (3) of this section.

(6) The Deschutes Land Trust, an Oregon nonprofit corporation, shall have a right of first opportunity to purchase the Skyline Conservation Tract and the Southern Conservation Tract, and any purchase agreement shall provide a minimum of three years for the Deschutes Land Trust to obtain funding for any purchase. If at any time after two years from the date of any purchase agreement or the date of filing of a master plan under subsection (5) of this section, whichever is later, the Deschutes Land Trust has failed to demonstrate a reasonable likelihood it will be able to obtain the funds necessary to complete the purchase, the owner of the Skyline Conservation Tract and the Southern Conservation Tract may seek alternative buyers for any property that is the subject of a purchase agreement under this subsection. The Deschutes Land Trust will in good faith notify the owner of the Skyline Conservation Tract and the Southern Conservation Tract if at any time during the period of any purchase agreement the Deschutes Land Trust concludes it does not wish to complete the purchase or will be unable to obtain the necessary funding to complete the purchase.

(7) Development and construction of uses within the Skyline Forest Sustainable Development Area may proceed according to the approved master plan once the transfer of fee title of the Skyline Conservation Tract and, as applicable, all or a portion of the Southern Conservation Tract, is complete. Following transfer of fee title of the Skyline Conservation Tract and, as applicable, all or a portion of the Southern Conservation Tract, all development rights on the conveyed lands are extinguished and the conveyed lands shall be thereafter managed as community forestlands or as federal or state forestlands.

(8) At any time within five years after the effective date of chapter 636, Oregon Laws 2009, the owner of the Skyline Forest Sustainable Development Area may either file an application for a master plan pursuant to subsection (5) of this section, or submit written notice to Deschutes County and the Deschutes Land Trust stating the owner’s intent to relinquish the development opportunities authorized by this section. Until the owner of the Skyline Forest Sustainable Development Area files a master plan application or submits a notice of relinquishment under this subsection, the owner may not divide, develop, obtain a lot of record determination or prohibit public access to any portion of the Skyline Forest. If the owner of the Skyline Forest Sustainable Development Area submits a notice of relinquishment under this subsection, or the owner allows the five-year time period to elapse without taking any action under this subsection, the development opportunities authorized by this section shall expire and the owner may divide, develop and prohibit public access to any portion of Skyline Forest pursuant to the laws in effect at that time.

(9) If the owner of the Skyline Forest Sustainable Development Area does not file a master plan within five years of the effective date of chapter 636, Oregon Laws 2009, or if Deschutes County does not approve a master plan as provided in subsection (5) of this section within 10 years of the effective date of chapter 636, Oregon Laws 2009, then the provisions of subsection (2) of this section shall cease to have any force or effect.

(10) The development opportunities provided by this section are fully transferable and will run with the land in the event of a change of ownership of the Skyline Forest or all or a portion of the Southern Conservation Tract. [2009 c.636 §9; 2009 c.888 §4]

Note: Sections 1 and 2, chapter 686, Oregon Laws 2011, provide:

Sec. 1. The Legislative Assembly finds and declares that:

(1) Working farms and cattle ranches make vital contributions to Oregon by:

(a) Providing jobs, timber, agricultural products, tax base, tourism and other social and economic benefits;

(b) Helping to maintain soil, air and water resources;

(c) Reducing levels of carbon dioxide in the atmosphere; and

(d) Providing habitat for wildlife and aquatic life.

(2) New methods must be developed to facilitate continued management of private farms and cattle ranches as population growth, escalating land values, increasing risks from wildfire and invasive species, and changes in land ownership or management objectives result in increased conflict with dispersed residential development.

(3) The public policy of the State of Oregon is to:

(a) Encourage, and explore alternative methods to encourage, the continued management of private farm and forest lands for timber production, agricultural production and cattle ranching.

(b) Protect water quality, wildlife habitat and other important natural resources by limiting location of dispersed residential development on farm and forest land. [2011 c.686 §1]

Sec. 2. (1) As used in this section:

(a) "Associated property" means real property, and improvements, that is contiguous to and in common ownership with the development area.

(b) "Development area" means certain property containing a guest ranch and consisting of approximately 5,000 acres in common ownership that are located in township 17 south, range 31 east and township 17 south, range 32 east, Grant County.

(2) Subject to approval of a master plan submitted to Grant County, the guest ranch may be expanded in the development area in one or more phases to include the uses authorized under this section if Grant County finds that the master plan for the development area meets the standards set forth in subsections (4), (5) and (6) of this section, notwithstanding:

(a) Sections 2 and 3, chapter 84, Oregon Laws 2010.

(b) Statewide land use planning goals and rules implementing the goals and without taking an exception under ORS 197.732 to a goal.

(c) The lot size and dwelling standards of ORS 215.700 to 215.780.

(d) Provisions of the acknowledged comprehensive plan or land use regulations of Grant County except as:

(A) Provided otherwise in this section; or

(B) Necessary to protect the public health and safety.

(3) The development area may:

(a) Contain up to 575 units of overnight accommodations, including but not limited to lodging units, cabins, townhomes and fractional ownerships. Overnight accommodations that are not lodging units, timeshares or fractional ownerships must be subject to deed restrictions that limit use of the accommodations to use as overnight accommodations.

(b) Include restaurants, meeting and conference facilities and commercial uses to meet the needs of visitors to the development area and associated property.

(c) Include developed recreational facilities including, but not limited to, tennis courts, spa facilities, equestrian facilities, swimming pools and bicycle paths.

(d) Not include sites for new residential dwellings unless otherwise permitted under existing law or developed for employees of the guest ranch or other uses allowed in the development area.

(4) The uses authorized by this section that are to be developed on or after January 1, 2010, must be constructed in the development area.

(5) Roads, utility corridors and utility facilities necessary to serve the development area are authorized uses. Roads in the development area:

(a) Must be all-weather roads.

(b) Must remain unpaved to the greatest extent practicable to discourage car use in most parts of the development area.

(c) Must be wide enough to accommodate emergency equipment.

(6) Upon receipt of an application for approval of a master plan for the development and use of the development area, Grant County shall approve the master plan if the county finds that the master plan:

(a) Demonstrates that the important natural features of the development area and associated property, including but not limited to habitat of threatened or endangered species, streams, rivers and significant wetlands, will be retained. Grant County may authorize alteration of important natural features, including the placement of structures that maintain the overall values of the natural features, under the county’s applicable acknowledged comprehensive plan and land use regulations.

(b) Demonstrates that the development area and associated property will be managed to provide significant public benefits in the form of:

(A) Wildlife and aquatic habitat improvements, including tree planting, enhancement of riparian areas and restoration of meadows for wildlife; and

(B) Training and education programs.

(c) Demonstrates that the development area and associated property will be managed to provide a significant number of permanent jobs in Grant and Harney Counties, to encourage the growth of ancillary and support businesses in Grant and Harney Counties, to encourage expansion of tourism opportunities for Grant and Harney Counties, and to provide opportunities to educate the public about sustainable ranching and wildlife rehabilitation in conjunction with Oregon State University or another educational institution in the State of Oregon.

(d) Contains design criteria and standards that promote sustainability in the development area. The criteria and standards must promote energy and water conservation, reduce, based on consultation with the State Department of Fish and Wildlife, adverse impacts of development on wildlife and reduce, based on consultation with the State Forestry Department, wildfire risk.

(e) Demonstrates that overnight accommodations will be clustered to minimize adverse impacts on fish and wildlife.

(f) Includes a proposed plat to create lots for the first phase of development in the development area.

(7) The planning director of Grant County may:

(a) Approve by administrative review an amendment to an approved master plan or an associated land division plan; or

(b) If the planning director determines that the proposed change may impact the findings made pursuant to subsection (6) of this section, refer the amendment to the Grant County Court for review. If the planning director refers a proposed amendment to the court, the court shall approve the proposed change if the master plan, as amended, or the associated land division plan, as amended, remains consistent with the requirements of this section.

(8) Grant County shall:

(a) Apply only the provisions of this section and the master plan as standards and criteria for approval or amendment of the master plan and associated land division applications and development permit applications submitted pursuant to this section.

(b) Process the master plan and associated land division applications pursuant to the procedural review provisions of the acknowledged comprehensive plan and land use regulations.

[2011 c.686 §2]



Section 197.431 - Expansion of speedway destination site.

(a) Located in Morrow County within township 4 north, range 24 east of the Willamette Meridian, sections 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 21 and 22 and the northeast quarter section of section 27; and

(b) Approved as part of a master plan as provided in this section.

(2) After the major motor speedway is developed and used for sanctioned, premier, high speed automobile racing, the governing body of Morrow County may authorize inclusion of the following uses on the speedway destination site that are proposed in a master plan:

(a) Speedway supporting uses and facilities.

(b) Associated uses and facilities not previously authorized pursuant to ORS 197.433 (4).

(c) A speedway theme park not previously authorized pursuant to ORS 197.433 (4).

(d) A speedway destination resort, if the speedway destination resort is approved by Morrow County, subject to the requirements of ORS 197.435 to 197.467, except that the proposed speedway destination resort site need not be included on a map of eligible lands for destination resorts within the county otherwise required under ORS 197.455, but the proposed speedway destination resort site must meet the siting criteria of ORS 197.455.

(3) The Port of Morrow or its designee may apply to the governing body of Morrow County for approval to expand the site described in ORS 197.433 (1) or to amend the uses allowed on the speedway destination site by submission of a master plan as provided in this section. A master plan must:

(a) Set forth the discretionary approvals, if any, required for completion of the development specified in the plan;

(b) Identify the conditions, terms, restrictions and requirements for discretionary approvals;

(c) Establish a process for amending the plan;

(d) If the proposed development of the speedway destination site is to be constructed in phases, specify the dates on which each phase of phased construction is projected to begin and end;

(e) Except as otherwise provided in this section, comply with the Morrow County comprehensive plan and land use regulations in existence at the time of the application; and

(f) Identify proposed comprehensive plan amendments or zone changes that are necessary to authorize development of a speedway destination site and uses proposed as part of the plan.

(4) The governing body of Morrow County shall review a master plan and proposed changes to the acknowledged comprehensive plan and land use regulations that are necessary to implement a proposed master plan as provided in ORS 197.610 to 197.625 and may approve the master plan and the proposed changes if at the time of approval:

(a) The major motor speedway is used for sanctioned, premier, high speed automobile racing; and

(b) The master plan conforms to the requirements of this section and other applicable laws and specifies:

(A) The duration and phasing of development proposed by the plan.

(B) A description, including location, of the proposed uses on the site, including:

(i) The proposed changes to the major motor speedway;

(ii) The proposed associated uses and facilities;

(iii) The proposed speedway supporting uses and facilities;

(iv) A speedway destination resort;

(v) A speedway theme park;

(vi) Sewage works for the speedway destination site, including all facilities necessary for collecting, pumping, treating and disposing of sewage;

(vii) Drainage works for the speedway destination site, including facilities necessary for collecting, pumping and disposing of storm and surface water;

(viii) Water supply works and service for the speedway destination site, including the facilities necessary for tapping natural sources of domestic and industrial water, treating and protecting the quality of the water and transmitting it to the site;

(ix) Public parks and recreation facilities, including land and facilities that are necessary for administering and maintaining the public parks, recreation facilities and recreation services;

(x) Public transportation, including public depots, public parking, storage and maintenance facilities and other equipment necessary for the transportation of users and patrons of the major motor speedway and their personal property; and

(xi) Public and private roads.

(C) A description, including location, of additional uses that are not specified in this section, if the additional uses are proposed and approved in accordance with applicable laws, statewide land use planning goals and the provisions of the comprehensive plan and land use regulations implementing the comprehensive plan.

(D) The density and intensity of proposed uses.

(E) A schedule and plan for obtaining local government review of permits and other authorizations required for the development of allowed uses.

(F) The parties responsible for providing speedway destination site infrastructure and services.

[2007 c.819 §4]

Note: 197.431 to 197.434 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.432 - Definitions for ORS 197.431 to 197.434.

(1) "Associated uses and facilities" means:

(a) Speedway-related and accessory uses and facilities identified in the findings; and

(b) Road course garage units.

(2) "Findings" means the Morrow County Findings of Fact and Conclusions of Law, dated June 21, 2002, and September 24, 2003, in the matter of an application by the Port of Morrow for comprehensive plan and zoning amendments to allow the siting of a speedway and related facilities at the Port of Morrow.

(3) "Major motor speedway" means one or more race tracks including, at a minimum:

(a) An asphalt oval super speedway of at least seven-eighths mile with grandstand seating capacity of 20,000 or more; or

(b) An asphalt road course of at least two miles with grandstand seating capacity of 20,000 or more.

(4) "Premier, high speed automobile racing" means automobile racing that is projected to attract 20,000 or more spectators to a race.

(5) "Road course garage unit" means a facility consisting of garages and residential spaces not intended for overnight use.

(6) "Sanctioned" means subject to contractual agreements with one or more major professional automobile racing organizations that may include, but are not limited to:

(a) Champ Car;

(b) Indy Racing League (IRL);

(c) National Association for Stock Car Auto Racing, Inc. (NASCAR);

(d) World of Outlaws (WoO);

(e) National Hot Rod Association (NHRA);

(f) International Hot Rod Association (IHRA);

(g) Sports Car Club of America (SCCA);

(h) Grand American Road Racing Association (Grand Am);

(i) Automobile Club de l’Ouest (American Le Mans); and

(j) Fédération Internationale de l’Automobile (FIA).

(7) "Speedway destination resort" means a destination resort within the boundaries of the speedway destination site that is approved under ORS 197.431 and 197.435 to 197.467.

(8) "Speedway destination site" means a site containing a major motor speedway, associated uses and facilities and speedway supporting uses and facilities.

(9) "Speedway supporting uses and facilities" means transient lodging, restaurants, meeting facilities and other commercial uses limited to the types and levels of use necessary to meet the needs of users and patrons of a major motor speedway.

(10) "Speedway theme park" means an amusement park associated with a major motor speedway and based on a speedway theme that:

(a) Is developed and operated primarily for the purpose of entertaining users and patrons of the major motor speedway, but available, as well, to the general public; and

(b) Consists of a collection of entertainment uses and facilities commonly associated with outdoor fairs and theme parks:

(A) Including mechanical rides, games, go-cart tracks, miniature golf courses, BMX bicycle tracks, water parks and athletic fields; and

(B) Not including cinemas, bowling alleys, theaters, concert halls or similar recreational or entertainment uses commonly allowed inside urban growth boundaries.

(11) "Transient lodging" means a unit consisting of a room or a suite of rooms that is available for a period of occupancy that typically does not exceed 30 days and for which the lodging operator:

(a) Charges on a daily basis and does not collect more than six days in advance; and

(b) Provides maid and linen service daily or every two days as part of the regularly charged cost of occupancy.

[2005 c.842 §1; 2007 c.819 §1]

Note: See note under 197.431.



Section 197.433 - Development of major motor speedway.

(a) Without taking further exception to the statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization.

(b) Primarily for the use of users and patrons of the major motor speedway but available, as well, to the general public.

(c) Without regard to the limitations on the size or occupancy of speedway-related and accessory uses and facilities specified in the findings.

(d) Without regard to use limitations specified in section H (10) of the June 21, 2002, findings for a multipurpose recreational facility.

(e) Without regard to the limitation on hours of operation specified in the findings for outdoor recreational facilities.

(2) The major motor speedway authorized in the findings and by this section may be developed:

(a) Without taking further exception to the statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization.

(b) Without regard to the specific size, placement or configuration of the tracks specified in the findings.

(3) Subject to the requirements of ORS 197.610 to 197.625, notwithstanding the local process for review and approval of a proposal to amend the acknowledged comprehensive plan and land use regulations that is contained in an acknowledged comprehensive plan and land use regulations, the governing body of Morrow County may review and approve a proposal to make the changes to the acknowledged comprehensive plan and land use regulations to allow the uses authorized by this section on the site described in subsection (1) of this section through an expedited local review and approval process in which the final approval of the county may be granted after only one evidentiary hearing.

(4) Notwithstanding subsection (1) of this section, the governing body of Morrow County may approve the development, in conjunction with the development of the major motor speedway, but prior to the establishment of sanctioned, premier, high speed automobile racing at the major motor speedway, of up to 250 road course garage units, 100 units of transient lodging with an associated restaurant and public facilities necessary to support those uses.

(5) Impacts of a speedway destination site, adjacent residential development and transient lodging on the transportation system must be mitigated to the satisfaction of the Department of Transportation at the time of development.

[2005 c.842 §2; 2007 c.819 §2]

Note: See note under 197.431.



Section 197.434 - Traffic impacts of speedway destination.

(2) The private developer, or the organizer of a specific event or activity at the speedway destination site, is financially responsible for temporary traffic management measures required to mitigate the adverse traffic impacts of events or activities at the speedway destination site.

(3) Notwithstanding subsections (1) and (2) of this section, transportation infrastructure projects required by the establishment and use of the major motor speedway may receive funding from any source of moneys for transportation infrastructure projects.

[2005 c.842 §3]

Note: See note under 197.431.



Section 197.435 - Definitions for ORS 197.435 to 197.467.

(1) "Developed recreational facilities" means improvements constructed for the purpose of recreation and may include but are not limited to golf courses, tennis courts, swimming pools, marinas, ski runs and bicycle paths.

(2) "High value crop area" means an area in which there is a concentration of commercial farms capable of producing crops or products with a minimum gross value of $1,000 per acre per year. These crops and products include field crops, small fruits, berries, tree fruits, nuts or vegetables, dairying, livestock feedlots or Christmas trees as these terms are used in the 1983 County and State Agricultural Estimates prepared by the Oregon State University Extension Service. The "high value crop area" designation is used for the purpose of minimizing conflicting uses in resort siting and does not revise the requirements of an agricultural land goal or administrative rules interpreting the goal.

(3) "Map of eligible lands" means a map of the county adopted pursuant to ORS 197.455.

(4) "Open space" means any land that is retained in a substantially natural condition or is improved for recreational uses such as golf courses, hiking or nature trails or equestrian or bicycle paths or is specifically required to be protected by a conservation easement. Open spaces may include ponds, lands protected as important natural features, lands preserved for farm or forest use and lands used as buffers. Open space does not include residential lots or yards, streets or parking areas.

(5) "Overnight lodgings" means:

(a) With respect to lands not identified in paragraph (b) of this subsection, permanent, separately rentable accommodations that are not available for residential use, including hotel or motel rooms, cabins and time-share units. Individually owned units may be considered overnight lodgings if they are available for overnight rental use by the general public for at least 45 weeks per calendar year through a central reservation and check-in service. Tent sites, recreational vehicle parks, manufactured dwellings, dormitory rooms and similar accommodations do not qualify as overnight lodgings for the purpose of this definition.

(b) With respect to lands in eastern Oregon, as defined in ORS 321.805, permanent, separately rentable accommodations that are not available for residential use, including hotel or motel rooms, cabins and time-share units. Individually owned units may be considered overnight lodgings if they are available for overnight rental use by the general public for at least 38 weeks per calendar year through a central reservation system operated by the destination resort or by a real estate property manager, as defined in ORS 696.010. Tent sites, recreational vehicle parks, manufactured dwellings, dormitory rooms and similar accommodations do not qualify as overnight lodgings for the purpose of this definition.

(6) "Self-contained development" means a development for which community sewer and water facilities are provided on-site and are limited to meet the needs of the development or are provided by existing public sewer or water service as long as all costs related to service extension and any capacity increases are borne by the development. A "self-contained development" must have developed recreational facilities provided on-site.

(7) "Tract" means a lot or parcel or more than one contiguous lot or parcel in a single ownership. A tract may include property that is not included in the proposed site for a destination resort if the property to be excluded is on the boundary of the tract and constitutes less than 30 percent of the total tract.

(8) "Visitor-oriented accommodations" means overnight lodging, restaurants and meeting facilities that are designed to and provide for the needs of visitors rather than year-round residents.

[1987 c.886 §3; 1989 c.648 §52; 1993 c.590 §1; 2003 c.812 §1; 2005 c.22 §140]



Section 197.440 - Legislative findings.

(1) It is the policy of this state to promote Oregon as a vacation destination and to encourage tourism as a valuable segment of our state’s economy;

(2) There is a growing need to provide year-round destination resort accommodations to attract visitors and encourage them to stay longer. The establishment of destination resorts will provide jobs for Oregonians and contribute to the state’s economic development;

(3) It is a difficult and costly process to site and establish destination resorts in rural areas of this state; and

(4) The siting of destination resort facilities is an issue of statewide concern.

[1987 c.886 §2]



Section 197.445 - Destination resort criteria; phase-in requirements; annual accounting.

(1) The resort must be located on a site of 160 acres or more except within two miles of the ocean shoreline where the site shall be 40 acres or more.

(2) At least 50 percent of the site must be dedicated to permanent open space, excluding streets and parking areas.

(3) At least $7 million must be spent on improvements for on-site developed recreational facilities and visitor-oriented accommodations exclusive of costs for land, sewer and water facilities and roads. Not less than one-third of this amount must be spent on developed recreational facilities.

(4) Visitor-oriented accommodations including meeting rooms, restaurants with seating for 100 persons and 150 separate rentable units for overnight lodging shall be provided. However, the rentable overnight lodging units may be phased in as follows:

(a) On lands not described in paragraph (b) of this subsection:

(A) A total of 150 units of overnight lodging must be provided.

(B) At least 75 units of overnight lodging, not including any individually owned homes, lots or units, must be constructed or guaranteed through surety bonding or equivalent financial assurance prior to the closure of sale of individual lots or units.

(C) The remaining overnight lodging units must be provided as individually owned lots or units subject to deed restrictions that limit their use to use as overnight lodging units. The deed restrictions may be rescinded when the resort has constructed 150 units of permanent overnight lodging as required by this subsection.

(D) The number of units approved for residential sale may not be more than two units for each unit of permanent overnight lodging provided under this paragraph.

(E) The development approval must provide for the construction of other required overnight lodging units within five years of the initial lot sales.

(b) On lands in eastern Oregon, as defined in ORS 321.805:

(A) A total of 150 units of overnight lodging must be provided.

(B) At least 50 units of overnight lodging must be constructed prior to the closure of sale of individual lots or units.

(C) At least 50 of the remaining 100 required overnight lodging units must be constructed or guaranteed through surety bonding or equivalent financial assurance within five years of the initial lot sales.

(D) The remaining required overnight lodging units must be constructed or guaranteed through surety bonding or equivalent financial assurances within 10 years of the initial lot sales.

(E) The number of units approved for residential sale may not be more than 2-1/2 units for each unit of permanent overnight lodging provided under this paragraph.

(F) If the developer of a resort guarantees the overnight lodging units required under subparagraphs (C) and (D) of this paragraph through surety bonding or other equivalent financial assurance, the overnight lodging units must be constructed within four years of the date of execution of the surety bond or other equivalent financial assurance.

(5) Commercial uses allowed are limited to types and levels of use necessary to meet the needs of visitors to the development. Industrial uses of any kind are not permitted.

(6) In lieu of the standards in subsections (1), (3) and (4) of this section, the standards set forth in subsection (7) of this section apply to a destination resort:

(a) On land that is not defined as agricultural or forest land under any statewide planning goal;

(b) On land where there has been an exception to any statewide planning goal on agricultural lands, forestlands, public facilities and services and urbanization; or

(c) On such secondary lands as the Land Conservation and Development Commission deems appropriate.

(7) The following standards apply to the provisions of subsection (6) of this section:

(a) The resort must be located on a site of 20 acres or more.

(b) At least $2 million must be spent on improvements for on-site developed recreational facilities and visitor-oriented accommodations exclusive of costs for land, sewer and water facilities and roads. Not less than one-third of this amount must be spent on developed recreational facilities.

(c) At least 25 units, but not more than 75 units, of overnight lodging must be provided.

(d) Restaurant and meeting room with at least one seat for each unit of overnight lodging must be provided.

(e) Residential uses must be limited to those necessary for the staff and management of the resort.

(f) The governing body of the county or its designee has reviewed the resort proposed under this subsection and has determined that the primary purpose of the resort is to provide lodging and other services oriented to a recreational resource which can only reasonably be enjoyed in a rural area. Such recreational resources include, but are not limited to, a hot spring, a ski slope or a fishing stream.

(g) The resort must be constructed and located so that it is not designed to attract highway traffic. Resorts may not use any manner of outdoor advertising signing except:

(A) Tourist oriented directional signs as provided in ORS 377.715 to 377.830; and

(B) On-site identification and directional signs.

(8) Spending required under subsections (3) and (7) of this section is stated in 1993 dollars. The spending required shall be adjusted to the year in which calculations are made in accordance with the United States Consumer Price Index.

(9) When making a land use decision authorizing construction of a destination resort in eastern Oregon, as defined in ORS 321.805, the governing body of the county or its designee shall require the resort developer to provide an annual accounting to document compliance with the overnight lodging standards of this section. The annual accounting requirement commences one year after the initial lot or unit sales. The annual accounting must contain:

(a) Documentation showing that the resort contains a minimum of 150 permanent units of overnight lodging or, during the phase-in period, documentation showing the resort is not yet required to have constructed 150 units of overnight lodging.

(b) Documentation showing that the resort meets the lodging ratio described in subsection (4) of this section.

(c) For a resort counting individually owned units as qualified overnight lodging units, the number of weeks that each overnight lodging unit is available for rental to the general public as described in ORS 197.435.

[1987 c.886 §4; 1993 c.590 §2; 2003 c.812 §2; 2005 c.22 §141; 2007 c.593 §1]



Section 197.450 - Siting without taking goal exception.

[1987 c.886 §5]



Section 197.455 - Siting of destination resorts; sites from which destination resort excluded.

(a) Within 24 air miles of an urban growth boundary with an existing population of 100,000 or more unless residential uses are limited to those necessary for the staff and management of the resort.

(b)(A) On a site with 50 or more contiguous acres of unique or prime farmland identified and mapped by the United States Natural Resources Conservation Service, or its predecessor agency.

(B) On a site within three miles of a high value crop area unless the resort complies with the requirements of ORS 197.445 (6) in which case the resort may not be closer to a high value crop area than one-half mile for each 25 units of overnight lodging or fraction thereof.

(c) On predominantly Cubic Foot Site Class 1 or 2 forestlands as determined by the State Forestry Department, which are not subject to an approved goal exception.

(d) In the Columbia River Gorge National Scenic Area as defined by the Columbia River Gorge National Scenic Act, P.L. 99-663.

(e) In an especially sensitive big game habitat area:

(A) As determined by the State Department of Fish and Wildlife in July 1984, and in additional especially sensitive big game habitat areas designated by a county in an acknowledged comprehensive plan; or

(B) If the State Fish and Wildlife Commission amends the 1984 determination with respect to an entire county and the county amends its comprehensive plan to reflect the commission’s subsequent determination, as designated in the acknowledged comprehensive plan.

(f) On a site in which the lands are predominantly classified as being in Fire Regime Condition Class 3, unless the county approves a wildfire protection plan that demonstrates the site can be developed without being at a high overall risk of fire.

(2) In carrying out subsection (1) of this section, a county shall adopt, as part of its comprehensive plan, a map consisting of eligible lands within the county. The map must be based on reasonably available information and may be amended pursuant to ORS 197.610 to 197.625, but not more frequently than once every 30 months. The county shall develop a process for collecting and processing concurrently all map amendments made within a 30-month planning period. A map adopted pursuant to this section shall be the sole basis for determining whether tracts of land are eligible for destination resort siting pursuant to ORS 197.435 to 197.467.

[1987 c.886 §6; 1993 c.590 §3; 1997 c.249 §57; 2003 c.812 §3; 2005 c.22 §142; 2005 c.205 §1; 2010 c.32 §1]



Section 197.460 - Compatibility with adjacent land uses; county measures; economic impact analysis; traffic impact analysis.

(1) Important natural features, including habitat of threatened or endangered species, streams, rivers and significant wetlands shall be retained. Riparian vegetation within 100 feet of streams, rivers and significant wetlands shall be retained. Alteration of important natural features, including placement of structures that maintain the overall values of the feature may be allowed.

(2) Improvements and activities shall be located and designed to avoid or minimize adverse effects of the resort on uses on surrounding lands, particularly effects on intensive farming operations in the area. At a minimum, measures to accomplish this shall include:

(a) Establishment and maintenance of buffers between the resort and adjacent land uses, including natural vegetation and where appropriate, fences, berms, landscaped areas and other similar types of buffers.

(b) Setbacks of structures and other improvements from adjacent land uses.

(3) If the site is west of the summit of the Coast Range and within 10 miles of an urban growth boundary, or if the site is east of the summit of the Coast Range and within 25 miles of an urban growth boundary, the county shall require the applicant to submit an economic impact analysis of the proposed development that includes analysis of the projected impacts within the county and within cities whose urban growth boundaries are within the distance specified in this subsection.

(4) If the site is west of the summit of the Coast Range and within 10 miles of an urban growth boundary, or if the site is east of the summit of the Coast Range and within 25 miles of an urban growth boundary, the county shall require the applicant to submit a traffic impact analysis of the proposed development that includes measures to avoid or mitigate a proportionate share of adverse effects of transportation on state highways and other transportation facilities affected by the proposed development, including transportation facilities in the county and in cities whose urban growth boundaries are within the distance specified in this subsection.

[1987 c.886 §7; 2010 c.32 §2]



Section 197.462 - Use of land excluded from destination resort.

[1993 c.590 §7]



Section 197.465 - Comprehensive plan implementing measures.

(1) Map areas where a destination resort described in ORS 197.445 (1) to (5) is permitted pursuant to ORS 197.455;

(2) Limit uses and activities to those defined by ORS 197.435 and allowed by ORS 197.445; and

(3) Assure that developed recreational facilities and key facilities intended to serve the entire development and visitor-oriented accommodations are physically provided or are guaranteed through surety bonding or substantially equivalent financial assurances prior to closure of sale of individual lots or units. In phased developments, developed recreational facilities and other key facilities intended to serve a particular phase shall be constructed prior to sales in that phase or guaranteed through surety bonding.

[1987 c.886 §8]



Section 197.467 - Conservation easement to protect resource site.

(2) A conservation easement under this section shall be recorded with the property records of the tract on which the destination resort is sited.

[1993 c.590 §5]



Section 197.475 - Policy.

[1987 c.785 §3; 1989 c.648 §53]



Section 197.480 - Planning for parks; procedures; inventory.

(a) By zoning ordinance and by comprehensive plan designation on buildable lands within urban growth boundaries; and

(b) In areas planned and zoned for a residential density of six to 12 units per acre sufficient to accommodate the need established pursuant to subsections (2) and (3) of this section.

(2) A city or county shall establish a projection of need for mobile home or manufactured dwelling parks based on:

(a) Population projections;

(b) Household income levels;

(c) Housing market trends of the region; and

(d) An inventory of mobile home or manufactured dwelling parks sited in areas planned and zoned or generally used for commercial, industrial or high density residential development.

(3) The inventory required by subsection (2)(d) and subsection (4) of this section shall establish the need for areas to be planned and zoned to accommodate the potential displacement of the inventoried mobile home or manufactured dwelling parks.

(4) Notwithstanding the provisions of subsection (1) of this section, a city or county within a metropolitan service district, established pursuant to ORS chapter 268, shall inventory the mobile home or manufactured dwelling parks sited in areas planned and zoned or generally used for commercial, industrial or high density residential development no later than two years from September 27, 1987.

(5)(a) A city or county may establish clear and objective criteria and standards for the placement and design of mobile home or manufactured dwelling parks.

(b) If a city or county requires a hearing before approval of a mobile home or manufactured dwelling park, application of the criteria and standards adopted pursuant to paragraph (a) of this subsection shall be the sole issue to be determined at the hearing.

(c) No criteria or standards established under paragraph (a) of this subsection shall be adopted which would preclude the development of mobile home or manufactured dwelling parks within the intent of ORS 197.295 and 197.475 to 197.490.

[1987 c.785 §4; 1989 c.648 §54]



Section 197.485 - Prohibition on restrictions of manufactured dwelling.

(2) A jurisdiction may not prohibit placement of a manufactured dwelling, due solely to its age, on a buildable lot or parcel located outside urban growth boundaries or on a space in a mobile home or manufactured dwelling park, if the manufactured dwelling is being relocated due to the closure of a mobile home or manufactured dwelling park or a portion of a mobile home or manufactured dwelling park.

(3) A jurisdiction may impose reasonable safety and inspection requirements for homes that were not constructed in conformance with the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403).

[1987 c.785 §5; 1989 c.648 §55; 2005 c.22 §143; 2005 c.826 §12; 2007 c.906 §10]



Section 197.490 - Restriction on establishment of park.

(2) Notwithstanding the provisions of subsection (1) of this section, if no other access is available, access to a mobile home or manufactured dwelling park may be provided through a commercial or industrial zone.

[1987 c.785 §6; 1989 c.648 §56]



Section 197.492 - Definitions for ORS 197.492 and 197.493.

(1) "Manufactured dwelling park," "mobile home park" and "recreational vehicle" have the meaning given those terms in ORS 446.003.

(2) "Recreational vehicle park":

(a) Means a place where two or more recreational vehicles are located within 500 feet of one another on a lot, tract or parcel of land under common ownership and having as its primary purpose:

(A) The renting of space and related facilities for a charge or fee; or

(B) The provision of space for free in connection with securing the patronage of a person.

(b) Does not mean:

(A) An area designated only for picnicking or overnight camping; or

(B) A manufactured dwelling park or mobile home park.

[2005 c.619 §11]

Note: 197.492 and 197.493 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.493 - Placement and occupancy of recreational vehicle.

(a) Located in a manufactured dwelling park, mobile home park or recreational vehicle park;

(b) Occupied as a residential dwelling; and

(c) Lawfully connected to water and electrical supply systems and a sewage disposal system.

(2) Subsection (1) of this section does not limit the authority of a state agency or local government to impose other special conditions on the placement or occupancy of a recreational vehicle.

[2005 c.619 §12]

Note: See note under 197.492.



Section 197.505 - Definitions for ORS 197.505 to 197.540.

(1) "Public facilities" means those public facilities for which a public facilities plan is required under ORS 197.712.

(2) "Special district" refers to only those entities as defined in ORS 197.015 (19) that provide services for which public facilities plans are required.

[1980 c.2 §2; 1991 c.839 §1; 1993 c.438 §4; 1995 c.463 §1; 1999 c.838 §1; 2005 c.22 §144; 2007 c.354 §29]



Section 197.510 - Legislative findings.

(1) The declaration of moratoria on construction and land development by cities, counties and special districts may have a negative effect not only on property owners, but also on the housing and economic development policies and goals of other local governments within the state, and therefore, is a matter of statewide concern.

(2) Such moratoria, particularly when limited in duration and scope, and adopted pursuant to growth management systems that further the statewide planning goals and local comprehensive plans, may be both necessary and desirable.

(3) Clear state standards should be established to ensure that:

(a) The need for moratoria is considered and documented;

(b) The impact on property owners, housing and economic development is minimized; and

(c) Necessary and properly enacted moratoria are not subjected to undue litigation.

[1980 c.2 §1; 1991 c.839 §2; 1995 c.463 §2]



Section 197.520 - Manner of declaring moratorium.

(a) Provides written notice to the Department of Land Conservation and Development at least 45 days prior to the final public hearing to be held to consider the adoption of the moratorium;

(b) Makes written findings justifying the need for the moratorium in the manner provided for in this section; and

(c) Holds a public hearing on the adoption of the moratorium and the findings which support the moratorium.

(2) For urban or urbanizable land, a moratorium may be justified by demonstration of a need to prevent a shortage of public facilities which would otherwise occur during the effective period of the moratorium. Such a demonstration shall be based upon reasonably available information, and shall include, but need not be limited to, findings:

(a) Showing the extent of need beyond the estimated capacity of existing public facilities expected to result from new land development, including identification of any public facilities currently operating beyond capacity, and the portion of such capacity already committed to development;

(b) That the moratorium is reasonably limited to those areas of the city, county or special district where a shortage of key public facilities would otherwise occur; and

(c) That the housing and economic development needs of the area affected have been accommodated as much as possible in any program for allocating any remaining public facility capacity.

(3) A moratorium not based on a shortage of public facilities under subsection (2) of this section may be justified only by a demonstration of compelling need. Such a demonstration shall be based upon reasonably available information and shall include, but need not be limited to, findings:

(a) For urban or urbanizable land:

(A) That application of existing development ordinances or regulations and other applicable law is inadequate to prevent irrevocable public harm from development in affected geographical areas;

(B) That the moratorium is sufficiently limited to ensure that a needed supply of affected housing types and the supply of commercial and industrial facilities within or in proximity to the city, county or special district are not unreasonably restricted by the adoption of the moratorium;

(C) Stating the reasons alternative methods of achieving the objectives of the moratorium are unsatisfactory;

(D) That the city, county or special district has determined that the public harm which would be caused by failure to impose a moratorium outweighs the adverse effects on other affected local governments, including shifts in demand for housing or economic development, public facilities and services and buildable lands, and the overall impact of the moratorium on population distribution; and

(E) That the city, county or special district proposing the moratorium has determined that sufficient resources are available to complete the development of needed interim or permanent changes in plans, regulations or procedures within the period of effectiveness of the moratorium.

(b) For rural land:

(A) That application of existing development ordinances or regulations and other applicable law is inadequate to prevent irrevocable public harm from development in affected geographical areas;

(B) Stating the reasons alternative methods of achieving the objectives of the moratorium are unsatisfactory;

(C) That the moratorium is sufficiently limited to ensure that lots or parcels outside the affected geographical areas are not unreasonably restricted by the adoption of the moratorium; and

(D) That the city, county or special district proposing the moratorium has developed a work plan and time schedule for achieving the objectives of the moratorium.

(4) No moratorium adopted under subsection (3)(a) of this section shall be effective for a period longer than 120 days, but such a moratorium may be extended provided the city, county or special district adopting the moratorium holds a public hearing on the proposed extension and adopts written findings that:

(a) Verify the problem giving rise to the need for a moratorium still exists;

(b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the moratorium; and

(c) Set a specific duration for the renewal of the moratorium. No extension may be for a period longer than six months.

(5) Any city, county or special district considering an extension of a moratorium shall give the department at least 14 days’ notice of the time and date of the public hearing on the extension.

[1980 c.2 §3; 1991 c.839 §3; 1995 c.463 §3]



Section 197.522 - Local government to approve subdivision, partition or construction; conditions.

(a) "Needed housing" has the meaning given that term in ORS 197.303.

(b) "Partition" has the meaning given that term in ORS 92.010.

(c) "Permit" means a permit as defined in ORS 215.402 and a permit as defined in ORS 227.160.

(d) "Subdivision" has the meaning given that term in ORS 92.010.

(2) A local government shall approve an application for a permit, authorization or other approval necessary for the subdivision or partitioning of, or construction on, any land for needed housing that is consistent with the comprehensive plan and applicable land use regulations.

(3) If an application is inconsistent with the comprehensive plan and applicable land use regulations, the local government, prior to making a final decision on the application, shall allow the applicant to offer an amendment or to propose conditions of approval that would make the application consistent with the plan and applicable regulations. If an applicant seeks to amend the application or propose conditions of approval:

(a) A county may extend the time limitation under ORS 215.427 for final action by the governing body of a county on an application for needed housing and may set forth a new time limitation for final action on the consideration of future amendments or proposals.

(b) A city may extend the time limitation under ORS 227.178 for final action by the governing body of a city on an application for needed housing and may set forth a new time limitation for final action on the consideration of future amendments or proposals.

(4) A local government shall deny an application that is inconsistent with the comprehensive plan and applicable land use regulations and that cannot be made consistent through amendments to the application or the imposition of reasonable conditions of approval.

[1999 c.838 §4; 2015 c.374 §3]

Note: 197.522 was added to and made a part of ORS chapter 197 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 197.524 - Local government to adopt moratorium or public facilities strategy following pattern or practice of delaying or stopping issuance of permits.

(a) Adopt a public facilities strategy under ORS 197.768; or

(b) Adopt a moratorium on construction or land development under ORS 197.505 to 197.540.

(2) The provisions of subsection (1) of this section do not apply to the delay or stopping of the issuance of permits, authorizations or approvals because they are inconsistent with the local government’s comprehensive plan or land use regulations.

[1999 c.838 §3]



Section 197.530 - Correction program; procedures.

(2) No moratorium adopted under ORS 197.520 (2) shall be effective for a period longer than six months from the date on which the corrective program is adopted, but such a moratorium may be extended provided the city, county or special district adopting the moratorium holds a public hearing on the proposed extension and adopts written findings that:

(a) Verify that the problem giving rise to the moratorium still exists;

(b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the moratorium; and

(c) Set a specific duration for the renewal of the moratorium.

(3) No single extension under subsection (2) of this section may be for a period longer than six months, and no moratorium shall be extended more than three times.

(4) Any city, county or special district considering an extension of a moratorium shall give the department at least 14 days’ notice of the time and date of the public hearing on the extension.

[1980 c.2 §4; 1991 c.839 §4]



Section 197.540 - Review by Land Use Board of Appeals.

(2) If the board determines that a moratorium or corrective program was not adopted in compliance with the provisions of ORS 197.505 to 197.540, the board shall issue an order invalidating the moratorium.

(3) All review proceedings conducted by the Land Use Board of Appeals under subsection (1) of this section shall be based on the administrative record, if any, that is the subject of the review proceeding. The board shall not substitute its judgment for a finding solely of fact for which there is substantial evidence in the whole record.

(4) Notwithstanding any provision of ORS chapters 195, 196 and 197 to the contrary, the sole standard of review of a moratorium on construction or land development or a corrective program is under the provisions of this section, and such a moratorium shall not be reviewed for compliance with the statewide planning goals adopted under ORS chapters 195, 196 and 197.

(5) The review of a moratorium on construction or land development under subsection (1) of this section shall be the sole authority for review of such a moratorium, and there shall be no authority for review in the circuit courts of this state.

[1980 c.2 §5; 1983 c.827 §45; 2001 c.672 §9]



Section 197.550



Section 197.553



Section 197.556



Section 197.559



Section 197.562



Section 197.565



Section 197.568



Section 197.571



Section 197.574



Section 197.577



Section 197.581



Section 197.584



Section 197.587



Section 197.590



Section 197.605



Section 197.610 - Submission of proposed comprehensive plan or land use regulation changes to Department of Land Conservation and Development; rules.

(2) If a local government determines that emergency circumstances beyond the control of the local government require expedited review, the local government shall submit the proposed changes as soon as practicable, but may submit the proposed changes after the applicable deadline.

(3) Submission of the proposed change must include all of the following materials:

(a) The text of the proposed change to the comprehensive plan or land use regulation implementing the plan;

(b) If a comprehensive plan map or zoning map is created or altered by the proposed change, a copy of the map that is created or altered;

(c) A brief narrative summary of the proposed change and any supplemental information that the local government believes may be useful to inform the director or members of the public of the effect of the proposed change;

(d) The date set for the first evidentiary hearing;

(e) The form of notice or a draft of the notice to be provided under ORS 197.763, if applicable; and

(f) Any staff report on the proposed change or information describing when the staff report will be available, and how a copy of the staff report can be obtained.

(4) The director shall cause notice of the proposed change to the acknowledged comprehensive plan or the land use regulation to be provided to:

(a) Persons that have requested notice of changes to the acknowledged comprehensive plan of the particular local government, using electronic mail, electronic bulletin board, electronic mailing list server or similar electronic method; and

(b) Persons that are generally interested in changes to acknowledged comprehensive plans, by posting notices periodically on a public website using the Internet or a similar electronic method.

(5) When a local government determines that the land use statutes, statewide land use planning goals and administrative rules of the commission that implement either the statutes or the goals do not apply to a proposed change to the acknowledged comprehensive plan and the land use regulations, submission of the proposed change under this section is not required.

(6) If, after submitting the materials described in subsection (3) of this section, the proposed change is altered to such an extent that the materials submitted no longer reasonably describe the proposed change, the local government must notify the Department of Land Conservation and Development of the alterations to the proposed change and provide a summary of the alterations along with any alterations to the proposed text or map to the director at least 10 days before the final evidentiary hearing on the proposal. The director shall cause notice of the alterations to be given in the manner described in subsection (4) of this section. Circumstances requiring resubmission of a proposed change may include, but are not limited to, a change in the principal uses allowed under the proposed change or a significant change in the location at which the principal uses would be allowed, limited or prohibited.

(7) When the director determines that a proposed change to an acknowledged comprehensive plan or a land use regulation may not be in compliance with land use statutes or the statewide land use planning goals, including administrative rules implementing either the statutes or the goals, the department shall notify the local government of the concerns at least 15 days before the final evidentiary hearing, unless there is only one hearing or the proposed change has been modified to the extent that resubmission is required under subsection (6) of this section.

(8) Notwithstanding subsection (7) of this section, the department may provide advisory recommendations to the local government concerning the proposed change to the acknowledged comprehensive plan or land use regulation.

[1981 c.748 §4; 1983 c.827 §7; 1985 c.565 §27; 1989 c.761 §20; 1999 c.622 §1; 2011 c.280 §1]



Section 197.612 - Comprehensive plan or land use regulation changes to conform plan or regulations to new requirement in statute, goal or rule.

(a) The local government gives notice to the Department of Land Conservation and Development of the proposed change in the manner provided by ORS 197.610 and 197.615; and

(b) The department confirms in writing that the only effect of the proposed change is to conform the comprehensive plan or the land use regulations to the new requirements.

(2) Notwithstanding the requirement under ORS 197.830 (2) that a person must have appeared before the local government orally or in writing, a person that has not appeared may petition for review of the decision under subsection (1) of this section solely to determine whether the only effect of the local decision is to conform the comprehensive plan or the land use regulation to the new requirements.

[2011 c.280 §6]



Section 197.615 - Submission of adopted comprehensive plan or land use regulation changes to Department of Land Conservation and Development.

(2) The submission must contain the following materials:

(a) A copy of the signed decision, the findings and the text of the change to the comprehensive plan or land use regulation;

(b) If a comprehensive plan map or zoning map is created or altered by the proposed change, a copy of the map that is created or altered;

(c) A brief narrative summary of the decision, including a summary of substantive differences from the proposed change submitted under ORS 197.610 and any supplemental information that the local government believes may be useful to inform the director or members of the public of the effect of the actual change; and

(d) A statement by the individual transmitting the submission, identifying the date of the decision and the date of the submission.

(3) The director shall cause notice of the decision and an explanation of the requirements for appealing the land use decision under ORS 197.830 to 197.845 to be provided to:

(a) Persons that have requested notice of changes to the acknowledged comprehensive plan of the particular local government, using electronic mail, electronic bulletin board, electronic mailing list server or similar electronic method; and

(b) Persons that are generally interested in changes to acknowledged comprehensive plans, by posting notices periodically on a public website using the Internet or a similar electronic method.

(4) On the same day the local government submits the decision to the director, the local government shall mail, or otherwise deliver, notice to persons that:

(a) Participated in the local government proceedings that led to the decision to adopt the change to the acknowledged comprehensive plan or the land use regulation; and

(b) Requested in writing that the local government give notice of the change to the acknowledged comprehensive plan or the land use regulation.

(5) The notice required by subsection (4) of this section must state how and where the materials described in subsection (2) of this section may be obtained and must:

(a) Include a statement by the individual delivering the notice that identifies the date on which the notice was delivered and the individual delivering the notice;

(b) List the locations and times at which the public may review the decision and findings; and

(c) Explain the requirements for appealing the land use decision under ORS 197.830 to 197.845.

[1981 c.748 §5; 1983 c.827 §9; 1999 c.255 §1; 2011 c.280 §2]



Section 197.620 - Appeal of certain comprehensive plan or land use regulation decision-making.

(2) Notwithstanding the requirements of ORS 197.830 (2) that a person have appeared before the local government orally or in writing to seek review of a land use decision, the Director of the Department of Land Conservation and Development or any other person may appeal the decision to the Land Use Board of Appeals if:

(a) The local government failed to submit all of the materials described in ORS 197.610 (3) or, if applicable, ORS 197.610 (6), and the failure to submit the materials prejudiced substantial rights of the Department of Land Conservation and Development or the person;

(b) Except as provided in subsection (3) of this section, the local government submitted the materials described in ORS 197.610 (3) or, if applicable, ORS 197.610 (6), after the deadline specified in ORS 197.610 (1) or (6) or rules of the Land Conservation and Development Commission, whichever is applicable; or

(c) The decision differs from the proposed changes submitted under ORS 197.610 to such an extent that the materials submitted under ORS 197.610 do not reasonably describe the decision.

(3) Subsection (2)(b) of this section does not authorize an appeal if the local government cures an untimely submission of materials as provided in this subsection. A local government may cure the untimely submission of materials by either:

(a) Postponing the date for the final evidentiary hearing by the greater of 10 days or the number of days by which the submission was late; or

(b) Holding the evidentiary record open for an additional period of time equal to 10 days or the number of days by which the submission was late, whichever is greater. Additionally, the local government shall provide notice of the postponement or record extension to the Department of Land Conservation and Development.

[1981 c.748 §5a; 1983 c.827 §8; 1989 c.761 §21; 1991 c.612 §13a; 2011 c.280 §3]



Section 197.625 - Acknowledgment of comprehensive plan or land use regulation changes; application prior to acknowledgment.

(a) The 21-day appeal period set out in ORS 197.830 (9) has expired and a notice of intent to appeal has not been filed; or

(b) If an appeal has been timely filed, the Land Use Board of Appeals affirms the local decision or, if an appeal of the decision of the board is timely filed, an appellate court affirms the decision.

(2) If the local decision adopting a change to an acknowledged comprehensive plan or a land use regulation is affirmed on appeal under ORS 197.830 to 197.855, the comprehensive plan or the land use regulation, as modified, is deemed to be acknowledged upon the date the decision of the board or the decision of an appellate court becomes final.

(3) Prior to acknowledgment of a change to an acknowledged comprehensive plan or a land use regulation:

(a) The change is effective at the time specified by local government charter or ordinance; and

(b) If the change was adopted in substantial compliance with ORS 197.610 and 197.615, the local government shall apply the change to land use decisions, expedited land divisions and limited land use decisions unless a stay is granted under ORS 197.845.

(4) Approval of a land use decision, expedited land division or limited land use decision that is subject to an effective but unacknowledged provision of a comprehensive plan or a land use regulation must include findings of compliance with land use statutes, statewide land use planning goals and administrative rules of the Land Conservation and Development Commission implementing the statutes or goals that apply to the decision and that the unacknowledged provision implements.

(5) If an effective but unacknowledged provision of a comprehensive plan or a land use regulation fails to gain acknowledgment, a permit or zone change approved, in whole or in part, on the basis of the change does not justify retention of the improvements that were authorized by the permit or zone change.

(6) If requested by a local government, the Director of the Department of Land Conservation and Development shall issue certification of the acknowledgment upon receipt of an affidavit from:

(a) The local government, attesting that the change to the acknowledged comprehensive plan or the land use regulation was accomplished in compliance with ORS 197.610 and 197.615; and

(b) The Land Use Board of Appeals, stating either:

(A) That no notice of appeal was filed within the 21 days allowed under ORS 197.830 (9); or

(B) The date the decision of the board or the decision of an appellate court affirming the change to the acknowledged comprehensive plan or the land use regulation became final.

(7) The board shall issue an affidavit for the purposes of subsection (6) of this section within five days after receiving a valid request from the local government.

[1981 c.748 §5b; 1983 c.827 §10; 1987 c.729 §6; 1989 c.761 §23; 1991 c.612 §14; 1993 c.792 §44; 1995 c.595 §25; 1999 c.348 §9; 1999 c.621 §5; 2003 c.793 §3; 2011 c.280 §4]



Section 197.626 - Submission of land use decisions that expand urban growth boundary or designate urban or rural reserves.

(a) An amendment of an urban growth boundary by a metropolitan service district that adds more than 100 acres to the area within its urban growth boundary;

(b) An amendment of an urban growth boundary by a city with a population of 2,500 or more within its urban growth boundary that adds more than 50 acres to the area within the urban growth boundary;

(c) A designation of an area as an urban reserve under ORS 195.137 to 195.145 by a metropolitan service district or by a city with a population of 2,500 or more within its urban growth boundary;

(d) An amendment of the boundary of an urban reserve by a metropolitan service district;

(e) An amendment of the boundary of an urban reserve to add more than 50 acres to the urban reserve by a city with a population of 2,500 of more within its urban growth boundary; and

(f) A designation or an amendment to the designation of a rural reserve under ORS 195.137 to 195.145 by a county, in coordination with a metropolitan service district, and the amendment of the designation.

(2) When the commission reviews a final land use decision of a metropolitan service district under subsection (1)(a), (c), (d) or (f) of this section, the commission shall issue a final order in writing within 180 days after the commission votes whether to approve the decision.

(3) A final order of the commission under this section may be appealed to the Court of Appeals in the manner described in ORS 197.650 and 197.651.

[1999 c.622 §14; 2001 c.672 §10; 2003 c.793 §4; 2007 c.723 §7; 2011 c.469 §1; 2014 c.92 §6]



Section 197.628 - Periodic review; policy; conditions that indicate need for periodic review.

(2) The Land Conservation and Development Commission shall concentrate periodic review assistance to local governments on achieving compliance with those statewide land use planning laws and goals that address economic development, needed housing, transportation, public facilities and services and urbanization.

(3) The following conditions indicate the need for periodic review of comprehensive plans and land use regulations:

(a) There has been a substantial change in circumstances including but not limited to the conditions, findings or assumptions upon which the comprehensive plan or land use regulations were based, so that the comprehensive plan or land use regulations do not comply with the statewide planning goals relating to economic development, needed housing, transportation, public facilities and services and urbanization;

(b) Decisions implementing acknowledged comprehensive plan and land use regulations are inconsistent with the goals relating to economic development, needed housing, transportation, public facilities and services and urbanization;

(c) There are issues of regional or statewide significance, intergovernmental coordination or state agency plans or programs affecting land use which must be addressed in order to bring comprehensive plans and land use regulations into compliance with the goals relating to economic development, needed housing, transportation, public facilities and services and urbanization; or

(d) The local government, commission or Department of Land Conservation and Development determines that the existing comprehensive plan and land use regulations are not achieving the statewide planning goals relating to economic development, needed housing, transportation, public facilities and services and urbanization.

[1991 c.612 §2; 1999 c.622 §2; 2005 c.829 §1]



Section 197.629 - Schedule for periodic review; coordination.

(a) A city with a population of more than 2,500 within a metropolitan planning organization or a metropolitan service district shall conduct periodic review every seven years after completion of the previous periodic review; and

(b) A city with a population of 10,000 or more inside its urban growth boundary that is not within a metropolitan planning organization shall conduct periodic review every 10 years after completion of the previous periodic review.

(2) A county with a portion of its population within the urban growth boundary of a city subject to periodic review under this section shall conduct periodic review for that portion of the county according to the schedule and work program set for the city.

(3) Notwithstanding subsection (2) of this section, if the schedule set for the county is specific as to that portion of the county within the urban growth boundary of a city subject to periodic review under this section, the county shall conduct periodic review for that portion of the county according to the schedule and work program set for the county.

(4) If the Land Conservation and Development Commission pays the costs of a local government that is not subject to subsection (1) of this section to perform new work programs and work tasks, the commission may require the local government to complete periodic review when the local government has not completed periodic review within the previous five years if:

(a) A city has been growing faster than the annual population growth rate of the state for five consecutive years;

(b) A major transportation project on the Statewide Transportation Improvement Program that is approved for funding by the Oregon Transportation Commission is likely to:

(A) Have a significant impact on a city or an urban unincorporated community; or

(B) Be significantly affected by growth and development in a city or an urban unincorporated community;

(c) A major facility, including a prison, is sited or funded by a state agency; or

(d) Approval by the city or county of a facility for a major employer will increase employment opportunities and significantly affect the capacity of housing and public facilities in the city or urban unincorporated community.

(5) The Land Conservation and Development Commission may schedule periodic review for a local government earlier than provided in subsection (1) of this section if necessary to ensure that all local governments in a region whose land use decisions would significantly affect other local governments in the region are conducting periodic review concurrently, but not sooner than five years after completion of the previous periodic review.

(6) A city or county that is not required to complete periodic review under subsection (1) of this section may request periodic review by the commission.

(7) Upon request by a city, the Land Conservation and Development Commission may permit a city to undergo periodic review for the limited purpose of completing changes to proposed amendments to a comprehensive plan and land use regulations required on remand after review by the commission under ORS 197.626 (1)(b). If periodic review is initiated under this subsection, the city may adopt, and the Director of the Department of Land Conservation and Development may approve, a work program that includes only the changes required on remand.

(8) As used in this section, "metropolitan planning organization" means an organization located wholly within the State of Oregon and designated by the Governor to coordinate transportation planning in an urbanized area of the state pursuant to 49 U.S.C. 5303(c).

[1999 c.622 §10; 2001 c.527 §3; 2005 c.829 §2; 2015 c.261 §1]



Section 197.630



Section 197.631 - Commission to amend regulations to facilitate periodic review.

[1999 c.622 §11; 2005 c.829 §3; 2015 c.261 §3]



Section 197.633 - Two phases of periodic review; rules; appeal of decision on work program; schedule for completion; extension of time on appeal.

(2) The Land Conservation and Development Commission shall adopt rules for conducting periodic review that address:

(a) Initiating periodic review;

(b) Citizen participation;

(c) The participation of state agencies;

(d) The preparation, review and approval of a work program; and

(e) The preparation, review and approval of work tasks, including:

(A) The amendment of an urban growth boundary.

(B) The designation of, or withdrawal of territory from, urban reserves or rural reserves.

(3) The rules adopted by the commission under this section may include, but are not limited to, provisions concerning standing, requirements to raise issues before local government as a precondition to commission review and other provisions concerning the scope and standard for commission review to simplify or speed the review. The commission shall confine its review of evidence to the local record. The commission’s standard of review:

(a) For evidentiary issues, is whether there is substantial evidence in the record as a whole to support the local government’s decision.

(b) For procedural issues, is whether the local government failed to follow the procedures applicable to the matter before the local government in a manner that prejudiced the substantial rights of a party to the proceeding.

(c) For issues concerning compliance with applicable laws, is whether the local government’s decision on the whole complies with applicable statutes, statewide land use planning goals, administrative rules, the comprehensive plan, the regional framework plan, the functional plan and land use regulations. The commission shall defer to a local government’s interpretation of the comprehensive plan or land use regulations in the manner provided in ORS 197.829. For purposes of this paragraph, "complies" has the meaning given the term "compliance" in the phrase "compliance with the goals" in ORS 197.747.

(4) A decision by the Director of the Department of Land Conservation and Development to approve a work program, that no work program is necessary or that no further work is necessary is final and not subject to appeal.

(5) The director:

(a) Shall take action on a work task not later than 120 days after the local government submits the work task for review unless the local government waives the 120-day deadline or the commission grants the director an extension. If the director does not take action within the time period required by this subsection, the work task is deemed approved. The department shall provide a letter to the local government certifying that the work task is approved unless an interested party has filed a timely objection to the work task consistent with administrative rules for conducting periodic review.

(b) May approve or remand a work task or refer the work task to the commission for a decision. A decision by the director to approve or remand a work task may be appealed to the commission.

(6) Except as provided in this subsection, the commission shall take action on the appeal or referral of a work task within 90 days of the appeal or referral. Action by the commission in response to an appeal from a decision of the director or a referral is a final order subject to judicial review in the manner provided in ORS 197.650 and 197.651. The commission may extend the time for taking action on the appeal or referral if the commission finds that:

(a) The appeal or referral is appropriate for mediation;

(b) The appeal or referral raises new or complex issues of fact or law that make it unreasonable for the commission to give adequate consideration to the issues within the 90-day limit; or

(c) The parties to the appeal and the commission agree to an extension, not to exceed an additional 90 days.

(7) The commission and a local government shall attempt to complete periodic review within three years after approval of a work program. To promote the timely completion of periodic review, the commission shall establish a system of incentives to encourage local government compliance with timelines in periodic review work programs.

[1991 c.612 §3; 1993 c.18 §38; 1999 c.622 §3; 2001 c.527 §1; 2005 c.829 §4; 2011 c.469 §2]



Section 197.635



Section 197.636 - Procedures and actions for failure to meet periodic review deadlines.

(2) If a local government fails to submit a work program or to complete a work task by the deadline set by the director or the commission, including any extension that has been granted, the director shall schedule a hearing before the commission. The commission shall issue an order imposing one or more of the following sanctions until the work program or the work task receives final approval by the director or the commission:

(a) Require the local government to apply those portions of the goals and rules to land use decisions as specified in the order. Sanctions may be imposed under this paragraph only when necessary to resolve a specific deficiency identified in the order.

(b) Forfeiture of all or a portion of the grant money received to conduct the review, develop the work program or complete the work task.

(c) Completion of the work program or work task by the department. The commission may require the local government to pay the cost for completion of work performed by the department, following the withholding process set forth in ORS 197.335 (4).

(d) Application of such interim measures as the commission deems necessary to ensure compliance with the statewide planning goals.

(3) If the department receives a work program or work task completed in response to a commission order issued under subsection (2) of this section, the director shall evaluate and issue a decision on the work program or work task within 90 days.

(4) Commission action pursuant to subsection (1) or (2) of this section is a final order subject to judicial review in the manner provided in ORS 197.650.

[1991 c.612 §4; 1999 c.622 §4; 2001 c.527 §2; 2005 c.829 §5]



Section 197.637 - Department of Land Conservation and Development may request review by Housing and Community Services Department of certain local housing measures.

(2) The Land Conservation and Development Commission and the Director of the Department of Land Conservation and Development shall consider the review and any recommendations of the Housing and Community Services Department when determining whether a local government has complied with the statewide land use planning goals and the requirements of ORS 197.296.

[1999 c.622 §12; 2001 c.908 §4]



Section 197.638 - Department of Land Conservation and Development may request review by Oregon Business Development Department of local inventory and analysis of industrial and commercial land.

(2) The Land Conservation and Development Commission and the Director of the Department of Land Conservation and Development shall consider the review and any recommendations of the Oregon Business Development Department when determining whether a local government has complied with the statewide land use planning goals and the requirements of ORS 197.712.

[1999 c.622 §13]



Section 197.639 - State assistance teams; alternative coordination process; grant and technical assistance funding; priority of population forecasting program; advisory committee.

(2) The Economic Revitalization Team may work with a city to create a voluntary comprehensive plan review that focuses on the unique vision of the city, instead of conducting a standard periodic review, if the team identifies a city that the team determines can benefit from a customized voluntary comprehensive plan review.

(3) The department may develop model ordinance provisions to assist local governments in the periodic review plan update process and in complying with new statutory requirements or new land use planning goal or rule requirements adopted by the Land Conservation and Development Commission outside the periodic review process.

(4) A local government may arrange with the department for the provision of periodic review planning services and those services may be paid with grant program funds allocated under subsection (5) of this section.

(5) The commission shall establish an advisory committee composed, at a minimum, of representatives from the League of Oregon Cities, the Association of Oregon Counties, metropolitan service districts, the Special Districts Association of Oregon, land use planning public interest groups and developer interest groups. The advisory committee shall advise the commission and the department on the allocation of grants and technical assistance funding from General Fund sources and other issues assigned by the commission.

(6) The population forecasting program operated by the Portland State University Population Research Center pursuant to ORS 195.033 is the highest priority for the allocation of grant funding under subsection (5) of this section.

[1991 c.612 §5; 2003 c.793 §5; 2005 c.829 §6; 2013 c.574 §5]



Section 197.640



Section 197.641



Section 197.643



Section 197.644 - Modification of work program; exclusive jurisdiction of Land Conservation and Development Commission.

(a) Issues of regional or statewide significance arising out of another local government’s periodic review require an enhanced level of coordination;

(b) Issues of goal compliance are raised as a result of completion of a work task resulting in a need to undertake further review or revisions;

(c) Issues relating to the organization of the work program, coordination with affected agencies or persons, or orderly implementation of work tasks, result in a need for further review or revision; or

(d) Issues relating to needed housing, employment, transportation or public facilities and services were omitted from the work program but must be addressed in order to ensure compliance with the statewide planning goals.

(2) The Land Conservation and Development Commission shall have exclusive jurisdiction for review of the completed work tasks as set forth in ORS 197.628 to 197.651.

(3) Commission action pursuant to subsection (2) of this section is a final order subject to judicial review in the manner provided in ORS 197.650 and 197.651.

[1991 c.612 §6; 1997 c.634 §1; 1999 c.622 §5; 2011 c.469 §3]



Section 197.645



Section 197.646 - Implementation of new requirement in goal, rule or statute; rules.

(2)(a) The Department of Land Conservation and Development shall notify local governments when a new requirement in land use statutes, statewide land use planning goals or rules implementing the statutes or the goals requires changes to an acknowledged comprehensive plan, an acknowledged regional framework plan or land use regulations implementing either plan.

(b) The Land Conservation and Development Commission shall establish, by rule, the time period within which an acknowledged comprehensive plan, an acknowledged regional framework plan and land use regulations implementing either plan must be in compliance with:

(A) A new requirement in a land use statute, if the legislation does not specify a time period for compliance; and

(B) A new requirement in a land use planning goal or rule adopted by the commission.

(3) When a local government does not adopt amendments to an acknowledged comprehensive plan, an acknowledged regional framework plan or land use regulations implementing either plan, as required by subsection (1) of this section, the new requirements apply directly to the local government’s land use decisions. The failure to adopt amendments to an acknowledged comprehensive plan, an acknowledged regional framework plan or land use regulations implementing either plan required by subsection (1) of this section is a basis for initiation of enforcement action pursuant to ORS 197.319 to 197.335.

[1991 c.612 §7; 2005 c.829 §7; 2007 c.71 §67; 2011 c.469 §4]



Note 197.646, 197.649 and 197.650



Section 197.647



Section 197.649 - Fees for notice; rules.

[1983 c.827 §11f; 1985 c.565 §28; 1991 c.612 §15; 2013 c.1 §20]

Note: See note under 197.646.



Section 197.650 - Appeal to Court of Appeals; standing.

(2) Jurisdiction for judicial review of a final order of the commission issued pursuant to ORS 197.180, 197.251, 197.626, 197.628 to 197.651, 197.652 to 197.658, 197.659, 215.780 or 215.788 to 215.794 is conferred upon the Court of Appeals.

[1981 c.748 §10; 1983 c.827 §52; 1989 c.761 §8; 1991 c.612 §16; 1997 c.247 §1; 1999 c.622 §7; 2009 c.606 §5; 2009 c.873 §13a; 2011 c.469 §5]

Note: See note under 197.646.



Section 197.651 - Appeal to Court of Appeals for judicial review of final order of Land Conservation and Development Commission.

(2) Judicial review of any other final order of the commission under ORS 197.626 or of a final order of the commission under 197.180, 197.251, 197.628 to 197.651, 197.652 to 197.658, 197.659, 215.780 or 215.788 to 215.794 is as provided in subsections (3) to (7), (9), (10) and (12) of this section.

(3) A proceeding for judicial review under this section may be instituted by filing a petition in the Court of Appeals. The petition must be filed within 21 days after the date the commission delivered or mailed the order upon which the petition is based.

(4) The filing of the petition, as set forth in subsection (3) of this section, and service of a petition on the persons who submitted oral or written testimony in the proceeding before the commission are jurisdictional and may not be waived or extended.

(5) The petition must state the nature of the order the petitioner seeks to have reviewed. Copies of the petition must be served by registered or certified mail upon the commission and the persons who submitted oral or written testimony in the proceeding before the commission.

(6) Within 21 days after service of the petition, the commission shall transmit to the Court of Appeals the original or a certified copy of the entire record of the proceeding under review. However, by stipulation of the parties to the review proceeding, the record may be shortened. The Court of Appeals may tax a party that unreasonably refuses to stipulate to limit the record for the additional costs. The Court of Appeals may require or permit subsequent corrections or additions to the record. Except as specifically provided in this subsection, the Court of Appeals may not tax the cost of the record to the petitioner or an intervening party. However, the Court of Appeals may tax the costs to a party that files a frivolous petition for judicial review.

(7) Petitions and briefs must be filed within time periods and in a manner established by the Court of Appeals by rule.

(8) The Court of Appeals shall:

(a) Hear oral argument within 49 days of the date of transmittal of the record unless the Court of Appeals determines that the ends of justice served by holding oral argument on a later day outweigh the best interests of the public and the parties. However, the Court of Appeals may not hold oral argument more than 49 days after the date of transmittal of the record because of general congestion of the court calendar or lack of diligent preparation or attention to the case by a member of the court or a party.

(b) Set forth in writing and provide to the parties a determination to hear oral argument more than 49 days from the date the record is transmitted, together with the reasons for the determination. The Court of Appeals shall schedule oral argument as soon as is practicable.

(c) Consider, in making a determination under paragraph (b) of this subsection:

(A) Whether the case is so unusual or complex, due to the number of parties or the existence of novel questions of law, that 49 days is an unreasonable amount of time for the parties to brief the case and for the Court of Appeals to prepare for oral argument; and

(B) Whether the failure to hold oral argument at a later date likely would result in a miscarriage of justice.

(9) The court:

(a) Shall limit judicial review of an order reviewed under this section to the record.

(b) May not substitute its judgment for that of the Land Conservation and Development Commission as to an issue of fact.

(10) The Court of Appeals may affirm, reverse or remand an order reviewed under this section. The Court of Appeals shall reverse or remand the order only if the court finds the order is:

(a) Unlawful in substance or procedure. However, error in procedure is not cause for reversal or remand unless the Court of Appeals determines that substantial rights of the petitioner were prejudiced.

(b) Unconstitutional.

(c) Not supported by substantial evidence in the whole record as to facts found by the commission.

(11) The Court of Appeals shall issue a final order on the petition for judicial review with the greatest possible expediency.

(12) If the order of the commission is remanded by the Court of Appeals or the Supreme Court, the commission shall respond to the court’s appellate judgment within 30 days.

[2007 c.723 §9; 2011 c.469 §6]



Section 197.652 - Regional problem-solving process.

(2) If requested to participate, the department shall assist the county with the process and encourage regional efforts to resolve land use planning problems using the authorities described in ORS 197.652 to 197.658.

(3) The county, in cooperation with the other local governments, shall identify the land use planning problems to be addressed and the participants whose actions are necessary to resolve the land use planning problems.

(4) The county shall submit a proposed work scope and a proposed list of participants as a proposal to the Land Conservation and Development Commission for review. The commission shall review:

(a) The proposed work scope to determine whether it can reasonably be completed within the time allowed;

(b) The proposed participant list to determine whether it includes, at a minimum, all local governments that will need to amend a comprehensive plan provision or a land use regulation, or adopt a new provision or regulation, in order to resolve the land use planning problems identified in the work scope; and

(c) The proposed work scope and the proposed participant list for consistency.

(5) A county may initiate amendments of a comprehensive plan or land use regulation under ORS 197.652 to 197.658 only if the commission approves the work scope, the list of participants and a schedule for completion of the process. The schedule for completion of the process may:

(a) Not exceed three years except as provided in paragraph (b) of this subsection.

(b) Be extended by the commission for up to one year for good cause shown.

(6) The decision of a county to submit a proposal under this section, and the decision of the commission to approve a proposal, are not final actions subject to judicial review.

(7) If the commission approves a proposal under this section, the county must periodically report on the progress in carrying out the proposal, as specified by the commission.

(8) For purposes of ORS 197.654 and 197.656, the participants in a collaborative regional problem-solving process include all participants on the list of participants approved by the commission unless the commission subsequently approves the addition or removal of a participant.

[1996 c.6 §3; 1997 c.365 §1; 2009 c.873 §8]



Section 197.654 - Regional problem-solving goals, actions and agreements; implementation.

(a) Regional goals that describe how the region intends to resolve each regional problem described in the work scope;

(b) Actions necessary to achieve the regional goals, including changes to comprehensive plans or land use regulations;

(c) Measurable indicators of performance and a system for monitoring progress toward achievement of the regional goals;

(d) Incentives and disincentives to encourage successful implementation of the actions to achieve the regional goals;

(e) If the regional goals involve the management of an urban growth boundary, actions to coordinate the planning and provision of water, sewer and transportation facilities in the region; and

(f) A process for correction of actions if monitoring indicates that the actions are not achieving the regional goals.

(2) A decision by a participant to enter into a regional problem-solving agreement under ORS 197.652 to 197.658 is not a final land use decision. However, a regional problem-solving agreement is not final and binding until:

(a) All local governments that are participants have adopted the provisions of the comprehensive plans or land use regulations contemplated in the agreement; and

(b) The commission has approved the comprehensive plan provisions and land use regulations as provided under ORS 197.656.

(3) Changes to provisions of comprehensive plans and land use regulations adopted to implement a regional problem-solving agreement take effect 60 days after the commission notifies all participants that the commission has approved all of the changes.

[1996 c.6 §4; 2009 c.873 §9]



Section 197.656 - Commission approval of comprehensive plans not in compliance with goals; written statement of disapproval; participation by state agencies; use of resource lands; rules.

(2) Following the procedures set forth in this subsection, the commission may approve changes to comprehensive plans and land use regulations that do not fully comply with the statewide land use planning goals, without taking an exception under ORS 197.732, upon a determination that the changes:

(a) Conform, on the whole, with the purposes of the goals, and any failure to meet individual goal requirements is technical or minor in nature;

(b) Are needed to achieve the regional goals specified by the participants; and

(c) In combination with other actions agreed upon by the participants, are reasonably likely to achieve the regional goals.

(3) The commission:

(a) Shall review changes to the comprehensive plans or land use regulations adopted by a local government to implement a regional problem-solving agreement under ORS 197.652 to 197.658 pursuant to the procedures set forth in this section and ORS 197.659.

(b) Has exclusive jurisdiction for review of changes to comprehensive plans or land use regulations adopted by a local government to implement a regional problem-solving agreement under ORS 197.652 to 197.658.

(4) A participant in the regional problem-solving process or a person who participated in the proceedings leading to the adoption of changes to the comprehensive plans or land use regulations may not raise an issue on review before the commission that was not raised in the local proceedings for adoption of the changes to the plans or regulations.

(5) If the commission disapproves changes to the comprehensive plans or land use regulations adopted by a local government to implement a regional problem-solving agreement under ORS 197.652 to 197.658, the commission shall issue a written statement describing the reasons for the disapproval and suggesting alternative methods for accomplishing the goals on a timely basis.

(6) If, in order to resolve regional land use problems, the participants in a collaborative regional problem-solving process decide to devote agricultural land or forestland, as defined in the statewide planning goals, to uses not authorized by those goals, the participants shall choose land that is not part of the region’s commercial agricultural or forestland base, or take an exception to those goals pursuant to ORS 197.732. To identify land that is not part of the region’s commercial agricultural or forestland base, the participants shall consider the recommendation of a committee of persons appointed by the affected county, with expertise in appropriate fields, including but not limited to farmers, ranchers, foresters and soils scientists and representatives of the State Department of Agriculture, the State Forestry Department and the Department of Land Conservation and Development.

(7) The Governor may require all appropriate state agencies to participate in the collaborative regional problem-solving process.

(8) The commission may adopt rules to establish additional procedural and substantive requirements for review of changes to comprehensive plans and land use regulations adopted by local governments to implement a regional problem-solving agreement under ORS 197.652 to 197.658.

[1996 c.6 §5; 2001 c.672 §11; 2009 c.873 §10]



Section 197.658 - Modifying local work plan.

[1996 c.6 §6]



Section 197.659 - Commission approval of certain changes in comprehensive plans or land use regulations.

(2) The Department of Land Conservation and Development shall prepare a report stating whether the proposed changes comply with applicable statutes, goals and commission rules. The department shall provide a reasonable opportunity for persons to prepare and submit written comments or objections to the report; however a person may not:

(a) Submit written comments or objections to the report unless the person participated orally or in writing in the local government proceedings leading to the adoption of the proposed changes.

(b) Produce new evidence.

(3) After reviewing the proposed changes, the report and any written comments and objections to the report, the commission shall prepare a proposed final order. The commission shall afford the local government and persons who submitted written comments or objections to the report a reasonable opportunity to file written exceptions to the proposed final order. If timely exceptions are not filed, the proposed order becomes final.

(4) The commission’s review under this section is confined to the record of proceedings before the local government, the report of the department and any comments, objections and exceptions filed under subsection (2) or (3) of this section and the proposed final order of the commission, including any responses to exceptions. The commission may entertain oral argument from the department and from persons who filed exceptions, and may consider new issues raised by its review. The commission may not allow additional evidence, argument or testimony that could have been presented to the local government but was not presented.

(5) A commission order granting, denying or remanding proposed changes must include a clear statement of findings that sets forth the basis for the approval, denial or remand, including:

(a) Identifying the statutes, goals and rules applicable to the proposed changes; and

(b) Supporting the determinations of compliance and noncompliance.

(6) A commission order granting approval may be limited to an identified geographic area described in the order if:

(a) The identified geographic area is the only area that is the subject of the proposed changes; or

(b) Specific geographic areas do not comply with the applicable statutes, goals or rules, and the requirements are not technical or minor in nature.

(7) The commission may issue a limited approval order if a previously issued approval order is reversed or remanded by an appellate court. The limited approval order may deny approval of that part of the comprehensive plan or land use regulations that the court found not in compliance with the applicable statutes, goals or rules and grant approval of other parts of the proposed changes.

(8) A limited approval order is an approval for all purposes and is a final order for purposes of judicial review with respect to the approved geographic area. A limited order may be adopted in conjunction with a remand.

[2009 c.873 §13]



Section 197.660 - Definitions.

(1) "Residential facility" means a residential care, residential training or residential treatment facility, as those terms are defined in ORS 443.400, that provides residential care alone or in conjunction with treatment or training or a combination thereof for six to fifteen individuals who need not be related. Staff persons required to meet licensing requirements shall not be counted in the number of facility residents, and need not be related to each other or to any resident of the residential facility.

(2) "Residential home" means a residential treatment or training home, as defined in ORS 443.400, a residential facility registered under ORS 443.480 to 443.500 or an adult foster home licensed under ORS 443.705 to 443.825 that provides residential care alone or in conjunction with treatment or training or a combination thereof for five or fewer individuals who need not be related. Staff persons required to meet licensing requirements shall not be counted in the number of facility residents, and need not be related to each other or to any resident of the residential home.

(3) "Zoning requirement" means any standard, criteria, condition, review procedure, permit requirement or other requirement adopted by a city or county under the authority of ORS chapter 215 or 227 that applies to the approval or siting of a residential facility or residential home. A zoning requirement does not include a state or local health, safety, building, occupancy or fire code requirement.

[1989 c.564 §2; 1991 c.801 §6; 2001 c.900 §47; 2005 c.22 §145; 2009 c.595 §174]



Section 197.663 - Legislative findings.

(1) It is the policy of this state that persons with disabilities and elderly persons are entitled to live as normally as possible within communities and should not be excluded from communities because their disability or age requires them to live in groups;

(2) There is a growing need for residential homes and residential facilities to provide quality care and protection for persons with disabilities and elderly persons and to prevent inappropriate placement of such persons in state institutions and nursing homes;

(3) It is often difficult to site and establish residential homes and residential facilities in the communities of this state;

(4) To meet the growing need for residential homes and residential facilities, it is the policy of this state that residential homes and residential facilities shall be considered a residential use of property for zoning purposes; and

(5) It is the policy of this state to integrate residential facilities into the communities of this state. The objective of integration cannot be accomplished if residential facilities are concentrated in any one area.

[1989 c.564 §3; 2007 c.70 §54]



Section 197.665 - Locations of residential homes.

(a) Any residential zone, including a residential zone which allows a single-family dwelling; and

(b) Any commercial zone which allows a single-family dwelling.

(2) A city or county may not impose any zoning requirement on the establishment and maintenance of a residential home in a zone described in subsection (1) of this section that is more restrictive than a zoning requirement imposed on a single-family dwelling in the same zone.

(3) A city or county may:

(a) Allow a residential home in an existing dwelling in any area zoned for farm use, including an exclusive farm use zone established under ORS 215.203;

(b) Impose zoning requirements on the establishment of a residential home in areas described in paragraph (a) of this subsection, provided that these requirements are no more restrictive than those imposed on other nonfarm single-family dwellings in the same zone; and

(c) Allow a division of land for a residential home in an exclusive farm use zone only as described in ORS 215.263 (9).

[1989 c.564 §4; 2001 c.704 §5]



Section 197.667 - Location of residential facility; application and supporting documentation.

(2) A residential facility shall be a conditional use in any zone where multifamily residential uses are a conditional use.

(3) A city or county may allow a residential facility in a residential zone other than those zones described in subsections (1) and (2) of this section, including a zone where a single-family dwelling is allowed.

(4) A city or county may require an applicant proposing to site a residential facility within its jurisdiction to supply the city or county with a copy of the entire application and supporting documentation for state licensing of the facility, except for information which is exempt from public disclosure under ORS 192.410 to 192.505. However, cities and counties shall not require independent proof of the same conditions that have been required by the Department of Human Services under ORS 418.205 to 418.327 for licensing of a residential facility.

[1989 c.564 §5; 1991 c.801 §8; 2001 c.900 §48; 2003 c.86 §15]



Section 197.670 - Zoning requirements and prohibitions for residential homes and residential facilities.

(a) Deny an application for the siting of a residential home in a residential or commercial zone described in ORS 197.665 (1).

(b) Deny an application for the siting of a residential facility in a zone where multifamily residential uses are allowed, unless the city or county has adopted a siting procedure which implements the requirements of ORS 197.667.

(2) Every city and county shall amend its zoning ordinance to comply with ORS 197.660 to 197.667 as part of periodic land use plan review occurring after January 1, 1990. Nothing in this section prohibits a city or county from amending its zoning ordinance prior to periodic review.

[1989 c.564 §6]



Section 197.675



Section 197.677 - Policy.

(1) Every state and local government agency that has powers, functions or duties with respect to housing, land use or enforcing health, safety or welfare standards, under this or any other law, shall exercise its powers, functions or duties consistently with the state policy declared by ORS 197.307, 197.312, 197.677 to 197.685, 215.213, 215.277, 215.283, 215.284 and 455.380 and in such manner as will facilitate sustained progress in attaining the objectives established;

(2) Every state and local government agency that finds farmworker activities within the scope of its jurisdiction must make every effort to alleviate insanitary, unsafe and overcrowded accommodations;

(3) Special efforts should be directed toward mitigating hazards to families and children; and

(4) All accommodations must provide for the rights of free association to farmworkers in their places of accommodation.

[1989 c.964 §2; 2001 c.613 §11]



Section 197.680 - Legislative findings.

(1) This state has a large stock of existing farmworker housing that does not meet minimum health and safety standards and is in need of rehabilitation;

(2) It is not feasible to rehabilitate much of the existing farmworker housing stock to meet building code standards;

(3) In order to assure that minimum standards are met in all farmworker housing in this state, certain interim measures must be taken; and

(4) Limited rehabilitation, outside city boundaries, must be allowed to a lesser standard than that set forth in the existing building codes.

[1989 c.964 §3; 2001 c.613 §12]



Section 197.685 - Location of farmworker housing; approval standards.

(2) Farmworker housing within the rural area of a county shall be permitted in a zone or zones in rural centers and areas committed to nonresource uses.

(3) Any approval standards, special conditions and procedures for approval adopted by a local government shall be clear and objective and shall not have the effect, either in themselves or cumulatively, of discouraging needed housing through unreasonable cost or delay.

[1989 c.964 §5; 2001 c.613 §4]



Section 197.705



Section 197.707 - Legislative intent.

[1983 c.827 §16]



Section 197.710



Section 197.712 - Commission duties; comprehensive plan provisions; public facility plans; state agency coordination plans; compliance deadline; rules.

(2) By the adoption of new goals or rules, or the application, interpretation or amendment of existing goals or rules, the Land Conservation and Development Commission shall implement all of the following:

(a) Comprehensive plans shall include an analysis of the community’s economic patterns, potentialities, strengths and deficiencies as they relate to state and national trends.

(b) Comprehensive plans shall contain policies concerning the economic development opportunities in the community.

(c) Comprehensive plans and land use regulations shall provide for at least an adequate supply of sites of suitable sizes, types, locations and service levels for industrial and commercial uses consistent with plan policies.

(d) Comprehensive plans and land use regulations shall provide for compatible uses on or near sites zoned for specific industrial and commercial uses.

(e) A city or county shall develop and adopt a public facility plan for areas within an urban growth boundary containing a population greater than 2,500 persons. The public facility plan shall include rough cost estimates for public projects needed to provide sewer, water and transportation for the land uses contemplated in the comprehensive plan and land use regulations. Project timing and financing provisions of public facility plans shall not be considered land use decisions.

(f) In accordance with ORS 197.180, state agencies that provide funding for transportation, water supply, sewage and solid waste facilities shall identify in their coordination programs how they will coordinate that funding with other state agencies and with the public facility plans of cities and counties. In addition, state agencies that issue permits affecting land use shall identify in their coordination programs how they will coordinate permit issuance with other state agencies and cities and counties.

(g) Local governments shall provide:

(A) Reasonable opportunities to satisfy local and rural needs for residential and industrial development and other economic activities on appropriate lands outside urban growth boundaries, in a manner consistent with conservation of the state’s agricultural and forest land base; and

(B) Reasonable opportunities for urban residential, commercial and industrial needs over time through changes to urban growth boundaries.

(3) A comprehensive plan and land use regulations shall be in compliance with this section by the first periodic review of that plan and regulations.

[1983 c.827 §17; 1991 c.612 §17]



Section 197.713 - Industrial development on industrial lands outside urban growth boundaries; exceptions.

(a) Industrial development, including accessory uses subordinate to the industrial development, in buildings of any size and type, subject to the permit approval process described in ORS 215.402 to 215.438 and to applicable building codes, in an area planned and zoned for industrial use on January 1, 2004, subject to the territorial limits described in subsections (2) and (3) of this section.

(b) On-site sewer facilities to serve the industrial development authorized under this section, including accessory uses subordinate to the industrial development.

(2) Subject to subsection (3) of this section, a county or its designee may consider the following land for industrial development under this section:

(a) Land more than three miles outside the urban growth boundary of every city with a population of 20,000 individuals or more; and

(b) Land outside the urban growth boundary of every city with a population of fewer than 20,000 individuals.

(3) A county or its designee may not authorize industrial development under this section on land within the Willamette Valley as defined in ORS 215.010.

(4) A county or its designee may not authorize under this section retail, commercial or residential development in the area zoned for industrial use.

[2003 c.688 §1; 2005 c.666 §1]

Note: 197.713 and 197.714 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.714 - Cooperation of county and city concerning industrial development.

(2) If the city objects to the authorization of industrial development under ORS 197.713, the city and county shall negotiate to establish conditions on the industrial development or changes in the development necessary to mitigate concerns raised by the city’s objection.

[2003 c.688 §2]

Note: See note under 197.713.



Section 197.715



Section 197.717 - Technical assistance by state agencies; information from Oregon Business Development Department; model ordinances; rural economic development.

(a) Planning and zoning land adequate in amount, size, topography, transportation access and surrounding land use and public facilities for the special needs of various industrial and commercial uses;

(b) Developing public facility plans; and

(c) Streamlining local permit procedures.

(2) The Oregon Business Development Department shall provide a local government with "state and national trend" information to assist in compliance with ORS 197.712 (2)(a).

(3) The Land Conservation and Development Commission shall develop model ordinances to assist local governments in streamlining local permit procedures.

(4) The Department of Land Conservation and Development and the Oregon Business Development Department shall establish a joint program to assist rural communities with economic and community development services. The assistance shall include, but not be limited to, grants, loans, model ordinances and technical assistance. The purposes of the assistance are to remove obstacles to economic and community development and to facilitate that development. The departments shall give priority to communities with high rates of unemployment.

[1983 c.827 §18; 1995 s.s. c.3 §36h; 1996 c.6 §10]



Section 197.719 - Industrial use of abandoned or diminished mill sites; amendment of comprehensive plans and land use regulations; sewer facilities.

(a) Is located outside of urban growth boundaries;

(b) Was closed after January 1, 1980, or has been operating at less than 25 percent of capacity since January 1, 2003; and

(c) Contains or contained permanent buildings used in the production or manufacturing of wood products.

(2) Notwithstanding statewide land use planning goals protecting agricultural lands or forestlands or administrative rules implementing those goals, the governing body of a county may amend the county’s comprehensive plan and land use regulations to allow an abandoned or diminished mill site to be zoned for industrial use.

(3) Notwithstanding a statewide land use planning goal relating to urbanization or administrative rules implementing that goal, the governing body of a county may amend the county’s comprehensive plan and land use regulations to allow an abandoned or diminished mill site to be zoned for any level of industrial use.

(4) Notwithstanding a statewide land use planning goal relating to public facilities and services or administrative rules implementing that goal, the governing body of a county or its designee may approve:

(a) The extension of sewer facilities to lands that on June 10, 2003, are zoned for industrial use and that contain an abandoned or diminished mill site. The sewer facilities may serve only industrial uses authorized for the mill site and contiguous lands zoned for industrial use.

(b) The extension of sewer facilities to an abandoned or diminished mill site that is rezoned for industrial use under this section only as necessary to serve industrial uses authorized for the mill site.

(c) The establishment of on-site sewer facilities to serve an area that on June 10, 2003, is zoned for industrial use and that contains an abandoned or diminished mill site or to serve an abandoned or diminished mill site that is rezoned for industrial use under this section. The sewer facilities may serve only industrial uses authorized for the mill site and contiguous lands zoned for industrial use.

(5)(a) A local government, as defined in ORS 174.116, may not authorize a connection to any portion of a sewer facility located between an urban growth boundary or the boundary of an unincorporated community and the boundary of the mill site or the industrial zone containing the mill site, except as provided under a statewide land use planning goal relating to public facilities and services or under ORS 197.732.

(b) Sewer facilities approved under subsection (4) of this section shall be limited in size to meet the needs of authorized industrial uses and may not provide service to retail, commercial or residential development, except as provided under a statewide land use planning goal relating to public facilities and services or under ORS 197.732. The presence of the sewer facilities may not be used to justify an exception to statewide land use planning goals protecting agricultural lands or forestlands or relating to urbanization.

(6)(a) The governing body of a county or its designee shall determine the boundary of an abandoned or diminished mill site. For an abandoned or diminished mill site that is rezoned for industrial use under this section, land within the boundary of the mill site may include only those areas that were improved for the processing or manufacturing of wood products.

(b) For an abandoned or diminished mill site subject to subsection (2), (3) or (4) of this section, the governing body of a city or county or its designee may approve a permit, as defined in ORS 215.402 or 227.160, only for industrial development and accessory uses subordinate to such development on the mill site. The governing body or its designee may not approve a permit for retail, commercial or residential development on the mill site.

(7) For land that on June 10, 2003, is zoned under statewide land use planning goals protecting agricultural lands or forestlands and that is rezoned for industrial use under subsections (2) and (3) of this section, the governing body of the county or its designee may not later rezone the land for retail, commercial or other nonresource use, except as provided under the statewide land use planning goals or under ORS 197.732.

[2003 c.252 §2; 2003 c.688 §3]



Section 197.722 - Definitions for ORS 197.722 to 197.728.

(1) "Industrial use" means employment activities, including, but not limited to, manufacturing, assembly, fabrication, processing, storage, logistics, warehousing, importation, distribution and transshipment and research and development, that generate income from the production, handling or distribution of goods or services, including goods or services in the traded sector, as defined in ORS 285A.010.

(2) "Regionally significant industrial area" means an area planned and zoned for industrial use that:

(a) Contains vacant sites, including brownfields, that are suitable for the location of new industrial uses or the expansion of existing industrial uses and that collectively can provide significant additional employment in the region;

(b) Has site characteristics that give the area significant competitive advantages that are difficult or impossible to replicate in the region;

(c) Has superior access to transportation and freight infrastructure, including, but not limited to, rail, port, airport, multimodal freight or transshipment facilities, and other major transportation facilities or routes; and

(d) Is located in close proximity to major labor markets.

[2011 c.564 §6]

Note: 197.722 to 197.728 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.723 - Designation of regionally significant industrial areas; rules.

(2) A local government may nominate a regionally significant industrial area for designation by the council.

(3) An area containing multiple sites certified by the Oregon Business Development Department as ready for development within six months or less is eligible for designation by the council if the area is a regionally significant industrial area.

(4) In addition to demonstrating compliance with other provisions of law, including, but not limited to, a statewide land use planning goal concerning economic development and rules implementing the goal, the future employment potential of a regionally significant industrial area shall be protected from conflicting development in the following ways:

(a) A local government may not adopt a provision of a comprehensive plan or land use regulation that prevents industrial uses within the area.

(b) A local government may not adopt a provision of a comprehensive plan or land use regulation that allows new nonindustrial uses within the area that conflict with existing or planned industrial uses.

(c) A local government may not decrease the land area planned or zoned for industrial uses within the regionally significant industrial area.

(d) A local government may adopt a provision of a comprehensive plan or land use regulation, including development standards or overlay zones, that restricts the type or extent of current or future industrial uses within the area, but only if the local government mitigates at the same time the effect of the new provision by:

(A) Clearly maintaining or increasing the industrial employment potential of the area; and

(B) Clearly maintaining the important site characteristics and functions that led to the designation of the site as a regionally significant industrial area.

(5) Subsection (4) of this section does not apply to a provision of a comprehensive plan or land use regulation that is necessary:

(a) To protect public health or safety; or

(b) To implement federal law.

(6) If 50 percent of the developable land within a regionally significant industrial area has not been developed within 10 years after designation of the area, the council shall remove the designation, unless landowners representing a majority of the land within the area request that the designation be continued.

(7) Within a regionally significant industrial area, a new industrial use or the expansion of an existing industrial use is eligible for an expedited industrial land use permit issued under ORS 197.724 if the new or expanded use does not require a change to the acknowledged comprehensive plan or land use regulations.

(8) In addition to other criteria for distribution of available funds, the Oregon Infrastructure Finance Authority and the Oregon Transportation Commission may consider the designation of an area as a regionally significant industrial area in prioritizing funding for transportation and other public infrastructure.

(9) ORS 197.722 to 197.728 do not apply to land in the Willamette River Greenway Plan boundary between river mile 1 and river mile 11.

[2011 c.564 §7]

Note: See note under 197.722.



Section 197.724 - Review of application for land use permit within regionally significant industrial area.

(a) An exception taken under ORS 197.732 to a statewide land use planning goal;

(b) A change to the acknowledged comprehensive plan or land use regulations of the local government within whose land use jurisdiction the new or expanded industrial use would occur; or

(c) A federal environmental impact statement under the National Environmental Policy Act.

(2) If the applicant makes a request that complies with subsection (1) of this section, the local government shall review the applications for land use permits for the proposed industrial use by applying the standards and criteria that otherwise apply to the review and by using the procedures set forth for review of an expedited land division in ORS 197.365 and 197.370.

[2011 c.564 §8]

Note: See note under 197.722.



Section 197.725



Section 197.726 - Jurisdiction on appeal; standing.

(2) An appeal of a decision on an application for an expedited industrial land use permit made under ORS 197.724 may be made in the manner set forth in ORS 197.375 for appeal of a decision on an expedited land division. Notwithstanding ORS 197.375:

(a) The applicant and a person who filed written comments in the time period established under ORS 197.365 may file an appeal;

(b) If an appeal is filed, the referee shall hold a hearing on the appeal; and

(c) The referee shall issue a written decision within 56 days after the appeal was filed.

(3) A party to a proceeding before a referee under this section may seek judicial review of the referee’s decision in the manner provided for review of final orders of the Land Use Board of Appeals under ORS 197.850 and 197.855. The Court of Appeals shall review decisions of the referee in the manner provided for review of final orders of the Land Use Board of Appeals in ORS 197.850 and 197.855. However, notwithstanding ORS 197.850 (9) or any other provision of law, the court shall reverse or remand the decision only if the court finds that:

(a) The local government’s decision clearly does not concern an application for an expedited industrial land use permit as described in ORS 197.724 and the appellant raised this issue in proceedings before the referee;

(b) The referee’s decision contains a clear, material error of fact based on the record, and the appellant raised the issue in proceedings before the referee;

(c) The referee’s decision contains a clear, material error of law, giving deference to any interpretations of law by the referee, and the appellant raised the issue in proceedings before the referee; or

(d) The decision of the local government or the referee is unconstitutional.

[2011 c.564 §9]

Note: See note under 197.722.



Section 197.727 - Fee for review.

[2011 c.564 §10]

Note: See note under 197.722.



Section 197.728 - Rules.

Note: See note under 197.722.

Note: Sections 1, 2, 3, 4, 5, 12 and 13, chapter 564, Oregon Laws 2011, provide:

Sec. 1. The Legislative Assembly finds and declares that:

(1) Industrial development that provides above-average wages and employs a skilled workforce is of such significance to the economic recovery of the State of Oregon that the development merits an expedited project review process.

(2) Expedited project review for proposed industrial development projects of state significance bolsters the economies of local communities and contributes to the economic recovery of the State of Oregon as a whole. [2011 c.564 §1]

Sec. 2. (1) As used in this section:

(a) "Discretionary local permit" includes local land use permits and licenses.

(b) "Discretionary state permit" does not include a permit or license issued by a state permitting agency pursuant to a federally delegated program.

(c) "Industrial use" means employment activities generating income from:

(A) The production, handling or distribution of goods including, but not limited to, manufacturing, assembly, fabrication, processing, storage, logistics, warehousing, importation, distribution and transshipment and research and development; and

(B) Services sold in a traded sector, as defined in ORS 285A.010.

(d) "State permitting agencies" means the Department of Environmental Quality, the Department of State Lands and the Department of Transportation.

(2) Industrial development projects of state significance are projects that:

(a) Create jobs with average wages above 180 percent of the minimum wage.

(b) Create a large number of new jobs in relation to the economy and population of the area directly impacted by the development.

(c) Create permanent jobs in industrial uses.

(d) Involve a significant investment of capital in relation to the economy and population of the area directly impacted by the development.

(e) Have community support, as indicated by a resolution of the governing body of the local government within whose land use jurisdiction the industrial development project would occur.

(f) Do not require:

(A) An exception taken under ORS 197.732 to a statewide land use planning goal;

(B) A change to the acknowledged comprehensive plan or land use regulations of the local government within whose land use jurisdiction the industrial development project would occur; or

(C) A federal environmental impact statement under the National Environmental Policy Act.

(3) In lieu of filing an application for a discretionary local permit under ORS 215.402 to 215.438 or 227.160 to 227.186, and in lieu of filing an application otherwise required by law for a discretionary state permit from a state permitting agency, a person may file an application with the Economic Recovery Review Council for expedited project review of an industrial development project after first filing with the council a notice of intent to seek expedited project review that includes evidence that the proposed project meets the criteria for state significance set forth in subsection (2) of this section.

(4) The Economic Recovery Review Council, established under section 3 of this 2011 Act, may expedite the permitting of up to 10 industrial development projects of state significance per biennium through an expedited project review process in which the council reviews the proposed project to determine whether the project complies with the standards and criteria for applicable discretionary local permits and discretionary state permits. The expedited project review by the council must include:

(a) Review of the notice of intent filed under subsection (3) of this section and a preliminary determination of whether the proposed project qualifies as an industrial development project of state significance.

(b) Preparation and issuance of a project order, if on review of the notice of intent the proposed project appears to qualify as an industrial development project of state significance, that sets forth:

(A) The applicable standards and criteria for approval of each discretionary local permit or discretionary state permit that will be addressed in the expedited project review; and

(B) The deadline for an applicant to file a complete application.

(c) Review of the complete application.

(5) If the applicant files a complete application within the time specified by the council, the council shall:

(a) Provide notice of the application in the manner required by ORS 197.763 for a land use decision or in the manner required for a conditional use permit in the applicable acknowledged land use regulations of the local government within whose land use jurisdiction the proposed project would occur, whichever results in broader notice;

(b) Provide for a public hearing on the proposed project in the land use jurisdiction in which the proposed project would occur;

(c) Consider recommendations of the local government and state permitting agencies that would otherwise have jurisdiction to review the discretionary local permits and discretionary state permits for the proposed project in determining whether the project complies with applicable standards and criteria and in determining whether to impose conditions of approval for the project; and

(d) Apply the standards and criteria for each discretionary local permit and discretionary state permit required for the construction and operation of the proposed project and determine, within 120 days after the date a complete application is filed and based on the record and the applicable law, whether the project complies with the applicable standards and criteria.

(6) The council has jurisdiction to approve discretionary local permits and discretionary state permits. The council may not waive standards and criteria that apply to issuance of a discretionary local permit or a discretionary state permit. If the council determines that the proposed project complies with the applicable standards and criteria, the council shall issue a project certificate approving the development project. In addition to other conditions reasonably necessary to ensure that the proposed project complies with applicable standards and criteria, the council may impose a condition requiring commencement of construction by a date calculated to ensure that a particular site is developed for the project within a specific time period. If the council determines that the project does not, or can not, comply with applicable standards and criteria, the council shall issue a final order denying the application and explaining why the application was not approved.

(7) A state permitting agency or a local government may recommend conditions of approval reasonably necessary to ensure that the development project complies with applicable standards and criteria.

(8) Expedited project review of an industrial development project is not subject to ORS 183.413 to 183.470.

(9) Issuance of a project certificate:

(a) Binds public bodies, as defined in ORS 174.109, in regard to approval of construction and operation of the development project.

(b) Satisfies requirements imposed on a state permitting agency by ORS 197.180 and administrative rules implementing ORS 197.180.

(10) After the council issues a project certificate, state permitting agencies and local governments shall:

(a) Issue discretionary local permits and discretionary state permits as required in the certificate; and

(b) Exercise enforcement authority over the permits, including conditions imposed in the certificate.

(11) The council shall charge the applicant a fee calculated to recover the costs reasonably incurred to conduct expedited project review, including the costs incurred by state permitting agencies and local governments that make recommendations to the council concerning whether the proposed project complies with applicable standards and criteria. If the fee charged by the council includes costs incurred by a state permitting agency or a local government, the council shall pay or reimburse the state permitting agency or the local government in the manner provided by ORS 469.360. The council may require the applicant to pay all or a portion of the fee before initiation of the expedited project review and may require progress payments as the review proceeds. The fee required by this section is in lieu of any fee or fees otherwise required for review of a discretionary local permit or a discretionary state permit addressed in the project certificate. The council shall deposit moneys received under this section in the Economic Recovery Review Council Fund established under section 5 of this 2011 Act.

(12) The Land Use Board of Appeals does not have jurisdiction to consider decisions, aspects of decisions or actions taken under sections 1 to 5 of this 2011 Act.

(13) A person who participated in the proceedings before the council may appeal a final order of the council to the Court of Appeals. The appeal shall proceed in the manner provided by ORS 197.850, 197.855 and 197.860. However, notwithstanding ORS 197.850 (9) or any other provision of law, the court shall reverse or remand the decision only if the court finds that:

(a) The council’s determination that the proposed project qualifies as an industrial development project of state significance under subsection (2) of this section was clearly in error;

(b) There is a basis to vacate the decision as described in ORS 36.705 (1)(a) to (d) or a basis for modification or correction of an award as described in ORS 36.710; or

(c) The decision was unconstitutional. [2011 c.564 §2]

Sec. 3. (1) There is established an Economic Recovery Review Council, consisting of five members who serve in their respective roles as the directors of:

(a) The Oregon Business Development Department.

(b) The Department of Land Conservation and Development.

(c) The Department of Transportation.

(d) The Department of Environmental Quality.

(e) The Department of State Lands.

(2) Each member serves during the member’s tenure in the role described in subsection (1) of this section.

(3) If a local government with land use jurisdiction requests to participate, the council shall designate one elected official of the local government as a voting member of the council for purposes of:

(a) Review of a proposed industrial development project of state significance under section 2 of this 2011 Act.

(b) Designation of a regionally significant industrial area pursuant to section 7 of this 2011 Act [197.723].

(4) Members of the council are not entitled to compensation, but at the discretion of the council may be reimbursed, from funds available to the council, for actual and necessary travel and other expenses incurred by them in the performance of their official duties, in the manner and amount provided in ORS 292.495.

(5) The council shall select one of its members as chairperson and another as vice chairperson, for terms and with duties and powers necessary for the performance of the functions of the offices as the council determines.

(6) A majority of the members of the council constitutes a quorum for the transaction of business. [2011 c.564 §3]

Sec. 4. (1) The Economic Recovery Review Council is an independent council that reports directly to the Governor. For the purposes of the responsibilities of the council, the members of the council are not responsible to the boards or commissions to which the members report as directors of their respective state agencies.

(2) The Oregon Business Development Department shall provide administrative support and office space for the council.

(3) The council may employ a program manager.

(4) The designation of the program manager must be by written order, filed with the Secretary of State.

(5) Subject to any applicable provisions of ORS chapter 240, the program manager shall appoint all subordinate officers and employees of the council, prescribe their duties and fix their compensation.

(6) The council may establish advisory and technical committees the council considers necessary to aid and advise the council in the performance of council functions. The committees may be continuing or temporary committees. The council shall determine the representation, membership, terms and organization of the committees and shall appoint the committees’ members.

(7) Members of the committees are not entitled to compensation, but at the discretion of the council may be reimbursed, from funds available to the council, for actual and necessary travel and other expenses incurred by them in the performance of their official duties, in the manner and amount provided in ORS 292.495.

(8) In accordance with applicable provisions of ORS chapter 183, the council may adopt rules necessary for the administration of sections 1 to 5 of this 2011 Act. [2011 c.564 §4]

Sec. 5. (1) The Economic Recovery Review Council Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Economic Recovery Review Council Fund shall be credited to the fund.

(2) Moneys in the Economic Recovery Review Council Fund are continuously appropriated to the Economic Recovery Review Council for the purpose of administering the provisions of sections 1 to 7 of this 2011 Act [197.722 and 197.723 and sections 1 to 5 of this 2011 Act].

(3) The Economic Recovery Review Council Fund consists of moneys:

(a) Collected by the council from the fees authorized by section 2 (11) of this 2011 Act.

(b) Any other moneys appropriated to the council. [2011 c.564 §5]

Sec. 12. (1) On the date specified in section 13 of this 2011 Act:

(a) The Economic Recovery Review Council established under section 3 of this 2011 Act is abolished and the tenure of office of the members of the council, the program manager for the council and all employees ceases.

(b) The Economic Recovery Review Council Fund established under section 5 of this 2011 Act is abolished. The Economic Recovery Review Council shall transfer the unexpended balance of moneys in the fund to the General Fund.

(2) The members of the council shall allocate and deliver to the respective state agencies whose directors served as members of the council all records and property within the jurisdiction of the council, and the state agencies whose directors served on the council shall take possession of the records and property. The Governor shall resolve any dispute relating to the allocation and delivery of records and property under this section and the Governor’s decision is final.

(3) The abolishment of the council does not relieve a person of a liability, duty or obligation accruing under or with respect to the duties, functions and powers of the council abolished by this section. The Oregon Department of Administrative Services may undertake the collection or enforcement of any such liability, duty or obligation.

(4) The rights and obligations of the council legally incurred under contracts, leases and business transactions executed, entered into or begun before the date specified in section 13 of this 2011 Act are transferred to the Oregon Department of Administrative Services. For the purpose of succession to these rights and obligations, the department is a continuation of the council and not a new authority.

(5) Notwithstanding the repeal of sections 1 to 5 of this 2011 Act by section 13 of this 2011 Act, members of the council may take action under this section that are necessary to wind down the operations of the council before, on or after the date of the repeal of sections 1 to 5 of this 2011 Act. [2011 c.564 §12]

Sec. 13.:RF8 Sections 1 to 5 of this 2011 Act are repealed on January 2 of the first even-numbered year after the Employment Department notifies the Economic Recovery Review Council and the Office of the Legislative Counsel that the annual average unemployment rate for the most recent calendar year in Oregon is less than six percent.

[2011 c.564 §13]



Section 197.730



Section 197.732 - Goal exceptions; criteria; rules; review.

(a) "Compatible" is not intended as an absolute term meaning no interference or adverse impacts of any type with adjacent uses.

(b) "Exception" means a comprehensive plan provision, including an amendment to an acknowledged comprehensive plan, that:

(A) Is applicable to specific properties or situations and does not establish a planning or zoning policy of general applicability;

(B) Does not comply with some or all goal requirements applicable to the subject properties or situations; and

(C) Complies with standards under subsection (2) of this section.

(2) A local government may adopt an exception to a goal if:

(a) The land subject to the exception is physically developed to the extent that it is no longer available for uses allowed by the applicable goal;

(b) The land subject to the exception is irrevocably committed as described by Land Conservation and Development Commission rule to uses not allowed by the applicable goal because existing adjacent uses and other relevant factors make uses allowed by the applicable goal impracticable; or

(c) The following standards are met:

(A) Reasons justify why the state policy embodied in the applicable goals should not apply;

(B) Areas that do not require a new exception cannot reasonably accommodate the use;

(C) The long term environmental, economic, social and energy consequences resulting from the use at the proposed site with measures designed to reduce adverse impacts are not significantly more adverse than would typically result from the same proposal being located in areas requiring a goal exception other than the proposed site; and

(D) The proposed uses are compatible with other adjacent uses or will be so rendered through measures designed to reduce adverse impacts.

(3) The commission shall adopt rules establishing:

(a) That an exception may be adopted to allow a use authorized by a statewide planning goal that cannot comply with the approval standards for that type of use;

(b) Under what circumstances particular reasons may or may not be used to justify an exception under subsection (2)(c)(A) of this section; and

(c) Which uses allowed by the applicable goal must be found impracticable under subsection (2) of this section.

(4) A local government approving or denying a proposed exception shall set forth findings of fact and a statement of reasons that demonstrate that the standards of subsection (2) of this section have or have not been met.

(5) Each notice of a public hearing on a proposed exception shall specifically note that a goal exception is proposed and shall summarize the issues in an understandable manner.

(6) Upon review of a decision approving or denying an exception:

(a) The Land Use Board of Appeals or the commission shall be bound by any finding of fact for which there is substantial evidence in the record of the local government proceedings resulting in approval or denial of the exception;

(b) The board upon petition, or the commission, shall determine whether the local government’s findings and reasons demonstrate that the standards of subsection (2) of this section have or have not been met; and

(c) The board or commission shall adopt a clear statement of reasons that sets forth the basis for the determination that the standards of subsection (2) of this section have or have not been met.

(7) The commission shall by rule establish the standards required to justify an exception to the definition of "needed housing" authorized by ORS 197.303.

(8) An exception acknowledged under ORS 197.251, 197.625 or 197.630 (1) (1981 Replacement Part) on or before August 9, 1983, continues to be valid and is not subject to this section.

[1983 c.827 §19a; 1995 c.521 §3; 2005 c.67 §1; 2007 c.71 §68; 2011 c.354 §6]



Section 197.734 - Exceptions to certain statewide planning goal criteria; rules.

(2) The rules adopted pursuant to subsection (1) of this section must provide that:

(a) The rezoned use will maintain the land:

(A) As rural land as described by commission rule; and

(B) In a manner consistent with other statewide planning goal requirements;

(b) The rural uses, density and public facilities and services permitted by the rezoning will not commit adjacent or other nearby resource land to uses that are not permitted by statewide planning goals related to agricultural and forest lands;

(c) The rural uses, density and public facilities and services permitted by the rezoning are compatible with the uses of adjacent and other nearby resource land uses; and

(d) The land to be rezoned is not in an area designated as a rural or urban reserve under ORS 195.141.

[2015 c.477 §1]

Note: 197.734 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.735



Section 197.736 - Commission implementation of ORS 197.340 and 197.732; rules.

[1995 c.521 §4]



Section 197.740



Section 197.747 - Meaning of "compliance with the goals" for certain purposes.

[1983 c.827 §14; 1989 c.761 §9; 1991 c.612 §18; 2009 c.873 §11]



Section 197.750



Section 197.752 - Lands available for urban development.

(2) Notwithstanding subsection (1) of this section, lands not needed for urban uses during the planning period may be designated for agricultural, forest or other nonurban uses.

[1983 c.827 §19]



Section 197.754 - Land identified for urban services; capital improvement plan; tax assessment.

(2) A local government that identifies an area for planned urban services and adopts a capital improvement plan may zone the area for urban uses. A city that identifies land that is outside the city’s boundary but inside the urban growth boundary shall coordinate with the appropriate county to zone the area for urban uses.

(3)(a) Land in an area zoned for urban uses under this section shall not be subject to additional taxes under ORS 308A.700 to 308A.733 if the land ceases to be used for farm use within the five years following the date the area is zoned for urban uses.

(b) A lot or parcel in an area zoned for urban use under subsection (2) of this section shall not be assessed at its value for farm use under ORS 308A.050 to 308A.128 unless the lot or parcel was receiving the farm use assessment at the time the area was zoned for urban uses.

[1999 c.503 §3; 2001 c.104 §68]



Section 197.755



Section 197.756 - Farm use assessment in area identified for urban services.

(a) The lot or parcel is in an area identified for urban services under ORS 197.754; and

(b) The urban services are available by ordinance for urbanization.

(2) Disqualification under subsection (1) of this section shall not apply to the sale of a lot or parcel to the owner’s spouse, parent, stepparent, grandparent, sister, brother, daughter, son, stepchild or grandchild, or sale to a lessee of the owner if the lessee is conducting farm use as defined in ORS 215.203 on the lot or parcel at the time of sale.

[1999 c.503 §6; 2001 c.104 §69]



Section 197.757 - Acknowledgment deadline for newly incorporated cities.

[1983 c.827 §13]



Section 197.760



Section 197.762



Section 197.763 - Conduct of local quasi-judicial land use hearings; notice requirements; hearing procedures.

(1) An issue which may be the basis for an appeal to the Land Use Board of Appeals shall be raised not later than the close of the record at or following the final evidentiary hearing on the proposal before the local government. Such issues shall be raised and accompanied by statements or evidence sufficient to afford the governing body, planning commission, hearings body or hearings officer, and the parties an adequate opportunity to respond to each issue.

(2)(a) Notice of the hearings governed by this section shall be provided to the applicant and to owners of record of property on the most recent property tax assessment roll where such property is located:

(A) Within 100 feet of the property which is the subject of the notice where the subject property is wholly or in part within an urban growth boundary;

(B) Within 250 feet of the property which is the subject of the notice where the subject property is outside an urban growth boundary and not within a farm or forest zone; or

(C) Within 500 feet of the property which is the subject of the notice where the subject property is within a farm or forest zone.

(b) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

(c) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

(3) The notice provided by the jurisdiction shall:

(a) Explain the nature of the application and the proposed use or uses which could be authorized;

(b) List the applicable criteria from the ordinance and the plan that apply to the application at issue;

(c) Set forth the street address or other easily understood geographical reference to the subject property;

(d) State the date, time and location of the hearing;

(e) State that failure of an issue to be raised in a hearing, in person or by letter, or failure to provide statements or evidence sufficient to afford the decision maker an opportunity to respond to the issue precludes appeal to the board based on that issue;

(f) Be mailed at least:

(A) Twenty days before the evidentiary hearing; or

(B) If two or more evidentiary hearings are allowed, 10 days before the first evidentiary hearing;

(g) Include the name of a local government representative to contact and the telephone number where additional information may be obtained;

(h) State that a copy of the application, all documents and evidence submitted by or on behalf of the applicant and applicable criteria are available for inspection at no cost and will be provided at reasonable cost;

(i) State that a copy of the staff report will be available for inspection at no cost at least seven days prior to the hearing and will be provided at reasonable cost; and

(j) Include a general explanation of the requirements for submission of testimony and the procedure for conduct of hearings.

(4)(a) All documents or evidence relied upon by the applicant shall be submitted to the local government and be made available to the public.

(b) Any staff report used at the hearing shall be available at least seven days prior to the hearing. If additional documents or evidence are provided by any party, the local government may allow a continuance or leave the record open to allow the parties a reasonable opportunity to respond. Any continuance or extension of the record requested by an applicant shall result in a corresponding extension of the time limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179.

(5) At the commencement of a hearing under a comprehensive plan or land use regulation, a statement shall be made to those in attendance that:

(a) Lists the applicable substantive criteria;

(b) States that testimony, arguments and evidence must be directed toward the criteria described in paragraph (a) of this subsection or other criteria in the plan or land use regulation which the person believes to apply to the decision; and

(c) States that failure to raise an issue accompanied by statements or evidence sufficient to afford the decision maker and the parties an opportunity to respond to the issue precludes appeal to the board based on that issue.

(6)(a) Prior to the conclusion of the initial evidentiary hearing, any participant may request an opportunity to present additional evidence, arguments or testimony regarding the application. The local hearings authority shall grant such request by continuing the public hearing pursuant to paragraph (b) of this subsection or leaving the record open for additional written evidence, arguments or testimony pursuant to paragraph (c) of this subsection.

(b) If the hearings authority grants a continuance, the hearing shall be continued to a date, time and place certain at least seven days from the date of the initial evidentiary hearing. An opportunity shall be provided at the continued hearing for persons to present and rebut new evidence, arguments or testimony. If new written evidence is submitted at the continued hearing, any person may request, prior to the conclusion of the continued hearing, that the record be left open for at least seven days to submit additional written evidence, arguments or testimony for the purpose of responding to the new written evidence.

(c) If the hearings authority leaves the record open for additional written evidence, arguments or testimony, the record shall be left open for at least seven days. Any participant may file a written request with the local government for an opportunity to respond to new evidence submitted during the period the record was left open. If such a request is filed, the hearings authority shall reopen the record pursuant to subsection (7) of this section.

(d) A continuance or extension granted pursuant to this section shall be subject to the limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179, unless the continuance or extension is requested or agreed to by the applicant.

(e) Unless waived by the applicant, the local government shall allow the applicant at least seven days after the record is closed to all other parties to submit final written arguments in support of the application. The applicant’s final submittal shall be considered part of the record, but shall not include any new evidence. This seven-day period shall not be subject to the limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179.

(7) When a local governing body, planning commission, hearings body or hearings officer reopens a record to admit new evidence, arguments or testimony, any person may raise new issues which relate to the new evidence, arguments, testimony or criteria for decision-making which apply to the matter at issue.

(8) The failure of the property owner to receive notice as provided in this section shall not invalidate such proceedings if the local government can demonstrate by affidavit that such notice was given. The notice provisions of this section shall not restrict the giving of notice by other means, including posting, newspaper publication, radio and television.

(9) For purposes of this section:

(a) "Argument" means assertions and analysis regarding the satisfaction or violation of legal standards or policy believed relevant by the proponent to a decision. "Argument" does not include facts.

(b) "Evidence" means facts, documents, data or other information offered to demonstrate compliance or noncompliance with the standards believed by the proponent to be relevant to the decision.

[1989 c.761 §10a (enacted in lieu of 197.762); 1991 c.817 §31; 1995 c.595 §2; 1997 c.763 §6; 1997 c.844 §2; 1999 c.533 §12]



Section 197.764 - Application to remove property from within urban growth boundary; conditions.

(a) The application is submitted by the owner of the lot or parcel;

(b)(A) The lot or parcel is adjacent to the edge of the urban growth boundary; or

(B) The lot or parcel is adjacent to another lot or parcel that is removed under this section;

(c) The lot or parcel is assessed under ORS 308A.050 to 308A.128 for its value for farm use;

(d) The lot or parcel is not within the boundaries of a city; and

(e) The lot or parcel is not included in an area identified for urban services under ORS 197.754.

(2) A local government, in deciding whether to approve an application under subsection (1) of this section, shall consider:

(a) The projected costs and other consequences of extending urban services to the affected lot or parcel;

(b) The potential value in the investment of providing urban services to the affected lot or parcel;

(c) Any requirement for expanding the urban growth boundary in other areas to compensate for any loss in buildable lands; and

(d) The projected costs and other consequences of providing urban services to other areas brought in under an expanded urban growth boundary.

(3)(a) Land that is removed from within an urban growth boundary pursuant to an application approved under this section shall be removed from any inventory of buildable lands maintained by the local government.

(b) A local government that approves an application under this section shall either expand the urban growth boundary to compensate for any resulting reduction in available buildable lands or increase the development capacity of the remaining supply of buildable lands.

[1999 c.503 §1; 2001 c.104 §70]



Section 197.765



Section 197.766 - Laws applicable to certain local decisions regarding urban growth boundary.

(2) A decision of a local government under ORS 197.764 (1) is a land use decision.

[1999 c.503 §2]



Section 197.767



Section 197.768 - Local government or special district adoption of public facilities strategy; public hearing; written findings.

(2)(a) A local government or special district may adopt a public facilities strategy if the public facilities strategy:

(A)(i) Is acknowledged under ORS 197.251; or

(ii) Is approved by the Land Conservation and Development Commission under ORS 197.628 to 197.651; and

(B) Meets the requirements of this section.

(b) If a special district seeks to implement a public facilities strategy, that special district is considered a local government for the purposes of ORS 197.251 and 197.628 to 197.651.

(3) A local government or special district may adopt a public facilities strategy only if the local government or special district:

(a) Makes written findings justifying the need for the public facilities strategy;

(b) Holds a public hearing on the adoption of a public facilities strategy and the findings that support the adoption of the public facilities strategy; and

(c) Provides written notice to the Department of Land Conservation and Development at least 45 days prior to the final public hearing that is held to consider the adoption of the public facilities strategy.

(4) At a minimum, the findings under subsection (3) of this section must demonstrate that:

(a) There is a rapid increase in the rate or intensity of land development in a specific geographic area that was unanticipated at the time the original planning for that area was adopted or there has been a natural disaster or other catastrophic event in a specific geographic area;

(b) The total land development expected within the specific geographic area will exceed the planned or existing capacity of public facilities; and

(c) The public facilities strategy is structured to ensure that the necessary supply of housing and commercial and industrial facilities that will be impacted within the relevant geographic area is not unreasonably restricted by the adoption of the public facilities strategy.

(5) A public facilities strategy shall include a clear, objective and detailed description of actions and practices a local government or special district may engage in to control the time and sequence of development approvals in response to the identified deficiencies in public facilities.

(6) A public facilities strategy shall be effective for no more than 24 months after the date on which it is adopted, but may be extended, subject to subsection (7) of this section, provided the local government or special district adopting the public facilities strategy holds a public hearing on the proposed extension and adopts written findings that:

(a) Verify that the problem giving rise to the need for a public facilities strategy still exists;

(b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the need for a public facilities strategy; and

(c) Set a specific duration for the extension of the public facilities strategy.

(7)(a) A local government or special district considering an extension of a public facilities strategy shall give the department notice at least 14 days prior to the date of the public hearing on the extension.

(b) A single extension may not exceed one year, and a public facilities strategy may not be extended more than three times.

[1995 c.463 §5; 2001 c.557 §1]



Section 197.770 - Firearms training facilities.

(2) For purposes of this section, a "firearms training facility" is an indoor or outdoor facility that provides training courses and issues certifications required:

(a) For law enforcement personnel;

(b) By the State Department of Fish and Wildlife; or

(c) By nationally recognized programs that promote shooting matches, target shooting and safety.

[1995 c.475 §2]



Section 197.772 - Consent for designation as historic property.

(2) No permit for the demolition or modification of property removed from consideration for historic property designation under subsection (1) of this section shall be issued during the 120-day period following the date of the property owner’s refusal to consent.

(3) A local government shall allow a property owner to remove from the property a historic property designation that was imposed on the property by the local government.

[1995 c.693 §21; 2001 c.540 §19]



Section 197.775



Section 197.780



Section 197.785



Section 197.790



Section 197.794 - Notice to railroad company upon certain applications for land use decision, limited land use decision or expedited land use decision.

(2) If a railroad-highway crossing provides or will provide the only access to land that is the subject of an application for a land use decision, a limited land use decision or an expedited land division, the applicant must indicate that fact in the application submitted to the decision maker.

(3) The decision maker shall provide notice to the Department of Transportation and the railroad company whenever the decision maker receives the information described under subsection (2) of this section.

[2003 c.145 §2]



Section 197.795



Section 197.796 - Applicant for certain land use decisions may accept and appeal condition imposed on application; procedure; attorney fees.

(2) Any action for damages under this section shall be filed in the circuit court of the county in which the application was submitted within 180 days of the date of the decision.

(3)(a) A challenge filed pursuant to this section may not be dismissed on the basis that the applicant did not request a variance to the condition of approval or any other available form of reconsideration of the challenged condition. However, an applicant shall comply with ORS 197.763 (1) prior to appealing to the Land Use Board of Appeals or bringing an action for damages in circuit court and must exhaust all local appeals provided in the local comprehensive plan and land use regulations before proceeding under this section.

(b) In addition to the requirements of ORS 197.763 (5), at the commencement of the initial public hearing, a statement shall be made to the applicant that the failure of the applicant to raise constitutional or other issues relating to proposed conditions of approval with sufficient specificity to allow the local government or its designee to respond to the issue precludes an action for damages in circuit court.

(c) An applicant is not required to raise an issue under this subsection unless the condition of approval is stated with sufficient specificity to enable the applicant to respond to the condition prior to the close of the final local hearing.

(4) In any challenge to a condition of approval that is subject to the Takings Clause of the Fifth Amendment to the United States Constitution, the local government shall have the burden of demonstrating compliance with the constitutional requirements for imposing the condition.

(5) In a proceeding in circuit court under this section, the court shall award costs and reasonable attorney fees to a prevailing party. Notwithstanding ORS 197.830 (15), in a proceeding before the Land Use Board of Appeals under this section, the board shall award costs and reasonable attorney fees to a prevailing party.

(6) This section applies to appeals by the applicant of a condition of approval and claims filed in state court seeking damages for the unlawful imposition of conditions of approval in a land use decision, limited land use decision, expedited land division or permit under ORS 215.427 or 227.178.

[1999 c.1014 §5]



Section 197.798 - Rules regulating transportation improvements by city or county.

(2) The Land Conservation and Development Commission shall adopt rules or amend existing rules as necessary to allow a city or county to propose transportation improvements located outside of that city or county when the city or county is considering an amendment to a functional plan, comprehensive plan or land use regulation and the amendment would significantly affect a transportation facility within the city or county.

(3) A city or county may use highway mobility targets established for a highway corridor by the Department of Transportation’s Oregon Highway Plan as the basis for proposing transportation improvements located outside of that city or county. [2015 c.280 §1]

Note: Section 2, chapter 280, Oregon Laws 2015, provides:

Sec. 2. The Department of Transportation and the Department of Land Conservation and Development shall jointly submit a report describing the implementation of section 1 of this 2015 Act [197.798] in the manner provided in ORS 192.245 to the interim committees of the Legislative Assembly related to transportation no later than September 16, 2016.

[2015 c.280 §2]

Note: 197.798 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 197.805 - Policy on review of land use decisions.

[1979 c.772 §1a; 1983 c.827 §28]



Section 197.810 - Land Use Board of Appeals; appointment and removal of members; qualifications.

(2) The Governor may at any time remove any member of the board for inefficiency, incompetence, neglect of duty, malfeasance in office or unfitness to render effective service. Before such removal the Governor shall give the member a copy of the charges against the member and shall fix the time when the member can be heard in defense against the charges, which shall not be less than 10 days thereafter. The hearing shall be open to the public and shall be conducted in the same manner as a contested case under ORS chapter 183. The decision of the Governor to remove a member of the board shall be subject to judicial review in the same manner as provided for review of contested cases under ORS 183.480 to 183.540.

(3) Board members appointed under subsection (1) of this section shall be members in good standing of the Oregon State Bar.

[1979 c.772 §2; 1983 c.827 §28a; 1997 c.436 §1; 1999 c.257 §1]



Section 197.815 - Office location; proceedings may be conducted by telephone.

(2) For the convenience of one or more of the parties, the board may hold hearings by telephone.

[1983 c.827 §29; 1999 c.257 §2]



Section 197.820 - Duty to conduct review proceedings; authority to issue orders; rules.

(2) In conducting review proceedings the members of the board may sit together or separately as the board chairperson shall decide.

(3) The board chairperson shall apportion the business of the board among the members of the board. Each member shall have the power to hear and issue orders on petitions filed with the board and on all issues arising under those petitions.

(4) The board shall adopt rules governing:

(a) The conduct of review proceedings brought before it under ORS 197.830 to 197.845.

(b) The transfer of a matter to the board by the Director of the Department of Land Conservation and Development under ORS 197.825 (2)(c).

[1979 c.772 §2a; 1983 c.827 §28b; 1997 c.436 §2; 1999 c.257 §3; 2005 c.245 §2; 2005 c.829 §11]



Section 197.825 - Jurisdiction of board; limitations; effect on circuit court jurisdiction.

(2) The jurisdiction of the board:

(a) Is limited to those cases in which the petitioner has exhausted all remedies available by right before petitioning the board for review;

(b) Is subject to the provisions of ORS 197.850 relating to judicial review by the Court of Appeals;

(c) Does not include a local government decision that is:

(A) Submitted to the Department of Land Conservation and Development for acknowledgment under ORS 197.251, 197.626 or 197.628 to 197.651 or a matter arising out of a local government decision submitted to the department for acknowledgment, unless the Director of the Department of Land Conservation and Development, in the director’s sole discretion, transfers the matter to the board; or

(B) Subject to the review authority of the department under ORS 197.430, 197.445, 197.450 or 197.455 or a matter related to a local government decision subject to the review authority of the department under ORS 197.430, 197.445, 197.450 or 197.455;

(d) Does not include those land use decisions of a state agency over which the Court of Appeals has jurisdiction for initial judicial review under ORS 183.400, 183.482 or other statutory provisions;

(e) Does not include any rules, programs, decisions, determinations or activities carried out under ORS 527.610 to 527.770, 527.990 (1) and 527.992;

(f) Is subject to ORS 196.115 for any county land use decision that may be reviewed by the Columbia River Gorge Commission pursuant to sections 10(c) or 15(a)(2) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663; and

(g) Does not include review of expedited land divisions under ORS 197.360.

(3) Notwithstanding subsection (1) of this section, the circuit courts of this state retain jurisdiction:

(a) To grant declaratory, injunctive or mandatory relief in proceedings arising from decisions described in ORS 197.015 (10)(b) or proceedings brought to enforce the provisions of an adopted comprehensive plan or land use regulations; and

(b) To enforce orders of the board in appropriate proceedings brought by the board or a party to the board proceeding resulting in the order.

[1983 c.827 §30; 1987 c.729 §14; 1987 c.856 §9; 1987 c.919 §4; 1989 c.761 §11; 1991 c.817 §4; 1995 c.595 §26; 1999 c.348 §16; 2005 c.22 §146; 2005 c.245 §1; 2005 c.829 §10; 2007 c.354 §30]



Section 197.828 - Board review of limited land use decision.

(2) The board shall reverse or remand a limited land use decision if:

(a) The decision is not supported by substantial evidence in the record. The existence of evidence in the record supporting a different decision shall not be grounds for reversal or remand if there is evidence in the record to support the final decision;

(b) The decision does not comply with applicable provisions of the land use regulations;

(c) The decision is:

(A) Outside the scope of authority of the decision maker; or

(B) Unconstitutional; or

(d) The local government committed a procedural error which prejudiced the substantial rights of the petitioner.

[1991 c.817 §2]



Section 197.829 - Board to affirm certain local government interpretations.

(a) Is inconsistent with the express language of the comprehensive plan or land use regulation;

(b) Is inconsistent with the purpose for the comprehensive plan or land use regulation;

(c) Is inconsistent with the underlying policy that provides the basis for the comprehensive plan or land use regulation; or

(d) Is contrary to a state statute, land use goal or rule that the comprehensive plan provision or land use regulation implements.

(2) If a local government fails to interpret a provision of its comprehensive plan or land use regulations, or if such interpretation is inadequate for review, the board may make its own determination of whether the local government decision is correct.

[1993 c.792 §43; 1995 c.595 §4]



Section 197.830 - Review procedures; standing; fees; deadlines; rules; issues subject to review; attorney fees and costs; publication of orders; mediation; tracking of reviews.

(2) Except as provided in ORS 197.620, a person may petition the board for review of a land use decision or limited land use decision if the person:

(a) Filed a notice of intent to appeal the decision as provided in subsection (1) of this section; and

(b) Appeared before the local government, special district or state agency orally or in writing.

(3) If a local government makes a land use decision without providing a hearing, except as provided under ORS 215.416 (11) or 227.175 (10), or the local government makes a land use decision that is different from the proposal described in the notice of hearing to such a degree that the notice of the proposed action did not reasonably describe the local government’s final actions, a person adversely affected by the decision may appeal the decision to the board under this section:

(a) Within 21 days of actual notice where notice is required; or

(b) Within 21 days of the date a person knew or should have known of the decision where no notice is required.

(4) If a local government makes a land use decision without a hearing pursuant to ORS 215.416 (11) or 227.175 (10):

(a) A person who was not provided notice of the decision as required under ORS 215.416 (11)(c) or 227.175 (10)(c) may appeal the decision to the board under this section within 21 days of receiving actual notice of the decision.

(b) A person who is not entitled to notice under ORS 215.416 (11)(c) or 227.175 (10)(c) but who is adversely affected or aggrieved by the decision may appeal the decision to the board under this section within 21 days after the expiration of the period for filing a local appeal of the decision established by the local government under ORS 215.416 (11)(a) or 227.175 (10)(a).

(c) A person who receives notice of a decision made without a hearing under ORS 215.416 (11) or 227.175 (10) may appeal the decision to the board under this section within 21 days of receiving actual notice of the nature of the decision, if the notice of the decision did not reasonably describe the nature of the decision.

(d) Except as provided in paragraph (c) of this subsection, a person who receives notice of a decision made without a hearing under ORS 215.416 (11) or 227.175 (10) may not appeal the decision to the board under this section.

(5) If a local government makes a limited land use decision which is different from the proposal described in the notice to such a degree that the notice of the proposed action did not reasonably describe the local government’s final actions, a person adversely affected by the decision may appeal the decision to the board under this section:

(a) Within 21 days of actual notice where notice is required; or

(b) Within 21 days of the date a person knew or should have known of the decision where no notice is required.

(6) The appeal periods described in subsections (3), (4) and (5) of this section:

(a) May not exceed three years after the date of the decision, except as provided in paragraph (b) of this subsection.

(b) May not exceed 10 years after the date of the decision if notice of a hearing or an administrative decision made pursuant to ORS 197.195 or 197.763 is required but has not been provided.

(7)(a) Within 21 days after a notice of intent to appeal has been filed with the board under subsection (1) of this section, any person described in paragraph (b) of this subsection may intervene in and be made a party to the review proceeding by filing a motion to intervene and by paying a filing fee of $100.

(b) Persons who may intervene in and be made a party to the review proceedings, as set forth in subsection (1) of this section, are:

(A) The applicant who initiated the action before the local government, special district or state agency; or

(B) Persons who appeared before the local government, special district or state agency, orally or in writing.

(c) Failure to comply with the deadline or to pay the filing fee set forth in paragraph (a) of this subsection shall result in denial of a motion to intervene.

(8) If a state agency whose order, rule, ruling, policy or other action is at issue is not a party to the proceeding, it may file a brief with the board as if it were a party. The brief shall be due on the same date the respondent’s brief is due and shall be accompanied by a filing fee of $100.

(9) A notice of intent to appeal a land use decision or limited land use decision shall be filed not later than 21 days after the date the decision sought to be reviewed becomes final. A notice of intent to appeal plan and land use regulation amendments processed pursuant to ORS 197.610 to 197.625 shall be filed not later than 21 days after notice of the decision sought to be reviewed is mailed or otherwise submitted to parties entitled to notice under ORS 197.615. Failure to include a statement identifying when, how and to whom notice was provided under ORS 197.615 does not render the notice defective. Copies of the notice of intent to appeal shall be served upon the local government, special district or state agency and the applicant of record, if any, in the local government, special district or state agency proceeding. The notice shall be served and filed in the form and manner prescribed by rule of the board and shall be accompanied by a filing fee of $200 and a deposit for costs to be established by the board. If a petition for review is not filed with the board as required in subsections (10) and (11) of this section, the filing fee and deposit shall be awarded to the local government, special district or state agency as cost of preparation of the record.

(10)(a) Within 21 days after service of the notice of intent to appeal, the local government, special district or state agency shall transmit to the board the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceeding the record may be shortened. The board may require or permit subsequent corrections to the record; however, the board shall issue an order on a motion objecting to the record within 60 days of receiving the motion.

(b) Within 10 days after service of a notice of intent to appeal, the board shall provide notice to the petitioner and the respondent of their option to enter into mediation pursuant to ORS 197.860. Any person moving to intervene shall be provided such notice within seven days after a motion to intervene is filed. The notice required by this paragraph shall be accompanied by a statement that mediation information or assistance may be obtained from the Department of Land Conservation and Development.

(11) A petition for review of the land use decision or limited land use decision and supporting brief shall be filed with the board as required by the board under subsection (13) of this section.

(12) The petition shall include a copy of the decision sought to be reviewed and shall state:

(a) The facts that establish that the petitioner has standing.

(b) The date of the decision.

(c) The issues the petitioner seeks to have reviewed.

(13)(a) The board shall adopt rules establishing deadlines for filing petitions and briefs and for oral argument.

(b) At any time subsequent to the filing of a notice of intent and prior to the date set for filing the record, or, on appeal of a decision under ORS 197.610 to 197.625, prior to the filing of the respondent’s brief, the local government or state agency may withdraw its decision for purposes of reconsideration. If a local government or state agency withdraws an order for purposes of reconsideration, it shall, within such time as the board may allow, affirm, modify or reverse its decision. If the petitioner is dissatisfied with the local government or agency action after withdrawal for purposes of reconsideration, the petitioner may refile the notice of intent and the review shall proceed upon the revised order. An amended notice of intent shall not be required if the local government or state agency, on reconsideration, affirms the order or modifies the order with only minor changes.

(14) The board shall issue a final order within 77 days after the date of transmittal of the record. If the order is not issued within 77 days the applicant may apply in Marion County or the circuit court of the county where the application was filed for a writ of mandamus to compel the board to issue a final order.

(15)(a) Upon entry of its final order the board may, in its discretion, award costs to the prevailing party including the cost of preparation of the record if the prevailing party is the local government, special district or state agency whose decision is under review. The board shall apply the deposit required by subsection (9) of this section to any costs charged against the petitioner.

(b) The board shall also award reasonable attorney fees and expenses to the prevailing party against any other party who the board finds presented a position without probable cause to believe the position was well-founded in law or on factually supported information.

(16) Orders issued under this section may be enforced in appropriate judicial proceedings.

(17)(a) The board shall provide for the publication of its orders that are of general public interest in the form it deems best adapted for public convenience. The publications shall constitute the official reports of the board.

(b) Any moneys collected or received from sales by the board shall be paid into the Board Publications Account established by ORS 197.832.

(18) Except for any sums collected for publication of board opinions, all fees collected by the board under this section that are not awarded as costs shall be paid over to the State Treasurer to be credited to the General Fund.

(19) The board shall track and report on its website:

(a) The number of reviews commenced, as described in subsection (1) of this section, the number of reviews commenced for which a petition is filed under subsection (2) of this section and, in relation to each of those numbers, the rate at which the reviews result in a decision of the board to uphold, reverse or remand the land use decision or limited land use decision. The board shall track and report reviews under this paragraph in categories established by the board.

(b) A list of petitioners, the number of reviews commenced and the rate at which the petitioner’s reviews have resulted in decisions of the board to uphold, reverse or remand the land use decision or limited land use decision.

(c) A list of respondents, the number of reviews involving each respondent and the rate at which reviews involving the respondent have resulted in decisions of the board to uphold, reverse or remand the land use decision or limited land use decision. Additionally, when a respondent is the local government that made the land use decision or limited land use decision, the board shall track whether the local government appears before the board.

(d) A list of reviews, and a brief summary of the circumstances in each review, under which the board exercises its discretion to require a losing party to pay the attorney fees of the prevailing party.

[1983 c.827 §31; 1985 c.119 §3; 1987 c.278 §1; 1987 c.729 §16; 1989 c.761 §12; 1991 c.817 §7; 1993 c.143 §1; 1993 c.310 §1; 1995 c.160 §1; 1995 c.595 §3; 1997 c.187 §1; 1997 c.452 §1; 1999 c.255 §2; 1999 c.348 §17; 1999 c.621 §3; 2003 c.791 §28; 2003 c.793 §6; 2009 c.885 §38; 2011 c.280 §9; 2011 c.483 §1; 2013 c.513 §1]



Section 197.831 - Appellate review of clear and objective approval standards, conditions and procedures for needed housing.

[1999 c.357 §5; 2011 c.354 §7]



Section 197.832 - Board Publications Account.

[1985 c.119 §5; 1989 c.761 §24; 1995 c.595 §17; 1997 c.436 §3; 1999 c.257 §4; 1999 c.621 §6]



Section 197.835 - Scope of review; rules.

(2)(a) Review of a decision under ORS 197.830 to 197.845 shall be confined to the record.

(b) In the case of disputed allegations of standing, unconstitutionality of the decision, ex parte contacts, actions described in subsection (10)(a)(B) of this section or other procedural irregularities not shown in the record that, if proved, would warrant reversal or remand, the board may take evidence and make findings of fact on those allegations. The board shall be bound by any finding of fact of the local government, special district or state agency for which there is substantial evidence in the whole record.

(3) Issues shall be limited to those raised by any participant before the local hearings body as provided by ORS 197.195 or 197.763, whichever is applicable.

(4) A petitioner may raise new issues to the board if:

(a) The local government failed to list the applicable criteria for a decision under ORS 197.195 (3)(c) or 197.763 (3)(b), in which case a petitioner may raise new issues based upon applicable criteria that were omitted from the notice. However, the board may refuse to allow new issues to be raised if it finds that the issue could have been raised before the local government; or

(b) The local government made a land use decision or limited land use decision which is different from the proposal described in the notice to such a degree that the notice of the proposed action did not reasonably describe the local government’s final action.

(5) The board shall reverse or remand a land use decision not subject to an acknowledged comprehensive plan and land use regulations if the decision does not comply with the goals. The board shall reverse or remand a land use decision or limited land use decision subject to an acknowledged comprehensive plan or land use regulation if the decision does not comply with the goals and the Land Conservation and Development Commission has issued an order under ORS 197.320 or adopted a new or amended goal under ORS 197.245 requiring the local government to apply the goals to the type of decision being challenged.

(6) The board shall reverse or remand an amendment to a comprehensive plan if the amendment is not in compliance with the goals.

(7) The board shall reverse or remand an amendment to a land use regulation or the adoption of a new land use regulation if:

(a) The regulation is not in compliance with the comprehensive plan; or

(b) The comprehensive plan does not contain specific policies or other provisions which provide the basis for the regulation, and the regulation is not in compliance with the statewide planning goals.

(8) The board shall reverse or remand a decision involving the application of a plan or land use regulation provision if the decision is not in compliance with applicable provisions of the comprehensive plan or land use regulations.

(9) In addition to the review under subsections (1) to (8) of this section, the board shall reverse or remand the land use decision under review if the board finds:

(a) The local government or special district:

(A) Exceeded its jurisdiction;

(B) Failed to follow the procedures applicable to the matter before it in a manner that prejudiced the substantial rights of the petitioner;

(C) Made a decision not supported by substantial evidence in the whole record;

(D) Improperly construed the applicable law; or

(E) Made an unconstitutional decision; or

(b) The state agency made a decision that violated the goals.

(10)(a) The board shall reverse a local government decision and order the local government to grant approval of an application for development denied by the local government if the board finds:

(A) Based on the evidence in the record, that the local government decision is outside the range of discretion allowed the local government under its comprehensive plan and implementing ordinances; or

(B) That the local government’s action was for the purpose of avoiding the requirements of ORS 215.427 or 227.178.

(b) If the board does reverse the decision and orders the local government to grant approval of the application, the board shall award attorney fees to the applicant and against the local government.

(11)(a) Whenever the findings, order and record are sufficient to allow review, and to the extent possible consistent with the time requirements of ORS 197.830 (14), the board shall decide all issues presented to it when reversing or remanding a land use decision described in subsections (2) to (9) of this section or limited land use decision described in ORS 197.828 and 197.195.

(b) Whenever the findings are defective because of failure to recite adequate facts or legal conclusions or failure to adequately identify the standards or their relation to the facts, but the parties identify relevant evidence in the record which clearly supports the decision or a part of the decision, the board shall affirm the decision or the part of the decision supported by the record and remand the remainder to the local government, with direction indicating appropriate remedial action.

(12) The board may reverse or remand a land use decision under review due to ex parte contacts or bias resulting from ex parte contacts with a member of the decision-making body, only if the member of the decision-making body did not comply with ORS 215.422 (3) or 227.180 (3), whichever is applicable.

(13) Subsection (12) of this section does not apply to reverse or remand of a land use decision due to ex parte contact or bias resulting from ex parte contact with a hearings officer.

(14) The board shall reverse or remand a land use decision or limited land use decision which violates a commission order issued under ORS 197.328.

(15) In cases in which a local government provides a quasi-judicial land use hearing on a limited land use decision, the requirements of subsections (12) and (13) of this section apply.

(16) The board may decide cases before it by means of memorandum decisions and shall prepare full opinions only in such cases as it deems proper.

[1983 c.827 §§32,32a; 1985 c.811 §15; 1987 c.729 §2; 1989 c.648 §57; 1989 c.761 §13; 1991 c.817 §13; 1995 c.595 §§3a,5; 1995 c.812 §5; 1997 c.844 §3; 1999 c.621 §7]



Section 197.840 - Exceptions to deadline for final decision.

(a) Any period of delay up to 120 days resulting from the board’s deferring all or part of its consideration of a petition for review of a land use decision or limited land use decision that allegedly violates the goals if the decision has been:

(A) Submitted for acknowledgment under ORS 197.251; or

(B) Submitted to the Department of Land Conservation and Development as part of a periodic review work program task pursuant to ORS 197.628 to 197.651 and not yet acknowledged.

(b) Any period of delay resulting from a motion, including but not limited to, a motion disputing the constitutionality of the decision, standing, ex parte contacts or other procedural irregularities not shown in the record.

(c) Any reasonable period of delay resulting from a request for a stay under ORS 197.845.

(d) Any reasonable period of delay resulting from a continuance granted by a member of the board on the member’s own motion or at the request of one of the parties, if the member granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interest of the public and the parties in having a decision within 77 days.

(2) No period of delay resulting from a continuance granted by the board under subsection (1)(d) of this section shall be excludable under this section unless the board sets forth in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in a decision within the 77 days. The factors the board shall consider in determining whether to grant a continuance under subsection (1)(d) of this section in any case are as follows:

(a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

(b) Whether the case is so unusual or so complex, due to the number of parties or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the 77-day time limit.

(3) No continuance under subsection (1)(d) of this section shall be granted because of general congestion of the board calendar or lack of diligent preparation or attention to the case by any member of the board or any party.

(4) The board may defer all or part of its consideration of a land use decision or limited land use decision described in subsection (1)(a) of this section until the Land Conservation and Development Commission has disposed of the acknowledgment proceeding described in subsection (1)(a) of this section. If the board deferred all or part of its consideration of a decision under this subsection, the board may grant a stay of the comprehensive plan provision, land use regulation, limited land use decision or land use decision under ORS 197.845.

[1983 c.827 §33; 1989 c.761 §25; 1991 c.612 §19; 1991 c.817 §27; 1995 c.595 §18; 1999 c.348 §18; 1999 c.621 §8]



Section 197.845 - Stay of decision being reviewed; criteria; undertaking; conditions; limitations.

(a) A colorable claim of error in the land use decision or limited land use decision under review; and

(b) That the petitioner will suffer irreparable injury if the stay is not granted.

(2) If the board grants a stay of a quasi-judicial land use decision or limited land use decision approving a specific development of land, it shall require the petitioner requesting the stay to give an undertaking in the amount of $5,000. The undertaking shall be in addition to the filing fee and deposit for costs required under ORS 197.830 (9). The board may impose other reasonable conditions such as requiring the petitioner to file all documents necessary to bring the matter to issue within specified reasonable periods of time.

(3) If the board affirms a quasi-judicial land use decision or limited land use decision for which a stay was granted under subsections (1) and (2) of this section, the board shall award reasonable attorney fees and actual damages resulting from the stay to the person who requested the land use decision or limited land use decision from the local government, special district or state agency, against the person requesting the stay in an amount not to exceed the amount of the undertaking.

(4) The board shall limit the effect of a stay of a legislative land use decision to the geographic area or to particular provisions of the legislative decision for which the petitioner has demonstrated a colorable claim of error and irreparable injury under subsection (1) of this section. The board may impose reasonable conditions on a stay of a legislative decision, such as the giving of a bond or other undertaking or a requirement that the petitioner file all documents necessary to bring the matter to issue within a specified reasonable time period.

[1983 c.827 §34; 1989 c.761 §22; 1991 c.817 §28; 1999 c.621 §9]



Section 197.850 - Judicial review of board order; procedures; scope of review; attorney fees; undertaking.

(2) Notwithstanding the provisions of ORS 183.480 to 183.540, judicial review of orders issued under ORS 197.830 to 197.845 is solely as provided in this section.

(3)(a) Jurisdiction for judicial review of proceedings under ORS 197.830 to 197.845 is conferred upon the Court of Appeals. Proceedings for judicial review are instituted by filing a petition in the Court of Appeals. The petition must be filed within 21 days following the date the board delivered or mailed the order upon which the petition is based.

(b) Filing of the petition, as set forth in paragraph (a) of this subsection, and service of a petition on all persons identified in the petition as adverse parties of record in the board proceeding is jurisdictional and may not be waived or extended.

(4) The petition must state the nature of the order the petitioner desires reviewed. Copies of the petition must be served by first class, registered or certified mail on the board and all other parties of record in the board proceeding.

(5) Within seven days after service of the petition, the board shall transmit to the court the original or a certified copy of the entire record of the proceeding under review, but, by stipulation of all parties to the review proceeding, the record may be shortened. The court may tax a party that unreasonably refuses to stipulate to limit the record for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable. Except as specifically provided in this subsection, the court may not tax the cost of the record to the petitioner or any intervening party. However, the court may tax such costs and the cost of transcription of record to a party filing a frivolous petition for judicial review.

(6) Petitions and briefs must be filed within time periods and in a manner established by the Court of Appeals by rule.

(7)(a) The court shall hear oral argument within 49 days of the date of transmittal of the record.

(b) The court may hear oral argument more than 49 days from the date of transmittal of the record provided the court determines that the ends of justice served by holding oral argument on a later day outweigh the best interests of the public and the parties. The court shall not hold oral argument more than 49 days from the date of transmittal of the record because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party.

(c) The court shall set forth in writing a determination to hear oral argument more than 49 days from the date the record is transmitted, together with the reasons for its determination, and shall provide a copy to the parties. The court shall schedule oral argument as soon as practicable thereafter.

(d) In making a determination under paragraph (b) of this subsection, the court shall consider:

(A) Whether the case is so unusual or complex, due to the number of parties or the existence of novel questions of law, that 49 days is an unreasonable amount of time for the parties to brief the case and for the court to prepare for oral argument; and

(B) Whether the failure to hold oral argument at a later date likely would result in a miscarriage of justice.

(8) Judicial review of an order issued under ORS 197.830 to 197.845 shall be confined to the record. The court shall not substitute its judgment for that of the board as to any issue of fact.

(9) The court may affirm, reverse or remand the order. The court shall reverse or remand the order only if it finds:

(a) The order to be unlawful in substance or procedure, but error in procedure is not cause for reversal or remand unless the court finds that substantial rights of the petitioner were prejudiced thereby;

(b) The order to be unconstitutional; or

(c) The order is not supported by substantial evidence in the whole record as to facts found by the board under ORS 197.835 (2).

(10) The Court of Appeals shall issue a final order on the petition for judicial review with the greatest possible expediency.

(11) If the order of the board is remanded by the Court of Appeals or the Supreme Court, the board shall respond to the court’s appellate judgment within 30 days.

(12) A party must file with the board an undertaking with one or more sureties insuring that the party will pay all costs, disbursements and attorney fees awarded against the party by the Court of Appeals if:

(a) The party appealed a decision of the board to the Court of Appeals; and

(b) In making the decision being appealed to the Court of Appeals, the board awarded attorney fees and expenses against that party under ORS 197.830 (15)(b).

(13) Upon entry of its final order, the court shall award attorney fees and expenses to a party who prevails on a claim that an approval condition imposed by a local government on an application for a permit pursuant to ORS 215.416 or 227.175 is unconstitutional under section 18, Article I, Oregon Constitution, or the Fifth Amendment to the United States Constitution.

(14) The undertaking required in subsection (12) of this section must be filed with the board and served on the opposing parties within 10 days after the date the petition was filed with the Court of Appeals.

[1983 c.827 §35; 1989 c.515 §1; 1989 c.761 §26; 1995 c.595 §19; 1997 c.733 §1; 1999 c.575 §1; 1999 c.621 §10; 2009 c.25 §1]



Section 197.855 - Deadline for final court order; exceptions.

(2) The following periods of delay shall be excluded from the 91-day period within which the court must issue a final order on a petition:

(a) Any period of delay resulting from a motion properly before the court; or

(b) Any reasonable period of delay resulting from a continuance granted by the court on the court’s own motion or at the request of one of the parties, if the court granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interest of the public and the parties in having a decision within 91 days.

(3) No period of delay resulting from a continuance granted by the court under subsection (2)(b) of this section shall be excludable under this section unless the court sets forth, in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in a decision within the 91 days. The factors the court shall consider in determining whether to grant a continuance under subsection (2)(b) of this section in any case are as follows:

(a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

(b) Whether the case is so unusual or so complex, due to the number of parties or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the 91-day time limit.

(4) No continuance under subsection (2)(b) of this section shall be granted because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party.

[1983 c.827 §35a]



Section 197.860 - Stay of proceedings to allow mediation.

[1989 c.761 §14]






Chapter 197A - Comprehensive Land Use Planning II

Section 197A.300 - Definitions for ORS 197A.300 to 197A.325.

(1) "Buildable lands" means land in urban or urbanizable areas that are suitable for urban uses.

(2) "Serviceable" means, with respect to land, that:

(a) Adequate sewer, water and transportation capacity for planned urban development is available or can be either provided or made subject to committed financing; or

(b) Committed financing can be in place to provide adequate sewer, water and transportation capacity for planned urban development.

[2013 c.575 §1]



Section 197A.302 - Purposes; rules.

(1) Become, as a result of reduced costs, complexity and time, the methods that are used by most cities with growing populations to manage the urban growth boundaries of the cities;

(2) Encourage, to the extent practicable given market conditions, the development of urban areas in which individuals desire to live and work and that are increasingly efficient in terms of land uses and in terms of public facilities and services;

(3) Encourage the conservation of important farm and forest lands, particularly lands that are needed to sustain agricultural and forest products industries;

(4) Encourage cities to increase the development capacity within the urban growth boundaries of the cities;

(5) Encourage the provision of an adequate supply of serviceable land that is planned for needed urban residential and industrial development; and

(6) Assist residents in understanding the major local government decisions that are likely to determine the form of a city’s growth.

[2013 c.575 §2]



Section 197A.305 - Amendment of urban growth boundaries outside Metro; rules.

(2) A city outside Metro may use the methods adopted pursuant to:

(a) ORS 197A.310 if the city has a population of less than 10,000.

(b) ORS 197A.312 if the city has a population of 10,000 or more.

(3) A city that elects to include land within the urban growth boundary of the city under a method established pursuant to ORS 197A.310 or 197A.312:

(a) May use the method again when:

(A) The population of the city has grown by at least 50 percent of the amount of growth forecast to occur in conjunction with the previous use of the method by the city; or

(B) At least one-half of the lands identified as buildable lands during the previous use of the method by the city have been developed.

(b) Shall evaluate whether the city needs to include within the urban growth boundary additional land for residential or employment uses before the population of the city has grown by 100 percent of the population growth forecast to occur in conjunction with the previous use of the method by the city.

(4) A city that elects to use a method established pursuant to ORS 197A.310 or 197A.312 shall notify the Department of Land Conservation and Development of the election in the manner required by ORS 197.610 for notice of a post-acknowledgment plan amendment. The city may revoke the election until the city makes a final decision whether to amend the urban growth boundary of the city. A city that has initiated, but not completed, an amendment of its urban growth boundary before January 1, 2014, may withdraw the proposed amendment and use a method established pursuant to ORS 197A.310 or 197A.312 by filing notice of the election with the department in the manner required by ORS 197.610 and 197.615 for notice of a post-acknowledgment plan amendment.

(5) Beginning on or before January 1, 2023, the commission shall:

(a) Evaluate, every five years, the impact of the implementation of ORS 197A.310 (2) and 197A.312 (2) on the population per square mile, livability in the area, the provision and cost of urban facilities and services, the rate of conversion of agriculture and forest lands and other considerations;

(b) Consider changes to the statewide land use planning goals or rules to address adverse outcomes; and

(c) Make recommendations to the Legislative Assembly, as necessary, for statutory changes.

[2013 c.575 §3]



Section 197A.310 - Cities with population of less than 10,000; rules.

(2) The commission shall design the method so that:

(a) A city using the method:

(A) Will have within its boundaries sufficient buildable lands and other development capacity, including land and capacity for needed housing and employment opportunities, to meet the growth in population and employment forecast to occur over a 14-year period.

(B) Will not become less efficient in its use of land as a result of a change to the urban growth boundary.

(b) The urban population per square mile will continue, subject to market conditions, to increase over time on a statewide basis and in major regions of the state, including that portion of the Willamette Valley outside of Metro.

(c) The rate of conversion of agricultural and forest lands to urban uses does not increase over time in any major region of the state.

(3) Under the method adopted by the commission:

(a) A city’s determination of the amount of buildable lands needed for housing, employment and other urban uses must be based on the population and employment growth forecast to occur over a 14-year period.

(b) A city’s determination of the supply and development capacity of lands within its urban growth boundary must be based on:

(A) A simple inventory of vacant and partially vacant buildable lands within the urban growth boundary;

(B) The comprehensive plan designation and the zoning of the portion of the buildable lands that is urban; and

(C) Simple factors established by the commission for forecasting:

(i) The development and redevelopment capacity of urbanizable lands within the urban growth boundary; and

(ii) The redevelopment capacity of developed urban lands within the urban growth boundary.

(c) A city’s determination of the supply and development capacity of lands the city proposes to include within the urban growth boundary must be based on:

(A) A simple inventory of vacant and partially vacant lands; and

(B) Simple factors established by the commission for forecasting the development and redevelopment capacity of the lands.

(d) A city shall demonstrate that lands included within the urban growth boundary:

(A) Include sufficient serviceable land for at least a seven-year period.

(B) Can all be serviceable over a 14-year period.

(e) Lands included within the urban growth boundary:

(A) Must be planned and zoned for categories of land uses in amounts that are roughly proportional to the land need determined for each category of use;

(B) Must be planned and zoned for an intensity of use that is generally consistent with the estimates that were used to determine the amount of land needed;

(C) Must be planned and zoned to meet the requirements for needed housing, and those requirements must be specified by rule of the commission in a manner that is as objective as practicable; and

(D) May be either:

(i) Planned and zoned, or otherwise conditioned, to avoid significantly affecting a state highway, a state highway interchange or a freight route designated in the Oregon Highway Plan; or

(ii) Allowed to significantly affect a state highway, a state highway interchange or a freight route designated in the Oregon Highway Plan subject to mitigation, consistent with rules of the commission, if the lands are planned and zoned for compact urban development or industrial uses.

(4) For purposes of subsection (3)(a) of this section, population growth must be forecast as provided in ORS 195.033. Employment growth must be forecast based on the population growth forecast for the city or the employment growth forecast issued by the Employment Department for the county or region. The commission shall establish factors, by rule, for converting the forecasted population and employment growth into forecasts of land need for housing, employment and other categories of uses. The factors must:

(a) Be based on an empirical evaluation of the relation between population and employment growth and the rate and trends of land utilization in the recent past in the applicable major region of the state;

(b) Reflect consideration by the commission of any significant changes occurring or expected to occur in the markets for urban land uses in that major region of the state;

(c) Be designed to encourage an increase in the land use efficiency of a city, subject to market conditions; and

(d) Provide a range of policy choices for a city about the form of its future growth.

(5) For purposes of subsection (3)(b) of this section, the commission shall establish factors for supply and development capacity that are:

(a) Based on an empirical evaluation of the population and employment growth that has occurred on similarly situated lands through development and redevelopment;

(b) Based on consideration by the commission of any significant changes occurring or expected to occur in the markets for urban land uses in that major region of the state;

(c) Designed to encourage an increase in the land use efficiency of the city, subject to market conditions; and

(d) Designed to provide a range of policy choices for a city about the form of its future growth.

(6) For purposes of subsection (3)(c) of this section, the commission shall establish factors that are:

(a) Based on an empirical evaluation of the population and employment growth that has occurred on similarly situated lands through development and redevelopment;

(b) Based on consideration by the commission of any significant changes occurring or expected to occur in the markets for urban land uses in each major region of the state;

(c) Designed to encourage an increase in the land use efficiency of the city, subject to market conditions; and

(d) Designed to provide a range of policy choices for a city about the form of its future growth.

(7) For lands that are included within an urban growth boundary pursuant to this section and not made serviceable within 20 years after the date of their inclusion, the commission may provide by rule that:

(a) The lands must be removed from within the urban growth boundary the next time the city evaluates the urban growth boundary; or

(b) The planned development capacity of the lands must be reduced if there are significant increases in the cost of making the lands serviceable.

(8) When lands included within the urban growth boundary pursuant to this section are planned and zoned for industrial or residential uses, the lands must remain planned and zoned for the use unless a rule of the commission allows a change in planning and zoning based on a significant change in circumstance.

[2013 c.575 §4; 2013 c.575 §9]



Section 197A.312 - Cities with population of 10,000 or more; rules.

(2) The commission shall design the method so that:

(a) A city using the method:

(A) Will have within its boundaries sufficient buildable lands and other development capacity, including land and capacity for needed housing and employment opportunities, to meet the growth in population and employment forecast to occur over a 14-year period.

(B) Will not become less efficient in its use of land as a result of a change to the urban growth boundary.

(b) The urban population per square mile will continue to increase over time on a statewide basis and in major regions of the state, including that portion of the Willamette Valley outside of Metro.

(c) The rate of conversion of agricultural and forest lands to urban uses does not increase over time in any major region of the state.

(3) Under the method adopted by the commission:

(a) A city’s determination of the amount of buildable lands needed for housing, employment and other urban uses must be based on the population and employment growth forecast to occur over a 14-year period.

(b) A city’s determination of the supply and development capacity of lands within its urban growth boundary must be based on:

(A) An inventory of vacant and partially vacant buildable lands within the urban growth boundary;

(B) The comprehensive plan designation and the zoning of the portion of the buildable lands that is urban; and

(C) Factors established by the commission for forecasting:

(i) The development and redevelopment capacity of urbanizable lands within the urban growth boundary; and

(ii) The redevelopment capacity of developed urban lands within the urban growth boundary.

(c) A city’s determination of the supply and development capacity of lands the city proposes to include within the urban growth boundary must be based on:

(A) An inventory of vacant and partially vacant lands; and

(B) Factors established by the commission for forecasting the development and redevelopment capacity of the lands.

(d) A city shall consider a range or combination of measures identified by rule of the commission to accommodate future need for land within the urban growth boundary and implement at least one measure or satisfy an alternate performance standard established by the commission. The commission shall design the alternate performance standard so that the standard is satisfied when the city:

(A) Has a development code that contains specified provisions designed to encourage the development of needed housing; and

(B) Demonstrates that, during the preceding planning period, the city:

(i) If located in the Willamette Valley, exceeded the median rate of redevelopment and infill for cities with a population of 10,000 or more in the Willamette Valley that are outside of the boundaries of Metro by an amount set by commission rule; and

(ii) If located outside of the Willamette Valley, exceeded the median rate of redevelopment and infill for cities with a population of 10,000 or more that are outside the Willamette Valley by an amount set by commission rule.

(e) A city shall demonstrate that lands included within the urban growth boundary:

(A) Include sufficient serviceable land for at least a seven-year period.

(B) Can all be serviceable over a 14-year period.

(f) Lands included within the urban growth boundary:

(A) Must be planned and zoned for categories of land uses in amounts that are roughly proportional to the land need determined for each category of use;

(B) Must be planned and zoned for an intensity of use that is generally consistent with the estimates that were used to determine the amount of land needed;

(C) Must be planned and zoned to meet the requirements for needed housing, and those requirements must be specified by rule of the commission in a manner that is as objective as practicable; and

(D) May be either:

(i) Planned and zoned, or otherwise conditioned, to avoid significantly affecting a state highway, a state highway interchange or a freight route designated in the Oregon Highway Plan; or

(ii) Allowed to significantly affect a state highway, a state highway interchange or a freight route designated in the Oregon Highway Plan subject to mitigation, consistent with rules of the commission, if the lands are planned and zoned for compact urban development or industrial uses.

(4) For purposes of subsection (3)(a) of this section, population growth must be forecast as provided in ORS 195.033. Employment growth must be forecast based on the population growth forecast for the city or the employment growth forecast issued by the Employment Department for the county or region. The commission shall establish factors, by rule, for converting the forecasted population and employment growth into forecasts of land need for housing, employment and other categories of uses. The factors must:

(a) Be based on an empirical evaluation of the relation between population and employment growth and the rate and trends of land utilization in the recent past in the applicable major region of the state;

(b) Reflect consideration by the commission of any significant changes occurring or expected to occur in the markets for urban land uses in that major region of the state;

(c) Be designed to encourage an increase in the land use efficiency of a city, subject to market conditions; and

(d) Provide a range of policy choices for a city about the form of its future growth.

(5) For purposes of subsection (3)(b) of this section, the commission shall establish factors for supply and development capacity that are:

(a) Based on an empirical evaluation of the population and employment growth that has occurred on similarly situated lands through development and redevelopment;

(b) Based on consideration by the commission of any significant changes occurring or expected to occur in the markets for urban land uses in that major region of the state;

(c) Designed to encourage an increase in the land use efficiency of the city, subject to market conditions; and

(d) Designed to provide a range of policy choices for a city about the form of its future growth.

(6) For purposes of subsection (3)(c) of this section, the commission shall establish factors that are:

(a) Based on an empirical evaluation of the population and employment growth that has occurred on similarly situated lands through development and redevelopment;

(b) Based on consideration by the commission of any significant changes occurring or expected to occur in the markets for urban land uses in each major region of the state;

(c) Designed to encourage an increase in the land use efficiency of the city, subject to market conditions; and

(d) Designed to provide a range of policy choices for a city about the form of its future growth.

(7) For lands that are included within an urban growth boundary pursuant to this section and not made serviceable within 20 years after the date of their inclusion, the commission may provide by rule that:

(a) The lands must be removed from within the urban growth boundary the next time the city evaluates the urban growth boundary; or

(b) The planned development capacity of the lands must be reduced if there are significant increases in the cost of making the lands serviceable.

(8) When lands included within the urban growth boundary pursuant to this section are planned and zoned for industrial or residential uses, the lands must remain planned and zoned for the use unless a rule of the commission allows a change in planning and zoning based on a significant change in circumstance.

[2013 c.575 §5; 2013 c.575 §10; 2015 c.248 §1]



Section 197A.315 - Expansion study areas; notice; urban service agreements.

(a) A domestic water supply district organized under ORS chapter 264.

(b) A parks and recreation district organized under ORS chapter 266.

(c) A sanitary district organized under ORS 450.005 to 450.245.

(d) A rural fire protection district organized under ORS chapter 478.

(2) When a city evaluates or amends the urban growth boundary of the city under ORS 197A.312, the city shall notify:

(a) Each district that has territory within the study area established under ORS 197A.320.

(b) Each county that has land use jurisdiction over any portion of the study area.

(3) The notification must:

(a) Include a map showing the study area; and

(b) State that, in order to execute or amend an urban service agreement concerning the study area, the district shall respond to the notice within 60 days of the date the notice is mailed if the district enters into or amends an urban service agreement concerning the study area.

(4) An urban service agreement executed under this section must satisfy the requirements of ORS 195.065 (1)(a) to (f). When a city and a district execute an urban service agreement pursuant to this section, the city and the district are not required to participate in the negotiation of an urban service agreement under ORS 195.065 to 195.085.

(5) Before executing the urban service agreement, the city and the district shall consult with community planning organizations that are recognized by the governing body of the city and whose boundaries include territory in the study area that may be affected by the urban service agreement.

(6) If the special district chooses not to negotiate an urban service agreement or does not respond to the notice within 60 days, the city may withdraw from the service territory of the district any portion of the study area that is included within the urban growth boundary of the city and annexed to the city.

(7) If the district responds in writing to the notice within 60 days and requests to execute an urban service agreement for the study area with the city, the city and the district shall meet to develop the urban service agreement within 60 days after the district responds.

(8) If the city and district are unable to develop the urban service agreement within 180 days after the date of the first meeting, the city or the district may require mediation. If mediation is required, the city and the district shall each designate an individual to work with the city and the district to develop an urban service agreement. The city and the district are each responsible for the costs of the mediator it selects.

(9) If the city and the district are unable to develop the urban service agreement after an additional 180 days, the city or the district may require arbitration. The mediators selected under subsection (8) of this section shall jointly select a third individual, and the three individuals shall constitute an arbitration panel to develop the urban service agreement. If the mediators are unable to agree on the third individual, the Director of the Department of Land Conservation and Development shall select an individual from a list of qualified arbitrators provided by the Land Conservation and Development Commission. The city and the district shall bear the cost of the third individual equally. The arbitration panel:

(a) Shall consider the provisions of ORS 222.460, 222.465, 222.510 to 222.570, 222.575 and 222.580; and

(b) May not:

(A) Require the city or the district to pay the other party as part of the urban service agreement unless:

(i) The urban service agreement requires a transfer of physical assets, in which case the urban service agreement may require the payment of fair market value for the assets; or

(ii) A party has offered a payment as part of prior negotiations and the arbitrators incorporate all or a portion of the negotiated payment in the urban service agreement;

(B) Prevent a city from including land within the urban growth boundary of the city; or

(C) Prohibit a city from annexing territory that is within the urban growth boundary of the city.

(10) A city may not withdraw territory from the service territory of a district:

(a) Unless the district does not respond to the notice required by subsection (2) of this section; or

(b) Until the city and the district develop an urban service agreement under this section.

(11) Decisions related to the execution of an urban service agreement under this section are not land use decisions subject to the jurisdiction of the Land Use Board of Appeals.

[2013 c.575 §6; 2015 c.27 §20]



Section 197A.320 - Priority of land to be included within urban growth boundaries outside Metro; rules.

(2) The Land Conservation and Development Commission shall provide, by rule, that:

(a) When evaluating lands for inclusion within the urban growth boundary, the city shall establish a study area that includes all land that is contiguous to the urban growth boundary and within a distance specified by commission.

(b) The city shall evaluate all land in the study area for inclusion in the urban growth boundary as provided in subsection (4) of this section, except for land excluded from the study area because:

(A) It is impracticable, as provided in subsection (3) of this section, to provide necessary public facilities or services to the land.

(B) The land is subject to significant development hazards, including a risk of land slides, a risk of flooding because the land is within the 100-year floodplain or is subject to inundation during storm surges or tsunamis, and other risks determined by the commission.

(C) The long-term preservation of significant scenic, natural, cultural or recreational resources requires limiting or prohibiting urban development of the land that contains the resources.

(D) The land is owned by the federal government and managed primarily for rural uses.

(c) When evaluating the priority of land for inclusion under paragraph (b) of this subsection:

(A) The city shall evaluate the land within the study area that is designated as an urban reserve under ORS 195.145 in an acknowledged comprehensive plan, land that is subject to an acknowledged exception under ORS 197.732 or land that is nonresource land and select as much of the land as necessary to satisfy the need for land using criteria established by the commission and criteria in an acknowledged comprehensive plan and land use regulations.

(B) If the amount of land appropriate for selection under subparagraph (A) of this paragraph is not sufficient to satisfy the need for land, the city shall evaluate the land within the study area that is designated as marginal land under ORS 197.247 (1991 Edition) in the acknowledged comprehensive plan and select as much of the land as necessary to satisfy the need for land using criteria established by the commission and criteria in an acknowledged comprehensive plan and land use regulations.

(C) If the amount of land appropriate for selection under subparagraphs (A) and (B) of this paragraph is not sufficient to satisfy the amount of land needed, the city shall evaluate land within the study area that is designated for agriculture or forest uses in the acknowledged comprehensive plan that is not predominantly high-value farmland, as defined in ORS 195.300, or does not consist predominantly of prime or unique soils, as determined by the United States Department of Agriculture Natural Resources Conservation Service, and select as much of that land as necessary to satisfy the need for land:

(i) Using criteria established by the commission and criteria in an acknowledged comprehensive plan and land use regulations; and

(ii) Using the predominant capability classification system or the predominant cubic site class, as appropriate for the acknowledged comprehensive plan designation, to select lower capability or cubic site class lands first.

(D) If the amount of land appropriate for selection under subparagraphs (A) to (C) of this paragraph is not sufficient to satisfy the need for land, the city shall evaluate land within the study area that is designated as agricultural land in an acknowledged comprehensive plan and is predominantly high value farmland and select as much of that land as necessary to satisfy the need for land. A local government may not select land that is predominantly made up of prime or unique farm soils, as defined by the United States Department of Agriculture Natural Resources Conservation Service, unless there is an insufficient amount of other land to satisfy its land need.

(3) For purposes of subsection (2)(b)(A) of this section, the commission shall determine impracticability by rule, considering the likely amount of development that could occur on the lands within the planning period, the likely cost of facilities and services, physical, topographical or other impediments to service provision and whether urban development has occurred on similarly situated lands such that it is likely that the lands will be developed at an urban level during the planning period. When impracticability is primarily a result of existing development patterns, the rules of the commission shall require that the lands be included within the study area, but may allow the development capacity forecast for the lands to be specified at a lower level over the planning period. The rules of the commission must be based on an evaluation of how similarly situated lands have, or have not, developed over time.

(4) For purposes of subsection (2)(b)(C) of this section, the commission by rule shall determine the circumstances in which and the resources to which this exclusion will apply.

(5) Notwithstanding subsection (2)(c)(D) of this section, the rules must allow land that would otherwise be excluded from an urban growth boundary to be included if:

(a) The land contains a small amount of resource land that is not important to the commercial agricultural enterprise in the area and the land must be included to connect a nearby and significantly larger area of land of higher priority for inclusion within the urban growth boundary; or

(b) The land contains a small amount of resource land that is not predominantly high-value farmland or predominantly made up of prime or unique farm soils and the land is completely surrounded by land of higher priority for inclusion into the urban growth boundary.

(6) When the primary purpose for expansion of the urban growth boundary is to accommodate a particular industry use that requires specific site characteristics, or to accommodate a public facility that requires specific site characteristics and the site characteristics may be found in only a small number of locations, the city may limit the study area to land that has, or could be improved to provide, the required site characteristics. Lands included within an urban growth boundary for a particular industrial use, or a particular public facility, must remain planned and zoned for the intended use:

(a) Except as allowed by rule of the commission that is based on a significant change in circumstance or the passage of time; or

(b) Unless the city removes the land from within the urban growth boundary.

(7) Notwithstanding any other provision of this section, the commission may adopt rules that specify circumstances under which a city may exchange land within the urban growth boundary of the city for land that is outside of the urban growth boundary and that is designed to avoid adverse effects of an exchange on agricultural or forest operations in the surrounding area.

[2013 c.575 §7]



Section 197A.325 - Review of final decision of city; rules.

(2) The board shall review the final decision of the city under ORS 197A.300 to 197A.325 as provided in ORS 197.805 to 197.855, except that:

(a) In circumstances in which the Land Conservation and Development Commission has specified by rule a number or a range of numbers that the city may use:

(A) The city is not required to adopt findings to support the use of the number or a number within the range of numbers; and

(B) The board’s review of the number may determine only that the city has used a number that is allowed by the rule.

(b) The board shall affirm an interpretation by a local government of its comprehensive plan or land use regulations unless that interpretation is clearly erroneous.

(3) Notwithstanding ORS 197.628 and 197.629, when a city evaluates or amends the urban growth boundary of the city pursuant to ORS 197A.310 or 197A.312, the city is not required to commence or complete periodic review. The commission shall, by rule, specify alternate means to ensure that the comprehensive plan and land use regulations of the city comply with the statewide land use planning goals and are updated over time to reflect changing conditions and needs.

[2013 c.575 §8]






Chapter 198 - SPECIAL DISTRICTS GENERALLY

Section 198.010 - "District" defined for chapter.

(1) A people’s utility district organized under ORS chapter 261.

(2) A domestic water supply district organized under ORS chapter 264.

(3) A cemetery maintenance district organized under ORS chapter 265.

(4) A park and recreation district organized under ORS chapter 266.

(5) A mass transit district organized under ORS 267.010 to 267.390.

(6) A metropolitan service district organized under ORS chapter 268.

(7) A special road district organized under ORS 371.305 to 371.360.

(8) A road assessment district organized under ORS 371.405 to 371.535.

(9) A highway lighting district organized under ORS chapter 372.

(10) A health district organized under ORS 440.305 to 440.410.

(11) A sanitary district organized under ORS 450.005 to 450.245.

(12) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

(13) A vector control district organized under ORS 452.020 to 452.170.

(14) A rural fire protection district organized under ORS chapter 478.

(15) An irrigation district organized under ORS chapter 545.

(16) A drainage district organized under ORS chapter 547.

(17) A water improvement district organized under ORS chapter 552.

(18) A water control district organized under ORS chapter 553.

(19) A weather modification district organized under ORS 558.200 to 558.440.

(20) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

(21) A geothermal heating district organized under ORS chapter 523.

(22) A transportation district organized under ORS 267.510 to 267.650.

(23) A library district organized under ORS 357.216 to 357.286.

(24) A 9-1-1 communications district organized under ORS 403.300 to 403.380.

(25) A heritage district organized under ORS 358.442 to 358.474.

(26) A radio and data district organized under ORS 403.500 to 403.542.

(27) A sand control district organized under ORS 555.500 to 555.535.

[1971 c.23 §2; 1975 c.782 §48; 1977 c.756 §1; 1981 c.226 §18; 1987 c.671 §10; 1987 c.863 §10; 1989 c.793 §19; 1993 c.577 §15; 2007 c.562 §19; 2009 c.584 §20; 2015 c.560 §7]



Section 198.110



Section 198.115 - District employee as member of governing board.

(2) A district, by an ordinance or resolution that takes effect at least one year prior to the date of the regular district election, may provide that any individual who is an employee of the district is not eligible to serve as a member of the governing board of the district by which the individual is employed.

[1999 c.336 §2; 2007 c.179 §1; 2015 c.560 §8]



Section 198.120



Section 198.180 - "District" defined for ORS 198.190.

(1) A county service district organized under ORS chapter 451.

(2) A diking district organized under ORS chapter 551.

(3) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

(4) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

(5) The Port of Portland created by ORS 778.010.

[1971 c.403 §1; 1975 c.782 §48a; 1977 c.756 §2; 1981 c.226 §19; 1983 c.740 §53; 2007 c.562 §20]



Section 198.190 - Compensation and expenses of members of certain boards.

[1971 c.403 §2; 1983 c.327 §2; 1983 c.740 §53a; 1989 c.517 §1; 1995 c.79 §74]



Section 198.210 - "District" defined for ORS 198.220.

(1) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

(2) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

(3) A weed control district organized under ORS 569.350 to 569.445.

(4) A port district organized under ORS chapter 778.

[1969 c.345 §1; 1971 c.23 §4; 1983 c.327 §3; 2007 c.179 §2; 2015 c.560 §9]



Section 198.220 - Bond or letter of credit for member of boards of certain districts.

[1969 c.345 §2; 1991 c.331 §45; 1997 c.631 §425]



Section 198.310 - "District" defined for ORS 198.320.

[1969 c.669 §1; 1971 c.23 §5; 1983 c.740 §54; 2007 c.179 §3; 2009 c.584 §21; 2015 c.560 §10]



Section 198.320 - Filling of vacancies on boards of certain districts.

(2) This subsection applies to districts defined in ORS 255.012 which have a regular district election on a date specified in ORS 255.335. The period of service of a person appointed under subsection (1) of this section shall expire June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case the successor shall take office July 1 next following the election.

(3) This subsection applies to districts not included in subsection (2) of this section. The period of service of a person appointed under subsection (1) of this section shall expire on the day before the first Monday in January of the year next following the election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires on the day before the first Monday in January after the election of a successor, the successor shall be elected to a full term. In either case, the successor shall take office on the first Monday in January of the year next following the election.

[1969 c.669 §2; 1981 c.173 §1; 1983 c.350 §2]



Section 198.330



Section 198.335 - Definitions for ORS 198.335 to 198.365.

(1) "County board" means the board of county commissioners or the county court.

(2) "Special district":

(a) Has the meaning given the term "district" in ORS 198.010 (1) to (5), (7) to (24) and (27); and

(b) Also means:

(A) A diking district organized under ORS chapter 551.

(B) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

(C) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

(D) A weed control district organized under ORS 569.350 to 569.445.

(E) A port district organized under ORS chapter 778.

[1971 c.267 §5; 2005 c.22 §148; 2007 c.179 §4; 2015 c.560 §11]



Section 198.340 - Designation of registered office and agent.

(2) The district may change its registered office or change its registered agent, or both, upon filing in the office of the Secretary of State and county clerk of each county in which located a statement setting forth:

(a) The name of the district.

(b) If the address of its registered office is changed, the address to which the registered office is to be changed.

(c) If its registered agent is changed, the name of its successor registered agent.

(d) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

(e) That such change was authorized by resolution duly adopted by the district board.

(3) The statement shall be subscribed and sworn to by the secretary, financial officer or chairperson of the district board.

[1971 c.267 §7]



Section 198.345 - Effect of failure to file certain reports.

(2) Within 30 days after receiving the notice provided by subsection (1) of this section, the county board shall initiate proceedings to dissolve the special district as provided by ORS 198.345 to 198.365.

(3) The county board may appoint three individuals, residents of the district, to assist in locating the assets, debts and records of the district.

[1971 c.267 §§8,9; 1977 c.774 §14; 1979 c.286 §1]



Section 198.350 - Financial statement.

(1) The date of formation of the district.

(2) The date of the last election of officers, if any, and the names of the persons last serving as members of the governing board.

(3) The amount of each outstanding bond, coupon and other indebtedness of the district, with a general description of the indebtedness and the name of the holder and owner of each, if known.

(4) A description of each parcel of real property and interest in real property owned by the district and, if the property was acquired for delinquent taxes or assessments, the amount of the taxes and assessments on each parcel of property.

(5) Uncollected charges, taxes and assessments levied by the district and the amount upon each lot or tract of land.

(6) A description of all personal property and of all other assets of the district.

(7) The estimated cost of dissolution.

[1971 c.267 §10]



Section 198.355 - Hearing on dissolution; notice.

(2) Notice of the hearing shall be given by publication once each week for not less than three weeks in a newspaper of general circulation within the district. The notice shall state the time and place of the hearing and that all interested persons may appear and be heard. The notice shall also state that all persons having claims against the district shall present them at the time of the hearing.

(3) In a county within the jurisdiction of a local government boundary commission, the county board, within 10 days after the filing of the financial statement, shall file with the boundary commission a resolution requesting dissolution of the district. In a county within the jurisdiction of a boundary commission, subsections (1) and (2) of this section and ORS 198.360 do not apply, and the final order adopted by the commission shall terminate the proceeding for all purposes except those mentioned in ORS 198.365.

[1971 c.267 §11; 1983 c.336 §19]



Section 198.360 - Continuation or termination of district; proceedings for county service district.

(a) Enter an order terminating all further proceedings under ORS 198.345 to 198.365; or

(b) If the functions of the district could be performed by a county service district, continue the hearing and initiate proceedings to incorporate or annex the area within the district in a county service district organized under ORS 451.410 to 451.610.

(2) If the county board proceeds as provided by subsection (1)(b) of this section and the district is terminated as provided by ORS 451.577, the county board shall thereafter enter an order terminating all further proceedings under ORS 198.345 to 198.365.

[1971 c.267 §12; 1977 c.774 §15; 1979 c.286 §2; 2007 c.71 §69]



Section 198.365 - County board as trustees for inactive district; distribution of assets; levy of tax to meet debts; delivery of records.

(2) Any surplus funds and assets remaining to the credit of the district, after payment of the debts of the district, shall be credited to the county general fund available for general purposes. If the district was located in more than one county, the surplus shall be apportioned and turned over to each county in which the district was located. The funds and assets shall be apportioned according to the proportion in each county of the assessed valuation of taxable property in the district.

(3) If the assets of the district are insufficient to pay the debts of the district, the county board acting as a levying board for the district shall levy taxes, within the limits of the authority of the district, for the liquidation of the debts. If the only debt of the district is the cost of the proceedings conducted under ORS 198.345 to 198.365, the county shall pay the cost of the proceedings.

(4) When the proceedings are completed, the county board shall deliver the books and records of the district to the county clerk.

[1971 c.267 §13]



Section 198.410 - Definition for ORS 198.425 and 198.430.

[1969 c.325 §1; 1971 c.23 §6; 1981 c.173 §2; 1983 c.83 §4]



Section 198.420



Section 198.425 - Recall of district officers generally.

[1981 c.173 §5]



Section 198.430 - Recall of officers of districts other than districts defined in ORS 255.012.

(2) The petition shall be signed by a number of persons who are qualified to vote in the district, that is equal to but not less than the lesser of:

(a) Fifteen percent of the persons who are qualified to vote in the district, or subdivision of the district from which the district officer was elected; or

(b) Fifteen percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

(3) The circulator of the signature sheet shall certify on each sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual stated the correct residence address of the individual and is an individual qualified to vote in the district.

(4) In those districts where a person qualified to vote must be an elector, the petition, before filing, shall be submitted to the county clerk who shall compare the signatures of the persons signing the petition with the signatures of electors on the register of electors and, on the face of each signature sheet, shall make a certificate of the number of signatures the county clerk believes to be genuine. In other districts, the officer who receives the petition for filing, before filing the petition, shall verify the signatures and make a certificate of the number of signatures the officer believes to be genuine.

(5) The district shall pay the expense of verifying the signatures and of calling and conducting the election. The election shall be conducted in the district, or in the subdivision of the district from which the district officer was elected, in accordance with the law governing election of district officers.

(6) A person who is qualified to vote in a district under this section is a person who is qualified, under the law applicable to the district, to vote in an election at which members of the governing body of the district are elected.

(7) A recall petition is void unless the petition is filed not later than the 100th day after the date of the first signature on the petition. Not later than the 90th day after the date of the first signature, the petition shall be submitted for signature verification to the county clerk or other officer described in subsection (4) of this section who shall make the certificate of the number of genuine signatures not later than the 10th day after the date of submission. The petition must contain only original signatures. A recall petition shall not be accepted for signature verification if the petition contains less than 100 percent of the required number of signatures. A recall petition shall not be accepted for filing until 100 percent of the required number of signatures have been verified.

[1969 c.325 §3; 1981 c.173 §3; 1983 c.83 §5; 1987 c.707 §2; 1999 c.144 §1; 1999 c.318 §20; 2003 c.94 §2; 2007 c.848 §19]



Section 198.440 - Statement of justification from affected officer.

(2) The county clerk shall have the statement printed on the official and sample ballots for the recall election.

[1983 c.514 §1a]



Section 198.510 - Definitions for ORS 198.510 to 198.600.

(1) "County" means the county in which the district, or the greater portion of the assessed value of the district, is located.

(2) "County board" means the board of county commissioners or the county court of the county.

(3) "County clerk" means the county clerk of the county.

(4) "District" has the meaning given that term in ORS 198.010 (2), (4), (5), (11), (12), (14), (16), (17), (19), (20) to (23), (25), (26) and (27). In addition, "district" means any one of the following:

(a) A county service district organized under ORS chapter 451.

(b) The Port of Portland established by ORS 778.010.

(5) "District board" means the governing body of a district and the term includes a county board that is in the governing body of a district.

(6) "Presiding officer" means the chairperson, president or other person performing the office of presiding officer of the district board.

(7) "Principal Act" means the law, other than ORS 198.510 to 198.600, applicable to a district.

[1971 c.268 §2; 2007 c.179 §5; 2007 c.562 §22b; 2009 c.584 §22; 2015 c.544 §17; 2015 c.560 §12]



Section 198.520



Section 198.530 - Procedure for adopting, amending or repealing ordinances or regulations.

[1971 c.268 §3]



Section 198.540 - Notice prior to adoption of ordinance affecting regulation.

(2) The presiding officer shall cause the agenda to be published not more than 10 days nor less than four days before the meeting, in one or more newspapers of general circulation within the district or, if there is no such newspaper, in a newspaper of general circulation in each county in which the district is located. The presiding officer may also cause the agenda:

(a) To be posted in three public places within the district at least 10 days before the meeting; or

(b) To be published by radio and television stations broadcasting in the district as provided by ORS 193.310 and 193.320.

[1971 c.268 §4]



Section 198.550 - Publication of ordinance; emergency ordinance procedure.

(a) A copy of the ordinance is available for each person who desires a copy; and

(b) The board directs that the reading be by title only.

(2) Except as provided by subsection (3) of this section, the affirmative vote of a majority of the members of the district board is required to adopt an ordinance.

(3) An ordinance to meet an emergency may be introduced, read once and put on its final passage at a regular or special board meeting, without being described in a published agenda, if the reasons requiring immediate action are described in the ordinance. The unanimous approval of all members of the board at the meeting, a quorum being present, is required to adopt an emergency ordinance.

[1971 c.268 §5]



Section 198.560 - Filing of ordinance; notice of adoption of emergency ordinance.

(a) Signed by the presiding officer;

(b) Attested by the person who served as recording secretary of the district board at the session at which the board adopted the ordinance; and

(c) Filed in the records of the district.

(2) A certified copy of each ordinance shall be filed with the county clerk, available for public inspection.

(3) Within 15 days after adoption of an emergency ordinance, notice of the adoption of the ordinance shall be published as provided by ORS 198.540 (2) for notice of proposed ordinances. The notice shall:

(a) Briefly describe the ordinance;

(b) State the date when the ordinance was adopted and the effective date of the ordinance; and

(c) State that a copy is on file at the district office and at the office of the county clerk of the county, available for public inspection.

[1971 c.268 §6]



Section 198.570 - When ordinances take effect.

(2) An emergency ordinance may take effect upon adoption.

[1971 c.268 §7; 1983 c.350 §3]



Section 198.580



Section 198.590 - Petition to adopt, amend or repeal ordinance.

[1971 c.268 §9; 1983 c.83 §6]



Section 198.600 - Penalty for violation of regulations; jurisdiction; enforcement.

(2) Actions to impose punishment shall be brought in the name of the district or county, as the case may be, in any court having jurisdiction of misdemeanors under state laws. The action shall be brought in the county in which the district, or the greater portion of the area of the district, is located.

(3) Any peace officer may enforce an ordinance adopted under ORS 198.510 to 198.600. ORS 221.333 is applicable to the enforcement of such ordinances.

[1971 c.268 §10; 2011 c.597 §170]



Section 198.605 - Local service districts.

[2003 c.802 §1a]

Note: 198.605 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 198.608 - Unfunded PERS liability or surplus upon split, consolidation or merger of districts.

[2003 c.802 §162; 2005 c.808 §22]

Note: 198.608 was added to and made a part of ORS chapter 198 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 198.611 - Power of district to contract for purchase or lease of real or personal property.

(2) The powers granted to districts by this section are in addition to any other powers possessed by districts in this state, and this section may not be construed to limit such powers.

[2003 c.794 §182]

Note: 198.611 was added to and made a part of ORS chapter 198 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 198.705 - Definitions for ORS 198.705 to 198.955.

(1) "Affected county" means each county which contains or would contain any territory for which a formation or a change of organization is proposed or ordered or which contains all or any part of a district for which a change of organization is proposed or ordered.

(2) "Affected district" means each district which contains or would contain territory for which a formation or a change of organization is proposed or ordered.

(3) "Annexation" includes the attachment or addition of territory to, or inclusion of territory in, an existing district.

(4) "Change of organization" means the annexation or withdrawal of territory to or from a district, the merger or consolidation of districts or the dissolution of a district.

(5) "Consolidation" means the uniting or joining of two or more districts into a single new successor district.

(6) "County board" means the county court or board of county commissioners of the principal county.

(7) "Dissolution" includes disincorporation, extinguishment or termination of the existence of a district and the cessation of all its corporate powers, except for the purpose of winding up the affairs of the district.

(8) "District" has the meaning given that term in ORS 198.010 (2) to (4), (6) to (14), (17) to (23) and (25). In addition, "district" means any one of the following:

(a) A county road district organized under ORS 371.055 to 371.110.

(b) A county service district organized under ORS chapter 451.

(c) The Port of Portland created by ORS 778.010.

(d) A translator district organized under ORS 354.605 to 354.715.

(9) "District board" means the governing board of a district.

(10) "Formation" includes incorporation, organization or creation of a district.

(11) "Inhabited territory" means territory within which there reside 12 or more persons who have been registered to vote within the territory for at least 30 days prior to the date a proceeding is commenced under ORS 198.705 to 198.955.

(12) "Landowner" or "owner of land" means any person shown as the owner of land on the last assessment roll. However, if the person no longer holds the title to the property, then the terms mean any person entitled to be shown as owner of land on the next assessment roll, or, when land is subject to a written agreement of sale, the terms mean any person shown in the agreement as purchaser to the exclusion of the seller. "Landowner" or "owner of land" includes any public agency owning land.

(13) "Legal representative" means:

(a) An officer of a corporation duly authorized, by the bylaws or a resolution of the board of directors of the corporation, to sign for and on behalf of the corporation; and

(b) A guardian, executor, administrator or other person holding property in a trust capacity under appointment of court, when authorized by an order of court, which order may be made without notice.

(14) "Merger" means the extinguishment, termination and cessation of the existence of one or more districts by uniting with and being absorbed into another district.

(15) "Notice" includes an ordinance, resolution, order or other similar matter providing notice which ORS 198.705 to 198.955 authorize or require to be published, posted or mailed.

(16) "Principal Act" means the statutes which describe the powers of a district, including the statutes under which a district is proposed or is operating.

(17) "Principal county" or "county" means the county in which the district, or the greater portion of the assessed value of all taxable property in the district, as shown by the most recent assessment roll of the counties, is located at the time proceedings are initiated to form a district, but for any district formed prior to and existing on September 9, 1971, "principal county" or "county" means the county in which the district, or the greater portion of the value of all taxable property in the district, as shown by the most recent assessment roll of the counties, was located on September 9, 1971.

(18) "Proceeding" means a proceeding for formation or for change of organization conducted pursuant to ORS 198.705 to 198.955.

(19) "Uninhabited territory" means territory within which there reside less than 12 electors who were residents within the territory 30 days prior to the date a proceeding is commenced under ORS 198.705 to 198.955.

(20) "Withdrawal" includes the detachment, disconnection or exclusion of territory from an existing district.

[1971 c.727 §1; 1981 c.804 §72; 1983 c.83 §7; 2003 c.14 §98; 2007 c.179 §6; 2007 c.562 §22c]



Section 198.710



Section 198.715 - Short title; procedure for formation or change of organization.

(2) Except as otherwise provided by ORS 199.410 to 199.519, all district formation or change of organization proceedings shall be initiated, conducted and completed as provided by ORS 198.705 to 198.955. However, ORS 198.705 to 198.955 are not intended to apply when a change of organization is made by statute as provided by ORS 222.510 to 222.580, 451.573 to 451.577 and 451.585.

[1971 c.727 §4]



Section 198.720 - Boundaries; filing boundary change with county assessor and Department of Revenue.

(1) A district may consist of contiguous or noncontiguous territory located in one or more adjoining counties. If any part of the territory subject to a petition for formation or annexation is within a city, the petition shall be accompanied by a certified copy of a resolution of the governing body of the city approving the petition.

(2) A district may not include territory included within another district formed under the same principal Act when the other district is authorized to perform and is performing the services the affected district is authorized to perform, unless:

(a) Withdrawal of such territory is proposed and the territory is withdrawn by withdrawal proceedings conducted in the other district simultaneously with the formation or annexation proceedings, and the proposed boundary changes are approved for both districts; or

(b) The principal Act provides for automatic withdrawal of the affected territory in such a case.

(3) The boundary lines of a district formed under ORS 198.705 to 198.955 shall include only such territory as may in reason be served by the facilities or services of the district.

(4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1971 c.727 §5; 2001 c.138 §2]



Section 198.725 - Procedure when two counties affected.

[1971 c.727 §7]



Section 198.727 - Merger or consolidation; procedure when city joined to merged or consolidated districts.

(2) A proposal to merge or consolidate districts may provide that a city be joined to the surviving or successor district for the purpose of receiving service from the district.

(3) If a proposal to merge or consolidate districts includes a proposal to join a city to the surviving or successor district, the proposal may be initiated as provided in ORS 198.895.

[1983 c.142 §5]



Section 198.730 - Notice.

(2) Notice required to be published shall be published in one or more newspapers of general circulation within the affected district. If any newspaper is of general circulation in two or more affected districts, publication in one such newspaper is sufficient publication for all such affected districts. If no newspaper is of general circulation within the affected district, the publication shall be made in a newspaper of general circulation within the principal county. Published notice of a hearing shall be commenced at least 15 days prior to the date specified in the notice for the hearing, and the last publication shall be made at least five days prior to the hearing.

(3) Notice required to be posted shall be posted on or near the doors of the meeting room of the district board or of the county board, or upon any official public bulletin board customarily used for the purpose of posting public notices by or pertaining to the district or county. Posted notice shall be posted not less than five successive days. If posted notice is notice of a hearing, posting shall be commenced not less than 15 days prior to the date specified in the notice for the hearing.

(4) Mailed notice shall be sent first class and deposited, postage prepaid, in the United States mails and shall be considered to have been given when so deposited. If mailed notice is a notice of a hearing, mailing shall be made not more than 15 days nor less than five days prior to the date specified in the notice for the hearing.

(5) Notice authorized or required to be given by publication, posting or mailing shall contain all matters required by ORS 198.705 to 198.955. If a petition, ordinance, resolution or order of a district board giving notice contains all matters required to be contained in the notice, the county clerk or district secretary may, and shall if required, cause a copy of such petition, ordinance, resolution or order to be published, posted or mailed, in which case no other notice need be given by the clerk or secretary.

[1971 c.727 §8; 1983 c.350 §4]



Section 198.735 - Right of interested person to appear; written statements.

(2) A written statement for or against a proposed formation or change of organization or a request for an election must be in writing, must clearly specify the defect, error, irregularity or omission to which objection, if any, is made and must be filed within the time and in the manner provided by ORS 198.705 to 198.955. Any statement not so made and filed shall be considered voluntarily waived.

[1971 c.727 §§9,10]



Section 198.740 - Election procedure governed by law under which district operates; omission governed by district or general election law.

(1) If the district or territory is defined as a district under ORS 255.012, ORS chapter 255 applies.

(2) If the district is not named in ORS 255.012, the general election laws apply.

[1971 c.727 §11; 1983 c.350 §5]



Section 198.745 - Content of resolution calling election.

(1) Provide for giving notice of the special election or elections upon the question.

(2) Designate each district or other territory within which the election or elections are to be held.

(3) Fix a date for the election, which date shall be the same for each election when an election is called upon the same question within more than one territory or district.

(4) State the substance of the question or questions to be submitted to the electors.

(5) Specify any terms and conditions provided for in the formation or change of organization.

(6) Contain such other matters as may be necessary to call, provide for and give notice of the election or elections and to provide for the conduct thereof and the canvass of the returns thereupon.

[1971 c.727 §12]



Section 198.747 - Effective date of boundary change; filing boundary change with county assessor and Department of Revenue.

(a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

(b) Beginning after the deadline for filing the notice of election before any other election held by any district or other municipal corporation involved in the annexation, withdrawal, consolidation or merger and ending on the day after the election.

(2) If the effective date established for an annexation, withdrawal, consolidation or merger is a date that is prohibited under this section, the annexation, withdrawal, consolidation or merger shall become effective on the day after the election.

(3) For the purposes of ORS 308.225 only, the effective date of an annexation shall be the date of the order declaring the annexation under ORS 198.855.

(4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1985 c.808 §67; 1989 c.923 §23; 1995 c.712 §82; 2001 c.138 §3]

Note: 198.747 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 198.748 - Prospective petition for formation; filing; content.

[1991 c.70 §2]

Note: 198.748 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 198.749 - Economic feasibility statement for district formation.

(1) A description of the services and functions to be performed or provided by the proposed district;

(2) An analysis of the relationships between those services and functions and other existing or needed government services; and

(3) A proposed first year line item operating budget and a projected third year line item operating budget for the new district that demonstrate its economic feasibility.

[1989 c.92 §2; 1997 c.541 §342]



Section 198.750 - Content of petition proposing formation or change of organization.

(a) State that the petition is filed pursuant to ORS 198.705 to 198.955.

(b) State the names of all affected districts and all affected counties.

(c) Designate the principal Act of each affected district.

(d) State the nature of the proposal, whether formation of a district or change of organization and the kind of change proposed.

(e) State whether the territory subject to the petition is inhabited or uninhabited.

(f) If the petition is for formation, and district board members are elected, state the number of members on the board.

(g) If the petition is for formation, include a proposed permanent rate limit for operating taxes sufficient to support the services and functions described in the economic feasibility statement required by ORS 198.749. A tax rate limit need not be included in the petition if no tax revenues are necessary to support the services and functions described in the economic feasibility statement. The tax rate limit shall be expressed in dollars per thousand dollars of assessed value. The tax rate limit shall be calculated for the latest tax year for which the assessed value of the proposed district is available.

(h) Set forth any proposed terms and conditions, if any, to which a proposed formation or change of organization is to be subject.

(i) State, or indicate opposite each signature, whether the signers of the petition are landowners within the district or electors registered in the district, or both.

(j) Request that proceedings be taken for the formation or change of organization proposed.

(2) If the petition proposes formation of a district, the petition shall set forth a description of the boundaries of the territory proposed to be included in the district. If the petition proposes annexation or withdrawal of territory, the petition shall set forth a description of the boundaries of the territory to be annexed or withdrawn.

(3) If a petition proposes formation of a district, or consolidation or merger of districts, the petition may propose a name for the new district or for the surviving or successor district.

(4) The circulator of the petition shall certify on each signature sheet of the petition that the circulator witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet.

[1971 c.727 §§13,14; 1983 c.83 §8; 1989 c.92 §3; 1997 c.541 §343; 1999 c.318 §21; 2007 c.848 §20]



Section 198.755 - Number of signatures required.

(a) Fifteen percent of the electors or 100 electors, whichever is the greater, registered in the territory subject to the petition; or

(b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the territory subject to the petition.

(2) A petition for annexation shall be signed by not less than:

(a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in the area proposed to be annexed; or

(b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the area proposed to be annexed.

(3) A petition for withdrawal shall be signed by not less than:

(a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in the district; or

(b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the district.

(4) A petition for merger and a petition for consolidation shall be signed by not less than:

(a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in each district which it is proposed to merge or consolidate; or

(b) Fifteen owners of land in each district or the owners of 10 percent of the acreage located in each district, whichever is the greater number of signers.

(5) A petition for dissolution shall be signed by not less than:

(a) Fifteen percent of the electors registered in the district; or

(b) Owners of 15 percent of the acreage within the district.

[1971 c.727 §15; 1973 c.117 §1; 1983 c.83 §9]



Section 198.760 - Requirements for signers of petition; signer’s withdrawal prohibited; chief petitioners designated.

(2) After a petition has been offered for filing, a person may not withdraw the person’s name therefrom.

(3) A petition shall designate not more than three persons as chief petitioners, setting forth their names and mailing addresses. A petition may consist of a single instrument or separate counterparts.

[1971 c.727 §17; 1973 c.283 §7; 1983 c.567 §18]



Section 198.765 - Requirements for filing petition; validity and certification of signatures.

(2) Within 10 days after the date a petition is offered for filing, the county clerk or district secretary, as the case may be, shall examine the petition and determine whether it is signed by the requisite number of qualified signers. In the case of a petition required or permitted to be signed by landowners, within 10 days after the date a petition is offered for filing, the county assessor shall examine the petition and determine whether it is signed by the requisite number of qualified landowners. If the requisite number of qualified signers have signed the petition, the county clerk or district secretary shall file the petition. If the requisite number have not signed, the county clerk or district secretary shall so notify the chief petitioners and may return the petition to the petitioners.

(3) A petition shall not be filed unless the certificate of the county clerk or the district secretary is attached thereto certifying that the county clerk or district secretary has compared the signatures of the signers with the appropriate records, that the county clerk or district secretary has ascertained therefrom the number of qualified signers appearing on the petition, and that the petition is signed by the requisite number of qualified signers. In the case of a petition required or permitted to be signed by landowners, a petition shall not be filed unless the certificate of the county assessor is attached thereto certifying that the county assessor has compared the signatures of the signers with the appropriate records and that the petition is signed by the requisite number of qualified landowners.

(4) No petition for dissolution shall be accepted for filing within one year after an election held on the question of dissolution of a district.

[1971 c.727 §18; 1973 c.117 §2; 1989 c.92 §4; 1991 c.70 §3; 1995 c.712 §83; 1997 c.541 §344; 1999 c.318 §47; 2011 c.8 §2]



Section 198.770 - Method of determining validity of landowner signatures.

(a) Is a legal representative of the owner;

(b) Is entitled to be shown as owner of land on the next assessment roll;

(c) Is a purchaser of land under a written agreement of sale; or

(d) Is authorized to sign for and on behalf of any public agency owning land.

(2) If a person signing a petition as a landowner appears as owner on the last equalized assessment roll but is shown thereon as a partner, tenant in common or tenant by the entirety, the signature of the person signing shall be counted as if all other owners, as shown on the roll for the same parcel of land, had signed.

[1971 c.727 §19; 1999 c.318 §48]



Section 198.775 - Security deposit to accompany petition; payment of costs from security deposit; payment of costs by county or district.

(a) The bond shall be in a form and in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The bond shall be conditioned that, if the attempted formation, annexation, withdrawal or dissolution is not effected, the chief petitioners will pay the costs thereof, excluding any costs incurred by a local government boundary commission under ORS 199.410 to 199.519.

(b) The cash deposit shall be in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The cash deposit shall be accompanied by a form prescribed by the Secretary of State. The form shall include the names and addresses of all persons and organizations providing any part of the cash deposit and the amount provided by each, and a statement signed by the chief petitioners that if the costs of the attempted formation, annexation, withdrawal or dissolution exceed the deposit, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

(c) The security deposit other than a bond or cash deposit shall be of a kind and in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The security deposit shall be accompanied by a form prescribed by the Secretary of State. The form shall include the names and addresses of all persons and organizations providing any part of the security deposit and the amount and kind provided by each, and a statement signed by the chief petitioners that if the costs of the attempted formation, annexation, withdrawal or dissolution exceed the security deposited, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

(2) If the proposed formation, annexation, withdrawal or dissolution is effected, the district shall be liable for the costs. Not later than the 30th day after the election, if a cash deposit or security deposit other than a bond was made under subsection (1) of this section, the county clerk shall refund the deposit to the persons who made the deposit.

(3) If the proposed formation, annexation, withdrawal or dissolution is not effected, the county shall collect the costs of the attempted formation, annexation, withdrawal or dissolution as follows:

(a) If the chief petitioners posted a bond, the county shall collect on the bond.

(b) If the chief petitioners made a cash deposit, not later than the 30th day after the election, the county clerk shall pay into the general fund of the county that portion of the deposit needed to reimburse the county for the costs. If any portion of the deposit remains after the costs have been paid, the county clerk shall refund the portion to the persons shown on the form filed under subsection (1) of this section as having made the deposit. If the costs exceed the amount of the deposit, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

(c) If the chief petitioners made a security deposit other than a bond or cash deposit, not later than the 30th day after the election, the county clerk shall negotiate or otherwise collect on as much of the security deposit as necessary to reimburse the county for the costs and shall pay the proceeds into the general fund of the county. If any portion of the security deposit or any proceeds of the security deposit remain after the costs have been paid, the county clerk shall return the portion or the remaining proceeds to the persons shown on the form filed under subsection (1) of this section as having made the deposit. If the costs exceed the amount of the proceeds, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

(4) Notwithstanding subsection (1) of this section, the costs of proceedings initiated by a county or district board, excluding costs incurred by a local government boundary commission under ORS 199.410 to 199.519, shall be paid by the initiating board out of county or district funds.

[1971 c.727 §20; 1983 c.567 §19]



Section 198.780 - Filing of duplicates of certain documents.

(2) This section applies to:

(a) An order of formation entered by the county board under ORS 198.810 to 198.840.

(b) An order of annexation entered by the county board under ORS 198.850 to 198.867.

(c) An order of withdrawal entered by the county board under ORS 198.875.

(d) A resolution of merger adopted by the district board under ORS 198.910.

(e) A resolution of consolidation adopted by the district board under ORS 198.910.

(f) The statement executed by the board of trustees of a dissolving district under ORS 198.945.

[1971 c.727 §21; 1977 c.884 §1]



Section 198.782 - Documents to be filed with Secretary of State before business transacted.

[1979 c.621 §7]

Note: 198.782 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 198.785 - Proceeding to contest validity of formation or change of organization.

(2) An action to determine the validity of a formation or change of organization proceeding may also be brought pursuant to ORS 33.710 and 33.720 or 34.010 to 34.100.

(3) For the purpose of an action to determine or contest the validity of a formation or change of organization, the formation or change shall be considered complete and final upon the date the order of formation or the order, resolution or statement announcing a change of organization is filed with the county clerk as provided by ORS 198.780.

[1971 c.727 §22; 1979 c.562 §7; 1979 c.772 §15a]



Section 198.790 - Rights of creditors after change of organization; enforcement.

(1) Upon annexation or withdrawal of territory: Against the district to or from which the territory is annexed or withdrawn.

(2) Upon dissolution of a district: Against the successor city, county or district or against a city, county or district receiving distribution of all or any part of the remaining assets of the dissolved district.

(3) Upon merger of two or more districts: Against the surviving district.

(4) Upon consolidation of two or more districts: Against the successor district.

[1971 c.727 §23]



Section 198.792 - District formation or annexation proceedings to relieve public health danger.

(a) To annex the affected territory to a district, as defined by ORS 431.705; or

(b) To form a metropolitan service district as authorized by ORS chapter 268, or a county service district as authorized by ORS chapter 451, to include the affected territory.

(2) The findings of the Director of the Oregon Health Authority when filed with the county board in accordance with ORS 431.735 or 431.750 shall be considered a petition for the purposes of ORS 198.705 to 198.955. The county board of the principal county shall conduct proceedings in accordance with the findings and order of the director and with ORS 198.705 to 198.955.

(3) In proceedings described by subsection (1) of this section, the county board shall determine whether the affected territory shall be included in a new district or annexed to an existing district. The county board shall not inquire into the need for the proposed service facilities or adjust the boundaries of the affected territory. ORS 198.805 (2), and the provisions of ORS 198.810 and 198.815 providing for an election on the formation of or annexation to a district, do not apply to proceedings under this section.

[1973 c.361 §14; 2009 c.595 §175]



Section 198.793 - Change of district name.

(2) A district board shall not adopt a resolution for a district name change without first publishing notice of the proposed name change under ORS 198.730 (2) and holding a hearing on the matter.

(3) The resolution for a district name change shall take effect 30 days after adoption by the district board unless a petition objecting to the name change is filed as provided in this subsection within those 30 days. The requirements for preparing, circulating and filing a petition under this subsection shall be as provided for an initiative petition in ORS 255.135 to 255.205. If a majority of the electors voting on the question approve the name change, it shall be effective immediately.

[1979 c.272 §2; 1983 c.350 §6]



Section 198.794 - Effect of district name change; notification to certain officials.

(2) A district changing its name under ORS 198.793 shall, immediately upon effectiveness of the change, certify the name change to the Director of the Department of Revenue, the county treasurer of the principal county and the county clerk and county assessor of each county in which the district is situated.

[1979 c.272 §3]



Section 198.795 - Jurisdiction over district formation; duration of jurisdiction.

[1971 c.727 §6]



Section 198.800 - Formation petition; hearing; notice of hearing.

(a) If the county is within the jurisdiction of a local government boundary commission, file the petition with the boundary commission within 10 days after the petition is filed with the board; or

(b) Set a date for a hearing on the petition. The hearing may not be held less than 30 days or more than 50 days after the date the petition is filed.

(2) The county board shall cause notice of the hearing to be posted in at least three public places and published by two insertions in a newspaper. The notice shall state:

(a) The purpose for which the district is to be formed.

(b) The name and boundaries of the proposed district.

(c) The time and place of the hearing on the petition.

(d) That all interested persons may appear and be heard.

(3) Except as provided in subsection (1)(a) of this section, this section and ORS 198.805 do not apply in areas subject to the jurisdiction of a local government boundary commission.

[1971 c.727 §24; 1983 c.336 §20; 1989 c.92 §5; 2005 c.747 §1]



Section 198.805 - Conduct of hearing; standards for formation; notice to nonappearing landowner; order for dissolution.

(a) Exclude from the proposed district land that, in the judgment of the board, could be benefited by inclusion in the proposed district; or

(b) Include in the proposed district land that, in the judgment of the board, could not be benefited by inclusion in the proposed district.

(2) If the county board determines that any land has been improperly omitted from the proposed district and that the owner has not appeared at the hearing, the board shall continue the hearing and shall order notice given to the nonappearing owner requiring the owner to appear before it and show cause, if any, why the land of the owner should not be included in the proposed district. The notice shall be given either by posting and publication, in the same manner as notice of the original hearing and for the same period, or by personal service on each nonappearing owner. If notice is given by personal service, service shall be made at least 10 days prior to the date fixed for the further hearing.

(3) If the county board finds that a proposed county service district may not be needed in the future or that indefinite existence may significantly discourage future boundary changes, it may require dissolution as provided in ORS 451.620. The order for such dissolution shall specify the fiscal year, not later than the 10th fiscal year after the date of the order, in which dissolution shall occur.

[1971 c.727 §25; 1987 c.504 §5; 2005 c.747 §2]



Section 198.810 - Order for formation; final hearing; election; voter approval to incur bonded indebtedness.

(2) If the county board approves the petition for formation, as presented or as modified, or if the boundary commission considers the petition for formation pursuant to ORS 198.800 (1)(a), approves the petition, as presented or as modified, and transmits its approval to the county board in accordance with ORS 199.480, the county board shall enter an order so declaring. The order shall set forth the name of the district and the boundaries as determined by the board or by the boundary commission. The order shall also fix a place, and a time not less than 20 nor more than 50 days after the date of the order, for a final hearing on the petition. The order shall declare that if written requests for an election are not filed as provided by subsection (3) of this section, the board, at the time of the final hearing, will enter its order creating the district. The board shall cause notice of the hearing to be given by publication.

(3) An election may not be held unless written requests for an election are filed at or before the hearing by not less than 15 percent of the electors or 100 electors, whichever is the lesser number, registered in the proposed district.

(4) Notwithstanding subsections (2) and (3) of this section, if the petition for formation includes:

(a) A permanent rate limit for operating taxes for the proposed district and the petition is approved by the county board or boundary commission, as presented or as modified, the county shall hold an election on the question of forming the district.

(b) In addition to the permanent rate limit for operating taxes, a separate ad valorem tax for bonded indebtedness for capital construction, capital improvement or capital costs, as those terms are defined in ORS 310.140, within the proposed district and the petition is approved by the county board, as presented or as modified, the county shall hold an election on the question of incurring the bonded indebtedness when the election on the question of formation of the district is held. The question on incurring bonded indebtedness may be approved only if electors approve formation of the district, and the ballot measure must clearly state that the bonded indebtedness may be approved only if electors approve formation of the district.

(5) Notwithstanding subsection (3) of this section and ORS 198.815, an order of a boundary commission authorizing a county service district established to provide sewage works to also provide drainage works shall be effective upon the filing of the order with the county board. The order of the boundary commission is subject to referendum by the electors of the county service district in the manner provided for district measures under ORS 255.135 to 255.205. If the order of a boundary commission is referred to the electors, the order does not take effect until the order is approved by a majority of the votes cast on the question and the results of the election are certified. The question in the ballot title for a measure referred under this subsection shall be worded so that an affirmative response to the question corresponds to a vote in favor of authorizing the county service district to provide drainage works.

[1971 c.727 §26; 1983 c.83 §10; 1983 c.336 §21; 1989 c.92 §6; 1989 c.374 §1; 1997 c.541 §345; 2001 c.707 §1; 2005 c.747 §3; 2013 c.491 §6]



Section 198.813 - Formation of county service district for water management services in Washington County; dissolution of existing districts.

(2) Notwithstanding ORS 198.705 to 198.955 or 451.620, an order of the county board that approves a petition for formation of a county service district within Washington County to provide water resource management services may also provide for the dissolution of any existing county service district that is situated within the newly established district and that provides any water resource management service that will be provided by the newly established district. Upon the effective date of the order, the existing county service district shall be dissolved and the newly established district shall succeed to all the assets and become charged with all the liabilities, obligations and functions of the former district.

[1999 c.759 §3; 2005 c.747 §4]

Note: 198.813 was added to and made a part of 198.800 to 198.820 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 198.815 - Election on formation; notice; ballot title when dissolution ordered; election of first board.

(2) The order calling an election shall fix the date of the election on the next available election date in ORS 255.345 for which the filing deadline can be met. However, when the proposal for formation includes a permanent rate limit for operating taxes for the proposed district, the election shall be held on the date of the next May or November election for which the filing deadline can be met. The order shall also state that at such election members of the district board will be voted for. Candidates to be voted for as members of the first board of a district shall be nominated as provided by ORS chapter 255 and the principal Act of a district.

(3) The order calling the election shall require the county official in charge of elections to include with the ballot for the election a map or other description of the boundaries of the proposed district using streets and other generally recognized features and a statement of the permanent rate, if any, proposed for the district in the petition for formation under ORS 198.750 (1)(g). Such statement shall comply with the requirements of ORS 250.035. The map or other description and statement required by this subsection shall be supplied by the county board.

(4)(a) When the proposal for formation includes a permanent rate limit for operating taxes for the proposed district, the ballot title shall clearly indicate that a single question is being proposed which is:

(A) Whether the proposed district shall be formed; and

(B) Whether the permanent rate limit specified in the ballot title shall be adopted as the maximum rate of operating taxes for that district.

(b) The ballot title for the election shall be in compliance with ORS 250.036.

(5) When the proposal for formation includes a permanent rate limit for the proposed district, the district shall be authorized to impose operating taxes not in excess of the permanent rate limit if the proposal is approved by a majority of the votes cast and the election is held in May or November of any year.

(6) If a proposed county service district is subject to dissolution unless a determination of public need for continued existence is made, the ballot title shall include the fiscal year in which dissolution will occur and statement that the district will dissolve unless the board of directors determines that there is a public need for continued existence.

[1971 c.727 §27; 1979 c.316 §6; 1987 c.504 §6; 1987 c.707 §1; 1989 c.92 §7; 1989 c.923 §4; 1991 c.70 §4; 1995 c.712 §84; 1997 c.541 §346; 1999 c.21 §1; 2010 c.29 §11; 2011 c.8 §1]



Section 198.820 - Order by county board; effect of formation.

(2) After the date of the formation order, the inhabitants of the territory within the district shall be a municipal corporation to be known by the name specified in the order, and as such shall have perpetual succession, and by such name shall exercise and carry out the corporate powers and objects conferred by the principal Act of the district.

(3) An order creating a district, whether the district is formed with or without an election, shall state the name and purpose of the district, describe its boundaries, and declare the district formed. From the date of the formation order the district shall be considered established.

[1971 c.727 §28; 1999 c.759 §4]



Section 198.825 - Election of first members of board when no formation election required.

(2) ORS chapter 255 governs the nomination and election of the first board of a district defined under ORS 255.012 if the district has an elective board. If the district is not defined under ORS 255.012, the returns of the election shall be made to the county clerk. The clerk shall canvass the votes for members of the district board and issue certificates of election to the number of persons, equal to the number of board members named in the petition for formation, receiving the highest number of votes.

[1971 c.727 §29; 1975 c.647 §1; 1983 c.350 §7]



Section 198.830 - Petition for formation by all landowners in proposed district.

(2) The county board shall approve the petition for formation of the district if it finds:

(a) That the owners of all the land within the proposed district have joined in the petition; and

(b) That, in accordance with the criteria prescribed by ORS 199.462, the area could be benefited by formation of the district.

(3) If formation is approved, any election required by ORS 198.810 to 198.825 shall be dispensed with. After the hearing on the petition, if the county board approves the petition, it shall enter an order creating the district. If the district board members generally are elected, the persons nominated by the petition and accepting nomination as members of the board shall constitute the first board of the district.

[1971 c.727 §30]



Section 198.835 - Order for formation of district in single county; order for exercise of additional function by county service district; contents of order.

(a) The intention of the county board to initiate the formation of a district and citing the principal Act.

(b) The name and boundaries of the proposed district.

(c) The date, time and place of a public hearing on the proposal.

(2) An order initiating the formation of a county service district may require dissolution, subject to a determination of public need for continued existence of the county service district as provided in ORS 451.620. The fiscal year in which dissolution will occur, not later than the 10th fiscal year after the date of the order, shall be specified.

(3) Except as otherwise provided by the principal Act, if any part of the territory subject to formation of a district under this section is within a city, the order shall be accompanied by a certified copy of a resolution of the governing body of the city approving the order.

(4) A county board that also serves as the governing body of a county service district established to provide sewage works may initiate a proceeding to authorize that county service district to also provide drainage works by adopting an order setting forth the information specified in subsection (1) of this section. The order must be accompanied by resolutions consenting to the additional function that are adopted by the governing bodies of not less than 70 percent of the cities located within the boundaries of the county service district.

[1971 c.727 §31; 1987 c.504 §7; 1987 c.510 §1; 1989 c.374 §2; 2005 c.510 §4]



Section 198.840 - Notice of hearing.

[1971 c.727 §32]



Section 198.845 - Costs.

[1971 c.727 §33]



Section 198.850 - Annexation petition or resolution; delayed effective date for certain annexations.

(2) ORS 198.800 to 198.820 apply to the proceeding conducted by the county board and the rights, powers and duties of petitioners and other persons having an interest in the proceedings. However, when determining whether to approve an annexation petition filed under this section, the county board, in lieu of the criteria prescribed by ORS 198.805 (1) and 199.462, shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district.

(3) In lieu of a petition, annexation may be initiated by resolution of the district board or of the county board. Proceedings may also be initiated by any other public agency if authorized by the principal Act. If proceedings are initiated by the district board or another public agency, a resolution setting forth the matters described by ORS 198.835 shall be filed with the county board. The proceeding thereafter shall be conducted as provided by ORS 198.835 to 198.845. However, when determining whether to approve the resolution, the county board, in lieu of the criteria prescribed by ORS 198.805 (1) and 199.462, shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district. An annexation initiated by the district board may include an effective date that is not later than 10 years after the date of the order declaring the annexation.

[1971 c.727 §34; 1991 c.637 §5; 1999 c.392 §3]



Section 198.855 - Annexation election; annexation without election when petition signed by all landowners or by majority of electors and owners of more than half of land.

(2) Two or more proposals for annexation of territory may be voted upon at the same time. However, within the district each proposal shall be stated separately on the ballot and voted on separately and, in the territory proposed to be annexed, no proposal for annexing other territory shall appear on the ballot.

(3) If the annexation petition is signed by all of the owners of all land in the territory proposed to be annexed or is signed by a majority of the electors registered in the territory proposed to be annexed and by the owners of more than half of the land in the territory, an election in the territory and district shall be dispensed with. After the hearing on the petition, if the county board approves the petition as presented or as modified or, if an election is held, if the electors approve the annexation, the county board shall enter an order describing the boundaries of the territory annexed and declaring it annexed to the district.

[1971 c.727 §35; 1987 c.818 §5]



Section 198.857 - Annexation without election by petition of landowner.

(2) When the owner of a parcel of land wants to annex that land to a district, the owner may file an annexation petition with the county board. The petition shall declare that the petition is filed pursuant to this section, state the name of the affected district and all affected counties, indicate the principal Act of the affected district and be signed by the owner of the parcel of land. Before the petition is filed with the county board, the petition must be approved by indorsement thereon by the board of the affected district and by any other agency also required by the principal Act to indorse or approve the petition.

(3) If a petition filed under this section meets the requirements of this section and is otherwise sufficient under the principal Act, the county board shall set a date for a public hearing on the petition. The hearing shall be held not sooner than 20 days nor later than 50 days after the date on which the petition is filed. Written notice of the hearing shall be mailed to the petitioner and to the board of the affected district.

(4) At the time stated in the notice described in subsection (3) of this section, the county board shall hold a public hearing to consider the petition. When determining whether to approve the petition, the county board shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district. If the petition is approved, the county board shall enter an order describing the boundaries of the land and declaring the land annexed to the district.

[1999 c.392 §2]



Section 198.860 - Effect of annexation order; debt distribution plan; permanent rate limit and local option taxes.

(2) On and after the effective date of the annexation of territory:

(a) The outstanding indebtedness, bonded or otherwise, of the annexing district and the territory annexed may be allocated pursuant to an approved debt distribution plan.

(b) The territory annexed is subject to the permanent rate limit established, and any local option taxes imposed, by the annexing district.

[1971 c.727 §36; 2011 c.369 §3]



Section 198.865



Section 198.866 - Annexation of city to district; approval of annexation proposal; election.

(2) The district board shall approve or disapprove the city’s annexation proposal. If the district board approves the proposal, the district board shall adopt an order or resolution to call an election in the district unless otherwise provided in subsection (3) of this section.

(3) The district board is not required to call an election if:

(a) The population of the city is less than 20 percent of the population of the district; or

(b) The entire boundary of the city is encompassed within the boundary of the district.

(4) Notwithstanding subsection (3) of this section, if 10 percent of the electors or 100 electors of the district, whichever is less, sign and present to the county board a petition requesting an election, the board shall call an election in the district. The petition shall be in conformity, to the greatest extent practicable, with ORS 198.750, 198.760, 198.765 and 198.770.

(5) The order or resolution of the district board shall include the applicable matters specified in ORS 198.745. In addition the order or resolution may contain a plan for zoning or subdistricting the district as enlarged by the annexation if the principal Act for the district provides for election or representation by zone or subdistrict.

(6) The district board shall certify a copy of the resolution or order to the governing body of the city.

(7) Upon receipt of the resolution or order of the district board, the governing body of the city shall call an election in the city on the date specified in the order or resolution of the district board.

(8) An election under this section shall be held on a date specified in ORS 255.345 that is not sooner than the 90th day after the date of the district order or resolution calling the election.

[1983 c.142 §2 (enacted in lieu of 198.865); 1993 c.417 §1; 2003 c.219 §1]



Section 198.867 - Approval of annexation to district by electors of city and district; certification; effect of annexation.

(a) Certify to the county board of the principal county for the district the fact of the approval by the city electors of the proposal; and

(b) Present the certificate to the district board.

(2) If the electors of the district approve the annexation, the district board shall:

(a) Certify the results of the election; and

(b) Attach the certificate to the certificate of the city and present both certificates to the county board.

(3) Upon receipt of the certificate of the city governing body and the district board, the county board shall enter an order annexing the territory included in the city to the district. When the county board enters the order, the city territory, together with any territory thereafter annexed to the city:

(a) Shall be included in the boundaries of the district; and

(b) Shall be subject to all liabilities of the district in the same manner and to the same extent as other territory included in the district.

[1983 c.142 §3 (enacted in lieu of 198.865)]



Section 198.869 - Annexation contract; recordation; effect.

[1991 c.637 §2]

Note: 198.869 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to ORS 198.510 to 198.915. See Preface to Oregon Revised Statutes for further explanation.



Section 198.870 - Petition for withdrawal of property from district.

(b) If the electors of an area within a district wish to withdraw from the district, they may file a petition with the county board.

(2) Petitioners shall cause notice of the petition filing to be given in writing to the district secretary. Within five days after the petition is filed, petitioners shall furnish the secretary with a copy of the petition as filed.

(3) Except as provided by ORS 198.875, ORS 198.800 to 198.820 apply to proceedings for withdrawal and to the rights, powers and duties of the petitioners and other persons having an interest in the proceeding.

(4) The county board may approve the petition as presented or it may adjust the boundaries and approve the petition. The petition shall be approved if it has not been, or is not or would not be, feasible for the territory described in the petition to receive service from the district. The petition shall be denied if it appears that it is, or would be, feasible for the territory described in the petition to receive service from the district.

[1971 c.727 §39]



Section 198.875 - Election on withdrawal petition.

(2) If the required number of requests for an election are filed on or before the final hearing, the county board shall call an election in the district upon the question of the withdrawal of the area.

(3) If an election is called and a majority of the votes cast at the election is in favor of the withdrawal of the designated area from the district, the county board shall enter an order withdrawing the area from the district. If the majority of the votes cast is against withdrawal, the county board shall enter an order declaring the results of the election. In either case, the county board shall cause a copy of the order to be filed with the secretary of the district.

[1971 c.727 §40]



Section 198.880 - Effect on withdrawn area.

[1971 c.727 §41; 1977 c.663 §1]



Section 198.882 - Tax relief to withdrawn area; conditions for relief; ultimate liability.

(a) No district services have been provided to the withdrawn area; and

(b) The area withdrawn does not exceed five percent of the equalized assessed valuation of the taxable property within the entire district prior to the withdrawal, as certified to the county assessor in the tax year of the withdrawal.

(2) Notwithstanding subsection (1) of this section, if the total unlimited taxing power of the district over the area not withdrawn from the district does not wholly satisfy the bonded or other indebtedness incurred prior to the withdrawal, the withdrawn territory shall be taxed in an amount sufficient to satisfy its proportionate share of that indebtedness.

[1977 c.663 §3]

Note: 198.882 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 198.885 - Merger of districts; effect.

(2) If the merger is approved, the district boards and officers of the merging districts shall turn over to the board of the surviving district all funds, property, contracts and records of the merging districts. Upon the effective date of the merger:

(a) The surviving district shall succeed to all the property, contracts, rights and powers of the merging districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal Act and ORS 198.705 to 198.955;

(b) Uncollected taxes, assessments or charges levied by the merging districts shall become the property of the surviving district and upon collection shall be credited to the account of the surviving district; and

(c) Subject to any debt distribution plan adopted under ORS 198.900, the surviving district shall become liable for all the obligations, legal or contractual, of the merging districts.

(3) Districts providing potable water for domestic consumption, sanitary sewer or surface water quality and quantity purposes under separate principal Acts may merge as provided in this section. The district designated as the surviving district shall have all powers held by the other district under the principal Act of the other district.

(4) A county service district may merge with another district providing different or similar services as provided in subsection (3) of this section. When the county service district is not the surviving district, the merging entities shall enter into an agreement concerning elected representation on the board of the surviving district. The agreement shall provide that no fewer than two members of the board of the surviving district shall be appointed by the board of county commissioners, acting as the governing body of the county service district, to serve until replaced by individuals elected to the office at the next regular district election.

(5) Subsections (3) and (4) of this section do not apply to water authorities or sanitary authorities seeking to provide a different water-related service if the entities that seek to merge with the existing water authorities or sanitary authorities are within the urban growth boundary of a city and the city provides water supply, wastewater treatment or surface water management and treatment. When such entities are within the urban growth boundary of a city, the merging entities must:

(a) Obtain consent for the merger from the city prior to calling an election; or

(b) Comply with the formation process set forth in ORS 450.600.

[1971 c.727 §42; 1983 c.336 §22; 1997 c.590 §1; 2011 c.9 §18]



Section 198.890 - Consolidation of districts; effect.

(2) If the consolidation is approved, the district boards and officers of the consolidating districts shall turn over to the board of the successor district all funds, property, contracts and records of the consolidating districts. Upon the effective date of the consolidation:

(a) The successor district shall succeed to all the property, contracts, rights and powers of the consolidating districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal Act and ORS 198.705 to 198.955;

(b) Uncollected taxes, assessments or charges levied by the consolidating districts shall become the property of the successor district and upon collection shall be credited to the account of the successor district; and

(c) Subject to any debt distribution plan adopted under ORS 198.900, the successor district shall become liable for all the obligations, legal or contractual, of the consolidating districts.

(3) Districts providing potable water for domestic consumption, sanitary sewer or surface water quality and quantity purposes under separate principal Acts may consolidate as provided in this section. Upon the effective date of the consolidation, the district designated as the successor district shall have all powers held by the consolidating districts under the principal Acts of all of the districts.

(4) A county service district may consolidate with another district providing different or similar services as provided in subsection (3) of this section. The consolidating entities shall enter into an agreement that shall be binding on the successor district concerning elected representation on the board of the successor district. The agreement shall provide that no fewer than two members of the board of the successor district shall be appointed by the board of county commissioners, acting as the governing body of the county service district, to serve until replaced by individuals elected to the office at the next regular district election.

(5) Subsections (3) and (4) of this section do not apply to water authorities or sanitary authorities seeking to provide a different water-related service if the entities that seek to consolidate with the existing water authorities or sanitary authorities are within the urban growth boundary of a city and the city provides water supply, wastewater treatment or surface water management and treatment. When such entities are within the urban growth boundary of a city, the consolidating entities must:

(a) Obtain consent for the consolidation from the city prior to calling an election; or

(b) Comply with the formation procedures set forth in ORS 450.600.

[1971 c.727 §43; 1983 c.336 §23; 1997 c.590 §2; 2011 c.9 §19]



Section 198.895 - Initiation of merger and consolidation; procedure when city included in merger or consolidation.

(2) When proceedings have been initiated as provided in subsection (1), (3), (4) or (5) of this section, and the districts or district and city are subject to the jurisdiction of a local government boundary commission, the initiating documents shall be filed with the boundary commission as provided by ORS 199.476.

(3) If a proposed merger or consolidation initiated under subsection (1) of this section includes a proposal to join a city to the surviving or successor district, the electors of the districts and the city also shall file a duplicate petition with the governing body of the city. The signature requirements under ORS 198.755 applicable to a district proposed to merge or consolidate are applicable to the city. A petition under this subsection shall contain all the matters required to be stated in the petition under subsection (1) of this section, except that the petition also shall state:

(a) The name of the city proposed to join the surviving or successor district; and

(b) Whether the merger or consolidation must be approved by each district or city in order to be effective.

(4) The electors of one district and a city may initiate proceedings to join the city to the district by filing duplicate petitions with the board of the district and the governing body of the city. The signature requirements under ORS 198.755 (4) applicable to a district are applicable to the city. A petition under this subsection shall contain the name of the district, the name of the city and shall state that the proposal must be approved by the district and the city in order to be effective.

(5) Merger or consolidation also may be initiated by resolution adopted or approved by two or more district boards. If the merger or consolidation under this subsection includes a proposal to join a city to the surviving or successor district, the governing body of the city also must adopt or approve a resolution. A resolution adopted or approved under this subsection shall contain all the matters required to be stated in a petition to merge or to consolidate.

[1971 c.727 §44; 1983 c.142 §6; 1983 c.336 §24; 1985 c.263 §1]



Section 198.900 - Content of petition for annexation, merger or consolidation.

(2) If the merger or consolidation is approved, the district board of the successor or surviving district shall, in accordance with the plan, levy taxes and assessments for the liquidation of any prior existing indebtedness. Such a levy shall be subject to the principal Act of the consolidated or merged district.

[1971 c.727 §45; 1983 c.142 §7; 2011 c.369 §4]



Section 198.902 - Application of district petition requirements to cities.

[1983 c.142 §9]



Section 198.903 - Joint assembly of governing bodies of affected districts or cities; order for election; contents.

(2) At the joint assembly, a majority of the members of each governing body constitute a quorum for the transaction of business.

(3) The assembly, by a majority of all members present, shall adopt an order calling an election in each affected entity. The order shall include the matters specified in ORS 198.745.

(4) The order adopted by the assembly may include a plan for zoning or subdistricting the surviving or successor district for the purpose of nominating or electing members of its board if the principal Act for the district provides for election or representation by zone or subdistrict. The plan must describe the proposed boundaries of the zones or subdistricts. If required by the principal Act, the plan also must include a map of the proposed zone or subdistrict boundaries.

(5) If the merger or consolidation is initiated by petition and the petition includes a debt distribution plan, the order adopted under this section shall include that plan.

[1983 c.142 §10; 1983 c.350 §7b]



Section 198.905 - Certification of election results.

[1971 c.727 §46; 1983 c.142 §11]



Section 198.910 - Joint meeting of governing bodies of merged or consolidated districts and cities; election of board members for surviving or successor district; terms.

(2) At the joint meeting, a majority of the members of the governing body of each affected entity constitute a quorum for the transaction of business. The members so assembled shall from among the members elect a number of persons consistent with the principal Act to serve as board members of the surviving or successor district. The board so elected shall immediately meet and organize as provided by the principal Act and shall by resolution declare the districts merged or consolidated and each affected city joined, as the case may be. From the date of adoption of the resolution the merger or consolidation is complete, and the city territory, together with any territory thereafter annexed to the city, is included in the boundaries of the surviving or successor district and shall be subject to all the liabilities of the district in the same manner and to the same extent as other territory included in the district.

(3) Of the persons elected under subsection (2) of this section to serve as board members of the surviving or successor district, three shall serve until June 30 following the next regular district election as defined in ORS 255.005 and the remaining members shall serve until June 30 next following the second regular district election. However, if the principal Act provides for a board of directors of three members for the surviving or successor district, then two members shall serve until June 30 following the next regular district election as defined in ORS 255.005 and the remaining member shall serve until June 30 next following the second regular district election. The terms of office of the members shall be determined by lot.

[1971 c.727 §47; 1983 c.142 §12; 1989 c.503 §1; 1993 c.424 §4]



Section 198.912 - Apportionment of board members for certain surviving or successor districts.

(1) By one member when the percentage of electors or owners of land in the affected district is at least 20 percent but less than 40 percent of the electors or owners of land within the successor or surviving district.

(2) By two members when the percentage of electors or owners of land in the affected district is at least 40 percent but less than 60 percent of the electors or owners of land within the successor or surviving district.

(3) By the number of board members remaining after apportionment of board members under subsections (1) and (2) of this section when, among all of the affected districts, the percentage of electors or owners of land in the affected district is the highest percentage of electors or owners of land within the successor or surviving district.

[1997 c.590 §5]



Section 198.915 - Election of board members at regular district election.

[1971 c.727 §48; 1993 c.424 §5]



Section 198.920 - Dissolution procedure.

(a) By a petition of the electors requesting dissolution of the district, filed with the county board.

(b) By resolution of the district board filed with the county board when the district board determines that it is in the best interest of the inhabitants of the district that the district be dissolved and liquidated.

(c) By resolution of the county board:

(A)(i) If the district at the time of the regular district election has not elected district board members, as required by the principal Act, to fill vacancies on the district board; or

(ii) If the territory within the district is uninhabited; and

(B) If the county board determines that it is in the best interest of the people of the county that the district be dissolved and liquidated.

(2) Within five days after a petition is filed or a resolution of a county board is adopted under this section, a copy shall be filed with the district secretary, if any, or with any other district officer who can with reasonable diligence be located.

(3) If there are no qualified district board members, the county board shall act as or appoint a board of trustees to act in behalf of the district.

[1971 c.727 §49; 2011 c.9 §20]



Section 198.925 - Findings of fact by district board.

(a) The amount of each outstanding bond, coupon and other indebtedness, with a general description of the indebtedness and the name of the holder and owner of each, if known.

(b) A description of each parcel of real property and interest in real property and, if the property was acquired for delinquent taxes or assessments, the amount of such taxes and assessments on each parcel of property.

(c) The amount of uncollected taxes, assessments and charges levied by the district and the amount upon each lot or tract of land.

(d) A description of the personal property and of all other assets of the district.

(e) The estimated cost of dissolution.

(2) The district board shall propose a plan of dissolution and liquidation.

(3) Within 30 days after initiation of the dissolution proceeding, the findings of fact and the proposed plan of dissolution and liquidation shall be filed in the office of the county clerk and shall be available for inspection by any interested person.

[1971 c.727 §50; 2011 c.9 §21]



Section 198.927 - Annexation of dissolved district.

[2011 c.369 §2]

Note: 198.927 was added to and made a part of ORS chapter 198 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 198.930 - Plan for dissolution and liquidation.

[1971 c.727 §51; 1987 c.504 §8]



Section 198.935 - Election on dissolution; consent of creditors; content of notice.

(2) Within 10 days after the district board files the plan of dissolution and liquidation required by ORS 198.925, and following boundary commission approval if necessary, the district board shall call an election for the purpose of submitting to the electors of the district the question of whether the district shall be dissolved, its indebtedness liquidated and its assets disposed of in accordance with the plan proposed. The election shall be held on the next available election date in ORS 255.345 for which the filing deadline can be met. No election shall be called until the assent of all known holders of valid indebtedness against the district is obtained or provision is made in the plan for payment of the nonassenting holders. The notice of the election shall contain a brief summary of the plan of dissolution and liquidation and state that the plan of dissolution is available for examination at the office of the county clerk.

[1971 c.727 §52; 1979 c.316 §8; 1983 c.336 §25; 1987 c.707 §3; 1989 c.923 §5]



Section 198.940 - Dissolution without election.

(1) The territory within the affected district is uninhabited;

(2) The district has failed regularly to elect district board members in accordance with the principal Act of the district;

(3) For a county service district, dissolution is required due to an absence of public need for continuation of the district, as provided in ORS 451.620; or

(4) For a county service district, the district is no longer necessary for the purpose for which it was formed.

[1971 c.727 §53; 1987 c.504 §9; 2009 c.496 §1]



Section 198.945 - Trustees for dissolved district; records to county clerk; limitation on further elections.

(2) If dissolution is approved, after the affairs of the district have been fully settled, all books and records of the district shall be deposited by the board of trustees in the office of the county clerk of the county. At the same time, the board of trustees shall execute under oath, and file with the county board, a statement that the district has been dissolved and its affairs liquidated. From the date of the statement, the corporate existence of the district is terminated for all purposes.

(3) If a majority of the votes cast are against dissolution, no further election for dissolution shall be called by the board, upon petition or upon a resolution of the board, prior to the expiration of one year from the date of the election on dissolution.

[1971 c.727 §54]



Section 198.950 - Power of trustees to convey assets.

(1) If the other district assumes all debts and obligations of the dissolving district and undertakes to continue to furnish the service provided by the dissolving district pursuant to the plan of dissolution and liquidation; and

(2) If the consent of all the known holders of valid indebtedness against the district has been obtained, or provision has been made in the plan for payment of the nonassenting holders.

[1971 c.727 §55]



Section 198.955 - Disposition of assets; rules.

(2) Notwithstanding subsection (1) of this section, if the property of a district is located within the corporate limits of a city, such property shall, upon dissolution of the district, vest in the city in which located and the property of the district lying outside the corporate limits of any city shall vest in the county until the formation of a city embracing such territory, at which time it shall vest in the city.

(3) In each year that the county receives surplus funds to the credit of the district under subsection (1) of this section, any funds in the account of the district on June 30, in excess of $6,000 retained by the county for administration, shall be certified to the county assessor and shall be disposed of as provided under one of the following paragraphs, as selected by the county assessor:

(a) Notwithstanding ORS 310.105, the funds may be offset against that portion of the levies of taxing units levied against the property values of property within the dissolved district. The method of offset shall be further defined by rule of the Department of Revenue. If the funds are offset as provided under this paragraph, the funds shall be distributed to each taxing unit in the amount of that taxing unit’s offset.

(b) The amount may be credited to each property appearing on the tax roll for the year for which the credit applies within the dissolved district on the basis of current assessed value. If the surplus funds are distributed under this paragraph, the surplus funds shall be deposited in the unsegregated tax collections account established under ORS 311.385 and distributed in the same manner as other funds in that account. The method to be used to credit the amount of the surplus shall be further defined by rule of the Department of Revenue.

[1971 c.727 §56; 1989 c.883 §1; 1991 c.459 §343]



Section 198.973



Section 198.974



Section 198.975



Section 198.976



Section 198.977



Section 198.978



Section 198.979



Section 198.980



Section 198.981



Section 198.982



Section 198.983



Section 198.984



Section 198.985



Section 198.986



Section 198.987



Section 198.988



Section 198.989



Section 198.990






Chapter 199 - Local Government Boundary Commissions; City-County Consolidation

Section 199.110



Section 199.120



Section 199.130



Section 199.140



Section 199.150



Section 199.160



Section 199.170



Section 199.180



Section 199.210



Section 199.220



Section 199.230



Section 199.240



Section 199.250



Section 199.260



Section 199.270



Section 199.280



Section 199.310

LOCAL GOVERNMENT BOUNDARY COMMISSIONS

Note: Sections 3, 4 and 11, chapter 539, Oregon Laws 2005, provide:

Sec. 3. Section 4 of this 2005 Act is added to and made a part of ORS 199.410 to 199.534. [2005 c.539 §3]

Sec. 4. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

(a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

(b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

(c) Has an assessed value of more than $2 million, including improvements; and

(d) Is in unincorporated Jackson County, either:

(A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

(B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

(2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

(3) As used in this section, "urban unincorporated community" means an unincorporated community that:

(a) Includes at least 150 permanent residential dwelling units;

(b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

(c) Includes areas served by a community sewer system; and

(d) Includes areas served by a community water system. [2005 c.539 §4]

Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 §11]



Section 199.410 - Policy.

(a) A fragmented approach has developed to public services provided by local government. Fragmentation results in duplications in services and resistance to cooperation and is a barrier to planning implementation. Such an approach has limited the orderly development and growth of Oregon’s urban areas to the detriment of the citizens of this state.

(b) The programs and growth of each unit of local government affect not only that particular unit but also the activities and programs of a variety of other units within each urban area.

(c) As local programs become increasingly intergovernmental, the state has a responsibility to insure orderly determination and adjustment of local government boundaries to best meet the needs of the people.

(d) Local comprehensive plans define local land uses but may not specify which units of local government are to provide public services when those services are required.

(e) Urban population densities and intensive development require a broad spectrum and high level of community services and controls. When areas become urbanized and require the full range of community services, priorities are required regarding the type and levels of services that the residents need and desire. Community service priorities need to be established by weighing the total service needs against the total financial resources available for securing services. Those service priorities are required to reflect local circumstances, conditions and limited financial resources. A single governmental agency, rather than several governmental agencies is in most cases better able to assess the financial resources and therefore is the best mechanism for establishing community service priorities.

(2) It is the intent of the Legislative Assembly that each boundary commission establish policies and exercise its powers under this chapter in order to create a governmental structure that promotes efficiency and economy in providing the widest range of necessary services in a manner that encourages and provides planned, well-ordered and efficient development patterns.

(3) The purposes of ORS 199.410 to 199.534 are to:

(a) Provide a method for guiding the creation and growth of cities and special service districts in Oregon in order to prevent illogical extensions of local government boundaries and to encourage the reorganization of overlapping governmental agencies;

(b) Assure adequate quality and quantity of public services and the financial integrity of each unit of local government;

(c) Provide an impartial forum for the resolution of local government jurisdictional questions;

(d) Provide that boundary determinations are consistent with acknowledged local comprehensive plans and are, in conformance with statewide planning goals. In making boundary determinations the commission shall first consider the acknowledged comprehensive plan for consistency of its action. Only when the acknowledged local comprehensive plan provides inadequate policy direction shall the commission consider the statewide planning goals. The commission shall consider the timing, phasing and availability of services in making a boundary determination; and

(e) Reduce the fragmented approach to service delivery by encouraging single agency service delivery over service delivery by several agencies.

[1969 c.494 §1; 1981 c.265 §1; 1989 c.92 §8; 1997 c.541 §347]



Section 199.415 - Definitions for ORS 199.410 to 199.534.

(1) "Affected city" means a city, city-county or cities, named in a petition, for which a boundary change is proposed or a city, city-county or cities, named in a final order, for which a boundary change is ordered.

(2) "Affected district" means a district or districts, named in a petition, for which a boundary change is proposed or a district or districts, named in a final order, for which a boundary change is ordered.

(3) "Affected territory" means territory described in a petition.

(4) "Boundary change" means a major or minor boundary change.

(5) "Boundary commission" or "commission" means a local government boundary commission formed under ORS 199.410 to 199.534.

(6) "City council" means the governing body of a city.

(7) "County board" means the county court or board of county commissioners of a county located within the jurisdiction of a boundary commission or proposed boundary commission.

(8) "District" means one of the districts named in ORS 199.420.

(9) "District board" means the governing body of a district.

(10) "Filing agency" means the county board, district board, city council or other public officer or agency designated by the principal Act to receive or take the first action on a petition for a boundary change.

(11) "Major boundary change" means formation, merger, consolidation or dissolution of a city or district.

(12) "Minor boundary change" means an annexation, withdrawal or transfer of territory to or from a city or district or a transfer of territory from a city-county to a city.

(13) "Owner" means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete assessment roll.

(14) "Petition" includes resolution, order, articles of incorporation and any other form of initiatory action for a boundary change.

(15) "Principal Act" means, with reference to a city, ORS chapters 221, except ORS 221.230, and 222 and, with reference to a district, the statutes, other than ORS 199.410 to 199.534, which describe the powers of an affected district including but not limited to the statutes under which a district is proposed or is operating.

(16) "Proceeding" means a proceeding to consider a boundary change.

(17) "Transfer of territory" means the process of simultaneous withdrawal and annexation of territory from one district to another district organized under the same principal Act other than ORS 198.705 to 198.955, or the simultaneous withdrawal and annexation of territory from one city or city-county to another city.

(18) "Withdrawal" includes the detachment, disconnection or exclusion of territory from an existing city or district.

[1969 c.494 §2; 1971 c.462 §1; 1973 c.664 §1; 1975 c.361 §1; 1989 c.92 §9; 1997 c.494 §18]



Section 199.420 - "District" defined for ORS 199.410 to 199.534.

(1) Domestic water supply district organized under ORS chapter 264.

(2) Park and recreation district organized under ORS chapter 266.

(3) Metropolitan service district organized under ORS chapter 268.

(4) Highway lighting district organized under ORS chapter 372.

(5) Sanitary district organized under ORS 450.005 to 450.245.

(6) Sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

(7) County service district organized under ORS chapter 451.

(8) Vector control district organized under ORS 452.020 to 452.170.

(9) Rural fire protection district organized under ORS chapter 478.

(10) Geothermal heating district organized under ORS chapter 523.

(11) Corporations organized under ORS chapter 554 for the purpose of supplying water for domestic use or any other district supplying or seeking to supply domestic water.

(12) Library district organized under ORS 357.216 to 357.286.

(13) Special road district organized under ORS 371.305 to 371.360.

(14) Heritage district organized under ORS 358.442 to 358.474.

[1969 c.494 §3; 1971 c.462 §2; 1975 c.782 §49; 1983 c.336 §1; 1987 c.863 §7; 1989 c.92 §10; 1993 c.577 §16; 2007 c.562 §23]



Section 199.425



Section 199.427



Section 199.430 - Procedure for creating commissions by local resolution or petition.

(a) Similar resolutions creating a commission adopted by the county board of each of the counties within the jurisdiction of the commission; or

(b) Similar petitions, signed by the electors of each county within the jurisdiction of the proposed commission, requesting the creation of a commission having jurisdiction within the counties, filed with and approved by order of the county boards of each county in the jurisdiction of the commission.

(2) Each petition filed with a county board requesting creation of a boundary commission shall be signed by not less than 10 percent of the registered electors of the county. The petition shall be approved by the county board if it finds that the needs of the local government units in the territory described in the petition and the public interest would be benefited by the establishment of a boundary commission to carry out the purposes described by ORS 199.410.

(3) A resolution creating or an order approving the creation of a boundary commission is effective on:

(a) The date the last county board in the jurisdiction of the commission adopts the resolution or order; or

(b) The date specified in the order, or resolution, but not more than 60 days after the adoption of the resolution or order.

(4) When a commission is created under this section, copies of the resolutions or orders of the county boards shall be filed with the Governor, the Secretary of State, and the county clerk and the assessor of each county within the jurisdiction of the commission.

(5) A commission created as provided by this section shall not have jurisdiction of any proceeding initiated prior to the effective date of the resolution or order creating such commission.

[1969 c.494 §5; 1971 c.462 §3; 1979 c.645 §1; 1980 c.14 §4; 1981 c.265 §3; 2007 c.239 §10]



Section 199.432 - Status of commission as state agency; application of certain laws.

(2) A boundary commission is a state agency as defined in ORS 291.002 and is not subject to the provisions of ORS 291.201 to 291.226, 291.232 to 291.260, 291.371, 291.373 or 291.375.

(3) A boundary commission employing personnel under ORS 199.455 shall provide employee benefits provided to state management service employees.

[1979 c.545 §3; 1981 c.265 §4; 1983 c.336 §2; 1989 c.92 §11; 2003 c.14 §99; 2003 c.734 §15; 2007 c.239 §11; 2012 c.107 §101]



Section 199.435 - Organization of commission created under ORS 199.430.

(2) Notwithstanding ORS 199.440, of the first appointees to a commission formed under ORS 199.430, one shall serve for one year, two for two years, two for three years and two for four years. The respective terms of the first appointees shall be determined by lot at the first meeting of the commission.

(3) The Governor shall fix the time and place of the first meeting and notify the members of the commission thereof. The first meeting shall be an organizational meeting.

[1969 c.494 §8]



Section 199.440 - Membership; appointment; qualifications; term; vacancy.

(2) The Governor may appoint all members of a commission from a list of names obtained from cities, counties and districts within the area of jurisdiction of the boundary commission. The Governor shall prepare the list annually and keep it current so timely appointments will be made as vacancies occur. The Governor shall endeavor to appoint members from the various cities, counties and districts so as to provide geographical diversity of representation on the commission.

(3) To be qualified to serve as a member of a commission, a person must be a resident of the area subject to the jurisdiction of the commission. A person who is an elected or appointed officer or employee of a city, county or district may not serve as a member of a commission. No more than two members of a commission shall be engaged principally in the buying, selling or developing of real estate for profit as individuals, or receive more than half of their gross income as or be principally occupied as members of any partnership, or as officers or employees of any corporation, that is engaged principally in the buying, selling or developing of real estate for profit. No more than two members of a commission shall be engaged in the same kind of business, trade, occupation or profession.

(4) A member shall be appointed to serve for a term of four years. A person shall not be eligible to serve for more than two consecutive terms, exclusive of:

(a) Any service for the unexpired term of a predecessor in office.

(b) Any term less than four years served on the commission first appointed.

(5) A commission may declare the office of a member vacant for any cause set out by ORS 236.010 or for failure, without good reason, to attend two consecutive meetings of the commission. A vacancy shall be filled by the Governor. If the Governor has not filled a vacancy within 45 days after the vacancy occurs, then, and until such time as the vacancy is filled, the remaining members of a commission shall comprise and act as the full membership of the commission for purposes of ORS 199.445.

[1969 c.494 §6; 1975 c.653 §1; 1979 c.374 §1; 1981 c.265 §5; 1989 c.92 §12b; 1989 c.321 §4; 1991 c.15 §1; 1997 c.516 §2]



Section 199.445 - Quorum; voting requirements for certain matters.

(1) Adopt a final order under ORS 199.461.

(2) Adopt rules under ORS 199.452.

[1969 c.494 §9; 1971 c.462 §4]



Section 199.450 - Advisory committee; membership; function; term.

(2) The advisory committee shall meet as necessary. The advisory committee shall also meet on the call of the commission.

(3)(a) The committee may review each petition filed with the commission except a petition filed under ORS 199.495. If the committee reviews a petition, it may submit a recommendation on the petition to the boundary commission within 30 days after the petition is filed with the commission.

(b) The committee shall review each administrative rule of the commission prior to its adoption. The committee may propose any changes to the commission’s rules, policies or practices as it deems necessary or desirable.

(4) In addition to its other functions and duties, the advisory committee shall review the annual budget of the boundary commission and any assessments levied under ORS 199.457. The advisory committee shall meet with the commission and may make such recommendations relating to the budget or assessments as it deems necessary or prudent. The budget or an assessment levied under ORS 199.457 shall be effective only when approved by the advisory committee.

(5) A member shall serve for a term of two years. Of the members first appointed, however, four shall serve for terms of one year and five shall serve for terms of two years. The respective terms of the members shall be determined by lot at the first meeting of the advisory committee.

[1969 c.494 §9a; 1971 c.462 §5; 1981 c.265 §6; 1983 c.336 §3; 1989 c.92 §13]



Section 199.452 - Adoption of rules.

[Formerly 199.525; 1983 c.336 §4]



Section 199.455 - Expenses of members; employees; cooperation of local governments.

(2) A commission shall employ an executive officer and may employ administrative, clerical and technical assistants for carrying on its functions and it shall fix their compensation.

(3) The governing bodies of cities, counties and districts located within the area of jurisdiction of a boundary commission shall cooperate when requested with the boundary commission by providing information, records, materials and other forms of support and, if available, consulting services and staff assistance.

[Formerly 199.530; 1981 c.265 §7]



Section 199.457 - Finances; tax levy by county; donations; service charges; assessments.

(2) A boundary commission may accept any funds, property or services, or the use of any property donated by any person, district, city or county in carrying out the purposes of ORS 199.410 to 199.534.

(3) A boundary commission, with the approval of the advisory committee appointed under ORS 199.450, may establish and collect reasonable service charges from persons, cities, the county or counties and special districts within its jurisdiction to defray the costs of operating the commission and carrying out the purposes of ORS 199.410 to 199.534. Such charges shall include, but not be limited to, fees for filing a petition or resolution for a boundary change with the commission.

(4) In addition to any service charges established under subsection (3) of this section, a boundary commission may determine it is necessary to charge cities and counties within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge cities and counties within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each city and county with the portion of the total amount as the population of the portion of the city or county within the jurisdiction of the commission bears to the total population of the area within the jurisdiction of the commission. For the purposes of this subsection, the population of a county does not include the population of any city situated within the boundaries of that county.

(5) In addition to any service charges, established under subsection (3) of this section, a boundary commission may determine it is necessary to charge districts within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge districts within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each district with the portion of the total amount as the assessed valuation of the district within the jurisdiction of the commission bears to the total assessed valuation of all districts within the jurisdiction of the commission. However, assessments shall not be made by a boundary commission under this subsection against a highway lighting district organized under ORS chapter 372, a vector control district organized under ORS chapter 452 or a county service district organized under ORS chapter 451 for the purpose of providing street lighting works or vector control.

(6) For each fiscal year beginning on or after July 1, 1982, the commission shall notify each city, county or district governing body of its intent to levy an assessment under this section and the amount of the assessment for each city, county and district at least 120 days before the beginning of the fiscal year for which the assessment will be made.

(7) The decision of the commission to assess the cities, counties and districts within its jurisdiction, and the amount of the assessment upon each, shall be binding upon those governmental bodies. Cities, counties and districts shall pay their assessment in equal quarterly payments as the commission may require except that any city or district with a total annual assessment of less than $100 shall pay the total assessment in one installment at the time specified for the second quarterly payment.

(8) When a city or district located in a county outside the jurisdiction of a boundary commission annexes or otherwise incorporates territory located within the jurisdiction of a boundary commission, the boundary commission shall assess the city or district with the portion of the total amount determined under subsection (4) or (5) of this section as the assessed valuation of the territory of the city or district within the jurisdiction of the boundary commission bears to the total assessed valuation of the entire city or district.

[Formerly 199.535; 1981 c.265 §8; 1983 c.336 §5; 1989 c.92 §14; 1997 c.516 §3; 2007 c.239 §12]



Section 199.458



Section 199.459



Section 199.460 - Jurisdiction of boundary commission over boundary changes.

(2) If the territory subject to the proceeding is within the jurisdiction of two or more commissions, the highest assessed value commission shall have primary jurisdiction in the conduct of the proceeding under ORS 199.410 to 199.534, and all other commissions having jurisdiction of the territory shall cooperate in the conduct of the proceeding. On the call of the highest assessed value commission, the commissions shall meet as a joint commission to hold hearings and to adopt a final order in the proceeding. As used in this subsection, "highest assessed value commission" means the commission having jurisdiction of the greatest portion of the taxable assessed valuation of the affected territory.

[1969 c.494 §10; 1971 c.462 §6; 1989 c.92 §15; 1997 c.516 §6]



Section 199.461 - Study of proposed boundary change or other action; hearing; action by commission; judicial review; notice to public officials.

(a) Cause a study to be made of the proposal.

(b) Conduct one or more public hearings on the proposal.

(2) After the study and hearings, the boundary commission may alter the boundaries set out in a petition for formation or a minor boundary change of a city or district or in a petition for consolidation of cities so as either to include or exclude territory. If the commission determines that any land has been improperly omitted from the proposal and that the owner of the land has not appeared at the hearing, in person or by a representative designated in writing, the commission shall continue the hearing on the petition and shall order notice given to the nonappearing owner requiring appearance of the owner before the commission to show cause, if any, why the land should not be included in the proposal. For minor boundary change modifications, notice to nonappearing owners may be given by personal service or by letter sent by first-class mail, at least 10 days prior to the date to which the hearing has been continued. For major boundary change modifications, notice to nonappearing owners may be given by personal service, by letter sent by first-class mail or by a legal advertisement in a newspaper of general circulation in the area at least 15 days prior to the date to which the hearing has been continued. The required notice may be waived by the nonappearing owner.

(3) After the study and hearings the boundary commission may alter the application for extraterritorial sewer or water line extensions to include or exclude line and connections thereto, and may alter the application for formation of a privately owned sewer or water system or allocation of territory to a community water supply system to include or exclude territory. If the commission determines that any land has been improperly omitted from a proposal to form a private water or sewer system or allocate territory to a community water system, or that any line or connections have been improperly omitted from a proposal to extend extraterritorially a water or sewer line, and that the owner of the property to be included or to which the line is being extended has not appeared at the hearing, in person or by a representative designated in writing, the commission shall continue the hearing on the proposal and shall order notice given to the nonappearing owner requiring appearance of the owner before the commission to show cause, if any, why the land or line or connection should not be included in the proposal. Notice to nonappearing owners may be given by personal service or by letter sent by first-class mail, at least 10 days prior to the date to which the hearing has been continued. The required notice may be waived by the nonappearing owner.

(4) On the basis of the study and on the basis of the facts presented at the hearing, the boundary commission shall approve the proposed boundary change or application under ORS 199.464 as presented or as modified by the commission or disapprove the proposed change, by an order stating the reasons for the decision of the commission. Jurisdiction for judicial review of such an order is conferred upon the Court of Appeals. Except as provided in ORS 183.315 (1), any person interested in a boundary change may petition for judicial review of the order under ORS 183.482.

(5) Immediately after the effective date of a final order entered under subsection (4) of this section and a proclamation declaring a minor boundary change approved if any is entered under ORS 199.505 (3), the commission shall file a copy of the order and proclamation, if any, with the Secretary of State, the Department of Revenue, the assessor and the county clerk of each county in which the affected territory, city or district is located, and the clerk of the affected city or district. If the commission disapproves a minor boundary change, it shall send a copy of the final order to the person who actually filed the petition and to the affected city or district.

(6) Immediately after the effective date of a final order on an application under ORS 199.464, the commission shall file a copy of the order with the applicant, the Oregon Health Authority, the Department of Environmental Quality and the county planning department.

[Formerly 199.475; 1979 c.772 §16; 1981 c.265 §9; 1983 c.336 §6; 1989 c.92 §16; 2009 c.595 §176]



Section 199.462 - Standards for review of boundary changes; territory that may not be included in certain boundary changes.

(2) Subject to any provision to the contrary in the principal Act of the affected district or city and subject to the process of transfer of territory:

(a) Territory within a city may not be included within or annexed to a district without the consent of the city council;

(b) Territory within a city may not be included within or annexed to another city; and

(c) Territory within a district may not be included within or annexed to another district subject to the same principal Act.

[Formerly 199.515; 1975 c.361 §2; 1979 c.374 §2; 1981 c.748 §18; 1983 c.336 §7; 1989 c.92 §17]



Section 199.463 - Notice; hearing.

(2) Notice of a hearing shall describe the proposed boundary change or application under ORS 199.464, state the time and place of the hearing and that any interested person may appear and shall be given a reasonable opportunity to be heard.

(3) A hearing may be adjourned or continued to another time so long as notice of the continued hearing meets the requirements of ORS chapter 193.

[Formerly 199.520; 1983 c.336 §8; 1989 c.92 §18]



Section 199.464 - Commission approval for exercise of additional district function, to extraterritorially extend district or city sewer or water line or to establish privately owned community water system.

(2) Without the approval of a boundary commission, a district with territory in the jurisdiction of the commission may not initiate an additional function of the district. Any proposal by a district to initiate an additional function shall be referred immediately to the boundary commission that has jurisdiction of the territory in which the district lies. The district shall take no further action on the proposal unless the commission approves the proposal as proposed or modified.

(3) Except for lines which provide no extraterritorial service, without the approval of a boundary commission, a city or district with territory in the jurisdiction of the commission shall not extend a water or sewer line extraterritorially to an extent not effected on October 5, 1973. Tentative plans for such extraterritorial extension shall be submitted to the boundary commission that has jurisdiction of the territory in which the extension is proposed. If the commission disapproves the plans, no further action may be taken.

(4) Except as provided in subsection (5)(d) of this section, within territory subject to the jurisdiction of a boundary commission, no person may establish a community water supply system or a privately owned sewerage system or privately owned disposal system or extend a water line or sewer line without commission approval. Tentative plans for such approval shall be submitted to the boundary commission that has jurisdiction of the territory for which the establishment or extension is proposed. However, extension by a city or district of water lines or sewer lines shall be governed by subsection (3) of this section and the requirements of this section shall not apply to establishment of a city-owned or district-owned community water supply system within its boundaries.

(5)(a) A community water supply system within the territory subject to the jurisdiction of a commission may apply to the commission for allocation of service territory. If the territory is allocated to a community water supply system, no other community water supply system may serve within the territory without approval of the commission and the approval may not be given so long as the existing system is reliable and has an adequate quality and quantity of water.

(b) In condemning all or part of the properties and allocated service territory of a private community water supply system through eminent domain, the acquisition price shall be fair market value.

(c) No part of the acquisition price for all or part of a community water supply system acquired by eminent domain shall be specially assessed against the property within the acquired service territory, or its owners on a special benefit assessment basis.

(d) A community water supply system to which service territory has been allocated under this subsection may extend or establish water lines within the territory without further approval of the commission.

(6) Action which under this section requires approval by a boundary commission but is taken without that approval may be enjoined, upon suit in a court of competent jurisdiction, by the boundary commission in whose territorial jurisdiction the action is taken.

(7) As used in this section:

(a) "Community water supply system" means a source of water and distribution system whether publicly or privately owned that serves more than three residences or other users where water is provided for public consumption including, but not limited to, a school, farm labor camp, an industrial establishment, a recreational facility, a restaurant, a motel, a mobile home or manufactured dwelling park, or a group care home.

(b) "Disposal system" is that system described by ORS 468B.005, except for individual subsurface disposal systems.

(c) "Sewer line" includes every gravity sewer line that is eight inches or more in diameter and all force lines regardless of size, except a line connecting a sewer system with the premises of the user unless the line provides for extraterritorial extension of service.

(d) "Sewerage system" is that system described by ORS 468B.005.

(e) "Tentative plans" submitted to the boundary commission for approval shall include:

(A) For the establishment of a water system or extension of a water line:

(i) The source of the supply and quantity of water available.

(ii) The transmission, distribution and storage system size and location.

(iii) The proposed number of service connections, a map, and a legal description indicating the proposed service area.

(B) For the establishment of a sewer system or extension of a sewer line:

(i) The location of the treatment facility and outfall or other method of disposal.

(ii) The size and location of the collection system.

(iii) The proposed number of service connections, a map, and a legal description indicating the proposed service area.

(f) "Water line" includes every water line except a line connecting a community water supply system with the premises of the water user unless the line provides for extraterritorial extension of service.

[1973 c.684 §2; 1975 c.330 §1; 1979 c.374 §3; 1979 c.880 §4; 1983 c.336 §9; 1989 c.92 §19; 1989 c.648 §58; 2003 c.469 §2; 2005 c.22 §149]



Section 199.465



Section 199.466 - Approval of annexation or extraterritorial extension without study or hearing; conditions; appeal.

(2) If, within 25 days after the filing of an annexation petition or application for an extraterritorial water or sewer line extension, a person or governing body that received a copy of the executive officer’s analysis and recommendation under subsection (1) of this section does not ask in writing for a public hearing on the proceeding under ORS 199.461, the petition or application shall be considered approved by the commission. After such approval, the executive officer of the commission shall send written notification of the approval to the officials and persons described in ORS 199.461 (5) or (6). For an annexation petition, the notification shall contain a legal description and map describing the territory approved for annexation, and for an application under ORS 199.464 (3) or (4), a general description and map of the territory affected by the extension. If a request for a public hearing is received by the commission within the 25-day period after the filing, the commission shall proceed as provided by ORS 199.460 to 199.463 and 199.490 to 199.534.

(3) Any person, city, county or district may appeal the approval of a petition or tentative plans under this section as provided in ORS 199.461 (4).

[1981 c.265 §14; 1983 c.336 §12; 1989 c.92 §20]



Section 199.468 - Effective date of application submitted under ORS 199.464.

[1983 c.336 §11]



Section 199.470



Section 199.475



Section 199.476 - When petition for major boundary change required; when economic feasibility statement required; effect of filing petition; effect of appeal.

(2) The proceeding under the principal Act shall be suspended from the date the petition is filed with the filing agency until the date the commission files a certified copy of its final order with the filing agency. Suspension of the proceeding under this section shall not continue for more than 120 days after the date the commission receives the petition.

(3) If a final order is not adopted within the 120 days, the petition shall be considered approved by the commission.

(4) Notwithstanding subsection (3) of this section, if a final order of a commission is appealed for review by the Court of Appeals and a copy of the petition for judicial review is filed with the filing agency within 60 days after the date on which the final order is issued, the suspension period shall be extended and continue until the petition for judicial review is determined and the results thereof certified to the filing agency.

(5) A determination by the board of directors of a county service district that there is a public need for the continued existence of the district shall be reviewed as provided in this section.

[Formerly 199.465; 1983 c.336 §13; 1987 c.504 §10; 1987 c.882 §10; 1989 c.92 §21]



Section 199.480 - Filing of major boundary change order; effect of filing.

(1) If the commission approved the petition as presented or as modified, the proceeding shall continue as provided by the principal Act; except that when a commission considers and enters a final order on a petition:

(a) The city council or county or district board need not call or hold a hearing on the petition and shall not change boundaries as described by the final order of the commission.

(b) An election on the proposed change, if required under the principal Act, shall be held on the next appropriate election date authorized under the principal Act or under ORS 203.085, 221.230 or 255.345.

(c) The final order, in a proceeding to merge or to consolidate districts or to dissolve a district and transfer its functions, assets and liabilities to a county service district, shall conclude the proceeding for all purposes; and the merger, consolidation or dissolution and transfer shall take effect on the date the order is adopted or at whatever date the commission specifies in its order which shall not be more than one year after the date the final order is adopted. A merger or consolidation to which this paragraph applies includes but is not limited to a merger or consolidation under ORS 198.705 to 198.955 that provides for joining a city to the surviving or successor district.

(2) If the commission disapproved the petition, the proceeding shall terminate.

(3) If the commission determines that a county service district subject to a determination of public need for continued existence shall be dissolved, it shall enter an order so providing and dissolution shall take effect at the end of the fiscal year in which the order of the commission is entered.

[1969 c.494 §14; 1971 c.462 §11; 1973 c.664 §4; 1983 c.142 §12a; 1983 c.336 §14; 1987 c.504 §11; 1989 c.92 §22]



Section 199.483



Section 199.485 - Commission authority to initiate major boundary change; resolution as petition; content and filing of resolution.

(2) The resolution shall:

(a) Identify the affected city or district;

(b) State the kind of boundary change proposed;

(c) Contain a legal description of the boundaries of the affected territory;

(d) If the proposal concerns a district, designate the principal Act of the affected district;

(e) Have attached a map showing the location of the affected territory; and

(f) Include whatever additional information the principal Act of the affected city or district authorizes or requires petitioners to include in or with a petition for such a boundary change.

(3) In proceedings initiated under this section, the filing agency is not required to send a copy of the resolution to the boundary commission, but the commission shall, except in formation proceedings, file a certified copy of the resolution with the affected city or district within five days after the date the resolution is filed with the filing agency, unless the city or district is the filing agency.

[1969 c.494 §15; 1971 c.462 §12; 1973 c.664 §5]



Section 199.487 - Commission authority to initiate minor boundary change; nonapplicability of certain boundary change procedures; effect of commission action.

(2) ORS 222.111 to 222.180, 222.460 and the statutes of the state that govern annexation of territory to, or withdrawal of territory from, districts do not apply in territory subject to the jurisdiction of a boundary commission. However, a city annexation proposal initiated under ORS 199.490 may include a tax differential proposal authorized by ORS 222.111 (3). Notwithstanding ORS 199.490 (2)(b), 222.173 (1), 222.175 or any other requirement for obtaining consent to annexation, a city or district may use a consent to annexation contained in contracts authorized by ORS 198.869 or 222.115 in formulating annexation proposals or petitions under ORS 198.855, 199.490 (2), 222.125 or 222.170 for properties whose owners have signed such consents to annexation. ORS 222.530 shall not apply in territory subject to the jurisdiction of a boundary commission unless the affected territory constitutes at least 60 percent of the area and 60 percent of the assessed value of the district.

(3) Notwithstanding any charter or statutory provision to the contrary, a final order or a proclamation of a boundary commission declaring a minor boundary change approved is effective to change the boundary of the city or district without the necessity of any further action by the electors or the governing body of the city or district.

[Formerly 199.540; 1979 c.880 §3; 1983 c.336 §15; 1985 c.702 §17; 1989 c.92 §23; 1989 c.1063 §12; 1991 c.637 §6]



Section 199.490 - Procedure for minor boundary changes or transfers of territory.

(a) By resolution of the governing body of the affected city or district;

(b) By petition signed by 10 percent of the electors registered in the affected territory;

(c) By petition signed by the owners of at least one-half the land area in the affected territory;

(d) By resolution of a boundary commission having jurisdiction of the affected territory; or

(e) When the minor boundary change is a withdrawal of a city from a district, by resolution of the governing body of the city, which shall be an affected city for the purposes of ORS 199.410 to 199.534.

(2)(a)(A) An annexation proceeding may also be initiated by a resolution adopted by the governing body of the affected city or district upon receiving consent to annex their land in writing from more than half of the owners of land in the territory proposed to be annexed, who also own more than half of the land in the territory proposed to be annexed and of real property therein representing more than half of the assessed value of all real property in the territory proposed to be annexed.

(B) A resolution adopted by the governing body of the affected city or district upon receiving written consent to annexation from a majority of the electors registered in the territory proposed to be annexed and written consent to the annexation of their land from the owners of more than half the land in the territory proposed to be annexed.

(b) However, before soliciting statements of consent for the purpose of authorizing an annexation under a proceeding initiated as provided by this subsection, the governing body of the affected city or district shall file a notice of intent to annex with the boundary commission having jurisdiction of the affected territory. The notice of intent to annex shall name the affected city or district and generally describe the boundaries of the territory sought to be annexed, which territory must be contiguous to the city or district or separated from it only by a public right of way or a stream, bay, lake or other body of water. The notice of intent to annex shall have attached to it a county assessor’s cadastral map showing the location of the affected territory that the city or district proposes to annex.

(c) For the purpose of this subsection, consent need not be obtained for any land in a public way included within or contiguous to the territory proposed to be annexed. However, land in such a public way shall, as determined by the commission, be considered annexed to the affected city or district if the minor boundary change is approved, regardless of the land’s ownership, size or assessed valuation.

(d) For the purpose of this subsection, consent need not be obtained for any real property that is publicly owned, is the right of way for a public utility, telecommunications utility or railroad or is exempt from ad valorem taxation unless the owner of such property files a statement consenting to or opposing annexation with the legislative body of the annexing city or district on or before the date the city or district adopts the resolution required by paragraph (a) of this subsection.

(e) As used in this subsection, "owner" has the additional meaning given that term in ORS 222.120 (7).

(3) A transfer of territory proceeding may be initiated:

(a) By joint resolution of the governing bodies of the affected districts or cities;

(b) By petition signed by 10 percent of the electors registered in the affected territory;

(c) By petition signed by the owners of at least one-half the land area in the affected territory; or

(d) By resolution of a boundary commission having jurisdiction of the affected territory.

(4) The petition or resolution shall:

(a) Name the affected city or district and state whether it is proposed to annex, withdraw or transfer territory;

(b) Describe the boundaries of the affected territory;

(c) If the proposal concerns a district, designate the applicable principal Act;

(d) Have attached a county assessor’s cadastral map showing the location of the affected territory; and

(e) Be filed with the boundary commission having jurisdiction of the affected territory.

(5) When a city annexation is initiated:

(a) As provided by ORS 222.750 the petition proposing the annexation shall be filed with the boundary commission having jurisdiction of the annexation.

(b) As provided by ORS 222.840 to 222.915, the findings adopted by the Director of the Oregon Health Authority under ORS 222.880 shall be considered the initiatory action and a certified copy of the findings shall be filed with the boundary commission having jurisdiction of the annexation, at the same time a copy of the finding is filed with the affected city.

(6) Except when a boundary change is initiated by an affected city or district under subsection (1), (2), (3) or (5) of this section or by the director as provided by subsection (5)(b) of this section, the boundary commission shall notify the affected city or district that a petition has been filed or that the commission has adopted a resolution. If the petition complies with the requirements of the applicable statutes, the commission shall proceed as provided by ORS 199.460 to 199.463 and 199.490 to 199.519.

(7) Unless the parties appearing at a hearing for a minor boundary change or application under ORS 199.464 agree to a postponement of the adoption of a final order, a final order approving or disapproving a minor boundary change must be adopted within 90 days after the date the petition, resolution or application is filed with the commission. If a final order approving or disapproving a minor boundary change is not adopted within 90 days after the petition, resolution or application is filed or within the period of postponement, the petition, resolution or application shall be considered approved by the commission. A postponement shall not be for a period exceeding one year from the date the petition, resolution or application initiating the proposal is filed with the commission.

[1969 c.494 §16; 1971 c.462 §14; 1973 c.808 §1; 1975 c.157 §3; 1975 c.361 §3; 1979 c.880 §1; 1983 c.83 §11; 1983 c.336 §16; 1985 c.702 §18; 1987 c.447 §114; 1987 c.737 §1; 1989 c.92 §24; 1989 c.176 §1; 1997 c.541 §348; 2009 c.595 §177]



Section 199.495 - Effective date of certain annexations; nonapplicability of certain health hazard annexation procedures.

(1) If the proposed annexation is approved by the commission, the final order shall be effective at the time specified in the final order except that the effective date for an annexation initiated as provided by ORS 199.490 (5) shall not be more than one year after the date the final order is adopted and for an annexation initiated as provided by ORS 199.490 (2) shall not be more than 10 years after the date the final order is adopted. If no effective date is specified in the final order, the order shall take effect on the date the order is adopted. The order shall not be subject to ORS 199.505.

(2) ORS 222.883 to 222.896, 222.900 (1) and (3) and 222.915 do not apply to proceedings initiated by the findings of the Director of the Oregon Health Authority.

[1969 c.494 §16a; 1971 c.462 §15; 1975 c.157 §1; 1975 c.639 §19; 1979 c.374 §4; 1979 c.880 §2; 1983 c.407 §11; 1991 c.637 §7; 2009 c.595 §178]



Section 199.500 - Commission to notify counties of certain annexations with delayed effective date.

(2) The notice described in subsection (1) of this section shall be in addition to any other notice or filing required under ORS 199.410 to 199.534.

[1995 c.607 §62]

Note: 199.500 was added to and made a part of 199.410 to 199.534 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 199.505 - Effective date of minor boundary changes; objections; election.

(a) Written objections to the change signed by not less than 10 percent or 100, whichever number is the lesser, of the electors in the affected territory are filed with the commission; or

(b) A resolution objecting to the change adopted by the city council of the affected city or district board of the affected district is filed with the commission.

(2) If objections as required by this section are filed by a city council or district board, the council or board shall call and hold an election in the affected city or district on the boundary change as approved. If objections are filed by the electors, the commission shall certify the fact of the objections to:

(a) The city council or district board of the affected city or district, if the change involves a withdrawal of territory, whereupon the council or board shall call an election in the city or district.

(b) The county board of the county where the territory is located, if the change involves an annexation, whereupon the board shall call an election in the territory. Where a minor boundary change has been initiated pursuant to ORS 199.490 (1)(a), cost of an election required by this paragraph shall be paid by the city or district to which the territory is proposed to be annexed.

(3) An election required by subsection (2) of this section shall be held on the next appropriate election date authorized under ORS 203.085, 221.230 or 255.345. A city council or a board that calls an election under this section shall certify the results of the election to the commission. If a majority of those voting on the proposition in each election approve the change approved by the commission, the commission thereupon shall proclaim the results of the election. Upon the adoption of the proclamation the change shall take effect.

[1969 c.494 §17; 1971 c.288 §1; 1971 c.462 §16; 1975 c.157 §2; 1975 c.361 §4; 1981 c.265 §10; 1983 c.336 §17; 1989 c.176 §2; 1991 c.637 §8; 1997 c.541 §349]



Section 199.507 - Effective date of transfer of territory; objections; election.

(a) Written objections to the change signed by not less than 10 percent or 100, whichever number is the lesser, of the electors in the affected territory are filed with the commission; or

(b) A resolution objecting to the change adopted by the district board, governing body of a city-county or city council of any affected city or district is filed with the commission.

(2) If an objection is filed by the board of a district, governing body of a city-county or city council of a city which under the final order would lose territory, it shall call and hold an election within its boundaries on whether the territory designated for transfer should be withdrawn from the district or city.

(3) If an objection is filed by the board of a district or city council of a city which under the final order would acquire the territory, it shall call and hold an election within its boundaries on whether the territory designated for transfer should be annexed to the district or city.

(4) If objections are filed by the electors, the commission shall certify the fact of the objections to the county board of the county where the territory is located whereupon the board shall call an election within the boundaries of the territory proposed for transfer on whether the territory should be transferred.

(5) An election required by this section shall be held on the next appropriate election date authorized under ORS 203.085, 221.230 or 255.345. The results of the election shall be certified to the commission. If a majority of those voting on a proposition in each and all elections approve the change approved by the commission, the commission thereupon shall proclaim the results of the election. Upon the adoption of the proclamation, the change shall take effect.

[1975 c.361 §6; 1981 c.265 §11; 1983 c.336 §18; 1997 c.494 §19]



Section 199.508



Section 199.510 - Financial effects of transfer or withdrawal; exceptions.

(2)(a) Subject to ORS 222.465, if the affected territory is to be annexed to a city, and lies within the boundaries of a district, the affected territory is withdrawn from the district on the date of the final order unless the city is part of the district. The city shall have the right to exercise the choice permitted by ORS 222.520 (2).

(b) Paragraph (a) of this subsection does not apply when the territory to be annexed lies within a water district organized under ORS chapter 264, a sanitary district organized under ORS 450.005 to 450.245 or a park and recreation district organized under ORS chapter 266. Withdrawal of territory from such a water, sanitary district or park and recreation district shall be governed solely by ORS 222.465 and 222.520 to 222.575.

(c) When a city receives services from a district and is part of that district, any territory thereafter annexed to the city shall be included in the boundaries of the district and shall be subject to all liabilities of the district in the same manner and to the same extent as other territory included in the district.

(3) After the date of a final order or proclamation withdrawing or transferring territory from an affected city or district, the territory withdrawn or transferred shall be free from assessments and taxes levied thereafter by the affected city or district losing the territory. However, the withdrawn or transferred territory shall remain subject to any bonded or other indebtedness existing at the time of the order, except as provided by ORS 198.882. If the territory is being withdrawn from a district into a city, the city shall have the right to exercise the choice permitted by ORS 222.520 (2). The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property located within the city or district immediately prior to the withdrawal.

[1969 c.494 §18; 1971 c.462 §17; 1973 c.808 §2; 1975 c.361 §7; 1977 c.663 §2; 1981 c.265 §12; 1985 c.702 §19; 1989 c.483 §1]



Section 199.512 - Commission proceedings for district formation or annexation to relieve public health danger.

(2) In proceedings described by subsection (1) of this section, the boundary commission shall determine whether the affected territory shall be included in a new city, new metropolitan service district or new county service district or annexed to an existing district. The final order of the commission shall conclude the proceedings for all purposes; and the formation or annexation approved and ordered by the commission shall take effect 45 days after the date the commission adopts the final order in the proceeding.

[1973 c.361 §16; 1989 c.92 §25; 2009 c.595 §179]



Section 199.514



Section 199.515



Section 199.519 - Effective date of boundary change; filing boundary change with county assessor and Department of Revenue.

(a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

(b) Beginning after the deadline for filing the notice of election before any other election held by any city or district involved in the boundary change and ending on the day after the election.

(2) If the effective date established for a boundary change is a date that is prohibited under this section, the boundary change shall become effective on the day after the election for voting purposes.

(3) The provisions of this section do not apply if the territory affected by the boundary change has no registered voters.

(4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1981 c.391 §1; 1985 c.808 §68; 1989 c.92 §26; 1989 c.923 §24; 1995 c.712 §86; 2001 c.138 §4]



Section 199.520



Section 199.522 - Economic feasibility analysis for proposed city; filing with commission prior to filing incorporation petition; review of analysis by commission; approval or rejection.

[1987 c.882 §7]



Section 199.525



Section 199.526 - Time limit for obtaining signatures on petition for incorporation of city.

[1987 c.882 §8]

Note: 199.526 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 199 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 199.530



Section 199.531 - Policy.

(1) Since 1985 local governments in boundary commission jurisdictions have undertaken programs involving multiple minor boundary changes, including annexation of territory, which have required the transfer of service delivery obligations from the county or special districts which formerly had jurisdiction of the territory to the annexing city or district, along with the need to receive revenue to support the services;

(2) The local governments and boundary commissions have acted in good faith reliance on state statutes concerning minor boundary changes and in compliance with those statutes;

(3) The transfer of service responsibility has resulted in extinguishing or dissolution of special service districts and the transfer of capital equipment and employees;

(4) If a court or administrative agency determines that one or more of the minor boundary changes are invalid because the statute on which they were based is unconstitutional, responsibility for service and revenue must be resolved in order to avoid substantial disruption to citizens; and

(5) Providing for legislative annexation of the affected territories is the best method for resolving service responsibility and financial obligations without jeopardizing continued service delivery to citizens in the affected territory or imposing unreasonable financial burdens on the city, county and special service districts and their citizens.

[1987 c.818 §2]



Section 199.534 - Legislative annexation of territory to cities and districts; effective date; effect on other minor boundary changes.

[1987 c.818 §3]



Section 199.535



Section 199.540



Section 199.705 - Definitions for ORS 199.705 to 199.795.

(1) "City-county" means a city incorporated under ORS 199.705 to 199.795 and having both city and county functions.

(2) "City in the county" means a city having more than 50 percent of its population in the county.

(3) "Most populous city" means a city of not less than 300,000 population.

(4) "Unincorporated area" means the area of unincorporated territory within the county that is outside the urban growth boundary adopted under ORS 268.390.

[1971 c.731 §2; 1997 c.494 §1]



Section 199.710 - Short title.

[1971 c.731 §1]



Section 199.715 - City-county consolidation authorized.

[1971 c.731 §3; 1997 c.494 §2]



Section 199.720 - Initiation of consolidation proceedings by resolution or petition.

(2) The proceedings may also be initiated by electors of the county and of the most populous city in the county who reside within or outside of the county, filing with the county clerk of the county a petition signed by a number of such electors equal to six percent of the total number of votes cast in the county for all gubernatorial candidates at the last preceding election at which a Governor was elected for a four-year term.

(3) The form of the petition shall be:

______________________________________________________________________________

CITY-COUNTY CONSOLIDATION

We, the undersigned electors, hereby initiate proceedings for consolidating _____ County, the City of_____, and whatever other cities in the County desire to join in the consolidation. We request that a charter commission be appointed, a charter be prepared, and an election on the consolidation be held, all under the City-County Act of 1971.

Names Addresses

___________ ___________

______________________________________________________________________________

(4) Before the petition is circulated for signatures, a true copy of it shall be filed with the county clerk. No signature on the petition shall be counted unless subscribed thereon and filed with the county clerk within 180 days after the original filing.

(5) Within 15 days after receiving signatures to the petition the county clerk shall verify the signatures. As soon as the county clerk has verified the signatures and whether the number required for the petition have signed, the county clerk shall certify that fact on the petition and file the petition. Within five days after the certification the county clerk shall forward a true copy of the text of the petition and of the certification to the governing body of each city that has any territory within the county and of each county in which such a city has territory.

(6) The date of initiation of the proceedings shall be the date the initiating resolution is adopted or the date that the county clerk certifies that the initiating petition bears the required number of verified signatures.

[1971 c.731 §4]



Section 199.725 - Charter commission; appointment; term; first meeting; chairperson; appropriation for expenses.

(a) Two members jointly by a majority of a convention of the state Senators elected from the county or any part thereof, one of whom shall be a resident of the unincorporated area of the county.

(b) Three members jointly by a majority of a convention of the state Representatives elected from the county or any part thereof, one of whom shall be a resident of the unincorporated area of the county.

(c) Three members by the governing body of the county.

(d) Three members by the governing body of the most populous city in the county.

(e) One member by the governing body of the second most populous city in the county.

(f) One member jointly by a majority of a convention of the mayors of the cities in the county other than the cities described in paragraphs (d) and (e) of this subsection.

(2) Any of the appointments not made as provided by subsection (1) of this section shall be made by the Governor within 45 days after the proceedings are initiated.

(3) Each appointment made under this section shall be certified immediately by the appointing authority to the mayor of the most populous city.

(4) Members of the charter commission shall serve without pay.

(5) The terms of office of members of the commission shall continue until the charter that the commission prepares is submitted to the electors under ORS 199.730 and 199.735. A position on the commission shall become vacant, however, for any cause specified by ORS 236.010 and may be declared vacant by the commission because of nonattendance at commission meetings. Within 30 days after such a vacancy occurs or is declared, it shall be filled in the manner prescribed by the provisions of subsections (1) and (2) of this section that are applicable to the position vacated.

(6) Within five days after receiving certification of the final appointment to the commission, the mayor of the most populous city shall fix the time and place and give the commission members at least 10 days’ notice of the first meeting of the commission. The mayor shall convene the commission and serve as its temporary chairperson. At the first meeting the commission shall designate a permanent chairperson and organize in whatever other manner it considers advisable.

(7) The governing body of the county proposed to be consolidated shall appropriate for the expenses of the commission:

(a) Not less than $25,000; and

(b) An additional amount of not more than $100,000, as requisitioned by a majority of the following officials: The chairperson of the commission, the chairperson of the county governing body and the mayor of the most populous city in the county.

(8) The county and any city in the county may appropriate money to assist the charter commission with its work.

[1971 c.731 §5; 1973 c.745 §1; 1997 c.494 §3]



Section 199.730 - Functions of charter commission; rules.

(1) Shall adopt rules to govern its proceedings.

(2) May acquire property, avail itself of quarters, enter into contracts necessary for its work, and receive and expend gifts, grants and appropriations.

(3) May employ administrative, clerical and technical assistance necessary for its work, and may request and secure information and assistance from the county and other units of local government located in the county and officers and employees thereof including the district attorney and the city attorneys and their staffs.

(4) Within one year after its first meeting shall prepare and publish a preliminary draft of a charter for the city-county.

(5) After publication of the preliminary draft shall hold public hearings thereon.

(6) Within two years after the first meeting of the commission shall prepare a final draft of the charter.

(7) After a majority of the members of the commission has approved the final draft, shall call and fix a date for an election under ORS 199.735.

[1971 c.731 §6]



Section 199.735 - Election on consolidation; on merger.

(2) At the election the following questions shall be submitted:

(a) To the electors of the county and to the electors of the most populous city, the question of whether the charter shall be adopted as the charter of a city-county.

(b) To the electors of each less populous city in the county, the question of whether that city shall merge into the city-county.

(c) To the electors of the unincorporated area, the question of whether the unincorporated area shall merge into the city-county.

(3) If an elector is eligible to vote in both the county and the most populous city, the question submitted under subsection (2)(a) of this section shall appear only on the county ballot for that elector, but it shall be tallied both as a vote of an elector of the county and as an elector of the most populous city in the county.

(4) The commission shall file the call and the charter with the county clerk, who shall give notice of, conduct and publicize the results of the election under the general laws of the state governing elections. The county shall bear the expense of the election.

[1971 c.731 §7; 1973 c.745 §2; 1979 c.190 §402; 1983 c.83 §12; 1983 c.350 §9; 1997 c.494 §4]



Section 199.740 - Effect of election.

(2) In case the question is approved as provided by subsection (1) of this section:

(a) Any less populous city in the county shall be merged with and become a part of the city-county unless a majority of the electors of the city voting on the question submitted under ORS 199.735 (2) votes against the question.

(b) The unincorporated area in the county shall be merged with and become a part of the city-county unless a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question.

(3) A majority vote for the question in a city approving it shall have the effect of approving the surrender of the charter of the city as required in section 2a (1), Article XI of the Oregon Constitution. The majority vote in the county approving the question shall have the effect of approving the surrender of the charter, if any, of the county. The surrender in both cases shall take effect when the city-county comes into existence.

[1971 c.731 §8; 1973 c.745 §3; 1983 c.83 §13; 1997 c.494 §5]



Section 199.742 - Charter requirements if consolidation is rejected in unincorporated area.

(1) Special districts within the unincorporated area shall not be extinguished.

(2) The rate of taxation for ad valorem property taxes and business income taxes shall initially be set at the rates in effect on the date on which the charter for the city-county is approved.

(3) Fees, including but not limited to business license fees and utility bill fees, shall initially be set at the rate or amount in effect on the date on which the charter for the city-county is approved.

(4) Except for taxes or fees dedicated to correctional facilities, libraries or animal control, any rate increase for fees or taxes that exceeds the rate of population growth in the unincorporated area shall not take effect in the unincorporated area unless the electors in the unincorporated area approve the tax or fee increase.

(5) The unincorporated area shall receive rural service levels for basic city-county services. As used in this subsection, "basic city-county services" includes police, fire, sewer, water and code enforcement services provided by the city-county.

[1997 c.494 §10]



Section 199.743 - Financial affairs of city-county if charter becomes effective during fiscal year.

(2) As used in subsection (1) of this section:

(a) "Fiscal year" has the meaning given that term in ORS 294.311.

(b) "Municipal corporation" has the meaning given that term in ORS 294.311.

[1973 c.745 §9; 1997 c.308 §32]



Section 199.745 - First governing body of city-county.

(2) The county clerk shall arrange for, give notice of and conduct the election. The county shall bear the expense of the election.

(3) The charter shall prescribe the date on which the city-county comes into existence and shall include necessary transitional provisions. The charter may provide that it will become effective for specified purposes immediately upon the proclamation of the results of the election on the adoption of the charter.

[1971 c.731 §9; 1973 c.745 §3a]



Section 199.750 - Status of city-county.

(2) The city-county shall be a county for purposes of Articles IV, VI, VII (Amended), VII (Original) and VIII of the Oregon Constitution and in its relationship to any city in the city-county excluded from the consolidation under ORS 199.740 (2). That relationship shall continue until the excluded city disincorporates or merges into the city-county.

(3) The city-county shall be a county in its relationship to the unincorporated area excluded from the consolidation under ORS 199.740 (2).

(4) The city-county shall have the powers and duties of counties and county officers and cities and city officers under state law and the city-county charter. The charter shall prescribe or make provision for prescribing what officers and agencies of the city-county shall exercise those powers and duties. The charter may prescribe or make provision for prescribing which duties or functions shall be county, city or jointly city-county powers.

(5) The charter may also prescribe or make provision for prescribing that state officers elected in the city-county alone shall simultaneously be city-county and state officers and have city-county functions prescribed by the charter or ordinances of the city-county.

(6) The city-county shall be both a city and a county entitled to receive funds under state and federal laws allocating funds to cities or counties or both.

[1971 c.731 §10; 1973 c.745 §4; 1997 c.494 §6]



Section 199.753 - City-county service district.

(2) In addition to those districts authorized under ORS 451.010, a city-county may create service districts for any purpose authorized by its charter.

[1973 c.745 §8]



Section 199.755 - Receipt of state funds by city-county.

(2) Starting with the first full calendar month after the effective date of the consolidation, a city-county shall receive a share of such revenues allocated to cities on the same basis as a city. In computing such share, population shall be determined as provided by subsection (3) of this section.

(3) For the purposes of this section, population of a city-county shall be determined:

(a) For the calendar year in which the consolidation becomes effective, at 87 percent of the population of the city-county as determined under ORS 190.510 to 190.590;

(b) For the first calendar year following the calendar year in which the consolidation becomes effective, at 88 percent of the population of the city-county as determined under ORS 190.510 to 190.590; and

(c) For the second calendar year following the calendar year in which the consolidation becomes effective, at 89 percent; for the third, at 91 percent; for the fourth, at 92 percent; for the fifth, at 94 percent; for the sixth, at 95 percent; for the seventh, at 97 percent; for the eighth, at 98 percent; for the ninth, at 99 percent; and for the 10th and each succeeding calendar year following the calendar year in which the consolidation becomes effective, at 100 percent of the population of the consolidated city-county as determined under ORS 190.510 to 190.590.

[1971 c.731 §11; 1997 c.494 §7]



Section 199.760 - Boundaries of city-county; effect of change; filing boundary change with county assessor and Department of Revenue.

(a) The boundaries shall include all territory located in any city in the county immediately before the consolidation;

(b) The boundaries shall exclude all territory in any city extending into the county if more than half of the population in the city is located outside the county immediately before the consolidation; and

(c) The boundaries shall exclude the unincorporated area when a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question.

(2) No boundary change effected under ORS 199.705 to 199.795 shall:

(a) Change the boundaries of a legislative district established by state law.

(b) Deprive any member of the Legislative Assembly of the member’s seat in that body.

(3) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1971 c.731 §12; 1997 c.494 §8; 2001 c.138 §5]



Section 199.765 - Permanent rate limit for operating taxes of city-county.

[1971 c.731 §13; 1973 c.431 §1; 1997 c.541 §350; 1999 c.21 §2]



Section 199.770 - Status of employees after consolidation.

(1) Rights, privileges and benefits, including pensions and pension rights and benefits existing under collective bargaining agreements or otherwise.

(2) Collective bargaining rights.

(3) Protection of individual employees against a worsening of their positions with respect to their employment.

(4) Employment of persons employed immediately prior to the time the city-county comes into existence by the units.

(5) Priority, as of the time immediately before the city-county comes into existence, of reemployment of employees of the units who have previously been laid off or had their employment terminated.

(6) Paid training or retraining programs for any employee of a unit whose position or job is eliminated by the consolidation, merger or extinction, or by any subsequent administrative reorganization in the city-county.

[1971 c.731 §14; 1973 c.745 §5]



Section 199.775 - Effect of city-county incorporation.

(a) Succeed to all the property, contracts and rights of the consolidating cities and county; and

(b) Subject to whatever debt distribution plan the city-county charter prescribes, become liable for all the obligations of the consolidating cities and county.

(2) The officers of the consolidating cities and county shall forthwith deliver to the city-county officers the assets and records of the consolidating cities and county. Uncollected taxes theretofore levied by the consolidating cities and county shall become the property of the city-county upon collection.

(3) Immediately after the effective date of the county boundary changes effected under ORS 199.760, the officers of the city-county and of adjoining counties that the boundary changes affect shall transfer public records, buildings and property in accordance with ORS chapter 202.

(4) ORS 222.510 applies to any district mentioned in that section whenever the entire area of such a district is included within the boundaries of a city-county, as described under ORS 199.760, for either county or city functions.

[1971 c.731 §15; 1973 c.745 §6]



Section 199.777 - New county or county boundary change authorized when unincorporated area rejects consolidation.

(2) The electors of any city that does not become part of the city-county and that is contiguous to the unincorporated area may jointly seek the formation of a new county or a change in county boundaries with the electors of the unincorporated area.

(3) Proceedings to form a new county or to change county boundaries as authorized by this section shall be conducted as provided in ORS 199.780 to 199.795 and ORS chapter 202, except that ORS 202.020, 202.030, 202.040, 202.050, 202.060 and 202.070 do not apply to such proceedings.

[1997 c.494 §11]



Section 199.780 - Petition for county formation or boundary change; contents; required number of signatures.

[1997 c.494 §12]



Section 199.783 - Division of assets when petition is for boundary change; commissioners to adopt plan for division; appointment of commissioners; effect of plan.

(2) If, within 30 days after the appointment of the commissioners, they have not agreed upon terms, the Governor, upon request of the contiguous county or the city-county, shall appoint commissioners equal in number to one-half the commissioners already appointed, who shall meet with the commissioners already appointed and draft terms.

(3) Within 60 days after terms have been arranged, a majority of the commissioners may report to the respective governing bodies a plan for division.

(4) When made within such time, the plan for division shall be reported by the commissioners to the respective governing bodies and the plan shall become a compact between the city-county and the contiguous county, and shall be binding upon both.

[1997 c.494 §14]



Section 199.785 - Election on county formation or boundary change; election procedure; ballot title.

(a) The formation of the new county; or

(b) The change in county and city-county boundaries.

(2) The question of formation of the new county shall be submitted only to the electors residing within the territory proposed to be formed into the new county. The question of a change in boundaries shall be submitted to the electors residing within the territory proposed to be transferred from the city-county to a contiguous county and to the electors residing within that contiguous county.

(3) Except as provided in ORS 199.787 and 199.790, the election shall be conducted in accordance with ORS chapters 246 to 260.

(4) The ballot title for determination of a question submitted under this section shall be prepared as provided in ORS 250.185.

[1997 c.494 §13]



Section 199.787 - Certification of election results.

[1997 c.494 §15]



Section 199.790 - Issuance of proclamation by Governor.

(2) If an election for the purpose of changing county and city-county boundaries is held, the Governor shall issue a proclamation declaring the change in boundaries when, of the electors voting at the election, a majority of the electors in the area proposed to be transferred to the contiguous county and a majority of the electors in the contiguous county voted in favor of the proposed change in county and city-county boundaries.

[1997 c.494 §16]



Section 199.795 - Operation and effect of proclamation.

(2) If the election was for the purpose of changing boundaries, the boundaries of the contiguous county and the city-county shall be changed to conform to the description furnished to the Secretary of State in the certification provided under ORS 199.787.

(3) If the election was for the purpose of changing boundaries, the change shall take effect within 30 days after the Governor issues the proclamation provided for in ORS 199.790, and the territory taken from the city-county and added to the contiguous county by reason of the change in boundaries shall become a part of the contiguous county and for all purposes shall be considered a portion thereof.

[1997 c.494 §17]



Section 199.890



Section 199.891






Chapter 200 - Disadvantaged Business Enterprises;

Section 200.005 - Definitions for ORS 200.005 to 200.075, 200.160 to 200.200 and 279A.105.

(1) "Contracting agency" has the meaning given that term in ORS 279A.010.

(2) "Contractor" means a person that agrees to legally enforceable terms and conditions under which the person performs services or supplies materials in accordance with a contracting agency’s specifications and for the purpose of accomplishing results the contracting agency intends, while retaining control of the means, methods and manner of performing the services or supplying the materials.

(3) "Disadvantaged business enterprise" means a small business concern:

(a) At least 51 percent of which one or more socially and economically disadvantaged individuals own; or

(b) At least 51 percent of the stock of which, if the small business concern is a corporation, is owned by one or more economically disadvantaged individuals who also control and manage the daily business operations of the small business concern.

(4) "Economically disadvantaged individual" means a socially disadvantaged individual for whom diminished capital and credit opportunities have impaired the individual’s ability to compete in the free enterprise system as compared to other individuals in the same business area who are not socially disadvantaged individuals.

(5) "Emerging small business" means an independent business concern that:

(a) Has a principal place of business located in this state;

(b) Qualifies as a tier one firm or a tier two firm;

(c) Is properly licensed and legally registered in this state; and

(d) Is not a subsidiary or parent company that belongs to a group of firms that the same individuals own or control if, in the aggregate, the group of firms does not qualify as a tier one firm or a tier two firm.

(6) "Minority individual" means an individual who is a citizen or lawful permanent resident of the United States and is:

(a) African American, having origins in any of the original peoples of Africa;

(b) Hispanic, having Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race;

(c) Asian American, having origins in any of the original peoples of East Asia, Southeast Asia, the Indian subcontinent or the Pacific Islands;

(d) Portuguese, having Portuguese, Brazilian or other Portuguese culture or origin, regardless of race;

(e) American Indian or Alaskan Native, having origins in any of the original peoples of North America; or

(f) Any other individual or member of another group that the Certification Office for Business Inclusion and Diversity determines is socially and economically disadvantaged.

(7) "Minority-owned business," "woman-owned business" or "business that a service-disabled veteran owns" means, as appropriate, a small business concern:

(a) At least 51 percent of which one or more minority individuals, women or service-disabled veterans own and control; or

(b) At least 51 percent of the stock of which, if the small business concern is a corporation, is owned by one or more minority individuals, women or service-disabled veterans who also control and manage the daily business operations of the small business concern.

(8) "Responsible bidder or proposer" means a bidder or proposer that the Governor’s Policy Advisor for Economic and Business Equity determines has undertaken both a policy and practice of actively pursuing participation by minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own or emerging small businesses in all of the bidder’s or proposer’s bids or proposals, both public and private.

(9) "Service-disabled veteran" means a veteran who has a United States Department of Veterans Affairs disability rating of at least zero percent as a result of an injury or illness that the veteran incurred, or that was aggravated, during active military service and who received a discharge or release under other than dishonorable conditions.

(10) "Small business concern" means a small business, as defined by the United States Small Business Administration in 13 C.F.R. part 121, as in effect on January 1, 2016.

(11) "Socially disadvantaged individual" means an individual who has been subjected to racial or ethnic prejudice or cultural bias, without regard to individual qualities, because of the individual’s identity as a member of a group.

(12) "State contracting agency" has the meaning given that term in ORS 279A.010.

(13) "Subcontractor" means a contractor that does not have a direct contractual relationship with a contracting agency.

(14) "Tier one firm" means a business that employs not more than 19 full-time equivalent employees and has average annual gross receipts for the last three years that do not exceed an amount that the Oregon Business Development Department specifies by rule.

(15) "Tier two firm" means a business that employs not more than 29 full-time equivalent employees and has average annual gross receipts for the last three years that do not exceed an amount that the Oregon Business Development Department specifies by rule.

(16) "Woman" means a person of the female gender who is a citizen or lawful permanent resident of the United States.

[1987 c.893 §2; 1989 c.1043 §1; 1991 c.517 §9; 2001 c.104 §71; 2003 c.794 §213; 2005 c.22 §§150,151; 2005 c.683 §§4,5; 2015 c.565 §1]



Section 200.015 - Legislative findings.

(2) The Legislative Assembly finds:

(a) The opportunity for full participation in our free enterprise system by minorities, women and emerging small businesses is essential;

(b) Greater economic opportunity for minorities, women and emerging small businesses is essential;

(c) Review of public programs to remedy historical patterns of exclusion of and discrimination against racial or ethnic groups and women is needed;

(d) Public policies and programs to eliminate the effects of long-term, open and pervasive exclusion of and discrimination against minorities and women from the business sector, including increased opportunities to integrate minorities and women into the full economic life of the community should be reviewed; and

(e) In cooperation with the private sector, the affected populations, interested groups and appropriate governmental entities, a program of review should be established to recommend remedies for the unfortunate effects of social, political and economic inequity that still exist.

(3) Women and minorities are rebuttably presumed to be:

(a) Economically disadvantaged.

(b) Socially disadvantaged.

[1987 c.893 §3; 1989 c.1043 §2]



Section 200.025 - Governor’s Policy Advisor for Economic and Business Equity; Certification Office for Business Inclusion and Diversity; duties.

(2) The Certification Office for Business Inclusion and Diversity is created within the Oregon Business Development Department, and the Director of the Oregon Business Development Department shall appoint the employees of the office.

(3) The Governor’s Policy Advisor for Economic and Business Equity shall:

(a) Advise the Governor and the director on activities and initiatives that may promote the economic integration of minorities, women, service-disabled veterans and emerging small businesses into the business sector;

(b) Prepare an annual report to the Governor, director and Legislative Assembly on disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses that examines:

(A) The status of the enterprises and businesses in the marketplace;

(B) Accomplishments and resolutions that have occurred with respect to issues that concern the enterprises and businesses; and

(C) Recommendations for executive and legislative action; and

(c) Carry out other duties that the Governor may assign.

(4) The Certification Office for Business Inclusion and Diversity shall:

(a) Provide information to minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses;

(b) Assist in developing and implementing an aggressive strategy for this state, based on research and monitoring, that encourages minorities, women, service-disabled veterans and emerging small businesses to participate in the state’s economy;

(c) Recommend to the director methods for researching, developing and implementing a plan to involve minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses in all state programs;

(d) Maintain, in consultation with the Department of Transportation, public universities listed in ORS 352.002 and other entities, an Oregon Opportunity Register and Clearinghouse for information about contracting agency solicitations and other opportunities to submit bids or proposals to contracting agencies to provide goods, supplies and services, including professional services;

(e) Monitor the certification and compliance program under ORS 200.055 for:

(A) Disadvantaged business enterprises;

(B) Minority-owned businesses, woman-owned businesses and businesses that service-disabled veterans own; and

(C) Emerging small businesses;

(f) Investigate complaints and possible abuses of the certification program; and

(g) Assist in promoting and coordinating plans, programs and operations of state government that help minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses to participate in the economic life of this state.

[1987 c.893 §4; 1989 c.1043 §3; 1993 c.500 §7; 1993 c.744 §§189,189a; 2003 c.794 §214; 2005 c.683 §§6,7; 2009 c.830 §135; 2015 c.565 §2; 2015 c.767 §§60,224,225]



Section 200.035 - Notice to Governor’s Policy Advisor for Economic and Business Equity.

(2) Each state contracting agency shall, in consultation with the policy advisor, establish a process and timeline for providing the policy advisor with the notice and information required by subsection (1) of this section.

[1987 c.893 §5; 1997 c.145 §1; 1997 c.802 §10; 2005 c.351 §1; 2015 c.565 §3]



Section 200.045 - Required participants; rebuttable presumption of responsibility and good faith efforts to encourage participation in public contracts.

(a) A disadvantaged business enterprise;

(b) A minority-owned business, a woman-owned business or a business that a service-disabled veteran owns; or

(c) An emerging small business.

(2) If a public contract requires participation from a required participant and a bidder or proposer for the public contract is not a required participant, a contracting agency may award the public contract to the bidder or proposer only if the bidder or proposer:

(a) Demonstrates that the bidder or proposer is responsible; and

(b) Has made good faith efforts to encourage required participants to participate in the public contract.

(3) A contracting agency may rebuttably presume that for the purposes of this section a bidder or proposer is responsible and has made good faith efforts to encourage required participants to participate in the public contract if the bidder or proposer takes all of these actions:

(a) Attends presolicitation or prebid meetings that the contracting agency scheduled to inform disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses of contracting and subcontracting or material supply opportunities available in connection with a public contract;

(b) Identifies and selects specific economically feasible units of the public contract that disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses may perform in order to increase the likelihood that required participants will participate in the public contract;

(c) Advertises the opportunities described in paragraphs (a) and (b) of this subsection in general circulation publications, trade association publications and publications that serve an audience or readership that consists primarily of minorities, women, service-disabled veterans and emerging small businesses;

(d) Provides written notice of the opportunities described in paragraphs (a) and (b) of this subsection to a reasonable number of specific disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses that the bidder or proposer identified from a list of enterprises or businesses that the Certification Office for Business Inclusion and Diversity certified under ORS 200.055, in sufficient time to allow the enterprises or businesses to participate effectively;

(e) Follows up on the bidder’s or proposer’s initial solicitations of interest by contacting the enterprises or businesses to which the bidder or proposer provided notice under paragraph (d) of this subsection to determine with certainty whether the enterprises or businesses are interested in the opportunities described in paragraphs (a) and (b) of this subsection;

(f) Provides interested disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses with adequate information about plans, specifications and requirements for subcontracting or material supply work in connection with the public contract;

(g) Negotiates in good faith with interested disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses, and did not without justifiable reason reject as unsatisfactory bids or proposals that the enterprises or businesses prepared;

(h) Advises and assists interested disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses to obtain, when necessary, bonding, lines of credit or insurance that the contracting agency or contractor requires;

(i) Makes efforts to encourage disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses to participate in the public contract that the contracting agency may reasonably expect will produce a level of participation that meets the contracting agency’s goals or requirements; and

(j) Uses the services of minority community organizations, minority contractor groups, local, state and federal minority business assistance offices and other organizations that the Governor’s Policy Advisor for Economic and Business Equity identifies as providing assistance in recruiting disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses for participation in public contracts.

(4) A contracting agency may rebuttably presume that for the purposes of this section a bidder or proposer is not responsible and has not made good faith efforts to encourage required participants to participate in a public contract if the bidder or proposer does not take all of the actions required under subsection (3) of this section. Superficial or pro forma efforts do not demonstrate responsibility or constitute adequate good faith efforts under this section.

[1987 c.893 §7; 1989 c.1043 §8; 1997 c.145 §2; 2003 c.794 §215; 2009 c.830 §136; 2015 c.565 §4]



Section 200.055 - Certification as disadvantaged business enterprise, minority-owned business, woman-owned business, business that service-disabled veteran owns or emerging small business; fees; rules; appeal.

(A) A disadvantaged business enterprise;

(B) A minority-owned business;

(C) A woman-owned business;

(D) A business that a service-disabled veteran owns; or

(E) An emerging small business.

(b) An enterprise or business shall submit a separate application for each category of certification the enterprise or business seeks under paragraph (a) of this subsection.

(c) If an enterprise or business qualifies under ORS 200.005 to 200.075 and if the office approves an application from the enterprise or business, the office shall certify the enterprise or business under one or more of the categories described in paragraph (a) of this subsection.

(d) For purposes of awarding a public contract, a contracting agency shall recognize an enterprise or business with a certification from the office as the category of enterprise or business described in the certification and as having met the requirements set forth in ORS 200.005 to 200.075. For purposes of awarding a subcontract in connection with a public contract, a contractor may recognize a subcontractor with a certification from the office as the category of enterprise or business described in the certification and as having met the requirements set forth in ORS 200.005 to 200.075.

(2) In consultation with public universities listed in ORS 352.002 and the Department of Transportation, and with the approval of the Governor’s Policy Advisor for Economic and Business Equity, the Oregon Business Development Department by rule shall adopt a uniform standard form and procedure to provide complete documentation of an enterprise’s or a business’ status as a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business. The department shall compile and make available a list of enterprises and businesses that the Certification Office for Business Inclusion and Diversity certifies under this section.

(3) If the Certification Office for Business Inclusion and Diversity denies a certification as, or decertifies, a disadvantaged business enterprise, an affected business enterprise may appeal directly to the United States Department of Transportation.

(4) If the Certification Office for Business Inclusion and Diversity denies, revokes or refuses to renew a business’s certification as a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business, the business may request a contested case hearing as provided in ORS chapter 183.

(5) The Oregon Business Development Department, through the Certification Office for Business Inclusion and Diversity, is the sole agency that may certify enterprises and businesses as disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses that are eligible to perform public contracts in this state.

(6) The Oregon Business Development Department by rule may establish a fee not to exceed $100 for a copy of the list described in subsection (2) of this section and may assess contracting agencies for services under ORS 200.005 to 200.075.

(7) The Department of Transportation may collect a fee, not to exceed $200, from a bidder or proposer at the time the bidder or proposer prequalifies to perform public contracts to cover the costs of the Oregon Business Development Department in administering ORS 200.005 to 200.075. The Department of Transportation shall transfer fees that the Department of Transportation collects under this subsection to the credit of the account established under subsection (8) of this section.

(8) The Oregon Business Development Department shall establish a special account in which to deposit fees and assessments. The special account is continuously appropriated to the Oregon Business Development Department to meet the Oregon Business Development Department’s expenses in administering ORS 200.005 to 200.075.

[1987 c.893 §8; 1989 c.1043 §4; 1993 c.500 §8; 1997 c.145 §3; 2003 c.794 §216; 2009 c.830 §137; 2015 c.148 §1; 2015 c.565 §5; 2015 c.767 §61]



Section 200.057 - Designation of certified emerging small business as tier one or tier two firm.

(a) Designated a tier one firm for up to six years unless the business no longer qualifies as a tier one firm.

(b) Designated a tier two firm for up to six years unless the business no longer qualifies as a tier two firm.

(2) The department shall adjust annually the amount of the average annual gross receipts required to qualify as a tier one firm or a tier two firm using the most recent three-year average of the Portland-Salem Consumer Price Index for All Urban Consumers for All Items, as reported by the United States Bureau of Labor Statistics.

(3) Notwithstanding the time limits established by subsection (1) of this section, if a tier one firm provides compelling information showing, in the judgment of the department, that the firm has not been afforded an opportunity to bid on emerging small business projects during a year of eligibility, the department shall extend the tier one designation of the firm for one year. A tier one firm may receive the extension described in this subsection only once.

[2005 c.683 §2; 2009 c.830 §138]

Note: 200.057 was added to and made a part of 200.005 to 200.075 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 200.065 - Fraudulent conduct prohibited; penalty and other sanctions.

(2) A person may not knowingly make a false claim that any person is qualified for certification or is certified under ORS 200.055 for the purpose of obtaining a public contract or subcontract or other benefit.

(3) An affected contracting agency may withhold payment, may suspend or terminate a public contract and may impose on any person a civil penalty that does not exceed 10 percent of the contract or subcontract price or $5,000, whichever is less, for each violation of subsection (1) or (2) of this section. The person shall pay the penalty to the affected contracting agency. If the affected contracting agency does not impose a civil penalty on the person under this subsection, the Oregon Business Development Department may independently impose a civil penalty that does not exceed $5,000 for each violation of subsection (1) or (2) of this section. The person shall pay a penalty that the department imposes to the Certification Office for Business Inclusion and Diversity.

(4) The department or an affected contracting agency shall investigate violations of subsection (1) or (2) of this section. In investigating a violation, the department or an affected contracting agency may require any additional information, administer oaths, take depositions and issue subpoenas to compel witnesses to attend and compel the production of books, papers, records, memoranda or other information necessary to carry out the department’s or the affected contracting agency’s duties. If a person fails to comply with any subpoena that the department or the affected contracting agency issued under this subsection or refuses to testify on any matter on which a person may lawfully be interrogated, the department or the affected contracting agency shall follow the procedure provided in ORS 183.440 to compel compliance.

(5) The department or an affected contracting agency may disqualify from submitting a bid or proposal or receiving an award of a public contract, for a period of not more than three years, any person that under oath during the course of an investigation admits to violating subsection (1) or (2) of this section or that the department or the affected contracting agency finds to have violated subsection (1) or (2) of this section. Any contracting agency that has notice of the finding of the fraudulent certification may also disqualify the person from bidding on or participating in any public contract.

[1987 c.893 §9; 1989 c.1043 §5; 1997 c.145 §4; 2009 c.830 §139; 2013 c.1 §21; 2015 c.148 §2; 2015 c.565 §6]



Section 200.075 - Prohibited conduct; suspension of right to participate in public contracts; revocation of certification.

(a) Enter into any agreement to represent that a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business certified under ORS 200.055 will perform work or supply materials under a public contract without the knowledge and consent of the disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business.

(b) Exercise or permit another bidder, proposer, contractor or subcontractor to exercise management and decision making control over the internal operations of a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business, other than the bidder’s, proposer’s, contractor’s or subcontractor’s own enterprise or business. As used in this paragraph, "internal operations" does not include normal scheduling, coordination, execution or performance as a subcontractor on a public contract.

(c) Use a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business to perform a public contract or subcontract or to supply material under a public contract to meet an established goal or requirement if the disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business does not perform a commercially useful function in carrying out responsibilities and obligations under the public contract.

(d) Fail to perform a commercially useful function in performing a public contract or subcontract or in supplying material to a contractor or subcontractor that is performing a public contract or subcontract if the bidder, proposer, contractor or subcontractor is presented as a certified disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business to meet an established goal or requirement.

(2) The Certification Office for Business Inclusion and Diversity shall revoke an enterprise’s or a business’s certification under ORS 200.055 as a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business if, after conducting an investigation in a manner similar to the manner provided in ORS 200.065 (4) for investigating a violation of ORS 200.065 (1) or (2), the Oregon Business Development Department finds that the enterprise or business allows or commits any of the acts listed in this subsection. A disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business may not:

(a) Use the enterprise’s or business’s name to meet a goal or requirement for disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own or emerging small businesses to participate in a public contract or subcontract if the enterprise or business does not in fact intend to or does not actually perform work under the public contract or subcontract or does not intend to or does not purchase and supply material under a public contract or subcontract to supply material.

(b) Use personnel of an uncertified enterprise or business to operate, manage or otherwise control the disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business.

(c) Exhibit a pattern of failing to perform a commercially useful function in performing a public contract or subcontract or supplying material to a contractor or subcontractor on a public contract if the enterprise or business is represented as a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business certified under ORS 200.055 for the purpose of meeting an established goal or requirement.

(3)(a) An affected contracting agency shall notify the department if the affected contracting agency investigates a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business for failing to perform a commercially useful function.

(b) The department may conduct an independent investigation of a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business for exhibiting a pattern of failing to perform a commercially useful function in response to notifications from one or more affected contracting agencies under paragraph (a) of this subsection.

(4) As used in this section, "commercially useful function":

(a) Means a function or service:

(A) That the enterprise or business actually performs;

(B) For which a demand exists in the marketplace; and

(C) For which the enterprise or business receives payment that is proportionate to the work that the enterprise or business performs or that conforms with industry standards.

(b) Does not include acting as a broker to provide for others to perform work.

[1987 c.893 §11; 1989 c.1043 §6; 1991 c.91 §1; 1995 c.452 §21; 2015 c.148 §3; 2015 c.565 §7]



Section 200.085



Section 200.090 - Contracting agencies to pursue policy of providing opportunities.

[1989 c.1043 §10; 2015 c.565 §8]



Section 200.100



Section 200.110 - Mentor relationship; guidelines; eligibility.

(2) To have the department recognize the mentor relationship described in subsection (1) of this section, a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business must follow guidelines that include, but are not limited to:

(a) Meeting the certification requirements of the U.S. Department of Transportation or ORS 200.055. The Certification Office for Business Inclusion and Diversity may approve an application for certification under ORS 200.055 at the same time the department approves a mentor arrangement.

(b) Remaining independent from the contractor and maintaining a minority individual’s, woman’s or service-disabled veteran’s actual ownership of the enterprise or business. A minority individual, woman or service-disabled veteran who owns the enterprise or business may have other employment and business interests if the employment or business interests do not conflict with the minority individual’s, woman’s or service-disabled veteran’s power to direct the management and policies of the disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business and to make day-to-day and major decisions on matters of management, policy and operations. A contractor may provide facilities to the enterprise or business if the contractor and the enterprise or business maintain a separate lease agreement.

(c) Complying with 49 C.F.R. 26 as to an individual’s or entity’s part ownership in a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business if the individual or entity is not certified under ORS 200.055. The enterprise or business shall report any property, equipment, supplies or other services that the enterprise or business buys, rents or receives as a donation and any investment that an individual or entity makes in the enterprise or business if the individual or entity is not certified under ORS 200.055. The report must include bills of sale, lease agreements or similar documents.

(3) A mentor relationship may include an arrangement with an independent third party, such as a bank or accountant, to act as an agent. A third party may receive progress payments for work that a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business accomplishes, made out jointly to the third party and the enterprise or business, and may make payments on behalf of the enterprise or business to material suppliers or for federal and state payroll taxes.

(4) Types of assistance that a contractor may provide in a mentor relationship to a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business include:

(a) Financial assistance;

(b) Technical and management assistance;

(c) Equipment rental and use of personnel; and

(d) Bonding assistance.

[1991 c.559 §2; 2009 c.830 §140; 2015 c.565 §9]



Section 200.120 - Development plan for mentor relationship; contents; review; termination.

(a) Clearly set forth the objectives and roles of the parties;

(b) Be for a specified length of time;

(c) Determine measurable goals that the disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business must reach; and

(d) Provide that if a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business uses a mentor’s resources in performing contracts or subcontracts for the mentor or for another contractor, the enterprise or business shall separately identify, account for and directly compensate the mentor for the resources. The department may closely monitor a development plan that provides that the enterprise or business will use the mentor’s resources extensively.

(2) The development plan may also provide for the mentor to train the disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns, or emerging small business. Training may include:

(a) Business planning;

(b) Record keeping;

(c) Technical training;

(d) Capital formation;

(e) Loan packaging;

(f) Financial counseling;

(g) Bonding; and

(h) Equipment utilization.

(3) The Oregon Business Development Department and the Oregon Association of Minority Entrepreneurs may review the development plan annually to monitor progress.

(4) The development plan must provide that the mentor relationship may be terminated by mutual consent or if:

(a) An enterprise or a business no longer qualifies for certification under ORS 200.055 as a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business;

(b) Either party has failed or is unable to meet the party’s obligations under the development plan;

(c) The disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business is not progressing or is not likely to progress in accordance with the development plan;

(d) The disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business has reached a satisfactory level of self-sufficiency to compete without resorting to special treatment provided in the development plan; or

(e) The plan or provisions of the plan are contrary to the requirements of federal, state, or local law or regulation, or otherwise contrary to public policy.

(5) The parties to the development plan, the Oregon Business Development Department and the Oregon Association of Minority Entrepreneurs shall retain copies of the plan.

(6) The development plan may provide that either party may dissolve the plan for any reason by notifying the Oregon Business Development Department and the Oregon Association of Minority Entrepreneurs.

[1991 c.559 §3; 2009 c.830 §141; 2015 c.565 §10]



Section 200.150



Section 200.160 - Transportation Commission duties; report.

[1991 c.517 §2; 2005 c.683 §8]



Section 200.170 - Eligibility for participation.

(a) Be certified by the Oregon Business Development Department under ORS 200.005 to 200.075 as an emerging small business;

(b) Show that the applicant’s place of business and the work in which the applicant seeks to participate are located in this state; and

(c) Show that the applicant is in compliance with applicable licensing and registration requirements.

(2) The Department of Transportation may limit eligibility for participation on a specific project or contract to emerging small businesses that are located in or draw a part of their workforce from economically distressed areas or enterprise zones in this state, as designated by the Oregon Business Development Department in consultation with the Employment Department.

(3) An applicant who participates under ORS 200.160 to 200.200 must perform at least 51 percent of the labor provided by the applicant on a public improvement or maintenance project using the applicant’s own workforce.

[1991 c.517 §§3,6; 2005 c.103 §1; 2005 c.683 §9; 2009 c.830 §142]



Section 200.180 - Emerging Small Business Account; uses.

[1991 c.517 §4; 1993 c.744 §189b; 2005 c.683 §10]



Section 200.190 - Deposit of one percent of highway construction contract amount.

[1991 c.517 §5; 1993 c.744 §189c; 2005 c.683 §11]



Section 200.200 - Security for performance by emerging small business.

(a) A surety bond issued by a corporate surety qualified by law to issue surety insurance as defined in ORS 731.186;

(b) A stipulation or undertaking with one or more individual sureties; or

(c) Any other form of security specified in the statute requiring the security.

(2) When the security for the faithful performance of a public contract is in the form of a stipulation or undertaking with one or more individual sureties, the individual sureties must be residents of this state. The total net worth of all the individual sureties on the stipulation or undertaking must be at least twice the sum specified in the stipulation or undertaking. The public agency requiring the security shall determine if the sureties possess the qualifications prescribed by this subsection.

[1991 c.517 §8; 2003 c.794 §217]









Volume : 06 - Local Government, Public Employees, Elections

Chapter 201 - Boundaries of Counties

Section 201.005 - "Boundary of the state" defined.

[1967 c.421 §189]



Section 201.010 - Baker County.

(1) Commencing at the intersection of Powder River with Snake River; thence up the main channel of Powder River to the intersection of North Powder River with Powder River; thence up the main channel of North Powder River to the mouth of the Anthony Fork of North Powder River; thence up the main channel of Anthony Fork of North Powder River to the largest lake near the source of Anthony Fork, which lake is used as a reservoir for the Camp Carson mines; thence due west to the summit of the chain of mountains, known as the Blue Mountains, that separate the waters of Powder River and Burnt River on the east from the waters of John Day River on the west; thence southerly along the summit of such chain of mountains between the waters of Powder and Burnt Rivers on the east and the waters of John Day River on the west to a point where The Dalles military road crosses the summit of the Blue Mountains; thence due east to a point where the range line of the United States surveys will be intersected between ranges 36 and 37 east of the Willamette Meridian; thence due south to the state line on the forty-second parallel of north latitude; thence due east along the state line to the intersection of the state boundary line between Idaho territory and Oregon; thence due north to the mouth of the Owyhee River; thence down the middle of the main channel of Snake River to the mouth of the Powder River to the place of beginning.

(2) Commencing at the intersection of the township line between townships 6 and 7 south, range 40 east, with Powder River; thence east on such township line to the center of range 42 east; thence north to the township line between townships 5 and 6 south; thence east on the township line between townships 5 and 6 south to the Wallowa County line; thence easterly along the Wallowa County line to Snake River; thence up and along Snake River to the mouth of Powder River; thence up and along Powder River to the place of the beginning.

Note: For description of area removed from the area described in 201.010 (1) to form Malheur County, see 201.230.



Section 201.020 - Benton County.

(a) Commencing in the middle of the Willamette River, at the southeast corner of Polk County; thence running south along the main channel of the river to the middle fork of the river; thence up the middle fork to its source; thence due south to the forty-second parallel of north latitude; thence west along the forty-second parallel to the Pacific Ocean; thence north along the coast of the Pacific Ocean to the southern boundary of Polk County.

(b) Beginning at a point on the Benton and Lincoln County boundary line which is the northeast corner of section 13, township 14 south, range 9 west, Willamette Meridian; thence west a distance of approximately one mile to the section corner common to sections 11, 12, 13 and 14, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately one mile to the section corner common to sections 13, 14, 23 and 24, township 14 south, range 9 west, Willamette Meridian; thence west a distance of approximately four miles to the section corner common to sections 17, 18, 19 and 20, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately two miles to the section corner common to sections 29, 30, 31 and 32, township 14 south, range 9 west, Willamette Meridian; thence east a distance of approximately two miles to the section corner common to sections 27, 28, 33 and 34, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately two and one-fourth miles to the Lane and Lincoln County boundary along the one-sixteenth section line in sections 10, 11 and 12 in township 15 south, range 9 west, Willamette Meridian; thence east to the boundary lines corner common to Lincoln, Benton and Lane Counties; thence north a distance of approximately five and one-fourth miles to the place of beginning.

(c) The southern boundary of Benton County commences in the middle of the channel of the Willamette River at a point where a line running west will pass three miles south of the ford on Long Tom (near Rowland Hinton’s field); thence running due west to a monument set on the present county boundary between Lane and Benton Counties, which is 14.96 chains north of the quarter section corner between sections 11 and 12, township 15 south, range 6 west, Willamette Meridian; thence south to the quarter corner between sections 11 and 12, township 15 south, range 6 west; thence westerly on the quarter line through townships 6 and 7 west, to the quarter corner on the west side of section 7, township 15 south, range 7 west; thence south to the quarter corner on the east side of section 12, township 15 south, range 8 west; thence westerly on the quarter section line through township 15 south, range 8 west, to the west line of section 7 of such township.

(2) When the Willamette River serves as the boundary between Linn and Benton Counties in subsection (1)(a) and (c) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225.

[Amended by 2003 c.622 §1]

Note: For description of areas, parts of which were once encompassed by the area described in 201.020 (1)(a) but that now form parts of Coos, Curry, Douglas, Jackson, Josephine, Lane and Lincoln Counties, see, respectively, 201.060, 201.080, 201.100, 201.150, 201.170, 201.200 and 201.210.



Section 201.030 - Clackamas County.

(1) The territory bounded north by Multnomah County, east and south by the Willamette River and west by the meridian line, and that part of Washington County lying in section 12, in township 3 south of the base line, and township 1 west of the Willamette Meridian.

(2) So much of Yamhill County as is embraced within township 3 south of range 1 west of Willamette Meridian, as described on the government surveys.

(3) The boundary line between Clackamas and Marion Counties commences in the center of the Willamette River where the first section line of the government surveys below the town of Butteville in Marion County intersects the Willamette River; thence east to the third section corner from such river; thence south to the township line; thence in a due east course to the middle of Pudding River; thence up such river to the mouth of Butte Creek; thence up Butte Creek to a point at its source, from which point a rock 7 by 4 by 3 feet above ground marked "X" B. S. bears north 85 degrees east twenty-two one-hundredths chains, and from which point another rock 4 by 3 by 3 feet above ground marked "X" B. S. bears west thirty-five one-hundredths chains, which point is eighteen and forty one-hundredths chains south and fourteen and seventy-five one-hundredths chains west of the quarter-section corner between sections 11 and 12 in township 8 south, range 3 east of the Willamette Meridian; thence due east to the summit of the Cascade Mountains.

Note: In addition to the boundary described in 201.030, the eastern boundary of Clackamas County is the summit of the Cascade Range adjacent to parts of the western boundaries of Wasco County (see 201.330) and Hood River County (see 201.140). The northern boundary of Clackamas County is the southern boundary of Multnomah County (see 201.260).

For description of area removed from Clackamas County and annexed to Multnomah County, see 201.260.



Section 201.040 - Clatsop County.

(1) Beginning at a point where the northern boundary of the state is intersected by the projection north of the range line between ranges 5 and 6 west of the Willamette Meridian; thence south along such projection and range line to the southeast corner of township 4 north, range 6 west; thence westerly along the township line between townships 3 and 4 north of the Willamette Base Line and along the projection westerly of such line to the western boundary of the state; thence north along such western boundary to the northwest corner of the state; thence easterly along the northern boundary of the state to the point of beginning.

(2) The line of boundary between Tillamook and Clatsop Counties is the south boundary line of Clatsop County, as described in subsection (1) of this section.



Section 201.050 - Columbia County.



Section 201.060 - Coos County.

(1) The boundary line between Coos and Curry Counties begins on the shore of the Pacific Ocean at the section line between sections 21 and 28 of township 30 south of range 15 west of the Willamette Meridian; thence east along the line between sections 21, 28, 22, 27, 23, 26, 24 and 25 to the township line between township 30 south of range 14 west of the Willamette Meridian and township 30 south of range 15 west of the Willamette Meridian; thence north along such township line to the west quarter corner of section 19 of township 30 south of range 14 west of the Willamette Meridian; thence east along the quarter section lines of sections 19, 20, 21, 22, 23, 24 of township 30 south of range 14 west of the Willamette Meridian; thence in township 30 south of range 13 west of the Willamette Meridian east along the quarter section lines of sections 19 and 20 to the east quarter corner of section 20; thence south to the northwest corner of the southwest quarter of the southwest quarter of section 21; thence east to the northeast corner of the southwest quarter of the southwest quarter of section 21; thence south to the southeast corner of the northwest quarter of the northwest quarter of section 28; thence east to the southwest corner of the northeast quarter of the northeast quarter of section 28; thence south to the southwest corner of the southeast quarter of the northeast quarter of section 28; thence east to the west quarter corner of section 27; thence south to the common section corner of sections 27, 28, 33 and 34; thence east to the common section corner of sections 26, 27, 34 and 35; thence south to the southwest corner of section 35 of township 30 south of range 13 west of the Willamette Meridian; thence east along the township line between township 30 south of range 13 west of the Willamette Meridian and township 31 south of range 13 west of the Willamette Meridian to the north quarter corner of section 2 in township 31 south of range 13 west of the Willamette Meridian; thence continuing in such township south along the quarter section line to the center of section 2; thence west to the southwest corner of the southeast quarter of the northwest quarter of section 2; thence south to the southeast corner of the southwest quarter of the southwest quarter of section 2; thence east to the southeast corner of the southwest quarter of the southeast quarter of section 2; thence south to the southwest corner of the northeast quarter of the northeast quarter of section 11; thence east to the northeast corner of the southeast quarter of the northeast quarter of section 11; thence south to the east quarter corner of section 11; thence east along the quarter section line to the center of section 12; thence south to the southwest corner of the northwest quarter of the southeast quarter of section 12; thence east to the northeast corner of the southwest quarter of the southeast quarter of section 12; thence south to the southwest corner of the northeast quarter of the northeast quarter of section 13 of said township 31 south of range 13 west of the Willamette Meridian; thence east to the township line between township 31 south of range 12 west of the Willamette Meridian and township 31 south of range 13 west of the Willamette Meridian; thence south along such township line to the west quarter corner of section 18 of township 31 south of range 12 west of the Willamette Meridian; thence continuing in such township east along the quarter line of section 18 to the east quarter corner of section 18; thence south to the west quarter corner of section 20; thence east to the northeast corner of the northwest quarter of the southwest quarter of section 20; thence south to the northeast corner of the southwest quarter of the southwest quarter of section 20; thence east to the northeast corner of the southeast quarter of the southwest quarter of section 20; thence south to the south quarter corner of section 20; thence east to the northeast corner of the northwest quarter of the northeast quarter of section 29; thence south to the northwest corner of the southeast quarter of the southeast quarter of section 29; thence east to the northeast corner of the southeast quarter of the southeast quarter of section 29; thence south to the southwest corner of section 33 of township 31 south of range 12 west of the Willamette Meridian; thence south in township 32 south of range 12 west of the Willamette Meridian to the southeast corner of lot 1 of section 5; thence west to the southwest corner of lot 4 of section 5; thence south to the common section corner of sections 5, 6, 7 and 8; thence west to the northwest corner of the northeast quarter of the northeast quarter of section 7; thence south to the southwest corner of the southeast quarter of the southeast quarter of section 18; thence east to the northeast corner of lot 5 of section 19; thence south along the lot line between lots 4, 5, 12, 13, 20, 21, 28, 29, 34, 35, 42, 43 in section 19, between lots 2, 3, 10, 11, 14, 15, 22, 23 in section 30 and between lots 2, 3, 10, 11, 14, 15, 22, 23 to the southwest corner of lot 23 in section 31 of township 32 south of range 12 west of the Willamette Meridian; thence east along the township line between township 32 south of range 12 west of the Willamette Meridian and township 33 south of range 12 west of the Willamette Meridian to the northeast corner of lot 2 of section 9 of township 33 south of range 12 west of the Willamette Meridian; thence south along the quarter lines of sections 9, 16, 21, 28, to the south quarter corner of section 33 in township 33 south of range 12 west of the Willamette Meridian; thence east along the township line between township 33 south of range 12 west of the Willamette Meridian and township 34 south of range 12 west of the Willamette Meridian to the northwest corner of lot 1 of section 4 of township 34 south of range 12 west of the Willamette Meridian; thence south to the southwest corner of such lot 1; thence east to the southeast corner of such lot 1; thence north to the northeast corner of such lot 1; thence east along the township line between township 33 south of range 12 west of the Willamette Meridian and township 34 south of range 12 west of the Willamette Meridian to the south quarter corner of section 34; thence north to the center of section 34; thence east to the east quarter corner of section 35; thence north to the northwest corner of section 36; thence east to the northeast corner of section 36 of township 33 south of range 12 west of the Willamette Meridian; thence north along the township line between township 33 south of range 11 west of the Willamette Meridian and township 33 south of range 12 west of the Willamette Meridian to the northwest corner of section 31 of township 33 south of range 11 west of the Willamette Meridian; thence east to the southeast corner of section 28; thence north to the northwest corner of section 27; thence east to the southeast corner of section 22; thence north to the northwest corner of section 23; thence east to the southeast corner of section 14; thence north to the northeast corner of section 14; thence east to the northeast corner of section 13; thence north to the northeast corner of lot 1 of section 12; thence east along the township line between township 32 south of range 11 west of the Willamette Meridian and township 33 south of range 10 west of the Willamette Meridian to the southeast corner of township 32 south of range 11 west of the Willamette Meridian; thence north along the township line between township 32 south of range 10 west of the Willamette Meridian and township 32 south of range 11 west of the Willamette Meridian to the west quarter corner of section 19 of township 32 south of range 10 west of the Willamette Meridian; thence east in such township along the quarter lines of sections 19, 20 and 21 to the east quarter corner of section 21; thence north to the northwest corner of section 22; thence east to the southeast corner of section 15; thence north to the west quarter corner of section 14; thence east along the quarter line through sections 14 and 13 to the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian, which point is the southeast corner of Coos County.

(2) The boundary line between Coos and Douglas counties begins on the shore of the Pacific Ocean, at the township line between townships 22 and 23 south; thence east along such line to the section line between sections 3 and 4 of township 23 south, range 10 west; thence south along such line to the south boundary of such township; thence east to the northeast corner of township 24 south, range 10 west; thence south to the southeast corner of such township; thence east to the section line between sections 3 and 4, township 25 south, range 9 west; thence south to the south boundary of township 26 south, range 9 west; thence east to the southeast corner of such township; thence south to the northeast corner of the southeast quarter of the southeast quarter of section 36, township 28 south, range 9 west; thence west one-fourth mile; thence south one-fourth mile to the township line between townships 28 and 29 south; thence west along such township line to the section line between sections 3 and 4, township 29 south, range 9 west; thence south to the south boundary of such township; thence west to the southwest corner of such township; thence south along the east line of township 30 south, range 10 west to the southeast corner of such township; thence east to the northeast corner of township 31 south, range 10 west; thence south along such township line to the southeast corner of such township; thence east to the northeast corner of township 32 south, range 10 west; thence south along such township to the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian, which point is the southeast corner of Coos County.

[Amended by 1983 c.778 §2; 1999 c.600 §1]

Note: All of the boundary of Coos County is described in 201.060 except the western boundary, which is the Pacific Ocean.



Section 201.070 - Crook County.



Section 201.080 - Curry County.

[Amended by 1999 c.600 §2]



Section 201.090 - Deschutes County.



Section 201.100 - Douglas County.

[Amended by 1999 c.600 §3]

Note: In addition to the boundary described in 201.100, the western boundary of Douglas County is in part the eastern boundary of Coos County (see 201.060) and in part the Pacific Ocean. The northern boundary of Douglas County is the southern boundary of Lane County (see 201.200). The western boundary of Douglas County is the summit of the Cascade Range adjacent to a part of the western boundary of Klamath County (see 201.180).



Section 201.105 - Land transferred to Douglas County.

[1983 c.778 §1]

Note: 201.105 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 201 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 201.110 - Gilliam County.

[Amended by 1967 c.421 §190]



Section 201.120 - Grant County.



Section 201.130 - Harney County.



Section 201.140 - Hood River County.

[Amended by 1967 c.421 §191]



Section 201.150 - Jackson County.

(1) Beginning at the southwest corner of Umpqua County; thence running due east to the northwest corner of Douglas County; thence southerly along the western boundary line of Douglas County to the southwest corner of such county; thence easterly along the southern boundary of Douglas County to the southeast corner thereof; thence in a southeast direction to the eastern extremity of Rogue River Valley; thence due south to the boundary line between Oregon and California; thence due west along such boundary line to the Pacific coast; thence northerly along the coast to the point of beginning.

(2) Beginning at the southeast corner of Douglas County; thence running due east to the one hundred and twentieth meridian of west longitude; thence due south along the boundary line between Grant and Wasco Counties to the forty-second parallel of north latitude; thence west along the forty-second parallel to the southeast corner of Jackson County; thence to the place of beginning.

Note: For description of areas, parts of which were once encompassed by the area described in 201.150 but that now form parts of Coos, Curry and Josephine Counties, see, respectively, 201.060, 201.080 and 201.170. The eastern boundary of Jackson County is part of the western boundary of Klamath County (see 201.180). The northern boundary of Jackson County is part of the southern boundary of Douglas County (see 201.100). The western boundary of Jackson County is the eastern boundary of Josephine County (see 201.170). The southern boundary of Jackson County is the Oregon-California line.

Umpqua County, referred to in 201.150 (1), was incorporated in Douglas County in 1863.



Section 201.160 - Jefferson County.



Section 201.170 - Josephine County.



Section 201.180 - Klamath County.



Section 201.190 - Lake County.



Section 201.200 - Lane County.

(a) All that portion of Oregon lying south of Linn County, and south of so much of Benton County as is east of Umpqua County.

(b) The southern boundary of Lane County is as follows: Beginning at a point in the present boundary line between Lane and Klamath Counties on the summit of the Cascade Range, at a point due east of the southeast corner of township 24 south, range 5 east of the Willamette Meridian; thence west on the township line to the Willamette Meridian, at the southeast corner of township 24 south, range 1 west; thence north seven and one-half miles to the east one-quarter section corner of section 25, township 23 south, range 1 west of the Willamette Meridian; thence west on the one-half section line 18 miles to the west one-quarter section corner of section 30, township 23 south, range 3 west of the Willamette Meridian; thence north four and one-half miles to the southeast corner of township 22 south, range 4 west of the Willamette Meridian; thence west on the township line one and one-half miles to the south one-quarter corner of section 35, township 22 south, range 4 west of the Willamette Meridian; thence north 12 miles to the north one-quarter corner of section 2, township 21 south, range 4 west of the Willamette Meridian; thence west ten and one-half miles to the southwest corner of township 20 south, range 5 west of the Willamette Meridian; thence north two miles to the southeast corner of section 24, township 20 south, range 6 west of the Willamette Meridian; thence west six miles to the southwest corner of section 19, township 20 south, range 6 west of Willamette Meridian; thence north one and one-half miles to the east one-quarter corner of section 13, township 20 south, range 7 west of the Willamette Meridian; thence west three miles to the west one-quarter corner of section 15, township 20 south, range 7 west of the Willamette Meridian; thence north two and one-half miles to the northwest corner of section 3, township 20 south, range 7 west of the Willamette Meridian; thence west on township line to northwest corner of township 20 south, range 7 west; thence north to the southeast corner of section 24, township 19 south, range 8 west of the Willamette Meridian; thence west two miles to the southwest corner of section 23, township 19 south, range 8 west of the Willamette Meridian; thence north two miles to the southwest corner of section 11, township 19 south, range 8 west of the Willamette Meridian; thence west to the northwest corner of section 16, township 19 south, range 8 west of the Willamette Meridian; thence north one mile to the northwest corner, section 9, township 19 south, range 8 west of the Willamette Meridian; thence west on section line two miles to the northwest corner of section 7, township 19 south, range 8 west of Willamette Meridian; thence north to the northeast corner of section 12, township 19 south, range 9 west of the Willamette Meridian; thence west six miles on the section line to the southwest corner section 6, township 19 south, range 9 west of the Willamette Meridian; thence south on township line to northeast corner of section 12, township 19 south, range 10 west of the Willamette Meridian; thence west on section line one-quarter mile; thence south one-half mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile to the southwest corner of section 12, township 19 south, range 10 west; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-half mile; thence south one-quarter mile; thence west one-half mile; thence south one-quarter mile; thence west one-quarter mile to the corner common to sections 15 and 22, township 19 south, range 10 west; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile, thence west three-quarters mile; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile to the northeast corner of section 29, township 19 south, range 10 west; thence west one mile to the northwest corner of section 29; thence south to the southeast corner of section 31, township 19 south, range 10 west of the Willamette Meridian; thence west to the northeast corner of township 20 south, range 11 west of the Willamette Meridian; thence south one-half mile to the east one-quarter corner of section 1, township 20 south, range 11 west of the Willamette Meridian; thence west on the half-section line to the Pacific Ocean.

(c) Beginning at a point on the left bank of the Willamette River where the south line of section 16, in township 15 south, range 4 west of the Willamette Meridian intersects the left bank, that point being 58 links east of the one-quarter section corner on the south line of section 16; thence running along the meanders of the left bank north 49 degrees east 4.50 chains; thence north 10 degrees east 14.50 chains; thence north 28 degrees west 13.50 chains; thence north 7 degrees west 28.70 chains; thence north 15 degrees east 7.30 chains; thence north 30 degrees east 3.50 chains; thence north 59 degrees east 7.85 chains; thence north 82 degrees east 4.50 chains; thence north 40 degrees east four chains; thence north 10 degrees east 4.50 chains to the meander corner on the north line of section 16 where the section line intersects the left bank of the river, that point being south 89 degrees 30 minutes east 14.18 chains distant from the one-quarter section corner on the north line of section 16 in such township and range; thence south 89 degrees 30 minutes east four chains more or less to the center of the main channel of the Willamette River; thence following the center of the main channel of the river in a southerly direction up stream to the south line of section 16; thence north 89 degrees 30 minutes west 10 chains more or less to the point of beginning, and containing 120 acres more or less.

(2) When the Willamette River serves as the boundary between Linn and Lane Counties in subsection (1) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225.

[Amended by 2003 c.622 §2]

Note: In addition to the boundary described in 201.200, the eastern boundary of Lane County is the summit of the Cascade Range adjacent to parts of the western boundaries of Deschutes County (see 201.090) and Klamath County (see 201.180). The northern boundary of Lane County is the southern boundaries of Linn (see 201.220), Benton (see 201.020), and Lincoln (see 201.210) Counties. The western boundary of Lane County is the Pacific Ocean.

Umpqua County, referred to in 201.200 (1), was incorporated in Douglas County in 1863.



Section 201.210 - Lincoln County.

Note: For description of area removed from Lincoln County and annexed to Benton County, see 201.020.



Section 201.220 - Linn County.

(a) All that portion of Oregon lying south of Marion County and east of Benton County.

(b) The southern boundary of Linn County is as follows: Beginning in the middle of the main channel of the Willamette River, due west from where the south line of section 3, township 16 south, range 4 west intersects the river; running thence east on the section line to the southwest corner of section 2, township 16 south, range 2 west; thence north on the section line to the northwest corner of section 23, township 15 south, range 2 west; thence east on the section line to the northeast corner of section 24, township 15 south, range 2 west; thence north on the township line between township 15 south, range 1 west, and township 15 south, range 2 west, to the summit of the ridge dividing the waters of the tributaries of the Calapooia River from the waters of the tributaries of the Mohawk River; thence easterly along the summit of the ridge dividing the waters of the Calapooia River and its tributaries from the waters of the tributaries of the Mohawk River and the tributaries of the McKenzie River to where the same intersects the west line of section 35, township 15 south, range 3 east; thence north to the southwest corner of the northwest quarter of the northwest quarter of section 35; thence east to the east line of section 35; thence south to the quarter section corner between sections 35 and 36; township 15 south, range 3 east; thence east to the east line of section 36; thence south to the summit dividing the waters of Calapooia River from the waters of the tributaries of the McKenzie River; thence easterly along the summit of the ridge to the intersection of the summit with the present southern boundary of Linn County, in township 15 south, range 4 east; thence east along the present boundary line between the counties to the summit of the Cascade Mountains.

(2) When the Willamette River serves as the boundary between Linn and Lane Counties in subsection (1)(b) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225.

[Amended by 2003 c.622 §3]

Note: In addition to the boundary described in 201.220, the eastern boundary of Linn County is the summit of the Cascade Range adjacent to parts of the western boundaries of Deschutes (see 201.090) and Jefferson (see 201.160) Counties. The northern boundary of Linn County is the southern boundary of Marion County (see 201.240). The western boundary of Linn County is the Willamette River adjacent to parts of the eastern boundaries of Benton (see 201.020) and Polk (see 201.270) Counties.

For description of area removed from Linn County and annexed to Lane County, see 201.200.



Section 201.230 - Malheur County.



Section 201.240 - Marion County.

(a) The line dividing Marion and Yamhill Counties is a line drawn along the middle of the main channel of the Willamette River where that main channel is located on June 22, 1981. All land on the east side of the line dividing Marion and Yamhill Counties is part of Marion County.

(b) The southern boundary of Marion County and the northern boundary of Linn County commences in the middle in the main channel of the Willamette River opposite the mouth of the Santiam River; thence up the middle of the main channel of the Santiam River as it existed on April 21, 1982, to a point opposite the mouth of the north fork of the river; thence up the middle of the main channel of the north fork as it existed on April 21, 1982, to the mouth of Whitewater Creek; thence up the creek to a point where the creek crosses the section line between sections 21 and 28 in township 10 south, range 7 east, Willamette Meridian; thence due east along the section line projected to the summit of the Cascade Mountains.

(2) When the Willamette River, the Santiam River, the north fork of the Santiam River or Whitewater Creek serves as the boundary between Linn and Marion Counties in subsection (1)(b) of this section, a reference to one of these rivers or creeks refers to the middle of the river or creek as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225.

[Amended by 1981 c.214 §1; 1985 c.122 §1; 2003 c.622 §4]

Note: In addition to the boundary described in 201.240, the eastern boundary of Marion County is the summit of the Cascade Range adjacent to parts of the western boundaries of Jefferson (see 201.160) and Wasco (see 201.330) Counties. The northern boundary of Marion County is the southern boundary of Clackamas County (see 201.030). Part of the western boundary of Marion County is the Willamette River adjacent to the eastern boundary of Polk County (see 201.270).



Section 201.250 - Morrow County.

[Amended by 1967 c.421 §192]



Section 201.260 - Multnomah County.

(1) Beginning at a point on the boundary of the state on the half-section line running east and west through the center of section 23, township 3 north, range 1 west, Willamette Meridian; thence running westerly along the half-section line through the center of section 23 to the intersection with the section line running north and south between sections 22 and 23; thence southerly along the section line to the intersection with the section line running east and west that divides sections 23 and 26; thence westerly along the section line to a point in the middle of the second range of townships west of the Willamette Meridian; thence southerly six miles along the section lines to the southwest corner of section 22, township 2 north, range 2 west; thence along section lines one mile east by one mile south, alternately, to the northwest corner of section 22, township 1 north, range 1 west; thence southerly one-half mile along the section line to the half-section line running east and west through section 22; thence easterly along the half-section line of section 22 and the north line of Bonny Slope, a subdivision in the Multnomah County Plat Records, S 88°26'12" E 215.30 feet, more or less, to the easterly right-of-way of Northwest 124th Avenue at a point 25.00 feet easterly of the centerline of Northwest 124th Avenue, when measured at a right angle to the centerline; thence along the easterly right-of-way of Northwest 124th Avenue, being on a line parallel with and 25.00 feet easterly of the centerline of Northwest 124th Avenue, when measured at right angles to the centerline, N 02°11'48" E 180.00 feet, more or less, to the northwest corner of the real property described in Book 600, Page 1653, of the Multnomah County Deed Records; thence along the north line of the real property described in Book 600, Page 1653, S 88°26'12" E 374.00 feet, more or less, to the northeast corner of the real property; thence along the east line of the real property described in Book 600, Page 1653, S 02°11'48" W 180.00 feet, more or less, to the half-section line running east and west in section 22 at a point on the southeast corner of the real property and the northeast corner of Lot 19 of Bonny Slope, a subdivision in the Multnomah County Plat Records; thence along the half-section line of section 22, and the north line of Bonny Slope, S 88°26'12"E 1812.29 feet, more or less, to the northeast corner of the real property described in Deed Document 94-055215 of the Multnomah County Deed Records; thence along the east line of the real property described in Deed Document 94-055215, S 02°11'48" W 611.94 feet, more or less, to the northerly right-of-way of Multnomah County Road No. 1218 (Northwest Laidlaw Road), at a point 25.00 feet northerly of the centerline of Multnomah County Road No. 1218, when measured at a right angle to the centerline; thence along the northerly and easterly right-of-way of Multnomah County Road No. 1218, as shown on the map of Multnomah County Road No. 1218, map D15/13, Multnomah County Road Records, and being parallel with and 25.00 feet northerly and easterly of the centerline of Multnomah County Road No. 1218, when measured at a right angle to the centerline, the following seven courses: on a 216.00-foot radius, nontangent curve to the right through a central angle of 37°06'53" (chord bears S 16°50'16"E 137.49 feet) 139.92 feet, more or less, to the end of the 216.00-foot radius, nontangent curve and a point of tangency at station 38+57.80 25.00 feet right; thence S 01°43'10" W 575.23 feet, more or less, to station 32+82.57 25.00 feet right and the beginning of a 195.40-foot radius curve to the left; thence on the 195.40-foot radius curve to the left through a central angle of 43°31'00" (chord bears S 20°02'20" E 144.87 feet) 148.41 feet, more or less, to the end of the 195.40-foot radius curve and a point of tangency at station 31+15.20 25.00 feet right; thence S 41°47'50" E 728.26 feet, more or less, to station 23+86.94 25.00 feet right and the beginning of a 179.60-foot radius curve to the left; thence on the 179.60-foot radius curve to the left through a central angle of 33°17'00" (chord bears S 58°26'20" E 102.87 feet) 104.33 feet, more or less, to the end of the 179.60-foot radius curve and a point of tangency at station 22+68.07 25.00 feet right; thence S 75°04'50" E 180.48 feet, more or less, to station 20+87.59 25.00 feet right and the beginning of a 179.60-foot radius curve to the left; thence on the 179.60-foot radius curve to the left through a central angle of 23°58'00" (chord bears S 87°03'50" E 74.58 feet) 75.13 feet, more or less, to the end of the 179.60-foot radius curve and a point of tangency at station 20+02.00 25.00 feet right; thence leaving the northerly right-of-way of Multnomah County Road No. 1218 radial to the centerline of Multnomah County Road No. 1218, S 09°02'50" E 25.00 feet, more or less, to centerline station 20+02.00 as shown on the map of Multnomah County Road No. 1218, map D15/13, Multnomah County Road Records; thence S 37°08'10" E 43.84 feet, more or less, to the southerly right-of-way of Multnomah County Road No. 1218 at a point 25.00 feet southerly of the centerline of Multnomah County Road No. 1218, when measured at a right angle to the centerline, and the easterly right-of-way of Northwest Marcotte Road, as dedicated in the Map of Replat of Lots 4 & 5 Bonny Slope, a subdivision in the Multnomah County Plat Records, and being at a point 25.00 feet easterly of the centerline of Northwest Marcotte Road, when measured at a right angle to the centerline; thence along the easterly and southerly right-of-way of Northwest Marcotte Road, being parallel with and 25.00 feet easterly and southerly of the centerline of Northwest Marcotte Road, when measured at a right angle to the centerline, the following five courses: S 03°21'32" W 59.58 feet, more or less, to the beginning of a 125.00-foot radius curve to the right; thence along the 125.00-foot radius curve to the right through a central angle of 105°00'00" (chord bears S 55°51'32" W 198.34 feet) 229.07 feet, more or less, to the end of the 125.00-foot radius curve and a point of tangency; thence N 71°38'28" W 233.12 feet, more or less, to the beginning of a 104.76-foot radius curve to the left; thence along the 104.76-foot radius curve to the left through a central angle of 78°38'00" (chord bears S 69°02'32" W 132.75 feet) 143.77 feet, more or less, to the end of the 104.76-foot radius curve and a point of tangency; thence S 29°43'32" W 403.77 feet, more or less, to the section line between section 22 and section 27, township 1 north, range 1 west, at a point S 88°09'28" E 28.28 feet, more or less, from the half-section line running north and south through section 22; thence easterly along the section line to the southeast corner of section 22; thence one mile south and one mile east, alternately, by section lines to the Willamette Meridian; thence south by the meridian line to the township line between townships 1 and 2 south of the base line; thence east by the township line to the middle of the Willamette River; thence down the middle of the Willamette River to the section line between sections 23 and 26, township 1 south, range 1 east; thence east on section lines to the western boundary of Hood River County, as described in ORS 201.140; thence northerly along such county boundary to the boundary of the state; thence westerly along the boundary of the state to the place of beginning.

(2) Commencing at a point at the quarter post between sections 23 and 26, township 1 south, range 1 east; thence east to the east line of the city of Sellwood; thence south along the east line of the city of Sellwood to the southeast corner of the city; thence west and westerly along the south line of the city to the center of the Willamette River; thence down the center of the river to the line between sections 22 and 27, township 1 south, range 1 east; thence east along the line between sections 22, 27, 23 and 26 to the place of beginning.

[Amended by 1967 c.421 §193; 2013 c.326 §3]



Section 201.270 - Polk County.

(2) When the Willamette River serves as the boundary between Linn and Polk Counties in subsection (1) of this section, a reference to the river refers to the center of the main channel of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225.

[Amended by 1981 c.332 §2; 1983 c.780 §1; 2003 c.97 §1; 2003 c.622 §5a]



Section 201.280 - Sherman County.

[Amended by 1967 c.421 §194]



Section 201.290 - Tillamook County.

[Amended by 1981 c.332 §1]



Section 201.300 - Umatilla County.

(1) Beginning at a point on the boundary of the state and the eastern boundary of Morrow County, as described in ORS 201.250; thence southerly along such county boundary to the northern boundary of Grant County, as described in ORS 201.120; thence easterly along such county boundary to the boundary of Union County as described in subsection (2) of this section.

(2) The boundary line between Umatilla and Wallowa and Umatilla and Union Counties begins at the terminus of Umatilla and Union Counties on the south and more particularly described as follows: Commencing at the summit of the Blue Mountains where the township line between townships 6 and 7 south intersects the summit; thence west on the township line to the southwest corner of section 33, township 6 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of section 4 of such township and range; thence west to the southwest corner of section 34, township 5 south, range 34 east, of the Willamette Meridian; thence north to the northwest corner of section 27, township 4 south, range 34 east, of the Willamette Meridian; thence west to the northwest corner of section 27, township 4 south, range 33 1/2 east, of the Willamette Meridian; thence north to the northeast corner of township 4 south, range 33 east, of the Willamette Meridian; thence west to the southwest corner of section 35, township 3 south, range 33 east, of the Willamette Meridian; thence north to the northwest corner of section 2, township 3 south, range 33 east, of the Willamette Meridian; thence east to the northeast corner of township 3 south, range 33 east, of the Willamette Meridian; thence south to the northwest corner of township 3 south, range 33 1/2 east, of the Willamette Meridian; thence east to the southeast corner of township 2 south, range 33 east, of the Willamette Meridian; thence north to the northwest corner of section 31, township 2 south, range 34 east, of the Willamette Meridian; thence east to the southeast corner of section 28, township 2 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of section 3, township 2 south, range 35 east, of the Willamette Meridian; thence east to the southeast corner of southwest quarter of section 35, township 1 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of the northeast quarter of section 35, township 1 south, range 35 east, of the Willamette Meridian; thence east to the northeast corner of northwest quarter of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence south to the center of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence east to the northeast corner of southeast quarter of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence south to the southwest corner of township 1 south, range 36 east, of the Willamette Meridian; thence east along the south boundary line of township 1 south, range 36 east, and township 1 south, range 37 east, to the southwest corner of section 33, township 1 south, range 37 east, of the Willamette Meridian; thence north to the northeast corner of section 20, township 1 south, range 37 east, of the Willamette Meridian; thence east to the southeast corner of section 13, township 1 south, range 37 east of the Willamette Meridian; thence north along the east boundary line of township 1 south, range 37 east, and townships 1 and 2 north, range 37 east, of the Willamette Meridian, to the northeast corner of township 2 north, range 37 east, of the Willamette Meridian; thence east to the northeast corner of the northwest quarter of section 4, township 2 north, range 38 east, of the Willamette Meridian; thence north to the township line between townships 3 and 4 north, range 38 east, of the Willamette Meridian; thence east to the southeast corner of section 34, township 4 north, range 38 east, of the Willamette Meridian; thence north to the northwest corner of section 23, township 4 north, range 38 east, of the Willamette Meridian; thence east to the southwest corner of section 17, township 4 north, range 39 east, of the Willamette Meridian; thence north to the northwest corner of section 5, township 4 north, range 39 east, of the Willamette Meridian; thence east to the southeast corner of section 31, township 5 north, range 39 east, of the Willamette Meridian; thence due north about nine and one-half miles, terminating at the state line between Oregon and Washington.

[Amended by 1967 c.421 §195]



Section 201.310 - Union County.



Section 201.320 - Wallowa County.

(1) Commencing at the northeast corner of the state; thence west on the state line to the east boundary of Umatilla County; thence south on the east boundary of Umatilla County to the first standard parallel north of the Willamette Base Line; thence east to the northwest corner township 4 north, range 41 east, Willamette Meridian; thence south six miles to the southwest corner township 4 north, range 41 east, Willamette Meridian; thence west two miles to the northwest corner section 2, township 3 north, range 40 east, Willamette Meridian; thence south six miles to the southwest corner section 35, township 3 north, range 40 east, Willamette Meridian; thence east one mile to the southeast corner section 35; thence south two miles to the southwest corner section 12, township 2 north, range 40 east, Willamette Meridian; thence east one mile to the southeast corner section 12; thence south three miles to the southwest corner section 30, township 2 north, range 41 east, Willamette Meridian; thence east one mile to the southeast corner of section 30; thence south seven miles to the southwest corner section 32, township 1 north, range 41 east, Willamette Meridian; thence east two miles to the southeast corner section 33, township 1 north, range 41 east, Willamette Meridian; thence south six miles to the southwest corner section 34, township 1 south, range 41 east, Willamette Meridian; thence east one mile to the southeast corner section 34; thence south four miles to the southwest corner section 23, township 2 south, range 41 east, Willamette Meridian; thence east one mile to the southwest corner section 24, township 2 south, range 41 east, Willamette Meridian; thence south two miles to the southwest corner section 36, township 2 south, range 41 east, Willamette Meridian; thence east three miles to southeast corner section 32, township 2 south, range 42 east, Willamette Meridian; thence south two miles to the southwest corner section 9, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southeast corner of such section line; thence south one mile to the southwest corner section 15, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southeast corner section 15; thence south two miles to the southwest corner section 26, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southwest corner section 25, township 3 south, range 42 east, Willamette Meridian; thence south four miles to the southwest corner section 13, township 4 south, range 42 east, Willamette Meridian; thence east two miles to the southeast corner section 18, township 4 south, range 43 east, Willamette Meridian; thence south three miles to the northwest corner section 5, township 5 south, range 43 east, Willamette Meridian; thence east 11 miles to the southeast corner, township 4 south, range 44 east, Willamette Meridian; thence south six miles to the southeast corner, township 5 south, range 44 east, Willamette Meridian, a point on first standard parallel south of the Willamette Base Line; thence east to the east boundary of the state; thence northerly along the east boundary of the state to the place of beginning.

(2) The western and southern boundaries of Wallowa County established by subsection (1) of this section are the eastern and northern boundaries of the adjacent counties.



Section 201.330 - Wasco County.

[Amended by 1967 c.421 §196]



Section 201.340 - Washington County.

[Amended by 2013 c.326 §4]



Section 201.350 - Wheeler County.



Section 201.360 - Yamhill County.

(1) Commencing in the middle of the main channel of the Willamette River one mile below the Butte; thence in a direct course due west to the Pacific Ocean; thence south along the coast of the Pacific Ocean to a point due west of George Gay’s house; thence due east to the northwest corner of Polk County, which corner is monumented with an iron pipe and brass cap, as depicted on the county line survey of 2003, which lies on the west boundary of and 62.16 chains southerly from the northwest corner of township 6 south, range 8 west; thence S 89° 53' 34" E, 4,775.55 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 00' 46" E, 615.90 feet to an iron pipe and brass cap monument; thence S 89° 46' 31" E, 14,458.42 feet to an iron pipe and brass cap monument; thence S 89° 29' 17" E, 1,312.89 feet to an iron pipe and brass cap monument; thence S 89° 58' 22" E, 7,936.58 feet to an iron pipe and brass cap monument; thence S 89° 56' 52" E, 9,123.08 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 88° 41' 27" E, 6,684.99 feet to an iron pipe and brass cap monument; thence S 88° 40' 09" E, 7,840.11 feet to an aluminum pipe and aluminum cap monument; thence N 89° 33' 19" E, 8,919.81 feet to a brass cap set in concrete; thence S 89° 53' 46" E, 6,983.34 feet to a point five links north of a cast iron pyramid monument set in 1890 to denote a reference to the boundary between Polk and Yamhill Counties; thence N 89° 29' 01" E, 2,258.39 feet to an iron pipe and brass cap monument; thence N 89° 29' 45" E, 4,479.59 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 51' 36" E, 5,111.72 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 50' 30" E, 8,340.37 feet to an iron pipe and brass cap monument; thence N 89° 51' 31" E, 6,113.50 feet to an iron pipe and brass cap monument; thence N 89° 52' 12" E, 4,379.73 feet to an iron pipe and brass cap monument; thence N 89° 53' 01" E, 4,749.60 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 21' 07" E, 13,631.79 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 52' 16" E, 9,925.57 feet to an iron pipe and brass cap monument; thence S 89° 41' 16" E, 2,708.54 feet to an iron pipe and brass cap monument; thence S 89° 40' 14" E, 2,690.80 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 53' 16" E, 6,000.53 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 52' 36" E, 1,131.35 feet to an iron pipe and brass cap monument; thence S 89° 54' 09" E, 891.58 feet to an iron pipe and brass cap monument; thence S 89° 59' 32" E, 3,487.12 feet to an iron pipe and brass cap monument; thence S 89° 59' 01" E, 3,093.00 feet to an aluminum pipe and aluminum cap monument; thence S 89° 48' 05" E, 1,314.22 feet to an iron pipe and brass cap monument; thence S 89° 51' 52" E, 14,356.78 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 42' 43" E, 5,256.03 feet to a brass cap set in the base of the monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 42' 43" E, 900 feet to the middle of the main channel of the Willamette River, at a point in the Willamette River, leaving Gay’s house in Yamhill County; thence down the channel to the place of beginning.

(2) The boundaries of Yamhill and Washington Counties begin at the center of the main channel of the Willamette River at its intersection with the meridian line; thence north to the northeast corner of section 13, township 3 south, range 1 west; thence two miles west; one mile north; one mile west; one mile north; two miles west; one mile south; three miles west; one mile north; three miles west; one mile north; one mile west; one mile north; one mile west; one mile north; one mile west; one mile north; thence west on the section line to center of Wapatoo Lake; thence down the center of the lake to its intersection with the south line of township 1 south; thence west on the township line to the summit of the Coast Mountains.

(3) The boundary line between Yamhill and Tillamook Counties commences at the northwest corner of section 5, township 2 south of range 6 west, Willamette Meridian; thence south 15 miles along east lines of sections 6, 7, 18, 19, 30 and 31 of township 2 south, range 6 west, sections 6, 7, 18, 19, 30 and 31 of township 3 south, range 6 west and sections 6, 7 and 18, township 4 south, range 6 west, Willamette Meridian to the southeast corner of section 18, township 4 south, range 6 west; thence west 16 miles along the east-west centerline of township 4 south, range 6 west, township 4 south, range 7 west, township 4 south, range 8 west and township 4 south, range 9 west to the center of township 4 south, range 9 west, Willamette Meridian; thence south nine and three-fourths miles along the north-south centerline of township 4 south, range 9 west, township 5 south, range 9 west and township 6 south, range 9 west to the northwest corner of the southwest quarter of the southwest quarter of section 3, township 6 south, range 9 west, Willamette Meridian; thence east three miles along the north line of the south one-half of the south one-half of sections 3, 2 and 1 to the northeast corner of the southeast quarter of the southeast quarter of section 1, township 6 south, range 9 west, Willamette Meridian.

[Amended by 1981 c.332 §3; 2003 c.97 §2]



Section 201.370 - Boundaries of counties bordering Pacific Ocean.

(2) Notwithstanding the provisions of subsection (1) of this section, planning for ocean resources and for submerged and submersible lands of the territorial sea shall be accomplished as set forth in ORS 196.405 to 196.515.

[Amended by 1987 c.576 §22]






Chapter 202 - Establishment of New Counties; Change of Boundaries

Section 202.010 - "County court" defined.



Section 202.020 - Petitions to form new counties or change existing county boundaries.

[Amended by 1983 c.83 §14]



Section 202.030 - Election order; conduct of election; ballot title.

(a) The formation of the new county to the electors registered within the limits of the proposed new county;

(b) The elimination of an existing county to the electors of each county affected by the change; or

(c) The change in county boundaries to the electors of each county affected by the change when the change does not result in the formation of a new county.

(2) Except as provided in ORS 202.050 and 202.060, the election shall be conducted in accordance with ORS chapters 246 to 260.

(3) The ballot title for determination of a question submitted under this section shall be prepared as provided in ORS 250.185.

[Amended by 1983 c.350 §10; 1999 c.708 §1]



Section 202.040 - Commissioners to arrange terms on proposal to change boundaries.

(2) If within 30 days after the appointment of the commissioners they have not agreed upon terms, the Governor, upon request of the county court of any county concerned, shall appoint commissioners equal in number to one-half the commissioners already appointed by the counties, who shall meet with such commissioners and draft terms.

(3) Within 60 days thereafter a majority of the commissioners may report to respective county courts a plan for division, which, in addition to the matters mentioned in subsection (1) of this section, may define the territory embraced in the proposed changes.

(4) When made within such time the plan shall be reported by the commissioners to the respective county courts, and if approved by a vote, as provided in ORS 202.030 and 202.060, it shall become a compact between and among such counties, binding upon all.

[Amended by 1983 c.350 §11]



Section 202.050 - Certification of election to Secretary of State.

[Amended by 1983 c.350 §12]



Section 202.060 - Proclamation by Governor.

(2) The Governor shall issue a proclamation declaring the change in county boundaries if an election for the purpose of changing county boundaries is held, and if a majority of all the electors of each of the counties to be affected by the change in boundaries voted in favor of the proposed change in county boundaries.

(3) If a county is eliminated pursuant to a boundary change under subsection (1) or (2) of this section, the Governor shall declare in the proclamation what counties were eliminated by the change.

[Amended by 1983 c.83 §15; 1999 c.708 §2]



Section 202.070 - Operation and effect of proclamation.

(2) If the election was for the purpose of changing county boundaries, the boundaries of the county shall be changed to conform to the description furnished by the county clerk in the certificate provided in ORS 202.050. If such change in county boundaries resulted in the elimination of any existing county, thereafter the eliminated county shall cease to function and the authority of its officers shall cease for all purposes other than the auditing and paying of all outstanding claims against such county and the safekeeping of all county property until proper transfers and assignments of the same have been made.

(3) If the election was for the purpose of changing county boundaries, the change shall take effect within 30 days after the Governor issues the proclamation provided for in ORS 202.060 and the territory taken from any county and added to another county by reason of the change shall become a part of the county to which it has been added and for all purposes shall be deemed a portion thereof and be governed by the laws of this state relating to counties.



Section 202.080 - Boundaries to conform to established legal subdivisions; filing boundary change with county assessor and Department of Revenue.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[Amended by 2001 c.138 §6]



Section 202.090 - Validity of election.

[Amended by 1983 c.350 §13]



Section 202.100 - County judge and commissioners for new county.

(2) At the next practicable general election, or, if applicable, at the next practicable election specified in ORS 249.088, following the appointment, successors to the persons appointed under this section shall be elected. The candidate receiving the highest number of votes shall be elected county judge. If the office of county judge has judicial functions, the candidate shall be elected to a six-year term. If the office of county judge has no judicial functions, the candidate shall be elected to a four-year term. The candidate receiving the second highest number of votes shall be elected to a four-year term as commissioner. The candidate receiving the third highest number of votes shall be elected to a two-year term as commissioner.

(3) The successors shall take office on the first Monday in January next following their election.

(4) At each general election, or, if applicable, at each election specified in ORS 249.088, following the election at which the first board is elected, a successor shall be elected to fill any expiring term.

[Amended by 1983 c.350 §14; 1997 c.494 §20; 2001 c.430 §6]



Section 202.110 - Other county officers.

(2) At the next practicable general election following the appointment, successors to the county officers, except the county surveyor, appointed under subsection (1) of this section shall be elected. The successors shall take office on the first Monday in January next following their election.

(3) All justices and constables in office within the boundaries of any new county shall continue to hold office in such new county during the remainder of their term, and shall give bonds to the new county of the same amount and in the same manner as previously given to the original county in which they were elected or appointed.

(4) At each general election following the general election at which the first county officers under this section are elected, a successor shall be elected to fill any expiring term.

[Amended by 1983 c.350 §15; 2009 c.491 §5]



Section 202.120 - Locating county seat.

(2) Immediately after the selection of the county seat either by the county court or by the canvass of the returns of votes cast at the election for that purpose, the county court shall issue its proclamation and publish the same in a newspaper published in the new county, if there is one, and if not by posting a copy of the proclamation in each election precinct in the county announcing the selection and location of the county seat.



Section 202.130 - General laws governing county court.



Section 202.140 - Compensation of members of county court.



Section 202.150 - Disposition of public property, records and tax liens.

(2) If any county is eliminated by the change in county boundaries, all public buildings and real property of the eliminated county and all liens for unpaid taxes become the property of the county acquiring the territory where the property is situated, and all public records and documents and all other property of every kind belonging to the eliminated county become the property of the county of which the largest area of the eliminated county becomes a part.



Section 202.160 - Transcription of real estate, court and tax records.

(2) When the election has been for a change in county boundaries, the county court of the county to which territory has been added shall cause to be transcribed in the proper books all the records of deeds, mortgages and other instruments, probate records and court records and tax records affecting or relating to real estate in such territory.

(3) Any person authorized by the county court to transcribe records pursuant to subsection (1) or (2) of this section shall have free access at all reasonable times to the original records for the purpose of transcribing the same. All records so transcribed shall have the same force and effect in all respects as original records.

(4) Whenever the boundaries of an existing county are changed so as to include territory theretofore within the boundaries of another county, the county court of the county to which territory has been added shall, within 60 days after the taking effect of the Act adding such territory, procure or cause to be procured, properly attested copies of the records of any county in which the lands were theretofore situated, affecting the title to the real estate within the additional territory, and have the same recorded in the records of the county. Thereafter such records shall be recognized and become a part of the official records of the county in which the same shall be so recorded, and such official records or duly certified copies thereof may be introduced in evidence with the same force and effect as the original records of which they are copies.



Section 202.170 - Transfer of records.

(2) In the event of the elimination of any county in a change of county boundaries, all records of the eliminated county shall immediately be transferred to the county of which the largest area of the eliminated county becomes a part and be original records of such county.



Section 202.180 - Transfer of electors’ registration records and election records.

(a) Cause all the registration records of electors living in the new county or in the territory that has been added to an existing county to be segregated from the registration records on file in the counties from which the new county is created or the county from which the territory has been removed;

(b) Cause the registration records to be delivered to the county clerk of the new county or the county to which the territory has been added; and

(c) Provide for the transfer to the county clerk of the new county or the county to which the territory has been added a list of electors and other election records, relating only to precincts and electors within the new county or the territory that has been added to an existing county.

(2) The county clerk of the new county or the county to which the territory has been added shall arrange and install the registration records received under subsection (1) of this section in the manner provided by law. The registration records constitute registration of the electors whose names appear on the records in the new county or the county to which the territory has been added, respectively.

(3) The list of electors and other registration and election records are records of the new county or the county to which the territory has been added, respectively.

(4)(a) If a county boundary change occurs on a date within a period described in paragraph (b) of this subsection, the change is not effective for purposes of eligibility for elections within the territory that is removed from one county and added to another county until the day after the respective ending date described in paragraph (b) of this subsection.

(b) The periods referred to in paragraph (a) of this subsection are the periods:

(A) Beginning on the day after the 90th day before a primary election or a general election and ending on the day of the election; or

(B) Beginning on the day after the deadline for filing the notice of election before any election, other than a primary election or a general election, that is held by a county, district or other municipal corporation affected by the boundary change and ending on the day of the election.

[Amended by 2007 c.154 §59; 2013 c.326 §6]



Section 202.190 - Payment of moneys due from state.

[Amended by 1975 c.614 §3]



Section 202.200 - Apportionment of state taxes payable.

(1) If the new county is formed from one county, the new county shall pay its pro rata share of the amount of state taxes which the county from which it is formed is to pay for that year, and for each succeeding year thereafter until otherwise provided for, based upon the ratio that the taxable valuation of the property in the new county bears to the taxable valuation of the property of the original county before the new county was formed.

(2) If the new county is formed from more than one county, the new county shall pay its pro rata share of the amount of state taxes which each of the counties from which it is formed is to pay for that year, and for each succeeding year thereafter until otherwise provided for, based upon the ratio that the taxable valuation of the property in the area taken from each original county bears to the taxable valuation of the property in each original county before the new county was formed.

(3) In the event the election was for the purpose of a change in county boundaries and a portion of the territory in one county has been added to another county, the state taxes shall be adjusted in the same manner and upon the same basis as in the formation of new counties from more than one county.



Section 202.210 - Ascertainment, apportionment and assumption of indebtedness.

(2) In the event of a change in boundaries and the addition of a portion of the territory of one county to another county, the county to which such territory is added shall assume and pay, as provided in this section, a just proportion of the indebtedness of the county from which the territory is segregated based upon the last assessed valuation of the county from which the territory is segregated, in proportion that the valuation within the segregated portion bears to the aggregate valuation of the original county from which the territory is taken.

(3) It shall be the duty of the county courts of both the new county organized under this chapter and the counties from which the new county is segregated, or the county courts of the two counties in which a change of boundaries has been effected, to meet together at the county seat of the new county or at the county seat of the county from which such territory is taken by a change of boundaries, on the third Monday in the sixth month following the date of the proclamation of the Governor, as provided for in ORS 202.060. They shall ascertain, as near as may be, the total outstanding indebtedness of the original counties on the first day of January following the election, and from the total indebtedness shall make the following deductions:

(a) The amount of all dues for rents.

(b) The reasonable value of all public buildings owned by and remaining within the limits of the original counties.

(c) The amount of public funds on hand and belonging to the original counties on the day for which its outstanding indebtedness is ascertained by the joint board of county courts, and not belonging to the special funds mentioned in ORS 202.220.

(4) The amount remaining after such deductions have been made shall, for the purposes and as a basis for the settlement, be the amount which the new county or the county acquiring territory by a change in boundaries, shall pay as a portion of, in the proportions specified. Such joint courts shall ascertain and fix the amount the new county shall assume and pay to the counties from which it is segregated, and the amount the county acquiring the new territory by reason of change in boundaries shall assume and pay to the county from which such territory is segregated.

(5) If by a change in county boundaries, an existing county has been eliminated, the county courts of the counties to which the territory formerly constituting the eliminated county has been added shall meet with the court of the eliminated county at the county seat of the eliminated county on the third Monday of the month following the date of the proclamation of the Governor, and shall determine as provided in this section the amount of any net outstanding indebtedness of the eliminated county. Each county to which territory from the eliminated county has been added shall assume and pay its proportional part of the indebtedness of the eliminated county to the county to which the largest area of the eliminated county has been added and such county shall pay off all outstanding indebtedness of the county eliminated. However, the territory of the county eliminated shall be responsible for its own net indebtedness at the time of elimination of the county and the property therein shall be subject to such further tax levies from year to year as may be necessary to retire the outstanding indebtedness of the eliminated county as the same shall come due, but such territory shall not become liable for any outstanding indebtedness of any county to which a portion or all of the eliminated county shall have been added.



Section 202.220 - Disposition of special funds and property.



Section 202.230 - Distribution of funds in excess of indebtedness.

(2) The county court of the original counties shall issue warrants for such amount, payable immediately to the treasurer of the new county organized under this chapter, or to the treasurer of the county acquiring new territory, and the amounts so received by the latter shall be placed to the credit of the proper funds of the county.



Section 202.240 - Payment of apportioned indebtedness.



Section 202.250 - Authority to collect revenues.



Section 202.260 - Redistricting of county and filling of vacancies.



Section 202.270 - Renumbering of school and road districts.



Section 202.280 - Validity of school district bonds.



Section 202.290 - Judicial district affiliation.



Section 202.300



Section 202.310 - Venue of actions and proceedings.

[Amended by 1993 c.223 §7]



Section 202.320 - Place of return of processes, writs, bonds, notices and other papers.

[Amended by 1993 c.223 §8]






Chapter 203 - County Governing Bodies; County Home Rule

Section 203.010 - General powers of county as body politic and corporate.

(1) To sue and be sued;

(2) To purchase and hold for the use of the county lands lying within its own limits and any personal estate;

(3) To make all necessary contracts; and

(4) To do all other necessary acts in relation to the property and concerns of the county.



Section 203.015 - Power of county to contract for purchase or lease of real or personal property.

(a) The period of time allowed for payment under the contract does not exceed 30 years; and

(b) The county is not obligated to make payments under the contract in any fiscal year unless the county governing body includes such payments in the county’s budget for that fiscal year and makes an appropriation therefor.

(2) The powers granted to counties by this section are in addition to any other powers possessed by counties in this state, and this section may not be construed to limit such powers.

[2003 c.794 §184]

Note: 203.015 was added to and made a part of ORS chapter 203 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 203.020



Section 203.030 - Definition for ORS 203.030 to 203.075.

[1973 c.282 §1]



Section 203.035 - Power of county governing body or electors over matters of county concern.

(2) The power granted by this section is in addition to other grants of power to counties, shall not be construed to limit or qualify any such grant and shall be liberally construed, to the end that counties have all powers over matters of county concern that it is possible for them to have under the Constitutions and laws of the United States and of this state.

(3) An ordinance adopted by a county governing body that changes the number or mode of selection of elective county officers shall not take effect unless the ordinance is submitted to and approved by the electors of the county at a primary election, general election or election held on the first Tuesday after the first Monday in November of an odd-numbered year. However, an ordinance adopted under this section may not change the mode of selection of a county assessor.

(4) Nothing in this section shall be construed to limit the rights of the electors of a county to propose county ordinances through exercise of the initiative power.

[1973 c.282 §2; 1981 c.140 §1; 1985 c.756 §1; 1995 c.712 § 87; 2007 c.155 §12]



Section 203.040 - Inapplicability of ordinances inside incorporated city.

[1973 c.282 §4; 1977 c.766 §14]



Section 203.045 - Procedure for adopting ordinance; inapplicability to county prescribing procedure by charter or other statutes.

(2) The ordaining clause of an ordinance adopted under ORS 203.035 shall read:

(a) In case of adoption by the county governing body only, "The (name of the governing body) ordains as follows:".

(b) In case of adoption or ratification by the electors of the county, "The People of (name of county) ordain as follows:".

(3) Except as subsections (4) and (5) of this section provide to the contrary, every ordinance of a county governing body shall, before being put upon its final adoption, be read fully and distinctly in open meeting of that body on two days at least 13 days apart.

(4) Except as subsection (5) of this section provides to the contrary, and except ordinances imposing, or providing exemptions from, taxation, an ordinance necessary to meet an emergency may, upon being read first in full and then by title, be adopted at a single meeting of the governing body by unanimous vote of all its members present, provided they constitute a quorum.

(5) Any reading required by subsection (3) or (4) of this section may be by title only:

(a) If no member of the governing body present at the meeting requests that the ordinance be read in full; or

(b) If, not later than one week before the first reading of the ordinance, a copy of it is provided each member, copies of it are available at the headquarters of the governing body, one copy for each person who requests it, and notice of the availability is given by:

(A) Written notice posted at the courthouse of the county and two other public places in the county; and

(B) Publication at least once in a newspaper of general circulation in the county, designated by the county governing body and published in the county or, if no newspaper is so published, then in one published elsewhere.

(6) An ordinance adopted after being read by title only may have no legal effect if it differs substantially from its terms as it is thus filed prior to the reading, unless each section incorporating such a difference, as finally amended prior to being adopted by the governing body, is read fully and distinctly in open meeting of that body.

(7) Upon the final vote on an ordinance, the ayes and nays of the members of the governing body shall be taken and recorded in the record of proceedings of the body.

(8) Upon the adoption of an ordinance by the governing body in accordance with this section, the chairperson and recording secretary of the body at the session at which the ordinance is adopted shall sign it with the date of its adoption and with their names and titles of office or position.

(9) An ordinance adopted in accordance with this section, if not an emergency ordinance, shall take effect on the 90th day after the date of its adoption, unless it prescribes a later effective date or is referred to the electors of the county. If an ordinance is referred to the electors, it shall take effect only upon the approval of a majority of those voting on the proposed ordinance. An emergency ordinance may take effect immediately upon the date of its adoption.

[1973 c.282 §3; 1975 c.736 §1]



Section 203.050



Section 203.055 - Referral of taxation related ordinance.

(2) A tax or assessment may be imposed under section 7, 8 or 8b, chapter 753, Oregon Laws 2013, upon the taking effect of an ordinance adopted by the governing body of the county that so provides. An emergency may not be declared in an ordinance described in this subsection.

[1973 c.282 §6; 1975 c.736 §3; 2013 c.753 §11]

Note: The amendments to 203.055 by section 12, chapter 753, Oregon Laws 2013, become operative January 2, 2018. See section 13, chapter 753, Oregon Laws 2013. The text that is operative on and after January 2, 2018, is set forth for the user’s convenience.
Any ordinance, adopted by a county governing body under ORS 203.035 and imposing, or providing an exemption from, taxation shall receive the approval of the electors of the county before taking effect.



Section 203.060 - Judicial review and invalidation of ordinances.

[1973 c.282 §7]



Section 203.065 - Violation of county ordinances; remedies; enforcement; status of nuisance declared by ordinance; disposition of fines.

(2) The violator of a county ordinance may be prosecuted by the county in the name of the county, or be made the defendant in a civil proceeding by the county seeking redress of the violation.

(3) Every act or thing done, or anything existing within the limits of a county, which is declared by an ordinance of the county adopted under ORS 203.030 to 203.075 to be a nuisance, shall constitute a nuisance and may be regarded as such in all actions, suits and proceedings, unless the ordinance is declared void by a court of competent jurisdiction.

(4) Fines recovered under ORS 203.030 to 203.075 shall be paid to the clerk of the court in which recovery is had. After first deducting court costs in the proceedings, the clerk shall pay the remainder to the treasurer of the county for the general fund of the county.

(5) Any peace officer, as defined by ORS 161.015, may enforce an ordinance adopted under ORS 203.035.

[1973 c.282 §8; 1975 c.736 §4; 1977 c.766 §15; 1999 c.1051 §78a]



Section 203.075 - Applicable law for local improvement assessments.

[1987 c.615 §2; 1991 c.902 §109; 1995 c.333 §14]



Section 203.077 - Local governments to develop humane policy for removal of homeless camps from public property.

(1) Develop a policy that recognizes the social nature of the problem of homeless individuals camping on public property.

(2) Implement the policy as developed, to ensure the most humane treatment for removal of homeless individuals from camping sites on public property.

[1995 c.121 §1]



Section 203.079 - Required elements of local government policies on camping by homeless.

(a) Prior to removing homeless individuals from an established camping site, law enforcement officials shall post a notice, written in English and Spanish, 24 hours in advance.

(b) At the time that a 24-hour notice is posted, law enforcement officials shall inform the local agency that delivers social services to homeless individuals where the notice has been posted.

(c) The local agency may arrange for outreach workers to visit the camping site where a notice has been posted to assess the need for social service assistance in arranging shelter and other assistance.

(d) All unclaimed personal property shall be given to law enforcement officials whether 24-hour notice is required or not. The property shall be stored for a minimum of 30 days during which it will be reasonably available to any individual claiming ownership. Any personal property that remains unclaimed for 30 days may be disposed of. For purposes of this paragraph, "personal property" means any item that is reasonably recognizable as belonging to a person and that has apparent utility. Items that have no apparent utility or are in an insanitary condition may be immediately discarded upon removal of the homeless individuals from the camping site. Weapons, drug paraphernalia and items that appear to be either stolen or evidence of a crime shall be given to law enforcement officials.

(e) Following the removal of homeless individuals from a camping site on public property, the law enforcement officials, local agency officials and outreach workers may meet to assess the notice and removal policy, to discuss whether the removals are occurring in a humane and just manner and to determine if any changes are needed in the policy.

(2) The 24-hour notice required under subsection (1) of this section shall not apply:

(a) When there are grounds for law enforcement officials to believe that illegal activities other than camping are occurring.

(b) In the event of an exceptional emergency such as possible site contamination by hazardous materials or when there is immediate danger to human life or safety.

(3) A person authorized to issue a citation for unlawful camping under state law, administrative rule or city or county ordinance may not issue the citation if the citation would be issued within 200 feet of the notice described in this section and within two hours before or after the notice was posted.

[1995 c.121 §2; 1999 c.761 §1]



Section 203.081 - Sites not subject to ORS 203.077 to 203.081.

(1) Public property that is a day use recreational area.

(2) Public property that is a designated campground and occupied by an individual under an agreement with a municipality or county.

[1995 c.121 §3]



Section 203.082 - Camping by homeless on property of religious institutions; required elements of policies of local governments and religious institutions.

(2) In addition to any conditions or limitations imposed by a political subdivision, a religious institution located within the political subdivision and offering camping space described under subsection (1) of this section must:

(a) Limit camping space at the institution site to three or fewer vehicles at the same time; and

(b) Provide campers with access to sanitary facilities, including but not limited to toilet, hand washing and trash disposal facilities.

[1999 c.319 §1]

Note: 203.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 203 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 203.085 - County election dates; emergency elections.

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(2) Except as provided in subsection (3) of this section, no election on a county measure other than a county measure referred by the county governing body shall be held on any date other than:

(a) The third Tuesday in May; or

(b) The first Tuesday after the first Monday in November.

(3) An emergency election may be held on a date other than those provided in subsection (1) or (2) of this section if the county governing body by resolution finds that an emergency exists that will require an election sooner than the next available election date to avoid extraordinary hardship to the community. A determination under this subsection as to whether an emergency exists is within the sole discretion of the county governing body.

(4) A county governing body, with adequate notice, shall hold a public hearing, on a date other than a regularly scheduled meeting, for the purpose of making findings substantiating the fact that an emergency exists before scheduling an election on a date other than those specified in subsection (1) or (2) of this section.

(5) Notice of a county’s intent to hold an emergency election shall be filed with the county elections authority no later than 47 days preceding the desired election date. At the time the notice of election is given to the county elections authority, the county shall also file with the elections authority a certified copy of the ballot title and a copy of the resolution and findings adopted by the county governing body to authorize the emergency election as required under subsection (4) of this section.

[1979 c.316 §3; 1981 c.639 §4; 1985 c.808 §69; 1987 c.267 §64; 1989 c.923 §6; 1991 c.71 §2; 1993 c.713 §51; 1995 c.607 §63; 1995 c.712 §113; 2015 c.44 §1]



Section 203.090



Section 203.095



Section 203.100



Section 203.105 - Program in Governor’s office to assist counties in fiscal distress.

(2) The service delivery technical assistance program shall:

(a) Award, to public bodies as defined in ORS 174.109, and administer grants for service delivery innovation.

(b) Enter into agreements with public and private entities to provide technical assistance to public bodies.

(c) Convene task forces and work groups as deemed necessary by the program to advance the purposes of this section. [2013 c.760 §1]

Note: 203.105 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 203 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

COUNTY PUBLIC SAFETY FISCAL EMERGENCIES

Note: Sections 1 to 10, 14 and 15, chapter 753, Oregon Laws 2013, provide:

Sec. 1. The purposes of sections 2 to 10 of this 2013 Act are to reduce the loss of life, injury to persons or property and suffering that result from public safety fiscal emergencies and to provide for recovery and relief assistance. These public safety objectives are to be accomplished by creating cooperation among units of local government and granting the Governor the power to act on behalf of units of local government. The provisions of this section shall be liberally construed. [2013 c.753 §1]

Sec. 2. (1) If the Governor determines that fiscal conditions exist or are imminent in one or more counties that compromise the ability of the affected counties to provide a minimally adequate level of public safety services, the Governor may proclaim a public safety fiscal emergency.

(2) Prior to declaring a public safety fiscal emergency, the Governor shall consult with the Senate President, the Majority and Minority Leaders of the Senate, the Speaker of the House of Representatives, the Majority and Minority Leaders of the House of Representatives, each Senator and Representative whose district is wholly or partially within a county that is proposed to be subject to the public safety fiscal emergency and each sheriff of a county that is proposed to be subject to the public safety fiscal emergency.

(3) The Governor shall specify in a proclamation made pursuant to this section each county in which the public safety fiscal emergency has occurred or is imminent. The area specified in the proclamation shall be as small as necessary to allow for an effective response to the emergency, but may not be smaller than a single county.

(4) As used in sections 2 to 10 of this 2013 Act, "local government" means a county. [2013 c.753 §2]

Sec. 3. (1) Whenever the Governor has proclaimed a public safety fiscal emergency pursuant to section 2, chapter 753, Oregon Laws 2013, the Governor may, on behalf of a unit of local government within the area covered by the proclamation and only after obtaining written authorization signed by a majority of the governing body of each local government subject to the proclamation, enter into a written intergovernmental agreement with any other unit of local government, whether inside or outside the area covered by the proclamation, for the performance of functions and activities related to public safety that a unit of local government that is party to the agreement or its officers or agencies have authority to perform. The Governor shall consult with each sheriff affected by the proclamation prior to executing the intergovernmental agreement.

(2) ORS 190.010 applies to the performance of a function or activity pursuant to an intergovernmental agreement entered into under subsection (1) of this section.

(3)(a) The state shall bear 50 percent of the cost of public safety services provided under the intergovernmental agreement entered into under subsection (1) of this section.

(b) The counties that are parties to the intergovernmental agreement entered into under subsection (1) of this section shall bear the remaining 50 percent, which may be funded through:

(A) An income tax as provided in section 7, chapter 753, Oregon Laws 2013;

(B) A tax under section 8, chapter 753, Oregon Laws 2013, on communications services with access to the emergency communications system;

(C) Any assessment the county governing body is lawfully capable of imposing, to the extent the governing body determines that the other assessment is necessary to satisfy the county’s funding obligations;

(D) Existing sources of county revenue; or

(E) Any combination of funding described in this paragraph.

(4) For purposes of this section:

(a) The sheriff of a county affected by a public safety fiscal emergency shall be considered a nonvoting ex officio member of the governing body; and

(b) The sheriff must be given notice of any meeting of the governing body if the governing body is meeting for purposes of deliberating or making a decision on:

(A) Whether to enter into an intergovernmental agreement under this section;

(B) The terms and conditions of an intergovernmental agreement entered into under this section; or

(C) Any extension or modification of an intergovernmental agreement entered into under this section. [2013 c.753 §3; 2015 c.247 §41]

Sec. 4. (1) An intergovernmental agreement entered into under section 3 of this 2013 Act must specify the functions or activities to be performed and by what means the functions or activities shall be performed.

(2) Where applicable and subject to section 3 of this 2013 Act, the intergovernmental agreement shall provide for:

(a) Apportionment among the parties to the agreement of the responsibility for providing funds to pay for expenses incurred in the performance of the functions or activities.

(b) Apportionment of fees or other revenue derived from the functions or activities and the manner of accounting for the fees or other revenue.

(c) The transfer of personnel and the preservation of their employment benefits. [2013 c.753 §4]

Sec. 5. (1) A unit of local government that is designated, in an intergovernmental agreement entered into under section 3 of this 2013 Act, to perform functions or activities is vested with all powers, rights and duties relating to those functions and activities that are vested by law in each party to the agreement and its officers and agencies.

(2) An officer designated in an intergovernmental agreement entered into under section 3 of this 2013 Act to perform duties, functions or activities of two or more public officers shall be considered to be holding one office. [2013 c.753 §5]

Sec. 6. (1) An intergovernmental entity created by an intergovernmental agreement entered into under section 3 of this 2013 Act may, according to the terms of the agreement, adopt all rules necessary to carry out the intergovernmental entity’s powers and duties under the intergovernmental agreement.

(2) Except as provided in section 3 (3) of this 2013 Act, the debts, liabilities and obligations of an intergovernmental entity shall be, jointly and severally, the debts, liabilities and obligations of the parties to the intergovernmental agreement that created the intergovernmental entity, unless the agreement specifically provides otherwise.

(3) A party to an intergovernmental agreement creating an intergovernmental entity may assume responsibility for specific debts, liabilities or obligations of the intergovernmental entity.

(4)(a) Moneys collected by or credited to an intergovernmental entity may not inure to the benefit of any private person. Upon dissolution of the intergovernmental entity, title to all assets of the intergovernmental entity shall vest in the parties to the intergovernmental agreement that created the intergovernmental entity.

(b) The intergovernmental agreement creating the intergovernmental entity must provide a procedure for:

(A) The disposition, division and distribution of any assets acquired by the intergovernmental entity during the term of the intergovernmental agreement that created the intergovernmental entity; and

(B) The assumption of any outstanding indebtedness or other liabilities of the intergovernmental entity by the parties to the intergovernmental agreement that created the intergovernmental entity.

(5) ORS 190.110 applies to all parties to, and all intergovernmental entities created by, an intergovernmental agreement entered into under section 3 of this 2013 Act. [2013 c.753 §6]

Sec. 6a. (1) If an intergovernmental agreement is entered into under section 3 of this 2013 Act, the Governor shall report to the Legislative Assembly as provided in ORS 192.245. The report shall include a copy of the intergovernmental agreement.

(2)(a) If an intergovernmental agreement is entered into under section 3 of this 2013 Act during a regular session of the Legislative Assembly, the intergovernmental agreement may not take effect until after adjournment sine die of that regular session.

(b) If an intergovernmental agreement is entered into under section 3 of this 2013 Act during the interim, the intergovernmental agreement may not take effect until after adjournment sine die of the next regular session of the Legislative Assembly. [2013 c.753 §6a]

Sec. 7. (1) To carry out the purposes of sections 2 to 6, chapter 753, Oregon Laws 2013, counties within the area covered by the proclamation made pursuant to section 2, chapter 753, Oregon Laws 2013, may impose a tax:

(a) Upon the entire taxable income of every resident of the area who is subject to tax under ORS chapter 316 and upon the taxable income of every nonresident that is derived from sources within the area which income is subject to tax under ORS chapter 316; or

(b) On or measured by the net income of a mercantile, manufacturing, business, financial, centrally assessed, investment, insurance or other corporation or entity taxable as a corporation doing business, located, or having a place of business or office or having income derived from sources, within the area which income is subject to tax under ORS chapter 317 or 318.

(2) A tax imposed pursuant to this section shall require the adoption of an ordinance by the governing body of each county authorizing a tax under this section. The Governor may not act on behalf of a county governing body in authorizing a tax under this section.

(3) The tax may be imposed and collected as a surtax upon the state personal income or corporate income or excise tax.

(4) Any tax imposed pursuant to this section shall require a nonresident, corporation or other entity taxable as a corporation having income from activity both within and without the area taxable under subsection (1) of this section to allocate and apportion such net income to the area in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675.

(5) If a tax is imposed pursuant to this section upon the taxable income of a nonresident individual, items of income, gain, loss or deduction shall be prorated as provided in ORS 316.117.

(6) If a county governing body adopts an ordinance under this section, the ordinance shall be compatible with any state law establishing taxable income or relating to the administration, collection or enforcement of any tax law of this state, and with any rules adopted by the Department of Revenue under ORS 305.620 or otherwise.

(7) An ordinance adopted under this section may not declare an emergency.

(8) This section does not apply to a county that is subject to a charter that prohibits the imposition of county income taxes. [2013 c.753 §7; 2014 c.114 §16]

Sec. 8. (1) To carry out the purposes of sections 2 to 6, chapter 753, Oregon Laws 2013, counties within the area covered by the proclamation made pursuant to section 2, chapter 753, Oregon Laws 2013, may impose a tax on each paying retail subscriber who has communications services with access to the emergency communications system, to the extent the governing body determines that the tax is necessary to satisfy the county’s funding obligations under section 3 (3)(b), chapter 753, Oregon Laws 2013.

(2) A county governing body that elects to impose a tax under this section may do so by adopting an ordinance that establishes the rate and duration of the tax, but in all other respects the tax must be imposed in accordance with ORS 403.200 to 403.230, except that:

(a) For cellular, wireless or other common carriers, the tax applies on a per instrument basis and only if the subscriber’s place of primary use, as defined under 4 U.S.C. 124, is within the county imposing the tax;

(b) For all other subscriber lines, the tax applies to lines designated for a particular subscriber located within the county imposing the tax; and

(c) Net revenues, after the payment of refunds, from the tax imposed under authority of this section shall be transferred from the suspense account described in ORS 403.235 as prescribed in section 8a, chapter 753, Oregon Laws 2013.

(3) The Governor may not act on behalf of a county governing body in authorizing a tax under this section. [2013 c.753 §8; 2015 c.247 §42]

Sec. 8a. Moneys in the suspense account described in ORS 403.235 that are attributable to a county tax imposed under section 8 of this 2013 Act, after the payment of refunds, are continuously appropriated to the Department of Revenue for distribution to the counties that imposed the tax. [2013 c.753 §8a]

Sec. 8b. To carry out the purposes of sections 2 to 6 of this 2013 Act, counties within the area covered by the proclamation made pursuant to section 2 of this 2013 Act may impose any other assessment the governing body is lawfully capable of imposing, to the extent the governing body determines that the assessment is necessary to satisfy the county’s funding obligations under section 3 (3)(b) of this 2013 Act. The Governor may not act on behalf of a county governing body in authorizing an assessment under this section. [2013 c.753 §8b]

Sec. 9. (1) A public safety fiscal emergency proclaimed pursuant to section 2 of this 2013 Act terminates after 18 months unless the Governor extends the public safety fiscal emergency for a stated amount of time up to 18 additional months. The Governor shall consult with the Senate President, the Majority and Minority Leaders of the Senate, the Speaker of the House of Representatives, the Majority and Minority Leaders of the House of Representatives and each Senator and Representative whose district is wholly or partially within a county that is subject to the public safety fiscal emergency.

(2) The Governor shall terminate a public safety fiscal emergency by proclamation when the emergency no longer exists or the threat of an emergency has passed.

(3) The public safety fiscal emergency proclaimed by the Governor may be terminated at any time by action of the Legislative Assembly.

(4) A termination of a public safety fiscal emergency shall apply to:

(a) Income and excise tax years beginning on or after January 1 following the termination; and

(b) Other tax or assessment reporting periods beginning on or after the first day of the first calendar quarter following the termination. [2013 c.753 §9]

Sec. 10. The Legislative Assembly finds and declares that providing a coordinated and comprehensive response to a local or regional public safety fiscal emergency is a matter of state concern. The Legislative Assembly also finds that the imposition of a tax or assessment described in section 7, 8 or 8b of this 2013 Act is an integral component of any coordinated and comprehensive response, but the Legislative Assembly further finds that an income tax imposed under section 7 of this 2013 Act may not be imposed if the imposition would contradict a county charter that expressly prohibits a county income tax under any circumstance. [2013 c.753 §10]

Sec. 14. Sections 1 to 10 of this 2013 Act are repealed on January 2, 2018. [2013 c.753 §14]

Sec. 15. Nothing in the repeal of sections 1 to 10 of this 2013 Act by section 14 of this 2013 Act affects the validity of any of the following entered into before the repeal of sections 1 to 10 of this 2013 Act:

(1) A proclamation of a public safety fiscal emergency pursuant to section 2 of this 2013 Act;

(2) An intergovernmental agreement entered into under section 3 of this 2013 Act;

(3) A tax or assessment entered into under section 7, 8 or 8b of this 2013 Act; or

(4) An extension of a proclamation made under section 9 of this 2013 Act.

[2013 c.753 §15]



Section 203.110



Section 203.111 - County governing body; legislative authority; quorum.

[1981 c.140 §3 (enacted in lieu of 203.110)]



Section 203.113



Section 203.115 - County power to change fees.

[1979 c.833 §1; 2009 c.477 §3]



Section 203.120



Section 203.121



Section 203.122



Section 203.123



Section 203.124



Section 203.125



Section 203.127



Section 203.130



Section 203.132 - Inclusion of property outside county or in city in county assessment for local improvement.

(a) The type of improvement is one which the county has authority to finance by assessments against the property that is within the county and outside any city.

(b) The governing body of the other county or the city, by resolution, approves the improvement if any portion of it is within the other county or city.

(c) The governing body of the other county or the city, by resolution, approves the assessment of the property within the other county or city.

(d) The assessment authority, including authority to enforce collection of assessments, is exercised for property outside the county or within a city in the same manner as for property within the county.

(2) The owners of property in the other county or city subject to an assessment under this section shall have the same rights, including remedies, which the owners of property within the county may have.

[Formerly 308.165]



Section 203.135 - Eminent domain power of county.

(1) Public road, trail or other public easement purposes.

(2) Public park or recreation area purposes.

(3) Public building or public institution purposes.

(4) Purposes of development or protection of property acquired for a purpose otherwise described in this section including acquisition of land for use as a quarry, drainage way, pond, marsh or similar purpose.

[1981 c.153 §50]



Section 203.140



Section 203.145 - Appointment of legal counsel for county governing body; authority of counsel; compensation.

(2) Unless otherwise provided by county charter or legislation enacted pursuant thereto, the board of each county may appoint a person or persons licensed to practice law in the State of Oregon as counsel to advise the board and other county officers, to render services in connection with legal questions of a civil nature arising in the discharge of their functions, to prosecute violations of county law as defined by ORS 203.810, and to provide such additional services as the board determines. Counsel shall serve at the pleasure of the board, on a full- or part-time basis, and be compensated in the manner and amounts the board determines. The board shall reimburse counsel for necessary expenses incurred in performance of services rendered and may provide personnel, facilities and office space necessary for counsel to render such services.

(3) When a person or persons licensed to practice law in the State of Oregon have been appointed pursuant to subsection (2) of this section, they shall have the same civil authority and responsibilities as are otherwise provided for the district attorney when acting as advisor to the board and county officers.

[Formerly 203.121]



Section 203.148 - Public Land Corner Preservation Fund; fees for recording.

(2) After providing public notice of its intended action and holding a public hearing at which the residents of the county may appear and be heard on the issue of establishing or changing the fee, the county governing body may establish by resolution or order a fee not to exceed $10 for recording all instruments under ORS 205.130 (2) in addition to any other fee charged by the county clerk. All moneys collected under this subsection shall be deposited with the county treasurer at least once a month to be credited to the Public Land Corner Preservation Fund.

[1985 c.582 §5; 1987 c.469 §1; 1991 c.621 §1]

Note: 203.148 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 203 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 203.150



Section 203.160



Section 203.170



Section 203.180



Section 203.190



Section 203.200



Section 203.210



Section 203.219



Section 203.220



Section 203.223



Section 203.224



Section 203.226



Section 203.228



Section 203.230 - Abolishing office of county judge and establishing board of county commissioners in noncharter county; referral of order; operative date.

(2) If, in a year in which a county judge is to be elected in the county, the order made under subsection (1) of this section is to become operative:

(a) On or subsequent to the date of the primary election but prior to the general election, then those persons nominated at the primary election for the office of county judge shall be candidates for the office of county commissioner created in the order.

(b) On or subsequent to the date of the regular general election, then the person elected to the office of county judge shall, upon the expiration of the term of office of the county judge holding office at the time the order was approved, take office as the county commissioner created in the order if the order has become operative.

(3) When the order issued under subsection (1) of this section becomes operative, the county judge shall, until the expiration of the term of office of the county judge, serve as the third county commissioner. At the general election next preceding the expiration of the term of office of the county judge there shall be elected, in addition to the two county commissioners provided by law for each county, one county commissioner who shall possess the same qualifications and be subject to the same provisions of law as the other county commissioners.

(4) The order issued under subsection (1) of this section may specify any or all of the following relating to the third commissioner:

(a) Compensation that is different from the other commissioners;

(b) Powers and duties that are different from the other commissioners; and

(c) Service as chairperson of the board of commissioners.

(5) The person serving as county judge on the date the office is abolished shall serve as chairperson of the board of county commissioners until the expiration of the term of office of that person and shall be subject to the same provisions of law as the other county commissioners.

[1961 c.571 §1; 1987 c.267 §65; 1995 c.712 §88; 1997 c.277 §1]



Section 203.240 - Organization, powers and duties of board.

(a) Have the powers and duties and be otherwise subject to the laws applicable to county courts sitting for the transaction of county business.

(b) Unless provided otherwise by county charter or ordinance, consist of three county commissioners. A majority of the board is required to transact county business.

(c) Except as otherwise provided in ORS 203.230 (5) or an order issued under ORS 203.230 (1), appoint a chairperson from among their number who shall serve until the first Monday in January next following appointment. If two members of the board cannot agree on the appointment of a chairperson, the member of the board who is longest in length of service shall act as chairperson.

(2) When a county has established a board of county commissioners any reference in the statutes to the county court of that county shall be considered a reference to the board of county commissioners of the county.

[1961 c.571 §2; 1971 c.88 §7; 1981 c.140 §4; 1985 c.756 §2; 1997 c.277 §2]



Section 203.310



Section 203.320



Section 203.330



Section 203.340



Section 203.350



Section 203.360



Section 203.370



Section 203.380



Section 203.390



Section 203.400



Section 203.410



Section 203.420



Section 203.430



Section 203.440



Section 203.450



Section 203.460



Section 203.470



Section 203.480



Section 203.490



Section 203.500



Section 203.510



Section 203.520



Section 203.530



Section 203.540



Section 203.550



Section 203.710 - Performance of functions by officers designated by county law; definition.

(2) References to the county court in ORS 203.710 to 203.770 include the board of county commissioners.

(3) As used in ORS 203.710 to 203.770, unless the context requires otherwise, "legally called election" means any primary election or general election held throughout the county.

[1959 c.527 §1; 1961 c.339 §1; 1995 c.712 §89]



Section 203.720 - Electors of county may adopt, amend, revise or repeal county charter; certain provisions, deemed matters of county concern, to prevail over state law.

[1959 c.527 §2]



Section 203.725 - County charter amendment; single subject; separate submission to electors.

(2) When two or more amendments to a county charter are submitted to the electors of the county for their approval or rejection at the same election, they shall be so submitted that each amendment shall be voted on separately.

(3) Notwithstanding any county charter or legislation enacted thereunder, this section shall apply to every amendment of a county charter and shall take precedence and prevail over any conflicting provisions in a county charter or in legislation enacted thereunder.

[1983 c.240 §2]



Section 203.730 - Charter committee appointed after filing of resolution or petition; sufficiency of petition; notice to persons entitled to make appointments to committee.

(a) A resolution requesting appointment of the committee, adopted by a majority of the county court; or

(b) A petition requesting appointment of the committee, signed by such number of electors of the county as is equal to at least four percent of the whole number of votes cast within the county for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term. The petition shall be substantially in such form as the county clerk may prescribe.

(2) The county clerk, not later than the fifth day after the filing of the resolution of the county court, shall give written notice thereof to those persons entitled to participate in the appointment of a member of the committee.

(3) Upon the filing with the county clerk of a petition requesting the appointment of a committee, the county clerk, not later than the 15th day after the filing of the petition, shall verify the signatures and certify to the county court the findings as to the sufficiency of such petition. If the petition is found to be sufficient, the county clerk immediately shall give written notice thereof to those persons entitled to participate in the appointment of a member of the committee.

[1959 c.527 §§3,4; 1973 c.255 §1; 1979 c.190 §403; 1989 c.174 §1]



Section 203.740 - Charter committee and members; appointment, qualifications, vacancies, terms, organization, meetings.

(2)(a) In all counties:

(A) A majority of the county court is entitled to appoint four members of the committee;

(B) A majority of the state Senators and state Representatives then representing the county is entitled to appoint four additional members; and

(C) A majority, consisting of at least five, of those persons appointed under subparagraphs (A) and (B) of this paragraph is entitled to appoint one additional member.

(b) If, within 45 days after the terms of committee members begin to run as provided in subsection (4) of this section, an appointing authority has not made the appointment or appointments it is entitled to make, the county clerk shall call a meeting of those persons constituting the appointing authority by giving written notice to each of them, specifying the purpose of the meeting and the time and place thereof. The time of the meeting shall be set within 15 days of the expiration of the 45-day period.

(3) All members of the committee must be electors of the county. No member shall be engaged, directly or indirectly, in any business with the county that is inconsistent with the conscientious performance of duties as a member of the committee. An initial appointment, or an appointment to fill a vacancy, is made by delivering to the county clerk written notice of the name and address of the person appointed, signed by the person duly authorized to act for the appointing authority. No member of an appointive authority may serve as a member of such committee. If an appointing authority fails to make such an initial appointment within 60 days after the terms of committee members begin to run as provided in subsection (4) of this section, the county court shall make the appointment within 10 days after the expiration of the 60-day period.

(4) The terms of committee members run either from the date the county court receives the certification from the county clerk that the petition requesting the appointment of the committee is sufficient or from the date the county court files its resolution requesting appointment of the committee, as the case may be. The terms expire on the day of the election at which the committee’s proposed charter is voted upon or within two years from the date the terms began, whichever is the sooner, unless, in the case where a proposed charter is not submitted at an election held within such two-year period, the county court by resolution filed with the county clerk before the expiration of the terms extends them until the day of the election on the proposed charter or for another two years, whichever is the sooner. Any vacancy occurring on the committee, in a position for which an initial appointment has been made, shall be filled by appointment for the unexpired term by the appointing authority that was entitled to make the initial appointment of the member whose position is vacant or, if such appointing authority fails to make the appointment within 10 days after the vacancy occurs, by the county court.

(5) Not later than 80 days after the terms of committee members begin to run as provided in subsection (4) of this section, the members of the committee shall meet and organize. A majority of the committee constitutes a quorum for the transaction of business. The committee may adopt such rules as it deems necessary for its operation. However, the committee may not prohibit the public from attending any of its meetings.

[1959 c.527 §5; 1979 c.748 §2; 2005 c.22 §153]



Section 203.750 - County funds for charter committee; committee staff; county officials to cooperate.

(2) The committee may conduct interviews and make investigations which to it seem necessary in order to draft a charter; and, to the fullest extent practicable, county officials and employees shall cooperate with the committee and provide it with information, advice and assistance.

[1959 c.527 §6]



Section 203.760 - Submission of proposed charter to electors after public hearing; approval of conflicting charters.

(2) The charter proposed by the committee shall take effect on the day fixed therein if approved by majority vote of the electors of the county voting thereon.

(3) If two or more conflicting county charters are approved at the same election, the one receiving the greatest number of affirmative votes shall be adopted.

[1959 c.527 §7; 1979 c.190 §404; 1981 c.173 §6]



Section 203.770 - Copies of charters and amendments, revisions and repeals; judicial notice.

(2) This section shall also apply to any amendment, revision or repeal of the county charter.

[1959 c.527 §8]



Section 203.780



Section 203.790



Section 203.810 - Offenses under county law; jurisdiction; prosecutions; enforcement.

(a) "County law" means a county charter adopted pursuant to ORS 203.710 to 203.770 and legislation passed by a charter county or any ordinance enacted by a general law county.

(b) "County offense" means any crime or offense defined or made punishable by county law.

(2) Except as may be provided otherwise by county law:

(a) The justice courts and circuit court for a county have jurisdiction of county offenses to the same extent as such courts have jurisdiction of crimes or offenses defined or made punishable by state law, as determined by the maximum punishment which may be imposed therefor.

(b) The district attorney shall prosecute county offenses unless the county governing body elects to have the prosecution of such offenses conducted by a county counsel appointed pursuant to ORS 203.145.

(c) The practice and procedure as to the prosecution, trial and punishment of county offenses shall be the same as in the case of similar crimes or offenses defined or made punishable by state law.

(3) Except as may be provided otherwise by county law and subject to limitations on its civil jurisdiction under state law, the justice court and circuit court for a county have jurisdiction of a civil proceeding maintained by a county under ORS 30.310 or 30.315, including a proceeding to abate or enjoin any act or condition that is declared to be a nuisance by an ordinance of the county.

(4) Judgments based on county offenses may be enforced in the manner provided by ORS 52.600.

[1961 c.724 §33; 1963 c.611 §1; 1977 c.622 §1; 1981 c.75 §1; 1985 c.626 §2; 1995 c.658 §91; 1999 c.788 §49]






Chapter 204 - County Officers

Section 204.005 - Election or appointment of county officers.

(a) A sheriff.

(b) A county clerk.

(c) A county assessor.

(d) A county treasurer.

(e) A county commissioner to succeed any commissioner whose term of office expires the following January.

(f) In any county where there is a vacancy from any cause in the office of county commissioner, an additional commissioner to fill the vacancy.

(2) Unless an adopted county charter or a county ordinance provides otherwise, the governing body of a county shall appoint a county surveyor.

[Subsection (2) enacted as 1953 c.477 §2; subsection (3) enacted as 1959 c.174 §3; 1959 c.628 §1; 1961 c.571 §3; subsection (4) enacted as 1963 c.386 §2; 1965 c.221 §21; 1969 c.532 §3; 1971 c.88 §4; 1983 c.327 §4; 2005 c.797 §29; 2009 c.491 §1]



Section 204.010 - Terms of office of county officers.

(2) When two or more county commissioners are elected for one county at a general election and one of them is elected to fill a vacancy, as provided in ORS 204.005 (1)(f), one of them shall hold office for two years and the others four years.

[Amended by 1983 c.327 §13; 1983 c.350 §16; 2005 c.797 §59; 2009 c.491 §3]



Section 204.013 - Numbered positions for office of county commissioner.

(2) After September 2, 1963, in every county having a board of county commissioners, or when a board of county commissioners is established in any county, the county clerk shall assign a position number to each office on the board of county commissioners. The number so assigned shall be certified by the county clerk to the commissioner in office holding that position. One copy of the certification shall be sent to the Secretary of State, and one copy shall be filed in the office of the county clerk.

[1963 c.329 §1]



Section 204.015



Section 204.016 - Eligibility for county offices generally; additional qualifications for surveyor and assessor.

(2) A person is not eligible to serve in any elective office listed in ORS 204.005 unless the person meets the requirements of subsection (1) of this section and in addition is a resident of the county in which the person is elected for the period of one year preceding the next election, except that in counties of less than 25,000 population the requirement of residency in the county in which the person is elected does not apply to an elected county surveyor.

(3) A person is not eligible to be a candidate for election or appointment to the office of county surveyor unless registered under the laws of this state as a registered professional land surveyor.

(4) A person is not eligible to be a candidate for election or appointment to the office of county assessor unless:

(a) The person has qualified as a registered appraiser or is an appraiser trainee under ORS 308.015 and if an appraiser trainee, notwithstanding ORS 308.015, becomes a registered appraiser within two years after taking office; and

(b) The person either has two years of office and accounting experience, including experience in office management activities, or has two years of full-time employment in the office of a county assessor.

(5) The Department of Revenue shall prepare applications and questionnaires, and obtain information it may deem necessary to determine that a candidate for the office of county assessor has met the requirements of subsection (4) of this section, and shall furnish to applicants suitable certificates evidencing satisfactory compliance with the required qualifications.

[1957 c.555 §2 (enacted in lieu of 204.015); 1973 c.538 §1; 1975 c.780 §18; 1981 c.113 §1; 1983 c.327 §14; 1983 c.659 §1; 1993 c.270 §2; 2003 c.345 §1; 2005 c.22 §154; 2009 c.491 §2; 2010 c.18 §1]



Section 204.017 - Election of county commissioners by numbered position.

(2) Each elector shall have the right to vote for only one candidate for each position on the board, and the candidate for each position receiving the highest number of votes for such position shall be considered nominated or elected, as the case may be.

[1963 c.329 §2]



Section 204.020 - When terms of office commence; filing certificate of election, oath and undertaking.

(2) Before entering upon any elective office listed in ORS 204.005, the person elected must qualify by filing with the county clerk of the county in which the person is elected the person’s certificate of election, with an oath of office indorsed thereon, and subscribed by the elected person, to the effect that the person will support the Constitution of the United States and of this state, and faithfully carry out the office being assumed. The person shall also give and file the undertaking provided for under subsection (3) of this section.

(3) A county governing body may require, by ordinance, for the filing by each officer under ORS 204.005, prior to that officer assuming office, of an official undertaking with such surety as the governing body determines necessary or of an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case in a reasonable amount with the county governing body.

[Amended by 1981 c.41 §1; 1983 c.327 §15; 1991 c.331 §46; 1997 c.631 §426; 2009 c.491 §4]



Section 204.025



Section 204.030



Section 204.035



Section 204.040



Section 204.045



Section 204.050



Section 204.055



Section 204.060



Section 204.065 - Appointment of county judge pro tem.



Section 204.070 - Oath of county judge pro tem.



Section 204.075 - Compensation of county judge pro tem.



Section 204.101



Section 204.105



Section 204.110



Section 204.111



Section 204.112 - County compensation board; members; compensation review and recommendations.

(2) The county compensation board shall annually recommend a compensation schedule for the county elective officers mentioned in ORS 204.005.

(3) The county compensation board shall annually review the compensation paid to persons comparably employed by the State of Oregon, local public bodies and private businesses within a labor market deemed appropriate by the board for each elective officer. The county compensation board shall take into account such factors as the number of employees supervised and the size of the budget administered by each elective officer, the duties and responsibilities of each elective officer, and the compensation paid to subordinates and other appointed employees who serve in positions of comparable management responsibility. The county compensation board shall prepare and approve by majority vote a recommended compensation schedule for the elective officers and shall submit the recommended compensation schedule to the county governing body.

(4) Notwithstanding subsections (1) to (3) of this section, the sheriff’s salary shall be fixed in an amount which is not less than that for any member of the sheriff’s department.

[1989 c.941 §1]



Section 204.115



Section 204.116 - Governing body to fix compensation of county officers, deputies and employees; disposition of fees.

(2) Any commission, fees or other moneys received by a county officer, deputy or employee for services rendered in the course of that individual’s office or employment may not be allowed to or retained by that individual, but shall promptly be paid into the county treasury except:

(a) For compensation fixed under subsection (1) of this section;

(b) As otherwise determined by the governing body of the county; or

(c) As otherwise provided by ORS 106.120 or 205.320 (1)(f).

[1981 c.48 §2; 1997 c.253 §2; 1997 c.424 §2; 1999 c.776 §4; 2001 c.501 §8; 2015 c.27 §21]



Section 204.120

[Renumbered 204.241]



Section 204.121 - Compensation and appointment of officers, deputies and employees in counties subject to county civil service law.

[1953 c.306 §10; 1981 c.48 §4; 1989 c.941 §2]



Section 204.125



Section 204.126 - Change in compensation of elective officers.

(2) Before any change in the compensation of an elective county officer is effective, it must be submitted to and approved by the county budget committee or tax supervising and conservation commission at a regular meeting or at a special meeting called for that purpose.

[1981 c.48 §3]



Section 204.130



Section 204.131



Section 204.135



Section 204.140



Section 204.141



Section 204.145



Section 204.150



Section 204.151



Section 204.155



Section 204.160



Section 204.165



Section 204.170



Section 204.175



Section 204.180



Section 204.185



Section 204.190



Section 204.195



Section 204.200



Section 204.205



Section 204.210



Section 204.215



Section 204.220



Section 204.225



Section 204.230



Section 204.235



Section 204.240



Section 204.241



Section 204.245



Section 204.250



Section 204.255



Section 204.260

[Repealed by 1979 c. 492 §1]



Section 204.265



Section 204.270



Section 204.275



Section 204.280



Section 204.285



Section 204.290



Section 204.295



Section 204.300



Section 204.305



Section 204.310



Section 204.315



Section 204.320



Section 204.325



Section 204.330



Section 204.335



Section 204.401



Section 204.405



Section 204.410



Section 204.412



Section 204.415



Section 204.420



Section 204.421



Section 204.425

[Renumbered 206.325]



Section 204.430



Section 204.435



Section 204.440



Section 204.445

[Repealed by 1979 c. 492 §1]



Section 204.450



Section 204.455



Section 204.460



Section 204.465



Section 204.470



Section 204.475



Section 204.480



Section 204.485



Section 204.490



Section 204.495



Section 204.500



Section 204.505



Section 204.510



Section 204.515



Section 204.520



Section 204.525

[Repealed by 1979 c. 492 §1]



Section 204.530



Section 204.535



Section 204.540



Section 204.545



Section 204.550



Section 204.555



Section 204.601 - Number and appointment of deputies and other employees.

(2) All such deputies and employees shall be appointed by such county officer, and shall hold office during the pleasure of the appointing officer.

[1953 c.306 §9]



Section 204.605



Section 204.610



Section 204.615



Section 204.620



Section 204.625



Section 204.630



Section 204.635 - Deputies of sheriff; special appointments; authority of deputy; liability of sheriff for certain deputies.

(2) A sheriff may also, by special written appointment, authorize any other person to do any particular act. A certified copy of such appointment shall be filed with the county clerk, unless indorsed upon the process, order or other paper so authorized to be served or executed.

(3) A deputy has the power to perform any act or duty that the principal has, and a person specially appointed to do a particular act has the same power in relation to the particular act authorized. The principal is responsible for the conduct of such deputy or person specially appointed except as provided in subsection (4) of this section.

(4) In counties having a civil service system covering deputy sheriffs, the sheriff shall not be responsible for the conduct of deputy sheriffs or persons specially appointed as provided in subsection (2) of this section.

[Amended by 1963 c.331 §12]



Section 204.640



Section 204.645



Section 204.650



Section 204.655



Section 204.660



Section 204.665



Section 204.670



Section 204.675



Section 204.680



Section 204.685



Section 204.690



Section 204.695



Section 204.700



Section 204.801



Section 204.805



Section 204.810



Section 204.815



Section 204.820



Section 204.825



Section 204.830



Section 204.835



Section 204.840



Section 204.845



Section 204.850



Section 204.855



Section 204.860



Section 204.865



Section 204.870



Section 204.905



Section 204.910



Section 204.915



Section 204.920






Chapter 205 - County Clerks

Section 205.010 - Definitions.

(2) As used in this chapter:

(a) "Person" means an individual, organization, corporation, government, governmental subdivision or agency, business trust, partnership or association, two or more persons having a joint or common interest or any other legal or commercial entity.

(b) "Text" includes the words contained in the body of an instrument to be recorded and the names of the transactions contained in the instrument. The term does not include instructions for completing the instrument, form numbers or statutory references.

(c) "Transaction" means an action, including but not limited to a transfer, encumbrance or release affecting title to or an interest in real property, that is required or permitted by state law or rule or federal law or regulation to be recorded.

[Amended by 1991 c.230 §10; 1993 c.321 §1; 2001 c.713 §1; 2005 c.82 §1; 2009 c.294 §17]



Section 205.110 - General powers and duties of county clerk.

(2) The county clerk of any county in which the county court has judicial functions shall, for the county court:

(a) Keep the seal of the court, and affix it in all cases required by law.

(b) Record the proceedings of the court.

(c) Keep the records, files, books and papers pertaining to the court.

(d) File all papers delivered to the clerk for that purpose in any action or proceeding in the court.

(e) Attend the terms of the court, administer oaths and receive the verdict of a jury in any action or proceeding therein, in the presence and under the direction of the court.

(f) Under the direction of the court enter its orders and judgments.

(g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any paper pertaining thereto, and filed with the clerk.

(h) Exercise the powers and perform the duties conferred upon the clerk by statute.

(i) In the performance of duties pertaining to the court, conform to the direction of the court.

(3) The county clerk may take and certify the proof and acknowledgment of a conveyance of real property or any other written instrument authorized or required to be proved or acknowledged.

[1977 c.594 §2; 1981 s.s. c.3 §39; 1983 c.327 §5; 1985 c.540 §40; 1991 c.230 §11]



Section 205.120



Section 205.125 - County Clerk Lien Record; contents; effect.

(a) The name of any person subject to the order or warrant.

(b) The name of the officer and the agency that issued the order or warrant or the name of the complainant or claimant in whose favor an order of the Construction Contractors Board or State Landscape Contractors Board has been given. The name of the agency or board that issued the order or warrant must be clearly printed on the order or warrant.

(c) The amount of any monetary obligation imposed by the order or warrant, and the names of all persons against whom the obligation is imposed.

(d) The date on which the order or warrant was received and recorded.

(e) Full or partial satisfaction, if any, of any lien claim created by the order or warrant.

(f) County Clerk Lien Record instruments filed under ORS 205.130 (3)(c)(A) shall be on official letterhead and include the seals, if any, of the officers and agencies.

(g) Such other information as may be considered necessary by the county clerk.

(2) From the date that an order or warrant is recorded in the County Clerk Lien Record, the order or warrant shall have the attributes and effect of a judgment that has been entered in the register of the circuit court for that county, including but not limited to the creation of a judgment lien for any monetary obligation in favor of the officer or agency issuing the order or warrant or in favor of the complainant or claimant in the proceedings before the Construction Contractors Board or State Landscape Contractors Board, renewal and enforcement by supplementary proceedings, writs of execution, notices of garnishment and writs of garnishment.

(3) From the date that an order or warrant imposing a monetary obligation is recorded in the County Clerk Lien Record, the order or warrant becomes a lien upon the title to and interest in property of the person against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

(4) In addition to any other remedy provided by law, orders and warrants recorded in the County Clerk Lien Record may be enforced as provided in ORS 205.126.

[1983 c.696 §1; 1985 c.343 §10; 1987 c.586 §30; 1989 c.706 §2; 1997 c.387 §1; 1999 c.153 §5; 1999 c.654 §13; 2003 c.576 §194; 2007 c.793 §4]



Section 205.126 - Enforcement of order or warrant recorded in County Clerk Lien Record; renewal of order or warrant; notice of renewal.

(a) Writ of execution proceedings under ORS 18.252 to 18.993.

(b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

(c) Garnishment proceedings under ORS 18.600 to 18.850.

(2) At any time within 10 years after the recording of an order or warrant, an agency, complainant or claimant, acting with or without the assistance of an attorney, may renew an order or warrant by recording a notice of renewal in the County Clerk Lien Record. A notice of renewal recorded within the time specified by this subsection has the attributes and effect of an extension of judgment remedies noted in the register under ORS 18.182, from the date that the notice is recorded. A notice of renewal recorded under this section must state:

(a) The name of the agency that issued the order or warrant or the name of the complainant or claimant in whose favor an order of the Construction Contractors Board or State Landscape Contractors Board has been given;

(b) The names of all persons against whom a monetary obligation is imposed under the order or warrant; and

(c) The date of recording and the recording number, the book and page number for the recording, or the volume and page number for the recording.

(3) For the purposes of this section:

(a) "Agency" means any state officer, board, commission, corporation, institution, department or other state body that has authority to record an order or warrant in the County Clerk Lien Record.

(b) "Complainant or claimant" means a person in favor of which a board order has been recorded under the provisions of ORS 671.707 or 701.153.

[1997 c.387 §2; 1999 c.153 §6; 2001 c.249 §75; 2003 c.576 §195; 2007 c.793 §5; 2007 c.836 §41]



Section 205.127 - Recording in County Clerk Lien Record for certain liens.

[1987 c.586 §48]



Section 205.130 - Recording duties of county clerk.

(1) Have the custody of, and safely keep and preserve, all files and records of deeds and mortgages of real property and a record of all maps, plats, contracts, powers of attorney and other interests affecting the title to real property required or permitted by law to be recorded.

(2) Record, or cause to be recorded, in a legible and permanent manner, and keep in the office of the county clerk, all:

(a) Deeds and mortgages of real property, powers of attorney and contracts affecting the title to real property, authorized by law to be recorded, assignments thereof and of any interest therein when properly acknowledged or proved and other interests affecting the title to real property required or permitted by law to be recorded;

(b) Certificates of sale of real property under execution or order of court, or assignments of previously recorded certificates or of any interest in real property, when properly acknowledged or proved;

(c) Certified copies of death records of any person appearing in the county records as owning or having a claim or interest in land in the county. A certified copy of a death record recorded in the deed records of a county under this subsection is a public record and is not subject to the disclosure limitations under ORS 432.350;

(d) Instruments presented for recording by the United States or the State of Oregon, or a political subdivision of either, that affect title to or an interest in real property or that lawfully concern real property;

(e) Instruments recognized under state law or rule or federal law or regulation as affecting title to or an interest in real property if the instrument is properly acknowledged or proved; and

(f) Orders from a county forestland-urban interface classification committee filed under ORS 477.052.

(3) Keep and maintain:

(a) Deed and mortgage records;

(b) Statutory lien records;

(c) A record called the County Clerk Lien Record in which the following shall be recorded:

(A) The warrants and orders of officers and agencies that are required or permitted by law to be recorded; and

(B) All instruments presented for recordation when required or permitted by law to be recorded that affect the title to or an interest in real property, other than instruments recorded in the deed and mortgage records or the statutory lien records;

(d) Releases, satisfactions, assignments, amendments and modifications of recorded instruments; and

(e) Other instruments required or permitted by law to be recorded not affecting interests in real property.

(4) Perform all the duties in regard to the recording and indexing of deeds and mortgages of real property, contracts, abstracts of judgments, notices of pendency, powers of attorney and other interests when required or permitted by law to be recorded that affect the title of real property, and in regard to the entry of satisfaction and discharge of the same, together with other documents required or permitted by law to be recorded.

(5) Incur no civil or criminal liability, either personally or in an official capacity, for recording an instrument that does not comply with the provisions of law that require or allow the recording of the instrument.

[Amended by 1983 c.696 §8a; 1983 c.709 §43; 1983 c.763 §63; 1985 c.471 §16; 1987 c.215 §22; 1987 c.586 §31; 1989 c.171 §28; 1989 c.179 §1; 1989 c.618 §11; 1989 c.706 §§1,2; 1989 c.738 §15; 1989 c.764 §4; 1989 c.795 §3; 1989 c.841 §10; 1989 c.1035 §4; 1991 c.230 §12; 1993 c.321 §2; 1999 c.654 §14a; 1999 c.710 §9; 2001 c.713 §2; 2007 c.30 §12; 2013 c.366 §71; 2015 c.168 §5]



Section 205.135 - Illegible document presented for recording.

[1965 c.301 §1(1); 1999 c.654 §15; 2005 c.22 §155]



Section 205.140 - Transcript or copy of record.

[Amended by 1999 c.654 §16]



Section 205.150 - Seal of clerk.



Section 205.160 - Indexes kept by county clerk; use of alternative recording method allowed.

(2) The direct general index shall contain, but need not be limited to, the following:

(a) Date and time of reception.

(b) Names of grantors.

(c) Names of grantees.

(d) Nature or type of instrument.

(e) Volume and page where recorded or the instrument number.

(f) Remarks.

(g) Brief description of tract.

(h) To whom delivered.

(i) Fees received.

(3) The clerk shall make correct entries in the direct general index of every instrument recorded under the appropriate heading, entering the names of the grantors in alphabetical order.

(4) The indirect general index shall contain, but need not be limited to, the following:

(a) Date and time of reception.

(b) Names of grantees.

(c) Names of grantors.

(d) Nature or type of instrument.

(e) Volume and page where recorded or the instrument number.

(f) Remarks.

(g) Brief description of tract.

(5) The clerk shall make in the indirect general index correct entries of every instrument required by law to be entered in the general index direct, entering the names of the grantors in alphabetical order.

(6) Whenever any mortgage, bond, judgment or other instrument has been released or discharged from record, or by recording a deed or lease, the clerk shall immediately note in both the direct general index and the indirect general index under the column headed "Remarks," and opposite the appropriate entry, that such instrument has been satisfied.

(7) In lieu of both the direct general index and the indirect general index a county clerk may use a data processing device or computer to provide a combined index to books or records defined in law that shall contain the following:

(a) Date and time of reception.

(b) Names of grantees.

(c) Names of grantors.

(d) Nature or type of instrument.

(e) Recording number.

(f) Brief description of tract.

(g) To whom delivered.

(h) Fees received.

(i) When available, a reference to the instrument being released or discharged.

(j) Such other information as the county clerk may require.

(8) The county clerk shall provide public access to the combined index and otherwise meet the requirements of ORS chapter 192.

[Amended by 1969 c.702 §1; 1987 c.586 §32; 1999 c.654 §17]



Section 205.170



Section 205.180 - Entry in appropriate record of instruments received for recording.

(2) Whenever any instrument has been received for record, the county clerk shall immediately place upon such instrument a certificate, noting the day, hour and minute of its reception and fees received for recording and, when recorded, a reference to where it is recorded. The date of record of such instrument is the date of recordation.

(3) Whenever any instrument has been recorded, the county clerk shall immediately make an entry in the record of the clerk with the amount paid as fee for recording.

(4) After such instrument has been recorded the county clerk shall return it to the person who recorded or is authorized to receive the same, writing the name of the person to whom it is delivered in the record.

[Amended by 1987 c.586 §33; 1999 c.654 §18]



Section 205.190 - Record of plats and maps of towns, villages, cemeteries.

[Amended by 1999 c.710 §10]



Section 205.200



Section 205.210



Section 205.220 - Recording copies of estate records; copy as evidence.



Section 205.230



Section 205.232 - Conditions for instruments to be recorded; exception.

[1991 c.230 §2; 1993 c.321 §3]



Section 205.234 - Requirements for first page of instruments to be recorded; cover sheet.

(a) The names of the transactions as required in ORS 205.236;

(b) The names of the persons described in ORS 205.125 (1)(a) and (b) and 205.160;

(c) The person to whom and, for mailing purposes only, the address to which the instrument will be delivered as provided in ORS 205.180;

(d) For instruments that convey or contract to convey fee title to real estate and for memoranda of the instruments, the true and actual consideration paid for the transfer as required by ORS 93.030;

(e) For instruments that convey or contract to convey fee title to real estate, the tax statement information required by ORS 93.260;

(f) For instruments recorded in the County Clerk Lien Record, the information described in ORS 205.125 (1)(c) and (e); and

(g) For instruments that assign a mortgage or trust deed, the name and address of the assignee mortgagee or assignee trust deed beneficiary.

(2) Notwithstanding ORS 205.327, if an instrument presented for recording does not contain the information required by subsection (1) of this section, a cover sheet may be prepared that contains the required information. The person that presents the instrument for recording shall prepare the cover sheet. The cover sheet may be attached to the instrument and must be recorded as a part of the instrument. Any errors in the cover sheet do not affect the transactions contained in the instrument. The cover sheet need not be separately signed or acknowledged.

[1991 c.230 §3; 1993 c.321 §4; 2007 c.345 §1; 2011 c.505 §3; 2012 c.47 §4]



Section 205.236 - Labeling of instrument to be recorded; instrument describing two or more transactions; recordation; fee.

(2) An instrument describing two or more transactions required or permitted by law to be recorded as separate instruments may be recorded when the instrument is labeled in sufficient detail to enable the clerk to record the transactions in the appropriate records and:

(a) The transactions described in the instrument involve the same properties;

(b) The transactions are assignments, releases or satisfactions of any recorded instrument;

(c) The transactions are liens recorded under ORS 311.675;

(d) The transactions are municipal assessment liens being recorded under ORS 93.643;

(e) The instrument is recorded under ORS 371.650; or

(f) The instrument is a cooperative contract recorded under ORS 62.360.

(3) When an instrument described in subsection (2) of this section is accepted for recording by a county clerk, the county clerk shall enter the instrument into the appropriate records.

(4) Recording fees shall be charged for recording each additional transaction described in subsection (2) of this section and the fee shall be the fee provided for in ORS 205.320.

(5) Nothing in this section is intended to abolish the requirements for collection of the fees required under ORS 205.323.

(6) Recording an instrument under this section when the instrument is not clearly labeled does not affect the validity of the recordation.

(7) A county clerk shall not incur civil or criminal liability, either personally or in an official capacity, for recording an instrument under this section when the instrument is not labeled in sufficient detail to allow the clerk to record the transactions in all appropriate records.

[1991 c.230 §5; 1993 c.321 §5; 1999 c.654 §20]



Section 205.238 - Return of instrument after recordation.

[1991 c.230 §6]



Section 205.240



Section 205.242 - Clerk to receive and certify instruments during specified hours; exception.

(2) The provisions of this section may be modified for a fiscal year by the county governing body upon adoption of a resolution in which it determines in its discretion that a fiscal emergency exists. A resolution adopted under this subsection may be renewed, amended or repealed. Hours of recording shall not be reduced under the resolution to any extent greater than the reductions for other nonemergency county services housed within the same building.

[1991 c.230 §7; 1995 c.784 §1; 1997 c.249 §58]



Section 205.244 - Rerecording of corrected instruments.

(2) The county clerk shall record an instrument presented for rerecording as provided in subsection (1) of this section. The corrected instrument need not be acknowledged again. The person presenting the instrument for rerecording shall cause a rerecording certificate to be affixed to the first page of the instrument or to a cover sheet authorized by ORS 205.234 (2) added as a new first page to the instrument. The rerecording certificate shall contain the words "RERECORDED AT THE REQUEST OF _____ TO CORRECT_____. PREVIOUSLY RECORDED IN BOOK _____ AND PAGE___, OR AS FEE NUMBER___."

(3) A certified copy of a recorded instrument may not be altered for the purpose of correcting the original instrument. The person presenting the instrument may present an unaltered certified copy of the recorded instrument when it is attached to a cover sheet authorized by ORS 205.234 (2). The cover sheet must contain the rerecording certificate described in subsection (2) of this section. The rerecorded document may include attachments identified on the cover sheet that are necessary to make the corrections.

(4) A county clerk shall not incur civil or criminal liability, either personally or in an official capacity, for recording a corrected instrument under this section.

[1991 c.230 §9; 2009 c.302 §1]



Section 205.245



Section 205.246 - Instruments to be recorded; fees.

(a) Financing statements recorded in the office of the county clerk under ORS 79.0501 (1)(a);

(b) Hospital and physician liens recorded under ORS 87.565;

(c) Federal tax liens and certificates and notices affecting federal tax liens recorded under ORS 87.806;

(d) Cooperative contracts recorded under ORS 62.360;

(e) Special district assessments attaching to real property;

(f) Lien foreclosure statements recorded under ORS 87.202;

(g) A certified copy of the judgment or a lien record abstract or other liens affecting the title to real property;

(h) Building code exemptions required under ORS 455.320 and 455.345;

(i) Construction liens recorded under ORS 87.050;

(j) Liens upon chattels recorded under ORS 87.246;

(k) Liens on real property recorded under ORS 87.372;

(L) Employee benefit plan liens recorded under ORS 87.860;

(m) Attorney liens recorded under ORS 87.455 and 87.460;

(n) Long term care liens recorded under ORS 87.517;

(o) Ambulance services liens recorded under ORS 87.623;

(p) Community property records recorded under ORS 108.530;

(q) Sheriff transfer of records recorded under ORS 206.100;

(r) Corrected instruments required under ORS 205.244;

(s) Mineral and mining records required under ORS 517.030, 517.052, 517.160, 517.180, 517.210, 517.220, 517.280, 517.310 and 517.320;

(t) Copies of records certified by a county clerk or court clerk;

(u) Subdivision and partition plats recorded under ORS 92.140;

(v) Condominiums recorded under ORS chapter 100;

(w) Requests for notice of transfer or encumbrance or terminations of requests for notice of transfer or encumbrance presented for recordation under ORS 411.694;

(x) Bankruptcy documents presented for recordation under ORS 93.770;

(y) A written warranty agreement under ORS 701.605;

(z) An instrument, as described in ORS 86.722, to correct errors in a recorded trust deed;

(aa) An order or decision under section 8 (7), chapter 424, Oregon Laws 2007, or section 6, chapter 855, Oregon Laws 2009, that is final by operation of law or on appeal;

(bb) A notice of designation of substantial damage described in ORS 105.780;

(cc) A notice of remedy of substantial damage described in ORS 105.780; and

(dd) An affidavit of an owner of a facility, as defined in ORS 90.100, certifying the owner’s compliance with ORS 90.800 to 90.850.

(2) The county clerk shall charge and collect fees specified in ORS 205.320, 205.327 and 205.350 for recording an instrument required to be recorded under subsection (1) of this section.

(3) Indexes may be maintained for instruments recorded under subsection (1) of this section in the same manner as provided in ORS 205.160.

[1989 c.791 §21; 1991 c.230 §14; enacted in lieu of 205.245 in 1997; 1999 c.654 §§21,21a; 2001 c.301 §23; 2001 c.445 §169; 2001 c.501 §9; 2003 c.638 §4; 2005 c.85 §2; 2005 c.169 §3; 2008 c.48 §3; 2009 c.628 §1; 2009 c.855 §15; 2013 c.303 §2; 2014 c.89 §13]



Section 205.250



Section 205.255 - Filing requirement as recording requirement.

[Formerly 21.530; 1991 c.230 §16]



Section 205.260



Section 205.310



Section 205.320 - Fees collected by county clerk; use of portion of certain fees.

(a) For filing and making entry when required by law of any instrument required or permitted by law to be filed, when it is not recorded, $5 for each page.

(b) For filing and making entry of the assignment or satisfaction of any filed, but not recorded, instrument, $5 for each page.

(c) For each official certificate, $3.75.

(d)(A) For recording any instrument required or permitted by law to be recorded, $5 for each page, but the minimum fee shall not be less than $5. As used in this subparagraph, "page" means one side of a sheet 14 inches, or less, long and 8-1/2 inches, or less, wide.

(B) For supplying to private parties copies of records or files, not more than $3.75 for locating a record requested by the party and 25 cents for each page. As used in this subparagraph, "page" means one side of a sheet 14 inches, or less, long and 8-1/2 inches, or less, wide.

(C) For each official certificate, $3.75.

(e) For taking an affidavit for and making and issuing a marriage license and registering the return of the license, or for taking an affidavit for and registering a Declaration of Domestic Partnership, $25.

(f) For solemnizing a marriage under ORS 106.120, $105. This paragraph does not require that the county clerk charge a fee for solemnizing a marriage after normal working hours or on Saturdays or legal holidays. This paragraph does not prohibit a county clerk from charging and accepting a personal payment for solemnizing a marriage if otherwise authorized by ORS 106.120.

(g) For taking and certifying acknowledgment or proof of execution of any instrument, the fee established in the schedule adopted by the Secretary of State under ORS 194.400.

(h) For issuing any license required by law, other than a marriage or liquor license, and for which no fee is otherwise provided by law, $5.

(i) For any service the clerk may be required or authorized to perform and for which no fee is provided by law, such fees as may favorably compare with those established by this section for similar services and as may be established by order or rule of the county court or board of county commissioners.

(j) For recording any instrument under ORS 205.130 (2), as required by ordinance pursuant to ORS 203.148.

(k) In addition to and not in lieu of the fees charged under paragraph (d) of this subsection, for each additional municipal assessment lien recorded under ORS 93.643, $5.

(L) In addition to and not in lieu of the fees charged under paragraph (d) of this subsection, for each additional assignment, release or satisfaction of any recorded instrument, $5.

(m) In addition to and not in lieu of the fees charged under paragraph (d) of this subsection, for each additional transaction described under ORS 205.236, $5.

(n) In addition to and not in lieu of the fees charged under paragraph (d) of this subsection, for each additional lien recorded under ORS 311.675, $5.

(o) For preparing and recording the certificate under ORS 517.280, $20 or such other fee that is established by the county governing body.

(p) In addition to and not in lieu of the fees charged under paragraph (d) of this subsection, for each additional claim listed on an affidavit of annual compliance under ORS 517.210, $5.

(q) In addition to and not in lieu of the fees charged under paragraph (d) of this subsection, for each additional name listed on a cooperative contract under ORS 62.360 (2) or for recording the termination of a cooperative contract under ORS 62.360 (4), $5.

(2) Notwithstanding any other law, five percent of any fee or tax that is not collected for the benefit of the county clerk shall be deducted from the fee or tax. The moneys deducted shall be expended for acquiring storage and retrieval systems, payment of expenses incurred in collecting the fee or tax and maintaining and restoring records as authorized by the county clerk. Moneys collected under this subsection shall be deposited in a county clerk records fund established by the county governing body. No moneys shall be deducted under this subsection from:

(a) Fees collected for the Domestic Violence Fund under ORS 106.045.

(b) Fees collected for conciliation services under ORS 107.615.

(c) Real estate transfer taxes enacted prior to January 1, 1998.

(d) Fees collected under ORS 205.323 for the Oregon Land Information System Fund.

(e) Fees collected under ORS 205.323 (1)(c) for the housing-related programs listed in ORS 294.187 (2)(b).

[Amended by 1957 c.359 §1; 1965 c.619 §38; 1971 c.621 §25; 1975 c.607 §24; 1979 c. 724 §6; 1979 c.833 §25; 1981 c.835 §13; 1981 s.s. c.3 §98; 1983 c.393 §24; 1985 c.582 §6; 1987 c.469 §2; 1987 c.586 §35; 1989 c.976 §35; 1991 c.230 §17; 1997 c.253 §1; 1999 c.654 §22; 2001 c.713 §3; 2003 c.565 §2; 2007 c.99 §14; 2009 c.18 §1; 2013 c.219 §57; 2015 c.27 §22; 2015 c.168 §3]



Section 205.323 - Additional fees for recording certain instruments; use of fees.

(a) A fee of $1, to be credited as provided in subsection (4)(a) of this section;

(b) A fee of $10, to be credited as provided in subsection (4)(b) of this section; and

(c) A fee of $20, to be credited as provided in subsection (4)(c) of this section.

(2) Subsection (1) of this section does not apply to the recording or filing of the following:

(a) Instruments that are otherwise exempt from recording or filing fees under any provision of law;

(b) Any satisfaction of judgment or certificate of satisfaction of judgment; or

(c) Internal county government instruments not otherwise charged a recording or filing fee.

(3) Subsection (1)(c) of this section does not apply to the recording or filing of:

(a) Instruments required under ORS 517.210 to maintain mining claims;

(b) Warrants issued by the Employment Department pursuant to ORS 657.396, 657.642 and 657.646; or

(c) A certified copy of a judgment, a lien record abstract as described in ORS 18.170 or a satisfaction of a judgment, including a judgment noticed by recordation of a lien record abstract.

(4) Of the amounts charged and collected under this section:

(a) The recording or filing fee charged and collected under subsection (1)(a) of this section must be deposited and credited to the Oregon Land Information System Fund established under ORS 306.132.

(b) The recording or filing fee charged and collected under subsection (1)(b) of this section shall be credited as follows:

(A) Five percent of the fee must be credited for the benefit of the county;

(B) Five percent of the fee must be credited for the benefit of the county clerk for the purposes described in ORS 205.320 (2); and

(C) 90 percent of the fee must be credited to and deposited in the County Assessment and Taxation Fund created under ORS 294.187.

(c) The recording or filing fee charged and collected under subsection (1)(c) of this section must be credited to and deposited in the County Assessment and Taxation Fund created under ORS 294.187.

(5) The Department of Revenue is exempt from paying the fee under subsection (1)(c) of this section.

[1989 c.796 §15; 1999 c.701 §3; 1999 c.788 §61; 1999 c.803 §8; 2001 c.501 §10; 2001 c.713 §5; 2009 c.18 §2; 2013 c.646 §1; 2015 c.27 §23]



Section 205.325



Section 205.327 - Penalty for presenting nonstandard instruments for recording.

[1991 c.230 §4; 2001 c.713 §4; 2015 c.168 §1]



Section 205.330



Section 205.335



Section 205.340



Section 205.350 - Fees for approving and recording plats.

[Amended by 1971 c.621 §29; 1975 c.607 §28; 1979 c.833 §29]



Section 205.360 - Clerk to receipt and account for certain probate fees collected.

[Amended by 1981 s.s. c.3 §99; 2011 c.595 §136]



Section 205.365 - Disposition of County Clerk Lien Record fees.

[1983 c.696 §32]



Section 205.370 - Payment to and disposition of trial fees by court clerk.

[Amended by 1981 s.s. c.3 §100]



Section 205.380



Section 205.390



Section 205.395 - Payment of fees by state agencies for entry in County Clerk Lien Record.

[1983 c.696 §2; 1987 c.586 §36]



Section 205.400



Section 205.450 - Definitions for ORS 205.450 to 205.470.

(1) "Encumbrance" means a claim, lien, charge or liability attached to and binding property.

(2) "Encumbrance claimant" means a person who purportedly benefits from the filing of an encumbrance.

(3) "Federal official or employee" has the meaning given the term "employee of the government" in the Federal Tort Claims Act (28 U.S.C. 2671).

(4) "Filing" includes filing or recording.

(5) "Invalid claim of encumbrance" means a claim of encumbrance that is not a valid claim of encumbrance.

(6) "Property" includes, but is not limited to, real and personal property.

(7) "State or local official or employee" means an appointed or elected official, employee or agent of:

(a) A branch of government of this state or a state agency, board, commission or department of a branch of government of this state;

(b) A public university listed in ORS 352.002;

(c) A community college or local school district in this state;

(d) A city, county or other political subdivision in this state; or

(e) A public corporation in this state.

(8) "Valid claim of encumbrance" is an encumbrance that:

(a) Is an encumbrance authorized by statute;

(b) Is a consensual encumbrance recognized under the laws of this state; or

(c) Is an equitable, constructive or other encumbrance imposed by a court of competent jurisdiction.

[1997 c.290 §1; 2005 c.22 §156; 2011 c.637 §70]



Section 205.455 - Invalid claim of encumbrance; acceptance of filing prohibited; notice of invalid claim; form; posting notice; effect of filing invalid claim of encumbrance.

(2) No person or county shall accept for filing a claim of encumbrance against the property of a federal official or employee or a state or local official or employee based on the performance or nonperformance of the official duties of the official or employee unless accompanied by an order from a court of competent jurisdiction authorizing the filing of the encumbrance.

(3) A claim of encumbrance against the property of a federal official or employee or a state or local official or employee based on the performance or nonperformance of the official duties of the official or employee that is not accompanied by an order from a court of competent jurisdiction is an invalid claim of encumbrance and has no legal effect.

(4) If an invalid claim of encumbrance against the property of a federal official or employee or against the property of a state or local official or employee is accepted for filing, the filing officer shall accept for filing a notice of invalid encumbrance signed and submitted by:

(a) The assistant United States attorney representing the federal agency of which the individual is an official or employee;

(b) The assistant attorney general representing the state official, employee or agent, or the state agency, board, commission, department or public university listed in ORS 352.002 of which the individual is an official, employee or agent; or

(c) The attorney representing the community college or local school district, political subdivision or public corporation of which the individual is an official, employee or agent.

(5) A notice of invalid encumbrance shall be in substantially the following form:

______________________________________________________________________________

NOTICE OF INVALID ENCUMBRANCE

FILED AGAINST

_________(Insert name)

_________ IS A _________

NOTICE is hereby given that the document entitled_________, purporting to create an obligation against or an interest in the real or personal property of the person named above, filed and/or signed by _________ (insert name), and filed or recorded in book/reel/volume No. _____on page _____ or document/fee/file/ instrument/microfilm No. _____in the _________ (insert name of office where document was filed or recorded), is an invalid claim of encumbrance under ORS 205.450 and 205.455.

No order from a court of competent jurisdiction authorizing the filing of such encumbrance accompanied the filing and, pursuant to ORS 205.455, the encumbrance has no legal effect and is invalid.

A copy of this Notice of Invalid Encumbrance has been mailed this day by depositing a true copy of the notice in the United States mail, addressed to _________ (name and address of encumbrance claimant), the last-known address of _________ (insert name of encumbrance claimant).

DATED this ___ day of______,___.

______________________

Attorney for _________

SUBSCRIBED AND SWORN to before me this ___ day of _________, ___.

______________________

NOTARY PUBLIC FOR OREGON

My commission expires: ______

______________________________________________________________________________

(6) A copy of the notice of invalid encumbrance filed under this section shall be posted at the county courthouse and mailed by the attorney to the encumbrance claimant at the encumbrance claimant’s last-known address, if available.

(7) No person or county shall be liable under this section for accepting for filing an invalid claim of encumbrance or for accepting for filing a notice of invalid encumbrance.

(8) Filing a notice of invalid encumbrance under this section shall clear title to all property that is affected by the claim of encumbrance that is the subject of the notice of invalid encumbrance from all claims, liens, charges or liabilities attached to the property under the claim of encumbrance.

[1997 c.290 §2; 2011 c.637 §71]



Section 205.460 - Order to show cause why invalid claim of encumbrance should not be stricken; petition; hearing; release of invalid claim; application.

(2) A petition under this section shall state the grounds upon which relief is requested, and shall be supported by the affidavit of the petitioner or the petitioner’s attorney setting forth a concise statement of the facts upon which the motion is based.

(3) The petition and affidavit described in subsection (2) of this section shall be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________, )

Petitioner, ) Case No. _____

)

) PETITION FOR AN

) ORDER STRIKING

v. ) AND RELEASING

) ENCUMBRANCES,

) AWARDING COSTS

) AND ATTORNEY FEES

_________, ) AND ORDER TO

Respondent. ) SHOW CAUSE

Petitioner, _________(insert name), by and through _________ (insert name and title of attorney for petitioner, if applicable), petitions this court, pursuant to ORS 205.460, for an order striking and releasing purported encumbrances, filed or recorded against Petitioner by Respondent, _________(insert name or names) filed or recorded in book/reel/volume No. _____on page _____ or document/fee/file/instrument/microfilm No. _____in the _________ (insert name of office where document was filed or recorded), and for an order, pursuant to ORS 205.460, for costs and attorney fees required to bring this action, on the grounds that the purported encumbrances have no basis in law or fact. Petitioner further requests that this court enter an order requiring Respondent to appear before this court and to show cause why the above order should not be entered. Finally, Petitioner requests an order from the court requiring Respondent to pay penalties and damages as provided in ORS 205.470.

DATED this ___ day of______,___.

______________________

Petitioner or Petitioner’s Attorney

______________________________________________________________________________

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________, )

Petitioner, ) Case No. _____

)

) AFFIDAVIT OF

v. ) ____________

)

)

_________, )

Respondent. )

____________ )

STATE OF OREGON )

) ss.

County of_________ )

I, _________(insert name of affiant), after being duly sworn, depose and say:

1. I am the above-entitled petitioner (or the attorney for the petitioner) in this matter.

2. The information contained in this affidavit is of my own personal knowledge.

3. Attached as numbered exhibits are true and correct copies of the following documents that were filed or recorded in the _________ (insert name of office where documents were filed or recorded) on _________ (insert date):

4. For any purported encumbrances identified above the following is true. The encumbrance is not authorized by statute, was not entered into consensually, and is not an equitable, constructive or other encumbrance imposed by a court of competent jurisdiction.

DATED this ___ day of______,___.

______________________

SUBSCRIBED AND SWORN to before me this ___ day of _________, ___

______________________

NOTARY PUBLIC FOR OREGON

My commission expires: ______

______________________________________________________________________________

(4) A copy of the petition and the order directing the encumbrance claimant to appear under this section shall be served upon the encumbrance claimant:

(a) By service in the manner provided for personal service of summons under ORCP 7; or

(b) By mailing a true copy of the petition, affidavit and order to the encumbrance claimant at the encumbrance claimant’s last-known address, both by first class mail and by certified or registered mail, return receipt requested. A notice mailed under this paragraph is effective on the date that the notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

(5) The order to show cause shall be in substantially the following form and shall clearly state that if the encumbrance claimant fails to appear at the time and place noted, the claim of encumbrance shall be stricken and released and that the encumbrance claimant shall be ordered to pay the costs and reasonable attorney fees incurred by the petitioner at trial and on appeal:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________, )

Petitioner, ) Case No. _____

)

) ORDER TO

v. ) SHOW CAUSE

)

)

_________, )

Respondent. )

THIS MATTER came before the court on _________ (insert date) on Petitioner’s Petition for an Order Striking and Releasing Encumbrances, Awarding Costs and Attorney Fees and Order to Show Cause. The court, having considered the petition, the Affidavit of _________ (insert name) and the attached exhibits, and it appearing to the court that there are sufficient grounds to issue an order to show cause,

IT IS HEREBY ORDERED that the Respondent, _________(insert name), appear before this court on _________ (insert date), at ______ (insert time), to show cause why the petition should not be granted in its entirety.

IMPORTANT NOTICE:

IF YOU FAIL TO APPEAR AT THE ABOVE TIME AND PLACE, THE COURT MAY ENTER AN ORDER STRIKING AND RELEASING YOUR ENCUMBRANCE CLAIMS FILED AGAINST PETITIONER AND YOU MAY BE ORDERED TO PAY COSTS AND REASONABLE ATTORNEY FEES INCURRED BY THE PETITIONER.

DATED this ___ day of______,___.

______________________

Circuit Court Judge

______________________________________________________________________________

(6) If the court determines that the claim of encumbrance is invalid, the court shall issue an order striking and releasing the claim of encumbrance and may award costs and reasonable attorney fees at trial and on appeal to the petitioner to be paid by the encumbrance claimant. If the court determines that the claim of encumbrance is valid, the court shall issue an order so stating and may award costs and reasonable attorney fees at trial and on appeal to the encumbrance claimant to be paid by the petitioner.

(7) The procedure set forth in this section is not available against a person lawfully conducting business as:

(a) An institution, a national bank, an out-of-state bank or an extranational institution, as those terms are defined in ORS 706.008, a savings bank, a federal savings bank or a subsidiary of an entity described in this paragraph;

(b) A financial holding company, a bank holding company, a savings and loan holding company or a subsidiary of a financial holding company, a bank holding company or a savings and loan holding company;

(c) A credit union, as defined in ORS 723.006, or a federal credit union;

(d) A consumer finance company subject to the provisions of ORS chapter 725;

(e) A mortgage banker or a mortgage broker, as those terms are defined in ORS 86A.100, a mortgage servicing company or any other mortgage company; or

(f) An insurer as defined in ORS 731.106.

(8) The procedure set forth in this section is not available against:

(a) An officer, agency, department or instrumentality of the federal government;

(b) An officer, agency, department or instrumentality of this state; or

(c) An officer, agency, department or instrumentality of a political subdivision or public corporation in this state.

[1997 c.290 §3; 1999 c.59 §57; 2001 c.377 §42; 2009 c.541 §9; 2015 c.244 §89a]



Section 205.465 - Claim of encumbrance against certain property invalid without judicial order.

[1997 c.290 §4]



Section 205.470 - Liability for filing invalid claim of encumbrance.

[1997 c.290 §5]



Section 205.510 - County clerk not to act or have partner acting as attorney.

(2) The county clerk of Multnomah County and the deputies of the clerk are prohibited from practicing or having a partner practicing as an attorney-at-law, while in office.



Section 205.515 - Orders or warrants issued by state agency or officer; docketing; transfer to County Clerk Lien Record.

(2) If an order or warrant issued by a state agency or officer was docketed in the judgment docket of a circuit court of any county before October 3, 1989, the officer or agency may cause such an order or warrant to be transferred to and recorded in the County Clerk Lien Record of the same county in which the order or warrant was originally docketed as provided in subsection (3) of this section. An order or warrant so transferred shall continue the lien created by the original docketing of the order or warrant.

(3) Upon request, the clerk of a circuit court shall supply to an officer or agency a certified copy of any order or warrant docketed in the judgment docket of a circuit court before October 3, 1989. That certified copy may then be recorded in the County Clerk Lien Record of the county where the circuit court is located in the same manner and with the same effect provided for the recording of original orders and warrants. Upon recording of the order or warrant, the agency or officer shall as soon as possible thereafter cause to be returned to the clerk of the circuit court that prepared the certified copy, the original of that certified copy reflecting the recording of the copy in the County Clerk Lien Record and the date of the recording. The clerk shall then cause to be entered in the register a notation reflecting the recording of the order or warrant in the County Clerk Lien Record and the date of the recording.

(4) Nothing in this section shall be construed to affect the status of liens created by, or require the transfer from, any judgment docket to any County Clerk Lien Record of any order or warrant docketed in a judgment docket before October 3, 1989.

[1989 c.706 §5; 2003 c.576 §196]



Section 205.520



Section 205.525 - Interest on penalties imposed by orders; satisfaction of orders or warrants issued by state agency or officer; recording release of lien in County Clerk Lien Record.

(2) An order or warrant may be satisfied by payment of the amount due under the order or warrant, any penalties or interest accruing in connection with the order or warrant under law, and all costs incurred by the agency in connection with recording, indexing or service of the order or warrant and the satisfaction thereof. When an order or warrant has been fully satisfied it shall be the responsibility of the agency or officer that issued the order or warrant to record a full satisfaction in each county in which the order or warrant was recorded.

(3) The lien of an order or warrant may be released only by the officer or agency that issued the order or warrant. A release of the lien may be recorded in the County Clerk Lien Record in which the order or warrant was recorded. If the officer or agency records a release, the cost of recording or indexing the release may be recovered in advance from the person seeking the release.

[1989 c.706 §4; 2005 c.22 §157]



Section 205.530



Section 205.990 - Penalties.

[Amended by 1959 c.552 §15; 1971 c.743 §346]






Chapter 206 - Sheriffs

Section 206.010 - General duties of sheriff.

(1) Arrest and commit to prison all persons who break the peace, or attempt to break it, and all persons guilty of public offenses.

(2) Defend the county against those who, by riot or otherwise, endanger the public peace or safety.

(3) Execute the process and orders of the courts of justice or of judicial officers, when delivered to the sheriff for that purpose, according to law.

(4) Execute all warrants delivered to the sheriff for that purpose by other public officers, according to law.

(5) Attend, upon call, the Supreme Court, Court of Appeals, Oregon Tax Court, circuit court, justice court or county court held within the county, and to obey its lawful orders or directions.

[Amended by 1985 c.339 §1]



Section 206.015 - Qualifications of sheriff; certification as police officer; determination of eligibility to be candidate for election to office of sheriff.

(a) The person is 21 years of age or older;

(b) The person has at least four years’ experience as a full-time law enforcement officer or at least two years’ experience as a full-time law enforcement officer with at least two years’ post-high-school education; and

(c) The person has not been convicted of a felony or of any other crime that would prevent the person from being certified as a police officer under ORS 181A.355 to 181A.670.

(2) As used in subsection (1) of this section, "two years’ post-high-school education" means four semesters or six quarters of classroom education in a formal course of study undertaken after graduation from high school in any accredited college or university. The term does not include apprenticeship or on-the-job training.

(3) If the person is not certified as a police officer by the Department of Public Safety Standards and Training at the time of accepting appointment or filing as a candidate, a person elected or appointed to the office of sheriff must obtain the certification not later than one year after taking office. A copy of the certification shall be filed with the county clerk or the county official in charge of elections. The county governing body shall declare the office of sheriff vacant when the person serving as sheriff is not certified as a police officer within one year after taking office.

(4) The Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, shall establish a procedure for determining whether an individual is eligible under subsection (1) of this section to be a candidate for election to the office of sheriff. A copy of the department’s determination of an individual’s eligibility to be a candidate for election to the office of sheriff shall be filed with the county clerk or county official in charge of elections not later than the 61st day before the date of the election. If the department determines that the individual is not eligible to be a candidate for election to the office of sheriff, the county clerk or county official in charge of elections shall not place the name of the individual on the ballot at the election.

[1971 c.299 §1; 1981 c.808 §5; 1987 c.484 §1; 1993 c.493 §87; 1997 c.853 §35]



Section 206.020



Section 206.030 - Duty to execute process and make return; taking concealed personal property; use of force.

[Amended by 2003 c.304 §1]



Section 206.040 - Execution of process and service of papers.



Section 206.050 - Commanding assistance in process serving.

(2) National Guard members are exempt from any service commanded under subsection (1) of this section while they continue to be active members.

[Amended by 1961 c.454 §209; 2007 c.255 §12]



Section 206.060 - When sheriff justified in executing process.



Section 206.070 - Excusing liability of sheriff in execution of process.



Section 206.080 - Certificate of election or appointment to new sheriff; service on former sheriff.



Section 206.090 - Delivery of jail, prisoners and process to new sheriff.

(1) The jail of the county, with its appurtenances and the property of the county therein.

(2) The prisoners then confined in the county jail.

(3) The process or other papers in the custody of the former sheriff, authorizing or relating to the confinement of the prisoners, or if they have been returned, a written memorandum of them and the time and place of their return.

(4) All process for the arrest of a party, and all papers relating to the summoning of jurors which have not been fully executed.

(5) All executions and final process, except those which the former sheriff has executed, or has begun to execute, by the collection of money or a levy on property.

(6) All process or other papers for the enforcement of a provisional remedy not fully executed.



Section 206.100 - Written assignment of items delivered.



Section 206.110 - Return of process by former sheriff; completion of execution of process by successor; duty of successor as to defective or lost deeds.

(2) In all cases where real property is sold under execution by any sheriff, and the sheriff fails or neglects during the term of office of the sheriff, by virtue of the expiration thereof, or otherwise, to make or execute a proper sheriff’s deed conveying the property to the purchaser, or if through mistake in its execution, or otherwise, any sheriff’s deed is inoperative, or if by reason of the loss of an unrecorded sheriff’s deed, the purchaser, the heirs or assigns or successors in interest of the purchaser desire the execution of another sheriff’s deed, the sheriff in office at any time after the purchaser is entitled to a deed shall execute such conveyance. When executed to cure or replace a defective or lost deed such conveyance shall be to the grantee in the defective or lost deed, but shall relate back and be deemed to take effect as of the date of the execution of the defective or lost deed so as to inure to the benefit of the heirs and assigns, or other successors in interest, of the grantee named therein. Such conveyance so executed by the sheriff in office shall have the same force and effect as if executed by the sheriff who made the sale.

[Amended by 2003 c.576 §395]



Section 206.120 - Disposition of money in custody when office vacant.



Section 206.130

[Renumbered 206.310]



Section 206.140

[Renumbered 206.320]



Section 206.150

[Renumbered 206.330]



Section 206.160

[Renumbered 206.340]



Section 206.170



Section 206.180 - Location of sheriff’s office.



Section 206.190

[Renumbered 206.350]



Section 206.210 - Authority of sheriff over organization of office.

(1) The various duties required of the office may be assigned to appropriate departments and divisions to be performed by persons experienced and qualified for such respective kinds of work.

(2) The duties of the various assistants, officers and deputies of the sheriff are coordinated so that, when not engaged in a particular duty specified or directed to be done and not then requiring attention, such persons shall perform the other duties required of the office and then required to be done.

(3) The cooperation among assistants, officers, deputies and employees in the departments and divisions may be secured for the purposes of avoiding duplication of time and effort.

[1963 c.331 §2]



Section 206.220



Section 206.230



Section 206.240



Section 206.250



Section 206.300



Section 206.310 - Service of papers on sheriff.

[Formerly 206.130]



Section 206.315 - Expenses of sheriff in conveying convicts and persons with mental illness to state institutions.

(2) All counties are entitled to receive reimbursement from the state in the amounts specified in subsection (3) of this section for the actual and necessary expenses incurred by the sheriff under subsection (1) of this section.

(3) Reimbursement by the state under subsection (2) of this section shall be as follows:

(a) Full reimbursement for transporting and conveying persons with mental illness to a state mental hospital.

(b) Full reimbursement for returning a parole violator to the state penitentiary.

(c) Seventy-five percent reimbursement for transporting and conveying a convict to a Department of Corrections institution.

[Formerly 204.421; 1987 c.320 §146; 2007 c.70 §55]



Section 206.320



Section 206.325 - Expenses of sheriff in caring for property in custody.

[Formerly 204.425]



Section 206.330 - Sheriff entitled to rewards.

[Formerly 206.150]



Section 206.340



Section 206.345 - Contracts with cities; authority under contract.

(2) During the existence of the contract, the sheriff and the deputies of the sheriff shall exercise such authority as may be vested in them by terms of the contract, including full power and authority to arrest for violations of all duly enacted ordinances of the contracting city.

[1967 c.236 §1]



Section 206.350



Section 206.355 - Unauthorized use of uniform prohibited.

[1979 c.492 §2]



Section 206.360



Section 206.990



Section 206.991 - Penalties.

[1979 c.492 §3]






Chapter 207 - (Former Provisions)

Section 207.010 - and 207.020



Section 207.030






Chapter 208 - County Treasurers

Section 208.010 - Receipt and disbursement of funds.



Section 208.020 - Payment, nonpayment and interest on county orders.



Section 208.030 - Redemption of county orders.



Section 208.040 - Notation of amount of interest paid.



Section 208.050



Section 208.060 - Cancellation of warrants received for obligations due county.



Section 208.070 - Manner of keeping books.



Section 208.080 - Inspection of books by county court; exhibit of moneys.



Section 208.090 - Monthly financial statement.

(1) The amount of cash on hand in the custody of the county treasurer as county treasurer;

(2) The banks in which such funds are deposited, with the amounts so deposited in each bank;

(3) The security furnished the county by each bank to cover such deposits, and the interest rates paid on such deposits; and

(4) A statement of the amount of outstanding warrant indebtedness of the county and the date up to which the county’s warrant indebtedness has been redeemed.



Section 208.100



Section 208.110 - Crediting of moneys to proper funds; payment from funds.

(1) Credit all fees, moneys received in trust for litigants or other persons and all other public moneys, except tax moneys, to the proper funds.

(2) Keep a trust fund for each public officer receiving money in trust for litigants or other persons.

(3) Pay out money from any such trust fund to the persons entitled to the same upon the order of any such officer.

(4) Receive checks, drafts and money orders for any such officer for collection only.

(5) If a check, draft or money order received under subsection (4) of this section is returned to the treasurer unpaid, charge the same to the account of such officer.

[Amended by 1981 c.48 §5; 2005 c.22 §158]



Section 208.120



Section 208.130



Section 208.140 - Annual settlement with county court.



Section 208.150 - Delivery of property to successor.



Section 208.160



Section 208.170 - Administration of oaths.



Section 208.180



Section 208.190



Section 208.200



Section 208.205



Section 208.210



Section 208.220



Section 208.990 - Penalties.

[Amended by 1999 c.1051 §166; 2011 c.597 §82]






Chapter 209 - County Surveyors

Section 209.005 - Definitions.

(1) "Control point" means a horizontal or vertical survey position set within the stated precision of the survey.

(2) "County surveyor" means an individual appointed or elected to the office of county surveyor and who is responsible for performing the duties of such office as described by law.

(3) "Deputy county surveyor" means an individual appointed by the county surveyor to the office of deputy county surveyor.

(4) "Geodetic control" means horizontal or vertical survey monuments that are primarily intended to be used as reference positions for other surveys or that serve to extend the national geodetic control network.

(5) "Monument" means any permanent material object or collection of objects, either natural or man-made, that indicates the position on the ground of a survey station, public land survey corner or accessories, or a land boundary corner established by a qualified surveyor.

(6) "Public land survey corner" means a section corner, one-quarter section corner, Donation Land Claim corner, meander corner, witness corner or any other corner established by the General Land Office or its successor.

(7) "Registered professional land surveyor" has the meaning given that term in ORS 672.002.

[1989 c.394 §2; 1991 c.339 §1; 2005 c.230 §1]



Section 209.010



Section 209.015 - Authority to enter upon land; no unnecessary damage; notice.

(2) Any person exercising the right of entry granted under subsection (1) of this section shall do so with no unnecessary damage to the land entered upon.

(3) A county surveyor or any employee or agent of the county surveyor shall not enter upon or establish any permanent survey monument upon any property without first providing notice to the landowner or landowners and the occupant of the property.

[1993 c.219 §2]



Section 209.020 - Surveys on court order; fees.

[Amended by 1979 c.653 §1; 1989 c.394 §4]



Section 209.030 - Surveys on court order of land divided by county line; fees.

[Amended by 1989 c.394 §5]



Section 209.040 - Substitution when county surveyor interested in land.

[Amended by 1979 c.653 §2; 1989 c.394 §6]



Section 209.050



Section 209.060



Section 209.070 - Duties in respect to surveys.

(1) Keep a fair and correct record of all surveys made by the county surveyor and deputies thereof and by the county road official, all surveys received pursuant to ORS 209.250 and all surveys under ORS 368.106 or 368.206.

(2) Number progressively all surveys received and state by whom and, if provided, for whom made.

(3) Provide a copy of any survey to any person or court requiring the same, on payment of the fee allowed by law.

(4) Make all surveys of legal subdivisions with reference to the current United States Manual of Surveying Instructions.

(5) Establish or reestablish and maintain all public land survey corners, where evidence of the corners can be found and the corners can be positively located, and keep a separate record of the corners, giving the dates and names of persons present. When so established or reestablished such corner monuments shall be recognized as the legal and permanent corners.

(6) Establish or reestablish, upon order of the county court or board of county commissioners, all public land survey corners where all physical evidence is destroyed or cannot be found but where the official government notes are available, the corners to be reestablished in the manner provided in ORS 209.130 for establishing corners, and keep a separate record of the same, giving the date and names of persons present, and turn such record over to the surveyor’s successor. When so established or reestablished such corner monuments shall be recognized as the legal and permanent corners.

(7) At the expiration of the term of office transfer all records to the successor.

[Amended by 1979 c.653 §4; 1981 c.153 §56; 1985 c.582 §7; 1989 c.394 §7; 1997 c.489 §9]



Section 209.080 - Compensation of county surveyor.

[Amended by 1979 c.653 §5; 1981 c.111 §1; 1989 c.394 §8]



Section 209.090 - Procuring and filing copies of plats and field notes of United States surveys; copies as evidence.

(2) Copies, certified by the county surveyor, of copies of such field notes or plats filed in the office of the county surveyor by the county court shall be prima facie evidence.

[Amended by 1979 c.653 §6; 1989 c.394 §9]



Section 209.100 - Administering oaths.

[Amended by 1979 c.653 §7]



Section 209.110



Section 209.115 - Qualifications of county surveyor.

[1989 c.394 §3]



Section 209.120



Section 209.130 - Establishment of corners; references; additional reference using coordinate system.

(2) Section corners, Donation Land Claim corners, center corners and quarter-section corners shall be witnessed by at least four references. Meander corners, angle point corners or other approved public land survey corners shall be witnessed by at least two references. References shall be of durable quality. All references shall be carefully described, and their bearings and distances noted in the report or on the survey.

(3) For the purpose of providing an additional reference, the county surveyor may, when maintaining or reestablishing survey corners, establish coordinates on public land survey corners using the Oregon Coordinate System, pursuant to ORS 93.312, or another coordinate system, adopted by the appropriate public agency, that can be referenced directly to a geodetic control monument.

[Amended by 1979 c.653 §8; 1989 c.394 §10; 2001 c.391 §1; 2005 c.230 §4; 2011 c.179 §2]



Section 209.140 - Necessary interference with corners or accessories; prior notice to county surveyor required; exception for emergency; fees.

(2) When an emergency exists and the county surveyor is unavailable, the person or public agency causing the interference shall cause a registered professional land surveyor to preserve the monument as required in subsection (1) of this section. The registered professional land surveyor referencing the monument shall notify the county surveyor of the references within two business days after the references or interference, whichever occurs first.

[Amended by 1979 c.653 §9; 1985 c.582 §8; 1989 c.394 §11]



Section 209.150 - Removal or destruction of survey monument; notice to county surveyor; replacement of monument; exception.

(2) Notwithstanding subsection (1) of this section, a county surveyor may, upon written request and written notice to an affected property owner, provide written authorization to a registered professional land surveyor to remove a survey monument other than a public land survey corner as defined in ORS 209.005. A county surveyor may require that the position of the removed monument be referenced to another survey monument and noted on a survey map filed in accordance with ORS 209.250.

[Amended by 1979 c.653 §10; 1989 c. 394 §12; 1991 c.339 §2; 1997 c.336 §3; 1997 c.489 §10]



Section 209.155 - Removal or destruction of survey monument during road construction; survey map in lieu of replacement; delineation of newly defined right of way.

(a) The original location of the recorded survey monument is within the new right of way; and

(b) The person or public agency responsible for the construction or reconstruction causes a registered professional land surveyor to locate any survey monuments that are subject to removal, destruction or disturbance and to file a map, prior to the beginning of construction, with the county surveyor that identifies all existing recorded monuments, the existing right of way and controlling centerline and the survey control used to comply with this section.

(2) The newly defined right of way may be delineated by either of the following methods:

(a) All control points that define the right of way centerline are monumented or referenced with monuments. The right of way boundary is monumented at all angle points, points of curve, points of tangency and at least every 1,000 feet on long curves and tangents. A survey that identifies the survey control and the new right of way and controlling centerline shall be filed with the county surveyor within 180 days after completion of construction.

(b) A permanent survey control point network is established referencing the new right of way and controlling centerline. The network shall consist of at least three control monuments and must span the length of the project. Each control monument shall be intervisible with at least two other control monuments. At least two monuments on the network must be part of the original control used to locate the monuments described in subsection (1)(b) of this section. A map identifying the control network and the new right of way and controlling centerline shall be filed with the county surveyor within 180 days after completion of construction.

(3) The types of monuments shall be as described in ORS 92.060.

(4) The survey maps required by this section shall comply with ORS 209.250 and any other requirement of law.

(5) For the purpose of complying with subsection (1)(b) of this section, locating a survey monument may consist of establishing coordinates on the monument using the Oregon Coordinate System pursuant to ORS 93.312, Local Datum Plane coordinates that scale Oregon State Plane coordinates of the Oregon Coordinate System to a plane close to the ground elevation of a survey project or other coordinates compatible with those coordinates shown on the survey.

(6) For the purpose of complying with this section, the date of completion of construction is deemed to be the date when all substantial road improvements are completed.

[1997 c.336 §2; 2011 c.179 §3]



Section 209.160



Section 209.170



Section 209.180



Section 209.190



Section 209.200 - Resurvey of government-surveyed lands.

(1) Section and quarter-section corners, and all other corners established and approved by the General Land Office or its successors, must stand as the legal and permanent corners.

(2) A legal and permanent corner must be reestablished at the identical spot where the original corner was located by the government survey, when the identical spot can be determined.

(3) When the identical spot cannot be determined, the legal and permanent corner must be reestablished with reference to the current United States Manual of Surveying Instructions.

[Amended by 1979 c.653 §13; 1989 c.394 §13; 2007 c.71 §70]



Section 209.210



Section 209.220 - Oath taken by employees.

[Amended by 1979 c.653 §14]



Section 209.230 - Materials for certain purposes.



Section 209.240



Section 209.250 - Survey by registered land surveyor; requirements for map, narrative or report of survey; waiver of required filing; effect of noncompliance.

(2) The permanent map must have a written narrative that may be on the face of the map. If the narrative is a separate document, the map and narrative must be referenced to each other. The map and narrative must be made on a suitable drafting material in the size required by the county surveyor. The lettering on the map and narrative must be of sufficient size and clarity to be reproduced clearly. The narrative must explain the purpose of the survey and how the boundary lines or other lines were established or reestablished and must state which deed records, deed elements, survey records, found survey monuments, plat records, road records or other pertinent data were controlling when establishing or reestablishing the lines. If the narrative is a separate document, the narrative must also contain the following:

(a) Location of survey by one-fourth section, Township and Range.

(b) The date of survey.

(c) The surveyor’s seal and original signature.

(d) The surveyor’s business name and address.

(3) A permanent map must show the following:

(a) Location of survey by one-fourth section, Township and Range.

(b) The date of survey.

(c) Scale of drawing and North Arrow.

(d) The distance and course of all lines traced or established, giving the basis of bearing and the measured distance and course to a monumented section corner, one-quarter corner, one-sixteenth corner or Donation Land Claim corner in Township and Range, or to a monumented lot or parcel corner or boundary corner of a recorded subdivision, partition or condominium.

(e) Measured bearings, angles and distances that are used as a basis for establishing or reestablishing lines or monuments separately indicated from those of record together with the recording reference. Metric measurements may be used if a conversion to feet is provided.

(f) Monuments set and their relation to older monuments found. A detailed description of monuments found and set must be included and monuments set must be separately indicated from those found.

(g) The surveyor’s seal and original signature.

(h) The surveyor’s business name and address.

(4)(a) Within 30 days of receiving a permanent map under this section, the county surveyor shall review the map to determine if it complies with subsections (1), (2) and (3) of this section and applicable local ordinances. A map must be indexed by the county surveyor within 30 days following a determination that the map is in compliance with this section. A survey prepared by the county surveyor in an official or private capacity must comply with subsections (1), (2) and (3) of this section.

(b) A survey map found not to be in compliance with subsection (1), (2) or (3) of this section must be returned within 30 days of receipt for correction to the surveyor who prepared the map. The surveyor shall return the corrected survey map to the county surveyor within 30 days of receipt of the survey map from the county surveyor.

(c) A map that is not corrected within the specified time period must be forwarded to the State Board of Examiners for Engineering and Land Surveying for action, as provided in subsection (11) of this section.

(d) An action may not be maintained against the county surveyor for recording a survey map that does not comply with this section.

(e) An action may not be maintained against the county surveyor for refusal to file a survey map that does not comply with this section.

(5)(a) When a survey within this state is funded entirely or in part by public funds and the survey results in the establishment of horizontal or vertical monuments for geodetic control, the registered professional land surveyor performing the survey, within 45 days after completion of the survey, shall file a report of the survey with the county surveyors of those counties where the newly established monuments are located.

(b) Notwithstanding paragraph (a) of this subsection, the governing body of a county may, by resolution or order, waive the filing of the report of the survey.

(6) A report required by subsection (5)(a) of this section may include maps or diagrams. The maps or diagrams, if included, must be referenced to each other. The report must contain the following:

(a) The name and number of each newly established geodetic control monument.

(b) Location of newly established geodetic control monuments by Section, Township and Range.

(c) Location of the horizontal component of geodetic control monuments by the Oregon Coordinate System referenced in ORS 93.312, including the scale factor, combined scale factor, convergence and geographic or geodetic coordinates, indicating datum used.

(d) Location of the vertical component of geodetic control monuments by orthometric height, ellipsoidal height and geoidal separation, indicating datum used.

(e) The date of survey.

(f) The business name and address of the surveyor.

(g) A description of all monuments set or found, including narrative or graphic information sufficient to locate the monuments.

(h) A statement explaining the purpose of the survey, the equipment and procedures used, including the geoid model and reference ellipsoid used, and the names or numbers of the found record control monuments used and their source.

(i) The scale of drawing and North Arrow if a map or diagram is included.

(j) The seal and original signature of the surveyor.

(k) For geodetic control, a statement regarding the network accuracy and local accuracy of the survey, categorized by horizontal position, ellipsoidal height and orthometric height, relative to the National Spatial Reference System. The statement shall include the accuracy classification at the 95 percent confidence level for both network and local classifications in accordance with Standards for Geodetic Control Networks, Part 2 of the federal Geospatial Positioning Accuracy Standards (FGDC 1998) for the newly established monuments.

(7) The county surveyor shall file and index reports that comply with subsections (5) and (6) of this section within 30 days of determining compliance.

(8) A monument set by a registered professional land surveyor to mark or reference a point on a property or land line or to mark or reference a geodetic control survey point must be durably and visibly marked or tagged with the registered business name or the letters "L.S." followed by the registration number of the surveyor in charge or, if the monument is set by a public officer, the monument must be marked with the official title of the office.

(9) If, in the performance of a survey, a registered professional land surveyor finds or makes changes in a public land survey corner or its accessories as described in an existing corner record or survey map in the office of the county surveyor, the surveyor shall complete and submit to the county surveyor a record of the changes found or made to a corner or accessories to the corner. The record must be submitted within 45 days of the corner visits, and must include the surveyor’s seal and original signature, business name and address, and be on stable base reproducible material in the form required by the county surveyor.

(10) The signature and stamp of a registered professional land surveyor on a permanent survey map or plat constitutes certification that the map or plat complies with the applicable provisions of this chapter.

(11) A registered professional land surveyor failing to comply with the provisions of subsections (1) to (9) of this section, ORS 92.050 to 92.080 or a county ordinance establishing standards for surveys or plats is subject to disciplinary action by the State Board of Examiners for Engineering and Land Surveying.

(12) A federal or state agency, board or commission, special district or municipal corporation making a survey of lands within this state shall comply with this section.

[Amended by 1963 c.555 §1; 1965 c.542 §1; 1979 c.653 §16; 1981 c.113 §2; 1983 c.309 §11; 1989 c.394 §14; 1991 c.339 §3; 1993 c.219 §13; 1997 c.489 §11; 1999 c.710 §11; 1999 c.1018 §7; 2005 c.22 §159; 2005 c.230 §2; 2011 c.179 §4]



Section 209.255 - Amendment of survey map or narrative by affidavit of correction; preparation, certification and recording of affidavit.

(a) To show any courses or distances omitted from the map or narrative;

(b) To correct an error in any courses or distances shown on the map or narrative;

(c) To correct an error in the description of the real property shown on the map or narrative; or

(d) To correct any other errors or omissions where the error or omission is ascertainable from the data shown on the map or narrative as recorded.

(2) Nothing in this section shall be construed to permit changes in courses or distances for the purpose of redesigning parcel configurations.

(3) The affidavit of correction shall be prepared by the registered professional land surveyor who filed the map or narrative. In the event of the death, disability or retirement from practice of the surveyor who filed the map or narrative, the county surveyor may prepare the affidavit of correction. The affidavit shall set forth in detail the corrections made. The seal and original signature of the registered professional land surveyor making the affidavit shall be affixed to the affidavit.

(4) The county surveyor having jurisdiction of the map or narrative shall certify that the affidavit of correction has been examined and that the changes shown on the map or narrative are changes permitted under this section.

(5) The surveyor who prepared the affidavit shall cause the affidavit to be recorded in the office of the county recorder of the county where the survey or narrative is recorded. The county clerk shall promptly return the recorded affidavit to the county surveyor who shall note the correction and the recorder’s filing information with permanent ink, upon the original survey or narrative filed in accordance with ORS 209.250. The corrections and filing information shall be marked in such a manner so as not to obliterate any portion of the survey or narrative.

(6) In addition to the fees established by ORS 205.320 for recording the affidavit in the county deed records, the county clerk shall collect a fee set by the county governing body. The county clerk shall collect the fee as set by the county governing body to be paid to the county surveyor for services provided under this section.

[1983 c.309 §10; 1989 c.394 §15; 1993 c.219 §14; 1999 c.654 §23]



Section 209.260 - Fee for filing and indexing.

[1981 c.429 §2; 1985 c.582 §9; 1991 c.339 §4; 1991 c.621 §2]



Section 209.270 - Records of county surveyor; location; accessibility.

(2) The county surveyor shall be provided reasonable facilities for the proper filing, indexing, copying, public inspection and examination and protection of public records as required under ORS 192.430 and 192.440.

[1981 c.429 §3]



Section 209.300 - Abandonment of railroad line; notice to county surveyor; request for copies of plats.

[1985 c.220 §2; 1989 c.394 §16; 1995 c.733 §43]



Section 209.990 - Penalties; civil remedies.

(2) A person may obtain injunctive relief to prevent further disturbance or destruction of survey monuments.

(3) Any county surveyor failing to perform the duties required of the surveyor by ORS 209.020 to 209.090 shall be fined not exceeding $100, to be recovered by an action brought by the injured party.

[Amended by 1979 c.653 §17; 1989 c.394 §17]






Chapter 210 - County Accountants

Section 210.010



Section 210.100 - Creation of office of county accountant.

[1981 c.216 §1; 1983 c.310 §2]



Section 210.110



Section 210.120 - Oath of accountant; bond or letter of credit; requirements for sureties and letter of credit issuers.

[Amended by 1981 c.216 §2; 1983 c.310 §3; 1991 c.331 §47; 1997 c.631 §427]



Section 210.130 - Additional bond or letter of credit.

[Amended by 1981 c.216 §3; 1983 c.310 §4; 1991 c.331 §48; 2005 c.22 §160]



Section 210.140 - Liability for acts of assistants.

[Amended by 1981 c.216 §4; 1983 c.310 §5]



Section 210.150 - Bond or letter of credit of assistants.

[Amended by 1981 c.216 §5; 1983 c.310 §6; 1991 c.331 §49; 1997 c.631 §428]



Section 210.160 - Auditing and payment of accountant’s salary; auditing of other demands.

[Amended by 1965 c.251 §5; 1981 c.216 §6; 1983 c.310 §7]



Section 210.170 - Auditing and allowing claims; financial records and reports.

(2) If a demand, claim or account and evidence in support thereof is not sufficient to satisfy the accountant as to its correctness, lawfulness, justness or validity, the accountant shall indorse the same as audited and rejected, with the date thereof, and report the same to the board of county commissioners with such explanation as the accountant may deem necessary.

(3) The accountant shall receive and preserve in the office of the accountant all accounts, books, vouchers, documents and papers relating to the accounts and contracts of the county, its debts, revenues and other financial affairs.

(4) The accountant shall give information as to the exact condition of the treasury and of every fund thereof upon demand by the board of county commissioners, or any member thereof.

(5) All claims approved and ordered paid shall be numbered consecutively, and the order drawn for the same shall designate the fund out of which it is payable.

[Amended by 1981 c.216 §7; 1983 c.310 §8]



Section 210.180 - Necessity for audit of all county payments.

[Amended by 1981 c.216 §8; 1983 c.310 §9]



Section 210.190 - Limitations on allowance of demands.

(1) Any corporation or person in any manner indebted to the county, except for taxes not delinquent, without first deducting the amount of any indebtedness of which the accountant has notice.

(2) Any person having the collection, custody or disbursement of the public funds, unless the account of the person has been presented, passed upon, approved and allowed.

(3) Any officer who has neglected to make official returns or reports in the manner and at the time required by law or the requirements of the board of county commissioners.

(4) Any officer who has neglected to comply with any provision of law regulating the duties of the officer.

(5) Any officer or employee for time absent without legal cause from the duties of such officer or employee during office hours. The accountant must always examine on oath any person receiving a salary from the county touching such absence.

[Amended by 1981 c.216 §9; 1983 c.310 §10]



Section 210.200 - Claim investigational powers.

[Amended by 1981 c.216 §10; 1983 c.310 §11]



Section 210.210 - Duties and powers of accountant.

(1) Keep a register of all claims presented against the county and place upon each a uniform mark or stamp, to indicate that it has been examined by the accountant.

(2) Keep an account with each department of the county government and with each county official.

(3) Check the deposits made with the county treasurer, by the several officers, of the fees received daily by them, and the fines, forfeited bails and all county, school, road, state or other funds received from any source and deposited with the county treasurer.

(4) Establish and maintain, in each department and office of the county, such system of keeping accounts and transacting the county business as shall secure accuracy, economy and protection of the county’s interests.

(5) At all times have access to any and all public books, records, and documents kept by the various officers of the county.

(6) See that all fees, dues or funds of any description, or on any account to which the county is entitled, are deposited with the county treasurer; and immediately report to the board of county commissioners any officer in default in this regard.

(7) Examine all reports of sheriffs, as to the collection of taxes, and all other general or special reports of officers or persons where any of the county’s finances are involved, and report to the board of county commissioners findings and recommendations in each case.

(8) Prepare and publish, at the close of business on June 30 of each year, a statement showing the contracts entered into by the county for the year covered by the report, the name of the contractor, the work contracted for, the amount of the same, whether the bonds were required and the amount and whether let privately or by public bidding, and also publish a certified statement of the assets and liabilities of the county.

(9) Prepare at least once in each calendar year an exhibit of all receipts and disbursements of the county fund for the year. Such exhibit shall also include a detailed statement of the expenses of the county, segregated as to each office and each department of the county government and business, showing the total amounts for which warrants or orders were issued or drawn during the year, and a statement showing the total amount of money paid into the county treasury for the year, from what source derived, and the amounts apportioned to the various funds.

[Amended by 1981 c.216 §11; 1983 c.310 §12; 1991 c.683 §1]



Section 210.220 - System of accounts and statements; inspection of books.

[Amended by 1981 c.216 §12; 1983 c.310 §13]



Section 210.230 - Preparation, distribution and use of official receipts.

(2) When the books or rolls containing receipts are exhausted by the officer receiving them, the officer shall file a record of the receipts issued and keep the same in convenient form for examination.

(3) Whenever any receipt is issued by any officer, it shall contain the date issued, the name of the person making payment, the amount of payment, the nature of the service for which the charge is made and the name and official designation of the officer performing the service. Corresponding entries shall appear on each record of the receipt.

(4) The receipt shall be given to the person making payment, and at the close of each day a record of such receipts shall be filed with the accountant.

(5) Each officer receiving any fee, commission, percentage, allowance or compensation, as described in this section, shall, on or before the fourth day of each month, pay the same to the treasurer and take a receipt therefor.

(6) The treasurer shall, on or before the fifth day of each month, file duplicates of all receipts issued by the treasurer with the accountant.

(7) All such payments by officers to the treasurer shall be accompanied by an itemized statement of the various services for which charges were made and the amount of each charge. Each officer shall file a duplicate of the statement with the accountant.

(8) Every officer receiving blank receipts from the accountant shall, on or before the fifth day of each month, exhibit to the accountant all unused receipts remaining.

[Amended by 1981 c.216 §13; 1983 c.310 §14]



Section 210.310



Section 210.320



Section 210.330



Section 210.340



Section 210.350



Section 210.360



Section 210.370



Section 210.380



Section 210.390



Section 210.400



Section 210.410



Section 210.420



Section 210.430



Section 210.440



Section 210.510



Section 210.520



Section 210.530






Chapter 214 - (Former Provisions)

Section 214.010

[Renumbered 214.910]



Section 214.020

[Renumbered 214.920]



Section 214.030

[Renumbered 214.930]



Section 214.040

[Renumbered 214.940]



Section 214.510



Section 214.520



Section 214.530



Section 214.610



Section 214.910



Section 214.920



Section 214.930



Section 214.940






Chapter 215 - County Planning; Zoning; Housing Codes

Section 215.010 - Definitions.

(1) The terms defined in ORS 92.010 shall have the meanings given therein, except that "parcel":

(a) Includes a unit of land created:

(A) By partitioning land as defined in ORS 92.010;

(B) In compliance with all applicable planning, zoning and partitioning ordinances and regulations; or

(C) By deed or land sales contract, if there were no applicable planning, zoning or partitioning ordinances or regulations.

(b) Does not include a unit of land created solely to establish a separate tax account.

(2) "Tract" means one or more contiguous lots or parcels under the same ownership.

(3) The terms defined in ORS chapter 197 shall have the meanings given therein.

(4) "Farm use" has the meaning given that term in ORS 215.203.

(5) "The Willamette Valley" is Clackamas, Linn, Marion, Multnomah, Polk, Washington and Yamhill Counties and the portion of Benton and Lane Counties lying east of the summit of the Coast Range.

[Amended by 1955 c.756 §25; 1963 c.619 §1 (1); 1985 c.717 §4; 1993 c.792 §8; 1999 c.327 §1]



Section 215.020 - Authority to establish county planning commissions.

(2) This section shall be liberally construed and shall include the authority to create more than one planning commission, or subcommittee of a commission, for a county or the use of a joint planning commission or other intergovernmental agency for planning as authorized by ORS 190.003 to 190.130.

[Amended by 1973 c.552 §1; 1975 c.767 §15]



Section 215.030 - Membership of planning commission.

(2) A commission member may be removed by the governing body, after hearing, for misconduct or nonperformance of duty.

(3) Any vacancy on the commission shall be filled by the governing body for the unexpired term.

(4) Members of the commission shall serve without compensation other than reimbursement for duly authorized expenses.

(5) Members of a commission shall be residents of the various geographic areas of the county. No more than two voting members shall be engaged principally in the buying, selling or developing of real estate for profit, as individuals, or be members of any partnership or officers or employees of any corporation that is engaged principally in the buying, selling or developing of real estate for profit. No more than two voting members shall be engaged in the same kind of occupation, business, trade or profession.

(6) The governing body may designate one or more officers of the county to be nonvoting members of the commission.

(7) Except for subsection (5) of this section, the governing body may provide by ordinance for alternative rules to those specified in this section.

[Amended by 1963 c.619 §2; 1973 c.552 §2; 1977 c.766 §1]



Section 215.035



Section 215.040



Section 215.042 - Planning director.

(2) The director shall provide assistance, as requested, to the planning commission and shall coordinate the functions of the commission with other departments, agencies and officers of the county that are engaged in functions related to planning for the use of lands within the county.

(3) The director shall serve at the pleasure of the governing body of the county.

[1973 c.552 §9]



Section 215.044 - Solar access ordinances; purpose; standards.

(a) The orientation of new streets, lots and parcels;

(b) The placement, height, bulk and orientation of new buildings;

(c) The type and placement of new trees on public street rights of way and other public property; and

(d) Planned uses and densities to conserve energy, facilitate the use of solar energy, or both.

(2) The State Department of Energy shall actively encourage and assist county governing bodies’ efforts to protect and provide for solar access.

(3) As used in this section, "solar heating hours" means those hours between three hours before and three hours after the sun is at its highest point above the horizon on December 21.

[1981 c.722 §2]



Section 215.046



Section 215.047 - Effect of comprehensive plan and land use regulations on solar access ordinances.

[1981 c.722 §3]



Section 215.050 - Comprehensive planning, zoning and subdivision ordinances; copies available.

(2) Zoning, subdivision or other ordinances or regulations and any revisions or amendments thereof shall be designed to implement the adopted county comprehensive plan.

(3) A county shall maintain copies of its comprehensive plan and land use regulations, as defined in ORS 197.015, for sale to the public at a charge not to exceed the cost of copying and assembling the material.

[Amended by 1955 c.439 §2; 1963 c.619 §3; 1973 c.552 §4; 1977 c.766 §2; 1981 c.748 §41; 1987 c.919 §5; 1991 c.363 §1]



Section 215.055



Section 215.060 - Procedure for action on plan; notice; hearing.

[Amended by 1963 c.619 §5; 1967 c.589 §1; 1973 c.552 §6]



Section 215.070



Section 215.080 - Power to enter upon land.



Section 215.090 - Information made available to commission.

[Amended by 1977 c.766 §3]



Section 215.100 - Cooperation with other agencies.



Section 215.104



Section 215.108



Section 215.110 - Recommendations for implementation of comprehensive plan; enactment of ordinances; referral; retroactivity.

(a) Zoning;

(b) Official maps showing the location and dimensions of, and the degree of permitted access to, existing and proposed thoroughfares, easements and property needed for public purposes;

(c) Preservation of the integrity of the maps by controls over construction, by making official maps parts of county deed records, and by other action not violative of private property rights;

(d) Conservation of the natural resources of the county;

(e) Controlling subdivision and partitioning of land;

(f) Renaming public thoroughfares;

(g) Protecting and assuring access to incident solar energy;

(h) Protecting and assuring access to wind for potential electrical generation or mechanical application; and

(i) Numbering property.

(2) The governing body may enact, amend or repeal ordinances to assist in carrying out a comprehensive plan. If an ordinance is recommended by a planning commission, the governing body may make any amendments to the recommendation required in the public interest. If an ordinance is initiated by the governing body, it shall, prior to enactment, request a report and recommendation regarding the ordinance from the planning commission, if one exists, and allow a reasonable time for submission of the report and recommendation.

(3) The governing body may refer to the electors of the county for their approval or rejection an ordinance or amendments thereto for which this section provides. If only a part of the county is affected, the ordinance or amendment may be referred to that part only.

(4) An ordinance enacted by authority of this section may prescribe fees and appeal procedures necessary or convenient for carrying out the purposes of the ordinance.

(5) An ordinance enacted by authority of this section may prescribe limitations designed to encourage and protect the installation and use of solar and wind energy systems.

(6) No retroactive ordinance shall be enacted under the provisions of this section.

[Amended by 1963 c.619 §7; 1973 c.696 §22; 1975 c.153 §2; 1977 c.766 §4; 1979 c.671 §2; 1981 c.590 §7]



Section 215.120



Section 215.124



Section 215.126



Section 215.130 - Application of ordinances and comprehensive plan; alteration of nonconforming use.

(2) An ordinance designed to carry out a county comprehensive plan and a county comprehensive plan shall apply to:

(a) The area within the county also within the boundaries of a city as a result of extending the boundaries of the city or creating a new city unless, or until the city has by ordinance or other provision provided otherwise; and

(b) The area within the county also within the boundaries of a city if the governing body of such city adopts an ordinance declaring the area within its boundaries subject to the county’s land use planning and regulatory ordinances, officers and procedures and the county governing body consents to the conferral of jurisdiction.

(3) An area within the jurisdiction of city land use planning and regulatory provisions that is withdrawn from the city or an area within a city that disincorporates shall remain subject to such plans and regulations which shall be administered by the county until the county provides otherwise.

(4) County ordinances designed to implement a county comprehensive plan shall apply to publicly owned property.

(5) The lawful use of any building, structure or land at the time of the enactment or amendment of any zoning ordinance or regulation may be continued. Alteration of any such use may be permitted subject to subsection (9) of this section. Alteration of any such use shall be permitted when necessary to comply with any lawful requirement for alteration in the use. Except as provided in ORS 215.215, a county shall not place conditions upon the continuation or alteration of a use described under this subsection when necessary to comply with state or local health or safety requirements, or to maintain in good repair the existing structures associated with the use. A change of ownership or occupancy shall be permitted.

(6) Restoration or replacement of any use described in subsection (5) of this section may be permitted when the restoration is made necessary by fire, other casualty or natural disaster. Restoration or replacement shall be commenced within one year from the occurrence of the fire, casualty or natural disaster. If restoration or replacement is necessary under this subsection, restoration or replacement shall be done in compliance with ORS 195.260 (1)(c).

(7)(a) Any use described in subsection (5) of this section may not be resumed after a period of interruption or abandonment unless the resumed use conforms with the requirements of zoning ordinances or regulations applicable at the time of the proposed resumption.

(b) Notwithstanding any local ordinance, a surface mining use continued under subsection (5) of this section shall not be deemed to be interrupted or abandoned for any period after July 1, 1972, provided:

(A) The owner or operator was issued and continuously renewed a state or local surface mining permit, or received and maintained a state or local exemption from surface mining regulation; and

(B) The surface mining use was not inactive for a period of 12 consecutive years or more.

(c) For purposes of this subsection, "inactive" means no aggregate materials were excavated, crushed, removed, stockpiled or sold by the owner or operator of the surface mine.

(8) Any proposal for the verification or alteration of a use under subsection (5) of this section, except an alteration necessary to comply with a lawful requirement, for the restoration or replacement of a use under subsection (6) of this section or for the resumption of a use under subsection (7) of this section shall be subject to the provisions of ORS 215.416. An initial decision by the county or its designate on a proposal for the alteration of a use described in subsection (5) of this section shall be made as an administrative decision without public hearing in the manner provided in ORS 215.416 (11).

(9) As used in this section, "alteration" of a nonconforming use includes:

(a) A change in the use of no greater adverse impact to the neighborhood; and

(b) A change in the structure or physical improvements of no greater adverse impact to the neighborhood.

(10) A local government may adopt standards and procedures to implement the provisions of this section. The standards and procedures may include but are not limited to the following:

(a) For purposes of verifying a use under subsection (5) of this section, a county may adopt procedures that allow an applicant for verification to prove the existence, continuity, nature and extent of the use only for the 10-year period immediately preceding the date of application. Evidence proving the existence, continuity, nature and extent of the use for the 10-year period preceding application creates a rebuttable presumption that the use, as proven, lawfully existed at the time the applicable zoning ordinance or regulation was adopted and has continued uninterrupted until the date of application;

(b) Establishing criteria to determine when a use has been interrupted or abandoned under subsection (7) of this section; or

(c) Conditioning approval of the alteration of a use in a manner calculated to ensure mitigation of adverse impacts as described in subsection (9) of this section.

(11) For purposes of verifying a use under subsection (5) of this section, a county may not require an applicant for verification to prove the existence, continuity, nature and extent of the use for a period exceeding 20 years immediately preceding the date of application.

[Amended by 1961 c.607 §2; 1963 c.577 §4; 1963 c.619 §9; 1969 c.460 §1; 1973 c.503 §2; 1977 c.766 §5; 1979 c.190 §406; 1979 c.610 §1; 1993 c.792 §52; 1997 c.394 §1; 1999 c.353 §1; 1999 c.458 §1; 1999 c.1103 §10]



Section 215.135 - Expansion of nonconforming school use in exclusive farm use zone.

(a) The requirements of subsection (2) of this section; and

(b) Conditional approval of the county in the manner provided in ORS 215.296.

(2) A nonconforming use described in subsection (1) of this section may be expanded under this section if:

(a) The use was established on or before January 1, 2009; and

(b) The expansion occurs on:

(A) The tax lot on which the use was established on or before January 1, 2009; or

(B) A tax lot that is contiguous to the tax lot described in subparagraph (A) of this paragraph and that was owned by the applicant on January 1, 2009.

[2009 c.850 §14]

Note: 215.135 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.140



Section 215.150



Section 215.160



Section 215.170 - Authority of cities in unincorporated area.

[Amended by 1963 c.619 §10; 1983 c.570 §4]



Section 215.180



Section 215.185 - Remedies for unlawful structures or land use.

(2) The court may allow the prevailing party reasonable attorney fees and expenses in a judicial proceeding authorized by this section that involves a dwelling approved to relieve a temporary hardship. However, if the court allows the plaintiff reasonable attorney fees or expenses, such fees or expenses shall not be charged to the county if the county did not actively defend itself or the landowner in the proceeding.

(3) Nothing in this section requires the governing body of a county or a person whose interest in real property in the county is or may be affected to avail itself of a remedy allowed by this section or by any other law.

[1955 c.439 §7; 1963 c.619 §12; 1977 c.766 §6; 1981 c.898 §48; 1983 c.826 §5; 2001 c.225 §1]



Section 215.190 - Violation of ordinances or regulations.

[1955 c.439 §9; 1963 c.619 §13]



Section 215.200



Section 215.203 - Zoning ordinances establishing exclusive farm use zones; definitions.

(2)(a) As used in this section, "farm use" means the current employment of land for the primary purpose of obtaining a profit in money by raising, harvesting and selling crops or the feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or honeybees or for dairying and the sale of dairy products or any other agricultural or horticultural use or animal husbandry or any combination thereof. "Farm use" includes the preparation, storage and disposal by marketing or otherwise of the products or by-products raised on such land for human or animal use. "Farm use" also includes the current employment of land for the primary purpose of obtaining a profit in money by stabling or training equines including but not limited to providing riding lessons, training clinics and schooling shows. "Farm use" also includes the propagation, cultivation, maintenance and harvesting of aquatic, bird and animal species that are under the jurisdiction of the State Fish and Wildlife Commission, to the extent allowed by the rules adopted by the commission. "Farm use" includes the on-site construction and maintenance of equipment and facilities used for the activities described in this subsection. "Farm use" does not include the use of land subject to the provisions of ORS chapter 321, except land used exclusively for growing cultured Christmas trees as defined in subsection (3) of this section or land described in ORS 321.267 (3) or 321.824 (3).

(b) "Current employment" of land for farm use includes:

(A) Farmland, the operation or use of which is subject to any farm-related government program;

(B) Land lying fallow for one year as a normal and regular requirement of good agricultural husbandry;

(C) Land planted in orchards or other perennials, other than land specified in subparagraph (D) of this paragraph, prior to maturity;

(D) Land not in an exclusive farm use zone which has not been eligible for assessment at special farm use value in the year prior to planting the current crop and has been planted in orchards, cultured Christmas trees or vineyards for at least three years;

(E) Wasteland, in an exclusive farm use zone, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with a farm use land and which is not currently being used for any economic farm use;

(F) Except for land under a single family dwelling, land under buildings supporting accepted farm practices, including the processing facilities allowed by ORS 215.213 (1)(u) and 215.283 (1)(r) and the processing of farm crops into biofuel as commercial activities in conjunction with farm use under ORS 215.213 (2)(c) and 215.283 (2)(a);

(G) Water impoundments lying in or adjacent to and in common ownership with farm use land;

(H) Any land constituting a woodlot, not to exceed 20 acres, contiguous to and owned by the owner of land specially valued for farm use even if the land constituting the woodlot is not utilized in conjunction with farm use;

(I) Land lying idle for no more than one year where the absence of farming activity is due to the illness of the farmer or member of the farmer’s immediate family. For purposes of this paragraph, illness includes injury or infirmity whether or not such illness results in death;

(J) Any land described under ORS 321.267 (3) or 321.824 (3); and

(K) Land used for the processing of farm crops into biofuel, as defined in ORS 315.141, if:

(i) Only the crops of the landowner are being processed;

(ii) The biofuel from all of the crops purchased for processing into biofuel is used on the farm of the landowner; or

(iii) The landowner is custom processing crops into biofuel from other landowners in the area for their use or sale.

(c) As used in this subsection, "accepted farming practice" means a mode of operation that is common to farms of a similar nature, necessary for the operation of such farms to obtain a profit in money, and customarily utilized in conjunction with farm use.

(3) "Cultured Christmas trees" means trees:

(a) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

(b) Of a marketable species;

(c) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agriculture Marketing Services of the United States Department of Agriculture; and

(d) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control and one or more of the following practices: Basal pruning, fertilizing, insect and disease control, stump culture, soil cultivation, irrigation.

[1963 c.577 §2; 1963 c.619 §1(2), (3); 1967 c.386 §1; 1973 c.503 §3; 1975 c.210 §1; 1977 c.766 §7; 1977 c.893 §17a; 1979 c.480 §1; 1981 c.804 §73; 1983 c.826 §18; 1985 c.604 §2; 1987 c.305 §4; 1989 c.653 §1; 1989 c.887 §7; 1991 c.459 §344; 1991 c.714 §4; 1993 c.704 §1; 1995 c.79 §75; 1995 c.211 §1; 1997 c.862 §1; 2001 c.613 §18; 2003 c.454 §117; 2003 c.621 §67a; 2005 c.354 §1; 2007 c.739 §34; 2009 c.850 §4; 2012 c.74 §1]



Section 215.205



Section 215.207



Section 215.209 - Department of Land Conservation and Development database; rural land maps; contents.

[1999 c.1014 §3]

Note: 215.209 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 215.210



Section 215.211 - Agricultural land; detailed soils assessment; fee.

(a) Certified by and in good standing with the Soil Science Society of America; and

(b) Chosen by the person.

(2) A soils assessment produced under this section is not a public record, as defined in ORS 192.410, unless the person requesting the assessment utilizes the assessment in a land use proceeding. If the person decides to utilize a soils assessment produced under this section in a land use proceeding, the person shall inform the Department of Land Conservation and Development and consent to the release by the department of certified copies of all assessments produced under this section regarding the land to the local government conducting the land use proceeding. The department:

(a) Shall review soils assessments prepared under this section.

(b) May not disclose a soils assessment prior to its utilization in a land use proceeding as described in this subsection without written consent of the person paying the fee for the assessment.

(c) Shall release to the local government conducting a land use proceeding all soils assessments produced under this section regarding land to which the land use proceeding applies.

(3) Before arranging for a soils assessment under this section, the department shall charge and collect from the person requesting the assessment a fee in an amount intended to meet the costs of the department to assess the soils and administer this section.

(4) The department shall deposit fees collected under this section in the Soils Assessment Fund established under ORS 215.212.

(5) This section authorizes a person to obtain additional information for use in the determination of whether land qualifies as agricultural land, but this section does not otherwise affect the process by which a county determines whether land qualifies as agricultural land.

[2010 c.44 §1; 2013 c.1 §22]

Note: 215.211 and 215.212 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.212 - Soils Assessment Fund; purposes.

[2010 c.44 §2]

Note: See note under 215.211.



Section 215.213 - Uses permitted in exclusive farm use zones in counties that adopted marginal lands system prior to 1993; rules.

(a) Churches and cemeteries in conjunction with churches.

(b) The propagation or harvesting of a forest product.

(c) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in:

(A) ORS 215.275; or

(B) If the utility facility is an associated transmission line, as defined in ORS 215.274 and 469.300.

(d) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operator’s spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.192 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

(e) Nonresidential buildings customarily provided in conjunction with farm use.

(f) Subject to ORS 215.279, primary or accessory dwellings customarily provided in conjunction with farm use. For a primary dwelling, the dwelling must be on a lot or parcel that is managed as part of a farm operation and is not smaller than the minimum lot size in a farm zone with a minimum lot size acknowledged under ORS 197.251.

(g) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(h) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(i) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under paragraph (q) of this subsection.

(j) Climbing and passing lanes within the right of way existing as of July 1, 1987.

(k) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

(L) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

(m) Minor betterment of existing public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

(n) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

(o) Creation, restoration or enhancement of wetlands.

(p) A winery, as described in ORS 215.452 or 215.453.

(q) Subject to section 2, chapter 462, Oregon Laws 2013, alteration, restoration or replacement of a lawfully established dwelling.

(r) Farm stands if:

(A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

(B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

(s) An armed forces reserve center, if the center is within one-half mile of a community college. For purposes of this paragraph, "armed forces reserve center" includes an armory or National Guard support facility.

(t) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. An owner of property used for the purpose authorized in this paragraph may charge a person operating the use on the property rent for the property. An operator may charge users of the property a fee that does not exceed the operator’s cost to maintain the property, buildings and facilities. As used in this paragraph, "model aircraft" means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

(u) A facility for the processing of farm crops or for the production of biofuel, as defined in ORS 315.141, if the facility is located on a farm operation that provides at least one-quarter of the farm crops processed at the facility, or an establishment for the slaughter, processing or selling of poultry or poultry products pursuant to ORS 603.038. If a building is established or used for the processing facility or establishment, the farm operator may not devote more than 10,000 square feet of floor area to the processing facility or establishment, exclusive of the floor area designated for preparation, storage or other farm use. A processing facility or establishment must comply with all applicable siting standards but the standards may not be applied in a manner that prohibits the siting of the processing facility or establishment.

(v) Fire service facilities providing rural fire protection services.

(w) Irrigation reservoirs, canals, delivery lines and those structures and accessory operational facilities, not including parks or other recreational structures and facilities, associated with a district as defined in ORS 540.505.

(x) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

(A) A public right of way;

(B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

(C) The property to be served by the utility.

(y) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

(z) Dog training classes or testing trials, which may be conducted outdoors or in preexisting farm buildings, when:

(A) The number of dogs participating in training does not exceed 10 dogs per training class and the number of training classes to be held on-site does not exceed six per day; and

(B) The number of dogs participating in a testing trial does not exceed 60 and the number of testing trials to be conducted on-site is limited to four or fewer trials per calendar year.

(2) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), the following uses may be established in any area zoned for exclusive farm use subject to ORS 215.296:

(a) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot if the farm operation or woodlot:

(A) Consists of 20 or more acres; and

(B) Is not smaller than the average farm or woodlot in the county producing at least $2,500 in annual gross income from the crops, livestock or forest products to be raised on the farm operation or woodlot.

(b) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot smaller than required under paragraph (a) of this subsection, if the lot or parcel:

(A) Has produced at least $20,000 in annual gross farm income in two consecutive calendar years out of the three calendar years before the year in which the application for the dwelling was made or is planted in perennials capable of producing upon harvest an average of at least $20,000 in annual gross farm income; or

(B) Is a woodlot capable of producing an average over the growth cycle of $20,000 in gross annual income.

(c) Commercial activities that are in conjunction with farm use, including the processing of farm crops into biofuel not permitted under ORS 215.203 (2)(b)(K) or subsection (1)(u) of this section.

(d) Operations conducted for:

(A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, not otherwise permitted under subsection (1)(g) of this section;

(B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

(C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

(D) Processing of other mineral resources and other subsurface resources.

(e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community, hunting and fishing preserves, public and private parks, playgrounds and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). A public park or campground may be established as provided under ORS 195.120. As used in this paragraph, "yurt" means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

(f) Golf courses on land determined not to be high-value farmland as defined in ORS 195.300.

(g) Commercial utility facilities for the purpose of generating power for public use by sale.

(h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport as used in this section means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

(i) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market. Forest products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

(j) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

(k)(A) Commercial dog boarding kennels; or

(B) Dog training classes or testing trials that cannot be established under subsection (1)(z) of this section.

(L) Residential homes as defined in ORS 197.660, in existing dwellings.

(m) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the county’s land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

(n) Home occupations as provided in ORS 215.448.

(o) Transmission towers over 200 feet in height.

(p) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

(q) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

(r) Improvement of public road and highway related facilities such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

(s) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

(t) Room and board arrangements for a maximum of five unrelated persons in existing residences.

(u) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of the metropolitan urban growth boundary. As used in this paragraph:

(A) "Living history museum" means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

(B) "Local historical society" means the local historical society, recognized as such by the county governing body and organized under ORS chapter 65.

(v) Operations for the extraction and bottling of water.

(w) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesaler’s permit to sell or provide fireworks.

(x) A landscape contracting business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

(y) Public or private schools for kindergarten through grade 12, including all buildings essential to the operation of a school, primarily for residents of the rural area in which the school is located.

(3) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), a single-family residential dwelling not provided in conjunction with farm use may be established on a lot or parcel with soils predominantly in capability classes IV through VIII as determined by the Agricultural Capability Classification System in use by the United States Department of Agriculture Soil Conservation Service on October 15, 1983. A proposed dwelling is subject to approval of the governing body or its designee in any area zoned for exclusive farm use upon written findings showing all of the following:

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use.

(b) The dwelling is situated upon generally unsuitable land for the production of farm crops and livestock, considering the terrain, adverse soil or land conditions, drainage and flooding, location and size of the tract. A lot or parcel shall not be considered unsuitable solely because of its size or location if it can reasonably be put to farm use in conjunction with other land.

(c) Complies with such other conditions as the governing body or its designee considers necessary.

(4) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), one single-family dwelling, not provided in conjunction with farm use, may be established in any area zoned for exclusive farm use on a lot or parcel described in subsection (7) of this section that is not larger than three acres upon written findings showing:

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use;

(b) If the lot or parcel is located within the Willamette River Greenway, a floodplain or a geological hazard area, the dwelling complies with conditions imposed by local ordinances relating specifically to the Willamette River Greenway, floodplains or geological hazard areas, whichever is applicable; and

(c) The dwelling complies with other conditions considered necessary by the governing body or its designee.

(5) Upon receipt of an application for a permit under subsection (4) of this section, the governing body shall notify:

(a) Owners of land that is within 250 feet of the lot or parcel on which the dwelling will be established; and

(b) Persons who have requested notice of such applications and who have paid a reasonable fee imposed by the county to cover the cost of such notice.

(6) The notice required in subsection (5) of this section shall specify that persons have 15 days following the date of postmark of the notice to file a written objection on the grounds only that the dwelling or activities associated with it would force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use. If no objection is received, the governing body or its designee shall approve or disapprove the application. If an objection is received, the governing body shall set the matter for hearing in the manner prescribed in ORS 215.402 to 215.438. The governing body may charge the reasonable costs of the notice required by subsection (5)(a) of this section to the applicant for the permit requested under subsection (4) of this section.

(7) Subsection (4) of this section applies to a lot or parcel lawfully created between January 1, 1948, and July 1, 1983. For the purposes of this section:

(a) Only one lot or parcel exists if:

(A) A lot or parcel described in this section is contiguous to one or more lots or parcels described in this section; and

(B) On July 1, 1983, greater than possessory interests are held in those contiguous lots, parcels or lots and parcels by the same person, spouses or a single partnership or business entity, separately or in tenancy in common.

(b) "Contiguous" means lots, parcels or lots and parcels that have a common boundary, including but not limited to, lots, parcels or lots and parcels separated only by a public road.

(8) A person who sells or otherwise transfers real property in an exclusive farm use zone may retain a life estate in a dwelling on that property and in a tract of land under and around the dwelling.

(9) No final approval of a nonfarm use under this section shall be given unless any additional taxes imposed upon the change in use have been paid.

(10) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

(a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

(b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993.

(11) The following agri-tourism and other commercial events or activities that are related to and supportive of agriculture may be established in any area zoned for exclusive farm use:

(a) A county may authorize a single agri-tourism or other commercial event or activity on a tract in a calendar year by an authorization that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract, if the agri-tourism or other commercial event or activity meets any local standards that apply and:

(A) The agri-tourism or other commercial event or activity is incidental and subordinate to existing farm use on the tract;

(B) The duration of the agri-tourism or other commercial event or activity does not exceed 72 consecutive hours;

(C) The maximum attendance at the agri-tourism or other commercial event or activity does not exceed 500 people;

(D) The maximum number of motor vehicles parked at the site of the agri-tourism or other commercial event or activity does not exceed 250 vehicles;

(E) The agri-tourism or other commercial event or activity complies with ORS 215.296;

(F) The agri-tourism or other commercial event or activity occurs outdoors, in temporary structures, or in existing permitted structures, subject to health and fire and life safety requirements; and

(G) The agri-tourism or other commercial event or activity complies with conditions established for:

(i) Planned hours of operation;

(ii) Access, egress and parking;

(iii) A traffic management plan that identifies the projected number of vehicles and any anticipated use of public roads; and

(iv) Sanitation and solid waste.

(b) In the alternative to paragraphs (a) and (c) of this subsection, a county may authorize, through an expedited, single-event license, a single agri-tourism or other commercial event or activity on a tract in a calendar year by an expedited, single-event license that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. A decision concerning an expedited, single-event license is not a land use decision, as defined in ORS 197.015. To approve an expedited, single-event license, the governing body of a county or its designee must determine that the proposed agri-tourism or other commercial event or activity meets any local standards that apply, and the agri-tourism or other commercial event or activity:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not begin before 6 a.m. or end after 10 p.m.;

(C) May not involve more than 100 attendees or 50 vehicles;

(D) May not include the artificial amplification of music or voices before 8 a.m. or after 8 p.m.;

(E) May not require or involve the construction or use of a new permanent structure in connection with the agri-tourism or other commercial event or activity;

(F) Must be located on a tract of at least 10 acres unless the owners or residents of adjoining properties consent, in writing, to the location; and

(G) Must comply with applicable health and fire and life safety requirements.

(c) In the alternative to paragraphs (a) and (b) of this subsection, a county may authorize up to six agri-tourism or other commercial events or activities on a tract in a calendar year by a limited use permit that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. The agri-tourism or other commercial events or activities must meet any local standards that apply, and the agri-tourism or other commercial events or activities:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not, individually, exceed a duration of 72 consecutive hours;

(C) May not require that a new permanent structure be built, used or occupied in connection with the agri-tourism or other commercial events or activities;

(D) Must comply with ORS 215.296;

(E) May not, in combination with other agri-tourism or other commercial events or activities authorized in the area, materially alter the stability of the land use pattern in the area; and

(F) Must comply with conditions established for:

(i) The types of agri-tourism or other commercial events or activities that are authorized during each calendar year, including the number and duration of the agri-tourism or other commercial events and activities, the anticipated daily attendance and the hours of operation;

(ii) The location of existing structures and the location of proposed temporary structures to be used in connection with the agri-tourism or other commercial events or activities;

(iii) The location of access and egress and parking facilities to be used in connection with the agri-tourism or other commercial events or activities;

(iv) Traffic management, including the projected number of vehicles and any anticipated use of public roads; and

(v) Sanitation and solid waste.

(d) In addition to paragraphs (a) to (c) of this subsection, a county may authorize agri-tourism or other commercial events or activities that occur more frequently or for a longer period or that do not otherwise comply with paragraphs (a) to (c) of this subsection if the agri-tourism or other commercial events or activities comply with any local standards that apply and the agri-tourism or other commercial events or activities:

(A) Are incidental and subordinate to existing commercial farm use of the tract and are necessary to support the commercial farm uses or the commercial agricultural enterprises in the area;

(B) Comply with the requirements of paragraph (c)(C), (D), (E) and (F) of this subsection;

(C) Occur on a lot or parcel that complies with the acknowledged minimum lot or parcel size; and

(D) Do not exceed 18 events or activities in a calendar year.

(12) A holder of a permit authorized by a county under subsection (11)(d) of this section must request review of the permit at four-year intervals. Upon receipt of a request for review, the county shall:

(a) Provide public notice and an opportunity for public comment as part of the review process; and

(b) Limit its review to events and activities authorized by the permit, conformance with conditions of approval required by the permit and the standards established by subsection (11)(d) of this section.

(13) For the purposes of subsection (11) of this section:

(a) A county may authorize the use of temporary structures established in connection with the agri-tourism or other commercial events or activities authorized under subsection (11) of this section. However, the temporary structures must be removed at the end of the agri-tourism or other event or activity. The county may not approve an alteration to the land in connection with an agri-tourism or other commercial event or activity authorized under subsection (11) of this section, including, but not limited to, grading, filling or paving.

(b) The county may issue the limited use permits authorized by subsection (11)(c) of this section for two calendar years. When considering an application for renewal, the county shall ensure compliance with the provisions of subsection (11)(c) of this section, any local standards that apply and conditions that apply to the permit or to the agri-tourism or other commercial events or activities authorized by the permit.

(c) The authorizations provided by subsection (11) of this section are in addition to other authorizations that may be provided by law, except that "outdoor mass gathering" and "other gathering," as those terms are used in ORS 197.015 (10)(d), do not include agri-tourism or other commercial events and activities.

[1963 c.577 §3; 1963 c.619 §1a; 1969 c.258 §1; 1973 c.503 §4; 1975 c.551 §1; 1975 c.552 §32; 1977 c.766 §8; 1977 c.788 §2; 1979 c.480 §6; 1979 c.773 §10; 1981 c.748 §44; 1983 c.743 §3; 1983 c.826 §6; 1983 c.827 §27b; 1985 c.544 §2; 1985 c.583 §1; 1985 c.604 §3; 1985 c.717 §5; 1985 c.811 §12; 1987 c.227 §1; 1987 c.729 §5; 1987 c.886 §9; 1989 c.224 §25; 1989 c.525 §1; 1989 c.564 §7; 1989 c.648 §59; 1989 c.739 §1; 1989 c.837 §26; 1989 c.861 §1; 1989 c.964 §10; 1991 c.459 §345; 1991 c.866 §1; 1991 c.950 §2; 1993 c.466 §1; 1993 c.469 §5; 1993 c.704 §2; 1993 c.792 §29a; 1995 c.435 §1; 1995 c.528 §1; 1997 c.249 §59; 1997 c.250 §1; 1997 c.276 §1; 1997 c.312 §1; 1997 c.318 §1; 1997 c.363 §1; 1997 c.862 §2; 1999 c.608 §1; 1999 c.640 §1; 1999 c.758 §1; 1999 c.816 §1; 1999 c.935 §20; 2001 c.149 §1; 2001 c.260 §§1,2; 2001 c.488 §1; 2001 c.613 §7; 2001 c.676 §1; 2001 c.757 §1; 2001 c.941 §1; 2003 c.247 §§1,2; 2005 c.22 §§161,162; 2005 c.150 §§1,2; 2005 c.354 §§2,3; 2005 c.609 §§24,25; 2005 c.693 §§1,2; 2007 c.71 §71; 2007 c.541 §1; 2007 c.739 §35; 2009 c.850 §1; 2011 c.459 §2; 2011 c.462 §1; 2011 c.567 §1; 2011 c.679 §7; 2012 c.74 §2; 2013 c.197 §1; 2013 c.242 §3; 2013 c.462 §4]

Note: The amendments to 215.213 by section 7, chapter 462, Oregon Laws 2013, become operative January 2, 2024. See section 10, chapter 462, Oregon Laws 2013. The text that is operative on and after January 2, 2024, is set forth for the user’s convenience.
(1) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), the following uses may be established in any area zoned for exclusive farm use:

(a) Churches and cemeteries in conjunction with churches.

(b) The propagation or harvesting of a forest product.

(c) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in:

(A) ORS 215.275; or

(B) If the utility facility is an associated transmission line, as defined in ORS 215.274 and 469.300.

(d) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operator’s spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.192 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

(e) Nonresidential buildings customarily provided in conjunction with farm use.

(f) Subject to ORS 215.279, primary or accessory dwellings customarily provided in conjunction with farm use. For a primary dwelling, the dwelling must be on a lot or parcel that is managed as part of a farm operation and is not smaller than the minimum lot size in a farm zone with a minimum lot size acknowledged under ORS 197.251.

(g) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(h) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(i) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under paragraph (q) of this subsection.

(j) Climbing and passing lanes within the right of way existing as of July 1, 1987.

(k) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

(L) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

(m) Minor betterment of existing public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

(n) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

(o) Creation, restoration or enhancement of wetlands.

(p) A winery, as described in ORS 215.452 or 215.453.

(q) Alteration, restoration or replacement of a lawfully established dwelling that:

(A) Has intact exterior walls and roof structure;

(B) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

(C) Has interior wiring for interior lights;

(D) Has a heating system; and

(E) In the case of replacement:

(i) Is removed, demolished or converted to an allowable nonresidential use within three months of the completion of the replacement dwelling. A replacement dwelling may be sited on any part of the same lot or parcel. A dwelling established under this paragraph shall comply with all applicable siting standards. However, the standards shall not be applied in a manner that prohibits the siting of the dwelling. If the dwelling to be replaced is located on a portion of the lot or parcel not zoned for exclusive farm use, the applicant, as a condition of approval, shall execute and record in the deed records for the county where the property is located a deed restriction prohibiting the siting of a dwelling on that portion of the lot or parcel. The restriction imposed shall be irrevocable unless a statement of release is placed in the deed records for the county. The release shall be signed by the county or its designee and state that the provisions of this paragraph regarding replacement dwellings have changed to allow the siting of another dwelling. The county planning director or the director’s designee shall maintain a record of the lots and parcels that do not qualify for the siting of a new dwelling under the provisions of this paragraph, including a copy of the deed restrictions and release statements filed under this paragraph; and

(ii) For which the applicant has requested a deferred replacement permit, is removed or demolished within three months after the deferred replacement permit is issued. A deferred replacement permit allows construction of the replacement dwelling at any time. If, however, the established dwelling is not removed or demolished within three months after the deferred replacement permit is issued, the permit becomes void. The replacement dwelling must comply with applicable building codes, plumbing codes, sanitation codes and other requirements relating to health and safety or to siting at the time of construction. A deferred replacement permit may not be transferred, by sale or otherwise, except by the applicant to the spouse or a child of the applicant.

(r) Farm stands if:

(A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

(B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

(s) An armed forces reserve center, if the center is within one-half mile of a community college. For purposes of this paragraph, "armed forces reserve center" includes an armory or National Guard support facility.

(t) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. An owner of property used for the purpose authorized in this paragraph may charge a person operating the use on the property rent for the property. An operator may charge users of the property a fee that does not exceed the operator’s cost to maintain the property, buildings and facilities. As used in this paragraph, "model aircraft" means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

(u) A facility for the processing of farm crops or for the production of biofuel, as defined in ORS 315.141, if the facility is located on a farm operation that provides at least one-quarter of the farm crops processed at the facility, or an establishment for the slaughter, processing or selling of poultry or poultry products pursuant to ORS 603.038. If a building is established or used for the processing facility or establishment, the farm operator may not devote more than 10,000 square feet of floor area to the processing facility or establishment, exclusive of the floor area designated for preparation, storage or other farm use. A processing facility or establishment must comply with all applicable siting standards but the standards may not be applied in a manner that prohibits the siting of the processing facility or establishment.

(v) Fire service facilities providing rural fire protection services.

(w) Irrigation reservoirs, canals, delivery lines and those structures and accessory operational facilities, not including parks or other recreational structures and facilities, associated with a district as defined in ORS 540.505.

(x) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

(A) A public right of way;

(B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

(C) The property to be served by the utility.

(y) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

(z) Dog training classes or testing trials, which may be conducted outdoors or in preexisting farm buildings, when:

(A) The number of dogs participating in training does not exceed 10 dogs per training class and the number of training classes to be held on-site does not exceed six per day; and

(B) The number of dogs participating in a testing trial does not exceed 60 and the number of testing trials to be conducted on-site is limited to four or fewer trials per calendar year.

(2) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), the following uses may be established in any area zoned for exclusive farm use subject to ORS 215.296:

(a) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot if the farm operation or woodlot:

(A) Consists of 20 or more acres; and

(B) Is not smaller than the average farm or woodlot in the county producing at least $2,500 in annual gross income from the crops, livestock or forest products to be raised on the farm operation or woodlot.

(b) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot smaller than required under paragraph (a) of this subsection, if the lot or parcel:

(A) Has produced at least $20,000 in annual gross farm income in two consecutive calendar years out of the three calendar years before the year in which the application for the dwelling was made or is planted in perennials capable of producing upon harvest an average of at least $20,000 in annual gross farm income; or

(B) Is a woodlot capable of producing an average over the growth cycle of $20,000 in gross annual income.

(c) Commercial activities that are in conjunction with farm use, including the processing of farm crops into biofuel not permitted under ORS 215.203 (2)(b)(K) or subsection (1)(u) of this section.

(d) Operations conducted for:

(A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, not otherwise permitted under subsection (1)(g) of this section;

(B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

(C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

(D) Processing of other mineral resources and other subsurface resources.

(e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community, hunting and fishing preserves, public and private parks, playgrounds and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). A public park or campground may be established as provided under ORS 195.120. As used in this paragraph, "yurt" means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

(f) Golf courses on land determined not to be high-value farmland as defined in ORS 195.300.

(g) Commercial utility facilities for the purpose of generating power for public use by sale.

(h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport as used in this section means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

(i) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market. Forest products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

(j) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

(k)(A) Commercial dog boarding kennels; or

(B) Dog training classes or testing trials that cannot be established under subsection (1)(z) of this section.

(L) Residential homes as defined in ORS 197.660, in existing dwellings.

(m) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the county’s land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

(n) Home occupations as provided in ORS 215.448.

(o) Transmission towers over 200 feet in height.

(p) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

(q) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

(r) Improvement of public road and highway related facilities such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

(s) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

(t) Room and board arrangements for a maximum of five unrelated persons in existing residences.

(u) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of the metropolitan urban growth boundary. As used in this paragraph:

(A) "Living history museum" means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

(B) "Local historical society" means the local historical society, recognized as such by the county governing body and organized under ORS chapter 65.

(v) Operations for the extraction and bottling of water.

(w) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesaler’s permit to sell or provide fireworks.

(x) A landscape contracting business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

(y) Public or private schools for kindergarten through grade 12, including all buildings essential to the operation of a school, primarily for residents of the rural area in which the school is located.

(3) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), a single-family residential dwelling not provided in conjunction with farm use may be established on a lot or parcel with soils predominantly in capability classes IV through VIII as determined by the Agricultural Capability Classification System in use by the United States Department of Agriculture Soil Conservation Service on October 15, 1983. A proposed dwelling is subject to approval of the governing body or its designee in any area zoned for exclusive farm use upon written findings showing all of the following:

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use.

(b) The dwelling is situated upon generally unsuitable land for the production of farm crops and livestock, considering the terrain, adverse soil or land conditions, drainage and flooding, location and size of the tract. A lot or parcel shall not be considered unsuitable solely because of its size or location if it can reasonably be put to farm use in conjunction with other land.

(c) Complies with such other conditions as the governing body or its designee considers necessary.

(4) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), one single-family dwelling, not provided in conjunction with farm use, may be established in any area zoned for exclusive farm use on a lot or parcel described in subsection (7) of this section that is not larger than three acres upon written findings showing:

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use;

(b) If the lot or parcel is located within the Willamette River Greenway, a floodplain or a geological hazard area, the dwelling complies with conditions imposed by local ordinances relating specifically to the Willamette River Greenway, floodplains or geological hazard areas, whichever is applicable; and

(c) The dwelling complies with other conditions considered necessary by the governing body or its designee.

(5) Upon receipt of an application for a permit under subsection (4) of this section, the governing body shall notify:

(a) Owners of land that is within 250 feet of the lot or parcel on which the dwelling will be established; and

(b) Persons who have requested notice of such applications and who have paid a reasonable fee imposed by the county to cover the cost of such notice.

(6) The notice required in subsection (5) of this section shall specify that persons have 15 days following the date of postmark of the notice to file a written objection on the grounds only that the dwelling or activities associated with it would force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use. If no objection is received, the governing body or its designee shall approve or disapprove the application. If an objection is received, the governing body shall set the matter for hearing in the manner prescribed in ORS 215.402 to 215.438. The governing body may charge the reasonable costs of the notice required by subsection (5)(a) of this section to the applicant for the permit requested under subsection (4) of this section.

(7) Subsection (4) of this section applies to a lot or parcel lawfully created between January 1, 1948, and July 1, 1983. For the purposes of this section:

(a) Only one lot or parcel exists if:

(A) A lot or parcel described in this section is contiguous to one or more lots or parcels described in this section; and

(B) On July 1, 1983, greater than possessory interests are held in those contiguous lots, parcels or lots and parcels by the same person, spouses or a single partnership or business entity, separately or in tenancy in common.

(b) "Contiguous" means lots, parcels or lots and parcels that have a common boundary, including but not limited to, lots, parcels or lots and parcels separated only by a public road.

(8) A person who sells or otherwise transfers real property in an exclusive farm use zone may retain a life estate in a dwelling on that property and in a tract of land under and around the dwelling.

(9) No final approval of a nonfarm use under this section shall be given unless any additional taxes imposed upon the change in use have been paid.

(10) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

(a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

(b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993.

(11) The following agri-tourism and other commercial events or activities that are related to and supportive of agriculture may be established in any area zoned for exclusive farm use:

(a) A county may authorize a single agri-tourism or other commercial event or activity on a tract in a calendar year by an authorization that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract, if the agri-tourism or other commercial event or activity meets any local standards that apply and:

(A) The agri-tourism or other commercial event or activity is incidental and subordinate to existing farm use on the tract;

(B) The duration of the agri-tourism or other commercial event or activity does not exceed 72 consecutive hours;

(C) The maximum attendance at the agri-tourism or other commercial event or activity does not exceed 500 people;

(D) The maximum number of motor vehicles parked at the site of the agri-tourism or other commercial event or activity does not exceed 250 vehicles;

(E) The agri-tourism or other commercial event or activity complies with ORS 215.296;

(F) The agri-tourism or other commercial event or activity occurs outdoors, in temporary structures, or in existing permitted structures, subject to health and fire and life safety requirements; and

(G) The agri-tourism or other commercial event or activity complies with conditions established for:

(i) Planned hours of operation;

(ii) Access, egress and parking;

(iii) A traffic management plan that identifies the projected number of vehicles and any anticipated use of public roads; and

(iv) Sanitation and solid waste.

(b) In the alternative to paragraphs (a) and (c) of this subsection, a county may authorize, through an expedited, single-event license, a single agri-tourism or other commercial event or activity on a tract in a calendar year by an expedited, single-event license that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. A decision concerning an expedited, single-event license is not a land use decision, as defined in ORS 197.015. To approve an expedited, single-event license, the governing body of a county or its designee must determine that the proposed agri-tourism or other commercial event or activity meets any local standards that apply, and the agri-tourism or other commercial event or activity:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not begin before 6 a.m. or end after 10 p.m.;

(C) May not involve more than 100 attendees or 50 vehicles;

(D) May not include the artificial amplification of music or voices before 8 a.m. or after 8 p.m.;

(E) May not require or involve the construction or use of a new permanent structure in connection with the agri-tourism or other commercial event or activity;

(F) Must be located on a tract of at least 10 acres unless the owners or residents of adjoining properties consent, in writing, to the location; and

(G) Must comply with applicable health and fire and life safety requirements.

(c) In the alternative to paragraphs (a) and (b) of this subsection, a county may authorize up to six agri-tourism or other commercial events or activities on a tract in a calendar year by a limited use permit that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. The agri-tourism or other commercial events or activities must meet any local standards that apply, and the agri-tourism or other commercial events or activities:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not, individually, exceed a duration of 72 consecutive hours;

(C) May not require that a new permanent structure be built, used or occupied in connection with the agri-tourism or other commercial events or activities;

(D) Must comply with ORS 215.296;

(E) May not, in combination with other agri-tourism or other commercial events or activities authorized in the area, materially alter the stability of the land use pattern in the area; and

(F) Must comply with conditions established for:

(i) The types of agri-tourism or other commercial events or activities that are authorized during each calendar year, including the number and duration of the agri-tourism or other commercial events and activities, the anticipated daily attendance and the hours of operation;

(ii) The location of existing structures and the location of proposed temporary structures to be used in connection with the agri-tourism or other commercial events or activities;

(iii) The location of access and egress and parking facilities to be used in connection with the agri-tourism or other commercial events or activities;

(iv) Traffic management, including the projected number of vehicles and any anticipated use of public roads; and

(v) Sanitation and solid waste.

(d) In addition to paragraphs (a) to (c) of this subsection, a county may authorize agri-tourism or other commercial events or activities that occur more frequently or for a longer period or that do not otherwise comply with paragraphs (a) to (c) of this subsection if the agri-tourism or other commercial events or activities comply with any local standards that apply and the agri-tourism or other commercial events or activities:

(A) Are incidental and subordinate to existing commercial farm use of the tract and are necessary to support the commercial farm uses or the commercial agricultural enterprises in the area;

(B) Comply with the requirements of paragraph (c)(C), (D), (E) and (F) of this subsection;

(C) Occur on a lot or parcel that complies with the acknowledged minimum lot or parcel size; and

(D) Do not exceed 18 events or activities in a calendar year.

(12) A holder of a permit authorized by a county under subsection (11)(d) of this section must request review of the permit at four-year intervals. Upon receipt of a request for review, the county shall:

(a) Provide public notice and an opportunity for public comment as part of the review process; and

(b) Limit its review to events and activities authorized by the permit, conformance with conditions of approval required by the permit and the standards established by subsection (11)(d) of this section.

(13) For the purposes of subsection (11) of this section:

(a) A county may authorize the use of temporary structures established in connection with the agri-tourism or other commercial events or activities authorized under subsection (11) of this section. However, the temporary structures must be removed at the end of the agri-tourism or other event or activity. The county may not approve an alteration to the land in connection with an agri-tourism or other commercial event or activity authorized under subsection (11) of this section, including, but not limited to, grading, filling or paving.

(b) The county may issue the limited use permits authorized by subsection (11)(c) of this section for two calendar years. When considering an application for renewal, the county shall ensure compliance with the provisions of subsection (11)(c) of this section, any local standards that apply and conditions that apply to the permit or to the agri-tourism or other commercial events or activities authorized by the permit.

(c) The authorizations provided by subsection (11) of this section are in addition to other authorizations that may be provided by law, except that "outdoor mass gathering" and "other gathering," as those terms are used in ORS 197.015 (10)(d), do not include agri-tourism or other commercial events and activities.



Section 215.214



Section 215.215 - Reestablishment of nonfarm use.

(2) Consistent with ORS 215.243, the county governing body may zone for the appropriate nonfarm use one or more lots or parcels in the interior of an exclusive farm use zone if the lots or parcels were physically developed for the nonfarm use prior to the establishment of the exclusive farm use zone.

[1977 c.664 §41; 1991 c.67 §49]



Section 215.218 - Certain private hunting preserves not subject to land use approval; complaint procedures.

(2) A person engaged in farm or forest practices on lands devoted to farm or forest use may file a complaint with the local governing body or its designee, alleging that the operation of the hunting preserve has:

(a)(A) Forced a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

(B) Significantly increased the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use; and

(b) Adversely affected the complainant.

(3) The local governing body or its designee shall process a complaint filed under this section in the manner described in ORS 215.296 (4) to (7).

[2003 c.616 §2]

Note: 215.218 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.220



Section 215.223 - Procedure for adopting zoning ordinances; notice.

(2) The notice provisions of this section shall not restrict the giving of notice by other means, including mail, radio and television.

(3) In effecting a zone change the proceedings for which are commenced at the request of a property owner, the governing body shall in addition to other notice give individual notice of the request by mail to the record owners of property within 250 feet of the property for which a zone change has been requested. The failure of the property owner to receive the notice described shall not invalidate any zone change.

(4) Notice of a public hearing on a zone change pursuant to the application of a property owner shall be provided to the owner of an airport, defined by the Oregon Department of Aviation as a "public use airport" if:

(a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the county planning authority; and

(b) The property subject to the zone change application is:

(A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a "visual airport"; or

(B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an "instrument airport."

(5) Notwithstanding the provisions of subsection (4) of this section, notice of a zone change hearing need not be provided as set forth in subsection (4) of this section if the zone change would only allow a structure less than 35 feet in height and the property is located outside the runway "approach surface" as defined by the Oregon Department of Aviation.

(6) The failure of an airport owner to receive notice that was mailed shall not invalidate any zone change.

(7) Before enacting at the request of a property owner an ordinance that would change the zone of property that includes all or part of a mobile home or manufactured dwelling park as defined in ORS 446.003, the governing body shall give written notice by first class mail to each existing mailing address for tenants of the mobile home or manufactured dwelling park at least 20 days but not more than 40 days before the date of the first hearing on the ordinance. The governing body may require an applicant for such a zone change to pay the costs of such notice. The failure of a tenant to receive a notice which was mailed shall not invalidate any zone change.

[1963 c.619 §8; 1967 c.589 §3; 1985 c.473 §14; 1987 c.106 §1; 1989 c.648 §60; 1999 c.935 §21]



Section 215.230



Section 215.233 - Validity of ordinances and development patterns adopted before September 2, 1963.

[1963 c.619 §14; 1971 c.13 §3; 1985 c.565 §30; 2001 c.672 §17]



Section 215.236 - Nonfarm dwelling in exclusive farm use zone; qualification for special assessment.

(2) The governing body or its designee may not grant final approval of an application made under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7) for the establishment of a dwelling on a lot or parcel in an exclusive farm use zone that is, or has been, receiving special assessment without evidence that the lot or parcel upon which the dwelling is proposed has been disqualified for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment under ORS 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855 and any additional tax imposed as the result of disqualification has been paid.

(3) The governing body or its designee may grant tentative approval of an application made under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7) for the establishment of a dwelling on a lot or parcel in an exclusive farm use zone that is specially assessed at value for farm use under ORS 308A.050 to 308A.128 upon making the findings required by ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7). An application for the establishment of a dwelling that has been tentatively approved shall be given final approval by the governing body or its designee upon receipt of evidence that the lot or parcel upon which establishment of the dwelling is proposed has been disqualified for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment under ORS 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855 and any additional tax imposed as the result of disqualification has been paid.

(4) The owner of a lot or parcel upon which the establishment of a dwelling has been tentatively approved as provided by subsection (3) of this section shall, before final approval, simultaneously:

(a) Notify the county assessor that the lot or parcel is no longer being used as farmland or for other specially assessed uses described in subsection (2) or (3) of this section;

(b) Request that the county assessor disqualify the lot or parcel from special assessment under ORS 308A.050 to 308A.128, 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855; and

(c) Pay any additional tax imposed upon disqualification from special assessment.

(5) Except as provided in subsection (6) of this section, a lot or parcel that has been disqualified pursuant to subsection (4) of this section may not requalify for special assessment unless, when combined with another contiguous lot or parcel, it constitutes a qualifying parcel.

(6)(a) A lot or parcel that has been disqualified pursuant to subsection (4) of this section may requalify for wildlife habitat special assessment under ORS 308A.403 to 308A.430 or conservation easement special assessment under ORS 308A.450 to 308A.465 without satisfying the requirements of subsection (5) of this section.

(b) Upon disqualification from wildlife habitat special assessment under ORS 308A.430 or disqualification from conservation easement special assessment under ORS 308A.465, the lot or parcel shall be subject to the requirements of subsection (5) of this section.

(7) When the owner of a lot or parcel upon which the establishment of a dwelling has been tentatively approved notifies the county assessor that the lot or parcel is no longer being used as farmland and requests disqualification of the lot or parcel for special assessment at value for farm use, the county assessor shall:

(a) Disqualify the lot or parcel for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment by removing the special assessment;

(b) Provide the owner of the lot or parcel with written notice of the disqualification; and

(c) Impose the additional tax, if any, provided by statute upon disqualification.

(8) The Department of Consumer and Business Services, a building official, as defined in ORS 455.715 (1), or any other agency or official responsible for the administration and enforcement of the state building code, as defined in ORS 455.010, may not issue a building permit for the construction of a dwelling on a lot or parcel in an exclusive farm use zone without evidence that the owner of the lot or parcel upon which the dwelling is proposed to be constructed has paid the additional tax, if any, imposed by the county assessor under subsection (7)(c) of this section.

[1981 c.748 §46; 1983 c.462 §14; 1983 c.570 §6; 1983 c.826 §23; 1985 c.717 §6; 1985 c.811 §6; 1987 c.305 §5; 1987 c.414 §147; 1991 c.459 §346; 1993 c.792 §27; 1993 c.801 §36a; 1999 c.314 §58; 2001 c.704 §7; 2003 c.454 §85; 2003 c.539 §19; 2003 c.621 §68; 2007 c.809 §13]



Section 215.237 - Events or activities conducted by winery in exclusive farm use zone or mixed farm and forest zone.

[2011 c.567 §3; 2013 c.554 §4]

Note: 215.237 to 215.239 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.238 - Attorney fees in action for nuisance or trespass relating to agri-tourism event or activity.

(1) The party owns, operates or attends an agri-tourism or other commercial event or activity authorized under ORS 215.213 (11) or 215.283 (4); and

(2) The action or claim arises from the event or activity.

[2011 c.567 §4]

Note: See note under 215.237.



Section 215.239 - Siting of agri-tourism event or activity.

[2011 c.567 §5]

Note: See note under 215.237.



Section 215.240



Section 215.243 - Agricultural land use policy.

(1) Open land used for agricultural use is an efficient means of conserving natural resources that constitute an important physical, social, aesthetic and economic asset to all of the people of this state, whether living in rural, urban or metropolitan areas of the state.

(2) The preservation of a maximum amount of the limited supply of agricultural land is necessary to the conservation of the state’s economic resources and the preservation of such land in large blocks is necessary in maintaining the agricultural economy of the state and for the assurance of adequate, healthful and nutritious food for the people of this state and nation.

(3) Expansion of urban development into rural areas is a matter of public concern because of the unnecessary increases in costs of community services, conflicts between farm and urban activities and the loss of open space and natural beauty around urban centers occurring as the result of such expansion.

(4) Exclusive farm use zoning as provided by law, substantially limits alternatives to the use of rural land and, with the importance of rural lands to the public, justifies incentives and privileges offered to encourage owners of rural lands to hold such lands in exclusive farm use zones.

[1973 c.503 §1]



Section 215.246 - Approval of land application of certain substances; subsequent use of tract of land; consideration of alternatives.

(a) Require a determination by the Department of Environmental Quality, in conjunction with the department’s review of a license, permit or approval, that the application rates and site management practices for the land application of reclaimed water, agricultural or industrial process water or biosolids ensure continued agricultural, horticultural or silvicultural production and do not reduce the productivity of the tract.

(b) Are not subject to other provisions of ORS 215.213 or 215.283 or to the provisions of ORS 215.274, 215.275 or 215.296.

(2) The use of a tract of land on which the land application of reclaimed water, agricultural or industrial process water or biosolids has occurred under this section may not be changed to allow a different use unless:

(a) The tract is included within an acknowledged urban growth boundary;

(b) The tract is rezoned to a zone other than an exclusive farm use zone;

(c) The different use of the tract is a farm use as defined in ORS 215.203; or

(d) The different use of the tract is a use allowed under:

(A) ORS 215.213 (1)(b), (d) to (f), (i) to (n), (p) to (r), (u), (w) or (x);

(B) ORS 215.213 (2)(a) to (c), (i), (m) or (p) to (r);

(C) ORS 215.213 (11);

(D) ORS 215.283 (1)(b), (d), (e), (h) to (L), (n) to (p), (r), (t) or (u);

(E) ORS 215.283 (2)(a), (j), (L) or (p) to (s); or

(F) ORS 215.283 (4).

(3) When a state agency or a local government makes a land use decision relating to the land application of reclaimed water, agricultural or industrial process water or biosolids under a license, permit or approval by the Department of Environmental Quality, the applicant shall explain in writing how alternatives identified in public comments on the land use decision were considered and, if the alternatives are not used, explain in writing the reasons for not using the alternatives. The applicant must consider only those alternatives that are identified with sufficient specificity to afford the applicant an adequate opportunity to consider the alternatives. A land use decision relating to the land application of reclaimed water, agricultural or industrial process water or biosolids may not be reversed or remanded under this subsection unless the applicant failed to consider identified alternatives or to explain in writing the reasons for not using the alternatives.

(4) The uses allowed under this section include:

(a) The treatment of reclaimed water, agricultural or industrial process water or biosolids that occurs as a result of the land application;

(b) The establishment and use of facilities, including buildings, equipment, aerated and nonaerated water impoundments, pumps and other irrigation equipment, that are accessory to and reasonably necessary for the land application to occur on the subject tract;

(c) The establishment and use of facilities, including buildings and equipment, that are not on the tract on which the land application occurs for the transport of reclaimed water, agricultural or industrial process water or biosolids to the tract on which the land application occurs if the facilities are located within:

(A) A public right of way; or

(B) Other land if the landowner provides written consent and the owner of the facility complies with ORS 215.275 (4); and

(d) The transport by vehicle of reclaimed water or agricultural or industrial process water to a tract on which the water will be applied to land.

(5) Uses not allowed under this section include:

(a) The establishment and use of facilities, including buildings or equipment, for the treatment of reclaimed water, agricultural or industrial process water or biosolids other than those treatment facilities related to the treatment that occurs as a result of the land application; or

(b) The establishment and use of utility facility service lines allowed under ORS 215.213 (1)(x) or 215.283 (1)(u).

[2001 c.488 §4; 2009 c.850 §5; 2011 c.567 §8; 2013 c.242 §6]

Note: 215.246 to 215.251 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.247 - Transport of biosolids to tract of land for application.

[2001 c.488 §5]

Note: See note under 215.246.



Section 215.249 - Division of land for application of biosolids.

[2001 c.488 §6; 2009 c.850 §6]

Note: See note under 215.246.



Section 215.250



Section 215.251 - Relationship to other farm uses.

[2001 c.488 §7; 2003 c.14 §100; 2009 c.850 §7]

Note: See note under 215.246.



Section 215.253 - Restrictive local ordinances affecting farm use zones prohibited; exception.

(2) Nothing in this section is intended to limit or restrict the lawful exercise by any state agency, city, county or political subdivision of its power to protect the health, safety and welfare of the citizens of this state.

[1973 c.503 §8; 1983 c.826 §12; 1985 c.565 §31; 1995 c.703 §10]



Section 215.260



Section 215.261



Section 215.262 - Legislative findings related to nonfarm dwellings.

(a) Limit the incremental division of lots or parcels larger than the minimum size established under ORS 215.780 into smaller lots or parcels for the purpose of creating new nonfarm dwellings; and

(b) Allow a limited number of lots or parcels equal to or less than the minimum size established under ORS 215.780 to be partitioned into not more than two parcels unsuitable for farm use and eligible for siting nonfarm dwellings under ORS 215.284.

(2) The amendments to ORS 215.263 by section 3, chapter 704, Oregon Laws 2001, address the partition of land within an exclusive farm use zone to create parcels smaller than the minimum size established under ORS 215.780 for the purpose of siting dwellings not provided in conjunction with farm use in eastern Oregon, as defined in ORS 321.805, and in western Oregon, as defined in ORS 321.257.

[2001 c.704 §2; 2003 c.621 §69]

Note: 215.262 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 215.263 - Land divisions in exclusive farm use zones; criteria for approval; rules.

(2)(a) The governing body of a county or its designee may approve a proposed division of land to create parcels for farm use as defined in ORS 215.203 if it finds that:

(A) The proposed division of land is appropriate for the continuation of the existing commercial agricultural enterprise within the area;

(B) The parcels created by the proposed division are not smaller than the minimum size established under ORS 215.780; or

(C) A portion of a lot or parcel has been included within an urban growth boundary and redesignated for urban uses under the applicable acknowledged comprehensive plan and the portion of the lot or parcel that remains outside the urban growth boundary and zoned for exclusive farm use is smaller than the minimum lot or parcel size established under ORS 215.780, subject to paragraph (b) of this subsection.

(b) When a parcel for farm use is created in an exclusive farm use zone under paragraph (a) of this subsection, the partition must occur along the urban growth boundary and:

(A) If the parcel contains a dwelling, the parcel must be large enough to support continued residential use.

(B) If the parcel does not contain a dwelling, the parcel:

(i) Is not eligible for siting a dwelling, except as may be authorized under ORS 195.120;

(ii) May not be considered in approving or denying an application for siting any other dwelling; and

(iii) May not be considered in approving a redesignation or rezoning of forestlands under the acknowledged comprehensive plan and land use regulations, except for a redesignation or rezoning to allow a public park, open space or other natural resource use.

(3) The governing body of a county or its designee may approve a proposed division of land in an exclusive farm use zone for nonfarm uses, except dwellings, set out in ORS 215.213 (2) or 215.283 (2) if it finds that the parcel for the nonfarm use is not larger than the minimum size necessary for the use. The governing body may establish other criteria as it considers necessary.

(4) In western Oregon, as defined in ORS 321.257, but not in the Willamette Valley, as defined in ORS 215.010, the governing body of a county or its designee:

(a) May approve a division of land in an exclusive farm use zone to create up to two new parcels smaller than the minimum size established under ORS 215.780, each to contain a dwelling not provided in conjunction with farm use if:

(A) The nonfarm dwellings have been approved under ORS 215.213 (3) or 215.284 (2) or (3);

(B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

(C) The parcels for the nonfarm dwellings are divided from a lot or parcel that complies with the minimum size established under ORS 215.780;

(D) The remainder of the original lot or parcel that does not contain the nonfarm dwellings complies with the minimum size established under ORS 215.780; and

(E) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

(b) May approve a division of land in an exclusive farm use zone to divide a lot or parcel into two parcels, each to contain one dwelling not provided in conjunction with farm use if:

(A) The nonfarm dwellings have been approved under ORS 215.284 (2) or (3);

(B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

(C) The parcels for the nonfarm dwellings are divided from a lot or parcel that is equal to or smaller than the minimum size established under ORS 215.780 but equal to or larger than 40 acres;

(D) The parcels for the nonfarm dwellings are:

(i) Not capable of producing more than 50 cubic feet per acre per year of wood fiber; and

(ii) Composed of at least 90 percent Class VI through VIII soils;

(E) The parcels for the nonfarm dwellings do not have established water rights for irrigation; and

(F) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

(5) In eastern Oregon, as defined in ORS 321.805, the governing body of a county or its designee:

(a) May approve a division of land in an exclusive farm use zone to create up to two new parcels smaller than the minimum size established under ORS 215.780, each to contain a dwelling not provided in conjunction with farm use if:

(A) The nonfarm dwellings have been approved under ORS 215.284 (7);

(B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

(C) The parcels for the nonfarm dwellings are divided from a lot or parcel that complies with the minimum size established under ORS 215.780;

(D) The remainder of the original lot or parcel that does not contain the nonfarm dwellings complies with the minimum size established under ORS 215.780; and

(E) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

(b) May approve a division of land in an exclusive farm use zone to divide a lot or parcel into two parcels, each to contain one dwelling not provided in conjunction with farm use if:

(A) The nonfarm dwellings have been approved under ORS 215.284 (7);

(B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

(C) The parcels for the nonfarm dwellings are divided from a lot or parcel that is equal to or smaller than the minimum size established under ORS 215.780 but equal to or larger than 40 acres;

(D) The parcels for the nonfarm dwellings are:

(i) Not capable of producing more than at least 20 cubic feet per acre per year of wood fiber; and

(ii) Either composed of at least 90 percent Class VII and VIII soils, or composed of at least 90 percent Class VI through VIII soils and are not capable of producing adequate herbaceous forage for grazing livestock. The Land Conservation and Development Commission, in cooperation with the State Department of Agriculture and other interested persons, may establish by rule objective criteria for identifying units of land that are not capable of producing adequate herbaceous forage for grazing livestock. In developing the criteria, the commission shall use the latest information from the United States Natural Resources Conservation Service and consider costs required to utilize grazing lands that differ in acreage and productivity level;

(E) The parcels for the nonfarm dwellings do not have established water rights for irrigation; and

(F) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

(6) This section does not apply to the creation or sale of cemetery lots, if a cemetery is within the boundaries designated for a farm use zone at the time the zone is established.

(7) This section does not apply to divisions of land resulting from lien foreclosures or divisions of land resulting from foreclosure of recorded contracts for the sale of real property.

(8) The governing body of a county may not approve any proposed division of a lot or parcel described in ORS 215.213 (1)(d) or (i), 215.283 (1)(d) or (2)(L) or 215.284 (1), or a proposed division that separates a processing facility from the farm operation specified in ORS 215.213 (1)(u) or 215.283 (1)(r).

(9) The governing body of a county may approve a proposed division of land in an exclusive farm use zone to create a parcel with an existing dwelling to be used:

(a) As a residential home as described in ORS 197.660 (2) only if the dwelling has been approved under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7); and

(b) For historic property that meets the requirements of ORS 215.213 (1)(n) and 215.283 (1)(L).

(10)(a) Notwithstanding ORS 215.780, the governing body of a county or its designee may approve a proposed division of land provided:

(A) The land division is for the purpose of allowing a provider of public parks or open space, or a not-for-profit land conservation organization, to purchase at least one of the resulting parcels; and

(B) A parcel created by the land division that contains a dwelling is large enough to support continued residential use of the parcel.

(b) A parcel created pursuant to this subsection that does not contain a dwelling:

(A) Is not eligible for siting a dwelling, except as may be authorized under ORS 195.120;

(B) May not be considered in approving or denying an application for siting any other dwelling;

(C) May not be considered in approving a redesignation or rezoning of forestlands except for a redesignation or rezoning to allow a public park, open space or other natural resource use; and

(D) May not be smaller than 25 acres unless the purpose of the land division is:

(i) To facilitate the creation of a wildlife or pedestrian corridor or the implementation of a wildlife habitat protection plan; or

(ii) To allow a transaction in which at least one party is a public park or open space provider, or a not-for-profit land conservation organization, that has cumulative ownership of at least 2,000 acres of open space or park property.

(11) The governing body of a county or its designee may approve a division of land smaller than the minimum lot or parcel size described in ORS 215.780 (1) and (2) in an exclusive farm use zone provided:

(a) The division is for the purpose of establishing a church, including cemeteries in conjunction with the church;

(b) The church has been approved under ORS 215.213 (1) or 215.283 (1);

(c) The newly created lot or parcel is not larger than five acres; and

(d) The remaining lot or parcel, not including the church, meets the minimum lot or parcel size described in ORS 215.780 (1) and (2) either by itself or after it is consolidated with another lot or parcel.

(12) Notwithstanding the minimum lot or parcel size described in ORS 215.780 (1) or (2), the governing body of a county or its designee may approve a proposed division of land in an exclusive farm use zone for the nonfarm uses set out in ORS 215.213 (1)(v) or 215.283 (1)(s) if it finds that the parcel for the nonfarm use is not larger than the minimum size necessary for the use. The governing body may establish other criteria as it considers necessary.

(13) The governing body of a county may not approve a division of land for nonfarm use under subsection (3), (4), (5), (9), (10), (11) or (12) of this section unless any additional tax imposed for the change in use has been paid.

(14) Parcels used or to be used for training or stabling facilities may not be considered appropriate to maintain the existing commercial agricultural enterprise in an area where other types of agriculture occur.

[1973 c.503 §9; 1977 c.766 §9; 1979 c.46 §2; 1981 c.748 §48; 1983 c.826 §7; 1985 c.544 §4; 1987 c.729 §5b; 1989 c.224 §26; 1989 c.564 §8; 1989 c.861 §3; 1991 c.459 §347; 1993 c.704 §7; 1993 c.792 §12; 1997 c.318 §2; 1997 c.550 §2; 1997 c.862 §4; 1999 c.321 §1; 1999 c.349 §1; 2001 c.544 §4; 2001 c.613 §19; 2001 c.704 §3; 2003 c.621 §70; 2009 c.850 §8; 2011 c.135 §1; 2015 c.104 §1]



Section 215.265 - Land divisions; limiting certain causes of action.

[1999 c.321 §3; 2001 c.704 §10; 2015 c.104 §5]

Note: 215.265 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 215.270



Section 215.273 - Applicability to thermal energy power plant siting determinations.

[1973 c.503 §16; 1983 c.740 §56; 1983 c.826 §19; 1995 c.79 §76; 1997 c.99 §20; 1999 c.314 §56; 2001 c.672 §18]



Section 215.274 - Associated transmission lines necessary for public service; criteria; mitigating impact of facility.

(2) An associated transmission line is necessary for public service if an applicant for approval under ORS 215.213 (1)(c)(B) or 215.283 (1)(c)(B) demonstrates to the governing body of a county or its designee that the associated transmission line meets:

(a) At least one of the requirements listed in subsection (3) of this section; or

(b) The requirements described in subsection (4) of this section.

(3) The governing body of a county or its designee shall approve an application under this section if an applicant demonstrates that the entire route of the associated transmission line meets at least one of the following requirements:

(a) The associated transmission line is not located on high-value farmland, as defined in ORS 195.300, or on arable land;

(b) The associated transmission line is co-located with an existing transmission line;

(c) The associated transmission line parallels an existing transmission line corridor with the minimum separation necessary for safety; or

(d) The associated transmission line is located within an existing right of way for a linear facility, such as a transmission line, road or railroad, that is located above the surface of the ground.

(4)(a) Except as provided in subsection (3) of this section, the governing body of a county or its designee shall approve an application under this section if, after an evaluation of reasonable alternatives, the applicant demonstrates that the entire route of the associated transmission line meets, subject to paragraphs (b) and (c) of this subsection, two or more of the following factors:

(A) Technical and engineering feasibility;

(B) The associated transmission line is locationally dependent because the associated transmission line must cross high-value farmland, as defined in ORS 195.300, or arable land to achieve a reasonably direct route or to meet unique geographical needs that cannot be satisfied on other lands;

(C) Lack of an available existing right of way for a linear facility, such as a transmission line, road or railroad, that is located above the surface of the ground;

(D) Public health and safety; or

(E) Other requirements of state or federal agencies.

(b) The applicant shall present findings to the governing body of the county or its designee on how the applicant will mitigate and minimize the impacts, if any, of the associated transmission line on surrounding lands devoted to farm use in order to prevent a significant change in accepted farm practices or a significant increase in the cost of farm practices on the surrounding farmland.

(c) The governing body of a county or its designee may consider costs associated with any of the factors listed in paragraph (a) of this subsection, but consideration of cost may not be the only consideration in determining whether the associated transmission line is necessary for public service.

[2013 c.242 §2]

Note: 215.274 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 215.275 - Utility facilities necessary for public service; criteria; rules; mitigating impact of facility.

(2) To demonstrate that a utility facility is necessary, an applicant for approval under ORS 215.213 (1)(c)(A) or 215.283 (1)(c)(A) must show that reasonable alternatives have been considered and that the facility must be sited in an exclusive farm use zone due to one or more of the following factors:

(a) Technical and engineering feasibility;

(b) The proposed facility is locationally dependent. A utility facility is locationally dependent if it must cross land in one or more areas zoned for exclusive farm use in order to achieve a reasonably direct route or to meet unique geographical needs that cannot be satisfied on other lands;

(c) Lack of available urban and nonresource lands;

(d) Availability of existing rights of way;

(e) Public health and safety; and

(f) Other requirements of state or federal agencies.

(3) Costs associated with any of the factors listed in subsection (2) of this section may be considered, but cost alone may not be the only consideration in determining that a utility facility is necessary for public service. Land costs shall not be included when considering alternative locations for substantially similar utility facilities. The Land Conservation and Development Commission shall determine by rule how land costs may be considered when evaluating the siting of utility facilities that are not substantially similar.

(4) The owner of a utility facility approved under ORS 215.213 (1)(c)(A) or 215.283 (1)(c)(A) shall be responsible for restoring, as nearly as possible, to its former condition any agricultural land and associated improvements that are damaged or otherwise disturbed by the siting, maintenance, repair or reconstruction of the facility. Nothing in this section shall prevent the owner of the utility facility from requiring a bond or other security from a contractor or otherwise imposing on a contractor the responsibility for restoration.

(5) The governing body of the county or its designee shall impose clear and objective conditions on an application for utility facility siting under ORS 215.213 (1)(c)(A) or 215.283 (1)(c)(A) to mitigate and minimize the impacts of the proposed facility, if any, on surrounding lands devoted to farm use in order to prevent a significant change in accepted farm practices or a significant increase in the cost of farm practices on the surrounding farmlands.

(6) The provisions of subsections (2) to (5) of this section do not apply to interstate natural gas pipelines and associated facilities authorized by and subject to regulation by the Federal Energy Regulatory Commission.

[1999 c.816 §3; 2009 c.850 §9; 2013 c.242 §5]

Note: 215.275 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 215.276 - Required consultation for transmission lines to be located on high-value farmland.

(a) "Consult" means to make an effort to contact for purpose of notifying the record owner of the opportunity to meet.

(b) "High-value farmland" has the meaning given that term in ORS 195.300.

(c) "Transmission line" means a linear utility facility by which a utility provider transfers the utility product in bulk from a point of origin or generation, or between transfer stations, to the point at which the utility product is transferred to distribution lines for delivery to end users.

(2) If the criteria described in ORS 215.275 for siting a utility facility on land zoned for exclusive farm use are met for a utility facility that is a transmission line, or if the criteria described in ORS 215.274 for siting an associated transmission line are met, the utility provider shall, after the route is approved by the siting authorities and before construction of the transmission line begins, consult the record owner of high-value farmland in the planned route for the purpose of locating and constructing the transmission line in a manner that minimizes the impact on farming operations on high-value farmland. If the record owner does not respond within two weeks after the first documented effort to consult the record owner, the utility provider shall notify the record owner by certified mail of the opportunity to consult. If the record owner does not respond within two weeks after the certified mail is sent, the utility provider has satisfied the provider’s obligation to consult.

(3) The requirement to consult under this section is in addition to and not in lieu of any other legally required consultation process.

[2009 c.854 §1; 2013 c.242 §7]

Note: 215.276 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.277 - Farmworker housing; compliance with agricultural land use policy required.

[1989 c.964 §9; 2001 c.613 §10; 2003 c.588 §14; 2011 c.471 §5]



Section 215.278 - Accessory dwellings for farmworkers; rules.

(2) As used in this section:

(a) "Farm unit" means the contiguous and noncontiguous tracts in common ownership used by the farm operator for farm use as defined in ORS 215.203.

(b) "Farmworker" means an individual who, for an agreed remuneration or rate of pay, performs labor, temporarily or on a continuing basis, for a person in the:

(A) Production of farm products;

(B) Planting, cultivating or harvesting of seasonal agricultural crops; or

(C) Forestation or reforestation of land, including but not limited to planting, transplanting, tubing, precommercial thinning and thinning of trees or seedlings, the clearing, piling and disposal of brush and slash and other related activities.

(c) "Farmworker housing" means housing:

(A) Limited to occupancy by farmworkers and their immediate families; and

(B) No dwelling unit of which is occupied by a relative of the owner or operator of the farmworker housing.

(d) "Owner" means a person that owns farmworker housing. "Owner" does not mean a person whose interest in the farmworker housing is that of a holder of a security interest in the housing.

(e) "Relative" means:

(A) A spouse of the owner or operator; and

(B) An ancestor, lineal descendant or whole or half sibling of the owner or operator or the spouse of the owner or operator.

[2001 c.613 §6; 2011 c.471 §6]

Note: 215.278 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 215.279 - Farm income standard for dwelling in conjunction with farm use.

(1) In at least three of the last five years;

(2) In each of the last two years; or

(3) Based on the average farm income earned on the tract in the best three of the last five years.

[2011 c.459 §1]

Note: 215.279 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 215.280



Section 215.281 - Legislative findings related to dwellings in conjunction with commercial dairy farm.

(1) Dairies and dairying are an important part of Oregon agriculture and make a significant contribution to the state and local economies;

(2) Dairies require continuous on-site labor to operate the dairy and to protect the significant investment in milking and waste disposal facilities, equipment and livestock necessary to operate a commercial dairy; and

(3) Dairies require more on-site housing than other types of farms because of the year-round labor-intensive nature of a dairy operation and justify different standards for the review of a primary or accessory dwelling customarily provided in conjunction with a commercial dairy farm under ORS 215.213 and 215.283.

[2001 c.149 §4]

Note: 215.281 and 215.282 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.282 - Dwellings in conjunction with commercial dairy farm; rules.

[2001 c.149 §5]

Note: See note under 215.281.



Section 215.283 - Uses permitted in exclusive farm use zones in nonmarginal lands counties; rules.

(a) Churches and cemeteries in conjunction with churches.

(b) The propagation or harvesting of a forest product.

(c) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in:

(A) ORS 215.275; or

(B) If the utility facility is an associated transmission line, as defined in ORS 215.274 and 469.300.

(d) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operator’s spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.192 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

(e) Subject to ORS 215.279, primary or accessory dwellings and other buildings customarily provided in conjunction with farm use.

(f) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(g) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(h) Climbing and passing lanes within the right of way existing as of July 1, 1987.

(i) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

(j) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

(k) Minor betterment of existing public road and highway related facilities such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

(L) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

(m) Creation, restoration or enhancement of wetlands.

(n) A winery, as described in ORS 215.452 or 215.453.

(o) Farm stands if:

(A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

(B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

(p) Subject to section 2, chapter 462, Oregon Laws 2013, alteration, restoration or replacement of a lawfully established dwelling.

(q) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. An owner of property used for the purpose authorized in this paragraph may charge a person operating the use on the property rent for the property. An operator may charge users of the property a fee that does not exceed the operator’s cost to maintain the property, buildings and facilities. As used in this paragraph, "model aircraft" means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

(r) A facility for the processing of farm crops or for the production of biofuel, as defined in ORS 315.141, if the facility is located on a farm operation that provides at least one-quarter of the farm crops processed at the facility, or an establishment for the slaughter, processing or selling of poultry or poultry products pursuant to ORS 603.038. If a building is established or used for the processing facility or establishment, the farm operator may not devote more than 10,000 square feet of floor area to the processing facility or establishment, exclusive of the floor area designated for preparation, storage or other farm use. A processing facility or establishment must comply with all applicable siting standards but the standards may not be applied in a manner that prohibits the siting of the processing facility or establishment.

(s) Fire service facilities providing rural fire protection services.

(t) Irrigation reservoirs, canals, delivery lines and those structures and accessory operational facilities, not including parks or other recreational structures and facilities, associated with a district as defined in ORS 540.505.

(u) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

(A) A public right of way;

(B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

(C) The property to be served by the utility.

(v) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

(w) A county law enforcement facility that lawfully existed on August 20, 2002, and is used to provide rural law enforcement services primarily in rural areas, including parole and post-prison supervision, but not including a correctional facility as defined under ORS 162.135.

(x) Dog training classes or testing trials, which may be conducted outdoors or in preexisting farm buildings, when:

(A) The number of dogs participating in training does not exceed 10 dogs per training class and the number of training classes to be held on-site does not exceed six per day; and

(B) The number of dogs participating in a testing trial does not exceed 60 and the number of testing trials to be conducted on-site is limited to four or fewer trials per calendar year.

(2) The following nonfarm uses may be established, subject to the approval of the governing body or its designee in any area zoned for exclusive farm use subject to ORS 215.296:

(a) Commercial activities that are in conjunction with farm use, including the processing of farm crops into biofuel not permitted under ORS 215.203 (2)(b)(K) or subsection (1)(r) of this section.

(b) Operations conducted for:

(A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005 not otherwise permitted under subsection (1)(f) of this section;

(B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

(C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

(D) Processing of other mineral resources and other subsurface resources.

(c) Private parks, playgrounds, hunting and fishing preserves and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). As used in this paragraph, "yurt" means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

(d) Parks and playgrounds. A public park may be established consistent with the provisions of ORS 195.120.

(e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community. A community center authorized under this paragraph may provide services to veterans, including but not limited to emergency and transitional shelter, preparation and service of meals, vocational and educational counseling and referral to local, state or federal agencies providing medical, mental health, disability income replacement and substance abuse services, only in a facility that is in existence on January 1, 2006. The services may not include direct delivery of medical, mental health, disability income replacement or substance abuse services.

(f) Golf courses on land determined not to be high-value farmland, as defined in ORS 195.300.

(g) Commercial utility facilities for the purpose of generating power for public use by sale.

(h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport, as used in this section, means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

(i) Home occupations as provided in ORS 215.448.

(j) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market. Forest products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

(k) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

(L) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under subsection (1)(p) of this section.

(m) Transmission towers over 200 feet in height.

(n)(A) Commercial dog boarding kennels; or

(B) Dog training classes or testing trials that cannot be established under subsection (1)(x) of this section.

(o) Residential homes as defined in ORS 197.660, in existing dwellings.

(p) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the county’s land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

(q) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

(r) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

(s) Improvement of public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

(t) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

(u) Room and board arrangements for a maximum of five unrelated persons in existing residences.

(v) Operations for the extraction and bottling of water.

(w) Expansion of existing county fairgrounds and activities directly relating to county fairgrounds governed by county fair boards established pursuant to ORS 565.210.

(x) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of an urban growth boundary. As used in this paragraph:

(A) "Living history museum" means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

(B) "Local historical society" means the local historical society recognized by the county governing body and organized under ORS chapter 65.

(y) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesaler’s permit to sell or provide fireworks.

(z) A landscape contracting business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

(aa) Public or private schools for kindergarten through grade 12, including all buildings essential to the operation of a school, primarily for residents of the rural area in which the school is located.

(3) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

(a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

(b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993.

(4) The following agri-tourism and other commercial events or activities that are related to and supportive of agriculture may be established in any area zoned for exclusive farm use:

(a) A county may authorize a single agri-tourism or other commercial event or activity on a tract in a calendar year by an authorization that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract, if the agri-tourism or other commercial event or activity meets any local standards that apply and:

(A) The agri-tourism or other commercial event or activity is incidental and subordinate to existing farm use on the tract;

(B) The duration of the agri-tourism or other commercial event or activity does not exceed 72 consecutive hours;

(C) The maximum attendance at the agri-tourism or other commercial event or activity does not exceed 500 people;

(D) The maximum number of motor vehicles parked at the site of the agri-tourism or other commercial event or activity does not exceed 250 vehicles;

(E) The agri-tourism or other commercial event or activity complies with ORS 215.296;

(F) The agri-tourism or other commercial event or activity occurs outdoors, in temporary structures, or in existing permitted structures, subject to health and fire and life safety requirements; and

(G) The agri-tourism or other commercial event or activity complies with conditions established for:

(i) Planned hours of operation;

(ii) Access, egress and parking;

(iii) A traffic management plan that identifies the projected number of vehicles and any anticipated use of public roads; and

(iv) Sanitation and solid waste.

(b) In the alternative to paragraphs (a) and (c) of this subsection, a county may authorize, through an expedited, single-event license, a single agri-tourism or other commercial event or activity on a tract in a calendar year by an expedited, single-event license that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. A decision concerning an expedited, single-event license is not a land use decision, as defined in ORS 197.015. To approve an expedited, single-event license, the governing body of a county or its designee must determine that the proposed agri-tourism or other commercial event or activity meets any local standards that apply, and the agri-tourism or other commercial event or activity:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not begin before 6 a.m. or end after 10 p.m.;

(C) May not involve more than 100 attendees or 50 vehicles;

(D) May not include the artificial amplification of music or voices before 8 a.m. or after 8 p.m.;

(E) May not require or involve the construction or use of a new permanent structure in connection with the agri-tourism or other commercial event or activity;

(F) Must be located on a tract of at least 10 acres unless the owners or residents of adjoining properties consent, in writing, to the location; and

(G) Must comply with applicable health and fire and life safety requirements.

(c) In the alternative to paragraphs (a) and (b) of this subsection, a county may authorize up to six agri-tourism or other commercial events or activities on a tract in a calendar year by a limited use permit that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. The agri-tourism or other commercial events or activities must meet any local standards that apply, and the agri-tourism or other commercial events or activities:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not, individually, exceed a duration of 72 consecutive hours;

(C) May not require that a new permanent structure be built, used or occupied in connection with the agri-tourism or other commercial events or activities;

(D) Must comply with ORS 215.296;

(E) May not, in combination with other agri-tourism or other commercial events or activities authorized in the area, materially alter the stability of the land use pattern in the area; and

(F) Must comply with conditions established for:

(i) The types of agri-tourism or other commercial events or activities that are authorized during each calendar year, including the number and duration of the agri-tourism or other commercial events and activities, the anticipated daily attendance and the hours of operation;

(ii) The location of existing structures and the location of proposed temporary structures to be used in connection with the agri-tourism or other commercial events or activities;

(iii) The location of access and egress and parking facilities to be used in connection with the agri-tourism or other commercial events or activities;

(iv) Traffic management, including the projected number of vehicles and any anticipated use of public roads; and

(v) Sanitation and solid waste.

(d) In addition to paragraphs (a) to (c) of this subsection, a county may authorize agri-tourism or other commercial events or activities that occur more frequently or for a longer period or that do not otherwise comply with paragraphs (a) to (c) of this subsection if the agri-tourism or other commercial events or activities comply with any local standards that apply and the agri-tourism or other commercial events or activities:

(A) Are incidental and subordinate to existing commercial farm use of the tract and are necessary to support the commercial farm uses or the commercial agricultural enterprises in the area;

(B) Comply with the requirements of paragraph (c)(C), (D), (E) and (F) of this subsection;

(C) Occur on a lot or parcel that complies with the acknowledged minimum lot or parcel size; and

(D) Do not exceed 18 events or activities in a calendar year.

(5) A holder of a permit authorized by a county under subsection (4)(d) of this section must request review of the permit at four-year intervals. Upon receipt of a request for review, the county shall:

(a) Provide public notice and an opportunity for public comment as part of the review process; and

(b) Limit its review to events and activities authorized by the permit, conformance with conditions of approval required by the permit and the standards established by subsection (4)(d) of this section.

(6) For the purposes of subsection (4) of this section:

(a) A county may authorize the use of temporary structures established in connection with the agri-tourism or other commercial events or activities authorized under subsection (4) of this section. However, the temporary structures must be removed at the end of the agri-tourism or other event or activity. The county may not approve an alteration to the land in connection with an agri-tourism or other commercial event or activity authorized under subsection (4) of this section, including, but not limited to, grading, filling or paving.

(b) The county may issue the limited use permits authorized by subsection (4)(c) of this section for two calendar years. When considering an application for renewal, the county shall ensure compliance with the provisions of subsection (4)(c) of this section, any local standards that apply and conditions that apply to the permit or to the agri-tourism or other commercial events or activities authorized by the permit.

(c) The authorizations provided by subsection (4) of this section are in addition to other authorizations that may be provided by law, except that "outdoor mass gathering" and "other gathering," as those terms are used in ORS 197.015 (10)(d), do not include agri-tourism or other commercial events and activities.

[1983 c.826 §17; 1985 c.544 §3; 1985 c.583 §2; 1985 c.604 §4; 1985 c.717 §7; 1985 c.811 §7; 1987 c.227 §2; 1987 c.729 §5a; 1987 c.886 §10; 1989 c.224 §27; 1989 c.525 §2; 1989 c.564 §9; 1989 c.648 §61; 1989 c.739 §2; 1989 c.837 §27; 1989 c.861 §2; 1989 c.964 §11; 1991 c.459 §348; 1991 c.950 §1; 1993 c.466 §2; 1993 c.704 §3; 1993 c.792 §14; subsections (3) to (8) renumbered 215.284 in 1993; 1995 c.528 §2; 1997 c.250 §2; 1997 c.276 §2; 1997 c.312 §2; 1997 c.318 §3; 1997 c.363 §2; 1997 c.862 §3; 1999 c.320 §1; 1999 c.608 §2; 1999 c.640 §2; 1999 c.756 §§14a,14b; 1999 c.758 §2; 1999 c.816 §2; 1999 c.935 §22; 2001 c.149 §§2,3; 2001 c.488 §§2,3; 2001 c.544 §§1,2; 2001 c.613 §§8,9; 2001 c.676 §§2,3; 2001 c.757 §§2,3; 2001 c.941 §§2,3; 2003 c.247 §3; 2005 c.22 §163; 2005 c.354 §4; 2005 c.609 §26; 2005 c.625 §76; 2005 c.693 §3; 2005 c.737 §1; 2007 c.71 §72; 2007 c.541 §2; 2007 c.739 §36; 2009 c.850 §2; 2011 c.459 §3; 2011 c.462 §2; 2011 c.567 §2; 2011 c.679 §8; 2012 c.74 §3; 2013 c.197 §2; 2013 c.242 §4; 2013 c.462 §5]

Note: The amendments to 215.283 by section 8, chapter 462, Oregon Laws 2013, become operative January 2, 2024. See section 10, chapter 462, Oregon Laws 2013. The text that is operative on and after January 2, 2024, is set forth for the user’s convenience.
(1) The following uses may be established in any area zoned for exclusive farm use:

(a) Churches and cemeteries in conjunction with churches.

(b) The propagation or harvesting of a forest product.

(c) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in:

(A) ORS 215.275; or

(B) If the utility facility is an associated transmission line, as defined in ORS 215.274 and 469.300.

(d) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operator’s spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.192 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

(e) Subject to ORS 215.279, primary or accessory dwellings and other buildings customarily provided in conjunction with farm use.

(f) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(g) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

(h) Climbing and passing lanes within the right of way existing as of July 1, 1987.

(i) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

(j) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

(k) Minor betterment of existing public road and highway related facilities such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

(L) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

(m) Creation, restoration or enhancement of wetlands.

(n) A winery, as described in ORS 215.452 or 215.453.

(o) Farm stands if:

(A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

(B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

(p) Alteration, restoration or replacement of a lawfully established dwelling that:

(A) Has intact exterior walls and roof structure;

(B) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

(C) Has interior wiring for interior lights;

(D) Has a heating system; and

(E) In the case of replacement:

(i) Is removed, demolished or converted to an allowable nonresidential use within three months of the completion of the replacement dwelling. A replacement dwelling may be sited on any part of the same lot or parcel. A dwelling established under this paragraph shall comply with all applicable siting standards. However, the standards shall not be applied in a manner that prohibits the siting of the dwelling. If the dwelling to be replaced is located on a portion of the lot or parcel not zoned for exclusive farm use, the applicant, as a condition of approval, shall execute and record in the deed records for the county where the property is located a deed restriction prohibiting the siting of a dwelling on that portion of the lot or parcel. The restriction imposed shall be irrevocable unless a statement of release is placed in the deed records for the county. The release shall be signed by the county or its designee and state that the provisions of this paragraph regarding replacement dwellings have changed to allow the siting of another dwelling. The county planning director or the director’s designee shall maintain a record of the lots and parcels that do not qualify for the siting of a new dwelling under the provisions of this paragraph, including a copy of the deed restrictions and release statements filed under this paragraph; and

(ii) For which the applicant has requested a deferred replacement permit, is removed or demolished within three months after the deferred replacement permit is issued. A deferred replacement permit allows construction of the replacement dwelling at any time. If, however, the established dwelling is not removed or demolished within three months after the deferred replacement permit is issued, the permit becomes void. The replacement dwelling must comply with applicable building codes, plumbing codes, sanitation codes and other requirements relating to health and safety or to siting at the time of construction. A deferred replacement permit may not be transferred, by sale or otherwise, except by the applicant to the spouse or a child of the applicant.

(q) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. An owner of property used for the purpose authorized in this paragraph may charge a person operating the use on the property rent for the property. An operator may charge users of the property a fee that does not exceed the operator’s cost to maintain the property, buildings and facilities. As used in this paragraph, "model aircraft" means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

(r) A facility for the processing of farm crops or for the production of biofuel, as defined in ORS 315.141, if the facility is located on a farm operation that provides at least one-quarter of the farm crops processed at the facility, or an establishment for the slaughter, processing or selling of poultry or poultry products pursuant to ORS 603.038. If a building is established or used for the processing facility or establishment, the farm operator may not devote more than 10,000 square feet of floor area to the processing facility or establishment, exclusive of the floor area designated for preparation, storage or other farm use. A processing facility or establishment must comply with all applicable siting standards but the standards may not be applied in a manner that prohibits the siting of the processing facility or establishment.

(s) Fire service facilities providing rural fire protection services.

(t) Irrigation reservoirs, canals, delivery lines and those structures and accessory operational facilities, not including parks or other recreational structures and facilities, associated with a district as defined in ORS 540.505.

(u) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

(A) A public right of way;

(B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

(C) The property to be served by the utility.

(v) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

(w) A county law enforcement facility that lawfully existed on August 20, 2002, and is used to provide rural law enforcement services primarily in rural areas, including parole and post-prison supervision, but not including a correctional facility as defined under ORS 162.135.

(x) Dog training classes or testing trials, which may be conducted outdoors or in preexisting farm buildings, when:

(A) The number of dogs participating in training does not exceed 10 dogs per training class and the number of training classes to be held on-site does not exceed six per day; and

(B) The number of dogs participating in a testing trial does not exceed 60 and the number of testing trials to be conducted on-site is limited to four or fewer trials per calendar year.

(2) The following nonfarm uses may be established, subject to the approval of the governing body or its designee in any area zoned for exclusive farm use subject to ORS 215.296:

(a) Commercial activities that are in conjunction with farm use, including the processing of farm crops into biofuel not permitted under ORS 215.203 (2)(b)(K) or subsection (1)(r) of this section.

(b) Operations conducted for:

(A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005 not otherwise permitted under subsection (1)(f) of this section;

(B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

(C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

(D) Processing of other mineral resources and other subsurface resources.

(c) Private parks, playgrounds, hunting and fishing preserves and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). As used in this paragraph, "yurt" means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

(d) Parks and playgrounds. A public park may be established consistent with the provisions of ORS 195.120.

(e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community. A community center authorized under this paragraph may provide services to veterans, including but not limited to emergency and transitional shelter, preparation and service of meals, vocational and educational counseling and referral to local, state or federal agencies providing medical, mental health, disability income replacement and substance abuse services, only in a facility that is in existence on January 1, 2006. The services may not include direct delivery of medical, mental health, disability income replacement or substance abuse services.

(f) Golf courses on land determined not to be high-value farmland, as defined in ORS 195.300.

(g) Commercial utility facilities for the purpose of generating power for public use by sale.

(h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport, as used in this section, means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

(i) Home occupations as provided in ORS 215.448.

(j) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market. Forest products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

(k) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

(L) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under subsection (1)(p) of this section.

(m) Transmission towers over 200 feet in height.

(n)(A) Commercial dog boarding kennels; or

(B) Dog training classes or testing trials that cannot be established under subsection (1)(x) of this section.

(o) Residential homes as defined in ORS 197.660, in existing dwellings.

(p) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the county’s land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

(q) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

(r) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

(s) Improvement of public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

(t) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

(u) Room and board arrangements for a maximum of five unrelated persons in existing residences.

(v) Operations for the extraction and bottling of water.

(w) Expansion of existing county fairgrounds and activities directly relating to county fairgrounds governed by county fair boards established pursuant to ORS 565.210.

(x) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of an urban growth boundary. As used in this paragraph:

(A) "Living history museum" means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

(B) "Local historical society" means the local historical society recognized by the county governing body and organized under ORS chapter 65.

(y) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesaler’s permit to sell or provide fireworks.

(z) A landscape contracting business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

(aa) Public or private schools for kindergarten through grade 12, including all buildings essential to the operation of a school, primarily for residents of the rural area in which the school is located.

(3) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

(a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

(b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993.

(4) The following agri-tourism and other commercial events or activities that are related to and supportive of agriculture may be established in any area zoned for exclusive farm use:

(a) A county may authorize a single agri-tourism or other commercial event or activity on a tract in a calendar year by an authorization that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract, if the agri-tourism or other commercial event or activity meets any local standards that apply and:

(A) The agri-tourism or other commercial event or activity is incidental and subordinate to existing farm use on the tract;

(B) The duration of the agri-tourism or other commercial event or activity does not exceed 72 consecutive hours;

(C) The maximum attendance at the agri-tourism or other commercial event or activity does not exceed 500 people;

(D) The maximum number of motor vehicles parked at the site of the agri-tourism or other commercial event or activity does not exceed 250 vehicles;

(E) The agri-tourism or other commercial event or activity complies with ORS 215.296;

(F) The agri-tourism or other commercial event or activity occurs outdoors, in temporary structures, or in existing permitted structures, subject to health and fire and life safety requirements; and

(G) The agri-tourism or other commercial event or activity complies with conditions established for:

(i) Planned hours of operation;

(ii) Access, egress and parking;

(iii) A traffic management plan that identifies the projected number of vehicles and any anticipated use of public roads; and

(iv) Sanitation and solid waste.

(b) In the alternative to paragraphs (a) and (c) of this subsection, a county may authorize, through an expedited, single-event license, a single agri-tourism or other commercial event or activity on a tract in a calendar year by an expedited, single-event license that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. A decision concerning an expedited, single-event license is not a land use decision, as defined in ORS 197.015. To approve an expedited, single-event license, the governing body of a county or its designee must determine that the proposed agri-tourism or other commercial event or activity meets any local standards that apply, and the agri-tourism or other commercial event or activity:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not begin before 6 a.m. or end after 10 p.m.;

(C) May not involve more than 100 attendees or 50 vehicles;

(D) May not include the artificial amplification of music or voices before 8 a.m. or after 8 p.m.;

(E) May not require or involve the construction or use of a new permanent structure in connection with the agri-tourism or other commercial event or activity;

(F) Must be located on a tract of at least 10 acres unless the owners or residents of adjoining properties consent, in writing, to the location; and

(G) Must comply with applicable health and fire and life safety requirements.

(c) In the alternative to paragraphs (a) and (b) of this subsection, a county may authorize up to six agri-tourism or other commercial events or activities on a tract in a calendar year by a limited use permit that is personal to the applicant and is not transferred by, or transferable with, a conveyance of the tract. The agri-tourism or other commercial events or activities must meet any local standards that apply, and the agri-tourism or other commercial events or activities:

(A) Must be incidental and subordinate to existing farm use on the tract;

(B) May not, individually, exceed a duration of 72 consecutive hours;

(C) May not require that a new permanent structure be built, used or occupied in connection with the agri-tourism or other commercial events or activities;

(D) Must comply with ORS 215.296;

(E) May not, in combination with other agri-tourism or other commercial events or activities authorized in the area, materially alter the stability of the land use pattern in the area; and

(F) Must comply with conditions established for:

(i) The types of agri-tourism or other commercial events or activities that are authorized during each calendar year, including the number and duration of the agri-tourism or other commercial events and activities, the anticipated daily attendance and the hours of operation;

(ii) The location of existing structures and the location of proposed temporary structures to be used in connection with the agri-tourism or other commercial events or activities;

(iii) The location of access and egress and parking facilities to be used in connection with the agri-tourism or other commercial events or activities;

(iv) Traffic management, including the projected number of vehicles and any anticipated use of public roads; and

(v) Sanitation and solid waste.

(d) In addition to paragraphs (a) to (c) of this subsection, a county may authorize agri-tourism or other commercial events or activities that occur more frequently or for a longer period or that do not otherwise comply with paragraphs (a) to (c) of this subsection if the agri-tourism or other commercial events or activities comply with any local standards that apply and the agri-tourism or other commercial events or activities:

(A) Are incidental and subordinate to existing commercial farm use of the tract and are necessary to support the commercial farm uses or the commercial agricultural enterprises in the area;

(B) Comply with the requirements of paragraph (c)(C), (D), (E) and (F) of this subsection;

(C) Occur on a lot or parcel that complies with the acknowledged minimum lot or parcel size; and

(D) Do not exceed 18 events or activities in a calendar year.

(5) A holder of a permit authorized by a county under subsection (4)(d) of this section must request review of the permit at four-year intervals. Upon receipt of a request for review, the county shall:

(a) Provide public notice and an opportunity for public comment as part of the review process; and

(b) Limit its review to events and activities authorized by the permit, conformance with conditions of approval required by the permit and the standards established by subsection (4)(d) of this section.

(6) For the purposes of subsection (4) of this section:

(a) A county may authorize the use of temporary structures established in connection with the agri-tourism or other commercial events or activities authorized under subsection (4) of this section. However, the temporary structures must be removed at the end of the agri-tourism or other event or activity. The county may not approve an alteration to the land in connection with an agri-tourism or other commercial event or activity authorized under subsection (4) of this section, including, but not limited to, grading, filling or paving.

(b) The county may issue the limited use permits authorized by subsection (4)(c) of this section for two calendar years. When considering an application for renewal, the county shall ensure compliance with the provisions of subsection (4)(c) of this section, any local standards that apply and conditions that apply to the permit or to the agri-tourism or other commercial events or activities authorized by the permit.

(c) The authorizations provided by subsection (4) of this section are in addition to other authorizations that may be provided by law, except that "outdoor mass gathering" and "other gathering," as those terms are used in ORS 197.015 (10)(d), do not include agri-tourism or other commercial events and activities.



Section 215.284 - Dwelling not in conjunction with farm use; existing lots or parcels; new lots or parcels.

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

(b) The dwelling will be sited on a lot or parcel that is predominantly composed of Class IV through Class VIII soils that would not, when irrigated, be classified as prime, unique, Class I or Class II soils;

(c) The dwelling will be sited on a lot or parcel created before January 1, 1993;

(d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

(e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

(2) In counties not described in subsection (1) of this section, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

(b) The dwelling is situated upon a lot or parcel or portion of a lot or parcel that is generally unsuitable land for the production of farm crops and livestock or merchantable tree species, considering the terrain, adverse soil or land conditions, drainage and flooding, vegetation, location and size of the tract. A lot or parcel or portion of a lot or parcel may not be considered unsuitable solely because of size or location if it can reasonably be put to farm or forest use in conjunction with other land;

(c) The dwelling will be sited on a lot or parcel created before January 1, 1993;

(d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

(e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

(3) In counties in western Oregon, as defined in ORS 321.257, not described in subsection (4) of this section, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

(b) The dwelling is situated upon a lot or parcel or portion of a lot or parcel that is generally unsuitable land for the production of farm crops and livestock or merchantable tree species, considering the terrain, adverse soil or land conditions, drainage and flooding, vegetation, location and size of the tract. A lot or parcel or portion of a lot or parcel may not be considered unsuitable solely because of size or location if it can reasonably be put to farm or forest use in conjunction with other land;

(c) The dwelling will be sited on a lot or parcel created after January 1, 1993, as allowed under ORS 215.263 (4);

(d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

(e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

(4)(a) In the Willamette Valley, a lot or parcel allowed under paragraph (b) of this subsection for a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that the originating lot or parcel is equal to or larger than the applicable minimum lot or parcel size and:

(A) Is not stocked to the requirements under ORS 527.610 to 527.770;

(B) Is composed of at least 95 percent Class VI through Class VIII soils; and

(C) Is composed of at least 95 percent soils not capable of producing 50 cubic feet per acre per year of wood fiber.

(b) Any parcel to be created for a dwelling from the originating lot or parcel described in paragraph (a) of this subsection will not be smaller than 20 acres.

(c) The dwelling or activities associated with the dwelling allowed under this subsection will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use.

(d) The dwelling allowed under this subsection will not materially alter the stability of the overall land use pattern of the area.

(e) The dwelling allowed under this subsection complies with such other conditions as the governing body or its designee considers necessary.

(5) No final approval of a nonfarm use under this section shall be given unless any additional taxes imposed upon the change in use have been paid.

(6) If a single-family dwelling is established on a lot or parcel as set forth in ORS 215.705 to 215.750, no additional dwelling may later be sited under subsection (1), (2), (3), (4) or (7) of this section.

(7) In counties in eastern Oregon, as defined in ORS 321.805, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to the approval of the county governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

(a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

(b) The dwelling will be sited on a lot or parcel created after January 1, 1993, as allowed under ORS 215.263 (5);

(c) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

(d) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

[Formerly subsections (3) to (8) of 215.283; 2001 c.704 §4; 2003 c.621 §71; 2015 c.27 §24]



Section 215.285



Section 215.288



Section 215.290



Section 215.293 - Dwelling in exclusive farm use or forest zone; condition; declaration; recordation.

[1983 c.826 §11; 1995 c.703 §11]



Section 215.294 - Railroad facilities handling materials regulated under ORS chapter 459 or 466.

(2) A permit for a use allowed under subsection (1) of this section must be applied for no later than December 31, 1993.

(3) A county shall allow an application for a permit authorizing the use allowed under this section prior to the adoption of amendments to the comprehensive plan or land use regulations.

[1993 c.530 §1]



Section 215.295



Section 215.296 - Standards for approval of certain uses in exclusive farm use zones; violation of standards; complaint; penalties; exceptions to standards.

(a) Force a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

(b) Significantly increase the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use.

(2) An applicant for a use allowed under ORS 215.213 (2) or (11) or 215.283 (2) or (4) may demonstrate that the standards for approval set forth in subsection (1) of this section will be satisfied through the imposition of conditions. Any conditions so imposed shall be clear and objective.

(3) A person engaged in farm or forest practices on lands devoted to farm or forest use may file a complaint with the local governing body or its designee alleging:

(a) That a condition imposed pursuant to subsection (2) of this section has been violated;

(b) That the violation has:

(A) Forced a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

(B) Significantly increased the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use; and

(c) That the complainant is adversely affected by the violation.

(4) Upon receipt of a complaint filed under this section or ORS 215.218, the local governing body or its designee shall:

(a) Forward the complaint to the operator of the use;

(b) Review the complaint in the manner set forth in ORS 215.402 to 215.438; and

(c) Determine whether the allegations made in a complaint filed under this section or ORS 215.218 are true.

(5) Upon a determination that the allegations made in a complaint are true, the local governing body or its designee at a minimum shall notify the violator that a violation has occurred, direct the violator to correct the conditions that led to the violation within a specified time period and warn the violator against the commission of further violations.

(6) If the conditions that led to a violation are not corrected within the time period specified pursuant to subsection (5) of this section, or if there is a determination pursuant to subsection (4) of this section following the receipt of a second complaint that a further violation has occurred, the local governing body or its designee at a minimum shall assess a fine against the violator.

(7) If the conditions that led to a violation are not corrected within 30 days after the imposition of a fine pursuant to subsection (6) of this section, or if there is a determination pursuant to subsection (4) of this section following the receipt of a third or subsequent complaint that a further violation has occurred, the local governing body or its designee shall at a minimum order the suspension of the use until the violator corrects the conditions that led to the violation.

(8) If a use allowed under ORS 215.213 (2) or (11) or 215.283 (2) or (4) is initiated without prior approval pursuant to subsection (1) of this section, the local governing body or its designee at a minimum shall notify the user that prior approval is required, direct the user to apply for approval within 21 days and warn the user against the commission of further violations. If the user does not apply for approval within 21 days, the local governing body or its designee shall order the suspension of the use until the user applies for and receives approval. If there is a determination pursuant to subsection (4) of this section following the receipt of a complaint that a further violation occurred after approval was granted, the violation shall be deemed a second violation and the local governing body or its designee at a minimum shall assess a fine against the violator.

(9)(a) The standards set forth in subsection (1) of this section do not apply to farm or forest uses conducted within:

(A) Lots or parcels with a single-family residential dwelling approved under ORS 215.213 (3), 215.284 (1), (2), (3), (4) or (7) or 215.705;

(B) An exception area approved under ORS 197.732; or

(C) An acknowledged urban growth boundary.

(b) A person residing in a single-family residential dwelling which was approved under ORS 215.213 (3), 215.284 (1), (2), (3), (4) or (7) or 215.705, which is within an exception area approved under ORS 197.732 or which is within an acknowledged urban growth boundary may not file a complaint under subsection (3) of this section.

(10) This section does not prevent a local governing body approving a use allowed under ORS 215.213 (2) or (11) or 215.283 (2) or (4) from establishing standards in addition to those set forth in subsection (1) of this section or from imposing conditions to ensure conformance with the additional standards.

[1989 c.861 §6; 1993 c.792 §15; 2001 c.704 §8; 2003 c.616 §3; 2011 c.567 §9]



Section 215.297 - Verifying continuity for approval of certain uses in exclusive farm use zones.

(2) Alteration, restoration or replacement of a use authorized in ORS 215.213 (2)(w) or 215.283 (2)(y) may be altered, restored or replaced pursuant to ORS 215.130 (5), (6) and (9).

[2003 c.247 §4]

Note: 215.297 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.298 - Mining in exclusive farm use zone; land use permit.

(2) A permit for mining of aggregate shall be issued only for a site included on an inventory in an acknowledged comprehensive plan.

(3) For purposes of ORS 215.213 (2) and 215.283 (2) and this section, "mining" includes all or any part of the process of mining by the removal of overburden and the extraction of natural mineral deposits thereby exposed by any method including open-pit mining operations, auger mining operations, processing, surface impacts of underground mining, production of surface mining refuse and the construction of adjacent or off-site borrow pits except those constructed for use as access roads. "Mining" does not include excavations of sand, gravel, clay, rock or other similar materials conducted by a landowner or tenant on the landowner or tenant’s property for the primary purpose of reconstruction or maintenance of access roads and excavation or grading operations conducted in the process of farming or cemetery operations, on-site road construction or other on-site construction or nonsurface impacts of underground mines.

[1989 c.861 §7]



Section 215.299 - Policy on mining resource lands.

(a) The extraction of aggregate, other minerals and other subsurface resources is an essential contribution to Oregon’s economic well-being.

(b) Oregon has an economic and social interest in locating and providing affordable aggregate, other minerals and other subsurface resources in close proximity to the end user of the materials.

(c) Oregon has an interest in balancing competing land use demands for lands identified as farmlands or forestlands in a manner that protects the economic viability of mining and other resource uses.

(d) To balance competing resource uses, Oregon has an interest in providing significant volumes of high-quality aggregate, other minerals and other subsurface resources that are critical to building Oregon’s communities and infrastructure while preserving farmland for agricultural production.

(2) The Legislative Assembly declares that:

(a) High-value farmland composed predominantly of Class I and Class II soils in the Willamette Valley should not be available for mining unless there is a significant volume of high-quality aggregate and other minerals and other subsurface resources available for extraction.

(b) State agencies and local governments should balance competing resource uses and not restrict the removal of the full depth of aggregate unless public health and safety concerns necessitate the restriction of mining activity.

[2013 c.706 §1]

Note: 215.299 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.300



Section 215.301 - Blending materials for cement prohibited near vineyards; exception.

(2) Nothing in this chapter shall be construed to apply to operations for batching and blending of mineral and aggregate under a local land use approval on October 3, 1989, or a subsequent renewal of an existing approval.

(3) Nothing in ORS 215.213, 215.263, 215.283, 215.284, 215.296 or 215.298 shall be construed to apply to a use allowed under ORS 215.213 (2) or 215.283 (2) and approved by a local governing body on October 3, 1989, or a subsequent renewal of an existing approval.

[1989 c.861 §§4,5]



Section 215.303



Section 215.304 - Rule adoption; limitations.

(2) Amendments required to conform rules to the provisions of subsection (1) of this section and ORS 215.700 to 215.780 shall be adopted by March 1, 1994.

(3) Any portion of a rule inconsistent with the provisions of ORS 197.247 (1991 Edition), 215.213, 215.214 (1991 Edition), 215.288 (1991 Edition), 215.317, 215.327 and 215.337 (1991 Edition) or 215.700 to 215.780 on March 1, 1994:

(a) Shall not be implemented or enforced; and

(b) Has no legal effect.

(4) Notwithstanding subsection (3) of this section, the uses authorized by ORS 215.283 (1)(x) or (2)(n) may be established on land in exclusive farm use zones, including high-value farmland.

[1993 c.792 §28; 2001 c.672 §19; 2012 c.74 §4]



Section 215.305



Section 215.306 - Conducting filming activities in exclusive farm use zones.

(2) The provisions of this section do not affect the eligibility of a zone for special assessment as provided in ORS 308A.050 to 308A.128.

(3)(a) On-site filming and activities accessory to on-site filming may be conducted in any area zoned for exclusive farm use without prior approval of local government but subject to ORS 30.930 to 30.947.

(b) Notwithstanding paragraph (a) of this subsection, on-site filming and activities accessory to on-site filming that exceed 45 days on any site within a one-year period or involve erection of sets that would remain in place for longer than 45 days may be conducted only upon approval of the governing body or its designee in any area zoned for exclusive farm use subject to ORS 215.296. In addition to other activities described in subsection (4) of this section, these activities may include office administrative functions such as payroll and scheduling, and the use of campers, truck trailers or similar temporary facilities. Temporary facilities may be used as temporary housing for security personnel.

(4) For purposes of this section, "on-site filming and activities accessory to on-site filming":

(a) Includes:

(A) Filming and site preparation, construction of sets, staging, makeup and support services customarily provided for on-site filming.

(B) Production of advertisements, documentaries, feature film, television services and other film productions that rely on the rural qualities of an exclusive farm use zone in more than an incidental way.

(b) Does not include:

(A) Facilities for marketing, editing and other such activities that are allowed only as a home occupation; or

(B) Construction of new structures that requires a building permit.

(5) A decision of local government issuing any permits necessary for activities under subsection (3)(a) of this section is not a land use decision. [1995 c.722 §1; 1997 c.550 §3; 1999 c.314 §59; 2001 c.672 §20]

Note: Sections 1 to 6, chapter 84, Oregon Laws 2010, provide:

Sec. 1. Sections 2 and 3 of this 2010 Act are added to and made a part of ORS chapter 215. [2010 c.84 §1]

Sec. 2. (1) As used in this section and section 3, chapter 84, Oregon Laws 2010:

(a) "Guest lodging unit" means a guest room in a lodge, bunkhouse, cottage or cabin used only for transient overnight lodging and not for a permanent residence.

(b) "Guest ranch" means a facility for guest lodging units, passive recreational activities described in subsection (6) of this section and food services described in subsection (7) of this section that are incidental and accessory to an existing and continuing livestock operation that qualifies as a farm use.

(c) "Livestock" means cattle, sheep, horses and bison.

(2) Subject to the provisions of ORS 215.296 (1) and (2) and other approval or siting standards of a county, a guest ranch may be established in an area of eastern Oregon, as defined in ORS 321.805, that is zoned for exclusive farm use unless the proposed site of the guest ranch is within the boundaries of or surrounded by:

(a) A federally designated wilderness area or a wilderness study area;

(b) A federally designated wildlife refuge;

(c) A federally designated area of critical environmental concern; or

(d) An area established by an Act of Congress for the protection of scenic or ecological resources.

(3) The guest ranch must be located on a lawfully established unit of land that:

(a) Is at least 160 acres;

(b) Contains the dwelling of the individual conducting the livestock operation; and

(c) Is not high-value farmland, as defined in ORS 215.710.

(4) Except as provided in subsection (5) of this section, the guest lodging units of the guest ranch cumulatively must:

(a) Include not fewer than four nor more than 10 overnight guest lodging units; and

(b) Not exceed a total of 12,000 square feet in floor area, not counting the floor area of a lodge that is dedicated to kitchen area, rest rooms, storage or other shared or common indoor space.

(5) For every increment of 160 acres that the lawfully established unit of land on which the guest ranch is located exceeds the minimum 160-acre requirement described in subsection (3) of this section, up to five additional overnight guest lodging units not exceeding a total of 6,000 square feet of floor area may be included in the guest ranch for a total of not more than 25 guest lodging units and 30,000 square feet of floor area.

(6) A guest ranch may provide passive recreational activities that can be provided in conjunction with the livestock operation’s natural setting including, but not limited to, hunting, fishing, hiking, biking, horseback riding, camping and swimming. A guest ranch may not provide intensively developed recreational facilities, including golf courses as identified in ORS 215.283.

(7) A guest ranch may provide food services only for guests of the guest ranch, individuals accompanying the guests and individuals attending a special event at the guest ranch. The cost of meals, if any, may be included in the fee to visit or stay at the guest ranch. A guest ranch may not sell individual meals to an individual who is not a guest of the guest ranch, an individual accompanying a guest or an individual attending a special event at the guest ranch. [2010 c.84 §2; 2011 c.451 §1]

Sec. 3. (1) Notwithstanding ORS 215.283, the governing body of a county or its designee may not allow a guest ranch in conjunction with:

(a) A campground as described in ORS 215.283 (2).

(b) A golf course as described in ORS 215.283 (2).

(2) Notwithstanding ORS 215.263, the governing body of a county or its designee may not approve a proposed division of land in an exclusive farm use zone for a guest ranch.

(3) The governing body of a county or its designee may not approve a proposed division of land that separates the guest ranch from the dwelling of the individual conducting the livestock operation. [2010 c.84 §3]

Sec. 4. A guest ranch approved and established under section 1, chapter 728, Oregon Laws 1997, as amended by section 1, chapter 216, Oregon Laws 1999, section 2, chapter 467, Oregon Laws 2001, section 5, chapter 544, Oregon Laws 2001, section 1, chapter 147, Oregon Laws 2003, section 107, chapter 621, Oregon Laws 2003, and section 1, chapter 258, Oregon Laws 2005, and made nonconforming by repeal of chapter 728, Oregon Laws 1997, by section 5, chapter 728, Oregon Laws 1997, as amended by section 3, chapter 467, Oregon Laws 2001, and section 3, chapter 258, Oregon Laws 2005, is deemed a conforming use under section 2 of this 2010 Act on and after January 2, 2010. [2010 c.84 §4]

Sec. 5. A county shall amend its land use regulations to conform to the requirements of sections 2, 3 and 4 of this 2010 Act. Notwithstanding contrary provisions of state law or a county charter relating to public hearings on amendments to an ordinance, a county may adopt amendments to its land use regulations required by this section without holding a public hearing and without adopting findings if:

(1) The county has given notice to the Department of Land Conservation and Development of the proposed amendments in the manner provided by ORS 197.610; and

(2) The department has confirmed in writing that the only effect of the proposed amendments is to conform the county’s land use regulations to the requirements of sections 2, 3 and 4 of this 2010 Act. [2010 c.84 §5]

Sec. 6. Sections 2, 3, 4 and 5, chapter 84, Oregon Laws 2010, are repealed on January 2, 2018. [2010 c.84 §6; 2011 c.451 §2]

Note: Sections 1, 2, 3 and 11, chapter 462, Oregon Laws 2013, provide:

Sec. 1. Section 2 of this 2013 Act is added to and made a part of ORS 215.203 to 215.311. [2013 c.462 §1]

Sec. 2. (1) A lawfully established dwelling may be altered, restored or replaced under ORS 215.213 (1)(q) or 215.283 (1)(p) in the manner provided by either subsection (2) or (3) of this section.

(2) The dwelling may be altered, restored or replaced if, when an application for a permit is submitted, the permitting authority:

(a) Finds to the satisfaction of the permitting authority that the dwelling to be altered, restored or replaced has, or formerly had:

(A) Intact exterior walls and roof structure;

(B) Indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

(C) Interior wiring for interior lights; and

(D) A heating system; and

(b) Finds that the dwelling was assessed as a dwelling for purposes of ad valorem taxation for the lesser of:

(A) The previous five property tax years unless the value of the dwelling was eliminated as a result of the destruction, or demolition in the case of restoration, of the dwelling; or

(B) From the time when the dwelling was erected upon or affixed to the land and became subject to assessment as described in ORS 307.010 unless the value of the dwelling was eliminated as a result of the destruction, or demolition in the case of restoration, of the dwelling.

(3) The dwelling may be altered, restored or replaced if, when an application for a permit is submitted, the dwelling meets the requirements of subsection (2)(a) of this section, the dwelling does not meet the requirement of subsection (2)(b) of this section, and the applicant establishes to the satisfaction of the permitting authority that the dwelling was improperly removed from the tax roll by a person other than the current owner.

(4) For replacement of a lawfully established dwelling under ORS 215.213 (1)(q) or 215.283 (1)(p):

(a) The dwelling to be replaced must be removed, demolished or converted to an allowable nonresidential use:

(A) Within one year after the date the replacement dwelling is certified for occupancy pursuant to ORS 455.055; or

(B) If the dwelling to be replaced is, in the discretion of the permitting authority, in such a state of disrepair that the structure is unsafe for occupancy or constitutes an attractive nuisance, on or before a date set by the permitting authority that is not less than 90 days after the replacement permit is issued.

(b) The replacement dwelling:

(A) May be sited on any part of the same lot or parcel.

(B) Must comply with applicable siting standards. However, the standards may not be applied in a manner that prohibits the siting of the replacement dwelling.

(c) As a condition of approval, if the dwelling to be replaced is located on a portion of the lot or parcel that is not zoned for exclusive farm use, the applicant shall execute and cause to be recorded in the deed records of the county in which the property is located a deed restriction prohibiting the siting of another dwelling on that portion of the lot or parcel. The restriction imposed is irrevocable unless the county planning director, or the director’s designee, places a statement of release in the deed records of the county to the effect that the provisions of this section and either ORS 215.213 or 215.283 regarding replacement dwellings have changed to allow the lawful siting of another dwelling.

(5)(a) Notwithstanding subsection (4)(b)(A) of this section, paragraph (b) of this subsection applies when a replacement dwelling under ORS 215.213 (1)(q) or 215.283 (1)(p) qualifies for replacement:

(A) Under subsection (2) of this section because the dwelling formerly had the features described in subsection (2) of this section;

(B) Under subsection (3) of this section; or

(C) Under a permit described in section 3 of this 2013 Act.

(b) The replacement dwelling must be sited on the same lot or parcel:

(A) Using all or part of the footprint of the replaced dwelling or near a road, ditch, river, property line, forest boundary or another natural boundary of the lot or parcel; and

(B) If possible, for the purpose of minimizing the adverse impacts on resource use of land in the area, within a concentration or cluster of structures or within 500 yards of another structure.

(6) The county planning director, or the director’s designee, shall maintain a record of the lots and parcels that do not qualify for the siting of a new dwelling under subsection (4) of this section, including a copy of the deed restrictions filed under subsection (4) of this section.

(7) If an applicant is granted a deferred replacement permit under this section:

(a) The deferred replacement permit:

(A) Does not expire but, notwithstanding subsection (4)(a)(A) of this section, the permit becomes void unless the dwelling to be replaced is removed or demolished within three months after the deferred replacement permit is issued; and

(B) May not be transferred, by sale or otherwise, except by the applicant to the spouse or a child of the applicant.

(b) The replacement dwelling must comply with applicable building codes, plumbing codes, sanitation codes and other requirements relating to health and safety or to siting at the time of construction. However, the standards may not be applied in a manner that prohibits the siting of the replacement dwelling.

(8) As used in this section, "improperly removed" means, with respect to a dwelling removed from the tax roll, that:

(a) The dwelling has taxable value in its present state, or had taxable value when the dwelling:

(A) Was first removed from the tax roll; or

(B) Was destroyed by fire or other act of God; and

(b) The county stopped assessing the dwelling even though the current owner did not request removal of the dwelling from the tax roll. [2013 c.462 §2]

Sec. 3. A permit for a replacement dwelling that was issued under ORS 215.213 (1)(q) or 215.283 (1)(p) and became void before the effective date of this 2013 Act [January 1, 2014] shall be deemed to be valid and effective if, within one year after the effective date of this 2013 Act, the holder of the permit:

(1) Removes, demolishes or converts to an allowable nonresidential use the dwelling to be replaced; and

(2) Causes to be recorded in the deed records of the county a statement that the dwelling to be replaced has been removed, demolished or converted. [2013 c.462 §3]

Sec. 11. Sections 2 and 3 of this 2013 Act are repealed January 2, 2024.

[2013 c.462 §11]



Section 215.310



Section 215.311 - Log truck parking in exclusive farm use zones; dump truck parking in forest zones or mixed farm and forest zones.

(2) The provisions of this section do not affect the eligibility of a zone for special assessment as provided in ORS 308A.050 to 308A.128.

(3) Notwithstanding any other provision of law except for health and safety provisions, parking no more than seven log trucks shall be allowed in an exclusive farm use zone unless the local government determines that log truck parking on a lot or parcel will:

(a) Force a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

(b) Significantly increase the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use.

(4) The limitations on uses of land zoned for forest use or mixed farm and forest use described in ORS 215.700 to 215.780 and limitations imposed by or adopted pursuant to ORS 197.040 do not apply to dump truck parking under this section.

(5) The provisions of this section do not affect the eligibility of land for special assessment as provided in ORS 308A.250 to 308A.259, 308A.300 to 308A.330, 308A.350 to 308A.383, 308A.403 to 308A.430 or 308A.450 to 308A.465.

(6) Notwithstanding any other provision of law except for health and safety provisions, parking up to seven dump trucks and up to seven trailers is allowed on land zoned for forest use or mixed farm and forest use unless the local government determines that dump truck parking on a lot or parcel will:

(a) Force a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

(b) Significantly increase the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use.

[1995 c.799 §1; 1999 c.314 §60; 2001 c.672 §21; 2011 c.629 §4]



Section 215.312 - Public safety training facility.

(2) In addition to the nonfarm uses that may be established in an area zoned for exclusive farm use under ORS 215.283 (1), Portland Community College may establish a public safety training facility as an outright permitted use on up to 300 acres of land in an area zoned for exclusive farm use, notwithstanding:

(a) The statewide land use planning goals and administrative rules adopted by the Land Conservation and Development Commission.

(b) The minimum lot or parcel size under ORS 215.780.

(3) Portland Community College may establish the public safety training facility jointly in cooperation with one or more other public bodies, as defined in ORS 174.109.

(4) Portland Community College shall:

(a) Use the public safety training facility to support curriculum focused on public safety training and education; and

(b) Make the facility available for use by other public bodies for public safety training or education of public safety personnel, as defined in ORS 181A.355, and other providers of emergency services, as defined in ORS 401.025.

(5) A public safety training facility authorized by this section:

(a) Must be sited on land that is within a community college district in Columbia County.

(b) May not be established unless Portland Community College applies for land use approval of the facility on or before December 31, 2015.

(6) When making decisions approving the public safety training facility authorized by this section, the local government:

(a) Shall apply only those procedural provisions and objective development standards of its land use regulations that apply to uses permitted outright under ORS 215.283 (1).

(b) Is not required to amend the acknowledged comprehensive plan or land use regulations to implement this section.

(7) Before approving the public safety training facility authorized by this section, the local government shall hold at least one public hearing and allow interested persons to testify regarding the location of the facility.

(8) A decision made by the local government to approve the public safety training facility authorized by this section is not:

(a) A land use decision or a limited land use decision, as those terms are defined in ORS 197.015; and

(b) Subject to review by the Land Use Board of Appeals under ORS 197.805 to 197.855.

[2013 c.725 §3]

Note: 215.312 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.316 - Termination of adoption of marginal lands.

(2) If a county that had adopted marginal lands provisions before January 1, 1993, subsequently sites a dwelling under ORS 215.705 to 215.750 on land zoned for exclusive farm use, the county shall not later apply marginal lands provisions, including those set forth in ORS 215.213, to lots or parcels other than those to which the county applied the marginal lands provisions before the county sited a dwelling under ORS 215.705 to 215.750.

[1993 c.792 §29]



Section 215.317 - Permitted uses on marginal land.

(a) Intensive farm or forest operations, including but not limited to "farm use" as defined in ORS 215.203.

(b) Part-time farms.

(c) Woodlots.

(d) One single-family dwelling on a lot or parcel created under ORS 215.327 (1) or (2).

(e) One single-family dwelling on a lot or parcel of any size if the lot or parcel was created before July 1, 1983, subject to subsection (2) of this section.

(f) The nonresidential uses authorized in exclusive farm use zones under ORS 215.213 (1) and (2).

(g) One manufactured dwelling or recreational vehicle in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident.

(2) If a lot or parcel described in subsection (1)(e) of this section is located within the Willamette River Greenway, a floodplain or a geological hazard area, approval of a single-family dwelling shall be subject to local ordinances relating to the Willamette River Greenway, floodplains or geological hazard areas, whichever is applicable.

[1983 c.826 §3; 1989 c.648 §62; 1993 c.792 §24; 1997 c.249 §60; 1999 c.640 §3]



Section 215.320



Section 215.325



Section 215.327 - Divisions of marginal land.

(1) Divisions of land to create a parcel or lot containing 10 or more acres if the lot or parcel is not adjacent to land zoned for exclusive farm use or forest use or, if it is adjacent to such land, the land qualifies for designation as marginal land under ORS 197.247 (1991 Edition).

(2) Divisions of land to create a lot or parcel containing 20 or more acres if the lot or parcel is adjacent to land zoned for exclusive farm use and that land does not qualify for designation as marginal land under ORS 197.247 (1991 Edition).

(3) Divisions of land to create a parcel or lot necessary for those uses authorized by ORS 215.317 (1)(f).

[1983 c.826 §4; 1993 c.792 §25]



Section 215.330



Section 215.337



Section 215.340



Section 215.350



Section 215.360



Section 215.370



Section 215.380



Section 215.390



Section 215.395



Section 215.398



Section 215.400



Section 215.401 - Preapplication process for land use approval of disposal site for composting.

(a) "Compost" has the meaning given that term in ORS 459.005.

(b) "Disposal site" has the meaning given that term in ORS 459.005.

(c) "Local government" has the meaning given that term in ORS 174.116.

(2) Before an applicant may submit an application under ORS 215.402 to 215.438 for land use approval to establish or modify a disposal site for composting that requires a permit issued by the Department of Environmental Quality, as provided in subsection (3) of this section, the applicant shall:

(a) Request and attend a preapplication conference described in subsections (4) to (6) of this section; and

(b) Hold a preapplication community meeting described in subsections (7) to (9) of this section.

(3) Subsection (2) of this section applies to an application to:

(a) Establish a disposal site for composting that sells, or offers for sale, resulting product; or

(b) Allow an existing disposal site for composting that sells, or offers for sale, resulting product to:

(A) Accept as feedstock nonvegetative materials, including dead animals, meat, dairy products and mixed food waste; or

(B) Increase the permitted annual tonnage of feedstock used by the disposal site by an amount that requires a new land use approval.

(4) During the preapplication conference:

(a) The applicant shall provide information about the proposed disposal site for composting and proposed operations for composting and respond to questions about the site and operations.

(b) The county with land use jurisdiction over the proposed disposal site for composting and the other representatives described in subsection (5) of this section shall inform the applicant of permitting requirements to establish and operate the proposed disposal site for composting and provide all application materials to the applicant.

(5) The applicant shall submit a written request to the county with land use jurisdiction to request a preapplication conference. A representative of the planning department of the county and a representative of the Department of Environmental Quality shall attend the conference along with representatives, as determined necessary by the county, of the following entities:

(a) Any other state agency or local government that has authority to approve or deny a permit, license or other certification required to establish or operate the proposed disposal site for composting.

(b) A state agency, a local government or a private entity that provides or would provide to the proposed disposal site for composting one or more of the following:

(A) Water systems.

(B) Wastewater collection and treatment systems, including storm drainage systems.

(C) Transportation systems or transit services.

(c) A city or county with territory within its boundaries that may be affected by the proposed disposal site for composting.

(d) The Department of Land Conservation and Development.

(e) The State Department of Agriculture.

(6) The county with land use jurisdiction may use preapplication procedures, if any, in the acknowledged land use regulations of the county, consistent with the requirements that the county shall:

(a) Provide notice of the preapplication conference to the entities described in subsection (5) of this section by mail and, as appropriate, in any other manner that ensures adequate notice and opportunity to participate;

(b) Hold the preapplication conference at least 20 days and not more than 40 days after receipt of the applicant’s written request; and

(c) Provide preapplication notes to each attendee of the conference and the other entities described in subsection (5) of this section for which a representative does not attend the preapplication conference.

(7) After the preapplication conference and before submitting the application for land use approval, the applicant shall:

(a) Hold a community meeting within 60 days after the preapplication conference:

(A) In a public location in the county with land use jurisdiction; and

(B) On a business day, or Saturday, that is not a holiday, with a start time between the hours of 6 p.m. and 8 p.m.

(b) Provide notice of the community meeting to:

(A) The owners of record, on the most recent property tax assessment roll, of real property located within one-half mile of the real property on which the proposed disposal site for composting would be located;

(B) The resident or occupant that receives mail at the mailing address of the real property described in subparagraph (A) of this paragraph if the mailing address of the owner of record is not the mailing address of the real property;

(C) Neighborhood and community organizations recognized by the governing body of the county if a boundary of the organization is within one-half mile of the proposed disposal site for composting;

(D) A newspaper that meets the requirements of ORS 193.020 for publication;

(E) Local media in a press release; and

(F) The entities described in subsection (5) of this section.

(8) During the community meeting, the applicant shall provide information about the proposed disposal site for composting and proposed operations for composting and respond to questions about the site and operations.

(9) The applicant’s notice provided under subsection (7)(b) of this section must include:

(a) A brief description of the proposed disposal site for composting;

(b) The address of the location of the community meeting; and

(c) The date and time of the community meeting.

[2013 c.524 §1]

Note: 215.401 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.402 - Definitions for ORS 215.402 to 215.438 and 215.700 to 215.780.

(1) "Contested case" means a proceeding in which the legal rights, duties or privileges of specific parties under general rules or policies provided under ORS 215.010 to 215.311, 215.317, 215.327, 215.402 to 215.438 and 215.700 to 215.780, or any ordinance, rule or regulation adopted pursuant thereto, are required to be determined only after a hearing at which specific parties are entitled to appear and be heard.

(2) "Hearing" means a quasi-judicial hearing, authorized or required by the ordinances and regulations of a county adopted pursuant to ORS 215.010 to 215.311, 215.317, 215.327, 215.402 to 215.438 and 215.700 to 215.780:

(a) To determine in accordance with such ordinances and regulations if a permit shall be granted or denied; or

(b) To determine a contested case.

(3) "Hearings officer" means a planning and zoning hearings officer appointed or designated by the governing body of a county under ORS 215.406.

(4) "Permit" means discretionary approval of a proposed development of land under ORS 215.010 to 215.311, 215.317, 215.327 and 215.402 to 215.438 and 215.700 to 215.780 or county legislation or regulation adopted pursuant thereto. "Permit" does not include:

(a) A limited land use decision as defined in ORS 197.015;

(b) A decision which determines the appropriate zoning classification for a particular use by applying criteria or performance standards defining the uses permitted within the zone, and the determination applies only to land within an urban growth boundary;

(c) A decision which determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility which is otherwise authorized by and consistent with the comprehensive plan and land use regulations; or

(d) An expedited land division, as described in ORS 197.360.

[1973 c.552 §12; 1977 c.654 §1; 1981 c.748 §49; 1991 c.817 §8; 1995 c.79 §77; 1995 c.595 §12; 2001 c.672 §15; 2015 c.260 §4]



Section 215.406 - Planning and zoning hearings officers; duties and powers; authority of governing body or planning commission to conduct hearings.

(2) In the absence of a hearings officer a planning commission or the governing body may serve as hearings officer with all the powers and duties of a hearings officer.

[1973 c.552 §13; 1977 c.766 §10]



Section 215.410



Section 215.412 - Adoption of hearing procedure and rules.

(2) The governing body of a county by ordinance or order shall adopt rules stating that all decisions made by the governing body will be based on factual information, including adopted comprehensive plans and land use regulations.

[1973 c.552 §14; 1977 c.766 §11; 1997 c.452 §2]



Section 215.415



Section 215.416 - Permit application; fees; consolidated procedures; hearings; notice; approval criteria; decision without hearing.

(2) The governing body shall establish a consolidated procedure by which an applicant may apply at one time for all permits or zone changes needed for a development project. The consolidated procedure shall be subject to the time limitations set out in ORS 215.427. The consolidated procedure shall be available for use at the option of the applicant no later than the time of the first periodic review of the comprehensive plan and land use regulations.

(3) Except as provided in subsection (11) of this section, the hearings officer shall hold at least one public hearing on the application.

(4) The application shall not be approved if the proposed use of land is found to be in conflict with the comprehensive plan of the county and other applicable land use regulation or ordinance provisions. The approval may include such conditions as are authorized by statute or county legislation.

(5) Hearings under this section shall be held only after notice to the applicant and also notice to other persons as otherwise provided by law and shall otherwise be conducted in conformance with the provisions of ORS 197.763.

(6) Notice of a public hearing on an application submitted under this section shall be provided to the owner of an airport defined by the Oregon Department of Aviation as a "public use airport" if:

(a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the county planning authority; and

(b) The property subject to the land use hearing is:

(A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a "visual airport"; or

(B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an "instrument airport."

(7) Notwithstanding the provisions of subsection (6) of this section, notice of a land use hearing need not be provided as set forth in subsection (6) of this section if the zoning permit would only allow a structure less than 35 feet in height and the property is located outside the runway "approach surface" as defined by the Oregon Department of Aviation.

(8)(a) Approval or denial of a permit application shall be based on standards and criteria which shall be set forth in the zoning ordinance or other appropriate ordinance or regulation of the county and which shall relate approval or denial of a permit application to the zoning ordinance and comprehensive plan for the area in which the proposed use of land would occur and to the zoning ordinance and comprehensive plan for the county as a whole.

(b) When an ordinance establishing approval standards is required under ORS 197.307 to provide only clear and objective standards, the standards must be clear and objective on the face of the ordinance.

(9) Approval or denial of a permit or expedited land division shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

(10) Written notice of the approval or denial shall be given to all parties to the proceeding.

(11)(a)(A) The hearings officer or such other person as the governing body designates may approve or deny an application for a permit without a hearing if the hearings officer or other designated person gives notice of the decision and provides an opportunity for any person who is adversely affected or aggrieved, or who is entitled to notice under paragraph (c) of this subsection, to file an appeal.

(B) Written notice of the decision shall be mailed to those persons described in paragraph (c) of this subsection.

(C) Notice under this subsection shall comply with ORS 197.763 (3)(a), (c), (g) and (h) and shall describe the nature of the decision. In addition, the notice shall state that any person who is adversely affected or aggrieved or who is entitled to written notice under paragraph (c) of this subsection may appeal the decision by filing a written appeal in the manner and within the time period provided in the county’s land use regulations. A county may not establish an appeal period that is less than 12 days from the date the written notice of decision required by this subsection was mailed. The notice shall state that the decision will not become final until the period for filing a local appeal has expired. The notice also shall state that a person who is mailed written notice of the decision cannot appeal the decision directly to the Land Use Board of Appeals under ORS 197.830.

(D) An appeal from a hearings officer’s decision made without hearing under this subsection shall be to the planning commission or governing body of the county. An appeal from such other person as the governing body designates shall be to a hearings officer, the planning commission or the governing body. In either case, the appeal shall be to a de novo hearing.

(E) The de novo hearing required by subparagraph (D) of this paragraph shall be the initial evidentiary hearing required under ORS 197.763 as the basis for an appeal to the Land Use Board of Appeals. At the de novo hearing:

(i) The applicant and other parties shall have the same opportunity to present testimony, arguments and evidence as they would have had in a hearing under subsection (3) of this section before the decision;

(ii) The presentation of testimony, arguments and evidence shall not be limited to issues raised in a notice of appeal; and

(iii) The decision maker shall consider all relevant testimony, arguments and evidence that are accepted at the hearing.

(b) If a local government provides only a notice of the opportunity to request a hearing, the local government may charge a fee for the initial hearing. The maximum fee for an initial hearing shall be the cost to the local government of preparing for and conducting the appeal, or $250, whichever is less. If an appellant prevails at the hearing or upon subsequent appeal, the fee for the initial hearing shall be refunded. The fee allowed in this paragraph shall not apply to appeals made by neighborhood or community organizations recognized by the governing body and whose boundaries include the site.

(c)(A) Notice of a decision under paragraph (a) of this subsection shall be provided to the applicant and to the owners of record of property on the most recent property tax assessment roll where such property is located:

(i) Within 100 feet of the property that is the subject of the notice when the subject property is wholly or in part within an urban growth boundary;

(ii) Within 250 feet of the property that is the subject of the notice when the subject property is outside an urban growth boundary and not within a farm or forest zone; or

(iii) Within 750 feet of the property that is the subject of the notice when the subject property is within a farm or forest zone.

(B) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

(C) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

(12) A decision described in ORS 215.402 (4)(b) shall:

(a) Be entered in a registry available to the public setting forth:

(A) The street address or other easily understood geographic reference to the subject property;

(B) The date of the decision; and

(C) A description of the decision made.

(b) Be subject to the jurisdiction of the Land Use Board of Appeals in the same manner as a limited land use decision.

(c) Be subject to the appeal period described in ORS 197.830 (5)(b).

(13) At the option of the applicant, the local government shall provide notice of the decision described in ORS 215.402 (4)(b) in the manner required by ORS 197.763 (2), in which case an appeal to the board shall be filed within 21 days of the decision. The notice shall include an explanation of appeal rights.

(14) Notwithstanding the requirements of this section, a limited land use decision shall be subject to the requirements set forth in ORS 197.195 and 197.828.

[1973 c.552 §§15, 16; 1977 c.654 §2; 1977 c.766 §12; 1979 c.772 §10a; 1983 c.827 §20; 1987 c.106 §2; 1987 c.729 §17; 1991 c.612 §20; 1991 c.817 §5; 1995 c.595 §27; 1995 c.692 §1; 1997 c.844 §4; 1999 c.357 §2; 1999 c.621 §1; 1999 c.935 §23; 2001 c.397 §1]



Section 215.417 - Time to act under certain approved permits; extension.

(2) An extension of a permit described in subsection (1) of this section shall be valid for two years.

(3) For the purposes of this section, "residential development" only includes the dwellings provided for under ORS 215.213 (3) and (4), 215.284, 215.317, 215.705 (1) to (3), 215.720, 215.740, 215.750 and 215.755 (1) and (3).

[2001 c.532 §2; 2009 c.850 §10; 2013 c.462 §6]

Note: The amendments to 215.417 by section 9, chapter 462, Oregon Laws 2013, become operative January 2, 2024. See section 10, chapter 462, Oregon Laws 2013. The text that is operative on and after January 2, 2024, is set forth for the user’s convenience.
(1) If a permit is approved under ORS 215.416 for a proposed residential development on agricultural or forest land outside of an urban growth boundary under ORS 215.010 to 215.293 or 215.317 to 215.438 or under county legislation or regulation, the permit shall be valid for four years.

(2) An extension of a permit described in subsection (1) of this section shall be valid for two years.

(3) For the purposes of this section, "residential development" only includes the dwellings provided for under ORS 215.213 (1)(q), (3) and (4), 215.283 (1)(p), 215.284, 215.317, 215.705 (1) to (3), 215.720, 215.740, 215.750 and 215.755 (1) and (3).



Section 215.418 - Approval of development on wetlands; notice.

(a) Subdivisions;

(b) Building permits for new structures;

(c) Other development permits and approvals that allow physical alteration of the land involving excavation and grading, including permits for removal or fill, or both, or development in floodplains and floodways;

(d) Conditional use permits and variances that involve physical alterations to the land or construction of new structures; and

(e) Planned unit development approvals.

(2) The provisions of subsection (1) of this section do not apply if a permit from the department has been issued for the proposed activity.

(3) Approval of any activity described in subsection (1) of this section shall include one of the following notice statements:

(a) Issuance of a permit under ORS 196.665 and 196.800 to 196.900 by the department required for the project before any physical alteration takes place within the wetlands;

(b) Notice from the department that no permit is required; or

(c) Notice from the department that no permit is required until specific proposals to remove, fill or alter the wetlands are submitted.

(4) If the department fails to respond to any notice provided under subsection (1) of this section within 30 days of notice, the county approval may be issued with written notice to the applicant and the owner of record that the proposed action may require state or federal permits.

(5) The county may issue local approval for parcels identified as or including wetlands on the Statewide Wetlands Inventory upon providing to the applicant and the owner of record of the affected parcel a written notice of the possible presence of wetlands and the potential need for state and federal permits and providing the department with a copy of the notification of

comprehensive plan map or zoning map amendments for specific properties.

(6) Notice of activities authorized within an approved wetland conservation plan shall be provided to the department within five days following local approval.

(7) Failure by the county to provide notice as required in this section will not invalidate county approval.

[1989 c.837 §29; 1991 c.763 §24]



Section 215.420



Section 215.422 - Review of decision of hearings officer or other authority; notice of appeal; fees; appeal of final decision.

(b) Notwithstanding paragraph (a) of this subsection, the governing body may provide that the decision of a hearings officer or other decision-making authority is the final determination of the county.

(c) The governing body may prescribe, by ordinance or regulation, fees to defray the costs incurred in acting upon an appeal from a hearings officer, planning commission or other designated person. The amount of the fee shall be reasonable and shall be no more than the average cost of such appeals or the actual cost of the appeal, excluding the cost of preparation of a written transcript. The governing body may establish a fee for the preparation of a written transcript. The fee shall be reasonable and shall not exceed the actual cost of preparing the transcript up to $500. In lieu of a transcript prepared by the governing body and the fee therefor, the governing body shall allow any party to an appeal proceeding held on the record to prepare a transcript of relevant portions of the proceedings conducted at a lower level at the party’s own expense. If an appellant prevails at a hearing or on appeal, the transcript fee shall be refunded.

(2) A party aggrieved by the final determination may have the determination reviewed in the manner provided in ORS 197.830 to 197.845.

(3) No decision or action of a planning commission or county governing body shall be invalid due to ex parte contact or bias resulting from ex parte contact with a member of the decision-making body, if the member of the decision-making body receiving the contact:

(a) Places on the record the substance of any written or oral ex parte communications concerning the decision or action; and

(b) Has a public announcement of the content of the communication and of the parties’ right to rebut the substance of the communication made at the first hearing following the communication where action will be considered or taken on the subject to which the communication related.

(4) A communication between county staff and the planning commission or governing body shall not be considered an ex parte contact for the purposes of subsection (3) of this section.

(5) Subsection (3) of this section does not apply to ex parte contact with a hearings officer approved under ORS 215.406 (1).

[1973 c.552 §§17,18; 1977 c.766 §13; 1979 c.772 §11; 1981 c.748 §42; 1983 c.656 §1; 1983 c.827 §21; 1991 c.817 §9]



Section 215.425 - Review of decision relating to aggregate resources.

(a) The aggregate resource site is identified as a significant resource site in the acknowledged comprehensive plan;

(b) A program to achieve any statewide goal relating to open spaces, scenic and historic areas, and natural resources has been developed for the aggregate resource site and is included within applicable land use regulations; and

(c) The decision concerns how, but not whether, aggregate resource use occurs.

(2) The provisions of subsection (1) of this section do not apply to mineral and other uses not related to aggregate resources.

[1991 c.817 §11]



Section 215.427 - Final action on permit or zone change application; refund of application fees.

(2) If an application for a permit, limited land use decision or zone change is incomplete, the governing body or its designee shall notify the applicant in writing of exactly what information is missing within 30 days of receipt of the application and allow the applicant to submit the missing information. The application shall be deemed complete for the purpose of subsection (1) of this section upon receipt by the governing body or its designee of:

(a) All of the missing information;

(b) Some of the missing information and written notice from the applicant that no other information will be provided; or

(c) Written notice from the applicant that none of the missing information will be provided.

(3)(a) If the application was complete when first submitted or the applicant submits additional information, as described in subsection (2) of this section, within 180 days of the date the application was first submitted and the county has a comprehensive plan and land use regulations acknowledged under ORS 197.251, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

(b) If the application is for industrial or traded sector development of a site identified under section 12, chapter 800, Oregon Laws 2003, and proposes an amendment to the comprehensive plan, approval or denial of the application must be based upon the standards and criteria that were applicable at the time the application was first submitted, provided the application complies with paragraph (a) of this subsection.

(4) On the 181st day after first being submitted, the application is void if the applicant has been notified of the missing information as required under subsection (2) of this section and has not submitted:

(a) All of the missing information;

(b) Some of the missing information and written notice that no other information will be provided; or

(c) Written notice that none of the missing information will be provided.

(5) The period set in subsection (1) of this section may be extended for a specified period of time at the written request of the applicant. The total of all extensions, except as provided in subsection (10) of this section for mediation, may not exceed 215 days.

(6) The period set in subsection (1) of this section applies:

(a) Only to decisions wholly within the authority and control of the governing body of the county; and

(b) Unless the parties have agreed to mediation as described in subsection (10) of this section or ORS 197.319 (2)(b).

(7) Notwithstanding subsection (6) of this section, the period set in subsection (1) of this section does not apply to a decision of the county making a change to an acknowledged comprehensive plan or a land use regulation that is submitted to the Director of the Department of Land Conservation and Development under ORS 197.610.

(8) Except when an applicant requests an extension under subsection (5) of this section, if the governing body of the county or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days or 150 days, as applicable, after the application is deemed complete, the county shall refund to the applicant either the unexpended portion of any application fees or deposits previously paid or 50 percent of the total amount of such fees or deposits, whichever is greater. The applicant is not liable for additional governmental fees incurred subsequent to the payment of such fees or deposits. However, the applicant is responsible for the costs of providing sufficient additional information to address relevant issues identified in the consideration of the application.

(9) A county may not compel an applicant to waive the period set in subsection (1) of this section or to waive the provisions of subsection (8) of this section or ORS 215.429 as a condition for taking any action on an application for a permit, limited land use decision or zone change except when such applications are filed concurrently and considered jointly with a plan amendment.

(10) The periods set forth in subsection (1) of this section and the period set forth in subsection (5) of this section may be extended by up to 90 additional days, if the applicant and the county agree that a dispute concerning the application will be mediated.

[1997 c.414 §2; 1999 c.393 §§3,3a; enacted in lieu of 215.428 in 1999; 2003 c.800 §30; 2007 c.232 §1; 2009 c.873 §15; 2011 c.280 §10]



Section 215.428



Section 215.429 - Mandamus proceeding when county fails to take final action on land use application within specified time; jurisdiction; notice; peremptory writ.

(2) The governing body shall retain jurisdiction to make a land use decision on the application until a petition for a writ of mandamus is filed. Upon filing a petition under ORS 34.130, jurisdiction for all decisions regarding the application, including settlement, shall be with the circuit court.

(3) A person who files a petition for a writ of mandamus under this section shall provide written notice of the filing to all persons who would be entitled to notice under ORS 197.763 and to any person who participated orally or in writing in any evidentiary hearing on the application held prior to the filing of the petition. The notice shall be mailed or hand delivered on the same day the petition is filed.

(4) If the governing body does not take final action on an application within 120 days or 150 days, as appropriate, of the date the application is deemed complete, the applicant may elect to proceed with the application according to the applicable provisions of the county comprehensive plan and land use regulations or to file a petition for a writ of mandamus under this section. If the applicant elects to proceed according to the local plan and regulations, the applicant may not file a petition for a writ of mandamus within 14 days after the governing body makes a preliminary decision, provided a final written decision is issued within 14 days of the preliminary decision.

(5) The court shall issue a peremptory writ unless the governing body or any intervenor shows that the approval would violate a substantive provision of the county comprehensive plan or land use regulations as those terms are defined in ORS 197.015. The writ may specify conditions of approval that would otherwise be allowed by the county comprehensive plan or land use regulations.

[1999 c.533 §7; 1999 c.393 §5]



Section 215.430



Section 215.431 - Plan amendments; hearings by planning commission or hearings officer; exceptions.

(2) A decision of the planning commission or hearings officer on a plan amendment may be appealed to the county governing body.

(3) This section shall apply notwithstanding the provisions of ORS 215.050, 215.060 and 215.110.

(4) A decision of a planning commission, hearings officer or county governing body under this section shall comply with the post-acknowledgment procedures set forth in ORS 197.610 to 197.625.

(5) The provisions of this section shall not apply to:

(a) Any plan amendment for which an exception is required under ORS 197.732; or

(b) Any lands designated under a statewide planning goal addressing agricultural lands or forestlands.

[1987 c.729 §20]



Section 215.433 - Supplemental application for remaining permitted uses following denial of initial application.

(2) The governing body of a county or its designee shall take final action on a supplemental application submitted under this section, including resolution of all appeals, within 240 days after the application is deemed complete. Except that 240 days shall substitute for 120 days or 150 days, as appropriate, all other applicable provisions of ORS 215.427 shall apply to a supplemental application submitted under this section.

(3) A supplemental application submitted under this section shall include a request for any rezoning or zoning variance that may be required to issue a permit under the county’s comprehensive plan and land use regulations.

(4) The governing body of the county or its designee shall adopt specific findings describing the reasons for approving or denying:

(a) A use for which approval is sought under this section; and

(b) A rezoning or variance requested in the application.

[1999 c.648 §2; 1999 c.648 §2a]



Section 215.435 - Deadline for final action by county on remand of land use decision; exception.

(2)(a) In addition to the requirements of subsection (1) of this section, the 120-day period established under subsection (1) of this section shall not begin until the applicant requests in writing that the county proceed with the application on remand, but if the county does not receive the request within 180 days of the effective date of the final order or the final resolution of the judicial review, the county shall deem the application terminated.

(b) The 120-day period established under subsection (1) of this section may be extended for up to an additional 365 days if the parties enter into mediation as provided by ORS 197.860 prior to the expiration of the initial 120-day period. The county shall deem the application terminated if the matter is not resolved through mediation prior to the expiration of the 365-day extension.

(3) The 120-day period established under subsection (1) of this section applies only to decisions wholly within the authority and control of the governing body of the county.

(4) Subsection (1) of this section does not apply to a remand proceeding concerning a decision of the county making a change to an acknowledged comprehensive plan or a land use regulation that is submitted to the Director of the Department of Land Conservation and Development under ORS 197.610.

[1999 c.545 §2; 2011 c.280 §11; 2015 c.522 §1]



Section 215.437 - Mandamus proceeding when county fails to take final action within specified time on remand of land use decision.

(2) A writ of mandamus issued under this section shall order the governing body of the county or its designee to make a final determination on the application. The court, in its discretion, may order such remedy as the court determines appropriate.

(3) In a mandamus proceeding under this section the court shall award court costs and attorney fees to an applicant who prevails on a petition under this section.

[1999 c.545 §3; 2015 c.522 §2]



Section 215.438 - Transmission towers; location; conditions.

[1983 c.827 §23a]



Section 215.439 - Solar energy systems in residential or commercial zones.

(2) The installation and use on a commercial structure of a solar photovoltaic energy system or a solar thermal energy system is an outright permitted use in any zone in which commercial structures are an allowed use.

(3) Approval of a permit application under ORS 215.402 to 215.438 is, notwithstanding the definition of "permit" in ORS 215.402, a ministerial function if:

(a) The installation of a solar energy system can be accomplished without increasing the footprint of the residential or commercial structure or the peak height of the portion of the roof on which the system is installed; and

(b) The solar energy system would be mounted so that the plane of the system is parallel to the slope of the roof.

(4) As part of the permit approval process, a county:

(a) May not charge a fee pursuant to ORS 215.416 for processing a permit;

(b) May not require extensive surveys or site evaluations including, but not limited to, vegetation surveys, contour maps and elevation drawings; and

(c) May charge building permit fees pursuant to ORS 455.020, 455.210 and 455.220.

(5) Subsections (3) and (4) of this section do not apply to a permit application for a residential or commercial structure that is:

(a) A federally or locally designated historic building or landmark or that is located in a federally or locally designated historic district.

(b) A conservation landmark designated by a city or county because of the historic, cultural, archaeological, architectural or similar merit of the landmark.

(c) Located in an area designated as a significant scenic resource unless the material used is:

(A) Designated as anti-reflective; or

(B) Eleven percent or less reflective.

(6) As used in this section, "solar photovoltaic energy system" has the meaning given that term in ORS 757.360.

[2011 c.464 §1]

Note: 215.439 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.440



Section 215.441 - Use of real property for religious activity; county regulation of real property used for religious activity.

(2) A county may:

(a) Subject real property described in subsection (1) of this section to reasonable regulations, including site review or design review, concerning the physical characteristics of the uses authorized under subsection (1) of this section; or

(b) Prohibit or restrict the use of real property by a place of worship described in subsection (1) of this section if the county finds that the level of service of public facilities, including transportation, water supply, sewer and storm drain systems is not adequate to serve the place of worship described in subsection (1) of this section.

(3) Notwithstanding any other provision of this section, a county may allow a private or parochial school for prekindergarten through grade 12 or higher education to be sited under applicable state law and rules and local zoning ordinances and regulations.

[2001 c.886 §2]



Section 215.445 - Use of private property for mobile medical clinic.

(a) "Health professional" means a person licensed or certified by the:

(A) Oregon Medical Board;

(B) Oregon Board of Dentistry; or

(C) Oregon State Board of Nursing.

(b) "Health services" means the services that a health professional is licensed or certified to provide.

(c) "Local government" has the meaning given that term in ORS 174.116.

(d) "Mobile medical clinic" means a vehicle or a transportable structure that is:

(A) Designed to serve as a facility suitable for the provision of health services; and

(B) In use by a health professional to provide health services to the public.

(e) "Nonprofit" means a corporation organized under and subject to the provisions of ORS chapter 65.

(2) A local government may not prohibit a nonprofit mobile medical clinic from:

(a) Being located on private property with the permission of the owner of the private property; and

(b) Staying in one location for 180 days or less.

[2015 c.142 §1]

Note: 215.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.448 - Home occupations; parking; where allowed; conditions.

(a) It shall be operated by a resident or employee of a resident of the property on which the business is located;

(b) It shall employ on the site no more than five full-time or part-time persons;

(c) It shall be operated substantially in:

(A) The dwelling; or

(B) Other buildings normally associated with uses permitted in the zone in which the property is located; and

(d) It shall not unreasonably interfere with other uses permitted in the zone in which the property is located.

(2) The governing body of the county or its designate may establish additional reasonable conditions of approval for the establishment of a home occupation under subsection (1) of this section.

(3) Nothing in this section authorizes the governing body or its designate to permit construction of any structure that would not otherwise be allowed in the zone in which the home occupation is to be established.

(4) The existence of home occupations shall not be used as justification for a zone change.

[1983 c.743 §2; 1995 c.465 §1]



Section 215.450



Section 215.452 - Winery; conditions; permissible products and services; local government findings and criteria; fees.

(a) Less than 50,000 gallons and:

(A) Owns an on-site vineyard of at least 15 acres;

(B) Owns a contiguous vineyard of at least 15 acres;

(C) Has a long-term contract for the purchase of all of the grapes from at least 15 acres of a vineyard contiguous to the winery; or

(D) Obtains grapes from any combination of subparagraph (A), (B) or (C) of this paragraph; or

(b) At least 50,000 gallons and the winery:

(A) Owns an on-site vineyard of at least 40 acres;

(B) Owns a contiguous vineyard of at least 40 acres;

(C) Has a long-term contract for the purchase of all of the grapes from at least 40 acres of a vineyard contiguous to the winery;

(D) Owns an on-site vineyard of at least 15 acres on a tract of at least 40 acres and owns at least 40 additional acres of vineyards in Oregon that are located within 15 miles of the winery site; or

(E) Obtains grapes from any combination of subparagraph (A), (B), (C) or (D) of this paragraph.

(2) In addition to producing and distributing wine, a winery established under this section may:

(a) Market and sell wine produced in conjunction with the winery.

(b) Conduct operations that are directly related to the sale or marketing of wine produced in conjunction with the winery, including:

(A) Wine tastings in a tasting room or other location on the premises occupied by the winery;

(B) Wine club activities;

(C) Winemaker luncheons and dinners;

(D) Winery and vineyard tours;

(E) Meetings or business activities with winery suppliers, distributors, wholesale customers and wine-industry members;

(F) Winery staff activities;

(G) Open house promotions of wine produced in conjunction with the winery; and

(H) Similar activities conducted for the primary purpose of promoting wine produced in conjunction with the winery.

(c) Market and sell items directly related to the sale or promotion of wine produced in conjunction with the winery, the marketing and sale of which is incidental to on-site retail sale of wine, including food and beverages:

(A) Required to be made available in conjunction with the consumption of wine on the premises by the Liquor Control Act or rules adopted under the Liquor Control Act; or

(B) Served in conjunction with an activity authorized by paragraph (b), (d) or (e) of this subsection.

(d) Carry out agri-tourism or other commercial events on the tract occupied by the winery subject to subsections (5), (6), (7) and (8) of this section.

(e) Host charitable activities for which the winery does not charge a facility rental fee.

(3) A winery may include on-site kitchen facilities licensed by the Oregon Health Authority under ORS 624.010 to 624.121 for the preparation of food and beverages described in subsection (2)(c) of this section. Food and beverage services authorized under subsection (2)(c) of this section may not utilize menu options or meal services that cause the kitchen facilities to function as a café or other dining establishment open to the public.

(4) The gross income of the winery from the sale of incidental items or services provided pursuant to subsection (2)(c) to (e) of this section may not exceed 25 percent of the gross income from the on-site retail sale of wine produced in conjunction with the winery. The gross income of a winery does not include income received by third parties unaffiliated with the winery. At the request of a local government with land use jurisdiction over the site of a winery, the winery shall submit to the local government a written statement that is prepared by a certified public accountant and certifies the compliance of the winery with this subsection for the previous tax year.

(5) A winery may carry out up to 18 days of agri-tourism or other commercial events annually on the tract occupied by the winery.

(6) For events described in subsection (5) of this section for a winery in the Willamette Valley:

(a) Events on the first six days of the 18-day limit per calendar year must be authorized by the local government through the issuance of a renewable multi-year license that:

(A) Has a term of five years; and

(B) Is subject to an administrative review to determine necessary conditions pursuant to subsection (7) of this section.

(b) The local government’s decision on a license under paragraph (a) of this subsection is not:

(A) A land use decision, as defined in ORS 197.015, and is not subject to review by the Land Use Board of Appeals.

(B) A permit, as defined in ORS 215.402 or 227.160.

(c) Events on days seven through 18 of the 18-day limit per calendar year must be authorized by the local government through the issuance of a renewable multi-year permit that:

(A) Has a term of five years;

(B) Is subject to an administrative review to determine necessary conditions pursuant to subsection (7) of this section; and

(C) Is subject to notice as specified in ORS 215.416 (11) or 227.175 (10).

(d) The local government’s decision on a permit under paragraph (c) of this subsection is:

(A) A land use decision, as defined in ORS 197.015, and is subject to review by the Land Use Board of Appeals.

(B) A permit, as defined in ORS 215.402 or 227.160.

(7) As necessary to ensure that agri-tourism or other commercial events on a tract occupied by a winery are subordinate to the production and sale of wine and do not create significant adverse impacts to uses on surrounding land, the local government may impose conditions on a license or permit issued pursuant to subsection (6) of this section related to:

(a) The number of event attendees;

(b) The hours of event operation;

(c) Access and parking;

(d) Traffic management;

(e) Noise management; and

(f) Sanitation and solid waste.

(8) A local government may charge a fee for processing a license or permit under subsections (6) and (7) of this section. A fee may not exceed the actual or average cost of providing the applicable licensing or permitting service.

(9) A winery operating under this section shall provide parking for all activities or uses of the lot, parcel or tract on which the winery is established.

(10) Prior to the issuance of a permit to establish a winery under this section, the applicant shall show that vineyards described in subsection (1) of this section have been planted or that the contract has been executed, as applicable.

(11) A local government shall apply the standards described in this subsection. Standards imposed on the siting of a winery shall be limited solely to each of the following for the sole purpose of limiting demonstrated conflicts with accepted farming or forest practices on adjacent lands:

(a) Establishment of a setback of at least 100 feet from all property lines for the winery and all public gathering places unless the local government grants an adjustment or variance allowing a setback of less than 100 feet; and

(b) Provision of direct road access and internal circulation.

(12) A local government shall apply:

(a) Local criteria regarding floodplains, geologic hazards, the Willamette River Greenway, solar access and airport safety;

(b) Regulations of general applicability for the public health and safety; and

(c) Regulations for resource protection acknowledged to comply with any statewide goal respecting open spaces, scenic and historic areas and natural resources.

(13) When a bed and breakfast facility is sited as a home occupation on the same tract as a winery established under this section and in association with the winery:

(a) The bed and breakfast facility may prepare and serve two meals per day to the registered guests of the bed and breakfast facility; and

(b) The meals may be served at the bed and breakfast facility or at the winery.

(14) As used in this section:

(a) "Agri-tourism or other commercial events" includes outdoor concerts for which admission is charged, educational, cultural, health or lifestyle events, facility rentals, celebratory gatherings and other events at which the promotion of wine produced in conjunction with the winery is a secondary purpose of the event.

(b) "On-site retail sale" includes the retail sale of wine in person at the winery site, through a wine club or over the Internet or telephone.

[1989 c.525 §4; 1993 c.704 §6; 1997 c.249 §61; 2001 c.613 §20; 2009 c.850 §11; 2010 c.97 §§1,2; 2011 c.679 §§2,3,3a; 2013 c.554 §2]



Section 215.453 - Large winery; conditions; products and services; local government findings and criteria.

(a) The winery owns and is sited on a tract of 80 acres or more, at least 50 acres of which is a vineyard;

(b) The winery owns at least 80 additional acres of planted vineyards in Oregon that need not be contiguous to the acreage described in paragraph (a) of this subsection; and

(c) The winery has produced annually, at the same or a different location, at least 150,000 gallons of wine in at least three of the five calendar years before the winery is established under this section.

(2) In addition to producing and distributing wine, a winery described in subsection (1) of this section may:

(a) Market and sell wine produced in conjunction with the winery;

(b) Conduct operations that are directly related to the sale or marketing of wine produced in conjunction with the winery, including:

(A) Wine tastings in a tasting room or other location on the premises occupied by the winery;

(B) Wine club activities;

(C) Winemaker luncheons and dinners;

(D) Winery and vineyard tours;

(E) Meetings or business activities with winery suppliers, distributors, wholesale customers and wine-industry members;

(F) Winery staff activities;

(G) Open house promotions of wine produced in conjunction with the winery; and

(H) Similar activities conducted for the primary purpose of promoting wine produced in conjunction with the winery;

(c) Market and sell items directly related to the sale or promotion of wine produced in conjunction with the winery, the marketing and sale of which is incidental to retail sale of wine on-site, including food and beverages:

(A) Required to be made available in conjunction with the consumption of wine on the premises by the Liquor Control Act or rules adopted under the Liquor Control Act; or

(B) Served in conjunction with an activity authorized by paragraph (b), (d) or (e) of this subsection;

(d) Provide services, including agri-tourism or other commercial events, hosted by the winery or patrons of the winery, at which wine produced in conjunction with the winery is featured, that:

(A) Are directly related to the sale or promotion of wine produced in conjunction with the winery;

(B) Are incidental to the retail sale of wine on-site; and

(C) Are limited to 25 days or fewer in a calendar year; and

(e) Host charitable activities for which the winery does not charge a facility rental fee.

(3)(a) The gross income of the winery from the sale of incidental items pursuant to subsection (2)(c) of this section and services provided pursuant to subsection (2)(d) of this section may not exceed 25 percent of the gross income from the on-site retail sale of wine produced in conjunction with the winery.

(b) At the request of a local government with land use jurisdiction over the site of a winery, the winery shall submit to the local government a written statement, prepared by a certified public accountant, that certifies compliance with paragraph (a) of this subsection for the previous tax year.

(4) A winery operating under this section:

(a) Shall provide parking for all activities or uses of the lot, parcel or tract on which the winery is established.

(b) May operate a restaurant, as defined in ORS 624.010, in which food is prepared for consumption on the premises of the winery.

(5)(a) A winery shall obtain a permit from the local government if the winery operates a restaurant that is open to the public for more than 25 days in a calendar year or provides for agri-tourism or other commercial events authorized under subsection (2)(d) of this section occurring on more than 25 days in a calendar year.

(b) In addition to any other requirements, a local government may approve a permit application under this subsection if the local government finds that the authorized activity:

(A) Complies with the standards described in ORS 215.296;

(B) Is incidental and subordinate to the retail sale of wine produced in conjunction with the winery; and

(C) Does not materially alter the stability of the land use pattern in the area.

(c) If the local government issues a permit under this subsection for agri-tourism or other commercial events, the local government shall review the permit at least once every five years and, if appropriate, may renew the permit.

(6) A person may not have a substantial ownership interest in more than one winery operating a restaurant under this section.

(7) Prior to the issuance of a permit to establish a winery under this section, the applicant shall show that vineyards described in subsection (1) of this section have been planted.

(8) A local government shall require a winery operating under this section to provide for:

(a) Establishment of a setback of at least 100 feet from all property lines for the winery and all public gathering places; and

(b) Direct road access and internal circulation.

(9) A local government shall apply:

(a) Local criteria regarding floodplains, geologic hazards, the Willamette River Greenway, solar access and airport safety;

(b) Regulations for the public health and safety; and

(c) Regulations for resource protection acknowledged to comply with any statewide goal respecting open spaces, scenic and historic areas and natural resources.

(10) The local government may authorize a winery described in subsection (1) of this section to sell or deliver items or provide services not described in subsection (2)(c) or (d) or (3) of this section under the criteria for a commercial activity in conjunction with farm use under ORS 215.213 (2)(c) or 215.283 (2)(a) or under other provisions of law.

(11)(a) A local government may issue a permit for a winery operating under this section to host outdoor concerts for which admission is charged, facility rentals or celebratory events if the local government issued permits to wineries operating under this section in similar circumstances before August 2, 2011.

(b) A local government may not issue a permit for a winery operating under this section to host outdoor concerts for which admission is charged, facility rentals or celebratory events if the local government did not issue permits to wineries operating under this section in similar circumstances before August 2, 2011.

(12) When a bed and breakfast facility is sited as a home occupation on the same tract as a winery established under this section and in association with the winery:

(a) The bed and breakfast facility may prepare and serve two meals per day to the registered guests of the bed and breakfast facility; and

(b) The meals may be served at the bed and breakfast facility or at the winery.

(13) As used in this section:

(a) "Agri-tourism or other commercial events" includes outdoor concerts for which admission is charged, educational, cultural, health or lifestyle events, facility rentals, celebratory gatherings and other events at which the promotion of wine produced in conjunction with the winery is a secondary purpose of the event.

(b) "On-site retail sale" includes the retail sale of wine in person at the winery site, through a wine club or over the Internet or telephone.

[2011 c.679 §5; 2011 c.679 §5a; 2013 c.554 §6]



Section 215.454 - Lawful continuation of certain winery-related uses or structures.

(b) This subsection does not affect the lawful continuation, alteration, restoration or expansion of the winery sited on the same tract.

(2) A winery established under ORS 215.213 (1)(p) or 215.283 (1)(n) that produced more than 150,000 gallons and not more than 250,000 gallons of wine in calendar year 2010 does not require a permit under ORS 215.213 (2)(c) or 215.283 (2)(a). However, the winery must comply with all provisions of ORS 215.452 except the annual production requirements.

(3) A use or structure that is lawfully established at a winery located in an exclusive farm use zone and that exists on August 2, 2011, including events and activities that exceed the income limit imposed by ORS 215.452, may be continued, altered, restored or replaced pursuant to ORS 215.130.

(4) Subsection (3) of this section does not affect the lawful continuation, alteration, restoration or replacement of the winery sited on the same tract.

(5) A use or structure that is lawfully established at a winery located in an exclusive farm use zone and that exists on June 28, 2013, including events and activities that exceed the income limit imposed by ORS 215.452, may be continued, altered, restored or replaced pursuant to ORS 215.130.

(6) Subsection (5) of this section does not affect the lawful continuation, alteration, restoration or replacement of the winery sited on the same tract.

[2011 c.567 §6; subsections (3) and (4) of 2013 Edition enacted as 2011 c.679 §6; subsections (5) and (6) of 2013 Edition enacted as 2013 c.554 §5]

Note: 215.454 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.455 - Effect of approval of winery on land use laws.

[1989 c.525 §5; 2007 c.71 §73; 2011 c.679 §9]



Section 215.456 - Siting winery as commercial activity in exclusive farm use zone.

(a) Does not qualify for siting under ORS 215.452 or 215.453; or

(b) Seeks to carry out uses or activities that are not authorized by ORS 215.452 or 215.453.

(2) If a county authorizes the establishment of a winery on land zoned for exclusive farm use or mixed farm and forest use under provisions of law other than ORS 215.452 or 215.453 after June 28, 2013, the gross income of the winery from any activity other than the production or sale of wine may not exceed 25 percent of the gross income from the on-site retail sale of wine produced in conjunction with the winery. The gross income of a winery does not include income received by third parties unaffiliated with the winery.

[2013 c.554 §3]

Note: 215.456 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.457 - Youth camps allowed in forest zones and mixed farm and forest zones.

(1) On land zoned for forest use or mixed farm and forest use, consistent with rules adopted by the Land Conservation and Development Commission.

(2) On land in eastern Oregon, as defined in ORS 321.805, that is zoned for exclusive farm use and is composed predominantly of class VI, VII or VIII soils, consistent with rules adopted by the Land Conservation and Development Commission. However, a person may not establish a youth camp authorized under this subsection within an irrigation district or within three miles of an urban growth boundary as defined in ORS 197.295. A youth camp may be authorized under this subsection only on a lawfully established unit of land as defined in ORS 92.010 of at least 1,000 acres.

[1999 c.586 §2; 2013 c.711 §1]



Section 215.459 - Private campground in forest zones and mixed farm and forest zones; yurts; rules.

(b) A public park or campground may be established as provided in ORS 195.120 in an area zoned for forest use or mixed farm and forest use.

(2) Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1).

(3) As used in this section, "yurt" means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

[1999 c.758 §4]



Section 215.460



Section 215.503 - Legislative act by ordinance; mailed notice to individual property owners required by county for land use actions.

(2) All legislative acts relating to comprehensive plans, land use planning or zoning adopted by the governing body of a county shall be by ordinance.

(3) Except as provided in subsection (6) of this section and in addition to the notice required by ORS 215.060, at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to amend an existing comprehensive plan or any element thereof or to adopt a new comprehensive plan, the governing body of a county shall cause a written individual notice of land use change to be mailed to each owner whose property would have to be rezoned in order to comply with the amended or new comprehensive plan if the ordinance becomes effective.

(4) In addition to the notice required by ORS 215.223 (1), at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to rezone property, the governing body of a county shall cause a written individual notice of land use change to be mailed to the owner of each lot or parcel of property that the ordinance proposes to rezone.

(5) An additional individual notice of land use change required by subsection (3) or (4) of this section shall be approved by the governing body of the county and shall describe in detail how the proposed ordinance would affect the use of the property. The notice shall:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that (governing body of the county) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

On (date of public hearing), (governing body) will hold a public hearing regarding the adoption of Ordinance Number_____. The (governing body) has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Ordinance Number _____ is available for inspection at the ______ County Courthouse located at________. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

For additional information concerning Ordinance Number_____, you may call the (governing body) Planning Department at _________.

______________________________________________________________________________

(6) At least 30 days prior to the adoption or amendment of a comprehensive plan or land use regulation by the governing body of a county pursuant to a requirement of periodic review of the comprehensive plan under ORS 197.628, 197.633 and 197.636, the governing body of the county shall cause a written individual notice of the land use change to be mailed to the owner of each lot or parcel that will be rezoned as a result of the adoption or enactment. The notice shall describe in detail how the ordinance or plan amendment may affect the use of the property. The notice also shall:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that (governing body of the county) has proposed a land use that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

As a result of an order of the Land Conservation and Development Commission, (governing body) has proposed Ordinance Number_____. (Governing Body) has determined that the adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Ordinance Number _____ will become effective on (date).

Ordinance Number _____ is available for inspection at the _____ County Courthouse located at_____. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

For additional information concerning Ordinance Number_____, you may call the (governing body) Planning Department at _________.

______________________________________________________________________________

(7) Notice provided under this section may be included with the tax statement required under ORS 311.250.

(8) Notwithstanding subsection (7) of this section, the governing body of a county may provide notice of a hearing at any time provided notice is mailed by first class mail or bulk mail to all persons for whom notice is required under subsections (3) and (4) of this section.

(9) For purposes of this section, property is rezoned when the governing body of the county:

(a) Changes the base zoning classification of the property; or

(b) Adopts or amends an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

(10) The provisions of this section do not apply to legislative acts of the governing body of the county resulting from action of the Legislative Assembly or the Land Conservation and Development Commission for which notice is provided under ORS 197.047, or resulting from an order of a court of competent jurisdiction.

(11) The governing body of the county is not required to provide more than one notice under this section to a person who owns more than one lot or parcel affected by a change to the local comprehensive plan or land use regulation.

(12) The Department of Land Conservation and Development shall reimburse the governing body of a county for all usual and reasonable costs incurred to provide notice required under subsection (6) of this section.

[1977 c.664 §37; 1999 c.1 §1; 1999 c.348 §10; 2003 c.668 §2]



Section 215.505



Section 215.508



Section 215.510



Section 215.513 - Forwarding of notice to property purchaser.

(2) Mailed notices to owners of real property required by this chapter shall be deemed given to those owners named in an affidavit of mailing executed by the person designated by the governing body of a county to mail the notices. The failure of a person named in the affidavit to receive the notice shall not invalidate an ordinance. The failure of the governing body of a county to cause a notice to be mailed to an owner of a lot or parcel of property created or that has changed ownership since the last complete tax assessment roll was prepared shall not invalidate an ordinance.

[1977 c.664 §39]



Section 215.515



Section 215.520



Section 215.525



Section 215.530



Section 215.535



Section 215.605 - Counties authorized to adopt housing codes.

[1969 c.418 §1]



Section 215.606 - Standards for clustered mailboxes in county roads and rights-of-way.

[2011 c.488 §3]

Note: 215.606 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.610



Section 215.615 - Application and contents of housing ordinances.

(1) Standards for space, occupancy, light, ventilation, sanitation, heating, exits and fire protection.

(2) Inspection of such buildings.

(3) Procedures whereby buildings or portions thereof which are determined to be substandard are declared to be public nuisances and are required to be abated by repair, rehabilitation, demolition or removal.

(4) An advisory and appeals board.

[1969 c.418 §3]



Section 215.620



Section 215.700 - Resource land dwelling policy.

(1) Provide certain owners of less productive land an opportunity to build a dwelling on their land; and

(2) Limit the future division of and the siting of dwellings upon the state’s more productive resource land.

[1993 c.792 §10]



Section 215.705 - Dwellings in farm or forest zone; criteria; transferability of application.

(a) The lot or parcel on which the dwelling will be sited was lawfully created and was acquired by the present owner:

(A) Prior to January 1, 1985; or

(B) By devise or by intestate succession from a person who acquired the lot or parcel prior to January 1, 1985.

(b) The tract on which the dwelling will be sited does not include a dwelling.

(c) The proposed dwelling is not prohibited by, and will comply with, the requirements of the acknowledged comprehensive plan and land use regulations and other provisions of law.

(d) The lot or parcel on which the dwelling will be sited, if zoned for farm use, is not on that high-value farmland described in ORS 215.710 except as provided in subsections (2) and (3) of this section.

(e) The lot or parcel on which the dwelling will be sited, if zoned for forest use, is described in ORS 215.720, 215.740 or 215.750.

(f) When the lot or parcel on which the dwelling will be sited lies within an area designated in an acknowledged comprehensive plan as habitat of big game, the siting of the dwelling is consistent with the limitations on density upon which the acknowledged comprehensive plan and land use regulations intended to protect the habitat are based.

(g) When the lot or parcel on which the dwelling will be sited is part of a tract, the remaining portions of the tract are consolidated into a single lot or parcel when the dwelling is allowed.

(2)(a) Notwithstanding the requirements of subsection (1)(d) of this section, a single-family dwelling not in conjunction with farm use may be sited on high-value farmland if:

(A) It meets the other requirements of ORS 215.705 to 215.750;

(B) The lot or parcel is protected as high-value farmland as described under ORS 215.710 (1); and

(C) A hearings officer of a county determines that:

(i) The lot or parcel cannot practicably be managed for farm use, by itself or in conjunction with other land, due to extraordinary circumstances inherent in the land or its physical setting that do not apply generally to other land in the vicinity.

(ii) The dwelling will comply with the provisions of ORS 215.296 (1).

(iii) The dwelling will not materially alter the stability of the overall land use pattern in the area.

(b) A local government shall provide notice of all applications for dwellings allowed under this subsection to the State Department of Agriculture. Notice shall be provided in accordance with the governing body’s land use regulations but shall be mailed at least 20 calendar days prior to the public hearing before the hearings officer under paragraph (a) of this subsection.

(3) Notwithstanding the requirements of subsection (1)(d) of this section, a single-family dwelling not in conjunction with farm use may be sited on high-value farmland if:

(a) It meets the other requirements of ORS 215.705 to 215.750.

(b) The tract on which the dwelling will be sited is:

(A) Identified in ORS 215.710 (3) or (4);

(B) Not protected under ORS 215.710 (1); and

(C) Twenty-one acres or less in size.

(c)(A) The tract is bordered on at least 67 percent of its perimeter by tracts that are smaller than 21 acres, and at least two such tracts had dwellings on them on January 1, 1993;

(B) The tract is not a flaglot and is bordered on at least 25 percent of its perimeter by tracts that are smaller than 21 acres, and at least four dwellings existed on January 1, 1993, within one-quarter mile of the center of the subject tract. Up to two of the four dwellings may lie within the urban growth boundary, but only if the subject tract abuts an urban growth boundary; or

(C) The tract is a flaglot and is bordered on at least 25 percent of its perimeter by tracts that are smaller than 21 acres, and at least four dwellings existed on January 1, 1993, within one-quarter mile of the center of the subject tract and on the same side of the public road that provides access to the subject tract. The governing body of a county must interpret the center of the subject tract as the geographic center of the flaglot if the applicant makes a written request for that interpretation and that interpretation does not cause the center to be located outside the flaglot. Up to two of the four dwellings may lie within the urban growth boundary, but only if the subject tract abuts an urban growth boundary. As used in this subparagraph:

(i) "Flaglot" means a tract containing a narrow strip or panhandle of land providing access from the public road to the rest of the tract.

(ii) "Geographic center of the flaglot" means the point of intersection of two perpendicular lines of which the first line crosses the midpoint of the longest side of a flaglot, at a 90-degree angle to that side, and the second line crosses the midpoint of the longest adjacent side of the flaglot.

(4) If land is in a zone that allows both farm and forest uses, is acknowledged to be in compliance with goals relating to both agriculture and forestry and may qualify as an exclusive farm use zone under this chapter, the county may apply the standards for siting a dwelling under either subsection (1)(d) of this section or ORS 215.720, 215.740 and 215.750 as appropriate for the predominant use of the tract on January 1, 1993.

(5) A county may, by application of criteria adopted by ordinance, deny approval of a dwelling allowed under this section in any area where the county determines that approval of the dwelling would:

(a) Exceed the facilities and service capabilities of the area;

(b) Materially alter the stability of the overall land use pattern in the area; or

(c) Create conditions or circumstances that the county determines would be contrary to the purposes or intent of its acknowledged comprehensive plan or land use regulations.

(6) For purposes of subsection (1)(a) of this section, "owner" includes the spouses in a marriage, son, daughter, parent, brother, brother-in-law, sister, sister-in-law, son-in-law, daughter-in-law, parent-in-law, aunt, uncle, niece, nephew, stepparent, stepchild, grandparent or grandchild of the owner or a business entity owned by any one or combination of these family members.

(7) When a local government approves an application for a single-family dwelling under the provisions of this section, the application may be transferred by a person who has qualified under this section to any other person after the effective date of the land use decision.

[1993 c.792 §2; 1995 c.812 §7; 2001 c.358 §1; 2015 c.629 §34]



Section 215.710 - High-value farmland description for ORS 215.705.

(a) Irrigated and classified prime, unique, Class I or Class II; or

(b) Not irrigated and classified prime, unique, Class I or Class II.

(2) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if outside the Willamette Valley, includes tracts growing specified perennials as demonstrated by the most recent aerial photography of the Agricultural Stabilization and Conservation Service of the United States Department of Agriculture taken prior to November 4, 1993. For purposes of this subsection, "specified perennials" means perennials grown for market or research purposes including, but not limited to, nursery stock, berries, fruits, nuts, Christmas trees or vineyards but not including seed crops, hay, pasture or alfalfa.

(3) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if in the Willamette Valley, includes tracts composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of soils described in subsection (1) of this section and the following soils:

(a) Subclassification IIIe, specifically, Bellpine, Bornstedt, Burlington, Briedwell, Carlton, Cascade, Chehalem, Cornelius, Cornelius Variant, Cornelius and Kinton, Helvetia, Hillsboro, Hullt, Jory, Kinton, Latourell, Laurelwood, Melbourne, Multnomah, Nekia, Powell, Price, Quatama, Salkum, Santiam, Saum, Sawtell, Silverton, Veneta, Willakenzie, Woodburn and Yamhill;

(b) Subclassification IIIw, specifically, Concord, Conser, Cornelius Variant, Dayton (thick surface) and Sifton (occasionally flooded);

(c) Subclassification IVe, specifically, Bellpine Silty Clay Loam, Carlton, Cornelius, Jory, Kinton, Latourell, Laurelwood, Powell, Quatama, Springwater, Willakenzie and Yamhill; and

(d) Subclassification IVw, specifically, Awbrig, Bashaw, Courtney, Dayton, Natroy, Noti and Whiteson.

(4) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if west of the summit of the Coast Range and used in conjunction with a dairy operation on January 1, 1993, includes tracts composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of soils described in subsection (1) of this section and the following soils:

(a) Subclassification IIIe, specifically, Astoria, Hembre, Knappa, Meda, Quillayutte and Winema;

(b) Subclassification IIIw, specifically, Brenner and Chitwood;

(c) Subclassification IVe, specifically, Astoria, Hembre, Meda, Nehalan, Neskowin and Winema; and

(d) Subclassification IVw, specifically, Coquille.

(5) For purposes of approving a land use application under ORS 215.705, the soil class, soil rating or other soil designation of a specific lot or parcel may be changed if the property owner:

(a) Submits a statement of agreement from the Natural Resources Conservation Service of the United States Department of Agriculture that the soil class, soil rating or other soil designation should be adjusted based on new information; or

(b)(A) Submits a report from a soils scientist whose credentials are acceptable to the State Department of Agriculture that the soil class, soil rating or other soil designation should be changed; and

(B) Submits a statement from the State Department of Agriculture that the Director of Agriculture or the director’s designee has reviewed the report described in subparagraph (A) of this paragraph and finds the analysis in the report to be soundly and scientifically based.

(6) Soil classes, soil ratings or other soil designations used in or made pursuant to this section are those of the Soil Conservation Service in its most recent publication for that class, rating or designation before November 4, 1993.

[1993 c.792 §3; 1995 c.79 §78; 1995 c.812 §8]



Section 215.720 - Criteria for forestland dwelling under ORS 215.705.

(a) The tract on which the dwelling will be sited is in western Oregon, as defined in ORS 321.257, and is composed of soils not capable of producing 5,000 cubic feet per year of commercial tree species and is located within 1,500 feet of a public road as defined under ORS 368.001. The road shall be maintained and either paved or surfaced with rock and shall not be:

(A) A United States Bureau of Land Management road; or

(B) A United States Forest Service road unless the road is paved to a minimum width of 18 feet, there is at least one defined lane in each direction and a maintenance agreement exists between the United States Forest Service and landowners adjacent to the road, a local government or a state agency.

(b) The tract on which the dwelling will be sited is in eastern Oregon, as defined in ORS 321.805, and is composed of soils not capable of producing 4,000 cubic feet per year of commercial tree species and is located within 1,500 feet of a public road as defined under ORS 368.001. The road shall be maintained and either paved or surfaced with rock and shall not be:

(A) A United States Bureau of Land Management road; or

(B) A United States Forest Service road unless the road is paved to a minimum width of 18 feet, there is at least one defined lane in each direction and a maintenance agreement exists between the United States Forest Service and landowners adjacent to the road, a local government or a state agency.

(2) For purposes of this section, "commercial tree species" means trees recognized under rules adopted under ORS 527.715 for commercial production.

(3) No dwelling other than those described in this section and ORS 215.740, 215.750 and 215.755 may be sited on land zoned for forest use under a land use planning goal protecting forestland.

[1993 c.792 §4 (1),(4),(9); 1997 c.318 §4; 1997 c.732 §1; 2003 c.621 §102]



Section 215.730 - Additional criteria for forestland dwellings under ORS 215.705.

(a)(A) If the lot or parcel is more than 30 acres in eastern Oregon as defined in ORS 321.805, the property owner submits a stocking survey report to the assessor and the assessor verifies that the minimum stocking requirements adopted under ORS 527.610 to 527.770 have been met; or

(B) If the lot or parcel is more than 10 acres in western Oregon as defined in ORS 321.257, the property owner submits a stocking survey report to the assessor and the assessor verifies that the minimum stocking requirements adopted under ORS 527.610 to 527.770 have been met.

(b) The dwelling meets the following requirements:

(A) The dwelling has a fire retardant roof.

(B) The dwelling will not be sited on a slope of greater than 40 percent.

(C) Evidence is provided that the domestic water supply is from a source authorized by the Water Resources Department and not from a Class II stream as designated by the State Board of Forestry.

(D) The dwelling is located upon a parcel within a fire protection district or is provided with residential fire protection by contract.

(E) If the dwelling is not within a fire protection district, the applicant provides evidence that the applicant has asked to be included in the nearest such district.

(F) If the dwelling has a chimney or chimneys, each chimney has a spark arrester.

(G) The owner provides and maintains primary fuel-free break and secondary break areas on land surrounding the dwelling that is owned or controlled by the owner.

(2)(a) If a governing body determines that meeting the requirement of subsection (1)(b)(D) of this section would be impracticable, the governing body may provide an alternative means for protecting the dwelling from fire hazards. The means selected may include a fire sprinkling system, on-site equipment and water storage or other methods that are reasonable, given the site conditions.

(b) If a water supply is required under this subsection, it shall be a swimming pool, pond, lake or similar body of water that at all times contains at least 4,000 gallons or a stream that has a minimum flow of at least one cubic foot per second. Road access shall be provided to within 15 feet of the water’s edge for fire-fighting pumping units, and the road access shall accommodate a turnaround for fire-fighting equipment.

[1993 c.792 §5; 1995 c.812 §6; 1997 c.293 §1; 2003 c.621 §103]



Section 215.740 - Large tract forestland dwelling; criteria; rules.

(a) In eastern Oregon of at least 240 contiguous acres except as provided in subsection (3) of this section; or

(b) In western Oregon of at least 160 contiguous acres except as provided in subsection (3) of this section.

(2) For purposes of subsection (1) of this section, a tract shall not be considered to consist of less than 240 acres or 160 acres because it is crossed by a public road or a waterway.

(3)(a) An owner of tracts that are not contiguous but are in the same county or adjacent counties and zoned for forest use may add together the acreage of two or more tracts to total 320 acres or more in eastern Oregon or 200 acres or more in western Oregon to qualify for a dwelling under subsection (1) of this section.

(b) If an owner totals 320 or 200 acres, as appropriate, under paragraph (a) of this subsection, the owner shall submit proof of nonrevocable deed restrictions recorded in the deed records for the tracts in the 320 or 200 acres, as appropriate. The deed restrictions shall preclude all future rights to construct a dwelling on the tracts or to use the tracts to total acreage for future siting of dwellings for present and any future owners unless the tract is no longer subject to protection under goals for agricultural lands or forestlands.

(c) The Land Conservation and Development Commission shall adopt rules that prescribe the language of the deed restriction, the procedures for recording, the procedures under which counties shall keep records of lots or parcels used to create the total, the mechanisms for providing notice to subsequent purchasers of the limitations under paragraph (b) of this subsection and other rules to implement this section.

[1993 c.792 §4(2),(3),(5)]



Section 215.750 - Alternative forestland dwellings; criteria.

(a) Capable of producing 0 to 49 cubic feet per acre per year of wood fiber if:

(A) All or part of at least three other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

(B) At least three dwellings existed on January 1, 1993, on the other lots or parcels;

(b) Capable of producing 50 to 85 cubic feet per acre per year of wood fiber if:

(A) All or part of at least seven other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

(B) At least three dwellings existed on January 1, 1993, on the other lots or parcels; or

(c) Capable of producing more than 85 cubic feet per acre per year of wood fiber if:

(A) All or part of at least 11 other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

(B) At least three dwellings existed on January 1, 1993, on the other lots or parcels.

(2) In eastern Oregon, a governing body of a county or its designate may allow the establishment of a single-family dwelling on a lot or parcel located within a forest zone if the lot or parcel is predominantly composed of soils that are:

(a) Capable of producing 0 to 20 cubic feet per acre per year of wood fiber if:

(A) All or part of at least three other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

(B) At least three dwellings existed on January 1, 1993, on the other lots or parcels;

(b) Capable of producing 21 to 50 cubic feet per acre per year of wood fiber if:

(A) All or part of at least seven other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

(B) At least three dwellings existed on January 1, 1993, on the other lots or parcels; or

(c) Capable of producing more than 50 cubic feet per acre per year of wood fiber if:

(A) All or part of at least 11 other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

(B) At least three dwellings existed on January 1, 1993, on the other lots or parcels.

(3) Lots or parcels within urban growth boundaries shall not be used to satisfy the eligibility requirements under subsection (1) or (2) of this section.

(4) A proposed dwelling under this section is not allowed:

(a) If it is prohibited by or will not comply with the requirements of an acknowledged comprehensive plan and acknowledged land use regulations or other provisions of law.

(b) Unless it complies with the requirements of ORS 215.730.

(c) Unless no dwellings are allowed on other lots or parcels that make up the tract and deed restrictions established under ORS 215.740 (3) for the other lots or parcels that make up the tract are met.

(d) If the tract on which the dwelling will be sited includes a dwelling.

(5) Except as described in subsection (6) of this section, if the tract under subsection (1) or (2) of this section abuts a road that existed on January 1, 1993, the measurement may be made by creating a 160-acre rectangle that is one mile long and one-fourth mile wide centered on the center of the subject tract and that is to the maximum extent possible, aligned with the road.

(6)(a) If a tract 60 acres or larger described under subsection (1) or (2) of this section abuts a road or perennial stream, the measurement shall be made in accordance with subsection (5) of this section. However, one of the three required dwellings shall be on the same side of the road or stream as the tract and:

(A) Be located within a 160-acre rectangle that is one mile long and one-fourth mile wide centered on the center of the subject tract and that is, to the maximum extent possible, aligned with the road or stream; or

(B) Be within one-quarter mile from the edge of the subject tract but not outside the length of the 160-acre rectangle, and on the same side of the road or stream as the tract.

(b) If a road crosses the tract on which the dwelling will be located, at least one of the three required dwellings shall be on the same side of the road as the proposed dwelling.

(7) Notwithstanding subsection (4)(a) of this section, if the acknowledged comprehensive plan and land use regulations of a county require that a dwelling be located in a 160-acre square or rectangle described in subsection (1), (2), (5) or (6) of this section, a dwelling is in the 160-acre square or rectangle if any part of the dwelling is in the 160-acre square or rectangle.

[1993 c.792 §4(6),(7),(8); 1999 c.59 §58; 2005 c.289 §1]



Section 215.755 - Other forestland dwellings; criteria.

(1) Alteration, restoration or replacement of a lawfully established dwelling that:

(a) Has intact exterior walls and roof structure;

(b) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

(c) Has interior wiring for interior lights;

(d) Has a heating system; and

(e) In the case of replacement, is removed, demolished or converted to an allowable nonresidential use within three months of completion of the replacement dwelling.

(2) One manufactured dwelling or recreational vehicle, or the temporary use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this subsection. A temporary dwelling established under this section shall not qualify for replacement under the provisions of subsection (1) of this section.

(3) Caretaker residences for public parks and public fish hatcheries.

[1997 c.318 §6; 1999 c.640 §4]

Note: 215.755 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 215.760 - Agricultural buildings on land zoned for forest use or mixed farm and forest use.

(2) A person may not convert an agricultural building authorized by this section to another use.

[2013 c.73 §2]



Section 215.780 - Minimum lot or parcel sizes; land division to establish a dwelling; recordation.

(a) For land zoned for exclusive farm use and not designated rangeland, at least 80 acres;

(b) For land zoned for exclusive farm use and designated rangeland, at least 160 acres; and

(c) For land designated forestland, at least 80 acres.

(2) A county may adopt a lower minimum lot or parcel size than that described in subsection (1) of this section in any of the following circumstances:

(a) When the county can demonstrate to the Land Conservation and Development Commission that the county can adopt a lower minimum lot or parcel size while continuing to meet the requirements of ORS 215.243 and 527.630 and the land use planning goals adopted under ORS 197.230.

(b) To divide by partition an area of land zoned for forest use to create a parcel for a dwelling that has existed since before June 1, 1995, subject to the following requirements:

(A) The parcel created may not be larger than five acres, except as necessary to recognize physical factors such as roads or streams, in which case the parcel may not be larger than 10 acres; and

(B) The parcel that does not contain the dwelling is not entitled to a dwelling unless subsequently authorized by law or goal and the parcel either:

(i) Meets the minimum lot or parcel size of the zone; or

(ii) Is consolidated with another parcel, and together the parcels meet the minimum lot or parcel size of the zone.

(c) To divide by partition an area of land zoned for mixed farm and forest use to create a parcel for a dwelling that has existed since before June 1, 1995, subject to the following requirements:

(A) The parcel created may not be larger than five acres, except as necessary to recognize physical factors such as roads or streams, in which case the parcel may not be larger than 10 acres;

(B) The parcel that does not contain the dwelling is not entitled to a dwelling unless subsequently authorized by law or goal and the parcel either:

(i) Meets the minimum lot or parcel size of the zone; or

(ii) Is consolidated with another parcel, and together the parcels meet the minimum lot or parcel size of the zone;

(C) The minimum tract eligible under this paragraph is 40 acres;

(D) The tract must be predominantly in forest use and that portion in forest use qualified for special assessment under a program under ORS chapter 321; and

(E) The remainder of the tract does not qualify for any uses allowed under ORS 215.213 and 215.283 that are not allowed on forestland.

(d) To allow a division by partition of forestland to facilitate a forest practice as defined in ORS 527.620 that results in a parcel that does not meet the minimum area requirements of subsection (1)(c) of this section or paragraph (a) of this subsection. Parcels created pursuant to this subsection:

(A) Are not eligible for siting of a new dwelling;

(B) May not serve as the justification for the siting of a future dwelling on other lots or parcels;

(C) May not, as a result of the land division, be used to justify redesignation or rezoning of resource lands; and

(D) May not result in a parcel of less than 35 acres, unless the purpose of the land division is to:

(i) Facilitate an exchange of lands involving a governmental agency; or

(ii) Allow transactions in which at least one participant is a person with a cumulative ownership of at least 2,000 acres of forestland.

(e) To allow a division by partition of a lot or parcel zoned for forest use or mixed farm and forest use under a statewide planning goal protecting forestland if:

(A) At least two dwellings lawfully existed on the lot or parcel prior to November 4, 1993;

(B) Each dwelling complies with the criteria for a replacement dwelling under ORS 215.213 (1)(q) or 215.283 (1)(p);

(C) Except for one parcel, each parcel created under this paragraph is between two and five acres in size;

(D) At least one dwelling is located on each parcel created under this paragraph; and

(E) The landowner of a parcel created under this paragraph provides evidence that a restriction prohibiting the landowner and the landowner’s successors in interest from further dividing the parcel has been recorded with the county clerk of the county in which the parcel is located. A restriction imposed under this paragraph is irrevocable unless a statement of release is signed by the county planning director of the county in which the parcel is located indicating that the comprehensive plan or land use regulations applicable to the parcel have been changed so that the parcel is no longer subject to statewide planning goals protecting forestland or unless the land division is subsequently authorized by law or by a change in a statewide planning goal for land zoned for forest use or mixed farm and forest use.

(f) To allow a proposed division of land in a forest zone or a mixed farm and forest zone as provided in ORS 215.783.

(3) A county planning director shall maintain a record of lots and parcels that do not qualify for division under the restrictions imposed under subsections (2)(e) and (4) of this section. The record must be readily available to the public.

(4) A lot or parcel may not be divided under subsection (2)(e) of this section if an existing dwelling on the lot or parcel was approved under:

(a) A statute, an administrative rule or a land use regulation as defined in ORS 197.015 that required removal of the dwelling or that prohibited subsequent division of the lot or parcel; or

(b) A farm use zone provision that allowed both farm and forest uses in a mixed farm and forest use zone under a statewide planning goal protecting forestland.

(5) A county with a minimum lot or parcel size acknowledged by the commission pursuant to ORS 197.251 after January 1, 1987, or acknowledged pursuant to periodic review requirements under ORS 197.628 to 197.651 that is smaller than those prescribed in subsection (1) of this section need not comply with subsection (2) of this section.

(6)(a) An applicant for the creation of a parcel pursuant to subsection (2)(b) and (c) of this section shall provide evidence that a restriction on the remaining parcel, not containing the dwelling, has been recorded with the county clerk of the county where the property is located. An applicant for the creation of a parcel pursuant to subsection (2)(d) of this section shall provide evidence that a restriction on the newly created parcel has been recorded with the county clerk of the county where the property is located. The restriction may not allow a dwelling unless authorized by law or goal on land zoned for forest use except as permitted under subsection (2) of this section.

(b) A restriction imposed under this subsection is irrevocable unless a statement of release is signed by the county planning director of the county where the property is located indicating that the comprehensive plan or land use regulations applicable to the property have been changed in such a manner that the parcel is no longer subject to statewide planning goals pertaining to agricultural land or forestland.

(c) The county planning director shall maintain a record of parcels that do not qualify for the siting of a new dwelling under restrictions imposed by this subsection. The record must be readily available to the public.

(7) A landowner allowed a land division under subsection (2) of this section shall sign a statement that must be recorded with the county clerk of the county in which the property is located, declaring that the landowner and the landowner’s successors in interest will not in the future complain about accepted farming or forest practices on nearby lands devoted to farm or forest use.

[1993 c.792 §7; 1995 c.700 §1; 1999 c.348 §14; 2001 c.531 §1; 2007 c.143 §3; 2009 c.850 §12; 2013 c.88 §1; 2015 c.104 §6]



Section 215.783 - Land division to preserve open space or park; qualification for special assessment.

(2) A parcel created by the land division that is not sold to a provider of public parks or open space or to a not-for-profit land conservation organization must comply with the following:

(a) If the parcel contains a dwelling or another use allowed under ORS chapter 215, the parcel must be large enough to support continued residential use or other allowed use of the parcel; or

(b) If the parcel does not contain a dwelling, the parcel is eligible for siting a dwelling as may be authorized under ORS 195.120 or as may be authorized under ORS 215.705 to 215.750, based on the size and configuration of the parcel.

(3) Before approving a proposed division of land under this section, the governing body of a county or its designee shall require as a condition of approval that the provider of public parks or open space, or the not-for-profit land conservation organization, present for recording in the deed records for the county in which the parcel retained by the provider or organization is located an irrevocable deed restriction prohibiting the provider or organization and their successors in interest from:

(a) Establishing a dwelling on the parcel or developing the parcel for any use not authorized in a forest zone or mixed farm and forest zone except park or conservation uses; and

(b) Pursuing a cause of action or claim of relief alleging an injury from farming or forest practices for which a claim or action is not allowed under ORS 30.936 or 30.937.

(4) If a proposed division of land under this section results in the disqualification of a parcel for a special assessment described in ORS 308A.718 or the withdrawal of a parcel from designation as riparian habitat under ORS 308A.365, the owner must pay additional taxes as provided under ORS 308A.371 or 308A.700 to 308A.733 before the county may approve the division.

[2007 c.143 §2; 2015 c.104 §7]



Section 215.785 - Exception to minimum lot or parcel sizes.

(2) Notwithstanding the minimum lot or parcel size established under ORS 215.780 (1), when a portion of a lawfully established unit of land has been included within an urban growth boundary and redesignated for urban uses under the applicable acknowledged comprehensive plan and the portion of the lawfully established unit of land that remains outside the urban growth boundary and zoned for forest uses or mixed farm and forest uses is smaller than the minimum size established under ORS 215.780 (1), the governing body of a county, or its designee, may approve a proposed division by partition of the land, including the land that remains in a forest zone or a mixed farm and forest zone.

(3) The parcel created in the forest zone or mixed farm and forest zone must be partitioned along the urban growth boundary and:

(a) If the parcel contains a dwelling, the parcel must be large enough to support continued residential use.

(b) If the parcel does not contain a dwelling, the parcel:

(A) Is not eligible for siting a dwelling, except as may be authorized under ORS 195.120;

(B) May not be considered in approving or denying an application for siting any other dwelling; and

(C) May not be considered in approving a redesignation or rezoning of forestlands under the acknowledged comprehensive plan and land use regulations, except for a redesignation or rezoning to allow a public park, open space or other natural resource use.

(4) In approving a land division under this section, the governing body of the county or its designee shall require as a condition of approval that the owner of a parcel not containing a dwelling sign and record in the deed records for the county in which the parcel is located an irrevocable deed restriction prohibiting the owner and the owner’s successors in interest from pursuing a cause of action or claim of relief alleging an injury from farming or forest practices for which a claim or action is not allowed under ORS 30.936 or 30.937.

[2015 c.104 §3]



Section 215.788 - Legislative review of lands zoned for farm and forest use; criteria.

(2) A county may undertake the reacknowledgment process authorized by this section only if the Department of Land Conservation and Development approves a work plan, from the county, describing the expected scope of reacknowledgment. The department may condition approval of a work plan for reacknowledgment under this section to reflect the resources needed to complete the review required by ORS 197.659 and 215.794. The work plan of the county and the approval of the department are not final orders for purposes of review.

(3) A county that undertakes the reacknowledgment process authorized by this section shall provide an opportunity for all lands planned for farm use, forest use or mixed farm and forest use and all lands subject to an exception under ORS 197.732 to a goal relating to agricultural lands or forestlands to be included in the review.

(4) A county must plan and zone land reviewed under this section:

(a) For farm use if the land meets the definition of "agricultural land" in a goal relating to agricultural lands;

(b) For forest use if the land meets the definition of "forest land" used for comprehensive plan amendments in the goal relating to forestlands;

(c) For mixed farm and forest use if the land meets both definitions;

(d) For nonresource use, consistent with ORS 215.794, if the land does not meet either definition; or

(e) For a use other than farm use or forest use as provided in a goal relating to land use planning process and policy framework and subject to an exception to the appropriate goals under ORS 197.732 (2).

(5) A county may consider the current land use pattern on adjacent and nearby lands in determining whether land meets the appropriate definition.

[2009 c.873 §5]

Note: 215.788 to 215.794 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.791 - Review of nonresource lands for ecological significance; inventory and protection of ecologically significant nonresource lands; criteria.

(2) The county shall maintain an inventory in the comprehensive plan of nonresource lands that contain ecologically significant natural areas or resources and establish a program to protect the areas or resources from the adverse effects of new uses allowed by the planning or zoning changes. The county may use nonregulatory programs to protect the resources including, but not limited to, programs for the transfer of severable development interests to other lands that do not contain ecologically significant resources.

(3) If a county amends its comprehensive plan or a land use regulation mapping zoning designations under ORS 215.788 to 215.794, the county shall review lands that are planned or rezoned as nonresource lands to determine that the uses allowed by the planning or zoning changes are consistent with the carrying capacity of the lands. The county shall ensure that:

(a) The amount, type, location and pattern of development on lands redesignated as nonresource lands:

(A) Will be rural in character and will not significantly interfere with orderly and efficient development of urban areas in the vicinity;

(B) Will not significantly conflict with existing or reasonably foreseeable farm or forest uses or with accepted farm or forest practices; and

(C) Will not lead to significant adverse effects including, but not limited to, adverse effects on:

(i) Water quality or the availability or cost of water supply;

(ii) Energy use;

(iii) State or local transportation facilities;

(iv) Fish or wildlife habitat or other ecologically significant lands;

(v) The risk of wildland fire or the cost of fire suppression;

(vi) The cost of public facilities or services; or

(vii) The fiscal health of a local government.

(b) Additional residential development on nonresource lands is, to the extent practicable, located and clustered to:

(A) Minimize the effects on farm and forest uses;

(B) Avoid lands subject to natural hazards; and

(C) Reduce the costs of public facilities and services.

[2009 c.873 §6]

Note: See note under 215.788.



Section 215.794 - Review of county rezoning designations; rules.

(2) The department shall coordinate with:

(a) The State Department of Agriculture in reviewing decisions on planning and rezoning designations for lands planned for farm use or mixed farm and forest use.

(b) The State Forestry Department in reviewing decisions on planning and rezoning designations for lands planned for forest use or mixed farm and forest use.

(3) The Land Conservation and Development Commission has exclusive jurisdiction for review of a county’s decision made under ORS 215.788 to 215.794.

(4) A person who participated in the proceedings leading to the county’s decisions under ORS 215.788 to 215.794 may not raise an issue on review before the commission that was not raised in the local proceedings.

(5) The commission may adopt rules implementing ORS 215.788 to 215.794.

[2009 c.873 §7]

Note: See note under 215.788.



Section 215.799 - Location of dwellings on wildlife habitat land.

(a) Lawfully existing dwellings, pursuant to ORS 215.130 (5) to (11), may remain.

(b) For a lot or parcel without an existing dwelling, dwellings may be allowed if each dwelling for which the landowner seeks approval complies with all applicable requirements under the county’s acknowledged zoning ordinance.

(2) The fact that a lot or parcel is subject to wildlife habitat special assessment may not make it easier or more difficult for a landowner to obtain approval for a dwelling on the lot or parcel.

[2003 c.539 §14; 2005 c.94 §1]

Note: 215.799 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 215.800



Section 215.801



Section 215.802



Section 215.804



Section 215.806



Section 215.808



Section 215.990






Chapter 221 - Organization and Government of Cities

Section 221.005 - Legislative findings; policy.

[1981 c.890 §1]

Note: 221.005 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.010 - Definitions for ORS 221.020 to 221.100.

(1) "County court" means a county court or board of county commissioners.

(2) "City," except in the term "incorporated city" in ORS 221.020, means a city incorporated under ORS 221.020 to 221.100 or proposed to be incorporated.

(3) "Population" means a city’s population as shown by the latest annual estimate made pursuant to ORS 190.520.

(4) "Urbanized area" means territory within three miles of a city.

[Amended by 1965 c.579 §1; 1973 c.432 §1; 1983 c.83 §16]



Section 221.020 - Authority to incorporate.



Section 221.030



Section 221.031 - Petition to incorporate; filing; form; contents; approval by boundary commission.

(a) The county clerk of the county in which the proposed city lies; or

(b) If the proposed city lies in more than one county, the county clerk of the county in which the largest part of its territory lies.

(2) The county clerk shall immediately date and time stamp the prospective petition and shall authorize the circulation of the petition when the economic feasibility statement required by ORS 221.035 is filed with the county clerk. The county clerk shall retain the prospective petition and economic feasibility statement and shall immediately send two copies of the prospective petition to the appropriate county court.

(3)(a) A petition for incorporation filed with the county clerk under subsection (1) of this section shall designate the name and residence address of not more than three persons as chief petitioners, who shall be electors registered within the boundaries of the proposed city.

(b) The petition shall contain the name of the proposed city.

(c) The petition shall include a proposed permanent rate limit for operating taxes that would generate operating tax revenues sufficient to support an adequate level of municipal services. The tax rate limit shall be expressed in dollars per thousand dollars of assessed value. The tax rate limit shall be calculated for the latest tax year for which the assessed value of the proposed city is available.

(d) There shall be attached to the cover sheet of the petition a map indicating the exterior boundaries of the proposed city. The map shall not exceed 14 inches by 17 inches in size and shall be used in lieu of a metes and bounds or legal description of the proposed city.

(e) If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, the petition shall be accompanied by the economic feasibility analysis required under ORS 199.476 (1). Notwithstanding subsection (2) of this section, unless the economic feasibility analysis is approved by the local government boundary commission as provided in ORS 199.522, the county clerk shall not authorize the circulation of the petition.

(f) If the petitioners propose not to extinguish a special district pursuant to ORS 222.510 (2) or a county service district pursuant to ORS 451.585 (1), the petition shall include a statement of this proposal.

(4) Each sheet of signatures shall be attached to a full and correct copy of the petition for incorporation. Not more than 20 signatures on each sheet of the petition for incorporation shall be counted. The circulator shall certify on each signature sheet that the circulator witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet and that the circulator believes each individual is an elector registered in the county. If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, each signature sheet shall contain a statement that the economic feasibility analysis for the proposed city was approved by the boundary commission, that the analysis is available for inspection at the offices of the boundary commission and that subsequent to the gathering of the petitions the boundary commission must review and finally approve the proposal prior to submission at an election.

[1981 c.890 §3 (enacted in lieu of 221.030); 1983 c.83 §17; 1987 c.882 §12; 1989 c.92 §29; 1997 c.541 §351; 1999 c.318 §22; 2005 c.396 §1; 2007 c.669 §3; 2007 c.848 §21; 2010 c.41 §2]



Section 221.032 - Annexation during pendency of incorporation.

(1) The county court rejects the petition; or

(2) The voters do not approve the question of incorporation at an election called by the county court.

[2007 c.669 §2]



Section 221.034 - Incorporation of rural unincorporated community and contiguous lands.

(a) "Neighboring city" means a city that has any part of its territory situated within three miles of the area proposed to be incorporated.

(b) "Rural unincorporated community" means a settlement with a boundary identified in an acknowledged comprehensive plan of a county and that:

(A) Is made up primarily of lands subject to an exception to statewide planning goals related to agricultural lands or forestlands;

(B) Either was identified in the acknowledged comprehensive plan of a county as a "rural community," "service center," "rural center," "resort community" or similar term before October 28, 1994, or is listed in the Department of Land Conservation and Development’s "Survey of Oregon Unincorporated Communities" (January 30, 1997);

(C) Lies outside the urban growth boundary of a city or a metropolitan service district; and

(D) Is not incorporated as a city.

(c) "Urban reserve" has the meaning given that term in ORS 195.137.

(d) "Urban services" has the meaning given that term in ORS 195.065.

(2) When any of the area proposed to be incorporated as a city lies within an urbanized area, but outside the urban growth boundary of a city or a metropolitan service district:

(a) The area proposed to be incorporated must also be located entirely within a designated rural unincorporated community and contiguous lands subject to an exception to statewide planning goals related to agricultural lands or forestlands.

(b) The petition required by ORS 221.031 must be accompanied by an affidavit, signed by a chief petitioner, stating that:

(A) Ten percent of the electors registered within the area proposed for incorporation favor the incorporation; and

(B) The chief petitioners have engaged the neighboring cities in discussions concerning the effects of the proposed incorporation, including discussions specifically relating to how those cities and the proposed city will allow for expansion of urban growth boundaries and, where applicable, for creation or expansion of urban reserves.

(c) The economic feasibility statement required by ORS 221.035 must:

(A) Indicate that the proposed city must plan for and provide urban services in a cost-effective manner at the minimum level adequate to meet current needs and projected growth;

(B) Contain a proposed permanent rate limit for operating taxes to provide revenues for urban services; and

(C) Indicate that the proposed city must plan for residential development at or above the same urban density planned for an existing city, within the county, that has a similar geographic area within the existing city’s urban growth boundary or, for a proposed city within three miles of Metro’s boundary, a minimum urban residential density in accordance with a statewide planning goal and rules pertaining to needed housing for cities within Metro’s urban growth boundary.

(d) If the proposed city will be required to complete a public facility plan and a transportation systems plan, the proposed city must demonstrate the ability to provide urban services to meet current needs and projected growth. The proposed city may meet this requirement, in whole or in part, by establishing an agreement in principle with a city or a district, as defined in ORS 195.060, to provide the urban services.

(3) If the governing body of a neighboring city determines that the proposed incorporation adversely affects that city, the governing body may ask the county court with which the petition for incorporation was filed to reject the petition and terminate the incorporation proceedings. The objections by the city to the incorporation shall be heard and considered by the county court at a public hearing held under ORS 221.040.

(4) If, at the hearing held under ORS 221.040, the county court finds that any of the requirements of subsection (2) of this section are not met or that the proposed incorporation will adversely affect a neighboring city, the county court shall provide by order for the termination of the incorporation proceedings. The order shall contain the findings of the county court relating to the proposed incorporation and the reasons for terminating the incorporation proceedings.

(5) In the manner provided in ORS 197.830 to 197.845, the Land Use Board of Appeals shall review, upon the petition of a party to the incorporation proceedings, the order of the county court under subsection (4) of this section.

[2001 c.132 §2; 2005 c.396 §2; 2007 c.723 §8]



Section 221.035 - Economic feasibility statement; contents.

(2) When a petition for incorporation is filed under ORS 221.031 (1), an economic feasibility statement concerning the proposed city described in the petition shall also be filed with the county clerk. The economic feasibility statement shall be prepared by the persons designated as the chief petitioners and shall form the basis for the proposed permanent rate limit for operating taxes required by ORS 221.031 (3). The economic feasibility statement shall contain:

(a) A description of the services and functions to be performed or provided by the proposed city;

(b) An analysis of the relationship between those services and functions and other existing or needed government services; and

(c) Proposed first and third year budgets for the new city demonstrating its economic feasibility.

[1989 c.92 §28; 1997 c.541 §352; 2001 c.557 §3; 2007 c.669 §4]



Section 221.036 - Inclusion of area within urban growth boundary in incorporation of rural unincorporated community.

[2001 c.557 §5]



Section 221.040 - Hearing on petition to incorporate; order fixing date of election on approved petition.

(2) At the time and place fixed for the hearing, or at any time and place at which the hearing may be continued or postponed, any person interested may appear and present oral or written objections to the granting of the petition, the forming of the proposed incorporated city or the estimated rate of taxation set forth in the petition. The court may alter the boundaries as set forth in the petition to include all territory which may be benefited by being included within the boundaries of the proposed incorporated city, but shall not modify boundaries so as to exclude any land which would be benefited by the formation of the proposed city. No land shall be included in the proposed city which will not, in the judgment of the court, be benefited. If the court determines that any land has been improperly omitted from the proposed city and the owner has not appeared at the hearing, it shall continue the hearing and shall order notice given to the nonappearing owner requiring the owner to appear before it and show cause, if any the owner has, why the owner’s land should not be included in the proposed city. The notice shall be given by publication and posting in the same manner as the original notice for hearing and for the same period. For the purposes of this subsection, "owner" means the legal owner of record except that if there is a vendee under a duly recorded contract, the vendee shall be deemed to be the owner.

(3) Upon the final hearing of the petition, the court, if it approves the petition as originally presented or in an altered form, shall provide by order for the holding of an election relating to the incorporation of the proposed city. The order calling the election shall fix the date of the election on the date of the next primary election or general election that is not sooner than the 90th day after the date of the order. The order shall contain:

(a) A description of the exterior boundaries of the proposed city as determined by the court. The description shall be a metes and bounds or legal description prepared by the county surveyor or county assessor. The description prepared under this paragraph shall accurately describe the exterior boundaries of the proposed city as indicated on the map filed under ORS 221.031 (3) unless those boundaries were altered by the county court, in which case the description shall accurately describe the boundaries as altered;

(b) A provision requiring the county official in charge of elections to include on the ballot for the election a description of the boundaries of the proposed city using streets and other generally recognized features and a statement of the proposed permanent rate limit for operating taxes included in the petition for incorporation of the proposed city as required by ORS 221.031, which statement shall comply with the requirements of ORS 250.035; and

(c) The date on which the election will be held in the proposed city.

[Amended by 1953 c.593 §3; 1979 c.316 §9; 1981 c.890 §7; 1983 c.83 §18; 1983 c.350 §17; 1989 c.92 §30; 1995 c.712 §90; 1997 c.541 §353; 1999 c.21 §3; 2007 c.669 §5]



Section 221.050 - Incorporation election; election of first city council; proclamation of results.

(2) ORS chapters 246 to 260 govern the conduct of an election under this section, including the nomination and election of the first city council, except as follows:

(a) A nominating or primary election for the purpose of nominating candidates for the city council shall not be held.

(b) Notwithstanding ORS 249.037, a nominating petition or declaration of candidacy must be filed with the county clerk not sooner than the 100th day and not later than the 70th day before the date of the election.

(c) At the time of filing a declaration of candidacy, a candidate for the first city council shall pay to the officer with whom the declaration is filed a fee of $25.

(d) A nominating petition shall contain at least 25 signatures of electors in the area proposed to be incorporated or a number of signatures of electors equal to at least 10 percent of the number of electors in the area proposed to be incorporated as of the date the election is ordered under ORS 221.040, whichever is less.

(3) The proposed ballot title for an election under this section shall be in compliance with ORS 250.036.

(4) Not later than the 30th day after an election called under ORS 221.040 the county court calling the election shall proclaim whether the results of the election favor incorporation. The county court also shall proclaim which candidates for city council are elected, if the results of the election favor incorporation. The results of the election favor incorporation if a majority of the votes cast on the proposition favors incorporation and:

(a) At least 50 percent of registered electors eligible to vote in the election cast a ballot; or

(b) The election is held in May or November of any year.

(5) If the results of the election favor incorporation:

(a) The area described in the notice of election is incorporated as a city from the date of the election;

(b) The proposed rate limit for operating taxes submitted to and approved by the electors at the election shall be the permanent rate limit for operating taxes for the new city; and

(c) The five council members elected under subsection (2) of this section shall take office not later than the 10th day next following the proclamation on the proposition and council election.

[Amended by 1953 c.593 §3; 1983 c.350 §18; 1987 c.707 §4; 1987 c.267 §66; 1989 c.92 §§31,31b; 1995 c.607 §64; 1997 c.541 §354; 2010 c.29 §12]



Section 221.060



Section 221.061 - Election expenses.

(2) When a majority of votes cast in an election held under this chapter for incorporation of a city opposes incorporation, all expenses of the election and the preparation of the metes and bounds or legal description for the incorporation petition under ORS 221.040 (3)(a) shall be paid from the general fund of the county in the same manner that other claims against the county are paid.

[1981 c.890 §9 (enacted in lieu of 221.060)]



Section 221.070



Section 221.080



Section 221.090 - Terms of office of first city council.

(a) The two members receiving the two highest number of votes shall hold office until the first Monday in January next following the second general election held after incorporation of the city; and

(b) The three members receiving the three next highest number of votes shall hold office until the first Monday in January next following the first general election held after the incorporation.

(2) The county clerk shall prepare and deliver a certificate of election to each candidate elected to the city council.

[Amended by 1983 c.350 §19]



Section 221.100 - Validation of incorporation under prior laws.

[Amended by 1983 c.350 §20]



Section 221.102



Section 221.104



Section 221.106 - Prohibitions related to signing of incorporation petition; violation.

(2) Violation of subsection (1) of this section is a Class C felony.

[1973 c.432 §3; 1981 c.890 §11; 1983 c.350 §21]



Section 221.110 - City officers; eligibility.

[Amended by 2003 c.14 §101]



Section 221.120 - City council; terms; vacancies; powers; meetings.

(1) Three councillors shall be elected biennially.

(2) At an election for electing councillors, the candidates who receive the three highest numbers of votes shall be deemed elected, and of these three the ones receiving the two highest numbers of votes shall hold office for four years and the remaining one shall hold office for two years.

(3) A councillor’s term of office shall begin at the first council meeting in the year immediately ensuing the year of the election of the councillor.

(4) The council shall fill by appointment vacancies in its membership.

(5) The term of office of an appointee to an office of councillor shall be the remainder of the term of office of the immediate predecessor of the appointee in the office.

(6) The powers of the city shall be vested in the council.

(7) A majority of the members of the council shall constitute a quorum for action by the council.

(8) No action by the council shall have legal effect unless concurred in by a majority of the council.

(9) The council shall meet publicly at least once each month.

[Amended by 2003 c.14 §102]



Section 221.130 - Mayor; term; functions.

(1) Only councillors shall be eligible to serve as mayor.

(2) The council shall appoint a mayor at its first meeting of each odd-numbered year.

(3) The mayor’s term of office shall be two years.

(4) The mayor shall be presiding officer of the council and shall authenticate with the signature of the mayor all ordinances which the council passes.

[Amended by 2003 c.14 §103]



Section 221.140 - Appointment of municipal judge and other city officers; removal; compensation.



Section 221.142 - Qualifications for municipal judges; extensions.

(a) Be a member of the Oregon State Bar;

(b) Have completed a course on courts of special jurisdiction offered by the National Judicial College, or complete the course within 12 months after appointment or election to the office of municipal judge; or

(c) Have completed, or complete within 12 months after appointment or election to the office of municipal judge, a course that is equivalent to the course described in paragraph (b) of this subsection, proposed by the municipal judge and approved by the Chief Justice of the Supreme Court.

(2) If exigent circumstances prevent a municipal judge from completing the course required under subsection (1)(b) of this section within 12 months after appointment or election to the office of municipal judge, the presiding judge of the judicial district in which the municipal court is located may grant the municipal judge one extension of time to complete the course. The extension may not exceed 12 months. The presiding judge may require the municipal judge to complete additional educational requirements during an extension granted under this subsection.

(3) Notwithstanding subsection (1) of this section, a municipal judge in a municipal court that is a court of record under ORS 221.342 must be a member of the Oregon State Bar.

(4) Any person serving temporarily as a municipal judge must possess the qualifications for the office of municipal judge described in this section.

[2015 c.570 §8]



Section 221.145 - Basing compensation of city officers upon fines prohibited.

[1981 c.402 §1; 1999 c.1051 §261]

Note: 221.145 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.150



Section 221.160 - Special elections to fill council vacancies; appointment of council members when all positions vacant.

(2) If all positions in the governing body of a city become vacant and if the charter of the city does not provide otherwise, the governing body of the county in which the city maintains its seat of government immediately shall appoint the number of persons sufficient to constitute a quorum for the transaction of city business. The persons appointed by the governing body of the county shall appoint a sufficient number of persons to fill any remaining vacancies existing in the governing body of the city. All persons appointed under this subsection shall serve until successors are elected and qualified to serve.

[Amended by 1981 c.173 §7]



Section 221.170



Section 221.180 - Procedure for nomination of candidates for city offices.

(2) Notwithstanding ORS 249.037, if a city does not hold a nominating election for municipal offices, a nominating petition or declaration of candidacy shall be filed not sooner than the 15th day after the date of the primary election and not later than the 70th day before the date of the general election. A candidate who is nominated under this subsection may withdraw candidacy under ORS 249.830.

(3) All nominating petitions and declarations of candidacy shall be filed with the city elections officer. If the city charter or ordinance provides a manner of filing for nomination, a candidate for any office of that city shall file in that manner.

[Amended by 1957 c.608 §226; 1979 c.190 §408; 1983 c.350 §22; 1987 c.267 §67; 1995 c.712 §91]



Section 221.190



Section 221.200 - Law governing city elections.

[Amended by 1957 c.608 §228; 1979 c.317 §3; 1983 c.350 §23]



Section 221.210 - Referendum and initiative for municipal measures and charter amendments.

[Amended by 1955 c.18 §1; 1983 c.350 §24]



Section 221.230 - Election dates; emergency elections.

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(2) Except as provided in subsection (3) of this section, no election on a city measure other than a city measure referred by the city governing body shall be held on any date other than:

(a) The third Tuesday in May; or

(b) The first Tuesday after the first Monday in November.

(3) An emergency election may be held on a date other than those provided in subsection (1) or (2) of this section if the city governing body by resolution finds that an emergency exists that will require an election sooner than the next available election date to avoid extraordinary hardship to the community. A determination under this subsection as to whether an emergency exists is within the sole discretion of the city governing body.

(4) A city governing body, with adequate notice, shall hold a public hearing, on a date other than a regularly scheduled council meeting, for the purpose of making findings substantiating the fact that an emergency exists before scheduling an election on a date other than those specified in subsection (1) or (2) of this section.

(5) Notice of a city’s intent to hold an emergency election shall be filed with the county elections authority no later than 47 days preceding the desired election date. At the time the notice of election is given to the county elections authority, the city shall also file with the elections authority a certified copy of the ballot title and a copy of the resolution and findings adopted by the city governing body to authorize the emergency election as required under subsection (4) of this section.

[1979 c.316 §4; 1981 c.639 §5; 1985 c.808 §70; 1987 c.267 §68; 1989 c.923 §9; 1991 c.71 §3; 1993 c.713 §52; 1995 c.607 §65; 1995 c.712 §114; 2015 c.44 §2]



Section 221.275 - Definitions for ORS 221.275 to 221.290.

(1) "Owner" or "owner of a vehicle" means the person listed as the owner of a vehicle in the records of the Department of Transportation.

(2) "Rental or leasing company" means any person engaged in the business of renting or leasing motor vehicles to the public.

[1995 c.533 §2]



Section 221.277 - Violation of city parking ordinance; affirmative defense.

(2) It is an affirmative defense to a prosecution of the registered owner of a motor vehicle under subsection (1) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication.

[1995 c.533 §3]



Section 221.280



Section 221.283



Section 221.285 - Notice of delinquent parking violation to rental company; effect when notice not given; effect of prompt payment of amount specified in citation; procedure to substitute renter as defendant.

(2) If a notice of delinquent parking violation is not sent to a car rental or leasing company within 30 days after the date on which the citation for violation of the parking ordinance was issued, the charge against the car rental or leasing company of violating the parking ordinance shall be dismissed and no further enforcement actions against the car rental or leasing company or its vehicles may be taken.

(3) If the car rental or leasing company pays the amount specified on the citation within 30 days after the date on which the notice of delinquent parking violation was mailed to the car rental or leasing company, the fine required to be paid shall not be increased beyond the original amount specified in the citation.

(4)(a) If a court establishes a procedure for a car rental or leasing company to provide, in a manner and format determined by the court, information including the name, address and driver license number of the person in whose name the vehicle was rented or leased at the time of the violation of the parking ordinance, and the car rental or leasing company provides the information in the required manner and format within 30 days after the date on which the notice of delinquent parking violation was mailed to the car rental or leasing company, the renter or lessee who had custody and control of the vehicle when the parking violation occurred shall thereafter be the defendant in the prosecution of the parking violation.

(b) A car rental or leasing company that provides the information described in paragraph (a) of this subsection is discharged from any obligation on the parking violation and is no longer a defendant in the prosecution of the parking violation.

(c) A court may not establish a procedure pursuant to paragraph (a) of this subsection unless the court consults and cooperates with representatives from car rental or leasing companies.

(d) If a car rental or leasing company does not provide the information required by the court under paragraph (a) of this subsection within the time specified or provides the information in an incorrect manner or format, the car rental or leasing company may recover the amount of any fine paid to a city pursuant to ORS 221.287.

[1995 c.533 §6; 1997 c.522 §1; 1999 c.1051 §262; 2001 c.715 §1]



Section 221.287 - Recovery of fine from renter or lessee of vehicle.

(2) A car rental or leasing company may bill a customer directly for the fine paid or may charge the fine paid as an ancillary or deferred charge to any credit card provided by the customer.

(3) A car rental or leasing company has no liability to a customer for any errors, omissions, negligence or fraud to the extent that the errors, omissions, negligence or fraud resulted from acts or omissions of the court or the city in the issuance of citations or the issuance of notices of citations.

[1995 c.533 §7; 1999 c.1051 §263]



Section 221.290 - Application of ORS 221.275 to 221.290.

[1995 c.533 §9]



Section 221.295 - Ordinances regulating placement or height of radio antennas.

[1999 c.507 §1]

Note: 221.295 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.310 - Effective date of ordinances, resolutions and franchises; emergency measures.

(2) Except for ordinances necessary for the immediate health, peace or safety, an ordinance enacted by the council of a city created under ORS 221.010 to 221.100 shall take effect 30 days after its enactment.

(3) In cities having a population of 2,000 or more, a resolution may take effect at any time after its passage by the city council. A resolution shall state in a separate section the effective date of the resolution.

[Amended by 2001 c.34 §1]



Section 221.315 - Enforcement of charter provisions and ordinances; disposition of fines.

(2) Except as otherwise provided by an agreement made under subsection (1) of this section in respect to the court, all fines collected by the circuit or justice court having jurisdiction of a violation of a city charter or ordinance shall be paid as follows:

(a) One-half of the fine shall be credited and distributed to the treasurer of the city whose charter or ordinance was violated, as a monetary obligation payable to the city.

(b) If collected by the circuit court, one-half of the fine shall be credited and distributed as a monetary obligation payable to the state.

(c) If collected by the justice court, one-half of the fine shall be credited and distributed to the treasurer of the county in which the court is located as a monetary obligation payable to the county.

[1973 c.645 §3; 1975 c.713 §2; 1981 s.s. c.3 §114; 1983 c.763 §48; 1987 c.905 §19; 1995 c.781 §41; 1995 c.658 §92a; 1999 c.1051 §264; 2011 c.597 §128]



Section 221.320



Section 221.330 - Publication or posting of ordinances; exceptions.



Section 221.333 - Parking ordinance violation; mode of charging defendant; notice as complaint.

(a) The date, place and nature of the charge.

(b) The time and place for defendant’s appearance in court.

(c) The name of the issuing officer or other person authorized to issue the notice.

(d) The license number of the vehicle.

(2) The notice provided for in subsection (1) of this section shall either be delivered to the defendant or placed in a conspicuous place upon the vehicle involved in the violation. A duplicate original of the notice shall serve as the complaint in the case when it is filed with the court. In all other respects the procedure now provided by law in such cases shall be followed, but ORS 810.365 does not apply. The officer or person authorized to issue a citation need not have observed the act of parking, but need only have observed that the car was parked in violation of city ordinances.

[Formerly 221.340]



Section 221.335



Section 221.336 - Establishment of municipal court.

[1999 c.788 §46]



Section 221.337



Section 221.339 - Jurisdiction of municipal court; prosecutions by city attorney.

(2) Except as provided in subsections (3) and (4) of this section, municipal courts have concurrent jurisdiction with circuit courts and justice courts over misdemeanors committed or triable in the city. Municipal courts may exercise the jurisdiction conveyed by this section without a charter provision or ordinance authorizing that exercise.

(3) Municipal courts have no jurisdiction over felonies.

(4) A city may limit the exercise of jurisdiction over misdemeanors by a municipal court under this section by the adoption of a charter provision or ordinance, except that municipal courts must retain concurrent jurisdiction with circuit courts over:

(a) Misdemeanors created by the city’s own charter or by ordinances adopted by the city, as provided in ORS 3.132; and

(b) Traffic crimes as defined by ORS 801.545.

(5) Subject to the powers and duties of the Attorney General under ORS 180.060, the city attorney has authority to prosecute a violation of any offense created by statute that is subject to the jurisdiction of a municipal court, including any appeal, if the offense is committed or triable in the city. The prosecution shall be in the name of the state. The city attorney shall have all powers of a district attorney in prosecutions under this subsection.

[1999 c.1051 §40]

Note: 221.339 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.340



Section 221.342 - Method by which municipal court becomes court of record.

(a) The passage of an ordinance by the governing body of the city in which the court is located; and

(b) The entry of an order by the Supreme Court acknowledging the filing of the declaration required under subsection (2) of this section.

(2) Before a municipal court may become a court of record, the governing body of the city in which the court is located must file a declaration with the Supreme Court that includes:

(a) A statement that the municipal court satisfies the requirements of this section for becoming a court of record;

(b) The address and telephone number of the clerk of the municipal court; and

(c) The date on which the municipal court will commence operations as a court of record.

(3) The Supreme Court may not charge a fee for filing a declaration under subsection (2) of this section. Not later than 30 days after a declaration is filed under subsection (2) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the city and the public.

(4) The city shall provide a court reporter or an audio recording device for each municipal court made a court of record under this section.

(5) The appeal from a judgment entered in a municipal court that becomes a court of record under this section shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts.

(6) As a qualification for the office, a municipal judge for any municipal court that becomes a court of record must be a member of the Oregon State Bar.

[1999 c.682 §3; 2003 c.687 §7; 2007 c.330 §4]



Section 221.343 - Method by which municipal court ceases to operate as court of record.

(2) The Supreme Court may not charge a fee for filing a declaration under subsection (1) of this section. Not later than 30 days after a declaration is filed under subsection (1) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the city and the public.

(3) The appeal from a judgment entered in a municipal court after the date identified in the declaration filed under this section shall be as provided in ORS 221.359 (1) and (2).

[2007 c.330 §6]



Section 221.344 - Registration of municipal court; effect of registration.

(a) The municipality has registered the court with the Department of Revenue; and

(b) The municipality has provided to the Department of Revenue the name and address of a person authorized to act on behalf of the court.

(2) Any municipality that has registered under this section must immediately notify the Department of Revenue of any changes to the information provided to the department under this section.

(3) At least once each year, the Department of Revenue shall publish a registry of municipal courts in this state that includes all information provided to the department by municipalities under this section. The department may use electronic publication of the registry to meet the requirements of this subsection.

(4) Registration by a municipal court under this section is irrevocable.

(5) The provisions of this section and ORS 221.346, 221.351 and 221.352 do not apply to a circuit court exercising the jurisdiction of a municipal court under ORS 3.136. All judgments entered by a circuit court exercising the jurisdiction of a municipal court under ORS 3.136 may be enforced as provided for judgments of circuit courts.

(6) The provisions of this section and ORS 221.346, 221.351 and 221.352 do not apply to proceedings for enforcement of ordinances governing the parking of vehicles. Ordinances governing the parking of vehicles shall be enforced as provided by other law.

[1999 c.788 §7]



Section 221.345



Section 221.346 - Enforcement of judgments of municipal court.

(a) Writ of execution proceedings for personal property under ORS 18.252 to 18.993.

(b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

(c) Garnishment proceedings under ORS 18.600 to 18.850.

(2) In addition to the enforcement proceedings specified in subsection (1) of this section, a docketed municipal court judgment may be enforced by the court that rendered the judgment through the issuance of a writ of execution on real property under ORS 18.252 to 18.993. A writ of execution on real property may be issued by a municipal court only after a certified copy of the judgment or a lien record abstract for the judgment is recorded in the County Clerk Lien Record for the county in which the municipal court is located.

(3) ORS 18.038, 18.042, 18.048 and 137.071 apply to judgments rendered in municipal courts.

(4) The provisions of this section apply to all judgments docketed in municipal courts, including judgments imposed in violation proceedings and other criminal proceedings. [1999 c.788 §8; 2001 c.249 §76; 2003 c.576 §98]

Note: Section 62 (4) and (5), chapter 788, Oregon Laws 1999, provides:

Sec. 62. (4) Except as provided in subsection (5) of this section, sections 8 and 9 of this 1999 Act [221.346 and 221.351] apply only to judgments issued by municipal courts on or after the effective date of this 1999 Act [October 23, 1999].

(5) A judgment issued by a municipal court before the effective date of this 1999 Act may be enforced in the manner provided by sections 8 and 9 of this 1999 Act if:

(a) The municipal court has registered with the Department of Revenue in the manner required by section 7 of this 1999 Act [221.344];

(b) The municipal court has established a docket that conforms to the requirements in section 10 of this 1999 Act [221.352];

(c) The judgment has not expired under the provisions of section 17 of this 1999 Act [18.194] and has been docketed in the docket of the municipal court; and

(d) Before the docketing of the judgment, the judgment debtor has been given written notice of the docketing, by personal service or certified mail, return receipt requested, and has been afforded an opportunity to be heard.

[1999 c.788 §62(4),(5)]



Section 221.347



Section 221.348



Section 221.349



Section 221.350



Section 221.351 - Liens based on municipal court judgment; recording judgment or lien; recording fee.

(a) The judgment when docketed in the municipal court exceeds $3,000; or

(b) Two or more judgments against the same debtor are docketed in a municipal court in favor of a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment is docketed, is greater than $3,000.

(2) After a judgment is docketed in a municipal court, a certified copy of the judgment or a lien record abstract for the judgment may be recorded in the County Clerk Lien Record for the county that contains the municipal court that rendered the judgment. The judgment must be in an amount in excess of $3,000 as required by subsection (1) of this section, or be in excess of $3,000 when added to one or more other judgments in favor of a single judgment creditor as provided in subsection (1) of this section. The certified copy or lien record abstract may be recorded by the judgment creditor or by the agent of the judgment creditor at any time after the judgment is rendered and before the judgment expires under ORS 18.194 or is fully satisfied. From the time the judgment is recorded in the County Clerk Lien Record, the judgment is a lien upon the real property of the defendant in the county.

(3) A certified copy of a docketed municipal court judgment or a lien record abstract for the judgment may be recorded in any County Clerk Lien Record. The judgment must be in an amount in excess of $3,000 as required by subsection (1) of this section, or be in excess of $3,000 when added to one or more other judgments in favor of a single judgment creditor as provided in subsection (1) of this section. A certified copy of the judgment or a lien record abstract for the judgment need not be recorded in the county that contains the court that rendered the judgment before a certified copy or a lien record abstract is recorded in any other county. If a certified copy of the judgment or a lien record abstract for the judgment has been recorded in any County Clerk Lien Record, a lien record abstract for the judgment in the form provided by ORS 18.170 may be recorded in the County Clerk Lien Record for any other county. From the time the certified copy or lien record abstract is recorded in the County Clerk Lien Record of another county, the judgment is a lien upon the real property of the defendant in that county.

(4) A certified copy of a certificate of extension filed under ORS 18.194, or a lien record abstract for the certificate of extension, may be recorded in a County Clerk Lien Record in the same manner as provided for judgments under this section and with like effect. The judgment must meet the requirements of subsection (1) of this section.

(5) The recording of a certified copy of a municipal court judgment or a lien record abstract under this section does not extend the lien of the judgment more than 10 years from the original entry of the judgment in the municipal court.

(6) The fee for recording a certified copy of a municipal court judgment or a lien record abstract under this section shall be as provided in ORS 205.320.

(7) A municipal court and county clerk may enter into an agreement to allow for electronic recording of judgments and lien record abstracts under this section.

[1999 c.788 §9; 2003 c.576 §99]

Note: See note under 221.346.



Section 221.352 - Municipal court docket.

(a) The title of every action or proceeding commenced in the court, with the names of the parties thereto and the time of commencement thereof.

(b) The date of making or filing any pleading.

(c) An order allowing a provisional remedy, and the date of issuing and returning the summons or other process.

(d) The time when each party appears, or a party’s failure to do so.

(e) Every postponement of a trial or proceeding, upon whose application and to what time.

(f) The demand for a jury, if any, and by whom made.

(g) The order for a jury and the time appointed for trial.

(h) The return of an order for a jury, the names of the persons impaneled and sworn as a jury and the names of all witnesses sworn and at whose request.

(i) The verdict of the jury and when given or, if the jury disagrees and is discharged without giving a verdict, a statement of such disagreement and discharge.

(j) The judgment of the court and when given.

(k) The date on which any judgment is docketed in the docket.

(L) The fact of an appeal having been made and allowed, and the date thereof, with a memorandum of the undertaking, and the justification of the sureties.

(m) Satisfaction of the judgment or any part thereof.

(n) A memorandum of all orders relating to security release.

(o) All other matters that may be material or specially required by any statute.

(2) The docket of a municipal court under this section may be maintained in electronic form.

[1999 c.788 §10; 1999 c.1051 §322a]



Section 221.353 - Disqualification of municipal judge for prejudice.

[Formerly 221.348]



Section 221.354 - Trial by jury in criminal cases.

(2) Where provision is made for the payment of jury fees by the defendant as a deposit to ensure a jury trial, and where the defendant is found not guilty, the deposit shall be returned to the defendant.

(3) The deposit required by the municipal court to ensure the right of trial by jury, under the charter of the city, shall not be greater than that provided by ORS 10.061 in courts other than circuit courts for payment for each juror sworn multiplied by the number of jurors constituting a jury under the terms of the charter.

[Formerly 221.349]



Section 221.355 - Agreement between cities for judicial services.

[Formerly 221.335; 2011 c.597 §129]



Section 221.357 - Provision of judicial services to city by circuit court.

(2) A circuit court providing services to a city under an agreement entered into under subsection (1) of this section shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the city and the municipal court judges with respect to any violations of the charter or ordinances of the city.

(3) Unless an agreement entered into under subsection (1) of this section provides otherwise, and subject to the provisions of ORS 153.640 to 153.680, all fines, costs and forfeited security deposits collected shall be paid to the city, and the city shall reimburse the circuit court providing judicial services for expenses incurred under the agreement.

(4) The exercise of jurisdiction under an agreement entered into under subsection (1) of this section by a circuit court judge shall not constitute the holding of more than one office.

[Formerly 221.337; 2011 c.597 §130]

Note: 221.357 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.358 - Audio recording or reporting of municipal court proceedings.

(2) A reporter providing stenographic reporting services under this section must be certified in shorthand reporting under ORS 8.415 to 8.455 or by a nationally recognized certification program. A party arranging for reporting of the proceeding by stenographic means must provide the court with the name of the reporter and an address and telephone number where the reporter may be contacted.

(3) If all parties to the proceeding and the court agree, the audio recording or stenographic or other reporting of the proceeding arranged under this section may be used by the parties during the proceeding.

(4) If all parties to the proceeding and the court agree, the audio recording or stenographic or other reporting of the proceeding arranged under this section is the official record of the proceeding.

(5) Unless other parties agree to pay all or part of the cost of the audio recording or stenographic or other reporting of the proceeding, the party arranging for the recording or reporting must pay all costs of the recording or reporting.

[2015 c.623 §11]



Section 221.359 - Appeals from conviction in municipal court.

(a) The notice thereof shall be served upon the city attorney;

(b) When the notice of appeal has been filed with the court from which the appeal is being taken, the appellate court shall have jurisdiction of the cause. Failure to serve a notice of appeal on the appropriate attorney shall not preclude jurisdiction in the appellate court; and

(c) No undertaking providing for the payment of costs and disbursements shall be required.

(2) Except as provided in subsection (3) of this section, in a prosecution of any offense defined and made punishable by any city charter or ordinance, a plaintiff may appeal to the circuit court within whose jurisdiction the city has its legal situs and maintains its seat of city government in the manner provided by ORS 157.020 (2) for taking appeals from justice courts.

(3) The provisions of this section apply only to municipal courts that have not become courts of record under ORS 221.342. Appeals of criminal judgments in municipal courts that have become courts of record under ORS 221.342 shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts.

[Formerly 221.350; 2003 c.687 §8]



Section 221.360 - Appeal on issue of validity of charter provision or ordinance.

[Amended by 1969 c.198 §78; 1985 c.342 §17]



Section 221.370 - Validity of charter or ordinance provision determined before merits.



Section 221.380 - Appeal by city from invalidating order; release of defendant during appeal.

[Amended by 1975 c.227 §1; 1985 c.342 §18; 1995 c.658 §94; 1999 c.788 §52]



Section 221.390 - Trial, procedure and sentence in circuit court on appeal from municipal court.

(2) Within 10 days following the return of the verdict in the circuit court, the clerk of the court shall notify the recorder or corresponding officer of the city, in writing, of the outcome of the trial, and shall give like notice of any sentence imposed.

(3) Upon a verdict of guilty the circuit court judge may impose any sentence within the limits prescribed by the charter or ordinance for violation of which the conviction was had, and if a fine is imposed, it shall be paid to the clerk of the court and by the clerk remitted, on or before the 10th day of the following month, to the proper city officer.

(4) This section does not apply where the appeal involves only an issue of constitutionality of the charter or ordinance.

[Amended by 1985 c.342 §19]



Section 221.400



Section 221.410 - Power of city to control local affairs; limitation of floating indebtedness.

(2)(a) A city may not, unless authorized to do so by its electors, contract a voluntary floating indebtedness in excess of the sum of $5,000 for general city purposes. A city official or employee who creates or officially approves such an indebtedness in excess of the limitation shall be liable for the amount of the excess.

(b) Notwithstanding paragraph (a) of this subsection, a city may contract a voluntary floating indebtedness in excess of the sum of $5,000 for general city purposes without an election specifically approving the indebtedness if authorized to do so by a statute or charter.

(3) As used in this section, "city" has the meaning given that term in ORS 221.010.

[Amended by 2003 c.195 §9]



Section 221.415 - Municipal rights of way; use by electric utilities; power of city to regulate and impose charges.

[1987 c.245 §1]

Note: 221.415 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.417



Section 221.420 - Municipal regulation of public utilities.

(a) "Public utility" has the meaning for that term provided in ORS 757.005.

(b) "Commission" means the Public Utility Commission of Oregon.

(c) "Council" means the common council, city council, commission or any other governing body of any municipality wherein the property of the public utility is located.

(d) "Municipality" means any town, city or other municipal government wherein property of the public utility is located.

(e) "Service" is used in its broadest and most inclusive sense and includes equipment and facilities.

(f) "Heating company" means any person furnishing heat but not electricity or natural gas to its customers.

(2) Subject to ORS 758.025, a city may:

(a) Determine by contract or prescribe by ordinance or otherwise, the terms and conditions, including payment of charges and fees, upon which any public utility, electric cooperative, people’s utility district or heating company, or Oregon Community Power, may be permitted to occupy the streets, highways or other public property within such city and exclude or eject any public utility or heating company therefrom.

(b) Require any public utility, by ordinance or otherwise, to make such modifications, additions and extensions to its physical equipment, facilities or plant or service within such city as shall be reasonable or necessary in the interest of the public, and designate the location and nature of all additions and extensions, the time within which they must be completed, and all conditions under which they must be constructed.

(c) Fix by contract, prescribe by ordinance, or in any other lawful manner, the rates, charges or tolls to be paid to, or that may be collected by, any public utility or the quality and character of each kind of product or service to be furnished or rendered by any public utility furnishing any product or service within such city. No schedule of rates, charges or tolls, fixed in the manner provided in this paragraph, shall be so fixed for a longer period than five years. Whenever it is proposed by any city to enter into any contract, or to enact any ordinance, or other municipal law or regulation concerning the matters specified in this paragraph, a copy of such proposed contract, ordinance or other municipal law or resolution shall be filed with the Public Utility Commission of Oregon before the same may be lawfully signed or enacted, as the case may be, and the commission shall thereafter have 90 days within which to examine into the terms thereof. If the commission is of the opinion that in any respect the provisions of the proposed contract, ordinance or other municipal law or resolution are not in the public interest, the commission shall file, in writing, with the clerk or other officer who has the custody of the files and records of the city, the commission’s reasons therefor. If the objections are filed within said period of 90 days, no proposed contract, ordinance or other municipal law or regulation shall be valid or go into effect until it has been submitted to or ratified by the vote of the electors of the city. Unless and until a city exercises its powers as provided in this paragraph, the commission is vested with all powers with respect to the matters specified in this paragraph. If the schedule of rates, charges and tolls or the quality and character of each kind of product or service is fixed by contract, ordinance or other municipal law or regulation and in the manner provided in this paragraph, the commission has no power or jurisdiction to interfere with, modify or change it during the period fixed thereby. Upon the expiration of said period such powers shall again be vested in the commission, to be exercised by the commission unless and until a new schedule of rates or the quality and character for such service or product is fixed or prescribed by contract, ordinance or other municipal law or regulation in the manner provided in this paragraph.

(d) Provide for a penalty for noncompliance with the provisions of any charter provision, ordinance or resolution adopted by the city in furtherance of the powers specified in this subsection.

[Amended by 1971 c.655 §245; 1987 c.245 §2; 1987 c.628 §1; 1989 c.5 §1; 1989 c.999 §6; 1999 c.1093 §6; 2007 c.807 §40; 2009 c.444 §3]



Section 221.430



Section 221.440



Section 221.450 - Privilege tax on public utilities operating without franchise.

[Amended by 1987 c.245 §3; 1987 c.447 §115; 1989 c.999 §§7,8; 1999 c.865 §30; 1999 c.1093 §7; 2007 c.807 §41]



Section 221.460 - Duration of franchises, privileges and permits.



Section 221.470 - Removal of structures on expiration of grant or franchise.

(2) Except as otherwise provided in subsection (3) of this section, if all the property and materials referred to in subsection (1) of this section are not removed within one year after the termination or expiration of the grant, privilege or franchise or such further time as may be granted by the state or municipal corporation, all and every part thereof shall be forfeited and escheated to the state or municipal corporation wherein situated.

(3) The state or municipal corporation may notify the owner of the property and materials referred to in subsection (2) of this section that it waives forfeiture and escheat under subsection (2) of this section and may thereafter compel removal of such property and materials from the public highways, streets and alleys and restoration of the public highways, streets and alleys and may maintain court suit to require such removal and restoration by the owner or the payment of the cost thereof by the owner.

[Amended by 1957 c.136 §1]



Section 221.475 - Territory annexed to city; limitation on electric service by municipal utility.

[1987 c.737 §8]

Note: 221.475 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.480



Section 221.485 - Policy on vehicles for hire.

[1985 c.475 §1]



Section 221.490



Section 221.495 - Local regulation of vehicles for hire.

(1) Regulating entry into the business of providing taxicab, limousine or other similar services.

(2) Requiring a license or permit as a condition for operation of taxicabs, limousines and other vehicles for hire and revoking, canceling or refusing to reissue a license or permit for failure to comply with regulatory requirements.

(3) Controlling the maximum rates charged and the manner in which rates are calculated and collected.

(4) Regulating routes for such vehicles, including restricting access to airports.

(5) Establishing safety, equipment and insurance requirements.

(6) Establishing any other requirements necessary to assure safe and reliable service by such vehicles.

[1985 c.475 §2]



Section 221.500



Section 221.505 - Policy.

[1989 c.484 §1; 1999 c.1093 §8]



Section 221.510 - Municipal regulation of telecommunications carriers.

(a) "Telecommunications carrier" has the meaning given that term in ORS 133.721.

(b) "Commission" means the Public Utility Commission of Oregon.

(c) "Council" means the common council, city council, commission or any other governing body of any municipality wherein the property of the telecommunications carrier is located.

(d) "Municipality" means any town, municipality or other municipal government wherein property of the telecommunications carrier is located.

(e) "Service" is used in its broadest and most inclusive sense and includes equipment and facilities.

(2) Every municipality may:

(a) Determine by contract, or prescribe by ordinance or otherwise, the terms and conditions, including payment of a privilege tax to the extent authorized by ORS 221.515 and other charges and fees, upon which any telecommunications carrier may be permitted to occupy the streets, highways or other public property within such municipality and exclude or eject any telecommunications carrier therefrom.

(b) Require any telecommunications carrier, by ordinance or otherwise, to make such modifications, additions and extensions to its physical equipment, facilities or plant or service within such municipality as shall be reasonable or necessary in the interest of the public, and designate the location and nature of all additions and extensions, the time within which they must be completed and all conditions under which they must be constructed.

(c) Provide for a penalty for noncompliance with the provisions of any charter provision, ordinance or resolution adopted by the municipality in furtherance of the powers specified in this subsection.

[1989 c.484 §4; 1999 c.1093 §9]



Section 221.515 - Privilege tax on telecommunications carriers; maximum rate; deduction of additional fees.

(2) As used in this section, "gross revenues" means those revenues derived from exchange access services, as defined in ORS 403.105, less net uncollectibles from such revenues.

(3) A telecommunications carrier paying the privilege tax authorized by this section shall not be required to pay any additional fee, compensation or consideration, including the free use or construction of telecommunications facilities and equipment, to the municipality for its use of public streets, alleys, or highways, or all of them, and shall not be required to pay any additional tax or fee on the gross revenues that are the measure of the privilege tax. As used in this subsection, "use" includes, but is not limited to, street openings, construction and maintenance of fixtures or facilities by telecommunications carriers. As used in this subsection, "additional fee, compensation or consideration" does not include commissions paid for siting public telephones on municipal property. To the extent that separate fees are imposed by the municipality on telecommunications carriers for street openings, construction, inspection or maintenance of fixtures or facilities, such fees may be deducted from the privilege tax authorized by this section. However, telecommunications carriers shall not deduct charges and penalties imposed by the municipality for noncompliance with charter provisions, ordinances, resolutions or permit conditions from the privilege tax authorized by this section.

(4) For purposes of this section, "telecommunications carrier" has the meaning given that term in ORS 133.721.

[1989 c.484 §5; 1999 c.1093 §10]



Section 221.610 - Disincorporation of cities; effective date.

[Amended by 1983 c.350 §25]



Section 221.620



Section 221.621 - Disincorporation procedure; petition; election.

(2) The requirements for preparing, circulating and filing a petition and calling an election under this section shall be as provided for an initiative measure under ORS 250.265 to 250.346, except that notwithstanding ORS 250.325, the governing body of the city shall not consider adoption or rejection of the measure before submitting it to the electors.

(3) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

(4) The question of disincorporation shall be submitted to the electors of the city at an election held on the first Tuesday after the first Monday in November in any year, but shall not be submitted more than once in two consecutive calendar years.

[1983 c.350 §27 (enacted in lieu of 221.620, 221.630, 221.640 and 221.660); 1987 c.784 §1]



Section 221.630



Section 221.640



Section 221.650 - Property conveyed to county; cessation of corporate existence; records deposited.

Note: Sections 1 and 2, chapter 603, Oregon Laws 2015, provide:

Sec. 1. (1) Notwithstanding ORS 221.650, during the period that begins on the 30th day following the date of the election held pursuant to section 2 of this 2015 Act and ends on the 60th day following the date of the election, the City of Damascus shall:

(a) Expend moneys in the funds of the city to satisfy all debts, obligations, liabilities and expenses of the city, and transfer moneys to Clackamas County, in the manner required under section 1 (2), chapter 637, Oregon Laws 2015; and

(b) Convey, grant, assign and deliver all of the city’s real property and tangible and intangible personal property, other than moneys expended or transferred under paragraph (a) of this subsection, by proper conveyance, to Clackamas County for the benefit and use of the county.

(2) Notwithstanding ORS 221.610 and 221.621, on the 61st day following the date of the election held pursuant to section 2 of this 2015 Act:

(a) The City of Damascus shall surrender its charter, disincorporate and cease to exist.

(b)(A) The city shall cease to exist in its corporate capacity without any further or other formal action;

(B) The city’s property rights and interests shall vest in Clackamas County; and

(C) The auditor, clerk or other keeper of records in the city shall deposit the records of the city in the office of the county clerk. [2015 c.603 §1]

Sec. 2. This 2015 Act [chapter 603, Oregon Laws 2015] shall be submitted to the people of the City of Damascus for their approval or rejection, by a majority of the voters voting on this 2015 Act, at a special election held on the same date as the next primary election [May 17, 2016]. [2015 c.603 §2]

Note: Sections 1, 2 and 3, chapter 637, Oregon Laws 2015, provide:

Sec. 1. (1) As soon as practicable after the operative date determined under section 2 of this 2015 Act and until the 60th day following the operative date, the City of Damascus shall post notices in at least two public locations in the city and on the website of the city stating that:

(a) Under subsection (2) of this section, the city is required to satisfy all current and pending debts and obligations for which the city is liable; and

(b) Persons believing themselves to be creditors of the city should present claims to the city as soon as possible to ensure that all valid debts and obligations for which the city is liable will be timely paid.

(2) Notwithstanding ORS 221.650, during the period that begins on the 30th day following the operative date determined under section 2 of this 2015 Act and ends on the 60th day following the operative date:

(a) The City of Damascus shall expend moneys in the funds of the city to satisfy:

(A) Current and pending debts and obligations for which the city is liable, including, but not limited to, debt service payments, lease obligations, financing arrangements and similar obligations;

(B) Outstanding obligations relating to employment of city employees, including pension and other employee benefit obligations; and

(C) Other debts, obligations, liabilities and expenses requiring financial satisfaction by a disincorporating city.

(b) As soon as practicable after making the expenditures required under paragraph (a) of this subsection, the city shall transfer:

(A) All moneys in the city road fund to Clackamas County for deposit in a separate account in the county road fund created for purposes of this subparagraph. Moneys in the separate account shall be expended by the county for the purposes for which moneys in the county road fund may be expended, solely in the territory within the corporate boundaries of the City of Damascus as they existed on the operative date determined under section 2 of this 2015 Act.

(B) An amount not to exceed $3 million to Clackamas County for deposit in a separate account in the county general fund created for purposes of this subparagraph. Moneys in the separate account shall be expended by the county for expenses related to the employment of employees of the City of Damascus by Clackamas County pursuant to ORS 236.605 to 236.640, contracted law enforcement services within the territory of the disincorporated city and other current service expenses in the budget of the City of Damascus on the operative date determined under section 2 of this 2015 Act, and the administration by the county of this subparagraph, including but not limited to the processing of expenditures under this subparagraph.

(c) The City of Damascus shall transfer all moneys in the funds of the city in excess of the moneys required to be expended under paragraph (a) of this subsection and transferred under paragraph (b) of this subsection to Clackamas County for deposit in a separate account in the county general fund created for purposes of this paragraph. Excess moneys in the separate account shall be distributed by the county as provided in subsection (3) of this section.

(3)(a) Excess moneys transferred to Clackamas County under subsection (2)(c) of this section shall be distributed by the county on or as soon as practicable after January 1, 2018, to each person that owned taxable property as of June 30, 2016, for which property taxes were paid in full to the City of Damascus for the property tax year beginning on July 1, 2015, in an amount determined by multiplying the amount of all excess moneys to be distributed under this subsection by the ratio of the cumulative amount of ad valorem property taxes certified by the city and paid with respect to the property owned by the person for the property tax years beginning on July 1, 2013, and ending on June 30, 2016, to the cumulative amount of ad valorem property taxes certified by the city and paid with respect to property owned by all persons eligible for the distribution under this subsection for the property tax years beginning on July 1, 2013, and ending on June 30, 2016.

(b) Notwithstanding paragraph (a) of this subsection, amounts that would otherwise be distributed under paragraph (a) of this subsection to a taxpayer with respect to a homestead granted deferral under ORS 311.666 to 311.701 shall be paid to the credit of the account maintained for the deferred property by the Department of Revenue pursuant to ORS 311.676. The county shall notify the taxpayer upon making a payment to the department under this paragraph.

(c) A distribution is not required under this subsection if the amount of the distribution would be $10 or less.

(d) Before making the distributions described in this subsection, the county may retain an amount of the excess moneys equal to the actual costs of the county in making the distributions.

(e) Excess moneys to be distributed under this subsection that remain unclaimed on January 1, 2019, shall be transferred to the general fund of Clackamas County and may be expended by the county in the same manner as other moneys in the general fund.

(4)(a) Notwithstanding any other provision of law, in order to compensate Clackamas County for the distribution of excess moneys under subsection (3) of this section, for the period that begins on the 61st day following the operative date determined under section 2 of this 2015 Act, and ending 10 years later, funds that would otherwise have been distributed to the City of Damascus under ORS 323.455, 366.785 to 366.820, 403.240 and 471.810 shall be distributed to Clackamas County for deposit in a separate account in the general fund of the county created for purposes of this subsection.

(b) Moneys described in paragraph (a) of this subsection shall be expended by the county on costs, including the actual costs of the county in administering this subsection, related to public safety and law enforcement, urban comprehensive planning, code enforcement and waste water and surface water management that are incurred solely in the territory within the corporate boundaries of the City of Damascus as they existed on the operative date determined under section 2 of this 2015 Act. Territory that is removed from the Metro urban growth boundary or that is annexed to another city during the period described in paragraph (a) of this subsection shall, from the effective date of the removal or annexation, be considered outside the corporate boundaries of the City of Damascus for purposes of this subsection. [2015 c.637 §1]

Sec. 2. Section 1 of this 2015 Act does not become operative until the earlier of the date on which:

(1) Chapter 603, Oregon Laws 2015, is approved by a majority of the voters of the City of Damascus voting on chapter 603, Oregon Laws 2015, pursuant to section 2, chapter 603, Oregon Laws 2015; or

(2) An appellate court of this state issues a final decision that is not subject to further appeal holding that the question of the disincorporation of the City of Damascus voted on at the November 5, 2013, election was effectively approved. [2015 c.637 §2]

Sec. 3. If an appellate court of this state issues a final decision described in section 2 (2) of this 2015 Act before the date of the next primary election [May 17, 2016]:

(1) Chapter 603, Oregon Laws 2015, is repealed;

(2) The Secretary of State may not submit chapter 603, Oregon Laws 2015, to the people of the City of Damascus for their approval or rejection at a special election held on the same date as the next primary election; and

(3) If chapter 603, Oregon Laws 2015, is submitted to the people of the City of Damascus for their approval or rejection at a special election held on the same date as the next primary election, the ballots on the question of chapter 603, Oregon Laws 2015, may not be counted.

[2015 c.637 §3]



Section 221.655 - Privilege tax on distribution utilities; maximum rate; allocation of tax among customers.

(2) The privilege tax described in subsection (1) of this section shall be subject to the following:

(a) The volumetric rate, in cents per kilowatt hour, for any customer class shall not exceed five percent of the 1999 gross revenue of an electric utility within the city for the customer class divided by the amount of electric energy in kilowatt hours delivered to the customer class in 1999.

(b) A city with a franchise fee or privilege tax in effect on July 1, 1999, that was less than five percent shall not establish a volumetric rate for any customer class of the distribution utility in an amount in excess of the city’s 1999 franchise fee or privilege tax rate times the 1999 gross revenue of any electric utility within the city from the customer class divided by the amount of electric energy in kilowatt hours delivered to the customer class in 1999, except following a hearing with notice and opportunity for public comment.

(3) Subject to the limitations established in subsection (2) of this section, once a city has established volumetric rates for the purpose of calculating the privilege tax under this section, any subsequent change in the volumetric rates shall be applied on an equal percentage basis to all customer classes.

(4)(a) The Public Utility Commission shall determine the manner in which a privilege tax under this section is collected from the customers of an electric company. The privilege tax shall be allocated across an electric company’s customer classes in the same proportional amounts as levied by the city against the electric company.

(b) The governing body of an electric cooperative or people’s utility district shall determine the manner in which a privilege tax under this section is collected from the customers of the electric cooperative or people’s utility district. The governing body shall allocate the privilege tax across customer classes in the same proportional amounts as levied by the city against the electric cooperative or people’s utility district.

[1999 c.865 §29]



Section 221.660



Section 221.710



Section 221.720 - Situs of cities; jurisdiction of cities coextensive with boundaries.

(2) Notwithstanding any other provision of law the jurisdiction and application of government of cities shall be coextensive with the exterior boundaries of such cities, regardless of county lines.



Section 221.725 - Sale of city real property; publication of notice; public hearing.

(2) The notice required by subsection (1) of this section shall be published at least once during the week prior to the public hearing required under this section. The notice shall state the time and place of the public hearing, a description of the property or interest to be sold, the proposed uses for the property and the reasons why the city council considers it necessary or convenient to sell the property. Proof of publication of the notice may be made as provided by ORS 193.070.

(3) Not earlier than five days after publication of the notice, the public hearing concerning the sale shall be held at the time and place stated in the notice. Nothing in this section prevents a city council from holding the hearing at any regular or special meeting of the city council as part of its regular agenda.

(4) The nature of the proposed sale and the general terms thereof, including an appraisal or other evidence of the market value of the property, shall be fully disclosed by the city council at the public hearing. Any resident of the city shall be given an opportunity to present written or oral testimony at the hearing.

(5) As used in this section and ORS 221.727, "sale" includes a lease-option agreement under which the lessee has the right to buy the leased real property in accordance with the terms specified in the agreement.

[1983 c.216 §1; 2005 c.22 §164]

Note: 221.725 and 221.727 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.727 - Alternative procedure for sale of city real property; public notice and hearing.

[1983 c.216 §2]

Note: See note under 221.725.



Section 221.730



Section 221.735 - Continuation of collection service after incorporation; authority of city.

(1) The city and the holder of any license, certificate or franchise for collection service within the city issued by a county under ORS 459.085 prior to incorporation may mutually agree on continued service within the city.

(2) When no agreement has been reached under subsection (1) of this section, the service shall continue within the city under the same terms and conditions including, without limitation, renewal. The city may exercise all the rights granted to the county by ordinance or governing document including the right to suspend, modify or revoke the right to continue service based on inadequate service. The city may determine the types of, and rates for, services and may otherwise adopt regulations necessary to maintain the quality and extent of service and to protect against nuisances or hazards to health, safety or the environment.

(3) The right to continue service under subsection (2) of this section is limited to two years from the date of incorporation.

[1981 c.890 §10; 1993 c.560 §108]

Note: 221.735 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.740



Section 221.745



Section 221.750 - Right of cities to public areas not extinguished by adverse possession or statute of limitations.



Section 221.760 - Prerequisites for cities in counties of over 100,000 population to receive revenues from cigarette, gas and liquor taxes.

(a) Police protection.

(b) Fire protection.

(c) Street construction, maintenance and lighting.

(d) Sanitary sewers.

(e) Storm sewers.

(f) Planning, zoning and subdivision control.

(g) One or more utility services.

(2) In the year in which any city is first incorporated and the following two years it shall be considered a city for the purposes of ORS 323.455, 366.785 to 366.820 and 471.805 if the city charter gives the city power to provide four or more of the municipal services enumerated in subsection (1) of this section.

[1969 c.634 §§1,2]



Section 221.770 - Revenue sharing to cities; conditions for receipt; apportionment formula.

(a) Elects to receive distributions under this section for the fiscal year by enactment of an ordinance or resolution expressing that election and filing a copy of that ordinance or resolution with the Oregon Department of Administrative Services not later than July 31 of the fiscal year;

(b) Holds at least one public hearing, after adequate public notice, at which citizens have the opportunity to provide written and oral comment to the authority responsible for approving the proposed budget of the city for the fiscal year on the possible uses of the distributions, including offset against property tax levies by the city for the fiscal year, and certifies its compliance with this paragraph to the Oregon Department of Administrative Services not later than July 31 of the fiscal year;

(c) Holds at least one public hearing, after adequate public notice, at which citizens have the opportunity to provide written and oral comment to, and ask questions of, the authority responsible for adopting the budget of the city for the fiscal year on the proposed use of the distributions in relation to the entire budget of the city for the fiscal year, including possible offset of the distributions against property tax levies by the city for the fiscal year, and certifies its compliance with this paragraph to the Oregon Department of Administrative Services not later than July 31 of the fiscal year; and

(d) Levied a property tax for the year preceding the year in which revenue sharing is due under ORS 471.810 and this section.

(2) Not later than 35 days after the last day of each calendar quarter ending March 31, June 30, September 30 and December 31, the Oregon Liquor Control Commission shall determine the amount of the net revenue under ORS 471.805, received during the preceding calendar quarter and shall certify that amount to the Oregon Department of Administrative Services.

(3) In addition to amounts otherwise apportioned to cities under ORS 471.810, not later than 20 days after the date the Oregon Department of Administrative Services receives a certification under subsection (2) of this section, the department shall apportion among the cities of this state in the manner provided in subsection (4) of this section an amount equal to 14 percent of the amount so certified, and shall pay to each city the amount so apportioned to the city. Payments shall be made from the Oregon Liquor Control Commission Account.

(4) The amount apportioned to each city under subsection (3) of this section shall be a percentage of the total amount to be apportioned among the cities determined by dividing the adjusted population of the city by the sum of the adjusted populations of all cities. The adjusted population of a city shall be determined by multiplying the city’s population by the sum of:

(a) The city’s local consolidated property taxes per capita divided by the average consolidated property taxes per capita for all cities in the state; and

(b) The amount of state income per capita divided by the amount of city income per capita.

(5) The amount apportioned to each city shall be further limited to an amount no greater than the amount of all property taxes levied by the city during the year previous to the year in which distributions are made.

(6) For purposes of the formula set forth in subsection (4) of this section, "city population" is the population of a city as last determined under ORS 190.510 to 190.590.

(7)(a) For purposes of the formula set forth in subsection (4) of this section, "local consolidated property taxes" has the meaning given in subsection (8) of this section, for a city divided by the population of the city as last determined under ORS 190.510 to 190.590.

(b) The Oregon Department of Administrative Services shall determine the amounts of property taxes for each city during the fiscal year closing on June 30 preceding the fiscal year commencing on July 1 for which calendar quarter apportionments are made, and that determination shall be used for each calendar quarter apportionment for that fiscal year commencing on July 1.

(8) For purposes of subsection (7) of this section "consolidated property taxes" are the total of all compulsory contributions in the form of ad valorem taxes on property located within a city levied during a one-year period by the city, a county, any school district and any special governmental district for public purposes and in amounts as compiled by the Department of Revenue on the basis of application of consolidated tax rates to assessor code area valuations.

(9) For purposes of the formula set forth in subsection (4) of this section, "income per capita" is the estimated average annual money income of residents of this state and of residents of each city of this state, respectively, based upon the latest information available from the most recent federal decennial census.

(10) A city receiving a distribution under this section may return all or any part of the distribution to the Oregon Department of Administrative Services, which shall deposit the returned distribution or part thereof in the General Fund to be available for payment of the general expenses of the state.

[1977 c.831 §1; 1987 c.158 §35; 1987 c.406 §1; 1995 c.79 §79; 1997 c.108 §1; 2005 c.755 §4]



Section 221.780



Section 221.785 - Effect of challenge of validity of incorporation.

(2) Not later than 30 days after the issuance of an order or judgment declaring the incorporation of a city invalid, the party challenging the incorporation shall send a certified copy of the order or judgment to the State Treasurer, Department of Transportation, Department of Revenue and the Oregon Liquor Control Commission.

(3) Upon receiving a certified copy of the order or judgment under subsection (2) of this section, the state officer or department having responsibility for the distribution of moneys under ORS 221.770, 323.455, 366.785 to 366.820 and 471.810 shall deposit those moneys in an escrow account administered by the State Treasurer.

(4) Upon final determination of the validity of an incorporation by judgment rendered by the highest court in which a decision could be had, the moneys in the escrow account established under subsection (3) of this section shall be distributed as follows:

(a) If the incorporation is determined to be valid, to the city.

(b) If the incorporation is determined to be invalid, each city in this state shall receive such share of the moneys as its population bears to the total population of the cities of the state.

(5) The State Treasurer, upon receiving a certified copy of the judgment of the court which constitutes the final determination of the validity of the challenged incorporation shall distribute moneys in the escrow account as provided in subsection (4) of this section.

(6) The State Treasurer shall retain interest earned on moneys deposited in the escrow account and shall distribute the interest in the same manner as other moneys in the account are distributed.

[1983 s.s. c.6 §2; 2003 c.576 §396]



Section 221.845



Section 221.850



Section 221.855



Section 221.860



Section 221.862 - "Historic ghost town" defined.

(1) Is on land acquired under a United States patent;

(2) Does not have a sufficient number of registered electors permanently residing within the city to fill all offices provided for under its charter; and

(3) Is of historic interest.

[1983 c.355 §1]

Note: 221.862 to 221.872 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 221.865



Section 221.867 - Filling vacancies in city council of historic ghost town to form quorum.

[1983 c.355 §2]

Note: See note under 221.862.



Section 221.869 - Preference for appointment to city council of historic ghost town.

(1) A person who is an elector within the city.

(2) A person who owns and maintains property within the city and is an elector of the county in which the historic ghost town is situated.

(3) A person who owns and maintains property within the city and is an elector anywhere in this state.

(4) A person who is a resident and an elector of the county in which the historic ghost town is situated.

[1983 c.355 §3]

Note: See note under 221.862.



Section 221.870



Section 221.872 - State revenues not available to historic ghost town.

[1983 c.355 §4]

Note: See note under 221.862.



Section 221.875



Section 221.880



Section 221.885



Section 221.890



Section 221.894



Section 221.896



Section 221.898



Section 221.900



Section 221.901 - Cities organized under 1893 Act; officers; "city" defined for ORS 221.901 to 221.928.

(2) Unless the context indicates otherwise, "city" as used in ORS 221.901 to 221.928 includes any area or territory incorporated under sections 1 to 6, pages 119 to 123, Oregon Laws 1893.

[Amended by 2003 c.14 §104]



Section 221.902 - City officers; elective; appointive; terms.

(2) The council may appoint an attorney, a superintendent of streets, a civil engineer, a municipal judge and police and other subordinate officers, and fix their compensation. These officers shall hold office during the pleasure of the council.

[Amended by 1981 c.173 §8; 1983 c.350 §29; 1999 c.788 §53; 2003 c.14 §105]



Section 221.903 - Bond and oath of officers.



Section 221.904 - Vacancies.

(2) If the office is elective, the appointee shall hold office until the first Monday in January after the general election next following the appointment. At the general election next following the appointment, a person shall be elected to serve any remaining portion of the term. A person elected under this subsection shall take office on the first Monday in January after the election.

(3) If a council member is absent for three consecutive meetings without permission of the council, the council shall declare the office vacant and fill the office by appointment.

[Amended by 1983 c.350 §30]



Section 221.905 - Compensation of city officers.

[Amended by 2003 c.14 §106]



Section 221.906 - Election procedure generally.

[Amended by 1983 c.350 §31]



Section 221.907 - Eligibility for office.

[Amended by 1983 c.83 §22]



Section 221.908 - Council meetings; notice; place of meetings.

[Amended by 2003 c.14 §107]



Section 221.909 - Council meetings; attendance; records.

[Amended by 2003 c.14 §108]



Section 221.910 - Council to judge qualifications of members.

[Amended by 1983 c.350 §32]



Section 221.911 - Rules on council’s granting franchise or payment of money.

[Amended by 2003 c.14 §109]



Section 221.912 - Procedures applicable to ordinances.



Section 221.913 - Claims against cities; how presented and paid.

(2) No claim against the city shall be paid until it is audited and allowed by the council and then only by a warrant drawn upon the treasurer by the recorder, countersigned by the mayor.



Section 221.914 - Prosecution for violation of ordinance; place of imprisonment; city liable for expenses.

(2) Any person sentenced to imprisonment for the violation of an ordinance may be imprisoned in the jail of such city; or, if the council by ordinance so prescribes, in the county jail of the county in which such city is situated, in which case the expense of imprisonment shall be a charge in favor of such county and against such city. Before any such person can be imprisoned in the county jail, the consent of the county court shall be first obtained.



Section 221.915 - Nuisance defined.



Section 221.916 - Powers of common council.

(a) Provide for lighting the streets and furnishing such city and its inhabitants with gas or other lights, and with pure and wholesome water. For such purpose it may construct such water, gas or other works, within or without the city limits, as may be necessary or convenient therefor. It may allow the use of the city streets and alleys to any person, company or corporation who may desire to establish works for supplying the city and inhabitants thereof with such water or lights upon such reasonable terms and conditions as the common council may prescribe.

(b) Permit, allow and regulate the laying down of tracks for streetcars and other railroads upon such streets as the common council may designate, and upon such terms and conditions as the common council may prescribe.

(c) Allow and regulate the erection and maintenance of poles, or poles and wires, for telegraph, telephone, electric light or other purposes, upon or through the streets, alleys or public grounds of such city.

(d) Permit and regulate the use of alleys, streets and public grounds of the city for laying down or repairing gas and water mains, for building and repairing sewers and for erecting gas or other lights.

(e) Preserve the streets, lights, side and crosswalks, bridges and public grounds from injury, prevent the unlawful use of the same and regulate their use.

(f) Fix the maximum rate of wharfage, rates for gas or other lights, rates for carrying passengers on street railways and water rates. No city shall ever deprive itself of the right through its common council of regulating and adjusting any such rates, so that the same shall be reasonable for the service rendered, at least once in any period of two years.

(g) License, tax, regulate, restrain and prohibit barrooms and tippling houses, and all places where spirituous, vinous or malt liquors are sold, or in any manner disposed of contrary to law. No license shall be issued for a lesser sum than that provided by law.

(h) Prevent and suppress gaming and gambling houses, and all games of chance, including lotteries and pool selling.

(i) Prevent and suppress bawdyhouses, lewd and lascivious cohabitation, opium-smoking houses and places occupied or kept therefor.

(j) License, regulate and control any lawful business, trade, occupation, profession or calling, carried on or conducted within the corporate limits of any such city.

(k) Suppress and prohibit anything that is injurious to the public morals, public safety or public health of the inhabitants of any such city. The common council may define, suppress and prohibit nuisances of every kind, including those arising out of the receipt, sale or disposal of intoxicating liquor in violation of law.

(L) Regulate, suppress and prohibit the running at large within the corporate limits of any and all domestic animals, including fowls, and provide for the impoundment and sale, after notice, of such animals.

(m) Exercise any and all police regulations concerning the public morals, public safety, public health and public convenience of the inhabitants of any such city.

(n) Provide for the surveying of blocks and streets of the city and for marking the boundary lines of such blocks and streets, and the establishing of grades of the streets, sidewalks and crosswalks.

(o) Prevent and punish trespass on real and personal property within the corporate limits of such city.

(p) Make bylaws and ordinances not inconsistent with the laws of the United States or of this state to carry into effect the provisions of ORS 221.901 to 221.928.

(q) Provide, in addition to such action as may be appropriate to carry into full effect the object to be achieved, for the punishment of persons violating any bylaws or ordinances by fine or imprisonment, or both, and the working of such persons on the city streets or at any other work.

(2) Nothing contained in ORS 221.901 to 221.928 shall be so construed as to oust the state courts of jurisdiction to indict or punish persons for offenses against any law of the state committed within the limits of any such city.

[Amended by 2003 c.14 §110; 2005 c.22 §165; 2011 c.597 §171]



Section 221.917 - Functions and duties of mayor.



Section 221.918 - Duties of recorder.

[Amended by 1999 c.788 §54]



Section 221.919 - Powers and duties of marshal; removal from office.

[Amended by 1991 c.67 §50; 2003 c.14 §111]



Section 221.920 - Duties of treasurer.



Section 221.921 - Interest of officers in city contracts.



Section 221.922



Section 221.923



Section 221.924 - Authority to make public improvements.

[Amended by 1969 c.429 §5]



Section 221.925 - Tax deeds; tax warrants.



Section 221.926 - Authority to enact ordinances.



Section 221.927 - Approval or veto of ordinances; proceedings after veto.



Section 221.928 - Record of ordinances; compilation accepted as evidence.



Section 221.929



Section 221.930






Chapter 222 - City Boundary Changes; Mergers; Consolidations; Withdrawals

Section 222.005 - Notice to public utilities of annexation; contents; effect.

(2) Additional or increased fees or taxes, other than ad valorem taxes, imposed on public utilities, electric cooperatives and telecommunications carriers as a result of an annexation of territory to a city shall become effective on the effective date of the annexation if notice of the annexation is given to public utilities, electric cooperatives and telecommunications carriers by certified mail not later than 10 working days after the effective date of the annexation. However, if notification of the effective date of the annexation is provided to the public utilities, electric cooperatives and telecommunications carriers later than the 10th working day after the effective date of the annexation, the additional or increased fees or taxes become effective on the date of notification.

(3) As used in this section:

(a) "Effective date of annexation" is the effective date described in ORS chapter 199 or this chapter, whichever is applicable.

(b) "Public utility" has the meaning given that term in ORS 757.005.

(c) "Telecommunications carrier" has the meaning given that term in ORS 133.721.

[1981 c.238 §2; 1985 c.702 §5; 1987 c.447 §116; 1989 c.736 §1; 1991 c.136 §1; 1999 c.1093 §11]



Section 222.010 - Report of city boundary changes; contents; time for filing; exception.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

(3) Subsection (1) of this section does not apply to a minor boundary change ordered under ORS 199.410 to 199.519.

[Amended by 1969 c.494 §26; 1971 c.462 §18; 1985 c.702 §6; 2001 c.138 §7]



Section 222.020



Section 222.030 - Assessor to furnish statement of assessed valuation of property in territory to be annexed.

[1957 c.236 §1; 1969 c.494 §27]



Section 222.040 - Delay of effective date of actions under this chapter because of election; effective date of certain annexations and transfers of territory.

(a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

(b) Beginning after the deadline for filing the notice of election before any other election held by any city, district or other municipal corporation involved in the annexation, transfer of territory, consolidation, merger or removal, and ending on the day after the election.

(2) If the effective date established for an annexation, transfer of territory, consolidation, merger or removal is a date that is prohibited under this section, the annexation, transfer of territory, consolidation, merger or removal shall become effective on the day after the election.

(3) For the purposes of ORS 308.225 only, the effective date of an annexation under ORS 222.180 shall be the date of filing of the abstract referred to in ORS 222.180.

[1981 c.391 §3; 1983 c.514 §1b; 1985 c.130 §5; 1985 c.808 §71; 1989 c.923 §25; 1995 c.712 §92]



Section 222.045 - Effect of split, consolidation or merger of two or more cities on unfunded PERS liability or surplus.

[2003 c.802 §164; 2005 c.808 §23]

Note: 222.045 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 222.050 - Certain consolidations and mergers; additional question concerning taxes authorized; requirements for approval.

(2) The question of the consolidation or merger that is submitted to the electors of the city that has not previously imposed ad valorem property taxes may also propose a permanent rate limit on operating taxes as described in section 11 (3)(c), Article XI of the Oregon Constitution.

(3) The permanent rate limit proposed under subsection (2) of this section shall be taken into account in determining the permanent rate limit for the city following consolidation or merger as provided in section 11 (3)(d), Article XI of the Oregon Constitution.

(4) The question of the consolidation or merger that is submitted to the electors of the city that has not previously approved operating taxes shall be considered approved by such electors if a majority of the votes cast are in favor of the consolidation or merger and:

(a) At least 50 percent of registered voters eligible to vote in the election cast a ballot; or

(b) The election is held in May or November of any year.

(5) ORS 250.036 applies to a ballot title for an election described in this section.

(6) Notwithstanding that a majority of all electors voting on the question of consolidation or merger approve the consolidation or merger, the consolidation or merger shall not be considered approved if the voting participation requirements in subsection (4) of this section have not been met in the city to which this section applies.

(7) If the city to which this section applies approves the consolidation or merger but the consolidation or merger is not approved by the other electors voting on the question or for some other reason does not occur, no permanent rate limit for operating taxes shall be established for the city as a result of the election. [1997 c.541 §358d; 2010 c.29 §13]

Note: 222.050 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

ANNEXATION OF CONTIGUOUS TERRITORY

Note: Sections 3 and 10, chapter 737, Oregon Laws 1987, provide:

Sec. 3. (1) Notwithstanding any other provision of law, when property:

(a) Is property on which no electors reside;

(b) Is zoned for industrial uses;

(c) Has sewer and water lines paid for and installed by the property owner; and

(d) Has an assessed valuation, including improvements, of more than $7 million

that property can only be annexed by or to a city after the city receives a petition requesting annexation from the owner of the property.

(2) Property described in subsection (1) of this section shall not be included with other territory as part of an annexation, or annexed under ORS 222.750, unless the owner of the property consents to the annexation in the form of a petition for annexation.

(3) This section applies to property that, on September 27, 1987, was within the jurisdiction of a local government boundary commission. [1987 c.737 §3; 1997 c.516 §14]

Sec. 10. Section 3, chapter 737, Oregon Laws 1987, is repealed on June 30, 2035. [1987 c.737 §10; 1989 c.226 §1; 1997 c.226 §1; 2005 c.844 §8]

Note: Sections 7, 8 and 11, chapter 539, Oregon Laws 2005, provide:

Sec. 7. Section 8 of this 2005 Act is added to and made a part of ORS 222.111 to 222.180. [2005 c.539 §7]

Sec. 8. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

(a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

(b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

(c) Has an assessed value of more than $2 million, including improvements; and

(d) Is in unincorporated Jackson County, either:

(A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

(B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

(2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

(3) As used in this section, "urban unincorporated community" means an unincorporated community that:

(a) Includes at least 150 permanent residential dwelling units;

(b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

(c) Includes areas served by a community sewer system; and

(d) Includes areas served by a community water system. [2005 c.539 §8]

Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 §11]

Note: Sections 5, 6, 7, 9 (2) and 11, chapter 844, Oregon Laws 2005, provide:

Sec. 5. (1) Notwithstanding any provision of ORS 195.205 to 195.225, 199.410 to 199.534, 222.111 to 222.180, 222.750 and 222.840 to 222.915, property described in subsection (2) or (3) of this section may not be annexed by or to a city unless the city receives consent to the annexation from the owner of the property in the form of a petition for annexation.

(2) Property for which annexation is limited by subsection (1) of this section is property:

(a) That is composed of one or more lots, parcels or tracts that:

(A) Are owned by the same individual or entity, including an affiliate or subsidiary of the entity;

(B) Are contiguous or are separated from each other only by a public right of way, a stream, a bay, a lake or another body of water; and

(C) Together comprise at least 150 acres;

(b) On which no electors reside;

(c) That was zoned for industrial, employment or transit-oriented employment uses on December 31, 2004;

(d) That has private, on-premises security services; and

(e) That has an assessed valuation, including improvements, of more than $12 million.

(3) Subsection (1) of this section applies to a lot, parcel or tract that is owned by the same individual or entity, including an affiliate or a subsidiary of the entity, that owns the property described in subsection (2)(a) of this section if the lot, parcel or tract:

(a) Is within two miles of the property described in subsection (2)(a) of this section; and

(b) Contains 10 or more acres that are contiguous or separated from each other only by a public right of way, a stream, a bay, a lake or another body of water.

(4) A city may not obtain approval of an owner for annexation under this section by requiring or requesting that the owner waive remonstrance or agree to annexation in order to receive utility service or other city services located in the city right of way at the same price the city charges an owner of similar property that is within the city. [2005 c.844 §5]

Sec. 6. An area of land within the urban growth boundary of the metropolitan service district established in the Portland metropolitan area may not be annexed under ORS 222.750 if:

(1) The area of land is larger than seven acres and is zoned for industrial use;

(2) The land is owned by an Oregon-based business entity that has been in continuous operation, either directly or through a predecessor, for at least 60 years; and

(3) The business entity employs more than 500 individuals on the land. [2005 c.844 §6]

Sec. 7. An area of land within the urban growth boundary of the metropolitan service district established in the Portland metropolitan area may not be annexed under ORS 222.750 if:

(1) The area of land is larger than 14 acres and is zoned for industrial use;

(2) The land is owned by an Oregon-based business entity that has been in continuous operation on a portion of the land for at least 40 years; and

(3) The business entity employs more than 300 individuals on the land. [2005 c.844 §7]

Sec. 9. (2) Sections 5, 6 and 7 of this 2005 Act apply to an annexation of territory approved on or after March 1, 2005, and to an annexation of territory proposed on or after the effective date of this 2005 Act. [2005 c.844 §9(2)]

Sec. 11. (1) Sections 5, 6 and 7 of this 2005 Act are repealed on June 30, 2035.

(2) Notwithstanding subsection (1) of this section, unless this section is amended, sections 5 and 6 of this 2005 Act are repealed five years after June 30, 2035.

[2005 c.844 §11]



Section 222.110



Section 222.111 - Authority and procedure for annexation.

(2) A proposal for annexation of territory to a city may be initiated by the legislative body of the city, on its own motion, or by a petition to the legislative body of the city by owners of real property in the territory to be annexed.

(3) The proposal for annexation may provide that, during each of not more than 10 full fiscal years beginning with the first fiscal year after the annexation takes effect, the rate of taxation for city purposes on property in the annexed territory shall be at a specified ratio of the highest rate of taxation applicable that year for city purposes to other property in the city. The proposal may provide for the ratio to increase from fiscal year to fiscal year according to a schedule of increase specified in the proposal; but in no case shall the proposal provide for a rate of taxation for city purposes in the annexed territory which will exceed the highest rate of taxation applicable that year for city purposes to other property in the city. If the annexation takes place on the basis of a proposal providing for taxation at a ratio, the city may not tax property in the annexed territory at a rate other than the ratio which the proposal authorizes for that fiscal year.

(4) When the territory to be annexed includes a part less than the entire area of a district named in ORS 222.510, the proposal for annexation may provide that if annexation of the territory occurs the part of the district annexed into the city is withdrawn from the district as of the effective date of the annexation. However, if the affected district is a district named in ORS 222.465, the effective date of the withdrawal of territory shall be determined as provided in ORS 222.465.

(5) The legislative body of the city shall submit, except when not required under ORS 222.120, 222.170 and 222.840 to 222.915 to do so, the proposal for annexation to the electors of the territory proposed for annexation and, except when permitted under ORS 222.120 or 222.840 to 222.915 to dispense with submitting the proposal for annexation to the electors of the city, the legislative body of the city shall submit such proposal to the electors of the city. The proposal for annexation may be voted upon at a general election or at a special election to be held for that purpose.

(6) The proposal for annexation may be voted upon by the electors of the city and of the territory simultaneously or at different times not more than 12 months apart.

(7) Two or more proposals for annexation of territory may be voted upon simultaneously; however, in the city each proposal shall be stated separately on the ballot and voted on separately, and in the territory proposed for annexation no proposal for annexing other territory shall appear on the ballot.

[1957 c.613 §2 (enacted in lieu of 222.110); 1959 c.415 §1; 1967 c.624 §13; 1985 c.702 §7]



Section 222.115 - Annexation contracts; recording; effect.

(1) Must be recorded; and

(2) When recorded, is binding on successors in interest in that property.

[1991 c.637 §4; 2012 c.46 §§1,2]



Section 222.118 - Provision of city services to airport without requiring annexation.

[2015 c.787 §1]

Note: 222.118 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 222 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 222.120 - Procedure for annexation without election; hearing; ordinance subject to referendum.

(2) When the legislative body of the city elects to dispense with submitting the question of the proposed annexation to the electors of the city, the legislative body of the city shall fix a day for a public hearing before the legislative body at which time the electors of the city may appear and be heard on the question of annexation.

(3) The city legislative body shall cause notice of the hearing to be published once each week for two successive weeks prior to the day of hearing, in a newspaper of general circulation in the city, and shall cause notices of the hearing to be posted in four public places in the city for a like period.

(4) After the hearing, the city legislative body may, by an ordinance containing a legal description of the territory in question:

(a) Declare that the territory is annexed to the city upon the condition that the majority of the votes cast in the territory is in favor of annexation;

(b) Declare that the territory is annexed to the city where electors or landowners in the contiguous territory consented in writing to such annexation, as provided in ORS 222.125 or 222.170, prior to the public hearing held under subsection (2) of this section; or

(c) Declare that the territory is annexed to the city where the Oregon Health Authority, prior to the public hearing held under subsection (1) of this section, has issued a finding that a danger to public health exists because of conditions within the territory as provided by ORS 222.840 to 222.915.

(5) If the territory described in the ordinance issued under subsection (4) of this section is a part less than the entire area of a district named in ORS 222.510, the ordinance may also declare that the territory is withdrawn from the district on the effective date of the annexation or on any subsequent date specified in the ordinance. However, if the affected district is a district named in ORS 222.465, the effective date of the withdrawal of territory shall be determined as provided in ORS 222.465.

(6) The ordinance referred to in subsection (4) of this section is subject to referendum.

(7) For the purpose of this section, ORS 222.125 and 222.170, "owner" or "landowner" means the legal owner of record or, where there is a recorded land contract which is in force, the purchaser thereunder. If there is a multiple ownership in a parcel of land each consenting owner shall be counted as a fraction to the same extent as the interest of the owner in the land bears in relation to the interest of the other owners and the same fraction shall be applied to the parcel’s land mass and assessed value for purposes of the consent petition. If a corporation owns land in territory proposed to be annexed, the corporation shall be considered the individual owner of that land.

[Amended by 1953 c.220 §2; 1955 c.51 §1; 1961 c.511 §1; 1967 c.624 §14; 1971 c.673 §2; 1985 c.702 §8; 1987 c.818 §11; 1993 c.18 §39; 2009 c.595 §180]



Section 222.125 - Annexation by consent of all owners of land and majority of electors; proclamation of annexation.

[1985 c.702 §3; 1987 c.738 §1]

Note: 222.125 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 222.130 - Annexation election; notice; ballot title.

(2) The notice of an annexation election shall be given as provided in ORS 254.095, except that in addition the notice shall contain a map indicating the boundaries of each territory proposed to be annexed.

(3) Whenever simultaneous elections are held in a city and the territory to be annexed, the same notice and publication shall fulfill the requirements of publication for the city election and the election held in the territory.

[Amended by 1967 c.283 §1; 1979 c.317 §4; 1983 c.350 §33; 1995 c.79 §80; 1995 c.534 §10; 2007 c.154 §60]



Section 222.140



Section 222.150 - Election results; proclamation of annexation.

[Amended by 1983 c.83 §23; 1983 c.350 §34; 1985 c.702 §9]



Section 222.160 - Procedure when annexation is submitted to city vote; proclamation of annexation.

[Amended by 1983 c.350 §35; 1985 c.702 §10]



Section 222.170 - Annexation by consent before public hearing or order for election; proclamation of annexation.

(a) The public hearing is held under ORS 222.120, if the city legislative body dispenses with submitting the question to the electors of the city; or

(b) The city legislative body orders the annexation election in the city under ORS 222.111, if the city legislative body submits the question to the electors of the city.

(2) The legislative body of the city need not call or hold an election in any contiguous territory proposed to be annexed if a majority of the electors registered in the territory proposed to be annexed consent in writing to annexation and the owners of more than half of the land in that territory consent in writing to the annexation of their land and those owners and electors file a statement of their consent with the legislative body on or before the day:

(a) The public hearing is held under ORS 222.120, if the city legislative body dispenses with submitting the question to the electors of the city; or

(b) The city legislative body orders the annexation election in the city under ORS 222.111, if the city legislative body submits the question to the electors of the city.

(3) If the city legislative body has not dispensed with submitting the question to the electors of the city and a majority of the votes cast on the proposition within the city favor annexation, or if the city legislative body has previously dispensed with submitting the question to the electors of the city as provided in ORS 222.120, the legislative body, by resolution or ordinance, shall set the final boundaries of the area to be annexed by a legal description and proclaim the annexation.

(4) Real property that is publicly owned, is the right of way for a public utility, telecommunications carrier as defined in ORS 133.721 or railroad or is exempt from ad valorem taxation shall not be considered when determining the number of owners, the area of land or the assessed valuation required to grant consent to annexation under this section unless the owner of such property files a statement consenting to or opposing annexation with the legislative body of the city on or before a day described in subsection (1) of this section.

[Amended by 1955 c.51 §2; 1961 c.511 §2; 1971 c.673 §1; 1973 c.434 §1; 1983 c.350 §36; 1985 c.702 §11; 1987 c.447 §117; 1987 c.737 §4; 1999 c.1093 §12]



Section 222.173 - Time limit for filing statements of consent; public records.

(2) Statements of consent to annexation filed with the legislative body of the city by electors and owners of land under ORS 222.170 are public records under ORS 192.410 to 192.505.

[1985 c.702 §20; 1987 c.737 §5; 1987 c.818 §8]

Note: 222.173 to 222.177 were added to and made a part of ORS chapter 222 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 222.175 - City to provide information when soliciting statements of consent.

[1985 c.702 §21; 1987 c.737 §6; 1987 c.818 §9]

Note: See note under 222.173.



Section 222.177 - Transmittal of annexation records to Secretary of State.

(1) A copy of the resolution or ordinance proclaiming the annexation.

(2) An abstract of the vote within the city, if votes were cast in the city, and an abstract of the vote within the annexed territory, if votes were cast in the territory. The abstract of the vote for each election shall show the whole number of electors voting on the annexation, the number of votes cast for annexation and the number of votes cast against annexation.

(3) If electors or landowners in the territory annexed consented to the annexation under ORS 222.125 or 222.170, a copy of the statement of consent.

(4) A copy of the ordinance issued under ORS 222.120 (4).

(5) An abstract of the vote upon the referendum if a referendum petition was filed with respect to the ordinance adopted under ORS 222.120 (4).

[1985 c.702 §4; 1987 c.737 §7; 1987 c.818 §10]

Note: See note under 222.173.



Section 222.179 - Exempt territory.

[1985 c.702 §27]

Note: 222.179 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 222 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 222.180 - Effective date of annexation.

(2) For annexation proceedings initiated by a city, the city may specify an effective date that is later than the date specified in subsection (1) of this section. If a later date is specified under this subsection, that effective date shall not be later than 10 years after the date of a proclamation of annexation described in ORS 222.177.

[Amended by 1961 c.322 §1; 1967 c.624 §15; 1973 c.501 §2; 1981 c.391 §5; 1985 c.702 §12; 1991 c.637 §9]



Section 222.183 - Notice of annexation when effective date delayed for more than one year.

(2) The notice described in subsection (1) of this section shall be in addition to any other notice or filing required under ORS 222.010 to 222.750.

[1995 c.607 §67]

Note: 222.183 was added to and made a part of 222.010 to 222.750 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 222.185



Section 222.190

CONSOLIDATION OF ADJOINING AND NONADJOINING TERRITORIES

Note: Sections 9, 10 and 11, chapter 539, Oregon Laws 2005, provide:

Sec. 9. Section 10 of this 2005 Act is added to and made a part of ORS 222.210 to 222.310. [2005 c.539 §9]

Sec. 10. (1) A lot, parcel or tract may not be included in territory proposed to be consolidated to create a newly incorporated city or a consolidated city unless the owner of the lot, parcel or tract gives written consent to the incorporation or consolidation, if the lot, parcel or tract:

(a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

(b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

(c) Has an assessed value of more than $2 million, including improvements; and

(d) Is in unincorporated Jackson County, either:

(A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

(B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

(2) After incorporation or consolidation of a city that includes a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when the city is incorporated or consolidated are retained and run with the lot, parcel or tract.

(3) As used in this section, "urban unincorporated community" means an unincorporated community that:

(a) Includes at least 150 permanent residential dwelling units;

(b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

(c) Includes areas served by a community sewer system; and

(d) Includes areas served by a community water system. [2005 c.539 §10]

Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 §11]



Section 222.210 - Authority to consolidate adjoining and nonadjoining cities or territories; additional method of annexation; limitation.

(2) Notwithstanding any other provision of ORS 222.210 to 222.310, no city shall be created under ORS 222.210 to 222.310 that contains any noncontiguous area which is separated from the rest of the territory of the city by a distance that is nowhere less than or equal to three miles. If a petition filed under ORS 222.230 (2) proposes creation of a city containing noncontiguous areas separated by a distance of more than three miles, the affected city governing bodies shall so declare at the joint convention held under ORS 222.230 (4) and shall cancel any further proceedings related to the petition. If a consolidated city with such noncontiguous areas results from an election called under ORS 222.250 or 222.275, the consolidated city shall consist only of the most populous city included in the consolidated city and those cities or unincorporated areas in which the majority of votes cast favored creation of the consolidated city and which lie not more than three miles from the contiguous area composed of the most populous city and any other city or unincorporated area in which the majority of votes cast favored creation of the consolidated city.

[Amended by 1971 c.761 §1; 1983 c.350 §37; 1985 c.702 §22; 1989 c.92 §38; 1997 c.541 §390]



Section 222.220 - Initiation of proceedings; signatures on petitions.

[Amended by 1971 c.761 §2; 1983 c.83 §24]



Section 222.225 - Economic feasibility statement required; contents.

(1) A description of the services and functions to be performed or provided by the proposed city;

(2) An analysis of the relationship between those services and functions and other existing or needed government services; and

(3) A proposed first year line item operation budget and a projected third year line item operating budget for the new city that demonstrate its economic feasibility.

[1989 c.92 §33; 1997 c.541 §355]



Section 222.230 - Form and contents of petition; filing; meeting of city governing bodies.

(2) The petition shall be addressed to the governing bodies of the cities to be included in the proposed city. The petition shall state the name of the city, which may be, but need not be, the name of any of the cities to be included in the city. If it is proposed to include one or more unincorporated areas, the petition shall describe the boundaries of each of them, in addition to designating the incorporated cities to be included in the proposed city. The petition may be filed in the office of the clerk or recorder of any of the cities to be included in the proposed city. However, a petition shall not be accepted for filing unless all the signatures on the petition were obtained within the one-year period immediately following the date on which the petition was filed under subsection (1) of this section.

(3) The petition shall state the proposed permanent rate limit for operating taxes for the city that is to be created. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as the existing city or cities would have cumulatively produced within the city or cities’ territorial boundaries were the consolidation not to take effect, and not taking into account any applicable statutory rate limit on operating taxes.

(4) When a petition to create a city pursuant to ORS 222.210 to 222.310 contains the required number of signatures and has been so filed, the governing bodies of the cities to be included in the proposed city shall meet in joint convention at the usual place of meeting of the governing body of that one of the cities having the largest population as shown by the last federal census, as soon after the filing of the petition as is convenient, but not more than 20 days after the filing of the petition. At that meeting the governing bodies shall examine the petition and determine:

(a) Whether it is in proper form and contains the required number of qualified signers; and

(b) Whether the incorporation of the consolidated city proposed in the petition complies with goals adopted under ORS chapters 195, 196 and 197.

[Amended by 1971 c.761 §3; 1985 c.702 §23; 1989 c.92 §34; 1997 c.541 §356; 2001 c.672 §6]



Section 222.240 - Approval of petition; appointment of charter commission; employment of assistance; functions.

[Amended by 1971 c.761 §4; 1985 c.702 §24; 2001 c.672 §7]



Section 222.245



Section 222.250 - Joint convention of governing bodies; election on consolidation, charter and tax rate limit; date; functions of county court; ballot title.

(2) The election shall be held on the date of the next primary election or general election that is not earlier than the 90th day after the filing. The election shall be called and held for the purpose of submitting the following question to the electors of each incorporated city and of each unincorporated area to be included in the proposed city:

(a) Whether an incorporated city shall be created consisting of the largest city proposed to be included therein, of each other incorporated city whose electors vote to create the proposed city, and of each unincorporated area in which the electors vote to create the proposed city;

(b) Whether the charter proposed by the charter commission shall be adopted as the charter for the city; and

(c) Whether the proposed permanent rate limit included in the petition for consolidation filed under ORS 222.230 shall be adopted as the proposed permanent rate limit of the new city.

(3) If the governing bodies cannot agree at the joint convention upon a date and a ballot title for the election, the county court of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city, by resolution duly adopted by the county court, shall determine a date and adopt a ballot title. The election in that case shall be called by the county court for the purposes provided in the petitions and ORS 222.210 to 222.310.

(4) The statement summarizing the measure and its major effect in a ballot title for an election under this section shall include a general description of the boundaries of the proposed city. The description shall use streets and other generally recognized features and name the cities proposed to be included in the consolidated city. Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect shall not exceed 150 words.

(5) Not later than the 61st day before the date of the election, the officer performing the duties of clerk of the joint convention or the county court shall file the ballot title with the county clerk of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city. The ballot title may be challenged in the manner provided for county measures in ORS 250.195.

[Amended by 1971 c.761 §5; 1979 c.316 §11; 1983 c.350 §38; 1985 c.565 §34; 1989 c.92 §35; 1995 c.79 §81; 1995 c.534 §11; 1995 c.712 §93; 1997 c.541 §357]



Section 222.260 - Ordinance calling election.

[Amended by 1967 c.283 §2; 1971 c.761 §6; 1983 c.350 §39; 1989 c.92 §36]



Section 222.265 - Conduct of election.

(2) The chief elections officer for the purpose of conducting any election called under ORS 222.250 or 222.275 shall be the county clerk of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city.

(3) If the proposed consolidation includes one or more unincorporated areas, the notice of the election called under ORS 222.250 shall include a map indicating the boundaries of each such area and indicating each incorporated city proposed to be included in the consolidated city.

[1983 c.350 §41]



Section 222.270 - Canvass of votes; joint convention of governing bodies; proclamation; report to Secretary of State; cost of election.

(2) Not later than the 10th day after the chief elections officer has delivered the certified copies of the abstracts under subsection (1) of this section, the governing bodies of each of the cities to be included in the proposed city shall meet in joint convention at the usual place of meeting of the governing body of the city with the largest population as shown by the last federal census.

(3) The joint convention shall determine from the abstracts the results of the election on the question. The joint convention shall make an order proclaiming creation of the consolidated city and shall enter the order upon the joint convention’s minutes if a majority of the votes cast in the most populous city and a majority of the votes cast in another city or an unincorporated area proposed to be included in the proposed city favor creation of the city.

(4) Except as provided in ORS 222.210 (2), the consolidated city shall consist of the most populous city proposed to be included therein, each other city whose electors vote in favor of creating the consolidated city and each unincorporated area whose electors so vote. Its charter shall be the charter prepared by the charter commission and its permanent rate limit for operating taxes shall be the rate limit submitted to the electors at the election held under ORS 222.250 and 222.260.

(5) The officer performing the duties of clerk of the joint convention shall deliver to the Secretary of State a certified copy of the order proclaiming the election results and a certified copy of the charter adopted as the charter for the proposed city.

(6) If a consolidated city is created under subsection (3) of this section, the consolidated city shall pay the total cost of the election. If a consolidated city is not so created:

(a) Each city that would have been included in the proposed city shall pay a part of the total cost of holding the election on the proposed consolidation equal to the proportion that the number of persons registered to vote in the city holds to the number of persons registered to vote in all cities and unincorporated areas that would have been included in the proposed city; and

(b) Each county in which lies an unincorporated area that would have been included in the proposed city shall pay a part of the total cost of the election equal to the proportion that the number of persons registered to vote in the unincorporated area holds to the number of persons registered to vote in the total area that would have been included in the proposed city.

[Amended by 1971 c.761 §7; 1981 c.173 §9; 1983 c.350 §42; 1985 c.702 §25; 1989 c.92 §37; 1997 c.541 §358]



Section 222.275 - Elections for consolidation of certain areas or cities.

(a) The majority of votes cast in the first election in the city or area for which the second election is requested was in favor of consolidation but the city or area is not contiguous to any other portion of the consolidated city; or

(b) The majority of votes cast in the election in the city or area is against consolidation but the city or area is contiguous to the consolidated city.

(2) Except as provided in subsection (4) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.165 to 250.235. The petition must be signed by not less than 25 percent of the electors of the city or area.

(3) Except as provided in subsection (4) of this section and notwithstanding subsection (2) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

(4) The petition must be filed with the county clerk of the county within which the largest portion of the city or area lies, not later than the 60th day after the date of the first election. The county clerk of the county in which the petition is filed immediately shall verify the signatures on the petition and forward the petition to the chief elections officer.

(5) If a petition is filed as provided in this section, the chief elections officer shall call a second election on the question of consolidation in the city or area on the next available election date in ORS 221.230 that is not sooner than the 61st day after the date on which the chief elections officer receives the verified petition.

(6) The results of the election shall be determined according to ORS 222.270.

[1971 c.761 §11; 1979 c.316 §12; 1983 c.83 §25; 1983 c.350 §43; 1987 c.707 §5; 1989 c.923 §10; 1991 c.71 §6; 1993 c.713 §55]



Section 222.280 - Election of officers; effective date of incorporation; certain annexations prohibited.

(2) The first city officers shall take office on the 10th day following the date on which their elections are proclaimed.

(3) On the date on which the first city officers take office, or at whatever subsequent time the charter of the consolidated city specifies, the city shall be one city, with the rights and privileges conferred by its charter adopted under ORS 222.210 to 222.310 and the laws of this state.

(4) A city incorporated under ORS 222.210 to 222.310 may not exercise the power granted by ORS 222.750 as to land surrounded by the corporate limits or boundaries of the city at the time of incorporation.

[Amended by 1971 c.761 §8; 1983 c.350 §44]



Section 222.290 - Officers assume duties under charter.

[Amended by 1971 c.761 §9]



Section 222.295 - Effect of consolidation; records, assets and uncollected taxes of consolidating cities transferred to consolidated city.

[1971 c.761 §12]



Section 222.300 - Ordinances of former incorporated units continued in effect; initiation of civil and criminal actions.

(2) From the date the newly formed municipal corporation comes into existence, all complaints and prosecutions for crimes committed or ordinances violated and all suits or causes of action arising within the territory of the municipal corporation prior to its creation may be instituted in said incorporated city with the same effect as if it had been in existence prior to the violations, subject however, to the provisions of the charter of the newly formed municipal corporation.



Section 222.310 - Construction of ORS 222.210 to 222.310; substantial compliance sufficient.

[Amended by 1983 c.350 §45]



Section 222.410



Section 222.420



Section 222.430



Section 222.440



Section 222.450



Section 222.460 - Procedures for withdrawal of territory; contents of resolution; hearing; election; taxes and assessments.

(2) A withdrawal of territory from the city shall be initiated by a resolution of the legislative body of the city.

(3) The resolution shall:

(a) Name the city and declare that it is the intent of the legislative body of the city to change the boundaries of the city by means of a withdrawal of territory;

(b) Describe the boundaries of the affected territory; and

(c) Have attached a county assessor’s cadastral map showing the location of the affected territory.

(4) Not later than 30 days after adoption of the resolution, the legislative body of the city shall hold a public hearing at which the residents of the city may appear and be heard on the question of the withdrawal of territory. The legislative body of the city shall cause notice of the hearing to be given in the manner required under ORS 222.120 (3).

(5) After receiving testimony at the public hearing, the legislative body of the city may alter the boundaries described in the resolution to either include or exclude territory. If the legislative body of the city still favors the withdrawal of territory pursuant to the resolution, as approved or modified, it shall enter an order so declaring. The order shall set forth the boundaries of the area to be withdrawn. The order shall also fix a place, and a time not less than 20 nor more than 50 days after the date of the order, for a final hearing on the resolution. The order shall declare that if written requests for an election are not filed as provided by subsection (6) of this section, the legislative body of the city, at the time of the final hearing, will adopt a resolution or ordinance detaching the territory from the city.

(6) An election shall not be held on the question of withdrawal of the affected territory from the city unless written requests for an election are filed at or before the hearing by not less than 15 percent of the electors or 100 electors, whichever is the lesser number, registered in the territory proposed to be withdrawn from the city.

(7) At the time and place set for the final hearing upon the resolution for withdrawal, if the required number of written requests for an election on the proposed withdrawal have not been filed, the legislative body of the city shall, by resolution or ordinance, declare that the territory is detached from the city.

(8) If the required number of requests for an election are filed on or before the final hearing, the legislative body of the city shall call an election in the city upon the question of the withdrawal of the affected territory.

(9) If an election is called and a majority of the votes cast at the election is in favor of the withdrawal of the designated area from the city, the legislative body of the city shall, by resolution or ordinance, declare that the territory is detached from the city. If the majority of the votes cast is against the withdrawal, the legislative body of the city shall enter an order declaring the results of the election and that no withdrawal shall occur.

(10) The described area withdrawn shall, from the date of entry of the order, be free from assessments and taxes levied thereafter by the city. However, the withdrawn area shall remain subject to any bonded or other indebtedness existing at the time of the order. The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property contained in the city immediately prior to the withdrawal.

[1985 c.702 §2; 1989 c.1063 §13]

Note: 222.460 and 222.465 were added to and made a part of ORS chapter 222 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 222.465 - Effective date of withdrawal from domestic water supply district, water control district or sanitary district.

Note: See note under 222.460.

(Temporary provisions relating to withdrawal of tracts from

City of Damascus)

Note: Section 1, chapter 75, Oregon Laws 2014, provides:

Sec. 1. (1) As used in this section:

(a) "Contiguous lots or parcels of land under the same ownership" includes lots or parcels that are separated only by a public or private right of way.

(b) "Located on the boundary of the city" includes the circumstance in which a tract is:

(A) Contiguous to the corporate boundary of the city or separated from the corporate boundary only by a public right of way or a stream, bay, lake or other body of water, as described in ORS 222.111;

(B) Separated from the corporate boundary only by real property that is owned by a public body, as defined in ORS 174.109; or

(C) Separated from the corporate boundary only by real property that the owner of the tract is entitled to use pursuant to an easement.

(c) "Same ownership" includes ownership, singly or in any combination, by an individual, other individuals related to the individual by blood, marriage or adoption, and entities owned, directly or indirectly, by the individual or such related individuals.

(d) "Tract" means one or more contiguous lots or parcels of land under the same ownership and includes any portion of the contiguous lots or parcels of land under the same ownership less than the whole.

(2) Notwithstanding ORS 222.460, the owner of a tract within the corporate boundaries of the City of Damascus may withdraw the tract from the city if:

(a) The comprehensive plan and land use regulations of the city are not acknowledged, as required under ORS 197.757, when the owner makes the filing for withdrawal required under subsection (3) of this section; and

(b) Any portion of the tract is located on the boundary of the city.

(3) To withdraw a tract from the City of Damascus under this section, the owner must file with the mayor and the governing body of the city, in person or by registered mail, return receipt requested, with a copy to Metro and the Department of Land Conservation and Development:

(a) A request to withdraw the tract from the city;

(b) A copy of a deed, preliminary title report, tax record or similar document showing ownership of the tract;

(c) A legal description of the tract to be withdrawn; and

(d) A copy of the cadastral map maintained by the county assessor that shows the location of the tract. [2014 c.75 §1; 2015 c.562 §1]

Note: Section 2, chapter 562, Oregon Laws 2015, provides:

Sec. 2. (1) For purposes of this section, the question of whether the withdrawal of a tract will cause an undue hardship on the continued operation of the City of Damascus must be based on the operation of the city at the time the request for withdrawal of the tract is filed under section 1 (3), chapter 75, Oregon Laws 2014.

(2)(a) Within 10 days after receipt of a request for withdrawal filed under section 1 (3), chapter 75, Oregon Laws 2014, the governing body of the City of Damascus shall cause notice of a public hearing on the withdrawal of the tract to be held within 30 days after receipt of the request.

(b) For two successive weeks before the date of the public hearing, the notice shall be published once each week in a newspaper of general circulation in the city and posted in four public places in the city.

(3) At the public hearing, the public may appear and be heard on the questions of whether:

(a) The requirements of section 1 (2), chapter 75, Oregon Laws 2014, have been met with respect to the tract; and

(b) The withdrawal of the tract will cause an undue hardship on the continued operation of the City of Damascus.

(4)(a) Within 30 days after receiving testimony at the public hearing, the governing body of the City of Damascus shall consider and make determinations on the questions described in subsection (3) of this section.

(b) If the governing body determines that the requirements of section 1 (2), chapter 75, Oregon Laws 2014, have been met and the withdrawal of the tract will not cause an undue hardship on the continued operation of the city, the governing body shall:

(A) Adopt an ordinance or resolution declaring the tract withdrawn from the city and causing the corporate boundaries of the city to be amended to reflect the withdrawal.

(B) Cause the amended corporate boundaries of the city to be reported to:

(i) The owner of the tract;

(ii) Metro;

(iii) The county clerk and county assessor of Clackamas County, in the manner required of a city under ORS 222.010; and

(iv) The Department of Revenue, as required under ORS 308.225.

(c) If the governing body determines that the requirements of section 1 (2), chapter 75, Oregon Laws 2014, have not been met or the withdrawal of the tract will cause an undue hardship on the continued operation of the city, the governing body shall:

(A) Adopt an ordinance or resolution rejecting the withdrawal of the tract from the city.

(B) Cause the determination to be reported to:

(i) The owner of the tract; and

(ii) Metro.

(d) If the governing body does not make a determination on the questions described in subsection (3) of this section within 30 days after receiving testimony at the public hearing, the withdrawal shall be deemed complete and, upon request of the owner of the tract, the governing body shall cause:

(A) The corporate boundaries of the city to be amended to reflect the withdrawal.

(B) The amended corporate boundaries of the city to be reported to:

(i) The owner of the tract;

(ii) Metro;

(iii) The county clerk and county assessor of Clackamas County, in the manner required of a city under ORS 222.010; and

(iv) The Department of Revenue, as required under ORS 308.225.

(5) The withdrawal of a tract under this section:

(a) Is not a land use decision or a limited land use decision subject to the exclusive jurisdiction of the Land Use Board of Appeals under ORS 197.805 to 197.855.

(b) Is not subject to referral to the electors.

(c) Is not subject to ORS 222.040.

(6)(a) A determination by the governing body under subsection (4)(b) or (c) of this section, or the withdrawal of a tract due to the failure of the governing body to make a timely determination under subsection (4)(d) of this section, may be appealed to the circuit court of the county in which the City of Damascus is located.

(b) The court shall hear the matter de novo.

(c) The court may reverse or remand the determination of the governing body or the withdrawal of the tract due to the failure of the governing body to make a timely determination only if the court finds that:

(A) The withdrawn tract did not meet the requirements for withdrawal under section 1 (2), chapter 75, Oregon Laws 2014;

(B) The withdrawal was clearly in error;

(C) There is a basis to vacate the withdrawal for the reasons for which an arbitration award may be vacated, modified or corrected under ORS 36.705 (1)(a) to (d) or 36.710; or

(D) The withdrawal was unconstitutional.

(7) The City of Damascus may not annex a tract withdrawn from the city under this section for a period of 10 years after the withdrawal unless the owner of the tract submits a petition to the governing body of the city seeking annexation of the tract. [2015 c.562 §2]

Note: Section 4, chapter 75, Oregon Laws 2014, provides:

Sec. 4. Section 1, chapter 75, Oregon Laws 2014, and section 2 of this 2015 Act [section 2, chapter 562, Oregon Laws 2015], are repealed on January 2, 2025.

[2014 c.75 §4; 2015 c.562 §3]



Section 222.510 - Annexation of entire district; transfer of assets, liabilities and functions to city; exceptions.

(2) Notwithstanding subsection (1) of this section, a rural fire protection district, a water district, including a domestic water supply corporation, a park and recreation district, a highway lighting district, a county service district, a special road district, a road assessment district or a sanitary district or authority, lawfully organized and existing, the entire area of which becomes incorporated in a city, may continue to provide services if the continuation is proposed by petitioners in a petition for incorporation that is subsequently approved by voters in an incorporation election. At any time after incorporation, a city may cause a district to be extinguished and succeed to all the assets and become charged with all the liabilities, obligations and functions of the district if:

(a) The governing body of the city holds a public hearing on the question of the extinguishment, hears objections to the extinguishment at the hearing, determines that the extinguishment is in the best interest of the city and adopts an ordinance extinguishing the district;

(b) After the hearing, the governing body of the city refers the ordinance extinguishing the district to the electors of the city; and

(c) The majority of all votes cast favors that the district be extinguished.

(3) For the public hearing required in subsection (2)(a) of this section, the governing body shall fix a date, time and place for the hearing and cause notice of the date, time, place and purpose of the hearing to be published once each week for two successive weeks prior to the date of the hearing in a newspaper of general circulation in the city, and shall cause notices of the hearing to be posted in four public places in the city for a like period.

[Amended by 1955 c.471 §1; 1963 c.347 §1; 1965 c.509 §1; 1967 c.365 §1; 1967 c.624 §16; 1969 c.78 §1; 1971 c.13 §5; 2007 c.420 §1; 2010 c.41 §1]



Section 222.520 - Annexation of less than entire district; assumption of obligations by city conditional.

(2) The part withdrawn pursuant to subsection (1) of this section is not relieved from liabilities and indebtedness previously contracted by the district. For the purposes of paying the liabilities and indebtedness of the district, property in the part withdrawn shall continue to be subject to assessment and taxation uniformly with property in the area remaining in the district. The city of which it became a part shall, however, assume such obligations if the obligations assumed do not bring the total of the city’s obligations above any applicable limitations prescribed by statute. When the city assumes the obligations it shall be liable to the district for one of the following, at the option of the city:

(a) The amount of taxes that otherwise would be extended each year for the obligations against the property in the part withdrawn; or

(b) Payment annually, as the bonds of the district that were outstanding on the effective date of the withdrawal mature, of the same proportion of the outstanding bonds, and the interest on the bonds, as the assessed valuation of the part withdrawn bears to the assessed valuation of the entire district on the effective date of the withdrawal. After the city agrees to make payments under this paragraph, neither the city nor the part withdrawn shall be charged by the district with any future liabilities, obligations or functions of the district.

[Amended by 1955 c.471 §2; 1957 c.401 §1; 1963 c.347 §2; 1965 c.509 §2; 1967 c.624 §17; 1985 c.702 §13; 2013 c.277 §1]



Section 222.524 - Procedure for withdrawal of part of district from district.

(2) The governing body shall fix a date, time and place for the hearing and cause notice of the date, time, place and purpose of the hearing to be published once each week for two successive weeks prior to the date of the hearing in a newspaper of general circulation in the city, and shall cause notices of the hearing to be posted in four public places in the city for a like period.

(3) After the hearing, the governing body of the city may by ordinance declare that the part of the district which was theretofore incorporated as or annexed to the city is withdrawn from the district.

(4) The ordinance referred to in subsection (3) of this section is subject to referendum.

(5) The city may withdraw from all of such districts at the same time in one proceeding under this section or may withdraw from each district in separate proceedings at different times.

(6) The public hearing and ordinance referred to in this section may be the same as the public hearing and ordinance in ORS 222.120.

[1957 c.401 §3; 1963 c.347 §3; 1965 c.509 §3; 1985 c.702 §14]



Section 222.528 - Territory withdrawn from district not liable for certain obligations.

(1) Current operating expenses of the district beyond the fiscal year in which the withdrawal is effective.

(2) Special tax levies, bond indebtedness or debt service obligations approved in the district subsequent to the withdrawal.

(3) Any amount which is due beyond the fiscal year in which the withdrawal is effective by reason of a contract for services between the district and another district or municipality where the amount due varies in each fiscal year according to the assessed valuation of the district.

[1957 c.573 §2; 1963 c.347 §4; 1965 c.509 §4; 1985 c.702 §15]



Section 222.530 - Procedure for division of assets on withdrawal of part of district; arbitration and award.

(2) The remainder of such district shall continue in existence as a district, but may dissolve in the manner provided in the applicable district statutes. After withdrawal, the services for the remaining part may be performed by the remainder of the district acting independently as such; or, such services may be performed by contract with the city, or by agreement of the city directly with the property owners of the remainder if the district determines upon dissolution. If dissolution is determined upon, and the city agrees to furnish service to the remainder of the district, all assets of the district shall become the property of the city.

(3) If an agreement pursuant to subsection (1) of this section cannot be arrived at within 90 days from the date of withdrawal, upon the request of any party in interest, the county court or board of county commissioners of the county in which the property is situated shall submit the matter to arbitration under ORS 36.600 to 36.740.

(4) Notice under ORS 36.685 need be made only upon parties in interest who have participated in the arbitration proceedings. An appeal from the award may be taken only to the circuit court for the county in which the property withdrawn is located, subject to further appeal as provided in ORS chapter 19. The functions of the district for the entire preexisting area thereof shall be continued by the district until the final determination of such agreement or arbitration.

(5) The governing bodies of the city and a rural fire protection district, a special road district or a park and recreation district, as the case may be, may enter into a binding agreement for the joint operation of the fire protection or park and recreation facilities of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of such districts.

[Amended by 1955 c.471 §3; 1957 c.401 §4; 1963 c.347 §5; 1965 c.509 §5; 1969 c.690 §27; 1971 c.13 §6; 2003 c.598 §38]



Section 222.540 - Procedure for division of installations on withdrawal of part of water district; appeal; joint operations.

(2) After giving 10 days’ notice and an opportunity to be heard to the district governing body, the court or board shall, in accordance with the standards of guidance provided in this section for the district governing board, divide the property.

(3) The decision of the county court or board of commissioners is binding upon all parties in interest, except that an appeal may be taken therefrom for abuse of discretion in arriving at the decision to the circuit court of the county in which the property withdrawn is located within 30 days from the announcement of the decision. The functions of the district must be continued in the entire preexisting area by the district until the final determination of the division of property.

(4) This section does not prevent the governing bodies of the city and the district from arriving at a binding agreement for a joint operation of the water or other facilities of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of the water district.

[Amended by 1965 c.509 §6; 2007 c.420 §2]



Section 222.550 - Withdrawal of greater portion of water district; dissolution optional; transfer of property to city.

[Amended by 1965 c.509 §7]



Section 222.560 - Procedure for division of installations on withdrawal of part of sanitary district; appeal; joint operation.

(2) After giving 10 days’ notice and an opportunity to be heard to the district governing body, the court or board shall, in accordance with the standards of guidance provided in this section for the district governing board, divide the property.

(3) The decision of the court or board shall be binding upon all parties in interest except that an appeal may be taken therefrom for abuse of discretion in arriving at the decision to the circuit court of the county in which the property withdrawn is located within 30 days from the announcement of the decision. The functions of the district shall be continued in the entire preexisting area thereof by the district until the final determination of the division of property.

(4) This section shall not prevent the governing bodies of the city and the district from arriving at a binding agreement for a joint operation of the sewer, sewage disposal or other properties of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of the sanitary district.



Section 222.570 - Effect on metropolitan sanitary districts.



Section 222.575 - Agreements for joint operation by city and district.

[1957 c.401 §5]



Section 222.580 - Procedure applicable to prior annexations in which no property division was made.



Section 222.610 - Surrender of city charter and merger into adjoining city; elections required.

[Amended by 1953 c.80 §2; 1983 c.350 §46]



Section 222.620 - Submission of merger issue to electors of city surrendering charter; petition for merger; conduct of election.

(2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.265 to 250.346. However, notwithstanding ORS 250.325, the governing body of the city shall not consider adoption or rejection of the measure before submitting it to the electors.

(3) A petition shall state the proposed permanent rate limit for operating taxes for the city following the merger. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as would be produced within the city or cities’ territorial boundaries were the merger not to take effect.

(4) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

(5) The question of merger under this section may not be submitted to the electors of the city more than once in any 12-month period.

(6) An election under this section shall be conducted under ORS chapters 246 to 260, except as follows:

(a) The statement summarizing the measure and its major effect in the ballot title shall include a general description of the boundaries of each city proposed to be included in the merger. The description shall use streets and other generally recognized features and name the cities included in the proposed merger. The statement shall state the proposed permanent rate limit for operating taxes. The permanent rate limit that is submitted to the electors shall be the permanent rate limit included in the petition for merger.

(b) The notice of the election shall include a map indicating the boundaries of each city included in the proposed merger.

(7) An election under this section shall be held on the next practicable date under ORS 221.230.

[Amended by 1967 c.283 §4; 1981 c.173 §10; 1983 c.350 §47; 1985 c.808 §72; 1995 c.79 §82; 1995 c.534 §12; 1997 c.541 §358a]



Section 222.630



Section 222.640



Section 222.650 - Submission of merger issue to electors of city retaining charter; tax rate limit for successor city; notice of election.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.265 to 250.346. However, notwithstanding ORS 250.325, if the governing body of the city orders the election, the governing body shall not first consider adoption or rejection of the measure before submitting it to the electors.

(3) A petition or resolution shall state the proposed permanent rate limit for operating taxes for the city following the merger. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as would be produced within the city or cities’ territorial boundaries were the merger not to take effect.

(4) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

(5) The question under this section may not be submitted to the electors of the city more than once in a 12-month period.

(6) An election under this section shall be conducted under ORS chapters 246 to 260, except as follows:

(a) The statement summarizing the measure and its major effect in the ballot title shall include a general description of the boundaries of each city proposed to be included in the merger. The description shall use streets and other generally recognized features and name the cities included in the proposed merger. The statement shall state the proposed permanent rate limit for operating taxes. The permanent rate limit that is submitted to the electors shall be the permanent rate limit included in the petition for merger.

(b) The notice of the election shall include a map indicating the boundaries of each city included in the proposed merger.

(7) An election under this section shall be held on the next practicable date under ORS 221.230.

[Amended by 1967 c.283 §5; 1979 c.316 §13; 1983 c.350 §48; 1985 c.808 §73; 1995 c.79 §83; 1995 c.534 §13; 1997 c.541 §358b]



Section 222.660



Section 222.670



Section 222.680 - Effective date of merger.

[Amended by 1983 c.350 §49]



Section 222.690 - Effect of merger on rights, liabilities and jurisdiction of the merged cities.

[Amended by 1983 c.350 §50]



Section 222.700 - Effect of merger on pending actions and proceedings; street work proceedings.

(2) The merger shall not affect any proceedings for the opening, widening or extension of any street or for any street improvement or sewer pending at the time of the election in the merged city, but the proceedings shall be continued and all provisions of the charter and ordinances of the merged city shall remain in effect so far as they may affect any matter set out in this section.

[Amended by 1983 c.350 §5; 1999 c.788 §55]



Section 222.710 - Return statements filed with county recording officer.

[Amended by 1983 c.350 §52]



Section 222.720



Section 222.750 - Annexation of unincorporated territory surrounded by city.

(a) "Creek" means a natural course of water that is smaller than, and often tributary to, a river, but is not shallow or intermittent.

(b) "River" means a large, continuous and natural stream of water that is fed along its course by converging tributaries and empties into an ocean, lake or other body of water.

(2) When territory not within a city is surrounded by the corporate boundaries of the city, or by the corporate boundaries of the city and the ocean shore, a river, a creek, a bay, a lake or Interstate Highway 5, the city may annex the territory pursuant to this section after holding at least one public hearing on the subject for which notice has been mailed to each record owner of real property in the territory proposed to be annexed.

(3) This section does not apply when the territory not within a city:

(a) Is surrounded entirely by water; or

(b) Is surrounded as provided in subsection (2) of this section, but a portion of the corporate boundaries of the city that consists only of a public right of way, other than Interstate Highway 5, constitutes more than 25 percent of the perimeter of the territory.

(4) Unless otherwise required by its charter, annexation by a city under this section must be by ordinance or resolution subject to referendum, with or without the consent of any owner of real property within the territory or resident in the territory.

(5) For property that is zoned for, and in, residential use when annexation is initiated by the city under this section, the city shall specify an effective date for the annexation that is at least three years and not more than 10 years after the date the city proclaims the annexation approved. The city recorder or other officer performing the duties of the city recorder shall:

(a) Cause notice of the delayed annexation to be recorded by the county clerk of the county in which any part of the territory subject to delayed annexation is located within 60 days after the city proclaims the annexation approved; and

(b) Notify the county clerk of each county in which any part of the territory subject to delayed annexation is located not sooner than 120 days and not later than 90 days before the annexation takes effect.

(6) Notwithstanding subsection (5) of this section, property that is subject to delayed annexation becomes part of the city immediately upon transfer of ownership.

(7) This section does not limit provisions of a city charter, ordinance or resolution that are more restrictive than the provisions of this section for creating or annexing territory that is surrounded as described in subsection (2) of this section.

(8) If a city charter, ordinance or resolution requires the city to conduct an election in the city, the city shall allow electors, if any, in the territory proposed to be annexed to vote in the election on the question of annexation. If the governing body of the city finds that a majority of the votes cast in the city and the territory combined favor annexation, the governing body, by ordinance or resolution, shall proclaim the annexation approved. The proclamation shall contain a legal description of each territory annexed.

[Amended by 1963 c.444 §1; 1985 c.702 §16; 2007 c.654 §1; 2007 c.706 §1]



Section 222.810



Section 222.820



Section 222.830



Section 222.840 - Short title.

[1983 c.407 §2]



Section 222.850 - Definitions for ORS 222.840 to 222.915.

(1) "Affected territory" means an area within the urban growth boundary of a city and which is otherwise eligible for annexation to that city and in which there exists an actual or alleged danger to public health.

(2) "Authority" means the Oregon Health Authority.

(3) "City council" means the legislative body of a city.

(4) "Commission" means the Environmental Quality Commission.

(5) "Danger to public health" means a condition which is conducive to the propagation of communicable or contagious disease-producing organisms and which presents a reasonably clear possibility that the public generally is being exposed to disease-caused physical suffering or illness, including a condition such as:

(a) Impure or inadequate domestic water.

(b) Inadequate installations for the disposal or treatment of sewage, garbage or other contaminated or putrefying waste.

(c) Inadequate improvements for drainage of surface water and other fluid substances.

(6) "Director" means the Director of the Oregon Health Authority.

(7) "District" means any one of the following:

(a) A metropolitan service district formed under ORS chapter 268.

(b) A county service district formed under ORS chapter 451.

(c) A sanitary district formed under ORS 450.005 to 450.245.

(d) A sanitary authority, water authority or joint water and sanitary authority formed under ORS 450.600 to 450.989.

(e) A domestic water supply district formed under ORS chapter 264.

(8) "Local board of health" means a local public health authority, as defined in ORS 431.003.

[1967 c.624 §1; 1973 c.637 §1; 1975 c.639 §1; 1983 c.407 §4; 1993 c.577 §17; 2001 c.900 §238; 2009 c.595 §181; 2015 c.736 §54]



Section 222.855 - Annexation to remove danger to public health.

[1967 c.624 §2; 1973 c.637 §2; 1975 c.639 §2; 1981 c.888 §7]



Section 222.860 - Proposal for annexation.

(a) Describe the boundaries of the affected territory; and

(b) Describe the conditions alleged to be causing a danger to public health.

(2) The governing body of any district having jurisdiction over the affected territory may adopt a resolution containing a proposal for annexation to the city without vote or consent in the affected territory. The proposal shall:

(a) Describe the boundaries of the affected territory; and

(b) Describe the conditions alleged to be causing a danger to public health.

(3) The local board of health having jurisdiction shall verify the conditions alleged in the proposal to be causing a danger to public health, based upon its knowledge of those conditions.

(4) The council or governing body shall cause a certified copy of the resolution together with verification by the local board of health having jurisdiction, to be forwarded to the Oregon Health Authority and request the authority to ascertain whether conditions dangerous to public health exist in the affected territory.

[1967 c.624 §3; 1973 c.637 §3; 1975 c.639 §3; 1981 c.888 §8; 1983 c.407 §5; 2009 c.595 §182]



Section 222.865



Section 222.870 - Hearing in affected territory; notice.

(2) Upon issuance of an order for a hearing, the authority shall immediately give notice of the resolution and order by publishing them in a newspaper of general circulation within the city and the affected territory once each week for two successive weeks and by posting copies of the order in four public places within the affected territory.

[1973 c.624 §6; 1973 c.637 §5; 1975 c.639 §4; 1983 c.407 §6; 2009 c.595 §183]



Section 222.875 - Purpose and conduct of hearing; written findings of fact; rules.

(2) Within 15 days after the publication of notice of issuance of findings in accordance with subsection (1) of this section any person who may be affected by the findings, including residents of the city, or the affected city, may petition the Director of the Oregon Health Authority according to rules of the authority to present written or oral arguments on the proposal. If a petition is received the director may set a time and place for receipt of argument.

[1967 c.624 §7; 1973 c.637 §6; 1975 c.639 §5; 1983 c.407 §7; 2009 c.595 §184]



Section 222.880 - Oregon Health Authority order or finding; hearing upon petition; alteration of boundaries; tax differential.

(2) If the director finds that a danger to public health exists because of conditions within the affected territory, the director shall file a certified copy of findings with the city and, except where the condition causing the danger to public health is impure or inadequate domestic water, with the Environmental Quality Commission.

(3) If the director determines that a danger to public health exists because of conditions within only part of the affected territory, the director may, upon petition and hearing, reduce the boundaries of the affected territory to that part of the territory that presents a danger if the area to be excluded would not be surrounded by the affected territory remaining to be annexed and would not be directly served by the sanitary, water or other facilities necessary to remove or alleviate the danger to public health existing within the affected territory remaining to be annexed. The findings shall describe the boundaries of the affected territory as reduced by the director. The director shall file a certified copy of findings with the city and, except where the condition causing the danger to public health is impure or inadequate domestic water, the commission.

(4) In determining whether to exclude any area the director may consider whether or not such exclusion would unduly interfere with the removal or alleviation of the danger to public health in the affected territory remaining to be annexed and whether the exclusion would result in an illogical boundary for the extension of services normally provided by an incorporated city.

(5) The city shall, when requested, aid in the determinations made under subsections (3) and (4) of this section and, if necessary, cause a study to be made.

(6) Notwithstanding ORS 222.111 (3), the director, in implementing an order under ORS 222.840 to 222.915, may allow the use of the tax differential authorized by ORS 222.111 (3) for a period not exceeding 15 years with the consent of the affected city.

[1967 c.624 §8; 1973 c.637 §7; 1975 c.639 §6; 1983 c.407 §8; 1989 c.780 §1; 2009 c.595 §185]



Section 222.883 - Stay of proceedings by Oregon Health Authority; purpose; limit.

[1983 c.407 §3; 2009 c.595 §186]



Section 222.885 - Alternative plan by petition or resolution; stay of proceedings.

(b) The petition shall state the intent of the residents to seek:

(A) Annexation to an existing district authorized by law to provide facilities within the affected territory necessary to remove or alleviate the dangerous conditions;

(B) With the approval of the city or district, extraterritorial extension of a city’s or district’s sewer or water lines; or

(C) Approval of a plan other than annexation or extraterritorial extension.

(c) The petition must be accompanied by a proposed plan stating any facilities to be constructed, a proposed means of financing the facilities and an estimate of the time required to construct the facilities and place them in operation.

(2)(a) Within 30 days after the director finds, pursuant to ORS 222.880, that conditions dangerous to public health exist, the city council or the governing body of any district having jurisdiction over the affected territory may file with the authority a validly adopted resolution proposing an alternative plan to annexation to the city for removal or alleviation of the conditions dangerous to public health.

(b) The resolution must be accompanied by a proposed plan stating any facilities to be constructed, a proposed means of financing the facilities and an estimate of the time required to construct the facilities and place them in operation.

(3) Upon receipt of a petition or resolution under this section, the authority shall:

(a) Immediately forward copies of the petition or resolution to the city or district referred to in the petition or resolution, and, except where the condition causing the danger to public health is impure or inadequate domestic water, to the Environmental Quality Commission.

(b) Order further proceedings on the findings filed under ORS 222.880 stayed, pending the review permitted under ORS 222.890 and this section.

[1967 c.624 §8a (1), (2); 1973 c.637 §8; 1975 c.639 §7; 1983 c.83 §26; 1983 c.407 §9; 2009 c.595 §187; 2015 c.281 §1]



Section 222.890 - Review of alternative plan.

(2)(a) With respect to an alternative plan proposed in a petition filed under ORS 222.885 (1), if the authority or commission determines that annexation to the city provides the best and most expeditious method of removing or alleviating the dangerous conditions, the alternative plan shall be rejected and further proceedings on the finding filed under ORS 222.880 shall resume.

(b) With respect to an alternative plan proposed in a resolution filed under ORS 222.885 (2), if the authority or commission determines that annexation to the city provides the best, most expeditious and most cost-effective method of removing or alleviating the dangerous conditions, the alternative plan shall be rejected and further proceedings on the finding filed under ORS 222.880 shall resume.

(3) If the authority or commission finds that the alternative plan provides a preferable method of alleviating or removing the dangerous conditions, the petitioners or appropriate governing body shall have six months within which to present to the authority or commission information showing:

(a) That the territory in which the conditions dangerous to public health exist:

(A) Has received approval for the extension of a city’s or district’s sewer or water lines within the territory or has annexed to a district authorized by law to provide facilities necessary to remove or alleviate the dangerous conditions, and that financing of the facilities for extension of such facilities to the territory has been assured; or

(B) Has taken substantial steps to implement the alternative plan.

(b) Detailed plans and specifications for the construction of any proposed facilities.

(c) A time schedule for the construction of any proposed facilities.

(d) That proposed facilities, if constructed, will remove or alleviate the conditions dangerous to public health in a manner as satisfactory and expeditious as would be accomplished by the proposed annexation to the city.

(4)(a) The authority or commission shall review the final plan proposed by the petitioners, city or district and shall promptly certify whether the requirements of subsection (3) of this section have been met.

(b) If the requirements have been met, the authority shall certify the alternative plan. Further annexation proceedings on the findings filed under ORS 222.880 shall be suspended and the city shall be so notified.

(c) If the requirements of subsection (3) of this section have not been met or whenever the authority or commission determines that the requirements of the certified plan are not being satisfied, further proceedings on the findings filed under ORS 222.880 shall resume.

[1967 c.624 §8a (3), (4), (5); 1973 c.637 §9; 1975 c.639 §8; 1983 c.407 §10; 2009 c.595 §188; 2015 c.281 §2]



Section 222.895



Section 222.896 - Judicial review.

[1975 c.639 §10 (enacted in lieu of 222.895)]



Section 222.897 - Study and plan for alleviation of health danger by city; procedure if city fails to act.

(2) If the city within 90 days, fails to complete the requirements in subsection (1) of this section, the authority shall conduct the necessary studies and prepare plans and other documents required for the consideration of the proposal and the final determination of the proceedings. The expense of the study and preparation of the plans and other documents shall be paid by the city upon vouchers properly certified by the Director of the Oregon Health Authority.

[1975 c.639 §12; 2009 c.595 §189]



Section 222.898 - Determination if health danger can be alleviated; approval of plans; notice to city.

(2) If such authority considers the proposed facilities and the time schedule for installation of such facilities adequate to remove or alleviate the dangerous conditions, it shall approve the proposal and certify its approval to the city.

(3) If the authority considers the proposed facilities or time schedule inadequate, it shall disapprove the proposal and certify its disapproval to the city including the particular matters causing the disapproval. The city council shall then submit an additional or revised proposal.

(4) In the event the authority upon review of the plans and other documents submitted under subsection (1) of this section determines that the danger to public health in the area proposed to be annexed cannot be removed or alleviated by sanitary, water or other facilities ordinarily provided by incorporated cities it shall terminate the proceedings upon the proposal and notify the city.

[1975 c.639 §13]



Section 222.900 - City to adopt ordinance.

(a) Contain the legal description of the territory annexed;

(b) Contain the terms of the annexation, if any, made under ORS 222.111;

(c) Adopt the plans, specifications and time schedule as approved by the Oregon Health Authority or Environmental Quality Commission; and

(d) Declare the territory annexed to the city in accordance with ORS 222.840 to 222.915.

(2) An ordinance shall not be enacted as provided in subsection (1) of this section until the expiration of the time for appeal under the provisions of ORS 222.896 and, in the event an appeal is filed, following the determination of that appeal.

(3) If the authority makes its finding under ORS 222.880 (3), the city shall not annex a greater area than that described in the finding. The recorder, or other officer performing the duties of the recorder, shall transmit a transcript to the Secretary of State, including certified copies of the resolution required in ORS 222.860, the finding of the Director of the Oregon Health Authority, and the ordinance proclaiming annexation of the territory.

(4) If the city council adopts the ordinance of annexation as provided in subsection (1) of this section, it shall within one year thereafter prepare plans and specifications for the sanitary, water or other facilities proposed to be provided in the annexed area, in compliance with ORS 448.115 to 448.285 or 468B.055 and shall then proceed in accordance with the time schedule to construct or install these facilities. The commission shall use its powers of enforcement under ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, and ORS chapters 468, 468A and 468B to insure that the facilities are constructed or installed in conformance with the approved plans and schedule. The manner of financing the cost of the facilities shall be determined by the city council.

[1967 c.624 §10; 1973 c.637 §11; 1975 c.639 §14; 1983 c.740 §57; 2009 c.595 §190]



Section 222.905 - Proposal or petition for annexation.

(2)(a) Forty percent of the residents of territory otherwise eligible for annexation in accordance with ORS 222.111 who believe a danger to public health exists within the territory may petition the local board of health to initiate proceedings to annex the territory as provided in subsection (1) of this section.

(b) The local board of health shall investigate the matters alleged in the petition within 90 days after receiving the petition and shall either initiate proceedings to annex the territory or certify to the petitioners that the investigation disclosed insufficient evidence to initiate proceedings.

(3)(a)(A) At any time before the annexation of territory initiated under subsection (2) of this section is final, the petition shall be withdrawn if a number of petitioners described in subparagraph (B) of this paragraph provides the local board of health with a copy of an alternative plan that meets the requirements of ORS 222.885 (1)(c).

(B) The required number of petitioners under this paragraph is any number that, if subtracted from the number of petitioners who signed the petition under subsection (2) of this section, would reduce the total number of petitioners below 40 percent of the residents of the territory.

(b) If a petition is withdrawn under paragraph (a) of this subsection before the Director of the Oregon Health Authority finds that a danger to public health exists in the territory under ORS 222.880, the Oregon Health Authority and the local board of health shall terminate all proceedings under ORS 222.840 to 222.915 with respect to the territory that was the subject of the petition.

(c) If a petition is withdrawn under paragraph (a) of this subsection after the director finds that a danger to public health exists in the territory under ORS 222.880, the alternative plan provided under paragraph (a) of this subsection shall be evaluated by the authority or the Environmental Quality Commission pursuant to the standards described in ORS 222.890. [1967 c.624 §11; 1973 c.637 §12; 1975 c.639 §15; 1981 c.888 §9; 2015 c.281 §3]

Note: Section 4, chapter 281, Oregon Laws 2015, provides:

Sec. 4. (1) The amendments to ORS 222.885, 222.890 and 222.905 by sections 1 to 3 of this 2015 Act apply to proceedings initiated pursuant to ORS 222.840 to 222.915 in which the annexation of affected territory to a city or district, or the extraterritorial extension of city or district services to affected territory, is not final before the effective date of this 2015 Act [June 8, 2015].

(2) The amendments to ORS 222.905 (2) by section 3 of this 2015 Act apply to petitions filed before, on or after the effective date of this 2015 Act that relate to proceedings described in subsection (1) of this section. A petition described in this subsection that does not meet the 40 percent requirement under ORS 222.905 (2) is not valid for any purpose.

(3) For purposes of this section, annexation or extension is final if all necessary actions under ORS 222.840 to 222.915 have been completed and judicial review under ORS 222.896 is no longer available because of lapse of time or issuance of an order from which there is no further appeal.

[2015 c.281 §4]



Section 222.910



Section 222.911 - Participation of director, officer or employee with interest in affected territory.

[1975 c.639 §17 (enacted in lieu of 222.910); 2009 c.595 §191]



Section 222.915 - Application of ORS 222.840 to 222.915.

[1967 c.624 §12; 1971 c.673 §5]



Section 222.990 - Penalties.






Chapter 223 - Local Improvements and Works Generally

Section 223.001 - Definitions.

(1) "Actual cost" has the meaning given the term under ORS 310.140.

(2) "Capital construction project" means a project for "capital construction," as defined under ORS 310.140.

(3)(a) "Estimated assessment" means, with respect to each property to be assessed in connection with a local improvement, the total assessment that, at the time of giving notice of the assessment and the right to object or remonstrate, the local government estimates will be levied against the property following completion of the local improvement. The estimate shall be based on the local government’s estimate at that time of the actual costs of the local improvement and the proposed formula for apportioning the actual costs to the property.

(b) "Estimated assessment" shall be determined by:

(A) Excluding from estimated actual costs the estimated financing costs associated with any bonds issued to accommodate the payment of the assessment in installments; and

(B) Including in estimated actual costs the estimated financing costs associated with interim financing of the local improvement.

(4) "Final assessment" means, with respect to each property to be assessed in connection with a local improvement, the total assessment levied against the property following completion of the local improvement. The total assessment shall be based on the actual costs of the local improvement and the formula for apportioning the actual costs to the property.

(5)(a) "Financing" means all costs necessary or attributable to acquiring and preserving interim or permanent financing of a local improvement.

(b) The costs of financing may include the salaries, wages and benefits payable to employees of the local government to the extent the same are reasonably allocable to the work or services performed by the employees in connection with the financing of a local improvement or any part thereof. However, as a condition to inclusion of any salaries, wages or benefits payable to employees of a local government as financing costs of a local improvement or any part thereof, the local government shall establish a record keeping system to track the actual work done or services performed by each employee on or in connection with such local improvement.

(c) Financing costs that are to be incurred after the levy of a final assessment may be included in the final assessment based on the local government’s reasonable estimate of the financing costs if the local government first documents the basis for the estimate and makes the documentation available to interested persons on request.

(6) "Governing body" means the council, commission, board or other controlling body, however designated, in which the legislative powers of a local government are vested.

(7) "Installment application" means an application filed by a property owner to have a final assessment paid in installments over a period of years.

(8) "Local government" means a local government as defined in ORS 174.116 that has authority to undertake the acquisition, construction, reconstruction, repair, betterment or extension of a local improvement.

(9) "Local improvement" has the meaning given the term under ORS 310.140.

(10) "Lot" means a lot, block or parcel of land.

(11) "Owner" means the owner of the title to real property or the contract purchaser of real property of record as shown on the last available complete assessment roll in the office of the county assessor.

(12) "Recorder" means the auditor, recorder, clerk or other person or officer of a local government serving as clerk of the local government or performing the clerical work of the local government, or other official or employee as the governing body of a local government shall designate to act as recorder.

(13) "Structure" has the meaning given the term under ORS 310.140.

(14) "Treasurer" means the elected or appointed official of a local government, however designated, charged by law with the responsibility for acting as custodian of and investment officer for the public moneys of the local government.

[1991 c.902 §3; 2003 c.802 §2]



Section 223.005 - Appropriation and condemnation for public use within and without city limits.

(1) Appropriate any private real property, water, watercourse and riparian rights to any public or municipal use or for the general benefit and use of the people of the city, including but not limited to appropriation for an aviation field, park, city hall, city buildings, jail, or to protect the city from overflow by freshets.

(2) Appropriate any real property, water, watercourse and water and riparian rights, including power sites, to any public or municipal use or for the general benefit and use of the people within or without the city, and to build dams, reservoirs and conduits for the purpose of storing and using water to aid in developing the necessary power to generate electricity for the use and benefit of the people within or without the city.

(3) Condemn for its use private property for the purpose of erecting and maintaining electric lines thereon for the purpose of generating and conveying power to light and heat the city, and to be used and sold by the city for manufacturing, transportation, domestic and other purposes, either within or without the corporate limits of the city, and for the purpose of constructing electrical systems for municipal uses.

[Amended by 1971 c.134 §1]



Section 223.010 - Right of city to enter upon, survey, examine and select property to be appropriated or condemned.

[Amended by 1971 c.134 §2; 2003 c.477 §4]



Section 223.015 - Manner of appropriation or condemnation; compensation.



Section 223.020 - Scope of appropriation.



Section 223.025



Section 223.030



Section 223.035



Section 223.040



Section 223.105 - Proceedings to condemn property for city improvements when owner and city disagree on price.

(2) Whenever the council of any incorporated city deems it necessary to take or damage private property for the purpose of establishing, laying out, extending or widening streets, or other public highways and places within any city, or for rights of way for drains, sewers or aqueducts, or for widening, straightening or diverting channels of streams and the improvement of waterfronts, and the council cannot agree with the owner of the property as to the price to be paid, the council may direct proceedings to be taken under the general laws of this state to procure the same.



Section 223.110



Section 223.112 - Definitions for ORS 223.112 to 223.132.

(1) "Council" means the city council or other controlling body of a city.

(2) "Economic improvement" means:

(a) The planning or management of development or improvement activities.

(b) Landscaping or other maintenance of public areas.

(c) Promotion of commercial activity or public events.

(d) Activities in support of business recruitment and development.

(e) Improvements in parking systems or parking enforcement.

(f) Any other economic improvement activity for which an assessment may be made on property specially benefited thereby.

[1985 c.576 §1; 1991 c.902 §4]



Section 223.114 - Economic improvement; assessment ordinance.

(2) In any ordinance adopted under subsection (1) of this section, a city shall not be authorized to:

(a) Levy assessments in an economic improvement district in any year that exceed one percent of the real market value of all the real property located within the district.

(b) Include within an economic improvement district any area of the city that is not zoned for commercial or industrial use.

(c) Levy assessments on residential real property or any portion of a structure used for residential purposes.

[1985 c.576 §2; 1989 c.1018 §3; 1991 c.459 §350; 1991 c.902 §5]



Section 223.115



Section 223.117 - Requirements of assessment ordinance.

(a) Describes the economic improvement project to be undertaken or constructed.

(b) Contains a preliminary estimate of the probable cost of the economic improvement and the proposed formula for apportioning cost to specially benefited property.

(c) Describes the boundaries of the district in which property will be assessed.

(d) Specifies the number of years, to a maximum of five, in which assessments will be levied.

(e) Contains provision for notices to be mailed or delivered personally to affected property owners that announce the intention of the council to construct or undertake the economic improvement project and to assess benefited property for a part or all of the cost. The notice shall state the time and place of the public hearing required under paragraph (f) of this subsection.

(f) Provides for a hearing not sooner than 30 days after the mailing or delivery of notices to affected property owners at which the owners may appear to support or object to the proposed improvement and assessment.

(2) The ordinance shall also:

(a) Provide that if, after the hearing held under subsection (1)(f) of this section, the council determines that the economic improvement shall be made, the council shall determine whether the property benefited shall bear all or a portion of the cost and shall determine, based on the actual or estimated cost of the economic improvement, the amount of assessment on each lot in the district.

(b) Require the city recorder or other person designated by the council to prepare the proposed assessment for each lot in the district and file it in the appropriate city office.

(c) Require notice of such proposed assessment to be mailed or personally delivered to the owner of each lot to be assessed, which notice shall state the amount of the assessment proposed on the property of the owner receiving the notice. The notice shall state the time and place of a public hearing at which affected property owners may appear to support or object to the proposed assessment. The hearing shall not be held sooner than 30 days after the mailing or personal delivery of the notices.

(d) Provide that the council shall consider such objections and may adopt, correct, modify or revise the proposed assessments.

(e) Provide that the assessments will not be made and the economic improvement project terminated when written objections are received at the public hearing from owners of property upon which more than 33 percent of the total amount of assessments is levied.

[1985 c.576 §3; 1989 c.1018 §4]



Section 223.118 - Remonstrance against assessment; exclusion of property.

(a) When the council receives written objections at the public hearing only from owners of property upon which less than 33 percent of the total amount of assessments is levied, the economic improvement project may be undertaken or constructed, but that assessments shall not be levied on any lot or parcel of property if the owner of that property submitted written objections at the public hearing. Notwithstanding any other provision of law, an owner of property who fails to submit written objections at the public hearing as provided for in the ordinance shall be deemed to have made a specific request for the economic improvement services to be provided during the period of time specified in the assessment ordinance.

(b) The council, after excluding from assessment property belonging to such owners, shall determine the amount of assessment on each of the remaining lots or parcels in the district.

(c) Notice of such proposed assessment be mailed or personally delivered to the owner of each lot to be assessed, which notice shall state the amount of the assessment proposed on the property of the owner receiving the notice.

(2) When assessments are levied against property within an economic improvement district in accordance with an assessment ordinance that contains the provisions described in subsection (1) of this section:

(a) Any new owner of benefited property in the district or any owner of benefited property who excluded the property from assessment by submitting written objections to the council may subsequently agree to the assessment of the owner’s property in the district. The council shall apportion the costs to the property for the remaining time in which assessments will be levied.

(b) The assessed property may not be relieved from liability for that assessment.

(c) If the council considers it necessary to levy assessments upon property in the district for longer than the period of time specified in the assessment ordinance, the council shall enact an ordinance that provides for continued assessments for a specified number of years and grants to property owners in the district the notice and right of remonstrance described in ORS 223.117 (2)(b) to (e) and subsection (1)(a) to (c) of this section.

[1991 c.773 §2]



Section 223.119 - Advisory committee; functions.

[1985 c.576 §4; 1989 c.1018 §5]



Section 223.120



Section 223.122 - Effect of local improvement districts or urban renewal districts.

[1985 c.576 §5]



Section 223.124 - Extension of assessment period.

[1985 c.576 §6]



Section 223.125



Section 223.127 - Application of certain assessment statutes to economic improvement districts.

(2) The rights and duties accorded local governments and the owners of property for financing assessments under ORS 223.205 and 223.210 to 223.295 apply to assessments levied upon property in an economic improvement district for financing all or part of the cost of an economic improvement.

[1985 c.576 §7; 1991 c.902 §6; 2003 c.802 §3]



Section 223.129 - Expenditure of assessment revenues; liability for unauthorized expenditures.

(2) Any public official who expends any moneys derived from assessments levied under ORS 223.112 to 223.132 for any purpose different from the purpose described in an ordinance adopted under ORS 223.114 shall be civilly liable for the return of the moneys by suit of the district attorney of the county in which the city is located or by suit of any taxpayer of the city.

[1985 c.576 §8]



Section 223.130



Section 223.132 - Formation of economic improvement districts as additional power of cities.

[1989 c.1018 §2]



Section 223.135



Section 223.140



Section 223.141 - Definitions for ORS 223.141 to 223.161.

(1) "Business license fee" means any fee paid by a person to a city for any form of license that is required by the city in order to conduct business in that city.

(2) "Conducting business" means to engage in any business, trade, occupation or profession in pursuit of gain including activities carried on by a person through officers, agents and employees as well as activities carried on by a person on that person’s own behalf.

(3) "Council" means the city council or other controlling body of a city.

(4) "Economic improvement" means:

(a) The planning or management of development or improvement activities.

(b) Landscaping or other maintenance of public areas.

(c) Promotion of commercial activity or public events.

(d) Activities in support of business recruitment and development.

(e) Improvements in parking systems or parking enforcement.

(f) Any other economic improvement activity for which an assessment may be made on property specially benefited thereby.

[1991 c.698 §1]



Section 223.144 - Economic improvement district; business license ordinance.

(2) In any ordinance adopted under subsection (1) of this section, a city shall not be authorized to:

(a) Include within an economic improvement district any area of the city that is not zoned for commercial or industrial use.

(b) Impose a business license fee to raise revenue for an economic improvement that does not primarily benefit persons conducting business within the economic improvement district.

[1991 c.698 §2]



Section 223.145



Section 223.147 - Requirements of business license fee ordinance.

(a) Describes the economic improvement project to be undertaken or constructed.

(b) Contains a preliminary estimate of the probable cost of the economic improvement.

(c) Describes the boundaries of the district in which property will be assessed.

(d) Specifies the number of years, to a maximum of five, in which business license fees for the economic improvement will be imposed.

(e) Contains provision for notices to be mailed or delivered personally to affected persons that announce the intention of the council to construct or undertake the economic improvement project and to impose a business license fee upon persons conducting business within the district for a part or all of the cost. The notice shall state the time and place of the public hearing required under paragraph (f) of this subsection.

(f) Provides for a hearing not sooner than 30 days after the mailing or delivery of notices to affected persons at which the persons may appear to support or object to the proposed improvement and business license fee.

(2) The ordinance shall also:

(a) Provide that if, after the hearing held under subsection (1)(f) of this section, the council determines that the economic improvement shall be made, the council shall determine whether the businesses benefited shall bear all or a portion of the cost and shall determine, based on the actual or estimated cost of the economic improvement, the amount of the business license fee.

(b) Require notice of such proposed business license fee to be mailed or personally delivered to each person conducting business within the proposed economic improvement district, which notice shall state the amount of the business license fee. The notice shall state the time and place of a public hearing at which affected persons may appear to support or object to the proposed business license fee. The hearing shall not be held sooner than 30 days after the mailing or personal delivery of the notices.

(c) Provide that the council shall consider the objections of persons subject to the proposed business license fee and may adopt, correct, modify or revise the proposed business license fee.

(d) Provide that the business license fee will not be imposed and the economic improvement project terminated when written objections are received at the public hearing from more than 33 percent of persons conducting business within the economic improvement district who will be subject to the proposed business license fee.

[1991 c.698 §3]



Section 223.150



Section 223.151 - Advisory committee; functions.

[1991 c.698 §4]



Section 223.154 - Extension of business licensing period.

[1991 c.698 §5]



Section 223.155



Section 223.157 - Expenditure of business license revenues; liability for unauthorized expenditures.

(2) Any public official who expends any moneys derived from business license fees levied under ORS 223.141 to 223.161 for any purpose different from the purpose described in an ordinance adopted under ORS 223.144 shall be civilly liable for the return of the moneys by suit of the district attorney of the county in which the city is located or by suit of any taxpayer of the city.

[1991 c.698 §6]



Section 223.160



Section 223.161 - Effect of local improvement districts or urban renewal districts.

(2) The authority granted to cities by ORS 223.141 to 223.161 is in addition to any other authority a city may have under state law, its charter or its ordinances to create or finance economic improvement districts.

[1991 c.698 §7]



Section 223.165



Section 223.170



Section 223.175

FINANCING LOCAL IMPROVEMENTS (BANCROFT BONDING ACT)



Section 223.205 - Scope and application; validation of bond issues by cities of 100,000 or more.

(2) The provisions of the Bancroft Bonding Act are not mandatory. Any governmental body having charter provisions, or ordinance provisions authorized by charter, for bonding improvement assessments and selling bonds may follow those provisions or the provisions of the Bancroft Bonding Act, or the provisions of any other statute.

(3) All bonds issued prior to March 20, 1939, in accordance with the charter provisions of any city which, as of March 20, 1939, has or after that date attains a population of 100,000 or more inhabitants, according to the published federal census, and all action taken and proceedings adopted by a city prior to that date for issuing bonds in accordance with charter provisions are ratified, approved and confirmed.

[Amended by 1957 c.103; §1; 1959 c.653 §1; 1965 c.282 §2; 1975 c.642 §1; 1991 c. 902 §7]



Section 223.207 - Purpose of ORS 223.208.

[1977 c.722 §2]



Section 223.208 - System development and connection charges of local government subject to Bancroft Bonding Act.

(a) A system development charge designed to finance the purchase or development of a public park or recreational facility or the construction, extension or enlargement of a street, community water supply, storm sewer or sewerage or disposal system as defined in ORS 199.464 imposed by a local government as a condition to issuance of any occupancy permit or imposed by a local government at such other time as, by ordinance, it may determine.

(b) That portion of a connection charge imposed by a local government that is greater than the amount necessary to reimburse the local government for its costs of inspection and installing connections with system mains.

(2) Notwithstanding ORS 223.230, the financing of system development or connection charges under this section may, at the option of the governing body, be a second lien on real property, which lien shall be inferior only to the mortgage or other security interest held by the lender of the owner’s purchase money. Bonds issued under this subsection shall be issued separately from bonds otherwise issued under ORS 223.205 to 223.775 and shall comply with all applicable federal regulations.

[1977 c.722 §3; 1979 c.837 §1; 1983 c.349 §1; 1991 c.902 §8; 1997 c.249 §62; 2001 c.662 §1; 2003 c.802 §4]



Section 223.210 - Right of property owners to apply for installment payment of assessment.

(2) The owner of any property to be so assessed, at any time within 10 days after notice of final assessment is first published, may file with the recorder a written application to pay:

(a) The whole of the final assessment in installments; or

(b) If part of the final assessment has been paid, the unpaid balance of the assessment in installments.

(3) At the option of the local government, an installment application may be filed more than 10 days after notice of the final assessment is first published.

[Amended by 1957 c.103 §2; 1957 c.397 §1; 1967 c.239 §1; 1991 c.902 §9; 2003 c.802 §5]



Section 223.212 - Right of educational, religious, fraternal or charitable organizations and public corporations to bond the assessment.

[1957 c.95 §2; 1991 c.902 §10]



Section 223.215 - Contents of application to pay in installments; computation of installments.

(b) The application shall provide that the applicant agrees to pay the final assessment over a period of not less than 10 years nor more than 30 years and according to such terms as the governing body of the local government may provide. The governing body may provide that the owner of the assessed property may elect to have the final assessment payable over a period of less than 10 years and according to such terms as the governing body may provide.

(c) The application shall also provide that the applicant acknowledges and agrees to pay interest at the rate provided by the governing body of the local government on all unpaid assessments, together with an amount, determined by the governing body, sufficient to pay a proportionate part of the cost of administering the bond assessment program and issuing the bonds authorized under ORS 223.235, including but not limited to legal, printing and consultant’s fees.

(d) The application shall also contain a statement, by lots or blocks, or other convenient description, of the property of the applicant assessed for the improvement.

(2) In connection with the final assessments for any local improvement, the governing body of the local government may establish a procedure by which an owner of any property to be assessed may irrevocably elect in writing to have the final assessment levied for a number of years less than 10, which shall be determined by the governing body. The written election shall:

(a) Be signed by the owner or a duly authorized representative of the owner;

(b) Contain a description of the assessed property and the local improvement for which the assessment is made; and

(c) Contain a statement by the owner acknowledging that the improvement is a local improvement as described under ORS 223.001 (9), that payment of the final assessment against the properties benefited by the local improvement plus interest may be spread over at least 10 years and that, notwithstanding any provision of law, the owner consents to make payments over a period of less than 10 years and to have the assessment levied on the benefited property accordingly.

(3) The election under subsection (2) of this section shall be recorded in the bond lien docket for the local improvement to which the assessment relates. From and after the time at which the written election is so recorded, it shall be valid and binding upon all subsequent owners of the property or any part thereof.

[Amended by 1957 c.103 §3; 1959 c.653 §2; 1969 c.531 §1; 1971 c.100 §1; 1975 c.320 §1; 1981 c.322 §1; 1985 c.656 §1; 1991 c.902 §11; 2003 c.802 §6]



Section 223.220



Section 223.225 - Record of application to be kept.

(1) Keep all applications filed under ORS 223.210 in convenient form for examination. The applications received for each local improvement shall be separate.

(2) Enter in a book kept for that purpose, under separate heads for each local improvement, the date of filing of each application, the name of the applicant, a description of the property and the amount of the final assessment, as shown in the application.

[Amended by 1957 c.103 §5; 1991 c.902 §12; 2003 c.802 §7]



Section 223.230 - Lien docket; interest; priority; public access.

(2) The docket shall stand thereafter as a lien docket as for ad valorem property taxes assessed and levied in favor of the local government against each lot or parcel of land or other property, until paid, for the following:

(a) For the amounts of the unpaid final assessments therein docketed, with interest on the installments of the final assessments at the rate determined by the governing body of the local government under ORS 223.215; and

(b) For any additional interest or penalties imposed by the local government with respect to any installments of final assessments that are not paid when due.

(3) All unpaid final assessments together with accrued and unpaid interest and penalties are a lien on each lot or parcel of land or other property, respectively, in favor of the local government, and the lien shall have priority over all other liens and encumbrances whatsoever.

(4) For a local improvement district assessment lien or system development charge installment payment contract lien to continue, each local government shall make the appropriate lien record, as prescribed by this section and ORS 223.393, available on hard copy or through an online electronic medium.

[Amended by 1957 c.103 §6; 1959 c.653 §3; 1969 c.531 §2; 1975 c.642 §2a; 1981 c.94 §10; 1981 c.322 §2; 1991 c.902 §13; 1995 c.709 §2; 1997 c.840 §2; 2003 c.195 §10; 2005 c.46 §1]



Section 223.235 - Issuance of bonds; limitations.

(2) The bonds authorized to be issued under this section must be issued in an amount that does not exceed the unpaid balance of all final assessments for the related local improvements, plus the amounts necessary to fund any debt service reserve and to pay any other financing costs associated with the bonds.

(3)(a) If the question of the issuance of the specific bonds has been approved by the electors of the local government and the bonds are issued as general obligation bonds, the local government shall each year assess, levy and collect a tax on all taxable property within its boundaries. The amount of the tax must be sufficient to pay all principal of and interest on the bonds that are due and payable in that year and to replenish any debt service reserves required for the bonds. In computing the amount of taxes to impose, the local government shall:

(A) Deduct from the total amount otherwise required the amount of final installment payments that are pledged to the payment of the bonds and that are due and payable in that year; and

(B) Add to this net amount the amount of reasonably anticipated delinquencies in the payments of the installments or the taxes.

(b) The taxes must be levied in each year and returned to the county officer whose duty it is to extend the tax roll within the time and in the manner provided in ORS 310.060.

(c) The taxes become payable at the same time and are collected by the same officer who collects county taxes and must be turned over to the local government according to law.

(d) The county officer whose duty it is to extend the county levy shall extend the levy of the local government in the same manner as city taxes are extended. Property may be sold for nonpayment of the taxes levied by a local government in like manner and with like effect as in the case of county and state taxes.

(4)(a) All bonds issued pursuant to this section, including general obligation bonds, are secured by and payable from the installments of final assessments with respect to which the bonds were issued.

(b) In the ordinance or resolution authorizing the issuance of the bonds, the governing body of the issuing local government may:

(A) Provide that installments of final assessments levied with respect to two or more local improvements shall secure a single issue of bonds.

(B) Reserve the right to pledge, as security for any bonds thereafter issued pursuant to this section, any installments of final assessments previously pledged as security for other bonds issued pursuant to this section.

(c) All bonds must be secured by a lien on the installments of final assessments with respect to which they were issued. The lien is valid, binding and fully perfected from the date of issuance of the bonds. The installments of final assessments are immediately subject to the lien without the physical delivery thereof, the filing of any notice or any further act. The lien is valid, binding and fully perfected against all persons having claims of any kind against the local government or the property assessed whether in tort, contract or otherwise, and irrespective of whether the persons have notice of the lien.

(5) As additional security for any bonds issued under this section, including general obligation bonds, the governing body of the issuing local government may pledge or mortgage, or grant security interests in, its revenues, assets and properties, and otherwise secure and enter into covenants with respect to the bonds as provided in ORS chapter 287A.

(6)(a) A local government may, from time to time after the undertaking of a local improvement has been authorized, borrow money and issue and sell notes for the purpose of providing interim financing for the actual costs of the local improvement.

(b) Notes authorized under this subsection may be issued in a single series for the purpose of providing interim financing for two or more local improvements.

(c) Notes authorized under this subsection may not mature later than one year after the date upon which the issuing local government expects to issue bonds for the purpose of providing permanent financing with respect to installment payments of the final assessments for the local improvements.

(d) Any notes authorized under this subsection may be refunded from time to time by the issuance of additional notes or out of the proceeds of bonds issued pursuant to this section. The notes may be made payable from the proceeds of any bonds to be issued under this section to provide permanent financing or from any other sources from which the bonds are payable.

(e) The governing body of the issuing local government may pledge to the payment of the notes any revenues that may be pledged to the payment of bonds authorized to be issued under this section with respect to the local improvements for which the notes provide interim financing.

[Amended by 1957 c.103 §7; 1959 c.653 §4; 1967 c.196 §1; 1975 c.320 §2; 1975 c.738 §1; 1983 c.349 §2; 1991 c.902 §14; 1995 c.333 §1; 2003 c.802 §8; 2005 c.443 §1; 2007 c.783 §74]



Section 223.240



Section 223.245 - Budget to include bond payments.

[Amended by 1983 c.349 §3; 1991 c.902 §15; 2003 c.802 §9]



Section 223.250



Section 223.255



Section 223.260 - Sale of bonds; disposition of proceeds from bond sales.

(2) A local government may create, within the Bancroft Bond Redemption Fund maintained by the local government as required by ORS 223.285, separate accounts for separate issues of bonds or notes issued as provided in ORS 223.235, and may pledge any amounts deposited in the separate accounts to specific issues of bonds or notes without pledging the amounts to any other issues of such bonds or notes.

[Amended by 1957 c.103 §9; 1975 c.642 §5; 1983 c.349 §6; 1991 c.902 §16; 2003 c.802 §10]



Section 223.262 - Assessment contracts; transfer of contract rights by local government; use of proceeds.

(a) "Assessment contract" means the obligation to pay final assessments in installments that arise when a property owner submits an application to pay assessments in installments under ORS 223.210 or a similar provision of a local charter.

(b) "Assessment contract rights" includes the right to receive installment payments of final assessments, with interest, made under an assessment contract, and the right to enforce the lien of the final assessment.

(2) Any local government that receives or expects to receive assessment contracts may:

(a) Sell or assign to third parties all or any portion of its assessment contract rights.

(b) Create corporations or other business entities to factor assessment contract rights.

(c) Create grantor trusts and transfer to the trusts assessment contract rights.

(d) Contract to service assessment contracts and assessment liens for the owners of assessment contract rights, or contract with third parties to service assessment contracts and assessment liens for the owners of assessment contract rights.

(e) Serve as a trustee for the owners of assessment contract rights.

(f) Enter into contracts necessary to carry out the provisions of this section.

(3) Any trust created under this section may fractionalize and sell assessment contract rights.

(4) Assessment contract rights, any interests therein and any interests in trusts secured primarily by assessment contract rights shall be exempt from registration under ORS 59.055.

(5) If assessment contract rights that secure outstanding obligations of a local government are sold or assigned under this section, an amount shall be placed irrevocably in escrow that is calculated to be sufficient to pay all principal and interest on the outstanding obligations as they mature or are irrevocably called for prior redemption. Any sale proceeds not required to fund the escrow may be placed in the general fund of the local government. If only a portion of the contract rights securing outstanding obligations is sold, then the amount of outstanding obligations that must be defeased pursuant to this subsection shall be that proportion of the principal amount of the outstanding obligations that the principal amount of the contract rights that are sold represents to the total principal amount of the contract rights that secure the outstanding obligations.

[1989 c.603 §2; 1991 c.902 §17; 2003 c.802 §11; 2007 c.783 §75]



Section 223.265 - Payment of installments; due dates.

(2) The installments and interest are payable to the treasurer by the property owner whose application to pay the cost of the local improvement by installments has been filed as provided in ORS 223.210.

(3) The amount of each installment (percentage of the total final assessment) shall be determined by the governing body of the local government and shall be as appears by the bond lien docket described in ORS 223.230. Each installment shall be due and payable with the accrued and unpaid interest on the unpaid balance of the final assessment amount at the rate per annum determined by the governing body of the local government under ORS 223.215.

(4) The first payment shall be due and payable on the date that the governing body shall determine, and subsequent payments shall be due and payable on subsequent periodic dates thereafter as shall have been determined by the governing body.

[Amended by 1957 c.103 §10; 1959 c.653 §6; 1969 c.531 §3; 1971 c.100 §3; 1975 c.320 §4; 1981 c.322 §4; 1991 c.902 §18; 2003 c.802 §12]



Section 223.270 - Procedure for collection on default.

(a) Giving the name of the owner then in default in the payment of the sums due;

(b) Stating the sums due, either principal or interest and any unpaid late payment penalties or charges;

(c) Containing a description of the property upon which the sums are owing; and

(d) Declaring the whole sum, both principal and interest, due and payable at once.

(2) The governing body may then proceed at once to collect all unpaid installments and to enforce collection thereof, with all unpaid late payment penalties and charges added thereto, in the same manner in which delinquent property taxes are collected under applicable law or, in the case of a city, in the same manner as street and sewer assessments are collected pursuant to the terms of the city charter.

[Amended by 1991 c.902 §19; 2003 c.802 §13]



Section 223.275 - Notice to pay; receipts and entries on lien docket.

[Amended by 1991 c.902 §20; 2003 c.802 §14]



Section 223.280 - Right of owner to prepay balance and discharge lien.

[Amended by 1991 c.902 §21; 2003 c.802 §15]



Section 223.285 - Separate funds kept for moneys received; investments authorized.

[Amended by 1975 c.495 §1; 1991 c.902 §22; 2003 c.802 §16]



Section 223.290 - Payments entered on lien docket; lien discharge.

[Amended by 1991 c.902 §23; 1995 c.709 §3; 1997 c.840 §3]



Section 223.295 - Limit on city indebtedness.

(2) The general obligation bonds and general obligation interim financing notes issued pursuant to ORS 223.235 shall be determined by deducting from the sum total of outstanding general obligation bonds and general obligation interim financing notes issued pursuant to ORS 223.235, the aggregate of sinking funds or other funds applicable to the payment thereof, less the aggregate of overdrafts, if any, in the related improvement bond interest fund. [Amended by 1955 c.28 §1; 1955 c.686 §1; 1959 c.653 §7; 1963 c.545 §2; 1965 c.282 §3; 1985 c.441 §1; 1991 c.459 §351; 1991 c.902 §24]

Note: Section 22, chapter 812, Oregon Laws 2015, provides:

Sec. 22. Hunziker Development Project. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the City of Tigard, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $1,500,000 in net proceeds and interest earnings for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $1,500,000 in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established under ORS 461.553 for distribution to the City of Tigard for the purpose of creating or improving public infrastructure in support of the Hunziker Development Project.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) The Hunziker Development Project will maximize usable industrial land.

(b) Investment in public infrastructure can stimulate industrial growth and promote employment opportunities in this state.

[2015 c.812 §22]



Section 223.297 - Policy.

[1989 c.449 §1; 1991 c.902 §25; 2003 c.765 §1; 2003 c.802 §17]

Note: 223.297 to 223.314 were added to and made a part of 223.205 to 223.295 by legislative action, but were not added to and made a part of the Bancroft Bonding Act. See section 10, chapter 449, Oregon Laws 1989.



Section 223.299 - Definitions for ORS 223.297 to 223.314.

(1)(a) "Capital improvement" means facilities or assets used for the following:

(A) Water supply, treatment and distribution;

(B) Waste water collection, transmission, treatment and disposal;

(C) Drainage and flood control;

(D) Transportation; or

(E) Parks and recreation.

(b) "Capital improvement" does not include costs of the operation or routine maintenance of capital improvements.

(2) "Improvement fee" means a fee for costs associated with capital improvements to be constructed.

(3) "Reimbursement fee" means a fee for costs associated with capital improvements already constructed, or under construction when the fee is established, for which the local government determines that capacity exists.

(4)(a) "System development charge" means a reimbursement fee, an improvement fee or a combination thereof assessed or collected at the time of increased usage of a capital improvement or issuance of a development permit, building permit or connection to the capital improvement. "System development charge" includes that portion of a sewer or water system connection charge that is greater than the amount necessary to reimburse the local government for its average cost of inspecting and installing connections with water and sewer facilities.

(b) "System development charge" does not include any fees assessed or collected as part of a local improvement district or a charge in lieu of a local improvement district assessment, or the cost of complying with requirements or conditions imposed upon a land use decision, expedited land division or limited land use decision.

[1989 c.449 §2; 1991 c.817 §29; 1991 c.902 §26; 1995 c.595 §28; 2003 c.765 §2a; 2003 c.802 §18]

Note: See note under 223.297.



Section 223.300



Section 223.301 - Certain system development charges and methodologies prohibited.

(2) A local government may not establish or impose a system development charge that requires an employer to pay a reimbursement fee or an improvement fee based on:

(a) The number of individuals hired by the employer after a specified date; or

(b) A methodology that assumes that costs are necessarily incurred for capital improvements when an employer hires an additional employee.

(3) A methodology set forth in an ordinance or resolution that establishes an improvement fee or a reimbursement fee shall not include or incorporate any method or system under which the payment of the fee or the amount of the fee is determined by the number of employees of an employer without regard to new construction, new development or new use of an existing structure by the employer.

[1999 c.1098 §2; 2003 c.802 §19]

Note: See note under 223.297.



Section 223.302 - System development charges; use of revenues; review procedures.

(2) Local governments shall adopt administrative review procedures by which any citizen or other interested person may challenge an expenditure of system development charge revenues. Such procedures shall provide that such a challenge must be filed within two years of the expenditure of the system development charge revenues. The decision of the local government shall be judicially reviewed only as provided in ORS 34.010 to 34.100.

(3)(a) A local government must advise a person who makes a written objection to the calculation of a system development charge of the right to petition for review pursuant to ORS 34.010 to 34.100.

(b) If a local government has adopted an administrative review procedure for objections to the calculation of a system development charge, the local government shall provide adequate notice regarding the procedure for review to a person who makes a written objection to the calculation of a system development charge.

[1989 c.449 §3; 1991 c.902 §27; 2001 c.662 §2; 2003 c.765 §3; 2003 c.802 §20]

Note: See note under 223.297.



Section 223.304 - Determination of amount of system development charges; methodology; credit allowed against charge; limitation of action contesting methodology for imposing charge; notification request.

(A) Ratemaking principles employed to finance publicly owned capital improvements;

(B) Prior contributions by existing users;

(C) Gifts or grants from federal or state government or private persons;

(D) The value of unused capacity available to future system users or the cost of the existing facilities; and

(E) Other relevant factors identified by the local government imposing the fee.

(b) The methodology for establishing or modifying a reimbursement fee must:

(A) Promote the objective of future system users contributing no more than an equitable share to the cost of existing facilities.

(B) Be available for public inspection.

(2) Improvement fees must:

(a) Be established or modified by ordinance or resolution setting forth a methodology that is available for public inspection and demonstrates consideration of:

(A) The projected cost of the capital improvements identified in the plan and list adopted pursuant to ORS 223.309 that are needed to increase the capacity of the systems to which the fee is related; and

(B) The need for increased capacity in the system to which the fee is related that will be required to serve the demands placed on the system by future users.

(b) Be calculated to obtain the cost of capital improvements for the projected need for available system capacity for future users.

(3) A local government may establish and impose a system development charge that is a combination of a reimbursement fee and an improvement fee, if the methodology demonstrates that the charge is not based on providing the same system capacity.

(4) The ordinance or resolution that establishes or modifies an improvement fee shall also provide for a credit against such fee for the construction of a qualified public improvement. A "qualified public improvement" means a capital improvement that is required as a condition of development approval, identified in the plan and list adopted pursuant to ORS 223.309 and either:

(a) Not located on or contiguous to property that is the subject of development approval; or

(b) Located in whole or in part on or contiguous to property that is the subject of development approval and required to be built larger or with greater capacity than is necessary for the particular development project to which the improvement fee is related.

(5)(a) The credit provided for in subsection (4) of this section is only for the improvement fee charged for the type of improvement being constructed, and credit for qualified public improvements under subsection (4)(b) of this section may be granted only for the cost of that portion of such improvement that exceeds the local government’s minimum standard facility size or capacity needed to serve the particular development project or property. The applicant shall have the burden of demonstrating that a particular improvement qualifies for credit under subsection (4)(b) of this section.

(b) A local government may deny the credit provided for in subsection (4) of this section if the local government demonstrates:

(A) That the application does not meet the requirements of subsection (4) of this section; or

(B) By reference to the list adopted pursuant to ORS 223.309, that the improvement for which credit is sought was not included in the plan and list adopted pursuant to ORS 223.309.

(c) When the construction of a qualified public improvement gives rise to a credit amount greater than the improvement fee that would otherwise be levied against the project receiving development approval, the excess credit may be applied against improvement fees that accrue in subsequent phases of the original development project. This subsection does not prohibit a local government from providing a greater credit, or from establishing a system providing for the transferability of credits, or from providing a credit for a capital improvement not identified in the plan and list adopted pursuant to ORS 223.309, or from providing a share of the cost of such improvement by other means, if a local government so chooses.

(d) Credits must be used in the time specified in the ordinance but not later than 10 years from the date the credit is given.

(6) Any local government that proposes to establish or modify a system development charge shall maintain a list of persons who have made a written request for notification prior to adoption or amendment of a methodology for any system development charge.

(7)(a) Written notice must be mailed to persons on the list at least 90 days prior to the first hearing to establish or modify a system development charge, and the methodology supporting the system development charge must be available at least 60 days prior to the first hearing. The failure of a person on the list to receive a notice that was mailed does not invalidate the action of the local government. The local government may periodically delete names from the list, but at least 30 days prior to removing a name from the list shall notify the person whose name is to be deleted that a new written request for notification is required if the person wishes to remain on the notification list.

(b) Legal action intended to contest the methodology used for calculating a system development charge may not be filed after 60 days following adoption or modification of the system development charge ordinance or resolution by the local government. A person shall request judicial review of the methodology used for calculating a system development charge only as provided in ORS 34.010 to 34.100.

(8) A change in the amount of a reimbursement fee or an improvement fee is not a modification of the system development charge methodology if the change in amount is based on:

(a) A change in the cost of materials, labor or real property applied to projects or project capacity as set forth on the list adopted pursuant to ORS 223.309; or

(b) The periodic application of one or more specific cost indexes or other periodic data sources. A specific cost index or periodic data source must be:

(A) A relevant measurement of the average change in prices or costs over an identified time period for materials, labor, real property or a combination of the three;

(B) Published by a recognized organization or agency that produces the index or data source for reasons that are independent of the system development charge methodology; and

(C) Incorporated as part of the established methodology or identified and adopted in a separate ordinance, resolution or order.

[1989 c.449 §4; 1991 c.902 §28; 1993 c.804 §20; 2001 c.662 §3; 2003 c.765 §§4a,5a; 2003 c.802 §21]

Note: See note under 223.297.



Section 223.305



Section 223.307 - Authorized expenditure of system development charges.

(2) Improvement fees may be spent only on capacity increasing capital improvements, including expenditures relating to repayment of debt for such improvements. An increase in system capacity may be established if a capital improvement increases the level of performance or service provided by existing facilities or provides new facilities. The portion of the improvements funded by improvement fees must be related to the need for increased capacity to provide service for future users.

(3) System development charges may not be expended for costs associated with the construction of administrative office facilities that are more than an incidental part of other capital improvements or for the expenses of the operation or maintenance of the facilities constructed with system development charge revenues.

(4) Any capital improvement being funded wholly or in part with system development charge revenues must be included in the plan and list adopted by a local government pursuant to ORS 223.309.

(5) Notwithstanding subsections (1) and (2) of this section, system development charge revenues may be expended on the costs of complying with the provisions of ORS 223.297 to 223.314, including the costs of developing system development charge methodologies and providing an annual accounting of system development charge expenditures.

[1989 c.449 §5; 1991 c.902 §29; 2003 c.765 §6; 2003 c.802 §22]

Note: See note under 223.297.



Section 223.309 - Preparation of plan for capital improvements financed by system development charges; modification.

(2) A local government that has prepared a plan and the list described in subsection (1) of this section may modify the plan and list at any time. If a system development charge will be increased by a proposed modification of the list to include a capacity increasing capital improvement, as described in ORS 223.307 (2):

(a) The local government shall provide, at least 30 days prior to the adoption of the modification, notice of the proposed modification to the persons who have requested written notice under ORS 223.304 (6).

(b) The local government shall hold a public hearing if the local government receives a written request for a hearing on the proposed modification within seven days of the date the proposed modification is scheduled for adoption.

(c) Notwithstanding ORS 294.160, a public hearing is not required if the local government does not receive a written request for a hearing.

(d) The decision of a local government to increase the system development charge by modifying the list may be judicially reviewed only as provided in ORS 34.010 to 34.100.

[1989 c.449 §6; 1991 c.902 §30; 2001 c.662 §4; 2003 c.765 §7a; 2003 c.802 §23]

Note: See note under 223.297.



Section 223.310



Section 223.311 - Deposit of system development charge revenues; annual accounting.

(2) The local government shall include in the annual accounting:

(a) A list of the amount spent on each project funded, in whole or in part, with system development charge revenues; and

(b) The amount of revenue collected by the local government from system development charges and attributed to the costs of complying with the provisions of ORS 223.297 to 223.314, as described in ORS 223.307.

[1989 c.449 §7; 1991 c.902 §31; 2001 c.662 §5; 2003 c.765 §8a; 2003 c.802 §24]

Note: See note under 223.297.



Section 223.312



Section 223.313 - Applicability of ORS 223.297 to 223.314.

(2) The provisions of ORS 223.297 to 223.314 shall not be applicable if they are construed to impair bond obligations for which system development charges have been pledged or to impair the ability of local governments to issue new bonds or other financing as provided by law for improvements allowed under ORS 223.297 to 223.314.

[1989 c.449 §8; 1991 c.902 §32; 2003 c.802 §25]

Note: See note under 223.297.



Section 223.314 - Establishment or modification of system development charge not a land use decision.

[1989 c.449 §9; 2001 c.662 §6; 2003 c.765 §9]

Note: See note under 223.297.



Section 223.315



Section 223.317 - Apportionment of special assessment among parcels in subsequent partition of tract.

(2) A local government shall apportion a final assessment under this section when requested to do so by any owner, mortgagee or lienholder of a parcel of real property that was formed from the partition or other division of the larger tract of real property against which the final assessment was originally levied. When the deed, mortgage or other instrument evidencing the applicant’s ownership or other interest in the parcel has not been recorded by the county clerk of the county in which the parcel is situated, the local government shall not apportion the final assessment unless the applicant files a true copy of that deed, mortgage or instrument with the local government.

(3) Apportionment of a final assessment under this section shall be done in accordance with an order or resolution of the governing body of the local government. The order or resolution shall describe each parcel of real property affected by the apportionment, the amount of the final assessment levied against each parcel, the owner of each parcel and such additional information as is required to keep a permanent and complete record of the final assessments and the payments thereon. A copy of the order or resolution shall be filed with the recorder required to maintain the lien docket for the local government, who shall make any necessary changes or entries in the lien docket for the local government.

[Formerly 308.140; 1991 c.902 §33; 2003 c.802 §26]

Note: 223.317 to 223.327 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 223 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 223.320



Section 223.322 - Proration of unpaid installments.

[Formerly 308.145; 1991 c.902 §34; 1995 c.333 §22; 1997 c.833 §21]

Note: See note under 223.317.



Section 223.325



Section 223.327 - Procedure for equitable apportionment by ordinance or regulation.

[Formerly 308.150; 1991 c.902 §35; 2003 c.802 §27]

Note: See note under 223.317.



Section 223.330



Section 223.335



Section 223.340



Section 223.345



Section 223.350



Section 223.355



Section 223.360



Section 223.365



Section 223.370



Section 223.375



Section 223.380



Section 223.385



Section 223.387 - Description of real property; effect of error in name of owner.

(1) Real property may be described by giving the subdivision according to the United States survey when coincident with the boundaries thereof, or by lots, blocks and addition names, or by giving the boundaries thereof by metes and bounds, or by reference to the book and page of any public record of the county where the description may be found, or by designation of tax lot number referring to a record kept by the assessor of descriptions of real properties of the county, which record shall constitute a public record, or in any other manner as to cause the description to be capable of being made certain. Initial letters, abbreviations, figures, fractions and exponents, to designate the township, range, section, or part of a section, or the number of any lot or block or part thereof, or any distance, course, bearing or direction, may be employed in any description of real property.

(2) If the owner of any land is unknown, the land may be assessed to "unknown owner," or "unknown owners." If the property is correctly described, no final assessment shall be invalidated by a mistake in the name of the owner of the real property assessed or by the omission of the name of the owner or the entry of a name other than that of the true owner. Where the name of the true owner, or the owner of record, of any parcel of real property is given, the final assessment shall not be held invalid on account of any error or irregularity in the description if the description would be sufficient in a deed of conveyance from the owner, or is such that, in a suit to enforce a contract to convey, employing such description a court of equity would hold it to be good and sufficient.

(3) Any description of real property which conforms substantially to the requirements of this section shall be a sufficient description in all proceedings of assessment relating or leading to a final assessment for a local improvement, foreclosure and sale of delinquent assessments, and in any other proceeding related to or connected with levying, collecting and enforcing final assessments for special benefits to the property.

[1959 c.219 §1; 1965 c.282 §4; 1971 c.198 §1; 1991 c.902 §36]



Section 223.389 - Procedure in making local assessments for local improvements.

(2)(a) The ordinance or resolution prescribing the procedure shall provide for adoption or enactment of an ordinance or resolution designating the local improvement as to which an assessment is contemplated, describing the boundaries of the district to be assessed. Provision shall be made for at least 10 days’ notice to owners of property within the proposed district in which the local improvement is contemplated. The notice may be made by posting, by newspaper publication or by mail, or by any combination of such methods. The notice shall specify the time and place where the governing body will hear and consider objections or remonstrances to the proposed local improvement by any parties aggrieved thereby.

(b) If the governing body determines that the local improvement shall be made, when the estimated cost thereof is ascertained on the basis of the contract award or the departmental cost of the local government, the governing body shall determine whether the property benefited shall bear all or a portion of the cost. The recorder or other person designated by the governing body shall prepare the estimated assessment to the respective lots within the assessment district and file it in the appropriate office of the local government. Notice of the estimated assessment shall be mailed or personally delivered to the owner of each lot proposed to be assessed. The notice shall state the amounts of the estimated assessment proposed on that property and shall fix a date by which time objections shall be filed with the recorder. Any objection shall state the grounds for the objection. The governing body shall consider the objections and grounds and may adopt, correct, modify or revise the estimated assessments.

(c) The governing body shall determine the amount of estimated assessment to be charged against each lot within the district, according to the special and peculiar benefits accruing to the lot from the local improvement, and shall by ordinance or resolution spread the estimated assessments.

[1959 c.219 §2; 1991 c.902 §37; 2003 c.802 §28]



Section 223.391 - Notice of proposed assessment to owner of affected lot.

[1959 c.219 §3; 1991 c.902 §38; 2003 c.802 §29]



Section 223.393 - Estimated and final assessments become liens.

[1959 c.219 §4; 1991 c.902 §39; 2003 c.802 §30]



Section 223.395 - Deficit assessments or refunds when initial assessment based on estimated cost.

[1959 c.219 §5; 1991 c.902 §40]



Section 223.396



Section 223.397



Section 223.399 - Powers of local government concerning assessments for local improvements.

[1959 c.219 §8; 1965 c.133 §1; 1991 c.902 §41; 2003 c.802 §31]



Section 223.401 - Review of assessment.

[1965 c.133 §2]



Section 223.405 - Definitions for ORS 223.405 to 223.485.

[Amended by 1965 c.282 §5; 1991 c.902 §42]



Section 223.410 - Authority of governing body to make reassessment.

[Amended by 1991 c.902 §43]



Section 223.415 - Basis for, amount and method of reassessment.

(1) The property embraced in the reassessment shall be limited to property embraced in the original final assessment;

(2) Property on which the original final assessment was paid in full shall not be included in the reassessment; and

(3) Interest from the date of delinquency of the original final assessment may be added by the governing body to the reassessment in cases where the property was included in the original final assessment, but such interest shall not apply to any portion of the reassessment that exceeds the amount of the original final assessment. The reassessment shall be made in an equitable manner as nearly as may be in accordance with the law in force at the time the local improvement was made, but the governing body may adopt a different plan of apportioning benefits or exclude portions of the district when in its judgment it is essential to secure an equitable assessment. Credit shall be allowed on the new assessment for all payments made on the original final assessment.

[Amended by 1991 c.902 §44]



Section 223.420 - Effect of reassessment; exceptions.

[Amended by 1991 c.902 §45]



Section 223.425 - Resolution to reassess.

[Amended by 1991 c.902 §46]



Section 223.430 - Publication of notice of reassessment; contents.

[Amended by 1991 c.902 §47; 2003 c.802 §32]



Section 223.435 - Personal notice to each owner; right to file objections.

[Amended by 1991 c.902 §48]



Section 223.440 - Hearing on objections; revision of reassessment.

[Amended by 1991 c.902 §49]



Section 223.445 - Reassessment ordinance or resolution.

[Amended by 1991 c.902 §50]



Section 223.450 - Lien docket entry; crediting prior payments.

[Amended by 1991 c.902 §51; 2003 c.802 §33]



Section 223.455 - Right of purchaser at sale under prior assessment.

[Amended by 1991 c.902 §52; 2003 c.802 §34]



Section 223.460



Section 223.462 - Review of reassessment.

[1965 c.71 §4]



Section 223.465



Section 223.470



Section 223.475



Section 223.480



Section 223.485 - When reassessment authority inapplicable; time limitation.

(2) No proceedings for making a reassessment shall be instituted after 20 years from the date when the first assessment was entered on the lien docket.

[Amended by 1965 c.71 §3; 1991 c.902 §53; 2003 c.802 §35]



Section 223.505 - Definitions for ORS 223.505 to 223.595.

(1) "Lawfully established unit of land" has the meaning given that term in ORS 92.010.

(2) "Tract" has the meaning given that term in ORS 215.010.

(3) "Treasurer" means the officer designated by charter or ordinance of the local government to collect unpaid liens or final assessments, take all steps necessary to enforce delinquent liens or assessments and to maintain records pertaining to collection proceedings thereon.

[Amended by 1991 c.902 §54; 2003 c.802 §36; 2012 c.47 §1]



Section 223.510 - Authority to sell property for delinquent liens and assessments.

[Amended by 1991 c.902 §55; 2003 c.802 §37]



Section 223.515 - Preparation, transmission and contents of delinquent list.

[Amended by 1991 c.902 §56; 2003 c.802 §38]



Section 223.520 - Procedure in collecting delinquencies.

[Amended by 1991 c.902 §57; 2003 c.802 §39; 2012 c.47 §2]



Section 223.523 - Notice of sale; publication; personal notice to property owner and occupant.

(2) The treasurer shall send a copy of the first of the four published notices by registered or certified mail to both the owner of the real property to be sold at the last-known post-office address of the owner or place of residence and to the occupant, if any, of the real property to be sold. The treasurer shall also send a notice containing the same information required in a published notice under subsection (1) of this section by registered or certified mail at least 60 days prior to the sale to any person requesting notice under ORS 86.806 and to any person having a lien or other interest in the real property to be sold if the lien or interest appears of record. The treasurer shall retain and file the return receipt for the registered or certified mail.

[1977 c.403 §2; 1985 c.231 §1; 1991 c.902 §58; 2009 c.510 §5]



Section 223.525 - Conduct of foreclosure sale.

(a) The amount of the unpaid final assessment plus interest, penalties and the costs of conducting the sale; or

(b) Seventy-five percent of the total assessed value of the real property, as determined by the assessor of the county in which the land and improvements are located.

(2) If more than one bid equals or exceeds the minimum sum for which real property may be sold under this section, the real property must be sold to the highest bidder.

(3) If none of the bids equals or exceeds the minimum sum for which real property may be sold under this section or the sale is not completed for any other reason, the real property may be offered for sale as provided in ORS 223.560.

(4) If the sum received for the sale of real property under this section exceeds the amount of the unpaid final assessment, plus interest, penalties and the costs of conducting the sale, the treasurer shall apply the proceeds of the sale as follows:

(a) To the costs of conducting the sale.

(b) To the unpaid final assessment or installment secured by the lien and the interest and penalties.

(c) To persons with recorded liens or other interest in the real property in the order of their priority.

(d) To the debtor or the debtor’s heirs or assigns.

(5) A levy is not required upon lawfully established units of land or tracts on the list described in ORS 223.515, but a notice of sale must be posted four consecutive weeks before the sale of each lawfully established unit of land or tract.

[Amended by 1977 c.403 §3; 1991 c.902 §59; 2012 c.47 §3]



Section 223.530 - Title of purchaser.

[Amended by 1991 c.902 §60; 2003 c.802 §40]



Section 223.535 - Record of sales; receipts for lien payments.

[Amended by 1991 c.902 §61]



Section 223.540 - Payment of sale price.

[Amended by 1991 c.902 §62]



Section 223.545 - Purchase by local government in absence of bids.

[Amended by 1991 c.902 §63; 2003 c.802 §41]



Section 223.550 - Certificate of sale; contents.

[Amended by 1991 c.902 §64]



Section 223.555 - Lien docket entries mandatory.



Section 223.560 - Unsold property reoffered; exceptions.



Section 223.565 - Procedure and conditions of redemption.

(2) Anyone applying or seeking to redeem property sold under the provisions of ORS 223.505 to 223.590 must pay or offer to pay the sum necessary in lawful money of the United States.

(3) When an individual purchases real property at a foreclosure sale under ORS 223.505 to 223.590, if, with the approval of the local government, that purchaser incurs costs for maintaining or improving the property during the period allowed for redemption and if the property is subsequently redeemed, the treasurer may return all or part of the penalty paid by the person redeeming the property to the purchaser as provided by charter or ordinance of the local government.

[Amended by 1977 c.403 §4; 1991 c.902 §65; 2003 c.576 §397; 2003 c.802 §42]



Section 223.570 - Execution and contents of deed to purchaser.

[Amended by 1991 c.902 §66]



Section 223.575 - Legal and evidentiary effect of deed.

(1) Fraud in making the final assessment or in the final assessment, or in the procuring of the lien.

(2) Payment of the final assessment or lien before sale or redemption after sale.

(3) That payment or redemption was prevented by fraud of the purchaser.

(4) That the property was sold for a lien or final assessment for which neither the property nor its owner, at the time of sale, was liable, and that no part of the final assessment or lien was assessed or levied upon the property sold.

[Amended by 1991 c.902 §67; 2003 c.802 §43]



Section 223.580 - Grantee of deed entitled to possession.



Section 223.585 - Time limitation on actions to recover sold property.

[Amended by 1991 c.902 §68]



Section 223.590 - Tender of purchase price in action to recover property.

[Amended by 1991 c.902 §69]



Section 223.593 - Alternate redemption procedure; cash payment required.

(2) Redemption of such real property may be made by paying to the treasurer of the local government, at any time within one year after the date of sale, the following amounts:

(a) The purchase price at the foreclosure sale and 10 percent thereof as penalty;

(b) The amount of any taxes, assessments or liens upon the property that are paid after the sale by the purchaser at the sale; and

(c) Interest on the amounts paid under paragraphs (a) and (b) of this subsection at a rate of 10 percent per annum from the respective times of the payments of the purchase price, taxes, assessments or liens to the date of redemption.

(3) A redemption of property under this section shall be made for cash.

[Formerly 223.670; 2003 c.576 §398; 2003 c.802 §44]



Section 223.594 - Lien for water service to certain real property through single water meter; owner as water user; foreclosure.

(2) When requested by the property owner and authorized by the municipal utility, a single water meter may serve several parcels of real property owned by the same owner. The owner of those parcels of real property shall be considered the user of the water. If payment for such water is not made when due and the water has not been shut off or will not be shut off, the municipal utility providing such service may place a lien on the real property to which water service was provided for the amount due for such service.

(3) At any time after 60 days from the time the lien is entered in the lien docket of the local government, in addition to any method provided by law, ordinance or the charter of any local government, the lien may be foreclosed in the manner provided under ORS 223.510 to 223.595.

[1993 c.786 §4; 2003 c.802 §45]



Section 223.595 - Validation of prior foreclosure proceedings.



Section 223.605 - Definition for ORS 223.605 to 223.650.

[Amended by 1991 c.902 §70]



Section 223.610 - Foreclosure of certain liens by suits in equity.

[Amended by 1991 c.902 §71; 2003 c.802 §46]



Section 223.615 - Recovery of attorney fees in foreclosure proceeding.

[Amended by 1981 c.897 §43; 1991 c.902 §72; 1995 c.696 §19; 2003 c.802 §47]



Section 223.620 - Laws applicable to foreclosure proceedings.

[Amended by 1987 c.586 §48a]



Section 223.625 - Liens which may be included in foreclosure suit.

[Amended by 1991 c.902 §73; 1993 c.18 §40; 2003 c.802 §48]



Section 223.630 - Joinder of parties in interest as defendants.



Section 223.635 - Complaint served on owner; issues tried separately.



Section 223.640 - Allegations of jurisdictional facts.

[Amended by 1991 c.902 §74; 2003 c.802 §49]



Section 223.645 - Right of local government to bid at execution sale.

[Amended by 1991 c.902 §75; 1993 c.18 §41; 2003 c.576 §399; 2003 c.802 §50]



Section 223.650 - Redemption; no deficiency judgment.



Section 223.670



Section 223.680 - Local government programs to finance energy improvements to real property.

(a) "Energy improvements" means energy efficiency and renewable energy improvements to qualifying real property authorized by:

(A) A local government implementing a program established under this section; or

(B) The State Department of Energy for a loan issued under subsection (10) of this section to a local government that establishes a program in cooperation with a local government described in subparagraph (A) of this paragraph.

(b) "Local government" means cities and counties.

(c) "Qualifying real property" means multifamily residential dwellings or commercial or industrial buildings that the local government has determined can be benefited by energy improvements.

(2)(a) Subject to subsection (3) of this section, a local government may establish a program to assist owners of record of qualifying real property in financing cost-effective energy improvements to the qualifying real property.

(b) A program established pursuant to this subsection may provide for the local government to:

(A) Make loans to owners financed with the net proceeds and interest earnings of revenue bonds authorized by subsection (9) of this section;

(B) Facilitate private financing by the owners; or

(C) Make loans under subparagraph (A) of this paragraph and facilitate private financing under subparagraph (B) of this paragraph.

(3) Before establishing a program under this section, the local government shall provide notice to utilities that distribute electric energy or natural gas within the areas in which the local government will operate the program.

(4) A local government that establishes a program under this section may:

(a) Require performance of an energy audit on the qualifying real property before the local government approves a loan for energy improvements to the property;

(b) Impose requirements intended to ensure that the costs of the improvements financed under this section do not exceed the cumulative energy cost savings of the improvements over the useful life of the improvements; and

(c) Impose requirements and conditions on loans or financing agreements that are designed to ensure timely repayment.

(5)(a) If the owner of record of qualifying real property requests financing pursuant to a program established under this section, subject to subsection (6) of this section, the local government implementing the program may:

(A) Enter into a loan agreement with the owner, and any other person benefited by the loan; or

(B) Facilitate a financing agreement for the owner, and any other person benefited by the financing.

(b) A loan agreement or financing agreement entered into pursuant to paragraph (a) of this subsection must be in a principal amount sufficient to pay:

(A) The costs of energy improvements the local government determines will benefit the qualifying real property and the borrowers;

(B) The costs of the energy audit; and

(C) The costs and reserves of the program.

(c) A local government acting pursuant to paragraph (a) of this subsection may:

(A) If the local government makes a loan, charge the borrower an interest rate on the principal amount that is sufficient to pay the financing costs of the loan program, including loan delinquencies; and

(B) Charge periodic fees to pay for program costs.

(6) A local government may not enter into a loan agreement, or facilitate a financing agreement, under subsection (5) of this section unless the owner has:

(a) Provided written notice to all mortgagees of the qualifying real property that the owner intends to enter into a loan agreement or financing agreement under this section; and

(b) Received written consent from the mortgagees stating that the loan agreement or financing agreement entered into under this section does not constitute an event of default or give rise to any remedies under the terms of the mortgage loan agreements.

(7) The local government implementing a program established under this section may:

(a) Secure a loan or financing with a lien on the benefited qualifying real property in the manner and with the same priority as a lien for assessments for local improvements authorized by ORS 223.393.

(b) Assess the benefited qualifying real property for the amounts due under a loan agreement or financing agreement.

(c) Enforce a lien and collect an assessment authorized by this section as provided in ORS 223.505 to 223.650.

(d) Secure a loan or financing in any other manner that the local government determines is reasonable.

(8)(a) In lieu of enforcing liens and collecting assessments as provided in subsection (7) of this section, a local government may certify the assessment, in the manner provided in ORS 310.060, to the county assessor of each county in which benefited qualifying real property is located.

(b) If the assessments are certified as provided in this subsection, the county assessor shall:

(A) Enter the assessment upon the county assessment roll against the property described in the certificate, in the manner that other local government assessments are entered;

(B) Collect, account for and enforce the assessments in the manner that local government taxes are collected, accounted for and enforced; and

(C) Transfer, as provided by law, the assessments collected to the local government that imposed the assessment.

(9) A local government may issue revenue bonds pursuant to ORS 287A.150 to finance the costs of a program established under this section, including the costs of making loans for energy improvements.

(10) The State Department of Energy may lend money under the provisions of ORS 470.060 to 470.080 and 470.090 to a local government that establishes a program under this section in cooperation with a local government implementing a program under this section.

[Formerly 223.396]



Section 223.685 - Local government programs to finance seismic rehabilitation of real property.

(a) "Local government" means cities and counties.

(b) "Qualifying real property" means multifamily residential dwellings or commercial or industrial buildings that the local government has determined can be benefited by seismic rehabilitation.

(c) "Seismic rehabilitation" means improvements to qualifying real property that are:

(A) Intended to reduce or prevent harm to persons and property due to the effects of seismic activity on the qualifying real property; and

(B) Authorized by a local government implementing a program established under this section.

(2)(a) A local government may establish a program to assist owners of record of qualifying real property in financing cost-effective seismic rehabilitation of the qualifying real property.

(b) A program established pursuant to this subsection may provide for the local government to:

(A) Make loans to owners financed with the net proceeds and interest earnings of revenue bonds authorized by subsection (8) of this section;

(B) Facilitate private financing by the owners; or

(C) Make loans under subparagraph (A) of this paragraph and facilitate private financing under subparagraph (B) of this paragraph.

(3) A local government that establishes a program under this section may:

(a) Impose requirements intended to ensure that the loan or financing is consistent with the purposes of the program; and

(b) Impose requirements and conditions on loans or financing agreements that are designed to ensure timely repayment.

(4)(a) If the owner of record of qualifying real property requests financing pursuant to a program established under this section, subject to subsection (5) of this section, the local government implementing the program may:

(A) Enter into a loan agreement with the owner and any other person benefited by the loan; or

(B) Facilitate a financing agreement for the owner and any other person benefited by the financing agreement.

(b) A local government acting pursuant to paragraph (a) of this subsection may:

(A) If the local government makes a loan, charge the borrower an interest rate on the principal amount that is sufficient to pay the financing costs of the loan program, including loan delinquencies; and

(B) Charge periodic fees to pay for program costs.

(5) A local government may not enter into a loan agreement, or facilitate a financing agreement, under subsection (4) of this section unless the owner has:

(a) Provided written notice to all mortgagees of the qualifying real property that the owner intends to enter into a loan agreement or financing agreement under this section; and

(b) Received written consent from the mortgagees stating that the loan agreement or financing agreement entered into under this section does not constitute an event of default or give rise to any remedies under the terms of the mortgage loan agreements.

(6) The local government implementing a program established under this section may:

(a) Secure a loan or financing with a lien on the benefited qualifying real property in the manner and with the same priority as a lien for assessments for local improvements authorized by ORS 223.393.

(b) Assess the benefited qualifying real property for the amounts due under a loan agreement or financing agreement.

(c) Enforce a lien and collect an assessment authorized under this section as provided in ORS 223.505 to 223.650.

(d) Secure a loan or financing in any other manner that the local government determines is reasonable.

(7)(a) In lieu of enforcing liens and collecting assessments as provided in subsection (6) of this section, a local government may certify the assessment, in the manner provided in ORS 310.060, to the county assessor of each county in which benefited qualifying real property is located.

(b) If the assessments are certified as provided in this subsection, the county assessor shall:

(A) Enter the assessment upon the county assessment roll against the property described in the certificate, in the manner that other local government assessments are entered;

(B) Collect, account for and enforce the assessments in the manner that local government taxes are collected, accounted for and enforced; and

(C) Transfer, as provided by law, the assessments collected to the local government that imposed the assessment.

(8) A local government may issue revenue bonds pursuant to ORS 287A.150 to finance the costs of a program established under this section, including the costs of making loans for seismic rehabilitation.

[2015 c.48 §1]

Note: 223.685 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 223 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 223.705 - Rebonding of unpaid assessments.

[Amended by 1991 c.902 §77; 2003 c.802 §51]



Section 223.710 - Rebonding application; form; prerequisites.

(2) The total amount to be rebonded against any lot or parcel of land must be $25 or more. The owner shall tender and pay with the application all accrued interest due on the bonded assessment to the first of the month preceding the date of application.

(3) No application for rebonding shall be received unless the taxes for any quarter of the current year then due and payable, together with the entire amount of taxes of the year immediately preceding the year in which the application is filed, have been fully paid and evidence of such payment satisfactory to the officer receiving the application is produced at the time of making the application.

[Amended by 1991 c.902 §78; 2003 c.802 §52]



Section 223.715 - Payment of rebonded assessment.

[Amended by 1969 c.531 §6; 1981 c.322 §5; 1991 c.902 §79; 2003 c.802 §53]



Section 223.720 - Amount of lien; priority.

[Amended by 1969 c.531 §7; 1981 c.322 §6; 1991 c.902 §80; 2003 c.802 §54]



Section 223.725 - Issuance and sale of bonds.

[Amended by 1991 c.902 §81; 2003 c.802 §55]



Section 223.730 - Application of proceeds from sale of bonds.

(1) The amount provided under ORS 223.705 to be rebonded shall be placed to the credit of the improvement bond sinking fund. Thereafter, as soon as practicable and in so far as possible, there shall be called and paid an equivalent amount of the bonds originally issued and so refunded by new applications to pay in installments.

(2) The balance of the proceeds of the sale shall be placed to the credit of the improvement bond interest fund.



Section 223.735 - Debt limitation of local government not applicable.

[Amended by 1991 c.902 §82; 2003 c.802 §56]



Section 223.740 - General provisions applicable.



Section 223.745 - Scope of power granted.

[Amended by 1991 c.902 §83; 2003 c.802 §57]



Section 223.750 - Enactment of rulemaking ordinances; effect of irregularities.

(2) No error or omission in rebonding liens shall invalidate or impair the original bonded lien.

[Amended by 1991 c.902 §84; 2003 c.802 §58]



Section 223.755 - Reinstatement of delinquent bonded assessments authorized.

(2) After approval by the governing body of any local government, the owner of any property, against which there is outstanding any delinquent bonded assessment, at any time before the property affected by the assessment has been sold for the collection thereof as provided by law, may pay any delinquent installment of the bonded assessment, together with the amount of interest due thereon as provided by the law governing the same, plus the cost of advertising the property for sale and a penalty of three percent on the amount of the delinquent installment so paid.

(3) The power granted by subsection (2) of this section is vested in each local government and is self-operating therein without the necessity of amending the charter thereof incorporating the terms of this section.

(4) The governing body of each local government may, in its discretion, by ordinance, make the provisions of this section applicable to delinquent bonded assessments levied by it and outstanding against property in the local government.

[Amended by 1991 c.902 §85; 2003 c.802 §59]



Section 223.760 - H.O.L.C. bonds accepted in payment of assessment liens.



Section 223.765 - Bonds accepted as payment for assessment liens.

[Amended by 1991 c.902 §86; 2003 c.802 §60]



Section 223.770 - Assessment of public property benefited by improvements.

(2) In the case of property owned by the state, the amount of the assessment shall be certified by the treasurer and filed with the Oregon Department of Administrative Services as a claim for reference to the Legislative Assembly in the manner provided by ORS 293.316, unless funds for the payment of the assessment have been otherwise provided by law.

[Amended by 1967 c.454 §93; 1991 c.902 §87; 2003 c.802 §61]



Section 223.775 - Assessment of property of cemetery authority benefited by certain improvements.

(a) "Cemetery authority" means a nonprofit cemetery or crematory corporation.

(b) "Sale" includes a contract of sale as well as a sale.

(2) Notwithstanding the provisions of ORS 97.660 to 97.680 or any other provision of law, whenever all or any part of the cost of a street, curb or sidewalk improvement made by a local government is to be assessed to the property benefited thereby, benefited property owned and platted for cemetery or crematory purposes by a cemetery authority shall be assessed the same as private property. The amount of the assessment shall be paid by the cemetery authority as provided in this section.

(3)(a) Within 60 days after the date the ordinance levying the initial assessment is enacted by the local government, the cemetery authority shall furnish the local government with a list of platted burial lots within the benefited property unsold on the date such ordinance was enacted. Until such assessment is paid in full, whenever additional burial lots are platted within the benefited property, the cemetery authority shall furnish the local government with a list of such additional lots at the time the plat thereof is recorded.

(b) Out of the first funds received for the sales price of any of such lots, the cemetery authority after setting aside perpetual care and maintenance funds as required by law or otherwise shall credit five percent of such sales price to a special account for the payment of the assessment until a sum equal to the assessment and any interest due thereon has been so credited.

(4) All funds accumulated in the special account for the payment of assessments shall be paid semiannually to the local government levying such assessment, the first payment to be made six months after the date the final assessment was levied and succeeding payments each six months thereafter until such assessment and any interest due thereon, as provided in this subsection, is paid in full. Any funds in such account that are not paid to the local government when due shall bear interest at the rate of seven percent per annum from the due date until paid to the local government.

(5) Platted property of a cemetery authority subject to an assessment as provided in this section is exempt from execution for collection of any such assessment while such property is held by a cemetery authority for cemetery or crematory purposes. Any such assessment levied against a cemetery authority shall be payable only from the funds received for the sale of lots listed with the local government as required by subsection (3) of this section. Except as provided in subsection (4) of this section, interest shall not be due on the unpaid balance of any such assessment.

[1963 c.521 §§1,2; 1969 c.531 §8; 1991 c.902 §88; 2003 c.802 §62]



Section 223.785



Section 223.805 - Short title of ORS 223.805 to 223.845.



Section 223.810 - Establishment of motor vehicle parking facilities.



Section 223.815 - Acquisition of property for parking facilities.

[Amended by 1959 c.653 §8; 1967 c.478 §1]



Section 223.820 - Planning, constructing and contracting for the operation of or leasing parking facilities.

(1) Plan, design and locate the parking facilities.

(2) Construct, alter, enlarge, repair and maintain buildings, structures, equipment, access and entrance facilities, exit facilities, fencing and other accessories necessary or desirable for the safety or convenience of motorists using the off-street parking facilities.

(3) Contract with any person, firm or corporation for construction or for operation of the parking facility upon such terms as are found to be in the public interest, after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all.

(4) Lease for a period not exceeding 50 years, notwithstanding any conflicting provision of any law, city charter or ordinance, any property referred to in ORS 223.810 to any person, firm or corporation pursuant to an agreement, according to such terms as are found to be in the public interest, whereby such person, firm or corporation undertakes to construct, where necessary, or alter or repair, and maintain and operate on such property the buildings, structures, equipment, facilities and accessories necessary or convenient for parking facilities, and title to such building or structure to be constructed or altered shall vest in the city either when constructed or altered or at the termination of said lease. Such agreement shall be made only after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all.

[Amended by 1953 c.668 §2]



Section 223.825 - Financing of parking facilities.

(1) General obligation bonds within the legal debt limitations, or revenue bonds payable primarily or solely out of revenue from parking facilities in such amounts, at such rate of interest, and upon such conditions as may be prescribed by the legislative authority of the city.

(2) Special or benefit assessments equal to the actual costs of the parking facilities, or a portion thereof, such assessment to be levied against property benefited in proportion to the benefit derived, the amount of such assessment to be determined in accordance with special assessment practices for local improvements as now or hereafter prescribed by the ordinances or charter provisions of the city.

(3) Parking fees, special charges or other revenue derived from the use of off-street parking facilities by motorists, lessees, concessionaires, commercial enterprises or others.

(4) General fund appropriations.

(5) State or federal grants or local aids.

(6) Parking meter revenues.

(7) General property taxes, or gift, bequest, devise, grant or otherwise.

(8) For any city under 300,000 according to the latest federal decennial census, a reasonable annual fee on the privilege of occupying real property within the city or a district of the city to carry on a business, occupation, profession or trade. In levying the fee, the governing body shall take into consideration the unmet off-street parking requirements of such business. The proceeds of the fee, less refunds and costs of collection, shall be used solely for the purposes of ORS 223.805 to 223.845. The fee is in addition to, and not in lieu of, any other tax, assessment or fee required by state or local law or ordinance.

[Amended by 1959 c.653 §9; 1967 c.380 §1; 1969 c.380 §1; 1991 c.902 §89]



Section 223.830 - Service concessions in parking facilities.

[Amended by 1967 c.380 §2]



Section 223.835 - Fees and regulations of parking facilities.

(1) Charge such fees as the legislative authority of the city finds fair and reasonable for the privilege of using the off-street parking facilities. These fees need not be limited to the cost of operation and administration but may be for revenue.

(2) Regulate and restrict the use of the parking facilities or prohibit the use thereof for vehicles of more than a class or classes of vehicles and provide penalties for violation of such regulations or prohibitions.



Section 223.840 - Disposing of property acquired for parking facilities.



Section 223.845 - Limitation on operation of parking facilities; use of revenues after issuance of revenue bonds; excess revenues.

(a) Payment of interest on and retirement of principal of bonds issued by the city for financing the acquisition or construction of the off-street motor vehicle parking facility or other parking facilities of the city.

(b) Payment of the necessary costs and expenses of operating the off-street motor vehicle parking facility and other parking facilities of the city.

(c) Creation and maintenance of a reserve account to make necessary replacements to the off-street motor vehicle parking facility and other parking facilities of the city.

(d) Payment to the taxing bodies in lieu of taxes an amount equal to the ad valorem taxes that would be derived from the off-street motor vehicle parking facility if under private ownership.

(e) Reimbursement of owners of real property for special assessments paid by them and levied against real property to finance the off-street motor vehicle parking facility.

(f) Payment to the city of a fair return on its investment in parking facilities for the purpose of making additional parking and traffic improvements.

(2) If an off-street motor vehicle parking facility generates more revenue than required for the purposes described in subsection (1) of this section, the governing body of the city shall reduce the rates charged for the use of the off-street motor vehicle parking facility.

[Amended by 1959 c.653 §10; 1999 c.559 §3]



Section 223.849



Section 223.850

[Renumbered 223.880]



Section 223.851 - Special assessment for street lighting, street maintenance and street cleaning; approval by electors.

[1983 c.234 §2]



Section 223.852



Section 223.854



Section 223.855

[Renumbered 223.882]



Section 223.856 - Measure imposing assessments; contents.

(2) Each assessment measure shall provide for the operation and maintenance of a single street lighting, street maintenance or street cleaning service. More than one measure may be submitted to the electors at a single election. Assessments for street lighting may include an amount sufficient to pay construction, reconstruction, modification and installation costs as well as operating and maintenance costs.

(3) The measure shall provide that assessments are in lieu of any existing local option tax for the service to be provided.

[1983 c.234 §3; 1999 c.21 §4]



Section 223.857



Section 223.859



Section 223.860

[Renumbered 223.884]



Section 223.861 - Basis of assessment.

[1983 c.234 §4]



Section 223.862



Section 223.864



Section 223.865

[Renumbered 223.886]



Section 223.866 - Levy of assessment; manner of collection; effect of nonpayment.

(2) All assessments levied by the city shall become payable at the same time, may be collected by the same officer who collects ad valorem taxes and shall be turned over to the city according to law.

(3) The officer whose duty it is to extend the city levy may extend the levy of the city in the same manner as city taxes are extended.

(4) Property shall be subject to sale for the nonpayment of assessments levied by the city in like manner and with like effect as in the case of city taxes.

[1983 c.234 §5]



Section 223.867



Section 223.869



Section 223.870

[Renumbered 223.888]



Section 223.871



Section 223.872



Section 223.874



Section 223.875

[Renumbered 223.900]



Section 223.876 - Charter authority not affected.

[1983 c.234 §7]



Section 223.877



Section 223.878 - Inclusion of property outside city in city assessment for local street improvement.

(a) The type of street improvement is one which the city has authority to finance by assessments against property within the city.

(b) The governing body of the county, by resolution, approves the improvement if any portion of it is outside the city.

(c) The governing body of the county, by resolution, approves the assessment of the property outside the city.

(d) The assessment authority, including authority to enforce collection of assessments, is exercised for property outside the city in the same manner as for property within the city.

(2) The owners of property outside the city subject to assessment under this section shall have the same rights, including remedies, which the owners of property within the city may have.

[Formerly 308.170]

Note: 223.878 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 223 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 223.879



Section 223.880 - Public roads included in sidewalk improvement district; assessment on property benefited.

[Formerly 223.850]



Section 223.882 - Acquisition of property by city to aid water commerce.

[Formerly 223.855]



Section 223.884 - Eminent domain authority within and without city limits.

[Formerly 223.860; 1971 c.741 §22]



Section 223.886 - Loans authorized to finance improvements; security for loans; consent of electors.

[Formerly 223.865]



Section 223.888 - Authority of city to carry out law.

[Formerly 223.870]



Section 223.900 - Leasing property to individuals.

[Formerly 223.875; 1985 c.443 §2]



Section 223.905



Section 223.910



Section 223.915



Section 223.920



Section 223.925



Section 223.930 - Streets along city boundaries or partly within and without city.

(2) In any condemnation proceeding pursuant to subsection (1) of this section, a city shall not have any right of occupancy or possession until the condemnation judgment is paid.

[1955 c.551 §1; 1985 c.16 §453]



Section 223.935 - Basis for legalization of road.

(1) If, through omission or defect, doubt exists as to the legal establishment or evidence of establishment of a public road.

(2) If the location of the road cannot be accurately determined due to:

(a) Numerous alterations of the road;

(b) A defective survey of the road or adjacent property; or

(c) Loss or destruction of the original survey of the road.

(3) If the road as traveled and used for 10 years or more does not conform to the location of a road described in the city records.

[1989 c.375 §1]



Section 223.940 - Proceedings for legalization of roads; report; notice.

(a) Cause the road to be surveyed to determine the location of the road;

(b) Cause the city engineer or other city road official to file a written report with the city governing body including the survey required under this section and any other information required by the city governing body; and

(c) Cause notice of the proceedings for legalization to be provided to owners of abutting land in the manner required by city ordinance or charter.

(2) In a proceeding under this section, any person may file with the city governing body information that controverts any matter presented to the city governing body in the proceeding or alleging any new matter relevant to the proceeding.

[1989 c.375 §2]



Section 223.945 - Compensation for property affected by road legalization.

(2) To qualify for compensation under this section, a person must file a claim for damages with the city governing body before the close of the hearing to legalize the road. The city governing body shall consider a claim for damages unless the city governing body determines that:

(a) At the time the person acquired the structure, the person had a reasonable basis for knowing that the structure would encroach upon the road;

(b) Upon the original location of the road, the person received damages;

(c) The person or the person’s grantor applied for or assented to the road passing over the property; or

(d) When making settlements on the property, the person found the road in public use and traveled.

(3) The compensation allowed under this section shall be just compensation for the removal of the encroaching structure.

(4) The city governing body may proceed to determine compensation and acquire the structure by any method authorized by law or by the city charter.

(5) If a city governing body determines that removal of the encroaching structure is not practical under this section, the city governing body may acquire property to alter the road being legalized.

[1989 c.375 §3]



Section 223.950 - Order under road legalization proceeding.

(2) When a city governing body legalizes a road under ORS 223.935 to 223.950, the city governing body shall cause the road to be surveyed and the centerline and right of way to be monumented by a registered professional land surveyor. The survey map and narrative for such survey shall be prepared and filed with the county surveyor in accordance with ORS 209.250.

(3) Courts shall receive any order filed under this section as conclusive proof that the road exists as described in the order.

(4) Upon completion of the legalization procedures under ORS 223.935 to 223.950:

(a) Any records showing the location of the road that conflict with the location of the road as described in the order are void; and

(b) The road exists as shown on the order legalizing the road.

[1989 c.375 §4]






Chapter 224 - City Sewers and Sanitation

Section 224.010 - Definitions for ORS 224.010 to 224.170.

(1) "City" means any incorporated city or town.

(2) "Council" means the council or other municipal authority of a city.



Section 224.020 - Authority of city to construct sewer system.



Section 224.030 - Authority of city over water and waterways; limitations.



Section 224.040 - Assessment of property; collection.



Section 224.050 - Rights of owners outside city limits.



Section 224.060



Section 224.065 - Writ of review.

[1967 c.280 §2 (enacted in lieu of 224.060 and 224.070)]



Section 224.070



Section 224.080 - Record and effect of judgment.

[Amended by 1967 c.280 §3]



Section 224.090 - Assessment lien on property outside city limits; priority.



Section 224.100 - Records and indexes of transcripts; effect of writ of review.

[Amended by 1967 c.280 §4; 1999 c.654 §24]



Section 224.110 - Enforcing liens on property outside city limits.



Section 224.120 - Sale without foreclosure.

[Amended by 1999 c.654 §25]



Section 224.130 - Assessment of property in drainage district.



Section 224.140 - Authority to control sewer system.



Section 224.150 - Federal aid.



Section 224.160 - Procurement of funds for construction.



Section 224.170 - Certain laws and charter provisions applicable to property beyond city limits.

[Amended by 1967 c.280 §5]



Section 224.210



Section 224.220



Section 224.230



Section 224.232 - Bond election; Environmental Quality Commission order; court enforcement; issuance of bonds without elector approval.

(2) When the Environmental Quality Commission enters an order pursuant to ORS 468.090 that requires the acquisition or construction of facilities in a municipality for compliance, the governing body of the municipality must refer to its electors the question of a bond issue in an amount sufficient to finance the necessary acquisition or construction of such facilities. The election must be held within one year of the date on which the order of the commission becomes final.

(3) If, within eight months after the final order of the commission becomes final, the governing body of the municipality has not called an election in compliance with subsection (2) of this section, the commission may apply to the circuit court of the county in which the municipality is located or to the circuit court of Marion County for an order compelling the holding of an election.

(4)(a) If the electors do not approve the bond issue submitted pursuant to subsection (2) or (3) of this section, the commission may apply to the circuit court of the county in which the municipality is located or to the circuit court of Marion County for an order directing that:

(A) Self-liquidating bonds of the municipality be issued and sold pursuant to ORS 224.210 to 224.260 (1971 Replacement Part); and

(B) The proceeds be applied to the acquisition or construction of facilities required to comply with the order of the commission.

(b) If the court finds that the facilities required by the order of the commission are necessary to the public health under the minimum standards of the commission, it shall issue an order directing that:

(A) Such bonds be issued and sold without elector approval in such an amount as the court finds necessary to acquire or construct such facilities; and

(B) The proceeds be applied for such purposes.

(5) Any court proceeding authorized by subsection (3) or (4) of this section shall be advanced on the court docket for immediate hearing.

[1973 c.835 §162 amending 224.230 treated as reenactment of 224.230 repealed by 1973 c.213 §9; 2005 c.22 §166]

Note: 224.232 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 224 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 224.240



Section 224.250



Section 224.260



Section 224.270 - Validation of bond issues.



Section 224.310 - Definitions for ORS 224.310 to 224.420.

(1) "Municipality" means a duly incorporated city or town having a population of not more than 3,500 inhabitants as determined from the latest official enumeration of inhabitants, either federal or state, made prior to the date of authorization of the construction and establishment by the municipality of a sewerage system or of an extension to an existing sewerage system.

(2) "Sewerage system" means complete or primary sewage treatment and disposal facilities, sewer mains, pumping stations, and all equipment and appurtenances necessary, useful or convenient for the treatment or disposal of sewage, or any portion of such a system, whether within or without the corporate limits of a municipality.

[Amended by 1953 c.287 §9; 1959 c.157 §4]



Section 224.320 - Municipalities eligible for state help in financing sewerage systems.

[Amended by 1955 c.593 §1]



Section 224.330 - Conditions precedent to financing application.

(1) It submits to the State Treasurer plans and specifications prepared by competent registered engineers setting forth the type or character of sewer system or sewerage facilities proposed for the particular municipality and the estimated cost of the system and of the appurtenances thereto.

(2) It submits to the State Treasurer the proposed plan of the municipality for liquidation of indebtedness to be incurred for financing the cost of such system or facilities.

[Amended by 1953 c.287 §9; 2009 c.259 §23]



Section 224.340 - Bonds; form and terms.

[Amended by 1953 c.287 §9; 1955 c.593 §2; 1981 c.94 §12]



Section 224.350 - General powers of State Treasurer under ORS 224.310 to 224.420; rules.

(2) The State Treasurer may enlist the technical services of any state officer or department in a study of the feasibility and cost of the sewerage project.

(3) The State Treasurer, in the discretion of the State Treasurer, may purchase, with funds subject to investment by the State Treasurer, or with moneys from the revolving fund as provided in ORS 224.390, general obligation sewerage system bonds of any municipality including bonds issued under statutory or charter authority pursuant to applications to pay assessments in installments. To facilitate the construction of a sewerage system for a municipality, the state may purchase at current market prices with such funds the outstanding water system bonds of the municipality. After the purchase of such bonds, the State Treasurer may agree with the municipality as to allocation of the net revenues of the water system of the municipality to the payment of the principal of and the interest upon the water system bonds, and upon the sewerage system bonds of the municipality. If the State Treasurer deems it expedient in the acquisition and construction of a sewerage system for a municipality to furnish sewerage service for territory that is contiguous to a municipality, or for territory outside the municipality that, in the judgment of the State Treasurer, can conveniently be served by the sewerage system thereof, the state may purchase the sewerage system bonds of a sanitary district or districts comprising such territory, or any part thereof, provided the public indebtedness for all purposes within said sanitary district or districts shall not exceed 12-1/2 percent of the real market value of all taxable property therein.

(4) The State Treasurer may authorize municipalities or sanitary districts, or both, to issue sewerage system bonds with the right reserved to them to redeem bonds at par value and accrued interest prior to the final maturity dates of the bonds.

(5) The State Treasurer, in the discretion of the State Treasurer, may authorize deferment of payment of interest upon the sewerage bonds of the municipality or district for a period not exceeding three years, and may provide for the issuance of such bonds with graduated rates of interest.

(6) The State Treasurer may adopt rules and regulations specifying the procedure to be followed by a municipality or sanitary district in availing itself of the provisions of ORS 224.310 to 224.420.

[Amended by 1953 c.287 §9; 1967 c.293 §25; 1991 c.459 §352]



Section 224.360



Section 224.370 - Municipality or district not to issue other bonds.

[Amended by 1953 c.287 §9]



Section 224.380 - Limitations on authority of State Treasurer to purchase bonds.

[Amended by 1953 c.287 §9; 1955 c.593 §4; 1967 c.293 §26; 1991 c.459 §353]



Section 224.390 - State Sewer Bond Revolving Fund.

[Amended by 1963 c.341 §3]



Section 224.400 - Approval by State Treasurer of rates, collection of charges and delinquent assessments; budget approval.

(2) If the municipality does not have the ability to collect sewerage charges in connection with or as part of the charge for another service or utility that can be curtailed to secure collection, and if the State Treasurer so directs, delinquent assessments for sewerage charges shall be certified to the assessor of the county in which the municipality is located and shall be entered upon the tax rolls of the county and be collected and accounted for in the same manner in which city taxes are collected and accounted for. The charges shall constitute liens against the real property of the person against whom they are assessed.

(3) If required by the State Treasurer, the municipality shall obtain from the State Treasurer approval of the annual budgets and tax levies of the municipality, before they are certified to the clerk and assessor of the county in which the municipality is located, for extension upon the county tax rolls.

[Amended by 1955 c.593 §5; 1991 c.459 §353a]



Section 224.410 - Authority to appoint receiver and withhold moneys from state sources on default.



Section 224.420 - Duty of local treasurer to keep funds separate and withhold bond payments; liability of treasurer.

[Amended by 1953 c.287 §9]



Section 224.450 - Validation of revenue bonds issued by cities of less than 100,000; sale of bonds to federal government.



Section 224.510 - Sewage charge on water users.

(2) The sewage charge shall be established and the rate fixed by the city’s governing body.

[1957 c.400 §1]






Chapter 225 - Municipal Utilities

Section 225.010 - Definition of "city."



Section 225.020 - Ownership and operation of utilities by city within and without city limits.

(a) Acquire water systems and use, sell and dispose of its water for domestic, recreational, industrial, and public use and for irrigation and other purposes within and without its boundaries.

(b) Build, acquire, own and operate railways operated by steam, electric or other power within and without its boundaries and running from such city to other towns, cities and points without its boundaries.

(c) Acquire right of way, easements or real property within and without its boundaries for any such purpose.

(2) In exercising such powers, any city may bring actions for the condemnation or taking of private property for public use in the same manner as private corporations are now authorized or permitted by law to do.

[Amended by 1967 c.306 §1]



Section 225.030 - Utility may provide services within or without city limits.

[Amended by 2005 c.22 §167]



Section 225.040 - Validation of prior municipal contracts.

[Amended by 2005 c.22 §168]



Section 225.050 - Joint construction, ownership and operation of waterworks; financing.

(2) For the purposes of subsection (1) of this section, the cities may:

(a) Purchase, own, hold, appropriate and condemn land, rights of way, water or water rights in their own names or in the name of a joint or other commission or agency.

(b) Purchase one from the other or others waterworks, water pipelines, water rights or water or any interest therein or in either of them.

(c) Provide joint or other commissions or agencies for construction, operation or control of the matters listed in this section.

(d) Issue, sell or otherwise dispose of bonds or other securities of the city for the purpose of carrying out any of the provisions of this section.



Section 225.060 - Several or joint ownership, operation and financing of municipal utilities in another state.

(2) For the purposes stated in subsection (1) of this section, and subject to its limitations, cities and other municipal corporations may purchase, own, appropriate and condemn land, rights of way, and water or water rights or both.

(3) Cities and other municipal corporations may also issue, sell and otherwise dispose of their bonds or other securities for the purposes of this section.



Section 225.070 - Use of surplus city waters for federal military purposes.



Section 225.080 - Financing costs of municipal waterworks or water system; benefit assessments.

(2) ORS 224.010 to 224.170, applying to assessments for construction of sewer systems, apply to assessments authorized by this section.

[1971 c.269 §2]



Section 225.085 - Klamath Cogeneration Project; service contracts; prohibited transactions.

(1) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

(2) Is intended or useful for any purpose other than the production, supply or delivery of electricity or fuel on a cost-effective basis.

[1999 c.683 §2]

Note: 225.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 225 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 225.110 - Ownership and operation of telephone system by city within or without city limits.

[Amended by 2005 c.22 §169]



Section 225.120 - Interconnections; cooperation with state.



Section 225.130 - Right to acquire property.



Section 225.140 - Condemnation of private property for telephone system.



Section 225.150 - Compensation.



Section 225.160 - Alternate condemnation proceeding.



Section 225.210 - Compliance with rate statutes.



Section 225.220 - Enforcement of statutory requirements.

(2) As used in this section, "officer" includes board or other public authority of the city.



Section 225.230 - Rates set in accordance with estimates of annual expenses.

(2) The officer shall thereupon ascertain and prescribe as near as can conveniently be done an electric current rate or rates for the ensuing year which will create a fund sufficient to meet all requirements in subsection (1) of this section.

(3) The officer may also include a further amount sufficient to create such fund, as in the judgment of the officer may be desirable or necessary to meet requirements of future contemplated additions, improvements or extensions to the plant or system.



Section 225.240 - Sole authority to set rates.



Section 225.250 - Application of earnings.



Section 225.260 - Use of proceeds of bond issues.



Section 225.270 - Use of surplus revenue.

[Amended by 1999 c.865 §32]



Section 225.280 - Warrants on future income; limitations; retirement.

(2) Warrants so drawn in excess of the cash on hand in any such fund shall be stamped "Not Paid for Want of Funds" by the city treasurer, shall bear the legal interest from the date of such indorsement until the date of payment and shall be paid from the current receipts of the plant or system. The warrant indebtedness shall not be considered or construed to be within the charter limitations respecting any municipal debt.

(3) Warrants issued pursuant to this section shall be retired in the order of their presentation for indorsement "Not Paid for Want of Funds" as funds are available.



Section 225.290 - Right to acquire use of unappropriated state waters.

[Amended by 1955 c.707 §32]



Section 225.300 - Filing for use of unappropriated state waters; limitations; determination of reasonable requirements.

[Amended by 1955 c.707 §33; 2003 c.576 §400]



Section 225.310 - Definitions for ORS 225.310 to 225.400.



Section 225.320 - Ownership and operation of irrigation and fire protection facilities by city within or without city limits.



Section 225.330 - Acquisition of property for facilities.

(2) For the purpose of acquiring property under subsection (1) of this section, the city may invoke and shall have the rights, powers and privileges granted public corporations by laws pertaining to this subject.



Section 225.340 - Establishing rates.



Section 225.350 - Recovery of service charges.

[Amended by 1991 c.459 §354]



Section 225.360 - Approval, issuance, payment of bonds.



Section 225.370 - Terms of bonds.

(1) Be payable in not to exceed 30 years from the date of issuance thereof.

(2) Be sold at a price to net the city not less than the par value thereof with accrued interest.

(3) Bear interest at not to exceed six percent per annum.

[Amended by 2005 c.22 §170]



Section 225.380 - Application of debt limitations.

[Amended by 1967 c.293 §27; 1981 c.804 §74; 1991 c.459 §355]



Section 225.390 - Preparation and examination of plans.



Section 225.400 - Scope of municipal authority.



Section 225.450 - Definitions for ORS 225.450 to 225.490.

(1) "City" means a city organized under the law of California, Colorado, Idaho, Montana, Nevada, Oregon, Washington or Wyoming and owning and operating an electric light and power system.

(2) "Common facilities" means any works and facilities necessary or incidental to the generation, transmission, distribution or marketing of electric power and related goods and commodities.

(3) "District" means a people’s utility district organized under ORS chapter 261 or a similar public utility district organized under the law of California, Colorado, Idaho, Montana, Nevada, Washington or Wyoming.

(4) "Electric cooperative" means a cooperative corporation organized under the law of California, Colorado, Idaho, Oregon, Montana, Nevada, Washington or Wyoming and owning and operating an electric generation, transmission or distribution system.

[1967 c.603 §2; 1979 c.151 §1; 1993 c.141 §1; 1999 c.865 §34]



Section 225.460 - Policy.

(a) Achieve economies of scale in the generation of electricity;

(b) Meet the future power needs of this state and its inhabitants; and

(c) Participate in transactions useful for the development of an efficient system for the transmission and distribution or marketing of electric power and related goods and commodities.

(2) ORS 225.450 to 225.490 shall be construed liberally to effectuate the purposes set out in subsection (1) of this section.

[1967 c.603 §3; 1999 c.865 §35]



Section 225.470 - Authority of city to acquire interest in power facilities.

[1967 c.603 §4; 1979 c.151 §2; 1993 c.141 §2; 1999 c.865 §36; 2001 c.733 §4]



Section 225.480 - City liability; application of moneys; use of eminent domain prohibited.

(2) A city shall not exercise its power of eminent domain to acquire a then existing thermal power plant or any part thereof.

[1967 c.603 §5]



Section 225.490 - Use of municipal money or property; revenue bonds.

[1967 c.603 §6; 1969 c.341 §1; 1999 c.865 §37]






Chapter 226 - City Parks, Memorials and Cemeteries

Section 226.010 - Control of municipal corporation over property outside boundaries.



Section 226.110 - Definitions for ORS 226.120 to 226.240.

(1) "Board" means board of city park commissioners.

(2) "City" means incorporated city containing not less than 3,000 inhabitants.

(3) "Commissioner" means city park commissioner.

[Amended by 2005 c.22 §171]



Section 226.120 - Composition and selection of board of park commissioners.



Section 226.130



Section 226.131 - Vote required for creation of park commission; conduct of election.

[1983 c.350 §54 (enacted in lieu of 226.130)]



Section 226.140 - Organization of board; compensation.



Section 226.150 - Duties of secretary.



Section 226.160 - Duties of treasurer.



Section 226.170 - Publication of penalties.



Section 226.180 - Meetings; requirements for business transactions.



Section 226.190 - Prohibition of interest in contracts.



Section 226.200 - Taxing power of board.



Section 226.210 - General powers of board; rules.

(a) Lay out and improve such parks.

(b) Appoint all necessary engineers, surveyors and all other employees, including a police force to act in the parks and fix the amount of their compensation.

(c) Do all acts needful and proper for the protection, care or improvement of the parks.

(d) Make all necessary rules or regulations for the use or government of the parks.

(e) Affix penalties for breaches of the rules or regulations made under paragraph (d) of this subsection. These penalties shall not exceed $20 for any one offense and shall be collected as other fines and penalties are collected in the city where such offense is committed.

(f) Acquire title by purchase, gift, devise or otherwise, to any land it deems desirable for parks, the title to be taken in the name of the city.

(2) The board shall disburse all moneys appropriated, given, received or collected for the improvement or use of the parks.

(3) All contracts for the purchase of land for park purposes shall be made by the board.

(4) If the board, being desirous of acquiring any land for any park, cannot agree with the owner as to the amount to be paid therefor, the board may proceed in the circuit court of the county in which the land is situated, as provided in ORS 223.005 to 223.020 for the appropriation of such land for park purposes.



Section 226.220 - Vote required for special tax levy.

(2) Before such tax shall be levied and upon written application of the board, signed by its chairperson and secretary and filed with the proper city official in such cases, the city council, in the manner provided in subsection (3) of this section, shall submit the proposition of the special tax levy to electors of the city at an election on a date specified in ORS 221.230.

(3) If the proposition is approved, the special tax shall be levied and collected as provided in ORS 226.200; otherwise the levy shall not be made.

(4) This section does not apply to the ordinary tax for park purposes as provided by ORS 226.200.

[Amended by 1983 c.350 §55]



Section 226.230 - Abolition of board.

[Amended by 1983 c.350 §56]



Section 226.240 - Transfer of commission powers on favorable vote.

[Amended by 1983 c.350 §57]



Section 226.310 - Definition of "city" for ORS 226.320 to 226.400; public use.

(2) The taking, using, acquiring and appropriating of private property for any purpose specified in ORS 226.320 to 226.390 is declared to be done for public use.



Section 226.320 - Authority to acquire land for certain purposes.

(1) Public squares, parks, memorial monuments or buildings, pioneer memorials, pioneer museums, memorials and monuments to United States war veterans, sites or buildings for meeting places for such war veterans, auto campgrounds, playgrounds or comfort stations.

(2) Enlarging any public square, park, auto campground, playground or comfort station.



Section 226.330 - Acquisition in excess of needs.



Section 226.340 - Terms of appropriation ordinance.

(2) The council shall declare in the ordinance that the control of the neighboring property within 200 feet of the boundary lines of the public squares, parks or playgrounds is reasonably necessary in order to protect the public squares, parks or playgrounds, their environs, the preservation of the view, appearance, light, air, health or usefulness thereof.



Section 226.350 - Sale of excess land; restrictive covenants in deed of resale.



Section 226.360 - Application of proceeds from sale of excess land.



Section 226.370 - Notice and conduct of sale of excess land.



Section 226.380 - Condemnation procedure.



Section 226.390 - Financing of projects by bond issues.



Section 226.400 - Construction of memorials or veterans’ facilities in parks within city limits.

(1) The erection and construction of memorial monuments and buildings.

(2) Pioneer memorials and pioneer museums.

(3) Memorials and monuments to United States war veterans.

(4) Buildings for meeting places of pioneer associations or veterans upon any public park within the limits of the city.

[Amended by 2005 c.22 §172]



Section 226.410 - Authority to establish cemeteries and crematoria within or without city limits.



Section 226.420 - Acquisition of property of cemetery association.



Section 226.430 - Control by city after conveyance.



Section 226.440 - Sale of lots by city.



Section 226.450 - Authority to expend funds for maintenance of cemeteries.



Section 226.480



Section 226.490



Section 226.510 - Certain cemeteries menace to public; acquisition and removal of such cemeteries declared public use.

(1) That there exists within municipal corporations of the state, cemeteries which have been abandoned and cemeteries which have deteriorated and become dilapidated and overgrown with weeds, trees, shrubs or other uncontrolled growth.

(2) That such cemeteries, by reason of their unsightly appearance, fire hazard, and by reason of their providing a place of concealment conducive to criminal activities and juvenile delinquency, constitute a menace to the health, safety, morals and welfare of the residents of such municipal corporations; and that these conditions necessitate the use of public funds for crime prevention, fire protection, control of juvenile delinquency, accident protection and other public services and facilities.

(3) That the clearance and removal of such cemeteries are public uses and purposes for which public money may be spent, private property acquired, and are governmental functions of municipal and state concern.

(4) That the varied nature of ownership of cemetery plots, the diverse ownership of land, the difficulty of locating interested persons, the existence of unknown graves and remains and other conditions prevent an orderly removal of such remains and clearance of such cemeteries, and because of such conditions, it is in the public interest that such cemeteries be acquired by municipal corporations by eminent domain or otherwise, for the orderly removal of such remains to other suitable place or places and the discontinuance of such cemeteries and the exercise of the power of eminent domain, and the financing of the acquisition and preparation of land by a municipal corporation for disinterment and reinterment is declared a public use and purpose.

[1953 c.298 §1]



Section 226.520 - Definitions for ORS 226.510 to 226.630.

(1) "Abandoned cemetery" means any cemetery in which no remains of deceased persons have been interred for a period of five years.

(2) "Cemetery" means any tract of land set apart by deed, will or otherwise, for a burial ground, or for the purpose of interring the remains of deceased persons.

(3) "Diligent search" means a search as shall be reasonably calculated to discover:

(a) Graves from the existence of monuments, contour of land and terrain, fencing, curbing and other evidences of the location of graves; and

(b) The location of human remains and the determination as to whether or not a given plot contains such remains, for which it shall be sufficient to employ the method commonly known as probing.

(4) "Municipal corporation" means the governing body of any city incorporated under the laws of this state.

(5) "Remains" means the remains of any deceased person.

(6) "Suitable location" means any cemetery, now in existence or hereafter established, including a portion of any cemetery subject to the provisions of ORS 226.510 to 226.630, where provision is made for the perpetual care and upkeep of the graves.

[1953 c.298 §2; 2005 c.22 §173]



Section 226.530 - Powers of city to acquire and remove cemeteries to another site.

(1) Acquire cemeteries and cemetery properties, by eminent domain, conveyance or otherwise.

(2) Acquire real property for the purpose of reinterment of remains.

(3) Disinter remains and remove all gravestones, monuments or other evidences of the location or existence of graves, and to move the same to another site.

(4) Sell, lease or convey land acquired under the authority of ORS 226.530 to 226.630, or through voluntary transfers or otherwise.

[1953 c.298 §3]



Section 226.540 - Public hearing concerning abandoned or neglected cemetery.

[1953 c.298 §4; 2005 c.22 §174]



Section 226.550 - Governing body to publish resolution or ordinance upon finding that cemetery should be relocated.

[1953 c.298 §5]



Section 226.560 - City may expend public funds for removal and reinterment of remains from discontinued cemetery.

[1953 c.298 §6]



Section 226.570 - Power of city to condemn cemetery.

[1953 c.298 §7; 1979 c.284 §124]



Section 226.580 - Parties defendant to suit to condemn.

[1953 c.298 §8]



Section 226.590 - Service of summons.

[1953 c.298 §9; 1979 c.284 §125]



Section 226.600 - Effect of service by publication on persons or parties in interest.

[1953 c.298 §10; 2003 c.576 §401]



Section 226.610 - Compensation for condemned property determined by jury; factors considered.

(1) The cost of a suitable reinterment site.

(2) The cost of preparation of site and its perpetual care and maintenance.

(3) The cost of removal and reinterment of remains.

(4) The cost of such marker or monument as may be placed at the site of reinterment.

[1953 c.298 §11]



Section 226.620 - City acquiring condemned cemetery to proceed with removal and reinterment of remains.

[1953 c.298 §12; 2003 c.576 §402]



Section 226.630 - Acts to be done by city in removing and reinterring remains; compliance with section a defense in action for damages.

(a) If all of the remains that can be located within said cemetery, after a reasonable search for such remains, as in ORS 226.520 defined, has been conducted, are removed in a manner reasonably providing for respectful and careful treatment of such remains, and providing for reinterment and recommitment, in a respectful manner.

(b) If the identity of remains is preserved in so far as reasonably practicable, having due regard to the conditions of the cemetery, the condition and location, or dislocation of stones and monuments, and other factors related to the particular project, and, in so far as practicable, the identity shall be shown upon the relocation of said graves in a new location, by the erection of suitable markers at the location of such graves.

(c) In the event that there are remains in such cemetery which cannot be identified, all of such remains may be interred in a section of the new cemetery site, and the same may be marked by one suitable monument, which shall contain the names of persons, known to have been interred in said cemetery, but whose remains could not be identified.

(2) It shall be a complete defense, in any action brought by any person for damages against the municipal corporation, or other persons or organization affecting such relocation and reinterment, as above described, upon any grounds whatever, to plead and prove a substantial compliance with the provisions of this section.

[1953 c.298 §13]



Section 226.990 - Penalties.

[Amended by 1971 c.743 §347; 1987 c.907 §14]






Chapter 227 - City Planning and Zoning

Section 227.010 - Definition for ORS 227.030 to 227.300.

[Amended by 1975 c.767 §1]



Section 227.020 - Authority to create planning commission.

(2) This section shall be liberally construed and shall include the authority to create a joint planning commission and to utilize an intergovernmental agency for planning as authorized by ORS 190.003 to 190.130.

[Amended by 1973 c.739 §1; 1975 c.767 §2]



Section 227.030 - Membership.

(2) A member of such a commission may be removed by the appointing authority, after hearing, for misconduct or nonperformance of duty.

(3) Any vacancy in such a commission shall be filled by the appointing authority for the unexpired term of the predecessor in the office.

(4) No more than two voting members of the commission may engage principally in the buying, selling or developing of real estate for profit as individuals, or be members of any partnership, or officers or employees of any corporation, that engages principally in the buying, selling or developing of real estate for profit. No more than two members shall be engaged in the same kind of occupation, business, trade or profession.

[Amended by 1969 c.430 §1; 1973 c.739 §2; 1975 c.767 §3]



Section 227.035



Section 227.040



Section 227.050



Section 227.060



Section 227.070



Section 227.080



Section 227.090 - Powers and duties of commission.

(a) Recommend and make suggestions to the council and to other public authorities concerning:

(A) The laying out, widening, extending and locating of public thoroughfares, parking of vehicles, relief of traffic congestion;

(B) Betterment of housing and sanitation conditions;

(C) Establishment of districts for limiting the use, height, area, bulk and other characteristics of buildings and structures related to land development;

(D) Protection and assurance of access to incident solar radiation; and

(E) Protection and assurance of access to wind for potential future electrical generation or mechanical application.

(b) Recommend to the council and other public authorities plans for regulating the future growth, development and beautification of the city in respect to its public and private buildings and works, streets, parks, grounds and vacant lots, and plans consistent with future growth and development of the city in order to secure to the city and its inhabitants sanitation, proper service of public utilities and telecommunications utilities, including appropriate public incentives for overall energy conservation and harbor, shipping and transportation facilities.

(c) Recommend to the council and other public authorities plans for promotion, development and regulation of industrial and economic needs of the community in respect to industrial pursuits.

(d) Advertise the industrial advantages and opportunities of the city and availability of real estate within the city for industrial settlement.

(e) Encourage industrial settlement within the city.

(f) Make economic surveys of present and potential industrial needs of the city.

(g) Study needs of local industries with a view to strengthening and developing them and stabilizing employment conditions.

(h) Do and perform all other acts and things necessary or proper to carry out the provisions of ORS 227.010 to 227.170, 227.175 and 227.180.

(i) Study and propose such measures as are advisable for promotion of the public interest, health, morals, safety, comfort, convenience and welfare of the city and of the area within six miles thereof.

(2) For the purposes of this section:

(a) "Incident solar radiation" means solar energy falling upon a given surface area.

(b) "Wind" means the natural movement of air at an annual average speed measured at a height of 10 meters of at least eight miles per hour.

[Amended by 1975 c.153 §3; 1975 c.767 §4; 1979 c.671 §3; 1981 c.590 §8; 1987 c.447 §118]



Section 227.095 - Definitions for ORS 227.100 and 227.110.

[1955 c.756 §28]



Section 227.100 - Submission of plats for subdivisions and plans for street alterations and public buildings to commission; report.

[Amended by 1955 c.756 §26]



Section 227.110 - City approval prior to recording of subdivision plats and plats or deeds dedicating land to public use within six miles of city; exception.

(2) It shall be unlawful to receive or record such plat or replat or deed in any public office unless the same bears thereon the approval, by indorsement, of such commission or city engineer. However, the indorsement of the commission or city engineer of the city with boundaries nearest the land such document affects shall satisfy the requirements of this section in case the boundaries of more than one city are within six miles of the property so mapped or described. If the governing bodies of such cities mutually agree upon a boundary line establishing the limits of the jurisdiction of the cities other than the line equidistant between the cities and file the agreement with the recording officer of the county containing such boundary line, the boundary line mutually agreed upon shall become the limit of the jurisdiction of each city until superseded by a new agreement between the cities or until one of the cities files with such recording officer a written notification stating that the agreement shall no longer apply.

[Amended by 1955 c.756 §27; 1983 c.570 §5; 1991 c.763 §25]



Section 227.120 - Procedure and approval for renaming streets.

[Amended by 2001 c.173 §4]



Section 227.130



Section 227.140



Section 227.150



Section 227.160 - Definitions for ORS 227.160 to 227.186.

(1) "Hearings officer" means a planning and zoning hearings officer appointed or designated by a city council under ORS 227.165.

(2) "Permit" means discretionary approval of a proposed development of land, under ORS 227.215 or city legislation or regulation. "Permit" does not include:

(a) A limited land use decision as defined in ORS 197.015;

(b) A decision which determines the appropriate zoning classification for a particular use by applying criteria or performance standards defining the uses permitted within the zone, and the determination applies only to land within an urban growth boundary;

(c) A decision which determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility which is otherwise authorized by and consistent with the comprehensive plan and land use regulations; or

(d) An expedited land division, as described in ORS 197.360.

[1973 c.739 §6; 1975 c.767 §5; 1991 c.817 §8a; 1995 c.595 §13; 2015 c.260 §5]



Section 227.165 - Planning and zoning hearings officers; duties and powers.

[1973 c.739 §7; 1975 c.767 §6]



Section 227.170 - Hearing procedure; rules.

(2) The city council shall prescribe one or more rules stating that all decisions made by the council on permits and zone changes will be based on factual information, including adopted comprehensive plans and land use regulations.

[1973 c.739 §8; 1975 c.767 §7; 1997 c.452 §3]



Section 227.172 - Siting casino in incorporated city.

(a) "Casino" means a facility in which casino games, as defined in ORS 167.117, are played for the purpose of gambling.

(b) "Tribal casino" means a facility used for:

(A) Class I gaming or class II gaming regulated by the Indian Gaming Regulatory Act of October 17, 1988 (25 U.S.C. 2701 et seq.);

(B) Class III gaming conducted under a tribal-state compact approved by the Secretary of the Interior under section 11(d)(8) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)(8)); or

(C) Gaming conducted in accordance with the Indian Gaming Regulatory Act and federal regulations.

(2) A casino may not be sited on land in an incorporated city unless the electors of the city approve the development.

(3) Before a permit, as defined in ORS 227.160, can be approved authorizing a proposed development of land in an incorporated city as a site for a casino, the governing body of the city that contains the site shall submit the question of siting the casino to the electors of the city for approval or rejection.

(4) Subsections (2) and (3) of this section do not apply to a tribal casino.

[2007 c.724 §2]



Section 227.173 - Basis for decision on permit application or expedited land division; statement of reasons for approval or denial.

(2) When an ordinance establishing approval standards is required under ORS 197.307 to provide only clear and objective standards, the standards must be clear and objective on the face of the ordinance.

(3) Approval or denial of a permit application or expedited land division shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

(4) Written notice of the approval or denial shall be given to all parties to the proceeding.

[1977 c.654 §5; 1979 c.772 §10b; 1991 c.817 §16; 1995 c.595 §29; 1997 c.844 §6; 1999 c.357 §3]



Section 227.175 - Application for permit or zone change; fees; consolidated procedure; hearing; approval criteria; decision without hearing.

(2) The governing body of the city shall establish a consolidated procedure by which an applicant may apply at one time for all permits or zone changes needed for a development project. The consolidated procedure shall be subject to the time limitations set out in ORS 227.178. The consolidated procedure shall be available for use at the option of the applicant no later than the time of the first periodic review of the comprehensive plan and land use regulations.

(3) Except as provided in subsection (10) of this section, the hearings officer shall hold at least one public hearing on the application.

(4) The application shall not be approved unless the proposed development of land would be in compliance with the comprehensive plan for the city and other applicable land use regulation or ordinance provisions. The approval may include such conditions as are authorized by ORS 227.215 or any city legislation.

(5) Hearings under this section may be held only after notice to the applicant and other interested persons and shall otherwise be conducted in conformance with the provisions of ORS 197.763.

(6) Notice of a public hearing on a zone use application shall be provided to the owner of an airport, defined by the Oregon Department of Aviation as a "public use airport" if:

(a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the city planning authority; and

(b) The property subject to the zone use hearing is:

(A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a "visual airport"; or

(B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an "instrument airport."

(7) Notwithstanding the provisions of subsection (6) of this section, notice of a zone use hearing need only be provided as set forth in subsection (6) of this section if the permit or zone change would only allow a structure less than 35 feet in height and the property is located outside of the runway "approach surface" as defined by the Oregon Department of Aviation.

(8) If an application would change the zone of property that includes all or part of a mobile home or manufactured dwelling park as defined in ORS 446.003, the governing body shall give written notice by first class mail to each existing mailing address for tenants of the mobile home or manufactured dwelling park at least 20 days but not more than 40 days before the date of the first hearing on the application. The governing body may require an applicant for such a zone change to pay the costs of such notice.

(9) The failure of a tenant or an airport owner to receive a notice which was mailed shall not invalidate any zone change.

(10)(a)(A) The hearings officer or such other person as the governing body designates may approve or deny an application for a permit without a hearing if the hearings officer or other designated person gives notice of the decision and provides an opportunity for any person who is adversely affected or aggrieved, or who is entitled to notice under paragraph (c) of this subsection, to file an appeal.

(B) Written notice of the decision shall be mailed to those persons described in paragraph (c) of this subsection.

(C) Notice under this subsection shall comply with ORS 197.763 (3)(a), (c), (g) and (h) and shall describe the nature of the decision. In addition, the notice shall state that any person who is adversely affected or aggrieved or who is entitled to written notice under paragraph (c) of this subsection may appeal the decision by filing a written appeal in the manner and within the time period provided in the city’s land use regulations. A city may not establish an appeal period that is less than 12 days from the date the written notice of decision required by this subsection was mailed. The notice shall state that the decision will not become final until the period for filing a local appeal has expired. The notice also shall state that a person who is mailed written notice of the decision cannot appeal the decision directly to the Land Use Board of Appeals under ORS 197.830.

(D) An appeal from a hearings officer’s decision made without hearing under this subsection shall be to the planning commission or governing body of the city. An appeal from such other person as the governing body designates shall be to a hearings officer, the planning commission or the governing body. In either case, the appeal shall be to a de novo hearing.

(E) The de novo hearing required by subparagraph (D) of this paragraph shall be the initial evidentiary hearing required under ORS 197.763 as the basis for an appeal to the Land Use Board of Appeals. At the de novo hearing:

(i) The applicant and other parties shall have the same opportunity to present testimony, arguments and evidence as they would have had in a hearing under subsection (3) of this section before the decision;

(ii) The presentation of testimony, arguments and evidence shall not be limited to issues raised in a notice of appeal; and

(iii) The decision maker shall consider all relevant testimony, arguments and evidence that are accepted at the hearing.

(b) If a local government provides only a notice of the opportunity to request a hearing, the local government may charge a fee for the initial hearing. The maximum fee for an initial hearing shall be the cost to the local government of preparing for and conducting the appeal, or $250, whichever is less. If an appellant prevails at the hearing or upon subsequent appeal, the fee for the initial hearing shall be refunded. The fee allowed in this paragraph shall not apply to appeals made by neighborhood or community organizations recognized by the governing body and whose boundaries include the site.

(c)(A) Notice of a decision under paragraph (a) of this subsection shall be provided to the applicant and to the owners of record of property on the most recent property tax assessment roll where such property is located:

(i) Within 100 feet of the property that is the subject of the notice when the subject property is wholly or in part within an urban growth boundary;

(ii) Within 250 feet of the property that is the subject of the notice when the subject property is outside an urban growth boundary and not within a farm or forest zone; or

(iii) Within 750 feet of the property that is the subject of the notice when the subject property is within a farm or forest zone.

(B) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

(C) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

(11) A decision described in ORS 227.160 (2)(b) shall:

(a) Be entered in a registry available to the public setting forth:

(A) The street address or other easily understood geographic reference to the subject property;

(B) The date of the decision; and

(C) A description of the decision made.

(b) Be subject to the jurisdiction of the Land Use Board of Appeals in the same manner as a limited land use decision.

(c) Be subject to the appeal period described in ORS 197.830 (5)(b).

(12) At the option of the applicant, the local government shall provide notice of the decision described in ORS 227.160 (2)(b) in the manner required by ORS 197.763 (2), in which case an appeal to the board shall be filed within 21 days of the decision. The notice shall include an explanation of appeal rights.

(13) Notwithstanding other requirements of this section, limited land use decisions shall be subject to the requirements set forth in ORS 197.195 and 197.828.

[1973 c.739 §§9,10; 1975 c.767 §8; 1983 c.827 §24; 1985 c.473 §15; 1987 c.106 §3; 1987 c.729 §18; 1989 c.648 §63; 1991 c.612 §21; 1991 c.817 §6; 1995 c.692 §2; 1997 c.844 §5; 1999 c.621 §2; 1999 c.935 §24; 2001 c.397 §2]



Section 227.178 - Final action on certain applications required within 120 days; procedure; exceptions; refund of fees.

(2) If an application for a permit, limited land use decision or zone change is incomplete, the governing body or its designee shall notify the applicant in writing of exactly what information is missing within 30 days of receipt of the application and allow the applicant to submit the missing information. The application shall be deemed complete for the purpose of subsection (1) of this section upon receipt by the governing body or its designee of:

(a) All of the missing information;

(b) Some of the missing information and written notice from the applicant that no other information will be provided; or

(c) Written notice from the applicant that none of the missing information will be provided.

(3)(a) If the application was complete when first submitted or the applicant submits the requested additional information within 180 days of the date the application was first submitted and the city has a comprehensive plan and land use regulations acknowledged under ORS 197.251, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

(b) If the application is for industrial or traded sector development of a site identified under section 12, chapter 800, Oregon Laws 2003, and proposes an amendment to the comprehensive plan, approval or denial of the application must be based upon the standards and criteria that were applicable at the time the application was first submitted, provided the application complies with paragraph (a) of this subsection.

(4) On the 181st day after first being submitted, the application is void if the applicant has been notified of the missing information as required under subsection (2) of this section and has not submitted:

(a) All of the missing information;

(b) Some of the missing information and written notice that no other information will be provided; or

(c) Written notice that none of the missing information will be provided.

(5) The 120-day period set in subsection (1) of this section may be extended for a specified period of time at the written request of the applicant. The total of all extensions, except as provided in subsection (11) of this section for mediation, may not exceed 245 days.

(6) The 120-day period set in subsection (1) of this section applies:

(a) Only to decisions wholly within the authority and control of the governing body of the city; and

(b) Unless the parties have agreed to mediation as described in subsection (11) of this section or ORS 197.319 (2)(b).

(7) Notwithstanding subsection (6) of this section, the 120-day period set in subsection (1) of this section does not apply to a decision of the city making a change to an acknowledged comprehensive plan or a land use regulation that is submitted to the Director of the Department of Land Conservation and Development under ORS 197.610.

(8) Except when an applicant requests an extension under subsection (5) of this section, if the governing body of the city or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days after the application is deemed complete, the city shall refund to the applicant, subject to the provisions of subsection (9) of this section, either the unexpended portion of any application fees or deposits previously paid or 50 percent of the total amount of such fees or deposits, whichever is greater. The applicant is not liable for additional governmental fees incurred subsequent to the payment of such fees or deposits. However, the applicant is responsible for the costs of providing sufficient additional information to address relevant issues identified in the consideration of the application.

(9)(a) To obtain a refund under subsection (8) of this section, the applicant may either:

(A) Submit a written request for payment, either by mail or in person, to the city or its designee; or

(B) Include the amount claimed in a mandamus petition filed under ORS 227.179. The court shall award an amount owed under this section in its final order on the petition.

(b) Within seven calendar days of receiving a request for a refund, the city or its designee shall determine the amount of any refund owed. Payment, or notice that no payment is due, shall be made to the applicant within 30 calendar days of receiving the request. Any amount due and not paid within 30 calendar days of receipt of the request shall be subject to interest charges at the rate of one percent per month, or a portion thereof.

(c) If payment due under paragraph (b) of this subsection is not paid within 120 days after the city or its designee receives the refund request, the applicant may file an action for recovery of the unpaid refund. In an action brought by a person under this paragraph, the court shall award to a prevailing applicant, in addition to the relief provided in this section, reasonable attorney fees and costs at trial and on appeal. If the city or its designee prevails, the court shall award reasonable attorney fees and costs at trial and on appeal if the court finds the petition to be frivolous.

(10) A city may not compel an applicant to waive the 120-day period set in subsection (1) of this section or to waive the provisions of subsection (8) of this section or ORS 227.179 as a condition for taking any action on an application for a permit, limited land use decision or zone change except when such applications are filed concurrently and considered jointly with a plan amendment.

(11) The period set forth in subsection (1) of this section and the period set forth in subsection (5) of this section may be extended by up to 90 additional days, if the applicant and the city agree that a dispute concerning the application will be mediated.

[1983 c.827 §27; 1989 c.761 §16; 1991 c.817 §15; 1995 c.812 §3; 1997 c.844 §8; 1999 c.533 §8; 2003 c.150 §1; 2003 c.800 §31; 2009 c.873 §16; 2011 c.280 §12]



Section 227.179 - Petition for writ of mandamus authorized when city fails to take final action on land use application within 120 days; jurisdiction; notice of petition.

(2) The governing body shall retain jurisdiction to make a land use decision on the application until a petition for a writ of mandamus is filed. Upon filing a petition under ORS 34.130, jurisdiction for all decisions regarding the application, including settlement, shall be with the circuit court.

(3) A person who files a petition for a writ of mandamus under this section shall provide written notice of the filing to all persons who would be entitled to notice under ORS 197.763 and to any person who participated orally or in writing in any evidentiary hearing on the application held prior to the filing of the petition. The notice shall be mailed or hand delivered on the same day the petition is filed.

(4) If the governing body does not take final action on an application within 120 days of the date the application is deemed complete, the applicant may elect to proceed with the application according to the applicable provisions of the local comprehensive plan and land use regulations or to file a petition for a writ of mandamus under this section. If the applicant elects to proceed according to the local plan and regulations, the applicant may not file a petition for a writ of mandamus within 14 days after the governing body makes a preliminary decision, provided a final written decision is issued within 14 days of the preliminary decision.

(5) The court shall issue a peremptory writ unless the governing body or any intervenor shows that the approval would violate a substantive provision of the local comprehensive plan or land use regulations as those terms are defined in ORS 197.015. The writ may specify conditions of approval that would otherwise be allowed by the local comprehensive plan or land use regulations.

[1999 c.533 §10; 2003 c.150 §2]



Section 227.180 - Review of action on permit application; fees.

(A) Not require that the appeal be filed within less than seven days after the date the governing body mails or delivers the decision of the hearings officer to the parties;

(B) Require a hearing at least for argument; and

(C) Require that upon appeal or review the appellate authority consider the record of the hearings officer’s action. That record need not set forth evidence verbatim.

(b) Notwithstanding paragraph (a) of this subsection, the council may provide that the decision of a hearings officer or other decision-making authority in a proceeding for a discretionary permit or zone change is the final determination of the city.

(c) The governing body may prescribe, by ordinance or regulation, fees to defray the costs incurred in acting upon an appeal from a hearings officer, planning commission or other designated person. The amount of the fee shall be reasonable and shall be no more than the average cost of such appeals or the actual cost of the appeal, excluding the cost of preparation of a written transcript. The governing body may establish a fee for the preparation of a written transcript. The fee shall be reasonable and shall not exceed the actual cost of preparing the transcript up to $500. In lieu of a transcript prepared by the governing body and the fee therefor, the governing body shall allow any party to an appeal proceeding held on the record to prepare a transcript of relevant portions of the proceedings conducted at a lower level at the party’s own expense. If an appellant prevails at a hearing or on appeal, the transcript fee shall be refunded.

(2) A party aggrieved by the final determination in a proceeding for a discretionary permit or zone change may have the determination reviewed under ORS 197.830 to 197.845.

(3) No decision or action of a planning commission or city governing body shall be invalid due to ex parte contact or bias resulting from ex parte contact with a member of the decision-making body, if the member of the decision-making body receiving the contact:

(a) Places on the record the substance of any written or oral ex parte communications concerning the decision or action; and

(b) Has a public announcement of the content of the communication and of the parties’ right to rebut the substance of the communication made at the first hearing following the communication where action will be considered or taken on the subject to which the communication related.

(4) A communication between city staff and the planning commission or governing body shall not be considered an ex parte contact for the purposes of subsection (3) of this section.

(5) Subsection (3) of this section does not apply to ex parte contact with a hearings officer.

[1973 c.739 §§11,12; 1975 c.767 §9; 1979 c.772 §12; 1981 c.748 §43; 1983 c.656 §2; 1983 c.827 §25; 1991 c.817 §12]



Section 227.181 - Final action required within 120 days following remand of land use decision.

(2)(a) In addition to the requirements of subsection (1) of this section, the 120-day period established under subsection (1) of this section shall not begin until the applicant requests in writing that the city proceed with the application on remand, but if the city does not receive the request within 180 days of the effective date of the final order or the final resolution of the judicial review, the city shall deem the application terminated.

(b) The 120-day period established under subsection (1) of this section may be extended for up to an additional 365 days if the parties enter into mediation as provided by ORS 197.860 prior to the expiration of the initial 120-day period. The city shall deem the application terminated if the matter is not resolved through mediation prior to the expiration of the 365-day extension.

(3) The 120-day period established under subsection (1) of this section applies only to decisions wholly within the authority and control of the governing body of the city.

(4) Subsection (1) of this section does not apply to a remand proceeding concerning a decision of the city making a change to an acknowledged comprehensive plan or a land use regulation that is submitted to the Director of the Department of Land Conservation and Development under ORS 197.610.

[1999 c.545 §5; 2011 c.280 §13; 2015 c.522 §3]



Section 227.182 - Petition for writ of mandamus authorized when city fails to take final action within 120 days of remand of land use decision.

(2) A writ of mandamus issued under this section shall order the governing body of the city or its designee to make a final determination on the application. The court, in its discretion, may order such remedy as the court determines appropriate.

(3) In a mandamus proceeding under this section the court shall award court costs and attorney fees to an applicant who prevails on a petition under this section.

[1999 c.545 §6; 2015 c.522 §4]



Section 227.184 - Supplemental application for remaining permitted uses following denial of initial application.

(2) The governing body of a city or its designee shall take final action on a supplemental application submitted under this section, including resolution of all appeals, within 240 days after the application is deemed complete. Except that 240 days shall substitute for 120 days, all other applicable provisions of ORS 227.178 shall apply to a supplemental application submitted under this section.

(3) A supplemental application submitted under this section shall include a request for any rezoning or zoning variance that may be required to issue a permit under the city’s comprehensive plan and land use regulations.

(4) The governing body of a city or its designee shall adopt specific findings describing the reasons for approving or denying:

(a) A use for which approval is sought under this section; and

(b) A rezoning or variance requested in the application.

[1999 c.648 §4]



Section 227.185 - Transmission tower; location; conditions.

[1983 c.827 §27a]



Section 227.186 - Notice to property owners of hearing on certain zone change; form of notice; exceptions; reimbursement of cost.

(2) All legislative acts relating to comprehensive plans, land use planning or zoning adopted by a city shall be by ordinance.

(3) Except as provided in subsection (6) of this section, at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to amend an existing comprehensive plan or any element thereof, or to adopt a new comprehensive plan, a city shall cause a written individual notice of a land use change to be mailed to each owner whose property would have to be rezoned in order to comply with the amended or new comprehensive plan if the ordinance becomes effective.

(4) At least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to rezone property, a city shall cause a written individual notice of a land use change to be mailed to the owner of each lot or parcel of property that the ordinance proposes to rezone.

(5) An additional individual notice of land use change required by subsection (3) or (4) of this section shall be approved by the city and shall describe in detail how the proposed ordinance would affect the use of the property. The notice shall:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that (city) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

On (date of public hearing), (city) will hold a public hearing regarding the adoption of Ordinance Number_____. The (city) has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Ordinance Number _____ is available for inspection at the ______ City Hall located at________. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

For additional information concerning Ordinance Number_____, you may call the (city) Planning Department at________.

______________________________________________________________________________

(6) At least 30 days prior to the adoption or amendment of a comprehensive plan or land use regulation by a city pursuant to a requirement of periodic review of the comprehensive plan under ORS 197.628, 197.633 and 197.636, the city shall cause a written individual notice of the land use change to be mailed to the owner of each lot or parcel that will be rezoned as a result of the adoption or enactment. The notice shall describe in detail how the ordinance or plan amendment may affect the use of the property. The notice also shall:

(a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that (city) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

As a result of an order of the Land Conservation and Development Commission, (city) has proposed Ordinance Number _____. (City) has determined that the adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Ordinance Number _____ will become effective on (date).

Ordinance Number _____ is available for inspection at the _____ City Hall located at_____. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

For additional information concerning Ordinance Number_____, you may call the (city) Planning Department at________.

______________________________________________________________________________

(7) Notice provided under this section may be included with the tax statement required under ORS 311.250.

(8) Notwithstanding subsection (7) of this section, a city may provide notice of a hearing at any time provided notice is mailed by first class mail or bulk mail to all persons for whom notice is required under subsections (3) and (4) of this section.

(9) For purposes of this section, property is rezoned when the city:

(a) Changes the base zoning classification of the property; or

(b) Adopts or amends an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

(10) The provisions of this section do not apply to legislative acts of the governing body of the city resulting from action of the Legislative Assembly or the Land Conservation and Development Commission for which notice is provided under ORS 197.047 or resulting from an order of a court of competent jurisdiction.

(11) The governing body of the city is not required to provide more than one notice under this section to a person who owns more than one lot or parcel affected by a change to the local comprehensive plan or land use regulation.

(12) The Department of Land Conservation and Development shall reimburse a city for all usual and reasonable costs incurred to provide notice required under subsection (6) of this section.

[1999 c.1 §3; 1999 c.348 §11; 2003 c.668 §3]



Section 227.187 - Public sale of copies of city comprehensive plan and land use regulations.

[1991 c.363 §3]



Section 227.190 - Solar access ordinances; purpose; standards.

(a) The orientation of new streets, lots and parcels;

(b) The placement, height, bulk and orientation of new buildings;

(c) The type and placement of new trees on public street rights of way and other public property; and

(d) Planned uses and densities to conserve energy, facilitate the use of solar energy, or both.

(2) The State Department of Energy shall actively encourage and assist city councils’ efforts to protect and provide for solar access.

(3) As used in this section, "solar heating hours" means those hours between three hours before and three hours after the sun is at its highest point above the horizon on December 21.

[1981 c.722 §5]



Section 227.195 - Effect of land use regulations and comprehensive plans.

[1981 c.722 §6]



Section 227.210



Section 227.215 - Regulation of development.

(2) A city may plan and otherwise encourage and regulate the development of land. A city may adopt an ordinance requiring that whatever land development is undertaken in the city comply with the requirements of the ordinance and be undertaken only in compliance with the terms of a development permit.

(3) A development ordinance may provide for:

(a) Development for which a permit is granted as of right on compliance with the terms of the ordinance;

(b) Development for which a permit is granted discretionarily in accordance and consistent with the requirements of ORS 227.173;

(c) Development which need not be under a development permit but shall comply with the ordinance; and

(d) Development which is exempt from the ordinance.

(4) The ordinance may divide the city into districts and apply to all or part of the city.

[1975 c.767 §11 (enacted in lieu of 227.220 to 227.270); 1977 c.654 §3]



Section 227.220



Section 227.230



Section 227.240



Section 227.250



Section 227.260



Section 227.270



Section 227.280 - Enforcement of development legislation.

[Amended by 1975 c.767 §14]



Section 227.285



Section 227.286 - City ordinances applicable to public property.

[1969 c.460 §3 (enacted in lieu of 227.285); 1975 c.767 §12]



Section 227.290 - Building setback lines established by city council; criteria.

(2) The council may consider, in enacting ordinances governing building setback lines, the site slope and tree cover of the land with regard to solar exposure. The council shall not restrict construction where site slope and tree cover make incident solar energy collection unfeasible, except an existing solar structure’s sun plane shall not be substantially impaired.

(3) The council may consider, in enacting ordinances governing building setback lines and maximum building height, the impact on available wind resources. The ordinances shall protect an existing wind energy system’s wind source to the extent feasible.

(4) The powers given in this section shall be so exercised as to preserve constitutional rights.

[Amended by 1979 c.671 §4; 1981 c.590 §9]



Section 227.300 - Use of eminent domain power to establish setback lines.



Section 227.310



Section 227.350 - Notice of proposed wetlands development; exception; approval by city.

(a) Subdivisions;

(b) Building permits for new structures;

(c) Other development permits and approvals that allow physical alteration of the land involving excavation and grading, including permits for removal or fill, or both, or development in floodplains and floodways;

(d) Conditional use permits and variances that involve physical alterations to the land or construction of new structures; and

(e) Planned unit development approvals.

(2) The provisions of subsection (1) of this section do not apply if a permit from the department has been issued for the proposed activity.

(3) Approval of any activity described in subsection (1) of this section shall include one of the following notice statements:

(a) Issuance of a permit under ORS 196.600 to 196.905 by the department required for the project before any physical alteration takes place within the wetlands;

(b) Notice from the department that no permit is required; or

(c) Notice from the department that no permit is required until specific proposals to remove, fill or alter the wetlands are submitted.

(4) If the department fails to respond to any notice provided under subsection (1) of this section within 30 days of notice, the city approval may be issued with written notice to the applicant and the owner of record that the proposed action may require state or federal permits.

(5) The city may issue local approval for parcels identified as or including wetlands on the Statewide Wetlands Inventory upon providing to the applicant and the owner of record of the affected parcel a written notice of the possible presence of wetlands and the potential need for state and federal permits and providing the department with a copy of the notification of comprehensive plan map or zoning map amendments for specific properties.

(6) Notice of activities authorized within an approved wetland conservation plan shall be provided to the department within five days following local approval.

(7) Failure by the city to provide notice as required in this section will not invalidate city approval.

[1989 c.837 §31; 1991 c.763 §26]



Section 227.400 - Truck routes; procedures for establishment or revision; notice; hearing.

(2) The city council shall provide notice of a public hearing held under this section by publishing notice of the hearing once a week for two consecutive weeks in some newspaper of general circulation in the city. The second publication of the notice must occur not later than the fifth day before the date of the public hearing.

(3) The notice required under this section shall state the time and place of the public hearing and contain a brief and concise statement of the proposed formation of the truck route, including a description of the roads and streets in the city that will form the truck route.

(4) As used in this section:

(a) "Truck" includes motor truck, as defined in ORS 801.355, and truck tractor, as defined in ORS 801.575.

(b) "Truck route" means the roads or streets in a city which have been formally designated by the city council as the roads or streets on which trucks must travel when proceeding through the city.

[1985 c.564 §1]



Section 227.450 - Recycling containers; recommendations for new construction.

(2) Each commercial building and each industrial and institutional building that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

(3) As used in this section, "commercial," "recyclable material" and "solid waste" have the meanings given in ORS 459.005.

[1997 c.552 §32]



Section 227.455 - Clustered mailboxes in city streets and rights-of-way.

[2011 c.488 §2]

Note: 227.455 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 227 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 227.500 - Use of real property for religious activity; city regulation of real property used for religious activity.

(2) A city may:

(a) Subject real property described in subsection (1) of this section to reasonable regulations, including site review and design review, concerning the physical characteristics of the uses authorized under subsection (1) of this section; or

(b) Prohibit or regulate the use of real property by a place of worship described in subsection (1) of this section if the city finds that the level of service of public facilities, including transportation, water supply, sewer and storm drain systems is not adequate to serve the place of worship described in subsection (1) of this section.

(3) Notwithstanding any other provision of this section, a city may allow a private or parochial school for prekindergarten through grade 12 or higher education to be sited under applicable state law and rules and local zoning ordinances and regulations.

[2001 c.886 §4]



Section 227.505 - Solar energy systems on residential and commercial structures.

(2) The installation and use on a commercial structure of a solar photovoltaic energy system or a solar thermal energy system is an outright permitted use in any zone in which commercial structures are an allowed use.

(3) Approval of a permit application under ORS 227.160 to 227.186 is, notwithstanding the definition of "permit" in ORS 227.160, a ministerial function if:

(a) The installation of a solar energy system can be accomplished without increasing the footprint of the residential or commercial structure or the peak height of the portion of the roof on which the system is installed; and

(b) The solar energy system would be mounted so that the plane of the system is parallel to the slope of the roof.

(4) As part of the permit approval process, a city:

(a) May not charge a fee pursuant to ORS 227.175 for processing a permit;

(b) May not require extensive surveys or site evaluations including, but not limited to, vegetation surveys, contour maps and elevation drawings; and

(c) May charge building permit fees pursuant to ORS 455.020, 455.210 and 455.220.

(5) Subsections (3) and (4) of this section do not apply to a permit application for a residential or commercial structure that is:

(a) A federally or locally designated historic building or landmark or that is located in a federally or locally designated historic district.

(b) A conservation landmark designated by a city or county because of the historic, cultural, archaeological, architectural or similar merit of the landmark.

(c) Located in an area designated as a significant scenic resource unless the material used is:

(A) Designated as anti-reflective; or

(B) Eleven percent or less reflective.

(6) As used in this section, "solar photovoltaic energy system" has the meaning given that term in ORS 757.360.

[2011 c.464 §2]

Note: 227.505 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 227 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 227.600 - Land use approval preapplication review.

(a) "Compost" has the meaning given that term in ORS 459.005.

(b) "Disposal site" has the meaning given that term in ORS 459.005.

(c) "Local government" has the meaning given that term in ORS 174.116.

(2) Before an applicant may submit an application under ORS 227.160 to 227.186 for land use approval to establish or modify a disposal site for composting that requires a permit issued by the Department of Environmental Quality, as provided in subsection (3) of this section, the applicant shall:

(a) Request and attend a preapplication conference described in subsections (4) to (6) of this section; and

(b) Hold a preapplication community meeting described in subsections (7) to (9) of this section.

(3) Subsection (2) of this section applies to an application to:

(a) Establish a disposal site for composting that sells, or offers for sale, resulting product; or

(b) Allow an existing disposal site for composting that sells, or offers for sale, resulting product to:

(A) Accept as feedstock nonvegetative materials, including dead animals, meat, dairy products and mixed food waste; or

(B) Increase the permitted annual tonnage of feedstock used by the disposal site by an amount that requires a new land use approval.

(4) During the preapplication conference:

(a) The applicant shall provide information about the proposed disposal site for composting and proposed operations for composting and respond to questions about the site and operations.

(b) The city with land use jurisdiction over the proposed disposal site for composting and the other representatives described in subsection (5) of this section shall inform the applicant of permitting requirements to establish and operate the proposed disposal site for composting and provide all application materials to the applicant.

(5) The applicant shall submit a written request to the city with land use jurisdiction to request a preapplication conference. A representative of the planning department of the city and a representative of the Department of Environmental Quality shall attend the conference along with representatives, as determined necessary by the city, of the following entities:

(a) Any other state agency or local government that has authority to approve or deny a permit, license or other certification required to establish or operate the proposed disposal site for composting.

(b) A state agency, a local government or a private entity that provides or would provide to the proposed disposal site for composting one or more of the following:

(A) Water systems.

(B) Wastewater collection and treatment systems, including storm drainage systems.

(C) Transportation systems or transit services.

(c) A city or county with territory within its boundaries that may be affected by the proposed disposal site for composting.

(d) The Department of Land Conservation and Development.

(e) The State Department of Agriculture.

(6) The city with land use jurisdiction may use preapplication procedures, if any, in the acknowledged land use regulations of the city, consistent with the requirements that the city shall:

(a) Provide notice of the preapplication conference to the entities described in subsection (5) of this section by mail and, as appropriate, in any other manner that ensures adequate notice and opportunity to participate;

(b) Hold the preapplication conference at least 20 days and not more than 40 days after receipt of the applicant’s written request; and

(c) Provide preapplication notes to each attendee of the conference and the other entities described in subsection (5) of this section for which a representative does not attend the preapplication conference.

(7) After the preapplication conference and before submitting the application for land use approval, the applicant shall:

(a) Hold a community meeting within 60 days after the preapplication conference:

(A) In a public location in the city with land use jurisdiction; and

(B) On a business day, or Saturday, that is not a holiday, with a start time between the hours of 6 p.m. and 8 p.m.

(b) Provide notice of the community meeting to:

(A) The owners of record, on the most recent property tax assessment roll, of real property located within one-half mile of the real property on which the proposed disposal site for composting would be located;

(B) The resident or occupant that receives mail at the mailing address of the real property described in subparagraph (A) of this paragraph if the mailing address of the owner of record is not the mailing address of the real property;

(C) Neighborhood and community organizations recognized by the governing body of the city if a boundary of the organization is within one-half mile of the proposed disposal site for composting;

(D) A newspaper that meets the requirements of ORS 193.020 for publication;

(E) Local media in a press release; and

(F) The entities described in subsection (5) of this section.

(8) During the community meeting, the applicant shall provide information about the proposed disposal site for composting and proposed operations for composting and respond to questions about the site and operations.

(9) The applicant’s notice provided under subsection (7)(b) of this section must include:

(a) A brief description of the proposed disposal site for composting;

(b) The address of the location of the community meeting; and

(c) The date and time of the community meeting.

[2013 c.524 §2]

Note: 227.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 227 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 236 - Eligibility; Resignations, Removals and Vacancies; Discipline; Transfers

Section 236.010 - Causes for vacancies in office.

(a) The incumbent dies, resigns or is removed.

(b) The incumbent ceases to be an inhabitant of the district, county or city for which the incumbent was elected or appointed, or within which the duties of the office of the incumbent are required to be discharged.

(c) The incumbent is convicted of an infamous crime, or any offense involving the violation of the oath of the incumbent.

(d) The incumbent refuses or neglects to take the oath of office, or to give or renew the official bond of the incumbent, or to deposit such oath or bond within the time prescribed by law.

(e) The election or appointment of the incumbent is declared void by a competent tribunal.

(f) The incumbent is found to be a person with a mental illness by the decision of a competent tribunal.

(g) The incumbent ceases to possess any other qualification required for election or appointment to such office.

(h) Appointment of the incumbent is subject to Senate confirmation under section 4, Article III of the Oregon Constitution, and the appointment is not confirmed.

(2) The provisions of subsection (1)(b) of this section do not apply when residence within the district, county or city for which the incumbent was elected or appointed is not required for such election or appointment.

[Amended by 1969 c.669 §3; 1979 c.351 §3; 2007 c.70 §56]



Section 236.020 - Vacancy for breach of official bond.



Section 236.030 - Persons ineligible for office because of membership in certain organizations.

(2) The name of a person defined in subsection (1) of this section shall not be placed upon any ballot in connection with any election.



Section 236.040 - Leave of absence for Peace Corps volunteer; reinstatement.

(a) "Public officer or employee" means any person who renders service to and is paid therefor by a public employer.

(b) "Public employer" means the state or a county, city, school district or other public corporation, commission, agency, board or entity organized for a public purpose.

(2) Public employers shall grant leaves of absence without pay for at least two years to any full-time salaried public officer or employee who serves, and while the public officer or employee serves, as a volunteer in the Peace Corps. Upon expiration of the leave the public officer or employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights, if any. Failure of the officer or employee to report within 90 days after termination of service shall be cause for dismissal.

[1963 c.199 §§1,2]



Section 236.100 - Political affiliation of person appointed to fill vacancy in partisan elective office.

(a) As that by which the elected predecessor in the office was designated on the election ballot, if the name of the predecessor was printed on the election ballot.

(b) As that by which the elected predecessor in the office was designated on the elector registration card of the predecessor on the date of the election at which the predecessor was elected, if the name of the predecessor was not printed on the ballot.

(2) Under either of the following circumstances, a person who is otherwise eligible for appointment to fill a vacancy described in subsection (1) of this section may be appointed to fill the vacancy regardless of the person’s affiliation or lack of affiliation with a political party:

(a) If the name of the elected predecessor in the office was printed on the ballot and the predecessor was not designated on the election ballot as affiliated with a political party.

(b) If the name of the elected predecessor in the office was not printed on the ballot and the predecessor was not designated as affiliated with a political party on the elector registration card of the predecessor on the date of the election at which the predecessor was elected.

[Formerly 236.135; 1985 c.586 §2; 1985 c.808 §74]



Section 236.110



Section 236.115 - Diversity included in criteria for filling certain vacancies.

(a) Diversity of viewpoint;

(b) Demographic variety reflecting the racial and gender population of the state or the region of appointment; and

(c) Remediation of existing disparities between the number of qualified applicants of one race or gender and the number of members of such groups serving on the board, commission, committee or council.

(2) The appointing authority for boards, commissions, committees and councils described under subsection (1) of this section shall report annually to the office of the Governor specifying the efforts taken to comply with this section and the result of those efforts.

[1997 c.539 §1]

Note: 236.115 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 236 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 236.120



Section 236.130



Section 236.135



Section 236.137



Section 236.140 - Term, removal, vacancy in appointive offices.

[Amended by 2013 c.425 §1]



Section 236.145 - Employment prohibitions for state board or commission members.

(1) While the person is serving on the board or commission; or

(2) Within one year after the person’s normal term on the board or commission expires, without regard to whether the person continues to serve on the board or commission after expiration of the person’s term.

[1953 c.594 §1; 2003 c.749 §9]



Section 236.147 - Exception to ORS 236.145.

[1983 c.402 §6]



Section 236.150



Section 236.160



Section 236.210 - Filling vacancies in county offices; qualification.

(2) Except as provided in subsection (3) of this section, when a vacancy occurs in the nonpartisan office of county judge who does not exercise judicial functions or county commissioner, the remaining members of the county court or board of county commissioners shall appoint a person to perform the duties of the office until the vacancy is filled by election.

(3) When a vacancy occurs in the office of county judge who exercises judicial functions, the Governor shall fill the vacancy by appointment as provided in section 16, Article V of the Oregon Constitution.

(4) Before a person appointed under subsection (1) or (2) of this section takes office, the person shall qualify in the same manner as required by law of the officer in whose place the person is appointed.

[Amended by 1965 c.221 §24; 1983 c.327 §6; 1985 c.17 §1; 1987 c.549 §1; 2001 c.430 §3]



Section 236.215 - Filling vacancies in partisan elective office of county judge or commissioner.

(2) When the provisions of ORS 236.217 apply, the appointment shall be made from a list of not fewer than three nor more than five nominees furnished by the county clerks. If fewer than three names of nominees are furnished or if no list is received by the appointing authority, the county court or board of county commissioners may consider additional qualified persons. The person so appointed must have been a member of the same major political party at least 180 days before the date the vacancy to be filled occurred.

(3) The vacancy must be filled by appointment within 30 days after its occurrence.

[1987 c.549 §3; 1989 c.171 §29; 2001 c.430 §4]



Section 236.217 - Nominations.

[1987 c.549 §4; 1993 c.797 §19; 2001 c.430 §5]



Section 236.220 - Deputy to fill vacancy in certain offices until person appointed qualifies.

(2) During the period the chief deputy serves as provided in subsection (1) of this section, the chief deputy shall be deemed to continue to occupy the position of chief deputy for the purpose of determining the status and rights of the chief deputy under the civil service law and Public Employees Retirement System, and such service shall in no respect affect the status or rights of the chief deputy under those systems.

[Amended by 1963 c.161 §1]



Section 236.225 - Filling vacancies in offices of county governing body.

(2) When a county charter establishes a county governing body with more than three members, if a number of vacancies exist at the same time in the offices of members of that governing body so that all the remaining members do not constitute a quorum for the conduct of county business, the Governor shall appoint to the vacant offices the minimum number of qualified persons sufficient, with the incumbent members of the county governing body, to form a quorum. Persons appointed by the Governor under this subsection, together with the incumbent members serving in office, shall appoint qualified persons to the remaining vacant offices. All persons appointed under this subsection shall perform the duties of the office of member of the county governing body until the vacancies are filled as provided by law.

(3) ORS 236.100 applies to appointments under this section.

[1967 s.s. c.6 §1; 1983 c.327 §7]



Section 236.230



Section 236.240 - Removal of county treasurer from office.



Section 236.250



Section 236.310 - Right of county commissioner to resign.

[Amended by 1965 c.221 §25; 1981 c.517 §25]



Section 236.320 - Recipient of resignation.

(a) By the Secretary of State, State Treasurer and all officers elected by the legislature, to the Governor.

(b) By all officers who hold their offices by election, to the officer authorized by law to order a special election to fill the resulting vacancy.

(c) By all other officers holding their offices by appointment, to the body, board or officer that appointed them.

(2) Resignations described in this section must be made in writing.

[Amended by 2007 c.155 §1]



Section 236.325 - Resignation of office effective at future date; selection of successor; exception.

(1) The holder of a public office may resign the office effective at a future date that is prior to the expiration of the term of the office.

(2) Any person who receives a certificate of election as a holder of a public office, even though the person may not have entered upon the execution of its duties or taken the requisite oath of office, may resign the office effective at a future date that is:

(a) Prior to the beginning of the term of the office; or

(b) After the beginning of the term of the office.

(3) Except where an election is required by law, if the holder of a public office or a person who receives a certificate of election as a holder of a public office resigns the office effective at a future date, the appointing authority required by law to fill a vacancy in the public office may begin the process to fill the vacancy and may select a successor prior to the effective date of any resignation under this section.

(4) The appointing authority may appoint a successor to fill a vacancy in the public office at any time after the effective date of a resignation described in this section. This subsection does not apply where a person who receives a certificate of election as a holder of a public office resigns prior to the beginning of the term of office and an incumbent still holds the public office.

(5) A resignation is binding unless withdrawn in writing by the end of the third business day after the resignation is made.

(6) Where the effective date of a resignation is 21 or more calendar days before the deadline for filing a nominating petition, declaration of candidacy or certificate of nomination necessary to fill the office at the general election next following the effective date of the resignation, and the deadline for withdrawing the resignation has passed, the filing officer for the office shall accept filings of nominating petitions, declarations of candidacy and certificates of nomination and the vacancy shall be filled at the general election next following the effective date of the vacancy.

(7) This section does not apply to the office of Governor.

[1991 c.719 §39; 1995 c.607 §68; 2005 c.797 §30]

Note: 236.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 236 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 236.350 - Definitions for ORS 236.350 to 236.370.

(1) "Disciplinary action" means action taken against a public safety officer by an employer to punish the officer, including dismissal, demotion, suspension without pay, reduction in salary, written reprimand and transfer.

(2) "Just cause" means a cause reasonably related to the public safety officer’s ability to perform required work. The term includes a willful violation of reasonable work rules, regulations or written policies.

(3) "Public safety officer" means:

(a) A member of a law enforcement unit who is employed full-time as a peace officer commissioned by a city, university that has established a police department under ORS 352.121 or 353.125, port, school district, mass transit district, county, Indian reservation, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor and who is responsible for enforcing the criminal laws of this state or laws or ordinances relating to airport security.

(b) A corrections officer, a parole and probation officer or a youth correction officer as those terms are defined in ORS 181A.355.

[1979 c.618 §2; 1991 c.742 §14; 1993 c.594 §6; 1993 c.623 §3; 2007 c.71 §74; 2009 c.716 §1; 2011 c.506 §31; 2013 c.180 §35]



Section 236.360 - Disciplinary actions; written procedures; safeguards; just cause; notice.

(2) Except as provided in subsection (3) of this section, the following safeguards apply when a public safety officer is under investigation concerning a matter that the officer reasonably believes may lead to economic sanctions or dismissal from employment and is subject to an interview by the officer’s employer:

(a) Unless the seriousness of an investigation requires otherwise, the interview must be conducted when the public safety officer is on duty or during the officer’s normal waking hours. If the interview is conducted when the public safety officer is off duty, the officer must be compensated appropriately.

(b) The public safety officer may have a representative of the officer’s choosing present at the interview.

(c) No more than two interviewers at a time may question the public safety officer.

(d) The interviewers shall inform the public safety officer of their authority to compel a statement and of the identity of the investigators and all persons present during the interview.

(e) The public safety officer is not required to answer questions until the officer has been informed of the nature of the investigation and of facts reasonably sufficient to inform the officer of the circumstances surrounding the allegations under investigation. This paragraph does not apply to preliminary questions directed at gaining a general overview of events in order to assess whether an inquiry is necessary and to effectively investigate and gather evidence.

(f) The interview may not last an unreasonable amount of time, taking into consideration the gravity and complexity of the matter under investigation.

(g) During the interview, the public safety officer must be allowed to attend to physical needs.

(h)(A) Except as provided in subparagraph (B) of this paragraph, the public safety officer being interviewed may not be threatened with punitive action or subjected to offensive language.

(B) In a compelled interview solely for noncriminal purposes, a public safety officer who refuses to respond to questions or to be interviewed must be informed that refusal may lead to disciplinary action.

(i)(A) The public safety officer may record the interview and must be given a copy of the tape or digital file of the interview and, upon request, a transcript of any recording that has been transcribed by the employer.

(B) The public safety officer must be given a copy of any written statement or report describing the officer’s statements.

(C) Materials required to be given to the public safety officer under this paragraph must be given before subsequent interviews in the course of the same investigation.

(j) As soon as it is determined that the public safety officer may be charged with a criminal offense, the officer must be informed of the officer’s right to consult with criminal defense counsel with respect to the criminal charge.

(k) In a disciplinary or administrative investigation, the public safety officer’s chosen representative may not be required to disclose, or be subject to disciplinary action for refusing to disclose, statements made by the officer to the representative for purposes of the representation.

(3) The safeguards provided in subsection (2) of this section do not apply to:

(a) The questioning of a public safety officer in the normal course of informal verbal admonishment by, or other routine or unplanned contact with, a supervisor or other public safety officer; or

(b) An investigation concerned solely with alleged criminal activities.

(4) Disciplinary action may not be taken against a public safety officer without just cause.

(5) An employer that intends to take disciplinary action against a public safety officer shall:

(a) Notify the officer in writing of the charges against the officer and the proposed disciplinary action; and

(b) Provide the officer with an opportunity to respond to the charges at an informal hearing which may be recorded, with the person or persons having authority to impose the proposed disciplinary action.

(6)(a) Except as provided in paragraphs (b) and (c) of this subsection, an employer shall complete its investigation into an allegation of misconduct by a public safety officer and provide notification under subsection (5)(a) of this section no later than six months from the date of the first interview described in subsection (2) of this section. The employer may extend the investigation to a maximum of 12 months from the date of the first interview, provided that, before the extended period begins, the employer provides written notice explaining the reason for the extension to the officer and the officer’s chosen representative and union representative, if any.

(b) The time limit provided in paragraph (a) of this subsection does not apply:

(A) If the investigation involves an officer who is incapacitated or unavailable.

(B) If the investigation involves an allegation of workers’ compensation or disability fraud by the officer.

(C) If the officer waives the limit in a signed writing.

(D) If the investigation requires a reasonable extension of time for coordination with one or more other jurisdictions.

(E) If the investigation involves more than one officer and requires a reasonable extension of time.

(c) For the purposes of the time limit provided in paragraph (a) of this subsection:

(A) If the alleged misconduct is also the subject of a criminal investigation or criminal prosecution, time does not run for the period during which the criminal investigation or criminal prosecution is pending.

(B) If the investigation involves a matter in civil litigation in which the officer is a named defendant or the officer’s actions are alleged to be a basis for liability, time does not run for the period during which the civil action is pending.

(C) If the investigation is the result of a complaint by a person charged with a crime, time does not run for the period during which the criminal matter is pending.

(7) An investigation may be reopened if:

(a) Significant new evidence is discovered that is likely to affect the outcome of the investigation; and

(b)(A) The evidence resulted from the public safety officer’s predisciplinary response; or

(B) The evidence could not have been discovered by the employer without resorting to extraordinary measures.

[1979 c.618 §3; 2009 c.716 §2]



Section 236.370 - ORS 236.350 to 236.370 not applicable to certain public safety officers.

(1) In an initial probationary period of employment that does not exceed 12 months or in a probationary period under a collective bargaining agreement which is in excess of 12 months;

(2) Under a county civil service system adopted pursuant to ORS 241.002 to 241.009;

(3) Under a county or municipal civil service system which provides public safety officers with disciplinary action protections at least equivalent to those provided under ORS 236.350 and 236.360;

(4) The chief executive officers of law enforcement units, as defined in ORS 181A.355;

(5) Supervisory employees, as defined under ORS 243.650, where a collective bargaining agreement is in effect with their public employer; or

(6) Represented in a collective bargaining unit if the collective bargaining agreement or the established policies of the law enforcement unit that employs the public safety officers provide for procedures and safeguards of the sort provided for in ORS 236.350 to 236.370. [1979 c.618 §4; 1991 c.742 §15; 1993 c.185 §22; 1993 c.623 §4; 1995 c.286 §19; 2009 c.716 §3; 2011 c.202 §1]

Note: Section 2, chapter 202, Oregon Laws 2011, provides:

Sec. 2. The amendments to ORS 236.370 by section 1 of this 2011 Act apply to investigations begun on or after the effective date of this 2011 Act [June 1, 2011].

[2011 c.202 §2]



Section 236.380



Section 236.405



Section 236.415



Section 236.420



Section 236.425



Section 236.430



Section 236.435



Section 236.440



Section 236.445



Section 236.450



Section 236.455



Section 236.460



Section 236.465



Section 236.470



Section 236.475



Section 236.485



Section 236.490



Section 236.495



Section 236.500



Section 236.505



Section 236.510



Section 236.515



Section 236.520



Section 236.525



Section 236.530



Section 236.535



Section 236.540



Section 236.605 - Definitions for ORS 236.605 to 236.640.

(1) "Public employee" means an employee whose compensation is paid from public funds.

(2) "Public employer" includes any of the following entities that has accepted the transfer of a public program from a public employer in this state for maintenance and operation:

(a) The state;

(b) Cities;

(c) Counties;

(d) School districts;

(e) Special districts;

(f) Education service districts; and

(g) Oregon nonprofit corporations.

(3) "Transfer" does not include the transfer of an employee from a nonprofit corporation to a nonprofit corporation.

[1991 c.918 §2; 1995 c.286 §20; 2013 c.533 §1; 2015 c.314 §1]



Section 236.610 - Rights of employee when duties assumed by different public employer; employer duties.

(2) The transferred public employee shall not have the employee’s salary reduced as a result of a transfer under this section during the first 12 months of employment with the receiving employer. After the first 12 months of employment with the receiving employer, the transferred public employee shall be placed at the closest salary for the position as designated under the receiving employer’s salary schedule. However, if the receiving employer is a nonprofit corporation, the transferring employer and the receiving employer shall retain the right to negotiate the source of funding for the transferred employee’s salary.

(3) It is the responsibility of the transferring employer to liquidate accrued compensatory time at the time of transfer, consistent with any applicable statute or collective bargaining agreement.

(4)(a) At the time of transfer, the transferred public employee may elect to:

(A) Retain any accrued sick leave;

(B) Retain up to 80 hours of vacation leave; and

(C) Retain additional vacation leave if agreed to by the transferring employer, the receiving employer and the transferred public employee.

(b) At the time of transfer, the transferring employer shall pay to the receiving employer a sum equal to the number of hours of accrued leave retained times the employee’s hourly rate of pay.

(c) After the transfer, the receiving employer shall grant any leaves according to its rules or any bargaining agreement governing use of leaves.

(5) In the event that any transferred employee is subject to a waiting period for coverage of preexisting conditions under the health insurance plan of the receiving employer, the receiving employer shall arrange for a waiver of such waiting period with its health insurer. The transferring employer shall reimburse the receiving employer for the additional premium costs, if any, resulting from such waiver, for a period of not to exceed 12 months.

(6) In transferring a public employee under subsection (1) of this section, the employer shall furnish the employment records of that employee to the receiving employer at the time of transfer. The time of transfer shall be by written agreement between the public employers involved.

(7) If the public employer that is transferring a public employee participates in the Public Employees Retirement System, the transferring employer and the receiving employer must enter into a written agreement that addresses the manner in which any unfunded Public Employees Retirement System liability or surplus of the transferring public employer will be paid or credited, as required by ORS 238.231.

[1963 c.204 §§1, 2; 1971 c.500 §1; 1991 c.918 §3; 1995 c.286 §21; 2003 c.802 §165; 2005 c.808 §24; 2015 c.314 §2]



Section 236.620 - Status of transferred employee.

(a) If the employee was serving a probationary period with the employer at the time of transfer, the past service of the employee on probation shall apply on the regular probation requirements of the receiving employer.

(b) Notwithstanding any other provision of law applicable to a retirement system for employees of the prior employer or of the receiving employer, but subject to subsection (2) of this section, the employee at the option of the employee may elect to continue for 12 months under any retirement system in which the employee was participating prior to transfer or, if the employee meets the qualifications therefor, the employee may elect to participate in the retirement system available to employees of the receiving employer. The employee’s election shall be in writing and made within 30 days after the date of transfer. If the employee elects to continue under the retirement system in which the employee was participating prior to transfer, the employee shall retain all rights and be entitled to all benefits under that system, the employee shall continue to make contributions to that system and the receiving employer shall make contributions on behalf of the employee to that system as required of employers participating in that system, as if the transfer had not occurred.

(c) The employee shall retain the seniority the employee accrued under prior employment, but no regular employee of the receiving employer shall be demoted or laid off by reason of that seniority at the time the transfer occurs. Thereafter, the employee’s seniority from the transferring employer shall be regarded as seniority acquired under the receiving employer.

(d) The employee otherwise shall enjoy the same privileges, including benefits, hours and conditions of employment, and be subject to the same regulations as other employees of the receiving employer.

(2) The Public Employees Retirement Board may terminate membership in the Public Employees Retirement System for any transferred employee if the board determines that allowing membership for the employee would cause the system or the Public Employees Retirement Fund to lose qualification as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code.

[1963 c.204 §3; 1967 c.550 §10; 1991 c.918 §4; 1995 c.286 §22; 1999 c.317 §4]



Section 236.630 - Authority of new employer over transferred employee.

(1) The receiving employer, in determining a comparable position, shall consider the employee’s educational and physical qualifications, experience, and the salary, duties and responsibilities of prior employment.

(2) If the receiving employer finds that no comparable position exists under subsection (1) of this section, the employee shall be offered a lesser position, if such position is available, according to the qualifications of the employee, by the receiving employer. The finding and action of such employer under this subsection, and subsection (3) of this section shall be subject to a hearing upon the employee’s request and subject to review under ORS 34.010 to 34.100.

(3) If the receiving employer finds that no position exists, the employee shall be listed as a regular laid-off employee and shall have priority to appointment over other persons eligible for any position for which the employee is qualified, subject to any applicable collective bargaining agreement.

[1963 c.204 §4; 1991 c.918 §5; 1995 c.286 §23]



Section 236.640 - Reemployment right of employee at end of cooperation agreement.

[1963 c.204 §5]



Section 236.650



Section 236.990 - Penalties.

[1953 c.594 §2; 1999 c.1051 §167]






Chapter 237 - Public Employee Retirement Generally

Section 237.001



Section 237.002



Section 237.003



Section 237.004



Section 237.005



Section 237.006



Section 237.007

Note: Chapter 906, Oregon Laws 1989 [enacting 237.007 and amending 237.201 and 237.233], was referred by the electors to the November 1990 General Election, at which it was defeated.



Section 237.008



Section 237.010



Section 237.011



Section 237.012



Section 237.013



Section 237.014



Section 237.015



Section 237.016



Section 237.017



Section 237.018



Section 237.019



Section 237.020



Section 237.021



Section 237.022



Section 237.024



Section 237.025



Section 237.026



Section 237.027



Section 237.028



Section 237.029



Section 237.030



Section 237.031



Section 237.032



Section 237.033



Section 237.034



Section 237.035



Section 237.036



Section 237.037



Section 237.038



Section 237.039



Section 237.040



Section 237.041



Section 237.042



Section 237.044



Section 237.046



Section 237.048



Section 237.050



Section 237.051



Section 237.052



Section 237.053



Section 237.054



Section 237.056



Section 237.058



Section 237.060



Section 237.061



Section 237.062



Section 237.064



Section 237.065



Section 237.066



Section 237.068



Section 237.070



Section 237.071



Section 237.072



Section 237.073



Section 237.074



Section 237.075



Section 237.076



Section 237.078



Section 237.079



Section 237.081



Section 237.082



Section 237.084



Section 237.085



Section 237.086



Section 237.088



Section 237.090



Section 237.091



Section 237.093



Section 237.094



Section 237.095



Section 237.096



Section 237.097



Section 237.098



Section 237.099



Section 237.101



Section 237.102



Section 237.103



Section 237.104



Section 237.105



Section 237.106



Section 237.107



Section 237.108



Section 237.109



Section 237.110



Section 237.111



Section 237.112



Section 237.113



Section 237.114



Section 237.115



Section 237.116



Section 237.117



Section 237.118



Section 237.119



Section 237.120



Section 237.121



Section 237.122



Section 237.124



Section 237.125



Section 237.126



Section 237.128



Section 237.129



Section 237.130



Section 237.131



Section 237.132



Section 237.133



Section 237.134



Section 237.135



Section 237.136



Section 237.137



Section 237.138



Section 237.139



Section 237.140



Section 237.141



Section 237.142



Section 237.143



Section 237.144



Section 237.145



Section 237.146



Section 237.147



Section 237.148



Section 237.149



Section 237.150



Section 237.151



Section 237.152



Section 237.153



Section 237.154



Section 237.155



Section 237.156



Section 237.157



Section 237.158



Section 237.159



Section 237.160



Section 237.162



Section 237.163

[Formerly 237.640; renumbered 238.405 in 1995]



Section 237.164



Section 237.165



Section 237.166



Section 237.167



Section 237.168



Section 237.169



Section 237.170



Section 237.171



Section 237.172



Section 237.173

[Formerly 237.630; renumbered 238.345 in 1995]



Section 237.174

[Renumbered 237.311]



Section 237.176

[Renumbered 237.315]



Section 237.181



Section 237.187



Section 237.191



Section 237.195



Section 237.197



Section 237.198



Section 237.199



Section 237.200



Section 237.201



Section 237.202



Section 237.205



Section 237.208



Section 237.209



Section 237.210



Section 237.211



Section 237.215



Section 237.217



Section 237.219



Section 237.220



Section 237.223



Section 237.225



Section 237.227



Section 237.230



Section 237.233



Section 237.247



Section 237.248



Section 237.251



Section 237.253



Section 237.255



Section 237.259



Section 237.263



Section 237.271



Section 237.273



Section 237.274



Section 237.275



Section 237.277



Section 237.279



Section 237.281



Section 237.285



Section 237.291



Section 237.293



Section 237.295



Section 237.300



Section 237.301



Section 237.303



Section 237.305



Section 237.311



Section 237.312



Section 237.315



Section 237.320



Section 237.325



Section 237.350 - Definitions for ORS 237.350 to 237.380.

(1) "City" means any city with a population of 100,000 or more in which a retirement system may be established under the charter.

(2) "Actuarial reserve basis" means the accumulation of a reserve, in equal annual installments from the date on which an officer or employee of the city first became a member of a retirement plan created under ORS 237.355 to the retirement date specified in the plan, sufficient in amount to provide the retirement benefits required to be provided to the officer or employee under the plan.

(3) "Retirement plan" or "retirement system" means a plan or system created or established pursuant to ORS 237.350 to 237.380.

[Formerly 238.510]



Section 237.355 - Establishment of retirement system.

[Formerly 238.520]



Section 237.360 - Features of retirement plan.

[Formerly 238.530]



Section 237.365 - Contribution to fund by city.

(1) To provide, on an actuarial reserve basis, the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the city to its officers or employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

(2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an officer or employee before or after the date on which such officer or employee becomes a member of the retirement plan.

[Formerly 238.540]



Section 237.370 - Collection of contribution from employees.

[Formerly 238.550]



Section 237.375 - Limitations on payments and contributions.

[Formerly 238.560]



Section 237.380 - Revenues from which city may make payments to fund.

[Formerly 238.570]



Section 237.410 - Definitions for ORS 237.420 to 237.515.

(1) "Public agency" or "political subdivision" means the State of Oregon, any city, county, municipal or public corporation or any political subdivision of the State of Oregon or any instrumentality thereof, or any school district, or any agency created by two or more political subdivisions to provide themselves governmental services, the employees of which constitute a coverage group. For purposes of ORS 237.420 to 237.515, such agency created by two or more political subdivisions is a governmental instrumentality and a legal entity with power to enter into contracts, hold property and sue and be sued.

(2) "Coverage group" has the meaning given that term by the provisions of section 218 of title 2 of the federal Social Security Act, and amendments thereto, and applicable federal regulations adopted pursuant thereto.

[Amended by 1953 c.192 §1; 1963 c.608 §15; 1993 c.177 §32; 2001 c.945 §28]



Section 237.411 - Construction of ORS 237.412 to 237.418 as supplemental to ORS 237.420 to 237.515.

[1953 c.180 §8]



Section 237.412 - Declaration of policy regarding federal Social Security protection for employees of state and political subdivisions.

[1953 c.180 §1]



Section 237.414 - Extension of federal Social Security benefits to employees of state and certain political subdivisions.

(2) The agreement shall provide benefits for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of title 2 of the Social Security Act.

(3) The duties and obligations of the state and its political subdivisions as employers, in relation to such agreement, shall be as provided by ORS 237.420 to 237.515.

(4) Such agreement or modification thereof shall be effective with respect to services performed after an effective date specified in such agreement or modification, but in no case prior to January 1, 1951.

(5) All services which:

(a) Constitute employment within the meaning of title 2 of the Social Security Act;

(b) Are performed in the employ of the state or a political subdivision or in the employ of an instrumentality of either the state or a political subdivision, or both; and

(c) Are covered by a plan which is in conformity with the terms of the agreement and which has been approved by the board, shall be covered by the agreement.

(6) The Public Employees Retirement Board hereby is authorized and directed to include in the agreement for Old Age and Survivors Insurance coverage to be executed by the board with the Federal Security Administrator (United States Secretary of Health and Human Services) in conformance with this section, the elective officers of the political subdivisions described in subsection (1) of this section, and the elective officers of the State of Oregon.

[1953 c.180 §12; 1953 c.193 §1; 1957 c.261 §1; 1967 c.38 §4; 1973 c.704 §14; 1981 c.683 §1; 1991 c.67 §51 and 1991 c.813 §6; 2001 c.104 §73]



Section 237.418 - Authority of interstate agencies to extend federal Social Security benefits to their employees.

(a) To enter into an agreement with the Federal Security Administrator (United States Secretary of Health and Human Services) whereby the benefits of the Federal Old Age and Survivors Insurance system shall be extended to employees of such instrumentality;

(b) To require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay if they were covered by an agreement made pursuant to ORS 237.414; and

(c) To make payments to the Secretary of the Treasury of the United States in accordance with such agreement, including payment from its own funds, and otherwise to comply with such agreement.

(2) Such agreement shall, to the extent practicable, be consistent with the terms and provisions of ORS 237.412 and 237.414.

[1953 c.180 §13; 1991 c.67 §52 and 1991 c.813 §7]



Section 237.420 - Agreements to extend federal Social Security coverage to employees of public agencies not covered by ORS 237.414.

[Amended by 1953 c.192 §2; 1991 c.67 §53 and 1991 c.813 §8]



Section 237.430 - Public agencies to be included in the agreement.

[Amended by 1953 c.192 §3(1)]



Section 237.440 - Application by political subdivision for inclusion.

[Amended by 1953 c.192 §3(2); 1955 c.278 §1]



Section 237.450 - Starting date for contributions.

[Amended by 1953 c.192 §4; 1991 c.67 §54; 1991 c.813 §9]



Section 237.460 - Withholding and remitting of employees’ contributions.

(2) The provisions of subsection (1) of this section requiring remission to the retirement board of amounts withheld from wages and salaries apply only to amounts withheld from wages and salaries that were paid on or before December 31, 1986. Amounts withheld from wages and salaries that were paid after December 31, 1986, shall be remitted to the Internal Revenue Service.

[Amended by 1981 c.849 §1; 1991 c.813 §10]



Section 237.465 - Employees required to contribute.

[1955 c.278 §2]



Section 237.470 - Retirement board to promulgate regulations.



Section 237.480 - Procedure against employer failing to comply with regulations.



Section 237.490 - Deposit investment and payment of funds.

(2) All moneys in the account shall be held in trust and invested as provided in ORS 293.701 to 293.857. Interest from such investments shall be used first for paying the administrative expenses described in ORS 237.500 and not later than the 15th day of February, May, August and November, after paying the administrative expenses, as determined by the Public Employees Retirement Board, for the preceding calendar quarter, the balance of the interest remaining shall be available for general governmental expenses.

(3) The Oregon Department of Administrative Services may review all duly approved claims certified by the Public Employees Retirement Board for the payment of amounts required to be paid to the Secretary of the Treasury pursuant to agreements entered into under ORS 237.410 to 237.515, and for the payment of necessary refunds and may issue warrants therefor payable out of the Social Security Revolving Account.

[Amended by 1953 c.192 §5(1); 1967 c.399 §§2,6; 1975 c.614 §6; 1989 c.966 §11; 2001 c.716 §22]



Section 237.500 - Administrative expenses.

[Amended by 1953 c.192 §5(2); 1967 c.399 §3; 1973 c.704 §15]



Section 237.510 - Collection of delinquent contributions.

(2) Any public agency delinquent in submitting remittances to the retirement board as provided in ORS 237.460 shall be charged interest on the total amount of remittance due from it at the rate of one percent per month or fraction thereof during which the agency is delinquent. Interest so paid shall be deposited in the Social Security Revolving Account and shall be used by the board in paying the expenses of administration and any penalties which the board may incur.

(3) In order to obtain prompt remittance of contributions and payment of obligations due under ORS 237.410 to 237.515, the board, in the event of delinquency of any public agency entitled by law to share in the apportionment of any state revenues or funds, shall certify the amount of such delinquency to the Oregon Department of Administrative Services, which shall pay the claim out of any revenues or funds in the State Treasury apportioned to the delinquent public agency.

(4) In addition to the remedies otherwise provided under this section, the board may, by petition in usual form, apply to the circuit court for the county in which is located the public agency concerned, or the principal office or place of business of such public agency, for, and if warranted, to have issued, writs of mandamus to compel such public agency to supply to the board a true and complete list and employment records of such agency’s employees and all information concerning such employees that reasonably may be required and sought by the board in such petition. Such writs, among other things, shall direct the defendant therein to make such remittances as may appear, from records and information concerning such defendant’s employees, to be required by law. Either or both parties thereby aggrieved may appeal to the Court of Appeals from, or from any part of, the judgment of the circuit court given and made in such proceeding, as in ordinary mandamus proceedings. If the court allows the issuance of a peremptory writ, the court shall award reasonable attorney fees, costs and disbursements to the board.

[Amended by 1953 c.192 §5(3); 1975 c.614 §7; 1981 c.541 §2; 1991 c.813 §11]



Section 237.515 - Exclusion of contributions from biennial budget.

[1953 c.192 §5(4)]



Section 237.520



Section 237.600 - Payment to alternate payee; provisions of judgment, order or settlement; administrative expenses.

(2) A judgment, order or settlement providing for payment to an alternate payee under subsection (1) of this section may also provide:

(a) That payments to the alternate payee may commence, at the election of the alternate payee, at any time after the earlier of:

(A) The earliest date the member would be eligible to receive retirement benefits if the member separates from service; or

(B) The date the member actually separates from service due to death, disability, retirement or termination of employment.

(b) That the alternate payee may elect to receive payment in any form of pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit, except a benefit in the form of a joint and survivor annuity, available to the member under the public employer retirement plan, or that would be available to the member if the member retired or separated from service at the time of election by the alternate payee, without regard to the form of benefit elected by the member.

(c) That the alternate payee’s life is the measuring life for the purposes of measuring payments to the alternate payee under the form of benefit selected by the alternate payee.

(d) That death benefits to which the alternate payee has been entitled as the spouse of a member shall be available to the alternate payee after the effective date of the judgment of annulment or dissolution of marriage or of separation.

(3) Subsection (1) of this section applies only to payments made by the public employer retirement plan after the date of receipt by the administrators of the plan of written notice of the judgment, order or agreement and such additional information and documentation as the plan administrators may prescribe.

(4)(a) A judgment, order or agreement providing for payment to an alternate payee under subsection (1) of this section may not provide for payment to an alternate payee of:

(A) Any disability payments provided to a member of a public employer retirement plan in lieu of workers’ compensation benefits pursuant to ORS 656.027 (6), to the extent those payments are to be made before the member attains 55 years of age; or

(B) Any medical or hospital benefits payable to a member as part of a disability benefit provided to a member of a public employer retirement plan in lieu of workers’ compensation benefits pursuant to ORS 656.027 (6), regardless of the member’s age.

(b) Paragraph (a) of this subsection does not prevent a court from considering the disability payments described in that paragraph in making a division of property pursuant to ORS 107.105 or an award of support.

(5) Any public employer or public employer retirement plan that is required by the provisions of this section to make a payment to some person other than a member of the retirement plan offered by the public employer shall charge and collect out of the benefits payable to the member and the other person actual and reasonable administrative expenses and related costs incurred by the public employer or public employer retirement plan in obtaining data and making calculations that are necessary by reason of the provisions of this section. A public employer or public employer retirement plan may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. A public employer or public employer retirement plan that charges and collects administrative expenses and related costs under the provisions of this subsection shall allocate those expenses between the member of the retirement plan and any other person receiving a benefit from the plan based on the fraction of the benefit received by the member or person.

(6) As used in this section:

(a) "Court" means any court of appropriate jurisdiction of this or any other state or of the District of Columbia.

(b) "Member" means a person entitled to a benefit from a public employer retirement plan.

(c) "Public employer" means the state, one of its agencies, any city, county, municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by two or more such political subdivisions to provide themselves governmental services.

(d) "Public employer retirement plan" means any system, program, annuity, contract or other plan established by a public employer for the purpose of providing a pension, annuity, retirement allowance or disability benefit to officers or employees of the public employer.

[1993 c.715 §2; 2003 c.576 §403; 2015 c.506 §3]



Section 237.610 - Definitions for ORS 237.610 and 237.620.

(1) "Firefighter" means:

(a) Persons employed by a city, county or district whose duties involve firefighting, but does not include volunteer firefighters; and

(b) The State Fire Marshal and the chief deputy fire marshal and deputy state fire marshals appointed under ORS 476.040.

(2)(a) "Police officer" includes:

(A) Police chiefs and police officers of a city who are classified as police officers by the council or other governing body of the city;

(B) Sheriffs and those deputy sheriffs whose duties, as classified by the county governing body, are the regular duties of police officers;

(C) County adult parole and probation officers, as defined in ORS 181A.355, who are classified by the county governing body for purposes of this section and ORS 237.620;

(D) Corrections officers as defined in ORS 181A.355;

(E) Employees of districts whose duties, as classified by the governing body of the district, are the regular duties of police officers; and

(F) Investigators of the Criminal Justice Division of the Department of Justice.

(b) "Police officer" does not include volunteer or reserve police officers or persons considered by the respective governing bodies to be civil deputies or clerical personnel.

(3) "Public employer" means any city, county or district that employs police officers or firefighters.

[1971 c.692 §2; 1973 c.19 §2; 1979 c.656 §6; 1981 c.479 §1; 1989 c.614 §2; 1991 c.67 §55; 2005 c.22 §175]



Section 237.620 - Membership of police officers and firefighters in Public Employees Retirement System; death benefits.

(2) Notwithstanding subsection (1) of this section, a public employer of police officers or firefighters need not provide retirement benefits to those employees under the Public Employees Retirement System if the Public Employees Retirement Board determines that the public employer provides retirement benefits to each of the following classes of employees that are equal to or better than the retirement benefits that would be provided to the equivalent classes of employees under the Public Employees Retirement System:

(a) Police officers or firefighters who are entitled to receive benefits only under ORS chapter 238 and who established membership in the system before January 1, 1996, as described in ORS 238.430 (2);

(b) Police officers or firefighters who are entitled to receive benefits only under ORS chapter 238 and who established membership in the system on or after January 1, 1996, and before August 29, 2003, as described in ORS 238A.025 (4); and

(c) Police officers or firefighters who establish membership in the system on or after August 29, 2003, and are entitled to benefits only under the Oregon Public Service Retirement Plan.

(3) A public employer that provides retirement benefits under subsection (2) of this section must provide that:

(a) If an employee to whom the public employer provides retirement benefits dies before the employee’s effective date of retirement, a former spouse of the employee is entitled to a death benefit if and to the extent provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation, as if the former spouse were the surviving spouse of the employee, as provided in ORS 237.600.

(b) If an employee to whom the public employer provides retirement benefits dies before the employee’s effective date of retirement and has a dependent child who is not supported by the former spouse who is treated as the surviving spouse under paragraph (a) of this subsection, the dependent child is entitled to a death benefit.

(4) Notwithstanding subsection (3) of this section, a former spouse or dependent child of an employee is not entitled to a death benefit if, before the death of the employee, the former spouse or dependent child has commenced receiving a retirement benefit provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation, as provided in ORS 237.600.

(5) At such times as may be established by board rule, the Public Employees Retirement Board shall review the retirement benefits provided by a public employer of police officers or firefighters that does not provide retirement benefits for those employees under the Public Employees Retirement System. The review must be conducted at the expense of the public employer. Based on the review, the board shall determine whether the public employer complies with the requirements of subsection (2) of this section. If the board determines that the public employer does not comply with the requirements of subsection (2) of this section for any class of employees described in subsection (2) of this section, the public employer must provide that class of employees with retirement benefits adequate to meet the requirements of subsection (2) of this section. If the public employer fails to provide those benefits, any employee within the class may bring an action in circuit court to compel compliance with the requirements of this section.

[1971 c.692 §3; 1973 c.704 §16; 1975 c.449 §13; 1989 c.888 §2; 1991 c.67 §56; 2001 c.945 §76; 2003 c.625 §33; 2007 c.622 §1; 2015 c.506 §4]



Section 237.630



Section 237.635 - Mandated increase in benefits payable under systems other than Public Employees Retirement System; limitations.

(2) The increased benefits provided for in this section apply only to police officers or firefighters who establish membership before July 14, 1995, in a retirement plan or system offered by a public employer in lieu of membership in the Public Employees Retirement System pursuant to the provisions of ORS 237.620.

(3) A public employer that is subject to the requirements of this section shall cease paying increased retirement benefits under this section if the payments made to the person are not subject to Oregon personal income tax under ORS 316.127 (9). A public employer that is subject to the requirements of this section shall adopt procedures similar to those described in ORS 238.372 to 238.384 for the purpose of implementing this subsection. The Department of Revenue shall provide to a public employer that is subject to the requirements of this section the information regarding Oregon personal income tax returns that the public employer deems necessary to determine whether the retirement benefits paid to the person by the public employer are subject to Oregon personal income tax under ORS 316.127 (9).

[1991 c.796 §11; 1995 c.569 §12; 2007 c.622 §3; 2013 c.53 §15]

Note: Legislative Counsel has substituted "chapter 796, Oregon Laws 1991," for the words "this 1991 Act" in section 11, chapter 796, Oregon Laws 1991, compiled as 237.635. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.



Section 237.637 - Additional mandated increase in benefits payable under systems other than Public Employees Retirement System; limitation.

(2) A public employer that is subject to the requirements of this section shall cease paying increased retirement benefits under this section if the payments made to the person are not subject to Oregon personal income tax under ORS 316.127 (9). A public employer that is subject to the requirements of this section shall adopt procedures similar to those described in ORS 238.372 to 238.384 for the purpose of implementing this subsection. The Department of Revenue shall provide to a public employer that is subject to the requirements of this section the information regarding Oregon personal income tax returns that the public employer deems necessary to determine whether the retirement benefits paid to the person by the public employer are subject to Oregon personal income tax under ORS 316.127 (9).

[1995 c.569 §11; 2007 c.622 §4; 2011 c.653 §8; 2013 c.53 §16]

Note: Legislative Counsel has substituted "chapter 569, Oregon Laws 1995," for the words "this Act" in section 11, chapter 569, Oregon Laws 1995, compiled as 237.637. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.



Section 237.640



Section 237.645 - Options for legislators who are not members of Public Employees Retirement System.

(a) May not become a member of the Public Employees Retirement System for the purpose of service in the Legislative Assembly.

(b) May elect to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly.

(2) An election under this section does not affect the ability of a person appointed or elected as a member of the Legislative Assembly to participate in the state deferred compensation plan in the manner provided by ORS 243.401 to 243.507 as other than a legislator member under ORS 237.655.

[2013 s.s. c.3 §7]

Note: 237.645 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 237 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 237.650 - Options for legislators who are members of Public Employees Retirement System.

(2) An active or inactive member of the Public Employees Retirement System who is appointed or elected as a member of the Legislative Assembly, and who established membership in the system before August 29, 2003, as described in ORS 238A.025, may:

(a) Elect to remain a member of the system under ORS chapter 238 for the purpose of service in the Legislative Assembly;

(b) Decline to remain a member of the system under ORS chapter 238 and elect to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly; or

(c) Decline to remain a member of the system under ORS chapter 238 or to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly.

(3) A retired member of the Public Employees Retirement System who is appointed or elected as a member of the Legislative Assembly, and who established membership in the system before August 29, 2003, as described in ORS 238A.025, may:

(a) Elect to become an active member of the system under ORS chapter 238 for the purpose of service in the Legislative Assembly;

(b) Decline to become an active member of the system under ORS chapter 238 and elect to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly; or

(c) Decline to become an active member of the system under ORS chapter 238 or to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly.

(4) An active or inactive member of the Public Employees Retirement System who is appointed or elected as a member of the Legislative Assembly, and who established membership in the system on or after August 29, 2003, as described in ORS 238A.025, may:

(a) Elect to remain a member of the system under ORS chapter 238A for the purpose of service in the Legislative Assembly;

(b) Decline to remain a member of the system under ORS chapter 238A and elect to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly; or

(c) Decline to remain a member of the system under ORS chapter 238A or to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly.

(5) A retired member of the Public Employees Retirement System who is appointed or elected as a member of the Legislative Assembly, and who established membership in the system on or after August 29, 2003, as described in ORS 238A.025, may:

(a) Elect to become an active member of the system under ORS chapter 238A for the purpose of service in the Legislative Assembly;

(b) Decline to become an active member of the system under ORS chapter 238A and elect to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly; or

(c) Decline to become an active member of the system under ORS chapter 238A or to become a legislator member of the state deferred compensation plan under ORS 237.655 for the purpose of service in the Legislative Assembly.

(6) Written notice of an election under subsection (2), (3), (4) or (5) of this section must be given to the Public Employees Retirement Board not more than 30 days after the person takes office. If the board does not receive written notice of the election within 30 days after the person takes office:

(a) A person described in subsection (2) of this section is deemed to have elected to remain a member of the Public Employees Retirement System under ORS chapter 238 for the purpose of service in the Legislative Assembly.

(b) A person described in subsection (3) of this section is deemed to have declined to become an active member of the system under ORS chapter 238 or to become a legislator member of the state deferred compensation plan under ORS 237.655, and remains a retired member of the system under ORS chapter 238 for the purpose of service in the Legislative Assembly.

(c) A person described in subsection (4) of this section is deemed to have elected to remain a member of the Public Employees Retirement System under ORS chapter 238A for the purpose of service in the Legislative Assembly.

(d) A person described in subsection (5) of this section is deemed to have declined to become an active member of the system under ORS chapter 238A or to become a legislator member of the state deferred compensation plan under ORS 237.655, and remains a retired member of the system under ORS chapter 238A for the purpose of service in the Legislative Assembly.

(7) An election under subsection (3)(b) or (c) or (5)(b) or (c) of this section does not affect the status of a person as a retired member of the system and a recipient of retirement benefits under ORS chapter 238 or 238A.

(8) An election under this section does not affect the ability of a person appointed or elected as a member of the Legislative Assembly to participate in the state deferred compensation plan in the manner provided by ORS 243.401 to 243.507 as other than a legislator member under ORS 237.655.

[2003 c.733 §46a; 2011 c.722 §1; 2013 s.s. c.3 §8]

Note: 237.650 and 237.655 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 237 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 237.655 - Legislator members of state deferred compensation plan.

(b) Notwithstanding paragraph (a) of this subsection, contributions made to the plan by the Legislative Assembly under this subsection may not exceed the maximum allowed by federal law.

(2) If a person appointed or elected as a member of the Legislative Assembly elects under ORS 237.645 or 237.650 to become a legislator member of the state deferred compensation plan for the purpose of service in the Legislative Assembly, and the person also participates in the state deferred compensation plan in the manner provided by ORS 243.401 to 243.507 as other than a legislator member, the total contributions made to the plan by the person and by the employer under subsection (1) of this section may not exceed the maximum allowed by federal law governing the plan’s tax qualification.

(3) Except for the contributions required by subsection (1) of this section, the Legislative Assembly may not "pick-up," assume or pay any contributions on behalf of a legislator member of the state deferred compensation plan.

[2003 c.733 §46c; 2011 c.722 §2; 2013 s.s. c.3 §9]

Note: See note under 237.650.



Section 237.660



Section 237.950 - Pre-1953 Public Employees Retirement System abolished.

[1953 c.180 §2]



Section 237.952 - Public Employees Retirement Board; rules.

(2) The board shall have the powers and privileges of a corporation, including the right to sue and be sued in its own name.

(3) Members of the board shall be citizens of the United States and residents of the State of Oregon for at least two years immediately preceding their appointment to the board. Two members shall not be employed by a public employer during their respective terms of office on the board or have been so employed during the two years immediately preceding appointment to the board. The other three members of the board shall be employees of public employers under Social Security coverage and so employed throughout the respective terms of their appointment. Any vacancy on the board shall be filled by appointment for the unexpired term of the member replaced.

(4) The successor of a board member in either group shall have the qualifications herein prescribed for such group.

(5) The board shall, at its first meeting of each fiscal year, designate one of its members to serve as chairperson of the board for the ensuing year and until a successor is designated and takes that office. The board shall hold meetings as frequently as may be necessary for the performance of its duties.

(6) Within the limitations of ORS 237.414 and 237.950 to 237.980, the board shall have the power to establish and enforce rules and regulations for transacting its business and administering ORS 237.414 and 237.950 to 237.980.

(7) Members of the board shall serve without compensation but shall be reimbursed for their necessary expenses incurred in the performance of their duties as such members.

[1953 c.180 §9; 1953 c.521 §3; 1991 c.67 §57]



Section 237.956 - Director and staff.

[1953 c.180 §10; 1973 c.704 §18]



Section 237.960 - Transfer of assets and administration of retirement fund.

(2) During the period of liquidation the board may invest and reinvest moneys, purchase, sell and exchange securities as in its judgment to the best interest of beneficiaries.

(3) The board shall succeed to all the duties and prerogatives of the Public Employees Retirement Board created by chapter 401, Oregon Laws 1945, as amended, in relation to the Public Employees Retirement Fund. Said fund shall be and remain a trust fund for the purpose of liquidating the obligations of the abolished retirement system, and the Public Employees Retirement Board created by ORS 237.952 hereby is declared to be the trustee of said fund.

(4) From the current service account of the State of Oregon in the Public Employees Retirement Fund there shall be transferred to the Social Security Revolving Account an amount of $60,000 which shall be recovered from the participating employers in the manner prescribed by ORS 237.520 (2003 Edition), and upon recovery shall be repaid to the Public Employees Retirement Board.

[1953 c.180 §3; 2005 c.755 §60]



Section 237.964 - Collection of accrued liabilities.

[1953 c.180 §5]



Section 237.968 - Continuation of retirement benefits of certain members.

[1953 c.180 §4]



Section 237.972 - Continuation of abolished system with regard to certain members.

[1953 c.180 §11]



Section 237.976 - Disposition of contributions made under abolished system.

(2) Each member of the Public Employees Retirement System shall have the right to a refund of all contributions heretofore paid by the member into the fund after deducting therefrom the amount herein specified for Social Security coverage, providing that within 60 days after March 27, 1953, the member signs and files a written request therefor with the Public Employees Retirement Board, in which event such contribution shall be paid to the member by the Public Employees Retirement Board as soon thereafter as practicable and in no case later than October 1, 1953. The refund of all contributions paid by the member, as by this section authorized, in the case of each applicant who receives such refund shall extinguish all the rights of membership in the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, including the right to claim credit for any time whatever spent in public employment prior to the receipt of such refund. Unless an employee shall have filed such request for refund within said 60 days the balance of contributions of the employee remaining after such deduction, together with an equal amount contributed by the employer, and the contributions of the employers based on the prior service credit of the employee, shall be used to purchase retirement benefits for such employee in accordance with ORS chapter 238. If, pending such disposition of employees’ contributions, any employee should die, the accumulated contributions of the employee shall be paid as the employee shall have directed in writing. In the absence of such written direction, the accumulated contributions shall be paid in accordance with the provisions of chapter 401, Oregon Laws 1945, as amended.

(3) There shall be no refund made to any participating employer until such time as all liabilities against such employer have been fully liquidated and discharged.

[1953 c.180 §6; 1953 c.521 §1]



Section 237.980 - Rights and moneys exempt from taxation, execution and bankruptcy and are unassignable.

[1953 c.180 §7; 1953 c.521 §2]






Chapter 238 - Public Employees Retirement System

Section 238.005 - Definitions.

(1) "Active member" means a member who is presently employed by a participating public employer in a qualifying position and who has completed the six-month period of service required by ORS 238.015.

(2) "Annuity" means payments for life derived from contributions made by a member as provided in this chapter.

(3) "Board" means the Public Employees Retirement Board.

(4) "Calendar year" means 12 calendar months commencing on January 1 and ending on December 31 following.

(5) "Continuous service" means service not interrupted for more than five years, except that such continuous service shall be computed without regard to interruptions in the case of:

(a) An employee who had returned to the service of the employer as of January 1, 1945, and who remained in that employment until having established membership in the Public Employees Retirement System.

(b) An employee who was in the armed services on January 1, 1945, and returned to the service of the employer within one year of the date of being otherwise than dishonorably discharged and remained in that employment until having established membership in the Public Employees Retirement System.

(6) "Creditable service" means any period of time during which an active member is being paid a salary by a participating public employer and for which benefits under this chapter are funded by employer contributions and earnings on the fund. For purposes of computing years of "creditable service," full months and major fractions of a month shall be considered to be one-twelfth of a year and shall be added to all full years. "Creditable service" includes all retirement credit received by a member.

(7) "Earliest service retirement age" means the age attained by a member when the member could first make application for retirement under the provisions of ORS 238.280.

(8) "Employee" includes, in addition to employees, public officers, but does not include:

(a) Persons engaged as independent contractors.

(b) Seasonal, emergency or casual workers whose periods of employment with any public employer or public employers do not total 600 hours in any calendar year.

(c) Persons provided sheltered employment or made-work by a public employer in an employment or industries program maintained for the benefit of such persons.

(d) Persons employed and paid from federal funds received under a federal program intended primarily to alleviate unemployment. However, any such person shall be considered an "employee" if not otherwise excluded by paragraphs (a) to (c) of this subsection and the public employer elects to have the person so considered by an irrevocable written notice to the board.

(e) Persons who are employees of a railroad, as defined in ORS 824.020, and who, as such employees, are included in a retirement plan under federal railroad retirement statutes. This paragraph shall be deemed to have been in effect since the inception of the system.

(9) "Final average salary" means whichever of the following is greater:

(a) The average salary per calendar year paid by one or more participating public employers to an employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee was paid the highest salary. The three calendar years in which the employee was paid the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or fewer, the final average salary for the employee is the average salary per calendar year paid by one or more participating public employers to the employee in all of those years, without regard to whether the employee was employed for the full calendar year.

(b) One-third of the total salary paid by a participating public employer to an employee who is an active member of the system in the last 36 calendar months of active membership before the effective date of retirement of the employee.

(10) "Firefighter" does not include a volunteer firefighter, but does include:

(a) The State Fire Marshal, the chief deputy fire marshal and deputy state fire marshals; and

(b) An employee of the State Forestry Department who is certified by the State Forester as a professional wildland firefighter and whose primary duties include the abatement of uncontrolled fires as described in ORS 477.064.

(11) "Fiscal year" means 12 calendar months commencing on July 1 and ending on June 30 following.

(12) "Fund" means the Public Employees Retirement Fund.

(13) "Inactive member" means a member who is not employed in a qualifying position, whose membership has not been terminated in the manner described by ORS 238.095 and who is not retired for service or disability.

(14) "Institution of higher education" means a public university listed in ORS 352.002, the Oregon Health and Science University and a community college, as defined in ORS 341.005.

(15) "Member" means a person who has established membership in the system and whose membership has not been terminated as described in ORS 238.095. "Member" includes active, inactive and retired members.

(16) "Member account" means the regular account and the variable account.

(17) "Normal retirement age" means:

(a) For a person who establishes membership in the system before January 1, 1996, as described in ORS 238.430, 55 years of age if the employee retires at that age as a police officer or firefighter or 58 years of age if the employee retires at that age as other than a police officer or firefighter.

(b) For a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, 55 years of age if the employee retires at that age as a police officer or firefighter or 60 years of age if the employee retires at that age as other than a police officer or firefighter.

(18) "Pension" means annual payments for life derived from contributions by one or more public employers.

(19) "Police officer" includes:

(a) Employees of institutions defined in ORS 421.005 as Department of Corrections institutions whose duties, as assigned by the Director of the Department of Corrections, include the custody of persons committed to the custody of or transferred to the Department of Corrections and employees of the Department of Corrections who were classified as police officers on or before July 27, 1989, whether or not such classification was authorized by law.

(b) Employees of the Department of State Police who are classified as police officers by the Superintendent of State Police.

(c) Employees of the Oregon Liquor Control Commission who are classified as regulatory specialists by the administrator of the commission.

(d) Sheriffs and those deputy sheriffs or other employees of a sheriff whose duties, as classified by the sheriff, are the regular duties of police officers or corrections officers.

(e) Police chiefs and police personnel of a city who are classified as police officers by the council or other governing body of the city.

(f) Police officers who are commissioned by a university under ORS 352.121 or 353.125 and who are classified as police officers by the university.

(g) Parole and probation officers employed by the Department of Corrections, parole and probation officers who are transferred to county employment under ORS 423.549 and adult parole and probation officers, as defined in ORS 181A.355, who are classified as police officers for the purposes of this chapter by the county governing body. If a county classifies adult parole and probation officers as police officers for the purposes of this chapter, and the employees so classified are represented by a labor organization, any proposal by the county to change that classification or to cease to classify adult parole and probation officers as police officers for the purposes of this chapter is a mandatory subject of bargaining.

(h) Police officers appointed under ORS 276.021 or 276.023.

(i) Employees of the Port of Portland who are classified as airport police by the Board of Commissioners of the Port of Portland.

(j) Employees of the State Department of Agriculture who are classified as livestock police officers by the Director of Agriculture.

(k) Employees of the Department of Public Safety Standards and Training who are classified by the department as other than secretarial or clerical personnel.

(L) Investigators of the Criminal Justice Division of the Department of Justice.

(m) Corrections officers as defined in ORS 181A.355.

(n) Employees of the Oregon State Lottery Commission who are classified by the Director of the Oregon State Lottery as enforcement agents pursuant to ORS 461.110.

(o) The Director of the Department of Corrections.

(p) An employee who for seven consecutive years has been classified as a police officer as defined by this section, and who is employed or transferred by the Department of Corrections to fill a position designated by the Director of the Department of Corrections as being eligible for police officer status.

(q) An employee of the Department of Corrections classified as a police officer on or prior to July 27, 1989, whether or not that classification was authorized by law, as long as the employee remains in the position held on July 27, 1989. The initial classification of an employee under a system implemented pursuant to ORS 240.190 does not affect police officer status.

(r) Employees of a school district who are appointed and duly sworn members of a law enforcement agency of the district as provided in ORS 332.531 or otherwise employed full-time as police officers commissioned by the district.

(s) Employees at youth correction facilities and juvenile detention facilities under ORS 419A.050, 419A.052 and 420.005 to 420.915 who are required to hold valid Oregon teaching licenses and who have supervisory, control or teaching responsibilities over juveniles committed to the custody of the Department of Corrections or the Oregon Youth Authority.

(t) Employees at youth correction facilities as defined in ORS 420.005 whose primary job description involves the custody, control, treatment, investigation or supervision of juveniles placed in such facilities.

(u) Employees of the Oregon Youth Authority who are classified as juvenile parole and probation officers.

(v) Employees of the Department of Human Services who are prohibited from striking under ORS 243.726 and whose duties include the care of residents of residential facilities, as defined in ORS 443.400, that house individuals with intellectual or developmental disabilities.

(20) "Prior service credit" means credit provided under ORS 238.442 or under ORS 238.225 (2) to (6) (1999 Edition).

(21) "Public employer" means the state, one of its agencies, any city, county, or municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by one or more such governmental organizations to provide governmental services. For purposes of this chapter, such agency created by one or more governmental organizations is a governmental instrumentality and a legal entity with power to enter into contracts, hold property and sue and be sued.

(22) "Qualifying position" means one or more jobs with one or more participating public employers in which an employee performs 600 or more hours of service in a calendar year, excluding any service in a job for which a participating public employer does not provide benefits under this chapter pursuant to an application made under ORS 238.035.

(23) "Regular account" means the account established for each active and inactive member under ORS 238.250.

(24) "Retired member" means a member who is retired for service or disability.

(25) "Retirement credit" means a period of time that is treated as creditable service for the purposes of this chapter.

(26)(a) "Salary" means the remuneration paid an employee in cash out of the funds of a public employer in return for services to the employer, plus the monetary value, as determined by the Public Employees Retirement Board, of whatever living quarters, board, lodging, fuel, laundry and other advantages the employer furnishes the employee in return for services.

(b) "Salary" includes but is not limited to:

(A) Payments of employee and employer money into a deferred compensation plan, which are deemed salary paid in each month of deferral;

(B) The amount of participation in a tax-sheltered or deferred annuity, which is deemed salary paid in each month of participation;

(C) Retroactive payments described in ORS 238.008; and

(D) Wages of a deceased member paid to a surviving spouse or dependent children under ORS 652.190.

(c) "Salary" or "other advantages" does not include:

(A) Travel or any other expenses incidental to employer’s business which is reimbursed by the employer;

(B) Payments for insurance coverage by an employer on behalf of employee or employee and dependents, for which the employee has no cash option;

(C) Payments made on account of an employee’s death;

(D) Any lump sum payment for accumulated unused sick leave;

(E) Any accelerated payment of an employment contract for a future period or an advance against future wages;

(F) Any retirement incentive, retirement severance pay, retirement bonus or retirement gratuitous payment;

(G) Payments for periods of leave of absence after the date the employer and employee have agreed that no future services qualifying pursuant to ORS 238.015 (3) will be performed, except for sick leave and vacation;

(H) Payments for instructional services rendered to public universities listed in ORS 352.002 or the Oregon Health and Science University when such services are in excess of full-time employment subject to this chapter. A person employed under a contract for less than 12 months is subject to this subparagraph only for the months to which the contract pertains; or

(I) Payments made by an employer for insurance coverage provided to a domestic partner of an employee.

(27) "School year" means the period beginning July 1 and ending June 30 next following.

(28) "System" means the Public Employees Retirement System.

(29) "Variable account" means the account established for a member who participates in the Variable Annuity Account under ORS 238.260.

(30) "Vested" means being an active member of the system in each of five calendar years.

(31) "Volunteer firefighter" means a firefighter whose position normally requires less than 600 hours of service per year. [Formerly 237.003; 1997 c.249 §64; 1997 c.853 §36; 1999 c.317 §24; 1999 c.407 §3; 1999 c.971 §1; 2001 c.295 §9; 2001 c.874 §1; 2001 c.945 §29a; 2001 c.968 §1; 2003 c.14 §112; 2003 c.67 §16; 2003 c.625 §20; 2005 c.152 §5; 2005 c.332 §1; 2009 c.762 §47; 2010 c.1 §8; 2011 c.9 §22; 2011 c.506 §32; 2011 c.637 §72; 2012 c.54 §30; 2013 c.180 §35a; 2013 c.768 §109; 2014 c.107 §§2,3; 2015 c.614 §159; 2015 c.822 §1]

Note: Section 2, chapter 971, Oregon Laws 1999, provides:

Sec. 2. (1) The amendments to ORS 238.005 by section 1, chapter 971, Oregon Laws 1999, apply only to persons specified in ORS 238.005 (10)(b) who are employed by the State Forestry Department on October 23, 1999, or who become employed by the State Forestry Department after October 23, 1999.

(2) Except as provided in subsection (3) of this section, the amendments to ORS 238.005 by section 1, chapter 971, Oregon Laws 1999, apply only to service rendered to a participating public employer on or after October 23, 1999.

(3) Any employee who is employed by the State Forestry Department in a position described in ORS 238.005 (10)(b) on October 23, 1999, may acquire creditable service in the Public Employees Retirement System as a firefighter for service performed by the employee in a position described in ORS 238.005 (10)(b) before October 23, 1999, by paying to the Public Employees Retirement Board an amount determined by the board to represent the full cost to the system of providing credit as a firefighter to the member. The member may acquire credit as a firefighter for all or part of the service in a position described in ORS 238.005 (10)(b) performed before October 23, 1999. All amounts required for acquisition of credit as a firefighter under this subsection must be paid at least 90 days before a member’s effective date of retirement. The board may by rule allow members to pay amounts required under this subsection in installments in lieu of requiring a single lump sum payment. Amounts required under this subsection may be paid using moneys transferred by way of a trustee-to-trustee transfer as described in ORS 238.222.

[1999 c.971 §2; 2011 c.9 §23; 2011 c.722 §8]



Section 238.008 - Computation of salary.

(2) For the purpose of computing salary under this chapter and ORS chapter 238A, salary includes retroactive payments of wages made to an employee pursuant to a judgment, administrative order, arbitration award, conciliation agreement or settlement agreement that resolves a dispute or claim based on the employee’s rights under employment or wage law or under a collective bargaining agreement. Retroactive payments described in this subsection shall be allocated to and deemed paid in the periods of the employee’s active or inactive membership in which the work was done or in which the work would have been done.

(3) If retroactive payments are included in the salary of an employee under this section, the employee shall receive retirement credit for the periods to which the payment is allocated.

[2010 c.1 §7]



Section 238.010



Section 238.015 - Membership generally.

(2) Any active member of the Public Employees Retirement System who, through the annexation of a political subdivision employing the member or by change of employment, becomes the employee of another political subdivision which is participating in the Public Employees Retirement System and has also a separate retirement system for its employees, shall remain an active member of the Public Employees Retirement System unless, within 60 days after the effective date of the annexation or change of employment or April 8, 1953, the member shall by written notice to the Public Employees Retirement Board and to the administrative body of the new public employer elect to relinquish membership in the Public Employees Retirement System and become a member of the separate retirement system of the employer, if eligible for membership in that retirement system, and the member shall be so carried by the new employer. Immediately upon such annexation of any political subdivision or such change of employment, the new public employer shall inform such employee in writing of the right of the employee to exercise an election as in this section provided.

(3) A political subdivision (other than a school district) not participating in the retirement system established by chapter 401, Oregon Laws 1945, as amended, which employs one or more employees, each of whose position requires 600 hours of service per year, or an agency created by two or more political subdivisions to provide themselves governmental services, which employs one or more employees, each of whose position requires 600 hours of service per year, may, through its governing body, notify the board in writing, that it elects to include its employees in the system hereby established. Such public employer may request the board to make a study and estimate of the cost of including it and its eligible employees, other than volunteer firefighters, in the system, which the board thereupon shall cause to be made and the cost of which the employer shall bear. Upon completion of the study and estimate the employer may apply for admission to the system, whereupon it shall begin to participate therein and its eligible employees other than volunteer firefighters shall become members of the system. If the employer is an agency created by two or more political subdivisions to provide themselves governmental services and ceases thereafter to transmit to the board contributions for any of its eligible employees, the benefits based upon employer contributions to which such employees would otherwise be entitled shall be reduced accordingly.

(4) No inmate of a state institution or an alien on a training or educational visa working for any participating employer, even though the inmate or alien received compensation from a participating employer, shall be eligible to become a member of the system. No person employed by a participating employer and defined by such employer as a student employee is eligible to become a member of the system for such student employment.

(5) A person holding an elective office or an appointive office with a fixed term or an office as head of a department to which the person is appointed by the Governor may become a member of the system by giving the board written notice of desire to do so within 30 days after taking the office or, in the event that the officer is not eligible to become a member of the system at the time of taking the office, within 30 days after becoming so eligible. Membership so established shall not be discontinued during the appointive or elective term of the officer except upon separation of the officer from service.

(6) A public employer employing volunteer firefighters may apply to the board at any time for them to become members of the system. Upon receiving the application the board shall fix a wage at which, for purposes of this chapter only, they shall be considered to be employed and which shall be the basis for computing the amounts of the contributions, if any, which they pay into, and of the benefits which they and their beneficiaries receive from, the fund; and if the wage so fixed is satisfactory to the employer, shall include the firefighters in the system.

(7)(a) In the event that an employee enters the service of a public employer which is participating in or later begins to participate in the system and in the event that at the time of entering that service or at the time that the employer begins to participate in the system the employee has commenced to purchase and is continuing to purchase a retirement annuity, if the employer deems the annuity adequate for the purposes of this chapter, it may enter into an agreement with the employee and the board pursuant to which the employee may be exempted from contributing to the Public Employees Retirement Fund, and, if no public funds are being used to purchase the annuity or a corresponding pension, the employer, in lieu of the contributions which it otherwise would make to the fund on account of the employee, may make contributions toward the cost of purchasing the annuity. Such employee otherwise shall be subject to the provisions of this chapter, except that neither the employee nor any person claiming under the employee shall receive any payments from the retirement fund as service or disability allowance.

(b) An employee who enters into an agreement under paragraph (a) of this subsection may elect at any time thereafter to start to participate in the system by giving written notice of desire to participate to the board and to the employer. The employee shall receive no retirement credit for the period during which the employee was exempted from contributing to the fund under the agreement, but the employee shall be considered to have completed the six months’ service required for membership in the system. When the employee starts to participate in the system the employer shall start to contribute to the fund on account of the employee in the same manner as the employer contributes on account of other employees who are active members of the system and the employer shall stop making contributions toward the cost of purchasing the retirement annuity.

(8)(a) All new appointees in the Federal Cooperative Extension Service or in any other service in which participation in the Federal Civil Service retirement program is mandatory, who receive a federal appointment on or after July 1, 1955, may participate in the Public Employees Retirement System only by giving written notice of their election to so participate to the Public Employees Retirement Board within six months after the effective date of their appointment.

(b) All persons employed by the Federal Cooperative Extension Service or by any other service in which participation in the Federal Civil Service retirement program is mandatory, who are under federal appointment as of July 1, 1955, and who are members of the state retirement system, shall continue such membership unless, prior to February 1, 1956, they give written notice to the Public Employees Retirement Board of their desire to cancel their membership.

(c) Any person who is an active member of the Public Employees Retirement System, who, on or after July 1, 1955, is employed by the Federal Cooperative Extension Service or by any other service in which participation in the Federal Civil Service retirement program is mandatory, and who is given a federal appointment, shall continue such membership in the Public Employees Retirement System unless, within six months after the effective date of the appointment, the person gives written notice to the Public Employees Retirement Board of the desire to cancel membership.

(d) A cancellation of membership under paragraph (b) or (c) of this subsection terminates membership in the Public Employees Retirement System and cancels the right to any benefits from, or claims against, that system. Such cancellation prevents the withdrawing member from claiming thereafter any retirement credit for any period of employment before the cancellation. Upon receipt of a notice of cancellation, the Public Employees Retirement Board shall refund the member account of the withdrawing member, regardless of the age of the withdrawing member.

(9) Employees, including managers, of foreign trade offices of the Oregon Business Development Department who live and perform services in foreign countries under the provisions of ORS 285A.075 (1)(g) shall not be members of the system. However, any person who is an active member of the system immediately before becoming an employee of a foreign trade office shall continue to be a member of the system during the period of time the person serves as an employee of the foreign trade office.

(10) An employee who is participating in an alternative retirement program established pursuant to ORS 353.250 or an optional retirement plan established pursuant to ORS 341.551 may not be an active member of the Public Employees Retirement System.

[Formerly 237.011; 1997 c.249 §65; 1999 c.130 §4; 1999 c.509 §23; 2001 c.192 §1; 2001 c.883 §41; 2001 c.945 §30; 2003 c.67 §17; 2005 c.152 §6; 2005 c.728 §3; 2007 c.804 §76]



Section 238.020



Section 238.025 - Effect of service interruptions on membership.

[Formerly 237.091]



Section 238.030



Section 238.035 - Membership of part but not all employees of a public employer.

(2) The board shall consider an application received under this section to be an application to become a participating employer under this chapter, but only to the extent of providing membership for the class of employees designated in the application.

(3) The board, upon such terms as are set forth in a contract between the board and the employer, shall allow every employee in the designated class to become members of the Public Employees Retirement System in accordance with this chapter. A contract entered into under this section shall require the public employer to agree to eventually contract to provide membership to all of the employees who do not become members of the system at the time that the employer becomes a participating employer.

(4) All employees who have completed the period of service with the public employer that is required under ORS 238.015 shall become members of the system on a date specified by the board. All other employees in the designated class shall become members upon completion of the required period of service.

(5) The contract provided for in subsection (3) of this section may be in addition to or in lieu of a contract of integration under ORS 238.680.

(6) An employer entering into a contract under subsection (3) of this section may at any time thereafter enter into a contract with the board to provide membership to all or part of the employees who do not become members of the system at the time that the employer becomes a participating employer. Except as may be provided for prior service credit, or under a contract of integration under ORS 238.680, employees shall receive no retirement credit for the period during which the employee was exempted from contributing to the fund under the agreement, but the employee shall be considered to have completed the six months’ service required for membership in the system if the employee has served with the employer for at least six months. When the employee starts to participate in the system the employer shall start to contribute to the fund on account of the employee in the same manner as the employer contributes on account of other employees who are members of the system.

[Formerly 237.031; 2001 c.945 §31]



Section 238.040



Section 238.043



Section 238.045 - Membership of certain circuit court judges.

[Formerly 237.013]



Section 238.047



Section 238.050

§6]



Section 238.055 - Membership of judges previously receiving retirement pay from Judges’ Retirement Fund.

(a) The amount of retirement pay or pension payable to the judge or surviving spouse of a judge and the terms and conditions of eligibility to receive retirement pay or a pension shall be as established by ORS 1.314 to 1.380 (1989 Edition); and

(b) The right of any person to receive any benefit as a result of the death of a judge by reason of the provisions of ORS 1.314 to 1.380 (1989 Edition) shall solely be as provided by ORS 1.314 to 1.380 (1989 Edition).

(2) After August 1, 1991, any judge who would have become eligible to receive retirement pay from the Judges’ Retirement Fund shall, upon retirement, be a retired member of the Public Employees Retirement System, except that:

(a) The amount of retirement pay or pension payable to the judge or the surviving spouse of the judge and the terms and conditions of eligibility to receive retirement pay or a pension shall be as established by ORS 1.314 to 1.380 (1989 Edition); and

(b) The right of any person to receive any benefit as a result of the death of the judge by reason of the provisions of ORS 1.314 to 1.380 (1989 Edition) shall solely be as provided by ORS 1.314 to 1.380 (1989 Edition).

(3) On August 1, 1991, the Judges’ Retirement Fund shall cease to exist as a separate fund and the assets and earnings of the Judges’ Retirement Fund shall be paid into the employer reserves for judge members of the Public Employees Retirement Fund. The Public Employees Retirement Board shall continue to keep a separate regular account for any person who may become eligible to receive a retirement benefit under subsection (2) of this section and for any person whose child or children may become entitled to a benefit under ORS 1.346 (1989 Edition).

(4) Upon deposit of the assets and earnings of the Judge’s Retirement Fund as provided under subsection (3) of this section, the Public Employees Retirement Board shall cause to be deposited from the employer reserves for judge members to the retired reserves of the Public Employees Retirement Fund, the amount actuarially determined to be necessary to fund the retirement pay and pensions of those judges and surviving spouses of judges who were receiving retirement pay or a pension from the Judges’ Retirement Fund on August 1, 1991.

(5) The amount of retirement pay or pension payable to a judge or spouse of a retired judge who previously received retirement pay or a pension from the Judges’ Retirement Fund, or who would have received retirement pay or a pension from the Judges’ Retirement Fund, shall not be recalculated or affected in any way based on the provisions of ORS chapter 238, nor shall the eligibility of a judge or surviving spouse of a judge to receive retirement pay or a pension be affected by ORS chapter 238.

(6) The provisions of ORS 238.390, 238.395, 238.400 and 238.500 to 238.585 do not apply to a judge or surviving spouse of a judge who received retirement pay or a pension from the Judges’ Retirement Fund prior to August 1, 1991, or to a judge who retires as a member of the Public Employees Retirement System under subsection (2) of this section.

(7) Any person who served as a judge before August 1, 1991, who had amounts deducted from the person’s salary while serving as a judge for the purpose of making contributions to the Judges’ Retirement Fund, and who is not eligible to become a retired member of the Public Employees Retirement System under this section, may withdraw the amounts deducted from the person’s salary, with all earnings on those deductions, at any time after May 24, 2003. Withdrawal under this subsection cancels all rights the person may have in the Judges’ Retirement Fund or the Public Employees Retirement System, and the rights that any spouse or beneficiary of the person may have in the Judges’ Retirement Fund or the Public Employees Retirement System, by reason of service by the person as a judge for which contributions were made to the Judges’ Retirement Fund.

[Formerly 237.039; 2001 c.945 §32; 2003 c.90 §1]



Section 238.060



Section 238.061



Section 238.062 - Membership of deputy district attorneys.

[Formerly 237.025; 2003 c.67 §18]



Section 238.065



Section 238.068 - Membership of legislators.

(2) Notwithstanding any other provision of this chapter, any person who is a member of the Legislative Assembly and a member of the system, and any person who is not a member of the Legislative Assembly but was a member thereof before January 11, 1987, upon payment to the board before July 1, 1991, of the total amount of the employee contributions the person would have made to the Public Employees Retirement Fund for all periods of service as a member of the Legislative Assembly before the date of that payment for which the person was not a member of the system, is entitled to retirement credit for those periods served as a member of the Legislative Assembly, including those periods after reaching the age of 65 years, that the person would have been entitled to had the person been a member of the system for those periods. Employee contributions to be paid by a person under this subsection may be paid at the option of the person in a lump sum or in installments. If the person is a member of the Legislative Assembly, upon request by the person in writing to the state official authorized to disburse funds in payment of the salary of the person as a member of the Legislative Assembly, the state official shall deduct monthly from that salary the amount of money indicated in the request for payment of employment contributions under this subsection and shall pay amounts so deducted to the board.

(3) Notwithstanding any other provision of this chapter, any person who is a member of the Legislative Assembly and a member of the system, and any person who is not a member of the Legislative Assembly but was a member thereof before January 9, 1989, who previously had been employed by an employer participating in the system, but had separated from all service with that employer entitling the employee to membership in the system and withdrawn the amount credited to the member account of the member, may have all of the rights in the system which were forfeited by the withdrawal restored by repaying to the board by July 1, 1991, the full amount so withdrawn together with the interest that would have accumulated on the sum had the amount not been withdrawn.

[Formerly 237.029; 2001 c.945 §33]



Section 238.070



Section 238.072 - Membership of certain legislative employees.

[Formerly 237.019; 2001 c.945 §34]



Section 238.074 - Membership of community college employees.

[Formerly 237.017 (3)]



Section 238.075



Section 238.078 - Reemployment of retired members.

(b) Any person reemployed as provided in this subsection shall resume making employee contributions, and the employer shall make contributions on behalf of the person as provided in ORS 238.225. Except as provided in paragraph (c) of this subsection, payments of retirement allowance and other benefits received by the person, including lump sum or installment payments received by the person under ORS 238.305 (2) or (3), shall not be repaid into the retirement fund after the person reenters public employment. Upon reemployment under this subsection, the board shall cease making payments of retirement allowance and other benefits to the person, including installment payments to the person under ORS 238.305 (4). The board shall reestablish the member account of the person and reduce the account by all payments of retirement allowance and other benefits, including installment payments, that were previously received by the person and that were derived from the member account. Amounts that were credited to the reserve established by the board for the payment of the person’s benefits that were not derived from the member account shall be credited pro rata to the funds from which the amounts were derived.

(c) Upon reemployment under this subsection, the former retirement of the reemployed person and any election of option for payment of retirement benefits made by the person shall be canceled. When the person again retires the person may elect any option for payment of retirement benefits authorized by this chapter, except that a person who elected to receive a service retirement benefit pursuant to ORS 238.305 (2) or (3) at the time of former retirement may not elect any other option at the time of subsequent retirement unless an amount equal to the lump sum and the interest that would have accumulated on the sum has been repaid by the employee to the fund. Upon such subsequent retirement any prior service pension due the employee shall be derived from the unused portion of the prior service credit reserve and shall be calculated on the basis of then attained age.

(2) A member who has been retired for service for less than six consecutive calendar months may be reemployed by a participating public employer only upon immediate repayment in a lump sum by the member of the amount of retirement benefits drawn. The member account of the member shall be reestablished just as it was at the time of former retirement after the lump sum repayment is made.

(3) If a member of the system who retired before August 21, 1981, is reemployed, as provided in subsection (1) or (2) of this section, beginning on or after August 21, 1981, the service retirement allowance received upon subsequent retirement by the member shall be:

(a) For service before August 21, 1981, an allowance including a current service pension computed on the basis of ORS 237.147 (2) (1979 Replacement Part).

(b) For service on or after August 21, 1981, an allowance including a current service pension computed on the basis of ORS 238.300 (2).

(4) A person may be reemployed by a public employer that is not participating in the system, or may be employed by a participating public employer in a position that is in a class of employees that was not designated by the public employer under ORS 238.035 as a class of employees that become members of the system, without affecting the person’s status as a retired member or the person’s continued receipt of retirement benefits.

(5) Subsection (4) of this section does not apply to any member who retires under the provisions of ORS 238.280 (1), (2) or (3).

[Formerly 237.125; 2001 c.945 §10; 2003 c.625 §33a; 2005 c.808 §39; 2007 c.404 §3; 2009 c.390 §6]



Section 238.080



Section 238.082 - Limits on hours worked by retired members.

(2) Except as provided in this section, the period or periods of employment by one or more public employers of a retired member who is reemployed under this section may not total 1,040 hours or more in any calendar year.

(3) A retired member who is receiving old-age, survivors or disability insurance benefits under the federal Social Security Act may be employed under this section for the number of hours permitted by subsection (2) of this section, or for the number of hours for which the salary equals the maximum allowed for receipt of the full amount of those benefits to which the person is entitled, whichever is greater.

(4) Except as provided in subsection (9) of this section, the limitations on employment imposed by subsections (2) and (3) of this section do not apply to a retired member who is employed as a teacher or as an administrator, as those terms are defined in ORS 342.120, if the retired member is employed by a school district or community college district located within a county with a population of not more than 35,000 inhabitants according to the latest federal decennial census, or is employed by an education service district and the retired member’s primary work duties are performed in a county with a population of not more than 35,000 inhabitants according to the latest federal decennial census. A retired member who is employed under this subsection as a teacher, as defined in ORS 342.120, by the same public employer that employed the member at the time of retirement remains in the same collective bargaining unit that included the member before retirement.

(5) Except as provided in subsection (9) of this section, the limitations on employment imposed by subsections (2) and (3) of this section do not apply to a retired member who is employed:

(a) By the sheriff of a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census;

(b) By the municipal police department of a city with a population of fewer than 15,000 inhabitants, according to the latest federal decennial census;

(c) By the state or a county for work in a correctional institution located in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census;

(d) By the Black Butte Ranch Rural Fire Protection District, the Black Butte Ranch Service District or the Sunriver Service District;

(e) By the Oregon State Police for work in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census;

(f) As a deputy director or assistant director of the Department of Human Services, if the Governor approves the exemption for the person from the limitations on employment imposed in subsections (2) and (3) of this section; or

(g) As a deputy director or assistant director of the Oregon Health Authority, if the Governor approves the exemption for the person from the limitations on employment imposed in subsections (2) and (3) of this section.

(6) Except as provided in subsection (9) of this section, the limitations on employment imposed by subsections (2) and (3) of this section do not apply to a retired member who is employed to temporarily replace an employee who serves in the National Guard or in a reserve component of the Armed Forces of the United States and who is called to federal active duty.

(7) Except as provided in subsection (9) of this section, the limitations on employment imposed by subsections (2) and (3) of this section do not apply to a retired member who is employed by a road assessment district organized under ORS 371.405 to 371.535.

(8) Except as provided in subsection (9) of this section, the limitations on employment imposed by subsections (2) and (3) of this section do not apply to a retired member who is a nurse and is employed by a public employer as a nurse or for the purpose of teaching nursing during the period in which a nursing workforce shortage declared by the Legislative Assembly or the Governor is in effect.

(9)(a) Except as provided in paragraph (b) of this subsection, subsections (4) to (8) of this section do not apply to any member who retires under the provisions of ORS 238.280 (1), (2) or (3).

(b) Subsection (4) of this section applies to a person who retires under the provisions of ORS 238.280 (1), (2) or (3) as long as the person’s date of retirement is more than six months before the date the person is employed under subsection (4) of this section.

(10) Employment under this section does not affect the status of a person as a retired member of the system and a recipient of retirement benefits under this chapter.

(11) Hours worked by a person employed under subsections (4) to (8) of this section shall not be counted for the purpose of the limitations on employment imposed by subsections (2) and (3) of this section. [Formerly 237.143; 1997 c.178 §1; 2001 c.874 §2; 2003 c.625 §34; 2005 c.808 §40; 2007 c.307 §1; 2007 c.404 §4; 2007 c.774 §1; 2007 c.789 §4; 2009 c.390 §1; 2009 c.868 §§3,5; 2011 c.720 §69]

Note: Sections 2 and 3, chapter 499, Oregon Laws 2007, provide:

Sec. 2. (1) The limitations on employment imposed by ORS 238.082 (2) and (3) do not apply to a retired member who is a registered nurse and who is employed by a public employer as a nursing instructor.

(2) The limitations on employment imposed by ORS 238.082 (2) and (3) do not apply to a retired member who is employed by the Department of Public Safety Standards and Training for the purpose of providing training under ORS 181.610 to 181.712 [series became 181A.355 to 181A.670].

(3) This section does not apply to any member who retires under the provisions of ORS 238.280 (1) or (3).

(4) Hours worked by a person employed under this section shall not be counted for the purpose of the limitations on employment imposed by ORS 238.082 (2) and (3).

(5) Employment under this section does not affect the status of a person as a retired member of the Public Employees Retirement System and a recipient of retirement benefits under this chapter. [2007 c.499 §2; 2009 c.390 §§3,10]

Sec. 3. Section 2, chapter 499, Oregon Laws 2007, is repealed January 2, 2026. [2007 c.499 §3; 2015 c.108 §1]

Note: Sections 3 and 4, chapter 774, Oregon Laws 2007, provide:

Sec. 3. (1) The limitations on employment imposed by ORS 238.082 (2) and (3) do not apply to a retired member who is employed by a school district or education service district to provide services as a speech-language pathologist or speech-language pathologist assistant.

(2) This section does not apply to any member who retires under the provisions of ORS 238.280 (1) or (3) unless the person’s date of retirement is more than six months before the date the person is employed under this section.

(3) Hours worked by a person employed under this section shall not be counted for the purpose of the limitations on employment imposed by ORS 238.082 (2) and (3).

(4) Employment under this section does not affect the status of a person as a retired member of the Public Employees Retirement System and a recipient of retirement benefits under this chapter. [2007 c.774 §3; 2009 c.390 §§4,11]

Sec. 4. Section 3 of this 2007 Act is repealed January 2, 2016. [2007 c.774 §4]

Note: Sections 2 and 3, chapter 475, Oregon Laws 2015, provide:

Sec. 2. (1) As used in this section, "teacher of career and technical education" means a teacher licensed by the Teacher Standards and Practices Commission to instruct any career and technical education course or program in any career and technical education field.

(2) The limitations on employment imposed by ORS 238.082 (2) and (3) do not apply to a retired member who is employed by a school district or an education service district as a teacher of career and technical education.

(3) This section applies to a person who retires under the provisions of ORS 238.280 (1), (2) or (3) as long as the person’s date of retirement is more than six months before the date the person is employed under this section.

(4) Employment under this section does not affect the status of a person as a retired member of the Public Employees Retirement System and a recipient of retirement benefits under this chapter.

(5) Hours worked by a person employed under subsection (2) of this section shall not be counted for the purpose of the limitations on employment imposed by ORS 238.082 (2) and (3). [2015 c.475 §2]

Sec. 3. Section 2 of this 2015 Act is repealed on June 30, 2018.

[2015 c.475 §3]



Section 238.085



Section 238.088 - Appointment or election of retired member to public office.

(2) If a person is elected or appointed to the office of sheriff or county judge or commissioner in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census, and the person does not elect to become an active member of the system under ORS 238.015 (5), the person shall continue to be a retired member and to receive retirement benefits for as long as the person holds the office.

(3) Subsection (2) of this section does not apply to any member who retires under the provisions of ORS 238.280 (1), (2) or (3).

[Formerly 237.133; 2003 c.625 §35a; 2005 c.152 §7; 2005 c.808 §41; 2007 c.404 §5]



Section 238.090



Section 238.092 - Option of legislators to receive certain benefits; employment of persons as legislative employees or state police officer beyond 65 years of age.

(a) A retired member of the Public Employees Retirement System who has retired as other than a member of the Legislative Assembly and who is thereafter appointed or elected as a member of the Legislative Assembly may elect, by giving the Public Employees Retirement Board written notice, to receive the pension and annuity provided by this chapter for service as other than a member of the Legislative Assembly, and be an active member of the system as a member of the Legislative Assembly for the purpose of service in the Legislative Assembly. A person may make an election under this paragraph only if the person becomes an active member of the system under this chapter for the purpose of service in the Legislative Assembly as provided in ORS 237.650 (3). Notice of an election under this paragraph must be given by the person not more than 30 days after the person takes office.

(b) A member of the Legislative Assembly who is a member of the system as a member of the Legislative Assembly and who becomes eligible to retire by reason of service as other than a member of the Legislative Assembly, without regard to when that service was performed, may elect, by giving the board written notice, to retire and receive the pension and annuity provided by this chapter for service as other than a member of the Legislative Assembly, and to continue, for the purpose of service in the Legislative Assembly, as an active member of the system as a member of the Legislative Assembly.

(c) Upon receipt of the notice provided for in paragraphs (a) and (b) of this subsection, the board shall determine that portion of the accumulated contributions, if any, of the member and interest thereon attributable to service as other than a member of the Legislative Assembly, which shall be used in determining the amount of the annuity the member shall receive for that service. The portion of the accumulated contributions, if any, of the member and interest thereon attributable to service as a member of the Legislative Assembly shall remain in the member account of the member and, together with any subsequent contributions and interest thereon, be used in determining the amount of the additional annuity the member shall receive for that service upon subsequent retirement. If the member does not have a member account, the board shall determine the member’s retirement allowance for nonlegislative service based on the number of years of nonlegislative service, and shall determine any additional benefit to be received after the member subsequently retires based on the number of years of service in the Legislative Assembly.

(2) If a retired member of the system is employed by the Legislative Assembly, or by the Oregon State Police, for the purpose of service during a regular or special session of the Legislative Assembly, the hours worked during the session shall not be counted for the purpose of the limitations on employment imposed by ORS 238.082 (2) and (3).

[Formerly 237.145; 2001 c.945 §35; 2003 c.67 §19; 2007 c.776 §4; 2009 c.390 §8; 2011 c.722 §3]



Section 238.095 - Termination of membership.

(2) Except as provided in subsection (3) of this section, an inactive member ceases to be a member of the system if the member is not vested and is inactive for a period of five consecutive years.

(3) A school district employee does not cease to be a member of the system under subsection (2) of this section if:

(a) After completing a school year, the member is inactive for the next following five school years; and

(b) The member either is reemployed by a school district in a qualifying position at the beginning of the sixth school year, or reaches earliest service retirement age before the beginning of the sixth school year.

(4) Interest shall not accrue on the amount in the member account of the former member from the date that membership is terminated under subsection (2) of this section. Upon request by the former member, the Public Employees Retirement Board shall pay the amount in a member account to a former member upon the termination of the membership of the former member under subsection (2) of this section if the former member is separated from all service with employers who are treated as part of a participating public employer’s controlled group under the federal laws and rules governing the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust. The board may deduct, from the amount paid to a former member under this subsection, all reasonable costs incurred by the system in locating the member.

(5) If the membership of a person in the system is terminated under subsection (2) of this section, and the person subsequently becomes an active member of the system, any amounts that were not paid to the person under subsection (4) of this section shall be credited with net earnings and losses. Crediting under this subsection commences upon the person becoming an active member of the system and continues as long as the person remains an active member.

[Formerly 237.109; 1999 c.317 §7; 2001 c.945 §36; 2003 c.67 §20; 2003 c.105 §1; 2005 c.152 §4; 2007 c.776 §5]



Section 238.100



Section 238.105 - Restoration of credit forfeited by reason of termination of membership.

(2) Restoration of rights under this section does not affect any forfeiture of rights of a person by reason of:

(a) Withdrawal of an account established under ORS 238.440;

(b) Withdrawal from the pension program under ORS 238A.120; or

(c) Withdrawal of individual accounts pursuant to ORS 238A.375.

[Formerly 237.111 (3); 2001 c.945 §37; 2007 c.52 §4]



Section 238.110



Section 238.115 - Alternate method of restoring credit forfeited by reason of termination of membership.

(A) Applies in writing to the board for restoration of creditable service; and

(B) Pays to the board in a lump sum for credit to the member account of the member the amount withdrawn and interest on the amount withdrawn compounded annually for each year or portion of a year after the date of the withdrawal and before the effective date of retirement of the member. The interest shall be computed at the annual rate of 7.5 percent.

(b) If a member who obtains restoration of creditable service as provided in this subsection does not obtain restoration of all creditable service forfeited by the withdrawal pursuant to service after reentry, the payment under paragraph (a) of this subsection shall be reduced proportionately to reflect the percentage of creditable service restored.

(c) A member who obtains restoration of creditable service as provided in this subsection is not entitled to elect to receive the service retirement benefit described in ORS 238.305 (2) or (3).

(2) A member who forfeited creditable service rendered to a public employer before March 27, 1953, because under ORS 237.976 (2) the employee withdrew contributions of the employee to the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, and who did not obtain restoration of creditable service so forfeited as provided in chapter 857, Oregon Laws 1977, shall, upon retirement, receive restoration of creditable service so forfeited, if the member, before the effective date of retirement of the member:

(a) Applies in writing to the board for the restoration of the creditable service; and

(b) Pays to the board in a lump sum for credit to the member account of the member an amount determined by the board to be equal to the full amount of contributions so withdrawn and the interest that would have accumulated to the regular account of the member had those contributions not been withdrawn.

(3)(a) A member of the Public Employees Retirement System who was a member of an association established pursuant to ORS chapter 239 (1997 Edition), but separated from all service entitling the employee to membership in the system of the association and withdrew the amount credited to the member account of the employee in the retirement fund of the association, and who, after that separation, entered the service of an employer in the field of education participating in the Public Employees Retirement System and served as an active member of that system for 10 years after that entry, and who has not otherwise obtained restoration of all creditable service forfeited by the withdrawal, shall obtain creditable service as a member of the Public Employees Retirement System equal to all creditable service forfeited by the withdrawal if the member within 90 days before the effective date of retirement of the member:

(A) Applies in writing to the Public Employees Retirement Board for that creditable service; and

(B) Pays to the board in a lump sum for credit to the member account of the member the amount withdrawn and interest on the amount withdrawn compounded annually for each year or portion of a year after the date of the withdrawal and before the effective date of retirement or effective date of application of the member. The interest shall be computed at the rate actually credited to regular accounts for that period.

(b) This subsection provides a method of obtaining creditable service for forfeited creditable service described in this subsection that is in lieu of any application of subsection (1) of this section for that purpose.

(4) Restoration of creditable service under this section does not affect any forfeiture of rights of a person by reason of:

(a) Withdrawal of an account established under ORS 238.440;

(b) Withdrawal from the pension program under ORS 238A.120; or

(c) Withdrawal of individual accounts pursuant to ORS 238A.375.

[Formerly 237.108; 1999 c.130 §5; 2001 c.945 §§11,38; 2007 c.52 §5]



Section 238.120



Section 238.125 - Credit for probationary period of employment.

(1) The total amount of employee contributions to the fund by or on behalf of the employee that would have been required for the six months’ period if the employee had been a member of the system during that period, which amount shall be credited to the regular account of the member; and

(2) The total amount of employer contributions to the fund the employer of the employee would have been required to make in respect to the employee if the employee had been a member of the system during the six months’ period, which amount shall be credited to the reserve for pension accounts in the fund.

[Formerly 237.117; 2001 c.945 §39]



Section 238.130



Section 238.135 - Credit for probationary periods in seasonal positions.

(a) The total amount of employee contributions to the fund by or on behalf of the employee that would have been required for the six months’ period if the employee had been a member of the system during that period, plus interest at the rate of eight percent per annum from the date the contributions would have been made, which amount shall be credited to the regular account of the member; and

(b) The total amount of employer contributions to the fund the employer of the employee would have been required to make in respect to the employee if the employee had been a member of the system during the six months’ period, plus interest at the rate of eight percent per annum from the date the contributions would have been made, which amount shall be credited to the reserve for pension accounts in the fund.

(2) As used in this section, "seasonal position" means an apprenticeship, internship or entry level role in the employ of a participating public employer that is served by a person before being employed in a technical or professional position with that public employer.

(3) No retirement credit shall be allowed under this section for any period of employment for which retirement credit is acquired under ORS 238.125.

[Formerly 237.119; 2001 c.945 §40]



Section 238.140



Section 238.145 - Credit for service as police officer or firefighter with nonparticipating employer.

(a) The member was employed by a public employer as a police officer or firefighter prior to becoming a member of the system;

(b) The public employer that had previously employed the member was not a participant in the system at the time the member was in the service of that public employer; and

(c) The public employer that had previously employed the member was located in this state.

(2) In addition to the requirements of subsection (1) of this section, if the member first becomes a member of the system on or after January 1, 2000, as described in subsection (5) of this section, the member must have been a member of the system for at least 60 calendar months at the time the purchase is made.

(3) Except as provided in subsection (4) of this section, a member of the system employed as a police officer or firefighter who meets the requirements of this section shall be entitled to receive retirement credit for the period of employment with a previous public employer as described in subsection (1) of this section up to a maximum of 10 years’ retirement credit if the member:

(a) Applies in writing to the Public Employees Retirement Board for such retirement credit; and

(b) Pays to the board, in a lump sum, an amount representing the contributions the member and the member’s employer would have made for the years for which the member seeks retirement credit calculated as though the member had received a salary for each of those years equal to the salary received by the member in the first full calendar year of employment as a police officer or firefighter within the system. In addition, the member shall pay the interest that would have accrued had the contributions been paid in the years for which the member seeks retirement credit, compounded annually. The interest shall be computed at the annual rate of eight percent. Payment of the lump sum shall be made on or before the effective date of retirement for the member. The amounts representing the contributions the member would have made and the interest on those amounts shall be credited to the regular account of the member. The amounts representing the contributions the employer would have made and the interest on those amounts shall be credits to the account of the member’s current participating employer.

(4) If a person first becomes a member of the system on or after January 1, 2000, as described in subsection (5) of this section, the person may not acquire more than five years of credit under this section in combination with any credit acquired under ORS 526.052 for periods of service with another employer that entitle the employee to retirement credit under a retirement plan offered by the other employer. If a person subject to limitation imposed by this subsection also is eligible for credit under ORS 526.052, the total years of credit that may be acquired under this subsection and ORS 526.052 may not exceed five years.

(5) A person becomes a member of the system before January 1, 2000, for the purposes of this section if:

(a) The person is a member of the system on January 1, 2000; or

(b) The person was a member of the system before January 1, 2000, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 2000, but restores part or all of the forfeited creditable service from before January 1, 2000, under the provisions of ORS 238.105 or 238.115 after January 1, 2000.

[Formerly 237.099; 1999 c.317 §12; 2001 c.945 §41]



Section 238.148 - Credit for service as public safety officer in another state.

(a) The member was employed as a public safety officer by another state, or political subdivision of another state, before being employed in a position that entitled the member to credit in the system; and

(b) The member makes the payment required by subsection (2) of this section within the time specified by that subsection.

(2) Except as provided in subsection (3) of this section, a member of the system employed as a police officer who meets the requirements of subsection (1) of this section is entitled to receive retirement credit for the period of the member’s service with another state, or political subdivision of another state, not to exceed a maximum of four years, if the member within 90 days of the member’s effective date of retirement:

(a) Applies in writing to the Public Employees Retirement Board for such retirement credit;

(b) Provides written verification to the board from the other state, or political subdivision of the other state, that employed the member, verifying the period of time that the member served as a public safety officer in the other state; and

(c) Pays to the board, in a lump sum, for each year of retirement credit applied for under this section, an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

(3) A member may not receive retirement credit under the provisions of this section for any period of service with another state, or political subdivision of another state, if the member is entitled to a pension or retirement allowance by reason of that service under a public plan or system offered by the other state or by a political subdivision of the other state.

(4) For the purposes of this section, "public safety officer" means a person who serves in a position with another state, or political subdivision of another state, that is the other state’s equivalent of a position described in ORS 238.005 (19).

[2007 c.776 §2; 2011 c.9 §24; 2011 c.637 §72a]

Note: 238.148 was added to and made a part of ORS chapter 238 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 238.150



Section 238.155



Section 238.156 - Contributions, benefits and retirement credit for periods of service in uniformed services or Armed Forces; rules.

(2) The board shall adopt rules establishing contributions, benefits and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to contributions, benefits and service credit for any period of service in the uniformed services. Contributions, benefits and service credit under rules adopted by the board pursuant to this subsection may not exceed contributions, benefits and service credit required under federal law for periods of service in the uniformed services.

(3) Subject to subsection (4) of this section, an employee who leaves a qualifying position for the purpose of entering or reentering active service in the Armed Forces shall acquire retirement credit for the period during which the employee served in the Armed Forces if:

(a) The employee returns to the service of the employer who employed the employee immediately before commencing service in the Armed Forces in a qualifying position;

(b) The employee returns to that employment within one year after being otherwise than dishonorably discharged from the Armed Forces and within five years after the date that the employee entered or reentered active service in the Armed Forces; and

(c) After returning to employment and before retirement, the employee pays to the Public Employees Retirement Board in a lump sum six percent of the salary that would have been paid to the member during the period of military service in the Armed Forces based on the employee’s salary rate at the time the employee entered or reentered the Armed Forces, as though the employee had remained in the employment of the employer. Any lump sum contribution made under this paragraph shall be added to the employee’s regular account and in all respects shall be considered as though made by payroll deduction.

(4) An employee may not receive benefits under both subsections (1) and (3) of this section for the same period of service in the Armed Forces or uniformed services. If an employee is entitled to benefits under both subsections (1) and (3) of this section by the terms of those provisions, the employee shall receive benefits under the subsection that provides the greater benefit.

(5) For the purposes of this section, "Armed Forces" means the Army, Navy, Air Force, Marine Corps and Coast Guard.

[1997 c.175 §2 (enacted in lieu of 238.155); 2001 c.945 §42; 2003 c.625 §21; 2003 c.733 §51a; 2005 c.152 §8]



Section 238.157 - Alternative provision for retirement credit for periods of service with Armed Forces.

(2) No person shall receive retirement credit under this section for any period of service with the Armed Forces of the United States for which that person receives credit under the provisions of ORS 238.156 or for which the person is receiving or entitled to receive a pension or retirement pay under a public retirement system established by the United States for the performance of service in the Armed Forces.

(3) Any person acquiring retirement credit under this section may elect to have the service retirement allowance of the person determined under any calculation for which the person is eligible under ORS 238.300, even if the calculation does not produce the largest service retirement allowance. An election under this subsection must be made within 90 days of the member’s effective date of retirement.

[1997 c.578 §2; 2003 c.105 §2; 2005 c.808 §26]



Section 238.160 - Retirement credit for service while on loan to federal government.

(1) Prior to employment with the United States Government, the person was employed by the participating employer and was transferred or loaned to a branch or department of the United States Government pursuant to an agreement between such participating employer and such branch or department of the United States Government for the transfer or loan of any departmental unit of such participating employer to the federal government during the war emergency.

(2) Served in any branch of the Armed Forces of the United States while on military leave of absence from a position in federal government employment as set forth in subsection (1) of this section.

[Formerly 237.097]



Section 238.162 - Retirement credit for service as teacher in public schools of another state.

(a) The member was employed as a teacher in a public school in another state before being employed in a position that entitled the member to credit in the system; and

(b) The member makes the payment required by subsection (2) of this section within the time specified by that subsection.

(2) Except as provided in subsection (4) of this section, a member of the system employed as a teacher as described in subsection (3) of this section and who meets the requirements of subsection (1) of this section is entitled to receive retirement credit for the period of the member’s service with a public school in another state, not to exceed a maximum of four years, if the member within 90 days of the member’s effective date of retirement:

(a) Applies in writing to the Public Employees Retirement Board for such retirement credit;

(b) Provides written verification to the board from the public employer that employed the member in the other state, verifying the period of time that the member served as a teacher in a public school in the other state; and

(c) Pays to the board, in a lump sum, for each year of retirement credit applied for under this section, an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

(3) The provisions of this section apply only to a licensed teacher, as defined in ORS 342.120, who is employed by a common school district, a union high school district or an education service district.

(4) A member may not receive retirement credit under the provisions of this section for any period of service with a public school in another state if the member is entitled to a pension or retirement allowance by reason of that service under a public plan or system offered by the other state.

[1997 c.742 §2; 2003 c.105 §3]



Section 238.165 - Credit for certain periods of employment by Legislative Assembly.

(2) A person shall not receive retirement credit in the Public Employees Retirement System for any period in which the person was a legislative employee, during which the person did not pay the employee contributions required by law, except as provided under this section and ORS 173.210.

(3) Nothing in this section shall be considered to change any requirements of this chapter for membership in the Public Employees Retirement System, or to grant any membership or other rights to persons whose employment by the Legislative Assembly, either of its houses or any of its committees was not of a character or duration qualifying them under then applicable provisions of this chapter for membership in the system.

(4) Any person who is a legislative employee on July 22, 1973, who did not pay the employee contributions required by law during employment as a legislative employee prior to July 22, 1973, may obtain retirement credit for the period of such employment in the following manner:

(a) No later than one year after July 22, 1973, the employee shall give written notice to the board that the employee elects to pay to the fund the unpaid employee contributions attributable to legislative employment.

(b) The employee shall then pay to the board the entire amount of the unpaid employee contributions without interest, in a lump sum or at the option of the employee in installments, within five years after the date of making the election but prior to reaching compulsory retirement age.

(c) If a person has reached compulsory retirement age on or before July 22, 1973, or will reach compulsory retirement age no later than one year after July 22, 1973, the time in which the employee may pay the contributions to the system is extended to one year after July 22, 1973.

(5) Any person who was a legislative employee prior to July 22, 1973, and who is not so employed on July 22, 1973, but who becomes a legislative employee once again after July 22, 1973, may elect to pay employee contributions and obtain retirement credit for service prior to July 22, 1973, as a legislative employee. The election shall be made by giving written notice to the board no later than one year after the first day of the subsequent employment, in the same manner and subject to the same conditions as set forth in subsection (4) of this section.

(6) Subject to subsection (8) of this section, any person who makes the election under subsection (4) or (5) of this section and pays to the system the entire amount of employee contributions required thereunder, and who during other qualifying employment by a participating public employer contributed to the fund and subsequently but prior to July 22, 1973, withdrew contributions under ORS 238.265, may, in the same manner and subject to the same conditions as set forth in subsection (4) of this section, repay to the fund the full amount of the contributions withdrawn by the employee, and rights in the system forfeited by the withdrawal shall thereupon be restored.

(7) If a person who has reached or will reach compulsory retirement age within one year after July 22, 1973, the time for repayment under this section of the full amount of withdrawn contributions in order to restore rights in the system is extended to one year after July 22, 1973.

(8) A restoration of forfeited rights in the system shall not be available under subsections (6) and (7) of this section if a person withdrew contributions before the commencement of the employment in the course of which the person was or became a legislative employee, if the covered employment in the course of which the withdrawn contributions were made terminated more than five years before the commencement of employment.

(9) Any person who, on July 22, 1973, is an employee of the Legislative Counsel, or the Legislative Counsel, and who would have been eligible for retirement credit in the system for such employment prior to July 22, 1973, but for failure to exercise the option to become a member of the system under provisions of ORS 173.210 prior to its amendment by chapter 735, Oregon Laws 1973, may nevertheless obtain retirement credit in the system for such employment by making the election and paying employee contributions as provided in and subject to the conditions of subsection (4) of this section. The person shall not be eligible to make any election under subsection (5) or subsections (6) and (7) of this section.

[Formerly 237.095]



Section 238.170



Section 238.175 - Retirement credit for periods of disability.

(2) A member of the Public Employees Retirement System who receives a disability retirement allowance or disability payments under ORS chapter 656 by reason of injury or disease that was not sustained while in actual performance of duty and that was not intentionally self-inflicted shall receive retirement credit for all or part of the period during which the member receives the disability retirement allowance or disability payments if the member, within 90 days before the effective date of retirement of the member, applies in writing to the Public Employees Retirement Board for that retirement credit and pays to the board in a lump sum an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

(3) A member may acquire retirement credit under the provisions of this section for the purposes of calculating a service retirement allowance only if the member returns to employment with a participating public employer after the period of disability.

(4) A member may not acquire retirement credit under the provisions of this section for a period of time that is in excess of the period of time used in calculating the disability retirement allowance paid to the member under ORS 238.320 during the period of disability for which the member seeks credit. For the purposes of this subsection, the retirement credit that may be acquired by a police officer or firefighter who elects to receive the optional, service-connected disability retirement allowance provided for under ORS 238.345 shall be determined as though the police officer or firefighter had received a disability retirement allowance calculated under ORS 238.320.

(5) Retirement credit acquired under this section may be used for the purpose of establishing eligibility under ORS 238.115, 238.125 or 238.135 or any other provision of this chapter that requires a specified number of years of creditable service.

(6) Retirement credit under this section may be acquired only for periods occurring on or after January 1, 1985, during which a member receives a disability retirement allowance or disability payments under ORS chapter 656.

[1997 c.648 §2; 2003 c.105 §4]



Section 238.180



Section 238.200 - Employee contributions generally.

(b) Notwithstanding paragraph (a) of this subsection, an employee who is an active member of the system on August 21, 1981, shall contribute to the fund and there shall be withheld from salary of the member, as long as the employee continues to be an active member of the system, four percent of that salary if the salary for a month is less than $500, or five percent of that salary if the salary for a month is $500 or more and less than $1,000. Notwithstanding subsection (2) of this section, for the purpose of computing the percentage of salary to be withheld under this paragraph from a member who is an employee of a school district or a public university listed in ORS 352.002 whose salary is based on an annual agreement, the agreed annual salary of the member shall be divided into 12 equal installments, and each installment shall be considered as earned and paid in separate, consecutive months, commencing with the first month that payment is actually made under the terms of the salary agreement.

(2) The contributions of each member as provided in subsection (1) of this section shall be deducted by the employer from each payroll and transmitted by the employer to the Public Employees Retirement Board, which shall cause them to be credited to the member account of the member. Salary shall be considered earned in the month in which it is paid. The date inscribed on the paycheck or warrant shall be considered as the pay date, regardless of when the salary is actually delivered to the member.

(3) An active member who is concurrently employed by more than one participating public employer, and who is a member of or entitled to membership in the system, shall make contributions to the fund on the basis of salary paid by each employer.

(4) Notwithstanding subsections (1) to (3) of this section, a member of the system, or a participating employer acting on behalf of the member pursuant to ORS 238.205, is not permitted or required to make employee contributions to the fund for service performed on or after January 1, 2004. This subsection does not affect any contribution for the purpose of unit purchases under ORS 238.440 or amounts paid for acquisition of creditable service under ORS 238.105 to 238.175.

[Formerly 237.071 (1) to (3); 2001 c.945 §43; 2003 c.67 §1; 2003 c.625 §9; 2013 c.768 §110]



Section 238.205 - Payment of employee contribution by employer.

(1) The rate of contribution of each active member of the system employed by the employer who is covered by such policy or agreement shall uniformly be six percent of salary regardless of the amount of monthly salary.

(2) The full amount of required employee contributions assumed or paid by the employer on behalf of its employees shall be considered "salary," as defined in ORS 238.005, only for the purpose of computing a member’s "final average salary," as defined in ORS 238.005, and shall not constitute additional "salary" or "other advantages," as defined in ORS 238.005, for any other purpose.

(3) The full amount of required employee contributions "picked-up" by the employer on behalf of its employees shall be considered "salary," as defined in ORS 238.005, for the purpose of calculating the amount of the contribution, for the purpose of computing a member’s "final average salary," as defined in ORS 238.005, and for all other purposes.

(4) The full amount of required employee contributions "picked-up," assumed or paid by the employer on behalf of its employees shall be added to the member accounts of the members for their annuities and shall be considered employee contributions for all other purposes of this chapter.

(5) For the purposes of this section:

(a) Employee contributions are "picked-up" if the written employment policy or agreement described in subsection (1) of this section provides that employee compensation will be reduced to generate the funds needed to make the employee contributions; and

(b) Employee contributions are "assumed or paid" by an employer if the written employment policy or agreement described in subsection (1) of this section provides that additional amounts shall be paid by the employer for the purpose of making the employee contributions, and employee compensation will not be reduced for the purpose of generating the funds needed to make the employee contributions.

(6) A participating public employer must give written notice to the Public Employees Retirement Board at the time that a written employment policy or agreement described in subsection (1) of this section is adopted or changed. The notice must indicate whether the employer will "pick-up" or "assume or pay" the employee contributions as described in subsection (5) of this section. Any change in the manner in which employee contributions are to be paid applies only to employee contributions made on and after the date the notice is received by the board.

[Formerly 237.075; 1997 c.175 §8; 2001 c.945 §44; 2003 c.67 §2]



Section 238.210 - Payment of certain circuit court judge employee contributions by employer.

[Formerly 237.079; 1997 c.175 §§9,10]



Section 238.215 - Contributions by certain higher education employees.

(1) An employee, as defined in ORS 243.910 (2), who is an active member of the system and who has elected, and not canceled that election, to be assisted under ORS 243.920 (1) by the governing board of a public university listed in ORS 352.002, may not contribute to the fund on any part of the annual salary of the employee in excess of $4,800 at any time during which the governing board assists the employee under ORS 243.920 (1).

(2) The current service pension, whether for service or disability retirement, under this chapter provided by the contributions of the employers of such employee shall be:

(a) If the governing board is assisting such employee under ORS 243.920 (1) at the time of retirement, a pension equal to the annuity provided by the employee’s accumulated contributions to the fund.

(b) If the governing board is not assisting such employee under ORS 243.920 (1) at the time of retirement, but previously so assisted the employee:

(A) For service before the date the governing board last ceased to assist the employee, a pension equal to the annuity provided by the employee’s accumulated contributions to the fund before that date.

(B) For service on and after the date the governing board last ceased to so assist the employee, a pension computed as provided in ORS 238.300 (2), but if the employee retires before reaching the normal retirement age, actuarially reduced and computed on the then attained age. For the purpose of computing the pension under this subparagraph, only the number of years of membership of the employee after the day before that date and only the salary of the employee on which the employee contributes to the fund for those years shall be considered.

(3) Subsection (2) of this section does not apply to an employee, as defined in ORS 243.910 (2), who is an active member of the system, who elected to be assisted by the State Board of Higher Education or governing board under ORS 243.920 (1) before January 1, 1968, who canceled that election within the first 60 days of the calendar year 1968 as provided in ORS 243.940 (5) and who does not thereafter elect to be assisted by the board under ORS 243.920 (1).

(4) Subsection (2) of this section does not apply to an employee, as defined in ORS 243.910 (2), who is an active member of the system and has been an active member of the system continuously since any date before January 1, 1968; who elected to be assisted by the State Board of Higher Education or governing board under ORS 243.920 (1) before January 1, 1968; and who cancels that election in any calendar year after 1968, but before the calendar year in which the employee retires, as provided in ORS 243.940 (5) and does not thereafter elect to be assisted by the board under ORS 243.920 (1). In this case the benefit, whether for service or disability retirement, shall be computed as under ORS 238.300; however, for service during periods in which the employee was assisted by the board under ORS 243.920 (1), a year of membership as used in ORS 238.300 (2) shall be a portion of a year which is represented by a fraction the numerator of which is $4,800 and the denominator of which is the salary earned by the employee in that year. However, in no case shall the fraction be greater than one.

[Formerly 237.073; 2013 c.768 §111; 2015 c.767 §62]



Section 238.220 - Employee rollover contributions; rules.

(2) If the board accepts a rollover contribution under this section, the contribution shall be paid into the Public Employees Retirement Fund and credited to an individual rollover account in the name of the member who made the contribution. The rollover account must be kept separate from the member account of the member and must be invested separately from all other moneys in the Public Employees Retirement Fund. All earnings on the rollover account shall be credited by the board to the rollover account. If the membership of the employee in the Public Employees Retirement System is terminated under the provisions of ORS 238.095, the board shall cease investment of the amounts in the rollover account and, after the effective date of the termination, shall no longer credit earnings and losses to the rollover account.

(3) Except as provided in subsection (2) of this section, amounts in a rollover account established under this section shall be invested in the same manner as funds in regular accounts. However, ORS 238.255 does not apply to rollover accounts.

(4) Amounts held in a rollover account under this section shall be distributed to the member within 90 days after the member’s effective date of retirement under this chapter, or within 90 days after termination of the person’s membership in the system under ORS 238.095.

(5) Distribution from a member’s rollover account shall be made in a single lump sum payment. Distribution from a member’s rollover account shall not affect the calculation of any other service or disability retirement allowance, death benefit or other benefit payable to a member under this chapter.

(6) The board shall adopt rules and establish procedures for determining whether a member will be allowed to make a rollover contribution under this section. Rules and procedures adopted by the board must ensure that the rollover contributions do not adversely affect the status of the system and the Public Employees Retirement Fund as a qualified governmental plan and trust under federal income tax law.

(7) The board shall by rule establish a maintenance fee for rollover accounts established under this section. The fee may be collected out of earnings on rollover accounts or, if there are no earnings, from the principal amounts paid into the rollover accounts. The fee shall be in an amount determined by the board to be adequate to pay the full cost to the system of maintaining rollover accounts under this section.

[1999 c.988 §2; 2001 c.945 §45; 2003 c.67 §29]



Section 238.222 - Trustee-to-trustee transfers to fund restoration of forfeited service or purchase of retirement credit; rules.

(2) If amounts transferred under this section are not sufficient to pay the full amount necessary to obtain restoration of the forfeited creditable service or to purchase the retirement credit, the member must pay the remaining amount that is needed to obtain restoration of the forfeited creditable service or to purchase the retirement credit.

(3) The following are eligible retirement plans for the purposes of this section:

(a) A governmental deferred compensation plan described in section 457 of the Internal Revenue Code; and

(b) A tax sheltered annuity described in section 403(b) of the Internal Revenue Code.

(4) The board shall adopt rules and establish procedures for determining whether a member is allowed to obtain restoration of the forfeited creditable service or to purchase the retirement credit by means of a trustee-to-trustee transfer under this section. The rules and procedures must ensure that transfers under this section do not adversely affect the status of the system and the Public Employees Retirement Fund as a qualified governmental plan and trust under federal income tax law.

[2009 c.894 §2; 2011 c.722 §7]



Section 238.225 - Employer contributions.

[Formerly 237.081; 2001 c.945 §13; 2002 s.s.1 c.9 §1; 2002 s.s.3 c.5 §1; 2003 c.625 §8; 2003 c.746 §7; 2003 c.802 §160; 2005 c.808 §10]



Section 238.227 - Pooling of employers for purpose of computing employer contributions.

(a) The Public Employees Retirement Board shall group together the school districts of the state and treat the school districts of the state as a single employer for actuarial purposes; and

(b) The board shall group together all community college districts and the state and treat the community college districts and the state as a single employer for actuarial purposes.

(2) For the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter, any participating public employer other than school districts may elect to be grouped with the state and all community college districts and treated as a single employer for actuarial purposes. An election under this subsection is irrevocable.

(3) The computation of the contributions of a participating public employer that makes an election under subsection (2) of this section shall be based only on the liabilities of the employer under this chapter that are incurred after the effective date of the employer’s election. The board shall separately compute the contribution of the employer for the liabilities incurred by the employer under this chapter before the effective date of the employer’s election.

(4) A participating public employer may make an election under subsection (2) of this section only by the adoption of a resolution or ordinance by the governing body of the public employer.

(5) Except as provided in this section, the board may not require that any participating public employer be grouped with any other participating public employer for the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter. If two participating public employers merge or otherwise consolidate, and one of the public employers has made an election under subsection (2) of this section:

(a) The board may not require that the public employer that is the product of the consolidation be grouped with the state and all community college districts unless the public employer makes an election under subsection (2) of this section; and

(b) The board may require that the participating public employer that is the product of the consolidation make contributions based on the group rate only for those members for whom contributions based on the group rate were made before the consolidation.

[2005 c.808 §12]



Section 238.229 - Effect of lump sum payment on contributions of pooled employer; application of excess amounts to offset contributions to individual account program; rules.

(2) The board shall establish a separate account within the Public Employees Retirement Fund for each lump sum payment made under this section by an individual public employer. The board shall credit to each account all interest and other income received from investment of the account funds during the calendar year. Except as provided in subsection (3) of this section, the board may not collect any administrative expense or other charge from the account or from earnings on the account. Except as provided in subsections (5) and (6) of this section, the account shall be used to offset contributions to the system that the public employer would otherwise be required to make for the liabilities against which the lump sum payment is applied.

(3) The board may charge a participating public employer expenses for administration of an account established under subsection (2) of this section in an amount not to exceed $2,500 for the calendar year in which the account is established and for the immediately following two calendar years, and in an amount not to exceed $1,000 per year for all subsequent years.

(4) If a participating public employer has any liabilities that are attributable to creditable service by employees of the employer before the participating public employer was grouped with other public employers under ORS 238.227, whether under this section or pursuant to board rule, any lump sum payment made under this section must be applied first against those liabilities, with the oldest liability being paid first. Any amounts remaining after application under this subsection must be deposited in a separate account established under subsection (2) of this section.

(5) Except as provided in subsection (6) of this section, if the board determines at any time after an actuarial study that the amounts in an account established under subsection (2) of this section exceed the amounts necessary to fund the employer’s actuarial liabilities under the system, upon request of the employer, the board shall apply the excess amounts to offset contributions to the individual account program that the employer has agreed to pay under ORS 238A.335 or 238A.340. The board may apply excess amounts to offset contributions to the individual account program under this subsection only to the extent that the application will not result in the balance in the account being reduced to less than the outstanding principal balance owed on the bonds issued to fund the account. If the request is made by a school district, the school district must attach to the request a copy of a resolution adopted by the district school board for the district authorizing the request. The board shall adopt rules governing offsets under the provisions of this subsection.

(6) The board shall apply any excess amounts in an account established under subsection (2) of this section to offset contributions to the individual account program pursuant to subsection (5) of this section only if the board has determined that applying the excess amounts does not cause the system or the Public Employees Retirement Fund to lose qualification as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code.

[2005 c.808 §13; 2009 c.889 §1]



Section 238.230



Section 238.231 - Unfunded liability or surplus after employee transfer or employer merger, consolidation or split.

(2) If two or more public employers merge or consolidate, and any of the public employers participate in the system, the public employers that merged or consolidated must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the merged or consolidated public employers under the system will be paid or credited.

(3) If a participating public employer splits into two or more public employers, the public employers that result from the split must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the original participating public employer under the system will be paid or credited.

(4) A written agreement entered into under this section must be delivered to the Public Employees Retirement Board not later than 60 days after the transfer, merger, consolidation or split becomes effective. If public employers affected by a transfer, merger, consolidation or split, including public employers created by a merger, consolidation or split, fail to deliver to the board a written agreement that addresses the unfunded liabilities or surpluses, or fail to deliver to the board a written agreement that addresses the unfunded liabilities or surpluses in a manner satisfactory to the board, the board shall decide the manner in which unfunded liabilities or surpluses will be allocated among the public employers.

[2005 c.808 §14]



Section 238.250 - Regular accounts.

[Formerly 237.275; 2001 c.945 §46; 2003 c.67 §22]



Section 238.255 - Credits to regular accounts when earnings less than assumed interest rate.

(2) The regular account for an active or inactive member who established membership in the system before January 1, 1996, as described in ORS 238.430, may not be credited with earnings in excess of the assumed interest rate until:

(a) The reserve account established under subsection (1) of this section no longer has a deficit;

(b) The reserve account established under subsection (1) of this section is fully funded with amounts determined by the board, after consultation with the actuary employed by the board, to be necessary to ensure a zero balance in the account when all members who established membership in the system before January 1, 1996, as described in ORS 238.430, have retired; and

(c) The reserve account established under subsection (1) of this section has been fully funded as described in paragraph (b) of this subsection in each of the three immediately preceding calendar years.

[Formerly 237.277; 2001 c.945 §4; 2003 c.3 §1; 2003 c.67 §5; 2003 c.625 §10; 2011 c.722 §13]



Section 238.258



Section 238.260 - Variable Annuity Account; rules.

(2) There is established in the Public Employees Retirement Fund an account, separate and distinct from the General Fund, to be known as the Variable Annuity Account. Interest earned by the account shall be credited to the account. The account is part of the Public Employees Retirement System and is not a separate defined contribution plan or account for the purposes of the Internal Revenue Code.

(3)(a) A member who is making contributions to the fund may elect at any time to have 25, 50 or 75 percent of contributions by the member to the fund on and after the effective date of the election paid into the Variable Annuity Account, credited to a variable account, and reserved for the purchase of a variable annuity. A member who has elected to have a percentage of contributions so paid, credited and reserved may elect at any time thereafter to have an additional 25 or 50 percent of contributions by the member, but not to exceed a maximum of 75 percent, so paid, credited and reserved. An election shall be in writing on a form furnished by the board and be filed with the board. An election shall be effective on January 1 following the filing thereof.

(b) Notwithstanding any other provision of this section, a member may not contribute to the Variable Annuity Account after December 31, 2003.

(4) A member who has elected to have contributions paid into the Variable Annuity Account under subsection (3) of this section may thereafter cause the contributions to cease being paid into the member’s variable account by filing a request in writing on a form furnished by the board and filed with the board. The contributions shall cease being paid into the member’s variable account after December 31 following the filing of the request. Contributions paid into the member’s variable account before the effective date of the request for cessation shall remain in the member’s variable account.

(5)(a) An employee who is a member of the system on January 1, 1968, and who thereafter made contributions to the Variable Annuity Account, may elect at any time to have an amount equal to 10 percent per year, for not more than five years, of the balance of the regular account of the member in the fund on the effective date of an election filed under subsection (3) of this section, transferred from the regular account of the member to the Variable Annuity Account, credited to the member’s variable account, and reserved for the purchase of a variable annuity. An election shall be in writing on a form furnished by the board and be filed with the board. An election is final and irrevocable upon the filing thereof. The first transfer pursuant to an election shall be made on July 1 following the filing of the election, but may be made, in the discretion of the board, on an earlier date.

(b) If the transfers elected by a member under this subsection have not been completed at the time of retirement, a transfer equal to one annual transfer shall be made pursuant to an election by the member made and filed as provided in this subsection.

(c) No transfer shall be made under this subsection after the first payment of the service retirement allowance of the member becomes normally due.

(d) Notwithstanding paragraphs (a) to (c) of this subsection, a member may not elect to transfer funds under this subsection after December 31, 2003.

(6) Moneys in the Variable Annuity Account may be invested in investments authorized by law for investment of moneys in the Public Employees Retirement Fund; but, notwithstanding any other general or specific law, moneys in the account shall be invested primarily in equities, including common stock, securities convertible into common stock, real property and other recognized forms of equities, whether or not subject to indebtedness. Not more than five percent of the amortized value of all the investments of the Variable Annuity Account and of moneys in the account immediately available for investment may be invested in the obligations of or equities in a single, primary obligor or issuer. A pro rata share of the administrative expenses of the system shall be paid from interest earned by the Variable Annuity Account.

(7)(a) Except as provided in subsection (8) of this section, the policy-making investment authority for the Public Employees Retirement Fund shall enter into contracts with one or more persons whom the authority determines to be qualified, whereby the persons undertake to invest and reinvest moneys in the Variable Annuity Account available for investment and acquire, retain, manage and dispose of investments of the account in accordance with subsections (1) and (6) of this section and to the extent provided in the contracts.

(b) Performance of functions under contracts so entered into shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the Variable Annuity Account.

(c) The policy-making investment authority may require a person contracted with to give to the state a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the authority, with corporate surety authorized to do business in this state.

(d) Contracts so entered into and functions performed thereunder are not subject to the State Personnel Relations Law or ORS 279A.050 (2) and 279A.140.

(e) A person contracted with shall report to the policy-making investment authority as often as the authority may require, but at least annually, the earnings of the moneys invested during the period covered by the report, the capital gains and losses of the Variable Annuity Account during the period, the changes in the market value of the investments of the account during the period and such other information as the authority may require.

(8) The policy-making investment authority for the Public Employees Retirement Fund, for and on behalf of the Public Employees Retirement System and Public Employees Retirement Board, may enter into group annuity contracts with one or more insurance companies authorized to do business in this state. In lieu of any investment of moneys in the Variable Annuity Account as provided in subsections (6) and (7) of this section, the authority may pay, from time to time under contracts so entered into, any moneys in that account available for investment purposes. Contracts so entered into:

(a) May provide that annuities purchased thereunder be payable in variable dollar amounts, but if that provision is made, provision also shall be made that a member of the system who has a variable account, upon retiring from service and before the first payment of retirement allowance becomes normally due, may elect an option to have the annuities payable to the member or the beneficiary of the member in fixed or variable dollar amounts or both.

(b) May provide that payment of annuities purchased thereunder may be made by the insurance company directly to persons entitled thereto or to the Variable Annuity Account for payment therefrom to those persons.

(c) Are not subject to ORS 279A.050 (2) and 279A.140.

(9) Upon retiring from service but within 60 days after the date of the first benefit payment, a member of the system who has a variable account may elect to transfer the balance in the variable account to the regular account of the member, and by that transfer the annuity shall be based on the amount in the regular account of the member as otherwise provided in this chapter and the member shall not receive a variable annuity as provided in this section.

(10) When an annuity is payable under this chapter to a member of the system who has a variable account, or is payable to a beneficiary of that person, the portion of the annuity payable from the Variable Annuity Account shall be proportionately increased or decreased for a calendar year when, as of October 31 of the preceding calendar year, the balance of the member’s variable account exceeds or is less than the current value of the annuity, determined in accordance with the rate of interest and approved actuarial tables then in effect.

(11) Notwithstanding subsection (10) of this section, the board, in the event of extraordinary fluctuation in the market value of investments of the Variable Annuity Account and in order to avoid substantial inequities, may increase or decrease the portions of annuities paid from the account for periods less than a calendar year and determined as of dates other than October 31.

(12) Notwithstanding any other provision of this chapter, the retirement allowance to which a member of the system who has a variable account or who made contributions on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967, and whose effective date of retirement is January 1, 1982, or later, is otherwise entitled under this chapter shall be subject to the following adjustment:

(a) The board shall determine the difference between the member account of the member and what the member account of the member would have been had the member not participated in the variable annuity program on or after January 1, 1982, plus the contributions made on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967.

(b) If the member account of the member due to participation in the variable annuity program or due to the contributions made on salary in excess of $4,800 per year is greater, the monthly retirement allowance of the member shall be increased by the value of the difference, using the annuity tables applicable to the plan selected by the member.

(c) If the member account of the member due to participation in the variable annuity program or due to the contributions made on salary in excess of $4,800 per year is lesser, the monthly retirement allowance of the member shall be decreased by the value of the difference, using the annuity tables applicable to the plan selected by the member.

(13) Except as otherwise specifically provided in this section, the rights and benefits under this chapter of an active or retired member of the system or of a beneficiary of the member are not affected by this section and the provisions of this chapter applicable to regular accounts of active and retired members of the system in the fund are also applicable to variable accounts.

(14)(a) In addition to the transfer provided for in subsection (9) of this section, a member of the system who has a variable account may at any time prior to retirement elect to transfer the balance in that account to the regular account of the member in the fund if:

(A) The member is other than a police officer or firefighter and has attained the age of 50;

(B) The member is a police officer or firefighter and has attained the age of 45; or

(C) The member has a combined total of 25 years or more of creditable service in the system and prior service credit.

(b) An election under paragraph (a) of this subsection is irrevocable, and a member who has so elected may not thereafter elect to make contributions to the Variable Annuity Account under subsection (3) of this section.

(c) An election under paragraph (a) of this subsection shall be in writing and shall be filed with the board. The board by rule shall prescribe a form for the purposes of application. An election so made shall be effective on January 1 of the year following the year in which the election is made. If the member account of the member as of the effective date of the election is less than what the member account of the member would have been had the member not participated in the variable annuity program, not including the contributions made on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967, the monthly retirement allowance of a member calculated under ORS 238.300 (2)(a) or (b)(B) shall be decreased by the value of the difference.

(d) As of the effective date of an election under this subsection, the board shall credit all earnings to the member’s variable account based on the actual calendar year variable earnings rate for the year in which the election is made. This account balance shall:

(A) Be used by the board in determining whether the member’s election is effective under paragraph (c) of this subsection; and

(B) Be the account balance credited by the board to the regular account of the member in the fund if the election is determined to be effective.

(e) Subject to paragraph (c) of this subsection, the annuity of a member who makes an effective transfer under this subsection shall be based on the amount in the regular account of the member in the fund as otherwise provided in this chapter, and the member shall not receive a variable annuity as provided in this section. [Formerly 237.197; 2001 c.945 §47; 2003 c.67 §3; 2003 c.625 §36; 2003 c.794 §218; 2005 c.808 §§2,3]

Note: Section 19, chapter 625, Oregon Laws 2003, provides:

Sec. 19. The amendments to ORS 238.260 by section 3, chapter 67, Oregon Laws 2003, do not apply to any judge member who is a judge member of the system on June 30, 2003. A person who is a judge member of the system on June 30, 2003, may continue to make contributions to the Variable Annuity Account for services as a judge member performed on or after January 1, 2004.

[2003 c.625 §19]



Section 238.265 - Withdrawal of member account.

(a) The member is separated from all service with participating public employers;

(b) The member is separated from all service with employers who are treated as part of a participating public employer’s controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust;

(c) The member has not attained earliest service retirement age; and

(d) The separation from service is not by reason of death or disability.

(2) If a member wishes to withdraw the member account, if any, of the member under this section, the member must transmit to the Public Employees Retirement Board a withdrawal request. The board shall deny the withdrawal, or shall take all reasonable steps to recover withdrawn amounts, if:

(a) The board determines that the separation is not a bona fide separation; or

(b) The member fails to remain absent from the service of all employers described in subsection (1) of this section for at least one calendar month following the month in which the member separates from service.

(3) If a member has contributed to the fund in each of five calendar years and has separated from all service in the manner described in subsection (1) of this section before reaching earliest service retirement age, the member may elect to withdraw the member account of the member under this section at any time before reaching earliest service retirement age. If the inactive member does not make an election to withdraw under this section, the member shall be paid the benefits or retirement allowances described in ORS 238.425.

(4) A member who is vested in the pension program established under ORS chapter 238A and who is eligible to withdraw from the pension program under ORS 238A.120 may withdraw a member account under this section only if the member also withdraws from the pension program. A member who has an individual account or accounts in the individual account program established under ORS chapter 238A may withdraw a member account under this section only if the member also withdraws all individual accounts pursuant to ORS 238A.375. A member who has an account established under ORS 238.440 may withdraw a member account under this section only if the member also withdraws the account established under ORS 238.440.

(5) Withdrawal of a member account under this section cancels all membership rights in the system, including the right to claim credit for any employment before withdrawal.

[Formerly 237.111 (2); 1999 c.317 §5; 2001 c.945 §48; 2003 c.67 §11; 2007 c.52 §1]



Section 238.270 - Transfer of member account to other public employee retirement system.

[Formerly 237.115; 2001 c.945 §49; 2003 c.67 §23]



Section 238.280 - Eligibility for retirement.

(2) A member of the system who has 25 years or more of creditable service in the system as a telecommunicator, as defined in ORS 181A.355, shall be retired upon written application by the member to the board on a reduced service retirement allowance that is the actuarial equivalent of the service retirement allowance provided for in ORS 238.300 at the normal retirement age. A member who retires under this subsection before attaining the age of 55 shall not receive a cost-of-living adjustment under ORS 238.360 until the member attains the age of 55.

(3) A police officer or firefighter who is a member of the system and attains the age of 50 shall be retired upon written application by the member to the board on a reduced service retirement allowance, which shall be the actuarial equivalent of the service retirement allowance provided for in ORS 238.300 at the normal retirement age. The provisions of this subsection apply to an inactive member of the system who was employed as a police officer or firefighter in a qualifying position immediately before becoming inactive.

(4) Notwithstanding ORS 238.215 (2)(b)(B):

(a) A police officer or firefighter who is a member of the system, attains the age of 50 and has a combined total of 25 years or more of creditable service in the system and prior service credit shall be retired upon written application by the member to the board on a service retirement allowance including, without actuarial reduction, the same current service pension and prior service pension provided for in ORS 238.300 at the normal retirement age. The provisions of this paragraph apply to an inactive member of the system who was employed as a police officer or firefighter in a qualifying position immediately before becoming inactive.

(b) An employee who is a member of the system, has a combined total of 30 years or more of creditable service in the system and prior service credit, and is not eligible to retire under paragraph (a) of this subsection shall be retired upon written application by the member to the board on a service retirement allowance including, without actuarial reduction, the same current service pension and prior service pension provided for in ORS 238.300 at the normal retirement age.

[Formerly 237.121; 2001 c.945 §78; 2005 c.808 §§37,38; 2007 c.404 §1]



Section 238.285 - Verification of retirement data.

(a) The service information reported by the member’s employers and the number of years and months of creditable service or retirement credit derived from that information, determined as of a date specified in the verification.

(b) The salary data reported by the member’s employers for each calendar year, and the final average salary for the member derived from that data.

(c) If applicable, the member’s regular account balance, and any variable account balance, as of the end of a calendar year specified in the verification.

(d) If applicable, the total amount of unused sick leave accumulated by the member as of a date specified in the verification.

(2) A member of the system may dispute the accuracy of the data provided in the verification by filing a written notice of dispute with the board not more than 60 days after the date on which the verification is provided to the member. Upon receiving a notice of dispute under this subsection, the board shall determine the accuracy of the disputed data and make a written decision based on its determination. The board shall provide to the member a copy of the decision and a written explanation of any applicable statutes and rules. A member may seek judicial review of the decision as provided in ORS 183.484 and rules of the board.

(3) Except as provided in this section, when a member who receives a verification under this section retires for service, the creditable service, retirement credit, final average salary, member account balances and accumulated unused sick leave used in calculating the member’s retirement allowance or pension may not be less than the amounts provided in the verification, subject to adjustments for:

(a) Creditable service or retirement credit accrued by the member after the date specified in the verification.

(b) Salary attributable to periods of employment after the date specified in the verification.

(c) Earnings and losses credited to the member’s accounts from the end of the calendar year specified in the verification to the member’s effective retirement date, in accordance with rules adopted by the board.

(d) Sick leave used and accrued after the date specified in the verification.

(4) The board may use creditable service, retirement credit, final average salary, member account balances or accumulated unused sick leave in calculating a member’s service retirement allowance that is less than the amounts provided in a verification received under this section if the member knew that the amounts were not accurate at the time the verification was provided and the member did not dispute the accuracy of the amounts as provided in subsection (2) of this section.

(5) A participating public employer may not modify information provided to the board relating to a member’s creditable service, retirement credit, final average salary, employee contributions or accumulated unused sick leave after the board provides the member with a verification under this section that is based on that information except in response to the board’s request for the purpose of a determination under subsection (2) or (4) of this section.

(6)(a) Subject to paragraph (b) of this subsection, erroneous payments or overpayments paid to or on account of a member based on a verification provided under this section may not be recovered under ORS 238.715, but may be charged to the reserve account established under ORS 238.670 (1), or charged as an administrative expense under ORS 238.610.

(b) The board shall recover erroneous payments or overpayments paid to or on account of a member based on a verification provided under this section if the board determines that the recovery is required to maintain the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code.

(7) A member may dispute the accuracy of data in a verification only as provided under this section. A member may not dispute the accuracy of data in a verification in the manner provided by ORS 238.450.

(8) A member shall be provided with one verification under this section at no cost. The board may establish procedures for recovering administrative costs from members for services in providing additional verifications.

[2010 c.1 §3]



Section 238.300 - Service retirement allowance.

(1) A refund annuity which shall be the actuarial equivalent of accumulated contributions, if any, by the member and interest thereon credited at the time of retirement, which annuity shall provide an allowance payable during the life of the member and at death a lump sum equal in amount to the difference between accumulated contributions at the time of retirement and the sum of the annuity payments actually made to the member during life shall be paid to such person, if any, as the member nominates by written designation duly acknowledged and filed with the board or shall otherwise be paid according to the provisions of this chapter for disposal of an amount credited to the member account of a member at the time of death in the event the member designates no beneficiary to receive the amount or no such beneficiary is able to receive the amount. If death of the member occurs before the first payment is due, the member account of the member shall be treated as though death had occurred before retirement.

(2)(a) A life pension (nonrefund) for current service provided by the contributions of employers, which pension, subject to paragraph (b) of this subsection, shall be an amount which, when added to the sum of the annuity, if any, under subsection (1) of this section and the annuity, if any, provided on the same basis and payable from the Variable Annuity Account, both annuities considered on a refund basis, results in a total of:

(A) For service as a police officer or firefighter, two percent of final average salary multiplied by the number of years of membership in the system as a police officer or firefighter before the effective date of retirement.

(B) For service as other than a police officer or firefighter, including service as a member of the Legislative Assembly, 1.67 percent of final average salary multiplied by the number of years of membership in the system as other than a police officer or firefighter before the effective date of retirement.

(b) A pension under this subsection shall be at least:

(A) For a member who first establishes membership in the system before July 1, 2003, the actuarial equivalent of the annuity provided by the accumulated contributions of the member. A person establishes membership in the system before July 1, 2003, for the purposes of this subparagraph if:

(i) The person is a member of the system, or a judge member of the system, on the day immediately before July 1, 2003; or

(ii) The person performed any period of service for a participating public employer before July 1, 2003, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system.

(B) For a member who made contributions before August 21, 1981, the equivalent of a pension computed pursuant to this subsection as it existed immediately before that date.

(c) As used in this subsection, "number of years of membership" means the number of full years of creditable service plus any remaining fraction of a year of creditable service. Except as otherwise provided in this paragraph, in determining a remaining fraction a full month shall be considered as one-twelfth of a year and a major fraction of a month shall be considered as a full month. Membership of a school district employee, an employee of an institution of higher education engaged in teaching or other school activity or an employee of the Department of Human Services, the Oregon Youth Authority, the Department of Corrections or the State Board of Education engaged in teaching or other school activity at an institution supervised by the authority, board or department, for all portions of a school year in a calendar year in which the district school, institution of higher education or school activity at an institution so supervised in which the member is employed is normally in session shall be considered as a full one-half year of membership. The number of years of membership of a member who received a refund of contributions as provided in ORS 237.976 (2) is limited to the number of years after the day before the date on which the refund was received. The number of years of membership of a member who is separated, for any reason other than death or disability, from all service entitling the member to membership in the system, who withdraws the amount credited to the member account of the member in the fund during absence from such service and who thereafter reenters the service of an employer participating in the system but does not repay the amount so withdrawn as provided in this chapter, is limited to the number of years after the day before the date of so reentering.

(3) An additional life pension (nonrefund) for prior service credit, including military service, credited to the member at the time of first becoming a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer. [Formerly 237.147; 1997 c.249 §67; 2001 c.900 §49; 2001 c.945 §50; 2003 c.67 §4; 2003 c.625 §22; 2003 c.733 §46e; 2011 c.637 §73]

Note: Section 46f, chapter 733, Oregon Laws 2003, provides:

Sec. 46f. The amendments to ORS 238.300 by section 46e of this 2003 Act apply to periods of service as a member of the Legislative Assembly served by reason of appointment or election to the Legislative Assembly on or after the effective date of this 2003 Act [August 29, 2003], including periods of service as a member of the Legislative Assembly served by reason of reelection to the Legislative Assembly after the effective date of this 2003 Act.

[2003 c.733 §46f]



Section 238.305 - Optional service retirement allowance calculations.

Option 1. (a) A life annuity (nonrefund) payable during the member’s life only, which shall be the actuarial equivalent of accumulated contributions by the member and interest thereon credited at the time of retirement (if death occurs before the first payment is due, the member account shall be treated as though death had occurred before retirement); (b) a life pension (nonrefund) provided by the contributions of employers as provided in ORS 238.300 (2); (c) an additional nonrefund pension for prior service credit, including military service, credited to the member at the time of first becoming a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer; or

Option 2. A reduced service retirement allowance payable during the member’s life, with the provision that it continue after death for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the Public Employees Retirement Board at the time of election, should the beneficiary survive the member; or

Option 2A. A reduced service retirement allowance payable during the member’s life which, unless modified under subsection (6) of this section, continues after death for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Option 3. A reduced service retirement allowance payable during the member’s life, with the provision that it continue after death at one-half the rate paid to the member and be paid for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Option 3A. A reduced service retirement allowance payable during the member’s life which, unless modified under subsection (6) of this section, continues after death at one-half the rate paid to the member and is paid for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Option 4. A reduced service retirement allowance payable during the member’s life, with the provisions that if the member dies before a total of 180 monthly payments is made, the remainder of the 180 monthly payments shall be paid monthly to the beneficiary the member nominates by written designation duly acknowledged and filed with the board at any time before the member’s death; and that if the member designates no beneficiary to receive the monthly payments or no such beneficiary is able to receive the monthly payments, an amount equal to the actuarial value, on the date of the member’s death, of the total of the monthly payments not made to the member shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death; and that if the beneficiary receiving monthly payments dies before the total number of monthly payments to which the beneficiary is entitled is made, an amount equal to the actuarial value, on the date of the beneficiary’s death, of the total of the monthly payments not made to the member and beneficiary shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death and as if the beneficiary had been a member.

(2) Not later than 60 days after the first benefit payment is made to a retired member of the system, the member may elect, in lieu of the allowance described by ORS 238.300 as payable after retirement, a service retirement benefit consisting of:

(a) A refund of accumulated contributions by the member and interest thereon credited at the time of refund; and

(b) A life pension (nonrefund) provided by the contributions of employers as provided in ORS 237.147 (2) (1979 Replacement Part), and an additional life pension (nonrefund) for prior service credit as provided in ORS 238.300 (3). At the same time as making the election under this subsection, the member may elect to convert the pensions described by this paragraph into a service retirement annuity of equivalent actuarial value of one of the optional forms named as Option 2, 2A, 3 or 3A under subsection (1) of this section.

(3) Not later than 60 days after the first benefit payment is made to a retired member of the system, the member may elect in lieu of the allowance described by ORS 238.300 a refund service retirement benefit consisting of:

(a) A refund of accumulated contributions by the member and interest thereon credited at the time of retirement;

(b) An amount that matches the amount of accumulated contributions by the member and interest thereon, provided by the contributions of employers; and

(c) Interest on the amounts described in paragraphs (a) and (b) of this subsection from the effective date of retirement until the amounts are paid.

(4)(a) If the member elects to receive the service retirement benefit described in subsection (2) or (3) of this section, the member shall elect at the same time to receive the refund described in subsection (2)(a) or (3) of this section in one lump sum payment or in more than one but not more than five installment payments. If the member elects installment payments:

(A) The amount to be paid by employer contributions under subsection (3)(b) of this section shall be transferred to the individual account of the member in the Public Employees Retirement Fund as of the effective date of retirement.

(B) The installment payments shall be paid once each year for the number of consecutive years equal to the number of installment payments elected.

(C) The amount of each installment payment shall be designated by the member at the time of making the election, but the last installment payment shall be the unrefunded balance remaining in the member account of the member in the fund.

(D) The member account of the member in the fund shall be maintained until the last installment payment is paid. The board shall establish procedures for computing and crediting interest annually on the unrefunded balance of the member account.

(E) A yearly installment payment shall be paid on the anniversary of the date of the first installment payment.

(F) The member is considered to have elected to transfer any balance in the variable account of the member to the regular account of the member.

(G) If the member dies before payment of all installment payments, the unrefunded balance in the member account of the member plus interest to date of disbursement is payable as provided in ORS 238.390 (4).

(b) If a member elects to receive the refund service retirement benefit described in subsection (3) of this section, and does not elect to receive those amounts in installments under the provisions of this subsection, all rights of the member in the system shall terminate upon the payment of the amounts provided for in subsection (3) of this section, except as provided in paragraph (c) of this subsection. If a member elects to receive the refund service retirement benefit described in subsection (3) of this section, and also elects to receive those amounts in installments under the provisions of this subsection, all rights of the member in the system shall terminate upon the making of the first payment, except as provided in paragraph (c) of this subsection.

(c) A member who elects to receive the refund service retirement benefit described in subsection (3) of this section, and any eligible spouse or dependent of the member, shall continue to be eligible for insurance under ORS 238.410, and for any premium payments the member may be entitled to under ORS 238.415 and 238.420.

(5) The designation of a beneficiary, the election of an option or any other election or designation under subsection (1), (2), (3) or (4) of this section may be changed by the member within 60 days after the date of the first benefit payment, except that the designation of a beneficiary under Option 4 may be changed by the member at any time before the member’s death.

(6) If a retired member has elected to receive a service retirement allowance under Option 2A or Option 3A as provided in subsection (1) of this section, and if the beneficiary under that option dies after the expiration of the time within which the member could change the election of an option or if the beneficiary is the spouse of the member and the marriage relationship is terminated as provided by law after the expiration of the time within which the member could change the election of an option, the member may elect to receive, in lieu of the optional form of allowance previously elected, the allowance that the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement. Notice of election under this subsection must be in a form approved by the board. If an election is made under this subsection, the Option 1 payment amount is applicable to the first full month after the death of the beneficiary, or the first full month after entry of the judgment of divorce, and payable the first day of the month thereafter. If the increased amount is not paid in any month in which the increased amount is due, the board shall make a lump sum payment to the retired member that is equal to the difference between the amount paid to the member for that month and the amount that should have been paid under the provisions of this subsection.

(7) Notwithstanding any other provision of this section, any member of the system who retired before October 3, 1989, and elected to receive a service retirement allowance under either Option 2 or 3 as provided in subsection (1) of this section shall be entitled to receive a service retirement allowance equal to that which the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement if:

(a) The member has attained 80 years of age;

(b) The person designated by the member as the member’s beneficiary has predeceased the member; and

(c) The member gives written notice to the board of the death of the member’s beneficiary.

(8) Notwithstanding any other provision of this section, any member of the system who retired before October 3, 1989, who elected to receive a refund of accumulated employee contributions and a life pension or pensions under subsection (2) of this section, and who elected to convert the life pension or pensions provided for in subsection (2) of this section into a service retirement annuity under Option 2 or 3 under subsection (1) of this section, shall be entitled to receive a life pension or pensions equal to that which the member would have received on the effective date of retirement under subsection (2) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original life pension or pensions since the effective date of retirement if:

(a) The member has attained 80 years of age;

(b) The person designated by the member as the member’s beneficiary has predeceased the member; and

(c) The member gives written notice to the board of the death of the member’s beneficiary.

(9) The service retirement allowance provided in subsection (7) or (8) of this section shall be applicable to the first full month after the death of the member’s beneficiary, or the first full month after the member attains 80 years of age, whichever is later.

(10) The board may deny an election to convert a service retirement allowance under this section, a change of beneficiary under this section or a change in benefit options under this section if that denial is required to maintain the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [Formerly 237.155; 1997 c.180 §1; 1999 c.317 §10; 2001 c.945 §§8,68; 2003 c.625 §3; 2005 c.138 §1]

Note: Section 3, chapter 180, Oregon Laws 1997, provides:

Sec. 3. (1) If on October 4, 1997, a retired member is eligible for the service retirement allowance provided by ORS 238.305 (7) or (8) but was not eligible under ORS 238.305 (1995 Edition):

(a) The member may give written notice of the member’s eligibility to the Public Employees Retirement Board at any time after October 4, 1997; and

(b) The service retirement allowance of the retired member under ORS 238.305 (7) or (8) is first applicable to the first full month after the death of the member’s beneficiary, or the first full month after the member attained 80 years of age, whichever is later.

(2) As soon as possible after October 4, 1997, the board shall calculate and mail a check for the amount of any retroactive payment required under subsection (1) of this section. The retroactive payment shall represent the difference between the total of all monthly amounts paid to the member before the first recalculated monthly payment is made under subsection (1) of this section, and the total of all monthly amounts that would have been paid to the member if ORS 238.305, as amended by section 1, chapter 180, Oregon Laws 1997, had been in effect on and after October 3, 1989. In no event shall the increased service allowance under ORS 238.305 (7), or the increased life pension or pensions under ORS 238.305 (8), be applicable to any monthly payment that was made before the first full month following October 3, 1989, and no retroactive payment shall be made under this section for any monthly payment that was made before the first full month following October 3, 1989.

[1997 c.180 §3; 2001 c.945 §9]



Section 238.310 - Minimum service retirement allowance.

(a) For a member who retires and begins receiving a service retirement allowance before or on reaching the age of 65 years, on the basis of retirement at the age of 65 years.

(b) For a member who retires and begins receiving a service retirement allowance after reaching the age of 65 years, on the basis of age reached at retirement.

(2) Any member who receives a service retirement allowance calculated under the provisions of this section shall receive the retirement benefit in the form of a lump sum amount as provided in ORS 238.315.

[Formerly 237.200; 2001 c.945 §85]



Section 238.315 - Lump sum payment in lieu of small allowance.

[Formerly 237.151; 2001 c.945 §84]



Section 238.320 - Disability retirement allowance.

(a) A disability retirement refund annuity based on the contributions, if any, credited to the member account of the member.

(b) A current service pension provided by the contributions of employers equal to:

(A) For a police officer or firefighter, the pension to which the member would have been entitled if the member had worked continuously until attaining the age of 55, or if the member has attained the age of 55, the pension which the member would receive were the member to retire for service, as provided in this chapter.

(B) For a member other than a police officer or firefighter, the pension to which the member would have been entitled if the member had worked continuously until attaining the age of 58, or if the member has attained the age of 58, the pension which the member would receive were the member to retire for service, as provided in this chapter.

(c) The same prior service pension the member would have received had the member worked until normal retirement age.

(2) As used in subsection (1) of this section, "injury" means bodily injury causing the disability directly and independently of all other causes and effected solely through accidental means.

(3) Whenever an employee who is a member of the system and who has been an employee for 10 years or more of an employer participating in the system is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration, as determined by medical examination, and thereby unable to perform any work for which qualified, from cause other than injury or disease sustained while in actual performance of duty or intentionally self-inflicted, the member shall receive a disability retirement allowance as provided in subsection (1) of this section.

(4) Payments under a disability retirement allowance provided for in subsection (1) or (3) of this section for the first 90-day period of incapacity shall be withheld until such 90-day period has elapsed.

(5) An inactive member is not eligible for disability benefits referred to in subsection (1) or (3) of this section unless the member applies for such disability benefits within five calendar years after the date of separation from service with a participating public employer if the disability is continuous from such separation date or within six months after the date of such separation from service if disability occurs after such separation date.

(6) In computing years of employment for the purpose of subsection (3) of this section, the following schedule shall be used: For employment before the employee established membership in the Public Employees Retirement System, a member shall be considered to have been employed for one year for each year of prior service credit allowed, and for any minor fraction of a year of continuous service as certified by the employer for which no prior service credit was granted. After having established membership in the Public Employees Retirement System a member shall be considered to have been employed one year for each 12-month period or major fraction thereof during which time the member received compensation for employment which entitled the member to membership in the system, as evidenced by payroll records. For the purpose of determining a member’s eligibility for disability benefits, no leave of absence after a member ceases to work for any participating employer shall be considered other than accumulated sick leave not in excess of 90 days. The effective date of the disability shall not in any event be determined by the board as prior to the last day for which the disabled member performed services for a participating employer. No benefits may be paid for any month in which the member received salary or sick leave benefits from the participating employer.

(7) For the purposes of subsections (1) and (3) of this section, a member of the system shall be considered to be mentally or physically incapacitated for an extended duration if the mental or physical incapacity can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than 90 days.

[Formerly 237.171; 2001 c.945 §51; 2003 c.67 §24]



Section 238.325 - Optional disability retirement allowance calculations.

Option 1. (a) A life annuity (nonrefund) payable during the member’s life only, which shall be the actuarial equivalent of the accumulated contributions and interest thereon credited to the member at the time the member retires (if death occurs before the first payment is due, the member account of the member shall be treated as though death had occurred before retirement); (b) a life pension (nonrefund) provided by the contributions of employers as provided in ORS 238.320 (1)(b); (c) an additional nonrefund pension for prior service credit, including military service, credited to the member at the time the member first becomes a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer; or

Option 2. A reduced disability retirement allowance payable during the period of incapacity, with the provision that after death, if death shall occur after the effective date of the disability and during the period of incapacity, it shall continue for the life of the beneficiary whom the member has designated in writing duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Option 2A. A reduced disability retirement allowance payable during the period of incapacity which, unless modified under subsection (3) of this section, continues after death, if death shall occur after the effective date of the disability and during the period of incapacity, for the life of the beneficiary whom the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Option 3. A reduced disability retirement allowance payable during the period of incapacity, with the provision that after death, if death shall occur after the effective date of the disability and during the period of incapacity, such allowance shall continue at one-half the rate paid to the member and be paid for the life of the beneficiary whom the member has designated in writing duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Option 3A. A reduced disability retirement allowance payable during the period of incapacity which, unless modified under subsection (3) of this section, continues after death, if death shall occur after the effective date of the disability and during the period of incapacity, at one-half the rate paid to the member and is paid for the life of the beneficiary whom the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Option 4. A reduced disability retirement allowance payable during the period of incapacity, with the provisions that if the member dies during the period of incapacity and before a total of 180 monthly payments is made, the remainder of the 180 monthly payments shall be paid monthly to the beneficiary the member nominates by written designation duly acknowledged and filed with the board at any time before the member’s death; and that if the member designates no beneficiary to receive the monthly payments or no such beneficiary is able to receive the monthly payments, an amount equal to the actuarial value, on the date of the member’s death, of the total of the monthly payments not made to the member shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death; and that if the beneficiary receiving monthly payments dies before the total number of monthly payments to which the beneficiary is entitled is made, an amount equal to the actuarial value, on the date of the beneficiary’s death, of the total of the monthly payments not made to the member and beneficiary shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death and as if the beneficiary had been a member.

(2) The beneficiary designated by a member to receive any benefit under this section shall be the same as designated under ORS 238.390 (1). The designation of a beneficiary or the election of an option may be changed by a member within 60 days after the date of the first benefit payment, except that the designation of a beneficiary under Option 4 may be changed by the member at any time before the member’s death.

(3) If a retired member has elected to receive a disability retirement allowance under Option 2A or Option 3A as provided in subsection (1) of this section, and if the beneficiary under that option dies after the expiration of the time within which the member could change the election of an option or if the beneficiary is the spouse of the member and the marriage relationship is terminated as provided by law after the expiration of the time within which the member could change the election of an option, the member may elect to receive, in lieu of the optional form of allowance previously elected, the allowance that the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement. Notice of election under this subsection must be in a form approved by the board. If an election is made under this subsection, the Option 1 payment amount is applicable to the first full month after the death of the beneficiary, or the first full month after entry of the judgment of divorce, and payable the first day of the month thereafter. If the increased amount is not paid in any month in which the increased amount is due, the board shall make a lump sum payment to the retired member that is equal to the difference between the amount paid to the member for that month and the amount that should have been paid under the provisions of this subsection.

(4) The cost to the system of a disability retirement allowance in any optional form may not exceed the cost to the system of a nonrefund disability retirement allowance payable to, and on account of, the member making such election.

(5) The obligation for payment of any benefit in force prior to April 8, 1953, may not be altered by subsections (1) to (4) of this section. However, the beneficiary of a retired member who prior to July 1, 1953, elected an option but died prior to the effective date of such election, shall have a right to repay, before December 31, 1953, the amount of the lump sum refund made in lieu of the monthly life benefit elected and receive payment of such benefit, computed as of the date of the member’s death and payable from such date.

(6) If a member who would have qualified for disability benefits makes preliminary application for such benefits but dies prior to being found by the board to be disabled or prior to electing a plan of benefit payments, and the records of the board indicate that the member had designated the surviving spouse as beneficiary under ORS 238.390 (1), such surviving spouse may, not more than 90 days after the board makes its finding that the member would have qualified for disability benefits if living:

(a) Elect to receive the amount referred to in ORS 238.395 if such benefit would have been available if the member had not applied for disability benefits;

(b) If not eligible for benefits under ORS 238.395, elect to receive benefits under ORS 238.390 (1); or

(c) Elect Option 2 or 3 under subsection (1) of this section and designate the surviving spouse as beneficiary thereunder with the same force and effect as if the election and designation had been properly made by the deceased member.

(7) The board may deny an election to convert a disability retirement allowance under this section, a change of beneficiary under this section or a change in benefit options under this section if that denial is required to maintain the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code.

[Formerly 237.181; 1999 c.317 §11; 2001 c.945 §52; 2005 c.138 §2]



Section 238.330 - Minimum disability retirement allowance.

(2) Notwithstanding ORS 238.320, 238.325 and subsection (1) of this section, if an active or inactive member of the system has been found to be entitled to a disability retirement allowance as provided in ORS 238.320 after the member has passed earliest service retirement age, the amount of monthly disability retirement allowance shall not be less than the amount which the member would have received had the member retired for service and elected the same option.

(3) Notwithstanding ORS 238.320, 238.325 and subsection (1) of this section, the amount of a monthly disability retirement allowance shall be reduced by the amount by which the combined total of the disability retirement allowance to which the retired member is otherwise entitled for the month and the earned income for the month exceeds the monthly salary received by the retired member at the time of retirement for disability; but the amount of the reduction shall not reduce the combined total of the disability retirement allowance and earned income for the month to less than $400.

[Formerly 237.187]



Section 238.335 - Medical examination for disability retirement allowance; rules.

[Formerly 237.191]



Section 238.340 - Return to work.

[Formerly 237.195; 1997 c.53 §1; 2001 c.945 §53]



Section 238.345 - Optional service-connected disability retirement allowance for police officers and firefighters.

(2) The election to receive the benefits authorized under subsection (1) of this section shall be made within 90 days after the board makes its decision that the police officer or firefighter is disabled. The election once made shall not be changed.

(3) A police officer or firefighter electing to receive the benefits authorized under subsection (1) of this section may elect to convert those benefits to a service-connected disability retirement annuity of equivalent actuarial value as provided in ORS 238.325.

(4) Nothing in this section shall interfere with the right of a police officer or firefighter to receive a disability retirement allowance under this chapter for disability not incurred in the line of duty.

[Formerly 237.173]



Section 238.350 - Use of unused leave to increase retirement allowance; rules.

(b) For employees of a common school district, a union high school district, an education service district or an institution of higher education engaged in teaching or other school activity, or employees of the school operated under ORS 346.010 engaged in teaching or other school activity, who are employed under contract for a period of less than 12 consecutive months and who are entitled to sick leave with pay of less than 96 hours for a year, each hour of accumulated unused sick leave with pay shall be valued on the basis of the actual number of contract hours of employment during the last year of contributing membership of an employee before retiring and the salary of the employee during the same period. This paragraph does not apply to any employee who is employed under contract for 12 consecutive months in any of the three or less years used in determining the final average salary of the employee.

(c) For the purpose of this subsection, accumulated unused sick leave with pay includes unused sick leave with pay accumulated by an active member of the system while in the service of any public employer participating in the system that has the request described in paragraph (a) of this subsection in effect at the time of the member’s separation from the service of the employer, whether that employer is or is not the employer of the member at the time of the member’s retirement.

(d) The board shall establish rules requiring all public employers participating in the system to transmit to the board reports of unused sick leave with pay accumulated by their employees who are members of the system and to provide timely notification to each of those employees of unused sick leave with pay accumulated by the employee and reported to the board.

(2) Accumulated unused sick leave with pay may be considered for the purpose of subsection (1) of this section only in accordance with the following requirements:

(a) Sick leave not credited at the rate actually provided by the public employer may not be considered. The amount of sick leave exceeding an amount credited at the lowest rate in effect for any employee of the public employer who is normally entitled to sick leave, and in any event exceeding an amount credited at a rate of eight hours for each full month worked, may not be considered.

(b) Sick leave credited for periods when an employee was absent from employment on sabbatical leave, educational leave or any leave without pay may not be considered.

(c) Any period during which an employee was absent from employment for illness or injury that was charged against sick leave not qualified for consideration shall be deducted from sick leave qualified for consideration.

(d) Sick leave for any period for which the public employer provides no sick leave with pay for its employees may not be considered.

(e) Sick leave accumulated on and after July 1, 1973, may be considered only to the extent it is supported by records of accumulation and use pursuant to a plan adopted formally by the public employer.

(f) Accumulated unused sick leave for periods before July 1, 1973, may be considered as follows:

(A) If any department, bureau or other organizational unit of a public employer maintained formal records of accumulation and use even though the public employer did not require that those records be maintained, the accumulated unused sick leave shall be considered according to those records.

(B) Where the public employer provided sick leave before July 1, 1973, but formal records of accumulation and use were not required or if required, are unavailable or incomplete, or the sick leave was subject to administrative limitations on total accumulation or transfer between public employers, accumulated unused sick leave for periods before July 1, 1973, may be considered as equal to 2.675 hours for each full month worked or an amount per month equal to the average monthly accumulation by an employee during the period beginning July 1, 1973, and ending at the time of retirement, whichever amount is greater, but reduced by the amount of any accumulated unused sick leave credited to the employee on July 1, 1973.

(g) The written certification of a member or former member of the Legislative Assembly shall constitute a formal record of accumulation and use in determining the amount of accumulated unused sick leave of an employee of the Legislative Assembly, either of its houses or any of its committees or officers for periods of employment before July 1, 1981. Sick leave accumulated on and after July 1, 1981, by employees of the Legislative Assembly, either of its houses or any of its committees or officers may be considered only to the extent it is supported by records of accumulation and use maintained by the Legislative Administration Committee, or any statutory, standing, special or interim committee of the Legislative Assembly or either house thereof, or any constitutional or statutory office of the Legislative Assembly or either house thereof, pursuant to a plan adopted formally by the committee or officer.

(3)(a) As used in this subsection, "legislative employee" means any person employed by the Legislative Assembly, either of its houses or any of its committees or officers, but does not include a regular employee of a statutory committee or statutory office of the Legislative Assembly described in ORS 173.005 (1).

(b) Upon the request of a retiring legislative employee who is a member of the system, and the request of the public employer of the legislative employee, that the legislative employee be compensated for accumulated unused vacation with pay for periods of legislative employment in the form of increased retirement benefits upon service or disability retirement, the board shall add to the gross amount of salary used in determining final average salary of the legislative employee the monetary value of one-half of the accumulated unused vacation with pay of the legislative employee and shall establish the benefits of the legislative employee on the basis of a final average salary reflecting that addition.

(c) Accumulated unused vacation with pay may be considered for the purposes of paragraph (b) of this subsection only in accordance with the following requirements:

(A) Vacation not credited at the rate actually provided by the public employer may not be considered.

(B) Amounts of vacation exceeding amounts creditable to employees in the classified service of the state service pursuant to ORS 240.515 (1), and rules adopted pursuant thereto, in effect on June 30, 1981, shall not be considered.

(C) Vacation accumulated before, on and after July 1, 1981, may be considered only to the extent it is supported by records of accumulation and use pursuant to a plan adopted formally by the public employer. However, the written certification of a member or former member of the Legislative Assembly shall constitute a formal record of accumulation and use in determining the amount of accumulated unused vacation of a legislative employee for periods of legislative employment before July 1, 1981.

(4) Employers with plans providing payments on account of sickness in lieu of sick leave with pay may request the board to consider the monetary value of accumulated unused payments on account of sickness as if such payments were an equivalent amount of accumulated unused sick leave with pay under the same terms and conditions specified in subsections (1) and (2) of this section.

[Formerly 237.153; 1997 c.249 §68; 2001 c.295 §10; 2007 c.70 §57; 2007 c.858 §60; 2009 c.562 §16; 2011 c.637 §74]



Section 238.355 - Computation of unused sick leave for community college employees.

[Formerly 237.017 (1)]



Section 238.360 - Cost-of-living adjustments.

(2)(a) If the member’s or member’s beneficiary’s yearly allowance is $60,000 or less, the allowance shall be increased by 1.25 percent.

(b) If the member’s or member’s beneficiary’s yearly allowance is more than $60,000, the allowance shall be increased by $750 plus 0.15 percent of the amount of the yearly allowance exceeding $60,000.

(3) Any increase in the allowance shall be paid from contributions of the public employer under ORS 238.225.

(4) As used in this section, "yearly allowance" means the monthly allowance that a member or member’s beneficiary is entitled to on July 1 of the year in which the board is calculating the increase under subsection (1) of this section, multiplied by 12.

[Formerly 237.060; 2001 c.945 §79; 2013 c.53 §§1,3; 2013 s.s. c.2 §1]

Note: The text of 238.360, as it existed before the amendments to 238.360 by section 3, chapter 53, Oregon Laws 2013, and section 1, chapter 2, Oregon Laws 2013 (special session), is set forth for the user’s convenience.
(1) As soon as practicable after January 1 each year, the Public Employees Retirement Board shall determine the percentage increase or decrease in the cost-of-living for the previous calendar year, based on the Consumer Price Index (Portland area–all items) as published by the Bureau of Labor Statistics of the U.S. Department of Labor for the Portland, Oregon, area. Prior to July 1 each year the allowance which the member or the member’s beneficiary is receiving or is entitled to receive on August 1 for the month of July shall be multiplied by the percentage figure determined, and the allowance for the next 12 months beginning July 1 adjusted to the resultant amount.

(2) Such increase or decrease shall not exceed 1.5 percent of any monthly retirement allowance in any year and no allowance shall be adjusted to an amount less than the amount to which the recipient would be entitled if no cost-of-living adjustment were authorized.

(3) The amount of any cost-of-living increase or decrease in any year in excess of the maximum annual retirement allowance adjustment of 1.5 percent shall be accumulated from year to year and included in the computation of increases or decreases in succeeding years.

(4) Any increase in the allowance shall be paid from contributions of the public employer under ORS 238.225. Any decrease in the allowance shall be returned to the employer in the form of a credit against contributions of the employer under ORS 238.225.



Section 238.362 - Increased benefits payable in compensation for certain damages attributable to taxation of benefits.

(a) Shall not be paid in any tax year in which retirement benefits that are payable under the Public Employees Retirement System and that are attributable to service rendered by the member before September 29, 1991, are wholly exempt from Oregon personal income taxation under Oregon law.

(b) Shall be reduced proportionately for any tax year in which retirement benefits that are payable under the Public Employees Retirement System and that are attributable to service rendered by the member before September 29, 1991, are partially exempt from Oregon personal income taxation under Oregon law.

(2) An overpayment of benefits that results from the operation of subsection (1) of this section is not recoverable from the recipient of the benefits, but the Public Employees Retirement Board shall ensure that no additional overpayments are made.

(3) No member of the system or beneficiary of a member of the system shall acquire a right, contractual or otherwise, to the increased benefits provided by sections 3 to 10, chapter 569, Oregon Laws 1995.

(4)(a) Notwithstanding any other provision of law, a class action may not be commenced on or after July 14, 1995, based on a claim for damages arising out of the subjecting of benefits paid under this chapter to Oregon personal income taxation by act of the Legislative Assembly.

(b) Notwithstanding any other provision of law, any court in which there is pending on May 30, 1997, a class action that was commenced before July 14, 1995, based on a claim for damages arising out of the subjecting of benefits paid under this chapter to Oregon personal income taxation, may at any time after May 30, 1997, reopen that class action if by act of the Legislative Assembly there is a decrease in the benefit payable under ORS 238.364 or 238.368 (2), or in the benefits payable to judge members by reason of the application of ORS 238.364 or 238.368 (2) to judge members, or in the benefits payable to any member, judge member or beneficiary under section 10, chapter 569, Oregon Laws 1995, without an equivalent decrease in the personal income tax imposed under Oregon law on benefits paid under the system that are attributable to service rendered before September 29, 1991. Upon reopening the class action, the court may change the membership of the classes and may grant such further relief as may be warranted, including the entry of a judgment for damages or a judgment for supplemental relief under ORS 28.080.

[Formerly 238.375]



Section 238.364 - Calculation of increased benefit payable under ORS 238.362.

(b) The percentage increase provided for in this section shall be adjusted by the board to reflect increases or decreases in a member’s retirement allowance that are attributable to the member’s participation in the Variable Annuity Account established by ORS 238.260, that are attributable to a change in the member’s beneficiary or payment option under ORS 238.305 or 238.325, or that are attributable to corrections to the member’s retirement allowance calculation.

(c) The percentage increase provided for in this section shall be applied to any lump sum payment made to a member or a beneficiary of a member on or after January 1, 1991, that is attributable to a retroactive correction or adjustment of the amount payable to the member or beneficiary as a retirement allowance or that is attributable to a retroactive correction or adjustment to any other benefit that entitles a member or beneficiary to an increased benefit under this section. The percentage increase payable under this paragraph applies only to the principal amounts included in the lump sum payment as a retroactive correction or adjustment and does not apply to any interest on the retroactive correction or adjustment paid as part of the lump sum payment.

(2) The amount of any death benefit under ORS 238.390, 238.395, 238.400 or 238.405, including the amount of any monthly payments, shall be increased by the greater of the percentage provided for in ORS 238.366 or the percentage calculated under subsection (4) of this section.

(3)(a) A member of the system who elects to receive a lump sum in lieu of a retirement allowance or other benefit under ORS 238.315 shall receive an increase based on the greater of the percentage provided for in ORS 238.366 or the percentage calculated under subsection (4) of this section.

(b) A member of the system who withdraws the amount credited to the member account, if any, of the member in the fund under the provisions of ORS 238.265, or whose member account is returned to the employee after the membership of the employee is terminated under the provisions of ORS 238.095, shall receive an additional amount calculated by multiplying the amount of the member account of the member by the greater of the percentage provided for in ORS 238.366 or the percentage calculated under subsection (4) of this section. If a member thereafter elects to obtain restoration of creditable service by repaying the amount of the withdrawn member account pursuant to the provisions of ORS 238.105, the member must also repay all amounts paid under this section, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.105. If a member repays only part of the withdrawn member account pursuant to the provisions of ORS 238.115, the member must repay that part of the amount paid under this section that is proportionate to the portion of the withdrawn member account that is repaid under ORS 238.115, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.115. All amounts paid to the member that are subsequently repaid under ORS 238.105 or 238.115 shall be deposited by the board to the employer reserve for pension accounts in the fund.

(4)(a) The Public Employees Retirement Board shall calculate a multiplier for the purposes of this section equal to the percentage produced by the following formula:

1

________

.91

(b) Upon the retirement or death of a member of the system, the board shall determine the fraction of the member’s retirement allowance or death benefit, including any refund or lump sum payment, that is attributable to service rendered by the member before October 1, 1991. The board shall then calculate a percentage that is equal to that fraction multiplied by the multiplier determined by the board under paragraph (a) of this subsection. The percentage so calculated shall be used to determine the amount of the increase in benefits provided to a member, if any, under this section.

(5) For the purpose of determining that portion of a retirement allowance or death benefit attributable to service rendered before October 1, 1991, the board shall divide the number of years of creditable service performed before October 1, 1991, by the total number of years of creditable service during which the pension income was earned. For the purposes of this subsection:

(a) The number of years of creditable service does not include any period of employment for which a benefit is paid for prior service credit.

(b) Except as provided in subsection (7) of this section, the number of years of creditable service includes all retirement credit of the member, and any retirement credit of a member that is attributable to periods of service, employment or other activity performed before October 1, 1991, shall be considered creditable service performed before October 1, 1991.

(6) The increased benefits provided for in this section shall be funded by employer contributions.

(7) The increased benefits provided by this section apply only to members who establish membership in the Public Employees Retirement System before July 14, 1995, and whose effective date of retirement or date of death is on or after January 1, 1991. The increased benefits provided by this section do not apply to any creditable service or prior service credit acquired by a member under the terms of a contract of integration entered into pursuant to ORS 238.035, 238.680 or 238.690 on or after October 1, 1991.

(8) If a member is entitled to receive an increased benefit under the provisions of this section, and any portion of the member’s retirement allowance or other benefit payable under the system is payable to an alternate payee under the provisions of ORS 238.465, the increased benefits payable under this section shall be divided between the member and the alternate payee in proportion to the share of the total benefit received by each person. If an alternate payee elects to begin receiving benefits under ORS 238.465 (1) before the member’s effective date of retirement, the alternate payee may not begin receiving the increased benefit provided for in this section until benefits are first paid from the system on behalf of the member.

(9) A person establishes membership in the system before July 14, 1995, for the purposes of subsection (7) of this section if:

(a) The person is a member of the system, or a judge member of the system, on July 14, 1995;

(b) The person was a member of the system before July 14, 1995, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before July 14, 1995, but restores part or all of the forfeited creditable service from before July 14, 1995, under the provisions of ORS 238.105 or 238.115 after July 14, 1995; or

(c) The person performed any period of service for a participating public employer before July 14, 1995, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system.

[Formerly 238.380]



Section 238.365



Section 238.366 - Retirement allowance increase based on years of service.

(b) The percentage increase provided for in this section shall be adjusted by the board to reflect increases or decreases in a member’s retirement allowance that are attributable to the member’s participation in the Variable Annuity Account established by ORS 238.260, that are attributable to a change in the member’s beneficiary or payment option under ORS 238.305 or 238.325, or that are attributable to corrections to the member’s retirement allowance calculation.

(c) The percentage increase provided for in this section shall be applied to any lump sum payment made to a member or a beneficiary of a member on or after January 1, 1991, that is attributable to a retroactive correction or adjustment of the amount payable to the member or beneficiary as a retirement allowance or that is attributable to a retroactive correction or adjustment to any other benefit that entitles a member or beneficiary to an increased benefit under this section. The percentage increase payable under this paragraph applies only to the principal amounts included in the lump sum payment as a retroactive correction or adjustment and does not apply to any interest on the retroactive correction or adjustment paid as part of the lump sum payment.

(2) The amount of any death benefit under ORS 238.390, 238.395, 238.400 or 238.405, including the amount of any monthly payments, shall be increased by an amount equal to the percentage increase provided in subsection (4) of this section.

(3)(a) A member of the system who receives a lump sum under ORS 238.315 in lieu of a retirement allowance or other benefit shall receive an additional amount equal to the percentage increase provided in subsection (4) of this section.

(b) A member of the system who withdraws the amount credited to the member account, if any, of the member under the provisions of ORS 238.265, or whose member account is returned to the employee after the membership of the employee is terminated under the provisions of ORS 238.095, shall receive an additional amount calculated by multiplying the amount of the member account of the member by the percentage increase provided for under subsection (4) of this section. If a member thereafter elects to obtain restoration of creditable service by repaying the amount of the withdrawn member account pursuant to the provisions of ORS 238.105, the member must also repay all amounts paid under this section, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.105. If a member repays only part of the withdrawn member account pursuant to the provisions of ORS 238.115, the member must repay that part of the amount paid under this section that is proportionate to the portion of the withdrawn member account that is repaid under ORS 238.115, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.115. All amounts paid to the member that are subsequently repaid under ORS 238.105 or 238.115 shall be deposited by the board to the employer reserve for pension accounts in the fund.

(4)(a) The percentage increases provided for in this section to the benefits payable to or on account of a member of the system who is serving as other than a police officer or firefighter at the time of death or retirement shall be:

(A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

(B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two percent.

(C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit but less than a combined total of 30 years, three percent.

(D) For a member with a combined total of 30 or more years of creditable service in the system and prior service credit, four percent.

(b) The percentage increases provided for in this section to the benefits payable to or on account of a member of the system who is serving as a police officer or firefighter at the time of death or retirement shall be:

(A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

(B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two and one-half percent.

(C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit, four percent.

(c) The benefits payable to or on account of a member with less than a combined total of 10 years of creditable service in the system and prior service credit at the time of death or retirement shall not be increased under the provisions of this section.

(5) The increased benefits provided for in this section shall be funded by employer contributions.

(6) This section applies only to a member who establishes membership in the Public Employees Retirement System before July 14, 1995, as described in ORS 238.364 (9), and whose effective date of retirement or date of death is on or after January 1, 1991. The increased benefits provided by this section do not apply to any creditable service or prior service credit acquired by a member under the terms of a contract of integration entered into pursuant to ORS 238.035, 238.680 or 238.690 on or after October 1, 1991.

(7) If a member is entitled to receive an increased benefit under the provisions of this section, and any portion of the member’s retirement allowance or other benefit payable under the system is payable to an alternate payee under the provisions of ORS 238.465, the increased benefits payable under this section shall be divided between the member and the alternate payee in proportion to the share of the total benefit received by each person. If an alternate payee elects to begin receiving benefits under ORS 238.465 (1) before the member’s effective date of retirement, the alternate payee may not begin receiving the increased benefit provided for in this section until benefits are first paid from the system on behalf of the member.

[Formerly 238.385]



Section 238.368 - Retirement allowance increases for members who retired before January 1, 1991.

(a) If the member was serving as other than a police officer or firefighter at the time of retirement, the percentage increase shall be:

(A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

(B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two percent.

(C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit but less than a combined total of 30 years, three percent.

(D) For a member with a combined total of 30 or more years of creditable service in the system and prior service credit, four percent.

(b) If the member was serving as a police officer or firefighter at the time of retirement, the percentage increase shall be:

(A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

(B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two and one-half percent.

(C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit, four percent.

(c) The monthly retirement allowance payable to or on account of a member with less than a combined total of 10 years of creditable service in the system and prior service credit at the time of retirement shall not be increased under the provisions of this subsection.

(2) In addition to any increase under ORS 238.360, first effective for the month of December 1990, payable January 1, 1991, the monthly retirement allowance payable to or on account of any person who has retired as a member of the Public Employees Retirement System shall be increased by a percentage equal to the percentage calculated under ORS 238.364 (4), less any increase provided to the retired member under subsection (1) of this section.

(3) The increased allowance provided in subsections (1) and (2) of this section shall be funded by employer contributions.

[Formerly 238.387]



Section 238.370



Section 238.372 - Increased benefits not payable to nonresidents.

(2) The board shall give written notification of the provisions of ORS 238.372 to 238.384 to all persons applying for or receiving payments under this chapter.

(3) A person receiving payments under this chapter that are not increased under chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995, by reason of ORS 238.372 to 238.384 has no right or claim to the increased benefit provided by chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995, except as provided in ORS 238.372 to 238.384.

[2011 c.653 §2; 2013 c.53 §11]



Section 238.374 - Applicant’s statement; resumption of residency.

(2) If a person is receiving payments under this chapter that have not been increased under chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995, by reason of the provisions of subsection (1) of this section, and thereafter the payments become subject to Oregon personal income tax under ORS 316.127 (9), the person shall promptly notify the Public Employees Retirement Board by written statement that the payments are subject to Oregon personal income tax under ORS 316.127 (9).

(3) If a person is receiving payments under this chapter that have not been increased under chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995, by reason of the provisions of subsection (1) of this section, and the board receives notice under subsection (2) of this section that payments to the person under this chapter are subject to Oregon personal income tax under ORS 316.127 (9), or determines under ORS 238.378 that payments to the person under this chapter are subject to Oregon personal income tax under ORS 316.127 (9), the board shall initiate payment of the increased benefits provided by chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995. The increase in benefits becomes effective on the first day of the calendar year following receipt of notice by the board.

[2011 c.653 §3; 2013 c.53 §12]



Section 238.375



Section 238.376 - Nonresidency after benefits commenced; required statement; subsequent residency.

(2) If a person is receiving payments under this chapter that have been reduced because the payments are not subject to Oregon personal income tax under ORS 316.127 (9), and thereafter the payments become subject to Oregon personal income tax under ORS 316.127 (9), the person shall promptly notify the board by written statement that the payments are once again subject to Oregon personal income tax under ORS 316.127 (9).

(3) If a person is receiving payments under this chapter that have been reduced because the payments are not subject to Oregon personal income tax under ORS 316.127 (9), and the board receives notice under subsection (2) of this section that payments to the person under this chapter are once again subject to Oregon personal income tax under ORS 316.127 (9), or determines under ORS 238.378 that payments to the person under this chapter are once again subject to Oregon personal income tax under ORS 316.127 (9), the board shall resume payment of the increased benefits provided by chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995. The increase in benefits becomes effective on the first day of the calendar year following receipt of notice by the board.

[2011 c.653 §4; 2013 c.53 §13]



Section 238.378 - Information from Department of Revenue.

(2) If the board determines that the payments made to a person under this chapter are not subject to Oregon personal income tax under ORS 316.127 (9) based on information provided by the Department of Revenue under this section, and the person is receiving the increased benefit provided by chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995, the board shall reduce the benefits payable to the person as provided in ORS 238.376 (1).

(3) If the board determines that the payments made to a person under this chapter are subject to Oregon personal income tax under ORS 316.127 (9) based on information provided by the Department of Revenue under this section, and the person is not receiving the increased benefit provided by chapter 796, Oregon Laws 1991, or chapter 569, Oregon Laws 1995, the board shall increase the benefits payable to the person as provided in ORS 238.374 (3) or 238.376 (3).

[2011 c.653 §5; 2013 c.53 §14]



Section 238.380



Section 238.382 - Statements constitute declaration under penalty of perjury.

[2011 c.653 §6]



Section 238.384 - Rules.

[2011 c.653 §7]



Section 238.385



Section 238.387

[Formerly 238.365; renumbered 238.368 in 2011]



Section 238.390 - Death benefit.

(2) If a member dies before retiring and has not designated a beneficiary under subsection (1) of this section, the Public Employees Retirement Board shall pay the amount of money, if any, credited at the time of death to the member account of the deceased member to a personal representative appointed for the estate of the deceased member. If an affidavit has been filed under ORS 114.505 to 114.560, and the amount of money credited to the account does not exceed the maximum amount of personal property for which an affidavit may be filed under ORS 114.505 to 114.560, the board shall pay the amount to the person who filed the affidavit.

(3) The beneficiary designated under subsection (1) of this section may elect to receive the amount payable in actuarially determined monthly payments for the life of such beneficiary as long as such monthly payments are at least $200.

(4) Accrued benefits due a retired member at the time of death are payable to the designated beneficiary or as provided in subsection (2) of this section. For the purpose of determining accrued benefits due a retired member at the time of death, accrued benefits are considered to have ceased as of the last day of the month preceding the month in which the retired member dies; but if Option 2 or Option 3 under ORS 238.305 has been elected as provided in this chapter and the beneficiary survives the retired member, the benefits to the beneficiary shall commence as of the first day of the month in which the retired member dies, and payment of benefits under Option 2 or Option 3 shall cease with the payment for the month preceding the month in which the beneficiary dies.

(5) If a member dies before retiring and has designated a beneficiary under subsection (1) of this section, but the beneficiary dies before the member, or dies before distribution is made under this section, the Public Employees Retirement Board shall pay the amount of money, if any, that would otherwise have been paid to the beneficiary to a personal representative appointed for the estate of the deceased beneficiary. If an affidavit has been filed under ORS 114.505 to 114.560, and the amount of money that would have been paid to the beneficiary does not exceed the maximum amount of personal property for which an affidavit may be filed under ORS 114.505 to 114.560, the board shall pay the amount to the person who filed the affidavit on behalf of the estate of the beneficiary.

(6) Interest upon the member account of the member shall accrue until the date that the amount in the member account is distributed. Any balance in the variable account of the deceased member is considered to be transferred to the regular account of the member as of the date of death. The board shall establish procedures for computing and crediting interest on the balance in the member account for the period between the date of death and date of distribution.

(7) Payment by the board of amounts in the manner provided by this section completely discharges the board and system on account of the death, and shall hold the board and system harmless from any claim for wrongful payment.

[Formerly 237.165; 2001 c.945 §56; 2003 c.67 §25; 2003 c.625 §1; 2005 c.808 §28]



Section 238.395 - Additional death benefit.

(2) The death benefit referred to in subsection (1) of this section shall be an amount equal to the amount in the member account of the deceased member at the time of death.

(3) In the event that a beneficiary has not been named as provided in subsection (1) of this section and ORS 238.390 (1), the death benefit referred to in subsection (1) of this section shall be paid in the manner provided for payment of money credited to the member account of the member in ORS 238.390 (2).

(4) The beneficiary designated under subsection (1) of this section and ORS 238.390 (1) may elect to receive the amount payable in actuarially determined monthly payments for the life of such beneficiary as long as such monthly payments, plus the monthly amount if elected under ORS 238.390 (3), are at least $200.

(5) Interest upon the death benefit provided by this section shall accrue until the date that the benefit is distributed. The board shall establish procedures for computing interest to be credited on the benefit for the period between the date of death and date of distribution.

(6) Payment by the Public Employees Retirement Board of additional death benefits in the manner provided by this section completely discharges the board and system on account of the death, and shall hold the board and system harmless from any claim for wrongful payment.

[Formerly 237.169; 2001 c.945 §57; 2003 c.625 §4]



Section 238.400 - Payment upon death of retired member who dies before making election of retirement benefits.

[Formerly 237.167]



Section 238.405 - Death benefit payable to survivors of certain police officers or firefighters.

(2) For the purpose of this section, the unmodified retirement allowance is that allowance described in ORS 238.300, or if election to receive the benefits authorized under ORS 238.345 has been made, the unmodified retirement allowance is 50 percent of the final average salary of the police officer or firefighter as determined on the date of the injury causing disability.

(3) The board shall pay to a surviving spouse or child entitled to a benefit under this section a lump sum amount equal to the actuarial value of the allowance provided under this section if the allowance is less than $30 per month. The lump sum amount shall be in lieu of the allowance provided for under this section.

[Formerly 237.163]



Section 238.407 - Distribution of death benefit as rollover distribution.

(2) Subsection (1) of this section applies to an eligible rollover distribution of death benefits to a beneficiary who is not treated as the spouse of the decedent for federal tax purposes and who is the decedent’s designated beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9). To the extent provided by rules of the Public Employees Retirement Board, a trust maintained for the benefit of one or more beneficiaries must be treated by the board in the same manner as a trust that is designated as a beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9).

(3) As used in this section, "eligible rollover distribution" has the meaning given that term in 26 U.S.C. 402(c)(4), as in effect on January 1, 2008.

[2007 c.628 §4]



Section 238.410 - Board may contract for insurance for retirees; rules.

(a) "Carrier" means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, an insurance company or health care service contractor licensed or certified in another state that is operating under the laws of that state, or two or more of those companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation.

(b) "Eligible person" means:

(A) A member of the Public Employees Retirement System who is retired for service or disability and is receiving a retirement allowance or benefit under the system, and a spouse or dependent of that member;

(B) A person who is a surviving spouse or dependent of a deceased retired member of the system or the surviving spouse or dependent of a member of the system who had not retired but who had reached earliest retirement age at the time of death;

(C) A person who is receiving retirement pay or a pension calculated under ORS 1.314 to 1.380 (1989 Edition), and a spouse or dependent of that person; or

(D) A surviving spouse or dependent of a deceased retired member of the system or of a person who was receiving retirement pay or a pension calculated under ORS 1.314 to 1.380 (1989 Edition) if the surviving spouse or dependent was covered at the time of the decedent’s death by a health care insurance plan contracted for under this section.

(c) "Health care" means medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies and includes comparable benefits for persons who rely on spiritual means of healing.

(2) The Public Employees Retirement Board shall conduct a continuing study and investigation of all matters connected with the providing of health care insurance protection to eligible persons. The board shall design benefits, devise specifications, invite proposals, analyze carrier responses to advertisements for proposals and do acts necessary to award contracts to provide health care insurance, including insurance that provides coverage supplemental to federal Medicare coverage, with emphasis on features based on health care cost containment principles, for eligible persons. The board is not subject to the provisions of ORS chapters 279A and 279B, except ORS 279B.235, in awarding contracts under the provisions of this section. The board shall establish procedures for inviting proposals and awarding contracts under this section.

(3) The board shall enter into a contract with a carrier to provide health care insurance for eligible persons for a one or two-year period. The board may enter into more than one contract with one or more carriers, contracting jointly or severally, if in the opinion of the board it is necessary to do so to obtain maximum coverage at minimum cost and consistent with the health care insurance needs of eligible persons. The board periodically shall review a current contract or contracts and make suitable study and investigation for the purpose of determining whether a different contract or contracts can and should, in the best interest of eligible persons, be entered into. If it would be advantageous to eligible persons to do so, the board shall enter into a different contract or contracts. Contracts shall be signed by the chairperson on behalf of the board.

(4) Except as provided in ORS 238.415 and 238.420, the board may deduct monthly from the retirement allowance or benefit, retirement pay or pension payable to an eligible person who elects to participate in a health care insurance plan the monthly cost of the coverage for the person under a health care insurance contract entered into under this section and the administrative costs incurred by the board under this section, and shall pay those amounts into the Standard Retiree Health Insurance Account established under subsection (7) of this section. The board by rule may establish other procedures for collecting the monthly cost of the coverage and the administrative costs incurred by the board under this section if the board does not deduct those costs from the retirement allowance or benefit, retirement pay or pension payable to an eligible person.

(5) Subject to applicable provisions of ORS chapter 183, the board may make rules not inconsistent with this section to determine the terms and conditions of eligible person participation and coverage and otherwise to implement and carry out the purposes and provisions of this section and ORS 238.420.

(6) The board may retain consultants, brokers or other advisory personnel, organizations specializing in health care cost containment or other administrative services when it determines the necessity and, subject to the State Personnel Relations Law, shall employ such personnel as are required to assist in performing the functions of the board under this section.

(7) Pursuant to section 401(h) of the Internal Revenue Code, the Standard Retiree Health Insurance Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. All payments made by eligible persons for health insurance coverage provided under this section shall be held in the account. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used by the board only to pay the cost of health insurance coverage under this section and to pay the administrative costs incurred by the board under this section.

(8) The sum of all amounts paid by eligible persons into the Standard Retiree Health Insurance Account, by participating public employers into the Retiree Health Insurance Premium Account under ORS 238.415, and by participating public employers into the Retirement Health Insurance Account under ORS 238.420, may not exceed 25 percent of the aggregate contributions made by participating public employers to the Public Employees Retirement Fund on or after July 11, 1987, not including contributions made by participating public employers to fund prior service credits.

(9) Until all liabilities for health benefits under the system are satisfied, contributions and earnings in the Standard Retiree Health Insurance Account, the Retiree Health Insurance Premium Account under ORS 238.415 and the Retirement Health Insurance Account under ORS 238.420 may not be diverted or otherwise put to any use other than providing health benefits and payment of reasonable costs incurred in administering this section and ORS 238.415 and 238.420. Upon satisfaction of all liabilities for providing health benefits under this section, any amount remaining in the Standard Retiree Health Insurance Account shall be returned to the participating public employers who have made contributions to the account. The distribution shall be made in such equitable manner as the board determines appropriate.

[Formerly 237.320; 1999 c.317 §16; 1999 c.407 §7; 2003 c.794 §219; 2005 c.808 §§4,5]

Note: 238.410 was added to and made a part of ORS chapter 237 (1993 Edition) by legislative action but was not added to ORS chapter 238 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 238.415 - Payment toward cost of pre-Medicare insurance; rules.

(a) "Board" means the Public Employees Retirement Board.

(b) "Eligible retired state employee" means:

(A) A retired member of the Public Employees Retirement System who was a state employee at the time of retirement, is retired for service or disability, is receiving a retirement allowance or benefit under the system, had eight years or more of qualifying service in the system at the time of retirement or is receiving a disability retirement allowance including a pension computed as if the member had eight years or more of creditable service in the system at the time of retirement, and has attained earliest service retirement age but is not eligible for federal Medicare coverage; or

(B) A person who is a surviving spouse or dependent of a deceased eligible retired state employee as provided in subparagraph (A) of this paragraph at the time of death, who:

(i) Is receiving a retirement allowance or benefit under the system; or

(ii) Was covered at the time of the eligible retired state employee’s death by the retired employee’s health insurance contracted for under ORS 238.410, and the employee retired on or after September 29, 1991.

(c) "Qualifying service" means creditable service in the system and any periods of employment with an employer participating in the system required of the employee before becoming a member of the system.

(d) "System" means the Public Employees Retirement System.

(2) Of the monthly cost of coverage for an eligible retired state employee under a health care insurance contract entered into under ORS 238.410, an amount as determined under subsection (3) of this section shall be paid from the Retiree Health Insurance Premium Account established by subsection (4) of this section, and any monthly cost in excess of the amount so determined shall be paid by the eligible retired state employee in the manner provided in ORS 238.410 (4). Any amount paid under this subsection shall be exempt from all state, county and municipal taxes imposed on the eligible retired member.

(3) On or before January 1 of each year, the Public Employees Retirement Board shall calculate the average difference between the health insurance premiums paid by retired state employees under contracts entered into by the board under ORS 238.410 and the health insurance premiums paid by state employees who are not retired under contracts entered into by the Public Employees’ Benefit Board. For the purposes of subsection (2) of this section, an eligible retired state employee shall be entitled to receive toward the monthly cost of coverage under a health insurance contract entered into under ORS 238.410:

(a) For an eligible retired state employee with eight years or more of qualifying service in the system, but less than 10 years of qualifying service in the system, 50 percent of the amount calculated by the board under this subsection.

(b) For an eligible retired state employee with 10 years or more of qualifying service in the system, but less than 15 years of qualifying service in the system, 60 percent of the amount calculated by the board under this subsection.

(c) For an eligible retired state employee with 15 years or more of qualifying service in the system, but less than 20 years of qualifying service in the system, 70 percent of the amount calculated by the board under this subsection.

(d) For an eligible retired state employee with 20 years or more of qualifying service in the system, but less than 25 years of qualifying service in the system, 80 percent of the amount calculated by the board under this subsection.

(e) For an eligible retired state employee with 25 years or more of qualifying service in the system, but less than 30 years of qualifying service in the system, 90 percent of the amount calculated by the board under this subsection.

(f) For an eligible retired state employee with 30 years or more of qualifying service in the system, 100 percent of the amount calculated by the board under this subsection.

(4) Pursuant to section 401(h) of the Internal Revenue Code, the Retiree Health Insurance Premium Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used only to pay costs of health care insurance contract coverage under subsection (2) of this section, paying the administrative costs incurred by the board under this section and investment of moneys in the account under any law of this state specifically authorizing that investment.

(5) The Retiree Health Insurance Premium Account shall be funded by employer contributions. The state shall transmit to the board those amounts the board determines to be actuarially necessary to fund the liabilities of the account. The level of employer contributions shall be established by the board using the same actuarial assumptions it uses to determine employer contribution rates to the Public Employees Retirement Fund. The amounts shall be transmitted at the same time and in the same manner as contributions for pension benefits are transmitted under ORS 238.225.

(6) The Public Employees Retirement Board shall, by rule, establish a procedure for calculating the average difference between the health insurance premiums paid by retired state employees under contracts entered into by the board under ORS 238.410 and the health insurance premiums paid by state employees who are not retired under contracts entered into by the Public Employees’ Benefit Board.

(7) As provided in section 401(h)(5) of the Internal Revenue Code of 1986, upon satisfaction of all liabilities for providing benefits described in subsection (2) of this section, any amount remaining in the Retiree Health Insurance Premium Account shall be returned to the state.

(8) No member of the system shall have an interest in the Retiree Health Insurance Premium Account or in the benefits provided under this section.

[Formerly 237.247; 1997 c.222 §45; 1999 c.317 §17; 2001 c.945 §80; 2003 c.14 §113; 2005 c.808 §6]

Note: 238.415 was added to and made a part of ORS chapter 237 (1993 Edition) by legislative action but was not added to ORS chapter 238 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 238.420 - Payment toward cost of Medicare supplemental insurance.

(a) A retired member of the Public Employees Retirement System who is retired for service or disability, is receiving a retirement allowance or benefit under the system, had eight years or more of qualifying service in the system at the time of retirement or is receiving a disability retirement allowance including a pension computed as if the member had eight years or more of creditable service in the system at the time of retirement, and is eligible for federal Medicare coverage; or

(b) A person who is a surviving spouse or dependent of a deceased eligible retired member as provided in paragraph (a) of this subsection at the time of death, who is eligible for federal Medicare coverage and who:

(A) Is receiving a retirement allowance or benefit under the system; or

(B) Was covered at the time of the retired member’s death by the retired member’s health insurance contracted for under ORS 238.410, and the member retired before May 1, 1991.

(2) For purposes of subsection (1)(a) of this section, "qualifying service" means creditable service in the system and any periods of employment with an employer participating in the system required of the employee before becoming a member of the system.

(3) Of the monthly cost of coverage for an eligible retired member under a health care insurance contract that provides coverage supplemental to federal Medicare coverage entered into under ORS 238.410, an amount equal to $60 or the total monthly cost of that coverage, whichever is less, shall be paid from the Retirement Health Insurance Account established by subsection (4) of this section, and any monthly cost in excess of $60 shall be paid by the eligible retired member in the manner provided in ORS 238.410 (4). Any amount paid under this subsection shall be exempt from all state, county and municipal taxes imposed on the eligible retired member.

(4) Pursuant to section 401(h) of the Internal Revenue Code, the Retirement Health Insurance Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used only to pay costs of health care insurance contract coverage under subsection (3) of this section, paying the administrative costs incurred by the board under this section and investment of moneys in the account under any law of this state specifically authorizing that investment.

(5) The Retirement Health Insurance Account shall be funded by employer contributions. Each public employer that is a member of the system shall transmit to the board such amounts as the board determines to be actuarially necessary to fund the liabilities of the account. The level of employer contributions shall be established by the board using the same actuarial assumptions it uses to determine employer contribution rates to the Public Employees Retirement Fund. The amounts shall be transmitted at the same time and in the same manner as contributions for pension benefits are transmitted under ORS 238.225.

(6) As provided in section 401(h)(5) of the Internal Revenue Code of 1986, upon satisfaction of all liabilities for providing benefits described in subsection (1) of this section, any amount remaining in the Retirement Health Insurance Account shall be returned to the employers participating in the retirement system on an equitable basis as determined by the board.

(7) No member of the system shall have an interest in the Retirement Health Insurance Account.

[Formerly 237.248; 1999 c.317 §18; 2001 c.945 §88; 2005 c.808 §7]



Section 238.425 - Benefits payable to vested inactive member.

[Formerly 237.111 (1); 2001 c.945 §58; 2003 c.67 §12; 2003 c.625 §15]



Section 238.430 - Limitation on benefits payable to persons establishing membership on or after January 1, 1996.

(2) A person establishes membership in the system before January 1, 1996, for the purposes of this section if:

(a) The person is a member of the system, or a judge member of the system, on January 1, 1996;

(b) The person was a member of the system before January 1, 1996, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 1996, but restored part or all of the forfeited creditable service from before January 1, 1996, under the provisions of ORS 238.105 or 238.115 after January 1, 1996;

(c) The person performed any period of service for a participating public employer before January 1, 1996, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system; or

(d) The person becomes a member of the system under the terms of an integration contract pursuant to the terms of ORS 238.680, and under the terms of the contract the person receives retirement credit in the system for periods of employment performed for the public employer before January 1, 1996.

(3) The provisions of ORS 238.435 do not apply to judge members of the system.

[1995 c.654 §2; 1997 c.175 §12; 2005 c.22 §176]



Section 238.435 - Provisions applicable to persons establishing membership on or after January 1, 1996.

(2) Notwithstanding the definition of "final average salary" provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who is not employed by a local government as defined in ORS 174.116, the term "final average salary" means whichever of the following is greater:

(a) The average salary per calendar year paid to a public employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee was paid the highest salary. The three calendar years in which the employee was paid the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or less, the final average salary for the employee is the average salary per calendar year paid to the public employee in all of those years, without regard to whether the employee was employed for full calendar years.

(b) One-third of the total salary paid to a public employee who is an active member of the system in the last 36 calendar months of membership before the effective date of retirement of the employee.

(3) For the purposes of calculating the final average salary of a member under subsection (2) of this section, the Public Employees Retirement Board shall:

(a) Include any salary paid in or for the calendar month of separation from employment;

(b) Exclude any salary for any pay period before the first full pay period that is included in the three calendar years of membership under subsection (2)(a) of this section if the three calendar years were consecutive; and

(c) Exclude any salary for any pay period before the first full pay period that is included in the last 36 calendar months of membership under subsection (2)(b) of this section.

(4) Notwithstanding the definition of "final average salary" provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who is employed by a local government as defined in ORS 174.116, the term "final average salary" means whichever of the following is greater:

(a) The average salary per calendar year earned by a public employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee earned the highest salary. The three calendar years in which the employee earned the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or less, the final average salary for the employee is the average salary per calendar year earned by the public employee in all of those years, without regard to whether the employee was employed for full calendar years.

(b) One-third of the total salary earned by a public employee who is an active member of the system in the last 36 calendar months of membership before the effective date of retirement of the employee.

(5) The normal retirement age is 60 years of age for a member who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who retires as other than a police officer or firefighter.

(6) ORS 238.255 does not apply to any person who establishes membership in the Public Employees Retirement System on or after January 1, 1996, as described in ORS 238.430.

(7) Except as provided in this section, all provisions of this chapter are applicable to persons who establish membership in the system on or after January 1, 1996, as described in ORS 238.430.

[1995 c.654 §3; 1999 c.407 §4; 2005 c.808 §33; 2009 c.103 §1]



Section 238.440 - Optional purchase of benefit units by police and firefighters.

(2) Notwithstanding subsection (1) of this section, a police officer or firefighter who retires prior to age 60 may apply for and receive an actuarially reduced unit income commencing at any date between the date of early retirement and age 60, with monthly benefits payable for at least 60 months or any other monthly formula in excess of 60 months but always terminating by age 65. Such a police officer or firefighter may elect to pay in a lump sum within the 60 days immediately preceding early retirement the contribution that the police officer or firefighter would have made to the account had the police officer or firefighter worked to age 60.

(3) Any police officer or firefighter who elects to make additional contributions to purchase increased benefits may elect at any time before termination to cancel such election. Having once canceled such election, no police officer or firefighter shall be again permitted to make additional contributions.

(4) A member may withdraw the amounts credited to the account established for the member under this section if:

(a) The member is separated from all service with participating public employers; and

(b) The member is separated from all service with employers who are treated as part of a participating public employer’s controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

(5) A member who withdraws the amounts credited to the account established for the member pursuant to subsection (4) of this section may not thereafter make additional contributions under this section.

(6) A police officer or firefighter who has elected to make additional contributions under this section and who transfers to employment in which not entitled to make such additional contributions may retain the account established under subsection (1) of this section for five years immediately following such transfer by not requesting a withdrawal. If, at the end of the five-year period, the police officer or firefighter has not reached age 50, or has not returned to employment in which entitled to make additional contributions under this section, the election shall be canceled and the amount of the account established under subsection (1) of this section shall be refunded to the police officer or firefighter.

(7) Any election to make additional contributions under this section and any cancellation of such election shall be submitted to the employer and to the board in writing.

[Formerly 237.071 (4); 1999 c.317 §5a; 2007 c.52 §6]



Section 238.442 - Prior service credit.

(2) If a public employer elects to provide prior service credit under this section, the board shall issue a certificate to each employee entitled to receive prior service credit. The certificate shall show the amount of prior service credit that the employee is entitled to receive under the agreement between the board and the public employer. The certificate shall be final unless the board, upon the motion of the member or upon the board’s own motion, modifies the certificate for cause.

(3) Prior service credit under this section shall be funded by employer contributions in the manner provided by ORS 238.225.

(4) A public employer who agrees to provide prior service credit under this section may elect to treat any year, or part of a year, for which prior service credit is granted as a year in which the employee is an active member for the purpose of becoming vested. An election under this subsection must be made at the time the public employer enters into the agreement providing for prior service credit.

[2001 c.945 §75; 2001 c.945 §75a; 2003 c.67 §32]



Section 238.445 - Benefits exempt from execution, bankruptcy and certain taxes; exceptions.

(2) Subsection (1) of this section does not apply to state personal income taxation of amounts paid under this chapter and ORS chapter 238A.

(3) Unless otherwise ordered by a court under ORS 25.387, the exemption from execution or other process granted under this section applies to 50 percent of amounts paid under this chapter and ORS chapter 238A if the execution or other process is issued for a support obligation or an order or notice entered or issued under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C.

[Formerly 237.201; 1999 c.80 §86; 1999 c.745 §3; 2003 c.733 §52; 2011 c.317 §8]



Section 238.447 - Execution or assignment of benefits to collect restitution or compensatory fine for felony.

(2) Subsection (1) of this section applies only to the amount of a money award attributable to restitution ordered under ORS 137.106 or a compensatory fine ordered under ORS 137.101. [2013 s.s. c.3 §4]

Note: Section 6, chapter 3, Oregon Laws 2013 (special session), provides:

Sec. 6. Section 4 of this 2013 special session Act [238.447] and the amendments to ORS 238A.050 by section 5 of this 2013 special session Act apply only to conduct resulting in a conviction of a felony that is committed on or after the effective date of this 2013 special session Act [October 8, 2013].

[2013 s.s. c.3 §6]



Section 238.450 - Computation of retirement allowance or benefit; notice of dispute.

(2) A member of the system may dispute the accuracy of the information used by the system in making the computation only by filing a written notice of dispute with the system not later than whichever of the following days occurs last:

(a) The 240th day after the date on which the computation and information summary is provided to the member pursuant to subsection (1) of this section.

(b) The 240th day after the date on which the retirement allowance or benefit to which the member is entitled first becomes payable.

(3) The filing of a notice of dispute under subsection (2) of this section extends the time allowed for election of an optional form of retirement allowance or benefit until the 30th day after the conclusion of the proceeding and any judicial review thereof if the proceeding or review results in a change in the computation of the retirement allowance or benefit.

(4) Upon receiving a notice of dispute under subsection (2) of this section, the system shall determine the accuracy of the disputed information and make a written decision either affirming the accuracy of the information and computation based thereon or changing the computation using corrected information. The system shall provide to the member a copy of the decision and a written explanation of any applicable statutes and rules. The member is entitled to judicial review of the decision as provided in ORS 183.484 and rules of the board consistent with applicable statutes.

(5) This section does not affect any authority of the system, on its own initiative, to correct an incorrect computation of any retirement allowance or benefit.

[Formerly 237.210; 2007 c.53 §1]



Section 238.455 - Estimated benefit payments.

(b) Whenever a member of the system is retired for disability and is entitled to receive a retirement allowance or benefit that is payable monthly, and the board is unable to calculate the amount of the monthly payment in time to allow mailing of the monthly payment to the member within 10 days of either the date the board approves the member’s application or the date that the first monthly payment is due, whichever is later, the board shall calculate an estimated amount for the monthly payment based on the information then available to the board and shall mail that payment to the member within 10 days of the date the board approves the member’s disability benefit, the date the board receives the member’s election of one of the optional forms of disability retirement allowance or the date the first monthly payment is due, whichever is later.

(2) The board shall continue to mail estimated payments under subsection (1) of this section until such time as the correct amount of the monthly payment is determined.

(3) The board shall notify the member receiving an estimated payment under subsection (1) of this section that the payment is an estimated payment only. The board shall further notify the member of the provisions of subsection (4) of this section.

(4) If the board determines that any estimated payment made to the member under subsection (1) of this section resulted in payment to the member of an amount other than the correct amount due the member as a retirement allowance or benefit, the board shall immediately so notify the member. Thereafter, the board may increase or decrease the monthly payment to the member until such time as the total difference between the amount or amounts the member received and the amount or amounts the member should have received is accounted for. Thereafter the member shall receive the monthly payment as finally calculated by the board.

(5) If the estimated payment made to the member under subsection (1) of this section results in an underpayment to the member of $10 or more a month, the board shall pay interest on the balance of such underpayment at a rate established by rule of the board until such time as the underpayment is paid to the member pursuant to subsection (4) of this section.

(6) No member shall have any right to any allowance or other benefit other than that provided for in this chapter and ORS chapter 238A based on the board’s estimate under this section or based on any other estimate made by the board for any other purpose under this chapter and ORS chapter 238A.

[Formerly 237.159; 2003 c.733 §53; 2005 c.302 §1]



Section 238.458 - Unclaimed benefits.

(2) Death benefits and other amounts payable by reason of the death of a member do not escheat to the state when the member dies without heirs, devisees or beneficiaries designated under ORS 238.390. If a beneficiary has not been designated under ORS 238.390, and a personal representative or a person filing an affidavit under ORS 114.505 to 114.560 fails to make claim for the benefits within one year after the member dies, the benefits shall be forfeited to the Public Employees Retirement Fund in the manner provided by subsection (1) of this section and are subject to reinstatement only upon subsequent appointment of a personal representative or the filing of an affidavit in the manner provided by ORS 114.505 to 114.560. If benefits are paid to a personal representative or a person filing an affidavit under ORS 114.505 to 114.560, the personal representative or person filing the affidavit shall return to the board the amount that would otherwise escheat to the state after payment of administrative expenses and claims against the estate. Any amounts returned to the board under this subsection shall be forfeited to the fund.

[1999 c.317 §20; 2003 c.625 §2]



Section 238.460 - Waiver of retirement allowance.

(2) If for any month the waiver does not apply to the full retirement allowance due under this chapter, the waiver applies first to all or the necessary portion of prior service pension, then to all or to the necessary portion of current service pension, and then to the necessary portion of annuity.

(3) The waiver may be revoked at any time, but no retirement allowance or other benefit waived for the period of time in which the waiver is in effect shall be paid. The revocation shall be made in writing and filed with the board. If a person dies during the period of time in which the waiver is in effect, the waiver is considered revoked on the date of such death.

[Formerly 237.157; 2003 c.733 §54; 2005 c.22 §177]



Section 238.462 - Spousal consent required for certain optional forms of retirement allowance.

(2) Except as provided in subsection (3) of this section, a member of the system who is married on the effective date of the member’s retirement may not change the form in which a retirement allowance is paid after an election has been made as to the form of the retirement allowance unless the member provides proof of spousal consent.

(3) A member of the system who is married on the effective date of the member’s retirement is not required to provide spousal consent to a change in the form in which a retirement allowance is paid if the spouse of the member dies after the effective date of the member’s retirement or disability and the change in the form of the allowance is made within the time periods provided by ORS 238.305 and 238.325. A member seeking to change the form of a retirement allowance without spousal consent under the provisions of this subsection must provide a notarized statement to the Public Employees Retirement Board that certifies to the board that the spouse of the member is deceased.

(4) Any member of the system who is not married on the effective date of the member’s retirement must provide a notarized statement to the Public Employees Retirement Board that certifies to the board that the member is not married. No retirement allowance may be paid to a member of the system who is not married until the statement required by this subsection is provided to the board.

(5) A member of the system who is married on the effective date of the member’s retirement must provide proof of spousal consent for the purposes of this section by submitting a statement to the board that:

(a) Contains the notarized signature of the member’s spouse;

(b) Indicates the form in which the retirement allowance is to be paid; and

(c) Contains a statement that the member’s spouse consents to the payment of the retirement allowance in the specified form.

(6) If a member of the system who is married on the effective date of the member’s retirement fails to provide proof of spousal consent as required by this section, the board shall calculate and pay to the member a retirement allowance in the form provided for in Option 3 under ORS 238.305 (1) if the retirement is for service, or a retirement allowance in the form provided for in Option 3 under ORS 238.325 (1) if the retirement is for disability. The allowance will be calculated based on the ages of the member and the spouse, and the spouse will be designated as the beneficiary for any survivor benefits that may thereafter become payable.

(7) Proof of spousal consent under this section is not required for, and cannot alter, the designation of any form of a retirement allowance that is required under the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation, that has been received by the board in compliance with the requirements prescribed by ORS 238.465.

[1997 c.476 §2; 1999 c.407 §5; 2003 c.576 §404; 2005 c.22 §178]



Section 238.465 - Benefits payable to others under certain judgments; rules.

(2) A judgment, order or settlement providing for payment to an alternate payee under subsection (1) of this section may also provide:

(a) That payments to the alternate payee may commence, at the election of the alternate payee, at any time after the earlier of:

(A) The earliest date the member would be eligible to receive retirement benefits if the member separates from service; or

(B) The date the member actually separates from service due to death, disability, retirement or termination of employment.

(b) That the alternate payee may elect to receive payment in any form of pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit, except a benefit in the form of a joint and survivor annuity, that would be available to the member under this chapter or ORS chapter 238A, or that would be available to the member if the member retired or separated from service at the time of election by the alternate payee, without regard to the form of benefit elected by the member.

(c) That the alternate payee’s life is the measuring life for the purpose of measuring payments to the alternate payee under the form of benefit selected by the alternate payee and for the purpose of determining necessary employer reserves.

(d) Except as provided in ORS 238.305 (10) and 238.325 (7), that any person designated by the member as a beneficiary under ORS 238.300, 238.305, 238.325, 238A.190 or 238A.400 be changed, even though the member has retired and has begun receiving a retirement allowance or pension. If a change of beneficiary is ordered under this paragraph, the board shall adjust the anticipated benefits that would be payable to the member and the beneficiary to ensure that the cost to the system of providing benefits to the member and the new beneficiary does not exceed the cost that the system would have incurred to provide benefits to the member and the original beneficiary. The judgment, order or settlement may not provide for any change to the option selected by the retired member under ORS 238.300, 238.305, 238.320, 238.325, 238A.190 or 238A.400 as to the form of the retirement benefit.

(e) That death benefits under ORS 238A.230 to which the alternate payee has been entitled as the spouse of a member shall be available to the alternate payee after the effective date of the judgment of annulment or dissolution of marriage or of separation.

(3) The board shall adopt rules that provide for:

(a) The creation of a separate account in the name of the alternate payee reflecting the judgment’s, order’s or agreement’s distribution of the member’s benefits under this chapter or ORS chapter 238A;

(b) The establishing of criteria to determine whether domestic relations judgments, orders and agreements comply with this section; and

(c) The definitions and procedures for the administration of this section.

(4) An alternate payee may designate a beneficiary for the purposes of death benefits payable under ORS 238.390 and 238.395. Subject to ORS 238A.410 (2), an alternate payee may designate a beneficiary for the purposes of death benefits payable under ORS 238A.410. If the alternate payee fails to designate a beneficiary for the purposes of death benefits payable under ORS 238.390 and 238.395, the benefits shall be paid as provided by ORS 238.390 (2). If the alternate payee fails to designate a beneficiary for the purposes of death benefits payable under ORS 238A.410, the benefits shall be paid as provided by ORS 238A.410 (3). If a judgment, order or agreement awards an interest to an alternate payee, and if the alternate payee predeceases the member before the alternate payee has commenced receiving benefits, the alternate payee shall be considered a member of the system who died before retiring for the purposes of the death benefits provided in ORS 238.390, 238.395, 238A.230 and 238A.410, but for purposes of the death benefits provided in ORS 238.395, the alternate payee shall be considered a member of the system who died before retiring only if the member would have been eligible for death benefits under ORS 238.395 had the member died at the same time as the alternate payee. Payment of the death benefits to the beneficiaries, estate or other persons entitled to receive the benefits under ORS 238.390, 238.395, 238A.230 and 238A.410, shall constitute payment in full of the alternate payee’s interest under the judgment, order or agreement.

(5) Any increase in the retirement allowance provided to the member shall increase the amounts paid to the alternate payee in the same proportion, except that:

(a) An alternate payee is not entitled to receive cost-of-living adjustments under ORS 238.360 or any other retirement allowance increase until benefits are first paid from the system on behalf of the member; and

(b) Cost-of-living adjustments under ORS 238.360 or 238A.210 to the retirement allowance paid to an alternate payee shall be calculated on the basis of the amount of the alternate payee’s yearly allowance or yearly pension or benefit, as those terms are defined in ORS 238.360 and 238A.210.

(6) An alternate payee under this section is not eligible to receive the benefits provided under ORS 238.410, 238.415, 238.420 and 238.440 by reason of the provisions of this section.

(7) An alternate payee who elects to begin receiving payments under subsection (1) of this section before the member’s effective date of retirement is not eligible to receive any additional payment by reason of credit in the system acquired by the member after the alternate payee begins to receive payments.

(8) Subsection (1) of this section applies only to payments made by the board after the date of receipt by the board of written notice of the judgment, order or agreement and such additional information and documentation as the board may prescribe.

(9) Whenever the board is required to make payment to an alternate payee under the provisions of this section, the board shall charge and collect out of the benefits payable to the member and the alternate payee actual and reasonable administrative expenses and related costs incurred by the board in obtaining data and making calculations that are necessary by reason of the provisions of this section. The board may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. The board shall allocate expenses and costs charged under the provisions of this subsection between the member and the alternate payee based on the fraction of the benefit received by the member or alternate payee.

(10) Unless otherwise provided by the judgment, order or agreement, a member has no interest in the benefit payable to an alternate payee under this section. Upon the death of an alternate payee, the board shall make such payment to the beneficiary designated by the alternate payee as may be required under the form of benefit elected by the alternate payee. If a death benefit is payable under ORS 238.390 or 238.395 by reason of the death of an alternate payee, payment of the death benefit shall be made to the beneficiary designated by the alternate payee under ORS 238.390 (1), or as otherwise provided by ORS 238.390 and 238.395.

(11) As used in this section, "court" means any court of appropriate jurisdiction of this or any other state or of the District of Columbia.

[Formerly 237.205; 2001 c.945 §§82,89; 2003 c.576 §405; 2003 c.733 §55; 2005 c.808 §32; 2013 s.s. c.2 §6; 2015 c.506 §2]



Section 238.470 - Interest on payments from fund.

[Formerly 237.202]



Section 238.475 - Effect of transfer of employee to another participating employer.

[Formerly 237.101]



Section 238.480 - Effect of change to calendar year on contributions and credit of members.

[Formerly 237.107]



Section 238.485 - Fund established.

(2) The assets of the Public Employee Benefit Equalization Fund that are attributable to the contributions of a participating public employer pursuant to ORS 238.488 remain available to the general creditors of the employer in the event of the employer’s insolvency until those assets are distributed to members of the Public Employees Retirement System, distributed to the beneficiaries of those members or used to pay the administrative expenses of the fund. Before distribution, members of the Public Employees Retirement System and beneficiaries of those members have no right to or interest in any asset of the fund.

(3) All moneys paid into the fund shall be deposited with the State Treasurer, who is custodian of the fund. The board may draw warrants and issue checks on the fund in the same manner that it draws warrants and issues checks on the Public Employees Retirement Fund.

(4) Any warrant, check or order issued by the board for payment from the fund that is canceled, declared void, abandoned or otherwise made unpayable pursuant to law because it is outstanding and unpaid for a period of more than two years, may be reissued by the board without bond if the payee is located after such warrant, check or order is canceled, declared void, abandoned or otherwise made unpayable pursuant to law.

[1997 c.201 §2; 2005 c.808 §8]



Section 238.488 - Payment of benefits; employer contributions.

(a) No payments are being made to the member or beneficiary from the Public Employee Benefit Equalization Fund at the time recovery of an overpayment or improperly made payment is sought; or

(b) The Public Employees Retirement Board in its discretion determines that the payments being made from the Public Employee Benefit Equalization Fund are inadequate to ensure full recovery of the overpayment or improperly made payment.

(2) A public employer that participates or has participated in the Public Employees Retirement System and that employs or has employed a member of the system who receives a benefit under subsection (1) of this section, or whose beneficiary receives a benefit under subsection (1) of this section, must contribute to the Public Employees Retirement Board a sum equal to all amounts paid to the member or beneficiary that is attributable to the member’s employment by the public employer, plus any amount assessed by the board to pay administrative costs under ORS 238.490 (3). If the member has retirement credit attributable to employment with more than one public employer, the board shall allocate the costs of the benefit under this section among the public employers involved, based on the member’s length of service with each employer.

(3) A public employer that makes a contribution to the Public Employee Benefit Equalization Fund under subsection (2) of this section shall receive a credit equal to the amount of the contribution against any obligation of the public employer to make contributions to the Public Employees Retirement Fund under ORS 238.225. The credit shall be equal to the amount paid by the employer to the board under subsection (2) of this section less any sums paid to the board by the public employer for administrative costs under ORS 238.490 (3). The board shall apply the credit to reduce the public employer’s payment obligation under ORS 238.225 for the month in which the payment is made under this section. The credit does not reduce any obligation below zero and any credit not used may be carried over as a credit against future obligations under ORS 238.225.

(4) All amounts collected from public employers under this section shall be deposited in the Public Employee Benefit Equalization Fund established by ORS 238.485.

(5) The Public Employees Retirement Board shall pay the benefits specified in subsection (1) of this section only to the extent that the benefits have been funded by contributions made by the member’s employer under subsection (2) of this section before the date on which the benefits are to be paid. The Public Employees Retirement Board may enforce the provisions of subsection (2) of this section in the manner provided in ORS 238.705 and 238.710 for the enforcement of employer contributions to the Public Employees Retirement Fund.

(6) The board shall notify all participating employers of the records and information needed for the implementation and administration of this section. Each participating employer shall maintain records for all employees who are members of the system, and all former employees who have been members of the system, and shall supply the board with all information required by the board to allow the board to identify members and beneficiaries who are entitled to payment under subsection (1) of this section.

[1997 c.201 §3]



Section 238.490 - Administrative expenses.

(2) In order to facilitate financing the establishment and administration of the Public Employee Benefit Equalization Fund, the board may designate fiscal periods and may provide that extraordinary expenses incurred during a period, such as expenses for equipment and actuarial studies, may, for purposes of equitably distributing part of the burden of expenses, be apportioned to subsequent fiscal periods in any manner that seems equitable to the board.

(3) For each fiscal period designated by the board, the administrative expenses of the fund for that period shall be deducted from the interest earned by the Public Employee Benefit Equalization Fund. If such interest be insufficient for such purpose, each employer contributing to the Public Employee Benefit Equalization Fund shall pay a fraction of those administrative expenses determined by dividing the employer’s total contribution to the fund for the period by the sum of all the employers’ contributions to the fund for the period.

[1997 c.201 §4]



Section 238.492 - Rules for administration of fund.

[1997 c.201 §5]

Note: 238.492 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 238.500 - Definitions for ORS 238.500 to 238.585.

(1) "Court" means the Supreme Court, the Court of Appeals, the Oregon Tax Court and a circuit court.

(2) "Judge" means a judge of any court.

(3) "Judge member" means a judge who is a member of the Public Employees Retirement System subject to ORS 238.500 to 238.585.

(4) "Service as a judge" means creditable service, as defined by ORS 238.005, by a judge as:

(a) A regularly elected or appointed judge of a court; or

(b) A regularly elected or appointed judge of a court temporarily in another court.

[Formerly 237.211]



Section 238.505 - Judges as PERS members.

(2) A person who, by reason of the age at which becoming a judge, could not make contributions to the Public Employees Retirement Fund during each of five calendar years as a judge member at or before attaining the age of 75 years shall not become a judge member.

[Formerly 237.215]



Section 238.510

[Renumbered 237.350 in 1995]



Section 238.515 - Contributions.

(b) The state shall pick-up, assume or pay the full amount of contributions to the fund required of judge members. The full amount of required judge member contributions picked-up, assumed or paid by the state on behalf of judge members shall be considered salary only for the purpose of computing a judge member’s final average salary within the meaning of ORS 238.535 (2) and not for any other purpose. The full amount of required judge member contributions picked-up, assumed or paid by the state on behalf of judge members shall be added to the member account of the judge members and shall be considered judge member contributions for all other purposes of ORS 238.500 to 238.585.

(2) The state shall make employer contributions to the fund in respect to judge members as provided in ORS 238.225. Notwithstanding ORS 238.227, for the purposes of actuarial computation and contributions of the state under ORS 238.225, judge members shall be considered a separate group of employees.

[Formerly 237.217; 2001 c.945 §59; 2005 c.808 §25]



Section 238.520

[Renumbered 237.355 in 1995]



Section 238.525 - Compulsory retirement age.

[Formerly 237.219]



Section 238.530

[Renumbered 237.360 in 1995]



Section 238.535 - Service retirement allowance.

(a) Upon retiring from service as a judge at the age of 65 years or thereafter, a judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years shall receive as a service retirement allowance, payable monthly, a life pension (nonrefund) provided by the contributions of the judge member and the state in an annual amount equal to 2.8125 percent of final average annual salary multiplied by the number of years of service as a judge not exceeding 16 years of service as a judge and 1.67 percent of final average salary multiplied by the number of years of service as a judge exceeding 16 years of service as a judge, but the annual amount shall not exceed 65 percent of final average salary.

(b) Upon retiring from service as a judge at the age of 60 years or thereafter, a judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years shall receive as a service retirement allowance, payable monthly, a life pension (nonrefund) provided by the contributions of the judge member and the state in an annual amount equal to 3.75 percent of final average salary multiplied by the number of years of service as a judge not exceeding 16 years of service as a judge and two percent of final average salary multiplied by the number of years of service as a judge exceeding 16 years of service as a judge, but the annual amount shall not exceed 75 percent of final average salary.

(c) Any judge member electing to retire under paragraph (b) of this subsection shall serve as a pro tem judge, without compensation, for 35 days per year for a period of five years. A judge who serves more than 35 days per year may carry over the additional days to fulfill the pro tem service obligation in future years. The five-year period shall commence on the judge member’s date of retirement or the date on which the judge member commences pro tem service under ORS 238.545 (4), whichever is earlier. Judge members may be reimbursed for expenses incurred in providing pro tem services under this paragraph. Upon certification from the Chief Justice that any judge member who retired under paragraph (b) of this subsection has failed to perform the pro tem services required under this paragraph, and has not been relieved of the obligations to perform those services in the manner provided by this paragraph, the Public Employees Retirement Board shall recalculate the service retirement allowance of the noncomplying judge member as though the judge member elected to retire under paragraph (a) of this subsection, and the noncomplying judge member shall receive only that recalculated amount thereafter. A judge may be relieved of the pro tem service obligation imposed by this paragraph if the judge fails for good cause to complete the obligation. A retired judge member who is relieved of the obligation to serve as a pro tem judge shall continue to receive the retirement allowance provided in paragraph (b) of this subsection.

(d) For the purpose of paragraph (c) of this subsection:

(A) "Good cause" includes, but is not limited to:

(i) Physical or mental incapacitation of a judge that prevents the judge from discharging the duties of judicial office;

(ii) Failure of the appointing authority to assign a judge to the requisite amount of pro tem service, whether because of insufficient need for pro tem judges, a determination by the appointing authority that the skills of a judge do not match the needs of the courts, clerical mistake, or otherwise; or

(iii) Death of a judge.

(B) "Good cause" does not include:

(i) A judge’s refusal, without good cause, to accept pro tem assignments sufficient to meet the required amount; or

(ii) A judge’s affirmative voluntary act that makes the judge unqualified to serve as a judge of this state including, but not limited to, failure to maintain active membership in the Oregon State Bar, acceptance of a position in another branch of state government, or acceptance of a position in the Government of the United States or of another state or nation.

(e) The Chief Justice may make rules for the implementation of this subsection.

(2) As used in subsection (1) of this section, "final average salary" means whichever of the following is greater:

(a) The average salary per calendar year paid to a judge member in three of the calendar years of service as a judge before the judge member retires, in which three years the judge member was paid the highest salary.

(b) One-third of the total salary paid to a judge member in the last 36 calendar months of service as a judge before the judge member retires.

(3) As used in subsection (1) of this section, "number of years of service" means the number of full years plus any remaining fraction of a year. In determining a remaining fraction, a full month shall be considered as one-twelfth of a year and a major fraction of a month shall be considered as a full month.

(4) For a judge who elects to become a judge member as provided in ORS 237.215 (3) (1989 Edition), the service retirement allowance under subsection (1) of this section on retirement at the age of 70 years and either 12 years of service or two full six-year terms as a judge shall be at least the equivalent of the retirement pay the judge would have received had the judge retired under ORS 1.314 to 1.390 (1989 Edition).

(5) A judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years and who attains the age of 60 years shall be retired upon written application by the judge member to the board on a reduced service retirement allowance that shall be the actuarial equivalent of the service retirement allowance provided for in subsection (1)(a) of this section.

(6) For the purposes of this section, a judge who elects to become a judge member as provided in ORS 237.215 (3) (1989 Edition) shall be considered to have made contributions to the Public Employees Retirement Fund during one calendar year for each calendar year during which the judge made contributions to the Judges’ Retirement Fund.

(7)(a) Notwithstanding subsection (1)(a) of this section, the maximum percentage used in calculating the annual amount of the life pension (nonrefund) for a judge who is a judge member on September 27, 1987, or who elected to become a judge member in the manner provided by ORS 237.215 (3)(b) or (4)(b) (1989 Edition), shall be the percentage specified by paragraph (b) of this subsection if either:

(A) On September 27, 1987, the judge had more than 28 years of service that were creditable either under the system; or

(B) On September 27, 1987, the judge had more than 28 years of service that were creditable under the Judges’ Retirement Fund established pursuant to ORS 1.314 to 1.390 (1989 Edition) and the judge became a member of the system under the provisions of ORS 237.215 (3)(b) (1989 Edition).

(b) The maximum percentage used in calculating the annual amount of the life pension (nonrefund) of a judge member who meets the requirements of paragraph (a) of this subsection shall not exceed 45 percent plus 1.67 percent multiplied by the number of years of service as a judge that exceed 16 years and that were served on or before September 27, 1987.

(c) In computing the annual amount of the life pension of a judge who meets the requirements of paragraph (a) of this subsection, the board shall use the percentage specified by paragraph (b) of this subsection and the final average salary of the judge computed on the date of retirement, not the final average salary of the judge computed as of September 27, 1987. In making the computation under this subsection, the board shall use the definition of "final average salary" provided by ORS 238.535 as amended by section 2, chapter 625, Oregon Laws 1987.

[Formerly 237.220; 1997 c.801 §19; 1999 c.317 §21; 2005 c.22 §179]



Section 238.538 - Health benefit plans for certain retired judge members.

(a) Shall continue to be eligible as a nonretired employee for health benefit plans contracted for under ORS 243.135 during the time that the judge member is serving as a pro tem judge under ORS 238.535 (1)(c); and

(b) Subject to availability of funding, shall continue to receive the monthly state contribution as payment of all or part of the cost of a health benefit plan during the time that the judge member is serving as a pro tem judge under ORS 238.535 (1)(c).

(2) A judge member receiving the monthly state contribution as payment of all or part of the cost of a health benefit plan under this section is not eligible for payments against the cost of Medicare supplemental insurance under ORS 238.420 until such time as the judge member is no longer serving as a pro tem judge under ORS 238.535 (1)(c).

[2001 c.823 §6]



Section 238.540

[Renumbered 237.365 in 1995]



Section 238.545 - Withdrawal of member account; retirement allowance of inactive judge member.

(a) The judge member is separated from all service with participating public employers;

(b) The judge member is separated from all service with employers who are treated as part of a participating public employer’s controlled group under the federal laws and rules governing the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust;

(c) The judge member has not attained 60 years of age; and

(d) The separation from service is not by reason of death or disability.

(2) If a judge member wishes to withdraw the member account balance under this section, the judge member must transmit to the Public Employees Retirement Board a withdrawal request. The board shall deny the withdrawal, or shall take all reasonable steps to recover withdrawn amounts, if:

(a) The board determines that the separation is not a bona fide separation; or

(b) The judge member fails to remain absent from the service of all employers described in subsection (1) of this section for at least one calendar month following the month in which the judge member separates from service.

(3) If a judge member who is eligible to withdraw as provided in subsection (1) of this section does not elect to withdraw, the member account of the judge member shall remain to the credit of the judge member, and the judge member is entitled to such death benefits and disability retirement allowance as ORS 238.500 to 238.585 provide. Before attaining 60 years of age, a judge member who is eligible to withdraw as provided in subsection (1) of this section but who does not withdraw must elect in writing to retire under either ORS 238.535 (1)(a) or (b). The election is irrevocable after the judge member attains 60 years of age. Any inactive judge member who fails to make the election provided for in this subsection prior to attaining 60 years of age shall be retired under the provisions of ORS 238.535 (1)(a). The service retirement allowance of an inactive judge member who retires under ORS 238.535 (1)(a) shall be a reduced service retirement allowance that is the actuarial equivalent of the service retirement allowance provided for in ORS 238.535 (1)(a). An inactive judge member who elects to retire under ORS 238.535 (1)(b) must meet all other requirements imposed by ORS 238.535 for retirement under ORS 238.535 (1)(b).

(4) If approved by the Chief Justice of the Supreme Court, an inactive judge member who elects to retire under ORS 238.535 (1)(b) pursuant to the provisions of subsection (3) of this section may commence to serve the pro tem service obligation imposed by ORS 238.535 before the judge member’s date of retirement. If the Chief Justice determines, at any time after the judge member commences performing the pro tem service obligation, that the judge member has failed to perform the pro tem services in the manner required by ORS 238.535 (1)(c), and the judge member has not been relieved of the obligation to perform those services in the manner provided by ORS 238.535 (1)(c), the Chief Justice shall notify the Public Employees Retirement Board. If the judge member has not yet retired, the board shall calculate the service retirement allowance of the noncomplying judge member at the time of retirement in the manner provided by ORS 238.535 (1)(a). If the judge member has retired, the board shall recalculate the service retirement allowance of the noncomplying judge member in the manner provided by ORS 238.535 (1)(a), and the noncomplying judge member shall receive only that recalculated amount thereafter. An inactive judge member may be relieved of the pro tem service obligation imposed by ORS 238.535 (1)(c) in the same manner as provided in ORS 238.535 for retired judge members.

(5) Withdrawal of the member account balance under this section cancels all membership rights in the system, including the right to claim credit for any employment before withdrawal.

(6) ORS 238.105 and 238.115 (1) apply to a former judge member who has withdrawn the member account balance under this section.

[Formerly 237.223; 1997 c.801 §20; 1999 c.317 §6; 2001 c.566 §1; 2001 c.945 §60]



Section 238.550

[Renumbered 237.370 in 1995]



Section 238.555 - Disability retirement allowance.

(b) As used in paragraph (a) of this subsection, "injury" means bodily injury causing the disability directly and independently of all other causes and effected solely through accidental means.

(2) A judge member who has six or more years of service as a judge, who has not attained the age of 65 years and who is found to be mentally or physically incapacitated for an extended duration, as determined by medical examination by one or more physicians selected by the board, and thereby unable to perform any work for which qualified, from cause other than injury or disease sustained while in actual performance of duty and not intentionally self-inflicted, shall be retired for disability and shall receive as a disability retirement allowance, payable monthly, a pension equal to the service retirement allowance to which the judge member would be entitled under ORS 238.535 (1)(a) had the judge member served as a judge continuously until attaining the age of 65 years, but not less than an annual amount equal to 45 percent of the final average salary, as defined in ORS 238.535 (2), of the judge member.

(3) The effective date of the disability of a judge member shall not be determined by the board as prior to the last day for which the judge member performed service as a judge.

(4) No disability retirement allowance may be paid for any month in which the judge member received salary or sick leave benefits from the state.

(5) ORS 238.320 (4) and (5), 238.330 (3), 238.335 and 238.340 apply to retirement of a judge member for disability.

(6) A judge member who is retired under the provisions of ORS 1.310 is entitled to any applicable retirement allowance for which eligible under ORS 238.500 to 238.585.

[Formerly 237.225]



Section 238.560

[Renumbered 237.375 in 1995]



Section 238.565 - Judge’s beneficiaries; spouse’s pension.

(2)(a) If a judge member who has six or more years of service as a judge dies before retiring, and the judge member is not an inactive judge member who is performing a pro tem service obligation under the provisions of ORS 238.545 (4), the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the service retirement allowance the judge member would have received under ORS 238.535 (1)(a) had the judge member retired on the date of death.

(b) If a judge member who has six or more years of service as a judge dies before retiring, and the judge member is an inactive member who is performing a pro tem service obligation under the provisions of ORS 238.545 (4), the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the service retirement allowance the judge member would have received under ORS 238.535 (1)(b) had the judge member retired on the date of death.

(c) If a surviving spouse receiving a pension under paragraph (a) or (b) of this subsection dies and the total amount received as pension by the surviving spouse is less than the amount credited to the member account of the judge member in the fund on the date of death of the judge member, the beneficiary or beneficiaries shall receive a lump sum amount equal to the difference between the total amount received by the surviving spouse and the amount so credited to the member account of the judge member.

(d) If a judge member who has six or more years of service as a judge dies before retiring and has no surviving spouse, the beneficiary or beneficiaries shall receive a lump sum amount equal to the amount credited to the member account of the judge member in the fund on the date of death of the judge member.

(e) If the surviving spouse of a judge member who dies before retiring is not entitled to a pension under paragraph (a) or (b) of this subsection, the surviving spouse shall receive a lump sum amount equal to the amount credited to the member account of the judge member in the fund on the date of death of the judge member.

(3)(a) If a judge member dies after retiring, the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the retirement allowance the judge member is receiving or is entitled to receive on the date of death.

(b) If a surviving spouse receiving a pension under paragraph (a) or (b) of this subsection dies and the total amount received as retirement allowance by the retired judge member and as pension by the surviving spouse is less than the amount credited to the member account of the judge member on the date of retirement of the judge member, the beneficiary or beneficiaries shall receive a lump sum amount equal to the difference between the total amount received as retirement allowance and pension and the amount so credited to the member account of the judge member.

(c) If a judge member dies after retiring and has no surviving spouse, and the total amount received as retirement allowance by the retired judge member is less than the amount credited to the member account of the judge member on the date of retirement of the judge member, the beneficiary or beneficiaries shall receive a lump sum amount equal to the difference between the total amount received as retirement allowance and the amount so credited to the member account of the judge member.

(4) At any time after becoming a judge member, but not later than the date on which the first payment on account of retirement is due, a judge member may elect to provide an addition to the pension of the surviving spouse of the judge member under subsection (3)(a) of this section by selecting a reduced retirement allowance for the judge member. The additional pension to the surviving spouse shall be the actuarial equivalent of the reduction in the retirement allowance of the judge member and, in no event, when added to the pension under subsection (3)(a) of this section, shall it exceed the reduced retirement allowance elected by the judge member.

(5) Any accrued retirement allowance due a retired judge member that is unpaid at the time of death of the judge member shall be paid to the surviving spouse of the judge member. If there is no surviving spouse, the accrued retirement allowance shall be paid to the beneficiary or beneficiaries of the judge member. If there is no surviving spouse or beneficiary, the accrued retirement allowance shall be paid as provided in ORS 238.390 (2).

(6) Notwithstanding any other provision of this section, a judge member shall be considered to have died with no surviving spouse if:

(a) The judge member has entered into a prenuptial or antenuptial agreement with the spouse of the judge that provides that the spouse shall have no right or claim to a surviving spouse’s pension; and

(b) The judge member has filed a copy of the prenuptial or antenuptial agreement with the board before the death of the judge member.

(7) The board shall not be liable for any payment made to a beneficiary by reason of a prenuptial or antenuptial agreement filed with the board under subsection (6) of this section unless the board has actual knowledge that the agreement has been revoked.

(8) A judge member may elect to have all or part of the pension that is payable to a surviving spouse under this section be paid to a former spouse of the judge member. The election may be made before or after the judge member retires. If a judge member makes an election under this subsection, the board shall pay the designated portion of pension to the former spouse for the life of the former spouse. If a judge member is married at the time an election is made under this subsection, the spouse of the judge member must give written consent to the election. An election under this subsection does not affect the amount of any additional pension elected by a judge member under subsection (4) of this section. If a judge member makes an election under this subsection and the judge member does not have a surviving spouse when the judge member dies, the former spouse shall receive a life pension for only that part of the pension specified in the election. If a judge member makes an election under this subsection and the judge member has a surviving spouse when the judge member dies:

(a) The surviving spouse shall receive no benefit if the judge member elected to have the entire pension payable under this section paid to the former spouse; or

(b) The surviving spouse shall receive that part of the pension not paid to the former spouse until the death of the former spouse.

[Formerly 237.227; 1997 c.801 §21; 1999 c.317 §22; 2001 c.945 §61; 2003 c.625 §5; 2007 c.527 §1; 2013 c.536 §1]



Section 238.570

[Renumbered 237.380 in 1995]



Section 238.575 - Cost-of-living adjustments; ad hoc increase.

(2) ORS 238.368 applies to judge members, and for that purpose the monthly retirement allowance referred to in ORS 238.368 shall be the monthly retirement allowance payable to a judge member or the monthly pension payable to the surviving spouse of a judge member under ORS 238.565 (3)(a).

[Formerly 237.230; 2001 c.945 §71; 2013 c.53 §10]



Section 238.580 - Application of PERS laws to judges.

(2) This chapter applies in respect to persons described in ORS 238.505 (1) and in respect to service as a judge member only as specifically provided in ORS 238.500 to 238.585.

[Formerly 237.233; 1999 c.317 §23; 2001 c.945 §62; 2005 c.152 §9; 2011 c.9 §25; 2011 c.637 §74a]



Section 238.585 - Use of creditable service by person who serves as both member and judge member; restoration of forfeited rights upon becoming judge member.

(2) A judge member who has creditable service as other than a judge member is entitled to use of all creditable service as other than a judge member for the purpose of establishing eligibility under the provisions of ORS 238.366, 238.415, 238.420 or any other provision of this chapter that is applicable to a judge member and that requires a specified number of years of creditable service.

(3) A member of the system other than a judge member who separates from all service entitling the person to membership in the system and who withdraws the amount credited to the member account of the member in the fund may restore all rights forfeited by the withdrawal in the manner specified by ORS 238.105 if the person becomes a judge member within five years after the date that the person is separated from all service entitling the person to membership in the system.

[1995 c.658 §136; 2001 c.945 §63]



Section 238.600 - System established; legislative intent.

(2) If the Public Employees Retirement System is terminated, or if contributions may no longer be made to the system, each member of the system has a nonforfeitable right to the benefits that the member has accrued as of the date of the termination, or as of the date that contributions may no longer be made to the system, to the extent that those benefits are funded.

[Formerly 237.005; 1997 c.121 §2; 1999 c.317 §9; 2003 c.733 §55a; 2005 c.808 §1]



Section 238.601 - Legislative findings and intent; administration of system.

[2001 c.945 §2]



Section 238.605 - Actuarial report on system.

[Formerly 237.285]



Section 238.607 - Actuarial equivalency factor tables.

(a) The effective date of retirement for any member, judge member or alternate payee;

(b) The date that the first payment is due for any death beneficiary; or

(c) The date that the first payment is due for any recalculation of payments that is not attributable to error, including but not limited to recalculations under ORS 238.465 (2).

(2) The board may not defer or delay implementation of the actuarial equivalency factor tables adopted under this section. [2003 c.68 §2]

Note: Sections 3 and 4, chapter 68, Oregon Laws 2003, provide:

Sec. 3. The Public Employees Retirement Board shall first adopt actuarial equivalency factor tables under section 2 of this 2003 Act [238.607] to become effective January 1, 2005. [2003 c.68 §3]

Sec. 4. (1) Subject to subsections (2) and (3) of this section, for the purpose of computing the retirement allowance of members and alternate payees with effective dates of retirement on or after July 1, 2003, and before January 1, 2005, the Public Employees Retirement Board shall use actuarial equivalency factor tables that are based on the mortality assumptions of the actuary’s 2001 experience study as adopted by the board on September 10, 2002.

(2) The retirement allowance of any member or alternate payee who has an effective date of retirement on or after July 1, 2003, shall be the higher of the following amounts:

(a) The amount calculated for the retirement allowance selected by the member under ORS 238.300, 238.305, 238.320 or 238.325 determined as of the member’s or alternate payee’s effective date of retirement, using all calculations applicable to the member under ORS 238.300 (2) and using actuarial equivalency factor tables in effect on the effective date of retirement for the purpose of all calculations using actuarial equivalency factor tables; or

(b) The amount calculated under subsection (3) of this section.

(3) For each member or alternate payee described in subsection (2) of this section, the board shall establish years of service, an account balance and a final average salary as of June 30, 2003. Years of service for the member as of June 30, 2003, shall include all creditable service of the member determined as of June 30, 2003, including any retirement credit acquired by the member under ORS 238.105 to 238.175 before July 1, 2003. The account balance shall include all employee contributions made by or on behalf of the member as of June 30, 2003, and earnings on those contributions as of June 30, 2003, credited in the manner provided by board rules in effect on May 9, 2003, governing crediting of earnings upon retirement of a member. The board shall then calculate the retirement allowance selected by the member under ORS 238.300, 238.305, 238.320 or 238.325, using all calculations applicable to the member under ORS 238.300 (2), except that:

(a) The board shall use the actuarial equivalency factor tables in effect on June 30, 2003, for the purpose of all calculations using actuarial equivalency factor tables; and

(b) The board shall use the years of service, account balance and final average salary established by the board under this subsection for the member as of June 30, 2003.

(4) The board need not perform the calculations described in subsections (2) and (3) of this section for a member if the board actuarially determines that one of the calculations described in subsection (2) or (3) of this section necessarily provides the highest amount.

(5) Any monthly payments to be made to a death beneficiary under ORS 238.390, 238.395 or 238.405 for a member who dies on or after May 9, 2003, shall be calculated using the actuarial equivalency factor tables that are in effect on the date that the first payment is due to the death beneficiary.

(6) This section and section 2, chapter 68, Oregon Laws 2003 [238.607], do not apply to the calculation of the retirement allowance and surviving spouse pension of a person who is a judge member on June 30, 2003, and who makes an election under ORS 238.565 (4). The board shall use the actuarial equivalency factor tables in effect on June 30, 2003, for the purpose of calculating the retirement allowance and surviving spouse pension of a person who is a judge member on June 30, 2003, and who makes an election under ORS 238.565 (4), whether that election is made before, on or after June 30, 2003.

[2003 c.67 §40; 2003 c.68 §4; 2003 c.625 §16]



Section 238.608 - Separate actuarial equivalency factor tables for certain police officers and firefighters.

(2) The provisions of this section apply to members of the system who are defined as firefighters under ORS 238.005 or as police officers under ORS 238.005 (19)(a), (b), (d), (e), (f), (g), (L), (m), (o), (p) or (q).

[2003 c.68 §7; 2003 c.625 §18; 2011 c.9 §26; 2011 c.506 §34; 2011 c.637 §74b]



Section 238.610 - Administrative expenses of system; rules.

(b) The board may adopt rules establishing procedures for recovering administrative costs from participating public employers for providing to those employers information or services needed to report in compliance with generally accepted accounting principles. Administrative costs recovered under this paragraph may be recovered only from interest earned on employer contributions made under ORS 238.225 or 238A.220.

(2) In order to facilitate financing the establishment and administration of the system the board may designate fiscal periods and may provide that extraordinary expenses incurred during one such period, such as expenses for equipment and actuarial studies, may, for purposes of equitably distributing part of the burden of the expenses, be apportioned to subsequent fiscal periods in such manner as to the board seems equitable.

(3) For each fiscal period designated by the board there shall be deducted from the interest earned by the fund, the administrative expenses of the system for that period; provided, that if such interest be insufficient for such purpose, the excess expense shall be paid by deducting from the account of each employer participating in the system that fraction of the administrative expense of the system for that period which the employer’s total contribution to the fund for the period is of the sum of all the employers’ contributions to the fund for the period.

(4) Amounts payable as refunds and retirement allowances shall not for any purpose be deemed expenses of the board and shall not be included in its biennial departmental budget.

[Formerly 237.291; 2003 c.105 §5; 2003 c.733 §56; 2014 c.105 §1]



Section 238.615 - Revolving fund for payment of administrative expenses.

(2) The revolving fund may be used by the system to pay travel expenses for employees of the system and for any consultants or advisors for whom payment of travel expenses is authorized by law, or advances therefor, or for salary advances or payment to terminating employees, or for receipt and disbursement of funds made available to the system through vocational rehabilitation training programs.

(3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the system and by the department. When such claims have been approved, a warrant covering them shall be drawn in favor of the system and charged against the appropriate fund or account and shall be used to reimburse the revolving fund.

[Formerly 237.293]



Section 238.618 - Exclusion of employer or employee from system to maintain tax qualification.

[1999 c.317 §3]



Section 238.620



Section 238.625



Section 238.630 - Board generally; rules.

(2) The board shall have:

(a) The powers and privileges of a corporation, including the right to sue and be sued in its own name as such board; and

(b) The power and duty, subject to the limitations of this chapter and ORS chapter 238A, of managing the system.

(3) The board:

(a) Shall arrange for actuarial service for the system;

(b) Shall employ a director;

(c) Shall create such other positions as it deems necessary to sound and economical administration of the system, which positions the director shall fill by appointment;

(d) Shall, with the approval of the Director of the Oregon Department of Administrative Services, and as otherwise provided by law, fix the salaries of all persons employed for purposes of administering the system;

(e) Shall publish and distribute to all employer and employee members of the system an annual report including a summary of investments of moneys in the fund, investment earnings, significant legislative or administrative changes in the system and other pertinent information on the operation of the system for the preceding year;

(f) Shall determine the actuarial equivalency of optional forms of retirement allowances and pensions and adopt for that purpose the necessary actuarial equivalency factor tables in the manner provided by ORS 238.607, which shall constitute a part of the system; and

(g) Shall adopt rules and take all actions necessary to maintain qualification of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. Rules under this paragraph may impose limits on contributions to the system, limits on benefits payable from the system and other limitations or procedures required or imposed under federal law or regulation for the purpose of qualification of the Public Employees Retirement System and Public Employees Retirement Fund under the Internal Revenue Code as a governmental retirement plan and trust.

(4) The board established by this section shall succeed to all the duties and prerogatives of the Public Employees Retirement Board created by chapter 401, Oregon Laws 1945, in relation to the Public Employees Retirement Fund, and in addition shall perform all duties required of it by ORS 237.950 to 237.980, in regard to moneys payable to or from such fund.

(5) The board shall identify by rule those records that must be maintained by participating public employers for the purposes of subsection (3)(g) of this section. A participating public employer shall maintain records for all employees who are members of the system as required by board rules, and shall provide that information to the board upon request.

[Formerly 237.251; 1997 c.121 §3; 2001 c.945 §6; 2003 c.68 §8; 2003 c.69 §1; 2003 c.733 §57]



Section 238.635 - Board consideration of system goals and objectives.

[Formerly 237.253]



Section 238.640 - Qualifications of board members.

(2) One member of the board must be:

(a) An employee of the state in a management position at the time of appointment and throughout the term of appointment; or

(b) A person who holds an elective office, by election or appointment, in the governing body of a participating public employer, other than the state.

(3) One member of the board must be either:

(a) A retired member of the Public Employees Retirement System who retired from a position in an appropriate bargaining unit as defined in ORS 243.650; or

(b) A public employee, as defined in ORS 243.650, who is in an appropriate bargaining unit, as defined in ORS 243.650, and who has an exclusive representative at the time of the member’s appointment and throughout the term of the member. Membership on the board does not affect the status of the person as a public employee, as defined in ORS 243.650.

(4) Three members of the board must have experience in business management, pension management or investing. A member appointed under this subsection may not be a member of the Public Employees Retirement System or a beneficiary of a member of the system, and may not have any interest in benefits provided by the system.

(5) Notwithstanding the qualifications established for members of the board under this section, all members of the board have the same fiduciary duties and must exercise the same degree of independent judgment.

(6) Any vacancy on the board shall be filled by appointment for the unexpired term of the member replaced. Members of the board may be reappointed.

(7) Except as provided in subsection (8) of this section, a member of the board is entitled to compensation and expenses as provided in ORS 292.495 from the Public Employees Retirement Fund.

(8) Any member of the board who is an active member of the system shall be released by the participating public employer who employs the member for the purpose of conducting the official business of the board. The wages or salary of the member shall not be reduced during periods that the member is released from duty for the purpose of conducting the official business of the board. The board shall reimburse a public employer for the cost of continuing the wages or salary of the member while the member is released from duty under this subsection. A member who continues to receive wages or salary under the provisions of this subsection shall not receive compensation under ORS 292.495, but shall receive travel and other expenses provided for under ORS 292.495. The provisions of this subsection do not apply to any person who is a member of the board and who holds another office that is subject to the provisions of section 10, Article II of the Oregon Constitution, prohibiting the holding of more than one lucrative office.

[Formerly 237.255; 1997 c.324 §1; 2001 c.945 §6a; 2003 c.69 §2; 2010 c.1 §1]



Section 238.645 - Director and staff.

[Formerly 237.259; 2003 c.733 §58]



Section 238.646 - Authority of Director of Public Employees Retirement System to require fingerprints.

(1)(a) Is employed or applying for employment by the system; or

(b) Provides services or seeks to provide services to the system as a contractor, vendor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property;

(d) That has mailroom duties as the primary duty or job function of the position;

(e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information;

(f) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

(g) In which the person has responsibility for auditing within the system.

[2005 c.730 §76]

Note: 238.646 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 238.650 - Rules of board; written plan document.

(2) All rules adopted by the board become part of the written plan document of the Public Employees Retirement System for the purpose of the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code.

[Formerly 237.263; 1999 c.317 §1; 2003 c.733 §59]



Section 238.655 - Procedure for board hearings.

[Formerly 237.315]



Section 238.657 - Board counsel.

[2003 c.67 §14a; 2005 c.22 §180]

Note: Legislative Counsel has substituted "chapter 67, Oregon Laws 2003," for the words "this 2003 Act" in section 14a, chapter 67, Oregon Laws 2003, compiled as 238.657. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.



Section 238.660 - Fund generally; board review of legislative proposals.

(2) Until all liabilities to members and their beneficiaries are satisfied, assets of the fund may not be diverted or otherwise put to any use that is not for the exclusive benefit of members and their beneficiaries. This subsection does not limit return of employer contributions for health benefits in the manner provided by ORS 238.410, 238.415 and 238.420 upon satisfaction of all liabilities for health benefits under those sections.

(3) The State of Oregon and other public employers that make contributions to the fund have no proprietary interest in the fund or in the contributions made to the fund by them. The state and other public employers disclaim any right to reclaim those contributions and waive any right of reclamation they may have in the fund. This subsection does not prohibit alteration or refund of employer contributions if the alteration or refund is authorized under this chapter or ORS chapter 238A and is due to erroneous payment or decreased liability for employer contributions under the system. This subsection does not prohibit the offset of contributions to the individual account program under ORS 238.229 (5).

(4) The board may accept gifts of money or other property from any source, given for the uses and purposes of the system. Money so received shall be paid into the fund. Money or other property so received shall be used for the purposes for which received. Unless otherwise prescribed by the source from which the money or other property is received, the money shall be considered as income of the fund and the other property shall be retained, managed and disposed of as are investments of the fund.

(5) All moneys paid into the fund shall be deposited with the State Treasurer, who shall be custodian of the fund and pay all warrants drawn on it in compliance with law. No such warrant shall be paid until the claim for which it is drawn is first approved by the director or designee and otherwise audited and verified as required by law. Monthly, each beneficiary’s gross benefit shall be calculated; applicable deductions made for taxes, insurance and other withholdings; and the net amount paid to the beneficiary, by check or by electronic funds transfer (EFT) to the beneficiary’s bank. A deduction summary shall be made, by type, and a check issued for the aggregate of each type for transmittal to the appropriate taxing jurisdiction, vendor or institution. A voucher shall be prepared and transmitted to the Oregon Department of Administrative Services for reimbursement of the checking account, and the department shall draw a warrant on the State Treasurer, payable to the Public Employees Retirement System, for the amount thereof.

(6) Any warrant, check or order for the payment of benefits or refunds under the system out of the fund issued by the board which is canceled, declared void or otherwise made unpayable pursuant to law because it is outstanding and unpaid for a period of more than two years, may be reissued by the board without bond if the payee is located after such warrant, check or order is canceled, declared void or otherwise made unpayable pursuant to law.

(7) All references in this chapter to checks or warrants are subject to the provisions of ORS 291.001.

(8) The board shall provide for an annual audit of the retirement fund and for an annual report to the Legislative Assembly and to all members of, retirees of, and all employers participating in, the system. The annual report must contain financial statements prepared in accordance with generally accepted accounting principles. The financial statements must include the report of any independent auditor.

(9) The board may review legislative proposals for changes in the benefits provided under this chapter and ORS chapter 238A and may make recommendations to committees of the Legislative Assembly on those proposed changes. In making recommendations under this subsection, the board acts as a policy advisor to the Legislative Assembly and not as a fiduciary. In making recommendations under this subsection on the Oregon Public Service Retirement Plan established by ORS chapter 238A, the board shall seek to maintain the balance between benefits and costs, and the relative risk borne by employers and employees with respect to investment performance, reflected in ORS chapter 238A as in effect on January 1, 2004.

(10) The board shall appoint a committee to advise the board on legislative proposals for changes in the benefits provided under this chapter and ORS chapter 238A. The committee must have an equal number of members representing labor and management. No costs of reviewing legislative proposals and making recommendations under this subsection may be charged to the fund. Any member of the committee who is an active member of the system shall be released by the participating public employer who employs the member for the purpose of conducting the official business of the committee, and the wages or salary of the member may not be reduced by the employer during periods that the member is released from duty for the purpose of conducting the official business of the committee.

[Formerly 237.271; 1997 c.121 §1; 1999 c.317 §8; 1999 c.407 §6; 2001 c.945 §3; 2003 c.17 §2; 2003 c.625 §29; 2003 c.733 §60; 2009 c.889 §2]



Section 238.661 - Moneys in fund appropriated to board.

[2001 c.716 §10; 2003 c.733 §61]



Section 238.665 - Contributions and interest not included in board’s budget.

[Formerly 237.279; 2001 c.945 §64; 2003 c.733 §62]



Section 238.667



Section 238.670 - Reserve accounts in fund.

(a) To prevent any deficit in the fund by reason of the insolvency of a participating public employer. Reserves under this paragraph may be funded only from the earnings on employer contributions made under ORS 238.225.

(b) To pay any legal expenses or judgments that do not arise in the ordinary course of adjudicating an individual member’s benefits or an individual employer’s liabilities.

(c) To provide for any other contingency that the board may determine to be appropriate.

(2) At the close of each calendar year, the board shall set aside, out of interest and other income received during the calendar year, after deducting the amounts provided by law and to the extent that such income is available, a sufficient amount to credit to the reserves for pension accounts and annuities varying percentage amounts adopted by the board as a result of periodic actuarial investigations. If total income available for distribution exceeds those percentages of the total accumulated contributions of employees and employers, the reserves for pensions and annuities shall participate in such excess.

(3) The board may set aside, out of interest and other income received through investment of the fund, such part of the income as the board considers necessary, which moneys so segregated shall remain in the fund and constitute one or more reserve accounts. Such reserve accounts shall be maintained and used by the board to offset gains and losses of invested capital. The board, from time to time, may cause to be transferred from the reserve account provided for in subsection (1) of this section to a reserve account provided for in this subsection such amount as the board determines to be unnecessary for the purposes set forth in subsection (1) of this section and to be necessary for the purposes set forth in this subsection.

(4) The board may provide for amortizing gains and losses of invested capital in such instances as the board determines that amortization is preferable to a reserve account provided for in subsection (3) of this section.

(5) At least 30 days before crediting any interest and other income received through investment of the Public Employees Retirement Fund to any reserve account in the fund, the board shall submit a preliminary proposal for crediting to the appropriate legislative review agency, as defined in ORS 291.371 (1), for its review and comment.

[Formerly 237.281; 2001 c.945 §5]



Section 238.672 - Crediting of earnings to employer upon death or retirement of member.

[2001 c.945 §21]



Section 238.675 - Transfer of unclaimed death benefit or account balance to other account or reserve.

(A) The total benefit payable to the beneficiaries designated by the deceased member is less than $250 in amount;

(B) Ten years have passed since the death of the member; and

(C) No claim has been made for the benefit payment.

(b) Amounts transferred under this section shall be credited to accounts or reserves in the fund designated by the board in its discretion.

(c) The board shall establish procedures for the filing of a delayed claim by a beneficiary of a deceased member who would otherwise be entitled to receive a benefit payment. Delayed claims may be filed after the 10-year period provided for in paragraph (a) of this subsection.

(2)(a) The Public Employees Retirement Board may transfer the amount credited to the member account of a former member to another account or reserve in the fund if:

(A) The total amount credited to the member account of the former member is less than $250;

(B) The membership of the person in the system has been terminated under the provisions of ORS 238.095 (2) or the membership of the person in the pension program or individual account program has been terminated under ORS 238A.110 or 238A.310; and

(C) Ten years have passed since the former member ceased to be a member of the system and no claim has been made for payment of the amount credited to the member account of the former member.

(b) Amounts transferred under this section shall be credited to reserves or accounts in the fund designated by the board in its discretion.

(c) The board shall establish procedures for the filing of a delayed claim by a former member of the system who would otherwise be entitled to receive amounts credited to the member account of the former member. Delayed claims may be filed after the 10-year period provided for in paragraph (a) of this subsection.

[Formerly 237.295; 2001 c.945 §65; 2003 c.733 §63]



Section 238.680 - Integration of other retirement systems.

(a) May cause a financial and actuarial investigation of the proposed integration to be made, the cost of which shall be borne by the previously established system; and

(b) May upon such terms as are set forth in a contract between the board and the employer, integrate the previously established system into the system established by this chapter.

(2) Nothing in this chapter nor any action taken pursuant thereto shall reduce or impair the benefits which employees who are receiving benefits from a retirement system integrated with the system provided by this chapter would have received had the integration not been effected.

(3) A retirement plan which has been adopted by an association organized pursuant to the provisions of ORS chapter 239 (1997 Edition), prior to April 8, 1953, and which exists on April 8, 1953, may be integrated into the retirement system established by this chapter in the manner prescribed in this subsection and not otherwise:

(a) A proposed form of contract setting forth all the terms, conditions and provisions of the integration shall be prepared by, and adopted by a majority vote of, the board of trustees of the association and approved by the board of directors of the school district in which the association is organized.

(b) The proposed contract so adopted and approved shall be submitted to a vote of the active members of the association. In submitting a proposed contract, an association shall follow the procedure provided in its bylaws for the promulgation and adoption of bylaws.

(c) Adoption by the membership of an association of a proposed contract of integration shall be by an affirmative vote of not less than two-thirds of the active members of the association at the time of the election.

(d) The proposed contract so formulated, approved and adopted shall be submitted to the retirement board created by ORS 238.630 for acceptance or rejection. In the event that the proposed contract is accepted by the board, then the integration shall proceed in accordance with the provisions of the contract.

(e) No contract of integration shall in any way alter, impair or adversely affect any rights, benefits or privileges which have vested under the provisions of law in a member of an association by virtue of retirement, either on account of disability or on account of having attained the retirement age, prior to the effective date of the contract of integration.

(f) A contract of integration formulated, approved and adopted as provided in this subsection shall contain provisions whereby there will be provided to each active member of the association who becomes a member of the retirement system created by this chapter pursuant to a contract of integration, retirement benefits, in addition to the retirement benefits accruing for subsequent service under the Public Employes’ Retirement Act of 1953, determined in compliance with sound actuarial practice and with the findings of an accredited actuary on the basis of the reserves of the members at the time of the integration.

(g) A contract of integration shall likewise provide that any active member of an association which integrates with the retirement system may elect at the time of the integration as to whether the member shall obtain a refund of the amount standing to the credit of the member on the books of the association at the time of the integration. In the event that a member so elects, then the amount standing to the credit of the member shall be refunded and the additional benefits provided under paragraph (f) of this subsection shall not be available to the member to whom the refund is made.

(4) If a public employer applies for inclusion of a class of employees under ORS 238.035, application for integration under subsection (1) of this section shall be made by the employer and by two-thirds of the class of employees who are to become members of the system, or if the class designated under ORS 238.035 is covered by a collective bargaining agreement, application for the class shall be approved under the terms of the collective bargaining agreement.

(5) If a public employer entering into an integration contract under the provisions of this section continues to maintain the public employer’s previously established system for the purpose of providing benefits to some or all of the employer’s employees who become members of the system under the integration contract, the board may allow an employee or alternate payee to waive the right to receive all other benefits that would otherwise be paid under this chapter if:

(a) The employee or alternate payee elects to receive a refund of accumulated member contributions along with interest credited to those contributions at the time of refund; and

(b) The employer certifies to the board that the waiver of benefits other than the refund of member contributions is required as a condition of the employee’s or alternate payee’s receipt of benefits under the previously established system.

(6) A waiver under subsection (5) of this section must be made before an employee’s effective date of retirement or the effective date of an alternative payee’s election to commence receiving payments. The waiver is irrevocable as to the benefits waived and applies to all future payment of those benefits that would otherwise be made to the employee, the alternate payee or the beneficiaries of the employee or alternate payee. The provisions of subsection (5) of this section apply only to:

(a) Employees of the public employer who become members of the system under the provisions of the integration contract and who are participants in the previously established system of the public employer at the time the integration contract goes into effect; and

(b) Alternate payees of employees described in paragraph (a) of this subsection.

[Formerly 237.051; 1997 c.551 §1; 1999 c.130 §6]



Section 238.685 - Method of payment of unfunded obligation under integration contract.

(a) By agreeing to pay such portion of the obligation to the Public Employees Retirement System over a period of not to exceed 40 years, together with an appropriate rate of interest as determined by the Public Employees Retirement Board and the board of directors of the school district.

(b) By issuing one or more series of general obligation bonds for the estimated amount of such portion of the obligation and paying it from the proceeds or interest thereon. Except as provided in subsection (2) of this section, the initial authorization for the original issue of such bonds shall require approval of the electors of the district and shall otherwise conform to all requirements of law governing the issuance, sale, redemption, refunding and refinancing of bonds by the school district, the retention, segregation and use of bond proceeds and the levy of taxes for their payment.

(c) By issuing other notes, contracts or evidences of indebtedness for the estimated amount of such portion of the obligation and paying it therewith or from the proceeds or interest thereon. The interest rate on such notes, contracts or evidences of indebtedness shall be such as the board of directors of the school district finds is reasonably competitive with interest rates on bonds which could be issued pursuant to paragraph (b) of this subsection.

(d) By contracting with an insurance company authorized to write annuity contracts in this state to assume and pay the pensions of retired, active or former members of the association.

(2) Such agreement, bonds, notes, contracts or evidences of indebtedness, or any part of them, may be issued or entered into without an election, but in such case:

(a) To the extent the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness are paid from operating taxes within the district’s permanent tax rate limit, the school district shall each year divide its operating taxes into two portions, both within the district’s permanent tax rate limit, and one of such portions shall be the amount used to pay the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness for such year and the proceeds of such portion shall not be used for other purposes; and

(b) To the extent the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness are paid from revenues other than operating tax proceeds, the school district need not divide its levy as provided in paragraph (a) of this subsection and the principal and interest may be paid out of such other revenues.

(3) Part or all of the agreement, bonds, notes, contracts or evidences of indebtedness authorized by this section may be issued prior to or after the execution of the contract of integration. The validity or enforceability thereof shall not be affected by the terms of the contract of integration or by whether operating taxes are properly apportioned as provided in subsection (2)(a) of this section.

[Formerly 237.053; 1997 c.541 §359; 2001 c.945 §81]



Section 238.690 - Integration of retirement plan of mass transit district.

(2)(a) A proposed form of contract setting forth all the terms, conditions and provisions of the integration or participation shall be a mandatory subject of bargaining subject to the provisions of ORS 243.650 to 243.782.

(b) The proposed contract shall be submitted to a vote of the employees of the mass transit district, or the members of the affected bargaining unit of the applicable labor organization, and the board of directors of the mass transit district. In submitting a proposed contract to its members, the labor organization shall follow the procedure provided in its bylaws for the promulgation and adoption of bylaws.

(c) Adoption by the employees or members of the affected bargaining unit of the applicable labor organization of the proposed contract of integration or participation shall be by an affirmative vote of not less than two-thirds of the affected employees or active members of the affected bargaining unit of the applicable labor organization at the time of the election.

(d) The proposed contract so formulated, approved and adopted shall be submitted to the Public Employees Retirement Board. The board may exercise its authority to negotiate and enter into a contract with the mass transit district that would accomplish the integration or participation without adversely affecting the current operational and capital requirements of the mass transit district. The board may not enter into any contract that prevents those adverse effects by adjusting the level of benefits received by any of the employees of the mass transit district.

(e) A contract of prospective participation does not in any way alter, impair or adversely affect any rights, benefits or privileges that have vested under the provisions of law or collective bargaining agreement in an employee of a mass transit district by virtue of retirement, either on account of disability or on account of having attained the retirement age, prior to the effective date of the contract of integration or participation.

(f) When a public employer enters into a contract with the board under this section, the public employer shall agree to eventually extend coverage under this chapter to all eligible employees of the employer through subsequent contracts with the board.

(3) For the purposes of this section, "metropolitan statistical area" has that meaning given that term in ORS 267.010.

[Formerly 237.037; 2009 c.11 §20]



Section 238.692 - Definitions for ORS 238.692 to 238.698.

(1) "Pension liability" means:

(a) Monetary obligations of a participating public employer for which the employer is or will be required to transmit amounts to the Public Employees Retirement Board under the provisions of ORS 238.225, including any obligations arising out of an integration contract under ORS 238.680, or any other liability of a public body that is attributable to an obligation to pay pensions or other retirement benefits to officers or employees of the public body, whether active or retired; and

(b) Monetary obligations of a public employer arising out of an integration contract under ORS 238.680 for which the employer is required to transmit amounts to the Public Employees Retirement Board.

(2) "Public body" has the meaning given that term in ORS 287A.001.

(3) "State agency" means any officer, board, commission, department, division or institution in the administrative branch of state government.

[2001 c.945 §23; 2007 c.783 §77]



Section 238.694 - Certain public bodies authorized to issue bonds to finance pension liabilities; revenue bonds.

(2) Notwithstanding the limitation on indebtedness in ORS 287A.105 or any other limitation on indebtedness or borrowing under state or local law, for the purpose of obtaining funds to pay the pension liability of a public body, the governing body of a public body may authorize and cause the issuance of revenue bonds under ORS chapter 287A.

(3) The governing body of a public body may pledge the full faith and credit and taxing power of the public body to the payment of the principal and interest on bonds issued under ORS 238.692 to 238.698, and any premium on those bonds.

(4) Unless the charter of a county provides a lower limit, a county may issue revenue bonds to finance pension liabilities in an amount that does not exceed five percent of the real market value of the taxable property within the boundaries of the county.

(5) Revenue bonds authorized under this section need not comply with the procedure specified in ORS 287A.150.

(6) A public body that issues revenue bonds under this section may also issue revenue bonds for the purpose of refunding the bonds.

(7) A public body may enter into indentures or other agreements with trustees or escrow agents for the issuance, administration or payment of bonds authorized under this section.

[2001 c.945 §24; 2003 c.746 §8; 2005 c.443 §2; 2007 c.783 §78]



Section 238.695 - Intergovernmental agreements for collective issuance, administration or payment of bonds.

(2) Proceeds of bonds sold under an intergovernmental agreement entered into under this section, and any other funds or assets of a public body, together with interest or earnings on the proceeds, funds and assets, may be consolidated into one or more funds or accounts and may be pledged to the holders of the bonds.

(3) Public bodies may enter into indentures or other agreements with trustees or escrow agents for the issuance, administration or payment of bonds pursuant to an intergovernmental agreement entered into under this section.

(4) The State Treasurer may cooperate with, assist and provide recommendations to public bodies, and any intergovernmental entity created by public bodies under this section, relating to all matters involved in the issuance, administration and payment of bonds. Any expenses incurred by the State Treasurer in providing assistance to public bodies under this section may be paid as an administrative expense of the public body from the proceeds of the bonds issued with the assistance of the State Treasurer.

[2001 c.945 §25; 2007 c.783 §79]



Section 238.696 - Debt service trust fund.

(2) Moneys held in a debt service trust fund are subject to the limitations on investment imposed by ORS 294.033 and 294.035.

(3) A public body, or a group of public bodies that enter into an intergovernmental agreement under ORS 238.695, that has established a debt service trust fund under this section may not divert or pledge any moneys paid into the trust fund for any purpose other than the purpose specified in subsection (1) of this section until the total amount of principal and interest on bonds issued by the public body or under the intergovernmental agreement, and any premium on those bonds, is paid.

[2001 c.945 §26; 2007 c.783 §80]



Section 238.698 - Funds diversion agreement.

(a) Moneys payable to the public body or group of public bodies by the state agency from appropriations from the General Fund or any other source of moneys will be paid directly to a debt service trust fund established under ORS 238.696 in amounts equal to the debt service owed by the public body or group of public bodies;

(b) The state agency must pay the amounts required under the funds diversion agreement to the debt service trust fund established under ORS 238.696 pursuant to the schedule specified in the agreement before paying any other amounts to the public body or group of public bodies;

(c) The agreement is irrevocable; and

(d) The agreement will remain in effect until all the bonds issued by the public body or under the intergovernmental agreement are mature or redeemed.

(2) If for any reason a state agency that has entered into a funds diversion agreement is not able to pay moneys to a debt service trust fund as contemplated by the agreement, the state agency shall give notice to the public body or group of public bodies within 30 days after the state agency is aware that the moneys will not be paid.

(3) Nothing in this section, or in any funds diversion agreement entered into by a state agency under this section, may in any manner obligate the state or any state agency:

(a) To pay any amount that a public body is not otherwise entitled to receive under law; or

(b) To pay any principal or interest on bonds issued under ORS 238.692 to 238.698.

[2001 c.945 §27; 2007 c.783 §81]



Section 238.700 - Enforcement of requirements of ORS chapters 238 and 238A.

[Formerly 237.300; 1997 c.249 §71; 2003 c.733 §64]



Section 238.705 - State departments to remit contributions and furnish reports.

(2) Any public employer delinquent in remitting contributions shall be charged interest on the total amount of contributions due from it at the rate of one percent per month or fraction thereof during which the public employer is delinquent. Interest so paid shall be deposited in the Public Employees Retirement Fund and shall be used by the board in paying administrative expenses of the system.

(3) If any state officer or agency fails to remit any contribution or other obligation required by law, the Public Employees Retirement Board, within 30 days after the date the request therefor has been made by it by registered mail or by certified mail with return receipt, may certify to the Oregon Department of Administrative Services the fact of such failure and the amount of the delinquent contribution or obligation, together with its request that such amount be set over from funds of the delinquent officer or agency to the credit of the Public Employees Retirement Fund. A copy of such certification and request shall be furnished the delinquent officer or agency. The department shall, within 10 days after receipt of the request of the board, approve the payment of such amount by the delinquent officer or agency from funds allocated to the officer or agency for the current biennium and draw a warrant for payment of the amount of the contribution or obligation due out of funds in the State Treasury allocated to the use of the delinquent officer or agency.

(4) If any public employer other than a state agency fails to remit any contribution or pay any other obligation due under this chapter or ORS chapter 238A, the board may certify to the department the fact of such failure. Upon receipt of the certification the department shall withhold payment to the public employer of any revenues or funds in the State Treasury in which the public employer is entitled by law to share and which have been apportioned to the public employer until the board certifies to the department that the failure has been remedied. The board shall send a copy of each certification it makes under this subsection to the public employer affected.

(5) Any public employer delinquent in making reports or supplying information concerning its employees in the manner required by the board shall be charged a penalty of the lesser of $2,000 or one percent of the total annual contributions, for each month or fraction thereof during which the employer is delinquent. In addition, the board may send an auditor to the office of the employer to examine its records and to obtain the necessary reports, the entire cost of such audit to be paid by the delinquent employer. Penalties and other charges so paid shall be used by the board in paying administrative expenses of the system.

[Formerly 237.301; 2003 c.733 §65]



Section 238.710 - Mandamus against defaulting employer; appeal.

[Formerly 237.311; 2005 c.22 §181]



Section 238.715 - Recovery of overpayments; rules.

(a) Reducing the monthly payment to the member or other person for as many months as may be determined by the board to be necessary to recover the overpayment or other improperly made payment; or

(b) Reducing the monthly payment to the member or other person by an amount actuarially determined to be adequate to recover the overpayment or other improperly made payment during the period during which the monthly payment will be made to the member or other person.

(2)(a) Any person who receives a payment from the Public Employees Retirement Fund and who is not entitled to receive that payment, including a member of the system who receives an overpayment, holds the improperly made payment in trust subject to the board’s recovery of that payment under this section or by a civil action or other proceeding.

(b) The board may recover an improperly made payment in the manner provided by subsection (1) of this section from any person who receives an improperly made payment from the fund and who subsequently becomes entitled to receive a monthly payment from the fund.

(c) The board may recover an improperly made payment by reducing any lump sum payment in the amount necessary to recover the improperly made payment if a person who receives an improperly made payment from the fund subsequently becomes entitled to receive a lump sum payment from the fund.

(3) Unless the member or other person receiving a monthly payment from the fund authorizes a greater reduction, the board may not reduce the monthly payment made to a member or other person under the provisions of subsection (1) of this section by an amount that is equal to more than 10 percent of the monthly payment.

(4) Before reducing a benefit to recover an overpayment or erroneous payment, or pursuing any other collection action under this section, the board shall give notice of the overpayment or erroneous payment to the person who received the payment. The notice shall describe the manner in which the person who received the payment may appeal the board’s determination that an overpayment or erroneous payment was made, the action the board may take if the person does not respond to the notice and the authority of the board to assess interest, penalties or costs of collection.

(5) If the board determines that an overpayment or erroneous payment was not caused by the system or by a participating public employer, the board may assess interest in an amount equal to one percent per month on the balance of the improperly made payment until the payment is fully recovered. The board may also assess to the member or other person all costs incurred by the system in recovering the payment, including attorney fees. Interest and costs may be collected in the manner prescribed in subsections (1) and (2) of this section. The board may waive the interest and costs on an overpayment or other improperly made payment for good cause shown.

(6) Notwithstanding ORS 293.240, the board may waive the recovery of any payment or payments made to a person who was not entitled to receive the payment or payments if the total amount of the overpayment or other improperly made payments is less than $50.

(7) A payment made to a person from the fund may not be recovered by the board unless within six years after the date that the payment was made the board has commenced proceedings to recover the payment. For the purposes of subsection (1) of this section, the board shall be considered to have commenced proceedings to recover the payment upon mailing of notice to the person receiving a monthly payment that the board has determined that an overpayment or other improperly made payment has been made.

(8) The remedies authorized under this section are supplemental to any other remedies that may be available to the board for recovery of amounts incorrectly paid from the fund to members of the system or other persons.

(9) The board shall adopt rules establishing the procedures to be followed by the board in recovering overpayments and erroneous payments under this section.

[Formerly 237.312; 2003 c.105 §6; 2003 c.733 §66]



Section 238.720 - Rollover contributions; application against payments improperly made to retirees; rules.

(2) If the board accepts a rollover contribution under this section, the contribution shall be paid into the Public Employees Retirement Fund and credited against the amounts claimed by the board as overpayments or other improperly made payments.

(3) The board shall adopt rules and establish procedures for determining whether a retired member will be allowed to make a rollover contribution under this section. Rules and procedures adopted by the board must ensure that the rollover contributions do not adversely affect the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental plan and trust under federal income tax law.

[2007 c.628 §2]



Section 238.750 - Short title.

[Formerly 237.001; 2003 c.733 §67]






Chapter 238A - Oregon Public Service Retirement Plan

Section 238A.005 - Definitions.

(1) "Active member" means a member of the pension program or the individual account program of the Oregon Public Service Retirement Plan who is actively employed in a qualifying position.

(2) "Actuarial equivalent" means a payment or series of payments having the same value as the payment or series of payments replaced, computed on the basis of interest rate and mortality assumptions adopted by the board.

(3) "Board" means the Public Employees Retirement Board.

(4) "Eligible employee" means a person who performs services for a participating public employer, including elected officials other than judges. "Eligible employee" does not include:

(a) Persons engaged as independent contractors;

(b) Aliens working under a training or educational visa;

(c) Persons provided sheltered employment or make-work by a public employer;

(d) Persons categorized by a participating public employer as student employees;

(e) Any person who is an inmate of a state institution;

(f) Employees of foreign trade offices of the Oregon Business Development Department who live and perform services in foreign countries under the provisions of ORS 285A.075 (1)(g);

(g) An employee actively participating in an alternative retirement program established under ORS 353.250 or an optional retirement plan established under ORS 341.551;

(h) Employees of a public university listed in ORS 352.002 who are actively participating in an optional retirement plan offered under ORS 243.800;

(i) Any employee who belongs to a class of employees that was not eligible on August 28, 2003, for membership in the system under the provisions of ORS chapter 238 or other law;

(j) Any person who belongs to a class of employees who are not eligible to become members of the Oregon Public Service Retirement Plan under the provisions of ORS 238A.070 (2);

(k) Any person who is retired under ORS 238A.100 to 238A.250 or ORS chapter 238 and who continues to receive retirement benefits while employed; and

(L) Judges.

(5) "Firefighter" means:

(a) A person employed by a local government, as defined in ORS 174.116, whose primary job duties include the fighting of fires;

(b) The State Fire Marshal, the chief deputy state fire marshal and deputy state fire marshals; and

(c) An employee of the State Forestry Department who is certified by the State Forester as a professional wildland firefighter and whose primary duties include the abatement of uncontrolled fires as described in ORS 477.064.

(6) "Fund" means the Public Employees Retirement Fund.

(7)(a) "Hour of service" means:

(A) An hour for which an eligible employee is directly or indirectly paid or entitled to payment by a participating public employer for performance of duties in a qualifying position; and

(B) An hour of vacation, holiday, illness, incapacity, jury duty, military duty or authorized leave during which an employee does not perform duties but for which the employee is directly or indirectly paid or entitled to payment by a participating public employer for services in a qualifying position, as long as the hour is within the number of hours regularly scheduled for the performance of duties during the period of vacation, holiday, illness, incapacity, jury duty, military duty or authorized leave.

(b) "Hour of service" does not include any hour for which payment is made or due under a plan maintained solely for the purpose of complying with applicable workers’ compensation laws or unemployment compensation laws.

(8) "Inactive member" means a member of the pension program or the individual account program of the Oregon Public Service Retirement Plan whose membership has not been terminated, who is not a retired member and who is not employed in a qualifying position.

(9) "Individual account program" means the defined contribution individual account program of the Oregon Public Service Retirement Plan established under ORS 238A.025.

(10) "Institution of higher education" means a public university listed in ORS 352.002, the Oregon Health and Science University or a community college, as defined in ORS 341.005.

(11) "Member" means an eligible employee who has established membership in the pension program or the individual account program of the Oregon Public Service Retirement Plan and whose membership has not been terminated under ORS 238A.110 or 238A.310.

(12) "Participating public employer" means a public employer as defined in ORS 238.005 that provides retirement benefits for employees of the public employer under the system.

(13) "Pension program" means the defined benefit pension program of the Oregon Public Service Retirement Plan established under ORS 238A.025.

(14) "Police officer" means a police officer as described in ORS 238.005.

(15) "Qualifying position" means one or more jobs with one or more participating public employers in which an eligible employee performs 600 or more hours of service in a calendar year, excluding any service in a job for which benefits are not provided under the Oregon Public Service Retirement Plan pursuant to ORS 238A.070 (2).

(16) "Retired member" means a pension program member who is receiving a pension as provided in ORS 238A.180 to 238A.195.

(17)(a) "Salary" means the remuneration paid to an active member in return for services to the participating public employer, including remuneration in the form of living quarters, board or other items of value, to the extent the remuneration is includable in the employee’s taxable income under Oregon law. "Salary" includes the additional amounts specified in paragraph (b) of this subsection, but does not include the amounts specified in paragraph (c) of this subsection, regardless of whether those amounts are includable in taxable income.

(b) "Salary" includes the following amounts:

(A) Payments of employee and employer money into a deferred compensation plan that are made at the election of the employee.

(B) Contributions to a tax-sheltered or deferred annuity that are made at the election of the employee.

(C) Any amount that is contributed to a cafeteria plan or qualified transportation fringe benefit plan by the employer at the election of the employee and that is not includable in the taxable income of the employee by reason of 26 U.S.C. 125 or 132(f)(4), as in effect on December 31, 2014.

(D) Any amount that is contributed to a cash or deferred arrangement by the employer at the election of the employee and that is not included in the taxable income of the employee by reason of 26 U.S.C. 402(e)(3), as in effect on December 31, 2014.

(E) Retroactive payments described in ORS 238.008.

(F) The amount of an employee contribution to the individual account program that is paid by the employer and deducted from the compensation of the employee, as provided under ORS 238A.335 (1) and (2)(a).

(G) The amount of an employee contribution to the individual account program that is not paid by the employer under ORS 238A.335.

(H) Wages of a deceased member paid to a surviving spouse or dependent children under ORS 652.190.

(c) "Salary" does not include the following amounts:

(A) Travel or any other expenses incidental to employer’s business which is reimbursed by the employer.

(B) Payments made on account of an employee’s death.

(C) Any lump sum payment for accumulated unused sick leave, vacation leave or other paid leave.

(D) Any severance payment, accelerated payment of an employment contract for a future period or advance against future wages.

(E) Any retirement incentive, retirement bonus or retirement gratuitous payment.

(F) Payment for a leave of absence after the date the employer and employee have agreed that no future services in a qualifying position will be performed.

(G) Payments for instructional services rendered to public universities listed in ORS 352.002 or the Oregon Health and Science University when those services are in excess of full-time employment subject to this chapter. A person employed under a contract for less than 12 months is subject to this subparagraph only for the months covered by the contract.

(H) The amount of an employee contribution to the individual account program that is paid by the employer and is not deducted from the compensation of the employee, as provided under ORS 238A.335 (1) and (2)(b).

(I) Any amount in excess of $200,000 for a calendar year. If any period over which salary is determined is less than 12 months, the $200,000 limitation for that period shall be multiplied by a fraction, the numerator of which is the number of months in the determination period and the denominator of which is 12. The board shall adopt rules adjusting this dollar limit to incorporate cost-of-living adjustments authorized by the Internal Revenue Service.

(18) "System" means the Public Employees Retirement System.

[2003 c.733 §1; 2005 c.152 §1; 2005 c.332 §2; 2005 c.728 §4; 2007 c.804 §77; 2009 c.5 §1; 2009 c.762 §48; 2009 c.909 §1; 2010 c.1 §9; 2010 c.82 §1; 2011 c.7 §1; 2011 c.637 §75; 2012 c.31 §1; 2013 c.377 §1; 2013 c.768 §112; 2014 c.52 §1; 2014 c.107 §§4,5; 2015 c.442 §1]



Section 238A.010 - Computation of hours of service.

[2003 c.733 §1a]



Section 238A.025 - Oregon Public Service Retirement Plan established.

(2) Notwithstanding any provision of ORS chapter 238, any person who is employed by a participating public employer on or after August 29, 2003, and who has not established membership in the Public Employees Retirement System before August 29, 2003, is entitled to receive only the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers on and after August 29, 2003, and has no right or claim to any benefit under ORS chapter 238 except as specifically provided by this chapter.

(3) Any person who is a member of the Public Employees Retirement System on August 28, 2003, is entitled to receive the benefits provided by ORS chapter 238 for all service performed before, on and after August 29, 2003, unless the person’s membership in the system is subsequently terminated under ORS 238.095. If the person’s membership in the system is terminated under ORS 238.095 on or after August 29, 2003, the person is entitled to receive the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers after the termination of membership.

(4) A person establishes membership in the system before August 29, 2003, for the purposes of this section if:

(a) The person is a member of the system, or a judge member of the system, on August 28, 2003; or

(b) The person performed any period of service for a participating public employer before August 29, 2003, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system.

(5) Except as provided in this chapter, ORS chapter 238 does not apply to the Oregon Public Service Retirement Plan.

(6) The provisions of this section do not apply to a person elected or appointed as a judge as defined in ORS 238.500.

[2003 c.733 §2; 2005 c.332 §6; 2005 c.808 §9; 2007 c.624 §1; 2007 c.769 §1a]



Section 238A.030 - Information technology system.

[2003 c.733 §83]

Note: 238A.030 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 238A.050 - Oregon Public Service Retirement Plan part of Public Employees Retirement System.

(2) ORS 238.008, 238.225, 238.229, 238.231, 238.285, 238.410, 238.445, 238.447, 238.450, 238.455, 238.458, 238.460, 238.465, 238.470, 238.600, 238.601, 238.605, 238.610, 238.615, 238.618, 238.630, 238.635, 238.640, 238.645, 238.655, 238.660, 238.661, 238.665, 238.675, 238.692, 238.694, 238.695, 238.696, 238.698, 238.700, 238.705, 238.710 and 238.715 apply to the Oregon Public Service Retirement Plan.

(3) The Oregon Investment Council shall invest the assets of the Oregon Public Service Retirement Plan as a part of the Public Employees Retirement Fund. Except as provided by subsection (4) of this section, the investment of Oregon Public Service Retirement Plan assets is subject to the provisions of ORS 293.701 to 293.857. The Oregon Investment Council may invest assets of the individual account program and pension program differently than the other assets of the Public Employees Retirement System.

(4) Investment of the assets of the Oregon Public Service Retirement Plan is not subject to the limitations imposed by ORS 293.726 (6).

(5) The board may contract with a private provider for the administration of the individual account program. The board is not subject to the provisions of ORS chapter 279A or 279B in awarding a contract under the provisions of this subsection. The board shall establish procedures for inviting proposals and awarding contracts under this subsection.

[2003 c.733 §§3,3a; 2005 c.808 §§15,16; 2010 c.1 §5; 2013 s.s. c.3 §5]



Section 238A.070 - Participation generally.

(a) Shall continue to be participating public employers for the purpose of the Oregon Public Service Retirement Plan;

(b) Shall provide benefits under the pension program established under ORS 238A.100 to 238A.250 for eligible employees who are members of the pension program; and

(c) Shall participate in the individual account program.

(2) Any participating public employer that provided retirement benefits under ORS chapter 238 for some but not all of the employees of the participating public employer on August 28, 2003, need not provide benefits under the Oregon Public Service Retirement Plan for any class of employees who were not members of the system on August 28, 2003.

(3) Any public employer that is not a participating public employer on August 28, 2003, may become a participating public employer under the pension program or the individual account program, or both. A public employer may become a participating public employer under this subsection only for the purposes of service performed by eligible employees of the public employer on or after the date the public employer elects to participate in the program.

[2003 c.733 §4]



Section 238A.100 - Establishing membership under pension program.

(b) Employer contributions for new members of the pension program shall first be made under ORS 238A.220 for those wages that are attributable to services performed by the employee during the first full pay period following the six-month period, without regard to when those wages are considered earned for other purposes under this chapter.

(2) A person who is elected or appointed to an office with a fixed term other than as a member of the Legislative Assembly, or who is appointed by the Governor to an office as head of a department, may elect not to become a member of the pension program by giving the Public Employees Retirement Board written notice not later than 30 days after taking office. An election under this subsection also operates as an election not to become a member of the individual account program. An election under this subsection is irrevocable during the term of office for which the election is made.

[2003 c.733 §5; 2015 c.326 §1]



Section 238A.110 - Termination of membership.

(1) A member dies;

(2) A member withdraws under ORS 238A.120; or

(3) A member forfeits retirement credit under ORS 238A.145.

[2003 c.733 §6]



Section 238A.115 - Vesting.

(a) The date on which the member completes at least 600 hours of service in each of five calendar years. The five calendar years need not be consecutive, but are subject to the provisions of subsection (3) of this section.

(b) The date on which an active member reaches the normal retirement age for the member under ORS 238A.160.

(c) If the pension program is terminated, the date on which termination becomes effective, but only to the extent the pension program is then funded.

(2) If on the date that a person becomes an active member the person has already reached the normal retirement age for the person under ORS 238A.160, the person is vested in the pension program on that date.

(3) If a member of the pension program who is not vested in the pension program performs fewer than 600 hours of service in each of five consecutive calendar years, hours of service performed before the first calendar year of the period of five consecutive calendar years shall be disregarded for purposes of determining whether the member is vested under subsection (1)(a) of this section.

(4) Solely for purposes of determining whether a member is vested under this section, hours of service include creditable service, as defined in ORS 238.005, performed by the person before the person became an eligible employee, as long as the membership of the person under ORS chapter 238 has not been terminated under the provisions of ORS 238.095 on the date the person becomes an eligible employee.

[2003 c.733 §7; 2011 c.722 §10]



Section 238A.117 - Vesting of member killed in course and scope of employment.

(1) At the time of death the member was an active member of the system;

(2) The employer of the member certifies to the Public Employees Retirement Board that the member was killed in the course and scope of the member’s employment; and

(3) At the time of death the member was not otherwise vested in the pension program under ORS 238A.115.

[2013 c.589 §2]

Note: 238A.117 was added to and made a part of ORS chapter 238A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 238A.120 - Withdrawal from pension program by vested inactive member.

(a) The actuarial equivalent of the member’s benefit under the pension program at the time of withdrawal is $5,000 or less; and

(b) The inactive member has separated from all service with participating public employers and with employers who are treated as part of a participating public employer’s controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

(2) Upon withdrawal under this section, the Public Employees Retirement Board shall pay the withdrawing member the actuarial equivalent of the member’s benefit in a lump sum.

(3) If a vested inactive member withdraws from the pension program under this section and is thereafter reemployed by a participating public employer:

(a) The person may reestablish membership in the pension program only for the purpose of service performed after the person is reemployed; and

(b) Any service performed before the withdrawal may not be credited toward the period of service required by ORS 238A.100 or 238A.115 or toward the accrual of retirement credit under ORS 238A.140, 238A.150 or 238A.155.

(4) A member who has an individual account or accounts in the individual account program established under ORS 238A.025 may withdraw from the pension program under this section only if the member also withdraws all individual accounts pursuant to ORS 238A.375. A member who has a member account established under ORS chapter 238 may withdraw from the pension program under this section only if the member also withdraws that member account in the manner provided by ORS 238.265. A member who has an account established under ORS 238.440 may withdraw from the pension program under this section only if the member also withdraws the account established under ORS 238.440.

(5) For the purposes of this section, the actuarial equivalent of a member’s benefit does not include any value attributable to adjustments to the benefit under ORS 238A.210.

[2003 c.733 §8; 2005 c.152 §2; 2007 c.52 §2]



Section 238A.125 - Amount of pension; rules.

(a) For service as a police officer or firefighter, 1.8 percent of final average salary multiplied by the number of years of retirement credit attributable to service as a police officer or firefighter.

(b) For service as other than a police officer or firefighter, 1.5 percent of final average salary multiplied by the number of years of retirement credit attributable to service as other than a police officer or firefighter.

(2) Notwithstanding any provision of ORS 238A.100 to 238A.250, the annual benefit payable to a member under the pension program and under any other tax-qualified defined benefit plan maintained by the participating public employer may not exceed the applicable limitations set forth in 26 U.S.C. 415(b), as in effect on December 31, 2014. The Public Employees Retirement Board shall adopt rules for the administration of this limitation, including adjustments in the annual dollar limitation to reflect cost-of-living adjustments authorized by the Internal Revenue Service.

(3) The board shall make no actuarial adjustment in a member’s pension calculated under this section by reason of the member’s retirement after normal retirement age.

[2003 c.733 §9; 2009 c.5 §2; 2009 c.909 §2; 2010 c.82 §2; 2011 c.7 §2; 2012 c.31 §2; 2013 c.377 §2; 2014 c.52 §2; 2015 c.442 §2]



Section 238A.130 - Final average salary; rules.

(a) The average salary per calendar year paid to an active member in the three consecutive calendar years of membership that produce the highest average salary, including calendar years in which the member was employed for less than a full calendar year. If the number of consecutive calendar years of active membership before the effective date of retirement of the member is three or less, the final average salary for the member is the average salary per calendar year paid to the member in all of those years, without regard to whether the member was employed for full calendar years.

(b) One-third of the total salary paid to an active member in the last 36 calendar months of membership before the effective date of retirement of the member.

(2) For the purposes of calculating the final average salary of a member under subsection (1) of this section, the Public Employees Retirement Board shall:

(a) Include any salary paid in or for the calendar month of separation from employment;

(b) Exclude any salary for any pay period before the first full pay period that is included in the three consecutive calendar years of membership under subsection (1)(a) of this section; and

(c) Exclude any salary for any pay period before the first full pay period that is included in the last 36 calendar months of membership under subsection (1)(b) of this section.

(3) For purposes of the computation of pension program benefits under ORS 238A.125 of a person employed by a local government as defined in ORS 174.116, "final average salary" means whichever of the following is greater:

(a) The average salary per calendar year earned by an active member in the three consecutive calendar years of membership that produce the highest average salary, including calendar years in which the member was employed for less than a full calendar year. If the number of consecutive calendar years of active membership before the effective date of retirement of the member is three or less, the final average salary for the member is the average salary per calendar year earned by the member in all of those years, without regard to whether the member was employed for full calendar years.

(b) One-third of the total salary earned by an active member in the last 36 calendar months of membership before the effective date of retirement of the member.

(4) For the purposes of calculating the final average salary of a member under this section, the salary of the member does not include:

(a) Any amounts attributable to hours of overtime that exceed the average number of hours of overtime for the same class of employees as established by rule of the Public Employees Retirement Board. The Oregon Department of Administrative Services shall establish by rule more than one overtime average for a class of state employees based on the geographic placement of the employees.

(b) Any increases in salary during the last 36 calendar months of membership before the effective date of retirement of the member that:

(A) Are made by an employer to pay for insurance coverage previously paid for by the employer; and

(B) Are not offered to all employees in the same class of employees as established by rule of the board under paragraph (a) of this subsection. [2003 c.733 §10; 2005 c.332 §16; 2005 c.808 §34; 2007 c.769 §9; 2013 s.s. c.3 §1]

Note: Section 2, chapter 3, Oregon Laws 2013 (special session), provides:

Sec. 2. The amendments to ORS 238A.130 by section 1 of this 2013 special session Act apply only to increases in salary paid to a member of the pension program of the Oregon Public Service Retirement Plan on or after the effective date of this 2013 special session Act [October 8, 2013].

[2013 s.s. c.3 §2]



Section 238A.140 - Accrual of retirement credit.

(2) An active member who is a school employee shall be credited with at least six months of retirement credit if the member performs service for a major fraction of each month of a school year that falls between January 1 and June 30, and at least six months of retirement credit if the member performs service for a major fraction of each month of a school year that falls between July 1 and December 31.

(3) When an eligible employee becomes a member under ORS 238A.100, the board shall credit the eligible employee with retirement credit for the period of employment required of the employee under ORS 238A.100.

(4) A member may not accrue more than one full year of retirement credit in any calendar year.

(5) For purposes of this section, "school employee" means:

(a) A person who is employed by a common school district, a union high school district or an education service district;

(b) An employee of an institution of higher education who is engaged in teaching or other school activity; and

(c) An employee of the Department of Human Services, the Oregon Youth Authority, the Department of Corrections or the State Board of Education who is engaged in teaching or other school activity at an institution supervised by the authority, board or department. [2003 c.733 §11; 2005 c.332 §§4,21; 2007 c.769 §8; 2011 c.637 §75a]

Note: Section 11a, chapter 733, Oregon Laws 2003, provides:

Sec. 11a. Notwithstanding section 11 (2) of this 2003 Act [238A.140 (3)], if an eligible employee is employed by a participating public employer in a qualifying position on or after the effective date of this 2003 Act [August 29, 2003] and before January 1, 2004, and will not receive benefits under ORS chapter 238 for service with the participating public employer pursuant to the provisions of section 2 of this 2003 Act [238A.025], the Public Employees Retirement Board shall not credit the eligible employee with retirement credit for any period of employment required of the employee under section 5 of this 2003 Act [238A.100] that is performed before January 1, 2004.

[2003 c.733 §11a]



Section 238A.142 - Accrual by academic employees of community college.

(2) The governing body of a community college shall determine the duties of an academic employee of the community college that constitute a full-time equivalent in any discipline or academic activity for the purposes of this section.

[2005 c.332 §20; 2007 c.769 §10]



Section 238A.145 - Loss of retirement credit.

(2) If a pension program member forfeits retirement credit under this section and is subsequently reemployed by a participating public employer:

(a) The person may acquire retirement credit under the pension program only for the purpose of service performed after the person is reemployed; and

(b) Any service performed before the forfeiture may not be credited toward the period of service required by ORS 238A.100 or 238A.115, or toward the accrual of retirement credit under ORS 238A.140, 238A.150 or 238A.155.

[2003 c.733 §12]



Section 238A.150 - Retirement credit for service in uniformed services; rules.

(2) The board shall adopt rules establishing benefits and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to benefits and service credit for any period of service in the uniformed services, including 26 U.S.C. 414(u), as in effect on December 31, 2014. Benefits and service credit under rules adopted by the board pursuant to this subsection may not exceed benefits and service credit required under federal law for periods of service in the uniformed services.

[2003 c.733 §13; 2009 c.5 §3; 2009 c.909 §3; 2010 c.82 §3; 2011 c.7 §3; 2012 c.31 §3; 2013 c.377 §3; 2014 c.52 §3; 2015 c.442 §3]



Section 238A.155 - Retirement credit for periods of disability.

(2) The provisions of this section apply only to:

(a) A member who has accrued 10 years or more of retirement credit before the member becomes disabled; or

(b) A member who becomes disabled by reason of injury or disease sustained while in the actual performance of duty.

(3) Retirement credit accrues under this section only for as long as the member remains disabled or until the member reaches the normal retirement age under ORS 238A.160.

(4) If a disabled member does not return to employment with a participating public employer after the period of disability, the member shall receive a pension under ORS 238A.180, 238A.185 or 238A.190 upon retirement based on an adjusted salary. The adjusted salary shall be the salary paid to the disabled member on the date the member left active employment with the participating public employer by reason of disability, adjusted for each year after the member left employment and before the member’s effective date of retirement to reflect cost-of-living changes, based on the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. Adjustments under this subsection may not exceed a two percent increase or decrease for any year. An adjustment shall be made under this subsection only for calendar years in which the member is disabled for at least six months during the year.

(5) A pension program member is considered to be disabled for the purpose of this section if the member is found, after being examined by one or more physicians selected by the Public Employees Retirement Board, to be mentally or physically incapacitated for an extended duration and unable to perform any work for which qualified, by reason of injury or disease that was not intentionally self-inflicted.

[2003 c.733 §14]



Section 238A.157



Section 238A.160 - Normal retirement age; normal retirement date.

(a) 65 years of age; or

(b) 58 years of age if the member has 30 years or more of retirement credit.

(2) Normal retirement age for a member of the pension program who retires from service as a police officer or firefighter, and who has held a position as a police officer or firefighter continuously for a period of not less than five years immediately preceding the effective date of retirement, is the earlier of:

(a) 60 years of age; or

(b) 53 years of age if the member has 25 years or more of retirement credit.

(3) Normal retirement age for a member of the pension program who retires from service as a school employee as defined by ORS 238A.140 is the earlier of:

(a) 65 years of age; or

(b) 58 years of age if the member has been an active member in 30 or more calendar years.

(4) The normal retirement date of a member is the first day of the month beginning on or after the date the member reaches normal retirement age.

[2003 c.733 §15; 2005 c.808 §35]



Section 238A.165 - Earliest retirement age; earliest retirement date.

(2) Earliest retirement age for a member of the pension program who retires from service as a police officer or firefighter is 50 years of age if the member has held a position as a police officer or firefighter continuously for a period of not less than five years immediately before the effective date of retirement. Earliest retirement date for a member described in this subsection is not later than the date the member reaches 55 years of age.

(3) If a member of the pension program has 25 years or more of retirement credit as a telecommunicator, as defined in ORS 181A.355, earliest retirement age for the member is 55 years of age or the age of the member when the member acquires a total of 25 years or more of retirement credit as a telecommunicator, whichever occurs first. A member who retires under this subsection before attaining the age of 55 shall not receive a cost-of-living adjustment under ORS 238A.210 until the member attains the age of 55.

(4) A member of the pension program who has reached earliest retirement age may retire on an early retirement date that is the first day of any month on or after the member has reached earliest retirement age.

[2003 c.733 §16; 2005 c.332 §13; 2007 c.404 §2; 2007 c.769 §2]



Section 238A.170 - Latest retirement date; required minimum distributions; rules.

(2) Notwithstanding any other provision of ORS 238A.100 to 238A.250, the entire interest of a member of the pension program must be distributed over a time period commencing no later than the required beginning date set forth in subsection (1) of this section, and must be distributed in a manner that satisfies all other minimum distribution requirements of 26 U.S.C. 401(a)(9) and regulations implementing that section, as in effect on December 31, 2014. The Public Employees Retirement Board shall adopt rules implementing those minimum distribution requirements.

[2003 c.733 §17; 2009 c.5 §4; 2009 c.909 §4; 2010 c.82 §4; 2011 c.7 §4; 2012 c.31 §4; 2013 c.377 §4; 2014 c.52 §4; 2015 c.442 §4]



Section 238A.180 - Normal retirement benefit.

[2003 c.733 §18]



Section 238A.185 - Early retirement.

[2003 c.733 §19]



Section 238A.190 - Survivorship benefits.

(a) A pension payable monthly during the member’s life and, after the death of the member, continuing at the same monthly amount for the life of a beneficiary named by the member in a written designation filed with the Public Employees Retirement Board at the time of election.

(b) A pension payable monthly during the member’s life and, subject to modification under subsection (2) of this section, after the death of the member, continuing at the same monthly amount for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

(c) A pension payable monthly during the member’s life and, after the death of the member, continuing at one-half of the monthly amount paid to the member for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

(d) A pension payable monthly during the member’s life and, subject to modification under subsection (2) of this section, after the death of the member, continuing at one-half of the monthly amount paid to the member for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

(2) A retired member who elects to receive a pension under subsection (1)(b) or (d) of this section shall receive the pension that the member would have received on the effective date of retirement under ORS 238A.180 or 238A.185 adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement, if:

(a) The spouse or other beneficiary dies after the member retires; or

(b) The marriage relationship or other relationship with the beneficiary is terminated after the member retires.

(3) An increased benefit under subsection (2) of this section is first effective on the first day of the month following the date on which one of the events specified in subsection (2) of this section occurs.

(4) If a member of the pension program is married on the effective date of retirement, or there exists any other person on the effective date of retirement who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits, the pension payable to the member shall be as provided in subsection (1)(c) of this section with the spouse or other person as beneficiary, unless:

(a) The member has selected a different pension provided for in subsection (1) of this section with the spouse or other person as beneficiary; or

(b) The member submits to the board a document signed by the spouse or other person, acknowledged by a notary public, consenting to a different option or a different beneficiary.

(5) Subsection (4) of this section does not apply to a pension benefit that is paid in a lump sum under ORS 238A.195.

[2003 c.733 §20; 2005 c.332 §14]



Section 238A.195 - Cash out of small benefits.

[2003 c.733 §21]



Section 238A.200 - Actuarial equivalency factor tables.

(a) The effective date of retirement for any member or alternate payee;

(b) The date that the first payment is due for any person receiving a death benefit under ORS 238A.230; or

(c) The date that the first payment is due after any recalculation of payments that is not attributable to error, including but not limited to recalculations under ORS 238.465 (2).

(2) The board may not defer or delay implementation of the actuarial equivalency factor tables adopted under this section.

[2003 c.733 §22]



Section 238A.210 - Cost-of-living adjustment.

(2)(a) If a person’s yearly pension or benefit is $60,000 or less, the pension or benefit shall be increased by 1.25 percent.

(b) If a person’s yearly pension or benefit is more than $60,000, the pension or benefit shall be increased by $750 plus 0.15 percent of the amount of the yearly pension or benefit exceeding $60,000.

(3) As used in this section, "yearly pension or benefit" means the monthly pension or benefit that a person is entitled to on July 1 of the year in which the board is calculating the increase under subsection (1) of this section, multiplied by 12.

[2003 c.733 §23; 2013 c.53 §§5,7; 2013 s.s. c.2 §3]

Note: The text of 238A.210, as it existed before the amendments to 238A.210 by section 7, chapter 53, Oregon Laws 2013, and section 3, chapter 2, Oregon Laws 2013 (special session), is set forth for the user’s convenience.
(1) As soon as practicable after January 1 each year, the Public Employees Retirement Board shall determine the percentage increase or decrease in the cost of living for the previous calendar year, based on the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. Before July 1 each year, the board shall adjust every pension payable under ORS 238A.180, 238A.185 and 238A.190, every disability benefit under ORS 238A.235 and every death benefit payable under ORS 238A.230 by multiplying the monthly payment by the percentage figure determined by the board. If a person has been receiving a pension or benefit for less than 12 months on July 1 of a calendar year, the board shall make a pro rata reduction of the adjustment based on the number of months that the pension or benefit was received before July 1 of the year. The adjustment shall be made for the payments payable on August 1 and thereafter.

(2) An increase or decrease in the benefit payments under this section may not exceed 1.5 percent in any year. A pension or death benefit may not be adjusted to an amount that is less than the amount that would have been payable if no cost-of-living adjustment had been made since the pension or death benefit first became payable.



Section 238A.220 - Employer contributions.

(2) For the purpose of the actuarial computation required under ORS 238.225, the board shall separately establish the liability of participating public employers for police officers and firefighters under the pension program and shall require that public employers that employ police officers and firefighters who are members of the pension program make contributions for those employees based on the liability established under this subsection.

[2003 c.733 §24; 2005 c.808 §17]



Section 238A.230 - Death benefit; rules.

(a) The spouse of the member to the extent not provided to a former spouse in accordance with a judgment or order under ORS 238.465;

(b) The former spouse of the member as provided in a judgment or order under ORS 238.465; or

(c) Any other person who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits.

(2)(a) The death benefit to be paid under this section shall be for the life of the spouse, former spouse or other person who is constitutionally required to be treated in the same manner as a spouse, and shall be the actuarial equivalent of 50 percent of the pension that would otherwise have been paid to the deceased member.

(b) For the purpose of paragraph (a) of this subsection, the amount of the pension that would otherwise have been paid to the deceased member shall be calculated:

(A) As of the date of death if the member dies after the earliest retirement date for the member under ORS 238A.165; or

(B) As if the member became an inactive member on the date of death and thereafter retired at the earliest retirement date if the member dies before the earliest retirement date for the member under ORS 238A.165.

(3) The death benefit provided under this section is first effective on the first day of the month following the date of death of the member. The surviving spouse, former spouse or other person entitled to the death benefit may elect to delay payment of the death benefit, but payment must commence no later than December 31 of the calendar year in which the member would have reached 70-1/2 years of age.

(4) Notwithstanding any other provision of ORS 238A.100 to 238A.250, distributions of death benefits under the pension program must comply with the minimum distribution requirements of 26 U.S.C. 401(a)(9) and the regulations implementing that section, as in effect on December 31, 2014. The board shall adopt rules implementing those minimum distribution requirements.

[2003 c.733 §25; 2005 c.332 §15; 2009 c.5 §5; 2009 c.909 §5; 2010 c.82 §5; 2011 c.7 §5; 2012 c.31 §5; 2013 c.377 §5; 2014 c.52 §5; 2015 c.442 §5; 2015 c.506 §1]



Section 238A.235 - Disability benefit.

(2) The provisions of this section apply only to:

(a) A member, other than a school employee as defined by ORS 238A.140, who has accrued 10 years or more of retirement credit before the member becomes disabled;

(b) A member who is a school employee as defined by ORS 238A.140 and who was an active member in 10 or more calendar years before the member becomes disabled; or

(c) A member who becomes disabled by reason of injury or disease sustained while in the actual performance of duty.

(3) A disability benefit under this section shall be paid until:

(a) The member is no longer disabled; or

(b) The member attains normal retirement age under ORS 238A.160.

(4) A member is considered to be disabled for the purpose of this section if the member is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration and unable to perform any work for which qualified, by reason of injury or disease that was not intentionally self-inflicted.

[2003 c.733 §25a; 2005 c.808 §36; 2009 c.103 §3]



Section 238A.240 - Funding of disability benefit.

(2) For the purpose of the actuarial computation required under subsection (1) of this section, the board shall separately establish the liability of participating public employers for police officers and firefighters, and shall require that public employers that employ police officers and firefighters make contributions for those employees based on the liability established under this section.

[2003 c.733 §25b]



Section 238A.245 - Reemployment after commencement of pension benefits.

(2) If a retired member of the pension program is reemployed under the provisions of this section, any option chosen by the member under ORS 238A.190 is canceled, and upon retiring thereafter the member may elect any option provided for in ORS 238A.180 and 238A.190. The board shall recalculate the pension of the member upon subsequent retirement.

[2003 c.733 §26; 2011 c.722 §4; 2013 s.s. c.3 §12]



Section 238A.250 - Option of legislators to receive certain benefits.

(1) A retired member who has retired as other than a member of the Legislative Assembly and who is thereafter appointed or elected as a member of the Legislative Assembly may elect, by giving the Public Employees Retirement Board written notice, to receive the pension provided by this chapter for service as other than a member of the Legislative Assembly, and be an active member as a member of the Legislative Assembly for the purpose of service in the Legislative Assembly. A person may make an election under this subsection only if the person becomes an active member for the purpose of service in the Legislative Assembly as provided in ORS 237.650 (5). Notice of an election under this subsection must be given by the person not more than 30 days after the person takes office.

(2) A member of the Legislative Assembly who is a member of the Public Employees Retirement System under this chapter as a member of the Legislative Assembly and who becomes eligible to retire by reason of service as other than a member of the Legislative Assembly, without regard to when that service was performed, may elect, by giving the board written notice, to retire and receive the pension provided by this chapter for service as other than a member of the Legislative Assembly, and to continue, for the purpose of service in the Legislative Assembly, as an active member as a member of the Legislative Assembly.

(3) Upon receipt of the notice provided for in subsection (1) or (2) of this section, the board shall determine the member’s pension for nonlegislative service based on the number of years of nonlegislative service, and shall determine any additional pension to be received after the member subsequently retires based on the number of years of service in the Legislative Assembly.

[2013 s.s. c.3 §11]



Section 238A.300 - Establishing membership under individual account program.

(2) An inactive member of the pension program who terminated membership in the individual account program pursuant to ORS 238A.310 (2) becomes a member of the individual account program immediately upon reemployment in a qualifying position.

[2003 c.733 §29; 2011 c.722 §19]



Section 238A.305 - Persons establishing membership in system before August 29, 2003.

(2) A member of the Public Employees Retirement System may not be a member of the individual account program during any period of time during which the member is required to make contributions to the system under ORS 238.200.

(3) Solely for the purpose of determining the amount of the employee contribution for persons who become members of the individual account program under this section, whether paid by the employee or by the employer, the Public Employees Retirement Board shall use the definition of "salary" provided by ORS 238.005.

[2003 c.733 §33; 2005 c.332 §17; 2007 c.769 §3]



Section 238A.310 - Termination of membership.

(1) A member dies; or

(2) An inactive member receives a distribution of the vested accounts of the member under ORS 238A.375.

[2003 c.733 §30]



Section 238A.320 - Vesting.

(2) A member who makes rollover contributions becomes vested in the rollover account established for the member under ORS 238A.350 (4) on the date the rollover account is established.

(3) Except as provided in subsection (4) of this section, if an employer makes employer contributions for a member under ORS 238A.340 the member becomes vested in the employer account established under ORS 238A.350 (3) on the earliest of the following dates:

(a) The date on which the member completes at least 600 hours of service in each of five calendar years. The five calendar years need not be consecutive, but are subject to the provisions of subsection (5) of this section.

(b) The date on which an active member reaches the normal retirement age for the member under ORS 238A.160.

(c) If the individual account program is terminated, the date on which termination becomes effective, but only to the extent the account is then funded.

(d) The date on which an active member becomes disabled, as described in ORS 238A.155 (5).

(e) The date on which an active member dies.

(4) If on the date that a person becomes an active member the person has already reached the normal retirement age for the person under ORS 238A.160, and the employer makes employer contributions for the member under ORS 238A.340, the person is vested in the employer account established under ORS 238A.350 (3) on that date.

(5) If a member of the individual account program who is not vested in the employer account performs fewer than 600 hours of service in each of five consecutive calendar years, hours of service performed before the first calendar year of the period of five consecutive calendar years shall be disregarded for purposes of determining whether the member is vested under subsection (3)(a) of this section.

(6) Solely for purposes of determining whether a member is vested under subsection (3)(a) of this section, hours of service include creditable service, as defined in ORS 238.005, performed by the person before the person became an eligible employee, as long as the membership of the person under ORS chapter 238 has not been terminated under the provisions of ORS 238.095 on the date the person becomes an eligible employee.

[2003 c.733 §31; 2011 c.9 §27; 2011 c.722 §11]



Section 238A.330 - Employee contributions.

(2) Employee contributions made by a member of the individual account program under this section shall be credited by the board to the employee account established for the member under ORS 238A.350 (2).

(3) A new member of the individual account program shall first make contributions under this section for those wages that are attributable to services performed by the employee during the first full pay period following the six-month probationary period required under ORS 238A.300, without regard to when those wages are considered earned for other purposes under this chapter.

[2003 c.733 §32; 2015 c.326 §2]



Section 238A.335 - Employer payment of employee contribution.

(2) An agreement under this section to pay the required employee contribution may provide that:

(a) Employee compensation be reduced to generate the funds needed to make the employee contributions; or

(b) Additional amounts be paid by the employer for the purpose of making the employee contributions, and employee compensation not be reduced for the purpose of generating the funds needed to make the employee contributions.

(3) A participating public employer must give written notice to the Public Employees Retirement Board at the time that a written employment policy or collective bargaining agreement described in subsection (1) of this section is adopted or changed. The notice must specifically indicate whether the agreement is as described in subsection (2)(a) or (b) of this section. Any change in the manner in which employee contributions are to be paid applies only to employee contributions made on and after the date the notice is received by the board.

[2003 c.733 §34]



Section 238A.340 - Employer contributions.

(2) If a participating public employer makes employer contributions under this section and the member for which the contributions are made fails to vest in the employer account under the provisions of ORS 238A.320, the Public Employees Retirement Board shall apply the contributions in the employer account against other obligations of the employer under the Oregon Public Service Retirement Plan.

[2003 c.733 §36]



Section 238A.350 - Individual accounts established.

(2)(a) The board shall establish an employee account, which shall consist of the employee contributions made by or on behalf of the member as adjusted under subsection (1) of this section.

(b) The board shall create a separate employee account for a member who becomes an active member for the purpose of service in the Legislative Assembly under ORS 237.650, which shall consist of the employee contributions made by or on behalf of the member that are attributable to the member’s legislative service, as adjusted under subsection (1) of this section.

(3) If the public employer agrees to make employer contributions under ORS 238A.340, the board shall establish an employer account, which shall consist of the employer contributions made on behalf of the member as adjusted under subsection (1) of this section.

(4) If the board accepts rollover contributions on behalf of the member, the board shall establish a rollover account, which shall consist of the rollover contributions made by the member as adjusted under subsection (1) of this section. Contributions and the earnings attributable to the contributions must be accounted for separately.

(5) The board shall provide an annual statement to each active and inactive member of the program that reflects the amount credited to the accounts established under this section. The statement shall reflect whether the member is vested in the employer account under the provisions of ORS 238A.320.

[2003 c.733 §37; 2013 s.s. c.3 §13]



Section 238A.360 - Rollover contributions; rules.

(2) The board shall adopt rules and establish procedures for determining whether to accept a rollover contribution under this section and shall require such documentation as may be necessary to ensure that the receipt of a rollover contribution does not jeopardize the status of the individual account program as a tax-qualified governmental plan.

[2003 c.733 §38]



Section 238A.370 - Limitation on contributions; rules.

[2003 c.733 §39; 2009 c.5 §6; 2009 c.909 §6; 2010 c.82 §6; 2011 c.7 §6; 2012 c.31 §6; 2013 c.377 §6; 2014 c.52 §6; 2015 c.442 §6]



Section 238A.375 - Distribution of accounts to inactive member.

(2) If an inactive member of the individual account program who is not vested in the employer account receives a distribution under subsection (1) of this section, the employer account of the member is permanently forfeited as of the date of the distribution.

(3) A member may not make an election under this section for less than all of the member’s individual accounts described in ORS 238A.350 in which the member is vested.

(4) A member who is vested in the pension program established under this chapter and who is eligible to withdraw from the pension program under ORS 238A.120 may make an election under this section only if the member also withdraws from the pension program. A member who has a member account established under ORS chapter 238 may make an election under this section only if the member also withdraws that member account in the manner provided by ORS 238.265. A member who has an account established under ORS 238.440 may make an election under this section only if the member also withdraws the account established under ORS 238.440.

(5) If an inactive member receives a distribution under subsection (1) of this section and is subsequently reemployed by a participating public employer, any service performed before the date the member became an inactive member may not be used toward the period of service required for vesting in the employer account under ORS 238A.320.

[2003 c.733 §40; 2005 c.152 §3; 2007 c.52 §3]



Section 238A.400 - Payment of accounts at retirement; rules.

(2) In lieu of a lump sum payment under subsection (1) of this section, a member of the individual account program may elect to receive the amounts in the member’s employee account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, in substantially equal installments paid over a period of 5, 10, 15 or 20 years, or over a period that is equal to the anticipated life span of the member as actuarially determined by the Public Employees Retirement Board. Installments may be made on a monthly, quarterly or annual basis. In no event may the period selected by the member exceed the time allowed by the minimum distribution requirements described in subsection (5) of this section. The board shall by rule establish the manner in which installments will be adjusted to reflect investment gains and losses on the unpaid balance during the payout period elected by the member under this subsection. The board by rule may establish minimum monthly amounts payable under this subsection. The board may require that a lump sum payment, or an installment schedule different than the schedules provided for in this subsection, be used to pay the vested amounts in the member’s accounts if those amounts are not adequate to generate the minimum monthly amounts specified by the rule.

(3) A member of the individual account program electing to receive installments under subsection (2) of this section must designate a beneficiary or beneficiaries. In the event the member dies before all amounts in the employee and vested employer accounts are paid, all remaining installment payments shall be made to the beneficiary or beneficiaries designated by the member. A beneficiary may elect to receive a lump sum distribution of the remaining amounts.

(4) A member who is entitled to receive retirement benefits under ORS chapter 238 may receive vested amounts in the member’s employee account, rollover account and employer account in the manner provided by this section when the member retires for service under the provisions of ORS chapter 238.

(5) Notwithstanding any other provision of ORS 238A.300 to 238A.415, the entire interest of a member of the individual account program must be distributed over a time period commencing no later than the latest retirement date set forth in ORS 238A.170, and must be distributed in a manner that satisfies all other minimum distribution requirements of 26 U.S.C. 401(a)(9) and regulations implementing that section, as in effect on December 31, 2014. The board shall adopt rules implementing those minimum distribution requirements.

[2003 c.733 §41; 2005 c.152 §10; 2007 c.71 §75; 2007 c.412 §1; 2009 c.5 §7; 2009 c.909 §7; 2010 c.82 §7; 2011 c.7 §7; 2012 c.31 §7; 2013 c.377 §7; 2014 c.52 §7; 2015 c.442 §7]



Section 238A.410 - Death benefits; rules.

(2) If a member of the individual account program is married at the time of death, or there exists at the time of death any other person who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits, the spouse or other person shall be the beneficiary for purposes of the death benefit payable under this section unless the spouse or other person consents to the designation of a different beneficiary or beneficiaries before the designation has been made and the consent has not been revoked by the spouse or other person as of the time of the member’s death. Consent and revocation of consent must be in writing, acknowledged by a notary public, and submitted to the Public Employees Retirement Board in accordance with rules adopted by the board. If the member’s spouse is designated as the member’s beneficiary and the marriage of the member and spouse is subsequently dissolved, the former spouse shall be treated as predeceasing the member for purposes of this section, unless the member expressly designates the former spouse as beneficiary after the effective date of the dissolution or the former spouse is required to be designated as a beneficiary under the provisions of ORS 238.465.

(3) For purposes of this section and ORS 238A.400 (3), if a member fails to designate a beneficiary, or if the person or persons designated do not survive the member, the death benefit provided for in this section shall be paid to the following person or persons, in the following order of priority:

(a) The member’s surviving spouse or other person who is constitutionally required to be treated in the same manner as a spouse;

(b) The member’s surviving children, in equal shares; or

(c) The member’s estate.

(4) The entire amount of a deceased member’s vested accounts must be distributed by December 31 of the fifth calendar year after the year in which the member died. Notwithstanding any other provision of this chapter, distributions of death benefits under the individual account program must comply with the minimum distribution requirements of 26 U.S.C. 401(a)(9) and the regulations implementing that section, as in effect on December 31, 2014. The Public Employees Retirement Board shall adopt rules implementing those minimum distribution requirements.

[2003 c.733 §42; 2009 c.5 §8; 2009 c.909 §8; 2010 c.82 §8; 2011 c.7 §8; 2012 c.31 §8; 2013 c.377 §8; 2014 c.52 §8; 2015 c.442 §8]



Section 238A.415 - Credit for service in uniformed services; rules.

(2) The board shall adopt rules establishing contributions and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to benefits and service credit for any period of service in the uniformed services, including 26 U.S.C. 414(u), as in effect on December 31, 2014. Contributions and service credit under rules adopted by the board pursuant to this subsection may not exceed contributions and service credit required under federal law for periods of service in the uniformed services.

[2003 c.733 §43; 2009 c.5 §9; 2009 c.909 §9; 2010 c.82 §9; 2011 c.7 §9; 2012 c.31 §9; 2013 c.377 §9; 2014 c.52 §9; 2015 c.442 §9]



Section 238A.430 - Direct rollovers; rules.

(2) The provisions of subsection (1) of this section apply to a distribution of any benefit under the pension program or the individual account program except:

(a) A distribution that is one of a series of substantially equal periodic payments made at least annually for the life or life expectancy of the distributee, or for the joint lives or life expectancies of the distributee and a designated beneficiary;

(b) A distribution that is one of a series of substantially equal periodic payments made at least annually for a specified period of 10 years or more; and

(c) A distribution to the extent that the distribution is required under 26 U.S.C. 401(a)(9).

(3) The provisions of subsection (1) of this section apply to any portion of a distribution of benefits under the pension program or the individual account program even though the portion consists of after-tax employee contributions that are not includable in gross income. Any portion of a distribution that consists of after-tax employee contributions that are not includable in gross income may be transferred only to an individual retirement account or annuity described in 26 U.S.C. 408(a) or (b), or to a qualified defined contribution or defined benefit plan described in 26 U.S.C. 401(a) or 403(b) that agrees to account separately for amounts transferred, including accounting separately for the portion of the distribution that is includable in gross income and the portion of the distribution that is not includable in gross income. The amount transferred shall be treated as consisting first of the portion of the distribution that is includable in gross income, determined without regard to 26 U.S.C. 402(c)(1).

(4) The board shall adopt rules implementing the direct rollover requirements of 26 U.S.C. 401(a)(31) and the regulations implementing that section, and may adopt administrative exceptions to the direct rollover requirements to the extent permitted by 26 U.S.C. 401(a)(31) and the regulations implementing that section.

(5) All references in this section to federal laws and regulations are to the laws and regulations in effect on December 31, 2014.

(6) For purposes of this section:

(a) "Distributee" means a member, a member’s surviving spouse or a member’s alternate payee under ORS 238.465.

(b) "Eligible retirement plan" means:

(A) An individual retirement account described in 26 U.S.C. 408(a);

(B) An individual retirement annuity described in 26 U.S.C. 408(b), other than an endowment contract;

(C) A qualified trust under 26 U.S.C. 401(a), that is a defined contribution or defined benefit plan and permits the acceptance of rollover contributions;

(D) An annuity plan described in 26 U.S.C. 403(a);

(E) An eligible deferred compensation plan described in 26 U.S.C. 457(b) that is maintained by an eligible governmental employer described in 26 U.S.C. 457(e)(1)(A) and that agrees to account separately for amounts transferred into such plan from the distributing plan; or

(F) An annuity contract described in 26 U.S.C. 403(b).

[2003 c.733 §44; 2009 c.5 §10; 2009 c.909 §10; 2010 c.82 §10; 2011 c.7 §10; 2012 c.31 §10; 2013 c.377 §10; 2014 c.52 §10; 2015 c.442 §10]



Section 238A.435 - Distribution of death benefit as rollover distribution.

(2) Subsection (1) of this section applies to an eligible rollover distribution of death benefits to a beneficiary who is not treated as the spouse of the decedent for federal tax purposes and who is the decedent’s designated beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9). To the extent provided by rules of the Public Employees Retirement Board, a trust maintained for the benefit of one or more beneficiaries must be treated by the board in the same manner as a trust that is designated as a beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9).

(3) As used in this section, "eligible rollover distribution" has the meaning given that term in 26 U.S.C. 402(c)(4), as in effect on January 1, 2008.

[2007 c.628 §6]



Section 238A.450 - Rules for Oregon Public Service Retirement Plan.

(2) All rules adopted by the board under this section become part of the written plan document for the Public Employees Retirement System that is required to maintain the status of the pension program and the individual account program as parts of a tax-qualified governmental retirement plan under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code.

[2003 c.733 §44a; 2005 c.808 §19]



Section 238A.460 - Limitation on powers of board, director and staff.

(2) Subsection (1) of this section does not apply to any rule or administrative action necessary to maintain qualification of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code.

[2003 c.733 §44b]



Section 238A.465 - Legislative intent relating to increased benefits.

[2003 c.733 §44d]



Section 238A.470 - Contract rights under Oregon Public Service Retirement Plan.

[2003 c.733 §45]



Section 238A.475 - Application of legislative changes to legislators.

[2003 c.733 §44c]






Chapter 239 - (Former Provisions)

Section 239.002



Section 239.004



Section 239.100



Section 239.102



Section 239.104



Section 239.106



Section 239.108



Section 239.110



Section 239.112



Section 239.114



Section 239.116



Section 239.118



Section 239.120



Section 239.122



Section 239.124



Section 239.126



Section 239.128



Section 239.130

[Renumbered 239.138]



Section 239.131



Section 239.133



Section 239.135



Section 239.137



Section 239.138



Section 239.140



Section 239.150



Section 239.201



Section 239.202



Section 239.203



Section 239.204



Section 239.205



Section 239.206



Section 239.207



Section 239.208



Section 239.209



Section 239.210



Section 239.211



Section 239.212



Section 239.213



Section 239.214



Section 239.215



Section 239.216



Section 239.217



Section 239.219



Section 239.221



Section 239.223



Section 239.225



Section 239.227



Section 239.228



Section 239.229



Section 239.231



Section 239.233



Section 239.235



Section 239.237



Section 239.239



Section 239.241



Section 239.242



Section 239.243



Section 239.245



Section 239.247



Section 239.249



Section 239.251



Section 239.253



Section 239.254



Section 239.255



Section 239.257



Section 239.258



Section 239.259



Section 239.260



Section 239.261



Section 239.262



Section 239.263



Section 239.302



Section 239.304



Section 239.306



Section 239.308



Section 239.310



Section 239.312



Section 239.314



Section 239.316



Section 239.318



Section 239.320



Section 239.322



Section 239.324



Section 239.326



Section 239.328



Section 239.330



Section 239.332



Section 239.334



Section 239.336



Section 239.338



Section 239.340



Section 239.342



Section 239.344



Section 239.346



Section 239.348



Section 239.350



Section 239.352



Section 239.354



Section 239.356



Section 239.358



Section 239.360



Section 239.362



Section 239.364



Section 239.402



Section 239.404



Section 239.406



Section 239.408



Section 239.410



Section 239.412



Section 239.414



Section 239.416



Section 239.418



Section 239.420



Section 239.422



Section 239.424



Section 239.426



Section 239.428



Section 239.430



Section 239.432



Section 239.434



Section 239.436



Section 239.438



Section 239.460



Section 239.465



Section 239.482



Section 239.484



Section 239.486



Section 239.488



Section 239.502



Section 239.504



Section 239.705



Section 239.710



Section 239.715



Section 239.720



Section 239.725



Section 239.730



Section 239.735



Section 239.740



Section 239.745



Section 239.750



Section 239.755



Section 239.990






Chapter 240 - State Personnel Relations

Section 240.005 - Short title.

[Amended by 1979 c.468 §2]



Section 240.010 - Purpose of chapter.

[Amended by 1979 c.468 §3]



Section 240.011 - Policy on public service contracts; review.

(2) It is the policy of the state that contracts for public services entered into by any public agency be entered with full knowledge of costs and benefits to the public and that contracts be subject to ongoing review to insure accountability of the contractor for the quantity and quality of contracted services.

[1989 c.862 §1(1),(2)]

Note: 240.011 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.012 - Job sharing; policy statement.

[1977 c.462 §1]

Note: 240.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.013 - Job-sharing positions; adjustment of benefits and detriments.

[1979 c.302 §7]



Section 240.015 - Definitions.

(1) "Administrator" means the Administrator of the Personnel Division.

(2) "Appointing authority" means an officer or agency having power to make appointments to positions in the state service.

(3) "Board" means the Employment Relations Board.

(4) "Class" or "classification" means a group of positions in the state classified service sufficiently alike in duties, authority and responsibilities that the same qualifications may reasonably be required for, and the same schedule of pay can be equitably applied to, all positions in the group.

(5) "Division" means, except in the phrase "division of the service," the Personnel Division referred to in ORS 240.055.

(6) "Division of the service" means a state department or any division or branch thereof, any agency of the state government, or any branch of the state service, all the positions in which are under the same appointing authority.

(7) "Job-sharing position" means a full-time position in the classified service that is classified as one that may be held by more than one individual on a shared time basis whereby the individuals holding the position work less than full-time.

(8) "Regular employee" means an employee who has been appointed to a position in the classified service in accordance with this chapter after completing the trial service period.

(9) "State service" means all offices and positions in the employ of the state other than those of commissioned, warrant and enlisted personnel in the military and naval services thereof. However, as provided in ORS 396.330, the term includes members of the Oregon National Guard or Oregon State Defense Force who are not serving pursuant to provisions of Title 10 or 32 of the United States Code and who are employed as state employees in the Oregon Military Department.

[Amended by 1959 c.690 §1; 1969 c.80 §30; 1975 c.147 §9; 1979 c.302 §4; 1979 c.468 §4a; 1995 c.114 §1; 2005 c.22 §182]



Section 240.055 - Personnel Division.

[Amended by 1969 c.80 §31]



Section 240.057 - Administrator of Personnel Division; appointment.

[1979 c.468 §7]



Section 240.060 - Employment Relations Board; qualification of members; outside activities.

(2) Except as provided in subsection (3) of this section, a member of the board shall not hold any other office or position of profit, pursue any other business or vocation, or serve on or under any committee of any political party, but shall devote the member’s entire time to the duties of the office of the member.

(3) A member of the board may:

(a) Serve as an arbitrator, fact finder or mediator for parties located outside of the State of Oregon;

(b) Teach academic or professional classes for entities that are not subject to the board’s jurisdiction;

(c) Have a financial interest but an inactive role in a business unrelated to the duties of the board; and

(d) Publish, and receive compensation or royalties for, books or other publications that are unrelated to the member’s duties, provided that activity does not interfere with the performance of the member’s duties.

(4) A member of the board shall be on leave status or act outside of normal work hours when pursuing any activity described in subsection (3)(a) and (b) of this section.

[Amended by 1969 c.80 §32; 1973 c.536 §26; 1975 c.147 §10; 1977 c.808 §1; 1999 c.248 §1]



Section 240.065 - Appointment; terms; vacancies.

(2) Each member shall be appointed for a term ending four years from the date of the expiration of the term for which the predecessor of the member was appointed, except that a person appointed to fill a vacancy occurring prior to the expiration of such term shall be appointed for the remainder of the term. Appointments to the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

[Amended by 1969 c.80 §34; 1973 c.536 §27; 1973 c.792 §6a; 1977 c.808 §2; 1991 c.67 §59]



Section 240.070



Section 240.071 - Compensation and expenses of members.

[1967 c.73 §4 (enacted in lieu of 240.070); 1969 c.80 §34a; 1969 c.314 §16; 1975 c.518 §1; 1977 c.808 §3]



Section 240.075 - Removal of members.



Section 240.080 - Chairperson appointed by Governor; meetings; quorum; hearings.

[Amended by 1973 c.536 §29; 1977 c.808 §4]



Section 240.085



Section 240.086 - Duties of board; rules.

(1) Review any personnel action affecting an employee, who is not in a certified or recognized appropriate collective bargaining unit, that is alleged to be arbitrary or contrary to law or rule, or taken for political reason, and set aside such action if it finds these allegations to be correct.

(2) Review and enforce arbitration awards involving employees in certified or recognized appropriate collective bargaining units. The awards shall be enforced unless the party against whom the award is made files written exceptions thereto for any of the following causes:

(a) The award was procured by corruption, fraud or undue means.

(b) There was evident partiality or corruption on the part of the arbitrator.

(c) The arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any party were prejudiced.

(d) The arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.

(e) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award.

(f) The arbitrators awarded upon a matter not submitted to them, unless it was a matter not affecting the merits of the decision upon the matters submitted.

(g) The award is in violation of law.

(3) Adopt such rules or hold such hearings as it finds necessary to perform the duties, functions and powers imposed on or vested in it by law.

[1969 c.80 §35a (enacted in lieu of 240.085); 1971 c.575 §5; 1975 c.605 §14; 1979 c.468 §5]



Section 240.088 - Review of arbitration awards after written exceptions filed.

(2) Review of arbitration awards shall be limited exclusively to that provided under ORS 240.086 and this section, except for such judicial review as may be provided for under ORS 183.480.

[1979 c.468 §6]



Section 240.090



Section 240.091



Section 240.093



Section 240.095



Section 240.097



Section 240.099



Section 240.100 - Administer oaths; subpoena witnesses; compel production of papers.

[Amended by 1969 c.80 §38]



Section 240.105 - Use of public facilities of state or municipalities.

[Amended by 1969 c.80 §38a]



Section 240.110



Section 240.115 - Action to secure compliance with chapter.



Section 240.120



Section 240.123 - Board personnel; executive secretary of board; general counsel.

(2) The board shall designate one of its employees as its executive secretary and delegate to the executive secretary such administrative duties and responsibilities as it finds advisable. The executive secretary shall be in the classified service.

(3) The board shall designate a member of the Oregon State Bar as its general counsel to assist it in the performance of its functions and duties. Notwithstanding ORS chapter 180 and independently of the Attorney General, the general counsel may represent the board in any litigation or other matter pending in a court of law to which the board is a party or in which it is otherwise interested. The general counsel shall not appear before the board in any capacity other than general counsel to the board. The board may also delegate to its general counsel such other administrative duties and responsibilities as it finds advisable.

[1969 c.80 §35e; 1973 c.536 §30; 1977 c.808 §5; 1979 c.468 §8]



Section 240.125



Section 240.130



Section 240.131 - Employment Relations Board Administrative Account.

[2007 c.296 §4]

Note: 240.131 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.135



Section 240.140



Section 240.145 - Duties of administrator; rules.

(1) Establish and maintain a roster of all employees in state service, in which there shall be set forth, as to each employee, the class title of the position held, the salary or pay; any change in class title, pay, status or merit rating; and any other data about the employee that the division deems necessary.

(2) Select for appointment, under this chapter, such employees of the division and such experts and special assistants as are necessary to carry out effectively the provisions of this chapter.

(3) Prepare such rules, policies and procedures, tests and eligible lists as are necessary to carry out the duties, functions and powers of the Personnel Division under this chapter.

(4) Devise plans for and cooperate with appointing authorities and other supervisory officers in the conduct of employee training programs, to the end that the quality of service rendered by state personnel may be continually improved.

(5) Investigate from time to time the operation and effect of this chapter and the rules thereunder, and report findings and recommendations to the director of the department.

(6) Make annual reports to the director of the department regarding the work of the division, and such special reports as the director considers desirable.

[Amended by 1969 c.80 §43; 1971 c.695 §1; 1979 c.468 §9]



Section 240.150



Section 240.155



Section 240.160 - Agency personnel officers.

[Amended by 1969 c.80 §45]



Section 240.165 - Cost of operating Personnel Division divided among various agencies of state government.

(2) The Personnel Division, at such times as its administrator deems proper, shall estimate in advance the expenses that will be incurred during a given period of not to exceed six months and, upon approval by the Director of the Oregon Department of Administrative Services, the division shall render to each division of the service affected thereby an invoice for its pro rata share of such expenses. Each division of the service shall pay such invoice as an administrative expense of that division of the service from funds or appropriations available to that division of the service in the same manner as other claims against the state are paid. If the estimated expenses in the case of any division of the service are more or less than the actual expenses, the difference shall be reflected in the next following estimate of expenses and invoice for that division of the service.

[Amended by 1969 c.80 §46; 1969 c.489 §6]



Section 240.167 - Cost of operating Employment Relations Board divided among various divisions of state government.

(2) The Employment Relations Board, at such times as its executive secretary considers proper, shall estimate in advance the expenses and costs that will be incurred during a period of not to exceed six months and shall render to each division of the service in the state government affected thereby an invoice for its pro rata share of such expenses and costs. Each division shall pay such invoice promptly as an administrative expense of that division from funds appropriated to or otherwise available for expenditure by that division, in the same manner as other claims against the state are paid. If the estimated expenses in the case of any division are more or less than the actual expenses, the difference shall be reflected in the next following estimate of expenses and invoice for that division of the service.

[1969 c.658 §4; 1979 c.66 §1]



Section 240.170 - Oregon Department of Administrative Services Operating Fund.

[Amended by 1957 c.437 §2; 1969 c.80 §47; 1969 c.489 §8; 1993 c.500 §8a; 2007 c.296 §6]



Section 240.180



Section 240.185 - Maximum number of state employees; applicability; exceptions.

(2) The population figure shall be that required by ORS 190.510 to 190.610.

(3) This section applies to all full-time equivalent budgeted positions.

(4) This section does not apply to the Governor, the Secretary of State, the State Treasurer, the Supreme Court or the Legislative Assembly in the conduct of duties vested in any of them by the Oregon Constitution. However, this exception applies only to the office of the Governor and not to the executive branch of government.

(5) This section does not apply to personnel who administer unemployment insurance benefits programs of the Employment Department, to personnel who administer programs required to be implemented as a condition for the continued certification of the Employment Division Law by the United States Secretary of Labor or to personnel who administer programs implemented by the United States Department of Labor under federal law if the state is required to enter into contracts to provide such programs.

(6) In order to assess the effect of subsection (1) of this section, the Oregon Department of Administrative Services by December 31 of each even-numbered year shall conduct a workload analysis of each state agency, regardless of whether the agency is exempt from the application of subsection (1) of this section. The workload analysis of each agency shall be submitted to the Legislative Assembly prior to its convening in the subsequent odd-numbered year regular session and shall accompany the agency’s budget request before the Joint Ways and Means Committee.

[1979 c.604 §1; 1983 c.340 §1; 1989 c.863 §1; 2009 c.762 §49; 2011 c.545 §17; 2015 c.767 §63]

Note: 240.185 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.190 - Policy on comparability of value of work and compensation and classification.

(2) State management, in each branch of government, shall, when establishing or modifying personnel plans and policies in compensation and classification matters, or in collective bargaining, arbitration and grievance procedures, hold equity in compensation and classification matters as an important consideration. Where applicable, an exclusive representative of a collective bargaining unit shall hold the same considerations to achieve consistency with the policies stated in this section and ORS 292.951 to 292.971.

(3) No employee shall have wages decreased in order to achieve the policy set forth in this section.

[1983 c.814 §1; 1987 c.772 §2]

Note: 240.190 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.195 - Categories of positions in state service.

(1) The classified service as provided in ORS 240.210.

(2) The unclassified service as provided in ORS 240.205.

(3) The exempt service as defined in ORS 240.200.

(4) The management service as provided in ORS 240.212.

[1955 c.738 §1; 1981 c.409 §1]



Section 240.200 - Exempt service.

(1) Officers elected by popular vote and persons appointed to fill vacancies in elective offices.

(2) Members of boards and commissions who serve on a part-time basis and who, if compensated, receive compensation on a per diem basis.

(3) Judges, referees, receivers, jurors and notaries public.

(4) Officers and employees of the Legislative Assembly.

(5) Persons employed in a professional or scientific capacity to make or conduct a temporary and special inquiry, investigation or examination on behalf of the Legislative Assembly or a committee thereof, or by authority of the Governor.

(6) Any other position designated by law as exempt.

[1955 c.738 §2; 1969 c.80 §48; 1969 c.199 §17; 1975 c.427 §1; 1983 c.763 §29]



Section 240.205 - Unclassified service.

(1) One executive officer and one secretary for each board or commission, the members of which are elected officers or are appointed by the Governor.

(2) The director of each department of state government, each full-time salaried head of a state agency required by law to be appointed by the Governor and each full-time salaried member of a board or commission required by law to be appointed by the Governor.

(3) The administrator of each division within a department of state government required by law to be appointed by the director of the department with the approval of the Governor.

(4) Principal assistants and deputies and one private secretary for each executive or administrative officer specified in ORS 240.200 (1) and in subsections (1) to (3) of this section. "Deputy" means the deputy or deputies to an executive or administrative officer listed in subsections (1) to (3) of this section who is authorized to exercise that officer’s authority upon absence of the officer. "Principal assistant" means a manager of a major agency organizational component who reports directly to an executive or administrative officer listed in subsections (1) to (3) of this section or deputy and who is designated as such by that executive or administrative officer with the approval of the Director of the Oregon Department of Administrative Services.

(5) Employees in the Governor’s office and the principal assistant and private secretary in the Secretary of State’s division.

(6) The director, principals, instructors and teachers in the school operated under ORS 346.010.

(7) Apprentice trainees only during the prescribed length of their course of training.

(8) Licensed physicians and dentists employed in their professional capacities and student nurses, interns, and patient or inmate help in state institutions.

(9) Lawyers employed in their professional capacities.

(10) All members of the Oregon State Police appointed under ORS 181A.050.

(11) The Deputy Superintendent of Public Instruction appointed under ORS 326.300 and associate superintendents in the Department of Education.

(12) Temporary seasonal farm laborers engaged in single phases of agricultural production or harvesting.

(13) Any individual employed and paid from federal funds received under a federal program intended primarily to alleviate unemployment. However, persons employed under this subsection shall be treated as classified employees for purposes of ORS 243.650 to 243.782.

(14) Managers, department heads, directors, producers and announcers of the state radio and television network.

(15) Employees, including managers, of the foreign trade offices of the Oregon Business Development Department located outside the country.

(16) Any other position designated by law as unclassified.

[Amended by 1953 c.699 §3; 1955 c.738 §4; 1957 c.597 §1; 1959 c.230 §1; 1959 c.566 §4; 1961 c.645 §1; 1965 c.405 §2; 1969 c.80 §49; 1969 c.199 §18; 1969 c.564 §3; 1969 c.599 §§66a,66b; 1971 c.301 §19; 1971 c.467 §25c; 1975 c.3 §1; 1975 c.393 §1a; 1975 c.427 §2a; 1977 c.271 §1; 1979 c.747 §1; 1979 c.468 §11; 1981 c.518 §3; 1981 s.s. c.3 §40; 1983 c.763 §30; 1985 c.388 §1; 1985 c.565 §38; 1991 c.149 §3; 1991 c.887 §2; 1993 c.741 §19; 1995 c.612 §13; 2001 c.883 §42; 2007 c.858 §61; 2009 c.562 §17; 2011 c.9 §28; 2011 c.547 §40; 2011 c.731 §8]



Section 240.207



Section 240.210 - Classified service.

[Amended by 1955 c.738 §7; 1981 c.409 §2]



Section 240.212 - Management service.

[1981 c.409 §6; 1995 c.286 §25]



Section 240.215 - Classification plan; job share; career ladder; transfers.

(2) The allocation of positions within the various operating agencies to the classifications in the classification plan shall be performed by the agency appointing authority with post-audit review by the division. Agencies shall allocate positions to the available class that most accurately describes the work based upon the assigned duties, authorities and responsibilities. If a position is found to be misallocated, the agency shall change the allocation of the position to the proper class for the work, whether or not the assigned duties have changed since the previous allocation decision.

(3) In adopting a classification system, the division shall consult with appointing authorities to determine the positions in a class of positions that can be classified as job-sharing positions.

(4) The division shall group jobs into broad, statewide classes, whenever possible, consistent with good management practices and ORS 240.190 and 243.650 to 243.782. In this process, the division shall work to reduce the total number of classes, in conjunction with developing career ladders and voluntary cross-agency transfers in concert with employees of the agency. It is intended that employees be provided the necessary training in those instances where additional skills are required.

[Amended by 1969 c.80 §50; 1979 c.302 §5; 1979 c.468 §10a; 1993 c.724 §11; 1995 c.155 §1]



Section 240.217 - Certain reclassifications prohibited.

[1978 c.6 §2]

Note: 240.217 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.220



Section 240.225



Section 240.227 - Salary for legislator appointed to exempt, unclassified or management service.

(a) If the salary for the position to which the Senator or Representative is appointed has been increased during the Senator’s or Representative’s term of office, the Senator or Representative shall receive a salary equal to that established for the position immediately prior to the commencement of the Senator’s or Representative’s term of office until the term of office of the Senator or Representative expires.

(b) If the salary for the position to which the Senator or Representative is appointed decreased or remained unchanged during the Senator’s or Representative’s term of office, the Senator or Representative shall receive the salary established by the applicable statute or salary plan.

(2) As used in this section, "term of office" means the particular four-year or two-year period for which the Senator or Representative was elected pursuant to section 4, Article IV of the Oregon Constitution. In the event that the Senator or Representative was appointed to fill a vacancy in the Legislative Assembly, "term of office" means the remainder of the four-year or two-year period for which the Senator or Representative was appointed, beginning on the date of appointment. "Term of office" does not mean the Senator’s or Representative’s duration of service in the Legislative Assembly.

[1987 c.879 §23]



Section 240.230



Section 240.233



Section 240.235 - Compensation plan for classified service.

(2) Modifications of the merit pay system may be adopted by the division and shall be effective only when approved by the Director of the Oregon Department of Administrative Services.

(3) Except as provided in subsection (4) of this section, each employee in the classified service shall be paid a rate within the salary range set forth in the merit pay system for the class of positions in which employed.

(4) Following any modification of the classification plan affecting a position, the division may provide that the rate of compensation of the employee holding such position shall not be reduced by reason of any such modification. An employee holding such a position shall not be eligible for any salary increase during such period of time that the employee’s salary is above the maximum of the salary range of the classification to which the employee’s position is allocated.

[Amended by 1961 c.451 §1; 1969 c.80 §53; 1975 c.305 §1; 1979 c.468 §12]



Section 240.240 - Application of chapter to unclassified or management service.

(2) With regard to any unclassified or management service position for which the salary is not fixed by law, and except as otherwise provided in subsections (3) and (5) of this section, the Personnel Division shall adopt a salary plan which is equitably applied to various categories in the unclassified or management service and is in reasonable conformity with the general salary structure of the state. The division shall maintain this unclassified and management salary plan in accordance with the procedures established for the classified salary plan as provided in ORS 240.235.

(3) The Secretary of State and the State Treasurer, for the purpose of maintaining a salary plan for unclassified and management service positions in their departments, may request the advice and assistance of the division.

(4) With regard to unclassified instructors and teachers under annual teaching contracts for an academic year in the school operated under ORS 346.010, arrangements for leave with pay shall be established by the Department of Education.

(5) With regard to unclassified positions in the Oregon Business Development Department’s foreign offices, the salary plan and arrangements for leave with pay shall be established by the Director of the Oregon Business Development Department.

[1955 c.738 §5; 1969 c.80 §54; 1971 c.695 §2; 1975 c.427 §4; 1981 c.409 §3; 1985 c.121 §1; 1991 c.149 §4; 1995 c.612 §14; 2007 c.858 §62; 2009 c.562 §18]



Section 240.245 - Application of chapter to exempt service.

[1955 c.738 §3; 1969 c.80 §55]



Section 240.250 - Rules applicable to management service.

[1981 c.409 §7; 1985 c.121 §2]



Section 240.305



Section 240.306 - Recruitment, selection and promotion of state employees; criteria; procedures; duties of department.

(2) The Oregon Department of Administrative Services shall establish procedures to provide for statewide open recruitment and selection for classifications that are common to state agencies. The procedures shall include adequate public notice, affirmative action to seek out underutilized members of protected minorities, and job related testing. The department may delegate to individual operating agencies the responsibility for recruitment and selection of classifications where appropriate.

(3) Competition for appropriate positions may be limited to facilitate employment of those with a substantial disability or who are economically disadvantaged, or for purposes of implementing a specified affirmative action program.

(4) Appointments to positions in state service shall be made on the basis of qualifications and merit by selection from eligible lists established by the department or a delegated operating agency.

(5)(a) Noncompetitive selection and appointment procedures may be used for unskilled or semiskilled positions, or where job related ranking measures are not practical or appropriate.

(b) Noncompetitive selection and appointment or direct appointment also may be used by agency appointing authorities to fill positions that:

(A) Require special or unique skills such as expert professional level or executive positions; or

(B) Have critical timing requirements affecting recruitment.

(6) Minimum qualifications and performance requirements and duties of a classification may be appropriately modified to permit the appointment and promotion of trainees to positions normally filled at full proficiency level.

(7) The department or delegated agencies shall establish systems to provide opportunities for promotion through meritorious service, training, education and career development assignments. The department shall certify to the eligibility of persons selected for promotion or delegate that responsibility to operating agencies in appropriate situations. Provision shall be made to bring persons into state service through open competition at higher levels when the competition provides abilities not available among existing employees, enrich state service or contribute to improved employment opportunity for underrepresented groups.

[1979 c.468 §20; 1985 c.635 §1; 1989 c.224 §28; 1997 c.51 §1; 2007 c.100 §22]



Section 240.307 - Procedure for enforcement of ORS 240.309; rules.

(2) Any employee may file a complaint with the board alleging violation of ORS 240.309.

(3) If the employee makes a prima facie case showing that the employer has violated ORS 240.309, then the burden of rebutting the prima facie case is on the employer.

(4)(a) Any employer found to be in violation of ORS 240.309 by the board may be required to pay any affected employee damages for any loss of wages, benefits and rights. The board may also require the agency to discontinue the improper practices.

(b) Any award granted to an affected employee by the board shall be in addition to any penalty imposed under ORS 240.990.

(5) Subject to the requirements of ORS 183.452, the state agency need not be represented by legal counsel in these proceedings before the Employment Relations Board. The board may adopt, by rule, special informal proceedings to review these matters and may, in its discretion, rely on any grievance procedure records developed by the state agency. If the board adopts a rule under this subsection, the employer shall not be required to comply with ORS 183.452 (2)(b) for hearings conducted under the board rule. Any court review of the board’s decision under this section shall give special deference to the informality of the proceedings in reviewing the sufficiency of the record.

[1990 c.3 §3; 1999 c.448 §7]



Section 240.309 - Temporary appointments; limitations; duration; extension; periodic reports; post-audit review; investigation; exceptions.

(2) A temporary employee may be given a nonstatus appointment without open competition and consideration only for the purposes enumerated in this section. Temporary appointments shall not be used to defeat the open competition and consideration system.

(3) A temporary employee may not be employed in a permanent, seasonal, intermittent or limited duration position except to replace an employee during an approved leave period.

(4) Employment of a temporary employee for the same workload need, other than for leave, may not exceed six calendar months. The decision to extend the period of employment may be delegated by the Personnel Division of the Oregon Department of Administrative Services to other state agencies. Approval to extend shall be allowed only upon an appointing authority’s finding that the original emergency continues to exist and that there is no other reasonable means to meet the emergency. Agency actions under this subsection are subject to post-audit review by the Oregon Department of Administrative Services as provided in ORS 240.311.

(5) Employment of a temporary employee for different workload needs shall not exceed the equivalent of six calendar months in a 12-month period.

(6) A temporary employee shall not be denied permanent work because of the temporary status. Temporary service shall not be used as any portion of a required trial service period.

(7) The Personnel Division of the Oregon Department of Administrative Services shall report the use of temporary employees, by agency, once every six months, including the duration and reason for use or extensions, if any, of temporary appointments. The reports shall be made available upon request to interested parties, including employee organizations. If any interested party alleges misuse of temporary employees, the division shall investigate, report its findings and take appropriate action.

(8) The Department of Justice may use temporary status appointments for student law clerks for a period not to exceed 24 months.

(9) The chief administrative law judge of the Office of Administrative Hearings may use temporary status appointments for student law clerks for a period not to exceed 24 months. Student law clerks appointed under this subsection may not act as administrative law judges or conduct hearings for the Office of Administrative Hearings.

(10) The Public Utility Commission may use temporary status appointments for student law clerks for a period not to exceed 24 months.

(11) A state agency may use temporary status appointments for a period not to exceed 48 months for student interns who are enrolled in high school or who are under 19 years of age and are training to receive a General Educational Development (GED) certificate. Student interns are not eligible for benefits under ORS 243.105 to 243.285.

[1985 c.635 §3; 1990 c.3 §1; 1993 c.98 §5; 1993 c.724 §12; 2001 c.312 §1; 2003 c.75 §20; 2009 c.177 §1]



Section 240.310



Section 240.311 - Delegation of authority and responsibility by division; post-audit review.

(2) Controversies between operating agencies and the division arising from post-audit reviews shall be resolved by the Director of the Oregon Department of Administrative Services.

[1979 c.468 §22]



Section 240.315



Section 240.316 - Trial service; regular status; procedures for transfer, demotion and separation of employees.

(b) An appointing authority has the discretion to subject an employee to a trial service period when:

(A) A management service employee or a classified, unrepresented employee transfers to a different agency;

(B) A management service employee or a classified, unrepresented employee transfers back to the same agency after an absence of more than one year;

(C) A former management service employee or former classified, unrepresented employee is reemployed by the same agency after an absence of more than one year; or

(D) A former management service employee or former classified, unrepresented employee is reemployed by a different agency.

(c) Any employee who serves the trial service period designated by the Personnel Division or a delegated operating agency for a given classification or as described in paragraph (b) of this subsection shall be given regular employee status.

(2) Employees who have acquired regular status will not be subject to separation except for cause as defined by ORS 240.555 or lack of work, curtailment of funds, or reorganization requiring a reduction in force.

(3) Procedures shall be established by the division to provide for the layoff and opportunity for reemployment of employees separated for reasons other than cause, which shall take into account the needs of the service, qualifications, quality of performance, relative merit and length of service.

(4) Procedures shall also be established by the division for the transfer, discipline or demotion of employees for the good of the service or separation of employees whose conduct or performance continues to be improper or inadequate after reasonable attempts have been made to correct it, where appropriate.

[1979 c.468 §23; 1981 c.155 §1; 1989 c.134 §1; 1989 c.890 §11]



Section 240.320



Section 240.321 - Collective bargaining; effect of collective bargaining agreements on personnel rules; grievance procedures.

(2) Notwithstanding any of the provisions of ORS 240.235, 240.306, 240.316, 240.430 and 240.551, employees of state agencies who are in certified or recognized appropriate bargaining units shall have all aspects of their wages, hours and other terms and conditions of employment determined by collective bargaining agreements between the state and its agencies and the exclusive employee representatives of such employees pursuant to the provisions of ORS 243.650 to 243.762, except with regard to the recruitment and selection of applicants for initial appointment to state service.

(3) The provisions of rules adopted by the Oregon Department of Administrative Services, the subjects of which are incorporated into collective bargaining agreements, shall not be applicable to employees within appropriate bargaining units covered by such agreements.

(4) The department shall ensure the speedy resolution of employee grievances by adopting a grievance procedure resulting in a final employer determination within 60 days of the filing of a written grievance, with appeal thereafter to the Employment Relations Board, the Civil Rights Division of the Bureau of Labor and Industries, or other appropriate review agency. Employees in collective bargaining units shall have their grievances resolved as provided for by the collective bargaining agreement.

[1979 c.468 §24; 1997 c.23 §1]



Section 240.325



Section 240.330



Section 240.335



Section 240.340



Section 240.345



Section 240.350



Section 240.355



Section 240.360



Section 240.365



Section 240.370



Section 240.375



Section 240.379



Section 240.380



Section 240.384



Section 240.385



Section 240.387



Section 240.390



Section 240.391



Section 240.392



Section 240.393



Section 240.394



Section 240.395 - Suspension of merit system in emergencies; reinstatement.

(2) When the division determines that the emergency or abnormal condition no longer exists, and the Governor so certifies, the regular examination, certification and employment procedures shall be reestablished. Temporary appointments made with the approval of the division during the emergency period shall terminate 90 days after the date of establishment of eligible lists for positions to which temporary appointments have been made.

[Amended by 1969 c.80 §68]



Section 240.400 - Designation by appointing authority of staff employees to act as alternates.

[1971 c.695 §5; 1979 c.468 §14]



Section 240.405



Section 240.406 - Right of unclassified or exempt employee to be accompanied to employer-requested interview.

[2011 c.687 §6]



Section 240.410 - Removals during trial period.

[Amended by 1979 c.468 §15]



Section 240.415



Section 240.420



Section 240.425 - Regular seasonal employees.

[Amended by 1969 c.80 §70; 1981 c.156 §1]



Section 240.430 - Merit ratings.

[Amended by 1969 c.80 §71; 1979 c.468 §16]



Section 240.435 - State Management Credentials Program required; purpose.

(1) Identify necessary job skills for state managers, including team-building skills;

(2) Identify skills and training needs for state managers to meet workplace requirements in the future;

(3) Identify incentives for employees to participate in the program; and

(4) Identify continuing education resources in the public sector and through in-service training to implement the state management credentials program.

[1993 c.724 §13a(1)]

Note: 240.435 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.505



Section 240.510



Section 240.515



Section 240.520



Section 240.525



Section 240.530



Section 240.535



Section 240.540



Section 240.545



Section 240.546 - Payments in lieu of sick leave with pay; rules; exclusions.

[1981 c.567 §9; 1995 c.612 §15; 2005 c.751 §3]



Section 240.550



Section 240.551 - Working hours, holidays, leaves of absence and vacations of employees in state classified service.

[1979 c.468 §21]



Section 240.555 - Suspension, reduction, demotion or dismissal.

[Amended by 1969 c.80 §77; 1975 c.427 §11; 1979 c.468 §17]



Section 240.560 - Appeal procedure.

(2) The hearing shall be conducted as provided for a contested case in ORS chapter 183.

(3) If the board finds that the action complained of was taken by the appointing authority for any political, religious or racial reasons, or because of sex, marital status or age, the employee shall be reinstated to the position and shall not suffer any loss in pay.

(4) In all other cases, if the board finds that the action was not taken in good faith for cause, it shall order the immediate reinstatement and the reemployment of the employee in the position without the loss of pay. In lieu of affirming the action, the board may modify the action by directing a suspension without pay for a given period, and a subsequent restoration to duty, or a demotion in classification, grade or pay. The findings and order of the board shall be certified in writing to the appointing authority and shall be forthwith put into effect by the appointing authority.

[Amended by 1957 c.205 §1; 1959 c.689 §6; 1969 c.80 §78; 1971 c.734 §35; 1975 c.427 §12; 1977 c.400 §1; 1977 c.770 §6; 1993 c.778 §24; 2003 c.213 §1]



Section 240.563 - Judicial review.

[1971 c.734 §31]



Section 240.565



Section 240.570 - Classified employee filling position in unclassified, exempt or management service.

(2) An appointing authority may assign, reassign and transfer management service employees for the good of the service and may remove employees from the management service due to reorganization or lack of work.

(3) A management service employee is subject to a trial service period established pursuant to rules of the Personnel Division under ORS 240.250. Thereafter, the management service employee may be disciplined by reprimand, salary reduction, suspension or demotion or may be removed or dismissed from the management service if the employee is unable or unwilling to fully and faithfully perform the duties of the position satisfactorily.

(4) Management service employees who are assigned, reassigned, transferred or removed, as provided in subsection (2) of this section, and employees who are disciplined, removed or dismissed from the management service as authorized in subsection (3) of this section may appeal to the Employment Relations Board in the manner provided by ORS 240.560.

(5)(a) Management service employees with immediate prior former regular status in the classified service who are removed from trial service pursuant to ORS 240.410 have a right to be restored to their former positions.

(b) Except as provided in paragraph (a) of this subsection, management service employees with immediate prior former regular status in the classified service who are appointed to the management service and who have not been dismissed from the management service for a reason specified in ORS 240.555:

(A) Prior to January 1, 2015, have the right to restoration to the classified service for three years from the date of appointment to the management service.

(B) After December 31, 2014, have no right to restoration to the classified service.

[1955 c.738 §6; 1979 c.468 §18; 1981 c.409 §4; 1985 c.121 §3; 1987 c.269 §1; 2005 c.766 §1; 2014 c.22 §1]



Section 240.572



Section 240.575



Section 240.580 - Service credits for service in unclassified service.

[1983 c.746 §2; 2011 c.547 §41]



Section 240.590 - Reemployment of employee in exempt service.

[1985 c.635 §5]



Section 240.610 - Mediation service fee; interest-based problem solving training fee; amount; payment; disposition of fees.

(2) Notwithstanding any other law, the fee charged by the board under this section may not exceed:

(a) $1,000 for the first two mediation sessions;

(b) $500 for the third mediation session;

(c) $750 for the fourth mediation session; and

(d) $1,000 for each additional mediation session.

(3) Notwithstanding any other law, in addition to fees for mediation services, the board may establish fees for training in interest-based problem solving. The fees are not subject to the provisions of subsection (2) of this section.

(4) Fees received by the board under this section shall be deposited to the credit of the Employment Relations Board Administrative Account.

(5) As used in this section:

(a) "Exclusive representative" and "labor dispute" have the meanings given those terms in ORS 243.650.

(b) "Local public employer" means any political subdivision in this state, including a city, county, community college, school district, special district and a public and quasi-public corporation.

[1993 c.711 §2; 1995 c.79 §84; 1995 c.448 §1; 2007 c.296 §7; 2011 c.593 §1]



Section 240.705



Section 240.710 - Certain acts unlawful.

(2) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the classified service.

(3) No employee of the Personnel Division, examiner or other person shall defeat, deceive or obstruct any person in the right of the person to examination, eligibility, certification or appointment under this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service.

[Amended by 1969 c.80 §80]



Section 240.740



Section 240.750 - When discipline action not to be retained in personnel file.

[1985 c.813 §2]

Note: 240.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.850 - Policy on work environments; duties of state agencies.

(1) Delegate responsibility for decision-making and service delivery to the lowest possible level;

(2) Involve all workers, especially frontline workers, in the development and design of processes and program improvements;

(3) Simplify and eliminate internal administrative rules and policies that unduly impede the attainment of the agency’s mission and delivery of services;

(4) Eliminate layers of organizational hierarchies;

(5) Envision state government as a high performance organization in which training and technology are viewed as an investment in the workforce; and

(6) Promote continuous improvement of state services through the involvement of all workers in process design and performance-based outcome development.

[1993 c.724 §13b]

Note: 240.850 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.855 - Telecommuting; state policy; agencies to adopt written policies; biennial report.

(a) "State agency" means any state office, department, division, bureau, board and commission, whether in the executive, legislative or judicial branch.

(b) "Telecommute" means to work from the employee’s home or from an office near the employee’s home, rather than from the principal place of employment.

(2) It is the policy of the State of Oregon to encourage state agencies to allow employees to telecommute when there are opportunities for improved employee performance, reduced commuting miles or agency savings.

(3) Each state agency shall adopt a written policy that:

(a) Defines specific criteria and procedures for telecommuting;

(b) Is applied consistently throughout the agency; and

(c) Requires the agency, in exercising its discretion, to consider an employee request to telecommute in relation to the agency’s operating and customer needs.

(4) Each state agency that has an electronic bulletin board, home page or similar means of communication shall post the policy adopted under subsection (3) of this section on the bulletin board, home page or similar site.

(5) The Oregon Department of Administrative Services, in consultation with the State Department of Energy, shall provide a biennial report to the Joint Committee on Technology, or a similar committee of the Legislative Assembly, containing at least the following:

(a) The number of employees telecommuting;

(b) The number of trips, miles and hours of travel time saved annually;

(c) A summary of efforts made by the state agency to promote and encourage telecommuting;

(d) An evaluation of the effectiveness of efforts to encourage employees to telecommute; and

(e) Such other matters as may be requested by the committee.

[Formerly 283.550]

Note: 240.855 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 240.990 - Penalties.

(2) Any person who fails to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any investigation or hearing authorized by this chapter commits a Class A misdemeanor.

(3) A state officer or employee who fails to comply with any provision of this chapter or of any rule, regulation or order thereunder is subject to all penalties and remedies provided by law for failure of a public officer or employee to do an act required of a public officer or employee by law.

(4) Any person who is convicted of a Class A misdemeanor under this chapter shall, for a period of five years, be ineligible for appointment to or employment in a position in the state service, and if the person is an officer or employee of the state, shall be deemed guilty of malfeasance in office and shall be subject to forfeit of the office or position.

[Amended by 1999 c.1051 §301; 2011 c.597 §172]






Chapter 241 - Civil Service for County Employees

Section 241.002 - Creating or changing county civil service by election; definitions.

(2) If ORS 241.016 to 241.990 become applicable in a county, "board of county commissioners" as used in ORS 241.016 to 241.990 means the county court of a county which does not have a board of county commissioners.

(3) If ORS 242.702 to 242.824 become applicable in a county, "governing body" as used in ORS 242.702 to 242.824 means the board of county commissioners or county court of a county, as the case may be.

[1959 c.315 §2]



Section 241.004 - ORS 241.002 to 241.009 not exclusive method for approval of system.

[1959 c.315 §6; 1983 c.350 §58]



Section 241.005



Section 241.006 - Submitting proposals relating to county civil service.

(1) To make ORS 241.016 to 241.990, providing a system of civil service under which county employees shall be employed, applicable to such county;

(2) To make ORS 242.702 to 242.824, providing a system of civil service under which certain political subdivisions shall employ firefighters, applicable to such county for all county employees;

(3) That provides a system of civil service which substantially accomplishes the general purposes of ORS 241.016 to 241.990 or 242.702 to 242.824, including methods of recruitment and promotion of county employees by competitive examinations and provisions for job tenure for county employees; or

(4) That amends an existing system of civil service previously approved by the electors under subsection (3) of this section.

[1959 c.315 §3; 1983 c.350 §59; 1991 c.67 §60]



Section 241.008



Section 241.009 - Initiative or referendum; election procedure.

(a) By the initiative procedure; or

(b) By referral to the electors by the board of county commissioners or the county court.

(2) ORS 250.165 to 250.235 govern the manner of exercising the initiative unless ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to the county.

[1983 c.350 §61 (enacted in lieu of 241.008 and 241.012)]



Section 241.010



Section 241.012



Section 241.015



Section 241.016 - Definitions for ORS 241.016 to 241.990.

(1) "Appointing power" includes every person or group of persons who, acting singly or as a board or commission, are vested by law with authority to select, appoint or employ any person to hold any position subject to civil service.

(2) "Appointment" includes all means of selecting or employing any person to hold any position subject to civil service.

(3) "Commission" means a civil service commission created under ORS 241.016 to 241.990.

(4) "Commissioner" means a member of the civil service commission created under ORS 241.016 to 241.990.

(5) "Position" includes any office, place or employment.

[Formerly 241.060]



Section 241.020 - Counties subject to ORS 241.016 to 241.990.

[Formerly 241.005; 1991 c.656 §1]



Section 241.025 - Positions subject to civil service; exceptions.

(1) Any officer chosen by popular election, or appointed to fill a vacancy caused by the death, resignation or removal of any officer chosen by popular election.

(2) Any official reporter, bailiff or crier, subject to appointment by any court or judge or justice thereof.

(3) Any person employed to perform manual labor, skilled or unskilled, in the construction, maintenance and repair of county property; provided, that electrical workers, members of road and bridge crews and laborers permanently employed shall be subject to civil service unless otherwise provided in ORS 241.016 to 241.990.

(4) Any special deputy sheriff or deputy constable appointed to act without compensation from the county.

(5) Any member of the county civil service commission.

(6) Any deputy district attorney.

(7) Any doctor, nurse, intern or superintendent or other executive officer, employed by, in or at the county hospital, county poor farm, or any home maintained by the county for the detention or care of juveniles.

(8) The roadmaster of the county.

(9) Any temporary, part-time or seasonal employee.

(10) Any person holding a position subject to the jurisdiction of the commission created by ORS 242.706.

(11) Any chief examiner appointed under ORS 242.716.

(12) Any assistants to a board of county commissioners.

(13) Any undersheriff, deputy undersheriff or administrative aide to a sheriff.

[Formerly 241.010; 1961 c.135 §1; 1963 c.331 §9; 1981 c.48 §6]



Section 241.030



Section 241.055 - Construction of ORS 241.016 to 241.990.



Section 241.060

[Renumbered 241.016 in 2005]



Section 241.065 - County civil service commission; members; compensation.



Section 241.070 - Qualifications of commissioners.



Section 241.075 - Term of office and removal of commissioners.

(2) Any commissioner may be removed from office by the board of county commissioners for incompetency, incompatibility or dereliction of duty, or other good cause.



Section 241.080 - Quorum.



Section 241.085 - Secretary of commission.



Section 241.090 - Offices and clerical help for commission.



Section 241.095 - Officers and employees to assist commission.



Section 241.100 - Legal representation of commission.

[Amended by 1957 c.197 §1]



Section 241.105 - Preservation and destruction of records and examinations; public records.

(2) The commission may destroy any reports and files of the commission which are:

(a) Not less than four years old.

(b) Less than four years old, provided they have been recorded by means of photography, microphotography, photocopying or filming and the commission determines that they have no further evidential value.

[Amended by 1961 c.135 §3]



Section 241.110 - Rules of commission; notice.

(2) The commission shall, not less than 10 days prior to the time when the regulations shall take effect, give notice, in a newspaper printed and published in the county and having a general circulation therein, of the place where printed copies of the regulations and changes therein may be obtained.



Section 241.115 - Notice by publication.



Section 241.120 - Investigation and inspection by commission.



Section 241.125 - Compelling attendance of witnesses and production of documents.

(2) The circuit court in the county may compel the attendance of witnesses, the giving of testimony, and the production of books, papers, accounts and documents, as required by any subpoena duly issued by the commission, or designated commissioner, under this section, and may punish the disobedience of such witnesses as a contempt.



Section 241.130 - Depositions of witnesses.



Section 241.135 - Conduct of hearings and investigations; rules.



Section 241.140 - Conclusiveness of orders, decisions, rules or regulations; necessity for unanimity.



Section 241.145 - Witness fees.

[Amended by 1989 c.980 §10c]



Section 241.150 - Reports of appointments and separations.

(1) Report to the commission forthwith upon each appointment the name of the appointee, the title or character of the position to which the appointment is made, the date of the commencement of service, and the salary or compensation therefor.

(2) Report from time to time, and upon the date of official action in, or knowledge of, each case, any separation of any person from any position, or other changes.

(3) Furnish such other information as the commission may require in order to keep the roster mentioned in ORS 241.155.



Section 241.155 - Official roster.



Section 241.160



Section 241.165



Section 241.205 - Basis of appointment and promotion generally.



Section 241.210 - Board of county commissioners to control creation of positions and fixing of compensation.



Section 241.215 - Classification and compensation; rules.

(2) The commission shall establish maximum and minimum salary limits for each grade in its classification, and shall provide by rule for advancement or promotion from grade to grade on the basis of efficiency and length of service.

(3) The classifications and grades may, from time to time, be amended, added to, consolidated or abolished by the commission, but no person holding any position under any established classification or grade shall be affected by any such change so as to deprive the person of any of the benefits attached to the classification or grade applicable to the position then held by the person.

(4) The positions so classified and graded shall constitute the classified civil service of the county.



Section 241.220 - Examinations; notice.

(2) Notice of the time, place and general scope of every examination shall be given by the commission by publication in a newspaper of general circulation and printed and published in the county, once each week for two consecutive weeks. Notices shall also be posted in three public places in the county, one of which shall be the office of the commission, for not less than two weeks prior to the examination.



Section 241.225 - Qualification for examination.

[Amended by 1959 c.689 §7; 1961 c.135 §4]



Section 241.230 - Character of examinations.

(2) No question in any examination shall relate to political or religious preference, affiliation, opinion or services.



Section 241.235 - Civil service examiners.



Section 241.240 - Credits to experienced applicants.

[Amended by 1959 c.84 §1; 1977 c.854 §2]



Section 241.245 - Examinations for promotions.

(2) The commission shall by its regulations prescribe the weight to be given to the recommendation of the appointing power touching the qualifications of the candidate for promotion, and where a record of fidelity and efficiency is regularly kept in good faith in any department the commission shall give it at least equal value with the record of examination for promotion.



Section 241.250 - Register of eligibles; relative rank; striking of names; rules.



Section 241.255 - Vacancies filled by promotion if practicable.



Section 241.260 - Classified civil service vacancies; certification of candidates for vacancies.

[Amended by 2005 c.22 §183]



Section 241.265 - Probationary appointments; discharge during probation; effect of failure of promoted candidate to qualify.

(2) When any person who has taken a promotional examination, and who has been appointed to a position in a higher classification or grade on probation, fails to qualify for the position in the higher classification or grade within the probationary period, the person shall not lose seniority in the lower classification or grade from which such promotion was made but shall return to employment and be reinstated in the position held by the person in such lower classification or grade.

[Amended by 1965 c.186 §1]



Section 241.270 - Waiver of appointment.



Section 241.275 - Permanent appointments.



Section 241.280 - Temporary appointments.



Section 241.285 - Emergency appointments; rules.



Section 241.290 - Efficiency records.

(2) The commission shall investigate all efficiency records and may make its own records, and shall rate upon such records the item of ascertained merit in examinations for promotion. The commission shall establish and enforce regulations under which records of unsatisfactory service may lead to reduction in grade and compensation and provide for the manner in which persons falling below the standards of efficiency fixed by its regulations may be removed, discharged or reduced in grade or compensation.



Section 241.295 - Appointments and promotions to be made only as provided in ORS 241.016 to 241.990.



Section 241.300 - Appointment of undersheriff, deputy undersheriff and administrative aide; reinstatement.

(2) Any person appointed undersheriff, deputy undersheriff or administrative aide to the sheriff, upon termination of such appointment, shall be reinstated in the person’s previous rank on the eligible list or in the person’s last held position at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights and with service credit for the time served as undersheriff or deputy undersheriff.

[1963 c.331 §11; 1981 c.48 §7]



Section 241.405 - Leaves of absence.

(2) Leaves of absence without pay for at least two years shall be granted automatically to all regular employees who serve in the Peace Corps as volunteers. Upon expiration of the leave the employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights. Failure of the employee to report within 90 days after termination of service shall be cause for dismissal.

[Amended by 1963 c.199 §4]



Section 241.410 - Prohibition of transfer, reinstatement, suspension or dismissal contrary to ORS 241.016 to 241.990.



Section 241.415 - Transfers and reinstatement.

(2) No transfer or reinstatement shall be made from a position in one classification or grade to a position in another classification or grade, nor shall a person be transferred to or reinstated in a position for entrance to which there is required by ORS 241.016 to 241.990 or the regulations adopted pursuant thereto, an examination involving essential tests or qualifications different from or higher than those required for original appointment to the position held by such person.



Section 241.420 - Suspensions.



Section 241.425 - Tenure; causes for dismissal.

(1) Incompetency, inefficiency or inattention to or dereliction of duty.

(2) Dishonesty, intemperance, immoral conduct, insubordination or discourteous treatment of the public or of fellow employees.

(3) Any other willful failure of good conduct tending to injure the public service.

(4) Any willful violation of the provisions of ORS 241.016 to 241.990 or the rules or regulations adopted pursuant thereto.



Section 241.430 - Dismissal only for cause; written accusation.



Section 241.435 - Necessity of a hearing prior to dismissal.



Section 241.440 - Investigation of dismissal.

[Amended by 1959 c.689 §8; 1977 c.770 §7; 2001 c.621 §72]



Section 241.445 - Right of employee to public hearing and representation; limitations.



Section 241.450 - Orders of commission on review of investigation.

[Amended by 1959 c.689 §9; 1977 c.400 §2; 1977 c.770 §8; 1993 c.778 §25; 2001 c.621 §73]



Section 241.455 - Order is final if unanimous.



Section 241.460 - Orders appealable when not unanimous; issues on appeal limited.

(2) The appeal shall be taken by serving upon the commission, within 30 days after the date of the entry of such judgment or order, a written notice of appeal, stating the grounds thereof, and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order be filed by the commission with the court. The commission shall, within 10 days after the filing of such notice, make, certify and file such transcript with the court.

(3) The circuit court shall thereupon proceed to hear and determine such appeal in a summary manner, and its decision shall be final. The hearing shall be confined to the determination of whether the judgment or order of removal, discharge, demotion or suspension, made by the commission, was or was not made for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, and was or was not made in good faith for cause. No appeal to such court shall be taken except upon such grounds.

[Amended by 1959 c.689 §10; 1977 c.770 §9; 2001 c.621 §74]



Section 241.505 - Prohibited conduct generally.

(1) Alone or in cooperation with one or more persons, defeat, deceive or obstruct any person in respect of the right of examination or registration of the person according to the regulations prescribed by the commission pursuant to ORS 241.016 to 241.990.

(2) Falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified pursuant to ORS 241.016 to 241.990, or aid in so doing, or make any false representation concerning the same, or concerning the person examined.

(3) Furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified, or to be examined, registered or certified.

(4) Impersonate any other person, or permit or aid in any manner any other person to impersonate the person, in connection with any examination or registrations, or application or request to be examined or registered.



Section 241.510



Section 241.515



Section 241.520



Section 241.525 - Corrupt practices prohibited.



Section 241.530 - Limitations on recommendations of applicants.

(2) No recommendation under ORS 241.016 to 241.990 shall relate to the religious or political opinions, affiliations or services of any person. No appointment, change in or removal from, any position under ORS 241.016 to 241.990 shall be affected or influenced in any way by such opinions, affiliations or services.



Section 241.990 - Penalties; jurisdiction.

(2) Willful false swearing in any hearing or investigation before the commission, or designated commissioner, is perjury and punishable as such.

(3) Violation of ORS 241.525 is a Class A misdemeanor. In addition, if the person convicted is a public officer of the state or any civil division thereof, including counties and cities, the person shall be deprived of office.

[Amended by 1983 c.740 §64; 2011 c.597 §173]






Chapter 242 - Civil Service for City or School District Employees and Firefighters

Section 242.010



Section 242.020



Section 242.030



Section 242.040



Section 242.050 - Civil service for employees of certain districts after annexation.



Section 242.310 - Short title.



Section 242.320 - Definitions for ORS 242.310 to 242.640.

(1) "Assistant custodian" means any employee who works under the supervision of a custodian except those who:

(a) Work less than eight hours per day; or

(b) Work less than 12 months per year; or

(c) Receive an hourly rate of pay.

(2) "Board" means a civil service board created pursuant to ORS 242.330.

(3) "Custodian" means an employee of the school district who has supervision of property, keeping it in sanitary condition and tending to the cleaning and operation of heating plants and other necessary work by way of care and labor to keep the physical plants of the school board in maintenance and operation.

[Amended by 1969 c.262 §1]



Section 242.330 - Civil service board.

(2) The board shall be composed of three commissioners. An alternate for each commissioner may be appointed to serve in the commissioner’s absence. The commissioners and alternates shall be appointed by the school board of the district.

[Amended by 1969 c.262 §2; 1975 c.770 §42; 1979 c.738 §1]



Section 242.340 - Qualifications of commissioners.

(1) Be an elector of the school district.

(2) Be a resident of the school district for at least five years immediately preceding appointment.

(3) Be known to be devoted to the principles of civil service.

(4) Not be a member or employee of the school board.



Section 242.350 - Terms and compensation of commissioners.

(2) The commissioners shall serve without compensation.



Section 242.360 - Removal and vacancies.

(2) In the event of removal or of a vacancy caused by death or resignation, the vacancy shall be filled by the school board within 10 days from the time of the vacancy. Such appointment shall be for the unexpired term of the commissioner whose place is vacated.



Section 242.370 - Secretary; duties; salary.



Section 242.380 - Offices and clerical help.



Section 242.390 - Rules.



Section 242.400 - Annual report; roster of employees.



Section 242.410 - Records preserved; open to public.



Section 242.420 - Investigations; oaths; subpoenas; examination of books, papers and records.



Section 242.510 - Classified service.

[Amended by 1979 c.738 §2]



Section 242.520 - Merit system to be observed.

(2) No person shall be appointed or employed by a school board under any title not appropriate to the duties to be performed.

(3) The appointing authority shall immediately notify the board of any appointment or discharge.

[Amended by 1969 c.262 §3]



Section 242.530 - Competitive examinations; examiners.

[Amended by 1969 c.262 §4]



Section 242.540 - Character of examinations.



Section 242.550 - Evidence of fitness for appointment.

[Amended by 1969 c.262 §5; 1979 c.738 §3; 1979 c.744 §11; 2015 c.758 §14]



Section 242.560 - Register of eligible candidates; ranking; rules.

(2) The board shall prepare and keep a register for each grade or class of positions of the persons eligible for promotion. Such register shall contain information concerning merit in service, fidelity in service and seniority in service. Such persons shall take rank upon the register as candidates for promotion in order of their relative excellence, as determined by merit in service, fidelity in service and seniority in service. Candidates of equal standing shall take rank upon the register according to the order in which their applications are filed.

[Amended by 1969 c.262 §6]



Section 242.570 - Certification of candidates for vacancies; rules.

(2) The civil service board thereupon shall certify to the appointing authority the names and addresses of the three eligible candidates standing highest upon the register for the class or grade to which such position belongs. If there are fewer than three, the board shall certify all remaining candidates upon the register. When vacancies exist in two or more positions of the same class in the same department at the same time, the board may certify a smaller number than three candidates for each position, but those certified must be eligible candidates standing highest upon the register.

(3) The board may, by rule, limit the number of times the same candidate is certified to the appointing authorities.

(4) The appointing authority may require the candidates certified to come before the appointing authority for interview. When the candidates are applicants for beginning employment, the appointing authority shall be entitled to inspect their examination papers.

[Amended by 1969 c.262 §7; 2005 c.22 §184]



Section 242.580 - Probation.

[Amended by 1979 c.738 §4]



Section 242.590 - Permanent appointments.

(2) All persons employed as custodians and assistant custodians in a school district on the date the Custodians’ Civil Service Law becomes effective as to such school district shall be permanent employees without examination and shall be so appointed by the board.



Section 242.600 - Emergency appointments.



Section 242.610 - Suspension; reappointment.



Section 242.620 - Dismissal.

[Amended by 1959 c.689 §11; 1977 c.770 §10; 2001 c.621 §75]



Section 242.630 - Investigation; findings; appeal.

(2) If the board finds that the employee is entitled to reinstatement, it shall report its findings in writing to the school board, whereupon the employee shall be reinstated.

(3) If the board finds that the employee was properly discharged, the employee shall have a right of appeal from the board’s decision to the circuit court for the county in which the district lies. Appeals shall be perfected by service of notice of appeal upon the secretaries of the civil service board and school board, together with a copy of the decision of the civil service board certified to be a correct copy by the secretary thereof, whereupon the same shall be filed with the clerk of the court.

[Amended by 1959 c.689 §12; 1977 c.400 §3; 1977 c.770 §11; 1993 c.778 §26; 2001 c.621 §76]



Section 242.635 - Board approval necessary for eligibility after dismissal; requirements for approval.

[1979 c.738 §6]



Section 242.640 - Prohibited conduct.

(1) Willfully or corruptly or in cooperation with one or more persons, defeat, deceive or obstruct any person with respect to the right of the individual to examination or registration according to the regulations prescribed by the civil service board pursuant to the Custodians’ Civil Service Law.

(2) Willfully or corruptly falsely mark, grade, estimate or report on an examination the proper standing of any person examined, registered or certified according to any regulation prescribed pursuant to the Custodians’ Civil Service Law, or aid in so doing.

(3) Willfully or corruptly make any false representations concerning the examination, certification and registration or concerning the persons examined, registered or certified.

(4) Willfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified, or to be examined, registered or certified.

(5) Permit any other person or permit or aid in any other manner, any other person to impersonate the individual in connection with any examination, registration or application, or request to be examined or registered.

(6) Make an appointment to any position contrary to the Custodians’ Civil Service Law, or refuse or neglect to comply therewith.



Section 242.702 - Definitions for ORS 242.702 to 242.824.

(1) "Appointing power" includes every person or group of persons who, acting singly or as a board, council or commission, are vested with authority to select, appoint or employ any person to hold any position subject to civil service under ORS 242.702 to 242.824.

(2) "Appointment" includes all means of selecting or employing any person to hold any position subject to civil service under ORS 242.702 to 242.824.

(3) "Civil service" means the civil service system established under ORS 242.702 to 242.824.

(4) "Commission" means a civil service commission created under ORS 242.702 to 242.824.

(5) "Commissioner" means a member of the civil service commission created under ORS 242.702 to 242.824.

(6) "Employees" means persons whose principal duties consist of preventing or combating fire or preventing the loss of life or property from fire.

(7) "Fire department" means any organization maintained by any political subdivision for the purpose of preventing or combating fire.

(8) "Governing body" means the council or city commissioners of a city, the county court or board of county commissioners of a county, the board of directors of a rural fire protection district, the board of commissioners of a domestic water supply corporation and the county court or board of county commissioners acting under ORS 476.310 to 476.340 for the purposes of preventing and controlling fire on zone 2 rural lands.

(9) "Political subdivision" means any city, county, municipal corporation, rural fire protection district, domestic water supply corporation or organization authorized under ORS 476.310 to 476.340 to combat fire on zone 2 rural lands which employs four or more full-time firefighters, not including the chief of the fire department.

(10) "Position" includes any office, place or employment.

[1959 c.252 §1]



Section 242.704 - Political subdivisions and positions to which ORS 242.702 to 242.824 apply.

(2) The civil service shall include all employees of the fire department of a political subdivision which employs four or more firefighters on a full-time basis, not including the chief. The governing body of the political subdivision shall decide whether the chief may be a member of the civil service.

[1959 c.252 §§2,19; 1981 c.494 §1]



Section 242.706 - Civil service commission; members; term of office; compensation.

(2) The term of office of a member of the civil service commission is four years, and each shall serve without compensation.

[1959 c.252 §3]



Section 242.708 - Qualifications of commissioners.

[1959 c.252 §5]



Section 242.710 - Removal of commissioners.

[1959 c.252 §6]



Section 242.712 - Chairperson of commission; meetings; quorum.

(2) Two members of the commission shall constitute a quorum, and the votes of any two commissioners concurring shall be sufficient for decision in all matters and transactions under ORS 242.702 to 242.824.

[1959 c.252 §§7,8]



Section 242.714 - Preparation of budget; appropriations.

(2) The governing body of each political subdivision shall appropriate sufficient funds to carry out the provisions of ORS 242.702 to 242.824.

[1959 c.252 §43]



Section 242.716 - Chief examiner and secretary of commission.

(2) Except as provided in subsection (3) of this section, the chief examiner shall be subject to the civil service system established under ORS 242.702 to 242.824 and shall be appointed as a result of a competitive examination open to all properly qualified citizens of the political subdivision.

(3) Any existing civil service secretary or examiner of any political subdivision within this state may be designated as examiner and retained by the commission, if the person holds the position by reason of a competitive civil service examination.

(4) The commission may enter into contracts with any civil service commission or board in this state for the purpose of having such board or commission conduct the examinations required or authorized by ORS 242.702 to 242.824.

[1959 c.252 §9]



Section 242.718 - Offices and clerical help for commission.

(1) Supply the commission with all office supplies, equipment and space necessary to carry on the business of the commission.

(2) Provide the commission with such clerical assistance as the commission may consider necessary.

[1959 c.252 §10]



Section 242.720 - Officers of political subdivision to assist commission.

(1) Aid in all proper ways in carrying out the provisions of ORS 242.702 to 242.824 and such rules and regulations as may, from time to time, be prescribed by the commission.

(2) Afford the commission, its members and employees, all reasonable facilities and assistance in inspecting books, papers, documents and accounts relating to positions subject to civil service.

(3) Produce such books, papers, documents and accounts and testify, whenever required to do so by the commission or any commissioner.

[1959 c.252 §11]



Section 242.722 - Preservation of records and examinations; public records.

(2) The commission shall retain and may destroy the public records described in subsection (1) of this section as follows:

(a) Original examination papers and their markings and original records in commission hearings shall be retained for at least four years and thereafter may be destroyed if microfilmed copies are retained.

(b) Original or microfilmed copies of all other papers, documents and communications shall be retained for at least four years and thereafter may be destroyed.

[1959 c.252 §13]



Section 242.724 - Rules of commission; examinations.

(2) The chief examiner or the agency designated by the commission shall conduct such examinations as necessary. The commission shall assess such weights on examinations as they deem necessary.

[1959 c.252 §14; 1997 c.359 §2]



Section 242.726 - Investigation by commission of abuses; report of investigation.

(a) Investigate the enforcement and effect of the provisions of and the regulations prescribed under ORS 242.702 to 242.824.

(b) Inspect all positions affected by ORS 242.702 to 242.824, cited by the petition.

(c) Ascertain whether ORS 242.702 to 242.824 and the regulations are being obeyed.

(d) Make a public report upon all matters investigated under ORS 242.702 to 242.824.

(2) The commission may, upon its own initiative, make any investigation which it deems advisable.

[1959 c.252 §15; 1989 c.171 §33]



Section 242.728 - Administering oaths; compelling attendance of witnesses and production of documents; depositions of witnesses.

(2) The commission may cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil suits and actions.

(3) If a person refuses to attend to give testimony or produce books, papers, documents or accounts, pursuant to a subpoena issued under this section, the circuit court of the county in which the political subdivision is located, upon petition of the commission, shall compel obedience to the subpoena and shall punish refusal to obey or to testify in the same manner as a refusal to obey a subpoena or to testify pursuant to a subpoena issued from the circuit court.

[1959 c.252 §16]



Section 242.730 - Witness fees.

[1959 c.252 §17; 1989 c.980 §10d]



Section 242.732 - Procedure in hearings before commission; rules of evidence.

(2) No informality in any hearing or investigation, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made, approved, or confirmed by the commission.

[1959 c.252 §18]



Section 242.734 - Action to secure compliance with ORS 242.702 to 242.824.

[1959 c.252 §12]



Section 242.736 - Commission certification of payroll required.

(a) The name of each person appointed or employed in the civil service, stating in each case the title or character of the position held by such person, the salary or compensation assigned, and the date of the beginning of the person’s service.

(b) Every change occurring in any position held by any person in the civil service.

(2) The certifications shall be made by the civil service commission annually.

(3) The commission shall notify any officer or employee of the political subdivision authorizing, drawing, signing, countersigning, issuing or honoring any warrant or order for the payment of salary or compensation to an employee subject to civil service of the names of any persons employed in violation of ORS 242.702 to 242.824 or the regulations established under ORS 242.702 to 242.824.

[1959 c.252 §22]



Section 242.738 - Payments to persons not certified by commission prohibited.

(2) Any sums willfully paid contrary to the provisions of this section may be recovered in an action in the name of the political subdivision from any officer authorizing, drawing, signing, countersigning, issuing or honoring any warrant or order for the payment thereof, and from the sureties on the official bond of the officer. The expenses of the action may be paid from the amounts recovered therein.

[1959 c.252 §23]



Section 242.752 - Basis of appointment and promotion; creation of positions; fixing compensation.

(2) All civil service positions in the political subdivision shall be created by the governing body of the political subdivision, and the governing body shall fix the compensation of all employees employed in civil service positions. In the creation of each civil service position, and in determining the amount of compensation thereof, the governing body shall give due consideration to the recommendation of the civil service commission and the appointing power.

[1959 c.252 §25]



Section 242.754 - Classification of positions.

(2) The classifications and grades may, from time to time, be amended, added to, consolidated or abolished by the commission, but no person holding any position under any established classification or grade shall be affected by such change so as to deprive the person of any of the benefits attached to the classification or grade applicable to the position then held by the person. No person shall be promoted or advanced to a higher classification by such change without being eligible for appointment to such higher classification by reason of the position of the person on the promotion register.

[1959 c.252 §26]



Section 242.756 - Effect on incumbent when position first becomes subject to civil service.

(2) All persons who hold positions subject to civil service in any political subdivision at the time such position first becomes subject to civil service but who are not eligible for induction into civil service as provided for in subsection (1) of this section shall continue to hold their positions until replaced by persons appointed under civil service.

(3) Within 10 days after a position first becomes subject to civil service, the appointing power for that position shall file with the treasurer, auditor, comptroller or similar officer of the political subdivision a statement giving the names, residence, occupation, length of continuous service and compensation of each person holding that position, declaring whether each person is or is not eligible for induction into civil service as provided in subsections (1) and (2) of this section, and certifying as to the citizenship status of each such person.

(4) Within 60 days after any position first becomes subject to civil service, the commission shall classify such position. Within 90 days after a position first becomes subject to civil service, the commission shall hold an examination to fill any positions not filled by persons inducted into civil service as provided in subsection (1) of this section.

[1959 c.252 §24]



Section 242.758 - Examinations.

(2) Except where other arrangements are made under ORS 242.716 (4), the chief examiner shall supervise all examinations and shall designate the persons who shall act as examiners at any examination. No person subject to the civil service system established under ORS 242.702 to 242.824, other than the chief examiner, shall be designated as an examiner in the political subdivision by which the person is employed. When a person in the public service of the political subdivision is designated as examiner, the person shall act as such without extra compensation.

(3) All examinations shall be practical in character and shall relate only to those matters which fairly test the relative fitness of persons examined to discharge the duties of the positions for which they are applicants. Tests of physical fitness and manual skill shall be included in the entrance examination.

(4) No question in any examination shall relate to political or religious preference, affiliation, opinion or services.

[1959 c.252 §27]



Section 242.760 - Qualifications for admission to examination.

[1959 c.252 §28]



Section 242.762 - Promotional examinations.

(2) When there are four or more positions in a promotive grade or classification, promotional examinations for each such grade or classification in the civil service shall be given at least every 30 months and at such other times when there are no candidates eligible for promotion on the eligible register.

(3) When there are less than four positions in a promotive grade or classification, promotional examinations for each such grade or classification in the civil service shall be given at such times as it is necessary to establish an eligible register to carry out the provisions of ORS 242.702 to 242.824 as it applies to such grade or classification.

[1959 c.252 §29]



Section 242.764 - Entrance and promotion register.

(2) The current entrance register shall be headed by the names of persons who have been regular employees and who were laid off from their positions for reasons other than fault or delinquency on their part. The current promotion register shall be headed by the names of persons who have been regular promoted employees and who were demoted from their positions for reasons other than fault or delinquency on their part. The order of the names of such persons shall be such that the name of the person who was last laid off or demoted is first on the register.

(3) Only one entrance register and one promotion register shall exist at any time for each grade and classification in the civil service. No promotion register shall be canceled unless it has been exhausted or has been in existence for at least 30 months. The entrance register shall not be canceled unless it has been exhausted or has been in existence for at least 12 months.

[1959 c.252 §30]



Section 242.766 - Appointment or rejection of certified candidates by appointing power; probation; discharge; demotion.

(2) If the rejection of the appointing power is approved by the commission, the commission shall immediately certify to the appointing power the name and address of the next eligible candidate standing highest upon the register for the classification and grade to which the position belongs, and return the name of the rejected candidate to the same position on the eligible register from which the candidate was certified. The appointing power and the commission shall proceed in this manner for all rejected candidates until a qualified candidate is found for the vacant position.

(3) If the rejection of the appointing power is not approved by the commission, the commission shall immediately notify the appointing power, in writing, that the reasons for rejection of the certified candidate or candidates are not sufficient for rejection, and upon receipt of this notice from the commission, the appointing power shall immediately appoint the certified candidate in question to the position for which the candidate was originally certified.

(4) If the person on probation is a new appointee, the appointing power may discharge that person without regard to ORS 242.798 to 242.804 and in a like manner appoint another certified candidate and so continue until a qualified candidate has been found.

(5) If the person on probation has been promoted, the appointing power may demote such person only for cause specified in ORS 242.796, and in the manner provided in ORS 242.798 to 242.804. If the reasons for such demotion are deemed insufficient by the commission, the demoted candidate shall, notwithstanding such demotion, be restored to the promoted position upon such conditions or terms as may be imposed by the commission.

(6) If a person who has taken a promotional examination and been appointed to a position in a higher classification or grade on probation, fails to qualify for the position in the higher classification or grade within the probationary period, the person shall not lose seniority in the lower classification or grade from which such promotion was made, but shall return to employment and be reinstated in the position held in such lower classification or grade.

[1959 c.252 §32]



Section 242.768 - Permanent and temporary appointments; rules.

(2) When there is no candidate upon the entrance register from which a position may be filled, the appointing power may, with the consent of the commission, fill such position by temporary appointment. A temporary appointment shall not continue for more than three months. No classified position shall be filled by a temporary appointment for more than three months in any calendar year.

(3) The commission shall establish rules and regulations under which temporary appointments may be made. Temporary appointments shall be valid only until there are available candidates on the register. No temporary appointment shall be made to fill any position for which a promotional examination is given and an eligible register maintained.

[1959 c.252 §33]



Section 242.770 - Vacancies.

(1) If the vacancy be in an entrance position, the names and addresses of the three candidates standing highest upon the entrance register. When more than one vacancy is to be filled, the number of names submitted shall equal the number of vacancies plus two.

(2) If the vacancy be in a promotive position, the names and addresses of the two candidates standing highest upon the register for the classification or grade to which the position belongs. When more than one vacancy is to be filled the number of names submitted shall equal the number of vacancies plus one.

[1959 c.252 §31]



Section 242.772 - Report of appointing power to commission.

(1) Report to the commission forthwith upon each appointment the name of the appointee, the title or character of the position to which the appointment is made, the date of beginning of service and the salary or compensation therefor.

(2) Report to the commission, on the date of official action or knowledge of each case, every change in the position of any person covered by ORS 242.702 to 242.824.

(3) Furnish such other information to the commission as may be required in order to keep the roster mentioned in ORS 242.774.

[1959 c.252 §20]



Section 242.774 - Civil service roster.

[1959 c.252 §21]



Section 242.792 - Leave of absence.

[1959 c.252 §34]



Section 242.794 - Transfer or reinstatement.

(2) No transfer or reinstatement shall be made from a position in one classification or grade to a position in another classification or grade.

[1959 c.252 §35]



Section 242.796 - Grounds for dismissal, demotion, suspension or deprivation of special privileges.

(a) Incompetency, inefficiency or inattention to or dereliction of duty.

(b) Dishonesty, intemperance, addiction to drugs or controlled substances, immoral conduct, insubordination or discourteous treatment of the public or of fellow employees.

(c) Any other willful failure of good conduct tending to injure the public service.

(d) Any willful violation of the provisions of ORS 242.702 to 242.824 or the rules or regulations adopted under ORS 242.702 to 242.824.

(e) Conviction of a felony or a misdemeanor involving moral turpitude.

(f) The willful giving of false information or withholding information, with intent to deceive, when making application for entrance.

(2) No person shall be dismissed, demoted, suspended without pay or deprived of special privileges for political, racial or religious reasons.

[1959 c.252 §36; 1979 c.744 §12; 1997 c.359 §3]



Section 242.798 - Dismissal, demotion, suspension or deprivation of special privileges only for cause; written accusation.

[1959 c.252 §37]



Section 242.800 - Investigation and hearing upon demand of accused; right to counsel.

[1959 c.252 §38]



Section 242.802 - Findings of commission.

[1959 c.252 §39; 1977 c.400 §4; 1993 c.778 §27]



Section 242.804 - Appeal from finding of commission; issue on appeal limited.

(2) The appeal, if taken by either an employee or by the appointing power, shall be taken by serving upon the commission, within 30 days after the date of the entry of such judgment or order, a written notice of appeal stating the grounds thereof and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order be filed by the commission with the court. The commission shall, within 10 days after the filing of such notice, make, certify and file such transcript with the court.

(3) The circuit court shall hear and determine such appeal in a summary manner. The hearing shall be confined to the determination of whether the order of removal, discharge, demotion or suspension made by the commission was made in good faith for cause. No appeal to such court shall be heard except upon such grounds.

(4) If an appeal is taken the prevailing party shall be allowed costs and disbursements on appeal.

[1959 c.252 §40; 1965 c.296 §1]



Section 242.822 - Prohibited conduct generally.

(1) Alone or in cooperation with one or more persons defeat, deceive or obstruct any person in respect to the right of that person of examination or registration according to the regulations prescribed by the commission under ORS 242.702 to 242.824.

(2) Falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified pursuant to ORS 242.702 to 242.824, or aid in so doing, or make any false representation concerning the same or concerning the person examined.

(3) Furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified or to be examined, registered or certified.

(4) Impersonate any other person or permit or aid in any manner any other person to impersonate the individual in connection with any examination or registration or application or request to be examined or registered.

[1959 c.252 §41]



Section 242.824 - Contribution to political or religious funds or performance of political service.

[1959 c.252 §42; 1997 c.359 §1]



Section 242.990 - Penalties.

(2) Willful violation of any of the provisions of ORS 242.720, 242.738, 242.768, 242.772, 242.792, 242.822 and 242.824 is a misdemeanor.

[Subsection (2) enacted as 1959 c.252 §45]






Chapter 243 - Public Employee Rights and Benefits

Section 243.005 - Definitions for ORS 243.005 to 243.045.

(1) "Firefighter" means persons employed by a city, county or district whose duties involve fire fighting and includes a volunteer firefighter whose position normally requires less than 600 hours of service per year.

(2) "Police officer" includes police chiefs and police officers of a city who are classified as police officers by the council or other governing body of the city; police officers commissioned by a university under ORS 352.121 who are classified as police officers by the university; sheriffs and those deputy sheriffs whose duties, as classified by the county governing body are the regular duties of police officers; employees of districts, whose duties, as classified by the governing body of the district are the regular duties of police officers; employees of the Department of State Police who are classified as police officers by the Superintendent of State Police; employees of the Criminal Justice Division of the Department of Justice who are classified by the Attorney General as criminal investigators or criminal financial investigators; employees of the Oregon State Lottery Commission who are classified by the Director of the Oregon State Lottery as enforcement agents; and employees of Department of Corrections institutions as defined in ORS 421.005 whose duties, as assigned by the superintendent, include the custody of persons committed to the custody of or transferred to the Department of Corrections institution; but "police officer" does not include volunteer or reserve police officers or persons considered by the respective governing bodies to be civil deputies or clerical personnel.

(3) "Public employer" means a city, a county or the state, or one of its agencies or political subdivisions that employs police officers or firefighters.

[1971 c.692 §6; 1985 c.302 §11; 1987 c.320 §149; 1991 c.67 §61; 2001 c.33 §1; 2011 c.506 §35]



Section 243.010



Section 243.015 - Life insurance for police and firefighters.

[1971 c.692 §7; 1973 c.409 §1; 1991 c.67 §62]



Section 243.020



Section 243.025 - Issuance of $10,000 life insurance certificate.

[1971 c.692 §8; 1973 c.409 §2; 1991 c.67 §63]



Section 243.030



Section 243.035 - Premiums and administrative costs to be budgeted and paid by public employers.

(2) Every public employer shall include in its budget amounts sufficient to pay the annual premiums accruing on the policies of insurance issued pursuant to ORS 243.005 to 243.045, and amounts sufficient to reimburse the Oregon Department of Administrative Services for its administrative expenses incurred under ORS 243.005 to 243.045.

[Subsection (1) enacted as 1971 c.692 §9; subsection (2) enacted as 1971 c.692 §10]



Section 243.040



Section 243.045 - Police and firefighters considered common group for certain purposes.

[1971 c.692 §11; 1973 c.409 §3; 1991 c.67 §64]



Section 243.050



Section 243.055 - Exemption from requirements of ORS 243.005 to 243.045 for certain public employers.

(2) Determinations pursuant to subsection (1) of this section shall be made after reasonable notice and opportunity for hearing as provided in ORS chapter 183.

[1971 c.692 §12; 1973 c.612 §13]



Section 243.060



Section 243.061 - Public Employees’ Benefit Board; members; term; confirmation; expenses.

(a) Four members representing the state as an employer and management employees, who shall be as follows:

(A) The Director of the Oregon Health Authority or a designee of the director;

(B) The Administrator of the Office for Oregon Health Policy and Research or a designee of the administrator; and

(C) Two management employees appointed by the Governor from areas of state government other than the Oregon Health Authority or the Office for Oregon Health Policy and Research; and

(b) Four members appointed by the Governor and representing nonmanagement representable employees, who shall be as follows:

(A) Two persons from the largest employee representative unit;

(B) One person from the second largest employee representative unit; and

(C) One person from representable employees not represented by employee representative units described in subparagraphs (A) and (B) of this paragraph.

(2) One member of the Senate shall be appointed by the President of the Senate and one member of the House of Representatives shall be appointed by the Speaker of the House to serve as nonvoting advisory members.

(3)(a) If the governing body of a local government elects to participate in a benefit plan offered by the board, in addition to the members appointed under subsections (1) and (2) of this section, the Governor shall appoint two voting members, one of whom represents local government management and one of whom represents local government nonmanagement employees.

(b) After the appointment of members under paragraph (a) of this subsection, if the number of eligible employees of a local government or local governments enrolled in a benefit plan or plans offered by the board exceeds 25,000, the Governor shall appoint two additional voting members, one of whom represents local government management and one of whom represents local government nonmanagement employees.

(c) After the appointment of members under paragraphs (a) and (b) of this subsection, for every additional 25,000 eligible employees of a local government or local governments enrolled in a benefit plan or plans offered by the board, the Governor shall appoint one additional voting member representing local government management and one additional voting member representing local government nonmanagement employees.

(4) A maximum of three members may be appointed to represent local government management and a maximum of three members may be appointed to represent local government nonmanagement employees.

(5) The term of office of each appointed voting member is four years, but an appointed voting member serves at the pleasure of the Governor. Before the expiration of the term of a voting member appointed by the Governor, the Governor shall appoint a successor to take office upon the date of that expiration. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(6) The appointments by the Governor of voting members of the board are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(7) Members of the board who are not members of the Legislative Assembly shall receive no compensation for their services, but shall be paid for their necessary and actual expenses while on official business in accordance with ORS 292.495. Members of the board who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(8) As used in this section, "benefit plan" and "local government" have the meanings given those terms in ORS 243.105.

[1997 c.222 §1; 2011 c.720 §70; 2013 c.731 §1]

Note: 243.061 and 243.066 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.066 - Officers; quorum; meetings.

(2) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the board.

[1997 c.222 §3]

Note: See note under 243.061.



Section 243.070



Section 243.105 - Definitions for ORS 243.105 to 243.285.

(1) "Benefit plan" includes, but is not limited to:

(a) Contracts for insurance or other benefits, including medical, dental, vision, life, disability and other health care recognized by state law, and related services and supplies;

(b) Comparable benefits for employees who rely on spiritual means of healing; and

(c) Self-insurance programs managed by the Public Employees’ Benefit Board.

(2) "Board" means the Public Employees’ Benefit Board.

(3) "Carrier" means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, or two or more companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation, or a board-approved guarantor of benefit plan coverage and compensation.

(4)(a) "Eligible employee" means an officer or employee of a state agency or local government who elects to participate in one of the group benefit plans described in ORS 243.135. The term includes, but is not limited to, state officers and employees in the exempt, unclassified and classified service, and state officers and employees, whether or not retired, who:

(A) Are receiving a service retirement allowance, a disability retirement allowance or a pension under the Public Employees Retirement System or are receiving a service retirement allowance, a disability retirement allowance or a pension under any other retirement or disability benefit plan or system offered by the State of Oregon for its officers and employees;

(B) Are eligible to receive a service retirement allowance under the Public Employees Retirement System and have reached earliest retirement age under ORS chapter 238;

(C) Are eligible to receive a pension under ORS 238A.100 to 238A.250, and have reached earliest retirement age as described in ORS 238A.165; or

(D) Are eligible to receive a service retirement allowance or pension under another retirement benefit plan or system offered by the State of Oregon and have attained earliest retirement age under the plan or system.

(b) "Eligible employee" does not include individuals:

(A) Engaged as independent contractors;

(B) Whose periods of employment in emergency work are on an intermittent or irregular basis;

(C) Who are employed on less than half-time basis unless the individuals are employed in positions classified as job-sharing positions, unless the individuals are defined as eligible under rules of the board;

(D) Appointed under ORS 240.309;

(E) Provided sheltered employment or make-work by the state in an employment or industries program maintained for the benefit of such individuals;

(F) Provided student health care services in conjunction with their enrollment as students at a public university listed in ORS 352.002; or

(G) Who are members of a collective bargaining unit that represents police officers or firefighters.

(5) "Family member" means an eligible employee’s spouse and any unmarried child or stepchild within age limits and other conditions imposed by the board with regard to unmarried children or stepchildren.

(6) "Local government" means any city, county or special district in this state or any intergovernmental entity created under ORS chapter 190.

(7) "Payroll disbursing officer" means the officer or official authorized to disburse moneys in payment of salaries and wages of employees of a state agency or local government.

(8) "Premium" means the monthly or other periodic charge for a benefit plan.

(9) "State agency" means every state officer, board, commission, department or other activity of state government.

[1971 c.527 §1; 1979 c.302 §3; 1979 c.468 §30a; 1981 c.773 §1; 1983 c.640 §1; 1985 c.224 §2; 1985 c.635 §4; 1991 c.89 §1; 1997 c.222 §27; 1999 c.971 §3; 2003 c.640 §1; 2003 c.733 §68; 2007 c.789 §3; 2009 c.186 §2; 2011 c.637 §76; 2013 c.731 §2; 2015 c.300 §1]



Section 243.107 - Employees of public universities eligible to participate in benefit plan.

(1) Notwithstanding ORS 243.105 (4)(b)(F), the person is a student enrolled in an institution of higher education and is employed as a graduate teaching assistant, graduate research assistant or a fellow at the institution and elects to participate; or

(2) Notwithstanding ORS 243.105 (4)(b)(B) or (C), the person is employed on a less than half-time basis in an unclassified instructional or research support capacity and elects to participate.

[1983 c.266 §2; 1991 c.89 §2; 1995 c.162 §65; 1997 c.222 §28; 1999 c.971 §4; 2011 c.637 §77; 2013 c.768 §113; 2015 c.767 §64]



Section 243.110



Section 243.115



Section 243.120



Section 243.125 - Powers and duties of board; rules.

(2) In carrying out its duties under subsection (1) of this section, the goal of the board shall be to provide a high quality plan of health and other benefits for employees at a cost affordable to both the employer and the employees.

(3) Subject to ORS chapter 183, the board may make rules not inconsistent with ORS 243.105 to 243.285 and 292.051 to determine the terms and conditions of eligible employee participation and coverage.

(4) The board shall prepare specifications, invite bids and do acts necessary to award contracts for health benefit plan and dental benefit plan coverage of eligible employees in accordance with the criteria set forth in ORS 243.135 (1).

(5) The executive director of the board shall report to the Director of the Oregon Health Authority.

(6) The board may retain consultants, brokers or other advisory personnel when necessary and, subject to the State Personnel Relations Law, shall employ such personnel as are required to perform the functions of the board.

[1971 c.527 §3; 1975 c.560 §1; 1975 c.667 §1a; 1983 c.640 §2; 1987 c.879 §9; 1997 c.222 §29; 2001 c.655 §5; 2011 c.418 §10; 2013 c.731 §3]



Section 243.129 - Participation in benefit plan by local government.

(2) The decision of the governing body of a local government to participate in a benefit plan offered by the board is in the discretion of the governing body of the local government and is a permissive subject of collective bargaining.

(3) If the governing body of a local government elects to offer a benefit plan through the board, the governing body may elect one time only to provide alternative group health and welfare insurance benefit plans to eligible employees if:

(a) The alternative benefit plan is offered through the health insurance exchange under ORS 741.310 (1)(b); and

(b) The participation of the local government is not precluded under federal law on or after January 1, 2017.

[2013 c.731 §14]

Note: 243.129 was added to and made a part of 243.105 to 243.285 by legislative action but was not added to any other series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 243.130



Section 243.135 - Health benefit plans for eligible employees; terms and conditions.

(a) Employee choice among high quality plans;

(b) A competitive marketplace;

(c) Plan performance and information;

(d) Employer flexibility in plan design and contracting;

(e) Quality customer service;

(f) Creativity and innovation;

(g) Plan benefits as part of total employee compensation; and

(h) The improvement of employee health.

(2) The board may approve more than one carrier for each type of plan contracted for and offered but the number of carriers shall be held to a number consistent with adequate service to eligible employees and their family members.

(3) Where appropriate for a contracted and offered health benefit plan, the board shall provide options under which an eligible employee may arrange coverage for family members.

(4) Payroll deductions for costs that are not payable by the state or a local government may be made upon receipt of a signed authorization from the employee indicating an election to participate in the plan or plans selected and the deduction of a certain sum from the employee’s pay.

(5) In developing any health benefit plan, the board may provide an option of additional coverage for eligible employees and their family members at an additional cost or premium.

(6) Transfer of enrollment from one plan to another shall be open to all eligible employees and their family members under rules adopted by the board. Because of the special problems that may arise in individual instances under comprehensive group practice plan coverage involving acceptable physician-patient relations between a particular panel of physicians and particular eligible employees and their family members, the board shall provide a procedure under which any eligible employee may apply at any time to substitute a health service benefit plan for participation in a comprehensive group practice benefit plan.

(7) The board shall evaluate a benefit plan that serves a limited geographic region of this state according to the criteria described in subsection (1) of this section.

[1971 c.527 §4; 1975 c.560 §2; 1977 c.313 §1; 1983 c.640 §3; 1997 c.222 §30; 2010 c.49 §1; 2013 c.731 §4]

Note: The amendments to 243.135 by section 4, chapter 389, Oregon Laws 2015, become operative February 1, 2017. See section 17, chapter 389, Oregon Laws 2015. The text that is operative on and after February 1, 2017, is set forth for the user’s convenience.
(1) Notwithstanding any other benefit plan contracted for and offered by the Public Employees’ Benefit Board, the board shall contract for a health benefit plan or plans best designed to meet the needs and provide for the welfare of eligible employees, the state and the local governments. In considering whether to enter into a contract for a plan, the board shall place emphasis on:

(a) Employee choice among high quality plans;

(b) A competitive marketplace;

(c) Plan performance and information;

(d) Employer flexibility in plan design and contracting;

(e) Quality customer service;

(f) Creativity and innovation;

(g) Plan benefits as part of total employee compensation;

(h) The improvement of employee health; and

(i) Health outcome and quality measures, described in ORS 413.017 (4), that are reported by the plan.

(2) The board may approve more than one carrier for each type of plan contracted for and offered but the number of carriers shall be held to a number consistent with adequate service to eligible employees and their family members.

(3) Where appropriate for a contracted and offered health benefit plan, the board shall provide options under which an eligible employee may arrange coverage for family members.

(4) Payroll deductions for costs that are not payable by the state or a local government may be made upon receipt of a signed authorization from the employee indicating an election to participate in the plan or plans selected and the deduction of a certain sum from the employee’s pay.

(5) In developing any health benefit plan, the board may provide an option of additional coverage for eligible employees and their family members at an additional cost or premium.

(6) Transfer of enrollment from one plan to another shall be open to all eligible employees and their family members under rules adopted by the board. Because of the special problems that may arise in individual instances under comprehensive group practice plan coverage involving acceptable provider-patient relations between a particular panel of providers and particular eligible employees and their family members, the board shall provide a procedure under which any eligible employee may apply at any time to substitute a health service benefit plan for participation in a comprehensive group practice benefit plan.

(7) The board shall evaluate a benefit plan that serves a limited geographic region of this state according to the criteria described in subsection (1) of this section.



Section 243.140 - Health benefit and dental plans for persons operating foster homes.

(2) A person who maintains a developmental disability child foster home that is certified by the department under ORS 443.830 and 443.835 may participate in a health benefit plan available to employees pursuant to ORS 243.105 to 243.285 at the expense of the person. For such purposes, the person maintaining the home shall be considered an eligible employee.

(3) Persons who participate in the health benefit plan pursuant to subsections (1) and (2) of this section may also participate in a dental plan available to employees pursuant to ORS 243.105 to 243.285 at the expense of the foster parent or the person maintaining the developmental disability child foster home.

[1989 c.550 §3; 1991 c.578 §1; 1997 c.222 §31; 1999 c.316 §8; 2001 c.900 §239; 2013 c.731 §5]

Note: 243.140 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.142 - Application for federal waiver.

[2012 c.38 §12; 2015 c.3 §37]

Note: 243.142 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.145 - Board authority with respect to health benefit plans; termination of participation.

(2) Upon providing specific notice in writing to the carrier, the affected employee organization or organizations, the Oregon Health Authority and affected eligible employees, and after affording opportunity for a public hearing upon the issues that may be involved, the board may enter an order withdrawing approval of any benefit plan. Thirty days after entry of the order, the board shall terminate all withholding authorizations of eligible employees and terminate all board-approved participation in the plan.

(3) The board by order may terminate the participation of any state agency or local government if within three months the state agency or local government fails to perform any action required by ORS 243.105 to 243.285 and 292.051 or by board rule.

[1971 c.527 §5; 1997 c.222 §32; 2003 c.640 §2; 2011 c.720 §71; 2013 c.731 §6]



Section 243.155



Section 243.157



Section 243.160 - Eligibility of retired officer or employee to participate in dental benefit plan; rules.

[1981 c.773 §4; 1991 c.16 §1; 2013 c.731 §7]



Section 243.163 - Eligibility of former member of Legislative Assembly to participate in group benefit plan.

[1989 c.799 §16; 1997 c.222 §33; 2013 s.s. c.3 §14]



Section 243.165 - Public Employees’ Benefit Account; continuing appropriation to account.

(2) There hereby is appropriated to the Public Employees’ Benefit Account, subject to ORS 243.185, an amount not to exceed two percent of the monthly employer and employee contributions for any benefit available under ORS 243.105 to 243.285 and 292.051.

[1971 c.527 §7; 1997 c.222 §34; 2001 c.655 §3]



Section 243.167 - Public Employees’ Revolving Fund; continuing appropriation to fund.

(2) There is appropriated to the Public Employees’ Revolving Fund all unused employer contributions for employee benefits and all refunds, dividends, unused premiums and other payments attributable to any employee contribution or employer contribution made from any carrier or contractor that has provided employee benefits administered by the board, and all interest earned on such moneys.

[2001 c.655 §2; 2003 c.640 §3]

Note: 243.167 was added to and made a part of 243.105 to 243.285 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.



Section 243.170 - Contributions for job-share employees limited.

[1997 c.222 §25; 2013 c.731 §8]



Section 243.175



Section 243.180



Section 243.182



Section 243.185 - Transfer of moneys from General Fund for payment of costs of health benefit plans.

[1971 c.527 §9; 1997 c.222 §35; 2001 c.655 §4]



Section 243.195



Section 243.200 - Participation of self-pay groups in benefit plans.

(b) Notwithstanding paragraph (a) of this subsection, the board may allow nurses or nurse educators who are employed less than half-time by a state agency, local government or university and who are not otherwise eligible for a state or local government contribution for benefits to participate in a self-pay group without any minimum participation level of persons in the group.

(2) Nothing in subsection (1) of this section applies to:

(a) Any person or group of persons similarly situated exempted by state or federal law from any minimum participation requirement; or

(b) Any person or group of persons participating prior to January 1, 1992, in a benefit plan that was offered by the State Employes’ Benefit Board.

(3) As used in subsection (1) of this section, "self-pay group" means a group of persons other than state or local government employees for whom the state or the local government makes no contributions for benefit plans under ORS 243.105 to 243.285.

[1991 c.577 §4; 1997 c.222 §36; 2009 c.186 §1; 2013 c.731 §9]



Section 243.205 - Reports.

[1971 c.527 §11; 1997 c.222 §37]



Section 243.215 - Certain eligible employees permitted to receive employer contributions for health benefit plans of their choice; rules.

[1971 c.527 §13; 2013 c.731 §10]



Section 243.220



Section 243.221 - Options that may be offered under flexible benefit plan.

(2) In providing flexible benefit plans, the board may offer:

(a) Health or dental benefits as provided in ORS 243.125 and 243.135.

(b) Other insurance benefits as provided in ORS 243.275.

(c) Dependent care assistance as provided in ORS 243.550.

(d) Expense reimbursement as provided in ORS 243.560.

(e) Any other benefit that may be excluded from an employee’s gross income under the federal Internal Revenue Code.

(f) Any part or all of the state or local government contribution for employee benefits in cash to the employee.

(3) In developing flexible benefit plans under this section, the board shall design the plan on the best basis possible with relation to the welfare of employees, the state and the local governments.

[1989 c.804 §2; 1997 c.222 §38; 2013 c.731 §11]



Section 243.223 - Rules for flexible benefit plans; costs.

(2) The board may assess a charge to participating employees to pay the cost of administering the plans and may pay some or all of such cost from funds authorized to pay general administrative expenses incurred by the board.

(3) The board may contract with private organizations for administration of flexible benefit plans in accordance with rules adopted under subsection (1) of this section.

[1989 c.804 §3; 1997 c.222 §39]



Section 243.225



Section 243.230



Section 243.232



Section 243.235



Section 243.240



Section 243.245



Section 243.250



Section 243.252 - Payment of cost for employees or retirees.

(2) Nothing in subsection (1) of this section or other law, except ORS 243.886, prohibits a collective bargaining unit from agreeing with an employer that is a public body, as defined in ORS 174.109, to establish a retiree medical trust, voluntary employees’ beneficiary association, health reimbursement arrangement or other agreement for health care expenses of employees or retirees if the provisions of the trust, association, arrangement or other agreement comply with the requirements of the Insurance Code.

[1985 c.224 §7; 2009 c.467 §1]



Section 243.253



Section 243.255



Section 243.256 - Reimbursement methodology for payment to hospitals.

(2) This section applies to hospital payments made by a carrier under a contract with the board and to hospital payments made under a self-insurance program administered by a third party administrator on behalf of the board.

(3) This section does not apply to reimbursements paid by a carrier or third party administrator to a hospital that is not subject to the methodology prescribed by the authority under ORS 442.392.

[2011 c.418 §6]



Section 243.260



Section 243.265



Section 243.270



Section 243.275 - Additional benefit plans authorized; assessment for expenses.

(2) The monthly contribution of each eligible employee for other benefit plan or plans coverage, as described in subsection (1) of this section, shall be the total cost per month of the benefit coverage afforded the employee under the plan or plans, for which the employee exercises an option, including the cost of enrollment and administrative expenses.

(3) For any benefit plan or plans described in subsection (1) of this section in which the state or a local government participates, the monthly contribution of each eligible employee for the benefit plan, for which the employee exercises an option and there is state or local government participation, shall be reduced by an amount equal to the portion contributed by the state or the local government, including the cost of enrollment and administrative expenses.

(4) The board may withdraw approval of any such additional benefit plan coverage in the same manner as it withdraws approval of health benefit plans as described and authorized by ORS 243.145.

(5) If any state agency or local government contracts for any of the benefits described in subsection (1) of this section on behalf of any eligible employees, the administrative expenses of the contract shall be paid by assessment of the participating employees. The contracts are subject to approval of the board before they become operative. The board may withdraw approval for any such benefit in the same manner as it withdraws approval under ORS 243.145.

[1979 c.469 §12; 1997 c.222 §40; 2013 c.731 §12]



Section 243.280



Section 243.285 - Salary deductions; payment of moneys deducted.

(a) Group health and related services and supplies, including such insurance for family members of the eligible employee.

(b) Group life insurance, including life insurance for family members of the eligible employee.

(c) Group dental and related services and supplies, or any other remedial care recognized by state law and related services and supplies, recognized under state law, including such insurance for family members of the eligible employee.

(d) Group indemnity insurance for accidental death and dismemberment and for loss of income due to accident, sickness or other disability, including such insurance for family members of the eligible employee.

(e) Other benefits, including self-insurance programs, that are approved and provided by the Public Employees’ Benefit Board.

(2) Moneys deducted under subsection (1) of this section shall be paid over promptly:

(a) To the carriers or persons responsible for payment of premiums to carriers, in accordance with the terms of the contracts made by the eligible employees or on their behalf; or

(b) With respect to self-insurance benefits, in accordance with rules, procedures and directions of the Public Employees’ Benefit Board.

[1979 c.469 §13; 1997 c.222 §41; 2003 c.640 §4]



Section 243.290



Section 243.291 - Plan eligibility; costs to be paid by participants; fees.

(2) Employees of local governments and employees of political subdivisions may participate in the plans under terms and conditions established by the board, if it does not jeopardize the financial viability of the board’s long term care insurance plans. However, unless the local government or political subdivision provides otherwise, the employee’s participation is a personal action of the employee and does not obligate the local government or political subdivision to pay for the provision of benefits under this subsection.

(3) Participation of eligible employees or retired employees in any long term care insurance plan made available by the board is voluntary and is subject to reasonable underwriting guidelines and eligibility rules established by the board.

(4) The employee or retired employee is solely responsible for the payment of the long term care premium rates developed by the board. The board is authorized to charge a reasonable administrative fee, in addition to the premium charged by the long term care insurer, to cover the cost of administration and consumer education materials.

[1997 c.757 §1; 1999 c.59 §60]

Note: 243.291 and 243.296 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.295



Section 243.296 - Board to develop method to make plan available; education program.

(2) The board, in consultation with the Public Employees Retirement System, shall develop long term care insurance plan design, eligibility rules, underwriting principles and educational materials in order to:

(a) Allow eligible employees to continue to participate in the plans after retirement; and

(b) Allow former eligible employees to enroll in the plans after retirement.

(3) The board’s education program for the eligible employees and retired employees shall provide information on the potential need for long term care, methods of financing long term care and the availability of long term care insurance plans offered by the board.

[1997 c.757 §2]

Note: See note under 243.291.



Section 243.300



Section 243.302 - Grouping retired and nonretired employees for health insurance coverage.

[1991 c.969 §1; 1997 c.222 §42]

Note: 243.302 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.303 - Local government authority to make health care insurance coverage available to retired officers and employees, spouses and children.

(a) "Health care" means medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies and includes comparable benefits for persons who rely on spiritual means of healing.

(b) "Local government" means any city, county, school district or other special district in this state.

(c) "Retired employee" means a former officer or employee of a local government who is retired for service or disability, and who received or is receiving retirement benefits, under the Public Employees Retirement System or any other retirement system or plan applicable to officers and employees of the local government.

(2) The governing body of any local government that contracts for or otherwise makes available health care insurance coverage for officers and employees of the local government shall, insofar as and to the extent possible, make that coverage available for any retired employee of the local government who elects within 60 days after the effective date of retirement to participate in that coverage and, at the option of the retired employee, for the spouse of the retired employee and any unmarried children under 18 years of age. The health care insurance coverage shall be made available for a retired employee until the retired employee becomes eligible for federal Medicare coverage, for the spouse of a retired employee until the spouse becomes eligible for federal Medicare coverage and for a child until the child arrives at majority, and may, but need not, be made available thereafter. The governing body may prescribe reasonable terms and conditions of eligibility and coverage, not inconsistent with this section, for making the health care insurance coverage available. The local government may pay none of the cost of making that coverage available or may agree, by collective bargaining agreement or otherwise, to pay part or all of that cost.

(3) A local government and a health care insurer may not create a group solely for the purpose of rating or of establishing a premium for health care insurance coverage of retired employees and their dependents that is separate from the group for health care insurance coverage of officers and employees of the local government and their dependents. Nothing in this subsection prevents a local government from allocating rates or premiums differently among retired employees and their dependents and officers and employees of the local government and their dependents once the rating or premium is established.

[1981 c.240 §1; 1985 c.224 §1; 2001 c.604 §1; 2003 c.62 §1; 2003 c.694 §1]

Note: 243.303 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.305 - Policy of affirmative action and fair and equal employment opportunities and advancement.

(2) "Affirmative action" means a method of eliminating the effects of past and present discrimination, intended or unintended, on the basis of race, religion, national origin, age, sex, marital status or physical or mental disabilities.

[1975 c.529 §1; 1981 c.436 §1; 1989 c.224 §35]



Section 243.315 - Director of Affirmative Action; duties; appointment; confirmation; legislative and judicial branches to monitor own programs.

(2) The legislative and judicial branches shall each select a person to monitor the effectiveness of the branches’ affirmative action programs.

[1975 c.529 §2; 1981 c.436 §2]



Section 243.325 - "Public employee" defined.

(1) State agencies.

(2) Community colleges.

(3) School districts and education service districts.

(4) County governments.

(5) City governments.

(6) Districts as defined in ORS 255.012 and any other special district.

[1979 c.830 §1; 1997 c.249 §73; 2001 c.104 §74]



Section 243.330 - Leaves of absence for athletic competition; requirements; maximum period; reinstatement.

(2) The leave shall be with regular pay and benefits for periods of official training camps and competitions. Paid leave shall not exceed 90 days per calendar year.

(3) Upon expiration of the leave, the public employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty without loss of seniority or other employment rights. Failure of the employee to report within 30 days after termination of official competition shall be cause for dismissal.

(4) In order to be eligible for the benefits authorized by ORS 243.325 to 243.335, the public employee shall be a resident of this state for a period of not less than five years and shall have been a public employee of the particular employer for a period of not less than one year prior to being granted the leave.

[1979 c.830 §2]



Section 243.335 - Reimbursement to public employer.

[1979 c.830 §3; 1997 c.249 §74]



Section 243.345



Section 243.350



Section 243.400



Section 243.401 - Definitions for ORS 243.401 to 243.507.

(1) "Board" means the Public Employees Retirement Board described in ORS 238.630.

(2) "Council" means the Oregon Investment Council created by ORS 293.706.

(3) "Deferred compensation contract" means a written agreement entered into by the state and an eligible state employee under the provisions of ORS 243.440.

(4) "Deferred compensation investment program" means the program established by the Oregon Investment Council under ORS 243.421, for investment of assets of the Deferred Compensation Fund.

(5) "Deferred compensation plan" means a plan established by the state or a local government for the deferral of compensation payable to employees of the state or local government and for the deferral of income taxation on that compensation.

(6) "Eligible state employee" means an officer or employee of a state board, commission, department or other instrumentality of state government, including, but not limited to, all officers and employees of the executive, judicial and legislative branches of state government, but excluding:

(a) Persons engaged as independent contractors, except as otherwise specifically allowed by statute;

(b) Persons who are employed in emergency work and whose periods of employment are on an intermittent or irregular basis; and

(c) Persons who are provided sheltered employment or make-work by the state in an employment or industries program maintained for the benefit of such individuals.

(7) "Fund" means the Deferred Compensation Fund established under ORS 243.411.

(8) "Local government" means a city, county, municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by two or more such political subdivisions to provide themselves governmental services.

(9) "Local government deferred compensation plan" means a deferred compensation plan that is established and administered by a local government.

(10) "Local plan participant" means a person participating in a local government deferred compensation plan.

(11) "Participating local government" means a local government that invests all or part of the assets of the deferred compensation plan established by the local government through the deferred compensation investment program.

(12) "State deferred compensation plan" means the deferred compensation plan described in ORS 243.435 for eligible state employees.

(13) "State plan participant" means a person participating in the state deferred compensation plan, either through current or past deferrals of compensation.

(14) "System" means the Public Employees Retirement System established in ORS 238.600.

[1997 c.179 §2 (enacted in lieu of 243.400)]



Section 243.410



Section 243.411 - Deferred Compensation Fund.

(2) Subject to rules adopted by the Public Employees Retirement Board under ORS 243.470, the assets of the Deferred Compensation Fund may be commingled with the assets of the Public Employees Retirement Fund for investment purposes in a group trust or by other means.

(3) The limitations imposed on the use of the Deferred Compensation Fund by subsection (1) of this section do not affect any law of this state that authorizes the manner in which moneys in the fund may be invested.

[1997 c.179 §3]



Section 243.416 - State Treasurer as fund custodian; administration.

[1997 c.179 §4]



Section 243.420



Section 243.421 - Investment program for fund; securities law not applicable.

(2) The council shall provide to the Public Employees Retirement Board a description of the investment options set forth in the council’s policies and procedures for the investment of moneys in the fund, the applicable benchmark for each option and a description of the characteristics of each benchmark.

(3) The provisions of ORS chapter 59 that require registration of securities do not apply to any share, participation or other interest in the state deferred compensation plan or in the Deferred Compensation Fund. The provisions of ORS chapter 59 requiring licensing of certain persons as broker-dealers or as investment advisors do not apply to any of the following persons or entities for the purposes of implementing and administering the deferred compensation investment program established under this section:

(a) The council.

(b) The Public Employees Retirement Board.

(c) The Public Employees Retirement System.

(d) The State Treasurer.

(e) Any officer or employee of the persons or entities described in paragraphs (a) to (d) of this subsection.

[1997 c.179 §5; 2011 c.9 §29]



Section 243.426 - Accounts; use for administrative expenses.

[1997 c.179 §6]



Section 243.428 - Forfeited payments; use of moneys.

(2) The amount of any warrant, check or order for the payment of employee benefit withdrawals or refunds under a local government deferred compensation plan that is canceled, declared void or otherwise made unpayable shall be credited to the account of the applicable local government deferred compensation plan held in the Deferred Compensation Fund. The state shall not be liable under this subsection to a payee, or to a payee’s beneficiaries, in the event a warrant, check or order for payment is not reissued to the payee or the payee’s beneficiaries.

[1997 c.179 §7]



Section 243.430



Section 243.435 - Plan contents; assets held in trust; use of moneys; recovery of overpayments; assignment of benefits prohibited.

(2) All assets of the state deferred compensation plan are held in trust for the exclusive benefit of the state plan participants and their beneficiaries. Except as otherwise provided by law, the Public Employees Retirement Board is declared to be the trustee of the assets of the state deferred compensation plan.

(3) The State of Oregon has no proprietary interest in the assets of the state deferred compensation plan or in payments of deferred compensation made to the plan by state plan participants. The state disclaims any right to reclaim payments made to the plan and waives any right of reclamation the state may have to the plan assets. This subsection does not limit the ability of the board to alter or refund an erroneously made employer payment.

(4) All moneys paid into the plan shall be deposited into the Deferred Compensation Fund.

(5) The assets of the state deferred compensation plan that are held in the Deferred Compensation Fund may be used only for the payment of benefits under the plan and for payment of expenses or refund liabilities incurred by the system in administration of the state deferred compensation plan.

(6) If the board determines that a state plan participant or any other person has received any amount in excess of the amounts that the participant or other person is entitled to receive under ORS 243.401 to 243.507, the board may recover the overpayment or other improperly paid amount in the same manner as provided for the recovery of overpayments from the Public Employees Retirement Fund under ORS 238.715.

(7) A state plan participant may not assign, anticipate, alienate, sell, transfer, pledge or in any way encumber any of the rights a participant may have under the state deferred compensation plan, and the state shall reject and refuse to honor any such purported action with respect to those rights.

[1997 c.179 §8]



Section 243.440 - Salary reduction for deferred compensation plan; amount; payment.

(2) The state officer or official authorized to disburse moneys in payment of salaries and wages of employees is authorized, upon written request of an eligible state employee, to reduce each month the salary of the eligible state employee by an amount of money designated by that employee in the employee’s deferred compensation contract. The state officer or official may pay that amount to the Public Employees Retirement System for deposit in the Deferred Compensation Fund.

[1977 c.721 §5; 1983 c.789 §3; 1991 c.618 §4; 1997 c.179 §9]



Section 243.445 - Employee choice of plans; choice not binding; change in value of employee assets not to affect net worth of state.

(2) Any change in the net value of the assets of an eligible state employee invested under the state deferred compensation plan shall result in a commensurate change in the total amount distributable to the employee or the beneficiary of the employee, and shall not result in any increase or decrease in the net worth of the state.

[1977 c.721 §11; 1983 c.789 §4; 1991 c.618 §5; 1997 c.179 §10]



Section 243.450 - Disclosure statement; contents.

[1977 c.721 §12; 1991 c.618 §6; 1997 c.179 §11]



Section 243.460 - Effect of deferred compensation on current taxable income and on retirement programs.

(2) The state deferred compensation plan established by ORS 243.401 to 243.507 supplements all other retirement and pension systems established by the State of Oregon, and participation by an eligible state employee in the state deferred compensation plan shall not cause a reduction of any retirement or pension benefits provided to the employee by law.

[1977 c.721 §6; 1997 c.179 §12; 2011 c.722 §18]



Section 243.462 - Option to defer compensation on after-tax basis.

(2) The Public Employees Retirement Board may allow an eligible state employee who is participating in the state deferred compensation plan to convert compensation that was deferred on a pretax basis to compensation that is deferred on an after-tax basis to the extent allowed by federal law and subject to any requirements of federal law for the conversion.

[2011 c.722 §17]



Section 243.465 - Rollover distribution of deferred amounts to beneficiary.

(2) Subsection (1) of this section applies to an eligible rollover distribution of deferred amounts to a beneficiary who is not treated as the spouse of the decedent for federal tax purposes and who is the decedent’s designated beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9). To the extent provided by rules of the Public Employees Retirement Board, a trust maintained for the benefit of one or more beneficiaries must be treated by the board in the same manner as a trust that is designated as a beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9).

(3) As used in this section, "eligible rollover distribution" has the meaning given that term in 26 U.S.C. 402(c)(4), as in effect on January 1, 2008.

[2007 c.628 §8]



Section 243.470 - Administration of deferred compensation program; rules.

(2) The Public Employees Retirement System shall adopt forms and maintain accounts and records necessary and appropriate to the efficient administration of ORS 243.401 to 243.507 or which may be required by agencies of the State of Oregon or the United States.

(3) The board shall adopt rules and take all actions necessary to maintain compliance of the state deferred compensation plan with requirements for governmental deferred compensation plans imposed by the Internal Revenue Code and by regulations adopted pursuant to the Internal Revenue Code.

(4) The Public Employees Retirement System may contract with a private corporation or institution able and qualified to provide consolidated billing services, state plan participant enrollment services, educational services, state plan participant accounts, data processing, record keeping and other related services that are necessary or appropriate to the administration of the state deferred compensation plan under ORS 243.401 to 243.507.

[1977 c.721 §8; 1983 c.789 §5; 1991 c.618 §7; 1997 c.179 §13]



Section 243.472 - Costs of plan administration assessed against participants; apportionment of expenses; expenses not board budgeted items.

(2) For the purpose of implementing and administering the provisions of ORS 243.401 to 243.507, including implementation and administration of service agreements entered into with local governments under ORS 243.478, the Public Employees Retirement Board may designate fiscal periods. The board may apportion extraordinary expenses incurred during any fiscal period, including but not limited to expenses for equipment and actuarial studies, to subsequent fiscal periods for purposes of equitably distributing the burden of the expenses. The board may carry forward unexpended fees collected in one fiscal period to a later fiscal period for the payment of future expenses.

(3) In the event the assessment provided for in subsection (1) of this section is inadequate to meet the administrative expenses incurred by the system for the state deferred compensation plan, and these expenses are not carried over to another fiscal period, the excess expenses may be paid by an additional one-time assessment against the account balances of state plan participants in the Deferred Compensation Fund. The additional assessment shall be in an amount determined by the Public Employees Retirement Board to be sufficient to pay the excess expenses in the fiscal period in which the assessment is made. The one-time assessment is in addition to the regular assessment provided for in subsection (1) of this section.

(4) Deferred compensation benefit payments, and amounts payable as refunds, shall not for any purpose be deemed expenses of the board and shall not be included in its biennial departmental budget.

[1997 c.179 §14; 2001 c.716 §23]



Section 243.474 - Investment of local government plan assets through investment program; agreement with Public Employees Retirement System; charges against participants.

(2) A local government that wishes to become a participating local government pursuant to this section must enter into a written agreement with the Public Employees Retirement System. The agreement must set forth the terms of the investment and the record keeping and related services to be performed by the system for the invested funds. The Public Employees Retirement Board may require that the local government enter into a service agreement under ORS 243.478 as a condition of an agreement under this subsection. If the local government and the system cannot reach an agreement under the provisions of this subsection, the local government may not become a participating local government.

(3) All funds invested by the council for a participating local government must be accounted for separately. Investment of funds under this section must be implemented and administered so that the State of Oregon incurs no expense or liability other than those liabilities that may be imposed under ORS 243.401 to 243.507 or other law.

(4) In addition to those amounts that may be deducted by the State Treasurer pursuant to ORS 293.718, the system may assess a charge against the total account balances of all participating local governments that is sufficient to reimburse the system for any additional costs of investing funds for participating local governments. The Public Employees Retirement Board shall not act as a trustee or be considered the trustee of any trust established by a local government deferred compensation plan.

(5) The terms of the agreement provided for in subsection (2) of this section shall govern the nature and extent of the information that must be provided to local government officers and employees about the investment of deferred compensation through the deferred compensation investment program.

[1997 c.179 §15]



Section 243.476 - Compliance with federal requirements.

(2) Participating local governments shall take all actions that the Oregon Investment Council, the Public Employees Retirement Board or the Director of the Public Employees Retirement System, in their discretion, deem necessary for compliance by the deferred compensation investment program with all applicable federal and state laws or for qualification of the program for any exemptions from regulation available under those laws, including but not limited to the federal Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and ORS chapter 59.

[1997 c.179 §16; 2011 c.9 §30]



Section 243.478 - Plan administration agreements; costs.

(2) Agreements under this section must require that the participating local government remain the responsible administrator for the local government deferred compensation plan. The agreement may provide any additional terms and conditions that the system determines necessary for the purposes of offering the services described in subsection (1) of this section to local government deferred compensation plans, including proof of compliance under ORS 243.476. The system may require that participating local governments that enter into agreements with the system under this section have uniform provisions on plan administration and record keeping.

(3) The system may assess a charge, in an amount to be determined by the system, against the total account balances in the Deferred Compensation Fund of all local governments that have entered into service agreements under this section. The charge imposed under this subsection is in addition to any charges that may be assessed against local governments by the system under ORS 243.474 or deducted by the State Treasurer under ORS 293.718.

(4) In the event the assessment provided for in subsection (3) of this section is inadequate to meet the administrative expenses incurred by the system for local government deferred compensation plans during a fiscal period, and the expenses are not carried over to another fiscal period pursuant to ORS 243.472 (2), the excess expenses may be paid by an additional one-time assessment against the account balances in the Deferred Compensation Fund of participating local governments that have entered into service agreements under this section.

[1997 c.179 §17]



Section 243.480



Section 243.482 - Immunity of governmental agencies from liability for plan administration or investment of funds.

(a) A breach of any duty in administering or investing of funds in the Deferred Compensation Fund;

(b) A breach of any duty in administering or investing of the funds of participating local governments; or

(c) Any losses suffered by a state plan participant or local plan participant or the beneficiaries of those participants because of the participant’s choice of an investment option available through the deferred compensation investment program established under ORS 243.421.

(2) Any claim that the council, the board, the State Treasurer or the system, or any of their officers or employees, violated federal or state securities laws, including antifraud provisions, in the implementation or administration of ORS 243.401 to 243.507 is subject to the provisions of ORS 30.260 to 30.300. With respect to such claims, the state shall defend, save harmless and indemnify the State Treasurer, the system, members of the council, the board, and their officers and employees, as provided for other torts under the provisions of ORS 30.260 to 30.300.

(3) The limitations on liability established by this section do not include an exemption from any liability that may be imposed under the provisions of ORS chapter 59. Except to the extent that the state deferred compensation plan and the deferred compensation investment program are exempted from registration and licensing requirements under ORS 243.421, ORS chapter 59 applies to the administration and investment of the Deferred Compensation Fund, the state deferred compensation plan, local government deferred compensation plans and the deferred compensation investment program.

[1997 c.179 §18; 2011 c.9 §31]



Section 243.490



Section 243.495



Section 243.505 - Deferred Compensation Advisory Committee.

(2) At the direction of the board, the committee shall advise the Public Employees Retirement Board on policies and procedures and such other matters as the board may request.

(3) The term of office of each member is three years, but a member serves at the pleasure of the board. Before the expiration of the term of a member, the board shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the Deferred Compensation Advisory Committee is entitled to compensation and expenses as provided in ORS 292.495.

(5) The Deferred Compensation Advisory Committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the committee determines.

(6) A majority of the members of the committee constitutes a quorum for the transaction of business.

(7) The Deferred Compensation Advisory Committee may meet at a place, day and hour determined by the committee. The committee also may meet at other times and places specified by the call of the chairperson or of a majority of the members of the committee.

[1991 c.618 §10; 1997 c.179 §19; 1999 c.406 §1]



Section 243.507 - Payment of deferred compensation to alternate payee under judgment or order; procedure; compliance with state and federal requirements; administrative expenses; limitations; rules.

(2) A judgment, order or agreement providing for payment to an alternate payee under subsection (1) of this section may also provide:

(a) That payments to the alternate payee may commence earlier than the date the employee would be eligible to receive payments under the provisions of the deferred compensation plan.

(b) That the alternate payee may elect to receive payment in any manner available to the employee under the deferred compensation plan, without regard to the form of payment elected by the employee.

(c) That the alternate payee’s life is the measuring life for the purposes of measuring payments to the alternate payee under the form of payment selected by the alternate payee.

(d) That all or a portion of the deferred compensation account of the eligible employee be segregated in an account in the name of and for the benefit of the alternate payee, and that the alternate payee have the same rights and privileges as an eligible employee only concerning the investment or deposit of funds under the deferred compensation plan.

(3) Subsection (1) of this section applies only to payments of deferred compensation made after the date of receipt by the administrator of the deferred compensation plan of written notice of the judgment, order or agreement and such additional information and documentation as the plan administrator may prescribe.

(4)(a) Payment of all or any part of deferred compensation to an alternate payee who is a child or dependent of the employee shall be reported for state and federal income tax purposes as payment to the eligible employee. Any amount required to be withheld for state or federal income tax purposes shall be withheld from the payment to the alternate payee.

(b) Payment of all or any part of deferred compensation to an alternate payee who is the spouse or former spouse of the employee shall be reported for state and federal income tax purposes as payment to the alternate payee. Any amount required to be withheld for state or federal income tax purposes shall be withheld from the payment to the alternate payee.

(5) If an eligible employee transfers from a deferred compensation plan of a public employer to a deferred compensation plan established by another public employer, the new employer is not required to accept as part of the transfer any portion of the eligible employee’s account with the former employer that is subject to judgment, order or agreement requiring payment of that portion of the eligible employee’s account to an alternate payee.

(6) If an eligible employee transfers from a deferred compensation plan of a public employer to a deferred compensation plan established by another public employer, the employee’s previous employer shall not transfer to the plan established by the new employer any portion of the eligible employee’s account that is subject to a judgment, order or agreement requiring payment of that portion of the eligible employee’s account to an alternate payee.

(7) The Public Employees Retirement Board, or the plan administrator for any local government deferred compensation plan, may adopt rules, policies or other regulations for the purpose of maintaining compliance of a deferred compensation plan with section 457 of the Internal Revenue Code or any other provision of federal law that affects the tax qualification of a deferred compensation plan. Rules, policies or other regulations adopted under this subsection may vary from the express language of this section if the rules, policies or other regulations are required for the purpose of maintaining compliance of a deferred compensation plan with section 457 of the Internal Revenue Code or any other provision of federal law that affects the tax qualification of a deferred compensation plan.

(8) Any public employer or deferred compensation plan that is required by the provisions of this section to make a payment to an alternate payee shall charge and collect out of the deferred compensation payable to the eligible employee and the alternate payee actual and reasonable administrative expenses and related costs incurred by the public employer or deferred compensation plan in obtaining data and making calculations that are necessary by reason of the provisions of this section. A public employer or deferred compensation plan may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. A public employer or deferred compensation plan that charges and collects administrative expenses and related costs under the provisions of this subsection shall allocate those expenses and costs between the eligible employee and the alternate payee based on the fraction of the benefit received by the member or alternate payee.

(9) As used in this section:

(a) "Alternate payee" means a spouse, former spouse, child or other dependent of a member.

(b) "Court" means any court of appropriate jurisdiction of this or any other state or of the District of Columbia.

(c) "Eligible employee" means a state plan participant or local plan participant.

(d) "Public employer" means the state or a local government that establishes a deferred compensation plan.

[1993 c.715 §5; 1997 c.179 §32; 2003 c.576 §406; 2007 c.54 §1]



Section 243.510



Section 243.520



Section 243.530



Section 243.540



Section 243.550 - Dependent care assistance plan.

(2) Upon application by a public employee, the state or any agency thereof shall allow the employee to participate in a dependent care assistance plan at that place of employment.

(3) Portions of a public employee’s salary dedicated to a dependent care assistance plan shall be included in any computation of benefits under that employee’s public employee retirement program.

[1987 c.621 §1]

Note: 243.550 to 243.585 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.555 - Definitions for ORS 243.555 to 243.575.

(1) "Expense reimbursement plan" means a plan established by the Public Employees’ Benefit Board in accordance with state and federal tax laws to reimburse qualified employee expenses.

(2) "Payroll disbursing officer" means the state officer or official authorized to disburse moneys in payment of salaries and wages of employees of a state agency.

(3) "Qualified employee expenses" includes expenses for dependent care, medical expenses, insurance premiums and any other expenses qualified for tax free reimbursement under the federal Internal Revenue Code.

(4) "State agency" means every state officer, board, commission, department or other activity of state government.

[1987 c.621 §2; 1997 c.222 §46]

Note: See note under 243.550.



Section 243.560 - Rulemaking; charge for administration; records.

(2) In providing an expense reimbursement plan, the board shall adopt rules to:

(a) Determine the qualifications of eligible employees and the expenses eligible for reimbursement.

(b) Establish limits on the amount by which an eligible employee’s compensation may be reduced.

(c) Establish procedures for enrollment of eligible employees in an expense reimbursement plan.

(d) Establish requirements for verification of reimbursable expenses.

(3) The board may assess a charge to participating employees to pay the cost of administering the plan or may pay some or all of the cost from funds authorized to pay general administration expenses incurred by the board or from earnings on moneys deposited with the account administrator as designated by the board.

(4) The state shall maintain accounts and records necessary and appropriate to the efficient administration of ORS 243.550 to 243.585 and 329A.440 or that may be required under federal or state law.

[1987 c.621 §3; 1989 c.160 §1; 1997 c.222 §47]

Note: See note under 243.550.



Section 243.565 - Administration of plan.

(2) An agreement or contract entered into pursuant to this section may provide that the administering organization shall exercise the authority and responsibility of the board in administering the expense reimbursement program.

[1987 c.621 §6; 1997 c.222 §48]

Note: See note under 243.550.



Section 243.570 - Compensation reduction agreement.

(2) The payroll disbursing officer is authorized, upon the enrollment of an eligible employee in the plan, to reduce each pay period the compensation of the eligible employee by the amount specified in the compensation reduction agreement. The payroll disbursing officer may pay that amount to the account administrator as designated by the board. All interest income shall be credited to the account.

[1987 c.621 §4; 1989 c.160 §2; 1997 c.222 §49]

Note: See note under 243.550.



Section 243.575 - Computation of retirement and pension benefits; taxable income.

(2) All amounts by which compensation is reduced under ORS 243.570 shall remain assets of this state until such time as the amounts are disbursed to or on behalf of eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state.

[1987 c.621 §§5,7]

Note: See note under 243.550.



Section 243.580



Section 243.585 - Accounting system allowances for dedication of salary.

(2) Upon application by a public employee, a political subdivision that has established allowances described in subsection (1) of this section may allow the employee to participate in an expense reimbursement plan qualified under the federal Internal Revenue Code at that place of employment.

(3) Portions of a public employee’s salary dedicated to an expense reimbursement plan under this section shall be included in any computation of benefits under that employee’s public employee retirement program.

(4) The amount by which an eligible employee’s compensation is reduced under subsections (1) to (3) of this section shall continue to be included as regular salary for the purpose of computing the retirement and pension benefits earned by the employee, but that amount shall not be considered current taxable income for the purpose of computing Social Security benefits or federal and state income taxes withheld on behalf of the employee.

(5) All amounts by which compensation is reduced under subsection (4) of this section shall remain assets of the political subdivision until such time as the amounts are disbursed to or on behalf of eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state.

(6) The amount by which an eligible employee’s salary is reduced shall be deposited with the account administrator as designated by the Public Employees’ Benefit Board for disbursement to, or on behalf of, eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state.

[1987 c.621 §§9,10,11; 1989 c.160 §3; 1997 c.222 §50]

Note: See note under 243.550.



Section 243.610



Section 243.620



Section 243.650 - Definitions for ORS 243.650 to 243.782.

(1) "Appropriate bargaining unit" means the unit designated by the Employment Relations Board or voluntarily recognized by the public employer to be appropriate for collective bargaining. However, an appropriate bargaining unit may not include both academically licensed and unlicensed or nonacademically licensed school employees. Academically licensed units may include but are not limited to teachers, nurses, counselors, therapists, psychologists, child development specialists and similar positions. This limitation does not apply to any bargaining unit certified or recognized prior to June 6, 1995, or to any school district with fewer than 50 employees.

(2) "Board" means the Employment Relations Board.

(3) "Certification" means official recognition by the board that a labor organization is the exclusive representative for all of the employees in the appropriate bargaining unit.

(4) "Collective bargaining" means the performance of the mutual obligation of a public employer and the representative of its employees to meet at reasonable times and confer in good faith with respect to employment relations for the purpose of negotiations concerning mandatory subjects of bargaining, to meet and confer in good faith in accordance with law with respect to any dispute concerning the interpretation or application of a collective bargaining agreement, and to execute written contracts incorporating agreements that have been reached on behalf of the public employer and the employees in the bargaining unit covered by such negotiations. The obligation to meet and negotiate does not compel either party to agree to a proposal or require the making of a concession. This subsection may not be construed to prohibit a public employer and a certified or recognized representative of its employees from discussing or executing written agreements regarding matters other than mandatory subjects of bargaining that are not prohibited by law as long as there is mutual agreement of the parties to discuss these matters, which are permissive subjects of bargaining.

(5) "Compulsory arbitration" means the procedure whereby parties involved in a labor dispute are required by law to submit their differences to a third party for a final and binding decision.

(6) "Confidential employee" means one who assists and acts in a confidential capacity to a person who formulates, determines and effectuates management policies in the area of collective bargaining.

(7)(a) "Employment relations" includes, but is not limited to, matters concerning direct or indirect monetary benefits, hours, vacations, sick leave, grievance procedures and other conditions of employment.

(b) "Employment relations" does not include subjects determined to be permissive, nonmandatory subjects of bargaining by the Employment Relations Board prior to June 6, 1995.

(c) After June 6, 1995, "employment relations" does not include subjects that the Employment Relations Board determines to have a greater impact on management’s prerogative than on employee wages, hours, or other terms and conditions of employment.

(d) "Employment relations" does not include subjects that have an insubstantial or de minimis effect on public employee wages, hours, and other terms and conditions of employment.

(e) For school district bargaining, "employment relations" excludes class size, the school or educational calendar, standards of performance or criteria for evaluation of teachers, the school curriculum, reasonable dress, grooming and at-work personal conduct requirements respecting smoking, gum chewing and similar matters of personal conduct, the standards and procedures for student discipline, the time between student classes, the selection, agendas and decisions of 21st Century Schools Councils established under ORS 329.704, requirements for expressing milk under ORS 653.077, and any other subject proposed that is permissive under paragraphs (b), (c) and (d) of this subsection.

(f) For employee bargaining involving employees covered by ORS 243.736 and employees of the Department of Corrections who have direct contact with inmates, "employment relations" includes safety issues that have an impact on the on-the-job safety of the employees or staffing levels that have a significant impact on the on-the-job safety of the employees.

(g) For all other employee bargaining except school district bargaining and except as provided in paragraph (f) of this subsection, "employment relations" excludes staffing levels and safety issues (except those staffing levels and safety issues that have a direct and substantial effect on the on-the-job safety of public employees), scheduling of services provided to the public, determination of the minimum qualifications necessary for any position, criteria for evaluation or performance appraisal, assignment of duties, workload when the effect on duties is insubstantial, reasonable dress, grooming, and at-work personal conduct requirements respecting smoking, gum chewing, and similar matters of personal conduct at work, and any other subject proposed that is permissive under paragraphs (b), (c) and (d) of this subsection.

(8) "Exclusive representative" means the labor organization that, as a result of certification by the board or recognition by the employer, has the right to be the collective bargaining agent of all employees in an appropriate bargaining unit.

(9) "Fact-finding" means identification of the major issues in a particular labor dispute by one or more impartial individuals who review the positions of the parties, resolve factual differences and make recommendations for settlement of the dispute.

(10) "Fair-share agreement" means an agreement between the public employer and the recognized or certified bargaining representative of public employees whereby employees who are not members of the employee organization are required to make an in-lieu-of-dues payment to an employee organization except as provided in ORS 243.666. Upon the filing with the board of a petition by 30 percent or more of the employees in an appropriate bargaining unit covered by such union security agreement declaring they desire that the agreement be rescinded, the board shall take a secret ballot of the employees in the unit and certify the results thereof to the recognized or certified bargaining representative and to the public employer. Unless a majority of the votes cast in an election favor the union security agreement, the board shall certify deauthorization of the agreement. A petition for deauthorization of a union security agreement must be filed not more than 90 calendar days after the collective bargaining agreement is executed. Only one such election may be conducted in any appropriate bargaining unit during the term of a collective bargaining agreement between a public employer and the recognized or certified bargaining representative.

(11) "Final offer" means the proposed contract language and cost summary submitted to the mediator within seven days of the declaration of impasse.

(12) "Labor dispute" means any controversy concerning employment relations or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment relations, regardless of whether the disputants stand in the proximate relation of employer and employee.

(13) "Labor organization" means any organization that has as one of its purposes representing employees in their employment relations with public employers.

(14) "Last best offer package" means the offer exchanged by parties not less than 14 days prior to the date scheduled for an interest arbitration hearing.

(15) "Legislative body" means the Legislative Assembly, the city council, the county commission and any other board or commission empowered to levy taxes.

(16) "Managerial employee" means an employee of the State of Oregon or a public university listed in ORS 352.002 who possesses authority to formulate and carry out management decisions or who represents management’s interest by taking or effectively recommending discretionary actions that control or implement employer policy, and who has discretion in the performance of these management responsibilities beyond the routine discharge of duties. A "managerial employee" need not act in a supervisory capacity in relation to other employees. Notwithstanding this subsection, "managerial employee" does not include faculty members at a community college, college or university.

(17) "Mediation" means assistance by an impartial third party in reconciling a labor dispute between the public employer and the exclusive representative regarding employment relations.

(18) "Payment-in-lieu-of-dues" means an assessment to defray the cost for services by the exclusive representative in negotiations and contract administration of all persons in an appropriate bargaining unit who are not members of the organization serving as exclusive representative of the employees. The payment must be equivalent to regular union dues and assessments, if any, or must be an amount agreed upon by the public employer and the exclusive representative of the employees.

(19) "Public employee" means an employee of a public employer but does not include elected officials, persons appointed to serve on boards or commissions, incarcerated persons working under section 41, Article I of the Oregon Constitution, or persons who are confidential employees, supervisory employees or managerial employees.

(20) "Public employer" means the State of Oregon, and the following political subdivisions: Cities, counties, community colleges, school districts, special districts, mass transit districts, metropolitan service districts, public service corporations or municipal corporations and public and quasi-public corporations.

(21) "Public employer representative" includes any individual or individuals specifically designated by the public employer to act in its interests in all matters dealing with employee representation, collective bargaining and related issues.

(22) "Strike" means a public employee’s refusal in concerted action with others to report for duty, or his or her willful absence from his or her position, or his or her stoppage of work, or his or her absence in whole or in part from the full, faithful or proper performance of his or her duties of employment, for the purpose of inducing, influencing or coercing a change in the conditions, compensation, rights, privileges or obligations of public employment; however, nothing shall limit or impair the right of any public employee to lawfully express or communicate a complaint or opinion on any matter related to the conditions of employment.

(23) "Supervisory employee" means any individual having authority in the interest of the employer to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection therewith, the exercise of the authority is not of a merely routine or clerical nature but requires the use of independent judgment. Failure to assert supervisory status in any Employment Relations Board proceeding or in negotiations for any collective bargaining agreement does not thereafter prevent assertion of supervisory status in any subsequent board proceeding or contract negotiation. Notwithstanding the provisions of this subsection, "supervisory employee" does not include:

(a) A nurse, charge nurse or nurse holding a similar position if that position has not traditionally been classified as supervisory; or

(b) A firefighter prohibited from striking by ORS 243.736 who assigns, transfers or directs the work of other employees but does not have the authority to hire, discharge or impose economic discipline on those employees.

(24) "Unfair labor practice" means the commission of an act designated an unfair labor practice in ORS 243.672.

(25) "Voluntary arbitration" means the procedure whereby parties involved in a labor dispute mutually agree to submit their differences to a third party for a final and binding decision. [Formerly 243.711; 1975 c.728 §1; 1978 c.5 §1; 1987 c.792 §1; 1995 c.286 §1; 1999 c.59 §61; 2001 c.104 §75; 2007 c.141 §1a; 2007 c.144 §3; 2013 c.302 §1; 2014 c.15 §1; 2015 c.99 §1; 2015 c.767 §65]

Note: Section 2, chapter 15, Oregon Laws 2014, provides:

Sec. 2. The amendments to ORS 243.650 by section 1 of this 2014 Act apply only to collective bargaining agreements executed on or after the effective date of this 2014 Act [March 3, 2014]. [2014 c.15 §2]

Note: Section 2, chapter 99, Oregon Laws 2015, provides:

Sec. 2. The amendments to ORS 243.650 by section 1 of this 2015 Act apply to collective bargaining agreements entered into on or after the effective date of this 2015 Act [January 1, 2016].

[2015 c.99 §2]



Section 243.656 - Policy statement.

(1) The people of this state have a fundamental interest in the development of harmonious and cooperative relationships between government and its employees;

(2) Recognition by public employers of the right of public employees to organize and full acceptance of the principle and procedure of collective negotiation between public employers and public employee organizations can alleviate various forms of strife and unrest. Experience in the private and public sectors of our economy has proved that unresolved disputes in the public service are injurious to the public, the governmental agencies, and public employees;

(3) Experience in private and public employment has also proved that protection by law of the right of employees to organize and negotiate collectively safeguards employees and the public from injury, impairment and interruptions of necessary services, and removes certain recognized sources of strife and unrest, by encouraging practices fundamental to the peaceful adjustment of disputes arising out of differences as to wages, hours, terms and other working conditions, and by establishing greater equality of bargaining power between public employers and public employees;

(4) The state has a basic obligation to protect the public by attempting to assure the orderly and uninterrupted operations and functions of government; and

(5) It is the purpose of ORS 243.650 to 243.782 to obligate public employers, public employees and their representatives to enter into collective negotiations with willingness to resolve grievances and disputes relating to employment relations and to enter into written and signed contracts evidencing agreements resulting from such negotiations. It is also the purpose of ORS 243.650 to 243.782 to promote the improvement of employer-employee relations within the various public employers by providing a uniform basis for recognizing the right of public employees to join organizations of their own choice, and to be represented by such organizations in their employment relations with public employers.

[1973 c.536 §2]



Section 243.662 - Rights of public employees to join labor organizations.

[Formerly 243.730]



Section 243.666 - Certified or recognized labor organization as exclusive employee group representative; protection of employee nonassociation rights.

(2) Notwithstanding the provisions of subsection (1) of this section, an individual employee or group of employees at any time may present grievances to their employer and have such grievances adjusted, without the intervention of the labor organization, if:

(a) The adjustment is not inconsistent with the terms of a collective bargaining contract or agreement then in effect; and

(b) The labor organization has been given opportunity to be present at the adjustment.

(3) Nothing in this section prevents a public employer from recognizing a labor organization which represents at least a majority of employees as the exclusive representative of the employees of a public employer when the board has not designated the appropriate bargaining unit or when the board has not certified an exclusive representative in accordance with ORS 243.686.

[Formerly 243.735; 1983 c.740 §65]



Section 243.668 - Legislative findings.

(a) It is the policy of this state that public funds may not be used to subsidize interference with an employee’s choice to join or to be represented by a labor union.

(b) Some public employers use public funds to aid or subsidize efforts to deter union organizing.

(c) Use of public funds to deter union organizing is contrary to the purposes for which the funds were appropriated and is wasteful of scarce public resources.

(2) The purpose of ORS 243.670 is to maintain the neutrality of public bodies in labor organizing by forbidding the use of public funds for unintended purposes and to conserve public resources by ensuring that public funds are used as intended.

[2013 c.663 §3]

Note: 243.668 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.670 - Prohibition of actions by public employer to assist, promote or deter union organizing; rules.

(a) "Assist, promote or deter union organizing" means any attempt by a public employer to influence the decision of any or all of its employees or the employees of its subcontractors regarding:

(A) Whether to support or oppose a labor organization that represents or seeks to represent those employees; or

(B) Whether to become a member of any labor organization.

(b) "Public funds" means moneys drawn from the State Treasury or any special or trust fund of the state government, including any moneys appropriated by the state government and transferred to any public body, as defined in ORS 174.109, and any other moneys under the control of a public official by virtue of office.

(c) "Public property" means any real property or facility owned or leased by a public employer.

(2) A public employer may not:

(a) Use public funds to support actions to assist, promote or deter union organizing; or

(b) Discharge, demote, harass or otherwise take adverse action against any individual because the individual seeks to enforce this section or testifies, assists or participates in any manner in an investigation, hearing or other proceeding to enforce this section.

(3) If an employee requests the opinion of the employee’s employer or supervisor about union organizing, nothing in this section prohibits the employer or supervisor from responding to the request of the employee.

(4) This section does not apply to an activity performed, or to an expense incurred, in connection with:

(a) Addressing a grievance or negotiating or administering a collective bargaining agreement.

(b) Allowing a labor organization or its representatives access to the public employer’s facilities or property.

(c) Performing an activity required by federal or state law or by a collective bargaining agreement.

(d) Negotiating, entering into or carrying out an agreement with a labor organization.

(e) Paying wages to a represented employee while the employee is performing duties if the payment is permitted under a collective bargaining agreement.

(5)(a) This section shall be enforced by the Employment Relations Board, which shall adopt rules necessary to implement and administer compliance. A resident of this state may intervene as a plaintiff in any action brought under this section.

(b) Nothing in this section prohibits a public employer from spending public funds for the purpose of representing the public employer in a proceeding before the board or in a judicial review of that proceeding.

[2013 c.663 §4]

Note: 243.670 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 243.672 - Unfair labor practices; complaints; filing fees.

(a) Interfere with, restrain or coerce employees in or because of the exercise of rights guaranteed in ORS 243.662.

(b) Dominate, interfere with or assist in the formation, existence or administration of any employee organization.

(c) Discriminate in regard to hiring, tenure or any terms or condition of employment for the purpose of encouraging or discouraging membership in an employee organization. Nothing in this section is intended to prohibit the entering into of a fair-share agreement between a public employer and the exclusive bargaining representative of its employees. If a "fair-share" agreement has been agreed to by the public employer and exclusive representative, nothing prohibits the deduction of the payment-in-lieu-of-dues from the salaries or wages of the employees.

(d) Discharge or otherwise discriminate against an employee because the employee has signed or filed an affidavit, petition or complaint or has given information or testimony under ORS 243.650 to 243.782.

(e) Refuse to bargain collectively in good faith with the exclusive representative.

(f) Refuse or fail to comply with any provision of ORS 243.650 to 243.782.

(g) Violate the provisions of any written contract with respect to employment relations including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept arbitration awards as final and binding upon them.

(h) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

(i) Violate ORS 243.670 (2).

(2) Subject to the limitations set forth in this subsection, it is an unfair labor practice for a public employee or for a labor organization or its designated representative to do any of the following:

(a) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under ORS 243.650 to 243.782.

(b) Refuse to bargain collectively in good faith with the public employer if the labor organization is an exclusive representative.

(c) Refuse or fail to comply with any provision of ORS 243.650 to 243.782.

(d) Violate the provisions of any written contract with respect to employment relations, including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept arbitration awards as final and binding upon them.

(e) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

(f) For any labor organization to engage in unconventional strike activity not protected for private sector employees under the National Labor Relations Act on June 6, 1995. This provision applies to sitdown, slowdown, rolling, intermittent or on-and-off again strikes.

(g) For a labor organization or its agents to picket or cause, induce, or encourage to be picketed, or threaten to engage in such activity, at the residence or business premises of any individual who is a member of the governing body of a public employer, with respect to a dispute over a collective bargaining agreement or negotiations over employment relations, if an objective or effect of such picketing is to induce another person to cease doing business with the governing body member’s business or to cease handling, transporting or dealing in goods or services produced at the governing body’s business. For purposes of this paragraph, a member of the Legislative Assembly is a member of the governing body of a public employer when the collective bargaining negotiation or dispute is between the State of Oregon and a labor organization. The Governor and other statewide elected officials are not considered members of a governing body for purposes of this paragraph. Nothing in this paragraph may be interpreted or applied in a manner that violates the right of free speech and assembly as protected by the Constitution of the United States or the Constitution of the State of Oregon.

(3) An injured party may file a written complaint with the Employment Relations Board not later than 180 days following the occurrence of an unfair labor practice. For each unfair labor practice complaint filed, a fee of $300 is imposed. For each answer to an unfair labor practice complaint filed with the board, a fee of $300 is imposed. The board may allow any other person to intervene in the proceeding and to present testimony. A person allowed to intervene shall pay a fee of $300 to the board. The board may, in its discretion, order fee reimbursement to the prevailing party in any case in which the complaint or answer is found to have been frivolous or filed in bad faith. The board shall deposit fees received under this section to the credit of the Employment Relations Board Administrative Account.

[1973 c.536 §4; 1995 c.286 §2; 2007 c.296 §1; 2011 c.593 §2; 2013 c.663 §6]



Section 243.676 - Processing of unfair labor practice complaints; civil penalties.

(a) Cause to be served upon such person a copy of the complaint;

(b) Investigate the complaint to determine if a hearing on the unfair labor practice charge is warranted. If the investigation reveals that no issue of fact or law exists, the board may dismiss the complaint; and

(c) Set the matter for hearing if the board finds in its investigation made pursuant to paragraph (b) of this subsection that an issue of fact or law exists. The hearing shall be before the board or an agent of the board not more than 20 days after a copy of the complaint has been served on the person.

(2) Where, as a result of the hearing required pursuant to subsection (1)(c) of this section, the board finds that any person named in the complaint has engaged in or is engaging in any unfair labor practice charged in the complaint, the board shall:

(a) State its findings of fact;

(b) Issue and cause to be served on such person an order that the person cease and desist from the unfair labor practice;

(c) Take such affirmative action, including but not limited to the reinstatement of employees with or without back pay, as necessary to effectuate the purposes of ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290;

(d) Designate the amount and award representation costs, if any, to the prevailing party; and

(e) Designate the amount and award attorney fees, if any, to the prevailing party on appeal, including proceedings for Supreme Court review, of a board order.

(3) Where the board finds that the person named in the complaint has not engaged in or is not engaging in an unfair labor practice, the board shall:

(a) Issue an order dismissing the complaint; and

(b) Designate the amount and award representation costs, if any, to the prevailing party.

(4)(a) The board may award a civil penalty to any person as a result of an unfair labor practice complaint hearing, in the aggregate amount of up to $1,000 per case, without regard to attorney fees, if:

(A) The complaint has been affirmed pursuant to subsection (2) of this section and the board finds that the person who has committed, or who is engaging, in an unfair labor practice has done so repetitively, knowing that the action taken was an unfair labor practice and took the action disregarding this knowledge, or that the action constituting the unfair labor practice was egregious; or

(B) The complaint has been dismissed pursuant to subsection (3) of this section, and that the complaint was frivolously filed, or filed with the intent to harass the other person, or both.

(b) Notwithstanding paragraph (a) of this subsection, if the board finds that a public employer named in the complaint violated ORS 243.670 (2), the board shall impose a civil penalty equal to triple the amount of funds the public employer expended to assist, promote or deter union organizing.

(5) As used in subsections (1) to (4) of this section, "person" includes but is not limited to individuals, labor organizations, associations and public employers.

[1973 c.536 §5; 1979 c.219 §1; 1983 c.504 §1; 1983 c.559 §1; 2013 c.663 §7]



Section 243.682 - Representation questions; investigation and hearings on petitions; certification without election; rules; elections.

(a) Upon application of a public employer, public employee or a labor organization, designate the appropriate bargaining unit, and in making its determination shall consider such factors as community of interest, wages, hours and other working conditions of the employees involved, the history of collective bargaining, and the desires of the employees. The board may determine a unit to be the appropriate unit in a particular case even though some other unit might also be appropriate.

(b) Investigate and conduct a hearing on a petition that has been filed by:

(A) A labor organization alleging that 30 percent of the employees in an appropriate bargaining unit desire to be represented for collective bargaining by an exclusive representative;

(B) A labor organization alleging that 30 percent of the employees in an appropriate bargaining unit assert that the designated exclusive representative is no longer the representative of the majority of the employees in the unit;

(C) A public employer alleging that one or more labor organizations has presented a claim to the public employer requesting recognition as the exclusive representative in an appropriate bargaining unit; or

(D) An employee or group of employees alleging that 30 percent of the employees assert that the designated exclusive representative is no longer the representative of the majority of employees in the unit.

(2)(a) Notwithstanding subsection (1) of this section, when an employee, group of employees or labor organization acting on behalf of the employees files a petition alleging that a majority of employees in a unit appropriate for the purpose of collective bargaining wish to be represented by a labor organization for that purpose, or when a group of unrepresented employees files a petition stating that the unrepresented employees seek to be included in an existing bargaining unit, the board shall investigate the petition. If the board finds that a majority of the employees in a unit appropriate for bargaining or in a group of unrepresented employees seeking to be included in an existing bargaining unit have signed authorizations designating the labor organization specified in the petition as the employees’ bargaining representative and that no other labor organization is currently certified or recognized as the exclusive representative of any of the employees in the unit or in the group of unrepresented employees seeking to be included in an existing bargaining unit, the board may not conduct an election but shall certify the labor organization as the exclusive representative unless a petition for a representation election is filed as provided in subsection (3) of this section.

(b) The board by rule shall develop guidelines and procedures for the designation by employees of a bargaining representative in the manner described in paragraph (a) of this subsection. The guidelines and procedures must include:

(A) Model collective bargaining authorization language that may be used for purposes of making the designations described in paragraph (a) of this subsection;

(B) Procedures to be used by the board to establish the authenticity of signed authorizations designating bargaining representatives;

(C) Procedures to be used by the board to notify affected employees of the filing of a petition requesting certification under subsection (3) of this section;

(D) Procedures for filing a petition to request a representation election, including a timeline of not more than 14 days after notice has been delivered to the affected employees of a petition filed under paragraph (a) of this subsection; and

(E) Procedures for expedited resolution of any dispute about the scope of the appropriate bargaining unit. The resolution of the dispute may occur after an election is conducted.

(c) Solicitation and rescission of a signed authorization designating bargaining representatives are subject to the provisions of ORS 243.672.

(3)(a) Notwithstanding subsection (2) of this section, when a petition requesting certification has been filed under subsection (2) of this section, an employee or a group of employees in the unit designated by the petition, or one or more of the unrepresented employees seeking to be included in an existing bargaining unit, may file a petition with the board to request that a representation election be conducted.

(b) The petition requesting a representation election must be supported by at least 30 percent of the employees in the bargaining unit designated by the petition, or 30 percent of the unrepresented employees seeking to be included in an existing bargaining unit.

(c) The representation election shall be conducted on-site or by mail not later than 45 days after the date on which the petition was filed.

(4) Except as provided in ORS 243.692, if the board finds in a hearing conducted pursuant to subsection (1)(b) of this section that a question of representation exists, the board shall conduct an election by secret ballot, at a time and place convenient for the employees of the jurisdiction and also within a reasonable period of time after the filing has taken place, and certify the results of the election.

[1973 c.536 §7; 2007 c.833 §1; 2013 c.663 §8]



Section 243.684 - Requirements for petition for representation.

[2013 c.663 §5]

Note: 243.684 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.686 - Representation elections; ballot form; determining organization to be certified; consent elections.

(2) The ballot shall contain a provision for marking no representation.

(3) The board shall determine who is eligible to vote in the election and require the employer to provide a complete list of all such eligible persons, their names, addresses and job classifications to each candidate organization on the ballot at least 20 days before the election is to occur.

(4) The labor organization which receives the majority of the votes cast in an election shall be certified by the board as the exclusive representative.

(5) In any election where there are more than two choices on the ballot and none of the choices receives a majority of the votes cast, a runoff election shall be conducted. The ballot in the runoff election shall contain the two choices on the original ballot that received the largest number of votes.

(6) Nothing in this section is intended to prohibit the waiving of hearings by stipulation for the purpose of a consent election, in conformity with the rules of the board.

[1973 c.536 §8; 1983 c.83 §27; 1997 c.11 §4; 2010 c.22 §1]



Section 243.692 - Limitation on successive representation elections.

(2) Notwithstanding subsection (1) of this section, the Employment Relations Board shall rule that a contract will not be given the effect of barring an election if it finds that:

(a) Unusual circumstances exist under which the contract is no longer a stabilizing force; and

(b) An election should be held to restore stability to the representation of employees in the unit.

(3) A petition for an election where a contract exists must be filed not more than 90 calendar days and not less than 60 calendar days before the end of the contract period. If the contract is for more than three years, a petition for election may be filed any time after three years from the effective date of the contract.

[1973 c.536 §9; 1999 c.572 §1; 2007 c.833 §2]



Section 243.696 - State agency representatives in bargaining; Chief Justice as representative of judicial branch.

(2) The Chief Justice of the Supreme Court shall represent the judicial department in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of officers and employees of the courts of this state who are state officers or employees. The Chief Justice may delegate such collective bargaining responsibility to the state court administrator.

[1973 c.536 §10; 1979 c.468 §25; 1983 c.763 §64]



Section 243.698 - Expedited bargaining process; notice; implementation of proposed changes.

(2) The employer shall notify the exclusive representative in writing of anticipated changes that impose a duty to bargain.

(3) Within 14 calendar days after the employer’s notification of anticipated changes specified in subsection (2) of this section is sent, the exclusive representative may file a demand to bargain. If a demand to bargain is not filed within 14 days of the notice, the exclusive representative waives its right to bargain over the change or the impact of the change identified in the notice.

(4) The expedited bargaining process shall cease 90 calendar days after the written notice described in subsection (2) of this section is sent, and the employer may implement the proposed changes without further obligations to bargain. At any time during the 90-day period, the parties jointly may agree to mediation, but that mediation shall not continue past the 90-day period from the date the notification specified in subsection (2) of this section is sent. Neither party may seek binding arbitration during the 90-day period.

[1995 c.286 §13]

Note: 243.698 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 243.702 - Renegotiation of invalid provisions in agreements.

(2) Renegotiation of a collective bargaining agreement pursuant to this section is subject to ORS 243.698.

[1973 c.536 §11; 1995 c.286 §4]



Section 243.706 - Agreement may provide for grievance and other disputes to be resolved by binding arbitration or other resolution process; powers of arbitrator.

(a) Some misconduct is so egregious that no employee can reasonably rely on past treatment for similar offenses as a justification or defense to discharge or other discipline.

(b) Public managers have a right to change disciplinary policies at any time, notwithstanding prior practices, if such managers give reasonable advance notice to affected employees and the change does not otherwise violate a collective bargaining agreement.

(2) In addition to subsection (1) of this section, a public employer may enter into a written agreement with the exclusive representative of its employees providing that a labor dispute over conditions and terms of a contract may be resolved through binding arbitration.

(3) In an arbitration proceeding under this section, the arbitrators, or a majority of the arbitrators, may:

(a) Issue subpoenas on their own motion or at the request of a party to the proceeding to:

(A) Compel the attendance of a witness properly served by either party; and

(B) Require from either party the production of books, papers and documents the arbitrators find are relevant to the proceeding;

(b) Administer oaths or affirmations to witnesses; and

(c) Adjourn a hearing from day to day, or for a longer time, and from place to place.

(4) The arbitrators shall promptly provide a copy of a subpoena issued under this section to each party to the arbitration proceeding.

(5) The arbitrators issuing a subpoena under this section may rule on objections to the issuance of the subpoena.

(6) If a person fails to comply with a subpoena issued under this section or if a witness refuses to testify on a matter on which the witness may be lawfully questioned, the party who requested the subpoena or seeks the testimony may apply to the arbitrators for an order authorizing the party to apply to the circuit court of any county to enforce the subpoena or compel the testimony. On the application of the attorney of record for the party or on the application of the arbitrators, or a majority of the arbitrators, the court may require the person or witness to show cause why the person or witness should not be punished for contempt of court to the same extent and purpose as if the proceedings were pending before the court.

(7) Witnesses appearing pursuant to subpoena, other than parties or officers or employees of the public employer, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2).

[1973 c.536 §12; 1995 c.286 §5; 1999 c.75 §1]



Section 243.710



Section 243.711



Section 243.712 - Mediation upon failure to agree after 150-day period; impasse; final offer; fact-finding; effect of subsequent arbitration decision.

(2) The board on the request of one of the parties shall render assistance to resolve the labor dispute according to the following schedule:

(a) Mediation shall be provided by the State Conciliation Service as provided by ORS 662.405 to 662.455. Any time after 15 days of mediation, either party may declare an impasse. The mediator may declare an impasse at any time during the mediation process. Notification of an impasse shall be filed in writing with the board, and copies of the notification shall be submitted to the parties on the same day the notification is filed with the board.

(b) Within seven days of the declaration of impasse, each party shall submit to the mediator in writing the final offer of the party, including a cost summary of the offer. Upon receipt of the final offers, the mediator shall make public the final offers, including any proposed contract language and each party’s cost summary dealing with those issues, on which the parties have failed to reach agreement. Each party’s proposed contract language shall be titled "Final Offer."

(c) Within 30 days after the mediator makes public the parties’ final offers, the parties may agree and must jointly petition the Employment Relations Board to appoint a fact finder. If the parties jointly petition for fact-finding, a fact finder shall be appointed and the hearing conducted as provided in ORS 243.722.

(d) If no agreement has been reached 30 days after the mediator makes public the final offers, or if the parties participated in fact-finding, 30 days after the receipt of the fact finder’s report, the public employer may implement all or part of its final offer, and the public employees have the right to strike. After a collective bargaining agreement has expired, and prior to agreement on a successor contract, the status quo with respect to employment relations shall be preserved until completion of impasse procedures except that no public employer shall be required to increase contributions for insurance premiums unless the expiring collective bargaining agreement provides otherwise. Merit step and longevity step pay increases shall be part of the status quo unless the expiring collective bargaining agreement expressly provides otherwise.

(e) Nothing in this section shall be construed to prohibit the parties at any time from voluntarily agreeing to submit any or all of the issues in dispute to final and binding arbitration. The arbitration shall be scheduled and conducted in accordance with ORS 243.746. The arbitration shall supersede the dispute resolution procedures set forth in ORS 243.726 and 243.746.

[1973 c.536 §13; 1987 c.84 §1; 1995 c.286 §6]



Section 243.716 - Use of volunteers not contracting out for services.

[1995 c.286 §14]

Note: 243.716 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 243.720



Section 243.722 - Fact-finding procedure; costs; basis for findings and opinions; effect of subsequent arbitration decision.

(2)(a) Where the parties have not selected their own fact finder within five days after written acknowledgment by the Employment Relations Board that fact-finding has been jointly initiated, the board shall submit to the parties a list of seven qualified, disinterested, unbiased persons. A list of Oregon fact-finding interest arbitrations for which each person has issued an award shall be included. Each party shall alternately strike three names from the list. The order of striking shall be determined by lot. The remaining individual shall be designated the "fact finder."

(b) When both parties desire a panel of three fact finders instead of one as provided in this subsection, the board shall submit to the parties a list of seven qualified, unbiased, disinterested persons. Each party shall alternately strike two names from the list. The order of striking shall be determined by lot. The remaining three persons shall be designated "fact finders."

(c) When the parties have not designated the fact finder and notified the board of their choice within five days after receipt of the list, the board shall appoint the fact finder from the list. However, if one of the parties strikes the names as prescribed in this subsection and the other party fails to do so, the board shall appoint the fact finder only from the names remaining on the list.

(d) The concerns regarding the bias and qualifications of the person designated by lot or by appointment may be challenged by a petition filed directly with the board. A hearing shall be held by the board within 10 days of filing the petition and the board shall issue a final and binding decision regarding the person’s neutrality within 10 days of the hearing.

(3) The fact finder shall establish dates and places of hearings. Upon the request of either party or the fact finder, the board shall issue subpoenas. The fact finder may administer oaths and shall afford all parties full opportunity to examine and cross-examine all witnesses and to present any evidence pertinent to the dispute. Not more than 30 days from the date of conclusion of the hearings, the fact finder shall make written findings of fact and recommendations for resolution of the dispute and shall serve such findings and recommendations upon the parties and upon the board. Service may be personal or by registered or certified mail. Not more than five working days after the findings and recommendations have been sent, the parties shall notify the board and each other whether or not they accept the recommendations of the fact finder. If the parties do not accept them, the board, five days after receiving notice that one or both of the parties do not accept the findings, shall publicize the fact finder’s findings of facts and recommendations.

(4) The parties may voluntarily agree at any time during or after fact-finding to submit any or all of the issues in dispute to final and binding arbitration, and if such agreement is reached prior to the publication of the fact finder’s findings of facts and recommendations, the board shall not publicize such findings and recommendations.

(5) The cost of fact-finding shall be borne equally by the parties involved in the dispute.

(6) Fact finders shall base their findings and opinions on the matters prescribed in this subsection in accordance with the criteria set out in ORS 243.746 (4)(a) to (h).

[1973 c.536 §14; 1995 c.286 §7]



Section 243.726 - Public employee strikes; equitable relief against certain strikes; effect of unfair labor practice charge on prohibited strike.

(2) It shall be lawful for a public employee who is not prohibited from striking under subsection (1) of this section and who is in the appropriate bargaining unit involved in a labor dispute to participate in a strike over mandatory subjects of bargaining provided:

(a) The requirements of ORS 243.712 and 243.722 relating to the resolution of labor disputes have been complied with in good faith;

(b) Thirty days have elapsed since the board has made public the fact finder’s findings of fact and recommendations or the mediator has made public the parties’ final offers;

(c) The exclusive representative has given 10 days’ notice by certified mail of its intent to strike and stating the reasons for its intent to strike to the board and the public employer;

(d) The collective bargaining agreement has expired, or the labor dispute arises pursuant to a reopener provision in a collective bargaining agreement or renegotiation under ORS 243.702 (1) or renegotiation under ORS 243.698; and

(e) The union’s strike does not include unconventional strike activity not protected under the National Labor Relations Act on June 6, 1995, and does not constitute an unfair labor practice under ORS 243.672 (2)(f).

(3)(a) Where the strike occurring or is about to occur creates a clear and present danger or threat to the health, safety or welfare of the public, the public employer concerned may petition the circuit court of the county in which the strike has taken place or is to take place for equitable relief including but not limited to appropriate injunctive relief.

(b) If the strike is a strike of state employees the petition shall be filed in the Circuit Court of Marion County.

(c) If, after hearing, the court finds that the strike creates a clear and present danger or threat to the health, safety or welfare of the public, it shall grant appropriate relief. Such relief shall include an order that the labor dispute be submitted to final and binding arbitration within 10 days of the court’s order pursuant to procedures in ORS 243.746.

(4)(a) No labor organization shall declare or authorize a strike of public employees that is or would be in violation of this section. When it is alleged in good faith by the public employer that a labor organization has declared or authorized a strike of public employees that is or would be in violation of this section, the employer may petition the board for a declaration that the strike is or would be unlawful. The board, after conducting an investigation and hearing, may make such declaration if it finds that such declaration or authorization of a strike is or would be unlawful.

(b) When a labor organization or individual disobeys an order of the appropriate circuit court issued pursuant to enforcing an order of the board involving this section and ORS 243.736, they shall be punished according to the provisions of ORS 33.015 to 33.155, except that the amount of the fine shall be at the discretion of the court.

(5) An unfair labor practice by a public employer shall not be a defense to a prohibited strike. The board upon the filing of an unfair labor charge alleging that a public employer has committed an unfair labor practice during or arising out of the collective bargaining procedures set forth in ORS 243.712 and 243.722, shall take immediate action on such charge and if required, petition the court of competent jurisdiction for appropriate relief or a restraining order.

(6) As used in this section, "danger or threat to the health, safety or welfare of the public" does not include an economic or financial inconvenience to the public or to the public employer that is normally incident to a strike by public employees.

[1973 c.536 §16; 1979 c.257 §1; 1989 c.1089 §1; 1991 c.724 §28; 1995 c.286 §8]



Section 243.730



Section 243.732 - Refusal to cross picket line as prohibited strike.

[1973 c.536 §23]



Section 243.735



Section 243.736 - Strikes by deputy district attorneys and certain emergency and public safety personnel.

(a) Deputy district attorneys;

(b) Emergency communications worker;

(c) Employee of the Oregon Youth Authority who has custody, control or supervision of youth offenders;

(d) Firefighter;

(e) Guard at a correctional institution or mental hospital;

(f) Parole and probation officer who supervises adult offenders; and

(g) Police officer.

(2) As used in this section, "emergency communications worker" means an individual whose official focal duties are receiving information through the emergency communications system under ORS 403.105 to 403.250, relaying the information to public or private safety agencies or dispatching emergency equipment or personnel in response to the information.

[1973 c.536 §17; 1985 c.232 §1; 1989 c.793 §20; 2003 c.216 §1; 2007 c.646 §1; 2009 c.376 §1; 2015 c.247 §33]



Section 243.738 - Strikes by employees of mass transit districts, transportation districts and municipal bus systems.

(2) As used in this section:

(a) "Mass transit district" means a mass transit district established under ORS 267.010 to 267.390.

(b) "Transportation district" means a transportation district established under ORS 267.510 to 267.650.

[2007 c.641 §2]

Note: 243.738 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 243.740



Section 243.742 - Binding arbitration when strike prohibited.

(2) When the procedures set forth in ORS 243.712 and 243.722, relating to mediation of a labor dispute, have not culminated in a signed agreement between the parties who are prohibited from striking, the public employer and exclusive representative of its employees shall include with the final offer filed with the mediator a petition to the Employment Relations Board in writing which initiates binding arbitration for bargaining units with employees referred to in ORS 243.736 (1). Arbitration shall be scheduled by mutual agreement not earlier than 30 days following the submission of the final offer packages to the mediator. Arbitration shall be scheduled in accordance with the procedures prescribed in ORS 243.746.

[1973 c.536 §18; 1995 c.286 §9]



Section 243.745



Section 243.746 - Selection of arbitrator; arbitration procedure; last best offers; bases for findings and opinions; sharing arbitration costs.

(2) Where the parties have not selected their own arbitrator within five days after notification by the Employment Relations Board that arbitration is to be initiated, the board shall submit to the parties a list of seven qualified, disinterested, unbiased persons. A list of Oregon interest arbitrations and fact-findings for which each person has issued an award shall be included. Each party shall alternately strike three names from the list. The order of striking shall be determined by lot. The remaining individual shall be designated the "arbitrator":

(a) When the parties have not designated the arbitrator and notified the board of their choice within five days after receipt of the list, the board shall appoint the arbitrator from the list. However, if one of the parties strikes the names as prescribed in this subsection and the other party fails to do so, the board shall appoint the arbitrator only from the names remaining on the list.

(b) The concerns regarding the bias and qualifications of the person designated by lot or by appointment may be challenged by a petition filed directly with the board. A hearing shall be held by the board within 10 days of filing of the petition and the board shall issue a final and binding decision regarding the person’s neutrality within 10 days of the hearing.

(3) The arbitrator shall establish dates and places of hearings. Upon the request of either party or the arbitrator, the board shall issue subpoenas. Not less than 14 calendar days prior to the date of the hearing, each party shall submit to the other party a written last best offer package on all unresolved mandatory subjects, and neither party may change the last best offer package unless pursuant to stipulation of the parties or as otherwise provided in this subsection. The date set for the hearing may thereafter be changed only for compelling reasons or by mutual consent of the parties. If either party provides notice of a change in its position within 24 hours of the 14-day deadline, the other party will be allowed an additional 24 hours to modify its position. The arbitrator may administer oaths and shall afford all parties full opportunity to examine and cross-examine all witnesses and to present any evidence pertinent to the dispute.

(4) Where there is no agreement between the parties, or where there is an agreement but the parties have begun negotiations or discussions looking to a new agreement or amendment of the existing agreement, unresolved mandatory subjects submitted to the arbitrator in the parties’ last best offer packages shall be decided by the arbitrator. Arbitrators shall base their findings and opinions on these criteria giving first priority to paragraph (a) of this subsection and secondary priority to paragraphs (b) to (h) of this subsection as follows:

(a) The interest and welfare of the public.

(b) The reasonable financial ability of the unit of government to meet the costs of the proposed contract giving due consideration and weight to the other services, provided by, and other priorities of, the unit of government as determined by the governing body. A reasonable operating reserve against future contingencies, which does not include funds in contemplation of settlement of the labor dispute, shall not be considered as available toward a settlement.

(c) The ability of the unit of government to attract and retain qualified personnel at the wage and benefit levels provided.

(d) The overall compensation presently received by the employees, including direct wage compensation, vacations, holidays and other paid excused time, pensions, insurance, benefits, and all other direct or indirect monetary benefits received.

(e) Comparison of the overall compensation of other employees performing similar services with the same or other employees in comparable communities. As used in this paragraph, "comparable" is limited to communities of the same or nearest population range within Oregon. Notwithstanding the provisions of this paragraph, the following additional definitions of "comparable" apply in the situations described as follows:

(A) For any city with a population of more than 325,000, "comparable" includes comparison to out-of-state cities of the same or similar size;

(B) For counties with a population of more than 400,000, "comparable" includes comparison to out-of-state counties of the same or similar size;

(C) Except as otherwise provided in subparagraphs (D) and (E) of this paragraph, for the State of Oregon, "comparable" includes comparison to other states;

(D) For the Department of State Police troopers, "comparable" includes the base pay for city police officers employed by the five most populous cities in this state; and

(E) For Department of State Police telecommunicators, as defined in ORS 181A.355, "comparable" includes the base pay for telecommunicators employed by the five public safety answering points in this state, as defined in ORS 403.105, with the most employees.

(f) The CPI-All Cities Index, commonly known as the cost of living.

(g) The stipulations of the parties.

(h) Such other factors, consistent with paragraphs (a) to (g) of this subsection as are traditionally taken into consideration in the determination of wages, hours, and other terms and conditions of employment. However, the arbitrator shall not use such other factors, if in the judgment of the arbitrator, the factors in paragraphs (a) to (g) of this subsection provide sufficient evidence for an award.

(5) Not more than 30 days after the conclusion of the hearings or such further additional periods to which the parties may agree, the arbitrator shall select only one of the last best offer packages submitted by the parties and shall promulgate written findings along with an opinion and order. The opinion and order shall be served on the parties and the board. Service may be personal or by registered or certified mail. The findings, opinions and order shall be based on the criteria prescribed in subsection (4) of this section.

(6) The cost of arbitration shall be borne equally by the parties involved in the dispute. [1973 c.536 §19; 1995 c.286 §10; 2001 c.104 §76; 2009 c.878 §1; 2015 c.769 §1]

Note: Section 3, chapter 769, Oregon Laws 2015, provides:

Sec. 3. The amendments to ORS 243.746 by section 1 of this 2015 Act apply to interest arbitration hearings commenced on or after the effective date of this 2015 Act [July 27, 2015].

[2015 c.769 §3]



Section 243.750



Section 243.751



Section 243.752 - Arbitration decision final; enforcement; effective date of compensation increases; modifying award.

(2) The arbitration panel may award increases retroactively to the first day after the expiration of the immediately preceding collective bargaining agreement. At any time the parties, by stipulation, may amend or modify an award of arbitration.

[1973 c.536 §20; 1981 c.423 §1; 1983 c.504 §2]



Section 243.756 - Employment conditions during arbitration.

[1973 c.536 §21; 1995 c.286 §11]



Section 243.760



Section 243.762 - Alternative arbitration procedure under collective bargaining agreement.

[1973 c.536 §22]



Section 243.766 - Board duties in administration of collective bargaining laws; rules.

(1) Establish procedures for, investigate and resolve any disputes concerning the designation of an appropriate bargaining unit.

(2) Establish procedures for, resolve disputes with respect to, and supervise the conduct of elections for the determination of employee representation.

(3) Conduct proceedings on complaints of unfair labor practices by employers, employees and labor organizations and take such actions with respect thereto as it deems necessary and proper.

(4) Petition the appropriate circuit court for enforcement of any order issued by the board pursuant to ORS 243.650 to 243.782.

(5) Hold such hearings and make such inquiries as it deems necessary to carry out properly its functions and powers, and for the purpose of such hearings and inquiries, administer oaths and affirmations, examine witnesses and documents and issue subpoenas.

(6) Conduct studies on problems relating to public employment relations and make recommendations with respect thereto to the legislative bodies; request information and data from state and county departments and agencies and labor organizations necessary to carry out its functions and responsibilities; make available to public employers, labor organizations, mediators, members of fact-finding boards, arbitrators and other concerned parties statistical data relating to wages, benefits, and employment practices in public and private employment to assist them in resolving issues in negotiation.

(7) Adopt rules relative to the exercise of its powers and authority and to govern the proceedings before it in accordance with ORS chapter 183.

[1973 c.536 §24]



Section 243.770



Section 243.772 - Effect of collective bargaining laws on local charters and ordinances.

[1973 c.536 §15]



Section 243.775



Section 243.776 - Rights and responsibilities of public employees.

[1973 c.536 §32]



Section 243.778 - Student representation when bargaining unit includes public university faculty; duties of student representatives; confidentiality requirements.

(2) During the course of collective bargaining between the public employer and the exclusive representative described in subsection (1) of this section, the representatives of student government designated under subsection (1) of this section shall:

(a) Be allowed to attend and observe all meetings between the public employer and the exclusive representative at which collective bargaining occurs;

(b) Have access to all written documents pertaining to the collective bargaining negotiations exchanged by the public employer and the exclusive representative, including copies of any prepared written transcripts of the bargaining session;

(c) Be allowed to comment in good faith during the bargaining sessions upon matters under consideration; and

(d) Be allowed to meet and confer with the exclusive representative and the public employer regarding the terms of an agreement between them prior to the execution of a written contract incorporating that agreement.

(3) Rules regarding confidentiality and release of information shall apply to student representatives in the same manner as employer and employee bargaining unit representatives.

(4) As used in this section, "meet and confer" means the performance of the mutual obligation of the representatives of student government designated under subsection (1) of this section, the exclusive representative and the public employer, or any two of them, to meet at the request of one of them at reasonable times at a place convenient to all to conduct in good faith an interchange of views concerning the duties of each under this section, employment relations of the faculty, the negotiation of an agreement and the execution of a written agreement.

[1975 c.679 §2; 2011 c.637 §78]



Section 243.780



Section 243.782 - Representation by counsel authorized.

(2) As used in subsection (1) of this section, "person" means any individual, a labor organization or a public employer.

[1973 c.536 §33]



Section 243.785



Section 243.787



Section 243.789



Section 243.791



Section 243.793



Section 243.795



Section 243.800 - Optional retirement plan for certain academic and administrative public university employees.

(2) An administrative or academic employee may elect to participate in the Optional Retirement Plan upon completion of:

(a) Six hundred hours of employment, or the equivalent as determined by the governing board; and

(b) Six months of employment that is not interrupted by more than 30 consecutive working days.

(3) An administrative or academic employee may make an irrevocable election to participate in the Optional Retirement Plan within six months after being employed. An election under this subsection is effective on the first day of the month following the completion of the requirements of subsection (2) of this section.

(4) An administrative or academic employee who does not elect to participate in the Optional Retirement Plan:

(a) Remains or becomes a member of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A; or

(b) Continues to be assisted by the governing board under ORS 243.920 if the employee is being so assisted.

(5) Except as provided in subsection (6) of this section, employees who elect to participate in the Optional Retirement Plan are ineligible for active membership in the Public Employees Retirement System or for any assistance by the governing board under ORS 243.920 as long as those employees are employed in the public university and the plan is in effect.

(6)(a) An administrative or academic employee who elects to participate in the Optional Retirement Plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is not vested shall be considered by the Public Employees Retirement Board to be a terminated member under the provisions of ORS 238.095 as of the effective date of the election, and the amount credited to the member account of the member shall be transferred directly to the Optional Retirement Plan by the Public Employees Retirement Board in the manner provided by subsection (7) of this section.

(b) An administrative or academic employee who elects to participate in the Optional Retirement Plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is vested shall be considered to be an inactive member by the Public Employees Retirement Board and shall retain all the rights, privileges and options under ORS chapter 238 unless the employee makes a written request to the Public Employees Retirement Board for a transfer of the amounts credited to the member account of the member to the Optional Retirement Plan. A request for a transfer must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer all amounts credited to the member account of the member directly to the Optional Retirement Plan, and shall terminate all rights, privileges and options of the employee under ORS chapter 238.

(c) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is not a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective, shall be considered to be a terminated member of the pension program by the Public Employees Retirement Board as of the effective date of the election.

(d) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective, shall be considered an inactive member of the pension program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the pension program. If the actuarial equivalent of the employee’s benefit under the pension program at the time that the election becomes effective is $5,000 or less, the employee may make a written request to the Public Employees Retirement Board for a transfer of the employee’s interest under the pension program to the Optional Retirement Plan. The request must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amount determined to be the actuarial equivalent of the employee’s benefit under the pension program directly to the Optional Retirement Plan, and shall terminate the membership of the employee in the pension program.

(e) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a vested member of the individual account program of the Oregon Public Service Retirement Plan as described in ORS 238A.320 on the date that the election becomes effective, shall be considered an inactive member of the individual account program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the individual account program. An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a member of the individual account program of the Oregon Public Service Retirement Plan, may make a written request to the Public Employees Retirement Board that all amounts in the member’s employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, be transferred to the Optional Retirement Plan. The request must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amounts directly to the Optional Retirement Plan, and shall terminate the membership of the employee in the individual account program upon making the transfer.

(f) Notwithstanding paragraphs (b), (d) and (e) of this subsection, the Public Employees Retirement Board may not treat any employee as an inactive member under the provisions of this subsection for the purpose of receiving any benefit under ORS chapter 238 or 238A that requires that the employee be separated from all service with participating public employers and with employers who are treated as part of a participating public employer’s controlled group under the federal laws and rules governing the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust.

(7) Any amounts transferred from the Public Employees Retirement Fund under subsection (6) of this section shall be transferred directly to the Optional Retirement Plan by the Public Employees Retirement Board and may not be made available to the employee.

(8) An employee participating in the Optional Retirement Plan who was hired before July 1, 2014, shall contribute monthly an amount equal to the percentage of the employee’s salary that the employee would otherwise have contributed as an employee contribution to the Public Employees Retirement System if the employee had not elected to participate in the Optional Retirement Plan.

(9) For an employee participating in the Optional Retirement Plan who was hired before July 1, 2014, the governing board shall contribute monthly to the Optional Retirement Plan the percentage of salary of the employee equal to the percentage of salary that would otherwise have been contributed as an employer contribution on behalf of the employee to the Public Employees Retirement System, before any offset under ORS 238.229 (2), if the employee had not elected to participate in the Optional Retirement Plan.

(10) For an employee participating in the Optional Retirement Plan who was hired on or after July 1, 2014, the governing board shall contribute monthly to the Optional Retirement Plan:

(a) Eight percent of the employee’s salary; and

(b) A percentage of the employee’s salary equal to the percentage of salary contributed by the employee to the public university’s Tax-Deferred Investment 403(b) Plan under ORS 243.820, up to four percent of the employee’s salary in each pay period.

(11) Both employee and employer contributions to an Optional Retirement Plan shall be remitted directly to the companies that have issued annuity contracts to the participating employees or directly to the mutual funds.

(12) Benefits under the Optional Retirement Plan are payable to employees who elect to participate in the plan and their beneficiaries by the selected annuity provider or mutual fund in accordance with the terms of the annuity contracts or the terms of the contract with the mutual fund. Employees electing to participate in the Optional Retirement Plan agree that benefits payable under the plan are not obligations of the State of Oregon or of the Public Employees Retirement System. [Formerly 243.775; 2001 c.945 §66; 2003 c.67 §34; 2003 c.733 §69; 2005 c.611 §1; 2007 c.71 §76; 2007 c.769 §5; 2013 c.174 §1; 2013 c.768 §114; 2015 c.767 §66]

Note: Section 2, chapter 174, Oregon Laws 2013, provides:

Sec. 2. The amendments to ORS 243.800 by section 1 of this 2013 Act do not affect any collective bargaining agreement entered into before the effective date of this 2013 Act [May 16, 2013].

[2013 c.174 §2]

Note: 243.800 was added to and made a part of ORS chapter 243 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 243.810



Section 243.820 - Agreement for payment of annuity premium or investment in stock of regulated investment company.

(a) The employee’s salary will be reduced monthly by a stated amount, or the employee will forgo monthly a salary increase of a stated amount; and

(b) On behalf of the employee, the employer shall contribute monthly an amount equal to the stated amount determined under paragraph (a) of this subsection as premiums for an annuity contract or to a custodial account for investment in the stock of regulated investment companies as defined in 26 U.S.C. 403(b)(7)(C). The amount contributed by the employer under this subsection may not exceed the stated amount.

(2) Notwithstanding any other provision of law, pursuant to an agreement under subsection (1) of this section, the stated amounts shall be forwarded by the employer as annuity premiums to the company or association with which it has entered into an annuity contract or to the regulated investment company or its transfer agent for the benefit of the employee.

(3) An employer may make nonelective employer contributions on behalf of an employee who performs services for an educational institution as premiums for an annuity contract, or to a custodial account for investment in the stock of regulated investment companies as defined in 26 U.S.C. 403(b)(7)(C), for the purpose of obtaining the advantages of 26 U.S.C. 403(b) or any equivalent provision of federal law. Employer contributions under this subsection are in addition to any employee contributions under subsection (1) of this section.

(4) As used in this section:

(a) "Educational institution" means an educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on or an education service district.

(b) "Employer" means a state agency, a community college district, a school district, a public university listed in ORS 352.002, the Oregon Health and Science University or an education service district employing an individual who performs services for an educational institution.

[1965 c.606 §2; 1981 c.407 §1; 2007 c.704 §1; 2013 c.768 §115; 2015 c.767 §67]



Section 243.830 - Effect of agreement on retirement contributions and benefits.

[1965 c.606 §3; 1999 c.130 §7; 2003 c.733 §70]



Section 243.850 - Qualified football coaches plan; participation; salary deduction.

(a) The coach’s salary will be reduced monthly by a stated amount that is not less than $25 a month, or the coach will forgo monthly a salary increase of a stated amount that is not less than $25 a month; and

(b) The governing board will contribute monthly an amount equal to the stated amount determined under paragraph (a) of this subsection for the month to a designated qualified football coaches plan. The amount contributed by the employer shall not exceed the stated amount.

(2) The amount by which an eligible football coach’s salary or wages is reduced by reason of the salary reduction or forgoing of a salary increase authorized by subsection (1) of this section shall continue to be included as regular compensation for the purpose of computing the retirement, pension and Social Security benefits earned by the coach, but that amount shall not be considered current taxable income for the purpose of computing federal and state income taxes withheld on behalf of that coach.

(3) For the purposes of this section:

(a) "Eligible football coach" means a staff member of a public university listed in ORS 352.002 who primarily coaches football as a full-time employee of a four-year university described in 26 U.S.C. 170(b)(1)(A)(ii).

(b) "Qualified football coaches plan" has the meaning given that term in 29 U.S.C. 1002(37).

[1991 c.604 §1; 1993 c.160 §1; 1997 c.11 §5; 2003 c.14 §114; 2013 c.768 §116; 2015 c.767 §68]



Section 243.860 - Definitions for ORS 243.860 to 243.886.

(1) "Benefit plan" includes but is not limited to:

(a) Contracts for insurance or other benefits, including medical, dental, vision, life, disability and other health care recognized by state law, and related services and supplies;

(b) Self-insurance programs managed by the Oregon Educators Benefit Board; and

(c) Comparable benefits for employees who rely on spiritual means of healing.

(2) "Carrier" means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, or two or more companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation, or a board-approved provider or guarantor of benefit plan coverage and compensation.

(3) "District" means a common school district, a union high school district, an education service district, as defined in ORS 334.003, or a community college district, as defined in ORS 341.005.

(4)(a) "Eligible employee" includes:

(A) An officer or employee of a district or a local government who elects to participate in one of the benefit plans described in ORS 243.864 to 243.874; and

(B) An officer or employee of a district or a local government, whether or not retired, who:

(i) Is receiving a service retirement allowance, a disability retirement allowance or a pension under the Public Employees Retirement System or is receiving a service retirement allowance, a disability retirement allowance or a pension under any other retirement or disability benefit plan or system offered by the district or local government for its officers and employees;

(ii) Is eligible to receive a service retirement allowance under the Public Employees Retirement System and has reached earliest service retirement age under ORS chapter 238;

(iii) Is eligible to receive a pension under ORS 238A.100 to 238A.250 and has reached earliest retirement age as described in ORS 238A.165; or

(iv) Is eligible to receive a service retirement allowance or pension under any other retirement benefit plan or system offered by the district or local government and has attained earliest retirement age under the plan or system.

(b) Except as provided in paragraph (a)(B) of this subsection, "eligible employee" does not include an individual:

(A) Engaged as an independent contractor;

(B) Whose periods of employment in emergency work are on an intermittent or irregular basis; or

(C) Who is employed on less than a half-time basis unless the individual is employed in a position classified as a job-sharing position or unless the individual is defined as eligible under rules of the Oregon Educators Benefit Board or under a collective bargaining agreement.

(5) "Family member" means an eligible employee’s spouse or domestic partner and any unmarried child or stepchild of an eligible employee within age limits and other conditions imposed by the Oregon Educators Benefit Board with regard to unmarried children or stepchildren.

(6) "Local government" means any city, county or special district in this state.

(7) "Payroll disbursing officer" means the officer or official authorized to disburse moneys in payment of salaries and wages of officers and employees of a district or a local government.

(8) "Premium" means the monthly or other periodic charge, including administrative fees of the Oregon Educators Benefit Board, for a benefit plan.

[2007 c.7 §1; 2013 c.731 §15]

Note: 243.860 to 243.886 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.862 - Oregon Educators Benefit Board; members; term; expenses; officers; quorum; meetings; confirmation.

(a) Two members representing district boards;

(b) Two members representing district management;

(c) Two members representing nonmanagement district employees from the largest labor organization representing district employees;

(d) One member representing nonmanagement district employees from the second largest labor organization representing district employees;

(e) One member representing nonmanagement district employees who are not represented by labor organizations described in paragraphs (c) and (d) of this subsection; and

(f) Two members with expertise in health policy or risk management.

(2)(a) If the governing body of a local government elects to participate in a benefit plan offered by the board, in addition to the members appointed under subsection (1) of this section, the Governor shall appoint two members, one of whom represents local government management and one of whom represents local government nonmanagement employees.

(b) After the appointment of members under paragraph (a) of this subsection, if the number of eligible employees of a local government or local governments enrolled in a benefit plan or plans offered by the board exceeds 25,000, the Governor shall appoint two additional members, one of whom represents local government management and one of whom represents local government nonmanagement employees.

(c) After the appointment of members under paragraphs (a) and (b) of this subsection, for every additional 25,000 eligible employees of a local government or local governments enrolled in a benefit plan or plans offered by the board, the Governor shall appoint one additional member representing local government management and one additional member representing local government nonmanagement employees.

(3) A maximum of three members may be appointed to represent local government management and a maximum of three members may be appointed to represent local government nonmanagement employees.

(4) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor to take office upon the date of that expiration. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(5) A member of the board is not entitled to compensation, but may be reimbursed from funds available to the board for actual and necessary travel and other expenses incurred by the member in the performance of the member’s official duties in the manner and amount provided in ORS 292.495.

(6) The board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

(7) A majority of the members of the board constitutes a quorum for the transaction of business.

(8) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board.

(9) Appointments of members to the board by the Governor are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

[2007 c.7 §2; 2011 c.720 §72; 2013 c.731 §16]

Note: See note under 243.860.



Section 243.864 - Duties; rules; contracts; personnel.

(a) Shall adopt rules for the conduct of its business and for carrying out ORS 243.879; and

(b) May adopt rules not inconsistent with ORS 243.860 to 243.886 to determine the terms and conditions of eligible employee participation in and coverage under benefit plans.

(2) The board shall study all matters connected with the provision of adequate benefit plan coverage for eligible employees on the best basis possible with regard to the welfare of the employees and affordability for the districts and local governments. The board shall design benefits, prepare specifications, analyze carrier responses to advertisements for bids and award contracts. Contracts shall be signed by the chairperson on behalf of the board.

(3) In carrying out its duties under subsections (1) and (2) of this section, the goal of the board is to provide high-quality health, dental and other benefit plans for eligible employees at a cost affordable to the districts and local governments, the employees and the taxpayers of Oregon.

(4) The board shall prepare specifications, invite bids and take actions necessary to award contracts for health and dental benefit plan coverage of eligible employees in accordance with the criteria set forth in ORS 243.866 (1). The Public Contracting Code does not apply to contracts for benefit plans provided under ORS 243.860 to 243.886. The board may not exclude from competition to contract for a benefit plan an Oregon carrier solely because the carrier does not serve all counties in Oregon.

(5) The board may retain consultants, brokers or other advisory personnel when necessary and shall employ such personnel as are required to perform the functions of the board.

[2007 c.7 §3; 2011 c.418 §11; 2013 c.731 §17]

Note: See note under 243.860.



Section 243.866 - Benefit plans; criteria; coverage options; payroll deductions; rules.

(a) Employee choice among high-quality plans;

(b) Encouragement of a competitive marketplace;

(c) Plan performance and information;

(d) District and local government flexibility in plan design and contracting;

(e) Quality customer service;

(f) Creativity and innovation;

(g) Plan benefits as part of total employee compensation; and

(h) Improvement of employee health.

(2) The board may approve more than one carrier for each type of benefit plan offered, but the board shall limit the number of carriers to a number consistent with adequate service to eligible employees and family members.

(3) When appropriate, the board shall provide options under which an eligible employee may arrange coverage for family members under a benefit plan.

(4) A district or a local government shall provide that payroll deductions for benefit plan costs that are not payable by the district or local government may be made upon receipt of a signed authorization from the employee indicating an election to participate in the benefit plan or plans selected and allowing the deduction of those costs from the employee’s pay.

(5) In developing any benefit plan, the board may provide an option of additional coverage for eligible employees and family members at an additional premium.

(6) The board shall adopt rules providing that transfer of enrollment from one benefit plan to another is open to all eligible employees and family members. Because of the special problems that may arise involving acceptable physician-patient relations between a particular panel of physicians and a particular eligible employee or family member under a comprehensive group practice benefit plan, the board shall provide a procedure under which any eligible employee may apply at any time to substitute another benefit plan for participation in a comprehensive group practice benefit plan.

(7) An eligible employee who is retired is not required to participate in a health benefit plan offered under this section in order to obtain dental benefit plan coverage. The board shall establish by rule standards of eligibility for retired employees to participate in a dental benefit plan.

(8) The board shall evaluate a benefit plan that serves a limited geographic region of this state according to the criteria described in subsection (1) of this section.

[2007 c.7 §4; 2010 c.49 §2; 2013 c.731 §18]

Note: The amendments to 243.866 by section 5, chapter 389, Oregon Laws 2015, become operative February 1, 2017. See section 17, chapter 389, Oregon Laws 2015. The text that is operative on and after February 1, 2017, is set forth for the user’s convenience.
(1) The Oregon Educators Benefit Board shall contract for benefit plans best designed to meet the needs and provide for the welfare of eligible employees, the districts and local governments. In considering whether to enter into a contract for a benefit plan, the board shall place emphasis on:

(a) Employee choice among high-quality plans;

(b) Encouragement of a competitive marketplace;

(c) Plan performance and information;

(d) District and local government flexibility in plan design and contracting;

(e) Quality customer service;

(f) Creativity and innovation;

(g) Plan benefits as part of total employee compensation;

(h) Improvement of employee health; and

(i) Health outcome and quality measures, described in ORS 413.017 (4), that are reported by the plan.

(2) The board may approve more than one carrier for each type of benefit plan offered, but the board shall limit the number of carriers to a number consistent with adequate service to eligible employees and family members.

(3) When appropriate, the board shall provide options under which an eligible employee may arrange coverage for family members under a benefit plan.

(4) A district or a local government shall provide that payroll deductions for benefit plan costs that are not payable by the district or local government may be made upon receipt of a signed authorization from the employee indicating an election to participate in the benefit plan or plans selected and allowing the deduction of those costs from the employee’s pay.

(5) In developing any benefit plan, the board may provide an option of additional coverage for eligible employees and family members at an additional premium.

(6) The board shall adopt rules providing that transfer of enrollment from one benefit plan to another is open to all eligible employees and family members. Because of the special problems that may arise involving acceptable provider-patient relations between a particular panel of providers and a particular eligible employee or family member under a comprehensive group practice benefit plan, the board shall provide a procedure under which any eligible employee may apply at any time to substitute another benefit plan for participation in a comprehensive group practice benefit plan.

(7) An eligible employee who is retired is not required to participate in a health benefit plan offered under this section in order to obtain dental benefit plan coverage. The board shall establish by rule standards of eligibility for retired employees to participate in a dental benefit plan.

(8) The board shall evaluate a benefit plan that serves a limited geographic region of this state according to the criteria described in subsection (1) of this section.

Note: See note under 243.860.



Section 243.867 - Participation in benefit plan by local government.

(2) The decision of the governing body of a local government to participate in a benefit plan offered by the board is in the discretion of the governing body of the local government and is a permissive subject of collective bargaining.

(3) If the governing body of a local government elects to offer a benefit plan through the board, the governing body may elect one time only to provide alternative group health and welfare insurance benefit plans to eligible employees if:

(a) The alternative benefit plan is offered through the health insurance exchange under ORS 741.310 (1)(b); and

(b) The participation of the local government is not precluded under federal law on or after January 1, 2017.

[2013 c.731 §24]

Note: See note under 243.860.



Section 243.868 - Benefit plans for other than health and dental benefits; premiums; district plans.

(2) The premium for each eligible employee for coverage under a benefit plan other than a health or dental benefit plan described in subsection (1) of this section shall be the total cost per month of the coverage afforded the employee under the plan for which the employee exercises an option, including the cost of enrollment and administrative expenses for the plan.

(3) The board may withdraw approval of any additional benefit plan in the same manner as it withdraws approval of a health or dental benefit plan as described and authorized by ORS 243.878.

(4) If the board does not contract for a benefit plan described in subsection (1) of this section, a district or a local government may contract for the benefit plan on behalf of any district or local government employees. The administrative expenses of the plan shall be paid in accordance with the negotiated agreement between the employees and the district or local government. Benefit plans entered into by a district or local government are subject to approval by the board before they become operative. The board may withdraw approval of any such benefit plan in the same manner as it withdraws approval of a benefit plan under ORS 243.878.

[2007 c.7 §5; 2013 c.731 §19]

Note: See note under 243.860.



Section 243.870 - Long term care benefit plans.

(2) Participation of eligible employees in any long term care benefit plan made available by the board is voluntary and is subject to reasonable underwriting guidelines and eligibility rules established by the board.

(3) Unless otherwise agreed to by the employer, the eligible employee is responsible for the payment of the long term care benefit plan premium developed by the board.

[2007 c.7 §6]

Note: See note under 243.860.



Section 243.872 - Board to develop methods to make long term care benefit plans available; educational materials.

(2) The board, in consultation with the Public Employees Retirement System, shall develop long term care benefit plan specifications, eligibility rules, underwriting guidelines and consumer educational materials.

(3) The board’s educational materials for eligible employees shall provide information on the potential need for long term care, methods of financing long term care and the availability of long term care benefit plans offered by the board.

[2007 c.7 §7]

Note: See note under 243.860.



Section 243.874 - Flexible benefit plans; rules.

(2) In providing flexible benefit plans, the board may offer:

(a) Health or dental benefits as described in ORS 243.864 and 243.866.

(b) Other insurance benefits as described in ORS 243.868.

(c) Any other benefit that may be excluded from an employee’s gross income under the federal Internal Revenue Code.

(d) Any part or all of the district or local government contribution for employee benefits in cash to the employee.

(3) In developing flexible benefit plans, the board shall design the plans on the best basis possible with regard to the welfare of the employees and affordability for the districts and local governments.

(4) The board may pay some or all of the cost of administering flexible benefit plans from funds authorized to pay general administrative expenses incurred by the board.

(5) The board shall adopt rules as the board considers necessary for the establishment and administration of flexible benefit plans.

(6) The board may contract with private organizations for administration of flexible benefit plans in accordance with rules adopted under subsection (5) of this section.

[2007 c.7 §8; 2013 c.731 §20]

Note: See note under 243.860.



Section 243.876 - Payroll deductions; reports.

(2) Amounts deducted under subsection (1) of this section shall be paid over promptly:

(a) To the Oregon Educators Benefit Board, the carriers or the persons responsible for payment of premiums to carriers in accordance with the terms of contracts for benefit plans; or

(b) With respect to self-insurance benefits, in accordance with rules and procedures adopted by the board.

(3) The payroll disbursing officer shall submit reports to the board regarding claims experience and benefit plan coverage for eligible employees as the board considers desirable.

[2007 c.7 §9]

Note: See note under 243.860.



Section 243.878 - Board authority with respect to health benefit plans; termination of participation.

(2) Upon providing specific notice in writing to the carrier, the affected labor organization or organizations, the districts, the local governments, the Oregon Health Authority and the affected eligible employees, and after affording opportunity for a public hearing on the issues that may be involved, the board may enter an order withdrawing approval of a benefit plan. Thirty days after entry of the order, the board shall terminate all withholding authorizations of eligible employees and terminate all board-approved participation in the plan.

(3) The board by order may terminate the participation of a district or a local government in a benefit plan if, within three months, the district or local government fails to perform an action required by ORS 243.860 to 243.886 or by board rule.

[2007 c.7 §10; 2011 c.720 §73; 2013 c.731 §21]

Note: See note under 243.860.



Section 243.879 - Reimbursement methodology for payment to hospitals.

(2) This section applies to hospital payments made by a carrier under a contract with the board and to hospital payments made under a self-insurance program administered by a third party administrator on behalf of the board.

(3) This section does not apply to reimbursements paid by a carrier or third party administrator to a hospital that is not subject to the methodology prescribed by the authority under ORS 442.392.

[2011 c.418 §8]

Note: See note under 243.860.



Section 243.880 - Oregon Educators Benefit Account; continuing appropriation; monthly deposits.

(2) Subject to ORS 243.882, an amount not to exceed two percent of the monthly employer and employee contributions for benefit plans available under ORS 243.860 to 243.886 shall be deposited in the account.

[2007 c.7 §11]

Note: See note under 243.860.



Section 243.882 - Monthly participation assessment; purposes; maximum account balance.

[2007 c.7 §12; 2013 c.731 §22]

Note: See note under 243.860.



Section 243.884 - Oregon Educators Revolving Fund; continuous appropriation to board; purposes; rules; moneys paid into fund.

(2) The following moneys shall be paid into the Oregon Educators Revolving Fund:

(a) All unused employer contributions for benefit plans;

(b) All refunds, dividends, unused premiums and other payments attributable to an employee contribution or employer contribution made from a carrier that has provided benefit plans administered by the board; and

(c) All interest earned on the moneys in the fund.

[2007 c.7 §13]

Note: See note under 243.860.



Section 243.886 - Limitations on district participation in benefit plans; exceptions.

(a) Is provided and administered by the Oregon Educators Benefit Board under ORS 243.860 to 243.886; or

(b) Is offered through the health insurance exchange under ORS 741.310 (1)(b)(B).

(2)(a) Except for community college districts, a district that was self-insured before January 1, 2007, or a district that had an independent health insurance trust established and functioning before January 1, 2007, may provide or contract for benefit plans other than benefit plans provided and administered by the board if the premiums for the benefit plans provided or contracted for by the district are equal to or less than the premiums for comparable benefit plans provided and administered by the board.

(b) A community college district may provide or contract for benefit plans other than benefit plans provided and administered by the board.

(c) In accordance with procedures adopted by the board to extend benefit plan coverage under ORS 243.864 to 243.874 to eligible employees of a self-insured district, a district with an independent health insurance trust or a community college district, these districts may choose to offer benefit plans that are provided and administered by the board. Once employees of a district participate in benefit plans provided and administered by the board, the district may not thereafter provide or contract for benefit plans other than those provided and administered by the board.

(3)(a) A district, other than a district claiming the exception in subsection (2)(a) of this section, that has not offered benefit plans provided and administered by the board before June 23, 2009, may provide or contract for benefit plans other than benefit plans provided and administered by the board if the premiums for the benefit plans provided or contracted for by the district are equal to or less than the premiums for comparable benefit plans provided and administered by the board. Once employees of a district or an employee group within a district participates in benefit plans provided and administered by the board, the district may not thereafter provide or contract for benefit plans for those employees or employee groups other than those provided and administered by the board.

(b) If requested by the district or a labor organization representing eligible employees of the district, the board shall perform an actuarial analysis of the district.

(c) As used in this subsection, "district" does not include a community college district.

(4) Nothing in ORS 243.860 to 243.886 may be construed to expand or contract collective bargaining rights or collective bargaining obligations.

[2007 c.7 §14; 2009 c.474 §1; 2012 c.38 §§9,13; 2013 c.780 §§1,2; 2015 c.3 §38]

Note: See note under 243.860.



Section 243.910 - Definitions for ORS 243.910 to 243.945.

(1) "Board" means the governing board of a public university listed in ORS 352.002 and for the Oregon Health and Science University, the Oregon Health and Science University Board of Directors.

(2) "Employees" means the persons appointed or employed by or under the authority of the board who hold academic rank as determined by the board.

(3) "System" means the Public Employees Retirement System established by ORS 238.600.

[1965 c.297 §1; 1995 c.162 §67; 2011 c.637 §79; 2013 c.768 §117; 2015 c.767 §69]



Section 243.920 - Assisting employees to obtain supplemental benefits; employee contribution.

(2) Each employee who elects to be assisted under subsection (1) of this section shall, as a condition to such election, either:

(a) Agree to contribute through payroll deductions toward the purchase of the supplementary retirement benefits a percentage of the annual salary of the employee in excess of $4,800 equal to the percentage rate applicable to contributions made by the employee under the system, the amounts deducted from payrolls as employee contributions to be paid promptly by the board to the life insurance or annuity company in accordance with the terms of the applicable contract; or

(b) Agree either to a reduction in salary or to the forgoing of a salary increase in accordance with ORS 243.820, in an amount not less than the amount otherwise required to be contributed under paragraph (a) of this subsection.

[1965 c.297 §2(1), (2); 1969 c.626 §1]



Section 243.930 - Board contributions; investment; purchase of benefits.

(2) If an employee assisted under ORS 243.920 (1) has not made contributions to the Public Employees Retirement Fund during each of five calendar years, the board shall contribute an amount toward the purchase of the supplemental retirement benefits equal to that which it would contribute for current service under the Public Employees Retirement System with respect to the annual salary in excess of $4,800 of the employee if the employee contributed under the system on that part of the salary.

(3) The amounts of contributions by the board under subsection (2) of this section, at intervals designated by the Public Employees Retirement Board, shall be paid into the Public Employees Retirement Fund. The Public Employees Retirement Board shall keep a separate account for those amounts and prorated earnings thereof, and for investment purposes the moneys in the separate account shall be commingled with those of the Public Employees Retirement Fund and shall be invested in the same manner as moneys of the Public Employees Retirement Fund are invested.

(4) When an employee, with respect to whose annual salary in excess of $4,800 the board has contributed under subsection (2) of this section, has made contributions to the Public Employees Retirement Fund during each of five calendar years, an amount equal to the contributions made under ORS 243.920 (2) shall be paid promptly to the life insurance or annuity company out of the separate account referred to in subsection (3) of this section for the purchase of additional supplemental retirement benefits for the employee. If the moneys in the separate account are not sufficient for that purpose, the amount of the deficiency shall be paid promptly by the board to the life insurance or annuity company for that purchase.

(5) If an employee is separated from the service of the board before the employee has made contributions to the Public Employees Retirement Fund during each of five calendar years, the amounts of contributions by the board paid into the Public Employees Retirement Fund under subsection (3) of this section and prorated earnings thereof shall remain in the separate account referred to in subsection (3) of this section, and the employee is not entitled to any part thereof or any benefit derived therefrom.

(6) Amounts that remain in a separate account after an employee is separated from the service of the board, as described in subsection (5) of this section, may be transferred from the account referred to in subsection (3) of this section and credited to the board in the Public Employees Retirement Fund, to be used to offset liabilities for employer contributions under ORS 238.225.

[1965 c.297 §2(3),(4); 1969 c.626 §2; 2003 c.733 §71; 2005 c.755 §5; 2013 c.173 §1]



Section 243.935 - Employer assumption of full amount of employee contributions.

[1989 c.799 §18]



Section 243.940 - Employee election; cancellation of election.

(2) An employee who is a member of the Public Employees Retirement System before the board commences to assist its employees under ORS 243.920 (1) may elect to be so assisted by the board not later than one month before that commencement.

(3) An employee who becomes a member of the system after the board commences to assist its employees under ORS 243.920 (1) may elect to be so assisted by the board not later than one month before the employee becomes a member of the system.

(4) An employee who is a member of the system and who has not filed an election under subsection (2) or (3) of this section, or who has filed that election but thereafter canceled it, thereafter may elect to be assisted by the board under ORS 243.920 (1) only within the first 60 days of any calendar year commencing after the board commences to assist its employees under ORS 243.920 (1).

(5) An employee who has filed an election under subsection (2), (3) or (4) of this section may cancel that election only within the first 60 days of any calendar year commencing after the board commences to assist its employees under ORS 243.920 (1).

(6) An election or cancellation thereof under this section shall be filed in writing with the board. The board shall inform the Public Employees Retirement Board in writing of all elections or cancellations so filed.

[1965 c.297 §3]



Section 243.945 - Employees not eligible for assistance.

[1995 c.600 §4; 2015 c.767 §70]



Section 243.950 - Public Safety Memorial Fund.

[1999 c.981 §3]

Note: 243.950 to 243.974 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 243.952 - Public Safety Memorial Fund Board; officers; quorum; meetings; staff.

(a) Police officers;

(b) Fire service professionals;

(c) Corrections personnel; and

(d) The public.

(2)(a) Before the expiration of the term of a member of the Public Safety Memorial Fund Board, the Governor shall appoint a successor whose term begins immediately upon the expiration of the term of the current member. A member is eligible for reappointment.

(b) In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

(3)(a) The Public Safety Memorial Fund Board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

(b) A majority of the members of the board constitutes a quorum for the transaction of business.

(4) The Public Safety Memorial Fund Board shall meet at least once every three months at a place, day and hour determined by the board. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

(5) The Department of Public Safety Standards and Training shall provide staff for the Public Safety Memorial Fund Board.

(6) Members of the Public Safety Memorial Fund Board are entitled to per diem and expenses as provided in ORS 292.495.

[1999 c.981 §14]

Note: See note under 243.950.



Section 243.954 - Definitions for ORS 243.954 to 243.974.

(1) "Child" means a person who is a natural child, adopted child or stepchild of a public safety officer and who is:

(a) 18 years of age or younger;

(b) 18 through 22 years of age and enrolled as a full-time undergraduate student; or

(c) 18 years of age or older and incapable of self-support due to a physical or mental disability.

(2) "Designee" means a person designated under ORS 243.974 (1).

(3) "Family member" means:

(a) The spouse of a public safety officer.

(b) A child of a public safety officer.

(c) A person who qualifies as a dependent of a public safety officer for state income tax purposes.

(4) "Permanent total disability" has the meaning given that term in ORS 656.206.

(5) "Public safety officer" means:

(a) Corrections officers, as defined in ORS 181A.355.

(b) Fire service professionals, as defined in ORS 181A.355, and includes volunteer firefighters as defined in ORS 652.050.

(c) Parole and probation officers, as defined in ORS 181A.355.

(d) Police officers, as defined in ORS 181A.355, and includes reserve officers, as defined in ORS 181A.355.

(e) Youth correction officers, as defined in ORS 181A.355.

(6) "Qualifying death or disability" means death or permanent total disability suffered by a public safety officer while on or off duty that is:

(a) The result of an injury or occupational disease that is compensable under ORS chapter 656 or a disability program provided by a city having a population of more than 200,000 that provides comparable benefits by ordinance or charter; or

(b) The direct or proximate result of:

(A) An enforcement action, an emergency response or public safety training for an enforcement action or emergency response that the public safety officer is authorized or obligated to perform by law, rule, regulation or condition of employment or service; or

(B) An act committed against the public safety officer because of the public safety officer’s position as a public safety officer.

[1999 c.981 §4; 2001 c.493 §3; 2003 c.295 §1; 2007 c.378 §1; 2015 c.236 §1]

Note: See note under 243.950.



Section 243.956 - Eligibility for benefits from fund; types of benefits.

(a)(A) Is a family member, parent or designee of a public safety officer who has suffered a qualifying death or disability; or

(B) Is a public safety officer who has suffered a qualifying disability; and

(b) Has submitted an initial application for an award of benefits under ORS 243.958.

(2) Notwithstanding subsection (1) of this section, a person is not eligible for an award of benefits if:

(a) The person’s actions were a substantial contributing factor to the qualifying death or disability of the public safety officer;

(b) The public safety officer’s intentional misconduct caused the qualifying death or disability;

(c) The public safety officer intended to bring about the officer’s qualifying death or disability;

(d) The public safety officer was voluntarily intoxicated at the time of the injury that caused the qualifying death or disability; or

(e) The public safety officer was performing the officer’s duties in a grossly negligent manner at the time of the injury that caused the qualifying death or disability.

(3) If a person who is eligible for an award of benefits under subsection (1) of this section is younger than 18 years of age or is incompetent, another person may file the application for an award of benefits on behalf of the eligible person.

(4) Within 14 days after receipt of a notice under ORS 243.974 or entry of an order under ORS 243.964 awarding benefits based on an initial application, whichever occurs later, the Public Safety Memorial Fund Board shall pay a lump sum amount of $25,000:

(a) If a designation of beneficiary form has been completed under ORS 243.974 (1), to the designee of a public safety officer who suffered a qualifying death;

(b) If a designation of beneficiary form has not been completed, in the manner described under ORS 243.969, to a family member or parent of a public safety officer who suffered a qualifying death; or

(c) To the public safety officer who suffered a qualifying disability.

(5) If alternative coverage is not provided, the board may award benefits to the family members of a public safety officer or, if a designation of beneficiary form has been completed under ORS 243.974 (1), to the designee, children and dependents of a public safety officer who has suffered a qualifying death or disability in an amount sufficient to allow the recipients to purchase health and dental insurance comparable to that provided by the public safety officer:

(a) For five years or until the spouse remarries, whichever occurs first;

(b) Until a child or a dependent attains 18 years of age or, if the child or the dependent is attending school, 23 years of age; and

(c) For five years for a designee who is not a person described in paragraph (a) or (b) of this subsection, or until the designee marries, whichever occurs first.

(6) If alternative coverage is not provided, the board may award benefits for five years to a public safety officer who has suffered a qualifying disability in an amount sufficient to allow the public safety officer to purchase health and dental insurance comparable to the health and dental insurance coverage that the public safety officer had immediately prior to the qualifying disability.

(7) The board may award benefits to an eligible spouse or designee of a public safety officer who has suffered a qualifying death or to a public safety officer who has suffered a qualifying disability in an amount up to the equivalent of 12 monthly mortgage payments on the residence of the public safety officer or the spouse or designee of the public safety officer if there is no mortgage insurance to cover the cost.

(8)(a) The board may award scholarships for a graduate program of higher education to:

(A) A family member of a public safety officer who has suffered a qualifying death or disability;

(B) If a designation of beneficiary form has been completed under ORS 243.974 (1), to the designee, children and dependents of a public safety officer who suffered a qualifying death or disability; or

(C) To a public safety officer who has suffered a qualifying disability.

(b) In determining the amount of a scholarship, the board shall consider the person’s financial need, the funds available in the Public Safety Memorial Fund and the anticipated demands on the fund. The board may not grant a scholarship in an amount exceeding the highest tuition charged by a public university listed in ORS 352.002 for a graduate program.

(9) A family member, a designee or a public safety officer is eligible to apply for a scholarship under subsection (8) of this section only if the family member, designee or public safety officer:

(a) Has exhausted the education benefits available under 28 C.F.R., Part 32, subpart B;

(b) Applies for the scholarship within one year from the date of exhaustion of the education benefits under paragraph (a) of this subsection; and

(c) Has applied for other available public education benefits.

(10) If a person described in subsection (8) of this section is ineligible to receive education benefits under 28 C.F.R., Part 32, subpart B, if funds for education benefits are unavailable under those provisions or if the education benefit program under those provisions no longer exists, the person may apply to the board for a scholarship for an undergraduate program. Scholarships for only undergraduate degrees may be awarded to a person under this subsection. The board may not grant a scholarship under this subsection in an amount exceeding the highest tuition charged by a public university listed in ORS 352.002 for an undergraduate program.

(11)(a) A person may apply for a scholarship under subsection (10) of this section at any time up to:

(A) Five years after the date on which the applicant graduated from high school if:

(i) The applicant was a minor at the time the public safety officer suffered a qualifying death or disability; and

(ii) An application for an award of some type of benefits was filed by a person described in subsection (8) of this section;

(B) The date the applicant remarries, if the applicant is the surviving spouse of a public safety officer who suffered a qualifying death, or the date the applicant divorces the public safety officer, if the applicant is the spouse of a public safety officer who suffered a qualifying disability; or

(C) Five years after the date of the injury that caused the disability, if the applicant is a public safety officer who suffered a qualifying disability or is a designee who is not a family member.

(b) The board may extend the time period for applying for a scholarship under subsection (10) of this section.

(12) If the family member, designee or public safety officer who is awarded a scholarship under this section is receiving other public education benefits, the amount of the scholarship awarded to the family member, designee or public safety officer shall be reduced by the amount of the other public education benefits.

[1999 c.981 §5; 2001 c.493 §1; 2003 c.295 §2; 2007 c.378 §2; 2011 c.637 §80]

Note: See note under 243.950.



Section 243.958 - Initial application for benefits.

(a) The name and address of the applicant;

(b) The public safety officer’s name, the date of the qualifying death or disability and the agency that employed the public safety officer;

(c) Releases authorizing the surrender to the board of reports, documents and other information relating to matters specified in this subsection; and

(d) Any other information that the board determines is necessary.

(2) The board may require that an applicant submit with the initial application any materials that substantiate the facts stated in the initial application.

(3) If the board finds that an initial application does not contain the required information or materials or finds that the facts stated therein have not been substantiated, the board shall notify the applicant in writing that specific additional items of information or materials are required and that the applicant has 180 days from the date of mailing of the notice in which to furnish the additional items to the board. Unless an applicant requests and is granted an extension of time by the board, the board shall reject with prejudice the claim of the applicant for failure to file the additional information or materials within the specified time.

(4) An applicant may file an amended initial application or additional substantiating materials to correct inadvertent errors or omissions at any time before the board has completed its consideration of the original initial application.

[1999 c.981 §6; 2001 c.493 §2; 2003 c.295 §3; 2007 c.378 §4]

Note: See note under 243.950.



Section 243.959 - Supplemental application for benefits.

(1) The amount of benefits, payments or awards, if any, payable from any source, that the applicant has received or for which the applicant is eligible as a result of the qualifying death or disability of a public safety officer; and

(2) Any other information that the board determines is necessary.

[2003 c.295 §10]

Note: See note under 243.950.



Section 243.960 - Application information public record.

[1999 c.981 §7]

Note: See note under 243.950.



Section 243.962 - Determination of award amount.

(a) Consider the facts stated in the initial application filed under ORS 243.958 or the supplemental application filed under ORS 243.959;

(b) Consider the amount of funds available for benefit awards, as provided in the current biennial board budget approved by the Legislative Assembly or the Emergency Board, and the anticipated claims against those funds; and

(c) Award the resultant amount to the applicant as provided in ORS 243.956.

(2) In determining the amount of an award to be made to an applicant, the board may consider the number and type of claims filed and the number and type of claims anticipated to be filed with the board during the current biennial budget period. If the board determines that insufficient funds will be available during the current biennial budget period to pay all approved and anticipated claims, the board may prioritize claims or prorate the amounts awarded based upon the anticipated available funds. The board’s decision to prioritize claims or prorate the amounts awarded is not subject to administrative or judicial review, including review under ORS 243.966.

[1999 c.981 §8; 2003 c.295 §4]

Note: See note under 243.950.



Section 243.964 - Order.

(1) The board’s findings of fact;

(2) The board’s decision as to whether benefits are due under ORS 243.954 to 243.974;

(3) The amount of benefits, if any, that is due under ORS 243.954 to 243.974, as determined under ORS 243.956 and 243.962; and

(4) The manner in which the board will pay the award pursuant to ORS 243.956 (8) to (10).

[1999 c.981 §9; 2003 c.295 §5]

Note: See note under 243.950.



Section 243.966 - Reconsideration; no review.

(2) Notwithstanding subsection (1) of this section, upon the request of and good cause shown by the applicant, the board may extend the 30-day time period for:

(a) The applicant to file a request for reconsideration.

(b) The board to notify the applicant of its decision on reconsideration.

[1999 c.981 §10; 2001 c.493 §5; 2005 c.404 §1]

Note: See note under 243.950.



Section 243.968 - Payment of awards.

(a) File an annual accounting of the award with the board; and

(b) Take such other action that the board determines is necessary and appropriate for the benefit of the beneficiary of the award.

(2) Payment of claims is subject to availability of funds for benefit awards as provided in the board’s current biennial budget approved by the Legislative Assembly or the Emergency Board.

[1999 c.981 §11; 2003 c.295 §6]

Note: See note under 243.950.



Section 243.969 - Payment of lump sum benefits.

(a) 100 percent to the surviving spouse.

(b) If there is no surviving spouse, 100 percent to the surviving child.

(c) If there is no surviving spouse or child, 100 percent to a person who qualifies as a dependent of the public safety officer for state income tax purposes.

(d) If there is no surviving spouse, child or dependent, 100 percent to the parent of the public safety officer.

(2) If more than one child, or both parents, or more than one dependent are survivors, the board shall pay the percentage amount one child or one parent or one dependent would have received under subsection (1) of this section in equal shares to the children or parents or dependents.

[2003 c.295 §11; 2007 c.378 §3]

Note: See note under 243.950.



Section 243.970 - Authority of board; rules; report.

(1) Request from law enforcement officials and from any other agency of the state or any local governmental unit such assistance and information as will enable the board to carry out its functions and duties.

(2) Request the assistance of the State Treasurer.

(3) Accept gifts, grants and donations from public and private sources. Such gifts, grants and donations shall be deposited by the board in the Public Safety Memorial Fund.

(4) Adopt rules pursuant to ORS chapter 183.

(5) Determine all claims for awards filed with the board under ORS 243.958 and 243.959.

(6) Report biennially to the Governor and the Legislative Assembly on its activities, pursuant to ORS 192.245.

[1999 c.981 §13; 2003 c.295 §7]

Note: See note under 243.950.



Section 243.972 - Gifts; requirements for tax deductibility.

[1999 c.981 §18]

Note: See note under 243.950.



Section 243.974 - Designation of beneficiary form; notice required when public safety officer suffers qualifying death or disability.

(2) If no designation of beneficiary form has been completed under subsection (1) of this section, any lump sum benefits will be paid under the provisions of ORS 243.969.

(3) No later than three days after a determination that a public safety officer suffered a qualifying death or disability, the agency employing or utilizing the public safety officer shall notify the Public Safety Memorial Fund Board of the fact by sending the board the appropriate form supplied by the Department of Public Safety Standards and Training. If a designation of beneficiary form has been completed, the agency shall include the form with the notification to the board.

[1999 c.981 §15; 2001 c.493 §4; 2003 c.295 §8; 2007 c.378 §5]

Note: See note under 243.950.






Chapter 244 - Government Ethics

Section 244.010 - Policy.

(2) The Legislative Assembly recognizes and values the work of all public officials, whether elected or appointed.

(3) The Legislative Assembly recognizes that many public officials are volunteers and serve without compensation.

(4) The Legislative Assembly recognizes that it is the policy of the state to have serving on many state and local boards and commissions state and local officials who may have potentially conflicting public responsibilities by virtue of their positions as public officials and also as members of the boards and commissions, and declares it to be the policy of the state that the holding of such offices does not constitute the holding of incompatible offices unless expressly stated in the enabling legislation.

(5) The Legislative Assembly recognizes that public officials should put loyalty to the highest ethical standards above loyalty to government, persons, political party or private enterprise.

(6) The Legislative Assembly recognizes that public officials should not make private promises that are binding upon the duties of a public official, because a public official has no private word that can be binding on public duty.

(7) The Legislative Assembly recognizes that public officials should expose corruption wherever discovered.

(8) The Legislative Assembly recognizes that public officials should uphold the principles described in this section, ever conscious of the public’s trust.

[1974 c.72 §§1,1a; 1987 c.566 §7; 2005 c.22 §185; 2007 c.865 §28; 2009 c.68 §1]



Section 244.020 - Definitions.

(1) "Actual conflict of interest" means any action or any decision or recommendation by a person acting in a capacity as a public official, the effect of which would be to the private pecuniary benefit or detriment of the person or the person’s relative or any business with which the person or a relative of the person is associated unless the pecuniary benefit or detriment arises out of circumstances described in subsection (13) of this section.

(2) "Business" means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual and any other legal entity operated for economic gain but excluding any income-producing not-for-profit corporation that is tax exempt under section 501(c) of the Internal Revenue Code with which a public official or a relative of the public official is associated only as a member or board director or in a nonremunerative capacity.

(3) "Business with which the person is associated" means:

(a) Any private business or closely held corporation of which the person or the person’s relative is a director, officer, owner or employee, or agent or any private business or closely held corporation in which the person or the person’s relative owns or has owned stock, another form of equity interest, stock options or debt instruments worth $1,000 or more at any point in the preceding calendar year;

(b) Any publicly held corporation in which the person or the person’s relative owns or has owned $100,000 or more in stock or another form of equity interest, stock options or debt instruments at any point in the preceding calendar year;

(c) Any publicly held corporation of which the person or the person’s relative is a director or officer; or

(d) For public officials required to file a statement of economic interest under ORS 244.050, any business listed as a source of income as required under ORS 244.060 (3).

(4) "Candidate" means an individual for whom a declaration of candidacy, nominating petition or certificate of nomination to public office has been filed or whose name is printed on a ballot or is expected to be or has been presented, with the individual’s consent, for nomination or election to public office.

(5) "Development commission" means any entity that has the authority to purchase, develop, improve or lease land or the authority to operate or direct the use of land. This authority must be more than ministerial.

(6) "First Partner" means the spouse or domestic partner of the Governor, or an individual who primarily has a personal relationship with the Governor as determined by the Oregon Government Ethics Commission by rule. "First Partner" encompasses any alternative title that the Governor may publicly substitute for "First Partner," including, but not limited to, "First Lady," "First Husband" or "First Spouse."

(7)(a) "Gift" means something of economic value given to a public official, a candidate or a relative or member of the household of the public official or candidate:

(A) Without valuable consideration of equivalent value, including the full or partial forgiveness of indebtedness, which is not extended to others who are not public officials or candidates or the relatives or members of the household of public officials or candidates on the same terms and conditions; or

(B) For valuable consideration less than that required from others who are not public officials or candidates.

(b) "Gift" does not mean:

(A) Contributions as defined in ORS 260.005.

(B) Gifts from relatives or members of the household of the public official or candidate.

(C) An unsolicited token or award of appreciation in the form of a plaque, trophy, desk item, wall memento or similar item, with a resale value reasonably expected to be less than $25.

(D) Informational or program material, publications or subscriptions related to the recipient’s performance of official duties.

(E) Admission provided to or the cost of food or beverage consumed by a public official, a relative of the public official accompanying the public official, a member of the household of the public official accompanying the public official or a staff member of the public official accompanying the public official, at a reception, meal or meeting held by an organization when the public official represents state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117.

(F) Reasonable expenses paid by any unit of the federal government, a state or local government, a Native American tribe that is recognized by federal law or formally acknowledged by a state, a membership organization to which a public body as defined in ORS 174.109 pays membership dues or a not-for-profit corporation that is tax exempt under section 501(c)(3) of the Internal Revenue Code, for attendance at a convention, fact-finding mission or trip, conference or other meeting if the public official is scheduled to deliver a speech, make a presentation, participate on a panel or represent state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117.

(G) Contributions made to a legal expense trust fund established under ORS 244.209 for the benefit of the public official.

(H) Reasonable food, travel or lodging expenses provided to a public official, a relative of the public official accompanying the public official, a member of the household of the public official accompanying the public official or a staff member of the public official accompanying the public official, when the public official is representing state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117:

(i) On an officially sanctioned trade-promotion or fact-finding mission; or

(ii) In officially designated negotiations, or economic development activities, where receipt of the expenses is approved in advance.

(I) Food or beverage consumed by a public official acting in an official capacity:

(i) In association with the review, approval, execution of documents or closing of a borrowing, investment or other financial transaction, including any business agreement between state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117 and a private entity or public body as defined in ORS 174.109;

(ii) While engaged in due diligence research or presentations by the office of the State Treasurer related to an existing or proposed investment or borrowing; or

(iii) While engaged in a meeting of an advisory, governance or policy-making body of a corporation, partnership or other entity in which the office of the State Treasurer has invested moneys.

(J) Waiver or discount of registration expenses or materials provided to a public official or candidate at a continuing education event that the public official or candidate may attend to satisfy a professional licensing requirement.

(K) Expenses provided by one public official to another public official for travel inside this state to or from an event that bears a relationship to the receiving public official’s office and at which the official participates in an official capacity.

(L) Food or beverage consumed by a public official or candidate at a reception where the food or beverage is provided as an incidental part of the reception and no cost is placed on the food or beverage.

(M) Entertainment provided to a public official or candidate or a relative or member of the household of the public official or candidate that is incidental to the main purpose of another event.

(N) Entertainment provided to a public official or a relative or member of the household of the public official where the public official is acting in an official capacity while representing state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117 for a ceremonial purpose.

(O) Anything of economic value offered to or solicited or received by a public official or candidate, or a relative or member of the household of the public official or candidate:

(i) As part of the usual and customary practice of the person’s private business, or the person’s employment or position as a volunteer with a private business, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, not-for-profit corporation or other legal entity operated for economic value; and

(ii) That bears no relationship to the public official’s or candidate’s holding of, or candidacy for, the official position or public office.

(P) Reasonable expenses paid to a public school employee for accompanying students on an educational trip.

(8) "Honorarium" means a payment or something of economic value given to a public official in exchange for services upon which custom or propriety prevents the setting of a price. Services include, but are not limited to, speeches or other services rendered in connection with an event.

(9) "Income" means income of any nature derived from any source, including, but not limited to, any salary, wage, advance, payment, dividend, interest, rent, honorarium, return of capital, forgiveness of indebtedness, or anything of economic value.

(10) "Legislative or administrative interest" means an economic interest, distinct from that of the general public, in:

(a) Any matter subject to the decision or vote of the public official acting in the public official’s capacity as a public official; or

(b) Any matter that would be subject to the decision or vote of the candidate who, if elected, would be acting in the capacity of a public official.

(11) "Member of the household" means any person who resides with the public official or candidate.

(12) "Planning commission" means a county planning commission created under ORS chapter 215 or a city planning commission created under ORS chapter 227.

(13) "Potential conflict of interest" means any action or any decision or recommendation by a person acting in a capacity as a public official, the effect of which could be to the private pecuniary benefit or detriment of the person or the person’s relative, or a business with which the person or the person’s relative is associated, unless the pecuniary benefit or detriment arises out of the following:

(a) An interest or membership in a particular business, industry, occupation or other class required by law as a prerequisite to the holding by the person of the office or position.

(b) Any action in the person’s official capacity which would affect to the same degree a class consisting of all inhabitants of the state, or a smaller class consisting of an industry, occupation or other group including one of which or in which the person, or the person’s relative or business with which the person or the person’s relative is associated, is a member or is engaged.

(c) Membership in or membership on the board of directors of a nonprofit corporation that is tax-exempt under section 501(c) of the Internal Revenue Code.

(14) "Public office" has the meaning given that term in ORS 260.005.

(15) "Public official" means the First Partner and any person who, when an alleged violation of this chapter occurs, is serving the State of Oregon or any of its political subdivisions or any other public body as defined in ORS 174.109 as an elected official, appointed official, employee or agent, irrespective of whether the person is compensated for the services.

(16) "Relative" means:

(a) The spouse, parent, stepparent, child, sibling, stepsibling, son-in-law or daughter-in-law of the public official or candidate;

(b) The parent, stepparent, child, sibling, stepsibling, son-in-law or daughter-in-law of the spouse of the public official or candidate;

(c) Any individual for whom the public official or candidate has a legal support obligation;

(d) Any individual for whom the public official provides benefits arising from the public official’s public employment or from whom the public official receives benefits arising from that individual’s employment; or

(e) Any individual from whom the candidate receives benefits arising from that individual’s employment.

(17) "Statement of economic interest" means a statement as described by ORS 244.060 or 244.070.

(18) "Zoning commission" means an entity to which is delegated at least some of the discretionary authority of a planning commission or governing body relating to zoning and land use matters.

[1974 c.72 §2; 1975 c.543 §1; 1977 c.588 §2; 1979 c.666 §5; 1987 c.566 §8; 1989 c.340 §2; 1991 c.73 §1; 1991 c.770 §5; 1993 c.743 §8; 1995 c.79 §85; 1997 c.249 §75; 2001 c.200 §1; 2003 c.14 §115; 2005 c.574 §1; 2007 c.865 §8; 2007 c.877 §16a; 2009 c.68 §2; 2009 c.689 §§1,2; 2013 c.42 §1; 2015 c.620 §1; 2015 c.665 §1]



Section 244.025 - Gift limit.

(2) During a calendar year, a person who has a legislative or administrative interest may not offer to the public official or a relative or member of the household of the public official any gift or gifts with an aggregate value in excess of $50.

(3) During a calendar year, a person who has a legislative or administrative interest may not offer to the candidate or a relative or member of the household of the candidate any gift or gifts with an aggregate value in excess of $50.

(4) This section does not apply to public officials subject to the Oregon Code of Judicial Conduct.

[2007 c.877 §18; 2009 c.68 §3]



Section 244.030



Section 244.040 - Prohibited use of official position or office; exceptions; other prohibited actions.

(2) Subsection (1) of this section does not apply to:

(a) Any part of an official compensation package as determined by the public body that the public official serves.

(b) The receipt by a public official or a relative or member of the household of the public official of an honorarium or any other item allowed under ORS 244.042.

(c) Reimbursement of expenses.

(d) An unsolicited award for professional achievement.

(e) Gifts that do not exceed the limits specified in ORS 244.025 received by a public official or a relative or member of the household of the public official from a source that could reasonably be known to have a legislative or administrative interest.

(f) Gifts received by a public official or a relative or member of the household of the public official from a source that could not reasonably be known to have a legislative or administrative interest.

(g) The receipt by a public official or a relative or member of the household of the public official of any item, regardless of value, that is expressly excluded from the definition of "gift" in ORS 244.020.

(h) Contributions made to a legal expense trust fund established under ORS 244.209 for the benefit of the public official.

(3) A public official may not solicit or receive, either directly or indirectly, and a person may not offer or give to any public official any pledge or promise of future employment, based on any understanding that the vote, official action or judgment of the public official would be influenced by the pledge or promise.

(4) A public official may not attempt to further or further the personal gain of the public official through the use of confidential information gained in the course of or by reason of holding position as a public official or activities of the public official.

(5) A person who has ceased to be a public official may not attempt to further or further the personal gain of any person through the use of confidential information gained in the course of or by reason of holding position as a public official or the activities of the person as a public official.

(6) A person may not attempt to represent or represent a client for a fee before the governing body of a public body of which the person is a member. This subsection does not apply to the person’s employer, business partner or other associate.

(7) The provisions of this section apply regardless of whether actual conflicts of interest or potential conflicts of interest are announced or disclosed under ORS 244.120.

[1974 c.72 §3; 1975 c.543 §2; 1987 c.566 §9; 1989 c.340 §3; 1991 c.146 §1; 1991 c.770 §6; 1991 c.911 §4; 1993 c.743 §9; 2007 c.877 §17; 2009 c.68 §4]



Section 244.042 - Honoraria.

(2) Except as provided in subsection (3) of this section, a candidate may not solicit or receive, whether directly or indirectly, honoraria for the candidate or any member of the household of the candidate if the honoraria are solicited or received in connection with the official duties of the public office for which the person is a candidate.

(3) Except as provided in subsection (4) of this section, this section does not prohibit:

(a) The solicitation or receipt of an honorarium or a certificate, plaque, commemorative token or other item with a value of $50 or less; or

(b) The solicitation or receipt of an honorarium for services performed in relation to the private profession, occupation, avocation or expertise of the public official or candidate.

(4)(a) The Governor, First Partner, Secretary of State, State Treasurer, Attorney General and Commissioner of the Bureau of Labor and Industries may not solicit or receive an honorarium, money or any other consideration, as defined in ORS 171.725, for any speaking engagement or presentation.

(b) This subsection does not prevent a public official listed in paragraph (a) of this subsection from receiving any food, beverage, travel or lodging expenses otherwise authorized by this chapter for a speaking engagement or presentation.

[2007 c.877 §24; 2009 c.68 §21; 2015 c.620 §2]



Section 244.045 - Regulation of subsequent employment of public officials; lobbying by former members of Legislative Assembly.

(a) Within one year after the public official ceases to hold the position become an employee of or receive any financial gain, other than reimbursement of expenses, from any private employer engaged in the activity, occupation or industry over which the former public official had authority; or

(b) Within two years after the public official ceases to hold the position:

(A) Be a lobbyist for or appear as a representative before the agency over which the person exercised authority as a public official;

(B) Influence or try to influence the actions of the agency; or

(C) Disclose any confidential information gained as a public official.

(2) A person who has been a Deputy Attorney General or an assistant attorney general shall not, within two years after the person ceases to hold the position, lobby or appear before an agency that the person represented while employed by the Department of Justice.

(3) A person who has been the State Treasurer or the Deputy State Treasurer shall not, within one year after ceasing to hold office:

(a) Accept employment from or be retained by any private entity with whom the office of the State Treasurer or the Oregon Investment Council negotiated or to whom either awarded a contract providing for payment by the state of at least $25,000 in any single year during the term of office of the treasurer;

(b) Accept employment from or be retained by any private entity with whom the office of the State Treasurer or the Oregon Investment Council placed at least $50,000 of investment moneys in any single year during the term of office of the treasurer; or

(c) Be a lobbyist for an investment institution, manager or consultant, or appear before the office of the State Treasurer or Oregon Investment Council as a representative of an investment institution, manager or consultant.

(4) A public official who as part of the official’s duties invested public funds shall not within two years after the public official ceases to hold the position:

(a) Be a lobbyist or appear as a representative before the agency, board or commission for which the former public official invested public funds;

(b) Influence or try to influence the agency, board or commission; or

(c) Disclose any confidential information gained as a public official.

(5)(a) A person who has been a member of the Department of State Police, who has held a position with the department with the responsibility for supervising, directing or administering programs relating to gaming by a Native American tribe or the Oregon State Lottery and who has been designated by the Superintendent of State Police by rule shall not, within one year after the member of the Department of State Police ceases to hold the position:

(A) Accept employment from or be retained by or receive any financial gain related to gaming from the Oregon State Lottery or any Native American tribe;

(B) Accept employment from or be retained by or receive any financial gain from any private employer selling or offering to sell gaming products or services;

(C) Influence or try to influence the actions of the Department of State Police; or

(D) Disclose any confidential information gained as a member of the Department of State Police.

(b) This subsection does not apply to:

(A) Appointment or employment of a person as an Oregon State Lottery Commissioner or as a Tribal Gaming Commissioner or regulatory agent thereof;

(B) Contracting with the Oregon State Lottery as a lottery game retailer;

(C) Financial gain received from personal gaming activities conducted as a private citizen; or

(D) Subsequent employment in any capacity by the Department of State Police.

(c) As used in this subsection, "Native American tribe" means any recognized Native American tribe or band of tribes authorized by the Indian Gaming Regulatory Act of October 17, 1988 (Public Law 100-497), 25 U.S.C. 2701 et seq., to conduct gambling operations on tribal land.

(6) A person who has been a member of the Legislative Assembly may not receive money or any other consideration for lobbying as defined in ORS 171.725 performed during the period beginning on the date the person ceases to be a member of the Legislative Assembly and ending on the date of adjournment sine die of the next regular session of the Legislative Assembly that begins after the date the person ceases to be a member of the Legislative Assembly.

[1987 c.360 §1; 1993 c.743 §10; 1995 c.79 §86; 1997 c.750 §1; 2007 c.877 §15; 2011 c.68 §3]



Section 244.047 - Financial interest in public contract.

(a) "Public body" has the meaning given that term in ORS 174.109.

(b) "Public contract" has the meaning given that term in ORS 279A.010.

(2) Except as provided in subsection (4) of this section, a person who ceases to hold a position as a public official may not have a direct beneficial financial interest in a public contract described in subsection (3) of this section for two years after the date the contract was authorized.

(3) Subsection (2) of this section applies to a public contract that was authorized by:

(a) The person acting in the capacity of a public official; or

(b) A board, commission, council, bureau, committee or other governing body of a public body of which the person was a member when the contract was authorized.

(4) Subsection (2) of this section does not apply to a person who was a member of a board, commission, council, bureau, committee or other governing body of a public body when the contract was authorized, but who did not participate in the authorization of the contract.

[2007 c.877 §23a; 2009 c.689 §4a]



Section 244.050 - Persons required to file statement of economic interest; filing deadline.

(a) The Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, district attorneys and members of the Legislative Assembly.

(b) Any judicial officer, including justices of the peace and municipal judges, except any pro tem judicial officer who does not otherwise serve as a judicial officer.

(c) Any candidate for a public office designated in paragraph (a) or (b) of this subsection.

(d) The Deputy Attorney General.

(e) The Deputy Secretary of State.

(f) The Legislative Administrator, the Legislative Counsel, the Legislative Fiscal Officer, the Secretary of the Senate and the Chief Clerk of the House of Representatives.

(g) The president and vice presidents, or their administrative equivalents, in each public university listed in ORS 352.002.

(h) The following state officers:

(A) Adjutant General.

(B) Director of Agriculture.

(C) Manager of State Accident Insurance Fund Corporation.

(D) Water Resources Director.

(E) Director of Department of Environmental Quality.

(F) Director of Oregon Department of Administrative Services.

(G) State Fish and Wildlife Director.

(H) State Forester.

(I) State Geologist.

(J) Director of Human Services.

(K) Director of the Department of Consumer and Business Services.

(L) Director of the Department of State Lands.

(M) State Librarian.

(N) Administrator of Oregon Liquor Control Commission.

(O) Superintendent of State Police.

(P) Director of the Public Employees Retirement System.

(Q) Director of Department of Revenue.

(R) Director of Transportation.

(S) Public Utility Commissioner.

(T) Director of Veterans’ Affairs.

(U) Executive director of Oregon Government Ethics Commission.

(V) Director of the State Department of Energy.

(W) Director and each assistant director of the Oregon State Lottery.

(X) Director of the Department of Corrections.

(Y) Director of the Oregon Department of Aviation.

(Z) Executive director of the Oregon Criminal Justice Commission.

(AA) Director of the Oregon Business Development Department.

(BB) Director of the Office of Emergency Management.

(CC) Director of the Employment Department.

(DD) Chief of staff for the Governor.

(EE) Administrator of the Office for Oregon Health Policy and Research.

(FF) Director of the Housing and Community Services Department.

(GG) State Court Administrator.

(HH) Director of the Department of Land Conservation and Development.

(II) Board chairperson of the Land Use Board of Appeals.

(JJ) State Marine Director.

(KK) Executive director of the Oregon Racing Commission.

(LL) State Parks and Recreation Director.

(MM) Public defense services executive director.

(NN) Chairperson of the Public Employees’ Benefit Board.

(OO) Director of the Department of Public Safety Standards and Training.

(PP) Executive director of the Higher Education Coordinating Commission.

(QQ) Executive director of the Oregon Watershed Enhancement Board.

(RR) Director of the Oregon Youth Authority.

(SS) Director of the Oregon Health Authority.

(TT) Deputy Superintendent of Public Instruction.

(i) The First Partner, the legal counsel, the deputy legal counsel and all policy advisors within the Governor’s office.

(j) Every elected city or county official.

(k) Every member of a city or county planning, zoning or development commission.

(L) The chief executive officer of a city or county who performs the duties of manager or principal administrator of the city or county.

(m) Members of local government boundary commissions formed under ORS 199.410 to 199.519.

(n) Every member of a governing body of a metropolitan service district and the auditor and executive officer thereof.

(o) Each member of the board of directors of the State Accident Insurance Fund Corporation.

(p) The chief administrative officer and the financial officer of each common and union high school district, education service district and community college district.

(q) Every member of the following state boards and commissions:

(A) Board of Geologic and Mineral Industries.

(B) Oregon Business Development Commission.

(C) State Board of Education.

(D) Environmental Quality Commission.

(E) Fish and Wildlife Commission of the State of Oregon.

(F) State Board of Forestry.

(G) Oregon Government Ethics Commission.

(H) Oregon Health Policy Board.

(I) Oregon Investment Council.

(J) Land Conservation and Development Commission.

(K) Oregon Liquor Control Commission.

(L) Oregon Short Term Fund Board.

(M) State Marine Board.

(N) Mass transit district boards.

(O) Energy Facility Siting Council.

(P) Board of Commissioners of the Port of Portland.

(Q) Employment Relations Board.

(R) Public Employees Retirement Board.

(S) Oregon Racing Commission.

(T) Oregon Transportation Commission.

(U) Water Resources Commission.

(V) Workers’ Compensation Board.

(W) Oregon Facilities Authority.

(X) Oregon State Lottery Commission.

(Y) Pacific Northwest Electric Power and Conservation Planning Council.

(Z) Columbia River Gorge Commission.

(AA) Oregon Health and Science University Board of Directors.

(BB) Capitol Planning Commission.

(CC) Higher Education Coordinating Commission.

(DD) Oregon Growth Board.

(EE) Early Learning Council.

(r) The following officers of the State Treasurer:

(A) Deputy State Treasurer.

(B) Chief of staff for the office of the State Treasurer.

(C) Director of the Investment Division.

(s) Every member of the board of commissioners of a port governed by ORS 777.005 to 777.725 or 777.915 to 777.953.

(t) Every member of the board of directors of an authority created under ORS 441.525 to 441.595.

(u) Every member of a governing board of a public university listed in ORS 352.002.

(v) Every member of the board of directors of an authority created under ORS 465.600 to 465.621.

(2) By April 15 next after the date an appointment takes effect, every appointed public official on a board or commission listed in subsection (1) of this section shall file with the Oregon Government Ethics Commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

(3) By April 15 next after the filing deadline for the primary election, each candidate described in subsection (1) of this section shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

(4) Within 30 days after the filing deadline for the general election, each candidate described in subsection (1) of this section who was not a candidate in the preceding primary election, or who was nominated for public office described in subsection (1) of this section at the preceding primary election by write-in votes, shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

(5) Subsections (1) to (4) of this section apply only to persons who are incumbent, elected or appointed public officials as of April 15 and to persons who are candidates on April 15. Subsections (1) to (4) of this section also apply to persons who do not become candidates until 30 days after the filing deadline for the statewide general election.

(6) If a statement required to be filed under this section has not been received by the commission within five days after the date the statement is due, the commission shall notify the public official or candidate and give the public official or candidate not less than 15 days to comply with the requirements of this section. If the public official or candidate fails to comply by the date set by the commission, the commission may impose a civil penalty as provided in ORS 244.350.

[1974 c.72 §§4,4a; 1975 c.543 §3; 1977 c.588 §3; 1977 c.751 §16; 1979 c.374 §5; 1979 c.666 §6; 1979 c.697 §1; 1979 c.736 §1; 1979 c.829 §9b; 1987 c.373 §26; 1987 c.414 §148; 1987 c.566 §10; 1991 c.73 §2; 1991 c.160 §1; 1991 c.163 §1; 1991 c.470 §13; 1991 c.614 §2; 1993 c.500 §10; 1993 c.743 §11; 1995 c.79 §87; 1995 c.712 §94; 1997 c.652 §16; 1997 c.833 §22; 1999 c.59 §62; 1999 c.291 §28; 2001 c.104 §77; 2003 c.214 §1; 2003 c.784 §13; 2005 c.157 §6; 2005 c.217 §23; 2005 c.777 §14; 2007 c.813 §2; 2007 c.865 §17; 2007 c.877 §13; 2009 c.68 §5; 2009 c.595 §192; 2009 c.896 §10; 2011 c.68 §4; 2011 c.637 §§81,81a; 2011 c.731 §9; 2012 c.90 §§9,9a,29; 2013 c.296 §§15,16; 2013 c.732 §6; 2013 c.747 §§31,32; 2013 c.768 §118; 2015 c.233 §§1,2; 2015 c.620 §3; 2015 c.631 §12; 2015 c.767 §71]

Note: The amendments to 244.050 by section 2, chapter 233, Oregon Laws 2015, become operative March 15, 2016. See section 4, chapter 233, Oregon Laws 2015. The text that is operative until March 15, 2016, including amendments by section 1, chapter 233, Oregon Laws 2015, section 3, chapter 620, Oregon Laws 2015, section 12, chapter 631, Oregon Laws 2015, and section 71, chapter 767, Oregon Laws 2015, is set forth for the user’s convenience.
(1) On or before April 15 of each year the following persons shall file with the Oregon Government Ethics Commission a verified statement of economic interest as required under this chapter:

(a) The Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, district attorneys and members of the Legislative Assembly.

(b) Any judicial officer, including justices of the peace and municipal judges, except any pro tem judicial officer who does not otherwise serve as a judicial officer.

(c) Any candidate for a public office designated in paragraph (a) or (b) of this subsection.

(d) The Deputy Attorney General.

(e) The Deputy Secretary of State.

(f) The Legislative Administrator, the Legislative Counsel, the Legislative Fiscal Officer, the Secretary of the Senate and the Chief Clerk of the House of Representatives.

(g) The president and vice presidents, or their administrative equivalents, in each public university listed in ORS 352.002.

(h) The following state officers:

(A) Adjutant General.

(B) Director of Agriculture.

(C) Manager of State Accident Insurance Fund Corporation.

(D) Water Resources Director.

(E) Director of Department of Environmental Quality.

(F) Director of Oregon Department of Administrative Services.

(G) State Fish and Wildlife Director.

(H) State Forester.

(I) State Geologist.

(J) Director of Human Services.

(K) Director of the Department of Consumer and Business Services.

(L) Director of the Department of State Lands.

(M) State Librarian.

(N) Administrator of Oregon Liquor Control Commission.

(O) Superintendent of State Police.

(P) Director of the Public Employees Retirement System.

(Q) Director of Department of Revenue.

(R) Director of Transportation.

(S) Public Utility Commissioner.

(T) Director of Veterans’ Affairs.

(U) Executive director of Oregon Government Ethics Commission.

(V) Director of the State Department of Energy.

(W) Director and each assistant director of the Oregon State Lottery.

(X) Director of the Department of Corrections.

(Y) Director of the Oregon Department of Aviation.

(Z) Executive director of the Oregon Criminal Justice Commission.

(AA) Director of the Oregon Business Development Department.

(BB) Director of the Office of Emergency Management.

(CC) Director of the Employment Department.

(DD) Chief of staff for the Governor.

(EE) Administrator of the Office for Oregon Health Policy and Research.

(FF) Director of the Housing and Community Services Department.

(GG) State Court Administrator.

(HH) Director of the Department of Land Conservation and Development.

(II) Board chairperson of the Land Use Board of Appeals.

(JJ) State Marine Director.

(KK) Executive director of the Oregon Racing Commission.

(LL) State Parks and Recreation Director.

(MM) Public defense services executive director.

(NN) Chairperson of the Public Employees’ Benefit Board.

(OO) Director of the Department of Public Safety Standards and Training.

(PP) Executive director of the Higher Education Coordinating Commission.

(QQ) Executive director of the Oregon Watershed Enhancement Board.

(RR) Director of the Oregon Youth Authority.

(SS) Director of the Oregon Health Authority.

(TT) Deputy Superintendent of Public Instruction.

(UU) Chief Education Officer.

(i) The First Partner, the legal counsel, the deputy legal counsel and all policy advisors within the Governor’s office.

(j) Every elected city or county official.

(k) Every member of a city or county planning, zoning or development commission.

(L) The chief executive officer of a city or county who performs the duties of manager or principal administrator of the city or county.

(m) Members of local government boundary commissions formed under ORS 199.410 to 199.519.

(n) Every member of a governing body of a metropolitan service district and the auditor and executive officer thereof.

(o) Each member of the board of directors of the State Accident Insurance Fund Corporation.

(p) The chief administrative officer and the financial officer of each common and union high school district, education service district and community college district.

(q) Every member of the following state boards and commissions:

(A) Board of Geologic and Mineral Industries.

(B) Oregon Business Development Commission.

(C) State Board of Education.

(D) Environmental Quality Commission.

(E) Fish and Wildlife Commission of the State of Oregon.

(F) State Board of Forestry.

(G) Oregon Government Ethics Commission.

(H) Oregon Health Policy Board.

(I) Oregon Investment Council.

(J) Land Conservation and Development Commission.

(K) Oregon Liquor Control Commission.

(L) Oregon Short Term Fund Board.

(M) State Marine Board.

(N) Mass transit district boards.

(O) Energy Facility Siting Council.

(P) Board of Commissioners of the Port of Portland.

(Q) Employment Relations Board.

(R) Public Employees Retirement Board.

(S) Oregon Racing Commission.

(T) Oregon Transportation Commission.

(U) Water Resources Commission.

(V) Workers’ Compensation Board.

(W) Oregon Facilities Authority.

(X) Oregon State Lottery Commission.

(Y) Pacific Northwest Electric Power and Conservation Planning Council.

(Z) Columbia River Gorge Commission.

(AA) Oregon Health and Science University Board of Directors.

(BB) Capitol Planning Commission.

(CC) Higher Education Coordinating Commission.

(DD) Oregon Growth Board.

(EE) Early Learning Council.

(FF) Oregon Education Investment Board.

(r) The following officers of the State Treasurer:

(A) Deputy State Treasurer.

(B) Chief of staff for the office of the State Treasurer.

(C) Director of the Investment Division.

(s) Every member of the board of commissioners of a port governed by ORS 777.005 to 777.725 or 777.915 to 777.953.

(t) Every member of the board of directors of an authority created under ORS 441.525 to 441.595.

(u) Every member of a governing board of a public university listed in ORS 352.002.

(v) Every member of the board of directors of an authority created under ORS 465.600 to 465.621.

(2) By April 15 next after the date an appointment takes effect, every appointed public official on a board or commission listed in subsection (1) of this section shall file with the Oregon Government Ethics Commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

(3) By April 15 next after the filing deadline for the primary election, each candidate described in subsection (1) of this section shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

(4) Within 30 days after the filing deadline for the general election, each candidate described in subsection (1) of this section who was not a candidate in the preceding primary election, or who was nominated for public office described in subsection (1) of this section at the preceding primary election by write-in votes, shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

(5) Subsections (1) to (4) of this section apply only to persons who are incumbent, elected or appointed public officials as of April 15 and to persons who are candidates on April 15. Subsections (1) to (4) of this section also apply to persons who do not become candidates until 30 days after the filing deadline for the statewide general election.

(6) If a statement required to be filed under this section has not been received by the commission within five days after the date the statement is due, the commission shall notify the public official or candidate and give the public official or candidate not less than 15 days to comply with the requirements of this section. If the public official or candidate fails to comply by the date set by the commission, the commission may impose a civil penalty as provided in ORS 244.350.



Section 244.055 - Additional reporting requirements for State Treasury; review; confidentiality.

(a) Directors of the Cash Management Division and the Debt Management Division.

(b) Equities, fixed income, short term fund, real estate, equities real estate and commercial and mortgage real estate investment officers and assistant investment officers.

(c) Fixed income and short term fund investment analysts.

(2) The statement required by subsection (1) of this section shall be filed for review with the State Treasurer, the Attorney General and the Division of Audits of the office of the Secretary of State. The content of the statement is confidential.

(3) If the State Treasurer or the Deputy State Treasurer determines that a conflict of interest exists for an officer or employee, the State Treasurer shall subject the person to appropriate discipline, including dismissal or termination of the contract, or both, pursuant to rule. If the State Treasurer has cause to believe that a violation of this chapter has occurred, the State Treasurer shall file a complaint with the Oregon Government Ethics Commission under ORS 244.260.

(4) If the State Treasurer fails to act on an apparent conflict of interest under subsection (3) of this section or if the statement of the State Treasurer or the Deputy State Treasurer appears to contain a conflict of interest, the Director of the Division of Audits shall report the failure or apparent conflict to the Attorney General, who may file a complaint with the commission.

[1993 c.743 §26; 2007 c.865 §29; 2011 c.68 §5; 2015 c.620 §10]



Section 244.060 - Form of statement of economic interest; contents.

(1) The names of all positions as officer of a business and business directorships held by the public official or candidate or a member of the household of the public official or candidate during the preceding calendar year, and the principal address and a brief description of each business.

(2) All names under which the public official or candidate and members of the household of the public official or candidate do business and the principal address and a brief description of each business.

(3) The names, principal addresses and brief descriptions of the sources of income received during the preceding calendar year by the public official or candidate or a member of the household of the public official or candidate that produce 10 percent or more of the total annual household income.

(4)(a) A list of all real property in which the public official or candidate or a member of the household of the public official or candidate has or has had any personal, beneficial ownership interest during the preceding calendar year, any options to purchase or sell real property, including a land sales contract, and any other rights of any kind in real property located within the geographic boundaries of the governmental agency of which the public official holds, or the candidate if elected would hold, an official position or over which the public official exercises, or the candidate if elected would exercise, any authority.

(b) This subsection does not require the listing of the principal residence of the public official or candidate.

(5) All expenses with an aggregate value exceeding $50 received by the public official during the preceding calendar year when participating in a convention, mission, trip or other meeting described in ORS 244.020 (7)(b)(F), including the name and address of the organization, unit of government, tribe or corporation paying the expenses, the nature of the event and the date and amount of the expense.

(6) All expenses with an aggregate value exceeding $50 received by the public official during the preceding calendar year when participating in a mission, negotiations or economic development activities described in ORS 244.020 (7)(b)(H), including the name and address of the person paying the expenses, the nature of the event and the date and amount of the expenditure.

(7) All honoraria and other items allowed under ORS 244.042 with a value exceeding $15 that are received by the public official, candidate or member of the household of the public official or candidate during the preceding calendar year, the provider of each honorarium or item and the date and time of the event for which the honorarium or item was received.

(8) The name, principal address and brief description of each source of income exceeding an aggregate amount of $1,000, whether or not taxable, received by the public official or candidate, or a member of the household of the public official or candidate, during the preceding calendar year, if the source of that income is derived from an individual or business that has a legislative or administrative interest or that has been doing business, does business or could reasonably be expected to do business with the governmental agency of which the public official holds, or the candidate if elected would hold, an official position or over which the public official exercises, or the candidate if elected would exercise, any authority.

[1974 c.72 §5; 1975 c.543 §4; 1987 c.566 §11; 1991 c.770 §7; 1993 c.743 §12; 2003 c.14 §116; 2007 c.877 §19; 2009 c.68 §6; 2015 c.620 §5]



Section 244.070 - Additional statement of economic interest.

(1) Each person to whom the public official or candidate or a member of the household of the public official or candidate owes or has owed money in excess of $1,000, the interest rate on money owed and the date of the loan, except for debts owed to any federal or state regulated financial institution or retail contracts.

(2) The name, principal address and brief description of the nature of each business in which the public official or candidate or a member of the household of the public official or candidate has or has had a personal, beneficial interest or investment, including stocks or other securities, in excess of $1,000, except for individual items involved in a mutual fund or a blind trust, or a time or demand deposit in a financial institution, shares in a credit union, or the cash surrender value of life insurance.

(3) Each person for whom the public official or candidate has performed services for a fee in excess of $1,000, except for any disclosure otherwise prohibited by law or by a professional code of ethics.

[1974 c.72 §6; 1975 c.543 §5; 1987 c.566 §12; 2007 c.877 §20; 2009 c.68 §7]



Section 244.080



Section 244.090 - Report on association with compensated lobbyist.

(2) Subsection (1) of this section does not apply if the only relationship between the public official or candidate and the lobbyist is that the public official or candidate and lobbyist hold stock in the same publicly traded corporation.

(3) As used in this section, "lobbyist" has the meaning given that term in ORS 171.725.

[1974 c.72 §7; 1975 c.543 §6; 1987 c.566 §14; 2007 c.865 §32]



Section 244.100 - Statements of expenses or honoraria provided to public official.

(2) Any person that provides a public official or candidate, or a member of the household of the public official or candidate, with an honorarium or other item allowed under ORS 244.042 with a value exceeding $15 shall notify the public official or candidate in writing of the value of the honorarium or other item. The person shall provide the notice to the public official or candidate within 10 days after the date of the event for which the honorarium or other item was received.

[1975 c.543 §11; 1991 c.677 §1; 2007 c.865 §6; 2007 c.877 §21a; 2009 c.68 §8; 2015 c.620 §6]



Section 244.105



Section 244.110 - Statements subject to penalty for false swearing.

(2) A person may not sign and certify a statement under subsection (1) of this section if the person knows that the statement contains information that is false.

(3) Violation of subsection (2) of this section is punishable as false swearing under ORS 162.075.

[1974 c.72 §22; 1977 c.588 §5; 2007 c.865 §7; 2009 c.68 §10]



Section 244.115 - Filing required for member of Congress or candidate; filing date.

(2) The member or candidate shall file the information required under subsection (1) of this section not later than 30 days after the filing date required under federal law or congressional rule. If the filing is not made in a timely manner, the commission shall obtain copies of the filing and indicate on the filing that the filing was not made with the commission by the member or candidate.

(3) All filings made under this section are public records available for public inspection.

[1991 c.160 §7; 2007 c.865 §33]



Section 244.120 - Methods of handling conflicts; Legislative Assembly; judges; appointed officials; other elected officials or members of boards.

(a) If the public official is a member of the Legislative Assembly, announce publicly, pursuant to rules of the house of which the public official is a member, the nature of the conflict before taking any action thereon in the capacity of a public official.

(b) If the public official is a judge, remove the judge from the case giving rise to the conflict or advise the parties of the nature of the conflict.

(c) If the public official is any other appointed official subject to this chapter, notify in writing the person who appointed the public official to office of the nature of the conflict, and request that the appointing authority dispose of the matter giving rise to the conflict. Upon receipt of the request, the appointing authority shall designate within a reasonable time an alternate to dispose of the matter, or shall direct the official to dispose of the matter in a manner specified by the appointing authority.

(2) An elected public official, other than a member of the Legislative Assembly, or an appointed public official serving on a board or commission, shall:

(a) When met with a potential conflict of interest, announce publicly the nature of the potential conflict prior to taking any action thereon in the capacity of a public official; or

(b) When met with an actual conflict of interest, announce publicly the nature of the actual conflict and:

(A) Except as provided in subparagraph (B) of this paragraph, refrain from participating as a public official in any discussion or debate on the issue out of which the actual conflict arises or from voting on the issue.

(B) If any public official’s vote is necessary to meet a requirement of a minimum number of votes to take official action, be eligible to vote, but not to participate as a public official in any discussion or debate on the issue out of which the actual conflict arises.

(3) Nothing in subsection (1) or (2) of this section requires any public official to announce a conflict of interest more than once on the occasion which the matter out of which the conflict arises is discussed or debated.

(4) Nothing in this section authorizes a public official to vote if the official is otherwise prohibited from doing so.

[1974 c.72 §10; 1975 c.543 §7; 1987 c.566 §15; 1993 c.743 §15]



Section 244.130 - Recording of notice of conflict; effect of failure to disclose conflict.

(2) A decision or action of any public official or any board or commission on which the public official serves or agency by which the public official is employed may not be voided by any court solely by reason of the failure of the public official to disclose an actual or potential conflict of interest.

[1974 c.72 §11; 1975 c.543 §8; 1993 c.743 §16; 2007 c.865 §9]



Section 244.135



Section 244.160 - Filing of statement of economic interest by public official of political subdivision other than city or county.

(2) The political subdivision shall file a copy of the resolution with the commission.

[1974 c.72 §9; 2007 c.865 §34]



Section 244.162 - Information provided to persons required to file statement of economic interest.

(2) At the time of fulfilling duties under subsection (1) of this section, the person designated by the public body shall provide to each newly elected or appointed public official serving the public body a copy of the statements and explanation provided to the public body under subsection (3) of this section.

(3) The Oregon Government Ethics Commission shall provide copies of the statements described in ORS 244.060, 244.070 and 244.090 and an explanation of the requirements of the law relating to the statements to each public body that is served by a public official who is required to file a statement described in ORS 244.060, 244.070 or 244.090.

(4) A newly elected or appointed public official serving a public body who is not informed of the filing requirements under ORS 244.050, 244.060, 244.070 and 244.090 and provided with a copy of the statements and explanation as required under this section before attending the first meeting or taking the oath of office may resign that office within 90 days thereafter or before the next date specified in ORS 244.050 for the filing of a statement, whichever is later, without filing a verified statement of economic interest and without incurring a sanction or penalty that might otherwise be imposed for not filing.

[Formerly 244.195]



Section 244.165 - Rules or policies of state agency or association of public bodies; commission approval; effect.

(2) Upon receiving rules or policies submitted under subsection (1) of this section, the commission shall review the rules and policies to determine whether the rules and policies are consistent with the provisions of this chapter. The commission, by a vote of a majority of the members of the commission, shall approve or reject the rules or policies. The commission shall notify the state agency or statewide association of public bodies in writing of the commission’s approval or rejection. A written notice of rejection shall explain the reasons for the rejection.

(3) Unless the applicable rule or policy is amended or repealed by the state agency or the statewide association of public bodies, the commission may not impose a penalty under ORS 244.350 or 244.360 on a public official for any good faith action the official takes in compliance with a rule or policy that was adopted by the state agency that the official serves, or by a statewide association of which the public body that the official serves is a member, and approved by the commission under subsection (2) of this section.

[2007 c.865 §5; 2007 c.877 §39b]



Section 244.170



Section 244.175 - Definitions for ORS 244.177 and 244.179.

(1) "Governing body" has the meaning given that term in ORS 192.610.

(2) "Public body" has the meaning given that term in ORS 174.109.

[2007 c.865 §26b; 2009 c.689 §3; 2013 c.42 §2]



Section 244.177 - Employment of relative or member of household; exceptions.

(a) A public official may not appoint, employ or promote a relative or member of the household to, or discharge, fire or demote a relative or member of the household from, a position with the public body that the public official serves or over which the public official exercises jurisdiction or control, unless the public official complies with the conflict of interest requirements of this chapter.

(b) A public official may not participate as a public official in any interview, discussion or debate regarding the appointment, employment or promotion of a relative or member of the household to, or the discharge, firing or demotion of a relative or member of the household from, a position with the public body that the public official serves or over which the public official exercises jurisdiction or control. As used in this paragraph, "participate" does not include serving as a reference, providing a recommendation or performing other ministerial acts that are part of the normal job functions of the public official.

(2) A member of the Legislative Assembly may appoint, employ, promote, discharge, fire or demote, or advocate for the appointment, employment, promotion, discharge, firing or demotion of, a relative or member of the household to or from a position on the personal legislative staff of the member of the Legislative Assembly.

(3)(a) A public official may appoint, employ, promote, discharge, fire or demote, or advocate for the appointment, employment, promotion, discharge, firing or demotion of, a relative or member of the household to or from a position as an unpaid volunteer with the public body that the public official serves or over which the public official exercises jurisdiction or control.

(b) Paragraph (a) of this subsection does not apply to the appointment, employment, promotion, discharge, firing or demotion of a relative or member of the household to a position as an unpaid member of a governing body of the public body that the public official serves or over which the public official exercises jurisdiction or control.

(c) A relative or member of the household described in paragraph (a) of this subsection may receive reimbursement of expenses provided in the ordinary course of business to similarly situated unpaid volunteers.

(4) This section does not prohibit a public body from appointing, employing, promoting, discharging, firing or demoting a person who is a relative or member of the household of a public official serving the public body.

[2007 c.865 §26c]



Section 244.179 - Supervision of relative or member of household; exceptions.

(2) A member of the Legislative Assembly may directly supervise a person who:

(a) Is a relative or member of the household; and

(b) Serves as a public official in a position on the personal legislative staff of the member of the Legislative Assembly.

(3)(a) A public official acting in an official capacity may directly supervise a person who is a relative or member of the household if the person serves as an unpaid volunteer.

(b) Paragraph (a) of this subsection does not apply to service by a person in a position as an unpaid member of a governing body that a public official of whom the person is a relative or member of the household serves or over which the public official exercises jurisdiction or control.

(c) A relative or member of the household serving as an unpaid volunteer described in paragraph (a) of this subsection may receive reimbursement of expenses provided in the ordinary course of business to similarly situated unpaid volunteers.

(4) A public body may adopt policies specifying when a public official acting in an official capacity may directly supervise a person who is a relative or member of the household.

[2007 c.865 §26d]



Section 244.180



Section 244.190



Section 244.195



Section 244.200



Section 244.201



Section 244.205 - Legal expense trust fund; establishment; eligible legal expenses.

(2) Proceeds from the trust fund may be used by the public official to defray legal expenses incurred by the public official in any civil, criminal or other legal proceeding or investigation that relates to or arises from the course and scope of duties of the person as a public official. The legal expenses must be incurred in connection with:

(a) The issuance of a court’s stalking protective order under ORS 30.866 or 163.738;

(b) The issuance of a citation under ORS 163.735;

(c) A criminal prosecution under ORS 163.732;

(d) A civil action under ORS 30.866; or

(e) Defending the public official in a proceeding or investigation brought or maintained by a public body as defined in ORS 174.109.

(3) Except as provided in subsection (2) of this section, a public official may not use proceeds from the trust fund for any personal use.

(4) A public official may not establish or maintain more than one legal expense trust fund at any one time.

(5) The provisions of ORS chapter 130 do not apply to a trust fund established under ORS 244.205 to 244.221.

[2007 c.877 §29; 2009 c.505 §1]



Section 244.207 - Use of fund proceeds.

(a) Defray legal expenses described in ORS 244.205;

(b) Defray costs reasonably incurred in administering the trust fund, including but not limited to costs incident to the solicitation of funds; and

(c) Discharge any tax liabilities incurred as a result of the creation, operation or administration of the trust fund.

(2) The proceeds of a trust fund may also be used to defray or discharge expenses, costs or liabilities incurred before the fund was established if the expenses, costs or liabilities are related to the legal proceeding for which the fund was established.

[2007 c.877 §30]



Section 244.209 - Application to establish fund; commission review and authorization.

(a) A copy of an executed trust agreement described in subsection (2) of this section;

(b) A sworn affidavit described in subsection (3) of this section signed by the public official; and

(c) A sworn affidavit described in subsection (4) of this section signed by the trustee.

(2) The trust agreement must contain the following:

(a) A provision incorporating by reference the provisions of ORS 244.205 to 244.221; and

(b) A designation of a trustee under ORS 244.211.

(3) The affidavit of the public official must state:

(a) The nature of the legal proceeding that requires establishment of the trust fund;

(b) That the public official will comply with the provisions of ORS 244.205 to 244.221; and

(c) That the public official is responsible for the proper administration of the trust fund.

(4) The affidavit of the trustee must state that the trustee:

(a) Has read and understands ORS 244.205 to 244.221; and

(b) Consents to administer the trust fund in compliance with ORS 244.205 to 244.221.

(5) Upon receiving an application under this section, the commission shall review the trust agreement, the affidavits and any supporting documents or instruments filed to determine whether the application meets the requirements of ORS 244.205 to 244.221. If the commission determines that the application meets the requirements of ORS 244.205 to 244.221, the commission shall grant written authorization to the public official to establish the trust fund.

(6) The commission shall review the quarterly statements required under ORS 244.217 and shall monitor the activities of each trust fund to ensure continued compliance with ORS 244.205 to 244.221.

(7) Unless subject to the attorney-client privilege, all documents required to be filed relating to the creation and administration of a trust fund are public records subject to disclosure as provided in ORS 192.410 to 192.505.

(8) A public official may not establish a legal expense trust fund without receiving prior written authorization of the commission as described in this section.

(9) A public official may file an amendment to a trust agreement approved as part of a trust fund under this section. The commission shall approve the amendment if the commission determines the amendment meets the requirements of ORS 244.205 to 244.221.

[2007 c.877 §31; 2009 c.505 §3]



Section 244.210



Section 244.211 - Duties of trustee.

(a) The receipt and deposit of contributions to the trust fund;

(b) The authorization of expenditures and disbursements from the trust fund;

(c) The filing of quarterly statements required under ORS 244.217; and

(d) The performance of other tasks incident to the administration of the trust fund.

(2) The public official who establishes the trust fund may either serve as the public official’s own trustee or may appoint and certify to the Oregon Government Ethics Commission the name and address of a trustee. Any default or violation by the trustee shall be conclusively considered a default or violation by the public official.

[2007 c.877 §32; 2009 c.505 §2]



Section 244.213 - Contributions to fund.

(2) A person may make contributions of moneys to a legal expense trust fund in unlimited amounts. Pro bono legal assistance and other in-kind assistance may also be provided without limit and is considered a contribution subject to the reporting requirements of ORS 244.217.

(3) A political committee as defined in ORS 260.005 that is a principal campaign committee may not contribute to a legal expense trust fund.

[2007 c.877 §33]



Section 244.215 - Fund account.

(2) The trustee shall maintain the account in the name of the trust fund.

(3) All expenditures made by the trustee shall be drawn from the account and:

(a) Issued on a check signed by the trustee; or

(b) Paid using a debit card or other form of electronic transaction.

(4) A contribution received by a trustee shall be deposited into the account not later than seven calendar days after the date the contribution is received. This subsection does not apply to in-kind contributions received.

(5) This section does not prohibit the transfer of any amount deposited in the account into a certificate of deposit, stock fund or other investment instrument.

(6) The account may not include any public or private moneys or any moneys of any other person, other than contributions received by the trustee.

(7) A trustee shall retain a copy of each financial institution account statement from the account described in this section for not less than two years after the date the statement is issued by the financial institution.

[2007 c.877 §34]



Section 244.217 - Statement of contributions received and expenditures made.

(2) Each statement shall list:

(a) The name and address of each person who contributed an aggregate amount of more than $75, and the total amount contributed by that person;

(b) The total amount of contributions not listed under paragraph (a) of this subsection as a single item, but shall specify how those contributions were obtained;

(c) The amount and purpose of each expenditure and the name and address of each payee; and

(d) The name and address of any person contributing pro bono legal assistance and the fair market value of the assistance provided by the person.

(3) Statements required to be filed with the commission under this section shall be filed according to the schedule described in ORS 244.218.

(4) If no contributions are received and no expenditures made during the reporting period, the trustee shall file a statement indicating that no contributions were deposited and no expenditures were made.

(5) The trustee may amend a statement filed under this section without penalty if the amendment is filed with the commission not later than 30 days after the deadline for filing the statement.

[2007 c.877 §35]



Section 244.218 - Quarterly filing of statements.

(1) Not later than April 15, for the accounting period beginning January 1 and ending March 31;

(2) Not later than July 15, for the accounting period beginning April 1 and ending June 30;

(3) Not later than October 15, for the accounting period beginning July 1 and ending September 30; and

(4) Not later than January 15 of the following calendar year, for the accounting period beginning October 1 and ending December 31.

[Formerly 244.105]

Note: 244.218 was added to and made a part of ORS chapter 244 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 244.219 - Termination of fund.

(a) The public official who established the trust fund;

(b) Subject to subsection (2) of this section, the terms of the trust agreement; or

(c) The Oregon Government Ethics Commission following a determination by the commission that a violation of any provision of this chapter has occurred in connection with the trust fund.

(2) A trust agreement may provide that a legal expense trust fund is terminated not later than six months following the completion of the legal proceeding for which the fund was established. Upon application of the public official who established the trust fund, the commission may extend the existence of the trust fund to a specified date if the commission determines that the public official has incurred legal expenses that exceed the balance remaining in the fund. If the commission extends the existence of the trust fund, the trust fund terminates on the date the extension expires.

(3) Following termination of a legal expense trust fund, the trustee may not accept contributions to or make expenditures from the fund.

(4) Not later than 30 days after a trust fund is terminated, the trustee of the fund shall file with the commission a final report listing the totals of all contributions made to the fund and all expenditures made from the fund.

[2007 c.877 §36]



Section 244.221 - Disposition of moneys in terminated fund; distribution of award of attorney fees, costs or money judgment.

(2) If the legal proceeding for which the trust fund was established results in an award of attorney fees, costs or any other money judgment award to or in favor of the public official, amounts awarded shall be distributed in the following order:

(a) To pay outstanding legal expenses;

(b) To contributors to the trust fund on a pro rata basis; and

(c) To the public official or, if required by the trust agreement, to an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code.

[2007 c.877 §37]



Section 244.250 - Oregon Government Ethics Commission; appointment; term; quorum; compensation; legal counsel.

(a) The Governor shall appoint eight members from among persons recommended, two each by the leadership of the Democratic and Republican parties in each house of the Legislative Assembly. If a person recommended by the leadership of the Democratic or Republican party is not approved by the Governor, the leadership shall recommend another person.

(b) The Governor shall appoint one member without leadership recommendation.

(2) A person who holds any public office listed in ORS 244.050 (1) except as a member of the commission may not be appointed to the commission. No more than three members may be members of the same political party.

(3) The term of office of a member is four years. A member is not eligible to be appointed to more than one full term but may serve out an unexpired term. Vacancies shall be filled by the appointing authority for the unexpired term.

(4) The commission shall elect a chairperson and vice chairperson for such terms and duties as the commission may require.

(5) A quorum consists of five members but a final decision may not be made without an affirmative vote of a majority of the members appointed to the commission.

(6) Members shall be entitled to compensation and expenses as provided in ORS 292.495.

(7) The commission may retain or appoint qualified legal counsel who must be a member of the Oregon State Bar and who is responsible to the commission. The appointment of legal counsel under this subsection may be made only when the commission finds it is inappropriate and contrary to the public interest for the office of the Attorney General to represent concurrently more than one public official or agency in any matter before the commission because the representation:

(a) Would create or tend to create a conflict of interest; and

(b) Is not subject to ORS 180.230 or 180.235.

(8) The Attorney General may not represent before the commission any state public official who is the subject of any complaint or action of the commission at the commission’s own instigation.

[1974 c.72 §12; 1977 c.588 §6; 1987 c.566 §18; 1991 c.770 §3; 1993 c.743 §17; 2007 c.865 §1; 2015 c.619 §1]

Note: The amendments to 244.250 by section 1, chapter 619, Oregon Laws 2015, become operative July 1, 2016. See section 4, chapter 619, Oregon Laws 2015. The text that is operative until July 1, 2016, is set forth for the user’s convenience.
(1) The Oregon Government Ethics Commission is established, consisting of seven members. The appointment of a member of the commission is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. Members shall be appointed in the following manner:

(a) The Governor shall appoint four members from among persons recommended, one each by the leadership of the Democratic and Republican parties in each house of the Legislative Assembly. If a person recommended by the leadership of the Democratic or Republican party is not approved by the Governor, the leadership shall recommend another person.

(b) The Governor shall appoint three members without leadership recommendation. No more than two members appointed under this paragraph may be members of the same major political party.

(2) A person who holds any public office listed in ORS 244.050 (1) except as a member of the commission may not be appointed to the commission. No more than four members may be members of the same political party.

(3) The term of office of a member is four years. A member is not eligible to be appointed to more than one full term but may serve out an unexpired term. Vacancies shall be filled by the appointing authority for the unexpired term.

(4) The commission shall elect a chairperson and vice chairperson for such terms and duties as the commission may require.

(5) A quorum consists of four members but a final decision may not be made without an affirmative vote of a majority of the members appointed to the commission.

(6) Members shall be entitled to compensation and expenses as provided in ORS 292.495.

(7) The commission may retain or appoint qualified legal counsel who must be a member of the Oregon State Bar and who is responsible to the commission. The appointment of legal counsel under this subsection may be made only when the commission finds it is inappropriate and contrary to the public interest for the office of the Attorney General to represent concurrently more than one public official or agency in any matter before the commission because the representation:

(a) Would create or tend to create a conflict of interest; and

(b) Is not subject to ORS 180.230 or 180.235.

(8) The Attorney General may not represent before the commission any state public official who is the subject of any complaint or action of the commission at the commission’s own instigation.



Section 244.255 - Commission funding; rules.

(a) Public bodies in state government; and

(b) Local governments, local service districts and special government bodies that are subject to the Municipal Audit Law.

(2) The commission shall charge each public body for the public body’s share of the expenses described in subsection (1) of this section for the biennium. The amount to be charged each public body shall be determined as follows:

(a) The commission shall determine the rate to be charged public bodies in state government. The same rate shall be applied to each public body described in this paragraph. To determine the amount of the charge for each public body, the commission shall multiply the rate determined under this paragraph by the number of public officials serving the public body.

(b) The commission shall set the charge for local governments, local service districts and special government bodies that are subject to the Municipal Audit Law so that each local government, local service district or special government body described in this paragraph pays an amount of the total expenses for the group that bears the same proportion to the total expenses that the amount charged to the local government, local service district or special government body for the municipal audit fee under ORS 297.485 bears to the total amount assessed for the municipal audit fee.

(3) Each public body shall pay to the credit of the commission the charge described in this section as an administrative expense from funds or appropriations available to the public body in the same manner as other claims against the public body are paid.

(4) All moneys received by the commission under this section shall be credited to the Oregon Government Ethics Commission Account established under ORS 244.345.

(5) The commission shall adopt rules specifying the methods for calculating and collecting the rates and charges described in this section.

(6) As used in this section:

(a) "Local government" and "local service district" have the meanings given those terms in ORS 174.116.

(b) "Public body" has the meaning given that term in ORS 174.109.

(c) "Public official," notwithstanding ORS 244.020 (15), means any person who, on the date the commission charges the public body under this section, is serving the public body as an officer or employee.

(d) "Special government body" has the meaning given that term in ORS 174.117.

(e) "State government" has the meaning given that term in ORS 174.111.

[2007 c.877 §2; 2009 c.68 §11; 2015 c.620 §7]



Section 244.260 - Complaint and adjudicatory process; confidentiality; Preliminary Review Phase; presentation of statement of facts and recommendations; Investigatory Phase; possible actions by order; report of findings; contested case procedure; limitation on commission action.

(b) If at any time the commission has reason to believe that there has been a violation of a provision of this chapter or of a rule adopted by the commission under this chapter, the commission may proceed under this section on its own motion as if the commission had received a complaint.

(2)(a) Not later than two business days after receiving a complaint under this section, the commission shall notify the person who is the subject of the complaint.

(b) Before approving a motion to proceed under this section without a complaint, the commission shall provide notice to the person believed to have committed the violation of the time and place of the hearing at which the motion will be discussed. If the commission decides to proceed on its own motion, the commission shall give notice to the person not later than two business days after the motion is approved.

(c) The commission shall give notice of the complaint or motion under paragraph (a) or (b) of this subsection. The notice must describe the nature of the alleged violation. The notice must include copies of all materials submitted with a complaint. If the commission will consider a motion to proceed without a complaint, the notice must provide copies of all materials that the commission will consider at the hearing on the motion.

(d) Information that the commission considers before approving a motion to proceed on its own motion under this section and any correspondence regarding the motion or potential violation is confidential. The executive director of the commission and the commission members and staff may not make any public comment or publicly disclose any materials relating to the motion pending the commission’s approval to proceed. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by the executive director or a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

(3) After the commission receives a complaint or decides to proceed on its own motion, the executive director of the commission shall undertake action in the Preliminary Review Phase to determine whether there is cause to undertake an investigation. If the person who is the subject of the action is a member of the Legislative Assembly, the executive director shall determine whether the alleged violation involves conduct protected by Article IV, section 9, of the Oregon Constitution.

(4)(a) The Preliminary Review Phase begins on the date the complaint is filed or the date the commission decides to proceed on its own motion and ends on the date the executive director completes the statement of the facts determined during the phase under paragraph (d) of this subsection. The Preliminary Review Phase may not exceed 30 days unless a complaint is filed under this section with respect to a person who is a candidate for elective public office, the complaint is filed within 61 days before the date of an election at which the person is a candidate for nomination or election and a delay is requested in writing by the candidate. If the candidate makes a request under this paragraph, the Preliminary Review Phase must be completed not later than 30 days after the date of the election.

(b) During the Preliminary Review Phase, the executive director of the commission may seek, solicit or otherwise obtain any books, papers, records, memoranda or other additional information, administer oaths and take depositions necessary to determine whether there is cause to undertake an investigation or whether the alleged violation involves conduct protected by Article IV, section 9, of the Oregon Constitution.

(c) The Preliminary Review Phase is confidential. The executive director of the commission and any commission members and staff may acknowledge receipt of a complaint but may not make any public comment or publicly disclose any materials relating to a case during the Preliminary Review Phase. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by the executive director or a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

(d)(A) At the end of the Preliminary Review Phase, the executive director of the commission shall prepare a statement of the facts determined during the phase, including appropriate legal citations and relevant authorities. Before presentation to the commission, the executive director’s statement shall be reviewed by legal counsel to the commission.

(B) Following the conclusion of the Preliminary Review Phase, the executive director of the commission shall attend an executive session of the commission where the executive director shall present the statement of the facts and summarize the results of the Preliminary Review Phase to the commission and recommend to the commission whether there is cause to undertake an investigation or whether the commission should instead dismiss the complaint or rescind its motion.

(C) At the executive session, the commission shall consider the recommendation of the executive director and make the final determination as to whether there is cause to undertake an investigation or whether the commission should instead dismiss the complaint or rescind its motion.

(D) All case related materials and proceedings shall be open to the public after the commission makes a finding of cause to undertake an investigation, dismisses a complaint or rescinds a motion.

(e) The time limit imposed in this subsection and the commission’s inquiry are suspended if a court has enjoined the executive director or the commission from continuing the inquiry.

(5)(a) If the commission determines that there is not cause to undertake an investigation or that the alleged violation of this chapter involves conduct protected by Article IV, section 9, of the Oregon Constitution, the commission shall dismiss the complaint or rescind its motion and formally enter the dismissal or rescission in its records. If the commission considers the recommendation of the executive director in an executive session but the commission does not affirmatively vote to undertake an investigation, dismiss the complaint or rescind its motion, the nonaction taken by the commission shall be considered a dismissal of the complaint or a rescission of its motion. The commission shall notify the person who is the subject of action under this section of the dismissal or rescission. After dismissal or rescission, the commission may not take further action involving the person unless a new and different complaint is filed or action on the commission’s own motion is undertaken based on different conduct.

(b) If the commission makes a finding of cause to undertake an investigation, the commission shall undertake action in the Investigatory Phase. The commission shall notify the person who is the subject of the investigation, identify the issues to be examined and confine the investigation to those issues. If the commission finds reason to expand the investigation, the commission shall move to do so, record in its minutes the issues to be examined before expanding the scope of its investigation and formally notify the complainant, if any, and the person who is the subject of the investigation of the expansion and the scope of the investigation.

(6)(a) The Investigatory Phase begins on the date the commission makes a finding of cause to undertake an investigation and ends on the date the commission dismisses the complaint, rescinds its own motion, issues a settlement order, moves to commence a contested case proceeding or takes other action justified by the findings. Except as provided in this subsection, the Investigatory Phase may not exceed 180 days unless a delay is stipulated to by both the person who is the subject of action under this section and the commission with the commission reserving a portion of the delay period to complete its actions.

(b) During the Investigatory Phase, the commission may seek any additional information, administer oaths, take depositions and issue subpoenas to compel attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to complete the investigation. If any person fails to comply with any subpoena issued under this paragraph or refuses to testify on any matters on which the person may be lawfully interrogated, the commission shall follow the procedure described in ORS 183.440 to compel compliance.

(c) The time limit imposed in this subsection and the commission’s investigation:

(A) May be suspended if there is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission and the commission determines that it cannot adequately complete its investigation until the pending criminal investigation is complete; or

(B) Are suspended if a court has enjoined the commission from continuing its investigation.

(d) At the end of the Investigatory Phase, the commission shall take action by order. The action may include:

(A) Dismissal, with or without comment;

(B) Continuation of the investigation for a period not to exceed 30 days for the purpose of additional fact-finding;

(C) Moving to a contested case proceeding;

(D) Entering into a negotiated settlement; or

(E) Taking other appropriate action if justified by the findings.

(e) The commission may move to a contested case proceeding if the commission determines that the information presented to the commission is sufficient to make a preliminary finding of a violation of any provision of this chapter or of any rule adopted by the commission under this chapter.

(7) A person conducting any inquiry or investigation under this section shall:

(a) Conduct the inquiry or investigation in an impartial and objective manner; and

(b) Provide to the executive director or the commission all favorable and unfavorable information the person collects.

(8) The commission shall report the findings of any inquiry or investigation in an impartial manner. The commission shall report both favorable and unfavorable findings and shall make the findings available to:

(a) The person who is the subject of the inquiry or investigation;

(b) The appointing authority, if any;

(c) The Attorney General, if the findings relate to a state public official;

(d) The appropriate district attorney, if the findings relate to a local public official; and

(e) The Commission on Judicial Fitness and Disability, if the findings relate to a judge.

(9) Hearings conducted under this chapter must be held before an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The procedure shall be that for a contested case under ORS chapter 183.

(10) The Oregon Government Ethics Commission may not inquire into or investigate any conduct that occurred more than four years before a complaint is filed or a motion is approved under subsection (1) of this section.

(11) This section does not prevent the commission and the person alleged to have violated any provision of this chapter or any rule adopted by the commission under this chapter from stipulating to a finding of fact concerning the violation and consenting to an appropriate penalty. The commission shall enter an order based on the stipulation and consent.

(12) At any time during proceedings conducted under this section, the commission may enter into a negotiated settlement with the person who is the subject of action under this section.

(13) As used in this section:

(a) "Cause" means that there is a substantial, objective basis for believing that an offense or violation may have been committed and the person who is the subject of an inquiry may have committed the offense or violation.

(b) "Pending" means that a prosecuting attorney is either actively investigating the factual basis of the alleged criminal conduct, is preparing to seek or is seeking an accusatory instrument, has obtained an accusatory instrument and is proceeding to trial or is in trial or in the process of negotiating a plea.

[1974 c.72 §13; 1989 c.807 §1; 1991 c.272 §1; 1991 c.770 §1a; 1993 c.743 §18; 1999 c.849 §§51,52; 1999 c.850 §1; 2003 c.75 §30; 2007 c.865 §23; 2009 c.163 §2; 2015 c.619 §2]



Section 244.270 - Findings as grounds for removal; notice to public bodies.

(2) If the commission finds that a public official has violated any provision of this chapter or any rule adopted under this chapter, the commission shall notify the public body, as defined in ORS 174.109, that the public official serves. The notice shall describe the violation and any action taken by the commission. The commission shall provide the notice not later than 10 business days after the date the commission takes final action against the public official.

[1974 c.72 §14; 1977 c.588 §7; 2007 c.865 §11]



Section 244.280 - Commission advisory opinions; effect of reliance on opinion.

(2) Not later than 60 days after the date the commission receives the written request for a commission advisory opinion, the commission shall issue either the opinion or a written denial of the request. The written denial shall explain the reasons for the denial. The commission may ask the person requesting the advisory opinion to supply additional information the commission considers necessary to render the opinion. The commission, by vote of a majority of the members of the commission, may extend the 60-day deadline by one period not to exceed 60 days.

(3) Except as provided in this subsection, unless the commission advisory opinion is revised or revoked, the commission may not impose a penalty under ORS 244.350 or 244.360 on a person for any good faith action the person takes in reliance on an advisory opinion issued under this section. The commission may impose a penalty under ORS 244.350 or 244.360 on the person who requested the advisory opinion if the commission determines that the person omitted or misstated material facts in making the request.

[1974 c.72 §15; 1975 c.543 §9; 1977 c.588 §8; 1987 c.566 §19; 1991 c.272 §2; 1993 c.743 §13; 2007 c.865 §12; 2007 c.877 §25a]



Section 244.282 - Executive director and staff advisory opinions; effect of reliance on opinion.

(2) Not later than 30 days after the date the executive director receives the written request for a staff advisory opinion, the executive director shall issue either the opinion or a written denial of the request. The written denial shall explain the reasons for the denial. The executive director may ask the person requesting the advisory opinion to supply additional information the executive director considers necessary to render the opinion. The executive director may extend the 30-day deadline by one period not to exceed 30 days. The executive director shall clearly designate an opinion issued under this section as a staff advisory opinion.

(3)(a) Except as provided in paragraph (b) of this subsection, unless the staff advisory opinion is revised or revoked, the commission may only issue a written letter of reprimand, explanation or education for any good faith action a person takes in reliance on a staff advisory opinion issued under this section.

(b) The commission may impose, for an action that is subject to a penalty and that is taken in reliance on a staff advisory opinion issued under this section, a penalty under ORS 244.350 or 244.360 on the person who requested the opinion if the commission determines that the person omitted or misstated material facts in making the request.

(4) At each regular meeting of the commission, the executive director shall report to the commission on all staff advisory opinions issued since the last regular meeting of the commission. The commission on its own motion may issue a commission advisory opinion under ORS 244.280 on the same facts or circumstances that form the basis for any staff advisory opinion.

[2007 c.865 §14; 2007 c.877 §39c; 2009 c.68 §12]



Section 244.284 - Staff advice; effect of reliance on advice.

(2) Before imposing any penalty under ORS 244.350 or 244.360, the commission may consider whether the action that may be subject to penalty was taken in reliance on staff advice issued under this section.

[2007 c.865 §15; 2007 c.877 §39d]



Section 244.290 - General duties of commission; rules.

(a) Prescribe forms for statements required by this chapter and provide the forms to persons required to file the statements under this chapter or pursuant to a resolution adopted under ORS 244.160.

(b) Develop a filing, coding and cross-indexing system consistent with the purposes of this chapter.

(c) Prepare and publish reports the commission finds are necessary.

(d) Make advisory opinions issued by the commission or the executive director of the commission available to the public at no charge on the Internet.

(e) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter.

(f) Make statements and other information filed with the commission available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost.

(g) Not later than February 1 of each odd-numbered year, report to the Legislative Assembly any recommended changes to provisions of ORS 171.725 to 171.785 or this chapter.

(2) The commission shall adopt rules necessary to carry out its duties under ORS 171.725 to 171.785, 171.992, 192.660 and 192.685 and this chapter, including rules to:

(a) Create a procedure under which items before the commission may be treated under a consent calendar and voted on as a single item;

(b) Exempt a public official who is otherwise required to file a statement pursuant to ORS 244.050 from filing the statement if the regularity, number and frequency of the meetings and actions of the body over which the public official has jurisdiction are so few or infrequent as not to warrant the public disclosure;

(c) Establish an administrative process whereby a person subpoenaed by the commission may obtain a protective order;

(d) List criteria and establish a process for the commission to use prosecutorial discretion to decide whether to proceed with an inquiry or investigation;

(e) Establish a procedure under which the commission shall conduct accuracy audits of a sample of reports or statements filed with the commission under this chapter or ORS 171.725 to 171.785;

(f) Describe the application of provisions exempting items from the definition of "gift" in ORS 244.020;

(g) Specify when a continuing violation is considered a single violation or a separate and distinct violation for each day the violation occurs; and

(h) Set criteria for determining the amount of civil penalties that the commission may impose.

(3) The commission may adopt rules that:

(a) Limit the minimum size of, or otherwise establish criteria for or identify, the smaller classes that qualify under the class exception from the definition of "potential conflict of interest" under ORS 244.020;

(b) Require the disclosure and reporting of gifts or other compensation made to or received by a public official or candidate;

(c) Establish criteria for cases in which information relating to notices of actual or potential conflicts of interest shall, may not or may be provided to the commission under ORS 244.130; or

(d) Allow the commission to accept the filing of a statement containing less than all of the information required under ORS 244.060 and 244.070 if the public official or candidate certifies on the statement that the information contained on the statement previously filed is unchanged or certifies only as to any changed material.

(4) Not less frequently than once each calendar year, the commission shall:

(a) Consider adoption of rules the commission deems necessary to implement or interpret provisions of this chapter relating to issues the commission determines are of general interest to public officials or candidates or that are addressed by the commission or by commission staff on a recurring basis; and

(b) Review rules previously adopted by the commission to determine whether the rules have continuing applicability or whether the rules should be amended or repealed.

(5) The commission shall adopt by rule an electronic filing system under which statements required to be filed under ORS 244.050 and 244.217 must be filed, without a fee, with the commission in an electronic format.

(6) The commission shall make statements filed under ORS 244.050 and 244.217 available in a searchable format for review by the public using the Internet.

[1974 c.72 §17; 1987 c.566 §20; 1993 c.743 §23; 2007 c.865 §3; 2007 c.877 §§9c,9d; 2009 c.68 §§13,14; 2015 c.666 §§1,2]

Note: The amendments to 244.290 by section 3, chapter 619, Oregon Laws 2015, become operative January 1, 2017. See section 4, chapter 619, Oregon Laws 2015. The text that is operative on and after January 1, 2017, is set forth for the user’s convenience.
(1) The Oregon Government Ethics Commission shall:

(a) Prescribe forms for statements required by this chapter and provide the forms to persons required to file the statements under this chapter or pursuant to a resolution adopted under ORS 244.160.

(b) Develop a filing, coding and cross-indexing system consistent with the purposes of this chapter.

(c) Prepare and publish reports the commission finds are necessary.

(d) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter.

(e) Make statements and other information filed with the commission available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost.

(f) Not later than February 1 of each odd-numbered year, report to the Legislative Assembly any recommended changes to provisions of ORS 171.725 to 171.785 or this chapter.

(2) The commission shall adopt rules necessary to carry out its duties under ORS 171.725 to 171.785 and 171.992 and this chapter, including rules to:

(a) Create a procedure under which items before the commission may be treated under a consent calendar and voted on as a single item;

(b) Exempt a public official who is otherwise required to file a statement pursuant to ORS 244.050 from filing the statement if the regularity, number and frequency of the meetings and actions of the body over which the public official has jurisdiction are so few or infrequent as not to warrant the public disclosure;

(c) Establish an administrative process whereby a person subpoenaed by the commission may obtain a protective order;

(d) List criteria and establish a process for the commission to use prosecutorial discretion to decide whether to proceed with an inquiry or investigation;

(e) Establish a procedure under which the commission shall conduct accuracy audits of a sample of reports or statements filed with the commission under this chapter or ORS 171.725 to 171.785;

(f) Describe the application of provisions exempting items from the definition of "gift" in ORS 244.020;

(g) Specify when a continuing violation is considered a single violation or a separate and distinct violation for each day the violation occurs; and

(h) Set criteria for determining the amount of civil penalties that the commission may impose.

(3) The commission may adopt rules that:

(a) Limit the minimum size of, or otherwise establish criteria for or identify, the smaller classes that qualify under the class exception from the definition of "potential conflict of interest" under ORS 244.020;

(b) Require the disclosure and reporting of gifts or other compensation made to or received by a public official or candidate;

(c) Establish criteria for cases in which information relating to notices of actual or potential conflicts of interest shall, may not or may be provided to the commission under ORS 244.130; or

(d) Allow the commission to accept the filing of a statement containing less than all of the information required under ORS 244.060 and 244.070 if the public official or candidate certifies on the statement that the information contained on the statement previously filed is unchanged or certifies only as to any changed material.

(4) Not less frequently than once each calendar year, the commission shall:

(a) Consider adoption of rules the commission deems necessary to implement or interpret provisions of this chapter relating to issues the commission determines are of general interest to public officials or candidates or that are addressed by the commission or by commission staff on a recurring basis; and

(b) Review rules previously adopted by the commission to determine whether the rules have continuing applicability or whether the rules should be amended or repealed.

(5) The commission shall adopt by rule an electronic filing system under which statements required to be filed under ORS 244.050 and 244.217 must be filed, without a fee, with the commission in an electronic format.

(6) The commission shall make available in a searchable format for review by the public using the Internet:

(a) Statements filed under ORS 244.050 and 244.217;

(b) Advisory opinions issued by the commission or the executive director of the commission; and

(c) Findings issued by the commission under ORS 244.260 in instances where the commission determines that there has been a violation of a provision of this chapter or of any rule adopted by the commission under this chapter. Nothing in this paragraph requires the commission to make publicly available materials that are otherwise exempt from public disclosure or that are required to be kept confidential by the commission.



Section 244.300 - Status of records.

(2) All information submitted to the commission in any statement required under this chapter is a public record.

[1974 c.72 §18; 1977 c.588 §9; 2007 c.865 §35]



Section 244.310 - Executive director.

(2) The executive director is responsible for the administrative operations of the commission and shall perform such other duties as may be designated or assigned to the executive director from time to time by the commission.

(3) The commission may not delegate the power to adopt rules or issue commission advisory opinions to the executive director. The executive director may issue staff advisory opinions as provided in ORS 244.282.

[1974 c.72 §16; 2007 c.865 §16]



Section 244.320 - Manual on government ethics; effect of reliance on manual; revision.

(2) In preparing the manual, the commission shall consider the format of the manual prepared by the Attorney General to guide public officials and the public in the requirements of ORS chapter 192.

(3) The commission shall update the manual as often as the commission believes necessary but no less frequently than once every four years.

(4) The commission shall make copies of the manual available in an electronic format on the Internet.

(5) The commission may not impose a penalty under ORS 244.350 or 244.360 on a public official or candidate for any good faith action the public official or candidate takes in reliance on the manual, or any update to the manual, approved by the commission under this section.

[1991 c.522 §2; 2007 c.865 §36; 2009 c.68 §15]



Section 244.330 - Distribution of manual on government ethics.

[1993 c.714 §4]

Note: 244.330 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 244 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 244.340 - Continuing education program.

[1993 c.714 §5; 2007 c.865 §37]



Section 244.345 - Oregon Government Ethics Commission Account.

[2001 c.716 §11; 2007 c.865 §40a]



Section 244.350 - Civil penalties; letter of reprimand or explanation.

(a) Except as provided in paragraphs (b) and (c) of this subsection, $5,000 for violation of any provision of this chapter or any resolution adopted under ORS 244.160.

(b) $25,000 for violation of ORS 244.045.

(c) $10,000 for willfully violating ORS 244.040.

(2)(a) Except as provided in paragraph (b) of this subsection, the commission may impose civil penalties not to exceed $1,000 for violation of any provision of ORS 192.660.

(b) A civil penalty may not be imposed under this subsection if the violation occurred as a result of the governing body of the public body acting upon the advice of the public body’s counsel.

(3) The commission may impose civil penalties not to exceed $250 for violation of ORS 293.708. A civil penalty imposed under this subsection is in addition to and not in lieu of a civil penalty that may be imposed under subsection (1) of this section.

(4)(a) The commission may impose civil penalties on a person who fails to file the statement required under ORS 244.050 or 244.217. In enforcing this subsection, the commission is not required to follow the procedures in ORS 244.260 before finding that a violation of ORS 244.050 or 244.217 has occurred.

(b) Failure to file the required statement in timely fashion is prima facie evidence of a violation of ORS 244.050 or 244.217.

(c) The commission may impose a civil penalty of $10 for each of the first 14 days the statement is late beyond the date set by law, or by the commission under ORS 244.050, and $50 for each day thereafter. The maximum penalty that may be imposed under this subsection is $5,000.

(5) In lieu of or in conjunction with finding a violation of law or any resolution or imposing a civil penalty under this section, the commission may issue a written letter of reprimand, explanation or education.

[1974 c.72 §19; 1977 c.588 §10; 1987 c.360 §3; 1993 c.743 §29; 1993 c.747 §2; 1997 c.750 §2; 2005 c.179 §3; 2007 c.865 §18; 2007 c.877 §11a; 2009 c.68 §16; 2009 c.689 §4; 2015 c.620 §4]



Section 244.355 - Failure to file trading statement.

[2007 c.865 §31]



Section 244.360 - Additional civil penalty equal to twice amount of financial benefit.

[1974 c.72 §20; 1987 c.566 §21; 2007 c.865 §19; 2007 c.877 §12a]



Section 244.370 - Civil penalty procedure; disposition of penalties.

(2) All penalties recovered under ORS 244.350 and 244.360 shall be paid into the State Treasury and credited to the General Fund.

[1974 c.72 §21; 1977 c.588 §11; 1989 c.706 §10; 1991 c.734 §13; 2007 c.865 §25; 2013 c.43 §1]



Section 244.380



Section 244.390 - Status of penalties and sanctions; consideration of other penalties imposed.

(2) Before making a finding that there is cause to undertake an investigation under ORS 244.260 and before imposing a civil penalty under ORS 244.350 or 244.360, the commission shall consider the public interest and any other penalty or sanction that has been or may be imposed on the public official as a result of the same conduct that is the subject of action by the commission under ORS 244.260.

(3) Nothing in this chapter is intended to affect:

(a) Any statute requiring disclosure of economic interest by any public official or candidate.

(b) Any statute prohibiting or authorizing specific conduct on the part of any public official or candidate.

[1974 c.72 §25; 2007 c.865 §2; 2007 c.877 §39a; 2009 c.68 §23]



Section 244.400 - Attorney fees for person prevailing in contested case.

(2) Upon prevailing following a contested case hearing or lawsuit, the person may petition the Marion County Circuit Court for the purpose of determining the award of reasonable attorney fees. The Oregon Government Ethics Commission shall be named as a respondent in the petition. The petitioner and respondent shall follow the procedure provided in ORCP 68 for the determination of reasonable attorney fees. The court shall give precedence on its docket to petitions filed under this subsection as the circumstances may require.

(3) An appellate court shall award reasonable attorney fees to the person if the person prevails on appeal from any decision of the commission.

(4) Attorney fees to be awarded under this section shall be only those fees incurred by the person from the time the commission notifies the person that it has entered an order to move to a contested case proceeding.

(5) Any attorney fees awarded to the person pursuant to this section shall be paid by the commission from moneys appropriated or allocated to the commission from the General Fund.

[1991 c.770 §9; 1993 c.743 §30; 2007 c.865 §26]






Chapter 246 - Administration of Election Laws; Vote Recording Systems

Section 246.010



Section 246.011



Section 246.012 - Definitions.

(1) "Ballot" means any material on which votes may be cast for candidates or measures.

(2) "County clerk" means the county clerk or the county official in charge of elections.

(3) "County governing body" means the county court sitting for the transaction of county business or the board of county commissioners.

(4) "Election" means any election held within this state.

(5) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(6) "Governing body" means the governing body of any subdivision of the state.

(7) "Local elections official" means any person who is:

(a) An official of any election precinct or special district or public corporation organized for public purposes; and

(b) Authorized or required by law to perform functions in connection with elections held in the election precinct or special district or public corporation organized for public purposes.

(8) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(9) "Precinct" means any election precinct.

(10) "Vote tally system" means one or more pieces of equipment necessary to examine and tally automatically the marked ballots.

(11) "Voting machine" means any device that will record every vote cast on candidates and measures and that will either internally or externally total all votes cast on that device.

[1979 c.190 §1; 1983 c.392 §2; 2005 c.731 §1; 2005 c.797 §64]



Section 246.015



Section 246.020



Section 246.021 - Time within which election documents must be received by elections officer; electronic facsimile transmissions; electronic campaign finance statements.

(2) If, at 5 p.m. of the day an election document is due, an individual is physically present in the office of the secretary, county clerk or other filing officer and in line waiting to deliver the document, the individual is considered to have begun the act of delivering the document and is permitted to file it.

(3) Except as provided in ORS 253.690, any election document required to be filed with the filing officer other than ballots, voter registration cards or petitions requiring signatures of electors may also be filed by means of an electronic facsimile transmission machine. If an election document is required to be filed by a specified time, the entire document must be received in the office of the filing officer not later than 5 p.m. of the day the document is due or, if the day due is a Saturday, Sunday or holiday, on the next business day.

(4) Notwithstanding any provision of subsections (1) to (3) of this section, if a statement is required to be filed electronically under ORS 260.057:

(a) The statement must be received electronically at the office of the Secretary of State not later than 11:59 p.m. of the day the statement is due or, if the day due is a Saturday, Sunday or holiday, on the next business day; and

(b) The Secretary of State may not accept the filing of the statement in any form other than an electronic format.

(5) As used in this section, "election document" includes, but is not limited to, a declaration of candidacy for nomination for public or political party office, completed nominating petitions, statements and portraits for voters’ pamphlets, statements of election campaign contributions and expenditures, and initiative, referendum or recall petitions.

[Formerly 246.510; 1967 c.228 §1; 1979 c.190 §2; 1991 c.719 §4; 1993 c.713 §27; 1999 c.824 §9; 2005 c.809 §46; 2007 c.570 §5; 2008 c.41 §2; 2009 c.619 §3]



Section 246.025 - Use of signature stamp by person with disability.

(2) A person who desires to use a signature stamp or other indicator of the person’s signature as described in subsection (1) of this section shall attest that the person needs to use the stamp or indicator due to a disability. The attestation shall be made at the time the person registers to vote or updates a registration and shall be made on a form designed and supplied by the Secretary of State.

[1997 c.189 §2; 2007 c.154 §2]



Section 246.030



Section 246.035



Section 246.040



Section 246.045



Section 246.046 - Secretary of State and county clerks to seek out evidence of violations.

[Formerly 260.325]



Section 246.050



Section 246.055



Section 246.060



Section 246.070



Section 246.080



Section 246.090



Section 246.100



Section 246.110 - Secretary of State as chief elections officer.

[1957 c.608 §2; 1979 c.190 §5; 1995 c.607 §1]



Section 246.120 - Directives, instructions and assistance to county clerks.

[1957 c.608 §3; 1965 c.464 §1; 1979 c.190 §6]



Section 246.130



Section 246.140 - Election law conferences for county clerks.

(2) The Secretary of State shall conduct the conferences described in subsection (1) of this section not later than December 31 of an odd-numbered year following adjournment sine die of that year’s Legislative Assembly.

(3) The Secretary of State shall give written notice of the place and time of each conference to each county clerk.

(4) Each county clerk or designated deputy shall attend at least one of the conferences and shall comply with the instructions given under the authority of the Secretary of State at each conference the county clerk or deputy attends.

[1957 c.608 §5; 1959 c.263 §1; 1979 c.190 §7; 1983 c.567 §3; 1991 c.719 §19; 2001 c.965 §49; 2011 c.545 §70]



Section 246.150 - Rules.

[1957 c.608 §8; 1979 c.190 §8; 1985 c.448 §1]



Section 246.160 - Compilations and digests of election laws; distribution of supplies and materials to county clerks and others.

(1) Prepare and print, in appropriate and convenient form, periodic compilations and digests of the state election statutes.

(2) Distribute in appropriate quantities to the county clerks for use by the county clerks copies of the compilations and digests and any supplies and materials necessary to the conduct of elections as the Secretary of State considers appropriate.

(3) Make the compilations and digests available for distribution, free or at cost, to interested persons.

[1957 c.608 §125; 1963 c.455 §1; part renumbered 246.170; 1979 c.190 §9; 1991 c.719 §46; 2007 c.154 §3]



Section 246.170 - Deposit of moneys received under ORS 246.160 in Secretary of State Miscellaneous Receipts Account.

[Formerly part of 246.160; 1973 c.162 §3; 1979 c.190 §10; 1995 c.144 §7; 2003 c.794 §220]



Section 246.179 - Reimbursement of county clerk for special elections for United States Senator or Representative and for recall elections involving state office.

(2) The Secretary of State shall reimburse each county clerk for necessary expenses of:

(a) A special primary election or a special election to fill a vacancy in the election or office of United States Senator or Representative in Congress held on a date other than the date of the primary election or the general election; or

(b) A recall election involving the holder of a state office. As used in this subsection, "state office" has the meaning given that term in ORS 249.002.

[1983 c.567 §2; 1987 c.267 §2; 1993 c.194 §§1,2; 1995 c.712 §2]



Section 246.180



Section 246.185 - Elections Fund.

(2) The Elections Fund consists of:

(a) Amounts appropriated or otherwise made available by the Legislative Assembly or this state for carrying out the activities for which payments are made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252);

(b) Payments made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252);

(c) Other amounts as may be appropriated by law; and

(d) Interest earned on deposits in the fund.

(3) Moneys deposited to the credit of the Elections Fund are continuously appropriated to the Secretary of State for the purpose of paying the expenses of carrying out the activities for which payments are made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252).

[2003 c.64 §2; 2005 c.797 §70]



Section 246.190 - Help America Vote Act complaint procedures; rules.

(2) Complaints alleging violations of Title III of the federal Help America Vote Act of 2002 (P.L. 107-252) must be filed as provided in rules adopted under this section. Complaints alleging violations of Title III of the federal Help America Vote Act of 2002 (P.L. 107-252) may not be filed under ORS 260.345.

[2003 c.64 §7]



Section 246.200 - County clerk to conduct elections; exceptions.

(2) Notwithstanding subsection (1) of this section:

(a) The county clerk is not the only elections officer who may accept and verify a filing for nomination or filing of a petition, prepare a voters’ pamphlet or ballot title, or prepare or publish an election notice; and

(b) The Secretary of State may receive ballots as provided in ORS 253.585.

[1979 c.317 §1; 1983 c.350 §63a; 1987 c.535 §1; 2003 c.64 §3; 2007 c.154 §4]



Section 246.210 - County clerk to supervise local elections officials.

(2) If under this section two or more county clerks exercise general supervision of the same local elections official, the county clerks shall cooperate and coordinate to insure uniformity of general supervision.

[1957 c.608 §9; 1979 c.190 §11; 1985 c.448 §2]



Section 246.220



Section 246.230



Section 246.235



Section 246.240



Section 246.245 - Notification to county clerk when city boundary changed.

[1979 c.190 §14]



Section 246.250 - Personnel; equipment, materials and facilities; payment of expenses; administering oaths.

(2) The necessary expenses incurred by the county clerk in administering the election laws shall be allowed by the county governing body and paid out of the county treasury.

(3) The county clerk and deputies may administer oaths and affirmations in connection with the performance of their functions in administering the election laws.

[1957 c.608 §14; 1979 c.190 §15; 2007 c.154 §5]



Section 246.260



Section 246.265



Section 246.270 - Office hours of county clerk on election days.

[1957 c.608 §18; 1979 c.190 §16; 1987 c.267 §3; 1995 c.712 §3; 1999 c.410 §3; 1999 c.999 §29]



Section 246.300



Section 246.310



Section 246.320



Section 246.330



Section 246.335



Section 246.340



Section 246.350



Section 246.410 - Directives for fixing precinct and other electoral district boundaries; maximum number of electors in precinct.

(b) After the federal decennial census and before the Legislative Assembly or Secretary of State, whichever is applicable, apportions the state into congressional and legislative districts, the secretary shall deliver the directives to:

(A) Each county clerk; and

(B) Any local government, as defined in ORS 174.116, or special government body, as defined in ORS 174.117, that fixes electoral district boundaries based on census population figures.

(2)(a) In accordance with any directive distributed by the Secretary of State under this section, the county clerk, not later than the 30th day before an election, may create, combine or divide one or more precincts. The number of electors to be included in a precinct shall not exceed 10,000. The county clerk shall fix the boundaries of the precincts and designate the precincts by numbers or names.

(b) A local government or special government body that fixes electoral district boundaries based on census population figures shall fix the electoral district boundaries in accordance with any directive distributed by the Secretary of State under this section.

[1957 c.608 §20; 1959 c.317 §2; 1965 c.109 §1; 1973 c.662 §1; 1977 c.301 §5; 1979 c.190 §21; 1979 c.427 §2; 1985 c.528 §1; 1987 c.267 §5; 1995 c.607 §3; 1995 c.712 §5; 1999 c.410 §4; 1999 c.999 §30; 2009 c.720 §3; 2010 c.9 §§12,13; 2015 c.8 §7]



Section 246.420



Section 246.510



Section 246.520 - Applicable laws; conflicting laws and ordinances inapplicable.

[Formerly 258.025]



Section 246.530 - Adoption, purchase or procurement of equipment; use thereafter.

[Formerly 258.045]



Section 246.540 - Joint purchase, maintenance and use.

(2) The governing body of two or more counties may provide for the joint use of voting machines or vote tally systems.

[Formerly 258.105]



Section 246.550 - Examination and approval of equipment by Secretary of State.

(2) Any person owning or interested in a voting machine or vote tally system may submit it to the secretary for examination. For the purpose of assistance in examining the machine or system the secretary may employ not more than three individuals who are expert in one or more of the fields of data processing, mechanical engineering and public administration. The compensation of these assistants shall be paid by the person submitting the machine or system.

(3) Not later than the 30th day after completing the examination, the secretary shall approve or reject the voting machine or vote tally system. If the secretary approves the machine or system, the secretary shall make a report on the machine or system, together with a written or printed description, drawings and photographs clearly identifying the machine or system and its operation. Upon request, the secretary shall send a copy of the report to any governing body within the state.

(4) Any voting machine or vote tally system approved by the secretary may be used for conducting elections. A machine or system rejected by the secretary may not be used at any election. If a machine or system is changed after the machine or system has been approved by the secretary, the secretary is not required to reexamine or reapprove the machine or system if the secretary determines that the change does not impair the accuracy, efficiency or capacity of the machine or system.

(5) If, after consulting with county clerks, the secretary determines that a voting machine or vote tally system approved by the secretary does not comply with the requirements of ORS 246.560, the secretary may revoke the approval. If the secretary revokes approval, the machine or system may not be used in any election.

[Formerly 258.155; 2005 c.731 §2; 2005 c.797 §65]



Section 246.560 - Requirements for approval of equipment.

(a) Secures to the elector secrecy of voting.

(b) Provides facilities for voting for the candidates of as many political parties or organizations as may make nominations and for or against as many measures as may be submitted.

(c) Permits the elector to vote for any person and as many persons for an office and upon any measure for which the elector has the right to vote.

(d) Permits the elector, except at a primary election, to vote for all the candidates of one party or in part for the candidates of one party and in part for the candidates of one or more other parties.

(e) Correctly records on a separate ballot the votes cast by each elector for any person and for or against any measure.

(f) Provides that a vote for more than one candidate cannot be cast by one single operation of the voting machine or vote tally system except for President and Vice President and electors for those offices.

(g) Provides that straight party pointers shall be disconnected from all candidate pointers.

(h) Contains a device that will duplicate the votes cast by each elector onto a paper record copy.

(i) Contains a device that will allow each elector to view the elector’s paper record copy while preventing the elector from directly handling the paper record copy.

(2) A vote tally system shall be:

(a) Capable of correctly counting votes on ballots on which the proper number of votes have been marked for any office or measure that has been voted.

(b) Capable of ignoring the votes marked for any office or measure if more than the allowable number of votes have been marked, but shall correctly count the properly voted portions of the ballot.

(c) Capable of accumulating a count of the specific number of ballots tallied for a precinct, accumulating total votes by candidate for each office, and accumulating total votes for and against each measure of the ballots tallied for a precinct.

(d) Capable of tallying votes from ballots of different political parties, from the same precinct, in a primary election.

(e) Capable of accommodating the procedure established under ORS 254.155.

(f) Capable of automatically producing precinct totals in either printed, marked, or punched form, or combinations thereof.

[Formerly 258.165; 1987 c.267 §6; 1993 c.713 §47; 1995 c.712 §6; 1999 c.999 §31; 2005 c.731 §3; 2005 c.797 §66]



Section 246.565 - Audit of computerized voting system by Secretary of State; copy of instructions for operation and maintenance; maintenance log.

(2) The county clerk shall obtain a copy of the written instructions for the operation and maintenance of any component of a vote tally system described in subsection (1) of this section. The clerk shall obtain the copy from the manufacturer or vendor of any component and shall retain the copy.

(3) The county clerk shall keep a log of all maintenance performed on any component of a vote tally system after the component is purchased and installed. The county clerk shall distinguish maintenance performed during the period that occurs after the preparatory test conducted under ORS 254.235 (1) and before the public certification test conducted under ORS 254.525.

(4) As used in this section:

(a) "Computer" means, but is not limited to, an electronic device that performs logical, arithmetic or memory functions by the manipulations of electronic or magnetic impulses and includes all input, output, processing, storage, software or communication facilities that are connected or related to such a device in a system or network.

(b) "Computer network" means, but is not limited to, the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals or a complex consisting of two or more interconnected computers.

(c) "Computer program" means, but is not limited to, a series of instructions or statements, in a form acceptable to a computer, that permits the functioning of a computer system in a manner designed to provide appropriate products from the computer system.

(d) "Computer software" means, but is not limited to, computer programs, procedures and associated documentation concerned with the operation of a computer system.

(e) "Computer system" means, but is not limited to, a set of related, connected or unconnected computer equipment, devices and software.

[1989 c.959 §2; 2001 c.965 §25; 2007 c.71 §77]



Section 246.570 - Sale of vote recording systems to counties; security interest.

(2) The Secretary of State on having entered into an agreement with a county may purchase the necessary voting machines or vote tally systems or computers or computer systems using money made available under the provisions of ORS 246.590.

[Formerly 258.405; 1995 c.144 §15]



Section 246.580 - Content of vote recording system sale agreement.

(1) Annual payments of not less than 20 percent of the cost of the voting machines or vote tally systems or computers or computer systems, plus interest, payable on or before December 15.

(2) Payment by the county of maintenance, supplies, storage and transportation costs of the voting machines or vote tally systems or computers or computer systems.

[Formerly 258.415; 1985 c.808 §1; 1995 c.144 §16]



Section 246.590 - Loans from State Treasurer for purchase of voting equipment or computers; Voting Machine Account.

(a) The voting machines or vote tally systems that the Secretary of State has contracted to sell to a county.

(b) Computers or computer systems for the purpose of maintaining and updating elector registration files or for establishing cross-county elector registration files, including those that the Secretary of State has contracted to sell to a county.

(2) The Voting Machine Account is established in the General Fund. The account consists of moneys lent to the Secretary of State under this section and payments collected from counties under ORS 246.600. Moneys in the account are continuously appropriated to the secretary for:

(a) The purchase of voting machines or vote tally systems or computers or computer systems described in subsection (1) of this section; and

(b) Repayment of moneys lent under this section, plus interest.

(3) Moneys lent under this section shall be repaid within five years together with interest at a rate agreed upon by the State Treasurer and the Secretary of State.

[Formerly 258.425; 1993 c.713 §62; 1995 c.144 §17; 2005 c.755 §6]



Section 246.600 - Deposits in Voting Machine Account; repayment to State Treasurer.

[Formerly 258.435; 1995 c.144 §18]



Section 246.610



Section 246.710 - Declaring county elections emergency; process; resumption of elections.

(2) Upon request pursuant to subsection (1) of this section, the Governor shall consult with the Secretary of State to determine whether to declare a county elections emergency.

(3) Within 14 days after consultation with the secretary pursuant to subsection (2) of this section, the Governor shall:

(a) Declare the existence of a county elections emergency in the county; or

(b) Issue a determination that the county’s fiscal situation does not cause the county to conduct elections at a less than minimally adequate level.

(4) As soon as practicable after declaration of an emergency pursuant to subsection (3)(a) of this section and after consultation with the county clerk or county director of elections, the secretary shall provide services in the county to the extent necessary to ensure a minimally adequate level of election services to the electors in the county and all municipal corporations in the county.

(5) If the secretary must perform services in a county pursuant to subsection (4) of this section, the secretary shall seek reimbursement from the Emergency Board for such additional funds and spending authority as the secretary considers necessary.

(6) At any time after declaration of an emergency pursuant to subsection (3)(a) of this section, the governing body of the county or the secretary may request that the Governor, after consultation with the secretary, issue a determination pursuant to subsection (3)(b) of this section.

(7)(a) The county shall resume conducting elections for the electors of the county and all municipal corporations in the county on the earlier of:

(A) The date on which a determination is issued pursuant to subsection (6) of this section; or

(B) Two years after the date on which an emergency is declared in the county pursuant to subsection (3)(a) of this section.

(b) The governing body of the county may request a declaration under subsection (1) of this section at any time before or after the elapse of the two-year period described in paragraph (a)(B) of this subsection in order to ensure continuity of election services in the county. [2013 c.730 §2]

Note: 246.710 was added to and made a part of ORS chapters 246 to 260 by legislative action but was not added to ORS chapter 246 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 6, chapter 730, Oregon Laws 2013, provides:

Sec. 6. No later than February 28, 2017, the Secretary of State, the Director of Veterans’ Affairs and the Director of the Department of Revenue shall each submit a report in the manner provided in ORS 192.245 to the Senate Committee on Rules and the House Committee on Rules. Each report submitted pursuant to this section shall describe the experience of the respective agency in implementing the respective provisions of this 2013 Act and may include recommendations for legislation.

[2013 c.730 §6]



Section 246.810



Section 246.820 - Order to compel county clerk, city elections officer or elections official to comply with interpretation, rule, directive or instruction.

(2) The court shall dispose of the matter under subsection (1) of this section as soon as possible, but in any case not later than the fifth day after the Secretary of State applies for an order.

(3) The remedy provided in this section is cumulative and does not exclude any other remedy against a county clerk, city elections officer or local elections official who fails to comply with an interpretation of any election law or the rule, directive or instruction.

[1957 c.608 §7; 1979 c.190 §36; 1985 c.448 §3; 1995 c.607 §9]



Section 246.830



Section 246.910 - Appeal from Secretary of State, county clerk or other elections official to courts; deadline for filing.

(2) An appeal described in subsection (1) of this section of an order of the Secretary of State approving or disapproving a state initiative petition for circulation for the purpose of obtaining signatures of electors must be filed within 60 days following the date the order is served.

(3) Any party to the appeal proceedings in the circuit court under subsection (1) of this section may appeal from the decision of the circuit court to the Court of Appeals.

(4) The circuit courts and Court of Appeals, in their discretion, may give precedence on their dockets to appeals under this section as the circumstances may require.

(5) The remedy provided in this section is cumulative and does not exclude any other remedy against any act or failure to act by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law or against any order, rule, directive or instruction made by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law.

[1957 c.608 §19; 1975 c.227 §2; 1979 c.190 §38; 1983 c.514 §3; 1995 c.607 §10; 2005 c.797 §26]



Section 246.990



Section 246.991






Chapter 247 - Qualification and Registration of Electors

Section 247.002 - Definitions.

(1) "County clerk" means the county clerk or the county official in charge of elections.

(2) "Elector" means an individual qualified to vote under Article II, section 2, Oregon Constitution.

(3) "Registration card" means a state voter registration card approved by the Secretary of State under ORS 247.171, a federal voter registration application form prescribed by the Federal Election Commission pursuant to the National Voter Registration Act of 1993 (P.L. 103-31) or an electronic record containing an individual’s legal name, age, residence and citizenship information and electronic signature submitted to the Department of Transportation in the manner described in ORS 247.017.

[1979 c.190 §39; 1993 c.713 §1; 2015 c.8 §2]



Section 247.005 - Policy.

[1969 c.337 §3; 1979 c.190 §40]



Section 247.007 - When ballot considered legally cast; when vote counted; prohibition on voting more than once in same election.

(2) A vote for a particular candidate or on a measure shall be counted if the elector is qualified to vote for the particular candidate or on the measure.

(3) If an elector has voted in any election, the elector may not register or update a registration and vote in any election held on the same date.

[1989 c.175 §2; 1993 c.713 §2]



Section 247.008



Section 247.009 - Qualification to vote in political subdivision.

[1983 c.83 §2]



Section 247.010



Section 247.011



Section 247.012 - Method of registering or updating a registration; when registration occurs; minimum registration information required; effect of missing registration information; registration locations.

(a) Delivering by mail or otherwise a completed registration card to any county clerk, the Secretary of State, any office of the Department of Transportation or any designated voter registration agency as described in ORS 247.208;

(b) Personally delivering the card to an official designated by a county clerk under subsection (7) of this section;

(c) Submitting the person’s legal name, age, residence and citizenship information and electronic signature to the Department of Transportation; or

(d) Completing a registration card using the electronic voter registration system described in ORS 247.019.

(2) If a registration card is mailed or delivered to:

(a) Any person other than a county clerk or the Secretary of State, the person shall forward the card to a county clerk or the Secretary of State not later than the fifth day after receiving the card; or

(b) The Secretary of State or a county clerk for a county other than the county in which the person applying for registration resides, the Secretary of State or county clerk shall forward the card to the county clerk for the county in which the person resides not later than the fifth day after receiving the card.

(3) Registration of a qualified person occurs:

(a) When a legible, accurate and complete registration card is received in the office of any county clerk, the Office of the Secretary of State, an office of the Department of Transportation, a designated voter registration agency under ORS 247.208 or at a location designated by a county clerk under subsection (7) of this section;

(b) On the date a registration card is postmarked if the card is received after the 21st day immediately preceding an election but is postmarked not later than the 21st day immediately preceding the election and is addressed to an office of any county clerk, the Office of the Secretary of State, an office of the Department of Transportation or any designated voter registration agency as described in ORS 247.208; or

(c) In the case of a registration card missing a date of birth, containing an incomplete date of birth or containing an unintentional scrivener’s error that is supplied or corrected as described in subsection (4) or (6) of this section, on the date that registration would have occurred if the registration card had not been missing the date of birth, contained an incomplete date of birth or contained the scrivener’s error.

(4) Except as provided in ORS 247.125, if a registration card is legible, accurate and contains, at a minimum, the registrant’s name, residence address, date of birth and signature, the county clerk shall register the person. If this information is missing from the registration card or the date of birth is incomplete, the county clerk shall attempt to contact the person to obtain the missing or incomplete information. The county clerk may supply the registrant’s date of birth from any previous registration of the registrant.

(5) If a registration card meets the requirements of subsection (4) of this section but is missing an indication of political party affiliation, the registrant shall be considered not affiliated with any political party. This subsection does not apply if an elector is updating a registration.

(6) If a registration card contains an unintentional scrivener’s error, the county clerk may attempt to contact the person to correct the error.

(7) A county clerk may appoint officials to accept registration of persons at designated locations. The appointments and locations shall be in writing and filed in the office of the county clerk. The county clerk shall be responsible for the performance of duties by those appointed.

(8) A registration card received and accepted under this section shall be considered an active registration.

(9) A registration may be updated at any time.

[1979 c.190 §41; 1985 c.808 §1a; 1989 c.20 §1; 1989 c.173 §5; 1989 c.979 §2; 1993 c.713 §6; 1995 c.742 §1; 1999 c.410 §6; 1999 c.824 §1; 2008 c.53 §1; 2009 c.511 §1; 2009 c.914 §3; 2011 c.607 §1; 2015 c.8 §3]



Section 247.013 - Where person considered registered; change of residence address between counties; registration updates; when registration considered active or inactive.

(2) An elector who changes residence address from the county in which the elector is registered to a different county within the state, in order to vote in an election, must be an elector registered in the county in which the new residence address of the elector is located.

(3) If there is a change in any information required for registration under this chapter, and the elector has not changed residence address to another county, the registration of the elector may be updated as provided in this chapter.

(4) Notwithstanding subsections (2) and (3) of this section, if an elector changes residence address from the county in which the elector is registered to a different county within the state, the elector need not register again if the registration of the elector is updated.

(5) If the county clerk does not have evidence of a change in any information required for registration under this chapter for an elector, the registration of the elector shall be considered active.

(6) The registration of an elector shall be considered inactive if:

(a) The county clerk has received evidence that there has been a change in the information required for registration under this chapter or the elector has neither voted nor updated the registration for a period of not less than five years; and

(b) The county clerk has mailed the notice described in ORS 247.563.

(7) The registration of an elector shall not be moved to an inactive file during the 60-day period prior to any election because the elector has neither voted nor updated the registration for a period of not less than five years.

(8) The inactive registration of an elector must be updated before the elector may vote in an election.

[1993 c.713 §8; 1999 c.410 §7; 1999 c.824 §2; 2001 c.965 §44]



Section 247.014 - Transfer of voter registration information by Department of Transportation.

[1991 c.940 §4]



Section 247.015 - Other registration procedures.

(2) On written request from a qualified person who by physical incapacity cannot register in the office of the county clerk, the county clerk of the county in which the person resides shall send the person a registration card or register the person at the person’s residence.

(3) An otherwise qualified person who will become a United States citizen after the 21st calendar day immediately preceding an election may register before the 20th day before the election. The county clerk of the county in which the person resides shall cancel the person’s registration before the election unless the person appears before the county clerk and provides evidence of citizenship.

[1979 c.190 §42; 1979 c.507 §1a; 1989 c.20 §2; 1995 c.742 §18; 2001 c.965 §1; 2007 c.555 §3]



Section 247.016 - Registration of person who is 17 years of age; limitation on public record disclosure.

(2) A person who registers to vote under subsection (1) of this section may not vote in an election until the person attains the age of 18 years.

(3) If a person who registers to vote under subsection (1) of this section will be under 18 years of age on the date of the next election held on a date listed in ORS 171.185 or the next special election, the person’s voter registration information, including but not limited to the person’s name and any identifying information, may not be disclosed as a public record under ORS 192.410 to 192.505.

[2007 c.555 §2; 2015 c.8 §8]



Section 247.017 - Transfer of voter registration materials to Secretary of State from Department of Transportation; opt-out of voter registration; rules.

(2) Upon receiving the electronic record for, and electronic signature of, a person described in subsection (1) of this section, the Secretary of State shall provide the information to the county clerk of the county in which the person may be registered as an elector. The secretary or county clerk shall notify each person of the process to:

(a) Decline being registered as an elector.

(b) Adopt a political party affiliation.

(3) If a person notified under subsection (2) of this section does not decline to be registered as an elector within 21 calendar days after the Secretary of State or county clerk issues the notification, the person’s electronic record and electronic signature submitted under subsection (1) of this section will constitute a completed registration card for the person for purposes of this chapter. The person shall be registered to vote if the county clerk determines that the person is qualified to vote under Article II, section 2, of the Oregon Constitution, and the person is not already registered to vote.

(4) A county clerk may not send a ballot to, or add to an elector registration list, a person who meets eligibility requirements until at least 21 calendar days after the Secretary of State or county clerk provided notification to the person as described in subsection (2) of this section.

(5) The Secretary of State shall adopt rules required to implement this section.

[Formerly 802.090; 1995 c.742 §2; 2007 c.555 §4; 2015 c.8 §1]



Section 247.019 - Electronic voter registration; rules.

(a) Oregon driver license, as defined in ORS 801.245;

(b) Oregon driver permit, as defined in ORS 801.250; or

(c) State identification card, issued under ORS 807.400.

(2) The electronic voter registration system shall allow a qualified person to complete and deliver a registration card electronically. A registration card delivered under this section is considered delivered to the Secretary of State for purposes of this chapter.

(3) A person who completes a registration card electronically under this section consents to the use of the person’s driver license, driver permit or state identification card signature for voter registration purposes.

(4) The Department of Transportation shall provide to the Secretary of State a digital copy of the driver license, driver permit or state identification card signature of each person who completes a registration card under this section.

[2009 c.914 §2]



Section 247.020



Section 247.025 - Registration deadline; required address.

(1) A person’s registration card must be received at an office or location described in ORS 247.012 not later than the time the office or location closes for business on the 21st day immediately preceding the election, but in no case later than midnight of the 21st day immediately preceding the election;

(2) A person’s registration card must be postmarked not later than the 21st day immediately preceding the election and be addressed to an office of any county clerk, the Office of the Secretary of State, an office of the Department of Transportation or any designated voter registration agency as described in ORS 247.208; or

(3) A person’s registration card must be delivered electronically as described in ORS 247.019 not later than 11:59 p.m. of the 21st day immediately preceding the election.

[1979 c.190 §43; 1985 c.833 §1; 1987 c.719 §9; 1987 c.733 §1; 1993 c.713 §7; 1999 c.410 §8; 2008 c.53 §2; 2010 c.9 §2]



Section 247.028



Section 247.030



Section 247.031



Section 247.035 - Rules to consider in determining residence of person for voting purposes.

(a) The person’s residence shall be the place in which habitation is fixed and to which, when the person is absent, the person intends to return.

(b) If a person’s property is split by a jurisdictional line, the person shall be registered where the residence is located. If the residence is split by a jurisdictional line, the person shall register where the greatest value of the residence is located according to county assessment and taxation records.

(c) A person shall not be considered to have gained a residence in any location in this state into which the person comes for temporary purposes only, without the intention of making it the person’s home.

(d) If a person moves to another state with the intention of making a permanent home, the person shall be considered to have lost residence in this state.

(e) If a person goes from this state into any other state or territory and votes there, the person shall be considered to have lost residence in this state.

(f) A person who has left the place of the person’s residence for a temporary purpose only shall not be considered to have lost residence.

(2) Notwithstanding subsection (1) of this section, a person who has left the place of the person’s residence for a temporary purpose only, who has not established another residence for voter registration purposes and who does not have a place in which habitation is fixed shall not be considered to have changed or lost residence. The person may register at the address of the place the person’s residence was located before the person left.

(3) An elections official may consider, but is not limited to considering, the following factors in determining residency of a person for voter registration purposes:

(a) Where the person receives personal mail;

(b) Where the person is licensed to drive;

(c) Where the person registers motor vehicles for personal use;

(d) Where any immediate family members of the person reside;

(e) The address from which the person pays for utility services; and

(f) The address from which the person files any federal or state income tax returns.

[Formerly 250.410; 1995 c.214 §1]



Section 247.038 - Registration of person who is homeless or resides in identifiable location.

(2) For purposes of this chapter:

(a) The residence address of a person who is homeless or resides in a shelter, park, motor home, marina or other identifiable location may be any place within the county describing the physical location of the person; and

(b) The mailing address of a person who is homeless or resides in a shelter, park, motor home, marina or other identifiable location may be the office of the county clerk.

[1993 c.493 §104; 2007 c.553 §1]



Section 247.040



Section 247.045



Section 247.050



Section 247.060



Section 247.070



Section 247.080



Section 247.090



Section 247.100



Section 247.110



Section 247.111



Section 247.120



Section 247.121



Section 247.125 - Alteration of registration card prohibited; exceptions.

(a) An elections officer in the performance of official duties.

(b) The person who supplies the information on the registration card for the purpose of registering to vote.

(2) A county clerk may not register a person who alters any information printed on a registration card regarding:

(a) The indication that the person is a citizen of the United States; or

(b) The signature statement in which the person attests to the person’s qualifications as an elector and the information supplied on the voter registration card.

[1985 c.808 §6; 2009 c.511 §2]



Section 247.130



Section 247.131



Section 247.140



Section 247.141



Section 247.145



Section 247.150



Section 247.151



Section 247.155



Section 247.160



Section 247.161



Section 247.165



Section 247.170



Section 247.171 - State and federal voter registration cards; Secretary of State approval of voter registration application forms of voter registration agencies; content of voter registration cards.

(2) The Secretary of State shall approve any voter registration application form developed for use by any agency designated as a voter registration agency under ORS 247.208.

(3) Each voter registration card designed or approved by the Secretary of State shall describe the penalties for knowingly supplying false information on the registration card and shall contain space for a person to provide the following information:

(a) Full name;

(b) Residence address, mailing address or any other information necessary to locate the residence of the person offering to register to vote;

(c) The name of the political party with which the person is affiliated, if any;

(d) Date of birth;

(e) An indication that the person is a citizen of the United States; and

(f) A signature attesting to the fact that the person is qualified to be an elector.

(4) Any form containing a voter registration card may also include space for a person to provide:

(a) A telephone number where the person may be contacted; and

(b) If previously registered to vote in this state, the name then supplied by the person and the county and, if known, the address of previous registration.

(5) A person shall not supply any information under subsection (3) or (4) of this section knowing it to be false.

(6) A county clerk or other person accepting registration cards shall not request any information unless it is authorized by state or federal law.

(7) A person shall attest to the information supplied on the voter registration card by signing the completed registration card.

(8) Any completed and signed registration card described in subsection (3) of this section shall be the official registration card of the elector.

[1957 c.608 §36; 1965 c.464 §2; 1971 c.241 §5; 1975 c.678 §16; 1977 c.168 §4; 1979 c.190 §47; 1985 c.808 §4; 1985 c.833 §3; 1987 c.320 §150; 1987 c.719 §11; 1987 c.733 §3; 1989 c.20 §3; 1989 c.173 §1; 1989 c.979 §5; 1993 c.713 §10; 1995 c.742 §3; 2015 c.8 §4]



Section 247.174 - Determining if person qualified to register or update registration; hearing.

(2) The county clerk or official designated by the county clerk to register persons as electors may reject any registration or update of a registration if the clerk or official determines that the person is not qualified or that the registration card is illegible, inaccurate or incomplete. The clerk or official shall promptly notify the person of the rejection.

(3) A person whose registration or update to a registration is rejected may apply to the county clerk not later than the 10th day after the rejection for a hearing on the person’s qualifications to register or update the registration. Not later than the 10th day after the date the county clerk receives the application, the clerk shall notify the applicant of the place and time of the hearing on the qualifications. The hearing shall be held not sooner than the second nor later than the 20th day after notice is given. At the hearing the applicant may present evidence of qualification. If the county clerk, upon the conclusion of the hearing, determines that the applicant is qualified, the county clerk shall register or update the registration of the applicant.

[Formerly 247.141; 1983 c.83 §28; 1985 c.471 §2; 1985 c.833 §4; 1987 c.719 §12; 1987 c.733 §4; 1993 c.713 §11]



Section 247.176 - Request for delivery of registration card; rules.

(a) Any person may request delivery from the Secretary of State of not more than an aggregate total of 5,000 registration cards prepared under ORS 247.171; and

(b) Upon receiving a request under this subsection, the Secretary of State shall deliver to the person the number of registration cards requested that does not exceed an aggregate total of 5,000.

(2) The Secretary of State shall adopt rules describing when the Secretary of State will honor requests for delivery of more than 5,000 registration cards prepared under ORS 247.171.

[1989 c.173 §7; 1995 c.712 §7]



Section 247.178 - Distribution of registration cards.

[Formerly 247.045; 1993 c.713 §12; 1993 c.741 §20]



Section 247.180



Section 247.181 - Voter notification card.

(2) When an elector registers or updates a registration, the county clerk shall issue the elector a new voter notification card by nonforwardable mail.

(3) If an elector loses a voter notification card the elector may apply to the county clerk for a new card, and the county clerk shall issue the elector a new card by nonforwardable mail.

[1957 c.608 §38; 1977 c.508 §1; 1979 c.190 §50; 1979 c.519 §6a; 1981 c.173 §12; 1993 c.713 §13; 1995 c.742 §4; 2013 c.243 §1]



Section 247.190



Section 247.191 - Correction of registration and voter notification cards when precinct boundaries changed.

[1957 c.608 §39; 1975 c.675 §8; 1979 c.190 §51; 1979 c.519 §7a; 1985 c.808 §5; 1995 c.742 §5; 2013 c.243 §2]



Section 247.195 - Inquiry into validity of registration; hearing; cancellation.

(2) Not later than the 20th day after the date of mailing of the statement, the elector, in writing, may state that the information on the registration card is correct or may request a change in the information on the card. Upon receipt of the statement or request, the county clerk shall determine whether the information satisfies the inquiry. If the county clerk determines that the inquiry has not been satisfied, the county clerk shall schedule a hearing and shall notify the elector of the place and time of the hearing. The hearing shall be held not sooner than the second nor later than the 20th day after notice is given. At the hearing, the elector may present evidence of qualification. If the county clerk, upon the conclusion of the hearing, determines that the elector’s registration is not valid, the county clerk shall cancel the registration.

[1981 c.173 §16; 1985 c.471 §3; 1989 c.503 §3; 1993 c.713 §14]



Section 247.200



Section 247.201



Section 247.203 - Change, termination or adoption of party affiliation before primary election.

(1) Change the elector’s political party affiliation if the elector’s immediate past registration record shows the elector was or is registered as affiliated with a political party.

(2) Terminate affiliation with a political party if the elector’s immediate past registration record shows the elector was or is registered as affiliated with a political party.

(3) Adopt a political party affiliation if the elector’s immediate past registration shows that the elector was not or is not registered as affiliated with a political party.

[1987 c.719 §§5,22; 1989 c.965 §§1,2; 1993 c.713 §15; 1995 c.712 §8; 1995 c.755 §1; 1999 c.999 §32]



Section 247.205



Section 247.208 - Voter registration agencies; designation; prohibited activities; required services; assessment of compliance with federal guidelines.

(2) Services required by the National Voter Registration Act of 1993 (P.L. 103-31) shall be made available in connection with any registration card at each voter registration agency designated by the Secretary of State.

(3) A person providing services referred to in subsection (2) of this section at a voter registration agency shall not:

(a) Seek to influence the political preference or party registration of a person registering to vote;

(b) In accordance with provisions of the Oregon Constitution, display such political preference or party allegiance;

(c) Make any statement to a person registering to vote or take any action the purpose or effect of which is to discourage a person from registering to vote;

(d) Make any statement to a person registering to vote or take any action the purpose or effect of which is to lead the person to believe that a decision to register or not to register has any bearing on the availability of services or benefits; or

(e) Seek to induce any person to register or vote in any particular manner.

(4) Each state agency required to be designated a voter registration agency under the National Voter Registration Act of 1993 (P.L. 103-31) shall, with each application for service or assistance and with each recertification, renewal or change of address form relating to the service or assistance:

(a) Distribute a registration card, including all statements required under the National Voter Registration Act of 1993 (P.L. 103-31); and

(b) Provide a form including other information required by the National Voter Registration Act of 1993 (P.L. 103-31).

(5) Information relating to a declination to register to vote in connection with an application made at an office described in subsection (4) of this section shall not be used for any purpose other than voter registration.

(6) A completed registration card accepted at a voter registration agency designated under this section shall be delivered to a county clerk or the Secretary of State.

(7) At least once each biennium, the Secretary of State shall:

(a) Assess new and developing federal guidelines regarding compliance with the National Voter Registration Act of 1993 (P.L. 103-31);

(b) Identify steps necessary to ensure ongoing compliance with the National Voter Registration Act of 1993 (P.L. 103-31);

(c) Identify barriers to and research opportunities for ensuring the accuracy, security and efficiency of current voter registration processes at voter registration agencies designated under this section; and

(d) Identify ways to improve use of current technology.

[1993 c.713 §5; 2011 c.374 §3]



Section 247.210



Section 247.211



Section 247.220



Section 247.230



Section 247.240



Section 247.250



Section 247.251



Section 247.260



Section 247.261



Section 247.270



Section 247.280



Section 247.282



Section 247.284



Section 247.286



Section 247.288



Section 247.290 - Registration update requirement; procedure; exceptions.

(a) The residence address of the elector is changed for any reason within the county in which the elector is registered, except as provided in subsection (3) of this section;

(b) The elector desires to change or adopt a political party affiliation;

(c) The mailing address of the elector is changed, except as provided in subsection (3) of this section; or

(d) The name of the elector is changed, except as provided in ORS 254.411.

(2) A registration may be updated by an elector in the same manner as an original registration or by the county clerk as provided in this chapter.

(3) An elector need not update a registration if:

(a) The United States Postal Service or a city or county changes the residence or mailing address of the elector and the residence of the elector has not been relocated; or

(b) The registration of the elector has been updated by the county clerk under ORS 247.292 or 247.296.

[1957 c.608 §43; 1961 c.115 §1; 1965 c.583 §1; 1971 c.241 §2; 1975 c.678 §18; 1979 c.190 §52; 1981 c.173 §13; 1985 c.471 §4; 1987 c.733 §5; 1989 c.20 §4; 1993 c.493 §1; 1993 c.713 §§16,16a; 1995 c.742 §6; 1999 c.318 §1; 1999 c.410 §12; 2007 c.154 §6]



Section 247.292 - Update of registration of elector changing residence; procedure.

(a) The elector indicating a residence or mailing address that is different from the residence or mailing address for the elector as contained in the records of the county clerk;

(b) The United States Postal Service indicating a residence address that is different from the residence address for the elector as contained in the records of the county clerk; or

(c) The Secretary of State as provided in ORS 247.017 or 247.295.

(2) When a county clerk updates the registration of an elector under subsection (1) of this section, the clerk shall send a new voter notification card by nonforwardable mail to the elector as provided in ORS 247.181. The clerk shall include a notice stating that if the residence address or mailing address is not correct, the elector must notify the clerk.

(3) An elector is not disqualified from voting due to any error relating to an update of registration made under this section.

[1993 c.713 §17a; 2007 c.881 §6; 2008 c.53 §3; 2013 c.243 §3; 2015 c.8 §5]



Section 247.294



Section 247.295 - Verification of addresses of electors; change of address service.

(2) If the secretary determines that the address of an elector is different from the address for the elector as contained in the records of the county clerk, the secretary shall provide the information obtained under this section to the county clerk of each affected county. Based on information received under this section, each county clerk shall update the registration of electors in the county if the clerk determines that an update is required.

[2008 c.53 §8; 2010 c.9 §3]



Section 247.296 - Verification of addresses of electors; update of registration; notice; cancellation prohibited during certain periods.

(2) Based on information obtained under subsection (1) of this section, the county clerk shall automatically update the registration of an elector under ORS 247.292 or mail a notice described in ORS 247.563.

(3) The registration of an elector shall not be canceled during the 90-day period prior to any primary or general election based on information obtained under this section.

[1993 c.713 §17d; 1995 c.742 §15; 1999 c.59 §63; 1999 c.318 §2; 1999 c.999 §32a]



Section 247.298 - Extension of time for automatic updates under ORS 247.292.

[1993 c.713 §17e; 1999 c.410 §13]



Section 247.300



Section 247.302 - Effective date of registration automatically updated by county clerk.

(2) The effective date of a voter registration updated under ORS 247.296 is the date on which the county clerk changes the address information on the voter registration file.

[1993 c.713 §17f; 1999 c.410 §14; 2009 c.511 §3; 2015 c.8 §6]



Section 247.303 - Deadline for updating registration.

[1999 c.410 §10]



Section 247.304



Section 247.306



Section 247.307 - Issuance of ballot when registration updated after registration deadline.

(a) The county clerk shall issue a ballot to the elector if the elector’s registration was inactive prior to updating; or

(b) The county clerk shall issue a replacement ballot upon request from the elector if the elector’s registration was active prior to updating.

(2) If the county clerk receives a registration card updating an elector’s residence or mailing address after the deadline in ORS 247.025, the county clerk shall reissue a ballot to the elector if the elector’s registration was active prior to updating.

(3)(a) If the county clerk is required to reissue a ballot under subsection (2) of this section, the county clerk shall:

(A) Verify the registration of the elector and ensure that another ballot has not been returned by the elector;

(B) Mark the return identification envelope clearly so that it may be readily identified as a reissued ballot; and

(C) Reissue the ballot by mail or other means.

(b) A ballot reissued under this section must be received at the office of the county clerk, a place of deposit designated by the county clerk or any location described in ORS 254.472 or 254.474 not later than the end of the period determined under ORS 254.470 (1) on the date of the election. Upon receiving a voted ballot reissued under this section, the county clerk shall process the ballot.

(4) Ballots issued under this section need not be mailed to electors after the fifth day before the date of the election and may be obtained by the elector in person from the county clerk up until and including the date of the election.

[1999 c.410 §11; 2007 c.154 §7; 2008 c.53 §4; 2009 c.511 §23]



Section 247.310



Section 247.320



Section 247.330



Section 247.340



Section 247.410 - Eligibility to vote for President or Vice President, or electors, only.

(1) Did not vote for the nomination of such candidates in another state during the six months immediately preceding the person’s request for registration to vote for the nomination of such candidates in the primary election in this state; or

(2) Did not vote for the election of such candidates in another state during the six months immediately preceding the person’s request for registration to vote for the election of such candidates in the general election in this state.

[1961 c.114 §2; 1973 c.150 §1; 1979 c.190 §54; 1979 c.519 §9a; 1987 c.267 §7; 1995 c.712 §10; 1999 c.999 §33]



Section 247.420 - Special ballot for voting under ORS 247.410.

(2) No person shall supply any information under subsection (1) of this section, knowing it to be false.

[1961 c.114 §3; 1969 c.153 §1; 1975 c.678 §19; 1979 c.190 §55; 1999 c.410 §16]



Section 247.430



Section 247.435 - Eligibility of elector who moves to another state to vote in presidential elections.

[Formerly 253.300; 1987 c.267 §8; 1995 c.712 §11; 1999 c.410 §17; 1999 c.999 §34]



Section 247.440



Section 247.450



Section 247.460



Section 247.470



Section 247.510



Section 247.520



Section 247.550



Section 247.555 - Cancellation of registration.

(a) At the request of the elector;

(b) Upon the death of the elector;

(c) If the county clerk receives written evidence that the elector has registered to vote in another county in this state or in another state; or

(d) If the elector has not responded to a notice described in ORS 247.563 and has not voted or updated a registration during the period beginning on the date the notice is sent and ending on the day after the date of the second regular general election that occurs after the date the notice was sent.

(2) If the registration of an elector is canceled, the elector, in order to vote in an election, must register as provided in this chapter.

[1993 c.713 §24]



Section 247.560



Section 247.563 - Notice to elector whose registration appears invalid; contents; effect of notice; exceptions.

(2) The notice shall be sent by forwardable mail and shall include a postage prepaid, preaddressed return card on which the elector may state the elector’s current residence and mailing address. The notice shall advise the elector that:

(a) The elector should return the card promptly;

(b) If the card is not returned by the 21st calendar day immediately preceding an election, the elector may be required to complete a new registration card in order to vote in an election; and

(c) The elector’s registration will be canceled if the elector neither votes nor updates the registration before two general elections have been held.

(3) When the county clerk mails a notice under this section, the registration of the elector shall be considered inactive until the elector updates the registration, the registration is canceled or the clerk determines that the registration should be considered active.

(4) This section does not apply when the county clerk receives written evidence from the elector or another county clerk indicating a change of residence or mailing address or from the United States Postal Service indicating a change of residence address and the registration of the elector is automatically updated by the county clerk under any provision of this chapter.

[1993 c.713 §25; 1999 c.410 §19; 2001 c.965 §45; 2007 c.881 §7]



Section 247.565



Section 247.567



Section 247.570 - Notice of deaths to Secretary of State and county clerk; effect of notice.

(2) Not later than five business days after receiving information from the county registrar under subsection (1) of this section, the county clerk shall furnish the information to the Secretary of State. The Secretary of State shall furnish a copy of the appropriate names received under this subsection to each county clerk. Each county clerk immediately shall cancel the registrations of those persons.

(3) The Oregon Health Authority, during the last week of each month, shall furnish to the Secretary of State a list of the name, age, date of birth, county of residence and residence address of each resident of this state who has died during the preceding month and for whom a report of death was not submitted to a county registrar. The Secretary of State shall furnish a copy of the appropriate names to each county clerk. Each county clerk immediately shall cancel registrations of those persons.

[1963 c.346 §4; 1979 c.190 §60; 2003 c.596 §1; 2009 c.595 §193; 2013 c.366 §72]



Section 247.575



Section 247.580 - County clerk to retain notices or elector listings for two years.

(2) If the elector registration records of a county are mechanically maintained, the county clerk may satisfy the requirements of subsection (1) of this section by maintaining for two years:

(a) Computer listings of electors to whom the clerk issued notices or any other correspondence under ORS 247.195, 247.292, 247.296, 247.563 and 247.570 and facsimile copies of notices and correspondence; or

(b) Microfilm records of the listings and copies.

[1963 c.346 §5; 1975 c.766 §3; 1979 c.190 §61; 1981 c.173 §18; 1985 c.808 §8b; 1993 c.713 §26; 1999 c.410 §20]



Section 247.585



Section 247.590



Section 247.595



Section 247.600



Section 247.610



Section 247.620



Section 247.625



Section 247.630



Section 247.640



Section 247.650



Section 247.905



Section 247.910



Section 247.915



Section 247.920



Section 247.925



Section 247.935



Section 247.940 - List of active electors; delivery without charge to political parties.

(2) If the county clerk receives a request under subsection (1) of this section, the clerk shall deliver the list not later than:

(a) Ten days after receiving the request; or

(b) The date requested, provided that the date requested is more than 10 days after the request was made and at least 10 days before the date of any primary election, general election or special congressional election.

(3) The county clerk may not charge for preparation or delivery of the list supplied under this section.

[1979 c.190 §63; 1979 c.519 §13a; 1989 c.637 §1; 1991 c.107 §2; 1993 c.797 §21; 1995 c.712 §12; 1995 c.742 §8; 1999 c.999 §35; 2007 c.542 §16]



Section 247.945 - List of county or statewide electors; delivery to any person; charges.

(2) The county clerk shall collect and pay into the county treasury a charge for the actual cost of supplying lists under subsection (1) of this section.

(3) The county clerk shall keep a record of all persons to whom a list of electors is delivered under this section.

(4) Upon request, the Secretary of State shall deliver to any person a statewide list of electors. The secretary shall charge a fee of $500 for delivering a list under this subsection. The list may not contain any information about participants in the Address Confidentiality Program established under ORS 192.820 to 192.868.

[1969 c.421 §§8,9; 1979 c.190 §64; 1989 c.637 §2; 1995 c.712 §13; 1999 c.999 §36; 2007 c.542 §17; 2007 c.570 §7a]



Section 247.955 - Use of lists of electors for commercial purposes prohibited; exceptions.

(2) A person shall not be considered to use for commercial purposes any information contained in a list of electors made available or supplied under ORS 247.940 or 247.945 if the person obtains the list of electors for the purposes of resale to candidates or political committees for political purposes only.

[1969 c.421 §10; 1979 c.190 §65; 1989 c.637 §3]



Section 247.965 - When residence address of elector exempt from disclosure as public record; request for exemption.

(2) The county clerk shall keep the residence address of an elector exempt from disclosure as a public record under ORS 192.410 to 192.505 if the elector making the request demonstrates to the satisfaction of the county clerk that the elector’s personal safety or the safety of any family member residing with the elector is in danger if the elector’s address remains available for public inspection.

(3) The county clerk shall automatically mail a ballot to an elector whose residence address is exempt from disclosure under this section.

(4) An exemption from disclosure granted under this section shall remain in effect until the elector requests termination of the exemption or the elector is required to update the elector’s registration. If the elector is required to update the elector’s registration, the elector may apply for another exemption from disclosure.

(5) An exemption from disclosure granted under this section includes an exemption from disclosure of the residence address of an elector under ORS 247.940 or 247.945.

(6) A county clerk shall not be held liable for:

(a) Granting or denying an exemption from disclosure under this section; or

(b) Any unauthorized release of a residence address granted an exemption from disclosure under this section.

[1993 c.616 §2; 1995 c.742 §9; 1999 c.410 §21]



Section 247.967 - Conditions where disclosure of elector’s residence address required; procedure; exception.

(1) Except as provided in subsection (3) of this section, the county clerk may disclose the residence address of an elector exempt from public disclosure under ORS 247.965 if the county clerk receives a court order or a request from any law enforcement agency to disclose the address.

(2) A petition may be filed with the circuit court of the county in which the administrative offices of the county clerk are located requesting disclosure of the residence address of any elector exempt from disclosure under ORS 247.965. The petitioner shall have the burden of showing the disclosure would not constitute an unreasonable invasion of privacy.

(3) The county clerk may not disclose the actual address, as defined in ORS 192.820, of an Address Confidentiality Program participant under ORS 192.820 to 192.868.

[1993 c.616 §3; 2007 c.542 §13]



Section 247.969 - Definition of "personal safety" for purposes of ORS 247.965; rules.:

(a) Been a victim of domestic violence;

(b) Obtained orders issued under ORS 133.055;

(c) Contacted a law enforcement officer involving domestic violence or other physical abuse;

(d) Obtained a temporary restraining or other no contact order to protect the person from future physical harm; or

(e) Filed other criminal or civil legal proceedings regarding physical protection.

(2) A rule adopted by the Secretary of State under subsection (1) of this section may list other examples of evidence that the elector’s personal safety or the safety of any family member residing with the elector is in danger. The other examples shall be similar in nature to the evidence described in subsection (1) of this section.

[1993 c.616 §7]



Section 247.971



Section 247.973 - Status of signature on voter registration card as public record; copies of signature prohibited; voter registration documents or information exempt from disclosure.

(2) A person may not make a copy of or provide to another person a copy of an individual’s signature submitted under this chapter for purposes of registering to vote.

(3) Subsection (2) of this section does not apply to copies made by any elections official acting in an official capacity for purposes of administering the provisions of ORS chapters 246 to 260 or any rules adopted thereunder.

(4) Identifying information or documents submitted by an individual for purposes of registering to vote as required under the Help America Vote Act of 2002 (P.L. 107-252) are exempt from disclosure under ORS 192.410 to 192.505.

(5) Identifying information relating to a disability of an elector that is entered into official voter registration records by an elections official is exempt from disclosure under ORS 192.410 to 192.505.

[1999 c.824 §4; 2003 c.803 §15; 2007 c.156 §1]



Section 247.990



Section 247.991






Chapter 248 - Political Parties; Presidential Electors

Section 248.002 - Definitions.

(1) "Committee office" means chairperson, vice chairperson or other office the county or state central committee of a political party creates to govern the business of the committee.

(2) "County clerk" means the county clerk or the county official in charge of elections.

(3) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(4) "Member" means an individual who is registered as being affiliated with the political party.

[1979 c.190 §67]



Section 248.004 - Powers of political parties; liability of political parties and of officers, employees and members of political parties.

(2) A major or minor political party shall be treated for purposes of contractual, tort or other liability as a nonprofit corporation.

(3) Officers and employees of a major or minor political party, including officers and employees of local subdivisions of the parties, shall be treated as officers and employees of nonprofit corporations for liability for all matters relating to the political party.

(4) Any member of a governing body of a major or minor political party, including local subdivisions of the parties, shall be treated as directors of nonprofit corporations for liability for all matters relating to the political party. If the bylaws of a party designate a central committee, such as a state, county or congressional district central committee, as the governing body of the party, then the members of the central committee shall be directors of the party for purposes of this section.

(5) Notwithstanding ORS 65.157, creditors of a major or minor political party may not proceed against members of the political parties for liabilities members owe to the parties arising from their party membership.

(6) This section does not affect the liability of political committee directors, treasurers and candidates as provided in ORS chapter 260.

[1993 c.797 §5]



Section 248.005 - Parties to insure widest and fairest representation of members.

[1975 c.779 §1; 1979 c.190 §68]



Section 248.006 - Qualification and maintenance of status as major political party; loss of status as major political party; calculation of number of party members.

(2) The number of electors described in subsection (1) of this section shall be calculated based on the number of electors registered in this state and eligible to vote, as reported on the official abstracts of the election, at the general election immediately preceding the deadline specified in subsection (1) of this section.

(3) After an affiliation of electors becomes a major political party under subsection (1) of this section, in order to maintain status as a major political party subject to ORS 248.007, the party must satisfy the registration requirement of subsection (1) of this section not later than the 275th day before each primary election.

(4) An affiliation of electors ceases to be a major political party if the registration requirements of subsection (1) of this section are not satisfied by the 275th day before each primary election. The affiliation of electors ceases to be a major political party on the date the Secretary of State determines that the registration requirement is not satisfied.

(5) When an affiliation of electors has not satisfied the registration requirement of subsection (1) of this section for the first time, at the request of a representative of the affiliation of electors, the Secretary of State shall determine not less than once each month whether at least five percent of the number of eligible electors registered in this state are registered as members of the party. After an affiliation of electors has qualified as a major political party, the Secretary of State shall determine on the 274th day before each primary election whether the major political party has satisfied the registration requirements described in subsection (3) of this section.

[1979 c.190 §69; 1993 c.797 §1; 1995 c.712 §14; 2001 c.721 §1]



Section 248.007 - Organization of major political parties; applicability of ORS 248.012 to 248.315; election of precinct committeepersons; notice to Secretary of State; use of primary election.

(2) The provisions of ORS 248.012 to 248.315 do not apply to a major political party if the party has notified the Secretary of State as provided in subsection (5) of this section that the party does not intend to be subject to the provisions of ORS 248.012 to 248.315. References to precinct committeepersons in any provisions of ORS chapters 246 to 260 do not apply to a party described in this subsection.

(3) ORS 248.012 to 248.315 apply only to a major political party that has notified the Secretary of State as provided in subsection (5) of this section that the political party intends to be subject to the provisions of ORS 248.012 to 248.315. References to precinct committeepersons in any provisions of ORS chapters 246 to 260 shall apply to a party described in this subsection. If a major political party fails to notify the Secretary of State under this subsection, the party shall be considered subject to the provisions of ORS 248.012 to 248.315.

(4) A major political party shall notify the Secretary of State as provided in subsection (5) of this section if the party does not intend to be subject to the provisions of ORS 248.012 to 248.315 except that the party intends to elect precinct committeepersons. If a party notifies the Secretary of State under this subsection, the party shall elect precinct committeepersons only as provided in ORS 248.015 and shall elect precinct committeepersons in the same manner in all precincts in this state.

(5) Not later than the 274th day before the date of the primary election, a major political party shall notify the Secretary of State in writing whether or not the party intends to be subject to the provisions of ORS 248.012 to 248.315 or whether the party intends to elect precinct committeepersons under subsection (4) of this section. If the major political party does not intend to be subject to the provisions of ORS 248.012 to 248.315 or intends to elect precinct committeepersons under subsection (4) of this section, the party shall file with the Secretary of State, at the same time notice is given under this subsection, a copy of its organizational documents setting forth the manner in which its officers and managing committees are selected or any other manner in which it conducts its affairs.

(6) In each even-numbered year, a major political party shall file with the Secretary of State a statement indicating that the party is operating subject to ORS 248.012 to 248.315 or a copy of current organizational documents setting forth the manner in which its officers and managing committees are selected or any other manner in which it conducts its affairs. Material described in this subsection shall be filed on the 274th day before the third Tuesday in May of each odd-numbered year.

(7) A major political party subject to the provisions of this section shall nominate candidates of the major political party, for other than political party office, at the primary election.

[1993 c.797 §3; 1995 c.712 §15]



Section 248.008 - Qualification as minor political party; party member registration requirement; eligibility to nominate candidates; maintenance of status as minor political party; loss of status as minor party.

(a)(A) When the affiliation of electors has filed with the Secretary of State a petition with the signatures of at least a number of electors equal to one and one-half percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

(B) The petition must contain only original signatures and must be filed not later than two years following the date the prospective petition is filed. The petition must state the intention to form a new political party and designate a name for the political party.

(C) Before circulating the petition, the chief sponsor of the petition must file with the Secretary of State a signed copy of the prospective petition. The chief sponsor must include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the petition. After the prospective petition is filed, the chief sponsor must notify the filing officer not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

(i) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no person would be paid for obtaining signatures of electors.

(ii) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more persons would be paid for obtaining signatures of electors.

(D) The circulator shall certify on each signature sheet that the circulator witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet and that the circulator believes each individual is an elector registered in the electoral district.

(E) The Secretary of State shall verify whether the petition contains the required number of signatures of electors. The Secretary of State may not accept a petition for filing if it contains less than 100 percent of the required number of signatures. The Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling. The Secretary of State may employ professional assistance to determine the sampling technique. The statistical sampling technique may be the same as that adopted under ORS 250.105.

(b) When the affiliation of electors has polled for any one of its candidates for any public office in the electoral district at least one percent of the total votes cast in the electoral district for all candidates for:

(A) Presidential elector at the last general election at which candidates for President and Vice President of the United States were listed on the ballot; or

(B) Any single state office to be voted upon in the state at large for which nominations by political parties are permitted by law at the most recent election at which a candidate for the office was elected to a full term.

(2) After satisfying either subsection (1)(a) or (b) of this section, the minor political party may nominate candidates for election at the next general election.

(3) A filing officer may not accept a certificate of nomination of a candidate nominated by a minor political party for a subsequent general election unless the minor political party has maintained status as a minor political party as described in subsection (4) of this section.

(4) In order to maintain status as a minor political party for a subsequent general election:

(a) Following each general election, at any time during the period beginning on the date of the next primary election and ending on the 90th day before the next general election, a number of electors equal to at least one-half of one percent of the total number of registered electors in this state must be registered as members of the party; or

(b)(A) Following each general election, at any time during the period beginning on the date of the next primary election and ending on the 90th day before the next general election, a number of electors equal to at least one-tenth of one percent of the total votes cast in the state or electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term must be registered as members of the party; and

(B) At least once in a four-year period, a candidate or candidates of the party must poll at least one percent of the total votes cast in the electoral district for all candidates for:

(i) Presidential elector at the last general election at which candidates for President and Vice President of the United States were listed on the ballot; or

(ii) Any single state office to be voted upon in the state at large for which nominations by political parties are permitted by law at the most recent election at which a candidate for the office was elected to a full term.

(5) An affiliation of electors that fails to maintain status as a minor political party ceases to be a minor political party on the 90th day before the date of the next general election.

(6) During the period beginning on the date of the primary election and ending on the 90th day before the date of the general election, the Secretary of State shall determine at least once each month whether registration requirements to maintain status as a minor political party have been satisfied.

(7) If a minor political party changes its name, only those electors who register on or after the effective date of the name change as members of the party under the new party name shall be counted as members of the party.

(8) An affiliation of electors or a minor political party may not nominate a candidate who is the nominee of another political party at the same election in order to satisfy the one percent requirement referred to in subsection (1)(b) or (4)(b)(B) of this section.

(9) For purposes of this section, "subsequent general election" means any general election that is held after the first general election following qualification as a minor political party under subsection (1) of this section. [1979 c.190 §70; 1983 c.756 §5; 1989 c.68 §1; 1989 c.923 §27; 1993 c.797 §§2,2a; 1995 c.606 §3; 1995 c.712 §16; 1997 c.287 §1; 1999 c.318 §23; 2001 c.331 §1; 2001 c.721 §3; 2007 c.848 §22; 2009 c.511 §4; 2013 c.517 §1]

Note: Section 9, chapter 8, Oregon Laws 2015, provides:

Sec. 9. For the purpose of maintaining status as a minor political party under ORS 248.008 (4)(b) for the general election to be held on November 8, 2016, the total number of registered electors in this state is deemed to be the total number of registered electors identified in the elector registration records of the Secretary of State on July 1, 2015.

[2015 c.8 §9]



Section 248.009 - Process for nominating candidates by minor political party; notice to filing officer; notice of nominating convention.

(2) A minor political party shall file with the filing officer a list of any officers selected by the party. The list shall be filed not later than 10 days after any selection is made. A minor political party shall file copies of any changes to the list of officers not later than 10 days after the date any changes were made.

(3) Not later than the 10th day before any nominating convention of a minor political party, notice shall be published at least once in not fewer than three newspapers of general circulation within the electoral district for which the nomination will be made. If there are fewer than three newspapers of general circulation within the electoral district, notice shall be published at least once in one newspaper of general circulation within the electoral district for which the nomination will be made and other public notice shall be given that is reasonably calculated to assure that party members in the electoral district receive notice of the convention. The notice shall contain the time and place of the convention, and the office or offices for which nominations will be made.

[1993 c.797 §4; 1995 c.606 §4]



Section 248.010 - Use of party name.

[Amended by 1957 c.608 §49; 1965 c.407 §1; 1975 c.779 §4; 1979 c.190 §71; 1983 c.514 §5]



Section 248.011 - Enforcement of ORS 248.005 or political party rules.

[1995 c.606 §2]



Section 248.012 - Notice of committee meetings required.

[Formerly 248.100]



Section 248.015 - Precinct committeepersons; qualifications; election; vote required; term.

(2) A member of a major political party may become a candidate for precinct committeeperson of the precinct in which the person is registered, or of a precinct within the same county adjoining that precinct, by filing a declaration of candidacy described in ORS 249.031, except as provided in subsection (3) of this section.

(3) ORS 249.031 (1)(i) shall not apply to declarations of candidacy for candidates for precinct committeeperson.

(4) A member of the major political party who has been a member of that party for 180 days before the primary election may be elected by write-in votes as precinct committeeperson of the precinct in which the member is registered, or of a precinct within the same county adjoining that precinct.

(5) Unless a qualified person receives at least three votes, no person shall be deemed to have been elected as precinct committeeperson and the office of committeeperson shall be vacant.

(6) The term of office of a precinct committeeperson is from the 24th day after the date of the primary election until the 24th day after the date of the next following primary election.

(7) A precinct committeeperson shall not be considered a public officer.

[1965 c.407 §§3, 7; subsection (6) enacted as 1967 c.540 §3(3); 1969 c.282 §1; 1977 c.199 §1; 1977 c.644 §1; 1979 c.190 §73; 1981 c.862 §1; 1991 c.87 §1; 1991 c.107 §3; 1995 c.712 §17]



Section 248.017 - Candidacy for office of precinct committeeperson by person who attains age of 18 years after deadline for filing declaration of candidacy.

[1993 c.583 §2; 1995 c.712 §18]



Section 248.018



Section 248.020



Section 248.023 - Certificates of election; acceptance of office; list of precinct committeepersons; offices declared vacant when no committeeperson elected.

(2) A person elected by write-in votes to the office of precinct committeeperson shall be certified for the office by filing with the county clerk, not later than the 27th day after the date of the primary election, a signed "Acceptance of Office" form.

(3) Not later than the 31st day after a primary election, the county clerk shall prepare, maintain and furnish to the chairpersons of the respective retiring county central committees within the county and the chairpersons of the state central committees, a list of the party precinct committeepersons elected and certified. At the same time the county clerk shall declare the other offices of committeeperson vacant.

[1965 c.407 §§4,5; 1975 c.779 §5; 1977 c.644 §2; 1979 c.190 §74; 1987 c.267 §10; 1995 c.607 §75; 1995 c.712 §19]



Section 248.024 - Resignation or ineligibility of precinct committeeperson.

(a) Remove the name of the person from the list of committeepersons.

(b) Declare that office vacant.

(c) Notify the appropriate county central committee.

(2) When a precinct committeeperson ceases to be registered in the precinct in which the committeeperson was elected or a precinct adjoining that precinct within the same county, changes political party registration or dies, the county central committee shall notify the county clerk of the fact. Upon receipt of this notification, if the county clerk determines that the notification is correct, the clerk shall:

(a) Remove the name of the person from the list of committeepersons.

(b) Declare that office vacant.

[Formerly 248.047]



Section 248.025



Section 248.026 - Selection of precinct committeeperson to fill vacancy; effective date of selection; term; powers.

(2) When a county central committee votes to select a person to fill a vacancy in the office of precinct committeeperson, the chairperson of the committee shall give written notice to the county clerk of the proposed selection. The selection shall take effect when the county clerk upon timely verification of eligibility, places the name of the person selected on the list of committeepersons. The county clerk shall then send written notice of the selection to the person and the county central committee.

(3) A person selected to fill a vacancy in the office of precinct committeeperson may be removed from office at the pleasure of the central committee, but, except as provided in subsection (4) of this section, otherwise shall hold the office for the unexpired term and shall have the powers, duties and privileges of an elected committeeperson.

(4) A person selected to fill a vacancy in the office of precinct committeeperson may not vote on the election of county central committee officers at the organizational meeting of the committee as provided in ORS 248.035. A person selected to fill a vacancy in the office of precinct committeeperson may vote to fill any vacancy in a committee office after the organizational meeting.

[Formerly 248.055; 1987 c.620 §1; 2005 c.506 §3]



Section 248.027 - Committeeperson to continue on central committee despite change in precinct.

[Formerly 248.057]



Section 248.029 - Recall procedure.

(2) A precinct committeeperson may be recalled by a petition signed by the number of party members equal to not less than 25 percent of the number of party members who voted in the precinct as it existed at the preceding primary election. The petitioners shall state in not more than 200 words on the recall petition the reasons for the recall. If the committeeperson resigns, the resignation shall take effect on the date of the resignation. If the committeeperson does not resign before the fifth day after the petition is filed with the county clerk, a special election shall be ordered by the county clerk to be held not later than the 25th day after the petition is filed to determine whether the committeeperson will be recalled. The recall election shall be held in the precinct as it existed when the committeeperson was elected. On the ballot shall be printed the reasons for the recall stated in the recall petition, and, in not more than 200 words, the committeeperson’s justification of the committeeperson’s actions in office. The committeeperson shall continue to perform duties of the office until the result of the special election is declared.

(3) The cost of the election shall be paid by the county central committee of the party of the committeeperson.

[Formerly 248.053; 1981 c.173 §19; 1987 c.267 §11; 1995 c.712 §20]



Section 248.030



Section 248.031 - Precinct committeepersons as county central committee; status and functions of committee.

[Formerly 248.025]



Section 248.033 - Organizational meeting; notice.

(2) The retiring county central committee shall prepare a written notice designating the time, date and place of the meeting and file a copy of the notice with the county clerk not later than the 40th day before the date of the meeting. The retiring county central committee also shall mail a copy of the notice to the state central committee.

(3) Upon request of a county central committee, the county clerk shall provide the county central committee, without charge, a list of the names, addresses and other contact information, including electronic mail addresses or telephone numbers, of persons holding the office of precinct committeeperson for that major political party on the date the clerk receives notice of an organizational meeting under subsection (2) of this section.

(4) The chairperson of the retiring county central committee shall mail a copy of the notice of the time, date and place of the meeting, not later than the 10th day before the meeting, to each member of the county central committee. If permitted by the bylaws of the county central committee, the county central committee may notify members by means other than by mail.

[1965 c.407 §8; 1975 c.779 §6; 1977 c.644 §3; 1979 c.190 §80; 1981 c.862 §2; 1987 c.267 §12; 1995 c.712 §21; 2005 c.506 §1]



Section 248.035 - Transfer of property; election of officers; notice of election; eligibility to vote.

(a) The officers of the retiring county central committee shall make available to the committee the property, records and funds owned or controlled by the retiring committee.

(b) The committee next shall elect a chairperson, vice chairperson and other officers the committee considers necessary. The persons elected to the offices need not be members of the county central committee. The committee shall determine the term of each office. Only a newly elected precinct committeeperson may vote on the election of committee officers.

(2) The elected chairperson, within 48 hours of the chairperson’s election, shall send a list of the officers of the committee to the county clerk and to the state central committee.

(3) Only a newly elected precinct committeeperson or a person appointed or selected to fill a vacancy in the office of committeeperson may vote to fill a vacancy in a committee office. Immediately before a meeting of the county central committee at which there may be an election to fill a vacancy in a committee office, the chairperson shall obtain from the county clerk a list of committee members. The list shall determine the eligibility of a committeeperson to vote to fill a vacancy in a committee office.

[1965 c.407 §9(1),(2),(3),(4); 1973 c.773 §5; 1975 c.779 §7; 1979 c.190 §81; 2005 c.506 §4]



Section 248.040



Section 248.043 - Procedure if meeting not called; filling vacancies when no precinct committeeperson elected; term of appointee; notice to county clerk.

[1965 c.407 §9(5),(6); 1979 c.190 §82]



Section 248.045 - Proxies prohibited; bylaws or rules; executive committee functions; voting privileges.

(1) Adopt, amend or repeal bylaws or rules for the government of the political party in the county.

(2) By the adoption of bylaws or of a resolution, select an executive committee and authorize the executive committee to exercise those powers delegated to it by the central committee including, but not limited to, the power to fill a vacancy in the office of committeeperson pursuant to ORS 248.026. In no event may the central committee delegate, or the executive committee exercise, the power to elect a person to, or fill a vacancy in a committee office. The persons selected as the executive committee need not be members of the county central committee.

(3) Except as provided by ORS 248.035 (3), grant participation and voting privileges to a:

(a) Person who holds a public office or an office of a political party.

(b) Person who has been nominated for a public office at the preceding primary election.

(c) Member of the executive committee of the county central committee.

[1965 c.407 §10; 1979 c.190 §83; 1987 c.267 §13; 1995 c.712 §22]



Section 248.047



Section 248.049



Section 248.050



Section 248.053



Section 248.055



Section 248.057



Section 248.060



Section 248.070



Section 248.071



Section 248.072 - Authority of state central committee.

[1979 c.190 §84]



Section 248.075 - State central committee; organizational meeting; notice.

(2) The organizational meeting of a newly elected state central committee shall be held on a date to be determined by party rule. The retiring state central committee shall mail notice of the meeting, not later than the sixth day before the meeting, to each member of the newly elected state central committee. If permitted by the bylaws of the state central committee, the state central committee may notify members by means other than by mail.

(3) The chairperson of the retiring state central committee shall mail a notice of the meeting to the county central committees not later than the 45th day before the meeting. The state central committee may not reorganize without the mailing of this notification.

(4) If a county central committee fails to organize before the organizational meeting of the state central committee, the appointed temporary chairperson of the county central committee may act as the sole delegate from that committee to the state central committee.

(5) If the retiring state central committee does not mail notice of the organizational meeting under subsection (2) of this section, the meeting may be called by a petition signed by at least 19 chairpersons of the county central committees. The petition shall state the time, date and place of the organizational meeting. A copy of the petition shall be mailed to each newly elected chairperson and vice chairperson of the county central committees not later than the sixth day before the meeting. A copy of the petition shall be filed with the Secretary of State.

[1965 c.407 §13; 1975 c.779 §10; 1979 c.190 §85; 1981 c.862 §3; 1987 c.267 §14; 1995 c.712 §23; 2005 c.506 §2]



Section 248.080



Section 248.085 - Transfer of property; election of officers; bylaws or rules; executive committee functions.

(a) The officers of the retiring state central committee shall deliver to the newly elected committee the property, records and funds owned or controlled by the retiring committee.

(b) The committee shall elect a chairperson, vice chairperson and other officers the committee considers necessary. The persons elected to the offices need not be members of the state central committee. The committee shall determine the term of each office.

(c) The committee shall adopt, amend or repeal bylaws or rules for the government of the state central committee.

(2) At any meeting of the state central committee, the committee, by bylaw or resolution, may select an executive committee and delegate powers to it. The persons selected as the executive committee need not be members of the state central committee. In no event may the central committee delegate, or the executive committee exercise, the power to elect a person to fill a vacancy in state committee offices. However, the central committee may provide in its bylaws for the appointment by the executive committee of a temporary officer to fill a vacancy.

[1965 c.407 §14; 1975 c.779 §11; 1979 c.190 §86]



Section 248.090



Section 248.095



Section 248.100



Section 248.110



Section 248.120



Section 248.130



Section 248.140



Section 248.150



Section 248.160



Section 248.170



Section 248.175



Section 248.180



Section 248.210



Section 248.220



Section 248.310



Section 248.315 - Selection of delegates to national convention.

(2) Delegates to the national convention of a party shall be selected in the manner provided by party rules, which shall provide all electors registered as members of the party equal opportunity to participate in the selection of delegates.

(3) Delegates to the national convention of the party shall be selected so that the number of delegates who favor a certain candidate shall represent the proportion of votes received by the candidate in relation to the other candidates of that party at the presidential preference primary election. Each person selected as a delegate shall sign a pledge that the person will continue to support at the national convention the candidate for President of the United States the person is selected as favoring until:

(a) The candidate is nominated at the convention;

(b) The candidate receives less than 35 percent of the votes for nomination at the convention;

(c) The candidate releases the delegate from the pledge; or

(d) Two convention nominating ballots have been taken.

[1975 c.779 §15; 1979 c.190 §88; 1979 c.748 §1; 1987 c.267 §15; 1993 c.797 §28]



Section 248.320



Section 248.325



Section 248.330



Section 248.340



Section 248.350



Section 248.352



Section 248.354



Section 248.355 - Selection of presidential electors; candidate’s pledge.

(2) A candidate for elector when selected shall sign a pledge that, if elected, the candidate will vote in the electoral college for the candidates of the party for President and Vice President. The Secretary of State shall prescribe the form of the pledge. The party shall certify the names of the selected candidates for elector to the Secretary of State not later than the 70th day before the election of electors.

[Formerly 248.340; 1961 c.46 §1; 1961 c.667 §4; 1965 c.138 §1; 1975 c.779 §16; 1979 c.190 §89; 1993 c.797 §25; 2001 c.965 §2]



Section 248.360 - Election time and number of presidential electors to be elected; names of presidential electors not printed on ballot.

(2) The names of the electors shall not be printed on the general election ballot. A vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates and selected as provided by law. The general election ballot shall state that electors of President and Vice President are being elected and that a vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates.

[Amended by 1979 c.190 §90; 1993 c.493 §4]



Section 248.370 - Convening of electors; vacancies; duties.

[Amended by 1979 c.190 §91; 1995 c.79 §88; 1995 c.607 §12]



Section 248.380 - Electors’ mileage expenses.

[Amended by 1957 c.608 §63; 1979 c.190 §92; 1995 c.607 §13]



Section 248.990






Chapter 249 - CANDIDATES; RECALL ELECTIONS

Section 249.002 - Definitions.

(1) "Candidate" means an individual whose name is or is expected to be printed on the official ballot.

(2) "County clerk" means the county clerk or the county official in charge of elections.

(3) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(4) "Judge" means judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court, or any county judge who exercises judicial functions.

(5) "Member" means an individual who is registered as being affiliated with the political party.

(6) "Minor political party" means a political party that has qualified as a minor political party under ORS 248.008.

(7) "Nonpartisan office" means the office of judge, Commissioner of the Bureau of Labor and Industries, any elected office of a metropolitan service district under ORS chapter 268, justice of the peace, county clerk, county assessor, county surveyor, county treasurer, sheriff, district attorney or any office designated nonpartisan by a home rule charter.

(8) "Prospective petition" means the information, except signatures and other identification of petition signers, required to be contained in a completed petition.

(9) "Public office" means any national, state, county, city or district office or position, except a political party office, filled by the electors.

(10) "State office" means Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, judge, state Senator, state Representative or district attorney.

[1979 c.190 §94; 1983 c.350 §64; 1985 c.324 §1; 1987 c.707 §6; 1993 c.493 §5; 1995 c.92 §1; 1995 c.107 §1; 1995 c.607 §76; 2001 c.430 §1; 2009 c.491 §6; 2010 c.18 §2; 2011 c.731 §10]



Section 249.004 - Verification of documents.

(2) When a copy of any election document filed under this chapter is presented to the filing officer with whom the original document was filed and a request is made to have the copy compared and certified, the filing officer shall compare the copy with the original and, if necessary, correct the copy and certify and deliver it to the person who presented it.

[Formerly 249.014]



Section 249.005 - Acceptance of petition or minutes without original signatures.

(a) The signature sheets containing the original signatures were stolen or destroyed by fire, a natural disaster or other act of God; and

(b) The photographic copy of each original signature sheet contains the number of the original signature sheet prescribed by the Secretary of State under ORS 249.009.

(2) As used in this section, "act of God" means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

[1989 c.68 §11]



Section 249.006 - Official dating of petitions and declarations.

[Formerly 249.130]



Section 249.007



Section 249.008 - Verification of signatures by county clerk; removal of signatures prohibited after submittal.

(2) If the total number of signatures presented to a county clerk for verification is 15,000 or more, the county clerk may use a statistical sampling technique authorized by the Secretary of State to verify the signatures. The sample shall be drawn from at least 100 percent of the number of signatures required for nomination.

(3) After signatures of electors on a nominating petition, minutes of an assembly of electors or petition by individual electors are submitted for verification, no elector who signed the petition or minutes may remove the signature of the elector from the petition or minutes.

[Formerly 249.055; 1985 c.808 §10; 1989 c.68 §2; 1993 c.493 §6]



Section 249.009 - Exclusive form of signature sheets for petitions; numbering of signature sheets; rules.

(a) Design the form of nominating or recall petitions, certificates of nomination by individual electors, minutes of an assembly of electors or minor political party formation petitions; and

(b) Prescribe a system for numbering all signature sheets of nominating or recall petitions, certificates of nomination by individual electors, minutes of an assembly of electors or minor political party formation petitions.

(2) Regardless of any provision to the contrary in a county or city charter or ordinance, for the purpose of nominating city or county candidates, recalling city or county officers or forming a minor political party, an individual must use the applicable form designed under this section.

[Formerly 246.180; 1985 c.808 §11; 1989 c.68 §3]



Section 249.010



Section 249.011



Section 249.012 - Preservation of certain records.

[1979 c.190 §99]



Section 249.013 - Candidacy for more than one office; effect of filing petition or declaration for more than one office without prior withdrawal; district board and city offices.

(2) A person may not file a nominating petition or declaration of candidacy for more than one lucrative office or more than one office of precinct committeeperson before the date of the election at which a person will be nominated or elected to each office unless the person first files a written withdrawal, under ORS 249.170, of the person’s initial filing.

(3) If at any time before the date of the election at which a person will be nominated or elected to each office it is determined that a person has filed two or more nominating petitions or declarations of candidacy for any lucrative office or two or more nominating petitions or declarations of candidacy for the office of precinct committeeperson without written withdrawal or withdrawals intervening, all such filings are invalid and any other filing made by the same person is void.

(4)(a) A person may not be a candidate for more than one position on the same district board to be filled at the same election.

(b) As used in this subsection, "district board" means the governing body of a district as defined in ORS 255.012.

(5) A person may not be a candidate for more than one city office to be filled at the same election.

(6) Notwithstanding any provision of this section, in the case of a vacancy to be filled by election, the same person is eligible for nomination and election to both the unexpired and the succeeding terms. The name of the candidate may be placed on the ballot in both places.

[Formerly 249.750; 1991 c.971 §15; 1995 c.606 §6a; 1995 c.607 §14; 1999 c.318 §49; 2001 c.965 §3; 2013 c.702 §1]



Section 249.014



Section 249.015



Section 249.016 - Nomination of candidates of major political party or for nonpartisan office.

[1957 c.608 §65 (2); 1979 c.190 §102; 1993 c.797 §7; 2001 c.721 §4]



Section 249.020 - Filing of candidates’ nominating petition or declaration of candidacy.

(2) At the time of filing, a declaration of candidacy shall be accompanied by the filing fee specified in ORS 249.056.

(3) At the time of filing, a nominating petition shall contain the signature sheets described under ORS 249.064.

[Amended by 1957 c.608 §66; 1975 c.779 §17; 1979 c.190 §103]



Section 249.023 - Nomination of major political party candidates who attain age of 18 years after deadline for filing nominating petition or declaration of candidacy.

[1993 c.583 §4; 1995 c.712 §24]



Section 249.025



Section 249.030



Section 249.031 - Contents of petition or declaration.

(a) The name by which the candidate is commonly known. A candidate may use a nickname in parentheses in connection with the candidate’s full name.

(b) Address information as required by the Secretary of State by rule.

(c) The office and department or position number, if any, for which the candidate seeks nomination.

(d) If the candidate is seeking the nomination of a major political party, the name of the major political party of which the candidate will have been a member, subject to the exceptions stated in ORS 249.046, during at least 180 days before the deadline for filing a nominating petition or declaration of candidacy.

(e) A statement that the candidate is willing to accept the nomination or election or, regarding a candidate for precinct committeeperson, that the candidate accepts the office if elected.

(f) A statement that the candidate will qualify if elected.

(g) If the candidate is seeking the nomination of a major political party, a statement that the candidate, if not nominated, will not accept the nomination or endorsement of any political party other than the one of which the candidate is a member on the date the petition or declaration is filed.

(h) The signature of the candidate.

(i) A statement of the candidate’s occupation, educational and occupational background and prior governmental experience.

(2) Subsection (1)(i) of this section does not apply to a candidate for election as a precinct committeeperson.

(3) A declaration of candidacy shall include a statement that the required fee is included with the declaration.

(4) If required by the national rules of the major political party, the declaration of a candidate for election as a precinct committeeperson shall include the name of the individual the candidate supports for President of the United States or "uncommitted" or "no preference."

[1957 c.608 §68; 1961 c.336 §1; 1961 c.667 §5; 1969 c.245 §1; 1975 c.779 §18; 1979 c.190 §104; 1981 c.173 §20; 1983 c.7 §1; 1983 c.567 §5; 1989 c.1054 §14; 1991 c.87 §3; 1991 c.719 §5; 1995 c.607 §15; 2009 c.11 §21]



Section 249.035 - Filing officer.

(1) State office, United States Senator or Representative in Congress shall be filed with the Secretary of State.

(2) County office or precinct committeeperson shall be filed with the county clerk.

(3) City office shall be filed with the chief city elections officer.

(4) Any elected office of a metropolitan service district under ORS chapter 268 shall be filed with the county clerk of the county in which the administrative office of the district is located.

(5) Any other office shall be filed under ORS chapter 255.

[1979 c.190 §105; 1981 c.173 §21; 1981 c.485 §3; 1983 c.350 §65; 1985 c.808 §12; 1993 c.493 §89]



Section 249.037 - Time for filing petition or declaration.

(2) If a vacancy occurs in a partisan elective office after the 80th day and before the 70th day before the primary election, a nominating petition or declaration of candidacy for that office may be filed not later than the 65th day before the primary election.

(3) A declaration of candidacy for the office of precinct committeeperson may not be filed before February 1 immediately preceding the primary election.

[Formerly 249.060; 1987 c.267 §16; 1995 c.607 §§16,16a; 1995 c.712 §25; 1999 c.999 §37; 2001 c.145 §1; 2005 c.797 §32; 2011 c.652 §1]



Section 249.040



Section 249.041



Section 249.042 - Declaration or petition as evidence of candidacy.

[1979 c.190 §107; 2007 c.155 §2]



Section 249.046 - Party membership required for nomination of party; effect of inactive registration; exceptions.

[1979 c.190 §108; 1991 c.719 §6; 1995 c.742 §11]



Section 249.048 - Unsuccessful candidate not eligible as candidate.

[Formerly 249.420; 2005 c.797 §62]



Section 249.050



Section 249.051



Section 249.052 - Determination of inhabitancy of candidate for Legislative Assembly; verification of residence.

(a) Where the candidate receives personal mail;

(b) Where the candidate is licensed to drive;

(c) Where the candidate registers motor vehicles for personal use;

(d) Where any immediate family members of the candidate reside;

(e) The address from which the candidate pays for utility services;

(f) The address from which the candidate files any federal or state income tax returns; and

(g) The candidate’s voter registration, if any.

(2)(a) If the county clerk determines that the property indicated by the address information provided on a nominating petition or declaration of candidacy for nomination or election to the office of state Senator or state Representative is located less than 100 radial yards from the boundary of the district in which the candidate has filed for nomination or election, the Secretary of State shall verify the location of the residence of the candidate to determine whether the candidate is an inhabitant of the district.

(b) The Legislative Administration Committee shall make available to the secretary any mapping software and hardware used by the Legislative Assembly for redistricting to aid the secretary in verifying a candidate’s residence under this section.

[2009 c.625 §2; 2011 c.691 §1]

Note: 249.052 was added to and made a part of ORS chapter 249 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 249.055



Section 249.056 - Filing fees.

(a) United States Senator, $150.

(b) Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Representative in Congress, judge of the Supreme Court, Court of Appeals or Oregon Tax Court, or executive officer or auditor of a metropolitan service district, $100.

(c) County officer, district attorney, county judge who exercises judicial functions or circuit court judge, $50.

(d) State Senator or Representative or councilor of a metropolitan service district under ORS chapter 268, $25.

(2) No filing fee shall be required of persons filing a declaration of candidacy for precinct committeeperson or justice of the peace.

[Formerly 249.271; 1981 c.173 §22; 1983 c.567 §6; 1993 c.493 §90; 2009 c.511 §5; 2011 c.731 §11]



Section 249.060



Section 249.061 - One candidate per petition; prospective petition; statement regarding payment of petition circulators; certification of signature sheets.

(2) Before circulating a nominating petition, the candidate shall deliver to the officer with whom the petition will be filed:

(a) A statement signed by the candidate indicating that the candidacy is by prospective petition; and

(b) A copy of the prospective petition.

(3) The candidate shall include with the nominating petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the nominating petition. After the nominating petition is filed, the candidate shall notify the filing officer not later than the 10th day after the candidate first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the nominating petition declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the nominating petition declared that one or more such persons would be paid.

(4) The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual is an elector qualified to sign the petition.

[1979 c.190 §111; 1983 c.756 §3; 1993 c.493 §7; 1999 c.318 §24; 2007 c.155 §3; 2007 c.848 §23]



Section 249.064 - Information required on petition; certification of petition.

(2) A nominating petition of any candidate shall contain the number of signatures of electors required by ORS 249.068 or 249.072 and the residence or mailing address and name or number of the precinct, if known, of each elector whose signature appears.

(3) Pursuant to ORS 249.008, the county clerks shall certify the signatures contained in the nominating petition for genuineness.

[1979 c.190 §112; 2007 c.155 §4; 2007 c.881 §3]



Section 249.068 - Requirements regarding number and distribution of persons signing partisan petitions.

(a) A nominating petition for an office to be voted for in the state at large or for a candidate for Representative in Congress shall contain signatures of members of the same major political party as the candidate. Except as provided in this subsection, there shall be at least 1,000 signatures or the number of signatures at least equal to two percent of the vote cast in the state or congressional district, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

(b) For an election next following any change in the boundaries of a congressional district, there shall be at least 1,000 signatures or the number of signatures at least equal to two percent of the average number of votes cast in all congressional districts in this state, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

(c) In the case of a candidate nominated by a major political party that did not nominate presidential electors at the last presidential election, there shall be at least 1,000 signatures; and

(d) If the office is one to be voted for in the state at large, the signatures shall include those of electors registered in at least five percent of the precincts in each of at least seven counties. If the office is one to be voted for in a congressional district the signatures shall include those of electors registered in at least five percent of the precincts in each of at least one-fourth of the counties in the congressional district.

(2) Except as otherwise provided in this section or for a candidate for nonpartisan office in ORS 249.072:

(a) A nominating petition for an office not provided for in subsection (1) of this section shall contain the signatures of electors who are members of the same major political party as the candidate. There shall be at least 500 signatures or the number of signatures at least equal to two percent of the vote in the electoral district for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

(b) In the case of major political party candidates for the office of state Senator or state Representative, for an election next following any change in the boundaries of the districts of state Senators or state Representatives under section 6, Article IV of the Oregon Constitution, there shall be at least 500 signatures or the number of signatures at least equal to two percent of the average number of votes cast in all state senatorial or state representative districts in this state, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

(c) In the case of a candidate nominated by a major political party that did not nominate presidential electors at the last presidential election, there shall be at least 500 signatures;

(d) If the office under this subsection is to be voted for in more than one county, the signatures shall include those of electors registered in at least six percent of the precincts in the electoral district that are located in each of two or more of the counties, or portions of the counties, within which the electoral district is located. If six percent of the precincts of the electoral district in one of the counties or portion thereof does not constitute a whole precinct, the nominating petition shall contain signatures from at least one precinct in that county; and

(e) If the office is to be voted for in only one county or in a city, the signatures shall include those of electors registered in at least 10 percent of the precincts in the electoral district.

[Formerly 249.041; 1983 c.567 §7; 1985 c.808 §13; 1993 c.493 §13; 1995 c.606 §5; 1999 c.410 §22; 2001 c.721 §5; 2005 c.797 §34]



Section 249.070



Section 249.072 - Requirements regarding number and distribution of persons signing nonpartisan petitions.

(2) The nominating petition for a nonpartisan office not provided for in subsection (1) of this section shall contain at least 500 signatures of electors in the electoral district, or a number of signatures of electors equal to at least one percent of the vote cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term, whichever is less. In addition:

(a) If an office under this subsection is to be voted for in more than one county, the signatures shall include those of electors registered in each of at least six percent of the precincts in the electoral district that are located in each of two or more of the counties, or portions of the counties, within which the electoral district is located. If six percent of the precincts of the electoral district in one of the counties or portion thereof does not constitute a whole precinct, the nominating petition shall contain signatures from at least one precinct in that county.

(b) If the office is to be voted for in only one county or in a city, the signatures shall include those of electors registered in each of at least 10 percent of the precincts in the electoral district.

[Formerly 252.810; 1987 c.707 §7; 1989 c.174 §2; 1999 c.410 §23]



Section 249.076 - Qualifications of signers of petitions.

(2) Any elector may sign:

(a) A nominating petition or certificate of nomination of any candidate for nonpartisan office;

(b) A nominating petition or certificate of nomination of any nonaffiliated candidate; and

(c) Nominating petitions or certificates of nomination for more than one candidate for the same office.

[Formerly 249.051; 1981 c.173 §23; 2005 c.797 §63]



Section 249.078 - Printing name of candidate for presidential nomination of major party on ballot; discretion of Secretary of State; nominating petition; petition requirements.

(a) By direction of the Secretary of State who in the secretary’s sole discretion has determined that the candidate’s candidacy is generally advocated or is recognized in national news media; or

(b) By nominating petition described in this section and filed with the Secretary of State.

(2) A petition nominating a candidate under this section shall contain from each congressional district the signatures of at least 1,000 electors who are registered in the district and who are members of the major political party of the candidate. The electors in each congressional district shall include electors registered in at least five percent of the precincts in each of at least one-fourth of the counties in the congressional district. The petition shall contain the printed name, residence or mailing address and name or number of the precinct, if known, of each elector whose signature appears on the petition. The signatures shall be certified for genuineness by the county clerks under ORS 249.008.

(3) Before circulating the nominating petition, the chief sponsor shall file with the Secretary of State a signed copy of the prospective petition. The chief sponsor shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the petition. After the prospective petition is filed, the chief sponsor shall notify the Secretary of State not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

[1979 c.190 §116; 1981 c.173 §24; 1983 c.756 §4; 1987 c.267 §17; 1995 c.712 §26; 1999 c.410 §24; 1999 c.999 §38; 2007 c.154 §8; 2007 c.155 §5]



Section 249.080



Section 249.085



Section 249.088 - Nomination or election of candidate at nominating election.

(a) Unless a candidate for nonpartisan office receives a majority of the votes cast for the office, the two candidates who receive the highest number of votes are nominated.

(b) If a candidate for nonpartisan office receives a majority of votes cast for the office, that candidate is elected.

(2) The application of this section is subject to the provisions of a home rule charter.

[1979 c.190 §118; 1979 c.451 §5; 1979 c.587 §3; 1983 c.350 §66; 1989 c.218 §1; 1991 c.719 §7; 1993 c.493 §12; 1995 c.92 §2; 1995 c.607 §77; 1995 c.712 §27; 2011 c.607 §2]



Section 249.090



Section 249.091 - Nomination of certain nonpartisan candidates or candidates to fill a vacancy in nonpartisan office.

(a) The candidate or candidates are nominated; and

(b) The name or names of the candidate or candidates may not be printed on the ballot at the nominating election.

(2) If a nominating petition or declaration of candidacy is filed by more than two candidates for the office of sheriff, county treasurer or county clerk or by more than two candidates to fill a vacancy in a nonpartisan office:

(a) Unless a candidate receives a majority of the votes cast for the office, the two candidates who receive the highest number of votes are nominated.

(b) If a candidate receives a majority of the votes cast for the office, that candidate alone is nominated.

(3) The application of this section is subject to the provisions of a home rule charter.

[1995 c.92 §4; 1995 c.607 §77a; 2007 c.154 §9; 2011 c.607 §3]



Section 249.100



Section 249.110



Section 249.120



Section 249.130



Section 249.150



Section 249.160



Section 249.170 - Withdrawal of candidacy; refund of filing fee.

(2) The official with whom a declaration of candidacy is filed, upon request received not later than the 67th day before the date of the primary election, shall refund the filing fee of a candidate who dies, withdraws or becomes ineligible for the nomination.

[1979 c.190 §120; 1987 c.267 §20; 1995 c.712 §29]



Section 249.180 - Withdrawal of candidacy by nominee.

[Formerly 249.680; 1985 c.471 §6; 1987 c.267 §21; 1995 c.712 §30; 1999 c.318 §3]



Section 249.190 - Filling vacancy in nomination of major party; rules.

(2) Immediately after selecting a new nominee, the party, by the most expeditious means practicable, shall notify the filing officer with whom a declaration of candidacy for the office is filed of the name of the nominee.

(3) If the filing officer with whom a declaration of candidacy for the office is filed determines that the candidate who has been nominated by a major political party is ineligible to be elected to the office, the officer shall declare the nomination vacant and the political party shall select another candidate to fill the vacancy in the nomination as provided under this section.

(4) The Secretary of State by rule may adopt a schedule specifying the period following a vacancy within which a major political party must notify the filing officer of the name of the new nominee.

[1979 c.190 §122; 1985 c.808 §15; 2003 c.542 §23; 2009 c.511 §6]



Section 249.200 - Nomination by major party to fill vacancy in partisan office; exceptions; rules.

(a) If the vacancy occurs on or before the 70th day before a primary election, by selecting a nominee at the next primary election; or

(b) If the vacancy occurs after the 70th day before the primary election but before the 61st day before the general election, by selecting a nominee as provided by party rule.

(2) The procedure under subsection (1) of this section shall not apply in any case in which one of the following specific procedures for filling a vacancy applies:

(a) The procedure specified in ORS 188.120 for the offices of Representative in Congress and United States Senator.

(b) The appointment procedure specified in ORS 171.051 to 171.064 for state legislative office.

(c) The procedure specified in ORS chapter 236 for county office.

(d) The procedure specified in ORS chapter 221 for city office.

(3) A party that selects a nominee under subsection (1)(b) of this section, immediately after the nomination, shall notify the filing officer with whom a declaration of candidacy for the office is filed of the name of the nominee by the most expeditious means practicable.

(4) The Secretary of State by rule may adopt a schedule specifying the period following a vacancy within which a major political party that selects a nominee under subsection (1)(b) of this section must notify the filing officer of the name of the nominee under subsection (3) of this section.

[1979 c.190 §123; 1985 c.586 §3; 1985 c.808 §16; 1987 c.267 §22; 1987 c.380 §4; 1987 c.549 §5; 1995 c.607 §17; 1995 c.712 §31]



Section 249.205 - Filling vacancy in nomination to nonpartisan office; nomination procedure to fill vacancy in nonpartisan office; rules.

(2) The Secretary of State by rule may adopt a schedule for filing nominating petitions or declarations of candidacy under this section. The schedule may specify the period within which nominating petitions or declarations of candidacy must be filed after a vacancy occurs.

[Formerly 252.060; 1981 c.173 §25; 1983 c.7 §2; 1983 c.567 §8; 1985 c.808 §17; 1995 c.607 §18; 1999 c.318 §4]



Section 249.210



Section 249.215 - Filling vacancy in state office at general election; remaining term of office.

(2) The remaining two years of the term of the state office shall commence on the second Monday in January following the general election. Any appointment made to fill the vacancy shall expire when a successor to the office is elected and qualified.

(3) Candidates for the remaining two years of the term of the state office under this section shall be nominated as provided in this chapter except as follows:

(a) A major political party or a minor political party, by party rule, or an assembly of electors or individual electors, may select a nominee; and

(b) The Secretary of State shall accept certificates of nomination and notifications of nominees filed with the secretary pursuant to a schedule for filing set by the secretary, but in any case not later than the 62nd day before the first general election.

(4) As used in this section, "state office" means the office of Governor, Secretary of State, State Treasurer, Attorney General and Commissioner of the Bureau of Labor and Industries.

[2009 c.511 §22; 2011 c.731 §12]



Section 249.220



Section 249.221



Section 249.230



Section 249.240



Section 249.250



Section 249.260



Section 249.270



Section 249.271



Section 249.280



Section 249.310



Section 249.320



Section 249.330



Section 249.340



Section 249.350



Section 249.352



Section 249.354



Section 249.356



Section 249.358



Section 249.360



Section 249.362



Section 249.364



Section 249.366



Section 249.367



Section 249.368



Section 249.369



Section 249.370



Section 249.375



Section 249.380



Section 249.385



Section 249.390



Section 249.400



Section 249.410



Section 249.420



Section 249.430



Section 249.440



Section 249.450



Section 249.460



Section 249.470



Section 249.480



Section 249.490



Section 249.491



Section 249.505



Section 249.510



Section 249.515



Section 249.520



Section 249.525



Section 249.530



Section 249.535



Section 249.540



Section 249.545



Section 249.550



Section 249.560



Section 249.570



Section 249.580



Section 249.590



Section 249.600



Section 249.610



Section 249.640



Section 249.650



Section 249.652



Section 249.654



Section 249.655



Section 249.656



Section 249.660



Section 249.665



Section 249.670



Section 249.680



Section 249.705 - Nomination by other than major party.

[1979 c.190 §125]



Section 249.710



Section 249.712 - Acceptance of nomination.

(2) The acceptance of the nominee may be indorsed upon the certificate of nomination and signed by the nominee, or it may be indorsed by a letter or telegram from the nominee attached to the certificate and filed with it. If the acceptance does not accompany the certificate of nomination, the nominee, at any time after the certificate is filed and before the time for filing nominations for the office has expired, may file an acceptance in the same manner and in the same office where the certificate is filed. The officer with whom the acceptance is filed shall indorse it and attach it to the certificate of nomination to which it refers.

[Formerly 249.760]



Section 249.715



Section 249.720 - Information to be contained in certificate of nomination.

(a) The name by which the candidate is commonly known. A candidate may use a nickname in parentheses in connection with the full name.

(b) Address information as required by the Secretary of State by rule.

(c) The office, and department or position number if any, for which the candidate is nominated.

(d) The name of the minor political party, if any, that nominated the candidate.

(e) If the candidate is nominated for a partisan office by an assembly of electors or individual electors, the word "nonaffiliated" and a statement that the candidate has not been a member of a major or minor political party during at least 180 days before the deadline for filing the certificate of nomination.

(f) A statement that the candidate will qualify if elected.

(g) The signature of the candidate.

(h) A statement of the candidate’s occupation, educational and occupational background and prior governmental experience.

(2) For certificates of nomination of candidates for electors of President and Vice President of the United States, the names of the candidates for President and Vice President the candidates represent may be added to the name of the minor political party or the word "nonaffiliated," as the case may be. The names of all the candidates of a minor political party, or nonaffiliated candidates, for electors of President and Vice President may be upon the same certificate of nomination.

(3) A certificate of nomination made by an assembly of electors shall be signed by the presiding officer and secretary of the nominating convention of the assembly. A certificate of nomination made by a minor political party shall be signed by an officer of the party. An affidavit shall be made on the certificate by the presiding officer and secretary of the nominating convention of the assembly or by the officer of the minor political party and signed and acknowledged by them before a notary public. The affidavit shall be that the statements in the certificate of nomination and related documents are true. With respect to an assembly of electors, the affidavit shall state that the assembly satisfied the requirements of ORS 249.735.

[Amended by 1957 c.608 §110; 1961 c.336 §3; 1973 c.841 §2; 1975 c.678 §24; 1979 c.190 §127; 1981 c.142 §1; 1991 c.719 §8; 1993 c.797 §13; 1995 c.607 §19; 2005 c.797 §35]



Section 249.722 - Time for filing certificate; filing officers; rules.

(2) A certificate of nomination of a candidate for:

(a) State office, United States Senator or Representative in Congress shall be filed with the Secretary of State.

(b) County office shall be filed with the county clerk.

(c) City office shall be filed with the chief city elections officer.

(3) For a special election, including an election to fill a vacancy that occurs after the 70th day before the general election, the Secretary of State by rule may adopt a schedule specifying the period within which a certificate of nomination must be filed. If the Secretary of State does not adopt a rule under this subsection, a certificate of nomination must be filed before the 61st day preceding the election.

[1979 c.190 §128; 1987 c.267 §23; 1993 c.493 §§8,9; 1995 c.607 §20; 1995 c.712 §32; 1999 c.999 §39; 2001 c.145 §2; 2005 c.593 §3; 2005 c.797 §33]



Section 249.730



Section 249.732



Section 249.735 - Qualification as assembly of electors; records; notice; nomination by assembly.

(a) Of not fewer than 1,000 electors of the state for a statewide nomination.

(b) Of not fewer than 500 electors of the congressional district for which the nomination for Representative in Congress is made.

(c) Of not fewer than 250 electors of the county or any other district for which the nomination is made.

(2) An assembly of electors may nominate candidates at a nominating convention. The convention shall be held in one day and last not longer than 12 hours. The signature, printed name and residence or mailing address of each member of the assembly shall be recorded at the convention and entered of record in the minutes by the secretary of the assembly. Not less than the minimum number of electors required to constitute an assembly of electors must have recorded their signatures in the minutes of the assembly and must be present when the assembly nominates a candidate. The candidate receiving the highest number of votes of the assembly for the office shall be the nominee of the assembly.

(3) Not later than the 10th day before the meeting of an assembly of electors, notice shall be published at least once in not less than three newspapers of general circulation within the electoral district for which the nomination will be made. The notice shall contain the time and place the assembly will meet, the office or offices for which nominations will be made, and the names and addresses of not fewer than 25 electors qualified to vote in the assembly who desire that it be held.

(4) Proof of publication of notice in subsection (3) of this section shall be made by affidavit of the owner, editor, publisher, manager, advertising manager, principal clerk of any of them, or the printer or printer’s foreman of the newspaper in which the notice is published. The affidavit shall show publication and shall be filed with the filing officer with the certificate of nomination.

(5) Not later than the 10th day before the meeting of an assembly of electors, a copy of the notice under subsection (3) of this section shall be delivered to the filing officer who will supervise the conduct of the nominating convention.

(6) The presiding officer of an assembly of electors shall deliver the signatures of assembly members entered in the minutes to the appropriate county clerks of the counties in which the assembly members live. The signatures shall be certified by the appropriate county clerk under ORS 249.008. A copy of the minutes, certified by the secretary of the assembly, and the certificate of the county clerk shall be filed with the filing officer with the certificate of nomination.

(7) If the assembly of electors designates a committee to whom the assembly delegated the authority to fill vacancies as provided in ORS 249.842, a notice containing the names of the members of the committee shall be delivered to the filing officer with the certificate of nomination.

[Formerly 249.715; 1983 c.514 §7; 1983 c.567 §9; 1985 c.808 §18; 1993 c.797 §14; 2005 c.797 §60]



Section 249.737 - Filing officer for nomination by assembly of electors.

(a) The number of signatures of assembly members in the minutes of the assembly.

(b) The number of electors present at the nominating convention.

(2) If an assembly of electors will consider nominations for an office for which the Secretary of State is the filing officer and an office for which the county clerk or chief city elections officer is the filing officer, the Secretary of State shall be the supervising officer under subsection (1) of this section.

(3) If an assembly of electors will consider nominations for an office for which the county clerk is the filing officer and an office for which the chief city elections officer is the filing officer, the county clerk shall be the supervising officer under subsection (1) of this section.

[1983 c.567 §11]



Section 249.740 - Certificates of nomination made by individual electors; statement regarding payment of petition circulators; certification of signature sheets.

(2) Each elector signing a certificate of nomination made by individual electors shall include the residence or mailing address of the elector. Except for a certificate of nomination of candidates for electors of President and Vice President of the United States, a certificate of nomination made by individual electors shall contain the name of only one candidate.

(3) Before beginning to circulate the certificate of nomination, the chief sponsor of the certificate shall file a signed copy of the prospective certificate with the filing officer referred to in ORS 249.722. The chief sponsor of the certificate shall include with the prospective certificate a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the certificate. After the prospective certificate is filed, the chief sponsor shall notify the filing officer not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the prospective certificate declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the prospective certificate declared that one or more such persons would be paid.

(4) The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual is an elector registered in the electoral district.

(5) The signatures contained in each certificate of nomination made by individual electors shall be certified for genuineness by the county clerk under ORS 249.008.

(6) As used in this section, "prospective certificate" means the information, except signatures and other identification of certificate signers, required to be contained in a completed certificate of nomination.

[Amended by 1955 c.169 §5; 1957 c.608 §112; 1971 c.152 §1; 1977 c.829 §10; 1979 c.190 §131; 1983 c.756 §7; 1993 c.493 §11; 1993 c.797 §15; 1999 c.318 §25; 2005 c.797 §61; 2007 c.848 §24]



Section 249.750



Section 249.760



Section 249.770



Section 249.780



Section 249.790



Section 249.810 - Entries in register of nominations upon filing certificates.

(a) The date the certificate was filed.

(b) The name of each candidate.

(c) The office for which the candidate is nominated.

(d) When applicable, the name of the minor political party or identification of the assembly of electors making the nomination, and the names of the chairperson and secretary certifying it.

(e) If the certificate of nomination is made by individual electors, the total number of certified signatures contained in the certificate.

(2) As soon as an acceptance or withdrawal of a candidate is filed with a filing officer, it shall be entered in the register of nominations.

[Amended by 1957 c.608 §116; 1979 c.190 §132]



Section 249.820



Section 249.830 - Procedure for withdrawing nomination.

(2) The statement must be:

(a) Signed by the person withdrawing from the nomination; and

(b) Filed not later than the 67th day before the general election.

(3) The statement may be sent to the Secretary of State through a county clerk, as provided by ORS 249.850.

[Amended by 1957 c.608 §117; 1967 c.86 §1; 1979 c.190 §133; 2007 c.155 §6]



Section 249.840



Section 249.842 - Filling vacancy in nomination; rules.

(2) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by an assembly of electors may be filled by:

(a) Reconvening the assembly that made the original nomination to select a new nominee; or

(b) A committee to whom the assembly at its convention delegated the authority to fill vacancies.

(3) An assembly of electors may reconvene under subsection (2) of this section only at the call of the chairperson of the original assembly. An assembly will be considered the assembly that made the original nomination if the chairperson and secretary are the same as those of the original assembly.

(4) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by individual electors may be filled by filing a new certificate of nomination. The certificate of nomination to fill the vacancy shall conform with the requirements of ORS 249.720 and 249.740.

(5) The Secretary of State by rule may adopt a schedule specifying the period after a vacancy in a nomination occurs within which a certificate of nomination filling the vacancy must be filed.

[1979 c.190 §134; 1985 c.808 §19; 1993 c.797 §16]



Section 249.850 - Filing of certificate to fill vacancy in nomination; notifying proper officials to make changes in general election ballots.

(2) Upon receipt of notification that a vacancy has been filled, the filing officer shall certify the name of the person selected to fill the vacancy to be included on the ballot. If the certification of candidates has already been sent to the county clerk, the Secretary of State or city filing officer immediately shall give written certification of the new candidate to each county clerk responsible for preparing ballots on which the office will appear. The certification shall state the name and residence of the candidate nominated to fill the vacancy, the office for which the nomination was made, the name of the minor political party the candidate represents or the name of the chairperson of the assembly nominating the candidate, and the name of the person for whom the candidate is substituted. Upon receipt of the certification, the county clerk shall place the new candidate’s name on the ballot.

[Amended by 1957 c.608 §119; 1975 c.675 §19; 1979 c.190 §135]



Section 249.860



Section 249.865 - Filing prospective petition; contents of petition; statement regarding payment of petition circulators; certification of signature sheets; effect of violation.

(2) The chief petitioner shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the recall petition. After the prospective petition is filed, the chief petitioner shall notify the filing officer not later than the 10th day after the chief petitioner first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

(3) Each sheet of the recall petition must contain:

(a) The words "Petition for recall of," (name and title of officer) and the date of the filing under subsection (1) of this section; and

(b) The name and address of the treasurer or the chief petitioner listed on the statement of organization filed under subsection (1) of this section.

(4) Not more than 20 signatures on each sheet of the recall petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual is an elector.

(5) Any intentional or willful violation of subsection (1) or (2) of this section by a chief petitioner of the recall petition or by the treasurer listed on the statement of organization filed under subsection (1) of this section invalidates the prospective petition before it is circulated for signatures.

[1979 c.190 §136; 1981 c.142 §2; 1981 c.173 §26; 1983 c.756 §8; 1985 c.471 §7; 1987 c.210 §1; 1999 c.318 §26; 2005 c.797 §22; 2007 c.155 §7; 2007 c.848 §25; 2009 c.818 §20]



Section 249.870 - Number of signers on recall petition.

[Formerly 254.450; 1981 c.173 §27; 1985 c.808 §22; 1995 c.607 §21]



Section 249.875 - Time for completing filing; verification of signatures.

(2) The provisions for verification of signatures on an initiative or referendum petition contained in ORS 250.105, are applicable to the verification of signatures on a recall petition.

[Formerly 254.420; 1989 c.68 §4; 1991 c.719 §9]



Section 249.876 - Removal of signature after petition submitted for verification.

[1985 c.808 §21]



Section 249.877 - Statement of justification by public officer.

(2) The county clerk shall have the statement printed on the official and sample ballots for the recall election.

[1983 c.514 §7b]



Section 249.880



Section 249.990






Chapter 250 - Initiative and Referendum

Section 250.005 - Definitions.

(1) "County clerk" means the county clerk or the county official in charge of elections.

(2) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(3) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(4) "Prospective petition" means the information, except signatures and other identification of petition signers, required to be contained in a completed petition.

[1979 c.190 §140; 1983 c.392 §3]



Section 250.010



Section 250.015 - Form of petition; numbering of signature sheets; rules.

(1) Design the form of the prospective petition, and the initiative and the referendum petition, including the signature sheets, to be used in any initiative or referendum in this state.

(2) Designate the quality of paper to be used for signature sheets in order to ensure the legibility of the signatures.

(3) Prescribe a system for numbering the signature sheets to be used in any initiative or referendum in this state.

[1979 c.190 §141; 1979 c.345 §1; 1981 c.909 §1; 1989 c.68 §5; 2005 c.22 §188]



Section 250.020



Section 250.025 - Qualifications for signers of petition; removal of signatures.

(2) After an initiative or referendum petition is submitted for signature verification, no elector who signed the petition may remove the signature of the elector from the petition.

[Formerly 254.160; 1985 c.808 §24]



Section 250.029 - Withdrawal of initiative or referendum petition; form.

(2) The chief petitioners of an initiative petition relating to a state measure may withdraw the petition at any time prior to the submission of the total number of signatures required on the petition for signature verification.

(3) The Secretary of State by rule shall design a form for use in filing a withdrawal of any initiative or referendum petition. The withdrawal form must be signed by all of the chief petitioners and filed with the filing officer.

[1995 c.607 §25; 2009 c.533 §9]



Section 250.030



Section 250.031 - Rules for conduct of election under Article XI, section 11, of Oregon Constitution.

(1) Set forth the requirements for an election to which section 11 (8), Article XI of the Oregon Constitution, is applicable that are consistent with the voter registration requirements of ORS chapter 247 and with the federal National Voter Registration Act of 1993 (P.L. 103-31);

(2) Provide directions to election officers for calculating whether the required number of registered voters eligible to vote voted in the election; and

(3) Interpret the words "cast a ballot" in section 11 (8), Article XI of the Oregon Constitution, as meaning that a ballot was lawfully cast, whether or not the vote of that ballot may lawfully be counted for reasons other than the eligibility of the voter to vote.

[1997 c.541 §310]



Section 250.035 - Form of ballot titles for state and local measures.

(a) A caption of not more than 10 words which reasonably identifies the subject of the measure;

(b) A question of not more than 20 words which plainly phrases the chief purpose of the measure so that an affirmative response to the question corresponds to an affirmative vote on the measure; and

(c) A concise and impartial statement of not more than 175 words summarizing the measure and its major effect.

(2) The ballot title of any state measure to be initiated or referred shall consist of:

(a) A caption of not more than 15 words that reasonably identifies the subject matter of the state measure. The caption of an initiative or referendum amendment to the Constitution shall begin with the phrase, "Amends Constitution," which shall not be counted for purposes of the 15-word caption limit;

(b) A simple and understandable statement of not more than 25 words that describes the result if the state measure is approved. The statement required by this paragraph shall include either the phrase, "I vote" or "vote yes," or a substantially similar phrase, which may be placed at any point within the statement;

(c) A simple and understandable statement of not more than 25 words that describes the result if the state measure is rejected. The statement required by this paragraph shall not describe existing statutory or constitutional provisions in a way that would lead an average elector to believe incorrectly that one of those provisions would be repealed by approval of the state measure, if approval would not have that result. Any thing or action described both in the statement required by paragraph (b) of this subsection and in the statement required by this paragraph shall be described using the same terms in both statements, to the extent practical. Any different terms must be terms that an average elector would understand to refer to the same thing or action. The statement shall include either the phrase, "I vote" or "vote no," or a substantially similar phrase, which may be placed at any point within the statement; and

(d) A concise and impartial statement of not more than 125 words summarizing the state measure and its major effect.

(3) The statements required by subsection (2)(b) and (c) of this section shall be written so that, to the extent practicable, the language of the two statements is parallel.

(4) The statement required by subsection (2)(b) of this section shall be written so that an affirmative response to the statement corresponds to an affirmative vote on the state measure.

(5) The statement required by subsection (2)(c) of this section shall be written so that an affirmative response to the statement corresponds to a negative vote on the state measure.

(6) In the statements required by subsection (2)(b), (c) and (d) of this section, reasonable discretion shall be allowed in the use of articles and conjunctions, but the statements shall not omit articles and conjunctions that are necessary to avoid confusion to or misunderstanding by an average elector.

[1979 c.190 §143; 1979 c.675 §1; 1985 c.405 §1; 1987 c.556 §1; 1987 c.875 §1; 1995 c.534 §1; 1997 c.541 §312; 1999 c.793 §1; 2001 c.104 §78; 2009 c.566 §3]



Section 250.036 - Form of ballot title for measure subject to Article XI, section 11 (8), of Oregon Constitution; exception.

______________________________________________________________________________

This measure may be passed only at an election with at least a 50 percent voter turnout.

______________________________________________________________________________

(2) As used in this section, "at least a 50 percent voter turnout" means a voter turnout that meets the requirements of section 11 (8), Article XI of the Oregon Constitution.

(3) The statement required by this section shall not be counted in determining the word count requirements of ORS 250.035.

(4) Subsection (1) of this section does not apply to the ballot title of a measure subject to section 11k, Article XI of the Oregon Constitution.

[1997 c.541 §311; 2009 c.247 §1]



Section 250.037 - Form of ballot title for measure requesting approval of certain bonds.

______________________________________________________________________________

Question: (herein the question is stated) If the bonds are approved, they will be payable from taxes on property or property ownership that are not subject to the limits of sections 11 and 11b, Article XI of the Oregon Constitution.

______________________________________________________________________________

(2) The words of the statement required by subsection (1) of this section are not counted for purposes of ORS 250.035.

(3) The ballot title statement for any measure requesting elector approval of bonds, the principal and interest on which is to be payable from taxes imposed on property or property ownership that are not subject to the limitations of sections 11 and 11b, Article XI of the Oregon Constitution, shall contain, in addition to the other requirements of ORS 250.035 and this section, a reasonably detailed, simple and understandable description of the use of proceeds.

(4) The front of the outer envelope in which the ballot title is delivered shall state, clearly and boldly printed in red, "CONTAINS VOTE ON PROPOSED TAX INCREASE."

[1991 c.902 §119; 1997 c.541 §313; 2007 c.154 §10]



Section 250.038 - Form of ballot title for measure authorizing imposition or renewal of local option taxes or establishing permanent rate limitation.

(a) The ballot title for a measure authorizing the imposition of local option taxes shall contain the statement required by ORS 280.070 (4) and the information required by ORS 280.070 (5);

(b) The ballot title for a measure authorizing the establishment of a permanent rate limitation shall contain the information required by ORS 280.070 (6); and

(c) Except as provided in subsection (2) of this section, the front of the outer envelope in which the ballot title is delivered shall state, clearly and boldly printed in red, one of the following statements:

(A) For a measure authorizing the imposition of local option taxes, "CONTAINS VOTE ON PROPOSED TAX INCREASE"; or

(B) For a measure authorizing a renewal of current local option taxes, "CONTAINS VOTE ON RENEWAL OF CURRENT LOCAL OPTION TAXES."

(2) If a ballot contains a measure authorizing the imposition of local option taxes and a measure authorizing the renewal of a current local option tax, the front of the outer envelope in which the ballot is delivered shall state, clearly and boldly printed in red, "CONTAINS VOTE ON PROPOSED TAX INCREASE."

[1999 c.632 §25; 2007 c.154 §11; 2009 c.720 §2]



Section 250.039



Section 250.040



Section 250.041 - Applicability of ORS 250.005 to 250.038 to counties and cities.

(1) Regarding a county measure, regardless of anything to the contrary in the county charter or ordinance.

(2) Regarding a city measure, regardless of anything to the contrary in the city charter or ordinance.

[1983 c.514 §11; 2005 c.797 §54]



Section 250.042 - Effect of failure of petition circulator to certify signature sheet.

[2007 c.848 §8b]



Section 250.043 - Acceptance of initiative or referendum petition without original signatures.

(a) The signature sheets containing the original signatures were stolen or destroyed by fire, a natural disaster or other act of God; and

(b) The photographic copy of each original signature sheet contains the number of the original signature sheets prescribed by the Secretary of State under ORS 250.015.

(2) As used in this section:

(a) "Act of God" means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(b) "Filing officer" means the Secretary of State in the case of an initiative or referendum petition relating to a state measure, the county clerk in the case of an initiative or referendum petition relating to a county measure, the city elections officer in the case of an initiative or referendum petition relating to a city measure and the elections officer as defined in ORS 255.005 in the case of an initiative or referendum petition relating to a district measure.

[1989 c.68 §13]



Section 250.044 - When actions challenging constitutionality of state measure must be filed in Marion County Circuit Court.

(a) The action is filed by a plaintiff asserting a claim for relief that challenges the constitutionality of a state statute or an amendment to the Oregon Constitution initiated by the people or referred to the people under section 1 (1) to (4), Article IV of the Oregon Constitution;

(b) The action is commenced on or after the date that the Secretary of State certifies that the challenged measure has been adopted by the electors and within 180 days after the effective date of the measure; and

(c) The action may not be commenced in the Oregon Tax Court.

(2) An action under subsection (1) of this section must be within the jurisdiction of circuit courts and must present a justiciable controversy. The plaintiff in an action subject to the requirements of this section must serve a copy of the complaint on the Attorney General.

(3) If an action subject to the requirements of this section is filed in a court other than the Circuit Court for Marion County, the other court, on its own motion or the motion of any party to the action, shall dismiss the action or transfer the action to the Circuit Court for Marion County.

(4) This section does not apply to any civil or criminal proceeding in which the constitutionality of a state statute or provision of the Oregon Constitution is challenged in a responsive pleading.

(5) If a judgment in an action subject to the requirements of this section holds that a challenged measure is invalid in whole or in part, a party to the action may appeal the judgment only by filing a notice of appeal directly with the Supreme Court within the time and in the manner specified in ORS chapter 19 for civil appeals to the Court of Appeals. Any party filing a notice of appeal under this subsection must note in the notice of appeal that the case is subject to this subsection.

(6) If a judgment in an action subject to the requirements of this section holds that a challenged measure is valid, a party to the action may appeal the judgment by filing a notice of appeal in the Court of Appeals within the time and in the manner specified in ORS chapter 19 for civil appeals. Notwithstanding ORS 19.405 (1), the party may move the Court of Appeals to certify the appeal to the Supreme Court, and the Court of Appeals acting in its sole discretion may so certify the appeal. If the Court of Appeals certifies the appeal to the Supreme Court, the Supreme Court shall accept or deny acceptance of the certification as provided in ORS 19.405 (2).

[1997 c.794 §2]



Section 250.045 - Prospective petition; signature requirement; cover and signature sheet requirements; rules.

(2) Before obtaining signatures on a prospective petition for a state measure to be initiated, the chief petitioners shall file with the secretary a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the prospective petition. After a statement has been filed under this subsection, the chief petitioners shall notify the secretary not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement filed under this subsection declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement filed under this subsection declared that one or more such persons would be paid.

(3) The secretary by rule shall establish procedures for verifying whether a prospective petition for a state measure to be initiated contains the required number of signatures of electors.

(4) The secretary shall date and time stamp the prospective petition and specify the form on which the initiative or referendum petition shall be printed for circulation as provided in ORS 250.052. The secretary shall retain the prospective petition.

(5) The chief petitioner may amend the state measure to be initiated that has been filed with the secretary without filing another prospective petition, if:

(a) The Attorney General certifies to the secretary that the proposed amendment will not substantially change the substance of the measure; and

(b) The deadline for submitting written comments on the draft title has not passed.

(6) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the secretary by rule. The cover of a referendum petition shall contain the final measure summary described in ORS 250.065 (1). If a petition seeking a different ballot title is not filed with the Supreme Court by the deadline for filing a petition under ORS 250.085, the cover of an initiative petition shall contain the latest ballot title certified by the Attorney General under ORS 250.067 (2). However, if the Supreme Court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

(7) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

(8)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the subject expressed in the title of the Act to be referred.

(b) Each sheet of signatures on an initiative or referendum petition shall:

(A) Contain a notice describing the meaning of the color of the signature sheet in accordance with ORS 250.052; and

(B) If one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: "Some Circulators For This Petition Are Being Paid." The notice shall be in boldfaced type and shall be prominently displayed on the sheet.

(c) The secretary by rule shall adopt a method of designation to distinguish signature sheets of referendum petitions containing the same subject reference and being circulated during the same period.

(9) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on the initiative or referendum petition.

(10) Not more than 20 signatures on the signature sheet of the initiative or referendum petition may be counted. The circulator shall certify on each signature sheet of the initiative or referendum petition that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual is an elector.

(11) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person.

[1979 c.190 §144; 1979 c.345 §2; 1981 c.909 §2; 1983 c.514 §8; 1983 c.756 §9; 1985 c.447 §1; 1985 c.808 §25; 1987 c.519 §1; 1989 c.959 §3; 1992 c.1 §1; 1995 c.607 §26; 1997 c.846 §1; 1999 c.262 §2; 1999 c.318 §27; 1999 c.793 §2; 2001 c.965 §4; 2005 c.797 §36; 2007 c.159 §3; 2007 c.848 §8; 2009 c.533 §1]



Section 250.048 - Registration and training for paid petition circulators; requirements; effect of failure to register; criminal records check; registration of organizations that pay petition circulators; rules.

(a) Registers with the Secretary of State in the manner prescribed by this section and by rule of the secretary; and

(b) Completes the training program prescribed by rule of the secretary.

(2) A person may apply to the secretary for a registration required under subsection (1) of this section. The application shall include:

(a) The full name and any assumed name of the applicant;

(b) The residential street address of the applicant;

(c) An example of the signature of the applicant;

(d) A list of the prospective petitions on which the applicant will gather signatures;

(e) A list of the initiative, referendum and recall petitions on which the applicant will gather signatures;

(f) If the applicant has been convicted for a criminal offense involving fraud, forgery or identification theft, information relating to the circumstances of the conviction as required by the secretary;

(g) A statement signed by the applicant acknowledging that the applicant has read and understands Oregon law applicable to the gathering of signatures on state initiative, referendum and recall petitions and prospective petitions for state measures to be initiated, as the law is summarized in the training program established by the Secretary of State;

(h) Evidence indicating that the applicant has completed the training required by the secretary by rule;

(i) A photograph of the applicant;

(j) A statement signed by a chief petitioner of each petition or prospective petition, or a person designated by a chief petitioner under this paragraph, upon which the applicant will gather signatures acknowledging that the chief petitioner is liable for violations of law or rule committed by the person obtaining signatures as provided in ORS 260.561. A chief petitioner may designate a person to sign a statement described in this paragraph on behalf of the chief petitioner; and

(k) A copy of the applicant’s criminal records check.

(3)(a) If an applicant complies with subsection (2) of this section, not later than five business days after the applicant applies, the secretary shall register the applicant and assign the applicant a registration number.

(b) A person who is registered to obtain signatures on a prospective petition for a state measure to be initiated need not reapply for a registration under this section in order to obtain signatures on a state initiative, referendum or recall petition, except that the person shall submit a list of the initiative, referendum and recall petitions on which the person will gather signatures.

(c) A registration to obtain signatures on a state initiative petition or a prospective petition for a state measure to be initiated is valid until the date that is four months before the next general election.

(d) A registration to obtain signatures on a referendum or recall petition is valid until the date the petition is filed for signature verification.

(4) A person may not apply for registration under this section if, during the five-year period prior to the date of application, the person:

(a) Has been convicted for a criminal offense involving fraud, forgery or identification theft in any state;

(b) Has had a civil penalty imposed under ORS 260.995 for a violation of this section, ORS 260.262, 260.555, 260.558, 260.575, 260.695 (1) or 260.715 (1) or Article IV, section 1b, of the Oregon Constitution; or

(c) Has had a civil or criminal penalty imposed for violation of a statute subject to a criminal penalty under ORS 260.993.

(5)(a) Upon request of the secretary, the Department of State Police shall furnish to the secretary any information that the department may have in its possession regarding an applicant, including but not limited to the Law Enforcement Data System established in ORS 181A.280, other computerized information and any other information to which the department may have access. Information obtained under this paragraph may be used to assist in determining the identity of an applicant or whether an applicant has been convicted of a criminal offense described in subsection (4) of this section.

(b) For purposes of receiving the information described in paragraph (a) of this subsection, the office of the Secretary of State is a "criminal justice agency" under ORS 181A.010 to 181A.350 and the rules adopted under ORS 181A.230.

(c) Upon submitting an application for registration described in subsection (2) of this section, an applicant is deemed to have given the consent necessary for purposes of this subsection.

(6)(a) A chief petitioner shall ensure that a criminal records check is conducted for each applicant seeking registration under this section to determine whether the applicant has been convicted of any of the crimes described in subsection (4)(a) of this section, or was subject to any of the penalties described in subsection (4)(b) and (c) of this section.

(b) The secretary by rule shall prescribe the scope of the criminal records check to be performed pursuant to this subsection. The applicant’s criminal records check may be conducted by either the chief petitioner or the applicant.

(c) An applicant seeking registration under this section is required to have only one criminal records check conducted for each period beginning the day the applicant registers with the Secretary of State under this section and ending four months before the next general election.

(7) If a person receives money or other valuable consideration for obtaining signatures of electors on a state initiative, referendum or recall petition or a prospective petition for a state measure to be initiated and the person was not registered as required under this section at the time the signatures were obtained, the secretary may not include any signatures obtained by the person in a count under ORS 250.045 (3) or 250.105 or ORS chapter 249 for purposes of determining whether the petition or prospective petition contains the required number of signatures of electors.

(8) A person registered under this section shall carry evidence of registration with the person while the person is obtaining signatures on a state initiative, referendum or recall petition or a prospective petition for a state measure to be initiated. The evidence of registration shall contain the photograph and registration number of the person. The secretary by rule shall designate the form of the evidence of registration.

(9) A photograph of an applicant submitted under subsection (2) of this section shall:

(a) Be a conventional photograph with a plain background;

(b) Show the face or the face, neck and shoulders of the applicant; and

(c) Be prepared and processed for printing as prescribed by the secretary.

(10) A person registered under this section may not obtain signatures on a petition or prospective petition for which the person is being paid and, at the same time, obtain signatures on a petition or prospective petition for which the person is not being paid. The secretary may not include any signatures obtained in violation of this subsection in a count under ORS 250.045 (3) or 250.105 or ORS chapter 249 for purposes of determining whether a state initiative, referendum or recall petition or a prospective petition for a state measure to be initiated contains the required number of signatures of electors.

(11) An organization or entity that pays money or other valuable consideration to a person for obtaining signatures of electors on a state initiative, referendum or recall petition or a prospective petition for a state measure to be initiated shall register with the Secretary of State by:

(a) Submitting the name and address of the organization or entity;

(b) Selecting one or more individuals who represent the organization or entity to complete the training program prescribed in subsection (1) of this section; and

(c) Submitting a statement signed by each individual selected:

(A) Acknowledging that the individual has read and understands Oregon law applicable to the gathering of signatures on state initiative, referendum and recall petitions and prospective petitions for state measures to be initiated, as the law is summarized in the training program established by the secretary; and

(B) Affirming that the organization or entity operates in compliance with the law.

(12) The secretary shall adopt rules necessary to implement this section, including rules:

(a) Establishing procedures for registering persons or organizations or entities as described in this section; and

(b) Establishing a training program prescribed in subsection (1) of this section.

[2007 c.848 §2; 2009 c.533 §2; 2009 c.720 §6; 2010 c.9 §4; 2011 c.547 §42; 2013 c.519 §1; 2013 c.759 §1; 2014 c.67 §1; 2014 c.112 §1]



Section 250.050



Section 250.052 - Official templates of cover and signature sheets; electronic template; rules.

(b) For each prospective petition for a state measure to be initiated the secretary shall prepare official templates of the cover and signature sheets. The templates of signature sheets to be used by persons who are being paid to obtain signatures on the prospective petition shall be a different color from the sheets to be used by persons who are not being paid to obtain signatures on the prospective petition. Each signature sheet for the prospective petition shall:

(A) Contain a notice describing the meaning of the color of the signature sheet; and

(B) If one or more persons will be paid for obtaining signatures of electors on the prospective petition, contain a notice stating: "Some Circulators For This Prospective Petition Are Being Paid." The notice shall be in boldfaced type and shall be prominently displayed on the sheet.

(2) A person obtaining signatures on a state initiative, referendum or recall petition or a prospective petition for a state measure to be initiated may use only the cover and signature sheets contained in the official templates prepared for the petition or prospective petition. A person who is being paid to obtain signatures on the petition or prospective petition shall use the signature sheet template designated for use by persons being paid to obtain signatures. A person who is not being paid to obtain signatures on the petition or prospective petition shall use the signature sheet template designated for use by persons who are not being paid to obtain signatures.

(3) The secretary shall issue templates for a petition or prospective petition only to a chief petitioner of the petition or prospective petition or to an agent designated by a chief petitioner.

(4) The secretary shall issue official templates to a chief petitioner or designated agent not later than:

(a) Three business days after the deadline for filing a petition under ORS 250.085 relating to a ballot title certified by the Attorney General for the state initiative petition or, if a petition is filed with the Supreme Court under ORS 250.085, three business days after the Supreme Court certifies to the Secretary of State a ballot title for the state initiative petition;

(b) Three business days after a prospective petition is filed under ORS 249.865 or 250.045 for a state recall petition or state referendum petition; or

(c) Three business days after the chief petitioner files a statement with the secretary under ORS 250.045 (2) for a prospective petition for a state measure to be initiated.

(5) Not later than five business days after the deadline for the secretary to issue templates under subsection (4) of this section, a chief petitioner of a state initiative, referendum or recall petition or a prospective petition for a state measure to be initiated may submit to the secretary a written request for modification of the templates. The secretary shall approve or disapprove the request not later than five business days after receiving the request. If the secretary disapproves the request, the secretary shall advise the chief petitioner in writing of the reasons for the disapproval.

(6) In addition to the templates prepared under subsections (1) to (5) of this section, for each state initiative, referendum or recall petition, the secretary shall prepare an official electronic template of a signature sheet for the petition. A template prepared under this subsection shall allow space for the signature of one elector. An elector may print a copy of the electronic signature sheet for a petition, sign the sheet and deliver the signed sheet to a chief petitioner or an agent designated by a chief petitioner. Electronic templates described in this subsection are subject to the requirements of ORS 250.045, other than ORS 250.045 (6), (9) and (10).

(7) The secretary shall adopt rules prescribing the contents and method of production of official templates required under this section.

[2007 c.848 §3; 2009 c.533 §3]



Section 250.055



Section 250.060



Section 250.062 - Identical draft ballot titles required for certain state measures.

[2009 c.566 §2]



Section 250.065 - Preparation of ballot titles for certain state measures.

(2) When an approved prospective petition for a state measure to be initiated is filed with the Secretary of State, the secretary immediately shall send two copies of it to the Attorney General.

(3) Not later than the fifth business day after receiving the copies of the prospective petition for a state measure to be initiated, the Attorney General shall provide a draft ballot title for the state measure to be initiated and return one copy of the prospective petition and the ballot title to the Secretary of State.

(4) Not later than the 10th business day after receiving the copies of the prospective petition for a state measure to be referred, the Attorney General shall provide a draft ballot title for the state measure to be referred and return one copy of the prospective petition and the draft ballot title to the Secretary of State.

[Formerly 254.055; 1985 c.447 §2; 2005 c.797 §37; 2007 c.848 §9]



Section 250.067 - Notice of draft ballot title; written comments; certification of title; correction of clerical errors; rules.

(2)(a) If written comments are submitted to the secretary under subsection (1) of this section, the Attorney General shall consider the comments and certify to the secretary either the draft ballot title or a revised ballot title not later than the 10th business day after receiving the comments from the secretary.

(b) If no written comments are submitted to the secretary, the Attorney General shall certify the draft ballot title not later than the 20th business day after the secretary receives the draft title from the Attorney General. If the Attorney General determines that a draft ballot title described in this paragraph contains a clerical error, the Attorney General may correct the error before certifying the corrected draft ballot title to the secretary.

(c) If the Attorney General determines that a ballot title certified under this subsection contains a clerical error, the Attorney General may correct the error and certify to the secretary a corrected ballot title not later than the 10th business day after the date the ballot title was certified.

(d) The secretary shall furnish the chief petitioner with a copy of each ballot title certified under this subsection.

(3) Unless the Supreme Court certifies a different ballot title, the latest ballot title certified by the Attorney General under subsection (2) of this section is the title to be printed in the voters’ pamphlet and on the ballot.

(4) If a petition is filed with the Supreme Court as provided in ORS 250.085, the Secretary of State shall file with the Supreme Court a copy of the written comments received as part of the record on review of the ballot title.

(5) The secretary by rule shall specify the means for providing reasonable statewide notice for submitting comments on a draft ballot title.

(6) As used in this section, "clerical error" means a typographical, arithmetical or grammatical error or omission that is evident from the text of the draft or certified ballot title or by comparison of the text of the draft or certified ballot title with a written explanation that was provided by the Attorney General and issued concurrently with the draft or certified ballot title.

[1985 c.447 §5; 1989 c.503 §5; 2001 c.802 §1; 2005 c.797 §38; 2007 c.159 §1; 2007 c.848 §10]



Section 250.070



Section 250.075 - Preparation of ballot titles by Legislative Assembly.

(2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the Secretary of State, the secretary shall send two copies of the referred measure to the Attorney General. Not later than the 30th day after the Legislative Assembly adjourns, the Attorney General shall provide a draft ballot title for the measure. The Attorney General shall send a copy of the draft ballot title to each member of the Legislative Assembly, and file with the Secretary of State a copy of the referred measure and the draft ballot title and a certificate of mailing of the draft ballot title to each member.

[Formerly 254.073; 1985 c.447 §3; 1995 c.607 §27]



Section 250.080



Section 250.085 - Procedure for elector dissatisfied with ballot title of state measure; Supreme Court review of title.

(2) Any elector dissatisfied with the latest ballot title for an initiated or referred measure certified by the Attorney General and who timely submitted written comments on the draft ballot title may petition the Supreme Court seeking a different title. The petition shall state the reasons that the title filed with the Secretary of State does not substantially comply with the requirements of ORS 250.035.

(3) The petition shall name the Attorney General as the respondent and must be filed:

(a) Not later than the 10th business day after the Attorney General certifies a ballot title or a corrected ballot title to the Secretary of State, whichever is later; or

(b) If the title is provided by the Legislative Assembly under ORS 250.075, not later than the 10th business day after the Legislative Assembly files the ballot title with the Secretary of State.

(4) An elector filing a petition under this section shall notify the Secretary of State in writing that the petition has been filed. The notice must be received in the office of the Secretary of State not later than 5 p.m. on the next business day following the day the petition is filed.

(5) The Supreme Court shall review the title for substantial compliance with the requirements of ORS 250.035.

(6) When reviewing a title certified by the Attorney General, the Supreme Court shall not consider arguments concerning the ballot title not presented in writing to the Secretary of State unless the court determines that the argument concerns language added to or removed from the draft title after expiration of the comment period provided in ORS 250.067.

(7) The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors.

(8) If the Supreme Court determines that the latest ballot title certified by the Attorney General or prepared by the Legislative Assembly substantially complies with the requirements of ORS 250.035, the court shall certify the title to the Secretary of State. If the Supreme Court determines that the latest ballot title certified by the Attorney General or prepared by the Legislative Assembly does not substantially comply with the requirements of ORS 250.035, the court shall modify the ballot title and certify the ballot title to the Secretary of State or refer the ballot title to the Attorney General for modification.

(9) Not later than five business days after the Supreme Court refers a ballot title to the Attorney General under this section, the Attorney General shall file a modified ballot title with the Supreme Court and serve copies of the modified ballot title on all parties to the ballot title review proceeding. If no party to the ballot title review proceeding files an objection to the modified ballot title within five business days after the date the modified ballot title is filed, the Supreme Court shall certify the modified ballot title to the Secretary of State and enter an appellate judgment the next judicial day. If any of the parties to the ballot title review proceeding timely files a petition objecting to the modified ballot title, the Supreme Court shall review the modified ballot title to determine whether the modified ballot title substantially complies with the requirements of ORS 250.035.

(10) Upon the filing of a petition under subsection (9) of this section objecting to a modified ballot title:

(a) If the Supreme Court determines that the modified ballot title substantially complies with the requirements of ORS 250.035, the court shall certify the modified ballot title to the Secretary of State; or

(b) If the Supreme Court determines that the modified ballot title does not substantially comply with the requirements of ORS 250.035, the court shall modify the ballot title and certify the ballot title to the Secretary of State or refer the modified ballot title to the Attorney General for additional modification and further proceedings under subsection (9) of this section.

[Formerly 254.077; 1983 c.514 §9; 1985 c.447 §6; 1987 c.519 §2; 1989 c.503 §6; 1993 c.493 §96; 1995 c.534 §2; 2001 c.802 §2; 2007 c.159 §2]



Section 250.090



Section 250.095 - State measures affecting a county or district.

[1979 c.190 §148]



Section 250.100



Section 250.105 - Petition filing requirements; monthly filing; signature verification; rules.

(b) Signatures previously verified on a prospective petition for a state measure to be initiated shall be included in the calculation under this section for the purpose of verifying whether the initiative petition contains the required number of signatures of electors.

(c) When filing an initiative or referendum petition, the signature sheets must be sorted on the basis of the name of the person who obtained the signatures on the sheet.

(d) The secretary shall adopt rules establishing procedures for verifying signatures on an initiative or referendum petition.

(e) A filed initiative or referendum petition must contain only original signatures. The secretary or county clerk shall verify each petition in the order in which the petitions are filed with the secretary.

(2)(a) Once every month, the chief petitioner, or agent on behalf of the chief petitioner, of an initiative petition relating to a state measure shall file with the secretary all signature sheets containing signatures of electors obtained by a person being paid to obtain signatures on the petition since the previous monthly filing. The secretary shall hold all signature sheets filed under this subsection unless the chief petitioner withdraws the petition.

(b) The secretary shall adopt rules prescribing the dates by which signature sheets must be filed each month. The secretary may not accept signature sheets containing signatures of electors obtained by a person being paid to obtain signatures on the petition before the previous monthly filing deadline prescribed under this paragraph for purposes of determining whether an initiative petition relating to a state measure contains the required number of signatures of electors under this section.

(3) The secretary may not accept a referendum petition relating to a state measure for filing if the petition contains less than 100 percent of the required number of signatures. The secretary may not determine whether an initiative petition contains the required number of signatures of electors unless at least 100 percent of the required number of signatures have been filed with the secretary.

(4) If the total number of signatures required on an initiative petition or referendum petition is submitted not less than 165 days before the election at which the proposed measure is to be voted upon and if the secretary determines that insufficient signatures have been submitted but the deadline for filing signatures on the petition has not passed, the petitioners may submit additional signatures.

(5) The secretary by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling. If two samplings are required under this subsection, the total number of signatures verified on the petition shall be not less than five percent of the total number of signatures on the petition.

(6) For purposes of estimating the number of duplicate signatures contained in a petition, the secretary shall apply at least an eight percent duplication rate in the first sampling of signatures on all petitions. If a second sampling of signatures is required under subsection (5) of this section, the secretary shall calculate an estimated signature duplication rate for each petition for which a second sampling is required. The calculation shall be based on the number of electors the secretary determines have signed a specific petition more than once.

(7) When verifying signatures for a state initiative or referendum petition, the secretary or county clerk shall identify on an elector’s voter registration record or other database that the elector signed the specific initiative or referendum petition.

(8) The Secretary of State may employ professional assistance to determine the sampling technique to be designated under subsection (5) of this section.

(9) The Secretary of State and the county clerk, if requested, shall permit authorized persons to be at the office of the secretary or county clerk to watch the verification of signatures on a state initiative petition or prospective petition for a state measure to be initiated under this section. The authorization shall be in writing and shall be filed with the secretary or county clerk. The secretary or county clerk shall permit only as many persons as watchers under this subsection as will not interfere with an orderly procedure at the office of the secretary or county clerk.

[1979 c.190 §149; 1985 c.447 §7; 1989 c.68 §6; 1999 c.1021 §1; 2007 c.848 §11; 2009 c.533 §8; 2009 c.720 §5; 2013 c.519 §2]



Section 250.110



Section 250.115 - Numbering of state measures.

(2) The Secretary of State shall number state measures not referred to under subsection (1) of this section consecutively, beginning with the number after the last number assigned under subsection (1) of this section, in the order in which the measures are filed with the secretary.

[1979 c.190 §150; 1993 c.493 §14; 2001 c.267 §1; 2008 c.33 §1]



Section 250.120



Section 250.121



Section 250.125 - Estimate of financial impact of state measures; financial estimate committee; application to Native American or American Indian tribal governments.

(a) The amount of direct expenditure, direct reduction of expenditure, direct reduction in state revenues, direct tax revenue or indebtedness and interest that will be required to meet the provisions of the measure if it is enacted; and

(b) The aggregate amount of direct expenditure, direct reduction of expenditure, direct reduction in revenues, direct tax revenue or indebtedness and interest that will be required by any city, county or district to meet the provisions of the measure if it is enacted.

(2) For a state measure for which an estimate is required to be prepared under subsection (1) of this section, the financial estimate committee may estimate the aggregate amount of direct expenditure, direct reduction of expenditure, direct reduction in revenues, direct tax revenue or indebtedness and interest that will be required by any federally recognized Native American or American Indian tribal government to meet the provisions of the measure if it is enacted.

(3) If the Legislative Assembly has enacted a law that will apply only if the measure for which an estimate is required to be prepared under subsection (1) of this section is not enacted, the financial estimate committee may also estimate the amount of direct expenditure, direct reduction of expenditure, direct reduction in revenues, direct tax revenue or indebtedness and interest that will result for the state, any city, county or district or any federally recognized Native American or American Indian tribal government if the measure is not enacted.

(4) For a state measure for which an estimate is required to be prepared under subsection (1) of this section, the financial estimate committee shall consult with the Legislative Revenue Officer to determine if the measure has potentially significant indirect economic or fiscal effects. If the committee determines that the indirect economic or fiscal effects of the measure are significant and can be estimated, the Legislative Revenue Officer shall prepare on behalf of the committee an impartial estimate of the indirect economic or fiscal effects of the measure. The Legislative Revenue Officer shall use the best available economic models and data to produce the estimate. The financial estimate committee shall incorporate relevant parts of the estimate prepared by the Legislative Revenue Officer into the estimate prepared by the committee under subsection (1) of this section.

(5) Except as provided in subsection (6) of this section, the estimates described in subsections (1) to (3) of this section shall be printed in the voters’ pamphlet and on the ballot. The estimates shall be impartial, simple and understandable and shall include the following information:

(a) A statement of the amount of financial effect on state, local or tribal government expenditures, revenues or indebtedness, expressed as a specific amount or as a range of amounts;

(b) A statement of any recurring annual amount of financial effect on state, local or tribal government expenditures, revenues or indebtedness;

(c) A description of the most likely financial effect or effects of the adoption of the measure; and

(d) If an estimate is made under subsection (3) of this section, a description of the most likely financial effect or effects if the measure is not enacted.

(6) If the financial estimate committee determines that the measure will have no financial effect on state, local or tribal government expenditures, revenues or indebtedness or that the financial effect on state, local or tribal government expenditures, revenues or indebtedness will not exceed $100,000, the committee shall prepare and file with the Secretary of State a statement declaring that the measure will have no financial effect or that the financial effect will not exceed $100,000. The statement shall be printed in the voters’ pamphlet and on the ballot.

(7) In addition to the estimates described in subsections (1) to (3) of this section, if the financial estimate committee considers it necessary, the committee may prepare and file with the Secretary of State an impartial, simple and understandable statement explaining the financial effects of the measure. The statement may not exceed 500 words. The statement shall be printed in the voters’ pamphlet with the measure to which it relates.

(8) The Legislative Administration Committee shall provide any administrative staff assistance required by the financial estimate committee to facilitate the work of the financial estimate committee under this section or ORS 250.127.

(9) The financial estimate committee is created, consisting of the Secretary of State, the State Treasurer, the Director of the Oregon Department of Administrative Services, the Director of the Department of Revenue and a representative of a city, county or district with expertise in local government finance. The representative of a city, county or district shall be selected by the four other members of the financial estimate committee and shall serve for a term of two years that begins on March 1 of the odd-numbered year.

[Formerly 254.180; 1987 c.724 §6; 1991 c.971 §1; 1993 c.493 §15; 1999 c.844 §1; 2005 c.633 §1; 2013 c.47 §1]



Section 250.127 - Preparation and filing of estimates and statements of financial impact of state measure.

(2) Not later than the 95th day before the election, the Secretary of State shall hold a hearing in Salem upon reasonable statewide notice to receive suggested changes to the estimates or statement or to receive other information. At the hearing any person may submit suggested changes or other information orally or in writing. Written suggestions or other information also may be submitted at any time before the hearing.

(3) The financial estimate committee shall consider suggestions and any other information submitted under subsection (2) of this section, and may file revised estimates or a revised statement with the Secretary of State not later than the 90th day before the election.

(4) Except as provided in subsection (5) of this section, the original estimates and statement and any revised estimates or statement shall be approved by a majority of the members of the financial estimate committee. If a member does not concur, the estimates or statement shall show only that the member dissents. The Secretary of State shall certify final estimates and a final statement not later than the 90th day before the election at which the measure is to be voted upon. All estimates and statements prepared under ORS 250.125 and this section shall be made available to the public.

(5) If a majority of the members of the financial estimate committee do not approve the estimates or statement, the Secretary of State alone shall prepare, file and certify the estimates or statement not later than the 88th day before the election at which the measure is to be voted upon with the data upon which the estimates or statement is based.

(6) The support or opposition of any member of the financial estimate committee to the original or revised estimates or statement shall be indicated in the minutes of any meeting of the committee. Meetings of the financial estimate committee shall be open to the public. Designees of the members of the financial estimate committee may attend any meetings of the committee in the place of the members, but the designees may not vote to approve or oppose any estimates or statement.

(7) A failure to prepare, file or certify estimates or a statement under ORS 250.125, this section or ORS 250.131 does not prevent the inclusion of the measure in the voters’ pamphlet or placement of the measure on the ballot.

(8) If the estimates are not delivered to the county clerk by the 61st day before the election, the county clerk may proceed with the printing of ballots. The county clerk is not required to reprint ballots to include the estimates or to provide supplemental information that includes the estimates.

[1991 c.971 §3; 1993 c.493 §16; 1995 c.712 §33; 1999 c.318 §19; 2001 c.965 §8; 2005 c.633 §2; 2011 c.646 §1; 2013 c.47 §2]



Section 250.130



Section 250.131 - Court review of procedures under which estimates and statements of financial impact of state measure were prepared.

(2) If the petition is filed not later than the 85th day before the election at which the measure is to be voted upon, the court shall review the procedures under which the estimate or statement was prepared, filed and certified, hear arguments and determine whether the procedures required under ORS 250.125 and 250.127 were satisfied. The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely conduct of the election at which the measure is to be submitted to the electors.

(3) If the court determines that the procedures described in ORS 250.125 and 250.127 were not satisfied, the court shall order the preparation of a second estimate or statement, to be prepared, filed and certified as provided in ORS 250.125 and 250.127 except that:

(a) The financial estimate committee created under ORS 250.125 shall prepare and file with the Secretary of State an estimate or statement not later than two days following the decision of the court;

(b) A hearing shall be held within two days after the estimate or statement is filed; and

(c) An estimate or statement shall be certified not later than seven days after the decision of the court. The procedures under which the second estimate or statement is filed and certified may not be appealed. [1991 c.971 §4; 2005 c.633 §3]

Note: Sections 3 and 5, chapter 600, Oregon Laws 2013, provide:

Sec. 3. (1) To obtain a racial and ethnic impact statement described in this section, one member of the Legislative Assembly from each major political party must sign a written request. Upon receipt of the written request, the Oregon Criminal Justice Commission shall prepare a racial and ethnic impact statement that describes the effects of a state measure on the racial and ethnic composition of:

(a) The criminal offender population, as defined in section 1 of this 2013 Act; or

(b) Recipients of human services, as defined in section 1 of this 2013 Act.

(2) The statement must be impartial, simple and understandable and must include the information described in section 1 (3) of this 2013 Act.

(3) If the commission has prepared a racial and ethnic impact statement for a state measure, not later than the 99th day before a special election held on the date of a primary election or any general election at which the state measure is to be submitted to the people, the commission shall file the statement with the Secretary of State.

(4) Not later than the 95th day before the election, the Secretary of State shall hold a hearing in Salem upon reasonable statewide notice to receive suggestions for changes to the statement or to receive other information. At the hearing, any person may submit suggested changes or other information orally or in writing. Written suggestions and any other information also may be submitted at any time before the hearing.

(5) The commission shall consider suggestions and any other information submitted under subsection (4) of this section and may file a revised statement with the Secretary of State not later than the 90th day before the election at which the measure is to be voted upon.

(6) The Secretary of State shall certify the statement not later than the 90th day before the election at which the measure is to be voted upon.

(7) All statements prepared under this section shall be made available to the public.

(8) A failure to prepare, file or certify a statement does not prevent inclusion of the measure in the voters’ pamphlet. [2013 c.600 §3]

Sec. 5. Sections 1 to 4 of this 2013 Act are repealed on January 2, 2018.

[2013 c.600 §5]



Section 250.135 - Retention of petition materials.

[1979 c.190 §152]



Section 250.137 - Citizens’ Initiative Review Commission; members; term of office; rules.

(a) The Governor shall appoint three members who have at some time been selected by the four appointed members of an explanatory statement committee under ORS 251.205 (5) to prepare an explanatory statement, as follows:

(A) One member recommended by the leadership of the Democratic party in the Senate and one member recommended by the leadership of the Republican party in the Senate.

(B) Except as provided in subparagraph (C) of this paragraph, one member recommended by the leadership of the political party with the largest representation in the Senate that is not the same party as the Governor.

(C) If more than two political parties are represented in the Senate, one member recommended by the leadership of a third political party with the largest representation in the Senate.

(b) Two former moderators shall be appointed as members as described in ORS 250.143.

(c) Six electors who have served on a citizen panel shall be appointed as members as described in ORS 250.143.

(2) The term of office of a member of the commission is four years, with the terms of no more than six members expiring every two years. Vacancies shall be filled by the Governor for the unexpired term, consistent with subsection (1) of this section.

(3) The commission shall:

(a) Ensure that the citizen panels are convened to review initiated measures in a fair and impartial manner.

(b) Adopt rules necessary to carry out the commission’s duties under ORS 250.137 to 250.149.

[2011 c.365 §2; 2013 c.722 §12; 2014 c.72 §1]



Section 250.139 - Citizen panels; composition; compensation; selection and review of certain state measures; moderators; rules.

(2) In selecting a measure to be reviewed by a citizen panel, the commission shall consider the following criteria:

(a) The fiscal impact of a measure.

(b) Whether the measure amends the Oregon Constitution.

(c) The availability of funds to conduct reviews.

(d) Any other criteria established by the commission by rule.

(3) Each citizen panel shall evaluate and write statements for the measure considered by the panel.

(4)(a) The commission shall select citizens for each panel from a representative sample of anonymous electors, using survey sampling methods that, to the extent practicable, give every elector a similar chance of being selected. Each citizen panel shall consist of not fewer than 18 and not more than 24 electors.

(b) The commission shall ensure, to the extent practicable and legally permissible, that the demographic makeup of each panel fairly reflects the population of the electorate of this state as a whole, with respect to the following characteristics, prioritized in the following order:

(A) The location of the elector’s residence.

(B) The elector’s party affiliation, if any.

(C) The elector’s voting history.

(D) The elector’s age.

(c) In addition to the criteria described in paragraph (b) of this subsection, the commission may also consider:

(A) The elector’s gender.

(B) The elector’s ethnicity.

(C) Any other criteria.

(5) The commission shall, from moneys in the account established under ORS 182.470:

(a) Compensate each elector for each day served on a panel in an amount established by the commission by rule;

(b) Reimburse each elector who serves on a panel for travel expenses in accordance with reimbursement policies determined by the commission by rule;

(c) Provide for costs required to convene and conduct a citizen panel; and

(d) Transfer to the Secretary of State all moneys necessary to pay the costs of printing any statements described in ORS 250.141 in the voters’ pamphlet.

(6)(a) Each panel shall meet to review the measure on not fewer than three and not more than five consecutive days for a total of not less than 24 hours unless otherwise provided by commission rule.

(b) Each panel shall conduct public hearings at which the panel shall receive testimony or other information from both proponents and opponents of the measure. Unless otherwise determined by a majority of the panelists, equal time shall be allotted to proponents and opponents of a measure.

(c) The chief petitioners of the measure shall designate two persons to provide information in favor of the measure to the citizen panel. If the chief petitioners fail to timely designate two persons to appear before the panel, the commission may designate two persons who support the measure to provide information in favor of the measure.

(d) The commission shall designate two persons who oppose the measure to provide information in opposition to the measure.

(e) The commission, by rule, may specify additional criteria regarding the public hearings.

(7) The commission shall provide each panel with any complaints regarding the panel not later than the third day the panel convenes.

(8) The commission shall, by rule, establish qualifications for moderators for each citizen panel. A moderator must have experience in mediation and shall complete a training course established by the commission.

(9) The commission shall contract with two moderators for each panel and shall compensate each moderator for service.

[2011 c.365 §5; 2013 c.722 §15; 2014 c.72 §2]



Section 250.140



Section 250.141 - Citizen panel statements; preparation; inclusion in voters’ pamphlet; rules.

(a) A statement in favor of the measure.

(b) A statement opposed to the measure.

(c) A statement that "No panelist took this position." if a panel is unanimous in either supporting or opposing a measure.

(d) A statement of key findings that summarizes the citizen panel’s findings in an impartial manner and may include a tally of how many panelists agreed with the key findings.

(e) A statement of additional policy considerations that describes the subject matter of or any fiscal considerations related to the measure. A statement submitted under this paragraph must be supported by at least three-quarters of the panelists.

(2)(a) Before a statement is filed with the Secretary of State under subsection (1) of this section:

(A) A person designated under ORS 250.139 (6)(c) shall be allowed to review the statement in favor of the measure by the citizen panel and provide feedback to the panel regarding the statement.

(B) A person designated under ORS 250.139 (6)(d) shall be allowed to review the statement opposed to the measure by the citizen panel and provide feedback to the panel regarding the statement.

(C) A person designated under ORS 250.139 (6)(c) or (d) shall be allowed to review the statement of key findings by the citizen panel and provide feedback to the panel regarding the statement.

(b) A citizen panel may adjust any statement after receiving feedback as described in this subsection.

(3) The secretary shall prescribe the size and manner of placement of the statements submitted by a citizen panel to be printed in the voters’ pamphlet, except that the statements shall be clearly differentiated from other arguments or statements in the voters’ pamphlet and may include, but are not limited to, the use of unique formatting and informative symbols.

(4) The secretary shall provide with any citizen panel statement a description of not more than 150 words of the citizen panel process described in ORS 250.137 to 250.149 and the following explanation:

______________________________________________________________________________

The opinions expressed in this statement are those of the members of a citizen panel and were developed through the citizen review process. They are NOT official opinions or positions endorsed by the State of Oregon or any government agency. A citizen panel is not a judge of the constitutionality or legality of any ballot measure, and any statements about such matters are not binding on a court of law.

_____________________________________________________________________________

(5) The secretary, by rule, shall set a date by which statements must be filed under this section. The date may not be sooner than the 70th day before the date of the election.

[2011 c.365 §7]



Section 250.143 - Evaluation of citizen panel procedures; findings and recommendations; appointment of certain commission members.

(a) Convene to evaluate procedures related to the citizen panels and submit a written report to the Citizens’ Initiative Review Commission summarizing the evaluation, along with any recommendations; and

(b) Appoint two moderators from among the moderators convened for the evaluation to be members of the commission.

(2) Not later than February 1 of an odd-numbered year, two electors from each citizen panel shall:

(a) Convene to evaluate procedures related to the citizen panels and submit a written report to the commission summarizing the evaluation, along with any recommendations; and

(b) Appoint two electors from among the former panelists convened for the evaluation to be members of the commission.

(3) Each year in which an evaluation is conducted by moderators and panelists under this section, the commission shall review the evaluations and make any findings and recommendations. The commission shall make all evaluations, findings and recommendations made under this section available to the public.

[2011 c.365 §6]



Section 250.145



Section 250.146



Section 250.147 - Contributions to Citizens’ Initiative Review Commission; prohibitions; disclosure.

(2) The commission may not receive contributions of moneys or assistance from:

(a) A political committee, as defined in ORS 260.005;

(b) For-profit corporate treasuries;

(c) Union treasuries; or

(d) Any other source the commission determines might be used to transfer moneys from a political committee, for-profit corporate treasury or union treasury to the commission.

(3) If a person contributes to the commission an aggregate total of more than $100 in a calendar year, not later than 14 calendar days after the commission receives the contribution, the commission shall make available to the public on the Internet:

(a) The name and address of the person or entity who made the contribution; and

(b) The amount of the contribution.

(4) The commission may enter into contracts and hire any staff the commission deems necessary.

(5) The commission may appoint an executive director to serve at the pleasure of the commission.

[2011 c.365 §4; 2013 c.722 §16]



Section 250.149 - Determination of sufficient funds for commission and citizen panels.

(2)(a) If the commission determines that the account has sufficient moneys under subsection (1) of this section, the commission shall carry out all the duties, functions and powers of the commission, implement ORS 250.139 to 250.143 and may submit statements to be printed in the voters’ pamphlet under ORS 251.185.

(b) If the commission determines that the account has insufficient moneys under subsection (1) of this section, for the general election in that even-numbered year, the commission may not carry out all the duties, functions and powers of the commission, implement ORS 250.139 to 250.143 or submit statements to be printed in the voters’ pamphlet under ORS 251.185.

[2011 c.365 §9; 2013 c.722 §17]



Section 250.150



Section 250.155 - Application of ORS 250.165 to 250.235.

(2) ORS 250.165 to 250.235 apply to the exercise of initiative or referendum powers regarding a county measure in a county that has not adopted a charter under section 10, Article VI, Oregon Constitution.

[1979 c.190 §153]



Section 250.160



Section 250.161



Section 250.165 - Prospective petition; cover and signature sheet requirements; circulation; filing deadline.

(2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 250.175 (1). If the circuit court has not reviewed the ballot title under ORS 250.195, the cover of an initiative petition shall contain the ballot title described in ORS 250.175 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

(3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

(4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance or resolution to be referred, if any, and the date it was adopted by the county governing body.

(b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: "Some Circulators For This Petition Are Being Paid."

(5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

(6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual is an elector registered in the county.

(7) Unless otherwise provided by a county ordinance, the gathering of signatures on a petition to initiate a county measure may not exceed a period of two years from the time the petition is approved for circulation.

(8) A county clerk may not accept for filing any petition which has not met the provisions of subsection (7) of this section.

(9) A petition to initiate a county measure must be filed not less than 90 days before the election at which the proposed law is to be voted on.

(10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person.

[1979 c.190 §154; 1981 c.909 §3; 1983 c.756 §10; 1991 c.106 §1; 1992 c.1 §2; 1995 c.607 §28; 1997 c.846 §2; 1999 c.318 §28; 2001 c.965 §5; 2005 c.797 §39; 2007 c.848 §16; 2009 c.571 §1]



Section 250.168 - Determination of compliance with constitutional provisions; notice; appeal.

(2) If the county clerk determines that the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the clerk shall proceed as required in ORS 250.175. The clerk shall include in the publication required under ORS 250.175 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution.

(3) If the county clerk determines that the initiative measure does not meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the clerk shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

(4) Any elector dissatisfied with a determination of the county clerk under subsection (1) of this section may petition the circuit court of the judicial district in which the county is located seeking to overturn the determination of the clerk. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the clerk. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the clerk.

(5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition.

[1991 c.719 §34; 2005 c.797 §40]



Section 250.170



Section 250.175 - Preparation of ballot titles for certain county measures; correction of clerical errors; notice.

(2) Not later than the sixth business day after a prospective petition for a county measure to be initiated is filed with the county clerk, the clerk shall send two copies of it to the district attorney if the measure to be initiated has been determined to be in compliance with section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, as provided in ORS 250.168.

(3)(a) Not later than the fifth business day after receiving the copies of the prospective petition, and notwithstanding ORS 203.145 (3), the district attorney shall prepare a ballot title for the county measure to be initiated or referred and return one copy of the prospective petition and certify the ballot title to the county clerk.

(b) If the district attorney determines that a ballot title certified under this subsection contains a clerical error, the district attorney may correct the error and certify to the county clerk a corrected ballot title not later than the 10th business day after the date the ballot title was certified.

(c) A copy of the ballot title shall be furnished to the chief petitioner.

(4) Unless the circuit court certifies a different ballot title, the latest ballot title certified by the district attorney under subsection (3) of this section is the title to be printed on the ballot.

(5)(a) The county clerk, upon receiving a ballot title for a county measure to be referred or initiated from the district attorney or the county governing body, shall publish in the next available edition of a newspaper of general circulation in the county a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 250.195.

(b) In addition to publishing a notice as described in paragraph (a) of this subsection, the county clerk may publish a notice on the county’s website for a minimum of seven days.

(6) As used in this section, "clerical error" means a typographical, arithmetical or grammatical error or omission that is evident from the text of the certified ballot title or by comparison of the text of the ballot title with a written explanation that was provided by the district attorney and issued concurrently with the certified ballot title.

[1979 c.190 §155; 1983 c.567 §12; 1985 c.808 §26; 1987 c.707 §8; 1991 c.719 §21; 2005 c.797 §41; 2011 c.607 §6; 2013 c.519 §3]



Section 250.180



Section 250.185 - Preparation of ballot titles by county governing body.

(2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the county clerk, the clerk shall send two copies to the district attorney. Not later than the fifth business day after receiving the copies the district attorney shall provide a ballot title for the measure and send a copy of it to the county governing body and the county clerk.

[1979 c.190 §156; 1983 c.15 §3; 1985 c.808 §27]



Section 250.190



Section 250.195 - Procedure for elector dissatisfied with ballot title of county measure.

(2) An elector filing a petition under this section shall notify the county clerk in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

(3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors.

[1979 c.190 §157; 1983 c.514 §9a; 1987 c.707 §9; 1989 c.503 §7; 1993 c.493 §97; 1995 c.534 §3]



Section 250.200



Section 250.205 - Filing and signature requirements for nonhome rule counties.

(2) A referendum petition must be filed not later than the 90th day after the adoption of a nonemergency county measure.

(3) A petition to refer a county measure must contain at least the number of signatures of electors residing in the county that is equal to four percent of the total number of votes cast in the county for all candidates for Governor at the election at which a Governor is elected for a four-year term next preceding the filing of the petition for verification of signatures.

(4) A petition to initiate a county measure must contain at least the number of signatures of electors residing in the county equal to six percent of the total number of votes cast in the county for all candidates for Governor at the election at which a Governor is elected for a four-year term next preceding the filing of the petition for verification of signatures.

[1979 c.190 §158; 1995 c.607 §29]



Section 250.210



Section 250.215 - Filing officer for county measure; filing requirements; signature verification.

(2) An initiative or referendum petition relating to a county measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

(3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

(4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section.

[1979 c.190 §159; 1989 c.68 §7; 1991 c.580 §2]



Section 250.220



Section 250.221 - Date of election.

[1981 c.909 §4]



Section 250.225



Section 250.226



Section 250.230



Section 250.235 - Retention of petition materials.

[1979 c.190 §161]



Section 250.255 - Application of ORS 250.265 to 250.346.

[1979 c.190 §162]



Section 250.265 - Prospective petition; cover and signature sheet requirements; circulation; filing deadline.

(2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 250.275 (1). If the circuit court has not reviewed the ballot title under ORS 250.296, the cover of an initiative petition shall contain the ballot title described in ORS 250.275 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

(3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

(4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance or resolution to be referred, if any, and the date it was adopted by the city governing body.

(b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: "Some Circulators For This Petition Are Being Paid."

(5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

(6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual is an elector registered in the city.

(7) Unless otherwise provided by a city ordinance, the gathering of signatures on a petition to initiate a city measure may not exceed a period of two years from the time the petition is approved for circulation.

(8) A city elections officer may not accept for filing any petition which has not met the provisions of subsection (7) of this section.

(9) A petition to initiate a city measure must be filed not less than 90 days before the election at which the proposed law is to be voted on.

(10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person.

[1979 c.190 §163; 1981 c.909 §6; 1983 c.756 §11; 1991 c.106 §2; 1992 c.1 §3; 1995 c.607 §30; 1997 c.846 §3; 1999 c.318 §29; 2001 c.965 §6; 2007 c.848 §17; 2009 c.571 §2]



Section 250.270 - Determination of compliance with constitutional provisions; notice; appeal.

(2) If the city elections officer determines that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the city elections officer shall proceed as required in ORS 250.275. The city elections officer shall include in the publication required under ORS 250.275 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

(3) If the city elections officer determines that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the city elections officer shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

(4) Any elector dissatisfied with a determination of the city elections officer under subsection (1) of this section may petition the circuit court of the judicial district in which the city is located seeking to overturn the determination of the city elections officer. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the city elections officer. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the city elections officer.

(5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition.

[1991 c.719 §36; 2005 c.797 §42]



Section 250.275 - Preparation of ballot titles for certain city measures; correction of clerical errors; notice.

(2) Not later than the sixth business day after a prospective petition for a city measure to be initiated is filed with the city elections officer, the officer shall send two copies of it to the city attorney if the measure to be initiated has been determined to be in compliance with section 1 (2)(d) and (5), Article IV of the Oregon Constitution, as provided in ORS 250.270.

(3)(a) Not later than the fifth business day after receiving the copies of the prospective petition, the city attorney shall provide a ballot title for the city measure to be initiated or referred and return one copy of the prospective petition and certify the ballot title to the city elections officer.

(b) If the city attorney determines that a ballot title certified under this subsection contains a clerical error, the city attorney may correct the error and certify to the city elections officer a corrected ballot title not later than the 10th business day after the date the ballot title was certified.

(c) A copy of the ballot title shall be furnished to the chief petitioner.

(4) Unless the circuit court certifies a different ballot title, the latest ballot title certified by the city attorney under subsection (3) of this section is the title to be printed on the ballot.

(5)(a) The city elections officer, upon receiving a ballot title for a city measure to be referred or initiated from the city attorney or city governing body, shall publish in the next available edition of a newspaper of general distribution in the city a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 250.296.

(b) In addition to publishing a notice as described in paragraph (a) of this subsection, the city elections officer may publish a notice on the city’s website for a minimum of seven days.

(6) As used in this section, "clerical error" means a typographical, arithmetical or grammatical error or omission that is evident from the text of the certified ballot title or by comparison of the text of the ballot title with a written explanation that was provided by the city attorney and issued concurrently with the certified ballot title.

[1979 c.190 §164; 1985 c.808 §28; 1987 c.707 §9a; 1991 c.719 §22; 2005 c.797 §43; 2011 c.607 §7; 2013 c.519 §4]



Section 250.285 - Preparation of ballot titles by city governing body.

(2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the city elections officer, the officer shall send two copies to the city attorney. Not later than the fifth business day after receiving the copies the city attorney shall provide a ballot title for the measure, and send a copy of it to the city governing body and the city elections officer.

[1979 c.190 §165; 1985 c.808 §29]



Section 250.290



Section 250.295



Section 250.296 - Procedure for elector dissatisfied with ballot title of city measure.

(2) An elector filing a petition under this section shall notify the city elections officer in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

(3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors.

[1979 c.190 §166; 1983 c.514 §9b; 1987 c.707 §10; 1989 c.503 §8; 1993 c.493 §98; 1995 c.534 §4]



Section 250.300



Section 250.305 - Signature requirements.

(2) A petition to initiate a city measure must be signed by not less than 15 percent of the electors registered in the city at the time the prospective petition is filed.

[1979 c.190 §167; 1983 c.350 §67; 1989 c.251 §1]



Section 250.310



Section 250.315 - Filing officer; filing requirements; signature verification.

(2) An initiative or referendum petition relating to a city measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

(3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

(4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section.

[1979 c.190 §168; 1989 c.68 §8; 1991 c.580 §3]



Section 250.320



Section 250.325 - Procedure following filing of initiative petition.

(2) The governing body, not later than the 30th day after the measure is filed with it, may adopt or reject the measure unless the measure is required to be submitted to city electors under the city charter or state law. If the measure is not adopted, or the measure is required to be submitted to city electors under the city charter or state law, it shall be submitted to city electors on the next available election date in ORS 221.230 held not sooner than the 90th day after the measure was filed with the city governing body.

(3) The governing body may refer a competing measure to city electors at the same election at which the initiated measure is submitted. If the governing body refers a competing measure to city electors, it must prepare the measure not later than the 30th day after the initiated measure is filed with it. The mayor shall not have the power to veto an initiated measure or a competing measure.

[1979 c.190 §169; 1979 c.316 §14a; 1981 c.909 §7; 1987 c.471 §1]



Section 250.330



Section 250.335



Section 250.340



Section 250.345



Section 250.346 - Retention of petition materials.

[1979 c.190 §171]



Section 250.350



Section 250.355 - Date of election.

[1989 c.503 §35; 2007 c.155 §8]



Section 250.360



Section 250.365



Section 250.370



Section 250.375



Section 250.380



Section 250.390



Section 250.400



Section 250.410



Section 250.420



Section 250.430



Section 250.440



Section 250.460



Section 250.461



Section 250.470



Section 250.471



Section 250.480



Section 250.490



Section 250.500



Section 250.510



Section 250.520



Section 250.530



Section 250.540



Section 250.541



Section 250.545



Section 250.550



Section 250.560



Section 250.570



Section 250.580



Section 250.582



Section 250.584



Section 250.586



Section 250.610



Section 250.620



Section 250.630



Section 250.631



Section 250.640



Section 250.645



Section 250.650



Section 250.655



Section 250.660



Section 250.670



Section 250.680



Section 250.690



Section 250.700



Section 250.710



Section 250.720



Section 250.810



Section 250.820



Section 250.830



Section 250.840



Section 250.845



Section 250.850



Section 250.860



Section 250.870



Section 250.880



Section 250.990






Chapter 251 - Voters’ Pamphlet

Section 251.005 - Definitions.

(1) "Candidate" means an individual whose name is or is expected to be printed on the official ballot.

(2) "City office" means the office of mayor, city auditor, city councillor or municipal judge of a city having a population of 50,000 or more according to the most recent determination made under ORS 190.510 to 190.610.

(3) "County clerk" means the county clerk or the county official in charge of elections.

(4) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(5) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

[1979 c.190 §172; 1981 c.173 §28; 1983 c.123 §1; 1983 c.392 §4; 1987 c.432 §1; 2003 c.14 §118]



Section 251.008 - Joint production of state and county voters’ pamphlet.

[1993 c.3 §2 and 1993 c.604 §9]



Section 251.010



Section 251.012 - Size, format and distribution of voters’ pamphlet.

[1999 c.318 §7]



Section 251.014 - Electronic filing system; rules.

(2) The Secretary of State may adopt rules to administer this section.

[2011 c.646 §9]

Note: 251.014 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 251 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 251.015



Section 251.016 - Disposition of fee.

[1979 c.190 §173]



Section 251.020



Section 251.022 - Voters’ pamphlet for election to fill vacancy in office of United States Senator or Representative in Congress.

(2) A voters’ pamphlet prepared under subsection (1) of this section shall contain information about the candidates for nomination or election to the office of United States Senator or Representative in Congress at the special election or special primary election.

[1999 c.318 §6]



Section 251.025



Section 251.026 - Statements and information included in voters’ pamphlets.

(a) Requirements for a citizen to qualify as an elector.

(b) When an elector is required to register or update a registration.

(c) In the voters’ pamphlet for the primary election, a statement of the duties and responsibilities of a precinct committeeperson to be elected at the primary election.

(d) Any other information the Secretary of State considers relevant to the conduct of the election.

(2) The Secretary of State shall include a statement on the cover of the voters’ pamphlet that the pamphlet may be used to assist electors in voting.

(3) The Secretary of State may include in the voters’ pamphlet the following information:

(a) Maps showing the boundaries of senatorial and representative districts.

(b) Voter registration forms.

(c) Elector instructions, including the right of an elector to request a second ballot if the first ballot is spoiled and the right of an elector to seek assistance in marking the ballot.

[Formerly 255.025; 1987 c.267 §24; 1991 c.719 §§23,24; 1993 c.713 §28; 1993 c.797 §21a; 1995 c.712 §35; 1999 c.318 §9; 1999 c.410 §25]



Section 251.030



Section 251.035



Section 251.036



Section 251.040



Section 251.045



Section 251.046 - Content of statements and arguments.

(2) The Secretary of State shall specify on any instructions for filing a statement, argument or other material in the voters’ pamphlet that the statement, argument or material may be excluded under ORS 251.055.

[1979 c.190 §175; 1993 c.351 §3]



Section 251.049 - Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions.

(2) The Secretary of State may print the name or title of a person or the name of an organization in an argument or statement submitted for inclusion in the voters’ pamphlet as supporting or endorsing the argument or statement if:

(a) Not later than the deadline for filing an argument or statement with the Secretary of State, the secretary receives a statement signed by the person, or by an authorized person on behalf of an organization, stating that the person consents to the use of the name or title of the person or the name of the organization; or

(b) The name or title of a person or the name of an organization is used with a quotation made by the person or by an authorized person on behalf of an organization, the quotation was disseminated to the public prior to its inclusion in the argument or statement and the quotation is identified by its source and date.

(3) A person may not:

(a) Submit a false signature under subsection (2) of this section; or

(b) Alter the manner in which a person signing a statement of consent described in subsection (2) of this section designates the person’s name or title or the name of the organization the person represents to appear in the argument or statement. This paragraph does not prohibit revisions allowed or required under ORS 251.055 or 251.087.

[1987 c.724 §2; 1991 c.719 §47; 1993 c.493 §108; 2001 c.564 §1; 2003 c.233 §2; 2009 c.11 §22]



Section 251.050



Section 251.055 - Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded; rules.

(a) Contains any obscene, profane or defamatory language;

(b) Incites or advocates hatred, abuse or violence toward any person or group; or

(c) Contains any language which may not legally be circulated through the mails.

(2) Nothing in this chapter shall make the author of any statement or argument exempt from any civil or criminal action because of any defamatory statements offered for printing or contained in the voters’ pamphlet. The persons writing, signing or offering a statement or argument for filing shall be deemed its authors and publishers.

(3) The Secretary of State by rule shall establish a procedure to notify a person who offered a statement, argument or other matter that was rejected pursuant to this section. Subject to voters’ pamphlet deadlines, the procedure shall require the Secretary of State to:

(a) Make reasonable attempts to notify the person of the rejection; and

(b) Allow the person, if notified pursuant to paragraph (a) of this subsection, to revise the statement so that it does not violate the provisions of this section.

[Formerly 255.040; 1993 c.351 §1]



Section 251.060



Section 251.065 - Filing portrait and statement by or for candidate; rules.

(b) A portrait and statement may be filed not later than the 63rd day before the primary election in the event of a vacancy described in ORS 249.037 (2).

(2) Not sooner than the 120th day and not later than the 70th day before the general election, a candidate or agent on behalf of the candidate for election at the general election to the office of President or Vice President of the United States, United States Senator, Representative in Congress or a state office as defined in ORS 249.002 may file with the Secretary of State a portrait of the candidate and a statement of the reasons the candidate should be elected. A candidate or agent on behalf of the candidate for election to a county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, may file a portrait and statement under this subsection if permitted under ORS 251.067.

(3) In the case of a special election to fill a vacancy as described in ORS 251.022, the Secretary of State by rule shall set the deadline for filing with the secretary a portrait of the candidate and a statement of the reasons the candidate should be nominated or elected.

(4) All portraits and statements described in this section must be filed using an electronic filing system designated by the Secretary of State under ORS 251.014.

(5) Subject to the requirements of this section, the Secretary of State by rule shall establish the format of the statements permitted under this section.

(6) A portrait or statement filed under this section must be accompanied by a telephone or electronic facsimile transmission machine number where the candidate may be contacted for purposes of ORS 251.087.

[Formerly 255.031; 1981 c.375 §1; 1983 c.567 §13; 1985 c.808 §30; 1987 c.267 §25; 1989 c.503 §9; 1993 c.493 §§92,93; 1995 c.550 §6; 1995 c.712 §36; 1999 c.318 §10; 1999 c.999 §40; 2011 c.646 §2a; 2011 c.652 §2; 2013 c.518 §1]



Section 251.067 - Inclusion of portrait and statement of candidate for county, city or metropolitan service district office; inclusion of county measure or metropolitan service district measure.

(2) A county measure or a measure of a metropolitan service district organized under ORS chapter 268, and the ballot title, explanatory statement and arguments relating to the measure, shall be included in the state voters’ pamphlet as provided in ORS 251.285, if a county voters’ pamphlet described in ORS 251.305 to 251.435 is not prepared:

(a) For the election on the county measure; or

(b) In each county in which the metropolitan service district is located, for the election on the metropolitan service district measure.

(3) If a county voters’ pamphlet described in ORS 251.305 to 251.435 is prepared for an election at which a candidate for nomination or election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, is listed on the ballot, or at which a county measure or a measure of a metropolitan service district organized under ORS chapter 268 is listed on the ballot, the county voters’ pamphlet shall include the county or city office, the office of the metropolitan service district or the county measure or measure of the metropolitan service district. Such offices and measures shall not be included in any state voters’ pamphlet prepared for the election and distributed in the county for which the county voters’ pamphlet is prepared.

(4) If a city or metropolitan service district organized under ORS chapter 268 is located in more than one county, and a county in which the city or metropolitan service district is located does not prepare a county voters’ pamphlet described in ORS 251.305 to 251.435 for the election, candidates for nomination or election to any city office or an elected office of the metropolitan service district, and any measure of the metropolitan service district, shall be included in the state voters’ pamphlet to be distributed to the county that does not prepare a county voters’ pamphlet. The Secretary of State shall designate the candidates and measures that may be included in the state voters’ pamphlet under this subsection.

[1999 c.318 §8]



Section 251.069 - Map of metropolitan service district to be printed in certain pamphlets.

[Formerly 251.036]



Section 251.070



Section 251.075 - Portrait requirements; rules.

(2) A portrait submitted for inclusion in the voters’ pamphlet shall:

(a) Be a conventional photograph with a plain background;

(b) Show the face or the head, neck and shoulders of the candidate; and

(c) Be prepared and processed for printing as prescribed by the Secretary of State.

(3) A portrait submitted for inclusion in the voters’ pamphlet may not:

(a) Include the hands or anything held in the hands of the candidate;

(b) Show the candidate wearing a judicial robe, a hat or a military, police or fraternal uniform; and

(c) Show the uniform or insignia of any organization.

(4) The Secretary of State by rule shall prescribe the size and manner of placement of the portrait printed in the voters’ pamphlet, except that the size of a portrait shall not be smaller than 1.5 inches by 1.75 inches. The rule shall apply in the same manner to all candidates for the same nomination or office.

[1979 c.190 §178; 1979 c.533 §2; 1985 c.808 §30a; 1987 c.707 §11; 1999 c.318 §11; 2003 c.233 §1]



Section 251.080



Section 251.085 - Format of candidate’s statement.

[Formerly 255.027]



Section 251.087 - Secretary of State review of candidate portrait and statement; procedure if portrait or statement must be revised; rules.

(2) Review by the Secretary of State under this section shall be limited to determining whether the portrait and statement comply with the requirements of ORS 251.049, 251.075 and 251.085 and shall not include any determination relating to the accuracy or truthfulness of materials filed.

(3) The Secretary of State shall review each portrait and statement not later than three business days following the deadline for filing a portrait and statement under ORS 251.065. If the Secretary of State determines that the portrait or statement of a candidate must be revised in order to comply with the requirements of ORS 251.049, 251.075 or 251.085, the Secretary of State shall attempt to contact the candidate not later than the fifth business day following the deadline for filing a portrait and statement under ORS 251.065. A candidate contacted by the Secretary of State under this section may file a revised portrait or statement not later than the seventh business day following the deadline for filing a portrait and statement under ORS 251.065.

(4) If the Secretary of State is required to attempt to contact a candidate under subsection (3) of this section, the Secretary of State shall attempt to contact the candidate by telephone or by using an electronic transmission facsimile machine.

(5) If the Secretary of State is unable to contact a candidate or if the candidate does not file a revised portrait or statement, the following rules apply:

(a) If a portrait does not comply with ORS 251.075, the Secretary of State may modify the portrait. The candidate shall pay the expense of any modification prior to publication of the portrait in the voters’ pamphlet. If the portrait cannot be modified to comply with ORS 251.075, the portrait shall not be printed in the voters’ pamphlet.

(b) If a statement does not comply with ORS 251.085 the statement shall not be printed in the voters’ pamphlet.

(c) If a statement does not comply with ORS 251.049, the Secretary of State shall edit the statement to remove language that does not comply with ORS 251.049.

(6) If the portrait or statement of a candidate filed under ORS 251.065 does not comply with a requirement of ORS 251.049, 251.075 or 251.085 and the Secretary of State does not attempt to contact the candidate by the deadline specified in subsection (3) of this section, for purposes of ORS 251.049, 251.075 and 251.085 only, the portrait or statement shall be printed as filed.

(7) A candidate revising a portrait or statement under this section shall make only those revisions necessary to comply with ORS 251.049, 251.075 and 251.085.

(8) The Secretary of State by rule may define the term "contact" as used in this section.

[1995 c.550 §2]



Section 251.090



Section 251.095 - Candidate space in voters’ pamphlet; fee or petition; use of space; verification of signatures; rules.

(a) Each candidate for nomination or election to the office of President or Vice President of the United States shall, at the time materials are filed under ORS 251.065, pay a fee of $3,500 to the Secretary of State or may submit a petition in a form prescribed by the secretary containing the signatures of 500 active electors of the state.

(b) Each candidate for nomination or election to the office of United States Senator or any state office to be voted for in the state at large shall, at the time materials are filed under ORS 251.065, pay a fee of $3,000 to the Secretary of State or may submit a petition in a form prescribed by the secretary containing the signatures of 500 active electors of the state.

(c) Each candidate for nomination or election to the office of Representative in Congress shall, at the time materials are filed under ORS 251.065, pay a fee of $2,500 to the Secretary of State or may submit a petition in a form prescribed by the secretary containing the signatures of 300 active electors of the candidate’s electoral district.

(d) Each candidate for nomination or election to the office of state Senator or state Representative shall, at the time materials are filed under ORS 251.065, pay a fee of $750 to the Secretary of State or may submit a petition in a form prescribed by the secretary containing the signatures of 200 active electors of the candidate’s electoral district.

(e) Each candidate for nomination or election to any other office shall, at the time materials are filed under ORS 251.065, pay a fee of $600 to the Secretary of State or may submit a petition in a form prescribed by the secretary containing the signatures of 200 active electors of the candidate’s electoral district.

(2)(a) The signatures on a petition submitted under subsection (1) of this section shall be verified by the county clerk or the Secretary of State.

(b) The Secretary of State by rule shall establish procedures for verifying whether a petition submitted under subsection (1) of this section contains the required number of signatures of active electors.

(3) The space allotted to each candidate shall be used for materials filed under ORS 251.065, including the portrait and statement of reasons the candidate should be nominated or elected and the information required under ORS 251.085. The length of the statement may not exceed 325 words. All candidates shall be allowed the same amount of space. The Secretary of State by rule shall prescribe the size of the space allotted to each candidate, except that the space may not be smaller than 30 square inches.

[Formerly 255.051; 1981 c.375 §2; 1983 c.567 §14; 1985 c.808 §30b; 1987 c.707 §12; 1999 c.318 §12; 2009 c.817 §1; 2011 c.482 §1; 2013 c.518 §2]



Section 251.110



Section 251.115 - Statement of statewide and less than statewide political party or assembly; fee or petition; size of statement; verification of signatures; electronic filing; rules.

(2) Not later than the 70th day before the general election, the party officers as designated in the organizational documents of any less than statewide political party or assembly of electors having nominated candidates may file with the Secretary of State a statement of arguments for the success of its principles and election of its candidates on a county basis and opposing the principles and candidates of other political parties or organizations on a county basis.

(3)(a) Any statewide political party or assembly of electors having nominated candidates shall pay a fee of $1,200 to the Secretary of State when the statement is filed or may submit a petition in a form prescribed by the secretary containing the signatures of 500 active electors.

(b) Any less than statewide political party or assembly of electors having nominated candidates shall pay a fee of $600 to the Secretary of State when the statement is filed or may submit a petition in a form prescribed by the secretary containing the signatures of 300 active electors.

(c) The signatures on a petition submitted under this subsection shall be verified by the county clerk or the Secretary of State.

(d) The Secretary of State by rule shall establish procedures for verifying whether a petition submitted under this subsection contains the required number of signatures of active electors.

(4) A statement of arguments filed under this section must be filed using an electronic filing system designated by the Secretary of State under ORS 251.014.

(5) The Secretary of State by rule shall prescribe the size of the statements permitted under this section, except that any statewide political party or assembly of electors having nominated candidates shall be allotted more space than any less than statewide political party or assembly of electors having nominated candidates.

(6) For purposes of this section, an "active elector" is a person whose registration is considered active as described in ORS 247.013.

[Formerly 255.211; 1987 c.707 §13; 1989 c.503 §10; 1993 c.797 §22; 1999 c.318 §13; 2009 c.817 §2; 2011 c.482 §2; 2011 c.646 §3; 2013 c.518 §3]



Section 251.120



Section 251.125 - Disclaimer; identification of portrait or statement.

______________________________________________________________________________

Information provided in statements or arguments submitted by a candidate, a political party, an assembly of electors or a person supporting or opposing a measure have not been verified for accuracy by the State of Oregon.

______________________________________________________________________________

(2) At the bottom of each allotted space of the voters’ pamphlet containing a portrait or statement filed by a candidate, political party or assembly of electors, the Secretary of State shall include a statement identifying the person who furnished the portrait or statement.

[1979 c.190 §182; 2005 c.234 §1; 2013 c.518 §4]



Section 251.130



Section 251.135 - Withdrawal of material; refund of filing fee.

(2) A person who paid a fee for filing material for inclusion in a voters’ pamphlet may receive a refund from the Secretary of State if the request for a refund is received by the secretary on or before the deadline for filing material under ORS 251.065. When a refund is made, the material for which the fee was paid may not be included in the voters’ pamphlet.

[1979 c.190 §183; 2013 c.518 §5]



Section 251.140



Section 251.145 - Exemption from public records law.

[1979 c.190 §184; 1991 c.719 §48; 1993 c.493 §18]



Section 251.150



Section 251.155 - Statements and arguments inadmissible in action to enjoin publication of pamphlet.

[Formerly 255.018]



Section 251.160



Section 251.165 - Preparing material for inclusion in state voters’ pamphlet.

(a) A list of the names of candidates for nomination or election at the primary election to the offices of President or Vice President of the United States, United States Senator, Representative in Congress, any state office other than justice of the peace and any county or city office or elected office of a metropolitan service district required to be included under ORS 251.067, or a list of names of candidates for election at the general election to the offices of President or Vice President of the United States, United States Senator, Representative in Congress, any state office other than justice of the peace and any county or city office or elected office of a metropolitan service district required to be included under ORS 251.067, along with a designation of the offices for which the candidates are competing;

(b) All portraits and statements filed under ORS 251.065 and 251.115; and

(c) The information specified in ORS 251.185 relating to measures to be voted upon at the election for which the pamphlet is prepared.

(2) For a special election described in ORS 251.022, the Secretary of State shall prepare a list of the names of candidates for nomination or election to the offices of United States Senator or Representative in Congress along with all portraits and statements filed for the special election under ORS 251.065.

(3) The items specified in subsections (1) and (2) of this section shall be properly compiled, edited, prepared and indexed for printing by the Secretary of State before delivery to the printer.

[Formerly 255.061; 1987 c.267 §28; 1987 c.707 §14; 1991 c.719 §§25,26; 1995 c.712 §38; 1999 c.318 §14; 1999 c.999 §41]



Section 251.175 - Distribution of pamphlet; rules for nonstatewide special elections.

(2) For any special election described in ORS 251.022 that is not held statewide, or for any other state special election that is not held statewide, the Secretary of State by rule may prescribe methods for distributing the voters’ pamphlet prepared for the election. The rule shall require the secretary to mail the pamphlet to at least each elector whose registration is determined to be active on the 21st day before the date of the election and who is eligible to vote in the election. The rule may specify other methods of distribution. Voters’ pamphlets prepared for the election shall be mailed not later than the date ballots are mailed to electors as provided in ORS 254.470.

[1979 c.190 §187; 1987 c.267 §29; 1995 c.712 §40; 1999 c.318 §15; 1999 c.1002 §8; 2007 c.154 §12]



Section 251.185 - Measures, estimates, statements and arguments included in voters’ pamphlet; county and metropolitan service district measures.

(a) The number and ballot title of the measure;

(b) The financial estimates and any statement prepared for the measure under ORS 250.125;

(c) The explanatory statement prepared for the measure;

(d) Arguments relating to the measure and filed with the Secretary of State;

(e) Any racial and ethnic impact statement prepared for the measure under section 3, chapter 600, Oregon Laws 2013; and

(f) Any statement submitted for the measure by a citizen panel under ORS 250.141.

(2) A county measure or measure of a metropolitan service district organized under ORS chapter 268, and ballot title, explanatory statement and arguments relating to the measure, filed by the county or metropolitan service district under ORS 251.285 shall be included in the voters’ pamphlet described in subsection (1) of this section if required under ORS 251.067.

[Formerly 255.410; 1991 c.719 §10; 1991 c.971 §7; 1993 c.493 §19; 1999 c.318 §16; 2005 c.633 §4; 2009 c.232 §1; 2011 c.365 §10; 2013 c.600 §6; 2013 c.722 §20; 2014 c.72 §4]

Note: The amendments to 251.185 by section 8, chapter 600, Oregon Laws 2013, become operative January 2, 2018. See section 10, chapter 600, Oregon Laws 2013. The text that is operative on and after January 2, 2018, including amendments by section 5, chapter 72, Oregon Laws 2014, is set forth for the user’s convenience.
(1) The Secretary of State shall have printed in the voters’ pamphlet for a general election or any special election a copy of the title and text of each state measure to be submitted to the people at the election for which the pamphlet was prepared. The pamphlet must include the procedures for filing a complaint under ORS 260.345. Each measure shall be printed in the pamphlet with:

(a) The number and ballot title of the measure;

(b) The financial estimates and any statement prepared for the measure under ORS 250.125;

(c) The explanatory statement prepared for the measure;

(d) Arguments relating to the measure and filed with the Secretary of State; and

(e) Any statement submitted for the measure by a citizen panel under ORS 250.141.

(2) A county measure or measure of a metropolitan service district organized under ORS chapter 268, and ballot title, explanatory statement and arguments relating to the measure, filed by the county or metropolitan service district under ORS 251.285 shall be included in the voters’ pamphlet described in subsection (1) of this section if required under ORS 251.067.



Section 251.195 - Form for printing proposed constitutional amendment.

[Formerly 255.440; 1989 c.503 §11]



Section 251.205 - Appointment of committee to draft explanatory statement of measure proposed by initiative or referendum.

(a) With respect to any state measure initiated or referred by petition, the chief petitioners; or

(b) With respect to a measure referred by the Legislative Assembly, the President of the Senate, who shall appoint a Senator, and the Speaker of the House of Representatives, who shall appoint a Representative.

(2) For each state measure to be submitted to the people at a special election held on the date of a primary election or any general election, a committee of five citizens shall be selected to prepare the explanatory statement under ORS 251.215.

(3) Not later than the 120th day before the election, the proponents of the measure shall appoint two members to the committee and notify the Secretary of State in writing of the selections. If the proponents do not appoint two members, the Secretary of State shall appoint two members of the committee from among supporters, if any, of the measure not later than the 118th day before the election.

(4) Not later than the 118th day before the election, the Secretary of State shall appoint two members of the committee from among the opponents, if any, of the measure.

(5) The four appointed members of the committee shall select the fifth member and notify the Secretary of State in writing of the selection. If the four members have not selected the fifth member by the 111th day before the election, the fifth member shall be appointed by the Secretary of State not later than the 109th day before the election.

(6) A vacancy shall be filled not later than two business days after the vacancy occurs by the person who made the original appointment. Unless the Secretary of State fills a vacancy, the person filling the vacancy shall notify the Secretary of State in writing of the selection.

(7) With respect to a measure referred by the Legislative Assembly, a Senator or Representative appointed under subsection (1) of this section may disclose whether the Senator or Representative supports or opposes the state measure. The Secretary of State shall print the disclosure in the voters’ pamphlet following the explanatory statement.

(8) The Legislative Administration Committee shall provide any administrative staff assistance required by the explanatory statement committee to facilitate the work of the explanatory statement committee under this section or ORS 251.215.

(9) For purposes of this section, "measure" includes an initiative petition relating to a state measure that has been filed with the Secretary of State for the purpose of verifying signatures under ORS 250.105. The requirements of this section shall not apply to the petition if the secretary determines that the petition contains less than the required number of signatures of electors.

[Formerly 254.210; 1987 c.707 §15; 1995 c.607 §§31,31a; 1999 c.844 §2; 2001 c.965 §9; 2011 c.646 §4]



Section 251.215 - Preparation and filing of explanatory statement of measure.

(2) Not later than the 95th day before the election, the Secretary of State shall hold a hearing in Salem upon reasonable statewide notice to receive suggested changes or other information relating to any explanatory statement. At the hearing any person may submit suggested changes or other information orally or in writing. Written suggestions or other information also may be submitted at any time before the hearing.

(3) The committee for each measure shall consider suggestions and any other information submitted under subsection (2) of this section, and may file a revised statement with the Secretary of State not later than the 90th day before the election.

(4) The original statement and any revised statement must be approved by at least three members of the committee. If a member does not concur, the statement shall show only that the member dissents.

(5) For purposes of this section, "measure" includes an initiative petition relating to a state measure that has been filed with the Secretary of State for the purpose of verifying signatures under ORS 250.105. The requirements of this section shall not apply to the petition if the secretary determines that the petition contains less than the required number of signatures of electors.

[Formerly 254.222; 1991 c.719 §49; 1993 c.493 §20; 1993 c.811 §14; 1995 c.712 §42; 2001 c.965 §10; 2011 c.646 §5]



Section 251.225 - Preparation and filing of explanatory statement by Legislative Counsel Committee; when explanatory statement of committee used.

(2) If an explanatory statement is not filed by a committee under ORS 251.215, the statement of the Legislative Counsel Committee shall be the explanatory statement of the measure, and shall be subject to the provisions of ORS 251.215.

[Formerly 254.225; 1993 c.493 §21; 1993 c.811 §15; 2011 c.646 §6]



Section 251.230 - Effect if explanatory statement not filed.

[1991 c.971 §6]



Section 251.235 - Supreme Court review of explanatory statement; service requirements.

(2) At the time a person petitions the Supreme Court under subsection (1) of this section, the person also shall serve a copy of the petition on:

(a) The Attorney General;

(b) The members of the explanatory statement committee, if the committee filed a statement under ORS 251.215;

(c) The chief petitioners of the state measure, if the measure was initiated or referred by petition; and

(d) The Legislative Counsel, if the measure was referred by the Legislative Assembly or if the explanatory statement prepared by the Legislative Counsel Committee is the explanatory statement for the measure under ORS 251.225.

[Formerly 254.230; 2001 c.18 §1]



Section 251.245 - Committee to prepare and file argument in support of measure referred by Legislative Assembly.

(2) A joint committee consisting of one Senator, to be appointed by the President of the Senate, and two Representatives, to be appointed by the Speaker of the House of Representatives, shall be appointed to prepare the argument. The committee shall electronically file the argument with the Secretary of State not later than the 70th day before a general election or the 68th day before a special election held on the date of any primary election. There shall be no fee for including an argument submitted under this section in the voters’ pamphlet.

[Formerly 255.465; 1987 c.267 §33; 1995 c.712 §43; 1999 c.318 §17; 2011 c.646 §7]



Section 251.255 - Filing arguments for or against measure; fee or petition; size of argument space; verification of signatures; electronic filing; rules.

(2)(a) A person filing an argument under this section shall pay a fee of $1,200 to the Secretary of State when the argument is filed or may submit a petition in a form prescribed by the Secretary of State containing the signatures of 500 active electors. Each person signing the petition shall subscribe to a statement that the person has read and agrees with the argument.

(b) The signatures on each petition shall be verified by the county clerk or the Secretary of State.

(c) The Secretary of State by rule shall establish procedures for verifying whether a petition submitted under this subsection contains the required number of signatures of active electors.

(3) An argument filed under this section must be filed using an electronic filing system designated by the Secretary of State under ORS 251.014.

(4) The Secretary of State by rule shall establish the size and length of arguments permitted under ORS 251.245 and this section, except that the length of an argument may not exceed 325 words. The size and length limitations shall be the same for arguments submitted under ORS 251.245 or this section.

[Formerly 255.415; 1989 c.646 §1; 1995 c.712 §45; 1999 c.318 §18; 2005 c.797 §55; 2009 c.817 §3; 2011 c.646 §8; 2013 c.518 §6]



Section 251.260 - Secretary of State review of arguments for error in identification of measure number or designation of support or opposition to measure; changes allowed.

(a) Identifying the measure number to which the argument relates; or

(b) Designating that the argument supports or opposes the measure.

(2) If the Secretary of State determines that the person filing the argument may have made an error described in subsection (1) of this section, the secretary shall attempt to contact the person not later than the fifth business day following the deadline for filing the argument. A person contacted by the secretary under this section may file a change to the identification of the measure number or the designation of the argument not later than the seventh business day following the deadline for filing the argument.

(3) If the Secretary of State is required to attempt to contact a person under subsection (2) of this section, the secretary shall attempt to contact the person by telephone, electronic mail, electronic facsimile transmission or other method designated by the secretary by rule.

(4) If a person files a change to an argument under subsection (2) of this section, the argument shall be printed in the voters’ pamphlet as changed under subsection (2) of this section. If the Secretary of State is unable to contact a person under subsection (2) of this section or if the secretary contacts the person and the person does not file a change to the argument, the argument shall be printed in the voters’ pamphlet as originally filed.

[2003 c.752 §2]



Section 251.265 - Inclusion of author of argument, author’s organization and notice of support or opposition to measure in voters’ pamphlet.

[Formerly 255.435; 2013 c.518 §7]



Section 251.275



Section 251.285 - Inclusion of county measure or metropolitan service district measure in voters’ pamphlet.

(2) The county or district measure, ballot title, explanatory statement and arguments shall not be printed in the voters’ pamphlet unless:

(a) The ballot title is a concise and impartial statement of the purpose of the measure;

(b) The explanatory statement is an impartial, simple and understandable statement explaining the measure and its effect;

(c) The county or metropolitan service district adopts and complies with an ordinance that provides a review procedure for a ballot title or explanatory statement which is contested because it does not comply with the requirements of paragraph (a) or (b) of this subsection;

(d) The county or metropolitan service district adopts and complies with an ordinance that provides for acceptance of typewritten arguments relating to the measure not to exceed 325 words to be printed in the voters’ pamphlet; and

(e) The county or metropolitan service district does not require of a person filing an argument a payment of more than $300, or a petition containing more than a number of signatures equal to 1,000 electors eligible to vote on the measure or 10 percent of the total of such electors, whichever is less.

(3) Any judicial review of a determination made under the review procedures adopted under subsection (2)(c) of this section shall be first and finally in the circuit court of the judicial district in which the county is located or, for a district measure, in the circuit court of the judicial district in which the administrative office of the metropolitan service district is located.

(4) If the county or metropolitan service district has adopted and complied with ordinances prescribed in subsection (2) of this section, the decision to include the county or district measure, ballot title, explanatory statement and arguments in the voters’ pamphlet shall be made by:

(a) The county governing body with regard to any county measure or the council of the metropolitan service district with regard to any district measure;

(b) The chief petitioners of the initiative or referendum with regard to a county or district measure initiated or referred by the people. The chief petitioners shall indicate their decision in a statement signed by all of the chief petitioners and filed with the county clerk or, for a district measure, with the executive officer of the metropolitan service district; or

(c) A political committee, as defined in ORS 260.005, that opposes the county or district measure. The committee shall indicate its decision in a statement signed by every committee director, as defined in ORS 260.005, and filed with the county clerk or, for a district measure, with the executive officer of the metropolitan service district.

(5) The county or metropolitan service district shall file the measure, ballot title, explanatory statement and arguments with the Secretary of State not later than the 70th day before the general election or the 68th day before a special election held on the date of any primary election. The county or district shall pay to the Secretary of State the cost of including the county or district material in the pamphlet as determined by the secretary. The Secretary of State shall not have this material printed in the pamphlet unless:

(a) The time for filing a petition for judicial review of a determination made under subsection (2)(c) of this section has passed; and

(b) The measure, title, statement and arguments properly filed with the county or metropolitan service district, are delivered to the secretary.

[Formerly 255.455; 1981 c.173 §29; 1989 c.250 §1; 1991 c.15 §3; 1991 c.719 §11; 1995 c.712 §47; 1999 c.318 §53; 2001 c.965 §11; 2009 c.817 §4]



Section 251.295 - Radio and television broadcasts to supplement pamphlet.

(1) The ballot title or popular name of each state measure.

(2) The number and form in which the ballot title of the state measures will be printed on the official ballot.

(3) A summary of the explanatory statements filed relating to each state measure.

[Formerly 255.510]



Section 251.305 - County voters’ pamphlet.

The county clerk of any county may prepare, print and distribute a county voters’ pamphlet for any election.

[1989 c.1031 §2; 1991 c.48 §1]



Section 251.310



Section 251.315 - Information required to be included in voters’ pamphlet; deadline for distribution.

(a) Requirements for a citizen to qualify as an elector.

(b) Requirements for registration and updates of registration.

(c) Elector instructions, including the right of an elector to request a second ballot if the first ballot is spoiled and the right of an elector to seek assistance in marking the ballot.

(d) The hours and locations of places designated under ORS 254.470 for deposit of official ballots.

(e) Any portraits and statements relating to candidates submitted in accordance with the provisions of ORS 251.305 to 251.435.

(f) Any ballot titles, explanatory statements and arguments submitted in accordance with the provisions of ORS 251.305 to 251.435.

(g) Such other information as the county clerk considers to be appropriate or necessary to inform the voters.

(2) The county clerk shall mail or otherwise distribute the county voters’ pamphlet not later than the last day for mailing ballots to electors as provided in ORS 254.470.

[1989 c.1031 §3; 1993 c.713 §29; 1993 c.811 §16; 1999 c.410 §26; 2007 c.154 §13]



Section 251.320



Section 251.325 - Schedule and procedures for producing and distributing pamphlet; fees; rules.

(2) Except as provided in subsection (3) of this section, at the time materials are filed under ORS 251.335, each candidate for nomination or election to the following offices shall pay to the county clerk the following fee for space in the county voters’ pamphlet:

(a) An office to which a salary or other compensation beyond expenses is attached, $100.

(b) An office to which a salary or other compensation beyond expenses is not attached, $25.

(3) At the time materials are filed under ORS 251.335, each candidate for nomination or election to a city or county office at the primary or general election shall pay to the county clerk the following fee for space in the county voters’ pamphlet:

(a) If the number of active electors in the electoral district is less than 1,000, $25.

(b) If the number of active electors in the electoral district is 1,000 or more and less than 10,000, $50.

(c) If the number of active electors in the electoral district is 10,000 or more and less than 50,000, $100.

(d) If the number of active electors in the electoral district is 50,000 or more, $300.

(4) The Secretary of State by rule shall adopt a schedule of fees to be charged by the county clerks for including arguments in the voters’ pamphlet. The fees need not reflect the actual cost of producing the voters’ pamphlet.

(5) The county clerk shall refund a filing fee described in this section to any person who applies for the refund not later than the last day for filing material for inclusion in the voters’ pamphlet. When a refund is made, the material for which the fee was paid may not be included in the pamphlet.

(6) As used in this section, "electoral district" means a county, the part of a city located within the county or, if a candidate is elected by zone or subdistrict of the county or city, the zone or subdistrict in which the candidate is nominated or elected.

[1989 c.1031 §4; 2003 c.468 §1]



Section 251.330



Section 251.335 - Filing portrait and statement by or for candidate; disclaimer.

(2) Not later than the date specified by the Secretary of State, any candidate for nomination or election to county, city or special district office within the county, or an agent of the candidate, may file with the county clerk of a county that prepares a county voters’ pamphlet a portrait of the candidate and a typewritten statement of the reasons the candidate should be elected. The portrait and statement must comply with the applicable rules of the Secretary of State.

(3) The county clerk may not accept the filing of a statement or portrait of any candidate unless the filing is accompanied by the appropriate fee described in ORS 251.325.

(4) At the bottom of each allotted space of the county voters’ pamphlet containing a portrait and statement filed by a candidate, the county clerk shall include:

(a) A statement identifying the person who furnished the portrait and statement; and

(b) A disclaimer in boldfaced type in substantially the following form:

______________________________________________________________________________

The above information has not been verified for accuracy by the county.

______________________________________________________________________________

[1989 c.1031 §5; 2003 c.468 §2; 2005 c.234 §2]



Section 251.340



Section 251.345 - Explanatory statement.

[1989 c.1031 §6; 1991 c.48 §2]



Section 251.350



Section 251.355 - Filing arguments for or against measure.

(2) The county clerk shall include in the county voters’ pamphlet, on the page of the printed argument, the name of the person who submitted the argument, the name of the organization the person represents, if any, whether the argument supports or opposes the measure and a disclaimer that the argument does not constitute an endorsement by the county and that the county does not warrant the accuracy or truth of any statement made in the argument.

[1989 c.1031 §7; 2009 c.11 §23]



Section 251.358 - Omission from voters’ pamphlet of ballot titles, explanatory statements and arguments for certain measures.

[1995 c.607 §33]

Note: 251.358 was added to and made a part of 251.305 to 251.435 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 251.360



Section 251.365 - Cost of pamphlet preparation; allocation of revenue.

(2) Any revenue collected by the county clerk from the submission of candidate portraits, statements or arguments for any electoral district which may exceed the apportioned cost of the election for that electoral district shall be applied to reduce the shared costs of the election for all remaining electoral districts.

[1989 c.1031 §8]



Section 251.370



Section 251.375 - Exception to ORS 251.365 for certain districts.

[1989 c.1031 §9]



Section 251.380



Section 251.385 - "Electoral district" defined for ORS 251.345 to 251.375.

[1989 c.1031 §10]



Section 251.390



Section 251.395 - Content of statements and arguments; notice of material that may be excluded.

(2) The county clerk shall specify on any instructions for filing a statement, argument or other material in the voters’ pamphlet that the statement, argument or material may be excluded under ORS 251.415.

[1989 c.1031 §11; 1993 c.351 §4]



Section 251.400



Section 251.405 - Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions.

(2) The county clerk may print the name or title of a person or the name of an organization in an argument or statement submitted for inclusion in a county voters’ pamphlet as supporting or endorsing the argument or statement if:

(a) Not later than the deadline for filing an argument or statement with the county clerk, the county clerk receives a statement signed by the person, or by an authorized person on behalf of an organization, stating that the person consents to the use of the name or title of the person or the name of the organization; or

(b) The name or title of a person or the name of an organization is used with a quotation made by the person or by an authorized person on behalf of an organization, the quotation was disseminated to the public prior to its inclusion in the argument or statement and the quotation is identified by its source and date.

(3) A person may not:

(a) Submit a false signature under subsection (2) of this section; or

(b) Alter the manner in which a person signing a statement of consent described in subsection (2) of this section designates the person’s name or title or the name of the organization the person represents to appear in the argument or statement. This paragraph does not prohibit revisions allowed or required under ORS 251.415.

[1989 c.1031 §12; 1993 c.493 §22; 2003 c.233 §3]



Section 251.410



Section 251.415 - Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded.

(a) Contains any obscene, profane or defamatory language;

(b) Incites or advocates hatred, abuse or violence toward any person or group; or

(c) Contains any language which may not legally be circulated through the mails.

(2) Nothing in this chapter shall make the author of any statement or argument exempt from any civil or criminal action because of any defamatory statements offered for printing or contained in the voters’ pamphlet. The persons writing, signing or offering a statement or argument for filing shall be deemed its authors and publishers.

(3) The county clerk shall by rule establish a procedure to notify a person who offered a statement, argument or other matter that was rejected pursuant to this section. Subject to voters’ pamphlet deadlines, the procedure shall require the county clerk to:

(a) Make reasonable attempts to notify the person of the rejection; and

(b) Allow the person, if notified pursuant to paragraph (a) of this subsection, to revise the statement so that it does not violate the provisions of this section.

[1989 c.1031 §13; 1993 c.351 §2]



Section 251.420



Section 251.425 - Format of candidate’s statement.

[1989 c.1031 §14]



Section 251.430 - Exemption from public records law.

[1989 c.1031 §15; 1993 c.493 §23]



Section 251.435 - Statements and arguments inadmissible in action to enjoin publication of pamphlet.

[1989 c.1031 §16]



Section 251.440



Section 251.510



Section 251.520



Section 251.530



Section 251.540



Section 251.550



Section 251.560



Section 251.570



Section 251.580



Section 251.590



Section 251.600



Section 251.610



Section 251.615



Section 251.620



Section 251.625



Section 251.630



Section 251.635



Section 251.640



Section 251.645



Section 251.650



Section 251.990



Section 251.991






Chapter 252 - (Former Provisions)

Section 252.010



Section 252.020



Section 252.030



Section 252.035



Section 252.040



Section 252.050



Section 252.060



Section 252.070



Section 252.080



Section 252.110



Section 252.130



Section 252.140



Section 252.150



Section 252.160



Section 252.170



Section 252.180



Section 252.190



Section 252.200



Section 252.205



Section 252.210



Section 252.220



Section 252.230



Section 252.240



Section 252.250



Section 252.255



Section 252.260



Section 252.270



Section 252.310



Section 252.320



Section 252.330



Section 252.340



Section 252.350



Section 252.355



Section 252.360



Section 252.370



Section 252.510



Section 252.520



Section 252.530



Section 252.540



Section 252.550



Section 252.555



Section 252.560



Section 252.570



Section 252.610



Section 252.620



Section 252.630



Section 252.640



Section 252.650



Section 252.660



Section 252.670



Section 252.810



Section 252.820



Section 252.830



Section 252.840



Section 252.990






Chapter 253 - Absent Electors

Section 253.005 - Definitions.

(1) "Clerk" means the county clerk.

(2) "County clerk" means the county clerk or the county official in charge of elections.

(3) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(4) "Absent elector" means a person to whom the county clerk has issued a ballot prior to the date that ballots are mailed to electors as provided in ORS 254.470 (2)(a) or (b).

[1979 c.190 §201; 1979 c.317 §10a; 1999 c.410 §27; 2007 c.154 §14]



Section 253.007



Section 253.010



Section 253.015



Section 253.020



Section 253.030



Section 253.035



Section 253.040



Section 253.045



Section 253.050



Section 253.055



Section 253.060



Section 253.065 - Delivery of out-of-state ballots; replacement ballots.

(a) Not later than the 45th day before the election to each military or overseas elector; and

(b) Not sooner than the 29th day before the election to each absent elector with a mailing address outside this state who is not a military or overseas elector.

(2) The clerk shall deliver with the ballot instructions for marking and returning the ballot, a return identification envelope and a secrecy envelope. The back of the envelope shall include a statement to be signed by the absent elector, stating that the elector:

(a) Is qualified to vote;

(b) Unless prevented by physical disability, has personally marked the ballot; and

(c) Has not unnecessarily exhibited the marked ballot to any other person.

(3) An absent elector may obtain a replacement ballot if the ballot delivered under this section is destroyed, spoiled, lost or not received by the elector. The county clerk shall keep a record of each replacement ballot provided under this subsection.

(4) A replacement ballot provided under subsection (3) of this section may be mailed or shall be made available in the office of the county clerk.

(5) If the county clerk determines that an absent elector to whom a replacement ballot has been issued at the request of the elector has voted more than once, the county clerk shall count only the first ballot received by the clerk and provide the elector’s name to the Secretary of State for further review. If the county clerk is required to reissue ballots due to a change on the ballot for any reason, that ballot shall be counted in lieu of any previous ballot issued unless:

(a) Only the original ballot was voted and returned; or

(b) The county clerk issued a supplemental ballot that is not a complete replacement of the original ballot.

[1979 c.190 §207; 1981 c.485 §1; 1989 c.923 §22; 1991 c.719 §50; 1995 c.607 §34; 1999 c.318 §33; 1999 c.1002 §7; 2011 c.607 §4; 2013 c.520 §1]



Section 253.070 - Return of ballot from absent elector.

[Amended by 1957 c.641 §5; 1969 c.676 §3; 1979 c.190 §208; 1995 c.742 §13; 2013 c.520 §2]



Section 253.080 - Duties of clerk on receipt of ballot; manner of counting ballots.

(2) Except as otherwise provided in this chapter, ballots for absent electors shall be counted and returns shall be made, as nearly as possible, in the same manner as for other ballots cast at the election.

[Amended by 1957 c.641 §6; 1961 c.92 §1; 1979 c.190 §209; 1991 c.107 §9; 1999 c.410 §30; 2013 c.520 §3; 2015 c.169 §1]



Section 253.082



Section 253.085



Section 253.090



Section 253.095



Section 253.100



Section 253.110



Section 253.120



Section 253.130



Section 253.135



Section 253.140



Section 253.150



Section 253.160



Section 253.210



Section 253.300



Section 253.310



Section 253.320



Section 253.330



Section 253.500 - Construction of military or overseas elector law.

[Formerly 253.670; 2013 c.520 §4]



Section 253.510 - Definitions for ORS 253.500 to 253.640.

(1) Serving in the Armed Forces of the United States or who has been discharged from the Armed Forces of the United States for not more than 30 days;

(2) Serving in the Merchant Marine of the United States or who has been discharged from the Merchant Marine of the United States for not more than 30 days; or

(3) Temporarily living outside the territorial limits of the United States and the District of Columbia.

[1955 c.332 §1; 1957 c.641 §14; 1969 c.261 §1; 1979 c.190 §217; 1993 c.493 §26; 2013 c.520 §5]



Section 253.515 - Military or overseas elector procedures to conform to procedures for absent elector ballots.

[1979 c.190 §218; 1985 c.720 §4; 2013 c.520 §6]



Section 253.520



Section 253.530 - Voting by spouse and dependents of military or overseas elector.

(2) A spouse or dependent of a military or overseas elector, not previously a resident of this state who intends to reside in this state, shall be considered a resident of this state for voting purposes, and may vote in the same manner as a military or overseas elector. The spouse or dependent shall be considered to have resided for more than 30 days at the last residence of the military or overseas elector in this state.

[1955 c.332 §16; 1957 c.641 §15; 1965 c.153 §1; 1977 c.508 §11; 1979 c.190 §219; 2013 c.520 §7]



Section 253.540 - Application for ballot by military or overseas elector.

(2) An application for a ballot by a military or overseas elector shall be made in the form of a written request. The application shall be valid for every subsequent election until the elector otherwise notifies the clerk or is no longer an elector of the county. The application shall be signed by the applicant and contain:

(a) The name and current mailing address of the applicant;

(b) A statement that the applicant is a citizen of the United States;

(c) A statement that the applicant will be 18 years of age or older on the date of the election;

(d) A statement that for more than 20 days preceding the election the applicant’s home residence has been in this state, and giving the address of the last home residence;

(e) A statement of the facts that qualify the applicant as a military or overseas elector or as the spouse or a dependent of a military or overseas elector;

(f) A statement that the applicant is not requesting a ballot from any other state and is not voting in any other manner in the election except by the requested ballot; and

(g) If the applicant desires to vote in a primary election, a designation of the applicant’s political party affiliation or a statement that the applicant is not affiliated with any political party. An applicant not affiliated with any political party may request a ballot for a major political party. The applicant shall be sent the ballot for the political party that the applicant requested if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

[1955 c.332 §§7,8; 1957 c.641 §16; 1973 c.827 §25; 1975 c.675 §31; 1979 c.190 §220; 1979 c.519 §26; 1987 c.719 §7; 1991 c.168 §2; 1995 c.712 §49; 1999 c.999 §43; 2013 c.520 §8]



Section 253.545 - County clerk duties upon receipt of application; application as registration.

(2) Notwithstanding any provision of ORS chapter 247, the completed and signed application submitted under ORS 253.540 shall constitute a valid registration for the applicant.

(3) Notwithstanding subsection (1) of this section, if the county clerk receives an application from a military or overseas elector after the fifth day before an election, the county clerk need not mail the ballot for that election but may deliver the ballot by making it available in the office of the clerk.

[1979 c.190 §221; 1981 c.485 §2; 1993 c.493 §27; 2013 c.520 §9]



Section 253.550 - Applications made under federal statutes.

[1955 c.332 §2; 1979 c.190 §222; 1991 c.71 §12; 2013 c.520 §10]



Section 253.560



Section 253.565 - Application for special ballot by military or overseas elector.

(a) The elector will be residing, stationed or working outside the territorial limits of the United States and the District of Columbia; and

(b) The elector will be unable to vote and return a regular ballot by normal mail delivery within the period provided for regular absent electors.

(2) A military or overseas elector shall make the application for a special ballot in the form of a written request. The elector shall submit the application before the date of the applicable election to the clerk of the county of the military or overseas elector’s residence or to the Secretary of State. If the application is addressed to the Secretary of State, the secretary shall forward it to the appropriate county clerk. The application shall be signed by the applicant and contain:

(a) The name and current mailing address of the applicant;

(b) A designation of the election for which the applicant requests a special ballot;

(c) A statement that the applicant is a citizen of the United States;

(d) A statement that the applicant will be 18 years of age or older on the date of the election;

(e) A statement that for more than 20 days preceding the election the applicant’s home residence has been in this state, and giving the address of the last home residence;

(f) A statement of the facts that qualify the applicant as a military or overseas elector or as the spouse or a dependent of a military or overseas elector;

(g) A statement of the facts that qualify the applicant to vote by means of a special ballot;

(h) A statement that the applicant is not requesting a ballot from any other state and is not voting in any other manner in the election except by the requested special ballot; and

(i) If the applicant requests a ballot for a primary election, a designation of the applicant’s political party affiliation or a statement that the applicant is not affiliated with any political party. An applicant not affiliated with any political party may request a ballot for a major political party. The applicant shall be sent the ballot for the political party that the applicant requested if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

(3) An application for a special ballot shall be valid only for the election specified in the application.

(4) The county clerk shall list on the special ballot the offices and measures scheduled to appear on the regular ballot, if known when the ballot is prepared, and provide space in which the elector may write in the elector’s preference.

(5) The elector may write in the name of any eligible candidate for each office to be filled or for which nominations will be made at the election, and may vote on any measure submitted at the election.

[1985 c.720 §2; 1987 c.719 §§8,25; 1989 c.503 §§38,39; 1995 c.712 §50; 1999 c.999 §44; 2013 c.520 §11]



Section 253.570



Section 253.575 - County clerk duties upon receipt of application for special ballot; application as valid voter registration; replacement ballots.

(a) Is qualified to vote;

(b) Unless prevented by physical disability, has personally marked the ballot; and

(c) Has not unnecessarily exhibited the marked ballot to any other person.

(2) The completed and signed application submitted under ORS 253.565 shall constitute a valid registration for the elector.

(3) If the county clerk receives an application for a special ballot on or after the 45th day before the election specified in the application, the county clerk shall treat the application as an application made under ORS 253.540.

(4) A military or overseas elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. The county clerk shall keep a record of each replacement ballot provided under this subsection.

(5) Notwithstanding subsection (3) of this section, a replacement ballot may be mailed or shall be made available in the office of the county clerk.

(6) If the county clerk determines that a military or overseas elector to whom a replacement ballot has been issued at the request of the elector has voted more than once, the county clerk shall not count any ballot cast by the elector. If the county clerk is required to reissue ballots due to a change on the ballot for any reason, that ballot shall be counted in lieu of any previous ballot issued unless:

(a) Only the original ballot was voted and returned; or

(b) The county clerk issued a supplemental ballot that is not a complete replacement of the original ballot.

[1985 c.720 §3; 1989 c.923 §2; 1991 c.719 §51; 1993 c.713 §61; 1995 c.607 §37; 1999 c.318 §34; 1999 c.410 §36; 2013 c.520 §12]



Section 253.580



Section 253.585 - Receipt of military or overseas elector ballots by Secretary of State.

(2) If the Secretary of State receives a ballot cast by a military or overseas elector, the Secretary of State shall deliver the ballot to the county clerk or elections officer of the county in which the elector who cast the ballot is registered.

(3) A ballot received by the Secretary of State under this section not later than 8 p.m. of the day of the election shall be considered to have been received by the county clerk as described in ORS 253.070.

[2003 c.64 §5; 2013 c.520 §13]



Section 253.590



Section 253.600



Section 253.610



Section 253.620



Section 253.630



Section 253.640 - Coordination with federal authorities.

[1955 c.332 §4; 1979 c.190 §223; 2013 c.520 §14]



Section 253.645 - Electors called to active military duty.

[1991 c.71 §14]



Section 253.650



Section 253.660



Section 253.670



Section 253.690 - Casting ballot using facsimile machine or by electronic mail; waiver; rules.

(a) Is received in the office of the county clerk not later than 8 p.m. on the day of the election;

(b) Is accompanied by a return identification envelope containing the signature of the elector and a signed waiver described in subsection (2) of this section; and

(c) The signature is verified as provided in subsection (4) of this section.

(2) Each elector who casts a ballot under this section shall complete and submit a waiver described in this subsection. The elector shall attest to the information supplied on the waiver by signing the completed waiver. The Secretary of State by rule shall design the form of the waiver, which shall include all of the following:

(a) Space for the elector to provide the elector’s full name, residence or mailing address, an electronic mail address, phone or facsimile number where the elector may be contacted and any other necessary information.

(b) A waiver in substantially the following form:

______________________________________________________________________________

I, _____________, acknowledge that by casting my voted ballot using a facsimile machine or by electronic mail I have waived my right to a secret ballot.

______________________________________________________________________________

(c) A statement to notify the elector that the elector’s ballot will not be counted unless the elector has complied with the provisions of this section.

(d) Space for the elector to provide the elector’s signature to attest to the information supplied.

(3)(a) If a ballot is cast under this section using a facsimile machine, the return identification envelope and waiver shall also be submitted using a facsimile machine.

(b) If a ballot is cast under this section by electronic mail, the return identification envelope and waiver shall also be submitted by electronic mail.

(4) The county clerk shall verify the signature of each elector on the return identification envelope transmitted by facsimile machine or electronic mail under this section with the signature on the elector’s registration record, according to the procedure provided by rules adopted by the Secretary of State.

(5) The Secretary of State shall adopt rules to administer this section and to ensure the secrecy of ballots cast using a facsimile machine or by electronic mail to the greatest extent possible.

[2009 c.619 §2; 2010 c.9 §5; 2011 c.294 §1; 2013 c.520 §15; 2015 c.169 §2]



Section 253.700 - Duty to challenge ballot; procedures.

(2) A challenge to a ballot of a person offering to vote shall be made under oath or affirmation before the clerk and shall be in writing on a numbered challenge form. The statement shall contain the name and residence address of the challenger, the name of the person challenged and a statement of the facts upon which the challenge is based. Any elections official may administer the oath or affirmation required under this subsection.

[1985 c.808 §32; 1999 c.410 §37; 2007 c.154 §18; 2013 c.520 §16]



Section 253.710 - Alteration of application prohibited; exceptions.

(1) An elections officer in the performance of official duties.

(2) The applicant.

[1985 c.808 §33; 2013 c.520 §17]



Section 253.990



Section 253.995






Chapter 254 - Conduct of Elections

Section 254.005 - Definitions.

(1) "Ballot" means any material on which votes may be cast for candidates or measures. In the case of a recall election, "ballot" includes material posted in a voting compartment or delivered to an elector by mail.

(2) "Chief elections officer" means the:

(a) Secretary of State, regarding a candidate for a state office or an office to be voted on in the state at large or in a congressional district, or a measure to be voted on in the state at large.

(b) County clerk, regarding a candidate for a county office, or a measure to be voted on in a county only.

(c) City clerk, auditor or recorder, regarding a candidate for a city office, or a measure to be voted on in a city only.

(3) "County clerk" means the county clerk or the county official in charge of elections.

(4) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(5) "Major political party" means a political party that has qualified as a major political party under ORS 248.006.

(6) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(7) "Minor political party" means a political party that has qualified as a minor political party under ORS 248.008.

(8) "Nonpartisan office" means the office of judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court, Commissioner of the Bureau of Labor and Industries, any elected office of a metropolitan service district under ORS chapter 268, justice of the peace, county clerk, county assessor, county surveyor, county treasurer, county judge who exercises judicial functions, sheriff, district attorney or any office designated nonpartisan by a home rule charter.

(9) "Prospective petition" means the information, except signatures and other identification of petition signers, required to be contained in a completed petition.

(10) "Regular district election" means the election held each year for the purpose of electing members of a district board as defined in ORS 255.005 (2).

(11) "Vote tally system" means one or more pieces of equipment necessary to examine and tally automatically the marked ballots.

(12) "Voting machine" means any device that will record every vote cast on candidates and measures and that will either internally or externally total all votes cast on that device.

[1979 c.190 §224; 1983 c.392 §5; 1983 c.567 §15; 1985 c.324 §2; 1987 c.707 §16; 1993 c.493 §95; 1995 c.92 §5; 1995 c.107 §2; 1995 c.607 §79; 1999 c.410 §43; 2001 c.430 §2; 2005 c.731 §4; 2005 c.797 §67; 2007 c.154 §19; 2009 c.491 §7; 2010 c.18 §3; 2011 c.731 §13]



Section 254.007



Section 254.010



Section 254.015



Section 254.016 - Elections conducted under this chapter.

[1979 c.190 §225; 1983 c.350 §69a; 1995 c.712 §51; 1999 c.999 §45]



Section 254.020



Section 254.025 - Construction of statutes applicable to primary elections.

(2) The primary elections shall be conducted as nearly as possible according to the theory expressed in the preamble to chapter 1, Oregon Laws 1905.

[1979 c.190 §226; 1987 c.267 §37; 1995 c.712 §53; 1999 c.999 §46]



Section 254.030



Section 254.035 - Time and place of elections for city officers.

(2) All elections for city officers shall be held at the same time and place as elections for state and county officers. Unless a city charter or ordinance provides otherwise, the ballots used for state and county elections, if the county clerk considers it practicable, shall be arranged to include city offices and measures.

[Formerly 250.230; 2007 c.154 §20]



Section 254.040



Section 254.042



Section 254.045



Section 254.046 - Expense of city election.

[1979 c.190 §228; 1987 c.267 §38; 1995 c.712 §52]



Section 254.050



Section 254.055



Section 254.056 - Date and purpose of general election and primary election.

(2) The primary election shall be held on the third Tuesday in May of each even-numbered year. At the primary election precinct committeepersons shall be elected and major political party candidates shall be nominated for offices to be filled at the general election held in that year.

[1979 c.190 §229; 1979 c.316 §20a; 1987 c.267 §1; 1995 c.712 §1; 1999 c.59 §64; 1999 c.999 §28; 2001 c.965 §12; 2003 c.542 §7]



Section 254.060



Section 254.065 - Person receiving most votes nominated or elected; measure adopted by majority of votes; when measure conflicts.

(2) No measure shall be adopted unless it receives an affirmative majority of the total votes cast on the measure. If two or more conflicting laws, or amendments to the Constitution or charter, are approved at the same election, the law, or amendment, receiving the greatest number of affirmative votes shall be paramount regarding each conflict, even though the law, or amendment, may not have received the greatest majority of affirmative votes.

[1979 c.190 §230; 2003 c.542 §8]



Section 254.068 - Simulated election for individuals under 18 years of age.

[1991 c.436 §2]



Section 254.069



Section 254.070



Section 254.071 - Information regarding ballot format and method of voting ballot.

[2001 c.965 §21; 2007 c.154 §21]



Section 254.073



Section 254.074 - County elections security plan; submission of ballot information to Secretary of State.

(A) January 31 of each calendar year; and

(B) One business day after any revision is made to the county elections security plan.

(b) A county elections security plan shall include, but is not limited to:

(A) A written security agreement entered into with any vendor handling ballots;

(B) Security procedures for transporting ballots;

(C) Security procedures at official places of deposit for ballots;

(D) Security procedures for processing ballots;

(E) Security procedures governing election observers;

(F) Security procedures for ballots located in county elections work areas, buildings and storage areas;

(G) Security procedures for vote tally systems, including computer access to vote tally systems;

(H) The number and location of all video surveillance cameras within the elections office;

(I) Security procedures for scanning ballots into a vote tally system before the date of the election, if applicable; and

(J) Post-election ballot security.

(2) A security plan developed and filed under subsection (1) of this section is confidential and not subject to disclosure under ORS 192.410 to 192.505.

(3) For each election, at the time the county clerk certifies the results of an election, the clerk shall submit to the Secretary of State a record of:

(a) The number of ballot envelopes received.

(b) The number of ballot envelopes accepted.

(c) The number of ballot envelopes not accepted.

(d) The number of ballot envelopes rejected.

(e) The number of tallied ballots.

(4) A county clerk may not scan ballots as described in ORS 254.478 unless the Secretary of State reviews and approves a security plan described in subsection (1) of this section.

[2001 c.965 §48; 2009 c.592 §2; 2013 c.679 §1]



Section 254.075



Section 254.076 - Register of candidates for nomination.

(1) The title of each office for which the major political party will nominate candidates at the primary election.

(2) The name and mailing address of each candidate for nomination at the primary election.

(3) The name of the major political party with which the candidate is registered as affiliated.

(4) The date of filing of the prospective petition for nomination of the candidate.

(5) The date of filing of the completed petition for nomination of the candidate, the number of valid signatures contained and the number of signatures required.

(6) The date of filing of the declaration of candidacy of the candidate.

(7) Such other information as may aid the chief elections officer in arranging the official ballot for the primary election.

[Formerly 249.070; 1987 c.267 §39; 1995 c.607 §38; 1995 c.712 §54; 1999 c.999 §47; 2007 c.154 §22]



Section 254.077



Section 254.080



Section 254.083



Section 254.085 - Secretary of State’s statement of offices, candidates and measures.

(2) The information concerning candidates for the Supreme Court, Court of Appeals, Oregon Tax Court and circuit court shall include a designation of incumbent for each candidate who is the regularly elected or appointed judge of the court to which the candidate seeks election. If a candidate was regularly elected or appointed to a specific position or department on the court, the candidate shall be designated as the incumbent only if the person is a candidate for that position or department.

(3) Included with each state measure shall be the measure number, the latest ballot title certified by the Attorney General under ORS 250.067 (2) or, if the Supreme Court has reviewed the title under ORS 250.085, the title certified by the court and the financial estimates under ORS 250.125. The Secretary of State shall keep a copy of the statement.

[Formerly 250.020; 1985 c.742 §1; 1991 c.971 §8; 1993 c.493 §28; 1995 c.712 §55; 1999 c.59 §65; 2007 c.159 §4; 2009 c.511 §7]



Section 254.090



Section 254.095 - City elections officers’ statements of offices, candidates and measures.

(2) Except as provided in subsection (3) of this section, the chief elections officer of any city shall file with the county clerk of the county in which the city hall is located, a statement of the city measures to be voted on, including the ballot title for each measure, not later than the 61st day before the date of the election.

(3) If a measure to be submitted to the electors of a city at an election held on the first Tuesday after the first Monday in November was submitted on the election date in ORS 221.230 (1) immediately preceding the first Tuesday after the first Monday in November, the chief elections officer of the city shall file the statement required for that measure in subsection (2) of this section on the 47th day before an election held on the first Tuesday after the first Monday in November.

(4) The chief elections officer of the city shall keep a copy of each statement filed under this section.

(5) If a city is located in more than one county, the county clerk under subsection (1) of this section shall immediately file the statement and information required under subsection (1) of this section with the county clerk of any other county in which the city is located.

[Formerly 250.030; 1981 c.639 §2; 1987 c.707 §17; 1987 c.724 §5; 1989 c.503 §13; 1989 c.503 §14; 1989 c.923 §11; 1991 c.71 §8; 1993 c.493 §29; 1993 c.713 §57; 1995 c.712 §118]



Section 254.098 - Expenses for change in information filed under ORS 254.085 or 254.095.

[1991 c.74 §2; 1993 c.493 §30]



Section 254.100



Section 254.103 - Filing of measures referred by county governing body.

(2) If a measure to be submitted to the electors of a county at an election held on the first Tuesday after the first Monday in November was submitted on the election date in ORS 203.085 (1) immediately preceding the first Tuesday after the first Monday in November, the county governing body shall file the measure with the county clerk not later than the 47th day before an election held on the first Tuesday after the first Monday in November.

[1983 c.15 §2; 1985 c.808 §35; 1987 c.707 §18; 1989 c.923 §12; 1991 c.71 §9; 1993 c.713 §58; 1995 c.712 §119; 2011 c.607 §9]



Section 254.104



Section 254.105



Section 254.106



Section 254.107



Section 254.108 - Numbering county, city and district measures; rules.

(2) If a district or city is located in more than one county, the district elections officer under ORS 255.005 or the county clerk under ORS 254.095 shall immediately certify a district or city measure to the county clerk of any other county in which the district or city is located.

[1987 c.724 §4; 1993 c.493 §17; 2001 c.267 §2]



Section 254.110



Section 254.115 - Official primary election ballot.

(a) The name of the county for which it is intended.

(b) The date of the primary election.

(c) The names of all candidates for nomination at the primary election whose nominating petitions or declarations of candidacy have been made and filed, and who have not died, withdrawn or become disqualified.

(d) The names of candidates for election as precinct committeeperson.

(e) The names of candidates for the party nomination for President of the United States who qualified for the ballot under ORS 249.078.

(2) The primary election ballot may include any city, county or nonpartisan office or the number, ballot title and financial estimates under ORS 250.125 of any measure.

(3) The ballot may not contain the name of any person other than those referred to in subsections (1) and (2) of this section. The name of each candidate for whom a nominating petition or declaration of candidacy has been filed shall be printed on the ballot in but one place. In the event that two or more candidates for the same nomination or office have the same or similar surnames, the location of their places of residence shall be printed with their names to distinguish one from another.

[Formerly 249.354; 1983 c.7 §3; 1983 c.567 §16; 1987 c.267 §42; 1991 c.971 §§9,10; 1993 c.493 §§31,32; 1995 c.712 §56; 1999 c.410 §44; 1999 c.999 §48; 2007 c.154 §23; 2012 c.102 §2]



Section 254.118



Section 254.120



Section 254.125 - Nominating ballot for candidates to nonpartisan office; listing of candidates for judge at primary and general elections; use of term "incumbent."

(2) At the primary election or general election:

(a) The names of candidates who are opposed for nomination or election to the Supreme Court, Court of Appeals, Oregon Tax Court and circuit court shall be printed on the ballot before the names of candidates for those offices who are unopposed; and

(b) The word "incumbent" shall follow the name of each candidate for the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court who is designated the incumbent by the Secretary of State under ORS 254.085.

[1979 c.190 §236; 1979 c.451 §6; 1979 c.587 §4; 1983 c.7 §4; 1985 c.742 §2; 1993 c.493 §§35,36; 1995 c.658 §99; 1995 c.712 §59; 1999 c.410 §45; 2007 c.154 §24]



Section 254.130



Section 254.135 - Official general or special election ballots.

(a) The name of the county for which it is intended.

(b) The date of the election.

(c) The names of all candidates for offices to be filled at the election whose nominations have been made and accepted and who have not died, withdrawn or become disqualified. The ballot may not contain the name of any other person.

(d) The number, ballot title and financial estimates under ORS 250.125 of any measure to be voted on at the election.

(2) The names of candidates for President and Vice President of the United States shall be printed in groups together, under their political party designations. The names of the electors may not be printed on the general election ballot. A vote for the candidates for President and Vice President is a vote for the group of presidential electors supporting those candidates and selected as provided by law. The general election ballot shall state that electors of President and Vice President are being elected and that a vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates.

(3)(a) The name of each candidate nominated shall be printed on the ballot in but one place, without regard to how many times the candidate may have been nominated. The name of a political party, or names of political parties, shall be printed with the name of a candidate for other than nonpartisan office according to the following rules:

(A) For a candidate not affiliated with a political party who is nominated by a minor political party, the name of the minor political party shall be printed with the name of the candidate;

(B) For a candidate not affiliated with a political party who is nominated by more than one minor political party, the names of not more than three minor political parties selected by the candidate shall be printed with the name of the candidate;

(C) For a candidate who is a member of a political party who is nominated by a political party of which the candidate is not a member, the name of the political party that nominated the candidate shall be printed with the name of the candidate;

(D) For a candidate who is a member of a political party who is nominated by more than one political party of which the candidate is not a member, the names of not more than three political parties selected by the candidate shall be printed with the name of the candidate;

(E) For a candidate who is nominated only by a political party of which the candidate is a member, the name of the political party of which the candidate is a member shall be printed with the name of the candidate; and

(F) For a candidate who is nominated by a political party of which the candidate is a member and by any political party or parties of which the candidate is not a member, the name of the political party of which the candidate is a member and the names of not more than two other political parties selected by the candidate shall be printed with the name of the candidate.

(b) If a candidate is required to select the name of a political party to be printed on the ballot under paragraph (a) of this subsection, the candidate shall notify the filing officer of the selection not later than the 61st day before the day of the election.

(c) The word "incumbent" shall be printed with the name of each candidate for the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court who is designated the incumbent by the Secretary of State under ORS 254.085.

(d) The word "nonaffiliated" shall be printed with the name of each candidate who is not affiliated with a political party and who is nominated by an assembly of electors or individual electors.

(e) If two or more candidates for the same office have the same or similar surnames, the location of their places of residence shall be printed with their names to distinguish one from another.

(4) Notwithstanding subsection (3)(a) of this section, the name of a candidate nominated for more than one district office that is to be filled at the same election shall be separately printed upon the ballot for each district office for which the candidate is nominated.

[Formerly 250.110; 1983 c.7 §5; 1985 c.742 §3; 1991 c.971 §12; 1993 c.493 §38; 1995 c.606 §7; 1999 c.410 §46; 2005 c.797 §46; 2007 c.154 §25; 2009 c.798 §2; 2012 c.102 §1; 2014 c.67 §2; 2014 c.112 §2]



Section 254.140



Section 254.145 - Design and contents of official ballots.

(b) The names of candidates for the offices of President and Vice President of the United States shall be arranged in groups.

(2) Except as provided in ORS 254.125 and 254.135 and this section, no information about the candidate, including any title or designation, other than the candidate’s name, may appear on the ballot.

(3) Spaces shall be provided for any offices appearing on the ballot in which the elector may write the name of any person not printed on the ballot. If a voting machine is used, spaces shall be provided on the ballot, or on separate material delivered to the elector with the ballot, in which the elector may write or enter the names of persons for any offices appearing on the ballot.

(4) On the left margin of the ballot, the name of each group or candidate may be numbered. The blank spaces may not be numbered. A particular number may not be used to designate more than one candidate at any election.

(5) The names of all candidates for the same office shall be listed in the same column on the ballot. If more than one column is needed to list names of all candidates for that office, the names may be arranged in one or more columns in block form. The block shall be set apart by rulings under the title of the office. If a blank space follows the list of candidates, the space shall be in the same column as the names of candidates for that office. If blocks of columns are used, blank spaces shall be included within the ruled block.

(6) The ballot shall be clearly marked to indicate when names of candidates for the office are continued on the following page.

(7) When a measure is submitted to the people, the number, ballot title and financial estimates under ORS 250.125 of each measure shall be printed after the list of candidates. A measure referred by the Legislative Assembly shall be designated "Referred to the People by the Legislative Assembly." A state measure referred by petition shall be designated "Referendum Order by Petition of the People." A state measure proposed by initiative petition shall be designated "Proposed by Initiative Petition."

(8) The ballot shall be printed to give the elector a clear opportunity to designate the elector’s choice for candidates and approval or rejection of measures submitted. If a voting machine is not used, the elector shall indicate a preference by making a cross or check mark inside a voting square corresponding to the candidate or answer for which the elector wishes to vote. A voting square may be printed on the blank, write-in vote spaces. However, the elector is not required to place a mark in the voting square corresponding to a name written in a blank space. Words shall be printed on the ballot to aid the elector, such as "Vote for one," "Vote for three," and regarding measures, "Yes" and "No."

[1979 c.190 §238; 1983 c.253 §2; 1991 c.719 §27; 1991 c.971 §13; 1993 c.493 §39; 1993 c.713 §48; 1995 c.607 §80; 1999 c.410 §47; 2007 c.154 §26]



Section 254.150



Section 254.155 - Order of candidate names on ballot.

(2) Not later than the 68th day before the date of any election the Secretary of State shall mail or deliver to each county clerk a copy of the random ordering of the letters of the alphabet.

(3) The county clerk shall arrange by surname the names of the candidates on the ballot in the random order of the letters of the alphabet completed by the Secretary of State under subsection (1) of this section.

[Formerly 249.362; 1983 c.253 §1; 1987 c.267 §47; 1993 c.713 §49; 2007 c.154 §27]



Section 254.160



Section 254.165 - Adjusting ballot when vacancy occurs; notice to Secretary of State; exception.

(2) Subsection (1) of this section does not apply if the filing officer makes the determination under subsection (1) of this section on or after the 47th day before the date of the election.

(3) As used in this section:

(a) "District" means a district defined in ORS 255.012.

(b) "Filing officer" means the:

(A) Secretary of State, regarding a candidate for a state office or an office to be voted on in the state at large or in a congressional district.

(B) County clerk, regarding a candidate for a county office.

(C) County clerk of the county in which the administrative office of the district is located, regarding a candidate for a district office to be voted on in a district located in more than one county.

(D) County clerk, regarding a candidate for a district office to be voted on in a district situated wholly within the county.

(E) City clerk, auditor or recorder, regarding a candidate for a city office.

[Formerly 250.161; 1983 c.514 §12; 1991 c.719 §28; 1999 c.410 §48; 2007 c.154 §28; 2009 c.366 §1]



Section 254.170



Section 254.175 - Providing ballot title and financial estimates in lieu of printing on ballot; ballot in recall elections.

(2) In lieu of printing the complete ballot title and financial estimates of any state measure to be initiated or referred, the county clerk may print the caption of the ballot title, the statements described in ORS 250.035 (2)(b) and (c) and the measure number on the ballot.

(3) In the case of a recall election, the following shall be printed on the ballot:

(a) The statements described in section 18, Article II of the Oregon Constitution, and ORS 249.877; and

(b) The question "Do you vote to recall ______ from the office of______?", with the name of the person against whom a recall petition has been filed printed in the first blank space and the public office held by the person printed in the second blank space.

(4) The complete text of each ballot title and any financial estimates shall be included with each official ballot.

[Formerly 258.380; 1981 c.173 §31; 1981 c.391 §10; 1985 c.808 §36; 1991 c.971 §14; 1995 c.534 §1a; 1999 c.410 §49; 2007 c.154 §29; 2009 c.511 §8]



Section 254.180



Section 254.185 - Printing or furnishing of ballots by county clerk.

[Formerly 250.080; 2007 c.154 §30]



Section 254.190



Section 254.195 - Ballot specifications.

(2) The governing body of a city, county or district may mail sample ballots to all electors within the city, county or district to assist the electors’ preparation for voting.

[Formerly 250.090; 1981 c.157 §1; 1985 c.471 §9; 1987 c.267 §48; 1995 c.712 §60; 1999 c.410 §50; 1999 c.999 §49; 2007 c.154 §31; 2013 c.617 §1]



Section 254.200



Section 254.205



Section 254.210



Section 254.215



Section 254.220



Section 254.222



Section 254.225



Section 254.226



Section 254.230



Section 254.235 - Testing of voting machines and vote tally systems; notice of test.

(a) Conduct a preparatory test of the machine and system for logic and accuracy to ensure that each ballot format, where appropriate, correctly tallies ballots in each electoral contest by precinct; and

(b) Conduct a public certification test for the vote tally system using a selection of precincts, ballot formats and electoral districts from the preparatory test conducted under this subsection.

(2) Prior to the public certification test under subsection (1)(b) of this section, the county clerk shall mail to each affiliate of a major or minor political party within the county that has notified the clerk that notice is desired, a notice of the time and place where the vote tally system will be publicly tested. One representative of each party is entitled to be present to ensure that the testing is done properly. In nonpartisan elections each candidate may designate one representative who has the same powers as the political party representatives. The party and candidate representatives shall certify that they have witnessed the testing. The certificates shall be filed with the county clerk.

[1979 c.190 §247; 1993 c.797 §23; 2001 c.965 §22; 2007 c.154 §32; 2009 c.592 §4]



Section 254.245



Section 254.265



Section 254.275



Section 254.290



Section 254.295



Section 254.305



Section 254.310



Section 254.315



Section 254.320



Section 254.321 - Providing map of proposed boundaries for election on establishing or changing county or city boundaries.

(1) Include with every mailed ballot a map indicating the proposed boundaries; or

(2) Print in a voters’ pamphlet prepared for the election a map indicating the proposed boundaries.

[1983 c.350 §69; 1999 c.410 §52; 2007 c.154 §33]



Section 254.325



Section 254.330



Section 254.335



Section 254.340



Section 254.345



Section 254.355



Section 254.365 - Voting at primary election by major party members and nonaffiliated electors.

(a) The elector is registered as being affiliated with one of the major political parties nominating or electing its candidates for public office at the primary election; or

(b) The elector is registered as not being affiliated with any political party and wishes to vote in the primary election of a major political party that has provided under subsection (3) of this section for a primary election that admits electors not affiliated with any political party.

(2) Except as provided in ORS 254.470 (3), any elector offering to vote at the primary election shall be given a ballot of the major political party with which the elector is registered as being affiliated. The elector may not be given a ballot of any other political party at that primary election. An elector not affiliated with any political party and offering to vote at the primary election shall be given the ballot of the major political party in whose primary election the elector wishes to vote if that party has provided under subsection (3) of this section for a primary election that admits electors not affiliated with any political party. An elector not affiliated with any political party who is given a ballot of the major political party associates with the party for the purpose of voting in that primary election.

(3)(a) Not later than the 90th day before the date of the primary election, a major political party may file with the Secretary of State a certified copy of the current party rule allowing an elector not affiliated with any political party to vote in the party’s primary election. The party may not repeal the rule as filed during the 90 days before the primary election. The rule shall continue to be effective after the date of the primary election until the party gives written notice to the Secretary of State that the rule has been repealed. Except as provided in paragraph (b) of this subsection, a party rule under this subsection may limit the candidates for whom an elector who is not affiliated with any political party may vote.

(b) The party rule shall allow any elector who is permitted to vote for the most numerous branch of the Legislative Assembly also to vote in federal legislative elections, consistent with section 2, Article I, and the Seventeenth Amendment to the United States Constitution.

(4) If the primary election ballot includes city, county or nonpartisan offices or measures, and it is given to an elector who is not eligible to vote for party candidates, the ballot shall be marked "non-affiliated."

[Formerly 249.366; 1987 c.719 §§1,20; 1995 c.712 §62; 1999 c.999 §51; 2007 c.154 §34]



Section 254.370 - Record of nonaffiliated electors; record of voting in primary election of major political party and in general election.

(1) A monthly registration record of all electors registered as not being affiliated with any political party;

(2) At each primary election, a record of the number of electors who voted from each major political party;

(3) A record of all electors registered as not being affiliated with any political party who vote in a primary election of a major political party that has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party; and

(4) A record of all electors registered as not being affiliated with any political party who vote in the general election.

[1987 c.719 §3; 1991 c.719 §52; 1993 c.713 §31; 1995 c.712 §63; 1999 c.999 §52]



Section 254.375



Section 254.385



Section 254.390



Section 254.395



Section 254.405



Section 254.407



Section 254.408 - Procedure for voting by person for whom no evidence of registration is found.

(2) Whenever an elector updates a registration at a county clerk’s office after the ballots have been mailed under ORS 254.470, the elector shall vote in that election in the manner provided in this section.

(3) An elector voting under this section shall complete and sign a registration card.

(4) The elector shall insert the ballot into a small envelope provided by the county clerk and then insert the small envelope into a larger envelope. The larger envelope shall be delivered to the county clerk and shall be segregated and not counted until the registration of the elector is verified under this section.

(5) The county clerk shall determine if the elector is validly registered to vote and if the vote was properly cast. The ballot shall be counted only if the county clerk determines the registration of the elector is considered active or inactive.

(6) A vote shall be counted only if the elector is qualified to vote for the particular office or on the measure.

[Formerly 247.205; 1999 c.410 §53; 2007 c.154 §35]



Section 254.409



Section 254.410



Section 254.411 - Voting after name change.

(2) Following the election, the registration of the elector shall be considered inactive.

(3) In order to vote at subsequent elections the elector whose name has changed must update the elector’s registration.

[1987 c.733 §12; 1993 c.713 §32; 1999 c.410 §54; 2007 c.154 §36]



Section 254.413



Section 254.415 - Challenging ballot of person offering to vote; statement of challenge.

(2) The clerk, official or elector challenging the ballot shall make, under oath or affirmation before a county clerk or other elections official, a written and numbered statement of challenge. The statement shall contain the name and residence address of the challenger, the name of the person challenged and a statement of the facts upon which the challenge is based.

(3) A person’s ballot may be challenged at any time before the ballot is removed from its return envelope for processing.

[Formerly 250.350; 1981 c.142 §4; 1985 c.808 §38; 1991 c.14 §1; 1995 c.607 §81; 1999 c.410 §55; 2007 c.154 §37]



Section 254.419



Section 254.420



Section 254.425



Section 254.426 - Procedure on challenged ballot.

(2) The county clerk shall examine the challenge and determine if the person is validly registered to vote and if the vote was properly cast. The ballot shall be counted only if the county clerk determines the person is validly registered.

(3) The county clerk shall ensure that the information on the numbered written statement is treated as confidential so that in the event of a recount of votes it cannot be determined how any challenged person voted.

(4) The county clerk shall mail to each person offering to vote a ballot challenged under ORS 254.415 a written statement that describes the nature of the challenge. If the person does not provide evidence sufficient to verify the person’s registration by the deadline described in subsection (5) of this section, the registration of the person shall be considered inactive until the person updates or verifies the registration, the registration is canceled or the county clerk determines that the person is validly registered.

(5) The registration of each person offering to vote a ballot challenged under ORS 254.415 shall be verified not later than the 14th calendar day after the date of the election in order for the vote of the person to be counted.

[1991 c.14 §3; 1993 c.713 §33; 1995 c.607 §82; 2009 c.511 §9; 2013 c.695 §1]



Section 254.430



Section 254.431 - Special procedure for ballots challenged due to failure to sign return envelope or nonmatching signature; public record limitation.

(2)(a) In order for the vote of the elector to be counted, the elector must provide evidence sufficient to disprove the challenge not later than the 14th calendar day after the date of the election.

(b) If the elector does not provide evidence sufficient to disprove a challenge alleging that the signature of the elector on a return identification envelope does not match the signature in the voter registration record for the elector by the 14th calendar day after the date of the election, the registration of the elector shall be considered inactive.

(3)(a) The filing officer may not release as a public record any information that could be used to identify an elector whose ballot has been challenged under this section until the eighth calendar day after the date of an election.

(b) Following the seventh calendar day after the date of an election, the filing officer may disclose as a public record under ORS 192.410 to 192.505 the following information about each elector whose ballot was challenged under this section:

(A) The name of the elector;

(B) The residence addresses of the elector; and

(C) The reason the elector’s ballot is being challenged.

(4) As used in this section, "filing officer" means:

(a) The Secretary of State, for federal or statewide elections and for elections to the office of state Senator or Representative; or

(b) The county clerk, for county, city or district elections.

[2013 c.695 §3; 2014 c.67 §3; 2014 c.112 §3; 2015 c.169 §5]



Section 254.435



Section 254.440



Section 254.445 - Assistance in marking ballot; use of sample ballot as aid in voting.

(2) A person may not assist an elector under subsection (1) of this section if the person:

(a) Is an employer of the elector or an agent of the employer; or

(b) Is an officer or agent of the union of which the elector is a member.

(3) In preparing the ballot, an elector may use or copy a sample ballot, which may be marked in advance to assist the elector in marking the official ballot.

[Formerly 250.690; 1985 c.471 §11; 1999 c.410 §56; 2007 c.154 §38]



Section 254.450



Section 254.455



Section 254.458 - Alternatives to secrecy envelope procedures.

(1) A county clerk may apply to the Secretary of State for approval of any procedure to be used in lieu of the envelope procedures described in ORS 254.470; and

(2) Upon receiving an application under subsection (1) of this section, the secretary may approve a procedure to be used in lieu of the envelope procedures described in ORS 254.470 if the secretary determines that the procedure will provide substantially the same degree of secrecy as ORS 254.470.

[1995 c.607 §84; 2007 c.154 §39]



Section 254.460



Section 254.462



Section 254.465 - Elections to be conducted by mail; rules.

(2) The Secretary of State shall adopt rules to:

(a) Provide for uniformity in the conduct of state elections by mail; and

(b) Govern the procedures for conducting elections by mail.

[1981 c.805 §1; 1983 c.199 §1; 1985 c.575 §1; 1987 c.267 §80; 1987 c.357 §2; 1991 c.719 §12; 1993 c.493 §§41,42; 1995 c.712 §64; 1999 c.3 §1; 1999 c.999 §53; 2007 c.154 §1]



Section 254.470 - Procedures for conducting election by mail; rules.

(2)(a) Except as provided in paragraphs (b) and (c) of this subsection, the county clerk shall mail by nonforwardable mail an official ballot with a return identification envelope and a secrecy envelope not sooner than the 20th day before the date of an election and not later than the 14th day before the date of the election, to each active elector of the electoral district as of the 21st day before the date of the election.

(b) If the county clerk determines that an active elector of the electoral district as of the 21st day before the date of the election does not receive daily mail service from the United States Postal Service, the county clerk shall mail by nonforwardable mail an official ballot with a return identification envelope and a secrecy envelope to the elector not sooner than the 20th day before the date of an election and not later than the 18th day before the date of the election.

(c) In the case of ballots to be mailed to addresses outside this state to electors who are not military or overseas electors, the county clerk may mail the ballots not sooner than the 29th day before the date of the election.

(3) For an election held on the date of a primary election:

(a) The county clerk shall mail the official ballot of a major political party to each elector who is registered as being affiliated with the major political party as of the 21st day before the date of the election.

(b) The county clerk shall mail the official ballot of a major political party to an elector not affiliated with any political party if the elector has applied for the ballot as provided in this subsection and that party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

(c) An elector not affiliated with any political party who wishes to vote in the primary election of a major political party shall apply to the county clerk in writing. The application shall indicate which major political party ballot the elector wishes to receive. Except for electors described in subsection (4) of this section, and subject to ORS 247.203, the application must be received by the county clerk not later than 5 p.m. of the 21st day before the date of the election.

(d) If the primary election ballot includes city, county or nonpartisan offices or measures, the county clerk shall mail to each elector who is not eligible to vote for party candidates a ballot limited to those offices and measures for which the elector is eligible to vote.

(4) For each elector who updates a voter registration after the deadline in ORS 247.025, the county clerk shall make the official ballot, the return identification envelope and the secrecy envelope available either by mail or at the county clerk’s office or at another place designated by the county clerk. An elector to whom this subsection applies must request a ballot from the county clerk.

(5) The ballot shall contain the following warning:

______________________________________________________________________________

Any person who, by use of force or other means, unduly influences an elector to vote in any particular manner or to refrain from voting is subject to a fine.

______________________________________________________________________________

(6)(a) Upon receipt of any ballot described in this section, the elector shall mark the ballot, sign the return identification envelope supplied with the ballot and comply with the instructions provided with the ballot.

(b) The elector may return the marked ballot to the county clerk by United States mail or by depositing the ballot at the office of the county clerk, at any place of deposit designated by the county clerk or at any location described in ORS 254.472 or 254.474.

(c) The ballot must be returned in the return identification envelope. If the elector returns the ballot by mail, the elector must provide the postage.

(d) Subject to paragraph (e) of this subsection, if a person returns a ballot for an elector, the person shall deposit the ballot in a manner described in paragraph (b) of this subsection not later than two days after receiving the ballot.

(e) A ballot must be received at the office of the county clerk, at the designated place of deposit or at any location described in ORS 254.472 or 254.474 not later than the end of the period determined under subsection (1) of this section on the date of the election.

(7) An elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. Replacement ballots shall be issued and processed as described in this section and ORS 254.480. The county clerk shall keep a record of each replacement ballot provided under this subsection. Notwithstanding any deadline for mailing ballots in subsection (2) of this section, a replacement ballot may be mailed, made available in the office of the county clerk or made available at one central location in the electoral district in which the election is conducted. The county clerk shall designate the central location. A replacement ballot need not be mailed after the fifth day before the date of the election.

(8) A ballot shall be counted only if:

(a) It is returned in the return identification envelope;

(b) The envelope is signed by the elector to whom the ballot is issued; and

(c) The signature is verified as provided in subsection (9) of this section.

(9) The county clerk shall verify the signature of each elector on the return identification envelope with the signature on the elector’s registration record, according to the procedure provided by rules adopted by the Secretary of State. If the county clerk determines that an elector to whom a replacement ballot has been issued has voted more than once, the county clerk shall count only one ballot cast by that elector.

(10) At 8 p.m. on election day, electors who are at the county clerk’s office, a place of deposit designated under subsection (1) of this section or any location described in ORS 254.472 or 254.474 and who are in line waiting to vote or deposit a voted ballot shall be considered to have begun the act of voting.

[1981 c.805 §2; 1983 c.199 §2; 1985 c.575 §2; 1987 c.357 §3; 1987 c.733 §7a; 1993 c.493 §44; 1995 c.607 §43; 1995 c.712 §65; 1995 c.742 §17; 1999 c.410 §57; 1999 c.999 §54a; 1999 c.1002 §11; 2001 c.104 §79; 2001 c.805 §7; 2001 c.965 §14; 2005 c.797 §47; 2007 c.71 §78; 2007 c.154 §40a; 2008 c.53 §5; 2009 c.511 §24; 2013 c.520 §18; 2013 c.617 §3; 2013 c.679 §3; 2015 c.169 §3]



Section 254.471 - Extension of deadline for returning ballots in case of emergency.

(2) The Governor may not extend the deadline for returning ballots in any state, county, city or district election under subsection (1) of this section for more than seven calendar days after the date of the election.

(3) The written proclamation required under subsection (1) of this section shall state:

(a) The determination of the Governor;

(b) The reason the deadline for returning ballots was extended; and

(c) The date and time by which ballots must be returned in the election.

(4) Notwithstanding any other provision of this chapter, if the Governor extends the deadline for returning ballots under subsection (1) of this section, a county clerk in any county in this state may not order a tally report from any vote tally machine in the election until the date and time set by the Governor by which ballots must be returned in the election.

[2007 c.183 §2; 2009 c.718 §18]



Section 254.472 - Compartments for marking ballots.

[1999 c.410 §42]



Section 254.474 - Voting booths for primary and general elections.

(a) In each county with 35,000 or more electors in the county, the county clerk shall maintain a number of voting booths equal to at least one voting booth for every 20,000 electors in the county; and

(b) In each county with fewer than 35,000 electors in the county, the county clerk shall maintain at least one voting booth.

(2) The county clerk may determine the location of the voting booths required under this section.

[1999 c.1002 §4; 1999 c.999 §54b; 2007 c.154 §41]



Section 254.475



Section 254.476 - Personnel for counting ballots.

[1999 c.410 §41; 2009 c.511 §10]



Section 254.478 - Preparation for counting ballots; scanning ballots into vote tally system.

(a) Begin opening return identification and secrecy envelopes of ballots delivered by mail and received by the county clerk; and

(b) In accordance with a security plan approved by the Secretary of State under ORS 254.074, begin scanning ballots into a vote tally system.

(2) The county clerk may take any other actions that are necessary to count ballots delivered by mail.

[1999 c.1002 §2; 2001 c.965 §15; 2009 c.592 §1]



Section 254.480 - Replacement ballots.

(2) The replacement ballot request form shall be mailed or made available to the elector along with the replacement ballot.

(3) Upon receiving a request for a replacement ballot, the county clerk shall:

(a) Verify the registration of the elector and ensure that another ballot has not been returned by the elector;

(b) Note in the list of electors that the elector has requested a replacement ballot;

(c) Mark the return identification envelope clearly so that it may be readily identified as a replacement ballot; and

(d) Issue the replacement ballot by mail or other means.

(4) The completed and signed replacement ballot request form and the voted replacement ballot must be received at the office of the county clerk, a place of deposit designated by the county clerk or any location described in ORS 254.472 or 254.474 not later than the end of the period determined under ORS 254.470 (1) on the date of the election.

(5) Upon receiving a voted replacement ballot, the county clerk shall verify that a completed and signed replacement ballot request form has been received by the county clerk or is included with the voted replacement ballot. If a request form has been completed and signed by the elector and received by the county clerk, the county clerk shall process the ballot. If the request form is not completed or signed by the elector or received by the county clerk, the county clerk may not process the ballot.

[2001 c.965 §27; 2007 c.154 §42; 2008 c.53 §6; 2009 c.511 §25]



Section 254.482 - Persons authorized to watch receiving and counting of votes.

[2001 c.805 §3; 2005 c.797 §56]



Section 254.483 - Ballot security; destruction of unused ballots.

(2) As soon as practicable after the final day permitted for a contest of the election or for filing a demand for a recount, the county clerk shall destroy all unused ballots.

[Formerly 254.475; 2007 c.154 §43; 2013 c.679 §2]



Section 254.485 - Tally of ballots; test of vote tally system.

(2) If a vote tally system is used, the county clerk shall repeat the public certification test described under ORS 254.235 (1). The test shall be conducted immediately prior to scanning any ballots. The test may be observed by persons described in ORS 254.235 (2). The county clerk shall certify the results of the test.

(3) If a counting board has been appointed, the tally of ballots may begin on the date of the election.

(4)(a) If ballots are tallied by a counting board, after the tally has begun it shall continue until completed. Except as provided in paragraph (b) of this subsection, a counting board shall tally without adjournment and in the presence of the clerks and persons authorized to attend.

(b) A counting board may be relieved by another board if the tally is not completed after 12 hours.

(5) A counting board shall audibly announce the tally as it proceeds. The board shall use only pen and ink to tally.

(6) For ballots cast using a voting machine, the county clerk shall:

(a) Enter the ballots cast using the machine into the vote tally system; and

(b) In the event of a recount, provide the paper record copy recorded by the machine to the counting board.

(7) A person other than the county clerk, a member of a counting board or any other elections official designated by the county clerk may not tally ballots under this chapter.

[1979 c.190 §270; 1995 c.607 §45; 1999 c.318 §37; 1999 c.410 §58; 2001 c.965 §23; 2005 c.731 §5; 2005 c.797 §68; 2007 c.154 §44; 2009 c.592 §3]



Section 254.495 - Tally and return sheets; counting and tallying ballots.

(2) The completed tally and return sheets shall contain:

(a) The offices on the ballot;

(b) The number and name of each candidate who received a vote;

(c) The total number of votes cast for each candidate and each measure voted upon; and

(d) The total number of votes cast for and against the measure.

(3) The tally and return sheets, when completed, shall be certified correct by the counting board that kept them.

[Formerly 250.471; 2007 c.154 §45]



Section 254.500 - Tally of write-in votes.

(a) If the total number of write-in votes for candidates for the same nomination or office equals or exceeds the number of votes cast for any candidate for the same nomination or office on the ballot who appears to have been nominated or elected, the county clerk shall tally all write-in votes cast for the office to show the total number of votes cast for each write-in candidate.

(b) If no names of candidates are printed on the ballot for an office, the county clerk shall tally the votes cast for each candidate for the office who received a vote.

(2) No person other than the county clerk, a member of a counting board or any other elections official designated by the county clerk may tally write-in votes.

[1985 c.508 §2; 1993 c.493 §45; 1995 c.607 §46; 1999 c.318 §38]



Section 254.505 - Ballots to be counted; void ballots; partially void ballots.

(2) When ballots are counted by counting boards, the board chairperson, using ink, immediately shall initial the back of the wholly or partially void ballot and write on it "Not counted for ______" (stating the office or measure). The counting board shall seal the wholly void ballots in an envelope.

[Formerly 250.510; 1999 c.410 §59; 2007 c.154 §46]



Section 254.510



Section 254.515 - Counting ballots marked "Presidential only."

[Formerly 250.520; 1999 c.410 §60; 2005 c.797 §57]



Section 254.520



Section 254.525 - Test of vote tally system.

[1979 c.190 §274; 1993 c.713 §36; 1999 c.410 §61; 2001 c.965 §24; 2007 c.154 §47]



Section 254.529 - Hand count of ballots at general election; comparison with tally of vote tally system; procedures.

(2)(a) In the event that the unofficial tally of ballots produced by a vote tally system reveals that the margin of victory between the two candidates receiving the largest number of votes in the county is less than one percent of the total votes cast in that election in the county, the county clerk shall conduct a hand count of ballots in at least 10 percent of all precincts or of ballots in at least 10 percent of all batches of ballots collected by the county clerk.

(b) In the event that the unofficial tally of ballots reveals that the margin of victory between the two candidates receiving the largest number of votes in the county is greater than or equal to one percent but less than two percent of the total votes cast in the county, the county clerk shall conduct a hand count of ballots in at least five percent of all precincts or of ballots in at least five percent of all batches of ballots collected by the county clerk.

(c) In the event that the unofficial tally of ballots reveals that the margin of victory between the two candidates receiving the largest number of votes in the county is greater than or equal to two percent of the total votes cast in the county, the county clerk shall conduct a hand count of ballots in at least three percent of all precincts or of ballots in at least three percent of all batches of ballots collected by the county clerk.

(3) The Secretary of State shall select the precincts at random. At the general election, no fewer than 150 ballots must have been cast in at least one of the precincts selected. The county clerk shall conduct a hand count of ballots cast in the election contest between the two candidates receiving the largest number of votes in the county, an election contest for an office to be voted on in the state at large and, if possible, an election contest for a state measure.

(4) Not later than 5 p.m. of the third business day after the date of the general election, the Secretary of State shall advise county clerks in writing of:

(a) The election contests for which ballots are to be hand counted; and

(b) The precincts in which ballots are to be hand counted.

(5) A county clerk shall begin the hand counts prescribed by this section not later than the 21st day after the election and complete the hand counts not later than the 30th day after the election. The results of the hand counts shall be provided to the Secretary of State, who shall make the results publicly available on the Secretary of State’s website.

(6) A comparison of the tally of votes produced by a vote tally system with the tally of votes produced by the hand count required by this section must show that the tally of votes produced by the vote tally system differs by no more than one-half of one percent from the tally of votes produced by the hand count.

(7)(a) If a hand count conducted under this section results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference for each race is equal to or less than one-half of one percent, the tally of votes produced by the vote tally system is the official tally of votes for that vote tally system.

(b) If a hand count conducted under this section results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference in any race is greater than one-half of one percent, the county clerk shall conduct a second hand count of the same ballots.

(c) If the second hand count conducted under this subsection results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference for each race is equal to or less than one-half of one percent, the tally of votes produced by the vote tally system is the official tally of votes for that vote tally system.

(d) If the second hand count conducted under this subsection results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference in any race is greater than one-half of one percent, the county clerk shall conduct a hand count of all ballots counted by that vote tally system. The hand count is the official tally of votes for that vote tally system. If the hand count is the official tally of votes, not later than the 30th day after the election, the county clerk shall certify amended abstracts of votes to appropriate elections officials.

(8) For purposes of conducting the hand counts required under this section, the county clerk shall:

(a) Retain custody of the ballots; and

(b) Provide for security for the ballots and the information required to be collected under this subsection.

(9) This section does not apply:

(a) To precincts that are subject to a recount under ORS 258.161, 258.280 or 258.290.

(b) If federal law requires a post-election hand count of ballots at the general election to verify election results and the Secretary of State determines that the requirements of federal law are at least as stringent as the requirements of subsections (1) to (8) of this section.

[2007 c.881 §2; 2009 c.511 §11]



Section 254.530



Section 254.535 - Preservation of certain materials; retention of records.

(2) Except as provided in subsection (3) of this section, the county clerk shall destroy the ballots and written challenge statements not sooner than the 90th day after the final day permitted for a contest of the election, unless otherwise ordered by the court.

(3) In accordance with 42 U.S.C. 1974, any ballot, voter registration records and any other materials relating to any election at which a candidate is nominated or elected to federal office shall be retained for not less than 22 months following the date of the election.

[1979 c.190 §275; 1999 c.410 §62; 2007 c.154 §48]



Section 254.540



Section 254.545 - Duties of county clerk after election.

(1) As soon as possible after any election, shall prepare abstracts of votes. The abstract for election of Governor shall be on a sheet separate from the abstracts for other offices and measures.

(2) On completion of the abstracts, shall record a complete summary of votes cast in the county for each office, candidate for office and measure. The county clerk shall sign and certify this record.

(3) Not later than the 20th day after the election, shall deliver a copy of the abstracts for other than county offices to the appropriate elections officials. The abstract for election of Governor shall be delivered separately to the Secretary of State as provided in section 4, Article V, Oregon Constitution.

(4) Not later than the 30th day after the election, shall proclaim which county measure is paramount, if two or more approved county measures contain conflicting provisions.

(5) Shall prepare and deliver a certificate of nomination or election to each candidate having the most votes for nomination for or election to county or precinct offices.

(6) Shall prepare, and file with the county governing body, a certificate stating the compensation to which the board clerks are entitled. The county governing body shall order the compensation paid by county funds.

(7) As soon as possible after any election, shall send electronically the results of the election in each precinct to the Secretary of State.

[1979 c.190 §276; 1987 c.267 §52; 1995 c.712 §66; 1999 c.410 §63; 1999 c.999 §55; 2005 c.157 §2; 2005 c.797 §48; 2009 c.720 §4]



Section 254.546 - Duties of county clerk after recall election; official declaration of result of recall election.

(2) Except as provided in subsection (3) of this section, for purposes of section 18, Article II, Oregon Constitution, the result of the recall election referred to in subsection (1) of this section shall be considered officially declared on the date the abstract of the votes is delivered.

(3) If the elections official authorized to order the recall election is the Secretary of State, the Secretary of State shall officially declare the result of the election not later than the 30th day after the election.

[1999 c.318 §36; 2005 c.797 §49]



Section 254.548 - Individual nominated or elected by write-in votes; form; rules.

(2) In the case of an individual nominated or elected by write-in votes to a public office:

(a) Not later than the 27th day after the election, the filing officer shall:

(A) Prepare and deliver by regular mail the form described in subsection (1) of this section to the individual; and

(B) If the filing officer has the electronic mail address of the individual, prepare and deliver by electronic mail the form described in subsection (1) of this section to the individual;

(b) Not later than the 35th day after the election, if the individual accepts the nomination or office, the individual shall sign and file the form with the filing officer; and

(c) Not later than the 40th day after the election, if the individual files the form by the deadline specified in paragraph (b) of this subsection, the filing officer shall prepare and deliver a certificate of nomination or election to the individual and, if applicable, issue a proclamation declaring the election of the candidate to the office.

[1991 c.719 §56; 2005 c.157 §1; 2014 c.67 §4; 2014 c.112 §4; 2015 c.43 §1]



Section 254.550



Section 254.555 - Secretary of State’s duties after election; Governor’s proclamation.

(a) Canvass the votes for the offices, except the office of Governor after the general election.

(b) Enter in a register of nominations after the primary election the name and, if applicable, major political party of each candidate nominated, the office for which the candidate is nominated and the date of entry.

(c) Prepare and deliver a certificate of nomination or election to each candidate having the most votes for nomination for or election to the office. The Secretary of State shall sign the certificate under the seal of the state.

(d) Issue a proclamation declaring the election of candidates to the offices.

(2) Not later than the 30th day after the election:

(a) The Secretary of State, regarding measures for which the secretary is the filing officer, shall canvass the votes for each measure.

(b) The Governor shall issue a proclamation giving the number of votes cast for or against each such measure, and declaring the approved measures as the law on the effective date of the measure. If two or more approved measures contain conflicting provisions, the Governor shall proclaim which is paramount.

[1979 c.190 §277; 1987 c.267 §53; 1995 c.712 §67; 1997 c.249 §76; 1999 c.999 §56; 2005 c.157 §3; 2011 c.9 §32]



Section 254.560



Section 254.565 - Duties of city elections officer after election.

(1) After the primary election, shall enter in a register of nominations:

(a) The name of each candidate for city office nominated at the primary election.

(b) The office for which the candidate is nominated.

(c) If applicable, the name of the major political party nominating the candidate.

(d) The date of the entry.

(2) After the general election, shall prepare and deliver a certificate of election to each qualified candidate having the most votes for election to a city office.

(3) Not later than the 30th day after any election, shall canvass the vote on each city measure, and if two or more of the approved measures contain conflicting provisions, proclaim which is paramount.

[Formerly 249.491; 1987 c.267 §54; 1995 c.712 §68; 1999 c.318 §39; 2005 c.157 §4]



Section 254.568 - Certificate of election required before taking oath of office.

[1993 c.493 §101]



Section 254.570



Section 254.575 - Procedure when tie vote.

(1) For election to state Senator or Representative, a party office, or a public office for which the elections officer is other than the Secretary of State, the elections officer shall have the candidates meet publicly to decide by lot who is elected.

(2) For election to a public office other than Governor or those referred to in subsection (1) of this section, the Secretary of State by proclamation shall order a new election to fill the office.

(3) For election to Governor, the Legislative Assembly at the beginning of the next regular session shall meet jointly and elect one of the candidates.

(4) For nomination by one major political party to an office, the elections officer who receives filings for nomination to the office shall have the candidates meet publicly to decide by lot who is nominated.

[1979 c.190 §279; 2001 c.965 §43]



Section 254.580



Section 254.590



Section 254.600



Section 254.650 - Special election in case of death of nominee of major political party within 47 days of general election.

(a) The election for that state office may not be held at the general election;

(b) The county clerks may not count ballots cast for candidates for that state office at the general election; and

(c) The Secretary of State shall order a special election as provided in ORS 254.655.

(2) The candidates listed on the ballot at the special election shall be:

(a) The candidates who were listed on the general election ballot, other than the candidate whose nomination became vacant; and

(b) The candidate selected to fill the vacancy in the nomination as provided in ORS 249.190 or 249.205.

(3) As used in this section "state office" means the office of Governor, Secretary of State, State Treasurer, Attorney General, state Senator or state Representative.

[2003 c.542 §2; 2009 c.366 §2]



Section 254.655 - Order calling special election; date.

(2) The date of the special election shall be determined by the Secretary of State by rule. The special election shall be held not sooner than January 2 of the odd-numbered year following the date of the general election and not later than the Friday before the second Monday in January of the odd-numbered year.

(3) A state voters’ pamphlet may not be prepared for any special election called under this section.

[2003 c.542 §3; 2007 c.154 §49]



Section 254.660 - Conduct of special election; rules.

(2) Notwithstanding ORS 254.545, not later than 5 p.m. of the third day after the date of the special election, the county clerk shall deliver to the Secretary of State a copy of the abstracts for the offices voted upon at the special election. The abstract for election of Governor shall be delivered separately to the secretary as provided in section 4, Article V of the Oregon Constitution.

(3) Not later than 5 p.m. of the first day after the date of the special election, a county clerk who received a ballot originating in another county shall forward the ballot by overnight mail or delivery or by the most expeditious means available to the county clerk of the county from which the ballot originated.

(4) Notwithstanding ORS 254.555, not later than 5 p.m. of the fourth business day after the date of the special election, the Secretary of State shall issue a proclamation declaring the election of candidates to offices or shall order recounts of the votes cast as provided in ORS 258.280.

(5)(a) Notwithstanding ORS 258.161, a recount may not be conducted for any special election under this section unless the recount is required by ORS 258.280.

(b) If a recount for any special election is required by ORS 258.280, the Secretary of State shall complete the recount as expeditiously as possible to minimize disruption to the sessions of the Legislative Assembly and shall issue a proclamation declaring the election of a candidate to office upon completion of the recount.

(6) The cost of all special elections called under ORS 254.655 shall be paid by the state.

(7) The ballot at a special election described in this section may not contain:

(a) Any measure; or

(b) Any candidate other than those candidates for which a special election is necessary.

(8) If there is a vacancy in the nomination of a candidate at a special election called under ORS 254.655, the vacancy in the nomination shall be filled in the manner provided in ORS chapter 249 and the special election shall be held as scheduled.

(9) When the office of state Senator or state Representative is vacant at the beginning of a session of the Legislative Assembly due to a special election called under ORS 254.655, the vacancy may not be filled as provided in ORS 171.051 unless, before entering upon the duties of the office to which the person was elected, the person elected at the special election dies, resigns or is declared disqualified by the house to which the person was elected.

(10) The Secretary of State may adopt rules governing the procedures for conducting a special election required by ORS 254.650.

[2003 c.542 §4; 2013 c.520 §19]



Section 254.990






Chapter 255 - Special District Elections

Section 255.001



Section 255.005 - Definitions.

(1) "County clerk" means the county clerk or the county official in charge of elections.

(2) "District board" means the governing body of a district.

(3) "District election" means any election authorized or required to be held by a district.

(4) "District elections authority" means the county court or board of county commissioners, district board or other body or officer authorized or required to call a district election.

(5) "Elections officer" means the:

(a) County clerk of the county in which the administrative office of the district is located regarding a measure, or a candidate for an office, to be voted on in a district located in more than one county.

(b) County clerk regarding a measure, or a candidate for an office, to be voted on in a district situated wholly within the county.

(6) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(7) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(8) "Regular district election" means the election held each year for the purpose of electing members of any district board as defined in subsection (2) of this section.

(9) "School district" means a common school district, a union high school district, an education service district or a community college district.

[Formerly 259.010; 1983 c.392 §6; 1985 c.808 §39; 1987 c.707 §20]



Section 255.010



Section 255.011



Section 255.012 - "District" defined.

(1) A domestic water supply district organized under ORS chapter 264.

(2) A cemetery maintenance district organized under ORS chapter 265.

(3) A park and recreation district organized under ORS chapter 266.

(4) A mass transit district organized under ORS 267.010 to 267.390.

(5) A transportation district organized under ORS 267.510 to 267.650.

(6) A metropolitan service district organized under ORS chapter 268.

(7) A translator district organized under ORS 354.605 to 354.715.

(8) A library district organized under ORS 357.216 to 357.286.

(9) A county road district organized under ORS 371.055 to 371.110.

(10) A special road district organized under ORS 371.305 to 371.360.

(11) A road assessment district organized under ORS 371.405 to 371.535.

(12) A highway lighting district organized under ORS chapter 372.

(13) A health district organized under ORS 440.305 to 440.410.

(14) A sanitary district organized under ORS 450.005 to 450.245.

(15) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

(16) A county service district organized under ORS chapter 451.

(17) A vector control district organized under ORS 452.020 to 452.170.

(18) A rural fire protection district organized under ORS chapter 478.

(19) An airport district organized under ORS chapter 838.

(20) A geothermal heating district organized under ORS chapter 523.

(21) A water improvement district organized under ORS chapter 552.

(22) A water control district organized under ORS chapter 553.

(23) A weather modification district organized under ORS 558.200 to 558.440.

(24) A livestock district organized under ORS 607.005 to 607.051.

(25) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

(26) The Port of Portland established by ORS 778.010.

(27) A school district.

(28) Territory, other than territory within a city, proposed to be created, formed or incorporated into a district or to be annexed or otherwise added to a district.

(29) A soil and water conservation district organized under ORS 568.210 to 568.810 and 568.900 to 568.933.

(30) A heritage district organized under ORS 358.442 to 358.474.

(31) A radio and data district organized under ORS 403.500 to 403.542.

(32) A sand control district organized under ORS 555.500 to 555.535.

[Formerly 259.020; 1981 c.226 §16; 1983 c.238 §1; 1983 c.350 §70; 1993 c.577 §18; 2007 c.562 §24; 2009 c.584 §23; 2015 c.560 §14]



Section 255.013



Section 255.015



Section 255.018



Section 255.020



Section 255.022 - Procedures for district elections; metropolitan service district candidates.

(2) Except as otherwise provided by this chapter, district elections shall be subject to the election laws, excluding ORS chapter 251 providing for voters’ pamphlets unless specifically applicable, and shall be conducted as nearly as practicable as are general elections.

(3) Except as otherwise provided by the law under which the district is formed or is operating, candidates for any elected office of a metropolitan service district organized under ORS chapter 268 shall be nominated and elected in accordance with ORS chapter 249.

[Formerly 259.040; 1995 c.607 §47]



Section 255.025



Section 255.027



Section 255.028



Section 255.029



Section 255.030



Section 255.031



Section 255.035 - Authority of elections officer to obtain advice and assistance.

[Formerly 259.160]



Section 255.040



Section 255.045 - Notice of change of district boundary.

[1979 c.190 §285]



Section 255.050



Section 255.051



Section 255.055 - Delegation to district elections authority of responsibility to conduct district election.

(1) The election will be conducted in accordance with this chapter; and

(2) No inconvenience for electors of the district will result.

[Formerly 259.035; 2007 c.154 §50]



Section 255.060



Section 255.061



Section 255.062 - Date of election on measure referred by district elections authority.

[1983 c.350 §72; 1985 c.808 §40; 1989 c.923 §13]



Section 255.069 - Delivery and preparation of form for updating information on members of district boards; rules.

(2) Not later than the 105th day before a regular district election or not later than the 125th day before a district election held on the date of a primary election or general election, the district elections authority shall return to the elections officer the form for updating information on members of district boards.

(3) The elections officer shall prepare the notice required by ORS 255.075 by using the form completed by the district elections authority and any other information available. If the form is not returned by the district elections authority by the deadline specified in subsection (2) of this section, the elections officer shall prepare the notice for the district using the most current information available. If the form is returned by the district elections authority after the deadline, the elections officer shall prepare a corrected notice. The district shall be liable for any additional costs incurred in preparing and publishing a corrected notice.

(4) The elections officer shall retain the completed forms in a file maintained for that purpose. All forms shall be kept for a period of at least four years after the district election for which the form was completed.

(5) If a district is located in more than one county, the elections officer shall immediately certify the information contained on the form required under subsection (2) of this section to the county clerk of any other county in which the district is located.

(6) The Secretary of State by rule shall establish the forms and procedures the elections officer and the district elections authority shall use in maintaining adequate records for preparation of the form required under subsection (1) of this section.

[1991 c.719 §58; 1995 c.712 §69; 2015 c.169 §4]



Section 255.070



Section 255.075 - Publication of notice of district election to elect district board or district school board; notice by mail; rules.

(b) In addition to publishing a notice as described in paragraph (a) of this subsection, the elections officer may publish a notice on the county’s website for a minimum of seven days.

(2) In lieu of or in addition to publication of notice described in subsection (1) of this section, the elections officer may give notice by mail to each elector of the district. The notice shall have postage prepaid and shall be considered given when mailed. The notice shall be made not later than the 40th day before the last day for filing a petition for nomination or declaration of candidacy. Proof of mailing shall be by affidavit of the district elections officer who mailed the notice. The affidavit shall state the time and place the notice was mailed.

(3) The Secretary of State by rule shall establish the procedures that the elections officer shall follow in maintaining adequate records for preparation of the notice described in subsection (1) of this section.

[Formerly 259.080; 1981 c.639 §6; 1983 c.379 §1; 1985 c.808 §41; 2011 c.607 §10]



Section 255.080



Section 255.085 - Notice of district election on issuance of bonds or on other measure.

(2) If a district submits a measure to the electors of the district at an election held on the first Tuesday after the first Monday in November and the district submitted a measure on the election date in ORS 255.345 (1) immediately preceding the date of an election held on the first Tuesday after the first Monday in November, the district elections authority shall file the measure for the election held on the first Tuesday after the first Monday in November with the elections officer not later than the 47th day before an election held on the first Tuesday after the first Monday in November.

(3) A notice of election called to approve the issuance of bonds shall include:

(a) The purpose for which the bonds are to be used;

(b) The amount and the term of the bonds;

(c) The kind of bonds proposed to be issued; and

(d) If the bond election is authorized by ORS 450.900, the additional notice requirements in ORS 450.905.

(4)(a) In the case of a measure submitted by initiative or referendum petition, the elections officer shall publish the notice in the next available edition of a newspaper of general circulation in the district after the deadline for filing the notice.

(b) In the case of a measure referred by the district elections authority, the elections officer shall publish the notice of election in the next available edition of a newspaper of general circulation in the district after the notice of election is filed. The notice shall also state that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 255.155. If the circuit court certifies a different ballot title, the elections officer shall publish an amended notice of election in the next available edition of the newspaper referred to in this subsection after the new title is certified to the elections officer.

(c) In addition to publishing the notice as described in paragraphs (a) and (b) of this subsection, the elections officer may publish the notice on the county’s website for a minimum of seven days.

[Formerly 259.090; 1981 c.173 §32; 1981 c.391 §11; 1983 c.379 §2; 1985 c.808 §42; 1987 c.707 §23; 1989 c.923 §14; 1991 c.71 §10; 1991 c.107 §12; 1993 c.493 §46; 1993 c.713 §59; 1995 c.712 §120; 2011 c.607 §11]



Section 255.090



Section 255.095



Section 255.115 - Definitions for ORS 255.125 to 255.205.

[1979 c.190 §290]



Section 255.125 - Application of ORS 255.135 to 255.205.

[1979 c.190 §291]



Section 255.135 - Prospective petition; cover and signature sheet requirements; circulation; filing deadline.

(2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 255.145 (1). If the circuit court has not reviewed the ballot title under ORS 255.155, the cover of an initiative petition shall contain the ballot title described in ORS 255.145 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

(3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

(a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

(b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

(4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance to be referred and the date it was adopted by the district board.

(b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: "Some Circulators For This Petition Are Being Paid."

(5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

(6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes each individual is an elector registered in the district.

(7) Unless otherwise provided by a district ordinance, the gathering of signatures on a petition to initiate a district measure may not exceed a period of two years from the time the petition is approved for circulation.

(8) The elections officer may not accept for filing any petition that has not met the provisions of subsection (7) of this section.

(9) A petition to initiate a district measure must be filed not less than 90 days before the election at which the proposed law is to be voted on.

(10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person.

[1979 c.190 §292; 1981 c.909 §8; 1983 c.756 §12; 1991 c.106 §3; 1992 c.1 §4; 1995 c.607 §48; 1997 c.846 §4; 1999 c.318 §30; 2001 c.965 §7; 2007 c.848 §18; 2011 c.607 §13]



Section 255.140 - Determination of compliance with constitutional provisions; notice; appeal.

(2) If the elections officer determines that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the elections officer shall proceed as required in ORS 255.145. The elections officer shall include in the publication required under ORS 255.145 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

(3) If the elections officer determines that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the elections officer shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

(4) Any elector dissatisfied with a determination of the elections officer under subsection (1) of this section may petition the circuit court of the judicial district in which the administrative office of the district is located seeking to overturn the determination of the elections officer. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the elections officer. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the elections officer.

(5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition.

[1991 c.719 §38; 2005 c.797 §44]



Section 255.145 - Preparation of ballot title for certain measures; notice.

(2) Not later than the sixth business day after a prospective petition for a district measure to be initiated is filed with the elections officer, the officer shall send two copies of it to the district attorney of the county in which the administrative office of the district is located if the measure to be initiated has been determined to be in compliance with section 1 (2)(d) and (5), Article IV of the Oregon Constitution, as provided in ORS 255.140.

(3) Not later than the fifth business day after receiving the copies of the prospective petition, the district attorney shall provide a ballot title for the district measure to be initiated or referred and return one copy of the prospective petition and the ballot title to the elections officer. Unless the circuit court certifies a different title, this ballot title shall be the title printed on the ballot.

(4) A copy of the ballot title shall be furnished to the chief petitioner.

(5)(a) The elections officer, upon receiving a ballot title for a district measure to be referred or initiated from the district attorney, shall publish in the next available edition of a newspaper of general circulation in the district a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 255.155.

(b) In addition to publishing a notice as described in paragraph (a) of this subsection, the elections officer may publish a notice on the county’s website for a minimum of seven days.

[1979 c.190 §293; 1985 c.808 §43; 1987 c.707 §20a; 1991 c.719 §29; 1995 c.607 §49; 2005 c.797 §45; 2011 c.607 §12]



Section 255.155 - Procedure for elector dissatisfied with title of district measure.

(2) An elector filing a petition under this section shall notify the county clerk in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

(3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of petitions or conduct of the election at which the measure is to be submitted to the electors.

[1979 c.190 §294; 1983 c.514 §13a; 1987 c.707 §21; 1989 c.503 §16; 1993 c.493 §99; 1995 c.534 §5]



Section 255.165 - Signature requirements.

(a) For an initiative petition, is not less than 15 percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term; and

(b) For a referendum petition, is not less than 10 percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

(2) A petition to refer or initiate a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, must be signed by a number of electors registered in the district that:

(a) For an initiative petition, is not less than six percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term; and

(b) For a referendum petition, is not less than four percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

(3) Except for a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, a petition to refer a district measure must be filed with the elections officer not later than the 30th day after adoption of the district ordinance sought to be referred.

(4) A petition to refer a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, must be filed with the elections officer not later than the 90th day after adoption of the district ordinance sought to be referred.

[1979 c.190 §295; 1983 c.350 §75; 1987 c.211 §1; 1989 c.328 §1; 2009 c.11 §24]



Section 255.175 - Filing officer; filing requirements; verification of signatures.

(2) An initiative or referendum petition relating to a district measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

(3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

(4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section.

[1979 c.190 §296; 1989 c.68 §9; 1991 c.580 §1]



Section 255.185 - Date of election on measure initiated or referred by electors.

(2) In a district that does not hold regular district elections, if an initiative or referendum petition contains the required number of verified signatures, the election on the district measure shall be held at the next available date listed in subsection (1) of this section for which the filing deadline may be met.

[1979 c.190 §297; 1983 c.350 §76; 1985 c.808 §44; 1991 c.107 §13; 2015 c.44 §3]



Section 255.195



Section 255.205 - Retention of petition materials.

[1979 c.190 §299]



Section 255.210



Section 255.211



Section 255.215 - Notice by mail in lieu of or in addition to newspaper publication.

[Formerly 259.110; 1981 c.173 §33; 1981 c.639 §7; 1985 c.808 §45; 1991 c.107 §14; 2007 c.154 §51]



Section 255.220



Section 255.230



Section 255.231



Section 255.235 - Nomination of candidates for election to district boards; withdrawal.

(a) A petition for nomination signed by at least 25 electors, or 10 percent of the electors, residing in the election district for the office, whichever number is less; or

(b) A declaration of candidacy accompanied by a filing fee of $10.

(2) A petition for nomination or a declaration of candidacy shall be filed with the elections officer not sooner than the 40th day before the deadline specified in paragraph (a) or (b) of this subsection and:

(a) Not later than the 61st day before the date of the district election if the election is a regular district election or the first election at which members of the district board are elected.

(b) Not later than the 70th day before the date of the district election if the election is held on the date of a primary election or general election.

(3) A nominating petition or declaration of candidacy shall contain the information specified in ORS 249.031.

(4) In a district in which a position or zone number is assigned to each office on the district board, each petition for nomination or declaration of candidacy for election to the district board shall state the position or zone number of the office to which the candidate seeks election.

(5) The provisions of ORS 249.009 (1)(b) and 249.061 do not apply to nominating petitions filed under this section.

(6) A nominee for election to the district board may withdraw the nomination not later than 5 p.m. of the last day specified for filing a petition or declaration under this section by filing with the elections officer a written withdrawal of candidacy. The withdrawal shall be signed by the nominee and state the reasons for withdrawal.

[Formerly 259.070; 1981 c.173 §34; 1983 c.350 §77; 1983 c.567 §17; 1985 c.808 §46; 1989 c.503 §17; 1989 c.923 §15; 1991 c.107 §15; 1995 c.607 §50; 1995 c.712 §70; 2013 c.1 §23]



Section 255.240



Section 255.241



Section 255.245 - Nominations to fill certain vacancies; Secretary of State to adopt rules.

[Formerly 259.075; 1999 c.410 §65]



Section 255.250



Section 255.260



Section 255.265



Section 255.275



Section 255.285



Section 255.288 - Methods of providing map of proposed boundaries for election on boundary question.

(1) Printing the map in any voters’ pamphlet prepared for the district election; or

(2) Including the map with the ballot.

[1983 c.350 §74; 1993 c.493 §47; 2007 c.154 §52]



Section 255.291 - Ballot to state position or zone number of candidate.

[1983 c.350 §79]



Section 255.295 - Preparing abstract; notification of results.

(2) Subject to ORS 254.548, the county clerk may issue a certificate of election only after the district elections authority has notified the county clerk in writing of the result of the election. The notification to the county clerk shall contain a statement indicating whether any candidate elected to district office is qualified to hold the office.

[Formerly 259.200; 1989 c.221 §1; 1993 c.493 §102; 1995 c.712 §72; 1999 c.318 §50; 1999 c.999 §57; 2005 c.157 §5; 2014 c.67 §5; 2014 c.112 §5]



Section 255.305 - Election expenses paid by district; exceptions; apportionment of expenses; rules.

(2) When two or more districts hold an election on the same day, the expenses of the election shall be equitably apportioned among the districts.

(3) The Secretary of State by rule:

(a) May designate a formula for the apportionment of expenses under subsection (2) of this section; and

(b) Designate categories of election expenses that are chargeable to a district.

[Formerly 259.230; 1983 c.514 §14; 1995 c.243 §3]



Section 255.310



Section 255.325 - Legislative intent to promote regularity of special district elections; rulemaking and enforcement by Secretary of State.

[Formerly 259.235; 1981 c.173 §36]



Section 255.335 - Regular district election; terms of board members; organizational meeting.

(2) A district shall not conduct more than one election of board members in any year.

(3) The first regular district election in a district shall be held on the regular district election date next following the year in which the first members of the district board were elected or appointed.

(4) The term of a board member elected at the regular district election shall commence on the first day of July next following the election and shall expire June 30 next following the regular district election at which a successor is elected.

(5) Each district board shall hold a regular organizational meeting following the regular district election and not later than the last day of July of that year.

[Formerly 259.240; 1981 c.639 §8; 1983 c.350 §80; 1983 c.379 §4; 1989 c.923 §16; 1995 c.258 §1; 1995 c.712 §115a; 2001 c.73 §1]



Section 255.345 - Special election dates.

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(2) A special election may be held on a date other than that provided in subsection (1) of this section, if the district elections authority by resolution finds that an election sooner than the next available election date is required on a measure to finance repairs to property damaged by fire, vandalism or a natural disaster.

(3) As used in this section, "district elections authority" means the body or officer authorized or required to call an election for a public corporation formed under, and deriving its powers solely from, the statutes of this state, but does not include a city or county.

[Formerly 259.260; 1981 c.639 §9; 1989 c.923 §17; 1991 c.71 §4; 1993 c.713 §53; 1995 c.607 §51; 1995 c.712 §116]



Section 255.355



Section 255.410



Section 255.415



Section 255.418



Section 255.420



Section 255.421



Section 255.422



Section 255.425



Section 255.430



Section 255.435



Section 255.440



Section 255.450



Section 255.452



Section 255.455



Section 255.460



Section 255.465



Section 255.470



Section 255.510



Section 255.990






Chapter 258 - Election Contests; Recounts

Section 258.005



Section 258.006 - Definitions.

(1) "Candidate" means a candidate for nomination or election to any elective office.

(2) "Contestant" means any person who files a petition of contest under ORS 258.036.

(3) "Contestee" means:

(a) In a contest of the nomination of a person for an office or the election of a person to an office, all candidates for the nomination or office, other than a candidate who is a contestant.

(b) In a contest of the approval or rejection of a measure proposed by initiative petition, the chief petitioner of the petition, unless the chief petitioner is a contestant, and any other person involved in the cause of the contest.

(c) In a contest of the result of a recall election, the public officer subject to the recall.

(d) If the cause of the contest is ORS 258.016 (6) or (7), the county clerk.

(4) "County clerk" means the county clerk or the county official in charge of elections.

(5) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(6) "Full recount" means a recount of all the precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot.

(7) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(8) "Partial recount" means a recount conducted in a number of precincts equal to the greater of:

(a) Five percent of the precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot; or

(b) Three specified precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot.

[Formerly 251.015; 1983 c.392 §7; 1985 c.186 §1; 1995 c.607 §52; 2001 c.965 §28; 2009 c.511 §12]



Section 258.010



Section 258.015



Section 258.016 - Grounds for contest; persons authorized to contest.

(1) Deliberate and material violation of any provision of the election laws in connection with the nomination, election, recall election or approval or rejection of a measure.

(2) Ineligibility of the person elected to the office to hold the office at the time of the election.

(3) Illegal votes.

(4) Mistake or fraud in the canvass of votes.

(5) Fraud in the count of votes.

(6) Nondeliberate and material error in the distribution of the official ballots by a local elections official, as that term is defined in ORS 246.012, or a county clerk.

(7) A challenge to the determination of the number of electors who were eligible to participate in an election on a measure conducted under section 11 (8), Article XI of the Oregon Constitution.

[Formerly 251.025; 1983 c.170 §1; 1993 c.493 §48; 1997 c.541 §313a; 2001 c.965 §29; 2009 c.511 §13]



Section 258.020



Section 258.025



Section 258.026 - When election results may be set aside.

(a) The person nominated or elected had knowledge of or connived in the cause of the contest; or

(b) The number of votes taken from the person nominated or elected by reason of the cause of the contest would reduce the legal votes of the person below the number of legal votes given to another person for the same nomination or office.

(2) The nomination or election of a person may not be set aside for the cause described in ORS 258.016 (6) unless the nomination or election would have been given to one of the candidates other than the candidate nominated or elected if all votes not cast or tallied due to the error had been cast or tallied for the other candidate.

(3) The approval or rejection of a measure may not be set aside unless:

(a) The number of votes taken from the approval or rejection by reason of the cause of the contest would reverse the outcome of the election; or

(b) The outcome of the election would have been reversed if all votes not cast or tallied due to an error under ORS 258.016 (6) had been cast or tallied in opposition to the contested outcome.

(4) The result of a recall election may not be set aside unless:

(a) The number of votes taken from the result of the recall election by reason of the cause of the contest would reverse the result; or

(b) The result of the recall election would have been reversed if all votes not cast or tallied due to an error under ORS 258.016 (6) had been cast or tallied in opposition to the contested result.

[Formerly 251.035; 1983 c.170 §2; 2009 c.511 §14]



Section 258.030



Section 258.035



Section 258.036 - Petition of contest; location of filing; contents of petition.

(a) The Circuit Court for Marion County if the petition involves a state measure, a candidate for election to the office of elector of President and Vice President of the United States or a candidate for nomination or election to the office of United States Senator, United States Representative in Congress, Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries or a position of judge on the Oregon Supreme Court, the Oregon Court of Appeals or the Oregon Tax Court.

(b) The circuit court for the county where a majority of the electors in the electoral district reside if the petition involves a candidate for nomination or election to the office of state Senator, state Representative, circuit court judge or district attorney.

(c) The circuit court for the county in which the filing officer is located if the petition involves a candidate for nomination or election to county, city or district office or a county, city or district measure. If a district is located in more than one county, the petition shall be filed with the circuit court for the county in which the administrative office of the district is located.

(d) The circuit court for the county in which the filing officer authorized to order the recall election is located if the petition involves the recall of a public officer.

(2) The petition shall be verified in the manner required for verification of complaints in civil cases and shall specify:

(a) The cause of the contest; and

(b) The names of all contestees.

[Formerly 251.045; 1995 c.607 §53; 2001 c.965 §30; 2009 c.511 §15; 2011 c.731 §14]



Section 258.040



Section 258.045



Section 258.046 - Payment of costs, disbursements and attorney fees.

(a) The county for a contest of a state or county nomination, office, recall election or measure;

(b) The city for a contest of a city nomination, office, recall election or measure; or

(c) Any other political subdivision or public corporation for a contest of such a subdivision or corporation nomination, office, recall election or measure.

(2) In a contest under ORS 258.016 (7), costs, disbursements and attorney fees may not be assessed against the county clerk unless the court makes a specific finding of fault against the county clerk.

[Formerly 251.060; 1981 c.897 §44; 1991 c.331 §50; 1995 c.607 §53a; 1997 c.541 §313c; 2009 c.511 §16]



Section 258.055 - Publication of notice of contest; service and filing of copies of petition of contest; court hearing.

(2) Subsection (1) of this section does not apply if the contest involves:

(a) A state measure.

(b) The election of a candidate to the office of elector of President and Vice President of the United States.

(c) The nomination or election of a candidate to the office of United States Senator, United States Representative in Congress, Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries or a position of judge on the Oregon Supreme Court, the Oregon Court of Appeals or the Oregon Tax Court.

(d) The recall of a person from the office of Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries or a position of judge on the Oregon Supreme Court, the Oregon Court of Appeals or the Oregon Tax Court.

(3) Not later than two business days after the contestant files a petition of contest with the circuit court, the contestant shall serve a copy of the petition by certified mail on each contestee. If the Secretary of State or county clerk is not a contestee, not later than one business day after the contestant files a petition of contest with the circuit court, the contestant shall file a copy of the petition with:

(a) The Secretary of State if the petition involves a candidate for state office, the recall of a person from state office or a state measure; or

(b) The county clerk if the petition involves a candidate for county, city or district office, the recall of a person from county, city or district office or a county, city or district measure. As used in this paragraph, "county clerk" includes the county clerk of the county in which the administrative office of a city or district is located regarding a measure, a recall or a candidate for an office to be voted on in a city or district located in more than one county.

(4) The circuit court shall fix a time for the hearing by the circuit court of the contest proceeding, and not later than the fifth day before the hearing shall give written notice of the hearing to each party to the proceeding. In fixing the time for the hearing, the court shall consider the dates set in any notice published under subsection (1) of this section and the dates of service on the contestees. The contest proceeding shall take precedence over all other business on the circuit court docket.

(5) The circuit court shall hear and determine the proceeding without a jury and shall issue written findings of law and fact. The practice and procedure otherwise applicable to civil cases shall govern the proceeding, except that the contestant has the burden of proof by clear and convincing evidence.

[Formerly 251.070; 1995 c.607 §54; 2001 c.965 §31; 2009 c.511 §17; 2011 c.731 §15]



Section 258.063 - Effect of successful contest of recall election.

(2) The county of the county clerk or the local elections official who committed the error in the distribution of the official ballots shall bear the cost of the special election.

[2009 c.511 §19]



Section 258.065 - Effect of successful contest of nomination or election.

(2) If the judgment sets aside the nomination of a person, it also shall declare that the nomination is vacant.

(3) Except as provided in subsection (4) of this section, if the judgment sets aside the election of a person, the incumbent shall remain in office until a successor is elected.

(4) If the judgment sets aside the election of a person to an office sought by an incumbent who was defeated, the office shall be declared vacant.

(5) If the judgment under ORS 258.026 (2) sets aside the nomination or election of a person to a city office or as a member of the board of a district defined in ORS 255.012, the names of the candidates for the office shall be resubmitted to the electors at a special election held on the next available election date. The county of the county clerk or the local elections official who committed the error in the distribution of the official ballots shall bear the cost of the election.

[1979 c.190 §320; 1983 c.170 §3]



Section 258.075 - Effect of successful contest of measure; special election dates; tax election participation contests.

(2) If the judgment sets aside the approval or rejection of a measure, the circuit court shall direct the measure to be resubmitted at a special election held on one of the dates specified in this subsection, as set by the court. In setting the election date, the court shall provide sufficient time for adequate notice to be given. The special election may be held on any of the following dates:

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(3) The county of the county clerk or the local elections official who committed the error in the distribution of the official ballots shall bear the cost of the special election.

(4) In a contest under ORS 258.016 (7), the court shall determine whether the challenge to the determination of the number of electors who were eligible on election day to participate in the election on a measure conducted under section 11 (8), Article XI of the Oregon Constitution, is valid. In making the determination, the court shall rely on the provisions of ORS chapter 247 and shall receive testimony from the county clerk regarding the clerk’s administration of ORS chapter 247. If, after a contest hearing, the court determines that the challenge to the determination of the number of electors who were eligible to participate is valid and that the change in the number of electors eligible to participate is sufficient to change the outcome of the election on the measure, the court shall order the county clerk to make a new determination of the number of eligible electors and to certify the results of the election based on the new determination.

[1979 c.190 §321; 1983 c.170 §4; 1985 c.808 §47; 1989 c.923 §18; 1991 c.71 §5; 1993 c.713 §54; 1995 c.712 §117; 1997 c.541 §313b]



Section 258.085 - Appeal to Court of Appeals.

[Formerly 251.090]



Section 258.105



Section 258.110



Section 258.115



Section 258.120



Section 258.125



Section 258.130



Section 258.135



Section 258.145



Section 258.150 - Authority of Secretary of State over recounts.

[Formerly 251.625]



Section 258.155



Section 258.160



Section 258.161 - Filing demand for recount with Secretary of State; partial or full recount; deposit; waiver of deposit; deadline for filing demand; recount related to presidential election.

(2) An elector may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast on any measure which appeared on the ballot.

(3) A county clerk may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot. The cash deposit requirement of subsection (5) of this section shall not apply to a demand made under this subsection. The cost of a recount conducted under this subsection shall be paid by the county of the county clerk making the demand.

(4) Except as provided in subsection (9) of this section, the person making a demand for a recount may, in the first demand, specify a partial or a full recount. A person making a demand for a partial recount shall specify the precincts in which votes were cast for the nomination or office or on the measure to be recounted. If in the first demand the person requested a partial recount, the person may file a supplemental demand for a recount of all the remainder of the precincts.

(5) Except as provided in subsections (3) and (6) of this section, each demand shall be accompanied by a cash deposit of $15 for each precinct to be recounted up to a maximum of $8,000 for a recount of all precincts in the state on a measure or for a nomination or office. The Secretary of State may retain the deposit for not more than 60 days after the election for which the recount was demanded, without depositing it in the General Fund.

(6) Upon application from a county clerk, the Secretary of State may waive the cash deposit requirement of subsection (5) of this section if, after the first demand, it appears that due to nondeliberate and material error by a local elections official, as defined in ORS 246.012, or a county clerk, the outcome of an election on a candidate or measure will be changed. The cost of a recount conducted under this subsection shall be paid by the county of the county clerk or the county of the local elections official who committed the error.

(7) Each demand shall be in the form and shall contain the information prescribed by the Secretary of State, including the names and addresses of all persons and organizations providing any part of the cash deposit and the amount provided by each.

(8) Except as provided in subsection (9) of this section, the first demand shall be filed in the office of the Secretary of State not later than the 35th day and a supplemental demand not later than the 45th day after the date of the election in which votes were cast for the nomination, office or measure.

(9) A demand for a recount made under this section on behalf of the electors of presidential and vice presidential candidates shall be for a full recount only and shall be filed no later than five business days after the Secretary of State declares the result of the election under ORS 254.555.

[Formerly 251.520; 1981 c.142 §5; 1981 c.173 §37; 1995 c.607 §55; 1999 c.318 §40; 2001 c.965 §32]



Section 258.165



Section 258.170



Section 258.171 - Full recount required to change results; exception for recount demand made by county clerk.

(2) If a demand for a partial recount is made by a county clerk under ORS 258.161 (3), votes recounted in the precincts specified by the county clerk may be combined with votes in other precincts that were not recounted to determine the official returns of the election.

[1979 c.190 §325; 1999 c.318 §41; 2001 c.965 §33]



Section 258.180



Section 258.181 - One recount only; two or more recount demands.

(2) If two or more demands for the recount of the same measure are filed with the Secretary of State the demand first received by the Secretary of State shall be considered the demand for a recount.

(3) If two or more demands for the recount of the same nomination or office are filed with the Secretary of State the demand received from or on behalf of the losing candidate receiving the highest number of votes shall be considered the demand for a recount.

(4) If the demand for a recount under subsection (2) or (3) of this section specifies a partial recount, any elector may file a supplemental demand as provided in ORS 258.161.

[Formerly 251.540; 1985 c.808 §48; 2001 c.965 §34]



Section 258.190 - Secretary of State ordering recount after demand; notice.

(2) If the demand for a recount of votes cast for a nomination or office is filed, the Secretary of State, not later than the third day after the filing of the first demand, shall notify the affected candidates by certified or registered mail that a recount is to be made in the precincts specified in the demand.

(3) The official who is to conduct the recount, within a reasonable time before the recount, shall notify the affected candidates or the individual filing the demand for recount for a measure of the date, time and place of the recount.

[Formerly 251.550]



Section 258.192



Section 258.194



Section 258.196



Section 258.198



Section 258.200 - Counting boards; appointment; compensation.

(2) Each member of the counting board shall be compensated at a rate not less than the federal or state minimum wage, whichever is higher.

[Formerly 251.560; 1981 c.173 §38; 1993 c.493 §49; 1999 c.410 §66]



Section 258.205



Section 258.210



Section 258.211 - Opening ballot boxes; conduct of recount by hand; persons permitted to be present.

(2) The counting board shall conduct the recount by hand and, if requested, permit:

(a) In the instance of a nomination or office, an affected candidate or an elector authorized in writing by an affected candidate, and an elector authorized in writing by each major or minor political party to be present to watch the recount.

(b) In the instance of a measure, one elector advocating and one elector opposing the measure to be present to watch the recount.

(3) For ballots cast using a voting machine:

(a) The county clerk shall deposit the paper record copy recorded by the machine into the ballot box; and

(b) The paper record copies are the ballots to be recounted under this section.

[Formerly 251.570; 2001 c.965 §35; 2005 c.731 §6; 2005 c.797 §69]



Section 258.215



Section 258.220



Section 258.221 - Completion of recount; certification of votes and cost; notification of person demanding recount.

(2) In the case of a full recount, the official directed to conduct the recount, as soon as practicable after completion of the recount, shall:

(a) Certify the abstract of votes recounted to the Secretary of State.

(b) Certify the abstract of votes recounted to the official issuing certificates of nomination or election regarding a nomination or office, or to the official responsible for issuing a proclamation regarding a measure. The official then shall issue the appropriate certificate or proclamation.

(c) Notify by mail the person who filed the demand for the recount of the result and the cost of the recount.

(3) Not later than the 30th day after the completion of the recount the official directed to conduct the recount shall certify the cost of the recount to the Secretary of State.

[Formerly 251.590; 2001 c.965 §36]



Section 258.225



Section 258.230



Section 258.231 - Costs to be included and excluded from recount costs.

(a) Compensation of recount boards.

(b) Compensation of additional employees required to conduct the recount and overtime payment to regular employees who are eligible to receive such payments.

(c) Postage and telephone charges directly related to the recount.

(d) The costs for security.

(2) The certification of costs of a recount required in ORS 258.221 (3) shall not include:

(a) General administrative costs.

(b) Allowances for meals or lodging.

[Formerly 251.630; 2001 c.965 §37]



Section 258.235



Section 258.240



Section 258.241 - Official return of election after recount.

(2) Except as provided in ORS 258.171 (2), in the case of a partial recount, the abstract of votes recounted shall not be certified and the abstract of votes resulting from the original count shall be the official return of the election.

[Formerly 251.600; 2001 c.965 §38]



Section 258.245



Section 258.250 - Payment of cost of recount.

(2) The Secretary of State shall transfer the deposit required by ORS 258.161 and any additional amount paid pursuant to subsection (5) of this section to a special account in the General Fund if:

(a) A full recount was not conducted; or

(b) The abstract of votes resulting from a full recount shows that:

(A) The outcome of the election on the measure was not changed; or

(B) A candidate for whose benefit the recount was demanded did not receive a plurality of the votes.

(3) Moneys deposited in the special account under subsection (2) of this section are continuously appropriated for the purpose of reimbursing the county, city or other political subdivision or public corporation for the cost of the recount and paying any refunds required by subsection (4) of this section.

(4) Upon receipt from the official directed to conduct the recount of a signed certificate itemizing the cost of the recount, the Secretary of State shall request the Oregon Department of Administrative Services to issue warrants for the amount so certified. Any portion of the deposit required by ORS 258.161 remaining after the cost of the recount has been paid shall be refunded to the person who filed the demand upon receipt of a warrant from the Oregon Department of Administrative Services showing the amount of the refund to which the person is entitled.

(5) If the cost of the recount exceeds the amount of the deposit required by ORS 258.161, and if the person who filed the demand does not qualify for a refund under subsection (1) of this section, the person shall pay to the Secretary of State the amount of the excess cost.

[Formerly 251.610; 1983 c.740 §66; 2001 c.965 §39; 2005 c.755 §7]



Section 258.255



Section 258.260 - Costs to be collected for multicounty or statewide election recounts.

[Formerly 251.635]



Section 258.265



Section 258.270 - Payment of costs where more than one recount conducted simultaneously.

[Formerly 251.615]



Section 258.275



Section 258.280 - Automatic full recount required in certain elections of candidates for office; costs of recount to be paid by governmental unit.

(a) Two or more candidates for that nomination or office have an equal and the highest number of votes; or

(b) The difference in the number of votes cast for a candidate apparently nominated or elected to the office and the votes cast for the closest apparently defeated opponent is not more than one-fifth of one percent of the total votes for both candidates.

(2)(a) Unless otherwise provided by a home rule charter, at an election described in ORS 249.088, the Secretary of State shall order a full recount of the votes cast for nomination or election to a nonpartisan office for which the Secretary of State is the filing officer, and the county clerk who conducted the election shall order a full recount of the votes cast for nomination or election to any other nonpartisan office, if the canvass of votes of the election reveals that the number of votes cast for a candidate differs from a majority of votes cast for the office by not more than one-fifth of one percent of the total votes cast for the office.

(b) This subsection does not apply to the office of sheriff, the office of county clerk, the office of county treasurer or a candidate to fill a vacancy, as described in ORS 249.091.

(3) The cost of a full recount conducted under this section shall be paid by the county for a county office, by the city for a city office, by the special district for a special district office or by the state for any other office.

[Formerly 251.640; 1985 c.808 §49; 1993 c.493 §50; 2001 c.965 §40; 2011 c.479 §1; 2013 c.1 §24]



Section 258.285



Section 258.290 - Automatic full recount required in certain elections on measures; costs of recount to be paid by governmental unit; exception.

(2) The cost of a full recount conducted under this section shall be paid by the state, county, city or special district for which the measure was proposed.

(3) This section does not apply if the election on the measure is an election at which at least 50 percent of registered voters eligible to vote in the election must cast a ballot under sections 11 and 11k, Article XI, Oregon Constitution, and less than 50 percent of registered voters eligible to vote in the election cast ballots.

[Formerly 251.645; 1993 c.493 §51; 1997 c.541 §313e; 2001 c.965 §41; 2010 c.9 §6]



Section 258.295



Section 258.300 - Elections officials to notify Secretary of State when automatic full recount required.

[Formerly 251.650; 2001 c.965 §42]



Section 258.305



Section 258.310



Section 258.315



Section 258.320



Section 258.325



Section 258.330



Section 258.335



Section 258.345



Section 258.355



Section 258.365



Section 258.375



Section 258.380



Section 258.405



Section 258.410



Section 258.415



Section 258.420



Section 258.425



Section 258.430



Section 258.435



Section 258.440



Section 258.445



Section 258.450



Section 258.460



Section 258.510



Section 258.520



Section 258.530



Section 258.540



Section 258.550



Section 258.560



Section 258.570



Section 258.610



Section 258.620



Section 258.630



Section 258.640



Section 258.650



Section 258.660



Section 258.670



Section 258.680



Section 258.710



Section 258.720



Section 258.730



Section 258.740



Section 258.750



Section 258.760



Section 258.770



Section 258.780



Section 258.790



Section 258.800



Section 258.820



Section 258.830



Section 258.840



Section 258.850



Section 258.860



Section 258.870



Section 258.880



Section 258.890



Section 258.910



Section 258.920



Section 258.930



Section 258.940



Section 258.950



Section 258.960



Section 258.970



Section 258.990



Section 258.995






Chapter 259 - CAMPAIGN FINANCE

Section 259.005



Section 259.010



Section 259.020



Section 259.030



Section 259.035



Section 259.040



Section 259.045



Section 259.050



Section 259.060



Section 259.070



Section 259.075



Section 259.080



Section 259.090



Section 259.100



Section 259.110



Section 259.120



Section 259.130



Section 259.140



Section 259.150



Section 259.160



Section 259.170



Section 259.180



Section 259.190



Section 259.200



Section 259.210



Section 259.220



Section 259.230



Section 259.235



Section 259.240



Section 259.250



Section 259.260



Section 259.265






Chapter 260 - Campaign Finance Regulation; Election Offenses

Section 260.005 - Definitions.

(1)(a) "Candidate" means:

(A) An individual whose name is printed on a ballot, for whom a declaration of candidacy, nominating petition or certificate of nomination to public office has been filed or whose name is expected to be or has been presented, with the individual’s consent, for nomination or election to public office;

(B) An individual who has solicited or received and accepted a contribution, made an expenditure, or given consent to an individual, organization, political party or political committee to solicit or receive and accept a contribution or make an expenditure on the individual’s behalf to secure nomination or election to any public office at any time, whether or not the office for which the individual will seek nomination or election is known when the solicitation is made, the contribution is received and retained or the expenditure is made, and whether or not the name of the individual is printed on a ballot; or

(C) A public office holder against whom a recall petition has been completed and filed.

(b) For purposes of this section and ORS 260.035 to 260.156, "candidate" does not include a candidate for the office of precinct committeeperson.

(2) "Committee director" means any person who directly and substantially participates in decision-making on behalf of a political committee concerning the solicitation or expenditure of funds and the support of or opposition to candidates or measures. The officers of a political party shall be considered the directors of any political party committee of that party, unless otherwise provided in the party’s bylaws.

(3) Except as provided in ORS 260.007, "contribute" or "contribution" includes:

(a) The payment, loan, gift, forgiving of indebtedness, or furnishing without equivalent compensation or consideration, of money, services other than personal services for which no compensation is asked or given, supplies, equipment or any other thing of value:

(A) For the purpose of influencing an election for public office or an election on a measure, or of reducing the debt of a candidate for nomination or election to public office or the debt of a political committee; or

(B) To or on behalf of a candidate, political committee or measure; and

(b) The excess value of a contribution made for compensation or consideration of less than equivalent value.

(4) "Controlled committee" means a political committee that, in connection with the making of contributions or expenditures:

(a) Is controlled directly or indirectly by a candidate or a controlled committee; or

(b) Acts jointly with a candidate or controlled committee.

(5) "Controlled directly or indirectly by a candidate" means:

(a) The candidate, the candidate’s agent, a member of the candidate’s immediate family or any other political committee that the candidate controls has a significant influence on the actions or decisions of the political committee; or

(b) The candidate’s principal campaign committee and the political committee both have the candidate or a member of the candidate’s immediate family as a treasurer or director.

(6) "County clerk" means the county clerk or the county official in charge of elections.

(7) "Elector" means an individual qualified to vote under Article II, section 2, of the Oregon Constitution.

(8) Except as provided in ORS 260.007, "expend" or "expenditure" includes the payment or furnishing of money or anything of value or the incurring or repayment of indebtedness or obligation by or on behalf of a candidate, political committee or person in consideration for any services, supplies, equipment or other thing of value performed or furnished for any reason, including support of or opposition to a candidate, political committee or measure, or for reducing the debt of a candidate for nomination or election to public office. "Expenditure" also includes contributions made by a candidate or political committee to or on behalf of any other candidate or political committee.

(9) "Filing officer" means:

(a) The Secretary of State:

(A) Regarding a candidate for public office;

(B) Regarding a statement required to be filed under ORS 260.118;

(C) Regarding any measure; or

(D) Regarding any political committee.

(b) In the case of an irrigation district formed under ORS chapter 545, "filing officer" means:

(A) The county clerk, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated wholly in one county;

(B) The county clerk of the county in which the office of the secretary of the proposed irrigation district will be located, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated in more than one county; or

(C) The secretary of the irrigation district for any election other than an irrigation district formation election.

(10) "Independent expenditure" means an expenditure by a person for a communication in support of or in opposition to a clearly identified candidate or measure that is not made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measure. For purposes of this subsection:

(a) "Agent" means any person who has:

(A) Actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate or on behalf of a political committee supporting or opposing a measure; or

(B) Been placed in a position within the campaign organization where it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

(b)(A) "Clearly identified" means, with respect to candidates:

(i) The name of the candidate involved appears;

(ii) A photograph or drawing of the candidate appears; or

(iii) The identity of the candidate is apparent by unambiguous reference.

(B) "Clearly identified" means, with respect to measures:

(i) The ballot number of the measure appears;

(ii) A description of the measure’s subject or effect appears; or

(iii) The identity of the measure is apparent by unambiguous reference.

(c) "Communication in support of or in opposition to a clearly identified candidate or measure" means:

(A) The communication, taken in its context, clearly and unambiguously urges the election or defeat of a clearly identified candidate for nomination or election to public office, or the passage or defeat of a clearly identified measure;

(B) The communication, as a whole, seeks action rather than simply conveying information; and

(C) It is clear what action the communication advocates.

(d) "Made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measure":

(A) Means any arrangement, coordination or direction by the candidate or the candidate’s agent, or by any political committee or agent of a political committee supporting or opposing a measure, prior to the publication, distribution, display or broadcast of the communication. An expenditure shall be presumed to be so made when it is:

(i) Based on information about the plans, projects or needs of the candidate, or of the political committee supporting or opposing a measure, and provided to the expending person by the candidate or by the candidate’s agent, or by any political committee or agent of a political committee supporting or opposing a measure, with a view toward having an expenditure made; or

(ii) Made by or through any person who is or has been authorized to raise or expend funds, who is or has been an officer of a political committee authorized by the candidate or by a political committee or agent of a political committee supporting or opposing a measure, or who is or has been receiving any form of compensation or reimbursement from the candidate, the candidate’s principal campaign committee or agent or from any political committee or agent of a political committee supporting or opposing a measure.

(B) Does not mean providing to the expending person upon request a copy of this chapter or any rules adopted by the Secretary of State relating to independent expenditures.

(11) "Initiative petition" means a petition to initiate a measure for which a prospective petition has been filed but that is not yet a measure.

(12) "Judge" means judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court.

(13) "Mass mailing" means more than 200 substantially similar pieces of mail, but does not include a form letter or other mail that is sent in response to an unsolicited request, letter or other inquiry.

(14) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(15) "Occupation" means:

(a) The nature of an individual’s principal business; and

(b) If the individual is employed by another person, the business name and address, by city and state, of the employer.

(16) "Person" means an individual, corporation, limited liability company, labor organization, association, firm, partnership, joint stock company, club, organization or other combination of individuals having collective capacity.

(17) "Petition committee" means an initiative, referendum or recall petition committee organized under ORS 260.118.

(18) "Political committee" means a combination of two or more individuals, or a person other than an individual, that has:

(a) Received a contribution for the purpose of supporting or opposing a candidate, measure or political party; or

(b) Made an expenditure for the purpose of supporting or opposing a candidate, measure or political party. For purposes of this paragraph, an expenditure does not include:

(A) A contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.057 or 260.076 or a certificate filed under ORS 260.112; or

(B) An independent expenditure for which a statement is required to be filed by a person under ORS 260.044.

(19) "Public office" means any national, state, county, district, city office or position, except a political party office, that is filled by the electors.

(20) "Recall petition" means a petition to recall a public officer for which a prospective petition has been filed but that is not yet a measure.

(21) "Referendum petition" means a petition to refer a measure for which a prospective petition has been filed but that is not yet a measure.

(22) "Regular district election" means the regular district election described in ORS 255.335.

(23) "State office" means the office of Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, state Senator, state Representative, judge or district attorney.

[1971 c.749 §1; 1973 c.744 §1; 1975 c.683 §6; 1977 c.678 §1; 1979 c.190 §339; 1983 c.350 §81; 1983 c.392 §8; 1985 c.808 §52; 1987 c.727 §1; 1989 c.80 §1; 1989 c.503 §41; 1991 c.87 §4; 1991 c.719 §61; 1993 c.18 §44; 1993 c.493 §52; 1993 c.710 §1; 1993 c.797 §30; 1995 c.1 §1; 1995 c.607 §56; 1997 c.249 §77; 1999 c.318 §42; 1999 c.999 §1; 2001 c.82 §11; 2003 c.542 §9; 2005 c.797 §1; 2005 c.809 §§20,21; 2007 c.848 §28; 2009 c.818 §1; 2011 c.652 §3; 2011 c.731 §16; 2013 c.756 §8; 2013 c.758 §1]



Section 260.007 - Exclusions from definitions of "contribution" and "expenditure."

(1) Any written news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other regularly published publication, unless a political committee owns the facility.

(2) An individual’s use of the individual’s own personal residence, including a community room associated with the individual’s residence, to conduct a reception for a candidate or political committee and the individual’s cost of invitations, food and beverages provided at the reception.

(3) A vendor’s sale of food and beverages for use in a candidate’s or political committee’s campaign at a charge less than the normal comparable charge, if the charge is at least equal to the cost of the food or beverages to the vendor.

(4) Any unreimbursed payment for travel expenses an individual, including a candidate, makes on behalf of a candidate or political committee.

(5) Any loan of money made by a financial institution as defined in ORS 706.008, other than any overdraft made with respect to a checking or savings account, if the loan bears the usual and customary interest rate for the category of loan involved, is made on a basis that ensures repayment, is evidenced by a written instrument and is subject to a due date or amortization schedule. However, each indorser or guarantor of the loan shall be considered to have contributed that portion of the total amount of the loan for which that person agreed to be liable in a written agreement, except if the indorser or guarantor is the candidate’s spouse.

(6) Nonpartisan activity designed to encourage individuals to vote or to register to vote.

(7) Any communication a membership organization or corporation makes to its members, shareholders or employees if the membership organization or corporation is not organized primarily for the purpose of influencing an election.

(8) The payment of compensation for legal and accounting services rendered to a candidate or political committee if the person paying for the services is the regular employer of the individual rendering the services and the services are solely for the purpose of ensuring compliance with the provisions of this chapter.

(9) The payment by a state or local committee of a political party of the costs of preparation, display or mailing or other distribution incurred by the committee with respect to a printed slate card or sample ballot, or other printed listing, of three or more candidates for any public office for which an election is held in this state. This subsection does not apply to costs incurred by the committee with respect to a display of any such listing made on broadcasting stations or in newspapers, magazines or similar types of general public political advertising. [1995 c.1 §2; 1997 c.631 §429; 1999 c.999 §2; 2005 c.797 §2; 2007 c.71 §79]

Note: Sections 1 and 2, chapter 702, Oregon Laws 2015, provide:

Sec. 1. Task Force on Campaign Finance Reform. (1) The Task Force on Campaign Finance Reform is established, consisting of 17 members as follows:

(a) The Secretary of State shall appoint:

(A) Five members to represent the interests of political parties in Oregon, with at least one member representing each of the major political parties in Oregon.

(B) Two members to represent the interests of electors who are not affiliated with any political party.

(C) One member to represent the interests of the League of Women Voters of Oregon.

(D) One member to represent the interests of organizations that focus on campaign finance reform.

(E) One member to represent the interests of nonprofit organizations.

(F) One member to represent the interests of for-profit organizations.

(G) One member to represent the interests of nonprofit organizations that focus on voter registration.

(b) The Secretary of State shall serve as a member of the task force.

(c) The President of the Senate shall appoint two members from among members of the Senate, one of whom is a Democrat and one of whom is a Republican.

(d) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives, one of whom is a Democrat and one of whom is a Republican.

(2) The task force shall conduct an analysis and determine the best method or methods to address campaign finance reforms.

(3) A majority of the members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the members of the task force.

(5) The Secretary of State shall serve as chairperson of the task force.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) The task force shall submit a report in the manner provided by ORS 192.245, and may include recommendations for legislation, to the interim committees of the Legislative Assembly related to rules no later than December 31, 2015.

(10) The staff of the Committee Services Office of the Legislative Administration Committee shall provide staff support to the task force.

(11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Legislative Assembly for purposes of the task force.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.702 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on July 2, 2017.

[2015 c.702 §2]



Section 260.010



Section 260.020



Section 260.025



Section 260.027



Section 260.030



Section 260.035 - Treasurer and statement of organization for political committees and candidates; change in information.

(a) Appoint a treasurer who shall be an elector of this state;

(b) Certify the name and address of the treasurer to the filing officer; and

(c) File a statement of organization under ORS 260.039 or 260.042.

(2) A candidate may serve as the candidate’s own treasurer or may appoint and certify to the filing officer the name and address of a treasurer. A candidate’s treasurer shall perform all the duties prescribed for the candidate under ORS 260.035 to 260.156.

(3) Contributions shall be received and expenditures made by or through the treasurer of the political committee or the candidate or the treasurer of a principal campaign committee.

(4) Any change in information required under this section shall be indicated in an amended certification filed not later than the 10th day after the change in information.

[1971 c.749 §3; 1973 c.744 §2; 1977 c.829 §20; 1979 c.190 §340; 1991 c.719 §62; 1999 c.999 §3; 2011 c.652 §4]



Section 260.037 - Liability of candidate for default or violation of treasurer obligations.

[1973 c.744 §4; 1979 c.190 §341; 1993 c.493 §53; 2007 c.570 §2; 2013 c.758 §2]



Section 260.038 - Treasurer of more than one candidate or committee; replacement of treasurer.

(2) A candidate, political committee or petition committee may remove a treasurer.

(3) In event of the death, resignation or removal of a treasurer before compliance with all obligations of a treasurer under ORS 260.035 to 260.156, no later than 14 days after the death, resignation or removal of the treasurer:

(a) A candidate shall appoint a successor and certify the name and address of the successor in the manner of an original appointment or certify to the filing officer that the candidate serves as the candidate’s own treasurer.

(b) A committee director shall appoint a successor and certify the name and address of the successor in the manner of an original appointment.

(c) A chief petitioner shall appoint a successor and certify the name and address of the successor in the manner of an original appointment.

[1979 c.190 §342; 1993 c.493 §54; 2011 c.652 §5]



Section 260.039 - Content of statement of organization of candidate or principal campaign committee.

(a) The name, address, occupation, office sought and party affiliation of the candidate. The address shall be the address of a residence, office, headquarters or similar location where the candidate may be conveniently located.

(b) In the case of a principal campaign committee:

(A) The name and address of the committee. The address shall be the address of a residence, office, headquarters or similar location where the political committee or a responsible officer of the political committee may be conveniently located.

(B) The name, address and occupation of the committee director or directors, if any.

(C) The name and address of the committee treasurer.

(D) The name and address of any other political committee of which two or more committee directors are also directors of the committee filing the statement.

(c) The name of the financial institution in which the campaign account required under ORS 260.054 is established, the name of the account, the name of the account holder and the names of all individuals who have signature authority for the account. The Secretary of State may not disclose information received by the secretary under this paragraph except as necessary for purposes of enforcing the provisions of ORS chapters 246 to 260.

(2) A candidate or treasurer may designate an individual to receive any notice provided by a filing officer under ORS chapters 246 to 260. The candidate or treasurer shall include the name and address of the individual in the statement of organization filed under this section. A filing officer who provides any notice under ORS chapters 246 to 260 to the candidate or treasurer shall also provide the notice to the individual designated by the candidate or treasurer under this subsection.

(3) Except as provided in ORS 260.043, a candidate who serves as the candidate’s own treasurer shall file the statement of organization not later than the third business day after the candidate first receives a contribution or makes an expenditure. The treasurer of a principal campaign committee shall file the statement of organization not later than the date specified in ORS 260.035.

(4) Any change in information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information.

(5) Except as provided in ORS 260.043, a candidate who serves as the candidate’s own treasurer or the treasurer of the principal campaign committee of the candidate shall file a statement of organization under this section not later than the deadline for the candidate to file a nominating petition or declaration of candidacy under ORS 249.037 or a certificate of nomination under ORS 249.722.

(6) Except as provided in ORS 260.043, a candidate who serves as the candidate’s own treasurer or the treasurer of the principal campaign committee of a candidate shall file a new or amended statement of organization not later than the date that the candidate files a nominating petition, declaration of candidacy or certificate of nomination.

[1987 c.727 §12; 1989 c.503 §18; 1991 c.107 §16; 1991 c.719 §53; 1993 c.493 §55; 1999 c.999 §4; 2001 c.965 §53; 2005 c.797 §3; 2005 c.809 §4; 2007 c.570 §3; 2009 c.818 §2; 2013 c.756 §9]



Section 260.040



Section 260.041 - Principal campaign committee.

(2) A political committee may not be designated as the principal campaign committee of more than one candidate.

[1979 c.190 §343; 1999 c.999 §7; 2005 c.809 §23; 2009 c.818 §3]



Section 260.042 - Content of statement of organization of political committee.

(a) The name, address and nature of the committee. The address shall be the address of a residence, office, headquarters or similar location where the political committee or a responsible officer of the political committee may be conveniently located.

(b) The name, address and occupation of the committee director or directors.

(c) The name and address of the committee treasurer.

(d) The name and address of any other political committee of which two or more committee directors are also directors of the committee filing the statement.

(e) The name, office sought, and party affiliation of each candidate whom the committee is supporting or specifically opposing or intends to support or specifically oppose, when known, or, if the committee is supporting or specifically opposing all the candidates of a given party, the name of that party.

(f) A designation of any measure that the committee is opposing or supporting, or intends to support or oppose.

(g) The name of the financial institution in which the campaign account required under ORS 260.054 is established, the name of the account, the name of the account holder and the names of all individuals who have signature authority for the account. The Secretary of State may not disclose information received by the secretary under this paragraph except as necessary for purposes of enforcing the provisions of ORS chapters 246 to 260.

(h) A statement of whether the committee is a controlled committee.

(2) A treasurer may designate an individual to receive any notice provided by a filing officer under ORS chapters 246 to 260. The treasurer shall include the name and address of the individual in a statement of organization filed under this section. A filing officer who provides any notice under ORS chapters 246 to 260 to the treasurer of the political committee shall also provide the notice to the individual designated by the treasurer under this subsection.

(3) The statement of organization shall be filed not later than the date specified in ORS 260.035.

(4) Any change in information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information.

(5) This section does not apply to a political committee that is a principal campaign committee or to a political committee exclusively supporting or opposing one or more candidates for federal or political party office.

[1975 c.683 §§2,3; 1979 c.190 §344; 1981 c.234 §1; 1983 c.71 §10; 1985 c.808 §53; 2001 c.965 §54; 2005 c.797 §6; 2005 c.809 §5; 2007 c.570 §4; 2009 c.818 §4; 2013 c.756 §10]



Section 260.043 - Exemptions for candidate who expects neither contributions nor expenditures to exceed $750.

(a) File a statement of organization under ORS 260.039;

(b) Establish a single exclusive campaign account under ORS 260.054; or

(c) File statements under ORS 260.057.

(2) A candidate described in subsection (1) of this section must keep contribution and expenditure records for the previous 24 months.

(3) If at any time following the filing of a nominating petition, declaration of candidacy or certificate of nomination and during the calendar year either the aggregate contributions or aggregate expenditures exceed $750, the candidate shall do all of the following:

(a) File a statement of organization under ORS 260.039.

(b) Establish a single exclusive campaign account as required under ORS 260.054.

(c) File a statement under ORS 260.057 showing all contributions received and expenditures made. The statement shall be filed not later than seven calendar days after aggregate contributions or aggregate expenditures exceed $750 during a calendar year.

(d) If necessary, file additional statements under ORS 260.057.

(4) This section does not apply to candidates for federal office.

[1999 c.999 §6; 2005 c.809 §§6,24; 2009 c.818 §5; 2010 c.9 §7]



Section 260.044 - Statement of independent expenditures; when person considered political committee or principal campaign committee; electronic filing; time frames; rules.

(2) A person who files a statement of independent expenditures under subsection (1) of this section shall use the electronic filing system adopted under ORS 260.057 to file with the secretary additional statements of independent expenditures made by the person, as described in ORS 260.083.

(3) Except as provided in subsections (4) and (5) of this section, a person shall file a statement described in subsection (2) of this section not later than 30 calendar days after an independent expenditure is made.

(4)(a) A person shall file a statement described in subsection (2) of this section not later than seven calendar days after an independent expenditure is made. This paragraph applies to independent expenditures made:

(A) During the period beginning on the 42nd calendar day before the date of any primary election and ending on the date of the primary election; and

(B) During the period beginning on the 42nd calendar day before the date of any general election and ending on the date of the general election.

(b) If the person makes an independent expenditure prior to the 42nd calendar day before the date of the primary or general election and the person has not filed a statement under subsection (3) of this section by the 43rd calendar day before the date of the primary or general election, the person shall file a statement described in subsection (2) of this section not later than the 35th calendar day before the date of the primary or general election.

(5) For any special election, the secretary by rule may establish a period during which a person must file a statement described in subsection (2) of this section. The period may not extend beyond seven calendar days after an independent expenditure is made.

(6) Notwithstanding ORS 260.005 (18), a person who solicits and receives a contribution or contributions is a political committee and shall file a statement of organization under ORS 260.042 and the statements required by ORS 260.057, 260.076 or 260.078.

(7) For purposes of this section:

(a) An independent expenditure does not include a contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.057, 260.076 or 260.078 or a certificate filed under ORS 260.112;

(b) An independent expenditure does not include a contribution to a candidate who is not required to file a statement of organization under ORS 260.043; and

(c) A person is not a political committee under subsection (6) of this section if all contributions received by the person are:

(A) Designated to an identified candidate or political committee;

(B) Delivered by the person to the designated candidate or political committee not later than seven business days after the contribution is received; and

(C) Required to be reported as contributions by a candidate or political committee on a statement filed under ORS 260.057, 260.076 or 260.078 or a certificate filed under ORS 260.112.

[Formerly 260.158; 1981 c.234 §8; 1981 c.303 §1; 1985 c.808 §54; 1987 c.267 §57; 1987 c.727 §2; 1993 c.493 §§56,57; 1995 c.712 §73; 1999 c.999 §8; 2001 c.82 §3; 2003 c.542 §10; 2005 c.797 §7; 2005 c.809 §§26,28a; 2009 c.818 §6; 2011 c.652 §6; 2013 c.756 §1; 2013 c.758 §3]



Section 260.045



Section 260.046 - Discontinuance of statement of organization; rules.

(2) The Secretary of State shall adopt rules prescribing conditions and procedures under which a filing officer may discontinue a statement of organization under this section.

(3) If a filing officer discontinues a statement of organization under this section, the filing officer shall provide written notice to the candidate, principal campaign committee, political committee or petition committee that the statement has been discontinued.

[2005 c.797 §5; 2011 c.652 §7]



Section 260.049 - Reports to be filed by certain corporations; rules.

(2) The information required under subsection (1) of this section, including information on the nature and amount of all expenditures of money and in-kind contributions made by the corporation, shall be filed not later than seven calendar days after the contribution or expenditure is made.

(3) The secretary shall adopt by rule a form for the filing of the information required under this section.

[1991 c.911 §3; 2005 c.809 §30]



Section 260.050



Section 260.052 - Political committee identification number.

[1991 c.719 §64; 2005 c.809 §31]



Section 260.054 - Political committee campaign account; petition committee petition account.

(2) A political committee shall maintain the campaign account in the name of the political committee. A petition committee shall maintain the petition account in the name of the petition committee.

(3) Except as provided in subsection (4) of this section:

(a) All expenditures made by the political committee shall be drawn from the campaign account and:

(A) Issued on a check signed by the candidate on whose behalf the account is established, by the treasurer of the political committee or by an individual designated by the candidate or treasurer; or

(B) Paid using a debit card or other form of electronic transaction.

(b) All expenditures made by the petition committee shall be drawn from the petition account and:

(A) Issued on a check signed by the chief petitioner or treasurer of the petition committee or by an individual designated by the chief petitioner or treasurer; or

(B) Paid using a debit card or other form of electronic transaction.

(4) Subsection (3) of this section does not prohibit a person from making a cash or other expenditure on behalf of the political committee or petition committee and receiving reimbursement from the campaign or petition account.

(5)(a) Not later than seven calendar days after the date the contribution is received:

(A) A contribution received by a candidate or the treasurer of a political committee, directly or indirectly, shall be deposited into the campaign account.

(B) A contribution received by a chief petitioner or treasurer of a petition committee, directly or indirectly, shall be deposited into the petition account.

(b) This subsection does not apply to in-kind contributions received by a candidate, political committee or petition committee.

(6) This section does not prohibit the transfer of any amount deposited in a campaign or petition account into a certificate of deposit, stock fund or other investment instrument.

(7) A campaign or petition account may not include any private moneys, other than contributions received by the political committee or petition committee.

(8) A political committee or petition committee shall retain a copy of each financial institution account statement from the campaign or petition account described in this section for not less than two years after the date the statement is issued by the financial institution.

(9) This section does not apply to candidates described in ORS 260.043.

(10) As used in this section, "contribution" and "expenditure" include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition.

[2005 c.809 §3; 2007 c.570 §8; 2009 c.818 §7]



Section 260.055 - Accounts of contributions and expenditures; inspection; preservation.

(2) Accounts kept by a candidate or the treasurer of a political committee may be inspected under reasonable circumstances at any time before the election to which the accounts refer or during the period specified for retention of the accounts under subsection (3) of this section by any opposing candidate or the treasurer of any political committee for the same electoral contest. The right of inspection may be enforced by writ of mandamus issued by any court of competent jurisdiction. The treasurers of political committees supporting a candidate may be joined with the candidate as defendants in a mandamus proceeding.

(3) Accounts kept by a candidate or treasurer shall be preserved by the candidate or treasurer for at least two years after the date the statement of the contribution or expenditure is filed under ORS 260.057.

[1971 c.749 §5; 1973 c.744 §6; 1977 c.268 §2; 1979 c.190 §347; 1981 c.234 §10; 1991 c.719 §14; 1991 c.911 §9; 1993 c.493 §59; 2001 c.82 §4; 2003 c.542 §12; 2005 c.809 §32; 2009 c.818 §21; 2010 c.9 §8; 2013 c.758 §4]



Section 260.056 - Written loan agreements.

(2) A candidate, political committee or petition committee shall keep a copy of any written loan agreement with the detailed accounts of the candidate or committee required under ORS 260.055.

(3) Notwithstanding ORS 260.055, a candidate, political committee or petition committee shall preserve a written loan agreement for at least two years after the statement of the loan is filed under ORS 260.057 or until the loan is repaid, whichever is later.

[2005 c.809 §19; 2009 c.818 §27; 2011 c.652 §8]



Section 260.057 - Electronic campaign finance filing system; schedule for filing; Internet availability; exclusions; rules.

(a) All candidates and political committees to file with the secretary statements of contributions received and expenditures made by the candidates and political committees, as described in ORS 260.083.

(b) Treasurers of petition committees organized under ORS 260.118 to file with the secretary statements of contributions received and expenditures made by the treasurers or chief petitioners as described in ORS 260.083.

(c) Persons who make independent expenditures as provided in ORS 260.044 to file with the secretary statements of independent expenditures made by the persons as described in ORS 260.083.

(2) Except as otherwise provided in this section, a candidate or political committee shall file a statement of contributions received and expenditures made described in subsection (1)(a) of this section not later than 30 calendar days after a contribution is received or an expenditure is made.

(3)(a) A candidate for nomination or election at any primary or general election or a political committee supporting or opposing a candidate or measure at any primary or general election shall file a statement described in subsection (1)(a) of this section not later than seven calendar days after a contribution is received or an expenditure is made. This paragraph applies to contributions received and expenditures made:

(A) During the period beginning on the 42nd calendar day before the date of any primary election and ending on the date of the primary election; and

(B) During the period beginning on the 42nd calendar day before the date of any general election and ending on the date of the general election.

(b) For any special election, the secretary by rule may establish a period during which a candidate for nomination or election at the special election or a political committee supporting or opposing a candidate or measure at the special election must file a statement described in subsection (1) of this section not later than seven calendar days after a contribution is received or an expenditure is made.

(c) If the candidate or political committee receives a contribution or makes an expenditure prior to the 42nd calendar day before the date of the primary or general election and the candidate or political committee has not filed a statement of the contribution or expenditure under subsection (2) of this section by the 43rd calendar day before the date of the primary or general election, the candidate or political committee shall file a statement described in subsection (1)(a) of this section not later than the 35th calendar day before the date of the primary or general election.

(4) The electronic filing system shall be provided free of charge by the secretary and shall:

(a) Accept electronic files that conform to the format prescribed by the secretary by rule; or

(b) Be compatible with any other electronic filing application provided or approved by the secretary.

(5)(a) Except as provided in paragraph (b) of this subsection, the secretary shall make all data filed electronically under subsection (1)(a) of this section and all information filed with the secretary under ORS 260.049 or 260.085 available on the Internet to the public free of charge according to a schedule adopted by the secretary by rule. The secretary shall make the data available in a searchable database that is easily accessible by the public. When the secretary makes data or information available on the Internet under this subsection, the secretary shall display any contribution received from a person or political committee with an out-of-state address in a different colored font than a contribution received from a person or political committee with an in-state address.

(b) The secretary may not make data that are filed electronically under subsection (1)(a) of this section available to the public under this section, unless the data are required to be listed under ORS 260.083. The secretary may not disclose under ORS 192.410 to 192.505 any data that are filed electronically under subsection (1)(a) of this section, unless the data are required to be listed under ORS 260.083.

(6)(a) Except as provided in paragraph (b) of this subsection, each statement required by this section shall be signed and certified as true by the candidate or treasurer required to file it. Signatures shall be supplied in the manner specified by the secretary by rule.

(b) A candidate or treasurer may designate an individual to sign and certify as true a statement required by this section. The designation must be filed in writing with the secretary and must be renewed for each two-year period beginning January 1 of an even-numbered year.

(7) This section does not apply to:

(a) Candidates for federal office;

(b) Candidates who are not required to file a statement of organization under ORS 260.043; or

(c) Candidates, political committees or petition committees that file certificates under ORS 260.112.

[2005 c.809 §14; 2007 c.570 §1; 2007 c.848 §12; 2008 c.41 §1; 2009 c.818 §8; 2013 c.756 §2; 2013 c.758 §5]



Section 260.058



Section 260.060



Section 260.062



Section 260.063



Section 260.064 - In-kind contribution from candidate, political committee or petition committee; insufficient filing; updated information.

(a) Not later than the date that the statement is required to be filed under ORS 260.057, 260.076 or 260.118; or

(b) If the filing deadline has passed, not later than 30 calendar days after the candidate, political committee or petition committee received the updated information.

(2) This section does not apply to a candidate, political committee or petition committee that knew or reasonably should have known that the information reported in the statement originally filed under ORS 260.057, 260.076 or 260.118 was inaccurate or insufficient at the time of filing.

[2009 c.818 §26]

Note: 260.064 was added to and made a part of ORS chapter 260 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 260.065



Section 260.067



Section 260.068



Section 260.070



Section 260.072



Section 260.073



Section 260.075



Section 260.076 - Statements of contributions received during session of Legislative Assembly.

(2) The Governor, Governor-elect or a candidate for Governor, or the principal campaign committee of the Governor, Governor-elect or candidate, shall file statements showing contributions received by or on behalf of the Governor, Governor-elect, candidate or committee during the period beginning January 1 and ending 30 business days following adjournment of the regular session of the Legislative Assembly, or during any special session of the Legislative Assembly.

(3) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of a legislative official, statewide official or candidate therefor, during the period beginning January 1 and ending upon adjournment of the regular session of the Legislative Assembly, or during any special session of the Legislative Assembly.

(4) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of the Governor, Governor-elect or candidate for Governor, during the period beginning January 1 and ending 30 business days following adjournment of the regular session of the Legislative Assembly, or during any special session of the Legislative Assembly.

(5) A statement described in subsections (1) to (4) of this section shall be filed with the Secretary of State on a form prescribed by the secretary. For contributions received during the period beginning on January 1 and ending on the first day of the regular session, a statement shall be filed not later than two business days after the first day of the regular session. For contributions received on or after the first day of the regular session, a statement shall be filed not later than two business days after the date a contribution is received. For contributions received during any special session of the Legislative Assembly, a statement shall be filed not later than two business days after the date a contribution is received.

(6) As used in this section:

(a) "Legislative official" means any member or member-elect of the Legislative Assembly.

(b) "Statewide official" means the Secretary of State or Secretary of State-elect, State Treasurer or State Treasurer-elect, Attorney General or Attorney General-elect and the Commissioner of the Bureau of Labor and Industries or the Commissioner-elect of the Bureau of Labor and Industries.

[2001 c.82 §2; 2005 c.797 §23; 2005 c.809 §32a; 2007 c.570 §6; 2009 c.818 §9; 2011 c.545 §74; 2011 c.731 §17; 2013 c.758 §6]



Section 260.077



Section 260.078 - Reporting contributions and expenditures not previously reported.

[1981 c.234 §7 (enacted in lieu of 260.072); 2003 c.542 §13; 2005 c.797 §12; 2005 c.809 §33]



Section 260.080



Section 260.082



Section 260.083 - Contents of statements.

(A) The name, occupation and address of each person, and the name and address of each political committee or petition committee, that contributed an aggregate amount of more than $100 in a calendar year on behalf of a candidate or to a political committee or petition committee and the total amount contributed by that person or committee; and

(B) The total amount of other contributions as a single item, but shall specify how those contributions were obtained.

(b) For an expenditure, including an independent expenditure, a statement filed under ORS 260.044, 260.057, 260.076, 260.078 or 260.118 shall list:

(A) The amount and purpose of each expenditure made in an aggregate amount of more than $100 to a payee, the name or, if applicable, the business name of the payee of the expenditure, and the city, or county if the payee is not located in a city, and state in which the payee is located; and

(B) The total amount of other expenditures as a single item.

(c) For each loan, whether repaid or not, made by or to a candidate, political committee or petition committee, a statement filed under ORS 260.044, 260.057, 260.076, 260.078 or 260.118 shall list:

(A) The name and address of each person shown as a cosigner or guarantor on a loan and the amount of the obligation undertaken by each cosigner or guarantor;

(B) The name of the lender holding the loan; and

(C) The terms of the loan, including the interest rate and repayment schedule.

(2) An expenditure shall be reported as an account payable only if the expenditure is not paid within the time specified in ORS 260.057, 260.076 or 260.118.

(3) Anything of value paid for or contributed by any person shall be listed as both an in-kind contribution and an expenditure by the candidate or committee for whose benefit the payment or contribution was made.

(4) If a candidate, political committee or petition committee under ORS 260.057 or 260.118 makes an expenditure that must be reported as an in-kind contribution and an expenditure as provided in subsection (3) of this section, the candidate, political committee or petition committee making the original expenditure shall, in any statement filed under ORS 260.057, 260.078 or 260.118, identify the expenditure as an in-kind contribution and identify the candidate, political committee or petition committee for whose benefit the expenditure was made.

(5) If a political committee makes an expenditure that qualifies as an independent expenditure under ORS 260.005 (10), the listing of the expenditure under this section shall identify any candidates or measures that are the subject of the independent expenditure and state whether the independent expenditure was used to advocate the election, passage or defeat of the candidates or measures.

(6) As used in this section:

(a) "Address" has the meaning given that term in rules adopted by the Secretary of State.

(b) "Contribution" and "expenditure" include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition.

[Formerly 260.162; 1981 c.234 §11; 1985 c.732 §5; 1989 c.80 §4; 1989 c.503 §42; 1989 c.1054 §12; 1991 c.258 §1; 1991 c.719 §15; 1993 c.493 §68; 1995 c.1 §20; 1995 c.607 §87; 1999 c.262 §3; 1999 c.814 §1; 1999 c.999 §10; 2001 c.82 §5; 2001 c.965 §59; 2003 c.542 §14; 2005 c.797 §13; 2005 c.809 §§8,16; 2009 c.818 §10; 2013 c.756 §3]



Section 260.085 - Listing of occupation of contributor; procedure when occupation is unknown.

(2) If an account required by ORS 260.055 or a statement required by ORS 260.083 to list the occupation of a contributor does not list the occupation of the contributor as required by ORS 260.055 or on the first statement filed under ORS 260.057 or 260.076 after the contribution is received, the candidate, political committee or petition committee shall file with the account and with the statement filed under ORS 260.057 documentation of a written request to the contributor to furnish the contributor’s occupation.

(3) If a candidate, political committee or petition committee receives a contribution that does not identify the occupation of the contributor, the candidate or committee shall make a written request to the contributor to furnish the occupation of the contributor within seven calendar days after receiving the contribution. A written request under this subsection may be sent by electronic mail.

(4) If a candidate, political committee or petition committee receives information identifying the occupation of a contributor after making a written request under subsection (3) of this section, the candidate or committee, within seven calendar days after receiving the information, shall include the contributor’s occupation in the account kept under ORS 260.055 and in the contributor’s entry filed under ORS 260.057.

[1989 c.80 §3; 1991 c.719 §16; 1993 c.493 §69; 2001 c.82 §6; 2003 c.542 §15; 2005 c.797 §14; 2005 c.809 §34; 2008 c.41 §4; 2009 c.818 §28]



Section 260.090



Section 260.092



Section 260.095 - Reporting expenditures that are both in-kind contributions and expenditures; notice to candidate or committee; process; rules.

(a) Notify the candidate or committee for whose benefit the expenditure was made in writing that the expenditure was made; and

(b) Deliver the notice not later than 48 hours after the time that the candidate, political committee or petition committee making the original expenditure includes the expenditure in a statement under ORS 260.057.

(2) The Secretary of State shall adopt rules requiring expenditures that must be reported as both an in-kind contribution and an expenditure by the candidate, political committee or petition committee for whose benefit the expenditure was made to be highlighted in an identifiable color in the electronic filing system required under ORS 260.057.

[2013 c.756 §7]

Note: 260.095 was added to and made a part of ORS chapter 260 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 260.100



Section 260.102



Section 260.105



Section 260.110



Section 260.112 - Filing of certificate by candidate or treasurer of political committee or petition committee who expects neither contributions nor expenditures to exceed $3,500; schedule.

(b) A treasurer of a petition committee organized under ORS 260.118 who expects neither the aggregate contributions to be received nor the aggregate expenditures to be made by a chief petitioner or the treasurer to exceed $3,500 in total amount during the calendar year shall file a certificate to that effect with the Secretary of State. The treasurer shall make the certificate according to the best of the knowledge or belief of the treasurer. A treasurer filing a certificate under this section is not required to file statements under ORS 260.118.

(2) A certificate described in subsection (1) of this section shall be filed:

(a) By a candidate, not sooner than the date that the candidate files a statement of organization under ORS 260.039, and not later than seven calendar days after the candidate receives a contribution or makes an expenditure.

(b) By a treasurer of a political committee, not sooner than the date that the political committee files a statement of organization under ORS 260.042, and not later than seven calendar days after the political committee receives a contribution or makes an expenditure.

(c) By a treasurer of a petition committee, not sooner than the date that the petition committee files a statement of organization under ORS 260.118, and not later than seven calendar days after the petition committee receives a contribution or makes an expenditure.

(3) A candidate, political committee or petition committee under this section must keep contribution and expenditure records during the calendar year.

(4) If at any time following the filing of a certificate under this section and during the calendar year either the aggregate contributions or aggregate expenditures exceed $3,500, the candidate or treasurer shall do all of the following:

(a) File a statement under ORS 260.057 or 260.118 within seven calendar days after either the aggregate contributions or aggregate expenditures exceed $3,500. The statement must reflect all contributions received and expenditures made by or on behalf of the candidate, political committee or petition committee to that date, beginning January 1 of the calendar year.

(b) If necessary, file additional statements under ORS 260.057 or 260.118.

(5) This section does not apply to a candidate for federal office.

(6) As used in this section, "contribution" and "expenditure" include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition.

[1971 c.749 §11; 1975 c.683 §9; 1977 c.644 §5; 1979 c.190 §352; 1981 c.234 §12; 1985 c.808 §56; 1987 c.727 §7; 1989 c.503 §27; 1991 c.87 §5; 1999 c.999 §22; 2005 c.797 §15; 2005 c.809 §36a; 2009 c.818 §11; 2011 c.481 §1; 2013 c.758 §7]



Section 260.118 - Treasurer and statement of organization of petition committee; filing electronic statements of contributions and expenditures; schedule; rules.

(2) The treasurer shall file a statement of organization of a petition committee with the appropriate filing officer. The treasurer shall file the statement not later than the third business day after a chief petitioner or the treasurer receives a contribution or makes an expenditure relating to the initiative, referendum or recall petition. The statement shall include:

(a) The name and address of the chief petitioners.

(b) The name and address of the treasurer appointed under subsection (1) of this section.

(c) A designation of the initiative, referendum or recall petition. The designation of the recall petition shall include the name of the officer whose recall is demanded.

(d) The name of the financial institution in which the petition account required under ORS 260.054 is established, the name of the account, the name of the account holder and the names of all individuals who have signature authority for the account. The Secretary of State may not disclose information received by the secretary under this paragraph except as necessary for purposes of enforcing the provisions of ORS chapters 246 to 260.

(3) If there is a change in the information submitted in a statement of organization under subsection (2) of this section, the treasurer shall file an amended statement of organization not later than the 10th day after the change in information.

(4) The treasurer of an initiative, referendum or recall petition committee shall use the electronic filing system adopted under ORS 260.057 to file with the Secretary of State statements of contributions received and expenditures made by the petition committee, as described in ORS 260.083.

(5) The treasurer of an initiative petition committee shall file a statement described in subsection (4) of this section not later than seven calendar days after a contribution is received or an expenditure is made. This subsection applies to contributions received and expenditures made:

(a) During the period beginning on the 42nd calendar day before the date that is four months before a general election and ending on the date that is four months before a general election; and

(b) During the period beginning on the 42nd calendar day before the date of any primary election and ending on the date of the primary election and the period beginning on the 42nd calendar day before the date of any general election and ending on the date of the general election.

(6) The treasurer of a referendum petition committee or a recall petition committee shall file a statement described in subsection (4) of this section not later than seven calendar days after a contribution is received or an expenditure is made. This subsection applies:

(a) For a referendum petition committee, to contributions received and expenditures made during the period beginning on the date the treasurer is appointed under subsection (1) of this section and ending on the deadline for submitting signatures for verification; and

(b) For a recall petition committee, to contributions received and expenditures made during the period beginning on the day after the date on which the statement of contributions received and expenditures made that is required under ORS 249.865 is filed and ending on the deadline for submitting signatures for verification.

(7) Except as provided in subsection (8) of this section, during a period not described in subsection (5) or (6) of this section, a treasurer of an initiative, referendum or recall petition committee shall file a statement described in subsection (4) of this section not later than 30 calendar days after a contribution is received or an expenditure is made.

(8) If a treasurer of an initiative petition committee receives a contribution or makes an expenditure prior to the 42nd calendar day before the date that is four months before a general election, or the 42nd day before the date of the primary election or general election, and the treasurer has not filed a statement of the contribution or expenditure under subsection (4) of this section by the 43rd calendar day before the date that is four months before a general election, or the 43rd day before the date of the primary election or general election, the treasurer shall file a statement described in subsection (4) of this section not later than the 35th calendar day before the date that is four months before a general election, or the 35th day before the date of the primary election or general election.

(9) For an initiative petition committee, the accounting period for the first statement filed under this section begins on the date the treasurer is appointed under subsection (1) of this section.

(10) Each statement required under this section shall be signed and certified as true by the treasurer. Signatures shall be supplied in the manner specified by the secretary by rule.

(11) Subsections (4) to (10) of this section do not apply to petition committees that file certificates under ORS 260.112.

(12) As used in this section, "contribution" and "expenditure" include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition.

[1983 c.71 §6; 1985 c.808 §57; 1987 c.210 §2; 1987 c.727 §8; 1991 c.719 §54; 1993 c.493 §§70,71; 1995 c.607 §57; 1999 c.999 §11; 2001 c.732 §1; 2001 c.965 §56; 2005 c.797 §16; 2005 c.809 §37; 2007 c.848 §13; 2009 c.818 §12; 2013 c.756 §4]



Section 260.120



Section 260.122



Section 260.130



Section 260.132



Section 260.142



Section 260.150



Section 260.152



Section 260.153



Section 260.154



Section 260.156 - Rules for reporting expenditures and contributions.

(2) The valuation or allocation of any contribution or expenditure under a rule adopted by the Secretary of State before the contribution or expenditure was made or, if it is a continuing contribution or expenditure, the valuation or allocation of that part available to and used on behalf of the candidate after the adoption of the rule, shall be presumed to be the fair market value or allocation of it.

[1973 c.744 §11; 1975 c.683 §10; 1975 c.684 §7a; 1979 c.190 §355; 2001 c.965 §64]



Section 260.158



Section 260.159



Section 260.160



Section 260.161



Section 260.162



Section 260.163 - County or city campaign finance provisions.

(a) Require the filing of electronic or paper statements of contributions received and expenditures made that are in addition to the statements required to be filed under this chapter by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure;

(b) Require the filing of electronic or paper statements of independent expenditures made by persons in support of or in opposition to candidates for nomination or election to county or city office or in support of or in opposition to the adoption of a county or city measure that are in addition to the statements required to be filed under this chapter; or

(c) Subject to subsection (2) of this section, designate the county clerk or city elections officer as the filing officer for:

(A) Statements required to be filed under this chapter by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure;

(B) Statements required to be filed under this chapter by persons making independent expenditures in support of or opposition to candidates for nomination or election to county or city office or in support of or opposition to the adoption of a county or city measure;

(C) Any additional statements of contributions received or expenditures made that are required by a charter provision or ordinance to be filed by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure; or

(D) Any additional statements of independent expenditures made that are required by a charter provision or ordinance to be filed by persons supporting or opposing candidates for nomination or election to county or city office or supporting or opposing the adoption of a county or city measure.

(2) If a county or city adopts a charter provision or ordinance requiring the filing of statements of contributions received and expenditures made or the filing of statements of independent expenditures that are in addition to the statements required to be filed under this chapter, the charter provision or ordinance shall also designate the county clerk or city elections officer as the filing officer for the additional statements.

(3) If a county or city adopts a charter provision or ordinance under subsection (1) of this section:

(a) The county or city shall file a copy of the charter provision or ordinance with the Secretary of State; and

(b) For purposes of this chapter, any additional statements required to be filed by the charter provision or ordinance are considered statements required to be filed under ORS 260.044 or 260.057.

(4) If a county or city adopts a charter provision or ordinance under subsection (1) of this section that designates the county clerk or city elections officer as the filing officer for a statement described in subsection (1) of this section, any reference in this chapter to the filing officer or to the Secretary of State as the filing officer for the statement is considered a reference to the county clerk or the city elections officer.

[2005 c.809 §§51,52]



Section 260.164



Section 260.165



Section 260.168



Section 260.170



Section 260.172



Section 260.174



Section 260.175



Section 260.178



Section 260.180



Section 260.182



Section 260.184



Section 260.188



Section 260.190



Section 260.192



Section 260.200 - Secretary of State rules for accounts, forms, material to be retained and material not subject to disclosure.

(1) Prescribe a uniform system for accounts required by ORS 260.055.

(2) Prescribe forms for statements and other information required under this chapter to be filed with filing officers, and furnish those forms to persons required to file those statements and other information.

(3) Prescribe materials, including financial institution account statements and copies of checks, that a candidate, political committee or petition committee must retain or provide to the secretary for purposes of administering or enforcing the provisions of this chapter. The secretary shall prescribe personal or confidential information that is not required to be disclosed under this subsection.

[1971 c.749 §17; 1979 c.190 §356; 1985 c.808 §58; 1993 c.493 §72; 1999 c.999 §12; 2005 c.809 §7; 2009 c.818 §29]



Section 260.202



Section 260.205 - Inspection of statements; notice of failure to file correct statements; complaints; sufficiency of response.

(2) A filing officer immediately shall notify a person required to file a statement with the filing officer under ORS 260.057, 260.083, 260.112 or 260.118 if:

(a) Upon examination of relevant materials, it appears to the filing officer that the person has failed to file a required statement or that a statement filed with the filing officer by the person is insufficient; or

(b) A complaint is filed with the filing officer under subsection (3) of this section.

(3) An elector may file with a filing officer a complaint that a statement filed with the filing officer is insufficient or that a person has failed to file a required statement. The complaint shall be in writing, shall state in detail the reasons for complaint and shall be filed with the filing officer not later than the 90th day after the date the statement of which it complains is filed or should have been filed.

(4) If upon receiving notification under subsection (2) of this section a person responds by filing a statement or submitting information to correct an insufficient statement, the filing officer shall confirm whether the person’s response is sufficient not later than 90 days after receiving the response. If, within 90 days, the filing officer does not confirm whether a response is sufficient under this subsection, the person is not subject to civil penalty under ORS 260.232 for failure to file or failure to include the required information in the statement.

[1971 c.749 §18; 1979 c.190 §357; 1981 c.142 §6; 1985 c.808 §59; 1991 c.719 §18; 1993 c.493 §73; 1999 c.999 §13; 2001 c.732 §6; 2003 c.542 §16; 2005 c.797 §25; 2005 c.809 §38a; 2009 c.818 §22; 2013 c.758 §8]



Section 260.210



Section 260.215 - Periodic examination and investigation of statements.

(2) The filing officer may require any person to answer in writing and upon oath or affirmation before a judge, justice of the peace, county clerk or notary public any question within the knowledge of that person concerning the source of any contribution. The filing officer shall advise the person of the penalty for failure to answer.

[1971 c.749 §19; 1973 c.744 §19; 1979 c.190 §358; 1981 c.142 §7; 1983 c.71 §7; 1993 c.493 §74; 1995 c.712 §78; 1999 c.999 §14; 2003 c.542 §17; 2005 c.809 §§39,39a; 2007 c.848 §15; 2009 c.818 §13; 2013 c.758 §9]



Section 260.218 - Subpoena authority.

(2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

[1987 c.727 §13; 1993 c.493 §75; 1999 c.999 §15]



Section 260.220



Section 260.225 - Court proceedings to compel filing of correct statements; attorney fees.

(2) If the court determines that a petition filed under this section is frivolous or the court does not compel the filing of any statement, the candidate, treasurer or person against whom the petition was filed is entitled to recover reasonable attorney fees at trial and on appeal.

[1971 c.749 §20; 1973 c.744 §20; 1979 c.190 §359; 1985 c.808 §60; 1989 c.571 §1; 1993 c.493 §76; 1999 c.999 §16; 2001 c.82 §7; 2003 c.542 §18; 2005 c.809 §40; 2009 c.818 §14; 2013 c.758 §10]



Section 260.227



Section 260.228



Section 260.230



Section 260.231



Section 260.232 - Civil penalty for failure to file statement or to include required information; notice.

(a) Failure to file a statement or certificate required to be filed under ORS 260.044, 260.057, 260.076, 260.078, 260.083, 260.112 or 260.118.

(b) Failure to include in a statement filed under ORS 260.044, 260.057, 260.076, 260.078, 260.083, 260.112 or 260.118 the information required under ORS 260.044, 260.057, 260.076, 260.083 or 260.118.

(2)(a) If a person required to file has not filed a statement or certificate complying with applicable provisions of ORS 260.044, 260.057, 260.076, 260.078, 260.083, 260.085, 260.112 or 260.118 within the time specified in ORS 260.044, 260.057, 260.076, 260.078 or 260.118, the Secretary of State by first class mail shall notify the person that a penalty may be imposed and that the person has 20 days from the service date on the notice to request a hearing before the Secretary of State.

(b) If the person required to file is a candidate or the principal campaign committee of a candidate, the Secretary of State shall send the notice described in paragraph (a) of this subsection by first class mail to the candidate. The notice shall be used for purposes of determining the deadline for requesting a hearing under subsection (3) of this section.

(3) A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held by the Secretary of State:

(a) Upon request of the person against whom the penalty may be assessed, if the request is made not later than the 20th day after the person received the notice sent under subsection (2) of this section;

(b) Upon request of the filing officer with whom a statement or certificate was required to be filed but was not filed; or

(c) Upon the Secretary of State’s own motion.

(4) A hearing under subsection (3) of this section shall be held not later than 45 days after the deadline for the person against whom the penalty may be assessed to request a hearing. However, if requested by the person against whom the penalty may be assessed, a hearing under subsection (3) of this section shall be held not later than 60 days after the deadline for the person against whom the penalty may be assessed to request a hearing.

(5) The Secretary of State shall issue an order not later than 90 days after a hearing or after the deadline for requesting a hearing if no hearing is held.

(6) The person against whom a penalty may be assessed need not appear in person at a hearing held under this section, but instead may submit written testimony and other evidence, subject to the penalty for false swearing, to the Secretary of State for entry in the hearing record. The testimony and other evidence must be received by the secretary not later than three business days before the day of the hearing and may be submitted electronically.

(7) A civil penalty imposed under this section may not be more than the following:

(a) For failure to file a statement or certificate required to be filed under ORS 260.044, 260.057, 260.076, 260.078, 260.083, 260.112 or 260.118, 10 percent of the total amount of the contribution or expenditure required to be included in the statement or certificate; or

(b) For each failure to include in a statement filed under ORS 260.044, 260.057, 260.076, 260.078, 260.083, 260.112 or 260.118 the information required under ORS 260.044, 260.057, 260.076, 260.083 or 260.118, 10 percent of the total amount of the contribution or expenditure required to be included in the statement.

(8) The Secretary of State, upon a showing of mitigating circumstances, may reduce the amount of the penalty described in subsection (7) of this section.

(9) Except as otherwise provided by this section, civil penalties under this section shall be imposed as provided in ORS 183.745.

[1979 c.190 §360; 1979 c.519 §34a; 1981 c.234 §13; 1983 c.71 §8; 1985 c.471 §14; 1991 c.319 §1; 1991 c.719 §30; 1991 c.734 §118; 1993 c.493 §77; 1993 c.743 §24; 1999 c.999 §17; 2001 c.82 §8; 2003 c.542 §19; 2005 c.797 §17; 2005 c.809 §41; 2009 c.818 §15; 2011 c.652 §9; 2013 c.756 §5; 2013 c.758 §11]



Section 260.234 - Notice of civil penalty; sufficiency of response; timeline for action by filing officer.

(a) Determine whether a violation occurred; and

(b) If a penalty is to be imposed, notify the person alleged to have committed the violation in the manner described in ORS 260.232 (2).

(2) Not later than 90 calendar days after receiving payment for a penalty imposed under ORS 260.232 or receiving other information in response to a notification under subsection (1) of this section, the Secretary of State shall send a notice to the person stating whether the response or payment received is sufficient.

[2009 c.818 §25]



Section 260.235



Section 260.240



Section 260.241 - Removal from general election ballot for failure to file statement; notice to candidate.

(2) A candidate’s name may not be placed on the general election ballot if the statements or certificate referred to in subsection (1) of this section is not filed before the 61st day before the general election.

(3) If the statements or certificate referred to in subsection (1) of this section is not filed by the 68th day before the general election, the filing officer by mail shall notify the candidate that the candidate’s name may not be placed on the general election ballot. The filing officer shall send the notice described in this subsection by first class mail to the candidate and the candidate’s treasurer or the treasurer of the candidate’s principal campaign committee. The filing officer is not required to send two notices if the candidate serves as the treasurer of the candidate’s principal campaign committee.

[1979 c.190 §361; 1981 c.234 §14; 1985 c.808 §61; 1993 c.493 §78; 1999 c.999 §18; 2005 c.809 §42; 2011 c.652 §10]



Section 260.245 - Withholding certificate of election or certificate of nomination for failure to file statement.

[1971 c.749 §22; 1973 c.744 §22; 1977 c.829 §21; 1979 c.190 §362; 1981 c.234 §15; 2003 c.542 §20; 2005 c.809 §43]



Section 260.250



Section 260.255 - Preservation of filed statements by filing officers; maintenance of data filed electronically; State Archivist rules.

(2) The Secretary of State shall maintain all data filed electronically under ORS 260.057 on the Internet for at least six calendar years after the date the secretary first makes the data available. After six calendar years, if the data are not maintained on the Internet, the secretary shall retain and dispose of the data in a manner prescribed by the State Archivist. The State Archivist shall consider the value of the data for legal, administrative or research purposes and shall establish rules for procedures for the retention and disposition of data described in this section.

[1971 c.749 §23; 1973 c.744 §23; 1975 c.683 §12; 1979 c.190 §363; 1981 c.234 §16; 1991 c.719 §31; 1993 c.493 §79; 1999 c.999 §19; 2001 c.82 §9; 2003 c.542 §21; 2005 c.797 §18; 2005 c.809 §§44,44a; 2007 c.848 §29; 2009 c.818 §30; 2013 c.758 §12]



Section 260.260



Section 260.262 - Accounts of chief petitioners; review and inspection; retention; disclosure as public record; rules.

(a) Any contract entered into by a chief petitioner of an initiative or referendum petition relating to a state measure and any person for purposes of obtaining signatures on the initiative or referendum petition or on a prospective petition for a state measure to be initiated;

(b) Any employment manual or training materials provided to persons who obtain signatures on the petition or prospective petition;

(c) Payroll records for each employee obtaining signatures on the petition or prospective petition showing hours worked, number of signatures collected and amounts paid;

(d) Records identifying the amount and purpose of each payment made by the chief petitioner or any contractor, as defined in ORS 260.563, to any subcontractor, as defined in ORS 260.563, obtaining signatures on the petition or prospective petition; and

(e) Copies of signature sheets circulated by persons who are being paid to obtain signatures on the petition or prospective petition.

(2) For purposes of enforcing section 1b, Article IV of the Oregon Constitution, a chief petitioner of an initiative or referendum petition relating to a state measure who pays any person money or other valuable consideration to obtain signatures on the petition or prospective petition shall keep detailed accounts. The accounts shall be current as of not later than the seventh calendar day after the date a payment is made to a person for obtaining signatures on the petition or prospective petition.

(3) The Secretary of State shall review the accounts of each chief petitioner described in subsection (2) of this section in the manner and according to a regular schedule adopted by the secretary by rule.

(4) In addition to the review conducted under subsection (3) of this section, the secretary, Attorney General or Commissioner of the Bureau of Labor and Industries may inspect the accounts of a chief petitioner described in subsection (2) of this section under reasonable circumstances at any time before the deadline for filing signatures on the petition or during the period specified for retention of the accounts under subsection (5) of this section. The right of inspection may be enforced by writ of mandamus issued by any court of competent jurisdiction.

(5) A chief petitioner must preserve the accounts pertaining to an initiative or referendum petition relating to a state measure, or to a prospective petition for a state measure to be initiated, for at least two years after the deadline for filing the petition for verification of signatures or at least two years after the date the last statement is filed under ORS 260.118, whichever is later.

(6) If a chief petitioner does not produce accounts under subsection (3) or (4) of this section:

(a) There is a rebuttable presumption that a violation of section 1b, Article IV of the Oregon Constitution, has occurred; and

(b) The chief petitioner may not obtain additional signatures on the petition or prospective petition until the chief petitioner is able to supply the accounts to the secretary, Attorney General or commissioner.

(7) Accounts are not subject to disclosure under ORS 192.410 to 192.505.

[2007 c.848 §5; 2009 c.533 §4; 2013 c.519 §5]



Section 260.265



Section 260.270



Section 260.280



Section 260.290



Section 260.300



Section 260.305



Section 260.310



Section 260.315 - Distribution of copies of law.

(2) A filing officer shall deliver a copy of this chapter to each candidate or person whom the officer has reason to believe is required to file a statement with the officer under ORS 260.057, 260.076, 260.083, 260.112 or 260.118.

[Formerly 260.030; 1979 c.190 §364; 1993 c.493 §80; 2001 c.82 §10; 2003 c.542 §22; 2005 c.809 §45; 2013 c.758 §13]



Section 260.320



Section 260.325



Section 260.330



Section 260.335



Section 260.340



Section 260.345 - Complaints or other information regarding violations; action by Secretary of State and Attorney General.

(2) The Secretary of State by rule shall prescribe the procedure for processing a complaint filed with any person other than the Secretary of State. If the complaint concerns the Secretary of State, any candidate for the office of the Secretary of State, or any political committee or person supporting the candidacy of the Secretary of State or of another person for the office of Secretary of State, the complaint and any additional information relating to the complaint shall be sent to the Attorney General.

(3) Upon receipt of a complaint under subsection (1) or (2) of this section the Secretary of State or Attorney General immediately shall examine the complaint to determine whether a violation of an election law or rule has occurred and shall make any investigation the Secretary of State or Attorney General considers necessary. Except as provided in this subsection, within 48 hours of receiving a complaint under subsection (1) or (2) of this section, the Secretary of State or Attorney General shall notify the person who is the subject of the complaint that a complaint has been received. If the Secretary of State or Attorney General receives a complaint or complaints involving 25 or more individuals, political committees or petition committees in any 24-hour period, the Secretary of State or Attorney General need not notify the persons who are the subjects of those complaints within 48 hours of receiving the complaints but shall notify those persons not later than 10 business days after receiving the complaint or complaints.

(4) If the Secretary of State believes after an investigation under subsection (3) of this section that a violation of an election law or rule has occurred, the secretary:

(a) In the case of a violation that is subject to a penalty under ORS 260.993, immediately shall report the findings to the Attorney General and request prosecution. If the violation involves the Attorney General, a candidate for that office or a political committee or person supporting or opposing the Attorney General or a candidate for that office, the Secretary of State shall appoint another prosecutor for that purpose; or

(b) In the case of a violation not subject to a penalty under ORS 260.993, may impose a civil penalty under ORS 260.995.

(5) Upon receipt of a complaint or report under subsection (1), (2) or (4) of this section involving an alleged violation subject to a penalty under ORS 260.993, the Attorney General or other prosecutor immediately shall examine the complaint or report to determine whether a violation of an election law has occurred. If the Attorney General or prosecutor determines that a violation has occurred, the Attorney General or prosecutor immediately shall begin prosecution in the name of the state. The Attorney General or other prosecutor shall have the same powers in any county of this state as the district attorney for the county.

(6) Upon receipt of a complaint under subsection (1) or (2) of this section involving an alleged violation of an election law or rule not subject to a penalty under ORS 260.993, the Attorney General shall examine the complaint to determine whether a violation of an election law or rule has occurred and shall make any investigation the Attorney General considers necessary. If the Attorney General believes after an investigation that a violation of an election law or rule has occurred, the Attorney General may impose a civil penalty under ORS 260.995.

(7) In the case of an alleged violation subject to a civil penalty under ORS 260.995, a complaint shall be filed by an elector under this section no later than 90 days following the election at which a violation of an election law or rule is alleged to have occurred, or 90 days following the date the violation of an election law or rule is alleged to have occurred, whichever is later.

(8) A filing officer having reason to believe that a violation of an election law or rule has occurred shall proceed promptly as though the officer had received a complaint. Except as provided in ORS 260.234, a filing officer shall proceed under this subsection no later than two years following the election at which a violation of an election law or rule is alleged to have occurred, or two years following the date the violation of an election law or rule is alleged to have occurred, whichever is later. If a filing officer has not proceeded within two years because of fraud, deceit, misleading representation or the filing officer could not have reasonably discovered the alleged violation, the filing officer shall proceed no later than five years following the election at which a violation of an election law or rule is alleged to have occurred, or five years following the date the violation of an election law or rule is alleged to have occurred, whichever is later.

[Formerly 260.105; 1973 c.744 §24; 1979 c.190 §365; 1987 c.718 §2; 1987 c.727 §9; 1989 c.171 §35; 1989 c.301 §1; 1989 c.571 §2; 1991 c.719 §32; 1993 c.493 §81; 2009 c.818 §23; 2011 c.607 §14]



Section 260.350



Section 260.351 - Court proceedings for election law violations, generally.

[Formerly 260.375; 1985 c.471 §15]



Section 260.355 - Deprivation of nomination or office for deliberate and material election violation.

[1971 c.749 §30; 1979 c.190 §367]



Section 260.360



Section 260.365 - Election or appointment after deprivation of nomination or office for violation.

(2) An appointment or election to an office or position of trust, honor or emolument made in violation of subsection (1) of this section shall be void.

[Formerly 260.470; 1979 c.190 §368]



Section 260.368 - Investigations of violations of prohibition on payment based on number of signatures obtained on petition.

[2007 c.848 §6]



Section 260.370



Section 260.375



Section 260.380



Section 260.390



Section 260.400



Section 260.402 - Contributions in false name.

(a) Any other person, relating to a nomination or election of any candidate or the support of or opposition to any measure;

(b) Any political committee; or

(c) A petition committee required to file a statement under ORS 260.118.

(2) Except as provided in subsection (3) of this section, a person, political committee or petition committee may not knowingly receive a contribution prohibited under subsection (1) of this section or enter or cause the contribution to be entered in accounts or records in another name than that of the person by whom it was actually provided.

(3) If a person receives a contribution from a political committee, the person may enter the contribution into accounts or records as received from the political committee.

[Formerly 260.210; 1973 c.744 §25; 1979 c.190 §369; 1991 c.911 §1; 2005 c.797 §19; 2005 c.809 §15; 2007 c.848 §30; 2009 c.818 §16]



Section 260.405



Section 260.407 - Use of contributed amounts for certain purposes.

(A) Used to defray any expenses incurred in connection with the recipient’s duties as a holder of public office;

(B) Transferred to any national, state or local political committee of any political party;

(C) Contributed to any organization described in section 170(c) of the Internal Revenue Code or to any charitable corporation as defined in ORS 128.620; or

(D) Used for any other lawful purpose.

(b) Amounts received as contributions by a candidate or the principal campaign committee of a candidate for public office that are in excess of any amount necessary to defray expenditures and other funds donated to a holder of public office may not be:

(A) Converted by any person to any personal use other than to defray any expenses incurred in connection with the person’s duties as a holder of public office or to repay to a candidate any loan the proceeds of which were used in connection with the candidate’s campaign;

(B) Except as provided in this subparagraph, used to pay any money award as defined in ORS 18.005 included as part of a judgment in a civil or criminal action or any civil penalty imposed by an agency as defined in ORS 183.310 or by a local government as defined in ORS 174.116. Contributions described in this paragraph may be used to pay a civil penalty imposed under this chapter, other than a civil penalty imposed for a violation of this section or ORS 260.409; or

(C) Except as provided in this subparagraph, used to pay any legal expenses incurred by the candidate or public official in any civil, criminal or other legal proceeding or investigation that relates to or arises from the course and scope of the duties of the person as a candidate or public official. Contributions described in this paragraph may be used to pay legal expenses incurred by the candidate or public official in connection with a legal proceeding brought under this chapter, other than a proceeding brought under this section or ORS 260.409.

(2)(a) Except as provided in paragraph (b) of this subsection, amounts received as contributions by a political committee that is not a principal campaign committee that are in excess of any amount necessary to defray expenditures may be:

(A) Used to repay to the political committee any loan the proceeds of which were used in connection with the campaign;

(B) Transferred to any national, state or local political committee of any political party;

(C) Contributed to any organization described in section 170(c) of the Internal Revenue Code or to any charitable corporation as defined in ORS 128.620; or

(D) Used for any other lawful purpose.

(b) Amounts received as contributions by the political committee may not be:

(A) Converted by any person to any personal use;

(B) Except as provided in this subparagraph, used to pay any money award as defined in ORS 18.005 included as part of a judgment in a civil or criminal action or any civil penalty imposed by an agency as defined in ORS 183.310 or by a local government as defined in ORS 174.116. Contributions described in this subsection may be used to pay a civil penalty imposed under this chapter, other than a civil penalty imposed for a violation of this section or ORS 260.409; or

(C) Except as provided in this subparagraph, used to pay any legal expenses incurred by a treasurer or director of a political committee in any civil, criminal or other legal proceeding or investigation that relates to or arises from the course and scope of the duties of the person as a treasurer or director. Contributions described in this subsection may be used to pay legal expenses incurred by a treasurer or director in connection with a legal proceeding brought under this chapter, other than a proceeding brought under this section or ORS 260.409.

(3)(a) Except as provided in paragraph (b) of this subsection, amounts received as contributions by a chief petitioner or treasurer of a petition committee that are in excess of any amount necessary to defray expenditures may be:

(A) Used to repay to the chief petitioner any loan the proceeds of which were used in connection with the initiative, referendum or recall petition;

(B) Transferred to any national, state or local political committee of any political party;

(C) Contributed to any organization described in section 170(c) of the Internal Revenue Code or to any charitable corporation as defined in ORS 128.620; or

(D) Used for any other lawful purpose.

(b) Amounts received as contributions by a chief petitioner or treasurer of a petition committee may not be:

(A) Converted by any person to any personal use;

(B) Except as provided in this subparagraph, used to pay any money award as defined in ORS 18.005 included as part of a judgment in a civil or criminal action or any civil penalty imposed by an agency as defined in ORS 183.310 or by a local government as defined in ORS 174.116. Contributions described in this subsection may be used to pay a civil penalty imposed under this chapter, other than a civil penalty imposed for a violation of this section or ORS 260.409; or

(C) Except as provided in this subparagraph, used to pay any legal expenses incurred by a chief petitioner or the treasurer of a petition committee in any civil, criminal or other legal proceeding or investigation that relates to or arises from the course and scope of the duties of the person as a chief petitioner or treasurer. Contributions described in this subsection may be used to pay legal expenses incurred by a chief petitioner or treasurer in connection with a legal proceeding brought under this chapter, other than a proceeding brought under this section or ORS 260.409.

(4) As used in this section:

(a) "Contribution" and "expenditure" include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition.

(b) "Funds donated" means all funds, including but not limited to gifts, loans, advances, credits or deposits of money that are donated for the purpose of supporting the activities of a holder of public office. "Funds donated" does not mean funds appropriated by the Legislative Assembly or another similar public appropriating body or personal funds of the office holder donated to an account containing only those personal funds.

(c) "Public office" does not include national or political party office.

[1995 c.1 §18; 1999 c.999 §20; 2007 c.877 §14; 2009 c.818 §17; 2010 c.9 §9; 2013 c.758 §14]



Section 260.409 - Expenditures for professional services rendered by candidate.

[2005 c.809 §12]



Section 260.410



Section 260.412



Section 260.415



Section 260.420



Section 260.422 - Acceptance of employment where compensation to be contributed.

[1971 c.749 §39; 1973 c.744 §27; 1979 c.190 §371]



Section 260.430



Section 260.432 - Solicitation of public employees; activities of public employees during working hours.

(2) No public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views.

(3) Each public employer shall have posted in a conspicuous place likely to be seen by its employees the following notice in printed or typewritten form:

______________________________________________________________________________

ATTENTION ALL PUBLIC EMPLOYEES:

The restrictions imposed by the law of the State of Oregon on your political activities are that "No public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views."

It is therefore the policy of the state and of your public employer that you may engage in political activity except to the extent prohibited by state law when on the job during working hours.

______________________________________________________________________________

(4) Nothing in this section prohibits an employee of the legislative branch from explaining the vote of a member of the Legislative Assembly on:

(a) An Act that has been referred to the people by law or petition under section 1 (3), Article IV of the Oregon Constitution;

(b) An Act for which a prospective referendum petition has been filed under ORS 250.045; or

(c) A constitutional amendment or revision proposed under section 1 or 2, Article XVII of the Oregon Constitution.

(5) As used in this section:

(a) "Public employee" does not include an elected official or a person appointed as a director to the board of a pilot education service district under ORS 334.108.

(b) "Public employer" includes any board, commission, committee, department, division or institution in the executive, administrative, legislative or judicial branch of state government, and any county, city, district or other municipal corporation or public corporation organized for a public purpose, including a cooperative body formed between municipal or public corporations.

[Formerly 260.231; 1973 c.53 §1; 1973 c.744 §27a; 1979 c.190 §372; 1979 c.519 §35a; 1983 c.71 §9; 1983 c.392 §1; 1985 c.565 §39; 1985 c.808 §62; 1987 c.718 §3; 1993 c.493 §106; 2007 c.589 §§7,8; 2010 c.9 §§15,16; 2013 c.13 §2]



Section 260.440



Section 260.442



Section 260.450



Section 260.452



Section 260.460



Section 260.462



Section 260.470



Section 260.472



Section 260.480



Section 260.482



Section 260.490



Section 260.492



Section 260.500



Section 260.502



Section 260.510



Section 260.512



Section 260.520



Section 260.522



Section 260.530



Section 260.532 - False publication relating to candidate or measure; civil action; damages; other remedies; limitation on action.

(2) As used in subsection (1) of this section, "cause" does not include the broadcast of an advertisement by a radio or television station or cable television company unless the advertisement is for:

(a) The candidacy of the owner, licensee or operator of the station or company; or

(b) A ballot measure of which a chief petitioner is the owner, licensee or operator of the station or company.

(3) A candidate who knows of and consents to a publication or advertisement prohibited by this section with knowledge or with reckless disregard that it contains a false statement of material fact, violates this section regardless of whether the candidate has participated directly in the publication or advertisement.

(4) There is a rebuttable presumption that a candidate knows of and consents to any publication or advertisement prohibited by this section caused by a political committee over which the candidate exercises any direction and control.

(5) Any candidate or political committee aggrieved by a violation of this section shall have a right of action against the person alleged to have committed the violation. The aggrieved party may file the action in the circuit court for any county in this state in which a defendant resides or can be found or, if the defendant is a nonresident of this state, in the circuit court for any county in which the publication occurred. To prevail in such an action, the plaintiff must show by clear and convincing evidence that the defendant violated subsection (1) of this section.

(6) A plaintiff who prevails in an action provided by subsection (5) of this section may recover economic and noneconomic damages, as defined in ORS 31.710, or $2,500, whichever is greater. The court may award such additional equitable relief as it considers necessary or proper. The equitable relief may include, but is not limited to, a requirement that a retraction of the false statement be disseminated in the manner directed by the court. Proof of entitlement to economic and noneconomic damages must be by a preponderance of evidence. The court shall award the prevailing party reasonable attorney fees at trial and on appeal.

(7) A political committee has standing to bring an action provided by subsection (5) of this section as plaintiff in its own name, if its purpose as evidenced by its preelection activities, solicitations and publications has been injured by the violation and if it has fully complied with the provisions of this chapter. In an action brought by a political committee as provided by subsection (5) of this section, the plaintiff may recover economic and noneconomic damages for all injury to the purpose of the committee as provided in subsection (6) of this section.

(8) If a judgment is rendered in an action under this section against a defendant who has been nominated to public office or elected to a public office other than state Senator or state Representative, and it is established by clear and convincing evidence that the false statement was deliberately made or caused to be made by the defendant, the finder of fact shall determine whether the false statement reversed the outcome of the election. If the finder of fact finds by clear and convincing evidence that the false statement reversed the outcome of the election, the defendant shall be deprived of the nomination or election and the nomination or office shall be declared vacant.

(9) An action under this section must be filed not later than the 30th day after the election relating to which a publication or advertisement in violation of this section was made. Proceedings on a complaint filed under this section shall have precedence over all other business on the docket. The courts shall proceed in a manner which will ensure that:

(a) Final judgment on a complaint which relates to a primary election or nominating election is rendered before the 30th day before the general election; and

(b) Final judgment on a complaint which relates to an election to an office is rendered before the term of that office begins.

(10) The remedy provided by this section is the exclusive remedy for a violation of this section.

[Formerly 260.380; 1973 c.744 §36; 1975 c.683 §14; 1979 c.190 §374; 1979 c.667 §2; 1981 c.897 §45; 1983 c.756 §1; 1985 c.808 §63a; 1995 c.712 §79; 1997 c.829 §1; 1999 c.941 §1; 1999 c.999 §58]



Section 260.540



Section 260.542



Section 260.545



Section 260.550 - Use of term "incumbent."

(2) For purposes of this section, a candidate shall be considered an "incumbent" if the candidate:

(a) Was elected to the identical office in the most recent election to fill that office and is serving and has served continuously in that office from the beginning of the term to which the candidate was elected; or

(b) Was appointed to the identical office after the most recent election to fill that office and is serving and has served continuously in that office from the date of appointment.

(3) If district boundaries have changed since the previous election or the appointment, a candidate shall be considered an "incumbent" if the candidate:

(a) Was elected to an office of the same name as the office to which the candidate seeks nomination or election at the most recent election to fill that office and is serving and has served continuously in that office from the beginning of the term to which the candidate was elected; or

(b) Was appointed to an office of the same name as the office to which the candidate seeks nomination or election after the most recent election to fill that office and is serving and has served continuously in that office from the date of appointment.

(4) This section does not apply to any words or statements required by law to be included in any statement produced by a filing officer or listed on a ballot.

[1993 c.383 §3]



Section 260.552



Section 260.555 - Prohibitions relating to circulation, filing or certification of initiative, referendum or recall petition.

(2) No person shall attempt to obtain signatures to, cause to be circulated or file with a filing officer, an initiative, referendum or recall petition, knowing it to contain a false signature.

(3) No person shall attempt to obtain the signature of a person to an initiative, referendum or recall petition knowing that the person signing the petition is not qualified to sign it.

(4) No person shall knowingly sign an initiative, referendum or recall petition more than once, knowingly sign such petition when not qualified to sign it, or sign such petition in any name other than the person’s own.

(5) No public official or employee shall knowingly make a false certification concerning an initiative, referendum or recall petition.

[1979 c.190 §376; 2001 c.489 §1]



Section 260.556 - Secretary of State prohibited from counting petition signatures obtained by certain persons.

(1) Has been convicted for a criminal offense involving fraud, forgery or identification theft in any state;

(2) Has had a civil penalty imposed under ORS 260.995 for a violation of ORS 250.048 or 260.262; or

(3) Has had a civil or criminal penalty imposed for violation of a statute subject to a criminal penalty under ORS 260.993.

[2009 c.533 §13]



Section 260.558 - Payment for signing or not signing initiative, referendum or recall petition; sale or purchase of signature sheets.

(2) It is unlawful to sell, offer to sell, purchase or offer to purchase, for money or other valuable consideration, any signature sheet of an initiative, referendum or recall petition or any other portion of the petition used to gather signatures.

(3) This section applies only to signatures, signature sheets or other portions of an initiative, referendum or recall petition to be submitted to the filing officer for the purpose of verifying whether the petition contains the required number of signatures of electors.

[1995 c.646 §2]



Section 260.560



Section 260.561 - Liability of certain chief petitioners for violations committed by persons obtaining signatures on petition; exceptions.

(b) If a chief petitioner of a statewide initiative or referendum petition has knowledge or should have had knowledge of a violation of ORS 250.048, 260.262, 260.555, 260.558, 260.567, 260.575, 260.665, 260.715 (1) or section 1b, Article IV of the Oregon Constitution, or any rule adopted by the Secretary of State related to section 1b, Article IV of the Oregon Constitution, petition sheets or circulator training, registration or certification, committed by a person obtaining signatures on the chief petitioner’s petition or prospective petition or a contractor or subcontractor, as defined in ORS 260.563, the violation by the person obtaining signatures or the contractor or subcontractor is conclusively considered a violation by the chief petitioner.

(2) A chief petitioner is not liable under subsection (1) of this section if the chief petitioner notifies the Secretary of State in writing not later than one business day after the chief petitioner obtains knowledge of a potential violation. The notice shall state:

(a) That a potential violation has occurred;

(b) The nature of the potential violation; and

(c) All specific information known to the chief petitioner regarding the potential violation.

(3) If a statewide initiative or referendum petition has more than one chief petitioner, each chief petitioner who has knowledge or should have had knowledge may be held liable under subsection (1) of this section.

(4)(a) Subsection (1)(a) of this section does not apply to a violation of law that is subject to criminal penalty.

(b) A chief petitioner may not be held criminally liable under subsection (1)(b) of this section solely based on a violation committed by a person obtaining signatures on the chief petitioner’s petition or prospective petition or by a contractor or subcontractor.

[2001 c.489 §3; 2001 c.965 §63a; 2009 c.533 §5; 2009 c.720 §7]



Section 260.563 - Liability of contractor obtaining signatures on petition for violations committed by subcontractor; exceptions.

(a) "Contractor" means a person who contracts on predetermined terms with a chief petitioner, or a person acting on behalf of a chief petitioner, of an initiative or referendum petition or a prospective petition for a state measure to be initiated for the purpose of obtaining signatures on the petition or prospective petition.

(b) "Subcontractor" means a person who contracts on predetermined terms with a contractor for the purpose of obtaining signatures on an initiative or referendum petition or a prospective petition for a state measure to be initiated and who has no direct contractual relationship with a chief petitioner or other person acting on behalf of a chief petitioner.

(2) If a contractor has knowledge or should have had knowledge of a violation of ORS 250.048, 260.555, 260.558, 260.567, 260.575, 260.665 or 260.715 (1) or section 1b, Article IV of the Oregon Constitution, or any rule adopted by the Secretary of State related to section 1b, Article IV of the Oregon Constitution, petition sheets or circulator training, registration or certification, by a subcontractor, the violation by the subcontractor is conclusively considered a violation by the contractor.

(3) A contractor is not liable under subsection (2) of this section if the contractor notifies the Secretary of State in writing not later than one business day after the contractor obtains knowledge of a potential violation. The notice shall state:

(a) That a potential violation has occurred;

(b) The nature of the potential violation; and

(c) All specific information known to the contractor regarding the potential violation.

(4) A contractor may not be held criminally liable under this section solely based on a violation committed by a subcontractor.

[2007 c.848 §7; 2009 c.533 §6; 2009 c.720 §8]



Section 260.565



Section 260.567 - Alteration of information on petition signature sheet; exceptions.

(2) A person other than the person who signed the signature sheet may:

(a) Alter, correct, clarify or obscure on the signature sheet any information about the person who signed the signature sheet if the line on which the signature appears is subsequently initialed by the person who signed the signature sheet; or

(b) Write, alter, correct, clarify or obscure on the signature sheet any information about the person who signed the signature sheet if the person who signed the signature sheet is a person with a disability and requests assistance in writing, altering, correcting, clarifying or obscuring on the signature sheet any information about the person.

(3) As used in this section:

(a) "Information about the person who signed the signature sheet" means any information regarding the person who signed the signature sheet of an initiative, referendum, recall or candidate nominating petition, a prospective petition for a state measure to be initiated or a certificate of nomination, in addition to the signature of the person, that is required or requested to be supplied on a signature sheet of an initiative, referendum, recall or candidate nominating petition, a prospective petition or a certificate of nomination.

(b) "The person who signed the signature sheet" means the person whose signature will be submitted for verification under ORS chapter 249 or ORS 250.045 (3), 250.105, 250.215, 250.315 or 255.175 for the purpose of determining whether the petition, prospective petition or certificate contains the required number of signatures of electors.

[2007 c.848 §7b; 2009 c.533 §7]



Section 260.569 - Payment based on signatures obtained on nominating petition or voter registration card.

(1) Signatures a person obtains for purposes of nominating a candidate for elective public office; or

(2) Signed voter registration cards a person collects.

[2007 c.314 §2]



Section 260.575 - Use of threats and intimidation for purpose of extorting money.

(1) Offer, propose, threaten or attempt to sell, hinder or delay any part of an initiative, referendum or recall petition.

(2) Offer, propose or threaten to desist from beginning, promoting, circulating, or soliciting signatures to, any initiative, referendum or recall petition.

(3) Offer, propose, attempt or threaten in any manner to use an initiative, referendum or recall petition or any power of promotion or opposition concerning such petition for extortion, blackmail or private intimidation of any person.

[Formerly 254.580]



Section 260.585



Section 260.605



Section 260.610



Section 260.615



Section 260.620



Section 260.625



Section 260.630



Section 260.635 - Bets and wagers on election results.

(2) No person, to influence the result of any election, shall make a bet of anything of pecuniary value on the result of a pending election, or on any event relating to it.

[Formerly 260.482]



Section 260.640



Section 260.645 - Illegal acts relating to voting machines or vote tally systems.

(a) Tamper with or injure or attempt to injure any voting machine or vote tally system to be used or being used in an election.

(b) Tamper with any voting machine or vote tally system that has been used in an election except in performance of election duties.

(c) Prevent or attempt to prevent the correct operation of any voting machine or vote tally system.

(2) An unauthorized person shall not make or possess a key to a voting machine or vote tally system to be used or being used in an election.

(3) Neither the Secretary of State nor any officer or employee of any county, city or district using a voting machine or vote tally system, shall solicit or accept any compensation, other than amounts paid by the governmental unit, in connection with the sale, lease or use of the voting machine or vote tally system.

(4) As used in this section, "voting machine" and "vote tally system" have the meaning given those terms in ORS 246.012.

[1979 c.190 §385; 1981 c.909 §9]



Section 260.650



Section 260.655



Section 260.660



Section 260.665 - Undue influence to affect registration, voting, candidacy, signing petitions; solicitation of money or other benefits.

(2) A person, acting either alone or with or through any other person, may not directly or indirectly subject any person to undue influence with the intent to induce any person to:

(a) Register or vote;

(b) Refrain from registering or voting;

(c) Register or vote in any particular manner;

(d) Be or refrain from or cease being a candidate;

(e) Contribute or refrain from contributing to any candidate, political party or political committee;

(f) Render or refrain from rendering services to any candidate, political party or political committee;

(g) Challenge or refrain from challenging a person offering to vote;

(h) Apply or refrain from applying for a ballot as an absent elector; or

(i) Sign or refrain from signing a prospective petition or an initiative, referendum, recall or candidate nominating petition.

(3) A person may not solicit or accept money or other thing of value as an inducement to act as prohibited by subsection (2) of this section.

(4) This section does not prohibit:

(a) The employment of persons to render services to candidates, political parties or political committees;

(b) The public distribution by candidates, political parties or political committees of sample ballots or other items readily available to the public without charge, even though the distributor incurs costs in the distribution;

(c) Public or nonpromissory statements by or on behalf of a candidate of the candidate’s intentions or purposes if elected;

(d) A promise by a candidate to employ any person as administrative assistant, secretary or other direct personal aide;

(e) Free custody and care of minor children of persons during the time those persons are absent from those children for voting purposes;

(f) For persons voting, free transportation to and from places designated for the deposit of ballots under ORS 254.470 or to and from locations described in ORS 254.472 or 254.474; but no means of advertising, solicitation or inducement to influence the vote of persons transported may be used with that transportation;

(g) Individuals or political committees from providing refreshments incidental to a gathering in support of or in opposition to a candidate, political committee or measure; or

(h) The public distribution of registration cards by a person approved by the Secretary of State under ORS 247.171 to print, copy or otherwise prepare and distribute registration cards, even though the distributor incurs costs in the distribution.

[Formerly 260.412; 1983 c.83 §31; 1987 c.464 §1; 1987 c.727 §10; 1989 c.173 §2; 2001 c.960 §1; 2007 c.154 §53; 2009 c.533 §10; 2013 c.520 §20]



Section 260.670



Section 260.675 - Prohibited distribution of ballots.

(2) A person may not knowingly print, cause or permit to be printed any ballot in any other form, with any other names, with names spelled or names of the candidates arranged in any other way than that directed by the official under whose direction the ballots are printed.

(3) An official having the duty of distributing ballots, and any persons acting for that official, may not knowingly distribute or cause to be distributed any ballots in any other manner than as provided under the election laws.

[Formerly 249.364; 2007 c.154 §54]



Section 260.680



Section 260.685 - Elections official compliance with directives of Secretary of State.

[1979 c.190 §389; 1995 c.607 §58]



Section 260.690



Section 260.695 - Prohibitions relating to voting.

(A) The imitation ballot or sample ballot and the back of any return envelope enclosed with the ballot or sample ballot shall state the following: "THIS IS NOT A REAL BALLOT. DO NOT USE TO VOTE." The statement on the imitation ballot or sample ballot shall be in bold print that is at least two times as large as the majority of the text on the ballot or sample ballot or 20-point type, whichever is larger. The statement on the back of a return envelope shall be in bold print that is at least 36-point type.

(B) The word "UNOFFICIAL" must be superimposed on the imitation ballot or sample ballot so that the word extends diagonally across the ballot from one margin of the text to the other. The superimposed word may be printed in lighter ink than other text on the ballot or sample ballot.

(b) For purposes of this subsection, an imitation of the ballot or sample ballot includes an imitation of a portion of the ballot or sample ballot.

(2) A person may not do any electioneering, including circulating any cards or handbills, or soliciting of signatures to any petition, within any building in which any state or local government elections office designated for the deposit of ballots under ORS 254.470 is located, or within 100 feet measured radially from any entrance to the building. A person may not do any electioneering by public address system located more than 100 feet from an entrance to the building if the person is capable of being understood within 100 feet of the building. The electioneering need not relate to the election being conducted. This subsection applies during the business hours of the building or, if the building is a county elections office, during the hours the office is open to the public, during the period beginning on the date that ballots are mailed to electors as provided in ORS 254.470 and ending on election day at 8 p.m. or when all persons waiting in line at the building who began the act of voting as described in ORS 254.470 (10) by 8 p.m. have finished voting.

(3) A person may not obstruct an entrance of a building in which ballots are issued or a place designated for the deposit of ballots under ORS 254.470 or any voting booth maintained under ORS 254.474 is located. This subsection applies during the period beginning on the date that ballots are mailed to electors as provided in ORS 254.470 and ending on election day at 8 p.m. or when all persons waiting in line at the building or location who began the act of voting as described in ORS 254.470 (10) by 8 p.m. have finished voting.

(4) A person may not vote or offer to vote in any election knowing the person is not entitled to vote.

(5) A person may not make a false statement about the person’s inability to mark a ballot.

(6) A person, except an elections official in performance of duties or another person providing assistance to an elector as described in ORS 254.445, may not ask a person at any place designated for the deposit of ballots under ORS 254.470 or at any location described in ORS 254.472 or 254.474 for whom that person intends to vote, or examine or attempt to examine the person’s ballot.

(7) An elections official, other than in the performance of duties, may not disclose to any person any information by which it can be ascertained for whom any elector has voted.

(8) A person, except an elections official in performance of duties, may not do anything to a ballot to permit identification of the person who voted.

(9) An elector may not willfully leave at any place designated for the deposit of ballots under ORS 254.470 or at any location described in ORS 254.472 or 254.474 anything that will show how the elector’s ballot was marked.

(10) A person, except an elections official in performance of duties, may not remove a ballot from any place designated for the deposit of ballots under ORS 254.470 or any location described in ORS 254.472 or 254.474.

(11) A person, except an elections official in performance of duties or a person authorized by that official, may not willfully deface, remove, alter or destroy a posted election notice.

(12) A person, except an elections official in performance of duties, may not willfully remove, alter or destroy election equipment or supplies, or break the seal or open any sealed package containing election supplies.

(13) A person, except an elections official in performance of duties, may not provide elections advice or attempt to collect voted ballots within any building in which any state or local government elections office designated for the deposit of ballots under ORS 254.470 is located, or within 100 feet measured radially from any entrance to the building.

(14) A person, except an elections official in performance of duties, may not establish a location to collect ballots voted by electors unless:

(a) The person prominently displays at the location a sign stating: "NOT AN OFFICIAL BALLOT DROP SITE"; and

(b) The sign is printed in all capital letters in bold 50-point type.

[1979 c.190 §390; 1993 c.713 §37; 1999 c.318 §44; 2001 c.805 §5; 2001 c.965 §16; 2007 c.154 §55; 2007 c.881 §10; 2010 c.35 §1; 2014 c.67 §6; 2014 c.112 §6]



Section 260.700



Section 260.705 - Premature release of vote tally.

[Formerly 246.045; 2007 c.154 §56]



Section 260.710



Section 260.715 - Prohibited conduct.

(2) A person may not request a ballot in a name other than the person’s own name.

(3) A person may not vote or attempt to vote more than once at any election held on the same date.

(4) A person may not vote or attempt to vote both in an election held in this state and in another state on the same date.

(5) A person, except an elections official in performance of duties, may not willfully alter or destroy a ballot cast at an election or the returns of an election.

(6) A person may not willfully place a fraudulent ballot among the genuine ballots.

(7) A person may not falsely write anything purporting to be written by an elections official in performance of duties on the ballot.

(8) A person may not commit theft of a ballot or tally or return sheet, or willfully hinder or delay the delivery of the tally or return sheet to the county clerk, or fraudulently break open a sealed tally or return sheet of the election.

(9) A person may not manufacture or knowingly use a fraudulent ballot return identification envelope or secrecy envelope or sell, offer to sell, purchase or offer to purchase, for money or other valuable consideration, any official ballot, replacement ballot, ballot return identification envelope or secrecy envelope. As used in this subsection, "ballot return identification envelope" and "secrecy envelope" mean those envelopes used to return ballots to the county clerk.

[1979 c.190 §392; 1999 c.318 §45; 2005 c.797 §58; 2007 c.154 §57; 2007 c.155 §10]



Section 260.718



Section 260.720



Section 260.725



Section 260.730



Section 260.735



Section 260.737



Section 260.740



Section 260.750



Section 260.760



Section 260.770



Section 260.780



Section 260.790



Section 260.800



Section 260.810



Section 260.820



Section 260.990



Section 260.991



Section 260.992



Section 260.993 - Criminal penalties.

(2) Violation of ORS 247.125 (1), 247.171 (5), 247.420 (2), 253.710, 260.402, 260.555, 260.558, 260.575, 260.645 or 260.665 (2) or (3) involving any action described in ORS 260.665 (2)(d) to (f) or 260.715 is a Class C felony.

(3) Violation of ORS 260.695 (4) is a Class A misdemeanor.

(4) Violation of ORS 247.171 (6) is a Class C misdemeanor.

[1979 c.190 §393; 1983 c.514 §17; 1983 c.756 §2; 1985 c.808 §65; 1987 c.718 §4; 1999 c.318 §46; 1999 c.941 §2; 1999 c.1002 §9; 2001 c.489 §4; 2001 c.805 §6; 2001 c.965 §19; 2005 c.797 §51; 2009 c.511 §20]



Section 260.995 - Civil penalties.

(2) The secretary or the Attorney General may impose a civil penalty not to exceed:

(a) $1,000 plus the amount converted to personal use for each violation of ORS 260.407; or

(b) $10,000 for each violation of ORS 260.555, 260.558, 260.575, 260.695 (1) or 260.715 (1) or section 1b, Article IV of the Oregon Constitution.

(3) Except as otherwise provided by this section, civil penalties under this section shall be imposed as provided in ORS 183.745. In addition to the requirements of ORS 183.745, the notice shall include:

(a) A statement of the authority and jurisdiction under which the hearing is to be held; and

(b) If the person is an agency, corporation or an unincorporated association, a statement that such person must be represented by an attorney licensed in Oregon, unless the person is a political committee which may be represented by any officer identified in the most recent statement of organization filed with the filing officer.

(4) A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held by the secretary or Attorney General:

(a) Upon request of the person against whom the penalty may be assessed, if the request is made not later than the 20th day after the date the person received notice sent under subsection (3) of this section; or

(b) Upon the secretary’s or Attorney General’s own motion.

(5) The person against whom a penalty may be assessed need not appear in person at a hearing held under this section, but instead may submit written testimony or other evidence, sworn to before a notary public, to the secretary or Attorney General for entry in the hearing record. The testimony or other evidence must be received by the secretary or Attorney General not later than three business days before the day of the hearing.

(6) All hearings under this section shall be held not later than 45 days after the deadline for the person against whom the penalty may be assessed to request a hearing. However, if requested by the person against whom the penalty may be assessed, a hearing under subsection (4) of this section shall be held not later than 60 days after the deadline for the person against whom the penalty may be assessed to request a hearing.

(7) The secretary or Attorney General shall issue an order not later than 90 days after a hearing or after the deadline for requesting a hearing if no hearing is held.

(8) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund.

(9) In the case of a civil penalty imposed under this section for a violation of ORS 260.407, the person against whom the penalty is assessed:

(a) Is personally responsible for the payment of the civil penalty;

(b) Shall pay the civil penalty from personal funds of the person; and

(c) May not pay the civil penalty from contributions received by a candidate, a candidate’s principal campaign committee, a political committee or a petition committee.

[1987 c.718 §1; 1991 c.319 §2; 1991 c.734 §119; 1993 c.493 §83; 2005 c.797 §52; 2005 c.809 §1; 2009 c.533 §11; 2009 c.818 §19; 2010 c.9 §10; 2010 c.35 §2; 2013 c.617 §2]



Section 260.997



Section 260.999









Volume : 07 - Public Facilities, Finance

Chapter 261 - People’s Utility Districts

Section 261.005 - Short title.



Section 261.007 - Policy.

[1979 c.588 §2]



Section 261.010 - Definitions.

(1) "Affected territory" means that territory proposed to be formed into, annexed to or consolidated with a district.

(2) "Board of directors," "directors" or "board" means the governing body of a people’s utility district, elected and functioning under the provisions of this chapter.

(3) "County governing body" means either the county court or board of county commissioners and, if the affected territory is composed of portions of two or more counties, the governing body of that county having the greatest portion of the assessed value of all taxable property within the affected territory, as shown by the most recent assessment roll of the counties.

(4) "Electors’ petition" means a petition addressed to the county governing body and filed with the county clerk, containing the signatures of electors registered in the affected territory, equal to not less than three percent of the total number of votes cast for all candidates for Governor within the affected territory at the most recent election at which a candidate for Governor was elected to a full term, setting forth and particularly describing the boundaries of the parcel of territory, separate parcels of territory, city and district, or any of them, referred to therein, and requesting the county governing body to call an election to be held within the boundaries of the parcel of territory, separate parcels of territory, city and district, or any of them, for the formation of a district, the annexation of a parcel of territory or a city to a district, or the consolidation of two or more districts.

(5) "Electric cooperative" means a cooperative corporation owning and operating an electric distribution system.

(6) "Initial utility system" means a complete operating utility system, including energy efficiency measures and installations within the district or proposed district, capable of supplying the consumers required to be served by the district at the time of acquisition or construction with all of their existing water or electrical energy needs.

(7) "Parcel of territory" means a portion of unincorporated territory, or an area in a city comprised of less than the entire city.

(8) "People’s utility district" or "district" means an incorporated people’s utility district, created under the provisions of this chapter.

(9) "Replacement value of unreimbursed investment" means original cost new less depreciation of capitalized energy efficiency measures and installations in the premises of customers of an investor owned utility.

(10) "Separate parcel of territory" means unincorporated territory that is not contiguous to other territory that is a part of a district or that is described in a petition filed with the county clerk in pursuance of the provisions of this chapter, but when a proposed district includes territory in more than one county, the contiguous territory in each such county shall be considered as a separate parcel of territory. When a proposed district includes any area in a city comprised of less than the entire city, that area shall be considered as a separate parcel of territory.

(11) "Utility" means a plant, works or other property used for development, generation, storage, distribution or transmission of electricity, or development or transmission of water for domestic or municipal purposes, but transmission of water shall not include water for irrigation or reclamation purposes, except as secondary to and when used in conjunction with a hydroelectric plant.

[Amended by 1961 c.224 §10; 1979 c.558 §4; 1981 c.804 §76; 1983 c.83 §32; 1989 c.174 §3; 1991 c.358 §1; 2003 c.802 §65; 2005 c.22 §189; 2007 c.301 §30; 2007 c.895 §1]



Section 261.015

[Renumbered 261.121]



Section 261.020



Section 261.025 - Statutory provisions cumulative.



Section 261.030 - Limit of authority to control existing utilities of electric cooperatives or cities.

[Amended by 1979 c.558 §5; 2003 c.802 §66; 2007 c.301 §31; 2007 c.895 §2]



Section 261.035 - Effect of chapter on charter provisions of cities and acquisition of plants.

[Amended by 2003 c.802 §67]



Section 261.040



Section 261.045 - Procedure in absence of specific provision.



Section 261.050 - Taxation of district property.

(2) If a people’s utility district owns property jointly with a tax-exempt governmental or municipal entity, only the portion of the property used, operated or controlled by the people’s utility district shall be assessed and taxed pursuant to subsection (1) of this section.

[Amended by 2007 c.301 §32; 2007 c.895 §3a]



Section 261.055 - Special elections called by board.

[Formerly 261.505]



Section 261.060 - Election procedure.

[1975 c.598 §3 and 1975 c.647 §16; 1989 c.503 §29; 1995 c.607 §70; 2007 c.154 §61]



Section 261.065 - Application of initiative, referendum and recall laws.

[1979 c.558 §3]



Section 261.105 - Powers of district; formation; annexation; consolidation.

(2) When a majority of all votes cast, at an election within the boundaries of any proposed district to determine whether or not the district is to be formed, favors formation, the district shall be created.

(3) In any election to annex a city or separate parcel of territory to an existing district, or to consolidate two or more existing districts, an affirmative vote of a majority of the votes cast from each city or separate parcel of territory or district voting to annex or consolidate, shall be required to authorize the annexation or consolidation.

(4) Annexation to an existing district shall be subject to the provisions of ORS 198.720 (2).

[Amended by 1979 c.558 §7; 2003 c.802 §68]



Section 261.110 - Areas includable in district; description of district in petition for election.

(2) Petitions asking that an election be held to determine whether or not a district shall be created shall set forth and particularly describe the boundaries of the proposed people’s utility district, and shall state that in the event the people within any one or more cities or separate parcels of territory within the proposed district vote against its formation, then that portion of the district which voted in favor of organization of a people’s utility district may be organized into the district.

(3) The name of a city is a sufficient description of its boundaries.

(4) When any city or separate parcel of territory voting at a formation election casts a majority vote against formation of the district, the city or separate parcel of territory shall not be included in any district formed as a result of the election.

(5) A city that owns or operates a publicly owned utility for development or distribution of electric energy or the territory served by the city within or without the boundaries of the city at the time of a proposed formation of a people’s utility district may not be included in any election for the formation of the district unless the inclusion is agreed to at an election by the electors of the city.

(6) No entire township, except when needed for location of plant or impounding purposes, or both, shall be included in formation of any district, unless the township contains not less than 10 electors. No portion of any township in excess of six sections shall be included, unless the portion contains a proportionate number of electors.

(7) No territory that is part of another people’s utility district shall be included in the formation of any district, except under the conditions provided in ORS 198.720 (2), nor shall the proposed district include any territory which at the time of the proposed district’s formation is being served by an electric cooperative.

[Amended by 1979 c.558 §8; 1981 c.758 §1; 2003 c.802 §69]



Section 261.113 - Petition or resolution for formation to propose special levy for certain purposes.

[1979 c.558 §12; 1991 c.358 §2; 1991 c.572 §4]



Section 261.115 - Contents of electors’ petition; certification.

(2) There shall be a signature sheet with sufficient space for 20 signatures, and opposite the name of each signer, a space for the residence address of the signers of the petition and the number of their voting precinct. The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes that each individual stated the correct residence address of the individual and that the individual is an elector.

(3) An electors’ petition shall designate three or more persons as chief petitioners and shall set forth their names and mailing addresses.

[Amended by 1979 c.558 §9; 1983 c.567 §20; 1999 c.318 §31; 2007 c.848 §26]



Section 261.118 - Withdrawal from petition.

[Formerly 261.040]



Section 261.120



Section 261.121 - Basis of computing percentage of petition signatures.

[Formerly 261.015]



Section 261.125



Section 261.130



Section 261.131 - Period for county clerk to certify petition.

[1979 c.558 §10]



Section 261.135



Section 261.140



Section 261.141 - Formation, annexation or consolidation by resolution; contents of resolution.

(a) Formation of a district may be initiated by resolution of the governing body of each county in which territory of the proposed district is situated or, if a city proposes to create a district, by resolution of the city governing body;

(b) Annexation to an existing district may be initiated by resolution of the board of directors of that district; and

(c) Consolidation of two or more districts may be initiated by resolution of the board of each of the districts proposed to be consolidated.

(2) Resolutions authorized under this section shall describe the boundaries of the affected territory and, if for formation or consolidation of a district or districts, the name by which the proposed district is to be known.

[1979 c.558 §11; 2003 c.802 §70]



Section 261.145



Section 261.147 - Resolution to remove territory not served by district; hearing; notice; election on question of removal; effect of removal.

(2) Notice stating the time and place of the hearing shall be published in accordance with ORS 261.161 (1). The hearing may be adjourned from time to time, but shall not exceed four weeks in length. Public testimony shall be taken at the hearing.

(3) Upon conclusion of the public hearing the board may by resolution remove such parcels, or any of them, from the district. The resolution shall become effective 30 days after passage, unless written requests for an election are filed as provided by subsection (4) of this section.

(4) If written requests for an election are filed with the board within 30 days after passage of the resolution by not less than 15 percent of the electors or 100 electors registered in the parcels to be removed, whichever is the lesser number, an election on the question of removal of the parcels described in the resolution shall be held on the next scheduled general or special election date.

(5) The electors eligible to vote in the election described in subsection (4) of this section shall be those electors who reside on the parcels described in the resolution.

(6) From the date of removal, liability of the territory removed from the district for assessments and taxes levied after the date of removal by the district and for bonded and other indebtedness shall be in accordance with ORS 198.880 and 198.882.

[1987 c.824 §3]



Section 261.150



Section 261.151 - Hearing by Director of State Department of Energy on district formation; notice; report by director.

[1979 c.558 §12a; 2003 c.186 §10]



Section 261.155



Section 261.160



Section 261.161 - Hearing by county governing body; notice; determination of boundaries.

(2) Based upon the record of the hearing prescribed in subsection (1) of this section on the proposed boundaries and, if district formation is proposed, the report of the Director of the State Department of Energy under ORS 261.151, the county governing body within 10 days of the last date of hearing shall determine the boundaries of the proposed or established district.

(3) No lands shall be included in the boundaries fixed by the governing body lying outside the boundaries described in the electors’ petition unless the owners of that land request inclusion in writing before the hearing under subsection (1) of this section is completed.

(4) An electors’ petition shall not be denied by a county governing body because of any deficiency in the description of the boundaries of the proposed district, but the county governing body shall correct those deficiencies.

[1979 c.558 §13]



Section 261.165



Section 261.170



Section 261.171 - County governing body to call election; notice; dates.

(2) The notice of the election shall state the purpose of the election, describe in general terms the boundaries of the affected territory and in all other respects comply with the general laws of this state governing the time and manner of holding elections.

(3) The county governing body shall call no more than one election for formation of a district comprising substantially the same area within the same calendar year.

[1979 c.558 §14; 1995 c.712 §96; 2003 c.14 §122; 2003 c.802 §71]



Section 261.175



Section 261.180 - Effect of annexation or consolidation on title to property and indebtedness.

(2) The acceptance of any indebtedness at the election to determine the question of annexation shall not include any indebtedness except such as has been incurred or assumed on account of development or purchase of a utility, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the annexed area.

[Amended by 1991 c.358 §3; 2003 c.802 §72]



Section 261.185



Section 261.190 - Election of first board of directors; qualifications; tenure.

(2) Candidates for the office of director must be electors of this state, must have resided in the proposed district continuously for not less than two years next preceding the date of the election, and must continue to reside in the district during their term of office.

(3) All electors of the proposed district shall have the right to vote for five candidates at the election.

(4) The five candidates receiving the highest number of votes in the area approved by the electors and declared by the county governing body to be a district shall be elected to serve until the first Monday in January after the first regular general election which occurs not less than one year following the election to create the district, and until their successors are elected and qualified.

[Amended by 1973 c.796 §11; 1975 c.598 §4; 1979 c.558 §16; 2003 c.14 §123]



Section 261.195



Section 261.200 - Proclamation of district formation or boundary change; special levy; property owner petition.

______________________________________________________________________________

Whereas at an election duly and regularly held on the ___ day of______, 2___, within ______ County (or ______ Counties), State of Oregon, and within the boundaries of a proposed district as herein described, there was submitted to the electors thereof the question whether or not a people’s utility district should be incorporated as the (here insert name of district) and to give authority to impose a special levy of $_____ under and pursuant to the provisions of ORS chapter 261; and

Whereas at the election so held ___ votes were cast in favor of incorporation, and ___ votes were cast against incorporation; and

Whereas the incorporation of the (here insert name of district) received the affirmative vote of the majority of the votes cast at the election;

Now, therefore, the undersigned hereby does proclaim and declare that all of that part of the State of Oregon, described as (here insert description) has been duly and legally incorporated as the ______ People’s Utility District under and pursuant to the Constitution and laws of the State of Oregon, and the district has the authority to collect the sum of $_____ by special levy against the taxable property within the district.

Chairperson of the County Governing Body.

By ____________

______________________________________________________________________________

(2) The proclamation for annexing a parcel of territory or a city to an existing district or the consolidation of two or more existing districts, or both, shall be adaptations of the above proclamation.

(3) The proclamation of formation, with the notice of boundary change under ORS 308.225, shall be filed by the district with the county assessor of each county in which any portion of the district is situated, who shall thereupon enter the special levy.

(4) Expenditure of the moneys received from the special levy for the purposes stated in the petition for district formation may be made by the district without prior adoption of a budget under ORS 294.305 to 294.520.

(5) Following proclamation of formation of a district, any person whose property has been improperly included within a district, contrary to the provisions of ORS 261.110 (5) or (7), may petition a county governing body to revise the district boundaries to exclude the property. After notice to the district, and a hearing on the petition, the county governing body shall revise the district boundaries to exclude such property as it finds should not have been included within the district under the standards set forth in ORS 261.110 (5) or (7). Upon such findings and boundary revisions a district shall be permitted to refund related taxes paid that are based upon assessments made after January 1, 1978. Boundary revisions shall comply with ORS 308.225. The remedy provided in this subsection shall be available only to persons owning property in districts which were formed after January 1, 1978.

[Amended by 1973 c.796 §13; 1979 c.558 §17; 1981 c.758 §2; 2003 c.14 §124; 2003 c.802 §73]



Section 261.205



Section 261.210 - Payment of election expenses; security deposit.

(2) When formation of a district is initiated by electors’ petition, the county court may require a bond, a cash deposit or other security deposit from the chief petitioners as provided in ORS 198.775.

(3) When preparing the county budget for the fiscal year following an election described in subsection (1) of this section, the county court shall include an item in the budget to reimburse the general fund for the disbursement for the election, unless the costs of the election are paid from a bond, a cash deposit or other security deposit under subsection (2) of this section. This item shall be assessed to and paid by the assessable property of the territory in which the election is held in the same manner that other taxes are assessed and paid.

[Amended by 1983 c.567 §21]



Section 261.215 - When district formed; designation; district as corporation.

[Amended by 2003 c.802 §74]



Section 261.220 - Mandamus to compel performance of its duties by county governing body.

[Amended by 1975 c.647 §19; 1979 c.558 §18]



Section 261.225 - State agencies and private utilities to provide new district certain information.

(2) As requested, the State Department of Energy and the Public Utility Commission of Oregon shall provide copies of records on file pertinent to the operation of a utility system.

(3) As requested, the privately owned utility serving the affected territory shall provide data and records regarding the affected territory including:

(a) Peak load and monthly variations of load required to serve the territory;

(b) Load requirements of various classifications of users;

(c) Gross revenue;

(d) Distribution costs, including operation, maintenance and debt retirement;

(e) Inventory of assets by type and value;

(f) List of customers with customer addresses;

(g) Amount of money loaned to each customer for conservation activity; and

(h) Replacement value of an investor owned utility’s unreimbursed investment in energy efficiency measures and installations within the territory.

[1979 c.558 §15; 1991 c.358 §4]



Section 261.235 - Definitions for ORS 261.235 to 261.255.

(1) "City" means a city organized under the law of California, Idaho, Montana, Nevada, Oregon or Washington and owning and operating an electric light and power system.

(2) "Common facilities" means any property used for the generation, transmission, distribution or marketing of electricity and related goods and services that are owned or operated jointly by a people’s utility district organized under this chapter and at least one other city, district, electric cooperative or person.

(3) "District" means a people’s utility district organized under this chapter or a similar public utility district organized under the law of California, Idaho, Montana, Nevada or Washington.

(4) "Electric cooperative" means a cooperative corporation organized under the law of California, Idaho, Montana, Nevada, Oregon or Washington and owning and operating an electric distribution system.

[1967 c.603 §8; 1979 c.151 §3; 1999 c.865 §38; 2007 c.301 §33; 2007 c.895 §4a]



Section 261.240 - Policy; construction.

(a) Achieve economies of scale in the generation of electricity;

(b) Meet the future power needs of this state and its inhabitants; and

(c) Participate in transactions useful for the development of an efficient system for the transmission and distribution or marketing of electric power and related goods and commodities.

(2) ORS 261.235 to 261.255 shall be construed liberally to effectuate the purposes set out in subsection (1) of this section.

[1967 c.603 §9; 1999 c.865 §39]



Section 261.241 - Membership in electric cooperative or limited liability corporation.

[2007 c.301 §35 and 2007 c.895 §6]



Section 261.245 - Authority of district to acquire interest in power facilities.

[1967 c.603 §10; 1979 c.151 §4; 1999 c.865 §40]



Section 261.250 - District liability; application of moneys; use of power of eminent domain.

(2) A district shall not exercise its power of eminent domain to acquire a then existing thermal power plant or any part thereof.

[1967 c.603 §11; 2007 c.301 §36; 2007 c.895 §7]



Section 261.253 - Restriction on public contract imposing unconditional or unlimited financial obligation on electric utility.

(2) Nothing in subsection (1) of this section is intended to affect provisions of law requiring approval of electors for any particular type of public contract that are in effect on October 15, 1983, or that are later enacted.

(3) Nothing in subsection (1) of this section is intended to conflict with ORS 279C.650 to 279C.670.

(4) This section does not apply to a public contract executed in connection with:

(a) The acquisition of renewable energy certificates;

(b) The acquisition, construction, improvement or equipping of, or the financing of any interest in, a renewable energy facility; or

(c) The acquisition or financing of any interest in electrical capacity needed to shape, firm or integrate electricity from a renewable energy facility.

(5) As used in this section:

(a) "Public contract" includes a contract, note, general obligation bond or revenue bond by which the people’s utility district or city or any subdivision of any of them is obligated to pay for or finance the acquisition of goods, services, materials, real property or any interest therein, improvement, betterments or additions from any funds, including receipts from rates or charges assessed to or collected from its customers.

(b) "Unconditional and unlimited financial obligation" means a public contract containing a provision that the people’s utility district or city that is party to the contract is obligated to make payments required by the contract whether or not the project to be undertaken thereunder is undertaken, completed, operable or operating notwithstanding the suspension, interruption, interference, reduction or curtailment of the output or product of the project.

[1983 c.811 §1; 2003 c.794 §221; 2003 c.802 §75; 2007 c.301 §37]

Note: 261.253 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 261.255 - Use of district money or property; revenue bonds.

[1967 c.603 §12; 1999 c.865 §41]



Section 261.305 - General powers of district.

(1) To have perpetual succession.

(2) To adopt a seal and alter it at pleasure.

(3) To sue and be sued, to plead and be impleaded.

(4) To acquire and hold, including by lease-purchase agreement, real and other property necessary or incident to the business of the districts, within or without, or partly within or partly without, the district, and to sell or dispose of that property; to acquire, develop and otherwise provide for a supply of water for domestic and municipal purposes, waterpower and electric energy, or electric energy generated from any utility, and to distribute, sell and otherwise dispose of water, waterpower and electric energy, within or without the territory of such districts.

(5) To acquire, own, trade, sell or otherwise transfer renewable energy certificates.

(6) To exercise the power of eminent domain for the purpose of acquiring any property, within or without the district, necessary for the carrying out of the provisions of this chapter.

(7) To borrow money and incur indebtedness; to issue, sell and assume evidences of indebtedness; to refund and retire any indebtedness that may exist against or be assumed by the district or that may exist against the revenues of the district; to pledge any part of its revenues; and to obtain letters of credit or similar financial instruments from banks or other financial institutions. Except as provided in ORS 261.355 and 261.380, no revenue or general obligation bonds shall be issued or sold without the approval of the electors. The board of directors may borrow from banks or other financial institutions such sums as the board of directors deems necessary or advisable. No indebtedness shall be incurred or assumed except for the development, purchase and operation of electric utility facilities or for the purchase of electricity, electrical capacity or renewable energy certificates.

(8) To exercise the powers otherwise granted to districts by ORS 271.390.

(9) To levy and collect, or cause to be levied and collected, subject to constitutional limitations, taxes for the purpose of carrying on the operations and paying the obligations of the district as provided in this chapter.

(10) To make contracts, to employ labor and professional staff, to set wages in conformance with ORS 261.345, to set salaries and provide compensation for services rendered by employees and by directors, to provide for life insurance, hospitalization, disability, health and welfare and retirement plans for employees, and to do all things necessary and convenient for full exercise of the powers herein granted. The provision for life insurance, hospitalization, disability, health and welfare and retirement plans for employees shall be in addition to any other authority of people’s utility districts to participate in those plans and shall not repeal or modify any statutes except those that may be in conflict with the provision for life insurance, hospitalization, disability, health and welfare and retirement plans.

(11) To enter into contracts with any person, any public or private corporation, the United States Government, the State of Oregon, or with any other state, municipality or utility district, and with any department of any of these, for carrying out any provisions of this chapter.

(12) To enter into agreements with the State of Oregon or with any local governmental unit, utility, special district or private or public corporation for the purpose of promoting economic growth and the expansion or addition of business and industry within the territory of the people’s utility district. Before spending district funds under such an agreement, the board of directors shall enter on the written records of the district a brief statement that clearly indicates the purpose and amount of any proposed expenditure under the agreement.

(13) To fix, maintain and collect rates and charges for any water, waterpower, electricity or other commodity or service furnished, developed or sold by the district.

(14) To construct works across or along any street or public highway, or over any lands which are property of this state, or any subdivision thereof, and to have the same rights and privileges appertaining thereto as have been or may be granted to cities within the state, and to construct its works across and along any stream of water or watercourse. Any works across or along any state highway shall be constructed only with the permission of the Department of Transportation. Any works across or along any county highway shall be constructed only with the permission of the appropriate county court. Any works across or along any city street shall be constructed only with the permission of the city governing body and upon compliance with applicable city regulations and payment of any fees called for under applicable franchise agreements, intergovernmental agreements under ORS chapter 190 or contracts providing for payment of such fees. The district shall restore any such street or highway to its former state as near as may be, and shall not use the same in a manner unnecessarily to impair its usefulness.

(15) To elect a board of five directors to manage its affairs.

(16) To enter into franchise agreements with cities and pay fees under negotiated franchise agreements, intergovernmental agreements under ORS chapter 190 and contracts providing for the payment of such fees.

(17) To take any other actions necessary or convenient for the proper exercise of the powers granted to a district by this chapter and by section 12, Article XI of the Oregon Constitution.

[Amended by 1953 c.627 §2; 1957 c.334 §1; 1979 c.558 §19; 1985 c.474 §1; 1987 c.245 §4; 1993 c.97 §1; 1995 c.333 §15; 2003 c.802 §76; 2007 c.301 §38; 2007 c.895 §9]



Section 261.310 - Irrigation, drainage, other districts given power of utility district in certain cases.

(2) Drainage districts qualifying under the provisions of this chapter may elect additional directors to make a board of five directors.

[Amended by 1979 c.558 §20; 1983 c.83 §33; 2003 c.802 §77]



Section 261.315 - Acquisition of distribution facilities outside district.

(2) When a district desires to acquire facilities outside its boundaries for distribution of electric energy, the board of directors shall pass a resolution declaring that purpose, specifying the facilities that it desires to acquire and describing the boundaries of the territory served by the facilities so as to include all those receiving service or can be reasonably served through the facilities.

(3) A certified copy of the resolution shall be filed with the county governing body. Within 90 days thereafter, the county governing body shall designate the boundaries of the territory served by the facilities, and certify the boundaries to the counties in which they are located. The county governing body shall at the same time notify each of the counties of the call of an election for the purpose of authorizing acquisition of the facilities. This certification and notification shall be given to the county clerks of the respective counties. The notice shall state the time of the election and contain a ballot title stated in clear and concise language.

(4) The provisions of ORS 261.200 shall be complied with insofar as applicable. Ballots cast by electors of cities shall be separately kept and counted for each city.

[Amended by 1973 c.796 §13a; 1979 c.558 §21; 1983 c.83 §34; 2003 c.802 §78]



Section 261.320



Section 261.325 - Acquisition of water rights.

[Amended by 1955 c.707 §34; 1979 c.54 §1; 1979 c.558 §22]



Section 261.327 - Acquisition of distribution facilities of private utility; compensation for energy efficiency measures.

[1991 c.358 §7]



Section 261.330 - District water right appropriation exclusive if not excessive.

[Amended by 1955 c.707 §35; 2003 c.576 §407; 2003 c.802 §79]



Section 261.335 - Districts subject to public contracting and purchasing requirements.

(2) The public contracting and purchasing requirements of ORS 279.835 to 279.855, 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B do not apply to contracts entered into by districts for the acquisition, construction, improvement or equipping of a renewable energy facility or for the purchase or sale of electricity, electrical capacity or renewable energy certificates.

[Amended by 1957 c.334 §2; 1961 c.409 §1; 1985 c.474 §5; 2003 c.794 §222; 2007 c.301 §39; 2007 c.895 §10]



Section 261.340



Section 261.345 - Employment of labor; pay and conditions; agreements; rights of previous employees of private utility.

(2) The minimum scale of wages to be paid by a people’s utility district or by any contractor or subcontractor for such district shall be not less than the prevailing wage for the character of work in the same trade in the largest city having a population of 5,000 or more in the district, or if there is none, the nearest to the district.

(3) The board of directors of any utility district may negotiate, sign and maintain collective bargaining agreements concerning employment, rates of pay and working conditions with the representatives of its employees. Notice in writing of any intended change in rates of pay, or working conditions, or both, shall be given in accordance with the provisions of the agreements. The provisions of ORS 243.650 to 243.782 shall govern the negotiation of a collective bargaining agreement and any changes to an existing agreement. The mutual rights and obligations of the board and the employees or their representatives shall be those provided under ORS 243.650 to 243.782.

(4) Whenever any district acquires any utility which at the time of acquisition is in private ownership:

(a) The district shall, within financial and organizational limitations, offer employment to all employees of the private utility whose work primarily served the affected territory.

(b) Where the employees of the private utility are, at the time of acquisition, covered by any collective bargaining contract, plan for individual annuity contracts, retirement income policies, group annuity contract or group insurance for the benefit of employees, the district shall maintain any benefits or privileges that employees of the acquired utility would receive or be entitled to had the acquisition not occurred by:

(A) Assuming for one year all of the rights, obligations and liabilities of the acquired private utility in regard to that collective bargaining contract or plan for the employees covered thereby at the time of acquisition; or

(B) Substituting a similar plan or contract under an agreement with a majority of the affected employees.

(c) The district may pay all or part of the premiums or other payments required under paragraph (b) of this subsection out of the revenue derived from the operation of its properties.

(d) The district shall recognize the collective bargaining agent of the employees if the district retains a majority of the employees of the private utility working in the affected territory.

[Amended by 1979 c.558 §23; 1985 c.474 §2; 2003 c.794 §223]



Section 261.348 - Transactions for production, supply or delivery of electricity; financial products contracts.

(a) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

(b) Is intended or useful for any purpose other than the production, supply or delivery of electricity on a cost-effective basis.

(2) Nothing in subsection (1) of this section prohibits a people’s utility district or a municipal electric utility from entering into any transaction for the acquisition, construction, improvement or equipping of a renewable energy facility or for the purchase or sale of electricity, electrical capacity or renewable energy certificates.

[1999 c.683 §1; 2007 c.301 §40; 2007 c.895 §11]

Note: 261.348 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 261.350 - Agreements for use of excess district facilities.

[Amended by 1981 c.758 §3]



Section 261.355 - Procedure for issuance and sale of revenue bonds.

(2) All revenue bonds issued and sold under this chapter shall be so conditioned as to be paid solely from that portion of the revenues derived by the district from the sale of water, waterpower and electricity, or any of them, or any other service, commodity or facility which may be produced, used or furnished in connection therewith, remaining after paying from those revenues all expenses of operation and maintenance, including taxes.

(3) Notwithstanding subsection (1) of this section and subject to subsection (4) of this section, any district may, by a duly adopted resolution of its board, issue and sell revenue bonds for the purpose of financing betterments and extensions of the district, including renewable energy facilities or the purchase or sale of electricity, electrical capacity or renewable energy certificates, but the amount of revenue bonds so issued shall be limited to the reasonable value of the betterments and extensions plus an amount not to exceed 10 percent thereof for administrative purposes. Revenue bonds shall not be issued and sold for the purpose of acquiring an initial utility system or acquiring property or facilities owned by another entity that provides electric utility service unless:

(a) The acquisition is a voluntary transaction between the district and the other entity that provides electric utility service; or

(b) The electors within the district have approved issuance of the bonds by a vote.

(4) Not later than the 30th day prior to a board meeting at which adoption of a resolution under subsection (3) of this section will be considered, the district shall:

(a) Provide for and give public notice, reasonably calculated to give actual notice to interested persons including news media which have requested notice, of the time and place of the meeting and of the intent of the board to consider and possibly adopt the resolution; and

(b) Mail to its customers notice of the time and place of the meeting and of the intent of the board to consider and possibly adopt the resolution.

(5) Except as otherwise provided in this section, any authorizing resolution adopted for the purposes of subsection (3) of this section shall provide that electors residing within the district may file a petition with the district asking to have the question of whether to issue such bonds referred to a vote.

(6) If within 60 days after adoption of a resolution under subsection (3) of this section the district receives petitions containing valid signatures of not fewer than five percent of the electors of the district, the question of issuing the bonds shall be placed on the ballot at the next date on which a district election may be held under ORS 255.345 (1).

(7) When petitions containing the number of signatures required under subsection (6) of this section are filed with the district within 60 days after adoption of a resolution under subsection (3) of this section, revenue bonds shall not be sold until the resolution is approved by a majority of the electors of the district voting on the resolution.

(8) Any district issuing revenue bonds may pledge that part of the revenue which the district may derive from its operations as security for payment of principal and interest thereon remaining after payment from such revenues of all expenses of operation and maintenance, including taxes, and consistent with the other provisions of this chapter.

(9) Prior to any district board taking formal action to issue and sell any revenue bonds under this section, the board shall have on file with the secretary of the district a certificate executed by a qualified engineer that the net annual revenues of the district, including the property to be acquired or constructed with the proceeds of the bonds, shall be sufficient to pay the maximum amount that will be due in any one fiscal year for both principal of and interest on both the bonds then proposed to be issued and all bonds of the district then outstanding.

(10) Except as otherwise provided in this section, the district shall order an election for the authorization of revenue bonds to finance the acquisition or construction of an initial utility system, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the proposed district, as early as practicable under ORS 255.345 after filing the certificate required under subsection (9) of this section. An election for the authorization of revenue bonds to finance the acquisition or construction of an initial utility system shall be held no more than twice in any one calendar year for any district. In even-numbered years no election shall be held on any other date than the date of the primary election or general election.

(11) A district may issue revenue bonds under ORS 287A.150 without an election authorizing the issuance, except that revenue bonds shall not be issued under ORS 287A.150 for the purpose of acquiring an initial utility system or acquiring property or facilities owned by another entity that provides electric utility service unless:

(a) The acquisition is a voluntary transaction between the district and the other entity that provides electric utility service; or

(b) The electors within the district have approved issuance of the bonds by a vote.

[Amended by 1959 c.548 §1; 1979 c.558 §24; 1987 c.267 §71; 1991 c.358 §5; 1991 c.572 §§1,2; 1995 c.79 §91; 1995 c.712 §97; 2003 c.14 §125; 2007 c.301 §41; 2007 c.783 §232c; 2007 c.895 §12a]



Section 261.360 - Authority to issue general obligation bonds.

(2) The general obligation bonds of the district outstanding at any time shall not exceed two and one-half percent (0.025) of the real market value of all taxable property within the limits of the district.

(3) General obligation bonds may be made payable primarily from and secured by a lien on and pledge of the revenues derived by the district from its operations remaining after paying from such revenues all expenses of operation and maintenance, and secondarily from taxes.

[Amended by 1959 c.548 §2; 1967 c.293 §24; 1983 c.83 §35; 1987 c.267 §72; 1991 c.459 §356; 1993 c.18 §45; 1995 c.712 §98; 2003 c.14 §126]



Section 261.365 - Bond requirements.

(2) Such bonds may be issued from time to time, shall be of such denominations, and shall run for a period not exceeding 40 years, all as the board of directors may determine.

(3) Every issue of bonds shall be in serial form, with definite maturities, and shall mature in annual or semiannual installments. The first installment of principal shall fall due and be payable not later than five years, and the last installment not later than 40 years, after the date of issue. The combined installments of principal and interest due each year during such period shall be in such amounts as the board of directors may determine so as to permit maturity in accordance with anticipated revenues.

(4) All such bonds, at the discretion of the board of directors, shall contain provisions for call and redemption by the district of all or any part of the issue, at the option of the district, on any interest-paying date after the date of issuance, upon payment of the principal and accrued interest to the date of call.

(5) The bonds shall be signed on behalf of the district by its president or chairperson and be countersigned by its secretary. The seal of the district shall be affixed to each bond, but not to the coupon. The coupon, in lieu of being signed, may have printed thereon the facsimile signature of such officers.

(6) The bonds shall be payable at a place therein named, to their bearer or registered holder in the principal amount named therein, at maturity thereof, in lawful money of the United States, at the rate per annum therein named, payable semiannually on such dates as the board of directors may determine, in accordance with the tenor and terms of interest coupons thereto attached.

[Amended by 1957 c.334 §3; 1969 c.76 §1; 1971 c.392 §1; 1981 c.94 §13]



Section 261.370



Section 261.371 - Authority to issue and sell revenue bonds.

[1975 c.642 §7 (enacted in lieu of 261.370); 1979 c.558 §25; 1981 c.584 §1; 2007 c.783 §82]



Section 261.375 - Election to authorize district bond issue.

(2) At the election the notice and ballots shall contain a statement of the amount of bonds to be voted on and the purpose for which the bonds are to be used. If a majority of those voting on the question vote "yes," the board of directors is authorized to issue bonds of the character and in the amount designated by the election ballot.

[Amended by 1973 c.796 §14; 1975 c.598 §5; 1979 c.558 §26; 1991 c.572 §5]



Section 261.380 - Refunding district indebtedness.

(2) The issuance and sale of refunding bonds, the maturity dates and other details thereof, the rights of the holders thereof, and the duties of the board with respect thereto, shall be governed by ORS 261.305 and 261.355 to 261.375 in so far as they are applicable. Bonds may be issued and sold to refund bonds issued pursuant to this chapter, including bonds outstanding on April 10, 1951, and to refund bonds issued for refunding purposes under authority of this chapter.



Section 261.385 - Levy and collection of taxes for certain purposes.

(2) No part of such taxes shall be levied and collected for the purpose of paying either principal or interest, or both, on any revenue bonds issued by the district.

(3) In the event of inadequacy of the revenues of the district to pay the costs of operation and maintenance thereof and the principal of and interest on the bonds of the district promptly as the bond principal and interest obligations respectively become due and payable, neither this limitation nor any other limitation in this chapter restricts or impairs the right of the district to levy ad valorem taxes against all property within the district taxable for its purposes in order to provide funds with which to pay the general obligation bond principal and interest when due.

(4) Any utility district created prior to June 14, 1941, may levy taxes as in this section provided for the same term and under the same conditions as would be applicable to districts organized after that date.

[Amended by 1963 c.9 §5; 1991 c.459 §357]



Section 261.390 - Property taxable; time and manner of tax levy and collection.



Section 261.405 - Board of directors; election; qualifications.

(2) Upon formation of a district, annexation, consolidation, merger and after each decennial United States Census, the board of directors shall by ordinance divide the district into five subdivisions, as nearly equal in population as possible, and where practicable fix the boundaries in conformance with adjacent precinct boundaries. One director shall be elected from each of the five subdivisions.

(3) Directors shall be electors, shall reside in the subdivision from which they are respectively nominated and elected and shall have resided in the district continuously for two years immediately preceding the date of their election as directors.

[Amended by 1977 c.210 §1]



Section 261.410 - Nomination and election of directors of established districts.

(2) Nominating petitions must be furnished by the district.

[Amended by 1973 c.796 §15; 1975 c.598 §6; 1989 c.503 §30; 2003 c.14 §127]



Section 261.415 - Vacancy in office of director.

(a) Upon the failure of the person elected or appointed to the office to qualify for it not later than 30 days after the time the term of office commences;

(b) Upon the occurrence of any event listed in ORS 236.010; or

(c) Upon the incumbent’s absence from meetings of the board for 60 days without the consent of the board and upon the declaration by the board of the vacancy.

(2) Vacancies in the office of director occurring between elections shall be filled by the remaining members of the board, but when a vacancy exists for 30 days, or if the office is considered or declared vacant under subsection (1)(a) or (b) of this section, the Governor may fill the vacancy.

(3) Any person appointed to fill such vacancy by the board or the Governor shall hold office until the next general election and until a successor is elected and qualified.

[Amended by 1959 c.142 §1; 1969 c.669 §4; 1989 c.503 §31; 2003 c.14 §128]



Section 261.420 - Terms of office of directors.

[Amended by 1973 c.796 §16; 1975 c.598 §7; 1989 c.503 §32; 2003 c.14 §129]



Section 261.425 - Officers of board.

(2) The treasurer shall be custodian of all funds of the district, and pay them out only on order of the board.

[Amended by 1967 c.451 §20; 1969 c.345 §3]



Section 261.430 - Board meetings.

(2) The board of directors shall adopt rules to govern its meetings.

(3) All legislative sessions of the board of directors, whether regular or special, shall be open to the public.



Section 261.435



Section 261.440



Section 261.445 - Appointment and removal of district manager; qualifications; salary; acting manager; powers and duties.

(2) In case of absence or temporary disability of the manager, the board shall designate some competent person as acting manager.

(3) The manager shall be chief administrative officer of the people’s utility district, shall have control of administrative functions of the district and shall be responsible to the board for efficient administration of all affairs of the district placed in charge of the manager. The manager may attend meetings of the board and its committees and take part in discussion of any matters pertaining to duties of the department, but shall have no vote. The manager shall:

(a) Carry out orders of the board to see that all laws of this state pertaining to matters within the functions of the department are duly enforced.

(b) Keep the board advised as to the financial condition and needs of the district.

(c) Prepare an annual estimate for the ensuing fiscal year of the probable expenses of the department, and recommend to the board what development work should be undertaken, and any extensions and additions which should be made during the ensuing fiscal year, with an estimate of the costs of such development work, extensions and additions.

(d) Certify to the board all bills, allowances and payrolls, including claims due contractors of public works.

(e) Recommend to the board salaries of the employees of the office of the manager, and a scale of salaries or wages to be paid for different classes of service required by the district.

(f) Hire and discharge clerks, laborers and other employees under direction of the manager.

(g) Perform such other duties as may be imposed upon the manager by the board.

(4) The manager shall not contribute any money in aid of or in opposition to the election of any candidate for people’s utility district director, or advocate or oppose any such election.



Section 261.450



Section 261.455



Section 261.460 - Legislative function of board.

(2) All legislative acts of the board shall be expressed in written resolutions or ordinances. Every ordinance enacted by the board shall be preceded by an enacting clause substantially as follows: "Be It Enacted by the ______ People’s Utility District" and shall be voted upon by an "aye" and "nay" vote. All ordinances except emergency ordinances shall require affirmative votes of a majority of the board at a regular meeting or an adjourned regular meeting.

(3) All ordinances except emergency ordinances shall be subject to the referendum and shall become effective 30 days after the date of their passage, unless a later date is fixed in the ordinance itself, in which event they shall take effect at the later date.

(4) Emergency ordinances shall contain the statement that an emergency exists and specify with distinctness the facts and reasons constituting the emergency. The unanimous vote of all members of the board present is necessary to pass any emergency ordinance and no such ordinance shall be passed with less than four directors present.



Section 261.465 - Board supervision and regulation of district utilities; fixing rates.

(2) Rates so fixed shall be sufficient to accomplish the following purposes:

(a) For proper operation and maintenance of the property or facilities owned by the district.

(b) To pay all taxes which may be levied upon property owned by the district or which it may be required to pay out of its gross revenues.

(c) For payment of principal and interest of all bonds, warrants or obligations of any character in accordance with terms and provisions thereof respecting time, manner and amount of payment.

(d) For payment of any other indebtedness or obligations which the district may be obligated to pay.

(e) To establish and maintain any special funds which the district has obligated itself to create for the purpose of paying bond issues or other obligations.



Section 261.470 - Accounting system adopted by board; annual reports; annual audit.

(2) The board shall file with the Director of the State Department of Energy and with the county clerk of each county included within the boundaries of the district an annual report in the form required by the Federal Energy Regulatory Commission.

(3) An annual audit shall be made in the manner provided in ORS 297.405 to 297.555. A copy of such audit shall be filed with each county clerk of the county in which the district or any portion of the boundaries of the district is located, and in the office of the Secretary of State and in the office of the Director of the State Department of Energy, where it shall remain a public record.

[Amended by 1953 c.354 §2; 1977 c.774 §16; 1979 c.286 §3; 1985 c.474 §4]



Section 261.505



Section 261.510



Section 261.515



Section 261.605 - Testing validity of certain commission and board proceedings.

(a) Any action or proceeding of the county governing body proclaiming the creation of the district, or declaring the result of any general or special election therein.

(b) The proceedings of the board and district providing for and authorizing issue and sale of bonds of the district, whether such bonds or any of them have or have not been sold or disposed of.

(c) Any order of the board levying a tax.

(d) The legality of the authorization of any contract with the United States and the validity of such contract, whether or not it has been executed.

(2) All proceedings of the district may be judicially examined and determined in one special proceeding, or any part thereof may be separately examined and determined by the court.

[Amended by 1979 c.558 §27]



Section 261.610 - Nature of proceeding; notice; appearance to contest; court determinations.

(2) The jurisdiction of the district and of electors therein shall be obtained by publication of notice directed to the district, and to the electors individually. The notice shall be served on all parties in interest by publication thereof for at least once a week for three successive weeks in some newspaper of general circulation published in the county where the proceeding is pending. Jurisdiction shall be complete within 10 days after the full publication of the notice as provided in this section.

(3) Any person interested may at any time before the expiration of such 10 days appear and contest the validity of the proceeding, or of any of the acts or things therein enumerated.

(4) The proceedings shall be speedily tried and judgment rendered declaring the matter so contested to be either valid or invalid.

(5) Any order or judgment in the course of the proceeding may be made and rendered by the judge of the circuit court in vacation. For the purpose of any such order or judgment, the court shall be deemed at all times in session and the act of the judge in making such order or judgment shall be the act of the court.

[Amended by 1979 c.284 §126]



Section 261.615 - Appeal to Court of Appeals.

[Amended by 1979 c.562 §9; 2003 c.576 §408]



Section 261.620 - Guidance for court determination.



Section 261.625 - Costs of proceeding.



Section 261.630 - Institution of proceeding by elector; directors as parties; notice.

(2) In such proceedings the board of directors shall be made parties defendant. Service of summons shall be made on the members of the board personally if within the county where the district or any part thereof is situated. As to any directors not within such county, service may be had by publication of summons for a like time and in like manner as provided by ORS 261.610. Service shall be deemed complete within 10 days from the date of personal service within the county and within 10 days from the date of completion of the publication, as the case may be.

(3) Such proceedings shall be tried and determined in the same manner as proceedings brought by the district itself.



Section 261.635 - Procedure exclusive.

[Amended by 1979 c.558 §28; 1983 c.85 §36]



Section 261.705 - Authority to dissolve district; vote authorizing dissolution.

[Amended by 1987 c.824 §1]



Section 261.710 - Call of election; effect of favorable vote.

(2) The petition shall be referred to the county clerk of each county wherein the district or any part thereof is located. The county clerk of each of such counties shall examine the purported signatures on the petition of electors of the county and shall certify as to the regularity and sufficiency thereof. Where the district is located in more than one county, the certificate of the county clerk of each county as to the regularity of the signatures on the petition shall be filed with the Secretary of State, who shall accept the certificates by the county clerks as to the regularity of the signatures, and based thereon, shall certify as to the sufficiency of all signatures on the petition. Whenever a dissolution petition has been certified as sufficient, the certificate of sufficiency with copy of the petition shall be transmitted to the directors of the district, who shall immediately call an election to be held concurrently with a primary election or general election.

(3) If a majority of the electors of the district, voting at the election, votes in favor of dissolution, the directors shall issue their proclamation dissolving the district and shall file the proclamation in the office of the county clerk of the county wherein the district is located.

(4) The district shall thereafter continue to exist solely for the purpose of settling its affairs as provided in ORS 261.715 to 261.730.

[Amended by 1973 c.796 §18; 1983 c.83 §37; 1989 c.174 §4; 1995 c.712 §99; 2003 c.14 §130]



Section 261.715 - Directors as trustees.



Section 261.720 - Inventory and sale of district property.



Section 261.725 - Disposal of sale proceeds.

(2) If, after payment of all debts of the district, there remain any surplus funds to the credit of the district, such funds shall be turned over to the county treasurer of each county in which the district may be located, to become a part of the general fund of the county in the proportion that the assessed value of the property within the boundaries of the district in such county bears to the total assessed value of all property within the boundaries of the district as determined by the last assessment rolls.



Section 261.730 - Disposal of district books and records; termination of corporate existence.



Section 261.900 - Construction.

(2) When ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section come in conflict with any provision, limitation or restriction in any other law, ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section shall govern and control.

[1979 c.558 §29]

Note: 261.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 262 - JOINT OPERATING AGENCIES FOR ELECTRIC POWER

Section 262.005 - Definitions for ORS 262.015 to 262.105.

(1) "Electric cooperative" means a cooperative corporation owning and operating an electric distribution system.

(2) "Joint operating agency" means an agency organized by three or more cities or people’s utility districts under the laws of this state for the purposes and according to ORS 262.005 to 262.105.

(3) "Privately owned electric utility company" means an electric utility operated for profit and subject to regulation by the Public Utility Commission of Oregon or the equivalent officer or commission of any other state.

(4) "Utility properties" means a plant, works or other property used for development, generation, storage, distribution or transmission of electricity. "Utility properties" does not include facilities for uranium refining, processing or reprocessing.

[1973 c.722 §1; 2005 c.22 §190; 2007 c.301 §42; 2007 c.895 §13]



Section 262.010



Section 262.015 - Authority for joint operating agency formation; powers.

(2) A joint operating agency may participate with other publicly owned utilities, including other joint operating agencies, or with electric cooperatives, or with privately owned electric utility companies, or with any combination thereof, for any purpose set forth in subsection (1) of this section, whether such agencies or utilities are organized or incorporated under the laws of this state or any other jurisdiction. However, no joint operating agency may act alone or as the managing participant to acquire, construct, own or operate utility properties.

(3) Joint operating agencies, cities, people’s utility districts and privately owned utilities, or combinations thereof, may participate in joint ownership of common facilities in accordance with ORS 225.450 to 225.490 or 261.235 to 261.255.

[1973 c.722 §2; 2007 c.301 §43; 2007 c.895 §14]



Section 262.020



Section 262.025 - Procedure for joint operating agency formation.

(1) The legislative body of each city and people’s utility district desiring to form and be a member of a joint operating agency shall adopt an ordinance declaring their intention and authorizing formation and membership. The ordinance shall be effective only if submitted to the electors of the city or people’s utility district voting on the ordinance at any general election or at a special election called for that purpose. The ordinance shall include:

(a) A statement of the purpose or purposes for which the joint operating agency is to be formed.

(b) A finding by the legislative body that the formation of a joint operating agency is necessary or desirable in order to plan for and provide an adequate supply of electric energy to meet the needs of the customers of publicly owned utilities in Oregon.

(c) A statement of the projected energy loads and resources relied upon by the legislative body to support such finding.

(d) A general description of the means by which the joint operating agency proposes to accomplish its purposes, including a description of any specific utility properties then identified as a proposed activity of the joint operating agency.

(e) A statement of the financial contribution, if any, to be made by the city or district to the joint operating agency at the time of organization as a condition of membership.

(2) Upon such approval of such an ordinance or ordinances, each such city and district shall file with the director an application to form and be a member of a joint operating agency. The application shall:

(a) State the proposed name of the operating agency, the proposed address of its principal business office, and the purpose or purposes for which it is to be formed;

(b) Contain a certified copy of the ordinance of each applicant city and district as approved by the electors; and

(c) State generally how the joint operating agency proposes to accomplish its purposes.

(3) The director shall cause notice of an application to be published forthwith in the bulletin referred to in ORS 183.360. Such notice shall:

(a) Summarize fairly the contents of the application;

(b) Fix a date not less than 20 nor more than 30 days after the date of publication prior to which interested parties may submit in writing any data, views, or arguments with respect to the application; and

(c) Fix a date not less than 30 nor more than 60 days after the date of publication for the entry of an order approving or disapproving an application.

(4) In considering the application, the director shall give full and fair consideration to all data, views and arguments submitted on behalf of the applicants or any other interested person.

(5) On or before the date fixed in subsection (3)(c) of this section, the director shall enter an order establishing the joint operating agency in accordance with the application if the director finds (a) that the statements set forth in the application are substantially correct; (b) that formation of the proposed joint operating agency is necessary or desirable to plan for or provide an adequate supply of electric energy to meet the needs of the customers of publicly owned utilities in Oregon; and (c) that adequate provision has been or can be made for financing the activities of the joint operating agency. The joint operating agency shall be established as of the date of such order.

(6) If the director finds that the application is not in the required form or that additional data is required to support the application, the director shall enter an order so finding. Such an order shall not preclude the applicants from filing a revised application based upon the same approved ordinances.

(7) If the director does not enter an order as authorized under subsection (5) or (6) of this section within 60 days after the date of publication, the application shall be considered approved, and the joint operating agency shall be established as of such 60th day.

(8) A joint operating agency, organized as provided by this section shall have all of the powers and responsibilities contained in ORS 262.005 to 262.105.

(9) Any party who has joined in filing an application in accordance with this section, or who has filed timely objections to such application, and who feels aggrieved by any finding or order of the director shall have the right of judicial review pursuant to ORS 183.480.

[1973 c.722 §3; 2003 c.186 §11]



Section 262.030



Section 262.035 - Power of agency to require financial contributions from members restricted; members contracting with agency for services.

(2) No member of a joint operating agency shall be required to obligate all or any portion of its revenues to a joint operating agency solely because of its membership.

(3) A member may, whenever authorized by its utility board if there is one and, if there is no utility board, by its legislative body, enter into contracts with the joint operating agency to purchase capacity, energy or services and, as a part of such contracts, may agree to pay to the joint operating agency such consideration and to provide such security as it may determine advisable.

[1973 c.722 §4]



Section 262.040



Section 262.045 - Procedure for modification of or withdrawal from agency membership.

(2) Upon the affirmative vote of a majority of the members of the joint operating agency, as evidenced by resolutions adopted by their respective legislative bodies and filed with the joint operating agency, an application for membership shall be accepted. As a condition of approving such an application, the members of a joint operating agency may require the applicant to make contributions or commitments to place the applicant in substantial parity with the existing members.

(3) A member may not withdraw from a joint operating agency, nor may a joint operating agency be dissolved, while the agency has outstanding revenue obligations for which repayment provision has not been made. When a joint operating agency has no such outstanding revenue obligations:

(a) Any member may withdraw from the joint operating agency, but will thereby forfeit any and all rights and interests which it may have in the agency and the assets thereof unless the remaining members, by resolution of their respective legislative bodies and filed with the joint operating agency, unanimously consent otherwise; however, a member may not withdraw if, following its withdrawal, the joint operating agency would have less than three members. Any withdrawing member shall remain fully liable and responsible for all contractual obligations incurred by it to the joint operating agency during the period of its membership according to the terms of such obligations.

(b) The joint operating agency may be dissolved by the unanimous agreement of the members, as evidenced by resolutions adopted by their respective legislative bodies and filed with the joint operating agency. After provision has been made for the payment of all of the dissolved agency’s debts and obligations, the members shall hold its remaining assets as tenants in common.

[1973 c.722 §5]



Section 262.055 - Management of agency; directors; officers; meetings.

(2) Each director of a joint operating agency shall act as a representative of the appointing member and shall report to and be bound by the policy decisions of the utility board or legislative body thereof, as the case may be.

(3) The board of the joint operating agency shall adopt rules for calling and conducting its meetings and carrying out its business and shall adopt an official seal. All proceedings of the board shall be by motion or resolution, and shall be recorded in the minute book of the board which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business; however, no motion or resolution shall be adopted unless the directors voting are entitled to cast a majority of the votes of all members of the joint operating agency.

(4) At all meetings of the board, each member city and district shall have one vote by virtue of its membership. The board of directors of a joint operating agency shall provide by resolution for voting procedures which shall take into account the relative population of the members, together with their contributions to and energy purchases from the joint operating agency, and which shall provide that the interests of smaller members will be effectively represented.

(5) The board of directors shall elect a president, vice president and secretary, who shall serve at the pleasure of the board. The officers shall perform the duties delegated to them by the board.

(6) The board of directors shall appoint a treasurer, and may appoint such other officers, agents and employees as it considers appropriate and necessary to accomplish the purposes of the joint operating agency, and may provide for their compensation, and for the duties of such other officers, agents and employees. The board may appoint trustees, paying agents, depositories and similar agents within or without the State of Oregon.

(7) All meetings of the board of directors, except meetings on matters involving the management of employees, and other labor matters, shall be open to the public.

[1973 c.722 §6]



Section 262.065 - Duties of agency treasurer; disposition of funds; accounting system; reports; audit; appointment and duties of agency manager.

(2) The board may delegate to the treasurer standing authority to make payments of routine expenses as defined by the board.

(3) Before the treasurer enters upon the treasurer’s duties, the treasurer shall give bond or an irrevocable letter of credit to the joint operating agency in an amount which the board finds by resolution will protect the agency against loss, conditioned for the faithful discharge of duties and further conditioned that all funds which the treasurer receives as treasurer will be faithfully kept and accounted for. Any letter of credit shall be issued by an insured institution, as defined in ORS 706.008. The amount of the treasurer’s bond may be increased or decreased from time to time as the board may by resolution direct. The surety on any such bond shall be a corporate surety authorized to do business in this state. The premiums on the bond or the fee for issuing the letter of credit of the treasurer shall be paid by the joint operating agency.

(4) All moneys of the joint operating agency shall be deposited by the treasurer in depositories designated by the board of directors, with such security as may be prescribed by the board. The treasurer shall establish a general fund and such special funds as may be created by the board, to which the treasurer shall credit all funds of the joint operating agency as the board by motion or resolution may direct.

(5)(a) The board shall adopt the uniform system of accounts prescribed from time to time by the Federal Energy Regulatory Commission and require that accounting for receipts and disbursements for the joint operating agency be accomplished in accordance with the uniform system of accounts.

(b) The board shall file with the Director of the State Department of Energy an annual report in the form required by the Federal Energy Regulatory Commission.

(c) An annual audit shall be made in the manner provided in ORS 297.405 to 297.555. A copy of such audit shall be filed in the office of the Secretary of State and in the office of the Director of the State Department of Energy.

(6)(a) The board of each joint operating agency may appoint a manager. The manager shall be appointed for such term and receive such salary as the board shall fix by resolution. Appointments and removals of the manager shall be by resolutions adopted by a majority vote.

(b) In case of absence or temporary disability of the manager, the board shall designate an acting manager.

(c) The manager shall be chief administrative officer of the joint operating agency, shall have control of the administrative functions of the joint operating agency and shall be responsible to the board for efficient administration of all affairs of the joint operating agency placed in the manager’s charge. The manager may attend meetings of the board and its committees and take part in discussion of any matters pertaining to the manager’s duties, but shall have no vote. The manager shall:

(A) Carry out orders of the board and see that all laws of this state pertaining to matters within the functions of the joint operating agency are duly enforced;

(B) Keep the board advised as to the financial condition and needs of the joint operating agency;

(C) Prepare an annual estimate for the ensuing fiscal year of the probable expenses of the joint operating agency, and recommend to the board what development work should be undertaken, and any extensions and additions which should be made during the ensuing fiscal year, with an estimate of the costs of such development work, extensions and additions;

(D) Certify to the board all bills, allowances and payrolls, including claims due contractors of public works;

(E) Recommend to the board appropriate salaries of the employees of the office, and scale of salaries or wages to be paid for different classes of service required by the joint operating agency;

(F) Hire and discharge clerks, laborers and other employees under the manager’s direction; and

(G) Perform such other duties as may be imposed by the board.

[1973 c.722 §7; 1977 c.774 §17; 1979 c.286 §4; 1991 c.331 §51; 1997 c.631 §430; 2001 c.104 §80]



Section 262.075 - Agency as state political subdivision; eminent domain powers; financial transaction powers.

(2) A joint operating agency shall have the power to acquire, hold, sell and dispose of real and other property, within or without this state, which the board of directors in its discretion finds reasonably necessary or incident to the generation, transmission and marketing of electricity, electrical capacity or renewable energy certificates. However, such an agency shall not acquire or operate any facilities for the distribution of electricity.

(3) A joint operating agency shall have the power of eminent domain which it may exercise for the purpose of acquiring property; however, a joint operating agency shall not condemn any properties owned by a publicly or privately owned utility which are being used for the generation or transmission of electricity or are being developed for such purposes with due diligence, except to acquire a right of way to cross such properties in a manner which will not interfere with the use thereof by the owner.

(4) A joint operating agency shall have the power to enter into contracts, leases and other undertakings considered necessary or proper by its board, including but not limited to contracts for any term relating to the purchase, sale, interchange, assignment, allocation, transfer or wheeling of power with the Government of the United States, or any agency thereof, and with any other municipal corporation or privately owned utility, or any combination thereof, within or without the state, and may purchase, deliver or receive power anywhere.

(5) A joint operating agency shall have the power to borrow money and incur indebtedness, to issue, sell and assume evidences of indebtedness, to refund and retire any indebtedness that may exist against the agency or its revenues, and to pledge any part of its revenues. A joint operating agency may borrow from banks or other financial institutions such sums on such terms as the board considers necessary or advisable. A joint operating agency may also issue, sell and assume bond anticipation notes, refunding bond anticipation notes, or their equivalent, which shall bear such date or dates, mature at such time or times, be in such denominations and in such form, be payable in such medium, at such place or places, and be subject to such terms of redemption, as the board considers necessary or advisable. The issuance and sale of revenue obligations by a joint operating agency shall be governed by ORS 262.085.

(6) The joint operating agency may apply for, accept, receive and expend appropriations, grants, loans, gifts, bequests and devises in carrying out its functions as provided by law.

[1973 c.722 §8; 2007 c.301 §44; 2007 c.895 §15]



Section 262.085 - Authority to issue revenue obligations; procedure; rights and duties created by revenue obligations; interest rate; exemption from state taxation; immunity from personal liability in connection with issuance.

(2) The board of directors shall issue revenue obligations only by bond resolution. The bond resolution shall specify the corporate purposes for which the proceeds of the revenue obligations shall be expended, declare the cost of carrying out such purposes as nearly as possible, contain such covenants, and provide for the issuance and sale of revenue obligations in such form and amount as the directors determine. In declaring such cost, the directors may include the funds necessary for working capital, reserves, fuel and fuel assemblies, interest during construction and for a reasonable period thereafter, the payment of organizational and planning expenses, the repayment of advances and such other expenses as may be reasonably necessary to carry out the purposes of such resolution. The bond resolution may provide that utility properties subsequently acquired or constructed by the joint operating agency shall be considered betterments or additions to, or extensions of the specified utility property, whether or not physically connected.

(3) The bond resolution may provide for the establishment of one or more special funds, and such funds may be under the control of the board or one or more trustees. The bond resolution may obligate the joint operating agency to deposit and expend the proceeds of the revenue obligations only into and from such fund or funds, and to set aside and pay into such fund or funds any fixed proportion or fixed amount of the revenues derived by it from any or all of its utility properties or other corporate activities, as the board in its discretion considers in the best interest of the agency. The board may issue and sell revenue obligations payable as to interest and principal only out of such fund or funds. In creating any special fund for the payment of revenue obligations, the board shall have due regard to the cost of operation and maintenance of the joint operating agency’s utility properties, and to any proportion or amount of the revenues previously pledged as a fund for the payment of revenue obligations, and shall not obligate the agency to set aside into such special fund or funds a greater amount or proportion of the revenues and proceeds than in its judgment will be available over and above such cost of maintenance and operation and the amount or proportion of the revenues previously pledged.

(4) Any revenue obligations and the interest thereon issued against any fund provided for in subsection (3) of this section shall be a valid claim of the holder thereof only as against such special fund and the proportion or amount of the revenues pledged to such fund, but shall constitute a prior charge over all other charges or claims whatsoever, against such fund and the proportion or amount of the revenues pledged to the fund. Each revenue obligation shall state on its face that it is payable from a special fund, naming the fund and the resolution creating it, or shall describe the alternate method for the payment thereof as provided by the resolution authorizing the fund.

(5) Any pledge of revenues or other moneys or obligations made by a joint operating agency shall be valid and binding from the time that the pledge is made and recorded in the minute book of the joint operating agency. Revenues or other moneys or obligations so pledged and later received by a joint operating agency shall immediately be subject to the lien of the pledge without any physical delivery or further act. The lien of the pledge shall be valid and binding against any parties having claims of any kind in tort, contract or otherwise against a joint operating agency, irrespective of whether such parties have notice thereof. Neither the resolution nor other instrument by which a pledge is created need be recorded except in the minute book of the joint operating agency, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge.

(6) The revenue obligations issued under the provisions of subsections (1) to (5) of this section shall bear such date or dates, mature in such amounts at such time or times, be in such denominations, be in such form, either coupon or registered or both, carry such registration privileges, be made transferable, exchangeable and interchangeable, be payable in such medium, at such place or places, and be subject to such terms of redemption as the board of directors shall declare in the bond resolution.

(7) Any resolution authorizing any revenue obligation, and any revenue obligation, may provide for and contain such covenants in favor of the purchaser or holder of such obligation as the board of directors shall determine to be necessary, desirable, or convenient in order to secure and protect the obligation and its purchaser or holder and to enhance the marketability of the obligation. Among other things, such covenants may define events of default, provide for the appointment of a trustee or receiver in the event of default, and provide that any such trustee or receiver may take possession and control of any portion or all of the business and property of the joint operating agency upon the occasion of any event of default.

(8) Notwithstanding any other provision of law, the revenue obligations issued by a joint operating agency may be sold by the board of directors upon such terms and conditions and at such rate or rates of interest and for such price or prices as it may consider most advantageous to the joint operating agency, with or without public bidding. The board of directors may make contracts for the future sale from time to time of revenue obligations by which the contract purchasers shall be committed to the prices, terms and conditions stated in such contract, and the board of directors may pay such consideration as it deems proper for such commitments.

(9) The board of directors may provide by resolution for the issuance of funding and refunding revenue obligations in order to take up and refund any one or more series, or portion of a series, of outstanding revenue obligations at such time or times at or prior to the maturity thereof as it may determine. Such refunding revenue obligations may be sold or exchanged at par or otherwise as the board of directors determines is in the best interest of the joint operating agency.

(10) The board of directors may provide in any contract for the construction, acquisition or improvement of utility properties that payment shall be made only in outstanding revenue obligations at their par value.

(11) All revenue obligations issued pursuant to this section shall be legal securities which may be used by any bank or trust company for deposit with the State Treasurer or a county treasurer or city treasurer, as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys and shall constitute legal investments for trustees and other fiduciaries other than corporations doing a trust business in this state and for savings and loan associations, banks and insurance companies doing a trust business in the state. All such revenue obligations and all coupons appertaining thereto shall be negotiable instruments within the meaning of and for all purposes of the law of this state.

(12) All revenue obligations issued pursuant to this section, the interest thereon, and investment income therefrom shall be exempt from all taxes levied by the state, its agencies, instrumentalities, and political subdivisions.

(13) Neither the board of directors of the joint operating agency nor any person executing any revenue obligation or other evidence of indebtedness shall be liable personally thereon or shall be subject to personal liability or accountability by reason of the issuance thereof.

[1973 c.722 §9]



Section 262.095 - Rates for energy furnished by agency.

(1) Payment of the principal of and interest on those obligations of the joint operating agency for which payment has not otherwise been provided;

(2) All payments which the agency is obligated to set aside in any special fund for the repayment of obligations and to provide reserves therefor;

(3) Payment of taxes as provided by ORS 262.105; and

(4) Payments for the proper administration, operation, maintenance, repair, renewals and replacements of utility properties of the joint operating agency and to provide reserves therefor.

[1973 c.722 §10]



Section 262.105 - Taxation of agency property in same manner as private power corporations.

[1973 c.722 §11]



Section 262.110



Section 262.115 - Construction of ORS 262.005 to 262.115 and 308.505; severability.

[1973 c.722 §13]



Section 262.120



Section 262.130



Section 262.140



Section 262.150



Section 262.160



Section 262.170



Section 262.180



Section 262.190



Section 262.200



Section 262.210



Section 262.220



Section 262.230



Section 262.240



Section 262.250



Section 262.260



Section 262.270



Section 262.310



Section 262.320



Section 262.330



Section 262.340



Section 262.350



Section 262.360



Section 262.370



Section 262.380



Section 262.410



Section 262.420



Section 262.430



Section 262.440



Section 262.450



Section 262.460



Section 262.470



Section 262.510



Section 262.520



Section 262.530



Section 262.540



Section 262.550



Section 262.610



Section 262.620



Section 262.630






Chapter 263 - Convention Facilities

Section 263.010



Section 263.020



Section 263.030



Section 263.040



Section 263.050



Section 263.060



Section 263.070



Section 263.080



Section 263.090



Section 263.100



Section 263.110



Section 263.120



Section 263.130



Section 263.210 - Creation of sports and convention facilities commission by ballot measure.

(2) The ballot measure shall specify:

(a) The name of the commission, which shall be "The Multi-Event and Convention Facilities Commission of _____ County, Oregon" or other similar distinctive name.

(b) The number of commissioners, which shall be nine.

(3) Upon the approval by the voters of such a ballot measure in a county-wide election, the commission shall be deemed established as a municipal corporation of this state and as a body corporate and politic exercising public powers.

[1985 c.654 §1; subsections (2) and (3) formerly 263.220]



Section 263.220



Section 263.230 - Commission board of directors; meetings; vacancies; employees and agents.

(2) Immediately after January 15 of each year, the board shall hold its annual meeting. It shall elect one of the members president, another vice president, another treasurer and another secretary to perform the duties of those respective offices. The officers serve from the date of their election until their successors are elected and qualified.

(3) The board of directors shall adopt and may amend rules for calling and conducting its meetings and carrying out its business and may adopt an official seal. All decisions of the board shall be by motion or resolution and shall be recorded in the board’s minute book which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business and a majority of the board shall be sufficient for the passage of any such motion or resolution.

(4) If a vacancy occurs on the board, the governing body of the county shall appoint a new member, who shall serve for the remainder of the vacated term.

(5) The board may employ such employees and agents as it deems appropriate and provide for their compensation.

[1985 c.654 §3]



Section 263.240 - General powers of commission.

(1) To sue and be sued in its own name.

(2) To acquire by purchase, construction, exchange, gift, lease, lease-purchase, or otherwise, and to improve, extend, maintain, manage, operate, equip and furnish sports and convention facilities located within the corporate limits of the county in which the commission is created.

(3) To lease such sports and convention facilities to any private corporations which are operating or propose to operate a sports and convention facility upon such terms and conditions as the board of directors deems appropriate, to charge and collect rents and to terminate any such lease upon default of the lessee.

(4) To enter into options and agreements for the renewal or extension of such leases of such sports and convention facilities or for the conveyance of such sports and convention facilities.

(5) To lease, license or enter into agreements relating to the use of such sports and convention facilities and may fix, alter, charge and collect rentals, fees and charges for the use, occupancy and availability of all or a part of such sports and convention facilities.

(6) To sell, exchange, donate and convey any or all of its sports and convention facilities or other assets.

(7) To mortgage and pledge its assets, or any portion thereof, whether then owned or thereafter acquired, to pledge the revenues and receipts from such assets, to acquire, hold and dispose of mortgages and other similar documents relating to sports and convention facilities, and to arrange and provide for guaranty and other security agreements therefor.

(8) To enter into contracts, leases and other undertakings in its own name.

(9) To adopt and amend resolutions.

[1985 c.654 §4]



Section 263.250 - Power to lease or contract for use of facilities; use of revenues to pay bonds.

[1985 c.654 §5]



Section 263.260 - Authority to issue revenue and general obligation bonds.

(2) The commission may provide that such bonds mature not more than 40 years from date of their issue and may provide that such bonds also be made payable from any otherwise unpledged revenues which may be derived from the ownership or operation of any sports and convention facilities. The commission shall also have the power to advance refund bonds issued hereunder in accordance with the laws of Oregon.

(3) The commission may include in the principal amount of any bonds issued to finance a sports and convention facility an amount for engineering, architectural, planning, financial, legal and other services and charges incident to the acquisition or construction of sports and convention facilities, an amount to establish necessary reserves and an amount necessary for interest during the period of construction of any facilities to be financed from the proceeds of such issue plus six months.

[1985 c.654 §6]



Section 263.270 - Fund to pay principal and interest on bonds; pledge of revenues.

(2) The principal of and interest on such bonds shall be payable only out of such special fund or funds and the owners of such bonds shall have a lien and charge against the gross revenue pledged to such fund or funds.

[1985 c.654 §7]



Section 263.280 - Annual budget; approval by county.

[1985 c.654 §8]



Section 263.290 - Real and personal property of commission exempt from taxation.

[1985 c.654 §9]

Note: 263.290 is repealed July 1, 2017. The repeal of 263.290 applies to tax years beginning on or after July 1, 2017. See sections 1, 2 and 3, chapter 193, Oregon Laws 2013.



Section 263.300 - Liberal construction of statutes.

[1985 c.654 §10]






Chapter 264 - Domestic Water Supply Districts

Section 264.010 - Definitions.

(1) "Board" or "board of commissioners" means the governing body of a district.

(2) "District" means a domestic water supply district formed under this chapter.

(3) "County" means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

(4) "County board" means the county court or board of county commissioners of the county.

(5) "County clerk" means the county clerk of the county.

(6) "Owner" means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract.

[Amended by 1969 c.666 §1; 1983 c.83 §38]



Section 264.015 - Application of ORS chapter 255.

(a) The nomination and election of commissioners.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[1983 c.350 §105]



Section 264.020



Section 264.110 - Formation of domestic water supply district; sale of surplus; exemptions.

[Amended by 1969 c.666 §2; 2003 c.802 §81]



Section 264.115



Section 264.118



Section 264.120



Section 264.121



Section 264.124



Section 264.127



Section 264.130



Section 264.140



Section 264.142



Section 264.144



Section 264.148



Section 264.150



Section 264.154



Section 264.156



Section 264.160



Section 264.170



Section 264.180



Section 264.190



Section 264.210 - General powers of district.

[Amended by 1969 c.666 §51; 1971 c.727 §79]



Section 264.220 - Disposal of taxes levied when organization declared invalid.

(1) If the area embraced in the invalid organization is embraced in a subsequently created organization composed of unincorporated or incorporated territory, or combinations thereof, for the purpose of furnishing domestic water to the inhabitants thereof, the custodian of the taxes collected for the invalid organization shall turn them over to the subsequent organization to be used only for the purpose of furnishing domestic water to such inhabitants.

(2) If the subsequent organization does not embrace all territory embraced in the invalid organization, such taxes as have been collected from the levy upon property in areas not embraced in the subsequent organization shall be refunded to the payers thereof by the custodian of the taxes before the balance is turned over to the subsequent organization.

(3) If no such subsequent organization is created to provide domestic water for the inhabitants of such an area, within a period of two years after the entry of the judgment of invalidation, the taxes collected shall be refunded by the custodian of them to the taxpayers who paid them.

[Amended by 2003 c.576 §409]



Section 264.230



Section 264.240 - Eminent domain authority; acquisition of property and property rights; obtaining or laying water pipelines.

[Amended by 1969 c.666 §53; 2003 c.802 §82]



Section 264.250 - Power to borrow money and issue general obligation bonds; place of payment.

(2) The bonds shall be issued from time to time by the board of commissioners in behalf of the district as authorized by the electors. The bonds shall mature serially within not to exceed 30 years from issue date, and shall bear such rate of interest, payable semiannually, as the board shall determine. The bonds shall be so conditioned that the district agrees to pay to the bearer, at a place named, the principal sum of the bonds with interest at the rate named, payable semiannually in accordance with the tenor and terms of the interest coupons attached.

(3) If the district has within its boundaries a population of 300 or over, it may issue bonds in an amount that does not exceed in the aggregate 10 percent of the real market value referred to in subsection (1) of this section.

(4) For the purpose of providing additional security for the payment of the principal and interest on general obligation bonds issued under this section, the district may, by resolution of its board, pledge all or any part of the net revenue of its water system as provided in ORS chapter 287A.

[Amended by 1963 c.9 §6; 1963 c.318 §1; 1969 c.666 §14; 1969 c.694 §4; 1971 c.36 §1; 1977 c.188 §2; 1981 c.94 §14; 1983 c.347 §18; 1991 c.459 §358; 2001 c.215 §2; 2003 c.802 §83; 2009 c.538 §1]



Section 264.260 - Issuance of revenue bonds.

[Amended by 1969 c.666 §15; 2003 c.802 §84]



Section 264.270 - Issuance of refunding bonds.

[Amended by 1969 c.666 §16]



Section 264.280 - Bond sale procedure.

[Amended by 2009 c.538 §11]



Section 264.290



Section 264.300 - Tax assessment, levy and collection.

(2) A district may annually also assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of any such bonds.

(3) Taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

(4) Taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes, and the proceeds shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

(5) Property is subject to sale for nonpayment of taxes levied by the district in like manner and with like effect as in the case of county and state taxes.

[Amended by 1963 c.9 §7; 1965 c.348 §6; 1969 c.666 §54; 1969 c.694 §5; 1971 c.36 §2; 1991 c.459 §359; 2001 c.215 §3]



Section 264.306 - Regulations concerning use of water and district property; shutoff of water for noncompliance; notice.

(2) Whenever the household supply of water is being jeopardized by nonhousehold use of water, the district can order the nonhousehold use of water to be immediately discontinued. For the purposes of this subsection, nonhousehold use includes irrigation of lawns or fields.

[1953 c.660 §3; 1969 c.666 §18; 1991 c.249 §20; 1991 c.250 §1]



Section 264.308 - Requiring cash deposits of water users.

[1953 c.660 §1; 1969 c.666 §19]



Section 264.310 - Rates for water furnished; contracts to sell surplus water.

[Amended by 1969 c.666 §55; 2003 c.802 §85]



Section 264.312 - Increasing water rates; hearing; notice.

(2) The public hearing required under subsection (1) of this section shall be held at a place designated by the board after notice thereof has been given by inclusion of a notice of the public hearing in either the water bills or a special mailing sent to consumers by the district during the period of 30 days prior to the date of the hearing.

[1961 c.685 §§2,3; 1969 c.666 §20; 1979 c.328 §5]



Section 264.314 - Shutting off water if delinquent in payment of water bill.

[1953 c.660 §2; 1969 c.666 §56]



Section 264.320 - Refund of cost of water main extension.

[Amended by 1969 c.666 §21]



Section 264.330 - Hydrants for fire protection; regulations; rates.

[Amended by 1969 c.666 §22]



Section 264.335 - Authority to exercise powers of sanitary district.

(1) The district obtains all or part of its supply of water from a watershed;

(2) The watershed is located in a sole-source aquifer designated prior to September 29, 1991, by the United States Environmental Protection Agency under the Safe Drinking Water Act (42 U.S.C. 300f et seq.);

(3) The watershed is recognized under rules of the Environmental Quality Commission as a watershed requiring protection from contamination in order to maintain high water quality; and

(4) The district adopts a resolution declaring that the health of the residents of the district and the general public interest requires the district to protect the water quality of the watershed.

[1991 c.665 §2; 2005 c.22 §191; 2009 c.11 §25]



Section 264.340 - Purchase and maintenance of fire equipment; contracting for fire protection; elections to authorize; tax levy to defray expense; application of section.

(2)(a) When the power is so granted, the board of commissioners may levy a tax not exceeding three-twentieths of one percent (0.0015) of the real market value of all taxable property within the boundaries of the district, computed in accordance with ORS 308.207 for defraying the expense of providing, maintaining, operating and servicing such fire apparatus and equipment, and of intergovernmental agreements for the protection of its inhabitants from fire.

(b) Upon approval of the majority of the votes cast by electors of the district at a special election called for that purpose by the board of commissioners, the district may levy a special tax for defraying such expenses not to exceed four-tenths of one percent (0.0040) of the real market value of the taxable property in the district referred to in paragraph (a) of this subsection.

(3) This section shall not apply to any district which on July 16, 1949, was wholly or partially within any legally organized rural fire protection district.

[Amended by 1955 c.163 §1; 1963 c.9 §8; 1963 c.318 §2; 1969 c.666 §23; 1983 c.542 §1; 1991 c.459 §360; 2003 c.802 §86]



Section 264.342 - Adoption of fire prevention code.

[1953 c.206 §1; 1969 c.666 §24; 1971 c.268 §23; 1971 c.647 §39]



Section 264.344 - Scope of fire prevention code.

(1) Prevention of fires.

(2) Storage and use of combustibles and explosives.

(3) Construction, maintenance and regulation of fire escapes.

(4) Means and adequacy of exit in case of fires in factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, all buildings, except private residences, which are occupied for sleeping purposes, and all other places where large numbers of persons work, live or congregate from time to time for any purpose.

(5) Requiring the issuance of permits by an officer designated by the board of commissioners before burning trash or waste materials.

(6) Providing for the inspection of premises by officers designated by the board of commissioners, and requiring the removal of fire hazards found on premises at such inspections.

[1953 c.206 §2]



Section 264.346 - Violation of code or failure to remove hazards prohibited.

[1953 c.206 §3]



Section 264.348 - Copies of code to be filed with State Fire Marshal and posted at fire stations.

[1953 c.206 §4; 2003 c.802 §87]



Section 264.349 - Revoking authority to furnish fire protection services; consequences.

(2) Upon revocation of the authority of a district to furnish fire protection service under ORS 264.340:

(a) The board of commissioners may determine the disposition to be made of any fire apparatus and equipment owned, maintained, serviced or operated by the district.

(b) The fire prevention code adopted pursuant to ORS 264.342 is repealed.

(3) Revocation of the authority of a district to furnish fire protection service under ORS 264.340 shall not abrogate any contract to which the district is a party and which relates to the fire protection service performed under ORS 264.340, and the district shall be obligated and authorized to complete and enforce performance of all such contracts.

[1961 c.669 §2; 1969 c.666 §25]



Section 264.350 - Street lighting system; contracts for electricity; tax levy and service charges to maintain and purchase electric energy.

(2) The district through its board of commissioners may contract with any supplier of electricity, private or public, to furnish the electric energy for such systems.

(3) The district, when authorized by the electors, may at any time thereafter levy a tax, not to exceed three-twentieths of one percent (0.0015) of real market value in any one year for the installation of the system and any extension thereof, and not to exceed one-twentieth of one percent (0.0005) of real market value in any one year for maintenance and purchase of electric energy. The tax limits provided by this subsection shall be computed as a percentage of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207.

(4) A district may require any person to pay the cost of installing the highway lighting system adjacent to the property of the person. The district shall have the further right to include the cost of installing the system as a part of an agreement with any person for extending a water main.

(5) If authorized by the electors, the cost of maintenance and purchase of energy may be charged to the water consumers on the basis of one share for each water connection, payable monthly with the bills for water charges. The district may, when authorized by the electors, change from either system of collection to the other. The funds received from the respective levies and charges to water users shall be used only for the purposes collected and no other funds of the district shall be so used.

(6) Elector approval required by this section means the approval of a majority voting at a special election called by the board for the purpose of submitting the matter to the electors.

[Amended by 1955 c.163 §2; 1963 c.9 §9; 1969 c.666 §26; 1991 c.459 §361]



Section 264.352 - Drainage work.

[1959 c.381 §2; 1969 c.666 §27]



Section 264.360 - Cooperative agreements; bonding power.

(2) Each district may issue and sell general obligation, revenue or refunding bonds, subject to the limitations and procedures contained or referred to in this chapter for the authorization, issuance or sale of such bonds, for the purpose of paying its share of the cost of the acquisition or construction of facilities provided for in cooperative agreements authorized by this section.

[1963 c.146 §1; 1969 c.666 §28]

Note: 264.360 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 264 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 264.362 - Initiation of proceedings; survey and report of project.

(1) A map or plat showing the general nature, location and extent of the proposed improvement and the land to be assessed for the payment of any part of the cost thereof.

(2) Plans, specifications and estimates of the work to be done; however, where the proposed project is to be carried out in cooperation with any other governmental agency, the district board may adopt the plans, specifications and estimates of such agency.

(3) An estimate of the probable cost of the improvement, including any legal, administrative and engineering costs attributable thereto.

(4) An estimate of the unit cost of the improvement to the specially benefited properties.

(5) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited.

(6) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof and, when readily available, the names of the contract purchasers thereof.

(7) A statement of outstanding assessments against property to be assessed.

[1969 c.686 §2]



Section 264.364 - Board action on report.

[1969 c.686 §3]



Section 264.366 - Resolution of intention; notice of improvement and hearing.

(1) That the report of the improvement is on file in the office of the secretary and is subject to public examination.

(2) That the district board will hold a public hearing on the proposed improvement on a specified date, which shall not be earlier than 10 days following the first publication of notice, at which objections and remonstrances to the improvement will be heard by the board; and that if prior to such hearing there shall be presented to the secretary valid, written remonstrances of the owners of two-thirds of the property or two-thirds of the front footage of the property to be specifically affected for the improvement, then the improvement will be abandoned for at least six months, unless the improvement is unanimously declared by the district board to be needed at once because of an emergency.

(3) A description of the property to be specially benefited by the improvement, the owners of the property and the estimate of the unit cost of the improvement to be paid for by special assessments to benefited properties.

[1969 c.686 §4]



Section 264.368 - Manner of doing work.

[1969 c.686 §5]



Section 264.370 - Hearing; assessment ordinance.

(2) After the public hearing on the proposed improvement and after the district board has moved to proceed with the improvement, it may pass an ordinance assessing the various lots, parcels of land or parts thereof, to be specially benefited with their apportioned share of the cost of the improvement; but the passage of an assessment ordinance may be delayed until the contract for the work is let, or until the improvement is completed and the total cost thereof is determined.

[1969 c.686 §§6,7]



Section 264.372 - Methods of assessment; alternative financing.

(1) Use any just and reasonable method of determining the extent of any improvement district consistent with the benefits derived.

(2) Use any method of apportioning the sum to be assessed as is just and reasonable between the properties determined to be specially benefited.

(3) Authorize payment by the district of all, or any part, of the cost of any such improvement, when in the opinion of the board the topographical or physical conditions, or unusual or excessive public travel, or other character of the work involved warrants only a partial payment or no payment by the benefited property of the costs of the improvement.

[1969 c.686 §8]



Section 264.374 - Appeal from assessment.

[1969 c.686 §9]



Section 264.376 - Notice of assessment.

[1969 c.686 §10]



Section 264.378 - Assessment lien records; foreclosure proceedings.

[1969 c.686 §11; 1981 c.322 §7]



Section 264.380 - Errors in assessment calculations.

[1969 c.686 §12]



Section 264.382 - Deficit assessment.

[1969 c.686 §13]



Section 264.384 - Excess assessment; rebate.

[1969 c.686 §14]



Section 264.386 - Abandonment of proceedings.

[1969 c.686 §15]



Section 264.388 - Guides in testing validity of proceedings; proceedings to correct.

[1969 c.686 §16]



Section 264.390 - Reassessment.

[1969 c.686 §17]



Section 264.392



Section 264.394 - Enforcement of assessment lien.

(2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to districts where applicable.

[1969 c.686 §19]



Section 264.410 - Board; qualification; terms.

(2) Within 10 days after the formation of a district and the election of the members of the first board, the commissioners shall meet and organize, first taking and subscribing an oath of office. The commissioners first elected shall determine by lot the length of term each shall hold office. The terms of two commissioners shall expire June 30 next following the first regular district election and the terms of three commissioners shall expire June 30 next following the second regular district election.

(3) The board of commissioners shall fill any vacancy on the board as provided in ORS 198.320.

[Amended by 1955 c.213 §3; 1967 c.436 §2; 1969 c.666 §29; subsection (3) renumbered 264.415; 1971 c.727 §80; 1973 c.796 §19; 1975 c.647 §22; 1981 c.352 §1; 1983 c.6 §1; 1983 c.83 §39; 1983 c.350 §102]



Section 264.415



Section 264.417 - Position numbers for commissioners; certification of position number.

(2) The secretary of a district shall assign a position number to each office on the board. The number so assigned shall be certified by the secretary to the commissioner in office holding that position. A copy of the certification shall be filed with the district elections officer.

[1977 c.301 §2; 1983 c.350 §103]



Section 264.420 - Calling of special elections.

[Amended by 1969 c.666 §31; 1971 c.647 §41]



Section 264.430 - Proceedings of board; election of officers; employment of personnel.

(2) The board shall, at the time of its organization, choose from the commissioners a president, a secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until their successors are elected and qualified. The officers shall have, respectively, the powers and shall perform the duties usual in such cases. A majority shall constitute a quorum to do business and, in the absence of the president, any other member may preside at a meeting.

(3) The board of commissioners may employ engineers, superintendents, mechanics, clerks or other persons as it may find requisite, necessary or convenient in carrying on any work of the district and at a rate of remuneration as it may consider just.

(4) The board may provide life insurance and retirement or pension plans for employees of a district, if the insurer issuing the policy is licensed to do business in the State of Oregon.

[Amended by 1965 c.307 §1; 1969 c.344 §4; 1969 c.345 §4; 1969 c.666 §§32,66; 1971 c.403 §3]



Section 264.440



Section 264.450



Section 264.455



Section 264.460



Section 264.470 - Deposit and withdrawal of moneys; annual reports; records.

(2) All the proceedings of the board of commissioners shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved and shall be open to inspection as public records.

[Amended by 1969 c.666 §34; 1969 c.694 §6; 1971 c.36 §3; 2001 c.215 §4]



Section 264.480 - Board of commissioners after merger or consolidation; duties; terms; filing boundary change with county assessor and Department of Revenue.

(2) The board selected under subsection (1) of this section or ORS 198.912 shall immediately meet as required by ORS 198.910, organize as provided by this chapter and, by resolution, declare the districts merged or consolidated. In areas outside the jurisdiction of a local government boundary commission, the merger or consolidation is complete from the date of adoption of the resolution. Within the jurisdiction of a local government boundary commission, the merger or consolidation takes effect as provided in ORS 199.480 (1)(c).

(3) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1983 c.195 §2; 1997 c.590 §3; 2001 c.138 §8]



Section 264.505 - Agreement to supply additional water prior to approval of annexation petition.

[1953 c.682 §§2,3,4,5,6; 1967 c.436 §1; 1969 c.79 §1; 1969 c.666 §35; 1971 c.727 §81]



Section 264.510



Section 264.511



Section 264.520



Section 264.530



Section 264.540 - Fire hydrants in city joined or annexed to district; reversion of water system in city to district.

(2) The ownership of the water supply system within the city boundaries shall revert to and be vested in the district.

[Amended by 1969 c.666 §59; 1971 c.727 §82; 1983 c.142 §13]



Section 264.550 - Contracts between district and city joined or annexed to district.

(1) Enter into contracts and agreements to do any act or thing which either could have done if the annexation had not occurred.

(2) Contract and agree for the collection by the district of any water user tax or charge imposed by the city upon water users within the territory of the city, and the district thereupon may provide for such collection according to its rules and regulations for the collection of amounts due the district by water users, including but not limited to shutting off the water supply for nonpayment.

[1955 c.692 §1; 1969 c.666 §38; 1971 c.727 §83; 1983 c.142 §14]



Section 264.560 - Permissible services; agreement required.

(1) A cooperative corporation organized under ORS chapter 62 that supplies water for domestic purposes; or

(2) A mutual benefit corporation organized under ORS chapter 65 that supplies water for domestic purposes.

[2015 c.107 §2]



Section 264.575



Section 264.580



Section 264.585



Section 264.590



Section 264.610



Section 264.620



Section 264.630



Section 264.710



Section 264.715



Section 264.720



Section 264.725



Section 264.730



Section 264.735



Section 264.740



Section 264.745



Section 264.750



Section 264.810 - Employees’ retirement system authorized.

(2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee.

[1965 c.348 §2; 1969 c.666 §48]



Section 264.820 - District to budget for retirement system.

(1) To provide on an actuarial reserve basis the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

(2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan.

[1965 c.348 §3]



Section 264.830 - Employee contributions.

[1965 c.348 §4]



Section 264.840 - Limitation on membership.

[1965 c.348 §5]



Section 264.875 - Assumption of debts and obligations of district upon dissolution.

(2) The successor city or district shall furnish domestic water supply and service to persons owning or occupying property within the dissolved district on the same terms and conditions as in the case of those owning or occupying property within the city, or elsewhere within the irrigation district. If the district assets and obligations are transferred to a city, the city may charge a rate for the service that is no more than the rate which is uniformly applied to all users in similar classifications outside the city. No such differential rate may be charged, however, unless such a differential is provided for, and specifically limited, by the terms of the agreement made prior to the dissolution. Nothing in this section authorizes a city or an irrigation district to levy an ad valorem real property tax on property outside the city or district.

(3) Any debts or obligations assumed by the successor city or by the irrigation district by reason of, or during the period of, its commitment under the agreement shall bind the city or irrigation district until they are fully paid and discharged. No contract shall be effective unless all of the terms thereof are reduced to writing, signed by the entities, and filed with the county clerk as a part of and at the time the findings and plan of dissolution are filed under ORS 198.925.

[1971 c.601 §5; 1983 c.740 §67]



Section 264.990 - Penalties.

[1953 c.206 §5; 1999 c.1051 §168]






Chapter 265 - Cemetery Maintenance Districts

Section 265.005 - "District" defined.

[2003 c.802 §89]



Section 265.010 - Formation; filing boundary change with county assessor and Department of Revenue.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[Amended by 1953 c.69 §2; 1957 c.117 §1; 1963 c.519 §34; 1971 c.727 §85; 2001 c.138 §9; 2003 c.802 §90]



Section 265.020 - Area in which district may not be formed.

[Amended by 1971 c.727 §86]



Section 265.030



Section 265.040



Section 265.050 - Board of directors; terms.

(2) The electors of a district may elect a board of three directors or five directors.

(3) Except as provided by ORS 265.100, each director shall be elected to serve for a term of four years.

(4) The board of directors shall fill any vacancy on the board as provided in ORS 198.320.

[Amended by 1971 c.727 §88; 1973 c.796 §21; 1975 c.647 §25; 1983 c.83 §40; 1983 c.350 §106; 2003 c.284 §1]



Section 265.060



Section 265.070



Section 265.075 - Changing number of members of board of directors.

(2) If the board votes to change the number of directors to be elected to the board, the board shall notify the county clerk of the county in which the petition to form the district was filed and the Secretary of State within 30 days of taking action.

(3) If the board votes to increase the number of directors from three to five, two new directors shall be elected at the next regular district election. The board shall specify the term of office of the new directors to maintain the election schedule for a five-member board as specified in ORS 265.100.

(4) If the board votes to decrease the number of directors from five to three, the board shall determine which director positions will be eliminated. A person serving as a director in a position to be eliminated may complete the person’s term. The director positions that are eliminated may not be placed on the ballot at a subsequent district election.

[2003 c.284 §4]



Section 265.080



Section 265.090



Section 265.100 - Organization of board; terms of first directors.

(2) If the district has first elected a board of three directors, the term of one director shall expire on June 30 next following the first regular district election and the terms of two directors shall expire on June 30 next following the second regular district election.

(3) If the district has first elected a board of five directors, the term of two directors shall expire on June 30 next following the first regular district election and the terms of three directors shall expire on June 30 next following the second regular district election.

[Amended by 1971 c.727 §90; 1973 c.796 §22; 1975 c.647 §26; 1983 c.350 §107; 2003 c.284 §2]



Section 265.110



Section 265.120 - Special elections.

[Amended by 1971 c.647 §51]



Section 265.130 - Meetings of board; officers.

(2) The directors shall, at the time of their organization, choose from their number a chairperson, a secretary and a treasurer. The secretary and treasurer may be the same person. All officers shall hold their offices until the first regular meeting in January following election and until their successors are elected and qualified. These officers shall have, respectively, powers to perform the duties usual in such cases.

(3) A majority shall constitute a quorum to do business.

[Amended by 1969 c.345 §5]



Section 265.135 - Application of ORS chapter 255 to district.

(a) The nomination and election of directors.

(b) The conduct of district elections.

(2) The electors may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[1983 c.350 §110]



Section 265.140 - Powers of district.

(1) To sue and be sued.

(2) To purchase, take by gift or devise, own, hold, manage and operate land for cemetery purposes.

(3) To acquire in any manner permitted by law existing cemeteries and to manage, operate, enlarge, maintain and beautify them.

(4) To plat and lay out in suitable cemetery lots and blocks for burial purposes any land it may own or control.

(5) To make such contracts and to purchase and own such personal property as may be necessary or convenient for carrying out the purposes of this chapter.

(6) To sell or perpetually lease cemetery lots or tracts for burial purposes.

(7) To set aside, at the discretion of the board of directors, not to exceed one-half of the moneys derived from the sale or lease of cemetery lots and tracts as an irreducible maintenance fund. Any money gift or bequest, if so designated in the instrument creating the same, shall be placed and held in the irreducible maintenance fund, and the interest of such fund shall be used in the perpetual upkeep and beautification of the cemetery and lots therein. Such fund shall be invested only in such securities as state funds may be invested in by the State Treasurer under the laws of this state.

(8) To do any and all things necessary or convenient for proper ownership, operation, maintenance and management of the district property.

(9) To levy a tax on all taxable property within the district, computed in accordance with ORS 308.207, for the purpose of defraying the expenses of operation of the district and purchase of necessary property therefor.

[Amended by 1953 c.53 §2; 1963 c.9 §10; 1971 c.647 §52; 1987 c.531 §1; 2003 c.802 §91]



Section 265.150 - Disposition of district funds.

(2) At the request of the district, all funds on deposit with the county treasurer to the credit of the district shall be paid over by the county treasurer to the district.

[Amended by 1961 c.516 §1]



Section 265.160 - Interest on unpaid warrants.



Section 265.170



Section 265.210



Section 265.220



Section 265.230






Chapter 266 - Park and Recreation Districts

Section 266.010 - Definitions.

(1) "County board" means county court or board of county commissioners of the county.

(2) "County" means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

(3) "District" means park and recreation district formed under this chapter.

(4) "District board" means the governing body of a district.

(5) "Owner" means the holder of record title to real property or the vendee under a land sale contract, if there is such a contract.

[Subsection (2) (1967 Replacement Part) enacted as 1967 c.574 §2; 1969 c.668 §1; 1983 c.83 §41]



Section 266.020



Section 266.030



Section 266.040 - Application of ORS chapter 255 to district.

(a) The nomination and election of board members.

(b) The conduct of all elections in the district.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[1983 c.350 §118]



Section 266.110 - Petition for formation.

(2) In addition to other required matters, the petition for formation shall state the number of members to be on the district board and the method of election of the board of the proposed district from among the methods described in ORS 266.375.

[Amended by 1957 c.57 §1; 1961 c.587 §1; 1969 c.668 §3; 1971 c.727 §91; 1975 c.249 §5]



Section 266.115



Section 266.120



Section 266.130



Section 266.140



Section 266.150



Section 266.160



Section 266.170



Section 266.180



Section 266.310 - Officers of district; qualifications.

(2) Every elector of a district is qualified to be a member of the board or officer of the district.

[Amended by 1957 c.57 §2; 1969 c.668 §11; 1983 c.83 §42; 1983 c.350 §113]



Section 266.320 - Number of board members elected at formation election; terms of office.

(2) If a three-member board is to be elected:

(a) The candidates receiving the highest and the second highest vote shall be elected to a term expiring June 30 next following the second regular district election.

(b) The candidate receiving the third highest vote shall be elected to a term expiring June 30 next following the first regular district election.

(3) If a five-member board is to be elected:

(a) The candidates receiving the first, second and third highest vote shall be elected to a term expiring June 30 next following the second regular district election.

(b) The candidates receiving the fourth and fifth highest vote shall be elected to a term expiring June 30 next following the first regular district election.

[Amended by 1957 c.57 §3; 1969 c.668 §12; 1971 c.647 §56; 1971 c.727 §192; 1983 c.350 §114]



Section 266.325 - Changing number of board members; election; notice to Secretary of State.

(a) Whether a district having a three-member board shall increase the number of members to five.

(b) Whether a district having a five-member board shall decrease the number of members to three.

(2) The question of increasing or decreasing the membership of the district board shall be determined at a regular district election. The district board shall order that the question be submitted to the electors when a petition is filed with the secretary of the board requesting that the electors of the district be permitted to vote on the question. The requirements for preparing, circulating and filing the petition shall be as provided for an initiative petition in ORS 255.135 to 255.205. The board shall be increased to five members or decreased to three members if a majority of the votes cast on the question favors the increase or decrease. At an election to increase the membership, electors shall vote for candidates to fill the additional positions.

(3) Not later than the 40th day before the regular district election at which a question under this section will be submitted, the district elections authority shall notify the Secretary of State. If the electors favor the increase or decrease in board membership, not later than the 30th day after the election, the Secretary of State by rule shall allocate and stagger the terms of the board members under ORS 266.335.

[1957 c.57 §7; 1983 c.350 §115; 1985 c.808 §75]



Section 266.330 - Election of board members; terms.

(a) In an unzoned district, if one board member is to be elected, the candidate receiving the highest vote shall be elected. If two or three board members are to be elected, the candidates receiving the first and second or first, second and third highest vote shall be elected.

(b) In a district that is zoned under ORS 266.380:

(A) If a board member is to be elected by the electors of a zone, the candidate who receives the highest vote from the zone shall be elected.

(B) If a board member is to be elected by the electors of the entire district, the candidate receiving the highest vote among the candidates nominated from the same zone shall be elected.

(2) Except as provided in ORS 266.320 and 266.335, the term of a board member is four years.

[Amended by 1957 c.57 §4; 1969 c.668 §13; 1973 c.796 §24; 1975 c.647 §28; 1983 c.350 §116]



Section 266.335 - Continuing schedule of biennial elections after change in number of board members; powers of Secretary of State.

(a) If the board is reduced to three members, at least one member shall be elected at each regular district election.

(b) If the board is expanded to five members, at least two members shall be elected at each regular district election.

(2) The Secretary of State may adjust and stagger the terms of board members as necessary in order to continue regular biennial elections under subsection (1) of this section.

(3) The Secretary of State shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 266.375.

[1983 c.350 §112]



Section 266.340 - Oath of office of board members.

[Amended by 1969 c.345 §6; 1969 c.668 §§14,45]



Section 266.350



Section 266.360



Section 266.370 - Board as governing power; president and secretary; meetings.

(2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president and shall appoint a secretary who need not be a member of the board. In case of the absence, or inability to act, of the president or secretary, the board shall, by order entered upon the minutes, choose a president pro tempore, or secretary pro tempore, or both, as the case may be.

(3) The board shall hold meetings either in the day or evening, as may be necessary.

(4) The board shall fill any vacancy on the board as provided in ORS 198.320.

[Amended by 1983 c.350 §119; 2011 c.292 §1]



Section 266.375 - Manner of electing board members.

(a) Elected by the electors of zones as nearly equal in population as possible according to the latest federal census.

(b) Elected at large by position number by the electors of the district.

(2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large may be nominated by electors of zones or by electors of the district, as determined under subsection (3) of this section.

(3) Where the method selected under subsection (2) of this section includes a combination of nomination of candidates from zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition submitted under ORS 266.110 or in the petition or resolution under ORS 266.380.

[1975 c.249 §2]



Section 266.380 - Changing manner of electing board members; requirements; election.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

(3) If the question proposes creation of zones or a change in the boundaries or the number of existing zones, the following requirements shall apply:

(a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

(b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

(A) Shall specify the method of nomination and election of board members from among the methods described in ORS 266.375. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

(B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

(c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustments made in the boundaries under subsection (6) of this section.

(4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

(5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

(6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

(7) If the electors of the district approve the establishment of zones or a change in the boundaries or the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot.

[1975 c.249 §3; 1983 c.350 §120; 1995 c.79 §92; 1995 c.534 §14]



Section 266.385 - Boundaries of zones for board members; adjustment for population and boundary changes; filing of boundary change with county assessor and Department of Revenue.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1975 c.249 §4; 1983 c.350 §121; 2001 c.138 §10]



Section 266.410 - General district powers.

(1) To have and use a common seal.

(2) To sue and be sued in its name.

(3) To construct, reconstruct, alter, enlarge, operate and maintain such lakes, parks, recreation grounds and buildings as, in the judgment of the district board, are necessary or proper, and for this purpose to acquire by lease, purchase, gift, devise, condemnation proceedings or otherwise such real and personal property and rights of way, either within or without the limits of the district as, in the judgment of the board, are necessary or proper, and to pay for and hold the same.

(4) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

(5) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining any lakes, parks, recreation grounds and buildings that may be acquired, or any lawful claims against the district, and the running expenses of the district.

(6) To employ all necessary agents and assistants, and to pay the same.

(7) To make and enforce regulations:

(a) For the removal of garbage and other deleterious substances, and all other sanitary regulations not in conflict with the Constitution, the laws of Oregon or the regulations of the Environmental Quality Commission.

(b) Governing the conduct of the users of the facilities of lakes, parks, recreational grounds and buildings within the district.

(8) To prohibit any person violating any rule or regulation from thereafter using the facilities of the district for such period as the board may determine.

(9) To call necessary or proper elections after the formation of the district.

(10) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

(11) To compel all residents and owners within the district to connect their houses and habitations with the street sewers, drains or other sewage disposal system.

(12) To establish and collect reasonable charges for the use of the facilities of the district and issue appropriate evidence of the payment of such charges.

(13) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed.

[Amended by 1961 c.587 §5; 1969 c.668 §16; 1971 c.647 §57; 1971 c.727 §193; 1983 c.350 §122; 2001 c.104 §81]



Section 266.420 - Levy of taxes.

[Amended by 1963 c.9 §11; 1969 c.668 §17; 1983 c.773 §3; 1991 c.459 §362]



Section 266.430 - Sinking funds.



Section 266.440 - Deposit and disbursement of district moneys.

(2) If district funds are deposited with the county treasurer, when the tax collector pays over to the county treasurer moneys collected for a district, the county treasurer shall keep the moneys in the county treasury as follows:

(a) The county treasurer shall place and keep in a fund called the operation and maintenance fund of the district (naming it) the moneys levied by the district board for that fund.

(b) The county treasurer shall place and keep in a fund called the construction fund of the district (naming it) the moneys levied by the board for construction, reconstruction and alteration.

(3) The county treasurer shall pay out moneys from the funds only upon the written order of the board, signed by the president and countersigned by the secretary. The order shall specify the name of the person to whom the money is to be paid and the fund from which it is to be paid, and shall state generally the purpose for which the payment is made. The order shall be entered in the minutes of the board.

(4) The county treasurer shall keep the order as a voucher, and shall keep a specific account of receipts and disbursements of money for the district.

[Amended by 1969 c.668 §18; 1973 c.220 §1]



Section 266.450 - Regulations and orders adopted by board; penalty for violating regulation.

(2) Orders not establishing a general regulation need not be published or posted, unless otherwise provided by this chapter, but shall be entered in the minutes, and the entry shall be signed by the secretary of the board. An ordinary order shall take effect upon the entry in the minutes.

(3) Violation of a regulation enacted under ORS 266.410 (7) is a misdemeanor punishable upon conviction by a fine not to exceed $100 or imprisonment not to exceed five days, or both.

[Amended by 1969 c.668 §19; 1971 c.268 §13]



Section 266.460 - District attorney to aid board; special counsel.

[Amended by 1969 c.668 §20; 1971 c.268 §14]



Section 266.470



Section 266.480 - Power to contract bonded indebtedness for certain purposes.

(1) To acquire land, rights of way, interests in land, buildings and equipment.

(2) To improve land and develop parks and recreation grounds.

(3) To construct, reconstruct, improve, repair and furnish buildings, gymnasiums, swimming pools, golf courses, driving ranges, boat marinas and recreational facilities of every kind.

(4) To acquire equipment of all types, including vehicular equipment necessary for and in the use, development and improvement of the lands and facilities of the district.

(5) To pay the costs, expenses and attorney fees incurred in the issue and sale of the bonds.

(6) To fund or refund outstanding indebtedness, or for any one or combination of any such purposes.

[Amended by 1969 c.668 §22]



Section 266.490 - Bond election at discretion of board or on petition.

(2) The district board:

(a) May order an election under this section on its own resolution; or

(b) Shall order an election under this section when a petition is filed as provided in this section.

(3) A petition shall specify a dollar amount for carrying out any one or more of the purposes authorized by ORS 266.480. The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

[Amended by 1967 c.609 §4; 1969 c.668 §23; 1975 c.627 §3; 1979 c.190 §410; 1983 c.350 §123]



Section 266.500



Section 266.510



Section 266.512 - Authority for general obligation bonds; issuance and sale of general obligation bonds and revenue bonds.

(2) The aggregate amount of general obligation bonds issued and outstanding at any one time shall in no case exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

(3) General obligation or revenue bonds must recite that they are issued under this chapter. All bonds shall be signed by the president of the district board and attested by the secretary. The interest coupons thereto annexed shall be signed by the president and secretary, by their original or engraved facsimile signatures.

(4) All general obligation and revenue bonds issued, including refunding bonds, shall be issued as prescribed in ORS chapter 287A.

[1969 c.668 §26 (enacted in lieu of 266.510 and 266.520); 1981 c.94 §15; 1991 c.459 §363; 2007 c.783 §83]



Section 266.514 - Revenue bonds; issuance; conditions.

[1969 c.668 §26a]



Section 266.516 - Refunding bonds.

[1969 c.668 §26b]



Section 266.518 - Contracts with United States.

(2) Contract provisions for repayment of any loan from the United States, and the bonds securing the payment of the same, if any are issued, may be of such denomination, for such term not exceeding 50 years and may call for the payment of such interest not exceeding seven percent per annum, may provide for such installments and for repayment of the principal at such times, as may be required by the federal laws and as may be agreed upon between the district board and the United States agency.

[1969 c.668 §26c; 1973 c.86 §1]



Section 266.520



Section 266.530 - Registration and delivery of bonds; disposition of proceeds.

(2) The county treasurer shall cause the bonds to be delivered promptly to the purchasers upon payment therefor, and shall hold the proceeds of the sale of the bonds subject to the order of the district board to be used solely for the purpose for which the bonds were issued.

(3) When the bonds have been so executed, registered and delivered, their legality shall not be open to contest by the district or by any person or corporation for or on its behalf, for any reason whatever.

[Amended by 1969 c.668 §27]



Section 266.540 - Additional taxes for payment of bond interest and principal; bond sinking fund.

(a) To pay the interest accruing on the bonds promptly as it becomes due.

(b) To raise a percentum of the principal of the bonds as will, in equal annual installments, be sufficient to retire all the bonds as they mature.

(2) The funds derived from such tax levies shall be retained by the county treasurer, and kept by the county treasurer in a separate fund to be known as and designated "______Park and Recreation District bond interest and sinking fund." The fund shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of the fund shall be credited thereto and become a part thereof.

[Amended by 1969 c.668 §28]



Section 266.550 - Procedure in event board fails to levy bond tax.

[Amended by 1969 c.668 §29]



Section 266.560 - Redemption of bonds; notice.

(2) The county treasurer shall, within 30 days from the date of the notice, redeem and pay any bond then redeemable and payable, giving priority according to the date of issuance numerically, upon presentation of the bond at the place of payment specified therein.

(3) In case any holder of such bonds fails to present them at the time mentioned in the notice the interest thereon shall cease, and the county treasurer shall thereafter pay only the amount of the bond and the interest accrued thereon up to the last day of the time of redemption mentioned in the notice.

(4) When any bonds are so redeemed or paid, the county treasurer shall cause them to be canceled and write across the face thereof "redeemed" and the date of redemption, and shall deliver them to the district board, taking its receipt therefor.

[Amended by 1969 c.668 §30]



Section 266.570



Section 266.580 - Payment of bond principal and interest; payment of collection commission.

(2) The county treasurer must cause to be paid out of any money in the hands of the county treasurer belonging to the district the interest on or principal of any bond issued pursuant to ORS 266.480 promptly when and as the same becomes due at the place of payment designated in the coupons or bonds.

(3) All coupons or bonds so paid must be immediately reported to the district board.

(4) No county treasurer or district board shall pay to the purchaser of any bond issued pursuant to ORS 266.480 or to any agency representing such purchaser, any commission whatsoever for collection of the interest on or principal of any bond so issued.

(5) The county treasurer shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem such bonds or coupons until the day they are due.

[Amended by 1969 c.668 §31]



Section 266.590 - Validation of certain bond issues.

[Amended by 1969 c.668 §32]



Section 266.610



Section 266.620



Section 266.630



Section 266.640



Section 266.650



Section 266.660



Section 266.670



Section 266.680



Section 266.710



Section 266.720



Section 266.730



Section 266.740



Section 266.750






Chapter 267 - Mass Transit Districts; Transportation Districts

Section 267.001 - Authority of certain mass transit and transportation districts to impose vehicle registration fees.

[1989 c.864 §11; 2009 c.865 §40b]



Section 267.010 - Definitions for ORS 267.010 to 267.390.

(1) "District" means a mass transit district established under ORS 267.010 to 267.390.

(2) "District board" or "board" means the board of directors of a district.

(3) "Mass transit system" or "transit system" means the property, equipment and improvements of whatever nature owned, used, constructed, maintained, controlled or operated to provide mass transportation for passengers or to provide for the movement of people, including park-and-ride stations, transfer stations, parking lots, malls and skyways, provided that nothing contained herein shall limit the power of a city to exercise its general powers over or provide such stations, lots, malls or skyways.

(4) "Metropolitan statistical area" means an area designated by the United States Office of Management and Budget as a metropolitan statistical area.

[1969 c.643 §1; 1973 c.116 §1; 2009 c.11 §26]



Section 267.020 - Transfer of transit system to metropolitan service district; effect of transfer order.

(1) The governing body of the transit district shall transfer title to, and possession of, the transit system and of all books, records, files, documents, and other property of the transit district to the metropolitan district.

(2) The metropolitan district shall be responsible for all the liabilities and obligations imposed upon or assumed by the transit district.

(3) For purposes of mass transit the metropolitan district shall have all the rights, powers, privileges and immunities, and be subject to all the duties and obligations, of a mass transit district under ORS 267.010 to 267.390, insofar as they are consistent with ORS chapter 268.

(4) The boundaries of the metropolitan district shall, for purposes of mass transit, be extended to encompass all the territory of the transit district.

(5) The transit district shall be dissolved and the offices of its directors terminated.

[1969 c.643 §40; 1997 c.833 §26]



Section 267.030 - Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles.

(2) To the extent that it is economically and technologically possible, all motor vehicles purchased or leased by the board of the district shall be capable of using alternative fuel. However, this subsection does not apply if the vehicle will be primarily used in an area that does not have and cannot reasonably be expected to establish an alternative fuel refueling station or if the district is unable to secure financing sufficient to cover additional costs resulting from the requirement of this subsection.

(3) Prior to July 1 of each year, the board of the district shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

(a) The number of purchases and leases of vehicles capable of using alternative fuel;

(b) The number of conversions of vehicles from the use of gasoline or diesel fuel to the use of alternative fuel;

(c) The quantity of each type of alternative fuel used; and

(d) Any other information required by the Department of Environmental Quality and the State Department of Energy to carry out their functions under subsection (4) of this section.

(4) If the Department of Environmental Quality and State Department of Energy determine that the use of alternative fuel required by this section has been effective in reducing total annual motor vehicle emissions in the district, the motor vehicles subject to the control of the board of the district shall be capable of using alternative fuel, to the maximum extent possible.

(5) The board of the district shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

(6) As used in this section, "alternative fuel" means any fuel determined by the Department of Environmental Quality to be less polluting than conventional gasoline, including but not necessarily limited to reformulated gasoline, low sulfur diesel fuel, natural gas, liquefied petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity.

[1991 c.730 §2; 2003 c.186 §12]



Section 267.080 - Creation of district; district jurisdiction.

[Formerly 267.100; 2009 c.11 §27]



Section 267.085 - Resolution to form district; content; filing.

(2) A certified copy of the order forming a mass transit district shall be filed with the Governor.

[Formerly 267.105; 2009 c.11 §28]



Section 267.090 - Directors; appointment; term; vacancies; Governor to fix time of first meeting.

(1) Board members of a mass transit district may not be elected at the time of formation, but if a district is formed, the Governor shall, within 60 days after receiving a certified copy of the formation order, appoint from subdistricts the members of the first board of directors of the district, designate one member as the temporary chairperson and fix the time and place of the organizational meeting.

(2) The board of directors of a mass transit district shall consist of seven members. One director shall be appointed from each of seven subdistricts. The Governor shall appoint as one of the directors a person who regularly uses the services provided by a mass transit system. Directors shall reside in the subdistrict from which they are respectively appointed. The subdistricts shall be as nearly equal in population as possible based on the latest federal census and shall be designed to ensure representation of the most populous city, other cities and unincorporated territory in the proposed district proportionate to their respective populations provided that if less than the entire district is taxed by the district, the subdistricts shall be wholly within the taxed area. The district or, if the taxed area is less than the entire district, the taxed area shall be divided into subdistricts initially, and after each succeeding federal census, by the Secretary of State.

(3) The term of office of a director is four years, but each director shall serve at the pleasure of the Governor. Before the expiration of the term of a director, the director’s successor shall be appointed. A director is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to serve for the unexpired term. A director whose term has expired shall continue to serve until the appointment of a successor unless discharged by the Governor.

(4) All appointments of members of the board by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

[Formerly 267.110; 2007 c.71 §80]



Section 267.095 - Terms of directors first appointed.

(1) Notwithstanding ORS 267.090, the terms of three of the directors of the first board of a district expire on the first Tuesday in the second January after the date of their appointment.

(2) The terms of four of the directors so appointed expire on the first Tuesday in the fourth January after the date of their appointment.

(3) The respective terms of the directors of the first board shall be determined by the Governor.

[Formerly 267.115]



Section 267.097 - Governor to solicit recommendations for director in metropolitan statistical area with population over 400,000.

[1985 c.678 §2; 2009 c.11 §29]



Section 267.100



Section 267.105



Section 267.107 - Resolution to create certain districts; contents.

(1) The governing body of the most populous city in a metropolitan statistical area may by resolution propose creation of a mass transit district if the governing body finds that area-wide mass transit needs cannot be met by local transit operation.

(2) The resolution of the governing body shall:

(a) Be considered at a public hearing only after notice as required for regular consideration of other resolutions by city charter or ordinance;

(b) Include findings of the need for creation of a mass transit district in the affected area;

(c) Describe the boundaries of the proposed district, which may be limited to a proposed service area but which may not extend beyond the limits of the city’s urban growth boundary; and

(d) If approved, be addressed to and filed with the governing body of the county in which the proposed district is principally situated.

(3) Upon receipt of the resolution under subsection (2) of this section, the county governing body shall commence district formation proceedings as provided in ORS 198.705 to 198.955 and 267.108.

[1977 c.347 §2; 1979 c.585 §1; 1999 c.454 §3; 2009 c.11 §30]



Section 267.108 - Director election and district formation election under ORS 267.107 held at same time; designation of subdistricts.

(2) In addition to the requirements of ORS 198.815 (2), the order calling an election for creation of a district initiated under ORS 267.107 shall describe the boundaries of the seven subdistricts of the proposed district from each of which a director is to be elected. The subdistricts shall be as nearly equal in population as possible based on the latest federal decennial census, shall, where practicable, follow election precinct boundaries and shall together encompass the entire area of the proposed district.

[1979 c.585 §5; 1985 c.678 §4; 2005 c.747 §5]



Section 267.109 - Costs of election under ORS 267.107.

(1) The district, if the resolution is approved by the people.

(2) Each county participating in the election in the proportion of the number of precincts in the county voting on the resolution to the total number of precincts voting on the resolution, if the resolution is rejected by the people.

[1977 c.347 §5]

Note: 267.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.110



Section 267.112 - Directors for districts formed under ORS 267.107; terms; vacancies; compensation and expenses.

(2) The board of directors of the district shall consist of the seven directors elected from subdistricts under subsection (1) of this section.

(3) After the initial formation of a district, the Secretary of State, after each decennial federal census, shall modify the boundaries of the subdistricts so that the subdistricts remain as nearly equal in population as possible based on the latest federal census.

(4) The term of office of a director shall be four years, provided, however, that three of the first elected directors shall initially have a term of office expiring June 30 of the next odd-numbered year following district formation and four of the first elected directors shall initially have a term of office expiring June 30 of the next odd-numbered year not less than two years following district formation. The first elected directors of the district, upon taking office, shall by lot, supervised by the board, determine which three directors shall have the shorter initial terms and which four shall have the longer initial terms. When a vacancy occurs in the office of a director, the remaining members of the board shall appoint a resident of the affected subdistrict to serve until June 30 of the next odd-numbered year, in which year a director shall be elected to serve the remainder of the unexpired term. A director whose term has expired shall continue to serve until the election of a successor.

(5) Directors shall not be entitled to compensation for their services but shall be entitled to reimbursement for actual and necessary expenses incurred or paid in the performance of their duties as members of the board.

[1975 c.632 §2; 1977 c.347 §4; 1977 c.728 §2a; 1979 c.585 §2; 1985 c.678 §5]



Section 267.114 - Minimum area of district.

[1999 c.454 §2]



Section 267.115



Section 267.120 - Officers of board; terms; oath.

(2) Each director, before entering upon the duties of office, shall take and subscribe to an oath that the director will honestly, faithfully and impartially perform duties as a director and disclose any conflict of interest the director may have in any matter to be acted upon by the board. A copy of the oath shall be filed with the secretary of the board.

[1969 c.643 §6; 1971 c.23 §7; 1971 c.403 §4; 1975 c.605 §15]



Section 267.125 - Meetings of board; quorum.

[1969 c.643 §7]



Section 267.130 - Additional compensation prohibited.

[1969 c.643 §13; 1971 c.23 §8]



Section 267.135 - General manager; qualifications; term; removal.

(2) Before a general manager is removed, the general manager shall upon demand be given a written statement of the reasons for removal. If requested, the general manager shall be given an open hearing at a meeting of the board before the final vote for removal. However, the board may by resolution suspend the general manager from office pending a hearing. The action of the board in suspending or removing a general manager, if approved by a majority of the members of the board, may be reconsidered by the board but is otherwise final and not subject to appeal.

[1969 c.643 §14]



Section 267.140 - Duties of general manager.

(1) Have full charge of the acquisition, construction, maintenance and operation of the transit system of the district.

(2) Have full charge of the administration of the business affairs of the district.

(3) Enforce all ordinances adopted by the board.

(4) Administer the personnel system adopted by the board and, except for officers appointed by the board, appoint, discipline or remove all officers and employees, subject to ORS 267.010 to 267.390 and the rules of the board.

(5) Prepare and submit to the board within 30 days after the end of each fiscal year a complete report of the finances and administrative activities of the district for that preceding fiscal year.

(6) Keep the board advised as to the needs of the district.

(7) Prepare all plans and specifications for acquisition of equipment or construction of improvements or facilities for the district.

(8) Cause to be installed and maintained a system of auditing and accounting which shows completely and at all times the financial condition of the district.

(9) Devote the entire working time of the general manager to the business of the district.

(10) Perform such other duties as the board requires by resolution.

[1969 c.643 §15]



Section 267.145 - General manager’s attendance at board meetings; pro tempore manager.

(2) The board may appoint a general manager pro tempore during the absence or disability of the general manager.

[1969 c.643 §16]



Section 267.150 - Ordinances; regulating use of facilities; public hearings; route, schedule changes.

(2) The board may enact police ordinances relating to the protection, use and enjoyment of district property and facilities. A district may appoint peace officers who shall have the same authority as other peace officers, except that such authority shall be limited to the enforcement of police ordinances of the district and the enforcement, for purposes relating to the protection, use and enjoyment of district property and facilities, of state and local laws.

(3) The board may, by ordinance, provide a procedure for the conduct of public hearings on proposed changes in transit routes and schedules. The board may delegate to the general manager or other administrative officer the authority to conduct such hearings.

(4) An ordinance shall not be required for a mass transit district to adopt temporary or experimental changes in routes and schedules.

[1969 c.643 §17; 1973 c.116 §2; 1975 c.392 §1]



Section 267.155



Section 267.160



Section 267.165



Section 267.170 - Initiative and referendum.

(2) A district board on its own resolution may call an election for the purpose of referring an ordinance to the electors of a district for their approval before the ordinance takes effect.

[1969 c.643 §39; 1977 c.728 §3; 1979 c.190 §411; 1981 c.173 §39; 1983 c.350 §124]



Section 267.200 - Existence, status and general powers of districts.

(1) Have and use a seal, have perpetual succession, and sue and be sued in its own name.

(2) Acquire by condemnation, purchase, lease, devise, gift or voluntary grant real and personal property or any interest therein, located inside the boundaries of the district and take, hold, possess and dispose of real and personal property purchased or leased from, or donated by, the United States, or any state, territory, county, city or other public body, nonprofit corporation or person for the purpose of providing or operating a mass transit system in the district and aiding in the objects of the district.

(3) Contract with the United States or with any county, city, state, or public body, or any of their departments or agencies, or a nonprofit corporation, or any person, for the construction, acquisition, purchase, lease, preservation, improvement, operation or maintenance of any mass transit system.

(4) Build, construct, purchase, lease, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the mass transit system of the district.

(5) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

(6) Fix and collect charges for the use of the transit system and other district facilities.

(7) Construct, acquire, maintain and operate and lease, rent and dispose of passenger terminal facilities, motor vehicle parking facilities and other facilities for the purpose of encouraging use of the mass transit system within the district.

(8) Enter into contracts or intergovernmental agreements under ORS chapter 190 with units of local government of the State of Oregon, whether within or without the district, or with the State of Washington or with public agencies of the State of Washington, to act jointly or in cooperation with them or to provide mass transit services to areas under their jurisdictions, provided that the party contracting to receive the services shall pay to the mass transit district not less than the proportionate share of the cost of the services that the benefits to the contracting party bear to the total benefits from the service.

(9) Conduct programs and events and take other actions for the purpose of improving or maintaining employee relations.

(10) Improve, construct and maintain bridges over navigable streams.

(11) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by ORS 267.010 to 267.390.

[1969 c.643 §8; 1973 c.116 §3; 1975 c.170 §1; 1977 c.550 §1; 1979 c.344 §1; 1979 c.877 §2; 1987 c.689 §1; 2003 c.802 §92; 2007 c.531 §16]



Section 267.203 - Authority to enter into transaction for electricity or diesel fuel.

(2) Notwithstanding subsection (1) of this section, a mass transit district may not enter into a transaction for the supply or delivery of electricity or diesel fuel that:

(a) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

(b) Is for any purpose other than the supply or delivery of electricity or diesel fuel on a cost-effective basis.

[2007 c.894 §6]

Note: 267.203 was added to and made a part of ORS chapter 267 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 267.205 - Classification and designation of service areas; determination of area financing.

(2) Subject to restrictions in the Oregon Constitution, any of the methods of financing authorized under ORS 267.300 may, in the discretion of the board, be imposed in the service area rather than in the entire district.

[1969 c.643 §24]



Section 267.207 - Change of district boundaries; elector approval; withdrawal of service from area; territorial jurisdiction of district; boundary commission exemption.

(2) If an ordinance annexing territory to a district is initiated or referred by, or referred to, the electors of the district, it shall not take effect unless approved by a majority of the electors registered in the territory proposed to be annexed to the district voting on the question and by a majority of the electors of the district voting on the question.

(3)(a) The board of directors of a mass transit district, as a result of the continuing comprehensive transportation planning process required by the Federal Transit Administration, shall determine annually the territory in the district within which the transit system of the district will operate. When the board determines during such planning process for any fiscal year that it will not provide transit service during that fiscal year to an area presently within the district, the board shall by ordinance withdraw from that area on the date specified in the ordinance, and that area shall no longer be part of the district. The board shall by ordinance set forth the criteria to be used in making the determinations described in this subsection.

(b) Subject to paragraph (a) of this subsection, the territorial jurisdiction of a district shall include:

(A) All territory located within the boundaries of a metropolitan service district;

(B) Each census tract within which the transit system of the district operates, or such smaller portion of the tract as determined by the board; and

(C) If so determined by the board of directors, any territory located within two and one-half miles or less of the transit system of the district or any route used by that system for the transportation of passengers.

(4) If an ordinance withdrawing territory from a district is initiated or referred by, or referred to, the electors of the district it shall not take effect unless approved by a majority of the electors of the entire district voting on the question.

(5) The alteration of the boundaries of a district under this section is not subject to the jurisdiction or review of a local government boundary commission.

[1979 c.877 §5; 1981 c.907 §1; 1983 c.83 §45; 1993 c.741 §22; 2007 c.239 §13]



Section 267.208 - Effective date of change of boundaries; filing boundary change with county assessor and Department of Revenue.

(a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

(b) Beginning after the deadline for filing the notice of election before any other election held by the district and ending on the day after the election.

(2) If the effective date established for the alteration of the boundaries is a date that is prohibited under this section, the alteration shall become effective on the day after the election.

(3) For the purposes of ORS 308.225 only, the effective date of an alteration of district boundaries shall be the date on which the board adopts the ordinance altering the boundaries or, if such an ordinance is initiated or referred, the date on which the ordinance is approved by the electors as provided in ORS 267.207.

(4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1985 c.808 §77; 1987 c.799 §9; 1989 c.923 §26; 1995 c.712 §100; 2001 c.138 §11]



Section 267.210 - Preparation of general plan for mass transit system; content; revision.

(2) The plan shall show existing and proposed transit systems of the district and of other public and private agencies relating to mass transit. It shall demonstrate a basis for the coordination and planning of future construction, improvement and equipment acquisition of the district, governmental agencies and private interests to assure maximum efficiency and use of mass transit in the district. The plans shall be based on the needs of the district and take into consideration the plans and programs, if any, developed by the Department of Transportation and cities and counties located within the district. The district may have access to all information, statistics, plans and data in the possession of or available to any state agency or public corporation which is pertinent to the preparation of the plan and may reimburse the agency or corporation for any expense incurred in cooperating with the board.

(3) The district board shall revise the plan as necessary for the proper control, utilization, development and improvement of the district transit system.

[1969 c.643 §20; 1973 c.116 §4]



Section 267.215



Section 267.218 - Feasibility reports and public bidding not required for construction and improvement projects costing less than $50,000.

[1975 c.141 §2]



Section 267.220



Section 267.225 - Intergovernmental agreements; condemnation of authority; joint occupancy.

(2) For the purpose of providing a mass transit system, a district may commence a condemnation proceeding to acquire land or an interest in land for right of way for the system over any public right of way already located, condemned or occupied or that may be located, condemned or occupied by some other public agency for the purpose of travel by the public. The proceeding shall be conducted as provided by the laws of this state for the condemnation of land or an interest in land for right of way for highway purposes. At the time of rendering judgment for compensation or damages, the court shall enter a judgment authorizing the district to occupy and use the right of way, if necessary, in common with the public agency already occupying or owning the right of way, and defining the terms and conditions upon which the right of way shall be so occupied and used in common.

[1969 c.643 §12; 2003 c.576 §410; 2003 c.802 §93]



Section 267.227 - Relationship with Oregon Mass Transportation Financing Authority.

[1977 c.662 §18]



Section 267.230 - Exemption from public utility or railroad regulation.

(2) ORS 824.200 to 824.256 apply to the transit system operated by a district except for control and regulation of any crossing at which the light rail transit vehicles of a district’s transit system cross a highway at separated grades or any grade crossing at which the light rail transit vehicles operate within and parallel to the right of way of a highway and where all conflicting vehicle movements are controlled by standard highway traffic devices. However, upon written request from the district and the public authority with jurisdiction over the highway at such a grade crossing, the department shall adjudicate any dispute that arises between the district and the public authority with regard to the grade crossing.

[1969 c.643 §11; 1973 c.116 §5; 1977 c.420 §1; 1985 c.678 §7; 1995 c.733 §92; 2001 c.522 §10]



Section 267.235 - Protection of employees’ rights when an operating transportation system is acquired.

(1) Preservation of rights, privileges and benefits, including continuation of pension rights and payment of benefits, existing under collective bargaining agreements, or otherwise;

(2) Continuation of collective bargaining rights;

(3) Protection of individual employees against a worsening of their positions with respect to their employment; and

(4) Assurance of employment to persons employed by the mass transportation system acquired and priority of reemployment to persons previously employed.

[1969 c.643 §10]



Section 267.237 - Criminal records check; fitness determinations; rules regarding dissemination.

(a) "District" means a mass transit district organized under ORS 267.010 to 267.390 or a transportation district organized under ORS 267.510 to 267.650.

(b) "Qualified entity" means an individual or business or organization, whether public, private, for-profit, nonprofit or voluntary, that, under contract with a district, provides individuals to operate motor vehicles for the transportation of passengers in the public transportation system of the district.

(c) "Subject individual" means a person subject to a criminal records check as specified by resolution of a mass transit district or a transportation district.

(2) A mass transit district or a transportation district shall request the Department of State Police to conduct criminal records checks of subject individuals if the checks are required in order to protect vulnerable Oregonians:

(a) To implement a federal or state statute, executive order or rule that expressly refers to criminal conduct and contains requirements or exclusions expressly based on such conduct;

(b) For district employment purposes when hiring individuals to operate motor vehicles of the district; or

(c) For the purposes of employment decisions made by a district for qualified entities that, under contracts with the district, employ individuals to operate motor vehicles for the transportation of passengers in the public transportation system of the district.

(3) A mass transit district that has a population of more than 500,000 may request the Department of State Police to conduct a criminal records check of a subject individual who is:

(a) Seeking employment by the district in a position that provides the individual with access to critical infrastructure or security sensitive facilities or information; or

(b) Seeking to provide services to the district that will result in the individual’s having access to critical infrastructure or security sensitive facilities or information.

(4) In order to determine the suitability of the subject individual, a district shall require the subject individual to furnish to the district a full set of fingerprints to enable a criminal records check to be conducted. The district shall submit the completed fingerprint cards to the Department of State Police along with the applicable Oregon and Federal Bureau of Investigation processing fees. If no disqualifying record is identified at the state level, the Department of State Police shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal records check.

(5) The Federal Bureau of Investigation shall either return or destroy the fingerprint cards used to conduct the criminal records check and shall not keep any record of the fingerprints, except that the Federal Bureau of Investigation may retain the fingerprint cards and records of the fingerprints for purposes described in ORS 181A.205. However, if the federal bureau policy authorizing return or destruction of the fingerprint cards is changed, a district shall cease to cause the cards to be sent to the federal bureau but shall continue to process the information through other available resources.

(6) If the Federal Bureau of Investigation returns the fingerprint cards to the Department of State Police, the Department of State Police shall destroy the fingerprint cards and may not retain facsimiles or other material from which a fingerprint can be reproduced, except that the Department of State Police may retain the fingerprint cards or create facsimiles for the purpose of providing information under ORS 181A.205.

(7) If only a state criminal records check is conducted, after the criminal records check is completed, the Department of State Police shall destroy the fingerprint cards and the results of the criminal records check provided to the district and may not retain facsimiles or other material from which a fingerprint can be reproduced, except that the Department of State Police may retain the fingerprint cards and results or create facsimiles for the purpose of providing information under ORS 181A.205.

(8) The district and the Department of State Police shall permit a subject individual to inspect the individual’s own Oregon and Federal Bureau of Investigation criminal offender records after positive fingerprint identification has been made.

(9)(a) A district, subject to rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, shall determine whether a subject individual is fit to operate motor vehicles for the transportation of passengers in the public transportation system of the district or to hold a position or provide services that provide the individual with access to critical infrastructure or security sensitive facilities or information. If a subject individual is determined to be unfit, then that person shall not be allowed to operate motor vehicles for the transportation of passengers in the public transportation system of the district or to hold the position or provide services that provide the individual with access to critical infrastructure or security sensitive facilities or information.

(b) In making the fitness determination, the district shall consider:

(A) The nature of the crime;

(B) The facts that support the conviction or pending indictment or indicate the making of a false statement;

(C) The relevancy, if any, of the crime or the false statement to the specific requirements of the subject individual’s present or proposed position or employment; and

(D) Intervening circumstances relevant to the responsibilities and circumstances of the position or employment, such as:

(i) The passage of time since the commission of the crime;

(ii) The age of the person at the time of the crime;

(iii) The likelihood of a repetition of offenses; and

(iv) The subsequent commission of another relevant crime and the recommendation of an employer.

(10) A district shall develop a system that maintains information regarding criminal records checks in order to minimize the administrative burden that criminal records check requirements impose upon subject individuals and providers. Records maintained under this subsection for subject individuals are confidential and may not be disseminated except for the purposes of this section and in accordance with the relevant resolutions of the district. Nothing in this subsection permits a district to retain fingerprint cards of subject individuals.

(11) A district, in consultation with the Department of State Police and affected provider groups, shall adopt resolutions to implement this section and other statutes relating to criminal offender information. The resolutions may include but need not be limited to:

(a) Specifying which employees are authorized to make criminal record inquiries;

(b) Identifying applicable categories of subject individuals as specified by the Oregon Department of Administrative Services under ORS 181A.215 who are subject to criminal records checks by the district;

(c) Identifying applicable information that may be required from a subject individual to permit a criminal records check as specified by the Oregon Department of Administrative Services under ORS 181A.215;

(d) Specifying which services or qualified entities are subject to this section;

(e) Specifying when a district, in lieu of conducting a completely new criminal records check, may proceed to make a fitness determination under this section using the information maintained by the district under subsection (10) of this section; and

(f) Determining when a subject individual may be hired on a probationary basis pending a criminal records check, provided that if there is any indication of criminal behavior by the subject individual, the resolution must require that, if the individual is hired, the individual can be hired only on a probationary basis and must be actively supervised at all times when the individual is in contact with children, the elderly or persons with disabilities.

(12) Criminal offender information is confidential. The Department of State Police shall adopt rules to restrict dissemination of information received under this section to persons with a demonstrated and legitimate need to know the information. Any district receiving information pursuant to this section is bound by the rules of disclosure adopted by the department.

(13) If a subject individual refuses to consent to the criminal records check or refuses to be fingerprinted, the district or qualified entity shall deny or terminate the employment of the individual, or revoke or deny any applicable position, authority to provide services or employment.

(14) A district shall define by resolution the conditions under which subject individuals may participate in training, orientation and work activities pending completion of a criminal records check through the Law Enforcement Data System or nationwide criminal records check. At a minimum, subject individuals shall be actively supervised at all times that they are in contact with children, the elderly and persons with disabilities during such periods of training, orientation and work. Subject individuals may continue probationary employment while awaiting the nationwide criminal records check as long as the individual’s criminal records check through the Law Enforcement Data System did not result in disqualification and there are no other indications of criminal behavior.

(15) If a district or a qualified entity requires a criminal records check of employees or other persons, the application forms of the district or qualified entity must contain a notice that employment is subject to fingerprinting and a criminal records check as required by this section. [1999 c.1057 §3; 2005 c.730 §65; 2015 c.705 §4; 2015 c.758 §4]

Note: Section 18, chapter 758, Oregon Laws 2015, provides:

Sec. 18. The amendments to ORS 8.100, 181.533 [renumbered 181A.190], 181.534 [renumbered 181A.195], 181.537 [renumbered 181A.200] and 267.237 by sections 3 to 7 of this 2015 Act apply to information submitted for purposes of conducting criminal records checks that is received on or after the operative date specified in section 25 of this 2015 Act [January 1, 2016].

[2015 c.758 §18]

Note: 267.237 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.240 - Accessibility of facilities and equipment to elderly and persons who have disabilities.

(a) Is devised in consultation with and after solicitation of the views of persons representative of the communities for which such transportation shall be provided; and

(b) Gives due regard to parity of service.

(2) In carrying out its duties under ORS 267.200 (4), the district shall cause its future facilities and new equipment to be of such types as to make such facilities and equipment accessible to, and usable by, persons who are elderly or have disabilities. However, contracts for equipment are exempt from this requirement until such equipment:

(a) Is available from not less than two manufacturers in mass producible quantities; and

(b) Conforms to designs approved by the Federal Transit Administration of the United States Department of Transportation as providing access to and being usable by persons who are elderly or have disabilities.

(3) Notwithstanding subsection (2) of this section or any other provision of the law of this state, a program for transportation of persons who are elderly or have disabilities shall be deemed to be in compliance with the laws of this state and rules promulgated thereunder if the program satisfies subsection (1) of this section and the federal regulations relating to transportation for persons who are elderly or have disabilities promulgated by the Federal Transit Administration of the United States Department of Transportation.

[1974 c.50 §2; 1981 c.621 §1; 1989 c.224 §37; 1993 c.741 §23; 2007 c.70 §59]



Section 267.245 - District exempt from right of way fencing requirements.

[1977 c.420 §2]

Note: 267.245 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.247 - Acquisition of district lands by adverse possession or operation of statute of limitations prohibited.

[2009 c.307 §1]

Note: 267.247 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.250 - Definitions for ORS 267.250 to 267.263.

(1) "Affected area" means a contiguous area of not less than one square mile in which 200 or more district electors reside and which is within the boundaries of a district, but is outside the boundaries of any city with a population exceeding 10,000. However, the term does not include an area if the withdrawal of that area from the district results in the district having two or more noncontiguous parts.

(2) "Direct service," with respect to an affected area described in a petition filed under ORS 267.253, means the location or placement of any of the facilities of the district or of any route used by the transit system of the district within one mile of any boundary of the affected area.

[1987 c.799 §2; 1999 c.444 §§1,2]



Section 267.253 - Petition for withdrawal from district; filing period; number of signatures; contents of petition.

(2) A petition for withdrawal under this section may be filed only during the period from January 1 to August 30 in calendar year 2001 and in every fifth calendar year thereafter.

(3) A petition for withdrawal under this section shall be signed by not less than 15 percent of the electors registered in the affected area described in the petition.

(4) A petition filed under this section shall contain substantially the following:

(a) A statement that the petition is filed pursuant to ORS 267.250 to 267.263;

(b) The names of the district and all affected counties; and

(c) A request that proceedings be commenced for the withdrawal of the affected area from the district.

(5) There shall be attached to the petition a map which clearly and precisely shows the exterior boundaries of the affected area by reference to prominent landmarks such as streets, highways, rivers or the boundaries of cities and counties. The map shall be used in lieu of a metes and bounds or legal description of the affected area.

(6) The district board, within five days after receiving a petition filed under this section which conforms to the requirements of this section, shall file the petition with the county clerk of each county in which any part of the affected area is located for signature verification.

[1987 c.799 §3; 1999 c.444 §4; 1999 c.454 §4]



Section 267.255 - Hearing on petition; notice.

(2) The district board shall schedule the public hearing for a date which is not earlier than the 20th day after the date on which the study of the affected area required under ORS 267.257 is completed, but which is not later than the 90th day after the board receives certification from the county clerk under subsection (1) of this section.

(3) The district board shall have notice of the hearing printed once in a newspaper in general circulation within the district. The notice shall be published at least five days prior to the hearing. Notice of the published hearing shall also be posted in at least four different locations within the affected area that are customarily used for the purpose of posting public notice. The notice shall be posted not less than 15 days prior to the date specified in the notice for the hearing and shall be posted for not less than five consecutive days. The notice required under this section shall contain the time and place of the hearing, the purpose of the hearing, a description of the affected area, the extent to which taxes imposed by the district will be increased in the remaining portions of the district as a result of the withdrawal of the affected area, the date on which the district board intends to finally dispose of the petition under ORS 267.257 (2), a statement that the study of the affected area required under ORS 267.257 is on file at the district offices and available for copying and public inspection and a statement that the public may appear and be heard on the issue of withdrawal of the affected area from the district. The date of final disposition of the petition that appears in the notice may be subsequently changed to a later date by the district board without publishing another notice as required by this section.

(4) The hearing required under this section may be conducted by a hearings officer appointed by the district board.

[1987 c.799 §4]



Section 267.257 - Study of area proposed to be withdrawn; approval or denial of withdrawal; judicial review.

(a) The extent to which residents of the affected area currently use the mass transit services and facilities of the district;

(b) The amount of district revenues raised within the affected area during the last three completed fiscal years of the district, separately identifying the amount of revenues derived from taxes imposed by the district and the amount of revenues derived from other sources;

(c) The history of the mass transit services provided to the affected area;

(d) Whether or when direct service will be provided to the affected area;

(e) The number of previous petitions filed under ORS 267.253 with respect to the affected area or portions thereof; and

(f) The effect of withdrawal of the affected area on the district, including the extent to which taxes imposed by the district in the remaining portions of the district will be increased under ORS 267.260 as a result of the withdrawal of the affected area.

(2) After completion of the study conducted under subsection (1) of this section and the public hearing required under ORS 267.255, but not later than the December 31 next following the date on which the petition was filed with the district board, the district board shall adopt an ordinance withdrawing the affected area from the district or shall adopt a resolution denying the petition for withdrawal.

(3) Notwithstanding ORS 267.207 (3)(b), the district board shall approve withdrawal if:

(a) The district board finds that the use of the mass transit system of the district by residents of the affected area is less than or equal to 30 percent of the system-wide average weekday boarding rides per vehicle hour;

(b) The district board determines that direct service to the affected area is not planned for at least five years;

(c) The residents and businesses within the affected area have demonstrated that district fees and taxes have adversely affected employment, population or commercial activity within the affected area; and

(d) The district board has not received a petition signed by not less than 15 percent of the electors within the affected area seeking continuation of the district’s jurisdiction over the affected area.

(4) Notwithstanding ORS 267.207 (3)(b), the district board may withdraw the affected area from the district when the conditions of subsection (3) of this section are not satisfied if the board considers such withdrawal to be in the best interests of the district and the affected area.

(5) Any decision of the district board relating to withdrawal of an affected area under ORS 267.250 to 267.263 may be reviewed by a circuit court under ORS 34.010 to 34.100.

[1987 c.799 §5]



Section 267.260 - Withdrawal ordinance; effective date; adjustment in district tax rate as result of withdrawal.

(2) An ordinance approving the withdrawal of an affected area under ORS 267.250 to 267.263 shall take effect on the first day of January next following the date which is 30 days after the adoption of the ordinance.

(3) Commencing immediately upon the withdrawal date and notwithstanding any other provision of law, the rate of each tax imposed by the district shall automatically be increased to a rate equal to the rate determined by dividing the rate at which such tax was levied immediately prior to the withdrawal date by a fraction, not more than one, which is equal to the total revenue derived from such tax by the district for the calendar year preceding the year in which the withdrawal ordinance is adopted attributable to the area of the district other than the withdrawn affected area divided by the total revenue derived from such tax by the district for the same period.

(4) If the tax rates required under subsection (3) of this section do not produce tax revenues sufficient to enable the district to make the annual or semiannual payments, when due, and otherwise satisfy the requirements of the bonded or other indebtedness of the district incurred prior to the withdrawal, the district may increase the rate of each tax to a rate that produces revenues sufficient to enable the district to make the annual or semiannual payments, when due, and otherwise satisfy the requirements of such indebtedness.

(5) The district board shall determine rates in accordance with the formula prescribed by subsection (3) of this section and adopt the rates as part of the ordinance approving the withdrawal of the affected area. Any such determination and adoption shall be final and conclusive unless it is shown to be arbitrary and capricious.

(6) If a district adopts an ordinance that increases the rate of an excise tax described in ORS 267.385, the increase shall be adjusted as prescribed in subsection (3) of this section to take into account the withdrawal of an affected area that occurred or occurs at any time after the date the district first imposed any taxes pursuant to ORS 267.385.

[1987 c.799 §6; 2003 c.739 §10]



Section 267.263 - Withdrawal of territory not subject to boundary commission review.

[1987 c.799 §7; 2007 c.239 §14]



Section 267.265 - Use of moneys derived from withdrawal of territory from district.

[1987 c.799 §8]

Note: 267.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.300 - Authority of district to finance system.

(a) Levy of ad valorem taxes under ORS 267.305.

(b) Service charges and user fees collected under ORS 267.320.

(c) Use of the revolving fund authorized under ORS 267.310.

(d) Sale of bonds under ORS 267.330 to 267.345.

(e) Levy of business license fees under ORS 267.360.

(f) Levy of a tax measured by net income under ORS 267.370.

(g) Levy of a tax measured by employer payrolls under ORS 267.380, 267.385 and 267.420.

(h) Use of funds accepted under ORS 267.390.

(i) Short-term borrowings under ORS 267.400.

(j) Levy of a tax measured by net earnings from self-employment under ORS 267.380 and 267.385.

(k) Any combination of the provisions of paragraphs (a) to (j) of this subsection.

(2) All or any part of the funds raised or received by the district under subsection (1)(a) to (k) of this section may be expended by the district for the purpose of financing the construction, reconstruction, improvement, repair, maintenance, operation and use of the primary transit supportive system. However, only those funds raised or received by the district that are restricted by the Oregon Constitution for the purpose of financing the construction, reconstruction, operation and use of public highways, roads, streets and roadside rest areas may be expended by the district for the secondary transit supportive system. As used in this subsection:

(a) "Transit supportive system" means those facilities in any county in which a district operates that constitute the surface transportation system in the county, including highways, roads, streets, roadside rest areas, park-and-ride stations, transfer stations, parking lots, malls and skyways.

(b) "Primary transit supportive system" means those facilities upon which or adjacent to which the district physically operates.

(c) "Secondary transit supportive system" means the remainder of those facilities that constitute the surface transportation system, but over which the district’s operation or facilities are not physically present.

[1969 c.643 §23; 1975 c.752 §1; 1983 c.323 §1; 1983 c.749 §1; 1987 c.825 §1; 1989 c.869 §1]



Section 267.302 - Restrictions on financing for districts formed under ORS 267.107.

[1975 c.632 §2a; 1979 c.585 §3; 1983 c.323 §2; 1983 c.749 §2; 1987 c.825 §2]



Section 267.305 - Levy, collection, enforcement of ad valorem taxes.

(2) The district may annually also assess, levy and collect a tax without limitation upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of the bonds maturing within the year. The tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of bonds.

(3) Any taxes needed shall be levied in each year and returned to the county officer, whose duty it is to extend the tax roll, by the time required by law for city taxes to be levied and returned.

(4) All taxes levied by a district shall become payable at the same time and be collected by the same officer who collects county taxes, and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

(5) Property shall be subject to sale for nonpayment of taxes levied by a district in like manner and with like effect as in the case of county and state taxes.

[1969 c.643 §25; 1981 c.804 §77]



Section 267.310 - Revolving fund; authority to levy ad valorem taxes for fund.

[1969 c.643 §27; 1991 c.459 §364]



Section 267.320 - User charges, fees and tolls; persons over 65.

(2) The district shall not charge a person over 65 years of age a fee of more than 50 percent of the regular fee for transportation provided by the district. The maximum fee established by this subsection does not apply on any weekday, Monday through Friday, between the hours of 5 a.m. and 9 a.m. or between the hours of 3 p.m. and 7 p.m.

[1969 c.643 §26; 1973 c.474 §1; 1975 c.124 §1; 1975 c.169 §1; 1981 c.634 §1; 2003 c.14 §131]



Section 267.325 - Lease purchase agreements.

[1989 c.899 §2]



Section 267.330 - General obligation bonds; conditions; interest rate; payment of principal and interest; pledge of net revenue.

(2) The bonds shall be issued from time to time by the district board in behalf of the district as authorized by the electors thereof. The bonds shall mature serially within not to exceed 30 years from issue date. However, for an indebtedness to the federal government or this state, the district may issue one or more bonds of the denominations agreed upon. Bonds shall bear interest at a rate, payable semiannually, as the board shall determine. The bonds shall be so conditioned that the district shall promise and agree therein to pay to the bearer at a place named therein, the principal sum, with interest at the rate named therein, payable semiannually, in accordance with the tenor and terms of the interest coupons attached.

(3) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district may by resolution of the board, which resolution shall constitute part of the contract with the holders of the bonds, pledge all or any part of the net revenue of the district. The district board may adopt such a resolution without submitting the question of the pledge to the electors of the district.

[1969 c.643 §28; 1983 c.347 §19; 1991 c.459 §365]



Section 267.334 - Electoral approval for issuance of general obligation bonds by Tri-Met to fund extension of light rail.

(2) As used in this section:

(a) "Portland metropolitan region" means the area within the urban growth boundary established by Metro as that boundary existed on July 1, 1995.

(b) "Metro" means the metropolitan service district created under ORS chapter 268 and exercising home rule charter powers.

(c) "Tri-Met" means the Tri-County Metropolitan Transportation District of Oregon, a mass transit district created under ORS chapter 267.

[Formerly 197.587]

Note: 267.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.335 - Authority to issue revenue bonds; interest-bearing warrants.

(2) In lieu of issuing bonds secured by unobligated net revenue under subsection (1) of this section, the treasurer, when authorized by the board, may execute and issue interest-bearing warrants drawn against funds created by and for operation and maintenance of the mass transit system in excess of current cash on hand, but not in an amount exceeding one-half of the estimated annual gross revenue for operation of the mass transit system for the next ensuing year.

[1969 c.643 §29]



Section 267.340 - Refunding bonds.

[1969 c.643 §30]



Section 267.345 - Issuance of bonds.

[1969 c.643 §31; 2007 c.783 §84]



Section 267.360 - Business, trade, occupational and professional licenses and fees; exceptions.

[1969 c.643 §32]



Section 267.370 - District taxing authority.

(a) Upon the entire taxable income of every resident of the district subject to tax under ORS chapter 316 and upon the taxable income of every nonresident that is derived from sources within the district which income is subject to tax under ORS chapter 316; and

(b) On or measured by the net income of a mercantile, manufacturing, business, financial, centrally assessed, investment, insurance or other corporation or entity taxable as a corporation doing business, located, or having a place of business or office within or having income derived from sources within the district which income is subject to tax under ORS chapter 317 or 318.

(2) The rate of the tax imposed by ordinance adopted under authority of subsection (1) of this section shall not exceed one percent. The tax may be imposed and collected as a surtax upon the state income or excise tax.

(3) Any ordinance adopted pursuant to subsection (1) of this section shall require a nonresident, corporation or other entity taxable as a corporation having income from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net income to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675.

(4) The district shall allow a credit against the tax imposed pursuant to this section, in an amount equal to the employer’s payroll tax paid to the district by the taxpayer.

(5) If a district adopts an ordinance under this section, the ordinance shall be consistent with any state law relating to the same subject, and with rules and regulations of the Department of Revenue prescribed under ORS 305.620.

(6) An ordinance adopted under this section shall not declare an emergency.

[1969 c.643 §33; 1971 c.600 §1; 1975 c.752 §2]



Section 267.380 - Definitions for ORS 267.380 and 267.385.

(a) "Employer" means:

(A) A person who is in such relation to another person that the person may control the work of that other person and direct the manner in which it is to be done;

(B) An officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee or member is under a duty to perform the acts required of employers by ORS 316.162 to 316.221; or

(C) The State of Oregon or any political subdivision in this state, except for a school district as defined in ORS 255.005 (9), with respect to work performed within the district by an employee of the State of Oregon or of the political subdivision.

(b) "Employer" does not include an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code, as amended and in effect on December 31, 1996, except that "employer" does include hospitals.

(c) "Wages" means remuneration for services performed by an employee for the employer, including the cash value of all remuneration paid in any medium other than cash.

(d) "Net earnings from self-employment" has the same meaning as in section 1402 of the Internal Revenue Code of 1986, as that section was in effect and operative on December 31, 1988. For the purposes of computing net earnings from self-employment, a district may by ordinance from time to time adopt definitions of the terms used in section 1402.

(e) "Individual" means any natural person.

(2) As used in this section and ORS 267.385, "wages" does not include remuneration paid:

(a) For services performed in the employ of the United States of America and institutions (excluding hospitals) exempt from taxation under section 501(c)(3) of the Internal Revenue Code, as amended and in effect on December 31, 1996.

(b) For domestic service in a private home if the total amount paid to such employee is less than $1,000 a year.

(c) For casual labor not in the course of the employer’s trade or business.

(d) For services performed wholly outside of the district.

(e) To an employee whose services to the employer consist solely of seasonal labor in connection with the planting, cultivating or harvesting of agricultural crops.

(f) To seamen who are exempt from garnishment, attachment or execution under title 46, United States Code.

(g) To individuals temporarily employed as emergency firefighters.

(h) If the remuneration is not subject to withholding under ORS chapter 316.

(i) To employees’ trusts exempt from taxation under section 401 of the Internal Revenue Code, as amended and in effect on December 31, 1996.

(j) If the remuneration is not wages under section 3121(a)(5)(I) of the Internal Revenue Code, as amended and in effect on December 31, 1996.

(3) "Net earnings from self-employment" does not include income:

(a)(A) From activities wholly outside of the district.

(B) That is wages.

(C) That would be wages under section 3121 of the Internal Revenue Code, as amended and in effect on December 31, 1990, but for the provisions of section 3121(b)(8)(A) of the Internal Revenue Code.

(b) That is not net earnings from self-employment under section 1402(a)(8) of the Internal Revenue Code by reason of the amendments to section 1402 by section 1456 of the Small Business Job Protection Act of 1996 (P.L. 104-188).

(4) Notwithstanding any other provision of this section, "wages" includes:

(a) Any amount included in the definition of "wages" under section 3121 of the Internal Revenue Code, as defined in ORS 316.012, by reason of the provisions of section 3121(a)(5)(C), 3121(a)(5)(D), 3121(v)(1)(A), 3121(v)(1)(B), 3121(v)(3)(A), 3121(a)(5)(E) or 3121(a)(5)(H) of the Internal Revenue Code; or

(b) Any amount deferred under a nonqualified deferred compensation plan.

(5) Any amount taken into account as wages by reason of subsection (4) of this section and the income attributable thereto shall not afterwards be treated as wages under this section.

[1969 c.643 §34; 1971 c.600 §2; 1973 c.573 §2; 1979 c.766 §1; 1981 c.907 §2; 1987 c.293 §69; 1989 c.869 §2; 1991 c.457 §23a; 1993 c.18 §47; 1997 c.839 §39]



Section 267.385 - Employer payroll tax; collection; enforcement.

(2) No employer shall make a deduction from the wages of an employee to pay all or any portion of a tax imposed under this section.

(3) The provisions of ORS 305.620 are applicable to collection, enforcement, administration and distribution of a tax imposed under this section.

(4) At any time an employer or individual fails to remit the amount of taxes when due under an ordinance of the district board imposing a tax under this section, the Department of Revenue may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued and may be enforced in the same manner and have the same force and effect as prescribed with respect to warrants for the collection of delinquent state income taxes.

(5) Any ordinance adopted under subsection (1) of this section shall require an individual having net earnings from self-employment from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net earnings to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675. Such ordinance shall give the individual the option of apportioning income based on a single factor designated by the ordinance.

(6) Any ordinance adopted under subsection (1) of this section with respect to net earnings from self-employment may impose a tax for a taxable year measured by each individual’s net earnings from self-employment for the prior taxable year, whether such prior taxable year begins before or after November 1, 1981, or such ordinance.

(7) Any ordinance imposing a tax authorized by subsection (1) of this section shall not apply to any business, trade, occupation or profession upon which a tax is imposed under ORS 267.360.

(8) The district board may not adopt an ordinance increasing a tax authorized by subsection (1) of this section unless the board makes a finding that the economy in the district has recovered to an extent sufficient to warrant the increase in tax. In making the finding, the board shall consider regional employment and income growth.

[1969 c.643 §35; 1981 c.907 §3; 2003 c.576 §197; 2003 c.739 §7; 2009 c.253 §1]



Section 267.387 - Restrictions on increase in payroll tax.

[2009 c.253 §2]

Note: 267.387 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.390 - Acceptance of funds from United States.

(1) Accept, without limitation by any other provision of ORS 267.010 to 267.390 requiring approval of indebtedness, any contributions or loans from the United States for the purpose of carrying out any provision of ORS 267.010 to 267.390; and

(2) Do anything that the board considers necessary in order to avail itself of aid, assistance or cooperation under this section under any federal law.

[1969 c.643 §37]



Section 267.395



Section 267.400 - Authority to issue short-term obligations; conditions.

(a) In anticipation of taxes or other revenues, including but not limited to grants awarded by the state or federal government; or

(b) To refund obligations authorized under this section.

(2) To secure obligations authorized under this section a district may:

(a) Pledge as primary security for the obligations the taxes and other revenues in anticipation of which the obligations are issued, including but not limited to grants from the state or federal government;

(b) Pledge as secondary security for the obligations the taxes and other revenues of the district other than those in anticipation of which the obligations are issued;

(c) Segregate any pledged funds in separate accounts which may be held by the district or third parties;

(d) Establish any reserves deemed necessary by the district for the payment of the obligations; and

(e) Adopt resolutions containing covenants and provisions for protection and security of the holders of obligations, which shall constitute enforceable contracts with such holders.

(3) Each issue of obligations authorized by this section:

(a) If issued in anticipation of taxes, shall not be issued prior to, and shall mature not later than the end of, the fiscal year in which the taxes are expected to be received;

(b) If issued in anticipation of other revenues, including grants for operating purposes from the state or federal government, shall not be issued more than one year prior to the time at which the district expects to receive the last installment of the revenues or grants in anticipation of which the obligations are issued, and shall mature not more than one year after the date of issue;

(c) If issued in anticipation of capital improvement grants from the state or federal government, shall not be issued more than 30 months prior to the time at which the district expects to receive the last installment of the capital improvement grant in anticipation of which the obligations are issued, and shall mature no later than 30 months after the date of issue or six months after the time at which the district expects to receive the last installment of the capital improvement grant in anticipation of which the obligations are issued, whichever is earlier;

(d) If issued in anticipation of taxes or revenues other than grants from the state or federal government, shall not be issued in an amount greater than 80 percent of the amount of taxes or such other revenues budgeted to be received by the district and in anticipation of which such obligations are issued; and

(e) If issued in anticipation of grants from the state or federal government, shall not be issued in an amount greater than 80 percent of the amount of such grants.

(4) Except as this section otherwise specifically provides, obligations authorized by this section may be in any form and contain any terms, including provisions for the varying of interest rates in accordance with any index, bankers’ loan rate or other standard. A district may issue and sell as part of a single offering obligations in anticipation of two or more grants from the state or federal government, in which event the obligations constituting a part of the offering shall be issued as separate series with one series corresponding to each grant in anticipation of which the obligations are issued. A district may only pledge as primary security for a series of obligations constituting part of a single offering the grant in anticipation of which such series is issued. For purposes of subsection (3) of this section, each series of obligations constituting part of a single offering shall be a separate issue of obligations.

(5) When the taxes or other revenues, including grants from the state or federal government, in anticipation of which the obligations authorized by this section are issued are not received by the district at such time or in such amounts as will enable the district to pay the obligations at maturity, the district shall, to the extent available, first apply to the payment of the obligations the taxes or other revenues in anticipation of which such obligations were issued, and the district may pay the balance owing under such obligations out of any other taxes or revenues available for such purpose.

(6) The district may contract with third parties to serve as issuing, paying and authenticating agents for any obligations authorized by this section.

(7) Obligations authorized by this section shall be issued as prescribed in ORS chapter 287A.

(8) Any pledge made pursuant to subsection (2) of this section shall be valid and binding from and after the date of issue of the obligations secured by such pledge and the taxes or other revenues pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any pledge made pursuant to subsection (2) of this section shall be valid and binding against all persons having claims of any kind against the district whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof.

(9) The district shall deposit, when received, a portion of the taxes or other revenues in anticipation of which the obligations authorized by this section are issued in a separate account. Deposits to the account shall be made according to a schedule which requires that not less than 100 percent of such taxes or other revenues received by the district after the estimated date of the district’s maximum cumulative cash flow deficit be placed in the account until sufficient amounts are in the account to pay principal and interest due on the obligations at maturity. The schedule shall be established by the district in its proceedings to issue the obligations. Moneys in the account shall be used only to pay principal and interest on the obligations, and may be pledged by the district for such purpose.

[1983 c.323 §4; 1985 c.433 §1; 2007 c.783 §85]



Section 267.410 - Certain districts authorized to impose employer payroll tax on state agencies and political subdivisions.

[1989 c.869 §7; 2009 c.11 §31]



Section 267.420 - Employer payroll tax on State of Oregon and political subdivisions; requirements for tax ordinance.

(2)(a) Any ordinance imposing an employer payroll tax on an entity described in ORS 267.380 (1)(a)(C) shall provide that for each of the four fiscal years after the fiscal year in which the employer payroll tax was first imposed, the entity shall pay the applicable percentage of the amount of employer payroll tax which, without regard to this section, it would have been required to pay under the law.

(b) The applicable percentage shall be determined in accordance with the following table:

______________________________________________________________________________

Number of fiscal years The applicable

after the fiscal year percentage is:

in which the employer

payroll tax is first

imposed:

One 20

Two 40

Three 60

Four 80

______________________________________________________________________________

(c) In the fifth fiscal year after the fiscal year in which the employer payroll tax is first imposed on an entity described in ORS 267.380 (1)(a)(C) and in any subsequent fiscal year, the applicable percentage shall be 100 percent.

[1989 c.869 §4]



Section 267.430 - Certain state agencies exempt from employer payroll tax.

[1989 c.869 §6]



Section 267.510 - Definitions for ORS 267.510 to 267.650.

(1) "District" means a transportation district established under ORS 267.510 to 267.650.

(2) "System" means the equipment, facilities and other property constructed, erected or acquired by the district and to be used in the transport of passengers.

[1974 c.9 §1]



Section 267.515 - Application of ORS chapter 255 to district.

(a) The nomination and election of board members.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[Amended by 1983 c.350 §128]



Section 267.517 - Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles.

(2) To the extent that it is economically and technologically possible, all motor vehicles purchased or leased by the board of the district shall be capable of using alternative fuel. However, this subsection does not apply if the vehicle will be primarily used in an area that does not have and cannot reasonably be expected to establish an alternative fuel refueling station or if the district is unable to secure financing sufficient to cover additional costs resulting from the requirement of this subsection.

(3) Prior to July 1 of each year, the board of the district shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

(a) The number of purchases and leases of vehicles capable of using alternative fuel;

(b) The number of conversions of vehicles from the use of gasoline or diesel fuel to the use of alternative fuel;

(c) The quantity of each type of alternative fuel used; and

(d) Any other information required by the Department of Environmental Quality and the State Department of Energy to carry out their functions under subsection (4) of this section.

(4) If the Department of Environmental Quality and State Department of Energy determine that the use of alternative fuel required by this section has been effective in reducing total annual motor vehicle emissions in the district, the motor vehicles subject to the control of the board of the district shall be capable of using alternative fuel, to the maximum extent possible.

(5) The board of the district shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

(6) As used in this section, "alternative fuel" means any fuel determined by the Department of Environmental Quality to be less polluting than conventional gasoline, including but not necessarily limited to reformulated gasoline, low sulfur diesel fuel, natural gas, liquefied petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity.

[1991 c.730 §4; 2003 c.186 §13]



Section 267.520 - Method of forming district.

(2) The petition or resolution initiating formation shall request, if the district is to impose operating taxes, that the election to establish the district include a proposed permanent rate limit for operating taxes for the district within the meaning of section 11 (3), Article XI of the Oregon Constitution. If the petition or resolution does so, the proposition to be voted on at the election shall include a proposed permanent rate limit for the district, in accordance with the petition or resolution.

[1974 c.9 §4; 1997 c.541 §360]



Section 267.530 - Establishment of permanent tax rate limit at time of formation.

[1974 c.9 §5; 1997 c.541 §361]



Section 267.540 - Governing body; term; vacancies; chairperson; rules of procedure; report to legislature.

(2) The chairperson of the county governing body that calls the election on establishing the district shall convene the first meeting of the district governing body and shall serve as chairperson of the first meeting until the members choose a permanent chairperson.

(3) At its first meeting after July 1 each year the district governing body shall choose a chairperson for the ensuing year. The chairperson shall be the presiding officer of the governing body and have whatever additional functions the governing body prescribes.

(4) The governing body may adopt and enforce rules of procedure governing its proceedings.

(5) The district board shall report biennially to the Legislative Assembly the activities of the district.

[1974 c.9 §6; 1975 c.737 §4; 1983 c.350 §125]



Section 267.550 - Status of district.

(2) Except as ORS 267.510 to 267.650 provide to the contrary, the powers of the district shall be vested in the governing body of the district.

(3) A transportation district formed under ORS 267.510 to 267.650 shall be considered a district for all purposes in ORS chapter 198.

[1974 c.9 §8; 1975 c.737 §5; 1983 c.350 §126; 2003 c.802 §95]



Section 267.560 - General powers.

[1974 c.9 §9; 2003 c.802 §96]



Section 267.570 - Powers relating to public transportation.

(a) Contract with the United States or with any county, city or state, or any of their departments or agencies, for the construction, preservation, improvement, operation or maintenance of any system.

(b) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the system of the district.

(c) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

(d) Fix and collect charges for the use of the system.

(e) Construct, acquire, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with the system within or outside the district.

(f) Use a public thoroughfare in a manner mutually agreed to by the governing bodies of the district and of the thoroughfare or, if they cannot so agree upon how the district may use the thoroughfare, in a manner determined by an arbitrator appointed by the Governor.

(g) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by ORS 267.510 to 267.650.

(2) A district shall be entitled to tax refunds under ORS 319.831, as if the district were a city.

[1974 c.9 §10; 1979 c.344 §2]



Section 267.575 - Preparation of public transit system plan; contents; revision.

(2) The plan shall show existing and proposed transit systems of the district and of other public and private agencies relating to public transit. It shall demonstrate a basis for the coordination and planning of future construction, improvement and equipment acquisition of the district, governmental agencies and private interests to assure maximum efficiency and use of public transit in the district. The plans shall be based on the needs of the district and take into consideration the plans and programs, if any, developed by the Department of Transportation and cities and counties located within and adjacent to the district. The district may have access to all information, statistics, plans and data in the possession of or available to any state agency or public corporation which is pertinent to the preparation of the plan and may reimburse the agency or corporation for any expense incurred in cooperating with the board.

(3) The district board shall revise the plan as necessary for the proper control, utilization, development and improvement of the district transit system.

[1975 c.737 §3]



Section 267.580 - Employees.

[1974 c.9 §7]



Section 267.590 - Interagency agreements.

[1974 c.9 §11]



Section 267.600



Section 267.610



Section 267.612 - Acquisition of district lands by adverse possession or operation of statute of limitations prohibited.

[2009 c.307 §2]

Note: 267.612 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 267.615 - Financing methods.

(a) Service charges and user fees collected under ORS 267.570 (1)(d).

(b) Levy ad valorem taxes under ORS 267.620.

(c) Use of a revolving fund as authorized for mass transit districts under ORS 267.310.

(d) Sale of bonds under ORS 267.630 and 267.640.

(e) Levy of business license fees as authorized for mass transit districts under ORS 267.360.

(f) Levy of a tax measured by net income as authorized for mass transit districts under ORS 267.370.

(g) Levy of a tax measured by employer payrolls as authorized for mass transit districts under ORS 267.380 and 267.385.

(h) Acceptance and use of any contributions or loans from the United States, without limitation by any other provision of ORS 267.510 to 267.650 requiring approval of indebtedness.

(i) Any combination of the provisions of paragraphs (a) to (h) of this subsection.

(2) A district shall not use any method of financing authorized under subsection (1)(c) to (g) of this section without first obtaining authorization at a properly called election held for that purpose.

[1975 c.737 §2; 1981 c.512 §1]



Section 267.620 - Power to levy taxes.

(2) Such taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax levy by the time required by law for city taxes to be levied and returned. All taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. Property shall be subject to sale for nonpayment of taxes levied by the corporation in like manner and with like effect as in the case of county and state taxes.

(3) In taxation a district may classify property on the basis of services received from the district and prescribe different tax rates for the different classes of property.

[1974 c.9 §12; 1991 c.459 §366]



Section 267.622 - Filing boundary change with county assessor and Department of Revenue.

[2001 c.138 §13]



Section 267.630 - Issuance and sale of bonds.

(2) For the purpose of performing any of the powers conferred by ORS 267.510 to 267.650 a district, when authorized at any properly called election held for such purpose, shall have the power to borrow money by the issuance and sale also of revenue bonds and to pledge as security therefor, all or any part of the unobligated net income or revenue of the district. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district but they shall be payable both as to principal and interest from revenues only. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien on any of the taxable property within the corporate limits of the district and shall be payable solely from such part of revenues of the corporation as remains after the payment of obligations having a priority and of all expenses of operation and maintenance of the corporation. All revenue bonds shall contain a provision that both the principal and interest are payable solely from the operating revenues of the district remaining after paying such obligations and expenses.

(3) All general obligation bonds and revenue bonds shall be issued as prescribed in ORS chapter 287A.

[1974 c.9 §13; 1983 c.347 §20; 1991 c.459 §367; 2007 c.783 §86]



Section 267.640 - Refunding bonds.

[1974 c.9 §14]



Section 267.650 - Finance elections.

[1974 c.9 §15]



Section 267.990 - Penalties.

[1969 c.643 §18(1); 2011 c.597 §174]






Chapter 268 - METROPOLITAN SERVICE DISTRICTS

Section 268.010 - Short title.

[1969 c.700 §1; 1997 c.833 §3]



Section 268.015



Section 268.020 - Definitions.

(1) "District" means a metropolitan service district established under this chapter.

(2) "District charter" means a home rule charter enacted by the electors of a district under section 14, Article XI, Oregon Constitution.

(3) "Metropolitan area" means that area which on October 4, 1997, lies within the boundaries of Clackamas, Multnomah and Washington Counties.

(4) "Improvement" means the facilities and other property constructed, erected or acquired by and to be used in the performance of services authorized to be performed by a district.

(5) "Metropolitan significance" means having major or significant district-wide impact.

(6) "Person" means a public body as defined in ORS 174.109, individual, corporation, partnership, association, firm, trust, estate or any other legal entity.

(7) "Regional framework plan" means the Metro regional framework plan defined in ORS 197.015 and any district ordinances that implement the plan.

[1969 c.700 §2; 1977 c.665 §2; 1979 c.531 §3; 1987 c.349 §1; 1997 c.833 §4; 2003 c.802 §97]



Section 268.030 - Purpose of chapter; limitation on number of districts; purpose of districts.

(2) To this end not more than one district may be established under this chapter in any metropolitan area.

(3) Subject to the provisions of a district charter, a district, where formed, shall provide for those aspects of land use planning having metropolitan significance.

[1969 c.700 §3; 1975 c.510 §1; 1977 c.95 §16; 1977 c.665 §3; 1977 c.782 §3; 1997 c.833 §5]



Section 268.040 - Exemption from public utility regulation.

[1969 c.700 §31]



Section 268.050



Section 268.060 - Costs of elections.

(2) When a district election is held on a district measure, the election shall be conducted under ORS chapter 255.

[1977 c.665 §6a (enacted in lieu of 268.200); 1997 c.833 §6]



Section 268.070



Section 268.100



Section 268.110



Section 268.115



Section 268.120



Section 268.125



Section 268.130



Section 268.150



Section 268.160



Section 268.170



Section 268.180



Section 268.190



Section 268.200



Section 268.210



Section 268.215



Section 268.220 - Employees’ rights when district assumes a function of another public corporation, city or county.

[1969 c.700 §30]



Section 268.225



Section 268.230 - District to protect employees’ rights when an operating public transportation system is acquired.

(1) Preservation of rights, privileges and benefits, including continuation of pension rights and payment of benefits, existing under collective bargaining agreements, or otherwise;

(2) Continuation of collective bargaining rights;

(3) Protection of individual employees against a worsening of their positions with respect to their employment; and

(4) Assurance of employment to persons employed by the mass transportation system acquired and priority of reemployment to persons previously employed.

[1969 c.700 §29a]



Section 268.240 - PERS membership for specified classes of district employees; conditions.

(2) The board shall consider an application received under this section to be an application to become a participating employer under ORS chapters 238 and 238A but only to the extent of providing membership for the class of employees described in the application.

(3) The board, upon such terms as are set forth in a contract between the board and the employer, shall allow every employee in the specified class to become members of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A.

(4) When a district enters into a contract with the board under subsection (3) of this section, the district shall agree to eventually extend coverage under ORS chapters 238 and 238A to all eligible district employees through successive contracts with the board.

(5) All employees who have completed the period of service with the public employer that is required under ORS 238.015, 238A.100 or 238A.300 shall become members of the system on a date specified by the board. All other employees in the described class shall become members upon completion of the required period of service.

(6) As used in this section, "board" means the Public Employees Retirement Board established under ORS 238.630.

[1989 c.879 §2; 2003 c.733 §72]



Section 268.300 - Existence, status and general powers of district.

(2) For purposes of its authorized functions, a district may enter into intergovernmental agreements under ORS chapter 190.

[1969 c.700 §§8,26; 1977 c.95 §1; 1997 c.833 §7; 2003 c.802 §98]



Section 268.310 - Powers of district.

(1) Subject to the requirements of ORS 459.005 to 459.045, 459.065 to 459.105, 459.205 to 459.385, 459.992 (1) and (2) and 466.995 (1), dispose, and provide facilities for disposal, of solid and liquid wastes.

(2) Provide public transportation and terminal facilities for public transportation, including local aspects thereof transferred to the district by one or more other public corporations, cities or counties through agreements in accordance with this chapter.

(3) Acquire, construct, alter, maintain, administer and operate metropolitan zoo facilities.

(4) Acquire, construct, alter, maintain, administer and operate major cultural, convention, exhibition, sports and entertainment facilities.

(5) Acquire, develop, maintain and operate a system of parks, open space and recreational facilities of metropolitan significance.

(6) Exercise jurisdiction over other matters of metropolitan concern as authorized by a district charter.

[1969 c.700 §10; 1971 c.648 §22; 1975 c.510 §2; 1977 c.95 §17; 1977 c.665 §10; 1977 c.782 §5; 1979 c.804 §4; 1987 c.844 §1; 1997 c.833 §8; 2015 c.49 §1]



Section 268.312



Section 268.313 - Acquisition or construction of major facility; conditions.

(1) The financing of the acquisition or construction is approved by the electors of the district; or

(2) The facility is acquired or constructed pursuant to an intergovernmental agreement under ORS 190.003 to 190.130.

[2015 c.49 §3]



Section 268.315 - Authority of district to levy ad valorem tax.

[1975 c.510 §3; 1991 c.459 §368; 1997 c.833 §9]

Note: 268.315 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 268.317 - Solid and liquid waste disposal powers.

(1) Build, construct, acquire, lease, improve, operate and maintain landfills, transfer facilities, resource recovery facilities and other improvements, facilities or equipment necessary or desirable for the solid and liquid waste disposal system of the district. Leases authorized by this section include lease-purchase agreements whereunder the district may acquire ownership of the leased property at a nominal price. Such leases and lease-purchase agreements may be for a term of up to 30 years.

(2) Sell, enter into short or long-term contracts, solicit bids, enter into direct negotiations, deal with brokers or use other methods of sale or disposal for the products or by-products of the district’s facilities.

(3) Require any person or class of persons who generate solid or liquid wastes to make use of the disposal, transfer or resource recovery sites or facilities of the district or disposal, transfer or resource recovery sites or facilities designated by the district.

(4) Require any person or class of persons who pick up, collect or transport solid or liquid wastes to make use of the disposal, transfer or resource recovery sites or facilities of the district or disposal, transfer or resource recovery sites or facilities designated by the district.

(5) Regulate, license, franchise and certify disposal, transfer and resource recovery sites or facilities; establish, maintain and amend rates charged by disposal, transfer and resource recovery sites or facilities; establish and collect license or franchise fees; and otherwise control and regulate the establishment and operation of all public or private disposal, transfer and resource recovery sites or facilities located within the district. Licenses or franchises granted by the district may be exclusive. Existing landfills authorized to accept food wastes which, on March 1, 1979, are either franchised by a county or owned by a city are exempt from the district’s franchising and rate regulation.

(6) Prescribe a procedure for the issuance, administration, renewal or denial of contracts, licenses or franchises granted under subsection (5) of this section.

(7) Regulate the service or services provided by contract, license or franchise and order modifications, additions or extensions to the equipment, facilities, plan or services as shall be in the public interest.

(8) Receive, accept, process, recycle, reuse and transport solid and liquid wastes.

[1977 c.95 §3; 1979 c.531 §4]



Section 268.318 - District approval required for disposal, transfer or resource recovery site or facility; criteria.

(a) Entered into contracts obligating the district to supply or direct minimum quantities of solid wastes to sites or facilities designated in the contract in order that those sites or facilities will operate economically and generate sufficient revenues to liquidate any bonded or other indebtedness incurred by reason of those sites or facilities; or

(b) Adopted a franchise system for the disposal of solid or liquid wastes.

(2) In considering an application for the establishment, modification or extension of a site or facility, the metropolitan service district may take into account the location and number of existing sites or facilities and their remaining capacities, whether the proposed establishment, modification or extension complies with the district’s solid waste management plan and whether the applicant has complied with all other applicable regulatory requirements.

(3)(a) As used in this subsection:

(A) "Compost" has the meaning given that term in ORS 459.005.

(B) "Disposal site" has the meaning given that term in ORS 459.005.

(C) "Property line" has the meaning given that term in ORS 92.010.

(D) "School" has the meaning given that term in ORS 459.243.

(b) The metropolitan service district may not approve the establishment of a commercial disposal site for composting if the property line of the proposed disposal site for composting is located within 1,500 feet of a property line of a school that is within an exception area for rural residential uses. [1979 c.531 §2; 1997 c.833 §24; 2013 c.524 §6]

Note: Section 7, chapter 524, Oregon Laws 2013, provides:

Sec. 7. Section 5 of this 2013 Act [459.243] and the amendments to ORS 268.318 by section 6 of this 2013 Act apply to applications pending on or filed on or after January 1, 2013.

[2013 c.524 §7]



Section 268.319 - Reuse and recycling of electronic products.

[2003 c.706 §4]

Note: 268.319 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 268.320 - Elector approval of district actions.

[1969 c.700 §11; 1977 c.95 §18; 1977 c.665 §11; 1997 c.516 §7; 1997 c.833 §10; 2005 c.22 §192; 2007 c.173 §4]



Section 268.330 - Powers when providing local aspects of service; powers for public transportation; tax refunds.

(1) A district, to provide a local aspect of a public service, may take over facilities and functions of another public corporation, city or county, and may exercise powers of the corporation, city or county, in accordance with the agreement by which the district assumes the functions of the other corporation, city or county.

(2) For purposes of public transportation, a district may:

(a) Contract with the United States or with any county, city or state, or any of their departments or agencies, for the construction, preservation, improvement, operation or maintenance of any mass transit system.

(b) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the mass transit system of the district.

(c) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

(d) Fix and collect charges for the use of the transit system and other district facilities.

(e) Construct, acquire, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with the mass transit system within or outside the district.

(f) Use a public thoroughfare in a manner mutually agreed to by the governing bodies of the district and of the thoroughfare or, if they cannot so agree upon how the district may use the thoroughfare, in a manner determined by an arbitrator appointed by the Governor.

(g) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by this chapter.

(3) A district shall be entitled to tax refunds under ORS 319.831, as if the district were a city.

[1969 c.700 §12; 1979 c.344 §3; 1983 c.740 §69; 1997 c.833 §11]



Section 268.335



Section 268.340 - Acquisition of property; condemnation procedure; authority to lease and dispose of property; right of entry to survey lands.

(2) A district may lease and dispose of property in accordance with ORS 271.300 to 271.360.

(3) For purposes of surveys necessary for its proper functioning, a district may enter upon land, after giving the owner thereof reasonable advance notice of the entry.

[1969 c.700 §§13,14,15; 1979 c.804 §5; 1985 c.443 §3]



Section 268.342



Section 268.343 - Validation of certain easements acquired by district.

[1999 c.208 §5]

Note: 268.343 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 268.345 - Limitation on condemnation power for certain facilities.

[1977 c.782 §2]



Section 268.347 - Boundary change within district and urban reserves; filing boundary change with county assessor and Department of Revenue.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1997 c.516 §13; 2001 c.138 §14; 2005 c.22 §193; 2007 c.173 §1; 2009 c.216 §1]



Section 268.350



Section 268.351 - Definitions for ORS 268.347 and 268.354.

(2) For the purpose of applying the definitions of "major boundary change" and "minor boundary change" to ORS 268.347 and 268.354, "district," as used in those definitions, means a:

(a) Domestic water supply district organized under ORS chapter 264.

(b) Park and recreation district organized under ORS chapter 266.

(c) Metropolitan service district organized under ORS chapter 268.

(d) Sanitary district organized under ORS 450.005 to 450.245.

(e) Sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

(f) District formed under ORS 451.410 to 451.610 to provide water or sanitary service.

[1997 c.516 §9; 2005 c.22 §194; 2007 c.173 §2; 2011 c.26 §1]



Section 268.354 - Boundary change procedures; standards.

(2) For a boundary change that is subject to the jurisdiction of the district pursuant to ORS 268.347, the district shall:

(a) Establish a uniform hearing and notification process.

(b) Establish an expedited process for uncontested boundary changes.

(c) Establish clear and objective criteria for a boundary change.

(d) Ensure that a boundary change is in compliance with the Metro regional framework plan, as defined in ORS 197.015, and cooperative agreements and urban service agreements adopted pursuant to ORS chapter 195.

(3) The role of a metropolitan service district in the boundary determination process shall be ministerial only.

(4) Except as provided in this section and ORS 268.347 and 268.351, for a boundary change subject to the jurisdiction of the metropolitan service district:

(a) Proceedings for annexation of territory to a city and for all other changes in city boundaries shall be conducted as provided in ORS chapter 222.

(b) Proceedings for annexation of territory to a district, and for all other changes to the boundaries of a district, shall be conducted as provided in ORS chapter 198. Notwithstanding ORS 268.020, as used in this paragraph, "district" has the meaning given that term in ORS 268.351.

(c) Proceedings for annexation of territory to the metropolitan service district, including annexation of territory not within the urban growth boundary of the district, and for all other changes to the boundaries of the district shall be conducted as provided in ORS chapter 198.

(d) Notwithstanding contrary provisions regarding the party responsible for conducting hearings under ORS chapter 198, the metropolitan service district is the governing body responsible for conducting proceedings for a minor boundary change to the district. Except for a change to the district boundary by adoption of an urban growth boundary under ORS 268.390, proceedings for a minor boundary change to the boundaries of a district shall be conducted as provided in ORS chapter 198.

[1997 c.516 §10; 1999 c.282 §1; 2005 c.22 §195; 2007 c.173 §3; 2009 c.216 §2; 2011 c.26 §2]



Section 268.355



Section 268.357 - Authority to sell certain information; marketing agreements; confidentiality.

[1989 c.476 §2; 1997 c.833 §12]



Section 268.360 - Authority to exercise police power; ordinances; effective dates; enforcement.

(1) For purposes of its authorized functions a district may exercise police power and in so doing adopt the ordinances that a majority of the members of its council considers necessary for the proper functioning of the district. All legislative acts shall be by ordinance.

(2) Unless otherwise specified by the district in the ordinance, an ordinance shall become effective on the 90th day after its adoption. If the district refers an ordinance to the electors, the ordinance shall become effective on the 30th day after its approval by a majority of the electors voting on the measure or on a later date specified in the ordinance. If a referendum petition, other than a petition referring an ordinance declaring an emergency, is filed with the filing officer not later than the 90th day after the adoption of the ordinance and before the ordinance takes effect, the effective date of the ordinance shall be suspended. An ordinance referred by a proper referendum petition shall become inoperative and shall not take effect if a majority of the electors voting on the measure reject the ordinance.

(3) In addition to the provisions of ORS 268.990, violation of the district’s ordinances may be enjoined by the district in an action in a court of competent jurisdiction.

(4) In addition to any other penalty provided by law, any person who violates any ordinances or order of the district pertaining to one or more of its authorized functions shall incur a civil penalty not to exceed $500 a day for each day of violation.

(5) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

[1969 c.700 §24; 1977 c.95 §4; 1977 c.665 §12; 1981 c.173 §41; 1981 c.353 §4; 1983 c.350 §132; 1991 c.15 §4; 1991 c.734 §16; 1997 c.833 §13; 2003 c.561 §1]



Section 268.370 - Authority to take over transit system of mass transit district; effect of transfer order.

(1) The governing body of the transit district shall transfer title to, and possession of, the transit system and of all books, records, files, documents, and other property of the district to the metropolitan district.

(2) The metropolitan district shall be responsible for all the liabilities and obligations imposed upon or assumed by the transit district.

(3) For purposes of mass transit the metropolitan district shall have all the rights, powers, privileges, and immunities, and be subject to all the duties and obligations, of a mass transit district under ORS 267.010 to 267.390, insofar as those rights, powers, privileges, immunities, duties, and obligations are consistent with this chapter.

(4) The boundaries of the metropolitan district shall, for purposes of mass transit, be extended to encompass all the territory of the transit district.

(5) The transit district shall be dissolved and the offices of its directors terminated.

[1969 c.700 §32; 1997 c.833 §14]



Section 268.380 - Land-use planning goals and activities; coordination; review of local plans.

(a) Adopt land-use planning goals and objectives for the district consistent with goals adopted under ORS chapters 195, 196 and 197;

(b) Review the comprehensive plans in effect on January 1, 1979, or subsequently adopted by the cities and counties within the district and recommend that cities and counties, as the district considers necessary, make changes in any plan to ensure that the plan conforms to the district’s metropolitan area goals and objectives and the statewide goals;

(c) Coordinate the land-use planning activities of that portion of the cities and counties within the district; and

(d) Coordinate its activities and the related activities of the cities and counties within the district with the land-use planning development activities of the federal government, other local governmental bodies situated within this state or within any other state and any agency of this state or another state.

(2) When a district is required by a district charter to adopt a regional framework plan, the regional framework plan shall include and be consistent with land use planning goals and objectives adopted by the district.

[1977 c.665 §17; 1979 c.804 §11; 1997 c.833 §15; 2001 c.672 §8]



Section 268.385 - District as regional planning coordinator.

(2) ORS 195.025 (3) and (4) shall not apply to a district formed under this chapter.

[1977 c.665 §19]



Section 268.390 - Planning for activities and areas with metropolitan impact; review of comprehensive plans; urban growth boundary; regional framework plans.

(a) Air quality;

(b) Water quality; and

(c) Transportation.

(2) A district may prepare and adopt functional plans for those areas designated under subsection (1) of this section to control metropolitan area impact on air and water quality, transportation and other aspects of metropolitan area development the district may identify.

(3)(a) A district shall adopt an urban growth boundary for the district in compliance with applicable goals adopted under ORS chapters 195, 196 and 197. When a district includes land designated as urban reserve under ORS 195.145 (1)(b) within an urban growth boundary pursuant to ORS 197.298 (1), the district is not required to consider the capability classification system or the cubic foot site class of the land as described in ORS 197.298 (2).

(b) Notwithstanding the procedural requirements for boundary changes under ORS 268.354, when the district adopts an urban growth boundary, the urban growth boundary becomes the boundary of the district.

(4) A district may review the comprehensive plans adopted by the cities and counties within the district that affect areas designated by the district under subsection (1) of this section or the urban growth boundary adopted under subsection (3) of this section and recommend or require cities and counties, as it considers necessary, to make changes in any plan to ensure that the plan and any actions taken under the plan substantially comply with the district’s functional plans adopted under subsection (2) of this section and its urban growth boundary adopted under subsection (3) of this section.

(5) Pursuant to a regional framework plan, a district may adopt implementing ordinances that:

(a) Require local comprehensive plans and implementing regulations to substantially comply with the regional framework plan within two years after compliance acknowledgment.

(b) Require adjudication and determination by the district of the consistency of local comprehensive plans with the regional framework plan.

(c) Require each city and county within the jurisdiction of the district and making land use decisions concerning lands within the land use jurisdiction of the district to make those decisions consistent with the regional framework plan. The obligation to apply the regional framework plan to land use decisions shall not begin until one year after the regional framework plan is acknowledged as complying with the statewide land use planning goals adopted under ORS chapters 195, 196 and 197.

(d) Require changes in local land use standards and procedures if the district determines that changes are necessary to remedy a pattern or practice of decision-making inconsistent with the regional framework plan.

(6) A process established by the district to enforce the requirements of this section must provide:

(a) Notice of noncompliance to the city or county.

(b) Opportunity for the city or county to be heard.

(c) Entry of an order by the district explaining its findings, conclusions and enforcement remedies, if any.

(7) Enforcement remedies ordered under subsection (6) of this section may include, but are not limited to:

(a) Direct application of specified requirements of functional plans to land use decisions by the city or county;

(b) Withholding by the district of discretionary funds from the city or county; and

(c) Requesting an enforcement action pursuant to ORS 197.319 to 197.335 and withholding moneys pursuant to an enforcement order resulting from the enforcement action.

(8) An order issued under subsection (6) of this section:

(a) Must provide for relief from enforcement remedies upon action by the city or county that brings the comprehensive plan and implementing regulations into substantial compliance with the requirement.

(b) Is subject to review under ORS 197.830 to 197.845 as a land use decision.

(9) The regional framework plan, ordinances that implement the regional framework plan and any determination by the district of consistency with the regional framework plan are subject to review under ORS 197.274.

[1977 c.665 §18; 1979 c.402 §1; 1983 c.827 §53; 1985 c.565 §40; 1997 c.833 §16; 2007 c.176 §1; 2009 c.216 §3; 2009 c.497 §1]



Section 268.393 - Land use planning ordinance; notice to local governments and landowners.

(2) At least 45 days prior to the final public hearing on a proposed new or amended land use planning ordinance of a metropolitan service district, the district shall cause written notice of the proposed ordinance to be mailed to every owner of real property that will be rezoned as a result of the proposed ordinance.

(3) The notice required in subsection (2) of this section must:

(a) Contain substantially the following language in boldfaced text extending across the top of the face page from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that the metropolitan service district has proposed a land use planning ordinance that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

On (date of public hearing), the metropolitan service district will hold a public hearing regarding the adoption of ordinance (number). The district has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Ordinance (number) is available for inspection at the metropolitan service district offices located at (address). A copy of the ordinance (number) is available for purchase at a cost of $_____.

For additional information, contact the metropolitan service district at (telephone number).

______________________________________________________________________________

(4) If real property of an owner will be rezoned as a result of the adoption of the land use planning ordinance and the owner was not notified pursuant to subsection (2) of this section, at least 30 days prior to the effective date of a new or amended land use planning ordinance of a metropolitan service district, the district shall cause written notice of the new or amended ordinance to be mailed to the owner of the real property that will be rezoned.

(5) The notice required in subsection (4) of this section must:

(a) Contain substantially the following language in boldfaced text across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

This is to notify you that the metropolitan service district has adopted a land use planning ordinance that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

(b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

On (date of ordinance adoption), the metropolitan service district adopted ordinance (number). The district has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Ordinance (number) is available for inspection at the metropolitan service district offices located at (address). A copy of the ordinance (number) is available for purchase at a cost of $_____.

For additional information, contact the metropolitan service district at (telephone number).

______________________________________________________________________________

(6) For purposes of this section, property is rezoned by a land use planning ordinance adopted by a metropolitan service district if the ordinance directly or indirectly requires a local government to:

(a) Change the base zoning classification of the property; or

(b) Modify land use regulations applicable to the property in a manner that would limit or prohibit land uses previously allowed.

[1999 c.1 §7; 2003 c.668 §4a; 2003 c.802 §99]



Section 268.395



Section 268.400



Section 268.460



Section 268.465



Section 268.470



Section 268.475



Section 268.480



Section 268.485



Section 268.490



Section 268.495



Section 268.500 - Levy, collection, enforcement of ad valorem taxes; limitation; classification of property.

(2) Such taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax levy by the time required by law for city taxes to be levied and returned. All taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. Property shall be subject to sale for nonpayment of taxes levied by the corporation in like manner and with like effect as in the case of county and state taxes.

(3) In taxation a district may classify property on the basis of services received from the district and prescribe different tax rates for the different classes of property.

[1969 c.700 §17; 1987 c.816 §1; 1991 c.459 §369; 1993 c.18 §48; 1997 c.833 §25; 1999 c.21 §5]



Section 268.503 - Vehicle registration fees.

[1989 c.864 §13; 2009 c.865 §40c]



Section 268.505 - Income tax; rate limitation; elector approval required.

(a) Upon the entire taxable income of every resident of the district subject to tax under ORS chapter 316 and upon the taxable income of every nonresident that is derived from sources within the district which income is subject to tax under ORS chapter 316; and

(b) On or measured by the net income of a mercantile, manufacturing, business, financial, centrally assessed, investment, insurance or other corporation or entity taxable as a corporation doing business, located, or having a place of business or office within or having income derived from sources within the district which income is subject to tax under ORS chapter 317 or 318.

(2) The rate of the tax imposed by ordinance adopted under authority of subsection (1) of this section shall not exceed one percent. The tax may be imposed and collected as a surtax upon the state income or excise tax.

(3) Any ordinance adopted pursuant to subsection (1) of this section may require a nonresident, corporation or other entity taxable as a corporation having income from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net income to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675.

(4) If a district adopts an ordinance under this section, the ordinance shall be consistent with any state law relating to the same subject, and with rules and regulations of the Department of Revenue prescribed under ORS 305.620.

(5) Any ordinance adopted by the district under subsection (1) of this section shall receive the approval of the electors of the district before taking effect.

[1977 c.665 §22; 1997 c.833 §17]



Section 268.507 - Excise taxes.

[1989 c.332 §§3,4; 1997 c.833 §18]



Section 268.509



Section 268.510



Section 268.512



Section 268.513



Section 268.514



Section 268.515



Section 268.517



Section 268.520 - Authority to issue and sell general obligation bonds.

(2) All general obligation bonds shall be issued as prescribed in ORS chapter 287A.

[1969 c.700 §19; 1977 c.782 §7; 1983 c.347 §21; 1991 c.459 §370; 2007 c.783 §87]



Section 268.525 - Refunding bonds.

[1969 c.700 §19a]



Section 268.530 - Bond elections.

[1969 c.700 §20; 1971 c.647 §63a; 1977 c.782 §8]



Section 268.540



Section 268.590 - Credit enhancement of district bonds and other obligations.

(a) "Credit enhancement agreement" means the agreement pursuant to which a credit enhancement device is provided, given or issued.

(b) "Credit enhancement device" means any letter of credit, line of credit, municipal bond insurance or other device given or provided as security for the payment of the principal of, premium, if any, or interest on revenue bonds or bond anticipation notes issued under ORS 268.600 to 268.660 or as security for the payment or performance of any of the district’s obligations under or with respect to such revenue bonds or bond anticipation notes.

(c) "Credit enhancement provider" means the person or entity providing or issuing a credit enhancement device.

(2) In connection with the issuance of revenue bonds or bond anticipation notes under ORS 268.600 to 268.660, a district may arrange for a credit enhancement device to be given, issued or provided as security for the payment of the principal of, premium, if any, or interest on such revenue bonds or bond anticipation notes or as security for the payment or performance of the district’s obligations under or with respect thereto.

(3) A district may enter into a credit enhancement agreement with a credit enhancement provider setting forth the respective rights, duties and obligations of the district and the credit enhancement provider under or with respect to such credit enhancement device, which agreement may contain such terms, covenants and conditions as shall be approved by the governing body of the district and which are not inconsistent with the provisions of ORS 268.600 to 268.660.

(4) The obligations of the district under or with respect to any credit enhancement device or credit enhancement agreement shall not in any manner or to any extent be general obligations of the district nor a charge upon any other revenues or property of the district not specifically pledged thereto.

(5) In the ordinance authorizing the issuance of revenue bonds or bond anticipation notes under ORS 268.600 to 268.660, the governing body may pledge as security for the payment or performance of the district’s obligations under or with respect to the related credit enhancement device or credit enhancement agreement all or any portion of the district’s revenues, regardless of the source from which derived, then existing or which thereafter come into existence. In addition, in such ordinance the governing body may pledge or mortgage as security for the payment or performance of its obligations under or with respect to such credit enhancement device or credit enhancement agreement any property of the district. Any such pledge or mortgage of revenues or other property may be on such terms as the governing body shall determine, including but not limited to a pledge or mortgage on a parity basis with the pledge or mortgage of such revenues or other property as security for revenue bonds or bond anticipation notes issued under ORS 268.600 to 268.660 or on a subordinated basis. In the ordinance creating such pledge or mortgage, the district may reserve the right to pledge or mortgage from time to time on a parity or subordinated basis all or any part of such pledged or mortgaged revenues or other property as security for the payment or performance of the district’s obligations under or with respect to any one or more series of revenue bonds or bond anticipation notes or credit enhancement device or credit enhancement agreement thereafter issued, given, provided or entered into by the district.

[1987 c.623 §7]



Section 268.600 - Issuance of revenue bonds; use of proceeds; status of bonds.

[1977 c.95 §9; 1987 c.623 §1]



Section 268.610 - Ordinance authorizing revenue bonds; content; special trust funds; trustees; enforcement.

(2) The money in a special trust fund created by an ordinance authorizing an issue of revenue bonds shall be used solely for the purposes provided therefor by the ordinance.

(3) The ordinance may obligate the district, and the district shall have power to fix, levy and collect such rates, rentals, fees and other charges for the use and services of all or any of its facilities, which revenues may be pledged to the payment of the principal of and interest on and premium, if any, of the revenue bonds or any of them and if so pledged shall be sufficient to produce revenues, along with other lawfully available funds, adequate to pay the costs of the operation, maintenance and repair of any or all district properties; to pay or provide for the payment of the principal of and interest on, and premium, if any, of such revenue bonds or any of them, including any reserves for such payment; and to produce such additional amount of revenues therefrom as the district may covenant with the holders of such revenue bonds.

(4) The ordinance may provide that in the event the money in a special trust fund is insufficient to pay the revenue bonds to be paid out of the fund, such revenue bonds shall be payable out of any part or all of other nonpledged revenues of the district. Whenever all bonds and expenses thereof have been paid so that no charge remains upon such special fund, the governing body may, by ordinance, transfer any balance remaining in such fund to its general fund, discharge the trustee, if any, and dissolve the special fund. Any trustee authorized to administer the fund may, subject to approval of the governing body, invest and reinvest moneys in the special fund in any security or securities in which the State of Oregon may by law invest.

(5) If the governing body fails to set aside and pay revenues into a special trust fund as required by the ordinance authorizing the issuance and sale of the bonds secured by the fund, a holder of any of such bonds may bring suit against the district to compel compliance with the provisions of the ordinance in the circuit court of the county in which the district has its principal office.

(6) In the ordinance authorizing the issuance of revenue bonds under ORS 268.600 to 268.660 and pledging all or any portion of the district’s revenues to the payment of such revenue bonds:

(a) The district may reserve the right to pledge from time to time on a parity basis all or any part of such pledged revenues as security for any one or more series of revenue bonds thereafter issued by the district, and in the event the right so reserved by the district is exercised all revenue bonds secured by such pledged revenues shall be equally and ratably secured thereby without preference or priority of any kind of any bond or series of bonds secured thereby over any other bond or series of bonds secured thereby; and

(b) The district may reserve the right to pledge from time to time on a subordinated basis all or any part of such pledged revenues as security for any one or more series of revenue bonds thereafter issued by the district.

(7) Any pledge of revenues by a district made pursuant to this section or ORS 268.590 shall be valid, binding and fully perfected from and after the date of issuance of the revenue bonds secured thereby and the revenues pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any such pledge shall be valid, binding and fully perfected against all persons having claims of any kind against the district whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof.

[1977 c.95 §10; 1987 c.623 §2]



Section 268.620 - Form and content of bonds.

[1977 c.95 §11; 1987 c.623 §3; 1997 c.171 §6; 2007 c.783 §88]



Section 268.630 - Borrowing in anticipation of bond sale; bond anticipation notes; content; sale of notes.

(2) Bond anticipation notes shall be issued for all moneys so borrowed under the provisions of this section. Such notes may be issued for a period not to exceed three years and may be renewed or refunded from time to time for periods of not exceeding three years, but each such note, including renewals, shall mature and be paid not later than the fifth anniversary of the date the original note was issued. Such notes shall be authorized by ordinance of the governing body and shall be in such denomination or denominations, shall bear interest at such rate or rates approved by the governing body, shall be in such form and shall be executed in such manner, all as the governing body shall prescribe. Such notes may be sold at public or private sale in the manner and at such price or prices as the governing body shall determine, provided that if such notes be renewal notes, they may be exchanged for notes then outstanding on such terms as the governing body shall determine.

[1977 c.95 §12; 1987 c.623 §4]



Section 268.640 - Sale of revenue bonds.

[1977 c.95 §13]



Section 268.650 - Bonds as obligation of a political subdivision.

[1977 c.95 §14; 1987 c.623 §5]



Section 268.660 - Effect of ORS 268.600 to 268.660.

[1977 c.95 §15]



Section 268.700



Section 268.710 - Electors of county may adopt, amend, revise or repeal district charter; limitation on certain actions.

(2) Provisions of a district charter and district legislation that relate to the amendment, revision or repeal of a district charter are matters of metropolitan concern and shall prevail over conflicting provisions of state law that are first effective after January 1, 1999, unless such law specifically provides otherwise. After January 1, 1997, no person may commence or maintain an action to challenge the validity of a district charter existing and effective on January 1, 1997, on the basis of inconsistency or conflict between the district charter and ORS 268.030, 268.300, 268.310, 268.317, 268.318, 268.320, 268.330, 268.340, 268.345, 268.357, 268.360, 268.370, 268.500, 268.505, 268.507, 268.520, 268.525, 268.530, 268.590, 268.600 to 268.660 and 268.990. To the extent that provisions of a district charter limit the exercise of a power granted by the statutes listed in this subsection, the provisions of the district charter shall be given full force and effect. In addition to any authority expressly granted to a metropolitan service district by the Legislative Assembly, a district charter is an independent grant of authority by the affected electorate pursuant to section 1 (5), Article IV and section 2, Article XI of the Oregon Constitution.

(3) A charter of a metropolitan service district shall prescribe the organization of the district government and shall provide directly, or by its authority, for the number, election or appointment, qualifications, tenure, compensation, powers and duties of such officers as the district considers necessary. Such officers shall among them exercise all the powers and perform all the duties, as granted to, imposed upon or distributed among district officers by the Constitution or laws of this state, by the district charter or by its authority.

(4) Any reference to the executive officer of a metropolitan service district in statutes of this state relating to elections or government ethics shall be construed to include any district officer who serves in an elective office and performs executive functions. Any reference in a district charter to a district court judge may be construed as referring to a judge of the circuit court.

(5) As used in this section, "legally called election" means an election held on the same date as a primary election or general election held throughout this state.

(6) Consistent with ORS 197.013, the land use planning authority granted to a district under ORS chapter 268 is a matter of statewide concern. Provisions of a district charter and implementing ordinances adopted and effective on January 1, 1997, that establish procedural requirements relating to the exercise of land use planning authority of the district, including but not limited to requirements for local government advisory committees, are supplementary to ORS 268.380, 268.385, 268.390 and ORS chapter 197. After January 1, 1997, no person may commence or maintain an action to challenge the validity of such district charter provisions or implementing ordinances on the basis of inconsistency or conflict with the procedural requirements of ORS 268.380, 268.385 or 268.390 or the procedural requirements of ORS chapter 197 existing on January 1, 1997.

(7) If a district charter is repealed, the provisions of the charter providing for district officers, their powers and duties and the election of such officers shall continue in effect until the Legislative Assembly provides by law for the restructuring or dissolution of the district.

[1991 c.72 §1; 1995 c.712 §102; 1997 c.833 §19]

Note: 268.710 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 268.715



Section 268.720



Section 268.725



Section 268.730



Section 268.735



Section 268.740



Section 268.990 - Penalties.

[1969 c.700 §25; 2011 c.597 §175]






Chapter 270 - State Real Property

Section 270.005 - Definitions.

(1) "Department" means the Oregon Department of Administrative Services.

(2) "Improvements" means any and all structures on or attachments to state-owned real property, but excluding public improvements as defined in ORS 279A.010.

(3) "Real property" means all real property together with any and all improvements thereon.

(4) "Rural community" means an unincorporated community that consists primarily of permanent residential dwellings but also has at least two other land uses that provide commercial, industrial or public uses to the community, the surrounding rural area or persons traveling through the area.

(5) "Surplus real property" means all state-owned real property and improvements surplus to agency and state need.

(6) "Urban growth boundary" has the meaning given that term in ORS 195.060.

(7) "Urban reserve" means any land designated as an urban reserve under ORS 195.145.

(8) "Urban unincorporated community" has the meaning given that term in ORS 197.015.

[1991 c.816 §3; 1993 c.500 §11; 1997 c.685 §5; 1999 c.314 §79; 2003 c.794 §224; 2015 c.572 §2]



Section 270.010 - Policy.

(2) In transferring state-owned real property through sale or lease, to the extent consistent with applicable trust responsibilities, the state policy shall be to give right of first refusal to purchase in the following order:

(a) To the lessee of the land.

(b) Where the intended activity or use is similar to that of adjacent properties within the region:

(A) To adjacent landowners.

(B) To residents within the region.

(C) To persons outside the region.

[1991 c.816 §2; 1995 c.589 §1]



Section 270.015 - Effect of ORS 270.005 to 270.190; agency rules.

(2) In carrying out the provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551, the state shall act by and through its duly constituted board, commission or agency. The state by statute or through its respective board, commission or agency may provide rules necessary in carrying out the provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551.

[1991 c.816 §4; 1999 c.314 §80]



Section 270.020 - Title to property.

[Formerly 273.195]



Section 270.025 - Agreements with United States Government for electrical and other transmission lines; effect on rights of private property owners.

[Formerly 273.461]



Section 270.100 - Notice to department before sale of real property; rules; procedures; restrictions on final disposition.

(b)(A) The department shall give the first opportunity after other state agencies to acquire, purchase, exchange or lease real property or an interest in real property that the State of Oregon disposes of or sells to:

(i) The following entities, on the condition that the entities will develop housing on the real property that will be occupied by families and individuals with an income no greater than 80 percent of the median family income for the county in which the real property is located:

(I) Nonprofit organizations; and

(II) Indian tribes, as defined in ORS 97.740; and

(ii) Political subdivisions, as defined in ORS 271.005.

(B) The state agency responsible for selling or transferring the property or the equitable interest may require at the time of the sale or transfer that a political subdivision must use state real property or an equitable interest in real property sold or transferred to the political subdivision for a public purpose or benefit, and that the political subdivision may not resell the real property or the equitable interest to a private purchaser.

(c) If a state agency that intends to sell or transfer real property or an equitable interest in real property has not disposed of the real property or the equitable interest under paragraph (a) or (b) of this subsection, the state agency shall cause the real property to be appraised by one or more competent and experienced appraisers in accordance with rules the department adopts. Except as provided in ORS 273.825, if the property has an appraised value exceeding $5,000, the property or an equitable interest in the property may not be sold to any private person except after notice calling for such proposals as set forth in ORS 270.130.

(d) The department shall adopt rules to carry out the provisions of this section.

(2) Before a state agency acquires any real property or interest in real property, except for highway right of way that the Department of Transportation acquires, park properties that the State Parks and Recreation Department acquires and property within the approved projected campus boundaries for public universities listed in ORS 352.002, the state agency shall report to the Oregon Department of Administrative Services that the state agency intends to acquire the real property or the interest in real property. The department shall notify other state agencies that own land that the state agency intends to acquire real property or an interest in real property to determine whether another state agency desires to sell or transfer property that would meet the needs of the acquiring agency. In accordance with rules the Oregon Department of Administrative Services adopts, if no other state agency desires to sell or transfer property that would meet the needs of the agency that intends to acquire real property or an interest in real property, the agency may acquire the real property or interest in real property, consistent with applicable provisions of law.

(3) Before any terminal disposition of real property or an interest in real property, the state agency acting for the state in the transaction must secure approval of the transaction from the Oregon Department of Administrative Services.

(4) Subsection (3) of this section does not apply to terminal disposition of the following real property:

(a) Property that the State Department of Fish and Wildlife controls;

(b) State forestlands that the State Forestry Department controls;

(c) Property that the Department of Transportation controls;

(d) Property that the Department of State Lands controls;

(e) Property that public universities listed in ORS 352.002 control;

(f) Property that the legislative branch of state government controls;

(g) Property that the judicial branch of state government controls; and

(h) Property that the State Parks and Recreation Department controls.

(5) Notwithstanding the provisions of subsection (4) of this section, prior approval by the Oregon Department of Administrative Services is required for the terminal disposition of public land for less than the fair market value of the public land.

(6) The provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436, 273.551 and 308A.709 (1) to (4) do not apply to:

(a) A home or farm that the Department of Veterans’ Affairs acquires or sells under ORS 88.720, 406.050, 407.135, 407.145, 407.375 or 407.377.

(b) Real property that the Housing and Community Services Department acquires or sells under the provisions of ORS 456.515 to 456.725 or ORS chapter 458.

(c) Real property that the Oregon Health Authority or the Department of Human Services acquires or sells under ORS 410.075 or 416.340.

[1991 c.816 §6; 1999 c.314 §81; 2005 c.625 §64; 2009 c.762 §50; 2011 c.34 §2; 2011 c.637 §82; 2013 c.167 §1; 2013 c.768 §119; 2015 c.285 §1; 2015 c.572 §1a; 2015 c.767 §§72,228,229]



Section 270.105 - Procedures before terminal disposition of real property.

(1) If the value of the real property is $100,000 or less, consider all the values of the property to the people of this state, including values for fish and wildlife habitat and public access to other real property; or

(2) If the value of the real property is greater than $100,000, invite public comment on and consider all the values of the property to the people of this state, including values for fish and wildlife habitat and public access to other property.

[1991 c.816 §21]



Section 270.110 - Disposition of property not needed for public use; lease approval by department.

(a) Whenever the state or any agency thereof possesses or controls real property not needed for public use, or whenever the public interest may be furthered, the state or its agency may sell, exchange, convey or lease for any period not exceeding 99 years all or any part of its interest in the property to or with the state or any political subdivision of the state or the United States or any agency thereof or private individual or corporation. Except where the state is exchanging real property, the consideration for the transfer or lease may be cash or real property, or both.

(b) The state or any agency thereof shall offer for sale any real property in its possession or control if the property:

(A) Is within the urban growth boundary of any city, is within an urban reserve, is within a rural community, or is within an urban unincorporated community;

(B) Is not being used for public purposes; and

(C) Is not needed for public use within five years of the last date the property was used for public purposes.

(c) Paragraph (b) of this subsection does not apply to the Department of Transportation or to the Department of State Lands.

(d) Nothing in this subsection limits the authority of the state to relinquish title to property pursuant to ORS 458.445.

(2) If the ownership, right or title of the state to any real property set apart by deed, will or otherwise for a burial ground or cemetery, or for the purpose of interring the remains of deceased persons, is limited or qualified or the use of such real property is restricted, whether by dedication or otherwise, the state or its agency may, after first declaring by resolution that such real property is not needed for public use, or that the sale, exchange, conveyance or lease thereof will further the public interest, file a complaint in the circuit court for the county in which such real property is located against all persons claiming any right, title or interest in such real property, whether the interest be contingent, conditional or otherwise, for authority to sell, exchange, convey or lease all or any part of such real property. The resolution is prima facie evidence that such real property is not needed for public use, or that the sale, exchange, conveyance or lease will further the public interest. The action shall be commenced and prosecuted to final determination in the same manner as an action not triable by right to a jury. The complaint shall contain a description of such real property, a statement of the nature of the restrictions, qualifications or limitations, and a statement that the defendants claim some interest therein. The court shall make such judgment as it shall deem proper, taking into consideration the limitations, qualifications or restrictions, the resolution and all other matters pertinent thereto. Neither costs nor disbursements may be recovered against any defendant.

(3) The authority to lease property granted by this section includes authority to lease property not owned or controlled by the state at the time of entering into the lease. Such lease shall be conditioned upon the subsequent acquisition of the interest covered by the lease.

(4) Any lease of state real property exceeding five years must be approved in advance by the Oregon Department of Administrative Services, except for leases:

(a) Negotiated by the Oregon Department of Aviation;

(b) Of state forestlands;

(c) Of property controlled by the Department of State Lands, the Department of Transportation or a public university listed in ORS 352.002; or

(d) Of property controlled by the legislative or judicial branches of state government.

[1991 c.816 §5; 1999 c.935 §25; 2005 c.15 §1; 2009 c.762 §51; 2013 c.768 §120; 2015 c.572 §3]



Section 270.120 - Advisory committee; membership; officers; compensation and expenses; duties.

(2) The advisory committee appointed under subsection (1) of this section shall consist of two members of the Legislative Assembly, one real estate licensee as defined in ORS 696.010, two persons who serve in the executive branch of state government, one person qualified as a land use planner, and one person qualified as a real estate management expert.

(3) Members of the advisory committee shall meet at such times and places and elect such officers and make such rules for the conduct of committee business as the committee may specify.

(4) Members of the advisory committee who are not members of the Legislative Assembly are entitled to compensation under ORS 292.495. Members of the advisory committee who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(5) Expenses of the committee shall be paid from funds appropriated to the department to carry out subsection (6) of this section.

(6)(a) The advisory committee shall advise the department on the acquisition, exchange or disposal of real property valued at $100,000 or more.

(b) The department may request the advice of the committee involving any real property transaction valued less than $100,000.

[Formerly 273.655; 1997 c.632 §2; 1999 c.314 §82; 2007 c.319 §27; 2013 c.145 §8]



Section 270.130 - Publication of notice of sale.

[1991 c.816 §7]



Section 270.135 - Decision of state agency on proposal for sale of property.

[1991 c.816 §11; 2009 c.481 §1]



Section 270.140 - Action if no satisfactory proposal received.

[1991 c.816 §9]



Section 270.150 - Proceeds of sale of real property.

(2) The proceeds of any real property sold by a state agency under ORS 270.100 and 270.110 may be credited to and deposited in the Trust for Cultural Development Account. If the proceeds are credited to and deposited in the account, a state agency may retain from the proceeds the costs of selling the real property and the amount originally paid by the state agency when the state agency acquired the real property.

(3) The revenue from the rental or lease of surplus real property managed by the department shall be deposited in the State Treasury to the credit of the operating fund established by ORS 283.076.

(4) Notwithstanding the provisions of subsection (1) or (2) of this section, an agency may negotiate with the department to apply the proceeds of a sale, transfer or lease of such surplus real property to another capital acquisition of that agency.

[1991 c.816 §10; 2001 c.954 §29]



Section 270.155 - Agreements for management of state real property; reimbursement for costs.

[Formerly 273.695; 1999 c.314 §83]



Section 270.165 - Grants of easements in public interest.

[Formerly 273.639]



Section 270.180 - Inventory of state-owned real property; status information reports; periodic revision; rules.

(2) On or before October 1 of each even-numbered year, a state agency shall submit to the department a revised and updated inventory of any surplus real property that it owns. The inventory shall list separately any surplus real property located within an urban growth boundary.

(3) The department may apportion to each state agency owning real property its contribution to reimburse the department for the costs incurred in maintaining the real property inventory set forth in subsections (1) and (2) of this section.

(4) Contributions apportioned by the department under subsection (3) of this section are continuously appropriated to the department to reimburse it for its costs incurred in maintaining the real property inventory.

(5) The department shall adopt rules to assess state land owning agencies for administration of the state lands management program.

[Formerly 273.675]



Section 270.190 - Disposition of operating fund revenues.

Note: Section 1, chapter 581, Oregon Laws 2015, provides:

Sec. 1. (1) Notwithstanding ORS 270.100 to 270.190, the Oregon Department of Administrative Services shall transfer legal title to the real properties described in subsection (2) of this section to the City of Pendleton.

(2) Subsection (1) of this section applies to the following:

(a) The approximately 10.88 acres known as the former Blue Mountain Recovery Center site, tax lot 2N3209B001100, Umatilla County; and

(b) The approximately 9.88 acres known as the western portion of the former Eastern Oregon Training Center site, located at Parcel 2 of the partition plat located in the south half of section 4 and the north half of section 9, township 2 north, range 32 east, W.M., City of Pendleton, Umatilla County.

(3) At the time of conveyance of the real properties described in subsection (2) of this section, the department shall provide to the City of Pendleton, in writing:

(a) A description of the location of all underground utilities, underground utility connections and any other underground facilities on the properties; and

(b) Proof that the real properties are environmentally clean and require no further action, as evidenced by environmental consultants having inspected and tested the properties as needed through Phase I and Phase II environmental site assessments, or by receipt of written confirmation from the Department of Environmental Quality, if necessary, that is required of any real property under ORS 465.200 to 465.545 and 465.900.

[2015 c.581 §1]






Chapter 271 - USE OF PUBLIC LANDS GENERALLY; EASEMENTS

Section 271.005 - Definitions for ORS 271.005 to 271.540.

(1) "Governing body" means the board or body in which the general legislative power of a political subdivision is vested.

(2) "Governmental body" means the State of Oregon, a political subdivision, the United States of America or an agency thereof.

(3) "Political subdivision" means any local government unit, including, but not limited to, a county, city, town, port, dock commission or district, that exists under the laws of Oregon and has power to levy and collect taxes.

[1981 c.787 §2]



Section 271.010



Section 271.020



Section 271.030



Section 271.040



Section 271.050



Section 271.060



Section 271.070



Section 271.080 - Vacation in incorporated cities; petition; consent of property owners.

(2) There shall be appended to such petition, as a part thereof and as a basis for granting the same, the consent of the owners of all abutting property and of not less than two-thirds in area of the real property affected thereby. The real property affected thereby shall be deemed to be the land lying on either side of the street or portion thereof proposed to be vacated and extending laterally to the next street that serves as a parallel street, but in any case not to exceed 200 feet, and the land for a like lateral distance on either side of the street for 400 feet along its course beyond each terminus of the part proposed to be vacated. Where a street is proposed to be vacated to its termini, the land embraced in an extension of the street for a distance of 400 feet beyond each terminus shall also be counted. In the vacation of any plat or part thereof the consent of the owner or owners of two-thirds in area of the property embraced within such plat or part thereof proposed to be vacated shall be sufficient, except where such vacation embraces street area, when, as to such street area the above requirements shall also apply. The consent of the owners of the required amount of property shall be in writing.

[Amended by 1999 c.866 §2]



Section 271.090 - Filing of petition; notice.



Section 271.100 - Action by city governing body.



Section 271.110 - Notice of hearing.

(2) Within five days after the first day of publication of the notice, the city recording officer shall cause to be posted at or near each end of the proposed vacation a copy of the notice, which shall be headed, "Notice of Street Vacation," "Notice of Plat Vacation" or "Notice of Plat and Street Vacation," as the case may be. The notice shall be posted in at least two conspicuous places in the proposed vacation area. The posting and first day of publication of such notice shall be at least 14 days before the hearing.

(3) The city recording officer shall, before publishing such notice, obtain from the petitioners a sum sufficient to cover the cost of publication, posting and other anticipated expenses. The city recording officer shall hold the sum so obtained until the actual cost has been ascertained, when the amount of the cost shall be paid into the city treasury and any surplus refunded to the depositor.

[Amended by 1991 c.629 §1; 2005 c.22 §196]



Section 271.120 - Hearing; determination.



Section 271.130 - Vacation on city governing body’s own motion; appeal.

(2) Two or more streets, alleys, avenues and boulevards, or parts thereof, may be joined in one proceeding, provided they intersect or are adjacent and parallel to each other.

(3) No ordinance for the vacation of all or part of a plat shall be passed by the governing body until the city recording officer has filed in the office of the city recording officer or indorsed on the petition for such vacation a certificate showing that all city liens and all taxes have been paid on the lands covered by the plat or portion thereof to be vacated.

(4) Any property owner affected by the order of vacation or the order awarding damages or benefits in such vacation proceedings may appeal to the circuit court of the county where such city is situated in the manner provided by the city charter. If the charter does not provide for such appeal, the appeal shall be taken within the time and in substantially the manner provided for taking an appeal from justice court in civil cases.

[Amended by 1995 c.658 §101]



Section 271.140 - Title to vacated areas.

[Amended by 1981 c.153 §58]



Section 271.150 - Vacation records to be filed; costs.



Section 271.160 - Vacations for purposes of rededication.



Section 271.170 - Nature and operation of statutes.



Section 271.180 - Vacations in municipalities included in port districts; petition; power of common council; vacating street along railroad easement.

(1) Authorize any port commission, dock commission, common carrier, railroad company or terminal company to occupy, by any structure, trackage or machinery facilitating or necessary to travel, transportation or distribution, any street or public property, or parts thereof, within such city or town, upon such reasonable terms and conditions as the city or town may impose.

(2) Vacate the whole or any part of any street, alley, common or public place, with such restrictions and upon such conditions as the city governing body may deem reasonable and for the public good.

(3) If any railroad company owns or has an exclusive easement upon a definite strip within or along any public street, alley, common or public place, and if the city governing body determines such action to be to the advantage of the public, vacate the street area between the strip so occupied by the railroad company and one property line opposite thereto, condition that the railroad company dedicates for street purposes such portion of such exclusive strip occupied by it as the city governing body may determine upon, and moves its tracks and facilities therefrom onto the street area so vacated. The right and title of the railroad company in the vacated area shall be of the same character as previously owned by it in the exclusive strip which it is required by the city governing body to surrender and dedicate to street purposes.



Section 271.190 - Consent of owners of adjoining property; other required approval.



Section 271.200 - Petition; notice.

(2) Notice of the pendency of the petition, containing a description of the area sought to be vacated or right, use or occupancy sought to be obtained, shall be published at least once each week for three successive weeks prior to expiration of such 30-day period in a newspaper of general circulation in the county wherein the city or town is located.



Section 271.210 - Hearing; grant of petition.



Section 271.220 - Filing of objections; waiver.



Section 271.230 - Records of vacations; fees.

(2) For recording in the county deed records, the county clerk shall collect the same fee as for recording a deed. For the services of the county surveyor for marking the record upon the copy of the plat, the county clerk shall collect a fee as set by ordinance of the county governing body to be paid by the county clerk to the county surveyor.

[Amended by 1971 c.621 §31; 1975 c.607 §31; 1977 c.488 §2; 1979 c.833 §30; 1999 c.710 §12; 2001 c.173 §5]



Section 271.300 - Application and administration of ORS 271.300 to 271.360; rules.

(2) In carrying ORS 271.300 to 271.360 into effect, a political subdivision shall act through its duly constituted governing body. Each political subdivision through its governing body may provide rules necessary in carrying out ORS 271.300 to 271.360.

[Amended by 1981 c.787 §26; 1985 c.443 §4]



Section 271.310 - Transfer or lease of real property owned or controlled by political subdivision; procedure in case of qualified title; notice; rules.

(2) If the ownership, right or title of the political subdivision to any real property set apart by deed, will or otherwise for a burial ground or cemetery, or for the purpose of interring the remains of deceased persons, is limited or qualified or the use of the real property is restricted, whether by dedication or otherwise, the political subdivision may, after the county court or governing body thereof has first declared by resolution that the real property is not needed for public use, or that the sale, exchange, conveyance or lease of the real property will further the public interest, file a complaint in the circuit court for the county in which the real property is located against all persons claiming any right, title or interest in the real property, whether the interest be contingent, conditional or otherwise, for authority to sell, exchange, convey or lease all or any part of the real property. The resolution is prima facie evidence that the real property is not needed for public use, or that the sale, exchange, conveyance or lease will further the public interest. The action shall be commenced and prosecuted to final determination in the same manner as an action not triable by right to a jury. The complaint shall contain a description of the real property, a statement of the nature of the restriction, qualification or limitations, and a statement that the defendants claim some interest therein. The court shall make such judgment as it shall deem proper, taking into consideration the limitation, qualifications or restrictions, the resolution, and all other matters pertinent thereto. Neither costs nor disbursements may be recovered against any defendant.

(3)(a) At least 30 days before listing or placing real property for sale, exchange or conveyance, a political subdivision shall notify the Department of Transportation of its intent to sell, exchange or convey the real property if the real property is within 100 feet of a railroad right of way or is within 500 feet of an at-grade rail crossing.

(b) The department shall share the advance notice with private providers of rail service that might be interested in obtaining the real property to facilitate the current delivery or future expansion of rail service. Notwithstanding the benefit of receiving advance notice, a private provider of rail service may not obtain or enter into negotiations to obtain the real property until the political subdivision offers the real property for sale, exchange, conveyance or lease to the general public. As used in this paragraph, "general public" includes private providers of rail service.

(c) Paragraph (a) of this subsection does not apply:

(A) To light rail corridors and any other rail corridors excluded by rule of the department;

(B) If the proposed sale, exchange or conveyance of the real property is to a provider of rail service; or

(C) To the proposed sale, exchange or conveyance of easements.

(d) The department shall adopt rules to implement this subsection. The rules may include provisions that:

(A) Identify rail corridors within which a political subdivision is not required to provide notice of intention to sell, exchange or convey real property within 100 feet of a railroad right of way or within 500 feet of an at-grade rail crossing.

(B) Establish a process for providing advance notice to private providers of rail service.

(4) Unless the governing body of a political subdivision determines under subsection (1) of this section that the public interest may be furthered, real property needed for public use by any political subdivision owning or controlling the property may not be sold, exchanged, conveyed or leased under the authority of ORS 271.300 to 271.360, except that it may be exchanged for property that is of equal or superior useful value for public use. Any such property not immediately needed for public use may be leased if, in the discretion of the governing body having control of the property, the property will not be needed for public use within the period of the lease.

(5) The authority to lease property granted by this section includes authority to lease property not owned or controlled by the political subdivision at the time of entering into the lease. A lease under this subsection shall be conditioned upon the subsequent acquisition of the interest covered by the lease.

[Amended by 1955 c.755 §1; 1961 c.136 §1; 1979 c.284 §127; 1981 c.787 §27; 1985 c.443 §5; 1999 c.559 §2; 2011 c.446 §1; 2013 c.781 §32]



Section 271.320 - Exchange of trust fund assets.

[Amended by 1981 c.787 §28]



Section 271.330 - Relinquishing title of property not needed for public use.

(2)(a) Any political subdivision is granted express power to relinquish the title to any of the political subdivision’s property to a qualifying nonprofit corporation or a municipal corporation for the purpose of providing any of the following:

(A) Low income housing;

(B) Social services; or

(C) Child care services.

(b) As used in this subsection:

(A) "Qualifying nonprofit corporation" means a corporation that is a public benefit corporation as defined in ORS 65.001 (35) and that has obtained a ruling from the federal Internal Revenue Service providing that the corporation is exempt from federal income taxes under section 501(c)(3) of the Internal Revenue Code.

(B) "Social services" and "child care services" include but are not limited to education, training, counseling, health and mental health services and the provision of facilities and administrative services to support social services and child care services.

(3) Any political subdivision is granted express power to convey real property to a nonprofit or municipal corporation to be used by the nonprofit or municipal corporation for the creation of open space, parks or natural areas for perpetual public use. The instrument conveying the real property shall include a restriction on the use of the property that limits the uses of the property to those uses described in this subsection. The instrument conveying the property shall also contain a provision for the reversion of the property to the political subdivision if the property is not used in conformance with the restriction. Real property conveyed under this subsection may include real property held by a political subdivision as a result of tax foreclosures.

(4) Transfers under this section may include transfers without consideration of property held by counties as a result of tax foreclosures.

(5) Before any county court or board of county commissioners may transfer, under subsection (1) of this section, any tax foreclosed lands in which the state or a political subdivision has represented delinquent and uncollected taxes, liens or assessments, the county court or board of county commissioners shall advertise in a newspaper of general circulation in the county for two successive weeks the court’s or the board’s intention to so transfer the property. The notice shall state when the county court will hear objections to the transfer and must specifically describe the property intended to be transferred. After the hearing set in the notice is held and objections are heard, the court may, in the court’s sound discretion, proceed with the transfer. Except in the case of a transfer for low income housing, real property shall be conveyed by deed, subject to a reversionary interest retained by the granting political subdivision in the event that the property is used for a purpose that is inconsistent with the grant. The granting political subdivision may waive the subdivision’s right to a reversionary interest at the time the property is conveyed. After the transfer the interests of the state or any political subdivision in the land on account of uncollected taxes, liens or assessments are extinguished, and the county is relieved of the necessity to account for uncollected taxes, liens or assessments.

[Amended by 1981 c.787 §29; 1991 c.556 §1; 1997 c.248 §1; 1997 c.752 §2; 1999 c.366 §1; 2001 c.315 §54; 2013 c.158 §35; 2013 c.274 §13]



Section 271.335 - Relinquishing reversionary interest held by political subdivision.

[1999 c.366 §3]



Section 271.340 - Property valuation in exchange to be equal.

[Amended by 1981 c.787 §30]



Section 271.350 - Determining valuation of property in exchanges.

[Amended by 1981 c.787 §31]



Section 271.360 - Lease requirements.

[Amended by 1981 c.787 §32]



Section 271.370



Section 271.375 - Public grazing lands; sale; lease or exchange.

[Formerly 273.240; 1981 c.787 §34]



Section 271.380 - Indemnifying political subdivision for loss or damage resulting from occupancy of its property.

[1959 c.442 §1; 1981 c.787 §35]



Section 271.390 - Lease or purchase of real estate by public body or council of governments; financing agreement.

(a) "Council of governments" means a council of governments or other similar entity created prior to the enactment of ORS 190.010 (5) on September 29, 1991.

(b) "Public body" has the meaning given that term in ORS 287A.001.

(c) "Real or personal property" means land, improvements to land, structures, fixtures, personal property, including furnishings, equipment and computer software purchases and licenses, and any costs that may be capitalized under generally accepted accounting principles and treated as costs of personal property.

(2) A public body or a council of governments may enter into contracts for the leasing, rental or financing of any real or personal property that the governing body of the public body or council of governments determines is needed, including contracts for rental, long term leases under an optional contract for purchase, financing agreements with vendors, financial institutions or others, or for purchase of any property. Contracts made by a public body or a council of governments are subject to the terms of its charter, intergovernmental agreement or other organizing document, if applicable. If authorized by the governing body, the contracts may:

(a) Provide that the obligations of the public body or council of governments under the contract is secured by a mortgage on or other security interest in the property to be leased, rented, purchased or financed under the contract.

(b) Provide that the obligations of the public body or council of governments under the contract are payable out of all or any portion of lawfully available funds of the public body or council of governments, and lawfully available funds may be pledged to the payment of those obligations.

(c) If authorized by the charter, intergovernmental agreement or other organizing document of the public body or council of governments, contain a covenant on the part of the public body or council of governments to budget and appropriate in each fiscal year, in accordance with law, sums sufficient to pay when due the amounts owing under the contract.

(d) Provide for the issuance of certificates of participation in the payment obligations of the public body or council of governments under the contract and contain other covenants, agreements and provisions determined to be necessary or appropriate in order to better secure the obligations of the public body or council of governments.

(3) The lien of the pledge, mortgage or security interest is valid and binding from the time of entering into the contract. The revenue or property is immediately subject to the lien without physical delivery, filing or other act, and the lien is superior to all other claims and liens of any kind whatsoever. Subject to the terms, provisions and limitations of the contract, the lien may be foreclosed by a proceeding brought in the circuit court of the county in which the public body, or the greater part thereof, or the main office of the council of governments is located, and any tangible real or personal property subject to the lien may be sold upon the order of the court. The proceeds of the sale must be applied first to the payment of the costs of foreclosure and then to the amounts owing under the contract, with any balance being paid to the public body or council of governments. The authority granted by this section is in addition to, and not in lieu of, any other statutory or charter authority.

(4) A public body or council of governments that has entered into a lease purchase or installment purchase agreement may enter into a financing agreement to refinance the obligations of the public body or council of governments under the lease purchase or installment purchase agreement.

(5) The estimated weighted average life of a financing contract executed under this section may not exceed the estimated dollar weighted average life of the real or personal property that is financed with the contract.

[Amended by 1995 c.333 §2; 1997 c.171 §7; 1999 c.559 §1; 2003 c.195 §8; 2005 c.443 §3; 2007 c.783 §89]



Section 271.400 - Conveyances by political subdivision to state.

[Amended by 1981 c.787 §36]



Section 271.405 - Transfer of property by city or town to county for public institutions and works.

[Amended by 1981 c.153 §59]



Section 271.410 - Use of municipal property for rodeos, games, racing and exhibitions.



Section 271.420 - City bonds as payment for land sold by city.



Section 271.430 - Lease of space above or below street or highway; effect on prior dedication or grant for public purpose.

[1969 c.586 §2; 1981 c.787 §37]



Section 271.440 - Agreements for location of transmission lines on property of political subdivision.

[Formerly 758.030; 1981 c.787 §38]



Section 271.445 - Installation of fiber-optic lines on public land and in public right of way.

(2) The Governor shall direct the Department of Transportation and the Department of State Lands to take such action as necessary to ensure that affected city and county governments are informed of applications for the installation and maintenance of fiber-optic lines on public land and in public rights of way that have been submitted to the state agencies.

[1999 c.1093 §40]

Note: 271.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 271 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 271.510 - Definition of "industrial facility" for ORS 271.510 to 271.540.

[1965 c.553 §2; 1981 c.787 §39; 1983 c.459 §13; 1985 c.541 §3]



Section 271.520 - Declaration of legislative purpose.

[1965 c.553 §1; 1983 c.459 §14]



Section 271.530 - Powers of counties and cities to acquire and dispose of industrial facilities.

(1) To acquire by gift, grant or donation one or more industrial facilities, which shall be located within the state, and which may be located within, without, or partially within or partially without, such county or city.

(2) To lease to any person, firm, partnership or corporation, either public or private, any or all of such industrial facilities acquired pursuant to subsection (1) of this section from a nonprofit corporation formed for the purpose of stimulating industrial development, including any part thereof, for such rentals and upon such terms and conditions and for such period or periods as the governing body of the appropriate county or city may deem advisable.

(3)(a) To sell or convey all or any of such industrial facilities acquired by a county, including any part thereof, at public or private sale, with or without advertisement, and to do all acts necessary to the accomplishment of such sale and conveyance.

(b) To sell or convey all or any of such industrial facilities acquired by a city, including any part thereof, at public or private sale as authorized under ORS 221.725 or 221.727, and to do all acts necessary to the accomplishment of such sale and conveyance.

[1965 c.553 §3; 1983 c.216 §3]



Section 271.540 - County or city operation of industrial facility; exception.

[1965 c.553 §4]



Section 271.600 - Use of term "squaw"; exceptions.

(a) "Indian tribe" has the meaning given that term in ORS 97.740.

(b) "Public body" has the meaning given that term in ORS 174.109.

(c) "Public property" has the meaning given that term in ORS 131.705.

(2) A public body may not use the term "squaw" in the name of a public property.

(3) When a public body changes a name that contains the term "squaw," the public body shall consider as the replacement name a term or phrase in the language of an Indian tribe.

(4) Subsection (2) of this section does not apply if:

(a) Federal law requires the use of the term "squaw"; or

(b) The public property is a geographic feature that an agency of the United States names using the term "squaw."

[2001 c.652 §1; 2005 c.165 §1]

Note: 271.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 271 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 271.610



Section 271.710



Section 271.715 - Definitions for ORS 271.715 to 271.795.

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open space values of real property, ensuring its availability for agricultural, forest, recreational, or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

(2) "Highway scenic preservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic or open space values of property.

(3) "Holder" means:

(a) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) acting alone or in cooperation with any federal or state agency, public corporation or political subdivision;

(b) A charitable corporation, charitable association, charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property; or

(c) An Indian tribe as defined in ORS 97.740.

(4) "Third-party right of enforcement" means a right provided in a conservation easement or highway scenic preservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association or charitable trust, which, although eligible to be a holder, is not a holder.

[1983 c.642 §1; 1985 c.160 §1; 1997 c.249 §78; 1999 c.208 §1; 2001 c.708 §12; 2001 c.907 §2; 2003 c.467 §1; 2005 c.368 §1]



Section 271.720



Section 271.725 - Acquisition and creation of conservation or highway scenic preservation easement.

(2) Except as otherwise provided in ORS 271.715 to 271.795, a conservation easement or highway scenic preservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.

(3) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) may acquire by purchase, agreement or donation, but not by exercise of the power of eminent domain unless specifically authorized by law, highway scenic preservation easements in land within 100 yards of state, county or city highway rights of way. These easements may be acquired only in lands that possess significant scenic value in themselves and contribute to the overall scenic beauty of the highway.

(4) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement or highway scenic preservation easement before its acceptance by the holder and recordation of the acceptance.

(5) Except as provided in ORS 271.755 (2) a conservation easement or highway scenic preservation easement is unlimited in duration unless the instrument creating it otherwise provides.

(6) An interest in real property in existence at the time a conservation easement or highway scenic preservation easement is created is not impaired by it unless the owner of the interest is a party to or consents to the conservation easement or highway scenic preservation easement.

[1983 c.642 §2; 1985 c.160 §2; 1997 c.249 §79; 1999 c.208 §2; 2003 c.467 §2; 2005 c.368 §2]



Section 271.729 - Report on effect of conservation or highway scenic preservation easement on property value; fee.

(2) The request for the report shall be made in writing to the assessor and shall be accompanied by:

(a) An appraisal of the property prepared by an appraiser certified or licensed under ORS chapter 674. The appraisal shall have been prepared within three months preceding the date that application is made to the assessor and shall state the appraiser’s opinion of the real market value of the property both before and after the easement is conveyed;

(b) A copy of the instrument creating the easement; and

(c) A fee in an amount determined by the assessor, as reimbursement for the costs of preparing the report.

(3) Upon receipt of a completed application, the assessor shall determine what the assessed value for the property would have been had the easement been accepted and recorded by the proposed holder for the last tax year in which a property tax statement described in ORS 311.250 was sent to the property owner. The assessor shall prepare a written report stating the assessor’s findings and shall send the report to the property owner.

[2001 c.925 §11]



Section 271.730



Section 271.735 - Hearing; notice.

(2) Notice of the hearing shall be published at least twice, once not less than 12 days and once not less than five days, prior to the hearing in a newspaper of general circulation in the community. The notice may also be published by broadcasting or telecasting generally in the community.

(3) At least 30 days prior to the hearing, the state agency shall mail notice of the hearing to the governing body of each county, city and other governmental agency having jurisdiction in the area of the proposed easements.

(4) This section does not apply to conservation easements or highway scenic preservation easements acquired pursuant to ORS 390.121, 390.310 to 390.338 and 390.805 to 390.925 or acquired pursuant to a metropolitan service district bond measure authorizing the acquisition of open spaces within specific areas.

[1983 c.642 §9; 1985 c.160 §3; 1989 c.904 §29; 1999 c.208 §3; 2003 c.467 §3; 2005 c.368 §3]



Section 271.740



Section 271.745 - Validity of conservation or highway scenic preservation easement.

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.

[1983 c.642 §4; 1985 c.160 §4]



Section 271.750



Section 271.755 - Action affecting conservation or highway scenic preservation easement; standing to bring action.

(a) An owner of an interest in real property burdened by the easement;

(b) A holder of the easement;

(c) A person having a third-party right of enforcement; or

(d) A person authorized by other law.

(2) ORS 271.715 to 271.795 do not affect the power of a court to modify or terminate a conservation easement or highway scenic preservation easement in accordance with the principles of law and equity.

[1983 c.642 §3; 1985 c.160 §5; 1997 c.249 §80]



Section 271.765 - Applicability.

(2) ORS 271.715 to 271.795 apply to any interest created before October 15, 1983, if it would have been enforceable had it been created after October 15, 1983, unless retroactive application contravenes the Constitution or laws of this state or the United States.

(3) ORS 271.715 to 271.795 do not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state.

[1983 c.642 §5; 1985 c.160 §7; 1997 c.249 §81]



Section 271.775 - Rules governing conservation and highway scenic preservation easements.

[1983 c.642 §7; 1985 c.160 §8; 1999 c.208 §4; 2003 c.467 §4; 2005 c.368 §4]



Section 271.785 - Taxation of property subject to highway scenic preservation easement.

[1983 c.642 §8; 1985 c.160 §6; 1991 c.459 §371; 2007 c.809 §18]



Section 271.795 - Construction of Act.

[1983 c.642 §6; 1997 c.249 §82]






Chapter 272 - FEDERAL LANDS

Section 272.010 - Power of United States to acquire title for public improvements by eminent domain.

[Amended by 1967 c.421 §180]



Section 272.015 - Service of process.

[1967 c.421 §181]



Section 272.020 - Conveyance of site to United States for aid to navigation.

[Amended by 1967 c.421 §182]



Section 272.030 - Acquisition of land for federal buildings.

[Amended by 1967 c.421 §183]



Section 272.033 - Fort Stevens.

[Formerly 272.080]



Section 272.036 - Oregon City canal.

[Formerly 272.090]



Section 272.040 - Acquisition of land for national forests; retention of jurisdiction for certain purposes.

(2) The State of Oregon retains a concurrent jurisdiction with the United States in and over lands so acquired:

(a) So that civil processes in all cases, and such criminal processes as may issue under the authority of this state against any person charged with the commission of any crime without or within such jurisdiction, may be executed thereon in like manner as if this consent had not been granted.

(b) To tax persons and corporations and their property and transactions on such lands so acquired.

(c) For the purpose specified in ORS 376.505 to 376.540, subject, however, to such modification as to the detailed location of any right of way as may be necessary to protect the interests of the United States.

[Amended by 1967 c.421 §186]



Section 272.050 - County governing body to approve acquisition for national forest.

[Amended by 1965 c.253 §137; 1989 c.367 §1]



Section 272.060 - Federal migratory bird refuges.

(2) Jurisdiction of the State of Oregon, both civil and criminal, over persons upon areas acquired under this section shall not be affected or changed by reason of their acquisition and administration by the United States as migratory bird reservations, except so far as the punishment of offenses against the United States is concerned.

(3) Nothing in this section is intended to interfere with the operation of the laws of the State of Oregon applying to migratory game birds insofar as they do not permit what is forbidden by federal law.

[Amended by 1967 c.421 §187]



Section 272.070 - Crater Lake National Park.

(1) Serve civil or criminal process within the limits of the park in any suits or prosecution for or on account of rights acquired, obligations incurred or crimes committed in the state but outside of the park.

(2) Tax persons and corporations, their franchises and property on lands included in the park.

[Amended by 1967 c.421 §188]



Section 272.075 - Sheridan Federal Correctional Institution.

[1989 c.781 §1]



Section 272.080



Section 272.085 - Five Percent United States Land Sales Fund; use of moneys.

(2) The moneys distributed to the counties under subsection (1) of this section shall be used for the benefit of the public roads and bridges of the recipient county.

(3) The amount of the distribution charges is continuously appropriated to and shall be used to meet expenses incurred by the Oregon Department of Administrative Services in administering this section.

[1981 c.787 §3; 1985 c.787 §1]



Section 272.090






Chapter 273 - State Lands Generally

Section 273.005



Section 273.006 - Definitions.

(1) "Board" means the State Land Board.

(2) "County recording officer" means the county clerk or other county officer carrying out ORS 205.130 to 205.220.

(3) "Department" means the Department of State Lands.

(4) "Director" means the Director of the Department of State Lands.

(5) "Land" includes water, water rights, easements of every nature and all appurtenances to land.

(6) "Material" includes gravel, rock, sand and silt, but does not include hard minerals subject to ORS 274.610, or oil, gas and sulfur subject to ORS 274.705 to 274.860.

(7) "Public land" means any land or improvements thereon owned by the State of Oregon or any agency thereof.

(8) "State land" means public land controlled by the Department of State Lands.

(9) "Terminal disposition" means the permanent relinquishment by an agency of rights in real property, including, but not limited to, sale, exchange, conveyance, relinquishment of title, or donation.

[1967 c.421 §2; 1967 c.616 §12; 1969 c.594 §2; 1971 c.88 §5; 1981 c.787 §44; 1991 c.217 §2; 2003 c.253 §15]



Section 273.010



Section 273.020 - Governor as land commissioner.

[Amended by 1967 c.421 §50; 1967 c.616 §§1,1a]



Section 273.030



Section 273.031 - State Land Board; seal.

[1967 c.421 §4 (enacted in lieu of 273.410); 1967 c.616 §2a]



Section 273.035 - Governor is chairperson of board; rules; quorum; meetings; notice.

(2) Two members of the board constitute a quorum to transact business and exercise all rights, duties and powers of the board.

(3) The board shall give six days’ public notice by delivery personally to each member and by mail to each wire service, newspaper, radio or television station requesting such notice prior to each meeting.

(4) A special meeting may be called at any time upon notice by the Governor, or by a majority of the members of the board.

[1967 c.616 §5; 1973 c.406 §1; 1989 c.284 §1]



Section 273.040



Section 273.041 - Department of State Lands.

[1967 c.616 §4; 2003 c.253 §1]



Section 273.045 - Administrative policies; rules.

[1967 c.616 §9]



Section 273.050



Section 273.051 - General powers and duties of department and board.

(2) The State Land Board shall:

(a) Manage, control and protect the common school grazing lands under ORS 273.805 to 273.825 so as to secure the greatest permanent value of the lands to all the people of this state, particularly for the dedicated purposes of the lands and the common schools to which the resources of the lands are devoted.

(b) Give due consideration, in the sale, exchange or leasing of any state lands under its control, to the protection and conservation of all natural resources, including scenic and recreational resources, of such lands, so as to conserve the public health and recreational enjoyment of the people, protect property and human life, and conserve plant, aquatic and animal life.

(3) The department shall coordinate the program and financial accounting activities assigned to other agencies under ORS 273.141 as directed by the State Land Board.

[1967 c.421 §7; 1967 c.616 §27b; 1995 c.589 §2]



Section 273.055 - Power to acquire and dispose of real property.

[Formerly 273.710; 1969 c.594 §3]



Section 273.058 - Application fee for easement to construct facility on state land.

(a) On state land other than that described in paragraph (b) of this subsection, $750.

(b) On state land located within the territorial sea, $5,000.

(2) The department may not impose an application fee established under subsection (1) of this section more than once per application for an easement to construct a water, gas, electric or communication service line, fixture or other facility.

(3) For purposes of this section, an application for an easement to construct a water, gas, electric or communication service line must include all crossings of state land within a county. However, if the applicant applies for an easement to construct a water, gas, electric or communication service line for a single crossing of contiguous state land involving two counties, the applicant may submit one application and the department may charge the applicant only one application fee.

[2015 c.204 §2]



Section 273.060



Section 273.061 - Power of eminent domain.

[1967 c.421 §8]



Section 273.065 - Finality of certain actions.

[1967 c.421 §11]



Section 273.070



Section 273.071 - Oaths; depositions; subpoenas.

(2) If any person served with a subpoena issued under this section fails to obey the subpoena without legal excuse, or refuses to testify on matters on which the person lawfully may be interrogated, the procedure provided in ORS 183.440 shall be followed to compel obedience.

[Formerly 273.430]



Section 273.075 - Deed to purchaser.

[Formerly 273.720; 1969 c.594 §4]



Section 273.080



Section 273.081 - Execution of documents; recordation.

[Formerly 273.450; 1969 c.594 §5]



Section 273.085 - Recording copies of documents.

[Formerly 273.555; 1969 c.594 §6; 1999 c.803 §4]



Section 273.090



Section 273.091 - Recording fees; return of documents.

[Formerly 273.565; 1999 c.803 §5]



Section 273.095 - Copies or transcripts as evidence.

[Formerly 273.575]



Section 273.099 - Property transaction instruments to be maintained with department.

[1993 c.98 §4; 2015 c.105 §1]



Section 273.100



Section 273.101 - Common School Fund.

[1967 c.421 §20]



Section 273.105 - Distributable Income Account.

(2) The following moneys in the Common School Fund shall be credited to the Distributable Income Account:

(a) Moneys determined by the State Land Board to be available for apportionment according to ORS 327.410, after payment of the expenses of the State Land Board authorized to be paid under Article VIII, section 2 (2), of the Oregon Constitution.

(b) Other moneys received by the Department of State Lands that are required by law to be credited to the Distributable Income Account.

(3) All other moneys received by the Department of State Lands shall be credited to the Common School Fund.

(4) The moneys in the Distributable Income Account are appropriated continuously for apportionment according to ORS 327.410.

[1967 c.421 §21; 1969 c.338 §1; 1969 c.601 §29; 1977 c.344 §1; 1987 c.760 §2; 1991 c.348 §1; 1995 c.205 §1; 2003 c.253 §16; 2005 c.296 §1; 2013 c.358 §1]



Section 273.110



Section 273.111



Section 273.115 - Department use of Common School Fund.

(1) The acquisition of lands, easements, and all other interests in real property.

(2) Improvement, operation, and maintenance of property, crops, timber, fixtures and appurtenances whether granted or otherwise acquired at any time.

(3) Studies necessary for the fill and removal program that include, but are not limited to, the effects of sand and gravel mining on water quality and aquatic resources, sand and gravel recruitment and sediment transport, monitoring of sand and gravel removal operations, coordinating state and federal permitting efforts and the annual review process for permitting sand and gravel removal operations from the waters of this state.

[1967 c.421 §23; 1969 c.338 §2; 1987 c.760 §3; 2009 c.882 §3]



Section 273.119 - Private or federal grants for studies related to coordinating state and federal permitting issues.

[2009 c.882 §1]

Note: 273.119 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 273 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 273.120



Section 273.121 - Expenditures of funds under control of department.

[Formerly 273.445; 1969 c.594 §12]



Section 273.125 - Refund of moneys.

[Formerly 273.470]



Section 273.130



Section 273.131 - Compromise or release of claims.

[Formerly 273.460]



Section 273.135 - Agreements with other agencies for special services; costs; interagency services.

(2) All expenses incurred by a governmental agency in performing services and furnishing facilities and materials under an agreement entered into pursuant to subsection (1) of this section shall be paid by the department to such performing agency in the manner other claims are paid. Payments by the department pursuant to this section and ORS 273.141 shall be made from moneys available to the department for the payment of its expenses. Before making any deposit to the credit of the Common School Fund, or any other fund or account managed by the department, the department may first deduct all expenses incurred pursuant to agreements entered into under this section and ORS 273.141.

(3) Any state agency authorized under ORS 283.110 to furnish services, facilities and materials to other state agencies may in like manner furnish such services, facilities and materials to the department under written agreement pursuant to this section. All moneys received by a state agency in payment for services, facilities and materials rendered under a written agreement with the department may be paid, deposited and credited in like manner as provided in ORS 283.110 (2), or credited to the account from which the cost of the services, facilities and materials was originally paid.

[Formerly 273.585; 1995 c.589 §3]



Section 273.140



Section 273.141 - Nature of services to be performed by certain other agencies.

(1) The State Forestry Department may perform the functions assigned by the board that relate to forest resources.

(2) The State Department of Geology and Mineral Industries may perform the functions of the Department of State Lands that relate to mineral resources.

(3) The Department of Veterans’ Affairs may perform the functions of the Department of State Lands that relate to investment of funds in mortgages secured by real property.

(4) The State Treasurer may perform the functions of the Department of State Lands that relate to investments of funds administered by the Department of State Lands not described in subsection (3) of this section, and that relate to escheated property.

(5) The State Department of Agriculture may perform the functions assigned by the board and the functions pertaining to management and regulation of grazing land and other agricultural lands.

[Formerly 273.595; 1995 c.589 §4; 2003 c.253 §17; 2005 c.625 §62]



Section 273.145 - Department powers in exchanges, settlements and indemnifications.

[Formerly 273.640; 1969 c.594 §15]



Section 273.150



Section 273.151 - Cooperation with federal government.

[Formerly 273.740; 1969 c.594 §16]



Section 273.155 - Cooperation of state and county agencies.

[Formerly 273.750; 1969 c.594 §17; 2011 c.637 §83; 2013 c.768 §120a; 2015 c.767 §73]



Section 273.160



Section 273.161 - Director of department; salary of director and staff.

(2) The director shall receive such salary as is fixed by the board. In addition to salary, subject to applicable law regulating travel and other expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(3) The salaries and other expenses of the director and employees of the Department of State Lands shall be paid out of revenues accruing to the Common School Fund.

[1967 c.616 §6; 2003 c.253 §3]



Section 273.165 - Oath and bond of director.

[1967 c.616 §7]



Section 273.170

[Renumbered 273.915]



Section 273.171 - Duties and authority of director.

(2) Under written policy directives adopted by the board and recorded in its minutes, the director has full authority with respect to the retention or disposition of all lands subject to the jurisdiction of the department, including but not limited to the management, sale, leasing, exchange or other conveyance of such lands.

[1967 c.616 §8]



Section 273.175 - Employees of department; compensation; fidelity bonds.

(1) The Director of the Department of State Lands shall appoint and discharge such personnel as the director considers necessary for the efficient administration of the laws conferring powers or imposing duties upon the Department of State Lands. The director shall prescribe the authority, powers and duties of all employees of the department. Employees of the department are subject at all times to the direction, supervision and control of the director.

(2) Subject to the approval of the State Land Board, the director shall fix the compensation of the employees of the department.

(3) The director may require any employee of the department to give to the state a fidelity bond, with one or more corporate sureties authorized to do business in this state, in a penal sum fixed by the director. The premium on such a bond shall be paid from moneys available for the payment of expenses of the department.

[1967 c.616 §10]



Section 273.180



Section 273.181



Section 273.183 - Authority of department to require fingerprints.

(1)(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

(b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

(e) In which the person has responsibility for auditing unclaimed property;

(f) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information;

(g) In which the person has access to tax or financial information of individuals or business entities;

(h) That involves the use, possession, issuance, transport, purchase, sale or forfeiture of firearms or munitions, access to firearms or munitions or the training of others in the use or handling of firearms; or

(i) In which the person provides security, design or construction services for government buildings, grounds or facilities.

[2003 c.250 §2; 2005 c.730 §12]

Note: 273.183 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 273 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 273.185 - Director to investigate trespasses on state lands; appearance before federal agencies; expenses.

(2) Expenses incurred under this section shall be paid out of the moneys available to the Department of State Lands for the payment of its expenses.

[Formerly 273.530]



Section 273.190



Section 273.195



Section 273.196 - Agreements to provide maintenance of state lands; program; minimum requirements; rules.

(a) Focus primarily on encouraging and facilitating involvement of participants in the operation of department programs and maintenance of state lands administered by the department and in educational programs on behalf of the department;

(b) Offer opportunities for participants to assist in public information activities; and

(c) Include a recognition element to acknowledge the efforts of participants in the program.

(2) The department shall ensure that participants in the program obtain permission from landowners for access to private property if such access is necessary to perform activities under the program.

(3) An agreement entered into pursuant to subsection (1) of this section shall include, at a minimum:

(a) Identification of the state land where the participant intends to carry out voluntary activities.

(b) Specification of the duties of the participant.

(c) Specification of the responsibilities of the participant, including the responsibility to abide by the rules of the program as adopted by the State Land Board.

(d) The duration of the agreement.

(4) The department may provide supplies, equipment, safety information and assistance to the participants.

(5) The State Land Board may adopt any rules necessary for implementation of the program created under this section.

(6) Under the direction of the board, the Director of the Department of State Lands may encourage and render assistance in the promotion of training programs for volunteers, businesses and other agencies participating in the program created under this section.

(7) As used in this section, "volunteer" includes any person, group of individuals, volunteer group, service club or other entity that is tax exempt under section 501(c)(3) of the Internal Revenue Code.

[2003 c.253 §28]



Section 273.197 - Agreements to provide interpretive services.

(2) An organization entering into an agreement with the director under subsection (1) of this section may:

(a) Provide educational or interpretive material for sale at state lands facilities;

(b) Acquire display materials and equipment for exhibits at state lands facilities;

(c) Provide support for interpretive or educational programs at state lands facilities;

(d) Provide support for state lands facility libraries; or

(e) Provide support for other interpretive projects related to a specific state lands facility.

(3) If the director enters into an agreement with an organization under subsection (1) of this section, the Department of State Lands may:

(a) Provide incidental personnel services for the organization’s interpretive program; and

(b) Provide space at a state lands facility for the display and sale of materials provided by the organization.

(4) Any money received from the sale of publications or other materials provided by an organization pursuant to an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services of the state lands facility for which the organization provides interpretive services.

(5) As used in this section, "state lands facility" includes a recreational, historical, educational, research or scenic attraction owned by or under the control of the State of Oregon and administered by the Department of State Lands.

[2003 c.253 §29]



Section 273.199 - Rules for agreements for interpretive services.

(1) Procedures and forms to be used by an organization entering into an agreement with the Director of the Department of State Lands under ORS 273.197.

(2) Guidelines for approving the materials an organization proposes to provide or display at state lands facilities.

(3) Provisions for renewing or dissolving an agreement between an organization and the director.

[2003 c.253 §30]



Section 273.200



Section 273.201



Section 273.205



Section 273.210

[Renumbered 273.555 and then 273.085]



Section 273.211



Section 273.216



Section 273.220

[Renumbered 273.565 and then 273.091]



Section 273.221



Section 273.225 - Application for lease to take material; form.

[Formerly 274.540; 1969 c.594 §13]



Section 273.230

[Renumbered 273.575 and then 273.095]



Section 273.231 - Removal without compliance with statute.

(2) The establishment or placing of a dredging or digging outfit on any waters, the submersible or submerged lands of which belong to the State of Oregon, and the removal of material from the submersible or submerged lands thereof for commercial uses, without having applied for and received a lease under ORS 274.530, is a continuing trespass.

[Formerly 274.580; 1969 c.594 §18]



Section 273.235 - Department’s powers to enforce statute.

[Formerly 274.600]



Section 273.240

[Renumbered 271.375]



Section 273.241 - Action to recover damages for unlawful removal of material.

(2) Any action under subsection (1) of this section must be commenced within six years from the date of the trespass or the date on which the trespass is discovered by the state, whichever last occurs.

[Formerly 274.605]



Section 273.245 - Asset management plan; schedule for disposition.

[1995 c.589 §7; 2011 c.545 §35]



Section 273.247 - Disposal of isolated parcels of rangeland; sale procedure.

(2) As used in this section, "isolated parcel" means:

(a) Land largely surrounded by land not owned by the board or not contiguous to other larger tracts of state land; or

(b) Land determined by the board to be difficult or uneconomical to manage due to access, location, isolation, low production value or similar factors.

(3) To the extent consistent with the board’s trust obligations and ORS 273.413, the department or other agency acting on behalf of the board shall establish a sale procedure for isolated parcels of rangeland that is efficient and cost-effective.

[1995 c.589 §8]



Section 273.250



Section 273.251 - Classification of state lands.

(1) "Agricultural college lands." Lands granted to the state by the Act of July 2, 1862 (12 Stat. 503), and otherwise, for the support and maintenance of Oregon State University.

(2) "Farmlands." Lands acquired by deed, gift, operation of law, or by the foreclosure of mortgages taken to secure loans from the common school, agricultural college, university or other funds.

(3) "Indemnity lands." Lands selected to satisfy losses in sections 16 and 36, as provided by sections 851 and 852 of title 43, United States Code, as amended, or any other laws of the United States.

(4) "School lands":

(a) Sections 16 and 36 in each township granted to the state by the Act of February 14, 1859 (11 Stat. 383).

(b) Lands selected for internal improvements under the Act of September 4, 1841 (5 Stat. 455), and diverted for common schools with the consent of Congress by the Joint Resolution of February 9, 1871 (16 Stat. 595).

(c) Lands selected for capitol building purposes under the Act of February 14, 1859 (11 Stat. 383).

(d) Lands included in the South Slough National Estuarine Research Reserve as described in ORS 273.553.

(5) "Swamp lands." Lands claimed by the state under the Act of September 28, 1850 (9 Stat. 519), and extended to the State of Oregon by the Act of March 12, 1860 (12 Stat. 3).

(6) "Submerged lands." Lands defined as submerged by ORS 274.005.

(7) "Submersible lands." Lands defined as submersible by ORS 274.005.

(8) "University lands." Lands granted to the state under the Act of February 14, 1859 (11 Stat. 383), for the support and maintenance of the University of Oregon.

[Formerly 273.010; 1969 c.594 §19; 1997 c.321 §1; 2003 c.14 §132]



Section 273.255 - Eligibility to purchase state lands.

[1967 c.421 §51 (enacted in lieu of 273.030)]



Section 273.260



Section 273.261 - Applications generally.

[1967 c.421 §52 (enacted in lieu of 273.030)]



Section 273.265 - Application for submersible lands.

(2) Each application to purchase submersible lands must, in addition to all other requirements, contain the applicant’s statement that application is made with knowledge of the character of the land applied for and the title of the state thereto, and the waiver of the applicant of all claims upon the state for the return of the purchase price of the lands in the event that the lands, or any part thereof, do not belong to the state.

[1967 c.421 §53 (enacted in lieu of 273.030); 1969 c.594 §20]



Section 273.270

[Renumbered 273.910]



Section 273.271



Section 273.275 - Price of state lands; sale to highest bidder.

(1) Shall fix the price at which all classes of state lands may be sold and the interest to be charged on deferred payments therefor under ORS 273.281, and may provide for the advertisement and sale of such lands to the highest bidder in a manner consistent with ORS 270.020 and 273.225 to 273.241.

(2) May at any time withdraw any or all of such lands from sale.

[Formerly 273.050]



Section 273.280

[Renumbered 273.905]



Section 273.281 - Payment for state lands.

[Formerly 273.100; 1969 c.594 §22]



Section 273.285 - Certificate of sale to installment purchaser; records of sale.

(2) The department shall maintain appropriate records of each sale.

[Formerly 273.110]



Section 273.290 - Cancellation and forfeiture on default in payments.

[Formerly 273.130]



Section 273.295 - Assignment of certificates of sale; deed to assignee.

[Formerly 273.140]



Section 273.300 - Issuance of deed.

(1) A note for the remainder of the purchase price; and

(2) A mortgage on the premises in the same form and manner as other mortgages are executed for loans from the Common School Fund under ORS 327.405 to 327.480.

[Formerly 273.150; 1969 c.594 §23]



Section 273.305



Section 273.306 - Execution and record of deeds.

(2) The department shall maintain appropriate records of all deeds issued under this section.

[Formerly 273.160]



Section 273.310



Section 273.311 - Correction of deeds; refund of purchase price; refund to assignee of certificate of sale issued on fraudulent application.

(2) Where lands, other than submersible lands and unsurveyed or unpatented swamp lands have been sold and the state cannot convey title to the purchaser, the Department of State Lands shall repay the purchaser, or the heirs or assigns of the purchaser, all sums which may have been paid to the department on the purchase price of the lands, including the interest paid upon deferred payments, upon the presentation of a proper application for repayment, satisfactory proof and the surrender of the certificate; or if deed has been issued, upon reconveyance by executed and recorded quitclaim deed of whatever title or color of title was received from the state.

(3) Where a certificate of sale has been issued by the department upon a fraudulent application and the certificate is held by assignment by a third party who had no knowledge of the fraud at the time of assignment, the department may refund to the holder such sums as were paid the department on the purchase price of the lands covered by the certificate, including the interest paid upon deferred payments, upon the holder making proper application to the department for repayment and surrendering for cancellation the certificate and assignment.

[Formerly 273.480; 1969 c.594 §24]



Section 273.315



Section 273.316 - Exchanging state lands to accumulate larger tracts.

(2) The object of this section is to authorize the department to exchange isolated tracts of state lands for the purpose of accumulating larger and contiguous tracts of state lands.

[Formerly 273.700; subsection (2) (1967 Replacement Part) enacted as 1967 c.421 §64; subsection (2) enacted as 1967 c.148 §2; 1969 c.594 §25]



Section 273.320



Section 273.321 - Notification to lessee prior to exchange; hearing.

(2) If the department receives, not later than the 20th day after the mailing of the notice, written protest to such exchange from a lessee of state lands considered for exchange, the department shall hold a hearing on such exchange. The hearing shall be held not earlier than the 30th day after the mailing of the notice described in subsection (1) of this section. Notice of the hearing shall be mailed by certified or registered mail to all lessees of state lands considered for exchange. At the hearing the lessees of the lands, or their representatives, may present their views on the prospective exchange.

(3) The department shall consider testimony presented at the hearing before making a protested exchange of state lands.

[Formerly 273.427]



Section 273.325



Section 273.326 - Compromise with owners of state lands unlawfully acquired; disposal of lands received through compromise.

(1) Enter into contracts with the persons asserting ownership thereto for the subdivision and sale thereof on conditions agreed upon by the contracting parties; or

(2) Exchange or accept in lieu thereof other lands suitable for settlement and development or valuable for timber. The department may enter into contracts for disposal and settlement of such other lands as in the case of the lands first mentioned in this section.

[Formerly 273.660; 1969 c.594 §26]



Section 273.330



Section 273.331 - Subdivision and disposal of other lands as condition of compromise.

[Formerly 273.670; 2003 c.14 §133]



Section 273.335 - Object of ORS 273.340 and 273.345.

[1967 c.421 §70]



Section 273.340 - Ascertainment and procurement of indemnity lands.

[Formerly 273.680]



Section 273.345 - Determination of advisability of selection of indemnity lands within national forest reserves.

[Formerly 273.690]



Section 273.350 - Selection and sale of indemnity lands.

(a) Select as indemnity lands such vacant government lands as may be applied for by legal applicants, upon receipt of their applications to purchase, together with the nonmineral affidavit and filing fees, as required by the rules and regulations of the Bureau of Land Management, and a payment fixed by the Department of State Lands; and

(b) Upon return of a copy of the selection list approved by the appropriate officer of the United States, pay over to the State Treasurer moneys received on account of the purchase price of such lands.

(2) When such lands have been clear listed or patented to the state by the United States, the department shall issue deeds or certificates to the applicants. However, no certificate or deed shall be issued for indemnity lands until the same have been patented to the state by the United States. If the state fails to secure patent, the money so received shall be repaid to the applicant upon proper application to the department and surrender of the director’s receipt.

[Formerly 273.540]



Section 273.355



Section 273.356 - Definitions for ORS 273.356 to 273.375.

[Derived from 1967 c.422 §1]



Section 273.360 - Applicant to relinquish claim; refund of purchase price and taxes paid.

(1) Refund to such grantee the purchase price paid to the state for such land, with interest at the rate of six percent per annum from the time payment was made; and

(2) Pay to the grantee an amount equal to all ad valorem taxes paid by such grantee with respect to such land before June 19, 1967, without interest.

[1967 c.422 §2; 1973 c.685 §1]



Section 273.365 - When refunds not available; source of refunds.

(2) Each refund under ORS 273.360 shall be paid to the grantee out of the revenues of the Common School Fund.

[1967 c.422 §§3,4]



Section 273.370 - Alternative to refund.

(1) The current fair market value of the property erroneously conveyed;

(2) The amount of the most recently issued title insurance policy carried on the property, if such a title insurance policy has been issued regularly; or

(3) The estimated current value to the department of the indemnity selection rights reconveyed to the state.

[1967 c.422 §5]



Section 273.375 - Acquisition by state of applicant’s interest; price.

[1967 c.422 §6]



Section 273.380



Section 273.382



Section 273.384



Section 273.386



Section 273.388



Section 273.405



Section 273.406



Section 273.410



Section 273.411



Section 273.413 - Disposition of unsuitable state lands; sale; use of proceeds; procedures.

(2) The proceeds of any sale authorized by subsection (1) of this section shall be deposited in a revolving account in the Common School Fund. The costs of acquisition authorized by subsection (1) of this section shall be charged to the revolving account.

(3) When requested in writing by the Department of State Lands, the Oregon Department of Administrative Services shall draw a warrant on the Common School Fund in favor of the Department of State Lands for use as a revolving account. The State Treasurer shall hold the revolving account in special account against which the Department of State Lands may draw checks.

(4) The Department of State Lands may use the revolving account for the purposes specified in subsection (1) of this section.

(5) Before disposing of lands described in subsection (1) of this section, the Department of State Lands shall cause owners or lessees of land adjoining the land to be disposed of to be notified of the pending disposition. The notice shall indicate the time and method of sale, the minimum or reserved price, if any, and shall invite the landowners or lessees to participate as a prospective purchaser if the landowner or lessee wishes to do so.

(6) Before purchasing or selling land, the Department of State Lands shall obtain approval of the governing body of the county or counties in which such land is located.

(7) The Department of State Lands shall prepare sales materials, including catalogs of lands available for sale, and may charge a fee for such materials.

(8) This section does not apply to the sale or management of state-owned submerged and submersible lands subject to ORS chapter 274.

[1987 c.156 §1; 1995 c.204 §1; 2003 c.253 §18]

Note: 273.413 was added to and made a part of ORS chapter 270 by legislative action but was not added to ORS chapter 273 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 273.415



Section 273.416 - Exchange of property held as trust fund asset.

[1981 c.787 §11; 1991 c.816 §14]



Section 273.420



Section 273.421 - Relinquishing title to United States Government or governmental body or subdivision; continued public use requirement.

[1981 c.787 §12]



Section 273.422



Section 273.425



Section 273.426 - Exchange of property; value.

(2) Property may be exchanged in a transaction involving more than two parties or properties under terms and conditions that reflect the provisions of subsection (1) of this section.

[1981 c.787 §13; 1991 c.816 §8]



Section 273.427



Section 273.428



Section 273.430



Section 273.431 - Procedure for determining value of properties to be exchanged.

(2) The state agency, board or commission shall cause the property to be appraised by one or more competent and experienced appraisers. The compensation, if any, of the appraisers shall be borne equally by the respective owners of the property. In case such valuation shall not be mutually satisfactory to the respective owners the same shall not be binding upon them.

[1981 c.787 §14; 1991 c.816 §20]



Section 273.435



Section 273.436 - Lease procedure; payment of taxes.

[1981 c.787 §15; 1991 c.816 §22]



Section 273.440



Section 273.441 - Agency donation of property for industrial or manufacturing use; conditions.

(2) The donation must include a condition that whenever the donee or successor in interest ceases to use the property for the donated purpose the title to the property shall revert to the donor.

(3) The gift shall be made by statute or formal order and the terms and conditions of the gift shall be set forth in such statute or order.

[1981 c.787 §16]



Section 273.445



Section 273.446



Section 273.447 - Disposition of state lands suitable for grazing.

[1981 c.787 §17]



Section 273.450



Section 273.451



Section 273.452 - Indemnification contract for occupancy of political subdivision lands.

[1981 c.787 §18]



Section 273.455



Section 273.456 - Lease of space above or below street or highway; conditions; effect on prior dedications.

[1981 c.787 §19]



Section 273.459



Section 273.460



Section 273.461



Section 273.465



Section 273.470



Section 273.480



Section 273.481



Section 273.486



Section 273.490



Section 273.491



Section 273.496



Section 273.505 - Object of ORS 273.511.

[1967 c.421 §76]



Section 273.510



Section 273.511 - Acquisition of submersible and swamp lands; reclamation.

[Formerly 273.730; 1969 c.594 §29]



Section 273.520



Section 273.521



Section 273.522 - Definition for "forest products."

[1997 c.117 §2]



Section 273.523 - Sale of forest products on state lands.

[Formerly 273.521]



Section 273.525 - Appraisal of forest products; notice; sale conditions.

(2) Prior to sale of forest products with an appraised value greater than $25,000, notice thereof shall be given by the department for not less than four weeks by publication once each week in one or more newspapers of general circulation in the county in which such forest products are situated, and in such other manner as the department considers appropriate. The notice shall designate by legal subdivision the land having such forest products thereon, shall state the appraised value of such forest products and the minimum price at which the same may be sold and shall contain a brief statement of the terms of sale. No sale of forest products shall be made at less than the appraised value.

(3) The forest products on one or any number of legal subdivisions may be offered and sold separately, or in one body, as the department considers appropriate. In cases in which notice has been given by publication and no satisfactory bid has been received, or in cases in which the bidder fails to complete the purchase, the department may, at any time during a period of six months after the advertised date of sale, sell the forest products in such manner as it considers appropriate, but the sale price shall not be less than the minimum terms offered in the notice of sale or the highest bid received, whichever is the larger amount.

[Formerly 273.310; 1997 c.117 §4]



Section 273.530



Section 273.531 - Decision by department on bids.

[Formerly 273.315]



Section 273.535 - Bond or other security requirements for sale of forest products.

[Formerly 273.320; 1995 c.375 §4; 1997 c.117 §5; 2014 c.47 §4]



Section 273.540



Section 273.541 - Execution and delivery of instruments.

[Formerly 273.325]



Section 273.550



Section 273.551 - Mining and drilling leases on state lands; fee.

(2) All leases may be without limitation as to time; but the department may cancel any lease upon failure by the lessee to exercise due diligence in the prosecution of the prospecting, development or continued operation of the mine or well, and shall insert in every such lease appropriate provisions for such cancellation.

(3) The authority granted by this section shall include the execution of leases and contracts covering submersible and submerged lands, as defined in ORS 274.005, the leasing of which is not otherwise expressly authorized by statute.

(4) Leases and contracts executed under this section are not sales within the purview of ORS 270.100.

(5) The department may charge a reasonable fee, to be paid by the applicant, for making necessary investigations before the execution of any such lease.

(6) This section does not apply to permits or leases under ORS 274.705 to 274.860.

[Formerly 273.355; 1974 c.51 §6; 1975 c.552 §42; 1991 c.217 §4; 1991 c.816 §17; 1993 c.340 §1; 2003 c.253 §19]



Section 273.553 - South Slough National Estuarine Research Reserve; agreement between Oregon and federal government; rules.

(a) Maintain the integrity of the estuary;

(b) Protect the estuary from uses and activities, both within and beyond its boundaries, that may alter or affect the ecosystem and its natural dynamic processes; and

(c) Preserve the area for long-term scientific and educational uses.

(2) Responsibility for completing purchase of the South Slough National Estuarine Research Reserve is vested with the Department of State Lands. The department acts for the State of Oregon in any transaction respecting the purchase of acreage for the reserve on or after October 4, 1977.

(3) Except as necessary to achieve the policy set forth in subsection (1) of this section and any standards established in the Coastal Zone Management Act of 1972 (P.L. 92-583) or any rules, regulations or agreements adopted pursuant thereto, the reserve is open to the public. However, to protect the estuarine ecosystems, public use of the reserve may be limited and controlled by the South Slough National Estuarine Research Reserve Management Commission in consultation with any technical management team established pursuant to an agreement between the State of Oregon and the Office of Ocean and Coastal Resource Management of the National Oceanic and Atmospheric Administration of the United States Department of Commerce. The commission shall adopt rules to carry out the intent of this subsection.

(4) The South Slough National Estuarine Research Reserve Management Commission shall administer the reserve, subject to any agreement respecting the reserve between the State of Oregon and the federal Office of Ocean and Coastal Resource Management.

(5) The agency that acquired title to the reserve shall cause title to be cleared in the name of the State of Oregon.

[1977 c.496 §1; 2003 c.14 §134]



Section 273.554 - South Slough National Estuarine Research Reserve Management Commission; powers; rules; fees; membership; procedures; expenses.

(a) Conduct the day-to-day operation and management of the South Slough National Estuarine Research Reserve with the administrative support of the Department of State Lands;

(b) Appoint a manager and other staff necessary to carry out this section; and

(c) Apply for, receive and expend moneys from the federal government and from this state or any agency thereof for the purpose of carrying out this section.

(2) In accordance with applicable provisions of ORS chapter 183, the commission may adopt rules necessary to:

(a) Carry out the commission’s responsibilities pursuant to ORS 273.553; and

(b) Implement a system of fees to recover the costs of carrying out the management established in ORS 273.553, including fees for use of facilities at the reserve, fees for research activities conducted at the reserve, visitor activities fees and parking fees.

(3) The commission shall consist of nine members appointed by the Governor as follows:

(a) A representative of common schools in the area of the reserve;

(b) One authorized representative of the Coos County Board of Commissioners;

(c) One authorized representative of the governing body of the Oregon International Port of Coos Bay;

(d) The Director of the Department of State Lands or a designee thereof;

(e) One authorized representative of the federal Office of Ocean and Coastal Resource Management;

(f) Two representatives with an interest in marine science, one from the University of Oregon Institute of Marine Biology at Charleston and one from Oregon State University;

(g) One member selected from the general public at large; and

(h) One representative of Oregon Indian tribes appointed after consultation with the Commission on Indian Services.

(4) The members appointed by the Governor under subsection (3)(a), (f), (g) and (h) of this section shall serve for terms of four years and members appointed under subsection (3)(b) and (c) of this section shall serve for terms of two years. The Director of the Department of State Lands or the designee of the director, if appointed in place of the director, shall serve as the permanent chairperson of the commission. The commission shall select one of its members as vice chairperson. The chairperson and vice chairperson shall have duties and powers necessary for the performance of the functions of such offices as the commission determines. The vice chairperson shall act as the chairperson of the commission in the absence of the chairperson. The vice chairperson shall serve for a term of one year, subject to reelection by the commission.

(5) Each member of the commission shall have one vote, except that the member who is the authorized representative of the federal Office of Ocean and Coastal Resource Management shall be a nonvoting member. A majority of the commission constitutes a quorum for the transaction of business.

(6) Members of the commission are not entitled to compensation, but in the discretion of the State Land Board may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to laws regulating travel and other expenses of state officers and employees.

[1977 c.496 §2; 1983 c.485 §1; 2003 c.14 §135; 2005 c.146 §1; 2005 c.528 §1; 2013 c.1 §25]



Section 273.555



Section 273.556 - South Slough National Estuarine Research Reserve Management Account.

(2) The commission shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

[1977 c.496 §3; 2003 c.14 §136; 2005 c.528 §2]



Section 273.557 - Appeal to State Land Board.

(2) The request for review by the State Land Board need only state the action or proposed action of the commission in question and the particular provisions of ORS 273.553 or 273.554 which are violated thereby. Copies of the request for review shall be served by registered or certified mail upon the commission.

(3) The State Land Board may affirm, reverse or modify the action under review and make such other disposition of the matter as it deems necessary to carry out the provisions of ORS 273.553 and 273.554. The State Land Board shall make its decision within 60 days after the date on which the request for review was filed.

[1977 c.496 §5]



Section 273.558 - Penalties; enforcement; injunctive relief.

(2) In addition to all other remedies, when it appears to the South Slough National Estuarine Research Reserve Management Commission that a person has engaged in, or is engaging in, any act that violates a rule adopted under ORS 273.553 (3), the commission may direct the Attorney General to apply to the court for an injunction restraining the person from violating such rule.

[1977 c.496 §4; 1999 c.1051 §169; 2003 c.14 §137]



Section 273.560

[Renumbered 273.305 and then 273.521]



Section 273.561



Section 273.562



Section 273.563 - Definitions for ORS 273.563 to 273.591.

(1) "Agency" means a local, state or federal agency, board, commission or department.

(2) "Candidate natural area" means a natural resource area that may be considered for registration or dedication.

(3) "Commodity" means timber, minerals, livestock, agricultural products or any other product of the land which is an important economic resource.

(4) "Data bank" means the Natural Areas Program inventory of natural heritage resources classification, data analysis, priority setting, owner and other data maintained by the Institute for Natural Resources under ORS 352.808.

(5) "Dedicate" means the formal recognition and protection of a natural area for conservation purposes.

(6) "Instrument" means any written document intended to convey an interest in real property under ORS 93.710, or an agreement between parties according to the Natural Areas Program or the Oregon Natural Areas Plan.

(7) "Natural area" means a unit of land or water or both that may be considered for dedication under ORS 273.563 to 273.591 and that has substantially retained its natural character, or, if altered in character, shall in addition to its natural heritage resource values, be valuable as habitat for plant and animal species or for the study and appreciation of the natural features.

(8) "Natural heritage resources" means the terrestrial ecosystem types, aquatic ecosystem types and unique geologic types as defined in the Oregon Natural Areas Plan or a unit of land or water that contains a natural resource.

(9) "Plan" means the Oregon Natural Areas Plan established under ORS 273.578, which governs the Natural Areas Program in selecting natural areas for conservation.

(10) "Program" means the Natural Areas Program as established in ORS 273.566.

(11) "Register" means the Oregon Register of Natural Areas established under ORS 273.581.

(12) "Special species" means those species of plants and animals determined by the State Parks and Recreation Department to be significant in value in a state natural area and defined in the Oregon Natural Areas Plan.

(13) "State natural area" means an area that an individual, organization or public agency dedicates as a state natural area under ORS 273.586.

[1983 c.786 §2; 2001 c.114 §1; 2003 c.661 §1; 2009 c.217 §1; 2011 c.319 §10]



Section 273.565



Section 273.566 - Legislative findings.

(2) The Legislative Assembly also finds that it is necessary to establish a process and means for public and private sector cooperation in the development of this system of state natural areas. Private landowners and public land managers should be encouraged to voluntarily participate in the program through conservation activities that benefit all Oregonians.

(3) In order to ensure that activities related to natural heritage resources cause the minimum of conflict with other resource uses and that they are cost effective, the Legislative Assembly finds that the State Parks and Recreation Department should provide a specific framework for decision making related to natural heritage resources through a classification and planning process known as the Natural Areas Program. Future state natural areas should avoid unnecessary duplication of already protected natural heritage resources. Each decision should address alternative methods of accomplishing the same purpose and should consider cost effectiveness.

(4) The Legislative Assembly recognizes that there is a need for systematic, accessible information concerning the locations of the resources of Oregon’s natural areas, including special plant and animal species, native terrestrial ecosystems, aquatic ecosystems and geologic features, and especially including the natural areas already protected that contain these resources.

[1979 c.711 §2; 1983 c.786 §3; 2009 c.217 §2; 2011 c.319 §11]



Section 273.567



Section 273.570



Section 273.571



Section 273.572



Section 273.573 - Natural areas advisory committee.

(2) The advisory committee may assist the State Parks and Recreation Department:

(a) In the development of policy for the Natural Areas Program through the review and approval of the Oregon Natural Areas Plan;

(b) By reviewing nominations for registration and the voluntary dedication of natural areas, and instruments of dedication for such areas;

(c) In providing recommendations to the State Parks and Recreation Commission, State Land Board, State Board of Forestry, State Fish and Wildlife Commission, public universities listed in ORS 352.002 and Oregon Transportation Commission regarding areas under their respective jurisdictions that are appropriate for dedication; and

(d) In advising the State Parks and Recreation Commission in the adoption of rules that may be considered necessary in carrying out ORS 273.563 to 273.591.

(3) Members of the advisory committee are not entitled to compensation, but in the discretion of the director may be reimbursed from funds available to the department for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amount provided in ORS 292.495.

[2011 c.319 §9; 2015 c.767 §74]



Section 273.575



Section 273.576 - State Parks and Recreation Department duties; Oregon Natural Areas Plan; contents.

(b) The Oregon Natural Areas Plan established by ORS 273.578 shall govern the Natural Areas Program in the conduct of activities to create and manage a system of state natural areas that are complementary to and consistent with the research natural area program on federal lands in Oregon. This plan lists the natural heritage resources that should be represented on the Oregon Register of Natural Areas and in state natural areas and provides criteria for the selection and approval of candidate natural areas for registration and dedication under ORS 273.563 to 273.591. In selecting state natural areas, the department shall give primary consideration to inclusion of natural heritage resources, and especially those natural heritage resources that are not adequately protected elsewhere. Inclusion and protection of special species shall be an important additional consideration in selecting state natural areas, and wherever possible, individual species shall be protected in association with natural heritage resources or in assemblages of those species determined by the department to have special significance.

(2) The department may advise owners of state natural areas concerning the management and use of such areas and may make available to state, federal and local agencies that manage lands within Oregon, information concerning the conservation of natural heritage resources.

(3) The department may apply for and accept grants, contributions and assistance from any federal, state or local government agency and any foundation, individual or organization for the purpose of carrying out the provisions of ORS 273.563 to 273.591.

[1979 c.711 §5; 1983 c.786 §5; 2003 c.661 §2; 2009 c.217 §4; 2011 c.319 §12]



Section 273.577



Section 273.578 - Plan approval; review of modifications by commission.

(2) The State Parks and Recreation Commission may review and approve or disapprove any modification to the Oregon Natural Areas Plan submitted by the State Parks and Recreation Department.

[1981 c.208 §§2,3; 1983 c.786 §6; 2009 c.217 §5; 2011 c.319 §13]



Section 273.580

[Renumbered 273.315 and then 273.531]



Section 273.581 - Natural areas register; contents; agreements between department and landowners.

(2) The department shall from time to time identify natural areas from the natural heritage data bank that qualify for registration. Priority shall be based on the Oregon Natural Areas Plan and shall generally be given to those resources that are rarest, most threatened or underrepresented in the conservation system on a statewide basis. State natural areas shall not unnecessarily duplicate resources or special species already adequately protected by other methods of land protection. Whenever feasible, natural areas that qualify for registration shall be located on lands that have been allocated primarily to special noncommodity uses.

(3) The department shall review each registration proposal, including the landowner’s written permission for registration if the natural area is located on privately owned land.

(4) After review and recommendation by the department, the State Parks and Recreation Commission may place natural areas onto the register or remove natural areas from the register.

(5) A voluntary management agreement may be developed between the department and the owners of the natural areas on the register.

[1979 c.711 §6; 1983 c.786 §7; 2009 c.217 §6; 2011 c.319 §14]



Section 273.582



Section 273.585



Section 273.586 - Dedication of land as state natural area; notice and hearing; termination of dedication.

(2) Any public agency may dedicate lands under the provisions of ORS 273.563 to 273.591 following the providing of opportunity for adequate public notice and hearing by the agency. The Oregon Transportation Commission, the State Fish and Wildlife Commission, the State Board of Forestry, the governing board of a public university listed in ORS 352.002, the State Parks and Recreation Commission and the State Land Board shall, with the advice and assistance of the department, establish procedures for the dedication of state natural areas on land, the title of which is held by the State of Oregon, and which is under that agency’s management and control.

(3) The instrument of dedication shall contain any information or provisions as the private owner, organization or agency and department consider necessary to complete the dedication.

(4) Dedication of a state natural area may be terminated as follows:

(a) The dedication of a state natural area by a public agency may be terminated following the providing of opportunity for adequate public notice and hearing and a finding by that agency of an imperative and unavoidable necessity, or a finding by that agency, with the approval of the department, that the state natural area is no longer needed according to the guidelines of the Oregon Natural Areas Plan.

(b) The dedication of a state natural area by a private individual or organization may be terminated by the private individual or organization after the department is assured that there has been compliance with the procedures required by the terms of the dedication instrument.

(c) The dedication of a state natural area may be terminated by the State Parks and Recreation Commission upon the advice of the department if the area is no longer needed according to the guidelines of the plan, or has permanently lost its natural character.

[1979 c.711 §7; 1983 c.786 §8; 1991 c.121 §2; 2009 c.217 §7; 2011 c.319 §15; 2015 c.767 §75]



Section 273.587



Section 273.590

[Renumbered 273.320 and then 273.535]



Section 273.591 - Natural Areas Program Account.

[1979 c.711 §8; 2009 c.217 §8; 2011 c.319 §16]



Section 273.592



Section 273.595



Section 273.597



Section 273.600

[Renumbered 273.325 and then 273.541]



Section 273.605



Section 273.610

[Renumbered 273.330]



Section 273.615



Section 273.620



Section 273.625



Section 273.628



Section 273.630



Section 273.635



Section 273.639



Section 273.640



Section 273.645



Section 273.650



Section 273.655



Section 273.660



Section 273.665



Section 273.670



Section 273.675



Section 273.680



Section 273.685



Section 273.690



Section 273.695



Section 273.700



Section 273.705



Section 273.710



Section 273.711



Section 273.715 - Rules for removal of semiprecious stones and petrified wood from state lands; fees; removal contrary to rules.

(2) The department, by rule, shall require payment of a reasonable fee for a permit for the exploration for and removal of semiprecious stones and petrified wood sufficient to cover the expenses of the department incurred under this section with respect to the permit.

(3) No person shall remove petrified wood or semiprecious stones for commercial purposes or in a quantity having a value of $500 or more without a permit issued by the department under this section.

(4) If any person removes semiprecious stones or petrified wood from lands owned by the State of Oregon without a permit as required under this section or in a manner contrary to rules prescribed under this section, all the materials or objects so removed or the value of such materials or objects shall be subject to disposal by the department as property of the State of Oregon.

[1967 c.174 §2; 1973 c.642 §5]



Section 273.718



Section 273.720



Section 273.722



Section 273.728



Section 273.730



Section 273.733



Section 273.737



Section 273.740



Section 273.742



Section 273.750



Section 273.751 - State land grants to railroads.

(1) A right of way through any unimproved state lands, of the width of 100 feet, being 50 feet in width on each side of the center line of the road.

(2) All necessary grounds for stations, depots, shops, side tracks, turntables and water stations, not exceeding 10 acres in any one place, upon payment to the state of the sum therefor as fixed by the Department of State Lands.

(3) The right to take, from the lands of this state adjacent to the route lines of the road, material necessary for the construction of the roads.

(4) The right to construct and maintain railroad bridges over any navigable waters in this state. All bridges crossing navigable waters shall be subject to such regulations, restrictions and compensation as may be fixed by the department, and shall be so constructed as not unnecessarily to interfere with navigation.

[Formerly 273.180]



Section 273.755 - Filing maps of railroad location and depot sites; department’s duties.

(2) Whenever a railway company has selected a tract of state lands for any purpose mentioned in ORS 273.751, the company shall file with the department a map of the same, with a description connected with surveys acceptable to the department. After such map has been filed, after completion of construction of a railroad through such lands and upon payment for the lands at the rate of $1 per acre, the department shall execute and deliver to the company, its successors or assigns, deeds for the tracts of lands so selected.

[Formerly 273.190]



Section 273.760



Section 273.761 - Right of way for water ditches and pipes.

(2) A right of way for the construction and maintenance of domestic and industrial water supply mains, sanitary pressure mains and storm water outfalls is granted for a distance of 25 feet on each side of such mains and outfalls to any municipal corporation that constructs and maintains them in or over submerged or submersible lands or new lands created thereon.

(3) All deeds, leases and easements granted by the State of Oregon for any of the lands mentioned in this section shall be made subject to any vested rights of the owners of such water ditches, water pipes, mains or outfalls as may have been acquired under this section.

(4) The person or municipal corporation constructing such water ditches, water pipes, mains or outfalls shall file with the Department of State Lands a copy of the field notes of the survey of such ditches, water pipes, mains or outfalls, showing their location.

(5) Any construction, maintenance, relocation or extension of a main or outfall described in subsection (2) of this section shall be carried out in accordance with any applicable rules of the department.

[Formerly 273.200; 1973 c.511 §2]



Section 273.765 - Liability for costs of relocation or extension of mains and outfalls.

[1973 c.511 §1]



Section 273.770



Section 273.775 - Definitions for ORS 273.775 to 273.790.

(2) "Geothermal resources" shall have the same meaning given in ORS 522.005.

[1974 c.51 §3; 1975 c.552 §41; 1981 c.588 §1; 1981 c.694 §1; 1983 c.740 §70a]



Section 273.780 - Retention of mineral and geothermal resource rights by state; exploration permit or lease; sale or exchange.

(2) In addition to applicable requirements of ORS chapter 522, such mineral and geothermal resource rights shall be subject to exploration permit or lease by the Department of State Lands, in accordance with rules and conditions established by law or adopted by the department.

(3) Except as provided in ORS 273.787, the mineral and geothermal resource rights shall be retained by the state in the absence of a finding by the State Land Board upon adequate facts presented to it that their sale or exchange is for the purpose of obtaining the greatest benefit for the people of this state, consistent with the conservation of lands under its jurisdiction under sound techniques of land management.

[1974 c.51 §2; 1975 c.552 §40; 2005 c.60 §2; 2013 c.256 §1]



Section 273.785 - Application of ORS 273.551 and 273.775 to 273.790; rules.

(1) Soil, clay, stone, sand and gravel that state agencies acquire or use for the purpose of constructing or repairing roads or other state facilities, or the proceeds from soil, clay, stone, sand or gravel.

(2) Mineral or geothermal resource rights or the proceeds from mineral or geothermal resource rights that the State Fish and Wildlife Commission acquires in an agreement with the federal government under 16 U.S.C. 669 to 669i (P.L. 75-415).

(3) Mineral or geothermal resource rights or the proceeds from mineral or geothermal resource rights if federal rules or regulations or any agreement that the state enters into at the time the state acquires the mineral or geothermal resource rights requires another disposition.

(4) Proceeds of mineral and geothermal resource rights that the state acquires pursuant to ORS 530.010 and 530.030, other than mineral and geothermal resource rights distributed under ORS 530.110 (1)(c).

(5) Mineral or geothermal resource rights or the proceeds from mineral or geothermal resource rights that the Department of Veterans’ Affairs acquires for the state after January 1, 1974, under ORS 88.720, 406.050 (2), 407.135 or 407.145. After consultation, the Department of State Lands and the Department of Veterans’ Affairs shall enter into an interagency agreement governing consultation between the departments concerning mineral and geothermal resource values on properties the Department of Veterans’ Affairs acquires for the state. The Department of Veterans’ Affairs shall adopt rules relating to the release of mineral and geothermal rights on the acquired properties.

(6) Mineral or geothermal resource rights or the proceeds from mineral or geothermal resource rights that a donor gives to any public university or office, department or activity under the control of the governing board of a public university listed in ORS 352.002 that the public university acquires or holds for the state under ORS chapters 351 and 567. In managing mineral or geothermal resource leases, the governing board shall consult with the Department of State Lands in accordance with an interagency agreement that the department and the governing board establish to govern consultation between the department and the public university and to govern management of the mineral or geothermal resources.

(7) Mineral or geothermal resource rights or proceeds from mineral or geothermal resource rights that the Department of Transportation acquires and holds. In managing mineral or geothermal resource leases, the Department of Transportation shall enter into an intergovernmental agreement with the Department of State Lands governing consultation between the departments and governing management of the mineral or geothermal resources.

(8) Mineral or geothermal resource rights or the proceeds from mineral or geothermal resource rights that the Housing and Community Services Department acquires and holds.

(9) Mineral or geothermal resource rights or the proceeds from mineral or geothermal resource rights that the Oregon Health Authority or the Department of Human Services acquires and holds.

[1974 c.51 §4; 1991 c.467 §1; 2001 c.453 §1; 2003 c.676 §1; 2005 c.60 §1; 2005 c.625 §63; 2011 c.637 §84; 2013 c.167 §2; 2015 c.285 §2; 2015 c.767 §§76,230,231]

Note: All sections of ORS chapter 351 were repealed or renumbered in 2014 or 2015. The text of 273.785 was not amended by enactment of the Legislative Assembly to reflect the repeal or renumbering. Editorial adjustment of 273.785 for the repeal or renumbering of all sections of ORS chapter 351 has not been made.



Section 273.787 - Release and transfer of mineral or geothermal resource rights; reservation by state; rules; fee.

(a) "Low-potential resource real property" means real property that is located:

(A) Inside an urban growth boundary; or

(B) Within an area zoned for residential use on a lot or parcel that is three acres or smaller in size.

(b) "Owner" means:

(A) The record holder of fee title interest in low-potential resource real property; or

(B) The contract purchaser of low-potential resource real property.

(2) The Department of State Lands is declared to be the state agency acting for the state in any transaction respecting mineral and geothermal resource rights in low-potential resource real property.

(3) The department may not reserve mineral and geothermal resource rights in low-potential resource real property sold or exchanged by the state, unless the department determines that a significant mineral or geothermal resource exists in the low-potential resource real property.

(4)(a) An owner may apply at any time to the department for the release and transfer of mineral and geothermal resource rights in low-potential resource real property that were reserved by the state before June 4, 2013.

(b) Upon application by the owner under this subsection, the department shall release and transfer to the owner the reserved rights to mineral and geothermal resources in low-potential resource real property within 60 days after the department receives the completed application, unless the department determines that a significant mineral or geothermal resource exists in the low-potential resource real property.

(5) The department may not:

(a) Require an owner to obtain an appraisal under this section; or

(b) Require an owner to pay the cost of an appraisal conducted at the request of the department under this section.

(6) The department may charge a reasonable fee, not to exceed $150, to process an application under this section.

(7) The department may adopt rules to implement this section.

[2003 c.676 §3; 2013 c.256 §2]



Section 273.790 - Registry of rights under state board.

[1974 c.51 §5]



Section 273.805 - Definitions for and purpose of ORS 273.805 to 273.825.

(a) Lands defined by ORS 273.251 as indemnity lands, school lands or farmlands.

(b) Lands which have escheated to the state.

(2) Nothing in ORS 273.805 to 273.825 is intended to be an express or implied limitation upon the powers of the department to acquire, lease, manage, control or protect land pursuant to authority otherwise granted by law. ORS 273.805 to 273.825 and 327.430 are not the result of a legislative intent or belief that the department is without authority to acquire, lease, manage, protect or control common school grazing lands.

[1963 c.517 §§1,5; 1967 c.421 §84]



Section 273.810



Section 273.815 - Department’s powers; terms of grazing lease; termination.

(a) Protect the lands from fire, disease and insect pests, cooperate with others in such protection and enter into all agreements necessary or convenient therefor.

(b) Lease the lands subject to such terms and conditions as the department prescribes or is otherwise prescribed by law. Leases shall be of sufficient duration so as to encourage the rehabilitation and improvement of the lands by the lessee.

(c) Loan moneys belonging to the Common School Fund to lessees of the lands for the purpose of rehabilitating and improving the lands. The security for such loans shall be as prescribed by the department but shall not be more than equal in value to the amount loaned.

(d) Reseed or reforest the lands, including the destruction of undesirable vegetation, and cooperate with others for such reseeding or reforestation, and make all agreements necessary or convenient thereto.

(e) Require such undertakings, including performance bonds, as it considers appropriate to secure performance of any agreement or loan authorized by ORS 273.805 to 273.825.

(2) In order to accomplish the purpose of ORS 273.805 to 273.825, the department may, with respect to common school grazing lands, apply the following to all leases entered into by the department after January 1, 1985:

(a) The initial term of a lease shall be not less than 20 years, and at the end of the initial term the lease shall be renewed by the department for an additional term of 20 years. However, any lessee who is in default under the terms of the lease or has failed to comply with all management plans applicable to the lease shall not be eligible for renewal of the lease for an additional term of 20 years as provided in this paragraph.

(b) The department shall give preference in the issuance of leases to:

(A) Persons who are current lessees; and

(B) Landowners engaged in the livestock business that seek to use the common school grazing lands for the grazing of livestock. For the purposes of this subparagraph, "landowner" means an individual or legal entity that is the owner of the land, water or water rights necessary to permit the proper use of the leased common school grazing lands in combination with the landowner’s privately owned or controlled land or water.

(c) The department may terminate a lease of common school grazing lands:

(A) Upon the default of the lessee as to any material term of the lease; or

(B) If the lessee has failed to comply with any management plan adopted by the department and applicable to the leasehold.

(d) Except as provided in paragraph (c) of this subsection, the department shall not terminate a common school grazing lands lease without the consent of the lessee. If the consent of the lessee cannot be obtained, the department may terminate a common school grazing lands lease only by contemporaneously agreeing to pay to the lessee compensation as provided by law for all damages caused by the termination of the lease, including any depreciation or loss of value to the remaining lands or businesses of the lessee.

[1963 c.517 §3; 1967 c.421 §85; 1995 c.813 §1]



Section 273.820 - Exchange of lands.

[1963 c.517 §4; 1967 c.421 §86]



Section 273.825 - Purchase of lands by lessee or other person.

(2) Application to purchase common school grazing land under subsection (1) of this section must be made in a manner prescribed by the rules of the department. Upon receiving an application, the department shall determine whether the applicant qualifies under subsection (1) of this section. If the applicant qualifies, the department shall cause an appraisal to be made of the land for which application has been made. The department then shall fix a price for such land. ORS 270.020, 273.225 to 273.241 and 273.275 do not apply to the sale of land under this subsection. The applicant shall pay not less than 10 percent of the purchase price at the time of purchase, and shall pay the remainder in 10 equal installments, at least one installment to be paid each year, over a period not to exceed 10 years from the time of purchase, with interest at the rate fixed by the department for purposes of ORS 327.425.

(3) If application to purchase common school grazing land is made by a person other than the lessee of such land, the department promptly shall notify the lessee by registered or certified mail. Not later than the 90th day after notice was mailed to the lessee, the lessee may make written application in a manner prescribed by the rules of the department to purchase such land. If the department determines that the lessee qualifies under subsection (1) of this section, the department shall proceed under subsection (2) of this section. If the department determines that the lessee does not so qualify, or if the lessee does not make timely application as required by this subsection, the department shall proceed to sell such land in accordance with applicable provisions of law other than this section.

[1967 c.147 §2]



Section 273.850 - State title to certain lands and improvements transferred to Clatsop County; lands not subject to board jurisdiction.

(2) Subsection (1) of this section applies to lands created before May 28, 1963, by artificial fill or deposit on lands formerly submersible or submerged, if such lands were possessed under color of title by a person or governmental entity, or predecessors in interest of such person or governmental entity, throughout the period beginning when such lands were created and ending on January 1, 1970.

(3) Nothing in ORS 273.850 to 273.890 applies with respect to land that remained submerged or submersible on May 28, 1963.

(4) For purposes of section 5, Article VIII, Oregon Constitution, lands described in subsections (1) and (2) of this section are not under the jurisdiction of the State Land Board on or after January 1, 1970.

[1969 c.495 §§1,4]



Section 273.855 - Clatsop County to transfer title to lands and improvements to certain possessors; fee on execution of deed.

(2) A deed executed under this section is intended only to evidence the action of the State of Oregon and Clatsop County in remising, releasing and quitclaiming their rights, title and interest, and does not confer any rights, title or interest on the recipient of the deed or indicate any judgment of the State of Oregon or Clatsop County with respect to any other rights, title or interest that remain or be vested in the recipient of the deed.

(3) Except as provided in ORS 273.870 (2) the Board of County Commissioners of Clatsop County shall not execute any deed under subsections (1) and (2) of this section, until the expiration of the time for appeal from the decision of the board or of the circuit court, as the case may be.

(4) Before any deed to such land is executed under subsections (1) and (2) of this section, the applicant shall pay to the county treasurer a sum equal to $10 per acre or any portion thereof.

(5) The county treasurer shall remit all of such moneys received under subsection (4) of this section to the State Treasurer, who shall deposit it in the Common School Fund to be credited to the Distributable Income Account.

[1969 c.495 §§5,11,12,14]



Section 273.860 - Filing fee; use of fees; additional fee to cover costs of investigation.

[1969 c.495 §7]



Section 273.865 - Application for deed; investigation; deadline on application.

(a) A legal description of the lands applied for, and, as nearly as practicable, the time the land was filled or deposited;

(b) The names and addresses of persons other than the applicant who are in occupancy or, to the knowledge of the applicant, may have any claim to or interest in the lands described in the application;

(c) Evidence that the applicant, if other than a governmental entity, has paid all ad valorem taxes that were assessed with respect to the lands during the period the applicant asserts to have possessed the lands;

(d) Evidence establishing that the applicant or the predecessors in interest of the applicant have had such possession of the lands as of the time of application for a deed under ORS 273.850 to 273.890 as would bar an action or suit for recovery of the lands by a private person under no disability holding legal title thereto.

(2) The Board of County Commissioners of Clatsop County may cause an investigation to be made to determine whether the facts alleged in an application are correct.

(3) The Board of County Commissioners of Clatsop County shall not accept any applications under ORS 273.850 to 273.890 after December 31, 1971. However, this does not affect proceedings with respect to applications filed not later than December 31, 1971.

[1969 c.495 §§6,9,15]



Section 273.870 - Notice of deed application; protest; hearing; dual applications.

(2) If no protest is received within the time provided for in subsection (1) of this section, and if the county board thereafter determines that the application conforms to the requirements of ORS 273.865 (1), the county board shall execute and deliver to the applicant a deed in accordance with ORS 273.855 (1).

(3) If protest is received within the time provided for in subsection (1) of this section, the county board shall cause a hearing to be held with respect to the protest, in a manner prescribed by its rules, prior to the making of its findings with respect to an application.

(4) If two or more applications are filed with respect to the same lands, the county board shall cause a hearing to be held at which all such applicants may appear or be represented.

[1969 c.495 §8]



Section 273.875 - Findings of board; notice; rehearing procedure.

[1969 c.495 §10]



Section 273.880 - Judicial review procedure.

(2) Not later than the 30th day after service of the petition, or within such further time as the court may allow, the county board shall transmit to the court the original or a certified copy of the entire record of the proceeding under review; however, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

(3) If, before the date set for hearing, application is made to the court for leave to present additional evidence to the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the county board, the court may order that the additional evidence be taken before the county board on such conditions as the court deems proper. The county board may modify its findings and decision by reason of the additional evidence and, within a time to be fixed by the court, shall file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or decision, or its certificate that it elects to stand on its original findings and decision, as the case may be.

(4) The review shall be conducted by the court without a jury as a suit in equity and shall be confined to the record, except that, in cases of alleged irregularities in procedure before the county board, not shown in the record, testimony thereon may be taken in the court. The court, on request, shall hear oral argument and receive written briefs.

(5) The court may adopt the county board’s findings of fact and affirm the decision of the county board; or it may reverse and set aside the county board’s decision, or reverse and remand for further proceedings, after review of all the facts disclosed by the record, and any additional facts established under subsection (4) of this section. The court thereupon shall enter a judgment. In the case of reversal the court shall make special findings of fact based on evidence in the record and conclusions of law indicating clearly all respects in which the county board’s decision is erroneous.

(6) Any party to the proceedings before the circuit court may appeal from the judgment of that court to the Court of Appeals. Such appeal shall be taken in the manner provided by law for appeals from the circuit courts in suits in equity.

[1969 c.495 §13; 1979 c.562 §10; 2003 c.576 §411]



Section 273.885 - State prohibited from questioning certain titles.

[1969 c.495 §17]



Section 273.890 - Application of ORS 273.850 to 273.890 to certain lands; tax refunds prohibited.

(2) No ad valorem taxes paid or owing with respect to lands described in ORS 273.850 (1) shall be refunded or canceled on the ground that the State of Oregon may have been the legal owner of such lands before January 1, 1970.

[1969 c.495 §§2,3]



Section 273.900 - Confirmation of title to tide lands and tide flats.

[Formerly 274.050]



Section 273.902 - Confirmation of title to swamp and overflow lands; deed to claimant.

(2) Upon application of any such claimant to the Department of State Lands, with proof of claim evidenced by United States patent or final certificate of proof of settlement and payment, issued from the United States Land Office, the department shall execute and deliver to such claimant, without charge, a quitclaim deed of the state’s right and title to the lands so claimed.

[Formerly 274.120]



Section 273.903 - Title of certain swamp lands not to be questioned by department; prohibition against sale of certain swamp lands.

[Formerly 274.130]



Section 273.905 - Confirmation of state land deeds prior to 1891.

[Formerly 273.280]



Section 273.910 - Confirmation of title to state lands purchased before 1918.

[Formerly 273.270]



Section 273.915 - Release of claims under pre-1947 deeds reserving right of way.

[Formerly 273.170]



Section 273.920 - Validation of mineral leases executed and delivered before August 9, 1961.

[Formerly part of 517.410]



Section 273.990 - Criminal penalties.

[1967 c.421 §93; 1969 c.594 §30; 1977 c.397 §3; 1983 c.620 §14; 1995 c.543 §8]



Section 273.992 - Civil penalties.

(2) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745.

(3) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law.

(4) Any civil penalty recovered under this section shall be deposited in the Common School Fund and made available for expenses of the Department of State Lands and as otherwise provided by law.

[2009 c.341 §2]



Section 273.994 - Schedule of civil penalties; rules; considerations in imposing penalty.

(2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

(a) The past history of the person incurring the penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation;

(b) Any prior violations by the person of statutes, rules, orders or authorizations pertaining to the use of state land;

(c) The immediacy and extent to which the violation threatens the public health or safety or the assets of the Common School Fund; and

(d) Any other factors determined by the director to be relevant and consistent with the policies established to implement the provisions of ORS 273.225, 273.231, 273.551, 273.715, 273.780 or 273.815 or any rule adopted under ORS 273.045 related to those sections.

(3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the protection of the public health and safety and the protection of the assets of the Common School Fund. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated.

[2009 c.341 §3]






Chapter 274 - Submersible and Submerged Lands

Section 274.005 - Definitions.

(1) "Department" means the Department of State Lands.

(2) "Director" means the Director of the Department of State Lands.

(3) "Line of ordinary high water" means the line on the bank or shore to which the high water ordinarily rises annually in season.

(4) "Line of ordinary low water" means the line on the bank or shore to which the low water ordinarily recedes annually in season.

(5) "Land" includes water, water rights, easements of every nature and all appurtenances to land.

(6) "Material" includes gravel, rock, sand and silt, but does not include hard minerals subject to ORS 274.610, or oil, gas and sulfur subject to ORS 274.705 to 274.860.

(7) "Submerged lands," except as provided in ORS 274.705, means lands lying below the line of ordinary low water of all navigable waters within the boundaries of this state as heretofore or hereafter established, whether such waters are tidal or nontidal.

(8) "Submersible lands," except as provided in ORS 274.705 means lands lying between the line of ordinary high water and the line of ordinary low water of all navigable waters and all islands, shore lands or other such lands held by or granted to this state by virtue of her sovereignty, wherever applicable, within the boundaries of this state as heretofore or hereafter established, whether such waters or lands are tidal or nontidal.

[1967 c.421 §98 and 1967 c.616 §13; 1969 c.594 §31; 1991 c.217 §3; 2003 c.253 §20]



Section 274.010



Section 274.015 - Determination of ordinary high and low water.

[1967 c.421 §99]



Section 274.020

[Renumbered 274.890]



Section 274.025 - Jurisdiction over submersible and submerged lands generally.

(2) No person shall acquire any right, title or interest in or to the submersible and submerged lands of any such navigable lakes, or any part thereof, by reliction or otherwise, or by reason of the lowering or drainage of the waters of such lakes, except as provided by statute.

[Formerly 274.420]



Section 274.029



Section 274.030



Section 274.031



Section 274.032



Section 274.034



Section 274.035



Section 274.036 - Status of channel of Willamette River; approval of dam; state maintenance of river location.

[1975 c.412 §2]



Section 274.040 - Sale or lease of submersible lands; easements; occupation of submerged and submersible lands for water works.

(2) Submersible lands owned by the State of Oregon that are determined by the State Land Board to be available for sale may be sold only to the highest bidder, after being advertised not less than once each week for two successive weeks in one or more newspapers of general circulation in the county in which the lands are situated. However:

(a) No such lands shall be sold for less than for a fair appraised value as determined by an appraiser appointed by the department.

(b) All sales of such submersible lands shall be approved by the State Land Board.

(c) Any owner of lands abutting or fronting on such submersible lands shall have the preference right to purchase such lands for the fair appraised value provided that the sale of such lands be approved by the State Land Board.

(3)(a) The department may grant, to any person holding a permit from the Water Resources Director authorizing the impoundment for beneficial use of the waters of any lake or stream, easements over submerged and submersible lands for flowage and storage of waters, and for the construction, maintenance and operation of any structures or facilities necessary for the use of the water under the terms of the permit upon payment of just compensation by the grantee.

(b) In addition to the authority of the department under paragraph (a) of this subsection to grant easements over submerged and submersible lands, a person holding a water right permit, water right certificate, proposed or final order approving a water right permit or court decree evidencing a water right may occupy state-owned submerged and submersible lands for the construction, maintenance and operation of any structure or facility necessary for the use of water if the proposed use under the permit, certificate, order or decree is for irrigation or domestic use. The department may not charge for the occupation of state-owned submerged and submersible lands pursuant to this paragraph, nor may the department require that a person obtain written documentation to substantiate the permission granted under this paragraph. Upon request by the Department of State Lands, the Water Resources Department shall provide information to the Department of State Lands regarding any change of use of the water right. A person may continue to occupy state-owned submerged and submersible lands pursuant to this paragraph until:

(A) The water right permit is canceled pursuant to ORS 537.260;

(B) The water right is canceled pursuant to ORS 540.641; or

(C) The water is no longer being applied to irrigation or domestic use.

(c) An easement or the permission granted under this subsection may not be construed to be a sale or lease of the submerged and submersible lands within the meaning of subsections (1) and (2) of this section.

(d) A person granted an easement or permission to use or occupy state-owned submerged and submersible lands under this subsection shall indemnify and hold harmless the state from all liability and claims arising from or attributable to the use or occupation.

(4) All easements or the permission granted pursuant to subsection (3) of this section shall be subject to conditions that will ensure the safety of the public and the preservation of economic, scenic and recreational values and to lawful rules promulgated by state agencies affected by the activities of the grantee.

(5) Nothing in this section affects the provisions of ORS 509.505, 509.510, 511.606 to 511.806, 622.270 or 622.320 to 622.350.

(6) The Department of State Lands shall designate the minimum acceptable amount for the lease of any submerged and submersible lands otherwise authorized by law, other than any lease offered or issued by the department under ORS 274.705 to 274.860.

(7) For the purpose of sale, the value of state-owned submerged and submersible lands shall be determined by an appraiser appointed by the department.

(8) The act of any person entering into an agreement with the department under this section or ORS 274.530 for the lease of submerged and submersible lands shall not be considered a waiver by such person of any claim of ownership in the submerged and submersible lands described in the agreement.

[Amended by 1961 c.37 §1; subsection (3) enacted as 1961 c.37 §2; 1967 c.421 §104; 1969 c.594 §32; subsection (4) enacted as 1969 c.675 §17; 1975 c.547 §1; 1975 c.765 §2; 1979 c.793 §3; 1981 c.158 §1; 1981 c.432 §1; 1991 c.217 §5; 1995 c.113 §2; 2003 c.350 §1; 2011 c.713 §1; 2015 c.386 §7]



Section 274.042



Section 274.043 - Exemptions from leasing requirements; rules; registration; use without charge; use with charge; indemnification.

(a) The structure belongs to the immediately adjacent riparian landowner; and

(b) The float or dock is uncovered, unenclosed and open on all sides.

(2) A privately owned float or dock constructed prior to September 29, 1991, and exempted under ORS 274.042 (1989 Edition) is exempt from the provisions of ORS 274.040.

(3) The Department of State Lands by rule may provide for additional exemptions to the leasing requirements of ORS 274.040.

(4) Any float or dock described in subsections (1) to (3) of this section shall be registered with the department.

(5) The department may authorize the following uses of state-owned submerged and submersible lands without charge:

(a) Structures on state-owned submerged and submersible lands maintained by a drainage district organized under the provisions of ORS chapter 547.

(b) Riprap, as defined in ORS 196.815, used to stabilize the banks along state-owned submerged and submersible lands.

(c) Rights of way established prior to November 1, 1981, for any county road over state-owned submerged and submersible lands, and rights of way established prior to November 1, 1981, for any city street over state-owned submerged and submersible lands.

(d) Voluntary habitat restoration work on state-owned submerged and submersible lands. For purposes of this paragraph, voluntary habitat restoration work does not include:

(A) Activities undertaken to satisfy any actual or potential legal obligation, or for which the entity completing the habitat restoration work receives compensation of any kind.

(B) Habitat restoration work completed by an entity to satisfy an environmental mitigation obligation, or to generate, sell or obtain credit as an offset against actual or potential natural resource damages liability.

(6) The department is entitled to charge, in accordance with rules adopted by the department, for the use of state-owned submerged and submersible lands for any environmental mitigation credit, or settlement of or credit obtained as an offset against natural resource damages liability, acquired by any party for habitat restoration work on state-owned land.

(7) The uses described in subsections (5) and (6) of this section must be registered in accordance with rules adopted by the department. Any person issued a registration to use or occupy state-owned submerged and submersible lands under subsections (5) and (6) of this section shall indemnify and hold harmless the state from all liability and claims arising from or attributable to the use or occupation.

(8) The department by rule may authorize the use of specific state-owned submerged or submersible lands without charge if the department determines that the use is minimally intrusive to any public rights of navigation, fishery or recreation.

[Subsections (1) to (3) enacted as 1991 c.521 §2 in lieu of 274.042; subsection (4) enacted as 1991 c.521 §6; 2011 c.713 §2; 2015 c.205 §1]



Section 274.045



Section 274.050

[Renumbered 273.900]



Section 274.060 - Regulation of harbor improvements; oyster beds; public easement in submerged and submersible lands.

(2) The grantee of any submerged or submersible lands under ORS 274.040 shall hold the same subject to the easement of the public, under the provisions and restrictions of law, to enter thereon and remove oysters and other shellfish therefrom.

[Amended by 1967 c.421 §105; 1969 c.594 §§33,33a; 2011 c.713 §3]



Section 274.065



Section 274.070



Section 274.075



Section 274.080



Section 274.085 - Acquisition for Common School Fund investment; lease of lands.

[1979 c.546 §1; 1981 c.158 §2]

Note: 274.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 274 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 274.090



Section 274.100



Section 274.110



Section 274.120

[Renumbered 273.902]



Section 274.130

[Renumbered 273.903]



Section 274.205 - Definition for ORS 274.210 to 274.290.

[1969 c.594 §36]



Section 274.210 - Authority of department to contract for drainage and reclamation of certain lands.

(1) The drainage of submersible and submerged lands adjoining or underlying any lakes, marshes or swamps in this state, or for the drainage of that part which is in this state of submersible and submerged lands adjoining or underlying any lake, marsh or swamp lying partly in this state and partly in another state, and for the reclamation of any such lands; and

(2) The sale or disposal of such drained and reclaimed lands as provided for in ORS 274.210 to 274.260.

[Amended by 1967 c.421 §121; 1969 c.594 §37; 2001 c.104 §82]



Section 274.220 - Application for drainage and reclamation of lands.

(2) The applicant, at the expense of the applicant and without any cost or charge to the state, shall make the necessary surveys and prepare a map of the lands proposed to be reclaimed. The map shall exhibit a plan showing the area that is submersible or submerged and the mode of the contemplated drainage and reclamation, and shall be accompanied by a list of the lands proposed to be drained, with sufficient description to identify the lands in accordance with rules promulgated by the department.

(3) The application shall contain an estimate of the cost of the construction of the proposed system of drainage and reclamation.

[Amended by 1967 c.421 §122; 1969 c.594 §38]



Section 274.230 - Investigation and report by Water Resources Director; terms of contract; bond.

(2) The applicant shall agree:

(a) To drain the submersible and submerged lands substantially in accordance with the plans set forth in the contract;

(b) To make such proofs of reclamation as are required by the department;

(c) To pay all costs incident to the contract and making of the proof and any other expense connected therewith;

(d) That work will be commenced upon the ditches or other works necessary for such drainage and reclamation at a time fixed by the department and agreed upon in the contract;

(e) That by the end of the first year after the time fixed in the contract for beginning such work, 10 percent of the necessary expenditure will be made; and

(f) That this work will be prosecuted with due diligence until complete and the required proof of reclamation is made.

(3) The department shall require a bond subject to its approval in any sum it finds necessary to insure the faithful performance of the contract.

[Amended by 1967 c.421 §123; 1969 c.594 §39]



Section 274.240 - Performance by contractor; disposal of lands; rules.

(2) The Department of State Lands shall fix the amount to which the contractor is entitled for reclaiming the lands and shall also fix the amount to be paid to the state for such lands. The department may permit the contractor to sell or dispose of the lands at such price and upon such terms as the department may fix in tracts not to exceed 640 acres to any one person under such rules as the department may promulgate governing disposal.

(3) Upon proof satisfactory to the department that the amount fixed by the department as due for reclamation and the amount due the State of Oregon has been fully paid, the department shall issue a quitclaim deed for not more than 640 acres to the purchaser of such land.

[Amended by 1967 c.421 §124; 1969 c.594 §40]



Section 274.250 - Nonperformance; action by department; appeal from decision of department.

(2) Upon forfeiture, the department shall immediately give notice once every week for a period of four weeks in some newspaper of general circulation in the county in which the work is situated, and in one newspaper of general circulation in this state, declaring the forfeiture of the contract, and that upon a day stated in the notice proposals will be received at the office of the department for the purchase of incomplete works and for the completion of the contract, the time for receiving such bids to be not earlier than the 60th day after issuance of the last notice of the forfeiture. The sales shall be for cash to the highest responsible bidder. The money received from the sale of the partially completed works under this section shall first be applied to the expenses incurred by the state in their forfeiture and disposal, and any surplus shall be paid into the State Treasury and become a part of the Common School Fund.

(3) The contractors may appeal from the decision of the department. The appeal shall be heard in chambers by the circuit court of the district wherein the head works of the drainage system are situated.

[Amended by 1967 c.421 §125]



Section 274.260 - Title of riparian owners.

(2) This section shall not affect the right of riparian owners to land acquired by natural accretion or reliction because of the gradual and natural recession of the waters of the lake or pond to which the lands of such owners are riparian.

[Amended by 1967 c.421 §126; 1969 c.594 §41]



Section 274.270



Section 274.280 - Surveys and plans for reclamation of lands.

[Amended by 1967 c.421 §127; 1969 c.594 §42]



Section 274.290 - Execution of plan.

[Amended by 1967 c.421 §128]



Section 274.300



Section 274.310



Section 274.355



Section 274.360



Section 274.365



Section 274.370



Section 274.375



Section 274.376 - Definitions for ORS 274.376 to 274.388.

(1) "Abandoned structure" means a structure that has been left without authorization on, under or over state-owned submerged or submersible lands.

(2) "Abandoned vessel" has the meaning given that term in ORS 830.908.

(3) "Derelict structure" means a structure that is on, under or over state-owned submerged or submersible lands and that is:

(a) Sunk or in imminent danger of sinking due to its dilapidated condition;

(b) Obstructing a waterway;

(c) Endangering life or property; or

(d) In dilapidated condition such that it is in danger of becoming an environmental hazard as evidenced by instances of leaking fuel, sewage or other pollutants.

(4) "Derelict vessel" has the meaning given that term in ORS 830.908.

(5) "Marine debris" means any manufactured or processed solid material that:

(a) Persists in the marine environment; and

(b) Is disposed of or abandoned, either with intention or unintentionally, in any waters of which the submersible or submerged lands belong to the State of Oregon.

(6) "Owner" means a person who has a property interest in a structure or vessel.

[2015 c.715 §1]



Section 274.379 - Authority to seize abandoned structure or derelict structure; notice.

(a) The department determines, after providing notice and opportunity for a hearing, that the structure is an abandoned structure or a derelict structure; and

(b) The owner of the structure has failed to correct the problems identified in the notice within 20 days or a longer reasonable time as specified in the notice provided under the rules adopted under ORS 274.385 or within any additional time that may be granted by the department.

(2)(a) The notice required under subsection (1) of this section must:

(A) Identify, with specificity, the department’s proprietary interest in and jurisdiction over the state-owned submerged or submersible lands that the structure is on, under or over;

(B) Identify any person that the department has determined may have a potential interest in the structure or the land upon which the structure is located; and

(C) Be delivered by certified mail, return receipt requested, to any person with a potential interest in the structure or the land upon which the structure is located, as determined by the department after diligent investigation.

(b) As used in this subsection, "diligent investigation" includes but is not limited to a search of the county property records.

(3) The department may remove, salvage, store and dispose of structures seized under this section.

(4)(a) Nothing in this section affects the ability of the department to:

(A) Investigate and prosecute trespasses on and damage to state lands under ORS 273.185; or

(B) Immediately seize without notice a structure that presents a hazard to navigation or an imminent threat to public health or safety.

(b) If the department seizes a structure without notice under this subsection and the department wishes to salvage or dispose of the structure, the department shall provide notice as provided for in the rules adopted under ORS 274.385.

[2015 c.715 §2]



Section 274.382 - Liability for costs of removal, salvage, storage and disposal.

(2) If the department sells a structure seized under ORS 274.376 to 274.388, the liability imposed under this section shall be reduced by the net proceeds of the sale.

(3) Except as may otherwise be provided by the department by rule, an owner of a structure whose only interest in the structure is a security interest is not liable for costs arising out of removal, salvage, storage and disposal of a structure under ORS 274.376 to 274.388.

[2015 c.715 §3]



Section 274.385 - Rules.

(1) For providing notice and opportunity for a hearing prior to the seizure of abandoned or derelict structures under ORS 274.376 to 274.388; and

(2) Related to the manner by which requests to the department for the use of moneys in the Submerged Lands Enhancement Fund may be made and evaluated by the department.

[2015 c.715 §5]



Section 274.388 - Submerged Lands Enhancement Fund.

(2) Notwithstanding ORS 273.105, the fund shall consist of:

(a) No more than 20 percent of the moneys collected by the department per biennium pursuant to the department’s granting of leases, easements, registrations and other permissions to use or occupy state-owned submerged or submersible lands; and

(b) Moneys collected by the department under subsection (5) of this section.

(3) Moneys in the Submerged Lands Enhancement Fund may be used to pay the expenses of the department associated with management and enhancement activities on state-owned submerged and submersible lands, including but not limited to:

(a) Removal, salvage, storage and disposal of abandoned or derelict structures under ORS 274.379;

(b) Removal and disposal of marine debris;

(c) Assistance with the salvage, towing, storage and disposal of abandoned or derelict vessels pursuant to ORS 830.908 to 830.948; and

(d) Engagement in activities to improve water quality, watershed enhancement and fish and wildlife habitat on submerged and submersible lands.

(4) The department may use moneys in the fund to provide funding to a state agency, county, city, water improvement district, watershed council, park and recreation district, port district, federally recognized Indian tribe or nonprofit organization to assist the department in completing any of the management and enhancement activities provided for in subsection (3) of this section.

(5) The department may recover payments made from the fund from an owner of a structure or vessel who is liable for the costs of removal, salvage, storage and disposal of a structure under ORS 274.382. The department shall deposit all moneys recovered under this subsection into the fund.

[2015 c.715 §4]



Section 274.400 - Definition for ORS 274.400 to 274.412.

[1995 c.471 §2]



Section 274.402 - Exclusive jurisdiction to assert title to submerged or submersible lands in navigable waterway.

(2) The board shall not in any manner assert title to submerged or submersible lands in any waterway in this state unless either:

(a) A court having jurisdiction to determine title to real property in Oregon has determined that the waterway or part of the waterway is navigable and that determination is final; or

(b) The board has made a declaration under ORS 274.406 that contemplates the assertion of such title.

[1995 c.471 §3]



Section 274.404 - Administrative determination of navigable waterway; rules; procedure.

(2) The rules adopted under subsection (1) of this section shall incorporate the following procedures that the board and the department shall follow:

(a) The board may direct the department to make a determination of navigability if there is sufficient economic justification or if there is a broad and substantial public interest. If the board so directs, the department shall conduct a study to make the determination.

(b) The department shall provide prompt public notice to affected property owners that the department is beginning the study.

(c) Upon completion of a study directed under paragraph (a) of this subsection, the department shall prepare and submit to the board a draft report setting forth the department’s findings and conclusions as to whether the waterway or part of the waterway under study is navigable and, if so, the extent of the State of Oregon’s interest in the waterway or part of the waterway.

(d) The department shall provide appropriate prior public notice to affected property owners and other interested parties concerning the draft report. The notice shall provide an opportunity for a public hearing in the area of the affected waterway and an opportunity for the public to submit written comments on the draft report and to submit testimony or other evidence concerning the navigability of the affected waterway or part of the waterway or the State of Oregon’s interest in the waterway or part of the waterway.

(e) Following the public hearing, the board may adopt the draft report submitted by the department if substantial evidence in the record supports the report’s findings and conclusions, or the board may refer the report to the department for further action as determined by the board.

[1995 c.471 §4]



Section 274.406 - Declaration of state’s claim; effect.

(2) Except as it may be modified upon review pursuant to ORS 274.412, a declaration made by the board pursuant to subsection (1) of this section shall be binding upon the State of Oregon with respect to the interest, if any, of the State of Oregon in any land or waterway described in the declaration.

(3) Nothing contained in this section is intended to affect the ability of a court of competent jurisdiction to make a determination with respect to a private claim to or interest in real property.

[1995 c.471 §5]



Section 274.408 - Public notice of claim; content.

(1) Cause reasonable public notice of the declaration to be given to interested parties. The notice shall:

(a) Describe the land or waterway affected and the nature and extent of the state’s claim. Such notice need not describe the land or waterway in legal terms, but by the use of common descriptions or maps shall be designed to identify the land or waterway in a manner intelligible to the layperson and useful in establishing the exact location of the state claim in relation to existing legal descriptions.

(b) Advise that any person aggrieved by the declaration may seek judicial review of the declaration pursuant to ORS 274.412.

(2) Send to each owner of record of land described in the declaration a copy of the declaration made with respect to the land and a statement advising such owner that any aggrieved party may seek judicial review of the declaration pursuant to ORS 274.412.

[1995 c.471 §6]



Section 274.410

[Renumbered 274.525]



Section 274.412 - Judicial review of declaration of state’s claim.

[1995 c.471 §7]



Section 274.420



Section 274.425 - Definition for ORS 274.430 to 274.520.

[1967 c.421 §131]



Section 274.430 - State ownership of meandered lakes; status as navigable and public waters.

(2) ORS 274.430 to 274.450 shall not apply to any nonnavigable lakes lying within the boundaries of any duly organized and incorporated drainage district which was in existence on January 1, 1921.

(3) Nothing in this section impairs the title of any upland or riparian owner to or any vested rights in land which was added prior to May 25, 1921, by natural accretion or reliction to the lands of such upland owner.

[Amended by 1967 c.421 §132]



Section 274.440 - Acquisition of future rights to meandered lakes denied; extension of riparian ownership; lands overflowed by high water.

(2) Upon drainage of meandered lakes, the title of owners of land riparian to such lakes drained under any law shall extend to so much of the submersible and submerged lands reclaimed by such drainage as is required to fill out the least fractional subdivision or subdivisions of any section owned by such riparian owners and which is rendered fractional by the meander line of such lake; and the title of such owners shall be so limited when the receding lake waters, because of such drainage, uncover the submersible and submerged lands. Where by reason of natural accretion or reliction such fractional subdivision or subdivisions of such upland owners were filled out thereby prior to May 25, 1921, such upland owners shall hold to the line of such lands as extended by the natural accretion or reliction.

(3) Submersible and submerged lands covered at ordinary high water at ordinarily recurring seasons by the waters of meandered lakes, or from which the waters of any such lakes have not at ordinarily high water permanently receded, are not considered to be accreted or relicted lands, but the same and all accretions and relictions occurring or formed over any of the lands of the State of Oregon, as provided by ORS 274.430, are the property of the State of Oregon, and may be by it leased, sold or managed in the manner provided by law.

[Amended by 1967 c.421 §133]



Section 274.450 - Acquisition of riparian rights by department.

[Amended by 1967 c.421 §134]



Section 274.460 - Settler’s and riparian owner’s preferential right to purchase land within meander lines.

[Amended by 1967 c.421 §135]



Section 274.470 - Settler’s right to deed to land within meander lines; preferential right to additional land; tacking by successive settlers.

(a) Is entitled to a deed from the state, conveying and granting such lands not exceeding 160 acres without cost; and

(b) Has a preferential right to purchase from the State of Oregon 160 acres of additional lands, chiefly valuable for agricultural purposes.

(2) Any person who did not reside on any lands described in subsection (1) of this section for five years immediately prior to January 1, 1921, but who purchased the improvement or possessory rights or claims of a prior occupant, and whose residence and possession when tacked to that of such prior occupant extended for a period of not less than five years immediately prior to such date, shall have a preferential right to purchase such lands, not exceeding 160 acres, the price of which shall be fixed without reference to the value of the improvements thereon.

[Amended by 1967 c.421 §136]



Section 274.480 - Rights of riparian owners on Malheur and Mud Lakes.

[Amended by 1967 c.421 §137]



Section 274.490 - Settlement of conflicting preferential rights.

[Amended by 1967 c.421 §138]



Section 274.500 - Conveyance of compact area; prices; maximum acreage.

(2) All sales of such state lands shall be at prices fixed by the department, and no more than 320 acres shall be sold or conveyed to any one person.

[Amended by 1967 c.421 §139]



Section 274.510 - Lake bed lands claimed by the United States.

(2) Nothing in this section is a recognition of any title or interest in the United States within the meander lines of any meandered lake to any lands or waters of any such lake prior to the execution and delivery of a deed or conveyance from the State of Oregon as provided for in this section.

(3) In carrying out such agreements the department may utilize the proceeds from the sale of such lands in which title or interest is claimed by the federal government. This section does not authorize the department or any other state agency to enter into any agreement which will divest any person of any water rights acquired under the laws of this state or otherwise.

[Amended by 1967 c.421 §140]



Section 274.520 - Acceptance of deed to lake bed lands as precluding any other claim.

[Amended by 1967 c.421 §141]



Section 274.523



Section 274.525 - City use of stream bed material.

(2) Any contractor who has entered into a contract with any such city to fill in or reclaim any of its submersible lands may dredge and use such material in the same manner as may be done by such city.

[Formerly 274.410; 1967 c.421 §145; 1969 c.594 §43]



Section 274.530 - Lease or license of stream beds for removal of material; rules for measurement of volume removed.

(2) The department may prescribe by rule the manner in which the volume in cubic yards or the weight in tons for the material removed shall be determined.

(3) Notwithstanding subsections (1) and (2) of this section, the department may enter into a license for the removal of material from submersible and submerged lands of navigable streams owned by the State of Oregon based on a competitive market rate that reflects fair market value.

(4) The department shall, prior to any competitive bidding notice, establish prebid qualifications that include but are not limited to the following:

(a) The minimum yardage amount of material that must be removed for each year for which the lease is valid.

(b) Evidence that all bidders have an established market, as provided by each bidder.

[Amended by 1961 c.509 §2; 1961 c.676 §3; 1967 c.421 §144; 1967 c.567 §§15, 15a; 1971 c.509 §1; 1995 c.113 §1]



Section 274.540



Section 274.550 - Removal of material without payment of royalties; eligible material and uses.

(a) Removed for channel or harbor improvement or flood control;

(b) Used for filling, diking or reclaiming land owned by the state or any political subdivision as defined in ORS 271.005 and located not more than two miles from the bank of the stream;

(c) Used for the creation, maintenance or enhancement of fish or wildlife habitat;

(d) Used for the maintenance of public beaches; or

(e) Contaminated with hazardous material, as defined in ORS 466.605, provided that the person gives the department written notice of the removal at least 30 days prior to disposal.

(2) A person does not have to pay royalties to the state for the following uses of material, if the person provides at least 30 days’ written notice to the department of the intended use:

(a) The filling of any property up to an elevation of one foot above the line of ordinary high water of a waterway by a state agency or political subdivision, as defined in ORS 271.005.

(b) The material is used solely for a public purpose by a political subdivision, as defined in ORS 271.005.

(3) A person may not remove any material from the place it was first deposited or use the material as an article of commerce without providing, prior to the removal of the material, written notification to the department and payment of any royalties for the material as determined by the department.

(4) In addition to the purposes enumerated in subsection (1) of this section, any person may take material for the exclusive use of the person to the extent of not more than 50 cubic yards or the equivalent weight in tons in any one year. However, before taking the material, the person shall first notify the department.

(5) Upon the removal of material from submersible or submerged lands not exempt from the payment of royalties, royalties in an amount established by the department must be paid to the department.

(6) For purposes of this section:

(a) "Article of commerce" means any material, other than material used for upland disposal or contaminated material put to beneficial use, that is bought, sold or exchanged in any manner for goods or services and that otherwise would have to be acquired from alternative sources.

(b) "Reclaiming land" means raising the elevation of a portion of land within a 100-year floodplain to not more than one foot of elevation higher than the highest elevation of the 100-year floodplain, or protecting land otherwise in the 100-year floodplain by the construction of dikes or other flood control improvements.

[Amended by 1961 c.149 §1; 1961 c.676 §5; 1967 c.421 §146; 1969 c.594 §44; 1971 c.509 §3; 1981 c.787 §53; 2003 c.465 §1]



Section 274.560 - Lease terms; bond or security; prohibited lease or purchase option; monthly reports and payments; rules.

(2) The department shall adopt rules to establish criteria to determine when security is required.

[Amended by 1965 c.375 §1; 1967 c.421 §147; 1969 c.594 §45; 1991 c.264 §1]



Section 274.570



Section 274.580



Section 274.590 - Cooperation with Washington authorities respecting removal of material from bed of Columbia River.

[Amended by 1967 c.421 §148]



Section 274.600



Section 274.605



Section 274.610 - Prohibited contracts for exploration for hard minerals; scientific research.

(2) Nothing in this section shall be considered to prohibit scientific research conducted by or on behalf of an academic institution or a government agency.

(3) As used in subsection (1) of this section, "hard minerals" includes but is not limited to natural deposits or mineral sources of gold, silver, copper, lead, iron, manganese, silica, chrome, platinum, tungsten and zirconium. "Hard minerals" does not include oil, gas or sulfur deposits subject to ORS 274.705 to 274.860.

(4) As used in this section:

(a) "Exploration" means any activity the principal purpose of which is to define, characterize or evaluate hard mineral deposits for possible commercial development or production.

(b) "Scientific research" means any activity the principal purpose of which is to improve scientific or technical understanding of earth, ocean or atmospheric processes, hazards and resources and for which the data generated are nonproprietary or public.

[1991 c.217 §1]

Note: 274.610 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 274 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 274.611



Section 274.615



Section 274.620



Section 274.625



Section 274.630



Section 274.635



Section 274.640



Section 274.645



Section 274.650



Section 274.705 - Definitions for ORS 274.705 to 274.860.

(1) "Filled lands" includes submerged and submersible lands reclaimed artificially through raising such lands above the highest probable elevation of the tides to form dry land, by placement of a fill or deposit of earth, rock, sand or other solid imperishable material.

(2) "Gas" means all natural gas and all other fluid hydrocarbons not defined as oil in subsection (4) of this section, including condensate originally in the gaseous phase in the reservoir.

(3) "Lease" means an oil, gas and sulfur lease issued pursuant to ORS 274.705 to 274.860.

(4) "Oil" means crude petroleum oil and all other hydrocarbons, regardless of gravity, which are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

(5) "Person," in addition to the meanings defined by ORS 174.100, includes quasi-public corporations, political subdivisions and governmental agencies and instrumentalities.

(6) "Structure" means any construction works, including but not limited to derricks, pipelines, lines for the transmission and distribution of electricity, telephone lines, wharves, piers, slips, warehouses and units designed to act as groins, jetties, seawalls, breakwaters or bulkheads.

(7) "Tidal submerged lands" means lands lying below the line of mean low tide in the beds of all tidal waters within the boundaries of this state as heretofore or hereafter established.

[1961 c.619 §1; 1967 c.421 §158]



Section 274.710 - Jurisdiction of department over tidal submerged lands; easements; leases for oil, gas and sulfur.

(a) By quitclaim, cession, grant, contract or otherwise from the United States or any agent thereof; or

(b) By any other means.

(2) All jurisdiction and authority remaining in the state over tidal submerged lands as to which grants have been or may be made is vested in the department.

(3) Notwithstanding ORS 273.551, the department shall administer and control all tidal submerged lands described in subsections (1) and (2) of this section under its jurisdiction, and may lease such lands and submersible lands and dispose of oil, gas and sulfur under such lands and submersible lands in the manner prescribed by ORS 274.705 to 274.860. However, submerged and submersible lands lying more than 10 miles easterly of the 124th West Meridian shall be subject to leasing for oil, gas and sulfur under ORS 273.551, rather than under ORS 274.705 to 274.860.

(4) Notwithstanding any other provision of ORS 274.705 to 274.860, the department may not permit any interference other than temporary interference with the surface of the ocean shore, as defined in ORS 390.615. The department may, however:

(a) Grant easements underlying that part of the surface of the ocean shore owned by the state at such times and at such places as the department finds necessary to permit the extraction and transportation of oil, gas or sulfur from state, federal or private lands; and

(b) Issue oil and gas leases underlying the ocean shore under the same terms and conditions as provided in ORS 274.705 to 274.860. [1961 c.619 §2; 1967 c.421 §159; 2005 c.22 §197]

Note: Sections 1 and 2, chapter 11, Oregon Laws 2010, provide:

Sec. 1. (1) Notwithstanding ORS 274.705 to 274.860 or 520.240, any form of leasing for purposes of exploration, development or production of oil, gas or sulfur is prohibited in the territorial sea.

(2) The provisions of subsection (1) of this section do not apply:

(a) To exploration for scientific or academic research purposes, or geologic survey activities of the State Department of Geology and Mineral Industries.

(b) In the event the Governor determines that an oil embargo substantially affects the supply of oil to the United States.

(3) Any exploration for oil, gas or sulfur in the territorial sea allowed under ORS 274.705 to 274.860 by the State Land Board or the Department of State Lands must conform to standards of the Oregon Ocean Resources Management Program established under ORS 196.405 to 196.515.

(4) For the purposes of this section:

(a) "Gas" means:

(A) All natural gas, gas hydrates and all fluid hydrocarbons not defined as oil in this subsection; and

(B) Condensate originally in the gaseous phase in the reservoir.

(b) "Oil" means crude petroleum oil and all other hydrocarbons produced in liquid form by ordinary production methods, regardless of gravity, other than liquid hydrocarbons originally in a gaseous phase in the reservoir.

(c) "Territorial sea" has the meaning given that term in ORS 196.405. [2010 c.11 §1]

Sec. 2. Section 1 of this 2010 Act is repealed on January 2, 2020.

[2010 c.11 §2]



Section 274.715 - Sulfur leases.

[1961 c.619 §34; 1967 c.421 §160]



Section 274.720 - Effect of ORS 274.705 to 274.860 on power to make other leases and on jurisdiction of agencies other than department.

(1) Affect the power of the Department of State Lands to lease mineral rights, including oil, gas and sulfur underlying state lands other than lands subject to ORS 274.705 to 274.860.

(2) Affect the power of the department to lease mineral rights, other than oil, gas and sulfur underlying lands subject to ORS 274.705 to 274.860.

(3) Affect any oil, gas and mineral lease issued before August 9, 1961, by any agency, board or commission of the State of Oregon.

(4) Deprive this state or any agency or instrumentality thereof of its jurisdiction over matters affecting the public health and safety, including but not limited to the control of air and water pollution.

[1961 c.619 §§36, 37; 1967 c.421 §161]



Section 274.725 - Scope of leases and permits; persons ineligible.

(2) No permit or lease shall be granted to any person then in violation of any laws or rules applicable to ORS 274.705 to 274.860.

[1961 c.619 §§32, 38,43; 1967 c.421 §162]



Section 274.735 - Application for survey permit; effect of permit; rules.

(a) Such permits shall be nonexclusive and shall not give any preferential rights to any oil, gas and sulfur lease.

(b) The Department of State Lands in consultation with the State Department of Geology and Mineral Industries may grant permission for the taking of cores and other samples.

(c) After consultation with the State Fish and Wildlife Commission, the Department of State Lands shall include such rules and regulations in the permit as are necessary to protect the fish and wildlife resources.

(2) Each application under this section must contain at least the following information:

(a) A description of the areas where the applicant proposes to conduct a survey.

(b) The name and address of the applicant.

(c) Such other relevant information as the Department of State Lands requires.

[1961 c.619 §3; 1967 c.421 §163; 1987 c.300 §9; 2003 c.253 §21]



Section 274.740 - Issuance of survey permit; renewal; reports.

(2) Permits issued under this section may not exceed two years, and may be renewed for like periods upon application to the department and upon showing due compliance with applicable laws and regulations.

(3) The department shall require the permittee to provide the State Fish and Wildlife Commission with complete information with respect to the area or areas of proposed operations, type of exploration and a schedule showing the period or periods during which such explorations will be conducted. Such information shall be treated as confidential unless released by the permittee.

[1961 c.619 §4; 1967 c.421 §164; 2003 c.253 §22]



Section 274.745 - Drilling logs and records.

(2) The Department of State Lands may require, as a condition to the issuance of any lease under ORS 274.705 to 274.860, that the lessee make available to the Department of State Lands, or the State Department of Geology and Mineral Industries, upon request, all factual and physical exploration results, logs and records resulting from the operations under the lease.

[1961 c.619 §5; 1967 c.421 §165; 1973 c.794 §18]



Section 274.755 - Hearing prior to granting lease or easement.

(2) Before granting an easement or inviting bids on any lands subject to ORS 274.705 to 274.860, the department shall cause written notice describing the area under consideration and other pertinent information to be transmitted to:

(a) State Geologist;

(b) Director of Transportation;

(c) Director of the Department of Environmental Quality;

(d) State Fish and Wildlife Director;

(e) The applicant, if any, requesting the lease;

(f) Prospective applicants or bidders, by publication thereof in two or more publications of general circulation in the oil and gas industry; and

(g) The public, by publication thereof once each week for not less than four weeks in a newspaper of general circulation throughout the State of Oregon, and in addition in a newspaper of general circulation in the county in which the lands lie or the county or counties contiguous to the area under consideration for bidding.

(3) The notice shall set forth the place of hearing and shall set its time at not earlier than the 20th day after date of the last newspaper publication.

(4) Notwithstanding ORS 183.635, hearings under this section may be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 or may be conducted by a hearing officer designated by the State Land Board. An officer or employee of each interested state agency, board or commission named in subsection (2) of this section may question any witnesses appearing in the hearing, and any interested person may offer evidence and otherwise be heard.

[1961 c.619 §6; 1965 c.375 §3; 1967 c.421 §166; 1969 c.593 §34; 1993 c.741 §25; 1999 c.849 §§57,58; 2001 c.104 §§83,84; 2003 c.75 §31]



Section 274.760 - Considerations involved in granting lease or easement.

(1) Be detrimental to the health, safety, or welfare of persons residing in, owning real property, or working in the neighborhood of such areas;

(2) Interfere with the residential or recreation areas to an extent that would render such areas unfit for recreational or residential uses or unfit for park purposes;

(3) Destroy, impair or interfere with the aesthetic and scenic values of the Oregon coast, or other affected area;

(4) Create any air, water or other pollution;

(5) Substantially endanger marine life or wildlife;

(6) Substantially interfere with commerce or navigation; and

(7) Protect state lands from drainage of oil and gas.

[1961 c.619 §7]



Section 274.765 - Publishing offer to lease tidal submerged lands; bids; cash bonus; award of lease; fee.

(2) Each bid shall be enclosed in a sealed envelope, shall be on the form provided by the department and shall be accompanied by duplicate lease forms executed by the bidder, and by a certified or cashier’s check or checks payable to the State of Oregon in the amount fixed by the department, which sum shall be deposited as evidence of good faith and except in the case of the successful bidder shall be returned to the bidder. If the successful bidder fails to pay the balance of the cash bonus bid and the annual rental for the first year not later than the 15th day after the award of the lease, or fails to post any bond required by the lease or the rules in effect at the date of the invitation for bids within the time prescribed, the amount of the deposit shall be forfeited to the state.

(3) At the time and place specified in the notice the department shall publicly open the sealed bids and shall award the lease for each parcel to the bidder who, in addition to complying with all of the conditions for bidding, offers the highest cash bonus. The department may, however, reject any or all bids for cause.

(4) Following the award of the lease, the payment by the successful bidder of the balance of the cash bonus, the annual rental for the first year, and the fee specified in this section, and the posting of any required bonds, the department shall execute the lease in duplicate on behalf of the state and transmit one counterpart thereof to the lessee. The lease shall become effective as of the date of such execution.

(5) The department shall prescribe a reasonable fee to cover the procedures under this section, which shall be paid by the successful bidder.

[1961 c.619 §27; 1967 c.421 §167]



Section 274.770 - Prohibited drilling requirements.

(1) Upland or littoral drill sites;

(2) Sites on filled land, whether contiguous or noncontiguous to the littoral lands or uplands; or

(3) Any pier, platform or other fixed or floating structure in, on or over lands subject to ORS 274.705 to 274.860, with respect to which this state or any other owner thereof has consented to use.

[1961 c.619 §30; 1967 c.421 §168]



Section 274.780 - Conditions in leases and permits; execution; delivery of bonds or contracts to department.

(2) The form of a permit shall contain, in addition to other provisions deemed necessary and desirable by the Department of State Lands, after consultation with the State Department of Geology and Mineral Industries, the State Fish and Wildlife Commission and other interested agencies, boards and commissions, the provisions of ORS 274.785 (3).

(3) All leases and other instruments required in carrying out ORS 274.705 to 274.860 shall be executed by the Department of State Lands. All bonds, contracts and other instruments required by ORS 274.705 to 274.860 for the protection of the interests of this state and political subdivisions, persons and property therein shall be executed and delivered to the department.

[1961 c.619 §§9,28; 2003 c.253 §23]



Section 274.785 - Exclusive rights granted by lease; requirement of diligence; maximum area; assignment.

(2) The maximum area which shall be included in any single lease to any person shall be 13,200 acres.

(3) No permit, easement or lease, or any portions thereof shall be assignable without the prior written consent of the Department of State Lands.

[1961 c.619 §§8,10,22; 1963 c.359 §1]



Section 274.790 - Royalties.

(2) The royalty for sulfur produced under ORS 274.705 to 274.860 shall not be less than $1 per long ton.

(3) The State of Oregon shall have a lien upon all production for unpaid royalties.

[1961 c.619 §§11,12; 1967 c.421 §169]



Section 274.795 - Rents.

[1961 c.619 §13]



Section 274.800 - Bonds.

[1961 c.619 §14]



Section 274.805 - Drill sites.

[1961 c.619 §16; 1967 c.421 §170]



Section 274.810 - Commencement of drilling; operational requirements.

[1961 c.619 §20]



Section 274.815 - Extension of time when wells to be drilled from filled land or structure.

[1961 c.619 §19]



Section 274.820 - Water contamination or pollution.

(2) For the purposes of this section, "avoidable pollution" or "avoidable contamination" means pollution or contamination arising from:

(a) The acts or omissions of the lessee or its officers, employees or agents; or

(b) Events that could have been prevented by the lessee or its officers, employees or agents through the exercise of a high degree of care.

[1961 c.619 §18; 1967 c.421 §171]



Section 274.825 - Nonconflicting use of leased lands.

(1) Such uses do not unreasonably impair or interfere with operations of the lessee; and

(2) Requirement is made that the permittee indemnify the lessee against any damage caused by such use.

[1961 c.619 §21; 1999 c.59 §71]



Section 274.830 - Protecting lands from drainage.

[1961 c.619 §23]



Section 274.835 - Conformance to laws and regulations; periodic negotiations.

[1961 c.619 §26]



Section 274.840 - Continuation of lease after cessation of production.

[1961 c.619 §15]



Section 274.845 - Surrender of lease.

[1961 c.619 §24]



Section 274.850 - Cancellation of lease; partial retention of leasehold; removal of equipment.

[1961 c.619 §25]



Section 274.855 - Restoration of leasehold to original condition.

[1961 c.619 §17]



Section 274.860 - Protection and location of filled lands.

[1961 c.619 §31]



Section 274.865



Section 274.867



Section 274.870 - Definitions for ORS 274.870 to 274.879.

(1) "Commercial operation" means a project undertaken to generate ocean renewable energy for a purposes other than research, demonstration or personal use and that has financial profit as a goal.

(2) "Ocean renewable energy" means electricity that is generated through:

(a) The conversion of energy contained in the natural properties of the ocean, including but not limited to energy contained in waves and swells, the tides and currents, ocean temperature and salinity gradients; and

(b) Ocean offshore wind power.

(3) "Ocean renewable energy facility" means any energy conversion technology or device that is used as a necessary component of a research project, demonstration project or commercial operation to generate ocean renewable energy, including but not limited to all buoys, anchors, energy collectors, cables, control and transmission lines, and other equipment necessary or useful to the project or operation.

(4) "Person" means a person as defined in ORS 174.100, a public body as defined in ORS 174.109, the federal government, when operating in any capacity other than navigational servitude, or any other legal entity.

(5) "Territorial sea" has the meaning given that term in ORS 196.405.

(6) "Territorial Sea Plan" has the meaning given that term in ORS 196.405.

[2015 c.386 §1]

Note: 274.870 to 274.879 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 274 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 274.873 - Proprietary authorizations for ocean renewable energy facilities; application; issuance; incorporation of removal or fill permits.

(2) An application for a proprietary authorization under this section must include all of the information required by that part of the Territorial Sea Plan that addresses the development of ocean renewable energy facilities in the territorial sea.

(3) The department may not issue a proprietary authorization for an ocean renewable energy facility that does not comply with the criteria described in that part of the Territorial Sea Plan that addresses the development of ocean renewable energy facilities in the territorial sea.

(4) The department shall incorporate the terms and conditions of the removal or fill permit required for the ocean renewable energy facility into the proprietary authorization issued under this section.

[2015 c.386 §4]

Note: See note under 274.870.



Section 274.876 - Proprietary authorization requirements; rules; fees.

(a) Proprietary authorization requirements for the construction and operation of ocean renewable energy facilities in Oregon’s territorial sea;

(b) The maximum period for which a proprietary authorization may be issued under ORS 274.873; and

(c) Provisions to coordinate the issuance of a proprietary authorization decision under ORS 274.873 with the issuance of a removal or fill permit decision under ORS 196.800 to 196.905 for an ocean renewable energy facility in the territorial sea.

(2)(a) The director may adopt rules establishing application fees related to:

(A) Proprietary authorizations to construct or operate ocean renewable energy facilities within Oregon’s territorial sea; or

(B) Removal or fill permits required under ORS 196.810 to conduct removal or fill activities related to ocean renewable energy facilities in Oregon’s territorial sea.

(b) The Department of State Lands shall appoint an advisory committee in accordance with ORS 183.333 to assist the director in drafting rules under this subsection.

(c) In developing the structure and amount of any fees under this subsection, the department shall take into consideration at least the following factors as they would relate to a proposed ocean renewable energy facility subject to the fee:

(A) The size of the proposed ocean renewable energy facility.

(B) The distance from the ocean shore, as defined in ORS 390.605, at which the ocean renewable energy facility will be sited.

(C) The volume of the removal or fill material that will be subject to the removal or fill permit associated with the proposed ocean renewable energy facility.

(D) Whether the proposed ocean renewable energy facility is a research project, demonstration project or commercial operation.

(E) The anticipated useful life of the proposed ocean renewable energy facility.

(F) The expenses incurred by the department and other coordinating agencies in connection with the processing, evaluation and issuance of the proprietary authorization or removal or fill permit for the proposed ocean renewable energy facility.

[2015 c.386 §3]

Note: See note under 274.870.



Section 274.879 - Financial assurance; plan for decommissioning.

(a) The costs of closure and post-closure maintenance of the facility, excluding the costs of removing anchors, cables or any other equipment that is not required to be removed from beneath the submerged lands in Oregon’s territorial sea under subsection (8) of this section; and

(b) Any corrective action required to be taken at the site of the facility.

(2) The cost estimates required by subsection (1) of this section must be prepared by a person qualified by experience and knowledge to prepare such cost estimates.

(3) The financial assurance requirements established by subsection (1) of this section may be satisfied by any one or a combination of the following:

(a) Insurance;

(b) Establishment of a trust fund;

(c) A surety bond; or

(d) A letter of credit.

(4) In adopting rules under ORS 274.876 to implement the provisions of this section, the Director of the Department of State Lands may specify policy or other contractual terms, conditions or defenses necessary to establish evidence of financial assurance.

(5)(a) Prior to the time that operation of an ocean renewable energy facility is authorized, the owner or operator of the facility must provide the director with a plan for decommissioning the facility after the permanent cessation of use of that facility for generating ocean renewable energy. The plan for decommissioning the facility must include, but need not be limited to:

(A) Information regarding the anticipated useful life of the facility;

(B) The cost estimates required by subsection (1) of this section;

(C) The evidence of financial assurance required by subsections (1) and (3) of this section;

(D) A description of the method and schedule for updating the costs of decommissioning the facility;

(E) A description of the anticipated methods that will be used to close the facility, engage in post-closure maintenance and take any corrective action required at the site of the facility; and

(F) Any other information required by the director by rule.

(b) By January 31 of each subsequent calendar year, the owner or operator of the facility must update the information required under this subsection with the Department of State Lands.

(6) An owner or operator shall provide evidence of financial assurance before beginning corrective action at the site of an ocean renewable energy facility.

(7) An owner or operator shall establish provisions satisfactory to the director for disposing of any excess moneys received or interest earned on moneys received for financial assurance.

(8)(a) An owner or operator of an ocean renewable energy facility must initiate removal of all equipment related to that facility, excluding anchors, cables and any other equipment that lies at least one meter beneath submerged lands in Oregon’s territorial sea, within 12 months after the permanent cessation of use of that facility for generating ocean renewable energy.

(b) Notwithstanding paragraph (a) of this subsection, an owner or operator of an ocean renewable energy facility may be required to remove anchors, cables or any other equipment that lies at least one meter beneath submerged lands in Oregon’s territorial sea if removal is deemed necessary by the director, in consultation with the owner or operator, and is permitted by the applicable requirements of federal regulatory agencies.

(c) All equipment required to be removed under this subsection must be removed within two years after the permanent cessation of use of the facility for generating ocean renewable energy.

(d) The director may extend the deadlines under this subsection if the owner or operator of the facility can show good cause and has undertaken a good faith effort to remove the equipment as required by this subsection.

[Formerly 274.867]

Note: See note under 274.870.



Section 274.885 - Lease of kelp fields.

[Formerly 274.010; 1967 c.421 §172; 1993 c.298 §1; 2011 c.713 §4]



Section 274.890 - Time allowed lessee for survey and erection of plant; filing copy of survey with department.

[Formerly 274.020; 1967 c.421 §173]



Section 274.895 - Removing kelp without lease.

[Formerly 274.030; 1967 c.421 §174; 2011 c.713 §5]



Section 274.905 - Definitions for ORS 274.905 to 274.940.

(1)(a) "Historically filled lands" means those lands protruding above the line of ordinary high water, whether or not connected with the adjoining or opposite upland or riparian lands on the same side of the body of water, that were created upon submersible or submerged lands by artificial fill or deposit before May 28, 1963.

(b) "Historically filled lands" does not include bridges, wharves and similar structures constructed upon submersible or submerged lands by other than artificial fill or deposit.

(2)(a) "New lands" means those lands protruding above the line of ordinary high water, whether or not connected with the adjoining or opposite upland or riparian lands on the same side of the body of water that were created upon submersible or submerged lands by artificial fill or deposit on or after May 28, 1963.

(b) "New lands" does not include bridges, wharves and similar structures constructed upon submersible or submerged lands by other than artificial fill or deposit.

(3) "Public body" means the State of Oregon or any port organized under the laws of this state or any dock commission of any city of this state.

[1963 c.376 §1; 1967 c.421 §175; 1973 c.328 §1; 2015 c.804 §1]



Section 274.910 - Application and effect.

(2) Nothing contained in ORS 274.905 to 274.940 shall divest the State of Oregon of its rights to minerals, oil, gas and sulfur.

[1963 c.376 §§2,9; 1967 c.421 §176; 2015 c.804 §2]



Section 274.915 - Lease or disposal of new lands; method; rules.

(2) Except as otherwise provided in ORS 274.905 to 274.940, the department may sell, lease or trade new lands created upon submersible or submerged lands owned by the state in the same manner as provided for lands acquired as an investment for the Common School Fund in ORS 274.085 or ORS chapter 273.

(3) Except as otherwise provided in ORS 274.905 to 274.940 and 274.950 to 274.956, the State Land Board shall adopt rules under which the department may sell, lease or trade historically filled lands owned by the state.

[1963 c.376 §3; 1967 c.421 §177; 1969 c.594 §47; 1973 c.203 §3; 1989 c.64 §1; 2015 c.804 §3]



Section 274.920 - Creation of new lands upon submersible or submerged lands.

[1963 c.376 §4; 1973 c.203 §7]



Section 274.925 - Right of public riparian owner to purchase new lands; price determination.

(2) If a public body and the department cannot agree on the sum to be paid under subsection (1) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the public body, one by the department, and the third by the first two, and their determination shall be final. The cost of the third appraiser shall be borne equally by the public body and the department.

[1963 c.376 §5; 1965 c.375 §4; 1967 c.82 §1; 1973 c.203 §4]



Section 274.929 - Right of nonpublic riparian owner to purchase certain new lands; price determination.

(2) A nonpublic riparian owner entitled to purchase the new lands under subsection (1) of this section shall pay to the Department of State Lands for the new lands a sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and an amount prescribed by the department to pay its administrative costs incurred with respect to the new lands. Such payment shall be made by the nonpublic riparian owner within six months after the date of the receipt by the nonpublic riparian owner of actual official notice by the department of the creation of the new lands, the sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and administrative costs incurred by the department with respect to the new lands. If the nonpublic riparian owner fails to make payment for the new lands as provided in this subsection, the department, after the expiration of the six-month period, may dispose of the new lands as provided in ORS 274.915.

(3) If a nonpublic riparian owner and the department cannot agree on the sum to be paid under subsection (2) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the nonpublic riparian owner, one by the department, and the third by the first two, and their determination shall be final. The cost of the third appraiser shall be borne equally by the nonpublic riparian owner and the department.

(4) Notwithstanding ORS 274.905 (2), this section applies only to new lands created on or after October 5, 1973.

[1973 c.203 §2; 2015 c.804 §4]



Section 274.930



Section 274.932 - Right of public body to purchase new lands created by it; price determination.

(2) If a public body and the department cannot agree on the value of the state-owned submersible or submerged lands upon which the new lands were created under subsection (1) of this section, the value shall be determined by three appraisers, one appointed by the public body, one appointed by the department and the third appointed by the first two. The determination of the appraisers shall be final. The cost of the third appraiser shall be borne equally by the public body and the department.

[1973 c.203 §5]



Section 274.935 - Ownership, by nonpublic owner of submersible or submerged lands, of new lands created thereon.

[1963 c.376 §8]



Section 274.937 - Right of individual to purchase new lands created by individual; price determination.

(2) If an individual and the department cannot agree on the sum to be paid for new lands under subsection (1) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the individual, one appointed by the department and the third appointed by the first two. The determination of the appraisers shall be final. The cost of the third appraiser shall be borne equally by the individual and the department.

[1973 c.203 §6]



Section 274.940 - Reservation of historically filled lands or new lands.

(2) If lands are reserved from sale, transfer or lease under this section, the adjoining or opposite upland or riparian owner shall be allowed reasonable access to navigable water across the reserved historically filled lands or new lands.

(3) A determination that the public interest requires historically filled lands or new lands to be reserved under this section is not a final agency order.

[1963 c.376 §7; 1967 c.421 §178; 1973 c.203 §8; 2015 c.804 §5]



Section 274.950 - Jurisdiction to assert title to historically filled lands; requirements.

(a) The board makes a declaration under ORS 274.954 that asserts title to the historically filled lands; and

(b) Notice of the board’s declaration was given as required under ORS 274.956.

(2) Subsection (1) of this section does not apply to:

(a) Historically filled lands, as defined in ORS 274.905, over which the State Land Board asserted title prior to January 1, 2016;

(b) Historically filled lands fronting upon the Pacific Ocean; or

(c) Lands in that portion of the Lower Willamette River that includes the Portland Harbor Superfund Site.

(3) Nothing contained in ORS 274.950 to 274.956 shall divest the State of Oregon of its rights to minerals, oil, gas and sulfur.

[2015 c.804 §7]

Note: 274.950 to 274.956 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 274 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 274.952 - Determination of state interest in historically filled lands; study; procedures.

(A) Waterways of the state subject to tidal influence;

(B) Waterways of this state that have been administratively or judicially determined navigable pursuant to ORS 274.400 to 274.412; and

(C) Waterways in which the state has asserted ownership prior to the enactment of ORS 274.402 on September 9, 1995.

(b) Nothing contained in paragraph (a)(C) of this section is intended to affect the ability of a court of competent jurisdiction to make a determination with respect to a private claim to or interest in real property.

(c) In directing a determination by the department under this subsection, the board may designate a specifically described area of land within which the department shall make its determination.

(2) Upon direction by the board under subsection (1) of this section, the department shall conduct a study to make the determination. In completing the study, the department shall comply with the following procedures:

(a) The department shall provide prompt public notice to affected property owners that the department is beginning the study.

(b) Upon completion of a study directed under subsection (1) of this section, the department shall prepare and submit to the board a draft report setting forth the department’s findings and conclusions as to whether any historically filled lands, as defined in ORS 274.905, are located within the area under study and, if so, the extent of the State of Oregon’s interest in the historically filled lands.

(c) The department shall provide appropriate prior public notice to affected property owners and other interested parties concerning the draft report. The notice shall provide an opportunity for a public hearing in the area of the affected lands and an opportunity for the public to submit written comments on the draft report and to submit testimony or other evidence concerning the presence of historically filled lands, as defined in ORS 274.905, or the State of Oregon’s interest in the historically filled lands.

(3) Following the public hearing under subsection (2) of this section, the board may adopt the draft report submitted by the department as final if substantial evidence in the record supports the report’s findings and conclusions, or the board may refer the report to the department for further action as determined by the board.

[2015 c.804 §8]

Note: See note under 274.950.



Section 274.954 - Declaration of state’s claim; effect.

(2) A declaration made by the board pursuant to subsection (1) of this section shall be binding upon the State of Oregon with respect to the interest, if any, of the State of Oregon in historically filled lands described in the declaration.

(3) A declaration under this section is not a final order as defined in ORS 183.310.

(4) Nothing contained in this section is intended to affect the ability of a court of competent jurisdiction to make a determination with respect to a private claim to or interest in real property.

[2015 c.804 §9]

Note: See note under 274.950.



Section 274.956 - Public notice of claim; content.

(1) Cause reasonable public notice of the declaration to be given to interested parties. The notice shall describe the land or waterway affected and the nature and extent of the state’s claim. Notice under this section need not describe the land or waterway in legal terms, but by the use of common descriptions or maps shall be designed to identify the land or waterway in a manner intelligible to the layperson and useful in establishing the exact location of the state claim in relation to existing legal descriptions.

(2) Give notice to each owner of record of land described in the declaration by transmitting by registered mail or by certified mail, return receipt requested, a copy of the declaration made with respect to the land and a statement informing the owner of record of a point of contact at the Department of State Lands, and of options available to the owner of record based on the notice.

[2015 c.804 §10]

Note: See note under 274.950.



Section 274.960



Section 274.963



Section 274.965



Section 274.967



Section 274.970



Section 274.973



Section 274.975



Section 274.977



Section 274.980



Section 274.983



Section 274.985



Section 274.990 - Criminal penalties.

[Amended by 1967 c.421 §179; part renumbered 390.990; 1969 c.594 §48]



Section 274.992 - Civil penalties.

(2) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745.

(3) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law.

(4) Any civil penalty recovered under this section for violation of ORS 274.040, 274.873 or 274.879 or any rule, order or lease adopted or issued under ORS 274.040, 274.873, 274.876 or 274.879 shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 274.040, 274.873 or 274.879 and as otherwise required by law.

[1991 c.521 §4; 1991 c.734 §113; 2013 c.345 §2; 2015 c.386 §8]



Section 274.994 - Amount of civil penalties; rules; considerations in imposing penalty.

(2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

(a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

(b) Any prior violations of statutes, rules, orders and leases pertaining to submerged and submersible lands.

(c) The impact of the violation on public interests in fishery, navigation and recreation.

(d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 274.040, 274.873 or 274.879.

(3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 274.040, 274.873 or 274.879. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated.

[1991 c.521 §5; 2013 c.345 §3; 2015 c.386 §9]






Chapter 275 - COUNTY LANDS

Section 275.010



Section 275.020 - Form and effect of conveyance to county.



Section 275.025



Section 275.027 - Adverse possession of county lands.

[1981 c.153 §51]



Section 275.030 - Sale of real estate not in use for county purposes.

(2) A county may sell and convey real estate owned by the county in a manner provided in ORS chapter 271 if the real estate was not acquired by foreclosure for nonpayment of real property taxes and the county governing body deems it not to the best interest of the county to sell and convey in the manner provided under ORS 275.120, 275.140 to 275.160 and 275.180 to 275.260.

[Amended by 1981 c.602 §1; 1983 c.537 §1; 2001 c.649 §1]



Section 275.040 - Conveyance pursuant to ORS 275.030.

[Amended by 1983 c.537 §2]



Section 275.050



Section 275.060 - Authority to exchange lands offered for sale and not sold.

(2) Exchanges may be effected between the county and an individual, partnership or corporation. Thirty days prior to the consummation of the exchange, notice of intention to exchange, setting forth the legal description of the property to be exchanged, together with the appraised value as recently determined by the governing body of the county and the legal description of the property to be acquired in exchange, shall be published for two successive weeks in a newspaper of general circulation in the county. At any time before an exchange is actually made, written objection thereto may be filed by any interested person and the governing body of the county shall consider any such objection, and at its discretion may conduct hearings thereon. If, after duly considering such objection, the governing body of the county still deems that the proposed exchange is for the best interests of the county, the governing body may proceed with the exchange and its determination in that respect shall be final.

(3) Lands received by the county in exchange may be sold, leased or exchanged the same as might have been done with the lands originally exchanged.

[Amended by 2005 c.243 §10]



Section 275.070 - Sale or donation to United States, state, government corporation or Indian tribe; procedure.

(a) The United States;

(b) The State of Oregon;

(c) A corporation, the majority of whose capital stock is owned by the United States; or

(d) An eligible Indian tribe, as defined in ORS 307.181.

(2) The resolution of the county governing body to grant an option to purchase, contract to sell, sell and convey, or donate described in subsection (1) of this section must be entered by the governing body upon its journal and any option to purchase, contract to sell, sale and conveyance, or donation executed pursuant to this section must be signed on behalf of the county by the county judge or the chairperson of the board of county commissioners and acknowledged in the manner prescribed by law.

(3) The county governing body may receive as partial or full consideration for any sale or conveyance under this section, other real property or stumpage at a value determined by inspection and appraisal made by the county governing body or by a board of three appraisers appointed by the governing body.

[Amended by 1983 c.537 §3; 2015 c.354 §1]



Section 275.080 - Sale of county lands for public water supply purposes; procedure; title to land and timber.

(2) Legal title to timber on such lands shall remain in the county and such timber shall not be removed therefrom except with the express written consent of and under the direct supervision of the State Board of Forestry.

(3) Should any such lands so conveyed cease to be used to preserve and protect the watershed for which it was conveyed, or if the person or corporation does not take water from the watershed for a period of one year, legal title to such land shall immediately revert to and revest in the county without the necessity of reentry.

[Amended by 1981 c.602 §2; 2005 c.243 §11]



Section 275.088 - Sale to certain county officers or employees of real property acquired by foreclosure of tax lien; disposition of real property or proceeds of sale of real property acquired by ineligible purchaser.

(a) "Actual conflict of interest" has the meaning given that term under ORS 244.020.

(b) "Bona fide purchaser" means a purchaser of a fee simple interest in a single property who acquires the property in an arm’s-length transaction and for fair market value and adequate consideration.

(c) "Discretionary action" means an action committed to the sound judgment and conscience of a county officer or a county employee, acting in the official capacity of the officer or employee.

(d) "Ministerial action" means an action requiring obedience to specific instructions or law and allowing little or no discretion in its implementation.

(2) An elected or appointed county officer as described in ORS 204.005, a family member of the officer or an intermediary of either may not purchase from the county, directly or indirectly, real property obtained by foreclosure of delinquent tax liens.

(3) A county employee not included under subsection (2) of this section, a family member of the county employee or an intermediary of either may not purchase from the county, directly or indirectly, real property obtained by foreclosure of delinquent tax liens if the county employee has an actual conflict of interest related to the real property. An actual conflict of interest may be created under this section by the discretionary action of a county employee related to the foreclosure, sale or transfer of the real property by the county, but is not created by the ministerial action of the county employee.

(4) In addition to and not in lieu of a penalty or sanction that may apply under ORS chapter 244 or otherwise, if real property is purchased in violation of this section, the county officer or employee shall:

(a) Transfer the real property to the county for the amount paid for the property less an amount for expenses incurred by the county; or

(b) If the real property has been transferred by the county officer or employee to a bona fide purchaser, transfer to the county the amount received for the sale to a bona fide purchaser less the amount paid to obtain the property from the county.

[2001 c.180 §2]



Section 275.090 - Powers of county as to lands acquired on foreclosure of tax liens, or by exchange, devise or gift.

(1) To protect such lands from fire, disease and insect pests, to cooperate with the United States of America, the State of Oregon, and with the agencies of both, with persons owning lands within such counties, and with other counties of the State of Oregon in the protection of such county-owned lands and to enter into all agreements necessary or convenient therefor.

(2) To sell, exchange, and lease such lands or any portion of or interest in the same less than the whole fee.

(3) To grant easements and rights of way over, through and across such lands.

(4) To reforest cut-over or burned-over timberlands and to cooperate with the United States of America, the State of Oregon and the agencies of both, and with other counties of the State of Oregon, and with persons, firms and corporations owning timberlands within such county in such reforestation and to make all agreements necessary or convenient therefor.

(5) To make all rules and regulations, not inconsistent with law, necessary or convenient for the protection, administration, operation, conveyance, leasing and acquisition of lands.

(6) To employ such assistance as may be necessary to carry out the provisions of ORS 275.090 to 275.316 and to cooperate with other counties in this state in such employment.

[Amended by 1969 c.595 §10; 2005 c.243 §12]



Section 275.100



Section 275.105 - Acquisition by county of 90 percent of the lots in a plat for taxes and purchase of remaining lots; vacation of whole plat.

[Amended by 1981 c.804 §78; 1991 c.459 §372; 2005 c.243 §13]



Section 275.110 - Order to sell certain county lands; exception.

(2) Subsection (1) of this section and ORS 275.120 to 275.160 do not apply to the sale of any real property to any other public body or to the sale of any real property that is an industrial facility as defined by ORS 271.510. The sale of industrial facilities shall be made in the manner provided by ORS 271.510 to 271.540.

[Amended by 1981 c.602 §3; 1983 c.494 §2; 1983 c.537 §4; 1983 c.740 §72; 1985 c.565 §43; 2005 c.243 §14]



Section 275.120 - Sheriff’s notice of sale.

(2) The notice shall state:

(a) The time and place of sale;

(b) The description of the property or interest therein to be sold;

(c) If available from the tax roll, the real market value of the property or interest to be sold as evidenced by the last roll certified under ORS 311.105 on which the property was included;

(d) The minimum price for the property or interest to be sold, as fixed by the governing body of the county, which may be lower than the tax roll value;

(e) The date of the order directing the sale; and

(f) Such other matters as the governing body of the county deems pertinent.

(3) Proof of publication of the notice shall be made in the same manner as proof of publication of summons is made, and shall be filed by the sheriff with the county clerk of the county, and then recorded in the deed record of the county.

[Amended by 1981 c.602 §4; 1989 c.223 §1; 1995 c.79 §93; 2005 c.243 §15]



Section 275.130 - Claims of municipal corporations against the land to be filed prior to sale.

[Amended by 1997 c.805 §3]



Section 275.140 - Time and place of sale.

[Amended by 1971 c.120 §2]



Section 275.150 - Certificate of sale.

[Amended by 1997 c.805 §4]



Section 275.160 - Sale return.

[Amended by 2005 c.243 §16]



Section 275.170



Section 275.180 - Sale to record owner or contract purchaser of property; conditions.

(2) All such sales of any such property to the record owner or the contract purchaser of record shall be subject to all liens or claims arising out of any assessment for a local improvement levied against such property, or any part thereof, by any municipal corporation and remaining unsatisfied, and also shall be subject to any title or equity of the municipal corporation predicated upon or growing out of any such lien or assessment.

[Amended by 1973 c.843 §1; 1975 c.657 §1; 2005 c.243 §17]



Section 275.188 - Definitions for ORS 275.110 to 275.250.

(2) As used in ORS 275.190, "for cash," when used to describe the terms of a sale of county property, includes a sale pursuant to an earnest money agreement that requires payment of an earnest money deposit upon execution and payment of the outstanding balance in one additional payment.

[2005 c.243 §2]

Note: 275.188 was added to and made a part of 275.110 to 275.250 by legislative action but was not added to any other series in ORS chapter 275. See Preface to Oregon Revised Statutes for further explanation.



Section 275.190 - Cash or installment sale; rights and liabilities of installment purchaser.

(a) For cash; or

(b) For not less than 10 percent of the purchase price in cash with the remainder to be paid under a purchase agreement in equal installments over a term not exceeding 20 years from the date of sale and with deferred payments bearing interest from the date of sale at a rate set by the governing body of the county and payable annually.

(2) In advertising for bids, the county shall state whether the sale will be made for cash or by purchase agreement. If by a purchase agreement that allows for deferred payments, the county shall also state the term and the rate of interest to which the county will agree.

(3) The purchaser shall have the possession of, and the income from the premises so long as the purchaser is not in default in the performance of the purchase agreement with the county, but shall forfeit the purchaser’s rights under the agreement and to all payments made pursuant thereto if the purchaser fails to pay the purchase price or any part of the purchase price, principal or interest, or to pay, before delinquency, the taxes thereafter levied against the premises, or commits or suffers any strip or waste of or on the premises, or violates any other reasonable provision of the purchase agreement that the governing body of the county may see fit to require. The purchaser shall have the privilege of prepayment without penalty. The provisions of this subsection must be incorporated in the purchase agreement.

[Amended by 1969 c.208 §1; 1981 c.412 §3; 2005 c.243 §3]



Section 275.200 - Sale of land not sold by sheriff.

(2) After the sheriff has unsuccessfully attempted to sell real property of the county as provided in ORS 275.120 to 275.160, the governing body of the county may sell all or a part of the land, or an interest in the land less than the whole fee, at private sale without further notice but for not less than the largest amount bid for the land at the sheriff’s sale, or, if no bid was made, at a price the governing body of the county deems reasonable, but at a price no less than 15 percent of the minimum bid set under ORS 275.110 for the sheriff’s sale.

(3) A sale under this section must be made in the manner provided by ORS 275.190 (1).

(4) Nothing in this section prohibits the governing body of a county from entering an order at any time under ORS 275.110 directing the sheriff to sell real property of the county as provided in ORS 275.120 to 275.160.

[Amended by 1981 c.602 §5; 1989 c.223 §2; 1989 c.688 §1; 2005 c.243 §4]



Section 275.210 - Filing of purchase agreement; assignment.

(2) An assignment of a purchase agreement, or of an interest in the purchase agreement or of an interest in the property described in the purchase agreement, is not valid unless it is in writing, subscribed by the holder of the purchase agreement and filed with the county clerk of the county in which the land is situated.

[Amended by 1983 c.310 §15; 1991 c.67 §65; 2005 c.243 §5]



Section 275.220 - Procedure upon default or breach under land sale contract.

(2) Within 20 days after the service of the order of cancellation upon the holder, the holder of the canceled land sale contract may appeal from the order to the circuit court for the county in which the land is located. The circuit court shall try the appeal as an action not triable by right to a jury. If appeal is not taken or if it results, upon trial, in an affirmance of the order of cancellation, the order becomes absolute and the real property forfeited may be sold without notice.

(3) In addition to the remedy for breach or default of a land sale contract under this section, a county may pursue any other remedy provided by law for breach or default of a land sale contract including, but not limited to, the remedy provided by ORS 93.905 to 93.940.

(4) In case of breach of condition or other default in performance of a purchase agreement other than a land sale contract, a county may pursue any remedy provided by law for breach or default of a purchase agreement other than a land sale contract.

[Amended by 1979 c.284 §128; 1991 c.67 §65; 1991 c.249 §22; 2005 c.243 §6]



Section 275.225 - Sale of county land by private sale; conditions; notice; terms.

(a) Has a real market value of less than $15,000 on the assessment roll prepared for the county; and

(b) Is unsuited for the construction or placement of a dwelling under applicable zoning ordinances and building codes.

(2) The governing body of the county may publish a notice of the private sale of county land described in subsection (1) of this section in a newspaper of general circulation in the county. The notice must contain a description of the land and must indicate the real market value of the land.

(3) Not earlier than 15 days after publication of the notice, an officer or employee of the county authorized by the governing body of the county to sell the land may sell all or a part of the land, at private sale without further notice, at a price the governing body of the county considers reasonable.

(4) A sale under this section must be made in the manner provided by ORS 275.190 (1).

[1989 c.305 §1; 1997 c.805 §1; 2005 c.243 §7; 2007 c.231 §1; 2007 c.435 §1]

Note: 275.225 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 275 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 275.230



Section 275.240 - Taxation of county lands sold under purchase agreement.

[Amended by 2005 c.243 §8]



Section 275.250 - Notice to county assessor of sale or resale.

[Amended by 2005 c.243 §18]



Section 275.260 - Lands acquired by county on tax foreclosure exempt from taxes of other taxing districts.



Section 275.270



Section 275.275 - Distribution of proceeds.

(A) First, to refund the county general fund for the full amount advanced by the county to pay the state tax upon all properties upon which the county has foreclosed liens for delinquent taxes;

(B) Second, to the county general fund in an amount equal to the penalty and fee described in ORS 312.120 for each property upon which the county has foreclosed a lien for delinquent taxes; and

(C) Third, to refund the county general fund for all the costs and expenses incurred by the county in the maintenance and supervision of the properties and in any suits or proceedings by the county to quiet title to or to defend the county’s title to property sold, including suits or land use proceedings to ascertain and determine the actual boundaries of the properties.

(b) The proceeds applied as refunds under paragraph (a)(A) and (C) of this subsection may not amount to more than the tax actually paid and the costs and expenses actually incurred by the county.

(c) Except as provided in paragraph (d) of this subsection, after the refunds authorized under paragraph (a) of this subsection are made, the county treasurer shall credit to the county general fund proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 from the sale of real property acquired by the county in a manner other than by foreclosure of delinquent tax liens or by exchange for land originally acquired by foreclosure of delinquent tax liens. The proceeds described in this paragraph include payments for the real property sold under a purchase agreement pursuant to ORS 275.190 or 275.200.

(d) In a county with a population of 650,000 or more, after the refunds authorized under paragraph (a) of this subsection are made, the county treasurer shall credit:

(A) The proceeds arising under ORS 275.090 from the sale of real property acquired by foreclosure of delinquent tax liens or by exchange for land originally acquired by foreclosure of delinquent tax liens to an account or fund, created in the discretion of the county treasurer in or outside the county general fund, for use under ORS 271.330 to provide:

(i) Funds for housing placement and retention support services for youth and families with children;

(ii) Flexible rental assistance to place youth and families with children into housing; or

(iii) Funds to develop new low income housing that is affordable to youth and families with children with 30 percent or lower median family income.

(B) Except as described in subparagraph (A) of this paragraph, the proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 from the sale of real property acquired by the county in any manner, including payments for the real property sold under a purchase agreement pursuant to ORS 275.190 or 275.200, to the county general fund.

(2) The proceeds arising under ORS 275.294:

(a) Must be credited to the county general fund by the county treasurer, if received from a lease or conveyance granting rights to explore, prospect for or remove biogas that is produced by decomposition of solid waste at any land disposal site or former land disposal site owned by the county. As used in this paragraph, "land disposal site" has the meaning given that term in ORS 459.005.

(b) Must be segregated from the portion of the proceeds described in paragraph (a) of this subsection and deposited in a separate account maintained by the county. Interest earned on the segregated portion of the proceeds must be credited to the account established under this paragraph.

(c) May be used, in an amount that does not exceed 10 percent of the proceeds, to reimburse a taxing district within the county for costs and expenses necessarily incurred by the district in providing improved, additional or extraordinary services required on lands in the county as a result of exploration, drilling, mining, logging or other activities authorized under a lease or conveyance under ORS 275.294. As used in this paragraph, "improved, additional or extraordinary services" includes, but is not limited to, fire protection and road construction and maintenance.

(d) May be used to reimburse the county for its actual costs and expenses incurred under this subsection and under ORS 275.294 for:

(A) The maintenance and supervision of a lease or conveyance granting rights to explore, prospect for, mine or remove valuable minerals, oil or gas from the lands;

(B) The maintenance and supervision of a lease or conveyance granting rights to conduct underground storage, as defined in ORS 520.005; and

(C) Litigation resulting from a lease or conveyance described in subparagraph (A) or (B) of this paragraph.

(3)(a) After a portion of the proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 and a portion of the proceeds arising under ORS 275.294 are applied as provided in subsections (1) and (2) of this section, the balance of the proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 and the balance of the proceeds arising under ORS 275.294, including the payments for land sold under contract pursuant to ORS 275.190 or 275.200, must be distributed by the county treasurer as follows:

(A) First, to a municipal corporation that has filed a notice, in accordance with ORS 275.130, relating to a local improvement lien against the property from which the sale proceeds are derived. The amount of the distribution to each municipal corporation must be in the principal amount of the lien, plus the interest and any penalties that accrued to the date of sale of the property.

(B) Second, to governmental units in accordance with the formula provided in ORS 311.390 for the distribution of tax collections. The amount distributed to governmental units must be the amount remaining after the distribution, if any, under subparagraph (A) of this paragraph.

(b) Notwithstanding ORS 294.080, as used in this subsection, "balance of the proceeds" includes all accumulated interest earned on the proceeds arising under ORS 275.294 that are segregated pursuant to subsection (2)(b) of this section, unless a court of competent jurisdiction rules otherwise.

(4) Distribution of moneys under subsections (2) and (3) of this section must be made on or before June 30 in each year.

(5) The county treasurer or auditor shall verify the costs and expenses to be reimbursed under subsection (2) of this section.

(6) The county treasurer shall distribute reimbursements under subsection (2) of this section in accordance with an order of the governing body of the county.

(7) Notwithstanding subsection (1) of this section, a county with a population of 650,000 or more may convey real property acquired by foreclosure of delinquent tax liens or by exchange for land originally acquired by foreclosure of delinquent tax liens as provided in ORS 271.330 or 311.796. [1963 c.606 §5; 1969 c.595 §11; 1982 s.s.1 c.19 §1; 1983 c.537 §5; 1985 c.707 §1; 1989 c.833 §78; 1993 c.613 §1; 1997 c.805 §5; 2005 c.243 §9; 2015 c.242 §1]

Note: Section 2, chapter 242, Oregon Laws 2015, provides:

Sec. 2. The amendments to ORS 275.275 by section 1 of this 2015 Act apply to proceeds and real property:

(1) Acquired by a county by foreclosure of a delinquent tax lien or by exchange for land originally acquired by foreclosure of delinquent tax liens; and

(2) Received by the county on or after the effective date of this 2015 Act [January 1, 2016].

[2015 c.242 §2]



Section 275.280



Section 275.285



Section 275.290 - Sale or lease of timber on county lands.

(2) Any purchaser of such timber may be required to give a bond or undertaking in favor of the county conditioned upon the compliance of the purchaser with all such conditions and regulations and with the provisions of the state forest fire laws, the bond to be in an amount not less than the full purchase price of the timber.

(3) The instrument or agreement for conveyance may be made for a term of years, in which case all rights and interests thereby granted by the county shall revert to and revest in the county upon expiration of the term.

[Amended by 2005 c.243 §19]



Section 275.294 - Sale or lease of right to prospect for and remove minerals or oil and gas from county lands.

(2) Except as provided in subsection (3) of this section, any lease or conveyance of minerals or oil and gas or interest in such lands shall be granted to the highest bidder, after an opportunity for competitive bidding is given by advertisement of the proposed sale or lease for not less than once a week for two successive weeks by publication in one or more newspapers having general circulation in the county, and under such terms, conditions and regulations as the governing body of the county provides under ORS 275.300.

(3) The governing body of the county, as to any land which is owned by the county or whereon the mineral rights are reserved by the county, may execute leases and contracts, other than for gas or oil, upon a royalty basis without requiring bids for the mining of gold, silver, copper, lead, cinnabar and valuable minerals or mineral materials from such lands upon terms and conditions agreed upon by the governing body of the county and the lessee.

[1955 c.150 §§1,2; 1959 c.603 §1; 1983 c.537 §6; 2005 c.243 §20]



Section 275.296 - Validation of certain conveyances prior to August 3, 1955.

[1955 c.150 §3; 2005 c.243 §21]



Section 275.298 - Sale of minerals or mineral rights; preferential right of holder of interest less than fee.

(2) Unless the purchaser at any sale is the owner of some interest less than the fee, the execution of a deed shall be postponed for 60 days from the date of sale in order to give the party granted preferential right under subsection (1) of this section, or the assignee of the party, the right to exercise the preference in the manner set forth in subsection (1) of this section.

(3) The provisions of this section shall not be applicable to the sale of mineral rights on or under any land suitable for the commercial production or development of timber.

[1955 c.370 §§1,2,3; 2005 c.243 §22]



Section 275.300 - Sale of mineral or other interest in county lands less than fee; conditions and regulations; bond.

[Amended by 2005 c.243 §23]



Section 275.310 - Partition of land in which county has acquired interest.



Section 275.312 - Conveyance by county of reserved or excepted mineral rights.

[1967 c.188 §2; 2005 c.243 §24]



Section 275.314 - Contents of application; investigation and hearing.

[1967 c.188 §3; 1991 c.331 §52; 1997 c.631 §431; 2005 c.243 §25]



Section 275.316 - Notice of hearing; findings; execution of conveyance.

(2) Upon such hearing, if the governing body of the county finds that such mineral rights are of little or doubtful value and that it would be in the best interests of the county to convey such rights to the record owner of the surface rights, it may fix a minimum value for such rights and enter an order accordingly. Thereupon the governing body of the county, after receiving payment of such value, may execute and deliver the necessary deeds of conveyance.

[1967 c.188 §4; 2005 c.243 §26]



Section 275.318 - Sale or lease of land located in industrial use zone; Industrial Development Revolving Fund; use of proceeds of sale.

(2) The county treasurer shall disburse the moneys in the Industrial Development Revolving Fund of the county only upon the written order of the county governing body and only for the purposes set forth in subsection (3) of this section.

(3) The governing body of a county may expend moneys in an Industrial Development Revolving Fund created under this section only for:

(a) The engineering, improvement, rehabilitation, construction, operation or maintenance, in whole or in part, including the preproject planning costs, of any development project authorized by ORS 271.510 to 271.540 or 280.500 that is located in the county and that could directly result in one of the following activities:

(A) Manufacturing or other industrial production;

(B) Agricultural development or food processing;

(C) Aquacultural development or seafood processing;

(D) Development or improved utilization of natural resources;

(E) Operation of convention facilities or trade centers;

(F) Operation of transportation or freight facilities; and

(G) Other activities that represent new technology or types of economic enterprise the county governing body determines are needed to diversify the economic base of the county.

(b) Construction of off-site transportation or utility infrastructure that is necessary or appropriate to serve the development project.

(4) If moneys from the sale of county property located in an area planned and zoned for industrial use are not credited to the Industrial Development Revolving Fund of the county, those moneys shall be distributed as provided in ORS 275.275.

(5) The governing body of a county may sell, lease or convey the real property described in this section, including any part thereof or interest therein, at public or private sale, with or without advertisement, and do all acts necessary to the accomplishment of the sale, lease or conveyance.

[1983 c.494 §1; 2013 c.248 §1]

Note: 275.318 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 275 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 275.320 - Designation of county forests, parks and recreational areas.

[Amended by 2005 c.243 §27]



Section 275.330 - Conveyance of county forests, parks or recreational areas; agreements to manage timber.

(a) In counties having 450,000 population or over according to the latest federal decennial census:

(A) The lands may be sold and conveyed by the governing body of a county if it considers the sale to be in the best interests of the county; or

(B) The lands may be conveyed without payment or compensation for park and recreational purposes to any public educational institution, park and recreation district, service district formed under ORS chapter 451 to provide and maintain park and recreational facilities or nonprofit corporation organized under the laws of the State of Oregon for as long as the lands so conveyed are used for such purposes. Any lands conveyed under this subparagraph shall automatically revert to the county if the lands are not used for such purposes or if the institution, district or corporation to which the lands are conveyed is dissolved. However, lands conveyed under this subparagraph to a nonprofit corporation which is organized for the purpose of promoting the preservation of park and recreational areas may be conveyed without restriction subject to prior approval of the governing body of the county. When lands are conveyed under this subparagraph, the county shall be relieved from any obligation to account for the payment of any taxes, liens or assessments that may have been levied against the lands by any taxing agency, district or municipality authorized to levy against any of the lands.

(b) The governing body of a county may convey the lands to the state, an incorporated city, a park and recreation district or the United States Government for public use. The conveyance may be made without the payment of compensation, and when so made the county shall be relieved from any obligation to account for the payment of any taxes, liens or assessments that may have been levied against the lands by any taxing agency, district or municipality authorized to levy taxes against any of the lands.

(c) The governing body of a county may enter into agreements with the state or the United States for the management of the timber and other forest products on the designated county forestlands.

(2) In addition to the methods described in subsection (1) of this section, lands that have been set aside for county forest, public park or recreational area may be alienated, sold or conveyed, in part or in whole, by the public body upon a finding that it is in the best interest of the public. Upon a determination that an alienation, sale or conveyance is in the public interest, the lands set aside may be sold at public or private sale, or other lands may be taken in exchange and set aside for park or recreational purposes. When a sale, an alienation or conveyance takes place, the proceeds shall be held for maintenance and improvement of existing park and recreation lands or future acquisition of lands to be set aside for park or recreational purposes.

(3) Before making an order for an alienation, sale or conveyance of the property without approval at an election, or before entering into agreements for management of timber and other forest products under subsection (1)(c) of this section, the county governing body shall hold a hearing in the county at which objections to the proposed agreements or alienation, sale or conveyance may be heard. Notice of the hearing shall be given by publication weekly for two consecutive weeks in a newspaper circulated generally within the county, and the notice shall describe particularly the property affected.

[Amended by 1959 c.546 §1; 1981 c.482 §1; 1989 c.534 §1; 1993 c.432 §1; 2005 c.243 §28]



Section 275.335 - Exchanging land within county forest; reserving rights of way.

(2) Before making an order for exchange of property, the governing body of the county shall hold a hearing at which objections to the proposed exchange of real property may be heard. Notice of the hearing shall be given by publication weekly for two consecutive weeks, or two publications in all, in a newspaper circulated generally within the county, such notice to describe particularly the property affected. The date of hearing shall be not less than five days following the last date of publication of notice.

(3) The exchange authorized in subsection (1) of this section shall be made by order of the governing body of the county and supported by reports of the value of the properties being exchanged submitted by:

(a) The county assessor; and

(b) The county forester or other qualified agent selected by the governing body.

(4) The exchanges authorized in this section may include any timber on the land involved if the value of such timber is established as provided in subsection (3) of this section.

(5) The governing body of the county shall reserve all rights of way in all lands exchanged as provided in subsection (1) of this section to permit proper administration and management of county lands and forests retained or received in exchange by the county.

[1961 c.227 §2; 2005 c.243 §29]



Section 275.340 - Sale or lease of forest products, minerals or oil and gas from county forestland.

[Amended by 1955 c.119 §1; 1979 c.150 §1; 1979 c.393 §2]



Section 275.350



Section 275.360 - Recording orders of county.

[Amended by 1981 c.126 §4; 1983 c.740 §74; 2005 c.243 §30]



Section 275.370 - Validation of conveyances prior to January 1, 1941.

[Amended by 2005 c.243 §31]



Section 275.390



Section 275.400



Section 275.410



Section 275.420



Section 275.430



Section 275.440



Section 275.990






Chapter 276 - Public Facilities

Section 276.001 - Definitions.

(1) "Department" means the Oregon Department of Administrative Services.

(2) "Director" means the Director of the Oregon Department of Administrative Services.

[1969 c.706 §2; 1993 c.500 §14]



Section 276.002 - Control of State Capitol; disposition of rentals.

(2) The committee has exclusive power to assign and reassign quarters in the State Capitol for such periods and under such terms, including rental rates, as the committee considers appropriate.

(3) All rentals for quarters and for parking shall be credited to the State Capitol Operating Account.

(4) The committee has exclusive power to assign and reassign parking spaces in the garage of the State Capitol, in the area immediately north of the State Capitol but south of and separated from Court Street by a traffic island, painted markings or other traffic control devices and in the area immediately south of the State Capitol but north of and separated from State Street by a traffic island, painted markings or other traffic control devices. The committee has exclusive power to prescribe parking regulations in the garage and the other areas described in this subsection and may prescribe fines or other penalties for violating those regulations. The committee shall give notice of any parking prohibitions or restrictions by posting appropriate signs in plain view. The Department of State Police shall enforce the regulations described in this subsection. All citations issued for violating the parking regulations described in this subsection shall conform to the requirements of ORS 810.425. Notwithstanding other provisions of this subsection, the Oregon Department of Administrative Services is responsible for collecting parking fees under ORS 292.065.

(5) The committee may enter into contracts or agreements the committee considers necessary to:

(a) Renovate and repair the State Capitol;

(b) Renovate, repair or replace State Capitol fixtures and facilities;

(c) Make artistic or aesthetic improvements to the State Capitol and adjacent areas;

(d) Conduct or sponsor special events; and

(e) Conduct or sponsor projects intended to preserve or promote the historical integrity of the State Capitol and adjacent areas.

[1967 c.419 §55; 1969 c.620 §15; 1977 c.116 §1; 1981 c.132 §2; 1993 c.500 §59; 1997 c.817 §2; 1999 c.285 §1; 2001 c.118 §2; 2007 c.175 §1]



Section 276.003 - State Capitol Operating Account.

(2) The Legislative Administration Committee may on behalf of the State of Oregon solicit and accept gifts, grants and donations from public and private sources for the purposes set out in ORS 276.002. Such gifts, grants and donations shall be deposited by the committee in separate, appropriate trust accounts until such time as required to meet the obligations for which the gifts, grants or donations were intended.

(3) A gift or donation to the Legislative Administration Committee is a gift or donation to the State of Oregon.

[1977 c.116 §5; 1981 c.132 §3; 1997 c.817 §3; 2001 c.118 §3; 2007 c.892 §1; 2009 c.281 §2; 2015 c.35 §2]

Note: 276.003 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.004 - Utilization of buildings and grounds other than State Capitol, Supreme Court Building and State Capitol State Park.

(a) Buildings and properties in the capitol area, including those acquired under ORS 276.046;

(b) Office buildings as defined in ORS 276.110;

(c) Vacated state institution buildings and facilities as described in ORS 276.180;

(d) The state office building and parking structure in Portland;

(e) The state office building and parking structure in Eugene;

(f) Properties being acquired through lease-purchase option or installment purchase agreement under ORS 276.429; and

(g) Parking facilities as described in ORS 276.594.

(2) Except as otherwise provided in this section, the Oregon Department of Administrative Services shall assign and reassign quarters in buildings owned by this state and specified in this section, for such periods and under such terms as the department considers appropriate.

[1967 c.419 §56; 1969 c.706 §8; 1973 c.772 §8; 1974 c.71 §3; 1977 c.116 §2; 1977 c.598 §1; 1981 c.491 §1; 1993 c.500 §15; 2007 c.892 §2]



Section 276.005 - Capital Projects Fund; use; gifts, grants and donations; loaned moneys.

(a) Purchase, construct, improve, repair, equip and furnish office buildings as defined in ORS 276.110;

(b) Purchase, construct, improve and repair utility and service facilities;

(c) Execute such other buildings, grounds and public works projects for state government as may be necessary to accomplish the purposes of this chapter; and

(d) Acquire land by purchase, gift, exchange, lease, condemnation or otherwise for the purposes of paragraphs (a), (b) and (c) of this subsection and to improve sites therefor.

(2) There is established in the State Treasury a Capital Projects Fund, separate and distinct from the General Fund. The moneys in the Capital Projects Fund may be invested as provided in ORS 293.701 to 293.857. Interest earnings on the fund assets shall be credited to the fund. All moneys credited to the fund by law are appropriated continuously to the department for the purposes set out in subsection (1) of this section.

(3) The Oregon Department of Administrative Services on behalf of the State of Oregon may accept gifts, grants and donations from public and private sources for the purposes set out in subsection (1) of this section. Such gifts, grants and donations shall be deposited by the department in appropriate separate trust accounts until such time as required to meet the obligations for which the gift, grant or donation was intended. When so required, the department shall deposit such amounts in the Capital Projects Fund, subject to any limitations imposed by the donor.

(4) Moneys loaned by an investing fund under ORS 276.013, 276.015 and 276.110 to 276.137 shall be deposited in the Capital Projects Fund and are appropriated continuously for the purposes set out in subsection (1) of this section.

[1969 c.706 §§3,4,5; 1977 c.598 §2; 1981 c.106 §4; 1989 c.756 §14]



Section 276.007 - Oregon Department of Administrative Services Operating Fund; use of excess amounts.

(a) Repay investing funds for moneys loaned under ORS 276.013, 276.015 and 276.110 to 276.137, and the interest thereon; and

(b) Pay all the expenses associated with operating, maintaining, repairing, equipping and furnishing the buildings and facilities described in ORS 276.004.

(2) For any biennium any moneys collected by the department pursuant to ORS 276.385 and 276.412 as rental payments for depreciation reserves for space in buildings, parking facilities and mall houses specified in ORS 276.004 and any net profit from mall houses shall be transferred from the Oregon Department of Administrative Services Operating Fund to the Capital Projects Fund for any of the purposes enumerated in ORS 276.005 (1).

(3) Except as provided in subsection (2) of this section, and except an amount as determined by the department for operating capital for the management of such office space, for any biennium any moneys collected by the department pursuant to ORS 276.385 and 276.412 as rental payments for space in buildings specified in ORS 276.004 that exceed the amounts required by law to be paid out of such moneys with respect to that biennium, shall be used to adjust rental rates in the current or subsequent biennia.

[1969 c.706 §12; 1977 c.116 §3; 1977 c.598 §3; 1981 c.106 §2; 1983 c.599 §7; 1993 c.500 §16]



Section 276.008



Section 276.009 - Acquisition of state office buildings by installment payments or lease purchase.

(2) In addition to and not in lieu of any other moneys made available by law, there is established as the maximum amount to be expended for the purposes authorized in subsection (1) of this section and ORS 276.005 (1) the following amounts for the following purposes:

(a) Eugene Regional Center

Construction $1

(b) Medford Regional Center

Construction $1

(c) Eugene State Police Facility

Construction $1

(d) Mall Office Building II $1

(3) Subsection (2) of this section does not limit, affect or apply to any expenditures by the department for interest payments while the facilities are under construction, bond counsel and underwriter’s fees, legal fees, escrow or trustee fees, lessor fees or repayment reserves as may be required by the financial institutions.

[1983 c.667 §2]

Note: 276.009 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.010 - Definitions for ORS 276.046 to 276.062.

(1) "Capitol area" means the capitol group of buildings and the grounds owned by the state adjacent to the buildings, and includes any new buildings that may be constructed on the grounds as an addition to the capitol group of buildings.

(2) "Capitol group of buildings" means the state buildings in Salem in and about the Capitol Mall, other than the State Capitol and the grounds included within the State Capitol State Park under ORS 276.053.

(3) "Capitol Mall" means the area beginning at the northwest corner of State Street and 12th Street in the City of Salem, Marion County, Oregon; then continuing along 12th Street in a northerly direction to Court Street; then continuing along Court Street in a westerly direction to Capitol Street; then continuing along Capitol Street in a northerly direction to D Street; then continuing along D Street in a westerly direction to Winter Street; then continuing along Winter Street in a southerly direction to Court Street; then continuing along Court Street in a westerly direction to Cottage Street; then continuing along Cottage Street in a southerly direction to State Street; then continuing along State Street in an easterly direction to the point of beginning.

(4) "State agency" has the meaning given that term in ORS 358.635.

[Amended by 1969 c.706 §16; 2003 c.796 §2; 2005 c.217 §10; 2007 c.892 §3]



Section 276.012



Section 276.013 - Acquisition of office buildings.

[1969 c.706 §38; 1973 c.129 §1; 1977 c.598 §4]

Note: 276.013, 276.015 and 276.021 were made a part of ORS chapter 276 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 276.014



Section 276.015 - Investment of certain funds.

[1969 c.706 §39; 1977 c.598 §5]

Note: See note under 276.013.



Section 276.016



Section 276.017



Section 276.018



Section 276.020



Section 276.021 - State building police officers; appointment; duties; status.

[1974 c.28 §2; 1977 c.116 §6; 1993 c.500 §17]

Note: See note under 276.013.



Section 276.022



Section 276.023 - State Capitol police officers; status.

[1977 c.116 §7; 1981 c.132 §4]

Note: 276.023 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.024



Section 276.025



Section 276.026



Section 276.027



Section 276.028



Section 276.030



Section 276.031



Section 276.032



Section 276.033



Section 276.034



Section 276.035



Section 276.036



Section 276.037



Section 276.038



Section 276.039



Section 276.040



Section 276.041



Section 276.042



Section 276.043



Section 276.044



Section 276.045



Section 276.046 - Authority for department to acquire and improve land in capitol area.

(2) From time to time, when offered at proper prices and from funds available through appropriations for such purpose or through the Emergency Board, the department may purchase or acquire by agreement or donation, for development as a part of the capitol area, land lying within the Capitol Mall.

(3) The department may improve and develop the land acquired in a manner to accomplish the purpose and intent of ORS 276.054.

[Amended by 1957 c.377 §1; 2005 c.217 §15]



Section 276.047



Section 276.048



Section 276.049



Section 276.050



Section 276.051



Section 276.052



Section 276.053 - State Capitol State Park; boundaries; administration; monuments.

(a) The grounds immediately surrounding the State Capitol bordered by State Street on the south, Court Street on the north, Cottage Street on the west and Waverly Street on the east; and

(b) The grounds surrounding the Department of Transportation Building, the Public Service Building, the Bureau of Labor and Industries Building and the State Library, bordered by Court Street on the south, Center Street on the north, Winter Street on the west and Capitol Street on the east.

(2) Except as provided in ORS 276.002 (4) and subsection (3) of this section, the State Parks and Recreation Department shall manage and control the utilization of the State Capitol State Park.

(3) The Oregon Department of Administrative Services shall manage and control the utilization of the underground parking structures located beneath the area described in subsection (1)(b) of this section and all aboveground structures that provide access to the underground parking structures.

(4) The Oregon Department of Administrative Services shall construct one or more permanent lavatories on the grounds of the State Capitol State Park. Upon completion of construction, the State Parks and Recreation Department shall maintain and control the utilization of the lavatories.

(5)(a) To commemorate and honor Indian tribes, the State Parks and Recreation Department shall plan, erect and maintain one or more monuments or other suitable markers that are sited within, and are compatible with, the Walk of the Flags on the grounds of the State Capitol State Park.

(b) The department shall consult with the Oregon State Capitol Foundation, the Commission on Indian Services and each of the federally recognized Indian tribes in Oregon in carrying out its duties under this section.

(c) The department shall carry out its duties under subsection (5)(a) of this section only after obtaining funding from private sources.

[2007 c.892 §5; subsection (5) of 2009 Edition enacted as 2008 c.6 §1]

Note: 276.053 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.054 - Declaration of policy concerning capitol area and other areas.

[Formerly 276.028]



Section 276.055 - Capitol Planning Commission; compensation; meetings.

(a) Four members shall be appointed by the Governor;

(b) One member shall be the Mayor of the City of Salem or the designee of the mayor;

(c) One member shall be the chairperson of the Salem Planning Commission or a member of the planning commission who is designated by the chairperson;

(d) One member shall be the Director of the Oregon Department of Administrative Services or the designee of the director;

(e) One member, who shall be an advisory member without vote, shall be the President of the Senate or a person serving in the Senate who is designated by the President; and

(f) One member, who shall be an advisory member without vote, shall be the Speaker of the House of Representatives or a person serving in the House of Representatives who is designated by the Speaker.

(2) Of the four members of the commission appointed by the Governor under subsection (1) of this section:

(a) At least two members must be residents of Marion County or Polk County. Of the members who are residents of Marion County or Polk County, at least one member must be a resident of the City of Salem.

(b) Only one member may be employed by a public body as defined in ORS 174.109.

(3) The term of office of the four members of the commission appointed by the Governor is four years, but each such member shall serve at the pleasure of the Governor.

(4) A vacancy in the office of any of the four members of the commission appointed by the Governor shall be filled by the Governor by appointment for the unexpired term.

(5) The commission shall elect a chairperson and a vice chairperson, who shall serve as officers for a term of two years and may be reelected.

(6) Members of the Capitol Planning Commission who are not members of the Legislative Assembly are entitled to compensation and expenses as provided in ORS 292.495. Members of the commission who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(7) The Oregon Department of Administrative Services shall provide staffing and other resources required by the commission to carry out the commission’s duties.

(8) The commission shall adopt administrative rules necessary for the performance of the commission’s duties.

(9) The Capitol Planning Commission shall meet at the call of the chairperson or at such times that a majority of the commission members considers appropriate. The Governor may call the commission to meet at any time requested by the Oregon Department of Administrative Services.

[2009 c.896 §§1 to 3]

Note: 276.055 to 276.061 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.056 - Duties of commission.

(a) Shall adopt and implement a plan of development for the areas described by ORS 276.054 and shall recommend to the Legislative Assembly any legislation necessary to effectuate the plan.

(b) Shall conduct continuing studies and analyses, in cooperation with affected state agencies, of the building needs of all state agencies located within the boundaries of the cities of Salem and Keizer.

(c) Shall establish, adopt and implement a master plan for the development of the state buildings situated within the area bordered by State Street on the south and D Street on the north, and Winter Street on the west and 12th Street, between State Street and Court Street, and Capitol Street, between Court Street and D Street, on the east.

(d) Shall adopt standards for the development of state buildings and grounds, including but not limited to landscaping requirements, setback requirements, lot coverage limitations, building height and bulk limitations and requirements for the protection of the surrounding community environment.

(2) If the commission establishes, adopts or implements a plan of development in an area that is located within the boundaries of the City of Salem or the City of Keizer, the commission shall recommend to the governing body of Salem or Keizer any legislation necessary to effectuate the plan.

(3) The commission shall consult with state agencies, transit districts and other local government agencies that have jurisdiction within the areas described by ORS 276.054 for the purpose of adopting a plan for facilitating coordination between state agencies and local government agencies in the development of state buildings and grounds in those areas.

(4) The commission shall coordinate with the Oregon State Capitol Foundation on all activities of the commission relating to the State Capitol, State Capitol grounds and the Capitol Mall.

[2009 c.896 §4]

Note: See note under 276.055.



Section 276.057 - Existing development plans and coordination plans.

[2009 c.896 §5]

Note: See note under 276.055.



Section 276.058 - Investigation and review of proposals; advice to Oregon Department of Administrative Services and State Parks and Recreation Department.

(1) Investigate the advisability of additions to, reductions of or other changes in state buildings and grounds in the areas described by ORS 276.054;

(2) Investigate, review and make recommendations on all proposals of state agencies to add to, reduce or otherwise change the use of a state building or grounds in the areas described by ORS 276.054;

(3) Advise the State Parks and Recreation Department on matters related to the State Capitol State Park and on matters related to development that is located within the State Capitol State Park; and

(4) Advise the Oregon Department of Administrative Services on:

(a) The planning and location of state buildings in the areas described by ORS 276.054;

(b) The development of the areas described by ORS 276.054, including but not limited to general design, landscaping, traffic management, monuments, statues and fountains; and

(c) All other matters connected with a proposed construction or development to be undertaken by the state within the areas described by ORS 276.054.

[2009 c.896 §6]

Note: See note under 276.055.



Section 276.059 - Activities requiring commission review and recommendation.

(2) Proposals that have been reviewed by the Capitol Planning Commission under this section need not be reviewed by the Capital Projects Advisory Board established under ORS 276.227.

[2009 c.896 §7]

Note: See note under 276.055.



Section 276.060



Section 276.061 - Commission’s cooperation with City of Salem.

(2) The Capitol Planning Commission shall make all possible efforts to obtain the cooperation of officers and commissions of the City of Salem for the purpose of establishing the zoning of that part of the city contiguous to the capitol area that will allow the State of Oregon to maintain the state’s administrative buildings in a continuous and park-like area.

(3) The Capitol Planning Commission shall provide regular updates to Salem neighborhood associations on plans developed under ORS 276.056 that may affect residents in the neighborhoods represented by those associations.

[2009 c.896 §8]

Note: See note under 276.055.



Section 276.062 - Disposition of buildings or improvements acquired for capitol area.

[1953 c.67 §2; 1967 c.419 §59; 1969 c.199 §21; 1969 c.706 §26; 1977 c.598 §6]



Section 276.064



Section 276.066



Section 276.070 - Contract relating to building owned by Employment Department.

[1969 c.706 §42]



Section 276.071 - Applicability of certain statutes to public improvements under lease purchase agreements.

[1993 c.476 §2; 2003 c.794 §225]

Note: 276.071 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.072 - When written notice required for public improvement under lease purchase; public record.

(2) Notice given to the department under subsection (1) of this section is a part of the public record of the state agency and the department.

[1993 c.476 §1]

Note: 276.072 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.073 - Definitions for ORS 276.073 to 276.090.

(1) "Construction or alteration" does not include:

(a) Any construction, physical plant rehabilitation, improvement or remodeling project which has an estimated cost of less than $100,000.

(b) Indirect construction or alteration costs such as inspection fees, professional services, interest under construction, advertising, furnishings, soil testing, construction permits and legal fees.

(c) Remodeling or renovation projects in which more than 75 percent of the project cost represents improvements to mechanical systems.

(2) "Contracting agency" means any state agency authorized by law to enter into public contracts.

(3) "State building" does not include the following:

(a) Any correctional facility.

(b) Motor pools, heating plants, parking lots, maintenance sheds, highways, bridges, sewers, fishponds, fishways, service facilities at state parks and highway rest areas and similar nonarchitectural structures or improvements.

[1977 c.848 §2; 1989 c.978 §1; 1995 c.732 §1]

Note: 276.073 to 276.090 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.075 - Public policy of acquiring works of art for state buildings.

[1975 c.472 §1]

Note: See note under 276.073.



Section 276.080 - One percent of moneys for construction or alteration of state buildings to be used for acquisition of art works; use in other state buildings.

(2) When it would not be appropriate to place works of art in a given structure, the funds authorized in subsection (1) of this section shall be expended to acquire works of art for placement in other buildings under the control of the contracting agency.

[1975 c.472 §2; 1977 c.848 §3]

Note: See note under 276.073.



Section 276.090 - State agencies to determine art work acquisitions; title to art works in name of state; administrative expenses and maintenance.

(2) Of the amount determined to be available for a state building under subsection (1) of this section, a portion may be assessed by the Arts Program of the Oregon Business Development Department and used to reimburse the program for costs incurred under ORS 276.073 to 276.090 as administrative expenses or as expenses for maintaining the works of art acquired. No more than 10 percent of the amount available for a state building may be assessed under this subsection.

(3) Title to works of art acquired pursuant to ORS 276.073 to 276.090 vests with the contracting agency in the name of the state. The agencies designated by this section may lend works of art between public buildings whenever in their judgment the loan will be to the benefit of the citizens of this state. However, the works of art shall be returned to the contracting agency at its request.

[1975 c.472 §3; 1977 c.848 §4; 1993 c.209 §19; 2003 c.796 §§7,8; 2005 c.217 §16]

Note: See note under 276.073.



Section 276.093 - Definitions for ORS 276.093 to 276.098, 276.135, 276.431 and 276.435.

(1) "Commercial activities" includes, but is not limited to, restaurants, food stores, craft stores, dry goods stores and display facilities.

(2) "Cultural activities" includes, but is not limited to, film, dramatic, dance and musical presentations, fine arts exhibits, studios and public meeting places, whether or not used by persons, firms or organizations intending to make a profit.

(3) "Director" means the Director of the Oregon Department of Administrative Services.

(4) "Educational activities" includes, but is not limited to, libraries, schools, child care facilities, laboratories and lecture and demonstration facilities.

(5) "Historical, architectural or cultural significance" includes, but is not limited to, buildings listed or eligible to be listed on the National Register of Historic Places under section 101 of the National Historic Preservation Act of October 15, 1966 (16 U.S.C. 470a).

(6) "Recreational activities" includes, but is not limited to, gymnasiums and related facilities.

(7) "State building" means all state buildings under the control of the Oregon Department of Administrative Services.

(8) "Unit of local government" means any city or county, or other political subdivision of the state.

[1977 c.599 §1; 1993 c.500 §19; 1995 c.278 §31]

Note: 276.093 to 276.098 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.094 - Public policy for state buildings.

[1977 c.599 §2]

Note: See note under 276.093.



Section 276.095 - Use of buildings by state and public.

(1) Acquire or lease and utilize space in suitable buildings of historical, architectural or cultural significance, unless use of such space would not prove feasible and prudent compared with available alternatives, taking into consideration the purposes of ORS 276.093 to 276.098, 276.135, 276.431 and 276.435;

(2) Provide and maintain space, facilities and activities to the extent practicable that encourage public access to and stimulate public pedestrian traffic around, into and through state buildings, permitting cooperative improvements to and uses of the area between the building and the street, thereby complementing and supplementing commercial, cultural, educational and recreational resources in the neighborhood of state buildings;

(3) Encourage the location of compatible commercial, cultural, educational and recreational facilities and activities within or near state buildings; and

(4) Encourage multipurpose public use of state buildings for the benefit of children and community activities, including commercial, cultural, educational and recreational use of such buildings, providing such use would not be disruptive to state government.

[1977 c.599 §3; 1999 c.387 §1]

Note: See note under 276.093.



Section 276.096 - Consultation with certain agencies, officers and groups; cooperation with State Historic Preservation Officer.

(2) Whenever the director undertakes a review of state building needs within a geographical area, the director shall request the cooperation of the state historic preservation officer to identify an existing building within the geographical areas that is of historical, architectural or cultural significance and that is suitable, whether or not in need of repair, alteration or addition, for acquisition or purchase to meet the building needs of state government.

[1977 c.599 §4; 1993 c.209 §20; 2001 c.104 §85; 2003 c.796 §§9,10; 2005 c.217 §17; 2009 c.896 §9]

Note: See note under 276.093.



Section 276.097 - Public access to state offices.

[1977 c.599 §5]

Note: See note under 276.093.



Section 276.098 - Standards for development of state buildings and grounds.

(1) Adopt standards for the development of state buildings and grounds, including but not limited to landscaping requirements, setback requirements, lot coverage limitations, building height and bulk limitations, and requirements for the protection of the community environment;

(2) Develop a template for area plans for use by state agencies that own real property; and

(3) Require state agencies to develop area plans and periodically update the plans.

[2005 c.217 §9]

Note: See note under 276.093.



Section 276.102 - Acceptance of donations for state executive residence.

(2) The department, on behalf of the State of Oregon, may accept gifts, grants or donations from public or private sources, including gifts of real or personal property, for the purpose specified in subsection (1) of this section. The department shall deposit moneys received under this section in the account established in subsection (1) of this section.

[1967 c.615 §1; 1987 c.702 §1; 2003 c.796 §§11,12; 2005 c.217 §§18,19]



Section 276.104



Section 276.106 - Use of Oregon products.

[1967 c.615 §3; 1987 c.702 §2; 2003 c.796 §§13,14; 2005 c.217 §§20,21]



Section 276.108



Section 276.110 - Definitions for ORS 276.013, 276.015 and 276.110 to 276.137.

(1) "Cost of acquisition" includes the costs of sites, plans, specifications, architects’ fees, interest on investments of the investing funds and all other costs related to the erection and equipping of office buildings or to the purchase, alteration, repair and equipping of buildings for office purposes.

(2) "Investing agency" means the board, commission, department or other agency whose funds are defined as investment funds in ORS 293.701.

(3) "Investing funds" means those funds enumerated in ORS 293.701 (2), when invested pursuant to ORS 276.013, 276.015 and 276.110 to 276.137.

(4) "Office building" means any building in the State of Oregon acquired under ORS 276.013, 276.015 and 276.110 to 276.137, by appropriation therefor, or as otherwise provided by law, to provide centralized office quarters for state agencies and may include parking, storage, motor pool and service facilities.

(5) "State Treasurer" means the State Treasurer in the capacity of investment officer for the Oregon Investment Council.

[1957 c.727 §1; 1959 c.157 §5; 1967 c.335 §27; 1969 c.199 §24; 1969 c.706 §29; 1977 c.598 §7]



Section 276.112 - Authority to repay certain loans and to manage Salem office buildings.

(1) Use moneys in the Oregon Department of Administrative Services Operating Fund to repay loans made from investing funds to acquire buildings under ORS 276.013, 276.015 and 276.110 to 276.137 before July 1, 1969.

(2) Alter, repair and equip buildings acquired for office buildings under ORS 276.013, 276.015 and 276.110 to 276.137 before July 1, 1969.

[1957 c.727 §2; 1967 c.419 §26; 1969 c.199 §25; 1969 c.706 §30]



Section 276.113



Section 276.114



Section 276.116



Section 276.118 - Policy concerning location and manner of construction of buildings.

(1) Structural function and utility of the building.

(2) Access by the public.

(3) Resale value of the building.

(4) Compliance with the public policy of the state as declared in ORS 276.426.

[1957 c.727 §13; 1977 c.598 §8]



Section 276.120 - Building and site as investment of investing fund; title or leasehold interest of investing fund.

[1957 c.727 §6; 1975 c.104 §1]



Section 276.122 - Assistance, grants, donations or gifts from United States and others; disposition.

(1) Accept financial assistance and grants, either in the form of land, leasehold interests, money or labor, from the United States, State of Oregon, or any of its agencies subject to the conditions imposed thereon, regardless of any conflicting state law and may accept any grant or donation of land, leasehold interest, money or other valuable property made by others. Unless enjoined by the terms of the grant or donation, the department may convert the same into money and all moneys so obtained shall be credited to the State Capital Construction Account; and

(2) Enter into agreements and joint ventures with the United States, other political subdivisions or other state agencies to accomplish these purposes.

[1957 c.727 §3; 1969 c.706 §33; 1977 c.598 §9]



Section 276.124



Section 276.126



Section 276.128 - Fire and other insurance.

[1957 c.727 §11; 1977 c.720 §1; 1985 c.731 §26]



Section 276.130



Section 276.132



Section 276.134



Section 276.135 - Renting space to public agencies and private citizens.

[See 276.134]



Section 276.136



Section 276.137 - Title to buildings.

[1969 c.706 §32; 1975 c.104 §2; 1977 c.598 §11]



Section 276.138



Section 276.142



Section 276.144



Section 276.146



Section 276.148



Section 276.150



Section 276.152



Section 276.154



Section 276.156



Section 276.157



Section 276.158



Section 276.159



Section 276.160



Section 276.162



Section 276.164



Section 276.166



Section 276.175

TRANSFER OF VACANT FACILITIES TO



Section 276.180 - Transfer of certain buildings, grounds and facilities when vacated; operation; maintenance.

[1973 c.772 §6; 1974 c.71 §1; 1975 c.104 §4; 1987 c.320 §152; 1993 c.500 §20; 2001 c.900 §50; 2009 c.595 §194]



Section 276.185



Section 276.190



Section 276.210 - Definition for ORS 276.210 to 276.228.

[Amended by 1969 c.199 §31]



Section 276.212 - Department may establish and operate heat, light, communication and power systems.

(a) Steam heating systems, power systems, machines, engines and equipment, with necessary transmission poles and lines, pipes or conduits for the purpose of generating and furnishing steam heat, electric energy, current, light, heat and power for the public buildings and grounds.

(b) Systems for the purpose of transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested.

(2) The department may do all things necessary for:

(a) The delivery of steam heat, electrical current, energy, light, heat and power to the public buildings and grounds.

(b) The transmitting and receiving of messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested.

[Amended by 1969 c.199 §32]



Section 276.214 - Acquiring land, buildings and structures; eminent domain procedure.

(a) The land, buildings and structures deemed necessary, suitable or expedient for carrying out the provisions of ORS 276.212.

(b) The easements or rights of way, within or outside of any city or town, necessary for the construction, operation, maintenance or repair of underground conduits, pipes, transmission poles and wires.

(2) The Oregon Department of Administrative Services shall have the power of eminent domain for the purpose of acquiring any property necessary for carrying out the provisions of ORS 276.212. The action or proceeding shall be brought in the name of the State of Oregon in the circuit court of the proper county in this state. The procedure shall be that provided by law for the condemnation of real property or other property for the use of the public by the state or a subdivision of the state. The Oregon Department of Administrative Services may take immediate possession of the property, or the use of the property, required by the state for the purposes of ORS 276.212 by depositing with the clerk of the court the sum of money that the court, on five days’ notice to the adverse party, deems adequate to secure the owner of the property sought to be taken.



Section 276.216 - Erecting and constructing buildings and structures.



Section 276.218 - Acquiring machines and equipment; terms; pledging operating funds.

(2) The rate of interest on the principal of the purchase cost and the terms and conditions for repayment shall be as determined by the department. The department may pledge, on behalf of the State of Oregon, for the retirement of such indebtedness, such reasonable sums from operating appropriations or service charges as is required for:

(a) The purchase or securing of steam heat, electrical current or energy from private persons or corporations for light, heat and power for any such public buildings.

(b) Transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of any or all business of the state or in which the state is interested.

(3) The department may make installment payments on such contracts on such purchase price. Such obligations shall not be deemed a general indebtedness of the state, but shall be payable out of appropriations made or provided for the operation and maintenance of such public buildings. In the case of telecommunications systems and all related equipment, repayment may be from service charges paid by agencies for the operation of the systems.

[Amended by 1969 c.199 §33; 1983 c.424 §2]



Section 276.220 - Payment of cost of real and personal property.

[Amended by 1969 c.199 §34]



Section 276.222 - Contracting to purchase services and use facilities.

(1) Contract with any person for the furnishing of heat, light, power, telephone, telegraph or radio, or either or all thereof, for any of the purposes mentioned in ORS 276.210 to 276.228.

(2) Enter into any necessary contract or agreement with any person for the exclusive use, joint use or common use of any facilities, structures or equipment needful, convenient or necessary to enable the state to carry out any of the provisions of ORS 276.210 to 276.228.



Section 276.224 - Charges for providing heat, light, communication, power facilities; transfer from appropriations to revolving fund.

[Amended by 1969 c.199 §35; 2005 c.755 §8]



Section 276.226 - Acceptance of federal funds; contracts with United States or its agencies.

(1) Accept on behalf of the State of Oregon from the United States or any of its agencies such funds as may be made available to this state for any of the purposes contemplated by ORS 276.210 to 276.228.

(2) Enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, not contrary to the laws of this state.



Section 276.227 - Statewide planning process; public review process for capital projects; advisory board; state property database; maintenance plans.

(2) The Oregon Department of Administrative Services shall establish a statewide planning process that evaluates the needs of the state’s facilities, provides comparative information on the condition of the state’s facilities, establishes guidelines and standards for acquiring, managing and maintaining state facilities and provides financing and budgeting strategies to allocate resources to facilities’ needs.

(3)(a) The Director of the Oregon Department of Administrative Services shall establish a public review process for the proposed capital projects of all state agencies. To assist in this review, the director shall establish a Capital Projects Advisory Board consisting of seven members. Five members shall be public members knowledgeable about construction, facilities management and maintenance issues. Two members may be state employees. The director shall appoint the chairperson of the board.

(b) The director, in consultation with the board, may request that agencies submit updated long-range facility plans and funding strategies that reflect changes in technology and priorities. The director may ask the board to report on and make recommendations related to long-range plans, the condition of facilities, maintenance schedules, funding strategies and options for new facilities. The director may seek recommendations from the board regarding the needs of existing facilities, funding strategies and long-term facility goals.

(c) The review process may be applicable to capital projects meeting the definition of major construction/acquisition in the Governor’s budget and to significant leases.

(d) For each state agency proposing a capital project, the review process may include an examination of the following:

(A) The effectiveness of asset protection, including maintenance, repair and other activities;

(B) The effectiveness of space utilization, including an inventory of existing occupied and unoccupied building space;

(C) The advisability of lease, purchase or other funding strategies;

(D) The condition of existing occupied and unoccupied building space;

(E) Appropriate technology;

(F) The agency’s mission and long-range facilities plans; and

(G) For new facilities, expansions and additions, the ability of the agency to maintain and operate all of the agency’s facilities in a cost-effective manner.

(e) The review process shall ensure that capital project decisions are approached in a cost-effective manner after considering all reasonable alternatives.

(f) With assistance from the board, the department shall provide recommendations and information to the Governor and the Legislative Assembly on the construction, leasing and facilities management issues of state government.

(4) The department shall establish and maintain a central database of information on state-owned property of all state agencies, including land, buildings, infrastructure, improvements and leases. This database shall include an inventory of state-owned facilities as well as descriptive and technical information.

(5) State agencies shall establish and implement long-range maintenance and management plans for facilities for which this state is responsible to ensure that facilities are maintained in good repair and that the useful lives of facilities are maximized. For each new facility, a maintenance and management plan appropriate to the use and useful life of the facility shall be developed and implemented.

(6) The department may engage in cooperative projects with local government.

(7) The provisions of this section do not apply to public universities listed in ORS 352.002, the Oregon Health and Science University or a community college as defined in ORS 341.005.

[1993 c.724 §17; 1997 c.571 §1; 2011 c.637 §85]

Note: 276.227 was added to and made a part of ORS chapter 276 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 276.228 - Approval of claims.



Section 276.229 - Four-year major construction budgets for state agencies; maintenance plans and budgets; application to certain agencies.

(2) State agencies shall include the biennial costs associated with maintenance, major repairs or building alterations in their regular budget presentation to the Legislative Assembly. Agencies shall include in their budget presentations short-term and long-term plans to reduce or eliminate any existing backlog of deferred maintenance.

(3) The provisions of this section do not apply to public universities listed in ORS 352.002, the Oregon Health and Science University, or a community college as defined in ORS 341.005.

[1997 c.571 §3; 2011 c.637 §86]



Section 276.230



Section 276.232



Section 276.234 - Providing water and water power for public buildings and institutions.

(2) As used in this section, "public buildings and grounds" means the public buildings and grounds and works that are, from time to time, created by law and come within the jurisdiction of the department and the other state buildings now or hereafter located at or near the seat of government.

[Amended by 1953 c.259 §2; 1969 c.199 §36]



Section 276.236 - Department may acquire land, water and water rights, watercourses, franchises and privileges.



Section 276.238 - Purchase of land, water and water rights, watercourses, franchises and privileges.



Section 276.240 - Eminent domain procedure; possession of property; rental value.

(2) When it appears that the Oregon Department of Administrative Services has offered the defendant, before commencing the action, an amount equal to or greater than that assessed by the jury, the state shall recover its costs and disbursements from the defendant.

(3) If condemnation proceedings are commenced, the department may, at the date of the commencement of the proceedings, take immediate possession of the real property, water and water rights, and watercourses and privileges mentioned in ORS 276.236, or of so much of any or either thereof as may be necessary for the uses of the state, and continue in the possession and have and enjoy the use thereof during the pendency of the condemnation proceedings and until the final determination of the condemnation proceeding, including an appeal to the Court of Appeals if appeal is taken. The reasonable rental value for such time shall be assessed by the jury, if the case is tried before a jury, otherwise by the court. The defendant owner shall have judgment for such reasonable rental value, regardless of whether the condemnation proceedings are finally decided for or against the department. Such reasonable rental value shall be included in the general damages allowed by the court or jury.

[Amended by 1979 c.562 §11]



Section 276.242 - Proceedings in name of state; pleadings; conveyances and contracts.

[Amended by 1969 c.199 §37; 1979 c.284 §129]



Section 276.244 - Powers of department.

(1) Go upon lands or premises in the manner provided by ORS 35.220 to make surveys and to make estimates of cost.

(2) From time to time, purchase, lease, contract for or condemn any property, land, water or water rights, franchises and privileges.

(3) Construct canals, flumes, ditches and pipelines for conveying waters and reservoirs for the storage of waters.

(4) Repair, improve and enlarge any plants, property or property rights, ditches, flumes and pipelines which may be acquired or constructed under the authority conferred by ORS 276.234 to 276.244.

(5) Use such measures and employ such persons as, in the opinion of the department, may be proper and suitable to carry out the provisions of ORS 276.234 to 276.244.

[Amended by 2003 c.477 §14]



Section 276.246 - Repair, replacement and reconstruction of buildings, appliances, fixtures and furniture damaged by fire.

[Amended by 1953 c.259 §3]



Section 276.248 - Water pipes and supply; entry to place and repair pipes; damages for use of land.

(a) Enter upon the lands through which they desire to conduct their pipes for the purpose of providing water supplies and lay the pipes underground.

(b) Enter at all times upon such lands for the purpose of keeping the water line in repair and do all things to that end.

(2) If damages are claimed for the use of such lands and the parties cannot agree as to the amount of compensation to be paid, they may proceed in the manner provided by law for railroad companies to procure right of way.



Section 276.250 - Agreement with City of Salem for water and fire protection.

[Amended by 1969 c.199 §38]



Section 276.252 - Sewage system for state institutions and departments.

[Amended by 1969 c.199 §39]



Section 276.255 - Devices or facilities to deliver electricity for motor vehicles; location on state agency premises; restrictions; indemnification and insurance; pricing.

(a) Locate, on premises the state agency owns or controls, devices or facilities that the state agency installs, or has installed, specifically to deliver electricity to the public for motor vehicles that use electricity for propulsion; and

(b) Contract with a vendor that will distribute, dispense or otherwise make available electricity from devices or facilities described in paragraph (a) of this subsection.

(2)(a) The Oregon Department of Administrative Services may install or have installed devices or facilities described in subsection (1)(a) of this section at not more than 10 locations during a biennium.

(b) A state agency other than the department may install or have installed devices or facilities described in subsection (1)(a) of this section at not more than five locations during a biennium.

(c) Notwithstanding paragraphs (a) and (b) of this subsection, a state agency may install or have installed devices or facilities described in subsection (1)(a) of this section at more than the number of locations specified in paragraph (a) or (b) of this subsection if the state agency obtains a grant to support the installations at each additional location.

(3) A state agency that contracts with a vendor under subsection (1) of this section shall require in the contract that the vendor:

(a) Indemnify the state agency against any claim related to or arising out of the vendor’s operations on premises that the state agency owns or controls; and

(b) Obtain a policy of liability insurance in an amount sufficient to pay foreseeable claims that relate to or arise out of the vendor’s operations, name the state agency as an insured party in the policy and maintain coverage under the policy during the term of the contract and for two years after the contract term expires.

(4) A state agency may by order establish and adjust prices for using devices or facilities described in subsection (1)(a) of this section that are located on premises the state agency owns or controls. The state agency shall set the price for using the devices or facilities at a level that does not:

(a) Subsidize the operations of a private entity or the cost of electricity to the public; or

(b) Substantially exceed the costs to the state agency of making the electricity available to the public.

[2013 c.526 §1]

Note: 276.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.260



Section 276.265 - Apprenticeship programs; state agency as training agent.

(2) For purposes of this section:

(a) "Apprenticeable occupation" has the meaning defined in ORS 660.010.

(b) "Employing five or more persons" means the employment of five or more persons at any time during the current or immediately prior fiscal year; provided, however, that a public agency may petition the State Apprenticeship and Training Council for exemption from the requirements of this section on the grounds that the public agency’s circumstances have so changed since the immediately prior fiscal year as to make application of this section contrary to the interests of current or potential apprentices.

(c) "Improvement or maintenance, not including routine maintenance" means construction, reconstruction and major renovation of or to and painting of public facilities and includes the remodeling, alteration and emergency repair of buildings, other structures, real property, highways and roads. "Improvement or maintenance, not including routine maintenance" does not include minor alteration, ordinary repair or maintenance necessary in order to preserve a public facility.

(d) "Public agency" means the State of Oregon or any political subdivision thereof or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter.

(e) "Public facility" means the works, buildings and grounds owned, leased or rented by a public agency and which are situated within the State of Oregon, and shall include any such works, buildings or grounds governed, managed or administered by the Oregon Department of Administrative Services.

[1991 c.897 §2]



Section 276.280 - Definitions for ORS 276.285.

(1) "Construction" means the building, installation or assembly of a new facility; the addition, expansion, alteration, conversion or replacement of an existing facility; or the relocation of a facility from one location to another. "Construction" includes the installation of equipment made a part of the facility and related site preparation.

(2) "Facility" means a building, structure, utility and other support systems, or other improvement upon real property.

(3) "Improvement" means additions to buildings, structures or other facilities that are intended to be permanent.

(4) "Maintenance" means activities to keep facilities in an efficient operating condition and that do not add to the value or extend the economic life of the facilities.

(5) "Operations" means activities to run and use a facility for its purpose.

(6) "Real property" means land and all buildings, structures and improvements thereon. "Real property" includes fixtures erected on, above or under the land, and includes landscaping, crops, fencing and other support elements.

(7) "Repair" means work done to restore worn or damaged real property or facilities to normal operating condition.

(8) "Replace" means to exchange or substitute a facility component for another component performing the same function at the same or higher level of performance or economy and in compliance with then current building code requirements.

[1995 c.452 §9]



Section 276.285 - Maintenance, preservation and development of state-owned property; dedicated accounts; rental program.

(2) Any state agency that owns and operates real property or facilities is authorized to establish a separate dedicated account in the State Treasury for the purpose of paying the expenses of constructing, operating, maintaining, repairing, replacing, equipping, improving, acquiring and disposing of such real property and facilities. All moneys in an account established pursuant to this subsection are appropriated continuously to the agency for the purposes described in this subsection. All interest earned on moneys in the account shall be retained in and credited to the account.

(3) Any state agency that owns or operates real property or facilities may establish a rental program for the purpose of recovering and paying for the costs, including debt service, of constructing, operating, maintaining, repairing, replacing, equipping, improving and disposing of real property and facilities consistent with the statutory authority of the state agency. All revenues from such rental programs shall be deposited in the account established pursuant to subsection (2) of this section.

(4) Whenever a state agency that owns and operates real property and facilities, and that has an established account under subsection (2) of this section sells or leases real property, the proceeds from the sale or lease shall be credited to the account established pursuant to subsection (2) of this section, unless disposition of the proceeds is otherwise provided by law.

(5) If a state agency that owns and operates real property and facilities has other statutory authority to provide funding for real property and facility operation and management, the agency may use that authority in lieu of or in addition to the provisions of this section.

(6) When a state agency establishes an account pursuant to subsection (2) of this section, the agency shall provide a report of the revenues to and expenditures from the account as part of its budget submission to the Governor and the Legislative Assembly under ORS chapter 291. The establishment by state agencies of rental rates for real property or facilities pursuant to this section shall be on a biennial basis as part of the budget development process, but modification of the rates may be made during the interim between legislative sessions after a report to the Emergency Board of the proposed rate modification. [1995 c.452 §10]

Note: Legislative Counsel has substituted "chapter 452, Oregon Laws 1995," for the words "this Act" in section 10, chapter 452, Oregon Laws 1995, compiled as 276.285. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Note: Sections 6 to 8, chapter 66, Oregon Laws 2014, provide:

Sec. 6. West Coast Infrastructure Exchange. The Legislative Assembly finds that:

(1) The West Coast Infrastructure Exchange is a resource that will increase the feasibility for vital infrastructure projects at a time when existing public facilities need renewal and new investments are imperative to maintain and improve economic competitiveness to support jobs and families.

(2) Limitations in available financing and the high cost of infrastructure mean new tools are necessary. The West Coast Infrastructure Exchange will help by reducing costs through strong management, partnering with innovators in other regions and helping units of government to connect with private capital. Target infrastructure investment opportunities include, but are not limited to, energy transmission and efficiency, water storage capacity, municipal water systems and wastewater management.

(3) The West Coast Infrastructure Exchange also will offer a forum to strengthen ties and help align interests among government, community, investment and nonprofit stakeholders in the western states. [2014 c.66 §6]

Sec. 7. Section 6 of this 2014 Act is repealed on January 2, 2019. [2014 c.66 §7]

Sec. 8. The Governor and State Treasurer shall each name an equal number of appointees to represent Oregon in the West Coast Infrastructure Exchange.

[2014 c.66 §8]



Section 276.385 - Rentals for buildings other than State Capitol or Supreme Court Building.

(a) To pay the expenses of operating, maintaining and insuring and paying depreciation on the buildings controlled and managed by the department;

(b) To construct, improve, repair, equip and furnish additional buildings, structures and other projects for state government, and to purchase or improve sites therefor; and

(c) To provide amounts necessary to repay indebtedness, and the interest thereon, incurred to construct, improve, repair, equip and furnish buildings, structures and other projects for state government.

(2) The Oregon Department of Administrative Services shall negotiate with the Department of Transportation and other state agencies who own, operate or control state buildings to determine a fair rental rate when such facilities are to be used by other than the owning agency.

(3) Except in the case of the State Transportation Building and such other buildings owned or controlled by other state agencies, all rentals under this section shall be credited to the Oregon Department of Administrative Services Operating Fund. Rentals for the State Transportation Building, and such other state-owned buildings, are credited to the appropriate state fund for the purposes of that fund.

[1969 c.706 §10; 1977 c.116 §4; 1977 c.598 §12; 1993 c.500 §21; 2005 c.755 §9]



Section 276.390 - Submission of rent schedule to Emergency Board or Joint Interim Committee on Ways and Means; appropriations to cover rental costs; rent schedule for State Capitol and Supreme Court Building.

(2) The Emergency Board or the Joint Interim Committee on Ways and Means shall recommend to the next odd-numbered year regular session of the Legislative Assembly a schedule of rentals for each biennium with respect to the State Capitol and the Supreme Court Building.

[1969 c.706 §11; 1977 c.598 §13; 2011 c.545 §36; 2012 c.107 §7]



Section 276.410 - Assignment of quarters to officers and state agencies.

(2) Adequate quarters in a state office building, or in some other building in the City of Salem owned or leased by the state, shall be assigned for all elected state officers and the administrative heads of all state agencies to the extent feasible as space becomes available.

(3) In carrying out the responsibilities authorized in this section, the department may acquire and hold office space necessary to meet identified space needs, including such costs as are incurred by the department to assure availability of office space, and shall assure conformity with statewide management objectives and fiscal policies, including the development of space utilization standards.

(4) In carrying out its duties under subsection (3) of this section, the department shall allocate and collect from state agencies the costs for vacancies experienced in acquiring such space.

[Amended by 1967 c.419 §62; 1977 c.598 §14; 1981 c.492 §1; 1993 c.500 §22]



Section 276.412 - Payment of rent by state agencies.

(2) Moneys so collected shall be deposited in the Oregon Department of Administrative Services Operating Fund.

(3) This section applies to quarters occupied by the Department of State Lands and to quarters leased with option to purchase or under installment purchase agreement under ORS 276.429 (1).

[Amended by 1959 c.289 §1; 1967 c.33 §2; 1967 c.454 §95; 1969 c.199 §40; 1969 c.706 §55; 1977 c.598 §15; 1981 c.491 §2; 2005 c.755 §10]



Section 276.414



Section 276.416



Section 276.418



Section 276.420 - "Office quarters" defined; department may enter into leases and rental agreements on behalf of certain agencies.

(2) Where any agency does not have authority by law to enter into a lease or rental agreement for office quarters, the Oregon Department of Administrative Services shall have authority, with the approval of the agency, to enter into a lease or rental agreement on behalf of the agency.

[Amended by 1977 c.598 §16]



Section 276.422



Section 276.424 - Joint leases.

[Amended by 1977 c.598 §17]



Section 276.426 - Location of leased office quarters of state agencies to be centralized.

(2) Any state agency renting or leasing office quarters in any city or community shall, wherever feasible, rent or lease quarters in the same building in which are situated the office quarters of one or more other state agencies or in a building in close proximity thereto.

[Amended by 1977 c.598 §18]



Section 276.428 - Approval and supervision of leases and rental agreements; ordering changes in location of offices of state agencies.

(2) The Oregon Department of Administrative Services shall exercise supervisory authority over all leases or rental agreements for office quarters for all state agencies. Any such agency shall make such changes in the location of its office quarters in any city or community as are ordered by the Oregon Department of Administrative Services, upon a determination by said department that the relocation will be in the best interests of the state, and will improve public access or services, reduce rentals or be to the advantage of the general public. In order to accomplish any change of location so ordered, any outstanding lease or rental agreement shall be terminated at the earliest date possible under the terms of the lease or agreement.

[Amended by 1969 c.199 §41; 1977 c.598 §19]



Section 276.429 - Leases; lease option purchase; cost policy; report to legislative review agency.

(2) The costs to the department incurred for the purpose of making such office space ready for occupancy, including professional services, remodeling, equipment acquisition and other similar costs paid to others or incurred by the department, may be advanced out of the Oregon Department of Administrative Services Operating Fund. The fund shall be reimbursed for costs so advanced from charges paid to the department by the agency leasing the space as a tenant. Where more than one agency occupies the space, the charges shall be assessed and collected from the agencies in the manner determined by the department.

(3) Immediately following each monthly rental period, the department shall bill each state agency occupying office quarters leased under subsection (1) of this section, a sum equal to such part of the total amount required for the rent of such quarters as the rental value of the space occupied by each of the state agencies bears to the whole amount of the rental value of such space so leased by the state. Such sums and rental values shall be determined by the department. Moneys collected therefor shall be placed in the Oregon Department of Administrative Services Operating Fund established in ORS 283.076 and used for the payment of the rental and operating expenses of such office quarters.

(4) Prior to entering into any lease purchase or installment purchase agreement or before exercising any purchase option in agreements made under subsection (1) of this section, the department shall report to the legislative review agency established in ORS 291.371. However, the department shall not enter into any lease purchase or installment purchase agreement in excess of $100,000 under any provision of law other than ORS 283.085 to 283.092.

(5) The title to properties acquired through lease-purchase options authorized in subsection (1) of this section shall vest automatically in the Oregon Department of Administrative Services in the name of the state. Properties so acquired shall be operated as office buildings as provided in ORS 276.004.

[1953 c.591 §1; 1955 c.243 §1; 1965 c.385 §1; 1969 c.199 §42; 1969 c.706 §56; 1977 c.598 §20; 1981 c.106 §13; 1981 c.491 §3; 1981 c.492 §2; 1985 c.276 §3; 1991 c.642 §3; 2005 c.755 §11; 2007 c.783 §90]



Section 276.430



Section 276.431 - Rentals and leases for commercial, cultural, educational or recreational activities.

(2) The director may enter into leases of space in state buildings with persons, firms and organizations engaged in commercial, cultural, educational or recreational activities for terms not to exceed five years. The rental rate for the space shall be equivalent to the prevailing commercial rate for comparable space devoted to a similar purpose in the vicinity of the state building notwithstanding the cost to the state government of making such space available for such activities. Such leases may be negotiated without competitive bid, subject to rules adopted by the director, and shall contain terms and conditions necessary to protect the public interest.

(3) The moneys collected under this section shall be deposited in the Oregon Department of Administrative Services Operating Fund.

[See 276.430; 1983 c.690 §1; 1993 c.500 §23; 2005 c.755 §12]



Section 276.435 - Renting space in branch office buildings to public agencies and private citizens.

[See 276.162; 1993 c.500 §24; 2005 c.755 §13]



Section 276.440 - Renting space to public agencies and private citizens; use for meetings.

(a) Rent space not needed or available to state agencies in order of priority first to other public agencies then to private citizens.

(b) Rent space designated for public use to private concessions, when such use will not interfere with the orderly conduct of state business and is consistent with the public interest.

(c) Permit the occasional use of any unoccupied or vacant room or space by persons or organizations for conventions, assemblies or other public meetings.

(2) The Director of the Oregon Department of Administrative Services may fix and collect a rental sufficient to defray the cost of janitor service and other expenses, including debt service. Receipts from rentals of space permitted under subsection (1) of this section shall be placed in the Oregon Department of Administrative Services Operating Fund and are continuously appropriated for the purposes of that fund.

[1977 c.598 §26]



Section 276.510



Section 276.512



Section 276.514



Section 276.516



Section 276.518



Section 276.520



Section 276.522



Section 276.524



Section 276.528



Section 276.530



Section 276.532



Section 276.534



Section 276.536



Section 276.538



Section 276.540



Section 276.542



Section 276.544



Section 276.546



Section 276.548



Section 276.550



Section 276.552



Section 276.554



Section 276.556



Section 276.558



Section 276.560



Section 276.562



Section 276.564



Section 276.565



Section 276.566



Section 276.567



Section 276.569



Section 276.570



Section 276.575 - Computation of rent schedules; collection of rents.

(2) Rents attributable to any state agency, including the Employment Department, occupying space in such office building shall be computed in amounts sufficient to liquidate the sums advanced under section 7, chapter 528, Oregon Laws 1971, by July 1, 2002, with interest thereon.

(3) Rent collections for such buildings shall be handled as provided in ORS 276.412.

[1971 c.528 §8]



Section 276.580 - Additional payment by occupants for maintenance and service charges.

[1971 c.528 §9]



Section 276.585 - Assignment of excess space; rental and additional charges.

[1971 c.528 §10; 1977 c.598 §22]

Note: Legislative Counsel has substituted "chapter 528, Oregon Laws 1971," for the words "this Act" in section 10, chapter 528, Oregon Laws 1971, compiled as 276.585. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.



Section 276.587 - Control through State Court Administrator; contract for operation.

(2) The State Court Administrator may enter into a contract with the Oregon Department of Administrative Services to provide for insurance, operating, maintenance and security services for the Supreme Court Building.

[1981 c.132 §1]



Section 276.590



Section 276.591 - Parking policy.

(1) That each state agency that owns or controls through direct lease, lease purchase or installment purchase agreement grounds or facilities used for parking shall regulate their use and impose on users, whether or not state employees, equitable charges consistent with the state policy for such parking.

(2) That use of alternative modes of transportation be encouraged.

(3) That traffic congestion and energy waste be minimized.

(4) That charges for use of grounds and facilities used for parking be established in a manner which recognizes the agency’s cost to provide such facilities, local market conditions for commercial or other paid parking and community standards; and does not cause community hardship or eliminate the demand for state provided parking. However, the charges imposed shall not produce revenues in excess of amounts required to operate, maintain and improve the grounds and facilities, to cover required depreciation and debt service expenditures, to offset any revenues lost through the provision of car or van pool incentive rates under ORS 276.601, and to provide reasonable funds for alternative modes of transportation and capital development. Pricing policy should also discourage the use of single occupant vehicles and recognize the desirability and degree of quality of the parking.

[1981 c.591 §1; 1989 c.990 §1]



Section 276.592 - Taxation of parking facilities used by private individuals.

[Formerly 276.564; 1981 c.591 §5]



Section 276.594 - Management of grounds and parking structures or facilities in capitol area; exemptions and limitations; fees; rules.

(a) Manage those grounds and parking structures or facilities located in the capitol area of the City of Salem that the state owns or that any state agency leases or is acquiring through lease purchase or installment purchase agreement; and

(b) Determine the conditions under which such grounds and parking structures or facilities may be used.

(2) The grounds and parking structures or facilities described in subsection (1) of this section include those located either adjacent to, on or in close proximity to, though not necessarily contiguous to, leased office quarters defined in ORS 276.420, the Supreme Court Building, the buildings, properties or parking structures described in ORS 276.004 and those grounds the state owns by and through the department that are adjacent to the installations and facilities located in the area described in ORS 276.054.

(3) This section does not apply to the State Capitol, to the parking facilities located in the garage of the State Capitol, to the area immediately north of the State Capitol but south of and separated from Court Street by a traffic island, painted markings or other traffic control devices or to the area immediately south of the State Capitol but north of and separated from State Street by a traffic island, painted markings or other traffic control devices.

(4) The department may not exercise the authority described in this section over grounds and parking structures or facilities located outside the capitol area in the City of Salem that the state owns or that another state agency leases or is acquiring through lease purchase or installment purchase.

(5) Based upon its findings, the department shall adopt rules for parking motor vehicles or for other transportation uses of the grounds and parking structures or facilities described in subsection (1) of this section. Notice of the rules shall be given by appropriate signs posted on the grounds and in the parking structures or facilities. In adopting the rules, the department shall consider the state policy stated in ORS 276.591.

(6) The department may lease portions of the grounds and parking structures or facilities described in subsection (1) of this section for parking motor vehicles and for other transportation uses as it determines are appropriate. However, in such leasing, priority shall first be given to the needs of state officers and employees.

(7) The department shall furnish a space without charge to each statewide elective officer, except those with offices in the State Capitol, and shall designate certain spaces, either free or metered, for use by persons transacting business in state offices. The department may also provide free parking for employees with disabilities who have been issued a disabled person parking permit by the Department of Transportation and who require the use of their vehicle in traveling to and from work. Any spaces not required for leasing to state officers and employees, or for other authorized purposes, may be leased to other persons.

(8) The department shall retain receipts obtained under this section, except that the department may return to the appropriate agency any net receipts obtained from any parking structures or facilities that are located in the capitol area in the City of Salem and that the state owns or that any agency other than the department leases or is acquiring through lease purchase or installment purchase agreement.

(9) As used in this section, "capitol area" has the meaning given that term in ORS 276.010.

[1977 c.598 §25; 1981 c.591 §2; 1989 c.224 §38; 1991 c.67 §67; 2005 c.217 §22; 2007 c.70 §60; 2007 c.175 §2]



Section 276.595 - Operation of facilities under control of agencies other than department; rules.

(2) Based upon its findings, the state agency shall adopt rules for parking of motor vehicles or other transportation uses of such grounds and facilities for which it is responsible under subsection (1) of this section. Notice of the rules shall be given by appropriate signs posted on the grounds and in the facilities. In adopting the rules, the state agency shall consider the state policy stated in ORS 276.591.

(3) The state agency may lease portions of the facilities and grounds described in subsection (1) of this section for the parking of motor vehicles and other transportation uses as it determines is appropriate. However, in such leasing, priority shall first be given to the needs of state officers and employees. The agency shall designate certain spaces, either free or metered, for use by persons transacting business in state offices. The state agency may also provide free parking for employees with disabilities who have been issued a disabled person parking permit by the Department of Transportation and who require the use of their vehicle in traveling to and from work. Any spaces not required for leasing to state officers and employees, or for other authorized purposes, may be leased to other persons.

[1981 c.591 §3; 1989 c.224 §39; 1991 c.67 §68; 2007 c.70 §61]



Section 276.596



Section 276.598 - Car or van pools; rules.

(2) The department shall prescribe rules which:

(a) Define the use of state-owned motor vehicles which constitute use in the conduct of state business and distinguish such use from misappropriation for private use;

(b) Identify procedures for determining and collecting the appropriate charges from employees for the use of commute vehicles; and

(c) Identify procedures to be used in the operation of state-owned vehicles as commute vehicles in the state car pool or van pool programs authorized in subsection (1) of this section.

(3) The department may authorize other state agencies to use state-owned vehicles under the control of such agencies for the purposes set forth in subsection (1) of this section.

[1977 c.598 §25b; 1981 c.490 §5]



Section 276.601 - Base rate set by agencies; reductions and special fees; disposition of receipts.

(1) The base rate for leasing parking spaces described in ORS 276.594 and 276.595 shall be set by the agency responsible for leasing the space. However, the agency may apply a reduction schedule to the base rate, based upon the number of participating riders, to encourage the use of car pools or van pools.

(2) In order to qualify for the reduced fees authorized under subsection (1) of this section, car pool or van pool participants must register and have validated participation in a car pool or van pool.

(3) Notwithstanding subsection (1) of this section, the agency responsible for leasing the space to users may:

(a) Furnish parking spaces free or at reduced rates in designated areas for those employees participating in a program which encourages the use of parking spaces in noncongested areas or where conditions show no or a reduced market for paid parking;

(b) Establish fees in excess of the base rate where reserved parking is provided, space is leased to other than state employees and officers or for other than state purposes, or where debt service payments or the cost to provide the parking require a higher rate schedule;

(c) Establish fees less than the base rate where the agency determines that community hardship or significant reduction in demand for the parking is deemed likely to occur; and

(d) Establish special fees for the parking of motorcycles, bicycles and similar vehicles in state-controlled parking facilities.

(4) Except as otherwise provided by state or federal law, the receipts obtained under this section shall be retained by the state agency which owns, or controls through direct lease, lease purchase or installment purchase agreement, the grounds or facilities for which such receipts were collected.

[1981 c.591 §4]



Section 276.610 - State Building Fund.

[Amended by 1969 c.597 §51; 1987 c.320 §153; 2009 c.595 §195; 2013 c.768 §121; 2015 c.767 §77]



Section 276.612 - Determining buildings to be constructed, altered, repaired, furnished and equipped.

[Amended by 1969 c.597 §52; 1987 c.320 §154; 1991 c.703 §4; 1995 c.79 §94; 2009 c.595 §196; 2011 c.637 §87; 2013 c.768 §122; 2015 c.767 §78]



Section 276.614



Section 276.625 - Authority to acquire options; contingency; legislative review agency approval.

[1985 c.276 §2]



Section 276.710



Section 276.712



Section 276.714



Section 276.716



Section 276.718



Section 276.720



Section 276.722



Section 276.724



Section 276.726



Section 276.728



Section 276.730



Section 276.732 - Community houses in cities; constructing; financing; use.



Section 276.734 - Submission of issues to electors.



Section 276.736 - Levy of tax; sale of bonds; construction and maintenance of houses.

(1) Levy the tax or issue and sell bonds as directed by such vote, not to exceed the maximum amount authorized.

(2) Purchase a site and erect and thereafter maintain the community house.

(3) Adopt ordinances regulating and governing the use and occupancy of the community house.



Section 276.800



Section 276.805



Section 276.810



Section 276.815



Section 276.820



Section 276.825



Section 276.830



Section 276.840



Section 276.845



Section 276.850



Section 276.855



Section 276.860



Section 276.865



Section 276.870



Section 276.875



Section 276.880



Section 276.885



Section 276.890



Section 276.900 - Policy.

[1979 c.734 §1; 1989 c.556 §1; 2001 c.683 §1; 2008 c.26 §1]

Note: 276.900 to 276.915 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.905 - Definitions for ORS 276.900 to 276.915.

(1) "Alternative energy system" means an environmentally sound energy system that uses power derived from renewable resources including, but not limited to, the sun, wind, geothermal sources and heat recovery.

(2) "Authorized state agency" means a state agency, board, commission, department or division that is authorized to finance the construction, purchase or renovation of a facility that is or will be used by the State of Oregon.

(3) "Cost-effective" means that an energy resource, facility or conservation measure during its life cycle results in delivered power costs to the ultimate consumer no greater than the comparable incremental cost of the least cost alternative new energy resource, facility or conservation measure. Cost comparison shall include, but need not be limited to:

(a) Cost escalations and future availability of fuels;

(b) Waste disposal and decommissioning costs;

(c) Transmission and distribution costs;

(d) Geographic, climatic and other differences in the state; and

(e) Environmental impact.

(4) "Energy conservation measure" means a measure primarily designed to reduce the use of energy resources in a facility.

(5) "Energy consumption analysis" means the evaluation of all energy systems and components by demand and type of energy including the internal energy load imposed on a major facility by its occupants, equipment and components and the external energy load imposed on a major facility by the climatic conditions of its location. "Energy consumption analysis" includes, but is not limited to:

(a) The comparison of a range of alternatives that is likely to include all reasonable, cost-effective energy conservation measures and alternative energy systems;

(b) The simulation of each system over the entire range of operation of a major facility for a year’s operating period;

(c) The evaluation of energy consumption of component equipment in each system considering the operation of such components at other than full or rated outputs; and

(d) The consideration of alternative energy systems.

(6) "Energy savings performance contract" has the meaning given that term in ORS 279A.010.

(7) "Energy systems" means all utilities, including but not limited to heating, cooling, ventilation, lighting and the supply of domestic hot water.

(8) "Facility" means a building or other structure owned or controlled by an authorized state agency that is used or occupied by employees of the authorized state agency or that is used for conducting public business.

(9) "Major facility" means a facility that has 10,000 square feet or more of usable floor space.

(10) "Renovation" means an addition to, alteration of or repair of a facility that adds to or alters the facility’s energy systems, provided that the affected energy systems account for 50 percent or more of the facility’s total energy use.

[1979 c.734 §2; 1987 c.320 §155; 1989 c.556 §2; 2001 c.683 §2; 2008 c.26 §2]

Note: See note under 276.900.



Section 276.910 - Use of fuel cell power systems in state agency facilities; rules.

(2)(a) The State Department of Energy shall, in consultation with the Oregon Department of Administrative Services, adopt rules establishing criteria for the comparison of fuel cell power systems and other equipment options required by subsection (1) of this section.

(b) Criteria to be established under this subsection must address:

(A) The impact of emissions, including but not limited to nitrous oxide, sulfur oxide, carbon monoxide, carbon dioxide and particulates, from various equipment options, on the environment, regardless of whether the equipment is installed indoors or installed outdoors;

(B) Life cycle costs, including but not limited to acquisition costs, installation and commissioning costs, siting and permitting costs, maintenance costs and fueling and decommissioning costs; and

(C) The complexity of equipment options and any ancillary equipment.

[2009 c.748 §6]

Note: 276.910 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 276.915 - Energy design requirements; rules; fees; waiver.

(2) Whenever an authorized state agency determines that a major facility is to be constructed or renovated, the authorized state agency shall cause to be included in the design phase of the construction or renovation a provision that requires an energy consumption analysis to be prepared for the facility under the direction of a professional engineer or registered architect or under the direction of a person that is prequalified in accordance with this section. The authorized state agency and the State Department of Energy shall agree to the list of energy conservation measures and alternative energy systems that the energy consumption analysis will include. The energy consumption analysis and facility design shall be delivered to the State Department of Energy during the design development phase of the facility design. The State Department of Energy shall review the energy consumption analysis and forward its findings to the authorized state agency within 10 working days after receiving the energy consumption analysis, if practicable.

(3) The State Department of Energy, in consultation with authorized state agencies, shall adopt rules to carry out the provisions of ORS 276.900 to 276.915. These rules shall:

(a) Include a simplified and usable method for determining which energy conservation measures and alternative energy systems are cost-effective. The method shall reflect the energy costs of the utility serving the facility.

(b) Prescribe procedures for determining if a facility design incorporates all reasonable cost-effective energy conservation measures and alternative energy systems.

(c) Establish fees through which an authorized state agency will reimburse the State Department of Energy for the department’s review of energy consumption analyses and facility designs and the department’s reporting tasks. The fees imposed may not exceed 0.2 percent of the capital construction cost of the facility and must be included in the energy consumption analysis required in subsection (2) of this section. The State Department of Energy may provide for a waiver of fees and reviews if the authorized state agency demonstrates that the facility will be designed and constructed in a manner that incorporates only cost-effective energy conservation measures or in a manner that exceeds the energy conservation provisions of the state building code by 20 percent or more.

(d) Periodically define highly efficient facilities. A facility constructed or renovated after June 30, 2001, shall exceed the energy conservation provisions of the state building code by 20 percent or more, unless otherwise required by rules adopted under this section.

(e) Establish guidelines for implementing subsection (4) of this section.

(f) Establish guidelines for incorporating energy efficiency requirements into lease agreements of 10 or more years to be phased in as current lease agreements expire or as new lease agreements are entered into, allowing reasonable time for the owner to implement the requirements of this section.

(g) Establish criteria by which the State Department of Energy determines that a person is prequalified to perform work in accordance with this section.

(4) Before June 30, 2015, an authorized state agency shall reduce the total amount of energy the authorized state agency uses in the authorized state agency’s owned facilities by at least 20 percent from a baseline amount the State Department of Energy determines by rule based on usage in calendar year 2000.

(5) An authorized state agency shall report annually to the State Department of Energy concerning energy use in the authorized state agency’s facilities. The State Department of Energy shall specify by rule the form and content of and deadlines for the reports.

(6) An authorized state agency that fails to achieve and maintain a 20 percent reduction in energy use on and after June 30, 2015, shall submit biennial energy conservation plans to the State Department of Energy. The State Department of Energy shall specify by rule the form and content of and deadlines for the energy conservation plans.

(7) The State Department of Energy by rule may require mandatory prequalification as a condition for a person to submit a bid or proposal to perform the following work for an authorized state agency:

(a) Direct an energy consumption analysis for an authorized state agency under subsection (2) of this section, unless the person is a professional engineer or a registered architect;

(b) Enter into an energy savings performance contract; or

(c) Perform energy audits, building commissioning, monitoring and verification services and other services related to the operation and management of a facility’s energy systems, except for architectural, engineering, photogrammetric mapping, transportation planning or land surveying services as defined in ORS 279C.100.

(8) The State Department of Energy may recover from authorized state agencies the costs associated with administering the provisions of this section, including costs associated with adopting rules, maintaining a state energy use database and prequalifying a person under this section.

(9) The State Department of Energy and the Oregon Department of Administrative Services shall jointly prepare a biennial report summarizing the progress toward achieving the goals of this section. The biennial report shall be made available to the public.

[1979 c.734 §3; 1989 c.556 §3; 1995 c.551 §18; 2001 c.683 §3; 2008 c.26 §3; 2009 c.259 §24; 2011 c.458 §7; 2013 c.196 §19; 2015 c.767 §79]

Note: See note under 276.900.



Section 276.990 - Penalties.

(2) Any agency or officer of the state having authority to regulate parking may enter into agreements or contracts with any county, city or political subdivision under such terms as the agency or officer considers advisable to prosecute violations of subsection (1) of this section.

(3) Any person who in any way intentionally or maliciously damages or obstructs any water line of the public buildings and grounds or state institution or in any way contaminates or renders the water impure or injurious is guilty of a misdemeanor and shall, upon conviction, be punished as provided in ORS 431.990 for violation of the statutes enumerated therein.

[Amended by 1967 c.450 §4; 1969 c.199 §47; 1973 c.663 §1; 1977 c.50 §1; 1977 c.598 §27; 1999 c.1051 §170]






Chapter 278 - INSURANCE FOR PUBLIC BODIES

Section 278.005 - Definitions.

(1) "Actuarially sound" means funding and insurance sufficient to pay those losses and their related costs which are known or are projected by the Oregon Department of Administrative Services from analyses of claims, loss experience and risk factors.

(2) "Components" of the Insurance Fund means accounts created by the department within the Insurance Fund to provide specific coverages and administer the duties of this chapter.

(3) "Data" means information previously converted to language or symbols in a form which can be directly read by the information processing equipment.

(4) "Department" means the Oregon Department of Administrative Services.

(5) "Engineering specifications" means those records which provide detailed documentation of the construction, wiring, arrangement and related engineering details of the information processing equipment.

(6) "Media" means all active information processing material including all forms of data, program material and related engineering specifications employed in the agency’s information processing operation except property which the agency elects not to cover.

(7) "Participating local public body" and "public body" mean any public body other than the state which has elected to participate in the Insurance Fund under ORS 30.282.

(8) "Personal property" means tangible personal property owned, leased, controlled or possessed by a state agency and includes all chattels and moveables, such as merchandise, furniture, goods, livestock, vehicles, aircraft, moveable machinery, moveable tools, moveable equipment, general operating supplies and media. "Personal property" does not include cash, currency or negotiable papers and securities and similar property which may be excluded by policy of the department.

(9) "Program material" means stored data used to direct the information processing equipment as to which input or memory to use, how to use it, and the type of results to obtain, including any diagrams or other records which can be used to reproduce such instructions.

(10) "Property" means real and personal property as defined in this section, and any other property under the control of the state in which the state has an insurable interest as determined by the department.

(11) "Real property" means the land and all buildings, structures, improvements, machinery, equipment or fixtures erected on, above or under the land the title of which is vested in the State of Oregon, or is under the control of the state through a lease purchase agreement, installment purchase, mortgage or lien. "Real property" does not include any paving, roadways, tunnels, bridges, bike paths, sidewalks and other related improvements which may be excluded by policy of the department.

(12) "State agency" or "agency" means each state branch, institution, department, board, commission or activity of whatever nature.

(13) "Vessel" means a boat, ship, craft or structure made to float or travel upon the water which may or may not be powered by a marine engine.

[1961 c.448 §2; 1975 c.609 §21; 1977 c.428 §2; 1981 c.109 §6; 1985 c.731 §7; 1989 c.40 §1; 1993 c.500 §25]



Section 278.010



Section 278.011 - State agencies to supply information on property; appraised value determined.

[1953 c.581 §9; 1957 c.385 §1; 1961 c.448 §3; 1965 c.140 §1; 1969 c.670 §5; 1981 c.109 §7; 1991 c.566 §1]



Section 278.020



Section 278.022 - Coverage of vessels.

[1961 c.448 §11; 1965 c.140 §2; 1969 c.670 §6; 1975 c.609 §22; 1982 s.s.1 c.28 §2; 1985 c.731 §9; 1991 c.566 §2]



Section 278.025



Section 278.030



Section 278.035



Section 278.040



Section 278.043



Section 278.047



Section 278.050 - Restoring lost, damaged or destroyed property; exceptions; use of fund for other purposes; deductibles.

(2) Any amounts received by an agency from the Insurance Fund may be applied for purposes other than the restoration of the property destroyed provided such use is approved by the department, the Legislative Administration Committee or the State Court Administrator, as appropriate, and further, in the event the amount received from the Insurance Fund exceeds $50,000, approval must also be received from the Legislative Assembly if in session, or the Emergency Board if during the interim. If the restoration of any property designated in ORS 278.011 that is lost, damaged, or destroyed by any covered peril is not required, the cost of razing the property may be paid out of the Insurance Fund. Any amounts approved on claims for use in rebuilding or replacing real or personal property may be transferred to other agencies if approved by the department, the Legislative Administrator or the State Court Administrator, as appropriate. However, in the event that the amount exceeds $50,000, approval must also be secured from the Legislative Assembly if in session, or the Emergency Board if during the interim.

(3) The department may establish deductibles for certain perils or classes of property covered by the Insurance Fund. Payments from the fund to cover loss, damage or destruction shall be reduced by the deductible amount adopted by the department.

(4) The department shall draw warrants on the State Treasurer payable from the Insurance Fund for all claims required in carrying out the provisions of this chapter.

[Amended by 1953 c.581 §11; 1957 c.385 §2; 1961 c.448 §9; 1965 c.140 §3; 1969 c.670 §9; 1981 c.109 §10; 1985 c.731 §10; 1991 c.566 §3; 1993 c.500 §26]



Section 278.052 - Right of action against person responsible for loss; investigations.

(2) The department may conduct an investigation of a loss to determine whether legal action should be commenced. The department may administer oaths and examine witnesses in connection with its investigation. The State Fire Marshal and the Department of State Police and all state agencies covered under this chapter shall cooperate with the Oregon Department of Administrative Services in the investigation.

[1961 c.448 §12; 1985 c.731 §11; 1991 c.566 §4]



Section 278.054



Section 278.056



Section 278.060



Section 278.070



Section 278.075 - State agencies to supply information on media property; scope of coverage.

(2) If any media designated in subsection (1) of this section is damaged or destroyed by any covered peril, the department shall pay all extraordinary expenses related to replacement or re-creation of new or backup media out of the Insurance Fund in an amount not to exceed the appraised value established pursuant to this chapter. Such costs may include reproduction of media, temporary service and equipment rental costs, reinstallation, shipping and other related costs.

(3) Media coverage by the Insurance Fund does not include any loss of moneys because of the lack of any revenue producing function connected with the operation, nor does it cover any other costs of business interruption outside the direct expenses as outlined in subsection (2) of this section.

[1981 c.109 §23; 1985 c.731 §12; 1991 c.566 §5]



Section 278.080



Section 278.085



Section 278.090



Section 278.100



Section 278.105



Section 278.110



Section 278.115



Section 278.120 - Claims management; defense; authority of Attorney General; payment of judgment or settlement; rules.

(2) The department, through the Insurance Fund, shall pay reasonable defense expenditures for and indemnify liabilities of an officer, employee or agent of a court of this state who is a state officer, employee or agent that arise out of a mandamus proceeding brought against that person in the person’s official capacity.

(3) The authority granted to the department under subsection (1) of this section is subject to the authority of the Attorney General provided for under this section and under ORS 180.220.

(4) As used in this section, "state officer, employee or agent" includes the district attorney and deputy district attorneys, special prosecutors and law clerks of the office of district attorney who act in a prosecutorial capacity, but does not include any other employee of the office of district attorney or any employee of the justice or circuit court whose salary is paid wholly or in part by a county and who shall be considered an officer, agent or employee of the county.

[1975 c.609 §6; 1979 c.669 §1; 1981 c.109 §16; 1981 c.350 §3; 1985 c.731 §14; 1987 c.763 §2; 1993 c.515 §2]



Section 278.125 - Purchase of insurance; payment of premium; legislative approval of self-insurance plan.

(2) The premium for the insurance shall be paid from the Insurance Fund as either an administrative expense or charged to the benefiting state agency, agencies or participating local public bodies.

(3) The department may not implement any plan of self-insurance insuring any part of the liability of the state or its officers, employees or agents under ORS 30.260 to 30.300 until after the plan has been submitted to and approved by the Joint Committee on Ways and Means of the Legislative Assembly.

[1975 c.609 §7; 1981 c.109 §17; 1985 c.731 §15; 2012 c.107 §19]



Section 278.130 - Employment of staff assistance; payment for services by Attorney General.

[1975 c.609 §8; 1981 c.109 §18; 1985 c.731 §16; 1993 c.500 §27]



Section 278.135



Section 278.140



Section 278.145



Section 278.150 - Special Liability Revolving Fund; accounting for moneys disbursed.

(2) The department shall file at least once each month a verified voucher covering current disbursements from the Special Liability Revolving Fund. The voucher shall be accompanied by an itemized statement showing the names of the persons, firms or corporations to whom and the purposes for which the disbursements were made.

(3) Upon receipt of the voucher, the department shall draw a warrant on the State Treasury in favor of the department payable out of the Insurance Fund. The amount drawn shall be deposited in the Special Liability Revolving Fund and shall be for a sum sufficient only to replenish the Special Liability Revolving Fund.

[1981 c.109 §20; 1985 c.731 §17; 1989 c.966 §12; 1993 c.500 §28]

Note: 278.150 was added to and made a part of ORS chapter 278 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 278.200 - "Motor vehicle" defined for ORS 278.205 and 278.322.

[1979 c.842 §5; 1983 c.338 §905; 1985 c.16 §454; 1987 c.158 §37]



Section 278.205 - Certificates of insurance; coverage; personal injury protection benefits; rules.

(2) When issued on vehicles owned by local public bodies, such insurance shall also include uninsured motorist coverage and may include personal injury protection benefits and shall provide at least the minimum coverages and amounts set forth in ORS 742.500 to 742.542. However, at the request of a local public body, the department may provide uninsured motorist coverage or personal injury protection benefits for the motor vehicles owned by the local public body in amounts greater than those required under ORS 742.500 to 742.542.

(3) When issued on state-owned vehicles furnished for public use including, but not limited to, use authorized under ORS 276.598, such insurance shall include uninsured motorist coverage and personal injury protection benefits and shall provide at least the minimum coverages and amounts set forth in ORS 742.500 to 742.542.

(4) The department by rule may provide personal injury protection benefits in excess of those specified in this section.

[1979 c.842 §2; 1981 c.490 §2]



Section 278.210 - State has rights and duties of insurer.

[1979 c.842 §3]



Section 278.215 - Uninsured motorist coverage requirements.

(2) Any local public body, as defined in ORS 30.260, which establishes a self-insurance program under ORS 30.282 for or on account of the operation of motor vehicles within the local public body’s control, shall provide the uninsured motorist coverage required under ORS 742.500 to 742.504 and may provide the personal injury protection benefits required under ORS 742.518 to 742.542.

(3) The uninsured motorist coverage provided under this section shall be excess over any other collateral benefits to which an injured person is entitled, including, but not limited to, other uninsured motorist coverage, insurance benefits, governmental benefits or gratuitous benefits.

[1979 c.842 §4; 1981 c.490 §3; 1985 c.731 §19; 2005 c.175 §4]



Section 278.305



Section 278.315 - Liability insurance for county or private community care providers.

(2) Counties or private community care providers that have contracted with the authority to provide supervision, care, treatment or training of persons under the jurisdiction of the Psychiatric Security Review Board or the authority under ORS 161.315 to 161.351, and the officers and employees of those counties and providers, are not agents of the authority for the purposes of ORS 30.260 to 30.300.

[1993 c.43 §1; 2009 c.595 §197; 2011 c.708 §27]

Note: 278.315 and 278.320 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 278 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 278.320 - Application of government tort law to claims against private community care providers; liability for damages in excess of coverage.

[1993 c.43 §3]

Note: See note under 278.315.



Section 278.322 - Child care facility liability insurance coverage.

(a) A private child-caring agency if the agency:

(A) Is run by a private, nonprofit agency;

(B) Is licensed by the state; and

(C) Provides residential or psychiatric intensive day treatment services for children who have been placed in the care and custody of the state; or

(b) A child care facility as defined in ORS 329A.250.

(2) The insurance obtained under subsection (1) of this section may not cover theft or bodily injury and property damage arising out of operation of a motor vehicle by a child resident of the facility or agency.

[Formerly 30.880; 2005 c.798 §1]

Note: 278.322 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 278 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 278.405 - Department to manage risk management and insurance programs; rules.

(1) To provide all insurance coverages including coverage of related legal expenses required by law, requisitioned by individual agencies, or which the department determines necessary or desirable for the efficient operation of state government, including but not limited to casualty insurance, property insurance, workers’ compensation insurance and surety insurance.

(2) To purchase insurance policies, develop and administer self-insurance programs, or any combinations thereof, as may be in the best interest of the state in carrying out the authorities granted in subsection (1) of this section.

(3) To consolidate and combine state insurance coverages.

(4) To purchase such risk management, actuarial and other professional services as may be required.

(5) To provide technical services in risk management and insurance to state agencies.

(6) To adopt rules and policies governing the administration of the state’s insurance and risk management activities and to carry into full force and effect the provisions of this chapter, ORS 30.260 to 30.290, 278.322 and 655.505 to 655.555. The department, by rule or policy, may determine the Insurance Fund’s contribution to the cost of defense, settlements and judgments in actions or proceedings. The department may condition payment of all or part of any loss covered by the Insurance Fund on compliance with the rules and policies adopted under this chapter.

[1985 c.731 §2; 1991 c.566 §6]



Section 278.415 - Department authorization of agency insurance purchases; exceptions.

(2) This section does not apply to:

(a) Professional liability insurance acquired under ORS 9.080 (2);

(b) Insurance for employee benefits; or

(c) Loan cancellation life insurance procured by the Department of Veterans’ Affairs under ORS 407.465.

[1985 c.731 §3; 2009 c.29 §2]



Section 278.425 - Insurance Fund; uses.

(2) The Insurance Fund shall be administratively separated to assure individual accountability of the state and local public body liability insurance programs under ORS 30.282 and 278.125 to 278.215 and the state property insurance program under this chapter.

(3) All moneys arising from the operation of this section and ORS 278.405, 278.415 and 278.435 and the provisions of this chapter and ORS 30.260 to 30.300 and 278.322 shall be set aside by the State Treasurer and credited to the Insurance Fund. The moneys in the Insurance Fund are continuously appropriated to the Oregon Department of Administrative Services to administer the provisions of this chapter and ORS 30.260 to 30.300 and 278.322.

[1985 c.731 §4; 1989 c.966 §13]



Section 278.435 - Fund to operate on actuarially sound basis; apportionment; assessment; advances; repayment.

(2) The Oregon Department of Administrative Services may apportion to and collect from each state agency, officer, board or commission or any participating local public body, its contribution as determined by the department to purchase insurance or administer self-insurance programs, including administrative expenses, for coverages authorized by this chapter.

(3) The apportionment shall be based, to the extent possible, upon the factors which reflect the relative risk and loss experience of each state agency, officer, board or commission or participating local public body.

(4) The department may assess a state agency, officer, board or commission the cost of providing specific risk management services requested by a state agency, officer, board or commission.

(5) In any year when the moneys in the Insurance Fund are not sufficient to keep the fund or any of its components actuarially sound and to make all payments required in carrying out the provisions of this chapter, funds may be advanced from other funds in the State Treasury under the provisions of ORS 293.205 to 293.225. Prior to any advance to the Insurance Fund under the provisions of ORS 293.205 to 293.225, approval shall be obtained from the Joint Ways and Means Committee of the Legislative Assembly, if the Legislative Assembly is in session, or the Emergency Board.

(6) Moneys advanced to the Insurance Fund as provided in this section shall be repaid from the Insurance Fund in annual installments, with interest as provided in ORS 293.220. The amount of the installments shall be fixed by the department at such amount as can be reasonably expected to liquidate the indebtedness of the Insurance Fund in not more than 10 years.

(7) In order to assure that the moneys advanced to the Insurance Fund are repaid as specified in subsection (6) of this section, the department may make such assessments to state agencies or participating local public bodies or their legal successors.

[1985 c.731 §5; 1989 c.40 §2]



Section 278.990






Chapter 279 - Public Contracting - Miscellaneous Provisions

Section 279.005



Section 279.007



Section 279.008



Section 279.009



Section 279.010



Section 279.011



Section 279.012



Section 279.013



Section 279.014



Section 279.015



Section 279.016



Section 279.017



Section 279.018



Section 279.019



Section 279.020



Section 279.021



Section 279.022



Section 279.023



Section 279.024



Section 279.025



Section 279.026



Section 279.027



Section 279.028



Section 279.029



Section 279.030



Section 279.031



Section 279.032



Section 279.033



Section 279.034



Section 279.035



Section 279.036



Section 279.037



Section 279.038



Section 279.039



Section 279.040



Section 279.041



Section 279.042



Section 279.043



Section 279.044



Section 279.045



Section 279.046



Section 279.047



Section 279.048



Section 279.049



Section 279.050



Section 279.051



Section 279.052



Section 279.053



Section 279.054



Section 279.055



Section 279.056



Section 279.057



Section 279.058



Section 279.059



Section 279.060



Section 279.061



Section 279.063



Section 279.065



Section 279.067



Section 279.070



Section 279.073



Section 279.075



Section 279.080



Section 279.085



Section 279.090



Section 279.095



Section 279.101



Section 279.103



Section 279.106



Section 279.111



Section 279.116



Section 279.310



Section 279.312



Section 279.313



Section 279.314



Section 279.315



Section 279.316



Section 279.318



Section 279.319



Section 279.320



Section 279.321



Section 279.322



Section 279.323



Section 279.324



Section 279.326



Section 279.328



Section 279.330



Section 279.332



Section 279.333



Section 279.334



Section 279.335



Section 279.336



Section 279.338



Section 279.340



Section 279.342



Section 279.344



Section 279.346



Section 279.348



Section 279.349



Section 279.350



Section 279.352



Section 279.354



Section 279.355



Section 279.356



Section 279.357



Section 279.358



Section 279.359



Section 279.360



Section 279.361



Section 279.362



Section 279.363



Section 279.365



Section 279.370



Section 279.375



Section 279.380



Section 279.400



Section 279.410



Section 279.420



Section 279.430



Section 279.435



Section 279.445



Section 279.502



Section 279.510



Section 279.512



Section 279.514



Section 279.515



Section 279.516



Section 279.518



Section 279.520



Section 279.522



Section 279.524



Section 279.526



Section 279.528



Section 279.530



Section 279.532



Section 279.534



Section 279.536



Section 279.538



Section 279.540



Section 279.542



Section 279.544



Section 279.545



Section 279.550



Section 279.555



Section 279.560



Section 279.562



Section 279.565



Section 279.567



Section 279.570



Section 279.573



Section 279.575



Section 279.580



Section 279.585



Section 279.590



Section 279.595



Section 279.605



Section 279.610



Section 279.612



Section 279.614



Section 279.615



Section 279.616



Section 279.617



Section 279.618



Section 279.620



Section 279.621



Section 279.622



Section 279.624



Section 279.625



Section 279.626



Section 279.628



Section 279.630



Section 279.635



Section 279.640



Section 279.645



Section 279.650



Section 279.710



Section 279.711



Section 279.712



Section 279.714



Section 279.716



Section 279.717



Section 279.718



Section 279.720



Section 279.722



Section 279.723



Section 279.724



Section 279.725



Section 279.726



Section 279.727



Section 279.728



Section 279.729



Section 279.730



Section 279.731



Section 279.732

[Renumbered 279.723]



Section 279.733



Section 279.734



Section 279.735



Section 279.736



Section 279.737



Section 279.738

[Renumbered 279.727]



Section 279.739



Section 279.740



Section 279.742



Section 279.744



Section 279.746



Section 279.748



Section 279.791



Section 279.795



Section 279.800



Section 279.805



Section 279.810



Section 279.812



Section 279.814



Section 279.816



Section 279.818



Section 279.820



Section 279.822



Section 279.824



Section 279.826



Section 279.828



Section 279.830



Section 279.831



Section 279.833



Section 279.835 - Definitions for ORS 279.835 to 279.855.

(1) "Department" means the Oregon Department of Administrative Services.

(2) "Direct labor" includes all work required for preparation, processing and packing, but not supervision, administration, inspection and shipping.

(3) "Individual with a disability" means an individual who, because of the nature of disabilities, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

(4) "Public agency" or "public contracting agency" means any agency of the State of Oregon or any political subdivision thereof authorized by law to enter into public contracts and any public body created by intergovernmental agreement.

(5) "Qualified nonprofit agency for individuals with disabilities" means a nonprofit activity center or rehabilitation facility:

(a) Organized under the laws of the United States or of this state and operated in the interest of individuals with disabilities, and the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

(b) That complies with any applicable occupational health and safety standard required by the laws of the United States or of this state; and

(c) That in the manufacture of products and in the provision of services, whether or not the products or services are procured under ORS 279.835 to 279.855, during the fiscal year employs individuals with disabilities for not less than 75 percent of the work hours of direct labor required for the manufacture or provision of the products or services.

[1977 c.304 §3; 1983 c.690 §17; 1989 c.224 §42; 1991 c.93 §1; 1993 c.500 §34; 2001 c.104 §96; 2003 c.794 §229b; 2007 c.70 §62]



Section 279.840 - Purpose.

[1977 c.304 §2; 1989 c.224 §43; 2003 c.794 §229c; 2007 c.70 §63]



Section 279.845 - Duties of Oregon Department of Administrative Services; prices for products and services of nonprofit agency for individuals with disabilities; sources of products and services; rules.

(a) Determine the price of all products manufactured and services offered for sale to the various public agencies by any qualified nonprofit agency for individuals with disabilities. The price shall recover for the workshops the cost of raw materials, labor, overhead, delivery costs and a margin held in reserve for inventory and equipment replacement;

(b) To revise such prices from time to time in accordance with changing cost factors; and

(c) To make such rules regarding specifications, time of delivery and other relevant matters of procedure as shall be necessary to carry out the purposes of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335.

(2) The department shall establish and publish a list of sources or potential sources of products produced by any qualified nonprofit agency for individuals with disabilities and the services provided by any such agency, which the department determines are suitable for procurement by public agencies pursuant to ORS 279.835 to 279.855, 279A.025 (4) and 279C.335. This procurement list and revisions thereof shall be distributed to all public purchasing officers.

(3) The department may not delegate any duty imposed under this section to any person or public agency outside of the department.

[1977 c.304 §4; 1989 c.224 §44; 2003 c.794 §229d; 2007 c.70 §64]



Section 279.850 - Procurement of product or service; agreements for procurement; exceptions; preferences.

(b) A public agency may procure a product or service that is on the procurement list described in paragraph (a) of this subsection from a person other than a qualified nonprofit agency for individuals with disabilities if:

(A) All of the qualified nonprofit agencies for individuals with disabilities on the procurement list that applies to the public agency have a record in the previous three years of repeatedly violating, or are not now in compliance with, applicable local ordinances or resolutions that govern labor standards; and

(B) The person, for a period of 90 days after the person enters into an agreement with the public agency, offers to employ the employees of a qualified nonprofit agency for individuals with disabilities from which the public agency would have procured the product or service but for the failure of the qualified nonprofit agency for individuals with disabilities to comply with an applicable local ordinance or resolution that governs labor standards.

(c) If a public agency may choose to procure a product or service from more than one qualified nonprofit agency for individuals with disabilities, the public agency may give a preference to the qualified nonprofit agency for individuals with disabilities that best demonstrates that the qualified nonprofit agency for individuals with disabilities:

(A) Complies with all applicable local ordinances and resolutions that govern labor standards; and

(B) Provides wages, health care benefits, alternative dispute resolution services and pension or other retirement arrangements that, in the aggregate, are better than the average package of wages, health care benefits, alternative dispute resolution services and pension or other retirement arrangements that private employers provide to employees that perform the same or similar job duties:

(i) In the same industry in which the qualified nonprofit agency for individuals with disabilities engages; and

(ii) In the county in which the qualified nonprofit agency for individuals with disabilities will deliver the product or perform the service.

(2)(a) A public agency may require in any agreement with a qualified nonprofit agency for individuals with disabilities under ORS 279.835 to 279.855 that the qualified nonprofit agency for individuals with disabilities comply with applicable local ordinances or resolutions that govern labor standards.

(b) A public agency may disqualify a qualified nonprofit agency for individuals with disabilities from entering into an agreement with the public agency under ORS 279.835 to 279.855 for a period of three years if the public agency:

(A) Determines that the qualified nonprofit agency for individuals with disabilities repeatedly violated local ordinances or resolutions that govern labor standards during the term of an agreement with the public agency under ORS 279.835 to 279.855; or

(B) Finds that the qualified nonprofit agency for individuals with disabilities has a record in the previous three years of repeatedly violating applicable local ordinances or resolutions that govern labor standards.

(3) In furthering the purposes of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335, the Legislative Assembly intends that the department, public agencies and qualified nonprofit agencies for individuals with disabilities cooperate closely. The department on behalf of public agencies and qualified nonprofit agencies for individuals with disabilities may enter into contractual agreements, cooperative working relationships or other arrangements that are necessary to effectively coordinate and efficiently realize the objectives of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335 and any other law that governs a procurement of products or services.

[1977 c.304 §5; 1989 c.224 §45; 2003 c.794 §229e; 2007 c.70 §65; 2015 c.526 §3]



Section 279.853 - Conditions required in contract for services with successor qualified nonprofit agency for individuals with disabilities.

[2015 c.526 §2]



Section 279.855 - Entities that may obtain goods and services through Oregon Department of Administrative Services.

(1) Qualified nonprofit agencies for individuals with disabilities participating in the program set forth in ORS 279.835 to 279.855, 279A.025 (4) and 279C.335.

(2) Residential programs when under contract with the Department of Human Services to provide services to youth in the custody of the state.

(3) Public benefit corporations, as defined in ORS 65.001, that provide public services either under contract with a state agency, as defined in ORS 171.133, or under contract with a unit of local government, as defined in ORS 190.003, that funds the contract, in whole or in part, with state funds.

[1977 c.304 §7; 1989 c.224 §46; 1991 c.419 §1; 2001 c.900 §51; 2003 c.794 §229f; 2007 c.70 §66]



Section 279.990






Chapter 279A - Public Contracting - General Provisions

Section 279A.005 - Short title.

[2003 c.794 §1]



Section 279A.010 - Definitions for Public Contracting Code.

(a) "Bidder" means a person that submits a bid in response to an invitation to bid.

(b) "Contracting agency" means a public body authorized by law to conduct a procurement. "Contracting agency" includes, but is not limited to, the Director of the Oregon Department of Administrative Services and any person authorized by a contracting agency to conduct a procurement on the contracting agency’s behalf. "Contracting agency" does not include the judicial department or the legislative department.

(c) "Days" means calendar days.

(d) "Department" means the Oregon Department of Administrative Services.

(e) "Director" means the Director of the Oregon Department of Administrative Services or a person designated by the director to carry out the authority of the director under the Public Contracting Code.

(f) "Emergency" means circumstances that:

(A) Could not have been reasonably foreseen;

(B) Create a substantial risk of loss, damage or interruption of services or a substantial threat to property, public health, welfare or safety; and

(C) Require prompt execution of a contract to remedy the condition.

(g) "Energy savings performance contract" means a public contract between a contracting agency and a qualified energy service company for the identification, evaluation, recommendation, design and construction of energy conservation measures, including a design-build contract, that guarantee energy savings or performance.

(h) "Executive department" has the meaning given that term in ORS 174.112.

(i) "Goods" includes supplies, equipment, materials, personal property, including any tangible, intangible and intellectual property and rights and licenses in relation thereto, and combinations of any of the items identified in this paragraph.

(j) "Goods and services" or "goods or services" includes combinations of any of the items identified in the definitions of "goods" and "services."

(k)(A) "Grant" means:

(i) An agreement under which a contracting agency receives moneys, property or other assistance, including but not limited to federal assistance that is characterized as a grant by federal law or regulations, loans, loan guarantees, credit enhancements, gifts, bequests, commodities or other assets, from a grantor for the purpose of supporting or stimulating a program or activity of the contracting agency and in which no substantial involvement by the grantor is anticipated in the program or activity other than involvement associated with monitoring compliance with the grant conditions; or

(ii) An agreement under which a contracting agency provides moneys, property or other assistance, including but not limited to federal assistance that is characterized as a grant by federal law or regulations, loans, loan guarantees, credit enhancements, gifts, bequests, commodities or other assets, to a recipient for the purpose of supporting or stimulating a program or activity of the recipient and in which no substantial involvement by the contracting agency is anticipated in the program or activity other than involvement associated with monitoring compliance with the grant conditions.

(B) "Grant" does not include a public contract for a public improvement, for public works, as defined in ORS 279C.800, or for emergency work, minor alterations or ordinary repair or maintenance necessary to preserve a public improvement, when under the public contract a contracting agency pays, in consideration for contract performance intended to realize or to support the realization of the purposes for which grant funds were provided to the contracting agency, moneys that the contracting agency has received under a grant.

(L) "Industrial oil" means any compressor, turbine or bearing oil, hydraulic oil, metal-working oil or refrigeration oil.

(m) "Judicial department" has the meaning given that term in ORS 174.113.

(n) "Legislative department" has the meaning given that term in ORS 174.114.

(o) "Local contract review board" means a local contract review board described in ORS 279A.060.

(p) "Local contracting agency" means a local government or special government body authorized by law to conduct a procurement. "Local contracting agency" includes any person authorized by a local contracting agency to conduct a procurement on behalf of the local contracting agency.

(q) "Local government" has the meaning given that term in ORS 174.116.

(r) "Lowest responsible bidder" means the lowest bidder who:

(A) Has substantially complied with all prescribed public contracting procedures and requirements;

(B) Has met the standards of responsibility set forth in ORS 279B.110 or 279C.375;

(C) Has not been debarred or disqualified by the contracting agency under ORS 279B.130 or 279C.440; and

(D) If the advertised contract is a public improvement contract, is not on the list created by the Construction Contractors Board under ORS 701.227.

(s) "Lubricating oil" means any oil intended for use in an internal combustion crankcase, transmission, gearbox or differential or an automobile, bus, truck, vessel, plane, train, heavy equipment or machinery powered by an internal combustion engine.

(t) "Person" means a natural person capable of being legally bound, a sole proprietorship, a corporation, a partnership, a limited liability company or partnership, a limited partnership, a for-profit or nonprofit unincorporated association, a business trust, two or more persons having a joint or common economic interest, any other person with legal capacity to contract or a public body.

(u) "Post-consumer waste" means a finished material that would normally be disposed of as solid waste, having completed its life cycle as a consumer item. "Post-consumer waste" does not include manufacturing waste.

(v) "Price agreement" means a public contract for the procurement of goods or services at a set price with:

(A) No guarantee of a minimum or maximum purchase; or

(B) An initial order or minimum purchase combined with a continuing contractor obligation to provide goods or services in which the contracting agency does not guarantee a minimum or maximum additional purchase.

(w) "Procurement" means the act of purchasing, leasing, renting or otherwise acquiring goods or services. "Procurement" includes each function and procedure undertaken or required to be undertaken by a contracting agency to enter into a public contract, administer a public contract and obtain the performance of a public contract under the Public Contracting Code.

(x) "Proposer" means a person that submits a proposal in response to a request for proposals.

(y) "Public body" has the meaning given that term in ORS 174.109.

(z) "Public contract" means a sale or other disposal, or a purchase, lease, rental or other acquisition, by a contracting agency of personal property, services, including personal services, public improvements, public works, minor alterations, or ordinary repair or maintenance necessary to preserve a public improvement. "Public contract" does not include grants.

(aa) "Public contracting" means procurement activities described in the Public Contracting Code relating to obtaining, modifying or administering public contracts or price agreements.

(bb) "Public Contracting Code" or "code" means ORS chapters 279A, 279B and 279C.

(cc) "Public improvement" means a project for construction, reconstruction or major renovation on real property by or for a contracting agency. "Public improvement" does not include:

(A) Projects for which no funds of a contracting agency are directly or indirectly used, except for participation that is incidental or related primarily to project design or inspection; or

(B) Emergency work, minor alteration, ordinary repair or maintenance necessary to preserve a public improvement.

(dd) "Public improvement contract" means a public contract for a public improvement. "Public improvement contract" does not include a public contract for emergency work, minor alterations, or ordinary repair or maintenance necessary to preserve a public improvement.

(ee) "Recycled material" means any material that would otherwise be a useless, unwanted or discarded material except for the fact that the material still has useful physical or chemical properties after serving a specific purpose and can, therefore, be reused or recycled.

(ff) "Recycled oil" means used oil that has been prepared for reuse as a petroleum product by refining, rerefining, reclaiming, reprocessing or other means, provided that the preparation or use is operationally safe, environmentally sound and complies with all laws and regulations.

(gg) "Recycled paper" means a paper product with not less than:

(A) Fifty percent of its fiber weight consisting of secondary waste materials; or

(B) Twenty-five percent of its fiber weight consisting of post-consumer waste.

(hh) "Recycled PETE" means post-consumer polyethylene terephthalate material.

(ii) "Recycled product" means all materials, goods and supplies, not less than 50 percent of the total weight of which consists of secondary and post-consumer waste with not less than 10 percent of its total weight consisting of post-consumer waste. "Recycled product" includes any product that could have been disposed of as solid waste, having completed its life cycle as a consumer item, but otherwise is refurbished for reuse without substantial alteration of the product’s form.

(jj) "Secondary waste materials" means fragments of products or finished products of a manufacturing process that has converted a virgin resource into a commodity of real economic value. "Secondary waste materials" includes post-consumer waste. "Secondary waste materials" does not include excess virgin resources of the manufacturing process. For paper, "secondary waste materials" does not include fibrous waste generated during the manufacturing process such as fibers recovered from waste water or trimmings of paper machine rolls, mill broke, wood slabs, chips, sawdust or other wood residue from a manufacturing process.

(kk) "Services" mean services other than personal services designated under ORS 279A.055, except that, for state contracting agencies with procurement authority under ORS 279A.050 or 279A.140, "services" includes personal services as designated by the state contracting agencies.

(LL) "Special government body" has the meaning given that term in ORS 174.117.

(mm) "State agency" means the executive department, except the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

(nn) "State contracting agency" means an executive department entity authorized by law to conduct a procurement.

(oo) "State government" has the meaning given that term in ORS 174.111.

(pp) "Used oil" has the meaning given that term in ORS 459A.555.

(qq) "Virgin oil" means oil that has been refined from crude oil and that has not been used or contaminated with impurities.

(2) Other definitions appearing in the Public Contracting Code and the sections in which they appear are:

(a) "Adequate"............................................... ORS 279C.305

(b) "Administering contracting

agency"...................................................... ORS 279A.200

(c) "Affirmative action"................................. ORS 279A.100

(d) "Architect"................................................ ORS 279C.100

(e) "Architectural,

engineering, photogram-

metric mapping,

transportation planning

or land surveying

services".................................................... ORS 279C.100

(f) "Bid documents"....................................... ORS 279C.400

(g) "Bidder".................................................... ORS 279B.415

(h) "Bids"........................................................ ORS 279C.400

(i) "Brand name"............................................ ORS 279B.405

(j) "Brand name or equal

specification"............................................. ORS 279B.200

(k) "Brand name

specification"............................................. ORS 279B.200

(L) "Class special

procurement"............................................. ORS 279B.085

(m) "Consultant".............................................. ORS 279C.115

(n) "Contract-specific

special procurement"................................. ORS 279B.085

(o) "Cooperative

procurement"............................................. ORS 279A.200

(p) "Cooperative procurement

group"........................................................ ORS 279A.200

(q) "Donee"..................................................... ORS 279A.250

(r) "Engineer"................................................. ORS 279C.100

(s) "Findings"................................................. ORS 279C.330

(t) "Fire protection

equipment"................................................ ORS 279A.190

(u) "Fringe benefits"....................................... ORS 279C.800

(v) "Funds of a public

agency"...................................................... ORS 279C.810

(w) "Good cause"............................................ ORS 279C.585

(x) "Good faith dispute"................................. ORS 279C.580

(y) "Goods".................................................... ORS 279B.115

(z) "Housing".................................................. ORS 279C.800

(aa) "Interstate cooperative

procurement"............................................. ORS 279A.200

(bb) "Invitation to bid"..................................... ORS 279B.005

and 279C.400

(cc) "Joint cooperative

procurement"............................................. ORS 279A.200

(dd) "Labor dispute"......................................... ORS 279C.650

(ee) "Land surveyor"........................................ ORS 279C.100

(ff) "Legally flawed"....................................... ORS 279B.405

(gg) "Locality".................................................. ORS 279C.800

(hh) "Nonprofit

organization"............................................. ORS 279C.810

(ii) "Nonresident bidder"................................ ORS 279A.120

(jj) "Not-for-profit

organization"............................................. ORS 279A.250

(kk) "Original contract".................................... ORS 279A.200

(LL) "Permissive cooperative

procurement"............................................. ORS 279A.200

(mm) "Person".................................................... ORS 279C.500

and 279C.815

(nn) "Personal services".................................... ORS 279C.100

(oo) "Photogrammetric

mapping"................................................... ORS 279C.100

(pp) "Photogrammetrist"................................... ORS 279C.100

(qq) "Prevailing rate of

wage"........................................................ ORS 279C.800

(rr) "Procurement

description"............................................... ORS 279B.005

(ss) "Property"................................................. ORS 279A.250

(tt) "Public agency"......................................... ORS 279C.800

(uu) "Public contract"....................................... ORS 279A.190

(vv) "Public works".......................................... ORS 279C.800

(ww) "Purchasing contracting

agency"...................................................... ORS 279A.200

(xx) "Regularly organized fire

department"............................................... ORS 279A.190

(yy) "Related services"..................................... ORS 279C.100

(zz) "Request for

proposals".................................................. ORS 279B.005

(aaa) "Resident bidder"..................................... ORS 279A.120

(bbb) "Responsible bidder"................................ ORS 279A.105

and 279B.005

(ccc) "Responsible

proposer"................................................... ORS 279B.005

(ddd) "Responsive bid"....................................... ORS 279B.005

(eee) "Responsive

proposal"................................................... ORS 279B.005

(fff) "Retainage"............................................... ORS 279C.550

(ggg) "Special

procurement"............................................. ORS 279B.085

(hhh) "Specification".......................................... ORS 279B.200

(iii) "State agency"........................................... ORS 279A.250

(jjj) "Substantial

completion"............................................... ORS 279C.465

(kkk) "Surplus property"..................................... ORS 279A.250

(LLL) "Transportation

planning services"...................................... ORS 279C.100

(mmm) "Unnecessarily

restrictive"................................................. ORS 279B.405

[2003 c.794 §2; 2003 c.794 §2a; 2005 c.22 §199; 2005 c.103 §1a; 2005 c.153 §2; 2005 c.360 §13; 2007 c.764 §1; 2011 c.458 §8]



Section 279A.015 - Policy.

(1) Simplify, clarify and modernize procurement practices so that they reflect the marketplace and industry standards.

(2) Instill public confidence through ethical and fair dealing, honesty and good faith on the part of government officials and those who do business with the government.

(3) Promote efficient use of state and local government resources, maximizing the economic investment in public contracting within this state.

(4) Clearly identify rules and policies that implement each of the legislatively mandated socioeconomic programs that overlay public contracting and accompany the expenditure of public funds.

(5) Allow impartial and open competition, protecting both the integrity of the public contracting process and the competitive nature of public procurement. In public procurement, as set out in ORS chapter 279B, meaningful competition may be obtained by evaluation of performance factors and other aspects of service and product quality, as well as pricing, in arriving at best value.

(6) Provide a public contracting structure that can take full advantage of evolving procurement methods as they emerge within various industries, while preserving competitive bidding as the standard for public improvement contracts unless otherwise exempted.

[2003 c.794 §3]



Section 279A.020 - Organization of Public Contracting Code.

(2) Except as provided in ORS 279C.320, public contracting involving public improvements and other construction services is subject to this chapter and ORS chapter 279C, but not ORS chapter 279B.

(3) Public contracting involving architects, engineers, photogrammetrists, transportation planners, land surveyors and related services is subject to this chapter and ORS chapter 279C, but not ORS chapter 279B.

(4) Except as provided in ORS 279C.320, all other public contracting is subject to this chapter and ORS 279B, but not ORS chapter 279C.

[2003 c.794 §4; 2005 c.103 §2; 2011 c.458 §9]



Section 279A.025 - Application of Public Contracting Code.

(2) The Public Contracting Code does not apply to:

(a) Contracts between a contracting agency and:

(A) Another contracting agency;

(B) The Oregon Health and Science University;

(C) A public university listed in ORS 352.002;

(D) The Oregon State Bar;

(E) A governmental body of another state;

(F) The federal government;

(G) An American Indian tribe or an agency of an American Indian tribe;

(H) A nation, or a governmental body in a nation, other than the United States; or

(I) An intergovernmental entity formed between or among:

(i) Governmental bodies of this or another state;

(ii) The federal government;

(iii) An American Indian tribe or an agency of an American Indian tribe;

(iv) A nation other than the United States; or

(v) A governmental body in a nation other than the United States;

(b) Agreements authorized by ORS chapter 190 or by a statute, charter provision, ordinance or other authority for establishing agreements between or among governmental bodies or agencies or tribal governing bodies or agencies;

(c) Insurance and service contracts as provided for under ORS 414.115, 414.125, 414.135 and 414.145 for purposes of source selection;

(d) Grants;

(e) Contracts for professional or expert witnesses or consultants to provide services or testimony relating to existing or potential litigation or legal matters in which a public body is or may become interested;

(f) Acquisitions or disposals of real property or interest in real property;

(g) Sole-source expenditures when rates are set by law or ordinance for purposes of source selection;

(h) Contracts for the procurement or distribution of textbooks;

(i) Procurements by a contracting agency from an Oregon Corrections Enterprises program;

(j) The procurement, transportation or distribution of distilled liquor, as defined in ORS 471.001, or the appointment of agents under ORS 471.750 by the Oregon Liquor Control Commission;

(k) Contracts entered into under ORS chapter 180 between the Attorney General and private counsel or special legal assistants;

(L) Contracts for the sale of timber from lands owned or managed by the State Board of Forestry and the State Forestry Department;

(m) Contracts for activities necessary or convenient for the sale of timber under paragraph (L) of this subsection, either separately from or in conjunction with contracts for the sale of timber, including but not limited to activities such as timber harvesting and sorting, transporting, gravel pit development or operation, and road construction, maintenance or improvement;

(n) Contracts for forest protection or forest related activities, as described in ORS 477.406, by the State Forester or the State Board of Forestry;

(o) Contracts entered into by the Housing and Community Services Department in exercising the department’s duties prescribed in ORS chapters 456 and 458, except that the department’s public contracting for goods and services is subject to ORS chapter 279B;

(p) Contracts entered into by the State Treasurer in exercising the powers of that office prescribed in ORS 178.010 to 178.100 and ORS chapters 286A, 287A, 289, 293, 294 and 295, including but not limited to investment contracts and agreements, banking services, clearing house services and collateralization agreements, bond documents, certificates of participation and other debt repayment agreements, and any associated contracts, agreements and documents, regardless of whether the obligations that the contracts, agreements or documents establish are general, special or limited, except that the State Treasurer’s public contracting for goods and services is subject to ORS chapter 279B;

(q) Contracts, agreements or other documents entered into, issued or established in connection with:

(A) The issuance of obligations, as defined in ORS 286A.100 and 287A.310, of a public body;

(B) The making of program loans and similar extensions or advances of funds, aid or assistance by a public body to a public or private body for the purpose of carrying out, promoting or sustaining activities or programs authorized by law; or

(C) The investment of funds by a public body as authorized by law, and other financial transactions of a public body that by their character cannot practically be established under the competitive contractor selection procedures of ORS 279B.050 to 279B.085;

(r) Contracts for employee benefit plans as provided in ORS 243.105 (1), 243.125 (4), 243.221, 243.275, 243.291, 243.303 and 243.565;

(s) Contracts for employee benefit plans as provided in ORS 243.860 to 243.886; or

(t) Any other public contracting of a public body specifically exempted from the code by another provision of law.

(3) The Public Contracting Code does not apply to the contracting activities of:

(a) The Oregon State Lottery Commission;

(b) The legislative department;

(c) The judicial department;

(d) Semi-independent state agencies listed in ORS 182.454, except as provided in ORS 279.835 to 279.855 and 279A.250 to 279A.290;

(e) Oregon Corrections Enterprises;

(f) The Oregon Film and Video Office, except as provided in ORS 279A.100 and 279A.250 to 279A.290;

(g) The Travel Information Council, except as provided in ORS 279A.250 to 279A.290;

(h) The Oregon 529 Savings Network and the Oregon 529 Savings Board;

(i) The Oregon Innovation Council;

(j) The Oregon Utility Notification Center; or

(k) Any other public body specifically exempted from the code by another provision of law.

(4) ORS 279A.200 to 279A.225 and 279B.050 to 279B.085 do not apply to contracts made with qualified nonprofit agencies providing employment opportunities for individuals with disabilities under ORS 279.835 to 279.855.

[2003 c.794 §5; 2003 c.794 §5a; 2005 c.22 §200; 2005 c.103 §3; 2005 c.109 §3; 2005 c.297 §3; 2005 c.748 §12; 2005 c.777 §15; 2007 c.7 §19; 2007 c.70 §67; 2007 c.71 §81; 2007 c.764 §2; 2007 c.783 §91; 2011 c.637 §88; 2013 c.492 §28; 2013 c.768 §123; 2015 c.447 §3; 2015 c.843 §19]



Section 279A.030 - Federal law prevails in case of conflict.

[2003 c.794 §6]



Section 279A.050 - Procurement authority.

(b) If a contracting agency has authority under this section to carry out functions described in this section, or has authority to make procurements under a provision of law other than the Public Contracting Code, the contracting agency need not exercise the contracting agency’s authority in accordance with the provisions of the code if, under ORS 279A.025, the code does not apply to the contract or contracting agency.

(2)(a) Except as otherwise provided in paragraph (b) of this subsection and the Public Contracting Code, for state agencies the Director of the Oregon Department of Administrative Services has all the authority available to carry out the provisions of the Public Contracting Code.

(b) Except as otherwise provided in the Public Contracting Code, for state agencies the director may delegate to the State Chief Information Officer the authority to procure or supervise the procurement of all goods, services and personal services related to information technology and telecommunications for state contracting agencies. This paragraph does not apply to contracts under which the contractor delivers to the state agency information technology products or services incidentally in performing a personal services contract described in ORS chapter 279C or a construction contract described in ORS chapter 279C.

(3) Except as otherwise provided in the Public Contracting Code, the Director of Transportation has all the authority available to:

(a) Procure or supervise the procurement of all services and personal services to construct, acquire, plan, design, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with any public transportation system in accordance with ORS 184.689 (5);

(b) Procure or supervise the procurement of all goods, services, public improvements and personal services that relate to operating, maintaining or constructing highways, bridges and other transportation facilities that are subject to the authority of the Department of Transportation; and

(c) Establish standards for, prescribe forms for and conduct the prequalification of prospective bidders on public improvement contracts that relate to operating, maintaining or constructing highways, bridges and other transportation facilities that are subject to the authority of the Department of Transportation.

(4) Except as otherwise provided in the Public Contracting Code, the Secretary of State has all the authority to procure or supervise the procurement of goods, services and personal services related to programs under the authority of the Secretary of State.

(5) Except as otherwise provided in the Public Contracting Code, the State Treasurer has all the authority to procure or supervise the procurement of goods, services and personal services related to programs under the authority of the State Treasurer.

(6) The state agencies listed in this subsection have all the authority to do the following in accordance with the Public Contracting Code:

(a) The Department of Human Services to procure or supervise the procurement of goods, services and personal services under ORS 179.040 for the department’s institutions and the procurement of goods, services and personal services for constructing, demolishing, exchanging, maintaining, operating and equipping housing for the purpose of providing care to individuals with intellectual disabilities or other developmental disabilities, subject to applicable provisions of ORS 427.335;

(b) The Oregon Health Authority to procure or supervise the procurement of goods, services and personal services under ORS 179.040 and construction materials, equipment and supplies for the authority’s institutions and the procurement of goods, services, personal services, construction materials, equipment and supplies for constructing, demolishing, exchanging, maintaining, operating and equipping housing for individuals with chronic mental illness, subject to applicable provisions of ORS 426.504;

(c) The State Department of Fish and Wildlife to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the State Department of Fish and Wildlife;

(d) The State Parks and Recreation Department to procure or supervise the procurement of all goods, services, public improvements and personal services related to state parks;

(e) The Oregon Department of Aviation to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the Oregon Department of Aviation;

(f) The Oregon Business Development Department to procure or supervise the procurement of all goods, services, personal services and public improvements related to its foreign trade offices operating outside the state;

(g) The Housing and Community Services Department to procure or supervise the procurement of goods, services and personal services as provided in ORS 279A.025 (2)(o);

(h) The Department of Corrections to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the Department of Corrections;

(i) The Department of Corrections, subject to any applicable provisions of ORS 279A.120, 279A.125, 279A.145 and 283.110 to 283.395, to procure or supervise the procurement of goods, services and personal services under ORS 179.040 for its institutions;

(j) The Department of Veterans’ Affairs to procure or supervise the procurement of real estate broker and principal real estate broker services related to programs under the department’s authority;

(k) The Oregon Military Department to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the Oregon Military Department;

(L) The Department of Education, subject to any applicable provisions of ORS 329.075, 329.085 and 329.485 and the federal No Child Left Behind Act of 2001 (P.L. 107-110, 115 Stat. 1425), to procure or supervise the procurement of goods, services, personal services and information technology related to student assessment; and

(m) Any state agency to conduct a procurement when the agency is specifically authorized by any provision of law other than the Public Contracting Code to enter into a contract.

(7)(a) Notwithstanding this section and ORS 279A.140 (1), the Director of the Oregon Department of Administrative Services has exclusive authority, unless the director delegates the authority, to procure or supervise the procurement of all price agreements on behalf of the state agencies identified in subsection (6) of this section under which more than one state agency may order goods, services or personal services.

(b) The director may delegate to the State Chief Information Officer the exclusive authority to procure or supervise the procurement of all price agreements related to information technology and telecommunications on behalf of the state agencies identified in subsection (6) of this section. Notwithstanding any authority that a state agency may have under subsection (3) or (6) of this section, the state agency may not establish a price agreement or enter into a contract for goods, services or personal services without the approval of the director or the State Chief Information Officer if the director or the State Chief Information Officer has established a price agreement for the goods, services or personal services.

(c) The State Chief Information Officer may review any solicitation document for procuring information technology or telecommunications that a state agency intends to issue before the state agency issues the solicitation document and may require the state agency to name the State Chief Information Officer as a third-party beneficiary with full authority to enforce the terms and conditions of any public contract for information technology or telecommunications. The State Chief Information Officer must approve a state agency’s procurement for information technology or telecommunications if the procurement has an anticipated contract price of $1 million or more. The State Chief Information Officer may require the state agency to name the State Chief Information Officer as the contracting party on behalf of the State of Oregon in a procurement for information technology or telecommunications that has an anticipated contract price of $1 million or more.

[2003 c.794 §7; 2005 c.625 §61; 2007 c.70 §68; 2007 c.197 §1; 2007 c.764 §3; 2009 c.397 §2; 2009 c.828 §13; 2011 c.658 §36; 2011 c.720 §73a; 2013 c.492 §29; 2015 c.167 §1; 2015 c. 243 §7; 2015 c.447 §4; 2015 c.807 §22]



Section 279A.055 - Personal services contracts.

(2) A state contracting agency with procurement authority under ORS 279A.050 or a local contract review board by ordinance, resolution, administrative rule or other regulation may designate certain service contracts or classes of service contracts as personal services contracts.

[2003 c.794 §8; 2005 c.103 §4]



Section 279A.060 - Local contract review boards.

[2003 c.794 §9]



Section 279A.065 - Model rules generally; applicability to contracting agencies.

(2) The Attorney General shall adopt model rules that specify procedures for all contracting agencies to use to enter into energy savings performance contracts. Before adopting or amending a rule under this subsection, the Attorney General shall consult with the Oregon Department of Administrative Services, the State Department of Energy, local contracting agencies and other knowledgeable persons. The Attorney General may develop standard contract forms for use with energy savings performance contracts.

(3)(a) The Attorney General shall adopt model rules that specify procedures for all contracting agencies to use to procure construction manager/general contractor services. Before adopting or amending a rule under this subsection, the Attorney General shall consult with the Director of the Oregon Department of Administrative Services, the Director of Transportation, local contracting agencies, construction contractors, construction subcontractors and other knowledgeable persons.

(b) Notwithstanding subsection (6) of this section, a contracting agency may not adopt the contracting agency’s own rules for procuring construction manager/general contractor services.

(4) After each legislative session, the Attorney General shall review all laws the Legislative Assembly passed that affect public contracting to determine if the Attorney General should amend or repeal a model rule prepared under this section or adopt a new rule. If the Attorney General determines that a modification of the model rules is necessary, the Attorney General shall prepare the modification within such time as to allow the modification to take effect no later than 120 days after the effective date of the legislation that caused the Attorney General to modify the rule. The Attorney General may prepare a modification to take effect 121 or more days after the effective date of the legislation if the Attorney General, in a notice to the state agencies and persons listed in subsection (1) of this section, specifies when the modification will take effect.

(5) A contracting agency that has not adopted the contracting agency’s own rules of procedure in accordance with subsection (6) of this section is subject to the model rules the Attorney General adopts under this section, including all modifications to the model rules that the Attorney General may adopt.

(6)(a) A contracting agency may adopt the contracting agency’s own rules of procedure for public contracts that:

(A) Specifically state that the model rules the Attorney General adopts under this section do not apply to the contracting agency; and

(B) Prescribe the rules of procedure that the contracting agency will use for public contracts, which may include portions of the model rules the Attorney General adopts.

(b) A contracting agency that adopts rules under this subsection shall review the rules each time the Attorney General modifies the model rules under this section to determine whether the contracting agency should modify the contracting agency’s rules to ensure compliance with statutory changes.

[2003 c.794 §10; 2003 c.794 §10a; 2011 c.458 §10; 2013 c.522 §4; 2015 c.767 §80]



Section 279A.070 - Rules.

[2003 c.794 §11; 2003 c.794 §11a; 2013 c.522 §5]



Section 279A.075 - Delegation.

(2) The Secretary of State, State Treasurer, Director of the Oregon Department of Administrative Services, State Chief Information Officer and Director of Transportation and other heads of state agencies with specific limited authority identified in ORS 279A.050 (6) may delegate authority to contract for and manage public contracts for their offices or agencies. The State Chief Information Officer may require the Director of the Oregon Department of Administrative Services to obtain the State Chief Information Officer’s review and approval before the director delegates authority to a state contracting agency to conduct a procurement for information technology or telecommunications.

[2003 c.794 §12; 2015 c.807 §23]



Section 279A.100 - Affirmative action; limited competition permitted.

(a) "Affirmative action" means a program designed to ensure equal opportunity in employment and business for persons otherwise disadvantaged by reason of race, color, religion, sex, national origin, age or physical or mental disability or a policy to give a preference in awarding public contracts to disabled veterans.

(b) "Disabled veteran" has the meaning given that term in ORS 408.225.

(2) The provisions of the Public Contracting Code may not be construed to prohibit a contracting agency from engaging in public contracting practices designed to promote affirmative action goals, policies or programs for disadvantaged or minority groups or to give a preference in awarding public contracts to disabled veterans.

(3) In carrying out an affirmative action goal, policy or program, a contracting agency by appropriate ordinance, resolution or rule may limit competition for a public contract for goods and services, or for any other public contract estimated to cost $50,000 or less, to contracting entities owned or controlled by persons described in subsection (1) of this section.

[2003 c.794 §13; 2009 c.235 §1]



Section 279A.105 - Subcontracting to emerging small businesses or businesses that service-disabled veterans own.

(2) A contracting agency may require a contractor to subcontract some part of a contract to, or to obtain materials to be used in performing the contract from, a business that is certified under ORS 200.055 as an emerging small business and that, as identified by the contracting agency, is located in or draws the business’s workforce from economically distressed areas, as designated by the Oregon Business Development Department.

(3) A contracting agency may require that a public contract be awarded to a responsible bidder or proposer, as defined in ORS 200.005, that the contracting agency determines has made good faith efforts as prescribed in ORS 200.045.

[2003 c.794 §14; 2005 c.103 §5; 2009 c.235 §2; 2015 c.565 §12]



Section 279A.107 - Certification as disadvantaged business enterprise, minority-owned business, woman-owned business, business that service-disabled veteran owns or emerging small business during term of public contract; exceptions.

(a) Provide as a material condition of the public contract that a contractor remain certified as a disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business under ORS 200.055 for the entire term of the public contract, if the contracting agency awarded the public contract, in whole or in part, on the basis of the contractor’s certification.

(b) Require a contractor to provide in the contractor’s subcontracts that a subcontractor remain certified as a disadvantaged business enterprise, minority-owned business, woman-owned business, business that a service-disabled veteran owns or emerging small business under ORS 200.055 for the entire term of the subcontract, if the contractor awards the subcontract, in whole or in part, on the basis of the subcontractor’s certification.

(c) Verify the contractor’s or subcontractor’s compliance with the requirements set forth in paragraphs (a) and (b) of this subsection.

(d) Verify that a contractor is paying a subcontractor that is certified under ORS 200.055 promptly as provided in ORS 279B.220 or 279C.570, as appropriate.

(2)(a) If a contracting agency determines at any time during the term of a public contract that a contractor to which the contracting agency awarded the public contract on the basis described in subsection (1) of this section, or a subcontractor to which the contractor awarded a subcontract in connection with the public contract on the basis described in subsection (1) of this section, is no longer certified, the contracting agency may:

(A) Terminate the public contract;

(B) Require the contractor to terminate the subcontract; or

(C) Exercise any of the remedies for breach of contract that are reserved in the public contract.

(b) The actions a contracting agency may take under paragraph (a) of this subsection are in addition to and not in lieu of any other action the Oregon Business Development Department may take with respect to the contractor or subcontractor under ORS 200.065.

(c) Paragraph (a) of this subsection does not apply to an emerging small business as defined in ORS 200.005 that, because of growth in the number of full-time equivalent employees or average annual gross receipts that occurs during the term of the public contract, no longer qualifies as a tier one firm or tier two firm, as those terms are defined in ORS 200.005, or for which a certification under ORS 200.055 expires during the term of the public contract.

[2015 c.325 §2; 2015 c.565 §26]



Section 279A.110 - Discrimination in subcontracting prohibited; remedies.

(2) A contracting agency may debar or disqualify, under ORS 279B.130 or 279C.440, as appropriate, a bidder or proposer if the contracting agency finds that the bidder or proposer has violated subsection (1) of this section in awarding a subcontract in connection with a contract the contracting agency advertised or otherwise solicited or a contract between the contracting agency and the bidder or proposer. A debarred or disqualified bidder or proposer may appeal the debarment or disqualification under ORS 279B.425 or ORS 279C.445 and 279C.450, as appropriate.

(3) A contracting agency may not allege an occurrence of discrimination in subcontracting as a basis for debarring or disqualifying a bidder or proposer under subsection (2) of this section more than three years after the alleged discriminatory conduct occurred or more than three years after the contracting agency, in the exercise of reasonable diligence, should have discovered the conduct, whichever is later.

(4) A bidder or proposer shall certify in the bid or proposal that the bidder or proposer has not discriminated and will not discriminate, in violation of subsection (1) of this section, against a disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business in awarding a subcontract.

(5) If a contracting agency awards a public contract to a contractor and the contractor violates the contractor’s certification under subsection (4) of this section, the contracting agency may regard the violation as a breach of contract that permits the contracting agency to:

(a) Terminate the contract; or

(b) Exercise any of the remedies for breach of contract that are reserved in the contract.

[2003 c.794 §15; 2009 c.235 §3; 2015 c.565 §13]



Section 279A.120 - Preference for Oregon goods and services; nonresident bidders.

(a) "Nonresident bidder" means a bidder who is not a resident bidder.

(b) "Resident bidder" means a bidder that has paid unemployment taxes or income taxes in this state during the 12 calendar months immediately preceding submission of the bid, has a business address in this state and has stated in the bid whether the bidder is a "resident bidder" under this paragraph.

(2) For the purposes of awarding a public contract, a contracting agency shall:

(a) Give preference to goods or services that have been manufactured or produced in this state if price, fitness, availability and quality are otherwise equal; and

(b) Add a percent increase to the bid of a nonresident bidder equal to the percent, if any, of the preference given to the bidder in the state in which the bidder resides.

(3) When a public contract is awarded to a nonresident bidder and the contract price exceeds $10,000, the bidder shall promptly report to the Department of Revenue on forms to be provided by the department the total contract price, terms of payment, length of contract and such other information as the department may require before the bidder may receive final payment on the public contract. The contracting agency shall satisfy itself that the requirement of this subsection has been complied with before the contracting agency issues a final payment on a public contract.

(4) The Oregon Department of Administrative Services on or before January 1 of each year shall publish a list of states that give preference to in-state bidders with the percent increase applied in each state. A contracting agency may rely on the names of states and percentages so published in determining the lowest responsible bidder without incurring any liability to any bidder.

[2003 c.794 §16]



Section 279A.125 - Preference for recycled materials.

(2) A contracting agency shall give preference to goods that are certified to be made from recycled materials if:

(a) The recycled product is available;

(b) The recycled product meets applicable standards;

(c) The recycled product can be substituted for a comparable nonrecycled product; and

(d) The recycled product’s costs do not exceed the costs of nonrecycled products by more than five percent, or a higher percentage if a written determination is made by the contracting agency.

[2003 c.794 §17]



Section 279A.128 - Preference for goods fabricated or processed within state or services performed within state.

(2)(a) Notwithstanding provisions of law requiring a contracting agency to award a contract to the lowest responsible bidder or best proposer or provider of a quotation, a contracting agency that uses public funds to procure goods or services for a public use under ORS chapter 279B may give preference to procuring goods that are fabricated or processed, or services that are performed, entirely within this state if the goods or services cost not more than 10 percent more than goods that are not fabricated or processed, or services that are not performed, entirely within this state. If more than one bidder or proposer qualifies for the preference described in this subsection, the contracting agency may give a further preference to a qualifying bidder or proposer that resides in or is headquartered in this state.

(b) The contracting agency by order may set a higher percentage than the percentage set forth in paragraph (a) of this subsection if the contracting agency, in a written determination to support the order, finds good cause to set the higher percentage and explains the contracting agency’s reasons and evidence for the finding.

(3) Notwithstanding ORS 279C.320 (1), subsection (2) of this section does not apply to emergency work, minor alterations, ordinary repairs or maintenance work for public improvements or to other construction contracts described in ORS 279C.320 (1).

[2009 c.214 §2; 2011 c.237 §1]



Section 279A.130 - Preference for exceeding Buy America requirements for transit projects; rules.

(2) The Department of Transportation, the Oregon Department of Administrative Services and the Attorney General may adopt rules under ORS 279A.065 and establish policies and procedures to implement subsection (1) of this section.

[2012 c.58 §2]



Section 279A.140 - State procurement of goods and services; rules.

(2) The following requirements and procedures apply to all contracts of state agencies:

(a) A personal services contract is not valid or effective without the written approval of the department unless:

(A) The contract is authorized under ORS 279A.050; or

(B) The department has delegated authority to the contracting agency under ORS 279A.075 to make the personal services contract.

(b) Neither the department nor a state agency may approve a contract before the contract has been reviewed for legal sufficiency and approved by the Attorney General, if the review and approval are required under ORS 291.047 or 291.049.

(c) Unless otherwise provided by law, the department or a state agency may enter into a public contract for any period of time, provided that the term of the contract and conditions of renewal or extension are included in the solicitation. Contracting agencies may stipulate in contracts for goods or services that any payment and performance obligations for succeeding fiscal periods are subject to the availability and appropriation of funds for the obligations. A contract for goods or services subject to this section may not be construed as violating any applicable debt limitation or limitation on a contracting agency’s expenditure authority.

(d) When funds are not appropriated or otherwise made available to support continuation of the department’s or a state agency’s performance of a contract in a subsequent fiscal period, the department or state agency may cancel the contract and reimburse the contractor for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the goods or services delivered under the contract. The department or state agency may pay the reimbursement only from any appropriations or funds then lawfully available for such purposes.

(e) Except as otherwise provided in this chapter, a contract of a state agency will be deemed by the department to have been executed only when all requisite approvals have been obtained.

(f) Any procurement or contract by the department for a state agency must, when required by rules adopted by the department under ORS 279A.070, be made on the basis of a requisition by the state agency.

(g) The department may use moneys from the Oregon Department of Administrative Services Operating Fund to procure goods, services and personal services for the purpose of supplying requirements of state agencies, the cost of which shall be reimbursed to the fund from charges paid by state agencies on the basis of actual usage. Administrative costs incurred in the operation of the fund may be paid from the fund and the amount of such costs shall be added to the cost of the goods, services and personal services as charged to the state agencies.

(h) The department shall adopt rules necessary to implement the provisions of this subsection, including but not limited to rules establishing:

(A) A reporting system for personal service contracts, including architectural, engineering, photogrammetric mapping, transportation planning or land surveying services contracts and related services contracts, that includes the following:

(i) A state agency shall submit to the department personal services contract information as directed by the department. A state agency shall file with the department a copy of each personal services contract entered into by the state agency, including appropriate documentation as required by the department. Whenever a state agency pays more in a calendar year under a personal services contract for services historically performed by state employees than the agency would have paid to the agency’s employees performing the same work, the agency shall so report to the department and include in the report a statement of justification for the greater costs.

(ii) The department shall keep the copy of the contract and the department’s documentation on file for three years, after which the department may destroy the file. The department shall maintain a system for filing copies of personal services contracts and documentation submitted to the department under this paragraph. The department shall submit a biennial report to the Legislative Assembly concerning the use of personal services contracts by state agencies. The report must specify the name of each state agency, the amount paid under each personal services contract entered into by the agency, the name of the contractor, the duration of the contract and the contract’s basic purpose. The report must also include the total dollar figure of all personal services contracts for each year of the preceding biennium.

(B) Procedures for the evaluation and award of personal services contracts when the department authorizes a state agency to contract directly for personal services, including architectural, engineering, photogrammetric mapping, transportation planning or land surveying services and related services, in accordance with ORS 279B.050 or 279C.100 to 279C.125.

(3) The department shall notify all state agencies of the requirements of this section.

[2003 c.794 §18; 2011 c.458 §11]



Section 279A.142 - Limitation of competition.

[2007 c.344 §2; 2015 c.565 §14]



Section 279A.145 - Recycled product purchasing information.

[2003 c.794 §19]



Section 279A.150 - Procurement of goods containing recycled polyethylene material.

(2) The department shall identify suppliers able to provide necessary goods containing recycled PETE, as well as other recycled plastic resin supplies and materials.

[2003 c.794 §20]



Section 279A.155 - State procurement of paper.

[2003 c.794 §21]



Section 279A.157 - State contracting agency use of contract form, contract template or solicitation template; exceptions and exemptions; rules.

(a)(A) "Contract form" means a document with terms and conditions that the Attorney General and the Oregon Department of Administrative Services develop, approve and make available for state contracting agencies to use without alteration, except as provided in subparagraph (B) of this paragraph, as the terms and conditions of a public contract.

(B) "Contract form" does not include specifications for a procurement, a scope of work, pricing information, information that identifies parties to the public contract or similar or related portions of a public contract that a state contracting agency necessarily develops or must alter, with approval from the Attorney General or the Oregon Department of Administrative Services, as a means of achieving the results the state contracting agency intends for the procurement.

(b)(A) "Contract template" means a document with terms and conditions that the Attorney General and the department develop, approve and make available for state contracting agencies to use, with appropriate alterations, as the basis for the terms and conditions of a public contract.

(B) "Contract template" does not include specifications for a procurement, a scope of work, pricing information, information that identifies parties to the public contract or similar or related portions of a public contract that a state contracting agency necessarily develops or must alter as a means of achieving the results the state contracting agency intends for the procurement.

(c) "Solicitation template" means a request for information, a request for a quotation, an invitation to bid, a request for proposals or other document for soliciting a procurement under the Public Contracting Code in which the Attorney General and the department develop, approve and make available standardized language that a state contracting agency must use, with appropriate alterations, for a solicitation.

(2)(a) Except as provided in paragraph (c) of this subsection, a state contracting agency shall use a solicitation template in advertising and soliciting all procurements under the Public Contracting Code and, as provided in paragraph (b) of this subsection, shall use a contract form or a contract template, as appropriate, as the basis for all public contracts into which the state contracting agency enters. A state contracting agency, in accordance with the Public Contracting Code, may negotiate the terms and conditions set forth in a contract form or contract template but may not vary the terms and conditions without the advice of the Attorney General or legal counsel that the Attorney General approves if the state contracting agency anticipates that the contract form or contract template will be the basis for a public contract with a contract price that exceeds $150,000.

(b) A state contracting agency shall use a contract form or contract template for all price agreements, cooperative procurements or procurements for which the Attorney General or the Director of the Oregon Department of Administrative Services determines that the specifications for goods or services, the terms and conditions, the scope of work or other aspects of a procurement or a class of procurements do not vary significantly among state contracting agencies, or for procurements or classes of procurements in which the Attorney General or the director determines that using a contract form or contract template is necessary for the state contracting agency to avoid unreasonable liabilities or other risks or would promote best practices in public contracting. A state contracting agency, in accordance with the Public Contracting Code, may negotiate the terms and conditions set forth in a contract form or contract template but may not vary the terms and conditions without the advice of the Attorney General or legal counsel that the Attorney General approves if the state contracting agency anticipates that the contract form or contract template will be the basis for a public contract with a contract price that exceeds $150,000.

(c) A state contracting agency may base a public contract on terms and conditions other than the terms and conditions set forth in a contract form or contract template only if:

(A) The state contracting agency receives approval from the Attorney General or, if the state contracting agency is subject to ORS 279A.140, from the Director of the Oregon Department of Administrative Services, unless the state contracting agency determines that the contract price for the public contract is unlikely to exceed $150,000;

(B) The nature of the procurement is unique and the public contract requires specific terms and conditions to accommodate the unique nature of the procurement or the state contracting agency, in accordance with provisions in the solicitation documents for the procurement, negotiated terms and conditions for the public contract that differ from the terms and conditions in a contract form or contract template;

(C) The state contracting agency consults the Attorney General, or legal counsel that the Attorney General approves, to develop appropriate terms and conditions for the public contract and for legal advice during all phases of the procurement for which the Attorney General determines that legal advice is necessary and relevant; and

(D) The state contracting agency submits the public contract to the Attorney General for approval for legal sufficiency, if the provisions of ORS 291.047 require the submission.

(d) This subsection does not apply to a procurement that a state contracting agency conducts under ORS 279B.065, 279B.080 or 279C.110 (9).

(3) Notwithstanding provisions of this section that require a state contracting agency to use a solicitation template, contract form or contract template that the Attorney General and the department develop, the office of the Secretary of State and the office of the State Treasurer shall use standardized forms and templates that each office develops for each office’s own use in conducting procurements or entering into public contracts. The Secretary of State and the State Treasurer may elect to use solicitation templates, contract forms or contract templates that the Attorney General and the department develop.

(4) The Attorney General and the Director of the Oregon Department of Administrative Services shall cooperate to:

(a) Develop and make available solicitation templates, contract forms and contract templates for procurements or classes of procurements that state contracting agencies require; and

(b) Adopt rules under ORS 279A.065 to implement the provisions of this section.

[2015 c.646 §2]



Section 279A.159 - Education and training or experience requirements for persons that conduct procurements or administer contracts for state contracting agencies; deadlines; rules.

(a) Develop specifications and develop or adapt solicitation documents for a procurement;

(b) Read critically, understand, interpret and apply terms and conditions set forth in public contracts of the scope and nature that the person administers or will administer;

(c) Draft scopes of work, statements of work, contract amendments, change orders, insurance requirements, notices and other documents and communications that are necessary to conduct a procurement or administer a public contract of the scope and nature for which the person is or will be responsible;

(d) Monitor a contractor’s performance under a public contract to ensure that the contractor performs services, provides goods or supplies materials according to the schedule, pricing, specifications and terms and conditions set forth in the public contract;

(e) Manage relations between a state contracting agency and contractors so that contractors meet obligations to the state contracting agency and the state contracting agency meets obligations to contractors;

(f) Recognize and investigate emerging disputes or other risks, unique requirements, unusual situations or other issues that arise in connection with a procurement and formulate appropriate responses and resolutions, seeking advice from legal counsel, risk management personnel or other persons when necessary;

(g) Understand auditing requirements and procedures that apply to procurements of the scope and nature for which the person is or will be responsible and organize and maintain appropriate documentation and administrative practices that meet the auditing requirements; and

(h) Follow regular business and office procedures, implement applicable state contracting agency policies and procedures and otherwise conduct procurements or administer public contracts for a state contracting agency in accordance with best practices.

(2)(a) The Oregon Department of Administrative Services by rule shall establish standards for the education and training or experience a person must have to conduct a procurement or administer a public contract for a state contracting agency other than the Secretary of State or State Treasurer and may specify requirements in addition to the requirements set forth in subsection (1) of this section. The standards must describe the contents and quality of a curriculum for an appropriate education or training program, fix a passing score for an examination or assessment, if appropriate, specify requirements for obtaining a certificate or other evidence of having completed the education or training program and otherwise determine the skills and the level and depth of knowledge a person must have obtained from the education or training program. The standards must also describe the length of service or other evidence of adequate experience that a person must have in order to conduct a procurement or administer a public contract for a state contracting agency.

(b) The department may establish levels or classifications of education and training or experience that are necessary for a person to conduct a procurement or administer a public contract for a state contracting agency, according to:

(A) The complexity, scope or category of procurements a state contracting agency conducts;

(B) The degree of responsibility a person will have for conducting a procurement or administering a public contract; or

(C) Other appropriate criteria.

(c) The department may provide an education or training program that meets the standards the department establishes under this subsection or may approve an education or training program that meets the standards.

(d) The department by rule shall set a date, not later than December 31, 2017, by which an education or training program must meet the standards the department establishes under this subsection and a date, not later than December 31, 2018, after which all persons that conduct procurements or administer public contracts for state contracting agencies must meet the requirements specified in this section. In setting dates under this paragraph, the department shall take into account the fiscal impact of the standards and requirements on state contracting agencies and may phase in or specify incremental steps for meeting the standards and requirements.

(3) The office of the Secretary of State and the office of the State Treasurer, not later than December 31, 2017, shall each establish standards for the education and training or experience a person must have to conduct a procurement or administer a public contract for the Secretary of State or the State Treasurer. The standards for education and training or experience must meet the requirements set forth in subsection (1) of this section. The Secretary of State and the State Treasurer may specify requirements in addition to the requirements set forth in subsection (1) of this section and may elect to meet the standards that the department establishes under subsection (2) of this section. Not later than December 31, 2018, a person that conducts a procurement or administers a public contract for the office of the Secretary of State or the office of the State Treasurer shall meet the standards that the office of the Secretary of State or the office of the State Treasurer, as appropriate, establishes under this subsection.

[2015 c.646 §3]



Section 279A.161 - Review and verification of advice and recommendations concerning procurements; delegation.

(2) The director or other head of a state contracting agency that enters into more than 12 public contracts during a calendar year may delegate to a qualified employee of the state contracting agency all or a portion of the duties the director or other head of the state contracting agency has under subsection (1) of this section.

[2015 c.646 §4]



Section 279A.165 - Report concerning special procurements; requirement to maintain records.

(a) The name of each state contracting agency that conducted a procurement under the provisions;

(b) The number of procurements the state contracting agency conducted under the provisions and the number of contracts the state contracting agency awarded under the provisions;

(c) A summary of the reasons that the state contracting agency decided to conduct the procurement under the provisions;

(d) A descriptive summary of the procurement procedure the state contracting agency used to conduct the procurement, noting whether the procedure was competitive or not and listing the number of bids or proposals the state contracting agency received if the procedure was competitive;

(e) The contract price or estimated contract price for each contract the state contracting agency awarded under the provisions; and

(f) A summary of the protests or other responses the state contracting agency received in response to the decision to conduct the procurement under the provisions, and a summary of the disposition of the protests or other responses.

(2) A state contracting agency subject to the authority of the department under ORS 279A.050 (2) and (7) shall maintain records that enable the state contracting agency to calculate or otherwise determine and provide to the department the information described in subsection (1) of this section. The state contracting agency shall maintain the records for the purposes described under this section and may not use the information for evaluating proposals or invitations to bid that the state contracting agency receives in response to a solicitation for a procurement.

(3) This section does not apply to the Secretary of State or the State Treasurer.

[2012 c.53 §4]



Section 279A.167 - Certification program for training in pay equity provisions of state law; rules.

(a) A curriculum for training prospective bidders and proposers in complying with the prohibition described in this subsection. The curriculum must include hypothetical situations, case studies and other examples that show conduct that would violate the prohibition and other conduct that would constitute correct and best practices.

(b) Criteria for assessing whether prospective bidders and proposers understand the prohibition and can successfully apply best practices to a hypothetical situation that involves discrimination in compensation or wage payments.

(c) Standards for successful completion of the curriculum and assessment that will result in the department issuing the certificate.

(2) The department may conduct the training and assessment for the program described in subsection (1) of this section or may enter into an interagency agreement with the Bureau of Labor and Industries or a contract with a private entity to conduct the training and assessment.

(3) The department may by rule specify a period of time during which a certificate the department issues under this section is valid and may adopt other rules that are necessary to implement the provisions of this section.

[2015 c.454 §2]



Section 279A.180 - Purchases through federal programs.

(1) The procurement is made in accordance with rules adopted by the contracting agency for procurements under this section; and

(2) The procurement is made under 10 U.S.C. 381, the Electronic Government Act of 2002 (P.L. 107-347) or other federal law that is, as determined by the Director of the Oregon Department of Administrative Services or a local contract review board, similar to 10 U.S.C. 381 or section 211 of the Electronic Government Act of 2002 in effectuating or promoting transfers of property to contracting agencies.

[2003 c.794 §22]



Section 279A.185 - Local contracting agency arrangements for use or disposition of personal property authorized.

(2) Notwithstanding the competitive procurement requirements of ORS chapters 279B and 279C, a local contracting agency may negotiate with one or more private or public entities to establish contracts, agreements and other cooperative arrangements for the use, operation, maintenance or ultimate lawful disposition of personal property owned by or under the control of the local contracting agency, including property acquired under ORS 279A.260. Before approving such a contract, agreement or arrangement, the governing body of the local contracting agency must make a finding that the contract, agreement or arrangement will promote the economic development of the local contracting agency, of the geographical area in which the local contracting agency is situated or of other public bodies that perform similar functions.

[2003 c.794 §23]



Section 279A.190 - Transfers of fire protection equipment between fire departments.

(a) "Fire protection equipment" has the meaning given that term in ORS 476.005.

(b) "Public contract" includes a sale at no cost.

(c) "Regularly organized fire department" has the meaning given that term in ORS 652.050.

(2) Notwithstanding any other provision of the Public Contracting Code, transfers of fire protection equipment under public contracts between regularly organized fire departments may be made without competitive sealed bidding, competitive sealed proposals or other competition required in ORS 279B.050 to 279B.085, provided:

(a) The recipient regularly organized fire department makes a written request for the fire protection equipment to the transferor regularly organized fire department;

(b) The fire protection equipment is surplus to or unusable by the transferor;

(c) The total fair market value of fire protection equipment received by the recipient does not exceed $50,000 per calendar year; and

(d) The transferor holds a public hearing, with hearing notice published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing, and finds that the public contract is in the public’s interest.

[2003 c.794 §24]



Section 279A.200 - Definitions for ORS 279A.200 to 279A.225.

(a) "Administering contracting agency" means a governmental body in this state or in another jurisdiction that solicits and establishes the original contract for the procurement of goods, services or public improvements in a cooperative procurement.

(b) "Cooperative procurement" means a procurement conducted on behalf of more than one governmental body. "Cooperative procurement" includes but is not limited to multiagency contracts and price agreements. "Cooperative procurement" does not include an agreement formed among only governmental bodies under ORS chapter 190 or by a statute, charter provision, ordinance or other authority for establishing agreements between or among governmental bodies or agencies or tribal governing bodies or agencies.

(c) "Cooperative procurement group" means a group of governmental bodies joined through an intergovernmental agreement for the purpose of facilitating cooperative procurements.

(d) "Interstate cooperative procurement" means a permissive cooperative procurement in which the administering contracting agency is a governmental body, domestic or foreign, that is authorized under the governmental body’s laws, rules or regulations to enter into public contracts and in which one or more of the participating governmental bodies are located outside this state.

(e) "Joint cooperative procurement" means a cooperative procurement in which the participating governmental bodies or the cooperative procurement group and the bodies’ or group’s contract requirements or estimated contract requirements for price agreements are identified.

(f) "Original contract" means the initial contract or price agreement solicited and awarded during a cooperative procurement by an administering contracting agency.

(g) "Permissive cooperative procurement" means a cooperative procurement in which the purchasing contracting agencies are not identified.

(h) "Purchasing contracting agency" means a governmental body that procures goods, services or public improvements from a contractor based on the original contract established by an administering contracting agency.

(2) As used in ORS 279A.210 (1)(a), 279A.215 (1)(a) and 279A.220 (1)(a), an administering contracting agency’s solicitation and award process uses source selection methods "substantially equivalent" to those identified in ORS 279B.055, 279B.060 or 279B.085 if the solicitation and award process:

(a) Calls for award of a contract on the basis of a lowest responsible bidder or a lowest and best bidder determination in the case of competitive bids, or on the basis of a determination of the proposer whose proposal is most advantageous based on evaluation factors set forth in the request for proposals in the case of competitive proposals;

(b) Does not permit the application of any geographic preference that is more favorable to bidders or proposers who reside in the jurisdiction or locality favored by the preference than the preferences provided in ORS 279A.120 (2); and

(c) Uses reasonably clear and precise specifications that promote suitability for the purposes intended and that reasonably encourage competition.

[2003 c.794 §25; 2007 c.764 §4]



Section 279A.205 - Cooperative procurements authorized.

(2) A contracting agency may participate in, sponsor, conduct or administer a permissive or interstate cooperative procurement for the procurement of any goods or services, but not public improvements.

[2003 c.794 §26; 2005 c.103 §6]



Section 279A.210 - Joint cooperative procurements.

(a) The administering contracting agency’s solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055, 279B.060 or 279B.085 or uses a competitive bidding process substantially equivalent to the competitive bidding process in ORS chapter 279C;

(b) The administering contracting agency’s solicitation and the original contract or price agreement identifies the cooperative procurement group or each participating purchasing contracting agency and specifies the estimated contract requirements; and

(c) No material change is made in the terms, conditions or prices of the contract between the contractor and the purchasing contracting agency from the terms, conditions and prices of the original contract between the contractor and the administering contracting agency.

(2) A joint cooperative procurement may not be a permissive cooperative procurement.

[2003 c.794 §27]



Section 279A.215 - Permissive cooperative procurements.

(a) The administering contracting agency’s solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055 or 279B.060;

(b) The administering contracting agency’s solicitation and the original contract allow other contracting agencies to establish contracts or price agreements under the terms, conditions and prices of the original contract;

(c) The contractor agrees to extend the terms, conditions and prices of the original contract to the purchasing contracting agency; and

(d) No material change is made in the terms, conditions or prices of the contract or price agreement between the contractor and the purchasing contracting agency from the terms, conditions and prices of the original contract between the contractor and the administering contracting agency.

(2)(a) A purchasing contracting agency shall provide public notice of intent to establish a contract or price agreement through a permissive cooperative procurement if the estimated amount of the procurement exceeds $250,000.

(b) The notice of intent must include:

(A) A description of the procurement;

(B) An estimated amount of the procurement;

(C) The name of the administering contracting agency; and

(D) A time, place and date by which comments must be submitted to the purchasing contracting agency regarding the intent to establish a contract or price agreement through a permissive cooperative procurement.

(c) Public notice of the intent to establish a contract or price agreement through a permissive cooperative procurement must be given in the same manner as provided in ORS 279B.055 (4)(b) and (c).

(d) Unless otherwise specified in rules adopted under ORS 279A.070, the purchasing contracting agency shall give public notice at least seven days before the deadline for submission of comments regarding the intent to establish a contract or price agreement through a permissive cooperative procurement.

(3) If a purchasing contracting agency is required to provide notice of intent to establish a contract or price agreement through a permissive cooperative procurement under subsection (2) of this section:

(a) The purchasing contracting agency shall provide vendors who would otherwise be prospective bidders or proposers on the contract or price agreement, if the procurement were competitively procured under ORS chapter 279B, an opportunity to comment on the intent to establish a contract or price agreement through a permissive cooperative procurement.

(b) Vendors must submit comments within seven days after the notice of intent is published.

(c) And if the purchasing contracting agency receives comments on the intent to establish a contract or price agreement through a permissive cooperative procurement, before the purchasing contracting agency may establish a contract or price agreement through the permissive cooperative procurement, the purchasing contracting agency shall make a written determination that establishing a contract or price agreement through a permissive cooperative procurement is in the best interest of the purchasing contracting agency. The purchasing contracting agency shall provide a copy of the written determination to any vendor that submitted comments.

[2003 c.794 §28]



Section 279A.220 - Interstate cooperative procurements.

(a) The administering contracting agency’s solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055 or 279B.060;

(b) The administering contracting agency’s solicitation and the original contract allows other governmental bodies to establish contracts or price agreements under the terms, conditions and prices of the original contract; and

(c) The administering contracting agency permits the contractor to extend the use of the terms, conditions and prices of the original contract to the purchasing contracting agency.

(2) In addition to the requirements in subsection (1) of this section:

(a) The purchasing contracting agency, or the cooperative procurement group of which the purchasing contracting agency is a member, must be listed in the solicitation of the administering contracting agency as a party that may establish contracts or price agreements under the terms, conditions and prices of the original contract, and the solicitation must be advertised in Oregon; or

(b)(A) The purchasing contracting agency, or the cooperative procurement group of which the purchasing contracting agency is a member, shall advertise a notice of intent to establish a contract or price agreement through an interstate cooperative procurement.

(B) The notice of intent must include:

(i) A description of the procurement;

(ii) An estimated amount of the procurement;

(iii) The name of the administering contracting agency; and

(iv) A time, place and date by which comments must be submitted to the purchasing contracting agency regarding the intent to establish a contract or price agreement through an interstate cooperative procurement.

(C) Public notice of the intent to establish a contract or price agreement through an interstate cooperative procurement must be given in the same manner as provided in ORS 279B.055 (4)(b) and (c).

(D) Unless otherwise specified in rules adopted under ORS 279A.070, the purchasing contracting agency shall give public notice at least seven days before the deadline for submission of comments regarding the intent to establish a contract or price agreement through an interstate cooperative procurement.

(3) If a purchasing contracting agency is required to provide notice of intent to establish a contract or price agreement through an interstate cooperative procurement under subsection (2) of this section:

(a) The purchasing contracting agency shall provide vendors who would otherwise be prospective bidders or proposers on the contract or price agreement, if the procurement were competitively procured under ORS chapter 279B, an opportunity to comment on the intent to establish a contract or price agreement through an interstate cooperative procurement.

(b) Vendors must submit comments within seven days after the notice of intent is published.

(c) And if the purchasing contracting agency receives comments on the intent to establish a contract or price agreement through an interstate cooperative procurement, before the purchasing contracting agency may establish a contract or price agreement through the interstate cooperative procurement, the purchasing contracting agency shall make a written determination that establishing a contract or price agreement through an interstate cooperative procurement is in the best interest of the purchasing contracting agency. The purchasing contracting agency shall provide a copy of the written determination to any vendor that submitted comments.

(4) For purposes of this section, an administering contracting agency may be any governmental body, domestic or foreign, authorized under its laws, rules or regulations to enter into contracts for the procurement of goods and services for use by a governmental body.

[2003 c.794 §29]



Section 279A.225 - Protests and disputes.

(2) A protest regarding the use of a cooperative procurement by a purchasing contracting agency after the execution of an original contract may be directed only to the purchasing contracting agency. The protest must be in accordance with the provisions of ORS 279B.400 to 279B.425 and is limited in scope to the purchasing contracting agency’s authority to enter into a cooperative procurement contract.

(3) The decision of a local contracting agency to use a cooperative procurement is reviewable in the circuit court of the county where the principal offices of the local contracting agency are located. The decision of a state contracting agency to use a cooperative procurement shall be reviewable by the Circuit Court for Marion County or the circuit court of the county where the principal offices of the state contracting agency are located.

(4) Disputes regarding contract performance between a purchasing contracting agency and a contractor may be resolved solely by the purchasing contracting agency and the contractor.

[2003 c.794 §30]



Section 279A.250 - Definitions for ORS 279A.250 to 279A.290.

(1) "Donee" means an entity eligible to acquire federal donation property based upon federal regulations or eligible to acquire surplus property in accordance with rules adopted by the Oregon Department of Administrative Services. Entities eligible to acquire federal donation property may also acquire surplus property other than federal donation property.

(2) "Not-for-profit organization" means a nonprofit corporation as defined in ORS 307.130.

(3) "Property" means personal property.

(4) "State agency" means every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid wholly or in part from funds held in the State Treasury, and includes the Legislative Assembly and the courts, including the officers and committees of both, and the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

(5) "Surplus property" means property received by the Oregon Department of Administrative Services or a state agency as surplus from federal government units, state agencies, local governments, special government bodies, not-for-profit organizations, other states and private entities.

[2003 c.794 §36]



Section 279A.255 - Inspection, appraisal and inventory of state property; reports by state agencies.

(1) Provide for the periodic inspection and appraisal of state property;

(2) Provide for the maintenance of current and perpetual inventories of state property; and

(3) Require any state agency to make reports of the property in the agency’s custody at such intervals and in such form as the department deems necessary.

[2003 c.794 §37]



Section 279A.260 - Powers and duties of department; acquisitions by qualified donees; rules.

(a) Accept surplus property;

(b) Distribute surplus property to donees;

(c) Provide suitable facilities for the storage and distribution of surplus property;

(d) Enter into reciprocal agreements and contracts with federal government units, state agencies, local governments, special government bodies, not-for-profit organizations, other states and private entities, with respect to the utilization and exchange of property, facilities, personnel and services, for the administration of the provisions of this section in accordance with federal and state laws governing the acquisition, distribution, utilization, disposal or sale of surplus property;

(e) Expend funds in connection with the provisions of this section;

(f) Adopt rules for the acquisition, distribution, utilization, disposal or sale of surplus property in accordance with federal and state laws;

(g) Set charges, subject to federal and state laws, necessary to recover all direct and indirect costs associated with acquiring, purchasing, shipping, handling, warehousing, storing and distributing surplus property;

(h) Cooperate with donees in locating, obtaining or warehousing surplus property; and

(i) Obtain surplus property on behalf of donees.

(2) The department shall deposit all fees or charges collected or received under this section in the Oregon Department of Administrative Services Operating Fund.

(3) The governing board or the executive head of a donee may, by order or resolution, confer upon any officer or employee thereof authority to secure the acquisition of surplus property through the department in accordance with federal and state laws governing the acquisition, distribution, utilization, disposal or sale of surplus property.

[2003 c.794 §38]



Section 279A.265 - Use of Oregon Department of Administrative Services Operating Fund; cash dividends.

(2) The Director of the Oregon Department of Administrative Services may distribute in the form of cash dividends accumulated surpluses in the fund that arise because the charges collected from donees are in excess of the amount necessary to keep the activities under this section and ORS 279A.260 on a self-sustaining basis. The director shall pay the cash dividends to the donees referred to in ORS 279A.260 (1). Any dividend paid under this subsection shall be based on the ratio of the charges collected from each donee during the preceding fiscal year to the total charges collected from all donees for the fiscal year immediately preceding the fiscal year in which the dividend is authorized to be paid.

(3) Upon termination by the Governor of the functions of the department under ORS 279A.260, any balance remaining in the fund that is attributable to the activities under this section and ORS 279A.260 shall be refunded pro rata to the donees referred to in ORS 279A.260 (1) upon the basis of the total charges collected from each donee during the preceding fiscal year, unless the director determines that the cost of making the refund is excessive, in which case the unrefunded moneys shall be paid to the Treasurer of the United States.

[2003 c.794 §39]



Section 279A.270 - Contracts with federal government for accepting gifts and acquiring surplus property; bids not required.

[2003 c.794 §40]



Section 279A.275 - Leasing of state property.

[2003 c.794 §41]



Section 279A.280 - Disposal of surplus property; costs of disposal.

(A) The Oregon Department of Administrative Services may sell or transfer surplus property to or transfer surplus property between donees. Donees may be given preference to acquire surplus property. Property acquired shall be used for public purpose or benefit and not for resale to a private purchaser.

(B) The department, or a public or private person or entity designated by the department, may transfer computers and related hardware that are surplus, obsolete or unused to a common or union high school district or education service district. The department, or its designee, may not charge the school district a fee for the transfer.

(C) The department, or a public or private person or entity designated by the department, may recycle or otherwise dispose of property when the department determines the value and condition of the property does not warrant the cost of a sale.

(b) Authorized transfers under this subsection include those made with or without consideration.

(2) In accordance with ORS 279B.055 or 279B.060, the department may sell surplus property.

(3) All proceeds derived from the disposal of property under this section, except proceeds that may not under federal laws or regulations be deposited in the manner provided by this section, shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund.

(4) In addition to the other purposes for which the fund may be used, the fund is appropriated continuously for and may be used for paying the administrative costs incurred in the transfer or disposal of property under subsections (1) and (2) of this section, and for paying the amount due to the state agency whose property has been sold. The total amount payable to the agency whose property has been sold shall be the amount derived from the disposal of the property less the amount of the administrative costs incurred in disposing of the property. Such total amount may be deposited in the State Treasury to the credit of the miscellaneous receipts account established under ORS 279A.290 for the agency whose property has been sold.

(5) The cost of services for disposal of property under this section that is not recoverable from the proceeds of a sale of the property shall be charged to the state agency served and paid to the department in the same manner as other claims against the agency are paid.

[2003 c.794 §42]



Section 279A.285 - Disposition of moneys received as payment for repair or replacement of damaged, destroyed, lost or stolen property.

[2003 c.794 §43]



Section 279A.290 - Miscellaneous receipts accounts.

(2) Laws enacted by the Legislative Assembly limiting expenditures do not limit expenditures from miscellaneous receipts accounts established under this section except when the law limiting expenditures of a state agency specifically establishes a limit for expenditures from the miscellaneous receipts account of the agency.

[2003 c.794 §44; 2003 c.794 §44a]



Section 279A.990 - Penalties.

(2) Any contractor, subcontractor, agent or person in authority or in charge who violates any provision of ORS 279C.520 or 279C.540 as to hours of labor commits a Class A misdemeanor.

(3) Any contractor or subcontractor subject to ORS 279C.840 who fails to pay the prevailing rate of wage as required by ORS 279C.840 commits a Class B misdemeanor.

[2003 c.794 §46; 2011 c.597 §176]






Chapter 279B - Public Contracting - Public Procurements

Section 279B.005 - Definitions.

(a) "Invitation to bid" means all documents, whether attached or incorporated by reference, used for soliciting bids.

(b) "Procurement description" means the words used in a solicitation to describe the goods or services to be procured. "Procurement description" includes specifications attached to or made a part of the solicitation.

(c) "Request for proposals" means all documents, whether attached or incorporated by reference, used for soliciting proposals.

(d) "Responsible bidder" or "responsible proposer" means a person who meets the standards of responsibility described in ORS 279B.110.

(e) "Responsive bid" or "responsive proposal" means a bid or proposal that substantially complies with the invitation to bid or request for proposals and all prescribed procurement procedures and requirements.

(2) ORS 279A.010 contains general definitions applicable throughout this chapter.

[2003 c.794 §47; 2005 c.103 §7; 2007 c.764 §5]



Section 279B.010 - Policy.

(1) Provide effective outcomes that represent optimal value to the contracting agency and, to the greatest extent feasible, be consistent with market practices;

(2) Seek consistency in procurement practices between contracting agencies covered under the Public Contracting Code while preserving each contracting agency’s ability to adopt rules to maximize the contracting agency’s effectiveness; and

(3) Apply innovative practices while maintaining quality and integrity.

[2003 c.794 §48]



Section 279B.015 - Applicability.

[2003 c.794 §48a; 2005 c.103 §8]



Section 279B.020 - Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules.

(a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

(B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

(b) For all work performed on Saturday and on the following legal holidays:

(A) Each Sunday.

(B) New Year’s Day on January 1.

(C) Memorial Day on the last Monday in May.

(D) Independence Day on July 4.

(E) Labor Day on the first Monday in September.

(F) Thanksgiving Day on the fourth Thursday in November.

(G) Christmas Day on December 25.

(2) An employer shall give notice in writing to employees who perform work under subsection (1) of this section, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

(3) For the purpose of this section, each time a legal holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be recognized as a legal holiday. Each time a legal holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be recognized as a legal holiday.

(4) When specifically agreed to under a written labor-management negotiated labor agreement, an employee may be paid at least time and a half pay for work performed on any legal holiday specified in ORS 187.010 and 187.020 that is not listed in subsection (1) of this section.

(5) This section does not apply to contracts for personal services designated under ORS 279A.055, provided that persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in subsection (1)(b)(B) to (G) of this section and for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

(6) Subsections (1) and (2) of this section do not apply to contracts for services at a county fair or for other events authorized by a county fair board if persons employed under the contract receive at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week.

(7) Subsections (1) to (3) of this section do not apply to a contract for services if the contractor is a party to a collective bargaining agreement in effect with any labor organization.

(8)(a) Subsections (1) and (2) of this section do not apply to contracts for services. However, persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in subsection (1)(b)(B) to (G) of this section and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

(b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

(9) Any contractor or subcontractor or contractor’s or subcontractor’s surety that violates the provisions of this section is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to the unpaid overtime wages as liquidated damages. If the violation resulted from willful falsification of payroll records, the contractor or subcontractor or contractor’s or subcontractor’s surety is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to twice the unpaid overtime wages as liquidated damages.

(10) An action to enforce liability to employees under subsection (9) of this section may be brought as an action on the contractor’s payment bond as provided for in ORS 279C.610.

(11) This section does not apply to:

(a) Financial institutions as defined in ORS 706.008.

(b) Labor performed in the prevention or suppression of fire under contracts and agreements made pursuant to the authority of the State Forester or the State Board of Forestry under ORS 477.406.

(c) Public contracts for goods or personal property.

(12) In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt rules to carry out the provisions of this section.

[2003 c.794 §48b; 2005 c.103 §8a]



Section 279B.025 - Procurement practices regarding recyclable and reusable goods.

[2003 c.794 §49]



Section 279B.030 - Demonstration that procurement will cost less than performing service or that performing service is not feasible; exemptions.

(a) Demonstrate, by means of a written cost analysis in accordance with ORS 279B.033, that the contracting agency would incur less cost in conducting the procurement than in performing the services with the contracting agency’s own personnel and resources; or

(b) Demonstrate, in accordance with ORS 279B.036, that performing the services with the contracting agency’s own personnel and resources is not feasible.

(2) If a local contracting agency authorizes a department, bureau, office or other subdivision of the local contracting agency to conduct a procurement on behalf of another department, bureau, office or subdivision of the local contracting agency, the department, bureau, office or subdivision on whose behalf the procurement is conducted shall comply with the requirement set forth in subsection (1) of this section.

(3) Subsection (1) of this section does not apply to:

(a) A local contracting agency or a local contract review board for a city that has a population of not more than 15,000 or a county that has a population of not more than 30,000;

(b) A community college that enrolls not more than 1,000 full-time equivalent students, as defined in ORS 341.005;

(c) A special district, as defined in ORS 198.010, a diking district formed under ORS chapter 551 and a soil and water conservation district organized under ORS 568.210 to 568.808;

(d) The Port of Portland; or

(e) Procurements for client services, as defined in OAR 125-246-0110.

[2009 c.880 §2]



Section 279B.033 - Contents of cost analysis; conditions under which procurement may proceed; exceptions.

(a) Estimate the contracting agency’s cost of performing the services, including:

(A) Salary or wage and benefit costs for contracting agency employees who are directly involved in performing the services, including employees who inspect, supervise or monitor the performance of the services.

(B) Material costs, including costs for space, energy, transportation, storage, raw and finished materials, equipment and supplies.

(C) Costs incurred in planning for, training for, starting up, implementing, transporting and delivering the services and costs related to stopping and dismantling a project or operation because the contracting agency intends to procure a limited quantity of services or procure the services within a defined or limited period of time.

(D) Miscellaneous costs related to performing the services. The contracting agency may not include in the cost analysis the contracting agency’s indirect overhead costs for existing salaries or wages and benefits for administrators or for rent, equipment, utilities and materials except to the extent that the costs are attributable solely to performing the services and would not exist unless the contracting agency performs the services.

(b) Estimate the cost a potential contractor would incur in performing the services, including:

(A) Average or actual salary or wage and benefit costs for contractors and employees who:

(i) Work in the industry or business most closely involved in performing the services that the contracting agency intends to procure; and

(ii) Would be necessary and directly involved in performing the services or who would inspect, supervise or monitor the performance of the services;

(B) Material costs, including costs for space, energy, transportation, storage, raw and finished materials, equipment and supplies; and

(C) Miscellaneous costs related to performing the services, including but not limited to reasonably foreseeable fluctuations in the costs for the items identified in this subsection over the expected duration of the procurement.

(2)(a) After comparing the difference between the costs estimated as provided in subsection (1)(a) of this section with the costs estimated as provided in subsection (1)(b) of this section, except as provided in paragraph (b) of this subsection, the contracting agency may proceed with the procurement only if the contracting agency would incur more cost in performing the services with the contracting agency’s own personnel and resources than the contracting agency would incur in procuring the services from a contractor. The contracting agency may not proceed with the procurement if the sole reason that the costs estimated in subsection (1)(b) of this section are lower than the costs estimated in subsection (1)(a) of this section is because the costs estimated in subsection (1)(b)(A) of this section are lower than the costs estimated in subsection (1)(a)(A) of this section.

(b) A contracting agency may proceed with a procurement even if the contracting agency determines that the contracting agency would incur less cost in providing the services with the contracting agency’s own personnel and resources if at the time the contracting agency intends to conduct a procurement, the contracting agency lacks personnel and resources that are necessary to perform the services within the time in which the services are required. If the contracting agency conducts a procurement under the conditions described in this paragraph, the contracting agency shall:

(A) Keep a record of the cost analysis and findings that the contracting agency makes for each procurement the contracting agency conducts under this section, along with the basis for the contracting agency’s decision to proceed with the procurement; and

(B) Collect and provide copies of the records described in subparagraph (A) of this paragraph each calendar quarter to the local contract review board, if the contracting agency is a local contracting agency, or to the Emergency Board, if the contracting agency is a state contracting agency.

(c) If the contracting agency is a state contracting agency, in addition to complying with the provisions of paragraph (b) of this subsection the contracting agency shall prepare a request to the Governor for an appropriation and any authority that is necessary for the contracting agency to hire personnel and obtain resources necessary to perform the services that the contracting agency procured under the conditions described in paragraph (b) of this subsection. The request must include a copy of the records that the contracting agency provided to the Emergency Board under paragraph (b)(B) of this subsection.

(3) A cost analysis, record, documentation or determination made under this section is a public record.

[2009 c.880 §3]



Section 279B.036 - Determination of feasibility of procurement.

(a) The contracting agency lacks the specialized capabilities, experience or technical or other expertise necessary to perform the services. In making the finding, the contracting agency shall compare the contracting agency’s capability, experience or expertise in the field most closely involved in performing the services with a potential contractor’s capability, experience or expertise in the same or a similar field.

(b) Special circumstances require the contracting agency to procure the services by contract. Special circumstances may include, but are not limited to, circumstances in which:

(A) The terms under which the contracting agency receives a grant or other funds for use in a procurement require the contracting agency to obtain services through an independent contractor;

(B) Other state or federal law requires the contracting agency to procure services through an independent contractor;

(C) The procurement is for services that are incidental to a contract for purchasing or leasing real or personal property, including service and maintenance agreements for equipment that is leased or rented;

(D) The contracting agency cannot accomplish policy, administrative or legal goals, including but not limited to avoiding conflicts of interest or ensuring independent or unbiased findings in cases when using the contracting agency’s existing personnel or persons the contracting agency could hire through a regular or ordinary process would not be suitable;

(E) The procurement is for services to which the provisions of ORS 279B.080 apply;

(F) The procurement is for services, the need for which is so urgent, temporary or occasional that attempting to perform the services with the contracting agency’s own personnel or resources would cause a delay that would frustrate the purpose for obtaining the services; or

(G) The services that the contracting agency intends to procure will be completed within six months after the date on which the contract for the services is executed.

(2) A finding or determination and supporting documentation for a finding or determination made under this section is a public record.

[2009 c.880 §4]



Section 279B.040 - Prohibition on accepting bid or proposal from contractor that advised or assisted contracting agency to develop specifications or solicitation documents; exceptions.

(2)(a) If a state contracting agency anticipates that the state contracting agency will or must seek advice or assistance of the type described in subsection (1) of this section from a contractor that is also engaged in providing goods or services that will be described or identified in the solicitation documents and materials that result from the advice or assistance, and the state contracting agency wishes to accept a bid or proposal from the contractor, the state contracting agency, before awarding a contract for the advice or assistance, shall apply to the Director of the Oregon Department of Administrative Services for an exception to the prohibition set forth in subsection (1) of this section.

(b) The state contracting agency in the application for the exception shall include findings and justifications, along with sufficient facts to support the findings and justifications, that will enable the director to make an independent judgment as to whether:

(A) The state contracting agency needs advice or assistance from a contractor to develop the solicitation documents and materials described in subsection (1) of this section;

(B) Accepting a bid or proposal from the contractor that gives the advice or assistance is the only practicable way in which the state contracting agency can conduct the procurement successfully; and

(C) Approving the exception:

(i) Is unlikely to encourage favoritism in awarding public contracts or to substantially diminish competition for public contracts; and

(ii)(I) Is reasonably expected to result in substantial cost savings to the state contracting agency or the public; or

(II) Otherwise substantially promotes the public interest in a manner that could not be practicably realized by complying with the prohibition described in subsection (1) of this section.

(c)(A) If the director approves the state contracting agency’s application, the director shall prepare written findings and justifications for the approval. The state contracting agency’s findings, justifications and facts and the director’s findings, justifications and approval are public records that are subject to disclosure as provided in ORS 192.410 to 192.505.

(B) If the director disapproves the state contracting agency’s application, the director shall state the director’s reasons for the disapproval in a written notice to the state contracting agency and shall indicate whether the disapproval extends only to the state contracting agency’s acceptance of a bid or proposal from a contractor that gives advice or assistance in preparing solicitation documents and other materials or whether the director also disagrees with the state contracting agency’s stated need for advice or assistance from a contractor.

(C) The director’s approval or disapproval is final.

(3) As used in this section, "affiliate" means a person that, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with a contractor described in this section.

(4) This section does not apply to:

(a) The Secretary of State or the State Treasurer; or

(b) A bid or proposal for quality management services, as defined in ORS 291.035, that a state contracting agency receives from a contractor that provided preliminary quality assurance services, as defined in ORS 291.035, for the same information technology initiative that is the subject of the state contracting agency’s solicitation for quality management services.

[2012 c.53 §2; 2014 c.77 §2]



Section 279B.045 - Contractor warranty and covenant concerning tax law compliance.

[2015 c.539 §3]



Section 279B.050 - Methods of source selection.

(2) The requirements of subsection (1) of this section do not apply to public contracts established as provided in ORS 279B.065, 279B.070, 279B.075, 279B.080 or 279B.085.

(3) Notwithstanding the applicability of ORS 279B.065, 279B.070, 279B.075, 279B.080 or 279B.085 to a public contract, a contracting agency nevertheless may award the public contract under subsection (1) of this section.

(4) A local contracting agency may elect, by rule, charter, ordinance or other appropriate legislative action, to award contracts for personal services, as designated under ORS 279A.055, under the procedures of ORS 279B.050 to 279B.085.

(5) State contracting agencies shall solicit contracts for personal services in accordance with ORS 279B.050 to 279B.085.

[2003 c.794 §50; 2007 c.764 §6]



Section 279B.055 - Competitive sealed bidding.

(2) The contracting agency shall issue an invitation to bid, which must:

(a) Specify a time and date by which the bids must be received and a place at which the bids must be submitted. The contracting agency, in the contracting agency’s sole discretion, may receive bids by electronic means or direct or permit a bidder to submit bids by electronic means.

(b) Specify the name and title of the person designated to receive bids and the person the contracting agency designates as the contact person for the procurement, if different.

(c) Describe the procurement. In the description, the contracting agency shall identify the scope of work included within the procurement, outline the contractor’s anticipated duties and set expectations for the contractor’s performance. Unless the contracting agency for good cause specifies otherwise, the scope of work shall require the contractor to meet the highest standards prevalent in the industry or business most closely involved in providing the appropriate goods or services.

(d) Specify a time, date and place for prequalification applications, if any, to be filed and the classes of work, if any, for which bidders must be prequalified in accordance with ORS 279B.120.

(e) State that the contracting agency may cancel the procurement or reject any or all bids in accordance with ORS 279B.100.

(f) State that "Contractors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document." if a state contracting agency issues the invitation to bid.

(g) Require the contractor or subcontractor to possess an asbestos abatement license, if required under ORS 468A.710.

(h) Include all contractual terms and conditions applicable to the procurement. The contract terms and conditions shall specify clear consequences for a contractor’s failure to perform the scope of work identified in the invitation to bid or the contractor’s failure to meet established performance standards. The consequences may include, but are not limited to:

(A) Reducing or withholding payment;

(B) Requiring the contractor to perform, at the contractor’s expense, additional work necessary to perform the identified scope of work or meet the established performance standards; or

(C) Declaring a default, terminating the public contract and seeking damages and other relief available under the terms of the public contract or other applicable law.

(3)(a) The contracting agency may require bid security if the contracting agency determines that bid security is reasonably necessary or prudent to protect the interests of the contracting agency.

(b) The contracting agency shall return the bid security to all bidders upon the execution of the contract.

(c) The contracting agency shall retain the bid security if a bidder who is awarded a contract fails to promptly and properly execute the contract. For purposes of this paragraph, prompt and proper execution of the contract includes all action by a bidder that is necessary to form a contract in accordance with the invitation to bid, including posting performance security and submitting proof of insurance when the invitation to bid requires the submission.

(4)(a) The contracting agency shall give public notice of an invitation to bid issued under this section. Public notice is intended to foster competition among prospective bidders. The contracting agency shall make invitations to bid available to prospective bidders.

(b) A public notice must be published at least once in at least one newspaper of general circulation in the area where the contract is to be performed and in as many additional issues and publications as the contracting agency may determine.

(c) The Director of the Oregon Department of Administrative Services or a local contract review board may, by rule or order, authorize public notice of bids or proposals to be published electronically instead of in a newspaper of general circulation if the director or board determines that electronically providing public notice of bids or proposals is likely to be cost-effective.

(d) In addition to the modes of publication authorized by paragraphs (b) and (c) of this subsection, the contracting agency may use any other medium reasonably calculated to reach prospective bidders or proposers.

(e) Rules adopted under ORS 279A.065 must prescribe the requirements for providing public notice of solicitations.

(f) Unless otherwise specified in rules adopted under ORS 279A.065, the contracting agency shall give public notice at least seven days before the solicitation closing date.

(5)(a) The contracting agency shall open bids publicly at the time, date and place designated in the invitation to bid. When authorized by, and in accordance with, rules adopted under ORS 279A.065, bids may be submitted, received and opened through electronic means.

(b) The contracting agency shall record the amount of a bid, the name of the bidder and other relevant information specified by rule adopted under ORS 279A.065. The record shall be open to public inspection.

(c) Notwithstanding a requirement to make bids open to public inspection after the contracting agency issues notice of intent to award a contract, a contracting agency may withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a bid.

(6)(a) The contracting agency shall evaluate all bids that are received before the time and date indicated for bid opening in the invitation to bid. The contracting agency shall evaluate the bids based on the requirements set forth in the invitation to bid. The requirements may include, in addition to the information described in subsection (2) of this section, criteria to determine minimum acceptability, such as inspection, testing, quality and suitability for intended use or purpose. Criteria that will affect the bid price and will be considered in evaluation for award including, but not limited to, discounts, transportation costs and total costs of ownership or operation of a product over the life of the product must be objectively measurable. The invitation to bid must set forth the evaluation criteria to be used. No criteria may be used in a bid evaluation that are not set forth in the invitation to bid or in a qualified products list maintained under ORS 279B.115. The contracting agency may not consider for award bids received after the time and date indicated for bid opening in the invitation to bid. The contracting agency may retain bids or copies of bids received after the bid time and date indicated in the invitation to bid.

(b) The contracting agency shall, for the purpose of evaluating bids, apply any applicable preference described in ORS 279A.120, 279A.125 or 282.210.

(7) Rules adopted under ORS 279A.065 must provide for and regulate the correction and withdrawal of bids before and after bid opening and the cancellation of awards or contracts based on bid mistakes. After bid opening, changes in bids prejudicial to the interests of the public or fair competition are not permitted. A contracting agency that permits a bidder to correct or withdraw a bid or that cancels an award or a contract based on bid mistakes, shall support the decision with a written determination that states the reasons for the action taken.

(8) The cancellation of invitations to bid and the rejection of bids must be in accordance with ORS 279B.100.

(9) The contracting agency shall, in accordance with ORS 279B.135, issue to each bidder or shall post, electronically or otherwise, a notice of intent to award.

(10) If a contracting agency awards a contract, the contracting agency shall award the contract:

(a) To the lowest responsible bidder whose bid substantially complies with the requirements and criteria set forth in the invitation to bid and with all prescribed public procurement procedures and requirements; or

(b) If the invitation to bid specifies or authorizes the award of multiple contracts, to the responsible bidders:

(A) Whose bids substantially comply with the requirements and criteria set forth in the invitation to bid and with all prescribed public procurement procedures and requirements; and

(B) Who qualify for the award of a public contract under the terms of the invitation to bid.

(11) The successful bidder shall promptly execute a contract. The successful bidder’s duty to promptly execute a contract includes the duty to take all action that is necessary to form a contract in accordance with the invitation to bid, including posting performance security, submitting proof of insurance when the invitation to bid requires the submission and agreeing to perform the scope of work and meet the performance standards set forth in the invitation to bid.

(12) If a contracting agency determines that preparing a procurement description to support an award based on price is impractical, the contracting agency may issue a multistep invitation to bid that requests bidders to submit unpriced submittals, and then later issue an invitation to bid limited to the bidders that the contracting agency officer has determined are eligible to submit a priced bid under the criteria set forth in the initial solicitation of unpriced submittals.

(13) The contracting agency may issue a request for information, a request for interest or other preliminary documents to obtain information useful in preparing an invitation to bid.

[2003 c.794 §51; 2009 c.880 §5]



Section 279B.060 - Competitive sealed proposals.

(2) The request for proposals must:

(a) Specify a time and date by which sealed proposals must be received, and a place at which the proposals must be submitted. The contracting agency, in the contracting agency’s sole discretion, may receive proposals by electronic means or may direct or permit proposers to submit proposals by electronic means.

(b) Specify the name and title of the person designated to receive proposals and the person the contracting agency designates as the contact person for the procurement, if different.

(c) Describe the procurement. In the description, the contracting agency shall identify the scope of work included within the procurement, outline the contractor’s anticipated duties and set expectations for the contractor’s performance. Unless the contractor is providing architectural, engineering, photogrammetric mapping, transportation planning or land surveying services or related services, as defined in ORS 279C.100, or unless the contracting agency for good cause specifies otherwise, the scope of work shall require the contractor to meet the highest standards prevalent in the industry or business most closely involved in providing the appropriate goods or services.

(d) Specify a time, date and place for prequalification applications, if any, to be filed and the classes of work, if any, for which proposers must be prequalified in accordance with ORS 279B.120.

(e) State that the contracting agency may cancel the procurement or reject any or all proposals in accordance with ORS 279B.100.

(f) State that "Contractors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document." if a state contracting agency issues the request for proposals.

(g) Require the contractor or subcontractor to possess an asbestos abatement license, if required under ORS 468A.710.

(h) Include all contractual terms and conditions applicable to the procurement. The contract terms and conditions shall specify clear consequences for a contractor’s failure to perform the scope of work identified in the request for proposals or the contractor’s failure to meet established performance standards. The consequences may include, but are not limited to:

(A) Reducing or withholding payment;

(B) Requiring the contractor to perform, at the contractor’s expense, additional work necessary to perform the identified scope of work or meet the established performance standards; or

(C) Declaring a default, terminating the public contract and seeking damages and other relief available under the terms of the public contract or other applicable law.

(3) The request for proposals also may:

(a) Identify contractual terms or conditions that the contracting agency reserves, in the request for proposals, for negotiation with proposers;

(b) Request that proposers propose contractual terms and conditions that relate to subject matter reasonably identified in the request for proposals;

(c) Contain or incorporate the form and content of the contract that the contracting agency will accept, or suggest contract terms and conditions that nevertheless may be the subject of negotiations with proposers;

(d) Announce the method the contracting agency will use to select the contractor, which may include, but is not limited to, negotiating with the highest ranked proposer, competitive negotiations, a multiple-tiered competition that is designed to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers or a combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065; and

(e) Describe the manner in which the contracting agency will evaluate proposals, identifying the relative importance of price and other factors the contracting agency will use to evaluate and rate the proposals in the first tier of competition. If the contracting agency uses more than one tier of competitive evaluation, the request for proposals must describe the process the contracting agency will use to evaluate proposals in the subsequent tiers.

(4)(a) The contracting agency may require proposal security in any form the contracting agency deems prudent. Proposal security shall serve the same function with respect to requests for proposals as bid security serves with respect to invitations to bid under ORS 279B.055.

(b) The contracting agency shall return the proposal security to all proposers upon the execution of the contract.

(c) The contracting agency shall retain the proposal security if a proposer who is awarded a contract fails to promptly and properly execute the contract. For purposes of this paragraph, prompt and proper execution of the contract includes all action by a proposer that is necessary to form a contract in accordance with the request for proposals, including posting performance security and submitting proof of insurance when the request for proposals requires the submission. If contract negotiations or competitive negotiations are conducted, the failure, prior to award, of a contracting agency and a proposer to reach agreement does not constitute grounds for retaining proposal security.

(5) Public notice of the request for proposals must be given in the same manner as provided for public notice of invitations to bid in ORS 279B.055 (4).

(6)(a) Notwithstanding ORS 192.410 to 192.505, proposals may be opened in a manner to avoid disclosing contents to competing proposers during, when applicable, the process of negotiation, but the contracting agency shall record and make available the identity of all proposers as part of the contracting agency’s public records after the proposals are opened. Notwithstanding ORS 192.410 to 192.505, proposals are not required to be open for public inspection until after the notice of intent to award a contract is issued. The fact that proposals are opened at a meeting, as defined in ORS 192.610, does not make the contents of the proposals subject to disclosure, regardless of whether the public body opening the proposals fails to give notice of or provide for an executive session for the purpose of opening proposals.

(b) Notwithstanding a requirement to make proposals open to public inspection after the contracting agency issues notice of intent to award a contract, a contracting agency may withhold from disclosure to the public materials included in a proposal that are exempt or conditionally exempt from disclosure under ORS 192.501 or 192.502.

(c) If a request for proposals is canceled under ORS 279B.100 after proposals are received or if a proposal is rejected, the contracting agency may return a proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation.

(7) As provided in the request for proposals or in written addenda issued thereunder, the contracting agency may conduct site tours, demonstrations, individual or group discussions and other informational activities with proposers before or after the opening of proposals for the purpose of clarification to ensure full understanding of, and responsiveness to, the solicitation requirements or to consider and respond to requests for modifications of the proposal requirements. The contracting agency shall use procedures designed to accord proposers fair and equal treatment with respect to any opportunity for discussion and revision of proposals.

(8) For purposes of evaluation, when provided for in the request for proposals, the contracting agency may employ methods of contractor selection that include, but are not limited to:

(a) An award or awards based solely on the ranking of proposals;

(b) Discussions leading to best and final offers, in which the contracting agency may not disclose private discussions leading to best and final offers;

(c) Discussions leading to best and final offers, in which the contracting agency may not disclose information derived from proposals submitted by competing proposers;

(d) Serial negotiations, beginning with the highest ranked proposer;

(e) Competitive simultaneous negotiations;

(f) Multiple-tiered competition designed to identify, at each level, a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers;

(g) A multistep request for proposals requesting the submission of unpriced technical submittals, and then later issuing a request for proposals limited to the proposers whose technical submittals the contracting agency had determined to be qualified under the criteria set forth in the initial request for proposals; or

(h) A combination of methods described in this subsection, as authorized or prescribed by rules adopted under ORS 279A.065.

(9) Revisions of proposals may be permitted after the submission of proposals and before award for the purpose of obtaining best offers or best and final offers.

(10) After the opening of proposals, a contracting agency may issue or electronically post an addendum to the request for proposals that modifies the criteria, rating process and procedure for any tier of competition before the start of the tier to which the addendum applies. The contracting agency shall send an addendum that is issued by a method other than electronic posting to all proposers who are eligible to compete under the addendum. The contracting agency shall issue or post the addendum at least five days before the start of the subject tier of competition or as the contracting agency otherwise determines is adequate to allow eligible proposers to prepare for the competition in accordance with rules adopted under ORS 279A.065.

(11) The cancellation of requests for proposals and the rejection of proposals must be in accordance with ORS 279B.100.

(12) In the request for proposals, the contracting agency shall describe the methods by which the agency will make the results of each tier of competitive evaluation available to the proposers who competed in the tier. The contracting agency shall include a description of the manner in which the proposers who are eliminated from further competition may protest or otherwise object to the contracting agency’s decision.

(13) The contracting agency shall issue or electronically post the notice of intent to award described in ORS 279B.135 to each proposer who was evaluated in the final competitive tier.

(14) If the contracting agency awards a contract, the contracting agency shall award the contract to the responsible proposer whose proposal the contracting agency determines in writing is the most advantageous to the contracting agency based on the evaluation process and evaluation factors described in the request for proposals, applicable preferences described in ORS 279A.120 and 279A.125 and, when applicable, the outcome of any negotiations authorized by the request for proposals. Other factors may not be used in the evaluation. When the request for proposals specifies or authorizes awarding multiple public contracts, the contracting agency shall award public contracts to the responsible proposers who qualify for the award of a contract under the terms of the request for proposals.

(15) The contracting agency may issue a request for information, a request for interest, a request for qualifications or other preliminary documents to obtain information useful in preparing a request for proposals.

(16) Before executing a contract solicited under this section, a contracting agency shall obtain the proposer’s agreement to perform the scope of work and meet the performance standards set forth in the final negotiated scope of work.

[2003 c.794 §52; 2009 c.880 §6; 2011 c.458 §12]



Section 279B.065 - Small procurements.

(2) A contracting agency may not artificially divide or fragment a procurement so as to constitute a small procurement under this section.

[2003 c.794 §53; 2005 c.64 §1; 2005 c.103 §8b; 2013 c.66 §1]



Section 279B.070 - Intermediate procurements.

(2) A contracting agency may not artificially divide or fragment a procurement so as to constitute an intermediate procurement under this section.

(3) When conducting an intermediate procurement, a contracting agency shall seek at least three informally solicited competitive price quotes or competitive proposals from prospective contractors. The contracting agency shall keep a written record of the sources of the quotes or proposals received. If three quotes or proposals are not reasonably available, fewer will suffice, but the contracting agency shall make a written record of the effort the contracting agency makes to obtain the quotes or proposals.

(4) If a contracting agency awards a contract, the contracting agency shall award the contract to the offeror whose quote or proposal will best serve the interests of the contracting agency, taking into account price as well as considerations including, but not limited to, experience, expertise, product functionality, suitability for a particular purpose and contractor responsibility under ORS 279B.110.

[2003 c.794 §54; 2013 c.66 §2]



Section 279B.075 - Sole-source procurements.

(2) The determination of a sole source must be based on written findings that may include:

(a) That the efficient utilization of existing goods requires acquiring compatible goods or services;

(b) That the goods or services required to exchange software or data with other public or private agencies are available from only one source;

(c) That the goods or services are for use in a pilot or an experimental project; or

(d) Other findings that support the conclusion that the goods or services are available from only one source.

(3) To the extent reasonably practical, the contracting agency shall negotiate with the sole source to obtain contract terms that are advantageous to the contracting agency.

[2003 c.794 §55; 2005 c.103 §8c; 2015 c.807 §24]



Section 279B.080 - Emergency procurements.

(2) For an emergency procurement of construction services that are not public improvements, the contracting agency shall ensure competition for a contract for the emergency work that is reasonable and appropriate under the emergency circumstances. In conducting the procurement, the contracting agency shall set a solicitation time period that the contracting agency determines to be reasonable under the emergency circumstances and may issue written or oral requests for offers or make direct appointments without competition in cases of extreme necessity.

[2003 c.794 §56; 2007 c.764 §6a]



Section 279B.085 - Special procurements.

(a) "Class special procurement" means a contracting procedure that differs from the procedures described in ORS 279B.055, 279B.060, 279B.065 and 279B.070 and is for the purpose of entering into a series of contracts over time or for multiple projects.

(b) "Contract-specific special procurement" means a contracting procedure that differs from the procedures described in ORS 279B.055, 279B.060, 279B.065 and 279B.070 and is for the purpose of entering into a single contract or a number of related contracts on a one-time basis or for a single project.

(c) "Special procurement" means, unless the context requires otherwise, a class special procurement, a contract-specific special procurement or both.

(2) Except as provided in subsection (3) of this section, to seek approval of a special procurement, a contracting agency shall submit a written request to the Director of the Oregon Department of Administrative Services or the local contract review board, as applicable, that describes the contracting procedure, the goods or services or the class of goods or services that are the subject of the special procurement and the circumstances that justify the use of a special procurement under the standards set forth in subsection (4) of this section.

(3) When the contracting agency is the office of the Secretary of State or the office of the State Treasurer, to seek approval of a special procurement, the contracting agency shall submit a written request to the Secretary of State or the State Treasurer, as applicable, that describes the contracting procedure, the goods or services or the class of goods or services that are the subject of the special procurement and the circumstances that justify the use of a special procurement under the standards set forth in subsection (4) of this section.

(4) The director, a local contract review board, the Secretary of State or the State Treasurer may approve a special procurement if the director, board, Secretary of State or State Treasurer finds that a written request submitted under subsection (2) or (3) of this section demonstrates that the use of a special procurement as described in the request, or an alternative procedure prescribed by the director, board, Secretary of State or State Treasurer:

(a) Is unlikely to encourage favoritism in the awarding of public contracts or to substantially diminish competition for public contracts; and

(b)(A) Is reasonably expected to result in substantial cost savings to the contracting agency or to the public; or

(B) Otherwise substantially promotes the public interest in a manner that could not practicably be realized by complying with requirements that are applicable under ORS 279B.055, 279B.060, 279B.065 or 279B.070 or under any rules adopted thereunder.

(5) Public notice of the approval of a special procurement must be given in the same manner as provided in ORS 279B.055 (4).

(6) If a contracting agency intends to award a contract through a special procurement that calls for competition among prospective contractors, the contracting agency shall award the contract to the offeror the contracting agency determines to be the most advantageous to the contracting agency.

(7) When the director, a local contract review board, the Secretary of State or the State Treasurer approves a class special procurement under this section, the contracting agency may award contracts to acquire goods or services within the class of goods or services in accordance with the terms of the approval without making a subsequent request for a special procurement.

[2003 c.794 §57; 2005 c.103 §8d; 2007 c.764 §7]



Section 279B.100 - Cancellation, rejection, delay of invitations for bids or requests for proposals.

(2) Any solicitation or procurement described in a solicitation may be delayed or suspended when the delay or suspension is in the best interest of the contracting agency as determined by the contracting agency. The contracting agency shall make the reasons for the delay or suspension part of the solicitation file. A contracting agency is not liable to any bidder or proposer for any loss or expense caused by or resulting from the delay or suspension of a solicitation, bid, proposal or award.

[2003 c.794 §58]



Section 279B.110 - Responsibility of bidders and proposers.

(2) In order for a contracting agency to determine that a bidder or proposer is responsible, the bidder or proposer must demonstrate to the contracting agency that the bidder or proposer:

(a) Has available the appropriate financial, material, equipment, facility and personnel resources and expertise, or has the ability to obtain the resources and expertise, necessary to meet all contractual responsibilities.

(b) Completed previous contracts of a similar nature with a satisfactory record of performance. For purposes of this paragraph, a satisfactory record of performance means that to the extent that the costs associated with and time available to perform a previous contract remained within the bidder’s or proposer’s control, the bidder or proposer stayed within the time and budget allotted for the procurement and otherwise performed the contract in a satisfactory manner. The contracting agency shall document the bidder’s or proposer’s record of performance if the contracting agency finds under this paragraph that the bidder or proposer is not responsible.

(c) Has a satisfactory record of integrity. The contracting agency in evaluating the bidder’s or proposer’s record of integrity may consider, among other things, whether the bidder or proposer has previous criminal convictions for offenses related to obtaining or attempting to obtain a contract or subcontract or in connection with the bidder’s or proposer’s performance of a contract or subcontract. The contracting agency shall document the bidder’s or proposer’s record of integrity if the contracting agency finds under this paragraph that the bidder or proposer is not responsible.

(d) Is legally qualified to contract with the contracting agency.

(e) Complied with the tax laws of the state or a political subdivision of the state, including ORS 305.620 and ORS chapters 316, 317 and 318. The bidder or proposer shall demonstrate compliance by attesting to the bidder’s or proposer’s compliance in any way the contracting agency deems credible and convenient.

(f) Possesses an unexpired certificate that the Oregon Department of Administrative Services issued under ORS 279A.167 if the bidder or proposer employs 50 or more full-time workers and submitted a bid or proposal for a procurement with an estimated contract price that exceeds $500,000 in response to an advertisement or solicitation from a state contracting agency.

(g) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder or proposer fails to promptly supply information concerning responsibility that the contracting agency requests, the contracting agency shall determine the bidder’s or proposer’s responsibility based on available information or may find that the bidder or proposer is not responsible.

(h) Was not debarred by the contracting agency under ORS 279B.130.

(3) A contracting agency may refuse to disclose outside of the contracting agency confidential information furnished by a bidder or proposer under this section when the bidder or proposer has clearly identified in writing the information the bidder or proposer seeks to have treated as confidential and the contracting agency has authority under ORS 192.410 to 192.505 to withhold the identified information from disclosure.

[2003 c.794 §59; 2009 c.880 §7; 2014 c.77 §3; 2015 c.539 §§1,5a]



Section 279B.112 - Personnel deployment disclosure; contents; preference for bidder or proposer that will employ more workers in state; rules; exception.

(a) The number of workers that the bidder or proposer and the bidder or proposer’s subcontractors plan to deploy to perform the work described in the invitation to bid or the request for proposals;

(b) The number of workers that the bidder or proposer and the bidder’s or proposer’s first-tier subcontractors will employ within this state; and

(c) The number of jobs in each of the categories described in paragraphs (a) and (b) of this subsection that would be a newly created job.

(2) A state contracting agency that receives a personnel deployment disclosure from a bidder or proposer under subsection (1) of this section may consider the personnel deployment disclosure in evaluating a bid or proposal if the contracting agency states in the solicitation documents for a procurement that the state contracting agency will consider a personnel deployment disclosure. The state contracting agency may give a preference to a bid or proposal that states that the bidder or proposer will employ more workers within this state than a competing bid or proposal if the bids or proposals otherwise suit the state contracting agency’s specifications for the procurement equally well.

(3) The Director of the Oregon Department of Administrative Services, the Attorney General and a state contracting agency that adopts rules under ORS 279A.065 may adopt rules to prescribe the form and contents of a personnel deployment disclosure and otherwise to implement the provisions of this section.

(4) This section does not apply to the Secretary of State or the State Treasurer.

[2012 c.53 §6]



Section 279B.115 - Qualified products lists.

(2) In the initial development of any qualified products list, a contracting agency shall give public notice, in accordance with ORS 279B.055 (4), of the opportunity for potential contractors, sellers or suppliers to submit goods for testing and examination to determine their acceptability for inclusion on the list and may solicit in writing representative groups of potential contractors, sellers or suppliers to submit goods for the testing and examination. Any potential contractor, seller or supplier, even though not solicited, may offer its goods for consideration.

(3) A contracting agency’s inclusion of goods on a qualified products list shall be based on the results of tests or examinations. Notwithstanding any provision of ORS 192.410 to 192.505, a contracting agency may make the test or examination results public in a manner that protects the identity of the potential contractor, seller or supplier that offered the goods for testing or examination, including by using only numerical designations. Notwithstanding any provision of ORS 192.410 to 192.505, a contracting agency may keep confidential trade secrets, test data and similar information provided by a potential contractor, seller or supplier if so requested in writing by the potential contractor, seller or supplier.

(4) The inclusion of goods on a qualified products list does not constitute and may not be construed as a prequalification under ORS 279B.120 and 279B.125 of any prospective contractor, seller or supplier of goods on the qualified products list.

[2003 c.794 §60]



Section 279B.120 - Prequalification of prospective bidders and proposers.

(2) The contracting agency shall, in response to the receipt of a prequalification application submitted under subsection (1) of this section, notify the prospective bidder or proposer whether the prospective bidder or proposer is qualified based on the standards of responsibility listed in ORS 279B.110 (2), the type and nature of contracts that the prospective bidder or proposer is qualified to compete for and the time period for which the prequalification is valid. If the contracting agency does not prequalify a prospective bidder or proposer as to any contracts covered by the prequalification process, the notice must specify which of the standards of responsibility listed in ORS 279B.110 (2) the prospective bidder or proposer failed to meet. Unless the reasons are specified, the prospective bidder or proposer shall be deemed to have been prequalified in accordance with the application.

(3) If a contracting agency subsequently discovers that a prospective bidder or proposer that prequalified under subsections (1) and (2) of this section is no longer qualified, the agency may revoke the prequalification upon reasonable notice to the prospective bidder or proposer, except that a revocation is invalid as to any contract for which an advertisement for bids or proposals has already been issued.

[2003 c.794 §61]



Section 279B.125 - Application for prequalification.

(2) If the contracting agency finds that a prospective bidder or proposer is qualified, the notice must state the type and nature of contracts that the prospective bidder or proposer is qualified to compete for and the period of time for which the prequalification is valid. If the agency finds that the prospective bidder or proposer is not qualified as to any contracts covered by the rule, resolution, ordinance or other regulation, the notice must specify the reasons given under ORS 279B.120 for not prequalifying the prospective bidder or proposer and inform the prospective bidder or proposer of the right to a hearing under ORS 279B.425. To be entitled to a hearing under ORS 279B.425, a prospective bidder or proposer shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer demands a hearing under ORS 279B.425.

(3) If a contracting agency has reasonable cause to believe that there has been a substantial change in the conditions of a prequalified prospective bidder or proposer and that the prospective bidder or proposer is no longer qualified or is less qualified, the contracting agency may revoke or may revise and reissue the prequalification after reasonable notice to the prequalified prospective bidder or proposer. The notice must specify the reasons given under ORS 279B.120 for revocation or revision of the prequalification of the prospective bidder or proposer and inform the prospective bidder or proposer of the right to a hearing under ORS 279B.425. To be entitled to a hearing under ORS 279B.425, a prospective bidder or proposer shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer demands a hearing under ORS 279B.425. A revocation or revision does not apply to any contract for which an advertisement for bids or proposals was issued before the date the notice of revocation or revision was received by the prequalified prospective bidder or proposer.

[2003 c.794 §62]



Section 279B.130 - Debarment of prospective bidders and proposers.

(b) A contracting agency may not debar a prospective bidder or proposer under this section for more than three years.

(2) A prospective bidder or proposer may be debarred from consideration for award of a contracting agency’s contracts if:

(a) The prospective bidder or proposer has been convicted of a criminal offense as an incident in obtaining or attempting to obtain a public or private contract or subcontract or in the performance of a public or private contract or subcontract.

(b) The prospective bidder or proposer has been convicted under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty that currently, seriously and directly affects the prospective bidder’s or proposer’s responsibility as a contractor.

(c) The prospective bidder or proposer has been convicted under state or federal antitrust statutes.

(d) The prospective bidder or proposer has committed a violation of a contract provision that is regarded by the contracting agency or the Construction Contractors Board to be so serious as to justify disqualification. A violation may include but is not limited to a failure to perform the terms of a contract or an unsatisfactory performance in accordance with the terms of the contract. However, a failure to perform or an unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for debarment.

(e) The prospective bidder or proposer does not carry workers’ compensation or unemployment insurance as required by statute.

(3) A contracting agency shall issue a written decision to debar a prospective bidder or proposer under this section. The decision must:

(a) State the reasons for the action taken; and

(b) Inform the debarred prospective bidder or proposer of the appeal rights of the prospective bidder or proposer under ORS 279B.425.

(4) A copy of the decision issued under subsection (3) of this section must be mailed or otherwise furnished immediately to the debarred prospective bidder or proposer.

(5) A prospective bidder or proposer that wishes to appeal debarment shall, within three business days after receipt of notice of debarment, notify the contracting agency that the prospective bidder or proposer appeals the debarment as provided in ORS 279B.425.

[2003 c.794 §63; 2007 c.764 §8]



Section 279B.135 - Notice of intent to award.

[2003 c.794 §64]



Section 279B.140 - Price agreements.

(2) Under a price agreement, no quantity unreasonably disproportionate to any stated estimate or, in the absence of a stated estimate, to any normal or otherwise comparable prior requirements may be demanded unless otherwise expressly provided in the price agreement. However, a contracting agency may amend or terminate a price agreement or an order under a price agreement under any of the following circumstances:

(a) Any failure of the contracting agency to receive funding, appropriations, limitations, allotments or other expenditure authority, including the continuation of program operating authority sufficient, as determined in the discretion of the contracting agency, to sustain purchases at the levels contemplated at the time of contracting; or

(b) Any change in law or program termination that makes purchases under the price agreement no longer authorized or appropriate for the contracting agency’s use.

(3) A price agreement does not constitute an exclusive dealing commitment on the part of the contracting agency or the contractor unless the price agreement expressly so provides.

[2003 c.794 §68]



Section 279B.145 - Finality of determinations.

[2003 c.794 §71; 2009 c.880 §8]



Section 279B.200 - Definitions for ORS 279B.200 to 279B.240.

(1) "Brand name or equal specification" means a specification that uses one or more manufacturers’ names, makes, catalog numbers or similar identifying characteristics to describe the standard of quality, performance, functionality or other characteristics needed to meet the contracting agency’s requirements and that authorizes bidders or proposers to offer goods or services that are equivalent or superior to those named or described in the specification.

(2) "Brand name specification" means a specification limited to one or more products, brand names, makes, manufacturer’s names, catalog numbers or similar identifying characteristics.

(3) "Specification" means any description of the physical or functional characteristics of, or of the nature of, goods or services to be procured by a contracting agency. "Specification" may include a description of any requirement for inspecting, testing or preparing goods or services for delivery. When a solicitation required or authorized by ORS 279B.050 (4) or (5) to be conducted under ORS 279B.055 or 279B.060 calls in whole or in part for the performance of personal services as designated under ORS 279A.055, "specification" also includes any description of the characteristics or nature of the personal services.

[2003 c.794 §72; 2007 c.764 §9]



Section 279B.205 - Specifications to encourage reasonable competition.

[2003 c.794 §74]



Section 279B.210 - Policy; development of specifications.

[2003 c.794 §75]



Section 279B.215 - Brand name or equal specification; brand name specification.

(b) The contracting agency is entitled to determine what constitutes a product that is equal or superior to the product specified, and any such determination is final.

(c) Nothing in this subsection may be construed as prohibiting a contracting agency from specifying one or more comparable products as examples of the quality, performance, functionality or other characteristics of the product needed by the contracting agency.

(2) A brand name specification may be prepared and used only if the contracting agency determines for a solicitation or a class of solicitations that only the identified brand name specification will meet the needs of the contracting agency based on one or more of the following written determinations:

(a) That use of a brand name specification is unlikely to encourage favoritism in the awarding of public contracts or substantially diminish competition for public contracts;

(b) That use of a brand name specification would result in substantial cost savings to the contracting agency;

(c) That there is only one manufacturer or seller of the product of the quality, performance or functionality required; or

(d) That efficient utilization of existing goods requires the acquisition of compatible goods or services.

(3) A contracting agency’s use of a brand name specification may be subject to review only as provided in ORS 279B.405.

[2003 c.794 §76; 2005 c.103 §8e]



Section 279B.220 - Conditions concerning payment, contributions, liens, withholding.

(1) Make payment promptly, as due, to all persons supplying to the contractor labor or material for the performance of the work provided for in the contract.

(2) Pay all contributions or amounts due the Industrial Accident Fund from the contractor or subcontractor incurred in the performance of the contract.

(3) Not permit any lien or claim to be filed or prosecuted against the state or a county, school district, municipality, municipal corporation or subdivision thereof, on account of any labor or material furnished.

(4) Pay to the Department of Revenue all sums withheld from employees under ORS 316.167.

[2003 c.794 §76a]



Section 279B.225 - Condition concerning salvaging, recycling, composting or mulching yard waste material.

[2003 c.794 §76b]



Section 279B.230 - Condition concerning payment for medical care and providing workers’ compensation.

(2) Every public contract shall contain a clause or condition that all subject employers working under the contract are either employers that will comply with ORS 656.017 or employers that are exempt under ORS 656.126.

[2003 c.794 §76c]



Section 279B.235 - Condition concerning hours of labor; compliance with pay equity provisions; employee discussions of rate of pay or benefits.

(a) A contractor may not employ an employee for more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity, emergency or when the public policy absolutely requires otherwise, and in such cases, except in cases of contracts for personal services designated under ORS 279A.055, the contractor shall pay the employee at least time and a half pay for:

(A)(i) All overtime in excess of eight hours in any one day or 40 hours in any one week if the work week is five consecutive days, Monday through Friday; or

(ii) All overtime in excess of 10 hours in any one day or 40 hours in any one week if the work week is four consecutive days, Monday through Friday; and

(B) All work the employee performs on Saturday and on any legal holiday specified in ORS 279B.020.

(b) The contractor shall comply with the prohibition set forth in ORS 652.220, that compliance is a material element of the contract and that a failure to comply is a breach that entitles the contracting agency to terminate the contract for cause.

(c) The contractor may not prohibit any of the contractor’s employees from discussing the employee’s rate of wage, salary, benefits or other compensation with another employee or another person and may not retaliate against an employee who discusses the employee’s rate of wage, salary, benefits or other compensation with another employee or another person.

(2) A contractor shall give notice in writing to employees who work on a public contract, either at the time of hire or before work begins on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the contractor may require the employees to work.

(3) A public contract for personal services, as described in ORS 279A.055, must provide that the contractor shall pay the contractor’s employees who work under the public contract at least time and a half for all overtime the employees work in excess of 40 hours in any one week, except for employees under a personal services public contract who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

(4) A public contract for services at a county fair, or for another event that a county fair board authorizes, must provide that the contractor shall pay employees who work under the public contract at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week. A contractor shall notify employees who work under the public contract, either at the time of hire or before work begins on the public contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the contractor may require the employees to work.

(5)(a) Except as provided in subsection (4) of this section, a public contract for services must provide that the contractor shall pay employees at least time and a half pay for work the employees perform under the public contract on the legal holidays specified in a collective bargaining agreement or in ORS 279B.020 (1)(b)(B) to (G) and for all time the employee works in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

(b) A contractor shall notify in writing employees who work on a public contract for services, either at the time of hire or before work begins on the public contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the contractor may require the employees to work.

(6) This section does not apply to public contracts:

(a) With financial institutions as defined in ORS 706.008.

(b) Made pursuant to the authority of the State Forester or the State Board of Forestry under ORS 477.406 for labor performed in the prevention or suppression of fire.

(c) For goods or personal property.

[2003 c.794 §77; 2005 c.103 §8f; 2015 c.454 §4]



Section 279B.240 - Exclusion of recycled oils prohibited.

[2003 c.794 §78]



Section 279B.270 - State contracting agencies to use recovered resources and recycled materials; notice to prospective contractors.

(a) Review the contracting agency’s current procurement specifications in order to eliminate, wherever economically feasible, discrimination against the procurement of recovered resources or recycled materials.

(b) Provide incentives, wherever economically feasible, in all procurement specifications issued by the contracting agency for the maximum possible use of recovered resources and recycled materials.

(c) Develop procurement practices that, to the maximum extent economically feasible, ensure the procurement of materials that are recycled or that may be recycled or reused when discarded.

(d) Establish management practices that minimize the volume of solid waste generated by reusing paper, envelopes, containers and all types of packaging and by limiting the amount of materials consumed and discarded.

(e) Use, or require persons with whom the contracting agency contracts to use in the performance of the contract work, to the maximum extent economically feasible, recycled paper and recycled PETE products as well as other recycled plastic resin products.

(2) An invitation to bid or a request for proposals issued by a state contracting agency under this chapter shall include the following language: "Vendors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document."

(3) Each state contracting agency shall strive to meet a recycled product procurement level established by rule by the Oregon Department of Administrative Services.

[2003 c.794 §79; 2007 c.764 §10]



Section 279B.275 - Purchase of goods containing recycled polyethylene material.

[2003 c.794 §80]



Section 279B.280 - Use of recycled products when economically feasible.

[2003 c.794 §81]



Section 279B.400 - Protests and judicial review of approvals of special procurements.

(2) The approval of a class special procurement by the director under ORS 279B.085 constitutes rulemaking and not a contested case under ORS chapter 183. Any affected person, except the state contracting agency that requested the approval or anyone representing the state contracting agency, may petition the Court of Appeals in the manner provided in ORS 183.400 to test the validity of a class special procurement approved by the director. A proceeding under ORS 183.400 does not affect the validity of a contract executed pursuant to a class special procurement before the petition is filed. Notwithstanding ORS 183.400 (1), before seeking judicial review under this subsection, a person must file a protest with the director as described in subsection (1) of this section.

(3)(a) The approval of a contract-specific special procurement by the director is reviewable under ORS 183.484, but only if judicial review is sought before the contract is awarded. Otherwise, a contract awarded pursuant to the contract-specific special procurement is conclusively presumed valid and may not, in any future judicial or administrative proceeding, be challenged on the ground that the contract was awarded under an invalid special procurement.

(b) Judicial review may be sought from the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency that requested the approval are located. The circuit court shall give priority on its docket and expedited review to proceedings under this subsection.

(4)(a) The approval of a special procurement by a local contract review board may be challenged by filing a writ of review under ORS chapter 34, provided that all available nonjudicial remedies first have been exhausted, including protests as described in subsection (1) of this section. Notwithstanding the 60-day filing period prescribed by ORS 34.030, the approval of a special procurement is not subject to a writ of review proceeding more than 10 days after the board approves the use of the special procurement.

(b) The writ of review may be filed with and is reviewable by the circuit court for the county in which the principal offices of the local contracting agency that requested the approval are located. The circuit court shall give priority on its docket and expedited review to proceedings under this subsection.

(5) If timely judicial review is sought regarding the approval of a special procurement under ORS 279B.085, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods or services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the person who filed the challenge. Thereafter, after joining the prospective contractor as a party to the litigation and upon motion by the person filing the challenge, the court may nonetheless stay the performance of the contract if the court finds that the contracting agency’s determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agency’s determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

(6) In its review, the circuit court shall give due deference to any factual contracting decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

(a) If a contract has not been executed and the court rules in favor of the party that sought judicial review, and if the violation could have affected the award of the contract, the court shall remand the procurement to the contracting agency for a determination whether to continue with the procurement process in light of the court’s decision.

(b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed and the court rules in favor of the party that sought judicial review, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

(c) The court may award costs and attorney fees to the prevailing party.

[2003 c.794 §83; 2005 c.103 §8g]



Section 279B.405 - Protests and judicial review of solicitations.

(a) "Brand name" means a brand name specification as defined in ORS 279B.200.

(b) "Legally flawed" means that a solicitation document contains terms or conditions that are contrary to law.

(c) "Unnecessarily restrictive" means that specifications limit competition arbitrarily, without reasonably promoting the fulfillment of the procurement needs of a contracting agency.

(2) A prospective bidder, proposer or offeror for a public contract solicited under ORS 279B.055, 279B.060 or 279B.085 may file a protest with the contracting agency if the prospective bidder, proposer or offeror believes that the procurement process is contrary to law or that a solicitation document is unnecessarily restrictive, is legally flawed or improperly specifies a brand name. If a prospective bidder, proposer or offeror fails to timely file such a protest, the prospective bidder, proposer or offeror may not challenge the contract on grounds under this subsection in any future legal or administrative proceeding.

(3) The contracting agency, pursuant to rules adopted under ORS 279A.065, shall notify prospective bidders, proposers or offerors of the time and manner in which a protest under this section may be filed and considered. Before seeking judicial review, a prospective bidder, proposer or offeror must file a protest with the contracting agency and exhaust all available administrative remedies.

(4) The contracting agency shall consider the protest if the protest is timely filed and contains the following:

(a) Sufficient information to identify the solicitation that is the subject of the protest;

(b) The grounds that demonstrate how the procurement process is contrary to law or how the solicitation document is unnecessarily restrictive, is legally flawed or improperly specifies a brand name;

(c) Evidence or supporting documentation that supports the grounds on which the protest is based; and

(d) The relief sought.

(5) If the protest meets the requirements of subsection (4) of this section, the contracting agency shall consider the protest and issue a decision in writing. Otherwise, the contracting agency shall promptly notify the prospective bidder, proposer or offeror that the protest is untimely or that the protest failed to meet the requirements of subsection (4) of this section and give the reasons for the failure.

(6) The contracting agency shall issue a decision on the protest in accordance with rules adopted under ORS 279A.065 no fewer than three business days before bids, proposals or offers are due, unless a written determination is made by the agency that circumstances exist that justify a shorter time limit.

(7) A decision of a contracting agency on a protest under this section, including a protest of a special procurement, is subject to judicial review only if the action or writ of review is filed before the opening of bids, proposals or offers.

(8)(a) A decision of a state contracting agency on a protest under this section is reviewable by the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency are located.

(b) A decision of a local contracting agency on a protest under this section is reviewable by the circuit court for the county in which the principal offices of the local contracting agency are located.

(9) If judicial review of a contracting agency’s decision on a protest under this section is sought, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the prospective bidder, proposer or offeror that filed the protest. Thereafter, after joining the contractor as a party to the litigation and upon motion from the person filing the protest, the court may nonetheless stay the performance of the contract if the court finds that the contracting agency’s determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agency’s determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

(10) In its review, the court shall give due deference to any factual decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

(a) If a contract has not been executed and the court rules in favor of the party that sought judicial review, the court shall remand the procurement process to the contracting agency for a determination of whether and how to continue with the procurement process in light of the court’s decision.

(b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

(c) The court may award costs and attorney fees to the prevailing party.

[2003 c.794 §84; 2007 c.764 §11]



Section 279B.410 - Protests of contract award.

(a) The bidder or proposer is adversely affected because the bidder or proposer would be eligible to be awarded the public contract in the event that the protest were successful; and

(b) The reason for the protest is that:

(A) All lower bids or higher ranked proposals are nonresponsive;

(B) The contracting agency has failed to conduct the evaluation of proposals in accordance with the criteria or processes described in the solicitation materials;

(C) The contracting agency has abused its discretion in rejecting the protestor’s bid or proposal as nonresponsive; or

(D) The contracting agency’s evaluation of bids or proposals or the contracting agency’s subsequent determination of award is otherwise in violation of this chapter or ORS chapter 279A.

(2) The bidder or proposer shall submit the protest to the contracting agency in writing and shall specify the grounds for the protest to be considered by the contracting agency.

(3) The rules adopted under ORS 279A.065 shall establish a reasonable time and manner for protests to be submitted. The contracting agency may not consider late protests.

(4) The contracting agency shall consider and respond in writing to a protest in a timely manner. After the contracting agency issues the response, the bidder or proposer may seek judicial review in the manner provided in ORS 279B.415.

[2003 c.794 §85]



Section 279B.415 - Judicial review of protests of contract award.

(2) A decision by a state contracting agency on a protest of a contract award is reviewable by the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency are located. A decision by a local contracting agency on a protest of a contract award is reviewable by the circuit court for the county in which the principal offices of the local contracting agency are located.

(3) To obtain review, a complainant must commence an action before the contract that is the subject of the protest is approved by the Attorney General, if required by ORS 291.047, and executed by the contracting agency. In the complaint, the complainant shall state the nature of the complainant’s interest, the facts showing how the complainant is adversely affected or aggrieved by the contracting agency’s decision and the basis upon which the decision should be reversed or remanded. The complainant shall join as parties all bidders that would be in line for an award of the contract ahead of the complainant. If injunctive relief is sought, the court may require the person seeking a stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in execution of the contract.

(4) When judicial review is sought, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the complainant. Thereafter, upon motion from the complainant, the court may nonetheless stay the performance of the contract if the court finds that the contracting agency’s determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agency’s determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

(5) The court shall review the matter without a jury and shall consider only those grounds the complainant raised in the protest to the contracting agency.

(6) The court shall remand the matter to the contracting agency for a further decision if:

(a) Substantial evidence does not exist to support the contracting agency’s decision. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding;

(b) The contracting agency’s decision was outside the range of discretion delegated to the contracting agency by law;

(c) The decision was inconsistent with a contracting agency rule, an officially stated contracting agency position or an officially stated prior contracting agency practice, if the inconsistency is not explained by the contracting agency; or

(d) The decision was in violation of a constitutional or statutory provision.

(7)(a) In addition to remanding the decision to the contracting agency, the court may order such ancillary relief, such as the cost of bid preparation, as the court finds necessary to redress the effects of official action wrongfully taken or withheld. Ancillary relief does not include the award of a contract to the complainant or the award of lost profits or other damages.

(b) If a contract has not been executed and the court rules in favor of the complainant, the court shall remand the matter to the contracting agency for a determination whether to continue with the procurement process in light of the court’s decision.

(c) If a contract has been executed, in addition to the relief provided for in paragraph (a) of this subsection, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

(d) The court may award costs and attorney fees to the prevailing party.

[2003 c.794 §86; 2007 c.764 §12]



Section 279B.420 - Judicial review of other violations.

(2) If a contracting agency allegedly violates a provision of this chapter, except a provision of ORS 279B.030, 279B.033, 279B.036, 279B.270, 279B.275, 279B.280 or 279B.400 to 279B.425, and a judicial remedy is not otherwise provided in this chapter or ORS chapter 279A, the alleged violation is subject to judicial review only as provided in this section.

(3) A person may seek judicial review under this section for a violation described in subsection (1) or (2) of this section only if:

(a) A public contract is about to be awarded or has been awarded;

(b) The alleged violation of a provision of this chapter or ORS chapter 279A, except a provision of ORS 279B.030, 279B.033, 279B.036, 279B.270, 279B.275, 279B.280 or 279B.400 to 279B.425, occurred in the procurement process for the public contract and the alleged violation resulted in or will result in an unlawful award of a contract or an unlawful failure to award the contract;

(c) The alleged violation deprived the person of the award of the contract or deprived the person of the opportunity to compete for the award of the contract;

(d) The person was qualified to receive the award of the contract under ORS 279B.110;

(e) The person gave written notice that described the alleged violation to the contracting agency not later than 10 days after the date on which the alleged violation occurred and, regardless of when the alleged violation occurred, not later than 10 days after the date of execution of the contract;

(f) The person has exhausted all administrative remedies the contracting agency provides; and

(g)(A) The alleged violation is a violation of a provision of ORS chapter 279A and no other section of ORS chapter 279A, 279B or 279C provides judicial review; or

(B) The alleged violation is a violation of a provision of this chapter, except a provision of ORS 279B.030, 279B.033, 279B.036, 279B.270, 279B.275, 279B.280 or 279B.400 to 279B.425, and no other section of this chapter or ORS chapter 279A provides judicial review.

(4) If a state contracting agency allegedly commits a violation, the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency are located may review the alleged violation under ORS 183.484.

(5) If a local contracting agency allegedly commits a violation, the circuit court for the county in which the principal offices of the local contracting agency are located may review the alleged violation by means of a writ of review under ORS chapter 34.

(6) If a person gives the notice required under subsection (3)(e) of this section and timely seeks judicial review under this section, the contracting agency may not execute the contract unless the contracting agency determines that a compelling governmental interest exists in proceeding or that the goods and services are urgently needed. A contracting agency that makes such a determination shall set forth in writing the reasons for the determination and immediately provide the reasons to the person who filed the challenge. Thereafter, after joining the prospective contractor as a party to the litigation and upon motion by the person who filed the challenge, the court may nonetheless stay the performance of the contract if the court finds that the contracting agency’s determination that a compelling governmental interest exists in proceeding with contract execution, or the contracting agency’s determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person who sought the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with a delay in contract performance.

(7) In a review, the circuit court shall give due deference to any factual contracting decision the contracting agency made and may not substitute the court’s judgment for the contracting agency’s judgment. The court shall review all questions of law de novo. Thereafter:

(a) If a contract has not been executed and the court rules in favor of the person that sought judicial review, and if the violation could have affected the award of the contract, the court shall remand the procurement to the contracting agency for a determination whether to continue with the procurement process in light of the court’s decision.

(b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed and the court rules in favor of the person that sought judicial review, the court shall include in the court’s order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

(c) The court may award costs and attorney fees to the prevailing party.

[2003 c.794 §86a; 2009 c.880 §8a; 2011 c.9 §33]



Section 279B.425 - Review of prequalification and debarment decisions.

(2) Upon receipt of a notice from a contracting agency of a prequalification decision under ORS 279B.125 or of a decision to debar under ORS 279B.130, a prospective bidder or proposer that wishes to appeal the decision shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer appeals the decision as provided in this section.

(3) Immediately upon receipt of the prospective bidder’s or proposer’s notice of appeal, the contracting agency shall:

(a) If the contracting agency is a state contracting agency, notify the Director of the Oregon Department of Administrative Services.

(b) If the contracting agency is a local contracting agency, notify the appropriate local contract review board.

(4) Upon the receipt of notice from the contracting agency under subsection (3) of this section, the director or board shall promptly notify the person appealing and the contracting agency of the time and place of the hearing. The director or board shall conduct the hearing and decide the appeal within 30 days after receiving the notice from the contracting agency. The director or board shall set forth in writing the reasons for the hearing decision.

(5) At the hearing the director or board shall consider de novo the notice of denial, revocation or revision of a prequalification or the notice of debarment, the standards of responsibility listed in ORS 279B.110 (2) on which the contracting agency based the denial, revocation or revision of the prequalification or the reasons listed in ORS 279B.130 (2) on which the contracting agency based the debarment, and any evidence provided by the parties. In all other respects, a hearing before the director shall be conducted in the same manner as a contested case under ORS 183.417 (1) to (4) and (7), 183.425, 183.440, 183.450 and 183.452. Hearings before a board shall be conducted under rules of procedure adopted by the board.

(6) The director or board may allocate the director’s or board’s costs for the hearing between the person appealing and the contracting agency whose prequalification or debarment decision is being appealed. The allocation shall be based upon facts found by the director or board and stated in the final order that, in the director’s or board’s opinion, warrant such allocation of costs. If the final order does not allocate the costs for the hearing, the costs shall be paid as follows:

(a) If the decision to deny, revoke or revise a prequalification of a person as a bidder or the decision to debar a person is upheld, the costs shall be paid by the person appealing the decision.

(b) If the decision to deny, revoke or revise a prequalification of a person as a bidder or the decision to debar a person is reversed, the costs shall be paid by the contracting agency whose prequalification or debarment decision is the subject of the appeal.

(7) A decision of the director or board may be reviewed only upon a petition, filed within 15 days after the date of the decision, in the circuit court of the county in which the director or board has its principal office. The circuit court shall reverse or modify the decision only if it finds:

(a) The decision was obtained through corruption, fraud or undue means;

(b) There was evident partiality or corruption that operated to the substantial prejudice of the petitioner on the part of the director or board or any of the board’s members; or

(c) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the decision, and the miscalculation or mistake operated to the substantial prejudice of the petitioner.

(8) The procedure provided in this section is the exclusive means of judicial review of the decision of the director or board. The judicial review provisions of ORS 183.480 and writs of review and mandamus as provided in ORS chapter 34, and other legal, declaratory and injunctive remedies, are not available.

(9) The circuit court may stay the letting of the contract that is the subject of the petition in the same manner as a suit in equity. When the court determines that there has been an improper debarment or denial, revocation or revision of a prequalification and the contract has been let, the court may proceed to take evidence to determine the damages, if any, suffered by the petitioner and may award such damages as the court may find as a judgment against the director or board. The court may award costs and attorney fees to the prevailing party.

[2003 c.794 §87; 2007 c.288 §12]






Chapter 279C - Public Contracting - Public Improvements and Related Contracts

Section 279C.005 - Definitions.

[2003 c.794 §88]



Section 279C.010 - Applicability.

[2003 c.794 §88a; 2005 c.103 §9]



Section 279C.100 - Definitions for ORS 279C.100 to 279C.125.

(1) "Architect" has the meaning given that term in ORS 671.010.

(2) "Architectural, engineering, photogrammetric mapping, transportation planning or land surveying services" means professional services that are required to be performed by an architect, engineer, photogrammetrist, transportation planner or land surveyor.

(3) "Engineer" means a person who is registered and holds a valid certificate in the practice of engineering in the State of Oregon, as provided under ORS 672.002 to 672.325, and includes all terms listed in ORS 672.002 (2).

(4) "Land surveyor" means a person who is registered and holds a valid certificate in the practice of land surveying in the State of Oregon, as provided under ORS 672.002 to 672.325, and includes all terms listed in ORS 672.002 (5).

(5) "Personal services" means the services of a person or persons that are designated by a state contracting agency with procurement authority under ORS 279A.050 or a local contracting agency as personal services. "Personal services" includes architectural, engineering, photogrammetric mapping, transportation planning or land surveying services procured under ORS 279C.105 or 279C.110 and related services procured under ORS 279C.120.

(6) "Photogrammetric mapping" has the meaning given that term in ORS 672.002.

(7) "Photogrammetrist" has the meaning given that term in ORS 672.002.

(8) "Related services" means personal services, other than architectural, engineering, photogrammetric mapping, transportation planning or land surveying services, that are related to planning, designing, engineering or overseeing public improvement projects or components of public improvement projects, including but not limited to landscape architectural services, facilities planning services, energy planning services, space planning services, hazardous substances or hazardous waste or toxic substances testing services, cost estimating services, appraising services, material testing services, mechanical system balancing services, commissioning services, project management services, construction management services and owner’s representation services or land-use planning services.

(9) "Transportation planning services" means transportation planning services for projects that require compliance with the National Environmental Policy Act, 42 U.S.C. 4321 et seq.

[2003 c.794 §89; 2005 c.103 §10; 2005 c.445 §12; 2011 c.458 §1; 2013 c.196 §20]



Section 279C.105 - Contracts for architectural, engineering, photogrammetric mapping, transportation planning or land surveying and related services; procedures.

(2) A state contracting agency with procurement authority under ORS 279A.050 or a local contract review board by ordinance, resolution, administrative rule or other regulation may, consistent with the provisions of ORS 279C.100 to 279C.125, designate certain personal services contracts or classes of personal service contracts as contracts for architectural, engineering, photogrammetric mapping, transportation planning or land surveying services or related services.

[2003 c.794 §90; 2005 c.103 §11; 2011 c.458 §2]



Section 279C.107 - Public disclosure of contents of proposals for architectural, engineering, photogrammetric mapping, transportation planning or land surveying services; treatment of trade secrets and confidential information.

(a) The contracting agency may open proposals so as to avoid disclosing contents to competing proposers during, when applicable, the process of negotiation.

(b) The contracting agency need not open proposals for public inspection until after the contracting agency executes a contract.

(2) Notwithstanding any requirement to open proposals to public inspection after the contracting agency executes a contract, a contracting agency shall withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a proposal. Opening a proposal at a public meeting, as defined in ORS 192.610, does not make the contents of the proposal subject to disclosure, regardless of whether the public body that opens the proposal fails to give notice of or provide for an executive session for the purpose of opening proposals. If a request for proposals is canceled after proposals are received, the contracting agency shall, subject to ORS 192.501 and 192.502, return a proposal and all copies of the proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation.

[2007 c.764 §41; 2011 c.458 §3]



Section 279C.110 - Selection procedure for consultants to provide services; compensation; applicability.

(2) Subject to the requirements of subsection (1) of this section, the procedures that a contracting agency creates to screen and select consultants and to select a candidate under this section are at the contracting agency’s sole discretion. The contracting agency may adjust the procedures to accommodate the contracting agency’s scope, schedule or objectives for a particular project if the estimated cost of the architectural, engineering, photogrammetric mapping, transportation planning or land surveying services for the project does not exceed $250,000.

(3) A contracting agency’s screening and selection procedures under this section, regardless of the estimated cost of the architectural, engineering, photogrammetric mapping, transportation planning or land surveying services for a project, may include considering each candidate’s:

(a) Specialized experience, capabilities and technical competence, which the candidate may demonstrate with the candidate’s proposed approach and methodology to meet the project requirements;

(b) Resources committed to perform the work and the proportion of the time that the candidate’s staff would spend on the project, including time for specialized services, within the applicable time limits;

(c) Record of past performance, including but not limited to price and cost data from previous projects, quality of work, ability to meet schedules, cost control and contract administration;

(d) Ownership status and employment practices regarding disadvantaged business enterprises, minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own, emerging small businesses or historically underutilized businesses;

(e) Availability to the project locale;

(f) Familiarity with the project locale; and

(g) Proposed project management techniques.

(4) If the screening and selection procedures a contracting agency creates under subsection (2) of this section result in the contracting agency’s determination that two or more candidates are equally qualified, the contracting agency may select a candidate through any process the contracting agency adopts that is not based on the candidate’s pricing policies, proposals or other pricing information.

(5) The contracting agency and the selected candidate shall mutually discuss and refine the scope of services for the project and shall negotiate conditions, including but not limited to compensation level and performance schedule, based on the scope of services. The compensation level paid must be reasonable and fair to the contracting agency as determined solely by the contracting agency. Authority to negotiate a contract under this section does not supersede any provision of ORS 279A.140 or 279C.520.

(6) If the contracting agency and the selected candidate are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the contracting agency, the contracting agency shall, either orally or in writing, formally terminate negotiations with the selected candidate. The contracting agency may then negotiate with the next most qualified candidate. The negotiation process may continue in this manner through successive candidates until an agreement is reached or the contracting agency terminates the consultant contracting process.

(7) It is the goal of this state to promote a sustainable economy in the rural areas of the state. In order to monitor progress toward this goal, a state contracting agency shall keep a record of the locations in which architectural, engineering, photogrammetric mapping, transportation planning or land surveying services contracts and related services contracts are performed throughout the state, the locations of the selected consultants and the direct expenses on each contract. This record must include the total number of contracts awarded to each consultant firm over a 10-year period. The record of direct expenses must include all personnel travel expenses as a separate and identifiable expense on the contract. Upon request, the state contracting agency shall make these records available to the public.

(8) Notwithstanding the provisions of subsection (1) of this section, a contracting agency may directly appoint a consultant if the estimated cost of the architectural, engineering, photogrammetric mapping, transportation planning or land surveying services for the project does not exceed $100,000.

(9) Notwithstanding the provisions of subsections (1) and (8) of this section, a contracting agency may directly appoint a consultant for architectural, engineering, photogrammetric mapping, transportation planning or land surveying services in an emergency.

[2003 c.794 §91; 2003 c.794 §92; 2005 c.509 §§1,3; 2011 c.458 §4; 2015 c.565 §15]



Section 279C.115 - Direct contracts for services of consultants.

(2) A contracting agency may enter into a contract for architectural, engineering, photogrammetric mapping, transportation planning or land surveying services or related services directly with a consultant if the project described in the contract consists of work that has been substantially described, planned or otherwise previously studied or rendered in an earlier contract with the consultant that was awarded under rules adopted under ORS 279A.065 and the new contract is a continuation of the project.

(3) A contracting agency may adopt criteria for determining when this section applies to a contract for architectural, engineering, photogrammetric mapping, transportation planning or land surveying services or related services.

[2003 c.794 §94; 2011 c.458 §5]



Section 279C.120 - Selection procedure for related services.

(a) In accordance with screening and selection procedures adopted under ORS 279C.105;

(b) On the basis of the qualifications of the consultants for the types of related services required, under the requirements of ORS 279C.110; or

(c) On the basis of price competition, price and performance evaluations, an evaluation of the capabilities of bidders to perform the needed related services or an evaluation of the capabilities of the bidders to perform the needed related services followed by negotiations between the parties on the price for those related services.

(2) Subject to the requirements of subsection (1) of this section, the procedures that a contracting agency adopts for the screening and selection of consultants and the selection of a candidate under this section is within the sole discretion of the contracting agency and may be adjusted to accommodate the contracting agency’s scope, schedule and budget objectives for a particular project. Adjustments to accommodate a contracting agency’s objectives may include provision for the direct appointment of a consultant if the value of the project does not exceed a threshold amount as determined by the contracting agency.

[2003 c.794 §95]



Section 279C.125 - Architectural, engineering, photogrammetric mapping, transportation planning and land surveying services selection process for local public improvements procured through state agency; rules.

(a) A public improvement is owned and maintained by a local government; and

(b) The Department of Transportation, the Oregon Department of Administrative Services or another state contracting agency will serve as the lead state contracting agency and will execute personal services contracts with architects, engineers, photogrammetrists, transportation planners and land surveyors for work on the public improvement project.

(2) The selection process required by subsection (1) of this section must require the lead state contracting agency to select no fewer than the three most qualified consultants when feasible in accordance with ORS 279C.110.

(3) The local government is responsible for the final selection of the consultant from the list of qualified consultants selected by the lead state contracting agency or through an alternative process adopted by the local government.

(4) Nothing in this section applies to the selection process used by a local contracting agency when the contracting agency executes a contract directly with architects, engineers, photogrammetrists, transportation planners or land surveyors.

[2003 c.794 §96; 2011 c.458 §6]



Section 279C.300 - Policy on competition.

[2003 c.794 §97]



Section 279C.305 - Least-cost policy for public improvements; costs estimates in budget process; use of agency forces; record of costs.

(2) Not less than 30 days prior to adoption of the contracting agency’s budget for the subsequent budget period, each contracting agency shall prepare and file with the Commissioner of the Bureau of Labor and Industries a list of every public improvement known to the contracting agency that the contracting agency plans to fund in the budget period, identifying each improvement by name and estimating the total on-site construction costs. The list shall also contain a statement as to whether the contracting agency intends to perform the construction through a private contractor. If the contracting agency intends to perform construction work using the contracting agency’s own equipment and personnel on a project estimated to cost more than $125,000, the contracting agency shall also show that the contracting agency’s decision conforms to the policy stated in subsection (1) of this section. The list is a public record and may be revised periodically by the agency.

(3) Before a contracting agency constructs a public improvement with its own equipment or personnel:

(a) If the estimated cost exceeds $125,000, the contracting agency shall prepare adequate plans and specifications and the estimated unit cost of each classification of work. The estimated cost of the work must include a reasonable allowance for the cost, including investment cost, of any equipment used. As used in this paragraph, "adequate" means sufficient to control the performance of the work and to ensure satisfactory quality of construction by the contracting agency personnel.

(b) The contracting agency shall cause to be kept and preserved a full, true and accurate account of the costs of performing the work, including all engineering and administrative expenses and the cost, including investment costs, of any equipment used. The final account of the costs is a public record.

(4) Subsections (2) and (3) of this section do not apply to a contracting agency when the public improvement is to be used for the distribution or transmission of electric power.

(5) For purposes of this section, resurfacing of highways, roads or streets at a depth of two or more inches and at an estimated cost that exceeds $125,000 is a public improvement.

[2003 c.794 §98]



Section 279C.307 - Limitations in procurement of personal services; exception.

(a) Procure the personal services from a contractor or an affiliate of a contractor who is a party to the public contract that is subject to administration, management, monitoring, inspection, evaluation or oversight by means of the personal services; or

(b) Procure the personal services through the public contract that is subject to administration, management, monitoring, inspection, evaluation or oversight by means of the personal services.

(2) Subsection (1) of this section does not apply to a procurement for construction manager/general contractor services or to a design-build procurement, as defined in rules the Attorney General or a contracting agency adopts under ORS 279A.065.

[2009 c.880 §11; 2013 c.522 §6]

Note: 279C.307 was added to and made a part of ORS chapter 279C by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 279C.310 - Limitation on contracting agency constructing public improvement.

[2003 c.794 §99]



Section 279C.315 - Waiver of damages for unreasonable delay by contracting agency against public policy.

(2) Subsection (1) of this section is not intended to render void any contract provision that:

(a) Requires notice of any delay;

(b) Provides for arbitration or other procedures for settlement of contract disputes; or

(c) Provides for reasonable liquidated damages.

[2003 c.794 §100]



Section 279C.320 - Contracts for construction other than public improvements.

(2) Nothing in this section relieves contracting agencies or contractors of any other relevant requirements under this chapter, including payment of prevailing wage rates when applicable.

(3) When construction services are not considered to be a public improvement under this chapter because no funds of a public agency are directly or indirectly used, except for participation that is incidental or related primarily to project design or inspection, the benefiting public body may nonetheless condition acceptance of the services on receipt of such protections as the public body considers to be in the public interest, including a performance bond, a payment bond and appropriate insurance.

[2003 c.794 §101; 2007 c.764 §13]



Section 279C.325 - Limitation on contracting agency awarding contract to nonresident education service district.

[2005 c.413 §2]



Section 279C.330 - "Findings" defined.

(a) Operational, budget and financial data;

(b) Public benefits;

(c) Value engineering;

(d) Specialized expertise required;

(e) Public safety;

(f) Market conditions;

(g) Technical complexity; and

(h) Funding sources.

(2) As used in ORS 279C.335, "findings" means the justification for a conclusion that a contracting agency or state agency, in seeking an exemption from the competitive bidding requirement of ORS 279C.335 (1), reaches based on the considerations set forth in ORS 279C.335 (2).

[2003 c.794 §102; 2013 c.522 §7]



Section 279C.332 - Definitions for ORS 279A.065, 279C.307, 279C.335, 279C.337 and 279C.380.

(1) "Affiliate" means a person that, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.

(2) "Construction manager/general contractor" means a person that provides construction manager/general contractor services to a contracting agency under a public improvement contract.

(3)(a) "Construction manager/general contractor services" means construction-related services that a contracting agency procures by means of an alternative contracting method under ORS 279C.335 and that:

(A) Include a construction manager/general contractor’s:

(i) Functioning as a member of a project team that includes the contracting agency, the architect or engineer that designs the public improvement under a separate contract with the contracting agency and other contractors and consultants; and

(ii) Reviewing and analyzing a design for a public improvement in order to:

(I) Suggest changes in the design that minimize potential errors, delays, unexpected costs and other problems during construction;

(II) Recommend means by which the contracting agency may achieve the functions of the public improvement or a component of the public improvement safely, reliably, efficiently and at the lowest overall cost;

(III) Improve the value and quality of the public improvement; and

(IV) Reduce the time necessary to complete the public improvement; and

(B) May include, depending on the specific terms of the public improvement contract and on whether the contracting agency decides to proceed with construction, a construction manager/general contractor’s:

(i) Devising a schedule for constructing the public improvement;

(ii) Estimating construction, materials, labor and other costs for the public improvement;

(iii) Establishing a fixed price, a guaranteed maximum price or other maximum price;

(iv) Constructing portions of the public improvement and subcontracting portions to other contractors;

(v) Coordinating and overseeing the construction process; or

(vi) Performing other services related to constructing a public improvement in accordance with the terms of the public improvement contract.

(b) "Construction manager/general contractor services" does not include services related to constructing a public improvement under the terms of:

(A) A public improvement contract that a contracting agency awards on the basis of a competitive bidding process that does not require an exemption under ORS 279C.335;

(B) A public improvement contract that results from a design-build procurement, as defined in rules the Attorney General or a contracting agency adopts under ORS 279A.065, and that is exempt from the competitive bidding requirement under ORS 279C.335;

(C) An energy savings performance contract;

(D) A public improvement contract for a transportation project that:

(i) Is exempt from the competitive bidding requirement under ORS 279C.335;

(ii) Requires the contractor to construct the project according to plans and specifications that a design professional provides under a separate contract with the contracting agency and without significant participation from the contractor; and

(iii) The contracting agency awards on the basis of the contracting agency’s evaluation of:

(I) The contractor’s qualifications, the price to perform the work on the project and the amount of time the contractor will take to perform the work; or

(II) The contractor’s qualifications, past experience with similar projects, the price to perform the work on the project and the contractor’s planned approach to the project; or

(E) A public improvement contract that is otherwise exempt or excepted from the competitive bidding requirement under ORS 279C.335.

(4) "Guaranteed maximum price" means the total price at which a construction manager/general contractor agrees to provide construction manager/general contractor services to a contracting agency in accordance with the terms and conditions and scope of work for a specific public improvement contract and within which are:

(a) All costs the contracting agency agrees to reimburse and all fees the contracting agency agrees to pay for completing the public improvement; and

(b) Any contingent costs, fees or other charges specifically identified in the public improvement contract.

[2013 c.522 §2]

Note: 279C.332 was added to and made a part of ORS chapter 279C by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 279C.335 - Competitive bidding; exceptions; exemptions.

(a) A public improvement contract with a qualified nonprofit agency that provides employment opportunities for individuals with disabilities under ORS 279.835 to 279.855.

(b) A public improvement contract that is exempt under subsection (2) of this section.

(c) A public improvement contract with a value of less than $5,000.

(d) A public improvement contract with a contract price that does not exceed $100,000 made under procedures for competitive quotes in ORS 279C.412 and 279C.414.

(e) A contract to repair, maintain, improve or protect property the Department of Veterans’ Affairs obtains under ORS 407.135 and 407.145 (1).

(f) An energy savings performance contract that a contracting agency enters into in accordance with rules of procedure adopted under ORS 279A.065.

(2) Subject to subsection (4)(b) and (c) of this section, the Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt a public improvement contract or a class of public improvement contracts from the competitive bidding requirement of subsection (1) of this section after the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board approves the following findings that the contracting agency submits or, if a state agency is not the contracting agency, that the state agency that is seeking the exemption submits:

(a) The exemption is unlikely to encourage favoritism in awarding public improvement contracts or substantially diminish competition for public improvement contracts.

(b) Awarding a public improvement contract under the exemption will likely result in substantial cost savings and other substantial benefits to the contracting agency or the state agency that seeks the exemption or, if the contract is for a public improvement described in ORS 279A.050 (3)(b), to the contracting agency or the public. In approving a finding under this paragraph, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board shall consider the type, cost and amount of the contract and, to the extent applicable to the particular public improvement contract or class of public improvement contracts, the following:

(A) How many persons are available to bid;

(B) The construction budget and the projected operating costs for the completed public improvement;

(C) Public benefits that may result from granting the exemption;

(D) Whether value engineering techniques may decrease the cost of the public improvement;

(E) The cost and availability of specialized expertise that is necessary for the public improvement;

(F) Any likely increases in public safety;

(G) Whether granting the exemption may reduce risks to the contracting agency, the state agency or the public that are related to the public improvement;

(H) Whether granting the exemption will affect the sources of funding for the public improvement;

(I) Whether granting the exemption will better enable the contracting agency to control the impact that market conditions may have on the cost of and time necessary to complete the public improvement;

(J) Whether granting the exemption will better enable the contracting agency to address the size and technical complexity of the public improvement;

(K) Whether the public improvement involves new construction or renovates or remodels an existing structure;

(L) Whether the public improvement will be occupied or unoccupied during construction;

(M) Whether the public improvement will require a single phase of construction work or multiple phases of construction work to address specific project conditions; and

(N) Whether the contracting agency or state agency has, or has retained under contract, and will use contracting agency or state agency personnel, consultants and legal counsel that have necessary expertise and substantial experience in alternative contracting methods to assist in developing the alternative contracting method that the contracting agency or state agency will use to award the public improvement contract and to help negotiate, administer and enforce the terms of the public improvement contract.

(c) As an alternative to the finding described in paragraph (b) of this subsection, if a contracting agency or state agency seeks an exemption that would allow the contracting agency or state agency to use an alternative contracting method that the contracting agency or state agency has not previously used, the contracting agency or state agency may make a finding that identifies the project as a pilot project for which the contracting agency or state agency intends to determine whether using the alternative contracting method actually results in substantial cost savings to the contracting agency, to the state agency or, if the contract is for a public improvement described in ORS 279A.050 (3)(b), to the contracting agency or the public. The contracting agency or state agency shall include an analysis and conclusion regarding actual cost savings, if any, in the evaluation required under ORS 279C.355.

(3) In making findings to support an exemption for a class of public improvement contracts, the contracting agency or state agency shall clearly identify the class using the class’s defining characteristics. The characteristics must include a combination of project descriptions or locations, time periods, contract values, methods of procurement or other factors that distinguish the limited and related class of public improvement contracts from the agency’s overall construction program. The agency may not identify a class solely by funding source, such as a particular bond fund, or by the method of procurement, but shall identify the class using characteristics that reasonably relate to the exemption criteria set forth in subsection (2) of this section.

(4) In granting exemptions under subsection (2) of this section, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board shall:

(a) If appropriate, direct the use of alternative contracting methods that take account of market realities and modern practices and are consistent with the public policy of encouraging competition.

(b) Require and approve or disapprove written findings by the contracting agency or state agency that support awarding a particular public improvement contract or a class of public improvement contracts, without the competitive bidding requirement of subsection (1) of this section. The findings must show that the exemption of a contract or class of contracts complies with the requirements of subsection (2) of this section.

(c) Require a contracting agency or state agency that procures construction manager/general contractor services to conduct the procurement in accordance with model rules the Attorney General adopts under ORS 279A.065 (3).

(5)(a) A contracting agency or state agency shall hold a public hearing before approving the findings required by subsection (2) of this section and before the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board grants an exemption from the competitive bidding requirement for a public improvement contract or a class of public improvement contracts.

(b) Notification of the public hearing must be published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing.

(c) The notice must state that the public hearing is for the purpose of taking comments on the draft findings for an exemption from the competitive bidding requirement. At the time of the notice, copies of the draft findings must be made available to the public. At the option of the contracting agency or state agency, the notice may describe the process by which the findings are finally adopted and may indicate the opportunity for further public comment.

(d) At the public hearing, the contracting agency or state agency shall offer an opportunity for any interested party to appear and comment.

(e) If a contracting agency or state agency must act promptly because of circumstances beyond the agency’s control that do not constitute an emergency, notification of the public hearing may be published simultaneously with the agency’s solicitation of contractors for the alternative public contracting method, as long as responses to the solicitation are due at least five days after the hearing and approval of the findings.

(6) The purpose of an exemption is to exempt one or more public improvement contracts from competitive bidding requirements. The representations in and the accuracy of the findings, including any general description of the resulting public improvement contract, are the bases for approving the findings and granting the exemption. The findings may describe anticipated features of the resulting public improvement contract, but the final parameters of the contract are those characteristics or specifics announced in the solicitation document.

(7) A public improvement contract awarded under the competitive bidding requirement of subsection (1) of this section may be amended only in accordance with rules adopted under ORS 279A.065.

(8) A public improvement contract that is excepted from the competitive bidding requirement under subsection (1)(a), (c), (d), (e) or (f) of this section is not subject to the exemption requirements of subsection (2) of this section.

[2003 c.794 §103; 2003 c.794 §§104,105a; 2005 c.103 §§12,13,14; 2005 c.625 §§58,59,60; 2007 c.70 §§69,70,71; 2007 c.764 §§14,15,17; 2013 c.522 §8]



Section 279C.337 - Procurement of constructions manager/general contractor services.

(2) A contracting agency shall, in documents the contracting agency uses to procure construction manager/general contractor services:

(a) Describe the criteria the contracting agency will use to evaluate proposals for the construction manager/general contractor services the contracting agency seeks and what weight the contracting agency will give each criterion in the evaluation;

(b) Describe how the contracting agency will use interviews in the contracting agency’s procurement and how the contracting agency will evaluate information the contracting agency obtains from interviews, if the contracting agency uses interviews in the procurement;

(c) Describe any other criteria the contracting agency may consider in selecting a construction manager/general contractor;

(d) Describe how the contracting agency will combine scoring from the interviews, from evaluating the proposals and from other criteria specified in accordance with paragraph (c) of this subsection to arrive at a proposer’s final score and ranking;

(e) State that any savings the construction manager/general contractor realizes in performing the public improvement contract will accrue to the contracting agency, unless the public improvement contract provides otherwise;

(f) Specify terms and conditions that govern how the fixed price, guaranteed maximum price or other maximum price set forth in the public improvement contract will be determined and whether the price includes or is based on unit pricing or allows for work that is constructed in phases;

(g) State that the contracting agency will not pay any amount that exceeds a fixed price, guaranteed maximum price or other maximum price specified in the public improvement contract unless the amount results from material changes to the scope of work set forth in the public improvement contract and the parties to the public improvement contract agree in writing to the material changes;

(h) State that the contracting agency will conduct the procurement in accordance with model rules the Attorney General adopts under ORS 279A.065 (3); and

(i) Specify deadlines and time periods for the procurement that allow prospective contractors a reasonable opportunity to submit proposals, including but not limited to:

(A) The date and time by which the contracting agency must receive proposals;

(B) The dates on which or the time periods during which the contracting agency will conduct interviews, if the contracting agency will conduct interviews for the procurement;

(C) The date by which the contracting agency plans to indicate an intent to award the public improvement contract; and

(D) The time period during which the contracting agency will meet with proposers that the contracting agency did not select for the public improvement contract, if a proposer requests a meeting to discuss the procurement.

(3) By the earlier of the date on which a contracting agency and a construction manager/general contractor agree on a fixed price, guaranteed maximum price or other maximum price or the date on which the construction manager/general contractor begins to solicit offers for construction services from subcontractors, the public improvement contract that the contracting agency negotiates with the construction manager/general contractor must:

(a) Describe the methods the construction manager/general contractor will use to qualify and select subcontractors. The methods must be competitive and should provide prospective subcontractors with a reasonable opportunity to participate in the construction manager/general contractor’s qualification and selection process.

(b) Identify the portions of the construction work under the public improvement contract for which the construction manager/general contractor may waive the qualification and selection process described in paragraph (a) of this subsection and describe:

(A) How the construction manager/general contractor may determine the portions of the construction work that will not be subject to the qualification and selection process described in paragraph (a) of this subsection; and

(B) The process the construction manager/general contractor will use to qualify and select prospective subcontractors for the portions of the construction work that are not subject to the qualification and selection process described in paragraph (a) of this subsection.

(c) Identify the conditions under which the construction manager/general contractor or an affiliate or subsidiary of the construction manager/general contractor may perform or compete with other prospective subcontractors to perform construction work under the public improvement contract and describe the methods the construction manager/general contractor will use to qualify and select an affiliate or subsidiary to perform the construction work.

(d) Describe how the construction manager/general contractor will announce which prospective subcontractors the construction manager/general contractor has selected to perform construction services in connection with the public improvement contract.

(e) Describe the conditions under which the construction manager/general contractor will discuss the qualification and selection process described in this subsection with a prospective subcontractor that the construction manager/general contractor did not select for a subcontract if the construction manager/general contractor receives a request from the prospective subcontractor to discuss the process.

(4) As used in this section, "savings" means a positive difference between a fixed price, a guaranteed maximum price or other maximum price set forth in a public improvement contract and the actual cost of the work, including costs for which a contracting agency reimburses a construction manager/general contractor and fees or profits the construction manager/general contractor earns.

[2013 c.522 §3]

Note: 279C.337 was added to and made a part of ORS chapter 279C by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 279C.340 - Contract negotiations.

[2003 c.794 §106]



Section 279C.345 - Specifications for contracts; exemptions.

(2) The Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt certain products or classes of products from subsection (1) of this section upon any of the following findings:

(a) It is unlikely that the exemption will encourage favoritism in the awarding of public improvement contracts or substantially diminish competition for public improvement contracts;

(b) The specification of a product by brand name or mark, or the product of a particular manufacturer or seller, would result in substantial cost savings to the contracting agency;

(c) There is only one manufacturer or seller of the product of the quality required; or

(d) Efficient utilization of existing equipment or supplies requires the acquisition of compatible equipment or supplies.

[2003 c.794 §107; 2007 c.764 §19]



Section 279C.350 - Exemption procedure; appeal.

(2) Any person except the contracting agency or anyone representing the contracting agency may bring a petition for a declaratory judgment to test the validity of any rule adopted by the Director of the Oregon Department of Administrative Services under ORS 279C.335 or 279C.345 in the manner provided in ORS 183.400.

(3) Any person except the contracting agency or anyone representing the contracting agency may bring an action for writ of review under ORS chapter 34 to test the validity of an exemption granted under ORS 279C.335 or 279C.345 by a local contract review board.

[2003 c.794 §108; 2003 c.794 §109; 2007 c.764 §20]



Section 279C.355 - Evaluation of public improvement projects not contracted by competitive bidding.

(2) The evaluation must include but is not limited to the following matters:

(a) The actual project cost as compared with original project estimates;

(b) The amount of any guaranteed maximum price;

(c) The number of project change orders issued by the contracting agency;

(d) A narrative description of successes and failures during the design, engineering and construction of the project; and

(e) An objective assessment of the use of the alternative contracting process as compared to the findings required by ORS 279C.335.

(3) The evaluations required by this section:

(a) Must be made available for public inspection; and

(b) Must be completed within 30 days of the date the contracting agency accepts:

(A) The public improvement project; or

(B) The last public improvement project if the project falls within a class of public improvement contracts.

[2003 c.794 §111; 2003 c.794 §112; 2007 c.764 §§22,23]



Section 279C.360 - Requirement for public improvement advertisements.

(2) All advertisements for public improvement contracts must state:

(a) The public improvement project;

(b) The office where the specifications for the project may be reviewed;

(c) The date that prequalification applications must be filed under ORS 279C.430 and the class or classes of work for which bidders must be prequalified if prequalification is a requirement;

(d) The date and time after which bids will not be received, which must be at least five days after the date of the last publication of the advertisement;

(e) The name and title of the person designated for receipt of bids;

(f) The date, time and place that the contracting agency will publicly open the bids; and

(g) If the contract is for a public works subject to ORS 279C.800 to 279C.870 or the Davis-Bacon Act (40 U.S.C. 3141 et seq.).

[2003 c.794 §114; 2005 c.103 §14a; 2007 c.844 §1]



Section 279C.365 - Requirements for solicitation documents and bids and proposals.

(a) A designation for or description of the public improvement project;

(b) The office where the specifications for the project may be reviewed;

(c) The date that prequalification applications must be filed under ORS 279C.430 and the class or classes of work for which bidders must be prequalified if prequalification is a requirement;

(d) The date and time after which bids will not be received, which must be at least five days after the date of the last publication of the advertisement, and may, in the sole discretion of the contracting agency, direct or permit bidders to submit and the contracting agency to receive bids by electronic means;

(e) The name and title of the person designated to receive bids;

(f) The date on which and the time and place at which the contracting agency will publicly open the bids;

(g) A statement that, if the contract is for a public works project subject to the state prevailing rates of wage under ORS 279C.800 to 279C.870, the federal prevailing rates of wage under the Davis-Bacon Act (40 U.S.C. 3141 et seq.) or both the state and federal prevailing rates of wage, the contracting agency will not receive or consider a bid unless the bid contains a statement by the bidder that the bidder will comply with ORS 279C.838 or 279C.840 or 40 U.S.C. 3141 et seq.;

(h) A statement that each bid must identify whether the bidder is a resident bidder, as defined in ORS 279A.120;

(i) A statement that the contracting agency may reject a bid that does not comply with prescribed public contracting procedures and requirements, including the requirement to demonstrate the bidder’s responsibility under ORS 279C.375 (3)(b), and that the contracting agency may reject for good cause all bids after finding that doing so is in the public interest;

(j) Information addressing whether a contractor or subcontractor must be licensed under ORS 468A.720; and

(k) A statement that the contracting agency may not receive or consider a bid for a public improvement contract unless the bidder is licensed by the Construction Contractors Board or the State Landscape Contractors Board.

(2) A contracting agency may provide solicitation documents by electronic means.

(3) A bid made to the contracting agency under ORS 279C.335 or 279C.400 must be:

(a) In writing;

(b) Filed with the person the contracting agency designates to receive bids; and

(c) Opened publicly by the contracting agency immediately after the deadline for submitting bids.

(4) After the contracting agency opens the bids, the contracting agency shall make the bids available for public inspection.

(5) A bidder shall submit or post a surety bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008, cashier’s check or certified check for all bids as bid security unless the contracting agency has exempted the contract for which the bidder submits a bid from this requirement under ORS 279C.390. The security may not exceed 10 percent of the amount bid for the contract.

(6) Subsection (5) of this section applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000 or, in the case of contracts for highways, bridges and other transportation projects, more than $50,000.

[2003 c.794 §115; 2005 c.103 §15; 2007 c.764 §25; 2007 c.844 §2; 2009 c.368 §1]



Section 279C.370 - First-tier subcontractor disclosure.

(A) Will be furnishing labor or will be furnishing labor and materials in connection with the public improvement contract; and

(B) Will have a contract value that is equal to or greater than five percent of the total project bid or $15,000, whichever is greater, or $350,000 regardless of the percentage of the total project bid.

(b) For each contract to which this subsection applies, the contracting agency shall designate a deadline for submission of bids that has a date on a Tuesday, Wednesday or Thursday and a time between 2 p.m. and 5 p.m., except that this paragraph does not apply to public contracts for maintenance or construction of highways, bridges or other transportation facilities.

(c) This subsection applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000.

(d) This subsection does not apply to public improvement contracts that have been exempted from competitive bidding requirements under ORS 279C.335 (2).

(2) The disclosure of first-tier subcontractors under subsection (1) of this section must include the name of each subcontractor, the category of work that each subcontractor will perform and the dollar value of each subcontract. The information shall be disclosed in substantially the following form:

______________________________________________________________________________

FIRST-TIER SUBCONTRACTOR

DISCLOSURE FORM

PROJECT NAME: ____________

BID #: _________

BID CLOSING: Date: _____Time: _____

This form must be submitted at the location specified in the Invitation to Bid on the advertised bid closing date and within two working hours after the advertised bid closing time.

List below the name of each subcontractor that will be furnishing labor or will be furnishing labor and materials and that is required to be disclosed, the category of work that the subcontractor will be performing and the dollar value of the subcontract. Enter "NONE" if there are no subcontractors that need to be disclosed. (ATTACH ADDITIONAL SHEETS IF NEEDED.)

DOLLAR CATEGORY

NAME VALUE OF WORK

1) ________ $ ______ ________

__________ ______ ________

2) ________ $ ______ ________

__________ ______ ________

3) ________ $ ______ ________

__________ ______ ________

4) ________ $ ______ ________

__________ ______ ________

Failure to submit this form by the disclosure deadline will result in a nonresponsive bid. A nonresponsive bid will not be considered for award.

Form submitted by (bidder name):

___________________________

Contact name: _________________

Phone no.: _________________

______________________________________________________________________________

(3) A contracting agency shall accept the subcontractor disclosure. The contracting agency shall consider the bid of any contractor that does not submit a subcontractor disclosure to the contracting agency to be a nonresponsive bid and may not award the contract to the contractor. A contracting agency is not required to determine the accuracy or the completeness of the subcontractor disclosure.

(4) After the bids are opened, the subcontractor disclosures must be made available for public inspection.

(5) A contractor may substitute a first-tier subcontractor under the provisions of ORS 279C.585.

(6) A subcontractor may file a complaint under ORS 279C.590 based on the disclosure requirements of subsection (1) of this section.

[2003 c.794 §116; 2005 c.103 §16]



Section 279C.375 - Award and execution of contract; determination of responsibility of bidder; bonds; impermissible exclusions.

(2) At least seven days before awarding a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each bidder or post, electronically or otherwise, a notice of the contracting agency’s intent to award a contract. This subsection does not apply to a contract to which competitive bidding does not apply under ORS 279C.335 (1)(c) or (d). The notice and the manner in which the notice is posted or issued must conform to rules adopted under ORS 279A.065.

(3) In determining the lowest responsible bidder, a contracting agency shall do all of the following:

(a) Check the list created by the Construction Contractors Board under ORS 701.227 for bidders who are not qualified to hold a public improvement contract.

(b) Determine whether the bidder is responsible. A responsible bidder must demonstrate to the contracting agency that the bidder:

(A) Has available the appropriate financial, material, equipment, facility and personnel resources and expertise, or has the ability to obtain the resources and expertise, necessary to meet all contractual responsibilities.

(B) Holds current licenses that businesses or service professionals operating in this state must hold in order to undertake or perform the work specified in the contract.

(C) Is covered by liability insurance and other insurance in amounts the contracting agency requires in the solicitation documents.

(D) Qualifies as a carrier-insured employer or a self-insured employer under ORS 656.407 or has elected coverage under ORS 656.128.

(E) Has made the disclosure required under ORS 279C.370.

(F) Completed previous contracts of a similar nature with a satisfactory record of performance. For purposes of this subparagraph, a satisfactory record of performance means that to the extent that the costs associated with and time available to perform a previous contract remained within the bidder’s control, the bidder stayed within the time and budget allotted for the procurement and otherwise performed the contract in a satisfactory manner. The contracting agency shall document the bidder’s record of performance if the contracting agency finds under this subparagraph that the bidder is not responsible.

(G) Has a satisfactory record of integrity. The contracting agency in evaluating the bidder’s record of integrity may consider, among other things, whether the bidder has previous criminal convictions for offenses related to obtaining or attempting to obtain a contract or subcontract or in connection with the bidder’s performance of a contract or subcontract. The contracting agency shall document the bidder’s record of integrity if the contracting agency finds under this subparagraph that the bidder is not responsible.

(H) Is legally qualified to contract with the contracting agency.

(I) Possesses an unexpired certificate that the Oregon Department of Administrative Services issued under ORS 279A.167, if the bidder employs 50 or more full-time workers and submitted a bid for a procurement with an estimated contract price that exceeds $500,000 in response to an advertisement or solicitation from a state contracting agency.

(J) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder fails to promptly supply information concerning responsibility that the contracting agency requests, the contracting agency shall determine the bidder’s responsibility based on available information, or may find that the bidder is not responsible.

(c) Document the contracting agency’s compliance with the requirements of paragraphs (a) and (b) of this subsection in substantially the following form:

______________________________________________________________________________

RESPONSIBILITY DETERMINATION FORM

Project Name: ____________

Bid Number: ____________

Business Entity Name: ____________

CCB License Number: ____________

Form Submitted By (Contracting Agency):

___________________________

Form Submitted By (Contracting Agency Representative’s Name): ____________

Title: ____________

Date: ____________

(The contracting agency must submit this form with attachments, if any, to the

Construction Contractors Board within 30 days after the date of contract award.)

The contracting agency has (check all of the following):

[ ] Checked the list created by the

Construction Contractors Board

under ORS 701.227 for bidders who

are not qualified to hold a public

improvement contract.

[ ] Determined whether the bidder has

met the standards of responsibility.

In so doing, the contracting agency

has found that the bidder

demonstrated that the bidder:

[ ] Has available the appropriate

financial, material, equipment,

facility and personnel resources

and expertise, or the ability to

obtain the resources and

expertise, necessary to meet

all contractual responsibilities.

[ ] Holds current licenses that

businesses or service professionals

operating in this state must hold

in order to undertake or perform

the work specified in the contract.

[ ] Is covered by liability insurance

and other insurance in amounts

required in the solicitation

documents.

[ ] Qualifies as a carrier-insured

employer or a self-insured

employer under ORS 656.407 or has

elected coverage under ORS 656.128.

[ ] Has disclosed the bidder’s first-

tier subcontractors in accordance

with ORS 279C.370.

[ ] Has a satisfactory record of

performance.

[ ] Has a satisfactory record of

integrity.

[ ] Is legally qualified to contract

with the contracting agency.

[ ] Possesses a certificate that

the Oregon Department of

Administrative Services issued under

ORS 279A.167.

[ ] Has supplied all necessary

information in connection with

the inquiry concerning

responsibility.

[ ] Determined the bidder to be

(check one of the following):

[ ] Responsible under ORS 279C.375

(3)(a) and (b).

[ ] Not responsible under

ORS 279C.375 (3)(a) and (b).

______________________________________________________________________________

(d) Submit the form described in paragraph (c) of this subsection, with any attachments, to the Construction Contractors Board within 30 days after the date the contracting agency awards the contract.

(4) The successful bidder shall:

(a) Promptly execute a formal contract; and

(b) Execute and deliver to the contracting agency a performance bond and a payment bond when required under ORS 279C.380.

(5) Based on competitive bids, a contracting agency may award a public improvement contract or may award multiple public improvement contracts when specified in the invitation to bid.

(6) A contracting agency may not exclude a commercial contractor from competing for a public contract on the basis that the license issued by the Construction Contractors Board is endorsed as a level 1 or level 2 license. As used in this section, "commercial contractor" has the meaning given that term in ORS 701.005.

[2003 c.794 §117; 2005 c.103 §§17,18; 2005 c.376 §1; 2007 c.764 §§26,27; 2007 c.836 §§42,43; 2009 c.880 §§9,9a; 2015 c.454 §5]



Section 279C.380 - Performance bond; payment bond; waiver of bonds.

(a) A performance bond in an amount equal to the full contract price conditioned on the faithful performance of the contract in accordance with the plans, specifications and conditions of the contract. The performance bond must be solely for the protection of the contracting agency that awarded the contract and any public agency or agencies for whose benefit the contract was awarded. If the public improvement contract is with a single person to provide both design and construction of a public improvement, the obligation of the performance bond for the faithful performance of the contract required by this paragraph must also be for the preparation and completion of the design and related services covered under the contract. Notwithstanding when a cause of action, claim or demand accrues or arises, the surety is not liable after final completion of the contract, or longer if provided for in the contract, for damages of any nature, economic or otherwise and including corrective work, attributable to the design aspect of a design-build project, or for the costs of design revisions needed to implement corrective work. A contracting agency may waive the requirement of a performance bond. A contracting agency may permit the successful bidder to submit a cashier’s check or certified check in lieu of all or a portion of the required performance bond.

(b) A payment bond in an amount equal to the full contract price, solely for the protection of claimants under ORS 279C.600.

(2) If the public improvement contract is with a single person to provide construction manager/general contractor services, in which a guaranteed maximum price may be established by an amendment authorizing construction period services following preconstruction period services, the contractor shall provide the bonds required by subsection (1) of this section upon execution of an amendment establishing the guaranteed maximum price. The contracting agency shall also require the contractor to provide bonds equal to the value of construction services authorized by any early work amendment in advance of the guaranteed maximum price amendment. Such bonds must be provided before construction starts.

(3) Each performance bond and each payment bond must be executed solely by a surety company or companies holding a certificate of authority to transact surety business in this state. The bonds may not constitute the surety obligation of an individual or individuals. The performance and payment bonds must be payable to the contracting agency or to the public agency or agencies for whose benefit the contract was awarded, as specified in the solicitation documents, and shall be in a form approved by the contracting agency.

(4) In cases of emergency, or when the interest or property of the contracting agency or the public agency or agencies for whose benefit the contract was awarded probably would suffer material injury by delay or other cause, the requirement of furnishing a good and sufficient performance bond and a good and sufficient payment bond for the faithful performance of any public improvement contract may be excused, if a declaration of such emergency is made in accordance with rules adopted under ORS 279A.065.

(5) This section applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000 or, in the case of contracts for highways, bridges and other transportation projects, more than $50,000.

[2003 c.794 §118; 2005 c.103 §20; 2013 c.522 §9]



Section 279C.385 - Return or retention of bid security.

(a) Executes the public improvement contract; and

(b) Delivers a good and sufficient performance bond, a good and sufficient payment bond and any required proof of insurance.

(2) A bidder who is awarded a contract and who fails promptly and properly to execute the contract and to deliver the performance bond, the payment bond and the proof of insurance, when bonds or insurance are required, shall forfeit the bid security that accompanied the successful bid. The bid security shall be taken and considered as liquidated damages and not as a penalty for failure of the bidder to execute the contract and deliver the bonds and proof of insurance.

(3) The contracting agency may return the bid security of unsuccessful bidders to them when the bids have been opened and the contract has been awarded, and may not retain the bid security after the contract has been duly signed.

[2003 c.794 §119; 2005 c.103 §21]



Section 279C.390 - Exemption of contracts from bid security and bonds.

(2) The contracting agency may require bid security and a good and sufficient performance bond, a good and sufficient payment bond, or any combination of such bonds, even though the public improvement contract is of a class exempted under subsection (1) of this section.

(3) The Director of Transportation may:

(a) Exempt contracts or classes of contracts financed from the proceeds of bonds issued under ORS 367.620 (3)(a) from the requirement for bid security and from the requirement that a good and sufficient bond be furnished to ensure performance of the contract; or

(b) Reduce the amount of the required performance bond for contracts or classes of contracts financed from the proceeds of the bonds issued under ORS 367.620 (3)(a) to less than 100 percent of the contract price.

(4) Any recoverable damages that exceed the amount of the performance bond required under subsection (3) of this section shall be the sole responsibility of the Department of Transportation.

[2003 c.794 §120; 2003 c.794 §120a; 2007 c.764 §28]



Section 279C.395 - Rejection of bids.

[2003 c.794 §121]



Section 279C.400 - Competitive proposals; procedure.

(2) Except as provided in ORS 279C.330 to 279C.355, 279C.360 to 279C.390, 279C.395 and 279C.430 to 279C.450, competitive proposals shall be subject to the following requirements of competitive bidding:

(a) Advertisement under ORS 279C.360;

(b) Requirements for solicitation documents under ORS 279C.365;

(c) Disqualification due to a Construction Contractors Board listing as described in ORS 279C.375 (3)(a);

(d) Contract execution and bonding requirements under ORS 279C.375 and 279C.380;

(e) Determination of responsibility under ORS 279C.375 (3)(b);

(f) Rejection of bids under ORS 279C.395; and

(g) Disqualification and prequalification under ORS 279C.430, 279C.435 and 279C.440.

(3) For the purposes of applying the requirements listed in subsection (2) of this section to competitive proposals, when used in the sections listed in subsection (2) of this section, "bids" includes proposals, and "bid documents" and "invitation to bid" include requests for proposals.

(4) Competitive proposals are not subject to the following requirements of competitive bidding:

(a) First-tier subcontractor disclosure under ORS 279C.370; and

(b) Reciprocal preference under ORS 279A.120.

(5) The contracting agency may require proposal security that serves the same function with respect to proposals as bid security serves with respect to bids under ORS 279C.365 (5) and 279C.385, as follows:

(a) The contracting agency may require proposal security in a form and amount as may be determined to be reasonably necessary or prudent to protect the interests of the contracting agency.

(b) The contracting agency shall retain the proposal security if a proposer who is awarded a contract fails to promptly and properly execute the contract and provide any required bonds or insurance.

(c) The contracting agency shall return the proposal security to all proposers upon the execution of the contract, or earlier in the selection process.

(6) In all other respects, and subject to rules adopted under ORS 279A.065, references in this chapter to invitations to bid, bids or bidders shall, to the extent practicable within the proposal process, be deemed equally applicable to requests for proposals, proposals or proposers. However, notwithstanding ORS 279C.375 (1), a contracting agency may not be required to award a contract advertised under the competitive proposal process based on price, but may award the contract in accordance with ORS 279C.410 (8).

[2003 c.794 §129; 2005 c.103 §23; 2007 c.764 §29]



Section 279C.405 - Requests for information, interest or qualifications; requirements for requests for proposals.

(2) In addition to the general requirements of ORS 279C.365, a contracting agency preparing a request for proposals shall include:

(a) All required contractual terms and conditions. The request for proposals also may:

(A) Identify those contractual terms or conditions the contracting agency reserves, in the request for proposals, for negotiation with proposers;

(B) Request that proposers propose contractual terms and conditions that relate to subject matter reasonably identified in the request for proposals; and

(C) Contain or incorporate the form and content of the contract that the contracting agency will accept, or suggested contract terms and conditions that nevertheless may be the subject of negotiations with proposers.

(b) The method of contractor selection, which may include but is not limited to award without negotiation, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed either to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065.

(c) All evaluation factors that will be considered by the contracting agency when evaluating the proposals, including the relative importance of price and any other evaluation factors.

[2003 c.794 §130; 2007 c.764 §30]



Section 279C.410 - Receipt of proposals; evaluation and award.

(a) Proposals may be opened so as to avoid disclosure of contents to competing proposers during, when applicable, the process of negotiation.

(b) Proposals are not required to be open for public inspection until after the notice of intent to award a contract is issued.

(2) For each request for proposals, the contracting agency shall prepare a list of proposals.

(3) Notwithstanding any requirement to make proposals open to public inspection after the contracting agency’s issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a proposal. The fact that proposals are opened at a public meeting as defined in ORS 192.610 does not make their contents subject to disclosure, regardless of whether the public body opening the proposals fails to give notice of or provide for an executive session for the purpose of opening proposals. If a request for proposals is canceled after proposals are received, the contracting agency may return a proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation.

(4) As provided in the request for proposals, a contracting agency may conduct discussions with proposers who submit proposals the agency has determined to be closely competitive or to have a reasonable chance of being selected for award. The discussions may be conducted for the purpose of clarification to ensure full understanding of, and responsiveness to, the solicitation requirements. The contracting agency shall accord proposers fair and equal treatment with respect to any opportunity for discussion and revision of proposals. Revisions of proposals may be permitted after the submission of proposals and before award for the purpose of obtaining best and final offers. In conducting discussions, the contracting agency may not disclose information derived from proposals submitted by competing proposers.

(5) When provided for in the request for proposals, the contracting agency may employ methods of contractor selection including but not limited to award based solely on the ranking of proposals, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065. When applicable, in any instance in which the contracting agency determines that impasse has been reached in negotiations with a highest ranked proposer, the contracting agency may terminate negotiations with that proposer and commence negotiations with the next highest ranked proposer.

(6) The cancellation of requests for proposals and the rejection of proposals shall be in accordance with ORS 279C.395.

(7) At least seven days before the award of a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each proposer or post, electronically or otherwise, a notice of intent to award.

(8) If a public improvement contract is awarded, the contracting agency shall award a public improvement contract to the responsible proposer whose proposal is determined in writing to be the most advantageous to the contracting agency based on the evaluation factors set forth in the request for proposals and, when applicable, the outcome of any negotiations authorized by the request for proposals. Other factors may not be used in the evaluation.

[2003 c.794 §131; 2005 c.103 §24; 2007 c.764 §31]



Section 279C.412 - Competitive quotes for intermediate procurements.

(2) A procurement may not be artificially divided or fragmented so as to constitute an intermediate procurement under this section or to circumvent competitive bidding requirements under this chapter.

(3) Intermediate procurements under this section need not be made through competitive bidding. However, nothing in this section may be construed as prohibiting a contracting agency from conducting a procurement that does not exceed $100,000 under competitive bidding procedures.

[2003 c.794 §132; 2007 c.764 §32]



Section 279C.414 - Requirements for competitive quotes.

(2) If a contract is to be awarded by competitive quotes, the contracting agency shall award the contract to the prospective contractor whose quote will best serve the interests of the contracting agency, taking into account price as well as any other applicable factors such as, but not limited to, experience, specific expertise, availability, project understanding, contractor capacity and responsibility. If an award is not made to the prospective contractor offering the lowest price quote, the contracting agency shall make a written record of the basis for award.

[2003 c.794 §133]



Section 279C.430 - Prequalification of bidders.

(2) When a contracting agency permits or requires prequalification of bidders, a person who wishes to prequalify shall submit a prequalification application to the contracting agency on a standard form prescribed under subsection (1) of this section. Within 30 days after receipt of a prequalification application, the contracting agency shall investigate the applicant as necessary to determine if the applicant is qualified. The determination shall be made in less than 30 days, if practicable, if the applicant requests an early decision to allow the applicant as much time as possible to prepare a bid on a contract that has been advertised. In making its determination, the contracting agency shall consider only the applicable standards of responsibility listed in ORS 279C.375 (3)(b). The agency shall promptly notify the applicant whether or not the applicant is qualified.

(3) If the contracting agency finds that the applicant is qualified, the notice must state the nature and type of contracts that the person is qualified to bid on and the period of time for which the qualification is valid under the contracting agency’s rule, resolution, ordinance or other regulation. If the contracting agency finds the applicant is not qualified as to any contracts covered by the rule, resolution, ordinance or other regulation, the notice must specify the reasons found under ORS 279C.375 (3)(b) for not prequalifying the applicant and inform the applicant of the right to a hearing under ORS 279C.445 and 279C.450.

(4) If a contracting agency has reasonable cause to believe that there has been a substantial change in the conditions of a prequalified person and that the person is no longer qualified or is less qualified, the agency may revoke or may revise and reissue the prequalification after reasonable notice to the prequalified person. The notice shall state the reasons found under ORS 279C.375 (3)(b) for revocation or revision of the prequalification of the person and inform the person of the right to a hearing under ORS 279C.445 and 279C.450. A revocation or revision does not apply to any public improvement contract for which publication of an advertisement, in accordance with ORS 279C.360, commenced before the date the notice of revocation or revision was received by the prequalified person.

[2003 c.794 §123; 2005 c.103 §25]



Section 279C.435 - Effect of prequalification by Department of Transportation or Oregon Department of Administrative Services.

[2003 c.794 §128]



Section 279C.440 - Disqualification from consideration for award of contracts.

(b) In lieu of the disqualification process described in paragraph (a) of this subsection, a contracting agency contracting for a public improvement may petition the Construction Contractors Board to disqualify a person from consideration for award of the contracting agency’s public improvement contracts for the reasons listed in subsection (2) of this section. The Construction Contractors Board shall provide the person with notice and a reasonable opportunity to be heard.

(c) A contracting agency or the Construction Contractors Board may not disqualify a person under this section for a period of more than three years.

(2) A person may be disqualified from consideration for award of a contracting agency’s contracts for any of the following reasons:

(a) The person has been convicted of a criminal offense as an incident in obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract.

(b) The person has been convicted under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty that currently, seriously and directly affects the person’s responsibility as a contractor.

(c) The person has been convicted under state or federal antitrust statutes.

(d) The person has committed a violation of a contract provision that is regarded by the contracting agency or the Construction Contractors Board to be so serious as to justify disqualification. A violation may include but is not limited to a failure to perform the terms of a contract or an unsatisfactory performance in accordance with the terms of the contract. However, a failure to perform or an unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for disqualification.

(e) The person does not carry workers’ compensation or unemployment insurance as required by statute.

(3) A contracting agency or the Construction Contractors Board shall issue a written decision to disqualify a person under this section. The decision shall:

(a) State the reasons for the action taken; and

(b) Inform the disqualified person of the appeal right of the person under:

(A) ORS 279C.445 and 279C.450 if the decision to disqualify was issued by a contracting agency; or

(B) ORS chapter 183 if the decision to disqualify was issued by the Construction Contractors Board.

(4) A copy of the decision issued under subsection (3) of this section must be mailed or otherwise furnished immediately to the disqualified person.

[2003 c.794 §122]



Section 279C.445 - Appeal of disqualification.

(1) A state contracting agency shall notify the Director of the Oregon Department of Administrative Services.

(2) All contracting agencies other than state contracting agencies shall notify the appropriate local contract review board.

[2003 c.794 §124]



Section 279C.450 - Appeal procedure for decision to deny, revoke or revise prequalification; hearing; costs; judicial review.

(2) Promptly upon receiving notice of appeal from a contracting agency as provided in ORS 279C.445, the Director of the Oregon Department of Administrative Services or the local contract review board shall notify the person appealing and the contracting agency of the time and place of the hearing. The director or board shall conduct the hearing and decide the appeal within 30 days after receiving the notification from the contracting agency unless the person appealing and the contracting agency mutually agree to a different period of time. The director or board shall set forth in writing the reasons for the decision.

(3) In the hearing the director or board shall consider de novo the notice of disqualification or denial, revocation or revision of a prequalification, the reasons listed in ORS 279C.440 (2) on which the contracting agency based the disqualification or the standards of responsibility listed in ORS 279C.375 (3)(b) on which the contracting agency based the denial, revocation or revision of the prequalification and any evidence provided by the parties. In all other respects, a hearing before the director shall be conducted in the same manner as a contested case under ORS 183.417 (1) to (4) and (7), 183.425, 183.440, 183.450 and 183.452.

(4) The director may allocate the director’s cost for the hearing between the person appealing and the contracting agency whose disqualification or prequalification decision is being appealed. The director shall base the allocation upon facts the director finds in the record and states in the final order that, in the director’s opinion, warrant such allocation of the costs. If the final order does not allocate the director’s costs for the hearing, the costs must be paid as follows:

(a) If the director upholds the decision to disqualify or deny, revoke or revise a prequalification of a person, the person appealing the disqualification or prequalification decision shall pay the director’s costs.

(b) If the director reverses the decision to disqualify or deny, revoke or revise a prequalification of a person, the contracting agency whose disqualification or prequalification decision is the subject of the appeal shall pay the director’s costs.

(5) The decision of the director or board may be reviewed only upon a petition, filed within 15 days after the date of the decision, in the circuit court of the county in which the director or board has the director’s or the board’s principal office. The circuit court shall reverse or modify the decision only if the court finds:

(a) The decision was obtained through corruption, fraud or undue means.

(b) There was evident partiality or corruption on the part of the director or board or any of the members of the board.

(c) There was an evident material miscalculation of figures or an evident material mistake in the description of a person, thing or property referred to in the decision.

(6) The procedure provided in this section is the exclusive means of judicial review of the decision of the director or board. The judicial review provisions of ORS 183.480, the writs of review and mandamus, as provided in ORS chapter 34, and other legal, declaratory and injunctive remedies are not available.

(7) The circuit court may, in the court’s discretion, stay the letting of the contract that is the subject of the petition in the same manner as the court may issue a stay in a suit in equity. If the court determines that an improper disqualification or denial, revocation or revision of a prequalification occurred and the contract has been let, the court may proceed to take evidence to determine the damages, if any, the petitioner suffered and award such damages as the court may find as a judgment against the director or board. The court may award costs and attorney fees to the prevailing party.

[2003 c.794 §125; 2005 c.103 §26; 2007 c.288 §13; 2009 c.149 §1]



Section 279C.460 - Action by or on behalf of adversely affected bidder or proposer; exception for personal services contract.

(2) The court may order such equitable relief as the court considers appropriate in the circumstances. In addition to or in lieu of any equitable relief, the court may award an aggrieved bidder or proposer any damages suffered by the bidder or proposer as a result of violations of ORS 279C.300 to 279C.470 for the reasonable cost of preparing and submitting a bid or proposal. A decision of the contracting agency may not be voided if other equitable relief is available.

(3) If the contracting agency is successful in defending the contracting agency’s actions against claims of violation or potential violation of ORS 279C.300 to 279C.470, the court may award to the aggrieved contracting agency any damages suffered as a result of the court action.

(4) The court may order payment of reasonable attorney fees and costs on trial and on appeal to a successful party in an action brought under this section.

(5) This section does not apply to personal services contracts under ORS 279C.100 to 279C.125.

[2003 c.794 §134; 2007 c.764 §33]



Section 279C.465 - Action against successful bidder; amount of damages; when action to be commenced; defenses.

(2) A person bringing an action under this section must establish a violation of ORS 279C.840, 316.167, 656.017, 657.505, 701.021 or 701.026 by a preponderance of the evidence.

(3) Upon establishing that the violation occurred, the person shall recover, as liquidated damages, 10 percent of the total amount of the contract or $5,000, whichever is greater.

(4) In any action under this section, the prevailing party is entitled to an award of reasonable attorney fees.

(5) An action under this section must be commenced within two years of the substantial completion of the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation. For the purposes of this subsection, "substantial completion" has the meaning given that term in ORS 12.135.

(6) A person may not recover any amounts under this section if the defendant in the action establishes by a preponderance of the evidence that the plaintiff:

(a) Was in violation of ORS 701.021 or 701.026 at the time of making the bid or proposal on the contract;

(b) Was in violation of ORS 316.167, 656.017 or 657.505 with respect to any employees of the plaintiff as of the time of making the bid or proposal on the contract; or

(c) Was in violation of ORS 279C.840 with respect to any contract performed by the plaintiff within one year before making the bid or proposal on the contract at issue in the action.

[2003 c.794 §135; 2007 c.836 §44]



Section 279C.470 - Compensation for contractor on contract declared void by court; exceptions; applicability.

(a) If the work under the public improvement contract is substantially complete, the contracting agency shall ratify the contract.

(b) If the work under the public improvement contract is not substantially complete, the contracting agency shall ratify the contract and the contract shall be deemed terminated. Upon termination, the contractor shall be paid in accordance with ORS 279C.660, unless the court determines that payment under ORS 279C.660 would be a substantial injustice to the contracting agency or the contractor, in which case the contractor shall be paid as the court deems equitable.

(c) For the purposes of this section, a ratified contract shall be deemed valid, binding and legally enforceable, and the contractor’s payment and performance bonds shall remain in full force and effect.

(2) Notwithstanding subsection (1) of this section, if a court determines that a public improvement contract is void as a result of fraudulent or criminal acts or omissions of the contractor or of both the contracting agency letting the contract and the contractor, the contractor is not entitled to reimbursement for work performed under the contract.

(3) This section does not apply to a public improvement contract if:

(a) The contracting agency’s employee that awarded the public improvement contract did not have the authority to do so under law, ordinance, charter, contract or agency rule; or

(b) Payment is otherwise prohibited by Oregon law.

(4) The contractor and all subcontractors under a public improvement contract are prohibited from asserting that the public improvement contract is void for any reason described in this section.

[2003 c.794 §136]



Section 279C.500 - "Person" defined.

[2003 c.794 §137]



Section 279C.505 - Conditions concerning payment, contributions, liens, withholding, drug testing.

(a) Make payment promptly, as due, to all persons supplying to the contractor labor or material for the performance of the work provided for in the contract.

(b) Pay all contributions or amounts due the Industrial Accident Fund from the contractor or subcontractor incurred in the performance of the contract.

(c) Not permit any lien or claim to be filed or prosecuted against the state or a county, school district, municipality, municipal corporation or subdivision thereof, on account of any labor or material furnished.

(d) Pay to the Department of Revenue all sums withheld from employees under ORS 316.167.

(2) In addition to the conditions specified in subsection (1) of this section, every public improvement contract shall contain a condition that the contractor shall demonstrate that an employee drug testing program is in place.

[2003 c.794 §138; 2005 c.103 §27]



Section 279C.510 - Demolition contracts to require material salvage; lawn and landscape maintenance contracts to require composting or mulching.

(2) Every public improvement contract for lawn and landscape maintenance shall contain a condition requiring the contractor to compost or mulch yard waste material at an approved site, if feasible and cost-effective.

[2003 c.794 §139]



Section 279C.515 - Conditions concerning payment of claims by public officers, payment to persons furnishing labor or materials and complaints.

(2) Every public improvement contract must contain a clause or condition that, if the contractor or a first-tier subcontractor fails, neglects or refuses to pay a person that provides labor or materials in connection with the public improvement contract within 30 days after receiving payment from the contracting agency or a contractor, the contractor or first-tier subcontractor owes the person the amount due plus interest charges that begin at the end of the 10-day period within which payment is due under ORS 279C.580 (4) and that end upon final payment, unless payment is subject to a good faith dispute as defined in ORS 279C.580. The rate of interest on the amount due is nine percent per annum. The amount of interest may not be waived.

(3) Every public improvement contract and every contract related to the public improvement contract must contain a clause or condition that, if the contractor or a subcontractor fails, neglects or refuses to pay a person that provides labor or materials in connection with the public improvement contract, the person may file a complaint with the Construction Contractors Board, unless payment is subject to a good faith dispute as defined in ORS 279C.580.

(4) Paying a claim in the manner authorized in this section does not relieve the contractor or the contractor’s surety from obligation with respect to an unpaid claim.

[2003 c.794 §140; 2005 c.103 §28; 2012 c.4 §1]



Section 279C.520 - Condition concerning hours of labor; compliance with pay equity provisions; employee discussions of rate of pay or benefits.

(a) A contractor may not employ an employee for more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity, emergency or when the public policy absolutely requires otherwise, and in such cases, except in cases of contracts for personal services as defined in ORS 279C.100, the contractor shall pay the employee at least time and a half pay for:

(A)(i) All overtime in excess of eight hours in any one day or 40 hours in any one week if the work week is five consecutive days, Monday through Friday; or

(ii) All overtime in excess of 10 hours in any one day or 40 hours in any one week if the work week is four consecutive days, Monday through Friday; and

(B) All work the employee performs on Saturday and on any legal holiday specified in ORS 279C.540.

(b) The contractor shall comply with the prohibition set forth in ORS 652.220, that compliance is a material element of the contract and that a failure to comply is a breach that entitles the contracting agency to terminate the contract for cause.

(c) The contractor may not prohibit any of the contractor’s employees from discussing the employee’s rate of wage, salary, benefits or other compensation with another employee or another person and may not retaliate against an employee who discusses the employee’s rate of wage, salary, benefits or other compensation with another employee or another person.

(2) A contractor shall give notice in writing to employees who work on a public contract, either at the time of hire or before work begins on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the contractor may require the employees to work.

(3) A public contract for personal services, as defined in ORS 279C.100, must provide that the contractor shall pay the contractor’s employees who work under the public contract at least time and a half for all overtime the employees work in excess of 40 hours in any one week, except for employees under a personal services public contract who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

(4) A public contract for services at a county fair, or for another event that a county fair board authorizes, must provide that the contractor shall pay employees who work under the public contract at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week. A contractor shall notify employees who work under the public contract, either at the time of hire or before work begins on the public contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the contractor may require the employees to work.

(5)(a) Except as provided in subsection (4) of this section, a public contract for services must provide that the contractor shall pay employees at least time and a half pay for work the employees perform under the public contract on the legal holidays specified in a collective bargaining agreement or in ORS 279C.540 (1)(b)(B) to (G) and for all time the employees work in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

(b) A contractor shall notify in writing employees who work on a public contract for services, either at the time of hire or before work begins on the public contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the contractor may require the employees to work.

[2003 c.794 §141; 2005 c.103 §29; 2015 c.454 §6]



Section 279C.525 - Provisions concerning environmental and natural resources laws; remedies.

(a) Terminate the contract;

(b) Complete the work itself;

(c) Use nonagency forces already under contract with the contracting agency;

(d) Require that the underlying property owner be responsible for cleanup;

(e) Solicit bids for a new contractor to provide the necessary services under the competitive bid requirements of this chapter; or

(f) Issue the contractor a change order setting forth the additional work that must be undertaken.

(2) In addition to the obligation imposed under subsection (1) of this section to refer to federal, state and local agencies with ordinances, rules or regulations dealing with the prevention of environmental pollution and the preservation of natural resources, a solicitation document must also make specific reference to known conditions at the construction site that may require the successful bidder to comply with the ordinances, rules or regulations identified under subsection (1) of this section.

(3) If the successful bidder encounters a condition not referred to in the solicitation documents, not caused by the successful bidder and not discoverable by a reasonable prebid visual site inspection, and the condition requires compliance with the ordinances, rules or regulations referred to under subsection (1) of this section, the successful bidder shall immediately give notice of the condition to the contracting agency.

(4) Except in the case of an emergency and except as may otherwise be required by any environmental or natural resource ordinance, rule or regulation, the successful bidder may not commence work nor incur any additional job site costs in regard to the condition encountered and described in subsection (3) of this section without written direction from the contracting agency.

(5) Upon request by the contracting agency, the successful bidder shall estimate the emergency or regulatory compliance costs as well as the anticipated delay and costs resulting from the encountered condition. This cost estimate shall be promptly delivered to the contracting agency for resolution.

(6) Within a reasonable period of time following delivery of an estimate under subsection (5) of this section, the contracting agency may:

(a) Terminate the contract;

(b) Complete the work itself;

(c) Use nonagency forces already under contract with the contracting agency;

(d) Require that the underlying property owner be responsible for cleanup;

(e) Solicit bids for a new contractor to provide the necessary services under the competitive bid requirements of this chapter; or

(f) Issue the contractor a change order setting forth the additional work that must be undertaken.

(7)(a) If the contracting agency chooses to terminate the contract under subsection (1)(a) or (6)(a) of this section, the successful bidder shall be entitled to all costs and expenses incurred to the date of termination, including overhead and reasonable profits, on the percentage of the work completed. The contracting agency shall have access to the contractor’s bid documents when making the contracting agency’s determination of the additional compensation due to the contractor.

(b) If the contracting agency causes work to be done by another contractor under subsection (1)(c) or (e) or (6)(c) or (e) of this section, the initial contractor may not be held liable for actions or omissions of the other contractor.

(c) The change order under subsection (1)(f) or (6)(f) of this section shall include the appropriate extension of contract time and compensate the contractor for all additional costs, including overhead and reasonable profits, reasonably incurred as a result of complying with the applicable statutes, ordinances, rules or regulations. The contracting agency shall have access to the contractor’s bid documents when making the contracting agency’s determination of the additional compensation due to the contractor.

(8) Notwithstanding subsections (1) to (7) of this section, a contracting agency:

(a) May allocate all or a portion of the known environmental and natural resource risks to a contractor by listing such environmental and natural resource risks with specificity in the solicitation documents; and

(b) In a local improvement district, may allocate all or a portion of the known and unknown environmental and natural resource risks to a contractor by so stating in the solicitation documents.

[2003 c.794 §142]



Section 279C.527 - Inclusion of amount for green energy technology in public improvement contract; written determination of appropriateness; exemptions and limitations.

(a)(A) "Green energy technology" means a system that employs:

(i) Solar or geothermal energy directly for space or water heating or to generate electricity; or

(ii) Building design that uses solar energy passively to reduce energy use from other sources by at least 20 percent from a level required under ORS 276.900 to 276.915 or achieved in buildings constructed according to state building code standards that the Department of Consumer and Business Services approves under ORS 455.496.

(B) "Green energy technology" does not include a system that:

(i) Uses water, groundwater or the ground as a heat source at temperatures less than 140 degrees Fahrenheit, or less than 128 degrees Fahrenheit if the system is used for a public school building; or

(ii) Incorporates solar energy indirectly into other methods for generating energy, such as from the action of waves on water, from hydroelectric facilities or from wind-powered turbines.

(b) "Public building" means a building that a public body, as defined in ORS 174.109, owns or controls, and that is:

(A) Used or occupied by employees of the public body; or

(B) Used for conducting public business.

(2)(a) Except as otherwise provided in this section, a contracting agency that intends to enter into a public improvement contract for constructing a public building or for reconstructing or performing a major renovation of a public building, if the cost of the reconstruction or major renovation exceeds 50 percent of the value of the public building, shall first make a determination under subsection (3) of this section as to whether green energy technology is appropriate for the public building and, if the contracting agency determines that green energy technology is appropriate, shall ensure that the public improvement contract provides an amount equal to at least 1.5 percent of the total contract price for the purpose of including appropriate green energy technology as part of the construction, reconstruction or major renovation of the public building.

(b) A public improvement contract to construct, reconstruct or renovate a public building may provide for constructing green energy technology at a site that is located away from the site of the public building if:

(A) Constructing green energy technology away from the site of the public building and using the energy from the green energy technology at the site of the public building is more cost-effective, taking into account additional costs associated with transmitting generated energy to the site of the public building, than is constructing and using green energy technology at the site of the public building;

(B) The green energy technology that is located away from the site of the public building is located within this state and in the same county as, or in a county adjacent to, the site of the public building; and

(C) The public improvement contract provides that all of the moneys for constructing green energy technology away from the site of the public building must fund new energy generating capacity that does not replace or constitute a purchase and use of energy generated from green energy technology that:

(i) Employs solar energy and that existed on the date that the original building permit for the public building was issued; or

(ii) Employs geothermal energy and for which construction was completed before January 1, 2013.

(c) In evaluating whether a contracting agency can construct green energy technology at a site away from the site of the public building in accordance with paragraph (b)(A) of this subsection, the contracting agency shall:

(A) Compare the costs of constructing green energy technology that employs solar energy at the site of the public building only with the corresponding costs of green energy technology that employs solar energy at a location away from the site of the public building; and

(B) Compare the costs of green energy technology that employs geothermal energy at the site of the public building only with the corresponding costs of green energy technology that employs geothermal energy at a location away from the site of the public building.

(3) In making a determination as to whether green energy technology is appropriate in constructing, reconstructing or performing a major renovation of a public building, a contracting agency shall list in the determination the total contract price and specify the amount the agency intends to expend on including green energy technology as part of the construction, reconstruction or major renovation. The State Department of Energy shall develop a form that a contracting agency may use to prepare the written determination described in this subsection.

(4)(a) If the contracting agency determines that green energy technology is not appropriate for the public building, subsection (2) of this section does not apply to the public improvement contract. A contracting agency’s determination under this paragraph must consider whether constructing green energy technology at the site of the public building is appropriate and whether constructing green energy technology away from the site of the public building and in accordance with subsection (2)(b) and (c) of this section is appropriate.

(b) If subsection (2) of this section does not apply to the public improvement contract:

(A) The contracting agency shall spend an amount equal to at least 1.5 percent of the total contract price to include appropriate green energy technology as part of a future public building project; and

(B) The amount the contracting agency spends on the future public building project in accordance with subparagraph (A) of this paragraph is in addition to any amount required under subsection (2) of this section for including appropriate green energy technology as part of the future public building project.

(5)(a) A contracting agency need not set aside the amount described in subsection (4)(b) in an account or otherwise reserve moneys for a future public building at the time the contracting agency makes the determination described in subsection (3) of this section, but the contracting agency shall report the amount described in subsection (4)(b) to the State Department of Energy as provided in ORS 279C.528 (2)(a).

(b) Subsection (4)(b) of this section does not apply to a public improvement contract for which state funds are not directly or indirectly used.

(6)(a) This section does not exempt an authorized state agency, as defined in ORS 276.905, from complying with ORS 276.900 to 276.915, except that an authorized state agency, without complying with ORS 276.900 to 276.915, may determine that green energy technology is appropriate to include as part of constructing, reconstructing or performing a major renovation of a public building.

(b) A contracting agency may not use an amount described in subsection (4)(b) of this section to comply with requirements set forth in ORS 276.900 to 276.915 or with a state building code standard that the Department of Consumer and Business Services approves under ORS 455.496.

(7) Notwithstanding the provisions of ORS 174.108 (3), this section applies to intergovernmental entities described in ORS 174.108 (3).

[2007 c.310 §2; 2012 c.83 §1; 2013 c.612 §1; 2015 c.262 §1; 2015 c.424 §1]

Note: 279C.527 and 279C.528 were added to and made a part of 279C.005 to 279C.670 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 279C.528 - State Department of Energy requirements and specifications; record keeping requirements; rules.

(a) Using particular green energy technologies in public improvements;

(b) Determining the cost-effectiveness of green energy technologies;

(c) Submitting documents required under ORS 279C.527 to the department for review; and

(d) Determining whether a structure is a public building subject to the requirements of ORS 279C.527.

(2)(a) Each contracting agency shall collect and maintain information concerning the contracting agency’s compliance with ORS 279C.527, which must include, at a minimum:

(A) Records that show how the contracting agency spent moneys the contracting agency used in including appropriate green energy technology as part of constructing, reconstructing or performing a major renovation of a public building;

(B) An identification of each public improvement contract for which the contracting agency spent moneys to include appropriate green technology as part of constructing, reconstructing or performing a major renovation of a public building;

(C) An identification of each public improvement contract for which the contracting agency determined that including green technology as part of constructing, reconstructing or performing a major renovation of a public building was not appropriate;

(D) The total amount the contracting agency would have spent on each public improvement contract identified in subparagraph (C) of this paragraph and the total aggregated amount that the contracting agency must spend to include green energy technology as part of constructing, reconstructing or performing a major renovation of a future public building; and

(E) An identification of each public improvement contract that uses moneys the contracting agency did not spend in a previous public improvement contract for including appropriate green energy technology as part of constructing, reconstructing or performing a major renovation of a public building.

(b) Each contracting agency shall compile the information the contracting agency collected under paragraph (a) of this subsection and report the information to the department at times, in a manner and on forms that the department specifies by rule.

(c) The department shall:

(A) Compile and summarize the information the department receives under paragraph (b) of this subsection and, in the department’s compilation and summary, specifically:

(i) Identify contracting agencies that have not complied with the requirements of ORS 279C.527 or the reporting requirements set forth in this section;

(ii) Identify public improvement contracts for which contracting agencies have determined that including green energy technology as part of constructing, reconstructing or performing a major renovation of a public building was not appropriate; and

(iii) Identify public improvement contracts that use moneys a contracting agency did not spend in a previous public improvement contract on including appropriate green energy technology as part of constructing, reconstructing or performing a major renovation of a public building.

(B) Deliver annually to the Legislative Assembly, on or before the date on which each regular session of the Legislative Assembly begins, a report concerning contracting agency compliance with this section and ORS 279C.527 that includes the compilation and summary the department prepared under subparagraph (A) of this paragraph.

[2007 c.310 §3; 2012 c.83 §2; 2013 c.612 §2; 2015 c.424 §2]

Note: See note under 279C.527.



Section 279C.530 - Condition concerning payment for medical care and providing workers’ compensation.

(2) Every public contract subject to this chapter shall contain a clause or condition that all subject employers working under the contract are either employers that will comply with ORS 656.017 or employers that are exempt under ORS 656.126.

[2003 c.794 §143; 2005 c.103 §30]



Section 279C.535 - Condition concerning steel material; rules.

[2005 c.557 §6]



Section 279C.540 - Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules.

(a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

(B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

(b) For all work performed on Saturday and on the following legal holidays:

(A) Each Sunday.

(B) New Year’s Day on January 1.

(C) Memorial Day on the last Monday in May.

(D) Independence Day on July 4.

(E) Labor Day on the first Monday in September.

(F) Thanksgiving Day on the fourth Thursday in November.

(G) Christmas Day on December 25.

(2) An employer shall give notice in writing to employees who perform work under subsection (1) of this section, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

(3) For the purpose of this section, each time a legal holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be recognized as a legal holiday. Each time a legal holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be recognized as a legal holiday.

(4) Subsections (1) to (3) of this section do not apply to a public improvement contract or a contract for services if the contractor is a party to a collective bargaining agreement in effect with any labor organization.

(5) When specifically agreed to under a written labor-management negotiated labor agreement, an employee may be paid at least time and a half pay for work performed on any legal holiday specified in ORS 187.010 and 187.020 that is not listed in subsection (1) of this section.

(6) This section does not apply to contracts for personal services as defined in ORS 279C.100, provided that persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in subsection (1)(b)(B) to (G) of this section and for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

(7) Subsections (1) and (2) of this section do not apply to contracts for services at a county fair or for other events authorized by a county fair board if persons employed under the contract receive at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week.

(8)(a) Subsections (1) and (2) of this section do not apply to contracts for services. However, persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in subsection (1)(b)(B) to (G) of this section and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

(b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

(9) Any contractor or subcontractor or contractor’s or subcontractor’s surety that violates the provisions of this section is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to the unpaid overtime wages as liquidated damages. If the violation results from willful falsification of payroll records, the contractor or subcontractor or contractor’s or subcontractor’s surety is liable to the affected employees in the amount of their unpaid overtime wages and an additional amount equal to twice the unpaid overtime wages as liquidated damages.

(10) An action to enforce liability to employees under subsection (9) of this section may be brought as an action on the contractor’s payment bond as provided for in ORS 279C.610.

(11) In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt rules to carry out the provisions of this section.

[2003 c.794 §144; 2005 c.103 §31]



Section 279C.545 - Time limitation on claim for overtime; posting of circular by contractor.

(1) Caused a circular clearly printed in boldfaced 12-point type and containing a copy of this section to be posted in a prominent place alongside the door of the timekeeper’s office or in a similar place that is readily available and freely visible to workers employed on the work.

(2) Maintained the circular continuously posted from the inception to the completion of the contract on which workers are or have been employed.

[2003 c.794 §145]



Section 279C.550 - "Retainage" defined.

[2003 c.794 §146; 2005 c.103 §32]



Section 279C.555 - Withholding of retainage.

[2003 c.794 §147; 2013 c.410 §1]



Section 279C.560 - Form of retainage; procedures for holding and payment.

(a) Bonds, securities or other instruments of a character described in subsection (6) of this section that are deposited as provided in subsection (4) of this section; or

(b) A surety bond deposited as provided in subsection (7) of this section.

(2) A contracting agency that holds moneys as retainage under ORS 279C.570 (7) shall:

(a) Hold the moneys in a fund and pay the moneys to the contractor in accordance with ORS 279C.570; or

(b) At the election of the contractor, pay the moneys to the contractor in accordance with subsection (4) or (5) of this section and in a manner authorized by the Director of the Oregon Department of Administrative Services.

(3) If the contracting agency incurs additional costs as a result of the exercise of an option described in subsection (1) or (5) of this section, the contracting agency may recover the costs from the contractor by reducing the final payment. As work on the contract progresses, the contracting agency shall, upon demand, inform the contractor of all accrued costs.

(4) The contractor may deposit bonds, securities or other instruments with the contracting agency or in a bank or trust company for the contracting agency to hold for the contracting agency’s benefit in lieu of moneys held as retainage. If the contracting agency accepts bonds, securities or other instruments deposited as provided in this subsection, the contracting agency shall reduce the moneys held as retainage in an amount equal to the value of the bonds, securities and other instruments and pay the amount of the reduction to the contractor in accordance with ORS 279C.570. Interest or earnings on the bonds, securities or other instruments shall accrue to the contractor.

(5) If the contractor elects, the contracting agency shall deposit the retainage as accumulated in an interest-bearing account in a bank, savings bank, trust company or savings association for the benefit of the contracting agency. When the contracting agency is a state contracting agency, the account must be established through the State Treasurer. Earnings on the account accrue to the contractor.

(6) Bonds, securities and other instruments deposited or acquired in lieu of retainage, as permitted by this section, must be of a character approved by the Director of the Oregon Department of Administrative Services, including but not limited to:

(a) Bills, certificates, notes or bonds of the United States.

(b) Other obligations of the United States or agencies of the United States.

(c) Obligations of a corporation wholly owned by the federal government.

(d) Indebtedness of the Federal National Mortgage Association.

(e) General obligation bonds of the State of Oregon or a political subdivision of the State of Oregon.

(f) Irrevocable letters of credit issued by an insured institution, as defined in ORS 706.008.

(7) The contractor, with the approval of the contracting agency, may deposit a surety bond for all or any portion of the amount of funds retained, or to be retained, by the contracting agency in a form acceptable to the contracting agency. The bond and any proceeds of the bond must be made subject to all claims and liens and in the same manner and priority as set forth for retainage under ORS 279C.550 to 279C.570 and 279C.600 to 279C.625. The contracting agency shall reduce the moneys the contracting agency holds as retainage in an amount equal to the value of the bond and pay the amount of the reduction to the contractor in accordance with ORS 279C.570. Whenever a contracting agency accepts a surety bond from a contractor in lieu of retainage, the contractor shall accept like bonds from a subcontractor or supplier from which the contractor has retainage. The contractor shall then reduce the moneys the contractor holds as retainage in an amount equal to the value of the bond and pay the amount of the reduction to the subcontractor or supplier.

[2003 c.794 §148; 2009 c.568 §1]



Section 279C.565 - Limitation on retainage requirements.

[2003 c.794 §149]



Section 279C.570 - Prompt payment policy; progress payments; retainage; interest; exception; settlement of compensation disputes.

(2) Contracting agencies shall make progress payments on the contract monthly as work progresses on a public improvement contract. Payments shall be based upon estimates of work completed that are approved by the contracting agency. A progress payment is not considered acceptance or approval of any work or waiver of any defects therein. The contracting agency shall pay to the contractor interest on the progress payment, not including retainage, due the contractor. The interest shall commence 30 days after receipt of the invoice from the contractor or 15 days after the payment is approved by the contracting agency, whichever is the earlier date. The rate of interest charged to the contracting agency on the amount due shall equal three times the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date that is 30 days after receipt of the invoice from the contractor or 15 days after the payment is approved by the contracting agency, whichever is the earlier date, but the rate of interest may not exceed 30 percent.

(3) Interest shall be paid automatically when payments become overdue. The contracting agency shall document, calculate and pay any interest due when payment is made on the principal. Interest payments shall accompany payment of net due on public improvement contracts. The contracting agency may not require the contractor to petition, invoice, bill or wait additional days to receive interest due.

(4) When an invoice is filled out incorrectly, when there is any defect or impropriety in any submitted invoice or when there is a good faith dispute, the contracting agency shall so notify the contractor within 15 days stating the reason or reasons the invoice is defective or improper or the reasons for the dispute. A defective or improper invoice, if corrected by the contractor within seven days of being notified by the contracting agency, may not cause a payment to be made later than specified in this section unless interest is also paid.

(5) If requested in writing by a first-tier subcontractor, the contractor, within 10 days after receiving the request, shall send to the first-tier subcontractor a copy of that portion of any invoice, request for payment submitted to the contracting agency or pay document provided by the contracting agency to the contractor specifically related to any labor or materials supplied by the first-tier subcontractor.

(6) Payment of interest may be postponed when payment on the principal is delayed because of disagreement between the contracting agency and the contractor. Whenever a contractor brings formal administrative or judicial action to collect interest due under this section, the prevailing party is entitled to costs and reasonable attorney fees.

(7) A contracting agency may reserve as retainage from any progress payment on a public improvement contract an amount not to exceed five percent of the payment. As work progresses, a contracting agency may reduce the amount of the retainage and the contracting agency may eliminate retainage on any remaining monthly contract payments after 50 percent of the work under the contract is completed if, in the contracting agency’s opinion, such work is progressing satisfactorily. Elimination or reduction of retainage shall be allowed only upon written application by the contractor, and the application shall include written approval of the contractor’s surety. However, when the contract work is 97.5 percent completed the contracting agency may, at the contracting agency’s discretion and without application by the contractor, reduce the retained amount to 100 percent of the value of the contract work remaining to be done. Upon receipt of a written application by the contractor, the contracting agency shall respond in writing within a reasonable time.

(8) The retainage held by a contracting agency shall be included in and paid to the contractor as part of the final payment of the contract price. The contracting agency shall pay to the contractor interest at the rate of 1.5 percent per month on the final payment due the contractor, interest to commence 30 days after the work under the contract has been completed and accepted and to run until the date when the final payment is tendered to the contractor. The contractor shall notify the contracting agency in writing when the contractor considers the work complete and the contracting agency shall, within 15 days after receiving the written notice, either accept the work or notify the contractor of work yet to be performed on the contract. If the contracting agency does not, within the time allowed, notify the contractor of work yet to be performed to fulfill contractual obligations, the interest provided by this subsection shall commence to run 30 days after the end of the 15-day period.

(9)(a) The contracting agency shall pay, upon settlement or judgment in favor of the contractor regarding any dispute as to the compensation due a contractor for work performed under the terms of a public improvement contract, the amount due plus interest at the rate of two times the discount rate, but not to exceed 30 percent, on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date of the settlement or judgment, and accruing from the later of:

(A) The due date of any progress payment received under the contract for the period in which such work was performed; or

(B) Thirty days after the date on which the claim for the payment under dispute was presented to the contracting agency by the contractor in writing or in accordance with applicable provisions of the contract.

(b) Interest shall be added to and not made a part of the settlement or judgment.

[2003 c.794 §150; 2005 c.103 §33]



Section 279C.580 - Contractor’s relations with subcontractors.

(2) A dispute between a contractor and first-tier subcontractor relating to the amount or entitlement of a first-tier subcontractor to a payment or a late payment interest penalty under a clause included in the subcontract under subsection (3) or (4) of this section does not constitute a dispute to which the contracting agency is a party. The contracting agency may not be included as a party in any administrative or judicial proceeding involving such a dispute.

(3) Each public improvement contract awarded by a contracting agency must include a clause that requires the contractor to include in each subcontract for property or services the contractor enters into with a first-tier subcontractor, including a material supplier, for the purpose of performing a construction contract:

(a) A payment clause that obligates the contractor to pay the first-tier subcontractor for satisfactory performance under the subcontract within 10 days out of amounts the contracting agency pays to the contractor under the public improvement contract.

(b) A clause that requires the contractor to provide a first-tier subcontractor with a standard form that the first-tier subcontractor may use as an application for payment or as another method by which the subcontractor may claim a payment due from the contractor.

(c) A clause that requires the contractor, except as otherwise provided in this paragraph, to use the same form and regular administrative procedures for processing payments during the entire term of the subcontract. A contractor may change the form or the regular administrative procedures the contractor uses for processing payments if the contractor:

(A) Notifies the subcontractor in writing at least 45 days before the date on which the contractor makes the change; and

(B) Includes with the written notice a copy of the new or changed form or a description of the new or changed procedure.

(d) An interest penalty clause that obligates the contractor, if the contractor does not pay the first-tier subcontractor within 30 days after receiving payment from the contracting agency, to pay the first-tier subcontractor an interest penalty on amounts due in each payment the contractor does not make in accordance with the payment clause included in the subcontract under paragraph (a) of this subsection. A contractor or first-tier subcontractor is not obligated to pay an interest penalty if the only reason that the contractor or first-tier subcontractor did not make payment when payment was due is that the contractor or first-tier subcontractor did not receive payment from the contracting agency or contractor when payment was due. The interest penalty:

(A) Applies to the period that begins on the day after the required payment date and that ends on the date on which the amount due is paid; and

(B) Is computed at the rate specified in ORS 279C.515 (2).

(4) A public improvement contract that the contracting agency awards shall obligate the contractor, in each of the contractor’s subcontracts, to require the first-tier subcontractor to include a payment clause and an interest penalty clause that conforms to the standards of subsection (3) of this section in each of the first-tier subcontractor’s subcontracts and to require each of the first-tier subcontractor’s subcontractors to include such clauses in the first-tier subcontractors’ subcontracts with each lower-tier subcontractor or supplier.

(5)(a) The clauses required by subsections (3) and (4) of this section do not impair the right of a contractor or a subcontractor at any tier to negotiate, and to include in the subcontract, provisions that:

(A) Permit the contractor or a subcontractor to retain, in the event of a good faith dispute, an amount not to exceed 150 percent of the amount in dispute from the amount due a subcontractor under the subcontract without incurring any obligation to pay a late payment interest penalty, in accordance with terms and conditions the parties to the subcontract agree upon, giving such recognition as the parties consider appropriate to the ability of a subcontractor to furnish a performance bond and a payment bond;

(B) Permit the contractor or subcontractor to make a determination that part or all of the subcontractor’s request for payment may be withheld in accordance with the subcontract; and

(C) Permit such withholdings without incurring any obligation to pay a late payment interest penalty if:

(i) A notice that conforms to the standards of subsection (8) of this section has been previously furnished to the subcontractor; and

(ii) A copy of any notice a contractor issues under sub-subparagraph (i) of this subparagraph has been furnished to the contracting agency.

(b) As used in this subsection, "good faith dispute" means a documented dispute concerning:

(A) Unsatisfactory job progress.

(B) Defective work not remedied.

(C) Third-party claims filed or reasonable evidence that claims will be filed.

(D) Failure to make timely payments for labor, equipment and materials.

(E) Damage to the contractor or subcontractor.

(F) Reasonable evidence that the subcontract cannot be completed for the unpaid balance of the subcontract sum.

(6) If, after applying to a contracting agency for payment under a public improvement contract but before paying a subcontractor for the subcontractor’s performance covered by the application, a contractor discovers that all or a portion of the payment otherwise due the subcontractor is subject to withholding from the subcontractor in accordance with the subcontract, the contractor shall:

(a) Furnish to the subcontractor a notice conforming to the standards of subsection (8) of this section as soon as practicable after ascertaining the cause for the withholding, but before the due date for payment to the subcontractor;

(b) Furnish to the contracting agency, as soon as practicable, a copy of the notice furnished to the subcontractor under paragraph (a) of this subsection;

(c) Reduce the progress payment to the subcontractor by an amount not to exceed the amount specified in the notice of withholding furnished under paragraph (a) of this subsection;

(d) Pay the subcontractor as soon as practicable after the correction of the identified subcontract performance deficiency;

(e) Make such payment within:

(A) Seven days after correction of the identified subcontract performance deficiency unless the funds for the payment must be recovered from the contracting agency because of a reduction under paragraph (f)(A) of this subsection; or

(B) Seven days after the contractor recovers the funds from the contracting agency;

(f) Notify the contracting agency upon:

(A) Reduction of the amount of any subsequent certified application for payment; or

(B) Payment to the subcontractor of any withheld amounts of a progress payment, specifying:

(i) The amounts of the progress payments withheld under paragraph (a) of this subsection; and

(ii) The dates on which the withholding began and ended; and

(g) Be obligated to pay to the contracting agency an amount equal to interest on the withheld payments computed in the manner provided in ORS 279C.570 from the 11th day after receiving the withheld amounts from the contracting agency until:

(A) The day the identified subcontractor performance deficiency is corrected; or

(B) The date that any subsequent payment is reduced under paragraph (f)(A) of this subsection.

(7)(a) If a contractor, after paying a first-tier subcontractor, receives from a supplier or subcontractor of the first-tier subcontractor a written notice asserting a deficiency in the first-tier subcontractor’s performance under the public improvement contract for which the contractor may be ultimately liable and the contractor determines that all or a portion of future payments otherwise due the first-tier subcontractor is subject to withholding in accordance with the subcontract, the contractor may, without incurring an obligation to pay a late payment interest penalty under subsection (6)(e) of this section:

(A) Furnish to the first-tier subcontractor a notice that conforms to the standards of subsection (8) of this section as soon as practicable after making the determination; and

(B) Withhold from the first-tier subcontractor’s next available progress payment or payments an amount not to exceed the amount specified in the notice of withholding furnished under subparagraph (A) of this paragraph.

(b) As soon as practicable, but not later than 10 days after receiving satisfactory written notice that the identified subcontract performance deficiency has been corrected, the contractor shall pay the amount withheld under paragraph (a)(B) of this subsection to the first-tier subcontractor, or shall incur an obligation to pay a late payment interest penalty to the first-tier subcontractor computed at the rate specified in ORS 279C.570.

(8) A written notice of any withholding must be issued to a subcontractor, with a copy to the contracting agency, that specifies:

(a) The amount to be withheld;

(b) The specified causes for the withholding under the terms of the subcontract; and

(c) The remedial actions the subcontractor must take in order to receive payment of the amounts withheld.

(9) Except as provided in subsection (2) of this section, this section does not limit or impair any contractual, administrative or judicial remedies otherwise available to a contractor or a subcontractor in the event of a dispute involving a contractor’s late payment or nonpayment or a subcontractor’s deficient performance or nonperformance.

(10) A contractor’s obligation to pay a late payment interest penalty to a subcontractor under the clause included in a subcontract under subsection (3) or (4) of this section is not an obligation of the contracting agency. A contract modification may not be made for the purpose of providing reimbursement of a late payment interest penalty. A cost reimbursement claim may not include any amount for reimbursement of a late payment interest penalty.

[2003 c.794 §151; 2005 c.103 §34; 2012 c.4 §2]



Section 279C.585 - Authority to substitute undisclosed first-tier subcontractor; circumstances; rules.

(1) When the subcontractor disclosed under ORS 279C.370 fails or refuses to execute a written contract after having had a reasonable opportunity to do so after the written contract, which must be reasonably based upon the general terms, conditions, plans and specifications for the public improvement project or the terms of the subcontractor’s written bid, is presented to the subcontractor by the contractor.

(2) When the disclosed subcontractor becomes bankrupt or insolvent.

(3) When the disclosed subcontractor fails or refuses to perform the subcontract.

(4) When the disclosed subcontractor fails or refuses to meet the bond requirements of the contractor that had been identified prior to the bid submittal.

(5) When the contractor demonstrates to the contracting agency that the subcontractor was disclosed as the result of an inadvertent clerical error.

(6) When the disclosed subcontractor does not hold a license from, or has a license that is not properly endorsed by, the Construction Contractors Board and is required to be licensed by the board.

(7) When the contractor determines that the work performed by the disclosed subcontractor is substantially unsatisfactory and not in substantial accordance with the plans and specifications or that the subcontractor is substantially delaying or disrupting the progress of the work.

(8) When the disclosed subcontractor is ineligible to work on a public improvement contract under applicable statutory provisions.

(9) When the substitution is for good cause. The Construction Contractors Board shall define "good cause" by rule. "Good cause" includes but is not limited to the financial instability of a subcontractor. The definition of "good cause" must reflect the least-cost policy for public improvements established in ORS 279C.305.

(10) When the substitution is reasonably based on the contract alternates chosen by the contracting agency.

[2003 c.794 §152; 2007 c.836 §45]



Section 279C.590 - Complaint process for substitutions of subcontractors; civil penalties.

(b) If more than one subcontractor files a complaint with the board under paragraph (a) of this subsection relating to a single subcontractor disclosure, the board shall consolidate the complaints into one proceeding. If the board imposes a civil penalty under this section against a contractor, the amount collected by the board shall be divided evenly among all of the complaining subcontractors.

(c) Each subcontractor filing a complaint under paragraph (a) of this subsection shall post a deposit of $500 with the board upon filing the complaint.

(d) If the board determines that a contractor’s substitution was not in compliance with ORS 279C.585, the board shall return the full amount of the deposit posted under paragraph (c) of this subsection to the complaining subcontractor.

(e) If the board determines that a contractor has not substituted a subcontractor or that the contractor’s substitution was in compliance with ORS 279C.585, the board shall award the contractor $250 of the deposit and shall retain the other $250, which may be expended by the board.

(2) Upon receipt of a complaint under subsection (1) of this section, the board shall investigate the complaint. If the board determines that a contractor has substituted a subcontractor in a manner not in compliance with ORS 279C.585, the board may impose a civil penalty against the contractor under subsections (3) to (5) of this section. Civil penalties under this section shall be imposed in the manner provided under ORS 183.745.

(3) If the board imposes a civil penalty under subsection (2) of this section and it is the first time the board has imposed a civil penalty under subsection (2) of this section against the contractor during a three-year period, the board shall:

(a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

(b) Impose a civil penalty on the contractor of up to $1,000. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

(4) If the board imposes a civil penalty under subsection (2) of this section and it is the second time the board has imposed a civil penalty under subsection (2) of this section against the contractor during a three-year period, the board may:

(a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

(b) Impose a civil penalty on the contractor of up to $1,000 and shall place the contractor on the list established under ORS 701.227 for up to six months. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

(5) If the board imposes a civil penalty under subsection (2) of this section and the board has imposed a civil penalty under subsection (2) of this section against the contractor three or more times during a three-year period, the board may:

(a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

(b) Impose a civil penalty on the contractor of up to $1,000 and shall place the contractor on the list established under ORS 701.227 for up to one year. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

(6) Within 10 working days after receiving a complaint under subsection (1) of this section, the board shall notify, in writing, any contracting agency that is a party to the contract for which the complaint has been filed that the complaint has been filed.

[2003 c.794 §153]



Section 279C.600 - Right of action on payment bond or public works bond of contractor or subcontractor; notice of claim.

(a) The person or the assignee of the person has not been paid in full; and

(b) The person gives written notice of claim, as prescribed in ORS 279C.605, to the contractor and the contracting agency.

(2) When, upon investigation, the Commissioner of the Bureau of Labor and Industries has received information indicating that one or more workers providing labor on a public works have not been paid in full at the prevailing rate of wage or overtime wages, the commissioner has a right of action first on the contractor’s public works bond required under ORS 279C.836 and then, for any amount of a claim not satisfied by the public works bond, on the contractor’s payment bond, as provided in ORS 279C.380 and 279C.400. When an investigation indicates that a subcontractor’s workers have not been paid in full at the prevailing rate of wage or overtime wages, the commissioner has a right of action first on the subcontractor’s public works bond and then, for any amount of a claim not satisfied by the subcontractor’s public works bond, on the contractor’s payment bond. The commissioner’s right of action exists without necessity of an assignment and extends to workers on the project who are not identified when the written notice of claim is given, but for whom the commissioner has received information indicating that the workers have provided labor on the public works and have not been paid in full. The commissioner shall give written notice of the claim, as prescribed in ORS 279C.605, to the contracting agency, the Construction Contractors Board, the contractor and, if applicable, the subcontractor. The commissioner may not make a claim for the same unpaid wages against more than one bond under this section.

[2003 c.794 §154; 2005 c.360 §3]



Section 279C.605 - Notice of claim.

(2) Notwithstanding subsection (1) of this section, if the claim is for a required contribution to a fund of an employee benefit plan, the notice required by ORS 279C.600 must be sent or delivered within 200 days after the employee last provided labor or materials.

(3) The notice must be in writing substantially as follows:

______________________________________________________________________________

To (here insert the name of the contractor or subcontractor and the name of the public body):

Notice hereby is given that the undersigned (here insert the name of the claimant) has a claim for (here insert a brief description of the labor or materials performed or furnished and the person by whom performed or furnished; if the claim is for other than labor or materials, insert a brief description of the claim) in the sum of (here insert the amount) dollars against the (here insert public works bond or payment bond, as applicable) taken from (here insert the name of the principal and, if known, the surety or sureties upon the public works bond or payment bond) for the work of (here insert a brief description of the work concerning which the public works bond or payment bond was taken). Such material or labor was supplied to (here insert the name of the contractor or subcontractor).

_____________________

______________________________________________________________________________

(4) When notice of claim is given by the commissioner and if the claim includes a worker who is then unidentified, the commissioner shall include in the notice a statement that the claim includes an unidentified worker for whom the commissioner has received information indicating that the worker has not been paid in full at the prevailing rate of wage required by ORS 279C.840 or overtime wages required by ORS 279C.540.

(5) The person making the claim or giving the notice shall sign the notice.

[2003 c.794 §155; 2005 c.360 §4; 2009 c.160 §1]



Section 279C.610 - Action on contractor’s public works bond or payment bond; time limitation.

(2) The action shall be on the relation of the commissioner, the claimant, or that person’s assignee, as the case may be, and shall be in the name of the contracting agency that let the contract or, when applicable, the public agency or agencies for whose benefit the contract was let. It may be prosecuted to final judgment and execution for the use and benefit of the commissioner or the claimant, or that person’s assignee, as the fact may appear.

(3) The action shall be instituted no later than two years after the person last provided labor or materials or two years after the worker listed in the commissioner’s notice of claim last provided labor.

[2003 c.794 §156; 2005 c.360 §5]



Section 279C.615 - Preference for labor and material liens.

[2003 c.794 §157]



Section 279C.620 - Rights of person providing medical care to employees of contractor.

[2003 c.794 §158]



Section 279C.625 - Joint liability when payment bond not executed.

(1) The State of Oregon and the officers authorizing the contract shall be jointly liable for the labor and materials used in the performance of any work under the contract, and for claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund and the Department of Revenue, if the contract was entered into with the State of Oregon.

(2) The public body and the officers authorizing the contract shall be jointly liable for the labor and materials used in the performance of any work under the contract and for claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund and the Department of Revenue, if the contract was entered into on behalf of a public body other than the state.

[2003 c.794 §159; 2005 c.103 §35]



Section 279C.650 - "Labor dispute" defined.

[2003 c.794 §160]



Section 279C.655 - Extension and compensation when work suspended.

[2003 c.794 §161]



Section 279C.660 - Compensation when contract terminated due to public interest.

(1) Shall be determined on the basis of the contract price in the case of any fully completed separate item or portion of the work for which there is a separate or unit contract price; and

(2) May, with respect to any other work, be a percent of the contract price equal to the percentage of the work completed.

[2003 c.794 §162]



Section 279C.665 - Contractual provisions for compensation when contract terminated due to public interest.

[2003 c.794 §163]



Section 279C.670 - Application of ORS 279C.650 to 279C.670.

[2003 c.794 §164]



Section 279C.800 - Definitions for ORS 279C.800 to 279C.870.

(1) "Fringe benefits" means:

(a) Contributions that a contractor or subcontractor makes irrevocably to a trustee or to a third person under a plan, fund or program; and

(b) Costs that a contractor or subcontractor may reasonably be anticipated to incur in providing the following items, except for items that federal, state or local law requires the contractor or subcontractor to provide:

(A) Benefits to workers pursuant to an enforceable written commitment to the workers to carry out a financially responsible plan or program for:

(i) Medical or hospital care;

(ii) Pensions on retirement or death; or

(iii) Compensation for injuries or illness that result from occupational activity;

(B) Insurance to provide the benefits described in subparagraph (A) of this paragraph;

(C) Unemployment benefits;

(D) Life insurance;

(E) Disability and sickness insurance or accident insurance;

(F) Vacation and holiday pay;

(G) Costs of apprenticeship or other similar programs; or

(H) Other bona fide fringe benefits.

(2) "Housing" has the meaning given that term in ORS 456.055.

(3) "Locality" means the following district in which the public works, or the major portion of the public works, is to be performed:

(a) District 1, composed of Clatsop, Columbia and Tillamook Counties;

(b) District 2, composed of Clackamas, Multnomah and Washington Counties;

(c) District 3, composed of Marion, Polk and Yamhill Counties;

(d) District 4, composed of Benton, Lincoln and Linn Counties;

(e) District 5, composed of Lane County;

(f) District 6, composed of Douglas County;

(g) District 7, composed of Coos and Curry Counties;

(h) District 8, composed of Jackson and Josephine Counties;

(i) District 9, composed of Hood River, Sherman and Wasco Counties;

(j) District 10, composed of Crook, Deschutes and Jefferson Counties;

(k) District 11, composed of Klamath and Lake Counties;

(L) District 12, composed of Gilliam, Grant, Morrow, Umatilla and Wheeler Counties;

(m) District 13, composed of Baker, Union and Wallowa Counties; and

(n) District 14, composed of Harney and Malheur Counties.

(4) "Prevailing rate of wage" means the rate of hourly wage, including all fringe benefits, that the Commissioner of the Bureau of Labor and Industries determines is paid in the locality to the majority of workers employed on projects of a similar character in the same trade or occupation.

(5) "Public agency" means the State of Oregon or a political subdivision of the State of Oregon, or a county, city, district, authority, public corporation or public entity organized and existing under law or charter or an instrumentality of the county, city, district, authority, public corporation or public entity.

(6)(a) "Public works" includes, but is not limited to:

(A) Roads, highways, buildings, structures and improvements of all types, the construction, reconstruction, major renovation or painting of which is carried on or contracted for by any public agency to serve the public interest;

(B) A project that uses $750,000 or more of funds of a public agency for constructing, reconstructing, painting or performing a major renovation on a road, highway, building, structure or improvement of any type;

(C) A project that uses funds of a private entity for constructing a privately owned road, highway, building, structure or improvement of any type in which a public agency will use or occupy 25 percent or more of the square footage of the completed project;

(D) Notwithstanding the provisions of ORS 279C.810 (2)(a), (b) and (c), a device, structure or mechanism, or a combination of devices, structures or mechanisms, that:

(i) Uses solar radiation as a source for generating heat, cooling or electrical energy; and

(ii) Is constructed or installed, with or without using funds of a public agency, on land, premises, structures or buildings that a public body, as defined in ORS 174.109, owns; or

(E) Notwithstanding paragraph (b)(A) of this subsection and ORS 279C.810 (2)(b) and (c), construction, reconstruction, painting or major renovation of a road, highway, building, structure or improvement of any type that occurs, with or without using funds of a public agency, on real property that a public university listed in ORS 352.002 owns.

(b) "Public works" does not include:

(A) Reconstructing or renovating privately owned property that a public agency leases; or

(B) A private nonprofit entity’s renovation of publicly owned real property that is more than 75 years old if:

(i) The real property is leased to the private nonprofit entity for more than 25 years;

(ii) Funds of a public agency used in the renovation do not exceed 15 percent of the total cost of the renovation; and

(iii) Contracts for the renovation were advertised or, if not advertised, were entered into before July 1, 2003, but the renovation has not been completed on or before July 13, 2007.

[2003 c.794 §165; 2007 c.764 §34; 2010 c.45 §1; 2013 c.203 §1; 2015 c.482 §1; 2015 c.767 §81]



Section 279C.805 - Policy.

(1) To ensure that contractors compete on the ability to perform work competently and efficiently while maintaining community-established compensation standards.

(2) To recognize that local participation in publicly financed construction and family wage income and benefits are essential to the protection of community standards.

(3) To encourage training and education of workers to industry skills standards.

(4) To encourage employers to use funds allocated for employee fringe benefits for the actual purchase of those benefits.

[2003 c.794 §166]



Section 279C.807 - Workforce diversity for public works projects.

(2) The bureau shall report each year to the Legislative Assembly or to the appropriate legislative interim committee concerning progress that results from the plan adopted under this section and may submit recommendations for legislation or other measures that will improve diversity among workers employed on projects subject to ORS 279C.800 to 279C.870. The bureau shall submit the first report no later than January 1, 2009.

[2007 c.844 §9]

Note: 279C.807 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 279C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 279C.808 - Rules.

[2007 c.764 §45]



Section 279C.810 - Exemptions; rules.

(a) "Funds of a public agency" does not include:

(A) Funds provided in the form of a government grant to a nonprofit organization, unless the government grant is issued for the purpose of construction, reconstruction, major renovation or painting;

(B) Building and development permit fees paid or waived by the public agency;

(C) Tax credits or tax abatements;

(D) Land that a public agency sells to a private entity at fair market value;

(E) The difference between:

(i) The value of land that a public agency sells to a private entity as determined at the time of the sale after taking into account any plan, requirement, covenant, condition, restriction or other limitation, exclusive of zoning or land use regulations, that the public agency imposes on the development or use of the land; and

(ii) The fair market value of the land if the land is not subject to the limitations described in sub-subparagraph (i) of this subparagraph;

(F) Staff resources of the public agency used to manage a project or to provide a principal source of supervision, coordination or oversight of a project;

(G) Staff resources of the public agency used to design or inspect one or more components of a project;

(H) Moneys derived from the sale of bonds that are loaned by a state agency to a private entity, unless the moneys will be used for a public improvement;

(I) Value added to land as a consequence of a public agency’s site preparation, demolition of real property or remediation or removal of environmental contamination, except for value added in excess of the expenses the public agency incurred in the site preparation, demolition or remediation or removal when the land is sold for use in a project otherwise subject to ORS 279C.800 to 279C.870; or

(J) Bonds, or loans from the proceeds of bonds, issued in accordance with ORS chapter 289 or ORS 441.525 to 441.595, unless the bonds or loans will be used for a public improvement.

(b) "Nonprofit organization" means an organization or group of organizations described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

(2) ORS 279C.800 to 279C.870 do not apply to:

(a) Projects for which the contract price does not exceed $50,000. In determining the price of a project, a public agency:

(A) May not include the value of donated materials or work performed on the project by individuals volunteering to the public agency without pay; and

(B) Shall include the value of work performed by every person paid by a contractor or subcontractor in any manner for the person’s work on the project.

(b) Projects for which no funds of a public agency are directly or indirectly used. In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries shall adopt rules to carry out the provisions of this paragraph.

(c) Projects:

(A) That are privately owned;

(B) That use funds of a private entity;

(C) In which less than 25 percent of the square footage of a completed project will be occupied or used by a public agency; and

(D) For which less than $750,000 of funds of a public agency are used.

(d) Projects for residential construction that are privately owned and that predominantly provide affordable housing. As used in this paragraph:

(A) "Affordable housing" means housing that serves occupants whose incomes are no greater than 60 percent of the area median income or, if the occupants are owners, whose incomes are no greater than 80 percent of the area median income.

(B) "Predominantly" means 60 percent or more.

(C) "Privately owned" includes:

(i) Affordable housing provided on real property owned by a public agency if the real property and related structures are leased to a private entity for 50 or more years; and

(ii) Affordable housing owned by a partnership, nonprofit corporation or limited liability company in which a housing authority, as defined in ORS 456.005, is a general partner, director or managing member and the housing authority is not a majority owner in the partnership, nonprofit corporation or limited liability company.

(D) "Residential construction" includes the construction, reconstruction, major renovation or painting of single-family houses or apartment buildings not more than four stories in height and all incidental items, such as site work, parking areas, utilities, streets and sidewalks, pursuant to the United States Department of Labor’s "All Agency Memorandum No. 130: Application of the Standard of Comparison "Projects of a Character Similar" Under Davis-Bacon and Related Acts," dated March 17, 1978. However, the commissioner may consider different definitions of residential construction in determining whether a project is a residential construction project for purposes of this paragraph, including definitions that:

(i) Exist in local ordinances or codes; or

(ii) Differ, in the prevailing practice of a particular trade or occupation, from the United States Department of Labor’s description of residential construction.

[2003 c.794 §172; 2005 c.153 §1; 2005 c.360 §8; 2007 c.764 §35]



Section 279C.815 - Determination of prevailing wage; sources of information; comparison of state and federal prevailing wage; other powers of commissioner.

(2)(a) The Commissioner of the Bureau of Labor and Industries at least once each year shall determine the prevailing rate of wage for workers in each trade or occupation in each locality described in ORS 279C.800 by means of an independent wage survey and shall make this information available at least twice each year. The commissioner may amend the rate at any time.

(b) If the data derived only from the survey described in paragraph (a) of this subsection appear to the commissioner to be insufficient to determine the prevailing rate of wage, the commissioner shall consider additional information such as collective bargaining agreements, other independent wage surveys and the prevailing rates of wage determined by appropriate federal agencies or agencies of adjoining states. If there is not a majority in the same trade or occupation paid at the same rate, the average rate of hourly wage, including all fringe benefits, paid in the locality to workers in the same trade or occupation is the prevailing rate. If the wage a contractor or subcontractor pays to workers on a public works is based on a period of time other than an hour, the hourly wage must be mathematically determined by the number of hours worked in that period of time.

(3) A person shall make reports and returns to the Bureau of Labor and Industries that the commissioner requires to determine the prevailing rates of wage, using forms the bureau provides and within the time the commissioner prescribes. The person or an authorized representative of the person shall certify to the accuracy of the reports and returns.

(4) Notwithstanding ORS 192.410 to 192.505, reports and returns or other information provided to the commissioner under this section are confidential and not available for inspection by the public.

(5) The commissioner may enter into a contract with a public or private party to obtain data and information the commissioner needs to determine the prevailing rate of wage. The contract may provide for the manner and extent of the market review of affected trades and occupations and for other requirements regarding timelines of reports, accuracy of data and information and supervision and review as the commissioner prescribes.

[2003 c.794 §173; 2005 c.360 §9; 2007 c.764 §36; 2007 c.844 §3; 2011 c.265 §1]



Section 279C.817 - Determination of applicability of prevailing wage rate; time limitation; hearing; rules.

(2) The requester shall provide the commissioner with information necessary to enable the commissioner to make the determination.

(3) The commissioner shall make the determination within 60 days after receiving the request or 60 days after the requester has provided the commissioner with the information necessary to enable the commissioner to make the determination, whichever is later. The commissioner may take additional time to make the determination if the commissioner and the requester mutually agree that the commissioner may do so.

(4) The commissioner shall afford the requester or a person adversely affected or aggrieved by the commissioner’s determination a hearing in accordance with ORS 183.413 to 183.470. An order the commissioner issues under ORS 183.413 to 183.470 is subject to judicial review as provided in ORS 183.482.

(5) The commissioner shall adopt rules establishing the process for requesting and making the determinations described in this section.

[2007 c.764 §43]



Section 279C.820 - Advisory committee to assist commissioner.

(2) The advisory committee must include equal representation of members from management and labor in the building and construction industry who perform work on public works contracts and such other interested parties as the commissioner shall appoint.

[2003 c.794 §179]



Section 279C.825 - Fees; rules.

(A) Surveys to determine the prevailing rates of wage;

(B) Administering and providing investigations under and enforcement of ORS 279C.800 to 279C.870; and

(C) Providing educational programs on public contracting law under the Public Contracting Code.

(b) The commissioner shall establish the fee at 0.1 percent of the contract price. However, in no event may a fee be charged and collected that is less than $250 or more than $7,500.

(2) The commissioner shall pay moneys received under this section into the State Treasury. The moneys shall be credited to the Prevailing Wage Education and Enforcement Account created by ORS 651.185.

(3) The public agency shall pay the fee at the time the public agency notifies the commissioner under ORS 279C.835 a contract subject to the provisions of ORS 279C.800 to 279C.870 has been awarded.

[2003 c.794 §178; 2007 c.844 §7; 2009 c.161 §1; 2009 c.788 §1]



Section 279C.827 - Division of public works project; applicability of prevailing wage rate to divided projects.

(b) When the Commissioner of the Bureau of Labor and Industries determines that a public agency has divided a public works project into more than one contract for the purpose of avoiding compliance with ORS 279C.800 to 279C.870, the commissioner shall issue an order compelling compliance.

(c) In making determinations under this subsection, the commissioner shall consider:

(A) The physical separation of the project structures;

(B) The timing of the work on project phases or structures;

(C) The continuity of project contractors and subcontractors working on project parts or phases;

(D) The manner in which the public agency and the contractors administer and implement the project;

(E) Whether a single public works project includes several types of improvements or structures; and

(F) Whether the combined improvements or structures have an overall purpose or function.

(2) If a project is a public works of the type described in ORS 279C.800 (6)(a)(B) or (C), the commissioner shall divide the project, if appropriate, after applying the considerations set forth in subsection (1)(c) of this section to separate the parts of the project that include funds of a public agency or that will be occupied or used by a public agency from the parts of the project that do not include funds of a public agency and that will not be occupied or used by a public agency. If the commissioner divides the project, any part of the project that does not include funds of a public agency and that will not be occupied or used by a public agency is not subject to ORS 279C.800 to 279C.870.

(3) If a project includes parts that are owned by a public agency and parts that are owned by a private entity, the commissioner shall divide the project, if appropriate, after applying the considerations set forth in subsections (1)(c) and (2) of this section to separate the parts of the project that are public works from the parts of the project that are not public works. If the commissioner divides the project, parts of the project that are not public works are not subject to ORS 279C.800 to 279C.870.

[2007 c.764 §44]



Section 279C.829 - Agreement with other state to pay less than prevailing rate of wage.

[2009 c.322 §2]



Section 279C.830 - Provisions concerning prevailing rate of wage in specifications, contracts and subcontracts; applicability of prevailing wage; bond.

(b) If a public agency under paragraph (a) of this subsection must include the state and federal prevailing rates of wage in the specifications, the public agency shall also require the contractor to pay the higher of the applicable state or federal prevailing rate of wage to all workers on the public works.

(c) Every contract and subcontract must provide that the workers must be paid not less than the specified minimum hourly rate of wage in accordance with ORS 279C.838 and 279C.840.

(d) If a public works project is subject both to ORS 279C.800 to 279C.870 and to the Davis-Bacon Act, every contract and subcontract must provide that workers on the public works must be paid not less than the higher of the applicable state or federal prevailing rate of wage.

(e) A public works project described in ORS 279C.800 (6)(a)(B) or (C) is subject to the existing state prevailing rate of wage or, if applicable, the federal prevailing rate of wage required under the Davis-Bacon Act that is in effect at the time a public agency enters into an agreement with a private entity for the project. After that time, the specifications for a contract for the public works must include the applicable prevailing rate of wage.

(2) The specifications for a contract for public works must provide that the contractor and every subcontractor must have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (4), (7), (8) or (9). Every contract that a contracting agency awards must require the contractor to:

(a) Have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (4), (7), (8) or (9).

(b) Require, in every subcontract, that the subcontractor have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (4), (7), (8) or (9).

[2003 c.794 §168; 2005 c.360 §10; 2007 c.415 §2; 2007 c.764 §37; 2007 c.844 §4; 2009 c.161 §2; 2011 c.265 §2]



Section 279C.835 - Notifying commissioner of public works contract subject to prevailing wage; payment of fee.

[2003 c.794 §175; 2009 c.161 §3]



Section 279C.836 - Public works bond; rules.

(2) Before permitting a subcontractor to start work on a public works project, the contractor shall verify that the subcontractor has filed a public works bond as required under this section, has elected not to file a public works bond under subsection (7) or (8) of this section or is exempt under subsection (4) or (9) of this section.

(3) A contractor or subcontractor is not required under this section to file a separate public works bond for each public works project for which the contractor or subcontractor has a contract.

(4) A person that is not required under ORS 279C.800 to 279C.870 to pay prevailing rates of wage on a public works project is not required to file a public works bond under this section.

(5) A public works bond required by this section is in addition to any other bond the contractor or subcontractor is required to obtain.

(6) The board may, by rule, require a contractor or subcontractor to obtain a new public works bond if a surety pays a claim out of an existing public works bond. The new bond must be in the amount of $30,000. The board may allow a contractor or subcontractor to obtain, instead of a new bond, a certification that the surety remains liable for the full penal sum of the existing bond, notwithstanding payment by the surety on the claim.

(7)(a) A disadvantaged business enterprise, a minority-owned business, a woman-owned business, a business that a service-disabled veteran owns or an emerging small business certified under ORS 200.055 may, for up to four years after certification, elect not to file a public works bond as required under subsection (1) this section. If an enterprise or a business elects not to file a public works bond, the enterprise or business shall give the board written verification of the certification and written notice that the enterprise or business elects not to file the bond.

(b) An enterprise or a business that elects not to file a public works bond under this subsection shall notify the public agency for whose benefit the contract was awarded or, if the enterprise or business is a subcontractor, the contractor of the election before starting work on a public works project. When an enterprise or a business elects not to file a public works bond under this subsection, a claim for unpaid wages may be made against the payment bond of the enterprise or business or, if the enterprise or business is a subcontractor, the payment bond of the contractor.

(c) An election not to file a public works bond expires four years after the date the enterprise or business is certified. After an election has expired and before starting or continuing work on a contract or subcontract for a public works project, the enterprise or business shall file a public works bond with the board as required under subsection (1) of this section.

(8) A contractor or subcontractor may elect not to file a public works bond as required under subsection (1) of this section for any public works project for which the contract price does not exceed $100,000.

(9) In cases of emergency, or when the interest or property of the public agency for whose benefit the contract was awarded probably would suffer material injury by delay or other cause, the requirement for filing a public works bond may be excused, if a declaration of the emergency is made in accordance with rules adopted under ORS 279A.065.

(10) The board shall make available on a searchable public website information concerning public works bonds filed with the board, claims made on those bonds, elections made by certified business enterprises not to file those bonds and the expiration date of each election. The board may adopt rules necessary to perform the duties required of the board by this section.

(11) The Commissioner of the Bureau of Labor and Industries, with approval of the board, shall adopt rules that establish language for public works bonds.

[2005 c.360 §2; 2007 c.415 §1; 2007 c.764 §38; 2015 c.565 §16]



Section 279C.838 - Applicability of state and federal rates of wage; determination of site of project; determination of applicability of wage to transportation workers; waiver.

(1) If the state prevailing rate of wage is higher than the federal prevailing rate of wage, the contractor and every subcontractor on the project shall pay at least the state prevailing rate of wage as determined under ORS 279C.815;

(2) The Commissioner of the Bureau of Labor and Industries shall determine the site of the project in a manner consistent with the term "site of the work" as that term is used in federal law and in regulations adopted or guidelines issued in accordance with the Davis-Bacon Act;

(3) The commissioner shall determine in a manner that is consistent with federal law and regulations adopted or guidelines issued in accordance with the Davis-Bacon Act whether workers transporting materials and supplies to and from the site of the project are subject to the Davis-Bacon Act and are entitled to be paid the prevailing rate of wage;

(4) Except as provided in subsection (1) of this section, the commissioner, in consultation with the advisory committee appointed under ORS 279C.820, may administer and enforce ORS 279C.800 to 279C.870 in a manner that is consistent with federal law and regulations adopted or guidelines issued in accordance with the Davis-Bacon Act. The commissioner may provide a waiver from a requirement set forth in ORS 279C.800 to 279C.870 if necessary to achieve consistency with the Davis-Bacon Act and to further the purposes of ORS 279C.805; and

(5) ORS 279C.800 to 279C.870 do not apply to workers enrolled in skill training programs that are certified by the United States Secretary of Transportation under the Federal-Aid Highway Act (23 U.S.C. 113(c)).

[2005 c.360 §7; 2007 c.844 §5]



Section 279C.840 - Payment of prevailing rate of wage; posting of rates and fringe benefit plan provisions.

(2) After a contract for public works is executed with any contractor or work is commenced upon any public works, the amount of the prevailing rate of wage is not subject to attack in any legal proceeding by any contractor or subcontractor in connection with that contract.

(3) It is not a defense in any legal proceeding that the prevailing rate of wage is less than the amount required to be in the specifications of a contract for public works, or that there was an agreement between the employee and the employer to work at less than the wage rates required to be paid under this section.

(4) Every contractor or subcontractor engaged on a project for which there is a contract for a public works shall keep the prevailing rates of wage for that project posted in a conspicuous and accessible place in or about the project. The Commissioner of the Bureau of Labor and Industries shall furnish without charge copies of the prevailing rates of wage to contractors and subcontractors.

(5) Every contractor or subcontractor engaged on a project for which there is a contract for a public works to which the prevailing wage requirements apply that also provides or contributes to a health and welfare plan or a pension plan, or both, for the contractor or subcontractor’s employees on the project shall post a notice describing the plan in a conspicuous and accessible place in or about the project. The notice preferably shall be posted in the same place as the notice required under subsection (4) of this section. In addition to the description of the plan, the notice shall contain information on how and where to make claims and where to obtain further information.

(6)(a) Except as provided in paragraph (c) of this subsection, no person other than the contractor or subcontractor may pay or contribute any portion of the prevailing rate of wage paid by the contractor or subcontractor to workers employed in the performance of a public works contract.

(b) For the purpose of this subsection, the prevailing rate of wage is the prevailing rate of wage specified in the contract.

(c) This subsection is not intended to prohibit payments to a worker who is enrolled in any government-subsidized training or retraining program.

(7) A person may not take any action that circumvents the payment of the prevailing rate of wage to workers employed on a public works contract, including, but not limited to, reducing an employee’s regular rate of pay on any project not subject to ORS 279C.800 to 279C.870 in a manner that has the effect of offsetting the prevailing rate of wage on a public works project.

[2003 c.794 §167; 2009 c.161 §4]



Section 279C.845 - Certified statements regarding payment of prevailing rates of wage; retainage.

(a) The hourly rate of wage paid each worker whom the contractor or the subcontractor has employed upon the public works; and

(b) That no worker employed upon the public works has been paid less than the prevailing rate of wage or less than the minimum hourly rate of wage specified in the contract.

(2) The certified statement shall be verified by the oath of the contractor or the contractor’s surety or subcontractor or the subcontractor’s surety that the contractor or subcontractor has read the certified statement, that the contractor or subcontractor knows the contents of the certified statement and that to the contractor or subcontractor’s knowledge the certified statement is true.

(3) The certified statements shall set out accurately and completely the contractor’s or subcontractor’s payroll records, including the name and address of each worker, the worker’s correct classification, rate of pay, daily and weekly number of hours worked and the gross wages the worker earned upon the public works during each week identified in the certified statement.

(4) The contractor or subcontractor shall deliver or mail each certified statement required by subsection (1) of this section to the public agency. Certified statements for each week during which the contractor or subcontractor employs a worker upon the public works shall be submitted once a month, by the fifth business day of the following month. Information submitted on certified statements may be used only to ensure compliance with the provisions of ORS 279C.800 to 279C.870.

(5) Each contractor or subcontractor shall preserve the certified statements for a period of three years from the date of completion of the contract.

(6) Certified statements received by a public agency are public records subject to the provisions of ORS 192.410 to 192.505.

(7) Notwithstanding ORS 279C.555 or 279C.570 (7), if a contractor is required to file certified statements under this section, the public agency shall retain 25 percent of any amount earned by the contractor on the public works until the contractor has filed with the public agency certified statements as required by this section. The public agency shall pay the contractor the amount retained under this subsection within 14 days after the contractor files the certified statements as required by this section, regardless of whether a subcontractor has failed to file certified statements as required by this section. The public agency is not required to verify the truth of the contents of certified statements filed by the contractor under this section.

(8) Notwithstanding ORS 279C.555, the contractor shall retain 25 percent of any amount earned by a first-tier subcontractor on a public works until the subcontractor has filed with the public agency certified statements as required by this section. The contractor shall verify that the first-tier subcontractor has filed the certified statements before the contractor may pay the subcontractor any amount retained under this subsection. The contractor shall pay the first-tier subcontractor the amount retained under this subsection within 14 days after the subcontractor files the certified statements as required by this section. Neither the public agency nor the contractor is required to verify the truth of the contents of certified statements filed by a first-tier subcontractor under this section.

[2003 c.794 §169; 2005 c.360 §11; 2009 c.7 §1]



Section 279C.850 - Inspection to determine whether prevailing rate of wage being paid; civil action for failure to pay prevailing rate of wage or overtime.

(2) Upon request by the commissioner, every contractor or subcontractor performing work on public works shall make available to the commissioner for inspection during normal business hours any payroll or other records in the possession or under the control of the contractor or subcontractor that are deemed necessary by the commissioner to determine whether the prevailing rate of wage is actually being paid by such contractor or subcontractor to workers upon public works. The commissioner’s request must be made a reasonable time in advance of the inspection.

(3) Notwithstanding ORS 192.410 to 192.505, any record obtained or made by the commissioner under this section is not open to inspection by the public.

(4) The commissioner may, without necessity of an assignment, initiate legal proceedings against employers to enjoin future failures to pay required prevailing rates of wage or overtime pay and to require the payment of prevailing rates of wage or overtime pay due employees. The commissioner is entitled to recover, in addition to other costs, such sum as the court or judge may determine reasonable as attorney fees. If the commissioner does not prevail in the action, the commissioner shall pay all costs and disbursements from the Bureau of Labor and Industries Account.

[2003 c.794 §170]



Section 279C.855 - Liability for violations.

(2) Actions to enforce liability to workers under subsection (1) of this section may be brought as actions on contractors’ bonds as provided for in ORS 279C.610.

(3) If a public agency fails to provide in the advertisement for bids, the request for bids, the contract specifications, the accepted bid or elsewhere in the contract documents that the contractor and any subcontractor must comply with ORS 279C.840, the liability of the public agency for unpaid minimum wages, as described in subsection (1) of this section, is joint and several with a contractor or subcontractor that had notice of the requirement to comply with ORS 279C.840.

(4) If a public works project is subject to the Davis-Bacon Act, 40 U.S.C. 3141 et seq., and a public agency fails to include the state and federal prevailing rates of wage in the specifications for the contract for public works as required under ORS 279C.830 (1)(a), or fails to provide in the contract that workers on the public works must be paid not less than the higher of the applicable state or federal prevailing rate of wage as required under ORS 279C.830 (1)(d), the public agency is liable to each affected worker for:

(a) The worker’s unpaid minimum wages, including fringe benefits, in an amount that equals, for each hour worked, the difference between the applicable higher rate of wage and the lower rate of wage; and

(b) An additional amount, equal to the amount of unpaid minimum wages due under paragraph (a) of this subsection, as liquidated damages.

(5) The Commissioner of the Bureau of Labor and Industries may enforce the provisions of subsections (3) and (4) of this section by a civil action under ORS 279C.850 (4), by a civil action on an assigned wage claim under ORS 652.330, or by an administrative proceeding on an assigned wage claim under ORS 652.332.

[2003 c.794 §171; 2007 c.844 §6; 2011 c.265 §3]



Section 279C.860 - Ineligibility for public works contracts for failure to pay or post notice of prevailing rates of wage; certified payroll reports to commissioner.

(a) The contractor or subcontractor has intentionally failed or refused to pay the prevailing rate of wage to workers employed upon public works;

(b) The subcontractor has failed to pay to the subcontractor’s employees amounts required under ORS 279C.840 and the contractor has paid the amounts on the subcontractor’s behalf;

(c) The contractor or subcontractor has intentionally failed or refused to post the prevailing rates of wage as required under ORS 279C.840 (4); or

(d) The contractor or subcontractor has intentionally falsified information in the certified statements the contractor or subcontractor submitted under ORS 279C.845.

(2) The commissioner shall maintain a written list of the names of contractors and subcontractors the commissioner determines are ineligible under this section and the period of time for which the contractors and subcontractors are ineligible. The commissioner shall publish the list, furnish a copy of the list upon request and make the list available to contracting agencies.

(3) If a contractor or subcontractor is a corporation or a limited liability company, the provisions of this section apply to any corporate officer or agent of the corporation or any member or manager of the limited liability company who is responsible for failing or refusing to pay or post the prevailing rate of wage, failing to pay to a subcontractor’s employees amounts required under ORS 279C.840 that the contractor pays on the subcontractor’s behalf or intentionally falsifying information in the certified statements the contractor or subcontractor submits under ORS 279C.845.

(4) For good cause shown, the commissioner may remove the name of a contractor or subcontractor from the ineligible list.

(5) When a prevailing rate of wage claim is filed or the commissioner receives evidence indicating that a violation has occurred, a contractor or subcontractor required to pay the prevailing rate of wage to workers employed upon public works under ORS 279C.800 to 279C.870 shall send a certified copy of the payroll for workers employed upon public works when the commissioner requests the certified copy.

[2003 c.794 §174; 2009 c.107 §1; 2013 c.239 §1]



Section 279C.865 - Civil penalties.

(2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

(3) All moneys collected as penalties under this section shall be first applied toward reimbursement of costs incurred in determining violations, conducting hearings and assessing and collecting the penalties. The remainder, if any, of moneys collected as penalties under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses.

[2003 c.794 §177]



Section 279C.870 - Civil action to enforce payment of prevailing rates of wage.

(2) The court shall require any party, other than the commissioner, that brings a civil action under this section to post a bond sufficient to cover the estimated attorney fees and costs to the public agency and to the contractor or subcontractor of any temporary restraining order, preliminary injunction or permanent injunction awarded in the action, in the event that the party bringing the action does not ultimately prevail.

(3) In addition to any other relief, the court in a civil action brought under this section may enjoin the public agency from contracting with the contractor or subcontractor if the court finds that the commissioner would be entitled to place the contractor or subcontractor on the ineligible list established under ORS 279C.860. If the court issues such an injunction, the commissioner shall place the contractor or subcontractor on the list for a period of three years, subject to the provision of ORS 279C.860 (4).

[2003 c.794 §176; 2007 c.764 §39; 2009 c.107 §2]






Chapter 280 - Financing of Local Public Projects and Improvements; City and County Economic Development

Section 280.010



Section 280.020



Section 280.030



Section 280.040 - Definitions for ORS 280.040 to 280.145; use of certain tax revenues.

(a) "Local option tax" means a tax described under section 11 (4) or (7)(c), Article XI of the Oregon Constitution.

(b) "Subdivision" includes only such counties, municipal corporations, quasi-municipal corporations and civil or political corporations or subdivisions as are empowered by law to levy ad valorem property taxes, except that "subdivision" does not include an education service district.

(2) All ad valorem tax revenues that are received by any subdivision as a result of a levy under ORS 280.040 to 280.090 and that are derived from an ad valorem tax levied for purposes other than general operations shall be:

(a) Kept by the treasurer or other financial officer in a fund that is separate and distinct from other funds of the subdivision.

(b) Expended only for the purpose for which the taxes were imposed.

[Amended by 1997 c.541 §302; 1999 c.632 §21; 1999 c.1094 §1]



Section 280.050 - Providing funds for financing cost of services, projects, property and equipment.

[Amended by 1967 c.203 §4]



Section 280.055 - Obtaining and advancing of funds to county service districts.

[1969 c.646 §17]



Section 280.057 - Local option taxes for community colleges; maximum amount.

[1997 c.541 §308b]

Note: 280.057 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 280.060 - Levy of local option taxes outside constitutional limitation; duration of levy; approval of levy as approval of bonds.

(a) Uniform, or substantially so, throughout the period during which the taxes are levied; or

(b) Computed annually at the same dollar rate per thousand dollars assessed value in the subdivision, such rate to be declared in and made a part of the ballot measure to be submitted to the electorate.

(2) Notwithstanding subsection (1) of this section, a subdivision may certify for extension on the assessment and tax roll under ORS 310.060 a lesser amount of local option tax or a lesser rate of local option tax if the subdivision decides to collect less than the entire local option tax authorized by electors. The subdivision shall certify the lesser amount or rate in the written notice required to be made under ORS 310.060.

(3)(a) The period of time authorized by the electors shall not exceed five years or, if the local option tax is for capital projects, the lesser of:

(A) The expected useful life of the capital projects to be financed by the tax; or

(B) Ten years.

(b) A local option tax for capital projects does not exceed the expected useful life of the capital projects financed by the tax if the estimated weighted average life of the tax does not exceed the estimated dollar weighted average of the capital assets comprising the capital projects that are to be financed by the tax. The estimated dollar weighted average life of capital projects shall be calculated under rules of the Department of Revenue that ensure that a local option tax for capital projects is levied for no more than 10 years and no more than the useful life of the component of the capital projects financed by the tax that has the longest useful life.

(4)(a) All local option taxes authorized by ORS 280.040 to 280.145 that are for capital projects and that have a term of more than five years shall be submitted to electors separately from local option taxes with a term of five years or less.

(b) For purposes of this subsection, "capital project" means the acquisition of land upon which to construct an improvement, the acquisition of a building, the acquisition or construction of improvements, the acquisition of an addition to a building which increases the square footage of the building, the construction of a building, the construction of an addition to an existing building which increases the square footage of the building or the acquisition of and installation of machinery and equipment which will become an integral part of a building or an addition to a building, the purchase of furnishings, equipment or other tangible property with an expected useful life of more than one year or a combination of those items.

(5) If a ballot measure authorizing a local option tax states that the taxing district may issue bonds that are payable from that tax, voter approval of the tax shall constitute voter approval of the bonds, except that the approval shall not entitle the taxing district to collect a greater amount of tax than the taxing district would have been entitled to collect if the ballot measure only authorized local option taxes and did not authorize bonds. If the local option tax is approved by voters in a manner that qualifies under section 11 (8), Article XI of the Oregon Constitution, then the taxing body may issue the bonds in a principal amount that, together with the estimated interest to be paid on the bonds while the bonds are outstanding, does not exceed the revenues estimated to be received from the local option tax levy. A taxing district may pledge the revenues received from the local option tax and the taxing district’s full faith and credit to pay bonds authorized under this subsection.

[Amended by 1953 c.134 §2; 1977 c.730 §1; 1979 c.241 §24; 1981 c.804 §79; 1989 c.658 §1; 1997 c.541 §303; 1999 c.21 §6; 1999 c.559 §4; 1999 c.1094 §2]



Section 280.064 - Period for use of revenues raised by local option tax.

[2003 c.195 §6]

Note: 280.064 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 280.070 - Manner of holding elections for local option tax or permanent rate limit; additional statement in ballot title.

(2) An election within a city for the purpose of approving a tax levy or tax rate under ORS 280.060 or under section 11 (3)(c), Article XI of the Oregon Constitution, shall be called by the governing body of the city and held on a date specified in ORS 221.230.

(3) An election within a political subdivision other than a county or city for the purpose of approving a tax levy or tax rate under ORS 280.060 or under section 11 (3)(c), Article XI of the Oregon Constitution, shall be called by the governing body of the subdivision and held on a date specified in ORS 255.345.

(4)(a) Except as provided in paragraph (b) of this subsection, the ballot title for a measure authorizing the imposition of local option taxes shall contain the following additional statement:

______________________________________________________________________________

This measure may cause property taxes to increase more than three percent.

______________________________________________________________________________

(b) The ballot title for a measure authorizing the renewal of current local option taxes shall contain the following additional statement:

______________________________________________________________________________

This measure renews current local option taxes.

______________________________________________________________________________

(c) The statement required by this subsection shall be placed after the question on the ballot title and may not be considered for purposes of the word count limitations under ORS 250.035.

(5) As part of the question, the ballot title for a measure authorizing or renewing the authorization of the imposition of local option taxes shall state:

(a) The length in years of the period during which the proposed local option tax will be imposed.

(b) The first fiscal year in which the proposed local option tax will be imposed.

(6) As part of the question, the ballot title for a measure authorizing the establishment of a permanent rate limitation shall contain the following information:

(a) The tax rate per $1,000 of assessed value of the proposed permanent rate limitation.

(b) The first fiscal year in which the proposed permanent rate limitation will be imposed.

(7) The ballot title for a measure authorizing the imposition of local option taxes or a permanent rate limitation shall be in compliance with ORS 250.036.

[Amended by 1983 c.350 §133; 1997 c.541 §304; 1999 c.632 §22; 2007 c.71 §82; 2009 c.720 §1]



Section 280.075 - Ballot statements for local option tax measures.

(2) Subsection (1) of this section does not apply to a local option tax described in ORS 280.060 (1)(b). For a levy described in ORS 280.060 (1)(b), an estimate of the total amount of money to be raised for each year of the proposed local option tax shall be stated in dollars and cents. If the levy described in ORS 280.060 (1)(b) raises more money than estimated, the excess collections above that estimate shall be considered a budget resource for the levy fund in the next fiscal year of the subdivision. This section does not apply to an election authorizing general obligation bonds or the tax levies to repay general obligation bonds.

(3) The statement or statements required by subsections (1) and (2) of this section shall be added to and made a part of the 175-word statement required by ORS 250.035. The number of words contained in the statements described in subsections (1) and (2) of this section shall not be included in the 175-word limitation.

[Formerly 310.395; 2007 c.783 §92; 2015 c.41 §1]

Note: 280.075 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 280.080 - Contents of order, resolution or ordinance calling election.

(1) The purpose for which the funds to be provided by the tax levies are to be expended.

(2) The estimated total outlay for such purpose.

(3) The period of time authorized by the electors pursuant to ORS 280.060 (3).

[Amended by 1977 c.730 §2; 1997 c.541 §305; 1999 c.1094 §3]



Section 280.090 - Submission of several proposals to impose local option taxes.

[Amended by 1979 c.241 §25; 1981 c.804 §80; 1999 c.21 §7]



Section 280.100



Section 280.110



Section 280.120



Section 280.130



Section 280.140



Section 280.145 - Serial levy under former law.

[1997 c.541 §308; 1999 c.21 §8]



Section 280.150 - Appropriating money and issuing bonds to construct, operate and maintain joint facilities.



Section 280.160



Section 280.250



Section 280.255



Section 280.260



Section 280.265



Section 280.270



Section 280.310



Section 280.315



Section 280.320



Section 280.325



Section 280.330



Section 280.335



Section 280.340



Section 280.345



Section 280.350



Section 280.355



Section 280.360



Section 280.365



Section 280.370



Section 280.375



Section 280.380



Section 280.385



Section 280.390



Section 280.393



Section 280.395



Section 280.397



Section 280.410 - Definitions for ORS 280.410 to 280.485.

(1)(a) "Economic development project" includes any properties, real or personal, used or useful in connection with a revenue producing enterprise.

(b) "Economic development project" also includes multiple unit residential housing development, including low income single room occupancy housing, on land having an assessed valuation of $8 per square foot or more on September 13, 1975, land within a designated urban renewal or redevelopment area formed pursuant to ORS chapter 457, or projects which benefit low or moderate income tenants, or address slum and blight as defined by the 1974 Housing and Community Development Act.

(c) "Economic development project" shall not include any facility or facilities designed primarily for the operation, transmission, sale or distribution of electrical energy.

(2) "Eligible project" means an economic development project found by the city to meet standards adopted pursuant to ORS 280.410 to 280.485.

(3) "City" means any city with a population of 70,000 or more.

(4) "Cost" as applied to any project includes:

(a) The cost of construction and reconstruction;

(b) The cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved and the cost of site improvements;

(c) The cost of demolishing, removing or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved or relocated;

(d) The cost of eligible machinery and equipment and related financing charges;

(e) The cost of engineering and architectural surveys, plans and specifications;

(f) The cost of financing charges and interest prior to and during construction, and if deemed advisable by the city for a period not exceeding one year after completion of construction; and

(g) The cost of consultant and legal services, other expenses necessary or incident to determining the feasibility or practicability of constructing a project, administrative and other expenses necessary or incident to the construction of the project, including, but not limited to, costs of relocation and moving expenses according to a project plan developed by the city, and the financing of the construction of the project thereof, including reimbursement to any state or other governmental agency or any lessee of such project for the expenditures made with the approval of the city that would be costs of the project under ORS 280.410 to 280.485 had they been made directly by the city.

(5) "Low income" means an income not exceeding 80 percent of the prevailing median income, based on family size, within the city.

[1977 c.772 §2; 1979 c.865 §1; 1981 c.368 §1; 1991 c.560 §1; 2003 c.286 §1]



Section 280.415 - Legislative findings.

(1) Cities with a population of 70,000 or more should be granted the powers granted to the state by ORS 285B.320 to 285B.371 in order to reduce substantially within their boundaries the occurrence of economic conditions requiring more expensive remedial action. There exist in Oregon’s larger cities substantial adverse economic conditions requiring immediate remedial action. Such conditions include decreasing opportunities for gainful employment and lack of sites and facilities for orderly and necessary retail, commercial and industrial growth. Amelioration of these conditions is deemed a public purpose and the acquisition of property for such purpose is deemed a public use. To meet the needs of these cities it is necessary to grant them full authority to undertake and complete development and redevelopment projects, and to assist public and private organizations engaged in such projects, including the issuance of industrial or other nonrecourse revenue bonds. It is the purpose of ORS 280.410 to 280.485 to authorize the exercise of such powers by cities with a population of 70,000 in addition to and not in lieu of any other powers such cities may possess.

(2) The lack of residential housing in the core and inner areas of Oregon’s larger cities also is a cause of adverse economic conditions. Development of housing in such areas can be a factor which contributes to orderly economic growth by providing decent housing for workers necessary to attract and promote desirable retail, commercial and industrial growth. Therefore it is also the purpose of ORS 280.410 to 280.485 to permit cities with a population of 70,000 or more authority to issue revenue bonds for housing purposes. The Legislative Assembly, in granting this authority, intends to increase Oregon’s available housing stock. In exercising options under that authority, preference should be given by cities to those projects which add housing units through new construction or rehabilitation of nonresidential buildings. For low income single room occupancy housing, however, cities may renovate existing single room housing, convert nonresidential buildings or construct new buildings.

(3) Cities with a population of 70,000 or more suffer from a lack of available mortgage financing for the purchase of multiple unit homes in such cities. There is a need for a low-cost mortgage financing for multiple unit home purchasers in order to prevent urban decay and blight and to promote the economic well-being of those cities.

[1977 c.772 §1; 1979 c.865 §2; 1981 c.368 §2; 2003 c.286 §2]



Section 280.417



Section 280.420 - Eligibility of projects for financing; standards; ordinance for applications.

(1) Adopt by ordinance standards to determine the eligibility of economic development projects. In determining such standards, the governing body shall consider all relevant data without giving priority to one factor over others. The governing body may consider but is not limited to the following:

(a) Density of use and potential impact in the area affected by the proposed project;

(b) City’s ability to support other needed services resulting from economic development projects;

(c) Effect of economic development projects on balanced economic development of the city;

(d) Employment opportunities; and

(e) Suitability of various areas in the city for particular types of economic development projects.

(2) Adopt by ordinance procedures for the acceptance and processing of applications for consideration of the eligibility of economic development projects. The ordinance shall state what city officers shall receive such applications and shall provide for the content of any application form.

[1977 c.772 §3]



Section 280.422 - Exception to eligibility standards.

[1981 c.368 §6]



Section 280.424 - Bond-financed single room occupancy rental housing to conform with federal law.

[1981 c.368 §8; 2003 c.286 §8]



Section 280.425 - City powers concerning property.

(1) Acquire by agreement, donation or exercise of eminent domain, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are deemed necessary in connection with an eligible project to be situated within the city and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor.

(2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the city may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, of any bonds issued under the authority of ORS 280.410 to 280.485.

(3) Make or participate in the making of loans, including mortgage loans, to provide for the construction, substantial rehabilitation or permanent financing of eligible projects and undertake commitments to make such loans. Mortgage loans under this section may include loans for the development of multiple unit residential housing and low income single room occupancy housing to housing sponsors qualified under standards adopted by the city pursuant to ORS 280.410 to 280.485.

(4) For mortgage loans under subsection (3) of this section and ORS 280.430 (5), purchase and sell those mortgage loans at public or private sale; modify or alter such mortgages; foreclose on any such mortgage or security interest or commence any action to protect or enforce any right conferred upon the city by any law, mortgage, security, agreement, contract or other agreement and bid for and purchase property that is subject to such mortgage or security interest at any foreclosure or other sale; acquire or take possession of any such property and complete, administer, pay the principal and interest on any obligations incurred in connection with such property and dispose of such property in such a manner as the city determines necessary to protect its interest under ORS 280.410 to 280.485.

[1977 c.772 §5; 1979 c.865 §3; 1981 c.368 §3; 2003 c.286 §3]



Section 280.430 - Contractual powers of city; requirements for project loans and leases.

(1) Make loans from bond proceeds to finance eligible projects or lease or sublease eligible projects to any person, firm or public or private corporation or federal or state governmental subdivision or agency. Such agreement shall provide that:

(a) The borrower or lessee shall operate, repair and maintain the project which is leased or financed with the loan;

(b) Rents to be charged for the use of the projects shall be fixed, and revised from time to time as necessary, so as to produce income and revenue sufficient to provide for the prompt payment when due of principal of, and interest on, all bonds issued under ORS 280.410 to 280.485;

(c) The loan or lease shall terminate not earlier than the date on which all bonds and all other obligations incurred by the local agency in connection with the project or projects leased or financed by the loan shall be paid in full, including interest, principal and redemption premiums, if any, or adequate funds for such payment are deposited in trust;

(d) The lessee’s obligation to pay rent shall not be subject to cancellation, termination or abatement by the lessee until payment of the bonds or provision for payments is made;

(e) The lessee shall be required to provide adequate insurance in the project and insurance against all liability for injury to persons or property arising from its operation; and

(f) The lessee shall pay all taxes and special assessments levied upon or with respect to the leased premises and payable during the term of the lease, during which term ad valorem taxes shall be assessed in the same amount and to the same extent as though the lessee were the owner of all real and personal property comprising the project;

(2) Acquire, sell and enter into installment sale contracts for eligible projects and land sale contracts for eligible projects;

(3) Pledge and assign to the holders of such bonds or a trustee therefor all or any part of the revenues of one or more eligible projects owned or to be acquired by the city and define and segregate such revenues or provide for the payment thereof to a trustee;

(4) Mortgage or otherwise encumber eligible projects in favor of the holders of such bonds or a trustee therefor. However, in creating any such mortgages or encumbrances the city can not obligate itself except with respect to the project;

(5) Purchase, service, sell and make commitments to purchase, service and sell mortgage loans originated by private lending institutions for residential housing for owner-occupied dwelling units in the form of condominium or cooperative interests in multiple unit housing projects located within the areas specified in ORS 280.410 (1)(b) to persons whose income does not exceed 150 percent of the prevailing median income for families within the city, whether or not the projects are financed in whole or in part pursuant to ORS 280.410 to 280.485. A city shall equitably allocate the origination and servicing of mortgages under this subsection to private lending institutions in accordance with standards adopted by the city;

(6) Make all contracts, execute and deliver all instruments, including any loan agreements or notes, and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds, including a contract entered into prior to the construction, acquisition and installation of the eligible project authorizing the borrower or lessee, subject to such terms and conditions as the city shall find necessary or desirable and proper, to provide for the construction, acquisition and installation of the buildings, improvements and equipment to be included in the project by any means available to the borrower or lessee and in the manner determined by the borrower or lessee, and without advertisement for bids as may be required for the construction, acquisition or installation of other public facilities;

(7) Perform any other duties that the city considers necessary in carrying out ORS 280.410 to 280.485, including but not limited to, efforts to minimize the effects of displacement of residents resulting from projects financed under ORS 280.425 (3);

(8) Enter into and perform such contracts and agreements with political subdivisions and state agencies as the respective governing bodies of the same may consider proper and feasible for or concerning the planning, construction, installation, lease, or other acquisition, and the financing of such facilities, which contracts and agreements may establish a board, commission or such other body as may be deemed proper for the supervision and general management of the facilities of the eligible project; and

(9) Accept from any authorized agency of the federal government loans or grants for the planning, construction, acquisition, leasing, or other provision of any eligible project, and enter into agreements with such agency respecting such loans or grants.

[1977 c.772 §4; 1979 c.865 §4; 2003 c.286 §4]



Section 280.431 - Required condition of purchase for low income single room occupancy housing project.

[1981 c.368 §7]



Section 280.432 - Limitations on housing loans from bond proceeds; discrimination; relocation; conversion.

(2) No owner-purchaser shall have more than one mortgage loan under ORS 280.430 (5) outstanding at any time.

(3) No city shall make or participate in the making of a mortgage loan to a multiple unit residential housing project under ORS 280.425 (3) unless the housing sponsor has agreed to not discriminate against any dwelling unit purchaser or tenant who is a parent or legal guardian with whom a child resides or is expected to reside. This subsection shall not apply to housing projects occupied exclusively by households, the heads of which are 62 years of age or older.

(4) Regardless of the ownership of property used for a multiple unit housing project financed under ORS 280.425 (3), a city shall, in financing the project, provide a plan for relocation of displaced persons.

(5) A city shall not finance projects under ORS 280.425 (3) which result in the conversion of existing occupied residential rental units to cooperative or condominium projects.

[1979 c.865 §2d]



Section 280.435 - Limitation on city power.

[1977 c.772 §6; 2003 c.286 §5]



Section 280.440 - Authority to issue revenue bonds.

(2) A city may also authorize and issue revenue bonds secured by revenues from mortgage payments by purchasers of units within multiple unit housing projects. Such housing bonds need not be identified by project but may include more than one project or purpose within a single bond issue.

(3) In issuing bonds under this section, the city shall designate an underwriter, trustee and bond counsel and enter into appropriate agreements with each to carry out the provisions of ORS 280.410 to 280.485. The bonds shall be issued in the manner prescribed by law and refunding bonds may be issued to refinance such revenue bonds.

[1977 c.772 §7; 1979 c.865 §5]



Section 280.442



Section 280.445 - Factors considered in determining whether to issue bonds.

(1) The bond market for the types of bonds proposed for issuance.

(2) The terms and conditions of the proposed issue.

(3) Whether the borrower, lessee or purchaser is financially responsible and fully capable and willing to fulfill its obligations under the loan agreement, agreement of lease or contract, including the obligation to pay rent in the amounts and at the times required, the obligation to operate, repair and maintain at its own expense the project financed, leased or sold, and to serve the purposes of ORS 280.410 to 280.485 and such other responsibilities as may be imposed under the loan agreement, lease or contract. In determining financial responsibility of the borrower, lessee or purchaser, consideration shall be given to the borrower’s, lessee’s or purchaser’s ratio of current assets to current liabilities, net worth, earning trends, coverage of all fixed charges, the nature of the industry or business involved, its inherent stability, any guarantee of the obligations by some other financially responsible corporation, firm or person, and other factors determinative of the capability of the borrower, lessee or purchaser, financially and otherwise, to fulfill its obligations consistently with the purposes of ORS 280.410 to 280.485.

(4) Such other relevant factors as the governing body considers necessary to protect the financial integrity of the city.

[1977 c.772 §8; 2003 c.286 §6]



Section 280.450 - Issuance of bonds.

[1977 c.772 §9; 1979 c.865 §6; 1981 c.94 §16; 2007 c.783 §93]



Section 280.455 - Administrative expenses.

[1977 c.772 §10]



Section 280.460 - Refunding bonds.

[1977 c.772 §11]



Section 280.465 - Validity of bonds.

[1977 c.772 §12]



Section 280.470 - Covenants in bonds allowed.

(1) The rents to be charged for the use of properties acquired, constructed, installed, reconstructed, improved, bettered or extended under the authority of ORS 280.410 to 280.485;

(2) The use and disposition of the revenues of such projects;

(3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

(4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

(5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

(6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or a trustee therefor;

(7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

(8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

(9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

(10) The keeping of books of account and the inspection and audit thereof;

(11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

(12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

(13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds; the powers and duties of such trustee or trustees, and the limitation of their liabilities;

(14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 280.410 to 280.485;

(15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

(16) The subordination of the security of any bonds issued under ORS 280.410 to 280.485 and the payment of principal and interest thereof, to the extent deemed feasible and desirable by the city, to other bonds or obligations of the city issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered.

[1977 c.772 §13]



Section 280.475 - Limitations of bonds; recitals.

(a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the city be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the city to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the city except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of ORS 280.410 to 280.485.

(b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the city, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of ORS 280.410 to 280.485.

(2) Each bond issued under ORS 280.410 to 280.485 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof, and that no such bond shall constitute a debt of the city or a lending of the credit of the city within the meaning of any constitutional or statutory limitation. However, nothing in ORS 280.410 to 280.485 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 280.480.

[1977 c.772 §14]



Section 280.480 - Powers and rights of bondholders.

(1) By action or proceeding for legal or equitable remedies, enforce their rights against the city and any of its officers, agents and employees, and may require and compel the city or any such officers, agents or employees to perform and carry out its and their duties and obligations under ORS 280.410 to 280.485 and its and their covenants and agreements with bondholders;

(2) By action, require the city to account as if it was the trustee of an express trust;

(3) By action, enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

(4) Bring action upon the bonds;

(5) Foreclose any mortgage or lien given under the authority of ORS 280.410 to 280.485 and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

(6) Exercise any right or remedy conferred by ORS 280.410 to 280.485 without exhausting and without regard to any other right or remedy conferred by ORS 280.410 to 280.485 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy.

[1977 c.772 §15; 1979 c.284 §131]



Section 280.482 - Report required; contents.

[1979 c.865 §7; 2003 c.286 §9; 2015 c.180 §41]



Section 280.485 - Effect of ORS 280.410 to 280.485 on powers of city.

[1977 c.772 §16; 2003 c.286 §7]



Section 280.500 - County economic development plan; criteria.

(1) Following public hearings, adopt an economic development plan, either through its own efforts or in combination with other public bodies and advisory committees, which plan, if adopted, shall:

(a) Recognize and reflect the need for adequate employment and income for residents, considering both present and expected future population levels.

(b) Clearly state community economic goals and provide a detailed program to carry out those goals.

(c) Be based on an analysis of the present and expected future economic base, which analysis shall consider, but not be limited to, natural resources, human resources, industrial and commercial structure, land use and ownership, public facilities and services, transportation, housing, availability of capital and regional economic interactions.

(d) Provide industrial and commercial sites suitable for the expected future amount and type of growth and expansion and appropriate for their intended purpose, site size and site distribution, transportation access and available services.

(e) Consider housing in the area and show the availability of housing is sufficient for the projected workforce increase or include definitive plans for expanding the housing stock to meet the anticipated workforce growth.

(f) Stress cost-effectiveness and the need for a timely government response to private sector development efforts.

(g) Set forth the boundaries the economic development plan encompasses, if different from county boundaries.

(2) Assemble, hold and develop sites and facilities for industrial and commercial activities as provided in ORS 271.510 to 271.540, with the power to make available real property to private or public entities at a value determined by the county to be its fair market value.

[1979 c.182 §1; 1991 c.878 §2]



Section 280.505 - Coordination of plan with other local governments and plans.

(1) Provide that each city within the plan boundaries may by resolution of the city governing body become a part of, or exclude itself from, the economic development plan within the city.

(2) Assure that all city governing bodies wishing to participate are fairly represented in the development of an economic development plan.

(3) Assure that an economic development plan considers and is coordinated with the economic development programs of cities, port districts and other public entities.

(4) Assure that the economic development plan considers and is coordinated with all relevant local comprehensive plans and planning efforts.

[1979 c.182 §2]



Section 280.507



Section 280.508 - County public purpose revolving loan fund.

(1) Establishes a separate fund into which all moneys to be used for economic development revolving loans or grants may be deposited together with proceeds, including loan fees and interest, received from processing and repayment of such loans;

(2) Specifies the public purpose and the scope and limitation of uses of moneys in the fund; and

(3) Provides for distribution of fund assets if the governing body of the county determines, after a public hearing, that dissolution of the fund is in the best interests of the public.

[1991 c.332 §1]



Section 280.510



Section 280.513



Section 280.515



Section 280.517



Section 280.518 - Display of information that program is financed by State Lottery.

[Formerly 284.430 and then 461.710 in 1991]



Section 280.520



Section 280.522



Section 280.523



Section 280.525



Section 280.530



Section 280.532



Section 280.535



Section 280.540



Section 280.542



Section 280.545



Section 280.547



Section 280.550



Section 280.552



Section 280.555



Section 280.560



Section 280.565



Section 280.570



Section 280.575



Section 280.580



Section 280.585



Section 280.610



Section 280.620



Section 280.630



Section 280.640



Section 280.645



Section 280.650



Section 280.660



Section 280.670



Section 280.710



Section 280.715



Section 280.720



Section 280.725



Section 280.730



Section 280.735



Section 280.740



Section 280.775



Section 280.780



Section 280.785



Section 280.790



Section 280.795



Section 280.905



Section 280.910



Section 280.920



Section 280.923



Section 280.926



Section 280.929



Section 280.932



Section 280.935



Section 280.938



Section 280.941



Section 280.944



Section 280.947



Section 280.960



Section 280.963



Section 280.966



Section 280.990






Chapter 281 - (Former Provisions)

Section 281.010



Section 281.045



Section 281.050



Section 281.055



Section 281.060



Section 281.070



Section 281.080



Section 281.085



Section 281.090



Section 281.100



Section 281.105



Section 281.210

[Renumbered 35.550 in 2003]



Section 281.220

[Renumbered 35.555 in 2003]



Section 281.230

[Renumbered 35.560 in 2003]



Section 281.240

[Renumbered 35.565 in 2003]



Section 281.250



Section 281.260



Section 281.310



Section 281.320



Section 281.330



Section 281.340



Section 281.350



Section 281.360



Section 281.370



Section 281.380



Section 281.505



Section 281.510



Section 281.520



Section 281.530



Section 281.540

[Renumbered 35.620 in 2003]



Section 281.550






Chapter 282 - Public Printing

Section 282.010 - Definitions for ORS 282.010 to 282.150.

(1) "Department" means the Oregon Department of Administrative Services.

(2)(a) "Printed public document" means informational matter produced for public distribution regardless of format, method of reproduction, source or copyright, originating in any state agency or produced with the imprint of, by the authority of or at the total or partial expense of any state agency.

(b) "Printed public document" does not include:

(A) Correspondence, forms, interoffice or intraoffice memoranda;

(B) Legislative bills, calendars and interim committee reports made available under ORS 171.206;

(C) Oregon Revised Statutes or any edition thereof; or

(D) Reports and publications of the Supreme Court, the Court of Appeals and the Oregon Tax Court.

(3) "Printing" means printing, duplicating and copying.

[Amended by 1975 c.605 §1; 1993 c.500 §35; 2001 c.539 §1]



Section 282.020 - Control of state printing and printing purchases.

(a) Control and manage all state printing.

(b) Control all state printing purchases, including those outside of the Oregon Department of Administrative Services; and any printing conducted outside of the department on behalf of state government may be conducted only through authority of the director or the director’s designee.

(2) Printing and binding that advertises or promotes products, agricultural or manufactured, shall not be considered state printing.

(3) The director or the director’s designee may advertise for bids and award contracts for state printing, but the policy of the director or the director’s designee in deciding what work shall be let by contract shall be dictated by questions of good business and economy.

[Amended by 1959 c.293 §1; 1975 c.605 §2; 1995 c.452 §11; 2001 c.539 §2]



Section 282.025 - Legislative printing priority required.

[1973 c.492 §2; 2001 c.539 §3]



Section 282.030 - Submitting copy specifications for approval by director or designee.

(2) For purposes of this section, "copy specification" does not include any specification of the Legislative Assembly or any committee or officer thereof.

[Amended by 1975 c.605 §4; 2001 c.539 §4]



Section 282.040 - Charges for printing by department.

[Amended by 1975 c.605 §5; 1995 c.452 §12; 2001 c.539 §5]



Section 282.045 - Symbol on recycled paper.

[Formerly 279.625]



Section 282.050 - Multiple duplication work.

(2) The Oregon Department of Administrative Services shall control and regulate the performance and production of all multiple duplication work required by state agencies and the purchase and use of multiple duplication equipment, including but not limited to xerographic or other copying devices. The department shall itself perform such duplicating services for the state agencies as may practicably and economically be performed centrally, and for that purpose may require that duplicating equipment possessed by any agency be transferred to the department. The department further may require transfers of duplicating equipment between agencies where doing so would result in efficiency and economy. Where any duplicating equipment is so transferred to the department or between agencies, the proper adjustment shall be made in the accounts and appropriation allotments of the department and of the agencies involved.

[Amended by 1975 c.605 §6; 2001 c.539 §6]



Section 282.060 - Exception to application of state laws where federal funds are involved.



Section 282.065



Section 282.070



Section 282.075



Section 282.076 - Exemption for better value services.

[1995 c.776 §3 amending 282.075 treated as reenactment of 282.075 repealed by 1995 c.612 §24; 1997 c.11 §6; 2001 c.539 §7; 2013 c.768 §123a; 2015 c.767 §82]



Section 282.080 - State Printer.

(2) Subject to any applicable provisions of the Oregon Constitution, the director shall establish qualifications, duties and a job description for the State Printer.

[Amended by 1959 c.662 §9; 2001 c.539 §7a]



Section 282.090



Section 282.100



Section 282.110 - Use of Oregon Department of Administrative Services Operating Fund.

(2) In addition to the other purposes for which the Oregon Department of Administrative Services Operating Fund may be used, the Oregon Department of Administrative Services Operating Fund hereby is appropriated continuously for and may be used for the purchase of all supplies and the payment of all labor and expense, including equipment and facilities, connected with the department’s printing, publishing and distribution activities. The administrative costs incurred in the operation of the Oregon Department of Administrative Services Operating Fund for the purposes of this section shall be paid from the account and shall be added to the costs of the department’s printing, publishing and distribution activities.

[Amended by 1959 c.662 §8; 1975 c.605 §8; 1981 c.106 §16; 2001 c.539 §8]



Section 282.120



Section 282.130



Section 282.140



Section 282.150 - Printing inaugural address of Governor.

[Amended by 1957 c.230 §1; 1975 c.605 §10; 2001 c.539 §9]



Section 282.210 - Performance within state of public printing, binding and stationery work; stipulation in request for bids and in contracts; exceptions.

(2) The work referred to in subsection (1) of this section may be performed outside the state if it is established that:

(a) The work cannot be performed within the state;

(b) The lowest price for which such work can be procured within the state exceeds the charge usually and customarily made to private individuals and corporations for work of similar character and quality; or

(c) All bids for the work, or any part thereof, are excessive and not reasonably competitive.

[Amended by 2003 c.758 §2]



Section 282.220 - Payment for unauthorized work outside state prohibited.

[Amended by 2003 c.758 §3]



Section 282.230 - Provisions required in contracts for work to be done outside of state.

(2) Violation of this section is grounds for cancellation of the contract.

[Amended by 2013 c.296 §17]



Section 282.990 - Penalties.






Chapter 283 - Interagency Services

Section 283.010 - Definitions.

(1) "Department" means the Oregon Department of Administrative Services.

(2) "Director" means the Director of the Oregon Department of Administrative Services.

(3) "State agency" or "agency" has the meaning given such term in ORS 291.002.

[1967 c.419 §17; 1975 c.345 §1; 1977 c.717 §19; 1989 c.224 §47; 1991 c.93 §2; 1993 c.500 §36; 1997 c.249 §84]



Section 283.020 - Federal law governs when federal granted funds involved.

[1967 c.419 §18]



Section 283.030



Section 283.040



Section 283.050



Section 283.060



Section 283.070



Section 283.075



Section 283.076 - Oregon Department of Administrative Services Operating Fund.

(2) Amounts in the fund are continuously appropriated for and shall be used for the purposes authorized by law. It is the legislative intent that, except as otherwise provided by law, all activities using the Oregon Department of Administrative Services Operating Fund shall be self-supporting and the Oregon Department of Administrative Services shall keep the necessary records to show the status of each activity.

(3) Unless otherwise provided by law, the cost to the Oregon Department of Administrative Services of providing services, including labor, facilities and materials to any state agency, including itself, the cost of which is to be charged, in part or whole, to the agency served, may be advanced out of the Oregon Department of Administrative Services Operating Fund. The costs advanced from the fund shall be reimbursed to the fund from the charges paid to the department by the agency served.

(4) The department may estimate in advance the expenses that it will incur during the biennium for activities which operate out of the fund. Such expenses include necessary working capital and depreciation as determined by the department. The department may render to each agency an invoice for its share of such expenses for periods within the biennium. Each agency shall pay to the credit of the Oregon Department of Administrative Services Operating Fund such invoice as an administrative expense from funds or appropriations available to it in the same manner as other claims against the state are paid. If the estimated expenses for any agency are more or less than actual expenses, including working capital and depreciation requirements, for the period covered by the invoice, the difference shall be reflected in the next following estimate of expenses.

(5) Notwithstanding subsection (4) of this section, all moneys collected by the department as depreciation reserves for the properties identified in ORS 276.004 shall be deposited to the Capital Projects Fund, and are continuously appropriated for the purposes set out in ORS 276.005 (1).

[1989 c.84 §5 (enacted in lieu of 283.075); 1993 c.500 §37]



Section 283.080 - Special revolving fund for immediate payments; petty cash fund.

(2) The Oregon Department of Administrative Services shall file at least once each month a verified voucher covering current disbursements from the special revolving fund. The voucher shall be accompanied by an itemized statement showing the names of the persons, firms or corporations to whom and the purposes for which the disbursements were made.

(3) Upon receipt of the voucher, the Oregon Department of Administrative Services shall draw a warrant on the State Treasurer in favor of the Oregon Department of Administrative Services payable out of the Oregon Department of Administrative Services Operating Fund. The amount drawn shall be deposited in the special revolving fund and shall be for a sum sufficient only to replenish the special revolving fund.

(4) In addition to the authority provided in ORS 293.180, the Oregon Department of Administrative Services is authorized to establish petty cash funds, in an amount not to exceed $250, out of the special revolving fund from which small cash disbursements, in payment of expenses, may be made. Periodically, a request for reimbursement of disbursements shall be made. Upon receipt of the warrant drawn on the State Treasurer, in favor of the Oregon Department of Administrative Services, payable out of the Oregon Department of Administrative Services Operating Fund, it shall be redeemed and the cash received used to replenish the petty cash fund.

[1977 c.316 §2; 1981 c.106 §17; 1983 c.424 §1; 1989 c.84 §6; 1993 c.500 §38; 1997 c.109 §1]



Section 283.085 - Definitions for ORS 283.085 to 283.092.

(1) "Available funds" means funds appropriated or otherwise made available by the Legislative Assembly to pay amounts due under a financing agreement for the fiscal period in which the payments are due, unexpended proceeds of the financing agreement and reserves or other amounts that have been deposited in trust to pay amounts due under the financing agreement.

(2) "Credit enhancement agreement" means any agreement or contractual relationship between the state and any bank, trust company, insurance company, surety bonding company, pension fund or other financial institution providing additional credit on or security for a financing agreement or certificates of participation authorized by ORS 283.085 to 283.092.

(3) "Financing agreement" means a lease purchase agreement, an installment sale agreement, a loan agreement or any other agreement:

(a) To finance real or personal property that is or will be owned and operated by the state or any of its agencies;

(b) To finance infrastructure, including but not limited to telecommunications systems, systems for water, sewage, electricity, steam or natural gas and other equipment or improvements that are necessary or appropriate to support a facility that is, or will be, owned or operated by the state;

(c) To finance infrastructure components that are, or will be, owned or operated by a local government agency of this state if the Director of the Oregon Department of Administrative Services determines that financing the infrastructure facilitates the construction or operation of an adult or juvenile corrections facility or a public safety training facility owned or operated by the state or any of its agencies;

(d) To finance all or a portion of the state’s pension liabilities for retirement, health care or disability benefits, in an amount that produces net proceeds that do not exceed the State Treasurer’s estimate of those liabilities based on information provided to the State Treasurer by the Public Employees Retirement System; or

(e) To refinance previously executed financing agreements.

(4) "Financing costs" means costs or expenses that the director determines are necessary or desirable in connection with entering into financing agreements and maintaining the certificate of participation program, including but not limited to payment of:

(a) Amounts due under financing agreements;

(b) Costs and obligations the director or any other agency of the state incurs in connection with the exercise of a power granted by ORS 283.085 to 283.092; and

(c) Amounts due in connection with the investment of proceeds of financing agreements.

(5) "Personal property" means tangible personal property, software and fixtures.

(6) "Property rights" means, with respect to personal property, the rights of a secured party under ORS chapter 79, and, with respect to real property, the rights of a trustee or lender under a lease authorized by ORS 283.089 (1)(e).

(7) "Software" means software and training and maintenance contracts related to the operation of computing equipment.

[1989 c.1032 §1; 1993 c.500 §39; 1997 c.715 §3; 2001 c.718 §3; 2003 c.746 §9; 2007 c.783 §94; 2013 c.767 §3]

Note: 283.085 to 283.092 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 283.087 - Financing agreements; limitations.

(2) Financing agreements entered into under ORS 283.085 to 283.092 are subject to the following limitations:

(a) Neither the director nor any other agency of the state may pay amounts due under a financing agreement from any source other than available funds. If there are insufficient available funds to pay amounts due under a financing agreement, the lender may exercise any property rights which the state has granted to it in the financing agreement, against the property which was purchased with the proceeds of the financing agreement, and apply the amounts so received toward payments scheduled to be made by the state under the financing agreement.

(b) Neither the director nor any other agency of the state may grant property rights in property unless the property is being acquired, substantially improved or refinanced with proceeds of a financing agreement entered into under ORS 283.085 to 283.092 or the property is land on which improvements financed, in whole or in part, under ORS 283.085 to 283.092 are located.

(c) A financing agreement with a principal amount in excess of $100,000 is subject to the requirements of ORS chapter 286A, and the director may exercise the powers granted to a related agency, as defined in ORS 286A.001, with respect to a financing agreement described in this paragraph.

(3) The expenditure of funds used to finance previously executed financing agreements or to pay costs incurred to issue a financing agreement must be recorded using administrative budget limitations.

(4) For purposes of this section, the principal amount of a financing agreement, other than a financing agreement to refinance a financing agreement, exceeds $100,000 if the principal amount, when combined with the principal amount of a financing agreement, other than a financing agreement to refinance a financing agreement, previously issued for the same project exceeds $100,000.

(5) Upon the request and with the approval of the Chief Justice of the Supreme Court or the State Court Administrator, the Director of the Oregon Department of Administrative Services may enter into financing agreements in accordance with ORS 283.085 to 283.092 on behalf of the Judicial Department.

[1989 c.1032 §2; 1991 c.642 §4; 1991 c.790 §20; 1993 c.500 §40; 1993 c.635 §3; 2003 c.746 §10; 2007 c.783 §95; 2013 c.767 §4]

Note: See note under 283.085.



Section 283.089 - Authority of Director of Oregon Department of Administrative Services regarding financing agreements.

(a) Enter into agreements with trustees to hold financing agreement proceeds, payments and reserves as security for lenders, and to issue certificates of participation in the right to receive payments due from the state under a financing agreement. The trustee shall invest amounts held by the trustee at the direction of the State Treasurer. Interest earned on any investments held by a trustee as security for a financing agreement, at the option of the director, may be credited to the accounts held by the trustee and applied in payment of sums due under a financing agreement.

(b) Enter into credit enhancement agreements for financing agreements or certificates of participation, provided that amounts due under credit enhancement agreements are payable solely from available funds and amounts received from the exercise of property rights granted under the financing agreements.

(c) Use the gross proceeds of financing agreements for the purposes described in ORS 283.085 (3) and to pay the costs of reserves, credit enhancements and other costs associated with issuing, administering and maintaining the financing.

(d) Use a single financing agreement to finance property to be used by multiple state agencies.

(e) Subject to ORS 283.087 (2)(b), grant leases of real property with a trustee or lender. The leases may be for a term that ends on the date on which all amounts due under a financing agreement have been paid or provision for payment has been made, or 10 years after the last scheduled payment under a financing agreement, whichever is later. The leases may grant the trustee or lender the right to evict the state and exclude it from possession of the real property for the term of the lease if the state fails to pay when due the amounts scheduled to be paid under a financing agreement or otherwise defaults under a financing agreement. Upon default, the trustee or lender may sublease the real property to third parties and apply any rentals toward payments scheduled to be made under a financing agreement.

(f) Subject to ORS 283.087 (2)(b), grant security interests in personal property to trustees or lenders. The security interests attach and are perfected on the date the state takes possession of the personal property, or the date the lender advances money under a financing agreement, whichever is later. A security interest authorized by this section has priority over all other liens and claims. Upon default, the secured party has the rights and remedies available to a secured party under ORS chapter 79 for a first, perfected security interest in goods and fixtures. Within 10 days after a security interest authorized by this section attaches, the state shall cause a financing statement for the security interest to be filed with the Secretary of State in the same manner as financing statements are filed for goods. However, failure to file the statement does not affect the perfection of the security interest.

(g) Pledge for the benefit of trustees and lenders any amounts that are deposited with a trustee in accordance with a financing agreement. The pledge is valid and binding from the time it is made. Amounts pledged are subject to the lien of the pledge immediately without filing, physical delivery or other act. The lien of the pledge is superior to all other claims and liens of any kind whatsoever.

(h) Bill any state agency that benefits from a financing agreement for an appropriate share of the financing costs on a monthly or other periodic basis, and deposit payments received in connection with the billings with a trustee as security for a financing agreement. Any state agency receiving such a bill shall pay the amounts billed from the first amounts legally available to it. The director shall allocate in appropriate shares the financing costs of a financing agreement entered into for the purpose described in ORS 283.085 (3)(d) among all state agencies based on their payroll costs.

(i) Purchase fire and extended coverage or other casualty insurance for property acquired or refinanced with proceeds of a financing agreement, assign the proceeds of the insurance to a lender or trustee to the extent of their interest and covenant to maintain the insurance while the financing agreement is unpaid, so long as available funds are sufficient to purchase the insurance.

(2) As used in this section, "state agency" has the meaning given that term in ORS 286A.730.

[1989 c.1032 §3; 2001 c.445 §170; 2003 c.746 §11; 2007 c.783 §95a; 2013 c.767 §5]

Note: See note under 283.085.



Section 283.091 - Governor’s budget to include amount needed to pay amounts due on unpaid financing agreements.

[1989 c.1032 §4]

Note: See note under 283.085.



Section 283.092 - Effect of financing agreement on tax status.

[1989 c.1032 §5; 2007 c.783 §96]

Note: See note under 283.085.



Section 283.095 - Authority for state agency to enter into financing agreement.

(a) "Financing agreement" has the meaning given that term in ORS 283.085.

(b) "State agency" has the meaning given that term in ORS 283.089.

(2) If authorized by a provision of law other than ORS 283.085 to 283.092, a state agency may enter into a financing agreement with a principal amount of $100,000 or less.

(3) Notwithstanding any authority in a provision of law other than ORS 283.085 to 283.092, a state agency may not enter into a financing agreement in an amount that exceeds $100,000.

[2013 c.767 §2; 2015 c.767 §83; 2015 c.828 §24]

Note: 283.095 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 283.100 - General government administrative functions and information technology and communications functions for state agencies.

(2) Except as otherwise provided by law, the provisions of subsection (1) of this section do not:

(a) Require a state agency to transfer to the State Chief Information Officer information technology or telecommunications equipment, assets or resources that are under the state agency’s control;

(b) Require a state agency to subject employees of the state agency to the State Chief Information Officer’s direct supervision;

(c) Require a state agency to consolidate information technology or telecommunications equipment, assets or resources with another state agency’s information technology or telecommunications equipment, assets or resources; or

(d) Prevent a state agency from providing information technology or telecommunications functions for the state agency.

[1993 c.62 §1; 2015 c.807 §24a]

Note: 283.100 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 283.110 - Furnishing by state agency to another state agency of services, facilities and materials; services, facilities or materials furnished to other persons; rules.

(2) Except as provided in ORS 283.076 (3), all moneys received by an agency in payment of services, facilities or materials furnished to another state agency as provided in this section, or in payment of services, facilities or materials furnished to other persons may be, or if required by the Oregon Department of Administrative Services, shall be paid into the State Treasury for deposit to the credit of the miscellaneous receipts account established pursuant to ORS 279A.290 for the agency furnishing the services, facilities or materials.

(3) The constitutional state officers and the Legislative Assembly or any of its statutory, standing, special or interim committees, unless prohibited by law, may elect to furnish services, facilities and materials to one another and to state agencies and officers as defined in ORS 291.002, and the courts, constitutional state officers, the Legislative Assembly or any of its statutory, standing, special or interim committees and the Public Defense Services Commission may elect to requisition services, facilities and materials as provided in this section.

[Formerly 291.658; 1981 c.106 §18; 1993 c.500 §40a; 2003 c.449 §36; 2003 c.794 §230]



Section 283.120 - State agency service unit; rules.

[Formerly 291.670; 1981 c.106 §19; 1993 c.500 §40b; 2003 c.794 §231; 2015 c.807 §25]



Section 283.130 - "Agency" defined for ORS 283.140 and 283.143.

[Formerly 291.659; 2009 c.601 §2]



Section 283.140 - Telephone and telecommunications, mail, shuttle bus and messenger services; recovery of costs; rules.

(2) If the department operates central mail service, the department shall:

(a) Approve or disapprove all state agency mail equipment or mail service acquisitions.

(b) Report biennially to the Director of the Oregon Department of Administrative Services on opportunities for savings through state agency mail room centralization, consolidation and automation and through mail route coordination.

(c) Adopt rules under which persons associated with government either temporarily or otherwise, including but not limited to unsalaried volunteers, part-time employees, contractors with the state and employees of contractors, political subdivisions and the federal government may use shuttle bus services.

(3) As used in this section, "telecommunications" means media that communicate voice, data, text, images or video over a distance using electrical, electronic or light wave transmission media.

[Formerly 291.660; 1971 c.110 §1; 1977 c.92 §1; 1993 c.724 §15; 1995 c.452 §15; 2015 c.807 §26]



Section 283.143 - Surcharge for telecommunications services; purpose; exempt agencies.

(2) Notwithstanding subsection (1) of this section, the State Chief Information Officer may not impose the surcharge established by this section on the Oregon Health and Science University. The State Chief Information Officer shall enter into an agreement with the Oregon Health and Science University on the amount that the Oregon Health and Science University must pay to the State Chief Information Officer in lieu of the surcharge provided for in this section.

[1997 c.596 §2; 2009 c.762 §52; 2015 c.767 §84; 2015 c.807 §27a]



Section 283.150



Section 283.160



Section 283.170 - Sale of steam heat to certain museums.

[1979 c.712 §1]

Note: 283.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 283.190



Section 283.210

[Formerly 291.652; renumbered 279.805 in 1991]



Section 283.220



Section 283.230



Section 283.235



Section 283.240

[Formerly 291.666; renumbered 279.831 in 1991]



Section 283.250

[Formerly 291.678; renumbered 279.833 in 1991]



Section 283.305 - Definitions for ORS 283.305 to 283.350.

(1) "Alternative fuel" means natural gas, liquefied petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity.

(2) "Authorized driver" means any of the following who has a valid driver license and an acceptable driving record:

(a) A salaried state employee, including an agent of the state;

(b) A volunteer, appointed in writing, whose written description of duties includes driving motor vehicles;

(c) An agency client required to drive motor vehicles as part of a rehabilitation or treatment program authorized by law;

(d) Any personnel of any unit of government whose use of motor vehicles is permitted by an authorized intergovernmental agreement; and

(e) An inmate of a correctional institution with specific Department of Corrections approval who is accompanied by a supervising correctional institution employee or who is performing a specific work assignment driving a special purpose vehicle required for that assignment and within the visual range of a supervising correctional institution employee who is at the work assignment site or who is part of the transport caravan.

(3) "Motor vehicles" includes state-owned, leased or otherwise controlled motor vehicles and the supplies, parts and equipment for the operation, maintenance or repair of such motor vehicles.

(4) "Official state business" means activity conducted by a state agency that advances the lawful policies of the agency as specified by the Oregon Department of Administrative Services by rule.

(5) "Standard passenger vehicle" means a motor vehicle that is commonly known as a sedan or a station wagon and that is not equipped with special or unusual equipment.

(6) "State agency" or "agency" includes the Legislative Assembly, at its option, or any of its statutory, standing, special or interim committees, at the option of such committee.

[Formerly 291.702; 1991 c.399 §4; 1993 c.335 §1; 1997 c.848 §1; 2007 c.71 §83; 2011 c.637 §89]



Section 283.310 - Control and regulation of state-owned motor vehicles; rules; statement of use.

(a) State business by state agencies of this state; or

(b) Official public business by a unit of local government or a state agency of another state, by an agency created by an interstate compact between this state and another state or states, by a United States governmental agency, or by an American Indian tribe or an agency of an American Indian tribe, pursuant to an intergovernmental agreement between the agency or agencies and the department, entered into in accordance with ORS chapter 190, for the provision of motor pool vehicles, supplies and services, or any of them.

(2) The state agency on whose behalf a motor vehicle is used must state in writing in advance of such use that the particular activity for which the vehicle is to be used advances the lawful policies of the agency.

[Formerly 291.704; 1993 c.335 §2; 2011 c.637 §90; 2015 c.767 §85]



Section 283.312 - Provision of state-owned vehicle to authorized agency driver; mileage limits requirements; exceptions; penalty for noncompliance.

(2) If a state-owned standard passenger vehicle is not available to an authorized driver of a state agency or institution who is required to drive a standard passenger vehicle on official state business:

(a) The authorized driver shall use the authorized driver’s own motor vehicle, or other privately owned motor vehicle, and shall be reimbursed as provided in rules adopted under ORS 283.345; or

(b) If a suitable privately owned motor vehicle is not available to the authorized driver, the state agency or institution shall rent a standard passenger vehicle for the use of the authorized driver on the days the authorized driver is required to drive on official state business.

(3) Except as provided in subsections (4) and (5) of this section, a state agency or institution may not own or be assigned a standard passenger vehicle that is driven a number of miles per month averaged over a six-month period that is less than the mileage limit defined in rules adopted under ORS 283.313.

(4) Subsection (3) of this section does not apply to a standard passenger vehicle that is furnished with equipment not installed on a standard passenger vehicle.

(5) Subsection (3) of this section does not apply to a standard passenger vehicle if the Director of the Oregon Department of Administrative Services finds under rules adopted under ORS 283.313 that, notwithstanding the number of miles per month the vehicle is driven, use of a state-owned standard passenger vehicle is necessary to the activities conducted by the state agency or institution.

(6) If a state agency or institution is not in compliance with subsection (3) of this section, the state agency or institution shall sell and not replace a standard passenger vehicle for each vehicle that fails to comply with subsection (3) of this section. The state agency or institution may reassign vehicles owned by or assigned to the state agency or institution, respectively, if necessary to meet the requirements of subsection (3) of this section. Proceeds from a sale under this subsection and interest on the proceeds shall be retained by the agency or institution and not expended until a sale proceed utilization plan is approved by the Legislative Assembly.

[1997 c.848 §3]



Section 283.313 - Adoption of mileage limits for use and replacement of state-owned vehicles; procedure for approving exceptions to requirement for provision of state-owned vehicle; rules.

(2) The department shall adopt by rule a replacement mileage standard for purposes of ORS 283.314. The replacement mileage standard is the mileage at which replacement of a standard passenger vehicle is more economical than retaining the vehicle.

(3) The department shall adopt by rule a procedure to approve exceptions under ORS 283.312 (5) to the requirements of ORS 283.312 (3). The procedure adopted must conform to the following:

(a) The Director of the Oregon Department of Administrative Services shall approve each exception.

(b) The director may appoint a committee to advise the director on the merits of each request for an exception.

(c) An application by a state agency or institution for an exception must be in writing. The application must include, but not be limited to:

(A) A statement of the reasons ownership or assignment of a state-owned standard passenger vehicle is necessary to the activities conducted by the state agency or institution, notwithstanding the number of miles per month the vehicle is driven; and

(B) A statement of reasons why rental of a standard passenger vehicle, use of a vehicle owned by an authorized driver or borrowing a vehicle from another state agency or institution is not a satisfactory alternative to ownership or assignment of a standard passenger vehicle.

[1997 c.848 §5]



Section 283.314 - Replacement of state-owned vehicle when replacement mileage standard is exceeded.

[1997 c.848 §4]



Section 283.315 - Establishing motor pools.

(2) The department shall establish policies, methods and means by which the department, other state agencies and public agencies described in subsection (1) of this section can acquire, share, maintain, use, repair and dispose of motor pool resources cost-effectively and efficiently, with particular attention to avoiding overuse or underuse of motor pool resources. The department shall establish one or more programs with other public agencies in which the department evaluates the effectiveness of different alternatives before adopting a particular policy, method or means for meeting the requirements of this section. The department shall specifically consider such methods as consolidating vehicle storage and maintenance services and increasing ridesharing opportunities among agencies for persons who use motor pool resources.

(3) After consulting and coordinating with a public agency with which the department has an intergovernmental agreement under ORS chapter 190 for establishing and using a motor pool, the department may amend the intergovernmental agreement to reflect the policies, methods and means the department establishes under subsection (2) of this section.

(4) The department shall submit a report that describes the department’s actions and evaluates the costs, benefits and effectiveness of the actions at least once each biennium to the committees of the Legislative Assembly that the Speaker of the House of Representatives and the President of the Senate designate.

(5) This section does not apply to the department’s, a state agency’s or another public agency’s procuring and equipping a motor vehicle that is used for emergency services, as defined in ORS 401.025.

[Formerly 291.706; 1993 c.335 §2a; 2011 c.453 §1]



Section 283.320 - Transfer to pool or sale of vehicles; reimbursement.

(2) Where any motor vehicle so transferred from any agency was purchased by the agency from a dedicated fund or trust fund, as defined in ORS 291.002, an amount equal to the depreciated value of the vehicle shall be paid to the agency within 10 years after the vehicle’s acquisition by the department, or, at the option of the department, shall be entered upon the accounts of the Oregon Department of Administrative Services Operating Fund as a credit in favor of the agency from which the vehicle was transferred, and any charges thereafter made to such agency, pursuant to ORS 283.350, for transportation furnished to the agency, shall be offset against such credit until the entire amount of the credit has been utilized.

[Formerly 291.708; 1993 c.335 §3]



Section 283.325 - Acquisition of motor vehicles by department; assignment to state agencies.

[Formerly 291.710; 1991 c.399 §5; 1993 c.335 §4]



Section 283.327 - Use of alternative fuel; acquisition of vehicles using such fuel; safety standards.

(2) State agencies shall acquire only motor vehicles capable of using alternative fuel, except that acquired vehicles assigned to areas unable economically to dispense alternative fuel need not be so configured.

(3) Each agency owning motor vehicles shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

(4) To the maximum extent economically possible, state-owned structures shall use biofuel, or direct-application electricity generated from biofuel, where diesel is currently utilized for stationary or back-up generation. [1991 c.399 §2; 1993 c.335 §5; 2005 c.22 §201; 2007 c.739 §25]

Note: Sections 13 and 14, chapter 30, Oregon Laws 2010, provide:

Sec. 13. Distribution of natural gas to private entities for use in motor vehicles. The Oregon Department of Administrative Services, by rule, may implement a program to make available, sell, distribute and dispense compressed natural gas to private entities for use in motor vehicles. The department, by order, may establish and adjust the prices for compressed natural gas. The department shall set the price for compressed natural gas at a level that does not:

(1) Subsidize any of the operations of any private entity; or

(2) Substantially exceed the total costs to the department of making the compressed natural gas available. [2010 c.30 §13]

Sec. 14. Section 13, chapter 30, Oregon Laws 2010, is repealed on January 2, 2018.

[2010 c.30 §14; 2013 c.526 §2]



Section 283.330 - Department responsible for motor vehicles under its control.

[Formerly 291.712; 1993 c.335 §6]



Section 283.335 - Storage, repair and maintenance facilities; interagency agreements.

[Formerly 291.714]



Section 283.337 - Reports to Department of Environmental Quality and State Department of Energy; content.

(1) The number of vehicles acquired that are capable of using alternative fuel;

(2) The number of vehicles converted from the use of gasoline to the use of alternative fuel;

(3) The quantity of each type of alternative fuel used; and

(4) Any other information required by the Department of Environmental Quality and the State Department of Energy.

[1991 c.399 §3; 1993 c.335 §7]



Section 283.340 - Policy; rules; keeping records.

(2) The department shall adopt rules necessary for the efficient and economical operation, use, maintenance, repair and replacement of and access to all motor vehicles, and shall require the keeping of such records of use, access, costs and operations and the making of such reports as will enable the exercise of proper controls.

(3) By rule, the department shall prohibit the operation of a state-owned motor vehicle by any person under 18 years of age.

(4) The department shall adopt rules that require uniform schedules for preventive maintenance of state-owned motor vehicles.

[Formerly 291.716; 1993 c.335 §8; 1997 c.848 §6]



Section 283.343 - Compliance examination on use of state-owned vehicles.

(1) Summaries of agency compliance examinations, with specific emphasis on noncomplying state agency fleets;

(2) Numbers of motor vehicles, listed by model and by state agency;

(3) Mileage utilization of motor vehicles, listed by state agency;

(4) Operating cost per mile of motor vehicles, listed by state agency; and

(5) Recommendations for increasing motor vehicle utilization, for decreasing the overall motor vehicle population and for absorbing noncomplying state agency fleets into the motor pool.

[1993 c.335 §11]



Section 283.345 - Use of privately owned vehicles; rules.

[Formerly 291.718; 1993 c.335 §9; 1997 c.848 §7]



Section 283.350 - Use of Oregon Department of Administrative Services Operating Fund for automotive purposes.

(2) There is continued in existence a petty cash fund in the amount of $100 as part of the Oregon Department of Administrative Services Operating Fund, and the Director of the Oregon Department of Administrative Services may authorize designated persons to make disbursements from the petty cash fund in any case where it is necessary to make an immediate cash payment which is payable from the Oregon Department of Administrative Services Operating Fund for an expenditure referred to in subsection (1) of this section. Disbursements from the petty cash fund shall be made only by the persons so designated in payment of claims authorized by law. When the person designated by the director from time to time files with the Oregon Department of Administrative Services verified vouchers covering disbursements from the petty cash fund, the Oregon Department of Administrative Services shall issue warrants on the State Treasurer payable out of the Oregon Department of Administrative Services Operating Fund in favor of the person designated by the director. The payments of such warrants shall be credited to the petty cash fund. The verified vouchers covering disbursements shall bear the approval of the individual designated by the director.

[Formerly 291.720; 1981 c.106 §21; 1983 c.740 §81; 1993 c.335 §9a; 1993 c.500 §41]



Section 283.355



Section 283.390 - State-owned vehicles to be marked; exceptions.

(2) A vehicle need not be marked as required by subsection (1) of this section and need bear only such evidence of registration as is required on privately owned vehicles if:

(a) In the opinion of the Director of the Oregon Department of Administrative Services, the marking of the vehicle as required by subsection (1) of this section would unduly hinder the department or institution owning or operating the vehicle in carrying out its duties and functions; and

(b) The department has approved in writing the operation of the particular vehicle without being marked as required by subsection (1) of this section.

(3) Notwithstanding subsection (1) of this section, the department shall, upon request of any state law enforcement agency or state parole or probation agency for which the department obtains vehicles, obtain for the agencies vehicles that are not marked as required by subsection (1) of this section and that have registration described in ORS 805.060.

[Formerly 291.724; 1987 c.6 §3; 1993 c.741 §118]



Section 283.395 - Driving state-owned vehicles for private purposes prohibited; rules.

(2) The department shall adopt rules to distinguish private from public purposes.

[Formerly 291.726; 1991 c.176 §5; 1993 c.335 §10]



Section 283.400



Section 283.405



Section 283.415 - Legislative findings; policy.

(1) Asbestos has been found to be a human carcinogen. There is no known safe level for human exposure to asbestos. Ailments caused by asbestos can become manifest many years after exposure.

(2) In a decayed or damaged state, asbestos can pose a health risk to employees, inmates, patients or residents of state institutions. This state does not know where asbestos-containing materials exist in its buildings nor in what condition those materials are to be found.

(3) It is the goal of the Legislative Assembly to assure that state facilities are safely maintained and operated. It is, therefore, the policy of the Legislative Assembly that:

(a) A Master Asbestos Management Plan be developed that will assure orderly well-reasoned asbestos control and abatement.

(b) As any conditions of immediate hazard to health become known, they be acted on promptly in accordance with the Master Asbestos Management Plan.

(c) The plan include standards for employee awareness and training.

(d) The Oregon Department of Administrative Services be the agency to develop and centrally manage the plan for this state.

(e) Each agency cooperate fully in carrying out the plan.

(f) The State of Oregon engage in a long-term commitment to control the asbestos hazard in state facilities through control and abatement.

[1989 c.1037 §1]

Note: 283.415 to 283.425 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 283.417 - Definitions for ORS 283.415 to 283.425.

(1) "Agency" means each branch, institution, department, board or commission of the state which owns, leases or operates facilities capable of containing asbestos.

(2) "Asbestos abatement" means measures to control fiber release from asbestos-containing materials, including its removal, encapsulation and enclosure.

(3) "Department" means the Oregon Department of Administrative Services.

[1989 c.1037 §2; 1993 c.500 §42]

Note: See note under 283.415.



Section 283.419 - Department to develop and administer asbestos abatement standards, plans and procedures.

(1) A survey of all state-owned, leased or operated facilities to identify the presence, nature and condition of or the absence of asbestos-containing materials in each one.

(2) An establishment of priorities of facilities for abatement in order of the nature or extent of asbestos exposure they present.

(3) Specifications and standards for acceptable asbestos abatement practices, projects and materials management.

(4) A checklist to guide and advise agency investigation, planning and implementation of asbestos abatement.

(5) Standard bid specifications, criteria for awarding bids and contract language for asbestos related contracts.

(6) A state government emergency response plan to deal with any facilities presenting extreme and immediate risk.

(7) Employee awareness, training and worker protection plans.

(8) Such other standards, plans and procedures as the department may require for the safe and economical abatement of asbestos by agencies.

[1989 c.1037 §3; 2005 c.22 §202]

Note: See note under 283.415.



Section 283.421 - Agency responsibility for abatement of asbestos.

(1) Making inspections and providing information as requested by the department.

(2) Scheduling its structures for necessary abatement consistent with the department’s priorities.

(3) Contracting for or performing any necessary abatement in accordance with department standards, plans and procedures for abatement.

(4) Training appropriate agency employees to recognize and work safely with asbestos-containing materials to comply with applicable regulations of the Department of Consumer and Business Services and Department of Environmental Quality.

[1989 c.1037 §4; 1993 c.744 §224]

Note: See note under 283.415.



Section 283.423 - Expenses of department.

[1989 c.1037 §5]

Note: See note under 283.415.



Section 283.425 - Costs of litigation.

[1989 c.1037 §6]

Note: See note under 283.415.



Section 283.500 - Policy.

(1) To use information technology in education, health care, economic development and government services to improve economic opportunities and quality of life for all Oregonians regardless of location or income.

(2) To stimulate demand to encourage and enable long-term infrastructure innovation and improvement.

(3) That telecommunications planning process shall:

(a) Organize users in new ways to aggregate demand, reduce costs and create support networks;

(b) Encourage collaboration between communities of interest by geographic area and economic sector; and

(c) Encourage competition among technology and service providers.

[1995 c.634 §1]

Note: 283.500 to 283.520 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 283.505 - Coordination of telecommunications systems.

(1) The State Chief Information Officer shall coordinate, in a manner that is consistent with plans, standards, policies, goals, directives and rules that the State Chief Information Officer sets, specifies or adopts, the consolidation and operation of all telecommunications systems, including emergency telecommunications systems, that the state and state agencies use. Notwithstanding any other provision of law, an agent or agency of the state may not construct, purchase or otherwise gain access to a telecommunications system without the prior approval of the State Chief Information Officer.

(2) The provisions of this section do not require emergency service providers, as defined by the State Chief Information Officer, to consolidate telecommunications systems that emergency service providers use into nonemergency networks.

[1995 c.634 §2; 2015 c.807 §28]

Note: See note under 283.500.



Section 283.510 - Acquisition of advanced digital communications network.

(a) "Advanced digital communications" means equipment, facilities and capability to distribute digital communications signals for transmitting voice, data, image and video over distance.

(b) "Telecommunications provider" means any person that is capable of providing advanced digital communications including, but not limited to, a telecommunications utility as defined in ORS 759.005, a competitive telecommunications provider as defined in ORS 759.005, a cable television provider or an interstate telecommunications provider.

(2) Notwithstanding ORS chapters 279A, 279B and 279C, the State Chief Information Officer may provide advanced digital communications services directly, may enter into an interagency or intergovernmental agreement under ORS chapter 190 to have another state agency or governmental agency provide advanced digital communications services or may acquire advanced digital communications services by entering into contracts with telecommunications providers or a consortium of telecommunications providers in a manner that is consistent with the State Chief Information Officer’s rules, policies and standards.

(3) After a telecommunications provider or a consortium of telecommunications providers has installed an advanced digital communications network, the State Chief Information Officer shall provide all telecommunications services and operations for the state and state agencies directly, or shall enter into interagency or intergovernmental agreements under ORS chapter 190 to have another state agency or another governmental agency provide the telecommunications services and operations in a manner that is consistent with the State Chief Information Officer’s rules, policies and standards. The State Chief Information Officer may not approve the procurement of any telecommunications system or equipment that is incompatible with the network or that is inconsistent with the State Chief Information Officer’s rules, policies and standards.

[1995 c.634 §3; 2003 c.794 §233; 2015 c.807 §29]

Note: See note under 283.500.



Section 283.515 - Use of agency travel and transportation funds for telecommunications services.

[1995 c.634 §4; 2015 c.807 §30]

Note: See note under 283.500.



Section 283.520 - Contracts for telecommunications equipment and services not to exceed 10 years; contract benefits for designated communities of interest.

(2) For purposes of ORS 291.038, the State Chief Information Officer may extend the benefits of telecommunications contracts for networks, equipment and services to nonprofit organizations that the State Chief Information Officer designates as communities of interest under ORS 291.038.

[1995 c.634 §5; 1997 c.484 §1; 2015 c.807 §31]

Note: See note under 283.500.



Section 283.524 - Agreements to fund or acquire telecommunications equipment and services.

[Formerly 283.190; 2015 c.807 §32]

Note: 283.524 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 283.525



Section 283.530



Section 283.535



Section 283.550



Section 283.990 - Penalties.

[Formerly part of 291.990; 1999 c.1051 §171]






Chapter 284 - Organizations for Economic Development

Section 284.010



Section 284.015



Section 284.020



Section 284.025



Section 284.030



Section 284.035



Section 284.040



Section 284.045



Section 284.050



Section 284.055



Section 284.060



Section 284.075



Section 284.080



Section 284.085



Section 284.090



Section 284.095



Section 284.100



Section 284.101 - Definitions for ORS 284.101 to 284.146.

(1) "Commission" means the Oregon Tourism Commission.

(2) "Executive director" means the executive director of the Oregon Tourism Commission.

[Formerly 285A.255]



Section 284.104 - Legislative findings.

(1) Travel and recreation industries are important to the State of Oregon as a whole, and the health of these industries affects the well-being of all Oregonians.

(2) Tourist facilities and attractions serve the recreational and cultural needs of both visitors and residents.

(3) It is in the public interest to encourage the orderly growth and development of nonpolluting, labor-intensive industries such as tourism within the state.

(4) The travel and recreation industries have become increasingly important to the economic growth of the state and will become more important in the future because of increased leisure time and declining employment opportunities in other traditional Oregon industries.

(5) State involvement in tourism, recreational and cultural activities needs to be better coordinated to respond effectively to state interests and, where appropriate, to meet the needs of local governments and the private sector.

(6) There is a need to encourage communication, partnership and cooperation between the public and private sectors of the industry to promote orderly growth and implementation of statewide objectives.

(7) It is desirable that there be an agency in state government to act in matters pertaining to public relations.

(8) It is in the public interest to promote quality, integrity and reliability in all tourism and tourism related services and in information offered to visitors to the State of Oregon.

(9) Oregonians want to preserve the historical and cultural foundations of the state as a living part of community life and development and to insure future generations and visitors the opportunity to appreciate and enjoy the rich heritage of Oregon.

(10) Planning and promotion of tourism and recreation should be compatible with other state interests in energy development and conservation, environmental protection, transportation and the judicious use of natural resources.

(11) It is in the best interest of the nation and the tourism and recreation industries to proceed in an orderly fashion toward the development of a promotional program for advancing and enhancing tourism in the state.

[Formerly 285A.258]



Section 284.107 - Oregon Tourism Commission; qualifications; confirmation; term; compensation and expenses; officers; quorum.

(2) In appointing members of the commission under subsection (1) of this section, the Governor shall:

(a) Appoint members representing the state’s various regions and areas of tourism activity.

(b) Appoint three members drawn from travel agencies, tour operators, private transportation, restaurants or businesses or organizations engaged in tourism promotion for cities or counties, cultural attractions, historic attractions, ski facilities or related recreational industries. At least 30 days prior to the expiration of the term of a member appointed under this paragraph, the Tourism Industry Council of Oregon may recommend to the Governor one or more tourism industry representatives for the Governor’s consideration in filling the vacancy.

(c) Appoint at least one member to represent the public at large.

(d) Appoint five members drawn from the lodging industry. For purposes of this paragraph, the lodging industry consists of hotels, motels, resorts, bed and breakfast facilities, inns, recreational vehicle parks, campgrounds and guest ranches. At least 30 days prior to the expiration of the term of a member appointed under this paragraph, a statewide organization representing the lodging industry may recommend to the Governor one or more lodging industry representatives for the Governor’s consideration in filling the vacancy.

(3) A member of the commission shall be appointed for a term of four years that begins on July 1. A member shall hold office for the term of the appointment and after the end of the term until a successor is appointed and qualified. Before the expiration of the term of a member, the Governor shall strive to appoint a successor. A member is eligible for one reappointment except that a member appointed to fill a vacancy for a partial term may be reappointed to fill a total of two full terms in addition to the partial term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term.

(4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

(5) The commission shall select one of its members to chair the commission and shall select another member to serve as vice chair, for such terms and with duties and powers necessary to perform the functions of the offices as the commission determines.

(6) A majority of the members of the commission constitutes a quorum for the transaction of business.

(7) The Governor may remove a member of the commission for cause as provided in ORS 182.010 or 236.010.

[Formerly 285A.261]



Section 284.110



Section 284.111 - Duties of commission; marketing plan; rules.

(1) Serve as a body to advise governmental bodies and agencies and private persons on the development and implementation of state policies and programs relating to tourism and recreation and to assist in the coordination of these activities.

(2) Advise the Governor and direct the executive director of the commission on all matters pertaining to tourism.

(3) Prepare, approve and periodically revise and submit to the Governor, the Director of the Oregon Business Development Department and tourism industry associations a recommended comprehensive marketing plan for review by the Governor, the Director of the Oregon Business Development Department and the tourism industry associations. The comprehensive marketing plan shall be directed toward the accomplishment of at least the following purposes:

(a) Maximizing the return on public and private investment in tourism.

(b) Encouraging longer stays by visitors to Oregon.

(c) Reducing seasonal fluctuations in travel and tourist related industries.

(d) Encouraging visitors to be destination oriented in this state by targeting high-yield visitor segments that may include cultural tourism, agri-tourism, nature-based tourism or sports and adventure tourism.

(e) Encouraging visitors from foreign countries to come to Oregon.

(f) Encouraging Oregonians to vacation in Oregon.

(4) Develop a biennial budget for all operations of the commission and submit the budget to the Governor.

(5) Seek and receive the views of all levels of government and the private sector with respect to state programs and policies for the promotion and assistance of tourism.

(6) Prepare and adopt administrative rules necessary for the operation of the programs of the commission.

(7) Cooperate with educational institutions of the state in the development of educational programs preparing persons for supporting and leadership positions critical to the development of an economically strong and socially beneficial tourism industry in Oregon.

(8) Cooperate with and provide expertise for communities and tourism marketing associations in the development and promotion of their tourism attractions and businesses.

(9) Implement the comprehensive marketing plan described in subsection (3) of this section and promote tourism in the State of Oregon.

[Formerly 285A.264]



Section 284.114 - Action on marketing plan.

[Formerly 285A.267]



Section 284.115



Section 284.118 - Commission exempt from certain financial administration laws; contracts with state agencies for services; personnel policies and contracting and purchasing procedures.

(2) Notwithstanding subsection (1) of this section, the following provisions apply to the commission:

(a) ORS 279A.250 to 279A.290;

(b) ORS 292.495; and

(c) ORS 293.235, 293.240, 293.245, 293.250, 293.611, 293.625 and 293.630.

(3) In carrying out the duties, functions and powers of the commission, the commission may contract with any state agency for the performance of duties, functions and powers as the commission considers appropriate. A state agency may not charge the commission an amount that exceeds the actual cost of those services. ORS 284.101 to 284.146 do not require a state agency to provide services to the commission other than pursuant to a voluntary interagency agreement or contract.

(4) The commission shall adopt personnel policies and contracting and purchasing procedures. The Oregon Department of Administrative Services shall review those policies and procedures for compliance with applicable state and federal laws and collective bargaining contracts.

(5) Except as otherwise provided by law, members and employees of the commission are eligible to receive the same benefits as state employees and are entitled to retain their State of Oregon hire dates, transfer rights and job bidding rights, all without loss of seniority, and to the direct transfer of all accumulated state agency leaves.

[Formerly 285A.269; 2012 c.107 §60]



Section 284.120



Section 284.122 - Authority of commission.

(1) Make contracts and execute all instruments necessary or convenient for carrying out the duties of the commission;

(2) Acquire, own, hold, transfer, encumber or dispose of property of any kind, or any interest in that property;

(3) Enter into agreements or other transactions involving tourism with any federal, state, county or municipal agency or with any person or other entity;

(4) Appoint officers, consultants, agents or advisors, and prescribe their duties;

(5) Appear before boards, commissions, departments or other agencies of municipal or county governments, the state government or the federal government;

(6) Procure insurance against any losses incurred in connection with property of the commission in the amounts and from the insurers as the commission determines is necessary or desirable;

(7) Accept donations, grants, bequests or devises, conditional or otherwise, of money, property, services or other items of value, including any interest or earnings thereon, that may be received from the federal government or any agency of the federal government, any state or municipal government agency, or any institution or person, public or private, to be held, used or applied for any purpose of the commission, in accordance with the terms of the donation, grant, bequest or devise;

(8) Organize, conduct, sponsor, cooperate with or assist the private sector or other state agencies in the conduct of conferences and tours related to Oregon tourism;

(9) Provide and pay for advisory services and technical assistance that may be necessary or desirable to carry out the duties and purposes of the commission;

(10) Exercise any other powers necessary or desirable for the operation and functioning of the commission that is consistent with the purposes of the commission;

(11) Charge for products or services provided and receive revenue from any source to be used for the purposes of the commission;

(12) Enter into agreements and cooperate with political subdivisions of this state, state agencies, other states, the federal government, governments of foreign countries or private individuals, corporations or other persons in the publication or distribution of information relating to tourism, recreational activities and tourism facilities, or other information or materials of interest or service to the traveling public or relating to developing or promoting tourism in this state; and

(13) Accept or provide travel, lodging, meals, entertainment, meetings and other services from or to public or private entities or persons in order to carry out the duties of the commission.

[Formerly 285A.271]



Section 284.125



Section 284.126 - Budget of commission; financial records and statements.

(2) The commission shall adopt or modify a budget only after a public hearing on the budget. At least 15 days prior to a public hearing, the commission shall give notice of the hearing to all persons known to be interested in the proceedings of the commission and to any person who has requested a notice. The commission shall file a copy of the adopted or modified budget with the Legislative Fiscal Officer not later than five business days after the commission adopts or modifies a budget.

(3) The commission shall follow generally accepted accounting principles and keep such financial and statistical information as is necessary to completely and accurately disclose the financial condition and financial operations of the commission as may be required by the Secretary of State.

(4) The commission shall prepare an annual financial statement of commission revenues and expenses and shall make the statement available for public review. The commission shall file a copy of the annual financial statement with the Legislative Fiscal Officer not later than five business days after the statement is prepared or adopted by the commission.

[Formerly 285A.272; 2011 c.630 §1]



Section 284.130



Section 284.131 - Commission account; disposition of moneys; exemption from expenditure limitations.

(2) Subject to the approval of the chair, the commission may invest moneys collected or received by the commission. Investments made by the commission must be limited to investments described in ORS 294.035 (3)(a) to (i).

(3) Interest earned on any moneys invested under subsection (2) of this section must be made available to the commission in a manner consistent with the biennial budget of the commission.

(4) The commission shall spend state transient lodging tax moneys appropriated to the commission under ORS 320.335 as follows:

(a) At least 80 percent must be used to fund state tourism marketing programs.

(b) As much as 15 percent must be used to implement a regional cooperative tourism marketing program that:

(A) Requires fund allocations to focus on creating new business from out-of-state and international markets;

(B) Utilizes a regional allocation formula that distributes revenue to regions, the boundaries of which are established by the commission, in proportion to the amount of transient lodging tax revenues collected in each region;

(C) Distributes revenue to recipients that are selected by the commission as organizations able to conduct tourism-related marketing for each region;

(D) Requires advertising, publications, CD-ROMs, websites, videos and other tourism promotion materials funded through the regional cooperative tourism marketing program to carry the Oregon Tourism Commission logo and marketing tag line; and

(E) Encourages funding recipients to incorporate design elements from commission advertising and promotional campaigns, such as fonts, images and other design elements.

(5) All moneys in the account that are not state transient lodging tax revenues are continuously appropriated to the commission for the purposes of carrying out the functions of the commission.

(6) All expenditures from the account are exempt from any state expenditure limitation.

[Formerly 285A.274]



Section 284.134 - Financial review by Secretary of State.

[Formerly 285A.277]



Section 284.135



Section 284.138 - Matching grant program; purposes; amount.

(2) The commission shall establish the maximum grant amount in the applicant guidelines prepared for the matching grants program in each biennium. No more than 50 percent of the total cost of a project may be paid for with moneys from the program. An applicant must show a minimum one-to-one match from private or public sources other than Oregon Business Development Department or commission programs. The applicant must also show a cash match of at least 50 percent of the amount requested under the matching grants program.

[Formerly 285A.279]



Section 284.140



Section 284.142 - Executive director of commission.

(2) The commission shall set the compensation of the executive director.

(3) The executive director shall direct all administrative functions of the commission. The executive director may appoint all subordinate officers and employees of the commission and may prescribe their duties and set their compensation.

(4) Except as provided in subsection (5) of this section, the commission may delegate to the executive director any duty, function or power conferred or imposed on the commission and the executive director may delegate to any subordinate officer or employee of the commission any duty, function or power conferred, imposed on or delegated to the executive director.

(5) The commission may not delegate to the executive director the power to:

(a) Approve the comprehensive marketing plan described in ORS 284.111;

(b) Approve the biennial budget required under ORS 284.126; or

(c) Appoint and set the compensation of the executive director.

[Formerly 285A.282; 2009 c.11 §32]



Section 284.145



Section 284.146 - Maintenance of tourist information centers.

[Formerly 285A.288]



Section 284.150



Section 284.155



Section 284.160



Section 284.165



Section 284.170



Section 284.175



Section 284.180



Section 284.185



Section 284.190



Section 284.195



Section 284.200



Section 284.205



Section 284.210



Section 284.215



Section 284.220



Section 284.225



Section 284.230



Section 284.235



Section 284.240



Section 284.245



Section 284.250



Section 284.254



Section 284.255



Section 284.259



Section 284.260



Section 284.263



Section 284.265



Section 284.270



Section 284.275



Section 284.280



Section 284.285



Section 284.290 - Oregon Talent Council; rules.

(2) The council shall have no fewer than seven and no more than 21 members.

(3) One representative of each of the following entities may serve as an ex officio member of the council:

(a) Higher Education Coordinating Commission;

(b) State Workforce Investment Board;

(c) Oregon Business Development Department;

(d) Employment Department; and

(e) STEM Investment Council.

(4) The council shall select one of its private sector members as a chairperson.

(5) A majority of the members of the council constitutes a quorum for the transaction of business.

(6) The council shall meet at least four times per fiscal year at a place, day and time determined by the chairperson. The council may also meet at other times and places specified by a call of the chairperson or by written request of a majority of the members of the council.

(7) The council may adopt rules necessary for the operation of the council.

(8) The council may establish committees and delegate to the committees duties the council considers desirable.

(9) The Employment Department, in consultation with the council, may use up to 10 percent of the amount appropriated by the Legislative Assembly for allocation to the council to employ staff and support the operations of the council.

[2015 c.682 §1]



Section 284.292 - Duties of council; talent plan; annual report; agreements to align policies and programs.

(2) The council shall work in cooperation with the Employment Department to provide industry-based information and data on talent needs and gaps.

(3) The council shall develop criteria and measurements that will be used for determining investments made from the fund established under ORS 284.297. All investments in public and private institutions shall be:

(a) Contingent upon performance-based contracts with measurable outcomes; and

(b) Of limited duration.

(4) Each biennium, the council shall develop a talent plan under ORS 284.294 that the council will use to invest moneys from the fund established under ORS 284.297. The talent plan and investments shall:

(a) Identify and prioritize the urgent talent gaps of Oregon’s traded sector and high growth industries.

(b) Respond to immediate talent needs by creating additional opportunities for Oregonians to pursue education and training in disciplines critical to the advancement of Oregon’s traded sector and high growth industries.

(c) Strengthen efforts to enhance student work experience and job preparedness in high demand and critical occupations.

(d) Create new means of delivering workforce training and proficiency-based education that can enhance program efficiency, upgrade and share resources and facilities and improve student outcomes and access to typically underrepresented populations while meeting talent needs of traded sector and high growth industries.

(e) Increase the skills of the existing professional and technical workforce, including through the issuance of certifications, badges and industry-based credentials.

(5) The council shall prioritize investments for which other public resources and private financial resources from Oregon companies or individuals are made available to augment council funds.

(6) The council shall submit an annual report to the Employment Department on investments made by the council and the performance of those investments.

(7) The Oregon Talent Council, the Oregon Business Development Commission, the Higher Education Coordinating Commission, the STEM Investment Council, state and local workforce boards and the Employment Department shall develop agreements to strategically align the policies and programs of the entities as they relate to the duties of the Oregon Talent Council.

[2015 c.682 §2]



Section 284.294 - Talent development plan; contents; recommendations; annual report.

(2) The Oregon Talent Council shall update the plan and the council’s recommendations every biennium.

(3) Each year, the council shall report to the Governor and the Legislative Assembly about the plan.

[2015 c.682 §3]



Section 284.297 - Oregon Talent Council Fund.

(2) Moneys in the fund shall consist of:

(a) Amounts donated to the fund;

(b) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(c) Investment earnings received on moneys in the fund; and

(d) Other amounts deposited in the fund from any source.

(3) Moneys in the fund are continuously appropriated to the Employment Department for allocation to the Oregon Talent Council for the purpose of making investments using the criteria and measurements set forth in ORS 284.292.

(4) The department may establish accounts and subaccounts within the fund when the department, in consultation with the council, determines that accounts or subaccounts are necessary or desirable and may credit any interest or income derived from moneys in the fund to any account or subaccount in the fund.

[2015 c.682 §4]



Section 284.300 - Definitions for ORS 284.300 to 284.375.

(1) "Board" means the Film and Video Board.

(2) "Office" means the Oregon Film and Video Office created by ORS 284.305 (1).

[1995 c.242 §1]



Section 284.305 - Oregon Film and Video Office; status; continuing state obligation to support office.

(2) Subject to legislative appropriations, the State of Oregon recognizes a continuing obligation to contribute to the support of the Oregon Film and Video Office. The State of Oregon recognizes that a continued financial partnership with the office is essential to the growth of the film and video industries.

[1995 c.242 §§2,11]



Section 284.310



Section 284.315 - Film and Video Board; appointment; qualifications; term; meetings; compensation.

(2) The Film and Video Board shall consist of five members appointed by the Governor.

(3) The five members shall be appointed as follows:

(a) Two members shall be appointed from professional filmmakers, videographers or production and support service firms.

(b) Two members shall be from the private financial sector and shall have experience in high-risk venture investments, either with start-up companies or in commercial banking.

(c) One member shall be appointed from a group or firm representing emerging media technologies.

(4) A member of the board shall be appointed for a term of four years that begins on July 1. A member shall hold office for the term of the appointment and until a successor is appointed. However, a member may be removed from the board at the pleasure of the Governor. A member is eligible for reappointment.

(5) Upon expiration of the term of a member of the board, a successor shall be appointed for a term of four years. In case of a vacancy for any cause, the Governor shall appoint an individual to serve the unexpired term of the member to be replaced.

(6) The board shall annually select one of its members to chair the board with those duties and powers that the board determines are necessary to perform the functions of the office.

(7) A majority of the members of the board constitutes a quorum for the transaction of business.

(8) The board shall meet at least once in each calendar quarter at a time and place to be determined by the chairperson of the board. All meetings of the board shall be held in Oregon. The chairperson or any two members of the board may call a special meeting after providing written notice of the meeting to the other members at least seven days prior to the meeting.

(9) Members of the board are entitled to expenses as provided in ORS 292.495 (2).

[1995 c.242 §3; 1997 c.632 §5]



Section 284.320



Section 284.325 - Director of office; appointment; powers.

[1995 c.242 §5]



Section 284.330



Section 284.335 - Duties of director; contracts; prior approval by board for certain actions; biennial report; rules.

(2) The director of the office may not, without the prior approval of the Film and Video Board:

(a) Award any contract for goods or professional services in excess of $25,000;

(b) Authorize any expenditure of moneys in excess of $25,000;

(c) Sell or otherwise dispose of real or personal property valued in excess of $25,000;

(d) Commence a civil legal action or proceeding;

(e) Sell, transfer and convey property to a buyer or lease property to a tenant;

(f) Borrow money and give guarantees;

(g) Finance, conduct or cooperate in the financing of facilities and projects to assist the film, video and emerging media industries; or

(h) In accordance with ORS chapter 183, adopt rules necessary for the administration of laws that the office is charged with administering.

(3) The Film and Video Board shall approve the lease of property to a tenant only when the sale, transfer or conveyance of the property cannot be effected with reasonable promptness or at a reasonable price.

(4) The Film and Video Board may not allow the director to borrow money or give guarantees under subsection (2)(f) of this section unless the indebtedness or other obligations of the office are payable solely out of its own resources and do not constitute a pledge of the full faith and credit of the State of Oregon or any of the revenues of this state.

(5) The office shall file with the Governor, the Legislative Assembly and the Legislative Fiscal Officer a biennial report of the activities and operations of the office. The report shall include a full and complete reporting of the financial activities and transactions of the office during the biennium, including at least the information required under ORS 284.365 (5).

[1995 c.242 §9; 2011 c.630 §2]



Section 284.340



Section 284.345 - Duties of Oregon Film and Video Office.

(1) Assist in the development of Oregon’s indigenous film and video industry.

(2) Act as the primary liaison and contact on behalf of the State of Oregon for film or video production companies and personnel operating in this state.

(3) Provide assistance to:

(a) Out-of-state production companies;

(b) Location managers and scouts;

(c) Film and video production personnel on location in this state when dealing with local jurisdictions and state and federal agencies;

(d) The general public regarding film and video productions; and

(e) Local communities in attracting film and video productions.

(4) Coordinate with affected state and federal agencies to permit filming.

(5) Market and promote Oregon as a location for film or video productions.

(6) Promote the film and video industry in Oregon and the emerging interactive multimedia technologies and related industries in this state by:

(a) Developing a skilled workforce;

(b) Developing and managing production facilities and other related infrastructure;

(c) Educating the business, financial and political communities in this state concerning the positive economic and promotional effects of these industries; and

(d) Promoting investment in the film and video industry, including facilitating joint ventures and partnerships in the industry.

(7) Maintain the confidential nature of the negotiations it conducts as requested by persons doing business with the office.

[1995 c.242 §6]



Section 284.350



Section 284.355 - Powers of Oregon Film and Video Office.

(1) Make contracts and execute all instruments necessary or convenient for carrying out the duties of the office;

(2) Acquire, own, hold, dispose of and encumber real or personal property of any kind, or any interest in that property;

(3) Enter into agreements or other transactions involving the film, video and emerging interactive multimedia industries with any federal, state, county or municipal agency or with any person or other entity;

(4) Acquire real property or an interest in real property, by purchase or foreclosure, when the acquisition is necessary or appropriate to promote the film, video and emerging interactive multimedia industries;

(5) Appoint officers, consultants, agents and advisers, and prescribe their duties;

(6) Appear in its own behalf before boards, commissions, departments or other agencies of municipal or county governments, the state government or the federal government;

(7) Procure insurance against any losses in connection with its properties in such amounts and from such insurers as may be necessary or desirable;

(8) Accept any and all donations, grants, bequests and devises, conditional or otherwise, of money, property, services or other things of value, including any interest or earnings thereon, that may be received from the United States or any agency thereof, any governmental agency or any institution or person, public or private, to be held, used or applied for any or all of the purposes specified in ORS 284.345, in accordance with the terms and conditions of the grant;

(9) Organize, conduct, sponsor, cooperate with and assist the private sector and other state agencies in the conduct of conferences and tours relating to the film, video and emerging interactive multimedia industries;

(10) Provide and pay for advisory services and technical assistance that may be necessary or desirable to carry out the purposes of ORS 284.345;

(11) Exercise any other powers necessary for the operation and functioning of the office within the purposes authorized by ORS 284.345;

(12) In order to accomplish the purposes of ORS 284.300 to 284.355, expend moneys duly budgeted to pay the travel and various other expenses of film or video production company personnel;

(13) Charge for and receive income or revenue from any source to be used for the purposes authorized by ORS 284.345; and

(14) Charge fees reasonably calculated to cover the costs incurred by the office when providing services under ORS 284.300 to 284.355.

[1995 c.242 §8]



Section 284.360



Section 284.365 - Collection and expenditure of moneys; deposit into insured account; adoption of budget after public hearing; nonapplicability of state expenditure limitation.

(2) Subject to the approval of the director of the office, all necessary expenses of the office and the board must be paid from the moneys collected, appropriated or earned by the office.

(3) The office shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). The budget is not subject to review and approval by the Legislative Assembly or to modification by the Emergency Board or the Legislative Assembly. However, the budget must be included in the biennial report required by ORS 284.335 (5).

(4) The board shall adopt a budget only after holding a public hearing on the proposed budget. At least 15 days prior to any public hearing on the proposed budget, the board shall give notice of the hearing to all persons known to be interested in the proceedings of the board and to any person who requests notice.

(5) All expenditures from the account established for the office under subsection (1) of this section are exempt from any state expenditure limitation. The office shall follow generally accepted accounting principles and keep such financial and statistical information that is necessary to completely and accurately disclose the financial condition and financial operations of the office as may be required by the Secretary of State.

(6) As used in this section, "depository" has the meaning given that term in ORS 295.001.

[1995 c.242 §10; 2003 c.405 §4; 2005 c.443 §19; 2007 c.871 §26]



Section 284.367 - Oregon Production Investment Fund; source of moneys in fund; permissible uses of moneys.

(2) Moneys in the Oregon Production Investment Fund shall consist of:

(a) Amounts donated to the fund;

(b) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(c) Other amounts deposited in the fund from any source; and

(d) Interest earned by the fund.

(3) Ninety-five percent of moneys in the fund are continuously appropriated to the Oregon Business Development Department for the purposes of making:

(a) Reimbursements to filmmakers under ORS 284.368;

(b) Payments to a tax credit marketer for marketing services provided by the marketer as described in ORS 284.369; and

(c) Refunds described in ORS 315.514 (5).

(4) Five percent of moneys in the fund are continuously appropriated to the department for the purpose of making reimbursements to local filmmakers or local media production services companies under ORS 284.368 (3). Total annual reimbursements to local media production services companies may not exceed five percent of the moneys deposited annually in the fund. On July 1 of each fiscal year, any moneys that remain unexpended or unallocated from the previous fiscal year may be used by the department for the purpose of making reimbursements to filmmakers under ORS 284.368 (2).

(5) Expenditures from the fund are not subject to ORS 291.232 to 291.260.

[2003 c.736 §79; 2009 c.471 §2; 2011 c.730 §§14,15; 2013 c.750 §48]



Section 284.368 - Reimbursement from fund; maximum amounts allowable; verification of eligible expenses; rules.

(a) "Actual Oregon expenses" means the costs paid in Oregon for principal photography, production or postproduction in Oregon of a film, or for media production services, including but not limited to the purchase or rental cost of equipment, food, lodging, real property and permits and payments made for salaries, wages and benefits for work in Oregon.

(b) "Film" means a television movie or one or more episodes of a single television series, or a movie produced for release to theaters, video or the Internet. "Film" does not include the production of a commercial or one or more segments of a newscast or sporting event.

(c) "Filmmaker" means a person who owns a television or film production company.

(d) "Local filmmaker" means a person who owns a television or film production company that has its principal place of business in this state.

(e) "Local media production services company" means a media production services company that has its principal place of business in this state.

(f) "Media production services" includes postproduction services and interactive video game development. "Media production services" does not include the production of a commercial or one or more segments of a newscast or sporting event.

(g) "Media production services company" means a person who is engaged in media production services.

(h) "Resident of this state" has the meaning given that term in ORS 316.027.

(2)(a) The Oregon Business Development Department may reimburse a filmmaker for a portion of the actual Oregon expenses incurred by the filmmaker.

(b) Maximum reimbursement for a single film shall be the total of:

(A) 10 percent of payments made for employee salaries, wages and benefits for work done in Oregon; and

(B) 20 percent of all other actual Oregon expenses.

(c) To qualify for reimbursement under this subsection, total actual Oregon expenses for the film must equal or exceed $1 million.

(3)(a) The department may reimburse a local filmmaker or local media production services company for all or a portion of the actual Oregon expenses, up to $1 million, incurred by the local filmmaker or local media production services company.

(b) To qualify for reimbursement under this subsection:

(A) Total actual Oregon expenses paid for the film or media production services must be at least $75,000;

(B) The local filmmaker or local media production services company must have spent 80 percent of the film’s payroll on employees who are residents of this state; and

(C) The local filmmaker or local media production services company must have employed or contracted with a public accountant certified under ORS 673.040 for the provision of payroll services.

(4) Reimbursement under this section shall be made from moneys credited to or deposited in the Oregon Production Investment Fund during the biennium in which the actual Oregon expenses were paid or any prior biennium. A reimbursement may not be made to the extent funds are not available in the fund to make the reimbursement.

(5)(a) Total actual Oregon expenses supporting a claim for reimbursement under this section must be verified by the Oregon Film and Video Office. The filmmaker or local media production services company must submit to the office proof of the actual Oregon expenses. The proof must include any documentation that may be required by the office in its discretion to verify the actual Oregon expenses.

(b) The office may charge the filmmaker or local media production services company for costs reasonably incurred to verify the actual Oregon expenses, including but not limited to the cost for a review or audit of the supporting documentation by an accountant or auditor. The office may require the department to deduct the costs incurred by the office in performing its review or audit from any reimbursement made to the filmmaker or local media production services company under this section.

(c) The office may adopt rules that establish a procedure for the submission and verification of actual Oregon expenses.

[2003 c.736 §80; 2007 c.815 §1; 2009 c.787 §§1,1b; 2013 c.750 §49]



Section 284.369 - Marketing.

[2003 c.736 §81]



Section 284.370



Section 284.375 - Application of other laws.

(2) Notwithstanding subsection (1) of this section, ORS 279A.100, 279A.250 to 279A.290, 282.210 to 282.230, 293.235, 293.240, 293.245, 293.260, 293.262, 293.611, 293.625 and 293.630 apply to the Oregon Film and Video Office. [1995 c.242 §7; 2003 c.794 §234; 2012 c.107 §61]

Note: Sections 1, 1a and 2, chapter 559, Oregon Laws 2005, provide:

Sec. 1. Labor rebate for qualifying film production; requirements; certification of eligibility; rebate process; rules. (1) As used in this section:

(a) "Actual expenses" means the costs paid in Oregon for principal photography, production or postproduction in Oregon of a qualifying film production, including but not limited to the purchase or rental cost of equipment, food, lodging, real property and permits and payments made for salaries, wages and benefits for work in Oregon.

(b) "Commercial" means a moving image production created to advertise a product or service.

(c) "Qualifying compensation" means wages paid by an employer to an employee for services performed in Oregon in connection with a qualifying film production.

(d)(A) "Qualifying film production" means a production that occurs primarily in Oregon of:

(i) One or more commercials;

(ii) One or more episodes of a television show; or

(iii) A movie to be released in theaters, on video, on television, over the Internet or over any other distribution channel.

(B) "Qualifying film production" does not include the production of one or more segments of a newscast or sporting event.

(2) The Oregon Film and Video Office shall pay a labor rebate to any person engaged in a qualifying film production for qualifying compensation paid by the person, if:

(a) The person has been certified by the office as eligible for a labor rebate;

(b) The person has made withholding payments under section 4 of this 2005 Act [316.220]; and

(c) The office has verified the actual expenses that support a claim for a labor rebate under this section and those expenses exceed $1 million.

(3) The amount of the labor rebate for a qualifying film production shall equal the amount withheld under section 4 of this 2005 Act with respect to the qualifying film production and deposited in the Greenlight Oregon Labor Rebate Fund established in section 2 of this 2005 Act, less the expenses described in subsection (5)(b) of this section.

(4)(a) A person seeking a labor rebate under this section shall apply to the office for certification.

(b) The office shall certify a person intending to engage in a qualifying film production as eligible for a labor rebate under this section if it is reasonably likely that the person will incur actual expenses of at least $1 million that are related to a qualifying film production and:

(A) If the qualifying film production consists of one or more episodes of a television series, the actual expenses are associated with production that comprises no more than a single season of episodes;

(B) If the qualifying film production consists of one or more commercials, the actual expenses are to be incurred within a single year; or

(C) If the qualifying film production consists of a movie or other film production not described in subparagraph (A) or (B) of this paragraph, the actual expenses are associated with that movie or other film production.

(c) If the office decides to certify an applicant, the office shall send a written certificate to the applicant and a copy of the certificate to the Department of Revenue.

(5)(a) Upon completion of the qualifying film production for which a certificate was issued under subsection (4) of this section, the office shall verify the actual expenses supporting a claim for a labor rebate under this section. The certificate holder shall submit to the office proof of the actual expenses paid in Oregon to produce the qualifying film production. The proof must include any documentation that may be required by the office in its discretion to verify the actual expenses.

(b) The office may deduct from the amount of the labor rebate costs reasonably incurred to verify the actual expenses, including but not limited to the cost for a review or audit of the supporting documentation by an accountant or auditor.

(c) The office may adopt rules that establish procedures for the submission of proof of and verification of actual expenses and the payment of rebates.

(6)(a) Following verification of actual expenses by the office, the office shall pay a labor rebate to the certificate holder in the amount determined under subsection (3) of this section.

(b) If the office is unable to verify that actual expenses of the certificate holder are at least $1 million for the qualifying film production for which the certificate was issued, the office may not pay a labor rebate to the certificate holder. Moneys in the Greenlight Oregon Labor Rebate Fund that are attributable to withholding paid by a certificate holder for whom the office is unable to verify sufficient actual expenses may be used for the purposes of the office. [2005 c.559 §1]

Sec. 2. Greenlight Oregon Labor Rebate Fund; permissible use of moneys; transfer of moneys. (1) The Greenlight Oregon Labor Rebate Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Greenlight Oregon Labor Rebate Fund shall be credited to the Greenlight Oregon Labor Rebate Fund.

(2) All moneys in the Greenlight Oregon Labor Rebate Fund are continuously appropriated to the Oregon Business Development Department for the purposes of transferring amounts requested under subsection (3) of this section to the Oregon Film and Video Office.

(3) Following verification by the Oregon Film and Video Office of actual expenses of a qualifying film production certificate holder under section 1 of this 2005 Act and a request for a transfer of funds by the office, the department shall transfer amounts sufficient to pay the labor rebate described in section 1 (6)(a) of this 2005 Act and the costs of the office described in section 1 (5)(b) of this 2005 Act. [2005 c.559 §2] Sec. 1a. The Oregon Film and Video Office may not issue a qualifying film production labor rebate certificate under section 1, chapter 559, Oregon Laws 2005, on or after January 1, 2018.

[2005 c.559 §1a; 2011 c.730 §16]



Section 284.380



Section 284.390



Section 284.400



Section 284.410



Section 284.415



Section 284.420



Section 284.425



Section 284.428



Section 284.430



Section 284.440



Section 284.445



Section 284.450



Section 284.455



Section 284.460



Section 284.470



Section 284.480



Section 284.490



Section 284.500



Section 284.510



Section 284.520



Section 284.530



Section 284.535



Section 284.540 - Governor’s Council on Oregon’s Economy; membership; purpose.

(2) The members of the council are:

(a) The presiding officer of the Oregon Business Development Commission;

(b) The chairperson of the Oregon Transportation Commission;

(c) The chairperson of the State Board of Agriculture;

(d) The chairperson of the Higher Education Coordinating Commission; and

(e) Other persons designated by the Governor.

(3) The council shall meet quarterly to:

(a) Discuss and coordinate the activities of each entity described in subsection (2) of this section that relate to economic development and improving the economy in Oregon; and

(b) Discuss and recommend to the Legislative Assembly methods for creating certainty for the development process.

[2003 c.800 §3; 2005 c.748 §24; 2007 c.804 §84; 2013 c.230 §3; 2013 c.747 §205; 2013 c.768 §176]



Section 284.545 - Legislative findings.

(1) There is a need for a statewide inventory of sites that are planned and zoned for industrial or traded sector uses and are ready for development;

(2) There is a need to improve coordination among local, regional and state agencies with respect to economic development programs, planning and policy; and

(3) There is a need for additional methodologies and guidance to assist local governments in economic development planning.

[2003 c.800 §10]



Section 284.550 - Definition of "traded sector."

[2003 c.800 §11]



Section 284.555 - Economic Revitalization Team; regulatory efficiency group; membership; purpose; reports.

(2) The team shall establish a regulatory efficiency group to assist the team consisting of the directors of the following state agencies:

(a) The Department of Environmental Quality;

(b) The Oregon Business Development Department;

(c) The Department of Transportation;

(d) The Department of State Lands;

(e) The Department of Land Conservation and Development;

(f) The State Department of Agriculture;

(g) The Housing and Community Services Department; and

(h) Other appropriate agencies as determined by the Governor.

(3) Subject to the direction of the Governor, the team shall:

(a) Develop mechanisms to increase coordination among agencies on common activities;

(b) Coordinate the activities of state agencies on specific state and local projects;

(c) Coordinate the planning and permitting activities of state agencies for the sites identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003;

(d) Coordinate activities of the regulatory efficiency group agencies with local governments;

(e) Coordinate the grant and loan activities of state agencies to implement section 12, chapter 800, Oregon Laws 2003;

(f) Participate in the rulemaking activities of regulatory efficiency group agencies to coordinate economic development activities;

(g) Prepare a report for the Seventy-second Legislative Assembly on the sites identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003, including a description of each site and the economic benefit expected from site development. If fewer than 25 sites are identified, the report must include an analysis of why the target set forth in section 12, chapter 800, Oregon Laws 2003, was not achieved;

(h) Prepare a report for the Seventy-second Legislative Assembly with specific recommendations regarding the future of the team; and

(i) Undertake other activities as directed by the Governor.

(4) The team shall establish an advisory committee of individuals familiar with agency permit procedures to advise the Governor and the regulatory efficiency group agencies on permit issues related to economic development.

(5) The team shall submit a report detailing its activities to the Legislative Assembly in the manner described in ORS 192.245 not later than January 31 of each odd-numbered year. The report must include:

(a) Case studies that demonstrate the types of problems encountered in coordinating agency functions;

(b) Case studies that demonstrate statutory impediments to efficient economic development; and

(c) Recommendations for legislative measures to improve agency operations and statewide economic development.

(6) The team or a state agency working with the team to implement ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or a state agency implementing ORS 284.570 to 284.585 may:

(a) Accept and expend funds received from gifts, grants or other sources as necessary to perform activities authorized under ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or ORS 284.570 to 284.585.

(b) Enter into contracts and other agreements as necessary to perform activities authorized under ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or ORS 284.570 to 284.585.

[2003 c.800 §13]



Section 284.560 - Duties of Economic Revitalization Team.

(1) Give priority to expediting permits or other actions necessary for development projects proposed for a site identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003; and

(2) Take actions that are necessary to facilitate the implementation of the state economic development strategy developed under ORS 284.570.

[2003 c.800 §14]



Section 284.565 - Development of process for certifying sites ready for industrial or traded sector development.

[2003 c.800 §21]



Section 284.570 - Development of state economic development strategy; advisory committee; rules; focus of strategy.

(a) Creating, expanding and retaining Oregon businesses;

(b) Assisting in the development and growth of competitive industrial sectors;

(c) Creating jobs by attracting new businesses to Oregon;

(d) Providing economic development tools and resources to Oregon communities;

(e) Assisting local communities and regions in developing and maintaining economic development plans that are coordinated with the state economic development strategy;

(f) Providing an adequate supply of industrial, commercial and retail sites available for immediate development inside urban growth boundaries;

(g) Providing public infrastructure in a timely manner;

(h) Resolving constraints on and removing barriers to the timely development of industrial and traded sector sites; and

(i) Developing recommendations for prioritizing state loans, grants and technical assistance to local governments that meet the objectives of the state economic development strategy.

(2) The commission shall present the state economic development strategy to the Governor and the Seventy-second Legislative Assembly not later than June 30, 2004, including a report on actions taken to implement the strategy.

[2003 c.800 §25]



Section 284.575 - Duties of Department of Transportation related to state economic development strategy.

(1) Develop a process to prioritize funding for transportation projects that further the state economic development strategy.

(2) Develop and maintain state transportation policies and a comprehensive long-range plan for a safe, multimodal transportation system that encourages economic efficiency and orderly economic development and that maximizes the use of existing transportation infrastructure.

(3) Take actions that are necessary to ensure that department policies and activities are implemented in a manner that supports the state economic development strategy.

(4) Expedite the processing of permits issued by the department for transportation projects that further the state economic development strategy.

[2003 c.800 §27]



Section 284.577 - State and local cooperation to provide industrial, commercial and retail development sites; implementation of state economic development strategy; rules.

(1) Provide local governments with basic and advanced methods for identifying, analyzing and providing for industrial, commercial and retail development sites.

(2) Develop and provide guidebooks and other appropriate materials to assist local governments in identifying and analyzing potential industrial, commercial and retail development sites.

(3) Provide local governments with technical assistance to assist in completing the identification and analysis and in amending comprehensive plans and land use regulations based on the identification and analysis.

(4) Provide grants to local governments in a manner that furthers the implementation of the state economic development strategy.

(5) Adopt, amend or repeal administrative rules and procedures as necessary to ensure that the following actions can be accomplished in a timely manner:

(a) Expansion of urban growth boundaries where necessary to accommodate industrial or traded sector development;

(b) Review of amendments to comprehensive plans and land use regulations and periodic review of comprehensive plans and land use regulations; and

(c) Focus the resources of the Department of Land Conservation and Development on issues related to land supply within urban growth boundaries and transportation and public facilities necessary to stimulate economic growth.

[2003 c.800 §26]



Section 284.580 - Role of local governments in implementation of state economic development strategy.

(1) Coordinate local economic development plans with the state economic development strategy; and

(2) Expedite amendments to comprehensive plans and land use regulations.

[2003 c.800 §29]



Section 284.585 - Assistance to local governments; site assessment methodology.

(1) Consistent with ORS 196.674, focus wetlands inventories on areas described in the state economic development strategy. The department may provide grants and technical assistance to local governments to conduct the inventories.

(2) Develop a site assessment methodology for rapidly determining the capacity of a site for economic development. The methodology shall address site-specific impediments to development and any costs associated with compliance with ORS 196.800 to 196.900.

[2003 c.800 §28]



Section 284.590 - Legislative findings.

(1) New approaches are needed to plan the way economic development takes place in the manufacturing sectors of this state. The concept of manufacturing business ecosystems has become relevant as the focus of economic development in manufacturing sectors extends to regional economic communities of interacting organizations and individuals who produce and consume goods and services in a specified region. Such manufacturing business ecosystems include suppliers, lead producers, competitors, investors, consumers and other stakeholders.

(2) Over time, manufacturing business ecosystems evolve as members share capabilities and resources and align objectives. Such manufacturing business ecosystems enable regions of similar focus and interests to share visions, align investments and provide mutually supportive roles that benefit the entire region, resulting in job creation and maintenance, leverage of advantages and opportunities, coordination of research and commercialization, acceleration of new technologies across manufacturing industries, growth of small- and medium-sized businesses, collaborative development of public infrastructure and increased access to capital.

(3) Providing legislative support to the efforts of manufacturing business ecosystems and designating an entity to unify efforts, provide oversight and leverage regional resources and strengths, are appropriate and innovative means of moving forward with manufacturing economic development in Oregon.

(4) There has been extensive progress toward creating a manufacturing business ecosystem, called the Pacific Northwest Manufacturing Partnership, in the southwest part of the State of Washington and the geographic region located within the Willamette Valley and the Columbia River corridor in Oregon. The partnership was formed in response to a federal initiative known as the Investing in Manufacturing Communities Partnership program in the United States Economic Development Administration which aims to accelerate the resurgence of manufacturing in the United States. The federal initiative seeks to encourage communities to develop comprehensive economic development strategies and best practices that will strengthen the communities’ competitive edge for attracting global manufacturer and supply chain investments. The partnership will make application to the federal initiative program for a federal designation as a manufacturing community in accordance with the program requirements and geographical limitations. The partnership is an example of the type of business ecosystem that this state should encourage and support, and may serve as a model for future partnerships for manufacturing economic development in other regions of this state and the Pacific Northwest.

[2015 c.22 §1]



Section 284.592 - Definitions for ORS 284.590 to 284.597.

(1) "Geographic region" means the following regions and counties:

(a) South Willamette Valley, comprising Benton, Lane and Linn Counties.

(b) Mid-Willamette Valley, comprising Marion and Polk Counties.

(c) Mid-Columbia Valley, comprising Hood River, Sherman and Wasco Counties in the State of Oregon and Klickitat County in the State of Washington.

(d) Portland Metro, comprising Clackamas, Columbia, Multnomah, Washington and Yamhill Counties in the State of Oregon and Clark and Skamania Counties in the State of Washington.

(2) "Manufacturing economic development" means economic development in manufacturing sectors, including but not limited to manufacturing activities related to primary metals, wood products, semiconductors, electronics, medical devices, food processing, technological inputs and machinery.

(3) "Partnership" means the Pacific Northwest Manufacturing Partnership, a collaborative alliance of governmental agencies, educational institutions, manufacturing firms and associations, research facilities, workforce boards, labor organizations and manufacturing economic development entities that has been established in geographic regions in this state for the purpose of:

(a) Integrating knowledge, innovation, research, technology, science, industry, resources and priorities for manufacturing economic development in the geographic regions; and

(b) Enhancing the geographic regions’ capacity as manufacturing business ecosystems.

[2015 c.22 §2]



Section 284.594 - Pacific Northwest Manufacturing Partnership Advisory Committee; duties.

(2) The advisory committee, if appointed, shall advise and make recommendations to the department regarding the following:

(a) Goals and objectives of the partnership;

(b) Policies, practices and procedures for the operation of the partnership, including but not limited to the following:

(A) The manner in which members will convene and communicate to further the partnership’s goals and objectives;

(B) The establishment of advisory and standing committees to accomplish discrete goals or objectives of the partnership and prescribing the manner in which committees will report on recommendations to the partnership and the department;

(C) Determining the distribution of responsibilities, including financial responsibilities, among members of the partnership;

(D) Creating protocols for conflict avoidance and conflict resolution to resolve competing interests; and

(E) Resolving any other issues of governance structure that arise in carrying out the goals and objectives of the partnership;

(c) Making grants or loans, or providing other financial or technical assistance, to individuals and entities that have made application for assistance or submitted proposals for manufacturing economic development projects that will further the goals and objectives of the partnership;

(d) Establishing guidelines and standards for manufacturing economic development projects that will receive financial and technical assistance from the partnership, including applicant eligibility requirements;

(e) Developing outcome measures and other means for evaluating the progress or success of manufacturing economic development projects that have been funded, supported or undertaken by the partnership;

(f) Identifying statistical compilation and other research endeavors that would assist the partnership to achieve its goals and objectives;

(g) Coordinating efforts and expertise of members, identifying research that is needed to further the goals and objectives of the partnership, aligning resources and projects and providing other leadership that will maximize return on investments in the geographical region represented by the partnership; and

(h) Creating a website for the partnership that will provide information about the goals, objectives, purposes and projects of the partnership.

(3) The Director of the Oregon Business Development Department shall appoint members to the advisory committee so as to reflect the geographic regions described in ORS 284.592.

(4) The department shall provide staff support to the advisory committee. [2015 c.22 §3]

Note: Section 5, chapter 22, Oregon Laws 2015, provides:

Sec. 5. If the Oregon Business Development Department appoints the Pacific Northwest Manufacturing Partnership Advisory Committee, in each year that the advisory committee is active, the department and the advisory committee shall report to the committees of the Legislative Assembly related to business and economic development regarding the implementation of sections 1 to 4 of this 2015 Act [284.590 to 284.597], commencing January 1, 2017.

[2015 c.22 §5]



Section 284.597 - Regional collaboration regarding manufacturing economic development; proposals for federal funds; authority to enter into agreements.

(a) Providing financial assistance to businesses, programs and entities engaged in manufacturing economic development that are working in collaboration with, or with the financial or technical assistance of, the partnership;

(b) Identifying and recruiting qualified investors and other sources of capital to support members of the partnership or manufacturing economic development projects identified by the partnership that are eligible for financial or technical assistance; and

(c) Entering into contracts and agreements with institutions of higher education, research facilities, economic development entities and other manufacturing economic development entities for the purpose of supporting the goals and objectives of the partnership.

(2) The department shall act on behalf of the partnership to apply or submit proposals for any federal funds, at the request of the partnership, that the partnership and the department determine will assist the partnership to achieve its goals and objectives, including but not limited to funding available to designated manufacturing communities through the Investing in Manufacturing Communities Partnership program in the United States Economic Development Administration. The department may accept and enter into any contracts or agreements on behalf of the partnership for the receipt of the funds from the federal government or its agencies.

[2015 c.22 §4]



Section 284.600 - Policy; legislative findings and statement of purpose.

(1) The Oregon of the future can provide unparalleled economic opportunities while maintaining Oregon’s traditional values if this state pursues its future with clarity of purpose and perseverance.

(2) Oregon is in the midst of massive economic, social and environmental transitions created by technological changes, global competition and changing population demographics. In order to expand economic opportunities while maintaining Oregon’s unique quality of life in the face of change, Oregonians must have a vision for their preferred future that spans economic, social and environmental concerns.

(3) An independent Oregon Progress Board is needed to:

(a) Encourage the discussion and understanding among all Oregonians of critical global and national economic, social and environmental trends that will affect Oregon in the coming decades;

(b) Formulate and submit to Oregonians a strategy that describes and explains a vision for Oregon’s economic, social and environmental progress for 20 years into the future; and

(c) Submit to the Legislative Assembly, for its adoption, goals for Oregon’s progress, including measurable indicators of the achievement of those goals.

[Formerly 285A.150]



Section 284.604 - Oregon Progress Board; members; terms; compensation.

(a) The Governor;

(b) Nine members appointed by the Governor;

(c) One Senator appointed by the President of the Senate; and

(d) One Representative appointed by the Speaker of the House of Representatives.

(2)(a) The term of office of each member appointed by the Governor is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on January 31 next following. A member is eligible for reappointment.

(b) Each legislative member serves at the pleasure of the appointing authority and may serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed.

(3)(a) A member of the Oregon Progress Board appointed by the Governor shall be entitled to compensation and expenses as provided in ORS 292.495.

(b) Members of the Legislative Assembly appointed to the Oregon Progress Board shall be entitled to an allowance as authorized in ORS 171.072 from funds appropriated to the Legislative Assembly.

(4) Of the members appointed by the Governor to the board, five shall be selected who are residents of different congressional districts in this state.

(5) Members appointed by the Governor to the Oregon Progress Board shall be appointed so as to be representative of the ethnic, cultural, social and economic diversity of the people of this state.

(6) Members appointed by the legislative appointing authority shall serve as the official liaisons to their respective chambers for the purposes described in ORS 284.622 and 284.628.

[Formerly 285A.153]



Section 284.608 - Additional nonvoting members of board; advisory functions; payment of expenses.

(a) The Director of the Oregon Department of Administrative Services, who shall serve as a member ex officio; and

(b) A student selected by the Governor.

(2) The student member of the board shall serve for as long as the member remains a student or at the pleasure of the Governor.

(3) The director and the student member may not vote on matters before the board and may not bind the board with respect to decisions relating to matters described in ORS 284.615, 284.618 and 284.622. The director and the student member shall advise the board concerning the goals, missions and functions of the board.

(4) ORS 284.604 does not apply to the members of the board serving under this section. However, the director and the student member may receive actual and necessary expenses actually incurred in the performance of their duties as board members as provided in ORS 292.495 (2).

[Formerly 285A.156]



Section 284.610



Section 284.612 - Officers; quorum; meetings.

(2) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet as the board determines necessary at times and places specified by call of the chair or a majority of the members of the board.

[Formerly 285A.159; 2009 c.885 §20]



Section 284.615 - Strategy for Oregon’s future; participation of public in development of strategy; adoption of strategy; periodic revision.

(2) The strategy developed by the Oregon Progress Board shall address issues that the board determines are necessary and appropriate to Oregon’s future. Such issues shall include:

(a) Education and workforce.

(b) Public and private cooperation.

(c) Environmental quality.

(d) Infrastructure.

(e) Funding and taxation.

(f) Social well-being.

(g) Such other issues as the board, by majority vote, shall add to the strategy.

(3) When developing the strategy, the Oregon Progress Board shall hold public hearings, public meetings and workshops as needed to ensure the participation of a broad cross section of Oregon’s population. The board shall publicize the public hearings, public meetings and workshops in each city in which they are held and shall allow interested residents and other individuals to appear and be heard by the board.

(4) After considering any written comments and public testimony relating to the proposed strategy, the board shall revise the strategy as it considers necessary or appropriate. The board, by a vote of a majority of its members, shall approve and adopt a final strategy. The board shall submit, in addition to its adopted strategy, a summary and digest of comments and public testimony and its response, if any, to those comments. The adopted strategy shall be submitted to the Seventy-third Legislative Assembly not later than March 15, 2005, and every eight years thereafter.

[Formerly 285A.162]



Section 284.618 - Board recommendation of statutory and policy changes; local assistance.

[Formerly 285A.165]



Section 284.620



Section 284.622 - Goals to measure progress; review and adoption; revision.

(2) Goals shall include such measurable indicators of success (Oregon benchmarks), as the board shall determine, that show the extent to which each goal is being achieved.

(3) Goals shall be reviewed by the Legislative Assembly, which may, by joint resolution, adopt, modify, delete or add to the goals. Any goals adopted by the Legislative Assembly shall become the goals used by the board in its subsequent activities.

(4) After the legislative review and adoption of goals, the board may recommend such modifications to the goals as it considers appropriate.

[Formerly 285A.168]



Section 284.625 - Evaluation of sustainability goals; biennial report; contents.

[Formerly 285A.170]



Section 284.628 - Biennial report; contents.

[Formerly 285A.174]



Section 284.630



Section 284.631 - Contributions; Oregon Progress Board Fund.

(2) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Progress Board Fund. The fund consists of moneys received by the board under this section and such other moneys as may otherwise be made available by law. Interest earned on the fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the board and may be used only for the performance of the functions of the board.

[2009 c.885 §18]



Section 284.633 - Agreements for personnel and expenses.

(a) Any state agency for the provision of clerical, technical and management personnel to the board to serve as the board’s staff and for the provision of other administrative, operational or overhead expenses necessary to accomplish the public purposes of the board.

(b) A nongovernmental entity for the provision of administrative, operational or overhead expenses necessary to accomplish the public purposes of the board.

(2) As used in this section:

(a) "Public institution of higher education" means a community college or a public university listed in ORS 352.002.

(b) "State agency" means any officer, board, commission, department, division or institution in the executive or administrative branch of state government or a public institution of higher education.

[2009 c.885 §19; 2011 c.637 §91]



Section 284.635 - Agreement with other state agency; duties; Governor to resolve disputes.

(a) Deliver to the state agency all records and property within the jurisdiction of the director that relate to the duties, functions and powers of the board; and

(b) Transfer to the state agency those employees engaged primarily in the exercise of the duties, functions and powers of the board.

(2) The state agency shall take possession of the records and property, and shall take charge of the employees and employ them in the exercise of the duties, functions and powers of the board, without reduction of compensation but subject to change or termination of employment or compensation as provided by law.

(3) The Governor shall resolve any dispute between the department and the state agency relating to transfers of records, property and employees under this section, and the Governor’s decision is final.

[2009 c.885 §21]



Section 284.640



Section 284.650



Section 284.655



Section 284.660



Section 284.665



Section 284.670



Section 284.675



Section 284.680



Section 284.690



Section 284.695



Section 284.700



Section 284.701 - Definitions for ORS 284.701 to 284.749.

(1) "Clean energy" means a technology, product, process or innovation that involves conservation of natural resources, solar energy, green building products and services, biofuels, biomass energy, bio-based products or other renewable and sustainable energy.

(2) "Innovation-based economic development" includes, but is not limited to, a technology, product, process or innovation that:

(a) Derives from and supports innovation and research;

(b) Promotes Oregon’s market capacities and competitive advantages;

(c) Involves technology-based innovation;

(d) Facilitates the creation of new products, processes and services that retain and create high-wage jobs;

(e) Involves the establishment of partnerships between and collaboration with research institutions, the private sector and public entities;

(f) Endeavors to transfer innovative technologies to the private sector or to commercialize innovative research and development; and

(g) Includes, but is not limited to, clean energy and clean energy economic development.

(3) "Oregon growth business" means:

(a) An individual, group of individuals or private sector business entity, including but not limited to a partnership, limited liability company, corporation, firm, association or other business entity, that engages in business that furthers innovation-based economic development, that has the capacity, upon obtaining appropriate capital, to generate significant high-skill, high-wage employment in Oregon and that conducts business in Oregon; or

(b) An emerging growth business consisting of an individual or group of individuals or a new or small company, including but not limited to any new or small partnership, limited liability company, corporation, firm, association or other business entity, that has the capacity, upon obtaining appropriate capital, to generate significant high-skill, high-wage employment.

(4) "Public entity" means any agency of the federal or state government, county, city, town, public corporation or political subdivision in this state.

(5) "Research institution" means:

(a) A community college as defined in ORS 341.005;

(b) A public university listed in ORS 352.002;

(c) The Oregon Health and Science University public corporation created under ORS 353.020;

(d) An Oregon-based, generally accredited, not-for-profit private institution of higher education;

(e) A federal research laboratory conducting research in Oregon;

(f) A private not-for-profit research institution located in Oregon;

(g) An institution for higher education as defined in ORS 289.005; or

(h) A private institution of higher education located in Oregon.

(6) "Traded sector" has the meaning given that term in ORS 285A.010.

[2005 c.748 §1; 2011 c.610 §1; 2011 c.637 §92; 2012 c.90 §20]



Section 284.705



Section 284.706 - Oregon Innovation Council; members; rules; compensation and expenses.

(a) The Governor or the Governor’s designated representative, who shall be chairperson of the council.

(b) Seven members appointed by the Governor who are experienced entrepreneurs or investors or are engaged in the operations of Oregon traded sector industries or Oregon growth businesses.

(c) One member appointed by the Governor who is a representative of an Oregon-based, generally accredited, not-for-profit private institution of higher education.

(d) One member appointed by the Governor who is a representative of an Oregon-based, generally accredited public institution of higher education as defined in ORS 284.633.

(e) A member of the Oregon Growth Board, appointed by the board, who is experienced in making direct investments in new growth-based companies.

(f) A private sector member of the Oregon Talent Council.

(g) The Director or an executive officer of the Oregon Business Development Department.

(h) The executive director of the Higher Education Coordinating Commission.

(i) The State Treasurer.

(2)(a) The Speaker of the House of Representatives shall appoint two members to the council who are members of the House of Representatives.

(b) The President of the Senate shall appoint two members to the council who are members of the Senate.

(c) Members of the Legislative Assembly appointed to the council are nonvoting members and may act in an advisory capacity only.

(3) The presiding officer of the Oregon Business Development Commission shall serve as an ex officio, nonvoting member of the council.

(4) The term of office of each appointed voting member of the council is two years, but an appointed member serves at the pleasure of the appointing authority. Before the expiration of the term of an appointed voting member, the appointing authority shall appoint a successor whose term begins on July 1 next following. An appointed member is eligible for reappointment for one additional term. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the remainder of the unexpired term.

(5) A majority of the voting members of the council constitutes a quorum for the transaction of business.

(6) Official action by the council requires the approval of a majority of the voting members of the council.

(7) The council shall meet at least four times per fiscal year at a place, day and time determined by the chairperson. The council may also meet at other times and places specified by a call of the chairperson or by written request of a majority of the voting members of the council.

(8) The council may adopt rules necessary for the operation of the council.

(9) The council shall establish an audit and accountability committee that shall monitor performance of council contracts and benchmark Oregon’s performance against nationally accepted innovation metrics.

(10) The council may establish other committees and delegate to the committees duties as the council considers desirable.

(11) The Oregon Business Development Department shall provide staff support to the council.

(12) Members of the council who are members of the Legislative Assembly are entitled to compensation and expense reimbursement as provided in ORS 171.072.

(13) Members of the council who are not members of the Legislative Assembly are entitled to compensation and expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for compensation and expenses of members of the council who are public officers shall be paid out of funds appropriated to the public agency that employs the member. Claims for compensation and expenses of members of the council who are not public officers shall be paid out of funds appropriated to the Oregon Business Development Department for that purpose.

(14) All agencies of state government, as defined in ORS 174.111, are directed to assist the council in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the council consider necessary to perform their duties.

[2005 c.748 §2; 2007 c.804 §85; 2011 c.272 §13; 2011 c.610 §2; 2012 c.90 §§21,31; 2013 c.230 §§4,5; 2013 c.732 §7; 2013 c.747 §206; 2013 c.768 §177; 2015 c.196 §1; 2015 c.682 §9]



Section 284.710



Section 284.711 - Duties; grants or loans; contracts; fees.

(a) Promoting the commercialization of research from the private sector, universities and colleges, including investments in signature research centers where Oregon has a distinct or emerging advantage;

(b) Stimulating seed and start-up capital investment and entrepreneurial capacity that will promote economic growth in Oregon traded sector industries or Oregon growth businesses; and

(c) Developing the entrepreneurial and management capacity critical to the competitiveness of Oregon traded sector industries or Oregon growth businesses in rapidly growing global markets.

(2) The council, the Oregon Business Development Commission, the Higher Education Coordinating Commission and the office of the State Treasurer shall coordinate policies and programs related to the duties of the council.

(3) Based on the state plan developed under ORS 284.715 and subject to the approval of the Oregon Business Development Department, the council may distribute moneys in the Oregon Innovation Fund by grant or loan or pursuant to contracts with research institutions, the private sector and public entities.

(4) The council may assess and charge fees for making grants or loans under ORS 284.742.

[2005 c.748 §4; 2011 c.610 §3; 2015 c.196 §2; 2015 c.682 §8; 2015 c.767 §86]



Section 284.715 - State plan for innovation and economic competitiveness.

(a) Identify and expand the state’s industry and core research strengths related to Oregon traded sector industries, Oregon growth businesses and higher education that have the highest potential for commercialization and economic impact;

(b) Enhance the entrepreneurial ecosystem that promotes the development and growth of new innovation-based businesses and assists existing businesses in developing new products;

(c) Stimulate seed and start-up capital investment and entrepreneurial capacity that will promote innovation-based economic development in Oregon traded sector industries or Oregon growth businesses; and

(d) Develop an innovation and entrepreneurial index that benchmarks Oregon to national averages and other states, and that tracks two-year and five-year progress toward these performance metrics.

(2) The council shall complete the plan by December 31, 2015, and update the plan every biennium.

(3) Each year, the council shall report to the Governor and the Legislative Assembly about the plan.

[2005 c.748 §5; 2011 c.610 §4; 2015 c.196 §3]



Section 284.720 - Oregon Innovation Fund.

(2) Moneys in the Oregon Innovation Fund shall consist of:

(a) Amounts donated to the fund;

(b) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(c) Investment earnings received on moneys in the fund; and

(d) Other amounts deposited in the fund from any source.

(3) Moneys in the fund are continuously appropriated to the Oregon Innovation Council for the purposes of making grants and loans under ORS 284.742 and entering into contracts to carry out the recommendations included in the state plan developed under ORS 284.715.

(4) The council may establish accounts and subaccounts within the fund when the council determines that accounts or subaccounts are necessary or desirable and may credit any interest or income derived from moneys in the fund to any account or subaccount in the fund.

(5) The council may use moneys in the fund to pay the administrative costs associated with the fund and with making grants, loans and other distributions of moneys from the fund.

[2005 c.748 §7; 2011 c.610 §5]



Section 284.725 - Oregon Commercialized Research Fund.

(2) Moneys in the fund are continuously appropriated to the Oregon Innovation Council for the purpose of making grants and loans under ORS 284.735.

(3) The council may accept moneys from any source for deposit in the fund.

(4) The council may use moneys in the fund to pay the administrative costs associated with the fund and with making grants, loans and other distributions of moneys from the fund.

[2005 c.748 §8; 2009 c.805 §4; 2011 c.610 §6]



Section 284.730 - Oregon Commercialized Research Fund Advisory Council; duties.

(2) The advisory council shall:

(a) Advise the Oregon Innovation Council about investment criteria for the Oregon Commercialized Research Fund;

(b) Recommend projects to the Oregon Innovation Council that may be eligible for grants or loans from the fund;

(c) Review the performance of projects that are funded by grants or loans from the fund; and

(d) Review the performance of the fund.

(3) A majority of the members of the advisory council constitutes a quorum for the transaction of business.

(4) Official action by the advisory council requires the approval of a majority of the members of the advisory council.

(5) The advisory council shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the Oregon Innovation Council shall make an appointment to become immediately effective.

(7) The advisory council shall meet at times and places specified by the call of the chairperson or of a majority of the members of the advisory council.

(8) The Oregon Innovation Council shall provide staff support to the advisory council.

(9) Members of the advisory council are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the Oregon Innovation Council for that purpose.

(10) All agencies of state government, as defined in ORS 174.111, are directed to assist the advisory council in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the advisory council consider necessary to perform their duties.

[2005 c.748 §10]



Section 284.735 - Grants and loans to growth businesses; rules.

(2) To qualify for a grant or loan under this section, an Oregon growth business must enter into an agreement with one or more research institutions to carry out proof of concept activities to:

(a) Establish the commercial potential of research; and

(b) Develop a business concept that can attract early stage private investment, including angel capital and venture capital.

(3) Proof of concept activities for which an Oregon growth business may receive a grant or loan under this section include:

(a) The development of intellectual property;

(b) The payment of salaries and related expenses for commercialized research;

(c) The acquisition of equipment and supplies required for the proof of concept activities;

(d) Furthering innovation-based economic development; and

(e) Other activities as defined by rule of the council.

(4) To receive a grant or loan, the Oregon growth business or a research institution that has entered into an agreement with the business must agree to provide a cash match equivalent to:

(a) 30 percent of the amount of the grant or loan for businesses with fewer than 20 employees.

(b) 50 percent of the amount of the grant or loan for businesses with 20 or more but fewer than 50 employees.

(c) 75 percent of the amount of the grant or loan for businesses with 50 or more but fewer than 100 employees.

(5)(a) The council shall award grant or loan moneys to an Oregon growth business in a two-phase contract. Each phase of the contract shall have clearly defined performance measures included in the contract between the business and the council.

(b) Under phase I of the contract, a business may be granted or loaned an initial investment not to exceed $75,000. Phase I shall also include an agreement that upon successful completion of the performance measures for phase I, the business shall be eligible for funding under phase II. The amount of grant or loan moneys available to a business under both phases may not exceed $200,000.

(6) The council shall require any Oregon growth business that receives a grant or loan under this section and that moves more than 50 percent of the employees of the business out of the state within two years after receiving grant or loan moneys to repay the total amount of the grant or loan moneys.

(7) The council shall require an Oregon growth business that receives a loan under this section to repay the loan within five years after receiving the loan. The council shall deposit any loan moneys received under this subsection in the Oregon Commercialized Research Fund.

(8) The council may award up to 15 percent of the amount of moneys available in the fund for grants or loans:

(a) To the Higher Education Coordinating Commission for distribution to public universities listed in ORS 352.002 for education of faculty on issues related to developing effective technology transfer and commercialized research processes; and

(b) For other activities as defined by rule of the council.

(9) The council may adopt rules to administer this section. The council shall follow the advice of the Oregon Commercialized Research Fund Advisory Council when adopting rules to administer this section.

[2005 c.748 §9; 2011 c.610 §7; 2015 c.767 §87]



Section 284.740 - Oregon Innovation Council research centers.

(2) The council may contract with a nonprofit entity for the administration of the centers.

(3) Signature research centers, Oregon growth businesses and research institutions contracting to engage in innovation-based economic development, to conduct research within a signature research center or to engage in other business endeavors, as defined by the Oregon Innovation Council by rule, may receive grants and loans from moneys in the Oregon Innovation Fund created under ORS 284.720 or the Oregon Commercialized Research Fund created under ORS 284.725.

[2005 c.748 §11; 2011 c.610 §8]



Section 284.742 - Grants and loans to fund proposals for innovation-based economic development; fees; rules.

(a) The establishment of partnerships between and collaborations with research institutions and Oregon growth businesses for innovation-based economic development; or

(b) The transfer of innovation-based economic development technology to the private sector or the commercialization of innovation-based economic development research and related development in Oregon.

(2)(a) To qualify for a grant or loan under subsection (1) of this section, a proposal must be submitted to the Oregon Innovation Council in the manner and with a fee as may be prescribed by rule.

(b) All proposals for funding under subsection (1) of this section must establish return on investment criteria and performance measures as prescribed by rule.

(3) The Oregon Innovation Council shall make recommendations to the department for rules to be adopted by the department to administer the provisions of this section.

[2011 c.610 §10]



Section 284.745 - Definitions for ORS 284.745 to 284.749.

(1) The costs and expenses of issuing and administering bonds under ORS 284.745 to 284.749, including but not limited to:

(a) Paying or redeeming the bonds, including principal, interest and premium, if any;

(b) Paying amounts due in connection with credit enhancement devices or reserve instruments;

(c) Paying the administrative costs and expenses of the State Treasurer, the Oregon Business Development Department and the Oregon Innovation Council, including the cost of consultants, attorneys and advisers retained by the State Treasurer, the department or the council for the bonds; and

(d) Any other costs or expenses that the State Treasurer, the department or the council determines are necessary or desirable in connection with issuing or administering the bonds;

(2) The cost of funding bond reserves;

(3) Capitalized interest for the bonds; and

(4) Rebates or penalties due to the United States in connection with the bonds.

[2011 c.610 §11]



Section 284.746 - Request for issuance of revenue bonds; issuance of bonds; use of bond proceeds; nature of revenue bonds; powers of council.

(b) After determining that a proposal, grant or loan is eligible for revenue bond financing under paragraph (a) of this subsection, the department shall forward a request for the issuance of revenue bonds to the State Treasurer.

(2) The State Treasurer may issue revenue bonds subject to the budget authorization for bond issuance established under ORS 286A.035 for the department and the council for the purpose of financing or refinancing, in whole or part, grants and loans made under ORS 284.742, plus an additional amount to be estimated by the State Treasurer for payment of bond-related costs.

(3) Net proceeds of the revenue bonds issued pursuant to this section must be deposited in the Oregon Innovation Bond Fund established under ORS 284.747 for disbursement to the council to finance the making of grants and loans under ORS 284.742.

(4) Bond-related costs must be paid from the gross proceeds of the revenue bonds issued under this section and from moneys deposited in an account or subaccount of the Oregon Innovation Fund that has been established by the council specifically for this purpose.

(5) The department and the council, with the approval of the State Treasurer, may irrevocably pledge and assign all or a portion of the moneys deposited in an account or subaccount of the Oregon Innovation Fund that has been established by the council specifically for the purpose of securing revenue bonds issued under this section or credit enhancements obtained for the revenue bonds issued under this section.

(6) Revenue bonds issued under this section:

(a) Are payable from the moneys deposited in an account or subaccount of the Oregon Innovation Fund that has been established by the council specifically for the purpose of making payments on revenue bonds issued under this section.

(b) Do not constitute a debt or general obligation of the state, the Legislative Assembly or a political subdivision of this state but are secured solely by:

(A) The moneys deposited in an account or subaccount of the Oregon Innovation Fund that has been established by the council specifically for the purpose of making payments on revenue bonds issued under this section;

(B) Amounts in a debt service reserve account established with respect to revenue bonds issued under this section; or

(C) A credit enhancement obtained for the revenue bonds issued under this section.

(7) The State Treasurer, the department and the council have no obligation to pay bond-related costs except as provided in this section. A holder of revenue bonds or other similar obligations issued under this section does not have the right to compel the exercise of the taxing power of the state to pay bond-related costs.

(8) The holders of revenue bonds issued under this section, upon the issuance of the revenue bonds, have a perfected lien on the moneys deposited in an account or subaccount of the Oregon Innovation Fund that has been established by the council specifically for the purpose of securing and making payments on revenue bonds issued under this section or credit enhancements obtained for the revenue bonds issued under this section. The lien and pledge are valid and binding from the date of issuance of the revenue bonds and are automatically perfected without physical delivery, filing or other act. The lien and pledge are superior to subsequent claims or liens on the moneys deposited in the Oregon Innovation Fund.

(9) As long as any revenue bonds issued under this section are outstanding, the provisions of this section and the provisions of a security document related to the revenue bonds are deemed to be contracts between the state and holders of the revenue bonds. The state:

(a) May not create a lien, encumbrance or any other obligation that is superior to the liens authorized by subsection (8) of this section on the moneys in the Oregon Innovation Fund that are pledged and assigned to the payment of the revenue bonds; and

(b) May not give force or effect to a statute or initiative or referendum measure approved by the electors of this state if doing so would unconstitutionally impair existing covenants made with the holders of existing revenue bonds or would unconstitutionally impair other obligations or agreements regarding the security of revenue bonds to which the moneys deposited in the Oregon Innovation Fund are pledged and assigned.

(10) The council is authorized to establish separate accounts or subaccounts within the Oregon Innovation Fund for separate bond issues.

(11) The council may:

(a) Make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted by this section, in the performance of its covenants or duties, or in order to secure the payment of revenue bonds issued under this section; and

(b) Enter into covenants for the benefit of bond holders regarding the use and expenditure of moneys in the Oregon Innovation Fund.

(12) The State Treasurer, the department or the council may appoint bond counsel as prescribed in ORS 286A.130.

[2011 c.610 §12]



Section 284.747 - Oregon Innovation Bond Fund.

(2) Moneys in the fund are continuously appropriated to the Oregon Innovation Council for the purpose of making grants and loans under ORS 284.742.

[2011 c.610 §13]



Section 284.748 - Oregon Innovation Debt Service Fund.

(a) An amount from the moneys deposited in the Oregon Innovation Fund credited to the Oregon Innovation Debt Service Fund by the State Treasurer that is necessary in a fiscal year, as determined by the Oregon Innovation Council, in consultation with the Oregon Business Development Department and the State Treasurer, to pay the bond-related costs scheduled to be paid in that fiscal year on the revenue bonds issued under ORS 284.746;

(b) Any funds appropriated or allocated to the Oregon Innovation Debt Service Fund; and

(c) Investment earnings received on moneys in the Oregon Innovation Debt Service Fund.

(2) Moneys in the Oregon Innovation Debt Service Fund are continuously appropriated to the Oregon Innovation Council to pay, when due, the bond-related costs on outstanding revenue bonds, to fund revenue bond reserves and to pay amounts due in connection with credit enhancements.

(3) The council, in consultation with the department and the State Treasurer, shall use amounts in the Oregon Innovation Debt Service Fund to pay, when due, the bond-related costs on outstanding revenue bonds, to fund revenue bond reserves and to pay amounts due in connection with credit enhancements.

(4) If the moneys deposited in the Oregon Innovation Fund are not sufficient to pay the bond-related costs due to be paid in a fiscal year, the council, in consultation with the department and the State Treasurer, shall make payments in that fiscal year according to the relative priority of revenue bonds secured by the moneys deposited in the Oregon Innovation Fund.

[2011 c.610 §14]



Section 284.749 - Oregon Innovation Bond Administration Fund.

(a) The amount of revenue bond proceeds remaining after depositing the net proceeds in the Oregon Innovation Bond Fund pursuant to ORS 284.747;

(b) The proceeds of revenue bonds issued to pay bond-related costs;

(c) Any funds appropriated or allocated to the Oregon Innovation Bond Administration Fund; and

(d) Investment earnings received on moneys in the Oregon Innovation Bond Administration Fund.

(2) Moneys in the Oregon Innovation Bond Administration Fund are continuously appropriated to the Oregon Innovation Council for paying bond-related costs during the term of revenue bonds issued under ORS 284.746.

(3) The council, in consultation with the Oregon Business Development Department and the State Treasurer, may use amounts in the Oregon Innovation Bond Administration Fund to pay bond-related costs during the term of revenue bonds issued under ORS 284.746. Amounts in the fund must be disbursed upon the written request of the council in consultation with the department.

[2011 c.610 §15]



Section 284.750



Section 284.751 - Regional collaboration among universities and Oregon Solutions Network; authority to contract; rules.

(2) The Oregon Business Development Department shall facilitate regional collaboration among the University of Oregon, Oregon State University and the Oregon Solutions Network in Lane, Linn and Benton Counties, for the purpose of assisting technology-based, start-up businesses in this state whose primary purpose is to commercialize university-based or university-assisted research and to increase the number of, and ensure the retention of, such businesses in the region.

(3) The collaboration under subsection (2) of this section shall include, but not be limited to, the following:

(a) Providing financial assistance to programs, entities and providers of technical business development and creation assistance and providing support to technology-based, start-up businesses whose primary purpose is to commercialize university-based or university-assisted research.

(b) Identifying and recruiting entrepreneurial talent, qualified investors and other sources of capital.

(c) Acquiring, procuring, furnishing or improving facilities in or near Lane, Linn or Benton Counties, as identified by the University of Oregon, Oregon State University and the Oregon Solutions Network, for the operation or support of businesses receiving assistance under this section, signature research centers and other businesses, programs and entities involved in the commercialization of university-based or university-assisted research.

(d) Establishing, connecting or expanding support programs, directly or indirectly, that provide assistance to technology-based, start-up businesses whose primary purpose is to commercialize university-based or university-assisted research within and outside the region.

(4) The department may enter into contracts and agreements with the University of Oregon, Oregon State University and the Oregon Solutions Network for the purpose of implementing and accomplishing the objectives set forth in subsection (3) of this section.

(5) The department shall adopt rules to implement the provisions of this section.

[2013 c.762 §§1,2]



Section 284.752 - Definitions for ORS 284.752 to 284.754.

(1) "Community and economic development" means development that:

(a) Relates to, supports and promotes the policies and objectives of the Regional Solutions Program established under ORS 284.754;

(b) Promotes, expands or prevents the decline of local, regional and statewide industries and businesses located or to be located in Oregon;

(c) Creates jobs or prevents the loss of jobs in Oregon; and

(d) Improves the economy in Oregon.

(2) "Grant, loan or incentive program" means any program or other type of undertaking that a state agency has been authorized by the Legislative Assembly to establish, implement and fund and that has as one or more of its purposes community and economic development in a region, or that will affect community and economic development in a region of this state.

(3) "Local government" means a city, county, authority or entity organized under state statute or city or county charter, and includes any council of governments created under ORS chapter 190.

(4) "Natural resource agency" means the State Department of Agriculture, the Water Resources Department, the State Department of Fish and Wildlife, the State Forestry Department, the Department of State Lands, the State Department of Geology and Mineral Industries and the State Marine Board.

(5) "Region" means an economic development district in Oregon, created by the Economic Development Administration of the United States Department of Commerce, for which a regional solutions center has been established under ORS 284.754.

(6) "State agency" means an officer, board, commission, department, division, institution, branch or agency in the executive or administrative branch of state government.

[2014 c.82 §1]



Section 284.753 - Grant, loan and incentive programs; state agencies to apply regional priorities in project funding decisions; factors to consider.

(1) Use regional and community-based problem solving.

(2) Support regional and community-based means of integrating state and local resources and services.

(3) Create jobs in relation to the economy and population of the region directly impacted by the project.

(4) Involve investment of capital in relation to the economy and population of the region directly impacted by the project.

(5) Have community support, as indicated by the support of the governing body of the local government.

(6) Have obtained appropriate land use and environmental reviews and authorizations prior to utilization of funds.

[2014 c.82 §2]



Section 284.754 - Regional Solutions Program; centers; teams; advisory committees; duties and responsibilities.

(2) The Regional Solutions Program includes regional solutions centers located throughout this state. The centers provide a physical location for, and serve as the primary place for the business and operations of, the regional solutions teams and the regional solutions advisory committees.

(3)(a) Each regional solutions team shall include a regional solutions coordinator and staff. Staff may include, but is not limited to, employees and representatives of the following state agencies:

(A) The Department of Environmental Quality;

(B) The Department of Land Conservation and Development;

(C) The Department of Transportation;

(D) The Housing and Community Services Department;

(E) The Oregon Business Development Department; and

(F) Other state agencies identified by the regional solutions coordinator and the regional solutions advisory committee to participate as necessary.

(b) Regional solutions teams shall operate in conjunction and consultation with regional solutions advisory committees.

(c) Regional solutions teams shall address community and economic development by working to address regional issues, priorities and opportunities and leveraging funding opportunities for sound and long-term economic growth.

(d) The directors and staff of the state agencies listed in paragraph (a) of this subsection and natural resource agencies shall work with regional solutions coordinators and regional solutions teams to fulfill regional priorities, in coordination with the office of the Governor.

(e) Regional solutions teams shall review and evaluate regional implementation project proposals submitted in consultation with regional solutions advisory committees.

(f) In considering, reviewing or undertaking regional implementation project proposals or projects that involve significant environmental issues, regional solutions coordinators shall convene all affected stakeholders with the assistance of the Oregon Consensus Program established within the Mark O. Hatfield School of Government for the purpose of providing alternative dispute resolution services to seek to resolve disputed issues, if any.

(4)(a) A regional solutions advisory committee shall be appointed for each region. Each committee shall consist of a minimum of five members appointed by the Governor, and serving at the pleasure of the Governor, as follows:

(A) One local convenor who represents the region, who shall serve as chairperson of the committee;

(B) One representative recommended by the executive body of the Association of Oregon Counties;

(C) One representative recommended by the executive body of the League of Oregon Cities;

(D) One person who represents local and regional business and industry interests; and

(E) One person who represents philanthropic organizations.

(b) Regional solutions advisory committees shall:

(A) Establish regional priorities for community and economic development in the region;

(B) Assist regional solutions coordinators and regional solutions teams with obtaining, and connecting to, resources and funding; and

(C) Consider, review and recommend regional implementation project proposals.

(c) In considering, reviewing and recommending regional implementation project proposals under this subsection, regional solutions advisory committees shall consider whether the project proposal seeks to address the state’s economically, socially and environmentally sustainable goals and objectives described in ORS 184.423.

(d) Members of the regional solutions advisory committees are not entitled to compensation for the performance of official duties and responsibilities.

(e) The regional solutions coordinators and regional solutions teams shall provide staff to the regional solutions advisory committees as necessary to allow the committees to carry out the provisions of paragraph (b) of this subsection.

[2014 c.82 §3]



Section 284.755



Section 284.760



Section 284.765



Section 284.770



Section 284.775



Section 284.780



Section 284.785



Section 284.790



Section 284.795



Section 284.800



Section 284.805

[Formerly 447.805; renumbered 285.255 in 1991]



Section 284.810

[Formerly 447.810; renumbered 285.257 in 1991]



Section 284.815



Section 284.820



Section 284.825



Section 284.831



Section 284.834



Section 284.835



Section 284.840



Section 284.845



Section 284.850



Section 284.855



Section 284.860



Section 284.865



Section 284.875



Section 284.880



Section 284.881 - Definitions for ORS 284.881 to 284.890.

(1) "Business" means a corporation, partnership, proprietorship, firm, enterprise, joint venture, cooperative, franchise, association, organization, self-employed individual, group of individuals, nonprofit entity or other entity that is or will be operating or doing business in Oregon.

(2) "Economic development" means development that:

(a) Relates to and supports the economic development policies for this state set forth in, or adopted in furtherance of, ORS 285A.020;

(b) Promotes, expands or prevents the decline of businesses located or to be located in Oregon;

(c) Creates jobs or prevents the loss of jobs; or

(d) Promotes the policies of the Oregon Growth Board.

(3) "Financial services and support" includes but is not limited to funding, access to capital, asset building, business planning, market development, improving management skills or any other type of service or support that enhances business development and furthers economic development.

(4) "Local government" has the meaning given that term in ORS 174.116.

(5) "State agency" means an officer, board, commission, department, division, institution, branch or agency in the executive or administrative branch of state government.

[2012 c.90 §1]



Section 284.882 - Legislative intent.

[2012 c.90 §2; 2013 c.732 §2]



Section 284.883 - Oregon Growth Board; members; staff.

(2) The board shall consist of nine voting members and one to three nonvoting members as follows:

(a) The State Treasurer shall be an ex officio voting member of the board.

(b) The Director of the Oregon Business Development Department, or the director’s designee, shall be an ex officio nonvoting member of the board.

(c) The Governor shall appoint eight voting members, subject to Senate confirmation under ORS 171.562 and 171.565 and the following:

(A) Two of the members shall be persons who do not belong to the same political party, who reflect the identity of the Legislative Assembly by political party affiliation at the time the persons are appointed and who are selected from a list of four candidates, each candidate recommended by the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives or the Minority Leader of the House of Representatives, respectively.

(B) Members shall include at least one representative of each of the five congressional districts in this state.

(C) Six members shall be appointed as follows:

(i) One member with experience in banking;

(ii) One member with experience in credit union operations;

(iii) One member with experience managing investments;

(iv) One member with experience as a small business employer in this state; and

(v) Two at-large members.

(d) Two members of the Legislative Assembly that belong to different political parties as determined by the appropriate entry on official election registration cards, who are appointed by agreement of the President of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives and the Minority Leader of the House of Representatives, shall serve as nonvoting members of the board. If an agreement cannot be reached on both members of the Legislative Assembly to serve on the board, no appointment shall be made under this paragraph.

(3) The term of office of each member who is not an ex officio member is four years. A member appointed by the Governor serves at the pleasure of the Governor. Before the expiration of the term of a member who is not an ex officio member, the appointing authority shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, including but not limited to the end of a term of membership in the Legislative Assembly, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(4) The board shall select one of its members as chairperson and another to serve as a liaison with local governments for such terms and with duties and powers necessary for the performance of the functions of these offices as the board determines, consistent with this section.

(5) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(6) A member of the board may receive compensation and reimbursement for expenses as follows:

(a) Members of the Legislative Assembly as provided in ORS 171.072.

(b) Nonlegislative members in the manner and amounts provided in ORS 292.495. Claims for compensation and expenses incurred in performing the functions of the board shall be paid out of funds appropriated to the board for that purpose.

(7) The Oregon Business Development Department shall provide staff to the board as necessary to allow the board to carry out its responsibilities under ORS 284.881 to 284.890. [2012 c.90 §3; 2015 c.818 §1]

Note: Section 4, chapter 90, Oregon Laws 2012, provides:

Sec. 4. Notwithstanding the term of office specified by section 3 of this 2012 Act [284.883], of the members of the Oregon Growth Board who are not ex officio members and who are first appointed to the board:

(1) If two members are appointed under section 3 (2)(d) of this 2012 Act:

(a) Two shall serve for a term ending December 31, 2013.

(b) Two shall serve for a term ending December 31, 2014.

(c) Two shall serve for a term ending December 31, 2015.

(d) Two shall serve for a term ending December 31, 2016.

(2) If no members are appointed under section 3 (2)(d) of this 2012 Act:

(a) One shall serve for a term ending December 31, 2013.

(b) One shall serve for a term ending December 31, 2014.

(c) Two shall serve for a term ending December 31, 2015.

(d) Two shall serve for a term ending December 31, 2016.

[2012 c.90 §4]



Section 284.885 - Board duties, functions and powers; rules; recommendations to Legislative Assembly; annual report.

(1) To maintain, invest and reinvest moneys in the Oregon Growth Fund established under ORS 284.890 consistent with the policies and procedures established by the board and the investment standard stated in ORS 293.726, including but not limited to the creation and maintenance of one or more investment funds within the Oregon Growth Fund. In exercising its authority under this subsection, the board may include economic factors, including but not limited to job retention and creation, as considerations in making investment decisions.

(2) To maintain, invest and reinvest moneys in the Oregon Growth Account established under ORS 348.702 consistent with the policies and procedures established by the board and the investment standard stated in ORS 293.726 and for the purpose of earning returns for the Education Stability Fund. Policies established by the board under this subsection shall include, but are not limited to, the determination of when and how earnings are calculated and declared available from the account on behalf of the Education Stability Fund.

(3) To make and enter into contracts, agreements or arrangements for the investment and management of moneys in the Oregon Growth Account and the Oregon Growth Fund as provided in ORS 284.887 and for other services the board deems reasonable and necessary to fulfill the duties of the board under this section.

(4)(a) With respect to the Oregon Growth Account, to make, purchase, guarantee or hold loans, including but not limited to participation interests in loans, made to or from the Oregon Growth Account for the purpose of earning returns for the Education Stability Fund.

(b) With respect to the Oregon Growth Fund, to make, purchase, guarantee or hold grants and loans, including but not limited to competitive grants and participation interests in loans, made to or from the Oregon Growth Fund for the benefit of qualified businesses for the purpose of furthering economic development.

(5) To qualify or certify businesses that invest in the Oregon Growth Account or the Oregon Growth Fund for any investment incentive approved by the board.

(6) To collaborate, cooperate and enter into agreements with local governments, state agencies, financial institutions and other entities as appropriate to:

(a) Provide financial services and support to businesses for the purpose of furthering economic development;

(b) Coordinate actions, responsibilities and resources that further economic development; and

(c) Delegate between the board and a local government or state agency any duties, functions or powers that the board, local government or state agency is authorized to perform if consistent with and necessary to the administration of ORS 284.881 to 284.890. Delegation of duties, functions or powers under this paragraph must be done pursuant to written agreement.

(7) To seek, solicit, obtain and accept local, state, federal and private resources and donations for deposit into the Oregon Growth Account and the Oregon Growth Fund to aid in the administration of ORS 284.881 to 284.890.

(8) To adopt rules that:

(a) Specify the board’s permissible investments and the activities and services that the board may provide or engage in;

(b) Create guidelines regarding the amount and type of leverage to maximize investments and any other resources available to, and subject to the authority of, the board;

(c) Provide a means to evaluate the performance of investments, including, but not limited to, the number of businesses assisted, the types and amount of resources leveraged and returns on investment, and to evaluate impact on jobs and wages in this state; and

(d) Establish other requirements that the board considers necessary for the exercise of the board’s duties, functions and powers under ORS 284.881 to 284.890.

(9) To make recommendations to the Legislative Assembly regarding:

(a) Appropriations of General Fund moneys to the Oregon Growth Fund;

(b) The terms of income and corporate excise tax subtractions or other tax expenditures, as defined in ORS 291.201, that will promote and create private investment in the Oregon Growth Fund;

(c) Incentives for private sector investment that further investment, capital availability, job creation and economic development;

(d) The use of moneys in the Oregon Growth Account to earn returns for the Education Stability Fund; and

(e) Legislation needed to further economic development.

(10) To report annually to standing and interim committees of the Legislative Assembly related to business and economic development regarding implementation and administration of the Oregon Growth Board and investments made by the board pursuant to this section.

[2012 c.90 §5; 2013 c.732 §3]



Section 284.887 - Board authority to contract with management companies or state agencies to manage and invest moneys; standards and requirements.

(a) A partnership agreement under which the Oregon Growth Board is the limited partner and the management company or state agency is the general partner; or

(b) Another form of payment or profit-sharing arrangement under which the Oregon Growth Board may receive payment or another form of return in exchange for its investment.

(2) A management company or state agency selected to manage the Oregon Growth Fund or the Oregon Growth Account shall manage the moneys in the fund or account, subject to the policies and procedures and investment directives and strategies of the Oregon Growth Board, with the care, skill and diligence that a prudent investor acting in a similar capacity and familiar with such investments would use in managing and investing a similar fund.

(3) The management company or state agency shall invest in Oregon an amount that is at least equal to the amount of the principal transferred from the Oregon Growth Account or the Oregon Growth Fund to the management company or state agency for investment.

(4) A contract between the board and a management company to manage the Oregon Growth Account or the Oregon Growth Fund, and the functions performed under the contract, are not subject to the State Personnel Relations Law or ORS 279.835 to 279.855 or ORS chapter 279A or 279B.

(5) The Oregon Growth Board shall provide to local governments and state agencies any reports on the investment of moneys in the Oregon Growth Account that are necessary to fulfill audit, financial, investment or other reporting requirements to which the Education Stability Fund is subject by law or standard accounting principles.

[2012 c.90 §6; 2013 c.732 §12]



Section 284.890 - Oregon Growth Fund; sources; uses.

(2) Moneys in the Oregon Growth Fund consist of:

(a) Amounts donated to the fund;

(b) Moneys transferred to the fund from the federal government, state agencies or local governments;

(c) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(d) Earnings received on moneys in the fund; and

(e) Other amounts deposited in the fund from any source.

(3) Moneys in the fund are continuously appropriated to the Oregon Business Development Department for the use of the Oregon Growth Board for the purposes set forth in ORS 284.881 to 284.890.

(4) The department may establish accounts and subaccounts within the fund when the department determines that accounts or subaccounts are necessary or desirable and may credit any interest or income derived from moneys in the fund to any account or subaccount in the fund.

(5) The department may use moneys in the fund to pay the administrative costs associated with the fund and with administering ORS 284.881 to 284.890.

[2012 c.90 §7; 2015 c.818 §2]



Section 284.895

[Formerly 182.815; renumbered 285.250 in 1991]






Chapter 285 - (Former Provisions)

Section 285.001



Section 285.005

[Formerly 184.004; renumbered 285A.020 in 1997]



Section 285.009



Section 285.010



Section 285.011



Section 285.013



Section 285.015



Section 285.020



Section 285.025



Section 285.030



Section 285.033



Section 285.035



Section 285.036



Section 285.038



Section 285.040



Section 285.045



Section 285.050



Section 285.055

[Formerly 184.015; renumbered 285A.100 in 1997]



Section 285.060

[Formerly 184.250; renumbered 285A.105 in 1997]



Section 285.065



Section 285.067



Section 285.068



Section 285.069



Section 285.070



Section 285.071



Section 285.073



Section 285.075



Section 285.080



Section 285.085



Section 285.086



Section 285.090

[Formerly 184.165; renumbered 285A.203 in 1997]



Section 285.095



Section 285.100

[Formerly 184.240; renumbered 285A.209 in 1997]



Section 285.105



Section 285.110

[Formerly 184.198; renumbered 285A.215 in 1997]



Section 285.115

[Formerly 184.050; renumbered 285A.218 in 1997]



Section 285.117



Section 285.120

[Formerly 184.225; renumbered 285A.224 in 1997]



Section 285.121



Section 285.123



Section 285.125



Section 285.127



Section 285.130



Section 285.133



Section 285.135



Section 285.137



Section 285.140



Section 285.143



Section 285.145



Section 285.146



Section 285.147



Section 285.148



Section 285.150



Section 285.153



Section 285.155



Section 285.157



Section 285.160



Section 285.163



Section 285.170



Section 285.173



Section 285.175



Section 285.176



Section 285.178



Section 285.179



Section 285.180



Section 285.183



Section 285.185



Section 285.187



Section 285.190

[Formerly 184.280; renumbered 285A.440 in 1997]



Section 285.200



Section 285.203



Section 285.205

[Formerly 344.319; renumbered 329.925 in 1993]



Section 285.207



Section 285.210



Section 285.213



Section 285.215



Section 285.217



Section 285.220



Section 285.223



Section 285.225



Section 285.227



Section 285.230



Section 285.233



Section 285.235



Section 285.237



Section 285.240



Section 285.243



Section 285.245



Section 285.247



Section 285.250

[Formerly 284.895; renumbered 285A.380 in 1997]



Section 285.253

[Formerly 284.800; renumbered 285A.383 in 1997]



Section 285.255

[Formerly 284.805; renumbered 285A.386 in 1997]



Section 285.257

[Formerly 284.810; renumbered 285A.389 in 1997]



Section 285.260

[Formerly 284.815; renumbered 285A.392 in 1997]



Section 285.263

[Formerly 284.075; renumbered 285A.535 in 1997]



Section 285.265

[Formerly 284.080; renumbered 285A.538 in 1997]



Section 285.267

[Formerly 284.085; renumbered 285A.541 in 1997]



Section 285.270

[Formerly 284.090; renumbered 285A.544 in 1997]



Section 285.273

[Formerly 284.095; renumbered 285A.547 in 1997]



Section 285.275

[Formerly 284.100; renumbered 285A.550 in 1997]



Section 285.310

[Formerly 280.310; renumbered 285B.320 in 1997]



Section 285.315



Section 285.320



Section 285.323



Section 285.325



Section 285.330



Section 285.335

[Formerly 280.335; renumbered 285B.335 in 1997]



Section 285.340

[Formerly 280.340; renumbered 285B.338 in 1997]



Section 285.345

[Formerly 280.345; renumbered 285B.341 in 1997]



Section 285.350

[Formerly 280.350; renumbered 285B.344 in 1997]



Section 285.355

[Formerly 280.355; renumbered 285B.347 in 1997]



Section 285.360

[Formerly 280.360; renumbered 285B.350 in 1997]



Section 285.365

[Formerly 280.365; renumbered 285B.353 in 1997]



Section 285.370

[Formerly 280.370; renumbered 285B.356 in 1997]



Section 285.375

[Formerly 280.375; renumbered 285B.359 in 1997]



Section 285.380

[Formerly 280.380; renumbered 285B.362 in 1997]



Section 285.385

[Formerly 280.385; renumbered 285B.365 in 1997]



Section 285.390

[Formerly 280.390; renumbered 285B.368 in 1997]



Section 285.393

[Formerly 280.393; renumbered 285B.371 in 1997]



Section 285.395



Section 285.397



Section 285.398



Section 285.399



Section 285.400



Section 285.401



Section 285.402



Section 285.403

[Formerly 280.520; renumbered 285B.050 in 1997]



Section 285.405

[Formerly 280.522; renumbered 285B.053 in 1997]



Section 285.407



Section 285.410

[Formerly 280.525; renumbered 285B.056 in 1997]



Section 285.413



Section 285.415



Section 285.416



Section 285.417

[Formerly 280.540; renumbered 285B.068 in 1997]



Section 285.420

[Formerly 280.542; renumbered 285B.071 in 1997]



Section 285.423



Section 285.425

[Formerly 280.547; renumbered 285B.074 in 1997]



Section 285.427



Section 285.430

[Formerly 280.552; renumbered 285B.077 in 1997]



Section 285.433



Section 285.435

[Formerly 280.560; renumbered 285B.083 in 1997]



Section 285.437



Section 285.440

[Formerly 280.570; renumbered 285B.089 in 1997]



Section 285.443



Section 285.445

[Formerly 280.580; renumbered 285B.095 in 1997]



Section 285.447

[Formerly 280.585; renumbered 285B.098 in 1997]



Section 285.450



Section 285.453

[Formerly 280.775; renumbered 285A.513 in 1997]



Section 285.457



Section 285.460



Section 285.463



Section 285.465



Section 285.466



Section 285.467



Section 285.468



Section 285.470



Section 285.471



Section 285.473



Section 285.474



Section 285.475



Section 285.476



Section 285.477



Section 285.478



Section 285.480



Section 285.481



Section 285.500

[Formerly 280.905; renumbered 285B.120 in 1997]



Section 285.503

[Formerly 280.910; renumbered 285B.123 in 1997]



Section 285.507



Section 285.510

[Formerly 280.920; renumbered 285B.129 in 1997]



Section 285.513



Section 285.515

[Formerly 280.929; renumbered 285B.135 in 1997]



Section 285.517



Section 285.520

[Formerly 280.935; renumbered 285B.141 in 1997]



Section 285.523



Section 285.525

[Formerly 280.941; renumbered 285B.144 in 1997]



Section 285.527

[Formerly 280.944; renumbered 285B.147 in 1997]



Section 285.528



Section 285.530

[Formerly 280.947; renumbered 285B.153 in 1997]



Section 285.533

[Formerly 280.960; renumbered 285B.156 in 1997]



Section 285.535

[Formerly 280.963; renumbered 285B.159 in 1997]



Section 285.537

[Formerly 280.966; renumbered 285B.162 in 1997]



Section 285.540

[Formerly 341.785; renumbered 285B.165 in 1997]



Section 285.543

[Formerly 341.795; renumbered 285B.168 in 1997]



Section 285.545



Section 285.547

[Formerly 341.807; renumbered 285B.171 in 1997]



Section 285.550

[Formerly 341.809; renumbered 285B.174 in 1997]



Section 285.553

[Formerly 341.813; renumbered 285B.177 in 1997]



Section 285.555

[Formerly 341.818; renumbered 285B.180 in 1997]



Section 285.560



Section 285.562



Section 285.563



Section 285.564



Section 285.565



Section 285.570



Section 285.573



Section 285.575



Section 285.577



Section 285.580

[Formerly 284.165; renumbered 285B.674 in 1997]



Section 285.583



Section 285.585



Section 285.587



Section 285.588



Section 285.590



Section 285.593



Section 285.595



Section 285.597



Section 285.598



Section 285.600



Section 285.603

[Formerly 284.254; renumbered 285B.707 in 1997]



Section 285.605



Section 285.607



Section 285.610



Section 285.613



Section 285.615



Section 285.616



Section 285.617



Section 285.620

[Formerly 284.285; renumbered 285B.731 in 1997]



Section 285.630



Section 285.633

[Formerly 284.015; renumbered 285B.233 in 1997]



Section 285.635



Section 285.637



Section 285.640



Section 285.643



Section 285.645



Section 285.647

[Formerly 284.045; renumbered 285B.251 in 1997]



Section 285.648



Section 285.649



Section 285.650



Section 285.651



Section 285.653

[Formerly 284.055; renumbered 285B.266 in 1997]



Section 285.655

[Formerly 284.060; renumbered 285B.269 in 1997]



Section 285.670



Section 285.672



Section 285.674



Section 285.676



Section 285.677



Section 285.678



Section 285.680

[Formerly 280.507; renumbered 285A.300 in 1997]



Section 285.683

[Formerly 280.510; renumbered 285A.303 in 1997]



Section 285.685

[Formerly 280.513; renumbered 285A.306 in 1997]



Section 285.687

[Formerly 280.515; renumbered 285A.309 in 1997]



Section 285.690

[Formerly 280.517; renumbered 285A.312 in 1997]



Section 285.693



Section 285.695



Section 285.700



Section 285.703



Section 285.705



Section 285.707



Section 285.710

[Formerly 284.360; renumbered 285B.428 in 1997]



Section 285.713

[Formerly 284.370; renumbered 285B.431 in 1997]



Section 285.715

[Formerly 284.380; renumbered 285B.434 in 1997]



Section 285.717

[Formerly 284.390; renumbered 285B.437 in 1997]



Section 285.720

[Formerly 284.400; renumbered 285B.440 in 1997]



Section 285.723

[Formerly 284.410; renumbered 285B.443 in 1997]



Section 285.725

[Formerly 284.415; renumbered 285B.446 in 1997]



Section 285.727

[Formerly 284.420; renumbered 285B.449 in 1997]



Section 285.730

[Formerly 284.425; renumbered 285B.452 in 1997]



Section 285.733

[Formerly 284.440; renumbered 285B.455 in 1997]



Section 285.735

[Formerly 284.445; renumbered 285B.458 in 1997]



Section 285.737

[Formerly 284.455; renumbered 285B.461 in 1997]



Section 285.740



Section 285.743

[Formerly 284.500; renumbered 285B.470 in 1997]



Section 285.745

[Formerly 284.510; renumbered 285B.473 in 1997]



Section 285.747

[Formerly 284.520; renumbered 285B.476 in 1997]



Section 285.750



Section 285.753

[Formerly 284.535; renumbered 285B.464 in 1997]



Section 285.755



Section 285.757



Section 285.760



Section 285.763



Section 285.765



Section 285.767



Section 285.770



Section 285.773



Section 285.775



Section 285.777



Section 285.780



Section 285.800



Section 285.805



Section 285.806



Section 285.807



Section 285.808



Section 285.809



Section 285.810



Section 285.811



Section 285.813

[Formerly 777.830; renumbered 285A.621 in 1997]



Section 285.814



Section 285.815



Section 285.817

[Formerly 777.840; renumbered 285A.630 in 1997]



Section 285.820

[Formerly 777.845; renumbered 285A.633 in 1997]



Section 285.825



Section 285.827



Section 285.830



Section 285.833



Section 285.835



Section 285.837



Section 285.840



Section 285.843



Section 285.850



Section 285.853



Section 285.857



Section 285.860



Section 285.863



Section 285.870



Section 285.873

[Formerly 777.852; renumbered 285A.669 in 1997]



Section 285.875



Section 285.880

[Formerly 777.856; renumbered 285A.675 in 1997]



Section 285.883



Section 285.885



Section 285.887

[Formerly 777.862; renumbered 285A.684 in 1997]



Section 285.890

[Formerly 777.864; renumbered 285A.687 in 1997]



Section 285.893

[Formerly 777.866; renumbered 285A.690 in 1997]



Section 285.895

[Formerly 777.868; renumbered 285A.693 in 1997]



Section 285.897



Section 285.900



Section 285.903



Section 285.905



Section 285.907

[Formerly 777.878; renumbered 285A.699 in 1997]



Section 285.910



Section 285.913



Section 285.915



Section 285.917



Section 285.920



Section 285.923

[Formerly 777.892; renumbered 285A.714 in 1997]



Section 285.925



Section 285.927

[Formerly 777.896; renumbered 285A.717 in 1997]



Section 285.930

[Formerly 777.898; renumbered 285A.720 in 1997]



Section 285.933

[Formerly 777.900; renumbered 285A.723 in 1997]



Section 285.935

[Formerly 777.902; renumbered 285A.726 in 1997]



Section 285.940

[Formerly 777.904; renumbered 285A.729 in 1997]



Section 285.943

[Formerly 777.910; renumbered 285A.732 in 1997]



Section 285.950



Section 285.952



Section 285.954



Section 285.956



Section 285.958



Section 285.960



Section 285.962



Section 285.964



Section 285.966



Section 285.968






Chapter 285A - Economic Development I

Section 285A.010 - Definitions for ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C.

(1) "Administrator" means the administrator of the Oregon Infrastructure Finance Authority.

(2) "Association" means a nonprofit, private, incorporated or unincorporated institution, foundation, organization, entity or group, whether local, state, regional or national, that is operating or doing business in Oregon.

(3) "Authority" means the Oregon Infrastructure Finance Authority.

(4) "Board" means the Oregon Infrastructure Finance Authority Board.

(5) "Commission" means the Oregon Business Development Commission.

(6) "Community" means an area or locality in which the body of inhabitants has common economic or employment interests. The term is not limited to a city, county or other political subdivision and need not, but may be, limited by political boundaries.

(7) "Department" means the Oregon Business Development Department.

(8) "Director" means the Director of the Oregon Business Development Department.

(9) "Distressed area" means a county, city, community or other geographic area that is designated as a distressed area by the department, based on indicators of economic distress or dislocation, including but not limited to unemployment, poverty and job loss.

(10) "International trade" means the export and import of products and services and the movement of capital for the purpose of investment.

(11) "Local government" has the meaning given that term in ORS 174.116.

(12) "Municipality" means an Oregon city or county, the Port of Portland created by ORS 778.010, a county service district organized under ORS chapter 451, a district as defined in ORS 198.010, a tribal council of a federally recognized Indian tribe in this state or an airport district organized under ORS chapter 838.

(13) "Public body" has the meaning given that term in ORS 174.109.

(14) "Rural area" means an area located entirely outside of the acknowledged Portland Metropolitan Area Regional Urban Growth Boundary and the acknowledged urban growth boundaries of cities with populations of 30,000 or more.

(15) "Small business" means a business having 100 or fewer employees.

(16) "State agency" includes state officers, departments, boards and commissions.

(17) "Traded sector" means industries in which member firms sell their goods or services into markets for which national or international competition exists.

[Formerly 285.001; 1999 c.509 §1; 2003 c.114 §1; 2007 c.804 §1; 2009 c.830 §8]



Section 285A.020 - Legislative findings; purpose; declaration of economic strategy; principles for investment of resources; priorities for funding and assistance.

(a) Oregon possesses unique and sustaining virtues that will guide and assist in maintaining the state’s economic health, including but not limited to Oregon’s:

(A) Special heritage;

(B) Respect for and cultivation of the environment; and

(C) Attention to quality of life issues that are important to the state’s economic development, including but not limited to access to quality, affordable child care for all children in Oregon.

(b) Oregon is strategically placed to compete and succeed in the global marketplace.

(c) All regions of the state should share in Oregon’s economic recovery.

(d) Creating and retaining quality jobs are vital to the state’s economic health.

(e) Oregon’s agriculture and natural resource industries provide opportunities for beneficial economic enterprise, including sustainable business development activities.

(f) A well educated and trained workforce is necessary to support business and industry needs throughout the state.

(g) The ability of existing businesses to grow is critical to Oregon’s prosperity.

(h) The state must utilize its competitive advantages to retain existing businesses and attract new companies and investment into the state.

(i) Continued development in Oregon depends on strengthening traded sector industries.

(j) International trade and development of international trade are essential for future business development opportunities.

(k) Small businesses remain a critical element of the state’s economy.

(L) Capacity building to support business development in rural and distressed areas is a key component of economic development and revitalization efforts.

(m) Oregon’s ports are important partners in the state’s economic development efforts and are key components of local and state economic development strategies.

(n) Improving and enhancing infrastructure is necessary to the state’s future economic development.

(o) Federal, state and local agencies working together will continue to enhance industrial site development and other economic development activities.

(2) It is the purpose of ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C to enable the creation, retention, expansion and attraction of businesses that provide sustainable, living wage jobs for Oregonians through public-private partnerships and leveraged funding and to support economic opportunities for Oregon companies and entrepreneurs.

(3) The Legislative Assembly declares that it is the immediate economic strategy of the state to:

(a) Promote a favorable investment climate to strengthen businesses, create jobs and raise real wages;

(b) Improve the national and global competitiveness of Oregon companies; and

(c) Assist and further efforts to retain, expand and attract businesses.

(4) To promote the advancement of the Oregon economy and implement the immediate economic strategy of the state, the Oregon Business Development Department shall invest resources in accordance with the following principles:

(a) Processes for making public investments and working with local and regional issues must be designed for flexibility so that actions can adapt to the constantly changing conditions and demands under which communities and businesses operate.

(b) Partnerships among local, state and federal governments and public and private organizations and entities should be strengthened to further the economic strategy of the state.

(c) The expected impact of public investment and assistance shall be identified, in terms of measurable outcomes, whenever possible.

(d) State, federal and community goals, constraints and obligations should be identified at the beginning of the planning process, and the state should work actively with community partners, regions and state and local agencies to address and accomplish their mutual objectives.

(5) When the department provides funds or assistance for projects, programs, technical support or other authorized activities pursuant to ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C, the department shall give priority to projects, programs and activities that:

(a) Retain and create jobs and raise real wages;

(b) Promote capacity building, emphasizing rural and distressed areas to further economic development initiatives;

(c) Assist small business creation and expansion;

(d) Invest and engage in training a skilled workforce;

(e) Retain and expand existing companies and recruit new investment to Oregon;

(f) Capitalize on Oregon’s competitive advantages and strategically invest resources to offset competitive disadvantages;

(g) Support innovation and research;

(h) Assist industry clusters to succeed;

(i) Market Oregon’s advantages;

(j) Promote international trade and attract foreign direct investment;

(k) Support the development of industrial and commercial lands;

(L) Advance the efforts of ports to promote economic development activities; and

(m) Build capacity in Oregon’s arts and cultural organizations, creative businesses and individual artists.

[Formerly 285.005; 1999 c.509 §2; 2001 c.883 §1b; 2007 c.804 §§2,88; 2009 c.830 §9]



Section 285A.040 - Oregon Business Development Commission; appointment; confirmation; qualifications of members; term; compensation and expenses; presiding officer; quorum; meetings; effect of vacancy.

(a) One nonvoting member appointed from among the members of the Senate by the President of the Senate;

(b) One nonvoting member appointed from among the members of the House of Representatives by the Speaker of the House of Representatives; and

(c) Seven members appointed by the Governor, subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565. The Governor shall appoint members of the commission in compliance with all of the following:

(A) Members shall be appointed with consideration given to representation of the different geographic regions of the state, and at least one member shall be a resident of the area east of the Cascade Range.

(B) Not more than five members may belong to one political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

(C) Members shall be appointed with consideration given to representation of the following areas of expertise or training:

(i) International trade;

(ii) Traded sector business development;

(iii) Small business development;

(iv) Local economic development;

(v) Finance and business investment;

(vi) Innovation; or

(vii) Other areas of training or expertise identified by the Governor.

(2)(a) The term of office of each member appointed by the Governor is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member appointed by the Governor, the Governor shall appoint a successor whose term begins on July 1 of the following year. A member appointed by the Governor is eligible for reappointment. In case of a vacancy among the members appointed by the Governor for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

(b) The term of office of the member appointed by the President of the Senate is four years. In case of a vacancy for any cause, the President of the Senate shall appoint a Senator to fill the office for the unexpired term.

(c) The term of office of the member appointed by the Speaker of the House of Representatives is two years. In case of a vacancy for any cause, the Speaker of the House of Representatives shall appoint a Representative to fill the office for the unexpired term.

(3) A member of the commission who is appointed by the Governor is entitled to compensation and expenses as provided by ORS 292.495. Legislative members of the commission are prohibited from receiving compensation and reimbursement for expenses.

(4) Subject to confirmation by the Senate, the Governor shall appoint one of the voting commissioners as presiding officer of the commission. The presiding officer shall have duties and powers as the commission determines are necessary for the office.

(5) Five voting members of the commission constitute a quorum for the transaction of business.

(6) The commission shall meet at least quarterly at a time and place determined by the commission. The commission shall also meet at other times and places as are specified by the call of the presiding officer or by the call of a majority of the voting members of the commission.

(7) A vacancy among the voting members of the commission does not impair the right of the remaining voting commissioners to exercise all the powers of the commission. If the remaining voting commissioners are unable to agree, the Governor shall have the right to vote as a member of the commission.

(8) A member of the commission appointed due to expertise or training in local economic development described in subsection (1)(c)(C)(iv) of this section shall also be an elected local government official with experience in economic development matters.

[Formerly 285.009; 1999 c.509 §3; 2005 c.835 §34; 2007 c.804 §3; 2009 c.830 §10]



Section 285A.045 - Duties and functions of commission; exercise of commission powers; rules.

(2) The commission shall provide oversight and direction to the Oregon Business Development Department in carrying out the economic development policies and strategy established by the commission. In addition, the commission may perform any other duty vested in the commission by law.

(3) The commission shall keep complete and accurate records of all the meetings, transactions and business of the commission at the office of the department.

(4) When a power, duty or function is vested in the commission, the commission may designate department officers, agents, employees or committee members to exercise the power, duty or function of the commission. When the commission designates a person in writing to exercise a power, duty or function of the commission, the person may exercise the power, duty or function.

(5) In carrying out its duties under subsection (1) of this section, the commission shall coordinate its activities with federal, state and local agencies, community partners and regions, when appropriate.

(6) The commission may prepare and submit suggested administrative rules to the Director of the Oregon Business Development Department that the commission determines are necessary for the objectives and programs of the department.

[Formerly 285.011; 1999 c.509 §4; 2001 c.174 §1; 2001 c.419 §7; 2001 c.883 §1c; 2007 c.804 §4; 2009 c.830 §11]



Section 285A.050 - Biennial report; content.

(a) For the overall department and for identifiable programs and funding sources:

(A) The number of jobs created and retained;

(B) The average wage levels of jobs created and retained; and

(C) Other measures identified by the commission.

(b) The status of the Oregon economy as it relates to the economic strategy outlined in ORS 285A.020.

(c) Other issues identified by the commission.

(2) Reports to the Legislative Assembly required under this section shall be made in accordance with ORS 192.245.

[Formerly 285.013; 1999 c.509 §5; 2001 c.174 §2; 2001 c.419 §8; 2003 c.773 §1; 2003 c.800 §6; 2007 c.804 §5; 2009 c.830 §12]



Section 285A.055 - Prerequisites for certain commission actions.

(1) Determine that the action is cost effective, considering both major public expenses and major public benefits;

(2) Find that the project will produce goods or services which are sold in markets for which national or international competition exists or, if the project is to be constructed and operated by a nonprofit organization, that the project will not compete with local for-profit businesses;

(3) Determine that the action is the best use of the moneys involved, considering other pending applications for those moneys;

(4) Find that the project involved is consistent with the Oregon Business Development Department’s comprehensive policy and programs; and

(5) Find that the project involved is consistent with applicable adopted local economic development plans.

[Formerly 285.025; 1999 c.509 §6; 2001 c.883 §2; 2007 c.804 §6; 2009 c.830 §13]



Section 285A.060 - Advisory and technical committees.

(2) Members of the committees appointed pursuant to this section shall receive no compensation, but may receive payment for their actual and necessary travel and other expenses while engaged in the performance of their official duties.

[Formerly 285.030; 2009 c.830 §14]



Section 285A.070 - Oregon Business Development Department; organization; director; confirmation; duties and powers; rules.

(2) The department shall be under the supervision of the Director of the Oregon Business Development Department, who shall be appointed by and shall hold office at the pleasure of the Governor.

(3) The appointment of the director shall be subject to confirmation by the Senate in the manner provided by ORS 171.562 and 171.565.

(4) Subject to policy direction by the Oregon Business Development Commission, the director shall:

(a) Be the administrative head of the department;

(b) Administer the laws of the state relating to economic development; and

(c) Intervene, as authorized by the commission, pursuant to the rules of practice and procedure, in the proceedings of state and federal agencies that may substantially affect economic development within Oregon.

(5) In addition to duties otherwise required by law, and subject to policy direction by the commission, the director shall prescribe rules for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property, based on best managerial practices as determined by the director and in a manner consistent with applicable law.

(6) The director shall organize the department in whatever manner the director considers necessary to conduct the work of the department efficiently and effectively, subject to approval by the commission.

(7) The director may appoint all subordinate officers and employees of the department and may prescribe their duties, assignments and reassignments and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law. Subject to any other applicable law regulating travel expenses, the officers and employees of the department shall be allowed such reasonable and necessary travel and other expenses as may be incurred in the performance of their duties.

(8) The director may delegate the exercise or discharge of any power, duty or function that is vested in or imposed by law upon the director to any department employee for the purpose of conducting an official act in the name of the director. The official act of any person acting in the name of the director by the authority of the director is an official act of the director.

(9) The director may require a fidelity bond of any officer or employee of the department who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond. The director shall fix the amount of the bond, except as otherwise provided by law, and approve the sureties. The department shall pay the premiums on the bond.

(10) The commission shall report periodically to the Governor on the director’s performance and make appropriate recommendations. [Formerly 285.033; 1999 c.509 §7; 2007 c.804 §7; 2009 c.830 §15]

Note: Sections 1 and 3 to 5, chapter 782, Oregon Laws 2009, provide:

Sec. 1. (1) The Oregon Broadband Advisory Council is established within the Oregon Business Development Department. The council consists of 14 members, of whom:

(a) The Governor shall appoint 12 members as follows:

(A) One member to represent the counties of this state.

(B) One member to represent the cities of this state.

(C) Three members to represent telecommunications service providers and Internet service providers in this state. At least one member must represent rural telecommunications consortia.

(D) One member to represent Oregon tribes.

(E) One member to represent education.

(F) One member to represent economic development.

(G) One member to represent public safety.

(H) One member to represent health.

(I) One member to represent the State Chief Information Officer.

(J) One member from the Public Utility Commission.

(b) The Speaker of the House of Representatives shall appoint one nonvoting member who is a member of the House of Representatives.

(c) The President of the Senate shall appoint one nonvoting member who is a member of the Senate.

(2) The term of office of each voting member is four years, but a voting member serves at the pleasure of the Governor. Before the term of a voting member expires, the Governor shall appoint a successor whose term begins on January 1 next following. A voting member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment that becomes immediately effective for the unexpired term.

(3) The nonvoting legislative members shall serve two-year terms and are eligible for reappointment.

(4) Members of the council who are not members of the Legislative Assembly are not entitled to compensation, but voting members may be paid expenses if funding is available from contributions the Oregon Business Development Department accepts under section 3 (2), chapter 782, Oregon Laws 2009.

(5) Members of the council who are members of the Legislative Assembly are entitled to compensation and expense reimbursement as provided in ORS 171.072.

(6) The council shall select one of the council’s voting members as chairperson and another voting member as vice chairperson, for such terms and with duties and powers necessary for performing the functions of the offices as the council determines.

(7) A majority of the voting members of the council constitutes a quorum for transacting business.

(8) The council shall meet at least once every three months at a place, day and hour determined by the council. The council may also meet at other times and places specified by the call of the chairperson or of a majority of the members of the council.

(9) A majority of the voting members of the council must approve official action by the council. The council may recommend legislation, which must be prepared in time for presession filing by December 15 of the year preceding an odd-numbered year regular session of the Legislative Assembly.

(10) The Oregon Business Development Department shall provide staff or facilities to the council.

(11) The State Chief Information Officer, the Public Utility Commission and the Department of Education may provide staff or facilities to the council.

(12) All agencies of state government, as defined in ORS 174.111, shall assist the council in the performance of the council’s duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the council consider necessary to perform the members’ duties. [2009 c.782 §1; 2011 c.272 §9; 2011 c.545 §3; 2015 c.807 §33]

Sec. 3. (1) The Oregon Broadband Advisory Council Fund is established, separate and distinct from the General Fund. Interest earned by the Oregon Broadband Advisory Council Fund shall be credited to the fund. Moneys in the Oregon Broadband Advisory Council Fund are continuously appropriated to the Oregon Business Development Department for the purposes of carrying out the duties of the Oregon Broadband Advisory Council.

(2) The department, on behalf of the council, may accept contributions of funds and assistance from the United States Government or agencies of the United States Government or from any other source, public or private, and agree to conditions not inconsistent with the purposes of the council. All such funds are to aid in financing the functions of the council and must be deposited in the Oregon Broadband Advisory Council Fund to the credit of separate accounts for the council to disburse for the purposes for which the funds were contributed.

(3) The council shall encourage:

(a) Coordination between existing organizations and sectors that can leverage broadband to their advantage;

(b) State agencies to utilize broadband telecommunications;

(c) The development and support of digital inclusion and education programs to encourage broadband adoption and provide citizens with institutions to teach digital skills necessary for success in the workplace;

(d) Efforts to provide cost-effective quality workforce development training using telecommunications infrastructure and facilities to access distance learning opportunities;

(e) Schools, education service districts and local education agencies in unserved areas to promote broadband access for the surrounding community;

(f) Public and private entities to seek opportunities for partnership with educational institutions that will stimulate the use of broadband technologies through community projects and public education;

(g) The use of broadband communications technologies for telehealth and telemedicine; and

(h) Public and private organizations to work together in partnership to promote the use of telecommunications infrastructure and new technology. [2009 c.782 §3]

Sec. 4. The Oregon Broadband Advisory Council shall submit a report by November 1 of each even-numbered year to the Joint Legislative Committee on Information Management and Technology on the following subjects:

(1) The affordability and accessibility of broadband technology in all areas of this state; and

(2) The extent of broadband technology use in this state in the telehealth industry, energy management, education and government. [2009 c.782 §4; 2015 c.807 §35]

Sec. 5. (1) Sections 1 to 4, chapter 782, Oregon Laws 2009, are repealed on January 2, 2020.

(2) The amendments to ORS 403.450 by section 4, chapter 87, Oregon Laws 2014, become operative on January 2, 2020. [2009 c.782 §5; 2014 c.87 §5; 2015 c.483 §1; 2015 c.807 §36]

Note: Section 1, chapter 432, Oregon Laws 2015, provides:

Sec. 1. (1) No later than December 31, 2016, the Oregon Business Development Department shall conduct a study and submit a report to the interim legislative committees on economic development regarding methods to expand broadband and telecommunications infrastructure in rural cities and counties in Oregon.

(2) The report may include recommendations for legislative changes.

[2015 c.432 §1]



Section 285A.075 - Department duties; rules; contract authority; foreign trade offices.

(a) Implement programs and adopt rules in accordance with applicable provisions of ORS chapter 183 that are consistent and necessary to carry out the policies established by the Oregon Business Development Commission and the duties, functions and powers vested by law in the department.

(b) Act as the official state liaison agency for persons interested in locating industrial or business firms in the state and for state and local groups seeking new industry or business, and maintain the confidentiality of negotiations conducted pursuant to this paragraph, if requested.

(c) Coordinate state and federal economic and community development programs.

(d) Actively recruit domestic and international business firms to those communities desiring business recruitment.

(e) Work with existing Oregon companies to assist in their expansion or help them retain jobs in the state.

(f) Consult with local governments to establish regions for the purpose of job development to facilitate economic activities in the region. Regions established for this purpose need not be of the same size in geographic area or population.

(g) Establish and operate foreign trade offices in foreign countries in which the department considers a foreign trade office necessary. The department shall use department employees, contracts with public or private persons or a combination of employees and contractors to establish and operate foreign trade offices. Department employees, including managers, who are assigned to work in a foreign trade office shall be in the unclassified service, and the director shall set the salaries of such employees. ORS 276.428, 279A.120, 279A.140, 279A.155, 279A.275, 279B.025, 279B.235, 279B.270, 279B.280, 279C.370, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.800 to 279C.870, 282.020, 282.050, 282.210, 282.220, 282.230, 283.140, 459A.475, 459A.490, 653.268 and 653.269 do not apply to the department’s operation of foreign trade offices outside the state.

(h) Consult with other state agencies and with local agencies and officials prior to defining or designating distressed areas for purposes of ORS 285A.020.

(i) Budget moneys for travel and various other expenses of industrial or commercial site location agents, film or video production location agents, business journal writers, elected state officials or other state personnel to accomplish the purposes of ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C. The department may expend moneys duly budgeted to pay the travel and other expenses of such persons if the director determines the expense may promote the purposes of this subsection.

(j) Promulgate rules to govern contracts.

(k) Develop strategies to address issues that are necessary and appropriate to Oregon’s future and adopt goals that include measurable indicators of success (Oregon benchmarks) that show the extent to which each goal is being achieved.

(L) Use practices and procedures that the department determines are the best practices for carrying out the duties of the department.

(2) The department shall have no regulatory power over the activities of private persons. Its functions shall be solely advisory, coordinative and promotional.

(3) Notwithstanding ORS 279A.140, the department may award grants or enter into contracts as necessary or appropriate to carry out the duties, functions and powers vested in the department by law.

[Formerly 285.035; 2001 c.883 §3; 2003 c.794 §235; 2007 c.804 §89; 2007 c.858 §28; 2009 c.830 §16]



Section 285A.080 - Salaries and expenses of personnel.

[Formerly 285.036; 2009 c.830 §17]



Section 285A.085



Section 285A.090



Section 285A.091 - Oregon Infrastructure Finance Authority Board; members; terms; quorum.

(a) One nonvoting member appointed from members of the Senate by the President of the Senate;

(b) One nonvoting member appointed from members of the House of Representatives by the Speaker of the House of Representatives;

(c) One member appointed by the State Treasurer; and

(d) Six members appointed by the Governor.

(2) Persons appointed members of the board must be Oregon residents, well qualified by experience to make policy and recommendations in areas of concern to the Oregon Infrastructure Finance Authority and to perform the duties of office. Members shall be appointed with consideration given to knowledge and experience:

(a) In the field of state and municipal finance;

(b) Of the infrastructure and public works needs in Oregon cities;

(c) Of the infrastructure and public works needs in Oregon counties;

(d) Of issues related to ports that affect the state;

(e) Of issues related to special service district services furnished across the state; and

(f) Of infrastructure and public works necessary to further Oregon’s long term economic growth.

(3) The office of the State Treasurer may recommend persons with expertise in the field of state and municipal finance for membership on the board.

(4) The term of a member of the board appointed by the Governor, the State Treasurer or the President of the Senate is four years. The term of a member appointed by the Speaker of the House of Representatives is two years.

(5) In case of a vacancy on the board for any cause, the appointing authority shall appoint a successor to serve for the unexpired term.

(6) A member of the board may be appointed to serve two consecutive terms. A member who serves two consecutive terms is not eligible for reappointment within one year following the expiration of the second term.

(7) The board shall select one of its members to chair the board for such term and with duties and powers necessary to perform the functions of the office as the board determines.

(8) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(9) Notwithstanding ORS 171.072, members of the board who are members of the Legislative Assembly are not entitled to mileage expenses or a per diem and serve as volunteers on the board.

(10) Members of the board who are not members of the Legislative Assembly are entitled to compensation and reimbursement for expenses as provided in ORS 292.495.

[2009 c.830 §1a; 2011 c.272 §5]



Section 285A.093 - Board duties; rules.

(1) Serve as a body to advise municipalities, state agencies and private persons on the development and implementation of state policies and programs relating to the infrastructure needs of this state and its communities.

(2) Advise the Governor, the Oregon Business Development Commission, the Director of the Oregon Business Development Department and the Oregon Business Development Department on matters identified by the commission as being of interest to the Governor, the commission, the director and the department that relate to infrastructure and public works programs administered, and actions taken, by the Oregon Infrastructure Finance Authority.

(3) Provide the commission with the opportunity to comment and provide direction on matters relating to infrastructure and public works programs administered, and actions taken, by the authority.

(4) Seek and receive the views of all levels of government and the private sector with respect to state policies and programs to address the infrastructure needs of this state.

(5) Prepare and submit to the director suggested administrative rules that the board determines are necessary for the operation of the programs under the direction of the authority.

(6) Establish policies and procedures for loan and grant programs administered by the authority, except for the seismic rehabilitation grant program administered under ORS 401.910.

[2009 c.830 §2; 2011 c.48 §1; 2013 c.782 §3]



Section 285A.095



Section 285A.096 - Oregon Infrastructure Finance Authority; duties; staff.

(2) The authority consists of the administrator and all personnel employed by the authority.

(3) Subject to subsection (1) of this section, the authority shall develop and administer programs and funds of the department that address the infrastructure needs of this state.

(4) The authority shall provide the board with staff and other assistance as necessary for the board to perform its duties.

(5) The authority shall employ, in accordance with the State Personnel Relations Law, the staff necessary to allow the authority to carry out its responsibilities.

[2009 c.830 §3; 2011 c.48 §2]



Section 285A.098 - Powers of Oregon Infrastructure Finance Authority; administration of federal Community Development Block Grant funding program.

(a) Conduct hearings and conferences to develop facts, explain programs and activities, and obtain advice;

(b) Enter into agreements with other public bodies, as defined in ORS 174.109, or associations or private persons for services to assist the authority and the Oregon Infrastructure Finance Authority Board;

(c) Enter into agreements with other public bodies, as defined in ORS 174.109, the federal government, associations or private persons for cooperative endeavors that further programs administered by the authority;

(d) Subject to applicable policies and procedures, enter into agreements for loans, grants or other assistance, including, but not limited to, direct purchase of goods or services, with local governments, as defined in ORS 174.116, special government bodies, as defined in ORS 174.117, or other eligible applicants for infrastructure development;

(e) Appoint committees, consultants or other persons with expertise in infrastructure-related matters to advise the Oregon Infrastructure Finance Authority Board or the authority;

(f) Obtain assistance or data from any state agency; or

(g) Perform any other act necessary to carry out the duties of the authority.

(2) The authority shall administer the state’s participation in the federal Community Development Block Grant funding program authorized by 42 U.S.C. 5301 et seq.

[2009 c.830 §3a]



Section 285A.100



Section 285A.101 - Administrator; powers; rules; staff.

(2) The administrator shall receive such salary as may be provided by law or as fixed by the director.

(3) The administrator shall be the administrative head of the authority.

(4) The administrator may suggest rules to the director for the government of the authority, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property.

(5) The administrator shall hire the staff necessary to allow the authority to carry out its duties. In accordance with the State Personnel Relations Law, the administrator and any manager hired by the administrator shall be in the unclassified service.

[2009 c.830 §4]



Section 285A.103 - Oregon Infrastructure Finance Fund; sources; uses; rules.

(2) The authority may finance programs and projects determined to further infrastructure development within this state by making grants or loans using moneys in the fund.

(3) The Oregon Infrastructure Finance Authority Board may suggest to the Director of the Oregon Business Development Department administrative rules for establishing standards, objectives and criteria for use of moneys in the fund. The department shall adopt rules to establish standards, objectives and criteria for use of moneys in the fund.

[2009 c.830 §5]



Section 285A.105



Section 285A.106 - Prohibited acts.

[2009 c.830 §6]



Section 285A.108 - Rules.

[2009 c.830 §7]



Section 285A.110



Section 285A.112



Section 285A.114



Section 285A.115



Section 285A.116 - Regions for job development; economic innovation coordination.

(2) The Director of the Oregon Business Development Department shall provide for economic innovation coordination in the central office, which shall assist the field representatives in establishing contacts between local businesses and universities and community colleges in Oregon to promote the use of the research capacities of these institutions for development of new products.

[2003 c.773 §60; 2005 c.748 §26; 2009 c.830 §18]

Note: 285A.116 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.125



Section 285A.128



Section 285A.131



Section 285A.133



Section 285A.136



Section 285A.139



Section 285A.141



Section 285A.143 - Sister State Committee; membership; term.

(2) Membership of the Sister State Committee includes:

(a) A cochairperson of the committee who is appointed by the President of the Senate from among the members of the Senate;

(b) A cochairperson of the committee who is appointed by the Speaker of the House of Representatives from among the members of the House of Representatives;

(c) Two members of the Senate who are not members of the same political party, appointed by the President of the Senate;

(d) Two members of the House of Representatives who are not members of the same political party, appointed by the Speaker of the House of Representatives; and

(e) Additional members selected according to criteria established by the committee and appointed jointly by the President of the Senate and the Speaker of the House of Representatives.

(3) The President of the Senate and the Speaker of the House of Representatives shall jointly select one of the members appointed under subsection (2)(e) of this section to be executive director to plan for and coordinate activities under ORS 285A.145.

(4)(a) A member of the Legislative Assembly appointed under subsection (2)(a) to (d) of this section serves at the pleasure of the appointing authority and may continue to serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed. Before the expiration of the legislative term of office of a member appointed under subsection (2)(a) to (d) of this section, the appointing authority shall appoint a successor whose term on the committee begins when the former member’s legislative term of office ends. If there is a vacancy for a member appointed under subsection (2)(a) to (d) of this section for any other cause, the appointing authority shall make an appointment to become effective immediately.

(b) The term of office of committee members appointed under subsection (2)(e) of this section is two years. A member appointed under subsection (2)(e) of this section is eligible for reappointment. If there is a vacancy for a member appointed under subsection (2)(e) of this section before the expiration of the term, the appointing authority shall make an appointment to become effective immediately for the unexpired term.

(5) Members of the Legislative Assembly who are members of the Sister State Committee are entitled to a per diem as provided in ORS 171.072 except when members are out of the United States.

(6) The cochairpersons of the Sister State Committee shall preside alternately at Sister State Committee meetings.

(7) A majority of the members of the Sister State Committee constitutes a quorum for the transaction of business.

(8) The Legislative Administration Committee shall provide administrative staff support for one meeting of the Sister State Committee held before each visit described in ORS 285A.145 (2) and for one meeting held after each visit.

(9) The Sister State Committee shall plan, coordinate or conduct activities under ORS 285A.145 for all sister states of this state except provinces described in ORS 285A.152.

(10) For the purposes of this section and ORS 285A.145, "sister state" means an international state or province.

[2001 c.284 §1; 2003 c.14 §142; 2007 c.246 §1; 2013 c.222 §3]

Note: 285A.143 and 285A.145 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.145 - Sister State Committee authority.

(1) Organize activities for and host visiting delegations from the sister states;

(2) Organize activities for, visit or participate in delegations visiting sister states and nations in which sister states are located;

(3) Provide for the exchange of information between the State of Oregon and sister states;

(4) Work with representatives of sister states on joint projects; and

(5) Take all actions necessary to facilitate and promote relations between the State of Oregon and sister states.

[2001 c.284 §2; 2007 c.246 §2]

Note: See note under 285A.143.



Section 285A.148 - Oregon-China Sister State Committee; membership; term.

(a) The President of the Senate as an ex officio member and cochairperson of the committee;

(b) The Speaker of the House of Representatives as an ex officio member and cochairperson of the committee;

(c) Two members of the Senate who are not members of the same political party, appointed by the President of the Senate;

(d) Two members of the House of Representatives who are not members of the same political party, appointed by the Speaker of the House of Representatives;

(e) Four members representing Oregon’s business community, appointed by the President of the Senate;

(f) Four members representing Oregon’s business community, appointed by the Speaker of the House of Representatives;

(g)(A) One former member of the Senate, appointed by the President of the Senate, and one former member of the House of Representatives, appointed by the Speaker of the House of Representatives; or

(B) If one of the potential appointees described in subparagraph (A) of this paragraph is not available, two former members of the Legislative Assembly, appointed jointly by the President of the Senate and the Speaker of the House of Representatives;

(h) Two public members, appointed by the President of the Senate;

(i) Two public members, appointed by the Speaker of the House of Representatives; and

(j) If the cochairpersons agree, one elected state official, appointed jointly by the cochairpersons.

(2)(a) The President of the Senate and the Speaker of the House of Representatives may each designate an alternate from time to time from among the members of their respective chambers to exercise powers as a member of the Oregon-China Sister State Committee when the President or Speaker is not in attendance at a committee meeting, except that an alternate may not preside over a committee meeting in place of the President or Speaker.

(b) The President of the Senate and the Speaker of the House of Representatives shall jointly select one of the members appointed under subsection (1)(e) or (f) of this section to be executive director to plan for and coordinate activities under ORS 285A.152.

(3)(a) A member of the Legislative Assembly appointed under subsection (1)(c) or (d) of this section serves at the pleasure of the appointing authority and may continue to serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed. Before the expiration of the legislative term of office of a member appointed under subsection (1)(c) or (d) of this section, the appointing authority shall appoint a successor whose term on the committee begins when the former member’s legislative term of office ends. If there is a vacancy for a member appointed under subsection (1)(c) or (d) of this section for any other cause, the appointing authority shall make an appointment to become effective immediately.

(b) The term of office of committee members appointed under subsection (1)(e) to (j) of this section is two years. A member appointed under subsection (1)(e) to (j) of this section is eligible for reappointment. If there is a vacancy for a member appointed under subsection (1)(e) to (j) of this section before the expiration of the term, the appointing authority shall make an appointment to become effective immediately for the unexpired term.

(4) Members of the Legislative Assembly who are members of the Oregon-China Sister State Committee are entitled to a per diem as provided in ORS 171.072 except when members are out of the United States.

(5) The cochairpersons of the Oregon-China Sister State Committee shall preside alternately at meetings of the committee.

(6) A majority of the members of the Oregon-China Sister State Committee constitutes a quorum for the transaction of business.

(7) The Legislative Administration Committee shall provide administrative staff support for one meeting of the Oregon-China Sister State Committee held before each visit described in ORS 285A.152 (2) and for one meeting held after each visit.

[2007 c.246 §3; 2013 c.222 §1]

Note: 285A.148 and 285A.152 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.150



Section 285A.152 - Oregon-China Sister State Committee authority.

(a) Organize activities for and host visiting delegations from provinces of the People’s Republic of China;

(b) Organize activities for and participate in delegations visiting provinces in China;

(c) Provide for the exchange of information between the State of Oregon and provinces in China;

(d) Work with representatives of provinces in China on joint projects; and

(e) Take all actions necessary to coordinate and promote Oregon exports to China and Chinese investments within Oregon.

(2) The Oregon-China Sister State Committee may visit China at least biennially for the purpose of fulfilling the objectives described in subsection (1) of this section.

(3) For purposes of this section, "province" means a province or a provincial level division as defined under the laws of the People’s Republic of China.

[2007 c.246 §4; 2009 c.830 §19; 2013 c.222 §2]

Note: See note under 285A.148.



Section 285A.153



Section 285A.156



Section 285A.159



Section 285A.162



Section 285A.165



Section 285A.168



Section 285A.170



Section 285A.171



Section 285A.174



Section 285A.185 - Brownfields redevelopment; department duties; rules.

(2) The Oregon Business Development Department shall assist private persons and local governments to redevelop brownfields.

(3) The department shall:

(a) Act as the primary point of contact for information regarding public and private funding options available to a person interested in redeveloping a brownfield;

(b) Facilitate the funding process involving landowners or prospective purchasers, lending institutions, other state agencies, local jurisdictions, consultants and interested citizens;

(c) Serve as a key advocate for the redevelopment of brownfields in Oregon;

(d) Provide information to private persons and local governments on brownfield redevelopment funding;

(e) Enhance the availability of funding resources through program development, grant proposals and other appropriate opportunities; and

(f) Adopt rules necessary to carry out this section.

[1997 c.738 §2; 2001 c.96 §1; 2005 c.81 §1; 2009 c.830 §20]



Section 285A.188 - Brownfields Redevelopment Fund; definitions; uses; priorities for loans and grants; eligibility; rules.

(a) "Environmental action" means activities undertaken to:

(A) Determine if a release has occurred or may occur, if the release or potential release poses a significant threat to human health or the environment or if additional remedial actions may be required at the site;

(B) Conduct a remedial investigation and a feasibility study;

(C) Plan for remedial action or removal action; or

(D) Conduct a remedial action or removal action at a site.

(b) "Facility," "hazardous substance," "release," "remedial action" and "removal" have the meanings given those terms in ORS 465.200.

(c) "Substantial public benefit" includes, but is not limited to:

(A) The generation of funding or other resources facilitating substantial remedial action at a facility in accordance with this section;

(B) A commitment to perform substantial remedial action at a facility in accordance with this section;

(C) Productive reuse of a vacant or abandoned industrial or commercial facility; or

(D) Development of a facility by a municipality or a nonprofit organization to address an important public purpose.

(2) There is created within the State Treasury a revolving fund known as the Brownfields Redevelopment Fund, separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund. Moneys in the Brownfields Redevelopment Fund are continuously appropriated to the Oregon Business Development Department and shall be used to fund loans and grants for environmental actions on properties that are brownfields, as defined in ORS 285A.185.

(3)(a) Subject to paragraph (b) of this subsection, when making a loan or grant for an environmental action, the Oregon Business Development Department shall give priority to persons who, at the time of applying for the loan or grant, are not liable under ORS 465.255 for a release of a hazardous substance at the property at which the environmental action is to be conducted. No more than 60 percent of the total amount of the Brownfields Redevelopment Fund in any biennium shall be awarded to persons who are liable with respect to the subject property under ORS 465.255. A person is not eligible to receive a loan or grant from moneys in the Brownfields Redevelopment Fund if the person has knowingly violated applicable laws or regulations or has knowingly violated or failed to comply with an order of the Department of Environmental Quality, if such action or inaction has resulted in one or more of the following:

(A) Contribution to or exacerbation of existing contamination at the facility;

(B) Release of a hazardous substance at the facility; or

(C) Interference with necessary investigation or remedial actions at the facility.

(b) Notwithstanding paragraph (a) of this subsection:

(A) When making a grant to a municipality, the Oregon Business Development Department shall give priority to municipalities that provide matching funds from a loan under this section, from another source or from both.

(B) When making a grant to an entity that is not a municipality, the department shall require that:

(i) The recipient is not liable for the subject property under ORS 465.255;

(ii) The environmental action provides a substantial public benefit; and

(iii) The recipient provides matching funds from a loan under this section, from another source or from both.

(c) The department may establish by rule circumstances in which the department may waive or subsidize the interest on a short-term loan.

(4) When making a loan or grant for an environmental action, the department shall consider:

(a) The extent to which actual or perceived contamination prevents the property from being fully utilized;

(b) The need for providing public assistance, after considering the difficulty of obtaining financing from other sources or of obtaining financing at reasonable rates and terms;

(c) The degree to which redevelopment of the property provides opportunity for achieving protection of human health or the environment by reducing or eliminating the contamination of the property and for contributing to the economic health and diversity of the area;

(d) The probability of the success of the intended use or the degree to which redevelopment of the property provides a public purpose following remediation of the property;

(e) Compliance with the land use plan of the local government with jurisdiction over the property; and

(f) Endorsement from the local government with jurisdiction over the property.

(5) Before making a loan or grant decision pursuant to this section, the Oregon Business Development Department shall consult with the Department of Environmental Quality.

(6) The Oregon Business Development Department may use a portion of the Brownfields Redevelopment Fund to:

(a) Pay for administrative costs of environmental actions;

(b) Pay for administrative costs associated with administering the program and fund; and

(c) Satisfy contracts entered into as required to ensure that environmental reviews are conducted in a manner consistent with existing environmental cleanup laws and rules.

(7) The department shall adopt rules necessary to carry out the requirements of this section. The department shall develop procedures to ensure that activities for which loans or grants are made are consistent with existing environmental cleanup laws and rules. [1997 c.738 §3; 2001 c.96 §2; 2005 c.81 §2; 2007 c.804 §11; 2009 c.830 §21]

Note: Section 5, chapter 812, Oregon Laws 2015, provides:

Sec. 5. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the Oregon Business Development Department, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $7 million in net proceeds and interest earnings for the purposes described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $7 million in net proceeds and interest earnings must be transferred to the Oregon Business Development Department for deposit in the Brownfields Redevelopment Fund established in ORS 285A.188 for the purposes described in ORS 285A.185 and 285A.188.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) Redevelopment of industrial-zoned brownfields improves the economy by returning the assessed value of the properties to the real market value for property taxation purposes; and

(b) The projects made possible through increased funding to evaluate, cleanup and redevelop brownfields properties create jobs and further economic development.

[2015 c.812 §5]



Section 285A.190 - Oregon Coalition Brownfields Cleanup Program; loans and grants; rules.

(2) The department may make grants, loans and expenditures from the Oregon Coalition Brownfields Cleanup Fund to provide financial or other assistance to public and private owners of eligible brownfield properties for the purpose of cleaning up the properties.

(3) An eligible owner of a brownfield property may borrow moneys from the fund by entering into a loan agreement with the department in accordance with rules adopted by the department.

(4) The owner of a publicly owned brownfield property may enter into a loan agreement with the department notwithstanding any restrictions on indebtedness in the charter or bylaws of the public body or any other provision of law.

(5) The department may adopt rules necessary to carry out the provisions of this section and ORS 285A.192. The rules shall include, but are not limited to, requirements for eligibility for financial assistance or other assistance from the program, good and sufficient collateral required to secure loans from the fund and the complete or partial waiver of interest on short-term loans made from the fund.

(6) As used in this section:

(a) "Brownfield" has the meaning given that term in ORS 285A.185.

(b) "Other assistance" includes, but is not limited to, direct purchase of goods or services related to brownfields cleanup by the department.

(c) "Public body" has the meaning given that term in ORS 174.109.

[2005 c.81 §3; 2009 c.830 §22]

Note: 285A.190 and 285A.192 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.192 - Oregon Coalition Brownfields Cleanup Fund; sources; uses.

(2) The Oregon Coalition Brownfields Cleanup Fund shall consist of all moneys credited to the fund, including but not limited to:

(a) Moneys received from the federal government, other state agencies or local governments;

(b) Moneys appropriated or transferred to the fund by the Legislative Assembly or the Oregon Business Development Commission; and

(c) Repayment of financial assistance, including interest earnings, provided by moneys from the fund.

[2005 c.81 §4; 2009 c.830 §23]

Note: See note under 285A.190.



Section 285A.200 - Gifts; federal aid; fees.

(2) The department may apply for, receive from the United States or any of its agencies, and disburse or supervise the disbursement of federal aid for the purposes for which the aid is provided. The department may also disburse or supervise the disbursement of funds provided by the State of Oregon for expenditure as a condition of receiving the federal aid.

(3) The department may assess and charge fees:

(a) For loans made from any of its funds or accounts; and

(b) For program benefits provided and administrative expenses incurred by the department in the administration of the process developed in accordance with ORS 284.565 to certify sites that are ready for industrial or traded sector development.

[Formerly 285.086; 2001 c.883 §4; 2009 c.830 §24; 2011 c.155 §1]



Section 285A.203



Section 285A.206 - Department to prepare financial statements; contents; reporting period.

(2) The financial statements required by this section shall record and summarize all the financial transactions during the reporting period that involved moneys credited to a fund or account and shall describe the financial condition of the fund or an account at the end of the reporting period. The reporting period for financial statements required by this section shall be the fiscal year commencing on July 1 and ending on June 30.

(3) The financial statements required by this section shall be in a form prescribed by the Secretary of State.

(4) Each financial statement required by this section shall describe the financial transactions and condition of a single fund and shall be submitted to the Governor, the President of the Senate and the Speaker of the House of Representatives not later than December 31 in each year.

[Formerly 285.095; 1999 c.509 §10; 2003 c.167 §10; 2007 c.804 §9; 2009 c.830 §25]



Section 285A.209



Section 285A.212



Section 285A.213 - Safe Drinking Water Revolving Loan Fund; administration; sources; uses.

(2) The Oregon Infrastructure Finance Authority shall administer the Safe Drinking Water Revolving Loan Fund in accordance with a memorandum of understanding between the Oregon Infrastructure Finance Authority and the Oregon Health Authority.

(3) The Safe Drinking Water Revolving Loan Fund shall consist of:

(a) Moneys transferred to the fund by the Oregon Health Authority for purposes authorized by the memorandum of understanding between the Oregon Health Authority and the Oregon Infrastructure Finance Authority.

(b) Moneys transferred to the fund by the federal government, other state agencies or local governments.

(c) Moneys transferred to the fund by the Legislative Assembly or the Oregon Infrastructure Finance Authority.

(d) Proceeds from the sale of revenue bonds.

(e) Repayment of financial assistance provided with moneys from the fund.

(f) Interest and other earnings on moneys in the fund.

(4) Moneys in the Safe Drinking Water Revolving Loan Fund shall be used to provide financial or other assistance to publicly owned and privately owned water systems under the Safe Drinking Water Act Amendments of 1996, P.L. 104-182, and rules of the Oregon Business Development Department. As used in this subsection, "assistance" includes direct purchase by the Oregon Infrastructure Finance Authority of goods or services related to a water system project to the extent permitted by the memorandum of understanding between the Oregon Infrastructure Finance Authority and the Oregon Health Authority, and by the Safe Drinking Water Act Amendments of 1996, and as authorized by rules of the Oregon Business Development Department.

(5) The owner of a water system may borrow from the Safe Drinking Water Revolving Loan Fund by entering into a loan agreement with the Oregon Infrastructure Finance Authority. The owner of a municipally owned water system may enter into a loan agreement with the Oregon Infrastructure Finance Authority notwithstanding any restriction on indebtedness in the charter or bylaws of the municipality or any other provision of law. Moneys owed to the Oregon Infrastructure Finance Authority by the borrower under a loan agreement may be paid from:

(a) Revenue from any water system project of the borrower, including special assessment revenue;

(b) Amounts withheld under subsection (6) of this section;

(c) The general fund of the borrower;

(d) Any combination of sources listed in paragraphs (a) to (c) of this subsection; or

(e) Any other source.

(6) If a borrower fails to comply with a loan agreement entered into under subsection (5) of this section, the Oregon Business Development Department may seek appropriate legal remedies to secure any repayment due the Safe Drinking Water Revolving Loan Fund. If a borrower defaults on repayment due the fund, the State of Oregon may withhold any amounts otherwise due to the borrower. Any amounts withheld under this subsection shall be credited toward repayment of the borrower’s indebtedness to the fund.

[1999 c.236 §1; 2001 c.883 §4a; 2003 c.773 §2; 2009 c.595 §199; 2009 c.830 §26a]



Section 285A.215



Section 285A.216



Section 285A.218



Section 285A.221



Section 285A.224 - Business Retention Fund; purpose; administration; uses; rules.

(2) The Business Retention Fund is created separate and distinct from the General Fund. The fund shall be administered by the Oregon Business Development Department. The fund may be credited with contributions of moneys from public and private sources and with repayments as provided in this section. Interest earned by the fund shall be credited to the fund.

(3)(a) The department may allocate moneys in the fund for the following purposes:

(A) Business retention service;

(B) Employee ownership;

(C) Community response to plant closures or community distress, or both; and

(D) Feasibility studies, transition plans or restructuring plans.

(b) The department shall establish the maximum percentage of the fund that may be allocated for the purposes described in paragraph (a) of this subsection and a minimum match requirement, if any.

(4) The department may grant, expend or loan moneys in the fund for financial assistance, feasibility studies, transition plans, restructuring plans, technical assistance and management consulting services for business firms in transition, troubled firms that may close without assistance, for troubled firms that are experiencing major layoffs or firms that have actually closed or announced closure, and for communities that are experiencing distress due to the business closures, under such terms and conditions as the department may determine.

(5) The department shall provide that firms receiving assistance repay to the Business Retention Fund any assistance provided under subsection (4) of this section. When the department sets repayment terms for a firm receiving assistance, the department shall consider the financial ability of the firm to repay assistance.

(6) In providing assistance from the Business Retention Fund, the department may give preference to Oregon’s rural and distressed areas and its traditional agriculture, forestry and fishing industries. The department may also give priority to areas including but not limited to emerging industries and industry clusters with high potential for job retention and creation and market growth, as well as traded sector firms competing in markets for which regional, national or international competition exists.

(7) The department shall adopt by rule specific criteria for expenditure of moneys from the Business Retention Fund.

[Formerly 285.120; 1999 c.509 §11; 2003 c.773 §4; 2007 c.804 §12; 2009 c.830 §27]



Section 285A.227 - Oregon Business, Innovation and Trade Fund; uses; sources; rules.

(2) The Oregon Business, Innovation and Trade Fund is created to provide a flexible funding source for financing those programs and projects that are determined by the Oregon Business Development Commission under the policies, criteria and standards set forth in ORS 285A.020, 285A.045 and 285A.055 to further business and economic development. The Oregon Business Development Department may finance programs and projects determined by the commission to further business and economic development by making grants or loans using moneys in the fund. Notwithstanding ORS 279A.140, the department may enter into contracts as necessary or appropriate to implement programs and projects determined by the commission to further business and economic development using moneys in the fund.

(3) The Oregon Business Development Department, by rule, shall adopt standards, objectives and criteria for use of the moneys in the Oregon Business, Innovation and Trade Fund and for the adjustment of allocations to programs and projects that receive funding from the fund.

[1997 c.620 §1; 2001 c.883 §5; 2003 c.794 §236; 2007 c.804 §10; 2009 c.830 §28]

Note: 285A.227 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.240 - Legislative findings.

(1) There is a new emerging global economy in which countries and regions located in specific areas of the world are forging new cooperative arrangements.

(2) These new cooperative arrangements are increasing the competitiveness of the participating countries and regions, thus increasing the economic benefits and the overall quality of life for the citizens of the individual countries and regions.

(3) The Pacific Northwest states of Alaska, Idaho, Montana, Oregon and Washington and the Canadian provinces of Alberta and British Columbia are in a strategic position to act together, as a region, thus increasing the overall competitiveness of the individual states and provinces that will provide substantial economic benefits for all of their citizens.

[Formerly 285.693]



Section 285A.243 - Compact.

______________________________________________________________________________

THE PACIFIC NORTHWEST ECONOMIC REGION

ARTICLE I

POLICY AND PURPOSE

States and provinces participating in the Pacific Northwest Economic Region shall seek to develop and establish policies that: Promote greater regional collaboration among the seven entities; enhance the overall competitiveness of the region in international and domestic markets; increase the economic well-being of all citizens in the region; and improve the quality of life of the citizens of the Pacific Northwest.

States and provinces recognize that there are many public policy areas in which cooperation and joint efforts would be mutually beneficial. These areas include, but are not limited to: International trade; economic development; human resources; the environment and natural resources; energy; and education. Parties to this agreement shall work diligently to establish collaborative activity in these and other appropriate policy areas where such cooperation is deemed worthwhile and of benefit to the participating entities. Participating states and provinces also agree that there are areas in which cooperation may not be feasible.

The substantive actions of the Pacific Northwest Economic Region may take the form of uniform legislation enacted by two or more states and/or provinces or policy initiatives endorsed as appropriate by participating entities. It shall not be necessary for all states and provinces to participate in each initiative.

ARTICLE II

ELIGIBLE PARTIES AND EFFECTIVE DATE

Each of the following states and provinces is eligible to become a party to this agreement: Alaska, Alberta, British Columbia, Idaho, Montana, Oregon and Washington. This agreement establishing the Pacific Northwest Economic Region shall become effective when it is executed by one state, one province and one additional state and/or province in a form deemed appropriate by each entity. This agreement shall continue in force and remain binding upon each state and province until renounced by it. Renunciation of this agreement must be preceded by sending one year’s notice in writing of intention to withdraw from the agreement to the other parties to the agreement.

ARTICLE III

ORGANIZATIONAL STRUCTURE

Each state and province participating in this agreement shall appoint representatives to the Pacific Northwest Economic Region. The organizational structure of the Pacific Northwest Economic Region shall consist of the following: A delegate council consisting of four legislators and the governor or the governor’s designee from each participating state and four representatives and the premier or the premier’s designee from each participating province and an executive committee consisting of one legislator from each participating state and/or province who is a member of the delegate council and four of the seven governors and premiers or their designees who are members of the delegate council. The legislator members of the executive committee from each state or province shall be chosen by the legislator members of that state or province. The four governor or premier members of the executive committee shall be chosen by the governors and premiers from among the governors and premiers on the delegate council. At least one of the four members representing the governors and premiers on the executive committee must be the premier of a Canadian province. Policy committees may be established to carry out further duties and responsibilities of the Pacific Northwest Economic Region.

ARTICLE IV

DUTIES AND RESPONSIBILITIES

The delegate council shall have the following duties and responsibilities: Facilitate the involvement of other government officials in the development and implementation of specific collaborative initiatives; work with policy-making committees in the development and implementation of specific initiatives; approve general organizational policies developed by the executive committee; provide final approval of the annual budget and staffing structure for the Pacific Northwest Economic Region developed by the executive committee; and other duties and responsibilities as may be established in the rules and regulations of the Pacific Northwest Economic Region. The executive committee shall perform the following duties and responsibilities: Elect the president and vice-president of the Pacific Northwest Economic Region; approve and implement general organizational policies; develop the annual budget; devise the annual action plan; act as liaison with other public and private sector entities; review the availability of and, if appropriate, apply for, (1) tax-exempt status under the laws and regulations of the United States or any state or subdivision thereof and (2) similar status under the laws and regulations of Canada or any province or subdivision thereof, and approve such rules, regulations, organizational policies and staffing structure for the Pacific Northwest Economic Region and take such further actions on behalf of the Pacific Northwest Economic Region as may be deemed by the executive committee to be necessary or appropriate to qualify for and maintain such tax-exempt or similar status under the applicable laws or regulations; and other duties and responsibilities established in the rules and regulations of the Pacific Northwest Economic Region. The rules and regulations of the Pacific Northwest Economic Region shall establish the procedure for voting.

ARTICLE V

MEMBERSHIP OF POLICY COMMITTEES

Policy committees dealing with specific subject matter may be established by the executive committee.

Each participating state and province shall appoint legislators and governors and premiers to sit on these committees in accordance with its own rules and regulations concerning such appointments.

ARTICLE VI

GENERAL PROVISIONS

This agreement shall not be construed to limit the powers of any state or province or to repeal or prevent the enactment of any legislation.

______________________________________________________________________________

[Formerly 285.695]



Section 285A.255



Section 285A.258

[Formerly 285.133; renumbered 284.104 in 2007]



Section 285A.261



Section 285A.264



Section 285A.267



Section 285A.269



Section 285A.270



Section 285A.271



Section 285A.272



Section 285A.273



Section 285A.274



Section 285A.276



Section 285A.277



Section 285A.279



Section 285A.282



Section 285A.285



Section 285A.288



Section 285A.300 - Definition for ORS 285A.300 to 285A.312.

[Formerly 285.680; 1999 c.509 §12]



Section 285A.303 - Findings; purpose.

(a) Local government is experiencing increasing difficulty in obtaining necessary financing for eligible community development projects, such as public works projects, causing project delays and significant increased costs to property owners and municipalities.

(b) The improvement, expansion and new construction of eligible community development projects contributes to orderly economic growth by providing the framework necessary to attract industry to this state and to promote increased employment opportunities and other community improvements which are for the benefit of the people of Oregon.

(c) It is important, therefore, that state agencies authorized to distribute state or federal funds for such improvements be able to provide programs and allocate moneys that will provide the greatest impetus to community development opportunities in Oregon.

(2) Since municipalities in this state often suffer from a lack of available financing for eligible community development projects, it is the purpose of ORS 285A.300 to 285A.312 to provide financial assistance to municipalities in order that they may develop and construct community development projects and may construct, improve and repair facilities necessary for orderly community development.

[Formerly 285.683]



Section 285A.306 - Title I Bank Fund; investment; sources; administration; rules and policies; costs.

(2) Moneys in the Title I Bank Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.857, and the earnings from such investments and other program income shall be credited to the Title I Bank Fund.

(3) The Title I Bank Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly.

(b) Repayment of loans made by cities and counties with grants from the Oregon Community Development Block Grant Program, including interest earnings.

(4) The Oregon Infrastructure Finance Authority shall administer the fund.

(5) The department shall adopt rules and policies for the administration of the fund.

(6) The authority may charge program administrative costs to the fund to pay for administrative expenses incurred to the authority for processing applications and investigating community development projects.

[Formerly 285.685; 1999 c.509 §13; 2009 c.830 §29]



Section 285A.309 - Use of funds.

[Formerly 285.687; 1999 c.509 §14]



Section 285A.312 - Application of federal statutes.

[Formerly 285.690; 1999 c.509 §15; 2005 c.22 §203]



Section 285A.325 - Foreign trade zones; operators of zones.

(2) A private for-profit corporation may also establish, operate and maintain a foreign trade zone in this state when the corporation is:

(a) Incorporated and organized under the laws of this state for the purpose of establishing, operating and maintaining a foreign trade zone; and

(b) Authorized to establish, operate and maintain a foreign trade zone under a special Act of the Legislative Assembly that specifically names and grants such authority to the corporation.

[Formerly 307.850]

Note: 285A.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.328 - Specific corporation authorized to maintain foreign trade zone.

[1997 c.499 §2]

Note: 285A.328 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.340 - Legislative findings; declaration of policy.

(1) To assist the development of small businesses, with special emphasis on increasing the percentage of businesses owned by women and members of minority groups;

(2) To encourage competition among publicly supported small business service providers in order to supply the most effective, highest quality services to the greatest number of businesses for the most significant long term outcomes;

(3) To foster cooperation among state agencies, state-supported organizations and private sector entities that provide services to small businesses in order to best meet the needs of small business clients;

(4) To encourage and support private sector organizations, to serve the needs of the small businesses in this state and, to the maximum extent feasible, to coordinate the small business programs of this state; and

(5) To provide support for organizations that encourage and assist the development and expansion of small businesses in Oregon.

[Formerly 285.121; 1999 c.509 §16; 2003 c.773 §5; 2007 c.804 §13]

Note: 285A.340 to 285A.349 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.343



Section 285A.346 - Purchases of assistance services for small businesses; grants; requirements for providers of services; waiver of federal requirements.

(b) For the purposes of ORS 285A.340 to 285A.349, "business assistance services" includes:

(A) Basic business training, including elements of accounting, personnel management, marketing and tax compliance.

(B) Counseling on business needs and problems, including but not limited to specialized assistance with intellectual property rights, federal research grants, international markets, lean manufacturing and electronic commerce.

(C) Assistance in securing state and federal procurement contracts.

(D) Assistance in securing Oregon suppliers for goods and services.

(2) An organization or association that receives state moneys for the purpose of providing business assistance services to small businesses shall comply, to the greatest extent feasible, with the state policies established under ORS 285A.340 to 285A.349.

(3) To the extent that federal laws or regulations impose requirements that limit the payment of fees by recipients of business assistance services to small businesses, the department and the providers of those services shall apply for waivers of such federal requirements.

[Formerly 285.125; 1999 c.509 §25; 2003 c.773 §6; 2007 c.804 §14; 2009 c.830 §30]

Note: See note under 285A.340.



Section 285A.349 - Evaluation of effectiveness of assistance.

[Formerly 285.127; 2003 c.773 §7; 2007 c.804 §15; 2009 c.830 §31]

Note: See note under 285A.340.



Section 285A.360



Section 285A.363



Section 285A.366



Section 285A.369



Section 285A.380



Section 285A.383



Section 285A.386



Section 285A.389



Section 285A.392



Section 285A.415



Section 285A.418

BEGINNING AND EXPANDING



Section 285A.420 - Legislative findings.

(2) The Legislative Assembly also finds that the establishment and implementation of a federal-state, public-private partnership program to assist beginning farmers is a cost-effective way for Oregon to support beginning farmers and the growth of the local market agricultural sector across this state and to stabilize the agricultural workforce. Such a program would represent no cost or risk to the state and would allow participating lenders to earn federally tax exempt interest income on loans to eligible beginning farmers.

[2013 c.742 §1; 2015 c.165 §1]

Note: 285A.420 to 285A.435 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.422 - Definitions for ORS 285A.420 to 285A.435.

(1) "Agricultural improvements" means any improvements, buildings, structures or fixtures suitable for use in farming that are located on agricultural land.

(2) "Agricultural land" means land located in this state that is suitable for use in farming and that is or will be operated as a farm.

(3) "Agricultural project" means agricultural improvements, agricultural land or depreciable agricultural property.

(4) "Beginning farmer" means a person, as defined by the Oregon Business Development Department by rule.

(5) "Depreciable agricultural property" means personal property suitable for use in farming for which an income tax deduction for depreciation is allowable in computing federal income tax under the Internal Revenue Code, including but not limited to farm machinery and trucks but not including feeder livestock, seed, feed, fertilizer and other types of inventory or supplies.

(6) "Eligible revenue" means the revenue or assets of an eligible agricultural project that are provided as security for a loan under ORS 285A.420 to 285A.435 by a beginning farmer, an agent of the beginning farmer or a related party to the beginning farmer.

(7) "Lender" means a person or entity authorized to make loans to beginning farmers pursuant to ORS 285A.420 to 285A.435, that is one of the following:

(a) An insured institution, as defined in ORS 706.008, that is authorized to do business in Oregon;

(b) A person selling agricultural land to a beginning farmer pursuant to an owner-financed agreement or sales contract;

(c) An institution organized and existing under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.); and

(d) Other persons or entities as defined by rule adopted by the Oregon Business Development Department.

[2013 c.742 §2; 2015 c.165 §2]

Note: See note under 285A.420.



Section 285A.425 - Beginning and Expanding Farmer Loan Program; eligibility and qualifications; rules; fees; authority to enter into contracts and agreements.

(2) Before revenue bonds may be issued for the program, an agricultural project must be determined to be eligible for a loan under ORS 285A.420 to 285A.435 and the beginning farmer must be qualified by the lender to receive the loan.

(3) The Oregon Business Development Department shall adopt rules for the operation of the program, to define terms and to establish an application process and requirements, criteria and eligibility standards for beginning farmers and lenders to participate in the program. The department may approve a loan only if all of the following are satisfied:

(a) The lender is approved to participate in the program.

(b) The beginning farmer is a resident of this state.

(c) The agricultural project that is the subject of the loan is located, or will be used, in this state.

(d) The lender acknowledges that the loan to the beginning farmer is secured only by the eligible revenue of an eligible agricultural project and not by revenue or assets of the State of Oregon.

(e) The beginning farmer will materially and substantially participate in the farming for which the loan is sought.

(f) The eligible agricultural project will be used for farming only by the beginning farmer or by the beginning farmer and the beginning farmer’s family.

(g) The beginning farmer and the lender have complied with any other requirement, criterion or standard prescribed by the department by rule.

(4)(a) The department may charge fees to lenders and beginning farmers as necessary:

(A) To administer the program; and

(B) To cover the cost of procurement of bond counsel, State Treasurer fees, department issuance fees and trustee fees.

(b) Lenders may charge fees and points as agreed to by the beginning farmer and the lender and as approved by the department.

(5) The lender and the beginning farmer shall agree to the terms of the loan, including interest rate and length of loan. The lender is responsible for making an independent credit evaluation of the beginning farmer or the farming enterprise for which the loan is sought.

(6) The Oregon Business Development Department may enter into contracts and agreements as necessary and appropriate to implement and manage the program.

[2013 c.742 §3]

Note: See note under 285A.420.



Section 285A.430 - Revenue bonds to finance agricultural projects.

(a) Finance agricultural projects determined eligible for financing under ORS 285A.420 to 285A.435;

(b) Refund bonds issued for the program; or

(c) Pay bond-related costs and other costs related to loans approved under ORS 285A.420 to 285A.435.

(2) If the State Treasurer issues the revenue bonds pursuant to this section:

(a) The State Treasurer shall:

(A) Issue the revenue bonds in the name of the State of Oregon in the manner provided by ORS chapter 286A; and

(B) Identify the revenue bonds to the agricultural projects financed by the revenue bonds.

(b) The State Treasurer or the department shall designate the trustee, financial advisor and bond counsel, if any, and enter into appropriate agreements with each to carry out ORS 285A.420 to 285A.435. The powers conferred on a related agency under ORS chapter 286A with respect to the designation of trustee, financial advisor and bond counsel do not apply to revenue bonds issued under this section.

(3) A trustee designated to carry out provisions of ORS 285A.420 to 285A.435 must agree to make reports as required by the State Treasurer or the department.

(4) The State Treasurer may charge administrative expenses of the State Treasurer against proceeds of the revenue bonds or eligible revenues of agricultural projects.

(5) The State Treasurer is the elected representative for purposes of approving the issuance of revenue bonds under ORS 285A.420 to 285A.435 to the extent that approval is required under section 147(f) of the Internal Revenue Code.

(6) The validity of revenue bonds authorized by ORS 285A.420 to 285A.435 is not dependent on or affected by the validity or regularity of proceedings relating to the acquisition, purchase, construction, reconstruction, installation, improvement, betterment, extension, management, operation or funding of the agricultural project for which revenues bonds are issued. The revenues bonds must contain a recital that the bonds are issued pursuant to this section and the recital is conclusive evidence of the validity and the regularity of the issuance of the bonds.

(7) Revenue bonds issued under this section are not:

(a) Secured by, payable from and chargeable to moneys other than the eligible revenue of agricultural projects that are pledged to pay the revenue bonds.

(b) A liability of the State of Oregon. A holder or owner of the revenue bonds may not compel an exercise of the taxing power of the state to pay the revenue bonds or the interest on the revenue bonds or enforce payment of the revenue bonds against property of the state except the eligible revenue of an agricultural project.

(c) A charge lien or encumbrance, legal or equitable, upon property of the state, except the eligible revenue of an agricultural project.

(8) Bonds issued under this section must contain a recital that:

(a) The revenue bonds and interest on the revenue bonds are payable solely from the eligible revenue of an agricultural project.

(b) The revenue bonds do not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation.

(9) The holders or owners of revenue bonds issued under this section, or a trustee, may, if permitted by the documents associated with the revenue bonds:

(a) By action or proceeding for legal or equitable remedies, enforce rights granted against, and compel the performance of duties and obligations of, the State of Oregon or its officers, agents or employees.

(b) By action require the state to account as if it were the trustee of an express trust.

(c) By action enjoin any acts or things that are unlawful or in violation of a right of the bondholders.

(d) Bring action upon the revenue bonds.

(e) Exercise rights or remedies conferred by ORS 285A.420 to 285A.435 in addition to and not in lieu of any other right or remedy conferred by ORS 285A.420 to 285A.435 or any other law of this state.

[2013 c.742 §4]

Note: See note under 285A.420.



Section 285A.433 - Authority of Oregon Business Development Department; document specifications; prohibited actions.

(a) Lend the proceeds of revenue bonds authorized by ORS 285A.420 to 285A.435 for approved agricultural projects.

(b) Make contracts, execute instruments and do what is necessary or appropriate to carry out ORS 285A.420 to 285A.435.

(2) The documents associated with revenue bonds or loans authorized by ORS 285A.420 to 285A.435 may specify:

(a) The use and disposition of the revenues of an eligible agricultural project.

(b) The creation and maintenance of sinking funds and the regulation, disposition and use of moneys in the sinking funds.

(c) The creation and maintenance of funds to provide for maintaining the eligible agricultural project and replacement of properties depreciated, damaged, destroyed or condemned.

(d) The disposition and use of the proceeds of revenue bonds.

(e) The nature of mortgages or other encumbrances on the eligible agricultural project made in favor of the holder or owners of revenue bonds or in favor of an escrow agent, vendor, lender, other financing party or trustee.

(f) The events of default, the rights and liabilities and the terms and conditions upon which the holders or owners of revenue bonds issued under ORS 285A.430 may bring an action or proceeding on the revenue bonds.

(g) The conditions under which additional revenue bonds or other obligations may be issued that are payable from eligible revenue of an eligible agricultural project.

(h) The insurance to be carried on an eligible agricultural project and the disposition and use of insurance moneys.

(i) The keeping of books of account and the inspection and audit of the books.

(j) The terms and conditions upon which all or part of the revenue bonds become, or may be declared, due before maturity and the terms and conditions upon which a declaration and the consequences of the declaration may be waived.

(k) The rights, liabilities, powers and duties arising upon the breach by a beginning farmer, a lender or a related party.

(L) The appointing of and vesting in a trustee of the right to enforce covenants made to secure or to pay the revenue bonds, the powers and duties of the trustee and the limitation of the liability of the trustee.

(m) The terms and conditions upon which holders or owners of the revenue bonds may enforce covenants made by beginning farmers, trustees and other parties to the bond documents.

(n) The subordination of the security of revenue bonds authorized by ORS 285A.420 to 285A.435, and the payment of principal and interest on the revenue bonds, to other bonds or obligations of the State of Oregon that:

(A) Are issued to finance the approved agricultural project; or

(B) That are outstanding when the subordinated revenue bonds are issued and delivered.

(o) Other terms approved by the department that are consistent with ORS 285A.420 to 285A.435.

(3) The State of Oregon:

(a) May not acquire an ownership or leasehold interest in an approved agricultural project in connection with the financing of the agricultural project.

(b) May not operate an approved agricultural project as a business or in any manner whatsoever.

(c) May not expend moneys on an eligible agricultural project, other than eligible revenue of the eligible agricultural project, the proceeds of revenue bonds issued under ORS 285A.430 or other moneys received by the state as grants or gifts with which to make payments for an eligible agricultural project.

[2013 c.742 §5]

Note: See note under 285A.420.



Section 285A.435 - Beginning and Expanding Farmer Loan Program Fund.

(2) The fund shall consist of all moneys credited to the fund, including:

(a) Moneys appropriated to the fund by the Legislative Assembly or transferred to the fund by the Oregon Business Development Department;

(b) Earnings on moneys in the fund;

(c) Fees paid to the department by beginning farmers and lenders; and

(d) Moneys from any other source, including but not limited to grants and gifts.

(3) Moneys in the fund may be invested as provided by ORS 293.701 to 293.857 and the earnings from investments shall be credited to the fund.

(4) The department may establish accounts within the fund to carry out ORS 285A.420 to 285A.435.

[2013 c.742 §6]

Note: See note under 285A.420.



Section 285A.440

[Formerly 285.190; renumbered 660.303 in 2001]



Section 285A.443



Section 285A.446



Section 285A.449



Section 285A.452



Section 285A.455



Section 285A.458



Section 285A.461



Section 285A.480



Section 285A.483



Section 285A.486



Section 285A.489



Section 285A.492



Section 285A.495



Section 285A.510 - Definitions for ORS 285A.510 to 285A.522.

(1) "Community" means an area or locality in which the inhabitants have common economic or employment interests and which is undergoing an economic emergency. The term is not limited to a city, county or other political subdivision and need not, but may, be limited by political lines and boundaries. A large populous area under one or more governing bodies may be composed of several communities.

(2) "Employer," "mass layoff" and "plant closing" have the meanings given those terms on October 3, 1989, in the Worker Adjustment and Retraining Notification Act (P.L. 100-379).

[Formerly 285.450]



Section 285A.513 - Policy.

[Formerly 285.453]



Section 285A.516 - Agency to receive notice of plant closing or layoff.

[Formerly 285.457; 2001 c.684 §18; 2015 c.366 §69]



Section 285A.519 - Notice to employers of agency that receives closing or layoff notice; assistance programs.

(2) When notifying employers as provided in subsection (1) of this section, the office shall provide employers with a statement of the programs, projects, expenditures and other forms of assistance the office and other state agencies can provide to communities, employers and workers affected by a plant closing or mass layoff.

[Formerly 285.460; 2001 c.684 §19; 2015 c.366 §70]



Section 285A.522 - Annual report of plant closings and layoffs; contents.

(2) The report prepared under this section shall be presented to the Governor, the President of the Senate, the Speaker of the House of Representatives and appropriate legislative committees. [Formerly 285.463; 2007 c.354 §12; 2015 c.366 §71]

Note: Sections 1 and 2, chapter 70, Oregon Laws 2014, provide:

Sec. 1. Dislocated Worker Training Program. (1) The Oregon Business Development Department, in coordination with local workforce investment boards, shall enter into an agreement with one or more private or public entities, including businesses, educational institutions and traded sector industries, to develop an industry-designed Dislocated Worker Training Program as a pilot program to enable unemployed and underemployed engineers and other professionals to be reemployed in Oregon in the bioscience and manufacturing traded sector industries.

(2) The program shall establish qualifications for applicants to the program, recruit instructors, develop a system to track and report program results, establish program and curriculum guidelines, determine minimum standards for graduation from the program and devise a means for bioscience and manufacturing traded sector industries to hire graduates of the program.

(3) The department and a representative of the program shall report, on or before February 1, 2016, to a committee or interim committee of the Legislative Assembly, as appropriate, with subject matter jurisdiction over economic development, business and industry, the status of the pilot program and recommendations for establishing a permanent program. [2014 c.70 §1]

Sec. 2. Section 1 of this 2014 Act is repealed June 30, 2016.

[2014 c.70 §2]



Section 285A.535



Section 285A.538



Section 285A.541



Section 285A.544



Section 285A.547



Section 285A.550



Section 285A.600 - Policy.

(a) Coordinate with the Department of Transportation and other state agencies, commissions and advisory committees engaged in activities affecting ports to facilitate port planning and development;

(b) Promote local cooperation in statewide planning and development of the ports;

(c) Promote long-term economic self-sufficiency of the ports;

(d) Encourage cost-effective investments with prudent financial consideration of port development projects; and

(e) Facilitate ports in their efforts to respond to domestic and international market opportunities.

(2) The Legislative Assembly also declares that:

(a) The State of Oregon recognizes, supports and promotes a federal role in the continuation of the maintenance and development of federally authorized waterway projects.

(b) Because the federal role is changing, the responsibilities of this state may vary in terms of direct involvement in waterway transportation.

(c) It is the policy of the State of Oregon to support the continued maintenance and development of the following waterways as key elements of the statewide transportation system:

(A) The navigation channels of the Columbia River, Coos Bay and Yaquina Bay and any other commercial waterway segments that provide a link for movement of products to and from world and regional markets.

(B) Waterway segments that serve as transportation corridors for large volumes of bulk and agricultural commodities and that provide shippers a cost-effective means to transport products.

(C) The coastal channels and harbors that support commercial and water-dependent activities.

[Formerly 285.800; 2007 c.804 §22; 2009 c.830 §32]



Section 285A.603 - "Port" defined for ORS 285A.603 to 285A.627.

[Formerly 285.805; 2003 c.802 §153; 2007 c.804 §23]



Section 285A.606



Section 285A.609



Section 285A.612



Section 285A.615 - Provision of managerial assistance and technical services; duties of authority; cooperation with other agencies.

(2) The authority shall disseminate such research and technical information as is available to the authority.

(3) The authority shall work cooperatively with existing organizations and agencies that provide research and technical services, including, but not limited to:

(a) The Department of State Lands;

(b) The State Marine Board; and

(c) The Sea Grant College and marine extension services at Oregon State University.

[Formerly 285.810; 2007 c.804 §24; 2009 c.830 §33]



Section 285A.618



Section 285A.621



Section 285A.624



Section 285A.627 - Authority as coordinating entity for port activities; approval required for creation of new ports.

(2) Notwithstanding any other provision of law, after July 1, 1969, no port or port authority may be formed without the prior approval of the Oregon Infrastructure Finance Authority.

(3) The authority is the statewide coordinating, planning and research entity for port activities involving international trade and international trade development and industrial, commercial and recreational development.

[Formerly 285.815; 2007 c.804 §25; 2009 c.830 §34]



Section 285A.630



Section 285A.633



Section 285A.636



Section 285A.639



Section 285A.642



Section 285A.645



Section 285A.648



Section 285A.651



Section 285A.654 - Port Planning and Marketing Fund; uses; sources; investment.

(a) Administrative expenses of the authority in processing grant applications and investigating proposed planning or marketing projects related to ports.

(b) Payment of grants under ORS 285A.654 to 285A.660 to ports formed under ORS 777.010 and 777.050.

(c) Direct purchase by the authority of goods or services to assist ports in implementing planning or marketing projects approved for grant financing under ORS 285A.654 to 285A.660.

(2) The Port Planning and Marketing Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly.

(b) Moneys obtained from gifts or grants received under ORS 285A.200.

(c) Moneys obtained from interest earned on the investment of such moneys.

(3) Moneys in the Port Planning and Marketing Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.857, and the earnings from such investments shall be credited to the Port Planning and Marketing Fund.

[Formerly 285.850; 2001 c.883 §7a; 2003 c.802 §154; 2007 c.804 §26; 2009 c.830 §35]



Section 285A.657 - Grants; purposes; application; eligibility; standards; prohibited funding.

(a) A planning project conducted under ORS 285A.627 or any other planning project necessary for improving the port’s capability to carry out its authorized functions and activities relating to trade and commerce; or

(b) A marketing project necessary for improving the port’s capability to carry out its authorized functions and activities relating to trade and commerce.

(2) Any port may file with the authority an application for a grant from the Port Planning and Marketing Fund to finance a specific planning project or marketing project.

(3) An application under this section shall be filed in such a manner and contain or be accompanied by such information as the authority may prescribe.

(4) Upon receipt of an application, the authority shall determine whether the planning project or marketing project is eligible for funding under ORS 285A.654 to 285A.660. If the authority determines that the project is not eligible, it shall within 60 days:

(a) Reject the application; or

(b) Require the applicant to submit additional information as may be necessary.

(5) The authority may approve a grant for a planning project or a marketing project described in an application filed under this section if, after investigation, the authority finds that:

(a) The project meets the standards and criteria established by the authority for grant financing from the Port Planning and Marketing Fund; and

(b) Moneys in the Port Planning and Marketing Fund are or will be available for the project.

(6) Grants to ports under ORS 285A.654 to 285A.660 shall not exceed $50,000 and shall not exceed 75 percent of the total cost of the project.

(7) The authority shall not fund any program that subsidizes regular port operating expenses.

(8) In lieu of all or part of the grant financing approved under ORS 285A.654 to 285A.660 for a planning or marketing project, the authority may purchase goods or services to assist a port in implementing a project.

[Formerly 285.857; 2001 c.883 §7b; 2003 c.802 §155; 2007 c.804 §27; 2009 c.830 §36]



Section 285A.660 - Funding priorities; port strategic business plans; rules.

(2) The authority shall review all proposals to avoid duplication of marketing efforts among ports, and to maintain consistency with the applicable county or city comprehensive plans.

(3) Ports shall develop and maintain strategic business plans before obtaining funding. A strategic business plan developed and maintained under this subsection must comply with standards and requirements for strategic business plans established by the Oregon Business Development Department by rule. The department shall also establish by rule the date by which ports seeking funding must have a strategic business plan in place.

[Formerly 285.860; 2007 c.804 §28; 2009 c.830 §37]



Section 285A.663



Section 285A.666 - Definitions for ORS 285A.666 to 285A.732.

(1) "Flexible manufacturing space project" means a project for the acquisition, construction, improvement or rehabilitation, in whole or in part, of any building suitable for the conduct of manufacturing processes and, by design, able to be readily modified when necessary to accommodate the operations of the tenants of the building. The term includes any preproject planning activities for a flexible manufacturing space project.

(2) "Fund" means the Oregon Port Revolving Fund.

(3) "Port district" means any port formed pursuant to ORS 777.005 to 777.725 and 777.915 to 777.953 or ORS chapter 778.

(4) "Project" means a project authorized under ORS 777.105 to 777.258, including engineering, acquisition, improvement, rehabilitation, construction, operation, maintenance or preproject planning necessary to carry out the project.

[Formerly 285.870; 2001 c.883 §8; 2003 c.773 §11; 2003 c.802 §156; 2007 c.804 §29]



Section 285A.669 - Application for project money.

[Formerly 285.873; 2001 c.883 §9; 2009 c.830 §38]



Section 285A.672 - Review of application; fee.

(a) Reject the application.

(b) Require the applicant to submit additional information of the plans and specifications as may be necessary.

(2) The authority shall charge and collect from the applicant, at the time the application is filed, a fee of not to exceed $100. Moneys referred to in this subsection shall be paid into the Oregon Port Revolving Fund.

[Formerly 285.875; 2001 c.883 §10; 2009 c.830 §39]



Section 285A.675 - Private contract for project not prohibited.

[Formerly 285.880; 2001 c.883 §11]



Section 285A.678 - Qualifications for approval of project funding.

(1) The proposed project is feasible and a reasonable risk from practical and economic standpoints, and the loan has reasonable prospect of repayment.

(2) Moneys in the Oregon Port Revolving Fund are or will be available for the proposed project.

(3) There is a need for the proposed project, and the applicant’s financial resources are adequate to provide the working capital needed to ensure success of the project.

(4) The applicant has received all necessary permits required by federal, state or local agencies.

(5) The applicant will not owe more than $3 million in principal to the Oregon Port Revolving Fund if the loan is approved.

(6) The standards under ORS 285A.055 have been met.

[Formerly 285.883; 2001 c.883 §12; 2003 c.773 §12; 2009 c.830 §40]



Section 285A.681 - Loan from fund; required contract terms; repayment plan; rules.

(a) A plan for repayment by the applicant to the Oregon Port Revolving Fund of moneys borrowed from the fund for the project and interest on the moneys at a rate of interest of not less than one percent less than the prevailing interest rate on United States Treasury bills of comparable term, as determined by the authority. The repayment plan, among other matters:

(A) Shall provide for commencement of repayment by the port district of moneys used for the project and interest thereon no later than one year after the date of the loan contract or at any other time as the authority may provide. However, upon approval by the authority, a repayment plan for a flexible manufacturing space project may provide that no interest shall accrue until the building is at least 25 percent occupied or until three years after the date of the loan contract, whichever is earlier.

(B) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances if approved by the authority.

(C) Shall provide for evidence of debt assurance of, and security for, repayment by the applicant as are considered necessary by the authority.

(D) Shall specify a loan term that may not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less. The payment schedule shall include repayment of interest that accrues during any period of delay in repayment authorized by subparagraph (A) of this paragraph, and the payment schedule may require payments of varying amounts for collection of the accrued interest.

(E) Shall provide for partial or complete repayment, in excess of scheduled payments, of any outstanding principal loan amount without penalty. If any prepayment is made, that amount may not be included in any computation for the purposes of ORS 285A.678 (5).

(b) Provisions satisfactory to the authority for field engineering and inspection, the authority to be the final judge of completion of the contract.

(c) That the liability of the state under the contract is contingent upon the availability of moneys in the Oregon Port Revolving Fund for use in the project.

(d) Any other provision the authority considers necessary to ensure expenditure of the funds for the purposes set forth in the approved application.

(2) The Oregon Infrastructure Finance Authority may make limited moneys available from the Oregon Port Revolving Fund to eligible ports for grants to assist with capital improvement projects.

(3) The Oregon Business Development Department shall adopt by rule eligibility criteria and award limits for grants from the fund.

[Formerly 285.885; 2001 c.883 §13; 2003 c.773 §13; 2005 c.835 §20; 2009 c.830 §41]



Section 285A.684 - Payment from fund upon loan approval.

[Formerly 285.887; 2001 c.883 §14; 2009 c.830 §42]



Section 285A.687 - Filing of lien against port; notice of satisfaction.

(2) Upon payment of all amounts loaned to a port district pursuant to ORS 285A.666 to 285A.732, the authority shall file with each recording officer referred to in subsection (1) of this section a satisfaction notice that indicates repayment of the loan.

[Formerly 285.890; 2009 c.830 §43]



Section 285A.690 - Powers to enforce loan agreement.

(2) If a port district fails to comply with a contract entered into pursuant to ORS 285A.681, the department may seek appropriate legal remedies to secure the loan, and may contract with any port project developer for continuation of the project and for repayment of moneys from the Oregon Port Revolving Fund used therefor and interest thereon.

(3) The department may also provide by contract or otherwise for a project until the project is assumed by the new port project developer.

[Formerly 285.893; 2001 c.883 §15; 2009 c.830 §44]



Section 285A.693 - Sources of loan repayment moneys.

[Formerly 285.895; 2001 c.883 §16; 2009 c.830 §45]



Section 285A.696 - Duties of director.

[Formerly 285.905; 2009 c.830 §45a]



Section 285A.699 - Reimbursement to port revolving fund upon refinancing of project.

[Formerly 285.907; 2001 c.883 §17]



Section 285A.702 - Funds for joint projects or match money; form of application.

(2) Any application for a loan under this section shall be in such form as the authority prescribes and shall furnish such proof of federal, state or local approval as appropriate for funding of the project.

[Formerly 285.910; 2001 c.883 §18; 2003 c.773 §14; 2009 c.830 §46]



Section 285A.705 - Loan contract; required provisions.

(1) That a notice of any lien against the property be filed with the recording officer of each county as provided for in ORS 285A.687 (1) and (2).

(2) That the loan bear interest at the same rate of interest as provided in ORS 285A.681 (1)(a).

(3) That the loan term may not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less. The same schedule shall include repayment of interest that accrues during any period of delay in repayment authorized by ORS 285A.666 to 285A.732. The repayment schedule may require payments of varying amounts for collection of accrued interest. However, the authority may make provisions for extensions of time in making repayment if the delinquencies are caused by acts of God or other conditions beyond the control of the port district and the security will not be impaired thereby.

(4) Any other provision the authority considers necessary to ensure expenditure of the moneys loaned for the purposes provided in ORS 285A.702, including all provisions of ORS 285A.678.

(5) That the authority may cause to be instituted appropriate proceedings to foreclose liens as provided for in ORS 285A.690 (1) and (2) for delinquent loan payments and shall pay the proceeds of any foreclosure, less the authority’s expenses incurred in foreclosing, into the Oregon Port Revolving Fund.

[Formerly 285.913; 2005 c.835 §21; 2009 c.830 §47]



Section 285A.708 - Oregon Port Revolving Fund; uses; sources; debt limit; prohibited use.

(a) Administrative expenses of the authority in processing applications and investigating proposed projects.

(b) Payment of loans to port districts pursuant to ORS 285A.666 to 285A.732.

(c) Administrative expenses of the authority relating to ports. In any one year, administrative expenses charged under this paragraph may not be greater than the total revenues received in that year from fees provided for in subsection (2)(a) of this section, plus an amount not to exceed five percent of the total asset value of the fund.

(2) The fund created by subsection (1) of this section shall consist of:

(a) Application fees required by ORS 285A.672 (2).

(b) Repayment of moneys loaned to port districts or others from the Oregon Port Revolving Fund, including interest on such moneys.

(c) Payment of such moneys as may be appropriated to the fund by the Legislative Assembly.

(d) Moneys obtained from any interest accrued from such funds.

(3) Outstanding debt on the fund shall not exceed 95 percent of all deposits, accounts payable, and other assets of the fund.

(4) No money shall be expended from the Oregon Port Revolving Fund for any economic development study costing more than $50,000 unless a work plan and budget for such study has been provided to appropriate legislative committees.

[Formerly 285.915; 2001 c.883 §19; 2007 c.354 §13; 2007 c.804 §30; 2009 c.830 §48]



Section 285A.709 - Transfers to Port Planning and Marketing Fund.

(2) Notwithstanding ORS 285A.654 (1)(b), moneys transferred to the Port Planning and Marketing Fund under this section may be used for payments of grants under ORS 285A.654 to 285A.660 to ports formed under ORS 285A.603 to 285A.732 or ORS chapter 777 or 778.

(3) In addition to and notwithstanding any other law, an amount not to exceed five percent of the assets of the Oregon Port Revolving Fund as calculated on July 1 of each year shall be transferred to the Port Planning and Marketing Fund under this section.

[1987 c.607 §19; 1991 c.539 §2; repealed by 1987 c.607 §20, as amended by 1991 c.539 §3, 1995 c.436 §4 and 1999 c.58 §1; amendments by 2003 c.773 §55 and 2003 c.802 §157 treated as reenactments; 2007 c.804 §31]

Note: 285A.709 was added to and made a part of 285A.666 to 285A.732 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 285A.711 - Use of fund proceeds.

[Formerly 285.920; 2001 c.883 §20]



Section 285A.714



Section 285A.717



Section 285A.720



Section 285A.723



Section 285A.726



Section 285A.729



Section 285A.732 - Short title.

[Formerly 285.943]






Chapter 285B - Economic Development II

Section 285B.050 - Definitions for ORS 285B.050 to 285B.098.

(1) "Applicant" means any county, municipality, person or any combination of counties, municipalities or persons applying for a loan from the Oregon Business Development Fund under ORS 285B.050 to 285B.098.

(2) "Business development project" means the acquisition, engineering, improvement, rehabilitation, construction, operation or maintenance of any property, real or personal, that is used or is suitable for use by an economic enterprise and that will result in, or will aid, promote or facilitate, development of one or more of the following activities:

(a) Manufacturing or other industrial production;

(b) Agricultural development or food processing;

(c) Aquacultural development or seafood processing;

(d) Development or improved utilization of natural resources;

(e) Convention facilities and trade centers;

(f) Transportation or freight facilities; and

(g) Other activities that represent new technology or type of economic enterprise the Oregon Business Development Commission determines is needed to diversify the economic base of an area but not including:

(A) Construction of office buildings, including corporate headquarters; and

(B) Retail businesses, shopping centers or food service facilities.

(3) "Collateral" has the meaning given that term in ORS 79.0102 for property subject to a security interest.

(4) "County" means any county or federally recognized Oregon Indian tribe.

(5) "Local development group" means any public or private corporation that has as one of its primary purposes, as stated in its articles of incorporation, charter or bylaws, the promotion of economic development in any part of the State of Oregon.

(6) "Municipality" means any city, municipal corporation or quasi-municipal corporation.

(7) "Person" means any individual, association of individuals, joint venture, partnership, limited liability company or corporation.

[Formerly 285.403; 2001 c.445 §171; 2003 c.167 §1; 2007 c.804 §40; 2009 c.830 §49; 2011 c.558 §1]



Section 285B.053 - Borrowing money from Oregon Business Development Fund; application; report.

(2) Any applicant receiving a loan from the fund shall report to the department the estimated number of jobs affected by the business development project financed under ORS 285B.050 to 285B.098.

[Formerly 285.405; 2007 c.804 §41; 2009 c.830 §50]



Section 285B.056 - Fees; rules.

[Formerly 285.410; 2007 c.804 §42; 2009 c.830 §51]



Section 285B.059 - Conditions for commission approval of project; limits.

(a) The proposed business development project is feasible and a reasonable risk from practical and economic standpoints, and that the loan has reasonable prospect of repayment.

(b) The applicant can provide good and sufficient collateral for the loan.

(c) Moneys in the Oregon Business Development Fund are or will be available for the proposed business development project.

(d) There is a need for the proposed business development project.

(e) The applicant has not received or entered into a contract or contracts exceeding $1 million with the commission, under authority of ORS 285B.050 to 285B.098, for the previous 365 days.

(2)(a) Except as provided in paragraph (b) of this subsection, the total amount of moneys loaned from the fund for a business development project may not exceed 50 percent of the cost of the project.

(b) The total amount of moneys loaned from the fund for a business development project may exceed 50 percent of the cost of the project if two or more lenders have denied requests from the applicant to commit to participate in the financing of the project and the applicant has no other available financing.

(3)(a) Except as provided in paragraph (b) of this subsection, moneys may not be loaned from the fund for a business development project unless there exists a commitment from a commercial or private lender, or a local development group, to participate in the financing of the project.

(b) Moneys may be loaned from the fund for a business development project without a commitment from a commercial or private lender, or a local development group, to participate in the financing of the project if:

(A) The applicant is a county or municipality;

(B) There are payments other than the scheduled principal and interest payments; or

(C) Two or more lenders have denied requests from the applicant to commit to participate in the financing of the project and the applicant has no other available financing.

(4) To encourage private sector and local development group participation in the financing of business development projects, the commission may subordinate the security position of the fund to that of other lenders.

(5) In each fiscal year of a biennium, 15 percent of all moneys available for lending from the fund is reserved for loans to emerging small business enterprises as defined by the Oregon Business Development Department by rule, which are located in or draw their workforces from within distressed areas as determined by the Oregon Business Development Department in cooperation with the Employment Department of this state. If the Oregon Business Development Department was unable to obtain a sufficient number of approvable applications to meet the requirements of this subsection in the previous fiscal year, it may, in the current fiscal year and notwithstanding the limitations imposed by ORS 285B.050 (2)(g)(B), make loans, in an amount that does not exceed the 15 percent reserved for the prior fiscal year less the amount of loans made to emerging small business enterprises located in rural and distressed areas during the previous fiscal year, to service and retail businesses operated by small business enterprises that are located in or draw their workforces from within distressed areas as determined by the Oregon Business Development Department in cooperation with the Employment Department of this state. As used in this subsection, "rural area" and "distressed area" have the meaning given those terms in ORS 285A.010.

[Formerly 285.413; 1999 c.509 §27; 2003 c.167 §2; 2007 c.804 §43; 2009 c.830 §52; 2010 c.106 §§1,5; 2011 c.558 §2]



Section 285B.062 - Loan contract; required provisions; repayment plan; state liability.

(1) A plan for repayment by the applicant to the Oregon Business Development Fund of moneys borrowed from the fund used for the business development project with interest charged on those moneys at the rate of not less than one percentage point more than the prevailing interest rate on United States Treasury bills, notes or bonds of a comparable term, as determined by the commission. The repayment plan, among other matters:

(a) Shall provide for commencement of repayment by the applicant of moneys used for the business development project and interest thereon no later than one year after the date of the loan contract or at such other time as the commission may provide.

(b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances if approved by the commission.

(c) Shall provide for such evidence of debt assurance of, and security for, repayment by the applicant as is considered necessary by the commission.

(d) Shall set forth a schedule of payments and the period of loan which shall not exceed the usable life of the contracted project or 25 years from the date of the contract, whichever is less, and shall also set forth the manner of determining when loan payments are delinquent. The payment schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by paragraph (a) of this subsection, and the payment schedule may require payments of varying amounts for collection of accrued interest.

(e) Shall set forth a procedure for formal declaration of default of payment by the commission, including formal notification of all relevant federal, state and local agencies; and further, a procedure for notification of all relevant federal, state and local agencies that declaration of default has been rescinded when appropriate.

(f) Shall allow for other forms of payment than principal and interest payments on loans, to be outlined in administrative rules.

(2) Provisions satisfactory to the commission for field engineering and inspection, the commission to be the final judge of completion of the contract.

(3) That the liability of the state under the contract is contingent upon the availability of moneys in the fund for use in the business development project.

(4) Such further provisions as the commission considers necessary to insure expenditure of the funds for the purposes set forth in the approved application.

[Formerly 285.415; 2003 c.167 §3; 2007 c.804 §44; 2009 c.830 §53]



Section 285B.065 - Loans in distressed areas exempt from security and collateral requirements.

[Formerly 285.416; 2009 c.830 §54]



Section 285B.068 - Payment of moneys for project; applicant to pay percentage of loan principal to Oregon Business Development Fund.

(2) Immediately upon receiving the loan proceeds, the applicant shall pay to the commission one and one-half percent of the principal amount of the loan, to be paid back to the Oregon Business Development Fund. A maximum of three percent of the principal amount of the loan may be paid from the fund to local development groups for the purposes set forth in ORS 285B.092 (1)(a).

[Formerly 285.417; 2009 c.830 §55]



Section 285B.071



Section 285B.074



Section 285B.077



Section 285B.080 - Director as agent; duties; power to approve loans.

(2) The director shall ensure that all provisions of ORS 285B.050 to 285B.098 are complied with and that appropriately trained personnel are employed to properly administer the fiscal and other portions of ORS 285B.050 to 285B.098.

(3) The director shall have the authority in the director’s sole discretion to approve loans for business development projects in the amount of $250,000 or less and to disburse funds for such projects.

[Formerly 285.433; 2009 c.830 §56; 2010 c.106 §§2,6; 2011 c.558 §3]



Section 285B.081 - Repayment and collection; rules.

[2007 c.804 §49; 2009 c.830 §57]

Note: 285B.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.083 - Use of refinancing and other financial assistance for repayment.

[Formerly 285.435; 2007 c.804 §45]



Section 285B.086 - Authorization to lend funds for joint governmental projects or match money; form of loan application; loan limit.

(2) Any application for a loan under this section shall be in such form as the commission prescribes and shall furnish such proof of federal, state or local approval as appropriate for funding of the business development project.

(3) The total amount of moneys loaned from the fund for federal, state or local joint business development project purposes shall not exceed $1 million per project.

[Formerly 285.437; 2003 c.167 §4; 2009 c.830 §58]



Section 285B.089 - Loan contract; required provisions; repayment schedule.

(1) That the loan bear interest at the same rate of interest as provided in ORS 285B.062 (1).

(2) That the contract shall set forth a schedule of payments including interest and principal for the period of the loan, which shall not exceed the usable life of the contracted project or 25 years from the date of the contract, whichever is less, and shall set forth the manner of determining when loan payments are delinquent. The same schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by ORS 285B.050 to 285B.098, and the repayment schedule may require payments of varying amounts for collection of that accrued interest. However, the commission may make provisions for extensions of time in making repayment if the delinquencies are caused by acts of God or other conditions beyond the control of the applicant and the security will not be impaired thereby.

(3) Such provisions as the commission considers necessary to insure expenditure of the moneys loaned for the purposes provided in ORS 285B.086, including all provisions of ORS 285B.059.

[Formerly 285.440; 2007 c.804 §46; 2009 c.830 §59]



Section 285B.092 - Oregon Business Development Fund; uses; transfer of unobligated funds.

(a) Administrative expenses of the commission in marketing public business finance, processing applications, investigating proposed business development projects and servicing outstanding loans. In any one year, administrative expenses charged under this paragraph may not be greater than the total revenues received in that year from fees provided for in subsection (2)(a) of this section, plus four percent of the total asset value of the fund.

(b) Payment of loans to applicants under ORS 285B.050 to 285B.098.

(c) Actions the commission deems necessary to obtain repayment of outstanding loans.

(d) Purchase or buyout of superior or prior liens or mortgages on or a security interest in any business development project financed in part by a loan from the fund, when the commission determines:

(A) A loan from the fund is in default and is in liquidation or at risk of being forced into liquidation by another creditor to the project; and

(B) The action is necessary to maintain or enhance the value of the commission’s collateral in the project.

(2) The fund created by subsection (1) of this section shall consist of:

(a) Fees as determined by the commission.

(b) Repayment of moneys loaned to counties, municipalities or persons from the fund, including interest on those moneys or including other receipts.

(c) Payment of such moneys as may be appropriated to the fund by the Legislative Assembly.

(d) Moneys obtained from any interest accrued from funds.

(e) Moneys from any grant made to the fund by any federal agency.

(3) All repayments, interest and other receipts from outstanding indebtedness or any other source shall be retained and accumulated in the fund and shall be used for the purposes of the fund.

(4) Notwithstanding any other law, if at any time there are insufficient funds in established business finance programs, the commission may direct the transfer of unobligated funds from the fund.

[Formerly 285.443; 1999 c.247 §3; 1999 c.509 §28; 2003 c.167 §5; 2007 c.804 §47; 2009 c.830 §60]



Section 285B.093 - Oregon Targeted Development Account; purpose; exemption from minimum interest rate.

(2) The purpose of the Oregon Targeted Development Account is to promote cooperation and foster partnership among the commission, the Oregon Business Development Department and financial institutions in Oregon to encourage investment in distressed areas, as defined by the department.

(3) The department may make loans from the Oregon Targeted Development Account in distressed areas without regard to the minimum rate of interest that is otherwise applicable under ORS 285B.062. The department may make loans in distressed areas at an interest rate that is determined by the commission.

[1999 c.247 §1; 2003 c.167 §6; 2007 c.804 §48; 2009 c.830 §61]



Section 285B.095



Section 285B.098 - Status of loan to county or municipality; project as security; repayment.

[Formerly 285.447]



Section 285B.103



Section 285B.105



Section 285B.108



Section 285B.109 - Definitions for ORS 285B.109 to 285B.119.

(1) "Brownfield" or "brownfields" has the meaning given that term in ORS 285A.185.

(2) "Capital access program" means the program established by ORS 285B.109 to 285B.119.

(3) "Environmental action" has the meaning given that term in ORS 285A.188.

(4) "Financial institution" means a financial institution, as defined in ORS 706.008.

(5) "Loss reserve account" means an account in the State Treasury or any financial institution that is established and maintained by the Oregon Business Development Department for the benefit of a financial institution participating in the capital access program.

(6) "Qualified business" means any person, conducting business for profit or not for profit, that is authorized to conduct business in the State of Oregon.

(7) "Qualified loan" means a loan or portion of a loan made by a financial institution to a qualified business for any business activity that has its primary economic effect in Oregon. The term does not include:

(a) A loan for the purchase of owner-occupied residential housing or for the construction, improvement or purchase of residential housing owned or to be owned by the borrower.

(b) A loan for purchase of real property that is not used for the business operations of the borrower.

(c) A loan for the refinancing of an existing loan when and to the extent that the outstanding balance is not increased.

[Formerly 285B.126]



Section 285B.111 - Purpose of ORS 285B.109 to 285B.119.

[Formerly 285B.129]



Section 285B.113 - Contracts with financial institutions to participate in program; required contents; disclosure of information.

(2) A contract between the department and a financial institution under this section shall provide:

(a) For the creation of a loss reserve account by the department for the benefit of the financial institution.

(b) That the financial institution, qualified business and the department will deposit moneys to the credit of the institution’s loss reserve account when the financial institution makes a qualified loan to a qualified business.

(c) That the department will pay moneys in the loss reserve account, not exceeding an amount equal to the total amount credited to the loss reserve account, to the financial institution to reimburse the institution for any financial loss incurred as a result of any qualified loan made under the capital access program established by ORS 285B.109 to 285B.119.

(d) That the liability of the State of Oregon and the department to the financial institution under the contract is limited to the amount of money credited to the loss reserve account of the institution.

(e) That the financial institution shall provide such information as the department may require, including financial information that is identifiable with, or identifiable from, the financial records of a particular customer who is the recipient of a qualified loan.

(f) For such other terms as the department may require.

(3) A financial institution is not subject to ORS 192.586 (1) when the financial institution provides information to the department as required by subsection (2)(e) of this section.

[Formerly 285B.132]



Section 285B.115 - Loss reserve accounts; policies; rules; moneys as property of state.

(2) The loss reserve account for a financial institution shall consist of moneys paid as fees by borrowers and the financial institution under ORS 285B.117 and moneys transferred to the account from the Capital Access Fund under ORS 285B.117.

(3) Notwithstanding ORS chapter 293 or 295, the department may establish and maintain loss reserve accounts with any financial institution under such policies as the department may adopt. The department may establish rules to encourage financial institutions to participate in the capital access program.

(4) All moneys in a loss reserve account established under ORS 285B.109 to 285B.119 are the property of the State of Oregon.

[Formerly 285B.135]



Section 285B.117 - Enrollment of qualified loan in program; notice to department; fees; transfers to loss reserve accounts; rules and limits for loans.

(2) When making a qualified loan that will be enrolled under the capital access program, the financial institution shall require the qualified business to which the loan is made to pay a fee of not less than one and one-half percent of the principal amount of the loan but not more than three and one-half percent of such principal amount. The financial institution shall also pay a fee in an amount equal to the fee paid by the borrower. The financial institution shall deliver the fees collected under this subsection to the department for deposit in the loss reserve account for the institution.

(3) When depositing fees collected under subsection (2) of this section to the credit of the loss reserve account for a financial institution, the department shall transfer an amount that is not less than the total amount of the fees paid by the borrower and the financial institution from the Capital Access Fund to the loss reserve account for the institution.

(4) Notwithstanding subsections (1) to (3) of this section, the department may adopt rules providing that, for qualified loans to businesses in distressed areas or for use in an environmental action on brownfields, the department may transfer an amount that is not less than 150 percent of the total amount of the fees paid by the borrower and the financial institution from the Capital Access Fund to the loss reserve account of the institution. The total amount transferred under this section may not exceed 40 percent of the moneys appropriated to the fund. For purposes of this subsection, "distressed areas" shall have the meaning given that term by the department by rule.

[Formerly 285B.138]



Section 285B.118 - Claims for reimbursement of losses; reimbursable costs; repayment to loss reserve account.

(2) Costs for which a financial institution may be reimbursed from its loss reserve account include loan principal, accrued interest on the principal, actual and necessary costs of seeking recovery of the principal amount and interest thereon and any other related costs.

(3) A financial institution may seek reimbursement of loan losses prior to the liquidation of collateral from defaulted loans. The financial institution shall repay its loss reserve account for any moneys received as reimbursement under this section if the financial institution recovers moneys from the borrower or from the liquidation of collateral for the defaulted loan.

[Formerly 285B.141]



Section 285B.119 - Capital Access Fund; investment; retrieval of interest; administrative expenses.

(2) Moneys in the Capital Access Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.857, and the earnings from such investment shall be credited to the Capital Access Fund.

(3) The Capital Access Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly.

(b) Interest earned on moneys in the fund.

(c) Moneys returned to the fund from loss reserve accounts or other sources.

(4) If the department deems retrieval of interest earned on loss reserve accounts appropriate, the department may transfer into the fund up to 50 percent of the interest earned on moneys in loss reserve accounts.

(5) The department may charge administrative costs to the fund to pay for actual and necessary administrative expenses incurred by the department in administering the fund and establishing and maintaining loss reserve accounts under ORS 285B.109 to 285B.119.

[Formerly 285B.147]



Section 285B.120 - Oregon Small Business Development Act.

[Formerly 285.500]



Section 285B.123 - Purpose.

(2) As used in the Oregon Small Business Development Act of 1983, "small business" means a business having 100 or fewer employees.

[Formerly 285.503; 2007 c.804 §16]



Section 285B.126



Section 285B.129



Section 285B.132



Section 285B.135



Section 285B.138



Section 285B.139



Section 285B.141



Section 285B.144



Section 285B.147



Section 285B.150



Section 285B.153



Section 285B.156



Section 285B.159



Section 285B.162



Section 285B.165 - Purpose of ORS 285B.165 to 285B.171.

[Formerly 285.540; 2001 c.148 §3; 2007 c.804 §17]



Section 285B.166



Section 285B.168 - Grants; application; required provisions; authorized uses; eligibility; subcontracts; report.

(a) Plans for providing small business owners and managers individual counseling, to the greatest extent practicable, in subject areas critical to small business success;

(b) A budget for the year for which a grant is requested, including cost apportionment among the department, small business clients, the community college, the public university or other service providers and other sources;

(c) A plan for evaluating the effect of the program on small business clients served; and

(d) A plan for providing collaboration with other state agencies, state-supported organizations and private sector entities that provide services to small businesses.

(2) The grants made under subsection (1) of this section are to be used by the grant recipient to provide:

(a) Small business development center staff and support staff;

(b) Expert resource persons from the business community;

(c) Other training and business resources as approved by the department in skill areas for which, or areas of the state where, the grant recipient can demonstrate it does not otherwise have the capacity or expertise to provide the resources; and

(d) Other costs related to providing training, counseling and business resources to small business clients.

(3) To be eligible for a grant under subsection (1) of this section, the recipient shall be required to provide funds, in-kind contributions or some combination of funds and contributions, in accordance with rules adopted by the department.

(4) Subject to the approval of the department, a grant recipient may subcontract funds received under this section to any other entity that is eligible to receive funding under this section.

(5) The grant recipient shall submit a final report to the department after the distribution of grant funds and the delivery of services to the proposed business clients. The report shall state whether the plan and related budget have met the applicable criteria as described in the recipient’s application for the grant period.

[Formerly 285.543; 2001 c.148 §4; 2003 c.773 §15; 2007 c.804 §18; 2009 c.830 §68; 2011 c.637 §93; 2013 c.747 §35]



Section 285B.171 - Short title.

[Formerly 285.547]



Section 285B.174 - Programs to assist businesses in procuring government contracts and grants.

[Formerly 285.550; 2001 c.148 §5; 2007 c.804 §19; 2011 c.637 §94]



Section 285B.177



Section 285B.178 - Definitions for Microenterprise Development Act.

(1) "Local microenterprise support organization" means a community development corporation, a nonprofit development organization, a nonprofit social services organization or another locally operated nonprofit entity that provides services to disadvantaged entrepreneurs.

(2) "Low income" means income adjusted for family size that does not exceed:

(a) For metropolitan areas, 80 percent of median income; or

(b) For nonmetropolitan areas, the greater of 80 percent of the area median income or 80 percent of the statewide nonmetropolitan area median income.

(3) "Microenterprise" has the meaning given that term under 15 U.S.C. 6901, as amended and in effect on June 30, 2007. If 15 U.S.C. 6901 is amended or altered on or after July 1, 2007, the Oregon Business Development Department may adopt by rule a definition of "microenterprise" to give the term the meaning given in 15 U.S.C. 6901 as amended or altered.

(4) "Microentrepreneur" means an individual conducting a microenterprise.

(5) "Microlending" means the practice of lending moneys to microenterprises or microentrepreneurs.

(6) "Statewide microenterprise support organization" means a community development corporation, a nonprofit development organization, a nonprofit social services organization or another nonprofit entity that serves as an intermediary between the department and local microenterprise support organizations.

(7) "Training and technical assistance" means services and support offered to microenterprises and microentrepreneurs. "Training and technical assistance" includes, but is not limited to, services to enhance business development, asset building, business planning, marketing, management skills and access to financial services.

(8) "Very low income" means income adjusted for family size that does not exceed 150 percent of the poverty level determined under 42 U.S.C. 9902, as amended and in effect on June 30, 2007. If 42 U.S.C. 9902 is amended or altered on or after July 1, 2007, the department may adopt by rule the standard for determining the federal poverty level under 42 U.S.C. 9902 as amended or altered.

[2001 c.419 §2; 2007 c.804 §20; 2009 c.830 §69]



Note 285B.178, 285B.179 and 285B.186



Section 285B.179 - Purposes of Microenterprise Development Act.

(1) Ensure that microenterprises in Oregon are able to realize their full potential to create jobs, enhance entrepreneurial skills, expand entrepreneurial activity and increase the capacity of low income and very low income households to become self-sufficient;

(2) Enhance the development of a statewide infrastructure for microenterprise support; and

(3) Enable the Oregon Business Development Department to engage in contractual relationships with statewide microenterprise support organizations that have the capacity to administer grants to local microenterprise support organizations, subject to ORS 285B.178 and this section, and to leverage additional funds from sources other than moneys appropriated from the General Fund.

[2001 c.419 §3; 2007 c.804 §21; 2009 c.830 §70]

Note: See note under 285B.178.



Section 285B.180



Section 285B.183



Section 285B.186 - Short title.

[2001 c.419 §1]

Note: See note under 285B.178.



Section 285B.200 - Definitions for ORS 285B.200 to 285B.218.

(1) "Brownfield" or "brownfields" has the meaning given that term in ORS 285A.185.

(2) "Eligible project costs" includes productive equipment and machinery, working capital for operations and export transactions and such other costs as the Oregon Business Development Department by rule may provide.

(3) "Environmental action" has the meaning given that term in ORS 285A.188.

(4) "Financial institution" includes institutions listed in ORS 706.008 and such other institutions defined by rule of the department as financial institutions for purposes of ORS 285B.200 to 285B.218.

(5) "Qualified business" means any existing or proposed business located in this state that:

(a) Is located in a distressed area as defined by the department;

(b) Sells goods or services in markets for which national or international competition exists;

(c) Owns, occupies, operates or has entered into an agreement to own, occupy or operate real property containing a brownfield; or

(d) Is a professional service company that provides services to traded sector industries and other entities within and outside of this state.

(6) "Traded sector" has the meaning given that term in ORS 285B.280.

(7) "Value-added agricultural products" means agricultural products that have been processed, transformed or refined to the point where they may be distributed to a final consumer without further processing, transformation or refining. The term also includes agricultural products that are processed, transformed or refined for distribution to other than final consumers when such processing, transformation or refining represents a substantial increment in value as determined by the Oregon Business Development Department in consultation with the State Department of Agriculture.

[Formerly 285.466; 1999 c.247 §4; 2007 c.804 §56; 2009 c.830 §71; 2012 c.73 §§1,2]

Note: 285B.200 to 285B.218 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.203 - Purpose of Credit Enhancement Fund.

(1) Create incentives and assistance to increase the flow of private capital to the value-added agriculture industries.

(2) Promote industrial modernization and technology adoption.

(3) Encourage the retention and creation of family wage jobs.

(4) Encourage the export of goods and services by Oregon businesses in international markets.

(5) Encourage and promote the redevelopment of brownfields by providing assistance to perform environmental action on brownfield sites.

[Formerly 285.468; 2001 c.96 §4; 2007 c.804 §57]

Note: See note under 285B.200.



Section 285B.206 - Duties of department; rules; application procedure; agreement contents.

(2) In administering the program created by ORS 285B.200 to 285B.218, the department shall consult and cooperate with financial institutions in this state. The program shall be administered so that administrative procedures and application procedures are as responsive to the needs of qualified businesses and financial institutions as practicable, consistent with prudent investment and lending practices and criteria.

(3) The department shall prescribe by rule the loan or credit guarantee application procedure for a financial institution on behalf of a qualified business.

(4) When the department approves a loan or credit guarantee, the department shall enter into a loan or credit guarantee agreement with the financial institution. The agreement shall specify:

(a) The fee to be charged to the financial institution;

(b) The evidence of debt assurance of, and security for, the loan or credit guarantee;

(c) A loan guarantee or credit guarantee which does not exceed 15 years; and

(d) Such other terms and conditions considered necessary or desirable by the department.

[Formerly 285.474; 2007 c.804 §58; 2009 c.830 §72]

Note: See note under 285B.200.



Section 285B.209 - Fees and terms for loan and credit guarantees.

(2) The department, with due regard for the possibility of losses and administrative costs, shall set fees and other terms at levels sufficient to reasonably assure that the program is self-financing.

[Formerly 285.476; 2007 c.804 §59; 2009 c.830 §73]

Note: See note under 285B.200.



Section 285B.212



Section 285B.215 - Credit Enhancement Fund; uses; sources.

(a) Payment of claims pursuant to contracts for loan or credit guarantees under ORS 285B.200 to 285B.218.

(b) Payment of administrative costs of the department for actual and necessary administrative expenses incurred by the department in administering the fund and establishing and maintaining the program established under ORS 285B.200 to 285B.218.

(c) Repayment of transfers of funds required or authorized by law.

(d) Purchase or buyout of superior or prior liens, mortgages or security interests.

(2) Moneys in the Credit Enhancement Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly, including moneys derived from the Administrative Services Economic Development Fund.

(b) Proceeds from collateral assigned to the department.

(c) Interest earned on moneys in the fund.

(d) Transfers of moneys to the fund.

(e) Fees assessed for guarantees, as determined by the department.

(f) Moneys from gifts.

(g) Moneys from any grant made to the fund by any federal agency.

(h) Proceeds of insurance provided by the Export-Import Bank of the United States or by any other provider of insurance for export transactions.

[Formerly 285.471; 2007 c.804 §60; 2009 c.830 §74]

Note: See note under 285B.200.



Section 285B.218 - Pledge to assure repayment; transfer of funds to pay claims.

(2) If the balances in the Credit Enhancement Fund are insufficient to cover any claims by financial institutions that arise from loan and credit guarantees made under ORS 285B.200 to 285B.218, the Oregon Department of Administrative Services is directed to transfer in the fiscal year as often as appropriate any funds from the Administrative Services Economic Development Fund to cover such principal, interest and claims, subject to the condition that no such transfer shall be made prior to the satisfaction of any constitutionally dedicated distribution, the allocation under ORS 391.130 to the Regional Light Rail Extension Construction Fund or any allocations related to the lottery bond program authorized by ORS 286A.560 (6)(a) or (b).

[Formerly 285.481; 2007 c.804 §61; 2009 c.830 §75]

Note: See note under 285B.200.



Section 285B.230 - Local economic development strategy.

[Formerly 285.630; 1999 c.509 §47; 2003 c.773 §16; 2007 c.804 §62; 2009 c.830 §76]



Section 285B.233 - Legislative findings; purpose.

(2) The Legislative Assembly declares that the purpose of ORS 285B.230 to 285B.266 is:

(a) To encourage the development of local economic development strategies that address the economic development priorities of communities in or geographic regions of the state;

(b) To identify and coordinate economic development priorities;

(c) To ensure that economic development plans reinforce the long-term prosperity and livability of Oregon;

(d) To effectively utilize available resources through a strategic program tied to the state’s economic development strategy;

(e) To leverage and attract capital investment in Oregon communities; and

(f) To coordinate private and public resources to support economic development.

[Formerly 285.633; 1999 c.509 §48; 2003 c.773 §17; 2009 c.830 §77]



Section 285B.236 - Guidelines for local economic development strategies; required provisions; rules.

(2) The guidelines shall provide that the local economic development strategies are approved in accordance with criteria reflecting the economic benefits to the state. Each local economic development strategy must at a minimum set forth in measurable terms the extent to which the strategy will accomplish the economic development priorities of the community or geographic region, and the department’s performance standards.

[Formerly 285.635; 1999 c.509 §49; 2003 c.773 §18; 2007 c.804 §63; 2009 c.830 §78]



Section 285B.239



Section 285B.242



Section 285B.245



Section 285B.248



Section 285B.251



Section 285B.254



Section 285B.257



Section 285B.260 - Local Economic Opportunity Fund; authorized and prohibited uses; rules.

(2) The department may use moneys in the Local Economic Opportunity Fund to pay for the administrative expenses of operating the local investment program under ORS 285B.230 to 285B.266.

(3) The fund shall not be used to retire any debt, to reimburse any person or municipality for expenditures made or expenses incurred prior to the adoption of a local economic development strategy or to substitute for local government expenditures for existing and continuing public services. The department shall adopt rules to carry out the provisions of this subsection.

(4) After consulting with representatives of communities or geographic areas, the department, by rule, shall adopt standards, objectives and criteria for the use and distribution of moneys in the Local Economic Opportunity Fund.

(5) The Local Economic Opportunity Fund is created to provide a flexible funding source for financing those locally determined programs and projects that may not be eligible for financing through other state and federal funding sources.

[Formerly 285.650; 1999 c.509 §56; 2003 c.773 §25; 2007 c.354 §15; 2007 c.804 §67; 2009 c.830 §79]



Section 285B.263



Section 285B.264



Section 285B.266 - Strategic Reserve Fund; uses.

(2) The fund shall not be used to retire any debt or, except upon approval of the Joint Ways and Means Committee or, if the Legislative Assembly is not in session, the Emergency Board, to pay administrative expenses of the department. Expenses that are project related shall not be considered to be administrative expenses of the department.

(3) The department is directed to place particular emphasis on investments that assist communities, businesses or industries in cost-effective projects that assist the creation, expansion and preservation of the principal traded sector industries of Oregon and encourage diversification and preservation of regional economies. The fund shall be used to assist economic and community development projects of public entities, industry groups or businesses with significant long-term, regional or statewide economic impacts, to provide interim financing mechanisms to augment existing public or private sector programs or to analyze statewide, long-term economic issues and opportunities.

[Formerly 285.653; 1999 c.509 §19; 2009 c.830 §80]



Section 285B.269



Section 285B.280 - Definition of "traded sector."

[Formerly 285.765; 2005 c.835 §1]



Section 285B.283 - Policy.

(1) Working with private firms, industry associations and others, to encourage cooperative sector-based strategies to promote industrial competitiveness.

(2) That programs to develop particular industry sectors of this state’s economy, to the maximum extent feasible, include firms of all sizes. To promote that policy, the Oregon Business Development Department shall undertake efforts as are necessary to encourage representative participation by small firms under ORS 285B.280 to 285B.286.

(3) To emphasize industry development in those sectors of the economy in which Oregon firms face national and international competition.

(4) To provide an adequate supply of industrial and traded sector sites that are available for immediate development.

[Formerly 285.767; 2003 c.800 §22; 2009 c.830 §81]



Section 285B.286 - Entrepreneurial and industry development activities.

(1) Focus groups and other meetings and related studies to identify traded sector industry members and issues of common concern within an industry.

(2) State technical and financial support for formation of industry associations, publication of association directories and related efforts to create or expand the activities of industry associations.

(3) Helping establish research consortia as well as partnering with universities and other research institutions to assist in the retention and recruitment of targeted industries.

(4) Joint training and education programs and curricula related to the specific needs of traded sector industries.

(5) Cooperative market and entrepreneurial development activities.

(6) Analysis of the need, feasibility and cost for establishing product certification and testing facilities and services.

(7) State technical and financial support to facilitate certification of sites as ready for development for traded sector industry. The support may include performing site assessments to determine the costs associated with development of individual sites.

(8) Assistance to traded sector and cluster affiliated Oregon businesses and consortia in making investments that advance entrepreneurial and industry-related development activities or other identified competitiveness objectives of existing Oregon cluster businesses.

(9) Assistance and support that promote regional economic development strategies fostering entrepreneurship and the development of targeted industry clusters in rural communities.

(10) Subject to applicable policies and procedures, entering into agreements for grants or other assistance, including but not limited to direct purchase of goods or services related to entrepreneurial and industry development.

[Formerly 285.770; 1999 c.509 §20; 2003 c.800 §23; 2009 c.830 §82; 2014 c.3 §1; 2015 c.84 §1]



Section 285B.289



Section 285B.290 - Industry Competitiveness Fund; uses.

[2007 c.804 §71; 2009 c.830 §83]

Note: 285B.290 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.292



Section 285B.295



Section 285B.298



Section 285B.320 - Purpose of ORS 285B.320 to 285B.371.

[Formerly 285.310; 1999 c.509 §29; 2001 c.680 §2; 2007 c.804 §72]



Section 285B.323 - Definitions for ORS 285B.320 to 285B.371.

(a) "Bond" or "revenue bond" means a revenue bond, as defined in ORS 286A.001.

(b) "Capital asset" means real or personal property that the Oregon Business Development Commission expects to be:

(A) Used in connection with a revenue-producing enterprise, an exempt facility or a nonprofit entity; and

(B) Located in Oregon.

(c) "Economic development project" means:

(A) A capital asset.

(B) Research and development conducted in Oregon.

(C) Estimated operating expenses associated with a capital asset.

(d) "Eligible project" means the portion of an economic development project that the commission:

(A) Has found is in compliance with applicable standards of the commission;

(B) Has found will produce substantial benefits in Oregon; and

(C) Has approved for financing with proceeds of bonds authorized under ORS 285B.320 to 285B.371.

(e) "Exempt facility" means any facility described in section 142(a) of the Internal Revenue Code of 1986, as amended and in effect as of July 1, 2011.

(f) "Nonprofit entity" means an institution, organization or other entity exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, as amended and in effect as of July 1, 2011.

(2) Notwithstanding the definition of "exempt facility" in subsection (1) of this section, if section 142(a) of the Internal Revenue Code of 1986 is amended or altered on or after July 1, 2011, the Oregon Business Development Department may adopt by rule a definition of "exempt facility" that is consistent with section 142(a) of the Internal Revenue Code of 1986 as amended or altered.

(3) Notwithstanding the definition of "nonprofit entity" in subsection (1) of this section, if section 501(c)(3) of the Internal Revenue Code of 1986 is amended or altered on or after July 1, 2011, the department may adopt a definition of "nonprofit entity" that is consistent with section 501(c)(3) of the Internal Revenue Code of 1986 as amended or altered.

[Formerly 285.315; 1999 c.509 §30; 2001 c.680 §3; 2007 c.804 §§73,90; 2009 c.830 §84; 2011 c.27 §1; 2012 c.59 §1]



Section 285B.326 - Request for issuance of bonds; fees; rules; reimbursement for expenses.

(2) For bonding purposes, the commission may treat any number of economic development projects determined to be eligible projects as a single eligible project.

(3) The commission shall collect fees set forth in rules established by the Oregon Business Development Department. Moneys collected under this subsection shall be deposited in the Oregon Business, Innovation and Trade Fund created under ORS 285A.227 and are continuously appropriated to the commission for the purpose of administration or funding of the Oregon Industrial Development Revenue Bond and Express Bond Program.

(4)(a) In addition to the fees described in subsection (3) of this section, the commission may charge and receive reimbursement for expenses incurred in:

(A) The initial review of an application for economic development projects sought to be declared eligible for financing; and

(B) Matters arising after the issuance of a bond.

(b) Reimbursement for expenses under this subsection shall be charged and received in accordance with rules established by the department.

[Formerly 285.320; 1999 c.509 §31; 2003 c.167 §8; 2007 c.804 §§74,91; 2009 c.830 §85; 2011 c.27 §2]



Section 285B.329 - Review of project by commission; exception.

(2) The commission is not required to make the determination and findings described in ORS 285A.055 (1) and (2) if the economic development project involves an exempt facility.

[Formerly 285.325; 1999 c.509 §32; 2001 c.680 §4; 2007 c.804 §75; 2009 c.830 §86; 2012 c.59 §2]



Section 285B.332



Section 285B.335 - Powers of department; lease requirements.

(a) Enter into agreements to finance the costs of an eligible project by loaning or otherwise making available the proceeds of bonds authorized by ORS 285B.344 to a person, an agency of the federal government or state government, as defined in ORS 174.111, under terms and with security approved by the department.

(b) Lease and sublease eligible projects to a person, an agency of the federal government or state government, as defined in ORS 174.111, subject to subsection (2) of this section.

(c) Pledge or assign all or part of the revenues of one or more eligible projects owned or to be acquired by the state to the holders of bonds issued under this section or to a trustee for the holders, and segregate the revenues or provide for payment of the revenues to the trustee.

(d) Mortgage or otherwise encumber eligible projects in favor of the holders of bonds issued under this section, a trustee for the holders of the bonds, or an escrow agent, vendor, lender, other financing party or trustee for the bonds without obligating the state except with respect to the project.

(e) Make contracts, execute instruments and do what is necessary or desirable to exercise the powers granted by this section, to perform the covenants or duties of this state or to secure the payment of bonds issued under this section. Contracts that may be made by the state include, but are not limited to, contracts entered into prior to construction, acquisition or installation of an eligible project that authorize, subject to terms and conditions the state finds necessary or desirable, a lessee to provide for construction, acquisition or installation of buildings, improvements or equipment to be included in the project.

(f) Enter into and perform contracts and agreements with participating institutions for the planning, construction, installation, acquisition, leasing or financing of facilities of an eligible project, including a contract or agreement that establishes a body for the supervision and general management of the facilities.

(g) Accept loans or grants for the planning, construction, installation, acquisition, leasing or other provision of an eligible project from an authorized agency of the federal government, and enter into agreements with the agency respecting the loans or grants.

(h) Acquire, own, sell, assign or otherwise hold legal or equitable title to or an interest in eligible projects or hold federal tax ownership of eligible projects.

(2) A lease or sublease entered into under subsection (1)(b) of this section must provide that:

(a) Rents charged for the use of the project are established and revised as necessary to produce sufficient revenue to allow for payment of the principal of and interest on bonds issued under this chapter when due; and

(b) The lessee or sublessee is required to pay:

(A) The expenses of the operation and maintenance of the project including, but not limited to, adequate insurance on the project and insurance against liability for injury to persons or property arising from the operation of the project; and

(B) The taxes and special assessments levied upon the leased or subleased premises and payable during the term of the lease or sublease.

(3) During the term of a lease or sublease entered into under subsection (1)(b) of this section, ad valorem taxes must be imposed on the real and personal property of the eligible project in the same manner as the taxes would be imposed if the lessee or sublessee were the owner of the eligible project.

[Formerly 285.335; 1999 c.509 §34; 2001 c.680 §5; 2003 c.167 §11; 2007 c.783 §98; 2009 c.830 §87]



Section 285B.338 - Powers of commission.

(1) Acquire, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are deemed necessary in connection with an eligible project to be situated within the state, and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor; and

(2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the state may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, or any bonds issued under the authority of ORS 285B.320 to 285B.371.

[Formerly 285.340; 1999 c.509 §35; 2009 c.830 §88]



Section 285B.341 - Limitation on state power.

[Formerly 285.345; 2001 c.680 §6; 2003 c.167 §12; 2003 c.794 §239; 2009 c.830 §89]



Section 285B.344 - Issuance of bonds.

(2) The department or the State Treasurer may appoint bond counsel as prescribed under ORS 286A.130.

(3) Any escrow agent, bond registrar, paying agent or trustee, if any, designated to carry out all or part of the powers specified in ORS 285B.335 must agree to furnish financial statements and audit reports for each bond issue.

[Formerly 285.350; 1999 c.509 §36; 2001 c.536 §1; 2003 c.167 §13; 2003 c.794 §240; 2007 c.783 §99; 2009 c.830 §90; 2012 c.59 §3]



Section 285B.347



Section 285B.350 - Method of issuing bonds.

[Formerly 285.360; 2007 c.783 §100]



Section 285B.353 - Administrative expenses.

[Formerly 285.365]



Section 285B.356 - Refunding bonds.

[Formerly 285.370]



Section 285B.359 - Validity of bonds.

[Formerly 285.375]



Section 285B.362 - Covenants in bonds.

(1) The rents to be charged for the use of properties acquired, constructed, installed, reconstructed, improved, bettered or extended under the authority of ORS 285B.320 to 285B.371;

(2) The use and disposition of the revenues of such projects;

(3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

(4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

(5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

(6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or in favor of any escrow agent, vendor, lender, other financing party or trustee therefor;

(7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

(8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

(9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

(10) The keeping of books of account and the inspection and audit thereof;

(11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

(12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

(13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds; the powers and duties of such trustee or trustees, and the limitation of their liabilities;

(14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 285B.320 to 285B.371;

(15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

(16) The subordination of the security of any bonds issued under ORS 285B.320 to 285B.371 and the payment of principal and interest thereof, to the extent deemed feasible and desirable by the state, to other bonds or obligations of the state issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered.

[Formerly 285.380; 1999 c.509 §38; 2007 c.783 §101; 2009 c.830 §91]



Section 285B.365 - Limitations of bonds; recitals.

(a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of ORS 285B.320 to 285B.371.

(b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of ORS 285B.320 to 285B.371.

(2) Each bond issued under ORS 285B.320 to 285B.371 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in ORS 285B.320 to 285B.371 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 285B.368.

[Formerly 285.385; 2003 c.167 §14]



Section 285B.368 - Powers and rights of bondholders.

(1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out its and their duties and obligations under ORS 285B.320 to 285B.371 and its and their covenants and agreements with bondholders;

(2) By action require the state to account as if it was the trustee of an express trust;

(3) By action enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

(4) Bring action upon the bonds;

(5) Foreclose any mortgage or lien given under the authority of ORS 285B.320 to 285B.371 and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

(6) Exercise any right or remedy conferred by ORS 285B.320 to 285B.371 without exhausting and without regard to any other right or remedy conferred by ORS 285B.320 to 285B.371 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy.

[Formerly 285.390; 1999 c.509 §39]



Section 285B.371 - Loans to eligible projects when state holds no interest.

[Formerly 285.393; 1999 c.509 §40; 2007 c.783 §102; 2009 c.830 §92]



Section 285B.374



Section 285B.377



Section 285B.380



Section 285B.383



Section 285B.386



Section 285B.389



Section 285B.392



Section 285B.410 - Definitions for ORS 285B.410 to 285B.482.

(1) "Airport" means:

(a) A runway, taxiway, aircraft parking apron, ramp, auto parking area, access road, safety area or runway protection zone;

(b) An airport-related facility, including a hangar, terminal, air traffic control tower or other building;

(c) A signal, navigational aid or traffic control system; or

(d) A fuel tank or other physical airport improvement.

(2)(a) "Community development project" means a project that involves strategic planning, training or other technical assistance as defined by the Oregon Business Development Department by rule, and that is aimed at strengthening the economic development, community development or infrastructure priority setting of a municipality or region.

(b) "Community development project" includes the following activities:

(A) Developing and managing short-term and long-term projects;

(B) Developing priorities for infrastructure projects;

(C) Strategic planning related to furthering economic or community development; or

(D) Training related to economic or community development, including training to improve leadership skills, technical skills or analytical skills, particularly in rural and distressed areas.

(c) "Community development project" includes projects that may encompass a municipality or any part of a municipality and may be undertaken in cooperation with another municipality.

(3) "Development project" means a project for the acquisition, improvement, construction, demolition, or redevelopment of municipally owned utilities, buildings, land, transportation facilities or other facilities that assist the economic and community development of the municipality, including planning project activities that are necessary or useful as determined by the Oregon Infrastructure Finance Authority.

(4) "Direct project management costs" means expenses directly related to a project that are incurred by a municipality solely to support or manage a project eligible for assistance under ORS 285B.410 to 285B.482. "Direct project management costs" does not include routine or ongoing expenses of the municipality.

(5) "Emergency project" means a development project resulting from an emergency as defined in ORS 401.025, to which federal disaster relief has been committed.

(6) "Energy system" means a facility necessary for the distribution, transmission or generation of energy, including but not limited to facilities powered by wind, solar energy or biofuel and facilities for the collection, storage, transmission or distribution of a fuel, including natural gas, methane or hydrogen.

(7) "Levee project" means a community development project, development project, planning project or other project that is associated with levee inspection, accreditation, certification or repair.

(8) "Marine facility" means:

(a) A wharf, dock, freight handling or passenger facility;

(b) A navigation channel or structure, including a project funded under ORS 777.267; or

(c) Any other physical marine facility improvement.

(9) "Municipality" means an Oregon city or county, the Port of Portland created by ORS 778.010, a county service district organized under ORS chapter 451, a district as defined in ORS 198.010, a drainage district organized under ORS chapter 547, a tribal council of a federally recognized Indian tribe in this state or an airport district organized under ORS chapter 838.

(10) "Planning project" means:

(a) A project related to a potential development project for preliminary, final or construction engineering;

(b) A survey, site investigation or environmental action;

(c) A financial, technical or other feasibility report, study or plan; or

(d) An activity that the authority determines to be necessary or useful in planning for a potential development project.

(11) "Project" means a development, community development, planning, levee or emergency project.

(12) "Railroad" means:

(a) A main line, siding, yard, connecting or auxiliary track, right of way or easement;

(b) An industrial spur or related facility, including a depot, shop, maintenance building or other building;

(c) A signal or traffic control system;

(d) A bridge or tunnel;

(e) A dock, pit, conveyor, bin, crane, piping system, tank or pavement for unloading, loading or transfer of freight, trailers or containers; or

(f) Any other physical railroad improvement.

(13) "Road" means a street, highway or thruway or a road-related structure that provides for continuity of a right of way, including a bridge, tunnel, culvert or similar structure or other physical road-related improvement.

(14) "Rural area" has the meaning given that term in ORS 285A.010.

(15) "Solid waste disposal site" has the meaning given the term "disposal site" in ORS 459.005.

(16) "Telecommunications system" means equipment or a facility for the electronic transmission of voice, data, text, image or video.

(17) "Transportation" means a system for movement of freight or passengers.

(18) "Utilities" means a solid waste disposal site or a water, sewage, storm water drainage, energy or telecommunications system.

[Formerly 285.700; 1999 c.509 §43; 2001 c.96 §5; 2001 c.633 §1; 2001 c.883 §27; 2003 c.773 §27; 2005 c.835 §2; 2007 c.804 §32; 2009 c.830 §93; 2015 c.667 §1]



Section 285B.413 - Legislative findings; purpose; use of moneys; rules.

(a) The improvement, expansion and new construction of the state’s infrastructure systems provide the basic framework for continuing and expanding economic activity in this state, thereby improving the quality of life and economic opportunity for the people of Oregon.

(b) It is essential to maintain usable and developable industrial and commercial lands in Oregon.

(2) Because municipalities in this state often suffer from a lack of available financing and technical capacity for these projects, it is the purpose of ORS 285B.410 to 285B.482 to provide financial or other assistance to enable municipalities to construct, improve and repair those facilities that are essential for supporting continuing and expanded economic activity. It is the intent of the Legislative Assembly, by providing that assistance, to stimulate industrial growth and commercial enterprise and to promote employment opportunities in Oregon.

(3) Moneys in the Special Public Works Fund shall be used primarily to provide loans to municipalities for development and planning projects. Grants shall be given only when loans are not feasible due to the financial need of the municipality or under circumstances that the Oregon Business Development Department specifies by administrative rule. The Oregon Infrastructure Finance Authority is authorized to determine the level of grant or loan funding, if any, on a case-by-case basis.

[Formerly 285.703; 2001 c.883 §27a; 2003 c.773 §28; 2005 c.835 §3; 2009 c.830 §94]



Section 285B.416



Section 285B.419 - Administration of Special Public Works Fund; rules and policies.

(2) The Oregon Infrastructure Finance Authority shall manage the Special Public Works Fund and any expenditures from its accounts and transfers between its accounts so that the fund provides a continuing source of financing for development or planning projects consistent with ORS 285B.413.

(3) The authority may commit moneys in the Special Public Works Fund or reserve future income to the fund for disbursal in future years under ORS 285B.440. The authority shall commit or reserve moneys under this subsection only after:

(a) Allowing for contingencies;

(b) Finding that there will be sufficient unobligated net income to the fund to make the future payments, consistent with the financial requirements of subsections (2) and (3) of this section; and

(c) Providing in any contract for the commitment that the liability of the state to make the annual payments shall be contingent on the availability of moneys in the Special Public Works Fund.

(4) In assisting municipalities with projects, the authority shall cooperate to the maximum extent possible with other state and federal agencies.

[Formerly 285.707; 1999 c.509 §22; 2001 c.633 §2; 2001 c.883 §29; 2003 c.773 §30; 2005 c.835 §5; 2009 c.830 §95]



Section 285B.420 - Financial assistance for levee projects; required findings.

(a) Drainage districts organized under ORS chapter 547;

(b) Corporations or companies for drainage or flood control organized under ORS chapter 554; and

(c) For-profit or nonprofit entities and individuals engaged in the ownership, construction, inspection, accreditation, certification or repair of levees.

(2) To qualify for financial assistance under this section, the district, corporation, company, entity or individual must demonstrate, and the authority must find, that the levee project substantially contributes to the improvement, expansion or repair of the state’s or a municipality’s infrastructure system and is essential for the use or development of farm, industrial or commercial land in Oregon.

(3) Levee projects that receive financial assistance under this section are subject to the provisions and requirements of ORS 285B.410 to 285B.482, if applicable.

[2015 c.667 §3]

Note: 285B.420 was added to and made a part of 285B.410 to 285B.482 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.422 - Funding to municipalities for development projects; criteria for project funding; prohibited uses.

(2) The project must be municipally owned and operated either by the municipality or under a management contract or an operating agreement with the municipality. If the project consists:

(a) Solely of the purchase or acquisition of land by the municipality, the land must be identified in the applicable land use or capital plan as necessary for a potential development project or be zoned solely for commercial or industrial use.

(b) Of a privately owned railroad, the railroad must be designated by the owner and operator as subject to abandonment within three years, pursuant to federal law governing abandonment of common carrier railroad lines.

(c) Of a telecommunications system, the governing body of the municipality shall adopt a resolution, after a public hearing, finding that the proposed telecommunications system project is necessary and would not otherwise be provided by a for-profit entity within a reasonable time and for a reasonable cost.

(3) If the project is an energy system, the municipality and the serving utility must execute an ownership and operating agreement for the proposed energy system. This subsection does not apply when the energy system will be located within the recognized service territory of the municipality.

(4) The authority may not use funds to provide assistance for:

(a) Projects that primarily focus on relocating business or economic activity from one part of the state to another, except in cases where the business or economic activity would otherwise locate outside of Oregon; or

(b) Ongoing operations or maintenance expenses.

[1997 c.800 §12; 1999 c.509 §44; 2001 c.883 §30; 2003 c.773 §31; 2005 c.835 §6; 2009 c.11 §33; 2009 c.830 §96]

Note: 285B.422 was added to and made a part of 285B.410 to 285B.482 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.425



Section 285B.428 - Application for funds; rules.

[Formerly 285.710; 2001 c.883 §30b; 2003 c.773 §33; 2005 c.835 §11; 2009 c.830 §98]



Section 285B.431



Section 285B.434



Section 285B.437 - Contract with municipality; required provisions; repayment.

(a) A provision that the liability of the state under the contract is contingent upon the availability of moneys in the Special Public Works Fund for use in the project;

(b) If any portion of the assistance is in the form of a loan or the purchase of a bond of a municipality, a provision granting the authority a lien on or a security interest in the collateral as determined by the authority to be necessary to secure repayment of the loan or bond; and

(c) Other provisions as the authority considers necessary or appropriate to implement the assistance.

(2) When the authority approves financial assistance under ORS 285B.410 to 285B.482 for a project, the authority shall pay moneys for the project from the Special Public Works Fund in accordance with the terms of the contract.

(3) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may borrow from the Special Public Works Fund by entering into a contract with the authority. The contract may be repaid from:

(a) The revenues of the project, including special assessment revenues;

(b) Amounts withheld under ORS 285B.449 (1);

(c) The general fund of the municipality; or

(d) Any other source.

(4) A loan contract authorized under subsection (3) of this section shall be authorized by an ordinance, order or resolution adopted by the governing body of the municipality.

[Formerly 285.717; 2001 c.883 §30d; 2003 c.773 §35; 2005 c.835 §12; 2009 c.830 §99]



Section 285B.438



Section 285B.440 - Primary use of moneys in fund; standards for awarding grants; limitations; rules.

(b) If the authority approves funding, the authority shall determine a maximum amount of the loan based upon a reasonable and prudent expectation of the ability of the municipality to repay the loan.

(c) The initial loan term may not exceed the usable life of the project or 30 years from the year of project completion, whichever is less. The term of a renegotiated loan may not exceed the remaining usable life of the project or 30 years, whichever is less.

(d) Assistance from the fund for a marine facility project otherwise funded under ORS 777.267 shall be limited to a loan. The loan may not exceed the amount of the required local matching funds.

(2) The Oregon Business Development Department shall by rule adopt standards for awarding grants from the Special Public Works Fund. The standards may include the award of grants as a financial incentive to accomplish the goals of the Special Public Works Fund, to address special circumstances of a project or to address the financial need of the applicant.

(3) The authority may make grants to a municipality not to exceed $1 million per project or 85 percent of the allowable project costs, whichever is less. For purposes of this subsection, allowable project costs do not include capitalized interest, if any.

(4) The authority may not expend more than one percent of the value of the Special Public Works Fund in any biennium for grants or direct assistance, if any, for planning projects and community development projects to municipalities.

(5) The authority may not expend more than $2.5 million in any biennium for emergency project grants. For purposes of this subsection, emergency project grants include grants for essential community facilities, as defined by the department by rule after consultation with the League of Oregon Cities, the Association of Oregon Counties, the Oregon Ports Representation Group and the Special Districts Association of Oregon.

(6) Except as otherwise limited by this section, not more than 100 percent of the total cost of a project, including capitalized interest, shall be financed from the Special Public Works Fund.

[Formerly 285.720; 2001 c.883 §31a; 2003 c.773 §37; 2005 c.835 §13; 2007 c.804 §33; 2009 c.830 §100; 2011 c.47 §1]



Section 285B.443



Section 285B.446



Section 285B.449 - Effect of failure to comply or default.

(2) Moneys withheld under subsection (1) of this section shall be deposited in the Special Public Works Fund and shall be used to repay any account in the fund from which funds were expended to pay obligations upon which the municipality defaulted.

[Formerly 285.727; 2009 c.830 §101]



Section 285B.452



Section 285B.455 - Special Public Works Fund; uses; administration of fund.

(2) The fund shall consist of all moneys credited to the fund, including:

(a) Moneys appropriated to the fund by the Legislative Assembly or transferred to the fund by the authority;

(b) Earnings on the fund;

(c) Repayment of financial assistance, including interest;

(d) Moneys received from the federal government, other state agencies or local governments;

(e) Bond proceeds as authorized under ORS 285B.410 to 285B.482 or other law; and

(f) Moneys from any other source, including but not limited to grants and gifts.

(3) Moneys in the Special Public Works Fund may be invested as provided by ORS 293.701 to 293.857 and the earnings from the investments shall be credited to the account in the Special Public Works Fund designated by the authority.

(4) The authority shall administer the Special Public Works Fund.

(5) The authority may establish other accounts within the Special Public Works Fund for the payment of project costs, reserves, debt service payments, credit enhancement, administrative costs and operation expenses or any other purpose necessary to carry out ORS 285B.410 to 285B.482.

(6) The authority may directly or indirectly grant, expend or loan moneys in the fund or extend credit to:

(a) Provide to municipalities any form of financial or other assistance that the authority considers appropriate to assist communities with a project, including the refinancing of temporary project financing.

(b) Purchase goods or services related to a project on behalf of the municipality.

(c) Provide state funds as a match for federal funds available for the administration of the Community Development Block Grant program.

(d) Finance administrative costs of the authority pursuant to ORS 285B.410 to 285B.482.

(e) Provide annual grants on behalf of a municipality in the form of partial repayment to bondholders of amounts owed.

(f) Cover contracts that are issued to guaranty any portion of the obligation of a municipality to finance a development project and that are not sold to the State of Oregon. Guaranty contracts under this paragraph shall be payable solely from moneys in the Special Public Works Fund, and shall not constitute a debt or obligation of the State of Oregon. The authority may, on behalf of the state, establish a special account in the fund and commit to deposit into the account specified portions of existing and future allocations to the fund. The commitments shall be made by rule of the department and shall constitute covenants of the state for the benefit of the owners of obligations guaranteed by the state pursuant to this section.

(7) As used in this section, "administrative costs" includes the authority’s direct and indirect costs for investigating and processing an application, developing a contract, monitoring the use of funds by a municipality, investigating and resolving budget discrepancies, closing a project and providing financial or other assistance to a municipality.

[Formerly 285.733; 2001 c.633 §5; 2001 c.883 §32; 2003 c.773 §41; 2003 c.800 §24; 2005 c.835 §4; 2007 c.783 §102a; 2007 c.804 §34; 2009 c.830 §102]



Section 285B.456 - Levee Project Subaccount.

(2) The department may accept grants, donations, contributions or gifts from any source for deposit in the Levee Project Subaccount.

[2015 c.812 §1b]

Note: 285B.456 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.458 - Grants for assistance to distressed or rural areas; minimum.

[Formerly 285.735; 2001 c.883 §32a; 2003 c.773 §42; 2005 c.835 §14]



Section 285B.460 - Funding and assistance for planning projects.

(2) The planning project may be a stand-alone project.

(3) The planning project may include an environmental action on a brownfield. For purposes of this subsection:

(a) "Brownfield" has the meaning given that term in ORS 285A.185.

(b) "Environmental action" has the meaning given that term in ORS 285A.188.

[2005 c.835 §8; 2009 c.11 §34; 2009 c.830 §103]



Section 285B.461



Section 285B.462 - Funding and assistance for emergency projects.

(2) The authority may award grant funding to an emergency project only if federal disaster relief assistance has been committed for the emergency project.

(3) Assistance from the Special Public Works Fund for an emergency project may not exceed the total local matching funds requirement for the federal disaster relief assistance committed to the project.

[2005 c.835 §9; 2009 c.11 §35; 2009 c.830 §104]



Section 285B.464



Section 285B.465 - Allowable costs of projects.

(1) Financing costs, including capitalized interest;

(2) Direct project management costs;

(3) Costs of consultant services and expenses;

(4) Construction costs and expenses;

(5) Costs of property acquisition, including any easement or right of way directly related to and necessary for the project;

(6) Costs of acquiring off-site property for purposes directly related to the project, such as wetland mitigation; and

(7) Other costs that the Oregon Infrastructure Finance Authority determines to be necessary or useful.

[2005 c.835 §10; 2009 c.830 §105]



Section 285B.467 - Eligibility for revenue bond financing; rules; request for issuance; allowable costs.

(2) After a determination is made that a development project is eligible for revenue bond financing under ORS 285B.467 to 285B.479, the department shall forward a request for the issuance of revenue bonds to the State Treasurer, who shall determine whether to issue revenue bonds.

(3) When a project is determined to be eligible for revenue bond financing under ORS 285B.467 to 285B.479, allowable costs as described in ORS 285B.465 may be paid from bond proceeds.

(4) Administrative expenses of the authority in processing applications and investigating proposed projects and bond sales may not be derived from bond proceeds.

(5) The authority may pledge all or any portion of the existing or future assets and receipts of the Special Public Works Fund to pay debt service on bonds issued pursuant to ORS 285B.410 to 285B.482. The pledge shall take effect immediately, without delivery of the pledged funds to third parties, and the lien of the pledge shall be superior to all other liens of any nature.

(6) The authority is authorized to establish separate accounts within the fund for separate bond issues.

[Formerly 285.740; 2001 c.883 §34; 2003 c.773 §45; 2005 c.835 §15; 2009 c.830 §106]



Section 285B.470 - Powers of authority.

(1) Make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds;

(2) Enter into and perform contracts and agreements with municipalities as the authority may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of projects; and

(3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the Special Public Works Fund.

[Formerly 285.743; 2003 c.773 §46; 2005 c.835 §16; 2007 c.783 §103; 2009 c.830 §107]



Section 285B.473 - Issuance of revenue bonds.

(2) The department or the State Treasurer may appoint bond counsel as prescribed in ORS 286A.130.

[Formerly 285.745; 2001 c.536 §2; 2003 c.773 §47; 2003 c.794 §241; 2005 c.835 §17; 2007 c.783 §104; 2009 c.830 §108]



Section 285B.476 - Application of law to revenue bonds; proceeds; maximum duration of loans.

(2) The proceeds of revenue bonds issued and sold under ORS 285B.467 to 285B.479 shall be deposited in the Special Public Works Fund and used for the payment of a loan to a municipality for a development project and costs of issuing the revenue bonds.

(3) A loan made with money derived from the sale of revenue bonds under this section shall be made as other loans under ORS 285B.419 to 285B.437 and 285B.449 are made, except that the loan contract shall set forth a schedule of payments that may not exceed the usable life of the contracted project.

[Formerly 285.747; 2003 c.773 §48; 2005 c.835 §18]



Section 285B.479 - Nature of revenue bonds.

(a) May not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those moneys pledged therefor in the Special Public Works Fund, under the provisions of ORS 285B.467 to 285B.479.

(b) May not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those moneys paid to the Special Public Works Fund.

(2) A revenue bond issued under ORS 285B.467 to 285B.479 does not constitute a debt of the State of Oregon or a lending of the credit of this state within the meaning of any constitutional or statutory limitation.

[Formerly 285.750; 2001 c.883 §35; 2007 c.783 §105]



Section 285B.482 - Revenue bonds as parity bonds; consolidation of bond proceeds; loans and consolidated funds as security for water or development projects.

(2) Proceeds of revenue bonds issued and sold under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578, together with the investment earnings thereon, may be consolidated into one or more funds or accounts and may be pledged to the holders of revenue bonds issued to finance water projects, as defined in ORS 285B.560, or development projects.

(3) Any loan to a municipality made pursuant to ORS 285B.467 to 285B.479, 285B.560 to 285B.569 or 285B.572 to 285B.599, including loans funded in whole or in part with the proceeds of revenue bonds and loans funded with moneys in the Water Fund or the Special Public Works Fund, may be pledged to the holders of revenue bonds issued to finance water projects or development projects.

(4) Funds or accounts established by the Oregon Business Development Department or the State Treasurer in connection with the issuance of revenue bonds under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578 and moneys held in the funds and accounts, together with the investment earnings thereon, may be consolidated into one or more funds or accounts and may be pledged to the holders of revenue bonds issued to finance water projects or development projects.

[1997 c.800 §14; 2003 c.773 §49; 2005 c.835 §19; 2007 c.804 §35; 2009 c.830 §109]



Section 285B.486



Section 285B.488



Section 285B.500 - Purpose of ORS 285B.500 to 285B.512; legislative findings.

(a) It is a matter of statewide importance to increase the infrastructure capacity of Coos, Jackson and Josephine Counties and the rest of southern Oregon.

(b) The absence of such infrastructure capacity, the lack of inexpensive industrial fuel and inadequate transportation facilities restrict national and international trade and otherwise hinder the economic development of the region.

(c) State financial assistance to specified local projects in southern Oregon will sustain and increase jobs, foster national and international trade, allow industrial and commercial expansion and eliminate other negative effects caused by infrastructure that is inadequate to support a vibrant and expanding economy.

(d) It is desirable to make a present commitment of lottery revenues that are expected to be received in the 1999-2001 and 2001-2003 biennia. A clear and prompt financial commitment from the State of Oregon will allow the project sponsors, in reliance on that commitment, to make prompt commitments to pay their share. Prompt commitment by the project sponsors will enhance the likelihood that other private or federal funds will be received for the projects.

(2) The Legislative Assembly declares that the purpose of ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, is to obligate the State of Oregon to pay the amounts specified in ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, from future lottery revenues. The obligation of the state to pay the amounts specified in section 9, chapter 644, Oregon Laws, 1997, and in grant agreements authorized by ORS 285B.506 is limited to, and conditioned solely on, the availability of unobligated net lottery proceeds and any other moneys lawfully credited to the Oregon Unified International Trade Fund. Neither the faith and credit nor any of the taxing power of the State of Oregon are pledged or otherwise committed by ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, and the commitments of the State of Oregon under ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, and any grant agreement shall not constitute a debt or liability of the state within the meaning of section 7, Article XI of the Oregon Constitution.

[1997 c.644 §7]

Note: 285B.500 to 285B.515 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.503 - Oregon Unified International Trade Fund; uses.

(a) Paying all or a portion of the costs of:

(A) A project for the extension and improvement of Jackson County Airport runway.

(B) A project for the extension of a natural gas pipeline to the Coos Bay and North Bend area from a location near Roseburg.

(C) A project for improvements to the Klamath Falls International Airport maintained by the City of Klamath Falls.

(b) Transfer to the Oregon Port Revolving Fund created by ORS 285A.708.

(2) A separate account within the Oregon Unified International Trade Fund shall be established for each project listed in subsection (1) of this section.

(3) The Oregon Unified International Trade Fund shall consist of moneys allocated to the fund under section 9, chapter 644, Oregon Laws 1997, and such other moneys as may be appropriated to the fund by the Legislative Assembly, including interest on such moneys.

[1997 c.644 §8; 2009 c.830 §110]

Note: See note under 285B.500.



Section 285B.506 - Grant agreements; maximum grant amount; required provisions; assignment of right to receive grant moneys; agreement not to constitute state debt or liability.

(2) The total amount paid to the primary sponsor under the grant agreement shall not exceed the amount deposited in the appropriate account for the sponsor’s project in the Oregon Unified International Trade Fund, plus any interest earnings on the amounts in the account. The grant agreement shall:

(a) Pledge the unobligated net lottery proceeds to pay the amounts due to the primary sponsor under the grant agreement;

(b) Specify the administrative procedures for making payments to the primary sponsor;

(c) Provide for notification to the administrator if the primary sponsor determines that it is unable to undertake the project;

(d) Allow assignment of the right to receive amounts payable under the grant agreement to third parties;

(e) Obligate the primary sponsor to remit any unexpended grant funds and any earnings thereon to the State of Oregon after the sponsor’s project is complete and all its costs have been paid; and

(f) Contain other terms and conditions that are necessary or appropriate, as determined by the administrator, to implement ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, to protect the interests and investments of the State of Oregon in the projects specified in ORS 285B.503.

(3) The grant agreement, when executed by the administrator and accepted by the primary sponsor, shall be a valid, binding and irrevocable contractual obligation of the State of Oregon in accordance with its terms. However, amounts due under the grant agreement shall be payable solely from the unobligated net lottery proceeds required by section 9, chapter 644, Oregon Laws 1997, to be deposited in the appropriate account in the Oregon Unified International Trade Fund.

(4) The primary sponsor may pledge or assign its right to receive amounts due under the grant agreement as security for any contractual obligation the primary sponsor undertakes to pay or finance costs of the project. Any pledge or assignment authorized by ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, shall be valid and binding upon the primary sponsor, the authority, the State of Oregon and all other persons from the date it is made. The unobligated net lottery proceeds so pledged shall be immediately subject to the lien of the pledge without physical delivery, filing or other act, and the lien of the pledge shall be superior to all other claims and liens of any kind whatsoever. Upon notice from the primary sponsor that it has pledged the unobligated net lottery proceeds or assigned the right to receive amounts due under the grant agreement, the authority shall fully cooperate with the primary sponsor and the pledgee or assignee to give effect to the pledge or assignment, including but not limited to acknowledging in writing to the primary sponsor and the pledgee or assignee the existence and validity of the pledge or assignment and agreeing that amounts due under the grant agreement shall be paid to the pledgee or assignee or into the custodial accounts established for the benefit of the pledgee or assignee.

(5) The grant agreement shall not contain provisions or be construed or enforced in any manner that may cause the grant agreement to constitute a debt or liability of the state that violates section 7, Article XI of the Oregon Constitution.

[1997 c.644 §10; 2009 c.830 §111]

Note: See note under 285B.500.



Section 285B.509 - Agreements between primary sponsor and United States.

[1997 c.644 §11]

Note: See note under 285B.500.



Section 285B.512 - End of lottery allocations upon certification by administrator of authority.

(a) Sufficient funds are on hand in the account to pay all amounts required to be paid under the grant agreement;

(b) All amounts required to be paid under the grant agreement have been paid; or

(c) The primary sponsor has notified the administrator pursuant to the grant agreement that the primary sponsor is unable to undertake the project.

(2) Upon receipt of the administrator’s written certification pursuant to subsection (1) of this section, the State Treasurer shall thereafter credit any amounts remaining in the account that are not required to pay amounts due under the grant agreement, and any lottery revenues that otherwise would have been deposited in the account under section 9, chapter 644, Oregon Laws 1997, to the Administrative Services Economic Development Fund. In addition, any unexpended grant funds and earnings which are remitted to the State of Oregon pursuant to the grant agreement shall be credited to the Administrative Services Economic Development Fund.

[1997 c.644 §12; 2009 c.830 §112]

Note: See note under 285B.500.



Section 285B.515 - "Primary sponsor" and "project sponsor" defined.

[1997 c.644 §13; 2009 c.830 §113]

Note: See note under 285B.500.



Section 285B.530 - Definitions for ORS 285B.530 to 285B.548.

(1) "Infrastructure lottery bonds" means the bonds authorized to be issued under ORS 285B.533 for the purpose of financing infrastructure projects.

(2) "Infrastructure projects" includes:

(a) A water project defined in ORS 285B.560; and

(b) Payment of any state financial obligations to the federal government under the Safe Drinking Water Act.

[1997 c.800 §16; 1999 c.44 §24]

Note: 285B.530 to 285B.548 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.533 - Issuance of infrastructure lottery bonds; amount; use of bond proceeds.

(2) The net proceeds from the sale of the infrastructure lottery bonds shall be allocated to the Oregon Business Development Department for the Oregon Infrastructure Finance Authority for the State of Oregon’s match of federal moneys under the Safe Drinking Water Act.

(3) The net proceeds from the sale of the infrastructure lottery bonds that are available to pay costs of infrastructure projects shall be credited to the Water Fund created by ORS 285B.563. All such net proceeds are appropriated continuously to the Oregon Business Development Department for the authority only for payment of costs of infrastructure projects described in subsection (2) of this section and for payment of bond-related costs that are allocable to infrastructure lottery bonds.

(4) The authority and any municipality receiving proceeds of infrastructure lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code.

[1997 c.800 §17; 1999 c.44 §25; 2007 c.783 §105a; 2009 c.830 §114]

Note: See note under 285B.530.



Section 285B.536



Section 285B.539



Section 285B.542



Section 285B.545



Section 285B.548 - Amount of infrastructure lottery bonds.

[1997 c.800 §22; 2007 c.783 §106]

Note: See note under 285B.530.



Section 285B.551 - Issuance of additional lottery bonds; uses; maximum amounts; Economic Infrastructure Project Fund.

(a) To provide financial and other assistance, including but not limited to loans and grants, to municipalities, ports and other persons and entities in accordance with the laws governing use of moneys in the Special Public Works Fund created by ORS 285B.455, the Water Fund created by ORS 285B.563, the Safe Drinking Water Revolving Loan Fund created by ORS 285A.213, the Oregon Port Revolving Fund created by ORS 285A.708, the Brownfields Redevelopment Fund created by ORS 285A.188, the Oregon Business Development Fund created by ORS 285B.092 and the Marine Navigation Improvement Fund created by ORS 777.267.

(b) To fund Oregon’s share of the costs of the Columbia River channel deepening project.

(c) To fund Oregon’s share of the costs of studies and ecosystem restoration projects in the lower Columbia River estuary designed to improve habitat for listed endangered or threatened species of Columbia River anadromous salmonids.

(2) The use of lottery bond proceeds is authorized based on the following findings:

(a) The financial and other assistance to municipalities, ports and other persons and entities will assist in the establishment and expansion of businesses in Oregon and in the construction, improvement and expansion of infrastructure, community and port facilities and other facilities that comprise the physical foundation for industrial and commercial activity and provide the basic framework for continued and expanded economic opportunities and quality communities throughout Oregon.

(b) The Columbia River channel deepening project is necessary to allow newer, larger steamships access to Oregon and Washington deep draft ports. A deeper shipping channel will allow the Columbia River to continue as a world leader in agricultural exports and as a key trade corridor for farms and businesses throughout Oregon and the region.

(c) Such financial and other assistance to municipalities, ports and other persons and entities and the deepening of the Columbia River channel will therefore promote economic development within this state, and thus the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide such financial and other assistance to municipalities, ports and other persons and entities and to pay a portion of the costs of deepening the Columbia River channel is an authorized use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

(d) The current lower Columbia River estuary habitat for listed endangered or threatened species of Columbia River anadromous salmonids could be improved through ecosystem restoration projects. The use of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to pay for studying how the estuary could be improved and to pay for ecosystem restoration projects are authorized uses of state lottery funds.

(3)(a) The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(a) of this section for financial and other assistance to municipalities, ports and other persons and entities may not exceed the sum of $306,226,252 and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(b) of this section for the Columbia River channel deepening project may not exceed the sum of $17.7 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(b) The Oregon Department of Administrative Services may not request the issuance of lottery bonds under subsection (1)(b) of this section until the Director of the Oregon Business Development Department determines that a final environmental impact statement has been issued and a record of decisions has been submitted to Congress by the United States Army Corps of Engineers, Congress has authorized the Columbia River channel deepening project, and the Washington sponsors’ shares of the costs of the Columbia River channel deepening project have been committed.

(4) The net proceeds of lottery bonds issued pursuant to subsection (1)(a) and (b) of this section shall be deposited in the Economic Infrastructure Project Fund, which is hereby established in the State Treasury separate and distinct from the General Fund. Interest earned by the Economic Infrastructure Project Fund shall be credited to the fund. All moneys in the Economic Infrastructure Project Fund are continuously appropriated to the Oregon Business Development Department for any purpose for which moneys in the Special Public Works Fund created by ORS 285B.455 may be used, any purpose for which moneys in the Water Fund created by ORS 285B.563 may be used, any purpose for which moneys in the Safe Drinking Water Revolving Loan Fund created by ORS 285A.213 may be used, any purpose for which moneys in the Oregon Port Revolving Fund created by ORS 285A.708 may be used, any purpose for which moneys in the Brownfields Redevelopment Fund created by ORS 285A.188 may be used, any purpose for which moneys in the Oregon Business Development Fund created by ORS 285B.092 may be used and any purpose for which moneys in the Marine Navigation Improvement Fund created by ORS 777.267 may be used. The Director of the Oregon Business Development Department shall allocate the moneys deposited in the Economic Infrastructure Project Fund for the purposes described in this subsection in accordance with the priorities developed by the Oregon Business Development Commission in accordance with ORS 285A.020. However, the director shall transfer from the Economic Infrastructure Project Fund and deposit into the Channel Deepening Account of the Marine Navigation Improvement Fund the proceeds of any lottery bonds sold to finance a portion of the costs of the Columbia River channel deepening project. Upon determining the relative allocation of moneys deposited in the Economic Infrastructure Project Fund among the purposes described in this subsection, the director shall transfer from the Economic Infrastructure Project Fund, and deposit into each of the other funds described in this subsection, the amounts so allocated. Notwithstanding any other provision of law governing the funds described in this subsection, the funds described in this subsection may be credited with moneys transferred from the Economic Infrastructure Project Fund by the director in accordance with this subsection.

(5) The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(c) of this section for the costs of studies and ecosystem restoration projects in the lower Columbia River estuary may not exceed the sum of $750,000 and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. The net proceeds of lottery bonds issued pursuant to subsection (1)(c) of this section shall be deposited in the Oregon Business, Innovation and Trade Fund created by ORS 285A.227 and may be used only for the Oregon nonfederal share of United States Army Corps of Engineers Columbia River estuary projects authorized by Congress prior to August 9, 2001. The director may not request the issuance of lottery bonds under subsection (1)(c) of this section until Congress and Washington have authorized their respective shares of the costs of the studies and ecosystem restoration projects in the lower Columbia River estuary.

(6) The proceeds of lottery bonds issued pursuant to this section may be used only for the purposes set forth in this section and for bond-related costs. [1999 c.702 §1; 2001 c.96 §6; 2001 c.942 §1; 2003 c.741 §4; 2005 c.788 §1; 2007 c.746 §1; 2007 c.804 §78; 2009 c.830 §115; 2009 c.906 §1a; 2011 c.624 §1; 2013 c.786 §1; 2015 c.812 §1]

Note: 285B.551 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 1a, 2 and 4, chapter 812, Oregon Laws 2015, provide:

Sec. 1a. Lottery bonds for levee project assistance. (1) Net proceeds of lottery bonds issued under ORS 285B.551 in an amount sufficient to provide $5 million in net proceeds and interest earnings must be transferred to the Oregon Business Development Department for deposit in the Levee Project Subaccount, established under section 1b of this 2015 Act [285B.456], for the purposes described in that section.

(2) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) Levees are an integral part of the commercial and industrial infrastructure of this state.

(b) Inspection, accreditation, certification and repair of levees will promote economic development within this state. [2015 c.812 §1a]

Sec. 2. Lottery bonds to provide grants and loans for infrastructure projects. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the Oregon Business Development Department, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $12,005,000 in net proceeds and interest earnings for the purposes described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $12,005,000 in net proceeds and interest earnings must be transferred to the Oregon Business Development Department for deposit in the Regional Infrastructure Fund established in section 3, chapter 786, Oregon Laws 2013, to provide grants and loans to local governments for infrastructure projects including long-range planning, research and design. The grants and loans are to be allocated by region and based on recommendations of regionally-based planning committees designated by the department.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) Infrastructure projects will create jobs; and

(b) Integrated development of infrastructure will establish a foundation for expanding existing businesses and for developing and attracting new businesses. [2015 c.812 §2]

Sec. 4. Rules. (1) The Director of the Oregon Business Development Department, in accordance with ORS chapter 183, shall adopt rules necessary to administer programs or projects financed with moneys obtained pursuant to section 3, chapter 786, Oregon Laws 2013, and section 2 of this 2015 Act. The rules shall address procedures for authorizing infrastructure planning and research efforts, developing and evaluating grant and loan applications, awarding grants and loans from the Regional Infrastructure Fund and administering a grant and loan review committee, and may include other provisions the director determines necessary or convenient for the Oregon Business Development Department to perform its duties and responsibilities under section 3, chapter 786, Oregon Laws 2013, and section 2 of this 2015 Act.

(2) The rules must be developed in consultation with the Director of the Oregon Department of Administrative Services or the director’s designee. [2015 c.812 §4]

Note: Section 3, chapter 786, Oregon Laws 2013, provides:

Sec. 3. Regional Infrastructure Fund. (1) The Regional Infrastructure Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the moneys in the Regional Infrastructure Fund shall be credited to the fund. The Regional Infrastructure Fund consists of moneys deposited in the fund under section 2, chapter 786, Oregon Laws 2013, and section 2 of this 2015 Act [section 2, chapter 812, Oregon Laws 2015], and may include fees, revenues or other income deposited into the fund by the Legislative Assembly.

(2) Moneys in the fund are continuously appropriated to the Oregon Business Development Department for disbursement to local governments for the purposes set forth in section 2, chapter 786, Oregon Laws 2013, and section 2 of this 2015 Act.

[2013 c.786 §3; 2015 c.812 §3]



Section 285B.560 - Definitions for ORS 285B.560 to 285B.599.

(1) "Direct project management costs" means new expenses incurred by a municipality solely to support, plan for and manage an infrastructure project, funded in whole or in part through financial assistance under ORS 285B.560 to 285B.599, during the planning and construction phases of the project.

(2) "Fund" means the Water Fund.

(3) "Municipality" has the meaning given that term in ORS 285B.410.

(4) "Safe drinking water project" means a project for constructing or improving a drinking water system or a water development project, as defined in ORS 541.700 (6)(a), (b) and (d) to (f), that is owned and operated by a municipality.

(5) "Waste water system improvement project" means a project for constructing or improving a system for waste water collection or treatment, including storm drainage systems.

(6) "Water project" means a safe drinking water project or a waste water system improvement project.

[Formerly 285.755; 2001 c.883 §36; 2009 c.830 §121]



Section 285B.563 - Water Fund; uses; conditions for making loan; grant awards; investment of fund moneys; rules and policies.

(2)(a) Moneys in the Water Fund may be obligated to water projects.

(b) Moneys shall be used primarily to make loans to municipalities. The authority may make a loan only if:

(A) The municipality applying for the loan certifies to the department that adequate funds will be available to repay the loan; and

(B) The authority determines that the amount of the loan applied for is based on a reasonable and prudent expectation of the municipality’s ability to repay the loan.

(c) The authority may award a grant if a loan is not feasible due to:

(A) Financial hardship to the municipality, as determined by the authority, based on consideration of anticipated water service charges or anticipated waste water service charges, the per capita income of the municipality and any other factors as the department by rule may establish; and

(B) Special circumstances of the water project.

(d) The authority may also award grants from the fund to:

(A) Identify and implement sustainable technologies and practices;

(B) Build asset management capacity for municipalities;

(C) Plan for strategic initiatives that focus on the regionalization of water systems; or

(D) Provide third party technical assistance to communities in the development of water systems that include asset management components.

(e) The authority may determine the amount of grant or loan funding on a case-by-case basis.

(3) The moneys in the fund may also be used to assist the authority in selling revenue bonds on behalf of municipalities in order to carry out the purposes of ORS 285B.560 to 285B.599.

(4) Moneys in the Water Fund may be invested as provided by ORS 293.701 to 293.857. The earnings from the investments and other program income shall be credited to the Water Fund.

(5) The Water Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly.

(b) Moneys transferred to the fund by the authority from the Special Public Works Fund created by ORS 285B.455.

(c) Moneys transferred to the Water Fund by the Water Resources Commission from the Water Development Fund created by Article XI-I(1) of the Oregon Constitution.

(d) Moneys from any federal, state or other grants.

(e) Proceeds of revenue bonds issued under ORS 285B.575.

(f) Earnings on the Water Fund.

(6) The authority shall administer the fund.

(7) The department shall adopt rules and policies for the administration of the fund. The department shall coordinate its rulemaking regarding safe drinking water projects with the Water Resources Department and the Oregon Health Authority. The rules adopted under this subsection for safe drinking water projects shall:

(a) Require the installation of meters on all new active service connections from any distribution lines funded with moneys from the fund or from the proceeds of revenue bonds issued under ORS 285B.572 to 285B.578.

(b) Require a plan, to be adopted by a municipality receiving financial assistance from the fund, for installation of meters on all service connections throughout the drinking water system not later than two years after the completion of a safe drinking water project.

(8)(a) The Oregon Infrastructure Finance Authority shall manage the Water Fund and any expenditures from accounts in the fund and transfers between accounts so that the fund provides a continuing source of financing consistent with ORS 285B.413.

(b) If necessary to ensure repayment of bonds issued under ORS 285B.560 to 285B.599, the authority may reduce the value of the fund when the authority:

(A) Finds that without a reduction in fund value, bonds secured by the fund are likely to be in default; and

(B) Imposes a moratorium on grants until the requirements of paragraph (a) of this subsection are satisfied.

(9)(a) The authority may charge administrative costs to the fund, but not to moneys segregated in the account created by subsection (11) of this section, to pay for administrative costs incurred by the authority.

(b) To the extent permitted by federal law, administrative costs of the authority may be paid from bond proceeds.

(10) The authority may establish other accounts within the Water Fund for the payment of water projects costs, reserves, debt service payments, credit enhancements, costs of issuing revenue bonds, administrative costs and operating expenses or any other purpose necessary to carry out ORS 285B.560 to 285B.599.

(11) There is created within the Water Fund a separate and distinct account for the proceeds from the sale of water development general obligation bonds issued for safe drinking water projects and credited to the special account under this section. Any investment earnings thereon shall be segregated in and continuously appropriated to a special, separately accounted for subaccount of this account. Moneys credited to this account shall be maintained separate and distinct from moneys credited to subaccounts created under subsection (10) of this section. Notwithstanding ORS 285B.566 or subsection (4) of this section, all repayments of moneys loaned from the account created by this subsection, including interest on the moneys, shall be credited to the Water Development Administration and Bond Sinking Fund created by ORS 541.830.

(12) As used in this section, "administrative costs" include the authority’s direct and indirect costs for investigating and processing an application, developing a contract, monitoring the use of funds by a municipality, investigating and resolving a budget discrepancy, closing a project and providing financial and other assistance to a municipality.

[Formerly 285.757; 1999 c.509 §45; 2001 c.883 §37; 2003 c.773 §50; 2005 c.835 §23; 2007 c.783 §107; 2007 c.804 §36; 2009 c.595 §200; 2009 c.830 §122a]



Section 285B.566 - Use of receipts.

[Formerly 285.760]



Section 285B.569 - When constitutional restrictions apply to use of certain funds.

[Formerly 285.763]



Section 285B.572 - Eligibility of project for revenue bond financing; rules; decision to issue bonds.

(2) Upon determining that a water project is eligible for revenue bond financing, the authority shall forward a description of the project to the State Treasurer. The State Treasurer shall determine whether to issue revenue bonds.

[Formerly 285.950; 2009 c.830 §123]



Section 285B.575 - Issuance of revenue bonds.

(2) The department or the State Treasurer may appoint bond counsel as prescribed under ORS 286A.130.

[Formerly 285.952; 2001 c.536 §3; 2003 c.794 §242; 2007 c.783 §108; 2009 c.830 §124]



Section 285B.578 - Nature of revenue bonds.

(a) Shall not be payable from nor charged upon any fund other than the revenue pledged to the payment of the revenue bonds, except as provided in this section, nor shall the state be subject to any liability on the bonds. No holder of revenue bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest on the bonds, nor to enforce payment of the bonds against any property of the state except those moneys pledged in the Water Fund, under the provisions of ORS 285B.560 to 285B.599.

(b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those moneys paid to the Water Fund.

(2) A revenue bond issued under ORS 285B.575 shall not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation.

[Formerly 285.954; 2001 c.883 §38]



Section 285B.581 - Repayment plans; required provisions; loan contract; sources for repayment.

(a) Shall provide for evidence of debt assurance of, and security for, repayment by the municipality as is considered necessary by the Oregon Infrastructure Finance Authority.

(b) May set forth the allocation of special assessments or contractual responsibilities among the owners of benefited properties for repayment to the municipality of the amount of the loan.

(c) May not exceed the usable life of the contracted project or 30 years from the year of project completion, whichever is less.

(2) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may borrow from the fund by entering into a loan contract with the authority. The contract may be repaid from:

(a) The revenues of any water project, including special assessment revenues;

(b) Amounts withheld under ORS 285B.599;

(c) The general fund of the municipality; or

(d) Any other source.

(3) A loan contract authorized under subsection (2) of this section may provide that a portion of the proceeds of the loan be applied to fund a reserve fund to secure the repayment of the loan or secure the repayment of revenue bonds issued to fund the loan.

(4) A loan contract authorized under subsection (2) of this section shall be authorized by an ordinance, order or resolution adopted by the governing body of the municipality.

[Formerly 285.956; 2001 c.883 §39; 2005 c.835 §22; 2009 c.830 §125; 2013 c.404 §1]



Section 285B.584 - Powers of authority.

(1) Make all contracts, execute all instruments and do all things necessary or convenient for the exercise of the powers granted by this section, or for the performance of its covenants or duties, or in order to secure the payment of its bonds;

(2) Enter into and perform such contracts and agreements with municipalities as the authority may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of water projects; and

(3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the Water Fund.

[Formerly 285.958; 2007 c.783 §109; 2009 c.830 §126]



Section 285B.587 - Deposit and use of bond proceeds.

(2) Proceeds of revenue bonds issued and sold under ORS 285B.572 to 285B.578 that are to be used to pay the costs of issuing the revenue bonds or that are to be applied to fund a reserve fund for the revenue bonds shall be deposited either in the Water Fund or in a trust account or fund held by any trustee for the revenue bonds. Moneys on deposit in the Water Fund may be transferred to any trustee for the revenue bonds to be applied to the payment of the costs of issuing the revenue bonds or to be applied to fund a reserve fund for the revenue bonds.

[Formerly 285.960]



Section 285B.590 - Other forms of financial assistance.

[Formerly 285.962; 2001 c.883 §39a; 2009 c.830 §127]



Section 285B.593 - Technical assistance grants and loans; uses; rules.

[Formerly 285.964; 2003 c.773 §51; 2009 c.830 §128]



Section 285B.596 - Funding of distressed area or nonurban water projects.

[Formerly 285.966; 2001 c.883 §39b; 2003 c.773 §52]



Section 285B.599 - Effect of failure to repay to Water Fund; default.

(2) Moneys withheld under subsection (1) of this section shall be deposited in the fund and shall be used to repay any account in the fund from which funds were expended to pay obligations upon which the municipality defaulted.

[Formerly 285.968; 2009 c.830 §129]



Section 285B.600 - Definitions for ORS 285B.600 to 285B.620.

(1) "Certified employer" means an eligible employer certified under ORS 285B.605.

(2) "Compensation" has the meaning given that term in ORS 314.610.

(3) "Eligible employee" means a new full-time employee whose compensation averages at least 150 percent of the county or state average in annual per employee compensation, whichever is less, who is hired by a certified employer after the employer is certified under ORS 285B.605.

(4) "Eligible employer" means an employer that, in the month in which the employer submits an application under ORS 285B.608:

(a) Has at least 150 employees;

(b) Plans to hire at least 50 new full-time employees in this state whose compensation will average at least 150 percent of the county or state average in annual per employee compensation, whichever is less;

(c) Operates in an industry in the traded sector, as that term is defined in ORS 285A.010; and

(d) Is not a retailer, as that term is defined in ORS 72.8010.

(5) "Estimated incremental Oregon Business Retention and Expansion Program tax revenues" means the Oregon personal income tax revenues that are estimated pursuant to ORS 285B.618 to be substantially equivalent to the amount of tax that eligible employees of an eligible employer will be required to pay under ORS chapter 316 as a result of compensation paid to the eligible employees by the eligible employer in the two consecutive tax years beginning with the tax year following the tax year in which the employer receives certification under ORS 285B.605.

[2011 c.549 §1]

Note: 285B.600 to 285B.620 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.602 - Rules.

(1) Further define the terms defined in ORS 285B.600 in a manner consistent with ORS 285B.600;

(2) Implement the duties of the department under ORS 285B.600 to 285B.620; and

(3) Carry out the purposes of ORS 285B.600 to 285B.620.

[2011 c.549 §2]

Note: See note under 285B.600.



Section 285B.605 - Certification of eligible employers; time period to approve application.

(a) Employers maintaining certain levels of payroll or per-employee compensation including benefits;

(b) Employers consulting with vendors in this state before entering into contracts;

(c) Eligible employers not laying off current employees in order to achieve hiring goals;

(d) Specifying the types and amounts of employer expenses that are the reasonable costs of financing, developing, furnishing and operating a facility to be used by the certified employer in the course of business under ORS 285B.615; and

(e) Verifying that an employer is an eligible employer.

(2) The department must approve or deny an application submitted under ORS 285B.608 within 120 days after the date a complete application is filed.

[2011 c.549 §3]

Note: See note under 285B.600.



Section 285B.608 - Application for certification; requirements.

(2) The application shall be made in writing in a form prescribed by the department.

(3) The application must include a verified statement by the employer that the employer would not plan on hiring 50 or more new full-time employees in this state but for the availability of the loans provided by the Oregon Business Retention and Expansion Program established under ORS 285B.615.

[2011 c.549 §4]

Note: See note under 285B.600.



Section 285B.610 - Revocation of certificate.

(a) The certificate was obtained by fraud or misrepresentation; or

(b) The certified employer fails to meet the requirements of ORS 285B.605.

(2) If the certificate is revoked pursuant to subsection (1) of this section, the department shall proceed to recoup any loan moneys disbursed to the employer pursuant to ORS 285B.615.

[2011 c.549 §5]

Note: See note under 285B.600.



Section 285B.615 - Oregon Business Retention and Expansion Program; purpose; agreements; contents; loans.

(2) The Oregon Business Development Department shall enter into agreements with certified employers. Agreements must contain:

(a) Detailed performance measures, established by the department by rule, with which certified employers must comply; and

(b) The requirement that the certified employer pay to the Oregon Business Development Department the amount of any loan made under this section where the certified employer did not meet established performance measures.

(3) The total loan amount distributed to a certified employer under this section may not exceed the total amount of the estimated incremental Oregon Business Retention and Expansion Program tax revenues for the certified employer.

(4) Moneys loaned under this section must be distributed to the certified employer no later than 120 days following certification under ORS 285B.605.

[2011 c.549 §6]

Note: See note under 285B.600.



Section 285B.618 - Department estimate of program tax revenues; methodology.

(1) Specify the methodology for estimating incremental Oregon Business Retention and Expansion Program tax revenues; and

(2) Estimate incremental Oregon Business Retention and Expansion Program tax revenues.

[2011 c.549 §7]

Note: See note under 285B.600.



Section 285B.620 - Oregon Business Retention and Expansion Program Fund; sources; uses.

[2011 c.549 §8]

Note: See note under 285B.600.



Section 285B.622 - Transfer of moneys from Strategic Reserve Fund.

(2) Unless approved by the Joint Committee on Ways and Means or, if the Legislative Assembly is not in session, the Emergency Board, administrative expenses of the Oregon Business Development Department incurred in connection with the implementation and administration of ORS 285B.600 to 285B.620 may not be paid from funds transferred pursuant to this section. Expenses that are project-related are not considered to be administrative expenses of the department.

[2013 c.572 §2]

Note: 285B.622 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.625 - Legislative findings.

(1) Traded sector industries are the foundation of state and regional economic development strategies for long-term prosperity and job creation.

(2) Industrial development that provides new traded sector jobs reinforces the economies of local and regional communities and contributes to the economic recovery of the State of Oregon.

(3) There is a shortage of market-ready regional industrial sites in this state. Project sponsors have limited financial tools to facilitate development of significant and complex industrial sites that are appropriate for traded sector industrial use.

(4) Public assistance is necessary to overcome development-related constraints and to incentivize industrial site development in this state.

(5) The State of Oregon has a significant interest in the success of regional economic development strategies and is the primary beneficiary from increased income tax revenues generated by such economic development. These revenues should be shared and invested in facilitating significant site development for traded sector industrial use in this state.

[2013 c.763 §1]

Note: 285B.625 to 285B.632 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.626 - Definitions for ORS 285B.625 to 285B.632.

(1) "Compensation" has the meaning given that term pursuant to rules adopted by the Oregon Business Development Department.

(2) "Eligible employer" means an employer that:

(a) Has entered into a contract with a project sponsor to conduct a business in the traded sector industry on a regionally significant industrial site; and

(b) Has hired full-time employees who are residents of this state and whose compensation averages at least 150 percent of the county or state average wage, whichever is less.

(3) "Estimated incremental income tax revenues" means the Oregon personal income tax revenues that are estimated pursuant to ORS 285B.630 to be substantially equivalent to the amount of tax that employees of an eligible employer who are hired after the eligible employer enters into a contract with a qualified project sponsor to conduct a traded sector business on a certified regionally significant industrial site will be required to pay under ORS chapter 316 as a result of compensation paid to the employees by the eligible employer in the tax years beginning with the tax year following the fifth tax year in which a project sponsor was qualified under ORS 285B.627.

(4) "Industrial use" means employment activities, including but not limited to manufacturing, assembly, fabrication, processing, storage, logistics, warehousing, importation, distribution, transshipment and research and development, that generate income from the production, handling or distribution of goods or services, including goods or services in the traded sector.

(5) "Project sponsor" means:

(a) A public owner of a regionally significant industrial site that is investing in preparation of the site for industrial use by a third party; or

(b) A public entity that has entered into a development or other agreement with the private owner of a regionally significant industrial site to prepare the site for industrial use.

(6) "Regionally significant industrial site" means an area planned and zoned for industrial use that:

(a)(A) Contains a site or sites, including brownfields, that are suitable for the location of new industrial uses or the expansion of existing industrial uses and that can provide significant additional employment in the region;

(B) Has site characteristics that give the area significant competitive advantages that are difficult or impossible to replicate in the region; and

(C) Has superior access to transportation and freight infrastructure, including but not limited to rail, port, airport, multimodal freight or transshipment facilities and other major transportation facilities or routes; or

(b) Is land designated by Metro, as defined in ORS 197.015, as a regionally significant industrial area.

(7) "Traded sector" has the meaning given that term in ORS 285A.010.

(8) "Wage" has the meaning given that term pursuant to rules adopted by the Oregon Business Development Department.

[2013 c.763 §2]

Note: See note under 285B.625.



Section 285B.627 - Oregon Industrial Site Readiness Program; purpose; application; tax reimbursement arrangement; loan agreement; rules.

(a) Enter into tax reimbursement arrangements with qualified project sponsors pursuant to subsection (5) of this section; or

(b) Provide loans, including forgivable loans, to qualified project sponsors pursuant to subsection (5) of this section.

(2)(a) Subject to standards and procedures that the Oregon Business Development Department shall establish by rule, the department shall certify regionally significant industrial sites for inclusion in the program.

(b) A regionally significant industrial site certified under this section must be an industrial site that is planned and zoned for industrial use.

(3) A project sponsor may apply to participate in the program by submitting an application and development plan in writing in a form prescribed by the department by rule.

(4) The department shall establish by rule criteria and standards for the qualification of project sponsors to participate in the program.

(5) Upon qualification of a project sponsor under this section, and before July 1, 2023, the department may:

(a) Enter into a tax reimbursement arrangement with the project sponsor pursuant to which the project sponsor shall receive an amount equal to 50 percent of the estimated incremental income tax revenues generated by an eligible employer per tax year, beginning with the tax year following the fifth tax year in which a project sponsor is qualified under this section, until the total investment of the qualified project sponsor in the eligible site preparation costs, including interest, established under subsection (7) of this section has been recovered, at which time the tax reimbursement arrangement shall end; or

(b) Enter into a loan agreement with the project sponsor under terms and conditions specified and required by the department. In making a determination to enter into a loan agreement with the project sponsor, the department shall consider the reasonableness of the project sponsor’s estimated costs to prepare the site for industrial use, including but not limited to eligible site preparation costs established by the department pursuant to subsection (7) of this section. The agreement may specify that a portion of the loan may be forgiven if the project sponsor enters into a contract with an eligible employer to conduct a business in the traded sector industry on a regionally significant industrial site within seven years after the project sponsor was qualified under this section.

(6)(a) The total amount of the loan that may be forgiven under subsection (5) of this section is the lesser of:

(A) Fifty percent of the total cost of eligible site preparation costs; or

(B) Fifty percent of the amount of the estimated incremental income tax revenues for the eligible employer for the term of the loan.

(b) Loan forgiveness may not be allowed under subsection (5) of this section if any portion of the loan that would not be forgiven would be repaid by the project sponsor with state funds received from any source.

(7) The department shall establish, by rule, eligible site preparation costs including, but not limited to, some or all of the following:

(a) Acquisition and assembly costs associated with creating large development parcels.

(b) Transportation improvements such as access roads, intersections, turning lanes, signals, sidewalks, curbs, transit stops and storm drains.

(c) Water and sewer infrastructure.

(d) Natural resource mitigation.

(e) Site grading activities.

(f) Environmental remediation and mitigation activities to address brownfields issues in accordance with state and federally approved remediation plans.

(g) Planning, engineering and administrative costs associated with applying for necessary local, state and federal permits.

(h) Interest-carrying costs incurred by a project sponsor for amounts borrowed to develop a regionally significant industrial site, not to exceed 20 percent of the total amount forgiven, if any, under subsection (5) of this section.

(8) The total amount of tax reimbursement arrangements and loan amounts authorized under this section may not exceed $10 million per year.

(9) Funds received pursuant to a tax reimbursement arrangement or a loan agreement under subsection (5) of this section may not be used for the payment of:

(a) A penalty or fine; or

(b) Environmental remediation activities conducted at a regionally significant industrial site that is listed or proposed to be listed as a national priority pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605) for which the project sponsor, eligible employer or any party to the tax reimbursement arrangement or loan agreement is liable under 42 U.S.C. 9607 at that regionally significant industrial site.

(10) The department shall adopt rules to administer and implement the provisions of this section including, but not limited to, the development of performance measures for eligible employers regarding job creation and compensation under ORS 285B.626 (2)(b).

[2013 c.763 §3]

Note: See note under 285B.625.



Section 285B.630 - Report required; determination of estimated incremental income tax revenues; transfer of certified amounts to fund; rules.

(2) Upon receipt of information compiled under subsection (1) of this section, the Oregon Department of Administrative Services shall determine the annual amount of estimated incremental income tax revenues generated by an eligible employer per tax year, beginning with the tax year following the fifth tax year in which a project sponsor was qualified under ORS 285B.627.

(3) In determining the amount of estimated incremental income tax revenues generated by an eligible employer under this section, the Oregon Department of Administrative Services may rely on reasonable techniques of estimation, if appropriate.

(4) Not later than May 15 of each fiscal year, the Oregon Department of Administrative Services shall certify the amounts determined under subsection (2) of this section to the Department of Revenue, the Legislative Revenue Officer and the Legislative Fiscal Officer.

(5) Not later than June 15 of each fiscal year, after receiving the certification under subsection (4) of this section, the Department of Revenue shall transfer to the Oregon Industrial Site Readiness Program Fund established in ORS 285B.632 an amount equal to 50 percent of the amount of estimated incremental income tax revenues certified under subsection (4) of this section.

(6) The Department of Revenue shall retain unreceipted revenue from the tax imposed under ORS chapter 316 in an amount necessary to make the transfers required under subsection (5) of this section. The department shall make the transfers out of the unreceipted revenue in lieu of paying the revenue over to the State Treasurer for deposit in the General Fund.

(7) The Oregon Business Development Department and the Oregon Department of Administrative Services shall adopt rules necessary to administer this section. The Department of Revenue may adopt rules necessary to administer this section.

[2013 c.763 §4]

Note: See note under 285B.625.



Section 285B.632 - Oregon Industrial Site Readiness Program Fund; sources; uses.

[2013 c.763 §5]

Note: See note under 285B.625.



Section 285B.635 - Legislative findings.

(1) A competitive supply of market-ready regionally significant industrial sites is critical to the expansion and recruitment of traded sector industries in this state.

(2) Traded sector industries are the foundation of state and regional economic development strategies for long-term prosperity and job creation.

(3) There is a shortage of market-ready regionally significant industrial sites in this state and limited financial tools and developers available to facilitate the development of regionally significant industrial sites in this state.

(4) Financial assistance is required to facilitate the determination of necessary actions, costs and development-related constraints involved in ensuring the availability of a competitive supply of market-ready regionally significant industrial sites suitable for industrial use and development in this state.

[2013 c.764 §1]

Note: 285B.635 to 285B.642 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285B.636 - Definitions for ORS 285B.635 to 285B.640.

(1) "Due diligence assessment" means an assessment of the actions, costs and time frames involved in bringing regionally significant industrial sites to market-ready status, including but not limited to wetland delineation, geotechnical investigation, environmental assessment and traffic analysis.

(2) "Economic development district" means one of the following:

(a) The Affiliated Tribes of Northwest Indians Economic Development Corporation, serving tribal members of the Burns-Paiute Tribe, the Confederated Tribes of Coos, Lower Umpqua and Siuslaw Indians, the Confederated Tribes of Grand Ronde, the Confederated Tribes of Siletz Indians, the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon, the Coquille Indian Tribe, the Cow Creek Band of Umpqua Tribe of Indians and the Klamath Tribes.

(b) The Cascades West Economic Development District, serving Benton, Lane, Lincoln and Linn Counties.

(c) The Columbia-Pacific Economic Development District, serving Clatsop, Columbia and Tillamook Counties and western Washington County.

(d) The CCD Business Development Corporation, serving Coos, Curry and Douglas Counties.

(e) The Greater Eastern Oregon Development Corporation, serving Gilliam, Grant, Morrow, Umatilla, Wheeler, Harney and Malheur Counties.

(f) The Central Oregon Intergovernmental Council, serving Crook, Deschutes and Jefferson Counties.

(g) The Mid-Columbia Economic Development District, serving Hood River, Wasco and Sherman Counties.

(h) The Mid-Willamette Valley Council of Governments, serving Marion, Polk and Yamhill Counties.

(i) The South Central Oregon Economic Development District, serving Lake and Klamath Counties.

(j) The Northeast Oregon Economic Development District serving Baker, Union and Wallowa Counties.

(k) Southern Oregon Regional Economic Development, Inc., serving Jackson and Josephine Counties.

(L) Greater Portland, Inc.:B1EM.Portland-Vancouver Economic Development District, serving Multnomah, Clackamas and Washington Counties.

(3) "Industrial use" means employment activities, including but not limited to manufacturing, assembly, fabrication, processing, storage, logistics, warehousing, importation, distribution, transshipment and research and development, that generate income from the production, handling or distribution of goods or services, including goods or services in the traded sector.

(4) "Local government" has the meaning given that term in ORS 197.015.

(5) "Market-ready" means that a regionally significant industrial site has been issued all appropriate and necessary building permits.

(6) "Region" means an economic development district, a port district as defined in ORS 285A.666 or an area within the jurisdiction of a local government.

(7) "Regional industrial land inventory" means an inventory of regionally significant industrial sites in a region that identifies development-related constraints and opportunities to develop regionally significant industrial sites and that rates the sites based on market-ready status.

(8) "Regionally significant industrial site" means an area planned and zoned for industrial use that:

(a)(A) Contains a site or sites, including brownfields, that are suitable for the location of new industrial uses or the expansion of existing industrial uses and that can provide significant additional employment in the region;

(B) Has site characteristics that give the area significant competitive advantages that are difficult or impossible to replicate in the region; and

(C) Has superior access to transportation and freight infrastructure, including but not limited to rail, port, airport, multimodal freight or transshipment facilities and other major transportation facilities or routes; or

(b) Is land designated by Metro, as defined in ORS 197.015, as a regionally significant industrial area.

(9) "Willing property owner" means a public or private property owner that is committed to bringing a regionally significant industrial site to a state of market-readiness and pursuing development of the site for industrial use.

[2013 c.764 §2]

Note: See note under 285B.635.



Section 285B.637 - Oregon Industrial Site Readiness Assessment Program; purpose; application; grant eligibility; limitations; rules.

(a) Public owners of regionally significant industrial sites or public entities that have entered into development agreements or other agreements with private owners with respect to regionally significant industrial sites, to perform due diligence assessments, define development-related constraints and create detailed development plans to move the site toward a state of market-readiness; and

(b) Public owners of regionally significant industrial sites or public entities that have entered into development agreements or other agreements with private owners with respect to regionally significant industrial sites, acting on behalf of regions for the purposes of performing regional industrial land inventories and prioritizing sites for due diligence assessment and site preparation assistance.

(2) In each fiscal year of a biennium:

(a) Eighty percent of all moneys available for making grants under this section is reserved for grants to be made pursuant to subsection (1)(a) of this section; and

(b) Twenty percent of all moneys available for making grants under this section is reserved for grants to be made pursuant to subsection (1)(b) of this section.

(3) The department may prioritize grants to be made under this section based on established targets for regional allocations.

(4) Public owners of regionally significant industrial sites or public entities that have entered into development agreements or other agreements with private owners with respect to regionally significant industrial sites may apply to participate in the program by submitting an application in writing in a form prescribed by the department by rule.

(5) The department shall establish by rule criteria and standards for successful applicants under the program. At a minimum, the applicant must demonstrate that:

(a) For grants made under subsection (1)(a) of this section:

(A) The applicant has obtained a willing property owner;

(B) The applicant has received the support of the region in which the regionally significant industrial site is located, or the regionally significant industrial site is located in an area that has been designated a regionally significant industrial area as defined in ORS 197.722;

(C) The regionally significant industrial site is not currently market-ready and has not been certified by the department as ready for development within six months or less as of the date on which the application is submitted; and

(D) The applicant can provide matching funds in an amount to be determined by the department.

(b) For grants made under subsection (1)(b) of this section:

(A) The applicant is committed and has the ability to perform regional industrial land inventories for a specific region;

(B) The applicant is committed and has the ability to prioritize regionally significant industrial sites in a region for due diligence assessment and site preparation funding; and

(C) The applicant can provide matching funds in an amount to be determined by the department.

(6) Grants made under subsection (1)(a) of this section may not exceed $100,000 per site. Grants made under subsection (1)(b) of this section may not exceed $50,000 per region.

[2013 c.764 §3]

Note: See note under 285B.635.



Section 285B.640 - Oregon Industrial Site Readiness Assessment Program Fund; sources; uses.

[2013 c.764 §4]

Note: See note under 285B.635.



Section 285B.642 - Findings in furtherance of economic development.

[2013 c.764 §5]

Note: See note under 285B.635.



Section 285B.650



Section 285B.653



Section 285B.656



Section 285B.659

[Formerly 285.564; renumbered 285C.075 in 2003]



Section 285B.662



Section 285B.665



Section 285B.668



Section 285B.671



Section 285B.672



Section 285B.673



Section 285B.674



Section 285B.675



Section 285B.677



Section 285B.680



Section 285B.683



Section 285B.686



Section 285B.689



Section 285B.692



Section 285B.695



Section 285B.698



Section 285B.701



Section 285B.704



Section 285B.705



Section 285B.707



Section 285B.710



Section 285B.713



Section 285B.714



Section 285B.716



Section 285B.719



Section 285B.722



Section 285B.723



Section 285B.725



Section 285B.726



Section 285B.728



Section 285B.731



Section 285B.740 - Legislative intent; delegation of loan program responsibilities; powers of department; loan fees.

(1) The department may contract with any nonprofit corporation or agency with experience and expertise in business finance to administer all or any part of the loan program created by ORS 285B.740 to 285B.758.

(2) When entering into an agreement for the administration of the loan program by any nonprofit corporation or agency, the department may agree to waive any claims it may have against such corporation or agency for losses arising out of the normal course of business, as long as the corporation or agency does not act negligently or fraudulently in providing loans under ORS 285B.740 to 285B.758.

(3) When entering into an agreement to have a nonprofit corporation or agency administer the loan program created by ORS 285B.740 to 285B.758, the department may pay loan origination and loan servicing fees to the corporation or agency. The amount of such fees may be determined in the agreement between the department and the administering corporation or agency.

[1991 c.688 §12; 2007 c.804 §79; 2009 c.830 §130; 2014 c.3 §2; 2015 c.565 §17]



Section 285B.743 - Application for entrepreneurial development loan; eligibility; rules.

(2) Upon receipt of an application under this section, the department shall determine whether the applicant is eligible to receive a loan under ORS 285B.740 to 285B.758. The department may adopt rules for processing applications from applicants that are not eligible to receive a loan under this section.

[1991 c.688 §7; 2001 c.684 §21; 2007 c.804 §37; 2009 c.830 §131]



Section 285B.746 - Conditions required for loan approval.

(a) The applicant is enrolled in a small business management program with a small business development center or certified entity;

(b) The applicant has prepared a business plan for the business, which has been reviewed by a small business development center or other entity certified by the department to review business plans; and

(c) The applicant is not effectively owned or controlled by another business entity or other person that, either by itself or when combined with the applicant, is not eligible for a loan under ORS 285B.740 to 285B.758.

(2) In addition to the requirements for loan approval described in subsection (1) of this section, in order to obtain a loan under ORS 285B.740 to 285B.758, an applicant must also satisfy one of the following conditions:

(a) The business must have annual revenues of $500,000 or less in the 12-month period immediately preceding the date of application.

(b) The business or proposed business must be owned, in whole or in part, by a person certified as having a severe disability by the Department of Human Services or the Commission for the Blind.

[1991 c.688 §8; 1997 c.147 §5; 2007 c.70 §72; 2007 c.804 §38; 2009 c.830 §132; 2010 c.106 §§3,7; 2011 c.558 §4]



Section 285B.749 - Additional conditions for loan approval; maximum term and amount of loan.

(a) The loan has a reasonable prospect of repayment from cash flow and collateral and is secured by good and sufficient collateral; and

(b) The applicant provides equity funds for the project in the form of cash or property in an amount equal to or greater than 20 percent of the amount of the loan.

(2) The department shall determine the amount of the initial loan and any subsequent loan to the borrower. The maximum of all loans to a borrower from the Oregon Entrepreneurial Development Loan Fund may not exceed $100,000.

(3) Entrepreneurial development loans shall be made for a period not exceeding 10 years at a rate of interest that does not exceed 18 percent per annum.

[1991 c.688 §9; 1997 c.147 §6; 2007 c.804 §39; 2009 c.830 §133; 2010 c.106 §§4,8; 2011 c.558 §5; 2014 c.3 §3]



Section 285B.752



Section 285B.755



Section 285B.758 - Oregon Entrepreneurial Development Loan Fund; uses.

(a) Administrative costs of the department incurred in processing loan applications, investigating the eligibility of loan applicants and servicing outstanding loans;

(b) Paying for loan origination and loan servicing by contractors under ORS 285B.740 to 285B.758; and

(c) Payment of loans to applicants under ORS 285B.740 to 285B.758.

(2) The Oregon Entrepreneurial Development Loan Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly;

(b) Interest earned on moneys in the fund; and

(c) Moneys received as repayment of principal and interest on loans made from the fund under ORS 285B.740 to 285B.758.

[1991 c.688 §13; 2009 c.830 §134]



Section 285B.765



Section 285B.766



Section 285B.767



Section 285B.770



Section 285B.773



Section 285B.776



Section 285B.781



Section 285B.783



Section 285B.786



Section 285B.789



Section 285B.790



Section 285B.793



Section 285B.796



Section 285B.825



Section 285B.827



Section 285B.830



Section 285B.833



Section 285B.836



Section 285B.839



Section 285B.842



Section 285B.845



Section 285B.848






Chapter 285C - Economic Development III

Section 285C.045 - Short title.

[Formerly 285C.260]



Section 285C.050 - Definitions for ORS 285C.050 to 285C.250.

(1) "Assessment date" and "assessment year" have the meanings given those terms in ORS 308.007.

(2) "Authorized business firm" means an eligible business firm that has been authorized under ORS 285C.140.

(3) "Business firm" means a person operating or conducting one or more trades or businesses, a people’s utility district organized under ORS chapter 261 or a joint operating agency formed under ORS chapter 262, but does not include any other governmental agency, municipal corporation or nonprofit corporation.

(4) "County average annual wage" means:

(a) The most recently available average annual covered payroll for the county in which the enterprise zone is located, as determined by the Employment Department; or

(b) If the enterprise zone is located in more than one county, the highest county average annual wage as determined under paragraph (a) of this subsection.

(5) "Electronic commerce" means engaging in commercial or retail transactions predominantly over the Internet or a computer network, utilizing the Internet as a platform for transacting business, or facilitating the use of the Internet by other persons for business transactions, and may be further defined by the Oregon Business Development Department by rule.

(6) "Eligible business firm" means a firm engaged in an activity described under ORS 285C.135 that may file an application for authorization under ORS 285C.140.

(7) "Employee" means a person who works more than 32 hours per week, but does not include a person with a temporary or seasonal job or a person hired solely to construct qualified property.

(8) "Enterprise zone" means one of the 30 areas designated or terminated and redesignated by order of the Governor under ORS 284.160 (1987 Replacement Part) before October 3, 1989, one of the areas designated by the Director of the Oregon Business Development Department under ORS 285C.080 before October 5, 2015, an area designated under ORS 285C.065, a federal enterprise zone area designated under ORS 285C.085, an area designated under ORS 285C.250 or a reservation enterprise zone designated, or a reservation partnership zone cosponsored, under ORS 285C.306.

(9) "Federal enterprise zone" means any discrete area wholly or partially within this state that is designated as an empowerment zone, an enterprise community, a renewal community or some similar designation for purposes of improving the economic and community development of the area.

(10) "First-source hiring agreement" means an agreement between an authorized business firm and a publicly funded job training provider whereby the provider refers qualified candidates to the firm for new jobs and job openings in the firm.

(11) "In service" means being used or occupied or fully ready for use or occupancy for commercial purposes consistent with the intended operations of the business firm as described in the application for authorization.

(12) "Modification" means modernization, renovation or remodeling of an existing building, structure or real property machinery or equipment.

(13) "New employees hired by the firm":

(a) Includes only those employees of an authorized business firm engaged for a majority of their time in eligible operations.

(b) Does not include individuals employed in a job or position that:

(A) Is created and first filled after December 31 of the first tax year in which qualified property of the firm is exempt under ORS 285C.175;

(B) Existed prior to the submission of the relevant application for authorization; or

(C) Is performed primarily at a location outside of the enterprise zone.

(14) "Publicly funded job training provider" includes but is not limited to a community college, a service provider under the federal Workforce Investment Act Title I-B (29 U.S.C. 2801 et seq.), or a similar program.

(15) "Qualified business firm" means a business firm described in ORS 285C.200, the qualified property of which is exempt from property tax under ORS 285C.175.

(16) "Qualified property" means property described under ORS 285C.180.

(17) "Rural enterprise zone" means:

(a) An enterprise zone located in an area of this state in which an urban enterprise zone could not be located; or

(b) A reservation enterprise zone designated, or a reservation partnership zone cosponsored, under ORS 285C.306.

(18) "Sparsely populated county" means a county with a density of 100 or fewer persons per square mile, based on the most recently available population figure for the county from the Portland State University Population Research Center.

(19) "Sponsor" means:

(a) The city, county or port, or any combination of cities, counties or ports, that received approval of an enterprise zone under ORS 284.150 and 284.160 (1987 Replacement Part), under ORS 285C.080 before October 5, 2015, or under ORS 285C.085 or 285C.250 or that designated an enterprise zone under ORS 285C.065 or 285C.250;

(b) The tribal government, in the case of a reservation enterprise zone;

(c) The tribal government and the cosponsoring city, county or port, in the case of a reservation partnership zone; or

(d) A city, county or port that joined the enterprise zone through a boundary change under ORS 285C.115 (6) or a port that joined the enterprise zone under ORS 285C.068.

(20) "Tax year" has the meaning given that term in ORS 308.007.

(21) "Urban enterprise zone" means an enterprise zone in a metropolitan statistical area, as defined by the most recent federal decennial census, that is located inside a regional or metropolitan urban growth boundary.

(22) "Year" has the meaning given that term in ORS 308.007.

[Formerly 285B.650; 2005 c.94 §2; 2005 c.704 §1; 2007 c.71 §84; 2007 c.895 §16; 2010 c.76 §18; 2015 c.648 §1]



Section 285C.055 - Legislative purpose.

[Formerly 285B.665]



Section 285C.060 - Duties of Oregon Business Development Department; rules.

(1) Adopt any rules the department considers necessary to administer ORS 285C.050 to 285C.250.

(2) Assist a sponsor of an enterprise zone in its efforts to retain, expand, start or recruit eligible business firms.

(3) Assist an eligible business firm doing business within an enterprise zone to obtain the benefits of applicable incentive or inducement programs authorized by Oregon law.

(4) Take action necessary to participate in the federal enterprise zone program pursuant to ORS 285C.085.

(5) Take action necessary to ensure that zones designated by sponsors comply with statutory requirements.

(6) Assist in implementing first-source hiring agreements by publicly funded job training providers with authorized business firms and in ensuring compliance with business firm eligibility requirements and with provisions addressing the avoidance of job losses outside of enterprise zones.

[Formerly 285B.668; 2015 c.648 §2]



Section 285C.065 - Designation of enterprise zone; consent of governing body; positive determination by department required.

(2) One or more cities, counties and ports may designate an area situated partly within each city and partly in unincorporated territory within the counties or ports as an enterprise zone.

(3) Designation of an enterprise zone under this section shall be made by resolution of the governing body of the city, county or port and is not final until a positive determination in favor of the zone has been made by the Oregon Business Development Department under ORS 285C.074.

[Formerly 285B.656; 2005 c.704 §4; 2015 c.648 §3]



Section 285C.066 - Department may adopt certain rules.

(1) The consent required by resolution of the governing body of a city, county or port under ORS 285C.065 (1) in order for a city, county or port to designate an enterprise zone.

(2) The number of enterprise zones that may be designated within a city or other jurisdiction.

[2005 c.704 §5; 2015 c.648 §4]



Section 285C.067 - Consultation with local taxing districts; rules.

(2) The Oregon Business Development Department may adopt rules on the consultations required under subsection (1) of this section and procedures related to the consultations.

[2005 c.704 §6; 2015 c.648 §5]



Section 285C.068 - Port cosponsorship of zones.

(2) The addition of a port as a cosponsor of an existing enterprise zone under this section does not change the termination date of the enterprise zone under ORS 285C.245 (2).

[2005 c.704 §14; 2015 c.648 §6]



Section 285C.070 - Election to permit hotels, motels or destination resorts as eligible business firms; procedures; election revocation.

(2) The election must be made at the time the zone is designated or any time thereafter and before the expiration of six months following the date the zone is designated.

(3) The election shall be made by a resolution adopted by the city or county governing body. In order for the election to be effective, the resolution must be submitted to the Oregon Business Development Department and acknowledged by the department.

(4)(a) If more than one city or county is to be the sponsor, the resolution making the election may restrict the area in which a hotel, motel or destination resort may be located in order for the firm to be an eligible business firm with respect to those operations.

(b) The resolution making the restriction described in paragraph (a) of this subsection may only restrict the area of the zone in which a hotel, motel or destination resort may be located to that area of the zone that is located:

(A) Within the boundaries of one or more cities in favor of hotel, motel and destination resort exemption, if the county is not in favor of hotel, motel and destination resort exemption;

(B) Within the unincorporated territory of a county in favor of hotel, motel and destination resort exemption, if one or more cities are not in favor of hotel, motel and destination resort exemption; or

(C) Within the shared territory of a city and county in favor of hotel, motel and destination resort exemption and the unincorporated territory of the county, if one or more other cities are not in favor of hotel, motel and destination resort exemption.

(c) If a restriction is made under this subsection, the restriction may be modified at any time within six months of the date the zone is designated, but may not be modified at any time thereafter.

(5) The sponsor may by resolution revoke an election made under this section. If an election is revoked, the sponsor may not make another election under this section.

[2003 c.662 §17; 2015 c.648 §7]



Section 285C.074 - Documentation for zone designation or redesignation to be submitted to department; requirements for positive determination.

(b) For purposes of this subsection, the documentation submitted to the department must include:

(A) A map clearly indicating the designated zone boundary;

(B) A description and geographic information system data for the area inside the zone; and

(C) Any other information required by the department for the purposes of making a determination under this section.

(2) As soon as practicable after receipt of the documentation required under subsection (1) of this section, the department shall notify the zone sponsor of the department’s determination.

(3)(a) The department’s determination shall be positive and final if the requirements of this section and ORS 285C.065, 285C.067 and 285C.090 are met.

(b) The designation shall take effect on the date on which the latest resolution of the sponsoring or consenting city, county or port was adopted.

(4)(a) If the department’s determination is negative, the notice required under subsection (2) of this section must state the reasons for the negative determination.

(b) The zone sponsor may resubmit documentation for a determination under this section and the sponsor and the department may discuss changes in the documentation necessary for a positive determination under this section.

(c) If the sponsor resubmits documentation and the department makes a positive determination, the designation shall take effect on the date on which the latest resolution of the sponsoring or consenting city, county or port was adopted, or the date on which any outstanding requirement for designation is satisfied, as stipulated in the department’s determination.

[2015 c.648 §10]



Section 285C.075



Section 285C.078 - Notification to department of intent to make designation of enterprise zone or zone or city for electronic commerce; required consultation.

(2)(a) As soon as practicable after receipt of a formal advisory required under subsection (1) of this section, the department shall contact the zone sponsor or the governing body of the city to arrange a consultation about the designation.

(b) After the consultation required under this subsection, the zone sponsor or the governing body of the city may submit to the department documentation of the designation, at the time and in the manner required under ORS 285C.074 or 285C.102, as applicable.

(3) A formal advisory submitted pursuant to subsection (1) of this section does not obligate the zone sponsor or the governing body of the city to make the designation.

[2015 c.648 §28]



Section 285C.080



Section 285C.085 - Federal enterprise zones.

(2) Any area designated as a federal enterprise zone by an agency of the federal government may be designated as a state enterprise zone by the director at the request of a city, county or port within whose jurisdiction some or all of the federal enterprise zone is located, without regard to any limitation contained in ORS 285C.090.

(3) The boundary of an existing state enterprise zone may be amended by the director at the request of the sponsor to include the entire area of a federal enterprise zone without regard to ORS 285C.115 (2). A change in the boundary of an existing state enterprise zone under this subsection does not change the termination date of the enterprise zone under ORS 285C.245 (2).

(4) A request by a city, county or port under subsection (2) or (3) of this section shall be in such form and include such information as required by the department, but the request must:

(a) Include a resolution adopted by the governing body of the city, county or port; and

(b) Provide that all areas within both the federal enterprise zone and the city, county or port are included in a state enterprise zone.

(5) The termination under federal law of a federal enterprise zone does not affect the existence or dimensions of a state enterprise zone, except when, as determined by the director, the termination is for nonperformance or for violations of federal guidelines.

[Formerly 285B.677; 2005 c.704 §8]



Section 285C.090 - Requirements for area to be designated zone; exception.

(a) Fifty percent or more of the households have incomes below 80 percent of the median income of this state, as defined by the most recent federal decennial census;

(b) The unemployment rate is at least 2.0 percentage points greater than the comparable unemployment rate for this entire state, as defined by the most recently available data published or officially provided and verified by the United States Government, the Employment Department, the Portland State University Population Research Center or special studies conducted under a contract with a regional academic institution; or

(c) The Oregon Business Development Department determines on a case-by-case basis using evidence provided by the cities, counties or ports designating the enterprise zone that there exists a level of economic hardship at least as severe as that described in paragraph (a) or (b) of this subsection. The evidence must be based on the most recently available data from official sources and may include a contemporary decline of the population in the enterprise zone, the percentage of persons in the enterprise zone below the poverty level relative to the percentage of the entire population of this state below the poverty level or the unemployment rate for the county or counties in which the enterprise zone is located.

(2)(a) An urban enterprise zone may consist of a total area of not more than 12 square miles in size.

(b) A rural enterprise zone may consist of a total area of not more than 15 square miles in size.

(c) For purposes of this subsection, the area of the zone must be calculated by excluding that portion of the zone that lies below the ordinary high water mark of a navigable body of water.

(3) Except as provided in subsection (4) of this section:

(a) An urban enterprise zone must have 12 miles or less, and a rural enterprise zone must have 15 miles or less, as the greatest distance between any two points within the zone; and

(b) Unconnected areas of an enterprise zone may not be more than five miles apart.

(4) Unconnected areas of a rural enterprise zone may not be more than 15 miles apart when an unconnected area is entirely within a sparsely populated county, and the zone:

(a) Must have 20 miles or less as the greatest distance between any two points within the zone, if only a portion of the zone is contained within a sparsely populated county; or

(b) Must have 25 miles or less as the greatest distance between any two points within the zone, if the zone is entirely contained within a sparsely populated county.

(5) This section does not apply to the designation or redesignation of a reservation enterprise zone or a reservation partnership zone.

[Formerly 285B.662; 2005 c.94 §4; 2005 c.704 §9; 2007 c.71 §85; 2010 c.76 §19; 2012 c.71 §2; 2015 c.648 §8]



Section 285C.095 - Designation for electronic commerce; revocation; positive determination by department required.

(2) There may be designated at any time no more than 15 zones for electronic commerce.

(3) The sponsor may by resolution revoke an electronic commerce designation made under this section. If an election is revoked, the sponsor may not subsequently seek reinstatement of electronic commerce designation.

(4) Designation of a zone for electronic commerce under this section is not final until a positive determination has been made in favor of the zone by the Oregon Business Development Department under ORS 285C.102.

[Formerly 285B.672; 2005 c.667 §1; 2014 c.53 §1; 2015 c.648 §11]



Section 285C.100 - Alternative designation of city for electronic commerce; positive determination by department required.

(a) By resolution of the governing body of the city, declares itself a city designated for electronic commerce;

(b) As of January 1, 2002, has a population of more than 1,500 but less than 2,000;

(c) Is located less than 25 miles from a city with a population of more than 500,000; and

(d) Is located less than 10 miles from a city with a high concentration of high technology firms and with a population that, as of January 1, 2002, does not exceed 85,000.

(2) Only one city may be designated for electronic commerce under this section, and that designation shall be made without consideration of the numeric limits imposed by ORS 285C.095.

(3)(a) A city does not need to sponsor an enterprise zone to be designated for electronic commerce under this section.

(b) The governing body of a city designated for electronic commerce under this section does not need to comply with the requirements of ORS 285C.067 or 285C.090, but the governing body must take all actions that are required of a sponsor of a rural enterprise zone under ORS 285C.050 to 285C.250 with respect to business firms seeking exemption under ORS 285C.175.

(c) A business firm that is engaged in electronic commerce at a location inside a city designated for electronic commerce under this section and that seeks an exemption under ORS 285C.175 must take all actions required of a qualified business firm under ORS 285C.050 to 285C.250, except that the business firm does not need to be located within an enterprise zone.

(d) A business firm described in paragraph (c) of this subsection:

(A) Shall be an eligible business firm, the qualified property of which is exempt from taxation under ORS 285C.175 as if the qualified property were located in an enterprise zone under ORS 285C.095; and

(B) May claim the tax credit under ORS 315.507.

(4) Designation of a city for electronic commerce under this section is not final until a positive determination in favor of the city has been made by the Oregon Business Development Department under ORS 285C.102.

(5) For the purpose of determining the boundaries of a city designated for electronic commerce, "city" includes:

(a) Territory that is annexed into the city, as of the date of the annexation;

(b) Land within the urban growth boundary of the city; and

(c) Territory that is added to the urban growth boundary described in paragraph (b) of this subsection, as of the date the urban growth boundary is extended to such territory.

[Formerly 285B.673; 2005 c.94 §5; 2015 c.648 §12]



Section 285C.102 - Documentation for designation of zone or city for electronic commerce to be submitted to department; requirements for positive determination.

(2)(a) As soon as practicable after receipt of the documentation required under subsection (1) of this section, the department shall notify the zone sponsor or governing body of the city of the department’s determination.

(b) The department’s determination shall be positive and final if the designation meets applicable requirements, including, but not limited to, any numeric limitation under ORS 285C.095 or 285C.100.

(c) If the department’s determination is negative, the notice required under paragraph (a) of this subsection must state the reasons for the negative determination.

(d) A zone sponsor or the governing body of a city that receives a negative determination under this subsection may resubmit documentation of the sponsor’s or city’s designation of the zone or city for electronic commerce for a determination under this section.

(3)(a) For purposes of complying with the numeric limits of ORS 285C.095 or 285C.100, the department shall make determinations under this section in the order in which documentation submitted under subsection (1) of this section is received.

(b) For purposes of this subsection, documentation that is resubmitted after a negative determination shall be considered received on the date of the resubmission.

(c) The department shall adopt rules necessary to administer this subsection.

[2015 c.648 §14]



Section 285C.105 - Duties of zone sponsor.

(a) Appoint a local zone manager. Upon appointment of the local zone manager, the sponsor shall provide written notice thereof to the Oregon Business Development Department, the county assessor and the Department of Revenue.

(b) Provide, and assist all authorized or qualified business firms in using, enhanced local public services, local incentives and local regulatory flexibility that a sponsor has elected, by policy, to provide to any firm seeking authorization in that zone after adoption of the policy.

(c) Review and approve or deny applications for authorization under ORS 285C.140.

(d) Assist the county assessor in administering the property tax exemption and in performing other duties assigned to the assessor under ORS 285C.050 to 285C.250.

(e) Maintain, implement and periodically update a plan for marketing the enterprise zone including strategies for retention, expansion, start-up and recruitment of eligible business firms.

(f) Manage the enterprise zone in accordance with ORS 285C.050 to 285C.250.

(g) Identify property available for sale or lease to eligible business firms under ORS 285C.110.

(h) Prepare indices of street addresses, tax lot numbers or other information to facilitate the identification of land inside of an urban enterprise zone.

(i) Provide written notice to the county assessor, the Department of Revenue, the Oregon Business Development Department and any relevant publicly funded job training provider of the conditions and policies adopted or normally sought by the sponsor under ORS 285C.150, 285C.155, 285C.160 or 285C.203, and take the actions necessary to implement and enforce the conditions and policies and any other reasonable requirements imposed pursuant to ORS 285C.155, 285C.160 or 285C.203.

(j) Conduct, or assist in conducting, annual reporting of enterprise zone activity or effort, if requested by the county assessor or the Oregon Business Development Department.

(2) If more than one city, county or port sponsors an enterprise zone, the jurisdictions shall act jointly in performing the duties imposed on a sponsor under ORS 285C.050 to 285C.250.

[Formerly 285B.671; 2005 c.704 §10; 2010 c.39 §4; 2015 c.648 §15]



Section 285C.110 - Availability of public property.

[Formerly 285B.674]



Section 285C.115 - Change of zone boundaries; positive determination by department required.

(2) The amended enterprise zone shall:

(a) Add land zoned for use by eligible business firms that has or will have infrastructure facilities, road access, on-site water, on-site sewage disposal and necessary utility services;

(b) Continue to include any authorized business firms within the enterprise zone;

(c) Add residential areas or nonresidential areas that are adjacent to residential areas only if the level of economic hardship in the areas to be added is at least as severe as the conditions that existed at the time the original enterprise zone was designated or that currently exist in the original enterprise zone;

(d) Retain at least 50 percent of the lands in the original enterprise zone; and

(e) Meet the applicable total area and greatest distance requirements set forth in ORS 285C.090.

(3) If the enterprise zone is a reservation enterprise zone or a reservation partnership zone and the land to be added to the zone is not described in ORS 285C.306, the boundary change, and the resulting boundary of the zone, must fully satisfy the provisions of this section.

(4) A boundary change under subsection (1) of this section may:

(a) Remove only the land that is residential or not zoned or available for use by eligible business firms; or

(b) Change the name of the enterprise zone.

(5) The boundary of an urban enterprise zone may not be modified to include land located outside a regional or metropolitan urban growth boundary.

(6) An area that is under the jurisdiction of a city, county or port that is not a sponsor of the enterprise zone may be added to the enterprise zone under this section only if the governing body of the nonsponsoring city, county or port adopts a resolution requesting the change and requesting that the city, county or port become a cosponsor, or a resolution consenting to the change, as provided under ORS 285C.065 (1).

(7) The resolution of the governing body of a city, county or port to become a cosponsor under subsection (6) of this section may include a restriction described in ORS 285C.070 (4). A restriction made under this paragraph may be made without regard to the time limitation described in ORS 285C.070 (4)(c) and becomes final on the effective date of the boundary change.

(8) A boundary change under this section is not final until a positive determination has been made by the Oregon Business Development Department under ORS 285C.117.

(9) A change in the boundary of an enterprise zone under this section does not change the termination date of the enterprise zone under ORS 285C.245 (2).

[Formerly 285B.680; 2005 c.94 §6; 2005 c.704 §11; 2010 c.76 §20; 2015 c.648 §16]



Section 285C.117 - Documentation for zone boundary change to be submitted to department; requirements for positive determination.

(b) For purposes of this subsection, the documentation submitted to the department must include:

(A) A map clearly indicating the changes made to the boundary;

(B) A new description and geographic information system data for the area inside the zone; and

(C) Any other information required by the department for the purposes of making a determination under this section.

(2) As soon as practicable after receipt of the documentation required under subsection (1) of this section, the department shall notify the zone sponsor of the department’s determination.

(3)(a) The department’s determination shall be positive and final if the requirements of this section and ORS 285C.115 are met.

(b) The boundary change shall take effect on the date on which the latest resolution of the sponsoring city, county or port was adopted.

(4)(a) If the department’s determination is negative, the notice required under subsection (2) of this section must state the reasons for the negative determination.

(b) The zone sponsor may resubmit documentation for a determination under this section and the sponsor and the department may discuss changes in the documentation necessary for a positive determination under this section.

(c) If the sponsor resubmits documentation and the department makes a positive determination, the boundary change shall take effect on the date on which the latest resolution of the sponsoring city, county or port was adopted, or the date on which any outstanding requirement for the boundary change is satisfied, as stipulated in the department’s determination.

[2015 c.648 §18]



Section 285C.120 - Zone boundary change restrictions when county ceases to be sparsely populated; waiver of distance limitations.

(a) Is a separate area farther than five miles from the nearest point on the existing boundary;

(b) Increases the distance between the two points in the zone that are the farthest apart; or

(c) Creates a new line of distance to the farthermost opposite point in the zone that is longer than the greatest distance between any two existing points in the zone.

(2) In designating or changing the boundary of a rural enterprise zone under ORS 285C.065, 285C.115 or 285C.250 in a sparsely populated county, a zone sponsor may seek a waiver of the distance limitations under ORS 285C.090 (4) by providing the necessary documentation under ORS 285C.074 or 285C.117. The Director of the Oregon Business Development Department shall grant the waiver if the director determines that:

(a) The designation or the boundary change satisfies all other applicable requirements; and

(b) Consistent with rules adopted by the Oregon Business Development Department, designation of a separate enterprise zone is not a practical option under the particular circumstances, that the overall distances involved can be effectively administered and that the waiver will further the goals and purposes of ORS 285C.050 to 285C.250.

[Formerly 285B.683; 2005 c.94 §7; 2015 c.648 §19]



Section 285C.125 - Duties of Department of Revenue; rules.

(1) Adopt any rules the Department of Revenue considers necessary to implement ORS 285C.125, 285C.130, 285C.140, 285C.145, 285C.165, 285C.175, 285C.180, 285C.185, 285C.190, 285C.220, 285C.225, 285C.230, 285C.235 and 285C.240.

(2) Assist the Oregon Business Development Department, county assessors and the sponsors of enterprise zones in their efforts to authorize or qualify eligible business firms.

(3) Assist an eligible business firm proposing to do business within an enterprise zone or doing business within an enterprise zone to obtain the benefits of applicable tax incentive or inducement programs administered or supervised by the Department of Revenue.

(4) Issue and print forms and worksheets to be used by business firms to make authorization applications or exemption claims.

[Formerly 285B.692; 2005 c.94 §8]



Section 285C.130 - Duties of county assessor.

(1) Assist the sponsor, the local zone manager appointed by the sponsor and business firms in determining whether property will qualify for a property tax exemption under ORS 285C.175.

(2) Review and approve or deny applications from eligible business firms for authorization under ORS 285C.140.

(3) Process claims for property tax exemptions filed under ORS 285C.220 and exempt the qualified property of authorized business firms from ad valorem property taxation in accordance with ORS 285C.050 to 285C.250.

(4) Take action necessary under ORS 285C.240.

(5) Submit a written report to the Department of Revenue on or before July 1 of each assessment year. The report for each enterprise zone, or portion of a zone that is located in the county, shall include the following information, organized by business firm:

(a) The assessor’s estimate of the assessed value of qualified property that was exempt under ORS 285C.175 for the previous tax year and the taxes that would have been imposed on the qualified property, as entered on the assessment and tax roll under ORS 285C.175 (7).

(b) The annual average number of employees of the firm within the enterprise zone during the previous assessment year, as reported on the exemption claim filed under ORS 285C.220.

(c) The annual average compensation for the previous assessment year of new employees hired by the firm within the enterprise zone, if the firm is subject to the annual compensation requirements of ORS 285C.160 (3), as reported on the exemption claim filed under ORS 285C.220.

(d) The assessor’s estimate of the assessed value, for the current tax year, of qualified property that was exempt under ORS 285C.175 for the previous tax year and that is not exempt under ORS 285C.175 for the current tax year.

(e) The total investment cost of qualified property first reported on the exemption claim filed under ORS 285C.220 that includes a property schedule submitted by the business firm pursuant to ORS 285C.225 for the current tax year.

(f) The current number of employees of the firm, as reported on the exemption claim filed under ORS 285C.220 and described in paragraph (e) of this subsection.

(g) Any other information the assessor or the Department of Revenue considers appropriate.

(6) Send a copy of a report prepared under subsection (5) of this section to the sponsor of the enterprise zone and to the Oregon Business Development Department.

[Formerly 285B.695]



Section 285C.135 - Requirements for eligibility.

(2) A business firm is not an eligible business firm if the firm is:

(a) Engaged within the enterprise zone in the business of providing goods, products or services to the general public for personal or household use.

(b) Significantly engaged in a business activity within the enterprise zone that consists of retail sales or services, child care, housing, retail food service, health care, tourism, entertainment, financial services, professional services, leasing space to others, property management, construction or other similar activities, even if for another business or organization.

(3) If a business firm described in subsection (2) of this section engages in an activity described in subsection (1) of this section, the business firm is an eligible business firm if the activity is performed at a location that is separate from the activity of the firm that is described in subsection (2) of this section. Property at the location at which the firm conducts an activity described in subsection (2) of this section may not be exempt under ORS 285C.175.

(4) Two or more business firms that otherwise meet the requirements of this section may elect to be treated as one eligible business firm if 100 percent of the equity interest in the business firms is owned by the same person or persons, or if one of the business firms owns 100 percent of the equity interest of the other or others.

(5) Notwithstanding subsections (1) to (3) of this section, each of the following business firms is an eligible business firm under subsection (1) of this section:

(a) A business firm engaged in the activity of providing a retail or financial service within the enterprise zone if:

(A) The activity serves customers by responding to orders or requests received only by telephone, computer, the Internet or similar means of telecommunications; and

(B) Not less than 90 percent of the customers or orders are located and originate in an area from which long distance telephone charges, in the absence of a toll-free number, would apply if the order were placed by telephone.

(b) A business firm that operates a facility within the enterprise zone that serves statewide, regional, national or global operations of the firm through administrative, design, financial, management, marketing or other activities, without regard to the relationship of these activities to any otherwise eligible activities within the enterprise zone.

(c) A business firm that operates a hotel, motel or destination resort in the enterprise zone if the sponsor has elected under ORS 285C.070 to treat a business firm engaged in hotel, motel or destination resort operations in an enterprise zone as an eligible business firm.

(d) A business firm that is engaged in electronic commerce if the enterprise zone has been designated for electronic commerce under ORS 285C.095.

[Formerly 285B.707; 2015 c.648 §20]



Section 285C.140 - Application for authorization; contents; filing fee; consultation; approval; appeal; late filing.

(b) The application shall be made on a form prescribed by the Department of Revenue and the Oregon Business Development Department.

(c) The application shall be filed with the sponsor of the zone. A sponsor may require that the application filed with the sponsor be accompanied by a filing fee. If required, the filing fee may not exceed the greater of $200 or one-tenth of one percent of the value of the investment in qualified property that is proposed in the application for authorization. The filing fee may be required for the filing of applications only after the sponsor adopts a policy, consistent with Oregon Business Development Department rules, authorizing the imposition of the filing fee.

(2) The application shall contain the following information:

(a) A description of the nature of the firm’s current and proposed business operations inside the boundary of the enterprise zone;

(b) A description and estimated value of the qualified property to be constructed, added, modified or installed inside the boundary of the enterprise zone;

(c) The number of employees of the firm that are employed within the enterprise zone, averaged over the previous 12 months, and an estimate of the number of employees that will be hired by the firm;

(d) A commitment to meet all requirements of ORS 285C.200 and 285C.215, and to verify compliance with these requirements;

(e) A commitment to satisfy all additional conditions for authorization that are imposed by the enterprise zone sponsor under ORS 285C.150, 285C.155 or 285C.205 or pursuant to an agreement entered into under ORS 285C.160, and to verify compliance with these additional conditions;

(f) A commitment to renew the application, consistent with ORS 285C.165, every two years while the zone exists if the firm has not filed a claim under ORS 285C.220 that is based on the application; and

(g) Any other information considered necessary by the Department of Revenue and the Oregon Business Development Department.

(3) After an application is submitted to a sponsor, the business firm may revise or amend the application. An amendment or revision may not be made on or after January 1 of the first assessment year for which the qualified property associated with the application is exempt under ORS 285C.175.

(4) If an application for authorization appears to be complete and the proposed investment appears to be eligible for authorization, the sponsor and the business firm shall conduct a preauthorization consultation. The county assessor shall be timely notified and have the option to participate in the consultation. The consultation shall:

(a) Identify issues with the potential to affect compliance with relevant exemption requirements, including but not limited to enterprise zone boundary amendments;

(b) Arrange for methods and procedures to establish and verify compliance with applicable requirements; and

(c) Identify the person who is obligated to notify the county assessor if requirements are not being satisfied.

(5) Upon completion of the consultation, the sponsor shall prepare a written summary of the consultation made under subsection (4) of this section, attach the summary to the application and forward the application to the county assessor of each county in which the zone is located for review by the assessor.

(6) Following the preauthorization conference under subsection (4) of this section, the sponsor and the county assessor shall authorize the business firm by approving the application, if the sponsor and county assessor determine that:

(a) The current or proposed operations of the business firm in the enterprise zone result in the firm being eligible under ORS 285C.135; and

(b) The firm has made the commitments and provided the other information required under subsection (2) of this section.

(7) If the business firm seeking authorization is an eligible business firm described in ORS 285C.135 (5)(b), the sponsor must, as a condition to approving the application, make a formal finding that the business firm is an eligible business firm under ORS 285C.135 and that the size of the proposed investment, the employment at the facility of the firm or the nature of the activities undertaken by the firm within the enterprise zone will significantly enhance the local economy, promote the purposes for which the zone was created and increase employment within the zone.

(8) The approval of both the sponsor and the county assessor under this section shall be prima facie evidence that the qualified property of the business firm will receive the property tax exemption under ORS 285C.175. In approving the application, the sponsor and county assessor shall provide proof of approval as directed by the Oregon Business Development Department.

(9) If the sponsor or county assessor fails or refuses to authorize the business firm, the business firm may appeal to the Oregon Tax Court under ORS 305.404 to 305.560. The business firm shall provide copies of the firm’s appeal to the sponsor, county assessor, the Department of Revenue and the Oregon Business Development Department.

(10) Authorization under this section does not ensure that property constructed, added, modified or installed by the authorized business firm will receive property tax exemption under ORS 285C.175. The sponsor and the county assessor are not liable in any way if the Department of Revenue or the county assessor later determines that an authorized business firm does not satisfy the requirements for an exemption on qualified property.

(11) Notwithstanding subsection (1) of this section, if an eligible business firm has begun or completed the construction, addition, modification or installation of property that meets the qualifications of ORS 285C.180, and the property has not yet been subject to property tax, then, for purposes of ORS 285C.050 to 285C.250, the firm shall be authorized under this section if the firm files an application that is allowed under subsection (12) of this section and is otherwise authorized under this section.

(12) Late submission of an application under this section is allowed if:

(a) A rule permits late submissions of applications under this section; or

(b) The Department of Revenue waives filing deadline requirements under this section. The department shall issue a letter to the eligible business firm and zone sponsor setting forth the waiver under this paragraph.

[Formerly 285B.719]



Section 285C.145 - Leasing existing property to authorized firm; failure to timely file for authorization; certain records exempt from disclosure.

(2) Notwithstanding ORS 285C.140 (1), a new building or structure or an addition to or modification of an existing building or structure may qualify for the exemption allowed under ORS 285C.175 if the qualified property is leased or sold by an unrelated party to one or more authorized business firms after commencement of the construction, addition or modification but prior to use or occupancy of the qualified property.

(3) A business firm may not be considered authorized and is not qualified for the exemption allowed under ORS 285C.175 if the county assessor discovers prior to initially granting the exemption that the application for authorization was not submitted by the business firm in a timely manner in accordance with ORS 285C.140, except as allowed under subsection (2) of this section or ORS 285C.140 (11) and (12).

(4) Records, communications or information submitted to a public body by a business firm for purposes of ORS 285C.050 to 285C.250 that identify a particular qualified property, that reveal investment plans prior to authorization, that include the compensation the firm provides to firm employees, that are described in ORS 192.502 (17) or that are submitted under ORS 285C.225 or 285C.235 are exempt from disclosure under ORS 192.410 to 192.505 and, as appropriate, shall be shared among the county assessor, the zone sponsor, the Department of Revenue and the Oregon Business Development Department.

[Formerly 285B.701; 2007 c.152 §3]



Section 285C.150 - Conditions required by sponsor for authorization; reports.

(2) The conditions that a sponsor may impose under this section must be reasonably related to the public purpose of providing opportunities for groups of persons, as defined by the sponsor, to obtain employment, including but not limited to providing training to these groups of persons.

(3) The sponsor may establish procedures for monitoring and verifying compliance with conditions imposed on the firm under this section and require the firm to agree to the procedures as a condition to authorizing the firm.

(4) Conditions established under this section may be imposed on a firm only if the sponsor has adopted a policy that establishes standards for the imposition of the conditions.

(5) Conditions imposed by a sponsor under this section shall be in addition to, and not in lieu of, conditions and requirements imposed under ORS 285C.050 to 285C.250 or pursuant to an agreement entered into under ORS 285C.160 and do not affect the duties of the Department of Revenue or of the county assessor under ORS 285C.050 to 285C.250.

(6) A sponsor of an urban enterprise zone that imposes conditions for authorization on eligible business firms under this section shall submit a written report every four years to the Legislative Assembly concerning the application and effects of the conditions on business firms within the enterprise zone.

[2003 c.662 §32]



Section 285C.155 - Minimum employment and other requirements for authorization.

(1) The sponsor of an enterprise zone, at the time authorization is sought by a business firm under ORS 285C.140, shall establish a minimum number of employees the firm must maintain in the enterprise zone throughout the exemption period.

(2) The sponsor, at the time authorization is sought by a business firm under ORS 285C.140, may establish other reasonable conditions with which the firm must comply in order for qualified property of the firm to be exempt under ORS 285C.175.

(3) Employment requirements and other conditions established by the sponsor under this section shall be set forth in a resolution adopted by the governing body of the sponsor at the time the sponsor approves the application of the business firm for authorization under ORS 285C.140.

(4) A resolution adopted pursuant to this section may be modified at the request of the business firm at any time prior to the start of the first tax year for which an exemption under ORS 285C.175 is claimed.

[2003 c.662 §33]



Section 285C.160 - Agreement between firm and sponsor for additional period of exemption; requirements.

(2) The period for which the qualified property is to continue to be exempt must be set forth in the agreement and may not exceed two additional tax years.

(3) In order for an agreement under this section to extend the period of exemption, the agreement must be executed on or before the date on which the firm is authorized, and:

(a) If the enterprise zone is a rural enterprise zone or an urban enterprise zone located inside a metropolitan statistical area of fewer than 400,000 residents, the agreement must require that the firm meet both of the following:

(A) Annually compensate all new employees hired by the firm at an average rate of not less than 150 percent of the county average annual wage for each assessment year during the tax exemption period, as determined at the time of authorization.

(B) Any additional requirement that the sponsor may reasonably request.

(b) If the enterprise zone is an urban enterprise zone located inside a metropolitan statistical area of 400,000 residents or more, the agreement must require that the firm meet any additional requirement the sponsor may reasonably require.

(4) If a firm enters into an agreement under this section that includes a compensation requirement under subsection (3)(a)(A) of this section and the firm subsequently submits one or more statements of continued intent under ORS 285C.165, notwithstanding the terms of the agreement made under this section, for each statement of continued intent submitted, the county average annual wage under subsection (3)(a)(A) of this section shall be adjusted to a level that is current with the statement.

[2003 c.662 §34; 2005 c.94 §9]



Section 285C.165 - Extension of period of authorization; filing fee.

(a) After the January 1, but on or before the April 1, that first occurs more than two years after the application for authorization is approved, an authorized business firm shall submit a written statement to both the sponsor and the county assessor attesting to the firm’s continued intent to complete the proposed investment and seek the enterprise zone exemption. The statement may include significant changes to the descriptions and estimates of anticipated qualified property or employment. If the firm is subject to a compensation requirement under ORS 285C.160 (3)(a)(A), the statement shall acknowledge that the applicable county average annual wage in the agreement is updated to equal the level that is current with the statement.

(b) Every two years after the submission of a statement described in paragraph (a) of this subsection, the firm shall submit another such statement. The statement must be submitted after January 1, but on or before April 1 of that year.

(2) If the firm fails to submit a statement required under subsection (1) of this section, the authorization of the firm shall be considered inactive. An inactive authorized business firm may claim the exemption under ORS 285C.175 only as provided under subsection (3) of this section.

(3)(a) An inactive authorized business firm may file an exemption claim under ORS 285C.220 only if the claim includes a filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the qualified property listed in the property schedule that is filed with the claim.

(b) The filing fee required under this subsection is in addition to and not in lieu of any other required filing fee.

(c) An exemption under ORS 285C.175 may not be granted if the filing fee does not accompany the claim.

(d) The real market value of the property used to determine the filing fee under this subsection may be appealed in the same time and manner as other determinations of value made by the assessor are appealed.

(e) Any filing fee collected under this subsection shall be deposited to the county general fund.

(4) If an inactive authorized business firm is subject to a compensation requirement under ORS 285C.160 (3)(a)(A) and files a claim for exemption under ORS 285C.220 in the manner prescribed in subsection (3) of this section, notwithstanding the terms of the agreement executed under ORS 285C.160, the applicable county average annual wage shall be updated to equal the level that is current with the date of the filing of the claim.

(5) This section applies only until the enterprise zone is terminated. Following zone termination, ORS 285C.245 applies.

[2003 c.662 §34a]



Section 285C.170 - Construction-in-process exemption.

(a) The property is located in an enterprise zone;

(b) The property is owned or leased by an authorized business firm or the business firm is contractually obligated to own or lease the property upon the property’s being placed in service;

(c) The property is or, upon completion of the construction, addition, modification or installation of the property, will be qualified property;

(d) The authorization of the business firm remains active under ORS 285C.140 or 285C.165;

(e) The property has not been subject to exemption under ORS 307.330 at the location;

(f) The property is not and will not be centrally assessed under ORS 308.505 to 308.681;

(g) The property is not to be operated as all or a part of a hotel, motel or destination resort; and

(h) There is no known reason to conclude that the property or the firm will not satisfy any applicable requirements for the property to be exempt under ORS 285C.175 upon being placed in service.

(2) Property may be exempt under this section for no more than two tax years, which must be consecutive.

(3) In determining whether property is exempt under this section, the county assessor:

(a) Shall adhere to the same procedures as apply under ORS 285C.175 (6) and (7); and

(b) May require the submission of additional evidence by the authorized business firm or zone sponsor showing that the property qualifies for exemption under this section. If required, the additional evidence must be submitted on or before April 1 of the assessment year.

(4) The exemption under this section does not depend on the property or the authorized business firm receiving the exemption under ORS 285C.175 or satisfying requirements applicable to the exemption under ORS 285C.175.

(5) A year in which property is exempt under this section shall be considered a year in which the property is exempt under ORS 307.330 for purposes of determining the maximum number of years for which the property may be exempt under this section or ORS 307.330.

[2003 c.662 §34b]



Section 285C.175 - Enterprise zone exemption; requirements; duration.

(a) The property is qualified property under ORS 285C.180;

(b) The firm meets the qualifications under ORS 285C.200; and

(c) The firm has entered into a first-source hiring agreement under ORS 285C.215.

(2)(a) The exemption allowed under this section applies to the first tax year for which, as of January 1 preceding the tax year, the qualified property is in service. The exemption shall continue for the next two succeeding tax years if the property continues to be owned or leased by the business firm and located in the enterprise zone.

(b) The property may be exempt from property taxation under this section for up to two additional tax years consecutively following the tax years described in paragraph (a) of this subsection, if authorized by the written agreement entered into by the firm and the sponsor under ORS 285C.160.

(c) If qualified property of a qualified business firm is sold or leased to an eligible business firm in the enterprise zone during the period the property is exempt under this section, the purchasing or leasing firm is eligible to continue the exemption of the selling or leasing firm for the balance of the exemption period, but only if any effects on employment within the zone that result from the sale or lease do not constitute substantial curtailment under ORS 285C.210.

(3)(a) The exemption allowed under this section shall be 100 percent of the assessed value of the qualified property in each of the tax years for which the exemption is available.

(b) Notwithstanding paragraph (a) of this subsection:

(A) If the qualified property is an addition to or modification of an existing building or structure, the exemption shall be measured by the increase in value, if any, attributable to the addition or modification.

(B) If the qualified property is an item of reconditioned, refurbished, retrofitted or upgraded real property machinery or equipment, the exemption shall be measured by the increase in the value of the item that is attributable to the reconditioning, refurbishment, retrofitting or upgrade.

(4)(a) An exemption may not be granted under this section for qualified property assessed for property tax purposes in the county in which the property is located on or before the date on which:

(A) Designation of the zone takes effect under ORS 285C.074; or

(B) A boundary change for the zone takes effect under ORS 285C.117 if the property is located in an area added to the zone.

(b) An exemption may not be granted for qualified property constructed, added, modified or installed in the zone or in the process of construction, addition, modification or installation in the zone on or before the date on which:

(A) Designation of the zone takes effect under ORS 285C.074; or

(B) A boundary change for the zone takes effect under ORS 285C.117 if the property is located in an area added to the zone.

(c) An exemption may not be granted for any qualified property that was in service within the zone for more than 12 months by January 1 of the first assessment year for which an exemption claim is made, or 24 months, in the case of a late claim under ORS 285C.220 (10).

(d) An exemption may not be granted for any qualified property unless the property is actually in use or occupancy before July 1 of the year immediately following the year during which the property was first placed in service.

(e) Except as provided in ORS 285C.245, an exemption may not be granted for qualified property constructed, added, modified or installed after termination of an enterprise zone.

(5) Property is not required to have been exempt under ORS 285C.170 in order to be exempt under this section.

(6) The county assessor shall notify the business firm in writing whenever property is denied an exemption under this section. The denial of exemption may be appealed to the Oregon Tax Court under ORS 305.404 to 305.560.

(7) For each tax year that the property is exempt from taxation, the assessor shall:

(a) Enter on the assessment roll, as a notation, the assessed value of the property as if it were not exempt under this section.

(b) Enter on the assessment roll, as a notation, the amount of additional taxes that would be due if the property were not exempt.

(c) Indicate on the assessment roll that the property is exempt and is subject to potential additional taxes as provided in ORS 285C.240, by adding the notation "enterprise zone exemption (potential additional tax)."

[Formerly 285B.698; 2015 c.648 §21]



Section 285C.180 - Qualified property generally.

(a) A newly constructed building or structure.

(b) A new addition to or modification of an existing building or structure.

(c) Any real property machinery or equipment or personal property, whether new, used or reconditioned, that is installed on property that is owned or leased by an authorized business firm, and:

(A) Newly purchased or leased by the firm, unless the property is described in ORS 285C.175 (4)(a); or

(B) Newly transferred into the enterprise zone from outside the county within which the site of the firm is located and installed.

(2) Property described in subsection (1) of this section is qualified under this section only if:

(a) The property meets or exceeds the minimum cost requirements established under ORS 285C.185;

(b) The property satisfies applicable usage, lease or location requirements established under ORS 285C.185;

(c) The property was constructed, added, modified or installed to further the production of income;

(d) The property is owned or leased by an authorized business firm;

(e) The location of the property corresponds to the location as set forth in the application for authorization of the business firm and consists of a single site or multiple sites adjacent to or having comparable proximity to each other, within the boundaries of the enterprise zone;

(f) The property is the same general type of property as described in the application for authorization; and

(g) In the case of an eligible business firm described in ORS 285C.135 (5)(b), the actual investment at the facility of the firm is consistent with the description set forth in the application for authorization.

(3) Notwithstanding subsection (1) of this section, the following property is not qualified for exemption under ORS 285C.175:

(a) Land.

(b) Property that was not in use or occupancy for more than a 180-day period that ends during the preceding assessment year.

(c) On-site developments that, consistent with ORS 307.010, are assessed as land.

(d) Noninventory supplies, including but not limited to lubricants.

(e) Any operator-driven item of machinery or equipment or any vehicle, if the item or vehicle moves by internal motorized power. An item or vehicle described in this paragraph includes but is not limited to an item or vehicle that moves within an enclosed space.

(f) Any device or rolling stock that is pulled, pushed or carried by a vehicle that is suitable as a mode of transportation beyond the enterprise zone boundary.

(4) Subsection (3)(b) of this section does not apply to the first assessment year for which the property is exempt under ORS 285C.175.

(5) For purposes of this section and ORS 285C.175, property includes any portion or incremental unit of property that is newly constructed or installed, or that is a new addition to or modification of an existing building or structure.

[Formerly 285B.713; 2015 c.648 §22]



Section 285C.185 - Minimum cost of qualified property; leased property; hotel, motel or destination resort property; electronic commerce property.

(a) $50,000 or more, in the case of:

(A) All real property that is concurrently exempt at the location; or

(B) An item of personal property that is not described in paragraph (b) of this subsection.

(b) $1,000 or more, in the case of an item of personal property that is used:

(A) Exclusively in the production of tangible goods; or

(B) In electronic commerce in an enterprise zone approved for electronic commerce designation under ORS 285C.095.

(2) The estimated cost of property set forth in an application for authorization under ORS 285C.140 shall be disregarded for purposes of determining if property is qualified property.

(3) Property that is leased by the authorized business firm may be qualified property under ORS 285C.180 only if the terms of the lease provide:

(a) During the term of the lease, that the authorized business firm is to compensate the owner of the leased property for all property taxes assessed against the leased property or that the firm is to pay these taxes; and

(b) That the term of the lease begins on or before the start of the first tax year for which the property is exempt and ends on or after the last day of the last tax year for which the property is exempt.

(4) In order for property that is owned or leased by an authorized business firm operating a hotel, motel or destination resort to be qualified property under ORS 285C.180, the property must be:

(a) Located and in service in an enterprise zone for which the sponsor has elected under ORS 285C.070 to treat a business firm engaged in hotel, motel or destination resort operations as an eligible business firm;

(b) Located at the same site as the hotel, motel or destination resort or in close proximity to that site; and

(c) Used primarily to serve overnight guests of the hotel, motel or destination resort. Property is used primarily to serve overnight guests if at least 50 percent of any receipts from use of the property are paid by overnight guests.

(5) In order for property owned or leased and operated by a business firm engaged in electronic commerce in a city designated for electronic commerce under ORS 285C.100 to be qualified property, the property otherwise qualified under this section and the applicable electronic commerce operations of the firm must be located in that city.

(6)(a) As used in this section, "item of personal property" includes an integrated system consisting of various components.

(b) Consistent with paragraph (a) of this subsection, the Department of Revenue may by rule further define what constitutes an item of personal property for purposes of this section.

[2003 c.662 §37]



Section 285C.190 - Requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property.

(a) The real property machinery or equipment is idle:

(A) At the time of application for authorization; and

(B) For a period of at least 18 consecutive months before or after the time of application for authorization but preceding the first assessment year of the exemption;

(b) Prior to the period of idleness, the property was in use within the enterprise zone or elsewhere in the county for at least 12 consecutive months;

(c) The reconditioning, refurbishing, retrofitting or upgrading of the property costs at least $50,000 and is completed in the year immediately preceding the first assessment year in which the property is exempt under ORS 285C.175; and

(d) The business firm applies for authorization before reconditioning, refurbishment, retrofitting or upgrading commences.

(2) The reconditioning, refurbishing, retrofitting or upgrading of an item of real property machinery or equipment described in subsection (1) of this section is a modification and the extent of the exemption under ORS 285C.175 shall be determined as provided in ORS 285C.175 (3)(b)(B).

(3) ORS 285C.175 (4)(a) to (c) does not apply to qualified property described in subsection (1) of this section.

[Formerly 285B.714]



Section 285C.195



Section 285C.200 - Qualifications of business firm; rules.

(a) The firm is an eligible business firm engaged in eligible business operations under ORS 285C.135 that are located inside the enterprise zone;

(b) The firm owns or leases qualified property that is located inside the enterprise zone;

(c) The employment of the firm, no later than the date the exemption is claimed under ORS 285C.220 or April 1 following the year in which the investment in qualified property is made, whichever is earlier, is not less than the greater of:

(A) 110 percent of the annual average employment of the firm; or

(B) The annual average employment of the firm plus one employee;

(d) The firm does not diminish employment outside the enterprise zone as described in subsections (5) and (6) of this section;

(e) The firm does not substantially curtail operations within the enterprise zone as described in ORS 285C.210; and

(f) The firm complies in all material respects with local, Oregon and federal laws applicable to the firm’s operations inside the enterprise zone since the application for authorization and throughout the period of exemption, as prescribed by rule.

(2) Notwithstanding subsection (1)(c) or (e) of this section, an eligible business firm may meet the qualifications of this section if the firm has satisfied the following requirements:

(a) The firm is authorized subject to ORS 285C.155 and the firm satisfies those requirements; and

(b)(A) The firm completes an investment of $25 million or more in qualified property; or

(B) The firm fulfills the requirements of ORS 285C.205 and the employment of the firm does not decrease below the annual average employment of the firm.

(3) Notwithstanding subsection (1)(c) or (e) or (2) of this section, an eligible business firm is a qualified business firm under this section if:

(a) The firm is authorized under ORS 285C.140;

(b) The zone sponsor has taken the actions and the firm has satisfied the requirements specified in ORS 285C.203; and

(c) The firm completes an investment of $4 million or more in qualified property if it is in a rural enterprise zone or $8 million or more in qualified property if it is in an urban enterprise zone.

(4) An authorized business firm that engages in both eligible and ineligible operations in an enterprise zone and is an eligible business firm because of ORS 285C.135 (3) meets the qualifications of this section if:

(a) The eligible operations of the firm under ORS 285C.135 meet the qualifications of this section; and

(b) The employees of the firm work a majority of their time in eligible operations within the enterprise zone.

(5) A business firm does not meet the qualifications of this section if the firm or any other firm under common control closes or permanently curtails operations in another part of the state more than 30 miles from the nearest boundary of the enterprise zone in which the firm seeks a property tax exemption. This subsection applies to the transfer of any of the business firm’s operations to an enterprise zone from another part of the state, if the closure or permanent curtailment in the other part of the state diminished employment in the county and more local labor markets after authorization and on or before December 31 of the first tax year for which any qualified property of the firm in that zone would otherwise be exempt under ORS 285C.175.

(6) An authorized business firm that moves any of its employees from a site or sites within 30 miles from the nearest boundary of the enterprise zone after authorization may meet the qualifications under this section if the employment of the firm has been increased within the zone and at the site or sites from which the employees were transferred, no later than April 1 preceding the first tax year for which qualified property of the firm is exempt under ORS 285C.175, to not less than 110 percent of the annual average employment of the firm within the zone and the site or sites from which the employees were transferred, calculated over the 12 months preceding the date of application for authorization.

(7) For purposes of subsection (1)(f) of this section, the Oregon Business Development Department shall adopt rules that define the effect of noncompliance on an eligible business firm’s continuing exemption in an enterprise zone and that indicate what is necessary to establish the noncompliance in terms of materiality of the relevant violation, the finality of applicable legal or regulatory proceedings and judgments involving the firm, the failure by the firm to perform or submit to remedial or curative actions and similar factors.

(8) As used in this section:

(a) "Annual average employment of the firm" means the average employment of the firm, calculated over the 12 months preceding the date of application for authorization.

(b) Except as provided in subsection (6) of this section, "employment of the firm" means:

(A) The number of employees working for the firm a majority of their time in eligible operations at locations within the enterprise zone; or

(B) In the case of a firm described in ORS 285C.135 (5)(b), the number of employees working a majority of their time at the facility in the enterprise zone for which authorization was obtained.

[Formerly 285B.704; 2010 c.39 §3]



Section 285C.203 - Waiver of employment requirements; extension of exemption period.

(1) When the conditions specified in subsection (2) of this section exist, the sponsor of an enterprise zone may:

(a) Specify a minimum number of employees that an authorized business firm must maintain throughout the exemption period that is less than the employment requirements of ORS 285C.200 (1)(c); and

(b) Extend the period of time for which the qualified property of the authorized business firm may continue to be exempt from taxation under ORS 285C.175, not to exceed two additional tax years.

(2) The zone sponsor may take the actions specified in subsection (1) of this section when the following conditions exist:

(a) There has been a decline for two or more consecutive quarters in the last 12 months in seasonally adjusted nonfarm payroll employment; and

(b) The unemployment rate of the county in which the enterprise zone is located is at least two percentage points greater than the comparable unemployment rate for this state, as defined by the most recently available data published or officially provided and verified by the United States Government or the Employment Department.

(3) When the zone sponsor has taken the actions specified in subsection (1) of this section, the authorized business firm may not file a claim for exemption under ORS 285C.175 unless it otherwise meets all of the requirements of ORS 285C.200 (1) for any tax year during the exemption period as extended under subsection (1)(b) of this section.

(4) The actions of the zone sponsor under subsection (1) of this section must be set forth in a resolution adopted by the governing body of the sponsor within 60 days of taking the actions. A resolution adopted under this subsection may be revoked or modified at the request of the zone sponsor at any time during the exemption period as extended under subsection (1)(b) of this section.

(5) An eligible business firm authorized under ORS 285C.140 does not lose its status as an authorized business firm solely because the zone sponsor has taken the actions specified in subsection (1) of this section.

[2010 c.39 §2]



Section 285C.205 - Effect of productivity increases on qualification of certain firms; uses of tax savings.

(1) The firm demonstrates at least a 10 percent increase in productivity no later than 18 months following January 1 of the first assessment year for which an exemption under ORS 285C.175 is claimed. Unless further specified by the sponsor of the enterprise zone through the resolution adopted under ORS 285C.155:

(a) The increase must be in business operations of the firm that are using qualified property receiving the exemption;

(b) Productivity is measured by dividing physical units or quantity of output by the number of labor hours engaged in the operations that produced the physical units or quantity of output; and

(c) The base level of productivity shall be established over a minimum 12-month period preceding the date on which the qualified property is placed in service.

(2) The firm maintains or exceeds the 10 percent increase in productivity under subsection (1) of this section as an annual average rate for each subsequent assessment year during the remainder of the exemption period.

(3) On or before April 1 of each of the first three assessment years for which an exemption is claimed, the firm deposits into an account established by the sponsor an amount equal to 25 percent of the estimated tax savings arising from the exemption for that year. The sponsor may adopt additional specifications or requirements applicable to this subsection in the resolution the sponsor adopts under ORS 285C.155. Consistent with this subsection and any additional specifications or requirements adopted by the sponsor:

(a) For up to 30 months following the relevant April 1 date for which a deposit is made, the firm may draw from the account amounts equal to any expense incurred for training or retraining employees to promote or facilitate productivity increases under this section, except that the total amount withdrawn from the account for that deposit may not exceed $3,500 per trained employee;

(b) Any amount attributable to the deposit that remains in the account after the 30-month period in which firm withdrawals may be made under paragraph (a) of this subsection shall be transferred to a special fund for use by local publicly funded job training providers; and

(c) No more than 18 months after the deposit, the estimated tax savings on which the deposit was based shall be reconciled with the actual tax savings arising from the exemption. The reconciliation shall be accomplished by the firm immediately making a further deposit into the account to cover any shortfall or by being reimbursed from the account for any surplus. A deposit or reimbursement made pursuant to this paragraph does not affect withdrawals or transfers that occur as a result of paragraph (a) or (b) of this subsection.

[2003 c.662 §33a]



Section 285C.210 - Substantial curtailment of business operations.

(a) The number of employees of the firm within the enterprise zone is reduced by more than 85 percent from the highest number of employees of the firm within the enterprise zone;

(b) The number of employees of a firm within the enterprise zone has been reduced by more than 50 percent from the highest number of employees of the firm within the enterprise zone for a period of time that is equal to or more than nine months; or

(c) The annual average number of employees within the enterprise zone during the first assessment year for which the exemption under ORS 285C.175 is granted, or any subsequent year in which an exemption is claimed, is reduced below the greater of:

(A) The annual average number of employees of the business firm within the enterprise zone, averaged over the 12 months preceding the date of the application for authorization, plus one employee; or

(B) 110 percent of the annual average number of employees of the firm within the enterprise zone, averaged over the 12 months preceding the date of the application for authorization.

(2) For the purposes of this section:

(a) The number of employees of a firm within the enterprise zone is the employment of the firm, as defined in ORS 285C.200, on the earlier of the date a claim for exemption is filed under ORS 285C.220 or April 1, of each assessment year for which an exemption under ORS 285C.175 is claimed, and for the year immediately following the last assessment year for which an exemption is claimed.

(b) Except as specified in subsection (1)(c) of this section, the annual average number of employees of the firm is the number of firm employees within the enterprise zone averaged over each assessment year in which an exemption under ORS 285C.175 is allowed, using employment figures for no fewer than four equivalent periods during the year.

(c) For the first assessment year for which an authorized business firm that qualifies under ORS 285C.200 (6) claims an exemption under ORS 285C.175, substantial curtailment under subsection (1)(a) or (c) of this section shall be determined by:

(A) Combining the number of employees of the firm within the enterprise zone and the number of employees at all other sites of the firm within the area described in ORS 285C.200 (6); and

(B) Combining the annual average number of employees of the firm within the enterprise zone with the annual average number of employees at any other site of the firm from which employees were transferred into the enterprise zone.

(3) Notwithstanding subsections (1) and (2) of this section, it is not a substantial curtailment of operations of a business firm for purposes of ORS 285C.175, 285C.200 and 285C.240 if the sponsor of an enterprise zone has taken the actions and the firm has satisfied the requirements specified in ORS 285C.203.

[2003 c.662 §40; 2010 c.39 §5]



Section 285C.215 - First-source hiring agreements; rules.

(2)(a) If a firm has not entered into a first-source hiring agreement when qualified property of the firm is first placed in service, as of April 1 preceding the first tax year for which the authorized business firm claims an exemption for qualified property under ORS 285C.175, the sponsor shall inform the county assessor that an agreement under this section has not been executed.

(b) A publicly funded job training provider having knowledge of the date when qualified property of the firm is first placed in service may also inform the county assessor that an agreement under this section has not been executed.

(3) In accordance with rules adopted by the Oregon Business Development Department, the Director of the Oregon Business Development Department may waive the requirements of subsection (1) of this section for an authorized business firm. The rules adopted by the department shall provide for a waiver under this subsection when the director finds that:

(a) The business firm is unable to employ persons referred under the agreement; or

(b) The waiver would further the goals and purposes of applicable state policies.

[Formerly 285B.710]



Section 285C.220 - Exemption claims; contents; late filing; fees.

(b) The claim shall be made by completing a form prescribed by the Department of Revenue and by filing the form with the county assessor. The firm shall furnish a copy of the claim to the sponsor.

(c) The firm shall also file a form described in this subsection after the final assessment year of the exemption period.

(2) A claim filed under this section shall contain all of the following:

(a) A statement that:

(A) The business firm satisfies the requirements of ORS 285C.200 as a qualified business firm; and

(B) The business firm has been authorized by the enterprise zone sponsor and the county assessor and has satisfied any commitments made in the firm’s application for authorization or made as a condition of authorization. The date the application for authorization was submitted and approved shall be set forth in the statement.

(b) A statement confirming the continued eligibility of the firm under ORS 285C.135 or explaining any change in eligibility.

(c) A schedule setting forth the following employment data:

(A) The number of employees of the firm within the enterprise zone on the date the claim is filed under this section or April 1, whichever is earlier;

(B) The annual average number of employees of the firm within the enterprise zone during the preceding assessment year; and

(C) The annual average number of employees of the firm within the enterprise zone, averaged over the 12-month period preceding the date of the application for authorization.

(d) The annual average compensation for the previous assessment year of new employees hired by the firm within the enterprise zone, but only if:

(A) The firm is subject to annual compensation requirements under ORS 285C.160; and

(B) The claim is filed for a year that is not the first year for which a claim is filed under this section.

(e) Any attachments required under ORS 285C.225.

(f) For any qualified property listed on a property schedule included in a claim filed for a previous assessment year and that continues to be exempt for the current assessment year:

(A) Confirmation that there has been no change in the ownership, lease, location, disposition, operation, use or occupancy of the property; or

(B) In the case of a change in the ownership, lease, location, disposition, operation, use or occupancy of the property, an explanation of the change.

(g) Any other information required by the Department of Revenue.

(3) The business firm shall be prepared to verify any information set forth in a claim filed under this section. The statement made pursuant to subsection (2)(a) of this section shall be prima facie evidence that the firm is a qualified business firm.

(4) If the assessor determines the property for which exemption is sought satisfies the requirements of ORS 285C.175, the assessor shall grant the exemption for the tax year beginning July 1.

(5) The assessor shall provide copies of each claim for exemption filed under this section as directed by the Department of Revenue.

(6) If a claim for exemption relates to state-appraised industrial property as defined in ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the claim shall be deemed timely filed with the assessor. The Department of Revenue shall send a copy of the filed claim to the assessor.

(7)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before June 1 of the assessment year if:

(A) The claim includes qualified property that, pursuant to ORS 285C.225, is required to be listed on a property schedule included with the claim form because the year for which the claim is being filed is the first year for which the property is exempt under ORS 285C.175; and

(B) The claim is accompanied by a late filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the qualified property listed on the property schedule accompanying the claim.

(b) An exemption may not be granted pursuant to a claim filed under this subsection if the claim is not accompanied by the late filing fee.

(8)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before August 31 of the assessment year if:

(A) The claim does not include qualified property that, pursuant to ORS 285C.225, is required to be listed on a property schedule included with the claim; and

(B) The claim is accompanied by a late filing fee equal to the greater of:

(i) $200; or

(ii) One-fiftieth of one percent of the real market value of the qualified property of the business firm multiplied by the number of 30-day periods from April 1 of the assessment year until the date the claim is filed. A period of less than 30 days shall constitute a 30-day period for purposes of this subparagraph.

(b) An exemption may not be granted pursuant to a claim filed under this subsection if the claim is not accompanied by the late filing fee.

(9) The value of the property used to determine the late filing fees under this section is appealable in the same manner as other determinations of value by the county assessor are appealable.

(10)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before April 1 following the assessment year after the year in which the qualified property was placed in service.

(b) If a claim filed under this subsection is approved by the county assessor, the qualified property shall be exempt from property taxation only for those tax years that begin after the date the claim was filed under this subsection and for which the property otherwise qualifies for exemption under ORS 285C.050 to 285C.250.

(11) Any filing fee collected under this section shall be deposited to the county general fund.

(12) A claim may be filed under this section as of the dates prescribed in subsections (7), (8) and (10) of this section, regardless of any grounds for hardship under ORS 307.475.

[Formerly 285B.722; 2015 c.36 §4]



Section 285C.225 - Sponsor’s addendum; property schedule; amendments.

(2) For the first tax year for which qualified property is exempt under ORS 285C.175, the claim filed under ORS 285C.220 must include a property schedule listing the qualified property.

(3)(a) The business firm is required to include the property schedule described in subsection (2) of this section with a claim filed under ORS 285C.220 only once for any item of qualified property. The firm shall include additional property schedules with subsequent claims in order to claim exemption of additional qualified property that is pursuant to the same application for authorization.

(b) The firm may not file an additional property schedule to claim an exemption for additional qualified property for a tax year that is more than two years after the first tax year for which any qualified property of the firm was exempt under ORS 285C.175, except pursuant to another authorization application.

(4) The property schedule shall be set forth on a form prescribed by the Department of Revenue and shall contain:

(a) A list of all qualified property that satisfies all requirements for exemption under ORS 285C.175 for the tax year for which the exemption is being claimed and that has not been exempt under ORS 285C.175 for a previous tax year;

(b) For each item of property described in paragraph (a) of this subsection, the cost of the property and the date the property was placed in service;

(c) Any information needed to determine compliance with any applicable requirements under ORS 285C.180, 285C.185 or 285C.190;

(d) In the case of qualified property that is leased by the business firm, a signature on the property schedule or other evidence that the enterprise zone exemption is acknowledged by the owner of the leased property; and

(e) Any other information required by the Department of Revenue.

(5) The county assessor may allow the business firm to amend the property schedule to include any other item of qualified property described in subsection (2) of this section that was not listed on the original property schedule included in the claim filed for the assessment year. An amendment to the property schedule may not be made after June 1 of the assessment year.

[2003 c.662 §43; 2010 c.39 §6]



Section 285C.230 - Assessor to grant or deny exemption; assistance of sponsor.

(a) Reasonably rely on information set forth in the exemption claim filed under ORS 285C.220; and

(b) Request and be given assistance from the sponsor before making certain determinations, including but not limited to:

(A) Determining if the exemption is being claimed by a qualified business firm under ORS 285C.200;

(B) Determining the extent to which qualified property is used by persons other than the qualified business firm or is used for business activities that may not be conducted in an enterprise zone by an eligible business firm under ORS 285C.135; or

(C) Determining if the use, leasing or location of qualified property satisfies applicable requirements under ORS 285C.180, 285C.185 or 285C.190.

(2) The county assessor is not responsible for determining if the firm has satisfied any requirement established by the sponsor under ORS 285C.140, 285C.150, 285C.155, 285C.160, 285C.203 or 285C.205.

(3) If a business firm fails to timely file an exemption claim under ORS 285C.220:

(a) The assessor or the sponsor may use the authority granted to the assessor under ORS 285C.235; or

(b) The assessor may deny the exemption under ORS 285C.175 for the current tax year or for any future tax year for which the property would otherwise qualify for exemption under ORS 285C.175.

(4) If the sponsor or the assessor has reason to question the accuracy or veracity of any information contained in a claim filed under ORS 285C.220, the sponsor or the assessor may use the authority provided under ORS 285C.235.

(5) If any information submitted by a business firm under ORS 285C.220 indicates that the firm is no longer in compliance with any requirements that apply to the firm or the qualified property of the firm, the information shall be considered notice for purposes of ORS 285C.240.

(6) The county assessor shall make reasonable and timely efforts to notify an authorized business firm that is seeking or receiving an exemption under ORS 285C.175 of the filing requirements under ORS 285C.220, but the county assessor and the Department of Revenue are not under any obligation other than as otherwise provided in ORS 285C.050 to 285C.250 to seek or receive information about the continued entitlement of property to an exemption under ORS 285C.175.

(7) The sponsor is primarily responsible for assisting a business firm in timely filing claims under ORS 285C.220. If the sponsor, or a local zone manager designated by the sponsor, does not receive a copy of the claim as required under ORS 285C.220 by the time the claim is required to be filed under ORS 285C.220, the sponsor or manager shall immediately contact the assessor for taking action under subsection (3) of this section.

[2003 c.662 §44; 2010 c.39 §7]



Section 285C.235 - Authority of county assessor; authority of sponsor.

(2) The assessor is under no obligation to verify compliance by a qualified business firm with requirements imposed on the firm by the sponsor under ORS 285C.150, 285C.155, 285C.160, 285C.203 or 285C.205.

(3) The sponsor of an enterprise zone may initiate procedures in order to verify compliance by qualified business firms with requirements imposed under ORS 285C.050 to 285C.250. The procedures may include written requests to the assessor by the local zone manager or an executive official of the sponsor that the assessor exercise authority under this section for a particular qualified business firm.

[2003 c.662 §45; 2010 c.39 §8]



Section 285C.240 - Disqualification; notice and procedures; in lieu payments and additional taxes; penalty; use of moneys.

(a) Property granted exemption from taxation under ORS 285C.175 is sold, exchanged, transported or otherwise disposed of for use outside the enterprise zone or for use by an ineligible business firm;

(b) The qualified business firm closes or so reduces eligible operations that the reduction constitutes a substantial curtailment of operations under ORS 285C.210, unless a substantial curtailment of operations is permitted under ORS 285C.200 (2);

(c) The qualified business firm fails to meet any of the qualifications required under ORS 285C.200;

(d) The qualified business firm fails to meet any condition that the firm is required to satisfy under ORS 285C.150, 285C.155, 285C.203 or 285C.205 or any term of an agreement entered into with the sponsor under ORS 285C.160 with which the firm had agreed to comply;

(e) The qualified business firm uses the property to conduct activities in the enterprise zone that are not eligible activities; or

(f) Property of the qualified business firm for which exemption under ORS 285C.175 is claimed ceases to be qualified property under ORS 285C.180.

(2) If the sponsor receives written notice under subsection (1) of this section, the sponsor shall immediately send a copy of the notice to the county assessor of the county in which the enterprise zone is situated.

(3)(a) When an assessor receives written notice under subsection (1) or (2) of this section, the assessor shall disqualify the property for the assessment year following the disqualifying event and 100 percent of the additional taxes calculated under ORS 285C.175 shall be assessed against the property for each year for which the property had been granted exemption under ORS 285C.175.

(b) Notwithstanding paragraph (a) of this subsection, if a qualified business firm fails to meet any of the requirements of an agreement entered into by the firm under ORS 285C.160 during the exemption, but meets all other applicable requirements under ORS 285C.050 to 285C.250 during the first three years of the exemption, the qualified property of the firm may not be disqualified during the first three years of exemption for failure to comply with the requirements of the agreement entered into under ORS 285C.160.

(c) The additional taxes assessed under this subsection shall be reduced by the amount, if any, paid by the qualified business firm to the sponsor under subsection (6) of this section for the same property.

(4) If the qualified business firm or owner fails to give the notice on time or at all as required by subsection (1) of this section, upon discovering the property no longer qualifies for the exemption due to a circumstance described in subsection (1) of this section, the assessor shall:

(a) Disqualify the property from exemption;

(b) Compute the amount of taxes described in subsection (3) of this section as though notice had been given, and add to that amount an additional penalty equal to 20 percent of the total amount so computed; and

(c) Add the property to the assessment and tax roll without the exemption as if the notice had been given.

(5) The amount determined to be due under subsections (3) and (4) of this section:

(a) May be paid to the tax collector before completion of the next general property tax roll pursuant to ORS 311.370; and

(b) Shall be added to the tax extended against the property on the next general property tax roll to be collected and distributed in the same manner as the remainder of the property taxes.

(6)(a) Notwithstanding subsections (3) and (5) of this section, if an assessor or sponsor receives notice from a business firm under subsection (1)(b), (c) or (d) of this section and the qualified business firm has not closed its operations, the qualified business firm shall pay the sponsor an amount equal to the property taxes for the qualified property in the assessment year for which the exemption is claimed in lieu of the amounts otherwise due under subsection (3) of this section.

(b) Moneys collected under paragraph (a) of this subsection shall be used by the sponsor to benefit the residents of the enterprise zone and for the development of jobs, skills and training for residents of the enterprise zone and the zone’s immediate vicinity.

(c) This subsection applies only to the first notice given by the business firm under subsection (1)(b), (c) or (d) of this section.

(d) If the sponsor does not receive the full amount to be paid by the qualified business firm under paragraph (a) of this subsection, the assessor shall disqualify the property and impose the entire amount of additional taxes as prescribed under subsection (3) of this section.

(7) An assessor may not disqualify property under this section for failure by a qualified business firm or an owner of qualified property leased by the qualified business firm to notify the assessor or the enterprise zone sponsor that the qualified business firm does not meet requirements under ORS 285C.150, 285C.155, 285C.160 or 285C.205, without having received written communication from the sponsor that demonstrates that the qualified business firm does not meet the requirements.

(8) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

(9) If property is disqualified from exemption under this section, the assessor shall notify the qualified business firm, and the owner of any qualified property that is leased by the firm, of the disqualification. The notification shall be made in writing. The assessor shall provide copies of the disqualification to the sponsor, the Department of Revenue and the Oregon Business Development Department. The decision of the assessor to disqualify property under this section may be appealed to the Oregon Tax Court under ORS 305.404 to 305.560.

[Formerly 285B.728; 2010 c.39 §9]



Section 285C.245 - Termination; effect of termination on property; procedures.

(a) The termination of the enterprise zone does not affect:

(A) The continuation of a qualified business firm’s property tax exemption first allowed before the effective date of the termination of the enterprise zone; or

(B) The ability of an authorized business firm to claim exemption under ORS 285C.175 if:

(i) The authorization application of the firm was filed with the sponsor before the effective date of the termination of the zone;

(ii) The firm remains authorized at the time the exemption is claimed;

(iii) The firm completes construction, addition, modification or installation of the qualified property within a reasonable time and without interruption of construction, addition, modification or installation activity; and

(iv) The property meets all other applicable requirements for exemption under ORS 285C.175.

(b) A business firm that is currently authorized or qualified in the enterprise zone shall be allowed until 10 years after the effective date of the termination of the enterprise zone to apply for authorization under ORS 285C.140 and to subsequently claim the exemption for any qualified property that is constructed, added, modified or installed inside the former enterprise zone boundaries, as those boundaries existed at the time of termination, and entirely outside of the boundaries of any current enterprise zone. Construction, addition, modification or installation of qualified property must commence prior to the end of the final tax year in which qualified property of the firm is exempt under ORS 285C.175 and must be completed within a reasonable time and without interruption of construction, addition, modification or installation activity. The property must meet all other applicable requirements for exemption under ORS 285C.175.

(c) Disqualification under ORS 285C.240 of all exempt property of the business firm after the effective date of the termination of the enterprise zone shall prohibit and terminate all authorizations sought or obtained by the business firm that would not otherwise be allowed except for paragraph (b) of this subsection. Disqualification under ORS 285C.240 of all exempt property of the business firm on or after the effective date of the termination of the enterprise zone shall cause the assessor to deny any claim for exemption under ORS 285C.175 of qualified property of the business firm made in a subsequent tax year.

(2) An enterprise zone designated under ORS 285C.050 to 285C.250 shall terminate when 10 years plus that number of days necessary to delay the date of termination to the June 30 next following have elapsed since the effective date of the designation.

(3) An enterprise zone designated under ORS 285C.050 to 285C.250 shall terminate prior to the time specified in subsection (2) of this section only as provided in subsections (4) and (5) of this section.

(4) The governing body of the sponsor may submit a resolution requesting termination of the enterprise zone to the Oregon Business Development Department. The sponsor shall provide copies of the resolution to the county assessor and the Department of Revenue. After receipt of the request, the Director of the Oregon Business Development Department shall order termination of the enterprise zone and shall specify the effective date of the termination.

(5) If a sponsor is unable or unwilling to carry out its responsibilities under ORS 285C.105, the director shall order termination of the enterprise zone and shall specify the effective date of the termination. However, in the case of failure to provide enhanced local public services, local incentives or local regulatory flexibility that the sponsor has established under ORS 285C.105, termination is not required if the sponsor provides to any affected authorized or qualified business firms new enhanced local public services, local incentives or local regulatory flexibility of comparable value, or makes reasonable corrections of shortcomings in existing local incentives. A sponsor may reduce the time within which it will provide enhanced local public services, local incentives and local regulatory flexibility to a time period equal to the amount of time allowed for an exemption under ORS 285C.175 without causing termination under this section.

(6) A reservation enterprise zone designated, or a reservation partnership zone cosponsored, under ORS 285C.306 shall terminate in accordance with subsection (2) of this section, but may be redesignated at any time under ORS 285C.306.

[Formerly 285B.686; 2010 c.76 §21; 2015 c.648 §23]



Section 285C.250 - Redesignation or designation of new zone following zone termination.

(b) The sponsor of an enterprise zone terminated under ORS 285C.245 (4) or (5) is not eligible to redesignate an enterprise zone or designate a new enterprise zone for a period not to exceed 10 years after the zone is terminated.

(c) Paragraph (b) of this subsection does not apply to a county government if the terminated zone was also jointly sponsored by one or more cities or ports.

(2) Enterprise zones redesignated under this section are subject to ORS 285C.245.

[Formerly 285B.689; 2005 c.94 §10; 2005 c.704 §12; 2009 c.33 §5; 2012 c.71 §3; 2015 c.648 §24]



Section 285C.255 - Sunset of enterprise zone program.

(a) An area may not be designated as an enterprise zone after June 30, 2025;

(b) A business firm may not obtain authorization under ORS 285C.140 after June 30, 2025; and

(c) An enterprise zone, except for a reservation enterprise zone or a reservation partnership zone, that is in existence on June 29, 2025, is terminated on June 30, 2025.

(2) Notwithstanding subsection (1) of this section:

(a) A reservation enterprise zone may be designated, and a reservation partnership zone may be cosponsored, under ORS 285C.306 after June 30, 2025; and

(b) A business firm may obtain authorization under ORS 285C.140 after June 30, 2025:

(A) If located in a reservation enterprise zone or a reservation partnership zone; or

(B) As allowed under ORS 285C.245 (1)(b).

[2003 c.662 §49; 2007 c.888 §1; 2010 c.76 §22; 2011 c.375 §1]

Note: 285C.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 285C.260

[Formerly 285B.731; renumbered 285C.045 in 2005]



Section 285C.300 - Definitions for ORS 285C.300 to 285C.320.

(1) "Eligible business" means a business that:

(a) Is engaged within a reservation enterprise zone or a reservation partnership zone in the manufacture or provision of goods, products or services to other businesses or to the general public, through activities including, but not limited to, manufacturing, assembly, fabrication, processing, shipping, storage, retail sales or services, child care, housing, retail food service, health care, tourism, entertainment, financial services, professional services, energy development, construction or similar activities; and

(b) Occupies or owns a new business facility within a reservation enterprise zone or a reservation partnership zone.

(2) "New business facility":

(a) Means a physical asset within a reservation enterprise zone or a reservation partnership zone that satisfies the following requirements:

(A) The facility is used by a business in the operation of a revenue-producing enterprise, except that the revenue-producing enterprise must consist of activity other than leasing the facility to another person; and

(B) The facility is acquired by or leased to a business on or after January 1, 2002, including a facility, the title or possession of which is transferred to the business on or after January 1, 2002, or a facility, the construction, erection or installation of which is completed on or after January 1, 2002;

(b) Subject to paragraph (c) of this subsection, includes a facility acquired or leased from a person that used the facility in a revenue-producing enterprise within the boundaries of the same Indian reservation immediately prior to the transfer of title or possession of the facility to the business; and

(c) Does not include:

(A) A facility that is used in a revenue-producing enterprise that is the same or substantially identical to the revenue-producing enterprise in which the facility was previously used within the boundaries of the same Indian reservation; or

(B) Any property that merely replaces existing property and that does not expand the capacity of the revenue-producing enterprise in which the facility is to be used.

(3) "Reservation enterprise zone" means an enterprise zone designated under ORS 285C.306.

(4) "Reservation partnership zone" means an enterprise zone cosponsored under ORS 285C.306.

(5) "Tribal government" means the governing body of an Indian tribe, if the governing body has the authority to levy, impose and collect taxes within the boundaries of the reservation of the tribe.

(6) "Tribal tax" means any specific tax that is or may be levied or imposed by a tribal government upon a business and that is measured with reference to a specific level or quantity of that business’s income, operations, use or ownership of property. "Tribal tax" includes, but is not limited to, an income or excise tax, an ad valorem property tax, a gross receipts tax or a sales and use tax.

[Formerly 285B.766; 2010 c.76 §23]



Section 285C.303 - Legislative findings.

[Formerly 285B.767]



Section 285C.306 - Reservation enterprise zones and reservation partnership zones.

(2)(a) The government of an eligible Indian tribe may request the Oregon Business Development Department to designate one reservation enterprise zone. The reservation enterprise zone may cover an area of no more than 12 square miles, which does not have to be contiguous.

(b) Upon request, the department shall designate a reservation enterprise zone if the land for which zone designation is sought is:

(A) Land held in trust by the United States for the benefit of the tribe;

(B) Land for which an application to transfer the land into trust has been filed with the federal government and is pending; or

(C) Land that is located within the boundaries of the tribe’s reservation.

(c) Land designated as a reservation enterprise zone pursuant to paragraph (b)(A) or (B) of this subsection may be outside the boundaries of the tribe’s reservation.

(3)(a) The government of an eligible Indian tribe may cosponsor a reservation partnership zone comprising an area of up to 12 square miles. A reservation partnership zone includes lands within the jurisdiction of a cosponsoring city, county or port and may include both lands held in trust by the federal government for the benefit of the tribe and lands within the boundaries of the tribe’s reservation.

(b) A reservation partnership zone must be cosponsored by the government of an eligible Indian tribe and a city, county or port pursuant to an agreement formed under ORS 190.110 to perform the duties imposed on a sponsor under ORS 285C.050 to 285C.250.

[Formerly 285B.770; 2005 c.704 §3; 2007 c.71 §86; 2009 c.743 §1]



Section 285C.309 - Income tax credit for new business facility in reservation enterprise zone or reservation partnership zone.

(2) The amount of the credit allowed to the eligible business shall equal:

(a) The amount of tribal property tax imposed on a new business facility of an eligible business that is paid or incurred by the eligible business during the income or corporate excise tax year of the eligible business; or

(b) If the eligible business has not previously conducted business operations within the reservation enterprise zone or reservation partnership zone, the amount of tribal tax paid or incurred by the eligible business during the income or corporate excise tax year of the eligible business.

(3) The credit allowed to the eligible business may not exceed the tax liability of the eligible business for the tax year and may not be carried over to another tax year.

(4) A credit is allowable under this section only to the extent the tribal tax on which the credit is based is imposed on businesses not owned by Indians on a uniform basis within the territory over which the tribal government has the authority to levy, impose and collect taxes.

(5) The credit shall be claimed on a form prescribed by the Department of Revenue containing the information required by the department, including information sufficient for the department to determine that the taxpayer is an eligible business and that the facility operated by the business is a new business facility.

(6) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(7) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(8) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(9) An eligible business claiming a credit under this section shall maintain records sufficient to authenticate the allowance of the credit claimed under this section and shall furnish the department with these records upon the request of the department.

(10) A credit claimed by an eligible business may not be disallowed solely because the eligible business conducts business operations both within and outside of a reservation enterprise zone or a reservation partnership zone. [Formerly 285B.773; 2010 c.76 §24]

Note: Section 21, chapter 913, Oregon Laws 2009, provides:

Sec. 21. A credit may not be claimed under ORS 285C.309 for tax years beginning on or after January 1, 2018.

[2009 c.913 §21; 2010 c.76 §28]



Section 285C.320 - Status of reservation enterprise zone and reservation partnership zone; sponsor.

(2) Reservation enterprise zones and reservation partnership zones may not be taken into account in determining the number of rural enterprise zones allowable in this state under ORS 285C.050 to 285C.250, and are not subject to numerical limitation under ORS 285C.050 to 285C.250.

(3) Exemptions and tax credits available in connection with an enterprise zone are available in connection with a reservation enterprise zone or a reservation partnership zone. In order for property within a reservation enterprise zone or a reservation partnership zone to be exempt under ORS 285C.175, the business firm and property must meet the requirements applicable to business firms and property in an enterprise zone.

(4) As used in this section, "business firm" has the meaning given that term in ORS 285C.050.

[Formerly 285B.776; 2005 c.94 §11; 2009 c.743 §2; 2010 c.76 §25]



Section 285C.350 - Definitions for ORS 285C.350 to 285C.370.

(1) "Applicant" means the city, county or group of counties applying for designation of territory as a rural renewable energy development zone.

(2) "Renewable energy" means electricity that is generated through use of a renewable energy resource, as defined in ORS 469B.130, or a liquid, gaseous or solid fuel for commercial sale or distribution that is one of the following:

(a) A biofuel, such as biodiesel or ethanol, as those terms are defined in ORS 646.905, that is derived from an organic source. As used in this paragraph, "biofuel" includes, but is not limited to, raw biomass harvested for biofuel or suitable by-products, residue from agriculture, forestry or other industries and residue from commercial or municipal waste collection.

(b) A fuel additive that has been verified under the United States Environmental Protection Agency’s Environmental Technology Verification Program or the California Air Resources Board verification program and is composed of at least 90 percent renewable materials.

(3) "Rural area" means an area in the state that is not within the urban growth boundary of a city with a population of 30,000 or more.

[2003 c.662 §69; 2005 c.94 §12; 2007 c.739 §9]



Section 285C.353 - Designation of rural renewable energy development zones; requirements; multiple designations; zone sponsor.

(2) An application for designation of a rural renewable energy development zone shall be in such form and shall contain such information as the Oregon Business Development Department prescribes by rule. The application shall include a copy of the resolution of the governing body of the city or each county that constitutes the applicant that states that the city or county seeks rural renewable energy development zone designation.

(3) The director shall approve designation of the territory of the applicant as a rural renewable energy development zone, excluding any territory of an applicant that is not within a rural area at the time of designation.

(4)(a) The designation of an area as a rural renewable energy development zone authorizes the exemption of up to an amount, determined as prescribed in paragraph (d) of this subsection, in real market value of property described in ORS 285C.359 that meets the requirements for exemption under ORS 285C.362.

(b) An applicant may seek subsequent additional designations under this section. An application for additional designation shall be made in the same manner as an application for initial designation, and shall be approved by the director if the application for additional designation meets the qualifications for designation under subsection (3) of this section.

(c) Each additional designation approved under this section authorizes the exemption of a new amount, determined as prescribed in paragraph (d) of this subsection, in real market value of property described in ORS 285C.359 that meets the requirements for exemption under ORS 285C.362.

(d) Each amount authorized for exemption under this section shall be determined as follows:

(A) The amount shall be set forth in the resolution described in subsection (2) of this section.

(B) If no amount is specified in the resolution described in subsection (2) of this section, the amount shall be $250 million.

(C) The amount may not exceed $250 million for any single designation under this section.

(D) The amount applies only to exemptions first claimed for a tax year that begins after January 1 following the date of adoption of the resolution described in subsection (2) of this section.

(5) If an application for designation was made by one city or county, that city or county shall serve as sponsor of the rural renewable energy development zone. If the application for designation was made by two or more counties, the application shall identify which county shall serve as the sponsor of the zone.

[2003 c.662 §70; 2005 c.595 §4; 2007 c.739 §9a]



Section 285C.356 - Application for authorization.

(2) The firm shall include a written description of the locations, extent and expected real market value of the proposed renewable energy development project.

(3) The firm shall be authorized if the firm would otherwise be authorized under ORS 285C.140, but the authorization is limited to investments in the renewable energy development project described in the application submitted by the firm.

[2003 c.662 §71]



Section 285C.359 - Qualified property.

(1) The property constitutes all or a part of a facility used to generate renewable energy or is used to support or maintain a renewable energy facility;

(2) The property is newly constructed or installed in the rural renewable energy development zone; and

(3) The property meets all other requirements for qualification under ORS 285C.180.

[2003 c.662 §72]



Section 285C.362 - Exemption; requirements; duration.

(a) The property is qualified property under ORS 285C.359;

(b) The firm meets the qualifications under ORS 285C.200; and

(c) The firm has entered into a first-source hiring agreement under ORS 285C.215.

(2) Notwithstanding subsection (1)(b) of this section, property that otherwise qualifies under subsection (1) of this section is exempt from ad valorem property taxation if:

(a) At the time the zone sponsor approves the application of the firm for authorization pursuant to ORS 285C.356, the governing body of the zone sponsor adopts a resolution waiving the requirements of ORS 285C.200 (1)(c) and (e) with respect to the application; and

(b) The firm completes an investment of $5 million or more in qualified property.

(3)(a) Property described in subsection (1) or (2) of this section is exempt from ad valorem property taxation only to the extent the real market value of the property, when added to the real market value of all other property in the rural renewable energy development zone that has received an exemption under this section, is less than the exemption authorization level established for the zone under ORS 285C.353 (4).

(b) For purposes of this subsection, real market value shall be determined as of the assessment date for the first year that property is exempt under this section.

(4) The exemption allowed under this section applies to the first tax year for which, as of January 1 preceding the tax year, the qualified property is in service. The exemption shall continue for the next two succeeding tax years if the property continues to be owned or leased by the business firm, operated to generate renewable energy or to support or maintain renewable energy facilities, and located in the rural renewable energy development zone.

(5)(a) The exemption allowed under this section may continue for up to two additional tax years consecutively following the tax years described in subsection (4) of this section if authorized by a written agreement entered into by the firm and the sponsor under ORS 285C.160.

(b) Notwithstanding ORS 285C.160, a contiguous county that applied for a rural renewable energy development zone designation may elect to not participate in a two-year extension of the exemption under this subsection. The election shall be made by resolution of the governing body of the contiguous county on or before execution of the written agreement between the firm and the sponsor under ORS 285C.160.

[2003 c.662 §73; 2013 c.385 §1]



Section 285C.365 - Application of enterprise zone laws.

[2003 c.662 §74]



Section 285C.370 - Rules.

[2003 c.662 §75]



Section 285C.400 - Definitions for ORS 285C.400 to 285C.420.

(1) "Business firm" has the meaning given that term in ORS 285C.050.

(2) "Certified business firm" means a business firm that has been certified under ORS 285C.403.

(3) "County with chronically low income or chronic unemployment" means, based on the most recently revised annual average unemployment rate or annual per capita income levels available, a county in which:

(a) The median ratio of the per capita personal income of the county to the equivalent annual personal income figure of the entire United States for each year, as reported by the Bureau of Economic Analysis of the United States Department of Commerce, is equal to or less than 0.75 over the last 10 years;

(b) The median ratio of the unemployment rate of the county to the equivalent rate of the entire United States for each year is at least 1.3 over the last 20 years or over the last 10 years; or

(c) The population of the county has experienced a negative net migration, irrespective of natural population change, since the most recent federal decennial census occurring three or more years prior to the current estimated population figure for the county, based on available population statistics.

(4) "Facility" means the land, real property improvements and personal property that are used:

(a) At a location in a rural enterprise zone that is identified in the application for certification under ORS 285C.403; and

(b) In those business operations of the business firm that are the subject of the application for certification under ORS 285C.403.

(5) "Rural enterprise zone" has the meaning given that term in ORS 285C.050.

[Formerly 285B.781; 2005 c.94 §13]



Section 285C.403 - Certification of business firm; application; review; appeal.

(2) The application shall contain the following information:

(a) A description of the firm’s proposed business operations and facility in the rural enterprise zone;

(b) A description and estimated cost or value of the property or improvements to be constructed or installed at the facility;

(c) An estimate of the number of employees at the facility that will be hired by the firm;

(d) A commitment to meet the applicable requirements of ORS 285C.412;

(e) A commitment to satisfy all additional conditions agreed to pursuant to the written agreement between the rural enterprise zone sponsor and the business firm under subsection (3)(c) of this section; and

(f) Any other information considered necessary by the Department of Revenue.

(3) The sponsor and the county assessor shall certify the business firm by approving the application if the sponsor and the county assessor determine that all of the following requirements have been met:

(a) The governing body of the county and city in which the facility is located has adopted a resolution approving the property tax exemption for the facility.

(b) The business firm has committed to meet the applicable requirements of ORS 285C.412.

(c) The business firm has entered into a written agreement with the sponsor of the rural enterprise zone that may include any additional requirements that the sponsor may reasonably request, including but not limited to contributions for local services or infrastructure benefiting the facility. The written agreement shall state the number of consecutive tax years for which the facility, following commencement of operations, is to be exempt from property tax under ORS 285C.409. The agreement may not provide for a period of exemption that is less than seven consecutive tax years or more than 15 consecutive tax years. If the agreement is silent on the number of tax years for which the facility is to be exempt following placement in service, the exemption shall be for seven consecutive tax years.

(d) The facility is located in a county with chronically low income or chronic unemployment, based on the most recently revised annual data available when the written agreement with the zone sponsor is executed.

(4) The approval of an application by both the sponsor and the county assessor under subsection (3) of this section shall be prima facie evidence that the business firm will qualify for the property tax exemption under ORS 285C.409.

(5) The sponsor and the county assessor shall provide copies of an approved application to the applicant, the Department of Revenue and the Oregon Business Development Department.

(6) If the sponsor or the county assessor fails or refuses to certify the business firm, the business firm may appeal to the Oregon Tax Court under ORS 305.404 to 305.560. The business firm shall provide copies of the firm’s appeal to the sponsor, the county assessor, the Oregon Business Development Department and the Department of Revenue.

[Formerly 285B.783; 2005 c.94 §14]



Section 285C.406 - Claiming property tax exemption or income tax credit.

(1) The written agreement between the business firm and the rural enterprise zone sponsor that is required under ORS 285C.403 (3)(c) must be entered into prior to the termination of the enterprise zone under ORS 285C.245; and

(2)(a) For the purpose of the property tax exemption, the business firm must obtain certification under ORS 285C.403 on or before June 30, 2025; or

(b) For the purpose of the corporate excise or income tax credit, the business firm must obtain certification under ORS 285C.403 on or before June 30, 2018.

[Formerly 285B.796; 2005 c.94 §15; 2005 c.667 §3; 2007 c.888 §2; 2009 c.913 §2; 2011 c.375 §2; 2011 c.730 §6]



Section 285C.409 - Property tax exemption; requirements; duration.

(a) For the first tax year following the calendar year in which the business firm is certified under ORS 285C.403 or after which construction or reconstruction of the facility commences, whichever event occurs later;

(b) For each subsequent tax year in which the facility is not yet in service as of the assessment date; and

(c) For a period of at least seven consecutive tax years but not more than 15 consecutive tax years, as provided in the written agreement between the business firm and the rural enterprise zone sponsor under ORS 285C.403 (3)(c), if the facility satisfies the requirements of ORS 285C.412. The period described in this paragraph shall commence as of the first tax year in which the facility is in service as of the assessment date.

(2) An exemption under this section may not be allowed for real or personal property that has received a property tax exemption under ORS 285C.170 or 285C.175.

(3) For each tax year that the facility is exempt from taxation under this section, the county assessor shall:

(a) Enter on the assessment and tax roll, as a notation, the real market value and assessed value of the facility.

(b) Enter on the assessment and tax roll, as a notation, the amount of tax that would be due if the facility were not exempt.

(c) Indicate on the assessment and tax roll that the property is exempt and is subject to potential additional taxes as provided in ORS 285C.420 by adding the notation "enterprise zone exemption (potential additional tax)."

(4) The amount determined under subsection (3)(b) of this section and the name of the business firm shall be reported to the Department of Revenue on or before December 31 of each tax year so that the department may compute the distributions described in ORS 317.131.

(5) The following property may not be exempt from property taxation under this section:

(a) Land.

(b) Any property that existed at the facility on an assessment date before the assessment date for the first tax year for which property of the firm is exempt under this section.

[Formerly 285B.786; 2005 c.94 §16]



Section 285C.412 - Conditions for continued exemption.

(1) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

(a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds the lesser of $25 million or one percent of the real market value of all nonexempt taxable property in the county in which the facility is located, as determined for the assessment year in which the business firm is certified (and rounded to the nearest $10 million of such value);

(b) The business firm hires or will hire at least 75 full-time employees at the facility by the end of the fifth calendar year following the year in which the facility is placed in service; and

(c) The annual average compensation for employees, based on payroll, at the business firm’s facility is at least 150 percent of the average wage in the county in which the facility is located. This requirement may be initially met in any year during the first five years after the year in which operation of the facility begins, and thereafter is met if the annual average compensation at the facility for the year exceeds the average wage in the county for the year in which the requirement is initially met.

(2) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

(a) The facility meets the total cost requirements set forth in subsection (1)(a) of this section;

(b) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section; and

(c)(A) The business firm hires or will hire at least 10 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service, and at the time that the business firm is certified, the location of the facility is in a county with a population of 10,000 or fewer; or

(B) The business firm hires or will hire at least 35 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service, and at the time that the business firm is certified, the location of the facility is in a county with a population of 40,000 or fewer.

(3) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

(a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds the lesser of $12.5 million or one-half of one percent of the real market value of all nonexempt taxable property in the county in which the facility is located, as determined for the assessment year in which the business firm is certified (and rounded to the nearest $10 million of such value);

(b) At the time that the business firm is certified, the location of the facility is 10 or more miles from Interstate Highway 5, as measured between the two closest points between the facility site and anywhere along that interstate highway;

(c) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section; and

(d)(A) The business firm hires or will hire at least 50 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service; or

(B) The business firm satisfies the requirements of subsection (2)(c)(A) or (B) of this section.

(4) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

(a) Within three years either before or after the property tax year in which the facility is placed in service, the business firm places one or more other facilities in the same or another enterprise zone for which the business firm is certified and otherwise meets the requirements of ORS 285C.400 to 285C.420;

(b) The total cost of all facilities of the business firm exceeds $25 million by the end of the calendar year in which the last such facility is placed in service;

(c) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section independently for each facility of the firm; and

(d) The business firm hires or will hire a total of at least 100 full-time employees at all of the firm’s facilities by the end of the fifth calendar year following the year in which the first such facility is placed in service.

(5) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

(a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds $200 million;

(b) At the time that the business firm is certified, the location of the facility meets the siting requirements of subsection (3)(b) of this section;

(c) The business firm hires or will hire at least 10 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service; and

(d) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section.

[Formerly 285B.789]



Section 285C.415 - Notice to county assessor.

[Formerly 285B.790]



Section 285C.420 - Disqualification; exception; additional taxes.

(2)(a) If a certified business firm that has achieved the minimum applicable full-time hiring requirements and annual average wage requirements at a facility under ORS 285C.412 subsequently fails to maintain the applicable minimum number of full-time employees or the minimum annual average compensation level at the facility, the assessor shall disqualify the facility from exemption under ORS 285C.409.

(b) This subsection does not apply if the decrease in hiring or in annual average compensation is caused by circumstances beyond the control of the business firm, including force majeure.

(3) Upon disqualification, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of ad valorem property taxes, an amount equal to the taxes that would otherwise have been assessed against the property and improvements for each of the tax years for which the property was exempt under ORS 285C.409.

(4) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

[Formerly 285B.793]



Section 285C.450



Section 285C.453



Section 285C.456



Section 285C.459



Section 285C.462



Section 285C.465



Section 285C.468



Section 285C.471



Section 285C.480



Section 285C.495 - Short title.

[2007 c.843 §77]



Section 285C.500 - Definitions for ORS 285C.500 to 285C.506.

(1) "Business firm" has the meaning given that term in ORS 285C.050.

(2) "County per capita personal income" means the per capita personal income level published by the Bureau of Economic Analysis of the United States Department of Commerce for a county.

(3) "County unemployment rate" means the most recently available unemployment rate for the county, as determined by the Employment Department.

(4) "Facility" means the land, real property improvements and personal property that are used by a business firm to conduct business operations, and that are the subject of an application for preliminary certification under ORS 285C.503 or annual certification under ORS 285C.506.

(5) "Qualified location" means any area that is:

(a) Zoned for industrial use or is within the urban growth boundary of a city that has 15,000 or fewer residents; and

(b) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503, had both:

(A) A county unemployment rate that was in the top half of county unemployment rates in this state; and

(B) A county per capita personal income that was in the bottom half of county per capita personal incomes in this state.

(6) "Urban growth boundary" means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3). [Formerly 285B.103; 2005 c.94 §17; 2005 c.595 §1]

Note: Section 3, chapter 595, Oregon Laws 2005, provides:

Sec. 3. Notwithstanding ORS 285C.500 (5), for purposes of preliminary certifications issued under ORS 285C.503 on or after January 1, 2006, based on applications for preliminary certification filed before July 1, 2016, and annual certifications issued under ORS 285C.506 that are associated with preliminary certifications issued under ORS 285C.503 on or after January 1, 2006, based on applications for preliminary certification filed before July 1, 2016, "qualified location" means any area that is:

(1) Within the urban growth boundary of a city that has 15,000 or fewer residents or is land zoned for industrial use; and

(2) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503 and this section, had:

(a) A county unemployment rate that was in the highest third of county unemployment rates in this state; or

(b) A county per capita personal income that was in the lowest third of county per capita personal incomes in this state.

[2005 c.595 §3; 2007 c.843 §79; 2011 c.730 §21a]



Section 285C.503 - Preliminary certification of facility; application; fee; review; appeal.

(2) The application shall be on a form prescribed by the department and shall contain the following information:

(a) The proposed location of the facility;

(b) A description of the property to be constructed, reconstructed, modified, acquired, installed or leased and that is to comprise the facility when the business firm commences business operations at the facility;

(c) If any property described in paragraph (b) of this subsection is to be leased, the term of the lease;

(d) The number of full-time, year-round employees the business firm intends to hire;

(e) The minimum annual average compensation intended to be given to the employees described in paragraph (d) of this subsection;

(f) A description of any other business activities of the firm in this state at the time of application, sufficient for the department to be able to determine if the proposed facility will constitute a new business in this state; and

(g) Any other information that the department requires.

(3) An application filed under this section must be accompanied by a fee in an amount prescribed by the Oregon Business Development Department by rule. The fee required by the department may not exceed $500.

(4)(a) When an application is filed under this section, the department shall send copies of the application to the governing bodies of the city and county in which the facility is proposed to be located. If the facility is to be located within a port, the department shall also send a copy of the application to the governing body of the port.

(b) The governing body of a city, port or county described in paragraph (a) of this subsection may object to the preliminary certification of a business firm if the firm would be:

(A) In competition with an existing business employing individuals within the city, port or county; or

(B) Incompatible with economic growth or development standards that the city, port or county had adopted prior to the date of application for preliminary certification.

(c) If the governing body of the city, port or county decides to object to preliminary certification of the firm, the governing body shall adopt a resolution stating its objection and the reason for its objection.

(d) The governing body of a city, port or county has 60 days from the date the application is sent to the city, port or county to object to preliminary certification. If the objection is not made within the 60-day period, the city, port or county shall be deemed to have agreed to preliminary certification.

(5) When an application is filed under this section, the department shall review the application and determine whether all of the following requirements are met:

(a) The proposed facility is to be located at a qualified location.

(b) The proposed facility is intended to operate as a facility for at least 10 years following the date the facility becomes operational.

(c) The business firm intends to hire at least five employees for full-time, year-round employment.

(d) The newly hired employees described in paragraph (c) of this subsection are to receive a minimum annual compensation of:

(A) 150 percent of the county per capita personal income of the county in which the facility is to be located as of the date of the application for preliminary certification; or

(B) 100 percent of the county per capita personal income of the county in which the facility is to be located as of the date of the application for preliminary certification and the business firm will provide health insurance coverage to the employees at the facility who are described in paragraph (c) of this subsection that equals or exceeds the health insurance benefits provided to employees of the city, port or county in which the facility is to be located.

(e) The business operations of the business firm that are to be conducted at the facility constitute a new business that the firm does not operate at another location in this state.

(f) The business operations of the business firm will not compete with existing businesses in the city or county in which the facility is to be located.

(6) If the department determines that the proposed facility, if completed as described in the application, meets the criteria set forth in subsection (5) of this section and the governing body of the city, port or county does not object under subsection (4) of this section to preliminary certification of the firm, the department shall issue a preliminary certification to the firm.

(7) If the department determines that the proposed facility, as set forth in the application, does not meet the requirements for preliminary certification under this section, the department may not issue a preliminary certification. The applicant may appeal the decision to not issue a preliminary certification in the manner of a contested case under ORS chapter 183. No appeal may be made if the reason for not issuing a preliminary certification is the objection of the governing body of the city, port or county under subsection (4) of this section.

[Formerly 285B.105]



Section 285C.506 - Annual certification of facility; application; fee; review; appeal; duration of certification.

(2) The application shall be filed with the Oregon Business Development Department on or before 30 days after the end of the income or corporate excise tax year of the business firm.

(3) The application shall contain the following information:

(a) A description of the business operations conducted at the facility;

(b) The date business operations commenced at the facility;

(c) The number of full-time, year-round employees employed by the business firm at the facility;

(d) A schedule of the annual compensation paid to the employees; and

(e) Any other information required by the department.

(4) An application filed under this section must be accompanied by a fee in an amount prescribed by the department by rule. The fee required by the department may not exceed $100.

(5) The department shall review a business firm’s application and approve the application if:

(a) The business operations of the firm at the facility commenced at least 24 months before the date of application for annual certification but within 10 years before the end of the tax year preceding the date of application for annual certification; and

(b) The business firm has satisfied the employment and minimum compensation requirements described in ORS 285C.503 (5)(c) and (d).

(6) In the case of the first application for annual certification filed by a business firm under this section, the department may approve the application only if, in addition to the requirements of subsection (5) of this section:

(a) Business operations commenced at the facility within a reasonable period of time, as determined by the department by rule, following the date of preliminary certification under ORS 285C.503;

(b) There has not been a significant interruption in construction, reconstruction, modification or installation activity at the location, as determined by the department by rule, following the date of preliminary certification under ORS 285C.503; and

(c) The facility and the business operations actually conducted at the facility are reasonably similar to the proposed facility and proposed operations described in the application for preliminary certification.

(7) After the first application for annual certification, the department may approve a subsequent application or certification filed under this section only if:

(a) The business firm meets the requirements of subsection (5) of this section; and

(b) The facility and the business operations actually conducted at the facility retain similar characteristics to the facility and the business operations actually conducted at the facility during the period of prior certification. This paragraph does not preclude an applicant from changing the location of the facility, the ownership or organization of the business firm or other aspects of the facility or business firm that are within the intent of ORS 285C.500 to 285C.506 if the change is made in accordance with rules adopted by the department.

(8) The department may consult with the city or county in determining whether to approve or disapprove an application under this section.

(9) If the department approves an application, it shall issue an annual certification to the business firm.

(10) If the department disapproves an application, the business firm or any owner of the business firm may not be allowed the exemption described in ORS 316.778 or 317.391 for the tax year for which the annual certification was sought or for any subsequent tax year.

(11) The decision of the department to disapprove an application under this section may be appealed in the manner of a contested case under ORS chapter 183.

(12) An annual certification may not be issued under this section for a tax year that is more than nine consecutive tax years following the first tax year an exemption is allowed under ORS 316.778 or 317.391 with respect to the facility.

(13) The department must approve or disapprove an application under this section within 30 days of the date the application is filed.

[Formerly 285B.108; 2007 c.843 §78; 2011 c.730 §21b]



Section 285C.530



Section 285C.533



Section 285C.540 - Definitions for ORS 285C.540 to 285C.559.

(1) "Component parts of electric vehicles" does not include:

(a) Parts that may be used in both electric and conventional vehicles; or

(b) Batteries.

(2) "Cost" means the capital costs and expenses necessarily incurred in the erection, construction, installation and acquisition of a facility.

(3) "Electric vehicles" means vehicles that are designed for use as Class I or Class II all-terrain vehicles, as those terms are defined in ORS 801.190 and 801.193, and that are used for agricultural, commercial, industrial or governmental purposes, or vehicles that are designed for use as modes of transportation on public roads and highways. The Director of the Oregon Business Development Department may further define "agricultural, commercial, industrial or governmental purposes" of electric vehicles by rule.

(4)(a) "Renewable energy resource" includes, but is not limited to:

(A) Straw, forest slash, wood waste or other wastes from farm or forest land, nonpetroleum plant or animal based biomass, ocean wave energy, solar energy, wind power, water power or geothermal energy;

(B) A hydroelectric generating facility that obtains all applicable permits and complies with all state and federal statutory requirements for the protection of fish and wildlife and that:

(i) Does not exceed 10 megawatts of installed capacity; or

(ii) Qualifies as a research, development or demonstration facility; or

(C) A renewable energy storage device as defined by the director by rule.

(b) "Renewable energy resource" does not include a hydroelectric generating facility that is not described in paragraph (a) of this subsection.

(5) "Renewable energy resource equipment manufacturing facility" means any structure, building, installation, excavation, device, machinery or equipment, or an addition, reconstruction or improvement to land, to an existing structure, building, installation, excavation or device or to existing machinery or equipment, that is necessarily acquired, constructed or installed by a person in connection with the conduct of a trade or business and that is used primarily to manufacture:

(a) Component parts of electric vehicles.

(b) Electric vehicles.

(c) Equipment, machinery or other products designed to use a renewable energy resource and that meets the criteria established under ORS 285C.543.

(d) Renewable energy storage devices.

[2011 c.474 §5]



Section 285C.543 - Rules; criteria for renewable energy resource equipment manufacturing facilities.

(1) Standards relating to the type of equipment, machinery or other products being manufactured and related performance and efficiency standards applicable to the manufactured products;

(2) Standards, consistent with the definitions in ORS 285C.540 and relating to what constitutes a single renewable energy resource equipment manufacturing facility, that include:

(a) Standards establishing what constitutes property that is not included within a facility; and

(b) The consideration of such factors as phases of development, expansion of or additions to existing facilities or product lines, increased production and number of jobs created or maintained by an applicant;

(3) Standards requiring that the minimum levels of increased employment in Oregon for a facility are proportionate to industry standards and to the amount of tax credit allowed;

(4) Standards requiring that the compensation paid and benefits provided to employees of an applicant meet or exceed the national average in annual compensation for comparable employment;

(5) Standards that can be independently reviewed by a third party:

(a) Relating to indicators of financial viability of an applicant for preliminary certification under ORS 285C.547; and

(b) Relating to the likelihood of long-term operation and success of a facility; and

(6) Standards relating to the likelihood that an applicant seeking preliminary certification of a facility will base decisions to locate or expand a facility in Oregon on the allowance of a tax credit under ORS 315.341.

[2011 c.474 §6]



Section 285C.545 - Annual limit to cost of facility in granting tax credits; discretion of director.

(a) $2.5 million in the case of a facility used to manufacture electric vehicles or component parts of electric vehicles; or

(b) $40 million, in the case of any other facility.

(2) Notwithstanding subsection (1) of this section, the director may certify a lesser amount than the total cost of the facility, or need not certify any amount, if any of the following conditions exist at the time of preliminary certification:

(a) The last quarterly economic and revenue forecast for a biennium indicates that moneys available to the General Fund for the next biennium will be at least three percent less than appropriations from the General Fund for the current biennium;

(b) A quarterly economic and revenue forecast projects that revenues in the General Fund in the current biennium will be at least two percent below what revenues were projected to be in the revenue forecast on which the legislatively adopted budget, as defined in ORS 291.002, for the current biennium was based;

(c) The proposed facility, in the estimate of the director, does not possess the likelihood of success established in criteria of success under ORS 285C.543 (5);

(d) The proposed facility, in the estimate of the director, is not likely to increase employment in Oregon to the minimum levels required in rules adopted under ORS 285C.543 (3);

(e) The applicant lacks the minimum level of financial viability established in rules adopted under ORS 285C.543 (5);

(f) The applicant is unlikely, in the estimate of the director, to base a decision to relocate or expand a facility in Oregon on allowance of the tax credit, given the criteria established in rules under ORS 285C.543 (6); or

(g) During a time period listed in section 15, chapter 474, Oregon Laws 2011, the director receives applications for preliminary certification with a total amount of potential tax credits in excess of the limitation for the time period.

(3) The director shall determine the dollar amount certified for any facility and the priority between applications for certification based upon the criteria contained in ORS 285C.540 to 285C.559 and applicable rules and standards adopted under ORS 285C.540 to 285C.559. The director may consider the status of a facility as a research, development or demonstration facility of new renewable resource generating and conservation technologies in the determination.

[2011 c.474 §7]



Section 285C.547 - Application for preliminary certification; eligibility; contents; fees; rules.

(a) The facility complies with the standards or rules adopted by the Director of the Oregon Business Development Department; and

(b) The applicant meets one of the following criteria:

(A) The applicant is a person to whom a tax credit for the facility has been transferred; or

(B) The applicant will be the owner, contract purchaser or lessee of the facility at the time of erection, construction, installation or acquisition of the proposed facility, and:

(i) The applicant is the owner, contract purchaser or lessee of a trade or business that plans to utilize the facility in connection with Oregon property; or

(ii) The applicant is the owner, contract purchaser or lessee of a trade or business that plans to lease the facility to a person that will utilize the facility in connection with Oregon property.

(2) An application for preliminary certification shall be made in writing on a form prepared by the department and shall contain:

(a) A statement that the applicant or the lessee of the applicant’s facility plans to acquire, construct or install a facility.

(b) A detailed description of the proposed facility and its operation and information showing that the facility will operate as represented in the application and remain in operation for at least five years, unless the director by rule specifies a shorter period of operation.

(c) The projected cost of the facility.

(d) Information on the number and type of jobs that will be created, the number of jobs sustained throughout the construction, installation and operation of the facility and the benefits of the facility with regard to overall economic activity in this state.

(e) Information demonstrating that the proposed facility will comply with applicable state and local laws and regulations and obtain required licenses and permits.

(f) Information relating to the criteria described in ORS 469B.136.

(g) Any other information the director considers necessary to determine whether the proposed facility is in accordance with the provisions of ORS 285C.540 to 285C.559, and any applicable rules or standards adopted by the director.

(3) An application for preliminary certification shall be accompanied by a fee established under ORS 285C.555. The director may refund all or a portion of the fee if the application for certification is rejected.

(4) The director may allow an applicant to file the preliminary application after the start of erection, construction, installation or acquisition of the facility if the director finds:

(a) Filing the application before the start of erection, construction, installation or acquisition is inappropriate because special circumstances render filing earlier unreasonable; and

(b) The facility would otherwise qualify for tax credit certification pursuant to ORS 285C.540 to 285C.559.

(5) A preliminary certification shall remain valid for a period of five calendar years after the date the preliminary certification is issued by the director.

[2011 c.474 §8]



Section 285C.549 - Transferability of facility tax credit.

(2) The Director of the Oregon Business Development Department shall establish by rule a formula to be employed in the determination of prices of credits transferred under this section. In establishing the formula the department shall incorporate inflation projections and market real rate of return.

(3) The director shall recalculate credit transfer prices quarterly, employing the formula established under subsection (2) of this section.

[2011 c.474 §9]



Section 285C.551 - Submission of plans, specifications and contract terms; preliminary certification; suspension or denial.

(2) If the director determines that the proposed erection, construction, installation or acquisition is technically feasible and should operate in accordance with the representations made by the applicant, and is in accordance with the provisions of ORS 285C.540 to 285C.559 and any applicable rules or standards adopted by the director, the director shall issue a preliminary certificate approving the erection, construction, installation or acquisition of the facility. The certificate shall indicate the potential amount of tax credit allowable and shall list any conditions for claiming the credit.

(3) The director may issue an order altering, conditioning, suspending or denying preliminary certification if the director determines that:

(a) The erection, construction, installation or acquisition does not comply with the provisions of ORS 285C.540 to 285C.559 and applicable rules and standards;

(b) The applicant has previously received preliminary or final certification for the same costs;

(c) The applicant is unable to demonstrate that the facility would be economically viable without the allowance of additional credits under ORS 315.341;

(d) The applicant was directly involved in an act for which the director has levied civil penalties or revoked, canceled or suspended any certification under ORS 285C.540 to 285C.559; or

(e) The applicant or the principal, director, officer, owner, majority shareholder or member of the applicant, or the manager of the applicant if the applicant is a limited liability company, is in arrears for payments owed to any government agency while in any capacity with direct or indirect control over a business.

[2011 c.474 §10]



Section 285C.553 - Final certification; eligibility; application; content; performance agreement; rules.

(a) The renewable energy resource equipment manufacturing facility was erected, constructed, installed or acquired under a preliminary certificate of approval issued under ORS 285C.551 or 469B.157;

(b) The applicant demonstrates the ability to provide the information required by ORS 285C.547 (2) and does not violate any condition that may be imposed as described in ORS 285C.551 (3); and

(c) The facility was erected, constructed, installed or acquired in accordance with the applicable provisions of ORS 285C.540 to 285C.559 and any applicable rules or standards adopted by the director.

(2) Any person may apply to the Oregon Business Development Department for final certification of a facility:

(a) If the person received preliminary certification for the facility under ORS 285C.551 or under ORS 469B.157; and

(b)(A) After completion of erection, construction, installation or acquisition of the proposed facility; or

(B) After transfer of the facility, as provided in ORS 315.341 (4).

(3) An application for final certification shall be made in writing on a form prepared by the department and shall contain:

(a) A statement that the conditions of the preliminary certification have been complied with;

(b) The actual cost of the facility certified to by a certified public accountant who is not an employee of the applicant or, if the actual cost of the facility is less than $50,000, copies of receipts for purchase and installation of the facility;

(c) The amount of the credit under ORS 315.341 that is to be claimed;

(d) The number and type of jobs created by the operation and maintenance of the facility over the five-year period beginning with the year of preliminary certification under ORS 285C.551 and information on the benefits of the facility with regard to overall economic activity in this state;

(e) Information sufficient to demonstrate that the facility will remain in operation for at least five years, unless the director by rule specifies a shorter period of operation;

(f) Information sufficient to demonstrate, in the case of a research, development or demonstration facility that is not in operation, that the applicant has made reasonable efforts to make the facility operable and to meet the requirements of the preliminary certificate;

(g) Documentation of compliance with applicable state and local laws and regulations and licensing and permitting requirements as defined by the director; and

(h) Any other information determined by the director to be necessary prior to issuance of a final certificate, including inspection of the facility by the department.

(4) The director shall act on an application for certification before the 60th day after the filing of the application under this section. The director may issue the certificate together with such conditions as the director determines are appropriate to promote the purposes of ORS 285C.540 to 285C.559 and 315.341. If the applicant is an entity subject to regulation by the Public Utility Commission, the director may consult with the commission prior to issuance of the certificate. The action of the director shall include certification of the actual cost of the facility. However, the director may not certify an amount for tax credit purposes that is more than the amount approved in the preliminary certificate issued for the facility.

(5) If the director rejects an application for final certification, or certifies a lesser actual cost of the facility than was claimed in the application, the director shall send to the applicant written notice of the action, together with a statement of the findings and reasons for the action, by certified mail, before the 60th day after the filing of the application. Failure of the director to act constitutes rejection of the application.

(6) Upon approval of an application for final certification of a facility, the director shall certify the facility. Each certificate shall bear a separate serial number for each device. Where one or more devices constitute an operational unit, the director may certify the operational unit under one certificate.

(7) The director shall enter into a performance agreement with the applicant at the time of certification under this section. The performance agreement shall include conditions with which the applicant must comply in order to maintain certification, including a deadline by which the applicant must comply with the employment and compensation standards of ORS 285C.543 (3) and (4).

(8) The director may establish by rule timelines and intermediate deadlines for submission of application materials.

[2011 c.474 §11]



Section 285C.555 - Rules; fees for certification.

[2011 c.474 §12]



Section 285C.557 - Certification required for tax credits; certification not to exceed five years; use by transferee.

(2) If the original owner of the certificate uses any portion of the credit, the certificate becomes nontransferable.

(3) For a transferee holding a credit that has been transferred under ORS 285C.549, the five-year period shall begin with the tax year in which the transferee pays for the credit.

[2011 c.474 §13; 2012 c.45 §18]



Section 285C.559 - Revocation of certificate; collection.

(a) The certification was obtained by fraud or misrepresentation;

(b) The holder of the certificate or the operator of the facility has failed to construct or operate the facility in compliance with the plans, specifications and procedures in the certificate or the performance agreement; or

(c) The facility is no longer in operation.

(2) As soon as the order of revocation under this section becomes final, the director shall notify the Department of Revenue, the facility owner, contract purchaser or lessee and any transferee under ORS 285C.549 of the order of revocation. Upon notification, the Department of Revenue immediately shall proceed to collect:

(a) In the case in which no portion of a certificate has been transferred under ORS 285C.549, those taxes not paid by the certificate holder as a result of the tax credits provided to the certificate holder under ORS 315.341, from the certificate holder or a successor in interest to the business interests of the certificate holder. All prior tax credits provided to the holder of the certificate by virtue of the certificate shall be forfeited.

(b) In the case in which all or a portion of a certificate has been transferred under ORS 285C.549, the maximum theoretical amount of the tax credits allowable under ORS 315.341, from the transferor.

(3)(a) The Department of Revenue shall have the benefit of all laws of this state pertaining to the collection of income and excise taxes and may proceed to collect the amounts described in subsection (2) of this section from the person that obtained certification from the State Department of Energy or from the Oregon Business Development Department, or any successor in interest to the business interests of that person. No assessment of tax shall be necessary and no statute of limitation shall preclude the collection of taxes described in this subsection.

(b) For purposes of this subsection, a lender, bankruptcy trustee or other person that acquires an interest through bankruptcy or through foreclosure of a security interest is not considered to be a successor in interest to the business interests of the person that obtained certification.

(4) Notwithstanding subsections (1) to (3) of this section, a certificate or portion of a certificate held by a transferee under ORS 285C.549 may not be considered revoked for purposes of the transferee, the tax credit allowable to the transferee under ORS 315.341 may not be reduced and a transferee is not liable under subsections (2) and (3) of this section.

[2011 c.474 §14]



Section 285C.600 - Definitions for ORS 285C.600 to 285C.635.

(1) "Business firm" has the meaning given that term in ORS 285C.050.

(2) "Eligible project" means a project that meets criteria established by the Oregon Business Development Commission to be exempt from property taxation under ORS 307.123.

(3) "First-source hiring agreement" has the meaning given that term in ORS 285C.050.

(4) "Newly created jobs" means, for an eligible project, total jobs less retained jobs.

(5) "Publicly funded job training provider" has the meaning given that term in ORS 285C.050.

(6) "Rural area" means an area located entirely outside of the urban growth boundary of a city with a population of 40,000 or more, as the urban growth boundary is acknowledged on the date on which an applicant submits an application, pursuant to rules adopted by the Oregon Business Development Department, for property tax exemption under ORS 307.123.

(7) "Strategic investment zone" means a geographic area established under ORS 285C.623, within which the property of eligible projects may be exempt from property taxation under ORS 307.123. [Formerly 285B.380; 2005 c.237 §1; 2015 c.518 §1; 2015 c.757 §1]

Note: Section 2, chapter 518, Oregon Laws 2015, provides:

Sec. 2. The amendments to ORS 285C.600 by section 1 of this 2015 Act do not apply to:

(1) An eligible project located, or an application for a project to be located, within a strategic investment zone designated before the effective date of this 2015 Act [October 5, 2015].

(2) A parcel of land on which an eligible project is located on the effective date of this 2015 Act.

[2015 c.518 §2]



Section 285C.603 - Legislative purpose.

[2003 c.800 §5; 2005 c.237 §2]



Section 285C.606 - Determination of projects for tax exemption; limitations; revenue bond financing; first-source hiring agreements.

(a) The project is an eligible project;

(b) The project directly benefits a traded sector industry, as defined in ORS 285B.280; and

(c) The total cost of the project equals or exceeds:

(A) $100 million; or

(B) $25 million, if the project is located in a rural area.

(2) In addition to and not in lieu of the determination described in subsection (1) of this section, the State of Oregon, acting through the Oregon Business Development Commission, shall determine that real and personal property constituting a project shall receive the tax exemption provided in ORS 307.123 if:

(a) The requirements of subsection (1) of this section are met; and

(b) The project is to be constructed or installed in a strategic investment zone established under ORS 285C.623.

(3) Notwithstanding subsection (1) or (2) of this section, property may not qualify for the tax exemption under ORS 307.123 if the property:

(a) Was previously owned or leased by the business firm benefiting from the tax exemption;

(b) Was previously exempt under ORS 307.123 for any period of time; or

(c) If located in a strategic investment zone, is not newly constructed or newly installed property.

(4) The State of Oregon, acting through the State Treasurer, may authorize and issue revenue bonds for an eligible project that qualifies for exemption under ORS 307.123 if the project also is eligible for funding through the issuance of revenue bonds under ORS 285B.320 to 285B.371.

(5) A business firm that will be benefited by an eligible project shall enter into a first-source hiring agreement with a publicly funded job training provider that will remain in effect until the end of the tax exemption period.

(6) If an eligible project is leased or subleased to any person, the lessee shall be required to pay property taxes levied upon or with respect to the leased premises only in accordance with ORS 307.123.

(7) For purposes of determining the assessment and taxation of the eligible project in ORS 307.123 and the calculation of the community services fee in ORS 285C.609 (4)(b), the Oregon Business Development Commission, when it determines that the project is an eligible project, shall:

(a) Describe the real and personal property to be included in the eligible project;

(b) Establish the maximum value of the property subject to exemption; or

(c) Employ a comparable method to define the eligible project.

(8) Property of an eligible project that is currently exempt under ORS 307.123 may remain exempt for any remaining period of exemption allowed under ORS 307.123 upon the property being acquired by a business firm that is different from the business firm that initially benefited from the exemption, if the acquiring firm satisfies all applicable requirements under ORS 285C.600 to 285C.635 and assumes the obligations, conditions, requirements and other terms of the agreement described in ORS 285C.609 (4).

[Formerly 285B.383; 2005 c.237 §4]



Section 285C.609 - Request by county; community services fee agreement; distribution of fee proceeds.

(2) The governing body of any Oregon county shall forward appropriate prospective eligible projects to the Oregon Business Development Department for processing.

(3) For purposes of this section, for projects located on a federally recognized Oregon Indian reservation, the governing body of a county shall be considered to be the governing body of the federally recognized Oregon Indian tribe.

(4) The county may not make the request under subsection (1) of this section unless, after a public hearing:

(a) The county and, if the proposed eligible project will be located within a city, the city have entered into an agreement with the business firm, as described in this subsection.

(b) The agreement provides for the payment of a fee by the business firm, as follows:

(A) The fee shall be for community services support that relates to the direct impact of the eligible project on public services.

(B) The fee shall be in an amount equal to 25 percent of the property taxes that would, but for the exemption, be due on the exempt property in each assessment year, but not exceeding $2 million in any year or, if the eligible project is located in a rural area, $500,000 in any year.

(C) The fee shall be paid annually during the tax exemption period, as of a date set forth in the agreement.

(c) The agreement provides for the refunding or crediting of overpayments, for interest on late payments or underpayments and for the manner in which the appeal of the assessed value of the property included in the project will affect the fee.

(5) The agreement described in subsection (4) of this section may provide for any other requirements related to the project.

(6)(a) The fee collected under subsection (4)(b) of this section shall be distributed by the county based on an agreement. The agreement is effective only if:

(A) The county and the city, if any, in which the eligible project is located have entered into the agreement; and

(B) Local taxing districts listed in ORS 198.010 or 198.180 that constitute at least 75 percent of the property tax authority of all local taxing districts listed in ORS 198.010 or 198.180 in the code area in which the eligible project is located have entered into the agreement.

(b) If an effective agreement is not entered into under paragraph (a) of this subsection within three months after the date of the determination by the commission under ORS 285C.606 (1), the commission shall, by official action, establish a formula for distributing the fee collected under subsection (4)(b) of this section.

[Formerly 285B.386]



Section 285C.612 - Eligible project application fees.

(2) The fees described in subsection (1) of this section are as follows:

(a) $10,000, or $5,000 if the project is located in a rural area, upon application to the commission; and

(b) $50,000, or $10,000 if the project is located in a rural area, when the eligible project is determined by the commission to be eligible for the tax exemption provided in ORS 307.123. The commission shall pay 50 percent of this fee to the Department of Revenue for the purpose of administration of ORS 307.123.

(3) The fees collected under subsection (2) of this section shall be deposited in the Oregon Business, Innovation and Trade Fund created under ORS 285A.227.

[Formerly 285B.389; 2009 c.830 §148]



Section 285C.615 - Annual participant reports; penalty; disclosure; rules.

(2) The report shall be in a form prescribed by the Oregon Business Development Department and shall include:

(a) The assessed value and location of taxable and exempt property constituting the eligible project and the corresponding payment and savings of property taxes for the tax year, as ascertained from the county assessor;

(b) The amount and disposition of fees and other amounts paid by the business firm pursuant to the agreement with the county under ORS 285C.609 in the immediately preceding calendar year;

(c) The average number of persons hired or employed by the business firm in association with the eligible project, determined by dividing the total number of hours for which such hired or employed persons were paid during the immediate prior calendar year by 2,080;

(d) The annual amount of taxable income and total compensation paid to employees as described in paragraph (c) of this subsection;

(e) Numbers and amounts as described in paragraphs (c) and (d) of this subsection for retained jobs and newly created jobs for the eligible project; and

(f) Any other information required by the department.

(3)(a) If a business firm fails to provide a report required under this section or to verify information as requested by the Oregon Business Development Department, the Oregon Business Development Commission, upon recommendation by the department, may suspend the determination of the commission that the project receive the tax exemption provided for in ORS 307.123.

(b) If the commission suspends the determination of eligibility under this subsection, the exemption is revoked as provided in ORS 307.123 (6), until the department receives the report.

(c) Upon receipt of a report required under this section or the information requested by the department, the department shall notify the commission and the commission shall rescind the suspension under this subsection.

(4) Information collected under this section may be used by the Oregon Business Development Department to make aggregate figures and analyses of activity under the strategic investment program publicly available.

(5) Specific data concerning the financial performance of individual firms collected under this section is exempt from public disclosure under ORS chapter 192.

(6) After receiving the reports required under this section, the Oregon Business Development Department shall compile and organize the reported information for purposes of ORS 285C.635 and transmit it to the Oregon Department of Administrative Services. The Oregon Business Development Department shall transmit the information not later than April 15.

(7) The Oregon Business Development Department shall adopt rules the department considers necessary to administer ORS 285C.600 to 285C.635. [2007 c.905 §2; 2013 c.722 §52; 2015 c.757 §2]

Note: Section 6, chapter 905, Oregon Laws 2007, provides:

Sec. 6. (1) ORS 285C.615 and 285C.635 apply to:

(a) Tax years beginning on or after January 1, 2009.

(b) Income taxes attributable to eligible projects that first become exempt from property taxation under ORS 307.123 on or after January 1, 2008.

(2) Distributions under ORS 285C.635 (3) may not be made after July 15, 2024.

[2007 c.905 §6; 2015 c.757 §5]



Section 285C.620 - Confidentiality of project information.

[Formerly 285B.392]



Section 285C.623 - Strategic investment zones; establishment; fees.

(2) The governing body of the county shall forward appropriate actions requesting zone establishment to the Oregon Business Development Department for consideration by the Oregon Business Development Commission. If the commission determines that the proposed zone is likely to achieve the purpose set forth in ORS 285C.603 and other objectives established for the zone by the requesting county, the department or the commission, the commission shall designate the geographic area a strategic investment zone.

(3) Any eligible project described in ORS 285C.606 (2) and newly constructed or installed after the date of zone designation under this section shall qualify for exemption under ORS 307.123 if the business firm benefited by the eligible project complies with the fee agreement described in subsection (4) of this section.

(4) The county may not make the request under subsection (1) of this section unless, after a public hearing:

(a) The county and, if the proposed zone will be located within a city, the city have entered into an agreement described in this subsection.

(b) The agreement provides for the payment of a fee by each business firm that is to own or operate an eligible project within the proposed zone, as a condition for the exemption under ORS 307.123. The agreement shall provide for the payment of the fee, as follows:

(A) The fee shall be for community services support that relates to the direct impact of the eligible project on public services.

(B) The fee shall be in an amount equal to 25 percent of the property taxes that would, but for the exemption, be due on the exempt property in each assessment year, but not exceeding $2 million per eligible project in any year or, if the eligible project is located in a rural area, $500,000 per eligible project in any year.

(C) The fee shall be paid annually during the tax exemption period by each business firm having an eligible project within the zone, as of a date set forth in the agreement.

(c) The agreement provides for the refunding or crediting of overpayments, for interest on late payments or underpayments and for the manner in which the appeal of the assessed value of the property included in the project will affect the fee.

(5) The agreement described in subsection (4) of this section may provide for any other requirements that each business firm must comply with in order for the eligible project of the firm to qualify for exemption under ORS 307.123.

(6)(a) The fee collected under subsection (4)(b) of this section shall be distributed by the county based on an additional agreement described in this subsection. An agreement described in this subsection is effective only if:

(A) The county and the city, if any, in which the eligible project is located have entered into the agreement; and

(B) Local taxing districts listed in ORS 198.010 or 198.180 that constitute at least 75 percent of the property tax authority of all local taxing districts listed in ORS 198.010 or 198.180 that are in the code area in which the eligible project is located have entered into the agreement.

(b) If an additional agreement is not entered into under paragraph (a) of this subsection within three months after the date of the determination by the commission under ORS 285C.606 (1), the commission shall, by official action, establish a formula for distributing the fee collected under subsection (4)(b) of this section.

[2005 c.237 §5]



Section 285C.626 - Business firm application for project within strategic investment zone.

(2) A completed application containing all of the required information shall be considered by the Oregon Business Development Commission for the purposes of determining whether the project constitutes an eligible project under ORS 285C.606.

[2005 c.237 §3]



Section 285C.635 - Determination of personal income tax revenue; distributions to counties; annual limit; rules.

(b) The amount of personal income tax revenue attributable to each eligible project under this subsection may not include personal income tax revenue attributable to the estimated incremental income tax revenues generated by an eligible employer in connection with a tax reimbursement arrangement or loan agreement that has been entered into under the Oregon Industrial Site Readiness Program established by ORS 285B.627.

(c) In determining the amount of personal income tax revenue attributable to each eligible project, the Oregon Department of Administrative Services may rely on reasonable techniques of estimation, if appropriate.

(2) Not later than May 15 of each fiscal year, the Oregon Department of Administrative Services shall certify to the Department of Revenue, the Legislative Revenue Officer and the Legislative Fiscal Officer the amounts determined under subsection (1) of this section and the amounts described in subsection (3) of this section to be distributed by the Department of Revenue.

(3)(a) Not sooner than July 10 and not later than July 15 of the fiscal year immediately following the fiscal year in which the certification under subsection (2) of this section is made, the Department of Revenue shall distribute to each county in which an eligible project is located an amount equal to the total of:

(A) Twenty percent of the total annual amount of personal income tax revenue attributable to retained jobs for all eligible projects in the county as determined under subsection (1) of this section; and

(B) Fifty percent of the total annual amount of personal income tax revenue attributable to newly created jobs for all eligible projects in the county as determined under subsection (1) of this section.

(b) Notwithstanding paragraph (a) of this subsection, a county may not receive a distribution under this section in an amount greater than $16 million for any year.

(c) The county shall distribute the amounts received under paragraphs (a) and (b) of this subsection to the taxing districts in the county in which an eligible project is located in a manner consistent with the distribution of the community services fee under ORS 285C.609 for the project.

(4) The Department of Revenue shall retain unreceipted revenue from the tax imposed under ORS chapter 316 in an amount necessary to make the distributions required under subsection (3) of this section. The department shall make the distributions out of the unreceipted revenue in lieu of paying the revenue over to the State Treasurer for deposit in the General Fund.

(5) The Oregon Department of Administrative Services shall adopt rules necessary to administer this section.

[2007 c.905 §3; 2013 c.722 §50; 2013 c.763 §6; 2015 c.757 §3]

Note: See note under 285C.615.



Section 285C.639



Section 285C.650 - Certification as qualified equity investment; eligibility for tax credit; rules.

(a) The entity’s name, address, tax identification number and evidence of the entity’s certification as a qualified community development entity.

(b) A copy of an allocation agreement executed by the entity, or its controlling entity, and the Community Development Financial Institutions Fund that includes the State of Oregon in its service area.

(c) A certificate executed by an executive officer of the entity attesting that the allocation agreement remains in effect and has not been revoked or canceled by the Community Development Financial Institutions Fund.

(d) A description of the proposed purchase price, structure and purchaser of the equity investment or long-term debt security.

(e) The name and tax identification number of any person eligible to claim a tax credit, under ORS 315.533, allowed as a result of the certification of the qualified equity investment.

(f) Information regarding the proposed use of proceeds from the issuance of the qualified equity investment.

(g) A nonrefundable application fee of $20,000. This fee shall be paid to the department and shall be required for each application submitted.

(2) Within 15 days after receipt of a completed application containing the information necessary for the department to certify a proposed equity investment, including the payment of the application fee, the department shall grant or deny the application in full or in part. If the department denies any part of the application, the department shall inform the qualified community development entity of the grounds for the denial. If the qualified community development entity provides any additional information required by the department or otherwise completes its application within 15 days after the notice of denial, the application shall be considered completed as of the original date of submission. If the qualified community development entity fails to provide the information or complete its application within the 15-day period, the application remains denied and must be resubmitted in full with a new submission date.

(3) If the application is deemed complete, the department shall certify the proposed equity investment or long-term debt security as a qualified equity investment and eligible for a tax credit under ORS 315.533, subject to the limitations in ORS 315.536. The department shall provide written notice of the certification to the qualified community development entity. The notice shall include the names of those taxpayers who are eligible to utilize the credits and their respective credit amounts. If the names of the persons or entities that are eligible to utilize the credits change due to a transfer of a qualified equity investment or a change in an allocation pursuant to ORS 315.536, the qualified community development entity shall notify the department of the change.

(4)(a) Except as provided in paragraph (b) of this subsection, within 60 days after receiving notice of certification, a qualified community development entity shall issue the qualified equity investment and receive cash in the amount of the certified purchase price. The qualified community development entity must provide the department with evidence of the receipt of the cash investment within 10 business days after receipt.

(b) For a qualified equity investment described in ORS 285C.653 (2), a qualified community development entity shall issue the qualified equity investment during the period beginning July 1, 2012, and ending 60 days after receiving notice of certification. If the qualified equity investment is issued prior to the submission of an application for certification under this section, the qualified community development entity must provide the department with evidence of the qualified equity investment and of receipt of the cash investment at the time of application for certification.

(c) If a qualified community development entity does not receive the cash investment and issue the qualified equity investment on or before the 60th day following receipt of the certification notice, the certification shall lapse and the entity may not issue the qualified equity investment without reapplying to the department for certification. A certification that lapses reverts to the department and may be reissued only in accordance with the application process outlined in this section.

(5) The department shall certify qualified equity investments in the order applications are received by the department. Applications received on the same day shall be deemed to have been received simultaneously. For applications received on the same day and deemed complete, the department shall certify, consistent with remaining tax credit capacity, qualified equity investments in proportionate percentages based upon the ratio of the amount of qualified equity investment requested in an application to the total amount of qualified equity investments requested in all applications received on the same day. If a pending request cannot be fully certified because of the limitation in ORS 285C.653, the department shall certify the portion that may be certified unless the qualified community development entity elects to withdraw its request rather than receive partial credit.

(6) A qualified community development entity that is certified under this section shall pay an annual evaluation fee of $1,000 to the department.

(7) The department shall establish by rule procedures to administer the provisions of this section, including the allocation of tax credits issued for qualified equity investments. [2011 c.732 §6; 2013 c.744 §2]

Note: Definitions in 315.529 apply to 285C.650, 285C.653 and 285C.656.

Note: Section 11, chapter 732, Oregon Laws 2011, provides:

Sec. 11. Sections 2 to 8 of this 2011 Act [315.529 to 315.536, 285C.650, 285C.653, 285C.656] and the amendments to ORS 314.752 and 318.031 by sections 9 and 10 of this 2011 Act apply to qualified equity investments made on or after July 1, 2012.

[2011 c.732 §11]



Note 285C.650, 285C.653, 285C.656 and 285C.659



Section 285C.653 - Tax credit utilization limit per tax year; rules.

(2) The department shall reserve 15 percent of the total amount of qualified equity investments that receive certification under ORS 285C.650 for investments in qualified active low-income community businesses that:

(a) Have a primary purpose of improving the environment or reducing emissions of greenhouse gases; or

(b) Produce goods that directly reduce emissions of greenhouse gases or are designed as environmentally sensitive replacements for products in current use.

(3) The department shall establish by rule procedures and criteria for implementing the provisions of this section.

[2011 c.732 §7]

Note: See notes under 285C.650.



Section 285C.656 - Recapture of tax credit.

(a) Any amount of federal tax credit that might be available with respect to the qualified equity investment that generated the tax credit under ORS 315.533 is recaptured under section 45D of the Internal Revenue Code. The department’s recapture shall be proportionate to the federal recapture with respect to the qualified equity investment.

(b) The qualified community development entity redeems or makes a principal repayment with respect to the qualified equity investment that generated the tax credit prior to the final credit allowance date of the qualified equity investment. The department’s recapture shall be proportionate to the amount of the redemption or repayment with respect to the qualified equity investment.

(c) The qualified community development entity fails to invest at least 85 percent of the purchase price of the qualified equity investment in qualified low-income community investments within 12 months of the issuance of the qualified equity investment and maintain the same level of investment in qualified low-income community investments until the last credit allowance date for the qualified equity investment. For purposes of calculating the amount of qualified low-income community investments held by a qualified community development entity, an investment shall be considered held by the entity even if the investment has been sold or repaid provided that the entity reinvests an amount equal to the capital returned to or recovered from the original investment, exclusive of any profits realized, in another qualified active low-income community business in this state within 12 months of the receipt of the capital. A qualified community development entity may not be required to reinvest capital returned from qualified low-income community investments after the sixth anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment, and the qualified low-income community investment shall be considered held by the issuer through the qualified equity investment’s final credit allowance date.

(2) The department shall provide notice to the qualified community development entity of any proposed recapture of tax credits pursuant to this section. The entity shall have 90 days to cure any deficiency indicated in the department’s original recapture notice and avoid the recapture. If the entity fails or is unable to cure the deficiency within the 90-day period, the department shall provide the entity and the taxpayer from whom the credit is to be recaptured with a final order of recapture. Any tax credit for which a final recapture order has been issued shall be recaptured by the department from the taxpayer who claimed the tax credit on a tax return.

[2011 c.732 §8]

Note: See notes under 285C.650.



Section 285C.659 - Report; posting on Oregon transparency website required.

(2) The report required under this section shall also provide information about qualified equity investments issued on or after July 1, 2013, including, for the previous calendar year and for tax years ending during the previous calendar year:

(a) The amount of tax credit allowed for the qualified equity investments under ORS 315.533;

(b) The amount of tax credit claimed for the qualified equity investments under ORS 315.533;

(c) The costs and expenses of forming the qualified community development entities that issued the qualified equity investments, including but not limited to fees paid for professional services, including legal and accounting services, related to the formation and operation of the entities; and

(d) Information with respect to qualified equity investments and qualified low-income community investments that would be reported as part of the institution level report and transaction level reports submitted by qualified community development entities pursuant to section 45D of the Internal Revenue Code.

(3) The Oregon Business Development Department shall submit the report required under this section to the Oregon Department of Administrative Services no later than September 30 of each year. The information shall then be posted on the Oregon transparency website required under ORS 184.483 no later than December 31 of the same year.

(4) The information described in this section that is available on the Oregon transparency website must be accessible in the format and manner required by the Oregon Department of Administrative Services.

(5) The Oregon Business Development Department shall collect data sufficient for the purpose of preparing the report required under this section.

(6) For purposes of this section, the Oregon Business Development Department may not collect or report proprietary information related to a taxpayer, taxpayers holding qualified equity investments, qualified community development entities or qualified active low-income community businesses, or information about the specific terms of financial agreements pertaining to any project.

[2013 c.744 §6; 2015 c.27 §25]

Note: See third note under 285C.650.






Chapter 286 - (Former Provisions)

Section 286.010



Section 286.020



Section 286.025



Section 286.030



Section 286.031



Section 286.033



Section 286.036



Section 286.038



Section 286.040



Section 286.041



Section 286.046



Section 286.050



Section 286.051



Section 286.056



Section 286.058



Section 286.060



Section 286.061



Section 286.063



Section 286.066



Section 286.070



Section 286.071



Section 286.076



Section 286.078



Section 286.079



Section 286.080



Section 286.085



Section 286.090



Section 286.105



Section 286.115



Section 286.125



Section 286.135



Section 286.145



Section 286.310



Section 286.320



Section 286.330



Section 286.410



Section 286.420



Section 286.430



Section 286.440



Section 286.450



Section 286.505



Section 286.507



Section 286.515



Section 286.525



Section 286.535



Section 286.545



Section 286.550



Section 286.555



Section 286.560



Section 286.563



Section 286.566



Section 286.570



Section 286.573



Section 286.576



Section 286.578



Section 286.580



Section 286.585



Section 286.605



Section 286.615



Section 286.625



Section 286.635



Section 286.645



Section 286.700



Section 286.705



Section 286.710



Section 286.715



Section 286.720



Section 286.730



Section 286.735



Section 286.740



Section 286.745



Section 286.750



Section 286.760



Section 286.762



Section 286.764



Section 286.766



Section 286.768



Section 286.770



Section 286.772



Section 286.780



Section 286.782



Section 286.784



Section 286.786



Section 286.788



Section 286.790



Section 286.792






Chapter 286A - State Borrowing

Section 286A.001 - Definitions for ORS chapter 286A.

(1) "Agreement for exchange of interest rates" means a contract, or an option or forward commitment to enter into a contract, for the exchange of interest rates that provides for:

(a) Payments based on levels of or changes in interest rates; or

(b) Provisions to hedge payment, rate, spread or similar exposure including, but not limited to, an interest rate floor or cap or an option, put or call.

(2) "Bond":

(a) Means a contractual undertaking or instrument of the State of Oregon to repay borrowed moneys.

(b) Does not mean a financing agreement, as defined in ORS 283.085, if the principal amount of the agreement is $100,000 or less, or a credit enhancement device.

(3) "Counterparty" means an entity with whom the State of Oregon enters into an agreement for exchange of interest rates.

(4) "Credit enhancement device":

(a) Means a letter of credit, line of credit, standby bond purchase agreement, bond insurance policy, reserve surety bond or other device or facility used to enhance the creditworthiness, liquidity or marketability of bonds or agreements for the exchange of interest rates; and

(b) Does not mean a bond.

(5) "Credit enhancement device fee" means a payment required to be made to the provider of a credit enhancement device securing a bond or securing an agreement for the exchange of interest rates.

(6) "General obligation bond" means a bond that constitutes indebtedness of the state under section 7, Article XI of the Oregon Constitution, and that is exempt from the $50,000 limitation on indebtedness set forth in that section.

(7) "Operative document" means a bond declaration, trust agreement, indenture, security agreement or other document in which the State of Oregon pledges property as security for an obligation, as defined in ORS 286A.100.

(8) "Refunding bond" means a bond of the State of Oregon that is issued to refund another bond, regardless of whether the refunding is on a current, advance, forward delivery, synthetic or other basis.

(9) "Related agency" means the state agency that requests the State Treasurer to issue bonds pursuant to ORS 286A.025 or for which the State Treasurer has issued bonds.

(10) "Related bond" means a bond for which the State of Oregon enters into an agreement for exchange of interest rates.

(11) "Revenue" means all fees, tolls, excise taxes, assessments, property taxes and other taxes, rates, charges, rentals and other income or receipts derived by a state agency or to which a state agency is entitled.

(12) "Revenue bond" means a bond of the State of Oregon that is not a general obligation bond.

(13) "State agency":

(a) Includes a statewide elected officer, board, commission, department, division, authority or other entity, without regard to the designation given to the entity, that is within state government, as defined in ORS 174.111; and

(b) Does not include:

(A) A statewide elected judge;

(B) The State Treasurer;

(C) A local government, as defined in ORS 174.116;

(D) The Oregon Health and Science University;

(E) A special government body, as defined in ORS 174.117, except to the extent a special government body must be considered a state agency in order to achieve the purposes of Article XI-K of the Oregon Constitution; or

(F) A semi-independent state agency listed in ORS 182.454, 377.835 or 674.305, or any other state agency denominated by statute as a semi-independent state agency.

(14) "Termination payment" means the amount payable under an agreement for exchange of interest rates by one party to another party as a result of the termination, in whole or part, of the agreement prior to the expiration of the stated term.

[2007 c.783 §2; 2009 c.537 §7]



Section 286A.005 - Authority of State Treasurer to issue bonds.

(2) Unless otherwise authorized by law other than this section, the State Treasurer may issue bonds only if a related agency has requested that the bonds be issued.

(3) In determining whether to issue bonds, the State Treasurer shall consider:

(a) The bond market for the type of bonds proposed for issuance;

(b) The terms and conditions of the proposed issue; and

(c) Other relevant factors that the State Treasurer considers necessary to protect the financial integrity of the State of Oregon.

(4) The State Treasurer may sell bonds for more than one related agency or for more than one purpose in a single sale or in combination with the sale of other bonds.

(5) The State Treasurer is an applicable elected representative for the purpose of approving the issuance of bonds when approval is required under section 147(f) of the Internal Revenue Code.

(6) The State Treasurer may adopt rules providing for the procedural or administrative requirements for the issuance of obligations, as defined in ORS 286A.100.

[2007 c.783 §3]



Section 286A.010 - Information required by State Treasurer.

(1) The information that the State Treasurer considers necessary to determine whether to issue the requested bonds, including assumptions underlying cash flow projections associated with the repayment of the bonds; and

(2) After the requested bonds are issued, the information that the State Treasurer considers necessary to:

(a) Administer the bonds; and

(b) Comply with federal and state securities law and bond covenants.

[2007 c.783 §4]



Section 286A.014 - Fees and expenses of State Treasurer; rules.

(2) The State Treasurer may charge a public body, as defined in ORS 287A.001, reasonable fees and expenses in connection with:

(a) The services, duties and activities of the State Treasurer related to obligations, as defined in ORS 287A.310, of the public body; or

(b) Providing assistance to the Oregon Municipal Debt Advisory Commission or to the public body.

(3) The State Treasurer shall deposit all moneys received under this section in the Miscellaneous Receipts Account established under ORS 286A.016.

(4) The State Treasurer shall adopt rules to implement the provisions of this section including, but not limited to, rules identifying the services, duties and activities for which charges are to apply.

(5) A related agency or public body shall pay to the State Treasurer reasonable fees and expenses charged under this section or under rules adopted pursuant to this section.

[2007 c.783 §5]



Section 286A.015 - Payment of expenses of State Treasurer.

[2007 c.783 §6]

Note: 286A.015 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 286A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 286A.016 - Disposition of charges.

[Formerly 286.025]



Section 286A.025 - Issuance and sale of bonds.

(a) Issue bonds when a law of the State of Oregon authorizes bonds to be issued; and

(b) Issue refunding bonds without additional authorization.

(2) In consultation with the related agency, the State Treasurer may:

(a) Sell bonds at a competitive sale or a negotiated sale or in any other manner determined by the State Treasurer;

(b) Issue bonds the interest of which is exempt from federal income taxation or is not exempt from federal income taxation;

(c) Establish the principal amounts, redemption provisions, optional or mandatory tender provisions, interest rates or methods for determining variable or adjustable interest rates, denominations and other terms and conditions of the bonds;

(d) Establish maturity dates for bonds to provide for short-term, interim or long-term borrowing;

(e) Determine the form and content of a bond offering or disclosure document;

(f) Structure, market and issue bonds in the manner that the State Treasurer determines is in the best interest of the people of the State of Oregon; and

(g) Invest moneys held in connection with or derived from obligations, as defined in ORS 286A.100, without regard to the fund or account to which the moneys are credited under other provisions of law, alone or with other invested moneys. In addition, the State Treasurer may:

(A) Establish funds and accounts separate and distinct from the General Fund in order to invest the moneys as provided in ORS 293.701 to 293.857 and to arrange for redemption or purchase of bonds; and

(B) Segregate or pool moneys in order to promote financial and administrative efficiency and prudence in the management of moneys derived from obligations, as defined in ORS 286A.100, moneys available for bond repayment and other moneys, and in the administration of bond programs.

(3) Subject to the approval of the State Treasurer, moneys described in subsection (2)(g) of this section may be held by a trustee under a trust agreement, indenture, bond declaration or similar instrument and may be invested by the trustee at the direction of the related agency for which the moneys are held by the trustee. If consistent with the trust agreement, indenture, bond declaration or similar instrument, a related agency may authorize a trustee to invest on behalf of the agency in the investment funds or with other moneys invested by the State Treasurer under ORS 293.701 to 293.857 and may authorize a transfer of the moneys from the State Treasurer to the trustee.

(4) In addition to authority conferred by law other than this section, the State Treasurer or, with the approval of the State Treasurer, a related agency may:

(a) Execute and deliver indentures, trust agreements, auction agent agreements, broker-dealer agreements, tender agent agreements, bond declarations or similar instruments and other contracts related to the sale, issuance or security of the bonds;

(b) Deposit funds with trustees for the benefit of bond owners and the providers of credit enhancement devices; and

(c) Enter into covenants for the benefit of bond owners or the providers of credit enhancement devices.

(5) The covenants authorized by subsection (4)(c) of this section:

(a) May include, but are not limited to, covenants regarding the issuance of additional bonds, the priority of payment of bonds and, if authorized by law other than this section, the imposition and collection of rates, fees or other charges; and

(b) Are intended to:

(A) Improve the security of bond owners or providers of credit enhancement devices; or

(B) Maintain the tax-exempt status of interest payable on bonds.

(6) In addition to authority conferred by law other than this section, in consultation with the related agency, the State Treasurer may establish a debt service reserve for the purpose of paying when due the amounts owing on the bonds for which the debt service reserve is established. The debt service reserve may be funded out of the proceeds derived from the issuance and sale of the bonds for which the debt service reserve is being established or from other lawfully available funds.

(7) In consultation with the related agency, the State Treasurer shall select the underwriters for the sale of the bonds requested by the related agency. An agreement with the underwriters may be executed by the State Treasurer alone or with the related agency. An agreement with underwriters is not subject to the Public Contracting Code.

[2007 c.783 §7]



Section 286A.035 - Bond budget authorization.

(2) On or before a date determined by the Governor, the State Treasurer shall advise the Governor on the prudent maximum amount of bonds to be issued for each bond program. The State Treasurer shall consider available economic and financial data in preparing advice to be given to the Governor.

(3) As part of the Governor’s budget report described in ORS 291.216, the Governor shall:

(a) Consider the prudent maximum amounts advised by the State Treasurer pursuant to subsection (2) of this section to determine the Governor’s total recommended amount; and

(b) Recommend to the Legislative Assembly the total amount of bonds the State Treasurer may issue for each bond program for a biennium.

(4) The Legislative Assembly shall determine the amount of bonds the State Treasurer may issue for each state agency for a biennium. If the Legislative Assembly fails to make the determination described in this subsection by the first day of the biennium, the unused portion of the authorization the Legislative Assembly made for the preceding biennium is deemed to carry forward for the current biennium at the amount authorized for the preceding biennium until the earlier of:

(a) The date on which legislation authorizing the amount of bonds for the current biennium is enacted; or

(b) The date on which the Legislative Assembly adjourns sine die.

(5) The amount of bonds that may be issued under bond programs may be modified by the Governor. However, the Governor may not modify the amount of bonds that may be issued under bond programs in a way that would cause the maximum amount established by the Legislative Assembly for a category of bond programs to be exceeded if the Legislative Assembly:

(a) Has categorized the bonds that may be issued under bond programs as general obligation, direct revenue and pass-through revenue bonds; and

(b) Assigned a maximum amount to each category.

(6) This section applies to bonds:

(a) Unless the bonds are expressly exempted from the requirements of this section.

(b) Except refunding bonds.

[2007 c.783 §9; 2013 c.766 §1; 2015 c.767 §8; 2015 c.828 §28]



Section 286A.045 - Borrowing for current expenses.

(2) To estimate the amount of cash flow deficit, the State Treasurer shall take into account the most recent cash flow forecast made by the Oregon Department of Administrative Services and any other information the State Treasurer determines is reliable and relevant.

(3) When the State Treasurer issues bonds under this section:

(a) The Oregon Department of Administrative Services shall account for and administer the proceeds of the bonds and the repayment of the bonds. The State Treasurer, in consultation with the Oregon Department of Administrative Services, shall determine the appropriate investment strategy for the proceeds of the bonds. The State Treasurer shall notify the Director of the Oregon Department of Administrative Services, the Legislative Fiscal Officer and the Legislative Revenue Officer before issuing bonds under this section.

(b) The State Treasurer may pledge:

(A) All or a portion of the revenues of the State of Oregon to pay bonds issued under this section.

(B) The full faith and credit of the State of Oregon to pay bonds issued under this section if the bonds are payable from the Short Term Borrowing Account established under ORS 286A.050 and the bonds mature not later than the end of the biennium in which the bonds are issued.

(c) A state agency may use the proceeds of bonds issued under this section:

(A) For a purpose for which the revenues that are pledged to pay the bonds may be used;

(B) To pay principal, interest and premium, if any, on the bonds or a rebate or penalty due to the United States in connection with the bonds;

(C) To pay the cost of credit enhancement devices with respect to the bonds;

(D) To pay the costs of the State Treasurer and the Oregon Department of Administrative Services of issuing, administering or maintaining the bonds including, but not limited to, the cost of a consultant or adviser retained by the State Treasurer or the Oregon Department of Administrative Services; or

(E) To make payments with respect to agreements for the exchange of interest rates.

(4) This section constitutes complete authority for the State Treasurer to issue bonds described in this section.

(5) ORS 286A.035 does not apply to bonds authorized by this section.

(6) The requirements and limitations that apply to certificates of indebtedness issued under ORS 293.165 do not apply to bonds issued by the State Treasurer under this section.

(7) This section and ORS 286A.050 constitute complete authorization by the Legislative Assembly for the use and expenditure of the proceeds of the bonds and the revenues pledged to pay those bonds for the purposes described in subsection (3)(c) of this section. Additional appropriation or authorization is not necessary. The authorization contained in this section and ORS 286A.050 to spend moneys for the purposes described in subsection (3)(c) of this section does not constitute an appropriation for purposes of ORS 291.357.

(8) The proceeds of bonds issued by the State Treasurer under this section do not constitute revenues received by the General Fund for purposes of section 14, Article IX of the Oregon Constitution, and ORS 291.349.

(9) The State Treasurer may perform the duties and exercise the powers of a related agency under this section.

[2007 c.783 §11]



Section 286A.050 - Short Term Borrowing Account; sources; uses.

(2) The State Treasurer shall credit the proceeds of bonds issued by the State Treasurer under ORS 286A.045 to the Short Term Borrowing Account. The State Treasurer shall, in addition, transfer to the Short Term Borrowing Account any amounts that are pledged to pay bonds issued by the State Treasurer under ORS 286A.045 and that are required to pay those bonds.

(3) Amounts in the Short Term Borrowing Account are continuously appropriated to the respective state agencies for which the revenues that are pledged to pay the bonds were appropriated, for the purposes described in ORS 286A.045 (3)(c). Amounts appropriated under this subsection may not be taken into account in preparing budget estimates, plans or reports required to be prepared under ORS 291.201 to 291.222.

[Formerly 293.175]



Section 286A.055 - Report by State Treasurer on amount of bonds issued, amounts repaid, costs and interest earned.

[Formerly 293.177]



Section 286A.056 - Cancellation or postponement of scheduled issuance of bonds.

(2) The treasurer or director shall provide the notice not later than 30 days after the date the issuance of the bonds was scheduled.

[2012 c.107 §3]



Section 286A.095 - Compliance with constitutional or statutory debt limit.

(a) If a bond is issued to a provider of a credit enhancement device for a bond that is subject to a debt limit, the bond issued to the provider must be taken into account only to the extent that the amount of the bond issued to the provider exceeds the amount of the bond that is secured by the credit enhancement device.

(b) The amount of interest to be paid on bonds, whether paid currently or deferred, is not taken into account.

(c) For a zero coupon bond or other original issue discount bond on which periodic interest payments are not made, only the accreted value of the bond on the date the bond is issued is taken into account.

(d) The state may deduct from the amount of outstanding bonds:

(A) The amount of moneys and investments held by the state or a trustee of the state to pay bonds that have not been defeased; and

(B) The principal amount of bonds that have been defeased.

(2) For purposes of this section, a bond is defeased if:

(a) The state has set aside in an irrevocable escrow government obligations, as defined in ORS 287A.375, the receipts from which have been calculated by a certified public accountant or other experienced professional to be sufficient, without reinvestment, to pay the principal, interest and premium, if any, due on the bond at maturity or on prior redemption; or

(b) The state has complied with the provisions in the documents authorizing the bond that provide for the payment or defeasance of the bond.

[2007 c.783 §15]



Section 286A.100 - Definitions for ORS 286A.100 and 286A.102.

(1) "Obligation" means:

(a) A bond;

(b) An agreement for exchange of interest rates with the State of Oregon; or

(c) A credit enhancement device given as additional security for a bond.

(2) "Pledge" means:

(a) To create a security interest in or a lien on property to secure payment or performance of an obligation, by mortgaging, assigning or encumbering property or by creating a security interest in property by any other manner.

(b) A security interest in or lien on property created under paragraph (a) of this subsection.

(3) "Pledgee" means:

(a) A trustee for the holder of an obligation; or

(b) The holder of an obligation if a trustee was not appointed in the operative document or if the operative document authorizes the holder of an obligation to foreclose the lien of a pledge and enforce the remedies consequent to the pledge in lieu of the trustee.

(4) "Property" means:

(a) Real or personal property, tangible or intangible, whether owned when the pledge is made or acquired subsequently to the time the pledge is made; and

(b) Revenues, contract rights, receivables or securities.

[2007 c.783 §17; 2009 c.537 §8]



Section 286A.102 - Lien of a pledge; Uniform Commercial Code.

(2) When authorized by law to secure obligations with property of the State of Oregon, a state agency, or the State Treasurer acting under the State Treasurer’s own authority or on behalf of a state agency with the approval of the state agency, may pledge all or a portion of the property as security for payment of the obligations and for performance of a covenant or agreement entered into in relation to the issuance of the obligations.

(3) The lien created by a pledge described in subsection (2) of this section is valid and binding from the time the pledge is made. Pledged property is subject immediately to the lien of the pledge without physical delivery, filing or any other act.

(4) Except as otherwise expressly provided in an operative document, the lien of the pledge is superior to and has priority over all other claims and liens of any kind.

(5) When property subject to a pledge is acquired by the State of Oregon after the pledge is made:

(a) The property is subject to the lien upon acquisition by the State of Oregon without physical delivery, filing or any other act; and

(b) The lien relates back to the time the pledge was originally made.

(6)(a) The State Treasurer, or the related agency, may reserve the right to pledge property as security for a subsequently issued obligation.

(b) If the State Treasurer or related agency reserves the right described in paragraph (a) of this subsection, subject to the terms of the operative document that created the previous pledge, the lien of the subsequent pledge may be on a parity or pari passu basis with the lien of the previous pledge, on a prior and superior basis with the lien of the previous pledge or on a subordinate basis with the lien of the previous pledge, as specified in the operative document creating the subsequent pledge. The lien of the subsequent pledge:

(A) Has the priority specified in the operative document creating the subsequent pledge; and

(B) Is superior to and has priority over other claims and liens of any kind except the lien of a pledge with which the lien of the subsequent pledge is on a parity or subordinate basis, as specified in the operative document.

(7) Except as provided in subsection (8) of this section, a pledgee may commence an action in a court of competent jurisdiction to foreclose the lien of the pledge and exercise rights and remedies available to the pledgee under the operative document.

(8) When pledged property is in a fund for debt service reserves or payments, a pledgee may foreclose the lien of the pledge by applying the property to the payment of obligations subject to the terms, conditions and limitations in the operative document.

(9) An initiative or referendum measure approved by the electors of the State of Oregon that purports to change statutory provisions affecting rates, fees, tolls, rentals or other charges may not be given any force or effect if to do so would impair existing covenants made with holders of existing obligations regarding the imposition, levy or collection of the rates, fees, tolls, rentals or other charges pledged to secure outstanding obligations.

(10) If authorized by law other than this section to set rates, fees or other charges that are pledged to pay obligations, a state agency may enter into rate covenants. Rate covenants authorized by this subsection may obligate a state agency to periodically set the rates and charges:

(a) That generate pledged revenues at specific levels including, but not limited to, a specific monetary charge for each unit of commodity or service provided or a schedule of rates and charges that includes fixed and variable components;

(b) At levels sufficient to maintain underlying credit ratings assigned to obligations by one or more nationally recognized credit rating services without regard to any improvement in credit ratings due to the provision of additional security for the obligations by a credit enhancement device;

(c) That generate pledged revenues each year in amounts at least equal to operations and maintenance expenses of the state agency that produces the pledged revenues, plus debt service on obligations, plus an additional amount that is reasonably required to obtain favorable terms for the obligations; or

(d) In accordance with a formula established in the operative document governing obligations. The formula may provide for rates to be determined by reference to factors including, but not limited to:

(A) Historical operating expenses;

(B) Projected future operating expenses;

(C) The funding of depreciation;

(D) The costs of capital improvements;

(E) The costs of complying with contractual requirements and covenants;

(F) The costs of complying with regulatory requirements;

(G) Reports of independent consultants regarding the required level of pledged revenues;

(H) Debt service on the obligations; and

(I) The funds needed to establish or maintain reserves required by law or contract and the funds needed to maintain an unencumbered carryforward fund balance or working capital to meet unanticipated expenses or fluctuations in revenues that may arise.

(11) A rate covenant authorized by this section is a contract that binds the State of Oregon and is enforceable against the State of Oregon in accordance with the terms of the rate covenant.

(12) The State Treasurer, or a related agency with the approval of the State Treasurer, may pledge the full faith and credit of the State of Oregon as security for the payment of general obligation bonds. A pledge of the full faith and credit authorized by this subsection does not, by itself, create a lien on the revenues or property of the state.

[2007 c.783 §18]



Section 286A.110 - Agreements for exchange of interest rates.

(2) Subject to covenants applicable to a related bond and the limitations of this section, payments required under an agreement for the exchange of interest rates by the related agency, or the State Treasurer on behalf of the related agency, may:

(a) Be treated as interest payments on the related bond;

(b) Be made from revenues or other moneys that are pledged or otherwise committed to pay the related bond; and

(c) Rank in an order of priority of payment relative to the payment of the related bond as the related agency, or the State Treasurer on behalf of the related agency, determines.

(3) In connection with entering into an agreement under this section, a related agency, or the State Treasurer on behalf of the related agency, may enter into a credit enhancement device for an agreement for exchange of interest rates.

(4) An agreement for exchange of interest rates is subject only to the limitations of this section and is not subject to a limitation applicable to the related bond.

(5) With the approval of the State Treasurer, a related agency may use moneys derived from the issuance and sale of bonds to pay termination payments due under an agreement entered into under this section.

(6) A related agency, with the approval of the State Treasurer, may:

(a) Create reserves to pay amounts due under an agreement for exchange of interest rates; and

(b) Fund the reserves with moneys derived from the issuance and sale of bonds or from revenues or other moneys described in subsection (2)(b) of this section.

[2007 c.783 §10]



Section 286A.118 - Termination payment of conduit borrower.

[2009 c.538 §4]



Section 286A.120 - Credit enhancement devices.

(a) Enter into a credit enhancement device agreement in order to provide liquidity or security for bonds or for an agreement for exchange of interest rates. The credit enhancement device may be secured only by moneys that the State of Oregon may legally commit to secure payment of the bonds that are secured by the credit enhancement device or related to the agreement for exchange of interest rates.

(b) Obtain a credit enhancement device providing additional security for:

(A) The payment of all or a portion of amounts owing under bonds;

(B) The purpose of funding, in lieu of cash, all or a portion of a debt service reserve established with respect to bonds; or

(C) The payment of amounts owing under an agreement for exchange of interest rates.

(2) The related agency, with the approval of the State Treasurer, or the State Treasurer may pledge as security for the obligations of the State of Oregon arising under or with respect to a credit enhancement device all or a portion of revenues pledged to the payment of the bonds related to the credit enhancement device.

(3) The State Treasurer may issue a bond to the provider of a credit enhancement device to secure the obligations of the State of Oregon to pay amounts due to the provider.

[2007 c.783 §8]



Section 286A.123 - Agency purchase of own bonds.

(a) May bid for, purchase, hold, cause to be held in trust and remarket bonds issued by the State Treasurer on behalf of the related agency.

(b) May not, except as provided in ORS 293.793 (2), bid for, purchase, hold, cause to be held in trust and remarket bonds issued by the State Treasurer on behalf of another state agency.

(2) Except as otherwise provided in the operative documents, the purchase or acquisition of bonds under subsection (1) of this section does not cancel or extinguish the bonds unless the related agency elects in writing to cancel or extinguish the bonds.

(3) In addition to other uses authorized by law, a related agency, or the State Treasurer on behalf of a related agency, may purchase bonds under subsection (1) of this section using moneys that are:

(a) Deposited in a fund or account in the State Treasury for the use of the related agency or held by a trustee of the related agency; and

(b) Appropriated or otherwise legally available to the related agency for repayment of the bonds or for payment of the costs of the related agency to administer the program under which the bonds were sold, including bond proceeds and reserves established for the bonds.

(4) Within two business days after using the authority to purchase bonds under this section, the State Treasurer shall notify the legislative revenue committees, when the Legislative Assembly is in regular or special session, or the Legislative Revenue Officer and the Legislative Fiscal Officer, during the interim, of:

(a) The amount and status of the bonds purchased by or on behalf of a related agency under this section; and

(b) The current or anticipated interest rates applicable to the bonds.

(5) Not later than February 1 of each year, the State Treasurer shall submit a report to the legislative revenue committees, when the Legislative Assembly is in regular or special session, or to the Legislative Revenue Officer and the Legislative Fiscal Officer, during the interim, describing:

(a) The amount and status of bonds purchased during the previous year by or on behalf of related agencies under this section; and

(b) The savings realized or costs incurred by related agencies from the purchase of bonds under this section.

[2009 c.537 §2]



Section 286A.130 - Bond counsel services; financial advisory services; Public Contracting Code.

(2) Except as provided in subsection (3) of this section, the appointment of bond counsel may not be construed as authorizing bond counsel to advise or represent the state on matters that are committed by statute to the Attorney General.

(3) The services provided under a bond counsel agreement may include:

(a) Advising a state agency or the State Treasurer concerning the legality of specific proposed taxable or tax-exempt bonds and the compliance of obligations with applicable law, including but not limited to federal securities and tax laws;

(b) Issuing opinions to a state agency, the State Treasurer or other parties concerning the enforceability of, authority for and tax status of bonds, agreements for exchange of interest rates, credit enhancement devices or similar associated documents and on the lawful use of the proceeds of the bonds, as may be required by the demands of the marketplace for the bonds;

(c) Advising a state agency or the State Treasurer on legal procedures and practices in the bond marketplace, including advice on the structuring and sale of bonds;

(d) Preparing or assisting in the preparation of documents related to a specific issue of bonds, including but not limited to an authorizing resolution or declaration, a trust indenture, a prospectus, a preliminary official statement, an official statement, a bond sale notice, a bond form, a bid form, a bond purchase agreement, an agreement for exchange of interest rates, a credit enhancement device or a similar document necessary or desirable to sell bonds;

(e) Advising a state agency or the State Treasurer concerning the maintenance of the tax status of specific bonds, compliance with any requirements for representations or disclosures relating to the bonds, compliance with any documents executed as part of the issuance of the bonds and federal laws related to bond programs that may be available to a state agency;

(f) Advising a state agency or the State Treasurer concerning accounting, investment or administrative procedures recommended or required for compliance with federal or state securities or tax or rebate requirements relating to bonds that were issued for the agency or that the agency expects to issue; and

(g) Advising and assisting a state agency or the State Treasurer in responding to an inquiry received from or an audit by a federal or state regulatory body concerning:

(A) The tax status of interest paid on the bonds;

(B) The marketing of the bonds;

(C) Requirements of federal law related to the use of bond proceeds or the program for which the bonds were issued; or

(D) Other matters within the jurisdiction of the federal or state regulatory body relating to bonds that were issued by the state agency.

(4) In addition to entering into an agreement described in subsection (3) of this section, the State Treasurer or a related agency may appoint bond counsel by letter, certificate or otherwise, to provide the services described in subsection (3) of this section for an individual conduit revenue bond sale.

(5) The State Treasurer or, with the approval of the State Treasurer, a related agency may enter into an agreement with and retain the services of one or more providers of financial advisory services. When considering whether to enter into or approve an agreement with a provider of financial advisory services, before approving the agreement, the State Treasurer shall consider the reputation, experience and credentials of the adviser, including the individuals expected to actually fulfill the contract work.

(6) Except for the expenses of bond counsel services provided under subsection (4) of this section for conduit revenue bond sales, the related agency shall pay the expenses of any agreements entered into under this section and may use bond proceeds to pay those expenses.

(7) The Public Contracting Code does not apply to agreements entered into under this section.

[2007 c.783 §20]



Section 286A.132 - Debt-related advisory services.

(a) Providers of investment advisory services or advisory services related to agreements for exchange of interest rates;

(b) Providers of banking services;

(c) Escrow agents;

(d) Providers of fiscal or paying agent services;

(e) Collateral custodians;

(f) Providers of investment contracts;

(g) Remarketing agents; or

(h) Other bond-related or credit enhancement device-related agents or service professionals, or other persons with relevant expertise, to assist the State Treasurer or the related agency in the performance of the duties of the State Treasurer or the related agency under this chapter.

(2) The related agency shall pay the expenses incurred in providing the services described in this section unless the related agency requires a recipient of bond sale proceeds to pay the expenses.

(3) The Public Contracting Code does not apply to an agreement entered into under this section.

(4) When the Oregon Constitution or a law of this state authorizes bond proceeds to be spent for a particular purpose, the authorization also includes authorization to spend bond proceeds for bond counsel, attorney, consultant, fiscal or paying agent, trustee or other professional fees and other expenses incurred by the related agency or the State Treasurer to authorize, issue, administer and repay the bonds, including fees payable to the State Treasurer.

[2007 c.783 §21]



Section 286A.140 - State taxation of bond interest.

[2007 c.783 §22; 2015 c.548 §4]



Section 286A.145 - Federal taxation of bond interest; interest rate subsidies; rules.

(a) Pay any rebates of earnings or penalties to the United States;

(b) Invest proceeds alone or in combination with other moneys in investments that have different maturities, yields or credit qualities than the state would acquire under the investment standards specified in ORS 293.721 and 293.726 and other similar laws, but only if those investments facilitate compliance with covenants described in this subsection; or

(c) Restrict the expenditure of bond proceeds or restrict the operation of, or otherwise limit the use of, facilities that are financed with bonds.

(2) When the State of Oregon receives interest rate subsidies from the United States in connection with bonds, the State Treasurer or the related agency, to the extent permitted by federal law, may:

(a) Apply the subsidies to pay bonds of the related agency and credit the subsidies to an account that is used to pay bonds of the related agency;

(b) Pledge the subsidies to secure bonds of the related agency; or

(c) Use the subsidies to pay costs that would otherwise be paid with proceeds of bonds of the related agency and credit the subsidies to accounts that are used to pay the costs.

[2007 c.783 §23; 2010 c.3 §6]



Section 286A.160 - Exception to expenditure limits for repaying obligations; administrative limits; reports.

(2) The Oregon Department of Administrative Services may establish administrative limitations on the payment and recording of expenditures made pursuant to subsection (1) of this section.

(3) The Oregon Department of Administrative Services shall report incurred expenses and debt service savings resulting from actions taken under subsection (1) of this section that affect administrative expenses, debt service or financing costs paid with moneys out of the General Fund or lottery funds, within 90 days of taking action, to the Joint Committee on Ways and Means if the Legislative Assembly is in session or to the Emergency Board or to the Joint Interim Committee on Ways and Means during the interim between legislative sessions.

[Formerly 286.063; 2012 c.107 §20]



Section 286A.185 - Cancellation, purchase or redemption of bonds; lost or destroyed evidence of bonds; rules.

(2) If the State Treasurer decides:

(a) To replace lost or destroyed evidence of bonds or coupons, or to make payment in lieu of replacement, the State Treasurer may require indemnity, deposit or other form of assurance or proof of ownership to ensure against conflicting, duplicative or fraudulent claims. The State Treasurer may charge a fee to the person seeking replacement or payment in lieu of replacement under this section, in an amount sufficient to reimburse the State Treasurer for costs incurred in providing replacement or payment under this subsection.

(b) Not to replace or make payment with respect to a lost or destroyed bond or coupon, the person seeking replacement or payment under this section may appeal the determination as a review of an order other than a contested case under ORS 183.484.

[2007 c.783 §24]



Section 286A.190 - Disclosure of bond ownership.

[2007 c.783 §25]



Section 286A.195 - Financial audit of bond programs.

(2) The Oregon Department of Administrative Services may, on an annual basis, exempt a bond program from the requirements of subsection (1) of this section.

[2007 c.783 §26]



Section 286A.250 - State Debt Policy Advisory Commission; membership; compensation; quorum; meetings; personnel.

(2) The State Treasurer and the Director of the Oregon Department of Administrative Services shall serve as ex officio members of the commission. One member of the commission must be a member of the Senate appointed by the President of the Senate. One member of the commission must be a member of the House of Representatives appointed by the Speaker of the House. One member of the commission must be a public member, knowledgeable on matters of public finance, appointed by the Governor from among those persons recommended by the State Treasurer.

(3) The term of an appointed member is two years, but an appointed member serves at the pleasure of the appointing authority. Before the expiration of the term of an appointed member, the appointing authority shall appoint a successor. If there is a vacancy for any reason in the office of an appointed member, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

(5) The State Treasurer shall serve as chairperson of the commission, with the duties and powers necessary for the performance of that office that the commission determines appropriate.

(6) A majority of the members of the commission constitutes a quorum for the transaction of business.

(7) The commission shall meet at least once every year at a place and time determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

(8) The office of the State Treasurer shall provide the commission with office space and clerical and other administrative support.

[Formerly 286.550; 2015 c.40 §1]

Note: 286A.250 and 286A.255 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 286A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 286A.255 - Functions and duties of commission.

(1) The total amount of outstanding bonds for the most recently concluded fiscal year.

(2) A forecast for at least the next six years of the state’s borrowing capacity targets by repayment source that is based on the policies and actions established under this section and that is consistent with the most recently published revenue forecast by the Oregon Department of Administrative Services.

(3) A calculation of the state’s net remaining borrowing capacity by repayment source.

[Formerly 286.555; 2015 c.40 §2]

Note: See note under 286A.250.



Section 286A.560 - Definitions for ORS 286A.560 to 286A.585 and 327.700 to 327.711.

(1) "Appropriated funds" for a particular fiscal year means any moneys, other than unobligated net lottery proceeds, that are specifically appropriated or otherwise specifically made available by the Legislative Assembly or the Emergency Board for a fiscal year to replenish reserves established as additional security for lottery bonds pursuant to the authority granted in ORS 286A.580 (6).

(2) "Bond-related costs" means:

(a) The costs and expenses of issuing, administering and maintaining lottery bonds and the lottery bond program, including but not limited to paying or redeeming lottery bonds, paying amounts due in connection with credit enhancements or any instruments authorized by ORS 286A.580 (6) and paying the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the lottery bonds or the lottery bond program;

(b) The costs of funding any lottery bond reserves;

(c) Capitalized interest for lottery bonds;

(d) Rebates or penalties due to the United States in connection with lottery bonds; and

(e) Any other costs or expenses that the State Treasurer or the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing lottery bonds or maintaining the lottery bond program.

(3) "Lottery bonds" means:

(a) The state park lottery bonds authorized by ORS 390.060 to 390.067, the infrastructure lottery bonds authorized by ORS 285B.530 to 285B.548 and the education lottery bonds authorized by ORS 327.700 to 327.711;

(b) Any other bonds payable from the revenues of the Oregon State Lottery unless the legislation authorizing those bonds expressly provides that those bonds may not be issued under ORS 286A.560 to 286A.585; and

(c) Any refunding lottery bonds.

(4) "Lottery Bond Administrative Fund" means the fund created by ORS 286A.573.

(5) "Lottery Bond Fund" means the fund created by ORS 286A.570.

(6) "Lottery bond program" means a financing program authorized by:

(a) ORS 285B.530 to 285B.548, 327.700 to 327.711 or 390.060 to 390.067; or

(b) Any other Act of the Legislative Assembly authorizing the issuance of bonds that are payable from the revenues of the Oregon State Lottery, unless the legislation authorizing those bonds expressly provides that those bonds may not be issued under ORS 286A.560 to 286A.585.

(7) "Refunding lottery bonds" means any bonds issued for the purpose of refunding any lottery bonds.

(8) "Unobligated net lottery proceeds" means all revenues derived from the operation of the Oregon State Lottery except for:

(a) The revenues used for the payment of prizes and expenses of the Oregon State Lottery as provided in section 4 (4)(d), Article XV of the Oregon Constitution, and ORS 461.500 and 461.510; and

(b) The revenues required to be allocated to pay the Westside lottery bonds and any bonds issued to refund the Westside lottery bonds, to fund reserves for any of those bonds and to pay related costs of the Department of Transportation.

(9) "Westside lottery bonds" means the bonds issued by this state under the authority granted in ORS 391.140 that, notwithstanding ORS 267.334, 285B.419, 285B.422, 285B.482, 285B.530 to 285B.548, 286A.560 to 286A.585, 327.700 to 327.711 and 390.060 to 390.067, shall have a claim on lottery funds that is superior to the claim of the lottery bonds authorized by ORS 286A.560 to 286A.585.

[Formerly 286.560; 2009 c.821 §17]



Section 286A.563 - Purposes; nature of lottery bonds.

(2) The lottery bonds issued under ORS 286A.560 to 286A.585 shall be special obligations of the State of Oregon that are payable solely from unobligated net lottery proceeds, amounts available in the Lottery Bond Fund and in any reserve accounts established for lottery bonds under ORS 286A.560 to 286A.585 and any appropriated funds. The faith and credit of the State of Oregon or any of its taxing power shall not be pledged or committed to the payment of lottery bonds or any other commitment of the State of Oregon authorized by ORS 286A.560 to 286A.585.

[Formerly 286.563]



Section 286A.566 - Requirements for legislation authorizing lottery bonds.

(a) State the purposes for which the proceeds of lottery bonds may be spent;

(b) Contain findings that those uses are lawful uses of lottery revenues;

(c) Indicate the amount of lottery bonds that may be issued under the legislation;

(d) Specify the fund into which the net proceeds of those lottery bonds shall be deposited; and

(e) Provide for the payment of the bond-related costs for the lottery bonds.

(2) Unless specifically prohibited by the legislation authorizing lottery bonds:

(a) Any agency or other entity holding net proceeds of lottery bonds shall, upon the written request of the Director of the Oregon Department of Administrative Services, transfer to the Oregon Department of Administrative Services for deposit in the Lottery Bond Administrative Fund the amounts that the director states in the request are reasonably required to pay for bond-related costs that are allocable to those net proceeds.

(b) The agencies or other entities receiving proceeds of lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the Internal Revenue Code.

[Formerly 286.566]



Section 286A.570 - Lottery Bond Fund; purposes.

(2) The amounts credited to the Lottery Bond Fund are continuously appropriated only for the purpose of paying, when due, the principal of and the interest and premium, if any, on outstanding lottery bonds, funding lottery bond reserves and paying amounts due in connection with any instrument authorized by ORS 286A.580 (6).

(3) The moneys in the Lottery Bond Fund shall be used and applied solely to pay, when due, the principal of and the interest and premium, if any, on any lottery bonds, to fund reserves and to pay amounts due under instruments authorized by ORS 286A.580 (6).

[Formerly 286.570]



Section 286A.573 - Lottery Bond Administrative Fund; purposes.

[Formerly 286.573]



Section 286A.576 - Allocation of lottery moneys for lottery bonds; priorities.

(a) To pay all lottery bond principal, interest and premium, if any, that is scheduled to be paid in that fiscal period;

(b) To restore the balance in any reserve account for lottery bonds to the level the state has covenanted to maintain in the account under ORS 286A.580 (6), including any amounts due under an instrument authorized by ORS 286A.580 (6); and

(c) To pay bond-related costs that will be due in that fiscal period.

(2) The amounts of unobligated net lottery proceeds allocated pursuant to subsection (1) of this section shall be transferred to the following funds and accounts in the following order of priority:

(a) First, there shall be transferred to the Lottery Bond Fund an amount of unobligated net lottery proceeds that, when added to any amounts credited to the Lottery Bond Fund that are available for such purpose, will be sufficient to pay all amounts of lottery bond principal, interest and premium scheduled to be paid in that fiscal period;

(b) Second, if the balances in any reserve accounts for lottery bonds are less than the amounts the state has covenanted to maintain in those reserve accounts, there shall be transferred to the Lottery Bond Fund for credit to those reserve accounts amounts of unobligated net lottery proceeds sufficient to restore the balances in those reserve accounts to the levels the state has covenanted to maintain; and

(c) Third, any remaining amount shall be transferred to the Lottery Bond Administrative Fund.

(3) Notwithstanding any other provision of law, in accordance with Article XV, section 4 (4), of the Oregon Constitution, the annual allocations of unobligated net lottery proceeds made by this section and the transfers of unobligated net lottery proceeds required to be made by this section shall be satisfied and credited from the first unobligated net lottery proceeds received by this state before any other allocation, appropriation or disbursement of the earnings of the unobligated net lottery proceeds is made in the fiscal period.

(4) The percentages of revenues of the Oregon State Lottery that are dedicated for particular purposes under Article XV, section 4 (4), of the Oregon Constitution, shall be calculated without deducting from the total lottery revenues the amount of unobligated net lottery proceeds that are required to pay lottery bonds.

(5) If there are not sufficient revenues of the Oregon State Lottery to pay lottery bonds and to satisfy the percentage dedications set forth in the Oregon Constitution, the State Treasurer shall, before issuing any series of lottery bonds, cause a projection of unobligated net lottery proceeds and lottery bond debt service to be prepared. The State Treasurer shall not issue a series of lottery bonds if the projection indicates that there will not be sufficient proceeds of the Oregon State Lottery to satisfy the percentage dedications of Article XV, section 4 (4), of the Oregon Constitution, and to leave unobligated net lottery proceeds in amounts at least equal to the debt service on all lottery bonds, including the series proposed to be issued. However, if at some time in the future a conflict arises because of a decline in revenues of the Oregon State Lottery, unobligated net lottery proceeds shall be allocated and applied first to pay lottery bonds, and the remaining net revenues of the Oregon State Lottery shall be divided pro rata among the constitutionally dedicated uses.

(6) Notwithstanding any other provision of law, when the Legislative Assembly enacts laws granting pledges, making dedications or making appropriations of net proceeds of the Oregon State Lottery for purposes other than payment of lottery bonds, all such pledges, dedications and appropriations, whenever granted or made, shall be subordinate to the pledges and dedications of unobligated net lottery proceeds for lottery bonds.

[Formerly 286.576; 2015 c.20 §1]



Section 286A.578 - Litigation challenging legality of Oregon State Lottery.

(2) By enacting this section, the Legislative Assembly acknowledges its current intention to provide appropriated funds if amounts are certified by the Director of the Oregon Department of Administrative Services under ORS 286A.580, but the Legislative Assembly or the Emergency Board does not have a legal obligation to provide appropriated funds.

[Formerly 286.578]



Section 286A.580 - Issuance of lottery bonds; refunding bonds; bond covenants; reserves for bonds; appropriation to maintain reserves; credit enhancements.

(2) Lottery bond proceeds and unobligated net lottery proceeds may be used to pay bond-related costs.

(3) In addition to lottery bonds for any lottery bond program, the State Treasurer may, at the request of the affected agency or the Oregon Department of Administrative Services, issue one or more series of refunding lottery bonds. The refunding lottery bonds shall be structured so that the amount required to pay those bonds in each year does not exceed the amount of unobligated net lottery proceeds that could have been committed to pay the lottery bonds that are refunded. Refunding lottery bonds shall be issued in such amount as the State Treasurer determines is necessary or appropriate in order to:

(a) Pay or defease the principal of and the interest and redemption premium, if any, on the bonds to be refunded; and

(b) Pay any bond-related costs related to the refunding lottery bonds.

(4) All lottery bonds issued under this section shall be payable from:

(a) The amount pledged for payment under subsection (7) of this section; and

(b) Any appropriated funds.

(5) The lottery bonds shall not be general obligations of this state and shall not be secured by or payable from any funds or assets of this state other than the amounts pledged for payment or security and any appropriated funds. The Legislative Assembly shall not be under any legal compulsion or obligation to provide any appropriated funds and shall not be liable to any party for any failure to provide appropriated funds. All lottery bonds issued under ORS 286A.560 to 286A.585 shall contain a statement that this state is not obligated to pay lottery bond principal, interest or premium thereon from any source other than the amounts pledged for payment and any appropriated funds, and that the full faith and credit or the taxing power of the State of Oregon are not pledged to the payment of lottery bond principal, interest or premium.

(6) The State Treasurer may establish reserves for lottery bonds. The reserves may be in the form of cash, investments, surety bonds, municipal bond insurance, lines of credit, letters of credit or other similar instruments. The State Treasurer, on behalf of the State of Oregon, may covenant to maintain the reserves at particular levels, but solely from the amounts that may be pledged to pay lottery bonds under subsection (7) of this section. If the reserves are drawn down below the level that this state has covenanted to maintain, the Director of the Oregon Department of Administrative Services shall promptly certify to the Legislative Assembly or, if the Legislative Assembly is not then in session, to the Emergency Board, the amount needed to restore the reserves to their required level. The Legislative Assembly or the Emergency Board may provide appropriated funds in the amount certified by the Director of the Oregon Department of Administrative Services. Any appropriated funds so provided shall be used immediately to restore the balance in the reserves established for the lottery bonds. The State of Oregon may enter into covenants with the owners of the lottery bonds that specify the timing and content of the director’s certification. By enacting this subsection, the Legislative Assembly acknowledges its current intention to provide appropriated funds in the amount certified by the director under this subsection. However, the Legislative Assembly or the Emergency Board shall not have any legal obligation to provide any appropriated funds.

(7) Notwithstanding any other provision of law, the State Treasurer may pledge all or any portion of the unobligated net lottery proceeds, amounts in the Lottery Bond Fund and any unexpended lottery bond proceeds to pay lottery bonds and to pay amounts due in connection with any credit enhancement or any instrument authorized by subsection (6) of this section. The lien of such pledge shall be valid and binding immediately upon delivery by the state of the lottery bonds, credit enhancement agreement or instrument secured by the pledge. The amounts so pledged shall be immediately subject to the lien of the pledge upon receipt of the amounts by this state regardless of when or whether they are allocated or transferred to the Lottery Bond Fund or the Lottery Bond Administrative Fund and regardless of whether there was physical delivery, filing or other act. Except to the extent provided in the pledge, the lien of the pledge shall be superior to all other claims, liens and appropriations of any kind. The State Treasurer may provide that lottery bonds may be issued in different series and that each series may be secured by a lien on, and pledge of, the unobligated net lottery proceeds that is superior to, subordinate to, or on a parity with, the lien of the pledge securing other series of lottery bonds. Nothing in this section shall be construed to limit the powers granted in any other part of ORS 286A.560 to 286A.585.

(8) Any covenants made under this section for the benefit of owners of lottery bonds shall constitute contracts between the State of Oregon and the owners of lottery bonds. The State Treasurer, or the Director of the Oregon Department of Administrative Services with the consent of the State Treasurer, may, on behalf of the State of Oregon and in addition to the covenants authorized by subsection (6) of this section, make the following covenants for the benefit of the owners of lottery bonds and any providers of credit enhancement or instruments authorized by subsection (6) of this section:

(a) Except as permitted by a pledge made under subsection (7) of this section, this state shall not create any lien or encumbrance on the unobligated net lottery proceeds that is superior to the liens of the pledges authorized by subsection (7) of this section.

(b) Subject only to the availability of unobligated net lottery proceeds, the State of Oregon shall budget and appropriate in each fiscal year an amount of unobligated net lottery proceeds that, when added to other funds lawfully budgeted and appropriated and available for the purpose, will be sufficient:

(A) To pay in full the principal, interest and premium due and to become due on all outstanding lottery bonds in the fiscal year;

(B) To maintain the required balance in any reserves established for lottery bonds; and

(C) To pay amounts due to the providers of credit enhancement for lottery bonds or instruments authorized by subsection (6) of this section.

(c) This state shall apply the unobligated net lottery proceeds and any other amounts so budgeted and appropriated for those purposes.

(d) This state shall continue to operate the Oregon State Lottery until all lottery bonds are paid or defeased.

(9) In connection with the issuance of any lottery bonds, the State Treasurer may establish such accounts and subaccounts within the Lottery Bond Fund that the State Treasurer determines are necessary or appropriate. In addition, the State Treasurer or the Director of the Oregon Department of Administrative Services may, on behalf of this state, enter into any agreements that the State Treasurer determines are necessary or appropriate to issue lottery bonds and carry out the provisions of ORS 286A.560 to 286A.585 and all legislation authorizing lottery bond programs.

(10) If the State Treasurer determines that the acquisition is cost-effective, the State Treasurer may acquire a municipal bond insurance policy, letter of credit, line of credit, surety bond or other credit enhancement device for lottery bonds, and may enter into any related agreements.

(11) The State Treasurer may provide that all or any portion of the Lottery Bond Fund, the Lottery Bond Administrative Fund or any accounts in either fund shall be held by a trustee, may enter into agreements with the trustee regarding the use and application of the amounts held in those funds and accounts and may transfer amounts credited to those funds and accounts to the trustee.

[Formerly 286.580]



Section 286A.585 - Lottery bonds for community sports facilities; use of proceeds of bonds.

(2) The use of lottery bond proceeds is authorized based on the following findings:

(a) The financial assistance to cities will assist in the construction, improvement and expansion of infrastructure and community facilities that comprise the physical foundation for commercial activity and provide the basic framework for continued and expanded economic opportunities and quality communities throughout Oregon.

(b) Such financial assistance to cities will therefore promote economic development within this state, and thus the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide such financial assistance to cities is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

(3) Lottery bonds issued pursuant to this section shall be issued only at the request of the Director of the Oregon Business Development Department.

(4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Economic Infrastructure Project Fund established by ORS 285B.551. The Director of the Oregon Business Development Department shall allocate the moneys deposited in the Economic Infrastructure Project Fund for the purpose described in this section in accordance with the priorities developed by the Oregon Business Development Commission in accordance with ORS 285A.020.

(5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in this section and for bond-related costs. [Formerly 286.585]

Note: Sections 18 and 26, chapter 812, Oregon Laws 2015, provide:

Sec. 18. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the Boys and Girls Clubs of Portland Metropolitan Area, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $1 million in net proceeds and interest earnings for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $1 million in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established under ORS 461.553 for distribution to the Boys and Girls Clubs of Portland Metropolitan Area for the purpose of funding the construction of a new facility for the Boys and Girls Club in the Rockwood community in Gresham.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that expanding programs and services for at-risk youth will facilitate and encourage economic development. [2015 c.812 §18]

Sec. 26. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the Oregon Business Development Department, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $4.5 million in net proceeds and interest earnings for transfer to the Oregon Business Development Department for deposit in the Cultural Resources Economic Fund, established in section 6, chapter 786, Oregon Laws 2013, to provide grants described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) The Oregon Business Development Department shall grant:

(a) $2 million to the Oregon Shakespeare Festival to finance capital projects.

(b) $1.5 million to the Portland Japanese Garden to expand visitor and educational facilities at the garden.

(c) $600,000 to Oregon Public Broadcasting to finance renovation of its headquarters and production facility.

(d) $400,000 to the Aurora Colony Historical Society to finance construction of a storage facility for historical artifacts.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) The grants described in this section will leverage art and cultural resources to create vibrant public spaces that integrate art and cultural and natural amenities, sustain Oregon’s rich arts and cultural experiences and enhance a strong sense of place and community identity.

(b) The factors described in paragraph (a) of this subsection have the effect of creating jobs, expanding business and tax revenues and enhancing the economic vitality of Oregon communities.

[2015 c.812 §26]



Section 286A.605 - Definitions for ORS 286A.605 to 286A.625.

(1) "Issuer" means an entity that may issue private activity bonds that are qualified bonds on which the interest is exempt from federal taxation.

(2) "Private activity bonds" has the meaning given in section 141 of the Internal Revenue Code.

[Formerly 286.605]



Section 286A.615 - Private Activity Bond Committee; purpose of private activity bonding; rules.

(2) The State Treasurer, or the State Treasurer’s designee, shall serve as chair of the committee.

(3) The purpose of private activity bonding in this state is to maximize the economic benefits of private activity bonding to the citizens of this state. The committee shall adopt by rule standards for amounts allocated to the committee for further allocation for economic development, housing, education, redevelopment, public works, energy, waste management, waste and recycling collection, transportation and other activities that the committee determines will benefit the citizens of this state. In developing standards, the committee shall:

(a) Survey the expected need for private activity bond allocations at least once each year;

(b) Develop strategies for reserving and allocating the limit that are designed to maximize the availability of tax exempt financing among competing sectors of the Oregon economy; and

(c) Ensure that the standards include but are not limited to standards that:

(A) Support projects that increase the number of family wage jobs in this state.

(B) Promote economic recovery in small cities heavily dependent on a single industry.

(C) Emphasize development in underdeveloped rural areas of this state.

(D) Utilize educational resources available at public universities listed in ORS 352.002.

(E) Support development of the state’s small businesses, especially minority-owned businesses, woman-owned businesses, businesses that service-disabled veterans own and emerging small businesses, as those terms are defined in ORS 200.005.

(F) Encourage use of Oregon’s human and natural resources in endeavors that harness Oregon’s economic comparative advantages.

(4) The state private activity bond volume cap allocated to the Private Activity Bond Committee as provided in ORS 286A.620 shall be allocated and reallocated among issuers by the Private Activity Bond Committee as follows:

(a) Any amounts not reserved to an issuer or a class of issuers under the authorization adopted by the Legislative Assembly under ORS 286A.035 shall be allocated or reallocated by the committee under rules adopted under subsection (3) of this section.

(b) Any amounts provided for in the authorization adopted by the Legislative Assembly under ORS 286A.035 that are unused shall be carried forward for use as provided by rules adopted under subsection (3) of this section.

(c) The rules adopted by the committee shall limit the period of time for which an allocation of private activity bonding authority is effective. The rules shall ensure that allocations made during a calendar year are used during that calendar year or that the unused amount of the allocation is reallocated or carried forward.

(5) Unused allocations are not transferable among issuers but are available for reallocation.

[Formerly 286.615; 2011 c.637 §95; 2015 c.565 §18]



Section 286A.620 - Private activity bond volume cap.

[2007 c.783 §31]



Section 286A.625 - State Treasurer to maintain records.

[Formerly 286.645]



Section 286A.630 - Reallocation of private activity bond cap; rules.

(2) As described in subsections (3) to (6) of this section, state agencies and the Private Activity Bond Committee may allocate and reallocate or take any additional actions that are desirable to maximize the benefits of bonding programs created or expanded by the American Recovery and Reinvestment Act of 2009 (P.L. 111-5).

(3) The Department of Education, with the approval of the Governor, may allocate, reallocate and otherwise manage this state’s qualified school construction bonding authority.

(4) The Oregon Business Development Department may allocate, reallocate and otherwise manage this state’s recovery zone economic development bonding authority and this state’s recovery zone facility bonding authority.

(5) The State Department of Energy may allocate, reallocate and otherwise manage this state’s qualified energy conservation bonding authority.

(6) The Private Activity Bond Committee may allocate, reallocate and otherwise manage any bonding authority that is created or expanded by the American Recovery and Reinvestment Act of 2009 (P.L. 111-5) if that responsibility is not assigned to a state agency by this section, or if an agency that is assigned that responsibility requests the Private Activity Bond Committee to allocate that authority on behalf of that agency.

(7) The Department of Education, the Oregon Business Development Department, the State Department of Energy and the Private Activity Bond Committee may adopt rules to implement the provisions of this section including, but not limited to, rules prescribing:

(a) Application processes and requirements to receive a subsequent allocation or reallocation;

(b) Standards upon which an allocation or reallocation may be based; and

(c) Any conditions that must be met to receive an allocation or reallocation of the bonding authority or to receive the benefits of such bonding authority.

[2009 c.885 §12]



Section 286A.700 - Authority to issue baccalaureate bonds.

(a) "Oregon Baccalaureate Bonds" means bonds of the State of Oregon issued by the State Treasurer at the request of the Higher Education Coordinating Commission that are designated as baccalaureate bonds.

(b) "Post-secondary education" means training and instruction provided by fully accredited public universities or private institutions of higher learning, community colleges and post-high-school career schools.

(2) The Legislative Assembly encourages citizens of the State of Oregon to avail themselves of post-secondary education opportunities.

(3) The Legislative Assembly finds:

(a) For the benefit of its citizens, the state supports a system of common schools, public universities and community colleges.

(b) A post-secondary education advances a citizen’s ability to pursue life, liberty and happiness through a wide range of employment opportunities.

(c) A well-educated citizenry contributes to the economic well-being of the state and nation.

(d) A well-trained and skilled citizenry enhances economic development of the state.

(e) While students have just begun their education upon completion of a formal education, a lifetime pursuit of learning contributes to a well-informed citizenry and to Oregon’s cherished quality of life.

(f) Citizens educated in Oregon are more likely to pursue careers in Oregon.

(g) It is in the interest of this state to encourage its citizens to plan and save for a post-secondary education.

(h) An Oregon Baccalaureate Bond program that provides citizens an opportunity to save for a post-secondary education for their children, themselves or any citizen is in the social and economic interest of the State of Oregon.

(i) A systematic way to save for post-secondary education can assist all of Oregon’s higher education, community college and career schools to better project enrollments, thereby permitting the prudent allocation of scarce resources.

(4) At the request of the Higher Education Coordinating Commission, the State Treasurer may:

(a) Issue bonds as Oregon Baccalaureate Bonds, to encourage investors to save for post-secondary education opportunities.

(b) Investigate and implement the means and procedures to facilitate the participation by the broadest practical range of investors in the Oregon Baccalaureate Bond program. The means and procedures may include, but are not limited to, adjustments in the denominations in which the bonds are issued and the frequency with which the bonds are issued.

(5) The purchase of an Oregon Baccalaureate Bond does not guarantee the purchaser, owner or beneficiary of the bond admittance to a public university or private post-secondary institution.

[2007 c.783 §33; 2011 c.637 §96; 2013 c.768 §123d; 2015 c.767 §9]



Section 286A.710 - Definitions for ORS 286A.710 to 286A.720.

(1) "Article XI-D bonds" means general obligation bonds issued under the authority of Article XI-D of the Oregon Constitution.

(2) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-D bonds;

(b) The costs and expenses of issuing, administering and maintaining Article XI-D bonds including, but not limited to, redeeming Article XI-D bonds and paying amounts due in connection with credit enhancements or the administrative costs and expenses of the State Treasurer, the State Department of Energy and the Oregon Department of Administrative Services, including costs of consultants or advisers retained by the State Treasurer, the State Department of Energy or the Oregon Department of Administrative Services for the purpose of issuing, administering or maintaining Article XI-D bonds;

(c) Capitalized interest on Article XI-D bonds;

(d) Costs of funding reserves for Article XI-D bonds, including costs of surety bonds and similar instruments;

(e) Rebates or penalties due the United States Government in connection with Article XI-D bonds; and

(f) Other costs or expenses that the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-D bonds.

[2009 c.893 §2]



Section 286A.712 - Authority of State Treasurer to issue bonds.

(2) In accordance with the applicable provisions of this chapter, the State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue Article XI-D bonds:

(a) At the request of the Director of the State Department of Energy for any of the purposes specified in Article XI-D of the Oregon Constitution, plus an amount determined by the State Treasurer to pay estimated bond-related costs; and

(b) Subject to the limit on bond issuance established for the particular biennium in ORS 286A.035.

(3) The State Treasurer may issue Article XI-D bonds for the purpose of financing the refund of Article XI-D bonds.

(4) The State Treasurer shall transfer the net proceeds of Article XI-D bonds issued for the purpose described in subsection (2)(a) of this section to the State Department of Energy for deposit in the Renewable Energy Fund established under ORS 286A.718.

[2009 c.893 §3]



Section 286A.714 - Article XI-D Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-D bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund; and

(c) Reserves established for the payment of Article XI-D bonds.

(2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-D bonds.

[2009 c.893 §4]



Section 286A.716 - Article XI-D Bond Administration Fund; purposes.

(a) Proceeds of Article XI-D bonds that were issued to pay bond-related costs;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts transferred from the Renewable Energy Fund by the State Department of Energy as provided in ORS 286A.718.

(2) The department may create separate accounts in the bond administration fund.

[2009 c.893 §5]



Section 286A.718 - Renewable Energy Fund; purposes; rules.

(a) The net proceeds of Article XI-D bonds transferred pursuant to ORS 286A.712 (4);

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the fund; and

(c) Gifts, grants or contributions received by the department for the purpose described in ORS 286A.712 (2)(a).

(2) The State Department of Energy may create separate accounts in the Renewable Energy Fund as appropriate for the management of moneys in the fund.

(3) The State Department of Energy and any other state agency or other entity receiving or holding net proceeds of Article XI-D bonds shall, at the direction of the Oregon Department of Administrative Services, take action necessary to maintain the excludability of interest on Article XI-D bonds from gross income under the Internal Revenue Code.

(4) If at any time the Oregon Department of Administrative Services or the State Department of Energy determines that there are moneys in the Renewable Energy Fund in excess of the amounts necessary for the purpose described in ORS 286A.712 (2)(a), the Oregon Department of Administrative Services or the State Department of Energy may transfer the excess amounts to the Article XI-D Bond Fund or to the Article XI-D Bond Administration Fund.

(5) The State Department of Energy may adopt rules to carry out this section, including procedures for distributing and monitoring the use of moneys from the Renewable Energy Fund.

[2009 c.893 §6]



Section 286A.720 - Budget request; Article XI-D bond-related costs.

[2009 c.893 §7]



Section 286A.730 - Definitions for ORS 286A.730 to 286A.750.

(1) "Article XI-O bonds" means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-O of the Oregon Constitution.

(2) "Bond administration fund" means the Article XI-O Bond Administration Fund established under ORS 286A.745.

(3) "Bond fund" means the Article XI-O Bond Fund established under ORS 286A.740.

(4) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-O bonds;

(b) The costs and expenses of issuing, administering and maintaining Article XI-O bonds including, but not limited to, redeeming Article XI-O bonds, paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the purpose of issuing, administering or maintaining Article XI-O bonds;

(c) Capitalized interest on Article XI-O bonds;

(d) Costs of funding reserves for Article XI-O bonds, including costs of surety bonds and similar instruments;

(e) Rebates or penalties due the United States Government in connection with Article XI-O bonds; and

(f) Other costs or expenses that the State Treasurer or the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-O bonds.

(5) "State agency" means a state officer, board, commission, corporation, institution, department or other state organization that has officers or employees participating in the Public Employees Retirement System.

[Formerly 286.730]



Section 286A.735 - Authority of State Treasurer to issue pension liability bonds; nature and purpose of bonds; refunding bonds.

(2) The State Treasurer may issue Article XI-O bonds:

(a) To finance all or a portion of the state’s pension liabilities for retirement, health care or disability benefits, in an amount that produces net proceeds that do not exceed the State Treasurer’s estimate of those liabilities based on information provided to the State Treasurer by the Public Employees Retirement System, plus an amount determined by the State Treasurer to pay estimated bond-related costs. If Article XI-O bonds are issued for a purpose described in this paragraph, the Director of the Oregon Department of Administrative Services shall allocate the bond-related costs of those Article XI-O bonds among affected state agencies based on their payroll costs and shall bill those state agencies for an appropriate share of the bond-related costs on a monthly or other periodic basis. A state agency receiving a bill under this paragraph shall pay the amounts billed from the first moneys legally available to the state agency after paying the costs incurred for obligations under ORS 283.085 to 283.092.

(b) To refund Article XI-O bonds. The amount of Article XI-O bonds issued under this paragraph may not exceed the estimated costs of paying, redeeming or defeasing the refunded bonds, plus an amount determined by the State Treasurer to pay estimated bond-related costs. If Article XI-O bonds are issued under this paragraph, the Director of the Oregon Department of Administrative Services shall bill a state agency that was responsible for payment of the refunded bonds for an appropriate share of the bond-related costs on a monthly or other periodic basis. A state agency receiving a bill under this paragraph shall pay the amounts billed from the first moneys legally available to the state agency after paying the costs incurred for obligations under ORS 283.085 to 283.092.

(3) The net proceeds of Article XI-O bonds issued to finance all or a portion the state’s pension liabilities for retirement, health care or disability benefits must be transferred to the Public Employees Retirement Board for deposit in the Public Employees Retirement Fund established under ORS 238.660.

[Formerly 286.735]



Section 286A.740 - Article XI-O Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-O bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund;

(c) Reserves established for the payment of Article XI-O bonds; and

(d) Amounts received in payment of a bill for bond-related costs in amounts and at times so that sufficient moneys are available in the bond fund to pay the principal of, the interest on and the premium, if any, on Article XI-O bonds when due.

(2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-O bonds.

[Formerly 286.740]



Section 286A.745 - Article XI-O Bond Administration Fund; purposes.

(a) Proceeds of Article XI-O bonds that were issued to pay bond-related costs that are not credited to the bond fund;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts received in payment of a bill for bond-related costs that are not credited to the bond fund.

(2) The department may create separate accounts in the bond administration fund.

[Formerly 286.745]



Section 286A.750 - Terms and conditions of pension liability bonds.

(2) Article XI-O bonds may be issued and sold as provided in this chapter.

(3) Subject to the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

(a) Enter into agreements with a trustee or escrow agent regarding the use and application of the amounts held in the Article XI-O Bond Fund or the Article XI-O Bond Administration Fund; and

(b) Transfer amounts credited to the bond fund or the bond administration fund to a trustee or escrow agent.

[Formerly 286.750]



Section 286A.760 - Definitions for ORS 286A.760 to 286A.772.

(1) "Article XI-M bonds" means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-M of the Oregon Constitution.

(2) "Bond administration fund" means the Article XI-M Bond Administration Fund established under ORS 286A.766.

(3) "Bond fund" means the Article XI-M Bond Fund established under ORS 286A.764.

(4) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-M bonds;

(b) The costs and expenses of issuing, administering and maintaining Article XI-M bonds including, but not limited to, redeeming Article XI-M bonds and paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisers retained by the State Treasurer or the department for the purpose of issuing, administering or maintaining Article XI-M bonds;

(c) Capitalized interest on Article XI-M bonds;

(d) Costs of funding reserves for Article XI-M bonds, including costs of surety bonds and similar instruments;

(e) Rebates or penalties due the United States Government in connection with Article XI-M bonds; and

(f) Other costs or expenses that the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-M bonds.

(5) "Seismic fund" means the Education Seismic Fund established under ORS 286A.768.

(6) "State share of costs" means the total costs and related expenses of the seismic rehabilitation of public education buildings, minus contributions for seismic rehabilitation from the applicants as required by the Oregon Business Development Department.

[Formerly 286.760; 2013 c.782 §4]



Section 286A.762 - Authority of State Treasurer to issue bonds.

(2) The State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue Article XI-M bonds as provided in this chapter, subject to the limit on bond issuance established for the particular biennium pursuant to ORS 286A.035 and at the request of the Director of the Oregon Business Development Department, for the purpose of financing all or a portion of the state share of costs to plan and implement seismic rehabilitation of public education buildings in the amount of the state share of costs, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

(3) The State Treasurer shall transfer the net proceeds of Article XI-M bonds issued for the purpose described in subsection (2)(a) of this section to the Oregon Business Development Department for deposit in the Education Seismic Fund established under ORS 286A.768.

[Formerly 286.762; 2013 c.782 §5]



Section 286A.764 - Article XI-M Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-M bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund; and

(c) Reserves established for the payment of Article XI-M bonds.

(2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-M bonds.

[Formerly 286.764]



Section 286A.766 - Article XI-M Bond Administration Fund; purposes.

(a) Proceeds of Article XI-M bonds that were issued to pay bond-related costs;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts transferred from the Education Seismic Fund by the Oregon Business Development Department as provided in ORS 286A.768.

(2) The Oregon Department of Administrative Services may create separate accounts in the bond administration fund.

[Formerly 286.766; 2013 c.782 §6]



Section 286A.768 - Education Seismic Fund; purposes; rules.

(a) The net proceeds of Article XI-M bonds transferred pursuant to ORS 286A.762 (3);

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the seismic fund;

(c) Gifts, grants or contributions received by the department for the purpose described in ORS 286A.762 (2); and

(d) Moneys received as repayment of, as a return on or in exchange for the grant or loan of net proceeds of Article XI-M bonds.

(2) The department may create separate accounts in the seismic fund as appropriate for the management of moneys in the seismic fund.

(3) The department and any other state agency or other entity receiving or holding net proceeds of Article XI-M bonds shall, at the direction of the Oregon Department of Administrative Services, take action necessary to maintain the excludability of interest on Article XI-M bonds from gross income under the Internal Revenue Code.

(4) The department shall transfer to the Article XI-M Bond Administration Fund the unexpended and uncommitted amounts remaining in the seismic fund if:

(a) Unexpended funds that are not contractually committed to a particular purpose remain in the seismic fund on the last day of the biennium; and

(b) Article XI-M bonds will be outstanding in the next biennium.

(5) The department may adopt rules to carry out this section including, but not limited to, establishing:

(a) Required contributions from applicants;

(b) Fees;

(c) Standards, terms and conditions under which moneys in the seismic fund may be granted, loaned or otherwise made available; and

(d) Procedures for distributing and monitoring the use of moneys from the seismic fund.

[Formerly 286.768; 2013 c.782 §7]



Section 286A.772 - Payment of bond-related costs.

[Formerly 286.772]



Section 286A.780 - Definitions for ORS 286A.780 to 286A.792.

(1) "Article XI-N bonds" means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-N of the Oregon Constitution.

(2) "Bond administration fund" means the Article XI-N Bond Administration Fund established under ORS 286A.786.

(3) "Bond fund" means the Article XI-N Bond Fund established under ORS 286A.784.

(4) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-N bonds;

(b) The costs and expenses of issuing, administering and maintaining Article XI-N bonds including, but not limited to, redeeming Article XI-N bonds and paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisers retained by the State Treasurer or the department for the purpose of issuing, administering or maintaining Article XI-N bonds;

(c) Capitalized interest on Article XI-N bonds;

(d) Costs of funding reserves for Article XI-N bonds, including costs of surety bonds and similar instruments;

(e) Rebates or penalties due the United States Government in connection with Article XI-N bonds; and

(f) Other costs or expenses that the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-N bonds.

(5) "Seismic fund" means the Emergency Services Seismic Fund established under ORS 286A.788.

(6) "State share of costs" means the total costs and related expenses of the seismic rehabilitation of emergency services buildings, minus contributions for seismic rehabilitation from the applicants as required by the Oregon Business Development Department.

[Formerly 286.780; 2013 c.782 §8]



Section 286A.782 - Authority of State Treasurer to issue bonds.

(2) The State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue Article XI-N bonds as provided in this chapter, subject to the limit on bond issuance established for the particular biennium pursuant to ORS 286A.035 and at the request of the Director of the Oregon Business Development Department, for the purpose of financing all or a portion of the state share of costs to plan and implement seismic rehabilitation of emergency services buildings in the amount of the state share of costs, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

(3) The State Treasurer shall transfer the net proceeds of Article XI-N bonds issued for the purpose described in subsection (2) of this section to the Oregon Business Development Department for deposit in the Emergency Services Seismic Fund established under ORS 286A.788.

[Formerly 286.782; 2013 c.782 §9]



Section 286A.784 - Article XI-N Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-N bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund; and

(c) Reserves established for the payment of Article XI-N bonds.

(2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-N bonds.

[Formerly 286.784]



Section 286A.786 - Article XI-N Bond Administration Fund; purposes.

(a) Proceeds of Article XI-N bonds that were issued to pay bond-related costs;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts transferred from the Emergency Services Seismic Fund by the Oregon Business Development Department as provided in ORS 286A.788.

(2) The Oregon Department of Administrative Services may create separate accounts in the bond administration fund.

[Formerly 286.786; 2013 c.782 §10]



Section 286A.788 - Emergency Services Seismic Fund; purposes; rules; fees.

(a) The net proceeds of Article XI-N bonds transferred pursuant to ORS 286A.782 (3);

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the seismic fund;

(c) Gifts, grants or contributions received by the department for the purpose described in ORS 286A.782 (2); and

(d) Moneys received as repayment of, as a return on or in exchange for the grant or loan of net proceeds of Article XI-N bonds.

(2) The Oregon Business Development Department may create separate accounts in the seismic fund as appropriate for the management of moneys in the seismic fund.

(3) The Oregon Business Development Department and any other state agency or other entity receiving or holding net proceeds of Article XI-N bonds shall, at the direction of the Oregon Department of Administrative Services, take action necessary to maintain the excludability of interest on Article XI-N bonds from gross income under the Internal Revenue Code.

(4) The Oregon Business Development Department shall transfer to the Article XI-N Bond Administration Fund the unexpended and uncommitted amounts remaining in the seismic fund if:

(a) Unexpended funds that are not contractually committed to a particular purpose remain in the seismic fund on the last day of the biennium; and

(b) Article XI-N bonds will be outstanding in the next biennium.

(5) The Oregon Business Development Department may adopt rules to carry out this section including, but not limited to, establishing:

(a) Required contributions from applicants;

(b) Fees;

(c) Standards, terms and conditions under which moneys in the seismic fund may be granted, loaned or otherwise made available; and

(d) Procedures for distributing and monitoring the use of moneys from the seismic fund.

[Formerly 286.788; 2013 c.782 §11]



Section 286A.792 - Payment of bond-related costs.

[Formerly 286.792]



Section 286A.796 - Definitions for ORS 286A.796 to 286A.806.

(1) "Article XI-P bonds" means general obligation bonds issued under the authority of Article XI-P of the Oregon Constitution.

(2) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-P bonds.

(b) The costs and expenses of issuing, administering and maintaining Article XI-P bonds including, but not limited to, the costs and expenses of:

(A) Redeeming Article XI-P bonds.

(B) Paying amounts due in connection with credit enhancement devices or agreements for exchange of interest rates.

(C) Paying the fees, administrative costs and expenses of the State Treasurer, the Oregon Department of Administrative Services and the Department of Education, including the costs of consultants or advisors retained by the State Treasurer, the Oregon Department of Administrative Services or the Department of Education for the Article XI-P bonds.

(c) The costs of funding reserves for the Article XI-P bonds.

(d) Capitalized interest for the Article XI-P bonds.

(e) Rebates or penalties due to the United States in connection with the Article XI-P bonds.

(f) Any other costs or expenses that the State Treasurer, the Oregon Department of Administrative Services or the Department of Education determines are necessary or desirable in connection with issuing and maintaining the Article XI-P bonds.

(3) "Capital costs" means costs of land and of other assets having a useful life of more than one year, including costs associated with acquisition, construction, improvement, remodeling, furnishing, equipping, maintenance or repair.

[2011 c.699 §1]

Note: 286A.796 to 286A.806 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 286A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 286A.798 - Authority of State Treasurer to issue bonds.

(a) At the request of the Superintendent of Public Instruction for the purposes specified in Article XI-P of the Oregon Constitution, plus an amount determined by the State Treasurer to pay estimated bond-related costs; and

(b) Subject to the budget authorization for bond issuance established under ORS 286A.035 for the Department of Education for the biennium.

(2) The State Treasurer may issue Article XI-P bonds for the purpose of refunding Article XI-P bonds.

(3) The net proceeds of Article XI-P bonds must be deposited in the School Capital Matching Fund established under ORS 286A.806 as described in section 4, Article XI-P of the Oregon Constitution.

(4) If at any time the superintendent determines that the net proceeds of Article XI-P bonds deposited in the School Capital Matching Fund pursuant to subsection (3) of this section exceed the amount necessary for the purposes described in subsection (1)(a) of this section and the budget authorization, the superintendent may transfer the excess amount to the Article XI-P Bond Fund established under ORS 286A.802 or the Article XI-P Bond Administration Fund established under ORS 286A.804.

(5) Article XI-P bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-P bonds. The State of Oregon shall pledge its full faith and credit and taxing power to the payment of the principal of, the interest on and the premium, if any, on Article XI-P bonds, except that the ad valorem taxing power of the State of Oregon may not be pledged to pay Article XI-P bonds.

[2011 c.699 §2]

Note: See note under 286A.796.



Section 286A.800 - School capital matching bond program; rules.

(2) The Department of Education, subject to rules adopted by the state board:

(a) May provide matching funds only to a school district that has received voter approval for local general obligation bonds to finance capital costs.

(b) May not provide financing through grants or loans to finance operating costs of school districts.

[2011 c.699 §3]

Note: See note under 286A.796.



Section 286A.801 - Matching fund grants to school districts; requirements; awards; rules.

(2) A school district that seeks a grant under this section must prepare and submit a facilities assessment and a long-range facilities plan to the department with the application for the grant.

(3) A school district is eligible to receive a grant under this section if:

(a) The school district complies with the requirements of this section and rules adopted pursuant to this section; and

(b) Moneys are available to the school district pursuant to subsection (6) of this section.

(4) A school district that receives a grant under this section must provide matching funds that meet or exceed the amount of the grant. The matching funds must be from general obligation bonds approved by the voters of the school district to finance capital costs of the school district.

(5) Grants awarded under this section shall be calculated as follows:

(a) For a school district that provides matching funds in any amount up to $4 million, a matching ratio for state to local funds of one to one.

(b) For a school district that provides matching funds in any amount greater than $4 million, a matching ratio for state to local funds that is based on the funding formula developed as provided in subsection (7)(c) of this section. Grants awarded under this paragraph shall be for a minimum of $4 million per grant and a maximum of $8 million per grant.

(6)(a) The department shall award grants to school districts as follows:

(A) Sixty percent of funds available for grants shall be based on the priority list established under subsection (7)(b) of this section; and

(B) Forty percent of funds available for grants shall be provided to school districts based on the order in which the Department of Education receives the completed applications for the grants.

(b) To the extent that moneys are available, a school district that receives moneys as provided by paragraph (a)(A) of this subsection also may receive moneys as provided by paragraph (a)(B) of this subsection. The total amount the school district receives may not exceed the maximum amount allowed under subsection (5) of this section.

(7)(a) For the purpose of awarding grants under this section, the department shall develop a priority list and a funding formula that are based on:

(A) The total assessed value of all tangible property located in the school district;

(B) The percentage of poverty families within the school district, as calculated under ORS 327.013 (1)(c)(A)(v)(I); and

(C) The number of students in average daily membership for the school district, as calculated under ORS 327.061.

(b) The priority list developed under this subsection shall be used to rank the order in which school districts may qualify to receive a grant under subsection (6)(a)(A) of this section.

(c) The funding formula developed under this subsection shall be used to determine the matching ratio for state to local funds. The funding formula must comply with the limits described in subsection (5) of this section.

(8) The State Board of Education may adopt any rules necessary for the administration of this section. [2015 c.783 §2]

Note: See note under 286A.796.

Note: Section 3, chapter 783, Oregon Laws 2015, provides: Sec. 3. Notwithstanding the requirement described in section 2 (2) of this 2015 Act [286A.801 (2)], a school district that submits an application for a grant under section 2 of this 2015 Act during the 2015-2017 biennium is not required to provide a facilities assessment and a long-range facilities plan with a grant application.

[2015 c.783 §3]



Section 286A.802 - Article XI-P Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-P bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund;

(c) Reserves established for the payment of Article XI-P bonds; and

(d) Amounts transferred from the School Capital Matching Fund established under ORS 286A.806 as described in section 4, Article XI-P of the Oregon Constitution.

(2) At the request of the department, the State Treasurer may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-P bonds as provided in ORS 286A.025 (2)(g).

[2011 c.699 §4]

Note: See note under 286A.796.



Section 286A.804 - Article XI-P Bond Administration Fund; purposes.

(a) Proceeds of Article XI-P bonds that were issued to pay bond-related costs;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts transferred from the School Capital Matching Fund established under ORS 286A.806 as described in section 4, Article XI-P of the Oregon Constitution.

(2) At the request of the department, the State Treasurer may create separate accounts in the bond administration fund as provided in ORS 286A.025 (2)(g).

[2011 c.699 §5]

Note: See note under 286A.796.



Section 286A.806 - School Capital Matching Fund; purposes.

[2011 c.699 §6; 2013 c.722 §38]

Note: See note under 286A.796.



Section 286A.808 - Oregon School Capital Improvement Matching Account; purposes.

(2) Amounts in the Oregon School Capital Improvement Matching Account may be invested as provided in ORS 286A.025 (2)(g), and interest earned on moneys in the account must be credited to the account.

(3) Notwithstanding ORS 286A.806, the Oregon School Capital Improvement Matching Account consists of net proceeds of Article XI-P bonds and other moneys made available by the Legislative Assembly for purposes described in ORS 286A.798 (1) and the budget authorization for bond issuance established under ORS 286A.035 for the Department of Education.

(4) Moneys in the Oregon School Capital Improvement Matching Account are continuously appropriated to the Department of Education for the purposes described in ORS 286A.801.

[2015 c.783 §4]

Note: 286A.808 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 286A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 286A.810 - LEED certification of school projects financed with Article XI-P bonds.

(a) "Green Globes program" means a building guidance and assessment program to advance overall environmental performance and sustainability of commercial buildings established by the Green Building Initiative.

(b) "LEED" means the Leadership in Energy and Environmental Design rating system for certification of energy efficient and environmentally sustainable buildings established by the United States Green Building Council.

(c) "LEED Silver" means the second of four tiers of standards for certification in the LEED rating system.

(d) "Two globes" means the second of four tiers of ratings for certification in the Green Globes program rating system.

(2) If general obligation bonds are issued under Article XI-P of the Oregon Constitution, and proceeds from the bonds are used for the construction, improvement, remodel, equipment, maintenance or repair of a building of a school district, the building of the school district that is constructed, improved, remodeled, equipped, maintained or repaired must qualify for, at a minimum:

(a) LEED Silver certification;

(b) A two globes rating from the Green Globes program; or

(c) An equivalent numeric rating from a nationally recognized, accepted and appropriate sustainable development rating system as determined by the State Department of Energy.

[2011 c.467 §8]

Note: 286A.810 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 286A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 286A.816 - Definitions for ORS 286A.816 to 286A.826.

(1) "Article XI-Q bonds" means general obligation bonds issued under the authority of Article XI-Q of the Oregon Constitution.

(2) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-Q bonds.

(b) The costs and expenses of issuing, administering and maintaining Article XI-Q bonds including, but not limited to, the costs and expenses of:

(A) Redeeming Article XI-Q bonds.

(B) Paying amounts due in connection with credit enhancement devices or agreements for exchange of interest rates.

(C) Paying the fees, administrative costs and expenses of the State Treasurer, the Oregon Department of Administrative Services or the project agency, including the costs of consultants or advisers retained by the State Treasurer, the department or the project agency.

(c) The costs of funding reserves for the Article XI-Q bonds.

(d) Capitalized interest for the Article XI-Q bonds.

(e) Rebates or penalties due to the United States in connection with the Article XI-Q bonds.

(f) Any other costs or expenses that the State Treasurer, the department or the project agency determines are necessary or desirable in connection with issuing and maintaining the Article XI-Q bonds.

(3) "Project agency" means a state agency that administers a project that is financed with Article XI-Q bond proceeds.

[2011 c.14 §2]



Section 286A.818 - Authority of State Treasurer to issue bonds.

(a) For any of the purposes specified in Article XI-Q of the Oregon Constitution, plus an amount determined by the State Treasurer to pay estimated bond-related costs; and

(b) Subject to the budget authorization for Article XI-Q bond issuance established under ORS 286A.035 for the biennium.

(2) The State Treasurer may issue Article XI-Q bonds for the purpose of:

(a) Refunding Article XI-Q bonds.

(b) Subject to subsection (3) of this section, refinancing borrowings issued before December 2, 2010, to finance or refinance costs described in section 1 (1), Article XI-Q of the Oregon Constitution.

(c) Paying bond-related costs.

(3) When Article XI-Q bonds are issued to refinance borrowings issued before December 2, 2010, the maturity date of the Article XI-Q bonds may not be later than the maturity date of the refinanced borrowings.

(4) The State Treasurer shall deposit the net proceeds of Article XI-Q bonds issued in one or more project funds established in the State Treasury or with a third party approved by the State Treasurer. Net proceeds must be expended in accordance with procedures established by the Oregon Department of Administrative Services for the purposes described in each project agency’s budget authorization.

(5) If at any time the Oregon Department of Administrative Services and the project agency determine that the net proceeds of Article XI-Q bonds deposited in a project fund pursuant to subsection (4) of this section exceed the amount necessary for the purpose described in the project agency’s budget authorization, the department may allocate and transfer the excess amount as determined by the department to other project funds, the Article XI-Q Bond Fund established under ORS 286A.820 or the Article XI-Q Bond Administration Fund established under ORS 286A.822.

(6) Article XI-Q bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-Q bonds. The State of Oregon shall pledge its full faith and credit and taxing power to the payment of the principal of, the interest on and the premium, if any, on Article XI-Q bonds, except that the ad valorem taxing power of the State of Oregon may not be pledged to pay Article XI-Q bonds.

[2011 c.14 §3]



Section 286A.820 - Article XI-Q Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-Q bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund;

(c) Reserves established for the payment of Article XI-Q bonds;

(d) Amounts transferred from a project fund as provided in ORS 286A.818 (5); and

(e) Amounts paid by a project agency under ORS 286A.824.

(2) At the request of the department, the State Treasurer may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-Q bonds as provided in ORS 286A.025 (2)(g).

[2011 c.14 §4]



Section 286A.822 - Article XI-Q Bond Administration Fund; purposes.

(a) Proceeds of Article XI-Q bonds that were issued to pay bond-related costs;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund;

(c) Amounts transferred from a project fund as provided in ORS 286A.818 (5); and

(d) Amounts paid by a project agency under ORS 286A.824.

(2) At the request of the department, the State Treasurer may create separate accounts in the bond administration fund as provided in ORS 286A.025 (2)(g).

[2011 c.14 §5]



Section 286A.824 - Article XI-Q bond program; rules.

(a) Financing for real or personal property projects that may be financed with Article XI-Q bond proceeds; or

(b) Refinancing of borrowings issued before December 2, 2010, that financed or refinanced real or personal property projects that would have been eligible for financing under Article XI-Q. The department may periodically bill any project agency for an appropriate share of the bond-related costs of the bonds issued to finance the agency’s projects or refinance the agency’s bonds. The department may bill at such intervals as are established in the department’s procedures and shall deposit amounts paid by project agencies in the Article XI-Q Bond Fund or the Article XI-Q Bond Administration Fund as the department determines is appropriate. A project agency that receives a bill for bond-related costs shall pay the amount billed by the time and in the manner designated in the billing statement from amounts budgeted under ORS 286A.826 or, if necessary, from any other amounts lawfully available for expenditure by the project agency for that purpose.

(2) The State Treasurer may authorize a project agency or the department to act as a related agency under this chapter if necessary or desirable for the issuance or administration of Article XI-Q bonds, including, without limitation, entering into contracts or covenants as provided in ORS 286A.025. However, a project agency may not request the State Treasurer to issue Article XI-Q bonds.

(3) If Article XI-Q bonds are issued to refinance bonds issued before December 2, 2010, and the bond-related costs of the refinanced bonds were paid by state agencies under ORS 283.091, under one of the programs described in ORS 291.445 (7) or under a revenue bond program of this state, the state agency whose bonds are refinanced may pay the amounts billed under subsection (1) of this section from the sources of funds previously used by the agency to pay the refinanced bonds or from any other funds lawfully available for payment of the Article XI-Q bonds.

(4) A project agency that receives or holds proceeds of Article XI-Q bonds shall, at the direction of the department, take action necessary to obtain and maintain:

(a) The excludability of interest on Article XI-Q bonds from gross income under the Internal Revenue Code; or

(b) A federal interest subsidy payment or any other tax-advantaged status granted under the Internal Revenue Code for the Article XI-Q bonds.

[2011 c.14 §6]



Section 286A.826 - Budgeting for Article XI-Q project costs.

(1) The costs of a project financed or to be financed by the issuance of Article XI-Q bonds during the biennium;

(2) Amounts billed during the biennium by the Oregon Department of Administrative Services under ORS 286A.824; and

(3) The bond-related costs associated with the projects financed or to be financed with Article XI-Q bonds.

[2011 c.14 §7]



Section 286A.830 - Definitions for ORS 286A.830 to 286A.863.

(1) "Article XI-F(1) bonds" means bonds issued under the authority of Article XI-F(1) of the Oregon Constitution for the benefit of a public university.

(2) "Article XI-G bonds" means bonds issued under the authority of Article XI-G of the Oregon Constitution for the benefit of a public university.

(3) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on higher education bonds;

(b) The costs and expenses of issuing, administering and maintaining higher education bonds including, but not limited to:

(A) Costs and expenses of redeeming higher education bonds;

(B) Amounts due in connection with credit enhancement devices or agreements for exchange of interest rates; and

(C) Fees, administrative costs and expenses of the State Treasurer, the Oregon Department of Administrative Services or the Higher Education Coordinating Commission, including the costs of consultants or advisers retained by the State Treasurer, the department or the commission;

(c) The costs of funding reserves for the higher education bonds;

(d) Capitalized interest for the higher education bonds;

(e) Rebates or penalties due to the United States in connection with the higher education bonds;

(f) Expenses and liabilities arising from an inquiry, audit or other action relating to the higher education bonds by a federal or state regulatory body, including, but not limited to, legal expenses; and

(g) Any other costs or expenses that the State Treasurer, the department or the commission determines are necessary or desirable in connection with issuing and maintaining the higher education bonds.

(4) "Federal tax benefit" means the excludability of interest on higher education bonds from gross income under the Internal Revenue Code, the qualification of higher education bonds for any federal interest subsidy payment or any other tax-advantaged status granted under the Internal Revenue Code.

(5) "Grant contract" means a contract approved by the department and executed by a public university and the commission that establishes the terms and conditions for issuance of Article XI-G bonds and the disbursement of proceeds to the public university.

(6) "Higher education bonds" means Article XI-F(1) bonds and Article XI-G bonds.

(7) "Loan agreement" means a contract approved by the department and executed by a public university and the commission that establishes the terms and conditions for issuance of Article XI-F(1) bonds, lending of bond proceeds and loan repayment.

(8) "Loan repayment schedule" means the schedule of repayment of loans made with proceeds of Article XI-F(1) bonds that a public university is obligated to make to the State of Oregon pursuant to a loan agreement.

(9) "Matching amount" means moneys unconditionally available to a public university for the same or similar purposes as the proceeds of Article XI-G bonds issued for the benefit of the public university and meeting the requirements set forth in Article XI-G, section 1 (3), of the Oregon Constitution.

(10) "Public university" means any institution established as a public university under ORS 352.002.

(11) "Revenue sufficiency" means the condition of having revenues, not including amounts appropriated by the Legislative Assembly from the General Fund, that are conservatively estimated to be lawfully available and sufficient to pay debt service on particular Article XI-F(1) bonds and operate the projects financed with the proceeds of those Article XI-F(1) bonds.

[2015 c.828 §2]



Section 286A.833 - Authority of State Treasurer to issue Article XI-F(1) bonds.

(a) The Higher Education Coordinating Commission requests that bonds be issued for the purposes specified in Article XI-F(1) of the Oregon Constitution, plus an amount determined by the State Treasurer to pay estimated bond-related costs;

(b) The issuance does not exceed the budget authorization for bond issuance established under ORS 286A.035; and

(c) A loan agreement is executed under ORS 286A.836 prior to sale of the bonds.

(2) The State Treasurer may issue Article XI-F(1) bonds for the purpose of refunding Article XI-F(1) bonds, with the concurrence of a public university that received proceeds of Article XI-F(1) bonds to be refunded.

(3) The State Treasurer shall deposit the net proceeds of Article XI-F(1) bonds in one or more project funds established in the State Treasury or with a third party under contract with the Oregon Department of Administrative Services and approved by the State Treasurer. Net proceeds of Article XI-F(1) bonds must be expended for the purposes described in the commission’s budget authorization.

(4) If at any time the department and the commission jointly determine that the net proceeds of Article XI-F(1) bonds deposited in a project fund pursuant to subsection (3) of this section exceed the cost of the project described in the commission’s budget authorization, the department may allocate and transfer the excess amount as determined by the department to other project funds, the Article XI-F(1) Bond Fund established under ORS 286A.839 or the Article XI-F(1) Bond Administration Fund established under ORS 286A.842. Before transferring an excess amount under this subsection, the department shall consult with the public university for whose benefit the Article XI-F(1) bonds were issued, but the department may transfer an excess amount without the approval of the public university. Excess amounts may not be transferred to a project fund for the project of another public university unless the applicable loan agreements and loan repayment schedules are amended to reflect the transfer.

(5) Article XI-F(1) bonds are direct general obligations of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-F(1) bonds. The State of Oregon shall pledge its full faith and credit and taxing power to the payment of the principal of, the interest on and the premium, if any, on Article XI-F(1) bonds, and the ad valorem taxing power of the State of Oregon may be pledged to pay Article XI-F(1) bonds.

[2015 c.828 §3]



Section 286A.836 - Loan agreements for Article XI-F(1) bonds.

(1) A representation by the public university that it has revenue sufficiency for the Article XI-F(1) bonds;

(2) A loan repayment schedule and a covenant of the public university to make all required loan repayment schedule payments to the commission prior to the date any bond debt service payments are due on the Article XI-F(1) bonds that financed the loan;

(3) Terms and conditions obligating the public university to maintain any federal tax benefits related to the Article XI-F(1) bonds and to execute and deliver any required tax certificates or agreements in connection with any federal tax benefits related to the Article XI-F(1) bonds; and

(4) Terms and conditions indemnifying the State of Oregon against regulatory or bondholder liability due to the action or inaction of the public university related to the Article XI-F(1) bonds.

[2015 c.828 §4]



Section 286A.839 - Article XI-F(1) Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-F(1) bonds;

(b) Moneys, if any, appropriated or otherwise provided by the Legislative Assembly for deposit in the fund;

(c) Reserves, if any, established for the payment of Article XI-F(1) bonds;

(d) Moneys transferred from a project fund under ORS 286A.833 (4);

(e) Moneys received as payment under a loan agreement or the schedule provided under ORS 352.415;

(f) Moneys received from ad valorem taxes levied pursuant to ORS 291.445; and

(g) Moneys provided by the Legislative Assembly in lieu of ad valorem taxes levied pursuant to ORS 291.445.

(2) The department shall credit any interest earnings in the fund on amounts paid by a public university pursuant to a loan agreement or the schedule provided under ORS 352.415 that exceed the amount needed to repay outstanding Article XI-F(1) bonds issued for the benefit of the public university against the payment obligations of the public university under a loan agreement or the schedule provided under ORS 352.415.

(3) At the request of the department, the State Treasurer may create or cause to be created separate accounts in the fund for reserves and debt service for each series of Article XI-F(1) bonds.

[2015 c.828 §5]



Section 286A.842 - Article XI-F(1) Bond Administration Fund; purposes.

(a) Proceeds of Article XI-F(1) bonds that were issued to pay bond-related costs; and

(b) Moneys appropriated or otherwise provided by the Legislative Assembly for deposit in the fund.

(2) At the request of the department, the State Treasurer may create or cause to be created separate accounts in the Article XI-F(1) Bond Administration Fund.

[2015 c.828 §6]



Section 286A.845 - Budgeting for Article XI-F(1) bonds.

(1) The costs of loan agreement disbursements during the biennium to public universities for the costs of projects to be financed by the issuance of Article XI-F(1) bonds;

(2) The debt service due during the biennium for any Article XI-F(1) bonds that have been or will be issued;

(3) Amounts billed during the biennium by the Oregon Department of Administrative Services, or the commission, under ORS 286A.863 (2); and

(4) Any bond-related costs associated with any Article XI-F(1) bonds.

[2015 c.828 §7]



Section 286A.848 - Authority of State Treasurer to issue Article XI-G bonds.

(a) The Higher Education Coordinating Commission requests that bonds be issued for the purposes specified in Article XI-G of the Oregon Constitution, plus an amount determined by the State Treasurer to pay estimated bond-related costs;

(b) The issuance does not exceed the budget authorization for bond issuance established under ORS 286A.035; and

(c) A grant contract is executed under ORS 286A.851 prior to sale of the bonds.

(2) The State Treasurer may issue Article XI-G bonds for the purpose of refunding Article XI-G bonds without a request from the commission when the State Treasurer determines it is in the best interests of the State of Oregon to refund Article XI-G bonds.

(3) The State Treasurer shall deposit the net proceeds of Article XI-G bonds in one or more project funds established in the State Treasury or with a third party under contract with the Oregon Department of Administrative Services and approved by the State Treasurer. Net proceeds of Article XI-G bonds must be expended for the purposes described in the commission’s budget authorization.

(4) If at any time the department and the commission jointly determine that the net proceeds of Article XI-G bonds deposited in a project fund pursuant to subsection (3) of this section exceed the cost of the project described in the commission’s budget authorization, the department may allocate and transfer the excess amount as determined by the department to other project funds, the Article XI-G Bond Fund established under ORS 286A.854 or the Article XI-G Bond Administration Fund established under ORS 286A.857.

(5) Article XI-G bonds are direct general obligations of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-G bonds. The State of Oregon shall pledge its full faith and credit and taxing power to the payment of the principal of, the interest on and the premium, if any, on Article XI-G bonds, and the ad valorem taxing power of the State of Oregon may be pledged to pay Article XI-G bonds.

[2015 c.828 §8]



Section 286A.851 - Grant contracts for Article XI-G bonds.

(1) A certification that the requirement for a matching amount is satisfied;

(2) Terms and conditions obligating the public university to maintain any federal tax benefit related to the Article XI-G bonds and to execute and deliver any required tax certificates or agreements in connection with any federal tax benefit related to the Article XI-G bonds; and

(3) Terms and conditions indemnifying the State of Oregon against regulatory or bondholder liability due to the action or inaction of the public university related to the Article XI-G bonds.

[2015 c.828 §9]



Section 286A.854 - Article XI-G Bond Fund; purposes.

(a) Capitalized or accrued interest on Article XI-G bonds;

(b) Moneys appropriated or otherwise provided by the Legislative Assembly for deposit in the fund;

(c) Reserves, if any, established for the payment of Article XI-G bonds;

(d) Moneys transferred from a project fund under ORS 286A.848 (4);

(e) Moneys received from ad valorem taxes levied pursuant to ORS 291.445; and

(f) Moneys provided by the Legislative Assembly in lieu of ad valorem taxes levied under ORS 291.445.

(2) At the request of the department, the State Treasurer may create or cause to be created separate accounts in the fund for reserves and debt service for each series of Article XI-G bonds.

[2015 c.828 §10]



Section 286A.857 - Article XI-G Bond Administration Fund; purposes.

(a) Proceeds of Article XI-G bonds that were issued to pay bond-related costs; and

(b) Moneys appropriated or otherwise provided by the Legislative Assembly for deposit in the fund.

(2) At the request of the department, the State Treasurer may create or cause to be created separate accounts in the Article XI-G Bond Administration Fund.

[2015 c.828 §11]



Section 286A.860 - Budgeting for Article XI-G bonds.

(1) The costs of grant contract disbursements during the biennium for any projects to be financed by the issuance of Article XI-G bonds;

(2) The debt service due during the biennium for any Article XI-G bonds that have been or will be issued;

(3) Amounts billed during the biennium by the Oregon Department of Administrative Services, or the commission, under ORS 286A.863 (2); and

(4) Any bond-related costs associated with any Article XI-G bonds.

[2015 c.828 §12]



Section 286A.863 - Rules; billing of public universities; agreements with Oregon Health and Science University.

(a) Fees and costs to be paid by public universities for administration of higher education bonds, including reasonable fees and expenses of the State Treasurer as provided in ORS 286A.014;

(b) The form, content and timing of information to be submitted by public universities to be used by the commission and the State Treasurer to evaluate revenue sufficiency for Article XI-F(1) bonds and availability and sufficiency of matching amounts for Article XI-G bonds; and

(c) Standards, terms and conditions for maintaining federal tax benefits related to higher education bonds.

(2) The department or the commission, or both, may periodically bill a public university, without duplicating costs billed by contract, for the public university’s proportional share of costs incurred by the department, or the commission, in connection with higher education bonds, including, but not limited to:

(a) Bond-related costs of higher education bonds issued or proposed to be issued to finance or refinance projects of the public university; and

(b) Costs of legal or financial consultants or advisors, including, without limitation, bond counsel to the State of Oregon, for services that are provided at the request of a public university in connection with higher education bonds that are issued or proposed to be issued.

(3) The department and the commission may each bill at such intervals as may be established in the department’s or commission’s own procedures and shall deposit the moneys paid by the public university in the applicable bond fund, bond administration fund or other fund relating to higher education bonds, as the department or commission determines is appropriate. A public university that receives a bill for bond-related costs shall pay the amount billed by the time and in the manner designated in the billing statement.

(4)(a) The department may enter into agreements with Oregon Health and Science University to:

(A) Receive payments from Oregon Health and Science University of amounts used to pay debt service on bonds issued by the State Treasurer to finance joint projects of Oregon Health and Science University and one or more public universities; or

(B) Administer tax compliance obligations of Oregon Health and Science University pursuant to agreements between Oregon Health and Science University and the Oregon University System.

(b) Solely for the purposes of receiving payments of amounts used to pay debt service and administering tax compliance obligations related to the bonds, the department may be a successor to, or an assignee of, the Oregon University System under agreements between Oregon Health and Science University and the Oregon University System.

(c) The department may not assume any obligations or liability as the successor to, or assignee of, the Oregon University System under any agreements between Oregon Health and Science University and the Oregon University System, except for obligations or liability relating to the receipt of amounts used to pay debt service and the administration of tax compliance obligations.

[2015 c.828 §13]






Chapter 287 - (Former Provisions)

Section 287.001



Section 287.002



Section 287.003



Section 287.004



Section 287.006



Section 287.007



Section 287.008



Section 287.010



Section 287.012



Section 287.014



Section 287.016



Section 287.018



Section 287.020



Section 287.022



Section 287.024



Section 287.025



Section 287.026



Section 287.028



Section 287.029



Section 287.030



Section 287.032



Section 287.033



Section 287.034



Section 287.036



Section 287.038



Section 287.040



Section 287.042



Section 287.045



Section 287.047



Section 287.049



Section 287.052



Section 287.053



Section 287.054



Section 287.055



Section 287.056



Section 287.058



Section 287.060



Section 287.062



Section 287.064



Section 287.066



Section 287.068



Section 287.069



Section 287.070



Section 287.072



Section 287.074



Section 287.075



Section 287.090



Section 287.102



Section 287.104



Section 287.106



Section 287.108



Section 287.110



Section 287.112



Section 287.114



Section 287.116



Section 287.118



Section 287.120



Section 287.122



Section 287.124



Section 287.126



Section 287.128



Section 287.130



Section 287.132



Section 287.134



Section 287.136



Section 287.138



Section 287.140



Section 287.142



Section 287.144



Section 287.146



Section 287.202



Section 287.204



Section 287.206



Section 287.208



Section 287.210



Section 287.212



Section 287.214



Section 287.216



Section 287.218



Section 287.220



Section 287.252



Section 287.254



Section 287.256



Section 287.258



Section 287.260



Section 287.262



Section 287.264



Section 287.302



Section 287.304



Section 287.306



Section 287.308



Section 287.310



Section 287.312



Section 287.314



Section 287.316



Section 287.318



Section 287.320



Section 287.322



Section 287.324



Section 287.326



Section 287.328



Section 287.330



Section 287.332



Section 287.334



Section 287.336



Section 287.338



Section 287.340



Section 287.342



Section 287.352



Section 287.354



Section 287.356



Section 287.358



Section 287.402



Section 287.404



Section 287.406



Section 287.408



Section 287.410



Section 287.412



Section 287.414



Section 287.416



Section 287.418



Section 287.420



Section 287.422



Section 287.424



Section 287.426



Section 287.428



Section 287.430



Section 287.432



Section 287.435



Section 287.442



Section 287.452

[Renumbered 287A.472 in 2007]



Section 287.454



Section 287.456



Section 287.458



Section 287.460



Section 287.462



Section 287.464



Section 287.482



Section 287.484



Section 287.486



Section 287.488



Section 287.502



Section 287.504



Section 287.506



Section 287.508



Section 287.510



Section 287.515



Section 287.522



Section 287.524



Section 287.526



Section 287.528



Section 287.702



Section 287.704



Section 287.990






Chapter 287A - Local Government Borrowing

Section 287A.001 - Definitions for ORS chapter 287A.

(1) "Advance refunding bond" means a bond all or part of the proceeds of which are to be used to pay an outstanding bond one year or more after the advance refunding bond is issued.

(2) "Agreement for exchange of interest rates" means a contract, or an option or forward commitment to enter into a contract, for an exchange of interest rates for related bonds that provides for:

(a) Payments based on levels or changes in interest rates; or

(b) Provisions to hedge payment, rate, spread or similar exposure including, but not limited to, an interest rate floor or cap or an option, put or call.

(3)(a) "Bond" means a contractual undertaking or instrument of a public body to repay borrowed moneys.

(b) "Bond" does not mean a credit enhancement device.

(4) "Capital construction" has the meaning given that term in ORS 310.140.

(5) "Capital costs" has the meaning given that term in ORS 310.140.

(6) "Capital improvements" has the meaning given that term in ORS 310.140.

(7)(a) "Credit enhancement device" means a letter of credit, line of credit, standby bond purchase agreement, bond insurance policy, reserve surety bond or other device or facility used to enhance the creditworthiness, liquidity or marketability of bonds or agreements for exchange of interest rates.

(b) "Credit enhancement device" does not mean a bond.

(8) "Current refunding bond" means a bond the proceeds of which are to be used to pay or purchase an outstanding bond less than one year after the current refunding bond is issued.

(9) "Forward current refunding" means execution and delivery of a purchase agreement or similar instrument under which a public body contracts to sell current refunding bonds for delivery at a future date that is one year or more after execution of the purchase agreement or similar instrument.

(10) "General obligation bond" means exempt bonded indebtedness, as defined in ORS 310.140, that is secured by a commitment to levy ad valorem taxes outside the limits of sections 11 and 11b, Article XI, of the Oregon Constitution.

(11) "Lawfully available funds" means revenues or other moneys of a public body including, but not limited to, moneys credited to the general fund of the public body, revenues from an ad valorem tax and revenues derived from other taxes levied by the public body that are not dedicated, restricted or obligated by law or contract to an inconsistent expenditure or use.

(12) "Operative document" means a bond declaration, trust agreement, indenture, security agreement or other document in which a public body pledges revenue or property as security for a bond.

(13) "Pledge" means:

(a) To create a lien on property pursuant to ORS 287A.140.

(b) A lien on property created pursuant to ORS 287A.140.

(c) To create a lien on property pursuant to ORS 287A.310.

(d) A lien on property created pursuant to ORS 287A.310.

(14) "Public body" means:

(a) A county of this state;

(b) A city of this state;

(c) A local service district as defined in ORS 174.116 (2);

(d) A special government body as defined in ORS 174.117;

(e) Oregon Health and Science University;

(f) A public university listed in ORS 352.002; or

(g) Any other political subdivision of this state that is authorized by the Legislative Assembly to issue bonds.

(15) "Refunding bond" means an advance refunding bond, a current refunding bond or a forward current refunding bond.

(16) "Related bond" means a bond for which the public body enters into an agreement for exchange of interest rates or obtains a credit enhancement device.

(17) "Revenue" means all fees, tolls, excise taxes, assessments, property taxes and other taxes, rates, charges, rentals and other income or receipts derived by a public body or to which a public body is entitled.

(18) "Revenue bond" means a bond that is not a general obligation bond.

(19) "Termination payment" means the amount payable under an agreement for exchange of interest rates by one party to another party as a result of the termination, in whole or part, of the agreement prior to the expiration of the stated term.

[2007 c.783 §42; 2009 c.537 §9; 2013 c.491 §2; 2013 c.768 §28; 2015 c.53 §2; 2015 c.767 §88]



Section 287A.010 - Powers conveyed to public bodies.

[2007 c.783 §68]



Section 287A.050 - Authority of city to issue general obligation bonds.

(a) Capital construction or capital improvements permitted by Article XI, sections 11 and 11b, of the Oregon Constitution.

(b) Capital costs permitted by Article XI, section 11L, of the Oregon Constitution.

(2) Unless the city charter provides a lesser limitation, a city may not issue or have outstanding at the time of issuance general obligation bonds in a principal amount that exceeds three percent of the real market value of the taxable property within its boundaries, calculated as provided in ORS 308.207.

(3) The limitation described in subsection (2) of this section does not apply to general obligation bonds issued:

(a) To finance the costs of local improvements assessed and paid for in installments under statutory or charter authority.

(b) To finance capital construction or capital improvements permitted by Article XI, sections 11 and 11b, of the Oregon Constitution, or to finance capital costs permitted by Article XI, section 11L, of the Oregon Constitution, for:

(A) Water supply, treatment or distribution;

(B) Sanitary or storm sewage collection or treatment;

(C) Hospitals or infirmaries;

(D) Gas, power or lighting; or

(E) Off-street motor vehicle parking facilities.

[2007 c.783 §43; 2013 c.491 §3]



Section 287A.100 - Authority of county to issue general obligation bonds.

(a) Capital construction or capital improvements permitted by Article XI, sections 11 and 11b, of the Oregon Constitution.

(b) Capital costs permitted by Article XI, section 11L, of the Oregon Constitution.

(2) Unless the county charter provides a lesser limitation, a county may not issue or have outstanding at the time of issuance general obligation bonds in a principal amount that exceeds two percent of the real market value of the taxable property in the county, calculated as provided in ORS 308.207.

[2007 c.783 §44; 2013 c.491 §4]



Section 287A.105 - Limitation on bonded indebtedness of county.

(a) One percent of the real market value of all taxable property in the county, calculated as provided in ORS 308.207; or

(b) A limitation on bonded indebtedness in the county charter.

(2) The limitation on bonded indebtedness in subsection (1) of this section does not apply to revenue bonds issued to finance pension liabilities under ORS 238.692 to 238.698 or any other law in effect prior to enactment of ORS 238.692 to 238.698.

[2007 c.783 §45]



Section 287A.140 - Ad valorem tax levy to pay general obligation bonds.

(2) A public body may:

(a) Use the revenues from a levy under this section and earnings on the revenues only to pay the principal of and interest on general obligation bonds.

(b) Not use or divert taxes levied under subsection (1) of this section for another purpose while principal or interest remains unpaid on the bonds.

(c) If a surplus amount remains after the principal of and interest on an issue of general obligation bonds have been paid and the public body does not have other expenses related to the bonds, transfer the surplus moneys to a fund designated by the governing body of the public body.

(3) Revenues from a levy by a public body pursuant to this section and earnings on the revenues are pledged as security for payment of the principal of and interest on general obligation bonds of the public body.

(4) A pledge under this section has the effect of a pledge under ORS 287A.310.

[2007 c.783 §67; 2015 c.53 §1]



Section 287A.145 - Misspent proceeds of general obligation bonds.

(a) Replace the misspent proceeds with interest, on a reasonable schedule determined by the court, from moneys other than the tax revenues that the public body levies to pay the debt service; and

(b) Use the replaced moneys, as appropriate, for capital costs, for the costs of capital construction or capital improvements or to pay the debt service.

(2) If the public body fails to comply with an order to replace the misspent proceeds or acknowledges that the public body is unable to replace the misspent proceeds, the court may determine that a portion of the future levies to pay the debt service is subject to the limits of Article XI, sections 11 and 11b, of the Oregon Constitution, by calculating the amount of the tax revenues that are necessary to pay the principal and interest on the bonds that is allocable to the misspent proceeds.

(3) An action may not be filed or maintained against a public body because of an alleged expenditure of the bond proceeds of general obligation bonds for purposes other than capital costs, capital construction or capital improvements, if the misspent moneys are less than $5,000. [2007 c.783 §66; 2013 c.491 §5]

Note: Section 1, chapter 684, Oregon Laws 2013, provides:

Sec. 1. (1) A change in the use of facilities that were constructed, in whole or in part, with net proceeds of general obligation bonds of a county does not cause the expenditure of the net proceeds to be an improper expenditure of bond proceeds for which a court may issue an order described in ORS 287A.145 if:

(a) The general obligation bonds were approved at an election conducted on May 21, 1996; and

(b) The bond proceeds were spent for purposes allowed by the ballot measure authorizing the bonds and by Article XI, sections 11 and 11b, of the Oregon Constitution.

(2) The change in the use of facilities described in subsection (1) of this section does not affect any authority the county may have to impose taxes outside the limitations imposed by Article XI, sections 11 and 11b, of the Oregon Constitution, for the original bonds or bonds issued to refund the original bonds.

(3) The county shall use any revenue from the change in the use of facilities to reduce the taxes imposed to pay bond-related costs.

[2013 c.684 §1]



Section 287A.150 - Authority of public body to issue revenue bonds.

(2) If revenue bonds are authorized by nonemergency ordinance, a public body may not sell the revenue bonds pursuant to this section until the period for referral of the ordinance has expired. If electors of a public body refer a nonemergency ordinance authorizing issuance of revenue bonds, the public body may not sell the revenue bonds unless the electors approve issuance of the revenue bonds.

(3) If revenue bonds are authorized by resolution:

(a) A public body may not sell the revenue bonds until at least 60 days following publication of the notice required in subsection (4) of this section.

(b) The resolution must provide that electors residing within the public body may file a petition with the public body asking the public body to refer the question of whether to issue the revenue bonds to a vote. If within 60 days after the publication of the notice described in subsection (4) of this section, electors file petitions with the public body containing valid signatures of at least five percent of the public body’s electors, the public body:

(A) Shall place the question of issuing the revenue bonds on the ballot at the next lawfully available election date; and

(B) May not sell the revenue bonds described in the notice unless a majority of the electors voting on the question of issuing the revenue bonds approve.

(4) A public body authorizing revenue bonds by resolution shall publish a notice describing the purposes for which the revenue bonds will be sold in at least one newspaper of general circulation within the boundaries of the public body in the same manner as other public notices of the public body. At a minimum, the notice must contain:

(a) The date the resolution was adopted and the number thereof, if any;

(b) The expected source of revenue for repayment of the revenue bonds;

(c) The estimated principal amount of the revenue bonds to be sold;

(d) The procedures by which electors may cause the question of issuing the revenue bonds to be referred to a vote;

(e) The period within which electors must file signed petitions to cause referral; and

(f) The fact that the resolution is available for inspection at the appropriate office of the public body.

(5) If revenue bonds are authorized by nonemergency ordinance under subsection (2) of this section, the revenue bonds may be secured by the revenues or other property of the public body that is described in the nonemergency ordinance. If revenue bonds are authorized by resolution under subsection (3) of this section, the revenue bonds may be secured by the revenues or other property of the public body that is described in the notice required under subsection (4) of this section.

(6) A public body may issue refunding bonds under ORS 287A.360 to 287A.380 to pay revenue bonds that were authorized by this section. The procedures and limitations of subsections (1) to (5) of this section do not apply to refunding bonds.

[2007 c.783 §46]



Section 287A.180 - Short-term borrowing by public body.

(a) In anticipation of tax revenues or other moneys;

(b) To provide interim financing for capital projects to be undertaken by the public body; or

(c) To refund revenue bonds issued pursuant to this section.

(2) To secure revenue bonds authorized under this section, a public body may:

(a) Pledge all or part of the revenues of the public body that may lawfully be used to secure payment of the revenue bonds.

(b) Obtain credit enhancement devices for the revenue bonds authorized by this section.

(c) Establish debt service reserves.

(d) Enter into covenants, by ordinance, resolution or agreement, for the protection and security of the owners of revenue bonds authorized by this section. The covenants constitute enforceable contracts with the owners of the revenue bonds.

(3) Revenue bonds authorized by this section that are issued in anticipation of revenues and revenue bonds issued under subsection (1)(c) of this section:

(a) Must mature within 13 months after they are issued; and

(b) May not be issued in a principal amount that exceeds 80 percent of the taxes or other revenues, except grant moneys, that the public body has budgeted or otherwise reasonably expects to have available to pay the revenue bonds.

(4) Revenue bonds authorized by this section that are issued in anticipation of grant moneys or to provide interim financing for capital projects and revenue bonds issued under subsection (1)(c) of this section must mature not later than five years after the revenue bonds are issued.

(5) The debt limitations imposed by law or the charter of a public body do not apply to revenue bonds or credit enhancement devices authorized by this section.

[2007 c.783 §47]



Section 287A.195 - Compliance with constitutional or statutory debt limits.

(a) The amount of interest to be paid on bonds, whether paid currently or deferred, is not taken into account.

(b) For a zero coupon bond or other original discount bond on which periodic interest payments are not made, only the accreted value of the bond on the date the bond is issued is taken into account.

(c) If a bond is issued to a provider of a credit enhancement device for a bond that is subject to a debt limit, the bond issued to the provider must be taken into account only to the extent that the amount of the bond issued to the provider exceeds the amount of the bond secured by the credit enhancement device.

(d) A public body may deduct from the amount of outstanding indebtedness:

(A) The amount of money and investments that the public body or a trustee of the public body or a trustee or agent of the public body holds to pay bonds that have not been defeased.

(B) The principal amount of bonds that have been defeased.

(2) For purposes of this section, a bond is defeased if:

(a) The public body has set aside in an irrevocable escrow government obligations, as defined in ORS 287A.375, the receipts from which have been calculated by a certified public accountant or other experienced professional to be sufficient, without reinvestment, to pay the principal, interest and premium, if any, due on the bond at maturity or on prior redemption; or

(b) The public body has complied with the provisions in the documents authorizing the bond that govern payment or defeasance of the bond.

[2007 c.783 §64]



Section 287A.300 - Terms and conditions of bond sales; delegation of authority.

(a) Combine bonds authorized by different laws or actions of the governing body into a single issue and use a single disclosure document if the bonds in the issue will have the same security, or may use a single disclosure document for bonds authorized by different laws or actions of the governing body if the bonds have different security.

(b) Structure, market and issue bonds in the manner that the public body determines is in the best interest of the people served by the public body.

(c) Sell bonds at a competitive sale or a negotiated sale or in any other manner determined by the public body.

(d) Issue bonds the interest on which is exempt from federal income taxes or is not exempt from federal income taxes.

(e) Establish the maturity dates for bonds to provide for short-term, interim or long-term borrowing and establish the principal amounts, redemption provisions, optional or mandatory tender provisions, interest rates or method for determining a variable or adjustable interest rate, denominations and other terms and conditions of the bonds.

(f) Determine the form and content of bond disclosure documents.

(g) Enter into an agreement with and retain the services of bond counsel and other providers of bond-related services.

(h) Execute and deliver indentures, bond purchase agreements, trust agreements, remarketing agreements, auction agent agreements, broker dealer agreements, tender agent agreements, escrow agreements and other contracts related to the sale, issuance, security for or administration of the bonds.

(i) Enter into agreements with bond trustees and deposit moneys with trustees for the benefit of bond owners and the providers of credit enhancement devices for bonds.

(j) Enter into covenants for the benefit of bond owners or the providers of credit enhancement devices or agreements for exchange of interest rates, including but not limited to covenants regarding the issuance of additional bonds and rate covenants.

(k) Enter into covenants for the benefit of owners of bonds that are intended to allow bonds to bear interest that is excludable from gross income under the federal Internal Revenue Code or that is otherwise exempt from taxation by the United States.

(L) Take action to comply with covenants.

(m) Establish bond debt service reserves.

(n) Fund debt service reserves out of bond proceeds or from other revenues.

(o) Specify the individuals who may sign the bonds on behalf of the public body.

(2) When the Oregon Constitution, a charter, a statute, an ordinance or a resolution authorizes a public body to spend bond proceeds for a particular purpose, the public body may also spend bond proceeds to finance costs of issuing, administering and repaying the bonds, including costs of the services of bond counsel or other providers of bond-related services, and to pay the costs of a credit enhancement device or agreement for exchange of interest rates.

(3) When a public body redeems bonds, the public body shall give notice of redemption in the manner specified in the documents authorizing the bonds to be redeemed.

(4) A public body may delegate to an elected or appointed official or an employee of the public body the authority to take an action described in subsection (1) of this section.

(5) Except as provided otherwise in this subsection, at least one of the signatures of bond signatories must be provided in manual form. However, if the bonds are to be authenticated by at least one signature in manual form, all signatures of bond signatories may be in facsimile form.

[2007 c.783 §§48,49; 2009 c.538 §7; 2011 c.256 §2a]



Section 287A.310 - Definitions for ORS 287A.310 and 287A.315; lien of a pledge; Uniform Commercial Code.

(a) "Obligation" means:

(A) A bond;

(B) The commitment of a public body in connection with a credit enhancement device; or

(C) An agreement for exchange of interest rates.

(b) "Property" means:

(A) Real or personal property, tangible or intangible, whether owned when a pledge is made or acquired subsequently to the time the pledge is made; and

(B) Revenues, contract rights, receivables or securities.

(2) The Uniform Commercial Code does not apply to the creation, perfection, priority or enforcement of a lien of a pledge made by a public body.

(3) When otherwise authorized by statute, charter, ordinance or resolution to issue bonds, a public body may pledge as security for payment of obligations all or part of the property of the public body expressly authorized to be pledged by the governing body of the public body.

(4) The lien created by a pledge is valid and binding from the time the pledge is made. Pledged property is subject immediately to the lien of the pledge without physical delivery, filing or any other act.

(5) Except as otherwise expressly provided in an operative document, the lien of the pledge is superior to and has priority over all other claims and liens.

(6) When property subject to a pledge is acquired by a public body after the pledge is made:

(a) The property is subject to the lien upon acquisition by the public body without physical delivery, filing or any other act.

(b) The lien relates to the time the pledge was originally made.

(7) A public body may reserve a right to pledge a pledged property as security for bonds subsequently issued by the public body. If the public body reserves the right, subject to the terms of the operative document that created a previous pledge, the lien of the subsequent pledge may be on a parity or pari passu basis with the lien of the previous pledge, on a prior and superior basis with the lien of the previous pledge or on a subordinate basis with the lien of the previous pledge, as specified in the operative document creating the subsequent pledge. The lien of the subsequent pledge:

(a) Has the priority specified in the operative document creating the subsequent pledge; and

(b) Is superior to and has priority over all other claims and liens except the lien of a pledge with which the lien of the subsequent pledge is on a parity or subordinate basis, as specified in the operative document.

(8) A pledgee may commence an action in a court of competent jurisdiction to foreclose the lien of the pledge and exercise rights and remedies available to the pledgee under the operative document.

(9) When pledged property consists of moneys or property that is in a fund for debt service reserves or payments, a pledgee may foreclose the lien of the pledge by applying the moneys or property in the fund to the payment of the bonds subject to the terms, conditions and limitations in the operative document.

[2007 c.783 §50]



Section 287A.315 - Pledge of full faith and credit and taxing power.

(a) A general obligation bond; or

(b) An obligation that is secured by all lawfully available funds of the public body.

(2) When a public body pledges its full faith and credit and taxing power to pay an obligation, the pledge constitutes an enforceable promise or contract by the public body:

(a) To pay the obligation out of lawfully available funds of the public body; and

(b) If lawfully available funds are insufficient to pay when due the amounts owing on the obligation, to levy, impose and collect a tax that is within the authority of the public body to levy, impose and collect in an amount sufficient to pay the amounts owing under the obligation, including past due amounts and penalties.

(3) If a public body fails to pay when due an amount owing under an obligation secured by a pledge of the full faith and credit and taxing power of the public body, the owner of the obligation, or the trustee appointed to act on behalf of the owner, may bring an action in the circuit court of the county in which the principal offices of the public body are located to compel the public body:

(a) To appropriate and expend sufficient lawfully available funds to pay the amounts owing on the obligation; or

(b) If lawfully available funds are insufficient to pay when due the amounts owing on the obligation, to levy, impose and collect a tax that is within the authority of the public body to levy, impose and collect in an amount sufficient to pay the amounts owing under the obligation, including past due amounts and penalties.

(4) An owner of the obligation, or a trustee appointed to act on behalf of the owner, may initiate a proceeding to impose remedial sanctions under ORS 33.055 against members of the governing body of a public body for failure to comply with an order of the court under this section.

(5) A pledge of the full faith and credit and taxing power authorized by this section does not, by itself, create a lien on the revenues or property of the public body.

[2007 c.783 §50a]



Section 287A.325 - Covenants of public bodies regarding pledges.

(a) It is a matter of statewide concern that certain covenants made by public bodies regarding a pledge of revenues to secure bonds not be impaired by subsequent initiative or referendum measures.

(b) The covenants described in paragraph (a) of this subsection usually are in the form of a promise to charge and collect rates, fees, tolls, rentals or other charges sufficient to produce moneys to maintain a specified level of debt service coverage.

(c) The possibility that the covenants described in paragraph (a) of this subsection might be rolled back, frozen or otherwise subjected to subsequently imposed conditions or restrictions negatively affects the ability of public bodies to market their bonds, to obtain credit enhancement and to obtain satisfactory ratings on their bonds.

(2) Therefore, the Legislative Assembly declares that covenants are material to the security for bonds and to investors’ expectations regarding timely payment of the bonds.

(3) An elector-approved initiative or referendum measure that purports to change ordinances or resolutions affecting rates, fees, tolls, rentals or other charges has no force or effect if giving force and effect to the change would impair existing covenants made with existing bond owners.

(4) A public body may enter into rate covenants that obligate the public body to periodically set rates and charges:

(a) That generate pledged revenues at specific levels including, but not limited to, a specific monetary charge for each unit of commodity or service provided or a schedule of rates and charges that includes fixed and variable components;

(b) At levels sufficient to maintain underlying credit ratings assigned to bonds by one or more nationally recognized credit rating services without regard to improvement in credit ratings due to the additional security provided for the bonds by a credit enhancement device;

(c) That generate pledged revenues each year in amounts at least equal to operations and maintenance expenses of the system that produces the pledged revenues, plus debt service on revenue bonds and other borrowings, plus an additional amount that is reasonably required to obtain favorable terms for the revenue bonds and other borrowings; or

(d) In accordance with a formula established in the operative document governing revenue bonds or other borrowings. The formula may provide for rates and charges to be determined by reference to factors including, but not limited to:

(A) Historical operating expenses;

(B) Projected future operating expenses;

(C) The funding of depreciation;

(D) The costs of capital improvements;

(E) The costs of complying with contractual obligations and covenants;

(F) The costs of complying with regulatory requirements;

(G) Reports of independent consultants regarding the level of pledged revenues required to operate and maintain a utility in accordance with prudent utility practice;

(H) Debt service on the revenue bonds or other borrowings bonds; and

(I) The moneys needed to establish or maintain reserves required by law or contract and the moneys needed to maintain an unencumbered carryforward fund balance or working capital to meet unanticipated expenses or fluctuations in revenues that may arise.

(5) Without regard to the date of execution of a rate covenant, a rate covenant authorized by this section is a contract that binds the public body and is enforceable against the public body in accordance with the terms of the rate covenant.

[2007 c.783 §51]



Section 287A.335 - Agreements for exchange of interest rates; rules.

(2) Upon a finding by a public body that an agreement for exchange of interest rates benefits the public body, the public body may enter into the agreement for exchange of interest rates with a counterparty. An agreement for exchange of interest rates may be made to manage payment, interest rate, spread or similar exposure undertaken in connection with related bonds that:

(a) Exist when the agreement for exchange of interest rates is executed;

(b) Are reasonably expected to be executed when regularly scheduled payments are due from the issuer under the agreement; or

(c) Are identified after the agreement for exchange of interest rates is executed and substituted for related bonds described in paragraph (a) or (b) of this subsection as a result of prepayment, refunding, conversion, ratings changes, redemption, defeasance or other similar event.

(3) Upon entering into an agreement for exchange of interest rates under this section and continuing until the agreement is satisfied, terminated or otherwise no longer in effect, provided a payment default has not occurred, the public body may treat the amount or rate of interest on the related bond as the amount or rate of interest payable after giving effect to the agreement for exchange of interest rates for the purpose of calculating:

(a) Tax levies to pay regularly scheduled bond debt service; and

(b) Other amounts that are based on the rate of interest of the bond.

(4) Subject to covenants applicable to a related bond and the limitations of this section, payments required under an agreement for exchange of interest rates may:

(a) Be treated as interest payments on the related bond;

(b) Be made from revenues or other moneys contributed to or legally available to pay the related bond; and

(c) Rank in an order of priority of payment relative to the payment of the related bond as the public body determines.

(5) In connection with entering into an agreement for exchange of interest rates, a public body may obtain a credit enhancement device to secure the agreement for exchange of interest rates.

(6) An agreement for exchange of interest rates entered into under this section:

(a) Is not a debt or other obligation of the issuer for purposes of any limitation upon the indebtedness of the issuer.

(b) Is subject only to the limitations of this section and is not subject to other limitations applicable to the related borrowing.

(7) A termination payment required to be paid by the public body under an agreement for exchange of interest rates:

(a) May be paid from moneys derived from the issuance and sale of revenue bonds.

(b) May not be paid from ad valorem property taxes levied outside the limitations of section 11 or 11b, Article XI of the Oregon Constitution.

(8) The Oregon Municipal Debt Advisory Commission shall adopt administrative rules establishing required terms, conditions, annual or periodic reporting requirements and other requirements for an agreement for exchange of interest rates entered into by a public body, if the commission determines those requirements are desirable to protect the interests of the public body.

(9) A public body may create reserves to pay amounts due under agreements for exchange of interest rates and fund the reserves with moneys derived from the issuance and sale of bonds or from revenues or other moneys described in subsection (4)(b) of this section.

[2007 c.783 §53; 2009 c.538 §8]



Section 287A.339 - Termination payment of conduit borrower.

[2009 c.538 §6]

Note: 287A.339 was added to and made a part of ORS chapter 287A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 287A.340 - Credit enhancement devices.

(2) The public body may pay the provider of the credit enhancement device from the same sources that the public body may lawfully use to pay the related bonds or from any other legally available source.

(3) The public body may issue a bond to the provider of a credit enhancement device to secure the obligations of the public body or to pay amounts due to the provider.

[2007 c.783 §52]



Section 287A.343 - Public body purchase of own bonds.

(2) Except as otherwise provided in the operative documents, the purchase or acquisition of bonds under this section does not cancel or extinguish the bonds unless the public body elects in writing to cancel or extinguish the bonds.

[2009 c.537 §4]

Note: 287A.343 was added to and made a part of ORS chapter 287A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 287A.345 - State taxation of bond interest.

[2007 c.783 §65]



Section 287A.350 - Public records.

[2007 c.783 §69]



Section 287A.360 - Current refunding bonds.

(2) A public body may secure current refunding bonds with any of the revenues and covenants that the public body could have used to secure the refunded or purchased bonds under the law in effect when the refunded or purchased bonds were issued and with revenues and covenants that the public body could have used to secure the refunded or purchased bonds if the laws that are in effect when the current refunding bonds are issued were in effect when the refunded or purchased bonds were issued.

(3) A public body may authorize current refunding bonds by resolution or ordinance without complying with the procedural requirements that applied to the refunded or purchased bonds, including issuing:

(a) General obligation bonds to refund or purchase outstanding general obligation bonds without obtaining approval of the electors of the public body.

(b) Revenue bonds to refund or purchase revenue bonds that were issued in accordance with ORS 287A.150 without complying with the procedures prescribed in ORS 287A.150.

(4) The maturities of current refunding bonds authorized by this section may not exceed by more than six months:

(a) Maturity limits that were established by the electors for the refunded or purchased bonds; and

(b) A maturity limit imposed by a provision of a constitution, charter or statute that applied to the refunded or purchased bonds, if the provision imposing the limit is in effect when the current refunding bonds are issued.

[2007 c.783 §54; 2009 c.538 §9; 2011 c.256 §1]



Section 287A.365 - Advance refunding bonds and forward current refunding.

(2) A public body may issue advance refunding bonds or enter into forward current refundings in compliance with:

(a) ORS 287A.360 to 287A.380; and

(b) Rules adopted by the State Treasurer.

(3) A public body may secure advance refunding bonds and forward current refunding bonds with any of the revenues and covenants that the public body could have used to secure the refunded bonds under the law in effect when the refunded bonds were issued and with revenues and covenants that the public body could have used to secure the refunded bonds if the laws that are in effect when the refunding bonds are issued were in effect when the refunded bonds were issued.

(4) The maturities of advance refunding bonds and forward current refunding bonds authorized by this section may not exceed by more than six months:

(a) Maturity limits that were established by the electors for the refunded bonds; and

(b) A maturity limit imposed by a provision of a constitution, charter or statute that applied to the refunded bonds, if the provision imposing the limit is in effect when the refunding bonds are issued.

[2007 c.783 §55; 2011 c.256 §2]



Section 287A.370 - Proposed refunding plan for advance refunding bonds or forward current refunding; rules; fees.

(2) After adoption of an ordinance or resolution approving a plan to issue advance refunding bonds or to enter into a forward current refunding, a public body shall submit the refunding plan to the State Treasurer for review and approval.

(3) After review of a proposed refunding plan, the State Treasurer shall advise the public body, in writing, whether the plan is approved. If the State Treasurer does not notify the public body within 30 business days after receipt of the plan, the plan is deemed approved. A public body may issue advance refunding bonds or enter into a forward current refunding in accordance with a refunding plan approved by the State Treasurer.

(4) The State Treasurer may adopt rules to regulate forward current refunding and the issuance of advance refunding bonds.

(5) The State Treasurer may charge public bodies fees and expenses as provided in ORS 286A.014 in connection with the activities of this section.

[2007 c.783 §56]



Section 287A.375 - Maximum amount of advance refunding bonds.

(a) Direct obligations of the United States of America or obligations the principal of and interest on which are unconditionally guaranteed by the United States of America and bank certificates of deposit secured by the obligations;

(b) Bonds, debentures, notes, certificates of participation or other obligations issued by a federal agency or other instrumentality of the federal government; or

(c) Other debt obligations determined by administrative rule of the State Treasurer to be highly secured and widely accepted in the marketplace as obligations for a defeasance escrow.

(2) A public body may not issue advance refunding bonds in a principal amount in excess of the minimum principal amount that is estimated at the time of sale to be necessary:

(a) To purchase a principal amount of government obligations that is, together with the interest earnings thereon, sufficient to pay the installments of principal, interest and redemption premiums, if any, on the bonds being refunded when due in accordance with the advance refunding plan; and

(b) To pay all costs in connection with issuing the advance refunding bonds and obtaining credit enhancement devices.

(3) If the public body that issues advance refunding bonds receives an amount of proceeds that exceeds the actual amount required under subsection (2) of this section, the public body must use the excess amount of proceeds to pay interest on the advance refunding bonds.

(4) Before applying advance refunding bond proceeds to the purposes for which the refunding bonds have been issued, a public body may invest advance refunding bond proceeds, together with other moneys set aside for the payment of the bonds to be refunded, only in government obligations.

(5) The public body shall make investments pursuant to subsection (4) of this section at times and in a manner required to provide funds sufficient to pay principal, interest and redemption premiums, if any, in accordance with the advance refunding plan.

[2007 c.783 §57]



Section 287A.380 - Tax levy to pay maturing general obligation advance refunding bonds.

(2) Notwithstanding ORS 287A.140 or any other provision of law, a public body may not cause a tax to be levied to pay the maturing interest and principal of general obligation bonds that have been defeased as described in ORS 287A.195 (2), unless the amounts held to defease the bonds are insufficient.

[2007 c.783 §59]



Section 287A.472 - Interest on municipal warrants not paid on presentation.

[Formerly 287.452]



Section 287A.474 - Warrants and checks more than two years old; report by fiscal officer; claim by owner.

(2) The lawful owner of any warrant or check included in any list referred to in subsection (1) of this section, not presented to the county treasurer for payment and not paid, thereafter may file a claim with the Department of State Lands in the manner provided by ORS 98.392 and 98.396.

[Formerly 287.454]



Section 287A.482 - Definitions for ORS 287A.482 to 287A.488.

(1) "County fiscal officer" means:

(a) The county accountant in counties where such office is established by law.

(b) The county clerk in counties not having a county accountant.

(2) "Master warrant" means a warrant or order issued and drawn pursuant to ORS 287A.486.

[Formerly 287.482]



Section 287A.484 - Master warrant procedure authorized if warrants would be not paid.

[Formerly 287.484]



Section 287A.486 - Procedure.

(2) The amount paid under subsection (1) of this section shall constitute a special fund to be used toward the payment of warrants issued under ORS 287A.484 by the county fiscal officer in payment of claims audited and approved and included in the amount of any master warrant issued to the person advancing such moneys.

[Formerly 287.486]



Section 287A.488 - Taxes must be levied for payment of claims included in master warrant.

[Formerly 287.488]



Section 287A.630 - Oregon Municipal Debt Advisory Commission; creation; term; compensation.

(a) The State Treasurer or the State Treasurer’s designee.

(b) Three public body finance officers appointed by the Governor:

(A) One of whom is an individual recommended by the Association of Oregon Counties.

(B) One of whom is an individual recommended by the League of Oregon Cities.

(C) One of whom is an individual recommended by the Oregon School Boards Association.

(c) One representative of special districts appointed by the Governor.

(d) Two public members not represented in the other categories of appointment, appointed by the Governor.

(2) The term of office of an appointed member is four years, but appointed members serve at the pleasure of the Governor. A member is eligible for reappointment for no more than one additional term.

(3) Before the expiration of the term of an appointed member, the Governor shall appoint a successor to assume the duties of the member on July 1 next following. In case of a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term.

(4) The Governor shall designate one of the appointed members to serve a one-year term as chairperson, subject to reappointment.

(5) Appointed members of the commission are entitled to compensation and expenses as provided in ORS 292.495.

[Formerly 287.030]



Section 287A.632 - Meetings; quorum; personnel.

(a) At the call of the chairperson; or

(b) At the request of:

(A) A majority of the members;

(B) The State Treasurer; or

(C) The Governor.

(2) A majority of all members of the advisory commission constitutes a quorum for the transaction of business.

(3) The office of the State Treasurer shall provide the commission with administrative and clerical assistance required by the commission.

[Formerly 287.032]



Section 287A.634 - Powers and duties of commission; rules; fees.

(a) Provide assistance and consultation, upon request of the state or a public body, to assist them in the planning, preparation, marketing and sale of new bond issues to reduce the cost of the issuance to the issuer and to assist in protecting the issuer’s credit.

(b) Collect, maintain and provide financial, economic and social data on public bodies pertinent to their ability to issue and pay bonds.

(c) Collect, maintain and provide information on bonds sold and outstanding and serve as a clearinghouse for all local bond issues.

(d) Maintain contact with municipal bond underwriters, credit rating agencies, investors and others to improve the market for public body bond issues.

(e) Undertake or commission studies on methods to reduce the costs of state and local bond issues.

(f) Recommend changes in state law and local practices to improve the sale and servicing of local bonds.

(g) Perform any other function required or authorized by law.

(h) Pursuant to ORS chapter 183, adopt rules necessary to carry out its duties.

(2) The commission shall publish:

(a) A periodic newsletter describing proposed bond issues, bond sales, refundings, credit rating changes and other information relating to municipal bonds that is pertinent to issuers, underwriters, investors and the public.

(b) An annual report describing and evaluating the operations of the commission during the preceding year.

(3) The commission may charge reasonable fees for providing services under subsection (1) of this section.

(4) The commission shall transfer the amounts received under this section to the State Treasurer for deposit in the Miscellaneous Receipts Account in the General Fund for the State Treasurer described in ORS 286A.016. The moneys deposited in the account pursuant to this section are continuously appropriated to the State Treasurer for payment of expenses of the State Treasurer in providing services to the commission pursuant to ORS 287A.632.

[Formerly 287.034]



Section 287A.640 - Notice to commission of proposed issues; duty of public bodies to assist; rules.

(2) To assist the commission in carrying out its duties, a public body shall verify, at the request of the commission, the information maintained by the commission or the State Treasurer on the public body’s outstanding bonds.

[Formerly 287.040]






Chapter 288 - (Former Provisions)

Section 288.010



Section 288.020



Section 288.030



Section 288.040



Section 288.050



Section 288.060



Section 288.070



Section 288.080



Section 288.090



Section 288.100



Section 288.110



Section 288.120



Section 288.150



Section 288.155



Section 288.160



Section 288.162



Section 288.165



Section 288.310



Section 288.320



Section 288.410



Section 288.420



Section 288.430



Section 288.435



Section 288.440



Section 288.450



Section 288.460



Section 288.500



Section 288.505



Section 288.510



Section 288.513



Section 288.515



Section 288.517



Section 288.518



Section 288.520



Section 288.523



Section 288.525



Section 288.530



Section 288.535



Section 288.540



Section 288.545



Section 288.550



Section 288.560



Section 288.570



Section 288.580



Section 288.590



Section 288.592



Section 288.594



Section 288.596



Section 288.598



Section 288.600



Section 288.605



Section 288.610



Section 288.615



Section 288.620



Section 288.625



Section 288.630



Section 288.635



Section 288.637



Section 288.640



Section 288.645



Section 288.650



Section 288.655



Section 288.660



Section 288.665



Section 288.670



Section 288.675



Section 288.677



Section 288.680



Section 288.685



Section 288.690



Section 288.695



Section 288.805



Section 288.815



Section 288.825



Section 288.835



Section 288.845



Section 288.855



Section 288.865



Section 288.875



Section 288.885



Section 288.895



Section 288.905



Section 288.915



Section 288.925



Section 288.935



Section 288.945



Section 288.950



Section 288.990



Section 288.991






Chapter 289 - Oregon Facilities Financing

Section 289.005 - Definitions for ORS chapter 289.

(a) "Authority" means the Oregon Facilities Authority created by this chapter.

(b) "Bonds" or "revenue bonds" means revenue bonds, as defined in ORS 286A.001.

(c) "Cost" means the cost of:

(A) Construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project, including all lands, structures, real or personal property, rights, rights of way, air rights, franchises, easements and interests acquired or used for or in connection with a project;

(B) Demolition or removal of buildings or structures on land as acquired, including the cost of acquiring lands to which the buildings or structures may be moved;

(C) All machinery and equipment;

(D) Financing charges, interest prior to, during and for a period after completion of construction and acquisition, reasonably required amounts to make the project operational, provisions for reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements;

(E) Architectural, actuarial engineering, financial and legal services, plans specifications, studies, surveys, estimates of costs and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project;

(F) Management, operation or funding of a qualified program; and

(G) Other expenses that are necessary or incident to a project, the financing of the project or the placing of the project in operation.

(d) "Cultural institution" means a public or nonprofit institution within this state which engages in the cultural, intellectual, scientific, environmental, educational or artistic enrichment of the people of this state. "Cultural institution" includes, without limitation, aquaria, botanical societies, historical societies, land conservation organizations, libraries, museums, performing arts associations or societies, scientific societies, wildlife conservation organizations and zoological societies. "Cultural institution" does not mean any school or any institution primarily engaged in religious or sectarian activities.

(e) "Health care institution" means a public or nonprofit organization within this state that provides health care and related services, including but not limited to the provision of inpatient and outpatient care, diagnostic or therapeutic services, laboratory services, medicinal drugs, nursing care, assisted living, elderly care and housing, including retirement communities, and equipment used or useful for the provision of health care and related services.

(f) "Housing institution" means a public or nonprofit organization within this state that provides decent, affordable housing to low income persons.

(g) "Institution" means a cultural institution, a health care institution, a housing institution, an institution for higher education, an institution for prekindergarten through grade 12 education, a school for persons with disabilities or another nonprofit.

(h) "Institution for higher education" means a public or nonprofit educational institution within this state authorized by law to provide a program of education beyond the high school level, including community colleges and associate degree granting institutions. "Institution for higher education" does not mean any school or any institution primarily engaged in religious or sectarian activities.

(i) "Institution for prekindergarten through grade 12 education" means an Oregon prekindergarten as defined in ORS 329.170, a public educational institution within this state authorized by law to provide a program of education for kindergarten through grade 12 or a nonprofit educational institution within this state that provides a program of education for prekindergarten through grade 12 as a private school. "Institution for prekindergarten through grade 12 education" does not mean a school or institution primarily engaged in religious or sectarian activities.

(j) "Nonprofit" means an institution, organization or entity within this state exempt from taxation under section 501(c)(3) of the Internal Revenue Code as defined in ORS 314.011.

(k)(A) "Project" means the financing or refinancing of the costs, including, without limitation, acquisition, construction, enlargement, remodeling, renovation, improvement, furnishing and equipping, of the following:

(i) In the case of a participating institution that is an institution for higher education, an institution for prekindergarten through grade 12 education or a school for persons with disabilities, a structure, within this state or outside this state, that is suitable for use as a dormitory or other multiunit housing facility for students, faculty, officers or employees, or a dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, maintenance, storage or utility facility and other structures or facilities, within this state or outside this state, that are related to any of the structures required or used for the instruction of students, the conducting of research or the operation of an institution for higher education, an institution for prekindergarten through grade 12 education or a school for persons with disabilities. A project defined in this sub-subparagraph includes landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended and also includes any furnishings, equipment, machinery and other similar items necessary or convenient for the operation of an institution of higher education, an institution for prekindergarten through grade 12 education or a school for persons with disabilities, whether or not the items are related to a particular facility or structure financed under this chapter.

(ii) In the case of a participating institution that is a housing institution, a structure, within this state or outside this state, that is suitable for use as housing, including residences or multiunit housing facilities, administration buildings, maintenance, storage or utility facilities and other structures or facilities, within this state or outside this state, that are related to any of the structures required or used for the operation of the housing, including parking and other facilities or structures essential or convenient for the orderly provision of the housing. A project defined in this sub-subparagraph includes landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the particular housing facility or structure in the manner for which its use is intended and also includes any furnishings, equipment, machinery and other similar items necessary or convenient for the provision of housing, whether or not the items are related to a particular facility or structure financed under this chapter.

(iii) In the case of a participating institution that is a cultural institution, a structure, within this state or outside this state, that is suitable for the institution’s purposes, whether or not to be used to provide educational services, or research resources, including use as or in connection with an administrative facility, aquarium, assembly hall, auditorium, botanical garden, exhibition hall, gallery, greenhouse, library, museum, scientific laboratory, theater or zoological facility. A project defined in this sub-subparagraph includes supporting facilities, landscaping, site preparation, furniture, equipment, machinery and other similar items necessary or convenient for the operation of a cultural institution, whether or not the items are related to a particular facility or structure financed under this chapter, including books, works of art or other items for display or exhibition.

(iv) In the case of a participating institution that is a health care institution, a structure, within this state or outside this state, that is suitable for the institution’s purposes, including hospital facilities, inpatient and outpatient clinics, doctors’ offices, administration buildings, parking, maintenance, storage or utility facilities, nursing care or assisted living facilities, elderly care and housing facilities, including retirement communities, and other structures or facilities, within this state or outside this state, that are related to any of the structures required or used for the operation of the health care institution, including other facilities or structures essential or convenient for the orderly provision of the health care. A project defined in this sub-subparagraph includes landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the particular health care facility or structure in the manner for which its use is intended and also includes any working capital, furnishings, equipment, machinery and other similar items necessary or convenient for the provision of health care, whether or not the items are related to a particular facility or structure financed under this chapter.

(v) In the case of a participating institution that is a nonprofit not otherwise specified in this paragraph, a structure, within this state or outside this state, that is suitable for the institution’s purposes, including facilities or structures essential or convenient for the orderly operations of the nonprofit. A project defined in this sub-subparagraph includes acquisition of interests in land, landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the nonprofit, whether or not the items are related to a particular facility or structure financed under this chapter, including borrowings needed to alleviate interim cash flow deficits of the nonprofit.

(vi) In the case of a participating institution, costs to manage, operate or fund a qualified program or costs to alleviate interim cash flow deficits of the institution.

(B) "Project" also includes any combination of one or more of the projects undertaken jointly by one or more participating institutions with each other or with other parties.

(C) "Project" does not include the financing or refinancing of the costs of a facility used or to be used for sectarian instruction or as a place of religious worship or any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

(L) "Qualified program" means a financing program, or other activities, of a participating institution that is eligible for financing through the issuance of revenue bonds the interest on which is:

(A) Excluded from gross income for federal income tax purposes; or

(B) Eligible for a federal tax credit or subsidy under the Internal Revenue Code.

(m) "School for persons with disabilities" means a public or nonprofit primary, secondary or post-secondary school within this state or outside this state that serves students at least 70 percent of whom are persons with disabilities as determined by one or more appropriate education, rehabilitation, medical or mental health authorities, is accredited by a recognized accrediting body and is determined by the authority to be a major resource of benefit to persons with disabilities. "School for persons with disabilities" does not mean any school or any institution primarily engaged in religious or sectarian activities.

(2) As used in subsection (1) of this section in relation to an institution, "within this state" means that the institution:

(a) Maintains its headquarters, principal office or primary place of business in the State of Oregon;

(b) Owns or operates one or more facilities in the State of Oregon at which it conducts operations in furtherance of its institutional mission; or

(c) Is owned or controlled by, or affiliated under common ownership with, an institution described in paragraph (a) or (b) of this subsection.

(3) As used in subsection (1) of this section in relation to a project, "within this state" means that:

(a) A structure to be financed will be located in the State of Oregon; or

(b) A structure to be financed will be financed for the primary benefit of an institution within this state. [1989 c.820 §2; 1991 c.408 §1; 2001 c.270 §1; 2007 c.70 §74; 2007 c.783 §113; 2007 c.785 §1; 2010 c.3 §1; 2011 c.301 §2; 2015 c.548 §1]

Note: Section 1a, chapter 548, Oregon Laws 2015, provides:

Sec. 1a. The removal of the words "or structures" from the phrase "structure or structures" by the amendments to ORS 289.005 by section 1 of this 2015 Act:

(1) Does not prohibit the financing of more than one structure;

(2) Does not limit the effect of, and is subject to construction under, ORS 174.127, under which the singular may include the plural and the plural may include the singular; and

(3) Conforms the language to the form and style requirements of the Legislative Administration Committee.

[2015 c.548 §1a]



Section 289.010 - Findings; purpose.

(2) It is the purpose of this chapter to authorize the exercise of powers granted by this chapter by this state in addition to and not in lieu of any other powers it may possess.

[1989 c.820 §1; 2007 c.71 §89; 2007 c.785 §2; 2015 c.51]



Section 289.100 - Oregon Facilities Authority; members; qualifications; term.

(2) The authority consists of seven members who must be residents of this state, not more than four of whom are members of the same political party. The State Treasurer shall appoint the members, and members serve at the pleasure of the State Treasurer. At least one of the members must be an individual knowledgeable in the field of state and municipal finance. At least one of the members must be an individual knowledgeable in the building construction field.

(3) Upon the expiration of the term of a member, the State Treasurer shall appoint a successor for a term of four years.

(4) The State Treasurer shall appoint an individual to fill a vacancy for the remainder of the unexpired term.

[1989 c.820 §3; 1991 c.408 §2; 2001 c.261 §1; 2007 c.785 §3]



Section 289.105 - Official action to undertake project.

[1989 c.820 §5]



Section 289.110 - Duties and powers with respect to projects.

(a) Enter into agreements to finance the costs of an eligible project by lending the proceeds of bonds authorized by this chapter to a participating institution under terms and with security approved by the state.

(b) Lease and sublease eligible projects to a participating institution subject to subsection (2) of this section.

(c) Pledge or assign all or part of the revenues of one or more eligible projects owned or to be acquired by the state to the holders of bonds issued under this chapter or to a trustee for the holders, and segregate the revenues or provide for payment of the revenues to the trustee.

(d) Mortgage or otherwise encumber eligible projects in favor of the holders of bonds issued under this chapter or a trustee for the holders without obligating the state except with respect to the project.

(e) Make contracts, execute instruments and do what is necessary or desirable to exercise the powers granted by this chapter, to perform the covenants or duties of this state or to secure the payment of bonds issued under this chapter. Contracts that may be made by the state include contracts entered into prior to construction, acquisition, installation or operation of an eligible project that authorize, subject to terms and conditions the state finds necessary or desirable, a lessee or other person to provide for construction, acquisition, installation, sale or operation of buildings, improvements, land, equipment or other resources to be included in the project.

(f) Enter into and perform contracts and agreements with participating institutions for the planning, construction, installation, acquisition, sale, operation, leasing or financing of facilities, land or other resources of an eligible project, including a contract or agreement that establishes a body for the supervision and general management of the facilities.

(g) Accept loans or grants for the planning, construction, installation, acquisition, sale, operation, leasing or other provision of an eligible project from an authorized agency of the federal government, and enter into agreements with the agency respecting the loans or grants.

(2) A lease or sublease entered into under subsection (1)(b) of this section must provide that:

(a) Rents charged for the use of the project are established and revised as necessary to produce sufficient revenue to allow for payment of the principal of and interest on bonds issued under this chapter when due; and

(b) The lessee or sublessee is required to pay:

(A) The expenses of the operation and maintenance of the project including, but not limited to, adequate insurance on the project and insurance against liability for injury to persons or property arising from the operation of the project; and

(B) The taxes and special assessments levied upon the leased or subleased premises and payable during the term of the lease or sublease.

(3) During the term of a lease or sublease entered into under subsection (1)(b) of this section, ad valorem taxes must be imposed on the real and personal property of the eligible project in the same manner as the taxes would be imposed if the lessee or sublessee were the owner of the eligible project.

[1989 c.820 §6; 2005 c.22 §212; 2007 c.785 §4; 2010 c.3 §2]



Section 289.115 - Functions.

(1) Acquire, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are considered necessary in connection with an eligible project to be situated within this state, and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor; and

(2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the state may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, or any bonds issued under the authority of this chapter.

[1989 c.820 §7; 1991 c.408 §3]



Section 289.120 - Limitation on manner of operating project and expenditure of funds.

[1989 c.820 §8]



Section 289.125 - Rules; fees.

(a) Supporting projects that increase the number of decent, affordable housing units in this state;

(b) Expanding the educational resources in this state; or

(c) Expanding the cultural resources in this state.

(2) Upon determining a project as eligible, the authority shall forward the application to the State Treasurer, who shall determine whether to issue the revenue bonds.

(3) The authority may treat as a single eligible project for bonding purposes any number of projects determined to be eligible projects.

(4) The authority shall collect the fees set forth in subsection (5) of this section from an applicant that seeks to have a project declared eligible for financing. The fee identified in subsection (5)(a) of this section may be collected even though the project has not been determined to be eligible for financing.

(5) The fees described in subsection (4) of this section are:

(a) An application fee determined by the Oregon Facilities Authority by rule.

(b) A closing fee not to exceed one-half of one percent of the total bond issue for the project, as determined by the authority.

(6) The authority shall deposit fees received under subsection (5) of this section in the Oregon Facilities Authority Account established under ORS 289.130.

[1989 c.820 §4; 1991 c.408 §4; 2007 c.785 §5]



Section 289.130 - Oregon Facilities Authority Account.

[1989 c.820 §4a; 1991 c.408 §5; 2001 c.261 §2]



Section 289.200 - Issuance of revenue bonds; role of State Treasurer; role of Oregon Facilities Authority; fees.

(a) The State Treasurer may authorize and issue in the name of the State of Oregon revenue bonds secured by revenues from eligible projects to finance or refinance in whole or part the cost of acquisition, purchase, construction, reconstruction, installations improvement, betterment, extension, management, operation or funding of projects. The bonds shall be identified by project and issued in the manner prescribed by ORS chapter 286A.

(b) The State Treasurer shall designate the trustee, financial advisor and bond counsel, if any, and enter into appropriate agreements with each to carry out the provisions of this chapter. An agreement with bond counsel designated by the State Treasurer under this section is subject to the provisions related to services provided by bond counsel under ORS 286A.130. The powers conferred on a related agency under ORS chapter 286A do not apply to the Oregon Facilities Authority with respect to the designation of trustee, financial advisor and bond counsel.

(2) Any trustee designated by the State Treasurer to carry out all or part of the powers specified in ORS 289.110 must agree to furnish financial statements and audit reports for each bond issue.

(3) The State Treasurer is the applicable elected representative for purposes of approving the issuance of revenue bonds under this chapter to the extent approval is required under section 147(f) of the Internal Revenue Code.

(4) The State Treasurer shall collect data from the authority regarding the amount and nature of bonded indebtedness in Oregon health care institutions financed through the authority.

[1989 c.820 §9; 1991 c.408 §6; 1995 c.727 §14; 2001 c.536 §8; 2007 c.783 §114; 2010 c.3 §3]



Section 289.205 - Expenses of State Treasurer.

[1989 c.820 §10; 2007 c.783 §115]



Section 289.210 - Refunding bonds.

[1989 c.820 §11]



Section 289.215 - Validity of bonds not affected by other matters regarding project.

[1989 c.820 §12; 2010 c.3 §4]



Section 289.220 - Covenants regarding bond issuance.

(1) The rents to be charged for the use of properties acquired, purchased, constructed, reconstructed, installed, improved, bettered, extended, managed, operated or funded under the authority of this chapter;

(2) The use and disposition of the revenues of projects;

(3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

(4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

(5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

(6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or a trustee therefor;

(7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

(8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

(9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

(10) The keeping of books of account and the inspection and audit thereof;

(11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

(12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

(13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds, the powers and duties of such trustee or trustees and the limitation of their liabilities;

(14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under this chapter;

(15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

(16) The subordination of the security of any bonds issued under this chapter and the payment of principal and interest thereof, to the extent considered feasible and desirable by the state, to other bonds or obligations of the state issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered.

[1989 c.820 §13; 2010 c.3 §5]



Section 289.225 - Sources of bond repayment restricted; recitations in bonds.

(a) Be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter.

(b) Constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of this chapter.

(2) Each bond issued under this chapter shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in this chapter is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 289.230.

[1989 c.820 §14]



Section 289.230 - Actions by bondholders to enforce rights.

(1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out its and their duties and obligations under this chapter and its and their covenants and agreements with bondholders;

(2) By action require the state to account as if it was the trustee of an express trust;

(3) By action enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

(4) Bring action upon the bonds;

(5) Foreclose any mortgage or lien given under the authority of this chapter and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

(6) Exercise any right or remedy conferred by this chapter without exhausting and without regard to any other right or remedy conferred by this chapter or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy.

[1989 c.820 §15]



Section 289.235 - Loan of bond proceeds for projects; state not required to have ownership or leasehold interest.

[1989 c.820 §16; 1991 c.408 §7]



Section 289.240 - Report of bonding activities; rules.

(2) In accordance with any applicable provision of ORS chapter 183, the authority may adopt such rules as it considers necessary to carry out its duties, functions and powers under this chapter.

[1989 c.820 §18]



Section 289.250 - Limitation on income tax exemption for interest on revenue bonds.

(2) Interest on revenue bonds issued by the State Treasurer under the authority of this chapter is exempt from personal income tax under ORS chapter 316 only to the extent that the structure financed with the proceeds of the revenue bonds is located within the State of Oregon.

[2015 c.548 §3]






Chapter 291 - State Financial Administration

Section 291.001 - Use of accounting terms; determination of appropriate methods of transfer; establishment of funds and accounts.

(2) Unless the context or a specific provision of law provides otherwise, when a law of this state requires that a payment or transfer of moneys be made by warrant, check or electronic funds transfer the payment or transfer may be made by warrant, check, electronic funds transfer or an accounting entry in the appropriate records of any affected state agency. The Oregon Department of Administrative Services shall determine which method of payment or transfer is most appropriate, taking into consideration the established state banking, funds transfer and accounting practices at the time of the payment or transfer.

(3) The State Treasurer, in consultation with the Oregon Department of Administrative Services, may establish or designate, whenever necessary or convenient to the carrying out or administration of the accounting, budget preparation, cash management, financial management, financial reporting or similar laws of this state, subaccounts, accounts and funds in addition to or within the subaccounts, accounts and funds created by the Oregon Constitution and statutes. Subaccounts, accounts and funds established or designated under this subsection shall be administered as prescribed by written directive or policy issued or approved by the State Treasurer. The authority granted by this subsection is in addition to, and not in limitation of, the authority granted by ORS 293.445 and 293.447.

[1993 c.73 §5; 1997 c.122 §4; 2003 c.17 §1]



Section 291.002 - Definitions.

(1) "Classification of expenditures" means the major groups or categories of expenditures for the purpose of budget-making and accounting that are established as provided in ORS 291.206.

(2) "Dedicated fund" means a fund in the State Treasury, or a separate account or fund in the General Fund in the State Treasury, that by law is dedicated, appropriated or set aside for a limited object or purpose, but "dedicated fund" does not include a revolving fund or a trust fund.

(3) "Department" means the Oregon Department of Administrative Services.

(4) "Director" means the Director of the Oregon Department of Administrative Services.

(5) "Legislatively adopted budget" means the budget enacted by the Legislative Assembly during an odd-numbered year regular session.

(6) "Legislatively approved budget" means the legislatively adopted budget as modified by the Emergency Board meeting in an interim period or by the Legislative Assembly meeting in special session or in an even-numbered year regular session.

(7) "Revolving fund" means a fund in the State Treasury, established by law, from which is paid the cost of goods or services furnished to or by a state agency, and which is replenished through charges made for such goods or services or through transfers from other accounts or funds.

(8) "State agency" or "agency" means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees;

(b) The Public Defense Services Commission; and

(c) The Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

(9) "State officer" means any elected or appointed state officer, including members of boards and commissions, except the members and officers of the Legislative Assembly, the courts, the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices and the members of the Public Defense Services Commission.

(10) "Trust fund" means a fund in the State Treasury in which designated persons or classes of persons have a vested beneficial interest or equitable ownership, or which was created or established by a gift, grant, contribution, devise or bequest that limits the use of the fund to designated objects or purposes.

[Amended by 1967 c.419 §2; 2003 c.449 §21; 2003 c.734 §13; 2005 c.837 §8; 2007 c.217 §10; 2011 c.545 §18; 2015 c.767 §89]



Section 291.003 - Federal laws and rules govern use of federal funds; exceptions.

[Amended by 1967 c.419 §3; 2003 c.734 §14; 2009 c.821 §24]



Section 291.004



Section 291.005



Section 291.006



Section 291.007



Section 291.008



Section 291.009



Section 291.010



Section 291.011 - Blanket fidelity bonds for state officers and personnel.

(2) The Oregon Department of Administrative Services may procure or provide and may administer a blanket bond covering any or all officers and employees of the state. The bond shall contain such coverages and shall be in such amounts as the Oregon Department of Administrative Services deems adequate to protect the interest of the state. Procurement of the bond to cover any officer or employee of the state shall constitute compliance with any statute requiring that officer or employee to be bonded up to the monetary limit of the blanket bond which the Oregon Department of Administrative Services purchases or provides. The coverage and insuring amount applicable in such bond to any officer or employee of the state shall be at least equal to that required by statute. The cost of the premium on the bond shall be charged to the various state agencies employing the state officers and employees covered by the bond.

(3) The provisions of this section are considered to satisfy any provision of law requiring individual fidelity bonds for elected officers if the level of coverage of the blanket fidelity bond is at least equal to the individual statutory requirements.

(4) As used in this section:

(a) "Officers and employees of the state" includes all elected and appointed officers and employees of the State of Oregon and all persons appointed by a state agency on a temporary or intermittent basis to act for the state in particular matters where such persons have charge of, handle or have access to any money or property belonging to the state or in which the state may have an interest.

(b) "State agency" means every state officer, board, commission, department, institution, branch or agency of the state government and includes the Legislative Assembly and any of its statutory standing, special or interim committees, the courts and their officers and committees, all constitutional state officers and the Public Defense Services Commission.

[1967 c.419 §8; 1969 c.80 §5; 1971 c.54 §1; 1975 c.194 §1; 1981 c.129 §1; 1991 c.219 §1; 2003 c.449 §37]



Section 291.012



Section 291.013



Section 291.014



Section 291.015 - Fiscal responsibilities of department; delegation of fiscal functions.

(2) Except as otherwise provided by law, the department may authorize subject to its control the decentralized performance by state agencies of fiscal functions of the department.

[1967 c.419 §10]



Section 291.016 - Making administrative and organizational surveys.

[Amended by 2015 c.807 §37]



Section 291.018 - Conducting research; requiring administrative reports from agencies.

[Amended by 2015 c.807 §38]



Section 291.020

[Renumbered 291.028]



Section 291.021



Section 291.022



Section 291.024



Section 291.026 - Examining agency records and financial affairs.

[Formerly 291.562]



Section 291.028 - Submitting suggestions to Governor for improvement of state governmental administration.

[Formerly 291.020]



Section 291.030 - "Agency" defined for ORS 291.032 and 291.034.

[1965 c.365 §1; 2003 c.449 §38]



Section 291.032 - Providing technical services involving management and organization.

[1965 c.365 §3; 2015 c.807 §39]



Section 291.034 - Providing technical services involving data processing.

[1965 c.365 §4; 2015 c.807 §40]



Section 291.035 - Requirement that state agency or public corporation obtain quality management services when implementing information technology initiative; reports; exceptions.

(a)(A) "Information technology initiative" means a project to develop or provide, with a state contracting agency’s or public corporation’s own personnel and resources, or to obtain by means of a procurement or set of related procurements:

(i) New hardware, software or services for data processing, office automation or telecommunications;

(ii) An overhaul, upgrade or replacement of a substantial portion of the hardware or software in an existing data processing, office automation or telecommunications system; or

(iii) A substantial expansion of existing data processing, office automation or telecommunications services.

(B) "Information technology initiative" does not include:

(i) A procurement for preliminary quality assurance services or quality management services;

(ii) A routine update to or purchase of hardware or software within an existing data processing, office automation or telecommunications system;

(iii) A renewal of an existing contract for data processing, office automation or telecommunications services under terms and conditions that are substantially the same as in the existing contract; or

(iv) A replacement of a component of an existing data processing, office automation or telecommunications system that is not essential for the system to function as designed or that occurs at the end of the component’s anticipated life cycle.

(b) "Preliminary quality assurance services" means a set of services in which a contractor provides an independent and objective review of a state contracting agency’s or a public corporation’s plans, specifications, estimates, documentation, available resources and overall purpose for an information technology initiative, including services in which the contractor evaluates a proposed information technology initiative against applicable quality standards and best practices from private industry and other sources.

(c) "Procurement" has the meaning given that term in ORS 279A.010.

(d)(A) "Public corporation" means a corporation:

(i) The operations of which are subject to control by this state or by an agency or instrumentality of this state, or by officers of this state or of an agency or instrumentality of this state;

(ii) That is organized, at least in part, to serve a public purpose; and

(iii) That receives public funds or other support from an entity described in sub-subparagraph (i) of this subparagraph.

(B) "Public corporation" does not include:

(i) A person or entity described in ORS 174.108 (3);

(ii) A city, county, local service district, school district, education service district, community college district or community college service district or a university with a governing board listed in ORS 352.054; or

(iii) An administrative subdivision of an entity described in sub-subparagraph (ii) of this subparagraph.

(e) "Quality management services" means a set of services in which a contractor provides an independent and objective review and evaluation of a state contracting agency’s, a public corporation’s or another contractor’s performance with respect to an information technology initiative, such as services in which the contractor:

(A) Identifies quality standards that apply or should apply to the information technology initiative;

(B) Suggests methods and means by which the state contracting agency, the public corporation or the other contractor may meet quality standards identified in subparagraph (A) of this paragraph;

(C) Reviews and evaluates the state contracting agency’s, the public corporation’s or the other contractor’s performance regularly as the information technology initiative progresses from start to finish;

(D) Identifies omissions or gaps in the state contracting agency’s, the public corporation’s or the other contractor’s planning, execution, control, methodology, communication or reporting as the information technology initiative progresses from start to finish;

(E) Identifies risks in the state contracting agency’s, the public corporation’s or the other contractor’s plans or approach to designing, developing or implementing the information technology initiative and suggests methods to reduce, mitigate or eliminate the risks;

(F) Assists the state contracting agency or the public corporation in testing or otherwise evaluating the hardware, software or services that are developed, provided or obtained as part of an information technology initiative to determine whether the hardware, software or services conform with the quality standards identified in subparagraph (A) of this paragraph;

(G) Advises the State Chief Information Officer, the state contracting agency or the public corporation as to whether the hardware, software or services that are developed, provided or obtained as part of an information technology initiative meet the contracting agency’s or the public corporation’s needs, specifications or expectations and otherwise enable the state contracting agency or the public corporation to achieve the objectives for the information technology initiative; or

(H) Identifies unsatisfactory performance and suggests methods the State Chief Information Officer, the state contracting agency, the public corporation or the other contractor might use to eliminate the causes of unsatisfactory performance.

(f) "State contracting agency" has the meaning given that term in ORS 279A.010.

(2)(a) A state contracting agency or a public corporation that implements an information technology initiative shall obtain quality management services from a qualified contractor if the value of the information technology initiative exceeds $5 million or if the information technology initiative meets criteria or standards that the State Chief Information Officer specifies by rule or policy.

(b) A state contracting agency or public corporation may, subject to ORS 279B.040, procure preliminary quality assurance services from a contractor if the information technology initiative meets the standards set forth in paragraph (a) of this subsection or if the state contracting agency or public corporation otherwise believes that the preliminary quality assurance services will enable the contracting agency or public corporation to implement an information technology initiative successfully.

(3) A state contracting agency or public corporation may not artificially divide or fragment an information technology initiative so as to avoid the application of this section.

(4) Notwithstanding any procurement authority that a state contracting agency or a public corporation has that is not subject to the authority of the Director of the Oregon Department of Administrative Services or the State Chief Information Officer under ORS 279A.050 (2) or (7), the state contracting agency or public corporation is subject to the provisions of subsection (2) of this section and shall consult with and follow the rules, policies and procedures of the State Chief Information Officer in determining the extent of preliminary quality assurance services or quality management services that the state contracting agency or public corporation will require for an information technology initiative.

(5)(a) If a state contracting agency or a public corporation awards a contract for preliminary quality assurance services or quality management services, the contract must provide that at the same time a contractor provides a preliminary or final report to the contract administrator, the contractor shall also provide a copy of the report to:

(A) The State Chief Information Officer;

(B) The Director of the Oregon Department of Administrative Services;

(C) The Legislative Fiscal Officer; and

(D) As appropriate for the specific information technology initiative, to:

(i) The director of the state contracting agency or, if a board or commission sets policy for the state contracting agency, to the board or commission; or

(ii) The governing body of the public corporation.

(b) The state contracting agency or public corporation shall provide the contractor with names, addresses and other contact information the contractor needs to comply with paragraph (a) of this subsection.

(6) This section does not apply to the Secretary of State or the State Treasurer.

[2014 c.77 §1; 2015 c.167 §5; 2015 c.243 §8; 2015 c.807 §46]

Note: 291.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.036



Section 291.037 - Legislative findings on information resources.

(1) Information is a strategic asset of the state that must be managed as a valuable state resource.

(2) The expanding need, use and importance of information resources in this state require strong and effective management by both individual agencies and the state as a whole.

(3) The state must establish management procedures to ensure a framework for the review, improvement, integration, development, security and use of information resources. Principal objectives for information resources management are improved productivity of state workers, better public access to public information, increased effectiveness in the delivery of services provided by the various agencies and enhancing development of the telecommunication infrastructure available to the public.

(4) Effective information resources management requires:

(a) An Enterprise Information Resources Management Strategy, including management and technical policy, that is developed, maintained or updated each biennium;

(b) Comprehensive planning of the design, acquisition, security and use of information resources;

(c) The operation of communications systems and information resources that respond to the management information needs of agencies and programs; and

(d) Consideration of the impact of information resources management activities on the development and vitality of telecommunications infrastructure available to the public.

(5) Although each agency is responsible for the agency’s information resources, centralized information resource management must also exist to:

(a) Provide statewide rules and standards;

(b) Monitor and ensure compliance with those rules and standards;

(c) Provide management and technical assistance; and

(d) Ensure that the information resources management needs of state government and state government programs are addressed along with the needs of the individual agencies.

[1991 c.531 §1; 2014 c.102 §3]

Note: 291.037 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.038 - Oversight of state information and telecommunications technology by State Chief Information Officer; policy; rules.

(b)(A) Except as otherwise provided by law, the office of the Secretary of State and the office of the State Treasurer, in collaboration with the State Chief Information Officer, shall develop and adopt plans, policies, standards and procedures for budgeting, planning, procuring, managing, overseeing and using information technology and telecommunications for the Secretary of State or the State Treasurer, as appropriate. Each office shall ensure that the office’s plans, policies, standards and procedures are, to the extent possible, compatible with the plans, policies, standards and procedures that the State Chief Information Officer develops and adopts for other state agencies within the executive department.

(B) The Secretary of State and the State Treasurer shall submit to the Legislative Fiscal Office:

(i) Copies of plans, policies, standards and procedures that the Secretary of State and the State Treasurer develop and adopt under subparagraph (A) of this paragraph. The Secretary of State and the State Treasurer shall submit copies of the plans, policies, standards and procedures within 30 calendar days after adopting or amending the plans, policies, standards or procedures.

(ii) Copies of any independent information technology audits or quality assurance reports that are public records and are not exempt from disclosure under ORS 192.410 to 192.505. The Secretary of State and the State Treasurer shall submit copies of the audits or reports within 30 calendar days after receiving the audits or reports.

(iii) An annual report on all information technology initiatives, as defined in ORS 291.035, and all procurements with an estimated contract price that exceeds $1 million. The Secretary of State and the State Treasurer shall submit the report not later than December 31 of each calendar year.

(2) To facilitate accomplishment of the purpose set forth in subsection (1)(a) of this section, the State Chief Information Officer shall:

(a) Adopt rules, policies and standards to plan for, develop architecture for and standardize the state’s information resources and technologies. In developing rules, policies and standards, the State Chief Information Officer shall consult with state agencies that have needs that information resources may satisfy. State agencies shall cooperate with the State Chief Information Officer in preparing and complying with rules, policies and standards that the State Chief Information Officer adopts.

(b) Formulate rules, policies and standards to promote electronic communication and information sharing among state agencies and programs, between state and local governments and with the public where appropriate.

(c) Formulate rules, policies, plans, standards and specifications to ensure that information resources and technologies fit together in a statewide system capable of providing ready access to information, information technology or telecommunication resources. Plans and specifications that the State Chief Information Officer adopts must be based on industry standards for open systems to the greatest extent possible.

(3) Before adopting rules described in subsection (2) of this section, the State Chief Information Officer shall present the proposed rules to the Joint Legislative Committee on Information Management and Technology.

(4) The State Chief Information Officer has the responsibility to review, oversee and ensure that state agencies’ rules and planning, acquisition and implementation activities related to information technology and telecommunications align with and support the Enterprise Information Resources Management Strategy. State agencies shall cooperate with the State Chief Information Officer to ensure that the state agencies’ rules and planning, acquisition and implementation activities align with and support the Enterprise Information Resources Management Strategy. If the Oregon Department of Administrative Services procures information technology or the Director of the Oregon Department of Administrative Services delegates authority under ORS 279A.075 to procure information technology, the department and a state contracting agency, as defined in ORS 279A.010, shall procure information technology fairly, competitively and in a manner that is consistent with the State Chief Information Officer’s rules, policies and standards.

(5)(a) The policy of the State of Oregon is that state government telecommunications networks should be designed to provide state-of-the-art services where economically and technically feasible, using shared, rather than dedicated, lines and facilities.

(b) The State Chief Information Officer shall, when procuring telecommunications network services, consider the goals and objectives outlined within the Enterprise Information Resources Management Strategy and the policy, acquisition, coordination and consolidation objectives for information technology that are specified in ORS 283.500 to 283.520 and 283.524.

(6)(a) The State Chief Information Officer, upon request, may furnish and deliver statewide integrated videoconferencing and statewide online access service to a public or private entity that primarily conducts activities for the direct good or benefit of the public or community at large in providing educational, economic development, health care, human services, public safety, library or other public services. The State Chief Information Officer shall adopt rules with respect to the State Chief Information Officer’s furnishing of the service.

(b) The State Chief Information Officer shall establish statewide integrated videoconferencing and statewide online access user fees, services, delivery, rates and long range plans. The rates must reflect the State Chief Information Officer’s cost in providing the service.

(c) The State Chief Information Officer by rule shall restrict the Internet access service that the State Chief Information Officer furnishes or delivers to private entities if the service would directly compete with two or more local established providers of Internet access services within the local exchange telecommunications service area.

(d) The rates and services established and provided under this section are not subject to the Public Utility Commission’s regulation or authority.

(7) An organization or organizations recognized as tax exempt under section 501(c)(3) of the Internal Revenue Code that primarily conduct activities for the direct good or benefit of the public or community at large in providing educational, economic development, health care, human services, public safety, library or other public services and that have formed an affiliation with one or more federal, state or local governmental units within this state may apply to the State Chief Information Officer for designation as a community of interest. The application must be in the form that the State Chief Information Officer prescribes and contain information about the governmental affiliation relationship, the tax exempt status of each organization and the public benefit services the organization provides or intends to provide. The State Chief Information Officer shall establish an application review and appeal process to ensure that designating the organizations as a community of interest for the purposes of including the organization in telecommunications contracts under ORS 283.520 will result in providing educational, medical, library or other services for public benefit.

(8) This section does not apply to any public university listed in ORS 352.002.

(9) As used in this section and ORS 291.039:

(a) "Information resources" means media, instruments, plans and methods for collecting, processing, transmitting and storing data and information, including telecommunications.

(b) "Information technology" means present and future forms of hardware, software and services for data processing, office automation and telecommunications.

(c) "Internet access service" means electronic connectivity to the Internet and the services of the Internet.

(d) "Open systems" means systems that allow state agencies freedom of choice by providing a vendor-neutral operating environment where different computers, applications, system software and networks operate together easily and reliably.

(e) "State-of-the-art services" means the highest level at which equipment, facilities and the capability to distribute digital communication signals that transmit voice, data, video and images over a distance have developed at the time during which the equipment, facility or capability was installed or operating.

(f) "Statewide integrated videoconferencing" means a statewide electronic system capable of transmitting video, voice and data communications.

(g) "Statewide online access" means electronic connectivity to information resources such as computer conferencing, electronic mail, databases and Internet access.

(h) "Telecommunications" means hardware, software and services for transmitting voice, data, video and images over a distance.

[1967 c.419 §11; 1985 c.594 §1; 1991 c.531 §2; 1993 c.724 §§14,14a; 1995 c.612 §19; 1997 c.484 §2; 1997 c.684 §2; 2003 c.674 §27; 2009 c.601 §3; 2011 c.637 §97; 2013 c.100 §1; 2013 c.692 §1; 2014 c.102 §4; 2015 c.767 §90; 2015 c.807 §41a]



Section 291.039 - State Chief Information Officer; qualifications; duties; Enterprise Information Resources Management Strategy; rules.

(2) The Governor shall appoint the State Chief Information Officer, who serves at the pleasure of the Governor. The State Chief Information Officer may adopt rules in accordance with ORS chapter 183 to exercise and carry out the duties, functions and powers committed to the State Chief Information Officer under ORS 291.038 and other statutes, rules or policies that commit functions to the State Chief Information Officer.

(3) The State Chief Information Officer must be a person who, by training and experience, is well qualified to:

(a) Perform the duties that the Governor specifies; and

(b) Carry out the functions specified in ORS 291.038 and in other statutes, rules or policies that commit functions to the State Chief Information Officer.

(4)(a) The State Chief Information Officer shall:

(A) Serve as the Governor’s chief advisor concerning information resources, information technology, information systems, geographic information systems, information systems security and telecommunications.

(B) Implement and maintain an information technology governance program for the executive department.

(C) Adopt rules, policies and standards for budgeting, planning, acquiring, installing, operating and overseeing telecommunications and information technology for the executive department.

(D) Review and make recommendations to the Governor and the Legislative Assembly concerning state agency information technology budget requests.

(E) Adopt plans, rules, policies and standards for the executive department concerning geographic information systems and geographic data.

(F) Adopt state information systems security plans, rules, policies and standards for the executive department.

(G) Assess state agencies each biennium to evaluate compliance with the State Chief Information Officer’s rules, policies and standards and provide results of the assessments to the Governor and to the Joint Legislative Committee on Information Management and Technology.

(H) Develop and promote training programs in information technology, information systems security, geographic information systems, enterprise architecture and project and portfolio management.

(I) Enhance sharing and coordination among federal, tribal, regional, state government and local government entities in this state with respect to geographic information systems and geographic data.

(J) Oversee information technology and telecommunications procurements as provided in ORS 279A.050 (7).

(K) Conduct a market analysis each biennium to determine whether the state data center is the most effective and efficient method for providing information technology and information resources to state agencies and other users. In conducting the market analysis, the State Chief Information Officer shall consider best practices and trends among federal, state and local government entities and the extent to which new or emerging technologies affect how the state provides information technology and information resources. The State Chief Information Officer shall provide the results of the analysis to the Governor and to the Joint Legislative Committee on Information Management and Technology and may recommend changes in the information technology and information resources that the state data center provides or in methods that the state data center uses to provide information technology and information resources.

(L) Identify information technology services that the State Chief Information Officer recommends for design, delivery and management as enterprise or shared information technology services and, each biennium, report to the Governor and the Joint Legislative Committee on Information Management and Technology concerning the status of new enterprise or shared information technology services.

(M) Adopt or update each biennium an Enterprise Information Resources Management Strategy for the state. In addition to the functions described in ORS 184.477, the Enterprise Information Resources Management Strategy must provide for integrating statewide technology initiatives, ensuring compliance with information technology rules, policies and standards, promoting coordination, consolidation and alignment of information resources and technologies and effectively managing the state’s and state agencies’ information technology portfolios. In developing the Enterprise Information Resources Management Strategy, the State Chief Information Officer shall consult with and consider advice and suggestions from the department, state agencies and local governments, from private sector information technology experts, from the Legislative Fiscal Officer, from the Joint Legislative Committee on Information Management and Technology or from individual members of the Legislative Assembly that the President of the Senate and the Speaker of the House of Representatives appoint for the purpose of consulting with the State Chief Information Officer under this subsection.

(N) Identify and recommend to the Governor, within the State Chief Information Officer’s biennial budget request, resources that are necessary to implement the Enterprise Information Resources Management Strategy.

(b) As used in this subsection:

(A) "Executive department" has the meaning given that term in ORS 174.112, except that "executive department" does not include the Secretary of State in performing the duties of the constitutional office of Secretary of State or the State Treasurer in performing the duties of the constitutional office of State Treasurer.

(B) "Geographic data" means digital data that consist of geographic or projected map coordinate values, identification codes and associated descriptive data to locate and describe boundaries or features on, above or below the surface of the earth, demographic data or related data.

(C) "Geographic information system" means hardware, software, and data for capturing, managing, analyzing and displaying geographic data.

(D) "Information system" means computers, hardware, software, storage media, networks, operational procedures and processes used in collecting, processing, storing, sharing or distributing information within, or with any access beyond ordinary public access to, the state’s shared computing and network infrastructure.

(E) "State government" has the meaning given that term in ORS 174.111.

(5) The State Chief Information Officer may:

(a) Organize and reorganize the office of the State Chief Information Officer in the manner the State Chief Information Officer considers necessary to conduct the work of the office of the State Chief Information Officer properly.

(b) Divide the office of the State Chief Information Officer into administrative programs, units or sections and appoint an individual to administer each program, unit or section that the State Chief Information Officer establishes under this subsection. The individual the State Chief Information Officer appoints serves at the pleasure of the State Chief Information Officer and must be well qualified by technical training and experience in the functions the individual will perform. The State Chief Information Officer’s actions under this paragraph are subject to ORS chapter 240.

(c) Appoint subordinate officers and employees of the office of the State Chief Information Officer, prescribe the officers’ and employees’ duties and fix compensation for the officers and employees. The State Chief Information Officer’s actions under this paragraph are subject to ORS chapter 240.

(d) Delegate to an employee of the office of the State Chief Information Officer or to another individual any duty, function or power that the State Chief Information Officer may exercise or perform under ORS 291.038 or under other statutes, rules or policies that commit functions to the State Chief Information Officer. For the purpose of performing an official act in the State Chief Information Officer’s name, the State Chief Information Officer may delegate a duty, function or power by means of an interagency agreement, an intergovernmental agreement in accordance with ORS chapter 190 or a contract. An official act that an individual performs in the name of the State Chief Information Officer under a delegation from the State Chief Information Officer under this paragraph is an official act of the State Chief Information Officer.

[2013 c.692 §3; 2014 c.102 §5; 2015 c.807 §42]



Section 291.040 - State financial report.

(2) As used in subsection (1) of this section, "generally accepted accounting principles" means those accounting principles sanctioned by recognized authoritative bodies such as the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants or their successors.

[1977 c.897 §1; 1989 c.152 §1; 1991 c.220 §6]

Note: 291.040 and 291.042 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.041 - State Information Technology Operating Fund.

(2) The Director of the Oregon Department of Administrative Services shall deposit into the State Information Technology Operating Fund moneys for enterprise information technology and telecommunications that are appropriated to the Oregon Department of Administrative Services and that are necessary for the State Chief Information Officer to fulfill the duties, implement the functions and exercise the powers imposed upon, transferred to and vested in the State Chief Information Officer under section 1, chapter 807, Oregon Laws 2015. Amounts in the fund are continuously appropriated to the State Chief Information Officer for the purposes authorized by law.

[2015 c.807 §8]

Note: 291.041 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.042 - Copyright, patent or other use of state data processing programs, information or materials; disposition of moneys collected.

(a) May hold copyrights and obtain patents on copyrightable or patentable data processing programs, information or materials that a state agency develops, publishes or produces.

(b) May cause to have sold, leased or otherwise made available the data processing programs, information or materials to any agency, judicial body or legislative body of any unit of local government, any state or the federal government under terms and conditions to which the state agency that developed, published or produced the data processing programs, information or materials agrees.

(2) The Secretary of State, the State Treasurer, the judicial department as defined in ORS 174.113 and the legislative department as defined in ORS 174.114:

(a) May hold copyrights and obtain patents on copyrightable or patentable data processing programs, information or materials that the Secretary of State, State Treasurer, judicial department or legislative department develops, publishes or produces.

(b) May cause to have sold, leased or otherwise made available the data processing programs, information or materials to any agency, judicial body or legislative body of any unit of local government, any state or the federal government under terms and conditions to which the Secretary of State, State Treasurer, judicial department or legislative department agrees.

(3) Except as provided in this subsection, moneys that a state agency collected under subsection (1) of this section, less expenses that the state agency incurred in developing, producing and distributing software and in training software users, must be deposited in the General Fund and are available for general governmental purposes. If the resources that a state agency expended for the activities described in subsection (1) of this section came from fees or assessments that the state agency charged and collected, the state agency shall deposit the net proceeds of moneys collected under subsection (1) of this section into the same accounts into which the state agency deposits the fees or assessments. The state agency shall use the moneys to reduce the fees or assessments the state agency charges to the extent permitted by law.

(4) Except as provided in this subsection, moneys that the Secretary of State, State Treasurer, judicial department or legislative department collected under subsection (2) of this section, less expenses that the Secretary of State, State Treasurer, judicial department or legislative department incurred in developing, producing and distributing software and in training software users, must be deposited in the General Fund and are available for general governmental purposes. If the resources that the Secretary of State, State Treasurer, judicial department or legislative department expended for the activities described in subsection (2) of this section came from fees or assessments that the secretary, treasurer, judicial department or legislative department charged and collected, the secretary, treasurer, judicial department or legislative department shall deposit the net proceeds of moneys collected under subsection (2) of this section into the same accounts into which the secretary, treasurer, judicial department or legislative department deposits the fees or assessments. The Secretary of State, State Treasurer, judicial department or legislative department shall use the moneys to reduce the fees or assessments the secretary, treasurer, judicial department or legislative department charges to the extent permitted by law.

(5) As used in this section:

(a) "Data processing programs" means software programs and other automated means for processing data.

(b) "State agency" has the meaning given that term in ORS 291.002.

[1979 c.740 §3; 1993 c.18 §56; 1995 c.452 §22; 2013 c.481 §1; 2015 c.807 §43]

Note: See note under 291.040.



Section 291.044 - State agency quarterly report of employee pay-line exceptions.

(2) As used in this section:

(a) "Pay-line exception" means any dollar amount added to the base salary of an employee, including, but not limited to, as a percentage of the base salary or as a specified dollar amount.

(b) "State agency" has the meaning given that term in ORS 291.263.

[2013 c.722 §65]

Note: 291.044 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.045 - Definitions for ORS 291.045 and 291.047.

(1) "Information technology" includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

(2) "State agency" includes every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees; and

(b) The Public Defense Services Commission.

(3) "Public contract" means any acquisition, disposition, purchase, lease, sale or transfer of rights by a state agency of real or personal property, public improvements or services.

(4) "Public improvement" means projects for construction, reconstruction or renovation on real property by or for a state agency.

[1997 c.869 §4; 2003 c.449 §22]



Section 291.047 - Public contract approval by Attorney General; exemptions; rules.

(2) The Attorney General shall approve for legal sufficiency all public contracts not subject to subsection (1) of this section that are entered into by a state agency and that provide for payment in excess of $100,000 before any such contract becomes binding on the State of Oregon and before any service may be performed or payment may be made under the contract.

(3) The Attorney General shall impose by rule requirements necessary to carry out the provisions of this section. The rules must include, but are not limited to, a requirement that state agencies submit to the Attorney General procurement and other contract documents for review of the anticipated contract before the state agency publicly advertises a procurement of goods or services if the anticipated contract is reasonably expected to require review for legal sufficiency. A state agency may request that the Attorney General assist the agency in developing requests for proposals, invitations to bid and requests for qualifications or information that are suitable to the needs of the agency.

(4) The Attorney General may exempt by rule classes of contracts from the requirements of this section if the Attorney General determines that legal review of individual contracts within the class will not materially reduce the degree of risk that state agencies assume under the contracts.

(5) The Attorney General may, by rule, set forth a process to exempt contracts or classes of contracts from the requirements of this section if:

(a) The contract is substantially composed of forms, terms or conditions that the Attorney General has preapproved; or

(b) Circumstances exist that create a substantial risk of loss, damage, interruption of services or threat to public health or safety and that require prompt execution of a contract to deal with the risk.

(6) Notwithstanding subsections (1) and (2) of this section, the Attorney General may authorize services to be performed under a contract described in subsection (1) or (2) of this section before approval for legal sufficiency if the Attorney General determines that the authorization will not result in undue risk to this state. An authorization under this subsection must be limited to specific classes of contracts or to contracts for specific agency programs. The Attorney General may condition an authorization on a finding by the Director of the Oregon Department of Administrative Services, or a designee of the director, the State Chief Information Officer, or a designee of the State Chief Information Officer, or by any other agency with a role in approving such contracts that the contract administration practices of the requesting agency are adequate to manage the proposed contract and that the mission of the agency will be significantly impaired without such authorization.

[1997 c.869 §2; 1999 c.264 §1; 2015 c.807 §44]



Section 291.049 - Ratification of public contract when performance begun prior to contract approval; conditions; effects; rules.

(2) Upon approval of the public contract for legal sufficiency and ratification of the public contract by a state agency under this section, the public contract is effective and the state agency may make payments on the ratified public contract even if the payments are for services rendered prior to ratification.

(3) The Attorney General may adopt rules to implement this section.

[1999 c.264 §2]

Note: 291.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.050 - Definitions for ORS 291.050 to 291.060.

(1) "Fee" means an amount imposed and collected by a state agency to defray or recover the costs of administering the law involved in providing a service to the public and used by the state agency to carry out or enforce a law under its jurisdiction. "Fee" does not include:

(a) Fines, civil penalties or court judgments.

(b) Proceeds from the sale of products or charges for rents, leases or other real estate transactions.

(c) Interest and other charges for bonding and loan transactions.

(d) Charges levied by one state agency on another state agency.

(e) Copying charges for public records as defined in ORS 192.410.

(f) Charges for attendance at informational seminars.

(2) "Legislatively adopted budget" has the meaning given that term in ORS 291.002.

(3) "Legislatively approved budget" has the meaning given that term in ORS 291.002.

(4) "Products" means goods and publications purchased voluntarily that have a commercial value. "Products" does not include licenses or permits issued by state agencies.

(5) "State agency" means every state officer, board, commission, department, institution, branch or agency of the state government that is subject to the provisions of ORS 291.201 to 291.222 and 291.232 to 291.260. "State agency" includes the Legislative Assembly, including legislative committees and service agencies, the Secretary of State, the State Treasurer and the Judicial Department. "State agency" does not include a commodity commission established under ORS 576.051 to 576.455 or the Oregon Beef Council created under ORS 577.210.

[1995 c.576 §1; 2003 c.604 §99; 2007 c.827 §1; 2011 c.688 §2]

Note: 291.050 to 291.060 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.055 - State agency fee approval; exemptions; restoration of temporarily reduced fees.

(a) Are not effective for agencies in the executive department of government unless approved in writing by the Director of the Oregon Department of Administrative Services;

(b) Are not effective for agencies in the judicial department of government unless approved in writing by the Chief Justice of the Supreme Court;

(c) Are not effective for agencies in the legislative department of government unless approved in writing by the President of the Senate and the Speaker of the House of Representatives;

(d) Shall be reported by the state agency to the Oregon Department of Administrative Services within 10 days of their adoption; and

(e) Are rescinded on adjournment sine die of the next regular session of the Legislative Assembly as described in this subsection, unless otherwise authorized by enabling legislation setting forth the approved fees.

(2) This section does not apply to:

(a) Any tuition or fees charged by a public university listed in ORS 352.002.

(b) Taxes or other payments made or collected from employers for unemployment insurance required by ORS chapter 657 or premium assessments required by ORS 656.612 and 656.614 or contributions and assessments calculated by cents per hour for workers’ compensation coverage required by ORS 656.506.

(c) Fees or payments required for:

(A) Health care services provided by the Oregon Health and Science University, by the Oregon Veterans’ Homes and by other state agencies and institutions pursuant to ORS 179.610 to 179.770.

(B) Assessments imposed by the Oregon Medical Insurance Pool Board under section 2, chapter 698, Oregon Laws 2013.

(C) Copayments and premiums paid to the Oregon medical assistance program.

(d) Fees created or authorized by statute that have no established rate or amount but are calculated for each separate instance for each fee payer and are based on actual cost of services provided.

(e) State agency charges on employees for benefits and services.

(f) Any intergovernmental charges.

(g) Forest protection district assessment rates established by ORS 477.210 to 477.265 and the Oregon Forest Land Protection Fund fees established by ORS 477.760.

(h) State Department of Energy assessments required by ORS 469.421 (8) and 469.681.

(i) Assessments on premiums charged by the Department of Consumer and Business Services pursuant to ORS 731.804 or fees charged by the Division of Finance and Corporate Securities of the Department of Consumer and Business Services to banks, trusts and credit unions pursuant to ORS 706.530 and 723.114.

(j) Public Utility Commission operating assessments required by ORS 756.310 or charges paid to the Residential Service Protection Fund required by chapter 290, Oregon Laws 1987.

(k) Fees charged by the Housing and Community Services Department for intellectual property pursuant to ORS 456.562.

(L) New or increased fees that are anticipated in the legislative budgeting process for an agency, revenues from which are included, explicitly or implicitly, in the legislatively adopted budget or the legislatively approved budget for the agency.

(m) Tolls approved by the Oregon Transportation Commission pursuant to ORS 383.004.

(n) Convenience fees as defined in ORS 182.126 and established by the State Chief Information Officer under ORS 182.132 (3) and recommended by the Electronic Government Portal Advisory Board.

(3)(a) Fees temporarily decreased for competitive or promotional reasons or because of unexpected and temporary revenue surpluses may be increased to not more than their prior level without compliance with subsection (1) of this section if, at the time the fee is decreased, the state agency specifies the following:

(A) The reason for the fee decrease; and

(B) The conditions under which the fee will be increased to not more than its prior level.

(b) Fees that are decreased for reasons other than those described in paragraph (a) of this subsection may not be subsequently increased except as allowed by ORS 291.050 to 291.060 and 294.160.

[1995 c.576 §2; 1997 c.37 §1; 1997 c.684 §3; 2003 c.605 §3; 2005 c.727 §§14,15; 2005 c.744 §§24d,24e; 2005 c.777 §16; 2007 c.531 §§14,15; 2007 c.827 §§2,3; 2009 c.829 §4; 2009 c.867 §40; 2011 c.637 §98; 2011 c.688 §1; 2013 c.492 §30; 2013 c.698 §9; 2013 c.768 §127; 2015 c.70 §19; 2015 c.807 §44a]

Note: The amendments to 291.055 by section 36, chapter 698, Oregon Laws 2013, become operative July 1, 2017. See section 41, chapter 698, Oregon Laws 2013. The text that is operative on and after July 1, 2017, including amendments by section 20, chapter 70, Oregon Laws 2015, and section 44b, chapter 807, Oregon Laws 2015, is set forth for the user’s convenience.
(1) Notwithstanding any other law that grants to a state agency the authority to establish fees, all new state agency fees or fee increases adopted during the period beginning on the date of adjournment sine die of a regular session of the Legislative Assembly and ending on the date of adjournment sine die of the next regular session of the Legislative Assembly:

(a) Are not effective for agencies in the executive department of government unless approved in writing by the Director of the Oregon Department of Administrative Services;

(b) Are not effective for agencies in the judicial department of government unless approved in writing by the Chief Justice of the Supreme Court;

(c) Are not effective for agencies in the legislative department of government unless approved in writing by the President of the Senate and the Speaker of the House of Representatives;

(d) Shall be reported by the state agency to the Oregon Department of Administrative Services within 10 days of their adoption; and

(e) Are rescinded on adjournment sine die of the next regular session of the Legislative Assembly as described in this subsection, unless otherwise authorized by enabling legislation setting forth the approved fees.

(2) This section does not apply to:

(a) Any tuition or fees charged by a public university listed in ORS 352.002.

(b) Taxes or other payments made or collected from employers for unemployment insurance required by ORS chapter 657 or premium assessments required by ORS 656.612 and 656.614 or contributions and assessments calculated by cents per hour for workers’ compensation coverage required by ORS 656.506.

(c) Fees or payments required for:

(A) Health care services provided by the Oregon Health and Science University, by the Oregon Veterans’ Homes and by other state agencies and institutions pursuant to ORS 179.610 to 179.770.

(B) Copayments and premiums paid to the Oregon medical assistance program.

(d) Fees created or authorized by statute that have no established rate or amount but are calculated for each separate instance for each fee payer and are based on actual cost of services provided.

(e) State agency charges on employees for benefits and services.

(f) Any intergovernmental charges.

(g) Forest protection district assessment rates established by ORS 477.210 to 477.265 and the Oregon Forest Land Protection Fund fees established by ORS 477.760.

(h) State Department of Energy assessments required by ORS 469.421 (8) and 469.681.

(i) Assessments on premiums charged by the Department of Consumer and Business Services pursuant to ORS 731.804 or fees charged by the Division of Finance and Corporate Securities of the Department of Consumer and Business Services to banks, trusts and credit unions pursuant to ORS 706.530 and 723.114.

(j) Public Utility Commission operating assessments required by ORS 756.310 or charges paid to the Residential Service Protection Fund required by chapter 290, Oregon Laws 1987.

(k) Fees charged by the Housing and Community Services Department for intellectual property pursuant to ORS 456.562.

(L) New or increased fees that are anticipated in the legislative budgeting process for an agency, revenues from which are included, explicitly or implicitly, in the legislatively adopted budget or the legislatively approved budget for the agency.

(m) Tolls approved by the Oregon Transportation Commission pursuant to ORS 383.004.

(n) Convenience fees as defined in ORS 182.126 and established by the State Chief Information Officer under ORS 182.132 (3) and recommended by the Electronic Government Portal Advisory Board.

(3)(a) Fees temporarily decreased for competitive or promotional reasons or because of unexpected and temporary revenue surpluses may be increased to not more than their prior level without compliance with subsection (1) of this section if, at the time the fee is decreased, the state agency specifies the following:

(A) The reason for the fee decrease; and

(B) The conditions under which the fee will be increased to not more than its prior level.

(b) Fees that are decreased for reasons other than those described in paragraph (a) of this subsection may not be subsequently increased except as allowed by ORS 291.050 to 291.060 and 294.160.

Note: See note under 291.050.



Section 291.060 - Report of fees to Legislative Assembly.

[1995 c.576 §3]

Note: See note under 291.050.



Section 291.100 - Financial management; duties of Oregon Department of Administrative Services; duties of state agencies.

(2) The Oregon Department of Administrative Services shall devise and supervise statewide financial management systems for all state agencies by preparing policies and procedures for implementing and operating financial management systems for all agencies in state government and measuring implementation. In order to ensure that the state’s investment in a modern and complete statewide financial management system is fully implemented, every agency and unit of state government shall:

(a) Cooperate and comply fully with policies and procedures and deadlines prepared by the Oregon Department of Administrative Services for establishing a database for the financial management system.

(b) Comply fully with policies and procedures prepared by the Oregon Department of Administrative Services for operation of the financial management system.

(3) The Oregon Department of Administrative Services shall report to the Legislative Assembly no later than December 1 of even-numbered years:

(a) Progress in implementing the financial management system as to preparation of financial statements, nonfinancial management information and the ability of the system to support legislative program evaluation and performance auditing.

(b) Compliance by each agency and unit of state government with policies and procedures of the Oregon Department of Administrative Services for implementation of the financial management system.

(4) After a review of the Oregon Department of Administrative Services report by the Legislative Fiscal Officer, the Joint Legislative Audit Committee may schedule a hearing for any agency or unit of state government to review compliance with this section and policies and procedures of the Oregon Department of Administrative Services, prior to any appropriation approval by the Legislative Assembly.

[1993 c.724 §22; 1995 c.452 §23; 2012 c.107 §102]

Note: 291.100 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.110 - Achieving Oregon benchmarks; monitoring agency progress.

(a) Monitor progress, identify barriers and generate alternative approaches for attaining the benchmarks.

(b) Ensure the development of a statewide system of performance measures designed to increase the efficiency and effectiveness of state programs and services.

(c) Provide agencies with direction on the appropriate format for reporting performance measures to ensure consistency across agencies.

(d) Consult with the Legislative Assembly to assist in devising a system of performance measures.

(e) Facilitate the development of performance measures in those instances where benchmarks involve more than one state agency.

(f) Prior to budget development, consult with the legislative review agency, as defined in ORS 291.371, or other appropriate legislative committee, as determined by the President of the Senate and the Speaker of the House of Representatives, prior to the formal adoption of a performance measurement system.

(g) No later than October 1 of each year, submit a report to the Legislative Fiscal Officer on the progress state agencies have made in meeting performance measures.

(2) State agencies shall develop measurable performance measures consistent with and aimed at achieving Oregon benchmarks. To that end, each state agency shall:

(a) Identify the mission, goals and objectives of the agency and any applicable benchmarks to which the goals are directed.

(b) Develop written defined performance measures that quantify desired organization intermediate outcomes, outputs, responsibilities, results, products and services, and, where possible, develop unit cost measures for evaluating the program efficiency.

(c) Involve agency managers, supervisors and employees in the development of statements of mission, goals, objectives and performance measures as provided in paragraphs (a) and (b) of this subsection and establish teams composed of agency managers, supervisors and employees to implement agency goals, objectives and performance measures. Where bargaining unit employees are affected, they shall have the right to select those employees of the agency, through their labor organization, to serve on any joint committees established to develop performance measures.

(d) Use performance measures to work toward achievement of identified missions, goals, objectives and any applicable benchmarks.

(e) Review agency performance measures with the appropriate legislative committee, as determined by the President of the Senate and the Speaker of the House of Representatives, during each odd-numbered year regular session of the Legislative Assembly.

[1993 c.724 §7; 2001 c.582 §9; 2005 c.837 §18; 2011 c.545 §19]



Section 291.120 - Distribution of agency savings; agency use.

(2) The remaining 50 percent shall be continuously appropriated to the agency for enhancing professional development, including employee training projects related to productivity, technology enhancement and related expenditures that have a long term benefit. A productivity improvement project may be for research and development intended to lead to improved productivity.

[1993 c.724 §2]



Section 291.190 - Short title.

[1995 c.746 §61]

Note: 291.190 and 291.195 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.195 - Policy for financial expenditure planning.

(2) The Legislative Assembly further finds that 76 percent of property in this state is exempt from property taxation and that income tax expenditures total billions of dollars per biennium. An accurate and accountable state budget should reflect the true costs of tax expenditures and should fund only those tax expenditures that are effective and efficient uses of limited tax dollars.

(3) The Legislative Assembly declares that it is in the best interest of this state to have prepared a biennial report of tax expenditures that will allow the public and policy makers to identify and analyze tax expenditures and to periodically make criteria-based decisions on whether the expenditures should be continued. The tax expenditure report will allow tax expenditures to be debated in conjunction with online budgets and will result in the elimination of inefficient and inappropriate tax expenditures, resulting in greater accountability by state government and a lowering of the tax burden on all taxpayers.

[1995 c.746 §62]

Note: See note under 291.190.



Section 291.200 - Budget policy.

(a) Clearly identifying desired results;

(b) Setting priorities;

(c) Assigning accountability; and

(d) Measuring, reporting and evaluating outcomes to determine future allocation.

(2) In addition to the intentions of subsection (1) of this section, in preparing the biennial budget, the Governor and the Legislative Assembly shall use an outcomes-based budgeting process described in ORS 291.217 (2) and (3).

(3) To achieve the intentions of subsections (1) and (2) of this section, it is the budget policy of this state to create and administer programs and services designed to attain societal outcomes such as the Oregon benchmarks and to promote the efficient and measured use of resources.

(4) To effect the policy stated in subsection (3) of this section, state government shall:

(a) Allocate resources to achieve desired outcomes;

(b) Express program outcomes in measurable terms;

(c) Measure progress toward desired outcomes;

(d) Encourage savings;

(e) Promote investments that reduce or avoid future costs;

(f) Plan for the short term and long term using consistent assumptions for major demographic and other trends; and

(g) Require accountability at all levels for meeting program outcomes.

[1985 c.270 §1; 1993 c.724 §8; 2011 c.563 §6]

Note: 291.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.201 - "Tax expenditure" defined for ORS 291.201 to 291.222.

[1995 c.746 §63; 2005 c.837 §9; 2007 c.217 §11]



Section 291.202 - Budget and tax expenditure reports of Governor; department to assist in preparation.

(a) A budget report; and

(b) A tax expenditure report.

(2) The Oregon Department of Administrative Services shall advise and assist the Governor in the preparation of the budget report and tax expenditure report and shall perform such duties in connection therewith as the Governor requires.

(3) The Department of Revenue shall advise and assist the Governor in the preparation of the tax expenditure report.

[Amended by 1969 c.464 §2; 1995 c.746 §64]



Section 291.203 - Tax expenditure report by Governor.

(2) In the tax expenditure report, the Governor shall:

(a) List each tax expenditure;

(b) Identify the statutory authority for each tax expenditure;

(c) Describe the purpose of each tax expenditure;

(d) Estimate the amount of revenue loss caused by each tax expenditure for the coming biennium;

(e) List the actual amount of revenue loss in the preceding biennium for each tax expenditure or an estimate if the actual amount cannot be determined;

(f) Determine whether each tax expenditure is the most fiscally effective means of achieving each purpose of the tax expenditure;

(g) Determine whether each tax expenditure has successfully achieved the purpose for which the tax expenditure was enacted and currently serves, including an analysis of the persons that are benefited by the expenditure; and

(h) Categorize each tax expenditure according to the programs or functions each tax expenditure supports.

[1995 c.746 §65]



Section 291.204 - Prescribing forms for submitting budget estimates and requests for appropriations; furnishing budget forms to agencies.



Section 291.206 - Guidance of agencies in completing budget forms.

(2) In so far as practicable, agency budget estimates and requests and appropriation measures shall be prepared in a manner that reflects state governmental organization and state agency duties, functions and powers under the law in effect on January 1 of the following year. The Oregon Department of Administrative Services shall maintain agency budget estimates and requests in the form in which they are submitted.

[Amended by 1969 c.173 §1]



Section 291.208 - Filing budget forms with department; preparing requests for agencies failing to file.



Section 291.210 - Preparing tentative budget plan and tax expenditure report.

(2) The Department of Revenue shall advise and assist in the preparation of the tentative tax expenditure report.

[Amended by 1995 c.746 §66]



Section 291.212 - Revising budget plan; transmitting budget forms and tentative budget report to Governor.



Section 291.214 - Governor to examine budget forms and revise tentative budget or tax expenditure report.

(1)(a) Examine the budget forms filed by the various agencies and may make or cause to be made such further investigations by the Oregon Department of Administrative Services, with such hearings before the Governor or any state agency, as the Governor deems advisable, and may make such changes or revisions in policy and program and in specific details of the tentative budget report or tentative tax expenditure report as the Governor finds warranted; and

(b) Identify each tax expenditure that has a full or partial sunset that, if allowed to take effect, will have a fiscal impact on the state or on school districts for the next biennium, and shall prepare a recommendation as to each tax expenditure identified under this paragraph that indicates the Governor’s opinion on whether the full or partial sunset of the tax expenditure should be allowed to take effect as scheduled or should be revised to a different date.

(2) As used in this section:

(a) "Full sunset" means any provision that completely eliminates an existing tax expenditure on a specified date.

(b) "Partial sunset" means any provision that reduces the amount of an existing tax expenditure or that alters the eligibility requirements for the expenditure as of a specified date.

[Amended by 1995 c.746 §67]



Section 291.216 - Governor’s budget report; when due; content; alternative budget plan.

(2) The budget report shall include a budget message prepared by the Governor, including recommendations of the Governor with reference to the fiscal policy of the state government for the coming biennium, describing the important features of the budget plan, embracing a general budget summary setting forth the aggregate figures of the budget report so as to show a balanced relation between the total proposed expenditures and the total anticipated income, with the basis and factors on which the estimates are made, the amount to be borrowed, and other means of financing the estimated expenditures for the ensuing biennium, compared with the corresponding figures for at least the last completed biennium and the current biennium.

(3) The budget plan shall be supported by explanatory schedules or statements, classifying the expenditures reported therein, both past and proposed, by organization units, objects and funds, and the income by organization units, sources and funds, and the proposed amount of new borrowing as well as proposed new tax or revenue sources, including a single comprehensive list of all proposed increases in fees, licenses and assessments assumed in the budget plan.

(4) The budget plan shall be submitted for all dedicated funds, as well as the state General Fund, and shall include the estimated amounts of federal and other aids or grants to state agencies or activities provided for any purpose whatever, together with estimated expenditures therefrom.

(5) The budget report shall embrace the detailed estimates of expenditures and revenues. It shall include statements of the bonded indebtedness of the state government, showing the actual amount of the debt service for at least the past biennium, and the estimated amount for the current biennium and the ensuing biennium, the debt authorized and unissued, the condition of the sinking funds and the borrowing capacity. It shall contain the Governor’s recommendations concerning tax expenditures identified under ORS 291.214. It shall also contain any statements relative to the financial plan which the Governor may deem desirable or which may be required by the legislature.

(6) The budget plan shall use the estimated revenues under ORS 291.342 for the fiscal year in which the plan is submitted as the basis for total anticipated income under subsection (2) of this section, subject to such adjustment as may be necessary to reflect accurately projections for the next biennium.

(7) As supplemental information to the budget report, the Governor shall publish an existing level tentative budget plan for the two fiscal years for which the budget report is required. This summary budget shall reflect only existing revenues estimated under subsection (6) of this section; subject to such adjustment as may be necessary to reflect accurately projections for the next biennium. The supplemental information to the budget report shall be submitted at the same time as the budget report.

(8)(a) The budget report shall present information regarding the expenses of the state in the following categories:

(A) Personnel expenses, including compensation and benefits for state employees, but excluding costs of services contracted out and temporary service costs.

(B) Supplies, equipment and the costs of services contracted out.

(C) Capital construction.

(D) Capital outlay.

(E) Debt service.

(b) For each category described in paragraph (a) of this subsection, the report shall show actual expenditures to date.

(c) For each category described in paragraph (a) of this subsection, the report shall show:

(A) The amount of merit increases for the existing workforce.

(B) Increases for the cost of replacement and repair of supplies and equipment.

(C) Increases for the costs of new construction or major remodeling.

(D) Increases for the cost of inflation.

(d) The report shall show the total increase in the cost of salaries and benefits for all state positions.

(9) The budget report shall include:

(a) The total number of positions included in the budget.

(b) The average vacancy rate in the present biennium.

(c) The number of permanent, full-time equivalent vacancies, excluding academics, as of July 1 of even-numbered years.

(10) The budget report shall include computations showing budget figures as a percentage of the total General Fund, federal fund, fee or other source category, as may be appropriate.

(11) The budget report shall include, in a format that provides side-by-side comparison with the State Debt Policy Advisory Commission report of net debt capacity, a six-year forecast, by debt type and repayment source, of:

(a) That portion of the capital construction program required to be reported by ORS 291.224 that will be financed by debt issuance.

(b) The acquisition of equipment or technology in excess of $500,000 that will be financed by debt issuance.

(c) Other state agency debt issuance for grant or loan purposes.

(12) The budget report shall include the outcomes-based budgeting information required by ORS 291.217 (2) and (3).

(13) As supplemental information to the budget report, the Governor shall prepare an alternative budget plan for the two fiscal years for which the budget report is required and shall provide the alternative budget plan to the President of the Senate, the Speaker of the House of Representatives and the majority and minority leaders in the Senate and the House of Representatives. The alternative budget plan shall establish funding for each state agency’s programs and activities at 90 percent of the appropriations requested for the state agency in the budget report, excluding appropriations that are not made to fund recurring activities. For each state agency, the Governor shall describe the 10 percent reduction in appropriated moneys in terms of the activities or programs that the agency will not undertake. The activities or programs that are not undertaken as a result of the reductions in appropriated moneys made in the alternative budget plan shall be ranked in order of importance and priority on the basis of lowest cost for benefit obtained.

[Amended by 1985 c.270 §2; 1993 c.724 §9; 1995 c.746 §68; 1995 c.787 §1; 1997 c.49 §3; 1997 c.249 §88; 1999 c.1091 §1; 2011 c.563 §7]



Section 291.217 - Outcomes-based budget; contents; legislative review of performance management and performance measurement processes for services provided by contract or by school districts.

(a) "Continuous improvement" means a set of actions designed to permanently improve state agency performance, either in a specific targeted area or across all levels of an agency, through the use of structured process analysis and problem solving.

(b) "Outcomes-based budget" means a budget that allocates government resources to those uses of taxpayer moneys and fee revenues that will best produce the outcomes most important to the residents of this state, that generates options for funding, that uses service redesign, competition, collaboration and prioritization to drive continuous improvement and innovations, and that can be used to align government, nonprofit and private resources to help produce the desired outcomes.

(c) "Performance management" means a formal, comprehensive set of business processes, including strategic planning, performance measurement, leadership, process management and human resources that help ensure more efficient and effective management operations and practices and reduce costs.

(d) "Performance measurement" means a process of assessing progress toward achieving predetermined program objectives, including information on the efficiency with which resources are transformed into goods and services, the quality of those goods and services, the results of a program activity compared to its intended purpose and the effectiveness of state agency operations in terms of their specific contributions to program objectives.

(e) "State agency" means every state officer, board, commission, department, institution, branch or agency of the state government whose costs are paid wholly or in part from funds held in the State Treasury.

(f) "State government" has the meaning given that term in ORS 174.111.

(2) As part of the tentative budget plan and the budget report required under ORS 291.210 and 291.216, the Oregon Department of Administrative Services and the Governor shall submit an outcomes-based budget. The outcomes-based budget shall be based on the results of state agency continuous improvement actions, performance management and performance measurement, shall describe and measure state agency efforts to implement process improvements and shall reflect state agency efforts to achieve, through process improvements, quality service delivery at a lower cost.

(3) The budget for each state agency shall:

(a) Identify how the agency is addressing continuous improvement, performance management and performance measurement; and

(b) For each agency program, state the number of persons served, or other units of service provided, by the program.

(4) The Joint Committee on Ways and Means, the Emergency Board, the Joint Interim Committee on Ways and Means and the Legislative Fiscal Office may review performance management and performance measurement processes for services provided by contract by state agencies or by school districts.

[2011 c.563 §§2 to 4; 2012 c.107 §8]



Section 291.218 - Printing budget and tax expenditure reports; transmitting to members of legislature; distribution.

(1) The Oregon Department of Administrative Services shall have as many copies of the approved budget report and the tax expenditure report printed as the Governor directs.

(2) Not later than December 1 of each even-numbered year, the Governor shall transmit a copy of each report to each member of the legislature who is to serve during the next regular session of the Legislative Assembly.

(3) Upon request, the Governor shall distribute copies free of charge, under such regulations as the Governor may establish, to public libraries, schools and state officials. The Governor shall make copies available to the general public at a reasonable charge for each copy.

[Amended by 1959 c.140 §1; 1967 c.302 §1; 1995 c.746 §69; 2011 c.545 §20]



Section 291.220 - Furnishing information and assistance to legislature.

[Amended by 1969 c.173 §2; 1975 c.789 §8; 1995 c.746 §70]



Section 291.222 - Furnishing information and assistance to Governor-elect; revision of budget and tax expenditure reports.

(1) The Oregon Department of Administrative Services shall make available to the Governor-elect so much as the Governor-elect requests of the information upon which the tentative budget report and tentative tax expenditure report are based, and upon completion of each report shall supply the Governor-elect with a copy of each report but shall not cause the tentative budget report or tentative tax expenditure report to be printed and distributed. The department shall also make available to the Governor-elect all facilities of the department reasonably necessary to permit the Governor-elect to review and become familiar with the tentative budget report or tentative tax expenditure report.

(2) After a review of the tentative budget report or tentative tax expenditure report the Governor-elect may prepare revisions and additions thereto. The Oregon Department of Administrative Services and the Department of Revenue shall assist, upon request, in the preparation of such revisions or additions.

(3) The Oregon Department of Administrative Services shall have printed as many copies of the revised budget report and revised tax expenditure report as the Governor-elect requests.

(4)(a) Not later than the convening of the next Legislative Assembly the Oregon Department of Administrative Services shall transmit a copy of a summary of the revised budget report containing the revenue and expenditure recommendations of the Governor-elect and a summary of the revised tax expenditure report estimating the amount of revenue loss caused by each tax expenditure.

(b) Not later than February 1, the Oregon Department of Administrative Services shall transmit a copy of the revised budget report and revised tax expenditure report to each member of the Legislative Assembly.

(5) Upon request, the department shall distribute copies of the revised budget report and revised tax expenditure report free of charge, under such regulations as it may establish, to public libraries, schools and state officials. It shall make copies of the revised budget report and revised tax expenditure report available to the general public at a reasonable charge for each copy.

[Amended by 1967 c.302 §2; 1969 c.464 §3; 1995 c.746 §71]



Section 291.223 - Furnishing agency budget estimates to Legislative Fiscal Officer and Legislative Revenue Officer; confidentiality of estimates.

(2) Before December 1 of the year in which they were made available under subsection (1) of this section, the Legislative Fiscal Officer or staff and the Legislative Revenue Officer or staff shall not reveal to any other person the contents or nature of the budget reports and other materials, except with the written consent of the Governor.

[1969 c.173 §4; 1975 c.789 §9]



Section 291.224 - Inclusion of capital construction program in budget report; furnishing information to Capitol Planning Commission.

(2) In accordance with regulations prescribed by the department, state agencies shall submit to the department their anticipated capital construction requirements for the period specified by the Governor. The department shall prescribe the basic assumptions relating to population changes, economic trends and other factors which might generally affect capital construction requirements and these basic assumptions must be used by the state agencies in preparing their anticipated capital construction requirements. Each state agency is responsible for the basic assumptions that affect only its own program. The department shall prepare estimated capital construction requirements for necessary capital construction not covered by the capital construction requirements submitted by the state agencies under this section.

(3) In accordance with regulations prescribed by the department, each state agency shall separately submit its estimated office space requirements for the period specified by the Governor, and the department shall consolidate those needs and make an estimate for all state office buildings to be included in the capital construction program.

(4) The Governor shall consolidate the estimates, review the estimates and make revisions the Governor finds warranted.

(5) The budget report must include the proposed expenditures for the capital construction program for the ensuing biennium and the proposed expenditures for preliminary planning of the construction projects included in the capital construction program for the biennium following the ensuing biennium. The budget report also must include dollar estimates of the cost of the capital construction projects included in the capital construction program for the succeeding years of the period determined by the Governor under subsection (1) of this section.

(6) Each state agency, including the department, required under subsection (2) of this section to submit or prepare anticipated or estimated capital construction requirements, shall submit a copy of the requirements that relate to construction or improvements within the areas described in ORS 276.054 to the Capitol Planning Commission at a time specified by the commission, but not later than August 1 of each even-numbered year. The commission shall review the capital construction requirements and, not later than November 1 of each even-numbered year, make recommendations to the department with respect to the requirements.

(7) As used in this section, "capital construction program" does not include:

(a) The acquisition, repair, improvement, enlargement, construction or maintenance of highways and highway bridges by the Department of Transportation;

(b) Park improvements by the State Parks and Recreation Department; or

(c) Road infrastructure work performed under timber sale contracts entered into by the State Forester. [1959 c.500 §1; 1973 c.129 §5; 1989 c.904 §30; 1997 c.285 §4; 2003 c.796 §§15,16; 2005 c.217 §24; 2009 c.896 §11]

Note: Sections 1, 2 and 3, chapter 840, Oregon Laws 2015, provide:

Sec. 1. Task Force on the Capital Construction Budget Process. (1) The Task Force on the Capital Construction Budget Process is established. The task force shall consist of:

(a) The cochairs of the Joint Committee on Ways and Means;

(b) One member of the Senate appointed by the President of the Senate and who is a member of a different political party from the Senate cochair of the joint committee;

(c) One member of the House of Representatives appointed by the Speaker of the House of Representatives and who is a member of a different political party from the House cochair of the joint committee;

(d) The Legislative Fiscal Officer; and

(e) The Director of the Oregon Department of Administrative Services or a designee of the Director of the Oregon Department of Administrative Services.

(2) The task force shall:

(a) Create a current inventory of state-owned buildings, including a description of the condition of each building;

(b) Review existing statutory provisions governing the process of developing the capital construction portion of the state budget, including but not limited to provisions in ORS chapters 291 and 293;

(c) Identify current statutory provisions relating to the capital construction portion of the state budget that are outdated, are unnecessary or need modification;

(d) Identify new provisions that would aid in the development of the capital construction portion of the state budget;

(e) Identify and recommend a long-range process for determining and implementing future capital construction needs and priorities for this state;

(f) Identify and recommend a process for determining how capital construction budget requests relate to overall state budget priorities;

(g) Consider whether capital construction budgets should also include forecasts of the costs of operating and maintaining state buildings upon which capital construction moneys are spent; and

(h) Recommend a comprehensive package of statutory changes that will allow the Legislative Assembly to develop budgets for capital construction projects based on identified long-term goals, using an incremental process that is integrated into the overall state budget each biennium and that provides more transparency for the public.

(3) A majority of the members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the members of the task force.

(5) The cochairs of the Joint Committee on Ways and Means shall serve as chairpersons of the task force.

(6) If there is a vacancy for any cause in a position appointed by the President of the Senate or the Speaker of the House of Representatives, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairpersons or of a majority of the members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) Not later than October 15, 2016, the task force shall submit a report to the Legislative Assembly in the manner provided by ORS 192.245, and may include recommendations for legislation.

(10) The Legislative Administrator shall provide staff support to the task force.

(11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Legislative Administration Committee for purposes of the task force.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.840 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on the date of the convening of the 2017 regular session of the Legislative Assembly as specified in ORS 171.010 [February 1, 2017]. [2015 c.840 §2]

Sec. 3. The task force established by section 1 of this 2015 Act is a continuation of the Task Force on the Capital Construction Budget Process established by section 1, chapter 716, Oregon Laws 2013, and not a new task force. The members appointed under section 1, chapter 716, Oregon Laws 2013, and serving on the date of the convening of the 2015 regular session of the Legislative Assembly [February 2, 2015] shall continue to serve for purposes of the task force established under section 1 of this 2015 Act.

[2015 c.840 §3]



Section 291.226 - Budget item to replace lost and unrecovered public funds or property.

[1963 c.617 §3]



Section 291.228 - Governor’s report on budget amounts for education.

(a) Demonstrates that the amount in the Governor’s budget recommended for the state’s system of kindergarten through grade 12 public education is the amount of moneys as determined by the Quality Education Commission established by ORS 327.500 that is sufficient to meet the quality goals; or

(b) Identifies the reasons that the amount recommended for the state’s system of kindergarten through grade 12 public education is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the state’s system of kindergarten through grade 12 public education to meet the quality goals. In identifying the impact of the insufficiency, the Governor shall include in the report how the amount recommended in the Governor’s budget may affect both the current practices and student performance identified by the commission under ORS 327.506 (4)(a) and the best practices and student performance identified by the commission under ORS 327.506 (4)(b).

(2) The Governor shall determine whether the state’s system of post-secondary public education has quality goals established by law. If there are quality goals, the Governor shall include in the report a determination that the amount recommended in the Governor’s budget is sufficient to meet those goals or an identification of the reasons the amount recommended is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the state’s system of post-secondary public education to meet the quality goals.

(3) The report shall be issued at the same time as the Governor’s budget report required under ORS 291.202.

(4) The Governor shall provide public notice of the report’s issuance, including posting the report on the Internet and providing a print version of the report upon request.

[2001 c.895 §6; 2003 c.14 §144; 2005 c.209 §2]

Note: 291.228 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.229 - Report on actions by state agencies to attain ratio of nonsupervisory employees to supervisory employees.

(2) As used in this section:

(a) "State agency" means all state officers, boards, commissions, departments, institutions, branches, agencies, divisions and other entities, without regard to the designation given to those entities, that are within the executive branch of government as described in Article III, section 1, of the Oregon Constitution.

(b) "State agency" does not include:

(A) The legislative department as defined in ORS 174.114;

(B) The judicial department as defined in ORS 174.113;

(C) The Public Defense Services Commission;

(D) The Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices;

(E) Semi-independent state agencies listed in ORS 182.454;

(F) The Oregon Tourism Commission;

(G) The Oregon Film and Video Office;

(H) Public universities listed in ORS 352.002;

(I) The Oregon Health and Science University;

(J) The Travel Information Council;

(K) Oregon Corrections Enterprises;

(L) The Oregon State Lottery Commission;

(M) The State Accident Insurance Fund Corporation;

(N) The Oregon Utility Notification Center;

(O) Oregon Community Power;

(P) The Citizens’ Utility Board;

(Q) A special government body as defined in ORS 174.117;

(R) Any other public corporation created under a statute of this state and specifically designated as a public corporation; and

(S) Any other semi-independent state agency denominated by statute as a semi-independent state agency.

[2011 c.603 §1; 2012 c.101 §2; 2013 c.1 §104; 2013 c.748 §2; 2015 c.3 §39; 2015 c.767 §91]

Note: 291.229 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.230



Section 291.231 - Ratio of state agency nonsupervisory employees to supervisory employees; layoffs or reclassifications to achieve ratio; exceptions; definitions.

(a) May not fill the position of a supervisory employee until the agency has increased the agency’s ratio of employees to supervisory employees so that the ratio is at least one additional employee to supervisory employees; and

(b) Shall, not later than October 31, 2012, lay off or reclassify the number of supervisory employees necessary to attain the increase in the ratio specified in paragraph (a) of this subsection if the increase in that ratio is not attained under paragraph (a) of this subsection or through attrition.

(2) Notwithstanding ORS 291.229, a state agency that employs more than 100 employees and has complied with the requirements of subsection (1) of this section, but has not attained a ratio of at least 11 to 1 of employees of the state agency who are not supervisory employees to supervisory employees:

(a) May not fill the position of a supervisory employee until the agency has increased the agency’s ratio of employees to supervisory employees by at least one additional employee; and

(b) Not later than October 31 of each subsequent year, shall lay off or reclassify the number of supervisory employees necessary to increase the agency’s ratio of employees to supervisory employees so that the ratio is at least one additional employee to supervisory employees.

(3) Layoffs or reclassifications required under this section must be made in accordance with the terms of any applicable collective bargaining agreement. A supervisory employee who is reclassified into a classified position pursuant to this section shall be compensated in the salary range for the classified position unless otherwise provided by an applicable collective bargaining agreement.

(4) Upon application from a state agency, the Director of the Oregon Department of Administrative Services may grant a state agency an exception from the requirements of subsections (1) to (3) of this section. The director may grant an exception under this section that:

(a) Applies to a particular position if the director determines the exception is necessary to allow the state agency to maintain public or state agency employee safety;

(b) Applies to a division, unit, office, branch or other smaller part of the state agency if the director determines the exception is necessary to allow the state agency to maintain public or state agency employee safety or because of the geographic location of the division, unit, office, branch or other smaller part of the state agency; or

(c) The director determines is warranted because the state agency has supervisory employees exercising authority over personnel who are not employees of the state agency, the state agency has a significant number of part-time or seasonal employees or the state agency has another unique personnel need.

(5) Not later than five business days before the director proposes to grant an exception under this section, the director shall notify each collective bargaining agent of the public or state agency employees in the appropriate bargaining unit for the state agency requesting an exception.

(6) The department shall report all exceptions granted under this section to the Joint Committee on Ways and Means, the Joint Interim Committee on Ways and Means or the Emergency Board.

(7) As used in this section:

(a)(A) "State agency" means all state officers, boards, commissions, departments, institutions, branches, agencies, divisions and other entities, without regard to the designation given to those entities, that are within the executive branch of government as described in Article III, section 1, of the Oregon Constitution.

(B) "State agency" does not include:

(i) The legislative department as defined in ORS 174.114;

(ii) The judicial department as defined in ORS 174.113;

(iii) The Public Defense Services Commission;

(iv) The Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices;

(v) Semi-independent state agencies listed in ORS 182.454;

(vi) The Oregon Tourism Commission;

(vii) The Oregon Film and Video Office;

(viii) Public universities listed in ORS 352.002;

(ix) The Oregon Health and Science University;

(x) The Travel Information Council;

(xi) Oregon Corrections Enterprises;

(xii) The Oregon State Lottery Commission;

(xiii) The State Accident Insurance Fund Corporation;

(xiv) The Oregon Utility Notification Center;

(xv) Oregon Community Power;

(xvi) The Citizens’ Utility Board;

(xvii) A special government body as defined in ORS 174.117;

(xviii) Any other public corporation created under a statute of this state and specifically designated as a public corporation; and

(xix) Any other semi-independent state agency denominated by statute as a semi-independent state agency.

(b) "Supervisory employee" has the meaning given that term in ORS 243.650. [2012 c.101 §1; 2013 c.1 §103; 2013 c.748 §1; 2015 c.3 §40; 2015 c.767 §92]

Note: 291.231 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 1 to 4, chapter 622, Oregon Laws 2015, provide:

Sec. 1. (1) During the biennium beginning July 1, 2015, the provisions of ORS 291.231 do not apply to a state agency.

(2) Notwithstanding subsection (1) of this section, during the biennium beginning July 1, 2015, a state agency may not reduce the agency’s ratio of nonsupervisory employees to supervisory employees, as approved by the agency’s legislatively approved budget, unless the Director of the Oregon Department of Administrative Services grants an exception pursuant to ORS 291.231 (4).

(3) The Oregon Department of Administrative Services shall monitor state agency staffing ratios during the biennium beginning July 1, 2015, and produce quarterly reports describing any changes in the ratios. The reports shall include data on all employee types as the data is reasonably available. The department shall publish the reports on the department’s webpage and shall notify labor organizations representing state employees when the reports are published.

(4) As used in this section:

(a) "State agency" has the meaning given that term in ORS 291.231.

(b) "Supervisory employee" has the meaning given that term in ORS 243.650. [2015 c.622 §1]

Sec. 2. Notwithstanding section 1 of this 2015 Act, if a state agency increases the agency’s ratio of nonsupervisory employees to supervisory employees during the biennium beginning July 1, 2015, the state agency may count the increase in subsequent years for purposes of complying with ORS 291.231 (2). [2015 c.622 §2]

Sec. 3. (1) The Oregon Department of Administrative Services shall convene a work group to study and develop a report on appropriate ratios of state agency employees who are not supervisory employees to supervisory employees.

(2) Members of the work group shall be appointed by the Director of the Oregon Department of Administrative Services and shall include:

(a) Representatives from the Oregon Department of Administrative Services;

(b) Representatives from other state agencies in the executive department as defined in ORS 174.112, including but not limited to agency managers or supervisory employees, agency employees who are not supervisory employees and agency human resources employees;

(c) Representatives of the two largest labor organizations representing state agency employees; and

(d) Representatives of private entities as the director determines is appropriate.

(3) The work group shall:

(a) Study public and private sector standards and best practices related to appropriate ratios of employees who are not supervisory employees to supervisory employees;

(b) Identify job families or services for consideration of best practices, including but not limited to public safety, administration and human service delivery;

(c) Consider practices in other states, geographic location issues, public and private industry standards for specific professional requirements and any other issues related to a specific line of business or particular service or function;

(d) Consider the best approaches for providing exceptions to required staffing ratios; and

(e) Develop and submit a report to the Legislative Assembly, including proposals for establishing rational, best practices for state agency staffing ratios based on the nature of job families or services provided by each state agency, and may submit recommendations for legislation.

(4) The Oregon Department of Administrative Services shall convene the work group as soon as practicable after the effective date of this 2015 Act [July 1, 2015]. The department shall provide facilities and administrative support for meetings of the work group.

(5) The work group shall submit the report, including any recommendations for legislation, to the Legislative Assembly in the manner provided in ORS 192.245 on or before the date of the convening of the 2017 regular session of the Legislative Assembly as specified in ORS 171.010 [February 1, 2017].

(6) As used in this section:

(a) "Job families" means groups of occupations based upon work performed, skills, education, training and credentials.

(b) "State agency" has the meaning given that term in ORS 291.231.

(c) "Supervisory employee" has the meaning given that term in ORS 243.650. [2015 c.622 §3]

Sec. 4. (1) Sections 1 and 3 of this 2015 Act are repealed on June 30, 2017.

(2) Section 2 of this 2015 Act is repealed January 2, 2020.

[2015 c.622 §4]



Section 291.232 - Declaration of policy.

(a) The legislatively adopted or approved budget for a state agency constitutes a determination by the Legislative Assembly of the amount needed by the agency for the biennium to meet the responsibilities imposed on the agency through the budget and through statutes governing the agency; and

(b) Except as provided in subsections (2) and (3) of this section, appropriations from the General Fund to a state agency constitute a direction to the agency to spend the amount of moneys appropriated in order to meet the responsibilities imposed on the agency through the budget and through statutes governing the agency.

(2) If a state agency does not need all of the moneys that are made available to it by the legislatively adopted or approved budget to meet its responsibilities, the agency need not spend all moneys appropriated or otherwise made available to it.

(3) The Governor and the Oregon Department of Administrative Services are given the powers granted by ORS 291.201 to 291.222 and 291.232 to 291.260 in order that the Governor and the department might effect savings, without reducing the responsibilities imposed on state agencies, by:

(a) Careful supervision throughout each biennium, with due regard to changing conditions; and

(b) Promotion of more economic and efficient management of state agencies.

[Amended by 2003 c.734 §11]



Section 291.234 - Department to make allotments to state officers and agencies of appropriations and funds; allotment period; exemptions.

(2) For the purposes of the allotment system, each fiscal year shall be divided into four quarterly allotment periods, beginning, respectively, on the first days of July, October, January and April. The department may prescribe a different period suited to the circumstances or may exempt agencies that have demonstrated to the department’s satisfaction that the appropriate fiscal controls are in place.

[Amended by 1993 c.724 §4]



Section 291.236 - Application of allotment system; controlling expenditures and encumbering of emergency, contingent, revolving and trust funds.

(2) Subject to ORS 291.238, emergency or contingent funds, revolving funds and trust funds shall be subject to such regulations as the department may prescribe for controlling the expenditures and encumbering of such funds.



Section 291.238 - Expenditures without allotment prohibited; expenditures from dedicated, revolving and trust funds.

(2) Excepting as to administrative expenditures from dedicated, revolving and trust funds and to revolving funds established to provide services rendered by any state agency to other state agencies or to any body politic of the State of Oregon, expenditures from dedicated funds, revolving funds and trust funds may be made by any state agency without appropriation or allotment.

(3) No person shall make or order or vote to make any expenditure from or chargeable to a revolving fund or trust fund in excess of the amount standing to the credit of such fund or for any purpose for which such fund may not lawfully be expended.



Section 291.240



Section 291.242 - Allotment required before expenditure of appropriation; submitting estimates; notice to Legislative Fiscal Office.

(a) The agency submits to the Oregon Department of Administrative Services an estimate, in such form as the department prescribes, for the allotment period, of the amount required for each activity to be carried on during that period; and

(b) The estimate is approved, increased or decreased by the department and funds allotted therefor.

(2) At the time a state agency submits an estimate to the department under subsection (1)(a) of this section, the agency shall submit a copy of the estimate to the Legislative Fiscal Office. The department may not allot funds under subsection (1)(b) of this section until the agency submits a copy of the estimate to the Legislative Fiscal Office.

[Amended by 2009 c.885 §2]



Section 291.244 - Department action on estimates.



Section 291.246 - Allotments to be made for purpose or classification of expenditure prescribed in appropriation measure.

[Amended by 1963 c.182 §7]



Section 291.248 - Notice of allotment.



Section 291.250 - Claims and encumbrances limited by amount and purpose of allotment.



Section 291.252 - Modification of allotment previously made; notice to Legislative Fiscal Office.

(2) A modification or amendment of an allotment made under subsection (1) of this section may not reduce an allotment below the amount required to meet valid obligations or commitments previously incurred against the allotted funds, including, but not limited to, commitments for the payment of debt service as defined in ORS 291.261.

(3)(a) An agency that applies for modification or amendment of an allotment as authorized by subsection (1) of this section shall submit a copy of the application to the Legislative Fiscal Office at the same time it submits the application to the department.

(b) If the department modifies or amends an allotment upon notice to an agency as authorized by subsection (1) of this section, the department shall notify the Legislative Fiscal Office of the modification or amendment at the same time it notifies the agency.

[Amended by 2009 c.1 §1; 2009 c.885 §3]



Section 291.254



Section 291.256



Section 291.258 - Approval of department required for establishment of new personnel position or classification.



Section 291.260 - Approving, modifying or disapproving requests and budgets to be submitted to the federal government.



Section 291.261 - Reducing allotment to prevent deficit; exception.

(2)(a) In reducing allotments under this section, the department and the Governor shall follow legislative funding priorities as expressed in statutes and in the legislatively adopted or approved budget for the biennium. Unless statutes or the legislatively adopted or approved budget indicate otherwise, the department and the Governor shall assume that all General Fund appropriations have the same priority and shall reduce allotments of General Fund moneys for each state agency receiving General Fund moneys by the same percentage.

(b) The department and the Governor may not reduce allotments under this section by a total amount that exceeds the amount necessary to bring the total estimated General Fund ending balance to zero.

(3) For purposes of this section, the department may declare that there is a projected deficit if a quarterly estimate made as provided in ORS 291.342 indicates that the projected balance in the General Fund at the end of the biennium will be less than zero.

(4) Subsections (1) to (3) of this section do not apply to an allotment, or a portion of an allotment, that is designated by a state agency for the payment of debt service. After an allotment that is designated by a state agency for the payment of debt service is made, the department and the Governor may not reduce the allotment or a portion of the allotment below the amount needed for the payment of debt service in the biennium.

(5) As used in this section:

(a) "Agreement for exchange of interest rates" has the meaning given that term in ORS 286A.001.

(b) "Bond" has the meaning given that term in ORS 286A.001.

(c) "Credit enhancement device" has the meaning given that term in ORS 286A.001.

(d) "Payment of debt service" means:

(A) The payment of principal, interest or other amounts owed under a bond;

(B) The transfer, segregation or other disposition of moneys to comply with bond payment amounts or required reserve amounts; or

(C) The payment of amounts owed under an agreement for exchange of interest rates, a credit enhancement device or a similar instrument.

[2003 c.734 §12; 2009 c.1 §2]

Note: 291.261 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.262



Section 291.263 - Vacant positions; information to Oregon Department of Administrative Services.

(2) A state agency shall inform the Oregon Department of Administrative Services of any position that has remained vacant for a continuous period of six months by including a report on the position in the estimate submitted to the department under ORS 291.242. The department may consider the vacancy in its determinations under ORS 291.244 and may reduce the amount allotted to the state agency.

[2001 c.858 §1; 2003 c.803 §11]

Note: 291.263 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.272 - Definitions for ORS 291.272 to 291.278.

(1) "Administrative expenses" has the meaning defined by ORS 291.305.

(2) "Department" means the Oregon Department of Administrative Services.

(3) "Governmental service expenses" means the expenses of state government that are attributable to the operation, maintenance, administration and support of state government generally, and includes the following:

(a) Administrative expenses of the Oregon Department of Administrative Services supported out of the General Fund.

(b) Sixty percent of the expenditures of the Legislative Assembly out of moneys appropriated from the General Fund, and all of the expenditures incurred in the administration of the duties of the Emergency Board.

(c) Sixty percent of the expenditures incurred by the Legislative Fiscal Office in the administration of the duties of the Joint Committee on Ways and Means and the Emergency Board.

(d) Sixty percent of the expenditures incurred out of moneys appropriated from the General Fund in the administration of the duties of the Legislative Counsel Committee.

(e) Seventy-five percent of the administrative expenses of the Office of the Governor incurred out of moneys appropriated from the General Fund.

(4) "State agency" means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, and includes the Legislative Assembly, the courts and their officers and committees.

[1967 c.637 §2; 1973 c.439 §9; 1983 c.385 §1; 1985 c.565 §45; 1991 c.112 §1; 2013 c.722 §46]



Section 291.274 - Determination of funds and appropriations to be assessed.

(1) A fund consisting of moneys the use of which is restricted by the Oregon Constitution shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes set forth in the Oregon Constitution.

(2) Trust funds shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes for which the trust fund was established.

[1967 c.637 §3]



Section 291.276 - Department allocation of governmental service expenses among state agencies.

(2) The department, in accordance with the procedures and methods prescribed under subsection (3) of this section, shall determine and may at any time redetermine the reasonable share of governmental service expenses to be assessed against any fund or appropriation. Such expenses shall be a charge against any fund so designated and be considered an administrative expense of the agency administering the fund or appropriation.

(3) The department, with the approval of the Governor, shall prepare and prescribe the procedures and methods used in determining and redetermining the reasonable share of governmental service expenses assessed against any fund or appropriation.

(4) The department, with the approval of the Governor, may make rules necessary or proper to carry out the duties imposed upon it by ORS 291.272 to 291.278.

(5) The computation required by subsection (1) of this section shall be made by the department in advance of the biennium with respect to which the allocation is to be made.

[1967 c.637 §4; 1969 c.105 §1; 2005 c.22 §213]



Section 291.278 - Transfer of allocated amounts.

(a) Transfer to the Legislative Fiscal Office Operating Fund, with appropriate notice to the State Treasurer, out of moneys appropriated to each state agency, the amount of $4 million; and

(b) After deducting the amounts specified in paragraph (a) of this subsection, transfer to the General Fund, with appropriate notice to the State Treasurer, out of moneys appropriated to each state agency, the amount of governmental service expenses certified for the agency.

(2) In the case of a state agency that collects or receives moneys for fees, fines, licenses or taxes not by law made a part of the General Fund available for general governmental purposes, if moneys available to such state agency are not sufficient to permit the transfers under subsection (1) of this section, the department shall notify the state agency of the amount certified with respect to the state agency under ORS 291.274 and 291.276, less any amount transferred out of moneys appropriated to such state agency under subsection (1) of this section. Thereafter, until such balance has been paid into the General Fund, 10 percent of all moneys collected or received by the state agency for fees, fines, licenses or taxes not by law made a part of the General Fund available for general governmental purposes shall be:

(a) Transferred by the department to and made a part of the General Fund available for general governmental purposes if such moneys are paid to the State Treasurer by the state agency; or

(b) Paid to the State Treasurer by the state agency receiving such moneys at the time when they are received by the state agency if such moneys are authorized by law to be kept and disbursed other than by and through the State Treasurer, and be credited by the State Treasurer to and made a part of the General Fund available for general governmental purposes.

(3) The transfers and payments to the Legislative Fiscal Office Operating Fund and the General Fund required by this section shall be made notwithstanding any law that appropriates such moneys or any of them to any other purposes, and such portion so paid and transferred is not subject to any special uses thereby provided.

[1967 c.637 §5; 2013 c.722 §47; 2015 c.840 §4]



Section 291.280



Section 291.285 - Payment of accounting charges from Economic Development Fund.

[1985 c.828 §16]

Note: 291.285 and 291.290 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.290 - Cash account of state agency for receipts from Economic Development Fund.

[1985 c.828 §17]

Note: See note under 291.285.



Section 291.302



Section 291.304



Section 291.305 - Meaning of "administrative expenses" in law appropriating money or limiting expenditures; limitation not appropriation of money otherwise unavailable to agency.

(2) In the laws enacted by the Legislative Assembly, the establishment of maximum limits for expenditures from, or for the payment of administrative expenses from, fees, moneys or other revenues collected or received by any agency is not intended as an appropriation of moneys not otherwise available to such agency.

[1963 c.182 §§1,3]



Section 291.306



Section 291.307 - Appropriation from General Fund to constitute a credit only.

[Formerly 291.376]



Section 291.308



Section 291.310



Section 291.322 - Definitions for ORS 291.322 to 291.334.

(1) "Emergency" means any catastrophe, disaster or unforeseen or unanticipated condition or circumstance, or abnormal change of conditions or circumstances, affecting the functions of a state agency and the expenditure requirements for the performance of these functions.

(2) "State agency" means any elected or appointed officer, board, commission, department, institution, branch or other agency of the state government.

[1953 c.386 §1]



Section 291.324 - Emergency Board created.

[1953 c.386 §2]



Section 291.326 - Powers of board concerning expenditures by state agencies.

(a) Where an emergency exists, to allocate to any state agency, out of any emergency fund that may be appropriated to the Emergency Board for that purpose, additional funds beyond the amount appropriated to the agency by the Legislative Assembly, or funds to carry on an activity required by law for which an appropriation was not made.

(b) Where an emergency exists, to authorize any state agency to expend, from funds dedicated or continuously appropriated for the uses and purposes of the agency, sums in excess of the amount of the budget of the agency as approved in accordance with law.

(c) In the case of a new activity coming into existence at such a time as to preclude the possibility of submitting a budget to the Legislative Assembly for approval, to approve, or revise and approve, a budget of the money appropriated for such new activity.

(d) Where an emergency exists, to revise or amend the budgets of state agencies to the extent of authorizing transfers between expenditure classifications within the budget of an agency.

(2) No allocation, authorization or approval under subsection (1)(a), (b) or (c) of this section shall be effective unless made at a meeting at which 10 members of the board were present.

(3) The laws enacted by the Legislative Assembly making appropriations and limiting expenditures, or either, are not intended to limit the powers of the Emergency Board.

[1953 c.386 §3; subsection (3) enacted as 1963 c.182 §2; 1973 c.201 §2]



Section 291.328 - Board may require presentation of evidence to support requests for action; board to report its action to agencies concerned.

[1953 c.386 §4]



Section 291.330 - Members of board; confirmation.

[1953 c.386 §5; 1973 c.201 §1; 1979 c.324 §1; 2007 c.695 §1]



Section 291.332 - Meetings of board; terms of members; filling vacancies on board.

(2) The board may not transact business unless a quorum is present. A quorum consists of a majority of board members from the House of Representatives and a majority of board members from the Senate.

(3) Action by the board requires the affirmative vote of a majority of board members from the House of Representatives and a majority of board members from the Senate.

(4) The term of members of the board shall run from the adjournment of one odd-numbered year regular session to the convening of the next odd-numbered year regular session.

(5) If a vacancy occurs in the board, either the Speaker, if the legislator previously filling the position was a member of the House, or the President, if the legislator previously filling the position was a member of the Senate, shall fill such vacancy by an appointment for the unexpired term. However, such appointment, before becoming effective, shall be confirmed by the remaining members of the board, sitting as such board.

[1953 c.386 §6; 2007 c.695 §2; 2011 c.545 §14]



Section 291.334 - Board authorized to secure assistance; payment of board expenses.

(2) The expenses of the board, the cost of employed assistance, and other necessary expenses of the board shall be paid out of funds appropriated to the board specially for such purpose or, if no such appropriation is made, out of any emergency fund that may be appropriated to the board. All claims for those expenses and cost shall be approved by the chairperson or other person authorized to approve claims, and warrants shall be drawn on the State Treasurer for the payment thereof in the same manner as other expenses are paid.

[1953 c.386 §7; 1967 c.454 §96; 1975 c.530 §7]



Section 291.336 - Appropriation bills requiring approval of board before project commenced or contract let; how requirement met.

(2) In all cases where an appropriation bill heretofore or hereafter passed provides that a state agency shall not commence any project or allow any contract to be let for any project without having the approval of the Emergency Board, such requirement may be met:

(a) During any period when the Legislative Assembly is in session, by the adoption of a resolution by each house approving the proposed action; or

(b) During any period when the Legislative Assembly is not in session, either by approval of the Emergency Board as provided in the appropriation bill, or by the elapse of 45 days without adverse action of the Emergency Board after notice of the proposed action has been given to each member of the Emergency Board at the last-known address of the member.

[1957 c.382 §1]



Section 291.342 - Annual estimation of state revenues; apportionment among counties of any state property tax levy necessary to make up deficiency; quarterly estimates.

(a) Ascertain by computation and estimate the total amount of revenue available for state purposes for the current fiscal year; and

(b) Apportion the state tax levy on property, if any, among the several counties in the manner provided in ORS 291.445.

(2) In addition to the requirement in subsection (1) of this section, the Oregon Department of Administrative Services with the assistance of the Department of Revenue shall for each calendar quarter of the year ascertain by computation and estimate the total amount of revenue available for state purposes for the current fiscal year, as well as the amount of revenue received quarterly, cumulated throughout the biennium, and report its estimate to the Legislative Revenue Officer and to the Legislative Fiscal Officer.

(3) In carrying out its duties under subsection (2) of this section, the Oregon Department of Administrative Services shall issue quarterly a statement setting forth the methodology and assumptions used in making the revenue estimate. Nothing in this subsection requires the statement to set forth procedures used or methods used to determine either the methodology or the assumptions.

[Formerly 309.510; 1971 s.s. c.5 §3; 1975 c.789 §10; 1980 c.11 §1; 2011 c.545 §21; 2012 c.107 §21]



Section 291.344



Section 291.345 - Appropriation of certain excess corporate income and excise tax revenues to State School Fund.

(2) The amount appropriated under this section shall be in addition to the total amount of revenues the Legislative Assembly would otherwise appropriate, allocate or make available for the biennium for funding kindergarten through grade 12 public education if excess revenues described in subsection (1) of this section were not available.

[2013 c.733 §1]

Note: 291.345 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.348 - Biennial estimate of General Fund and State Lottery Fund revenues; certification to Secretary of State.

(2) The Director of the Oregon Department of Administrative Services shall certify to the total of General Fund and State Lottery Fund revenues during the preceding fiscal year as determined under subsection (1) of this section.

(3) As used in this section:

(a) "General Fund revenues" means all payments of money credited to the State Treasury that are placed or to be placed by the State Treasurer to the credit of the General Fund of the State of Oregon for general governmental purposes.

(b) "State Lottery Fund revenues" means the net proceeds of the state lottery authorized by section 4, Article XV of the Oregon Constitution.

[1965 c.615 §12; 1967 c.454 §98; 1985 c.828 §18]



Section 291.349 - Revenue estimate; disposition of revenue in excess of estimate.

(2) As soon as practicable after the end of the biennium, the Oregon Department of Administrative Services shall report to the Legislative Revenue Officer and the Legislative Fiscal Officer, or the Legislative Assembly if it is in session, the amount of General Fund revenues collected as of the last June 30 of the preceding biennium. The report shall contain the collections from corporate income and excise taxes separately from collections from other sources.

(3) If the revenues received from the corporate income and excise taxes during the biennium exceed the amounts estimated to be received from such taxes for the biennium, as estimated after adjournment sine die of the odd-numbered year regular session, by two percent or more, the total amount of that excess shall be retained in the General Fund and used, in the manner described in ORS 291.345, to provide additional funding for public education, kindergarten through grade 12.

(4) If the revenues received from General Fund revenue sources, exclusive of those described in subsection (3) of this section, during the biennium exceed the amounts estimated to be received from such sources for the biennium, as estimated after adjournment sine die of the odd-numbered year regular session, by two percent or more, there shall be credited to personal income taxpayers an amount equal to the total amount of that excess, reduced by the cost certified by the Department of Revenue under ORS 291.351 as being allocable to credits described under this subsection. The excess amount to be credited shall be credited to personal income taxpayers in a percentage amount of prior year personal income tax liability as determined under subsection (5) of this section.

(5)(a) If there is an excess to be credited under subsection (4) of this section, on or before October 1, following the end of each biennium, the Oregon Department of Administrative Services shall determine and certify to the Department of Revenue the percentage amounts of credit for purposes of subsection (4) of this section. The percentage amounts determined shall be percentage amounts to the nearest one-tenth of a percent that will distribute the excess to be credited to personal income taxpayers.

(b) The percentage amount applicable to subsection (4) of this section shall equal the amount distributed under subsection (4) of this section divided by the estimated total personal income tax liability for all personal income taxpayers for tax years beginning in the calendar year immediately preceding the calendar year in which the excess is determined.

(c) The amount of the surplus credit under subsection (4) of this section is determined by multiplying the percentage amount determined under paragraph (b) of this subsection by the total amount of a personal income taxpayer’s tax liability for the tax year beginning in the calendar year immediately preceding the calendar year in which the excess is determined in order to calculate the amount to be credited to the taxpayer.

(d) The credit shall be determined based on the tax liability as shown on the return of the taxpayer or as corrected by the Department of Revenue.

(e) The credit shall be computed after the allowance of a credit provided under ORS 316.082, 316.131 or 316.292, but before the allowance of any other credit or offset against tax liability allowed or allowable under any provision of law of this state, and before the application of estimated tax payments, withholding or other advance tax payments.

(f) For personal income taxpayers, if a credit applied against tax liability as described in paragraph (e) of this subsection reduces tax liability to zero and an amount of the credit remains unused, the remaining unused amount shall be refunded to the taxpayer. For purposes of ORS chapters 305, 314, 315 and 316, refunds issued under this paragraph are refunds of an overpayment of tax imposed under ORS chapter 316.

(g) The Department of Revenue may prescribe by rule the manner of calculating and claiming a credit if the filing status of a taxpayer changes between the tax year for which a credit may be claimed and the succeeding tax year.

(6) A refund may not be made under this section to a taxpayer if the amount of the refund is less than $1.

(7) Not later than October 15 following the end of the biennium, the Department of Revenue shall provide information and guidance to taxpayers relating to the calculation of the credit. The department may make the information and guidance available electronically or otherwise.

(8) The Department of Revenue may adopt rules specifying the manner for issuing refunds under this section to taxpayers who filed returns for the tax year on which the credit is computed but who are not required to file returns for the year in which the credit could be claimed.

[1979 c.241 §30; 1981 c.885 §1; 1985 c.828 §19; 1995 c.815 §2; 1997 c.99 §1; 1997 c.654 §4; 1999 c.23 §1; 1999 c.73 §5; 2007 c.680 §1; 2007 c.896 §3; 2009 c.58 §1; 2011 c.299 §1; 2011 c.545 §22; 2012 c.107 §22; 2013 c.123 §1; 2013 c.733 §2]

Note: 291.349 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.350



Section 291.351 - Certification of costs.

[1995 c.815 §4; 1999 c.23 §2; 2011 c.299 §3]

Note: 291.351 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.352

[Renumbered 293.105]



Section 291.353



Section 291.354



Section 291.355



Section 291.356



Section 291.357 - Limitation on rate of growth of appropriations for general governmental purposes; exceeding limitation.

(a) Those activities defined as governmental activities under the accounting standards promulgated by the Governmental Accounting Standards Board of the Financial Accounting Foundation that are in effect on August 10, 2001; and

(b) Post-secondary educational activities that are partially funded by student tuition and fees.

(2) Each biennium, state governmental appropriations for general governmental purposes shall be no greater than eight percent of projected personal income in Oregon for the same biennium. Projected personal income shall be based on the United States Department of Commerce projections used by the Oregon Department of Administrative Services in the last forecast given to the Legislative Assembly before adjournment sine die of the odd-numbered year regular session on which the printed, adopted budget is based.

(3) For purposes of this section, the following are considered to be appropriations:

(a) An authorization, given by law, to expend moneys in a biennium;

(b) A limitation, imposed by law, on the expenditure in a biennium of moneys that are continuously appropriated; and

(c) An estimate of amounts of moneys that are continuously appropriated that will be spent in a biennium without limitation.

(4) The following appropriations are not subject to the limitation on appropriations contained in this section:

(a) Appropriations for the construction or acquisition of assets that are financed by state bonds, certificates of participation or other forms of borrowing.

(b) Appropriations of moneys received directly or indirectly from the federal government.

(c) Appropriations for fee remission programs of public universities listed in ORS 352.002.

(d) Appropriations of moneys voluntarily donated to a state agency.

(e) Appropriations of moneys from revenue increases or new revenue sources if the increases or sources result from approval of a measure by the people at an election held on or after August 10, 2001.

(f) Appropriations to fund new programs or to increase funding for existing programs if the need for new or increased funding results from approval of a measure by the people at an election held on or after August 10, 2001.

(5) The limitation on appropriations established by this section may be exceeded for a biennium if the Governor declares an emergency and three-fifths of the members serving in each house of the Legislative Assembly affirmatively vote to exceed the limitation for the biennium.

[2001 c.956 §1; 2009 c.762 §53; 2011 c.545 §23; 2013 c.768 §128]

Note: 291.357 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.358

[Renumbered 293.120]



Section 291.360

[Renumbered 293.125]



Section 291.362

[Renumbered 293.130]



Section 291.364

[Renumbered 293.135]



Section 291.366

[Renumbered 293.140]



Section 291.368

[Renumbered 293.145]



Section 291.370

[Renumbered 293.150]



Section 291.371 - Salary plan review by legislative review agency; approval for position reallocation; biennial reports by certain agencies; transfer of vacant position authority.

(2) Prior to making any changes in a salary plan, the Oregon Department of Administrative Services shall submit the proposed changes, including step pay increases, to the legislative review agency.

(3)(a) The Oregon Department of Administrative Services may approve the reallocation of positions or the establishment of new positions not specifically provided for in the budget of the affected agency if it finds that the proposed change:

(A) Can be financed by the agency within the limits of its biennial budget and legislatively approved program;

(B) Will not produce future budgetary increases; and

(C) Conforms to legislatively approved salary policies.

(b) Proposed changes not meeting the requirements of paragraph (a) of this subsection shall be presented to the legislative review agency.

(4) Agencies within the Department of Human Services, the Oregon Health Authority and the Department of Corrections shall report on a biennial basis to the legislative review agency. Each report shall include the number of vacant budgeted positions, including all job categories and classifications, within the agency. The legislative review agency shall order the reporting agency to show cause why the budgeted positions have not been filled and shall assess fully the impact the vacancies have on:

(a) The agency’s delivery of services, accounting for any seasonal fluctuation in the need for those services;

(b) The agency’s budget due to increased use of overtime;

(c) The agency’s use of temporary employees; and

(d) Employee workload.

(5) It is declared to be the policy of this state that the total personal services, budget and full-time equivalent positions approved for any state agency shall be the maximum amount necessary to meet the requirements of the agency for the biennium. Notwithstanding ORS 291.232 to 291.260, the Governor and the Oregon Department of Administrative Services may transfer vacant position authority among and within state agencies to achieve maximum utilization of authorized positions within agencies.

[1973 c.49 §1; 1985 c.713 §1; 1989 c.960 §1; 1993 c.724 §13; 1995 c.452 §16; 2009 c.595 §202; 2010 c.107 §1; 2012 c.107 §103; 2014 c.107 §9]



Section 291.372

[Renumbered 293.155]



Section 291.373 - Agency report to legislative committees of substantive program changes; rules.

(2) A state agency shall report, as provided in this section, to the appropriate committee of the Legislative Assembly if the agency makes substantive changes in programs after the agency’s budget is approved by the Legislative Assembly.

(3) The Oregon Department of Administrative Services shall adopt rules defining what constitutes a substantive program change for purposes of this section. When an agency has made a substantive program change as defined by the department, the agency shall notify the department of the change. The department shall notify the Speaker of the House of Representatives and the President of the Senate of substantive program changes made by state agencies.

(4) Based upon information submitted by the Oregon Department of Administrative Services under subsection (3) of this section, the Speaker of the House of Representatives and the President of the Senate shall determine which committee is appropriate for each report that is to be made under subsection (2) of this section.

(5) A committee to which a report is to be made under subsection (2) of this section may request that the report be made orally or in writing.

(6) An agency need not report to a committee under subsection (2) of this section on any matter that the agency is required by ORS 291.371 or 291.375 to report or present to the Emergency Board, to the Joint Interim Committee on Ways and Means or to the Joint Committee on Ways and Means.

[2001 c.425 §2; 2012 c.107 §9]



Section 291.374



Section 291.375 - Legislative review of applications for federal financial assistance; submission, approval required; exemptions.

(a) If the application is to be submitted to the federal government when the Legislative Assembly is in session, the application shall be submitted to the Joint Committee on Ways and Means for review.

(b) If the application is to be submitted to the federal government when the Legislative Assembly is not in session, the application shall be submitted to the Emergency Board or to the Joint Interim Committee on Ways and Means for review.

(2) If the legislative agency authorized under subsection (1) of this section to review applications described therein approves the application, it may be submitted to the appropriate federal agency. If the legislative agency disapproves of the application, it may not be submitted to any federal agency unless it is or can be modified to meet the objections of the legislative agency.

(3) Notwithstanding subsection (1) of this section, the Joint Committee on Ways and Means, the Emergency Board or the Joint Interim Committee on Ways and Means may exempt any state agency from the requirements of this section. Project grants for departmental research, organized activities related to instruction, sponsored research or other sponsored programs carried on within the public universities listed in ORS 352.002, for which no biennial expenditure limitations have been established, are exempt from the requirements of this section.

(4) The review required by this section is in addition to and not in lieu of the requirements of ORS 293.550.

[1973 c.44 §1; 2007 c.911 §9; 2009 c.762 §54; 2012 c.107 §10; 2013 c.768 §123e; 2015 c.767 §93]



Section 291.376

[Renumbered 291.307]



Section 291.378



Section 291.380



Section 291.385



Section 291.402

[Renumbered 293.205]



Section 291.404

[Renumbered 293.210]



Section 291.405 - Assessment of state agencies for mass transit purposes; rates.

(2) State agencies subject to assessment under this section include every state officer, board, commission, department, institution, branch or agency of the state whose costs are paid wholly or in part from funds held in the State Treasury, and include the Legislative Assembly, the state courts and their officers and committees.

(3) If the Oregon Department of Administrative Services elects to pay moneys to districts under this section and ORS 291.407, the department shall do the following:

(a) Determine what services performed for subject state agencies will be subject to assessment under this section;

(b) Determine which subject agencies have employees within each district who are performing the subject services;

(c) Determine the amount of wages paid to the agency employees for performing the subject services within each district; and

(d) Establish a rate of assessment of not more than six-tenths of one percent of the total amount of the wages determined under this subsection.

(4) When determining under subsection (3)(c) of this section the total amount of wages paid to agency employees for performing subject services within each district, the Oregon Department of Administrative Services shall include wages that are paid from federal funds only to the extent the assessment on those wages is authorized to be paid under federal regulations.

(5) Notwithstanding any other provision of this section, the Oregon Department of Administrative Services shall not establish rates or impose assessments under this section that exceed the following:

(a) The Oregon Department of Administrative Services shall not assess more from an agency than the Legislative Assembly provides the agency for purposes of this section, either directly or indirectly through its approval of budgets or through the Emergency Board, if the agency budget is approved by the Legislative Assembly from General Fund moneys.

(b) If an agency is an agency other than one described in paragraph (a) of this subsection, the Oregon Department of Administrative Services shall not assess moneys from the agency at a greater rate than the rate applicable to an agency described in paragraph (a) of this subsection.

(6) At any time it determines appropriate, the Oregon Department of Administrative Services may:

(a) Redetermine any factors necessary to perform its duties under this section; or

(b) Vary the rate under this section within the limits established under this section.

(7) After making determinations and establishing a rate under this section, the Oregon Department of Administrative Services may direct the assessment against the payrolls of subject agencies at the rate established by the department. All moneys assessed under this section shall be promptly forwarded to the Oregon Department of Administrative Services. Assessments under this section are administrative expenses of an agency, as defined in ORS 291.305.

(8) The Oregon Department of Administrative Services shall pay any moneys it receives under this section to the State Treasurer for deposit in the account established under ORS 291.407 for use as provided in that section.

[1981 c.788 §1; 1997 c.60 §1; 2003 c.51 §1]

Note: 291.405 and 291.407 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 291.406

[Renumbered 293.215]



Section 291.407 - Mass Transit Assistance Account; source; distribution; assistance of Department of Transportation; exemption from parking code requirements.

(2) The Oregon Department of Administrative Services shall distribute moneys from the account established under this section to districts described in ORS 291.405 on the last day of each calendar quarter. Subject to the limitations in this section, the amount distributed to each district shall be equal to the total assessments received by the department during the immediate preceding three months under ORS 291.405 from agencies with employees performing subject services within that district.

(3) Distributions under this section are subject to the following limitations:

(a) Except for newly formed districts, the Oregon Department of Administrative Services shall not distribute to a district during a calendar year an amount that exceeds the amount received by the district under the district’s own taxes during the immediate preceding fiscal year of the district.

(b) The Oregon Department of Administrative Services shall not distribute to a newly formed district during a calendar year an amount that exceeds the amount the budget approved by the district board proposes as revenue for the district from the district’s own taxes during the current fiscal year of the district. If the district does not collect the proposed amount, the department shall make adjustments in the distributions during subsequent years to recover any amount paid under this section that is over the amount the district actually received under the district’s own taxes.

(4) The limitations imposed under this section that are based on amounts received by a district under its own taxes do not include amounts received by the district from farebox revenues, federal moneys, state moneys, gifts, investments, bonds or similar moneys received by the district.

(5) The Department of Transportation shall provide the Oregon Department of Administrative Services with any information concerning a mass transit district or transportation district that the Oregon Department of Administrative Services determines necessary for the performance of its duties under this section and ORS 291.405. The Department of Transportation shall provide the information in the form and at times determined by the Oregon Department of Administrative Services.

(6) In exchange for payments authorized under this section to transit districts, the State of Oregon and its agencies shall be exempt from any parking code requirements for existing state-owned buildings, construction of new state buildings or the renovation of existing state buildings, which have been or may be established by any political subdivision within the boundaries of a transit district receiving such payments.

[1981 c.788 §2]

Note: See note under 291.405.



Section 291.408



Section 291.410

[Renumbered 293.225]



Section 291.432

[Renumbered 293.255]



Section 291.434

[Renumbered 293.260]



Section 291.436

[Renumbered 293.265]



Section 291.438

[Renumbered 293.270]



Section 291.440

[Renumbered 293.275]



Section 291.442

[Renumbered 293.280]



Section 291.443



Section 291.444

[Renumbered 293.290]



Section 291.445 - Certificate of state agency that issues general obligation bonds; certificate of state tax levy if required; effect of reduction in General Fund appropriations on debt service appropriations.

(2) Each state agency authorized to issue general obligation bonds that are ordinarily to be repaid from other than General Fund appropriations shall, on or before August 15 of each fiscal year:

(a) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year to the bond program debt service fund to pay bond principal and interest that has accrued or will accrue during the current year are sufficient and will be sufficient to pay bond program principal and interest scheduled for payment during the current year; or

(b) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year to the bond program debt service fund will not be sufficient to pay bond program principal and interest scheduled for payment during the current year. A certificate issued under this paragraph shall specify the amount of the anticipated current year deficit. The Director of the Oregon Department of Administrative Services shall review and confirm the correctness of each certification made under this paragraph.

(3) On or before August 15 of each fiscal year, the administrative division of the Oregon Department of Administrative Services that has primary responsibility for accounting for each general obligation bond program in which the bond principal and interest is ordinarily to be repaid from General Fund appropriations shall:

(a) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year from General Fund appropriations to defray program bond principal and interest that has accrued or will accrue during the current year are sufficient and will be sufficient to pay program bond principal and interest scheduled for payment during the current year; or

(b) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year from General Fund appropriations will not be sufficient to pay program bond principal and interest scheduled for payment during the current year. A certificate issued under this paragraph shall specify the amount of the anticipated current year deficit.

(4)(a) If a deficit in funds available to pay principal and interest in any general obligation bond program is certified and confirmed under subsection (2) or certified under subsection (3) of this section, the amount of the deficit, together with any deficit that is certified for any other general obligation bond program shall upon certification constitute a state tax levy on property that shall be apportioned among and charged to the several counties in that proportion which the total assessed value of all the taxable property in each county bears to the total assessed value of all the taxable property of the state as equalized.

(b) If any agency fails to make the certification under subsection (2) or (3) of this section with respect to any general obligation bond fund program, the Oregon Department of Administrative Services shall determine the amount of revenue and other funds that are available and the amount of taxes, if any, that should be levied in addition to the revenues and funds, to pay bond principal and interest under the program for the fiscal year in question. The additional amount so determined shall thereupon constitute a state tax levy on property that shall be apportioned, certified, collected and distributed as if determined and certified as a deficit by the agency. The Oregon Department of Administrative Services shall charge the agency for cost recovery for time spent on that agency’s behalf.

(5) Immediately after the department has determined the amount of a state tax levy on property in accordance with subsection (4) of this section, a certificate of levy, signed by the director of the department, shall be filed in the office of the department. If no state levy is required for the fiscal or tax year, a certificate so stating and signed by the director shall be filed in the office of the department.

(6) If, for any reason, after the close of any regular session of the Legislative Assembly, it becomes necessary to reduce General Fund appropriations, General Fund appropriations for a debt service fund of a general obligation bond program described under subsection (3) of this section may not be reduced.

(7) For purposes of this section:

(a) State agencies that are authorized to issue general obligation bonds ordinarily to be repaid from other than General Fund appropriations include but are not limited to:

(A) The Director of Veterans’ Affairs, as authorized by Article XI-A of the Oregon Constitution and ORS chapter 407 (veterans loans).

(B) The Higher Education Coordinating Commission, for bonds authorized by Article XI-F(1) of the Oregon Constitution and ORS 286A.833 (higher education building projects).

(C) The Department of Environmental Quality, as authorized by Article XI-H of the Oregon Constitution and ORS 468.195 to 468.260 (pollution control).

(D) The Water Resources Commission and the Water Resources Director, as authorized by Article XI-I(1) of the Oregon Constitution and ORS 541.700 to 541.855 (water development).

(E) The Housing and Community Services Department, as authorized by Article XI-I(2) of the Oregon Constitution and ORS 456.515 to 456.725 and 458.505 to 458.515 (housing).

(F) The Director of the State Department of Energy, as authorized by Article XI-J of the Oregon Constitution and ORS 470.220 to 470.290 (small scale energy projects).

(G) Other agencies as required by the Oregon Department of Administrative Services by rule adopted using the criterion of this subsection.

(b) Each agency authorized to issue general obligation bonds that are ordinarily to be repaid from other than General Fund appropriations shall determine the amount of revenues or other funds that are available and the amount of taxes, if any, that should be levied for the ensuing year in the manner required under rules adopted by the Oregon Department of Administrative Services and make the certification required under subsection (2) of this section.

(8)(a) State agencies that are authorized to issue general obligation bonds that are ordinarily to be repaid from General Fund appropriations include but are not limited to:

(A) The State Board of Forestry and the State Forester, as authorized by Article XI-E of the Oregon Constitution and ORS 530.210 to 530.280 (state reforestation).

(B) The Higher Education Coordinating Commission, for bonds authorized by Article XI-G of the Oregon Constitution and ORS 286A.848 (higher education and community colleges).

(C) Other agencies as required by the Oregon Department of Administrative Services by rule adopted using the criterion of this subsection.

(b) Each agency authorized to issue general obligation bonds ordinarily to be repaid from General Fund appropriations shall furnish any data required by the Oregon Department of Administrative Services to determine the amount of revenues or other funds that are available and the amount of taxes, if any, that should be levied for the ensuing year and the administrative division of the Oregon Department of Administrative Services that has primary responsibility for accounting shall make the determination for purposes of the making of the certification required under subsection (3) of this section.

[Formerly 291.344; 1999 c.59 §75; 2005 c.22 §214; 2005 c.625 §73; 2009 c.11 §36; 2011 c.545 §24; 2015 c.767 §10; 2015 c.828 §15]



Section 291.462



Section 291.464

[Renumbered 293.310]



Section 291.466

[Renumbered 293.315]



Section 291.468

[Renumbered 293.320]



Section 291.470

[Renumbered 293.325]



Section 291.472

[Renumbered 293.330]



Section 291.473



Section 291.474

[Renumbered 293.340]



Section 291.476

[Renumbered 293.345]



Section 291.478

[Renumbered 293.350]



Section 291.480



Section 291.492

[Renumbered 293.405]



Section 291.494

[Renumbered 293.410]



Section 291.496

[Renumbered 293.415]



Section 291.498

[Renumbered 293.420]



Section 291.500

[Renumbered 293.425]



Section 291.502

[Renumbered 293.430]



Section 291.504

[Renumbered 293.435]



Section 291.506

[Renumbered 293.440]



Section 291.508



Section 291.510

[Renumbered 293.450]



Section 291.512

[Renumbered 293.455]



Section 291.514

[Renumbered 293.460]



Section 291.516



Section 291.518



Section 291.520



Section 291.522



Section 291.524

[Renumbered 293.485]



Section 291.526



Section 291.528



Section 291.530



Section 291.532

[Renumbered 293.555]



Section 291.534

[Renumbered 293.560]



Section 291.536

[Renumbered 293.565]



Section 291.538

[Renumbered 293.570]



Section 291.540

[Formerly 606.220; renumbered 293.575]



Section 291.548



Section 291.552

[Renumbered 293.605]



Section 291.554

[Renumbered 293.610]



Section 291.556

[Renumbered 293.615]



Section 291.558

[Renumbered 291.022]



Section 291.560

[Renumbered 291.024]



Section 291.562

[Renumbered 291.026]



Section 291.564

[Renumbered 293.620]



Section 291.566

[Renumbered 293.625]



Section 291.568

[Renumbered 293.630]



Section 291.570

[Renumbered 293.635]



Section 291.572

[Renumbered 293.640]



Section 291.574

[Renumbered 293.645]



Section 291.575



Section 291.576



Section 291.578



Section 291.602



Section 291.604



Section 291.606



Section 291.607



Section 291.608

[Renumbered 293.720]



Section 291.610

[Renumbered 293.735]



Section 291.611



Section 291.612



Section 291.613



Section 291.614

[Renumbered 293.755]



Section 291.616

[Renumbered 293.760]



Section 291.618

[Renumbered 293.765]



Section 291.620

[Renumbered 293.770]



Section 291.622



Section 291.624



Section 291.630



Section 291.652

[Renumbered 283.210]



Section 291.654

[Renumbered 283.220]



Section 291.656



Section 291.658



Section 291.659



Section 291.660



Section 291.662



Section 291.664



Section 291.666



Section 291.668



Section 291.670



Section 291.678



Section 291.702



Section 291.704

[Renumbered 283.310]



Section 291.706

[Renumbered 283.315]



Section 291.708



Section 291.710

[Renumbered 283.325]



Section 291.712

[Renumbered 283.330]



Section 291.714

[Renumbered 283.335]



Section 291.716

[Renumbered 283.340]



Section 291.718

[Renumbered 283.345]



Section 291.720



Section 291.722



Section 291.724



Section 291.726

[Renumbered 283.395]



Section 291.990 - Penalties.

(2) Upon certification by the Oregon Department of Administrative Services or the State Chief Information Officer that a state officer or employee of a state agency has failed or refused to comply with a statute listed in subsection (4) of this section or an order, rule, policy or regulation the department or the State Chief Information Officer made in accordance with the statutes listed in subsection (4) of this section, the salary of the officer or employee may not be paid until the officer or employee complies with the statute, order, rule, policy or regulation. A state officer or employee who fails to comply with a statute listed in subsection (4) of this section or with an order, rule, policy or regulation the department or the State Chief Information Officer made in accordance with a statute listed in subsection (4) of this section is subject to discipline or termination in accordance with ORS chapter 240 or otherwise as provided by law or under the personnel rules and policies of the state agency that employs the officer or employee. The state agency that employs the officer or employee may consult with the State Chief Information Officer before imposing a disciplinary measure.

(3) A violation of a provision of a statute listed in subsection (4) of this section is a Class A violation.

(4) Subsections (1) to (3) of this section apply to ORS 84.064, 182.122, 182.124, 184.475, 184.477, 279A.050, 279A.140, 279A.280, 279B.270, 283.020, 283.110, 283.140, 283.143, 283.305 to 283.390, 283.505, 283.510, 283.520, 283.524, 291.001 to 291.034, 291.035, 291.038, 291.039, 291.047, 291.201 to 291.222, 291.232 to 291.260, 291.307, 292.220 and 292.230.

[Amended by 1953 c.530 §2; 1955 c.260 §2; subsections (2) and (3) of 1961 Replacement Part renumbered 293.990; 1967 c.419 §14; subsection (2) of 1965 Replacement Part renumbered 283.990; 1993 c.500 §44; 1997 c.249 §89; 1999 c.1051 §172; 2003 c.794 §246; 2005 c.121 §1; 2009 c.601 §4; 2011 c.597 §177; 2015 c.807 §45]






Chapter 292 - Salaries and Expenses of State Officers and Employees

Section 292.010 - Salaries of state officers and employees payable monthly or biweekly.

[Amended by 1969 c.378 §1; 1989 c.894 §1]



Section 292.014 - Definitions for ORS 292.014 to 292.036.

(1) "Authorized employee deductions" includes all authorized deductions made from the salary and wages of an officer or employee of a state agency.

(2) "Salaries and wages" means payments to officers and employees of a state agency for services rendered other than on a fee basis.

[1955 c.495 §1; 1961 c.108 §9]



Section 292.016 - Centralized payroll procedure.

[1955 c.495 §2; 1969 c.378 §2]



Section 292.018 - Designation of agent.

[1955 c.495 §3]



Section 292.020

[Renumbered 292.038]



Section 292.022 - Preparation of payroll.

(2) The payroll shall be certified as correct by the chief administrative officer of the state agency or by the officer designated pursuant to ORS 293.330 to approve disbursements for the state agency.

(3) The payroll in a form acceptable to the department shall be transmitted to the department.

[1955 c.495 §4; 1967 c.454 §80; 1969 c.378 §3; 1979 c.468 §32]



Section 292.024 - Warrant for aggregate amount allowed plus assessments; limits.

(2) In addition to the aggregate amount allowed of a payroll in subsection (1) of this section, the department may assess a fee equal to the State Treasury short term investment pool interest rate against any portion of any payroll reimbursement the source of funds of which is other than from a General Fund appropriation, and which is transmitted to the department 45 or more days after the issue date of the payroll. All moneys received by the department under the provisions of this subsection shall be deposited in the State Treasury to the credit of the General Fund.

[1955 c.495 §5; 1961 c.108 §10; 1967 c.454 §81; 1969 c.378 §4; 1991 c.611 §1]



Section 292.026 - Payroll payments.

(a) The officers and employees of the state agency who are entitled to receive payments under the payroll as allowed by the department.

(b) The persons, public or private, including persons responsible for holding or investing an officer or employee’s individual retirement account, section 408, Internal Revenue Code of 1954, in effect on January 1, 1987, entitled to receive the authorized employee deductions under the payroll as allowed by the department.

(c) Banks, savings and loan associations or credit unions, including persons responsible for holding or investing an officer or employee’s individual retirement account entitled to receive direct deposit of payroll payments as preauthorized by the officer or employee.

(2)(a) An officer or employee paid under the state payroll system shall receive payment of net salary and wages through direct electronic deposit to a financial institution specified by the officer or employee.

(b) The department shall electronically provide itemized statements of payroll deductions to the recipient.

(c) If the department determines that the electronic payment of net salary and wages is not practicable or efficient, payment may be made by:

(A) Paper check; or

(B) A credit to a bank-issued payroll card if the employee consents to payment by a bank-issued payroll card that is made in accordance with 12 C.F.R. 1005.5 as in effect on June 13, 2013.

(d) Notwithstanding paragraph (b) of this subsection, if an officer or employee wants to receive payment of net salary and wages by check or to receive a paper statement of itemized payroll deductions, the officer or employee shall request paper statements or payment by check in accordance with the procedures adopted by rule by the department.

(3) Payments issued under subsection (1)(b) or (c) of this section may be for the aggregate amount due under the payroll to the person, public or private, entitled to receive the money. The department may, where monthly payments are not required, issue payments less frequently than monthly to the persons, public or private, entitled to receive payments under subsection (1)(b) of this section.

[1955 c.495 §6; 1967 c.454 §82; 1969 c.378 §5; 1979 c.718 §1; 1981 c.567 §1; 1985 c.355 §1; 2013 c.369 §1]



Section 292.028



Section 292.030



Section 292.032 - Records of payroll payments.

[1955 c.495 §8; 2013 c.369 §2]



Section 292.033 - Advances of regular and terminal salary or wages.

(a) "Regular salary advance" means any portion of the accrued salary or wages payable to an officer or employee who has filed a written request for the approval of such advance with the administrative head of the state agency by which the employee is employed.

(b) "State agency" means a state agency using the procedure provided in ORS 292.010 to 292.036.

(c) "Terminal salary or wages" means the salary or wages payable to an officer or employee who is terminating the office or employment with the state and includes cash payments made in lieu of accrued vacation time.

(2) Where a state agency does not have an alternative procedure for advances of regular salary or wages or terminal salary or wages, the Oregon Department of Administrative Services may make advances of regular salary or wages or terminal salary or wages to an officer or employee of a state agency by payments made as provided under ORS 292.026 and drawn on the Joint Payroll Account. The provisions of ORS 292.032 apply to such payments. The department shall require the officer or employee to whom the advance is made to execute an assignment of regular salary or wages or terminal salary or wages in the amount of the advancement. The assignment shall be made to the department. The assignment shall have priority over any other claims against the regular salary or wages or terminal salary or wages owed to the officer or employee by the state. The department shall withhold the amount specified in the assignment from the next salaries or wages or the terminal salary or wages payable to such officer or employee, and the amount so withheld shall be credited to the Joint Payroll Account in payment of the advance made under this section.

[1957 c.93 §2; 1961 c.108 §11; 1969 c.378 §6; 1981 c.567 §2; 2013 c.369 §3]



Section 292.034 - Payment for use of centralized payroll services.

(2) All moneys received by the department under the provisions of this section shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund.

[1955 c.495 §9; 1961 c.108 §12; 1967 c.454 §83; 1969 c.378 §7; 1993 c.500 §44a]



Section 292.036 - Rules.

[1955 c.495 §10]



Section 292.038



Section 292.039 - Paying officers and employees of certain state institutions and agencies.

(2) The superintendent, president or chief executive officer of the institutions, boards, commissions or state agencies listed in subsection (1) of this section, or such other officer thereof as may be, with the approval of the department, designated by the proper governing board or authority, shall, at the end of each month, make out, certify and transmit to the department, a payroll, duly verified by the superintendent, president or chief executive officer or designated other officer and approved by the proper auditing committee or officer, showing the names of the several officers and employees during the preceding payroll period, the rate of compensation of each by the day, week, month or year, the time employed, the amount due and any other facts the department requires. The department, if it approves the payroll, shall draw a warrant on the State Treasurer for the aggregate amount allowed by it thereon, in favor of the superintendent, president or other officer of the institution, board, commission or state agency, who shall immediately pay over the moneys received thereon to the several parties entitled thereto, taking receipts therefor, which shall be transmitted to the department.

[Formerly 292.030; 1957 c.482 §1; 1959 c.183 §1; 1959 c.566 §5; 1967 c.454 §84; 1969 c.378 §8; 1995 c.612 §20; 2003 c.734 §16]



Section 292.040 - Bond of payroll officer.

[Amended by 1953 c.95 §2; 1967 c.454 §85; 1969 c.378 §9; 1989 c.171 §38]



Section 292.042 - Paying employees by single payment to designated financial institutions.

(2) The issuance and delivery by the disbursing officer of a payment in accordance with the procedure set forth in subsection (1) of this section and proper acceptance thereof by the financial institution shall constitute full acquittance for the amount due to the officer or employee.

[1967 c.69 §§2,3; 1969 c.378 §10; 1997 c.631 §443; 1999 c.311 §3; 2001 c.29 §1]



Section 292.043 - Deduction for payment to foundations; rules.

(a) "Foundation" means:

(A) A tax exempt organization designated by a rule adopted by a state agency; or

(B) A tax exempt organization designated by the governing board of a public university listed in ORS 352.002 to solicit contributions for the support of the public university.

(b) "Salary and wages" has the meaning given that term in ORS 292.014.

(2) Any state official authorized to disburse funds in payment of salaries or wages of the officers and employees of a state agency, or of the officers, teachers, instructors and other employees of a public university listed in ORS 352.002, is authorized, upon written request of the individual, to deduct each month from the salary or wages of the individual the amount of money designated by the individual for payment to a foundation.

(3) The individual may withdraw the authorization at any time if the individual so notifies such officer in writing.

(4) The moneys so deducted shall be paid over promptly to the foundation designated by the individual. Subject to any rules or standards prescribed by a state agency or the governing board of the public university, the state official authorized to disburse the funds in payment of salaries and wages may prescribe any procedures necessary to carry out this section.

[1975 c.385 §1; 1995 c.612 §21; 2007 c.676 §4; 2009 c.762 §55; 2011 c.637 §99; 2013 c.768 §130; 2015 c.767 §94]



Section 292.044 - Deduction by employees of public universities for payment to nonprofit organization; approval by governing board.

(a) "Employee" means officers, faculty, teachers, instructors and other employees of a public university listed in ORS 352.002.

(b) "Nonprofit organization" means an organization described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

(2) The governing board of a public university listed in ORS 352.002 may approve a written request made by the university or office, department or activity under the governing board’s jurisdiction, in which an employee of the university or office, department or activity may designate an amount from the salary or wages of the employee for payment to a qualifying nonprofit organization. A request made under this section must identify the nonprofit organization to whom payments would be made.

(3) Upon written approval and a written request of an employee of the public university or office, department or activity to which the approval applies, the state official within the public university listed in ORS 352.002 authorized to disburse funds in payment of salaries or wages shall deduct from the salary or wages of the employee the amount of money designated by the employee for payment to the nonprofit organization.

(4) The moneys deducted from the salaries or wages under subsection (3) of this section shall be paid over promptly to the nonprofit organization.

(5) The governing board of a public university listed in ORS 352.002 shall prescribe procedures for determining whether an organization qualifies as a nonprofit organization under this section.

[2009 c.251 §1; 2011 c.637 §100; 2013 c.768 §131; 2015 c.767 §95]

Note: 292.044 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 292.045 - Annual charitable fund drive program; charitable fund drive committee; members; powers; deduction for payment to charitable fund drive program; disclosure of administrative costs; rules.

(2)(a) The Director of the Oregon Department of Administrative Services shall appoint seven members to a charitable fund drive committee. Each member must be an officer or employee of the State of Oregon. The term of office of a member is two years. A member may be reappointed to one additional term.

(b) The committee shall set policies for and implement an annual charitable fund drive program in the manner described by the Oregon Department of Administrative Services by rule.

(c) With the written approval of the director, the committee may enter into a contract with a charitable fund drive management organization to administer the annual charitable fund drive program. The contract shall include the maximum amount, or percentage rate of contributions, that may be retained by the charitable fund drive management organization as administrative costs, as specified in rules adopted pursuant to subsection (7) of this section.

(3) A state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of the officer or employee, to deduct each month from the salary or wages of that officer or employee the amount of money designated by the officer or employee for payment, in the manner designated by the officer or employee, to the annual charitable fund drive program, to a charitable fund drive management organization or directly to an organization that participates in the annual charitable fund drive program.

(4) The state official authorized to disburse funds in payment of salaries or wages shall promptly pay the moneys deducted under this section to the annual charitable fund drive program, to a charitable fund drive management organization or directly to an organization that participates in the annual charitable fund drive program.

(5) Subject to rules adopted by the department, the state official authorized to disburse funds in payment of salaries or wages may prescribe any procedures necessary to carry out this section.

(6) The department shall disclose on its website and in any promotional materials for the annual charitable fund drive program the maximum amount, or percentage rate of contributions, that may be retained as administrative costs by any charitable fund drive management organization that has entered into a contract with the department under subsection (2)(c) of this section.

(7) The department shall adopt rules:

(a) Setting a maximum amount, or percentage rate of contributions, that may be retained as administrative costs by a charitable fund drive management organization under a contract entered into under subsection (2)(c) of this section; and

(b) Listing the specific expenses that may qualify as administrative costs.

(8) In addition to rules adopted under subsection (7) of this section, the department may adopt rules necessary to implement this section.

[1955 c.255 §1; 2011 c.497 §1]



Section 292.047 - Deduction for payment to Oregon State Capitol Foundation; rules.

[2009 c.281 §1; 2015 c.35 §3]

Note: 292.047 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 292.050



Section 292.051 - Deduction of cost of group insurance and other services; fee; payment of moneys deducted.

(a) Group life insurance, including life insurance for dependents of officers or employees.

(b) Group dental and related services and supplies, or any other remedial care recognized by state law and related services and supplies, other than medical, surgical or hospital care, recognized under state law, including such insurance for dependents of state officers or employees.

(c) Group indemnity insurance for accidental death and dismemberment and for loss of income due to accident, sickness or other disability, including such insurance for dependents of state officers or employees.

(d) Automobile casualty insurance under a monthly payroll deduction program endorsed or offered by an employee organization representing 500 or more state employees. Membership in the employee organization is not a requirement for participation in this program.

(e) Legal insurance under a monthly payroll deduction program endorsed or offered by an employee organization representing 500 or more state employees.

(f) Self-insurance programs that are approved and provided by the Public Employees’ Benefit Board.

(2) The Oregon Health Authority may establish and collect a fee to cover costs of administering this section.

(3) No state official authorized to disburse funds in payment of salaries or wages is required to make deductions as authorized by subsection (1) of this section for more than one benefit plan of the type referred to in each of the paragraphs in subsection (1) of this section per eligible employee.

(4) Moneys deducted under subsection (1) of this section shall be paid over promptly:

(a) To the insurance companies, agencies or hospital associations, or persons responsible for payment of premiums to the companies, agencies or associations, in accordance with the terms of the contracts made by the officers or employees or in their behalf; or

(b) With respect to self-insurance benefits, in accordance with rules, procedures and directions of the Public Employees’ Benefit Board.

(5) As used in this section, "officer or employee" means all persons who receive salaries or wages disbursed by any state official.

[1965 c.23 §1; 1971 c.527 §12; 1975 c.475 §1; 1979 c.469 §1; 1979 c.717 §1; 1997 c.222 §43; 2003 c.640 §5; 2011 c.720 §74]



Section 292.053



Section 292.055 - Deduction for payment to labor organization.

(2) Such state official each month shall pay such amount so deducted to any such labor organization so designated to receive it.

(3) Unless there is a contract to the contrary, upon receipt of the request in writing of such officer or employee so to do, such state official shall cease making such deductions and payments.

(4) In addition to making such deductions and payments to any labor organization certified under the rules of the Employment Relations Board as representatives of employees in a bargaining unit, any department, board, commission, bureau, institution or other agency of the state shall make deductions for and payments to noncertified, yet bona fide, labor organizations, if requested to do so by officers and employees in that department, board, commission, bureau, institution, or other state agency, and for so long as the requests are not revoked. No deductions for and payments to any labor organization under this section shall be deemed an unfair labor practice under ORS 243.672.

(5) Upon receipt from the Oregon Department of Administrative Services of a copy of a valid fair-share agreement in a collective bargaining unit, the state official authorized to disburse funds in payment of the salary or wages of the employees in such unit each month shall deduct from the salary or wages of the employees covered by the agreement the in-lieu-of-dues payment stated in the agreement and pay such amount to the labor organization party the agreement in the same manner as deducted dues are paid to a labor organization. Such deduction and payment shall continue for the life of the agreement.

[1959 c.316 §1; 1969 c.414 §1; 1971 c.510 §1; 1973 c.536 §31; 1975 c.347 §1; 1995 c.286 §28]



Section 292.057 - Deduction for payment to Oregon Veterans’ Home Account; rules.

[2007 c.208 §1]

Note: 292.057 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 292.060



Section 292.061 - Deduction for payment of delinquent taxes.

(2) The state official each month shall pay such amount so deducted to the state or federal agency designated to receive it.

(3) Upon receipt of the request in writing of the officer or employee so to do, the state official shall cease making such deductions and payments.

[1987 c.444 §2]



Section 292.063 - Deduction of wage overpayment; procedure; rules.

(2) The deduction may be in such form and manner as the Oregon Department of Administrative Services, by rule, may prescribe.

[1995 c.452 §7]



Section 292.065 - Deduction of payment for parking fees; agreements for parking in state lots; rules.

(a) "Department" means the Oregon Department of Administrative Services.

(b) "State agency" means any elected or appointed officer, board, commission, department, institution, branch or other agency of the state government.

(c) "State officer or employee" means every person, including a minor, who receives a salary or wages disbursed by any state official.

(d) "Payroll officer" means any person authorized to disburse funds in payment of state salaries or wages to state officers and employees.

(2) As soon as practical, not to exceed 30 days, after receiving a written authorization from a state officer or employee of a state agency, the payroll officer authorized to disburse funds in payment of the salary or wages of such officer or employee shall deduct monthly from such salary or wages the amount of money designated by such officer or employee for payment of parking fees in accordance with an agreement made by such officer or employee with the department.

(3) Any authorization given under subsection (2) of this section is subject to cancellation by giving a written notice of such cancellation to the payroll officer authorized to make the deduction. As soon as practical, not to exceed 30 days, after receiving a written notice from the state officer or employee to cancel the deduction, the payroll officer shall cease making such deductions.

(4) The authorization for deduction and cancellation of deduction shall be made to the payroll officer in such form and manner and under such rules as prescribed by the department.

(5) A state agency or municipal government may enter into an agreement with a state officer or employee for parking in lots or parking structures owned or controlled by a state agency or municipal government under rules prescribed by the Oregon Department of Administrative Services.

(6) As soon as practical, not to exceed 30 days, after receiving a written authorization from a state officer or employee of a state agency as provided under subsection (5) of this section, the payroll officer authorized to disburse funds in payment of the salary or wages of such officer or employee shall deduct monthly from such salary or wages the amount of money designated by such officer or employee for payment of parking fees in accordance with an agreement made by such officer or employee with the state agency or municipal government.

(7) Any authorization given under subsection (6) of this section is subject to cancellation by giving a written notice of such cancellation to the payroll officer authorized to make the deduction. As soon as practical, not to exceed 30 days, after receiving a written notice from the state officer or employee to cancel the deduction, the payroll officer shall cease making such deductions.

(8) The authorization for deduction and cancellation of deduction shall be made to the payroll officer in such form and manner and under such rules as prescribed by the Oregon Department of Administrative Services.

[1969 c.445 §§1,2,3,4; 1975 c.634 §1; 1993 c.500 §45]



Section 292.067 - Deduction of requested payments to financial institutions; payment to designated central depositories.

(2) Such state official each month shall pay such amount so deducted to a single central depository or clearinghouse facility designated by participating credit unions for credit union payments, savings and loans for savings and loan payments, banks for bank payments, to receive payments on their behalf.

(3) Upon receipt of the request in writing of such officer or employee to do so, such state official shall cease making such deductions and payments.

(4) As used in this section, "financial institution" means a financial institution as defined in ORS 706.008 or any other entity authorized to hold or invest individual retirement accounts under section 408, Internal Revenue Code of 1954, in effect on January 1, 1987.

[1971 c.71 §2; 1979 c.718 §2; 1985 c.355 §2; 1997 c.631 §444]



Section 292.068



Section 292.070 - Withholding compensation to purchase United States Savings Bonds or other obligations; Employes’ Bond Savings Account; rules.

(a) "Compensation" means salaries and wages.

(b) "State employees" means state officers and employees, including minors.

(2) The Oregon Department of Administrative Services, pursuant to such rules as it may adopt, is authorized, with the approval of state employees, to withhold from their compensation sums with which to purchase for them United States Savings Bonds or other obligations of the United States of America and to deposit such sums with the State Treasurer in a trust account entitled Employes’ Bond Savings Account. The account shall be subject to withdrawal, in whole or in part, upon the check or written order of the department, or of such persons as may be deputized by it, for the purposes provided in ORS 292.070 to 292.110. The account, with its component items, shall be exempt from garnishment, attachment or execution under the laws of this state.

[Amended by 1981 c.567 §3]



Section 292.080 - Issuance of bonds; delivery to employee.

(2) All such bonds or other obligations issued by the department in behalf of the federal government shall be:

(a) Forwarded to the purchasing employee by the department by mail in envelopes furnished by the federal government; or

(b) Delivered by the department to the board, department, commission or other state agency by which the purchaser is employed, for redelivery to the employee.

[Amended by 1981 c.567 §4]



Section 292.090 - Use of balances to purchase bonds in advance.

[Amended by 1981 c.567 §5]



Section 292.100 - Refunds from account.

[Amended by 1981 c.567 §6]



Section 292.110 - Procedure where employee dies having credit in account.

(2) Uncashed refund checks or orders issued and delivered to state employees before death, may be paid to the like parties in the order named, upon indorsement of the checks or orders by such parties in the name of the deceased payee and individually.

[Amended by 1981 c.567 §7]



Section 292.120



Section 292.130



Section 292.140



Section 292.150 - Advances upon mileage allowances of members of legislature and upon salaries of legislative employees and other state employees; rules.

(2) Wages and salaries of clerks and employees of the Legislative Assembly shall be so advanced only pursuant to certificates, showing the amount of salary earned and unpaid, signed by the chief clerk of the branch of the Legislative Assembly with which the party receiving the advance is identified and by the Oregon Department of Administrative Services or its duly authorized representative.

(3) The amounts of earned wages and salaries of state employees shall be so advanced only if payable solely from appropriations made by the Legislative Assembly, and then only upon vouchers approved by the proper state officer, board or commission, as the case may be.



Section 292.160 - Repayment of amounts advanced.

(2) The State Treasurer, as assignee of the parties to whom such advances have been made, is authorized to:

(a) Verify the vouchers.

(b) Indorse, as assignee, the warrants drawn in favor of the parties to whom the advances have been made, or to such parties and to the State Treasurer as assignee jointly.

(c) Reimburse, from the proceeds of the warrants, the funds or accounts from which the advances have been made.



Section 292.170 - Procedure when employee leaves employment after overpayment.

[1981 c.567 §12]



Section 292.180 - Invoice reflecting certain savings; use of savings; refunding.

(2) It is the intention of this section to allow the department to use demonstrated savings of Workers’ Compensation workday tax costs to pay for the implementation costs of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section and the moneys received are continuously appropriated for the purposes of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section.

(3) Any excess moneys remaining after the implementation of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section shall be returned pro rata on the basis of total moneys to agency contributions to the agencies from which received. However, if the amount remaining is less than $10,000, that amount may be transferred to the General Fund as a miscellaneous receipt.

[1981 c.567 §11; 1983 c.81 §1]



Section 292.190



Section 292.200



Section 292.210 - Definitions for ORS 292.210 to 292.230.

(1) "State agency" has the same meaning as provided in ORS 291.002.

(2) "State officer" means any elected or appointed state officer, including members of boards and commissions.

[Amended by 1953 c.623 §3; 1971 c.153 §1]



Section 292.220 - Department to regulate subsistence and mileage allowances for travel; rules.

[Amended by 2005 c.22 §215; 2011 c.88 §3]



Section 292.230 - Policy on out-of-state travel; guidelines; use of travel awards; rules.

(a) All out-of-state travel must be for official state business.

(b) Use of out-of-state travel must be related to the agency’s scope of responsibilities.

(c) Each state agency is charged with the responsibility for determining the necessity and justification for and method of travel.

(d) Each state agency shall make every effort possible to minimize employee time spent on out-of-state travel.

(2) Notwithstanding any other law, including but not limited to ORS 243.650 to 243.782, it is the policy of the state that travel awards earned while conducting state business shall be used to reduce the costs of state travel expenses except as otherwise required as a prerequisite to receipt of federal or other granted funds. The use of travel awards obtained while conducting state business for personal travel constitutes personal gain from state employment and violates ORS 244.040.

(3) The Oregon Department of Administrative Services shall work with commercial airlines to make travel awards available to the state rather than individual employees.

(4) Notwithstanding subsection (5) of this section, each state agency shall manage all travel awards earned by personnel employed by them who travel for the state. Agencies shall establish procedures in accordance with Oregon Department of Administrative Services rules to monitor the earning and use of awards by individual employees.

(5) The Oregon Department of Administrative Services shall adopt by rule standards regulating out-of-state travel including but not limited to:

(a) Limiting the number of officers and employees who may attend the same meeting;

(b) Requiring state agencies to establish practices for travel that are consistent with the agency’s resources;

(c) Requiring agencies to develop information sharing for reporting and other aspects that have benefits to more than one agency;

(d) Developing telecommunication resources to be used in lieu of travel;

(e) Requiring agency administrators or their designees, as designated in writing, to approve out-of-state travel; and

(f) Setting up procedures to audit agency use of travel and travel awards including appropriate sanctions for misuse.

(6) As used in this section:

(a) "Official state business" means activity conducted by any agency personnel that has been authorized by that agency in support of approved state programs.

(b) "Out-of-state travel" means all travel from a point of origin in Oregon to a point of destination in another state and return therefrom.

(c) "Travel award" means any object of value awarded by any business providing commercial transportation or accommodations to an individual or agency which can be used to reduce the cost of travel including, but not limited to, frequent flier miles, discounts or coupons.

[Amended by 1993 c.750 §1]



Section 292.240



Section 292.250 - Reimbursement for use of privately owned motor vehicle on official business; statewide tiered mileage reimbursement rate schedule.

(2) The department shall adopt a statewide policy for implementation of a tiered mileage reimbursement rate schedule for reimbursement by state agencies for the use of a privately owned motor vehicle while conducting state business.

(3) The reimbursement rates adopted by the department must be equivalent to the reimbursement rates established by the United States General Services Administration for reimbursement for the use of privately owned motor vehicles when conducting government business.

(4) The rates adopted under subsection (2) of this section shall be deemed to be in full compensation for all and every expense, charge or liability incurred through the use of the privately owned motor vehicle, including the cost of gasoline, oil, repair parts, depreciation, taxes, insurance and maintenance and upkeep of every kind and nature.

(5) No law enacted before August 2, 1951, allowing the recovery by any person of necessary and reasonable traveling expenses incurred in the performance of official duties shall be construed to authorize payment by the state for the use of a privately owned motor vehicle on a basis in excess of the rate provided in subsection (1) of this section. [Amended by 1965 c.8 §1; 1971 c.153 §2; 1971 c.244 §1; 1973 c.224 §1; 1974 c.10 §1; 1975 c.525 §1; 1979 c.179 §1; 2011 c.88 §1]

Note: Section 2, chapter 88, Oregon Laws 2011, provides:

Sec. 2. The Oregon Department of Administrative Services shall periodically report to the Legislative Assembly, by January 2 of 2013, 2015 and 2017, findings about the use of the tiered mileage reimbursement rate schedule adopted under the amendments to ORS 292.250 by section 1 of this 2011 Act. The report shall be made in the manner prescribed by ORS 192.245.

[2011 c.88 §2]



Section 292.260



Section 292.280 - Advance for expenses of travel and subsistence.

[1955 c.765 §1; 1973 c.158 §1]



Section 292.283



Section 292.286 - Approval of advance by agency head; payment; rules.

(2) The administrative head of the state agency by which the officer or employee requesting the advance is employed shall forward a copy of the written approval to the official authorized to disburse funds of such agency. The advance shall be paid from funds available to the agency for the payment of claims.

(3) The Oregon Department of Administrative Services shall make rules setting forth procedures for request and disbursal of travel advances provided in ORS 292.286 and 292.288.

[1955 c.765 §3; 1971 c.244 §3; 1973 c.158 §2; 1993 c.18 §57; 2005 c.22 §216]



Section 292.288 - State claim on advances.

[1971 c.244 §5]



Section 292.289



Section 292.292



Section 292.295



Section 292.298



Section 292.310



Section 292.311 - Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of Bureau of Labor and Industries.

(1) Governor, $98,600 for the year beginning January 1, 2014, and for each year thereafter. The Governor shall also be paid $1,000 per month regularly for expenses necessarily incurred but not otherwise provided for.

(2) Secretary of State, $77,000 for the year beginning January 1, 2014, and for each year thereafter. The Secretary of State shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

(3) State Treasurer, $77,000 for the year beginning January 1, 2014, and for each year thereafter. The State Treasurer shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

(4) Attorney General, $82,200 for the year beginning January 1, 2014, and for each year thereafter. The Attorney General shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

(5) Commissioner of the Bureau of Labor and Industries, $77,000 for the year beginning January 1, 2014, and for each year thereafter. The commissioner shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

[2009 c.899 §5; 2011 c.731 §18; 2013 c.722 §45]



Note 292.311, 292.406, 292.411, 292.416 and 292.426



Section 292.312



Section 292.313



Section 292.314



Section 292.315



Section 292.316 - Governor, Secretary of State, State Treasurer and Attorney General to pay fees and commissions into treasury; biennial report.

[Amended by 1953 c.307 §4; 1969 c.141 §1]



Section 292.317



Section 292.318



Section 292.319



Section 292.320



Section 292.322



Section 292.324



Section 292.325



Section 292.326



Section 292.328



Section 292.330



Section 292.332



Section 292.334



Section 292.336



Section 292.338



Section 292.340



Section 292.342



Section 292.344

[Renumbered 292.975]



Section 292.346



Section 292.348



Section 292.350



Section 292.352



Section 292.354



Section 292.405



Section 292.406 - Court of Appeals judges.

(2) The annual salary of each other judge of the Court of Appeals shall be $132,820 for the year beginning January 1, 2015, and for each year thereafter.

[2009 c.899 §1; 2013 c.722 §§41,41a]

Note: See note under 292.311.



Section 292.410



Section 292.411 - Supreme Court Chief Justice and judges.

(2) The annual salary of each other judge of the Supreme Court shall be $135,688 for the year beginning January 1, 2015, and for each year thereafter.

[2009 c.899 §2; 2013 c.722 §§42,42a]

Note: See note under 292.311.



Section 292.415



Section 292.416 - Circuit court judges.

[2009 c.899 §3; 2013 c.722 §§43,43a]

Note: See note under 292.311.



Section 292.420



Section 292.422



Section 292.425



Section 292.426 - Tax court judge.

[2009 c.899 §4; 2013 c.722 §§44,44a]

Note: See note under 292.311.



Section 292.428 - Cost of living adjustment for judicial salaries.

(2) The adjustment described in subsection (1) of this section shall occur at the same time that salaries of employees in the management service in the executive department are adjusted.

(3) As used in this section:

(a) "Executive department" has the meaning given that term in ORS 174.112.

(b) "Management service" means the management service as provided in ORS 240.212.

[2015 c.840 §27]

Note: 292.428 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 292.430 - Retirement and insurance benefits extension to state elected officers.

(2) The department may provide health, dental, life and long-term disability insurance without cost to the officers referred to in subsection (1) of this section and to judges of the Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts in such amounts as are provided from time to time to employees in the unclassified service of the state.

[1979 c.635 §9; 2003 c.67 §35; 2007 c.901 §9; 2011 c.731 §19]



Section 292.495 - Compensation and expenses of members of state boards and commissions.

(2) Except as otherwise provided by law, all members of state boards and commissions, including those employed in full-time public service, may receive actual and necessary travel or other expenses actually incurred in the performance of their official duties within the limits provided by law or by the Oregon Department of Administrative Services under ORS 292.210 to 292.250.

(3) As used in subsection (2) of this section, "other expenses" includes expenses incurred by a member of a state board or commission in employing a substitute to perform duties, including personal, normally performed by the member which the member is unable to perform because of the performance of official duties and which by the nature of such duties cannot be delayed without risk to health or safety. No member shall be reimbursed for expenses incurred in employing a substitute in excess of $25 per day.

[1969 c.314 §1; 1973 c.224 §2; 1975 c.441 §1; 1979 c.616 §1]



Section 292.500 - Compensation and expenses of members of Oregon Council on Developmental Disabilities.

(2) Each member of the Oregon Council on Developmental Disabilities is entitled to compensation as provided in ORS 292.495 (1).

(3) Subject to limits provided by law or by the Oregon Department of Administrative Services under ORS 292.210 to 292.250, each member of the council may receive actual and necessary travel or other expenses incurred in the performance of the member’s official duties and not reimbursed from other sources.

(4) As used in subsection (3) of this section, "other expenses" means:

(a) Expenses not exceeding $25 for each day that are incurred by a member of the council in employing another person to perform duties, including personal duties, normally performed by the member that the member is unable to perform because of other official duties that cannot be delayed without risk to health or safety.

(b) Notwithstanding paragraph (a) of this subsection, the actual cost of personal assistant services necessary for a member of the council to perform official duties of the member.

(c) Notwithstanding paragraph (a) of this subsection, the actual cost of care for children or family members with disabilities that is required to allow a parent or caregiver to perform the duties of a member of the council.

[1999 c.426 §1; 2009 c.11 §37]

Note: 292.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 292.505



Section 292.510



Section 292.515



Section 292.520



Section 292.525



Section 292.530



Section 292.535



Section 292.540



Section 292.545



Section 292.550



Section 292.551



Section 292.553



Section 292.555



Section 292.560



Section 292.565



Section 292.566



Section 292.570



Section 292.575



Section 292.580



Section 292.582



Section 292.585



Section 292.590



Section 292.595



Section 292.597



Section 292.600



Section 292.602



Section 292.605



Section 292.606



Section 292.607



Section 292.608



Section 292.610



Section 292.615



Section 292.620



Section 292.625



Section 292.627



Section 292.630



Section 292.635



Section 292.640



Section 292.642



Section 292.645



Section 292.650



Section 292.655



Section 292.660



Section 292.662



Section 292.665



Section 292.670



Section 292.675



Section 292.677



Section 292.680



Section 292.685



Section 292.690



Section 292.695



Section 292.700



Section 292.705



Section 292.707



Section 292.710



Section 292.711



Section 292.715



Section 292.720



Section 292.725



Section 292.730



Section 292.735



Section 292.737



Section 292.740



Section 292.745



Section 292.750



Section 292.752



Section 292.755



Section 292.760



Section 292.762



Section 292.765



Section 292.767



Section 292.770



Section 292.772



Section 292.775



Section 292.777



Section 292.780



Section 292.785



Section 292.790



Section 292.855



Section 292.860



Section 292.905



Section 292.907 - Public Officials Compensation Commission; eligibility; term.

(a) Two members who have a background in compensation management, appointed by the Governor, subject to confirmation by the Senate under ORS 171.562 and 171.565;

(b) One member appointed by the Chief Justice of the Supreme Court;

(c) One member appointed by the President of the Senate;

(d) One member appointed by the Speaker of the House of Representatives; and

(e) Six members selected by lot by the Secretary of State in the manner described in ORS 292.908.

(2) The term of office of each member is four years. A member is eligible for reappointment or reselection. If there is a vacancy for any cause, the authority having made the appointment or selection of the member representing the vacancy shall make an appointment or selection to become immediately effective for the unexpired term.

(3)(a) None of the following is eligible to serve on the commission:

(A) An individual who holds an office or position the salary of which is subject to ORS 292.907 to 292.930;

(B) A member of the individual’s household; or

(C) A relative of the individual.

(b) As used in this subsection:

(A) "Member of the individual’s household" means any person who resides with an individual who holds an office or position the salary of which is subject to ORS 292.907 to 292.930.

(B) "Relative" means the spouse or domestic partner of an individual who holds an office or position the salary of which is subject to ORS 292.907 to 292.930, any children of the individual or of the individual’s spouse or domestic partner, and brothers, sisters, half brothers, half sisters, brothers-in-law, sisters-in-law, sons-in-law, daughters-in-law, mothers-in-law, fathers-in-law, aunts, uncles, nieces, nephews, stepparents, stepchildren or parents of the individual or of the individual’s spouse or domestic partner.

(4) To be eligible to serve on the commission, an individual must have voted in the two general elections next preceding the individual’s appointment, reappointment, selection or reselection.

[1983 c.790 §1; 2007 c.901 §1]



Section 292.908 - Selection of members by lot; rules.

(2) The Secretary of State shall adopt rules concerning the method by which electors are selected by lot. The rules shall include but are not limited to:

(a) Procedures for notifying the electors selected;

(b) Procedures for making a new selection by lot if an elector who is selected declines to serve on the commission; and

(c) Procedures for filling a vacancy on the commission if a selected member does not complete the member’s term.

[2007 c.901 §3]



Section 292.910



Section 292.912 - Duties; legislative measures.

(2) The commission shall establish the salary recommendations based upon the following criteria:

(a) Comparable positions in neighboring states.

(b) The qualifications and skills necessary for each office.

(c) The level of responsibility implicit in each office.

(d) The cost of living.

(e) The total compensation of the positions, including benefits other than salary.

(f) Budget limitations.

(g) Any other factors the commission may consider to be reasonable, appropriate and in the public interest.

(3) The commission shall cause to have prepared legislative measures that would implement the commission’s recommendations on salaries of officers subject to ORS 292.907 to 292.930 and all compensation of members of the Legislative Assembly for the succeeding biennium.

[1983 c.790 §3; 2007 c.901 §5; 2009 c.899 §7]

Note: The amendments to 292.912 by section 2, chapter 578, Oregon Laws 2013, apply to salaries established for biennia beginning on or after July 1, 2017. See section 4, chapter 578, Oregon Laws 2013, as amended by section 5, chapter 840, Oregon Laws 2015. The text that is applicable on and after July 1, 2017, is set forth for the user’s convenience.
(1) The Public Officials Compensation Commission shall review and make recommendations to the Legislative Assembly regarding the amount of the annual salary to be paid to each elective officer subject to ORS 292.907 to 292.930 for the succeeding biennium.

(2) The commission shall establish the salary recommendations based upon the following criteria:

(a) Comparable positions in neighboring states.

(b) The qualifications and skills necessary for each office.

(c) The level of responsibility implicit in each office.

(d) The cost of living.

(e) The total compensation of the positions, including benefits other than salary.

(f) Budget limitations.

(g) Any other factors the commission may consider to be reasonable, appropriate and in the public interest.

(3) The commission shall cause to have prepared legislative measures that would implement the commission’s recommendations on salaries of officers subject to ORS 292.907 to 292.930 for the succeeding biennium.



Section 292.915



Section 292.917 - Officers; quorum; compensation and expenses; staff.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of the members present is required for the commission to establish salary recommendations under ORS 292.912.

(4) A member of the commission is eligible for compensation and expenses under ORS 292.495.

(5) The Oregon Department of Administrative Services shall assist the commission in carrying out its functions.

[1983 c.790 §2; 2007 c.901 §6]



Section 292.920



Section 292.930 - Annual salary for certain elected officials.

(1) Governor.

(2) Secretary of State.

(3) State Treasurer.

(4) Attorney General.

(5) Commissioner of the Bureau of Labor and Industries.

(6) Chief Judge of the Court of Appeals.

(7) Court of Appeals Judge.

(8) Chief Justice of the Supreme Court.

(9) Supreme Court Judge.

(10) Circuit Court Judge.

(11) Tax Court Judge.

[1983 c.790 §5; 1995 c.658 §102; 2007 c.901 §7; 2009 c.899 §8; 2011 c.731 §20]

Note: The amendments to 292.930 by section 3, chapter 578, Oregon Laws 2013, apply to salaries established for biennia beginning on or after July 1, 2017. See section 4, chapter 578, Oregon Laws 2013, as amended by section 5, chapter 840, Oregon Laws 2015. The text that is applicable on and after July 1, 2017, is set forth for the user’s convenience.
Each of the following elective officers shall be paid an annual salary on a monthly basis as determined by the Legislative Assembly each biennium:

(1) Governor.

(2) Secretary of State.

(3) State Treasurer.

(4) Attorney General.

(5) Commissioner of the Bureau of Labor and Industries.

(6) Chief Judge of the Court of Appeals.

(7) Court of Appeals Judge.

(8) Chief Justice of the Supreme Court.

(9) Supreme Court Judge.

(10) Circuit Court Judge.

(11) Tax Court Judge.

(12) State Senator.

(13) State Representative.



Section 292.935



Section 292.940



Section 292.945



Section 292.950



Section 292.951 - Definitions for ORS 292.951 to 292.971.

(1) "Comparability of the value of work" means the value of the work measured by the needs of the employer and the knowledge, composite skill, effort, responsibility and working conditions required in the performance of the work.

(2) "Compensation" means wages or salary.

(3) "Compensation plan" means the ranges of compensation for all classifications within a branch of state government, as approved by the appropriate authority.

(4) "Point factor job evaluation system" means a method of assigning points to classifications based upon the degree that the factors are required in the performance of the work.

(5) "Point value" means a numerical score representing total points resulting from application of a point factor job evaluation system.

[1987 c.772 §1]

Note: 292.951 to 292.971 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 292.956 - Methodology for determining comparability of value of work; rules.

[1987 c.772 §3; 1991 c.842 §7]

Note: See note under 292.951.



Section 292.961 - Pay Equity Adjustment Fund; use; priority; review of distribution by legislative body.

(2) For the biennium beginning July 1, 1987, the pay equity adjustment priority described in this section shall include all classes and class series which are 15 percent or more below the male payline of December 1985 and begin at a rate equal to or less than Standard Salary Range 19 of the Executive Department Unrepresented Compensation Plan in effect on July 1, 1986. The Oregon Department of Administrative Services shall determine corresponding equivalent salary ranges for the compensation plans applicable to the legislative and judicial branches of government.

(3) The distribution of funds to each employee bargaining unit and unrepresented employees by this section shall be determined by collective bargaining agreement or by compensation plan in accordance with the priority described in subsection (2) of this section.

(4) Pay equity wage adjustments authorized by ORS 240.190 and 292.951 to 292.971 shall be in addition to any general salary adjustments authorized by the Legislative Assembly.

(5) No employee shall have wages decreased as a result of implementation of this section.

(6) The appropriate legislative body shall review the distribution process described in subsection (3) of this section prior to the expenditure of funds appropriated or authorized by ORS 240.190 and 292.951 to 292.971.

[1987 c.772 §5]

Note: See note under 292.951.



Section 292.966



Section 292.971 - Job Evaluation Teams; duties.

[1987 c.772 §7]

Note: See note under 292.951.



Section 292.975



Section 292.990 - Penalties.

[Amended by 1971 c.743 §352; 1997 c.249 §90; 2003 c.794 §247; 2005 c.121 §2]






Chapter 293 - Administration of Public Funds

Section 293.075 - Encumbrances; rules.

[1971 c.341 §2]



Section 293.090 - Disposition of gift, devise or bequest to state or state agency.

[1979 c.143 §1]

Note: 293.090 and 293.095 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.095 - Effect of change in organization of state agencies on gifts, devises and bequests.

[1979 c.143 §2]

Note: See note under 293.090.



Section 293.105 - General Fund.

(1) All moneys arising from direct taxation and paid into the State Treasury by the several counties of the state.

(2) All moneys arising from the imposition of any license or other fees for permission to transact any business in the state and paid into the State Treasury by any person, firm or corporation if the law imposing the fee specifically requires the moneys to be paid into the General Fund.

(3) All moneys collected by any state officer, board, institution or commission or county officer for license or other fees exacted by law, and from sales of state products paid into the State Treasury if the law imposing the fee specifically requires the moneys to be paid into the General Fund.

[Formerly 291.352; 2003 c.81 §1]



Section 293.110 - Certain funds as part of General Fund.

(2) The following funds and accounts shall be a part of the General Fund:

(a) Forest Patrol Fund.

(b) Motor Vehicle Fund.

(c) State Institutional Betterment Fund.

(d) Miscellaneous Receipts Account for the State Library.

(e) State Library School Library Fund.

(f) Administrative Services Economic Development Fund.

(g) All other funds or accounts created by law that are specifically established in the law creating them as funds or accounts in the General Fund.

[Formerly 291.354; 1977 c.886 §36; 1983 c.740 §82; 1985 c.302 §12; 1985 c.762 §181; 2001 c.104 §100; 2003 c.81 §2; 2005 c.726 §20]



Section 293.115 - Moneys separate and distinct from General Fund.

(1) Moneys paid into the State Treasury for fiduciary purposes and moneys that are in trust funds, as defined in ORS 291.002.

(2) Moneys by law directed and required to be placed by the State Treasurer to the credit of:

(a) The Agricultural College Fund principal and the interest accruing from the investment thereof.

(b) The Burbank Trust Fund and the interest accruing from the investment thereof.

(c) The Common School Fund and the interest accruing from the investment thereof.

(d) The Industrial Accident Fund under ORS 656.632 and the interest accruing from the investment thereof.

(e) The Consumer and Business Services Fund under ORS 705.145 and the interest accruing from the investment thereof.

(f) The Workers’ Benefit Fund created in ORS 656.605 and the interest accruing from the investment thereof.

(g) The University of Oregon Villard Endowment Interest Fund.

(h) The Oregon Commercialized Research Fund created by ORS 284.725 and the interest accruing from the investment thereof.

(i) The Oregon Innovation Fund created by ORS 284.720 and the interest accruing from the investment thereof.

(3) All sums received by the state from the federal government from forest reserves, rentals, sales of timber and other sources from forest reserves, under ORS 293.560 and the interest accruing from the investment thereof.

(4) All sums received from the five percentum of sales of public lands and apportioned under ORS 272.085 and the interest accruing from the investment thereof.

(5) All sums received from the federal government under ORS 293.565 to 293.575 under Mineral Leasing Act, federal Flood Control Act and the Taylor Grazing Act and the interest accruing from the investment thereof.

(6) Any other funds or accounts created by law that are not specifically established in the law creating them as funds or accounts in the General Fund.

[Formerly 291.356; 1965 c.285 §79; 1981 c.787 §54; 1985 c.787 §2; 1987 c.373 §27; 1989 c.966 §19; 1995 c.641 §1; 2001 c.835 §§7,8; 2001 c.920 §10; 2003 c.81 §§3,4; 2005 c.748 §§13,14; 2009 c.762 §30]



Section 293.117 - Trust fund; continuous appropriation.

(2) As used in this section, "trust fund" has the meaning given that term in ORS 291.002.

[2003 c.81 §5]

Note: 293.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.120



Section 293.125 - Department to make accounting entries and charge claims against special dedicated funds.

[Formerly 291.360; 1967 c.454 §99]



Section 293.130 - Information required on records of moneys deposited.

(1) Enable the Oregon Department of Administrative Services to credit the moneys to a fund or account in such amounts as are applicable under the law.

(2) Permit an appropriate accounting of the moneys.

[Formerly 291.362; 1967 c.454 §100; 1969 c.141 §2; 1999 c.412 §1]



Section 293.135 - Payment of warrants against certain special funds.

[Formerly 291.364]



Section 293.140 - Disposition of interest on state funds.

[Formerly 291.366; 1981 c.194 §1]



Section 293.144 - Oregon Rainy Day Fund; use; interest.

(2) The Legislative Assembly may appropriate moneys from the Oregon Rainy Day Fund only if the appropriation is approved by three-fifths of the members serving in each house of the Legislative Assembly and the Legislative Assembly finds one of the following:

(a) That the last quarterly economic and revenue forecast for a biennium indicates that moneys available to the General Fund for the next biennium will be at least three percent less than appropriations from the General Fund for the current biennium;

(b) That there has been a decline for two or more consecutive quarters in the last 12 months in seasonally adjusted nonfarm payroll employment; or

(c) That a quarterly economic and revenue forecast projects that revenues in the General Fund in the current biennium will be at least two percent below what the revenues were projected to be in the revenue forecast on which the legislatively adopted budget for the current biennium was based.

(3) Once each month, the Oregon Department of Administrative Services shall calculate the amount of General Fund interest that is attributable to moneys in the Oregon Rainy Day Fund. Except as otherwise provided in ORS 293.148, the department shall transfer the amount calculated under this subsection to the Oregon Rainy Day Fund.

(4) The Legislative Assembly may not appropriate for any one biennium more than two-thirds of the amount that is in the Oregon Rainy Day Fund at the beginning of that biennium. If the appropriation is for a biennium that has not yet begun, the Legislative Assembly may use as the base the most recent estimate of the amount that will be in the Oregon Rainy Day Fund at the beginning of the biennium for which the appropriation is made.

(5) As used in this section, "legislatively adopted budget" has the meaning given that term in ORS 291.002.

[2007 c.5 §1]

Note: 293.144 to 293.148 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.145



Section 293.146 - Transfer of moneys to Rainy Day Fund.

(a) "Ending balance" means the difference between the amount of General Fund revenues collected during a biennium and the amount of General Fund appropriations for the biennium.

(b) "General Fund appropriations" means the amount of moneys appropriated from the General Fund for a biennium in the legislatively approved budget for the biennium, minus the amount of any General Fund appropriation balances for that biennium that revert to the General Fund under ORS 293.190.

(c) "Legislatively approved budget" has the meaning given that term in ORS 291.002.

(2) Except as provided in ORS 293.148, as soon as possible after the ending balance for a biennium is determined, an amount equal to one percent of the amount of General Fund appropriations for that biennium shall be transferred to the Oregon Rainy Day Fund established by ORS 293.144. If the ending balance does not equal or exceed one percent of the amount of General Fund appropriations, an amount equal to the ending balance shall be transferred to the Oregon Rainy Day Fund.

[2007 c.5 §4]

Note: See note under 293.144.



Section 293.148 - Cap on amount.

(2) If the moneys in the Oregon Rainy Day Fund just prior to the time of a transfer scheduled under ORS 293.144 (3) or 293.146 do not equal at least 7-1/2 percent of the amount of General Fund revenues collected during the prior biennium, the transfer to the Oregon Rainy Day Fund shall be made regardless of whether that transfer increases the amount in the Oregon Rainy Day Fund to at least 7-1/2 percent of the amount of General Fund revenues collected during the prior biennium. [2007 c.5 §6]

Note: See note under 293.144.

Note: Sections 1 and 2, chapter 797, Oregon Laws 2015, provide:

Sec. 1. Task Force on Reserve Funds. (1) The Task Force on Reserve Funds is established. The task force shall consist of:

(a) The cochairs of the Joint Committee on Ways and Means;

(b) Two members of the Senate Committee on Finance and Revenue, one from each major political party, appointed by the President of the Senate;

(c) Two members of the House Committee on Revenue, one from each major political party, appointed by the Speaker of the House of Representatives;

(d) Two members of the Senate, one from each major political party, appointed by the President of the Senate; and

(e) Two members of the House of Representatives, one from each major political party, appointed by the Speaker of the House of Representatives.

(2) The task force shall:

(a) Review existing constitutional and statutory provisions governing the Education Stability Fund established by Article XV, section 4(d), of the Oregon Constitution, and ORS 348.696 and the Oregon Rainy Day Fund established by ORS 293.144;

(b) Determine whether the funds reflect the economic volatility of this state;

(c) Determine whether the current limits on deposits into the funds are appropriate;

(d) Determine whether the sources of deposits into the funds are adequate;

(e) Determine whether the limitations on expenditures of moneys in the funds are useful in balancing economic fluctuations in this state;

(f) Determine whether diverting earnings from the Education Stability Fund is appropriate;

(g) Identify current constitutional or statutory provisions that may need modification;

(h) Identify new provisions that would aid in the efficient functioning of the funds; and

(i) Recommend a comprehensive package of constitutional or statutory changes or management practices designed to enhance the effectiveness and performance of the funds.

(3) A majority of the members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the members of the task force.

(5) The cochairs of the Joint Committee on Ways and Means shall serve as chairpersons of the task force.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairpersons or of a majority of the members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) Not later than September 15, 2016, the task force shall submit a report to the Legislative Assembly in the manner provided by ORS 192.245.

(10) The Legislative Revenue Office and the Legislative Fiscal Office shall provide staff support to the task force.

(11) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.797 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on the date of the convening of the 2017 regular session of the Legislative Assembly as specified in ORS 171.010 [February 1, 2017].

[2015 c.797 §2]



Section 293.150



Section 293.155



Section 293.160



Section 293.165 - Borrowing to pay warrants against General Fund.

(2) For the purposes of subsection (1) of this section, the moneys in the General Fund shall be deemed to be exhausted when there are no moneys remaining in the General Fund other than funds whose use is restricted to particular purposes by the Constitution of Oregon or by federal law.

[Formerly 291.378; 1967 c.454 §102; 2003 c.81 §6]



Section 293.167 - Proceeding when warrants not paid for want of funds.

(a) Exhaustion of the General Fund has the meaning described in ORS 293.165 (2).

(b) "Restricted fund" means a fund in the General Fund whose use is restricted to particular purposes by the Constitution of Oregon or by federal law.

(2) Instead of paying warrants drawn on the General Fund, the State Treasurer shall indorse on the warrants the words "Not paid for want of funds" and shall register the warrants for future payment if:

(a) The General Fund becomes exhausted after the State Treasurer has borrowed moneys as provided in ORS 293.165 and has made the transfers of surplus funds as provided in ORS 293.205 to 293.225; and

(b) The Governor, the Secretary of State and the State Treasurer deem it necessary or advisable to refuse to pay the warrants and to register the warrants, and direct the State Treasurer to do so.

(3) The State Treasurer shall register the warrants indorsed as provided in subsection (2) of this section by number and by date according to the date on which the warrants were presented for payment. All warrants so indorsed and registered shall thereafter become payable in full according to the date of registration, beginning with the earliest date. Warrants described in this subsection are payable only from moneys in the General Fund that are not in restricted funds.

(4) Notwithstanding subsection (2) of this section, a warrant that is drawn against a restricted fund may be paid, even if the General Fund is exhausted, if there are sufficient moneys in the restricted fund to pay the warrant. The State Treasurer need not indorse or register a warrant paid under this subsection in the manner described in subsections (2) and (3) of this section.

(5) Warrants that are registered under subsections (2) and (3) of this section shall draw interest payable from the General Fund, until called for payment by the State Treasurer, at the rate of five percent per year. The Oregon Department of Administrative Services shall determine the amount of interest payable on each warrant under this subsection and when and how the interest will be paid.

(6) As funds for the payment of all the warrants registered on a particular date and of the interest thereon become available in the General Fund, the State Treasurer shall give notice of the calling of the warrants for payment by one publication in a newspaper printed and published in Salem, Oregon.

[Formerly 293.170]



Section 293.169 - Notification to agency to stop issuing checks or warrants or initiating electronic funds transfers; resumption of checks, warrants or electronic funds transfers.

(a) The General Fund is exhausted as described in ORS 293.165 (2);

(b) Warrants drawn on the General Fund are being registered under ORS 293.167;

(c) An appropriation or other authorization to expend moneys has not been approved for the state agency; or

(d) There are no moneys in the fund or account on or from which the state agency proposes to issue checks or warrants or to initiate electronic funds transfers.

(2) A notice issued by the State Treasurer under this section must specify the fund or account on or from which the state agency may no longer issue checks or warrants or initiate electronic funds transfers. When the conditions described in subsection (1) of this section that led to the notice from the State Treasurer are no longer in effect, the State Treasurer shall notify the state agency that it may resume issuance of checks or warrants or initiation of electronic funds transfers.

(3) A state agency that receives a notice from the State Treasurer under subsection (1) of this section must cease issuing checks or warrants drawn on, or initiating electronic funds transfers from, the specified fund or account. If authorized to do so by the State Treasurer, a state agency that ceases issuance of checks or warrants or initiation of electronic funds transfers under this section may pay obligations by warrants that may be registered under ORS 293.167 if the checks or warrants are drawn on, or the electronic funds transfers are from, moneys in the General Fund.

(4) As used in this section, "state agency" means any board, commission, department, institution, branch or agency the costs of which are paid in whole or in part from funds held in the State Treasury.

[2003 c.81 §9]

Note: 293.169 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.170



Section 293.171 - State agency overdrafts; interest.

(2) The authority given the State Treasurer in this section is in addition to, and not in lieu of, authority given the treasurer in ORS 293.205 to 293.225.

(3) As used in this section, "state agency" means any board, commission, department, institution, branch or agency, the costs of which are paid in whole or in part from funds held in the State Treasury.

[2003 c.81 §10]

Note: 293.171 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.173



Section 293.175



Section 293.177



Section 293.180 - Agency petty cash fund.

(2) The agency for which a petty cash fund has been authorized may prepare a voucher in the amount authorized in favor of a person designated by the agency as custodian of its petty cash fund. A warrant shall be drawn for the amount of the voucher payable out of moneys appropriated for the expenditures of the agency. The designated custodian shall credit the amount of the warrant to the petty cash fund.

(3) The Oregon Department of Administrative Services may establish regulations governing the administration of petty cash funds established pursuant to this section.

(4) Subject to regulations established by the department:

(a) The designated custodian may make disbursements from the petty cash fund only when it is necessary to make an immediate cash payment which is lawfully payable from moneys appropriated to the agency.

(b) The designated custodian may hold the petty cash fund in cash or may deposit the fund to the account of the agency in any insured institution or institutions in the state authorized as a depository of state funds, or may hold part in cash and deposit the remainder.

(5) The designated custodian shall periodically submit to the appropriate warrant drawing authority verified reimbursement vouchers properly supported by evidences of disbursements from the petty cash fund. Upon allowance of the reimbursement vouchers the warrant drawing authority shall issue a warrant on the State Treasurer, in favor of the designated custodian, payable out of moneys appropriated for the expenditures of the agency.

[Formerly 291.548; 1967 c.454 §103; 1997 c.631 §445]



Section 293.190 - Reversion of appropriations to General Fund; cancellation of budget limitations; rules; exceptions; extensions.

(2) On December 31 in each odd-numbered year, all limitation balances on any separate fund or cash account in the State Treasury shall be canceled except for continuing contracts, contested claims or special limitations designated by legislative action.

(3) Notwithstanding subsections (1) and (2) of this section, under conditions which shall be described by the department by rule, upon request, an extension may be granted to allow an agency to make final analyses and corrections before an appropriation or limitation is canceled. The procedures for requesting an extension and the criteria for approving the request shall be established by the department.

[1971 c.341 §3; 1991 c.220 §7; 1993 c.724 §3; 2012 c.107 §58]



Section 293.195 - Retention of appropriation balances.

(2) Any difference between the amount appropriated for a biennium to the legislative department as defined in ORS 174.114, including amounts appropriated to any agency of the legislative department, and the amount of the appropriation actually expended on or before the end of the biennium, is continuously appropriated to the legislative department for payment of expenses of the legislative department for the next biennium.

[2012 c.107 §56]

Note: 293.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.205 - Definitions for ORS 293.205 to 293.225.

(1) "Borrowing fund" means the fund to which money is initially transferred under ORS 293.210.

(2) "Lending fund" means the fund from which money is initially transferred under ORS 293.210.

[Formerly 291.402]



Section 293.210 - Transfer and retransfer of money and credit among state funds.

[Formerly 291.404; 2005 c.22 §217]



Section 293.212 - Transfers to funds of Department of Transportation with insufficient moneys.

(a) The lending fund has money that is not required at the time of the transfer to meet the obligations against the fund; and

(b) The treasurer determines that there are or will be enough moneys accruing to the borrowing fund, or that can be transferred to it, to enable a retransfer of the money to the lending fund in time to meet the requirements of the lending fund.

(2) All moneys transferred under this section to a borrowing fund shall be retransferred to the lending funds when or before they are needed.

(3) The department may request transfers of money under this section regardless of whether or not the insufficiency in a fund that triggers the request was anticipated by the department.

[1991 c.793 §2; 2005 c.22 §218]

Note: 293.212 was added to and made a part of 293.205 to 293.225 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 293.214 - Lines of credit for state agency; duration; source of funding.

(a) There will be insufficient moneys to the credit of the funds for which the line of credit is requested to meet expenses as they arise; and

(b) The agency will be entitled for expenditure of agency funds to reimbursement from federal agencies or other sources sufficient to repay, when due, all draws against the line of credit, plus interest charged to the agency.

(2) No line of credit, based upon anticipated reimbursements, shall be established more than six months in advance of a draw on the credit and draws shall be repaid to the lending fund within six months. Reimbursements must be applied against any outstanding advances on the line of credit established under this section.

(3) The State Treasurer may fund lines of credit established pursuant to this section from money to the credit of other state funds which will not be required to meet the respective obligations of the funds during the period for which a draw under a line of credit is not repaid, as provided in ORS 293.210.

(4) A line of credit may operate as a revolving fund, so that draws shall proportionately reduce and repayments shall proportionately increase the credit remaining under the line of credit, but at no time shall the total amount of draws against the line of credit exceed the credit limit.

(5) Every state agency for which a line of credit is established shall report promptly in writing to the State Treasurer any change in information furnished in support of the request for a line of credit.

(6) The State Treasurer may grant or deny, modify or terminate a line of credit when in the judgment of the State Treasurer it is in the best interest of the state.

[1993 c.68 §2; 2003 c.16 §3]

Note: 293.214 was added to and made a part of 293.205 to 293.225 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 293.215 - Evidencing transfers and retransfers; notification of transfer.

(2) When funds are transferred under ORS 293.210, the State Treasurer shall notify the Oregon Department of Administrative Services, the Legislative Fiscal Office, the department for whose use the lending fund is maintained and the governing board or commission, if any, of the department for whose use the lending fund is maintained.

[Formerly 291.406; 1967 c.454 §104; 2001 c.71 §1]



Section 293.220 - Interest on transferred moneys or credits.

[Formerly 291.408; 2003 c.16 §4]



Section 293.225 - Construction of ORS 293.205 to 293.220.

[Formerly 291.410]



Section 293.226 - Use of Social Security numbers for state agency debt collection activities; disclosure notice; rules.

(2) The Oregon Department of Administrative Services shall adopt rules:

(a) Specifying the form of the notice, including provisions specifying when the notice must state that the disclosure of a Social Security number is voluntary; and

(b) Setting procedures for the sharing of Social Security numbers between state agencies and private collection agencies for the purpose of collecting debts owed state agencies.

(3) If a person is required to provide the person’s Social Security number to the requesting state agency under federal or state law, this section does not apply.

(4) A state agency, the Department of Revenue under ORS 293.250 or a private collection agency assigned a liquidated and delinquent account under ORS 1.197 or 293.231 may use a Social Security number collected under this section, or collected as otherwise allowed by law, to collect any debt owed a state agency or local government by the person associated with the Social Security number.

(5) Nothing in this section authorizes a state agency, the Department of Revenue or a private collection agency assigned an account under ORS 1.197, 293.231 or 293.250 to use or disclose a Social Security number for any reason other than a reason specified in this section.

(6) Rules adopted under subsection (2) of this section do not apply to state courts and commissions, departments and divisions in the judicial branch of state government, the Secretary of State or the State Treasurer.

(7) Except as provided in subsection (6) of this section, as used in this section, "state agency" means any state officer, board, commission, corporation, institution, department or other state organization.

[2015 c.766 §1]

Note: 293.226 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.227 - Definitions for ORS 293.227 to 293.233.

(1) "Payment" means a voluntary amount of money paid by a debtor to a state agency or an involuntary amount of money paid by a debtor through offset or garnishment.

(2) "State agency" means any officer, board, commission, department, division or institution in the executive or administrative branch of state government.

[1999 c.1092 §1; 2001 c.104 §101]

Note: 293.227 to 293.233 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.229 - Liquidated and delinquent accounts of state agency; annual reports.

(a) Beginning balance and total number of all liquidated and delinquent accounts;

(b) New liquidated and delinquent accounts added during the last preceding fiscal year;

(c) Total collections of liquidated and delinquent accounts;

(d) Total amount and total number of liquidated and delinquent accounts that have been written off;

(e) Total number and ending balance of all liquidated and delinquent accounts;

(f) Total amount of liquidated and delinquent accounts turned over to private collection agencies and total amount collected by those agencies under ORS 293.231;

(g) Total number and total amount of all liquidated and delinquent accounts exempted under ORS 293.233;

(h) Total number and ending balance of all liquidated and delinquent accounts that have been placed in suspended collection status under ORS 305.155; and

(i) A statement indicating whether the agency has liquidated and delinquent accounts that are not exempt under ORS 293.233, or are otherwise prohibited or exempted by law from assignment, for which no payment has been received for more than 90 days and that have not been assigned to a private collection agency or to the Department of Revenue under ORS 293.231.

(2) The Legislative Fiscal Office shall produce an annual report not later than December 31 of each fiscal year on the status of liquidated and delinquent accounts of state agencies and the judicial branch of state government. The report shall be based on the reports submitted by state agencies as required in this section and on reports submitted by the judicial branch of state government under ORS 1.195.

(3) The report required under subsection (2) of this section shall:

(a) List those state agencies, including the judicial branch of state government, that have liquidated and delinquent accounts that are not exempt under ORS 1.198, 1.199 or 293.233, or are otherwise prohibited or exempted by law from assignment, for which no payment has been received for more than 90 days and that have not been assigned to a private collection agency or to the Department of Revenue under ORS 1.197 or 293.231;

(b) List separately information about the liquidated and delinquent accounts of the Secretary of State, the State Treasurer, other state agencies in the executive branch of state government and the judicial branch of state government; and

(c) Include any other information the Legislative Fiscal Office determines is necessary to describe the status of liquidated and delinquent accounts across offices and branches of state government.

(4) Notwithstanding ORS 182.460, 284.118, 284.375, 352.138, 353.100, 377.836, 421.352, 656.753 and 757.552, for purposes of this section, "state agency" also includes semi-independent state agencies listed in ORS 182.454, the Oregon Tourism Commission, the Oregon Film and Video Office, the Travel Information Council, the Children’s Trust Fund of Oregon Foundation, Oregon Corrections Enterprises, Oregon Health and Science University, the State Accident Insurance Fund Corporation, the Oregon Utility Notification Center and public universities listed in ORS 352.002.

[1999 c.1092 §2; 2005 c.22 §219; 2015 c.643 §1; 2015 c.766 §2]

Note: See note under 293.227.



Section 293.231 - Collection of liquidated and delinquent accounts by private collection agency or Department of Revenue; rules; fee added to debt.

(a) Ninety days from the date the account was liquidated if no payment has been received on the account within the 90-day period; or

(b) Ninety days from the date of receipt of the most recent payment on the account.

(2) Nothing in subsection (1) of this section prohibits a state agency from offering for assignment a liquidated and delinquent account to a private collection agency at any time within the 90-day period.

(3) If, after a reasonable time, the private collection agency is unable to collect the account, the private collection agency shall notify the state agency that assigned the account that it has been unable to collect the account and shall relinquish the account to the state agency. A private collection agency that collects an account under this section shall be held to the same standard of confidentiality, service and courtesy imposed on the state agency that assigned the account.

(4) If a state agency assigns a liquidated and delinquent account to the Department of Revenue as provided in ORS 293.250, the department shall have six months from the date of assignment to collect a payment. If the department does not collect a payment within that six-month period or if six months have elapsed since the date of receipt of the most recent payment on the account, the department shall notify the state agency. The state agency shall then immediately offer for assignment the debt to a private collection agency.

(5) The provisions of subsection (1) of this section do not apply to a liquidated and delinquent account that is prohibited by state or federal law or regulation from assignment or collection.

(6) The Oregon Department of Administrative Services may adopt rules exempting specified kinds of liquidated and delinquent accounts from the time periods established in subsections (1), (2) and (4) of this section.

(7) The Oregon Department of Administrative Services shall adopt rules exempting liquidated and delinquent accounts that originate in the Department of Revenue or the Employment Department from the time periods established in subsections (1), (2) and (4) of this section.

(8) A liquidated and delinquent account that is subject to assignment under this section shall be assigned to a private collection agency if more than one year has elapsed without a payment on the account.

(9) Notwithstanding subsection (1) of this section, a state agency may, at its discretion, choose not to offer for assignment to a private collection agency a liquidated and delinquent account that:

(a) Is secured by a consensual security interest in real or personal property;

(b) Is a court-ordered judgment that includes restitution or a payment to the Department of Justice Crime Victims’ Assistance Section;

(c) Is in litigation, including bankruptcy, arbitration and mediation;

(d) Is a student loan owed by a student who is attending school;

(e) Is owed to a state agency by a local or state government or by the federal government;

(f) Is owed by a debtor who is hospitalized in a state hospital as defined in ORS 162.135, who receives public assistance as defined in ORS 411.010 or who receives medical assistance as defined in ORS 414.025;

(g) Is owed by a debtor who is imprisoned;

(h) Is less than $100, including penalties;

(i) Would result in loss of federal funding if assigned;

(j) Is owed by an estate and the state agency has notice that the estate has closed; or

(k) Is eligible for suspension of collection as provided in ORS 305.155.

(10) Nothing in this section prohibits a state agency from collecting a tax offset after a liquidated and delinquent account is assigned to a private collection agency.

(11) For the purposes of this section, a state agency shall be deemed to have offered for assignment an account if:

(a) The terms of the offer are of a type generally acceptable within the collections industry for the type of account offered for assignment; and

(b) The offer is made to a private collection agency that engages in collecting on accounts of the type sought to be assigned or is made generally available to private collection agencies through a bid or request for proposal process.

(12)(a) A state agency that assigns a liquidated and delinquent account to the Department of Revenue under ORS 293.250 may add a fee to be paid by the debtor to the amount of the liquidated and delinquent account.

(b) A fee may not be added under this subsection unless the state agency has provided notice to the debtor:

(A) Of the existence of the debt;

(B) That the debt may be assigned to the Department of Revenue for collection; and

(C) Of the amount of the fee that may be added to the debt under this subsection.

(13) A state agency that retains a private collection agency under this section may add a fee to the amount of the liquidated and delinquent account as provided in ORS 697.105. A fee may not be added under this subsection unless the state agency has provided notice to the debtor:

(a) Of the existence of the debt;

(b) That the debt may be assigned to a private collection agency for collection; and

(c) Of the amount of the fee that may be added to the debt under this subsection.

(14) Except as provided by federal law, the state agency may not add a fee under subsection (13) of this section that exceeds the collection fee of the private collection agency.

[1999 c.1092 §3; 2001 c.218 §1; 2001 c.233 §1; 2003 c.66 §3; 2003 c.805 §1; 2013 c.688 §27; 2015 c.319 §1; 2015 c.643 §2; 2015 c.766 §3]

Note: See note under 293.227.



Section 293.233 - Exemption of accounts from assignment to private collection agency; rules.

(2) The Oregon Department of Administrative Services shall adopt rules governing the procedure that a state agency may follow in exempting a liquidated and delinquent account from assignment, including but not limited to adequacy of the documentation and justification that a state agency is required to provide under this section.

[1999 c.1092 §4]

Note: See note under 293.227.



Section 293.235 - "State agency" defined for ORS 293.240 and 293.245.

[1965 c.448 §1]



Section 293.240 - Writing off uncollectible debts due state agency; offers of compromise.

(2) Before determining that money is uncollectible under subsection (1) of this section, a state agency must adopt criteria for determining when money is uncollectible. The criteria must include the right of offset and must be approved by the Attorney General.

(3)(a) A state agency, the Department of Revenue collecting on an account under ORS 293.250 or a private collection agency collecting on an account under ORS 293.231, may propose and accept offers of compromise for settlement of a debt owed to a state agency. Before proposing or accepting an offer of compromise, a state agency must adopt criteria for determining when offers of compromise may be made. The criteria must be approved by:

(A) The Attorney General in the case of the Secretary of State and State Treasurer;

(B) The Chief Justice in the case of all state courts and all commissions, departments and divisions in the judicial branch of state government; or

(C) The Oregon Department of Administrative Services and the Attorney General in the case of other state agencies.

(b) A private collection agency or the Department of Revenue shall accept an offer of compromise for settlement of a debt owed to a state agency:

(A) In accordance with the criteria adopted by the state agency to which the debt is owed; and

(B) With the authorization of the state agency to which the debt is owed.

(c) This subsection does not allow the compromise of a criminal money judgment that requires a defendant to pay restitution or a compensatory fine.

(4) This section does not apply to debts owed to a state agency for which a procedure for compromise, release, discharge, waiver, cancellation or other form of settlement for the debt for reasons other than uncollectibility is by law made specially applicable to the state agency.

[1965 c.448 §2; 1971 c.604 §3; 1991 c.567 §3; 1999 c.1092 §5; 2011 c.223 §1; 2015 c.766 §4]



Section 293.245 - Subsequent collection of debt written off under ORS 293.240.

[1965 c.448 §3; 1971 c.604 §4; 2001 c.233 §2]



Section 293.250 - Collections Unit; collection and disposition of amounts due state agencies or counties; charges; setoff of sums due debtor; warrants.

(2) The Department of Revenue may render assistance in the collection of any delinquent account owing to any state agency, or to a county pursuant to a judgment obtained under ORS 169.151, assigned by the state agency or county to which the delinquent account is owed to the department for collection. The department may prescribe criteria for the kinds of accounts that may be assigned under this section, including a minimum dollar amount owed.

(3)(a) Subject to rules prescribed by the Oregon Department of Administrative Services for collection of delinquent accounts owing to state agencies or to counties, the Department of Revenue shall render assistance in the collection and shall charge the state agencies or counties separately for the cost of assistance. The charges may not exceed the proceeds of collection credited to the state agency or county for the same biennium. The Department of Revenue may designate a single percentage to retain from the proceeds of collection as a charge for the cost of assistance. If the Department of Revenue finds that accounts assigned to the department for collection by certain state agencies or counties lack sufficient information to properly and efficiently identify the debtor or that the account information must be put into a form usable by the department in order to efficiently provide collection services, the department may establish a separate percentage charge to be retained from collections for the state agency or county. The charge must reflect the average of the actual cost to provide collection services for all accounts assigned by that state agency or county.

(b) In providing assistance, the Department of Revenue shall make all reasonable efforts to collect the delinquent accounts including the setoff of any refunds or sums due to the debtor from the department or any other state agency. The department may offset any refunds or sums due to the debtor from the department or any other state agency against delinquent accounts assigned by a county to the department for collection under this section.

(c) No setoff may be made by the Department of Revenue unless the debt is in a liquidated amount.

(d) When the Department of Revenue has notified the assigning state agency or county that a refund or other sum due to the debtor is available for setoff, the debtor may arrange with the department or county for payment of the debt in full before the setoff is made. However, the assigning state agency or county may not enter into any agreement with the debtor for payment of the debt before the setoff is made.

(e) At the time any setoff is made, the debtor shall be notified by the Department of Revenue of its intention to apply sums due from a state agency against the debtor’s delinquent account. The notice shall provide that the debtor within 30 days may request a hearing before the claimant state agency or county. No issues at the hearing may be considered that have been litigated previously, or if the debtor after being given due notice of rights of appeal has failed to exercise them timely.

(f) All moneys received by the Department of Revenue in payment of charges made under paragraph (a) of this subsection shall be paid into the State Treasury and deposited in a miscellaneous receipts account for the department.

(g) Net proceeds of collections of delinquent accounts shall be credited to the account or fund of the state agency or county to which the debt was originally owing.

(4)(a) In providing assistance in the collection of any delinquent account under this section, the Department of Revenue may issue a warrant for the collection of the delinquent account. The warrant may be recorded in the County Clerk Lien Record maintained under ORS 205.130.

(b) A warrant may not be issued under this subsection unless the debt is in a liquidated amount.

(c) The amount of any warrant issued under this subsection shall include the principal amount of the debt, any added penalties or interest attributable to the delinquent account and any costs associated with recording, indexing or service of the warrant and any satisfaction or release thereof.

(d) A warrant may not be issued under this subsection before the debtor has been notified that the department intends to issue the warrant and of the collection action that may be taken under the warrant.

(5) Nothing in this section prohibits the collection of:

(a) A child or spousal support obligation as provided in ORS 25.610; or

(b) Criminal judgments that impose monetary obligations, including judgments requiring the payment of fines, costs, assessments, compensatory fines, attorney fees, forfeitures or restitution.

(6) As used in this section, "state agency" means any state officer, board, commission, corporation, institution, department or other state organization.

[1971 c.604 §2; 1977 c.603 §1; 1979 c.442 §1; 1987 c.758 §14; 1989 c.519 §7; 1995 c.512 §1; 2001 c.641 §2; 2015 c.766 §5]



Section 293.252 - Duties of Oregon Department of Administrative Services relating to state agency debt collection.

(a) Providing training to state agencies regarding processing and managing accounts receivable in compliance with applicable law and state policies.

(b) Providing technical assistance to state agencies in resolving challenges in processing and managing accounts receivable and developing financial administrative systems to improve the handling of liquidated and delinquent accounts.

(c) Developing performance standards for state debt collection, including but not limited to standards defining what constitutes liquidated and delinquent accounts and when state agencies may write off debt pursuant to ORS 293.240.

(d) Working with state agencies to improve the quality and value of data that each state agency submits to the Legislative Fiscal Office for purposes of ORS 293.229.

(e) Submitting an annual management report to the Legislative Assembly not later than December 31 of each fiscal year, in conjunction with the report of the Legislative Fiscal Office produced under ORS 293.229, that identifies important issues and significant trends in state agency debt collection practices and describes and evaluates efforts by state agencies to improve the collection of delinquent debt.

(2) The department shall adopt policies:

(a) Providing guidance for the collection of liquidated and delinquent accounts owing to state agencies.

(b) Setting procedures for state agencies to account for and manage information regarding the agency’s liquidated and delinquent accounts.

(c) After consultation with the Attorney General, setting criteria for effective and efficient assignment of liquidated and delinquent accounts to the Department of Revenue or private collection agencies, and setting performance measurements to be used in the application of the criteria.

(d) For the allocation, form and amount of charges or fees added to liquidated and delinquent accounts under ORS 293.231, 293.250 and 697.105.

(e) Setting exemptions or adjustments for state agencies that are prohibited by law from adding or collecting fees under ORS 293.231, 293.250 or 697.105 and for agencies for which the addition or collection of the fees is not feasible given the agency resources available for collection of accounts receivable.

(f) For the improvement of communications regarding liquidated and delinquent accounts between state agencies, private collection agencies and the Department of Revenue.

(g) Describing conditions under which a state agency may request and collect Social Security numbers in accordance with state and federal law when it is reasonably foreseeable that a person may owe the state agency a liquidated and delinquent amount as a result of a transaction or activity.

(h) After consultation with the Attorney General, setting criteria under which state agencies and private collection agencies may propose and accept offers of compromise as provided in ORS 293.240.

(3) As used in this section:

(a) "State agency" means any state officer, board, commission, corporation, institution, department or other state organization.

(b) "State agency" does not include all state courts and all commissions, departments and divisions in the judicial branch of state government, the Secretary of State and the State Treasurer.

[2015 c.766 §6]

Note: 293.252 to 293.258 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.254 - Requirement that state agency make reasonable efforts to collect debts owed to agency; use of Social Security numbers; setoff; rules.

(2) The Oregon Department of Administrative Services shall adopt rules establishing procedures for the setoff of amounts between state agencies under this section. Prior to adopting rules under this subsection, the Director of the Oregon Department of Administrative Services shall consult with the Chief Justice regarding the application of the rules to state courts and all commissions, departments and divisions in the judicial branch of state government.

(3) Rules adopted under subsection (2) of this section do not apply to the Secretary of State or the State Treasurer.

(4) Except as provided in subsection (3) of this section, as used in this section, "state agency" means any state officer, board, commission, corporation, institution, department or other state organization.

[2015 c.766 §7]

Note: See note under 293.252.



Section 293.255



Section 293.256 - Charges for expenses of Oregon Department of Administrative Services; payment by state agencies; rules.

(2) The department shall charge each state agency for the agency’s share of the expenses described in subsection (1) of this section for the biennium. The department shall determine the rate to be charged state agencies.

(3) Each state agency shall pay to the credit of the department the charge described in this section as an administrative expense from funds or appropriations available to the state agency in the same manner as other claims against the state agency are paid.

(4) All moneys received by the department under this section shall be credited to the Delinquent Accounts Administration Fund established under ORS 293.258.

(5) The department shall adopt rules specifying the methods for calculating and collecting the rates and charges described in this section.

(6) As used in this section:

(a) "State agency" means any state officer, board, commission, corporation, institution, department or other state organization.

(b) "State agency" does not include all state courts and all commissions, departments and divisions in the judicial branch of state government, the Secretary of State and the State Treasurer.

[2015 c.766 §8]

Note: See note under 293.252.



Section 293.258 - Delinquent Accounts Administration Fund.

(2) The fund shall consist of:

(a) Moneys deposited in the fund pursuant to ORS 293.256;

(b) Amounts donated to the fund;

(c) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly; and

(d) Other amounts deposited in the fund from any source.

[2015 c.766 §9]

Note: See note under 293.252.



Section 293.260 - Collection of moneys and property due to state.

(2) An account of a person who has received any moneys or property belonging to the state, certified by the Secretary of State, shall be received in evidence in any court in this state.

[Formerly 291.434; 1967 c.454 §1; 1971 c.604 §5]



Section 293.262 - Requiring information regarding accounts; reference to legislature.

(2) At the request of any person interested in, and dissatisfied with the decision of the Secretary of State on an account presented to the Secretary of State for settlement, of a person who has received any moneys or property belonging to the state, the Secretary of State shall refer the account, the decision of the Secretary of State thereon and the reason for the decision to the Legislative Assembly at a session thereof.

[1967 c.454 §§3,4; 1971 c.604 §6]



Section 293.265 - Disposition of collected moneys; accord and satisfaction; return of checks or money orders; rules.

(b) The state agency may comply with paragraph (a) of this subsection by using a reasonable, longer period for the transmittal of particularly identified funds or categories of funds if it documents and maintains in its official files information that a valid business reason exists for using a longer transmittal period and that the period is no longer than necessary to satisfy that business reason. Upon request of the Division of Audits of the Secretary of State, the state agency shall submit a copy of the documentation to the division.

(2) The deposit by or on behalf of the state under the approval or supervision of any state agency of a check marked "paid in full," "payment in full," "full payment of a claim" or words of similar meaning does not establish an accord and satisfaction that binds the state or prevents the collection of the remaining amount owed upon the obligation unless an officer or employee with actual authority to settle claims has agreed in writing to accept the check as full payment of a disputed obligation.

(3) Notwithstanding the provisions of subsection (1) of this section, subject to limits on amount adopted pursuant to subsection (4) of this section, a state agency may return any bank check or money order received by the state agency, whenever such bank check or money order is incomplete or the report or record applied for is not available or releasable or the payment is not owed. The state agency shall keep a record of the check or money order returned, in the form prescribed by the Oregon Department of Administrative Services.

(4) After consultation with the State Treasurer, the department shall by rule limit the return, by a state agency, of a bank check or money order under subsection (3) of this section to checks or money orders of less than the amount specified in the rule.

(5) As used in this section, "state agency" means any state officer, board, commission, corporation, institution, department or other state organization whose costs are paid wholly or in part from funds held in the State Treasury.

[Formerly 291.436; 1969 c.141 §3; 1979 c.74 §1; 1989 c.205 §1; 1997 c.122 §1; 2015 c.17 §1]



Section 293.270 - Record of moneys deposited under ORS 293.265; interest.

(2) All money deposited with the State Treasurer which forms all or part of any private donation or contribution shall be placed by the State Treasurer in a separate trust fund for the use and benefit for which such donation or contribution was made.

(3) All interest, if any, earned by the trust fund shall inure to the benefit of the trust fund.

[Formerly 291.438; 1969 c.141 §4; 1999 c.412 §2]



Section 293.275 - Disbursement of moneys.

[Formerly 291.440; 1967 c.454 §5]



Section 293.280 - Application of ORS 293.265 to 293.275.

(1) State funds advanced to meet payrolls or to pay current expenses or emergency claims.

(2) Federal funds the control of which is otherwise directed by federal law or regulation.

(3) Funds of any state institution of higher learning.

[Formerly 291.442]



Section 293.285 - Transfers between funds, accounts or appropriations authorized for certain interagency and intergovernmental payments.

(2) The State Treasurer and the department may agree upon procedures whereby they may effect intergovernmental payments between the state and local units of government by transfer to the funds of the local unit of government entitled to receive them from the funds, accounts or appropriations from which the distribution is to be made.

[Formerly 291.443; 1967 c.454 §6; 1983 c.104 §1]



Section 293.290



Section 293.292



Section 293.293 - Funds held in trust by court.

(2) Notwithstanding subsection (1) of this section, if the amount in trust is $10,000 or more, upon motion of a party, the court may order that the amount deposited with the State Treasurer be placed in an interest bearing account and that the interest be credited or paid to a party or parties, as the court deems appropriate.

[1987 c.117 §1; 1989 c.966 §20]

Note: 293.293 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.295 - When claim against moneys in State Treasury may be paid.

(1) The claim is supported by the approval of the state agency that incurred the obligation or made the expenditure on which the claim is based;

(2) Provision for payment of the claim is made by law and appropriation;

(3) The obligation or expenditure on which the claim is based is authorized as provided by law; and

(4) The claim otherwise satisfies requirements as provided by law.

[1967 c.454 §9]



Section 293.300 - No claim to be paid if disapproved by department; exceptions.

[1967 c.454 §10; 2003 c.449 §39]



Section 293.305



Section 293.306 - Forms and procedures for claims, warrants, checks and orders; notice of two-year cancellation.

(2) The department shall require each warrant, check and order drawn in payment of claims to have printed thereon a statement in size equal to at least 8-point type that the warrant, check or order shall be canceled and declared void if not presented for payment within two years from the date of issuance.

[1967 c.454 §11; 1977 c.126 §1]



Section 293.310



Section 293.311 - Requiring information regarding claims.

(2) The state agency that incurred the obligation or made the expenditure on which the claim is based may require any person to answer orally or in writing, under oath or affirmation, as to any facts relating to a claim not subject to disapproval by the department under ORS 293.300.

[1967 c.454 §12]



Section 293.315



Section 293.316 - Appeal of disputed claim.

[1967 c.454 §13; 1993 c.500 §60]



Section 293.320



Section 293.321 - Limitation on time of presentment of claims.

(2) All claims, with evidence in support thereof, presented for health services under ORS 411.710 must be presented within one year after the date in which the claim accrues.

[1967 c.454 §14; 1983 c.608 §1]



Section 293.325



Section 293.326 - When claim allowed against state as setoff.

(1) The claim was presented to the Oregon Department of Administrative Services or the state agency that incurred the obligation or made the expenditure on which the claim is based, and approved or disapproved as provided by law; or

(2) It is proved to the satisfaction of the court that the defendant, at the time of trial, is in possession of evidence in support of the claim that the defendant could not present to the department or state agency because of absence from the state, sickness or unavoidable accident.

[1967 c.454 §15]



Section 293.330 - Designation of officer by state agency to approve disbursements.

[Formerly 291.472; 1967 c.454 §16]



Section 293.335 - Designation of individual by legislative committee to approve disbursements.

[Formerly 291.473; 1999 c.117 §8]



Section 293.340



Section 293.341 - References to voucher claims as references to disbursements; filing designations with department.

(1) Any reference in any general or specific statute to voucher claims for indebtedness or expenses authorized by any state agency and to approval of those voucher claims is intended to be and shall be considered a reference to disbursements for the indebtedness or expenses and to approval of those disbursements.

(2) Any requirement that a statement designating an individual to approve voucher claims referred to in subsection (1) of this section be filed with the Secretary of State is intended to be and shall be considered a requirement that the statement designating an individual to approve disbursements be filed with the Oregon Department of Administrative Services, and not with the Secretary of State.

[1967 c.454 §19]



Section 293.345



Section 293.346 - Drawing warrants.

[1967 c.454 §20; 1971 c.80 §1; 1993 c.741 §27]



Section 293.348 - Charging and billing state agencies for expense of drawing and processing warrants.

[1971 c.174 §2; 1993 c.500 §45a]

Note: 293.348 was added to and made a part of ORS chapter 293 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 293.350



Section 293.351



Section 293.353 - Payment for expense of processing banking-related transactions.

(2) When the State Treasurer transfers the assets of the investment pool to the Oregon Short Term Fund established under ORS 293.728 as authorized by ORS 294.882, "state agency," as used in this section, includes local government and tribal government participants in the state investment fund.

[1971 c.161 §2; 1975 c.410 §1; 1989 c.569 §3; 1999 c.1043 §1; 2009 c.541 §10; 2013 c.338 §12]



Section 293.355

[Formerly 291.480; renumbered 293.375]



Section 293.356



Section 293.360



Section 293.365



Section 293.370 - Use of facsimile signatures by department and state agencies.

(2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any warrant bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures.

[1967 c.454 §28; 1997 c.122 §2]



Section 293.375 - Use of facsimile signatures by state officers and employees.

(2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any check, warrant or other instrument bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures.

[Formerly 291.480 and then 293.355; 1997 c.122 §3]



Section 293.405



Section 293.406 - Payment by State Treasurer; effect of issuance of check or warrant or initiation of electronic funds transfer by state officer.

(2) When a state officer authorizes issuance of, or signs, a check, warrant or electronic funds transfer on behalf of an agency, the officer is certifying that the expenditure of moneys represented by the check, warrant or request for electronic funds transfer is authorized by law. For purposes of this subsection, an expenditure is authorized by law if:

(a) There is an appropriation, whether annual, biennial or continuous, of the moneys represented by the check, warrant or request for electronic funds transfer;

(b) When applicable, there is an expenditure limitation for the moneys represented by the check, warrant or request for electronic funds transfer;

(c) When applicable, there is an allotment from the Oregon Department of Administrative Services under ORS 291.232 to 291.260 for the moneys represented by the check, warrant or request for electronic funds transfer; and

(d) The officer or agency has received any other approvals necessary to authorize issuance of the check, warrant or request for electronic funds transfer.

(3) The State Treasurer may rely on the certification described in subsection (2) of this section and need not investigate or inquire whether a check, warrant or request for electronic funds transfer is authorized by law before paying the check, warrant or electronic funds transfer.

(4) As used in this section, "state officer" means any person acting on behalf of a board, commission, department, institution, branch or agency the costs of which are paid in whole or in part from funds held in the State Treasury.

[2003 c.81 §8]

Note: 293.406 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.410



Section 293.411



Section 293.415



Section 293.416



Section 293.420



Section 293.425



Section 293.430



Section 293.435



Section 293.440



Section 293.445 - Definition for ORS 293.445 to 293.460; authority to make refunds; moneys held for refund or payment to claimants; deposit; rules; drawing checks.

(2) When any agency determines that moneys have been received by it in excess of the amount legally due and payable to the agency or that it has received moneys to which it has no legal interest, the agency, within three years from the date the money was paid to the agency, shall refund the excess or erroneous payment to the person who made the payment or to the person’s legal representative, and such moneys hereby are continuously appropriated for such purpose.

(3) Unless otherwise provided by law, any agency having in its possession any moneys held for refund or payment to claimants or distributees, or for determination or adjustment of license fees or of other amounts due the state, may, with the consent of the State Treasurer and in accordance with rules prescribed by the State Treasurer, deposit such funds in designated accounts with the State Treasurer and make lawful payments or adjustments therefrom to proper claimants or distributees, by checks or orders drawn on the State Treasurer signed by the officer or administrative head of the agency depositing such funds.

(4) If the amount owed is less than a minimum sum established by rule of the agency authorized to make the refund, any agency by rule may provide that refunds shall be paid upon receipt of a written request from the person who paid the money or the legal representative thereof.

[Formerly 291.508; 1983 c.246 §4]



Section 293.447 - Establishment of accounts for purposes other than those in ORS 293.445 authorized; rules.

(2) Unless approved by the department, accounts established under this section shall be for deposit purposes only and the agencies shall not have authority to order disbursements from the accounts by check or order. Disbursements from these accounts for which the department has not approved check or order authority shall be made by the transfer of moneys in the account to funds for which the department may draw warrants.

[1989 c.569 §2]



Section 293.450 - Report of checks outstanding more than two years.

(2) The report shall not include checks or orders that have already been paid pursuant to indemnity bonds.

(3) The agency shall forward the report to the Department of State Lands before November 1.

(4) The Department of State Lands shall not require the Department of Revenue to remit funds being held by the Department of Revenue prior to January 1, 1994.

[Formerly 291.510; 1967 c.454 §63; 1977 c.126 §4; 1993 c.500 §62; 1993 c.694 §30; 1997 c.86 §2]



Section 293.455 - Refusal of payment of unpresented checks; duties of State Treasurer in transferring funds; report to Department of State Lands.

(a) Transfer and credit the amounts of the unpresented checks or orders dedicated for general funding to the General Fund.

(b) Transfer all other funds to the Department of State Lands for deposit in the Unclaimed Property Revolving Fund within the Common School Fund Account.

(c) Transfer and credit the amounts of the unpresented checks issued under ORS chapters 316 and 317 to the Department of State Lands for deposit in the Unclaimed Property Revolving Fund within the Common School Fund Account.

(2) In each instance, the State Treasurer shall issue an official receipt for the amount so transferred or credited.

(3) If the State Treasurer pays the owner of an unpresented check or order included in the report referred to in ORS 293.450 before the funds are transferred to the Department of State Lands, this information shall be reported to the Department of State Lands.

[Formerly 291.512; 1967 c.454 §64; 1981 c.188 §1; 1993 c.694 §31; 1995 c.340 §1; 1997 c.86 §§3,4]



Section 293.460 - Recourse of owners of unpaid checks.

[Formerly 291.514; 1967 c.454 §65; 1981 c.188 §2; 1993 c.500 §63; 1993 c.694 §32]



Section 293.462 - Payment of overdue account charges; rules.

(2) The overdue account charges to be paid under this section shall be the same as the usual overdue account charges to the general clientele of the vendor.

(3) Moneys appropriated from the General Fund to an agency or the establishment of maximum limits for expenditures of an agency authorized to procure goods or services from private businesses shall be used to pay overdue account charges incidental to procurement of the goods or services at the rate of two-thirds of one percent per month, but not more than eight percent per annum on overdue claims.

(4) Overdue claims shall be those that have not been paid within 45 days from the latest of the following dates: The date of the receipt of the invoice, the date of the initial billing statement if no invoice is received, or the date the claim is made certain by agreement of the parties or by operation of law. However, overdue account charges shall not accrue on any purchases made by any state agency during time of civil emergency or in the event of a natural disaster which prevents the timely payment of accounts. In such instances accounts shall be paid in as timely a manner as possible.

(5) Where claims have been paid, the date of the check or warrant in payment of the claims shall be used to determine if the claim has been paid in a timely manner. It shall be rebuttably presumed that the check or warrant was correctly dated.

(6) Moneys for payment of overdue account charges shall not be provided in the biennial budget of a state agency, but agencies may make special requests to provide moneys for such charges, separately from other budget requests in accordance with rules adopted by the Oregon Department of Administrative Services.

(7) In the event overdue account charges cannot lawfully be paid from federal funds, then such charges shall be paid from any moneys available to the agency for payment of administrative expenses. If other moneys are not available to pay overdue account charges, the agency shall submit to the Legislative Assembly during a legislative session or to the Emergency Board during the interim between legislative sessions a request for moneys to pay these charges.

[1979 c.406 §2]



Section 293.465 - Definitions for ORS 293.465 to 293.485; presentation of instrument for payment.

(a) "Instrument" means a warrant, check or order issued by the state, or by any board, department, commission or officer of the state, or an electronic image or record of such a warrant, check or order.

(b) "Subdivision" means any county, municipal corporation, quasi-municipal corporation, or civil or political subdivision in this state.

(2) Subject to ORS 293.470, an instrument may not be paid until the instrument, or the duplicate thereof issued under ORS 293.475, is presented for payment as provided by law for such instrument.

[Formerly 291.516; 2005 c.110 §1]



Section 293.470 - Payment on lost, stolen or destroyed instruments; indemnity bonds not required.

(2) Notwithstanding subsection (1) of this section, a person, including an officer or employee, is not required to furnish a bond of indemnity for the amount of the lost instrument in cases of destroyed, stolen or lost instruments, but is required to furnish a statement as provided in ORS 293.475.

[Formerly 291.518; 1967 c.221 §1; 1973 c.478 §1; 1979 c.763 §1; 2005 c.110 §2]



Section 293.475 - Issuance of duplicate instrument; affidavit of owner, payee or representative.

(2) Before a duplicate instrument is issued, the person making application for its issue shall furnish to the issuing officer a written statement signed by the person specifically alleging that the person is the lawful owner, payee or legal representative of the lawful owner or payee of the original instrument giving the date of issue, the number, amount, for what services or claim the original instrument was issued and that the original instrument has been lost, destroyed or stolen, and has not been paid. A certificate may be furnished in lieu of an affidavit or affirmation if the lawful owner, payee or legal representative is:

(a) The federal government; or

(b) This state or any board, department, commission or subdivision of this state, or any officer thereof in official capacity.

(3) The officer, board, department or commission issuing the duplicate instrument shall search its records to determine whether the original instrument was paid. If the original instrument is found, it shall immediately be returned to the State Treasurer or, if a record of payment is found, the State Treasurer shall be notified immediately. The State Treasurer shall promptly return the instrument to the presenting or payer bank for credit or shall promptly notify the presenting or payer bank of the record of payment. The State Treasurer is not liable for inability to obtain credit from the presenting or payer bank for an instrument returned under this section or for an instrument for which the State Treasurer notifies the presenting or payer bank of a record of payment.

[Formerly 291.520; 1969 c.142 §1; 1973 c.478 §2; 1979 c.763 §2; 1993 c.694 §43; 2005 c.22 §220; 2005 c.110 §3]



Section 293.480 - Adoption of uniform procedure for issuing duplicate instruments.

[Formerly 291.522; 1969 c.142 §2; 1979 c.763 §3; 2005 c.110 §4]



Section 293.485 - Effect of wrongful payment; liability of officer.

[Formerly 291.524]



Section 293.490 - Payment upon death of person entitled to money from state if estate not in probate.

(2) Notwithstanding the provisions of subsection (1) of this section, moneys on deposit with a state agency or officer representing unpaid wages collected on behalf of a person by the Bureau of Labor and Industries shall be payable pursuant to subsection (3) of this section.

(3) Payment authorized by subsection (1) of this section shall be made to the following groups of survivors of the decedent, their guardians or the conservators of their estates, in equal shares to all survivors in a group, and in the order listed, with no payment to survivors in any group if there is any survivor in any group preceding it as listed:

(a) Surviving spouse.

(b) The trustee of a revocable inter vivos trust created by the decedent, unless within six months after the decedent dies a will executed by the decedent requiring distribution of the amount to a different person is admitted to probate.

(c) In equal shares to the children of the decedent and to the issue of any deceased child by right of representation.

(d) Parents.

(e) Brothers and sisters.

(f) Nephews and nieces.

[Formerly 291.526; 1965 c.401 §1; 1973 c.823 §125; 1979 c.763 §4; 1981 c.594 §2; 1989 c.171 §39; 1993 c.694 §33; 1995 c.290 §1]



Section 293.495 - Procedure for payment.

(a) The decedent died testate or intestate, as the case may be.

(b) The estate of the decedent will not be probated.

(c) The aggregate sums due the decedent from the State of Oregon, except for salary or wages, do not exceed the principal sum of $10,000.

(d) The relationship of the claimants to the decedent is described in ORS 293.490 (3), specifying the particular relationship of each claimant; that there is no other survivor in the group that includes the claimants; and that there is no survivor in any group preceding the group that includes the claimants as listed in ORS 293.490 (3).

(e) The expenses of last illness and funeral of the decedent will be paid out of the moneys so paid by the State Treasurer or other disbursing officer, to the full amount thereof, if necessary.

(2) The State Treasurer or other officer making disbursement shall be under no obligation to determine the truth of the affidavit. The payment of the amount due such decedent, made in good faith to the claimants, shall constitute a full acquittance and release of the State Treasurer or other disbursing officer for the amount so paid.

(3) In the event that a warrant, check or order has been lost, stolen or destroyed, the proper survivors, as specified in ORS 293.490, may obtain payment of the amount thereof by filing with the State Treasurer or other disbursing officer a written statement in accordance with ORS 293.475.

[Formerly 291.528; 1965 c.401 §2; 1979 c.763 §5; 1981 c.594 §8; 1999 c.59 §76]



Section 293.500 - Probate proceedings unnecessary; accounting to administrator.

[Formerly 291.530]



Section 293.505 - Secretary of State as Auditor of Public Accounts; claim disapproved in performance of constitutional functions not to be paid.

(2) A claim for payment from any moneys in the State Treasury may not be paid, notwithstanding approval thereof or the drawing of a warrant in payment thereof as otherwise provided by law, if the claim is disapproved by the Secretary of State in the performance of constitutional functions as Auditor of Public Accounts.

[1967 c.454 §29]



Section 293.510 - Presentment of claims to Secretary of State not required.

[1967 c.454 §30]



Section 293.515 - Withholding salary of state official or employee failing to settle accounts or correct delinquencies or errors in audit reports; notice and hearing; exemptions.

(a) To settle accounts or render such statements as may be required with respect to the custody or disposition of public funds or other state property; or

(b) To correct any major delinquencies, deficiencies, improper procedures or errors appearing in audit reports within a reasonable time.

(2) Within 90 days of certification to the Governor under subsection (1) of this section, the state official or employee responsible shall notify the Secretary of State and the Governor, in writing, of the measures to be taken to settle accounts or render the statements under subsection (1)(a) of this section or to correct the delinquencies, deficiencies, improper procedures or errors in the audit reports. The Governor may extend the 90-day period for good cause.

(3) The Governor may issue an order requiring the state official or employee to correct any failure certified by the Secretary of State under subsection (1) of this section and may issue an order withholding the payment of the salary of the official or employee until the failure is corrected.

(4) An order issued by the Governor to withhold salary shall be entered only after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183 governing contested cases.

(5) The provisions of this section do not apply to classified employees under the State Personnel Relations Law, the Legislative Assembly, members of the judiciary or any statewide elected official.

[1979 c.612 §1]

Note: 293.515 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.525 - Payments to and by state agencies by electronic funds transfers; rules; penalty for failure to comply.

(a) Require that payments to the agency above designated amounts be made by electronic funds transfer. All electronic funds transfer entries through an automated clearinghouse shall follow standards adopted by the State Treasurer that shall be substantially similar to those adopted by the National Automated Clearing House Association.

(b) Notwithstanding any provision of law requiring payment by check or other means, establish a program under which electronic funds transfer is the primary method for payments made by the agency.

(2)(a) In addition to any other penalty provided by law, a state agency may assess a penalty not to exceed five percent of the amount of the payment for failure to comply with the agency’s rules requiring payments to the agency by electronic funds transfer.

(b) An agency that adopts rules under subsection (1)(b) of this section may not assess a penalty for failure to comply with the rules against any payee that is unable to receive payment by electronic funds transfer. Nothing in this paragraph authorizes a state agency to assess a penalty for failure to comply with rules adopted under subsection (1)(b) of this section.

(c) An agency that adopts rules under subsection (1)(b) of this section may not require a payee to open a bank account as a condition of receipt of payment.

(3) Notwithstanding subsection (1) of this section, the Department of Revenue may not require electronic funds transfer as the primary method for payment of:

(a) Estimated tax, as defined in ORS 316.557;

(b) Tax due to the department as shown on an individual income tax return filed under ORS chapter 316; or

(c) Refunds of overpayments issued by the department under ORS 314.415.

(4) As used in this section:

(a) "Electronic funds transfer" is the movement of funds by nonpaper means, usually through a payment system including, but not limited to, an automated clearinghouse or the Federal Reserve’s Fedwire system.

(b) "State agency" means an agency as defined by ORS 183.310 (1).

[1991 c.369 §§1,2; 2005 c.28 §1]

Note: 293.525 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.530



Section 293.533



Section 293.535



Section 293.537 - Tobacco Settlement Funds Account; sources; uses; investment.

(2) Before July 1 of each odd-numbered year, the Department of Justice shall submit for approval to the Oregon Department of Administrative Services the estimated costs that will be incurred by the Department of Justice in the subsequent biennium in enforcing the provisions of ORS 180.400 to 180.455, 323.106 and 323.806. On July 1 of each odd-numbered year, a sum equal to the amount approved by the Oregon Department of Administrative Services shall be transferred from the Tobacco Settlement Funds Account to the Tobacco Enforcement Fund established under ORS 180.205. If the Department of Justice determines during a biennium that it needs funds for purposes described in this subsection in addition to the amount approved by the Oregon Department of Administrative Services, the Department of Justice may request transfer of additional moneys from the Tobacco Settlement Funds Account and the additional amount approved by the Oregon Department of Administrative Services shall be transferred to the Tobacco Enforcement Fund.

(3) Except as provided in subsection (2) of this section, all moneys in the Tobacco Settlement Funds Account are continuously appropriated to the Oregon Department of Administrative Services to be expended as directed by the Legislative Assembly.

(4) All moneys in the Tobacco Settlement Funds Account shall be invested as provided in ORS 293.701 to 293.790.

[2001 c.977 §§1,2,3; 2002 s.s.5 c.2 §17; 2003 c.11 §8; 2003 c.801 §24; 2007 c.853 §1]

Note: 293.537 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.540 - Health Care Trust Fund; sources; uses; investment.

(2) All earnings on moneys in the Health Care Trust Fund are continuously appropriated to the Oregon Department of Administrative Services and shall be expended only for the purpose of financing health programs.

(3) Moneys in the Health Care Trust Fund shall be invested as provided in ORS 293.701 to 293.790 and the earnings from such investments shall be credited to the fund. Earnings shall be distributed annually or as directed by the Director of the Oregon Department of Administrative Services.

[2001 c.986 §§1,2,3]

Note: 293.540 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.550 - Receipt and disposition generally of federal aid moneys; deposit in special fund.

(2) The Governor may disburse or supervise the disbursement of federal aid received under the provisions of subsection (1) of this section, or the Governor may designate a state agency to disburse or supervise the disbursement of such federal aid.

(3) The Governor shall deposit money received pursuant to this section in a special fund with the State Treasurer as provided in ORS 293.265 to 293.275. The money shall be expended, pursuant to subsection (2) of this section, for the purposes for and in accordance with the terms by which it is received, subject to the provisions of subsection (5) of this section and ORS 291.260.

(4) Subsections (1) to (3) of this section shall not supersede the provisions of any special statute empowering a state agency to apply for, accept and receive federal aid for any specific purpose.

(5) Funds received under subsection (1) of this section shall be expended subject to expenditure limitations imposed on the receiving state agency by the Legislative Assembly or, in the absence of such limitations, only after approval of the Legislative Assembly or of the Emergency Board, if approval is required during the interim between sessions of the Legislative Assembly.

(6) In any case where prior approval of the authority to expend any funds available under subsection (1) of this section is imposed as a term or condition to receipt of such funds, the Legislative Assembly or the Emergency Board may approve expenditure of such funds prior to their receipt.

[1965 c.11 §1; 1967 c.57 §1; 1979 c.456 §1]



Section 293.555 - Receipt and disposition of moneys received from federal government in lieu of ad valorem property taxes.

[Formerly 291.532]



Section 293.560 - Apportionment among counties of moneys received from federal government from forest reserves.

(2) The department shall ascertain from the proper United States officers having the records of receipts from forest reserves, the amount of receipts from each forest reserve in this state for each year for which money is received by the state, less the share of each forest reserve of the deduction made under subsection (1) of this section. A separate account shall be kept of the sum, less the deduction, received from each forest reserve, which sum shall be paid only to the county or counties in which the forest reserve is located. Each county shall receive such proportional amount of the sum as the area of the forest reserve included within the boundaries of the county bears to the total area of the forest reserve within the state. The department shall in all cases when possible make all computations upon the net areas of such forest reserves according to the data furnished by the federal officials.

[Formerly 291.534; 1985 c.787 §3]



Section 293.565 - Apportionment among counties of moneys received from federal government under Mineral Lands Leasing Act; Federal Mineral Leases Fund.

(2) The department shall ascertain from the proper United States officers having the records of receipts from the sources in this state for which money is received by the State of Oregon and shall segregate and pay over by warrant to the county in which the leased public mineral land is located the sums, less the deduction, so received. Where the leased public mineral land is located in more than one county of the state, each shall receive such proportionate amount of the sum as the area of the leased public mineral land included within the boundary of the county bears to the total area of the leased public mineral lands within the state.

[Formerly 291.536; 1985 c.787 §4]



Section 293.570 - Apportionment among counties of moneys received from federal government under federal Flood Control Act; Federal Flood Control Leases Fund.

(2) Prior to the distribution indicated in subsection (3) of this section, a distribution charge shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section.

(3) The department shall ascertain from the proper United States officers having the record of receipts from such sources, the names of the counties in which the leased flood control lands from which such funds have been received are located, and shall segregate and pay over the sums, less the deduction in subsection (2) of this section, by warrant to such counties. If such lands are located in more than one county, each shall receive an amount proportionate to the area of the leased land within the county.

[Formerly 291.538; 1985 c.787 §5]



Section 293.575 - Distribution of funds received under the Taylor Grazing Act; Taylor Grazing Fund.

(2) As used in this section, "animal unit months" means the amount of forage required to sustain a bovine animal for one month.

[Formerly 606.220 and then 291.540; 1981 c.296 §1; 1985 c.787 §6]



Section 293.590 - Department to supervise state agency accounting; furnishing accounting services.

(2) In performing its functions under subsection (1) of this section, the department shall consult with the Secretary of State, State Treasurer and, to the extent it considers necessary or desirable, any other state agency or any federal agency.

(3) The department may, as its own facilities permit, furnish to any other state agency such accounting services (including labor), facilities and materials as are necessary, as determined by the department, for compliance by the state agency with subsection (1) of this section. The cost to the department of furnishing the services, facilities and materials, as determined by the department, shall be charged to the state agency and paid to the department in the same manner as other claims against the state agency are paid.

(4) This section is applicable to the Legislative Assembly and its officers and committees, the courts and their officers and committees, the Secretary of State and State Treasurer in the performance of the functions of their constitutional offices and the Public Defense Services Commission only at their option.

[1967 c.454 §68; 1969 c.379 §1; 2003 c.449 §40]



Section 293.595 - Supervision of data processing equipment for accounting system; other uses.

[1967 c.454 §69]



Section 293.600 - Financial and statistical reports by state agencies.

(2) The Oregon Department of Administrative Services may require periodic and special financial and statistical reports from all state agencies, upon forms which the department may prescribe, in order to assist the department in performing its fiscal functions.

[1967 c.454 §70; 2001 c.71 §2]



Section 293.605 - Fiscal year.

(2) Whenever it is provided by law that any action or proceeding of the state shall be taken with respect to a budget or tax levy for the calendar year, or for a fiscal year closing on any day other than June 30, each such action or proceeding shall be taken with respect to the fiscal year commencing on July 1 and closing on June 30.

[Formerly 291.552; 1967 c.454 §66]



Section 293.610



Section 293.611 - Accounts and records of Secretary of State as Auditor of Public Accounts.

[1967 c.454 §72]



Section 293.615



Section 293.616 - Accounts and records of State Treasurer.

[1967 c.454 §73]



Section 293.620 - Monthly account of and payment by custodians of state property.

[Formerly 291.564]



Section 293.625 - Statements to be rendered to Secretary of State.

[Formerly 291.566]



Section 293.630 - Date for closing accounts by persons who must make annual accounts.

[Formerly 291.568]



Section 293.635



Section 293.640 - Period covered by biennial reports.

[Formerly 291.572; 1967 c.454 §77; 2011 c.545 §37]



Section 293.644



Section 293.645



Section 293.648



Section 293.650



Section 293.652



Section 293.655



Section 293.660 - Determining date of filing or receipt of reports, claims, tax returns or remittances.

(a) Transmitted through the United States mail or by private express carrier, shall be deemed filed or received on the date shown by the cancellation mark or other record of transmittal, or on the date it was mailed or deposited for transmittal if proof satisfactory to the state or state agency establishes that the actual mailing or deposit occurred on an earlier date. If filed or received by check or draft through an automated payment processing system, including but not limited to commercial bank lockbox services, the date of filing or receipt shall be deemed to be the fifth day prior to the system processing date.

(b) Lost in transmission through the United States mail or private express carrier, shall be deemed filed and received on the date it was mailed or deposited for transmittal if the sender:

(A) Can establish by competent evidence satisfactory to the state or state agency that the report, tax return, remittance or claim for credit or refund was deposited on the date due for filing in the United States mail or with a private express carrier, and addressed correctly to the state or state agency; and

(B) Files with the state or state agency a duplicate of the lost report, return, remittance or claim within 30 days after written notification is given by the state or state agency of its failure to receive such document or remittance.

(2) As used in subsection (1) of this section, "private express carrier" means a common carrier that transports small parcels in an expedited manner and has one or more of the following characteristics:

(a) Same day pickup and delivery.

(b) Expedited pickup and delivery.

(c) Residential door-to-door pickup and delivery.

(d) Special or unique handling and packaging features designed to meet a special need.

[Formerly 291.578; 1993 c.44 §1]



Section 293.701 - Definitions for ORS 293.701 to 293.857.

(1) "Council" means the Oregon Investment Council.

(2) "Investment funds" means:

(a) Public Employees Retirement Fund referred to in ORS 238.660;

(b) Industrial Accident Fund referred to in ORS 656.632;

(c) Consumer and Business Services Fund referred to in ORS 705.145;

(d) Employment Department Special Administrative Fund referred to in ORS 657.822;

(e) Insurance Fund referred to in ORS 278.425;

(f) Funds under the control and administration of the Department of State Lands;

(g) Oregon Student Assistance Fund referred to in ORS 348.570;

(h) Moneys made available to the Commission for the Blind under ORS 346.270 and 346.540 or rules adopted thereunder;

(i) Forest Development Revenue Bond Fund referred to in ORS 530.147 and State Forestry General Obligation Bond Fund referred to in ORS 530.280;

(j) Oregon War Veterans’ Fund referred to in ORS 407.495;

(k) Oregon War Veterans’ Bond Sinking Account referred to in ORS 407.515;

(L) World War II Veterans’ Compensation Fund;

(m) World War II Veterans’ Bond Sinking Fund;

(n) Funds in the hands of the State Treasurer that are not required to meet current demands and that are invested in the Oregon Short Term Fund established under ORS 293.728 or in another commingled investment vehicle;

(o) State funds that are not subject to the control and administration of officers or bodies specifically designated by law;

(p) Funds derived from the sale of state bonds;

(q) Social Security Revolving Account referred to in ORS 237.490;

(r) Public University Fund established by ORS 352.450;

(s) Local Government Employer Benefit Trust Fund referred to in ORS 657.513;

(t) Elderly and Disabled Special Transportation Fund established by ORS 391.800;

(u) Education Stability Fund established by ORS 348.696;

(v) Deferred Compensation Fund established under ORS 243.411;

(w) Trust for Cultural Development Account established under ORS 359.405; and

(x) The State Library Donation Fund and the Talking Book and Braille Library Endowment Fund subaccount established under ORS 357.195.

(3) "Investment officer" means the State Treasurer in the capacity as investment officer for the council. [1967 c.335 §1; 1967 c.399 §5; 1971 c.408 §1; 1975 c.363 §1a; 1975 c.471 §1a; 1977 c.491 §11; 1977 c.892 §31; 1979 c.814 §3; 1980 c.19 §2; 1981 c.660 §47; 1985 c.565 §48; 1985 c.731 §25; 1985 c.759 §38; 1985 c.816 §14; 1987 c.373 §28; 1987 c.616 §6; 1987 c.652 §17; 1989 c.224 §49; 1989 c.597 §8; 1991 c.459 §378; 1993 c.18 §58; 1993 c.210 §19; 1995 c.12 §3; 1997 c.179 §21; 1999 c.274 §21; 1999 c.1078 §67; 2001 c.922 §14; 2001 c.954 §25; 2002 s.s.3 c.6 §9; 2003 c.67 §35a; 2003 c.625 §30; 2003 c.733 §82; 2009 c.541 §11; 2009 c.762 §41; 2009 c.821 §29; 2009 c.831 §17; 2015 c.767 §11; 2015 c.840 §24]

Note: Sections 25 and 26, chapter 840, Oregon Laws 2015, provide:

Sec. 25. Review of state law governing State Treasurer investment of state, local and tribal funds. Notwithstanding ORS 173.240:

(1) The Legislative Counsel and the Legislative Fiscal Officer shall conduct a review of state law governing the investment by the State Treasurer of the funds of this state and of local and tribal governments. The purpose of the review is to:

(a) Identify deficiencies in current law; and

(b) Make recommendations to clarify, simplify, consolidate and update the existing statutory framework.

(2) For purposes of the review, the Legislative Counsel and the Legislative Fiscal Officer may consult with the Department of Justice and the State Treasurer and any other officer or employee of this state or of any local or tribal government.

(3) The Legislative Counsel and the Legislative Fiscal Officer shall submit a report in the manner provided in ORS 192.245, and may include recommendations for legislation, to the Joint Committee on Ways and Means, or the Joint Interim Committee on Ways and Means, no later than December 31, 2016. [2015 c.840 §25]

Sec. 26. Section 25 of this 2015 Act is repealed on January 2, 2017.

[2015 c.840 §26]



Section 293.705



Section 293.706 - Oregon Investment Council; appointment; term; vacancies.

(2) The Governor shall appoint four voting members, subject to Senate confirmation in the manner provided in ORS 171.562 and 171.565. The members appointed by the Governor must be qualified by training and experience in the field of investment or finance.

(3) The Governor may appoint a member of the council under subsection (2) of this section who is also a member of the Public Employees Retirement Board appointed under ORS 238.640 (4). Except as provided in this subsection, members appointed by the Governor may not hold any other public office or public employment.

(4) The State Treasurer shall be a voting member.

(5) The Director of the Public Employees Retirement System shall be an ex officio member of the council with no voting power.

(6) The term of office of each appointed member of the council is four years, but each appointed member serves at the pleasure of the Governor. A vacancy in the appointed membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

[1967 c.335 §2; 1987 c.877 §1; 2001 c.217 §1; 2003 c.69 §3; 2003 c.625 §§24,25; 2005 c.180 §§1,2; 2007 c.623 §2; 2013 c.468 §1]



Section 293.707



Section 293.708 - Conflicts of interest for council members.

(a) "Business" has the meaning given that term in ORS 244.020.

(b) "Business with which the person is associated" has the meaning given that term in ORS 244.020.

(c) "Relative" has the meaning given that term in ORS 244.020.

(2) When a person who is a member of the Oregon Investment Council becomes aware that action on a matter pending before the council might lead to private pecuniary benefit or detriment to the person, to a relative of the person or to a business with which the person or a relative of the person is associated, the member shall notify in writing the State Treasurer or the Deputy State Treasurer that any action, decision or recommendation by the member might constitute an actual or potential conflict of interest. The member shall provide the notice not later than three business days after the member becomes aware of the possibility of an actual or potential conflict.

(3) Subsection (2) of this section does not apply if the pecuniary benefit or detriment arises out of circumstances described in ORS 244.020 (13).

(4) Complaints of violations of this section may be made to the Oregon Government Ethics Commission for review and investigation as provided by ORS 244.260 and for possible imposition of civil penalties as provided by ORS 244.350 or 244.360.

(5) Nothing in this section excuses a member of the council from compliance with ORS 244.120.

[2005 c.179 §2; 2007 c.865 §21; 2007 c.877 §38; 2009 c.68 §19; 2011 c.68 §6; 2015 c.620 §8]

Note: 293.708 was added to and made a part of 293.701 to 293.857 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 293.710



Section 293.711 - Compensation and expenses of council members; chairperson.

(2) A member of the council who is also a member of the Public Employees Retirement Board is entitled to compensation and expenses as provided in ORS 238.640 (7) and (8).

(3) The council shall select one of its members as chairperson, for a term and with powers and duties necessary for the performance of the functions of the office as the council determines.

(4) A person may not serve as chairperson of the council for more than four years in any 12-year period.

[1967 c.335 §§3,4; 1969 c.314 §19; 2001 c.217 §2; 2003 c.69 §4; 2003 c.625 §§26,27; 2005 c.180 §§3,4; 2007 c.623 §3]



Section 293.713 - When compensation of council member as director of business prohibited.

[1993 c.718 §3]

Note: 293.713 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.714 - Council meetings; recordings; logs.

(2) The council shall maintain a written log of each sound recording that gives a true reflection of the matters discussed at the meeting and where those matters are found on the sound recording.

(3) Notwithstanding ORS 192.650 (1), the council shall make the full sound recording and written log of each sound recording of each meeting available to the public prior to the next regularly scheduled meeting of the council.

[2005 c.180 §5]

Note: 293.714 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.715



Section 293.716 - State Treasurer is investment officer for council; subordinate personnel; bonds.

(2) The bond of the State Treasurer required from the State Treasurer by law shall be deemed to extend to the faithful performance of all functions of the office of investment officer.

(3) The investment officer may:

(a) Subject to any applicable provision of the State Personnel Relations Law, employ, prescribe the functions and fix the compensation of personnel necessary to facilitate and assist in carrying out the functions of the council and investment officer.

(b) Require a fidelity bond of any person employed by the investment officer who has charge of, handles or has access to any investment funds, state money or property. The amounts of the bonds shall be fixed by the investment officer, except as otherwise provided by law, and the sureties shall be approved by the investment officer. The premiums on the bonds shall be an expense of the State Treasurer.

[1967 c.335 §5]



Section 293.718 - Payment of expenses of State Treasurer.

[1969 c.466 §2; 1989 c.319 §3; 1995 c.288 §1; 1999 c.1043 §2; 2001 c.716 §24; 2009 c.541 §12]



Section 293.720



Section 293.721 - General objective of investments.

[1967 c.335 §6]



Section 293.723 - Discrete investment of moneys.

(2) As used in this section, "discretely invested" means invested in something other than the Oregon Short Term Fund established under ORS 293.728.

[2007 c.217 §2; 2009 c.541 §13; 2009 c.821 §20]

Note: 293.723 was added to and made a part of 293.701 to 793.857 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 293.726 - Standard of judgment and care in investments; investment in corporate stock.

(2) The standard stated in subsection (1) of this section requires the exercise of reasonable care, skill and caution, and is to be applied to investments not in isolation but in the context of each investment fund’s investment portfolio and as a part of an overall investment strategy, which should incorporate risk and return objectives reasonably suitable to the particular investment fund.

(3) In making and implementing investment decisions, the Oregon Investment Council and the investment officer have a duty to diversify the investments of the investment funds unless, under the circumstances, it is not prudent to do so.

(4) In addition to the duties stated in subsection (3) of this section, the council and the investment officer must:

(a) Conform to the fundamental fiduciary duties of loyalty and impartiality;

(b) Act with prudence in deciding whether and how to delegate authority and in the selection and supervision of agents; and

(c) Incur only costs that are reasonable in amount and appropriate to the investment responsibilities imposed by law.

(5) The duties of the council and the investment officer under this section are subject to contrary provisions of privately created public trusts the assets of which by law are made investment funds. Within the limitations of the standard stated in subsection (1) of this section and subject to subsection (6) of this section, there may be acquired, retained, managed and disposed of as investments of the investment funds every kind of investment which persons of prudence, discretion and intelligence acquire, retain, manage and dispose of for their own account.

(6) Notwithstanding subsection (1) of this section, not more than 50 percent of the moneys contributed to the Public Employees Retirement Fund or the Industrial Accident Fund may be invested in common stock, and not more than 65 percent of the moneys contributed to the other trust and endowment funds managed by the Oregon Investment Council or the State Treasurer may be invested in common stock.

(7) Subject to the standards set forth in this section, moneys held in the Deferred Compensation Fund may be invested in the stock of any company, association or corporation, including but not limited to shares of a mutual fund. Investment of moneys in the Deferred Compensation Fund is not subject to the limitation imposed by subsection (6) of this section.

[1967 c.335 §7; 1971 c.53 §1; 1973 c.385 §1; 1981 c.880 §12; 1983 c.456 §1; 1983 c.466 §1; 1987 c.759 §1; 1993 c.18 §59; 1993 c.75 §1; 1997 c.129 §2; 1997 c.179 §22; 1997 c.804 §5; 2005 c.294 §1]



Section 293.728 - Oregon Short Term Fund.

(2) Unless a federal law, court order, settlement or similar agreement or business practice requires otherwise, moneys received by the State Treasurer that may not be discretely invested as provided in ORS 293.723 shall be deposited in the fund. Moneys that may be discretely invested as provided in ORS 293.723 may be deposited in the fund.

(3) Moneys in the fund may be transferred as provided in ORS 293.205 to 293.225. The State Treasurer is the officer in charge of the fund for purposes of ORS 293.220 and shall determine the interest rate to be charged until the moneys are retransferred to the fund. The interest rate may not be less than the rate specified in ORS 293.220.

[2009 c.821 §19]

Note: 293.728 was added to and made a part of 293.701 to 293.857 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 293.731 - Council to formulate and review investment policies; exception.

[1967 c.335 §8; 1993 c.210 §20; 1999 c.42 §1; 1999 c.274 §18; 2001 c.835 §9; 2001 c.922 §§15a,15b; 2005 c.748 §§15,16; 2012 c.90 §§22,32; 2013 c.732 §8]



Section 293.733 - Venture capital investments; council’s duty.

(2) At any given time, the council shall have at least $100 million in venture capital investments in Oregon unless, under the circumstances, it is not prudent to do so.

(3) As used in this section:

(a) "Emerging growth business" means an individual or group of individuals or a new or small company, including but not limited to any new or small partnership, limited liability company, corporation, firm, association or other business entity, that has the capacity, upon obtaining appropriate capital, to generate significant high-skill, high-wage employment.

(b) "Venture capital" includes but is not limited to emerging growth businesses.

[2003 c.606 §3; 2012 c.90 §23]

Note: 293.733 was added to and made a part of 293.701 to 293.857 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 293.734 - Report on venture capital investments.

[2003 c.606 §5]

Note: 293.734 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.735



Section 293.736 - Duties of investment officer.

(2) Subject to the direction of the council, the investment officer shall perform the functions described in subsection (1) of this section with respect to the investment in mutual funds of moneys in the Deferred Compensation Fund. The council must approve all mutual funds in which Deferred Compensation Fund moneys are invested.

[1967 c.335 §9; 1997 c.179 §23; 2005 c.295 §1]



Section 293.740



Section 293.741 - Council may contract with others to perform investment officer functions; compensation; bond.

[1967 c.335 §10; 2003 c.794 §248; 2005 c.295 §2]



Section 293.745



Section 293.746 - Opinion of bond attorney or Attorney General; investment counseling and mortgage services.

(2) The Oregon Investment Council may arrange for the furnishing to the investment officer of investment counseling services. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

(3) The investment officer, with the approval of the council, may arrange for services with respect to mortgages in which moneys in the investment funds are invested. Those services shall be paid for out of the gross interest of the mortgages with respect to which the services are furnished, and the net interest of the mortgages after that payment shall be considered income of the investment funds. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

[1967 c.335 §11; 2003 c.794 §249]



Section 293.750



Section 293.751 - Custody of title instruments; deposit for safekeeping; form; collection and disposition of principal and interest; default proceedings.

(2) Except as provided in ORS 293.741 and 293.746 (3) and subsections (1) and (3) of this section, the investment officer shall collect the principal and interest or other income of investments of the investment funds, title of which is in the investment officer’s custody, when due and payable, and shall pay the principal and interest or other income, when so collected, into the appropriate fund. Except as otherwise provided by law, interest or other income of investments of funds in the hands of the State Treasurer that are not required to meet current demands shall be paid into the General Fund to be available for the payment of general governmental expenses.

(3) In the event of default in the payment of principal or interest or other income of any investment of the investment funds, the investment officer, with the approval of the Oregon Investment Council, may:

(a) Institute the proper proceedings to collect the matured principal or interest or other income.

(b) Accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon by the investment officer and obligor.

(c) Make compromises, adjustments or disposition of the matured principal or interest or other income as the investment officer considers advisable for the purpose of protecting the moneys invested.

(d) Make compromises or adjustments as to future payments of principal or interest or other income as the investment officer considers advisable for the purposes of protecting the moneys invested.

[1967 c.335 §12; 1979 c.475 §1; 1981 c.194 §2; 1991 c.88 §3]



Section 293.755



Section 293.756 - Separate accounting for funds.

[1967 c.335 §13]



Section 293.760



Section 293.761 - Duty of investment officer to provide information for financial reporting.

(2) The investment officer shall separately identify investments held in the Oregon Growth Account established in ORS 348.702 as part of the information provided under this section on the Education Stability Fund.

[1967 c.335 §14; 1993 c.210 §21; 1999 c.42 §2; 1999 c.274 §19; 2001 c.835 §11; 2001 c.922 §§16a,16b; 2002 s.s.3 c.6 §§10,11; 2005 c.748 §§17,18; 2009 c.805 §5; 2009 c.821 §21; 2012 c.90 §§24,33; 2013 c.732 §9]



Section 293.765



Section 293.766 - Monthly reports by investment officer to council.

[1967 c.335 §15]



Section 293.770



Section 293.771 - Reports by council to Governor and legislature.

[1967 c.335 §16; 2011 c.545 §38]



Section 293.775



Section 293.776 - Examination and audit of investment program; report.

[1967 c.335 §17]



Section 293.778 - Investment holding companies; use; directors and officers; effect of conflict of interests.

(2) Any person qualified under the laws of the jurisdiction in which an investment holding company is established may serve as an officer, director, member or manager of the company. Officers and employees of the office of the State Treasurer may serve as directors, officers and members of investment holding companies authorized by this section. However, if a conflict arises between the duties of the officer or employee of the office of the State Treasurer under state law and the duties of the officer or employee of the office of the State Treasurer as a director, officer or member of the investment holding company, the officer or employee shall abstain from acting on behalf of the company. If the conflict cannot be avoided by abstention, the officer or employee shall immediately resign from the company.

[1993 c.76 §2; 1999 c.481 §1]



Section 293.780 - Group annuity contracts with insurers on behalf of Public Employees Retirement System and Board.

[1967 c.335 §18; 2003 c.794 §250]



Section 293.790 - Holding, investing and disposing of corporate stock.

(2) The state, including any of its agencies having control of, or authority to invest and reinvest in, any stock described in subsection (1) of this section, in holding, disposing of or investing and reinvesting in such stock, shall be governed by ORS 130.750 to 130.775, notwithstanding the date of acquisition of such stock. Moneys received from the disposition of such stock, including dividends, shall be maintained separate and distinct from the General Fund, and those moneys, including interest earned thereon, are appropriated continuously for the purposes of the donation or bequest and of the investments and reinvestments. Except as specifically authorized by law, the state or any of its agencies may not purchase stock.

(3) This section does not apply to investment and reinvestment of moneys in the Public Employees Retirement Fund, the Industrial Accident Fund, the Deferred Compensation Fund and the Education Stability Fund or to acquisition, retention, management and disposition of investments of those funds as provided in ORS 293.701 to 293.857.

[Formerly 291.630; 1967 c.335 §32; 1971 c.339 §1; 1989 c.966 §21; 1995 c.12 §4; 1995 c.157 §25; 1997 c.179 §24; 2001 c.835 §13; 2002 s.s.3 c.6 §12; 2005 c.348 §122; 2015 c.767 §12]



Section 293.793 - Purchase or acquisition of state government bonds.

(a) "Related agency" has the meaning given that term in ORS 286A.001.

(b) "State government" has the meaning given that term in ORS 174.111.

(2) If the State Treasurer, acting as investment officer, or a trustee, investing moneys for a related agency, purchases or acquires bonds issued by state government, the purchase or acquisition does not cancel or extinguish the bonds.

[2009 c.537 §6]



Section 293.796 - Findings regarding venture capital for new businesses.

(a) The availability of venture capital for the start-up and subsequent expansion of new businesses is critical to the continued growth and development of the economy of Oregon.

(b) There exists an estimated gap of between $100 million and $200 million between available venture capital resources and the need of Oregon businesses for such resources.

(c) Investments in start-up and expanding businesses, in minority-owned businesses, woman-owned businesses and businesses that service-disabled veterans own and in emerging growth businesses can produce substantial positive returns for long-term investors.

(d) Pension funds managed by the Oregon Investment Council constitute a major financial resource of the State of Oregon, and that such funds may be prudently invested in start-up and emerging growth businesses in this state under policies established by the Oregon Investment Council.

(2) As used in this section:

(a) "Emerging growth business" means an individual or group of individuals or a new or small company, including but not limited to any new or small partnership, limited liability company, corporation, firm, association or other business entity, that has the capacity, upon obtaining appropriate capital, to generate significant high-skill, high-wage employment.

(b) "Minority-owned business," "woman-owned business" and "business that a service-disabled veteran owns" have the meanings given those terms in ORS 200.005.

[1995 c.811 §1; 2003 c.606 §1; 2005 c.22 §221; 2012 c.90 §25; 2015 c.565 §19]

Note: 293.796 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 293.802



Section 293.805



Section 293.810



Section 293.811 - Short title.

[2005 c.774 §2]



Section 293.812 - Definitions for ORS 293.811 to 293.832.

(1) "Company" means any sole proprietorship, organization, firm, association, corporation, utility, partnership, venture, public franchise, franchisor, franchisee or its wholly owned subsidiary that exists for profit-making purposes or otherwise to secure economic advantage.

(2) "Fund of funds" means investment funds that function by secondary investment in a portfolio of other investments, including investment funds.

(3) "Index funds" means pooled investments that are passively managed with an intent to match or track the performance of a market index.

(4) "Invest" means to commit funds or other assets to a company. "Invest" includes making a loan or other extension of credit to a company, or owning or controlling a share or interest in a company or a bond or other debt instrument issued by a company.

(5) "Investment" means the commitment of funds or other assets to a company for an interest in the company. "Investment" includes the ownership or control of a share or interest in a company or of a bond or other debt instrument issued by a company.

(6) "Scrutinized company" means any company that currently has an investment, in the Sudan, from which federal law specifically allows public pension plans to divest.

(7) "Sudan" means the Republic of the Sudan and any territory under the administration, legal or illegal, of Sudan, including but not limited to the Darfur region.

[2005 c.774 §3; 2013 c.722 §67]



Section 293.813 - Findings.

(2) The Legislative Assembly finds:

(a) The Congress of the United States has declared that genocide is occurring in the Darfur region of Sudan;

(b) The National Black Caucus of State Legislators Resolution 05-144 declares that the atrocities unfolding in Darfur are genocide under Articles 1 to 3 of the 1948 United Nations Convention;

(c) The United Nations International Commission of Inquiry on Darfur found that government forces and militias of Sudan have conducted indiscriminate attacks, including the killing of civilians, torture, enforced disappearances, the destruction of villages, rape and other forms of sexual violence, pillaging and forced displacement throughout Darfur;

(d) Sudanese government forces and government-supported militia forces have implemented a coordinated policy of ethnic cleansing;

(e) More than 2.2 million people are affected by the crisis in Sudan, with 1.2 million displaced inside Sudan, 200,000 living as refugees and more than 50,000 people having died, according to the Catholic Relief Services;

(f) Sixty percent of the villages in Northern Darfur have been destroyed or abandoned according to the Intermediate Technology Development Group;

(g) Sudanese government forces have pursued a scorched earth policy aimed at removing populations from around a newly constructed oil pipeline and other oil production facilities, according to the United States Department of State Report on Human Rights Practices in Sudan;

(h) Fourteen thousand Dinka women and children have been abducted in Sudan according to the United States Department of State 2005 Trafficking in Persons Report;

(i) Christian Solidarity International reports that the government of Sudan is responsible for the revival of the evil institution of slavery;

(j) The Methodist Church of Southern Africa reports mass rapes of girls and women, the displacement of millions of people and genocide and ethnic cleansing in Darfur;

(k) The Committee on Conscience of the United States Holocaust Memorial Museum has declared a genocide emergency in Sudan;

(L) Genocide, enslavement and such atrocities are repugnant to the basic principles of liberty and justice in the Bill of Rights, Article I of the Oregon Constitution, which are fundamental to the character of a free society; and

(m) The investment of investment funds consisting of the Public Employees Retirement Fund referred to in ORS 238.660 in scrutinized companies is inconsistent with the moral and political values of the people of Oregon.

[2005 c.774 §4; 2015 c.27 §26]



Section 293.814



Section 293.815



Section 293.816



Section 293.817



Section 293.819 - Investment in scrutinized companies.

(2) Subsection (1) of this section does not apply to investment indirectly made through index funds, fund of funds or privately placed investments.

[2013 c.722 §69]



Section 293.820



Section 293.822



Section 293.824



Section 293.825 - Policy for engagement with investment managers with investments in scrutinized companies.

(a) Are engaged by the Oregon Investment Council or the State Treasurer for the active management of investment funds consisting of the Public Employees Retirement Fund referred to in ORS 238.660 through the purchase and sale of publicly traded equities; and

(b) Have invested such funds in scrutinized companies.

(2) The policy required under subsection (1) of this section must require the State Treasurer, to the extent practicable, to identify and send a written notice to the managers described in subsection (1) of this section. The notice shall encourage the managers, consistent with fiduciary standards, including the provisions of ORS 293.721 and 293.726, to:

(a) Notify scrutinized companies with which the managers have made investments of the State Treasurer’s policy adopted pursuant to subsection (1) of this section; and

(b) Not later than 90 days after giving the notice, end investments in the scrutinized companies and avoid future investments in the scrutinized companies, as long as the managers may do so without monetary loss through reasonable, prudent and productive investments in companies generating returns that are comparable to the returns generated by the scrutinized companies.

(3) A notice provided by a manager to a scrutinized company under subsection (2) of this section shall advise the scrutinized company that the company may comment in writing to the State Treasurer to dispute the identification of the company as a scrutinized company.

(4) If the State Treasurer determines under subsection (3) of this section that a company is not a scrutinized company, the State Treasurer shall notify the relevant manager of the State Treasurer’s determination.

(5) The State Treasurer shall advise the Oregon Investment Council of a notice the State Treasurer provides under subsection (2) of this section if the manager to whom the notice was given has not informed the State Treasurer within 180 days after the date the notice was given that the manager has ended the manager’s investment in scrutinized companies or plans to divest from its investment in scrutinized companies.

[2013 c.722 §70]



Section 293.828 - Notice on State Treasurer’s website.

[2013 c.722 §71]



Section 293.830



Section 293.832 - Applicability of ORS 293.825 and 293.828; sufficient appropriation.

[2013 c.722 §72]



Section 293.835



Section 293.837 - Definitions for ORS 293.837 to 293.847.

(1) "Company" means any sole proprietorship, organization, firm, association, corporation, utility, partnership, venture, public franchise, franchisor or franchisee, or its wholly owned subsidiary, that exists for profit-making purposes or otherwise to secure economic advantage.

(2) "Fund of funds" means investment funds that function by secondary investment in a portfolio of other investments, including investment funds.

(3) "Index funds" means pooled investments that are passively managed with an intent to match or track the performance of a market index.

(4)(a) "Invest" means to commit funds or other assets to a company. "Invest" includes making a loan or other extension of credit to a company, or owning or controlling a share or interest in a company or a bond or other debt instrument issued by a company.

(b) "Investment" means the commitment of funds or other assets to a company for an interest in the company. "Investment" includes the ownership or control of a share or interest in a company or of a bond or other debt instrument issued by a company.

(5) "Iran" means the Islamic Republic of Iran.

(6) "Scrutinized company" means any company that currently has made an investment in the energy sector of Iran as described in section 202(c)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (P.L. 111-195), as further determined by the United States Department of State.

[2012 c.72 §2]



Section 293.839 - Investment in scrutinized companies.

(2) Subsection (1) of this section does not apply to investments indirectly made through index funds, fund of funds or privately placed investments.

[2012 c.72 §3]



Section 293.840



Section 293.841 - Policy for engagement with investment managers with investments in scrutinized companies.

(a) Are engaged by the Oregon Investment Council or the State Treasurer for the active management of investment funds consisting of the Public Employees Retirement Fund referred to in ORS 238.660 through the purchase and sale of publicly traded equities; and

(b) Have invested such funds in scrutinized companies.

(2) The policy required under subsection (1) of this section must require the State Treasurer, to the extent practicable, to identify and send a written notice to the managers described in subsection (1) of this section. The notice shall encourage the managers, consistent with fiduciary standards, including the provisions of ORS 293.721 and 293.726, to:

(a) Notify scrutinized companies with which the managers have made investments of the State Treasurer’s policy adopted pursuant to subsection (1) of this section; and

(b) Not later than 90 days giving the notice, end investments in the scrutinized companies and avoid future investments in the scrutinized companies, as long as the managers may do so without monetary loss through reasonable, prudent and productive investments in companies generating returns that are comparable to the returns generated by the scrutinized companies.

(3) A notice given by a manager to a scrutinized company under subsection (2) of this section shall advise the scrutinized company that the scrutinized company may comment in writing to the State Treasurer to dispute the identification of the company as a scrutinized company.

(4) If the State Treasurer determines that a company given notice under subsection (3) of this section is not a scrutinized company, the State Treasurer shall notify the relevant manager of the determination.

(5) The State Treasurer shall advise the Oregon Investment Council if a manager to whom the notice was given under subsection (2) of this section has not informed the State Treasurer within 180 days after the date the notice was given that the manager has ended the manager’s investment in scrutinized companies or plans to divest from the manager’s investment in scrutinized companies.

[2012 c.72 §4]



Section 293.843 - Notice on State Treasurer’s website.

[2012 c.72 §5]



Section 293.845



Section 293.847 - Applicability of ORS 293.841 and 293.843; sufficient appropriation.

(2) Any costs incurred by the State Treasurer in administering ORS 293.837 to 293.847 may not be paid from investment funds.

[2012 c.72 §6]



Section 293.850



Section 293.855



Section 293.857 - Separate accounts for each local government; report; investment rules.

(2) The investment officer shall report monthly to each such governmental unit the changes made during the preceding month in the investments for the account of that governmental unit. The monthly reports shall be provided to the governmental units within 30 days after the end of the month to which they pertain.

(3) All funds invested by the investment officer shall be invested in accordance with rules adopted or readopted at least annually by the Oregon Short Term Fund Board and approved by the Oregon Investment Council. Such rules shall be published, shall be made available to all interested parties and shall be distributed at least annually to all local governments and tribal governments investing funds pursuant to ORS 294.805 to 294.895.

[Formerly 293.820]



Section 293.860



Section 293.861 - Investment pools authorized.

[Formerly 293.822]



Section 293.863 - Investment pool procedures; duties of State Treasurer.

(a) "Council" means the Oregon Investment Council.

(b) "Investor" means an entity which deposits proceeds with the State Treasurer for investment in a pool.

(c) "Pool" means a fund or account established by the State Treasurer for the investment of proceeds for one or more investors, pursuant to this section.

(d) "Public body" has the meaning given that term in ORS 287A.001.

(e) "Proceeds" means funds obtained from the sale of tax-exempt obligations, and other funds which secure, or are held to pay debt service on, tax-exempt obligations.

(f) "Tax-exempt obligations" means bonds, notes, certificates or other obligations, the interest on which is excluded from gross income under the United States Internal Revenue Code.

(2) In addition to the other powers granted to the State Treasurer, the State Treasurer may create one or more pools for the investment of proceeds. The pools shall be separate and distinct from the General Fund. Amounts in a pool shall be invested under the standards for investment of state funds which are provided in ORS 293.701 to 293.857. However, the investment objective for the pools shall be to make the amounts therein as productive to the investor as is administratively reasonable, taking into account restrictions imposed by the United States on the investment of the proceeds and the ability of the investor to retain investment earnings for its benefit. Amounts in a pool shall be invested according to policies established by the Oregon Investment Council. ORS 293.857 shall not apply to investments of amounts in a pool. The State Treasurer or the council may enter into agreements with investors regarding the investment of proceeds in a pool authorized by this section and may take other action reasonably required to establish and operate pools for the investment of proceeds in a manner which reduces the burden on investors of complying with federal arbitrage laws.

(3) The State Treasurer or the council may contract for trust, investment management, legal, accounting, financial advisory and other services with respect to the funds invested in a pool. Costs of the services may be paid from earnings on proceeds invested in a pool, from fees charged to investors or from any other legally available funds. The State Treasurer may charge investors fees for deposit or withdrawal of amounts from a pool. The fees shall not exceed the State Treasurer’s reasonable estimate of the costs of creating and operating the pool.

(4) The State Treasurer shall establish policies and procedures for the allocation of pool expenses, earnings and losses among investors in a pool, and for the deposit and withdrawal of amounts in a pool. Net earnings on amounts in pools shall be distributed among investors in accordance with the policies and procedures established by the State Treasurer.

(5) The State of Oregon, its agencies, public bodies and trustees which hold proceeds may invest proceeds through the State Treasurer in a pool.

[Formerly 293.824]



Section 293.865



Section 293.867



Section 293.870



Section 293.875 - State Treasurer as state banking and cash management officer; duties; preemption of conflicting laws.

(2) The State Treasurer shall continuously review the effectiveness of the cash management of state agencies, the Secretary of State, the Judicial Department and the Legislative Assembly, and when the State Treasurer considers it appropriate shall report in writing to the subject agency the findings of this review, along with any recommendations. A copy of the report shall be provided to the Legislative Fiscal Officer and to the Secretary of State.

(3) This section controls over any other law that gives another state agency general responsibility for, or control over, the accounting, fiscal or electronic commerce affairs of the State Treasury, the Secretary of State, the Judicial Department, the Legislative Assembly, the Public Defense Services Commission and state agencies as defined in ORS 291.002. State agencies shall employ the principles, standards and related requirements for cash management prescribed by the State Treasurer, including:

(a) Practices related to the use of credit, debit or similar cards or devices;

(b) The use of secure disbursing and receiving instruments, documents and systems; and

(c) The use of secure information resources, information technology and networks that meet the requirements of the State Treasurer for the electronic management, deposit or transfer of, or payment from, moneys deposited with the State Treasurer.

(4) As used in this section, "information resources" and "information technology" have the meanings given those terms in ORS 291.038.

[1993 c.73 §3; 1997 c.65 §1; 2003 c.449 §41; 2009 c.821 §22]



Section 293.880 - Accounts and funds established to comply with federal legislation relating to state and federal cash management reform.

(1) To the extent authorized by federal legislation, administrative expenses of the department, the State Treasurer and the Division of Audits of the Secretary of State in the performance of their duties relating to the program known as the state and federal cash management reform. Payment of such expenses by the department shall be based on properly documented claims and shall be paid the same as other claims against the State of Oregon.

(2) The transfer of interest earnings to the federal government in accordance with signed agreements between the United States Treasury and this state.

(3) The transfer of interest earnings to the General Fund or other separate funds if documentation shows that state funds have been used in anticipation of the receipt of federal funds. The use of state funds in lieu of federal funds must be in accordance with signed agreements between the United States Treasury and this state.

[1989 c.552 §2]



Section 293.990 - Penalties.

(2) In addition to civil liability, violation of ORS 293.620 is a Class A violation.

[Formerly 291.990 (2), (3); 1971 c.743 §353; 1997 c.761 §12; 1999 c.1051 §173; 2011 c.597 §178]






Chapter 294 - County and Municipal Financial Administration

Section 294.004 - Definitions.

(1) "Local government" means any county, municipality, political subdivision or school district.

(2) "Custodial officer" means the officer having custody of the funds of any county, municipality, political subdivision or school district.

(3) "Deferred compensation plan" means a plan, established by any employer that is a county, municipality, political subdivision or school district, that has as its purposes the deferral of compensation to employees of such employer and the deferral of income taxation on such deferred compensation.

(4) "Deferred employee compensation" means funds under an agreement providing for payment at a future date by a municipal corporation for services currently rendered by an eligible employee in fixed or variable amounts for life or for a guaranteed number of years after retirement or termination of employment.

(5) "Nationally recognized statistical rating organization" has the meaning given that term in Rule 15c3-1 under the Securities Exchange Act of 1934, as amended.

(6) "Surplus funds" means all funds that are not pension funds and that are not required for immediate expenditure.

[1975 c.359 §2; 1977 c.470 §1; subsection (4) enacted as 1977 c.102 §1; 1995 c.245 §1; 1997 c.179 §25]



Section 294.005 - Definitions for ORS 294.005 to 294.025.

(1) "Warrant" means a warrant issued by a subdivision.

(2) "Subdivision" means any county, municipal corporation, quasi-municipal corporation, or civil or political subdivision in this state.



Section 294.010 - Surrender of warrants upon payment.



Section 294.015 - Payment on lost, stolen or destroyed warrants upon affidavit of owner, payee or representative.

(1) Satisfies the officer by whom payment is to be made that the warrant has been lost, stolen or destroyed prior to the owner having received value therefor or having negotiated the warrant; and

(2) Furnishes to the issuing officer a written statement signed by such person specifically alleging that the owner is the lawful owner, payee or legal representative of the lawful owner or payee of the original instrument giving the date of issue, the number, amount, for what services or claim the original instrument was issued and that the original instrument has been lost, destroyed or stolen, and has not been paid. However, if the lawful owner, payee or legal representative is (a) a bank or national bank, (b) the federal government or (c) this state or any board, department, commission or subdivision of this state, or any officer thereof in the officer’s official capacity, a certificate may be furnished in lieu of an affidavit or affirmation. The issuing officer may also, in the officer’s discretion, require the bank or national bank to furnish a satisfactory indemnity agreement executed by the bank or national bank.

[Amended by 1979 c.763 §6]



Section 294.020



Section 294.025 - Effect of wrongful payment; liability of officer.

[Amended by 2005 c.22 §222]



Section 294.027 - Provisions relating to warrants and payment of claims.

(2) Such governing body may authorize the use of check-warrant forms, to be drawn by its appropriate warrant issuing officer or officers upon the custodian of its funds, so prepared that such custodian may, by subscribing a direction to the depository of such funds to pay the same to the order of the payee, convert the instrument to a check or, by subscribing an indorsement that such warrant is not paid for want of funds, convert the same to an interest-bearing warrant and such governing body may direct that such check-warrants shall not be delivered to the payees therein named until such direction or indorsement shall have been subscribed by the custodian of its funds.

(3) Such governing body may provide that when funds are available for the payment of approved claims, the approval of claims for payment shall, without the issuance of any warrant, be authority to the custodian of its funds to pay such claims by check.

[1953 c.664 §1]



Section 294.028 - Payment of warrants by depository.

[1953 c.664 §2]



Section 294.029 - Provisions of ORS 294.027 and 294.028 not mandatory.

[1953 c.664 §3]



Section 294.030 - Deductions for bonds from compensation of municipal and other employees; purchasing bonds in advance.

(2) The governing body shall take proper precautions for the depositing, securing and disbursing of the sums so deducted and for the delivering of all bonds or other obligations purchased.

(3) Balances to the credit of the accounts in which the sums so deducted are deposited may be used for the purchase in advance, from the federal government or from any federal reserve bank or other authorized federal agency, of war savings bonds or other obligations of the federal government, either in blank or in inscribed form, in convenient denominations to meet the requirements of the purchasers thereof.



Section 294.033 - Investment of deferred compensation funds.

[1977 c.470 §3; 1997 c.179 §26; 2005 c.91 §1]



Section 294.035 - Investment of funds of political subdivisions; approved investments.

(2) This section does not:

(a) Limit the authority of the custodial officer to invest surplus funds in other investments when the investment is specifically authorized by another statute.

(b) Apply to a sinking fund or a bond fund established in connection with conduit revenue bonds issued by a county, municipality, political subdivision or school district for private business entities or nonprofit corporations.

(3) Investments authorized by this section are:

(a) Lawfully issued general obligations of the United States, the agencies and instrumentalities of the United States or enterprises sponsored by the United States Government and obligations whose payment is guaranteed by the United States, the agencies and instrumentalities of the United States or enterprises sponsored by the United States Government.

(b) Lawfully issued debt obligations of the agencies and instrumentalities of the State of Oregon and its political subdivisions that have a long-term rating of A or an equivalent rating or better or are rated on the settlement date in the highest category for short-term municipal debt by a nationally recognized statistical rating organization.

(c) Lawfully issued debt obligations of the States of California, Idaho and Washington and political subdivisions of those states if the obligations have a long-term rating of AA or an equivalent rating or better or are rated on the settlement date in the highest category for short-term municipal debt by a nationally recognized statistical rating organization.

(d) Time deposit open accounts, certificates of deposit and savings accounts in insured institutions as defined in ORS 706.008, in credit unions as defined in ORS 723.006 or in federal credit unions, if the institution or credit union maintains a head office or a branch in this state.

(e) Share accounts and savings accounts in credit unions in the name of, or for the benefit of, a member of the credit union pursuant to a plan of deferred compensation.

(f) Fixed or variable life insurance or annuity contracts as defined by ORS 731.170 and guaranteed investment contracts issued by life insurance companies authorized to do business in this state.

(g) Trusts in which deferred compensation funds from other public employers are pooled, if:

(A) The purpose is to establish a deferred compensation plan;

(B) The trust is a public instrumentality of such public employers and described in section (2)(b) of the Investment Company Act of 1940, 15 U.S.C. 80a-2(b), as amended, in effect on September 20, 1985, or the trust is a common trust fund described in ORS 709.170;

(C) Under the terms of the plan the net income from or gain or loss due to fluctuation in value of the underlying assets of the trust, or other change in such assets, is reflected in an equal increase or decrease in the amount distributable to the employee or the beneficiary thereof and, therefore, does not ultimately result in a net increase or decrease in the worth of the public employer or the state; and

(D) The fidelity of the trustees and others with access to such assets, other than a trust company, as defined in ORS 706.008, is insured by a surety bond that is satisfactory to the public employer, issued by a company authorized to do a surety business in this state and in an amount that is not less than 10 percent of the value of such assets.

(h)(A) Banker’s acceptances, if the banker’s acceptances are:

(i) Guaranteed by, and carried on the books of, a qualified financial institution;

(ii) Eligible for discount by the Federal Reserve System; and

(iii) Issued by a qualified financial institution whose short-term letter of credit rating is rated in the highest category by one or more nationally recognized statistical rating organizations.

(B) For the purposes of this paragraph, "qualified financial institution" means:

(i) A financial institution that is located and licensed to do banking business in the State of Oregon; or

(ii) A financial institution that is wholly owned by a financial holding company or a bank holding company that owns a financial institution that is located and licensed to do banking business in the State of Oregon.

(C) A custodial officer shall not permit more than 25 percent of the moneys of a local government that are available for investment, as determined on the settlement date, to be invested in banker’s acceptances of any qualified financial institution.

(i)(A) Corporate indebtedness subject to a valid registration statement on file with the Securities and Exchange Commission or issued under the authority of section 3(a)(2) or 3(a)(3) of the Securities Act of 1933, as amended. Corporate indebtedness described in this paragraph does not include banker’s acceptances. The corporate indebtedness must be issued by a commercial, industrial or utility business enterprise, or by or on behalf of a financial institution, including a holding company owning a majority interest in a qualified financial institution.

(B) Corporate indebtedness must be rated on the settlement date P-1 or Aa or better by Moody’s Investors Service or A-1 or AA or better by Standard & Poor’s Corporation or equivalent rating by any nationally recognized statistical rating organization.

(C) Notwithstanding subparagraph (B) of this paragraph, the corporate indebtedness must be rated on the settlement date P-2 or A or better by Moody’s Investors Service or A-2 or A or better by Standard & Poor’s Corporation or equivalent rating by any nationally recognized statistical rating organization when the corporate indebtedness is:

(i) Issued by a business enterprise that has its headquarters in Oregon, employs more than 50 percent of its permanent workforce in Oregon or has more than 50 percent of its tangible assets in Oregon; or

(ii) Issued by a holding company owning not less than a majority interest in a qualified financial institution, as defined in paragraph (h) of this subsection, located and licensed to do banking business in Oregon or by a holding company owning not less than a majority interest in a business enterprise described in sub-subparagraph (i) of this subparagraph.

(D) A custodial officer may not permit more than 35 percent of the moneys of a local government that are available for investment, as determined on the settlement date, to be invested in corporate indebtedness, and may not permit more than five percent of the moneys of a local government that are available for investment to be invested in corporate indebtedness of any single corporate entity and its affiliates or subsidiaries.

(j) Repurchase agreements whereby the custodial officer purchases securities from a financial institution or securities dealer subject to an agreement by the seller to repurchase the securities. The repurchase agreement must be in writing and executed in advance of the initial purchase of the securities that are the subject of the repurchase agreement. Only securities described in paragraph (a) of this subsection may be used in conjunction with a repurchase agreement and such securities shall have a maturity of not longer than three years. The price paid by the custodial officer for such securities may not exceed amounts or percentages prescribed by written policy of the Oregon Investment Council or the Oregon Short Term Fund Board created by ORS 294.885.

(k) Shares of stock of any company, association or corporation, including but not limited to shares of a mutual fund, but only if the moneys being invested are funds set aside pursuant to a local government deferred compensation plan and are held in trust for the exclusive benefit of participants and their beneficiaries.

(L) The investment pool as defined in ORS 294.805 and, with the approval of the State Treasurer, any other commingled investment pool that may be established in the discretion of the State Treasurer for investment of the funds of local governments. The State Treasurer may require the governing body of a local government to enter into an investment agreement with the State Treasurer as a condition of investing funds in a commingled investment pool under this paragraph.

[Amended by 1957 c.53 §1; 1957 c.689 §1; 1965 c.404 §1; 1973 c.157 §1; 1973 c.288 §1; 1974 c.36 §9; 1975 c.359 §3; 1977 c.300 §1; 1981 c.804 §84; 1981 c.880 §13; 1983 c.456 §2; 1985 c.256 §2; 1985 c.440 §1; 1985 c.690 §2; 1987 c.493 §1; 1991 c.459 §379; 1993 c.59 §1; 1993 c.452 §1; 1993 c.721 §1; 1995 c.79 §102; 1995 c.245 §2; 1997 c.249 §91; 1997 c.631 §446; 1999 c.601 §1; 2001 c.377 §43; 2003 c.405 §1; 2005 c.443 §§13,13a; 2009 c.821 §25; 2013 c.192 §1; 2014 c.18 §1]



Section 294.040 - Restriction on investments under ORS 294.035.

[Amended by 1995 c.245 §3; 2005 c.443 §21]



Section 294.045



Section 294.046 - List of approved securities for investment under ORS 294.035; distribution.

[1973 c.157 §3; 1975 c.359 §4; 1995 c.245 §4; 2005 c.443 §22]



Section 294.047 - Loss of principal on liquidation of investments.

[1959 c.612 §1; 1963 c.465 §1; 1975 c.359 §5]



Section 294.048 - Borrowing money when premature withdrawal or liquidation of certain investments would cause loss.

[1967 c.411 §1; 1975 c.359 §6; 1995 c.245 §5; 2005 c.443 §23]



Section 294.050



Section 294.052 - Definitions; investment by municipality of proceeds of bonds.

(a) "Bond" has the meaning given that term in ORS 287A.001.

(b) "Municipality" means a unit of local government within Oregon including, but not limited to, cities, counties, school districts, special districts, public corporations and intergovernmental corporations organized under the authority of ORS 190.010.

(2) Notwithstanding ORS 294.135 or 294.145 or any other law or charter provision, a municipality may invest proceeds of bonds and amounts held in a bond payment reserve or proceeds fund or account in float agreements, debt service deposit agreements, forward investment agreements, guaranteed investment contracts or other investment agreements if the agreements or contracts:

(a) Produce a guaranteed rate of return;

(b) Are fully collateralized by direct obligations of, or obligations guaranteed by, the United States; and

(c) Require that the collateral be held by the municipality, an agent of the municipality or a third-party safekeeping agent.

[1999 c.559 §21; 2001 c.537 §7; 2007 c.783 §117]



Section 294.053 - Investment by county in master warrants of county.

[1959 c.208 §1]



Section 294.055 - Use by counties of moneys received from federal government under the Mineral Leasing Act.



Section 294.060 - Apportionment of moneys received by counties from federal forest reserves to road and school funds.

(2) The moneys apportioned to the county road fund may be applied in payment of any outstanding road bonds or may be placed in any county road bond sinking fund for the purpose of being so applied.

(3) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 9,000 and more than 6,500, according to the 1990 federal decennial census, moneys from the road fund in excess of $2 million may be transferred to the school fund when the amount of money credited to the road fund under subsection (1) of this section exceeds the amount needed for county roads, as determined by the board of county commissioners. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the district’s apportionments from the State School Fund.

(4) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 58,000 and more than 55,000, according to the 1990 federal decennial census, if the moneys credited to the road fund under subsection (1) of this section exceed the amount needed for county roads, as determined by the county governing body, the portion of such moneys in excess of an amount specified by the county governing body may be transferred to the school fund of the county or may be transferred directly to the school districts of the county in accordance with procedures established by the county governing body. The county governing body may distribute moneys under this subsection among the several school districts without regard to the percentage of the resident average daily membership in each school district. Moneys transferred under this subsection may be transferred upon the condition that any school district receiving a share of such moneys must use the moneys only for a purpose described in ORS 328.205 (1)(a) or (c). Any amount received by a school district from the county under this subsection that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the district’s apportionments from the State School Fund.

(5) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 6,500, according to the 1990 federal decennial census, moneys received by the county under ORS 293.560 may be divided between the road fund and the school fund of the county as specified under an agreement between the county governing body and the education service district board of the county that provides for a different apportionment of those moneys. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the district’s apportionments from the State School Fund.

(6) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county west of the summit of the Cascade Mountains with a population of less than 19,500 and more than 6,500, according to the 1990 federal decennial census, moneys from the road fund in excess of $1 million may be transferred to the school fund when the amount of money credited to the road fund under subsection (1) of this section exceeds the amount needed for county roads, as determined by the board of county commissioners. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the district’s apportionments from the State School Fund.

(7) As used in subsections (3) to (6) of this section, "summit of the Cascade Mountains" has the meaning for that term provided in ORS 477.001.

[Amended by 1969 c.327 §1; 1971 c.539 §1; 1977 c.776 §1; 1981 c.342 §1; 1987 c.315 §1; 1989 c.579 §1; 1991 c.309 §1; 2003 c.226 §21]



Section 294.063



Section 294.065 - Use by counties of moneys received from federal government under the federal Flood Control Act.



Section 294.070 - Expenditure of Taylor Grazing Act funds; advisory board.

(2) Except as provided in subsection (4) of this section, money from grazing fees of grazing districts shall be expended within such district as the grazing advisory board may direct and shall be expended only for range improvements, such as fences, reservoirs, wells, water development, maintenance and other range improvements approved by the grazing advisory board.

(3) Pending approval by the grazing advisory board of the expenditure of such money, all or any part of it may be invested in United States Government securities. In such case the securities shall be held by the county treasurer in lieu of such money so invested and subject to liquidation and expenditure when recommended by the grazing advisory board.

(4) In counties receiving funds from grazing districts containing Indian lands ceded to the United States for disposition under public land laws, funds therefrom shall be expended only for the benefit of public schools and public roads of such county.

(5) In counties in which there are leased lands but no grazing district, such funds shall be expended by the county court through the county general fund.

(6) As used in this section, "grazing advisory board" means a board appointed by the governing body of any county receiving funds under ORS 293.575 and authorized to expend those funds as provided in this section.

[Formerly 606.230; 1969 c.255 §1; 1977 c.115 §1; 1981 c.42 §1; 1991 c.67 §73]



Section 294.080 - Disposition of interest earned on funds held by county treasurer.

(2) The county fiscal officer of a community college district, as defined in ORS 341.005, shall credit to the general fund of the district all interest received from any investment made by funds in the hands of the county fiscal officer. If the entire investment is made from a specific fund, however, the county fiscal officer shall credit the interest to the fund from which the investment was made.

(3) Interest earned by investment of any moneys received by the county treasurer from any source, which moneys have been designated for a particular municipal corporation as defined in ORS 294.311, shall be credited to the account of the particular municipal corporation and not to any county fund.

[1963 c.316 §1; 1971 c.513 §54; 1979 c.762 §8; 1997 c.308 §33]



Section 294.085



Section 294.090 - County orders and vouchers to be numbered to correspond to warrants drawn.



Section 294.095 - Action or proceeding with respect to budget or levy; fiscal year with respect to which taken.



Section 294.100 - Public official expending money in excess of amount or for different purpose than provided by law unlawful; civil liability.

(2) Any public official who expends any public moneys in excess of the amounts or for any other or different purpose than authorized by law shall be civilly liable for the return of the money by suit of the district attorney of the district in which the offense is committed, or at the suit of any taxpayer of such district, if the expenditure constitutes malfeasance in office or willful or wanton neglect of duty.

(3) On the demand in writing of 10 taxpayers of any municipal corporation with a population exceeding 100,000 inhabitants, filed with the tax supervising and conservation commission in the county in which the municipal corporation is situated, which demand sets forth that a public official has unlawfully expended public moneys in excess of the amount or for any other or different purpose than provided by law and that the expenditure constitutes malfeasance in office or willful or wanton neglect of duty, the tax supervising and conservation commission shall make an investigation of the facts as to the expenditure. If the tax supervising and conservation commission finds that public moneys have been unlawfully expended and that the expenditure constitutes malfeasance in office or willful or wanton neglect of duty, the commission shall proceed at law in the courts against the public official who has unlawfully expended the moneys for the return of the moneys unlawfully expended to the treasury of the municipal corporation. A right of action hereby is granted to the tax supervising and conservation commission for the purposes of this section.

(4) This section does not apply to the expenditure of revenues that are allowed to be accrued from a fiscal year to the prior fiscal year under ORS 294.383.

[Amended by 2001 c.399 §1; 2002 s.s.4 c.1 §§9,10]



Section 294.105



Section 294.110



Section 294.115



Section 294.120 - Use of facsimile signatures.

(2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any check, warrant or other instrument bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures.

[1955 c.261 §1]



Section 294.125 - Investment of funds authorized by order of governing body; limitations.

(a) No custodial officer of any political subdivision of this state may accept for investment or invest the funds of any other political subdivision of this state; and

(b) No such political subdivision may tender funds for investment to the custodial officer of any other such political subdivision.

(2) Subject to ORS 294.040, 294.135 to 294.155 and subsection (1) of this section, the custodial officer of a port organized under ORS chapter 777 or 778 may invest any sinking fund, bond fund or surplus funds belonging to the port in interest-bearing revenue bonds issued by an export trading corporation formed by the port under ORS 777.755 to 777.800. A custodial officer of a port shall not invest in the aggregate more than $3 million in revenue bonds issued by an export trading corporation.

[1981 c.880 §5; 1983 c.200 §17; 1995 c.245 §6]



Section 294.135 - Investment maturity dates.

(a) The custodial officer may make investments having a maturity longer than 18 months when the governing body of the county, municipality, school district or other political subdivision to which the funds belong has adopted a written investment policy that, prior to adoption, was submitted to the Oregon Short Term Fund Board for review and comment to the governing body, that includes guidelines concerning maximum investment maturity dates and that provides by its terms for readoption not less than annually; or

(b) When the funds in question are being accumulated for an anticipated use that will occur more than 18 months after the funds are invested, then, upon the approval of the governing body of the county, municipality, school district or other political subdivision, the maturity of the investment or investments made with the funds may occur when the funds are expected to be used.

(2) The maximum term of any repurchase agreement transaction may not exceed 90 days.

[1981 c.880 §§6,8; 1987 c.389 §1; 1989 c.303 §1; 1995 c.245 §7; 2003 c.41 §1; 2005 c.443 §24; 2009 c.821 §30]



Section 294.145 - Prohibited conduct for custodial officer.

(1) Make a commitment to invest funds or sell securities more than 14 business days prior to the anticipated date of settlement of the purchase or sale transaction;

(2) Enter into any agreement to invest funds or sell securities for future delivery for a fee other than interest;

(3) Lend securities to any person or institution, except:

(a) On a fully collateralized basis; and

(b) When the lending is specifically permitted under an investment policy adopted pursuant to ORS 294.135 (1)(a);

(4) Pay for any securities purchased by the custodial officer until the officer has received sufficient evidence of title to the securities. Evidence of title must be consistent with modern investment, banking and commercial practices and may include physical possession, book entry and automated recordation of such title. However, the custodial officer may instruct one or more custodial agents or banks to accept or release securities as that custodial officer considers advisable to be held in safekeeping for collection of principal and interest or other income; or

(5) Deliver securities to the purchaser of the securities upon sale prior to receiving payment in full for the securities. However, the custodial officer may deliver the securities to any custodial agent or bank upon instructions to hold the securities pending receipt by the custodial agent or bank of full payment for the securities.

[1981 c.880 §7; 1991 c.88 §5; 1995 c.245 §8; 2008 c.18 §1]



Section 294.155 - Annual audit report; monthly report.

(2) The custodial officer shall prepare a report not less than monthly to each county, municipality, school district and other political subdivision the segregated funds of which the custodial officer is then investing, as to changes made in the investments of the funds of that body during the preceding month. If requested by that body, the custodial officer shall furnish to it details on the investment transactions for its fund. The custodial officer shall also provide copies of any investment policy which has been adopted to the custodial officer’s governing body upon request.

[1981 c.880 §9; 1995 c.245 §9]



Section 294.160 - Opportunity for public comment on new fee or fee increase.

(2) Where a local government exercises authority to assume the responsibility for a program delivered by the state, the local government shall provide an opportunity to comment on the difference between the fee amount charged by the state for such service and the proposed local fee for the service.

[1995 c.576 §5; 2007 c.71 §90]



Section 294.175 - Definitions; county expenditures for assessment; determination of adequacy; certification of adequacy; appeal of denial of certification; effect of certification.

(a) "Department" means the Department of Revenue.

(b) "Expenditures" has the meaning given the term for purposes of ORS 294.305 to 294.520 and may be further defined by rule of the department. "Expenditures" does not include any item or class of items that cannot reasonably be allocated to an organizational unit.

(c) "Expenditures for assessment and taxation" means expenditures for any of the activities, functions or services required of a county in the assessment, equalization, levy, collection or distribution of property taxes under ORS chapters 305, 306, 307, 308, 308A, 309, 310, 311, 312 and 321. "Expenditures for assessment and taxation" specifically includes expenditures for appraising county-appraised industrial property, if the responsibility for making the appraisal has been delegated by the department to a county assessor under ORS 306.126 (3).

(d) "Grant" has the meaning given the term for purposes of ORS 294.305 to 294.520, and is further described under ORS 294.178.

(2) On or before May 1 of each year, each county shall file with the department a true copy of its estimates of expenditures for assessment and taxation for the ensuing year as prepared for purposes of ORS 294.388 but in accordance with any rules adopted by the department.

(3) Upon receipt of the estimate, the department shall review the estimate to determine its adequacy to provide the resources needed to achieve compliance with ORS 308.232 and 308.234, ORS chapter 309 and other laws requiring equality and uniformity in the system of property taxation within the county in order that the same equality and uniformity may be achieved throughout the state.

(4) If, upon initial review of the estimate, the department determines that the proposed expenditures, or any of them, are not at the level or of the type needed to achieve adequacy, the department shall notify the county governing body. The notice shall contain an explanation of the reasons for the determination and may describe specific items or classifications of expenditure which the department has determined are required, or are not required, in order to achieve adequacy. The notice shall fix the date upon which a conference with the county governing body or representatives of the county governing body shall be held.

(5)(a) Subject to paragraph (b) of this subsection, if, upon initial review, or upon or after conference held on the date specified in the notice under subsection (4) of this section, or another date or dates convenient to the department and the county governing body, the department determines that the expenditures as initially filed, or that the expenditures as agreed upon at the conference, are at the level and of the type needed to achieve adequacy for that year or over a period of years under a plan presented as described under ORS 294.181, the department shall certify to the county governing body that its estimate of expenditures for assessment and taxation so determined are adequate and that the county will be included in the computation made under ORS 294.178 for the purpose of determining the amount of that county’s quarterly grant. The department shall include in the certification an estimate of the percentage share of the funds available in the County Assessment Function Funding Assistance Account that the county will receive under ORS 294.178 and an estimate of the total amount of the grant that will be forthcoming to the county from that account for the ensuing year on account of the certification.

(b) The department shall not certify expenditures under this subsection that the department determines are in excess of the expenditures necessary to meet the requirements of subsection (3) of this section.

(6) Any certification issued under subsection (5) of this section shall be issued as of the June 15 following the filing of the estimate of expenditures under subsection (2) of this section. If, as of June 15, agreement has not been reached between the department and the county governing body upon the estimate, the department shall issue a denial of certification.

(7) A county may appeal the determination of the department under subsection (5)(b) of this section or the denial of certification issued under subsection (6) of this section to the Director of the Oregon Department of Administrative Services. Appeal shall be filed within 10 days after the date that the denial of certification is issued. The sole issue upon appeal shall be the adequacy of expenditures for assessment and taxation as filed with the department under subsection (2) of this section, and the determination, if any, made by the department under subsection (5)(b) of this section. If the Oregon Department of Administrative Services does not issue an order approving the expenditures before July 1 of the fiscal year for which the expenditures are proposed, the certification for purposes of ORS 294.175 to 294.187 shall be considered denied.

[1989 c.796 §2; 1995 c.748 §11; 1997 c.782 §2; 1999 c.314 §88; 2003 c.169 §9; 2015 c.36 §5]



Section 294.178 - Assessment grant to county; determination of grant amount; transfer to Assessment and Taxation County Account in certain circumstances.

(2) The estimate shall be used to determine the estimated percent of the moneys available in the County Assessment Function Funding Assistance Account that each county will receive as grants and the total estimated grant that each county will receive for the ensuing fiscal year. The estimates so determined shall serve as the estimates required to be included in any certification issued under ORS 294.175 for that county.

(3) On or before the 28th day of the month following the close of each fiscal quarter, the department shall pay a percentage of the moneys in the County Assessment Function Funding Assistance Account to each county to which a certificate has been issued under ORS 294.175.

(4) Except as provided under subsections (5) and (6) of this section, the percentage to be paid to each county under subsection (3) of this section shall be the percentage that the expenditures of the county certified by the department to the county governing body under ORS 294.175 bears to the total of all expenditures of all counties certified by the department to counties under ORS 294.175. In determining the expenditures of a county or in determining the total of all expenditures for purposes of this subsection:

(a) No expenditures shall be included that have not been certified under ORS 294.175.

(b) No expenditures of any county that did not file an estimate of expenditures under ORS 294.175 shall be included.

(c) No expenditures of any county for which certification has been denied shall be included, except as provided in subsection (6)(b) of this section.

(d) No expenditures of any county that does not make its appropriation under ORS 294.456 based upon 100 percent of the expenditures certified shall be included.

(e) No expenditures of any county that does not certify compliance under ORS 294.181 shall be included, except as provided in subsection (6)(b) of this section.

(5)(a) Except as provided in paragraph (b) of this subsection, if the expenditures of a county are not included for a fiscal quarter on account of subsection (4) of this section, a grant may not be made to that county under subsection (3) of this section for that fiscal quarter. If grant funds are denied to any county under this subsection for any fiscal quarter, the percentage determined under subsection (4) of this section shall be redetermined, excluding from the computation for that fiscal quarter the certified expenditures of the county for which grant funds are denied to the end that all of the funds available in the County Assessment Function Funding Assistance Account at the time of calculating the quarterly distribution may be distributed.

(b) Percentages of grants may not be redetermined under paragraph (a) of this subsection in instances in which a distribution is made under subsection (6)(b) of this section.

(6)(a) For any county that is certified for participation in the County Assessment Function Funding Assistance Account grant program under ORS 294.175 or 294.181, and for which a distribution is not made by the department because of subsection (4)(d) or (e) of this section, the amount that would have been disbursed to the county shall be transferred to the Assessment and Taxation County Account described in ORS 306.125.

(b) For any county that is not certified for participation in the County Assessment Function Funding Assistance Account grant program:

(A) The county may not receive a percentage distribution under subsection (4) of this section, but the department shall determine a percentage distribution as if the county were eligible to receive a distribution under subsection (4) of this section;

(B) The department shall determine the percentage distribution by using the county’s certified expenditures from the last year in which the county participated in the County Assessment Function Funding Assistance Account grant program; and

(C) The percentage distribution disbursement determined in subparagraphs (A) and (B) of this paragraph shall be transferred to the Assessment and Taxation County Account described in ORS 306.125 at the same time as payment of moneys is made to counties under subsection (3) of this section.

(c) For any county whose County Assessment Function Funding Assistance Account distribution is transferred under paragraph (a) or (b) of this subsection to the Assessment and Taxation County Account described in ORS 306.125, but for which the intervention required of the department by ORS 308.062 does not occur as a result of action taken by a county court or board of county commissioners pursuant to ORS 308.062 (2) that is acceptable to the department, the total of all transfers to the Assessment and Taxation County Account described in ORS 306.125 shall be transferred back to the County Assessment Function Funding Assistance Account.

[1989 c.796 §3; 1997 c.782 §3; 2003 c.273 §1; 2011 c.83 §5; 2011 c.338 §1; 2012 c.77 §2]



Section 294.181 - Alternative method for certification.

(2) The department shall not certify expenditures under subsection (1) of this section if the county does not present to the department at the conference a plan to achieve adequacy in assessment and taxation within a number of years specified by the Department of Revenue.

(3) Any county for which expenditures are certified pursuant to this section shall certify to the department, not less than 15 days prior to the close of the fiscal quarter, that the county is in compliance with the conference agreement and the plan developed at the conference agreement.

[1989 c.796 §4]



Section 294.184 - County Assessment Function Funding Assistance Account; sources; purpose.

(a) All moneys paid over by the county treasurers as provided under ORS 294.187 (2)(a); and

(b) All interest earned upon any moneys in the account.

(2) Prior to each quarterly distribution of the moneys in the account under ORS 294.178, the moneys necessary to pay the following Department of Revenue expenses shall be transferred to a suspense account of the department created under ORS 293.445 and are continuously appropriated to the department for:

(a) Expenses incurred in carrying out the purposes of ORS 294.175 to 294.184; and

(b) Appraisal expenses incurred by the department in appraising state-appraised industrial properties as defined in ORS 306.126 and property of centrally assessed companies under ORS 308.505 to 308.681.

(3) The amount of moneys transferred to the suspense account of the department under subsection (2) of this section each quarter may not exceed 10 percent of the moneys in the account.

(4) The remainder of the moneys in the account after the transfer made under subsection (2) of this section shall be used for the purpose of making the grant payments to counties as required under ORS 294.178 and are continuously appropriated to the department for that purpose.

[1989 c.796 §6; 1999 c.701 §2a; 2001 c.303 §13; 2009 c.18 §3; 2011 c.83 §6; 2015 c.36 §3]



Section 294.187 - County Assessment and Taxation Fund; sources; purpose.

(a) Moneys deposited in and credited to the fund under ORS 311.508.

(b) Moneys deposited in and credited to the fund under ORS 205.323 (4)(b)(C).

(c) Moneys deposited in and credited to the fund under ORS 205.323 (4)(c).

(d) Interest earned upon moneys credited to the fund.

(2) The county treasurer shall pay over the moneys in the fund, determined as of the last day of the fiscal quarter, to the State Treasurer on or before the 10th working day of the month following the last day of the fiscal quarter as follows:

(a) Moneys collected under subsection (1)(a) and (b) of this section and interest earnings on those moneys must be paid over to the Department of Revenue for deposit in the County Assessment Function Funding Assistance Account created under ORS 294.184.

(b) Moneys collected under subsection (1)(c) of this section and interest earnings on those moneys must be paid over to the Department of Revenue for deposit in the Housing and Community Services Department accounts for housing-related programs as follows:

(A) 76 percent of the moneys must be deposited in the General Housing Account created under ORS 458.620;

(B) 10 percent of the moneys must be deposited in the Emergency Housing Account created under ORS 458.620; and

(C) 14 percent of the moneys must be deposited in the Home Ownership Assistance Account created under ORS 458.620.

(3) If the county treasurer fails to pay over moneys, as required under subsection (2) of this section, then any unpaid moneys shall be a debt due and owing by the county to the state and the county shall pay the legal rate of interest thereon from the due date until paid. Payment of interest under this section shall not relieve the county treasurer from any penalty imposed by law for failure to make the payments, and in addition, the county treasurer shall be liable under ORS 311.375 (4)(a) and (b).

(4) ORS 294.305 to 294.565 do not apply to a fund created under this section.

[1989 c.796 §7; 2003 c.273 §2; 2009 c.18 §4; 2011 c.338 §2]



Section 294.205



Section 294.210



Section 294.215



Section 294.220



Section 294.225



Section 294.230



Section 294.235



Section 294.240



Section 294.245



Section 294.250 - Publication by county governing body of schedule of expenditures and statement of proceedings; manner of publication; notice.

(2) The schedule of expenditures shall state the names of all claimants, the general purpose of the article or service for which payment is claimed in each bill and the amount ordered paid. The statement of proceedings shall be a true reflection of actions taken at any public meeting of the county governing body.

(3) Except as otherwise provided in this subsection, the county shall not be required to publish any claim for personal services of regular county officers and employees occupying budgeted positions. Once each year the county shall publish the actual individual gross monthly salary of all regular officers and employees occupying budgeted positions. The county shall identify each budgeted position by the title of the position.

(4) The publications required under subsection (1) of this section shall not apply to any counties having a tax supervising and conservation commission.

(5) The publications required under subsection (1) of this section shall be made by posting, singly or in any combination:

(a) In the county courthouse.

(b) At public libraries in the county.

(c) On the Internet.

(6) The county shall also publish at least once each month in a newspaper of general circulation in the county, on the Internet, or both, a notice stating:

(a) That the information required to be published under this section is posted and available for review;

(b) The locations where it may be viewed; and

(c) That copies of all or part of the posted information may be obtained from the county upon request and upon payment of a fee not exceeding the actual costs incurred by the county in making copies of the posted information.

[Amended by 1963 c.360 §1; 1979 c.651 §1; 1987 c.435 §1; 1991 c.285 §1; 2011 c.172 §1; 2013 c.217 §1]



Section 294.255



Section 294.260



Section 294.305 - Sections constituting Local Budget Law.



Section 294.310



Section 294.311 - Definitions for ORS 294.305 to 294.565.

(1) "Accrual basis" means the recording of the financial effects on a municipal corporation of transactions and other events and circumstances that have cash consequences for the municipal corporation in the periods in which those transactions, events and circumstances occur, rather than only in the periods in which cash is received or paid by the municipal corporation.

(2) "Activity" means a specific and distinguishable service performed by one or more organizational components of a municipal corporation to accomplish a function for which the municipal corporation is responsible.

(3) "Appropriation" means an authorization granted by the governing body to make expenditures and to incur obligations for specific purposes. An appropriation is limited to a single fiscal year for municipal corporations preparing annual budgets, or to the budget period for municipal corporations preparing biennial budgets.

(4) "Basis of accounting" means the cash basis, the modified accrual basis or the accrual basis.

(5) "Budget" means a plan of financial operation embodying an estimate of expenditures for a given period or purpose and the proposed means of financing the estimated expenditures.

(6) "Budget document" means the estimates of expenditures and budget resources as set forth on the estimate sheets, tax levy and the financial summary.

(7) "Budget period" means, for municipal corporations with the power to levy a tax upon property, the two-year period commencing on July 1 and closing on June 30 of the second calendar year next following, and for all other municipal corporations, an accounting period of 24 months ending on the last day of any month.

(8) "Budget resources" means resources to which recourse can be had to meet obligations and expenditures during the fiscal year or budget period covered by the budget.

(9) "Cash basis" means a basis of accounting under which transactions are recognized only in the period during which cash is received or disbursed.

(10) "Current budget period" means the budget period in progress.

(11) "Current year" means the fiscal year in progress.

(12) "Encumbrance accounting" means the method of accounting under which outstanding encumbrances are recognized as reductions of appropriations and the related commitments are carried in a reserve for encumbrances until liquidated, either by replacement with an actual liability or by cancellation. This method of accounting may be used as a modification to the accrual basis of accounting in accordance with generally accepted accounting principles.

(13) "Encumbrances" means obligations in the form of purchase orders, contracts or salary commitments which are chargeable to an appropriation and for which a part of the appropriation is reserved. Obligations cease to be encumbrances when paid or when the actual liability is set up.

(14) "Ensuing budget period" means the budget period following the current budget period.

(15) "Ensuing year" means the fiscal year following the current year.

(16) "Expenditure" means, if the accounts are kept on the accrual basis or the modified accrual basis, decreases in net financial resources and may include encumbrances. If the accounts are kept on the cash basis, the term covers only actual disbursement, the drawing of the check or warrant for these purposes and not encumbrances, except that deferred employee compensation shall be included as a personnel service expenditure where an approved deferred employee compensation plan is in effect for a municipal corporation.

(17) "Fiscal year" means for municipal corporations with the power to impose ad valorem property taxes, the fiscal year commencing on July 1 and closing on June 30, and for all other municipal corporations, an accounting period of 12 months ending on the last day of any month.

(18) "Fund balance" means the excess of the assets of a fund over its liabilities and reserves except in the case of funds subject to budgetary accounting where, prior to the end of a fiscal period, it represents the excess of the fund’s assets and estimated revenues for the period over its liabilities, reserves and appropriations for the period.

(19) "General county resources" means resources from property taxes, state and federal shared revenue, beginning balances available for expenditure and interest not required to be allocated to specific programs or activities.

(20) "Governing body" means the city council, board of commissioners, board of directors, county court or other managing board of a municipal corporation including a board managing a municipally owned public utility or a dock commission.

(21) "Grant" means a donation or contribution of cash to a governmental unit by a third party.

(22) "Intergovernmental entity" means an entity created under ORS 190.010 (5). The term includes any council of governments created prior to the enactment of ORS 190.010 (5).

(23) "Internal service fund" means a fund properly authorized to finance, on a cost reimbursement basis, goods or services provided by one organizational unit of a municipal corporation to other organizational units of the municipal corporation.

(24) "Liabilities" means probable future sacrifices of economic benefits, arising from present obligations of a municipal corporation to transfer assets or provide services to other entities in the future as a result of past transactions or events. The term does not include encumbrances.

(25)(a) "Modified accrual basis" means the accrual basis of accounting adapted to the governmental fund-type measurement focus. Under this basis of accounting, revenues and other financial resource increments, such as bond proceeds, are recognized when they become susceptible to accrual, that is, when they become both measurable and available to finance expenditures in the current period.

(b) As used in this subsection, "available" means collectible in the current period or soon enough thereafter to be used to pay liabilities of the current period. Under this basis of accounting, expenditures are recognized when the fund liability is incurred except for:

(A) Inventories of material and supplies that may be considered expenditures either when purchased or when used; and

(B) Prepaid insurance and similar items that may be considered expenditures either when paid for or when consumed.

(26) "Municipal corporation" means any county, city, port, school district, union high school district, community college district and all other public or quasi-public corporations including a municipal utility or dock commission operated by a separate board or commission. "Municipal corporation" includes an intergovernmental entity or council of governments that proposes to impose or imposes ad valorem property taxes.

(27) "Net working capital" means the sum of the cash, cash equivalents, investments, accounts receivable expected to be converted to cash during the ensuing year or ensuing budget period, inventories, supplies and prepaid expenses less current liabilities and, if encumbrance accounting is adopted, reserve for encumbrances. The term is not applicable to the cash basis of accounting.

(28) "Object" means, as used in expenditure classification, articles purchased including, but not limited to, land, buildings, equipment and vehicles, or services obtained including, but not limited to, administrative services, clerical services, professional services, property services and travel, as distinguished from the results obtained from expenditures.

(29) "Object classification" means a grouping of expenditures on the basis of goods or services purchased, including, but not limited to, personnel services, materials, supplies and equipment.

(30) "Operating taxes" has the meaning given that term in ORS 310.055.

(31) "Organizational unit" means any administrative subdivision of a municipal corporation, especially one charged with carrying on one or more functions or activities.

(32) "Population" means the number of inhabitants of a municipal corporation according to certified estimates of population made by Portland State University.

(33) "Program" means a group of related activities aimed at accomplishing a major service or function for which the municipality is responsible.

(34) "Public utility" means those public utility operations authorized by ORS chapter 225.

(35) "Publish" or "publication" means any one or more of the following methods of giving notice or making information or documents available to members of the general public:

(a) Publication in one or more newspapers of general circulation within the jurisdictional boundaries of the municipal corporation.

(b) Posting through the United States Postal Service by first class mail, postage prepaid, to each street address within the jurisdictional boundaries of the municipal corporation and to each post office box and rural route number belonging to a resident within the jurisdictional boundaries of the municipal corporation.

(c) Hand delivery to each street address within the jurisdictional boundaries of the municipal corporation.

(36) "Receipts" means cash received unless otherwise qualified.

(37) "Reserve for encumbrances" means a reserve representing the segregation of a portion of a fund balance to provide for unliquidated encumbrances.

(38) "Revenue" means the gross receipts and receivables of a governmental unit derived from taxes, licenses, fees and from all other sources, but excluding appropriations, allotments and return of principal from investment of surplus funds.

(39) "Special revenue fund" means a fund properly authorized and used to finance particular activities from the receipts of specific taxes or other revenues.

[1963 c.576 §3; 1971 c.513 §55; 1975 c.319 §2; 1977 c.102 §4; 1977 c.305 §1; 1979 c.686 §1; 1997 c.308 §3; 1997 c.541 §322; 1999 c.632 §1; 2001 c.104 §102; 2001 c.135 §3; 2003 c.235 §1; 2009 c.477 §4; 2011 c.473 §27; 2013 c.768 §106h]



Section 294.315



Section 294.316 - Application.

(1) Drainage districts organized under ORS chapter 547;

(2) District improvement companies organized under ORS chapter 554;

(3) Highway lighting districts organized under ORS chapter 372;

(4) Irrigation districts organized under ORS chapter 545;

(5) Road districts organized under ORS chapter 371;

(6) Soil and water conservation districts organized under ORS chapter 568 that will not levy an ad valorem tax during the ensuing year or ensuing budget period;

(7) Municipal public utilities operating under separate boards or commissions, authorized under ORS chapter 225 and city charters, and people’s utility districts organized under ORS chapter 261, both operating without ad valorem tax support during the ensuing year or ensuing budget period;

(8) Housing authorities organized under ORS 446.515 to 446.547 and ORS chapter 456 that are not carrying out urban renewal activities using a division of ad valorem taxes under ORS 457.440 during the ensuing year or ensuing budget period;

(9) Water control districts organized under ORS chapter 553 that will not levy an ad valorem tax during the ensuing year or ensuing budget period;

(10) Hospital financing authorities organized under ORS 441.525 to 441.595;

(11) Export trading corporations organized under ORS 777.755 to 777.800;

(12) Diking districts organized under ORS chapter 551;

(13) Health districts organized under ORS 440.315 to 440.410; and

(14) Intergovernmental entities created under ORS 190.010, including councils of governments described in ORS 294.900 to 294.930, except that an intergovernmental entity or a council of governments that proposes to impose ad valorem property taxes for the ensuing year or budget period is subject to ORS 294.305 to 294.565 for the budget prepared for that year or period.

[1963 c.576 §35; 1965 c.451 §1; 1979 c.621 §8a; 1979 c.686 §9; 1981 c.918 §5; 1983 c.200 §18; 1985 c.361 §1; 1999 c.632 §2; 2001 c.135 §4; 2001 c.251 §3; 2003 c.235 §2]



Section 294.320



Section 294.321 - Purposes.

(1) To establish standard procedures for the preparation, presentation, administration and appraisal of budgets of municipal corporations;

(2) To provide for a brief description of the programs of a municipal corporation and the fiscal policy which is to accomplish these programs;

(3) To provide for estimation of revenues, expenditures and proposed taxes;

(4) To provide specific methods for obtaining public views in the preparation of fiscal policy;

(5) To provide for the control of revenues and expenditures for the promotion of efficiency and economy in the expenditure of public funds; and

(6) To enable the public, taxpayers and investors to be apprised of the financial policies and administration of the municipal corporation in which they are interested.

[1963 c.576 §2; 1997 c.308 §4; 1997 c.541 §323]



Section 294.323 - Budget period.

(2) When the governing body of a municipal corporation prepares a biennial budget, the governing body shall certify to the assessor for each fiscal year of the budget period the ad valorem property tax amount or rate for the ensuing fiscal year.

[2001 c.135 §2]

Note: 294.323 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 294.325



Section 294.326



Section 294.330



Section 294.331 - Budget officer.

[1963 c.576 §5]



Section 294.333 - Basis of accounting used by municipal corporation; change of basis.

(2) The basis of accounting used by a municipal corporation must be used in the current year or period and in each succeeding year or period until the basis is changed in a subsequent budget.

(3) A change in a municipal corporation’s basis of accounting must be published as required under ORS 294.438.

[Formerly 294.445]



Section 294.335



Section 294.336



Section 294.338 - Compliance with Local Budget Law required prior to expenditure or tax certification; exceptions.

(2) Subsection (1) of this section does not apply to the expenditure of grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific purposes or to other special purpose trust funds at the disposal of municipal corporations. A municipal corporation may not make an expenditure under this subsection unless the governing body of the municipal corporation enacts appropriation ordinances or resolutions authorizing the expenditure.

(3) Subsection (1) of this section does not apply:

(a) To the extent that maintenance, repair or self-insurance reserves authorized by ORS 294.373 or nontax funds are available or may be made available; and

(b) If the governing body of a municipal corporation:

(A) Adopts an ordinance or resolution to appropriate excess expenditures for a specific purpose or purposes; and

(B)(i) Declares the existence of an occurrence or condition that could not have been foreseen at the time of the preparation of the budget for the current year or current budget period;

(ii) Could not have foreseen a pressing necessity for the expenditure at the time of the preparation of the budget for the current year or current budget period; or

(iii) Receives a request for services or facilities, the cost of which is supplied by a private individual, corporation or company or by another governmental unit necessitating a greater expenditure of public money for any specific purpose or purposes than the amount budgeted in order to provide the services for which the governing body of the municipal corporation was responsible.

(4) Subsection (1) of this section does not apply to the expenditure during the current year or current budget period of the proceeds of the sale of the following bonds, as defined in ORS 287A.001, or to the expenditure during the current year or current budget period of other funds to pay debt service on those bonds:

(a) Bonds that are issued under ORS 287A.150 and for which the referral period described in ORS 287A.150 ended after the preparation of the budget of the current year or current budget period;

(b) Bonds that were approved by the electors during the current year or current budget period; or

(c) Bonds issued during the current year or current budget period to refund previously issued bonds or obligations.

(5) Subsection (1) of this section does not apply to:

(a) Expenditures of funds received from the sale of conduit revenue bonds or other borrowings issued for private business entities or nonprofit corporations by public bodies, as defined in ORS 287A.001, or the State of Oregon or to pay debt service on the bonds;

(b) Expenditures of funds that have been irrevocably placed in escrow for the purpose of defeasing and paying bonds;

(c) Expenditures of assessments or other revenues to redeem bonds that are payable from the assessments or other revenues, when the assessments or other revenues are received as a result of prepayments or other unforeseen circumstances; or

(d) Expenditures of funds that are held as debt service reserves for bonds if the expenditures are made to:

(A) Pay debt service on the bonds;

(B) Redeem the bonds; or

(C) Fund an escrow or trust account to defease or pay the bonds.

(6) Subsection (1) of this section does not apply to expenditures of funds received from assessments against benefited property for local improvements as defined in ORS 223.001 to the extent that the cost of the improvements is payable by owners of benefited property.

(7) Subsection (1) of this section does not apply to the expenditure of funds accumulated to pay deferred employee compensation.

(8) Subsection (1) of this section does not apply to refunds or the interest on refunds granted by counties under ORS 311.806.

(9) Subsection (1) of this section does not apply to refunds received by a municipal corporation when purchased items are returned after an expenditure has been made. A municipal corporation may not make an expenditure under this subsection unless the governing body of the municipal corporation enacts appropriate appropriation ordinances or resolutions authorizing the expenditure.

(10) Subsection (1) of this section does not apply to a newly formed municipal corporation during the fiscal year in which it was formed. If a new municipal corporation is formed between March 1 and June 30, subsection (1) of this section does not apply to the municipal corporation during the fiscal year immediately following the fiscal year in which it was formed.

[Formerly 294.326]



Section 294.340



Section 294.341



Section 294.343 - Internal service funds.

(a) The appropriation or appropriations to be charged in order to provide the initial money for financing the fund;

(b) The object or purpose of the fund;

(c) The methods for controlling of expenditures and encumbering of such funds; and

(d) The sources from which the fund shall be replenished.

(2) No person shall expend or encumber or authorize expenditure or encumbrance from funds created in accordance with subsection (1) of this section in excess of the balance of that fund, or for a purpose for which there is no appropriation or source of reimbursement authorized at that time.

(3) The anticipated expenditure for the ensuing year or ensuing budget period from an internal service fund created in accordance with subsection (1) of this section shall be budgeted as any other fund in accordance with ORS 294.305 to 294.565, appropriations shall be made for each internal service fund in accordance with ORS 294.456 and expenditures from the internal service fund shall be regulated thereby.

(4) Notwithstanding the limitations in ORS 294.305 to 294.565 applicable to increasing the appropriations of funds during the current year or current budget period, the governing body may increase appropriations of the internal service funds by ordinance or resolution.

(5) The charges for services shall be computed to cover all costs for such services and the charges shall be periodically revised to eliminate any element of profit or loss.

[Formerly 294.470]



Section 294.345



Section 294.346 - Reserve fund established without vote; review of need for reserve fund; unexpended balances; application to system development charges.

(2) Not less frequently than every 10th anniversary of the date upon which a reserve fund is established under subsection (1) of this section, the governing body of the municipal corporation shall review the reserve fund and determine whether the fund will be continued or abolished. When the governing body determines, by resolution, that it is no longer necessary to maintain such a reserve fund:

(a) Commencing with the next succeeding fiscal year, the political subdivision shall discontinue the levy of any taxes under ORS 280.060 that would otherwise be required to be credited to such fund; and

(b) There shall be transferred to the general fund or any other fund of the political subdivision that the governing body determines is appropriate:

(A) Any unexpended balance in the fund to be abolished that is not required to be held for subsequent expenditure for the purposes for which the fund was established; and

(B) Any subsequent receipts from tax levies that are otherwise required to be credited to such fund, together with any penalties and interest thereon.

(3) This section does not apply to system development charges imposed under ORS 223.297 to 223.314, and no system development charges shall be credited to any reserve fund established under this section.

[Formerly 294.525]



Section 294.347



Section 294.348



Section 294.350



Section 294.351



Section 294.352



Section 294.353 - Elimination of unnecessary fund; disposition of balance.

[Formerly 294.475]



Section 294.355



Section 294.356



Section 294.358 - Expenditure and resource estimate sheets; made part of budget document.

(2) The sheet or sheets containing the estimate of budget resources shall also show in parallel columns the actual budget resources of the two fiscal years next preceding the current year or the actual budget resources for the two budget periods preceding the current budget period, the estimated budget resources for the current year or current budget period and the estimated budget resources for the ensuing year or ensuing budget period.

(3) The estimate sheets shall be made a part of the budget document.

[Formerly 294.376]



Section 294.360



Section 294.361 - Contents of estimate of budget resources.

(2) Budget resources include but are not limited to:

(a) The balance of cash, cash equivalents and investments (in the case of a municipal corporation on the cash basis) or the net working capital (in the case of a municipal corporation on the accrual or modified accrual basis of accounting) that will remain in each fund on the last day of the current year or current budget period;

(b) Taxes;

(c) Fees;

(d) Licenses;

(e) Fines;

(f) Interest on deposits or on securities of any kind;

(g) Endowments;

(h) Annuities;

(i) Penalties;

(j) Sales of property or other assets or products of any kind;

(k) Delinquent taxes;

(L) Judgments;

(m) Damages;

(n) Rent;

(o) Premiums on sales of bonds;

(p) Reimbursement for services, road or other work performed for others;

(q) Transfer or reverter of unused balances of any kind;

(r) Reimbursement for services provided other funds;

(s) Rebates;

(t) Refunds of moneys heretofore paid on any account;

(u) Apportionment, grant, contribution, payment or allocation from the federal government, state government or any other governmental units;

(v) Taxes for the ensuing year or ensuing budget period;

(w) Interfund revenue transfers; and

(x) Revenues from any and all other sources of whatsoever kind or character.

(3) Budget resources do not include:

(a) The estimate for the ensuing year or ensuing budget period of discounts under ORS 311.505.

(b) The estimate of uncollectible amounts of taxes, fees or charges for the ensuing year or ensuing budget period.

(c) Moneys accumulated under an approved employee deferred compensation plan and interest or investment returns earned on such moneys.

(d) Grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific uses in the year of transfer. However, such grants, gifts, bequests or devises shall be included as budget resources if, by the time the budget committee approves the budget, the amount thereof that will be received in the ensuing year or ensuing budget period can be reasonably estimated. Such grants, gifts, bequests or devises may be placed in a trust and agency fund, to then be appropriated from such fund or funds.

(e) Amounts deducted from taxes pursuant to ORS 294.632.

[1963 c.576 §10; subsection (4) enacted as 1965 c.604 §11; 1969 c.612 §3; 1977 c.102 §3; 1979 c.310 §4; 1997 c.308 §8; 1999 c.632 §4; 1999 c.1051 §268; 2001 c.135 §7; 2005 c.22 §223; 2009 c.477 §5; 2009 c.596 §9]



Section 294.363



Section 294.365



Section 294.366



Section 294.368 - Determination of estimated tax revenues.

(2) Subject to the additional adjustments required under subsection (4) of this section, the estimated ad valorem taxes that will be received in the ensuing year or ensuing budget period shall not exceed the following:

(a) The amount derived by multiplying the estimated assessed value for the ensuing year or each fiscal year of the ensuing budget period of the taxable property within the municipal corporation, after boundary changes have been filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225, by whichever of the following is applicable to the municipal corporation:

(A) The municipal corporation’s permanent rate limit on operating taxes, as defined in ORS 310.202 (7); or

(B) The municipal corporation’s statutory rate limit on operating taxes, as defined in ORS 310.202 (10).

(b) If the municipal corporation is authorized to levy a local option tax that was authorized by the electors as a dollar amount, the dollar amount of such local option tax that is authorized to be levied in the ensuing year or ensuing budget period.

(c) If the municipal corporation is authorized to levy a local option tax that was authorized by the electors as a tax rate, the amount derived by multiplying the authorized rate of such local option tax for the ensuing year or ensuing budget period by the estimated assessed value for the ensuing year or each fiscal year of the ensuing budget period of the taxable property within the municipal corporation.

(d) Subject to subsection (3) of this section, the municipal corporation’s estimate of the amount required to pay the principal and interest on bonded indebtedness that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution.

(e) The municipal corporation’s estimate of the amount required to repay taxing district bond obligations or pension and disability plan obligations described in section 11 (5), Article XI of the Oregon Constitution.

(3)(a) The estimate described in subsection (2)(d) of this section may include:

(A) An amount equal to the total of the payments on the principal and interest on bonded indebtedness that are due and payable in the fiscal period following the fiscal period for which the budget is being prepared and before a sufficient amount of property taxes to pay the bonded indebtedness are collected in that fiscal period, pursuant to ORS 294.398.

(B) Amounts to reimburse the municipal corporation for the payment of principal and interest on exempt bonded indebtedness that the municipal corporation made from other moneys because collections of taxes levied for exempt bonded indebtedness were not sufficient to pay the exempt bonded indebtedness.

(b) If the bonded indebtedness is a tax credit bond or other bond that bears interest that is includable in gross income under the Internal Revenue Code, as amended and in effect on June 25, 2009, the payments described in paragraph (a) of this subsection may include deposits that the municipal corporation has agreed to make in a sinking fund that is dedicated to pay the bonded indebtedness.

(4) The amounts determined under subsection (2)(a), (b) and (c) of this section shall be reduced by an amount equal to the estimated amount of such taxes that will not be collected as a result of:

(a) The discounts allowed under ORS 311.505;

(b) The limits imposed under ORS 310.150 (3); and

(c) The failure of taxpayers to pay such taxes in the year for which they are levied.

(5)(a) The estimated ad valorem taxes determined in accordance with subsection (2)(a), (b) and (c) of this section, prior to adjustment by subsection (4) of this section, shall be used by the municipal corporation for purposes of complying with the requirements of ORS 310.060 (1).

(b) The amounts determined under subsection (2)(d) and (e) of this section shall, for purposes of complying with the requirements of ORS 310.060 (1), be increased by an amount equal to the estimated amount of taxes that will not be collected as a result of:

(A) The discounts allowed under ORS 311.505;

(B) The limits imposed under ORS 310.150 (3); or

(C) The failure of taxpayers to pay taxes in the year for which they are levied.

[Formerly 294.381]



Section 294.370



Section 294.371



Section 294.373 - Reserving receipts from revenue-producing property or facility; deposit in special fund.

(2) Moneys reserved under subsection (1) of this section shall be placed in a special fund or funds.

[Formerly 294.366]



Section 294.375



Section 294.376



Section 294.378 - Certain interest to be included in budget; method.

[Formerly 294.443]



Section 294.380



Section 294.381



Section 294.383 - Inclusions in accrued revenues of school, education service, community college and community college service districts using accrual basis of accounting; State School Fund grant calculations.

(a) For a school district, the district extended ADMw as calculated under ORS 327.013.

(b) For an education service district, the sum of the extended ADMw of the school districts located within the territory of the education service district.

(2) Notwithstanding ORS 294.333, a school district or education service district that uses the accrual basis method of accounting may include as accrued revenues in the budget and financial statement of the school district or education service district, for any fiscal year, an amount from the next fiscal year that is to be received in the next fiscal year. The amount accrued under this section may not be greater than the amount calculated under subsection (3)(b) or (c) of this section multiplied by the extended ADMw of the school district or education service district.

(3)(a) For each fiscal year, the Department of Education shall calculate the amount available in the State School Fund for grants and distributions to school districts and the amount available for grants and distributions to education service districts under ORS 327.008, 327.013 and 327.019 based on the appropriations and allocations made to the State School Fund for that fiscal year by the Legislative Assembly in regular session. The department may not include in the amount calculated to be available for school districts and education service districts under this paragraph the amounts received by the Youth Corrections Education Program and the Juvenile Detention Education Program under ORS 327.026 from the State School Fund.

(b) The department shall calculate for school districts an amount equal to (the amount calculated under paragraph (a) of this subsection for school districts ¸ 12) ¸the total statewide extended ADMw of all school districts.

(c) The department shall calculate for education service districts an amount equal to (the amount calculated under paragraph (a) of this subsection for education service districts ¸ 12) ¸the total statewide extended ADMw of all education service districts.

(d) The department may adjust the calculations under this subsection based on current data for the factors used to calculate the State School Fund distribution to school districts and education service districts under ORS 327.008, 327.013 and 327.019.

(e) Notwithstanding paragraph (d) of this subsection, the department may not adjust the calculation under paragraph (a) of this subsection based on changes made to the appropriations or allocations to the State School Fund by the Legislative Assembly in special session or by rule of the Oregon Department of Administrative Services relating to allotting funds.

(4) Notwithstanding ORS 294.333, a community college district or community college service district that uses the accrual basis method of accounting may include as accrued revenues in the budget and financial statement of the community college district or community college service district, for any fiscal year, an amount from the next fiscal year that is to be received in the next fiscal year. The amount accrued under this section may not be greater than 25 percent of the amount the community college district or community college service district received as a Community College Support Fund grant for the fiscal year for which the revenues are to be accrued.

[Formerly 294.447; 2013 c.577 §6]

Note: 294.383 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 294.385



Section 294.386



Section 294.388 - Estimates and reconciliation of expenditures and other requirements; form and contents.

(2) Estimates required under subsection (1) of this section must be prepared by organizational unit or by program. For purposes of preparing the estimates, "organizational unit" does not apply to hospitals, school districts or education service districts.

(3) Estimates prepared by organizational unit pursuant to subsection (2) of this section must be detailed under separate object classifications of personnel services, materials and services and capital outlay. Separate estimates must be made for operating expenses and general capital outlays that cannot reasonably be allocated to an organizational unit and for special payments, debt service and interfund revenue transfers.

(4) Estimates prepared by program pursuant to subsection (2) of this section must be arranged for each activity of a program. Estimates under each activity must be detailed under separate object classifications of personnel services, materials and services and capital outlay. Separate estimates must be made for operating expenses and general capital outlays that cannot reasonably be allocated to an activity within a program and for special payments, debt service and interfund revenue transfers.

(5) Estimates of expenditures for personnel services must include for each organizational unit or activity the total budgeted cost of all officers and employees and the number of related full-time equivalent positions. Upon request, a municipal corporation shall make available the current salary of each officer and employee, other than persons who receive an hourly wage or who are hired on a part-time basis. For the purpose of preparing a list of salaries, employees of like classification and salary range may be listed by the number of employees, the highest and lowest salaries and the total amount of all salaries, in each salary range.

(6) Debt service estimates must include separate amounts for principal and interest for each bond issue in each fund.

(7) The estimate for a fund may include an estimate for general operating contingencies.

[Formerly 294.352]



Section 294.390



Section 294.391



Section 294.393 - Preparation of estimates by school, education service and community college districts and by municipal corporations operating public utility or hospital.

(2) Each community college district shall prepare the estimates of expenditures required under ORS 294.388 in accordance with the classification of revenue and expenditure accounts prescribed by the Office of Community Colleges and Workforce Development in consultation with the Department of Revenue. The Department of Revenue is responsible for determining the district’s compliance with this subsection.

(3) Notwithstanding ORS 294.388 (2), each municipal corporation that operates a public utility or hospital shall prepare estimates for the operations of each public utility or hospital in accordance with:

(a) The applicable generally accepted system of accounts for the operations; or

(b) The general system of accounts in ORS 294.305 to 294.565.

[Formerly 294.356; 2015 c.366 §72]



Section 294.395



Section 294.396



Section 294.398 - Estimate of unappropriated ending fund balance for each fund.

[Formerly 294.371]



Section 294.400



Section 294.401



Section 294.403 - Budget message.

(1) Explain the budget document;

(2) Contain a brief description of the proposed financial policies of the municipal corporation for the ensuing year or ensuing budget period;

(3) Describe in connection with the financial policies of the municipal corporation, the important features of the budget document;

(4) Set forth the reason for salient changes from the previous year or budget period in appropriation and revenue items;

(5) Explain the major changes in financial policy; and

(6) Set forth any change contemplated in the municipal corporation’s basis of accounting and explain the reasons for the change and the effect of the change on the operations of the municipal corporation.

[Formerly 294.391]



Section 294.405



Section 294.406



Section 294.408 - Time of making budget message and document.

[Formerly 294.396]



Section 294.410



Section 294.411



Section 294.413



Section 294.414 - Budget committee.

(2) The budget committee shall consist of the members of the governing body and a number, equal to the number of members of the governing body, of electors of the municipal corporation appointed by the governing body; if there are electors fewer than the number required, the governing body and the electors who are willing to serve shall be the budget committee; and if there are no electors willing to serve, the governing body shall be the budget committee.

(3) The members of the budget committee shall receive no compensation for their services as members of such committee.

(4) Appointive members of the budget committee may not be officers, agents or employees of the municipal corporation.

(5) Appointive members of a budget committee that prepares an annual budget shall be appointed for terms of three years. The terms shall be staggered so that, as near as practicable, one-third of the terms of the appointive members end each year.

(6) Appointive members of a budget committee that prepares a biennial budget shall be appointed for terms of four years. The terms shall be staggered so that, as near as practicable, one-fourth of the terms of the appointive members end each year.

(7) If any appointive member is unable to serve the term for which the member was appointed, or an appointive member resigns prior to completion of the term for which the member was appointed, the governing body of the municipal corporation shall fill the vacancy by appointment for the unexpired term.

(8) If the number of members of the governing body is reduced or increased by law or charter amendment, the governing body of the municipal corporation shall reduce or increase the number of appointive members of the budget committee so that the number thereof shall be equal to but not greater than the number of members of the governing body. To effect a reduction, the governing body of the municipal corporation may remove such number of appointive members as may be necessary. The removals shall be made so that the number remaining will be divided into three, if the terms of the appointive members are governed by subsection (5) of this section, or four, if the terms of the appointive members are governed by subsection (6) of this section, equal or approximately equal groups as to terms. In case of an increase, additional appointive members shall be appointed for such terms so that they, together with the members previously appointed, will be divided into three or four, as appropriate under this section, equal or approximately equal groups as to terms.

(9) The budget committee shall at its first meeting after its appointment elect a presiding officer from among its members.

[Formerly 294.336]



Section 294.415

[Renumbered 294.425]



Section 294.416



Section 294.418



Section 294.419



Section 294.420

[Renumbered 294.555]



Section 294.421



Section 294.423 - Governing body of certain municipal corporations to be budget committee; exception.

(2) The governing body of a city with a population of more than 400,000 is the budget committee of an urban renewal agency created by the city under ORS 457.035.

[Formerly 294.341]



Section 294.425



Section 294.426 - Budget committee meeting; notice; receipt of budget message and document; provision of copies of document.

(a) Receiving the budget message prepared under ORS 294.403 and the budget document; and

(b) Providing members of the public with an opportunity to ask questions about and comment on the budget document.

(2)(a) If a budget committee holds more than one meeting under subsection (1) of this section, the budget message and the budget document must be received at the first meeting.

(b) If the budget committee does not provide members of the public with an opportunity to ask questions about and comment on the budget document at the first meeting, the budget committee must provide the public with the opportunity at a subsequent meeting.

(3)(a) Except as provided in paragraph (b) of this subsection, the budget officer designated under ORS 294.331 shall publish prior notice of each meeting of the budget committee held pursuant to subsection (1) of this section. The notice must contain the information described in subsection (4) of this section and must be published by one of the methods described in subsection (5) of this section.

(b)(A) If the budget committee holds more than one meeting for the purposes described in subsection (1) of this section, the budget officer may publish a combined notice for all the meetings.

(B) If the budget committee holds more than one meeting for the purpose described in subsection (1)(b) of this section, the budget officer may publish notice of only the first meeting. Notice of subsequent meetings may be given as provided in ORS 294.428 (2). If notice is published for a meeting under this subparagraph and it is subsequently determined that the meeting is unnecessary, notice of cancellation of the meeting must be published as provided in ORS 294.428 (2).

(4) The notice required under subsection (3) of this section must state:

(a) The purpose, time and place of the meeting or meetings and the place where the budget document is available;

(b) That the meeting is a public meeting where deliberations of the budget committee will take place; and

(c) If the meeting described in the notice is a meeting at which the budget committee will receive questions and comments from members of the public, that any person may ask questions about and comment on the budget document at that time.

(5)(a) If the notice required under subsection (3) of this section is published only by publication in a newspaper, the notice must be published at least two separate times, not more than 30 days before the meeting date and not less than five days before the meeting date.

(b) The notice may be published once in a newspaper, not more than 30 days before the meeting date and not less than five days before the meeting date, and once on the municipal corporation’s Internet website, in a prominent manner and maintained on the website for at least 10 days before the meeting date. The newspaper notice must contain the Internet website address at which the notice is posted.

(c) If the notice is published by mailing or hand delivery, the notice must be placed with the United States Postal Service or hand delivered not less than 10 days before the meeting date.

(6)(a) At any time before the first meeting required under subsection (1) of this section, the budget officer may provide one copy of the budget document to each member of the budget committee solely for the information and use of the individual members. The budget committee may not deliberate on the budget document as a body before the first meeting.

(b) If the budget officer does not provide copies of the budget document to the members of the budget committee under paragraph (a) of this subsection, the budget officer shall provide copies at the first meeting required under subsection (1) of this section.

(7) The budget officer shall file a copy of the budget document in the office of the governing body of the municipal corporation immediately following presentation of the budget document to the members of the budget committee under subsection (6) of this section. The copy is a public record of the municipal corporation.

(8) The governing body of the municipal corporation must provide to individuals upon request a copy of the budget document or the means of readily obtaining a copy of the budget document.

[Formerly 294.401]



Section 294.428 - Budget committee hearings; approval of budget document.

(2) In addition to the meetings held under ORS 294.426 (1), the budget committee may meet from time to time at its discretion. All meetings of the budget committee shall be open to the public. Except for a meeting of the budget committee held under ORS 294.426 (1), prior notice of each meeting of the budget committee shall be given at the same time as is required for notice of meetings of the governing body of the municipal corporation and may be given in the same manner as notice of meetings of the governing body or by any one or more of the methods described in ORS 294.311 (35).

(3) The budget committee may demand and receive from any officer, employee or department of the municipal corporation any information the committee requires for the revision and preparation of the budget document. The budget committee may compel the attendance of any such officer or employee at its meetings.

[Formerly 294.406]



Section 294.430



Section 294.431 - Submission of budget document to tax supervising and conservation commission before date of public hearing.

(2) A municipal corporation that has a population exceeding 200,000, or a municipal corporation that has a population not exceeding 200,000, has not made an election under ORS 294.625 (2) and requests the tax supervising and conservation commission to conduct the public hearing described in ORS 294.453, shall submit its approved budget document to the tax supervising and conservation commission in the county at least 20 days before the date of the public hearing in accordance with ORS 294.453.

(3) If the real market value of all property subject to taxation by a municipal corporation in a county having a tax supervising and conservation commission is greater than the real market value of all property subject to taxation by the municipal corporation in any other county, the municipal corporation shall submit its approved budget document to the tax supervising and conservation commission pursuant to subsection (1) or (2) of this section. As used in this subsection, "real market value" means the real market value computed according to ORS 308.207 from the assessment rolls last in the process of collection.

(4) Upon timely application in writing by a municipal corporation, a tax supervising and conservation commission may for good cause allow the municipal corporation to submit its approved budget document later than required under subsections (1) and (2) of this section.

[Formerly 294.411]



Section 294.433 - Format for notices and summaries.

[Formerly 294.413]



Section 294.435



Section 294.437



Section 294.438 - Publication of notice of meeting, financial summary and budget summary; requirements of financial summary and notice of meeting; rules.

(2) Except as provided in ORS 294.441, the financial summary required under subsection (1) of this section must state separately the total amount of resources included in the budget in each of the following categories:

(a) Beginning fund balance or net working capital;

(b) Income from fees, licenses, permits, fines, assessments and all other service charges imposed by the municipal corporation;

(c) Property taxes approved by the budget committee for the ensuing year, or as increased by the governing body of the municipal corporation as provided in ORS 294.456;

(d) Federal, state and other grants, gifts, allocations and donations;

(e) Proceeds from bonds and other borrowings;

(f) Interfund revenue transfers and reimbursements for internal services; and

(g) The total of all other budget resources.

(3) Except as provided in ORS 294.441, the financial summary required under subsection (1) of this section must state separately the total amount of expenditures and other requirements included in the budget in each of the following categories:

(a) Personnel services;

(b) Materials and services;

(c) Capital outlay;

(d) Debt service;

(e) Special payments;

(f) Interfund revenue transfers;

(g) Operating contingencies; and

(h) Unappropriated ending fund balance and reserves.

(4)(a) Except as provided in ORS 294.441, the financial summary required under subsection (1) of this section must state the estimated total amount of expenditures and other requirements and the estimated total number of employees stated in full-time equivalent positions for the ensuing year or ensuing budget period for each organizational unit or program of the municipal corporation.

(b) For purposes of this subsection, "organizational unit" does not apply to hospitals.

(5)(a) The financial summary required under subsection (1) of this section must describe in narrative format the prominent changes from the current year or current budget period in the activities and financing of the major organizational units or major programs.

(b) For purposes of this subsection, "organizational unit" does not apply to hospitals.

(6) The financial summary required under subsection (1) of this section must state the municipal corporation’s operating tax rate or amount and the rate or amount of all other ad valorem property taxes to be certified to the assessor, including separate rates or amounts for local option taxes and ad valorem property taxes for meeting payments on bond principal and interest and for meeting other obligations of the municipal corporation described in section 11 (5), Article XI of the Oregon Constitution. Tax rates must be stated as a rate per thousand dollars of assessed value.

(7) The following statements must be published with the financial summary required under subsection (1) of this section:

(a) A classified statement of outstanding indebtedness excluding indebtedness that has been defeased as provided in ORS 287A.195; and

(b) A classified statement of all indebtedness authorized but not incurred.

(8) The meeting notice required under subsection (1) of this section must:

(a) State the time and place of the budget hearing at which the approved budget document may be discussed with the governing body of the municipal corporation;

(b) State the place where the complete budget document is available during regular business hours for inspection by the general public and where and when copies of the complete budget document may be obtained;

(c) State that the budget has been prepared in accordance with the basis of accounting used in the preceding year or preceding budget period unless a change in the basis of accounting is anticipated; and

(d) If a change in the basis of accounting is to be made, explain the change and the effects of the change.

(9) The Department of Revenue may adopt rules to implement the provisions of this section.

[Formerly 294.416; 2013 c.420 §1]



Section 294.440



Section 294.441 - Requirements for financial summaries of school, education service and community college districts.

(a) Beginning fund balance;

(b) Property taxes other than local option taxes;

(c) Local option taxes;

(d) Local sources;

(e) Intermediate sources;

(f) State sources;

(g) Federal sources;

(h) Interfund revenue transfers; and

(i) The total of all other budget resources.

(2) For a school district or an education service district, the financial summary required under ORS 294.438 (1) must state separately the total amount of expenditures and other requirements included in the budget in each of the following objects:

(a) Salaries;

(b) Associated payroll cost;

(c) Purchased services;

(d) Supplies and materials;

(e) Capital outlay;

(f) Other objects other than debt service;

(g) Debt service;

(h) Interfund transfers;

(i) Operating contingencies; and

(j) Unappropriated ending fund balance and reserves.

(3) For a school district or an education service district, the financial summary required under ORS 294.438 (1) must state separately the total amount of expenditures and other requirements and the total number of employees stated in full-time equivalent positions included in the budget in each of the following functions:

(a) Instruction;

(b) Support services;

(c) Enterprise and community services;

(d) Facilities acquisition and construction;

(e) Other uses other than debt service and interfund transfers;

(f) Debt service;

(g) Interfund transfers;

(h) Operating contingencies; and

(i) Unappropriated ending fund balance and reserves.

(4) For a community college district, the financial summary required under ORS 294.438 (1) must state separately the total amount of resources included in the budget in each of the following categories:

(a) Beginning fund balance;

(b) Property taxes other than local option taxes;

(c) Local option taxes;

(d) Tuition and fees;

(e) Other local sources;

(f) State sources;

(g) Federal sources;

(h) Interfund revenue transfers; and

(i) The total of all other budget resources.

(5) For a community college district, the financial summary required under ORS 294.438 (1) must state separately the total amount of expenditures and other requirements included in the budget in each of the following objects:

(a) Personnel services;

(b) Materials and services;

(c) Financial aid;

(d) Capital outlay;

(e) Debt service;

(f) Other requirements;

(g) Transfers;

(h) Operating contingencies; and

(i) Unappropriated ending fund balance and reserves.

(6) For a community college district, the financial summary required under ORS 294.438 (1) must state separately the total amount of expenditures and other requirements and the total number of employees stated in full-time equivalent positions included in the budget in each of the following functions:

(a) Instruction;

(b) Instructional support;

(c) Student services other than student loans and financial aid;

(d) Student loans and financial aid;

(e) Community services;

(f) College support services other than facilities acquisition and construction;

(g) Facilities acquisition and construction;

(h) Interfund transfers;

(i) Other objects;

(j) Operating contingencies; and

(k) Unappropriated ending fund balance and reserves.

[2011 c.473 §10; 2013 c.420 §2]

Note: 294.441 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 294.443



Section 294.444 - County budget summary of revenues and expenditures funded in part by state resources.

[Formerly 294.419]

Note: 294.444 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 294.445



Section 294.447



Section 294.448 - Manner of publication; alternative requirements in certain cases.

(2) Notwithstanding ORS 294.438, a municipal corporation having a population exceeding 200,000 and located in a county having a tax supervising and conservation commission or a municipal corporation having a population not exceeding 200,000 that has not made an election under ORS 294.625 (2) and that requests the tax supervising and conservation commission to conduct the public hearing described in ORS 294.453 shall, not less than five days and not more than 30 days before the date of the meeting required under ORS 294.453, publish a notice stating:

(a) The date, time and place of the meeting required under ORS 294.453;

(b) The place where the complete budget document is available during regular business hours for inspection by the general public;

(c) Total budget requirements and taxes to be levied;

(d) Changes in the amount or rate of proposed ad valorem property taxes; and

(e) The place where copies of the complete budget or parts of the complete budget may be obtained.

[Formerly 294.421]



Section 294.450



Section 294.451 - Sufficiency of publication of budget documents; notice to governing body and assessor of publication error.

(a) Typographical or scriveners’ errors in the published material;

(b) Failure of the published materials to be mailed or hand delivered to each street and postal mailing address within the jurisdictional boundaries of the municipal corporation;

(c) Arithmetic errors in computing numerical information, including tax levies or tax rates;

(d) Calculations of ad valorem property taxes not made in accordance with the applicable requirements of law; or

(e) Failure to publish within the time periods required by law.

(2) At the first regularly scheduled meeting of the governing body of the municipal corporation that is held following the discovery of any publication error described in subsection (1)(a), (c) or (d) of this section, the budget officer shall advise the governing body in writing of the error and shall correct the error by testimony before the governing body at the meeting. If the error relates to the calculation of ad valorem property taxes, the budget officer shall immediately notify the county assessor of the error in writing, identifying the correct ad valorem property tax.

[Formerly 294.425]



Section 294.453 - Hearing by governing body on budget document as approved by budget committee; alternative procedure in certain cases.

(2) A municipal corporation having a population exceeding 200,000 and located in a county having a tax supervising and conservation commission shall submit its budget document to the tax supervising and conservation commission of the county under ORS 294.431 (2). The governing body of the municipal corporation or its representatives shall meet with the taxpayers of the municipal corporation at a public hearing to be called and conducted by the tax supervising and conservation commission.

(3) A municipal corporation that has a population not exceeding 200,000 and is located in a county having a tax supervising and conservation commission may submit its approved budget document to the tax supervising and conservation commission of the county under ORS 294.431 (1) for a public hearing. The governing body of the municipal corporation or its representatives shall meet with the taxpayers of the municipal corporation at a public hearing to be called and conducted by the tax supervising and conservation commission.

[Formerly 294.430]



Section 294.455



Section 294.456 - Governing body to adopt budget, make appropriations, declare and categorize property tax amount or rate; amendment of budget estimates, appropriations and tax amounts or rates limited; requirements for appropriations and tax amounts or rates.

(b) The governing body may amend the budget estimates and proposed ad valorem property tax amount or rate in the budget document before adoption under paragraph (a) of this subsection and after adoption if the post-adoption amendments are adopted prior to the commencement of the fiscal year or budget period to which the budget relates.

(c) Notwithstanding paragraph (b) of this subsection, unless the amended budget document is republished pursuant to ORS 294.438 or 294.448 in the same manner as the original budget and another public hearing is held pursuant to ORS 294.453 (1), or except to the extent ad valorem property taxes may be increased under ORS 294.476:

(A) The amount of estimated expenditures for each fund in an annual budget may not be increased by more than $5,000 or 10 percent of the estimated expenditures, whichever is greater;

(B) The amount of estimated expenditures for each fund in a biennial budget may not be increased by more than $10,000 or 10 percent of the estimated expenditures, whichever is greater; and

(C) The amount or rate of the total ad valorem property taxes to be certified by the municipal corporation to the assessor may not exceed the amount approved by the budget committee.

(2)(a) After a public hearing under ORS 294.453 (2) or (3), receipt of the certification of the tax supervising and conservation commission, if required, and consideration of any orders, recommendations or objections made by the tax supervising and conservation commission in accordance with law, the governing body of a municipal corporation shall enact the ordinances or resolutions necessary to adopt the budget, to make the appropriations, to determine, make and declare the ad valorem property tax amount or rate for either the ensuing fiscal year or each of the fiscal years of the ensuing budget period and to itemize and categorize the ad valorem property tax amount or rate as required under ORS 310.060.

(b) The action taken by the governing body under paragraph (a) of this subsection on each order, recommendation or objection made by the commission, with the reasons for the action, must be included in the ordinance or resolution adopting the budget.

(c) The governing body shall send a certified copy of the ordinance or resolution to the commission within 15 days after the date the ordinance or resolution is adopted.

(d) The governing body may amend the budget estimates, appropriations and ad valorem property tax amount or rate in the budget document before adoption under paragraph (a) of this subsection and after adoption if the post-adoption amendments are adopted prior to the commencement of the fiscal year or budget period to which the budget relates.

(e) Notwithstanding paragraph (d) of this subsection, unless the amended budget document is resubmitted to the tax supervising and conservation commission for another public hearing and for recommendations or objections of the commission, or except to the extent ad valorem property taxes may be increased under ORS 294.476:

(A) The amount of estimated expenditures for each fund in an annual budget may not be increased by more than $5,000 or 10 percent of the estimated expenditures, whichever is greater;

(B) The amount of estimated expenditures for each fund in a biennial budget may not be increased by more than $10,000 or 10 percent of the estimated expenditures, whichever is greater; and

(C) The amount or rate of the total ad valorem property taxes to be certified by the municipal corporation to the assessor may not exceed the amount approved by the budget committee.

(3)(a) Except as provided in subsections (4) and (5) of this section, the appropriations required under subsections (1) and (2) of this section must contain:

(A) One amount for each organizational unit or program of each fund that is the total of all amounts for personnel services, materials and services and capital outlay attributable to the organizational unit or program; and

(B) Separate amounts in each fund for operating expenses for personnel services, materials and services and capital outlay that cannot be allocated to a particular organizational unit or program and for debt service, special payments, interfund revenue transfers and operating contingencies.

(b) Separate amounts for activities within an organizational unit or program may be appropriated separately.

(c) For a municipal corporation to which the terms "organizational unit" and "program" do not apply, the appropriations must contain separate amounts for personnel services, materials and services, capital outlay, debt service, special payments, interfund revenue transfers and operating contingencies for each fund.

(4) For a school district or an education service district, the appropriations required under subsections (1) and (2) of this section must contain separate amounts in each major fund for each major function, as prescribed by the Department of Education in consultation with the Department of Revenue, including instruction, support services, enterprise and community services, facilities acquisition and construction, interfund revenue transfers, debt service and operating contingencies.

(5) For a community college district, the appropriations required under subsections (1) and (2) of this section must contain separate amounts in each fund for:

(a) Each major function, as prescribed by the Office of Community Colleges and Workforce Development in consultation with the Department of Revenue, including instruction, instructional support, student services, community services, college support services, interfund transfers, debt service and operating contingencies;

(b) Each major function as required under subsection (4) of this section; or

(c) Each program or each object classification required under subsection (3) of this section.

(6) Except as provided in ORS 294.338, 294.463, 294.466, 294.471, 294.473 and 294.478, after the governing body has enacted the ordinances or resolutions necessary to adopt the budget as required under this section, an expenditure, or encumbrance if encumbrance accounting is used, of public money may not be made for any purpose in an amount greater than the amount appropriated.

(7) The governing body of a municipal corporation shall record the amount or rate of ad valorem property taxes to be certified and the purposes for which the taxes will be used. Except as provided in ORS 294.476, the municipal corporation may not certify ad valorem property taxes in an amount or rate greater than the amount or rate recorded for the purposes indicated.

(8)(a) The governing body of a municipal corporation shall determine, make and declare ad valorem property taxes under subsections (1) and (2) of this section as a rate per $1,000 of assessed value if the taxes are operating taxes as defined in ORS 310.055 (1) or rate-based local option taxes.

(b) The governing body shall determine, make and declare ad valorem property taxes under subsections (1) and (2) of this section as an amount if the taxes are certified as amount-based local option taxes, to pay principal and interest on exempt bonded indebtedness or to pay other government obligations described in section 11 (5), Article XI of the Oregon Constitution.

(c) Notwithstanding paragraph (a) of this subsection, the governing body may certify operating taxes as defined in ORS 310.055 (1) as a rate or an amount if less than the full authority is needed to balance the fund that will receive the taxes.

[Formerly 294.435; 2013 c.420 §3; 2015 c.366 §73]



Section 294.458 - Filing copy of budget and certain documents with county assessor and Department of Revenue; records.

(2) On or before July 15 of the first fiscal year of the budget period, or upon such other date as the Department of Revenue designates, each civil subdivision in the state that does not levy an ad valorem property tax, that is subject to the Local Budget Law and that prepares a biennial budget shall file with the Department of Revenue a copy of the resolution adopting the budget and of the resolution making appropriations.

(3) Each municipal corporation subject to the Local Budget Law that certifies an ad valorem property tax shall file with the county assessor as provided in ORS 310.060:

(a) Two copies each of the notice required under ORS 310.060 and the categorization certification.

(b) Two copies of a statement confirming the ad valorem property taxes approved by the budget committee.

(c) Two copies each of the ordinances or resolutions to adopt the budget, to make the appropriations, to itemize and categorize the taxes and to certify the taxes.

(4) As soon as the county assessor receives the documents listed in subsection (3) of this section, the county assessor shall forward one copy of each document to the Department of Revenue.

(5)(a) Not later than September 30 of each year, a municipal corporation that certifies a tax on property under ORS 310.060 shall provide a complete copy of the budget document of the municipal corporation to the clerk of the county in which the principal office of the taxing district is located and, if the taxing district is located in more than one county, to the clerk of each county in which any part of the taxing district is located.

(b) Notwithstanding paragraph (a) of this subsection, a municipal corporation located in a county in which there is no county clerk shall submit the budget document to the county assessor in the county.

(c) Notwithstanding paragraphs (a) and (b) of this subsection, a municipal corporation that is subject to the jurisdiction of a tax supervising and conservation commission under ORS 294.625 shall submit a copy of the budget document to the commission.

(6)(a) Each civil subdivision and municipal corporation that is subject to the Local Budget Law shall retain a true copy of its budget:

(A) If an annual budget is prepared, for two years following the end of the fiscal year; or

(B) If a biennial budget is prepared, for two budget periods following the end of the budget period for which the biennial budget was prepared.

(b) During the period of retention, the civil subdivision or municipal corporation shall send a copy of the budget to the county assessor, the Department of Revenue or the Division of Audits upon request.

[Formerly 294.555]



Section 294.460



Section 294.461 - Tax certification contrary to law voidable by Oregon Tax Court; appeal procedure.

(2) The county assessor, county court, board of county commissioners, the Department of Revenue, tax supervising and conservation commission or 10 or more interested taxpayers may appeal to the regular division of the Oregon Tax Court and such appeal shall be perfected in the following manner only:

(a) Within 30 days after the certification of ad valorem property taxes is filed with the county assessor under ORS 310.060, the appealing party shall file a complaint with the clerk of the tax court at its principal office in Salem, Oregon. Such filing in the tax court shall constitute the perfection of the appeal. Service upon the Department of Revenue shall be accomplished by the clerk of the tax court filing a copy of the complaint with the Director of the Department of Revenue and with the secretary or clerk of the municipal corporation. When a complaint is filed under this section by 10 or more interested taxpayers, if following perfection of the court’s jurisdiction to hear the case:

(A) One or more of the taxpayers withdraws from the proceedings, and five or more of the taxpayers do not withdraw, the court shall nevertheless retain jurisdiction to hear the matter; or

(B) One or more of the taxpayers withdraws from the proceedings, and fewer than five of the taxpayers remain parties and do not withdraw, the court shall not retain jurisdiction to hear the matter but shall dismiss the case with prejudice.

(b) The complaint shall state the facts and the grounds upon which the plaintiff contends the tax should be voided or modified. The case shall proceed thereafter in the manner provided in ORS 305.405 to 305.494.

(3) If the tax court finds that the budget and the tax certification in question were not prepared and made in substantial compliance with ORS 294.305 to 294.565 and any other applicable law relating to the making of ad valorem property taxes, it shall declare void or modify any such tax and shall direct that such action be taken, all as in the circumstances it shall deem appropriate.

[Formerly 294.485]



Section 294.463 - Transfers of appropriations within fund or between funds.

(1) Except as provided in subsection (2) of this section, transfers of appropriations may be made within a fund when authorized by ordinance or resolution of the governing body of a municipal corporation. The ordinance or resolution must state the need for the transfer, the purpose for the authorized expenditure and the amount transferred.

(2) Transfers of general operating contingency appropriations that in aggregate during a fiscal year or budget period exceed 15 percent of the total appropriations of the fund contained in the original budget adopted by the governing body of the municipal corporation for the fiscal year or budget period may be made only after adoption of a supplemental budget prepared for the purpose.

(3) Transfers of appropriations or of appropriations and an equal amount of budget resources may be made between funds of the municipal corporation when authorized by ordinance or resolution of the governing body. The ordinance or resolution must state the need for the transfer, the purpose for the authorized expenditures in the appropriation and the amount transferred.

(4) This section applies only to transfers made after a budget has been approved and during the fiscal year or budget period for which the appropriations are made.

[Formerly 294.450]



Section 294.465



Section 294.466 - Appropriation of pass-through revenues.

(2) The appropriation required under subsection (1) of this section must take the form of an expense of the municipal corporation imposing the taxes, fees or charges.

(3) If the actual amount collected from the taxes, fees or charges during a fiscal year or budget period exceeds the estimated amount included in the budget of the municipal corporation imposing the taxes, fees or charges for the fiscal year or budget period, upon determining that the excess exists, the governing body of the municipal corporation shall appropriate the excess by means of an ordinance or resolution and no further action is required under ORS 294.305 to 294.565 to budget, appropriate or expend the excess.

[2011 c.473 §18]

Note: 294.466 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 294.468 - Loans from one fund to another; commingling cash balances of funds.

(a) Debt service reserve funds created to provide additional security for outstanding bonds or other borrowing obligations that the municipal corporation has covenanted with the holders of such bonds or other borrowing obligations to maintain at certain specified levels. However, nothing in this paragraph is intended or shall be construed to prohibit loans from any such debt service reserve fund to the extent that the aggregate outstanding amount of the loans does not exceed the amount by which the amount in such debt service reserve fund exceeds the amount the municipal corporation has covenanted to maintain in the reserve fund with the holders of the related bonds or other borrowing obligations;

(b) Debt service funds created to account for moneys needed to make annual debt service payments on outstanding bonds or other borrowing obligations; or

(c) Moneys credited to any fund when, under applicable constitutional provisions, the moneys are restricted to specific uses unless the purpose for which the loan is to be made is a use allowed under such constitutional provisions.

(2) The resolution or ordinance authorizing any interfund loan permitted under this section shall:

(a) State the fund from which the loan is to be made, the fund to which the loan is to be made, the purpose for which the loan is to be made and the principal amount of the loan.

(b) If the interfund loan is a capital loan, set forth a schedule under which the principal amount of the loan, together with interest thereon at the rate provided for in paragraph (c)(B) of this subsection, is to be budgeted and repaid to the lending fund. The schedule shall provide for the repayment in full of the loan over a term not to exceed 10 years from the date the loan is made.

(c) If the interfund loan is a capital loan, provide that the loan shall bear interest at an annual rate equal to:

(A) The rate of return on moneys invested in the investment pool under ORS 294.805 to 294.895, as reported under ORS 294.875, immediately prior to the adoption of the ordinance or resolution authorizing the loan; or

(B) Such other rate as the governing body may determine.

(d) If the interfund loan is an operating loan, provide that the money loaned shall be budgeted and repaid to the fund from which the money was borrowed by the end of the ensuing year or ensuing budget period.

(3) The payment of any operating loans not repaid in the year or budget period in which the operating loan was made shall be budgeted as a requirement in the ensuing year or ensuing budget period.

(4) It shall be lawful to commingle cash balances of funds so long as all such fund moneys are segregated in the budget and accounting records.

(5) As used in this section:

(a) "Capital loan" means any interfund loan, or portion thereof, made for the purpose of financing the design, acquisition, construction, installation or improvement of real or personal property and not for the purpose of paying operating expenses.

(b) "Operating loan" means any interfund loan, or portion thereof, that is not a capital loan, including any interfund loan, or portion thereof, made for the purpose of paying operating expenses.

[Formerly 294.460; 2013 c.338 §14]



Section 294.470



Section 294.471 - Supplemental budget in certain cases; no increase in property taxes permitted.

(a) An occurrence or condition that is not ascertained when preparing the original budget or a previous supplemental budget for the current year or current budget period and that requires a change in financial planning.

(b) A pressing necessity that could not reasonably be foreseen when preparing the original budget or a previous supplemental budget for the current year or current budget period and that requires prompt action.

(c) Funds that are made available by another unit of federal, state or local government and the availability of which could not reasonably be foreseen when preparing the original budget or a previous supplemental budget for the current year or current budget period.

(d) A request for services or facilities the cost of which is to be supplied by a private individual, corporation or company or by another governmental unit and the amount of which could not be accurately estimated when preparing the original budget or a previous supplemental budget for the current year or current budget period.

(e) Proceeds from the involuntary destruction, involuntary conversion, or sale of property that necessitates the immediate purchase, construction or acquisition of different facilities in order to carry on governmental operations.

(f) Ad valorem property taxes that are received during the fiscal year or budget period in an amount sufficiently greater than the amount estimated to be collected such that the difference will significantly affect the level of government operations to be funded by the taxes as provided in the original budget or a previous supplemental budget for the current year or current budget period.

(g) A local option tax described in ORS 294.476 that is certified for extension on the assessment and tax roll under ORS 310.060 for the fiscal year or budget period in which the local option tax measure is approved by voters.

(h) A reduction in available resources that requires the governing body to reduce appropriations in the original budget or a previous supplemental budget for the current year or current budget period.

(2) A supplemental budget may not extend beyond the end of the fiscal year or budget period during which it is submitted.

(3)(a) If the amended estimated expenditures contained in an individual fund that is being changed by a supplemental budget differ by 10 percent or less from the expenditures in the budget as most recently amended prior to the supplemental budget, the governing body of the municipal corporation may adopt the supplemental budget at a regular meeting of the governing body.

(b) Notice of a regular meeting convened pursuant to paragraph (a) of this subsection, including a statement that a supplemental budget will be considered at the meeting, must be published not less than five days before the meeting.

(c) Additional expenditures contained in a supplemental budget described in this subsection may not be made unless the governing body of the municipal corporation enacts appropriation ordinances or resolutions authorizing the expenditures. The ordinances or resolutions must state the need for and the purpose and amount of the appropriation.

(4) Except as provided in ORS 294.476, the making of a supplemental budget does not authorize the governing body to increase the municipal corporation’s total ad valorem property taxes above the amount or rate published with the regular budget and certified to the assessor under ORS 310.060 in conjunction with the regular budget for the fiscal year or for each fiscal year of the budget period to which the supplemental budget applies.

[Formerly 294.480; 2013 c.420 §4]



Section 294.473 - Procedure when supplemental budget changes estimated expenditures by more than 10 percent.

(b) Notice of the hearing required under paragraph (a) of this subsection, including a summary of the changes proposed in the funds that differ by more than 10 percent from the expenditures in the budget as most recently amended prior to the supplemental budget, must be published not less than five days before the meeting.

(c) After the hearing, additional expenditures contained in the supplemental budget described in this subsection may not be made unless the governing body of the municipal corporation enacts appropriation ordinances or resolutions authorizing the expenditures. The ordinances or resolutions must state the need for and the purpose and amount of the appropriation.

(2) In counties having a tax supervising and conservation commission:

(a) The governing body of a municipal corporation may adopt a supplemental budget without submitting the budget to the commission prior to adoption.

(b) The commission is not required to hold a hearing on the budget.

(3) The Department of Revenue shall prescribe the form of the notice required under subsection (1) of this section.

[2011 c.473 §22; 2013 c.420 §5]

Note: 294.473 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 294.475



Section 294.476 - Local option tax approved after adoption of budget; supplemental budget.

(a) Adopt an ordinance or resolution to determine, make and declare the local option tax and to categorize the local option tax amount or rate as provided in ORS 310.060;

(b) Receive from the assessor of the county in which the municipal corporation is located (or, if the municipal corporation is located in more than one county, from the assessor of each county in which the municipal corporation is located) written approval to file a supplemental notice of property tax as described in ORS 310.060 (9); and

(c) File with the assessor of the county in which the municipal corporation is located (or, if the municipal corporation is located in more than one county, with the assessor of each county in which the municipal corporation is located) two copies of the ordinance or resolution described in paragraph (a) of this subsection, two copies of the supplemental notice of property tax required under ORS 310.060 and two copies of the approved local option tax measure.

(2) Following the adoption of a budget under ORS 294.456 that does not include revenue from a proposed local option tax or taxes to pay principal and interest on exempt bonded indebtedness, if a municipal corporation places a local option tax measure or a general obligation bond measure on the ballot for an election, other than an election held in September, next following adoption of the budget and the electors of the municipal corporation approve the measure, in order to impose the tax during the second fiscal year of a biennial budget period, the governing body of the municipal corporation must:

(a) Adopt an ordinance or resolution to determine, make and declare the tax and to categorize the tax amount or rate as provided in ORS 310.060; and

(b) Include with the certification required under ORS 310.060 for the second fiscal year of the biennial budget period, two copies of the ordinance or resolution described in paragraph (a) of this subsection and two copies of the approved local option tax measure or general obligation bond measure.

(3) Funds raised by a local option tax described in this section may not be expended by the municipal corporation unless the municipal corporation has adopted a supplemental budget in accordance with ORS 294.471. Funds may be expended only in accordance with the supplemental budget so adopted.

(4) As soon as received, the county assessor shall forward one copy of each of the documents described in subsection (1)(c) of this section to the Department of Revenue.

[Formerly 294.437]

Note: 294.476 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 294.478 - School or community college district expending federal or state funds in emergency.

(A) Declares the existence of an emergency necessitating a greater expenditure of public money for one or more of the purposes described in subsection (2) of this section; and

(B) Adopts a resolution appropriating funds for the emergency expenditure.

(b) An emergency expenditure under paragraph (a) of this subsection is allowable to the extent that all funds for the emergency expenditure are:

(A) Advanced or committed to the district by apportionment, grant, contribution or allocation from the United States or an agency of the United States; or

(B) Made available to a common or union high school district by the education service district board from an emergency aid fund established under ORS 334.370.

(2) A school district or a community college district may appropriate an emergency expenditure under this section for the specific purposes of providing, maintaining and operating school or college facilities, supplies and personnel for the instruction of the pupils attending the public schools or college in the district during the remainder of the budget year.

(3) For purposes of subsection (1)(b)(A) of this section, a school district or community college district may enter into and carry out a plan of financing sponsored by the United States or an agency of the United States upon terms and conditions and subject to rules and regulations prescribed by the United States or the agency.

[Formerly 294.440]



Section 294.480



Section 294.481 - Authorization to receive grants or borrow or expend moneys to respond to public emergency.

(a) Adopt an ordinance or resolution authorizing the municipal corporation to receive grants or borrow moneys not included in the budget of the municipal corporation for the current year or current budget period; and

(b) Make appropriations for estimated expenditures out of any source of available funds, including unappropriated fund balances, by ordinance or resolution in the same manner as provided in ORS 294.463 (1), or by supplemental budget as provided in ORS 294.471 (3) or 294.473.

(2) If a meeting of the governing body of a municipal corporation is not practical in an emergency situation, the chief executive officer of the municipal corporation may, by written order, authorize the immediate expenditure of funds from any available source to respond to a threat to public health or safety.

(3) As used in this section, "emergency situation" means:

(a) Involuntary conversion or destruction of the property of a municipal corporation;

(b) Civil disturbance;

(c) Natural disaster; or

(d) Any public calamity.

[Formerly 294.455; 2013 c.420 §6]



Section 294.483



Section 294.485



Section 294.490 - Department of Revenue not to interfere with fiscal policy of municipal corporation.

[1963 c.576 §34c]



Section 294.495 - Department of Revenue to construe Local Budget Law; rules.

(1) Construe ORS 294.305 to 294.565 and any other law relating to the making of tax levies when requested by any interested person or by any officer acting under such laws and shall instruct such officers as to their duties under such laws. Such officers shall submit to the department all questions arising with them which affect the construction of laws of this state relating to local budgetary procedures.

(2) Make such rules and regulations and prescribe such forms as it considers proper to effectually carry out the purposes of ORS 294.305 to 294.565 or any other law relating to the making of tax levies.

[1963 c.576 §34]



Section 294.500 - Declaratory ruling by Department of Revenue as to its rules; rules.

(2) The Department of Revenue shall adopt rules prescribing the form, content and procedure for submission, consideration and disposition of petitions under subsection (1) of this section.

(3) The Department of Revenue must afford interested parties a full opportunity for hearing on the subject of a petition before issuing a declaratory ruling under subsection (1) of this section.

(4)(a) A declaratory ruling issued under subsection (1) of this section binds the department and all parties to the proceedings on the state of facts alleged, unless it is altered or set aside by a court.

(b) A declaratory ruling is subject to review in the Oregon Tax Court in the manner provided by ORS 294.515 and is subject to the same limitations under ORS 294.515 as appeals.

[1963 c.576 §34d; 2011 c.473 §23]



Section 294.505 - Division of Audits to issue notification of budgetary irregularities; Department of Revenue to advise municipal corporation of correct procedures.

(2) If the Department of Revenue finds from the information submitted by the Division of Audits pursuant to subsection (1) of this section that ORS 294.305 to 294.565 have not been followed, the Department of Revenue shall order the municipal corporation to correct its procedures in the preparation of its subsequent budgets. The order shall set forth the irregularities and the steps necessary to prevent such irregularities from happening in the future. Such order shall be a public record.

[1963 c.576 §34a]



Section 294.510 - Order for revision of budgetary procedures; enforcement.

(2) The Department of Revenue may require the municipal corporation in its order to file for inspection a copy of the budget document at any stage in the procedure of the budget preparation.

(3) If the municipal corporation or officer or employee thereof neglects or refuses to comply with the department order, the department may apply to the judge of the Oregon Tax Court for an order returnable within five days from the date thereof, to compel such municipal corporation, public officer or employee to comply with such order or to show cause why the order should not be complied with.

(4) Any order issued by the judge pursuant to subsection (3) of this section may be appealed from as provided by ORS 305.445, except that the appeal shall be filed within 10 days of the entering of the order. The Supreme Court shall hear and determine the appeal expeditiously, as may be appropriate for the timely and orderly completion of the budgetary process of the municipal corporation and the extension of its levy upon the assessment and tax roll.

(5) The remedy provided in this section is cumulative and shall not preclude the department from exercising any power or right otherwise provided by law.

[1963 c.576 §34b; 1977 c.221 §1]



Section 294.515 - Appeal by municipal corporation from Department of Revenue order.

[1963 c.576 §33a; 1979 c.689 §2; 1995 c.650 §102]



Section 294.520 - Priority of appeals under Local Budget Law.

[1963 c.576 §33b]



Section 294.525



Section 294.555



Section 294.565 - Failure to file copy of required budget, reports or other documents; effect.

[1973 c.252 §1; 1977 c.774 §18; 1979 c.286 §5]



Section 294.605 - Definitions for ORS 294.605 to 294.705.

(1) "Commission" means the tax supervising and conservation commission.

(2) "Commissioner" means a member of the tax supervising and conservation commission.

(3) "Municipal corporations" means the county, and any city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission, and all other public and quasi-public municipal corporations that have power to levy a tax within the county.

(4) "Levying board" means the common council, board of commissioners, board of directors, county court or other managing board of the county, or of any city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission, and of all other public or quasi-public corporations that have power to levy a tax within the county.

(5) "County court" means the county court or board of county commissioners of the county.

(6) "Fiscal year" means the calendar year ending on December 31, or any period of 12 months ending during the calendar year on the last day of any month other than December.

(7) "Assessor" means the county assessor or other officer charged by law with the duty of extending taxes upon the assessment and tax roll.

(8) "Current year" means the present year.



Section 294.608 - Populous counties; establishment of tax supervising and conservation commission or submission of financial summary.

(a) Establish a tax supervising and conservation commission under ORS 294.710; or

(b) Require each municipal corporation that would be under the jurisdiction of a tax supervising and conservation commission if a commission were established in the county under paragraph (a) of this subsection to submit to the county a financial summary of the proposed budget in the format required under ORS 294.438.

(2) A municipal corporation required to submit a financial summary of the municipal corporation must comply with the requirement before the date of the first budget committee meeting of the municipal corporation under ORS 294.426.

(3)(a) The financial summary submitted to the county under this section must be in an electronic format that is compatible with Internet publication.

(b) The county shall publish all financial summaries received from municipal corporations under this section on the Internet website of the county.

[2005 c.750 §7; 2011 c.473 §25]



Section 294.610 - Tax supervising and conservation commission; members; appointment; qualifications; term; removal; filling vacancies.

(2) Unless sooner removed by the Governor, as provided in this section, the commissioners shall hold office for a term of four years and until their successors are appointed and qualified. The term of office of the members of the commission shall commence on January 1.

(3) The Governor may, for good and sufficient cause, remove any commissioner at any time and appoint a successor.

(4) In case of death, resignation or inability of any member of the commission to serve, or of removal of any member of the commission from office, the Governor shall make an appointment to fill the balance of the unexpired term of that commissioner.

[Amended by 1961 c.644 §2; 1973 c.61 §2; 1991 c.80 §1; 2005 c.750 §3]



Section 294.615 - Oath of commissioner.

______________________________________________________________________________

State of Oregon )

) ss.

County of______ )

I, ________, being first duly sworn, depose and say that

for the term of ___ year (s), to which I have been appointed as a member of the tax supervising and conservation commission for ______ County, I will faithfully and impartially discharge the duties of my said office; that I will support the Constitution of the United States and the Constitution of the State of Oregon and all laws passed in pursuance of either; that I will endeavor to secure economical expenditure of public funds sufficient in amount to afford efficient and economical administration of government in the county for which I have been appointed, and in each city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission and all other municipal corporations within the territorial limits of my county; and that I will perform said duty without fear, favor or compulsion, and without hope of reward.

Subscribed and sworn to before me this ___ day of______, 2__.

Notary Public of Oregon

My commission expires______.

______________________________________________________________________________



Section 294.620 - Office of commission; employment and compensation of assistants.

(2) The commission may employ and fix the salaries of such clerks and other assistants as in their judgment shall seem meet and proper to keep the records of the commission and perform any other service to which they may be assigned by the commission. Such clerks and assistants shall be paid out of the general fund of the county in the same manner as other county officers and employees are paid.



Section 294.625 - Jurisdiction of commission.

(2)(a) The commission has jurisdiction over a municipal corporation with a population not exceeding 200,000 unless an election is made under this subsection.

(b) The governing body of a municipal corporation electing not to be under the jurisdiction of the commission must make the election and communicate its intention to the commission not later than January 1 of the calendar year in which the fiscal year for which the budget is proposed will begin.

(c) An election under this subsection is effective for a period of not less than three years.

[Amended by 1961 c.678 §3; 1965 c.451 §12; 1969 c.155 §4; 1981 c.623 §1; 1991 c.459 §10; 2009 c.596 §6]



Section 294.630 - Tax supervising and conservation commission account.

(2)(a) The tax supervising and conservation commission shall on or before April 1 of each year submit certified budgets for the ensuing fiscal year to the county court or board of county commissioners. The budget shall contain a complete and detailed estimate of the proposed expenditures of the commission for all purposes.

(b) Following the receipt of the budget, the county court or board of county commissioners shall include the budget as submitted as a part of the county budget and shall make an appropriation for the tax supervising and conservation commission account sufficient to cover the proposed expenditures, but no appropriation shall be made in any county in any year for such purpose in excess of $280,000. The maximum amount of the appropriation shall be increased by three percent each fiscal year, beginning with the fiscal year starting July 1, 2011. The county court or board of county commissioners shall not reduce the amount of the budget as presented by the tax supervising and conservation commission, within the amount stated in this section, nor shall it refuse to approve any lawful request for disbursement of money from the tax supervising and conservation commission account.

[Amended by 1955 c.263 §1; 1961 c.644 §1; 1969 c.363 §1; 1973 c.68 §1; 1975 c.116 §1; 1977 c.88 §1; 1981 c.96 §1; 1985 c.228 §1; 1989 c.222 §1; 1999 c.632 §20; 2009 c.596 §7]



Section 294.632 - Commission calculation and report of costs; municipal corporation reimbursement of commission costs.

(a) Actual expenditures paid out of the tax supervising and conservation commission account established in ORS 294.630;

(b) A provision for the cost to the county of providing office space for use by the commission, as required by ORS 294.620; and

(c) A deduction for an estimate of the amount received by the county under ORS 294.175 to 294.187 attributable to the expenditures in the grant submitted by the county for activities, functions or services of the tax supervising and conservation commission.

(2) Municipal corporations, other than the county, that are within the county and that are subject to the jurisdiction of a tax supervising and conservation commission shall reimburse the county 50 percent of the net costs calculated under subsection (1) of this section. The amounts allocable to each municipal corporation required to reimburse the county under this subsection shall be determined as follows:

(a)(A) Fifty percent of the amount allocated shall be based on the taxes imposed for the preceding fiscal year for taxes certified to the county assessor under ORS 310.060 (2)(a) from the permanent rate limitations of the municipal corporations after reductions necessary to comply with section 11b, Article XI of the Oregon Constitution, and funds raised pursuant to the notice provided to the county assessor under ORS 457.440 (2) for an urban renewal agency located in a municipal corporation subject to this subsection.

(B) The amount allocated under this paragraph shall be prorated based on each municipal corporation’s share of the total tax imposed from the permanent rate limitation of municipal corporations that are subject to the jurisdiction of the tax supervising and conservation commission.

(C) A minimum amount of $250 shall be allocated to any municipal corporation under this paragraph.

(D) Municipal corporations that do not levy ad valorem taxes are exempt from proration under this paragraph.

(b)(A) Fifty percent of the amount allocated shall be based on the expenditures, as defined in ORS 294.311, for the current fiscal year for each municipal corporation required to reimburse the county under this subsection.

(B) The amount allocated under this paragraph shall be prorated based on each municipal corporation’s share of the total expenditures for those municipal corporations that are under the jurisdiction of the tax supervising and conservation commission.

(C) A minimum amount of $250 shall be allocated to any municipal corporation under this paragraph.

(D) Municipal corporations with budgeted expenditures of $50,000 or less and urban renewal agencies formed under ORS chapter 457 are exempt from proration under this paragraph.

(E) If a municipal corporation has adopted a biennial budget, the calculation of the proration under this paragraph shall use fiscal year expenditures. If the budget document adopted by the municipal corporation does not indicate fiscal year expenditures, then 45 percent of the biennial expenditures shall be used for the proration in the first fiscal year of the municipal corporation’s budget period and 55 percent of the biennial expenditures shall be used for the proration in the second year of the budget period.

(3) Not later than August 30 of each fiscal year, the tax supervising and conservation commission shall distribute to each municipal corporation an accounting of the calculations under this section showing:

(a) The net costs under subsection (1) of this section;

(b) The 50 percent of net costs allocable to municipal corporations, except the county, under subsection (2) of this section; and

(c) The amounts prorated to each municipal corporation under subsection (2) of this section.

(4) Not later than September 15 of each fiscal year, the tax supervising and conservation commission shall send to the county tax collector, or other county official responsible for preparing the percentage schedule under ORS 311.390, a list of municipal corporations subject to proration under this section and the amounts prorated under this section.

(5) If a municipal corporation subject to proration under this section does not certify a property tax to the county assessor under ORS 310.060, the county shall, not later than November 30 of each year, send the municipal corporation a billing for the amount prorated and owed to the county under this section.

[2009 c.596 §2]



Section 294.635 - Submission of budget estimates by levying boards.

(2) The budget estimates required by this section to be filed with the commission shall be in writing and shall be certified to as correct and shall be so prepared and arranged as to show in plain and succinct language each particular item of proposed expenditure. There shall be attached to each budget, and made a part thereof, the levying board’s estimate of the probable receipts of the municipal corporation from all other sources than direct tax levy and bond issues during the fiscal years for which the budget has been prepared. The budget estimates shall show in parallel columns the actual expenditures for the two fiscal years next preceding the current year, the estimated expenditures for the current year and the estimated expenditures for the next ensuing fiscal year.

[Amended by 1961 c.678 §4; 1963 c.576 §37; 1977 c.431 §2; 1991 c.80 §2; 2001 c.135 §28; 2005 c.750 §4; 2009 c.596 §8]



Section 294.640 - Hearing on budget.



Section 294.645 - Consideration of budget by commission; certifying objections or recommendations to levying board; procedure where municipality holds hearing in place of commission.

(2) Certification of a budget for a municipal corporation holding its own hearing shall be made in the same manner as required by subsection (1) of this section, except that any recommendations or objections shall be certified to the levying board prior to the date of the hearing.

[Amended by 1961 c.678 §5; 1963 c.576 §38; 1999 c.632 §17; 2001 c.135 §29]



Section 294.650 - Striking unauthorized items from budget; reducing total amount to within limits permitted by law and Constitution.

(2) If, after the hearing, the commission finds that the total amount of the tax levy of any municipal corporation exceeds the amount permitted by law or any provision of the Constitution of this state to be levied by the municipal corporation, the commission shall order that the total amount of the budget be reduced to within the limits permitted by law or constitutional limitation, and shall file certified copies of such order with the county assessor and county clerk. The levying board of the municipal corporation thereupon shall comply with the order of the commission by so reducing the total amount of the budget.



Section 294.655 - Hearing on special tax levies and bond issues proposed for elector approval.

[Amended by 1999 c.632 §18]



Section 294.660 - Compiling information as to indebtedness; including in annual report.



Section 294.665 - Levying board to submit audit report or financial statements annually.

[Amended by 1999 c.632 §19]



Section 294.670 - Commission may inquire into management, books and systems; rules.

(2) Notwithstanding ORS 294.495 (2), the commission may prescribe such rules and regulations as are considered proper to effectually carry out the purposes of ORS 294.305 to 294.705. In any case where rules adopted pursuant to this subsection conflict with rules adopted by the Department of Revenue, rules adopted by the department shall prevail.

[Amended by 1975 c.669 §1]



Section 294.675 - Calling joint meetings of levying boards.



Section 294.680 - Certifying excessive or unauthorized expenditures to district attorney; action by district attorney.



Section 294.685 - Annual report by commission.



Section 294.690 - Records and files of commission open to public inspection.



Section 294.695 - Attorney General as legal advisor and counsel to commission.

[Amended by 1969 c.363 §2; 1973 c.775 §6]



Section 294.700 - Proceedings to collect penalties.

[Amended by 1971 c.267 §14]



Section 294.705 - Tax supervising and conservation commission fund.



Section 294.710 - Procedures for establishing commission; annual appropriations.

(2) Any county with a population of 500,000 or more inhabitants, based on the most recently available data published or officially provided by the Portland State University Population Research Center, may establish a tax supervising and conservation commission that substantially conforms to the provisions of ORS 294.605 to 294.705 provided the county obtains the approval of a majority of the members of its governing body voting on the question.

(3) Notwithstanding ORS 294.630, a county under this section may establish its own maximum annual appropriation to a tax supervising and conservation commission in the ordinance creating the commission.

[1977 c.431 §1; 1991 c.80 §3; 2005 c.750 §5]



Section 294.725 - Definitions for ORS 294.725 to 294.755.

(1) "Account balance" means the amount a political subdivision has paid into the Local Government Employer Benefit Trust Fund less the amount of unemployment benefits paid by the Employment Department on behalf of the political subdivision.

(2) "Account reserve ratio" means the ratio, expressed as a percent carried to four decimal places, that is equal to:

(a) The account balance of the political subdivision on June 30, divided by gross wages paid by the political subdivision to individuals subject to ORS chapter 657 during the four calendar quarters ending on June 30; or

(b) For purposes of a redetermination made pursuant to ORS 294.735 (2)(b), the account balance of the political subdivision on the date of the request, divided by gross wages paid by the political subdivision to individuals subject to ORS chapter 657 during the last four-calendar-quarter period ending before the date of the request.

(3) "Aggregate benefit cost rate" means the total unemployment benefits paid during a cost rate period that is attributable to wages paid by all political subdivisions divided by the gross wages paid to individuals subject to ORS chapter 657 during the cost rate period by all political subdivisions. The rate shall be expressed as a percent and rounded to the nearest one-tenth of one percent.

(4) "Benefit cost rate" means the total unemployment benefits paid during a cost rate period that is attributable to wages paid by a political subdivision divided by gross wages paid to individuals subject to ORS chapter 657 during the cost rate period by the political subdivision. The rate shall be expressed as a percent and carried to four decimal places.

(5) "Cost rate period" means:

(a) The prior three-year period ending June 30 of each year; or

(b) For purposes of a redetermination made pursuant to ORS 294.735 (2)(b), the three-year period ending on the last day of the last four-calendar-quarter period that ends before the date of the request.

(6) "Department" means the Employment Department.

(7) "Director" means the Director of the Employment Department.

(8) "Erroneous benefit payments" means any amount paid to an individual to which the individual is not entitled due to:

(a) Any error, whether or not due to misrepresentation or nondisclosure of material fact by the claimant; or

(b) An initial decision to pay benefits that is subsequently reversed by a decision finding the individual was not eligible for the benefits and the decision has become final.

(9) "Local Government Employer Benefit Trust Fund" or "fund" means the fund created by ORS 294.730.

(10) "Political subdivision" means a political subdivision as defined by ORS 657.097.

(11) "Unemployment benefits" or "benefits" means regular and extended benefits paid under ORS chapter 657.

[1977 c.491 §3; 1989 c.135 §1; 1993 c.344 §9; 2007 c.71 §91; 2011 c.569 §1]



Section 294.730 - Fund created; State Treasurer as custodian; use of moneys; distribution of earnings.

(a) All moneys received from political subdivisions under the provisions of ORS 293.701, 294.725 to 294.755 and 657.513;

(b) Interest earned upon any moneys in the fund;

(c) Moneys transferred from other funds to cover shortages in the fund; and

(d) All other moneys received from a political subdivision to be applied against benefit payment charges for any period the political subdivision has requested the Employment Department to reimburse the Unemployment Compensation Trust Fund on its behalf.

(2) Moneys in the fund are continuously appropriated to the department and, notwithstanding ORS 657.505, shall be the sole source of funds for payment to the Unemployment Compensation Trust Fund for benefits attributable to a political subdivision during its period of participation in the fund and repayment of advances and the interest thereon due to any shortages in the fund.

(3) Interest earned upon any moneys in the fund is continuously appropriated to the department for the payment of:

(a) Administrative expenses of ORS 293.701, 294.725 to 294.755 and 657.513 and expenses incurred in the investment of the fund in the amount authorized by ORS 293.718;

(b) Erroneous benefit payments determined during the period in which a political subdivision is a participant in the fund; and

(c) Benefits attributed to a political subdivision that has ceased to exist, has no positive account balance and has no successor.

(4) When insufficient interest exists to pay obligations under subsection (3) of this section, such amounts may be paid from the fund. When the fund again begins earning interest, all obligations paid pursuant to this subsection shall be repaid to the fund before any allocation is made under subsection (5) of this section.

(5) As soon as possible after the end of each calendar quarter, the State Treasurer shall review the applicable quarterly interest earnings and payments made therefrom and distribute any excess interest earnings to the political subdivision accounts that had a positive balance on the last day of the applicable quarter. Such allocation shall be in a ratio that the political subdivision positive account balance on the last day of the calendar quarter bears to the total balance of all political subdivisions with positive account balances on the last day of the calendar quarter. The amounts distributed for the quarter ending June 30 shall be included in the account reserve ratio determination for such June 30.

(6) The Director of the Employment Department is authorized to requisition from the fund such amounts determined to be necessary for the payment of benefits attributable to wages of political subdivisions.

(7) Interest accrued each quarter on advances pursuant to subsection (2) of this section shall be allocated each quarter to those political subdivision accounts with a negative balance on the last day of such calendar quarter. The allocation shall be in a ratio that the political subdivision negative account balance on the last day of the calendar quarter bears to the total balance of all political subdivisions with negative account balances on the last day of the calendar quarter. The amounts allocated for the quarter ending June 30 shall be included in the account reserve ratio determination for such June 30.

[1977 c.492 §4; 1983 c.53 §1; 1989 c.135 §2; 1989 c.966 §22]



Section 294.735 - Payments to fund by political subdivisions; benefit cost rate, account reserve ratio and percentage rate determinations and redeterminations; effect of negative balance; refunds; extended plans of additional payments.

(2)(a) As soon as possible after June 30 of each year, the Employment Department shall determine for each political subdivision the benefit cost rate, the account reserve ratio and the percentage rate, applicable as of that June 30.

(b) Notwithstanding paragraph (a) of this subsection, upon the written request of a political subdivision, the Director of the Employment Department or an authorized representative of the director may redetermine at any time the benefit cost rate, the account reserve ratio and the percentage rate of the political subdivision.

(3)(a) The percentage rate assigned to a political subdivision whose account has been potentially chargeable with benefits for each of the last four calendar quarters ending on the June 30 immediately preceding the determination shall be the benefit cost rate of the political subdivision plus one-third of the difference obtained by subtracting the political subdivision’s account reserve ratio from 1.5 times the political subdivision’s benefit cost rate. The resulting percentage rate shall be rounded up to the nearest one-tenth of one percent. A political subdivision’s percentage rate shall be at least one-tenth of one percent but no more than five percent.

(b) The percentage rate assigned to a political subdivision whose account has not been potentially chargeable with benefits for each of the last four calendar quarters ending on the immediately preceding June 30 shall be the greater of one percent or 1.5 times the aggregate benefit cost rate.

(4) Notwithstanding subsection (3) of this section, a local government employer with an account balance on June 30 that is less than five percent of the taxable wage base currently in effect may not be assigned a percentage rate of:

(a) Less than two percent if the payroll of the employer was less than $25,000 during the four most recently completed calendar quarters;

(b) Less than one percent if the payroll of the employer was $25,000 or more but less than $50,000 during the four most recently completed calendar quarters;

(c) Less than one-half of one percent if the payroll of the employer was $50,000 or more but less than $100,000 during the four most recently completed calendar quarters; or

(d) Less than two-tenths of one percent if the payroll of the employer was $100,000 or more during the four most recently completed calendar quarters.

(5) Percentage rates determined or redetermined in subsections (3) and (4) of this section apply until July 1 next following the determination or redetermination.

(6)(a) In addition to the payment made into the fund under subsection (1) of this section, a political subdivision that has a negative account balance at the end of a calendar quarter and had a negative account balance at the end of each of the three immediately preceding calendar quarters shall make additional payments into the fund during each of the next four calendar quarters.

(b) The additional payment required under this subsection shall be computed as follows, with all computations omitting cents:

(A) Multiply the gross payroll reported by the employer during the four most recent calendar quarters by the current percentage rate of payment into the fund.

(B) Subtract the amount of benefits attributable to the employer that was reimbursed from the fund during the most recent four calendar quarters from the product computed under subparagraph (A) of this paragraph.

(C) If the remainder computed under subparagraph (B) of this paragraph is more than zero, subtract the remainder from the negative balance of the account.

(D) If the remainder computed under subparagraph (B) of this paragraph is zero or less, make no adjustment to the amount of the negative balance of the account.

(E) Divide the amounts computed under either subparagraph (C) or (D) of this paragraph by four. The resulting quotient is the additional payment required for each quarter.

(c) One computation under this subsection may be made for an employer in each calendar quarter. If the negative balance is eliminated before the end of the four quarters in which the additional payments were determined necessary, further additional payments may not be required under this subsection.

(7) During the first four calendar quarters in which a political subdivision is a participant in the fund, additional payments shall be required if the account balance of the political subdivision is negative at the end of any of the four calendar quarters. The additional payment shall be computed in the same manner described in subsection (6) of this section except that the computation in subsection (6)(b)(A) and (B) of this section shall include only those calendar quarters in which the political subdivision was a participant in the fund.

(8) Employers subject to this section may request a refund of amounts in excess of the amount determined using the minimum percentage rate.

(9)(a) Notwithstanding subsection (6) of this section, a political subdivision that has an account reserve ratio equal to or less than zero and a percentage rate assigned under subsection (3) of this section equal to or greater than three percent may request in writing that the Director of the Employment Department grant an extended plan of additional payments.

(b) An extended plan of additional payments granted under this subsection may not exceed a period of 12 consecutive calendar quarters.

[1977 c.491 §5; 1981 c.5 §1; 1983 c.53 §2; 1989 c.135 §3; 1993 c.778 §3; 2007 c.71 §92; 2011 c.569 §2]



Section 294.740 - Refund of account balances; payment of deficits; erroneous benefit payments.

(2) A political subdivision canceling a request having a negative account balance shall make such additional payments into the fund as necessary to maintain a zero account balance.

(3) Erroneous benefit payments determined after June 30, 1978, and attributable to wages paid by a political subdivision making payments under ORS 294.735 shall be excluded from the account balance determination and the determination of the benefit cost rate of that political subdivision.

[1977 c.491 §§6,7; 1989 c.135 §4]



Section 294.745 - Analysis of fund receipts and expenditures; report to Legislative Assembly.

[1977 c.491 §8; 1989 c.135 §5; 2011 c.545 §39]



Section 294.750 - Experience and liability of successor political subdivisions; unpaid assessment.

(2) Notwithstanding subsection (1) of this section, all units of government who are parties to an agreement to form a political subdivision shall be liable for any unpaid assessments of that political subdivision and for such amounts as necessary to maintain the account balance of the political subdivision, if no longer in existence, at zero dollars.

[1977 c.491 §9]



Section 294.755 - Payment on quarterly basis; remedies for collection.

[1977 c.491 §10]



Section 294.805 - Definitions for ORS 294.805 to 294.895.

(1) "Board" means the Oregon Short Term Fund Board.

(2) "Council" means the Oregon Investment Council created under ORS 293.706.

(3) "Funds" means funds under the control or in the custody of any local government official or tribal government official by virtue of office that are not required to meet current demands.

(4) "Investment officer" means the State Treasurer in capacity as investment officer for the council and the investment pool.

(5) "Investment pool" means the aggregate of all funds from local government officials and tribal government officials that are placed in the custody of the investment officer for investment and reinvestment as provided under ORS 294.805 to 294.895.

(6) "Local government official" means each officer or employee of any agency, political subdivision or public corporation of this state, including the Oregon State Bar, who by law is made the custodian of or has control of any funds.

(7) "Oregon Indian tribe" means each of the Burns Paiute Tribe, the Confederated Tribes of Coos, Lower Umpqua and Siuslaw Indians, the Confederated Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon, the Coquille Indian Tribe, the Cow Creek Band of Umpqua Tribe of Indians and the Klamath Tribes, as long as each remains a federally recognized Indian tribe.

(8) "Public body" means:

(a) A public body as defined in ORS 287A.001; or

(b) An Oregon Indian tribe.

(9) "Tribal government" means the governing body of an Oregon Indian tribe.

(10) "Tribal government official" means each officer or employee of a tribal government who by law is made the custodian of or has control of any funds.

[1973 c.748 §1; 1981 c.880 §14; 1987 c.381 §1; 2013 c.338 §1]



Section 294.810 - Local and tribal governments authorized to place limited funds in pool.

(b) The investment officer may require the governing body of the local government or tribal government to enter into an investment agreement as a condition of placing funds with the investment officer pursuant to this subsection.

(2) The $30 million limitation in this section does not apply either to funds of a governing body that are placed in the investment pool on a pass-through basis or to funds invested on behalf of another government unit. Local governments must remove pass-through funds that result in an account balance in the pool in excess of $30 million within 10 business days. County governments and tribal governments must remove such excess funds within 20 business days.

(3) The investment officer shall annually adjust the $30 million limitation in this section by multiplying $30 million by the percentage, if any, by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the current calendar year exceeds the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31, 1995.

[1973 c.748 §2; 1981 c.880 §15; 1987 c.381 §2; 1995 c.245 §10; 2009 c.11 §38; 2009 c.821 §26; 2013 c.338 §2; 2014 c.18 §2; 2015 c.33 §1]



Section 294.815 - Period of investments; withdrawal of funds.

[1973 c.748 §3; 2013 c.338 §3]



Section 294.820 - Establishment of investment pools by intergovernmental agreement; conditions; powers.

[1973 c.748 §4; 1979 c.608 §1; 1995 c.245 §11; 2007 c.783 §122; 2013 c.338 §4]



Section 294.825 - State Treasurer as investment officer; bond; employment of personnel; rules.

(2) The bond of the State Treasurer required from the State Treasurer by law shall be deemed to extend to the faithful performance of all functions of the office of investment officer under ORS 294.805 to 294.895.

(3) The investment officer may:

(a) Subject to any applicable provision of the State Personnel Relations Law, employ, prescribe the functions and fix the compensation of personnel necessary to facilitate and assist in carrying out the functions of the council, investment officer and investment pool.

(b) Require a fidelity bond of any person employed by the investment officer who has charge of, handles or has access to any of the moneys in the investment pool. The amounts of the bonds shall be fixed by the investment officer, except as otherwise provided by law, and the sureties shall be approved by the investment officer. The premiums on the bonds shall be an expense of the State Treasurer.

(4) Subject to review by the board, the investment officer may, pursuant to ORS chapter 183, make reasonable rules necessary for the administration of ORS 294.805 to 294.895.

[1973 c.748 §§5,18]



Section 294.830



Section 294.831 - Investment objective; limit on maturity dates.

(2) The investment officer shall at all times hold investments which mature in three years or less, in an amount not less than an amount equal to the aggregate of all funds placed with the investment officer by local governments and tribal governments under ORS 294.805 to 294.895, which investments shall be from the funds defined in ORS 293.701 (2)(o).

(3) Notwithstanding subsection (2) of this section, the investment officer may purchase legally issued general obligations of the United States and of the agencies and instrumentalities of the United States if the seller of the obligations agrees to repurchase the obligations within 90 days following the date on which the investment officer makes the investment. The price paid by the investment officer for such obligations may not exceed amounts or percentages prescribed by written policy of the Oregon Investment Council or the Oregon Short Term Fund Board created by ORS 294.885.

(4) Investments and commitments of the investment pool which do not conform to the quality or maturity requirements set forth in ORS 294.805 to 294.895 shall be liquidated by the investment officer once the market value of such investments and commitments reaches book value, or as soon as is practicable thereafter.

[1979 c.608 §3 (enacted in lieu of 294.830); 1981 c.880 §16; 1987 c.381 §3; 1993 c.18 §61; 1995 c.40 §1; 2009 c.541 §14; 2013 c.338 §5]



Section 294.835 - Standard of care; investment in certain stocks prohibited.

(2) Notwithstanding subsection (1) of this section, moneys in the investment pool may not be invested in the stock of any company, association or corporation.

[1973 c.748 §8; 1979 c.608 §4; 2005 c.294 §2]



Section 294.840 - Investment policies; review; separate policies for individual public bodies.

[1973 c.748 §9; 2007 c.783 §122a]



Section 294.845 - Investment officer to invest, reinvest pool funds.

[1973 c.748 §10]



Section 294.847 - Prohibited conduct for investment officer.

(1) Make a commitment to invest funds or sell securities more than 14 business days prior to the anticipated date of settlement of the purchase or sale transaction;

(2) Enter into any agreement to invest funds or sell securities for future delivery for a fee other than interest;

(3) Lend securities to any person or institution, except on a fully collateralized basis;

(4) Pay for any securities purchased by the investment officer until the investment officer has received physical possession, or other sufficient evidence, as determined under ORS 293.751 (1), of title to the securities. However, the investment officer may instruct any custodial agent or bank to accept securities on the investment officer’s behalf against payment for the securities previously deposited with the custodial agent or bank by the investment officer; or

(5) Deliver securities to the purchaser of the securities upon sale prior to receiving payment in full for the securities. However, the investment officer may deliver the securities to any custodial agent or bank upon instructions to hold the securities pending receipt by the custodial agent or bank of full payment for the securities.

[1981 c.880 §11; 1991 c.88 §6; 2007 c.871 §27; 2008 c.18 §§2,3]



Section 294.850 - Contracts with persons to perform investment functions; compensation; bond.

[1973 c.748 §11; 2003 c.794 §251]



Section 294.855 - Legal opinions; investment counseling services; mortgage services.

(2) The Oregon Investment Council may arrange for the furnishing to the investment officer of investment counseling services. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

(3) The investment officer, with the approval of the council, may arrange for services with respect to mortgages in which moneys in the investment pool are invested. Those services shall be paid for out of the gross interest of the mortgages with respect to which the services are furnished, and the net interest of the mortgages after that payment shall be considered income of the investment pool. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

[1973 c.748 §12; 2003 c.794 §252]



Section 294.860 - Custody of investment documents; collection and distribution of income; calculation and allocation of profit and loss; defaulted payments of principal and interest, collection, compromise.

(2) Except as provided in ORS 294.850 and 294.855 (3) and subsections (1) and (3) of this section, the investment officer shall collect the principal and interest or other income of investments of the investment pool, title of which is in the investment officer’s custody, when due and payable, and shall pay to the appropriate local government official or tribal government official the principal and interest or other income, within 30 days after the last day of the calendar quarter in which the principal and interest or other income accrues. Not less often than quarterly and without regard to whether the short-term investments were made with moneys placed by local government officials, by tribal government officials or by other sources, the investment officer shall compute the amount by which the current fair market value exceeds or is less than the net purchase price of all short-term investments administered by the investment officer that mature more than 270 days from the date computation is made. The investment officer shall compute the fair market value of such investments based upon the mean value of the bid and ask price of such investments as of the date of computation, based upon quotations from reputable dealers or financial institutions dealing in such investments. If the amount so computed by the investment officer totals more than one percent of the balance of the pool, either in terms of a gain or loss, the investment officer shall allocate the amount to all pool participants. Any addition to or deduction from amounts to be distributed shall be allocated among the municipalities and tribal governments participating in the pool at any time during the month in proportion to their average daily balances of funds invested through the pool. Investments maturing 270 days or less from the date of computation shall not be subject to the foregoing computation, but for other purposes shall be valued at book value or original purchase price.

(3) In the event of default in the payment of principal or interest or other income of any investment of the investment pool, the investment officer, with the approval of the council, may:

(a) Institute the proper proceedings to collect the matured principal or interest or other income.

(b) Accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon by the investment officer and obligor.

(c) Make compromises, adjustments or disposition of the matured principal or interest or other income as the investment officer considers advisable for the purpose of protecting the moneys invested.

(d) Make compromises or adjustments as to future payments of principal or interest or other income as the investment officer considers advisable for the purposes of protecting the moneys invested.

[1973 c.748 §13; 1979 c.475 §2; 1987 c.381 §4; 1991 c.88 §1; 1995 c.40 §2; 2013 c.338 §6]



Section 294.865 - Monthly deductions from income received for payment of expenses.

[1973 c.748 §6; 1975 c.740 §9; 1977 c.266 §11; 1991 c.88 §2; 1995 c.288 §2; 1999 c.1043 §3; 2001 c.716 §25]



Section 294.870 - Separate accounts for public bodies; reports on investment changes and monthly financial statements required.

(2) The investment officer shall report monthly to the local government official or tribal government official of a public body with funds in the investment pool the changes in its account made during the preceding month for the investment pool. The investment officer shall also furnish a financial report monthly to each participating governmental unit investor in the investment pool. The financial report shall include, but not be limited to, such comparative data for the preceding six months operation of the investment pool as will provide a basis for analyzing trends and comparing operating results and financial position. A monthly statement shall be distributed within 30 days after the end of that month.

[1973 c.748 §§14,15; 1979 c.608 §5; 1989 c.569 §4; 2007 c.783 §122b; 2013 c.338 §7]



Section 294.875 - Monthly report of investments of pool funds; distribution.

[1973 c.748 §16; 1981 c.880 §17; 1987 c.381 §5; 2013 c.338 §8]



Section 294.880 - Program examination and audit; report; distribution.

[1973 c.748 §17; 1979 c.608 §6; 2007 c.783 §122c; 2013 c.338 §9]



Section 294.882 - Merger or subsequent separation of investment pool and Oregon Short Term Fund; preconditions.

(2) The State Treasurer, at the discretion of the treasurer, may reestablish the investment pool as a separate fund if the participant accounts increase to over $125 million and, in the State Treasurer’s judgment, sufficient interest by local government and tribal government exists to ensure the investment pool will remain over $125 million. Prior to reestablishing the pool as a separate fund, the State Treasurer shall first present a plan for operation, including the reasons for such action, to the Oregon Investment Council at a regularly scheduled meeting for its review and comment. The State Treasurer shall publish notice in the Secretary of State’s administrative rules bulletin of the treasurer’s intent to reestablish the pool as a separate fund at least 30 days prior to the meeting at which the Oregon Investment Council shall review the proposal, and notice of the meeting time and location of the Oregon Investment Council at which the proposal will be discussed.

[1979 c.608 §9; 1980 c.19 §7; 1983 c.456 §3; 1993 c.18 §62; 1997 c.129 §1; 1999 c.1043 §7; 2009 c.541 §15; 2009 c.821 §27; 2013 c.338 §10]



Section 294.885 - Oregon Short Term Fund Board; members; appointment; term; vacancies.

(2) One member shall be the State Treasurer or the treasurer’s designated representative. Three members, who are qualified by training and experience in the field of investment or finance and who do not hold any other public office or employment, shall be appointed by the State Treasurer. Three members, who are treasurers, finance or fiscal officers or business managers of any county, city or school district, shall be appointed by the Governor. In making the appointment, the Governor may consider persons recommended by:

(a) The Association of Oregon Counties.

(b) The League of Oregon Cities.

(c) The Oregon School Boards Association.

(d) One or more tribal governments with tribal government officials.

(3) The term of office of each appointed member of the board is four years, but each appointed member serves at the pleasure of the appointing authority. A vacancy in the appointed membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

[1973 c.748 §19; 1979 c.608 §7; 1981 c.880 §18; 1989 c.1006 §2; 2013 c.338 §11]



Section 294.890 - Board members serve without compensation; selection of chairperson.

(2) The board shall select one of its members as chairperson, for a term and with the powers and duties necessary for the performance of the functions of the office as the board shall determine.

[1973 c.748 §20]



Section 294.895 - Board duties, generally.

(1) Advise the Oregon Investment Council and the investment officer in the management of the investment pool and in the investment of moneys deposited in the Oregon Short Term Fund established under ORS 293.728 and invested pursuant to ORS 293.701 to 293.857.

(2) Review the rules promulgated by the investment officer as authorized under ORS 294.825 (4).

(3) Consult with the council and the investment officer on any matter relating to the investment and reinvestment of funds in the investment pool and on any matter relating to the investment or reinvestment of moneys deposited in the Oregon Short Term Fund and invested by the State Treasurer.

[1973 c.748 §21; 1981 c.880 §19; 1993 c.18 §63; 2009 c.541 §16; 2009 c.821 §28]



Section 294.900 - "Council of governments" defined.

[1987 c.666 §1]

Note: 294.900 to 294.930 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 294 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 294.905 - Budget committee; membership; term; vacancies; officers; meetings to be public.

(2) The budget committee shall consist of the members of the governing body of the council of governments and an equal number of representatives of the services provided by the council of governments. If there are fewer representatives of the services than the number of members of the governing body of the council, the governing body and the representatives willing to serve shall be the budget committee. If there are no representatives willing to serve, the governing body shall be the budget committee.

(3) The members of the budget committee shall receive no compensation for their services as members of such committee.

(4) Appointive members of the budget committee shall not be officers, agents or employees of the council of governments or providers of the services.

(5) The appointive members of the budget committee shall be appointed for terms of three years. The terms shall be staggered so that one-third or approximately one-third of the terms of the appointive members end each year.

(6) If any appointive member is unable to serve the term for which the member was appointed, or an appointive member resigns prior to completion of the term for which the member was appointed, the governing body of the council of governments shall fill the vacancy by appointment for the unexpired term.

(7) The budget committee, at its first meeting after its appointment, shall elect a chairperson and a secretary from among its members.

(8) Meetings of the budget committee shall comply with the requirements of ORS 192.610 to 192.690.

[1987 c.666 §2]

Note: See note under 294.900.



Section 294.910 - Estimates of expenditures; organization and format; matters to be included.

(2) The estimates required by subsection (1) of this section shall be prepared by organizational unit or by program.

(3) Estimates required by subsection (1) of this section and prepared by organizational unit shall be detailed under separate object classifications of personnel services, materials and services and capital outlay. Separate estimates shall be made for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an organizational unit.

(4) Estimates required by subsection (1) of this section and prepared by program shall be arranged for each activity of a program. Estimates under each activity shall be detailed under separate object classifications of personnel services, materials and services and capital outlay. Separate estimates shall be made for each program for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an activity within a function.

(5) Estimates of expenditures for personnel services, other than services of persons who receive an hourly wage or who are hired on a part-time basis, shall list the salary for each officer and employee, except that employees of like classification and salary range in each organizational unit or activity may be listed by the number of those employees, the limits of each salary range and the amount of their combined salaries.

(6) The general capital outlay estimate shall include separate amounts for land, buildings, improvements to land other than buildings and machinery and equipment which cannot be reasonably allocated to an organizational unit or activity.

(7) The debt service estimates shall include separate amounts for principal and interest of each bond issue in each fund.

(8) If the estimates required by subsection (1) of this section are not prepared by fund, there shall be prepared a summary which cross-references programs or organizational units to the appropriations required by ORS 294.456.

[1987 c.666 §3; 2011 c.473 §28]

Note: See note under 294.900.



Section 294.915 - Notice of budget committee meeting; public availability of documents.

(2) The governing body shall either provide the means of duplicating the budget or part thereof, in those situations where the budget document or portion thereof may be quickly reproduced, or shall provide copies of the budget document or part thereof so that a copy of the budget document or part thereof may be readily obtained by any individual interested in the affairs of the council of governments.

[1987 c.666 §4]

Note: See note under 294.900.



Section 294.920 - Hearing on budget document.

(2) Not less than eight days and not more than 14 days prior to the meeting held as required by subsection (1) of this section, notice of the meeting shall be published in a newspaper of general circulation within each county represented by the council of governments. The notice shall contain the time and place of the meeting and the place where the budget document, as approved by the budget committee, is available. The notice shall also state that the meeting is a public meeting where any person may appear for or against any item in the budget document.

[1987 c.666 §5]

Note: See note under 294.900.



Section 294.925 - Supplemental budget; conditions; term; publication.

(a) An occurrence or condition which had not been ascertained at the time of the preparation of a budget for the current year which requires a change in financial planning.

(b) A pressing necessity which was not foreseen at the time of the preparation of the budget for the current year which requires prompt action.

(c) Funds were made available by another unit of federal, state or local government and the availability of such funds could not have been ascertained at the time of the preparation of the budget for the current year.

(d) A request for services or facilities, the cost of which shall be supplied by a private individual, corporation or company or by another governmental unit and the amount of the request could not have been accurately ascertained at the time of the preparation of the budget for the current year.

(e) The involuntary destruction, involuntary conversion, or sale of property has necessitated the immediate purchase, construction or acquisition of different facilities in order to carry on the governmental operation.

(2) A supplemental budget shall not extend beyond the end of the fiscal year during which it is submitted.

(3) The supplemental budget shall be published.

[1987 c.666 §6; 1989 c.171 §40]

Note: See note under 294.900.



Section 294.930 - Authority of Department of Revenue; budget records maintained by council of governments.

(2) Each council of governments shall keep for a period of two years following the end of the fiscal year for which the budget was adopted:

(a) A copy of the budget as finally adopted;

(b) Copies of the notices required to be published under ORS 294.915 and 294.920; and

(c) A copy of the resolution adopting the budget.

(3) If requested by the Department of Revenue, the Division of Audits or a county assessor within the two-year period described in subsection (2) of this section, a council of governments shall send copies of the budget, notices and resolution to the entity making the request.

[1987 c.666 §7; 2007 c.198 §1]

Note: See note under 294.900.



Section 294.950 - County revenue sharing with cities.

(2) Subject to the limitation contained in subsection (3) of this section, a county may share the proceeds of any tax or excise described in section 3a, Article IX of the Oregon Constitution, with any city situated in whole or in part within the county for the purposes stated in that section.

(3) In any fiscal year, moneys given to a city under this section shall not exceed the amount of revenue raised in any manner by the county within the boundaries of that city.

(4) Any sharing of revenues between a county and city under this section is declared to be for a public purpose.

[1981 c.335 §2]



Section 294.960 - Collection and disposition of amounts due counties.

[2001 c.641 §1]

Note: 294.960 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 294 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 294.990 - Penalties.

(2) Unless the time is extended by the commission, any municipal corporation subject to ORS 294.605 to 294.705 which fails, neglects or refuses to submit its annual or biennial budget to the commission on or before May 15 of each fiscal year, or on or before May 15 of the first fiscal year of a budget period, as provided in ORS 294.635, shall forfeit to the use of the tax supervising and conservation commission fund $50 for each day of such failure, refusal or neglect.

(3) Any levying board subject to ORS 294.605 to 294.705 which fails, neglects or refuses to attend any budget hearing at the time and place fixed by the commission, or to be represented by counsel thereat, shall forfeit to the use of the tax supervising and conservation commission fund $25 for each member of such levying board responsible for such failure, neglect or refusal.

[Amended by 1953 c.306 §17; 1971 c.267 §15; 1999 c.654 §26; 2001 c.135 §30]






Chapter 295 - Depositories of Public Funds and Securities

Section 295.001 - Definitions for ORS 295.001 to 295.108.

(1) "Adequately capitalized" means a depository that is classified as adequately capitalized by the depository’s primary federal regulatory authority.

(2) "Bank depository" means an insured institution or trust company that:

(a) Maintains a head office or branch in this state in the capacity of an insured institution or trust company; and

(b) Complies with ORS 295.008.

(3) "Business day" means a day other than a federal or State of Oregon legal holiday or a day other than a day on which offices of the State of Oregon are otherwise authorized by law to remain closed.

(4) "Closed depository" means a depository that is subject to a loss.

(5) "Credit union depository" means a credit union as defined in ORS 723.006 or a federal credit union if:

(a) The shares and deposits of the credit union or federal credit union are insured by the National Credit Union Share Insurance Fund;

(b) The credit union or federal credit union maintains a head office or branch in this state in the capacity of a credit union or federal credit union; and

(c) The credit union or federal credit union complies with ORS 295.008.

(6) "Custodian" means one of the following institutions that a depository designates for the depository’s own account:

(a) The Federal Home Loan Bank designated to serve this state, or a branch of the Federal Home Loan Bank; or

(b) An insured institution, trust company or credit union that:

(A) Is authorized to accept deposits or transact trust business in this state;

(B) Complies with ORS 295.008; and

(C) Has been approved by the State Treasurer to serve as a custodian, if the State Treasurer has approved custodians under ORS 295.008.

(7) "Custodian’s receipt" or "receipt" means a document issued by a custodian that describes the securities that a depository deposited with the custodian to secure public fund deposits.

(8) "Depository" means a bank depository or a credit union depository.

(9) "Financial institution outside this state" means a financial institution, as defined in ORS 706.008, that is not an extranational institution, as defined in ORS 706.008, and is not a bank depository or credit union depository, as defined in this section.

(10) "Insured institution" means an insured institution as defined in ORS 706.008.

(11) "Loss" means the issuance of an order by a regulatory or supervisory authority or a court of competent jurisdiction that:

(a) Restrains a depository from making payments of deposit liabilities; or

(b) Appoints a receiver for a depository.

(12) "Maximum liability" means a sum equal to 10 percent of the greater of:

(a) All uninsured public funds deposits held by a depository, as shown on the date of the depository’s most recent treasurer report; or

(b) The average of the balances of uninsured public funds deposits on the last two immediately preceding treasurer reports.

(13) "Minimum collateral requirement" for a depository on any given date means a sum equal to:

(a) For a well capitalized depository that the State Treasurer has not required to increase the depository’s collateral pursuant to ORS 295.018, 10 percent of the greater of:

(A) All uninsured public funds held by the depository, as shown on the most recent treasurer report;

(B) The average of the balances of uninsured public funds held by the depository, as shown on the last two immediately preceding treasurer reports; or

(C) An amount otherwise prescribed in ORS 295.001 to 295.108.

(b) For a well capitalized depository that the State Treasurer required to increase the depository’s collateral pursuant to ORS 295.018, the percentage the State Treasurer required pursuant to ORS 295.018 multiplied by the greater of:

(A) All uninsured public funds held by the depository, as shown on the most recent treasurer report;

(B) The average of the balances of uninsured public funds held by the depository, as shown on the last two immediately preceding treasurer reports; or

(C) An amount otherwise prescribed in ORS 295.001 to 295.108.

(c) For an adequately capitalized depository or an undercapitalized depository, 110 percent of the greater of:

(A) All uninsured public funds held by the depository; or

(B) The average of the balances of uninsured public funds held by the depository, as shown on the last two immediately preceding treasurer reports.

(14) "Net worth" means a depository’s total risk-based capital, as shown on the immediately preceding report of condition and income, and may include capital notes and debentures that are subordinate to the interests of depositors.

(15) "Pledge agreement" means a written agreement among an insured institution, trust company or credit union, the State Treasurer and a custodian that pledges the securities the insured institution, trust company or credit union deposits with the custodian as collateral for deposits of uninsured public funds that the insured institution, trust company or credit union holds. The board of directors or loan committee of the insured institution, trust company or credit union must approve the agreement and must continuously maintain the agreement as a written record of the insured institution, trust company or credit union.

(16) "Public funds" or "funds" means funds that a public official has custody of or controls by virtue of office.

(17) "Public official" means an officer or employee of this state or an agency, political subdivision or public or municipal corporation of this state, or a housing authority, that by law is the custodian of or has control of public funds.

(18) "Report of condition and income" means the quarterly report a depository submits to the depository’s primary federal regulatory authority.

(19) "Security" or "securities" means:

(a) Obligations of the United States, including those of agencies and instrumentalities of the United States, and of government sponsored enterprises;

(b) Obligations of the International Bank for Reconstruction and Development;

(c) Bonds of a state of the United States that:

(A) Are rated in one of the four highest grades by a recognized investment service organization that has engaged regularly and continuously for a period of not less than 10 years in rating state and municipal bonds; or

(B) Having once been rated in accordance with subparagraph (A) of this paragraph, are ruled to be eligible securities for the purposes of ORS 295.001 to 295.108, notwithstanding the loss of the rating;

(d) Bonds of a county, city, school district, port district or other public body in the United States that are payable from or secured by ad valorem taxes and that meet the rating requirement or are ruled to be eligible securities as provided in paragraph (c) of this subsection;

(e) Bonds of a county, city, school district, port district or other public body that are issued pursuant to the Constitution or statutes of the State of Oregon or the charter or ordinances of a county or city within the State of Oregon, if the bonds meet the rating requirement or are ruled to be eligible securities as provided in paragraph (c) of this subsection;

(f) With the permission of the State Treasurer and in accordance with rules the State Treasurer adopts, loans made to a county, city, school district, port district or other public body in the State of Oregon, if the borrower has not defaulted with respect to the payment of principal or interest on any of the borrower’s loans within the preceding 10 years or during the period of the borrower’s existence if the borrower has existed for less than 10 years;

(g) With the permission of the State Treasurer and in accordance with rules the State Treasurer adopts, bond anticipation notes that an authority issues, sells or assumes under ORS 441.560;

(h) Bonds, notes, letters of credit or other securities or evidence of indebtedness constituting the direct and general obligation of a federal home loan bank or Federal Reserve bank;

(i) Debt obligations of domestic corporations that are rated in one of the three highest grades by a recognized investment service organization that has engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations; and

(j) Collateralized mortgage obligations and real estate mortgage investment conduits that are rated in one of the two highest grades by a recognized investment service organization that has engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations.

(20) "Treasurer report" means a written report that an officer of a depository that holds uninsured public funds deposits has signed or authenticated and that sets forth as of the close of business on a specified date:

(a) The total amount of uninsured public funds on deposit with the depository;

(b) The total amount of public funds on deposit with the depository;

(c) The net worth of the depository;

(d) The amount and nature of eligible collateral then on deposit with the depository’s custodian to collateralize the depository’s public funds deposits; and

(e) The identity of the depository’s custodian.

(21) "Treasurer report due date" means a date not less than 10 business days after the date a depository’s report of condition and income is due to be submitted.

(22) "Trust company" means a trust company as defined in ORS 706.008.

(23) "Undercapitalized" means a depository that the depository’s primary federal regulatory authority has classified as undercapitalized, significantly undercapitalized or critically undercapitalized.

(24)(a) "Uninsured public funds" or "uninsured public funds deposits" means public funds deposited in a depository that exceed the amounts insured or guaranteed as described in ORS 295.002 (1)(a) and (b).

(b) "Uninsured public funds" or "uninsured public funds deposits" does not include public funds deposited in a certificate of deposit or time deposit under ORS 295.004 (1) or public funds that an Oregon depository arranges to deposit into an insured deposit account under ORS 295.004 (2).

(25) "Value" means the current market value of securities.

(26) "Well capitalized" means a depository that the depository’s primary federal regulatory authority has classified as well capitalized.

[Formerly 295.005; 2009 c.821 §1; 2010 c.101 §1; 2011 c.477 §§3,4]



Section 295.002 - Deposit of public funds; limitation; exception.

(a) The amount insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund; or

(b) For any amount over the amount insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund, the amount insured or guaranteed by private deposit insurance or a deposit guaranty bond issued by an insurance company rated A- or better by a recognized insurance rating service.

(2) Compliance with ORS 295.001 to 295.108 relieves the public official of personal liability for the loss of the public funds in the public official’s custody or control.

[Formerly 295.025; 2010 c.101 §2]



Section 295.004 - Conditions for deposit of funds in excess of specified amounts.

(a) The Oregon depository arranges to deposit the funds into one or more certificates of deposit or time deposits issued by other financial institutions in the United States;

(b) Each certificate of deposit or time deposit is fully insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund;

(c) The Oregon depository administers the funds on behalf of the public official; and

(d) Other financial institutions that participate in the program place funds into the Oregon depository in an amount at least equal to the amount the public official deposited into the Oregon depository for purposes of the program.

(2) A public official may deposit public funds in a depository in an amount in excess of the amount allowed in ORS 295.002 without requiring the depository to show that it has entered into a pledge agreement or deposited securities pursuant to ORS 295.015 (1) if the funds are initially deposited into a depository in Oregon and the Oregon depository participates in a program that meets the following conditions:

(a) On or after the date that the funds are received, the Oregon depository:

(A) Arranges for the redeposit of the funds into one or more insured deposit accounts in other financial institutions in the United States; and

(B) Administers the funds on behalf of the public official;

(b) The full amount of the funds redeposited by the Oregon depository into deposit accounts in other financial institutions, together with any interest accrued on deposited funds, is insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund; and

(c) On the same date that the funds are redeposited under this subsection, the Oregon depository receives an amount of deposits from customers of other financial institutions that are at least equal to the amount of the funds redeposited by the Oregon depository.

(3) Until the Oregon depository places public funds into one or more certificates of deposit or time deposits as provided in subsection (1) of this section or places public funds into insured deposit accounts as provided in subsection (2) of this section, any uninsured public funds that the Oregon depository holds pending placement must be collateralized as provided in ORS 295.001 to 295.108 for other uninsured public funds deposits.

(4)(a) The provisions of ORS 295.006, 295.013, 295.015, 295.018, 295.037 and 295.038 do not apply to Oregon depositories that arrange to deposit public funds in accordance with the programs described in subsections (1) and (2) of this section.

(b) The provisions of ORS 294.035 and 295.001 that require public funds to be deposited into depositories that have offices or branches in Oregon do not apply to public funds that an Oregon depository arranges to deposit into certificates of deposit or time deposits under the provisions of the program described in subsection (1) of this section or to public funds that an Oregon depository arranges to deposit into insured deposit accounts under subsection (2) of this section.

[Formerly 295.027; 2009 c.821 §2; 2010 c.101 §3; 2011 c.477 §§1,2]



Section 295.005



Section 295.006 - Depository and public official filings with State Treasurer; rules.

(2) A public official shall keep on file with the State Treasurer the name and address of each depository in which the public official deposits public funds, together with any other information the State Treasurer may require by rule.

(3) If a public official changes a depository in which the public official deposits public funds, the public official shall report the information regarding the change that is required by rule or required under subsection (2) of this section to the State Treasurer within three business days after the effective date of the change.

[Formerly 295.055; 2009 c.821 §3; 2010 c.101 §4]



Section 295.008 - Conditions for acting as custodian or depository.

(b) The State Treasurer may approve one or more insured institutions, trust companies or credit unions to serve as custodians. The State Treasurer shall promptly notify all depositories of the approval of an insured institution, trust company or credit union to serve as a custodian.

(2) An insured institution, trust company or credit union may not be a depository under ORS 295.001 to 295.108 unless the insured institution, trust company or credit union:

(a) Certifies in writing to the State Treasurer that the insured institution, trust company or credit union will furnish to the Director of the Department of Consumer and Business Services by the time the director specifies:

(A) The reports required under ORS 714.075; and

(B) Any other information the director considers necessary to determine whether to advise the State Treasurer to order a depository to increase the depository’s collateral under ORS 295.018;

(b) Except as provided in subsection (4) of this section, enters into a pledge agreement; and

(c) Complies with subsection (3) of this section.

(3) An insured institution, trust company or credit union that intends to become a depository shall file with the State Treasurer an initial written report that an officer of the insured institution, trust company or credit union has signed or authenticated and that sets forth, as of the date the insured institution, trust company or credit union intends to commence acting as a depository:

(a) The estimated total amount of public funds that will be on deposit with the insured institution, trust company or credit union;

(b) The estimated net worth of the insured institution, trust company or credit union;

(c) The amount and nature of the collateral that the insured institution, trust company or credit union will deposit with a custodian to collateralize the public funds deposits; and

(d) The identity of the custodian.

(4) An insured institution, trust company or credit union may be a depository under ORS 295.001 to 295.108 without entering into a pledge agreement or complying with subsection (3) of this section if the insured institution, trust company or credit union does not hold any uninsured public funds deposits. The provisions of ORS 295.006, 295.013, 295.015, 295.018, 295.037, 295.038 and 295.061 do not apply to an insured institution, trust company or credit union that is a depository under this subsection.

(5) An insured institution, trust company or credit union that merges with, acquires all the assets of, acquires ownership of or otherwise becomes a successor entity to a depository that has entered into a pledge agreement must execute a new pledge agreement or provide evidence satisfactory to the State Treasurer that the successor insured institution, trust company or credit union has assumed all of the depository’s duties and obligations under the existing pledge agreement. An insured institution, trust company or credit union that fails to enter into a pledge agreement or provide evidence that the insured institution, trust company or credit union has assumed the existing pledge agreement within the time specified by the State Treasurer shall be treated as a depository that holds uninsured public funds and that has failed to pledge adequate collateral under ORS 295.031.

[2005 c.112 §3; 2007 c.871 §16; 2009 c.821 §4; 2010 c.101 §5]



Section 295.009 - Conditions under which State Treasurer may decline to accept credit union as credit union depository; State Treasurer withdrawal from pledge agreement.

(a) At the time the credit union submits the certification and pledge agreement, at least four other credit unions have each submitted:

(A) A certification and pledge agreement necessary to qualify as a credit union depository under ORS 295.008; and

(B) A signed statement from a public official that indicates that the public official intends to deposit more than $250,000 of public funds with the credit union if the credit union qualifies as a credit union depository; and

(b) The State Treasurer receives moneys under the provisions of ORS 295.039 or 295.106 that are sufficient to pay for one year the State Treasurer’s initial or continuing expenses related to administering ORS 295.038.

(2)(a) The State Treasurer may withdraw from a pledge agreement that the State Treasurer previously accepted from a credit union under ORS 295.008 if fewer than five credit unions are qualified as credit union depositories under ORS 295.001 to 295.108 during any period of 180 days or longer.

(b) Except as provided in ORS 295.008 (4), a credit union that is a party to a pledge agreement from which the State Treasurer withdraws in accordance with paragraph (a) of this subsection does not qualify as a credit union depository under ORS 295.001 to 295.108. Within 10 business days after the State Treasurer notifies the credit union that the State Treasurer has withdrawn from the pledge agreement, the credit union shall return all uninsured public funds deposits that the credit union holds to the public official that deposited the public funds.

[2010 c.101 §13a]



Section 295.010



Section 295.011



Section 295.012 - State Treasurer rule setting maximum liability for credit union depositories.

(1) All uninsured public funds deposits the credit union depository holds, as shown on the date of the credit union depository’s most recent treasurer’s report; or

(2) The average of the balances of all uninsured public funds deposits the credit union depository holds, as shown on the credit union depository’s last two immediately preceding treasurer reports.

[2010 c.101 §13b]



Section 295.013 - Custodian’s receipt; duties of custodian.

(2) A custodian shall:

(a) Maintain an accurate inventory of the securities of each depository described in the custodian’s receipts that the custodian issues to the State Treasurer and adjust the inventory to reflect withdrawals and substitutions of securities that the custodian previously inventoried.

(b) Appraise the value of the securities added to and withdrawn from the depository’s inventory and appraise the value of the depository’s entire inventory on the last day of each month and at such other times as the State Treasurer directs.

(c) Provide a monthly report to the State Treasurer that lists the securities each depository has pledged and that sets forth the value of each security and of the entire inventory of securities the depository has pledged.

(d) Notify a depository in writing within one business day after the custodian determines that the value of the securities the custodian holds for the depository is less than the minimum collateral requirement for the depository.

(e) Notify the State Treasurer in writing within one business day after the custodian learns that a depository failed to increase the value of the depository’s securities within the time required under ORS 295.015 (3)(b).

(f) Notify the State Treasurer in writing if a depository increases the value of the depository’s securities to an adequate amount after the depository receives notice under paragraph (d) of this subsection.

(g) Notify the State Treasurer within one business day after the custodian determines that a bond in the inventory of a depository no longer meets the rating requirements described in ORS 295.001 (19)(c) or (d).

[Formerly 295.035; 2009 c.821 §5; 2010 c.101 §6]



Section 295.015 - Maintenance of securities by depository.

(1)(a) A depository throughout the period during which the depository possesses uninsured public funds deposits shall maintain on deposit with the depository’s custodian, at the depository’s own expense, securities that have a value at least equal to the depository’s minimum collateral requirement and as otherwise prescribed in ORS 295.001 to 295.108. The depository shall deposit the collateral with the depository’s custodian and the depository and the custodian shall clearly mark the collateral as security for public funds deposited in accordance with ORS 295.001 to 295.108.

(b) For purposes of this section, when pledged as collateral for public funds deposits, loans described in ORS 295.001 (19)(f) must be discounted to 75 percent of the unpaid principal balance owing on the loan from time to time, or to a lower value that the State Treasurer determines from time to time.

(c) A bond anticipation note that is pledged as collateral for public funds deposits and for which there is no readily determinable market value must be discounted to 75 percent of the unpaid principal balance owing on the note from time to time, or to a lower value that the State Treasurer determines from time to time.

(2) A depository may deposit other eligible securities with the depository’s custodian and withdraw from deposit securities that the depository pledged to secure deposits of public funds if the remaining securities have a value not less than the depository’s minimum collateral requirement. The State Treasurer shall execute releases and surrender custodian’s receipts that are appropriate to effect substitutions and withdrawals of matured and excess pledged securities.

(3) If a depository’s minimum collateral requirement increases because the depository ceases to be a well capitalized depository as reflected in the depository’s last treasurer report, call report or other public filing, or if the depository receives notice from the depository’s custodian under ORS 295.013 (2)(d) or from the State Treasurer:

(a) Within three business days after the date on which the depository’s minimum collateral requirement increases, the depository shall notify the depository’s custodian, the Director of the Department of Consumer and Business Services and the State Treasurer in writing that the depository’s minimum collateral requirement has increased, setting forth the depository’s new minimum collateral requirement and the depository’s plan for increasing the depository’s pledged collateral to the minimum collateral requirement; and

(b) Within five business days after the date on which the depository’s minimum collateral requirement increases, or within a longer period approved by the State Treasurer and the director, the depository shall, in accordance with the plan approved by the State Treasurer and the director, tender to the depository’s custodian additional securities that have a value sufficient to increase the total value of the depository’s securities pledged as collateral for public funds deposits to the depository’s new minimum collateral requirement.

(4) If a depository’s minimum collateral requirement decreases because the depository becomes a well capitalized depository, or because the State Treasurer no longer requires the depository to pledge additional collateral under ORS 295.018, the depository may:

(a) Notify the depository’s custodian and the State Treasurer in writing that the depository’s minimum collateral requirement has decreased, setting forth the depository’s new minimum collateral requirement; and

(b) With the written approval of the State Treasurer, withdraw from the depository’s custodian securities that exceed the depository’s new minimum collateral requirement.

(5) The State Treasurer shall act upon requests for releases and withdrawals of securities under subsections (2) and (4)(b) of this section within three business days after receiving each request.

[1967 c.451 §2; 1975 c.515 §3; 2007 c.871 §17; 2009 c.821 §6; 2010 c.101 §7]



Section 295.018 - Increase in required collateral of depository; notifications; failure to increase collateral.

(A) All uninsured public funds the depository holds; or

(B) The average of the balances of uninsured public funds the depository holds, as shown on the last two immediately preceding treasurer reports.

(b) In consultation with the Director of the Department of Consumer and Business Services, the State Treasurer may permit a depository to increase the depository’s collateral as required under paragraph (a) of this subsection over a period of time the State Treasurer specifies or may require a depository to increase the depository’s collateral to an amount that is less than the amount specified in paragraph (a) of this subsection.

(2) The State Treasurer shall order an increase in collateral under subsection (1) of this section if the director so advises. If the depository is a national bank, a federally chartered savings bank, a savings and loan association or a federal credit union, in giving advice to the State Treasurer the director may rely exclusively on information that the federal regulatory agencies and the bank, savings bank, association or federal credit union provide to the director on forms the director prescribes. As a condition of being analyzed and reviewed by the director, a national bank, a federally chartered savings bank, a savings and loan association or a federal credit union shall agree and consent to provide the director with accurate, pertinent and timely information.

(3) If the State Treasurer orders a depository to increase the depository’s collateral under subsection (1) of this section, the State Treasurer shall give notice of the order to the director and the custodian of the depository within one business day after issuing the order.

(4) The director’s failure to inform the State Treasurer of the condition of any depository does not give a public depositor any right or impose liability on the director. The State Treasurer is not liable to a public depositor or to a depository for increasing or not increasing the collateral requirement as authorized in subsection (1) of this section.

(5) A depository that the State Treasurer notifies of the increased collateral requirement shall:

(a) Within three business days after receiving the notice, submit to the State Treasurer and the director the depository’s plan to increase the depository’s collateral to the level the State Treasurer requires under subsection (1) of this section; and

(b) Within five business days after receiving approval of the plan the depository submitted under paragraph (a) of this subsection, or within a longer period approved by the State Treasurer and the director, increase the depository’s collateral to the level the State Treasurer requires under subsection (1) of this section and notify the State Treasurer and the director that the depository has complied by supplying copies of the custodian’s receipts for, or statement of activity showing, the increased collateral.

(6)(a) If the State Treasurer does not receive the notice required in subsection (5)(b) of this section within the applicable period under subsection (5)(b) of this section, the State Treasurer shall immediately send, to each public official who has notified the State Treasurer that the public official has public funds on deposit in that depository, notice that the depository has failed to comply.

(b) If, after giving notice as required by paragraph (a) of this subsection, the State Treasurer receives notice that the depository has complied with the increased collateral requirements, the State Treasurer shall notify each public official that the State Treasurer notified under paragraph (a) of this subsection that the depository has complied.

(7) A depository that does not comply with subsection (5) of this section may not accept additional uninsured public funds deposits.

(8) Records the State Treasurer receives or compiles that contain the collateralization requirement for a depository and the amount of collateral a custodian holds are exempt from public disclosure unless the public interest requires disclosure in the particular instance.

(9) The State Treasurer may require a depository that must increase the depository’s collateral under subsection (5) of this section to file the reports required under ORS 295.061 (3).

[1975 c.515 §2; 1981 c.440 §1; 1985 c.762 §182; 1987 c.373 §§28a,28b; 1987 c.554 §1; 1989 c.171 §41; 1991 c.327 §1; 2007 c.871 §18; 2009 c.821 §7; 2010 c.101 §8]



Section 295.020



Section 295.022 - Collateral not required for deferred compensation funds.

[1977 c.721 §15; 1997 c.179 §27]



Section 295.025



Section 295.027



Section 295.030



Section 295.031 - Notice to public officials regarding adequacy of collateral.

(2) Within five business days after the State Treasurer receives notice from a custodian pursuant to ORS 295.013 (2)(f) that indicates that a depository has pledged adequate collateral with the depository’s custodian, the State Treasurer shall send written notice to each public official who was notified under subsection (1) of this section stating that the depository has adequate collateral.

[2007 c.871 §2; 2009 c.821 §8; 2010 c.101 §9]



Section 295.034 - Withdrawal of inadequately collateralized funds.

(2) If a public official receives a notice from the State Treasurer pursuant to ORS 295.018 (6)(a), 295.031 (1) or 295.061 (4)(a), beginning 15 business days after the public official receives the notice, the public official may not deposit into the depository to which the notice applies any public funds that, as a result of the deposit, would be uninsured public funds deposits. The prohibition on deposits continues until the public official receives notice under ORS 295.018 (6)(b), 295.031 (2) or 295.061 (4)(b) indicating that the depository is in compliance with ORS 295.013, 295.018 or 295.061, as applicable.

(3) Except as required by any applicable law or regulation, a depository may not impose an early withdrawal penalty or a forfeiture of interest with respect to a withdrawal that a public official makes pursuant to this section.

[2007 c.871 §3; 2009 c.821 §9; 2010 c.101 §10]



Section 295.035



Section 295.037 - Distribution of collateral after loss in bank depository; assessments.

(2) When a loss has occurred in a bank depository, the bank depository shall as soon as possible make payment to the proper public officials of all funds subject to the loss, pursuant to the following procedures:

(a) Immediately upon occurrence of the loss, the State Treasurer shall take possession of the securities segregated as collateral for uninsured public funds deposits held by the closed depository and begin to liquidate as much of the collateral as the State Treasurer estimates is necessary, based upon the most recent information available to the State Treasurer on the amount of uninsured public funds deposits held by the closed depository, for distribution of the proceeds among public officials entitled to the proceeds as provided in this section.

(b) The Director of the Department of Consumer and Business Services or the receiver for the closed depository shall, within 20 days after the issuance of a restraining order or taking possession of any bank depository, ascertain the amount of public funds on deposit in the bank depository as disclosed by its records and the amount of the public funds covered by deposit insurance or deposit guaranty bonds and certify the amounts to the State Treasurer and to each public official who has public funds on deposit in the bank depository.

(c) Each public official who has uninsured public funds on deposit in the bank depository shall, within 10 days after receipt of the certification from the Director of the Department of Consumer and Business Services or the receiver, furnish to the State Treasurer verified statements of the uninsured public funds that the public official has on deposit in the bank depository.

(3) Upon receipt of the certification from the Director of the Department of Consumer and Business Services or the receiver and the verified statements from the public officials who have uninsured public funds on deposit in the bank depository, the State Treasurer shall ascertain and fix the amount of public funds on deposit in the bank depository, plus interest to the date the funds are distributed to the public official at the rate the bank depository agreed to pay on the funds, minus any amount covered by deposit insurance or deposit guaranty bonds.

(4) After making the calculation described in subsection (3) of this section, the State Treasurer shall assess the amount of uninsured public funds against all bank depositories, as follows:

(a) First, against the closed depository, to the extent of the full value of the proceeds realized from the liquidation of its collateral by the State Treasurer under subsection (2) of this section, plus the treasurer’s estimate of the amount of proceeds expected to be received from the collateral still to be liquidated by the State Treasurer; and

(b) Second, against all of the other bank depositories, on a proportionate basis determined as provided in subsection (5) of this section. The amount assessed against each other bank depository under this paragraph may not exceed the maximum liability of the bank depository.

(5) For purposes of subsection (4) of this section, the proportionate share of each of the other bank depositories shall be determined by:

(a) Averaging the total amounts of all uninsured public funds deposits reported on the bank depository’s last two treasurer reports;

(b) Averaging the aggregate total amounts of all uninsured public funds deposits reported on the last two treasurer reports of all of the bank depositories; and

(c) Dividing the result of the calculation performed under paragraph (a) of this subsection by the result of the calculation performed under paragraph (b) of this subsection.

(6) Notwithstanding the assessment provisions of subsection (4) of this section, the State Treasurer shall assess the amount of uninsured public funds deposits of a public official only against the closed depository, and not against other bank depositories, if the public official:

(a) Was given appropriate notice about the closed depository by the State Treasurer under ORS 295.018 (6)(a), 295.031 (1) or 295.061 (4)(a) and did not comply with ORS 295.034; or

(b) Failed to timely comply with the requirements of ORS 295.006 and, as a result of the failure to timely comply, did not receive appropriate notice about the closed depository from the State Treasurer under ORS 295.018 (6)(a), 295.031 (1) or 295.061 (4)(a).

(7) The assessment by the State Treasurer against the closed depository shall be payable immediately from the proceeds of the collateral delivered to the State Treasurer. Assessments made by the State Treasurer against the other bank depositories are payable on the fifth business day following demand. If any bank depository fails to pay its assessment, the State Treasurer shall take possession of and liquidate the securities segregated as collateral for uninsured public funds deposits held by the bank depository or so much of the securities as is needed to pay the bank depository’s assessment.

(8) The State Treasurer shall distribute the amounts received by the State Treasurer from the assessments, to the extent that they do not exceed the total amount of uninsured public funds deposits and accrued interest claimed by the public officials, among the public officials entitled to the proceeds in proportion to the public officials’ respective claims.

(9) If the amounts received by the State Treasurer from the assessments are inadequate, after all other available sources are applied, to meet the total claims of the public officials for the amount of their uninsured public funds deposits, the public officials may make claims against the closed depository as general creditors, but not against any bank depository other than the closed depository.

(10)(a) If the final amount of proceeds from the liquidation of collateral received by the State Treasurer from a closed depository exceeds the amount of the assessment against the closed depository under subsection (4)(a) of this section, the State Treasurer shall pay the amount of the excess to the closed depository.

(b) If the final amount of proceeds from the liquidation of collateral received by the State Treasurer from other bank depositories exceeds the amount of the assessment against the other bank depositories under subsection (4)(b) of this section, the State Treasurer shall pay the excess to the other bank depositories in proportion to the amounts paid to the State Treasurer under their assessments.

(c) If the final amount of proceeds from the liquidation of collateral received by the State Treasurer from a bank depository, other than the closed depository, under subsection (7) of this section exceeds the amount of the assessment against the bank depository, the State Treasurer shall pay the excess to the bank depository.

(11) The prohibition on transfers of assets set forth in ORS 711.410 does not apply to assessments, payments, transfers or sales of securities made pursuant to this section.

[2007 c.871 §4; 2009 c.821 §10]



Section 295.038 - Distribution of collateral after loss in credit union depository; assessments.

(2) If a loss occurs in a credit union depository, the credit union depository shall, as soon as possible, pay to the proper public officials all funds subject to the loss in accordance with the following procedures:

(a) Immediately after the loss occurs, the State Treasurer shall take possession of securities that the closed depository’s custodian has segregated as collateral for uninsured public funds deposits of the closed depository. The State Treasurer shall immediately liquidate as much of the collateral as the State Treasurer estimates is necessary, based on the most recent information available to the State Treasurer concerning the amount of uninsured public funds the credit union depository holds, and distribute the proceeds among public officials entitled to the proceeds as provided in this section.

(b) The Director of the Department of Consumer and Business Services or a receiver shall, within 20 days after issuing a restraining order or taking possession of the credit union depository, ascertain from the credit union depository’s records the amount of public funds on deposit in the credit union depository and the amount of public funds that are covered by deposit insurance or deposit guaranty bonds. The director or the receiver shall certify the amounts to the State Treasurer and to each public official who has public funds on deposit in the credit union depository.

(c) Within 10 days after receiving the certification from the director or the receiver, a public official who has public funds on deposit in the credit union depository shall furnish to the State Treasurer verified statements of the public funds that the public official has on deposit in the credit union depository.

(3) When the State Treasurer receives the certification from the director or the receiver and the verified statements from the public officials who have public funds on deposit in the credit union depository, the State Treasurer shall ascertain and fix the amount of public funds on deposit in the credit union depository, plus interest to the date the funds are distributed to the public official at the rate the credit union depository agreed to pay on the funds, minus any amount that deposit insurance or deposit guaranty bonds cover.

(4) After making the calculation described in subsection (3) of this section, the State Treasurer shall assess the amount of uninsured public funds against all credit union depositories as follows:

(a) First, against the credit union depository that suffered the loss, to the extent of the full value of the proceeds from the State Treasurer’s liquidation of the credit union depository’s collateral under subsection (2) of this section, plus the State Treasurer’s estimate of the amount of proceeds the State Treasurer expects to receive from collateral the State Treasurer has not yet liquidated; and

(b) Second, against all other credit union depositories on a proportionate basis determined as provided in subsection (5) of this section. The amount the State Treasurer assesses against another credit union depository may not exceed the credit union depository’s maximum liability.

(5) For purposes of subsection (4) of this section, the State Treasurer shall determine the proportionate share of each of the other credit union depositories by:

(a) Averaging, for each credit union depository, the total amounts of all uninsured public funds deposits the credit union depository reported on the credit union depository’s last two treasurer reports;

(b) Averaging the aggregate total amounts of all uninsured public funds deposits all credit union depositories reported on the credit union depositories’ last two treasurer reports; and

(c) Dividing the result of the calculation performed under paragraph (a) of this subsection by the results of the calculation performed under paragraph (b) of this subsection.

(6) Notwithstanding the assessment provisions of subsection (4) of this section, the State Treasurer shall assess the amount of a public official’s uninsured public funds deposits only against the closed depository and not against other credit union depositories, if the public official:

(a) Received appropriate notice about the closed depository from the State Treasurer under ORS 295.018 (6)(a) or 295.031 (1) and did not comply with ORS 295.034; or

(b) Failed to timely comply with the requirements of ORS 295.006 and, as a result of failing to timely comply, did not receive appropriate notice about the closed depository from the State Treasurer under ORS 295.018 (6)(a), 295.031 (1) or 295.061 (4)(a).

(7) Assessments the State Treasurer makes against the closed depository are payable immediately from the proceeds of the collateral delivered to the State Treasurer. Assessments the State Treasurer makes against other credit union depositories are payable on the fifth business day following demand. If a credit union depository fails to pay an assessment, the State Treasurer shall take possession of and liquidate the securities the credit union depository segregated as collateral for uninsured public funds deposits that the credit union depository holds, or shall liquidate as much of the securities as is necessary to pay the credit union depository’s assessment.

(8) The State Treasurer shall distribute the amounts the State Treasurer receives from the assessments among the public officials entitled to the proceeds in proportion to the public officials’ respective claims, to the extent that the proceeds do not exceed the total amount of uninsured public funds deposits that the public officials claim.

(9) If, after all other available sources are applied, the amounts the State Treasurer receives from the assessments are inadequate to meet the total claims of the public officials to uninsured public funds deposits, the public officials may make claims against the closed depository as general creditors, but not against a credit union depository other than the closed depository.

(10)(a) If the final amount of proceeds the State Treasurer receives from the liquidation of collateral from a closed depository exceeds the amount of the assessment against the closed depository under subsection (4)(a) of this section, the State Treasurer shall pay the amount of the excess to the closed depository.

(b) If the final amount of proceeds the State Treasurer receives from the liquidation of collateral from other credit union depositories exceeds the amount of the assessment against the other credit union depositories under subsection (4)(b) of this section, the State Treasurer shall pay the excess to the other credit union depositories in proportion to the amounts the other credit union depositories paid in assessments to the State Treasurer.

(c) If the final amount of proceeds the State Treasurer receives from the liquidation of collateral from a credit union depository other than the closed depository under subsection (7) of this section exceeds the amount of the assessment against the credit union depository, the State Treasurer shall pay the excess to the credit union depository.

(11) The prohibition on transfers of assets set forth in ORS 711.410 does not apply to assessments, payments, transfers or sales of securities made in accordance with this section.

[2010 c.101 §12]



Section 295.039 - State Treasurer acceptance of moneys for purposes of administering ORS 295.038.

(2) The State Treasurer shall deposit moneys the State Treasurer receives under this section into the Miscellaneous Receipts Account established for the State Treasurer in the General Fund. Notwithstanding the provisions of ORS 295.106, moneys the State Treasurer receives under this section are continuously appropriated to the State Treasurer for the purpose of paying the State Treasurer’s initial or continuing expenses related to administering ORS 295.038. The State Treasurer shall expend the moneys in accordance with the terms and conditions upon which the moneys were made available.

[2010 c.101 §13; 2011 c.667 §1]



Section 295.040



Section 295.041 - Subrogation rights of State Treasurer.

[2007 c.871 §6; 2009 c.821 §11; 2010 c.101 §14]



Section 295.045



Section 295.046 - Limitation on depository acceptance of public funds from single public official; exceptions.

(2) The limitations of subsection (1) of this section do not apply to:

(a) Public funds deposits a depository holds in a certificate of deposit or time deposit under ORS 295.004 (1); or

(b) Public funds that an Oregon depository arranges to deposit into an insured deposit account under ORS 295.004 (2).

[2007 c.871 §10; 2009 c.821 §12; 2010 c.101 §15; 2011 c.477 §§5,6; 2013 c.1 §26]



Section 295.048 - Limitations on aggregate uninsured public funds deposits; notice; exceptions.

(a) 100 percent of the value of the depository’s net worth, if the depository is an undercapitalized depository;

(b) 150 percent of the value of the depository’s net worth, if the depository is an adequately capitalized depository;

(c) 200 percent of the value of the depository’s net worth, if the depository is a well capitalized depository;

(d) For a bank depository, 30 percent of the total aggregate uninsured public funds deposits of all public officials in all bank depositories as reported in the most recent notice the bank depository received from the State Treasurer; or

(e) For a credit union depository, 30 percent of the total aggregate uninsured public funds deposits of all public officials in all credit union depositories as reported in the most recent notice the credit union depository received from the State Treasurer.

(2) The State Treasurer shall notify each bank depository or credit union depository and the depository’s custodian of the total aggregate uninsured public funds deposits of all public officials in all bank depositories or credit union depositories, as appropriate, based on the most recently submitted treasurer reports. The State Treasurer shall give the notification required by this subsection by the last day of the month in which the depositories are required to submit a treasurer report.

(3) If a depository’s aggregate of uninsured public funds deposits exceeds the amount set forth in subsection (1) of this section, the depository shall, within three business days after receiving notice from the State Treasurer, cease accepting deposits of uninsured public funds.

(4) Notwithstanding subsections (1) and (3) of this section:

(a) A depository may accept and hold uninsured public funds deposits in excess of the limits specified in subsection (1) of this section if the State Treasurer, upon good cause shown, approves the depository’s request to hold uninsured public funds in excess of the limits specified in subsection (1) of this section for a period not exceeding 90 days and eligible securities are deposited with the depository’s custodian as collateral in an amount at least equal to the amount of the uninsured public funds deposits that exceeds the limits specified in subsection (1) of this section. Upon the expiration of the 90-day period, if the depository does not comply with the limits specified in subsection (1) of this section, the depository shall, within three business days after receiving notice from the State Treasurer, cease accepting deposits of public funds.

(b) The limits specified in subsection (1) of this section do not apply to public funds deposits a depository holds in a certificate of deposit or time deposit under ORS 295.004 (1) or public funds that an Oregon depository arranges to deposit into an insured deposit account under ORS 295.004 (2).

(c) A well capitalized depository or an adequately capitalized depository may accept and hold uninsured public funds deposits that exceed the limit specified in subsection (1)(d) or (e) of this section if eligible securities are deposited with the depository’s custodian as collateral in an amount at least equal to the amount of the uninsured public funds deposits that exceed the limit specified in subsection (1)(d) or (e) of this section.

(5) If the State Treasurer notifies a depository that it must cease accepting deposits of public funds under subsection (3) or (4) of this section, the State Treasurer may also notify public officials who have deposited public funds in the depository that within 15 business days after the public official receives the notice from the State Treasurer, the public official must withdraw from the depository to which the notice applies all public funds deposits that exceed the limit specified in subsection (1)(d) or (e) of this section. A public official who is notified by the State Treasurer under this subsection must begin to withdraw funds as specified in the notice. Except as required by any applicable law or regulation, a depository may not impose an early withdrawal penalty or a forfeiture of interest with respect to a withdrawal made pursuant to this subsection.

[2007 c.871 §11; 2009 c.821 §13; 2010 c.101 §16; 2011 c.25 §§1,2; 2011 c.477 §§7,8; 2011 c.667 §§3,4]



Section 295.050



Section 295.053 - Custodian duties when depository ceases holding uninsured public funds; securities.

(2) If any of a depository’s pledged securities mature during the period described in subsection (1) of this section, the depository shall pledge substitute securities that the depository’s custodian shall hold until the period expires.

(3) If a depository has not held uninsured public funds deposits during the period described in subsection (1) of this section, at the end of the period the depository’s custodian shall tender the depository’s pledged securities to the depository.

[2007 c.871 §13; 2009 c.821 §14; 2010 c.101 §17]



Section 295.055



Section 295.056 - Liability of public officials for loss of public funds.

[2007 c.871 §12]



Section 295.060



Section 295.061 - Treasurer reports; filing; notification of changes; failure to file reports.

(2) Each depository that files reports with the State Treasurer under subsection (1) of this section shall notify the State Treasurer in writing or by electronic means within three business days of:

(a) The date on which the depository’s net worth is reduced by an amount greater than 10 percent of the amount shown as the depository’s net worth on the most recent report the depository submitted pursuant to subsection (1) of this section; or

(b) The date on which the depository ceases to be well capitalized and becomes adequately capitalized or undercapitalized, or ceases to be adequately capitalized and becomes undercapitalized.

(3) An adequately capitalized depository or an undercapitalized depository shall report to the depository’s custodian and to the State Treasurer at least once each week the actual amount of uninsured public funds deposits the depository holds.

(4)(a) If a depository fails to file the reports or provide the notices required under this section or fails to file the notices or reports required under ORS 295.018, the State Treasurer shall send a notice to each public official who has uninsured public funds on deposit in the depository that the depository failed to comply.

(b) If, after giving notice under paragraph (a) of this subsection, the State Treasurer receives notice that the depository has filed the required reports or provided the required notices, the State Treasurer may notify each public official who was notified under paragraph (a) of this subsection that the depository has complied.

(5) If a depository fails to comply with this section, the depository shall, within three business days after receiving notice from the State Treasurer, cease accepting deposits of uninsured public funds.

[2007 c.871 §7; 2009 c.821 §15; 2010 c.101 §18]



Section 295.065



Section 295.070



Section 295.071 - Investigation by regulatory bodies other than State Treasurer.

(2) The financial institution examined under this section shall pay the expenses of the investigation and report.

(3) In lieu of an investigation and report, the State Treasurer may rely upon information that the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, the Board of Governors of the Federal Reserve System or a state bank, thrift or credit union regulatory agency makes available to the State Treasurer or to the Director of the Department of Consumer and Business Services.

[2007 c.871 §8; 2010 c.101 §19]



Section 295.073 - Report to State Treasurer of actions that reduce net worth of depository.

[2007 c.871 §9; 2009 c.821 §16; 2010 c.101 §20]



Section 295.075



Section 295.080



Section 295.081 - Time deposits.

(2) Funds the State Treasurer deposits on a time basis must be deposited at the highest rate of interest available for the amount and term of the deposit.

(3) The State Treasurer shall establish time deposits so as to make the deposited moneys as productive as possible, and shall exercise the judgment and care that a person of prudence, discretion and intelligence exercises in the management of the person’s own affairs, considering the probable income and the probable safety of the moneys deposited and considering the distribution of the deposits among depositories so as to minimize the possibility of loss of moneys.

[Formerly 295.115; 2010 c.101 §21]



Section 295.084 - State Treasurer designation of depositories.

[Formerly 295.135; 2010 c.101 §22]



Section 295.085



Section 295.087



Section 295.090



Section 295.091 - Preference in selecting depositories for political subdivisions; apportioning funds; interest.

(2) The depositories shall pay interest to the political subdivision or public corporation for deposits evidenced by certificates of deposit or deposits that by agreement may not be withdrawn on less than 30 days’ notice, at the rate or rates upon which the governing body of the political subdivision or public corporation and the depository agree.

(3) Interest received on deposits of moneys under this section accrues to and becomes a part of the fund the moneys of which were deposited.

(4) This section does not apply to the State Treasurer.

[Formerly 295.155; 2010 c.101 §23]



Section 295.093 - Depositing moneys with treasurer of political subdivision.

[Formerly 295.165]



Section 295.095



Section 295.097 - State agency agreements to use electronic commerce for sale of public property, debt collection or other business; State Treasurer approval.

(2) The State Treasurer may approve an agreement under subsection (1) of this section only if the State Treasurer determines that a depository cannot provide, in a cost-effective manner, the service that is the subject of the proposed agreement.

(3) The State Treasurer may establish procedures, standards and related requirements under ORS 293.875 that the State Treasurer considers necessary to implement this section.

(4) As used in this section, "state agency" means any officer, board, commission, department, division or institution of state government, as that term is defined in ORS 174.111.

[2011 c.253 §2]



Section 295.100



Section 295.101 - Public funds not subject to ORS 295.001 to 295.108.

(a) Funds that are deposited for the purpose of paying principal, interest or premium, if any, on bonds, as defined in ORS 286A.001 and 287A.001, and related costs or securing a borrowing related to an agreement for exchange of interest rates entered into under ORS 286A.110 or 287A.335.

(b) Funds that are invested in authorized investments under provisions of law other than ORS 295.001 to 295.108. Funds invested under ORS 293.701 to 293.857 are invested in authorized investments for purposes of this subsection from the time the funds are transferred by the State Treasurer to a third party under the terms of a contract for investment or administration of the funds that requires such a transfer until the time the funds are returned to the treasurer or paid to another party under the terms of the contract.

(c) Negotiable certificates of deposit purchased by the State Treasurer under ORS 293.736 or by an investment manager under ORS 293.741.

(d) Funds that are held by a public official and are required by federal law or contractual provisions to be collateralized at 100 percent, if the funds are deposited in an account that is separate from other accounts of the public official in a depository, and the public official and the depository have entered into a written agreement that provides a perfected security interest to the public official in collateral valued at an amount at least equal to the amount of funds in the account in a manner substantially similar to a pledge agreement described in ORS 295.001 (15).

(2) Notwithstanding subsection (1) of this section, funds deposited by a custodial officer under ORS 294.035 (3)(d) are subject to the provisions of ORS 295.001 to 295.108.

[Formerly 295.011; 2011 c.667 §5]



Section 295.105



Section 295.106 - State Treasurer charges; expenses.

[2007 c.871 §5; 2010 c.101 §24]



Section 295.108 - State Treasurer rules; form of report.

(2) The State Treasurer shall design the treasurer report required by ORS 295.061 to minimize the regulatory burden of completing and submitting the report and, to the greatest extent practicable, to make the form of the report and the content required in the report consistent with the information required by the depository’s report of condition and income.

[2007 c.871 §14; 2010 c.101 §25]



Section 295.110



Section 295.115



Section 295.120



Section 295.125



Section 295.130



Section 295.135



Section 295.140



Section 295.145



Section 295.150



Section 295.155



Section 295.160



Section 295.165



Section 295.170



Section 295.175



Section 295.180



Section 295.185



Section 295.190



Section 295.195 - Deposit of funds in foreign country; effect on collateral; report to Legislative Assembly.

(2) When funds are deposited in a financial institution in a foreign country pursuant to subsection (1) of this section, the institution shall not be required to maintain collateral as provided in ORS 295.015. Reasonable and prudent measures to protect the public funds from loss shall be exercised to the extent permitted under the laws of the foreign country.

(3) The State Treasurer shall report to the Legislative Assembly biennially on the amounts of deposits in foreign countries, and the operation and activities funded by such deposits. The report shall be submitted to the offices of the President of the Senate and the Speaker of the House of Representatives and shall be referred by each of them to appropriate standing committees other than committees concerned with budgets of the State Treasurer or the activity or operation so funded.

[1983 c.374 §§1,2; 1989 c.399 §1; 2009 c.762 §56; 2015 c.767 §13]



Section 295.200



Section 295.205 - Accounts in financial institutions outside Oregon; conditions; rules.

(a) The State Treasurer may establish demand deposit accounts in financial institutions outside this state for the purpose of accepting deposits of funds related to state investments in the geographical areas that the financial institutions serve.

(b) Moneys that a financial institution or other entity receives or collects under an agreement to provide loan servicing for a state agency, political subdivision or public corporation may be deposited in accounts in financial institutions outside this state for the purpose of:

(A) Accepting payments of loan principal and interest;

(B) Accepting and holding escrow funds;

(C) Accepting and holding funds required to be held in reserve with or on behalf of the state agency, political subdivision or public corporation; or

(D) Collecting and holding other moneys the financial institution must collect and hold for loan servicing under the agreement before remitting the moneys to the state agency, political subdivision or public corporation or a third party.

(c) Moneys a trustee or escrow agent holds pursuant to a bond indenture, certificate of participation indenture or escrow agreement with a state agency, political subdivision or public corporation in this state that are public funds, as defined in ORS 295.001, may be deposited in accounts in financial institutions outside this state.

(2) The State Treasurer shall establish the demand deposit accounts described in subsection (1)(a) of this section in accordance with rules adopted pursuant to ORS 183.310 to 183.410 that ensure that reasonable and prudent measures are taken to protect state investment funds from loss.

(3) When accounts are established for a state agency, political subdivision or public corporation under subsection (1)(b) or (c) of this section, the state agency, political subdivision or public corporation in the agreement to provide loan servicing or the bond indenture, certificate of participation indenture or escrow agreement shall ensure that reasonable and prudent measures are taken to protect the moneys in the accounts from loss.

(4) As used in this section, the terms "financial institution outside this state" and "public official" have the meanings given those terms in ORS 295.001.

[1993 c.69 §1; 1995 c.259 §5; 1997 c.171 §15; 2007 c.871 §24; 2010 c.101 §26]



Section 295.210



Section 295.220



Section 295.230



Section 295.240



Section 295.410



Section 295.420



Section 295.430



Section 295.440



Section 295.450



Section 295.460



Section 295.470



Section 295.480



Section 295.490



Section 295.500



Section 295.510



Section 295.520



Section 295.530



Section 295.990



Section 295.991






Chapter 297 - Audits of Public Funds and Financial Records

Section 297.010 - Division of Audits; director and staff.

[1985 c.509 §1]



Section 297.020 - Functions and duties of Division of Audits; moneys available for use by division.

(2) All moneys received under authority of the sections listed in subsection (1) of this section and moneys appropriated for use by the Secretary of State in carrying out the provisions of those sections hereby are made available for use by the Division of Audits.

[Amended by 1977 c.774 §19; 1979 c.286 §6]



Section 297.030 - Audits, reviews and investigations authorized to be made by the Secretary of State may be assigned to Division of Audits.

[Amended by 1955 c.287 §18; 1987 c.143 §1]



Section 297.040 - Payment of costs and expenses of audits authorized by ORS 297.030.

[Amended by 1987 c.143 §2]



Section 297.050 - Supply of audit reports to Joint Legislative Audit Committee, Committee on Performance Excellence and Legislative Fiscal Officer.

[1959 c.70 §10; 1997 c.847 §5; 2008 c.7 §7]



Section 297.060 - Confidentiality of tax records; penalty for disclosure.

[1979 c.690 §17]



Section 297.065 - Oversight of performance and program audits and evaluation by Joint Legislative Audit Committee.

(2) The Joint Legislative Audit Committee shall provide oversight of the conduct of performance and program audits and program evaluations, that are outside the authority of the Secretary of State under section 2, Article VI of the Oregon Constitution, of state departments, boards, commissions, institutions and state-aided institutions and agencies. The joint committee shall review the efforts of state departments, boards, commissions, institutions and state-aided institutions and agencies to comply with the recommendations of the audit or evaluation reports.

[1997 c.847 §2]



Section 297.070 - Criteria for performance and program audits; rules; contracts with private auditors; audit expenses.

(2) The Secretary of State may subpoena witnesses, may require the production of books and papers and rendering of reports in the manner and form that the Secretary of State requires and may do all things necessary to secure a full and thorough audit. The Secretary of State shall report, in writing, to the Legislative Assembly as provided in ORS 192.245 and to the Committee on Performance Excellence established in ORS 182.562. The report shall include a copy of the report on each performance and program audit.

(3) The Secretary of State, as State Auditor, shall contract with qualified private sector auditors to conduct audits required by this section, unless the Secretary of State determines that it is not practical or in the public interest to do so. If the Secretary of State determines that it is not practical or in the public interest to contract with qualified private sector auditors, after notifying the Joint Legislative Audit Committee, the Secretary of State shall employ auditors for that purpose and shall include in the written audit report the circumstances that rendered it impractical or not in the public interest to contract with qualified private sector auditors. All contracts for conducting performance and program audits under this section shall be in a form prescribed or approved by the Secretary of State. A copy of each completed contract shall be furnished to the Secretary of State and the Joint Legislative Audit Committee. The Secretary of State shall employ or contract with auditors upon terms and for compensation as the Secretary of State determines are advantageous and advisable.

(4) An audit conducted under contract as provided in subsection (3) of this section shall be considered to be conducted by the Division of Audits for purposes of ORS 297.020, 297.050 and 297.535.

(5) If a person fails to comply with any subpoena issued under subsection (2) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

(6) The Secretary of State may enter into an agreement with the department, board, commission, institution, state-aided institution or agency that is the subject of a performance or program audit for payment of the expenses incurred by the Secretary of State in conducting the audit. The Emergency Board may also make funds available to the Division of Audits to reimburse it for expenses incurred under this section.

(7) As used in this section:

(a) "Performance audit" includes determining:

(A) Whether an entity described in subsection (1) of this section that is the subject of the audit is acquiring, protecting and using its resources economically and efficiently;

(B) The causes of inefficiencies or uneconomical practices; and

(C) Whether the entity has complied with laws and regulations concerning matters of economy and efficiency.

(b) "Program audit" includes determining:

(A) The extent to which the desired results or benefits of a program established by the Legislative Assembly or other authorizing body are being achieved;

(B) The extent to which the need for or objectives of an ongoing program are necessary or relevant;

(C) Whether the program complements, duplicates, overlaps or conflicts with other related programs;

(D) The effectiveness of organizations, programs, activities or functions; and

(E) Whether the entity described in subsection (1) of this section that is the subject of the audit has complied with laws and regulations applicable to the program.

[1997 c.847 §4; 2008 c.7 §8; 2009 c.11 §39]



Section 297.075



Section 297.110 - Definitions for ORS 291.226 and 297.120.

(1) "Public official" means any person who is serving a state agency as an officer, employee, member, agent or otherwise, regardless of whether the person is compensated for the person’s services.

(2) "State agency" means any state department, division, bureau or other agency or body headed by an elected or appointed state officer or member of a board or commission.

[1963 c.617 §1; 1993 c.718 §1; 2007 c.219 §1]



Section 297.120 - Division of Audits investigation of state agency loss of public funds or property; report to Governor.

(2) Within 30 days after receiving the report under subsection (1) of this section, the division shall determine whether to investigate the loss.

(3) If the division investigates a loss, the division shall prepare a report regarding the accountability of the public official for the loss. The report shall be presented to the Governor.

[1963 c.617 §2; 1969 c.199 §48; 1991 c.219 §2; 1993 c.718 §2; 2007 c.219 §2]



Section 297.210 - Audits of accounts of state agencies and state-aided institutions and agencies; performance audits of school and education service districts; audits of state-to-county fund transfers; subpoena; audits on retirement of certain personnel; reporting of criminal activity; rules.

(b) The Secretary of State, as State Auditor, may conduct performance audits of school districts and education service districts. For audits conducted under this paragraph:

(A) The Secretary of State shall identify by rule factors and standards by which the secretary will determine whether to initiate an audit as authorized under this paragraph or to enter into a contract with the Department of Education to conduct an audit as provided by ORS 327.141.

(B) Prior to initiating an audit, the Secretary of State shall:

(i) Give notice to the school district or the education service district of the secretary’s intent to initiate the audit; and

(ii) Provide the school district or the education service district with the opportunity to provide to the secretary any information related to the subject of the audit.

(C) Following the review of any information provided under subparagraph (B) of this paragraph, the Secretary of State may:

(i) Decline to proceed with the audit; or

(ii) Cause the audit to be conducted.

(D) The Secretary of State may charge a school district or an education service district for a portion of the costs incurred for an audit authorized by this paragraph. Amounts charged as provided by this subparagraph shall be in lieu of any amounts that may be charged as provided by ORS 297.230.

(c) The Secretary of State, as State Auditor, may conduct audits of the use of fund transfers from the state to counties, including but not limited to transfers of video lottery revenues, state highway funds, cigarette tax revenues and Oregon Liquor Control Commission funds.

(d) The Secretary of State may subpoena witnesses, require the production of books and papers and rendering of reports in such manner and form as the Secretary of State requires and may do all things necessary to secure a full and thorough investigation.

(e) The Secretary of State shall report, in writing, to the Governor. The report shall include a copy of the report on each audit.

(f) In addition to the report described in paragraph (e) of this subsection, the Secretary of State shall provide a report to a school district board or the board of directors of an education service district following an audit conducted as provided by paragraph (b) of this subsection.

(2) The Secretary of State may audit or review any institution or department of the state government at any time the executive head of the institution or department, for any reason, retires from the head’s office or position. The secretary need not conduct an audit or review under this subsection if:

(a) The institution or department has been the subject of an audit or review of financial controls within the six months immediately preceding the retirement of the executive head of the institution or department; or

(b) The secretary has not received a report within the 12 months immediately preceding the retirement of the executive head of the institution or department indicating that the executive head of the institution or department was unable or unwilling to follow state law, rules, policies or procedures.

(3) The Secretary of State shall employ auditors upon such terms and for such compensation as the Secretary of State determines are advantageous and advisable.

(4) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

(5) If the Secretary of State determines during the conduct of any activity authorized under this chapter that fraud or other criminal activity may be occurring or may have occurred, the secretary shall notify the appropriate federal, state or local law enforcement agency of the potential fraud or other criminal activity. This subsection applies regardless of the source of any moneys that are involved or may be involved in the fraud or other criminal activity.

[Amended by 1969 c.135 §1; 1971 c.748 §3; 1983 c.154 §1; 1987 c.143 §3; 1993 c.718 §4; 1997 c.157 §1; 2007 c.218 §3; 2007 c.839 §14; 2011 c.153 §1; 2011 c.647 §2; 2012 c.91 §1; 2015 c.66 §1]



Section 297.220



Section 297.230 - Estimate and payment of costs and expenses of audits; legislative report; crediting moneys to Division of Audits Account.

(2) Payments authorized under this section shall be consistent with ORS 171.580 and 171.585. The Division of Audits shall report to the Joint Legislative Audit Committee established under ORS 171.580 when estimated expenses for an audit authorized under subsection (1) of this section exceed the estimated expenses for a biennium.

(3) All moneys received from the various state departments, boards, commissions, institutions and state-aided institutions and agencies of the state in the payment of the costs of audits and reviews under this section and ORS 297.210 shall be credited to the Division of Audits Account.

[Amended by 1977 c.774 §20; 1987 c.143 §4; 1993 c.724 §24; 1999 c.324 §1]



Section 297.240



Section 297.250 - Filing of risk assessment or audit by state agency with Division of Audits.

(2) Nothing in this section affects the constitutional duties and authority of the Secretary of State to audit public accounts.

[2009 c.578 §2; 2013 c.768 §50]



Section 297.300 - Audit of records related to public purpose charges paid to nongovernmental entity.

[2009 c.813 §2]



Section 297.405 - Definitions for ORS 297.020, 297.230, 297.405 to 297.740 and 297.990.

(1) "Accountants" means all accountants whose names are included in the roster prepared and maintained by the Oregon Board of Accountancy as required by ORS 297.670.

(2) "Accounts" means all books, papers, files, letters and records of any nature or in any form used in conducting the affairs of the municipal corporation or in recording the transactions thereof.

(3) "Board" means the Oregon Board of Accountancy.

(4) "Fiscal affairs" means and includes all activities of any nature giving rise to or resulting from financial transactions, including compliance with legal requirements applicable to the operation of a municipal corporation.

(5) "Municipal corporation" means a:

(a) City;

(b) County;

(c) Special district;

(d) School district or an education service district;

(e) Corporation, except a municipal corporation established pursuant to ORS 441.525 to 441.595, upon which is conferred powers of the state for the purpose of local government; or

(f) Public corporation, including a cooperative body formed between municipal corporations.

(6) "Public corporation" means a corporation the operation of which is subject to control by local government or its officers and which, at least in part, is organized to serve a public purpose of, and receives public funds or other support having monetary value from, such government.

[1977 c.774 §2; 1979 c.286 §7; 1987 c.423 §1; 2005 c.443 §15; 2011 c.647 §3]



Section 297.410



Section 297.415 - Periodic financial reports required.

[1977 c.774 §3]



Section 297.420



Section 297.425 - Annual audits required; compensation; expenses; subjects of audits.

(2) The compensation for audits and reviews performed by accountants shall be as agreed upon between the governing body, or managing or executive officer of the municipal corporation, and the accountant, and shall be paid in the same manner as other claims against the municipal corporation are paid.

(3) All expenses and costs incurred by the Secretary of State in conducting audits and reviews for municipal corporations shall be borne by the municipal corporation for which a particular audit or review is made. The expenses and costs shall be paid to the secretary in the same manner as other claims against the municipal corporation are paid.

(4) Audits and reviews required by this section shall inquire into:

(a) The principles of accounting and methods followed by the municipal corporation in recording, summarizing and reporting its financial transactions and financial condition;

(b) The accuracy and legality of the transactions, accounts, records, files and financial reports of the officers and employees of the municipal corporation as they relate to its fiscal affairs; and

(c) Compliance with requirements, orders and regulations of other public officials which pertain to the financial condition or financial operations of the municipal corporation.

[1977 c.774 §4; 1987 c.143 §5; 2001 c.26 §1; 2007 c.184 §1; 2015 c.29 §1]



Section 297.430



Section 297.435 - Exemption from audit; financial statement and bonding required.

(2)(a) Total expenditures for all purposes, including moneys expended for debt retirement, did not exceed $150,000 for the year;

(b) The municipal corporation has submitted financial statements for the year to the Secretary of State within 90 days following the end of the year; and

(c) A certificate has been submitted with the financial statements stating that the principal responsible official of the municipal corporation was covered during the entire year by a fidelity or faithful performance bond in an amount at least equal to the total amount of moneys received by the municipal corporation during the year.

(3)(a) Total expenditures for all purposes, including moneys expended for debt retirement, exceeded $150,000 but did not exceed $500,000 for the year;

(b) The municipal corporation has submitted financial statements for the year to the Secretary of State within 180 days following the end of the year, and the financial statements have been reviewed by an accountant or the Secretary of State in accordance with standards prescribed by the Secretary of State; and

(c) A certificate has been submitted with the financial statements stating that the official responsible for receiving and disbursing moneys on behalf of the municipal corporation was covered during the entire year by a fidelity or faithful performance bond in an amount at least equal to 10 percent of the total receipts for the year, but not less than $10,000.

(4) The financial statements required by this section shall be in a form prescribed by the Secretary of State and shall be considered audit reports for the purpose of the filing fee required by ORS 297.485.

(5) The provisions of ORS 297.466 apply to financial statements for cities reviewed under subsection (3) of this section.

[1977 c.774 §5; 1981 c.245 §1; 1997 c.401 §1; 2007 c.709 §1]



Section 297.440



Section 297.445 - Petition to audit municipal corporation exempt under ORS 297.435; notice to corporation; audit.

(2) The Secretary of State shall give notice of the petition to the governing body of the municipal corporation within 10 days of its receipt. Upon receipt of notice of the petition from the Secretary of State, the governing body or managing or executive officer of the municipal corporation shall immediately comply with the provisions of ORS 297.425. If a copy of a signed contract between the governing body or managing or executive officer and an accountant, or a duly authorized ordinance or resolution requesting an audit by the Secretary of State, is not received within 30 days of the dispatch of notice of petition, the Secretary of State shall cause an audit and review to be made of the accounts and fiscal affairs of the municipal corporation designated in the petition.

(3) The costs incurred by the Secretary of State in making the audit and review shall be borne by the municipal corporation, and shall be paid to the Secretary of State in the same manner as other claims against the municipal corporation.

[1977 c.774 §6; 1987 c.143 §6; 2003 c.326 §1]



Section 297.450



Section 297.455 - Audits by federal government; review and approval by Secretary of State.

[1977 c.774 §7; 1987 c.143 §7]



Section 297.459 - Furnishing county audit reports to Department of Revenue.

[1989 c.796 §9]

Note: 297.459 was added to and made a part of 297.405 to 297.740 by legislative action but was not added to any other series in ORS chapter 297. See Preface to Oregon Revised Statutes for further explanation.



Section 297.460



Section 297.465 - Standards for audits; form; filing; extensions of time.

(2) The municipal corporation shall be furnished with a written audit report, containing a signed expression of opinion, in the form prescribed by the Secretary of State. A copy of the audit report shall be furnished to each person who was a member of the governing body at the end of the calendar or fiscal year and to each member of the current governing body. Other copies shall be furnished the municipal corporation as are requested by the chairperson of the governing body or the managing or executive officer. The accountant shall furnish the audit report to the municipal corporation within six months after the close of the calendar or fiscal year under audit, unless the secretary has granted the municipal corporation an extension under subsection (3) of this section.

(3)(a) The municipal corporation shall file one copy of its audit report with the Secretary of State within six months after the close of the calendar or fiscal year under audit, unless the secretary, for good cause shown, grants to the municipal corporation a reasonable extension of time. The extension may not exceed one year after the close of the calendar or fiscal year under audit unless the secretary finds that extraordinary circumstances justify a longer extension. A municipal corporation is delinquent for purposes of the filing requirement under this subsection if the municipal corporation does not file the audit report by the deadline or any extended deadline described in this subsection.

(b) The report is subject to review by the secretary, who may also require submission of the supporting documentation and audit programs of the accountant.

(c) If an audit, audit report or expression of opinion is found by the secretary not to be in accordance with the prescribed standards, the secretary shall request compliance. If the accountant fails to comply with the request, the secretary shall report the failure to comply to the Oregon Board of Accountancy, which may remove or suspend the name of the accountant from the roster required by ORS 297.670.

(4) Audit reports or financial statements filed with the Secretary of State as required by ORS 297.405 to 297.555 shall include the names, mailing addresses and titles of the officers and members of the governing board of the municipal corporation. The report or statement of a special district shall include the name of its registered agent and the address of its registered office as provided by ORS 198.335 to 198.365.

[1977 c.774 §8; 1979 c.646 §3; 2007 c.184 §2; 2015 c.29 §2]



Section 297.466 - Auditor statement required; procedure for determining and correcting deficiencies; withholding of state funds.

(2) Upon receipt of an audit report under ORS 297.465, the governing body of a municipal corporation shall determine the measures it considers necessary to address any deficiencies disclosed in the report. The governing body shall adopt a plan of action to address the deficiencies. The plan must include the estimated period of time necessary to complete the planned actions.

(3)(a) Within 30 days after filing an audit report with the Secretary of State under ORS 297.465, a municipal corporation shall file with the secretary a copy of the plan of action adopted under subsection (2) of this section.

(b) At the request of the governing body of the municipal corporation, the secretary shall make suggestions for addressing the deficiencies cited in the audit report.

(c) For counties and cities, upon receipt by the secretary of the audit report and the plan of action adopted under subsection (2) of this section, the secretary shall either acknowledge the county or city’s plan of action to address the deficiencies cited in the audit report or notify the county or city of deficiencies that, if not addressed, could result in withholding of funds under this section. If the governing body of the county or city does not agree with the notification by the secretary, the secretary shall provide the governing body with an opportunity for a conference regarding the notification, audit determinations or corrective measures to be taken.

(4) If the Secretary of State determines that a county or city has not filed an audit report with the secretary as required under ORS 297.465, the secretary may certify the determination to the State Treasurer, the Director of the Department of Revenue, the Director of Transportation and the Director of the Oregon Department of Administrative Services.

(5) If the Secretary of State concurs with determinations made under subsection (1) of this section in two successive audits and reviews of the same county or city, and determines that the governing body of the county or city has not taken adequate action to address the deficiencies cited in the notifications given under subsection (3) of this section, the secretary may certify the determination to the State Treasurer, the Director of the Department of Revenue, the Director of Transportation and the Director of the Oregon Department of Administrative Services. The certificate of the secretary under this subsection may be issued only after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183, governing contested cases. The hearing shall be held within the jurisdiction of the county or city.

(6) Upon receipt of a certificate from the Secretary of State under subsection (4) or (5) of this section, the State Treasurer, the Director of the Department of Revenue, the Director of Transportation and the Director of the Oregon Department of Administrative Services shall withhold from distribution to the county or city 10 percent of the moneys otherwise to be distributed to it under ORS 221.770, 323.455, 366.762 to 366.768, 366.785 to 366.820, 471.805 and 471.810. The moneys withheld shall be disbursed to the county or city only after the officer responsible for disbursement has received notice from the secretary that:

(a) The county or city has filed the audit report required under ORS 297.465 with the secretary; or

(b) The governing body of the county or city has taken action to follow generally accepted accounting principles in reporting financial condition and operations and establish appropriate accounting systems and internal controls and will substantially comply with legal requirements in conducting its financial affairs.

(7) The Secretary of State may not issue a certificate under subsection (5) of this section for failure to follow generally accepted accounting principles if a county or city has followed accounting practices authorized by state law.

(8) As used in this section, "generally accepted accounting principles" means those accounting principles sanctioned by recognized authoritative bodies such as the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants, the Financial Accounting Standards Board or their successors.

[1979 c.646 §2; 1981 c.245 §3; 1987 c.143 §8; 2007 c.184 §3; 2015 c.29 §3]



Section 297.470



Section 297.471 - Secretary of State to prepare summary report.

(a) A list of the municipal corporations that were required to file audit reports with the secretary for the calendar or fiscal year as required by ORS 297.405 to 297.555;

(b) A list of the municipal corporations that filed audit reports with the secretary within six months after the close of the calendar or fiscal year under audit;

(c) A list of the municipal corporations that did not request a filing extension and did not file audit reports with the secretary within six months after the close of the calendar or fiscal year under audit;

(d) A list of the municipal corporations that requested and were granted filing extensions and either filed or did not file audit reports with the secretary in accordance with the approved extension;

(e) A list of the number and type of deficiencies cited in the audit report by the accountants for each municipal corporation for the calendar or fiscal year under audit; and

(f) A description of whether the municipal corporation submitted a plan of action for deficiencies cited in the audit report for the calendar or fiscal year under audit to the secretary as described in ORS 297.466 (2) and (3).

(2) Not later than March 1 of each odd-numbered year, the Secretary of State shall submit to the appropriate legislative committee with authority over audits copies of the two most recent summary reports prepared under subsection (1) of this section. The secretary shall make the summary reports available for public inspection in accordance with the secretary’s established procedures.

[2015 c.29 §5]



Section 297.475 - Cancellation of request for Secretary of State assistance.

[1977 c.774 §9; 2007 c.184 §4]



Section 297.480



Section 297.485 - Filing fees.

(2) The filing fee to be paid shall be as indicated for those municipal corporations whose total expenditures fall within the classifications as follows:

______________________________________________________________________________

Over Not Over Fee

$ 50,000 $ 20

$ 50,000 150,000 40

150,000 500,000 150

500,000 1,000,000 200

1,000,000 5,000,000 250

5,000,000 10,000,000 300

10,000,000 50,000,000 350

50,000,000 400

______________________________________________________________________________

(3) Audit reports filed by the administrative office of the county, under ORS 328.465 (2), for school districts with less than 1,000 children according to the latest school census in the county, shall be considered one report for purposes of the filing fee required by this section. The filing fee shall be paid by the county administrative office and deducted pro rata from moneys due to the several school districts.

[1977 c.774 §10; 1999 c.345 §1]



Section 297.490



Section 297.495 - Extraordinary costs.

[1977 c.774 §11]



Section 297.500



Section 297.505 - Rules.

[1977 c.774 §12; 1979 c.286 §9]



Section 297.515 - County audits include justice courts and law enforcement agencies and officers.

[1977 c.774 §13; 2013 c.52 §1]



Section 297.520



Section 297.525 - Annual audit of county road work.

[1977 c.774 §13a]



Section 297.527 - City utilities separate municipal corporations.

[2005 c.443 §17]

Note: 297.527 was added to and made a part of 297.405 to 297.740 by legislative action but was not added to any other series in ORS chapter 297. See Preface to Oregon Revised Statutes for further explanation.



Section 297.530 - Subpoena authority of Secretary of State; enforcement; costs.

(2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

(3) All costs necessarily incurred by the Secretary of State or an accountant in carrying out subsections (1) and (2) of this section shall be paid by the municipal corporation.

[1983 c.794 §§2,3]



Section 297.535 - Division of Audits Account.

(2) The moneys received under subsection (1) of this section and deposited in the Division of Audits Account are continuously appropriated to the Secretary of State for use in payment of salaries and other expenses or costs of the Division of Audits.

(3) The moneys received under ORS 297.545 and deposited in the Division of Audits Account are continuously appropriated to the Secretary of State for use in payment of salaries and other expenses or costs incurred by the Division of Audits of the Office of the Secretary of State in connection with the carrying out of the provisions of ORS 297.020, 297.230, 297.405 to 297.740 and 297.990.

(4) The Secretary of State may use moneys in the Division of Audits Account for cash advances for travel expenses necessary in carrying out the provisions of ORS 297.020 to 297.555 and 297.990. Any moneys received in reimbursement of these cash advances shall be deposited in the Division of Audits Account.

(5) The Secretary of State shall keep a record of all moneys deposited in the Division of Audits Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

[Formerly 297.460; 1979 c.286 §10; 1995 c.144 §3; 2001 c.796 §20; 2005 c.755 §14]



Section 297.545 - Disposition of Municipal Audit Law filing fees.

[Formerly 297.660; 1979 c.286 §11; 1995 c.144 §5]



Section 297.555 - Short title.

[1977 c.774 §1; 1979 c.286 §12]



Section 297.610



Section 297.620



Section 297.622



Section 297.624



Section 297.626



Section 297.630



Section 297.635



Section 297.640



Section 297.650



Section 297.660



Section 297.670 - Board of Accountancy to prepare and maintain roster.

[Amended by 1981 c.83 §1]



Section 297.680 - Rules for establishing and maintaining roster.

(1) Procedures and qualifications for admitting applicants to the roster of authorized accountants referred to in ORS 297.670;

(2) Procedures for reviewing the qualifications of accountants admitted to the roster for continuance on the roster;

(3) Fees payable upon application for admission to the roster; and

(4) Procedures for making the roster available to municipal corporations described in ORS 297.405 (5) which are subject to the Municipal Audit Law.

[Amended by 1959 c.238 §2; 1965 c.332 §3; 1987 c.455 §1; 1999 c.309 §1; 1999 c.322 §34]



Section 297.690



Section 297.700



Section 297.701 - Persons on roster on August 5, 1959; removal.

[1959 c.238 §5]



Section 297.710 - Removal of accountant from roster; reinstatement.

(2) The board shall remove from the roster the name of any person appearing thereon if the person ceases to possess the qualifications described in ORS 297.680. If after such removal the board determines that such person later possesses such qualifications, the board may provide for the reinstatement of that person’s name on the roster without an examination.

[Amended by 1965 c.332 §5]



Section 297.720 - Biennial fee of accountants included on roster.

[Amended by 1971 c.217 §1; 1981 c.89 §13; 1987 c.455 §2]



Section 297.730 - Disposition of fees of board.

[Amended by 1981 c.83 §2]



Section 297.740 - Rules of board.

[Amended by 1981 c.83 §3; 1999 c.322 §35]



Section 297.750



Section 297.760 - Establishment of local government waste hotline.

(2) If a local government body or local service district chooses to establish a local government waste hotline under subsection (1) of this section:

(a) The local government body or local service district shall also accept reports of waste, inefficiency or abuse by the local government body or local service district, employees of the local government body or local service district, or contractors of the local government body or local service district by any other method; and

(b) The local government body or local service district shall prepare written or electronic notices that explain the purpose of the local government waste hotline and that prominently display the telephone number for the hotline. The notice shall be posted in local government body or local service district offices.

(3) As used in this section and ORS 297.765, "local government body" and "local service district" have the meanings given those terms in ORS 174.116.

[2011 c.221 §2]

Note: 297.760 and 297.765 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 297 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 297.765 - Policies and procedures for local government waste hotline; confidentiality; required reporting.

(2) Except as provided in subsection (5) or (6) of this section, the identity of any person calling the hotline or otherwise making a report under ORS 297.760 is confidential. A person making a report under ORS 297.760 may waive the confidentiality otherwise granted under this subsection.

(3) The local government body or local service district shall conduct an initial investigation of each report of waste, inefficiency or abuse made under ORS 297.760, following the written policies and procedures established under subsection (1) of this section. The local government body or local service district may audit any agency of the local government body or local service district if it appears that officers or employees of the agency, or persons under contract with the agency, are engaging in activities that constitute waste, inefficiency or abuse.

(4) An investigation of a report of waste, inefficiency or abuse received under ORS 297.760 is confidential unless the local government body or local service district finds that waste, inefficiency or abuse has occurred and reports these determinations as provided under subsection (5) or (6) of this section. If the local government body or local service district finds that waste, inefficiency or abuse has occurred, the investigation and any determinations made are confidential until the investigation described in subsection (3) of this section is complete.

(5) Notwithstanding subsections (2) and (4) of this section:

(a) If the local government body or local service district determines during the investigation that a violation of any provision of ORS chapter 244 may be occurring or may have occurred, the local government body or local service district shall notify the Oregon Government Ethics Commission of the potential violation; and

(b) If the local government body or local service district determines during the investigation that fraud or other criminal activity may be occurring or may have occurred, the local government body or local service district shall notify the appropriate law enforcement agency of the potential fraud or other criminal activity.

(6) Subject to the confidentiality requirements of subsections (2) and (4) of this section, upon completion of an investigation under this section:

(a) The local government body or local service district shall determine in writing whether officers or employees of the local government body or local service district, or persons under contract with the local government body or local service district, are engaging in activities that constitute waste, inefficiency or abuse. The written determination may include other information about the nature of the investigation or the local government body’s or local service district’s determination.

(b) If the local government body or local service district finds that waste, inefficiency or abuse has occurred, upon request of the person who made the report under ORS 297.760, the local government body or local service district shall provide the person with a copy of the determination and any other information included by the local government body or local service district.

(c) If the local government body or local service district determines that officers or employees of the local government body or local service district, or persons under contract with the local government body or local service district, are involved in activities that constitute waste, inefficiency or abuse, the local government body or local service district shall notify the governing body of the local government body or local service district of the determination and deliver a copy of the local government body’s or local service district’s findings to the governing body.

(7) A written determination prepared under this section is a public record. Following the completion of an investigation, all documents, information or other records relating to the investigation are disclosable public records under ORS 192.410 to 192.505 unless an exemption from disclosure set forth in a provision of law other than this section applies to the records, except that the identity of the person making the report under ORS 297.760 shall remain confidential.

[2011 c.221 §3]

Note: See note under 297.760.



Section 297.810



Section 297.820



Section 297.830



Section 297.910



Section 297.920



Section 297.990 - Penalties.

[Amended by 1977 c.774 §23; 1979 c.286 §13]









Volume : 08 - Revenue and Taxation

Chapter 305 - Administration of Revenue and Tax Laws; Appeals

Section 305.005 - Definitions.

(1) "Department" means the Department of Revenue.

(2) "Director" means the Director of the Department of Revenue.

[1969 c.520 §2; 1995 c.79 §105; 1995 c.650 §105]



Section 305.010



Section 305.015 - Policy.

[1969 c.520 §1; 1977 c.870 §1]



Section 305.020



Section 305.025 - Department of Revenue; organization; planning; seal.

(2) The Department of Revenue shall consist of administrative divisions. Each of the administrative divisions of the department shall be headed by an administrator who shall be in the unclassified service under the State Personnel Relations Law and appointed by the Director of the Department of Revenue. Each administrator shall be well qualified by technical training and experience in the functions to be performed.

(3) The Director of the Department of Revenue, from time to time, may alter or amend the organization of the department, including its administrative divisions, as the director deems necessary to achieve the greatest efficiency and economy in its operation.

(4) The director, acting in concert with the chief officers of other state agencies charged with raising revenue, shall use all reasonable means to increase efficiency and economy by coordinating work and sharing resources with other agencies, including but not limited to the mutual use of field officers and field auditors. With respect to such activity the director shall cause to be prepared a report relating to the utilization and coordination of revenue raising functions of the state agencies charged with such responsibility, including but not limited to suggested plans for departmental or governmental reorganization in the revenue raising field. Such report shall be submitted to the Governor and the Legislative Assembly when it next convenes.

(5) The department shall have an official seal, with the words "Department of Revenue" and "State of Oregon" and such other design as the director may prescribe. The seal shall be used to authenticate all papers and proceedings requiring authentication.

[1969 c.520 §§3,5; 1973 c.402 §2; 1981 c.848 §1]



Section 305.030



Section 305.035 - Director of Department of Revenue; appointment; confirmation; compensation and expenses; bond.

(2) The appointment of the director is subject to confirmation by the Senate under ORS 171.562 and 171.565. In case the Governor’s choice of a director is not confirmed, the Governor shall make another appointment subject to the confirmation by the Senate as provided in this subsection.

(3) The director shall receive such salary as may be provided by law. In addition to salary, the director, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred by the director in the performance of official duties. Before entering upon the duties of office, the director shall be bonded under ORS 291.011.

[1969 c.520 §4; 1985 c.565 §52; 1985 c.761 §5]



Section 305.040



Section 305.045 - Duties of director.

(2) The director shall provide administrative staff, fiscal, planning and research facilities and services for the agencies within the department.

[1969 c.520 §6; 1995 c.650 §106]



Section 305.050



Section 305.055



Section 305.057 - Delegation of authority.

[1969 c.520 §7; 1975 c.605 §15a]



Section 305.060 - Offices of department; equipment and supplies.

(2) Necessary printing for the department shall be performed in the same manner as other state printing. All necessary office equipment and supplies required by the department shall be purchased from the appropriation made for the salaries and the general and contingent expenses of the department.

[Formerly 306.060; 1969 c.520 §25; 1969 c.706 §64c; 1997 c.325 §1]



Section 305.063 - Department of Revenue Administration Account; use; limitation.

(2) The amounts credited and transferred to the Department of Revenue Administration Account shall not be greater than the total of any budget approved for the department by the Legislative Assembly and shall be determined by the costs of the administrative, supervisory, legal and review services provided the respective divisions and agencies within the department. All moneys appropriated, credited or transferred to the Department of Revenue Administration Account are appropriated continuously to pay the administrative expenses of the department.

[1969 c.520 §48]



Section 305.065 - Deputy director; appointment; qualifications.

[1969 c.520 §§8,9; 1973 c.402 §3]



Section 305.070



Section 305.075 - Employees; appointment; duties; compensation and expenses.

(a) The Director of the Department of Revenue may appoint and remove such officers, agents and employees as the director considers necessary. Such persons shall have the duties and powers the director from time to time prescribes.

(b) The compensation of all such officers, agents and employees shall be fixed by the director.

(2) Subject to and in the manner otherwise provided by law, all officers, agents and employees of the Department of Revenue shall be allowed such reasonable and necessary traveling and other expenses as may be incurred in the performance of their duties.

[1969 c.520 §11; 1985 c.761 §6]



Section 305.078 - Authority of Department of Revenue to require fingerprints.

(1)(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

(d) That has mailroom duties as the primary duty or job function of the position;

(e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information; or

(f) In which the person has access to tax or financial information of individuals or business entities.

[2005 c.730 §50]

Note: 305.078 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.080



Section 305.083



Section 305.085 - Charges for maps, documents or publications.

[1969 c.479 §3; 1973 c.402 §4; 2003 c.794 §253]



Section 305.090



Section 305.100 - Rules; forms.

(1) Make such rules and regulations it deems proper to regulate its own procedure and to effectually carry out the purposes for which it is constituted.

(2) Prescribe all forms of books and blanks used in the assessment and collection of taxes not otherwise prescribed by law and change the forms of blanks and books prescribed by law in case change is necessary.

[Formerly 306.100]



Section 305.102 - Local budget and property tax law; compliance with constitutional limit; rules.

[1991 c.459 §35; 1995 c.650 §107; 1997 c.541 §§49,50]

Note: 305.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 459, Oregon Laws 1991," for the words "this Act" in section 35, chapter 459, Oregon Laws 1991, compiled as 305.102. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.



Section 305.105 - Declaratory rulings by department; rules.

[Formerly 306.710; 1989 c.414 §2]



Section 305.110 - Duty to construe tax laws; instruction of officers acting under tax laws.

[Formerly 306.110]



Section 305.115



Section 305.120 - Enforcement of tax laws.

(2) The Director of the Department of Revenue may call upon the district attorney or Attorney General to institute and conduct prosecutions for violations of the laws in respect to the assessment and taxation of property and the collection of public taxes and revenues.

[Formerly 306.140]



Section 305.125 - Application of administrative rules.

(1) The taxpayer filed the report or return by the date it was due; and

(2) The treatment of the item on the report or return was consistent with an administrative rule adopted and in effect at the time that the report or return was filed.

[2009 c.494 §2]



Section 305.127 - Means of providing notice required by department; rules.

(a) The department is not expressly prohibited by law from using another means of notification; and

(b) The department and the person entitled to notice enter into a notification agreement in which the person affirmatively indicates that the department may use means other than regular mail for any required notice to the person.

(2) The agreement under subsection (1)(b) of this section must contain a statement that informs the person:

(a) That the department may use the method indicated in the agreement for any required notice to the person;

(b) That the person may cancel or change the agreement; and

(c) How the person may cancel or change the agreement.

(3) Notice given in accordance with a notification agreement under subsection (1) of this section is presumed to have been received by the person. It is the responsibility of the person to notify the department if the person wishes to cancel or change the agreement.

(4) The department may adopt rules to implement this section.

[2013 c.298 §2]



Section 305.130 - Department as party to actions involving property subject to certain tax liens; complaint and summons.

(2) The complaint in such action shall set forth with particularity the nature of any such lien had or claimed by the State of Oregon. The summons in such action, together with a copy of the complaint therein, shall be served on such department in the manner prescribed by ORCP 7 D(3)(h), and such summons shall require such department to appear and answer the complaint within 60 days from the date of such service.

[1961 c.573 §4; 1979 c.284 §134; 1981 c.706 §6; 1985 c.816 §37; 1987 c.158 §43; 1989 c.948 §7; 2003 c.804 §63]



Section 305.140 - Power to release real property from certain tax liens.

(a) A warrant provided for in ORS 314.430, 321.570, 323.610 or 475B.715; or

(b) The provisions of ORS 311.673, 311.679, 311.689, 311.711 or 311.771.

(2) If, upon a request under subsection (1) of this section, the department finds that a sale of such real property would not result in satisfaction in whole or in part of the taxes due, it shall execute a release of such cloud or lien upon such property, and such release shall be conclusive evidence of the removal and extinguishment of such cloud or lien in respect of such real property.

(3) In addition to the release of cloud or lien provided for in subsection (1) of this section, the department may execute releases on part or all of any real property in the following cases, which releases shall be conclusive evidence of the removal and extinguishment of such cloud or lien:

(a) If the department finds that liability for the amount assessed, together with all interest thereon and penalties and costs in respect thereof, has been satisfied;

(b) If the department finds that the fair market value of that part of the property remaining subject to the cloud or lien is at least double the amount of the liability remaining unsatisfied in respect of such tax and the amount of all prior liens upon the property;

(c) If there is supplied to the department either an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a bond, in such form and with such surety as the department considers sufficient, conditioned upon the payment of the amount of the warrant, together with all interest in respect thereof, within 60 days after the issuance of the release; or

(d) If there is paid to the department in partial satisfaction of the amount of the warrant provided for in ORS 314.430, 321.570, 323.610 or 475B.715 or the amount of any lien under ORS 311.673, 311.679, 311.689, 311.711 or 311.771, an amount not less than the value, as determined by the department, of the lien of the State of Oregon upon the part of the property so to be released. In determining such value the department shall give consideration to the fair market value of the part of the property so to be released and to such liens thereon as have priority to the lien of the State of Oregon.

[1961 c.573 §3 (enacted in lieu of 314.435, 315.635 and 321.085); 1981 c.706 §7; 1985 c.816 §38; 1987 c.158 §44; 1989 c.948 §8; 1991 c.331 §53; 1997 c.631 §448; 2015 c.699 §15]



Section 305.145 - When interest required to be waived; power to waive, reduce or compromise small tax balance or penalty and interest; rules.

(a) An employee of the department or of a county tax collector acting in an official capacity, who had knowledge of the necessary facts, misled the taxpayer either by some erroneous factual representation or by a course of dealing or conduct;

(b) The taxpayer relied on the misleading factual representation or conduct; and

(c) The taxpayer failed to make a timely payment or has received an incorrect refund by reason of the taxpayer’s reliance on the information or course of conduct.

(2) Notwithstanding the provisions of subsection (1) of this section, interest may not be waived after the appeal period for a final determination has expired.

(3) The Department of Revenue may, in its discretion, upon good and sufficient cause, according to and consistent with its rules and regulations, upon making a record of its reason therefor, waive, reduce or compromise any tax balance of $50 or less or any part or all of the interest provided by the laws of the State of Oregon that are collected by the Department of Revenue.

(4) The department may establish by rule instances in which the department may, in its discretion, waive any part or all of penalties provided by the laws of the State of Oregon that are collected by the department. Rules adopted under this subsection are limited to the waiver or reduction of penalties in cases where:

(a) Good and sufficient cause exists for the actions of a taxpayer that resulted in the imposition of a penalty;

(b) The actions of a taxpayer that resulted in the imposition of a penalty constitute a first-time offense on the part of the taxpayer; or

(c) The actions of the department enhance long-term effectiveness, efficiency or administration of the tax system.

[1965 c.293 §1; 1971 c.611 §1; 1985 c.761 §8; 1987 c.477 §1; 1995 c.650 §108; 2005 c.136 §1]



Section 305.150 - Closing agreements.

(2) Such agreement shall be final and conclusive on the date agreed to, and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact, the question, issue or case shall not be reopened as to the matters agreed upon, and, in any action, suit or proceeding, such agreement, or any determination, assessment, collection, refund, abatement or credit made in accordance therewith shall not be annulled, modified, set aside or disregarded.

[Formerly 306.720; 1969 c.520 §26]



Section 305.155 - Cancellation of uncollectible tax; suspension of collection; filing order; releasing liens.

(a) The tax has been delinquent for seven or more years;

(b) All reasonable efforts have been made to effect collection;

(c) The taxpayer cannot be located or is dead; and

(d) The tax is wholly uncollectible.

(2) The department shall offer to suspend collection of an unpaid tax imposed by laws of the State of Oregon that is collected by the department, including any penalty or interest applicable to the tax, if the department determines that the individual liable for the debt:

(a) Has income that does not exceed 200 percent of the federal poverty guidelines based on the individual’s household size and household members;

(b) Has less than $5,000 in assets; and

(c) Has income solely from a source that is exempt from garnishment under ORS chapter 18.

(3) The department may cancel any tax imposed by laws of the State of Oregon that is collected by the department or any portion of the tax assessed against a person, including any penalty and interest that has not been collected, if the department determines that the administration and collection costs involved would exceed the amount that can reasonably be expected to be recovered.

(4) When taxes are canceled under subsection (1) or (3) of this section, the department shall make an order canceling the tax, penalties and interest. The order shall be filed in the records of the department. Upon making the order, the department also shall cause to be canceled or released any lien of record of the tax, penalties and interest in the counties that may have been filed and entered therein.

(5) When collection of taxes is suspended under subsection (2) of this section:

(a) The department shall continue to charge interest on the taxes for which collection has been suspended.

(b) The taxpayer may make voluntary payments of unpaid tax. Voluntary payment of unpaid tax under this subsection does not affect the taxpayer’s eligibility for suspension of collection under this section or allow the department to resume collection of any unpaid tax.

(c) The department may file a lien against the taxpayer’s property.

(d) The department may resume collection as described in subsection (7) of this section if the taxpayer incurs additional unpaid tax during the period of suspended collection.

(6) Nothing in this section limits the department’s authority to offset state or federal payments, including tax refunds, against unpaid taxes that have been suspended under subsection (2) of this section.

(7)(a) When collection of taxes is suspended under subsection (2) of this section, the department shall review annually the taxpayer’s eligibility for suspension of collection activities and ensure that the taxpayer continues to meet all requirements listed in subsection (2) of this section.

(b) If the department determines that a taxpayer no longer meets the requirements listed in subsection (2) of this section, the department may resume collection of any unpaid tax. Not less than 30 days before the department resumes collection under this subsection, the department shall provide written notice to the taxpayer that the taxpayer no longer qualifies for suspension of collection under this section and that the department will resume collection of the unpaid tax.

(8) The department may write off the debt on its accounts under ORS 293.240 for any tax period for which collection has been suspended under subsection (2) for more than three tax years.

(9) The department shall by rule establish policies and procedures for the administration of this section.

[1965 c.293 §2; 1973 c.402 §5; 1989 c.934 §2; 2003 c.46 §2; 2015 c.643 §3]



Section 305.157 - Extending statutory periods of limitation.

(2) The Secretary of State shall publish the order in the bulletin referred to in ORS 183.360.

[2003 c.168 §2]



Section 305.160 - Reports from public officers.

[Formerly 306.160]



Section 305.170 - Complaints concerning tax laws; reports and recommendations to Legislative Assembly.

(1) Shall see that complaints concerning the law may be heard, information as to its effects may be collected and all proper suggestions as to amendments may be made.

(2) Shall report to the Legislative Assembly, at each odd-numbered year regular session, the total amount of taxes collected in the state for state, county and municipal purposes.

(3) May investigate the tax laws of this and other states and the possible taxable resources of this state for the purpose of recommending to the legislature methods by which a more just and equitable system of taxation may be developed.

(4) Shall recommend to the Legislative Assembly at each odd-numbered year regular session such amendments of the Constitution or laws as may seem necessary to remedy injustice or irregularity in taxation, or to facilitate the assessment and collection of public taxes and revenues.

[Formerly 306.170; 1975 c.605 §16; 2011 c.545 §40]



Section 305.180 - Effect of tax warrant for purposes of out-of-state collection.

(2) The department shall give 30 days’ written notice to any person subject to a warrant for the collection of taxes, penalties or interest of its intention to obtain a judgment in the Oregon Tax Court. Such notice shall be given by either certified or registered mail. The person subject to the warrant shall have 30 days from the date of mailing of the notice to:

(a) Pay the amount of taxes, penalties and interest due; or

(b) File a complaint in the Oregon Tax Court contesting the validity of the warrant.

(3) If the amount due is not paid or an appeal to the Oregon Tax Court is not made within 30 days from the date of mailing of the notice, the department may petition the Oregon Tax Court to enter a judgment in the amount indicated in the warrant plus interest.

(4) Upon a showing by the department, by affidavit or otherwise, that the department has complied with the provisions governing the issuance of a warrant and the provisions of this section, the Oregon Tax Court shall enter a judgment against the person subject to the warrant in the amount indicated in the warrant plus interest.

(5) Appeals from judgments issued under subsection (4) of this section shall be made in the manner provided for appeal of a judgment of the Oregon Tax Court.

[1989 c.423 §2; 1995 c.53 §1; 1995 c.650 §109]



Section 305.182 - Filing of warrants for unpaid taxes; release, cancellation and satisfaction.

(2) Certification of warrants for unpaid taxes by the Director of the Department of Revenue, or the representative of the director, entitles the warrants to be filed and no other certification or acknowledgment is necessary.

(3) If a warrant described in subsection (1) of this section is presented to the Secretary of State for filing, the Secretary of State shall cause the warrant to be marked, held and indexed in accordance with the provisions of ORS 79.0519 as if the warrant were a financing statement within the meaning of ORS chapter 79.

(4) If a certificate of release, cancellation or satisfaction of any warrant is presented to the Secretary of State for filing, the Secretary of State shall:

(a) Cause a certificate of release to be marked, held and indexed as if the certificate were a termination statement within the meaning of ORS 79.0512.

(b) Cause a certificate of cancellation or satisfaction to be held, marked and indexed as if the certificate were a release of collateral within the meaning of ORS 79.0512.

[Formerly 314.432; 2001 c.445 §172]



Section 305.184 - Certificate of outstanding warrants; fee; rules.

(2) Notwithstanding the provisions of ORS 79.0525 or subsection (1) of this section, relating to the time and manner of the payment of fees to the Secretary of State, the fee for filing and indexing each warrant described in ORS 305.182 (1) shall be charged and collected in the same manner as provided in ORS 205.395 for payment by a state agency of fees due to the county clerk for recording warrants.

[Formerly 314.434; 2001 c.445 §173]



Section 305.190 - Subpoenaing and examining witnesses, books and papers; application to tax court for disobeyance of subpoena.

(2) If any person disobeys any subpoena of the director, or refuses to testify when required by the director, the department may apply to the Oregon Tax Court for an order to the person to produce the books and papers or attend and testify, or otherwise comply with the demand of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to appear before the court in the county in which the person resides or has a place of business on such date as the court shall designate in its order and show cause why the person should not comply with the demand of the department. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Upon failure of such person to show cause for noncompliance, the court shall make an order requiring the person to comply with the demand of the department within such time as the court shall direct. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

(3) ORS 305.420 (4) applies to the issuance of a subpoena under this section.

[Formerly 306.190; 1977 c.884 §4; 1981 c.139 §7; 1993 c.353 §5; 2003 c.46 §3; 2005 c.345 §3]



Section 305.192 - Disclosure of books and papers relating to appraisal or assessment of industrial property.

(2) Notwithstanding subsection (1) of this section, the department may disclose, subject to any order entered by the court limiting further disclosure, any books or papers, or any part or all of the information contained therein, in a judicial proceeding involving the value of that industrial property with respect to which the books and papers were produced or any other similar industrial property.

(3) Before the department discloses information under subsection (2) of this section, it shall notify the owner of the property to which the information relates. The owner shall have 30 days to seek an order from the tax court prohibiting or limiting the department’s disclosure of the information. In determining whether to allow disclosure of the information, the court shall consider the need for disclosure and the possible harm to the owner from that disclosure. The decision of the tax court is reviewable by the Supreme Court in the same manner as any other decision of the tax court.

[1991 c.903 §3; 1995 c.650 §83]



Section 305.193 - Disclosure of tax information to designated persons; rules.

(a) Related to the tax matter that is the subject of the inquiry or communication;

(b) Of a nature that is generally known only to the taxpayer; and

(c) Of a nature that a taxpayer ordinarily would not share with another person except for the purpose of empowering that person to receive information regarding the tax matters of the taxpayer.

(2) Rules adopted under this section may be limited in application to specific tax programs or specific classes of taxpayers.

(3) This section does not apply to any particulars or other tax information collected for purposes of administering the provisions of ORS chapter 657.

(4) As used in this section, "particulars" has the meaning given that term in ORS 314.835.

[2003 c.541 §3]



Section 305.195 - Written interrogatories; contents; time and manner of service; answer; objection; order for answer; demand for information by taxpayer; order for information.

(2) Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. The answers are to be signed by the person making them. All objections made to written interrogatories must be signed by the attorney for the party making the objection, or by the party if the party has no attorney. The taxpayer upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within 30 days after the service of the interrogatories.

(3) If any taxpayer refuses or fails to answer an interrogatory within the time required, the department may apply to the Oregon Tax Court for an order requiring answer of the interrogatory served. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the taxpayer against whom it is directed to appear before the court on such date as the court shall designate in its order and show cause why the taxpayer should not answer the interrogatory of the department. The order shall require appearance in the county in which the person resides or has a place of business, or if there is no residence or place of business, at the court at Salem, Oregon, or in any event at such place as is agreeable to the parties and the court. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Upon failure of such person to show cause for noncompliance, the court shall make an order requiring the person to comply with the demand of the department within such time as the court shall direct. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

(4) If, after the taxpayer has been served with the department’s interrogatories, the taxpayer has reason to believe that the taxpayer has not been fully informed by the department as to the nature of the department’s inquiry or the use by the department of the information supplied, the taxpayer may, within 30 days after service upon the taxpayer, serve upon the department a demand for full information as to such inquiry and use. The department shall answer the demand within 30 days of receipt. If no answer is made by the department, or if answer is made and the answer is deemed unsatisfactory by the taxpayer, the taxpayer may within 30 days of the department’s answer, or 60 days of the demand if no answer has been made, apply to the Oregon Tax Court for an order requiring answer of the department by filing a petition in the manner provided by law for filing a personal income tax appeal to the court. The department shall answer and, after hearing, the court shall make such disposition of the matter as it deems necessary to achieve justice.

[1977 c.866 §8]

Note: 305.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.200 - Witness fees and mileage.

[Formerly 306.200; 1969 c.520 §27; 1989 c.980 §11]



Section 305.210



Section 305.215 - Conflicting claims for credit for dependent; notice procedure; appeal; evidence as public record.

(2) If an appeal is taken to the Oregon Tax Court pursuant to ORS 305.560 by either claimant, each claimant shall make available to the court information from the person’s income tax returns or reports supporting that person’s claim, together with all evidence or supporting data furnished to or subpoenaed by the Department of Revenue, as well as such other information as may be presented to the court in the manner otherwise provided for in the hearing of cases in the Oregon Tax Court. If either claimant fails or refuses to appear or bring such information in part or in whole, the court shall make its determination on the basis of all the evidence introduced. All such evidence shall constitute a public record and shall be available to the parties and the court notwithstanding any provision of ORS 314.835, 314.840 or 314.991.

[1979 c.690 §11; 1985 c.345 §4; 1987 c.293 §61; 2005 c.94 §18]



Section 305.217 - When deduction for amounts paid as wages or remuneration permitted.

[1987 c.843 §2]



Section 305.220 - Interest on deficiency, delinquency or refunds; adjustments in rates; rules; computation.

(2) Unless specifically provided otherwise by statute or by rule of the director adopted pursuant to subsection (3) of this section, every refund arising under any law administered by the department shall, subject to subsections (3) and (5) of this section and ORS 305.222, bear simple interest at the rate of five-sixths of one percent per month, or fraction thereof.

(3)(a) If the director determines that the rates of interest for deficiencies, delinquencies and refunds established in subsections (1) and (2) of this section are at least one percentage point more or less than the prevailing rates of interest established by the Internal Revenue Service for underpayments arising under the federal tax laws to which one percentage point has been added, the director may adopt, by rule, adjusted interest rates. The director shall not adopt adjusted interest rates more than once in a calendar year. Notice of intent to adopt adjusted interest rates shall be given in the manner provided in ORS 183.335, not less than three months before the proposed effective date of the adjusted rates.

(b) In establishing the adjusted interest rates to be adopted under this subsection:

(A) The director shall take into consideration the current interest rates established by the Internal Revenue Service for underpayments arising under the federal tax laws.

(B) To any interest amount determined by taking into consideration the current interest rates established by the Internal Revenue Service for underpayments under subparagraph (A) of this paragraph, which interest amount shall be expressed at a rate per month or fraction thereof, there shall be added one-twelfth of one percent.

(4) If the director adopts an adjusted interest rate for deficiencies and delinquencies, the director shall adopt an adjusted interest rate for refunds that is equal to the adjusted interest rate for deficiencies and delinquencies.

(5) Any change in the rate of interest applicable to deficiencies, delinquencies or refunds resulting from the adoption of adjusted interest rates by the director under this section shall apply to deficiencies, delinquencies and refunds outstanding on the effective date of the rule, or arising on or after that date, but only with respect to interest periods beginning on or after that date.

(6) If the rate of interest on a deficiency, a delinquency or a refund is governed by this section, and if a fraction of a month is involved in making the computation of interest on the deficiency, delinquency or refund, then for the fractional month, the simple interest otherwise provided shall be computed on a daily basis.

[1982 s.s.1 c.16 §2; 1987 c.647 §5; 2001 c.114 §§2,4]



Section 305.222 - Determination of interest rate.

(1) In the case of a refund of tax ordered by the Oregon Tax Court or the Oregon Supreme Court and arising under any law administered by the Department of Revenue, if the refund is not paid by the department within 60 days after the date of the order, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220, but only with respect to interest periods that begin 61 days after the date the order is entered.

(2)(a) In the case of a notice of assessment pursuant to any law administered by the department, if the deficiency is not paid within 60 days after the date of the notice of assessment, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220, but only for interest periods that begin 61 days after the date of notice of assessment.

(b) In the case of an assessment under ORS 305.265 (12), if the delinquency is not paid within 60 days after the date of the assessment, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220. The increased rate shall apply only for interest periods that begin 61 days after the date of notice of the delinquency.

(3) If the deficiency assessment is appealed to the Oregon Tax Court without prior payment of tax, then notwithstanding subsection (2) of this section, the increased rate of interest shall commence only for interest periods that begin 61 days after the date that the order of the Oregon Tax Court or the Oregon Supreme Court affirming the deficiency is entered.

[1987 c.647 §7; 1993 c.726 §2; 1995 c.650 §110; 1997 c.325 §§3,4]



Section 305.225 - Request of assistance by law enforcement agency; disclosure of tax records.

(2) Each person given access to the confidential tax information authorized to be disclosed under this section shall first execute and file with the department the certificate required by ORS 314.840 (3) and shall cause a similar certificate to be executed and filed with the department by any associate or subordinate who is assigned to use the information for the purposes stated in this section.

[1985 c.761 §26; 2009 c.640 §1]



Section 305.227



Section 305.228 - Penalty for second dishonored payment of taxes; waiver.

(a) Lack of funds;

(b) Lack of credit;

(c) Because the maker has no account with the drawee; or

(d) Because the maker has ordered payment stopped on the check, draft, order or electronic funds transfer.

(2) The amount of the penalty assessed under subsection (1) of this section shall be equal to the greater of $25 or three times the amount of the dishonored check, draft, order or electronic funds transfer. The amount of the penalty shall not be greater than $500.

(3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any person against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the manner as income tax deficiencies are recorded and collected under ORS 314.430.

(4) The department may waive all or any part of the penalty assessed under this section on a showing that there was a reasonable basis for tendering the check, draft, order or electronic funds transfer.

(5) As used in this section, "electronic funds transfer" has the meaning given that term in ORS 293.525.

[1985 c.85 §3; 1995 c.650 §111; 1999 c.61 §1]



Section 305.229 - When penalties not imposed; rules.

[2003 c.317 §5]



Section 305.230 - Qualifications of persons representing taxpayer; procedure for designating representative; rules.

(a) Any person who is qualified to practice law or public accountancy in this state, any person who has been granted active enrollment to practice before the Internal Revenue Service and who is qualified to prepare tax returns in this state or any person who is the authorized employee of a taxpayer and is regularly employed by the taxpayer in tax matters may represent the taxpayer before a tax court magistrate or the Department of Revenue in any conference or proceeding with respect to the administration of any tax.

(b) Any person who is licensed by the State Board of Tax Practitioners or who is exempt from such licensing requirement as provided for and limited by ORS 673.610 may represent a taxpayer before a tax court magistrate or the department in any conference or proceeding with respect to the administration of any tax on or measured by net income.

(c) Any shareholder of an S corporation, as defined in section 1361 of the Internal Revenue Code, as amended and in effect on December 31, 2014, may represent the corporation in any proceeding before a tax court magistrate or the department in the same manner as if the shareholder were a partner and the S corporation were a partnership. The S corporation must designate in writing a tax matters shareholder authorized to represent the S corporation.

(d) An individual who is licensed as a real estate broker or principal real estate broker under ORS 696.022 or is a state certified appraiser or state licensed appraiser under ORS 674.310 or is a registered appraiser under ORS 308.010 may represent a taxpayer before a tax court magistrate or the department in any conference or proceeding with respect to the administration of any ad valorem property tax.

(e) A general partner who has been designated by members of a partnership as their tax matters partner under ORS 305.242 may represent those partners in any conference or proceeding with respect to the administration of any tax on or measured by net income.

(f) Any person authorized under rules adopted by the department may represent a taxpayer before the department in any conference or proceeding with respect to any tax. Rules adopted under this paragraph, to the extent feasible, shall be consistent with federal law that governs representation before the Internal Revenue Service, as federal law is amended and in effect on December 31, 2014.

(g) Any person authorized under rules adopted by the tax court may represent a taxpayer in a proceeding before a tax court magistrate.

(2) A person may not be recognized as representing a taxpayer pursuant to this section unless there is first filed with the magistrate or department a written authorization, or unless it appears to the satisfaction of the magistrate or department that the representative does in fact have authority to represent the taxpayer. A person recognized as an authorized representative under rules or procedures adopted by the tax court shall be considered an authorized representative by the department.

(3) A taxpayer represented by someone other than an attorney is bound by all things done by the authorized representative, and may not thereafter claim any proceeding was legally defective because the taxpayer was not represented by an attorney.

(4) Prior to the holding of a conference or proceeding before the tax court magistrate or department, written notice shall be given by the magistrate or department to the taxpayer of the provisions of subsection (3) of this section.

[1969 c.97 §1; 1973 c.681 §3; 1979 c.596 §1; 1985 c.761 §40; 1985 c.802 §35; 1987 c.468 §6; 1989 c.414 §3; 1991 c.5 §19; 1995 c.79 §106; 1995 c.556 §30; 1995 c.650 §12; 1997 c.839 §41; 1999 c.90 §28; 1999 c.224 §4; 1999 c.322 §36; 2001 c.300 §59; 2001 c.660 §23; 2003 c.46 §4; 2003 c.77 §1; 2003 c.704 §14a; 2005 c.345 §4; 2005 c.346 §1; 2005 c.832 §13; 2007 c.319 §28; 2007 c.614 §1; 2008 c.45 §1; 2009 c.5 §11; 2009 c.909 §11; 2010 c.82 §11; 2011 c.7 §11; 2012 c.31 §11; 2013 c.377 §11; 2014 c.52 §11; 2015 c.442 §11]



Section 305.240



Section 305.242 - Representation before department or magistrate of designated partnership tax matters; designated tax partner.

(2) The designation of a tax matters partner shall be made in writing and filed with the department or magistrate within 30 days after the date of the notice of deficiency. The tax matters partner must be:

(a) A general partner in the partnership at some time during the taxable year; or

(b) A general partner in the partnership at the time the designation is made.

(3) If a notice explaining the partnership adjustments is mailed by the department to the tax matters partner with respect to any partnership taxable year, the tax matters partner shall supply the department or, if applicable, the magistrate with the name, address, profits interest and taxpayer identification number of each person who was a partner in the partnership at any time during the taxable year, unless that information was provided in the partnership return for that year.

(4) A timely request for a conference filed with the department or appeal filed with the tax court by the tax matters partner shall be considered as a request or an appeal by all of the partners represented by the tax matters partner, and all issues regarding treatment of partnership items shall be resolved in a single conference.

(5) A partner who elects to be represented by a tax matters partner shall be bound by all things done by the tax matters partner and may not thereafter claim that any act or proceeding was legally defective because the partner was not represented by an attorney.

[1989 c.414 §1; 1995 c.650 §13]

Note: 305.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.245 - Representation before tax court magistrate by officer or employee of county or department.

[1985 c.761 §39; 1995 c.650 §14]



Section 305.250



Section 305.260 - Representation before department or magistrate by former department personnel prohibited.

[1973 c.402 §25(1); 1995 c.650 §15]



Section 305.263 - Order requiring filing report or return; show cause; contempt; appeal.

(2) Within 10 days after the filing of the petition, the tax court shall enter an order directing the person to file the report or return or to appear and show cause why no report or return is required to be filed. The petition and order shall be served upon the person in the manner provided by law for service of a complaint filed in the tax court. Not later than 20 days after service, the person shall:

(a) File the requested report or return with the department;

(b) Request from the court an order granting reasonable time within which to file the requested report or return with the department; or

(c) File with the court an answer to the petition showing cause why such report or return is not required to be filed.

(3)(a) If an answer is filed, the court shall set the matter for hearing within 20 days from the filing of the answer, and shall determine the matter in an expeditious manner, consistent with the rights of the parties.

(b) If the person fails to answer within the time prescribed, or if the person fails to obey any order entered by the tax court under this section, such failure is punishable as contempt of court.

(4) An appeal may be taken to the Supreme Court as provided in ORS 305.445, from an order of the tax court made and entered after a hearing and determination under subsection (3) of this section.

(5) Costs shall be awarded to the prevailing party.

[1985 c.266 §3]



Section 305.265 - Deficiency notice; payment of deficiency; assessment; appeal; interest; rules.

(2) As soon as practicable after a report or return is filed, the department shall examine or audit it, if required by law or the department deems such examination or audit practicable. If the department discovers from an examination or an audit of a report or return or otherwise that a deficiency exists, it shall compute the tax and give notice to the person filing the return of the deficiency and of the department’s intention to assess the deficiency, plus interest and any appropriate penalty. Except as provided in subsection (3) of this section, the notice shall:

(a) State the reason for each adjustment;

(b) Give a reference to the statute, regulation or department ruling upon which the adjustment is based; and

(c) Be certified by the department that the adjustments are made in good faith and not for the purpose of extending the period of assessment.

(3) When the notice of deficiency described in subsection (2) of this section results from the correction of a mathematical or clerical error and states what would have been the correct tax but for the mathematical or clerical error, such notice need state only the reason for each adjustment to the report or return.

(4) With respect to any tax return filed under ORS chapter 314, 316, 317 or 318, deficiencies shall include but not be limited to the assertion of additional tax arising from:

(a) The failure to report properly items or amounts of income subject to or which are the measure of the tax;

(b) The deduction of items or amounts not permitted by law;

(c) Mathematical errors in the return or the amount of tax shown due in the records of the department; or

(d) Improper credits or offsets against the tax claimed in the return.

(5)(a) The notice of deficiency shall be accompanied by a statement explaining the person’s right to make written objections, the person’s right to request a conference and the procedure for requesting a conference. The statement, and an accompanying form, shall also explain that conference determinations are routinely transmitted via regular mail and that a person desiring to have conference determinations transmitted by certified mail may do so by indicating on the form the person’s preference for certified mail and by returning the form with the person’s written objections as described in paragraph (b) of this subsection.

(b) Within 30 days from the date of the notice of deficiency, the person given notice shall pay the deficiency with interest computed to the date of payment and any penalty proposed. Or within that time the person shall advise the department in writing of objections to the deficiency, and may request a conference with the department, which shall be held prior to the expiration of the one-year period set forth in subsection (7) of this section.

(6) If a request for a conference is made, the department shall notify the person of a time and place for conference and appoint a conference officer to meet with the person for an informal discussion of the matter. After the conference, the conference officer shall send the determination of the issues to the person. The determination letter shall be sent by regular mail, or by certified mail if the person given notice has indicated a preference for transmission of the determination by certified mail. The department shall assess any deficiency in the manner set forth in subsection (7) of this section. If no conference is requested and written objections are received, the department shall make a determination of the issues considering such objections, and shall assess any deficiency in the manner provided in subsection (7) of this section. The failure to request or have a conference shall not affect the rights of appeal otherwise provided by law.

(7) If neither payment nor written objection to the deficiency is received by the department within 30 days after the notice of deficiency has been mailed, the department shall assess the deficiency, plus interest and penalties, if any, and shall send the person a notice of assessment, stating the amount so assessed, and interest and penalties. The notice of assessment shall be mailed within one year from the date of the notice of deficiency unless an extension of time is agreed upon as described in subsection (8) of this section. The notice shall advise the person of the rights of appeal.

(8) If, prior to the expiration of any period of time prescribed in subsection (7) of this section for giving of notice of assessment, the department and the person consent in writing to the deficiency being assessed after the expiration of such prescribed period, such deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

(9) The failure to hold a requested conference within the one-year period prescribed in subsection (5) of this section shall not invalidate any assessment of deficiency made within the one-year period pursuant to subsection (7) of this section or within any extension of time made pursuant to subsection (8) of this section, but shall invalidate any assessment of interest or penalties attributable to the deficiency. After an assessment has been made, the department and the person assessed may still hold a conference within 90 days from the date of assessment. If a conference is held, the 90-day period under ORS 305.280 (2) shall run from the date of the conference officer’s written determination of the issues.

(10)(a) In the case of a failure to file a report or return on the date prescribed therefor (determined with regard to any extension for filing), the department shall determine the tax according to the best of its information and belief, assess the tax plus appropriate penalty and interest, and give written notice of the failure to file the report or return and of the determination and assessment to the person required to make the filing. The amount of tax shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be lawfully claimed upon the return.

(b) Notwithstanding subsection (14) of this section and ORS 305.280, and only to the extent allowed by rules adopted by the department, the department may accept the filing of a report or return submitted by a person who has been assessed a tax under paragraph (a) of this subsection.

(c) The department may reject a report or return:

(A) That is not verified as required by ORS 305.810;

(B) That the department determines is not true and correct as to every material matter as required by ORS 305.815; or

(C) If the department may impose a penalty under ORS 316.992 (1) with respect to the report or return.

(d) If the department rejects a report or return of a person assessed a tax under paragraph (a) of this subsection, the department shall issue a notice of rejection to the person. The person may appeal the rejection to the magistrate division of the Oregon Tax Court only if:

(A) The report or return was filed within 90 days of the date the department’s assessment under paragraph (a) of this subsection was issued; and

(B) The appeal is filed within 90 days of the date shown on the notice of rejection.

(e) If the person assessed under paragraph (a) of this subsection submits a report or return to the department and appeals the assessment to the tax court, the department may request a stay of action from the court pending review of the report or return. If the department:

(A) Accepts the filing of the report or return, the appeal shall be dismissed as moot.

(B) Rejects the report or return, the stay of action on the appeal shall be lifted.

(f) If the department accepts the filing of a report or return, the department may reduce the assessment issued under paragraph (a) of this subsection. A report or return filed under this subsection that is accepted by the department, whether or not the assessment has been reduced, shall be considered a report or return described in subsection (1) of this section and shall be subject to the provisions of this section, including but not limited to examination and adjustment pursuant to subsection (2) of this section.

(g) The department may refund payments made with respect to a report or return filed and accepted pursuant to this subsection. If the report or return is filed within three years of the due date for filing the report or return, excluding extensions, the refund shall be made as provided by ORS 305.270 and 314.415. If the report or return is not filed within three years of the due date for filing the report or return, excluding extensions, the refund shall be limited to payments received within the two-year period ending on the date the report or return is received by the department and payments received after the date the report or return is received by the department. Interest shall be paid at the rate established under ORS 305.220 for each month or fraction of a month from the date the report or return is received by the department to the time the refund is made.

(11) Mailing of notice to the person at the person’s last-known address shall constitute the giving of notice as prescribed in this section.

(12) If a return is filed with the department accompanied by payment of less than the amount of tax shown on or from the information on the return as due, the difference between the tax and the amount submitted is considered as assessed on the due date of the report or return (determined with regard to any extension of time granted for the filing of the return) or the date the report or return is filed, whichever is later. For purposes of this subsection, the amount of tax shown on or from the information on the return as due shall be reduced by the amount of any part of the tax that is paid on or before the due date prescribed for payment of the tax, and by any credits against the tax that are claimed on the return. If the amount required to be shown as tax on a return is less than the amount shown as tax on the return, this subsection shall be applied by substituting the lesser amount.

(13) Every deficiency shall bear interest at the rate established under ORS 305.220 for each month or fraction of a month computed from the due date of the return to date of payment. If the return was falsely prepared and filed with intent to evade the tax, a penalty equal to 100 percent of the deficiency shall be assessed and collected. All payments received shall be credited first to penalty, then to interest accrued, and then to tax due.

(14) If the deficiency is paid in full before a notice of assessment is issued, the department is not required to send a notice of assessment, and the tax shall be considered as assessed as of the date which is 30 days from the date of the notice of deficiency or the date the deficiency is paid, whichever is the later. A partial payment of the deficiency shall constitute only a credit to the account of the person assessed. Assessments and billings of taxes shall be final after the expiration of the appeal period specified in ORS 305.280, except to the extent that an appeal is allowed under ORS 305.280 (3) following payment of the tax.

(15) Appeal may be taken to the tax court from any notice of assessment. The provisions of this chapter with respect to appeals to the tax court apply to any deficiency, penalty or interest assessed.

[1977 c.870 §3; 1981 c.724 §3; 1982 s.s.1 c.16 §5; 1985 c.266 §4; 1987 c.512 §2; 1989 c.414 §4; 1993 c.726 §4; 1995 c.650 §27; 1995 c.780 §3; 1997 c.99 §§26,27; 1999 c.224 §1; 1999 c.249 §1; 1999 c.532 §1; 2001 c.76 §5; 2001 c.660 §21; 2005 c.94 §19; 2015 c.348 §9]



Section 305.267 - Extension of time to issue notice of deficiency or assessment.

(2) The tax court or the Supreme Court upon appeal, shall extend the time for a period ending 90 days after:

(a) Delivery to the department of the documents and information ordered produced under the subpoena; or

(b) Delivery to the department of the answers ordered to be made to the department’s interrogatories.

[1985 c.266 §2]



Section 305.270 - Refund of excess tax paid; claim procedure.

(2) The claim shall be made on a form prescribed by the department, except that an amended report or return showing a refund due and filed within the time allowed by this subsection for the filing of a claim for refund, shall constitute a claim for refund. The claim shall be filed within the period specified in ORS 314.415 (2) for taxes imposed under ORS chapters 310, 314, 316, 317 and 318, or collected pursuant to ORS 305.620 (except where any applicable ordinance specifies another period), within the period specified in ORS 118.100 (2) for taxes imposed under ORS chapter 118 and within two years of the payment of any tax under ORS chapter 308, 308A or 321.

(3) Upon receipt of a claim for refund, or original report or return claiming a refund, the department shall either refund the amount requested or send to the claimant a notice of any proposed adjustment to the refund claim, stating the basis upon which the adjustment is made. A proposed adjustment may either increase or decrease the amount of the refund claim or result in the finding of a deficiency. If the proposed adjustment results in a determination by the department that some amount is refundable, the department may send the claimant the adjusted amount with the notice.

(4)(a) The notice of proposed adjustment shall be accompanied by a statement explaining the claimant’s right to make written objections to the refund adjustment, the claimant’s right to request a conference and the procedure for requesting a conference. The statement, and an accompanying form, shall also explain that conference determinations are routinely transmitted via regular mail and that a claimant desiring to have conference determinations transmitted by certified mail may do so by indicating on the form the claimant’s preference for certified mail and by returning the form with the claimant’s written objections as described in paragraph (b) of this subsection.

(b) The claimant may, within 30 days of the date of the notice of proposed adjustment, advise the department in writing of objections to the refund adjustment and may request a conference with the department, which shall be held within one year of the date of the notice. The department shall notify the claimant of a time and place for the conference, and appoint a conference officer to meet with the claimant for an informal discussion of the claim. After the conference, the conference officer shall send a determination of the matter to the claimant. The determination letter shall be sent by regular mail, or by certified mail if the claimant has indicated a preference for transmission of the determination by certified mail. The department shall issue either a notice of refund denial or payment of any amount found to be refundable, together with any applicable interest provided by this section. If the conference officer determines that a deficiency exists, the department shall issue a notice of assessment.

(5) If no conference is requested, and the adjustments have not resulted in the finding of a deficiency, the following shall apply:

(a) If written objections have been made by the claimant, the department shall consider the objections, determine any issues raised and send the claimant a notice of refund denial or payment of any amount found to be refundable, together with any interest provided by this section.

(b) If no written objections are made, the notice of any proposed adjustment shall be final after the period for requesting a conference or filing written objections has expired.

(6) If no conference is requested, and the notice of proposed adjustment has asserted a deficiency, the department shall consider any objections made by the person denied the refund, make a determination of any issues raised, pay any refunds found due, with applicable interest, or assess any deficiency and mail a notice thereof within one year from the date of the notice of deficiency, unless an extension of time is agreed upon as described in subsection (7) of this section.

(7) If, prior to the expiration of any period of time prescribed in subsection (6) of this section for giving of notice of assessment, the department and the person consent in writing to the deficiency being assessed after the expiration of such prescribed period, such deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

(8) If the department refunds the amount requested as provided in subsection (3) of this section, without examination or audit of the refund claim, the department shall give notice of this to the claimant at the time of making the refund. Thereafter, the department shall have one year in which to examine or audit the refund claim, and send the notice of proposed adjustment provided for in subsection (3) of this section, in addition to any time permitted in ORS 314.410 or 314.415.

(9) The failure to hold a requested conference within the one-year period prescribed in subsection (4) of this section shall not invalidate any assessment of deficiency made within the one-year period pursuant to subsection (8) of this section or within any extension of time made pursuant to subsection (7) of this section, but shall invalidate any assessment of interest or penalties attributable to the deficiency. After an assessment has been made, the department and the person assessed may still hold a conference within 90 days from the date of assessment. If a conference is held, the 90-day period under ORS 305.280 (2) shall run from the date of the conference officer’s written determination of the issues.

(10) The claimant may appeal any notice of proposed adjustment, refund denial or notice of assessment in the manner provided in ORS 305.404 to 305.560. The failure to file written objections or to request or have a conference shall not affect the rights of appeal so provided. All notices and determinations shall set forth rights of appeal.

[1977 c.870 §4; 1979 c.691 §1; 1985 c.61 §1; 1985 c.266 §5; 1987 c.512 §3; 1989 c.626 §2; 1991 c.67 §75; 1995 c.650 §28; 1997 c.99 §§29,30; 1999 c.224 §2; 1999 c.314 §89; 2005 c.48 §2]



Section 305.271 - Refund transfer or assignment prohibited; exception.

[1997 c.84 §5]



Section 305.275 - Persons who may appeal due to acts or omissions.

(a) The person must be aggrieved by and affected by an act, omission, order or determination of:

(A) The Department of Revenue in its administration of the revenue and tax laws of this state;

(B) A county board of property tax appeals other than an order of the board;

(C) A county assessor or other county official, including but not limited to the denial of a claim for exemption, the denial of special assessment under a special assessment statute, or the denial of a claim for cancellation of assessment; or

(D) A tax collector.

(b) The act, omission, order or determination must affect the property of the person making the appeal or property for which the person making the appeal holds an interest that obligates the person to pay taxes imposed on the property. As used in this paragraph, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

(c) There is no other statutory right of appeal for the grievance.

(2) Except as otherwise provided by law, any person having a statutory right of appeal under the revenue and tax laws of the state may appeal to the tax court as provided in ORS 305.404 to 305.560.

(3) If a taxpayer may appeal to the board of property tax appeals under ORS 309.100, then no appeal may be allowed under this section. The appeal under this section is from an order of the board as a result of the appeal filed under ORS 309.100 or from an order of the board that certain corrections, additions to or changes in the roll be made.

(4) A county assessor who is aggrieved by an order of the county board of property tax appeals may appeal from the order as provided in this section, ORS 305.280 and 305.560.

[1977 c.870 §5; 1985 c.85 §10; 1987 c.512 §4; 1991 c.459 §12; 1993 c.270 §7; 1995 c.79 §107; 1995 c.650 §7; 1997 c.541 §§52,52a,53,53a; 1999 c.314 §62; 1999 c.340 §2; 2011 c.111 §3]



Section 305.280 - Time for filing appeals; denial of appeal.

(2) An appeal under ORS 323.416 or 323.623 or from any notice of assessment or refund denial issued by the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 308A, 310, 314, 316, 317, 318, 321 or this chapter, or collected pursuant to ORS 305.620, shall be filed within 90 days after the date of the notice. An appeal from a proposed adjustment under ORS 305.270 shall be filed within 90 days after the date the notice of adjustment is final.

(3) Notwithstanding subsection (2) of this section, an appeal from a notice of assessment of taxes imposed under ORS chapter 314, 316, 317 or 318 may be filed within two years after the date the amount of tax, as shown on the notice and including appropriate penalties and interest, is paid.

(4) Except as provided in subsection (2) of this section or as specifically provided in ORS chapter 321, an appeal to the tax court under ORS chapter 321 or from an order of a county board of property tax appeals shall be filed within 30 days after the date of the notice of the determination made by the department or date of mailing of the order, date of publication of notice of the order, date the order is personally delivered to the taxpayer or date of mailing of the notice of the order to the taxpayer, whichever is applicable.

(5) If the tax court denies an appeal made pursuant to this section on the grounds that it does not meet the requirements of this section or ORS 305.275 or 305.560, the tax court shall issue a written decision rejecting the petition and shall set forth in the decision the reasons the tax court considered the appeal to be defective.

[1977 c.870 §6; 1979 c.687 §1; 1985 c.61 §2; 1991 c.67 §76; 1993 c.270 §8; 1995 c.650 §8; 1997 c.99 §§32,33; 1997 c.541 §§55,56; 1999 c.249 §2; 1999 c.314 §90; 1999 c.340 §3; 2003 c.804 §63a; 2007 c.616 §11; 2009 c.23 §1]



Section 305.283



Section 305.285 - Correction of tax and assessment rolls for subsequent tax years during pendency of appeal.

[1977 c.870 §7; 1983 c.605 §2; 1993 c.18 §64; 2013 c.176 §1]



Section 305.286 - Deferred billing credit in property tax appeals; conditions; procedure; interest.

(b) If the appeal relates to property assessed under ORS 308.505 to 308.681, the assessor of each county to which a portion of the value is apportioned may order inclusion of a deferred billing credit under paragraph (a) of this subsection:

(A) Even if the dollar amount in dispute with respect to the county is $1 million or less; and

(B) Independently of the assessor of any other county.

(2) For purposes of this section, the dollar amount in dispute means the dollar amount of real market value or specially assessed value in dispute:

(a) For all tax years to which the appeal relates and any tax year during the pendency of the appeal; and

(b)(A) For all property of a taxpayer that is the subject of an appeal, regardless of whether the property is the subject of separate appeals; or

(B) For property that is assessed under ORS 308.505 to 308.681, for all current appeals relating to the property or to a unit of which the property is a part.

(3) For purposes of this section, the county assessor shall determine a deferred billing credit as the dollar amount necessary to address the risk presented to the county by an appeal with respect to the tax year that is the subject of the property tax statement of the property, or of the separate notice of deferred billing, in which the deferred billing credit is included.

(4) The county assessor may order issuance of a separate notice of deferred billing pursuant to this section at any time during a tax year to which an appeal relates and any tax year during the pendency of the appeal.

(5)(a) The portion of a deferred billing credit representing tax amounts that have been paid shall be refunded without interest under ORS 311.806 as soon as practicable.

(b) Any amount paid after notice of a deferred billing credit in a property tax statement or a separate notice of deferred billing is mailed that exceeds the amount due after applying the deferred billing credit shall be returned to the taxpayer without interest.

(6) Inclusion of a deferred billing credit in a property tax statement or a separate notice of deferred billing does not give rise to a cause of action other than an action to ensure proper application of the provisions of this section.

(7)(a) If a deferred billing credit is included in a property tax statement or a separate notice of deferred billing, tax amounts credited may not be considered delinquent during the period beginning with the inclusion of the credit and ending with the final resolution of the appeal to which the credit relates.

(b) During the period described in paragraph (a) of this subsection, interest may not be charged or collected on tax amounts described in paragraph (a) of this subsection.

(8) If a refund is ordered upon final resolution of the appeal to which a deferred billing credit relates, interest shall be paid as provided in ORS 311.812 for the period beginning on the later of the payment date or due date and ending on the date of refund, on:

(a) The amount refunded pursuant to subsection (5)(a) of this section that is affirmed by order upon final resolution of the appeal; and

(b) The amount by which the refund exceeds the deferred billing credit.

(9) If the final resolution of the appeal results in additional taxes due, the county assessor shall mail to the taxpayer as soon as practicable a notice containing the amount of the taxes due and the information specified in subsection (10) of this section.

(10)(a) Additional taxes due upon final resolution of the appeal are payable without interest and after application of the discount of three percent under ORS 311.505 if paid within 45 days following the date on which the county assessor mails the notice required under subsection (9) of this section.

(b)(A) If the additional taxes are not paid within the period specified in paragraph (a) of this subsection, except as provided in subsection (7) of this section, the additional taxes shall be considered for all purposes of collection and enforcement of payment as having been delinquent on the date the taxes would normally have become delinquent if the additional taxes had been timely extended on the roll.

(B) Notwithstanding subparagraph (A) of this paragraph, interest on the additional taxes shall be computed beginning on the 46th day after the date on which the county assessor mails the notice required under subsection (9) of this section.

(11) The county assessor shall provide a quarterly report to the governing body of the county showing the status of all current deferred billing credits and the status of the appeals to which the credits relate.

(12) As used in this section:

(a) "Property tax statement" means the document described in ORS 311.250.

(b) "Separate notice of deferred billing" means a notice to the taxpayer, other than the property tax statement, that the provisions of this section apply and stating the amount of the deferred billing credit and the amount of refund, if any.

[2011 c.112 §1]

Note: 305.286 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.287 - Determination of real market value of property tax account or components.

[2011 c.397 §2; 2015 c.37 §1]



Section 305.288 - Valuation changes for residential property substantial value error or for good and sufficient cause.

(a) For the tax year to which the change or correction is applicable, the property was or is used primarily as a dwelling (or is vacant) and was and is a single-family dwelling, a multifamily dwelling of not more than four units, a condominium unit, a manufactured structure or a floating home.

(b) The change or correction requested is a change in value for the property for the tax year and it is asserted in the request and determined by the tax court that the difference between the real market value of the property for the tax year and the real market value on the assessment and tax roll for the tax year is equal to or greater than 20 percent.

(2) If the tax court finds that the conditions needed to order a change or correction under subsection (1) of this section exist, the court may order a change or correction in the maximum assessed value of the property in addition to the change or correction in the real market value of the property.

(3) The tax court may order a change or correction applicable to a separate assessment of property to the assessment or tax roll for the current tax year and for either of the two tax years immediately preceding the current tax year if, for the year to which the change or correction is applicable, the assessor or taxpayer has no statutory right of appeal remaining and the tax court determines that good and sufficient cause exists for the failure by the assessor or taxpayer to pursue the statutory right of appeal.

(4) Before ordering a change or correction to the assessment or tax roll under subsection (3) of this section, the tax court may determine whether any of the conditions exist in a particular case. If the tax court determines that one of the conditions specified does exist, the tax court shall hold a hearing to determine whether to order a change or correction to the roll.

(5) For purposes of this section:

(a) "Current tax year" has the meaning given the term under ORS 306.115.

(b) "Good and sufficient cause":

(A) Means an extraordinary circumstance that is beyond the control of the taxpayer, or the taxpayer’s agent or representative, and that causes the taxpayer, agent or representative to fail to pursue the statutory right of appeal; and

(B) Does not include inadvertence, oversight, lack of knowledge, hardship or reliance on misleading information provided by any person except an authorized tax official providing the relevant misleading information.

(c) "Manufactured structure" has the meaning given that term in ORS 446.561.

(6) The remedy provided under this section is in addition to all other remedies provided by law.

[Formerly 306.116; 1999 c.767 §1; subsection (7) of 2005 Edition enacted as 2003 c.655 §47a; 2009 c.33 §6; 2013 c.176 §2]



Section 305.290 - Extension of time for making assessment due to bankruptcy.

[1985 c.761 §12]



Section 305.295 - Cancellation of tax, penalty or interest; rules.

(a) The assessment is based upon an asserted tax deficiency calculated upon income that the state is expressly prohibited from taxing under the Oregon Constitution or the laws of the United States.

(b) The assessment is based upon an asserted tax deficiency arising from an error made by the department when reviewing the return during processing, and the information necessary to correct the error was properly reported in the return as filed as determined by the department.

(c) The assessment is against an employer for withholding tax, with respect to any full calendar quarter during which the employer had no payroll and had permanently ceased doing business. An employer shall not be considered to have ceased doing business if the employer has changed its name and the business activity continues under the same beneficial ownership.

(d) Pursuant to rules adopted by the department, the department determines that:

(A) Reasonable doubt exists as to the taxpayer’s liability for the assessment;

(B) The taxpayer has presented documentation that the department considers sufficient to support canceling the tax, penalty or interest, or any portion thereof; and

(C) The taxpayer has complied with all applicable reporting and filing requirements for all tax years for which the department maintains records.

(2) When taxes are canceled, in whole or in part, under subsection (1) of this section, the department shall make an order canceling the tax, penalties and interest. The order shall be filed in the records of the department. Upon making the order, the department also shall cause to be canceled or released any lien of record in the counties which may have been filed and entered therein.

(3) Before the department may cancel an assessment under subsection (1) of this section, the taxpayer to whom the assessment is issued shall provide any information the department deems necessary to verify the existence of one of the conditions under which the assessment may be canceled.

(4) Notwithstanding ORS 314.415, the department may refund any payments made with respect to an assessment described in subsection (1) of this section. Interest shall be paid at the rate established under ORS 305.220, for each month or fraction of a month during a period beginning on the date the taxpayer requests the refund.

(5) This section applies to any unpaid assessment described in subsection (1) of this section whether issued before or after September 27, 1987, and to any assessment for which payment is made on or after September 27, 1987.

(6) A taxpayer may appeal denial of a request for cancellation of assessment or refund to the Director of the Department of Revenue. The decision of the director is final and may not be appealed.

[1987 c.758 §16; 1997 c.100 §1]



Section 305.305 - Procedure where deficiency based on federal or other state audit report; effect of appeal; interest suspension.

(2) If a deficiency is based wholly or in part upon an Internal Revenue Service revenue agent’s report made upon any audit or adjustment of the person’s federal income tax return or upon an audit report of another state’s taxing authority, the following procedures shall apply:

(a) If the person has filed a timely appeal from the deficiency asserted by the service or other state taxing authority, the person may file proof of the appeal with the Department of Revenue. If proof of the appeal is received before the tax is assessed, the deficiency shall be assessed without penalty for failure to pay the tax at the time the tax became due.

(b) If the department assesses the deficiency before receipt of proof of the filing of a timely appeal, the person may file the proof with the department. If the proof is filed after the tax has been assessed with a penalty for failure to pay the tax at the time the tax became due, the penalty shall not be waived.

(3) Notwithstanding any other provision of law, filing of proof of a timely appeal under subsection (2) of this section shall extend the time for filing a complaint or petition with the tax court in accordance with this subsection. The person shall notify the department in writing within 30 days after the appeal is finally resolved. The department shall review the issues raised by the appeal and shall make a determination of the effect upon the person’s state income or excise tax liabilities. The department shall then issue a refund, notice of denial of refund or notice of assessment, as appropriate, to the person. If the person disagrees with the department’s action, the person may file a complaint or petition with the tax court within 90 days after the date of the department’s action as provided under ORS 305.404 to 305.560. Notwithstanding ORS 314.835 or any other law relating to confidentiality, the department may notify the magistrate division of the tax court if proof of a timely appeal is filed with the department or if the department determines that an appeal has been finally resolved.

(4) Except as provided in ORS 314.440 (2), when the department receives proof of a timely appeal, the department shall suspend action to collect the deficiency until the issues are resolved.

(5) If interest imposed by the federal government on a federal deficiency or partnership settlement agreement has been suspended under section 6601(c) of the Internal Revenue Code, interest imposed on a corresponding deficiency determined under ORS 305.265 and this section shall also be suspended. The suspension of interest imposed under ORS 305.265 shall be effective as of the date the federal interest is suspended and for the duration for which the federal interest is suspended.

(6) Except as provided in ORS 314.415 (6), the provisions of this section shall constitute the exclusive remedy of a person whose notice of deficiency is based wholly or in part upon a federal revenue agent’s report or the audit report of another state’s taxing authority.

[1989 c.414 §6; 1995 c.650 §29; 1997 c.325 §7; 1999 c.74 §2; 1999 c.90 §28a; 2001 c.660 §17; 2005 c.48 §3]



Section 305.330 - Tax liability of reorganized business entity.

(a) Means a business entity that, while operating substantially the same business as another entity that incurred a liability for taxes, interest or penalties administered by the Department of Revenue, has been converted to a different form of business entity from that of the entity that incurred the liability or has changed ownership from that of the entity that incurred the liability; and

(b) Does not include a business entity that is converted to a different form or that has changed ownership solely because of a transfer of assets or because of a transfer of an interest of an investor who has no right to manage the business entity, including, but not limited to, the interest of:

(A) A person that is solely a minority shareholder in a corporation;

(B) A member of a manager-managed limited liability company; or

(C) A limited partner of a limited partnership that does not participate in the control of the business of the limited partnership.

(2) The department may transfer the liability for taxes, interest or penalties that are administered and collected by the department from the business entity that incurred the liability to a reorganized business entity and may assess those amounts against the reorganized business entity.

(3) Factors the department may consider when determining if a business entity is a reorganized business entity include, but are not limited to, whether the business entity:

(a) Operates from the same physical location as did the taxpayer owing the debt.

(b) Provides the same services or manufactures the same products as did the taxpayer owing the debt.

(c) Has one or more of the same:

(A) Corporate directors or officers as did the taxpayer owing the debt.

(B) Owners or holders of a direct or indirect interest in the business entity as did the taxpayer owing the debt.

(4) Following the determination to transfer a liability to a reorganized business entity under subsections (2) and (3) of this section and notwithstanding ORS 314.835, 314.840 or 314.991, the department shall send a notice of liability to the reorganized business entity stating the amount owed by the reorganized business entity.

(5) Within 30 days from the date of notice of liability given under subsection (4) of this section, the reorganized business entity shall:

(a) Pay the liability stated in the notice and any other penalty or interest related to that liability; or

(b) Advise the department in writing of objections to the notice of liability and, if desired, request a conference. A conference requested under this paragraph shall be governed by those provisions of ORS 305.265 that govern a conference requested from a notice of deficiency under ORS 305.265. Notwithstanding ORS 314.835, 314.840 or 314.991, the department may disclose any information to the reorganized business entity that the department would be authorized to disclose to the business entity that incurred the liability.

(6) After a determination of the issues raised in written objections made under subsection (5) of this section or after a conference, if a conference was requested, the department shall mail the reorganized business entity a letter affirming, canceling or adjusting the notice of liability. If the entity remains liable for an outstanding amount under this section, the letter shall be considered a notice of assessment and, within 90 days from the date the letter is mailed, the entity shall:

(a) Pay the amount set forth in the notice of assessment; or

(b) Appeal to the Oregon Tax Court in the manner provided for an appeal from a notice of assessment.

(7) If neither payment nor written objections to the notice of liability sent under subsection (4) of this section is received by the department within 30 days after the date of the notice of liability, the notice of liability becomes final. The reorganized business entity may appeal the notice to the tax court within 90 days after the date the notice became final, in the manner provided for an appeal from a notice of assessment.

[2007 c.463 §2]



Section 305.350



Section 305.355



Section 305.360



Section 305.365



Section 305.375 - Disposition of penalties; payment of refunds.

[1987 c.843 §5]



Section 305.380 - Definitions for ORS 305.385.

(1) "Agency" means any department, board, commission, division or authority of the State of Oregon, or any political subdivision of this state which imposes a local tax administered by the Department of Revenue under ORS 305.620.

(2) "License" means any written authority required by law or ordinance as a prerequisite to the conduct of a business, trade or profession.

(3) "Provider" means any person who contracts to supply goods, services or real estate space to an agency.

(4) "Tax" means a state tax imposed by ORS 320.005 to 320.150 and 403.200 to 403.250 and ORS chapters 118, 314, 316, 317, 318, 321 and 323 and local taxes administered by the Department of Revenue under ORS 305.620.

[1987 c.843 §6; 1997 c.99 §35; 1997 c.170 §16; 2005 c.94 §21; 2015 c.348 §10]



Section 305.385 - Agencies to supply licensee and contractor lists; contents; effect of department determination on taxpayer status of licensee or contractor; rules.

(2) Upon request of the department, an agency shall annually, on or before March 1, supply the department with a list of specified persons contracting with the agency to provide goods, services or real estate space to the agency during the preceding calendar year.

(3) The lists required by subsections (1) and (2) of this section shall contain the name, address, Social Security or federal employer identification number of each licensee or provider or such other information as the department may by rule require.

(4)(a) If the department determines that any licensee or provider has neglected or refused to file any return or to pay any tax and that such person has not filed in good faith a petition before the department contesting the tax, and the department has been unable to obtain payment of the tax through other methods of collection, the Director of the Department of Revenue may, notwithstanding ORS 118.525, 314.835 or 314.840 or any similar provision of law, notify the agency and the person in writing.

(b) Upon receipt of such notice, the agency shall refuse to reissue, renew or extend any license, contract or agreement until the agency receives a certificate issued by the department that the person is in good standing with respect to any returns due and taxes payable to the department as of the date of the certificate.

(c) Upon the written request of the director and after a hearing and notice to the licensee as required under any applicable provision of law, the agency shall suspend the person’s license if the agency finds that the returns and taxes have not been filed or paid and that the licensee has not filed in good faith a petition before the department contesting the tax and the department has been unable to obtain payment of the tax through other methods of collection. For the purpose of the agency’s findings, the written representation to that effect by the department to the agency shall constitute prima facie evidence of the person’s failure to file returns or pay the tax. The department shall have the right to intervene in any license suspension proceeding.

(d) Any license suspended under this subsection shall not be reissued or renewed until the agency receives a certificate issued by the department that the licensee is in good standing with respect to any returns due and taxes payable to the department as of the date of the certificate.

(5) The department may enter into an installment payment agreement with a licensee or provider with respect to any unpaid tax, penalty and interest. The agreement shall provide for interest on the outstanding amount at the rate prescribed by ORS 305.220. The department may issue a provisional certificate of good standing pursuant to subsection (4)(b) and (d) of this section which shall remain in effect so long as the licensee or provider fully complies with the terms of the installment agreement. Failure by the licensee or provider to fully comply with the terms of the installment agreement shall render the agreement and the provisional certificate of good standing null and void, unless the department determines that the failure was due to reasonable cause. If the department determines that the failure was not due to reasonable cause, the total amount of the tax, penalty and interest shall be immediately due and payable, and the department shall notify any affected agency that the licensee or provider is not in good standing. The agency shall then take appropriate action under subsection (4)(b) and (d) of this section.

(6) No contract or other agreement for the purpose of providing goods, services or real estate space to any agency shall be entered into, renewed or extended with any person, unless the person certifies in writing, under penalty of perjury, that the person is, to the best of the person’s knowledge, not in violation of any tax laws described in ORS 305.380 (4).

(7) The certification under subsection (6) of this section shall be required for each contract and renewal or extension of a contract or may be provided on an annual basis. A certification shall not be required for a contract if the consideration for the goods, services or real estate space provided under the contract is no more than $1,000.

(8)(a) The requirements of the certification under subsection (6) of this section shall be subject to the rules adopted by the department in accordance with this section.

(b) The department may by rule exempt certain contracts from the requirements of subsection (6) of this section.

[1987 c.843 §7; 1989 c.656 §1; 1997 c.99 §36]



Section 305.390 - Subpoenas of records containing information on industrial plant for use to determine value of different industrial plant.

(1) The information to be produced is to be used to determine the value of a specific industrial plant;

(2) The information to be produced is not available to the person or agency issuing the subpoena from any public source; and

(3) The information to be produced is likely to improve the accuracy or reliability of the determination of value.

[1993 c.353 §4]



Section 305.392 - Process for limiting scope of third-party subpoena.

(2) Before any person or the Department of Revenue may issue a subpoena to which this section applies, the person or department shall give written notice to the person or agency to be subpoenaed that a subpoena will be issued no sooner than 60 days after the date the notice is received. The notice shall state the general nature of the documents desired to be produced and the purpose for which they will be used. The notice shall state that the person or agency to be subpoenaed may request an informal meeting with the person or department giving notice to identify the nature and form of documents the person or agency has and to verify the need for the documents desired to be produced.

(3) If the person or agency receiving a notice given under subsection (2) of this section requests an informal meeting as provided in the notice, the person or department giving notice shall meet with the person or agency before issuing the subpoena. If the parties can agree that only specific documents need to be produced, the subpoena may then be issued and shall be limited to those documents.

(4) If the person or agency receiving a notice under subsection (2) of this section does not request a meeting, or if the parties cannot agree on the specific documents to be produced, the person or department giving notice may issue the subpoena on or after the date specified in the notice.

(5) A person or agency given notice under subsection (2) of this section may not seek relief from compliance with a subpoena or for protection of documents to be produced until a subpoena has been issued.

[1993 c.353 §7; 1995 c.650 §84; 2005 c.345 §5]



Section 305.394 - When industrial plant owner may choose not to produce information sought by subpoena.

(2) As used in this section, "industrial plant" has the meaning given in ORS 308.408.

[1993 c.353 §9]



Section 305.396 - Protection of confidentiality of industrial property information obtained by subpoena.

(2) If the department or any person in possession of information described in subsection (1) of this section intends to use that information in a judicial proceeding, the court shall close the proceedings to anyone other than representatives of the parties to the proceeding at any time the confidential information is presented as evidence. The court shall limit the disclosure of the information to representatives of the parties to the proceeding as provided in ORS 305.398. The court also shall seal those parts of the record of the proceeding that contain confidential information. This subsection shall apply to proceedings on appeal from the court proceeding.

[1993 c.353 §10; 1995 c.650 §85]



Section 305.398 - Disclosure and use of industrial property confidential information obtained by third-party subpoena.

(2) The confidential information may be disclosed to the following individuals only:

(a) Counsel for the Department of Revenue.

(b) Counsel of record for any party participating in the proceeding in which the information is to be used.

(c) Employees of the Department of Revenue who are assigned to perform an appraisal using the confidential information.

(d) Those experts or consultants for any party participating in the proceeding who are not, have not previously been and are not anticipated to become directors, officers, employees or business associates of the party, and who have been retained to provide technical advice or testimony in the proceeding.

(3) Before disclosure of information described in this section, each individual to whom disclosure of confidential information will be made shall execute a written acknowledgment of the confidential nature of the information and consent to be bound by the terms of the order of confidentiality, subject to judicial penalties for contempt. Such an acknowledgment shall be executed by any person to whom access to confidential information is actually given.

(4) A written record shall be maintained by the Department of Revenue and any party to whom disclosure is made of the specific material disclosed and the identity of those individuals to whom access has been given, including the name and title of the individuals and the date each was approved to be given access.

(5) The documents, and any copies of them, shall be marked "confidential" or in some way identified to be subject to limited access. Any copies of the original documents shall be reproduced in a way that makes them readily identifiable.

(6) At the conclusion of the proceeding, all documents subject to the provisions of this section shall be returned to the person or agency that originally produced them. Any copies, abstracts or summaries of the information shall be destroyed, and their destruction shall be verified by the party or agency that made the copies.

[1993 c.353 §11; 1995 c.650 §86]



Section 305.400 - Payment of costs of subpoena compliance; determination of costs.

(2) Reasonable costs include the cost of locating records, preparing copies of records, costs of postage, freight or delivery, the cost of materials used to organize or contain records and the cost of management review of material to be produced to determine compliance with the subpoena.

(3) Reasonable costs do not include the cost of duplicating records for the use of the person producing the records or legal fees or management costs incurred in resisting compliance with a subpoena.

[1993 c.353 §12]



Section 305.403 - Appeal of value of state-appraised industrial property in tax court.

(2) An appeal under this section is taken by filing a complaint with the tax court in the manner prescribed under ORS 305.560 during the period following the date the tax statements are mailed for the current tax year and ending December 31.

(3)(a) The complaint shall be entitled in the name of the person filing the complaint as plaintiff, and the Department of Revenue and the county assessor as defendants.

(b) In answering and defending against the allegations of the complaint:

(A) The department shall respond only to those allegations that relate to the appraisal or assessment performed by the department; and

(B) The county assessor shall respond only to those allegations that relate to the appraisal or assessment performed by the county assessor.

(c) The department and the county assessor shall both remain parties to a proceeding described in this subsection unless either party is dismissed by order of the court.

(4) Service of the complaint upon the department and the county assessor shall be accomplished by the clerk of the tax court mailing a copy of the complaint to the Director of the Department of Revenue and to the county assessor.

(5) As used in this section, "state-appraised industrial property" has the meaning given that term in ORS 306.126 and includes those properties appraised by the department for ad valorem property tax purposes.

[1995 c.650 §82; 1997 c.541 §58; 2005 c.225 §2; 2005 c.345 §15; 2011 c.111 §1; 2015 c.36 §2]



Section 305.404 - Oregon Tax Court; definitions; usage.

[1995 c.650 §104]



Section 305.405 - Oregon Tax Court; creation; jurisdiction.

(1) Is a court of record and of general jurisdiction, not limited, special or inferior jurisdiction.

(2) Has the same powers as a circuit court.

(3) Has and may exercise all ordinary and extraordinary legal, equitable and provisional remedies available in the circuit courts, as well as such additional remedies as may be assigned to it.

[1961 c.533 §1; 1965 c.6 §1]



Section 305.410 - Authority of court in tax cases within its jurisdiction; concurrent jurisdiction; exclusive jurisdiction in certain cases.

(a) ORS chapter 577 relating to Oregon Beef Council contributions.

(b) ORS 576.051 to 576.455 relating to commodity commission assessments.

(c) ORS chapter 477 relating to fire protection assessments.

(d) ORS chapters 731, 732, 733, 734, 737, 742, 743, 743A, 743B, 744, 746, 748 and 750 relating to insurance company fees and taxes.

(e) ORS chapter 473 relating to liquor taxes.

(f) ORS chapter 825 relating to motor carrier taxes.

(g) ORS chapter 319 relating to motor vehicle and aircraft fuel taxes and the road usage charges imposed under ORS 319.885.

(h) ORS title 59 relating to motor vehicle and motor vehicle operators’ license fees and ORS title 39 relating to boat licenses.

(i) ORS chapter 578 relating to Oregon Wheat Commission assessments.

(j) ORS chapter 462 relating to racing taxes.

(k) ORS chapter 657 relating to unemployment insurance taxes.

(L) ORS chapter 656 relating to workers’ compensation contributions, assessments or fees.

(m) ORS 311.420, 311.425, 311.455, 311.650, 311.655 and ORS chapter 312 relating to foreclosure of real and personal property tax liens.

(n) Sections 15 to 22, 24 and 29, chapter 736, Oregon Laws 2003, relating to long term care facility assessments.

(2) The tax court and the circuit courts shall have concurrent jurisdiction to try actions or suits to determine:

(a) The priority of property tax liens in relation to other liens.

(b) The validity of any deed, conveyance, transfer or assignment of real or personal property under ORS 95.060 and 95.070 (1983 Replacement Part) or 95.200 to 95.310 where the Department of Revenue has or claims a lien or other interest in the property.

(3) Subject only to the provisions of ORS 305.445 relating to judicial review by the Supreme Court, the tax court shall be the sole, exclusive and final judicial authority for the hearing and determination of all questions of law and fact concerning the authorized uses of the proceeds of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

(4) Except as permitted under section 2, amended Article VII, Oregon Constitution, this section and ORS 305.445, no person shall contest, in any action, suit or proceeding in the circuit court or any other court, any matter within the jurisdiction of the tax court.

[1961 c.533 §12; 1965 c.6 §2; 1967 c.359 §688; 1969 c.48 §1; 1971 c.567 §14; 1975 c.365 §1; 1977 c.407 §1; 1985 c.149 §5; 1985 c.664 §18; 2003 c.195 §18; 2003 c.604 §100; 2007 c.780 §29; 2013 c.85 §2; 2013 c.781 §26]



Section 305.412 - Jurisdiction to determine value.

[2005 c.224 §2]

Note: 305.412 was added to and made a part of 305.404 to 305.560 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 305.415 - Service of papers and process.

[1961 c.533 §25]



Section 305.418 - When mailed complaint considered to be filed.

(1) Transmitted through the United States mail, shall be deemed filed (a) on the date shown by the post-office cancellation mark stamped upon the envelope containing it, or (b) on the date it was mailed if there is also mailed to the tax court a declaration of mailing, signed by the appealing party or the attorney of the appealing party and verified by oath or affirmation, subject to penalties for false swearing, in substantially the following form:

______________________________________________________________________________

DECLARATION OF MAILING

I hereby declare under the penalties for false swearing contained in ORS chapter 162 that on the ______ day of______, 2__, I deposited a complaint entitled______, and dated______, in a sealed envelope, with postage prepaid, in the United States Post Office at____________, Oregon (or other state of mailing), addressed to the Oregon Tax Court, 1163 State Street, Salem, Oregon 97301-2563 (or current address).

(Signature of appealing

party or the attorney

of the appealing party)

______________________________________________________________________________

(2) Lost in transmission through the United States mail, shall be deemed filed on the date it was mailed if the appealing party:

(a) Can establish by competent evidence satisfactory to the tax court that the complaint was deposited on or before the date due for filing in the United States mail and addressed correctly to the court; and

(b) Files with the court a duplicate of the lost complaint within 30 days after written notification is given by the court of its failure to receive such complaint, but in no event later than 90 days after the date the complaint was otherwise required to be filed under ORS 305.560.

[1975 c.381 §2; 1979 c.689 §3; 1993 c.612 §3; 2005 c.225 §3]



Section 305.419 - Tax, penalty and interest payable before appeal; dispute as to nature of tax; how determined; waiver; refund.

(2) Penalty and interest due under subsection (1) of this section are the amounts stated in the order, notice of assessment, notice of refund denial or proposed adjustment under ORS 305.270 by the department from which the appeal is taken.

(3) Where payment of the tax, penalty and interest would be an undue hardship, plaintiff may file an affidavit alleging undue hardship within the time described in subsection (1) of this section. A plaintiff’s failure to file an affidavit alleging hardship is not grounds for dismissal of the complaint, provided the plaintiff files the affidavit within 30 days after receiving notice of lack of an affidavit alleging undue hardship from the court. If the tax court finds undue hardship, the tax court judge may stay all or any part of the payment of tax, penalty and interest required under subsection (1) of this section. If the tax court judge finds no undue hardship, the tax court judge may grant the plaintiff up to 30 days from the date of determination to pay the tax, penalty and interest. Failure by the plaintiff to pay the tax, penalty and interest or to establish undue hardship will be cause for dismissing the complaint.

(4) If, in any appeal to the Oregon Tax Court for which payment of tax, penalty and interest assessed is required before filing of a complaint, the tax court orders that all or any part of the amount paid be refunded by the department, the amount so ordered to be refunded shall bear interest at the rate established for refunds in ORS 305.220. Interest shall be computed from the date of payment to the department.

[1982 s.s.1 c.29 §§2, 3; 1985 c.407 §1; 1995 c.650 §17; 1997 c.872 §19; 2015 c.45 §1]



Section 305.420 - Issuance of subpoenas; administration of oaths; depositions.

(2) Any employee of the court designated in writing for the purpose by the judge may administer oaths.

(3) Any party to the proceeding may cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in courts of this state. To that end, the party may compel the attendance of witnesses and the production of returns, books, papers, documents, correspondence and other evidence pertaining to the matter under inquiry.

(4) Subject to ORS 305.390 and 305.392, subpoenas in a proceeding involving the determination of the value of an industrial plant, as defined in ORS 308.408, for purposes of ad valorem property taxation, may be issued as provided in subsection (1) of this section. However, upon petition of the person subpoenaed, the court shall make an order determining if the evidence sought by the subpoena is relevant to the pending proceeding and, if requested by the person subpoenaed, an order as required in the interests of justice to protect the confidentiality of the information subpoenaed.

[1961 c.533 §17; 1963 c.304 §1; 1981 c.139 §5; 1993 c.353 §6; 1995 c.650 §18; 2003 c.46 §5; 2005 c.345 §6]



Section 305.422 - Waiver of penalty for failure to timely file property return.

[2001 c.303 §5]



Section 305.425 - Proceedings to be without jury and de novo; issues reviewable; rules of procedure.

(2) If a statute provides for an appeal to or a review by the court of an order, act, omission or determination of the Department of Revenue, a board of property tax appeals or of any other administrative agency, the proceeding shall be an original proceeding in the nature of a suit in equity to set aside such order or determination or correct the act or omission. The time within which the statute provides that the proceeding shall be brought is a period of limitations and is not jurisdictional.

(3) All hearings and proceedings before the tax court judge shall be in accordance with the rules of practice and procedure promulgated by the court, which shall conform, as far as practical to the rules of equity practice and procedure in this state.

[1961 c.533 §16; 1965 c.6 §3; 1967 c.78 §9; 1973 c.484 §7; 1977 c.870 §29; 1981 s.s. c.1 §23; 1995 c.650 §19; 1997 c.541 §60]



Section 305.427 - Burden of proof in tax court proceedings.

[1965 c.6 §5; 1995 c.650 §20]



Section 305.430 - Hearings to be open to public; report of proceedings; exception; confidential information.

(2) If information is confidential under ORS 308.411 (4) or by court order under ORS 305.420 (4), and is introduced into evidence in any hearing before the tax court, the court first shall make such order or orders as are necessary to protect the confidentiality of the information.

(3) In any proceeding before a magistrate or before the tax court judge involving confidential business records, tax returns or documents containing trade secrets, upon motion of a party to the proceeding, the magistrate or judge may make such protective orders as may be necessary to protect the confidentiality of such records or the information contained therein. In determining whether such protective orders should be issued, the court shall weigh the harm suffered by the disclosing party against any benefit received by the public as a result of the disclosure. Complaints, pleadings and other filings containing confidential business record information, tax return information or trade secret information shall be subject to the provisions of this subsection.

(4) In a matter involving a request for a protective order under subsections (2) and (3) of this section, the decision of a magistrate of the tax court may be appealed to the regular division of the tax court and the magistrate may stay the case on the merits until the request for a protective order is resolved by the tax court judge or the Supreme Court. A decision of the tax court judge on a request for a protective order shall be a final order for purposes of appeal to the Supreme Court. The parties may appeal the issue of the protective order to the Supreme Court at any time after the protective order was granted or denied by the tax court judge. Upon appeal to the Supreme Court, the Supreme Court shall stay the case on the merits until a resolution of the protective order issue is determined by the Supreme Court. Appeals to the regular division of the tax court described in this subsection shall be expedited and determined within 90 days, unless the tax court determines in its discretion that it requires additional time.

[1961 c.533 §19; 1981 c.139 §9; 1981 c.727 §2; 1989 c.760 §1; 1995 c.650 §21; 2005 c.345 §7; 2009 c.457 §1]



Section 305.435



Section 305.437 - Damages for frivolous or groundless appeal or appeal to delay.

(2) As used in this section:

(a) A taxpayer’s position is "frivolous" if there was no objectively reasonable basis for asserting the position.

(b) "Position" means any claim, defense or argument asserted by a taxpayer without regard to any other claim, defense or argument asserted by the taxpayer.

[1987 c.843 §4; 1995 c.650 §6a; 2009 c.640 §5]



Section 305.440 - Finality of unappealed decision of tax court; effect of appeal to Supreme Court.

(2) Upon the final determination of any ad valorem tax matter, all officers having charge of the rolls on which the assessments involved in such proceeding appears shall correct the same in accordance with such determination, and taxes shall be refunded as provided in ORS 311.806 or additional taxes collected by the proper officers. In the case of an appeal as to properties assessed or taxed under ORS 308.505 to 308.681 or 308.805 to 308.820, a certified copy of the judgment of the court shall be sufficient warrant for the apportionment, levying and collecting of taxes against the property constituting the subject matter of the appeal and upon the valuation determined by the court. If any reapportionment as between counties is made by the court on appeal, corresponding adjustments shall be made by the tax collectors of the counties affected.

[1961 c.533 §21; 1971 c.567 §15; 1977 c.870 §31; 1983 c.696 §9; 1985 c.85 §11; 1997 c.154 §26; 2003 c.576 §412]



Section 305.445 - Appeals to Supreme Court; reviewing authority and action on appeal.

[1961 c.533 §22; 1995 c.650 §25]



Section 305.447 - Recovery by taxpayer of certain costs and expenses upon appeal to Supreme Court.

(1) Reasonable attorney fees for the appeal under ORS 305.445 and for any prior proceeding in the matter before the tax court; and

(2) Reasonable expenses as determined by the court in addition to costs and disbursements. Expenses include accountant fees and fees for other experts incurred by the taxpayer in preparing for and conducting the appeal under this section and any prior proceeding in the matter before the tax court.

[1971 c.265 §3; 1977 c.870 §31a; 1995 c.650 §26; 1997 c.99 §§37,38]



Section 305.450 - Publication of tax court decisions.

[1961 c.533 §23; 1963 c.250 §1; 1967 c.96 §1; 1967 c.398 §2; subsection (4) enacted as 1967 c.398 §9 (3); 1975 c.37 §2; 1977 c.145 §1; 1979 c.876 §3; 1982 s.s.1 c.7 §2]



Section 305.452 - Election and term of judge; vacancy; recommendation of appointees to fill vacancy.

(2) In the event of a vacancy in the office of judge, the vacancy shall be filled by an appointment made by the Governor. The Governor may request the governors of the Oregon State Bar to submit to the Governor the names of five or more eligible persons deemed by them to be particularly experienced in the field of tax law, as an aid to the Governor in making the appointment.

[1961 c.533 §§2,3(2); 1979 c.190 §412]



Section 305.455 - Qualifications of judge; inapplicability of disqualification-for-prejudice provision.

(2) Notwithstanding the provision of any other law, the provisions of ORS 14.250 relating to the disqualification of a judge for prejudice shall not be applicable to any judge serving regularly or temporarily as a judge of the tax court.

[1961 c.533 §3(1),(8); 2003 c.518 §10]



Section 305.460 - Salary, expenses, disability and retirement of judge and magistrates.

(2) When the judge or a magistrate of the tax court holds court or performs any other official function away from the state capital, hotel bills and traveling expenses necessarily incurred by the judge or magistrate in the performance of that duty shall be paid by the state. Such expenses are to be paid upon the certificate of the judge or magistrate to the truth of an itemized statement of the expenses. The certificate of expenses is a sufficient voucher upon which the claim shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw a warrant upon the State Treasurer for the amount thereof in favor of the tax court judge or magistrate.

(3) The judge of the Oregon Tax Court shall be subject to the provisions of ORS 1.310 and 238.505 relating to disability and retirement to the same extent and in the same manner as a judge of a circuit court. A tax court magistrate shall be subject to the provisions of law relating to retirement for disability and retirement applicable to a state officer or employee.

[1961 c.533 §§4,5; 1977 c.896 §9; 1983 c.740 §85; 1991 c.815 §10; 1995 c.650 §4]



Section 305.465



Section 305.470 - Presiding judge; functions.

[1961 c.533 §7; 1981 s.s. c.1 §24]



Section 305.475 - Offices of tax court; location of hearings.

[1961 c.533 §9; 1969 c.706 §64d; 1983 c.763 §8; 2007 c.547 §11]



Section 305.480 - State Court Administrator as administrator and clerk; other personnel; expenses; limitation on activities of personnel.

(2) The judge and employees of the court shall be reimbursed for all actual and necessary expenses as provided by law.

(3) No employee of the court shall act as attorney, counselor or accountant in the matter of any tax imposed or levied by this state or any of its political subdivisions.

(4) Subject to the applicable provisions of a personnel plan established by the Chief Justice of the Supreme Court of Oregon, the judge of the tax court shall appoint a person to serve as tax court clerk. The tax court clerk shall:

(a) Keep the seal of the tax court and affix it in all cases required by law.

(b) Record the proceedings of the court.

(c) Keep the records, files, books and papers pertaining to the tax court.

(d) File all papers delivered to the officer for that purpose in any suit or proceeding therein, or before the judge.

(e) Attend the tax court and administer oaths.

(f) Under the direction of the judge of the tax court enter its orders and judgments.

(g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the tax court, or any paper pertaining thereto, and filed with the officer.

(h) In the performance of duties pertaining to the tax court, conform to the direction of the tax court judge.

(5) The State Court Administrator may delegate powers of the State Court Administrator under this section to employees of the State Court Administrator.

[1961 c.533 §11; 1981 c.727 §1; 1995 c.273 §5; 1995 c.650 §3]



Section 305.485 - Records.

(2) The register is a book wherein the clerk shall enter, by its title, every suit or proceeding commenced in, or transferred or appealed to, the tax court, according to the date of its commencement, transfer or appeal. Thereafter, until the entry of judgment, the clerk shall note therein, according to the date thereof, the filing or return of any paper or process, or the making of any order, rule or other direction in or concerning such suit or proceeding.

(3) The journal is a book wherein the clerk shall enter the proceedings of the court.

(4) The fee book is a book wherein the clerk shall enter, under the title of every cause, against the party to whom the service is rendered, the clerk’s fees earned, and whether received or not received.

(5) The files of the court are all papers or process filed with or by the clerk of the court, in any suit or proceeding therein, or before the judge.

(6) Separate records shall be kept for the magistrate division.

(7) ORS 7.095, authorizing the use of electronic data processing techniques, is applicable to the records required by this section.

[1961 c.533 §10; 1995 c.273 §26; 1995 c.650 §5; 1997 c.325 §§9,10]



Section 305.487 - Findings and policy.

(a) Industrial property that is appraised by the Department of Revenue under ORS 306.126 and property that is centrally assessed by the department under ORS 308.505 to 308.681 involve large amounts of property value and complex appraisal issues.

(b) Appeals of the value of state-appraised industrial property or centrally assessed property can have significant impact on the stable funding of essential local government services because of the fiscal consequences of substantial tax refunds.

(c) The citizens of this state and the owners of state-appraised industrial property or centrally assessed property are best served by the efficient resolution of property tax appeals related to these properties.

(2) The Legislative Assembly declares that it is the policy of this state to strongly encourage taxpayers, local governments, the department and the Oregon Tax Court to resolve appeals related to the value of state-appraised industrial property or centrally assessed property as quickly and efficiently as possible, in order to reduce the financial impacts of lengthy appeal processes.

[2005 c.345 §13; 2015 c.36 §6]

Note: 305.487 and 305.489 were added to and made a part of 305.404 to 305.560 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 305.489 - Considerations in adopting rules.

[2005 c.345 §14; 2015 c.36 §7]

Note: See note under 305.487.



Section 305.490 - Filing fees; recovery of certain costs and disbursements; additional recovery for certain taxpayers; disposition of receipts.

(b) In addition to the fee imposed under paragraph (a) of this subsection, plaintiffs or petitioners filing a complaint under ORS 305.501 (5) shall pay the filing fee established under ORS 21.135 at the time of filing the complaint.

(2) Neither the State of Oregon, nor any county, school district, municipal corporation or other public corporation therein, nor any officer of any such public political division or corporation, appearing in the representative capacity of the officer of any public political division or corporation, shall be required to pay the fee prescribed under this section. The party entitled to costs and disbursements on such appeal shall recover from the opponent of the party the amount so paid upon order of the court, as in equity suits in the circuit court.

(3)(a) If, in any proceeding before the tax court judge involving taxes upon or measured by net income in which an individual taxpayer is a party, or involving inheritance or estate taxes, the court grants a refund claimed by the executor or taxpayer or denies in part or wholly an additional assessment of taxes claimed by the Department of Revenue to be due from the estate or taxpayer, the court may allow the taxpayer, in addition to costs and disbursements, the following:

(A) Reasonable attorney fees for the proceeding under this subsection and for the prior proceeding in the matter, if any, before the magistrate; and

(B) Reasonable expenses as determined by the court. Expenses include accountant fees and fees of other experts incurred by the executor or individual taxpayer in preparing for and conducting the proceeding before the tax court judge and the prior proceeding in the matter, if any, before the magistrate.

(b) Payment of attorney fees or reasonable expenses under this subsection shall be made by the Department of Revenue in the manner provided by ORS 305.790.

(4)(a) If, in any proceeding before the tax court judge involving ad valorem property taxation, exemptions, special assessments or omitted property, the court finds in favor of the taxpayer, the court may allow the taxpayer, in addition to costs and disbursements, the following:

(A) Reasonable attorney fees for the proceeding under this subsection and for the prior proceeding in the matter, if any, before the magistrate; and

(B) Reasonable expenses as determined by the court. Expenses include fees of experts incurred by the individual taxpayer in preparing for and conducting the proceeding before the tax court judge and the prior proceeding in the matter, if any, before the magistrate.

(b) Payment of attorney fees or reasonable expenses under this subsection shall be made by the Department of Revenue in the manner provided by ORS 305.790.

(5) All fees and other moneys received or collected by the clerk by virtue of the office of the clerk shall be paid over to the State Treasurer and shall be held by the clerk in the General Fund as miscellaneous receipts.

[1961 c.533 §15(1), (3); 1965 c.6 §7; 1971 c.265 §1; 1977 c.870 §32; 1993 c.612 §1; 1995 c.650 §6; 1997 c.99 §§40,41; 1999 c.21 §10; 2001 c.287 §1; 2005 c.345 §8; 2009 c.53 §1; 2011 c.526 §24; 2011 c.595 §62; 2012 c.48 §12]



Section 305.492 - Fees and expenses of witnesses.

[Formerly 305.495]



Section 305.493 - Fees for transcripts or copies of records.

(2)(a) The Chief Justice of the Supreme Court by order may establish fees for copies of tax court records, for services relating to those records and for other services that the tax court, the clerk of the tax court or the State Court Administrator acting as court administrator for the tax court is authorized or required to perform.

(b) The Chief Justice may not establish:

(A) A fee for the location or inspection of court records; or

(B) A fee for a service under this subsection if the fee is otherwise specified by statute.

(3) The fee established by the Chief Justice under subsection (2) of this section for paper copies of records may not exceed 25 cents per page, except for records for which additional services are required. If additional services are required, fees for providing the records are subject to ORS 192.440.

[Formerly 305.500; 2009 c.53 §2]



Section 305.494 - When shareholder may represent corporation in tax court proceedings.

[Formerly 305.510; 1997 c.839 §42; 1999 c.90 §29; 2001 c.660 §24; 2003 c.77 §2; 2005 c.832 §14; 2007 c.614 §2; 2008 c.45 §2; 2009 c.5 §12; 2009 c.909 §12; 2010 c.82 §12; 2011 c.7 §12; 2012 c.31 §12; 2013 c.377 §12; 2014 c.52 §12; 2015 c.442 §12]



Section 305.495



Section 305.498 - Magistrates; appointment; qualifications; oaths; duties; dismissal; appointment of presiding magistrate.

(2) An individual who is appointed as a tax court magistrate shall be a citizen of the United States and a resident of this state and competent to perform the duties of the office.

(3) A full-time, part-time or temporary magistrate shall perform such duties as the judge of the tax court or presiding magistrate may direct.

(4)(a) Before entering on the duties of office, each individual employed as a tax court magistrate shall take and subscribe to an oath or affirmation that the individual:

(A) Will support the Constitutions of the United States and of this state and faithfully and honestly discharge the duties of the office.

(B) Does not hold, and while the individual is a magistrate will not hold, a position under any political party.

(b) The oath or affirmation shall be filed in the office of the Secretary of State.

(5) An individual while a magistrate may hold another office or position of profit or pursue another calling or vocation unless holding the office or position or pursuing the calling or vocation:

(a) Is inconsistent with the expeditious, proper and impartial performance of the duties of a magistrate; or

(b) Would interfere with the ability of the magistrate to perform fully the duties of the magistrate’s position.

(6) The judge of the tax court may appoint one of the magistrates as presiding magistrate.

(7) A tax court magistrate and other officers and employees of the magistrate division of the tax court appointed under a personnel plan established by the Chief Justice of the Supreme Court of Oregon are state officers or employees in the exempt service and not subject to ORS chapter 240. However, an officer or employee shall have the right to be dismissed only for just cause after hearing and appeal.

[1995 c.650 §2; 2011 c.309 §1]



Section 305.500



Section 305.501 - Appeals to tax court to be heard by magistrate division; exception; mediation; conduct of hearings; decisions; appeal de novo to tax court judge.

(2) A party to the appeal may request mediation, or the tax court on its own motion may assign the matter to mediation. If the mediation does not result in an agreed settlement within 60 days after the end of the mediation session, the appeal shall, absent a showing of good cause for a continuance, be assigned to a magistrate for hearing.

(3) The tax court, with the assistance of the State Court Administrator, shall establish procedures for magistrate division hearings and mediation.

(4)(a) Subject to the rules of practice and procedure established by the tax court, a magistrate is not bound by common law or statutory rules of evidence or by technical or formal rules of procedure, and may conduct the hearing in any manner that will achieve substantial justice. A hearing may be conducted in person or by telephone. Magistrates may confer with each other in order to reach a decision on any matter.

(b) All written magistrate decisions shall be mailed to the parties to the appeal and to the Department of Revenue within five days after the date of entry of the written decision.

(5)(a) Any party dissatisfied with a written decision of a magistrate may appeal the decision to the judge of the tax court by filing a complaint in the regular division of the tax court within 60 days after the date of entry of the written decision.

(b) If a decision of a magistrate involves any matter arising under the property tax laws and a county was a party to the proceeding before the magistrate, the Department of Revenue may file a notice of appeal whether or not the department had intervened in the proceeding before the magistrate. In such cases, the department shall appear before the tax court judge in any proceeding on appeal.

(c) If a decision of a magistrate involves any matter arising under the property tax laws and a party other than a county appeals the decision to the tax court judge, the Department of Revenue shall be the defendant.

(d) Appeal to the judge of the tax court is the sole and exclusive remedy for review of a written decision of a magistrate.

(6) Appeal of a final decision of a magistrate before the judge of the tax court shall be as provided in ORS 305.425 (1) and 305.570.

(7) If no appeal is taken to the tax court judge within 60 days, the decision of the magistrate shall become final. The tax court shall enter a judgment enforcing all final decisions of the magistrate, which judgment shall be binding upon all parties. ORS 305.440 (2) applies to the final determination of any property tax matter.

[1995 c.650 §11; 1997 c.872 §20; 1999 c.340 §1; 2005 c.345 §9; 2007 c.283 §1; 2012 c.48 §13]



Section 305.505 - Magistrate division records; statistical reports.

(2) At the time of preparation biennially of consolidated budgets for submission to the Legislative Assembly under ORS 8.125, the State Court Administrator shall prepare and submit to the Legislative Assembly general statistical information as to the amount of time required by the tax court magistrate division to reach its decisions.

[1995 c.650 §5a; 2005 c.94 §23]



Section 305.510



Section 305.514



Section 305.515



Section 305.520



Section 305.525 - Notice to taxpayer of right to appeal.

[1961 c.533 §29; 1977 c.870 §54; 1995 c.650 §64; 1997 c.541 §§66,67]



Section 305.530



Section 305.535



Section 305.540



Section 305.543



Section 305.545



Section 305.550



Section 305.555

(Appeals Procedure;

Effect of Pendency of Appeal)



Section 305.560 - Appeals procedure generally; procedure when taxpayer is not appellant; intervention.

(b) The clerk of the tax court shall serve copies of all complaints and petitions on the Department of Revenue. Service upon the department shall be accomplished by the clerk of the tax court filing the copy of the complaint with the Director of the Department of Revenue. Except as otherwise provided by law, other service shall be accomplished as provided in the rules of practice and procedure promulgated by the tax court.

(c)(A) The complaint shall be entitled in the name of the person filing the same as plaintiff and the Department of Revenue, county, taxpayer or other person or entity as defendant. If the complaint relates to value of property for ad valorem property tax purposes and the county has made the appraisal, the complaint shall be entitled in the name of the person filing the same as plaintiff and the county assessor as defendant.

(B) If any, a copy of the order of the department or board of property tax appeals shall be attached to the complaint.

(2) The complaint shall state the nature of the plaintiff’s interest, the facts showing how the plaintiff is aggrieved and directly affected by the order, act, omission or determination and the grounds upon which the plaintiff contends the order, act, omission or determination should be reversed or modified. A responsive pleading shall be required of the defendant.

(3) In any case in which the taxpayer is not the appealing party, a copy of the complaint shall be served upon the taxpayer by the appealing party by certified mail within the period for filing an appeal, and an affidavit showing such service shall be filed with the clerk of the tax court. A copy of the order of the department, if any, shall be attached to the complaint. The taxpayer shall have the right to appear and be heard.

(4)(a) At any time in the course of any appeal before the tax court, the department may intervene as a matter of right. A copy of any order or judgment issued by the tax court in any case in which the department is an intervenor shall be served upon the department in the manner provided in subsection (1)(b) of this section.

(b) The tax court, in its discretion, may permit other interested persons to intervene by filing a complaint in such manner and under such conditions as the court may deem appropriate.

[1977 c.870 §10; 1989 c.760 §3; 1991 c.459 §23; 1993 c.270 §16; 1995 c.650 §10; 1997 c.541 §71; 2005 c.225 §4]



Section 305.565 - Stay of collection of taxes, interest and penalties pending appeal; exception; bond.

(2) Notwithstanding subsection (1) of this section, the Department of Revenue may proceed to collect any taxes, interest or penalties described in subsection (1) of this section if the department determines that collection will be jeopardized if collection is delayed or that the taxpayer has taken a frivolous position in the appeal. For purposes of this subsection:

(a) Collection of taxes, interest or penalties will be jeopardized if the taxpayer designs quickly to depart from the state or to remove the taxpayer’s property from the state, or to do any other act tending to prejudice or to render wholly or partially ineffectual proceedings to collect the tax.

(b) A taxpayer’s position in an appeal is frivolous if that position is of the kind described in ORS 316.992 (5).

(3) No proceeding for the apportionment, levy or collection of taxes on any property shall be stayed by the taking or pendency of any appeal to the tax court, or from an order of the county board of property tax appeals or the Oregon Tax Court, unless the assessor or tax collector either as a party to the suit or an intervenor, requests a stay and it appears to the satisfaction of the court that a substantial public interest requires the issuance of a stay.

(4) The tax court may, as a condition of a stay, require the posting of a bond sufficient to guarantee payment of the tax. Payment of taxes while appeal is pending shall not operate as a waiver of the appeal or of a right to refund of taxes found to be excessively charged or assessed.

[1977 c.870 §11; 1982 s.s.1 c.29 §4; 1985 c.761 §9; 1991 c.567 §4; 1993 c.270 §18; 1995 c.650 §23; 1997 c.99 §§47,48; 1997 c.325 §13; 1997 c.541 §73]



Section 305.570 - Standing to appeal to regular division of tax court; perfection of appeal.

(b) Except for an appeal brought by a county assessor or county tax collector, the order being appealed under this subsection must affect the person or the property of the person making the appeal or property for which the person making the appeal holds an interest that obligates the person to pay taxes imposed on the property. As used in this paragraph, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

(2) A taxpayer or political subdivision affected by a determination of the Department of Revenue authorized under ORS 305.620 may appeal to the tax court as provided in ORS 305.620.

[1977 c.870 §13; 1983 c.605 §3; 1983 c.749 §3; 1991 c.459 §29; 1993 c.18 §65; 1995 c.650 §24; 1997 c.541 §75; 1997 c.826 §§4,5; 1999 c.21 §11; 1999 c.340 §4]



Section 305.575 - Authority of tax court to determine deficiency.

[1977 c.870 §21; 1995 c.650 §30]



Section 305.580 - Exclusive remedies for certain determinations; priority of petitions.

(a) The effect of the limits of section 11b, Article XI of the Oregon Constitution on taxes, fees, charges and assessments of units of government.

(b) The authorized uses of the proceeds of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

(2) A petition filed with the regular division of the Oregon Tax Court pursuant to ORS 305.583, 305.585, 305.587 or 305.589 shall have priority over all other cases pending before the regular division and shall be heard and decided as soon after coming to issue as is reasonably possible.

[1991 c.459 §25; 1999 c.340 §8; 2003 c.195 §19]



Section 305.583 - Interested taxpayer petitions for certain determinations; petition contents; manner and time for filing; classification notice requirements; bond proceed use notice requirements.

(2)(a) For purposes of this section and a question described in ORS 305.580 (1)(a), "interested taxpayer" means a person that is subject to the tax, fee, charge or assessment in question.

(b) For purposes of this section and a question described in ORS 305.580 (1)(b), "interested taxpayer" means a person that is subject to a tax, fee, charge or assessment that is pledged to secure or available for payment of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

(3) The petition shall be filed and perfected in the following manner only:

(a) The petitioner shall file a petition with the clerk of the tax court at its principal office in Salem, Oregon. The petition shall name as respondent the government unit that imposes the tax, fee, charge or assessment, that issues the bonded indebtedness or, in the case of an urban renewal agency, that receives the taxes. The filing in the tax court shall constitute the perfection of the petition. The clerk of the tax court shall serve the government unit by mailing a copy of the petition to the recording officer or chief administrative officer of the local government unit or to the Attorney General if the tax, fee, charge or assessment in question is imposed by the State of Oregon. The clerk also shall serve a copy of any petition naming a local government unit as respondent upon the Oregon Department of Justice.

(b) The petition shall state the facts and grounds upon which the petitioner contends that the tax, fee, charge or assessment is affected by section 11 or 11b, Article XI of the Oregon Constitution, or that a use of the proceeds of bonded indebtedness is not authorized. The case shall proceed thereafter in the manner provided for appeals concerning ad valorem property tax assessments. ORS 305.405 to 305.494 shall apply to such actions.

(4)(a) Except as provided in subsections (5) to (8) of this section, in the case of a question regarding the effect of the limits of section 11b, Article XI of the Oregon Constitution, on any tax, fee, charge or assessment that is imposed under a resolution or ordinance approved by the governing body of a local government unit, the petition shall be filed within 60 days after the action of the governing body approving the ordinance or resolution, adopting a new ordinance or resolution or changing an existing ordinance or resolution under which the tax, fee, charge or assessment is imposed, if the resolution or ordinance includes a classification of the tax, fee, charge or assessment as subject to or not subject to section 11 or 11b, Article XI of the Oregon Constitution. If the local government unit has not classified the tax, fee, charge or assessment, the petition shall be filed within 60 days after the later of:

(A) The last date, but no later than November 15, that the tax statements were mailed for the tax year in which the tax, fee, charge or assessment was imposed; or

(B) The date of imposition of the tax, fee, charge or assessment on the petitioner.

(b) If the local government unit adopts an ordinance or resolution classifying all or any of the taxes, fees, charges or assessments it imposes as subject to or not subject to section 11 or 11b, Article XI of the Oregon Constitution, as described in ORS 310.145, the petition shall be filed within 60 days after the governing body adopts the ordinance or resolution.

(5) In the case of a question concerning any tax, fee, charge or assessment that is characterized by the local government unit as an assessment for local improvements, the petition shall be filed within 60 days after the local government unit gives notice of its intention to characterize the charge as an assessment for local improvements. Notice may be given to affected property owners by the local government unit either when a local improvement district is formed, in a notice of intent to assess given by the local government unit or by other individual notice prior to assessment. Notice shall be given no later than the date the assessment is imposed. Notice given as provided under this subsection is in lieu of the notice required under subsection (9) of this section.

(6) In the case of a question concerning any taxes levied to pay principal and interest on bonded indebtedness approved by the governing body of a local government unit, the petition shall be filed within 60 days after the date the issuance of the bonded indebtedness was approved by the governing body of the local government unit if the resolution or ordinance of the governing body authorizing issuance of the bonded indebtedness includes a classification of the bonded indebtedness as subject to or not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution. If the local government unit has not classified the bonded indebtedness, the petition shall be filed within 60 days after the date specified in subsection (4)(a) of this section.

(7) In the case of a question concerning any taxes levied to pay principal and interest on bonded indebtedness not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, that was approved by the electors of the local government unit at an election held on or after September 29, 1991, the petition shall be filed within 60 days after the date of the election at which the question of issuing the bonded indebtedness was approved by the electors of the local government unit.

(8) In the case of a question concerning the effect of section 11 or 11b, Article XI of the Oregon Constitution, on any tax, fee, charge or assessment imposed by the state, the petition shall be filed within 60 days after the first imposition of the tax, fee, charge or assessment by a state agency. For purposes of this subsection, a tax, fee, charge or assessment shall be considered imposed when it is due as provided by statute or when the state agency notifies a person that the tax, fee, charge or assessment is due.

(9) A local government unit:

(a) Shall give notice of its adoption of an ordinance or resolution classifying any of its taxes, fees, charges or assessments as not being subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, by publishing, within 15 days after adoption of the ordinance or resolution, an advertisement in a newspaper of general circulation in the county in which the local government unit is located or, if there is no newspaper of general circulation, in a newspaper of general circulation in a contiguous county.

(b) May give notice of its adoption of an ordinance or resolution specifying the authorized uses of the proceeds of bonded indebtedness by publishing, within 15 days after adoption of the ordinance or resolution, an advertisement in a newspaper of general circulation in the county in which the local government unit is located or, if there is no newspaper of general circulation, in a newspaper of general circulation in a contiguous county.

(10) A notice described in subsection (9) of this section shall:

(a) Appear in the general news section of the newspaper, not in the classified advertisements;

(b) Measure at least three inches square;

(c) Be printed in a type size at least equal to 8-point type; and

(d) State that the local government unit has adopted a resolution or ordinance:

(A) Classifying one or more of its taxes, fees, charges or assessments as not being subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, that the reader may contact a designated individual within the local government unit to obtain a copy of the ordinance or resolution and that judicial review of the classification of the taxes, fees, charges or assessments may be sought within 60 days of the date of the resolution or ordinance; or

(B) Specifying the authorized uses of the proceeds of bonded indebtedness, that the reader may contact a designated individual within the local government unit to obtain a copy of the ordinance or resolution and that judicial review of the specification of authorized uses may be sought within 60 days of the date of the resolution or ordinance.

(11) An ordinance or resolution that results in a mere change in the amount of a tax, fee, charge or assessment and does not result in a change in the characteristics or attributes of the tax, fee, charge or assessment, or contain a change in purpose to which the revenue is applied, may not be considered a change that may result in a proceeding commenced under subsection (4) of this section.

(12) In the case of a question concerning the authorized uses of the proceeds of bonded indebtedness, the petition must be filed within 60 days after the adoption of the ordinance or resolution described in subsection (9)(b) of this section or, if the governing body has not published the notice described in subsection (9)(b) of this section, the petition must be filed within 180 days after the questioned use of the proceeds is made.

[1991 c.459 §26; 1993 c.18 §66; 1993 c.270 §19; 1995 c.79 §110; 1995 c.650 §73; 1997 c.541 §§78,78a,79,79a; 1999 c.340 §9; 2003 c.195 §20; 2005 c.225 §5; 2005 c.443 §18; 2011 c.256 §3]



Section 305.585 - Local government petitions concerning taxes of another local government under 1990 Measure 5; manner and time for filing.

(2) The petitioner shall file a petition with the clerk of the tax court at its principal office in Salem, Oregon. The petition shall name the local government unit that imposes the tax, fee, charge or assessment as respondent. Such filing in the tax court shall constitute the perfection of the petition. The clerk of the tax court shall serve the respondent local government unit by mailing a copy of the petition to the recording officer or chief administrative officer of the local government unit. The clerk also shall serve a copy of the petition upon the Oregon Department of Justice.

(3) The petition shall state the facts and grounds upon which the petitioner contends that the tax, fee, charge or assessment at issue is not subject to the limits of section 11b, Article XI of the Oregon Constitution. The case shall proceed thereafter in the manner provided for appeals concerning ad valorem property tax assessments. ORS 305.405 to 305.494 shall apply to such actions.

(4) The petition shall be filed not later than 30 days after the date the respondent local government unit filed its certificate required under ORS 310.060 with the county assessor.

[1991 c.459 §26a; 1995 c.79 §111; 1995 c.650 §74; 1999 c.340 §10; 2005 c.225 §6]



Section 305.586 - Legislative findings; policy on remedies for misspent bond proceeds.

(a) "Capital construction" has the meaning given that term in ORS 310.140.

(b) "Capital costs" has the meaning given that term in ORS 310.140.

(c) "Capital improvements" has the meaning given that term in ORS 310.140.

(2) The Legislative Assembly finds that, when general obligation bonds are issued by a government unit to finance capital costs or to finance the costs of capital construction or capital improvements, subjecting the taxes imposed to pay the principal and interest on that bonded indebtedness to the limits of Article XI, section 11b (1), of the Oregon Constitution, reduces the credit quality of the bonds, injures bondholders and increases the cost of borrowing for all local governments in Oregon. The Legislative Assembly also finds that it is in the best interests of the State of Oregon and local governments in Oregon to ensure that, if a local government body expends proceeds from the bonds for other than capital costs, capital construction or capital improvements, whichever is an authorized use of proceeds of the bonds, the holders of the bonds, who are innocent with regard to the expenditure, will not suffer impairment of their security and interest in the bonds as a result.

(3) It is the policy of the State of Oregon and a matter of statewide concern that, notwithstanding ORS 305.587 (1) and 305.589 (8), if in a proceeding commenced under ORS 305.583 or 305.589, the Oregon Tax Court finds that the proceeds of general obligation bonds issued for capital construction or capital improvements as defined in Article XI, section 11 (13), of the Oregon Constitution, or general obligation bonds issued for capital costs, as defined in Article XI, section 11L, of the Oregon Constitution, have been expended for purposes other than capital costs or the costs of capital construction or capital improvements, the court shall endeavor, to the fullest extent practicable and consistent with equitable principles, to fashion a remedy that does not impair the security or value of the bonds to the bondholders and does not prejudice the ability of the local government body to satisfy its obligations under the bonds.

(4) In addition, the court shall fashion any remedy in a manner that takes into account the financial capacity and practical alternatives available to the local government body, and shall ensure that the remedy is proportional to, and restricted to correcting the amount of, any unlawful expenditure of bond proceeds. To the fullest extent possible, the court shall avoid any remedy that either invalidates, in whole or in part, the bonds or taxes levied or to be levied for payment of the bonds, or that makes any amount of the bonds for which the proceeds lawfully were expended subject to the limits of Article XI, section 11b (1), of the Oregon Constitution.

[1997 c.171 §5; 2013 c.491 §7]



Section 305.587 - Tax court findings; orders; refunds; bond measure construction; other relief.

(a) Order the government unit to make refunds to petitioners of any part of the challenged tax, fee, charge or assessment imposed on or after the date that is 90 days before the date the petition was filed and that was collected in excess of the limits of section 11 or 11b, Article XI of the Oregon Constitution. The tax court may not order refunds if the government unit previously had obtained a judgment of the tax court or the Oregon Supreme Court under ORS 305.589, that the tax, fee, charge or assessment in question was not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution.

(b) Order such other relief as it considers appropriate, including cancellation of taxes imposed but not collected, but such relief shall have prospective effect only. In cases involving local government units, a copy of the tax court’s order shall be served upon the assessor of the county or counties in which the local government unit is located at the same time the order is served upon the parties.

(2) If the tax court orders a unit of government to make refunds of any tax, fee, charge or assessment that was imposed and collected in excess of the limits of section 11 or 11b, Article XI of the Oregon Constitution, the government unit shall do so out of the resources of the government unit. No refund so ordered shall be paid from the unsegregated tax collections account. The assessor shall not be required to recompute the amount of tax due from any property or property owner with respect to the tax, fee, charge or assessment that is the subject of the order for any tax year for which a tax statement has been delivered under ORS 311.250.

(3) If, in a proceeding commenced under ORS 305.585, the tax court finds that a tax, fee, charge or assessment is not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, the tax court may order such relief as it considers appropriate, but such relief shall have prospective effect only. In cases involving local government units, a copy of the tax court’s order shall be served upon the assessor of the county or counties in which the local government unit is located at the same time the order is served upon the parties. The assessor shall not be required to recompute the amount of tax due from any property or property owner with respect to the tax, fee, charge or assessment that is the subject of the order for any tax year for which a tax statement has been delivered under ORS 311.250.

(4) For purposes of this section, taxes, fees, charges or assessments are deemed imposed when the statement or bill for the taxes, fees, charges or assessments is mailed.

(5) In the case of a question concerning the authorized uses of the proceeds of bonded indebtedness, the tax court shall construe the provisions of the measure authorizing the bonded indebtedness and the use of the proceeds liberally to allow the government unit to provide the facilities or services approved by the voters.

(6) If, in a proceeding commenced under ORS 305.583, the regular division of the tax court finds that a use of the proceeds of bonded indebtedness is not authorized by the applicable law, the tax court may prohibit the expenditure or proceed in accordance with ORS 305.586.

[1991 c.459 §26b; 1993 c.270 §20; 1997 c.541 §84; 1999 c.340 §11; 2003 c.195 §21]



Section 305.589 - Judicial declarations; petition by local government; notice; intervention; appeal; remedies; costs.

(2) Notice of the commencement of a proceeding under this section shall be given by the petitioner or petitioners by publication of notice directed to all electors, taxpayers and other interested persons, without naming such electors, taxpayers or other interested persons individually. The notice shall be published at least once a week for three successive weeks in a newspaper of general circulation within the boundaries of the local government unit and each of the consenting members of the association of local government units, if any, or if no such newspaper is published therein, then in a contiguous county.

(3) The petitioner or petitioners may elect to give further notice to affected electors, taxpayers and other interested persons, or the court may order such further notice as the court considers practicable.

(4) The action authorized by this section shall be a special proceeding in the nature of an ex parte proceeding in the absence of the intervention of a respondent in opposition to the petition.

(5) Jurisdiction of the local government unit and of consenting members of an association of local government units shall be obtained by filing of the petition. Jurisdiction over the electors, taxpayers and other interested persons shall be complete 10 days after the date of completing publication of the notice provided for in subsection (2) of this section, or giving of any further notice as provided for in subsection (3) of this section. Jurisdiction of any other party shall be obtained by appearance of any interested person who seeks and is granted leave to intervene in the proceeding.

(6)(a) Any elector, taxpayer or interested person or local government unit that may be affected by the tax, fee, charge or assessment that is the subject of the petition may intervene as a petitioner or respondent by filing the appropriate appearance.

(b) Any elector, taxpayer or interested person or local government unit that may be affected by the use of the proceeds of the bonded indebtedness or a person that is subject to a tax, fee, charge or assessment that is pledged to secure or available for payment of the bonded indebtedness that is the subject of the petition may intervene as a petitioner or respondent by filing the appropriate appearance.

(7) Any party to a proceeding commenced under this section, including a consenting member of an association of local government units that was a party to the proceeding, may appeal from the judgment rendered by the tax court to the Oregon Supreme Court in the manner provided for appeals from other decisions of the tax court under ORS 305.445.

(8)(a) If, in a proceeding commenced under this section, the court finds that a tax, fee, charge or assessment is subject to the limits of section 11b, Article XI of the Oregon Constitution, the court may order such relief as it considers appropriate, but such relief shall be prospective only.

(b) If, in a proceeding commenced under this section, the court finds that a use of the proceeds of bonded indebtedness is not authorized, the tax court may prohibit the expenditure or proceed in accordance with ORS 305.586.

(9) Costs of the proceeding may be allowed and apportioned between the parties in the discretion of the court.

(10) As used in this section:

(a) "Association of local government units" means an association, or any other lawful organization, composed of member local government units organized for the mutual benefit of such local government units.

(b) "Consenting member" means a member of an association of local government units who affirmatively consents, through filing of a consenting certificate with the tax court, to the commencement of a proceeding under this section.

(c) "Local government unit" means any unit of local government, including a city, county, incorporated town or village, school district, any other special district, or any other municipal or quasi-municipal corporation, intergovernmental authority created pursuant to ORS 190.010, a district as defined in ORS 198.010, 198.180 and 198.210 or an urban renewal agency established under ORS 457.035.

[1991 c.459 §27; 1993 c.270 §21; 1999 c.340 §12; 2003 c.195 §22; 2003 c.576 §250; 2005 c.22 §226]



Section 305.591 - Court determination that 1990 Measure 5 tax limit is inapplicable; collection of tax; appeal; stay denied.

(2) When so ordered by a court, the assessor, tax collector or other public official shall take all necessary action to impose or collect the tax in compliance with the order of the court.

(3) Appeal of a decision of a court that all or any part of section 11b, Article XI of the Oregon Constitution does not apply to any tax shall not operate to stay any order of the court directing a public official to collect the tax without regard to the provisions of all or part of section 11b, Article XI of the Oregon Constitution.

[1991 c.459 §28]

INTERGOVERNMENTAL



Section 305.605 - Application of tax laws within federal areas in state.

[Formerly 306.240]



Section 305.610 - Reciprocal recognition of tax liability; actions in other states for Oregon taxes.

(2) The Attorney General of Oregon, and collection agencies when employed as provided by ORS 825.508, are empowered to bring action in the courts of other states to collect taxes legally due the State of Oregon.

(3) As used in this section, "taxes" includes:

(a) Tax assessments lawfully made whether they are based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise.

(b) Penalties lawfully imposed pursuant to a taxing statute.

(c) Interest charges lawfully added to the tax liability which constitutes the subject of the action.

(4) The Oregon Tax Court shall not have jurisdiction over actions brought pursuant to this section.

[Formerly 306.250; subsection (4) enacted as 1961 c.533 §54; 1967 c.178 §4]



Section 305.612 - Reciprocal offset of tax refunds in payment of liquidated debt or certain amounts payable; rules.

(2) The director may pay a fee charged by the federal government for the processing of an offset request. The fee may be deducted from amounts remitted to the state by the federal government pursuant to an intergovernmental reciprocal agreement. The amount of the fee charged by the federal government shall be added to the debt, interest and penalties or to the amounts payable under ORS 311.695, as applicable, owed by the debtor to the state.

(3) The Department of Revenue may by rule establish a fee to be charged to the federal government for the provision of state offset services.

(4) All moneys received by the department in payment of charges made pursuant to subsection (3) of this section shall be deposited in a department miscellaneous receipts account established under ORS 279A.290.

[2001 c.28 §3; 2003 c.794 §254; 2009 c.797 §8; 2011 c.476 §1; 2011 c.723 §15]



Section 305.615 - Apportionment of moneys received from United States in lieu of property taxes.

[Formerly 306.180]



Section 305.620 - Collection and distribution of local taxes on income and sales; costs; court review of determinations and orders; appeals.

(2) The department or agency shall prescribe the rules by which the agreements entered into under subsection (1) of this section are administered.

(3) The department or agency shall prescribe the rules by which the taxes described by subsection (1) of this section are administered, collected, enforced and distributed.

(4) A political subdivision may appear as an intervenor at any conference held by the Department of Revenue or conference, hearing or proceeding held by another department or agency in connection with a local tax administered by the department or agency. The political subdivision may be represented by its own counsel. The department or agency shall adopt rules governing the procedures to be followed by the political subdivision in making an appearance.

(5) Costs incurred by the department or agency in the administration, enforcement, collection and distribution of taxes under the agreements entered into under subsection (1) of this section shall be first deducted from the taxes collected before distribution is made to the political subdivision which is a party to the agreement.

(6) The Oregon Tax Court shall have exclusive jurisdiction to review determinations of the Department of Revenue or orders of another department or agency relating to the collection, enforcement, administration and distribution of local taxes under agreements entered into under subsection (1) of this section.

(7) A proceeding for refund or to set aside additional taxes or taxes assessed when no return was filed may be initiated before the state agency or department.

(8) An appeal from a determination or an order may be taken by the taxpayer or by the political subdivision whose taxes are in issue, by filing a complaint with the clerk of the Oregon Tax Court at its principal office in Salem, Oregon, within 60 days after the notice of the determination of the Department of Revenue or the order of the department or agency is sent to the taxpayer or the political subdivision. The filing of the complaint in the Oregon Tax Court shall constitute perfection of the appeal. Service of the taxpayer’s complaint shall be accomplished by the clerk of the tax court by filing a copy of the complaint with the administrative head of the department or agency and a copy with the political subdivision. Service of the political subdivision’s complaint shall be accomplished by the clerk of the tax court by filing a copy of the complaint with the administrative head of the department or agency and mailing a copy of the complaint to the taxpayer. The complaint of a taxpayer shall be entitled in the name of the person filing as plaintiff and the department or agency as defendant. The complaint of a political subdivision shall be entitled in the name of the political subdivision as plaintiff and the taxpayer and the department or agency as defendants. A copy of the order of the department or agency shall be attached to the complaint. All procedures shall be in accordance with ORS 305.405 to 305.494.

[1967 c.550 §§12,13,14,15; 1969 c.574 §5; 1971 c.261 §1; 1971 c.600 §3; 1973 c.98 §1; 1983 c.749 §4; 1985 c.407 §3; 1995 c.79 §112; 1995 c.650 §62; 1997 c.325 §15; 1999 c.21 §12; 2003 c.621 §78; 2005 c.225 §7; 2005 c.345 §10; 2009 c.33 §7]



Section 305.625 - State and political subdivisions are employers for purpose of withholding city or county income tax.

[1969 c.574 §1]



Section 305.630 - Compliance with city or county income tax ordinance required.

[1969 c.574 §2]



Section 305.635 - Rate of withholding to be designated by city or county; forms.

[1969 c.574 §3]



Section 305.640 - Discrimination among employers prohibited.

[1969 c.574 §4]



Section 305.645 - Department of Revenue to provide services to political subdivisions.

[2007 c.864 §6]

Note: 305.645 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.653 - Multistate Tax Compact.

______________________________________________________________________________

ARTICLE I

PURPOSES

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2. Promote uniformity or compatibility in significant components of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation.

ARTICLE II

DEFINITIONS

As used in this compact:

1. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.

2. "Subdivision" means any governmental unit or special district of a state.

3. "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

4. "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5. "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6. "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7. "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8. "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax.

9. "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Article V of this compact shall apply only to the taxes specifically designated therein.

ARTICLE III

ELEMENTS OF INCOME TAX LAWS

ARTICLE IV

DIVISION OF INCOME

ARTICLE V

ELEMENTS OF SALES AND

USE TAX LAWS

1.
Tax credit
. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

2.
Exemption certificates, vendors may rely
. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

ARTICLE VI

THE COMMISSION

1.
Organization and management
. (a) The Multistate Tax Commission is hereby established. It shall be composed of one "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The Attorney General of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such Attorneys General, designees or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this Article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its Executive Committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a Chairman, a Vice Chairman and a Treasurer. The commission shall appoint an Executive Director who shall serve at its pleasure, and it shall fix his duties and compensation. The Executive Director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the Executive Director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the United States or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(L) The commission annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

2.
Committees
. (a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an Executive Committee of seven members, including the Chairman, Vice Chairman, Treasurer and four other members elected annually by the commission. The Executive Committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

3.
Powers
. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

4.
Finance
. (a) The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission’s budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission’s budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this Article: provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1 (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this Article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII

UNIFORM REGULATIONS AND

FORMS

1. Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

ARTICLE VIII

INTERSTATE AUDITS

1. This Article shall be in force only in those party states that specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident: provided that such state has adopted this Article.

4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this Article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this Article.

5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6. Information obtained by any audit pursuant to this Article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this Article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this Article.

8. In no event shall the commission make any charge against a taxpayer for an audit.

9. As used in this Article, "tax," in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes.

ARTICLE IX

ARBITRATION

1. Whenever the commission finds a need for settling disputes concerning apportionment and allocations by arbitration, it may adopt a regulation placing this Article in effect, notwithstanding the provisions of Article VII.

2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of ORS 314.605 to 314.675, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commission’s arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer’s incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this Article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the board’s written statement of its reasons therefor; the record of the board’s proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

ARTICLE X

ENTRY INTO FORCE AND

WITHDRAWAL

1. This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

ARTICLE XI

EFFECT ON OTHER LAWS AND

JURISDICTION

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax: provided that the definition of "tax" in Article VIII 9 may apply for the purposes of that Article and the commission’s powers of study and recommendation pursuant to Article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States.

ARTICLE XII

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[2013 c.407 §2]



Section 305.655



Section 305.660 - Director of department to represent state; alternate.

[1967 c.242 §3; 1969 c.520 §28]



Section 305.665 - Appointment of consultants from political subdivisions imposing taxes having multistate impact.

[1967 c.242 §4]



Section 305.670



Section 305.675 - Application of compact provisions relating to interstate audits.

[1967 c.242 §6]



Section 305.676 - Mediation and arbitration laws not applicable to Multistate Tax Commission processes.

[1999 c.224 §6]



Section 305.685 - Multistate Tax Commission Revolving Account.

(2) The Department of Revenue may transfer $5,000 from the funds appropriated in section 1, chapter 187, Oregon Laws 1975, to the Multistate Tax Commission Revolving Account. Such funds are continuously appropriated for reimbursement to the Multistate Tax Commission for out-of-state corporation audits made for the State of Oregon.

[1975 c.187 §4; 1993 c.726 §5; 2001 c.28 §1; 2005 c.94 §24]



Section 305.690 - Definitions for ORS 305.690 to 305.753.

(1) "Biennial years" means the two income tax years of individual taxpayers that begin in the two calendar years immediately following the calendar year in which a list is certified under ORS 305.715.

(2) "Commission" means the Oregon Charitable Checkoff Commission.

(3) "Department" means the Department of Revenue.

(4) "Eligibility roster" means a list, prepared under ORS 305.715 and maintained by the commission in chronological order based on the date of form listing or date of eligibility determination, whichever is later, of charitable and governmental entities seeking inclusion on the Oregon individual income tax return forms.

(5) "Form listed" or "form listing" means being listed on the Oregon individual income tax return form.

(6) "Instruction listing" means being listed on the Department of Revenue instructions for tax return checkoff contribution.

(7) "Internal Revenue Code" means the federal Internal Revenue Code as amended and in effect on December 31, 2014.

[1989 c.987 §2; 1993 c.726 §6; 1995 c.556 §32; 1997 c.839 §43; 1999 c.90 §30; 2001 c.660 §25; 2003 c.77 §3; 2005 c.832 §15; 2007 c.614 §3; 2007 c.822 §1; 2008 c.45 §3; 2009 c.5 §13; 2009 c.909 §13; 2010 c.82 §13; 2011 c.7 §13; 2012 c.31 §13; 2013 c.377 §13; 2014 c.52 §13; 2015 c.442 §13]



Section 305.695 - Oregon Charitable Checkoff Commission; qualifications; term; compensation and expenses.

(2) The term of office of each voting member is four years, but a member serves at the pleasure of the Governor. The term of office of a nonvoting member is two years. Before the expiration of the term of a voting member, the Governor shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment. If there is a vacancy in the voting membership for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The Speaker and President, respectively, shall make any appointment to fill a vacancy in the nonvoting membership.

(3) Individuals appointed members of the commission shall be citizens of Oregon well qualified by experience to make policy and recommendations in areas of concern to the commission and otherwise to perform the duties of the office. Members of the commission shall be diversified in their charitable interests. At the time of appointment, the voting members shall not have any direct or indirect financial interest in any checkoff proposal currently in law or under consideration by the commission. If a conflict arises after a member’s appointment, the member shall declare the conflict and abstain from deliberations and voting on the proposal.

(4) A voting member of the commission is entitled to compensation and expenses as provided in ORS 292.495. The nonvoting legislative members shall be entitled to compensation and expenses under ORS 171.072.

[1989 c.987 §3]



Section 305.700 - Officers; meetings; quorum; director as nonvoting member.

(2) The commission shall meet at least once in every even-numbered calendar year at a place, day and hour determined by the commission. The commission also may meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. Regular and special meetings of the commission may be convened upon notice in the manner required by ORS 192.640.

(3) A majority of the members of the commission constitute a quorum for the transaction of business.

(4) In addition to the seven members of the commission, the Director of the Department of Revenue shall be a nonvoting, ex officio member. The director shall not be entitled to compensation and expenses as provided under ORS 292.495.

(5) If the chairperson or vice chairperson resigns or is removed from office, a new chairperson or vice chairperson shall be elected by the commission. Until a new chairperson is elected, the vice chairperson shall act as chairperson.

(6) The commission by a three-fifths vote of the members may declare the office of chairperson or vice chairperson vacant if the chairperson or vice chairperson is unavailable or otherwise unable to perform the duties of the office satisfactorily.

[1989 c.987 §§5,7]



Section 305.705 - Duties of chairperson.

(2) The chairperson, on behalf of the commission, shall execute all agreements, contracts or other documents entered into or approved by the commission.

(3) Subject to any applicable provisions of the State Personnel Relations Law and the approval of the commission, the chairperson may employ or remove executive, technical and expert assistants and other employees as needed and fix their compensation. However, executive, technical and expert assistants shall be in the unclassified service for purposes of the State Personnel Relations Law.

(4) The vice chairperson shall perform the duties assigned by the chairperson and, in accordance with the rules of the commission, shall perform the duties and have the powers of the chairperson when the chairperson is temporarily unable to perform the duties of the chairperson.

[1989 c.987 §6]



Section 305.710 - Notice of availability of space in tax return for checkoffs; determination of entities eligible for checkoff.

(2) Any new entity added to the list must, in the judgment of the commission, have a high probability of meeting the requirement in ORS 305.720 (5).

[1989 c.987 §7a; 2007 c.822 §2]



Section 305.715 - Determination of eligibility; certification of entities to be listed on tax return.

(b) Upon determination, pursuant to an initial application, that an entity qualifies for inclusion on the Oregon individual income tax return forms to receive contributions by means of checkoff, the commission, subject to ORS 305.723, shall cause the name of the entity to be included on the eligibility roster prepared under this section.

(c) If the commission determines that the entity is not qualified to be included on the eligibility roster, the commission shall give notice in the manner provided in ORS 183.415, and ORS 305.740 (3) shall apply.

(2) The commission shall certify in each even-numbered calendar year to the Department of Revenue a list of at least 12 charitable and governmental entities to be listed, if possible, on the Oregon individual income tax return to receive contributions by means of checkoff for the biennial years indicated in the certification, as described in and subject to ORS 305.710 and 305.745.

[1989 c.987 §8; 2007 c.822 §3]



Section 305.720 - Qualification for entity for contributions by checkoff.

(1) The entity supports private charitable causes or engages in public activities that are consistent with policies and programs of the state and:

(a) Checkoff resources are used to augment existing programs or provide new funding to related activities of proven value;

(b) Checkoff funds are not to be used to meet the administrative expenses of the entity;

(c) Programs funded by checkoff resources result in substantial and direct benefits to the human and natural resources of the state that the Oregon Charitable Checkoff Commission determines are unlikely to occur under existing public and private programs; and

(d) After checkoff resources are received by the entity, the entity shows a pattern over several years of increasing its total revenues from other than checkoff sources or reaches the level where no more than 50 percent of its revenues are from checkoff sources.

(2) The entity is qualified to receive contributions that are tax deductible under the following:

(a) Section 170 of the Internal Revenue Code (relating to contributions and gifts to charitable and governmental entities).

(b) Section 501(k) of the Internal Revenue Code (relating to contributions to certain organizations providing child care).

(c) Section 7871 of the Internal Revenue Code (relating to contributions to Indian tribal governments).

(d) Any other federal law allowing a deduction from federal individual income tax for charitable contributions to an entity classified by rule of the Department of Revenue as being an entity belonging to the general class described in paragraphs (a) to (c) of this subsection.

(3) The entity makes application for listing within the time and in the manner prescribed by ORS 305.725.

(4) The entity files a financial report, and other information, with the commission as described under ORS 305.730.

(5) The entity received $25,000 or more in checkoff contributions in at least one of the two tax years immediately preceding the tax year for which it is to be listed on the Oregon income tax return. This subsection does not apply if the entity has not been included on the Oregon personal income tax return for each of the two tax years immediately preceding the tax year for which determination for purposes of this subsection is being made.

[1989 c.987 §9; 2007 c.822 §5; 2009 c.33 §8]



Section 305.723 - Eligibility roster.

(2) To the extent there are entities on the eligibility roster that have not been form listed, the commission shall direct the Department of Revenue to remove from the tax forms for the next year those entities that have been included on the tax forms for two or more years.

(3)(a) The identified entities shall be removed from inclusion on the tax forms based on the number of calendar years for which the entities have been included on the forms, with entities that have been included on the forms for the greatest number of years being removed first.

(b) If identified entities have been included on the tax forms for an equal number of years and space limitations require the removal of some, but not all, of the entities identified in subsection (1) of this section, in order to permit inclusion of entities from the eligibility roster on the tax forms for the next year, the commission shall direct the department to remove the entity or entities garnering the smallest average amount of donations for the years that the entity or entities appeared on the tax forms.

(4) If an entity removed from form listing under subsection (3) of this section continues to meet the eligibility requirements under ORS 305.720, an entity removed from the charitable checkoff portion of the tax forms shall be placed at the end of the eligibility roster for form listing in succeeding tax years and shall be considered to be an entity that has not been form listed for purposes of subsection (2) of this section.

[2007 c.822 §4]



Section 305.725 - Application of entity.

(a) The name of the entity.

(b) The address of the principal place of business of the entity and the name of the person, officer or employee to whom the moneys contributed by means of checkoff are to be remitted pursuant to ORS 305.747.

(c) The names and personal addresses of the principals of the entity.

(d) The name and personal address of a person who is a principal in the solicitation activities for the entity.

(e) Evidence satisfactory to the commission that contributions to the entity qualify for tax deduction under section 170 of the Internal Revenue Code or other law listed under ORS 305.720 (2) or, in the case of an application for instruction listing, ORS 305.727. This evidence may, but need not, take the form of an Internal Revenue Service ruling, a listing of the entity on the list published by the Internal Revenue Service listing organizations qualified to receive tax deductible contributions or an answer to an inquiry as to the status of the entity addressed to the Commissioner of Internal Revenue.

(f) If applicable, evidence that ORS 128.610 to 128.769 has been complied with.

(g) A financial report, and other information, as described in ORS 305.730.

(2) If, at any time, there is a change of person, officer or employee to whom contributions received by means of checkoff are to be remitted under ORS 305.747, the governing body of the entity shall give notice to the Department of Revenue. The notice shall contain the name of the entity and the name of the new person, officer or employee to whom contributions shall be remitted.

[1989 c.987 §10; 1991 c.532 §24; 1999 c.1032 §3]



Section 305.727 - Instruction listing; qualifications.

(2) In order to qualify for instruction listing, the entity must apply to the commission in the manner in which an entity applies for listing on the individual tax forms under ORS 305.725.

(3) In order to qualify for instruction listing, the entity must meet the qualifications described in ORS 305.720, collect 10,000 or more signatures from electors of this state attesting that the electors support the entity qualifying for instruction listing and be:

(a) The Oregon Veterans’ Home, the Nongame Wildlife Fund, the Alzheimer’s Disease Research Fund, the Oregon Military Emergency Financial Assistance Fund, the Oregon Department of Veterans’ Affairs Veterans Suicide Prevention and Outreach Program Fund or the subaccount described in ORS 316.493 for contributions dedicated to the prevention of child abuse and neglect;

(b) A nonprofit organization described in section 501(c)(3) of the Internal Revenue Code with a gross income of at least $1 million for the year prior to application; or

(c) The central office for a group of affiliated nonprofit organizations with a collective gross income of at least $1 million in the year prior to the year of application.

(4) The commission shall review applications and approve those that meet the qualifications of ORS 305.720 and this section. An entity that is approved by the commission shall thereafter qualify for instruction listing for six years and thereafter must reapply under this section for continued listing in additional six-year periods, except that an entity that reapplies does not need to collect 10,000 or more signatures.

(5) The commission shall certify those entities that are on the eligibility roster and that the commission has approved in the interim since the last preceding certification to the Department of Revenue for listing in the instructions to the forms described in ORS 305.710.

(6) The department shall include in the instructions to the forms described in ORS 305.710 a list of entities that have been certified by the commission under this section as of the date the instructions for the forms must be prepared.

(7) The department shall cause two lines to be included on the Oregon individual tax return forms following the listing of the entities described in ORS 305.715 (2). These lines may be used by a taxpayer to designate one or two entities that have qualified for instruction listing under this section as the recipient of a checkoff contribution by the taxpayer.

(8) Amounts contributed by charitable checkoff to an instruction-listed entity shall be subject to and distributed as provided in ORS 305.747.

[1999 c.1032 §2; 2001 c.677 §1; 2007 c.822 §§6,7; 2013 c.779 §7]



Section 305.729 - Signature exemption for applications by certain entities.

[2007 c.822 §8]

Note: 305.729 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.730 - Financial report of entity.

(2) The financial report shall contain, in detail:

(a) The amount of funds received from contributions made by means of checkoff.

(b) The disposition of the funds received from contributions made by means of checkoff.

(3) If required by the commission by rule, the entity shall also file with the commission its budget, financial statements or other documents or information needed by the commission to determine the use of funds received through checkoff.

(4) All information required by this section shall be as of the close of each fiscal year of the two fiscal years of the entity that ended during the 12-month period ending prior to July 1 of the even-numbered calendar year.

[1989 c.987 §11; 2007 c.822 §9]



Section 305.735 - Effect of qualification; notice if entity not qualified.

(2) If the commission determines that the entity is not qualified to be listed, the commission shall give notice in the manner provided under ORS 183.415, as applicable, and ORS 305.740 (3) shall apply.

[1989 c.987 §12]



Section 305.740 - Standards for continuing eligibility.

(2)(a) The Department of Revenue shall determine for each tax year if each entity listed for checkoff on the return for the preceding tax year meets the criteria under ORS 305.720 (5) and shall notify the commission, if and when appropriate. In determining the amount received in contributions from checkoffs for an entity for a particular tax year:

(A) For purposes of meeting the $25,000 minimum contribution, the amount received in contributions from checkoffs in the amount shown in the department’s financial statement for the fiscal year shall be counted.

(B) The amount of receipts shall not be reduced by the amount of administrative expense referred to in ORS 305.747.

(b) The determination of the department made under paragraph (a) of this subsection is final and may not be appealed. Notwithstanding subsection (1) of this section, an entity that has not met the criteria of ORS 305.720 (5) shall not be listed on the return for checkoff.

(3)(a) If the commission, for any reason other than that contributions by means of checkoff did not reach the amount required under ORS 305.720 (5), determines that an entity included on the list certified under ORS 305.715 (2) for the prior biennial years is not qualified to be included, or that an entity making application is not qualified to be included, or is not included because of determinations under ORS 305.710, on the list for the ensuing biennial years, the commission shall so order.

(b) The commission shall serve upon the entity, either by personal service or by certified mail, return receipt requested, the order issued under paragraph (a) of this subsection. The order shall comply with the applicable notice requirements of ORS 183.415.

(c) The entity or person or persons to whom the order is directed shall have 20 days from the date of personal service or mailing of the notice in which to make written application to the commission for a contested case hearing to be held in accordance with ORS 183.415 to 183.500 before the commission or the designee of the commission. In any hearing before the designee of the commission, the designee is authorized to issue the final order in the matter.

(d) Upon failure to request a contested case hearing within the time specified, the order shall become final.

(e) Appeal may be taken from a final order as specified under ORS 183.480 to 183.497.

(f) A final order issued by the commission, the designee of the commission, the Court of Appeals or the Oregon Supreme Court determining that an entity be included on the list certified under ORS 305.715 (2) may require only that the entity be included on the list next certified after the effective date of the final order.

[1989 c.987 §13; 2001 c.114 §6; 2007 c.822 §10]



Section 305.745 - Inclusion of eligible entities on tax return.

(2) Individual taxpayers who file an Oregon income tax return and who will receive a tax refund from the department may designate that a contribution be made to one or more entities listed. Designation shall be made in a space that the department shall cause to be printed on the return form.

(3) Overpayments of tax that are insufficient, due to ORS 293.250 or otherwise, to satisfy the total amount of checkoffs designated on a tax return under subsection (2) of this section and under statute other than ORS 305.690 to 305.753 shall be allocated among the entities designated on a pro rata basis.

[1989 c.987 §14; 2007 c.822 §11]



Section 305.747 - Administrative expenses; crediting contributions to entities; rules.

(2)(a) Of the amounts remitted and deposited under subsection (1) of this section, a portion is continuously appropriated for use in reimbursing the General Fund for costs paid or incurred by the Oregon Charitable Checkoff Commission in administering the checkoff programs established under ORS 305.690 to 305.753. No more than one percent of the moneys generated by the checkoff programs per fiscal year ending June 30, 1990, or per any fiscal year thereafter, is appropriated under this paragraph.

(b) Of the amounts remitted and deposited under subsection (1) of this section, a portion is continuously appropriated for use in reimbursing the General Fund for costs paid or incurred by the department in administering the checkoff program established under ORS 305.690 to 305.753. The department shall adopt by rule a formula or other method of determining the cost of administering each checkoff program. Each program shall be charged the cost of administration not to exceed 10 percent of the amount received in checkoff contributions.

(c) Moneys appropriated under this subsection shall be transferred to the General Fund on a quarterly basis.

(3) The records of the department shall reflect the amount that the department has credited to each entity less administrative expenses. Subject to ORS 305.745 (3), the amount credited to each entity shall be equal to the amount checked off for that entity under ORS 305.745 less administrative expenses. The net amount of moneys credited to an entity shall be transferred by the department to the entity, as specified by law, on a periodic basis, or is continuously appropriated to the department for payment to the entity and the department shall pay and remit the net amount credited to the entity, without interest, to the entity on a periodic basis. The department shall adopt rules governing the transferring or remitting of checkoff moneys to the entities for which the amounts were checked off. The rules shall specify the time, no less often than quarterly, that the moneys are to be transferred or remitted to the entities by the department.

[1989 c.987 §15; 1995 c.79 §114; 2007 c.822 §12]



Section 305.749



Section 305.751 - Rules.

[1993 c.726 §8]



Section 305.753 - State Treasurer may solicit donations to eligible entities; department rules.

(2) In accordance with ORS chapter 183, the Department of Revenue may adopt rules to carry out the purposes of ORS 305.690 to 305.753.

[1989 c.987 §16; 1993 c.209 §21; 1993 c.797 §26; 1995 c.54 §19; 1995 c.79 §117; 1999 c.1084 §39; 2005 c.94 §26; 2005 c.836 §12; 2007 c.822 §§14,15]

CHECKOFF FOR CONTRIBUTION



Section 305.754 - Designation of contribution to political party on income tax return.

(2)(a) The Department of Revenue shall provide, on the face of the full-year Oregon individual income tax return form, a place for resident individual taxpayers to make the designation of a political party provided by this section. The department is not required to add a line to a particular form if this addition would require addition of a page to the return form. All major political parties, as described in ORS 248.006, and all minor political parties, as described in ORS 248.008, shall be listed, with identifying codes, in the instructions to the individual income tax return.

(b) The area on the return form for making the designation shall provide for a checkoff box of $3. The instructions shall adequately explain that any amount designated shall be paid to the political party of the taxpayer’s choice, that the amount designated will decrease the refund of the taxpayer by the designated amount, and that the designation is entirely voluntary.

(3) If a taxpayer filing a full-year Oregon individual income tax return designates more than one political party to receive the contribution, the designation is void and no contribution is made.

(4) If a joint return is filed and only one political party is designated, that political party shall receive a contribution in the total amount designated. If two political parties are designated on a joint return, each political party shall receive a contribution in the amount designated by each joint filer. If more than two parties are designated, the designations are void and no contribution is made.

(5) If an organization that is not a major or minor political party is designated under this section, the designation is void and no contribution is made.

(6) If a designation is void under subsection (3), (4) or (5) of this section, the department shall adjust the return to reflect the amount designated for contribution under this section.

(7) If a taxpayer designates both a contribution to a political party under this section and a contribution pursuant to ORS 305.745, and the refund due the taxpayer is insufficient to satisfy the designated contribution under ORS 305.745, the designation under this section is void and no contribution to a political party is made.

[2009 c.911 §1]

Note: 305.754 to 305.759 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.755



Section 305.756 - Oregon Political Party Fund.

[2009 c.911 §2]

Note: See note under 305.754.



Section 305.757 - Payments to treasurers of political parties.

[2009 c.911 §3]

Note: See note under 305.754.



Section 305.758 - Payment to political party considered contribution for purposes of campaign finance regulation.

(2) Any moneys received by the treasurer of a political party under ORS 305.757 for which a statement must be filed under ORS chapter 260 shall be reported as received from the Oregon Political Party Fund. The names of individual taxpayers are not required to be disclosed for purposes of ORS chapter 260.

[2009 c.911 §4; 2010 c.9 §11]

Note: See note under 305.754.



Section 305.759 - Contribution to political party on income tax return not to be claimed as tax credit.

[2009 c.911 §5]

Note: See note under 305.754.



Section 305.760 - Paying over funds to State Treasurer and writing checks for refunds.

[Formerly 306.270]



Section 305.762 - Election for direct deposit of personal income tax refund.

(2) The election shall be made on a form prescribed by the Department of Revenue and filed with the taxpayer’s tax return for the tax year or at such other time and manner as the department may prescribe by rule.

[2001 c.111 §2]



Section 305.765 - Refund of taxes adjudged invalid.

[Formerly 306.280; 2003 c.46 §6]



Section 305.770 - Report of taxpayers paying invalid tax; issuance and payment of warrants.

[Formerly 306.290; 1975 c.614 §8]



Section 305.775 - Interest on amount of refund in certain cases.

[Formerly 306.300]



Section 305.780 - Taxes due prior to year in which suit brought.

[Formerly 306.310]



Section 305.785 - Appropriation.

[Formerly 306.320]



Section 305.790 - Manner of payment of certain costs and expenses.

[1971 c.265 §5]



Section 305.792 - Surplus refund donations to education.

(2)(a) A personal income taxpayer may elect not to claim a surplus refund credit that the taxpayer would otherwise be entitled to pursuant to ORS 291.349, in order to achieve a corresponding transfer of such moneys from the General Fund to the State School Fund for the support of public elementary and secondary school education. The taxpayer may make the election in the form and manner prescribed by the department by rule.

(b) A taxpayer that indicates that the credit will not be claimed but that nevertheless claims the credit in determining the taxpayer’s tax liability shall be considered to not have made the election under this subsection.

(c) The election not to claim a credit under this subsection may not be revoked by filing an amended return.

(3) Following the determination to credit personal income taxes pursuant to ORS 291.349, the department shall annually certify to the State Treasurer the total amount of allowable credits that have not been claimed pursuant to an election made under subsection (2) of this section. The certification shall be made on or before December 31 of each year, until the tax year for which the credit would otherwise be claimed becomes a closed tax year.

[1999 c.960 §2; 2011 c.299 §2; 2013 c.733 §3]



Section 305.794 - Transfer to State School Fund.

[1999 c.960 §3; 2001 c.114 §7; 2005 c.755 §15]



Section 305.796 - Election to contribute refund to account in Oregon 529 Savings Network; rules.

(2) The election shall be made on a form prescribed by the Department of Revenue and filed with the taxpayer’s tax return for the tax year or at such other time and in such other manner as the department may prescribe by rule. The department shall prescribe by rule the maximum number of accounts to which a taxpayer may elect to contribute a portion of the refund.

(3) The election to contribute all or a portion of a refund may not be changed or revoked.

(4) The election to contribute all or a portion of a refund shall be void, and no portion of the refund may be contributed to an account that has been established under ORS 178.335, if:

(a) The taxpayer’s refund is offset to pay amounts owed by the taxpayer; or

(b) The taxpayer’s refund is less than the total of the following:

(A) The contribution elected in subsection (1) of this section;

(B) Payments of tax as provided in ORS 316.583 that accompany the return;

(C) All contributions to charitable and governmental entities designated by means of a checkoff as provided in ORS 305.745; and

(D) All contributions to political parties designated by means of a checkoff as provided in ORS 305.754.

[2011 c.527 §2]



Section 305.799 - Election to contribute refund to Oregon Department of Veterans’ Affairs Veterans Suicide Prevention and Outreach Program.

(2) Moneys contributed to the Oregon Department of Veterans’ Affairs Veterans Suicide Prevention and Outreach Program in accordance with ORS 305.690 to 305.753 shall be deposited in the Oregon Department of Veterans’ Affairs Veterans Suicide Prevention and Outreach Program Fund.

[2013 c.779 §5]

Note: 305.799 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.805



Section 305.810 - Verification of return, statement or document filed under tax laws.

(1) Contain or be verified by a written declaration that it is made under penalties for false swearing; or

(2) Be verified, by such other means as the department may prescribe by rule, that it is made under penalties for false swearing.

[Formerly 306.410; 1997 c.84 §2]



Section 305.815 - False return, statement or document prohibited.

[Formerly 306.420; 1997 c.84 §3]



Section 305.820 - Date when writing, remittance or electronic filing deemed received by tax officials.

(a) Transmitted through the United States mail or by private express carrier, shall be deemed filed or received on the date shown by the cancellation mark or other record of transmittal, or on the date it was mailed or deposited if proof satisfactory to the addressee establishes that the actual mailing or deposit occurred on an earlier date.

(b) Filed electronically pursuant to a rule of the department adopted under ORS 306.265 and 309.104 that authorizes the electronic filing and that meets the specifications and requirements of the rule, shall be deemed to be filed and received on the date actually received by the addressee, or on the date stated on the electronic acknowledgment of receipt that is sent by the addressee.

(c) Lost in transmission through the United States mail or private express carrier, shall be deemed filed and received on the date it was mailed or deposited for transmittal if the sender:

(A) Can establish by competent evidence satisfactory to the addressee that the writing or remittance was deposited on or before the date due for filing in the United States mail, or with a private express carrier, and addressed correctly to the addressee; and

(B) Files with the addressee a duplicate of the lost writing or remittance within 30 days after written notification is given by the addressee of its failure to receive such writing or remittance.

(2) Whenever any writing or remittance is required by law to be filed or made on a day which falls on a Saturday, or on a Sunday or any legal holiday, the time specified shall be extended to include the next business day.

(3) As used in this section:

(a) "Private express carrier" means a carrier described under ORS 293.660.

(b) "Writing or remittance" includes, but is not limited to, "report," "tax return," "claim for credit," "claim for refund," "statement," "notice of appeal," "petition for review," "notice of election," "documentary proof," a claim for exemption, a claim for deferral, a return of property, a claim for cancellation of an assessment, an application for a special assessment, and remittances.

[Formerly 306.440; 1965 c.344 §27; 1993 c.44 §2; 1993 c.270 §23; 1997 c.154 §11; 1997 c.541 §87]



Section 305.822 - Prohibition on state or local tax on Internet access.

(a) "Internet" means the combination of computer and telecommunications facilities, including equipment and operating software, that comprise the interconnected worldwide network of computer networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols, to communicate information by wire or radio.

(b) "Internet access" means a service that enables users to access content, information, electronic mail or other services offered over the Internet. "Internet access" does not include telecommunications services or cable services.

(c) "Tax" means a charge imposed by a governmental entity for the purpose of generating revenues for governmental purposes. "Tax" does not include a fee imposed for a specific privilege, service or benefit conferred to the payer of the charge.

(2) This state, and the municipal corporations and political subdivisions of this state, may not impose, assess, collect or attempt to collect a tax on Internet access or the use of Internet access if the tax was not in effect on October 6, 2001.

[2001 c.741 §1]

Note: 305.822 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.823 - Local government tax on telephone services prohibited.

[Formerly 307.215; 2005 c.94 §27]

Note: 305.823 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.824



Section 305.830 - Collection of fines, penalties and forfeitures; disbursement; cost of collection.

(2) In carrying out its duties under this section, the Department of Revenue shall have access to the records and dockets of those courts charged with the duty to transfer moneys to the department under ORS 153.633, 153.645 and 153.650.

(3) The Department of Revenue may retain from the funds transferred under ORS 153.633, 153.645 and 153.650 an amount not to exceed two percent annually for its actual costs of collection and disbursement of funds under this section, including the cost of all examinations, investigations and searches, and of all traveling and other expenses in connection therewith. The department shall deposit the net amount of moneys in the suspense account described in subsection (1) of this section into the Criminal Fine Account.

(4) All judicial, municipal and county officers shall cooperate with the Department of Revenue with respect to the collections, searches and investigations and shall furnish the Department of Revenue with any information contained in any of the records under their respective custodies relating thereto.

(5) The Department of State Police shall cooperate in the investigation of fines, penalties and forfeitures.

[Formerly 178.080; 1983 c.763 §53; 1987 c.905 §19a; 2001 c.829 §6; 2005 c.700 §8; 2011 c.597 §131]



Section 305.835



Section 305.840 - Forms furnished by county assessors; assessor not liable when taxpayer fails to receive mailed form.

[1973 c.402 §15]



Section 305.842 - Application of Internal Revenue Code to certain property tax laws.

[2014 c.52 §15; 2015 c.348 §27; 2015 c.442 §22]



Section 305.845 - Remedies exclusive.

[1977 c.870 §12]



Section 305.850 - Use of collection agency.

(2) The director shall cause to be collected, in the same manner as provided in subsection (1) of this section, assessments, taxes and penalties due under ORS chapter 656. All amounts collected pursuant to this subsection shall be credited as provided in ORS 293.250.

(3) The director may assign to the collection agency, for collection purposes only, any of the taxes, penalties, interest and moneys due the state.

(4) The collection agency may bring such action or take such proceedings, including but not limited to attachment and garnishment proceedings, as may be necessary.

[1981 c.705 §6; 1983 c.541 §5; 1985 c.816 §39; 1987 c.843 §19; 1997 c.99 §50; 2003 c.804 §65; 2005 c.94 §28]

Note: 305.850 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 305.860 - Statement of rights of taxpayers; distribution.

(a) The rights of a taxpayer and the obligations of the Department of Revenue during an audit;

(b) The procedures by which a taxpayer may appeal any adverse decision of the department, including informal conferences and judicial appeals;

(c) The procedures for filing and processing refund claims and filing of taxpayer complaints; and

(d) The procedures which the department may use in enforcing the provisions of the laws of this state.

(2) The statement prepared in accordance with subsection (1) of this section shall be distributed by the Director of the Department of Revenue to all taxpayers upon request. The director shall inform taxpayers of their rights in a brief explanatory statement included in all billing or collection notices, all notices of assessment or deficiency and all notices of refund adjustment or denial sent to the taxpayer.

[1989 c.625 §67; 1995 c.650 §112]



Section 305.865 - Taxpayer rights.

[1989 c.625 §69; 2003 c.46 §7]



Section 305.870 - Personnel evaluation not based on amount of taxes collected.

[1989 c.625 §68]



Section 305.875 - Rights of taxpayer in meeting or communication with department.

(1) The right to an explanation, by an officer or employee of the department before or during the meeting of:

(a) The audit, conference or meeting process and the taxpayer’s rights under such process; and

(b) The collection process and the taxpayer’s rights under such process.

(2) The right to make an audio recording of any meeting relating to the determination or collection of any tax with the department representative, using the taxpayer’s own equipment, and at the taxpayer’s own expense.

(3) If the department makes an audio recording of the meeting, the taxpayer has the right to advance notice of the recording and a copy of the recording upon request. The taxpayer shall reimburse the department the reasonable cost of the copy.

(4) The right to consult with an attorney, certified public accountant, enrolled agent, or an other person permitted to represent a taxpayer at any meeting before the department, if the taxpayer clearly states to the department representative at any time during any meeting, that the taxpayer wishes to consult with the person. This subsection does not apply to a meeting initiated by an administrative subpoena.

(5) The right to be represented by anyone who is permitted to represent the taxpayer before the department, as provided under ORS 305.230 and 305.245.

(6) The right not to be present, if represented, at the meeting unless subpoenaed by the department pursuant to ORS 305.190, or other laws of this state.

[1989 c.625 §70; 1995 c.650 §112a]



Section 305.880 - Waiver of interest or penalty when department misleads taxpayer.

[1989 c.625 §71]



Section 305.885 - Right of clear explanation.

[1989 c.625 §72]



Section 305.890 - Right to enter into agreement to satisfy liability in installment payments.

(2) Except as otherwise provided in this section, any agreement entered into by the director under this section shall remain in effect for the term of the agreement.

(3) The director may terminate any agreement entered into by the director under this section if:

(a) Any information that the taxpayer provided to the director prior to the date the agreement was entered into was inaccurate or incomplete; or

(b) The director believes that collection of any tax to which an agreement under this section relates is in jeopardy.

(4) If the director makes a determination that the financial condition of the taxpayer with whom the director has entered into an agreement under this section has significantly changed, the director may alter, modify or terminate the agreement. Action may be taken by the director under this subsection only if:

(a) Notice of such determination is provided to the taxpayer within 30 days prior to the date of such action; and

(b) Such notice includes the reasons why the director believes a significant change in the financial condition of the taxpayer has occurred.

(5) The director may alter, modify or terminate an agreement entered into by the director under this section in the case of the failure of the taxpayer to:

(a) Pay any installment at the time such installment payment is due under such agreement;

(b) Pay any other tax liability at the time such liability is due; or

(c) Provide a financial condition update as requested by the director.

[1989 c.625 §73; 2003 c.46 §8]



Section 305.895 - Action against property before issuance of warrant prohibited; prerequisites for warrant.

(2) At least 30 days before issuing a warrant for collection of any tax collected by the department or any amount payable under ORS 311.695, the department shall send the taxpayer or transferee a written notice and demand for payment. The notice shall:

(a) Be sent by mail, addressed to the taxpayer or transferee at the taxpayer’s or transferee’s last-known address.

(b) Inform the taxpayer or transferee that, even if the taxpayer or transferee is compliant with an installment agreement between the taxpayer or transferee and the department and is in communication with the department, if the tax or any portion of the tax or the amount payable under ORS 311.695 is not paid within 30 days after the date of the notice and demand for payment, a warrant may be issued and recorded as provided in ORS 314.430, 320.080, 321.570, 323.390, 323.610, 324.190 and 475B.715.

(c) Describe in clear nontechnical terms the legal authority for the warrant.

(d) Contain the name, office mailing address and office telephone number of the person issuing the warrant and advise the taxpayer or transferee that questions or complaints concerning the warrant, other than liability for the underlying tax or amount payable under ORS 311.695, may be directed to that person.

(e) Include alternatives available to the taxpayer or transferee that would prevent issuance of the warrant.

(f) Inform the taxpayer that certain types of income are exempt from garnishment.

(g) Inform the taxpayer or transferee of possible consequences to the taxpayer or transferee of noncompliance, and of issuance of a warrant, including garnishment of wages or bank accounts and seizure and sale of real or personal property.

[1989 c.625 §74; 2011 c.389 §7; 2011 c.723 §25; 2015 c.643 §4; 2015 c.699 §16]



Section 305.900 - Short title.

[1989 c.625 §66]



Section 305.990 - Criminal penalties.

(2) Any person who gives testimony before the Director of the Department of Revenue which is false or fraudulent, commits perjury and upon conviction shall be punished as provided by law therefor.

(3) Any public officer who neglects or refuses to perform any of the duties imposed on the public officer by law as to the assessment, levying or collection of taxes commits a Class A misdemeanor.

(4) Violation of ORS 305.815 is a Class A misdemeanor.

(5) Violation of ORS 305.260 is a Class A misdemeanor. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter.

[Formerly 306.990; 1973 c.402 §6; subsection (5) enacted as 1973 c.402 §25(2); subsection (6) enacted as 1977 c.790 §5; 1985 c.105 §2; 2011 c.597 §179]



Section 305.992 - Civil penalty for failure to file return for three consecutive years.

(2) The penalty imposed under this section is in addition to any other penalty imposed by law. However, the total amount of penalties imposed for any taxable year under this section, ORS 305.265 (13), 314.400, 323.403, 323.585 or 475B.755 may not exceed 100 percent of the tax liability.

[1987 c.843 §3; 1997 c.99 §51; 1999 c.62 §22; 2015 c.699 §17]






Chapter 306 - Property Taxation Generally

Section 306.005 - Definitions applicable to property tax laws.

(1) "Assessor" includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon assessors with respect to ad valorem taxes by the laws of this state.

(2) "Clerk" or "county clerk" includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon county clerks with respect to ad valorem taxes by the laws of this state.

(3) "Court" or "county court" includes, in a county having a county charter, the body performing thereunder the duties imposed upon county courts with respect to ad valorem taxes by the laws of this state.

(4) "Sheriff" includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon sheriffs with respect to ad valorem taxes by the laws of this state.

(5) "Tax collector" includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon tax collectors with respect to ad valorem taxes by the laws of this state.

(6) "Treasurer" includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon treasurers with respect to ad valorem taxes by the laws of this state.

[1963 c.238 §15]



Section 306.006 - "Manufactured structure" defined.

[2003 c.655 §47b]

Note: 306.006 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 306.010



Section 306.020



Section 306.030

[Renumbered 305.030]



Section 306.040



Section 306.050



Section 306.060

[Renumbered 305.060]



Section 306.070

[Renumbered 305.070]



Section 306.080

[Renumbered 305.080]



Section 306.090

[Renumbered 305.090]



Section 306.100

[Renumbered 305.100]



Section 306.110

[Renumbered 305.110]



Section 306.111



Section 306.113 - Legislative findings.

[1997 c.782 §1]

Note: 306.113 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 306.115 - General supervision over property tax system; correction of assessment or tax rolls.

(2) The department may order a change or correction to the assessment or tax roll for the current tax year applicable to all real or personal property of the same class or in the same area if the order of the department is mailed not later than October 15 of the current tax year.

(3) The department may order a change or correction applicable to a separate assessment of property to the assessment or tax roll for the current tax year and for either of the two tax years immediately preceding the current tax year if for the year to which the change or correction is applicable the department discovers reason to correct the roll which, in its discretion, it deems necessary to conform the roll to applicable law without regard to any failure to exercise a right of appeal.

(4) Before ordering a change or correction to the assessment or tax roll under subsection (3) of this section, the department may determine whether any of the conditions specified in subsection (3) of this section exist in a particular case. If the department determines that one of the conditions specified does exist, the department shall hold a conference to determine whether to order a change or correction in the roll.

(5) For purposes of this section, "current tax year" means the tax year in which the need for the change or correction is brought to the attention of the department.

(6) The remedies provided under this section are in addition to all other remedies provided by law.

[1983 c.605 §1; 1985 c.613 §18; 1987 c.656 §1; 1989 c.171 §42; 1991 c.5 §20; 1991 c.459 §32; 1995 c.650 §66; 1997 c.541 §89]



Section 306.116



Section 306.117 - Property tax services emergencies.

(2) Upon request pursuant to subsection (1) of this section, the Governor shall consult with the Director of the Department of Revenue to determine whether to declare a property tax assessment services emergency, a property tax collection services emergency or both.

(3) Within 14 days after consultation with the director pursuant to subsection (2) of this section, the Governor shall:

(a) Declare the existence of a property tax assessment services emergency, a property tax collection services emergency or both in the county; or

(b) Issue a determination that the county’s fiscal situation does not cause the county to provide a less than minimally adequate level of property tax assessment services or property tax collection services, as applicable.

(4) As soon as practicable after declaration of an emergency under subsection (3)(a) of this section and after consultation with the tax assessor and tax collector of the county, the Department of Revenue shall provide services in the county to the extent necessary to ensure a minimally adequate level of property tax assessment services, property tax collection services or both to all municipal corporations in the county.

(5)(a) When an emergency is declared in a county pursuant to subsection (3)(a) of this section, the department shall immediately:

(A) Discontinue grants to the county from the County Assessment Function Funding Assistance Account created under ORS 294.184; and

(B) Notify the State Treasurer to discontinue all distributions to the county of state-shared funds that are not otherwise dedicated by law.

(b) Within 30 days following the close of each fiscal quarter, the department shall submit to the governing body of the county and the Secretary of State an itemized statement of the department’s actual costs incurred in providing services in the county and the amount of the grants that the county would have received, but for this subsection, from the County Assessment Function Funding Assistance Account for the period covered by the statement.

(c) The department shall be reimbursed for the costs in the statement submitted under paragraph (b) of this subsection as follows:

(A) The department shall transfer to the Assessment and Taxation County Account described in ORS 306.125 the amount of grant funds that would have been distributed to the county from the County Assessment Function Funding Assistance Account for the period covered by the statement; and

(B) If the amount transferred under subparagraph (A) of this paragraph is less than the department’s stated costs, the State Treasurer, upon the order of the Secretary of State, shall transfer to the Assessment and Taxation County Account all state-shared funds not otherwise dedicated by law that, but for this subsection, would have been distributed to the county for the period covered by the statement.

(d) If the amounts received by the department under paragraph (c) of this subsection are less than the department’s stated costs for the period covered by the statement submitted under paragraph (b) of this subsection, the department shall seek reimbursement of the remaining costs, and such additional spending authority as the department considers necessary to carry out its duties under this section, from the Emergency Board.

(6) At any time after declaration of an emergency pursuant to subsection (3)(a) of this section, the governing body of the county or the director may request that the Governor, after consultation with the director, issue a determination pursuant to subsection (3)(b) of this section.

(7) The county shall resume providing property tax assessment services and property tax collection services, as applicable, to all municipal corporations in the county on the earlier of:

(a) The date on which a determination is issued pursuant to subsection (6) of this section; or

(b) Two years after the date on which an emergency is declared in the county pursuant to subsection (3)(a) of this section. [2013 c.730 §4]

Note: 306.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 6, chapter 730, Oregon Laws 2013, provides:

Sec. 6. No later than February 28, 2017, the Secretary of State, the Director of Veterans’ Affairs and the Director of the Department of Revenue shall each submit a report in the manner provided in ORS 192.245 to the Senate Committee on Rules and the House Committee on Rules. Each report submitted pursuant to this section shall describe the experience of the respective agency in implementing the respective provisions of this 2013 Act and may include recommendations for legislation.

[2013 c.730 §6]



Section 306.120 - Uniform methods of assessment; continuing study of equalization.

(1) Issue regulations, bulletins, manuals, instructions and directions to county assessors, county boards of property tax appeals and tax collectors as to the methods best calculated to secure uniformity according to law, in the system of assessment and collection of taxes.

(2) Carry on a continuing study with the object of equalizing for the purposes of assessment and taxation property values within the counties and between the counties.

[Amended by 1997 c.541 §94]



Section 306.123



Section 306.125 - Property tax appraisal program; maps, plats, standardized record systems for assessors and tax collectors.

(2) The department and county courts are authorized to enter into agreements for the sharing of the expenses of such appraisals and installations including salaries and expenses of department employees engaged therein.

(3) Counties entering into agreements pursuant to this section may pay to the Department of Revenue from time to time:

(a) Moneys to be disbursed by the department as part of the county’s share in the expenses authorized under this section and agreed to under such agreements; and

(b) Moneys to reimburse the department where department disbursements under such agreements, whether from the department’s appropriations from the State General Fund or from moneys credited to the Assessment and Taxation County Account, have exceeded its proportionate share of expenses and a rebalancing of expense-sharing accounts is deemed desirable or necessary.

(4)(a) All moneys received by the Department of Revenue under subsection (3) of this section shall be immediately turned over to the State Treasurer, who shall deposit the moneys in the General Fund to the credit of an account to be known as the Assessment and Taxation County Account, and such account hereby is continuously appropriated to the Department of Revenue for the purposes of this section and ORS 306.117.

(b) The Department of Revenue may use the moneys to the credit of the Assessment and Taxation County Account, or any part thereof, for expenditures in connection with appraisals and installations contracted for, including cash advances for travel and living expenses of employees, and including payments to any county made to rebalance expense-sharing accounts, from time to time, where a county’s disbursements under agreements entered into pursuant to this section have exceeded its proportionate share of expenses under such agreement. Any moneys received in reimbursement of these cash advances shall be deposited in the Assessment and Taxation County Account. Refunds of unexpended receipts may be made to the counties.

[1953 c.232 §1; 1959 c.115 §1; 1963 c.84 §1; 1985 c.604 §6; 1997 c.541 §95; 2005 c.94 §29; 2013 c.730 §5]



Section 306.126 - Appraisal of industrial property by department; delegation to county assessors; minimum duration; rules.

(a) "County-appraised industrial property" means:

(A) Any unit of industrial property if the improvements of the property have a real market value of $1 million or less on the assessment roll for the preceding year; and

(B) Any unit of industrial property for which the appraisal responsibility has been delegated to the county assessor under subsection (3) of this section.

(b)(A) "State-appraised industrial property" means any unit of industrial property if the improvements of the property have a real market value of more than $1 million on the assessment roll for the preceding year.

(B) "State-appraised industrial property" does not mean property for which the appraisal responsibility has been delegated to a county assessor under subsection (3) of this section.

(2)(a) The Department of Revenue shall appraise each state-appraised industrial property situated within each county and advise the county assessor of the real market value of the property and the property’s net improvements. Except as provided in subsection (3) of this section, no part of the cost of the appraisal shall be borne by the county. The cost of the appraisal shall be reimbursed from the County Assessment Function Funding Assistance Account as provided under ORS 294.184.

(b) The department shall advise the assessor of the values determined under this subsection by a date that is determined to give the assessor sufficient time to prepare the assessment roll.

(3)(a) Notwithstanding subsection (2) of this section, upon request of the county assessor, the department may delegate to the county assessor the department’s responsibility for making the appraisals of state-appraised industrial property required under subsection (2) of this section.

(b) A request by the county assessor under this subsection must be made prior to January 1 for the following assessment year and must be accompanied by any information required by the department.

(c) If responsibility is delegated under this subsection, the entire cost of making the appraisals delegated shall be borne by the county.

(d) No appeal may be taken from any determination of the department under this subsection.

(4)(a) Once the responsibility for making appraisals of a state-appraised industrial property is delegated to the county assessor under subsection (3) of this section, the property shall remain a county-appraised industrial property for five consecutive assessment years.

(b) After five consecutive assessment years, the industrial property shall remain a county-appraised industrial property until the county assessor requests the department to resume responsibility for appraising the property. Upon the request of the county assessor, the property shall revert to a state-appraised industrial property as of the next following assessment year.

(5) The department may adopt any rules necessary to carry out the purposes of this section.

(6) The department may adopt an appraisal schedule that promotes the efficient use of its resources.

[1955 c.231 §1; 1957 c.589 §1; 1963 c.85 §1; 1989 c.796 §20; 1991 c.459 §33; 1997 c.325 §17; 1997 c.541 §96; 2001 c.303 §15; 2015 c.36 §1]



Section 306.127



Section 306.128



Section 306.129



Section 306.130

[Renumbered 306.111]



Section 306.132 - Oregon Land Information System Fund.

(2) Moneys in the Oregon Land Information System Fund are continuously appropriated to the Department of Revenue for the purpose of funding a base map system to be used in administering the ad valorem property tax system.

[1999 c.701 §7]

Note: 306.132 and 306.135 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 306.135 - Base map system; Oregon Land Information System Advisory Committee.

(2) In developing the base map system, the department shall be advised by an advisory committee that is hereby created and that shall be known as the Oregon Land Information System Advisory Committee. The advisory committee shall advise the department concerning the administrative and public needs related to the development of the base map system.

(3) The advisory committee shall consist of individuals appointed to the committee by the Director of the Department of Revenue.

[1999 c.701 §8]

Note: See note under 306.132.



Section 306.140

[Renumbered 305.120]



Section 306.150 - Inservice training for assessors and tax collectors.

(a) By periodically distributing to them bulletins prepared and published by the department pertaining to the principles and practices of assessment, apportionment, levy and collection of public taxes;

(b) By periodically distributing to them lists of selected readings in the fields of assessment and taxation; and

(c) By establishing and conducting such classes of instruction for county assessors and tax collectors in the principles and practices of assessment and collection of public taxes as in the opinion of the Director of the Department of Revenue may be expedient and beneficial to the needs of the state and the advancement of the tax assessing and tax collecting professions.

(2) The director may call one meeting each year of the several county assessors and may provide for the payment of the necessary traveling expenses of the assessors in attending the meeting.

[Amended by 1969 c.520 §29; 2003 c.46 §9]



Section 306.152 - Training session for pools for members of board of property tax appeals.

[1955 c.709 §5; 1993 c.270 §24; 1995 c.226 §8; 1997 c.541 §97]



Section 306.160

[Renumbered 305.160]



Section 306.170

[Renumbered 305.170]



Section 306.180

[Renumbered 305.615]



Section 306.190



Section 306.200

[Renumbered 305.200]



Section 306.210

[Renumbered 305.210]



Section 306.220 - Compliance of public officers with laws and orders affecting property taxes.

(2) Whenever it appears to the department that any public officer or employee whose duties relate to the assessment or equalization of assessments of property for taxation has failed to comply with any law relating to such duties, or the rules of the department made in pursuance thereof, the department, after an informal conference on the facts, may direct the public officer or employee to comply with such law or rule.

(3) If the public officer or employee, for a period of 10 days after service on the public officer or employee of the department’s direction, neglects or refuses to comply therewith, the department may apply to the Oregon Tax Court for an order, returnable within five days from the date thereof, to compel the public officer or employee to comply with the law or rule, or to show cause why the public officer or employee should not be compelled so to do.

(4) Any order issued by the judge pursuant thereto shall be final.

(5) The remedy provided in this section shall be cumulative and shall not preclude the department from exercising any power or rights delegated to it.

[Amended by 1983 c.605 §4; 1993 c.18 §67; 1995 c.650 §69; 1999 c.21 §13]



Section 306.230

[Renumbered 305.055]



Section 306.235



Section 306.240

[Renumbered 305.605]



Section 306.245 - Standard forms for tax statement and personal property tax return.

(a) The tax statement referred to in ORS 311.250.

(b) The personal property tax return referred to in ORS 308.290.

(2) Counties must use the forms prescribed by the department under subsection (1) of this section.

(3) In prescribing the forms under subsection (1) of this section, the department shall consult with the appropriate county officers and employees and shall take into account the equipment available in each county.

(4) The department shall provide and shall bear the cost of each category of form described in subsection (1) of this section for each year in which the county uses the form prescribed under subsection (1) of this section for the category.

[1979 c.241 §52; 1981 c.804 §110; 1987 c.158 §178; 1991 c.459 §34; 2003 c.400 §1]



Section 306.250

[Renumbered 305.610]



Section 306.255 - Information for taxpayers concerning property taxes, appraisals and appeals.

(a) An explanation of the ad valorem property tax system, including but not limited to the manner in which the amount of ad valorem property tax is determined, the manner in which the taxpayer’s share of that tax is determined and the manner in which the limitations on the amount of that tax is determined.

(b) An explanation of the methods of appraisal generally and, if of interest to the taxpayer, the method or methods of valuation of the type of property with which the taxpayer is concerned.

(c) A general explanation of the manner in which to appeal the value of property and a description of the kind of information that may be needed to present an appeal.

(2) The Department of Revenue shall prepare written materials concerning each of the subjects identified in subsection (1) of this section and make those materials available to the county assessors and to individual taxpayers upon request.

[1991 c.903 §6]



Section 306.260

[Renumbered 305.755]



Section 306.265 - Electronic filing of exemption and special assessment applications; rules.

(2) No application for exemption or special assessment that is filed electronically shall constitute a valid application unless the department has identified by rule that the exemption or special assessment is one for which electronically filed applications may be accepted.

[1997 c.154 §10]



Section 306.270

[Renumbered 305.760]



Section 306.280

[Renumbered 305.765]



Section 306.290

[Renumbered 305.770]



Section 306.300

[Renumbered 305.775]



Section 306.310

[Renumbered 305.780]



Section 306.320

[Renumbered 305.785]



Section 306.330

[Renumbered 306.810]



Section 306.340



Section 306.350 - Legislative findings and declarations.

(a) As a result of section 11, Article XI of the Oregon Constitution, every property tax exemption or special assessment granted by the Legislative Assembly reduces local resources available for local public services.

(b) The Legislative Assembly creates property tax exemptions and special assessments, but cities, counties and special districts bear the cost of those exemptions in forgone property tax revenues.

(c) The demand for additional property tax exemptions and special assessments is likely to increase.

(2) The Legislative Assembly declares that adverse consequences to cities, counties and special districts may be eliminated by:

(a) Providing state funding for new exemptions and special assessments or new expansions of existing exemptions and special assessments; or

(b) Reducing or eliminating other existing exemptions at the time exemptions are created or expanded.

[1999 c.821 §1]

Note: 306.350 to 306.359 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 306.353 - Property tax expenditures to be funded.

(2) Subsection (1) of this section applies:

(a) Only to the operating taxes, as defined in ORS 310.055, of the city, county or special district.

(b) To the extent that the legislative Act creating the new expenditure or expansion also did not offset the loss of revenue by repealing or restricting one or more property tax expenditures that were in effect for the tax year immediately prior to the tax year in which the new expenditure or expansion first applies.

(3) As used in ORS 306.353 to 306.359:

(a) "Property tax expenditure" or "expenditure" means a property tax exemption or special assessment of the assessed value of property for ad valorem property tax purposes.

(b) "Special district" does not include a taxing district that imposes property taxes for the purpose of funding the public school system.

(4) Legislation that extends the applicability or operative period of a property tax expenditure is not subject to the provisions of ORS 306.353 to 306.359.

(5) Legislation that authorizes a local taxing district to exempt a class of property from the taxes of that local taxing district is not subject to the provisions of ORS 306.353 to 306.359.

[1999 c.821 §2]

Note: See note under 306.350.



Section 306.356 - Property Tax Expenditure Funding Account.

[1999 c.821 §3]

Note: See note under 306.350.



Section 306.359 - Procedures for determining property tax expenditure funding payments.

(b) If an expansion of an existing property tax expenditure is subject to the funding requirements of ORS 306.353, the department shall calculate a cost adjustment factor. The factor shall be a fraction, the numerator of which is the estimated statewide amount of forgone property taxes attributable to the expenditure for the year for which the determination is being made minus the estimated statewide amount of forgone property taxes attributable to the expenditure for the tax year immediately prior to the expansion. The denominator shall be the estimated statewide amount of forgone property taxes attributable to the expenditure for the year for which the determination is being made.

(c) The department shall distribute to each county assessor a list of:

(A) The expenditures that are subject to the funding requirements of ORS 306.353 because the expenditures are new expenditures; and

(B) The expenditures that are subject to the funding requirements of ORS 306.353 because the expenditures are newly expanded expenditures, along with each newly expanded expenditure’s corresponding cost adjustment factor.

(2) Each county assessor shall estimate the amount of forgone property taxes of the county and of each city and special district in the county for each expenditure listed by the department. If a cost adjustment factor is applicable to the expenditure, the county assessor shall multiply the forgone property tax attributable to the expenditure by the expenditure’s cost adjustment factor. After taking into account cost adjustment factors, the county assessor shall determine the total amount of forgone property taxes from expenditures listed by the department in subsection (1)(c) of this section and shall certify the total amount so determined for the county and for each city and special district in the county to the department. Certification shall be made on or before October 25 of the tax year.

(3) Subject to subsections (4) and (5) of this section, the department shall pay 50 percent of the amounts certified by the county assessor to the county and to the cities and special districts in the county.

(4) If payments are being made for the first fiscal year of the biennium, the department shall use no more than 50 percent of the Property Tax Expenditure Funding Account balance to make payments under this section.

(5) If the amount of moneys available to make payments under this section is less than the total amount being certified by all county assessors, the payments made under subsection (3) of this section shall be proportionally reduced so that the state does not accrue a debt in excess of the amount available for payment.

[1999 c.821 §4]

Note: See note under 306.350.



Section 306.410



Section 306.420



Section 306.430



Section 306.440



Section 306.510



Section 306.515



Section 306.520



Section 306.525



Section 306.530



Section 306.535



Section 306.537



Section 306.540



Section 306.545



Section 306.547



Section 306.550



Section 306.555



Section 306.560



Section 306.565



Section 306.570



Section 306.575



Section 306.580



Section 306.710



Section 306.720



Section 306.805 - Service of orders of department.

(a) Mail to each taxpayer a notice of the order, which notice shall contain a general statement as to the effect of the order, the classes or types of property affected and a description of the general area affected, as provided by ORS 308.240; or

(b) Cause a notice of the order as described in paragraph (a) of this subsection to be published in some newspaper of general circulation in the county in which the property is located, in two consecutive weekly publications, the first publication to be made within 10 days of the date of the order. Publication shall be deemed complete five days after the last publication and shall be sufficient service of the order on each and every person whose property is affected. Any period of time within which such person may appeal from the order shall commence running on the day following the completion of publication.

(2) All other orders of the department shall be served by mailing a certified copy to the taxpayer, executor or other person or persons directly affected by the order, or to the attorney or authorized representative of the taxpayer, executor or other affected person.

[Formerly 306.235; 1977 c.870 §34; 1995 c.293 §2]



Section 306.810



Section 306.815 - Tax on transfer of real property prohibited; exceptions.

(2) A tax or fee upon the transfer of a fee estate in real property does not include any fee or charge that becomes due or payable at the time of transfer of a fee estate in real property, unless that fee or charge is imposed upon the right, privilege or act of transferring title to real property.

(3) Subsection (1) of this section does not apply to any fee established under ORS 203.148.

(4) Subsection (1) of this section does not apply to any tax if the ordinance or other law imposing the tax is in effect and operative on March 31, 1997.

(5) Subsection (1) of this section does not apply to any tax or fee that is imposed upon the transfer of a fee estate in real property if the fee that is imposed under ORS 205.323, for the recording or filing of the instrument conveying the real property being transferred, is less than $32.

[1989 c.796 §29; 1997 c.782 §12; 1999 c.701 §6; 2009 c.18 §5; 2013 c.646 §6]



Section 306.990






Chapter 307 - Property Subject to Taxation; Exemptions

Section 307.010 - Definition of "real property" and "land"; timber and mineral interests in real property.

(a) "Land" means land in its natural state. For purposes of assessment of property subject to assessment at assessed value under ORS 308.146, land includes any site development made to the land. As used in this paragraph, "site development" includes fill, grading, leveling, underground utilities, underground utility connections and any other elements identified by rule of the Department of Revenue.

(b) "Real property" includes:

(A) The land itself, above or under water;

(B) All buildings, structures, improvements, machinery, equipment or fixtures erected upon, above or affixed to the land;

(C) All mines, minerals, quarries and trees in, under or upon the land;

(D) All water rights and water powers and all other rights and privileges in any way appertaining to the land; or

(E) Any estate, right, title or interest whatever in the land or real property, less than the fee simple.

(2) Where the grantor of land has, in the instrument of conveyance, reserved or conveyed:

(a) Any of the timber standing upon the land, with the right to enter upon the ground and remove the timber, the ownership of the standing timber so reserved or conveyed is an interest in real property.

(b) The right to enter upon and use any of the surface ground necessary for the purpose of exploring, prospecting for, developing or otherwise extracting any gold, silver, iron, copper, lead, coal, petroleum, gases, oils or any other metals, minerals or mineral deposits in or upon the land, such right is an interest in real property.

[Amended by 1987 c.756 §19; 1991 c.459 §37; 1997 c.541 §98; 2003 c.46 §10]



Section 307.020 - Definition of "personal property"; inapplicability to certain persons.

(a) "Intangible personal property" or "intangibles" includes but is not limited to:

(A) Money at interest, bonds, notes, claims, demands and all other evidences of indebtedness, secured or unsecured, including notes, bonds or certificates secured by mortgages.

(B) All shares of stock in corporations, joint stock companies or associations.

(C) Media constituting business records, computer software, files, records of accounts, title records, surveys, designs, credit references, and data contained therein. "Media" includes, but is not limited to, paper, film, punch cards, magnetic tape and disk storage.

(D) Goodwill.

(E) Customer lists.

(F) Contracts and contract rights.

(G) Patents, trademarks and copyrights.

(H) Assembled labor force.

(I) Trade secrets.

(b) "Personal property" means "tangible personal property."

(c) "Tangible personal property" includes but is not limited to all chattels and movables, such as boats and vessels, merchandise and stock in trade, furniture and personal effects, goods, livestock, vehicles, farming implements, movable machinery, movable tools and movable equipment.

(2) Subsection (1) of this section does not apply to any person, company, corporation or association covered by ORS 308.505 to 308.681.

[Amended by 1959 c.82 §1; 1977 c.602 §1; 1993 c.353 §1; 1997 c.154 §27; 2005 c.94 §30]



Section 307.022 - Status of limited liability companies owned by nonprofit corporations.

[2005 c.688 §2]



Section 307.030 - Property subject to assessment generally.

(2) Except as provided in ORS 308.505 to 308.681, intangible personal property is not subject to assessment and taxation.

[Amended by 1993 c.353 §2; 1997 c.154 §28]



Section 307.032 - Maximum assessed value and assessed value of partially exempt property and specially assessed property.

(a) The maximum assessed value:

(A) For the first tax year in which the property is partially exempt, shall equal the real market value of the property, reduced by the value of the partial exemption, multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the tax year of property in the same area and property class.

(B) For each tax year after the first tax year in which the property is subject to the same partial exemption, shall equal 103 percent of the property’s assessed value for the prior year or 100 percent of the property’s maximum assessed value under this paragraph from the prior year, whichever is greater.

(b) The assessed value of the property shall equal the lesser of:

(A) The real market value of the property reduced by the partial exemption; or

(B) The maximum assessed value of the property under paragraph (a) of this subsection.

(2) Unless determined under a provision of law governing the special assessment, the maximum assessed value subject to special assessment and the assessed value of property subject to special assessment shall be determined as follows:

(a) The maximum assessed value:

(A) For the first tax year in which the property is specially assessed, shall equal the specially assessed value of the property multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the tax year of property in the same area and property class.

(B) For each tax year after the first tax year in which property is subject to the same special assessment, shall equal 103 percent of the property’s assessed value for the prior year or 100 percent of the property’s maximum assessed value subject to special assessment from the prior year, whichever is greater.

(b) The assessed value of the property shall equal the lesser of:

(A) The specially assessed value of the property as determined under the law establishing the special assessment; or

(B) The property’s maximum assessed value subject to special assessment as determined under paragraph (a) of this subsection.

(3) As used in this section, "area" and "property class" have the meanings given those terms in ORS 308.149.

[2003 c.169 §6]



Section 307.035 - Publishing summary of certain exempt real property.

[Formerly 307.310; 1993 c.777 §3; 1995 c.748 §8]



Section 307.040 - Property of the United States; certain electricity transmission system property leased to United States.

(2) Except as provided in ORS 307.050, 307.060, 307.070 and 307.080, all property of the United States, its agencies or instrumentalities, is exempt from taxation to the extent that taxation of the property is forbidden by law.

(3) Notwithstanding ORS 308.505 to 308.681, for purposes of this section, property the title to which is held by a person other than the United States and that is leased to the United States under a lease or lease-purchase agreement is property of the United States if:

(a) The property is operated or used in furtherance of a statutory responsibility of the United States with respect to a high-voltage electricity transmission system that the United States owns and operates within the Pacific Northwest;

(b) The property is constructed on or affixed to real property interests of the United States; and

(c) Upon expiration of the lease or lease-purchase agreement, the United States has an option to purchase the property for a nominal price, if the debt incurred by the person to acquire the property has been paid.

[Amended by 1953 c.698 §7; 2013 c.336 §1]



Section 307.050 - Property of the United States held under contract of sale.

[Amended by 1953 c.698 §7; 1965 c.159 §1; 2001 c.509 §6]



Section 307.060 - Property of the United States held under lease or other interest less than fee; deduction for restricted use.

(1) In immediate use and occupation by the political body; or

(2) Required, by the terms of the lease or agreement, to be maintained and made available to the federal government as a military installation and facility.

[Amended by 1953 c.698 §7; 1959 c.298 §1; 1961 c.433 §1; 1969 c.241 §1; 1975 c.656 §1; 1981 c.405 §2; 1991 c.459 §38; 1997 c.541 §99; 2001 c.509 §7]



Section 307.065 - Property of the United States in possession of contractor under federal defense or space contract.

[1965 c.298 §2]

Note: 307.065 is repealed July 1, 2017. The repeal of 307.065 applies to tax years beginning on or after July 1, 2017. See sections 1, 2 and 3, chapter 193, Oregon Laws 2013.



Section 307.070 - Settled or claimed government land; improvements.



Section 307.080 - Mining claims.



Section 307.090 - Property of the state, counties and other municipal corporations; payments in lieu of taxes on city-owned electric utility property.

(2) Any city may agree with any school district to make payments in lieu of taxes on all property of the city located in any such school district, and which is exempt from taxation under subsection (1) of this section when such property is outside the boundaries of the city and owned, used or operated for the production, transmission, distribution or furnishing of electric power or energy or electric service for or to the public.

[Amended by 1953 c.698 §7; 1957 c.649 §1; 1975 c.568 §1; 1977 c.673 §1; 1991 c.851 §2; 2005 c.832 §1; 2009 c.804 §1; 2013 c.768 §125]



Section 307.092 - Property of housing authority; exception.

(a) Property that is held under lease or lease purchase agreement by the housing authority; and

(b) Property of a partnership, nonprofit corporation or limited liability company for which the housing authority is a general partner, limited partner, director, member, manager or general manager, if the property is leased or rented to persons of lower income for housing purposes.

(2)(a) The property of a housing authority is declared to be public property used for essential public and governmental purposes and, upon compliance with ORS 307.162, the property and the housing authority are exempt from all taxes and special assessments of the city, the county, the state or any political subdivision of the city, county or state.

(b) In lieu of taxes or special assessments, the authority may agree to make payments to the city, county or political subdivision for improvements, services and facilities furnished by the city, county or political subdivision for the benefit of a housing project, but in no event may the payments exceed the estimated cost to the city, county or political subdivision of the improvements, services or facilities furnished.

(3) Notwithstanding subsection (2) of this section, property of a housing authority that is commercial property leased to a taxable entity is not exempt from taxation and special assessments under this section.

[Formerly 456.225; 2007 c.606 §4; 2013 c.193 §25]



Section 307.095 - State property rented for parking subject to ad valorem taxation; computation.

(2) The real market value of such portion shall be computed by determining that percentage which the total of receipts from private use bears to the total of receipts from all use of the property. The assessed value of such portion shall be computed as provided in ORS 308.146. However, receipts from any use by a state officer or employee in the performance of the official duties of the state officer or employee shall not be considered as receipts from private use in computing the portion subject to ad valorem taxation.

(3) This section and ORS 276.592 do not apply to state property that is used by a public university listed in ORS 352.002 or the Oregon Health and Science University solely to provide parking for employees, students or visitors.

[1969 c.706 §60; 1989 c.659 §1; 1991 c.459 §39; 1993 c.655 §1; 1995 c.162 §67a; 1995 c.748 §1; 1997 c.541 §100; 2001 c.67 §1; 2013 c.768 §132]



Section 307.100 - Public property held by taxable owner under contract of purchase.

[Amended by 1965 c.159 §2]



Section 307.107 - Property used for natural gas pipeline extension project.

(a) The project receives or has received moneys from the Oregon Unified International Trade Fund to pay any portion of the project;

(b) The length of the pipeline, including additions or improvements, does not exceed 115 miles; and

(c) The owner of the property is a local government, as defined in ORS 174.116.

(2) The exemption under this section applies to all property used for the project, real and personal, tangible and intangible.

(3) Notwithstanding ORS 307.110 or 308.505 to 308.681 or any other provision of state law, property that is exempt under this section is not disqualified from exemption if a person other than the owner:

(a) Holds a lease, sublease or other interest in the exempt property; or

(b) Holds, manages or uses any portion of the project.

[2007 c.678 §1]

Note: 307.107 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 307.110 - Public property leased or rented by taxable owner; exceptions.

(2) Each leased or rented premises not exempt under ORS 307.120 and subject to assessment and taxation under this section which is located on property used as an airport and owned by and serving a municipality or port shall be separately assessed and taxed.

(3) Nothing contained in this section shall be construed as subjecting to assessment and taxation any publicly owned property described in subsection (1) of this section that is:

(a) Leased for student housing by a school or college to students attending such a school or college.

(b) Leased to or rented by persons, other than sublessees or subrenters, for agricultural or grazing purposes and for other than a cash rental or a percentage of the crop.

(c) Utilized by persons under a land use permit issued by the Department of Transportation for which the department’s use restrictions are such that only an administrative processing fee is able to be charged.

(d) County fairgrounds and the buildings thereon, in a county holding annual county fairs, managed by the county fair board under ORS 565.230, if utilized, in addition to county fair use, for any of the purposes described in ORS 565.230 (2), or for horse stalls or storage for recreational vehicles or farm machinery or equipment.

(e) The properties and grounds managed and operated by the State Fair Council under ORS chapter 565, if utilized, in addition to the purpose of holding the Oregon State Fair, for horse stalls or for storage for recreational vehicles or farm machinery or equipment.

(f) State property that is used by a public university listed in ORS 352.002 or the Oregon Health and Science University to provide parking for employees, students or visitors.

(g) Property of a housing authority created under ORS chapter 456 which is leased or rented to persons of lower income for housing pursuant to the public and governmental purposes of the housing authority. For purposes of this paragraph, "persons of lower income" has the meaning given that term in ORS 456.055.

(h) Property of any county or city, town or other municipal corporation or political subdivision of this state that is used for affordable housing or is leased or rented to persons of lower income for housing pursuant to the public and governmental purposes of the county or city, town or other municipal corporation or political subdivision of this state. For purposes of this paragraph, "affordable housing" and "persons of lower income" have the meanings given those terms in ORS 456.055. The exemption under this paragraph shall be granted upon compliance with ORS 307.162.

(i) Property of a health district if:

(A) The property is leased or rented for the purpose of providing facilities for health care practitioners practicing within the county; and

(B) The county is a frontier rural practice county under rules adopted by the Office of Rural Health.

(j) Property of a port if:

(A) The port:

(i) Is organized under ORS chapter 777; and

(ii) Has a board of commissioners appointed by the Governor; and

(B) The property is:

(i) Located in a county with a population of less than 450,000; and

(ii) Used or held for future use by a person other than the port pursuant to an agreement that obligates the person to provide common carrier rail freight service to shippers.

(4) Property determined to be an eligible project for tax exemption under ORS 285C.600 to 285C.635 and 307.123 that was acquired with revenue bonds issued under ORS 285B.320 to 285B.371 and that is leased by this state, any institution or department thereof or any county, city, town or other municipal corporation or political subdivision of this state to an eligible applicant shall be assessed and taxed in accordance with ORS 307.123. The property’s continued eligibility for taxation and assessment under ORS 307.123 is not affected:

(a) If the eligible applicant retires the bonds prior to the original dates of maturity; or

(b) If any applicable lease or financial agreement is terminated prior to the original date of expiration.

(5) The provisions of law for liens and the payment and collection of taxes levied against real property of nonexempt ownerships shall apply to all real property subject to the provisions of this section. Taxes remaining unpaid upon the termination of a lease or other interest or estate less than a fee simple, shall remain a lien against the real or personal property.

(6) If the state enters into a lease of property with, or grants an interest or other estate less than a fee simple in property to, a person whose real property, if any, is taxable, then within 30 days after the date of the lease, or within 30 days after the date the interest or estate less than a fee simple is created, the state shall file a copy of the lease or other instrument creating or evidencing the interest or estate with the county assessor. This section applies notwithstanding that the property may otherwise be entitled to an exemption under this section, ORS 307.120 or as otherwise provided by law.

[Amended by 1953 c.698 §7; 1961 c.449 §1; 1969 c.675 §18; 1971 c.352 §1; 1971 c.431 §1; 1979 c.689 §4; 1981 c.381 §1; 1987 c.487 §1; 1989 c.659 §2; 1991 c.459 §40; 1991 c.851 §3; 1993 c.655 §2; 1993 c.737 §7; 1995 c.337 §1; 1995 c.376 §3; 1995 c.698 §9; 1995 c.748 §2; 1997 c.541 §101; 1997 c.819 §12; 1999 c.760 §1; 2001 c.67 §2; 2001 c.114 §8; 2003 c.662 §11a; 2005 c.777 §17; 2013 c.287 §1; 2013 c.386 §1; 2013 c.492 §31; 2013 c.768 §133]

Note: The amendments to 307.110 by section 4, chapter 287, Oregon Laws 2013, apply to property tax years beginning on or after July 1, 2023. See section 5, chapter 287, Oregon Laws 2013. The text that applies to property tax years beginning on or after July 1, 2023, is set forth for the user’s convenience.
(1) Except as provided in ORS 307.120, all real and personal property of this state or any institution or department thereof or of any county or city, town or other municipal corporation or political subdivision of this state, held under a lease or other interest or estate less than a fee simple, by any person whose real property, if any, is taxable, except employees of the state, municipality or political subdivision as an incident to such employment, shall be subject to assessment and taxation for the assessed or specially assessed value thereof uniformly with real property of nonexempt ownerships.

(2) Each leased or rented premises not exempt under ORS 307.120 and subject to assessment and taxation under this section which is located on property used as an airport and owned by and serving a municipality or port shall be separately assessed and taxed.

(3) Nothing contained in this section shall be construed as subjecting to assessment and taxation any publicly owned property described in subsection (1) of this section that is:

(a) Leased for student housing by a school or college to students attending such a school or college.

(b) Leased to or rented by persons, other than sublessees or subrenters, for agricultural or grazing purposes and for other than a cash rental or a percentage of the crop.

(c) Utilized by persons under a land use permit issued by the Department of Transportation for which the department’s use restrictions are such that only an administrative processing fee is able to be charged.

(d) County fairgrounds and the buildings thereon, in a county holding annual county fairs, managed by the county fair board under ORS 565.230, if utilized, in addition to county fair use, for any of the purposes described in ORS 565.230 (2), or for horse stalls or storage for recreational vehicles or farm machinery or equipment.

(e) The properties and grounds managed and operated by the State Fair Council under ORS chapter 565, if utilized, in addition to the purpose of holding the Oregon State Fair, for horse stalls or for storage for recreational vehicles or farm machinery or equipment.

(f) State property that is used by a public university listed in ORS 352.002 or the Oregon Health and Science University to provide parking for employees, students or visitors.

(g) Property of a housing authority created under ORS chapter 456 which is leased or rented to persons of lower income for housing pursuant to the public and governmental purposes of the housing authority. For purposes of this paragraph, "persons of lower income" has the meaning given that term in ORS 456.055.

(h) Property of any county or city, town or other municipal corporation or political subdivision of this state that is used for affordable housing or is leased or rented to persons of lower income for housing pursuant to the public and governmental purposes of the county or city, town or other municipal corporation or political subdivision of this state. For purposes of this paragraph, "affordable housing" and "persons of lower income" have the meanings given those terms in ORS 456.055. The exemption under this paragraph shall be granted upon compliance with ORS 307.162.

(i) Property of a health district if:

(A) The property is leased or rented for the purpose of providing facilities for health care practitioners practicing within the county; and

(B) The county is a frontier rural practice county under rules adopted by the Office of Rural Health.

(4) Property determined to be an eligible project for tax exemption under ORS 285C.600 to 285C.635 and 307.123 that was acquired with revenue bonds issued under ORS 285B.320 to 285B.371 and that is leased by this state, any institution or department thereof or any county, city, town or other municipal corporation or political subdivision of this state to an eligible applicant shall be assessed and taxed in accordance with ORS 307.123. The property’s continued eligibility for taxation and assessment under ORS 307.123 is not affected:

(a) If the eligible applicant retires the bonds prior to the original dates of maturity; or

(b) If any applicable lease or financial agreement is terminated prior to the original date of expiration.

(5) The provisions of law for liens and the payment and collection of taxes levied against real property of nonexempt ownerships shall apply to all real property subject to the provisions of this section. Taxes remaining unpaid upon the termination of a lease or other interest or estate less than a fee simple, shall remain a lien against the real or personal property.

(6) If the state enters into a lease of property with, or grants an interest or other estate less than a fee simple in property to, a person whose real property, if any, is taxable, then within 30 days after the date of the lease, or within 30 days after the date the interest or estate less than a fee simple is created, the state shall file a copy of the lease or other instrument creating or evidencing the interest or estate with the county assessor. This section applies notwithstanding that the property may otherwise be entitled to an exemption under this section, ORS 307.120 or as otherwise provided by law.



Section 307.111 - Property of shipyard used for ship repair, layup, conversion or construction.

(2) The public shipyard owner shall notify the county assessor of the date of the lease or other possessory interest agreement with the sole shipyard contractor.

(3) Property subleased by the sole shipyard contractor, or utilized by another person pursuant to a possessory interest agreement with the sole shipyard contractor, is not exempt under this section.

(4) Persons having on January 1 of any year a lease, sublease, rent or preferential assignment or other possessory interest in property that is exempt from taxation under this section are not required to make the payments in lieu of taxes described in ORS 307.120 (2). [2001 c.114 §10]

Note: Section 3, chapter 337, Oregon Laws 1995, provides:

Sec. 3. Section 10 of this 2001 Act [307.111] applies to property tax years beginning on or after July 1, 1995, and before July 1, 2010.

[1995 c.337 §3; 2001 c.114 §11]



Section 307.112 - Property held under lease, sublease or lease-purchase by institution, organization or public body other than state.

(a) The property is used by the lessee or, if the lessee is not in possession of the property, by the entity in possession of the property, in the manner, if any, required by law for the exemption of property owned, leased, subleased or being purchased by it; and

(b) It is expressly agreed within the lease, sublease or lease-purchase agreement that the rent payable by the institution, organization or public body has been established to reflect the savings below market rent resulting from the exemption from taxation.

(2) To obtain the exemption under this section, the lessee or, if the lessee is not in possession of the property, the entity in possession of the property, must file a claim for exemption with the county assessor, verified by the oath or affirmation of the president or other proper officer of the institution or organization, or head official of the public body or legally authorized delegate, showing:

(a) A complete description of the property for which exemption is claimed.

(b) If applicable, all facts relating to the use of the property by the lessee or, if the lessee is not in possession of the property, by the entity in possession of the property.

(c) A true copy of the lease, sublease or lease-purchase agreement covering the property for which exemption is claimed.

(d) Any other information required by the claim form.

(3) If the assessor is not satisfied that the rent stated in the lease, sublease or lease-purchase agreement has been established to reflect the savings below market rent resulting from the tax exemption, before the exemption may be granted the lessor must provide documentary proof, as specified by rule of the Department of Revenue, that the rent has been established to reflect the savings below market rent resulting from the tax exemption.

(4)(a) The claim must be filed on or before April 1 preceding the tax year for which the exemption is claimed, except:

(A) If the lease, sublease or lease-purchase agreement is entered into after March 1 but not later than June 30, the claim must be filed within 30 days after the date the lease, sublease or lease-purchase agreement is entered into if exemption is claimed for that year; or

(B) If a late filing fee is paid in the manner provided in ORS 307.162 (2), the claim may be filed within the time specified in ORS 307.162 (2).

(b) The exemption first applies for the tax year beginning July 1 of the year for which the claim is filed.

(5)(a) An exemption granted under this section continues as long as the use of the property remains unchanged and during the period of the lease, sublease or lease-purchase agreement.

(b) If the use changes, a new claim must be filed as provided in this section.

(c) If the use changes due to sublease of the property or any portion of the property from the tax exempt entity described in subsection (1) of this section to another tax exempt entity, the entity in possession of the property must file a new claim for exemption as provided in this section.

(d) If the lease, sublease or lease-purchase agreement expires before July 1 of any year, the exemption terminates as of January 1 of the same calendar year.

[1977 c.673 §2; 1987 c.756 §20; 1991 c.459 §41; 1991 c.851 §4; 1993 c.19 §3; 1993 c.777 §4; 1995 c.513 §1; 1997 c.434 §1; 1997 c.541 §102; 1999 c.579 §18; 2003 c.117 §1; 2007 c.817 §1; 2009 c.626 §1; 2011 c.655 §1; 2012 c.42 §2; 2013 c.768 §126]



Section 307.115 - Property of nonprofit corporations held for public parks or recreation purposes.

(a) The real or personal property, or proportion thereof, as is actually and exclusively occupied or used for public park or public recreation purposes.

(b) The real or personal property, or proportion thereof, as is held for public parks or public recreation purposes if the property is not used for the production of income, for investment, or for any trade or business or commercial purpose, or for the benefit or enjoyment of any private stockholder or individual, but only if the articles of incorporation of the nonprofit corporation prohibit use of property owned or otherwise held by the corporation, or of proceeds derived from the sale of that property, except for public park or public recreation purposes.

(2) Any nonprofit corporation shall meet the following requirements:

(a) The corporation shall be organized for the principal purpose of maintaining and operating a public park and public recreation facility or acquiring interest in land for development for public parks or public recreation purposes;

(b) No part of the net earnings of the corporation shall inure to the benefit of any private stockholder or individual; and

(c) Upon liquidation, the assets of the corporation shall be applied first in payment of all outstanding obligations, and the balance remaining, if any, in cash and in kind, shall be distributed to the State of Oregon or to one or more of its political subdivisions for public parks or public recreation purposes.

(3) If any property which is exempt under this section subsequently becomes disqualified for such exemption or the exemption is not renewed as provided in subsection (4) of this section, it shall be added to the next general property tax roll for assessment and taxation in the manner provided by law.

(4)(a) Real or personal property shall not be exempt under this section except upon approval of the appropriate granting authority obtained in the manner provided under this subsection.

(b) Before any property shall be exempt under this section, on or before April 1 of any year the corporation owning or purchasing such property shall file an application for exemption with the county assessor. The provisions of ORS 307.162 shall apply as to the form, time and manner of application. Within 10 days of filing in the office of the assessor, the assessor shall refer each application for classification to the granting authority, which shall be the governing body of a county for property located outside the boundaries of a city and the governing body of the city for property located within the boundaries of the city. Within 60 days thereafter, the application shall be granted or denied and written notice given to the applicant and to the county assessor. In determining whether an application made for exemption under this section should be approved or disapproved, the granting authority shall weigh the benefits to the general welfare of granting the proposed exemption to the property which is the subject of the application against the potential loss in revenue which may result from granting the application.

(c) The granting authority shall not deny the application solely because of the potential loss in revenue if the granting authority determines that granting the exemption to the property will:

(A) Conserve or enhance natural or scenic resources;

(B) Protect air or streams or water supplies;

(C) Promote conservation of soils, wetlands, beaches or tidal marshes;

(D) Conserve landscaped areas which enhance the value of abutting or neighboring property;

(E) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, natural reservations, sanctuaries or other open spaces;

(F) Enhance recreation opportunities;

(G) Preserve historic sites;

(H) Promote orderly urban or suburban development;

(I) Promote the reservation of land for public parks, recreation or wildlife refuge purposes; or

(J) Affect any other factors relevant to the general welfare of preserving the current use of the property.

(d) The granting authority may approve the application for exemption with respect to only part of the property which is the subject of the application. However, if any part of the application is denied, the applicant may withdraw the entire application.

(e) The exemption shall be granted for a 10-year period and may be renewed by the granting authority for additional periods of 10 years each at the expiration of the preceding period, upon the filing of a new application by the corporation with the county assessor on or before April 1 of the year following the 10th year of exemption. The assessor shall refer the application to the governing body as provided in paragraph (b) of this subsection, and within 30 days thereafter, the governing body shall determine if renewing the exemption will continue to serve one of the purposes of paragraph (c) of this subsection. Within 30 days after referral, written notice shall be given to the applicant and to the county assessor of the determination made by the governing body.

(5) Any nonprofit corporation aggrieved by the refusal of the granting authority to grant or renew an exemption under subsection (4) of this section may, within 60 days after written notice has been sent to the corporation, appeal from the determination of the granting authority to the Oregon Tax Court. The appeal should be perfected in the manner provided in ORS 305.560. The provisions of ORS 305.405 to 305.494 shall apply to the appeals.

[1971 c.584 §1; 1973 c.214 §1; 1979 c.689 §5; 1987 c.416 §1; 1995 c.79 §118; 1997 c.325 §18]



Section 307.118 - Wastewater and sewage treatment facilities.

(1) Owned by a nonprofit corporation that was in existence as of January 1, 1997; and

(2) The nonprofit corporation’s only activities consist of operating wastewater treatment and sewage treatment facilities that were constructed and in operation as of January 1, 1997. [1997 c.485 §2]

Note: Sections 1 and 2, chapter 256, Oregon Laws 2001, provide:

Sec. 1. (1) Upon compliance with section 3, chapter 256, Oregon Laws 2001, land that is used both as a golf course and for the discharge of wastewater or sewage effluent is exempt from the ad valorem property taxes of taxing districts authorizing the exemption under section 4, chapter 256, Oregon Laws 2001, if:

(a) The land is owned by a municipality and leased by a nonprofit corporation that was in existence as of January 1, 1997; and

(b) The nonprofit corporation operates the golf course.

(2) Buildings or other improvements that are located on land that is exempt from ad valorem property taxes under subsection (1) of this section and that are used in the operation of the golf course or the discharge of wastewater or sewage effluent are exempt from ad valorem property taxes of the taxing districts that authorized the exemption under section 4, chapter 256, Oregon Laws 2001. [2001 c.256 §1; 2003 c.771 §1]

Sec. 2. (1) Section 1 (1), chapter 256, Oregon Laws 2001, applies to tax years beginning on or after July 1, 1998, and before July 1, 2021.

(2) Section 1 (2), chapter 256, Oregon Laws 2001, applies to tax years beginning on or after July 1, 1999, and before July 1, 2021.

[2001 c.256 §2; 2003 c.771 §2]



Section 307.120 - Property owned or leased by municipalities, dock commissions, airport districts or ports; exception; payments in lieu of taxes to school districts.

(a) Leased, subleased, rented or preferentially assigned for the purpose of the berthing of ships, barges or other watercraft (exclusive of property leased, subleased, rented or preferentially assigned primarily for the purpose of the berthing of floating homes, as defined in ORS 830.700), the discharging, loading or handling of cargo therefrom or for storage of such cargo directly incidental to transshipment, or the cleaning or decontaminating of agricultural commodity cargo, to the extent the property does not further alter or process an agricultural commodity;

(b) Held under lease or rental agreement executed for any purpose prior to July 5, 1947, except that this exemption shall continue only during the term of the lease or rental agreement in effect on that date; or

(c) Used as an airport owned by and serving a municipality or port of less than 300,000 inhabitants as determined by the latest decennial census. Property owned or leased by the municipality, airport district or port that is located within or contiguous to the airport is exempt from taxation under this subsection if the proceeds of the lease, sublease or rental are used by the municipality, airport district or port exclusively for purposes of the maintenance and operation of the airport.

(2) Those persons having on January 1 of any year a lease, sublease, rent or preferential assignment or other possessory interest in property exempt from taxation under subsection (1)(a) of this section, except dock area property, shall make payments in lieu of taxes to any school district in which the exempt property is located as provided in subsection (3) of this section. The annual payment in lieu of taxes shall be one quarter of one percent (0.0025) of the real market value of the exempt property and the payment shall be made to the county treasurer on or before May 1 of each year.

(3)(a) On or before December 31 preceding any year for which a lease, sublease, rental or preferential assignment or other possessory interest in property is to be held, or within 30 days after acquisition of such an interest, whichever is later, any person described in subsection (2) of this section shall file with the county assessor a request for computation of the payment in lieu of tax for the exempt property in which the person has a possessory interest. The person shall also provide any information necessary to complete the computation that may be requested by the assessor. The request shall be made on a form prescribed by the Department of Revenue.

(b) On or before April 1 of each assessment year the county assessor shall compute the in lieu tax for the property subject to subsection (2) of this section for which a request for computation has been filed under paragraph (a) of this subsection and shall notify each person who has filed such a request:

(A) That the person is required to pay the amount in lieu of taxes to the county treasurer on behalf of the school district;

(B) Of the real market value of the property subject to the payment in lieu of taxes; and

(C) Of the amount due, the due date of the payment in lieu of taxes and of the consequences of late payment or nonpayment.

(c) On or before July 15 of each tax year the county treasurer shall distribute to the school districts the amounts received for the respective districts under subsection (2) of this section. If the exempt property is located in more than one school district, the amount received shall be apportioned to the school districts on the basis of the ratio that each school district’s permanent limit on the rate of ad valorem property taxes bears to the total permanent limit on the rate of ad valorem property taxes applicable to all of the school districts in which the property is located.

(4) If a person described in subsection (2) of this section fails to request a computation or make a payment in lieu of taxes as provided in this section, the property shall not be exempt for the tax year but shall be assessed and taxed as other property similarly situated is assessed and taxed.

(5) Upon granting of a lease, sublease, rental, preferential assignment or other possessory interest in property described in subsection (1)(a) of this section, except dock area property, the municipality, dock commission, airport district or port shall provide the county assessor with the name and address of the lessee, sublessee, renter, preferential assignee or person granted the possessory interest.

(6)(a) Not later than 15 days prior to the date that a request is required to be made under subsection (3)(a) of this section, the municipality, dock commission, airport district or port granting a lease, sublease, rental, preferential assignment or other possessory interest in its exempt property for which in lieu tax payments are imposed under subsection (2) of this section, shall notify the person granted the interest:

(A) Of the obligation to file with the county assessor a request for appraisal and computation of in lieu tax no later than December 31 or within 30 days after the interest is granted, whichever is later.

(B) Of the obligation to pay the in lieu tax, in the amount of one-quarter of one percent (0.0025) of the real market value of the exempt property held, to the county treasurer before May 1 following the date of the request.

(C) That, if the request is not made within the time prescribed, or if the in lieu tax is not paid, or both, that the property shall not be exempt from taxation but shall be assessed and taxed in the same manner as other property similarly situated is assessed and taxed.

(b) Failure of a municipality, dock commission, airport district or port to give the notice as prescribed under this subsection does not relieve any person from the requirements of this section.

(7) As used in this section:

(a) "Dock" means a structure extended from the shore or area adjacent to deep water for the purpose of permitting the mooring of ships, barges or other watercraft.

(b) "Dock area" means that part of the dock situated immediately adjacent to the mooring berth of ships, barges or other watercraft which is used primarily for the loading and unloading of waterborne cargo, but which shall not encompass any area other than that area from which cargo is hoisted or moved aboard a vessel, or to which cargo is set down when unloaded from a vessel when utilizing shipboard or dockside machinery.

(c) "Dock area property" means all real property situated in the dock area, and includes all structures, machinery or equipment affixed to that property.

(d) "School district" means a common or union high school district, but does not include a county education bond district, an education service district, a community college service district or a community college district.

[Amended by 1955 c.267 §1; 1973 c.234 §1; 1977 c.615 §1; 1979 c.705 §1; 1981 c.160 §1; 1983 c.740 §86; 1987 c.583 §5; 1987 c.756 §10; 1991 c.459 §42; 1995 c.337 §2; 1997 c.271 §4; 1997 c.541 §103; 1997 c.600 §5; 1999 c.570 §1; 2001 c.114 §9; 2003 c.119 §1; 2003 c.169 §1]



Section 307.122



Section 307.123 - Property of strategic investment program eligible projects; rules.

(a) That portion of the real market value of the eligible project that equals the minimum cost of the project under ORS 285C.606 (1)(c), increased annually for growth at the rate of three percent, shall be taxable at the taxable portion’s assessed value under ORS 308.146. The taxable portion of real market value, as adjusted, shall be allocated as follows until the entire amount is assigned: first to land, second to buildings, third to real property machinery and equipment and last to personal property.

(b) The remainder of the real market value shall be exempt from taxation for a period of 15 years from the beginning of the tax year after the earliest of the following dates:

(A) The date the property is certified for occupancy or, if no certificate of occupancy is issued, the date the property is used to produce a product for sale; or

(B) The expiration of the exemption for commercial facilities under construction under ORS 307.330.

(2) If the real market value of the property falls below the value determined under subsection (1)(a) of this section, the owner or lessee shall pay taxes only on the assessed value of the property.

(3) Notwithstanding subsection (1) of this section, real or personal property that has received an exemption under ORS 285C.175 may not be assessed under this section.

(4) The Department of Revenue may adopt rules and prescribe forms that the department determines are necessary for administration of this section.

(5) The determination by the Oregon Business Development Commission that a project is an eligible project that may receive a tax exemption under this section shall be conclusive, so long as the property included in the eligible project is constructed and installed in accordance with the application approved by the commission.

(6) Notwithstanding subsection (1) of this section, if the owner or lessee of property exempt under this section fails to pay the fee required under ORS 285C.609 (4)(b) by the end of the tax year in which it is due, the exemption shall be revoked and the property shall be fully taxable for the following tax year and for each subsequent tax year for which the fee remains unpaid. If an unpaid fee is paid after the exemption is revoked, the property shall again be eligible for the exemption provided under this section, beginning with the tax year after the payment is made. Reinstatement of the exemption under this subsection shall not extend the 15-year exemption period provided for in subsection (1)(b) of this section.

[1993 c.737 §5; 1995 c.698 §8; 1997 c.325 §19; 1997 c.541 §412; 2003 c.662 §12]



Section 307.125 - Property of forest protection agencies.

[1957 c.189 §1; 1965 c.253 §138]



Section 307.126



Section 307.127



Section 307.130 - Property of certain museums, volunteer fire departments or literary, benevolent, charitable and scientific institutions.

(a) "Art museum" means a nonprofit corporation organized to display works of art to the public.

(b) "History museum or science museum" means a nonprofit corporation organized to display historical or scientific exhibits, or both, to the public.

(c) "Nonprofit corporation" means a corporation that:

(A) Is organized not for profit, pursuant to ORS chapter 65 or any predecessor of ORS chapter 65; or

(B) Is organized and operated as described under section 501(c) of the Internal Revenue Code as defined in ORS 305.842.

(d) "Volunteer fire department" means a nonprofit corporation organized to provide fire protection services in a specific response area.

(2) Upon compliance with ORS 307.162, the following property owned or being purchased by art museums, volunteer fire departments, or incorporated literary, benevolent, charitable and scientific institutions shall be exempt from taxation:

(a) Except as provided in ORS 748.414, only such real or personal property, or proportion thereof, as is actually and exclusively occupied or used in the literary, benevolent, charitable or scientific work carried on by such institutions.

(b) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

(c) All real or personal property of a rehabilitation facility or any retail outlet thereof, including inventory. As used in this subsection, "rehabilitation facility" means either those facilities defined in ORS 344.710 or facilities which provide individuals who have physical, mental or emotional disabilities with occupational rehabilitation activities of an educational or therapeutic nature, even if remuneration is received by the individual.

(d) All real and personal property of a retail store dealing exclusively in donated inventory, where the inventory is distributed without cost as part of a welfare program or where the proceeds of the sale of any inventory sold to the general public are used to support a welfare program. As used in this subsection, "welfare program" means the providing of food, shelter, clothing or health care, including dental service, to needy persons without charge.

(e) All real and personal property of a retail store if:

(A) The retail store deals primarily and on a regular basis in donated and consigned inventory;

(B) The individuals who operate the retail store are all individuals who work as volunteers; and

(C) The inventory is either distributed without charge as part of a welfare program, or sold to the general public and the sales proceeds used exclusively to support a welfare program. As used in this paragraph, "primarily" means at least one-half of the inventory.

(f) The real and personal property of an art museum that is used in conjunction with the public display of works of art or used to educate the public about art, but not including any portion of the art museum’s real or personal property that is used to sell, or hold out for sale, works of art, reproductions of works of art or other items to be sold to the public.

(g) All real and personal property of a volunteer fire department that is used in conjunction with services and activities for providing fire protection to all residents within a fire response area.

(h) All real and personal property, including inventory, of a retail store owned by a nonprofit corporation if:

(A) The retail store deals exclusively in donated inventory; and

(B) Proceeds of the retail store sales are used to support a not-for-profit housing program whose purpose is to:

(i) Acquire property and construct housing for resale to individuals at or below the cost of acquisition and construction; and

(ii) Provide loans bearing no interest to individuals purchasing housing through the program.

(3)(a) Upon compliance with ORS 307.162, real and personal property owned or leased by a history museum or science museum shall be exempt from property taxes if the property:

(A) Is used to fulfill the mission of the museum as provided in the articles of incorporation and bylaws of the museum; and

(B) Is used or occupied for one or more of the following purposes:

(i) As a food service facility or concession stand selling food and refreshments to museum visitors, volunteers or staff within the museum buildings or on museum grounds.

(ii) As a retail store selling inventory, at least 90 percent of which is museum-related, within the museum buildings or on museum grounds.

(iii) As a parking lot, the use of which is permitted without charge for not fewer than 355 days during the property tax year, for museum visitors, volunteers or staff employed by the museum.

(iv) As a theater located in a museum building showing entertainment or educational features, at least 75 percent of which are museum-related.

(v) As unimproved land that is not specially assessed and that is contiguous with the land on which the museum is situated.

(vi) For displays, storage areas, educational classrooms or meeting areas.

(b) The exemption granted under this subsection does not apply to property used or occupied as a hotel, water park or chapel or for any commercial enterprise.

(4) An art museum or institution shall not be deprived of an exemption under this section solely because its primary source of funding is from one or more governmental entities.

(5) An institution shall not be deprived of an exemption under this section because its purpose or the use of its property is not limited to relieving pain, alleviating disease or removing constraints.

[Amended by 1955 c.576 §1; 1959 c.207 §1; 1969 c.342 §1; 1971 c.605 §1; 1974 c.52 §3; 1979 c.688 §1; 1987 c.391 §1; 1987 c.490 §49; 1989 c.224 §50; 1991 c.93 §4; 1993 c.655 §3; 1995 c.470 §4; 1997 c.599 §1; 1999 c.90 §31; 1999 c.773 §1; 2001 c.660 §26; 2003 c.77 §4; 2005 c.832 §16; 2007 c.70 §75; 2007 c.614 §4a; 2007 c.694 §1; 2008 c.45 §4; 2009 c.5 §14; 2009 c.909 §14; 2010 c.82 §14; 2011 c.7 §14; 2012 c.31 §14; 2013 c.377 §14; 2014 c.52 §16; 2015 c.701 §46]

Note: The amendments to 307.130 by section 48, chapter 701, Oregon Laws 2015, apply to property tax years beginning on or after July 1, 2019. See section 49, chapter 701, Oregon Laws 2015. The text that applies to property tax years beginning on or after July 1, 2019, is set forth for the user’s convenience.
(1) As used in this section:

(a) "Art museum" means a nonprofit corporation organized to display works of art to the public.

(b) "Nonprofit corporation" means a corporation that:

(A) Is organized not for profit, pursuant to ORS chapter 65 or any predecessor of ORS chapter 65; or

(B) Is organized and operated as described under section 501(c) of the Internal Revenue Code as defined in ORS 305.842.

(c) "Volunteer fire department" means a nonprofit corporation organized to provide fire protection services in a specific response area.

(2) Upon compliance with ORS 307.162, the following property owned or being purchased by art museums, volunteer fire departments, or incorporated literary, benevolent, charitable and scientific institutions shall be exempt from taxation:

(a) Except as provided in ORS 748.414, only such real or personal property, or proportion thereof, as is actually and exclusively occupied or used in the literary, benevolent, charitable or scientific work carried on by such institutions.

(b) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

(c) All real or personal property of a rehabilitation facility or any retail outlet thereof, including inventory. As used in this subsection, "rehabilitation facility" means either those facilities defined in ORS 344.710 or facilities which provide individuals who have physical, mental or emotional disabilities with occupational rehabilitation activities of an educational or therapeutic nature, even if remuneration is received by the individual.

(d) All real and personal property of a retail store dealing exclusively in donated inventory, where the inventory is distributed without cost as part of a welfare program or where the proceeds of the sale of any inventory sold to the general public are used to support a welfare program. As used in this subsection, "welfare program" means the providing of food, shelter, clothing or health care, including dental service, to needy persons without charge.

(e) All real and personal property of a retail store if:

(A) The retail store deals primarily and on a regular basis in donated and consigned inventory;

(B) The individuals who operate the retail store are all individuals who work as volunteers; and

(C) The inventory is either distributed without charge as part of a welfare program, or sold to the general public and the sales proceeds used exclusively to support a welfare program. As used in this paragraph, "primarily" means at least one-half of the inventory.

(f) The real and personal property of an art museum that is used in conjunction with the public display of works of art or used to educate the public about art, but not including any portion of the art museum’s real or personal property that is used to sell, or hold out for sale, works of art, reproductions of works of art or other items to be sold to the public.

(g) All real and personal property of a volunteer fire department that is used in conjunction with services and activities for providing fire protection to all residents within a fire response area.

(h) All real and personal property, including inventory, of a retail store owned by a nonprofit corporation if:

(A) The retail store deals exclusively in donated inventory; and

(B) Proceeds of the retail store sales are used to support a not-for-profit housing program whose purpose is to:

(i) Acquire property and construct housing for resale to individuals at or below the cost of acquisition and construction; and

(ii) Provide loans bearing no interest to individuals purchasing housing through the program.

(3) An art museum or institution shall not be deprived of an exemption under this section solely because its primary source of funding is from one or more governmental entities.

(4) An institution shall not be deprived of an exemption under this section because its purpose or the use of its property is not limited to relieving pain, alleviating disease or removing constraints.

Note: Sections 1 and 2, chapter 7, Oregon Laws 2014, provide:

Sec. 1. (1) For purposes of ORS 307.130 (2)(a), real or personal property of a nonprofit corporation is actually and exclusively occupied or used in the benevolent or charitable work carried on by the nonprofit corporation, and is exempt from ad valorem property taxation, if, for the tax year beginning on July 1, 2012, the property was actually:

(a) Offered, occupied or used as low-income housing; and

(b) Granted exemption under ORS 307.130 (2)(a) by the county in which the property is located.

(2) The exemption provided under subsection (1) of this section continues until the end of the earliest tax year in which the property described in subsection (1) of this section:

(a) Is no longer actually offered, occupied or used as low-income housing;

(b) Changes ownership other than by sale or transfer to a nonprofit corporation under whose ownership the property continues to be offered, occupied or used as low-income housing; or

(c) Is leased in its entirety by the nonprofit corporation claiming the exemption, other than by leases for occupancy of individual units as low-income housing. [2014 c.7 §1]

Sec. 2. (1) Section 1 of this 2014 Act applies to property tax years beginning on or after July 1, 2012.

(2) The exemption provided under section 1 of this 2014 Act may not be granted for tax years beginning on or after July 1, 2018.

[2014 c.7 §2]



Section 307.134 - Definition of fraternal organization.

(a) Organized as a corporation not for profit under the laws of any state or national government;

(b) That is not solely a social club but is established under the lodge system with a ritualistic form of work and a representative form of government;

(c) That regularly engages in or provides financial support for some form of benevolent or charitable activity with the purpose of doing good to others rather than for the convenience of its members;

(d) In which no part of the corporation’s income is distributable to its members, directors or officers;

(e) In which no member, officer, agent or employee is paid, or directly or indirectly receives, in the form of salary or other compensation, an amount beyond that which is just and reasonable compensation commonly paid for such services rendered and which has been fixed and approved by the members, directors or other governing body of the corporation; and

(f) That is not a college fraternity or sorority.

(2) For the purposes of ORS 307.136, "fraternal organization" includes, but is not limited to, the grand and subordinate lodges of the Masons, the grand and subordinate lodges of the Knights of Pythias, the Knights of Columbus, the Benevolent and Protective Order of Elks, the Fraternal Order of Eagles, the Loyal Order of Moose, the Independent Order of Odd Fellows, the Oregon State Grange, the American Legion, the Veterans of Foreign Wars, the International Association of Lions Clubs, the Soroptimist International, the Rotary International and the Kiwanis International.

[1961 c.543 §§3,4; 2005 c.389 §1]



Section 307.136 - Property of fraternal organizations.

(1) All the real or personal property, or portion thereof, which is actually occupied or used in fraternal or lodge work or for entertainment and recreational purposes by one or more fraternal organizations, except that property or portions of property of a fraternal organization rented or leased by it at any time to other persons for sums greater than reasonable expenses for heat, light, water, janitorial services and supplies and facility repair and rehabilitation shall be subject to taxation.

(2) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

[1961 c.543 §2; 1974 c.52 §1; 1993 c.655 §4; 1997 c.441 §1]



Section 307.140 - Property of religious organizations.

(1) All houses of public worship and other additional buildings and property used solely for administration, education, literary, benevolent, charitable, entertainment and recreational purposes by religious organizations, the lots on which they are situated, and the pews, slips and furniture therein. However, any part of any house of public worship or other additional buildings or property which is kept or used as a store or shop or for any purpose other than those stated in this section shall be assessed and taxed the same as other taxable property.

(2) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

(3) Land and the buildings thereon held or used solely for cemetery or crematory purposes, including any buildings solely used to store machinery or equipment used exclusively for maintenance of such lands.

[Amended by 1955 c.258 §1; 1959 c.207 §2; 1973 c.397 §1; 1974 c.52 §2; 1987 c.756 §3; 1993 c.655 §5]



Section 307.145 - Certain child care facilities, schools and student housing.

(2) Property described in subsection (1) of this section which is exclusively for or in the immediate connection with educational purposes shall continue to be exempt when leased to a political subdivision of the State of Oregon, or to another incorporated eleemosynary institution or incorporated religious organization for an amount not to exceed the cost of repairs, maintenance and upkeep.

(3)(a) As used in this section, "child care facility" means a child care center certified by the Office of Child Care under ORS 329A.280 to provide educational child care.

(b) Before an exemption for a child care facility is allowed under this section, in addition to any other information required under ORS 307.162, the statement shall:

(A) Describe the property and declare or be accompanied by proof that the corporation is an eleemosynary institution or religious organization.

(B) Declare or be accompanied by proof that the office has issued the child care facility a certification to provide educational child care.

(C) Be signed by the taxpayer subject to the penalties for false swearing.

[1957 c.683 §1; 1959 c.207 §3; 1971 c.670 §1; 1981 c.611 §1; 1987 c.756 §6; 1993 c.733 §10; 1995 c.278 §32; 1999 c.743 §20; 2003 c.293 §13; 2013 c.624 §74]



Section 307.147 - Senior services centers.

(a) "Nonprofit corporation" means a corporation that:

(A) Is organized not for profit, pursuant to ORS chapter 65 or any predecessor of ORS chapter 65; or

(B) Is organized and operated as described under section 501(c) of the Internal Revenue Code as defined in ORS 305.842.

(b) "Senior services center" means property that:

(A) Is owned or being purchased by a nonprofit corporation;

(B) Is actually and exclusively used to provide services and activities (including parking) primarily to or for persons over 50 years of age;

(C) Is open generally to all persons over 50 years of age;

(D) Is not used primarily for fund-raising activities; and

(E) Is not a residential or dwelling place.

(2) Upon compliance with ORS 307.162, a senior services center is exempt from ad valorem property taxation.

[1993 c.777 §2; 1997 c.541 §104; 1997 c.839 §44; 1999 c.90 §32; 2001 c.660 §27; 2003 c.77 §5; 2005 c.94 §31; 2005 c.832 §17; 2007 c.614 §5; 2008 c.45 §5; 2009 c.5 §15; 2009 c.909 §15; 2010 c.82 §15; 2011 c.7 §15; 2012 c.31 §15; 2013 c.377 §15; 2014 c.52 §17]



Section 307.150 - Burial and crematory property.

(a) Burial grounds, tombs and rights of burial, and lands and buildings on the land, not exceeding 30 acres, used for the sole purpose of a crematory and burial place to incinerate remains.

(b) Lands used or held exclusively for cemetery purposes, not exceeding 600 acres.

(c) Burial lots or space for burial of incinerate remains in buildings or grounds used or held exclusively for burial purposes.

(d) Buildings on land described in paragraph (a) or (b) of this subsection that are used to store machinery or equipment used exclusively for maintenance of burial grounds.

(e) Personal property used exclusively for cemetery or crematory purposes.

(2) The statement required under ORS 307.162 shall be filed by the owner of the property described in subsection (1) of this section.

(3) Any property exclusively occupied and used as a family burial ground is exempt from ad valorem taxation.

[Amended by 1987 c.756 §4; 1999 c.398 §7; 2009 c.455 §1]



Section 307.155 - When land exempt under ORS 97.660, 307.140 or 307.150 taxable; lien.

(2) There shall be added to the next general property tax roll, to be collected and distributed in the same manner as other real property taxes, additional taxes equal to the total amount of taxes that otherwise would have been assessed against the land had the land not been used or held for cemetery or crematory purposes for the last 10 years (or such lesser number of years, corresponding to the years after 1981 of exemption for the land) preceding the year after 1981 in which the land was exempt from taxation.

(3) The lien for the additional taxes imposed by this section, and the interest thereon, shall attach as of the date preceding the date of sale or other transfer of the land.

(4) For each year that land is exempt from taxation under ORS 97.660, 307.140 (3) or 307.150, or both, the assessor shall enter on the assessment and tax roll, with respect to the land, the notation "(cemetery land-potential additional tax)."

(5) The amount of additional taxes determined to be due under this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

(6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[1981 c.572 §1; 1987 c.756 §4a; 1991 c.459 §43; 1997 c.541 §105]

Note: 307.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 307.157 - Cemetery or crematory land acquired by eleemosynary or charitable institution; potential additional taxes.

(a) As of the date the land ceases to be used or held exclusively for cemetery or crematory purposes, the land is owned or being purchased by an incorporated eleemosynary or charitable institution described in ORS 307.130 or 307.145 for use in connection with educational purposes; and

(b) The incorporated eleemosynary or charitable institution complies with ORS 307.162.

(2) The deferred additional tax described in subsection (1) of this section shall be collected as described in this subsection to the extent that land described in subsection (1) of this section ceases to be used by an incorporated eleemosynary or charitable institution in connection with educational purposes. The amount of additional tax to be collected shall be reduced by 10 percent for each 12-month period in which the land was owned or being purchased by an incorporated eleemosynary or charitable institution in connection with educational purposes.

(3) For each tax year in which the additional tax continues to be deferred, but may subsequently be imposed pursuant to this section, the county assessor shall continue to enter the notation "potential additional tax liability" on the assessment and tax roll.

(4) ORS 307.155 (3), (5) and (6) apply to any additional tax imposed under this section. [2001 c.422 §4]

Note: Section 5, chapter 422, Oregon Laws 2001, provides:

Sec. 5. Section 4 of this 2001 Act [307.157] applies to property owned or being purchased by an incorporated eleemosynary or charitable institution on or after January 1, 2001, and before January 1, 2011, and to property tax years beginning on or after July 1, 2001, and before July 1, 2021.

[2001 c.422 §5]



Section 307.160 - Property of public libraries.



Section 307.162 - Claiming exemption; late claims; notification of change to nonexempt use.

(A) List all real property claimed to be exempt and show the purpose for which the real property is used; and

(B) Cite the statutes under which exemption for personal property is claimed.

(b) If the ownership of all property, other than property described in ORS 307.110 (3)(h), included in the claim filed with the county assessor for a prior year remains unchanged, a new claim is not required.

(c) When the property designated in the claim for exemption is acquired after March 1 and before July 1, the claim for that year must be filed within 30 days from the date of acquisition of the property.

(2)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section for the current tax year:

(A) On or before December 31 of the tax year, if the claim is accompanied by a late filing fee of the greater of $200, or one-tenth of one percent of the real market value as of the most recent assessment date of the property to which the claim pertains.

(B) On or before April 1 of the tax year, if the claim is accompanied by a late filing fee of $200 and the claimant demonstrates good and sufficient cause for failing to file a timely claim, is a first-time filer or is a public entity described in ORS 307.090.

(b)(A) Notwithstanding subsection (1) of this section, a claimant that demonstrates good and sufficient cause for failing to file a timely claim, is a first-time filer or is a public entity described in ORS 307.090 may file a claim under this section for the five tax years prior to the current tax year:

(i) Within 60 days after the date on which the county assessor mails notice of additional taxes owing under ORS 311.206 for the property to which the claim filed under this subparagraph pertains; or

(ii) At any time if no notice is mailed.

(B) A claim filed under this paragraph must be accompanied by a late filing fee of the greater of $200, or one-tenth of one percent of the real market value as of the most recent assessment date of the property to which the claim pertains, multiplied by the number of prior tax years for which exemption is claimed.

(c) If a claim filed under this subsection is not accompanied by the late filing fee or if the late filing fee is not otherwise paid, an exemption may not be allowed for the tax years sought by the claim. A claim may be filed under this subsection notwithstanding that there are no grounds for hardship as required for late filing under ORS 307.475.

(d) The value of the property used to determine the late filing fee under this subsection and the determination of the county assessor relative to a claim of good and sufficient cause are appealable in the same manner as other acts of the county assessor.

(e) A late filing fee collected under this subsection must be deposited in the county general fund.

(3)(a) In a claim for exemption of property described in ORS 307.110 (3)(h), the county or city, town or other municipal corporation or political subdivision of this state that is filing the claim must substantiate that the property is used for affordable housing or that it is leased or rented to persons of lower income, as applicable.

(b) A claim filed under this subsection must be filed annually on a form prescribed by the Department of Revenue.

(4) As used in this section:

(a) "First-time filer" means a claimant that:

(A) Has never filed a claim for the property that is the subject of the current claim; and

(B) Did not receive notice from the county assessor on or before December 1 of the tax year for which exemption is claimed regarding the potential property tax liability of the property.

(b)(A) "Good and sufficient cause" means an extraordinary circumstance beyond the control of the taxpayer or the taxpayer’s agent or representative that causes the failure to file a timely claim.

(B) "Good and sufficient cause" does not include hardship, reliance on misleading information unless the information is provided by an authorized tax official in the course of the official’s duties, lack of knowledge, oversight or inadvertence.

(c) "Ownership" means legal and equitable title.

(5)(a) Notwithstanding subsection (1) of this section, if an institution or organization owns property that is exempt from taxation under a provision of law listed in subsection (1) of this section and fails to file a timely claim for exemption under subsection (1) of this section for additions or improvements to the exempt property, the additions or improvements may nevertheless qualify for exemption.

(b) The organization must file a claim for exemption with the county assessor to have the additions or improvements to the exempt property be exempt from taxation. The claim must:

(A) Describe the additions or improvements to the exempt property;

(B) Describe the current use of the property that is the subject of the application;

(C) Identify the tax year and any preceding tax years for which the exemption is sought;

(D) Contain any other information required by the department; and

(E) Be accompanied by a late filing fee equal to the product of the number of tax years for which exemption is sought multiplied by the greater of $200 or one-tenth of one percent of the real market value as of the most recent assessment date of the property that is the subject of the claim.

(c) Upon the county assessor’s receipt of a completed claim and late filing fee, the assessor shall determine for each tax year for which exemption is sought whether the additions or improvements that are the subject of the claim would have qualified for exemption had a timely claim been filed under subsection (1) of this section. Any property that would have qualified for exemption had a timely claim been filed under subsection (1) of this section is exempt from taxation for each tax year for which the property would have qualified.

(d) A claim for exemption under this subsection may be filed only for tax years for which the time for filing a claim under subsections (1) and (2)(a) of this section has expired. A claim filed under this subsection, however, may serve as the claim required under subsection (1) of this section for the current tax year.

(e) A late filing fee collected under this subsection must be deposited in the county general fund.

(6) For each tax year for which an exemption granted pursuant to subsection (2) or (5) of this section applies:

(a) Any tax, or interest attributable thereto, that was paid with respect to the property that is declared exempt from taxation must be refunded. Refunds must be made without interest from the unsegregated tax collections account established under ORS 311.385.

(b) Any tax, or interest attributable thereto, that remains unpaid as of the date the exemption is granted must be abated.

(7) If an institution or organization owns property that is exempt from taxation under a provision of law listed in subsection (1) of this section and changes the use of the property to a use that would not entitle the property to exemption from taxation, the institution or organization must notify the county assessor of the change to a taxable use within 30 days.

[Formerly 307.170; 1967 c.51 §1; 1967 s.s. c.9 §4; 1969 c.237 §1; 1977 c.478 §2; 1977 c.884 §33; 1985 c.613 §3; 1987 c.574 §1; 1987 c.756 §7; 1991 c.459 §44; 1993 c.18 §68; 1993 c.19 §4; 1993 c.777 §5; 1995 c.79 §120; 1995 c.513 §2; 1997 c.485 §3; 1997 c.541 §106; 1999 c.398 §9; 1999 c.579 §1; 2009 c.455 §3; 2009 c.626 §2a; 2011 c.655 §2; 2012 c.42 §3; 2013 c.193 §26; 2013 c.386 §2; 2015 c.520 §2]



Section 307.163



Section 307.164



Section 307.165



Section 307.166 - Property leased by exempt institution, organization or public body to another exempt institution, organization or public body.

(2) Except as provided in subsection (4) of this section, to obtain the exemption under this section, the lessee or entity in possession must file a claim for exemption with the county assessor, verified by the oath or affirmation of the president or other proper officer of the institution or organization, or head official of the public body or the legally authorized delegate of the head official, showing:

(a) A complete description of the property for which exemption is claimed.

(b) All facts relating to the ownership or purchase of the property.

(c) All facts relating to the use of the property by the lessee or entity in possession.

(d) A true copy of the lease, sublease or other grant of use and possession covering the property for which exemption is claimed.

(e) Any other information required by the claim form.

(3)(a) The claim required under subsection (2) of this section must be filed on or before April 1 preceding the tax year for which the exemption is claimed, except:

(A) If the lease, sublease or other grant of use and possession is entered into after March 1 but not later than June 30, the claim must be filed within 30 days after the date the lease, sublease or other grant of use and possession is entered into if the exemption is claimed for the assessment year beginning on the preceding January 1; or

(B) If a late filing fee is paid in the manner provided in ORS 307.162 (2), the claim may be filed within the time specified in ORS 307.162 (2).

(b) The exemption first applies for the tax year beginning July 1 of the year for which the claim is filed. The exemption continues as long as the ownership and use of the property remain unchanged and during the period of the lease, sublease or other grant of use and possession. If either the ownership or use changes, a new claim must be filed as provided in this section. If the lease, sublease or other grant of use and possession expires before July 1 of any year, the exemption terminates as of January 1 of the same calendar year.

(4)(a) In lieu of filing a claim under subsection (2) of this section, the lessor, sublessor or person granting the use and possession of property that is exempt from taxation under ORS 307.040 or 307.090 to a lessee, sublessee or entity the property of which is eligible for exemption under ORS 307.040 or 307.090 must provide the assessor of the county in which the property is located with the following information as soon as practicable after execution of a lease, sublease or other grant of use and possession of the property:

(A) The name and address of the lessee, sublessee or possessor;

(B) Upon request of the assessor, a copy of the lease, sublease or other grant of use and possession of the property; and

(C) The location of the property.

(b) Upon compliance with paragraph (a) of this subsection, the property is exempt from taxation under this section during the term of the lease, sublease or other grant of use and possession.

[1977 c.884 §26 (enacted in lieu of 307.164); 1991 c.459 §45; 1993 c.104 §1; 1997 c.154 §1; 1997 c.541 §107; 1999 c.579 §19; 2009 c.626 §3; 2011 c.655 §3; 2013 c.193 §15]



Section 307.168 - State land under lease.

(2) As used in this section "land" means the land itself, above or under water, but does not include:

(a) Any buildings, structures, improvements, machinery, equipment or fixtures erected upon, under, above or affixed to the land; or

(b) Mines, minerals, or quarries in, under or upon the land. The term "land," however, does include all water rights appertaining to the land.

[1982 s.s.1 c.25 §2; 1995 c.589 §5]



Section 307.169



Section 307.170



Section 307.171 - Sports facility owned by large city.

[2001 c.931 §2]



Section 307.175 - Alternative energy systems.

(2) An alternative energy system is exempt from ad valorem property taxation if the system is:

(a) A net metering facility, as defined in ORS 757.300; or

(b) Primarily designed to offset onsite electricity use.

(3) Notwithstanding ORS 307.110 and 308.505 to 308.681, any portion of the real property to which an alternative energy system is affixed is exempt under this section if:

(a) The real property is otherwise exempt from ad valorem property taxation; and

(b) The alternative energy system is exempt under this section.

(4) Property equipped with an alternative energy system is exempt from ad valorem property taxation in an amount that equals any positive amount obtained by subtracting the real market value of the property as if it were not equipped with an alternative energy system from the real market value of the property as equipped with the alternative energy system. [1975 c.460 §§1,2; 1977 c.196 §§9,10; 1979 c.670 §1; 1991 c.459 §47; 1997 c.534 §1; 2001 c.584 §1; 2007 c.885 §1; 2011 c.656 §3]

Note: Section 4, chapter 656, Oregon Laws 2011, provides:

Sec. 4. (1) The amendments to ORS 307.175 by section 3, chapter 656, Oregon Laws 2011, apply to tax years beginning on or after July 1, 2011.

(2) An exemption under ORS 307.175 may not be allowed for tax years beginning after July 1, 2017. [2011 c.656 §4; 2013 c.193 §28]

Note: 307.175 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 1, 2 and 3, chapter 571, Oregon Laws 2015, provide:

Sec. 1. (1)(a) The governing body of a county and the owner or person in possession or control of a solar project located within the county and outside the boundaries of any incorporated city may enter into an agreement that exempts from property taxes the property constituting the solar project and allows the payment of a fee in lieu of property taxes imposed on the property. An agreement may not be entered into for a term longer than 20 consecutive years.

(b) If any portion of a solar project is located within the boundaries of an incorporated city, the governing body of the county shall consult with the governing body of the city before entering into an agreement under paragraph (a) of this subsection. An agreement entered into under paragraph (a) of this subsection with respect to a solar project located within the boundaries of the incorporated city is not effective unless the governing body of the city is a party to the agreement.

(2) The fee in lieu of property taxes shall be computed at the rate of $7,000 per megawatt of nameplate capacity of the solar project for each property tax year. Megawatt of nameplate capacity shall be carried to the third decimal place.

(3)(a) On or before December 31 preceding the first property tax year to which an agreement entered into under this section relates, the owner or person in possession or control of the solar project shall file with the county assessor a copy of the agreement and a request for computation of the fee in lieu of property taxes for the property constituting the solar project. The request must include any information required by the assessor to compute the fee.

(b) On or before December 31 preceding each subsequent property tax year to which an agreement entered into under this section relates, the owner or person in possession or control of the solar project shall file with the county assessor a request for computation of the fee in lieu of property taxes for the property constituting the solar project. If the identity of the owner or person in possession or control, or the nameplate capacity, of the solar project has changed, the request for computation of the fee must include the new information.

(c) A request for computation that is not filed on or before December 31 must be accompanied by a late fee of $200.

(4)(a) On or before February 1 of each year to which the agreement relates, the county assessor shall compute the fee in lieu of property taxes for the property constituting the solar project and shall notify the owner or person in possession or control:

(A) That the fee in lieu of property taxes must be paid to the county treasurer on or before March 1; and

(B) Of the amount due and of the consequences of late payment or nonpayment.

(b) Notwithstanding paragraph (a) of this subsection, payment of the fee in lieu of property taxes is not due until after the notice required under paragraph (a) of this subsection has been sent.

(c) On or before July 15 of each year, the county treasurer shall distribute fee revenue collected under this section to each taxing district in which a solar project is located on the basis of the ratio that the taxing district’s total rate of ad valorem property taxes, excluding the rates of taxes imposed to repay bonded indebtedness, bears to the total rate of ad valorem property taxes, excluding the rates of taxes imposed to repay bonded indebtedness, imposed by all taxing districts in which the solar project is located.

(5)(a) If the owner or person in possession or control of a solar project that has entered into an agreement under this section fails to pay the fee as required under this section, the property constituting the solar project is not exempt for the following property tax year and shall be assessed and taxed as other similar property is assessed and taxed.

(b) Notwithstanding paragraph (a) of this subsection, the property shall be exempt for the following property tax year upon payment, within one year after the date of delinquency, of the delinquent fee plus interest at the rate prescribed in ORS 311.505 (2). Delinquent fees and interest shall be collected in the manner provided for collection of delinquent property taxes on personal property.

(6)(a) If the owner or person in possession or control of the solar project fails to pay the fee in lieu of property taxes for more than one year during the term of an agreement entered into under this section, notwithstanding the agreement, the property constituting the solar project shall be disqualified for the exemption and payment of the fee in lieu of property taxes.

(b) Property that is disqualified under this subsection shall:

(A) Be assessed and taxed as other similar property is assessed and taxed.

(B) In addition, be assessed a penalty in an amount equal to one year of the fee in lieu of property taxes for the property. The penalty assessed under this subparagraph shall be distributed in the manner described in subsection (4)(c) of this section.

(7)(a) Property constituting a solar project that has received an exemption under ORS 285C.350 to 285C.370 or 307.123 for any property tax year is not eligible to pay a fee in lieu of property taxes under this section.

(b) Paragraph (a) of this subsection does not apply to property constituting a solar project that was the subject of an application filed pursuant to ORS 285C.350 to 285C.370 if the property did not receive the exemption for any property tax year. The election to pay the fee in lieu of property taxes for property described in this paragraph is not a disqualifying event. [2015 c.571 §1]

Sec. 2. Section 1 of this 2015 Act applies to property tax years beginning on or after July 1, 2016. [2015 c.571 §2]

Sec. 3. (1) Section 1 of this 2015 Act is repealed on January 2, 2022.

(2) Notwithstanding subsection (1) of this section, property constituting a solar project that is exempt from property taxes under section 1 of this 2015 Act on the date specified in subsection (1) of this section shall continue to be exempt and to pay the fee in lieu of property taxes for the term specified in the agreement entered into under section 1 of this 2015 Act.

[2015 c.571 §3]



Section 307.180 - Property of Indians.

[Amended by 1953 c.698 §7]



Section 307.181 - Land acquired or owned by Indian tribe.

(A) The land is located within the ancient tribal boundaries of the tribe; and

(B) Acquisition of the land by the United States in trust status has been requested or is in process.

(b) The exemption granted under this subsection ceases if the federal government enters a final administrative determination denying the request for acquisition of the land in trust status and:

(A) The deadlines for all available federal administrative appeals and federal judicial review expire with no appeal or review initiated; or

(B) All federal administrative and judicial proceedings arising from or related to the request for or process of acquisition of the land in trust status that have been initiated are completed without overturning the administrative denial of the request.

(2)(a) Regardless of ownership, permanent improvements are exempt from state and local property taxes and fees, charges and assessments related to property taxation if the improvements are located on land that is owned by the United States and held in trust pursuant to federal law for:

(A) A federally recognized Indian tribe; or

(B) An individual member of a federally recognized Indian tribe.

(b) The exemption granted under this subsection does not apply to property assessable under ORS 308.505 to 308.681.

(3)(a) Notwithstanding subsection (1) of this section, property that is owned exclusively by an eligible Indian tribe or by an entity wholly owned by an eligible Indian tribe, or a portion of the property, is exempt from taxation if the property, or the portion of the property, respectively, is used exclusively for government services.

(b) Property described in paragraph (a) of this subsection that may be exempt from taxation as property used exclusively for low income rental housing includes, without limitation, property that:

(A) Is held under lease or a lease purchase agreement by an eligible Indian tribe;

(B)(i) Is the property of a partnership, nonprofit corporation or limited liability company of which an eligible Indian tribe is a general partner, limited partner, director, member, manager or general manager; and

(ii) Is leased or rented to low income persons for housing purposes; or

(C) Is used exclusively for an activity that qualifies as an affordable housing activity under 25 U.S.C. 4132.

(c) Property described in paragraph (a) of this subsection may not be exempt from taxation as property that is used exclusively for low income rental housing unless:

(A) For purposes of ORS 307.540 to 307.548, the requirements of ORS 307.543 have been satisfied;

(B) The property is offered for rent or is held for the purpose of developing low income rental housing;

(C) If occupied, the property is occupied solely by low income persons; and

(D) The property is located in a county in which more than 10 percent of the enrolled members of the eligible Indian tribe reside.

(4) As used in this section:

(a) "Eligible Indian tribe" means the Burns Paiute Tribe, the Confederated Tribes of Coos, Lower Umpqua and Siuslaw Indians, the Confederated Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of Warm Springs Reservation of Oregon, the Coquille Indian Tribe, the Cow Creek Band of Umpqua Tribe of Indians or the Klamath Tribes.

(b) "Government services" means services provided by an eligible Indian tribe that:

(A) Are equivalent to services that a state or local government or the federal government customarily provides to its citizens;

(B) Are related to:

(i) Tribal administration;

(ii) Tribal facilities or tribal health facilities;

(iii) Elementary or secondary education or higher education, including community colleges;

(iv) Transportation;

(v) Fire or police;

(vi) Low income rental housing;

(vii) Utility services provided to an Indian reservation or to land held in trust by the United States for the benefit of an eligible Indian tribe; or

(viii) Cemeteries; and

(C) Other than government services related to the uses of property described in subsection (3)(c) of this section, do not generate income.

(c) "Low income":

(A) Means income at or below 60 percent of the area median income as determined by the Oregon Housing Stability Council based on information from the United States Department of Housing and Urban Development.

(B) For purposes of projects undertaken pursuant to the Native American Housing Assistance and Self-Determination Act of 1996 (P.L. 104-330), includes income that qualifies under 24 C.F.R. 5.609.

(d) "Permanent improvements" means "real property" as defined in ORS 307.010 (1)(b)(B).

(e) "Utility services" means services related to sanitation, sewer, storm drainage and water.

[1993 c.266 §2; 1995 c.748 §3; 2001 c.753 §29; 2009 c.453 §1; 2012 c.42 §1; 2015 c.65 §1; 2015 c.180 §42]

Note: The amendments to 307.181 by section 5, chapter 42, Oregon Laws 2012, and section 2, chapter 65, Oregon Laws 2015, apply to property tax years beginning on or after July 1, 2017. See section 6, chapter 42, Oregon Laws 2012, and section 3, chapter 65, Oregon Laws 2015. The text that applies to property tax years beginning on or after July 1, 2017, including amendments by section 43, chapter 180, Oregon Laws 2015, is set forth for the user’s convenience.
(1)(a) Land acquired by an Indian tribe by purchase, gift or without consideration is exempt from taxation if:

(A) The land is located within the ancient tribal boundaries of the tribe; and

(B) Acquisition of the land by the United States in trust status has been requested or is in process.

(b) The exemption granted under this subsection ceases if the federal government enters a final administrative determination denying the request for acquisition of the land in trust status and:

(A) The deadlines for all available federal administrative appeals and federal judicial review expire with no appeal or review initiated; or

(B) All federal administrative and judicial proceedings arising from or related to the request for or process of acquisition of the land in trust status that have been initiated are completed without overturning the administrative denial of the request.

(2)(a) Regardless of ownership, permanent improvements are exempt from state and local property taxes and fees, charges and assessments related to property taxation if the improvements are located on land that is owned by the United States and held in trust pursuant to federal law for:

(A) A federally recognized Indian tribe; or

(B) An individual member of a federally recognized Indian tribe.

(b) The exemption granted under this subsection does not apply to property assessable under ORS 308.505 to 308.681.

(3)(a) Notwithstanding subsection (1) of this section, property that is owned exclusively by an eligible Indian tribe or by an entity wholly owned by an eligible Indian tribe, or a portion of the property, is exempt from taxation if the property, or the portion of the property, respectively, is used exclusively for government services.

(b) Property described in paragraph (a) of this subsection that may be exempt from taxation as property used exclusively for low income rental housing includes, without limitation, property that:

(A) Is held under lease or a lease purchase agreement by an eligible Indian tribe;

(B)(i) Is the property of a partnership, nonprofit corporation or limited liability company of which an eligible Indian tribe is a general partner, limited partner, director, member, manager or general manager; and

(ii) Is leased or rented to low income persons for housing purposes; or

(C) Is used exclusively for an activity that qualifies as an affordable housing activity under 25 U.S.C. 4132.

(c) Property described in paragraph (a) of this subsection may not be exempt from taxation as property that is used exclusively for low income rental housing unless:

(A) All agreements necessary for the construction and operation of the property as low income rental housing are executed before July 1, 2017;

(B) For purposes of ORS 307.540 to 307.548, the requirements of ORS 307.543 have been satisfied;

(C) The property is offered for rent or is held for the purpose of developing low income rental housing;

(D) If occupied, the property is occupied solely by low income persons; and

(E) The property is located in a county in which more than 10 percent of the enrolled members of the eligible Indian tribe reside.

(4) As used in this section:

(a) "Eligible Indian tribe" means the Burns Paiute Tribe, the Confederated Tribes of Coos, Lower Umpqua and Siuslaw Indians, the Confederated Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of Warm Springs Reservation of Oregon, the Coquille Indian Tribe, the Cow Creek Band of Umpqua Tribe of Indians or the Klamath Tribes.

(b) "Government services" means services provided by an eligible Indian tribe that:

(A) Are equivalent to services that a state or local government or the federal government customarily provides to its citizens;

(B) Are related to:

(i) Tribal administration;

(ii) Tribal facilities or tribal health facilities;

(iii) Elementary or secondary education or higher education, including community colleges;

(iv) Transportation;

(v) Fire or police;

(vi) Low income rental housing;

(vii) Utility services provided to an Indian reservation or to land held in trust by the United States for the benefit of an eligible Indian tribe; or

(viii) Cemeteries; and

(C) Other than government services related to the uses of property described in subsection (3)(c) of this section, do not generate income.

(c) "Low income":

(A) Means income at or below 60 percent of the area median income as determined by the Oregon Housing Stability Council based on information from the United States Department of Housing and Urban Development.

(B) For purposes of projects undertaken pursuant to the Native American Housing Assistance and Self-Determination Act of 1996 (P.L. 104-330), includes income that qualifies under 24 C.F.R. 5.609.

(d) "Permanent improvements" means "real property" as defined in ORS 307.010 (1)(b)(B).

(e) "Utility services" means services related to sanitation, sewer, storm drainage and water.

Note: Sections 4 and 7, chapter 42, Oregon Laws 2012, provide:

Sec. 4. (1) On or before January 1 of each year, an eligible Indian tribe as defined in ORS 307.181 that is granted tax exemption for property, or a portion of property, used exclusively for low income rental housing under ORS 307.181 (3) shall submit a report to the Commission on Indian Services.

(2) The report required under subsection (1) of this section must include:

(a) For each property, or portion of property, the value of the property tax exemption granted under ORS 307.181 (3) for the current property tax year as provided to the tribe by the assessor of the county in which the property is located; and

(b) The percentage of the current occupants of each property who are members of an eligible Indian tribe as defined in ORS 307.181. [2012 c.42 §4]

Sec. 7. (1) It is the intention of the amendments to ORS 307.181 by section 5 of this 2012 Act to eliminate the property tax exemption for low income rental housing projects created by the amendments to ORS 307.181 by section 1 of this 2012 Act, only with respect to projects for which all agreements necessary for the construction and operation of the property as low income rental housing are not executed before July 1, 2017.

(2) Projects for which all agreements necessary for the construction and operation of the property as low income rental housing are executed before July 1, 2017, remain eligible on and after July 1, 2017, for the property tax exemption for low income rental housing created by the amendments to ORS 307.181 by section 1 of this 2012 Act.

[2012 c.42 §7]



Section 307.182 - Federal land used by recreation facility operators under permit.

Note: Section 4, chapter 405, Oregon Laws 1981, provides:

Sec. 4. ORS 307.182 applies to tax years beginning on or after July 1, 1981, and before July 1, 2024.

[1981 c.405 §4; 1985 c.169 §1; 1995 c.748 §4; 2001 c.67 §4; 2001 c.114 §13; 2001 c.509 §8; 2013 c.343 §2]

Note: 307.182 to 307.184 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 307.183 - Summer homes on federal land occupied under permit.

[1975 c.649 §1]

Note: See second note under 307.182.



Section 307.184 - Summer homes on federal land occupied under lease.

[1979 c.422 §1]

Note: See second note under 307.182.



Section 307.190 - Tangible personal property held for personal use; inapplicability to property required to be registered, floating homes, boathouses and manufactured structures.

(2) The exemption provided in subsection (1) of this section does not apply to:

(a) Any tangible personal property held by the owner, wholly or partially for use or sale in the ordinary course of a trade or business, for the production of income, or solely for investment.

(b) Any tangible personal property required to be licensed or registered under the laws of this state.

(c) Floating homes or boathouses, as defined in ORS 830.700.

(d) Manufactured structures as defined in ORS 446.561.

[Amended by 1953 c.698 §7; 1969 c.648 §1; 1977 c.615 §2; 1985 c.614 §1; 1987 c.601 §5; 2003 c.655 §63]



Section 307.193



Section 307.195 - Household furnishings owned by nonprofit organization furnishing housing for students attending institutions of higher education.

[1957 c.631 §1]



Section 307.197 - Equipment used for certain emergencies in navigable waters.

(1) Acquired or used primarily for the purposes of responding to and maintaining the capability to respond to shipboard fires or oil spills in navigable waters;

(2) Owned by a nonprofit corporation organized under ORS chapter 65 that operates as a maritime fire and safety association; and

(3) Made available by the nonprofit corporation for use by a federal, state or local emergency response agency pursuant to a mutual aid compact.

[2010 c.29 §3]



Section 307.200 - Public ways.



Section 307.203 - Mobile home or manufactured dwelling parks financed by Housing and Community Services Department revenue bonds.

(1) A city or county governing body has authorized a limited assessment under ORS 308.450 to 308.481 or an exemption under ORS 307.515 to 307.523; and

(2) The work or improvement qualifies for the limited assessment or exemption.

[1991 c.738 §2; 1997 c.249 §92]

Note: 307.203 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 307.205 - Property of railroad temporarily used for public alternate transportation.

(2) On or before April 1 of each year, any railroad claiming an exemption under subsection (1) of this section shall file a written statement with the county assessor of the county in which the property is located setting out the basis of the claim and the property to which the claim is made. If the statement is not filed within the time specified, the exemption shall not be allowed for that year. However, if the property qualifies for exemption after March 1 and before July 1, the claim may be filed within 30 days after the property becomes qualified for exemption.

[1977 c.626 §2; 1987 c.756 §13; 1991 c.459 §48; 1997 c.541 §108]

Note: 307.205 is repealed July 1, 2017. The repeal of 307.205 applies to tax years beginning on or after July 1, 2017. See sections 1, 2 and 3, chapter 193, Oregon Laws 2013.



Section 307.210 - Property of nonprofit mutual or cooperative water associations; disqualification; application.

(2) The property described in subsection (1) of this section shall not be exempt if either of the following conditions existed in the 12-month period prior to the January 1 assessment date:

(a) More than 15 percent of the members of the association were a commercial establishment or establishments that used any of the water for commercial purposes.

(b) More than 25 percent of the total annual volume of water furnished by the association was used by a commercial establishment or establishments for commercial purposes.

(3) For the purpose of this section service to the government of this state, the government of the United States, or any subdivision, agency or instrumentality, corporate or otherwise, of either of them, shall not be construed as a commercial purpose.

(4)(a) An association seeking to claim an exemption under this section shall file an application with the county assessor on or before April 1 preceding the tax year for which the exemption is being claimed.

(b) An application is not required under this section if the property of the association was exempt under this section for the previous tax year and, as of the assessment date for the current tax year, the ownership or use of all of the property that was the subject of the application remains unchanged.

(5) The application shall be on such form and shall contain such information as the Department of Revenue shall prescribe.

(6) The county assessor shall approve or disapprove an application filed under this section and shall notify the applicant of the assessor’s determination.

[Amended by 1953 c.709 §2; 1955 c.207 §1; 1957 c.274 §1; 1971 c.258 §1; 1971 c.759 §1; 1991 c.459 §49; 1997 c.113 §4; 1997 c.541 §109; 2003 c.37 §1]



Section 307.215



Section 307.220 - Property of nonprofit mutual or cooperative telephone associations.

[Amended by 1997 c.325 §20]

Note: 307.220 is repealed July 1, 2017. The repeal of 307.220 applies to tax years beginning on or after July 1, 2017. See sections 1, 2 and 3, chapter 193, Oregon Laws 2013.



Section 307.230 - Telephonic properties of persons not engaged in public telephone service.

[Amended by 1997 c.325 §21]

Note: 307.230 is repealed July 1, 2017. The repeal of 307.230 applies to tax years beginning on or after July 1, 2017. See sections 1, 2 and 3, chapter 193, Oregon Laws 2013.



Section 307.240 - Department of Revenue action required for telephone association and telephonic property exemptions.

[Amended by 1971 c.258 §2; 1997 c.113 §5]

Note: 307.240 is repealed July 1, 2017. The repeal of 307.240 applies to tax years beginning on or after July 1, 2017. See sections 1, 2 and 3, chapter 193, Oregon Laws 2013.



Section 307.241 - Policy.

[1977 c.411 §1; 2005 c.94 §32]



Section 307.242 - Property of nonprofit corporation providing housing to elderly persons; necessity of filing claim to secure exemption.

(a) Section 202 of Title II of the National Housing Act (12 U.S.C. 1701q).

(b) Section 236 of the National Housing Act (12 U.S.C. 1715z-1).

(c) Section 231 of Title II of the National Housing Act (12 U.S.C. 1715v).

(d) Section 101 of Title I of the National Housing Act (12 U.S.C. 1701s) or section 8 of Title II of the National Housing Act (42 U.S.C. 1437f), providing rent supplement or housing assistance payments.

(e) ORS 456.515 to 456.725 and 458.505 to 458.515.

(2) A corporation claiming the exemption under subsection (1) of this section shall file with the county assessor, on forms prescribed by the Department of Revenue and supplied by the assessor, a written claim therefor in duplicate on or before April 1 of each assessment year for which the exemption is claimed. If the claim for any year is not filed within the time specified, the exemption may not be allowed on the assessment roll for that year. In addition to any other matters prescribed by the Department of Revenue to be contained in or accompany the claim, the claim shall:

(a) Declare or be accompanied by a declaration that the corporation meets the requirements of ORS 307.375 and that the property meets the requirements of ORS 307.243 (1);

(b) Describe or be accompanied by a description of the federal financial assistance the corporation is receiving or has received;

(c) Contain or be accompanied by a statement showing in detail the sources and amounts of all income received by the corporation and the basis for rental amounts charged for occupancy of the facilities; and

(d) Be signed by the taxpayer subject to the penalties for false swearing.

(3) Notwithstanding subsection (2) of this section:

(a) If the property qualifies for exemption on or after March 1 and before July 1, the claim may be filed within 30 days after the date of qualification.

(b) A statement may be filed under this section at any time prior to September 15 of the assessment year for which exemption is first desired. However, any statement filed after the time for filing the statement specified in subsection (2) of this section, unless filed under paragraph (a) of this subsection, must be accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property to which the statement pertains, as determined as of January 1 of the assessment year by the assessor for this purpose. If the statement is not accompanied by the late filing fee or if the late filing fee is not otherwise paid, no exemption shall be allowed for the year based upon a statement filed pursuant to this subsection. A statement may be filed under this section notwithstanding that there are no grounds for hardship as required for late filing under ORS 307.475. The value of the property used to determine the late filing fee under this section is appealable in the same manner as other acts of the county assessor. Any filing fee collected under this section shall be deposited to the county general fund to be made available for county general governmental expenses.

(4) The assessor shall act upon the claim and shall approve or reject it, noting the action of the assessor upon both the original and the duplicate copies. The duplicate copy therefor shall be returned to the claimant.

(5) The Department of Revenue shall furnish to a county assessor, upon the request of the county assessor, a statement certifying the qualification or nonqualification of a corporation under ORS 307.375 and this section based upon the corporation’s claim under this section.

(6) Residents of a facility of a corporation exempt from taxation under this section are not entitled to the tax benefits of ORS 307.370 to 307.385.

[1977 c.411 §2; 1987 c.372 §1; 1987 c.756 §18; 1989 c.803 §13; 1991 c.459 §50; 1995 c.300 §2; 1997 c.170 §21; 1997 c.541 §110; 1999 c.579 §2; 2001 c.114 §14; 2001 c.753 §22; 2003 c.46 §12]



Section 307.243 - Property to which exemption applies.

(b) The exemption allowed by ORS 307.242 (1)(e) shall apply only to property, consisting of land and improvements, meeting the requirements of ORS 307.241 to 307.248 (including paragraph (a) of this subsection) that on January 1, 1990, is actually being occupied and used, wholly or partially, to furnish permanent residential, recreational and social facilities primarily for elderly persons. Construction, reconstruction, renovation, maintenance, repair or other improvement (including addition of square footage to the existing buildings and structures and the construction or addition of buildings and structures within the initial land area) made to property that is in actual use on January 1, 1990, wholly or partially, to furnish permanent residential, recreational and social facilities primarily for elderly persons shall not disqualify the property for exemption under ORS 307.242 if, during the process of improvement, the property continues to be in actual use, in whole or in part, to furnish permanent residential, recreational and social facilities primarily for elderly persons. The property, as improved, may qualify for exemption. However, land area and the improvements thereon, contiguous or noncontiguous to the initial land area and improvements in use, in whole or in part, for the corporate purposes of the corporation on January 1, 1990, and first placed in service for the corporate purposes of the corporation after January 1, 1990, shall not qualify for exemption under ORS 307.242 (1)(e).

(2) The exemption allowed by ORS 307.242 shall not apply to the property of any corporation that requires any payment in excess of one month’s rent, including a deposit or founder’s fee, to be paid, in addition to rent paid for occupancy of the facility, as a condition for occupancy.

(3) The exemption allowed by ORS 307.242 shall not apply in any year in which delinquencies exist for taxes or other amounts charged against the property on the tax roll.

[1977 c.411 §3; 1989 c.803 §14; 1993 c.19 §5]



Section 307.244 - Funded exemption; computation of rate of levy by county assessor; payments to county by department; proration.

(2) Not later than November 15, the Department of Revenue shall pay to each county treasurer the amount certified under subsection (1) of this section, less any discount provided in ORS 311.505. The payments made by the department under this section shall be made from the suspense account referred to in ORS 307.248. If necessary, the payments may be prorated as provided in ORS 307.248.

(3) Payments made by the department to the various county treasurers under this section shall be distributed to the taxing units of the county in accordance with the schedule of percentages computed under ORS 311.390.

[1977 c.411 §4; 1977 c.761 §6; 1985 c.761 §29; 1991 c.459 §51; 2001 c.753 §23]



Section 307.245 - Denial of exemption for failure to reflect exemption by rent reduction.

[1977 c.411 §5; 2005 c.94 §33]



Section 307.248 - Suspense account; fiscal year allocation; proration of payments.

(2) Of the total amount transferred to the suspense account referred to in subsection (1) of this section for the biennium, the department shall allocate a portion to each fiscal year. The allocation shall be the department’s best estimate of the most efficient use of the moneys in the suspense account so as to minimize any reductions in the payments required under ORS 307.244 for each fiscal year.

(3) On or before November 1 of each fiscal year of each biennium, the department shall determine the amount of money needed to make the payments under ORS 307.244 for that fiscal year. If the sum of the obligations is greater than the amounts credited to the suspense account referred to in subsection (1) of this section and allocated to that fiscal year for those obligations under subsection (2) of this section, the payments required under ORS 307.244 shall be proportionally reduced so that the state does not accrue a debt in excess of the amount credited. A claim for payment may not accrue to a county under ORS 307.244 in excess of the amount determined under this subsection.

(4) If the amount allocated to the first fiscal year of a biennium under subsection (2) of this section exceeds the amount of actual payments made under ORS 307.244, the excess amount shall be available for payments under ORS 307.244 in the second fiscal year of the biennium.

[Formerly 310.692]



Section 307.250 - Property of veterans or surviving spouses.

(2) Upon compliance with ORS 307.260, there shall be exempt from taxation not to exceed $15,000 of the assessed value of the homestead or personal property of any of the following residents of this state other than those described in subsection (3) of this section:

(a) Any veteran who is officially certified by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States as having disabilities of 40 percent or more.

(b) Any veteran having served with the United States Armed Forces who, as certified by one duly licensed physician, is rated as having disabilities of 40 percent or more. However, a veteran shall be entitled to the exemption granted under this paragraph only if the veteran during the calendar year immediately preceding the assessment year for which the exemption is claimed had total gross income, including pensions, disability compensation or retirement pay, or any combination of such payments from the United States Government on account of such service, of not more than 185 percent of federal poverty guidelines.

(c) The surviving spouse remaining unmarried of a veteran, but the exemption shall apply only to the period preceding the date of the first remarriage of the surviving spouse.

(3) Upon compliance with ORS 307.260, there shall be exempt from taxation not to exceed $18,000 of the assessed value of the homestead or personal property of any of the following residents of this state:

(a) Any veteran who is officially certified by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States as having service-connected disabilities of 40 percent or more.

(b) The surviving spouse remaining unmarried of a veteran, if the veteran died as a result of service-connected injury or illness or if the veteran received at least one year of the maximum exemption from taxation allowed under paragraph (a) of this subsection after 1981 for a veteran certified as having service-connected disabilities of 40 percent or more.

(4) The amount of the exemption allowed under subsection (2) or (3) of this section shall equal 103 percent of the amount of the exemption for the prior tax year.

[Amended by 1953 c.63 §3; 1955 c.248 §1; 1961 c.410 §5; 1969 c.605 §55; 1971 c.338 §1; 1973 c.402 §7; 1981 c.530 §3; 1981 c.682 §1; 1982 s.s.1 c.33 §2; 1991 c.67 §77; 1991 c.459 §52; 1995 c.610 §2; 1997 c.541 §111; 1999 c.221 §1; 2005 c.520 §1; 2009 c.41 §1]



Section 307.260 - Claiming exemption; alternative procedure for surviving spouse.

(b) A claim need not be filed under this section in order to be allowed the exemption described in ORS 307.250 if:

(A) The homestead or personal property of the veteran or surviving spouse was allowed the exemption under ORS 307.250 for the preceding tax year;

(B) The individual claiming the exemption is a veteran described in ORS 307.250 (2)(a) or (3)(a) or a surviving spouse who meets the requirements of ORS 307.250 (2)(c) or (3)(b); and

(C) As of the filing date for the current tax year, the ownership and use of the homestead or personal property and all other qualifying conditions for the homestead or personal property to be allowed the exemption remain unchanged.

(c)(A) If the individual claiming the exemption is a veteran described in ORS 307.250 (2)(b), the claimant shall file a claim annually that satisfies the requirements of subsection (2) of this section on or before the date required in paragraph (a) of this subsection.

(B) If the county assessor has not received a claim filed under this paragraph on or before April 1 of the current year, not later than April 10 of each year, the county assessor shall notify the veteran in the county who secured an exemption under ORS 307.250 (2)(b) in the preceding year but who did not make application therefor on or before April 1 of the current year. The county assessor may provide the notification on an unsealed postal card. A veteran so notified may secure the exemption, if still qualified, by making application therefor to the county assessor not later than May 1 of the current year, accompanied by a late-filing fee of $10, which shall be deposited in the general fund of the county for general governmental expenses. If the claim for any tax year is not filed within the time specified, the exemption may not be allowed on the assessment roll for that year.

(2)(a) The claim shall set out the basis of the claim and designate the property to which the exemption may apply. Except as provided in subsection (3) of this section, claims for exemptions under ORS 307.250 (2)(a) and (3)(a) shall have affixed thereto the certificate last issued by United States Department of Veterans Affairs or the branch of the Armed Forces of the United States, as the case may be, but dated within three years prior to the date of the claim for exemption, certifying the rate of disability of the claimant.

(b) Claims for exemption under ORS 307.250 (2)(b) shall, except as provided in subsection (3) of this section, have affixed thereto, in addition to the certificate last issued by a licensed physician and dated within one year prior to the date of the claim for exemption, certifying the rate of disability of the claimant, a statement by the claimant under oath or affirmation setting forth the total gross income received by the claimant from all sources during the last calendar year.

(c) There also shall be affixed to each claim the affidavit or affirmation of the claimant that the statements contained therein are true.

(3) The provisions of subsection (2) of this section that require a veteran to affix to the claim certificates of the United States Department of Veterans Affairs, a branch of the Armed Forces of the United States or a licensed physician do not apply to a veteran who has filed the required certificate after attaining the age of 65 years or to a veteran who has filed, on or after September 27, 1987, a certificate certifying a disability rating that, under federal law, is permanent and cannot be changed.

(4)(a) Notwithstanding subsection (1) of this section, a surviving spouse may file a claim for the exemption under ORS 307.250 at any time during the tax year if:

(A) The veteran died during the previous tax year; or

(B) The property designated as the homestead was acquired after March 1 but prior to July 1 of the assessment year and the veteran died within 30 days of the date the property was acquired.

(b) The claim shall be allowed by the county assessor if the surviving spouse meets all of the qualifications for an exemption under ORS 307.250 other than the timely filing of a claim under subsection (1) of this section.

(c) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in paragraph (d) of this subsection. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

(d) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices.

[Amended by 1961 c.235 §1; 1969 c.562 §1; 1979 c.689 §7; 1981 c.530 §4; 1981 c.682 §2; 1982 s.s.1 c.33 §3; 1987 c.363 §1; 1991 c.67 §78; 1991 c.459 §53; 1995 c.610 §3; 1997 c.541 §113; 2001 c.351 §1; 2003 c.169 §12; 2007 c.615 §1; 2009 c.41 §2]



Section 307.262 - Tax years for which exemption may be claimed upon receipt of federal certification of disability; procedure; refund.

(2) A veteran seeking to obtain an exemption under ORS 307.250 pursuant to this section must file a claim for exemption with the county assessor within six months of the date the federal government agency notifies the veteran of the certified disability.

(3) Notwithstanding subsection (1) of this section, a veteran may not receive an exemption under ORS 307.250 for a tax year that is more than three tax years prior to the tax year in which a claim is filed under this section.

(4) If the county assessor determines that a veteran who has filed a claim under this section meets the requirements of ORS 307.250 for a tax year prior to the current tax year, property taxes collected on the exempt amount for the prior tax year, together with interest at the rate set forth in ORS 311.812, shall be refunded to the veteran. Refunds shall be made from the refund reserve account established under ORS 311.807.

[2001 c.199 §2; 2009 c.41 §3]



Section 307.270 - Property to which exemption of ORS 307.250 applies.

(2) For each qualified veteran or surviving spouse only one valid and allowable claim for an exemption on a homestead shall be permitted in any one assessment year.

[Amended by 1955 c.248 §2; 1977 c.113 §1; 1981 c.530 §5; 1981 c.682 §3; 1982 s.s.1 c.33 §4; 1991 c.459 §54; 1995 c.610 §4; 1997 c.541 §115; 1999 c.221 §2; 2007 c.615 §3; 2009 c.41 §4]



Section 307.280 - Effect of exemption under ORS 307.250 on prior tax levied.



Section 307.283 - Homesteads of unmarried surviving spouses of veterans of Civil War or Spanish War.

[Formerly 307.300]



Section 307.285



Section 307.286 - Homestead exemption.

(a) Serving in the Oregon National Guard, military reserve forces or organized militia of any other state or territory of the United States; and

(b) Performing service:

(A) Under Title 10 of the United States Code or pursuant to a deployment made under the authority of the Emergency Management Assistance Compact; and

(B) For more than 178 consecutive days, if at least one of the days falls within the tax year for which the exemption is claimed.

(2) For each tax year beginning on or after July 1, 2006, the amount of the exemption allowed under subsection (1) of this section shall equal 103 percent of the amount of the exemption for the prior tax year.

(3) As used in this section, "homestead" means residential property that is owned by a person described in subsection (1) of this section and that, but for military service, would be occupied as a residence by the person.

[2005 c.520 §3; 2007 c.604 §1]



Section 307.289 - Claiming homestead exemption; alternative procedures following death of person qualifying for exemption.

(2) The claim shall set out the basis of the claim and designate the property to which the exemption may apply. Claims for exemptions under ORS 307.286 shall include a statement by the claimant under oath or affirmation setting forth the basis for eligibility for the exemption. The claim shall also include an affidavit or affirmation of the claimant that the statements contained therein are true.

(3) Notwithstanding subsection (1) of this section and ORS 307.286 (1), an individual described in ORS 307.286 (1) who applies prior to the date on which service begins shall be allowed the exemption if the claimant has written orders that require the performance of service for at least one day during the tax year for which the exemption is being claimed and the claimant is otherwise eligible for the exemption.

(4)(a) Notwithstanding subsection (1) of this section and ORS 307.286 (1), an individual who is lawfully occupying the homestead of the qualifying person may file a claim for the exemption under ORS 307.286 by the time prescribed in subsection (1) of this section if the qualifying person died while performing the service described in ORS 307.286 (1)(b)(A) during the current or prior tax year.

(b) The claim shall be allowed by the county assessor if the qualifying person met all of the qualifications for an exemption under ORS 307.286 prior to death, other than the number of consecutive days of service.

(5) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in subsection (6) of this section. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

(6) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices.

[2005 c.520 §4; 2007 c.604 §2]



Section 307.290



Section 307.300



Section 307.310

[Renumbered 307.035]



Section 307.315 - Nursery stock.

[1971 c.285 §2; 1979 c.692 §1]



Section 307.320 - Deciduous trees, shrubs, plants, crops, cultured Christmas trees or hardwood on agricultural land.

[1957 c.615 §1; 1983 c.657 §4; 1985 c.565 §53; 1989 c.887 §6; 1991 c.714 §5; 2003 c.454 §118; 2003 c.621 §79a]



Section 307.325 - Agricultural products in possession of farmer.

(2) The items referred to in subsection (1) of this section are as follows:

(a) Grain.

(b) Seed.

(c) Hay.

(d) Fruit.

(e) Vegetables.

(f) Nuts.

(g) Hops.

(h) Wool.

(i) Fish.

(j) Poultry.

(k) Butter, cheese and evaporated, condensed or concentrated milk.

(L) Mint.

(m) Bivalve mollusks.

(n) Livestock.

(o) Fur-bearing animals.

(p) Bees.

(q) Vermiculture supplies and products.

[1965 c.429 §2; 1979 c.692 §2; 1987 c.691 §1; 2001 c.753 §11; 2005 c.657 §5]



Section 307.330 - Commercial facilities under construction.

(a) Is in the process of construction on January 1;

(b) Is not in use or occupancy on January 1;

(c) Has not been in use or occupancy at any time prior to such January 1 date;

(d) Is being constructed in furtherance of the production of income; and

(e) Is, in the case of nonmanufacturing facilities, to be first used or occupied not less than one year from the time construction commences. Construction shall not be deemed to have commenced until after demolition, if any, is completed.

(2) If the property otherwise qualifies for exemption under this section and ORS 307.340, the exemption shall likewise apply to any machinery or equipment located at the construction site which is or will be installed in or affixed to such building, structure or addition.

[1959 c.246 §1; 1961 c.552 §1; 1971 c.284 §1; 1991 c.459 §55; 1997 c.541 §117]



Section 307.340 - Filing proof for cancellation of assessment; abatement.

(2) If the proof required by subsection (1) of this section relates to state-appraised industrial property as defined in ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the proof shall be deemed timely filed with the assessor.

[1959 c.246 §2; 1967 c.51 §2; 1971 c.284 §2; 1991 c.459 §56; 1993 c.270 §77; 1997 c.541 §118; 2015 c.36 §8]



Section 307.345



Section 307.347



Section 307.350



Section 307.355



Section 307.356



Section 307.360



Section 307.362



Section 307.365



Section 307.366



Section 307.370 - Property of nonprofit homes for elderly persons; limitation on lessee.

(2) For the purposes of subsection (1) of this section, a corporation which is described in ORS 307.375 which has only a leasehold interest in a nonprofit home for elderly persons operated by it is deemed to be a purchaser of the property if the operating lessee is specifically obligated by its contract of lease to pay the ad valorem taxes on the real and personal property used in the operation of the home.

[1969 c.587 §2; 1974 c.54 §1; 1975 c.780 §17]



Section 307.375 - Type of corporation to which exemption under ORS 307.370 applicable.

(1) Is organized not for profit, pursuant to ORS chapter 65 or any statute repealed by chapter 580, Oregon Laws 1959;

(2) Receives not less than 95 percent of its operating gross income, excluding any investment income, solely from payments for living, medical, recreational and social services and facilities, paid by or on behalf of elderly persons using the facilities of such corporation;

(3) Permits no part of its net earnings to inure to the benefit of any private stockholder or individual; and

(4) Provides in its articles or other governing instrument that, upon dissolution, the assets remaining after satisfying all lawful debts and liabilities shall be distributed to one or more corporations exempt from taxation under this chapter as corporations organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, or to the State of Oregon.

[1969 c.587 §3]



Section 307.380 - Claiming exemption under ORS 307.370.

(2)(a) Each corporation annually shall aid residents, who could qualify for property tax exemptions pursuant to ORS 307.250 to 307.283, if the living unit of such elderly person were the homestead of the person and owned in fee simple, to prepare applications in duplicate for property tax exemptions on behalf of the corporation, for the benefit of the elderly person as provided by ORS 307.370 to 307.385 and 308.490. The duplicate forms shall be completed and signed by the resident-applicant and filed with the assessor on or before the date required by law.

(b) The corporation shall determine the amount of assessed value that each resident of a nonprofit home who would have qualified for an exemption under ORS 307.250 to 307.283 would have had exempted if the living unit of such elderly person was the homestead of the person and owned in fee simple. The amount of the property tax exemption provided for in ORS 307.370 to 307.385 and 308.490 and attributable to the veteran or surviving spouse of the veteran shall be the lesser of:

(A) The maximum amount of exemption that the veteran or surviving spouse of a veteran would have qualified for under ORS 307.250 or 307.283, whichever is applicable; or

(B) The assessed value of the living unit of the veteran or the surviving spouse.

(c) The assessor shall process each such application in the manner otherwise required under ORS 307.250 to 307.283, except for the requirement of owning or purchasing a homestead. The total of such exempt amounts in each facility, together with the exemption on personal property, shall constitute the exemption allowed the corporation.

(3) The assessor shall act upon the claim and shall approve it or reject it, noting the action upon both the original and the duplicate copies. The duplicate copy thereupon shall be returned to the claimant.

(4) The Department of Revenue shall furnish to a county assessor, upon request, a statement certifying the qualification or nonqualification of a corporation under ORS 307.375.

[1969 c.587 §4; 1971 c.747 §15; 1975 c.780 §1; 1981 c.530 §7; 1981 c.682 §4; 1987 c.293 §65; 1987 c.756 §16; 1997 c.113 §7]



Section 307.385 - Credit to resident’s account with share of tax exemption; denial of exemption if credit not given.

[1969 c.587 §6; 1975 c.780 §2; 1991 c.459 §57; 1997 c.541 §119; 2005 c.94 §34]



Section 307.390 - Mobile field incinerators.

[1971 c.678 §2; 1977 c.650 §12]



Section 307.391 - Field burning smoke management equipment.

[2001 c.753 §18]



Section 307.394 - Farm machinery and equipment; personal property used in farm operations; limitation.

(a) Farm machinery and equipment used primarily in the preparation of land, planting, raising, cultivating, irrigating, harvesting or placing in storage of farm crops;

(b) Farm machinery and equipment used primarily for the purpose of feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or bees or for dairying and the sale of dairy products;

(c) Machinery and equipment used primarily to implement a remediation plan as defined in ORS 308A.053 for the period of time for which the remediation plan is certified; or

(d) Farm machinery and equipment used primarily in any other agricultural or horticultural use or animal husbandry or any combination of these activities.

(2)(a) Items of tangible personal property, including but not limited to tools, machinery and equipment that are used predominantly in the construction, reconstruction, maintenance, repair, support or operation of farm machinery, and equipment and other real or personal farm improvements that are used primarily in animal husbandry, agricultural or horticultural activities, or any combination of these activities, are exempt from ad valorem property taxation.

(b) An item of tangible personal property described in paragraph (a) of this subsection is exempt from ad valorem property taxation only if the person that owns, possesses or controls the item also:

(A) Owns, possesses or controls the farm machinery, equipment and other real and personal farm improvements for which the item is used; and

(B) Carries on the animal husbandry, agricultural or horticultural activity, or combination of activities, in which the farm machinery, equipment or other real and personal farm improvements are used.

[2001 c.753 §15; 2009 c.776 §8]



Section 307.395



Section 307.397 - Certain machinery and equipment used in agricultural, aquacultural or fresh shell egg industry operations.

(a) Frost control systems used in agricultural or horticultural activities carried on by the farmer;

(b) Trellises used for hops, beans or fruit or for other agricultural or horticultural purposes;

(c) Hop harvesting equipment, including but not limited to hop pickers;

(d) Oyster racks, trays, stakes and other in-water structures used to raise bivalve mollusks; or

(e) Equipment used for the fresh shell egg industry that is directly related and reasonably necessary to produce, prepare, package and ship fresh shell eggs from the place of origin to market, whether bolted to the floor, wired or plumbed to interconnected equipment, including but not limited to grain bins, conveyors for transporting grain, grain grinding machinery, feed storage hoppers, cages, egg collection conveyors and equipment for washing, drying, candling, grading, packaging and shipping fresh shell eggs.

(2) A real property building, structure or improvement is exempt from ad valorem property taxation if it:

(a) Is used primarily to grow plants for agricultural or horticultural production;

(b) Is covered with polyethylene, fiberglass, corrugated polycarbonate acrylic or any other transparent or translucent material designed primarily to allow passage of solar heat and light; and

(c) Does not have a permanent heat source other than radiant heating provided by direct sunlight.

[2001 c.753 §16; 2009 c.776 §11]



Section 307.398 - Irrigation equipment.

(2) As used in this section:

(a) "Center pivot" means a piece of self-propelled machinery that rotates around a riser for the purpose of sprinkling a circular tract of land. "Center pivot" includes all of the component parts of the center pivot irrigation system that are ordinarily located above the ground on the land to be irrigated and that can be disconnected from the riser and moved to another point. A center pivot constitutes personal property.

(b) "Center pivot irrigation system" means an irrigation system that uses pumping stations and pipelines to convey water from its source to a riser to which a center pivot may be connected and used for sprinkling.

(c) "Riser" means a pipe located in the field to be irrigated that rises vertically through the surface of the ground.

[2001 c.753 §17]



Section 307.400 - Inventory.

[Formerly 310.608; 1983 c.600 §2; 1987 c.691 §2; part renumbered 307.402 in 1991; 1995 c.379 §1; 1997 c.325 §22; 2001 c.753 §12]



Section 307.402 - Beverage containers.

[Formerly 310.608; 1983 c.600 §2; 1987 c.691 §2; formerly part of 307.400]



Section 307.405 - Pollution control facilities; qualifications; expiration; revocation; limitations.

(2) To qualify for the ad valorem tax relief:

(a) The pollution control facility must be erected, constructed or installed in connection with the trade or business conducted by the taxpayer on Oregon property owned or leased by said taxpayer.

(b) The taxpayer must be the owner of the trade or business that utilizes Oregon property requiring a pollution control facility to prevent or minimize pollution or a person who, as a lessee under a written lease or pursuant to a written agreement, conducts the trade or business that operates or utilizes such property and who by the terms of such lease or agreement is obliged to pay the ad valorem taxes on such property. As used in this subsection, "owner" includes a contract purchaser.

(3) The ad valorem exemption of a facility shall expire, in any event, 20 years from the date of its first certification for any owner or lessee by the Environmental Quality Commission.

(4) Upon any sale, exchange, or other disposition of a facility, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering such facility as of the date of such disposition. The transferee may apply for a new certificate under ORS 468.170, but the number of years of ad valorem tax exemption that may be claimed by the transferee is the remainder of the exemption period specified in subsection (3) of this section.

(5) If the facility also functions to prevent pollution from operations conducted on other property owned or leased by the taxpayer the Environmental Quality Commission shall state in its certification of the facility the percentage of the facility used to prevent pollution from such qualifying trade or business conducted on such qualifying property. The exemption from ad valorem taxes under this section shall be limited to such percentage of the value of the facility.

[1967 c.592 §13; 1969 c.340 §1; 1971 c.678 §1; 1973 c.831 §7; 1977 c.795 §9; 1987 c.596 §1; 1989 c.802 §1]



Section 307.420 - Filing claim and environmental certificate for exemption; annual statements of ownership.

(2) If a claim required by subsection (1) of this section relates to state-appraised industrial property as defined in ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the claim shall be deemed timely filed with the assessor.

[1967 c.592 §14; 1973 c.831 §10; 1983 c.637 §5; 1991 c.459 §58; 1993 c.270 §79; 1997 c.541 §120; 2015 c.36 §9]



Section 307.430 - Correction of assessment and tax rolls; termination of exemption.

(2) Upon receipt of notice of the revocation of a certification of a pollution control facility pursuant to ORS 468.185 (1)(b), if the final revocation occurs before September 15 of any assessment year, the exemption otherwise allowable shall terminate and not be allowed beginning with the assessment and tax rolls prepared as of January 1 of the assessment year.

[1967 c.592 §15; 1991 c.459 §59; 1997 c.541 §121]



Section 307.450 - Certain beach lands.

[1969 c.601 §15; 1999 c.21 §14]



Section 307.453 - Findings.

[2005 c.637 §2]



Section 307.455 - Definitions; application for exemption; exemption; limitations.

(a) "Assessor" means the county assessor, or the Department of Revenue if under ORS 306.126 the department is responsible for appraisal of the facility at which the qualified machinery and equipment is located.

(b) "Bakery product" has the meaning given that term in ORS 625.010.

(c) "Dairy products" has the meaning given that term in ORS 621.003.

(d) "Food processor":

(A) Means a person engaged in the business of freezing, canning, dehydrating, concentrating, preserving, processing or repacking for human consumption raw or fresh fruit, vegetables, nuts, legumes, grains, bakery products, dairy products, eggs or seafood in any procedure that occurs prior to the point of first sale by the processor.

(B) Does not include:

(i) Persons engaged in the business of producing alcoholic beverages, marijuana or any product that contains marijuana or a marijuana extract.

(ii) A person engaged in the business of producing bakery products unless the person has been issued a wholesale license by the State Department of Agriculture.

(e) "Integrated processing line" does not include forklifts, trucks or other rolling stock used to transport material to or from a point of manufacture or assembly.

(f) "Qualified machinery and equipment" means property, whether new or used, that is newly acquired by a food processor and placed into service prior to January 1 preceding the first tax year for which an exemption under this section is sought, and that consists of:

(A) Real property machinery and equipment that is used by a food processor in the primary processing of raw or fresh fruit, vegetables, nuts, legumes, grains, bakery products, dairy products, eggs or seafood; or

(B) Personal property machinery and equipment that is used in an integrated processing line for the primary processing of raw or fresh fruit, vegetables, nuts, legumes, grains, bakery products, dairy products, eggs or seafood.

(2)(a) On or before March 1 preceding the first tax year for which property is to be exempt from taxation under this section, a food processor seeking an exemption under this section shall apply to the assessor for exemption. The application shall be on a form prescribed by the Department of Revenue and shall include any information required by the department, including a schedule of the qualified machinery and equipment for which certification is sought.

(b) Notwithstanding paragraph (a) of this subsection, the assessor may approve an application that is filed after March 1, and on or before December 31 of the assessment year, if the statement is accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property that is the subject of the application.

(c) The assessor shall review the application and, if the machinery and equipment that is the subject of the application constitutes qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.457, shall approve the application and exempt the qualified machinery and equipment.

(d) If any of the machinery and equipment that is the subject of the application does not constitute qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.457, the assessor shall exclude the nonqualified machinery and equipment from the application.

(3) Qualified machinery and equipment for which an application has been approved under subsection (2) of this section shall be exempt for the tax year for which the application was approved and for the next four succeeding tax years, if as of the assessment date for each year the property constitutes qualified machinery and equipment.

(4) The duration of the exemption under subsection (3) of this section may not be extended as the result of the value of changes to qualified machinery and equipment that are attributable to rehabilitation, reconditioning or ongoing maintenance or repair.

(5) Notwithstanding subsection (3) of this section, qualified machinery and equipment that is used to process grains or bakery products may not be granted exemption under this section unless the qualified machinery and equipment has a real market value of at least $100,000 when placed in service by the food processor.

(6) Notwithstanding subsection (3) of this section, qualified machinery and equipment that is used to process bakery products may not be granted exemption under this section if proceeds from retail sales made at the processing site constitute more than 10 percent of all proceeds from sales made at the processing site. [2005 c.637 §3; 2015 c.827 §1]

Note: Section 7, chapter 637, Oregon Laws 2005, provides:

Sec. 7. Property may not qualify for a first year of exemption under ORS 307.455 for a tax year beginning on or after July 1, 2020. [2005 c.637 §7; 2011 c.656 §1; 2013 c.210 §1]

Note: Section 6, chapter 827, Oregon Laws 2015, provides:

Sec. 6. (1) The amendments to ORS 307.455 (1)(d)(B)(i) and 307.457 by sections 1 and 2 of this 2015 Act apply to property tax years beginning on or after July 1, 2015.

(2) The amendments to ORS 307.455 by section 1 of this 2015 Act relating to grains, bakery products, dairy products and eggs apply to property tax years beginning on or after July 1, 2016. [2015 c.827 §6]

Note: Section 5, chapter 827, Oregon Laws 2015, provides:

Sec. 5. The State Department of Agriculture shall submit, in the manner provided by ORS 192.245, a report on the impact that the amendments to ORS 307.455 by section 1 of this 2015 Act have had on the use of the exemption for qualified food processing machinery and equipment to the interim committees of the Legislative Assembly related to revenue not later than September 15, 2018.

[2015 c.827 §5]



Section 307.457 - Certification of eligibility of machinery and equipment; fees.

(2) The method of certification under this section shall be provided by rules adopted by the State Department of Agriculture, after consultation with the Department of Revenue.

(3) A decision by the State Department of Agriculture to deny certification of certain property may be appealed to the Director of Agriculture as a contested case under ORS chapter 183.

(4) The State Department of Agriculture may fix, assess and collect, or cause to be collected, fees on food processors for the certification of qualified machinery and equipment under subsection (1) of this section. The fees must be in an amount reasonably necessary to cover the costs of the certification and of the administration of this section. The fees must have a uniform basis, but the scale of fees may vary according to the location of the qualified machinery and equipment.

[2005 c.637 §4; 2015 c.827 §2]



Section 307.459 - Rules.

[2005 c.637 §5]



Section 307.460



Section 307.462



Section 307.464



Section 307.466



Section 307.470



Section 307.471 - Student housing exempt from school district taxes; application procedure; disqualification.

(b) As used in this subsection, "student housing" means housing that is:

(A) Rented exclusively to students of any educational institution, public or private, that offers at least a two-year program acceptable for full credit toward a baccalaureate degree;

(B) Rented upon a nondiscriminatory basis, without regard to race, creed, color or national origin;

(C) Owned by a nonprofit corporation having articles of incorporation that provide that on dissolution or liquidation, the right, title and interest of the corporation in and to all accommodations and facilities with respect to which exemption is sought will be conveyed to the educational institution or institutions whose students are served by the housing, and all its other remaining assets will be conveyed to one or more organizations exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code;

(D) Owned by a nonprofit corporation that has made legally enforceable arrangements to convey its interest in any property with respect to which exemption is claimed to the educational institution or institutions whose students are served by the housing upon final payment of the mortgage indebtedness incurred in connection with the construction or acquisition of the housing; and

(E) Regulated by federal or state law in regard to rents, charges, development costs and methods of operation. The renting of the property for safekeeping purposes during the summer months shall not disqualify the property from the exemption granted by this section.

(2)(a) Except as provided in paragraph (b) of this subsection, the nonprofit corporation shall apply to the assessor for the exemption on or before April 1 of the assessment year for which the exemption is claimed on forms prescribed by the Department of Revenue. The exemption claim shall include a certification by the university, college or community college attended by a majority of the student occupants that the property is being used for student housing during the current school year. Once an exemption has been granted, the exemption shall continue in effect, without reapplication, until the property fails to meet the qualifications of subsection (1) of this section as exempt student housing.

(b) If the property designated in the claim for exemption under paragraph (a) of this subsection is acquired after March 1 and before July 1, or if there is a change in use of the property qualifying the property for exemption under this section after March 1 and before July 1, the initial claim for exemption shall be filed within 30 days from the date of acquisition or change of use of the property.

(3) When, for any reason, the property or any portion thereof ceases to meet the qualifications of subsection (1) of this section, the owner at the time of the change shall notify the assessor of such change prior to the next January 1, or within 60 days after the date of disqualification, whichever is the earlier.

(4) When property that has received special exemption as student housing under subsection (1) of this section thereafter becomes disqualified for such exemption, and the notice required by subsection (3) of this section is not given, the assessor shall determine the date that the notice should have been given, shall notify the owner thereof and notwithstanding ORS 311.235, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property tax, an amount equal to the sum of the following:

(a) The total amount by which taxes assessed against the property would have been increased if it had been subject to tax without regard to subsection (1) of this section during the tax year for which the notice should have been given and each tax year thereafter together with the interest which would have accrued had the taxes been properly assessed and the exemption not been granted in the applicable years; and

(b) A penalty equal to 20 percent of the amount specified in paragraph (a) of this subsection, however, no penalty shall be imposed on any amount attributable to interest.

(5) A fraternity, sorority or cooperative housing organization, or an associated alumni nonprofit corporation organized exclusively for the purpose of owning property housing the fraternity, sorority or cooperative housing organization and providing related financial and operational support, may qualify for the exemption provided by subsection (1) of this section if the requirements of subsection (1)(b)(A) and (B) of this section are met, provided that any of its housing accommodations not occupied by members of the organization shall be open to occupancy by students who are not members of or affiliated with the organization, on a nondiscriminatory basis, without regard to race, creed, color or national origin, under rules or conditions set by the school.

(6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[Formerly 307.460]



Section 307.475 - Hardship relief for failure to file for exemption, cancellation of assessment or redetermination of value.

(a) Stricken from the assessment roll and that any taxes assessed against such property be stricken from the tax roll on the grounds of hardship; or

(b) Redetermined pursuant to ORS 308.146 (6).

(2) As used in this section, "hardship" means a situation where property is subject to taxation but would have received relief had there been a timely filing of a valid claim for exemption, for cancellation of assessment or for a redetermination of value pursuant to ORS 308.146 (6), and where the failure to make timely application for the exemption, cancellation or change in assessment date was by reason of good and sufficient cause.

(3) An application to the director for a recommendation of tax relief on the grounds of hardship must be made not later than December 15 of the year in which the failure to timely file a valid claim for exemption, for cancellation of assessment or for a redetermination of value pursuant to ORS 308.146 (6) occurred.

(4) If the director, in the discretion of the director, finds that tax relief should be granted on the grounds of hardship, the director shall send the written recommendation of the director to the assessor of the county in which the property is located. If the assessor agrees with the recommendation, the assessor shall note approval thereon. The person in charge of the roll shall:

(a) Enter an assessment consistent with a redetermination of the value of the property as of July 1 of the assessment year;

(b) Strike all or a portion of taxes on the tax roll; or

(c) Issue a refund of taxes already paid. A refund of taxes paid shall be treated as any refund granted under ORS 311.806.

[1973 c.218 §1; 1979 c.689 §8; 1999 c.398 §3; 2007 c.449 §1; 2011 c.83 §7; 2015 c.92 §3]



Section 307.480 - Definitions for ORS 307.480 to 307.510.

(1) "Agricultural workforce housing" means housing:

(a) That is limited to occupancy by agricultural workers, including agricultural workers who are retired or disabled, and the immediate family members of the agricultural workers; and

(b) No dwelling unit of which is occupied by a relative of the owner or operator of the agricultural workforce housing, other than a manufactured dwelling in a manufactured dwelling park nonprofit cooperative as defined in ORS 62.803.

(2) "Eligible agricultural workforce housing" means agricultural workforce housing that:

(a) Is owned or operated by a nonprofit corporation as a nonprofit facility;

(b) Is not provided in connection with the recruitment or employment of agricultural workers; and

(c) Complies with all applicable local, state and federal building codes.

(3) "Eligible child care facility" means a child care facility that is:

(a) Certified under ORS 329A.030 and 329A.250 to 329A.450;

(b) Owned or operated by a nonprofit corporation as a nonprofit facility; and

(c) Operated in conjunction or cooperation with an eligible farm labor camp.

(4) "Eligible farm labor camp" means a farm labor camp that:

(a) Is owned or operated by a nonprofit corporation as a nonprofit facility; and

(b) Complies with the safety and health standards for agricultural labor housing and related facilities adopted under the Oregon Safe Employment Act.

(5) "Farm labor camp" means any place, area or piece of land where housing or sleeping places are owned or maintained:

(a) By a person engaged in the business of providing housing or sleeping places for employees or prospective employees of another person and the immediate families of the employees or prospective employees if the employees or prospective employees are or will be engaged in agricultural work. Eligible farm labor camps may provide housing to workers not currently engaged in agricultural work if agricultural work is not available and employees or prospective employees are required either to engage in agricultural work or to leave the farm labor camp once agricultural work becomes available in the area.

(b) In connection with any work or place where agricultural work is being performed, whether the housing or sleeping places are owned or maintained by the employer or by another person.

(6) "Owned or operated by a nonprofit corporation as a nonprofit facility" includes, but is not limited to:

(a) The possession or operation of agricultural workforce housing, child care facility or farm labor camp property by a nonprofit corporation pursuant to a written lease or lease-purchase agreement if:

(A) The nonprofit corporation is obligated under the terms of the lease or lease-purchase agreement to pay the ad valorem taxes on the property used in operating the agricultural workforce housing, child care facility or farm labor camp; or

(B) The rent payable by the nonprofit corporation has been established to reflect the savings resulting from the exemption from taxation.

(b) The possession or operation of the property by a partnership of which the nonprofit corporation is:

(A) A general partner or the general manager; and

(B) Responsible for the day-to-day operation of the property.

(7)(a) "Rental" means the net amount of income from eligible agricultural workforce housing, an eligible child care facility or an eligible farm labor camp after deduction of costs paid or incurred in the operation of the housing, facility or camp.

(b) Deductible costs under this subsection:

(A) Include, but are not limited to, salaries or other compensation, insurance, utilities, garbage disposal, supplies, repairs and maintenance, interest and capital costs, whether capitalized and depreciated or amortized or deducted currently.

(B) Do not include in lieu taxes imposed under ORS 307.490.

[1973 c.382 §1; 1991 c.232 §1; 1993 c.168 §1; 1995 c.278 §33; 2015 c.34 §1]



Section 307.485 - Exemption.

[1973 c.382 §2; 1991 c.459 §61; 1995 c.278 §34; 1997 c.541 §125; 2015 c.34 §2]



Section 307.490 - Payments in lieu of taxes; disposition of moneys received.

(a) Pay to the treasurer of the county on or before November 15 an amount equal to 10 percent of the rentals for the period ending the preceding October 15; and

(b) Submit with the remittance a form supplied by the Department of Revenue that states the rental income and:

(A) If for agricultural workforce housing, certifies compliance with all applicable local, state and federal building codes; or

(B) If for a child care facility or farm labor camp that is offered in connection with recruitment or employment of agricultural workers, certifies compliance with the requirements of the State Fire Marshal, the local health officer or the Office of Child Care, as applicable.

(2) The treasurer shall, with the assistance of the assessor, allocate the money received by the treasurer under subsection (1) of this section, to the districts in which the exempt property is located in the same proportion that the tax rate for the current tax year for each district bears to the total tax rate for all districts.

(3) The moneys received by the district shall be considered as a budget resource for the next ensuing fiscal year.

[1973 c.382 §3; 1997 c.325 §26; 2013 c.624 §75; 2015 c.34 §3]



Section 307.495 - Claiming exemption; verification of compliance with regulatory laws.

(b) Notwithstanding paragraph (a) of this subsection, if the property for which exemption is claimed is acquired after March 1 and before July 1, the claim shall be filed within 30 days after acquisition.

(2) The claim shall:

(a) Designate the property for which exemption is claimed;

(b) State the facts that make the property eligible within the definitions of ORS 307.480; and

(c) Include all verifications required under subsection (3) of this section.

(3) The claim for exemption under this section must include written verification:

(a) If for agricultural workforce housing, by the owner of the agricultural workforce housing that the agricultural workforce housing is in compliance with all applicable local, state and federal building codes.

(b) If for a child care facility, in whole or in part, by the Office of Child Care that the child care facility is certified.

(c) If for a farm labor camp, by the appropriate authority under the Oregon Safe Employment Act that the farm labor camp is in compliance with the safety and health standards for agricultural labor housing and related facilities adopted under the Oregon Safe Employment Act.

(4) Verification of compliance under subsection (3)(c) of this section may be denied if access to the farm labor camp for purposes of inspection is denied to the appropriate authority.

(5) If any verification required under subsection (3) of this section is refused by the appropriate authority or is otherwise not included with a claim for exemption, the county assessor shall deny the claim and cause the nonprofit corporation to be billed for the real and personal property taxes.

(6) An exemption may not be allowed for any year subsequent to the first year unless the nonprofit corporation submits to the assessor details as to the rentals for the prior year and proof that the payments required by ORS 307.490 have been made.

[1973 c.382 §4; 1991 c.459 §62; 1995 c.278 §35; 1997 c.541 §126; 2013 c.193 §22; 2015 c.34 §4]



Section 307.500 - Review of claim by Department of Revenue.

[1973 c.382 §5; 1995 c.278 §36; 2013 c.193 §23; 2013 c.624 §76; 2015 c.34 §5]



Section 307.505 - Inspection of farm labor camps; failure to comply with health code.

[1973 c.382 §6]



Section 307.510 - Appeal to tax court by taxpayer.

[1973 c.382 §7; 1995 c.650 §76]



Section 307.512 - Filing deadline for certain housing-related exemption and special assessment programs.

[2013 c.193 §4]

Note: 307.512 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 307.513 - Eligibility for exemption; duration and extensions; disqualification; additional taxes.

(b) Notwithstanding paragraph (a) of this subsection, a nonprofit corporation may not claim an exemption for land under this section unless, within the 10 years immediately preceding the filing of a claim pursuant to this section, the nonprofit corporation has sold at least one residence to individuals described in paragraph (a) of this subsection.

(2)(a) The exemption shall be granted to land beginning with the first property tax year for which the nonprofit corporation files a claim for the land under ORS 307.162 and ending on or at the earlier of:

(A) The date on which the nonprofit corporation has transferred title to the residences on the land; or

(B) The end of the seventh consecutive property tax year for which the land is granted an exemption under this section or, if the nonprofit corporation has claimed an extension under paragraph (b) of this subsection, the end of the 10th consecutive property tax year for which the land is granted an exemption under this section.

(b)(A) If, before the end of the sixth consecutive property tax year for which the land is granted an exemption, the nonprofit corporation believes that title to the residences on the land will not be transferred by the end of the next following property tax year, the nonprofit corporation may claim a three-year extension of the exemption period by filing a notice of extension with the county assessor.

(B) The extension becomes effective if the notice of extension is filed on or before April 1 preceding the first property tax year for which the extension is claimed and is accompanied by a filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the land as of the most recent assessment date.

(3)(a) For each property tax year that land is exempt under this section, the county assessor shall indicate on the assessment and tax roll that the land is exempt from property taxation under this section and is subject to potential additional taxes.

(b) If the nonprofit corporation has not transferred title to the residences on the land by the end of the seventh consecutive property tax year for which the land is granted an exemption under this section, or, if the nonprofit corporation has claimed an extension under subsection (2)(b) of this section, by the end of the 10th consecutive property tax year, the land shall be disqualified for the exemption. Additional taxes shall be imposed on the land on the next assessment and tax roll following the disqualification and shall be collected and distributed in the same manner as other ad valorem property taxes.

(c) The additional taxes shall be imposed in an amount equal to the property taxes that were not imposed on the land because of the exemption, plus interest computed at the rate provided under ORS 311.505 (2).

(d) The additional taxes described in this subsection shall be deemed assessed and imposed in the year to which the additional taxes relate.

(e) The amount determined to be due under this subsection may be paid to the tax collector prior to the time of the next general property tax roll, pursuant to the provisions of ORS 311.370.

(4) An exemption for land under this section does not preempt a county from granting other tax benefits to the land or the nonprofit corporation for any year.

[2015 c.520 §1]

Note: 307.513 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 307.515 - Definitions for ORS 307.515 to 307.523.

(1) "Governing body" means the city or county legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.515 to 307.523.

(2) "Lender" means the provider of a loan secured by the recorded deed of trust or recorded mortgage made to finance the purchase, construction or rehabilitation of a property used for low income housing under the criteria listed in or adopted under ORS 307.517 or 307.518.

(3) "Low income" means income at or below 60 percent of the area median income as determined by the Oregon Housing Stability Council based on information from the United States Department of Housing and Urban Development.

[1989 c.803 §1; 1991 c.930 §3; 1993 c.168 §3; 2015 c.180 §44; 2015 c.310 §3]



Section 307.517 - Criteria for exemption.

(a) The property is:

(A) Offered for rent; or

(B) Held for the purpose of developing low income rental housing, for a period not exceeding a reasonable maximum period, if any, adopted by the governing body;

(b) The property, if occupied, is occupied solely by low income persons;

(c) The required rent payment reflects the full value of the property tax exemption;

(d) The exemption has been approved as provided in ORS 307.523;

(e) The housing units on the property were constructed after the local governing body adopted the provisions of ORS 307.515 to 307.523; and

(f) The information disclosed on the application filed pursuant to ORS 307.521 meets any other criteria adopted by the governing body.

(2) A governing body that adopts the provisions of ORS 307.515 to 307.523 may adopt additional criteria for exemption that do not conflict with the criteria described in subsection (1)(a) to (e) of this section.

(3) For the purposes of subsection (1) of this section, a person that has only a leasehold interest in property is deemed to be a purchaser of that property if:

(a) The person is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in this activity on that property; or

(b) The rent payable has been established to reflect the savings resulting from the exemption from taxation.

[1989 c.803 §2; 1997 c.752 §5; 2005 c.94 §36; 2015 c.310 §1]



Section 307.518 - Alternative criteria for exemption.

(a) The property, if unoccupied, is:

(A) Offered for rental solely as a residence for low income persons; or

(B) Held for the purpose of developing low income rental housing, for a period not exceeding a reasonable maximum period, if any, adopted by the governing body;

(b) The property, if occupied, is occupied solely as a residence for low income persons;

(c) An exemption for the property has been approved as provided under ORS 307.523, pursuant to an application filed before January 1, 2020;

(d) The property is owned or being purchased by a nonprofit corporation organized in a manner that meets the criteria for a public benefit corporation or a religious corporation, both terms as defined in ORS 65.001;

(e) The property is owned or being purchased by a nonprofit corporation that expends no more than 10 percent of the nonprofit corporation’s annual income from residential rentals for purposes other than the acquisition, maintenance or repair of residential rental property for low income persons or for the provision of on-site child care services for the residents of the rental property; and

(f) The information disclosed on the application filed pursuant to ORS 307.521 meets any other criteria adopted by the governing body.

(2) A governing body that adopts the provisions of ORS 307.515 to 307.523 may adopt additional criteria for exemption that do not conflict with the criteria described in subsection (1)(a) to (e) of this section.

(3) For the purposes of this section, a nonprofit corporation that has only a leasehold interest in property is considered to be a purchaser of that property if:

(a) The nonprofit corporation is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in the rental activity on that property; or

(b) The rent payable has been established to reflect the savings resulting from the exemption from taxation.

(4) A partnership shall be considered a nonprofit corporation for purposes of this section if:

(a) A nonprofit corporation is a general partner of the partnership; and

(b) The nonprofit corporation is responsible for the day-to-day operation of the property that is the subject of the exemption under ORS 307.515 to 307.523.

[1991 c.930 §2; 1993 c.168 §4; 1995 c.79 §121; 1995 c.702 §1; 1997 c.541 §127; 1997 c.752 §6; 1999 c.487 §1; 2001 c.315 §55; 2005 c.94 §37; 2010 c.29 §6; 2013 c.158 §36; 2015 c.310 §2]



Section 307.519 - Exemption limited to tax levy of governing body that adopts ORS 307.515 to 307.523; exception; additional provisions.

(2) The exemptions granted under ORS 307.515 to 307.523 apply to the tax levy of all taxing districts in which property certified for exemption is located if, upon request of a governing body that has adopted the provisions of ORS 307.515 to 307.523, the rates of taxation of such taxing districts whose governing boards agree to the policy of exemption under ORS 307.515 to 307.523, when combined with the rate of taxation of the governing body that adopts the provisions of ORS 307.515 to 307.523, equal 51 percent or more of the total combined rate of taxation on the property granted exemption.

(3) A governing body may adopt additional provisions relating to the exemption granted under ORS 307.515 to 307.523 that do not conflict with the provisions of ORS 307.515 to 307.523.

[1989 c.803 §3; 1991 c.930 §4; 2015 c.310 §4]



Section 307.521 - Application for exemption; policies for considering applications.

(2) The application must be filed as set forth in ORS 307.523 and must include the following information, as applicable:

(a) A description of the property or a portion of the property for which the exemption is requested;

(b) A description of the purpose of the project and whether all or a portion of the property is being used for that purpose;

(c) A certification of income levels of low income occupants;

(d) A description of how the tax exemption will benefit project residents;

(e) If the exemption is an exemption described in ORS 307.518, evidence satisfactory to the governing body that the corporation is a nonprofit corporation and meets the criteria for a public benefit corporation or a religious corporation;

(f) A description of the plans for development of the property if the property is being held for future low income rental housing development; and

(g) A description of how the applicant and the property, respectively, meet any additional criteria adopted by the governing body pursuant to ORS 307.517 (2) or 307.518 (2).

(3) The applicant shall verify the information in the application by oath or affirmation.

(4)(a) Prior to accepting an application under ORS 307.515 to 307.523, a local jurisdiction shall adopt standards and guidelines to establish the policies governing the consideration of applications under ORS 307.515 to 307.523.

(b) Policies considered may include, but are not limited to:

(A) Rent regulatory agreements or other enforcement mechanisms to demonstrate that the required rent payment reflects the full value of the property tax exemption.

(B) Enforcement mechanisms to ensure that housing that is exempt under ORS 307.515 to 307.523 is maintained in decent, safe and sanitary conditions for the occupants.

(C) Methodology and timing for submitting evidence of use of rentals received from low income persons.

[1989 c.803 §4; 1991 c.459 §63; 1991 c.930 §5; 1997 c.752 §7; 2005 c.94 §38; 2015 c.310 §5]



Section 307.523 - Time for filing application; certification of exemption.

(2) Within 60 days of the filing of an application under ORS 307.521, the governing body shall take final action upon the application as provided under ORS 307.527, and certify the results of the action to the county assessor, as set forth in ORS 307.512.

(3) Upon receipt of certification under subsection (2) of this section, the county assessor shall exempt the property from taxation to the extent certified by the governing body.

[1989 c.803 §5; 1991 c.459 §64; 1991 c.930 §6; 1997 c.541 §128; 2013 c.193 §5]



Section 307.525 - Action against landlord for failure to reduce rent.

[1989 c.803 §6; 1995 c.618 §62]



Section 307.527 - Ordinance or resolution approving or disapproving application; application fee.

(2) Following approval, the governing body shall file with the county assessor and send to the applicant a copy of the ordinance or resolution approving or disapproving the application. The copy shall contain or be accompanied by a notice explaining the grounds for possible termination of the exemption prior to the end of the exemption period or thereafter, and the effects of termination. In addition, the governing body shall file with the county assessor a document listing the same information otherwise required to be in an ordinance or resolution under subsection (1) of this section, as to each application deemed approved under this section.

(3) If the application is denied, the governing body shall state in writing the reasons for denial and send the notice of denial to the applicant within 10 days after the denial. The notice shall inform the applicant of the right to appeal under ORS 307.533.

(4) The governing body, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the governing body and the county assessor in administering ORS 307.515 to 307.523. The application fee shall be paid to the governing body at the time the application for exemption is filed. If the application is approved, the governing body shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the governing body shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant.

[1989 c.803 §7; 1995 c.79 §122; 2013 c.193 §6]



Section 307.529 - Notice of proposed termination of exemption; grounds; terminating exemption.

(2) If the owner fails to appear and show cause why the exemption should not be terminated, the governing body shall notify every known lender, and shall allow any lender not less than 30 days after the date the notice of the failure to appear and show cause is mailed to cure any noncompliance or to provide assurance adequate to the governing body that all noncompliance shall be remedied.

(3) If the owner fails to appear and show cause why the exemption should not be terminated, and the lender fails to cure or give adequate assurance of the cure of any noncompliance, the governing body shall adopt an ordinance or resolution stating its findings terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor, and a copy shall be sent to the owner at the owner’s last-known address and to the lender at the last-known address of the lender within 10 days after its adoption.

[1989 c.803 §8; 1991 c.459 §65; 1991 c.930 §7; 1993 c.168 §5; 1997 c.541 §129; 1997 c.752 §8; 1999 c.487 §2; 2010 c.29 §7]



Section 307.530 - Termination if property held for future development or other purpose; additional taxes.

(1) Is being held for future development of low income rental housing; and

(2) Is used for any purpose other than the provision of low income rental housing.

[1997 c.752 §10]



Section 307.531 - Termination of exemption without notice; grounds; additional taxes.

(a) The exemption granted the housing unit or portion under ORS 307.515 to 307.523 shall terminate immediately, without right of notice or appeal;

(b) The property or a portion of the property shall be assessed and taxed as other property similarly situated is assessed and taxed; and

(c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the taxes assessed against the property and the taxes that would have been assessed against the property had it not been exempt under ORS 307.515 to 307.523 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.515 to 307.523.

(2) If, at the time of presentation or discovery, the property is no longer exempt, additional taxes shall be collected as provided in this section, but the number of years for which the additional taxes shall be collected shall be reduced by one year for each year that has elapsed since the year the property was last granted exemption beginning with the oldest year for which additional taxes are due.

(3) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.515 to 307.523.

(4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[1989 c.803 §9; 1991 c.459 §66; 1991 c.930 §8]



Section 307.533 - Review; correction of tax rolls; payment of tax after exemption terminates.

(2) If no review of the termination of an exemption as provided in subsection (1) of this section is effected, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any property for which exemption was terminated by the governing body or by a court, in accordance with the finding of the governing body or the court as to the assessment year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232.

(3) Where there has been a failure to comply with ORS 307.529, the property shall become taxable beginning January 1 of the first assessment year following the date on which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made.

[1989 c.803 §10; 1991 c.459 §67; 1991 c.930 §9; 1997 c.541 §131]



Section 307.535 - Extension of deadline for completion; exception to imposition of additional taxes.

(1) If the governing body finds that construction of the housing unit otherwise entitled to exemption under ORS 307.517 was not completed by January 1, 2020, due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the governing body may extend the deadline for completion of construction for a period not to exceed 12 consecutive months.

(2) If property granted exemption under ORS 307.515 to 307.523 is destroyed by fire or act of God, or is otherwise no longer capable of owner-occupancy due to circumstances beyond the control of the owner, the exemption shall cease but no additional taxes shall be imposed upon the property under ORS 307.531 or 307.533.

[1989 c.803 §11; 1991 c.459 §68; 1991 c.930 §10; 1997 c.541 §132; 1999 c.487 §3; 2010 c.29 §8]



Section 307.537



Section 307.540 - Definitions for ORS 307.540 to 307.548.

(1) "Governing body" means the city or county legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.540 to 307.548.

(2) According to the election of a governing body pursuant to ORS 307.543 (1), "low income" means:

(a) Income at or below 60 percent of the area median income as determined by the Oregon Housing Stability Council based on information from the United States Department of Housing and Urban Development; or

(b)(A) For the initial year that persons occupy property for which an application for exemption is filed under ORS 307.545, income at or below 60 percent of the area median income as determined by the Oregon Housing Stability Council based on information from the United States Department of Housing and Urban Development; and

(B) For every subsequent consecutive year that the persons occupy the property, income at or below 80 percent of the area median income as determined by the Oregon Housing Stability Council based on information from the United States Department of Housing and Urban Development. [1985 c.660 §1; 1993 c.168 §7; 2005 c.94 §39; 2015 c.141 §1; 2015 c.180 §45]

Note: Section 6, chapter 660, Oregon Laws 1985, provides:

Sec. 6. ORS 307.540 to 307.548 apply to tax years beginning on or after January 1, 1985, and before July 1, 2027. [1985 c.660 §6; 1993 c.108 §1; 2003 c.215 §1; 2011 c.191 §1]

Note: Section 3, chapter 141, Oregon Laws 2015, provides:

Sec. 3. (1) A governing body that has adopted the provisions of ORS 307.540 to 307.548 before the effective date of this 2015 Act [October 5, 2015] may, on or after the effective date of this 2015 Act, elect a definition of "low income" under ORS 307.540 as amended by section 1 of this 2015 Act. An election made pursuant to this subsection applies to the first property tax year that begins on or after the date on which the election is made.

(2) If a governing body described in this section does not make an election under subsection (1) of this section, the definition of "low income" provided in ORS 307.540 as in effect immediately before the effective date of this 2015 Act shall apply to the exemption allowed by the governing body.

(3) This section is repealed on June 30, 2027.

[2015 c.141 §3]



Section 307.541 - Nonprofit corporation low income housing; criteria for exemption.

(a) The property is owned or being purchased by a corporation described in section 501(c)(3) or (4) of the Internal Revenue Code that is exempt from income taxation under section 501(a) of the Internal Revenue Code;

(b) Upon liquidation, the assets of the corporation are required to be applied first in payment of all outstanding obligations, and the balance remaining, in cash and in kind, to be distributed to corporations exempt from taxation and operated exclusively for religious, charitable, scientific, literary or educational purposes or to the State of Oregon;

(c) The property is:

(A) Occupied by low income persons; or

(B) Held for the purpose of developing low income housing, for a period not exceeding a reasonable maximum period, if any, adopted by the governing body;

(d) The property or portion of the property receiving the exemption, if occupied, is actually and exclusively used for the purposes described in section 501(c)(3) or (4) of the Internal Revenue Code;

(e) The exemption has been approved as provided in ORS 307.547; and

(f) The information disclosed on the application filed pursuant to ORS 307.545 meets any other criteria adopted by the governing body.

(2) A governing body that adopts the provisions of ORS 307.540 to 307.548 may adopt additional criteria for exemption that do not conflict with the criteria described in subsection (1)(a) to (e) of this section.

(3) For the purposes of subsection (1) of this section, a corporation that has only a leasehold interest in property is deemed to be a purchaser of that property if:

(a) The corporation is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in this activity on that property; or

(b) The rent payable by the corporation has been established to reflect the savings resulting from the exemption from taxation.

(4) A partnership shall be treated the same as a corporation to which this section applies if the corporation is:

(a) A general partner of the partnership; and

(b) Responsible for the day-to-day operation of the property that is the subject of the exemption.

[1985 c.660 §2; 1995 c.702 §2; 1997 c.752 §11; 2005 c.94 §40; 2015 c.310 §7]

Note: See first note under 307.540.



Section 307.543 - Exemption limited to levy of governing body adopting ORS 307.540 to 307.548; exception; additional provisions.

(2) The exemption granted under ORS 307.540 to 307.548 applies to the tax levy of all taxing districts in which property certified for exemption is located if, upon request of a governing body that has adopted the provisions of ORS 307.540 to 307.548, the rates of taxation of such taxing districts whose governing boards agree to the policy of exemption under ORS 307.540 to 307.548, when combined with the rate of taxation of the governing body that adopts the provisions of ORS 307.540 to 307.548, equal 51 percent or more of the total combined rate of taxation on the property granted exemption.

(3) A governing body may adopt additional provisions relating to the exemption granted under ORS 307.540 to 307.548 that do not conflict with the provisions of ORS 307.540 to 307.548.

[1985 c.660 §3; 2015 c.141 §2; 2015 c.310 §8]

Note: See first note under 307.540.



Section 307.545 - Application for exemption.

(2) The application must include the following information, as applicable:

(a) A description of the property for which the exemption is requested;

(b) A description of the charitable purpose of the project and whether all or a portion of the property is being used for that purpose;

(c) A certification of income levels of low income occupants;

(d) A description of how the tax exemption will benefit project residents;

(e) A description of the development of the property if the property is being held for future low income housing development;

(f) A declaration that the corporation has been granted exemption from income taxation under section 501(a) of the Internal Revenue Code as an organization described in section 501(c)(3) or 501(c)(4) of the Internal Revenue Code; and

(g) A description of how the corporation and the property, respectively, meet any additional criteria adopted by the governing body pursuant to ORS 307.541 (2).

(3) The applicant shall verify the information in the application by oath or affirmation.

[1985 c.660 §4; 1987 c.756 §15; 1993 c.108 §2; 1993 c.270 §25; 1997 c.541 §§133,133a; 2013 c.193 §7; 2015 c.310 §9]

Note: See first note under 307.540.



Section 307.547 - Determination of eligibility; notice to county assessor.

(2)(a) If the governing body determines that the applicant qualifies, the governing body shall certify to the assessor of the county where the real property is located, as set forth in ORS 307.512, that all or a portion of the property is exempt from taxation under the levy of the certifying governing body.

(b) Notwithstanding paragraph (a) of this subsection, the governing body may send the certification required under this subsection on or before the deadline specified in ORS 307.512, or as promptly as practicable after making the determination under subsection (1) of this section, whichever is later.

(3) Upon receipt of certification sent pursuant to subsection (2) of this section, the county assessor shall exempt the property from taxation to the extent certified by the governing body.

[1985 c.660 §5; 2013 c.193 §8; 2015 c.310 §10]

Note: See first note under 307.540.



Section 307.548 - Termination of exemption; additional taxes.

(b) The notice required under this subsection shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

(2) If the owner fails to appear and show cause why the exemption should not be terminated, the governing body shall notify every known lender, and shall allow any lender not less than 30 days after the date the notice of the failure to appear and show cause is mailed to cure any noncompliance or to provide assurance adequate to the governing body that all noncompliance will be remedied.

(3)(a) If the owner fails to appear and show cause why the exemption should not be terminated, and the lender fails to cure or give adequate assurance of the cure of any noncompliance, the governing body shall adopt an ordinance or resolution stating its findings that terminate the exemption.

(b) A copy of the ordinance or resolution required under this subsection shall be filed within 10 days after its adoption with the county assessor, and a copy shall be sent to the owner at the owner’s last-known address and to the lender at the last-known address of the lender within 10 days after its adoption.

(4) Upon the county assessor’s receipt of the governing body’s termination findings:

(a) The exemption granted the housing unit or portion under ORS 307.540 to 307.548 terminates immediately, without right of notice or appeal;

(b) The property shall be assessed and taxed as other property similarly situated is assessed and taxed; and

(c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the taxes assessed against the property and the taxes that would have been assessed against the property had it not been exempt under ORS 307.540 to 307.548 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.540 to 307.548.

(5) Notwithstanding subsection (4) of this section, if at the time of presentation or discovery, the property is no longer exempt, additional taxes may be collected as provided in subsection (4) of this section, except that the number of years for which the additional taxes shall be collected shall be reduced by one year for each year that has elapsed since the year the property was last granted exemption, beginning with the oldest year for which additional taxes are due.

(6) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.540 to 307.548 because the property is being held for future development of low income housing.

(7) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[1997 c.752 §14; 2013 c.193 §17]

Note: See first note under 307.540.



Section 307.550



Section 307.560



Section 307.580 - Property of industry apprenticeship or training trust.

(a) The trust is organized pursuant to a trust instrument solely for the purpose of aiding or assisting in the implementation or operation of one or more apprenticeship or training programs that conform to and are conducted under ORS 660.002 to 660.210;

(b) The property or proportion thereof that is the subject of the exemption is actually and exclusively occupied and used in the implementation or operation of an apprenticeship or training program or programs that are established under, conform to and are conducted under ORS 660.002 to 660.210; and

(c) The trust is considered an organization exempt from federal income taxes under the federal Internal Revenue Code or other laws of the United States relating to federal income taxes.

(2) If property described under subsection (1) of this section would be exempt from taxation except that it is held under lease or lease-purchase agreement by the trust rather than owned or being purchased by it, the property shall be exempt from taxation upon compliance with and subject to ORS 307.112.

(3) No exemption shall be allowed under subsection (1) or (2) of this section if the property is used in the implementation or operation of an apprenticeship or training program that discriminates with respect to its participants on the basis of age, race, religion, sex or national origin.

[1983 c.619 §2]



Section 307.600 - Legislative findings.

(2) The Legislative Assembly further finds that it is in the public interest to promote private investment in transit supportive multiple-unit housing in light rail station areas and transit oriented areas in order to maximize Oregon’s transit investment to the fullest extent possible and that the cities and counties of this state should be enabled to establish and design programs to attract new development of multiple-unit housing, and commercial and retail property, in areas located within a light rail station area or transit oriented area.

(3) The Legislative Assembly further finds that the cities and counties of this state should be enabled to establish and design programs to attract new development of multiple-unit housing in light rail station areas, in transit oriented areas or in city core areas by means of the local property tax exemption authorized under ORS 307.600 to 307.637. The programs shall emphasize the following:

(a) The development of vacant or underutilized sites in light rail station areas, transit oriented areas or core areas, rather than sites where sound or rehabilitable multiple-unit housing exists.

(b) The development of multiple-unit housing, with or without parking, in structures that may include ground level commercial space.

(c) The development of multiple-unit housing, with or without parking, on sites with existing single-story commercial structures.

(d) The development of multiple-unit housing, with or without parking, on existing surface parking lots.

(4) The Legislative Assembly further finds that it is in the public interest to preserve or establish existing housing that is affordable to low income persons by providing the incentives authorized in ORS 307.600 to 307.637 to:

(a) Existing multiple-unit housing subject to a low income housing assistance contract with an agency or subdivision of this state or the United States; and

(b) Existing multiple-unit housing that becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States in order to use the incentives authorized in ORS 307.600 to 307.637.

(5) The programs shall result in the preservation, construction, addition or conversion of units at rental rates or sale prices accessible to a broad range of the general public.

[1975 c.428 §2; 1995 c.596 §1; 1999 c.808 §1; 2003 c.457 §1]



Section 307.603 - Definitions for ORS 307.600 to 307.637.

(1) "Establish" means, unless the context requires otherwise, making existing multiple-unit housing subject to a low income housing assistance contract.

(2) "Lender" means any person who makes a loan, secured by a recorded mortgage or trust deed, to finance the acquisition, construction, addition or conversion of multiple-unit housing.

(3) "Light rail station area" means an area defined in regional or local transportation plans to be within a one-half mile radius of an existing or planned light rail station.

(4) "Low income housing assistance contract" means an agreement between a public agency and a property owner that results in the production, rehabilitation, establishment or preservation of housing affordable to those with a defined level of household income.

(5) "Multiple-unit housing" means:

(a) Housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States; or

(b) Newly constructed structures, stories or other additions to existing structures and structures converted in whole or in part from other use to housing that meet the following criteria:

(A) The structure must have a minimum number of dwelling units as specified by the city or county pursuant to ORS 307.606 (4).

(B) The structure must not be designed or used as transient accommodations, including but not limited to hotels and motels.

(C) The structure must have those design elements benefiting the general public, including any commercial use of a portion of the structure, as specified by the city or county pursuant to ORS 307.618.

(D) If in a light rail station area or transit oriented area, the structure must:

(i) Be physically or functionally related to a light rail line or mass transportation system; and

(ii) Enhance the effectiveness of a light rail line or mass transportation system.

(6) "Transit oriented area" means an area defined in regional or local transportation plans to be within one-quarter mile of a fixed route transit service.

[Formerly 307.605; 2011 c.266 §1]



Section 307.605



Section 307.606 - Exemption limited to tax levy of city or county that adopts ORS 307.600 to 307.637; designated areas; public hearings; standards and guidelines for considering applications.

(2) The city or county shall designate an area within which it proposes to allow exemptions provided for under the provisions of ORS 307.600 to 307.637. Core areas, light rail station areas or transit oriented areas may be designated by a city. A city may designate the entire city as the area in which the city proposes to allow exemptions under ORS 307.600 to 307.637 for housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States. A county may designate areas as light rail station areas or transit oriented areas but may not designate areas as core areas. A county may designate the entire county as the area in which the county proposes to allow exemptions under ORS 307.600 to 307.637 for housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States. A city or county from time to time may, by amending its resolution or ordinance, add or withdraw territory from the area originally designated as a light rail station area or a transit oriented area, but any area added must be within the boundaries of the area as limited by ORS 307.603 (3) or (6).

(3) The city or county shall, prior to passage of a resolution or ordinance electing to utilize the provisions of ORS 307.600 to 307.637, hold a public hearing in order to determine whether multiple-unit housing meeting the qualifications of subsection (4) of this section would not otherwise be built in the designated area or preserved without the benefits provided by ORS 307.600 to 307.637.

(4) Prior to accepting project applications under ORS 307.600 to 307.637, cities or counties shall promulgate standards and guidelines to be utilized in considering applications and making the determinations required by ORS 307.618. The standards and guidelines shall establish policy governing basic requirements for an application, including but not limited to:

(a) Existing utilization of proposed project site, including justification of the elimination of any existing sound or rehabilitable housing.

(b) Design elements.

(c) Rental rates or sales prices.

(d) Extensions of public benefits from the project beyond the period of the exemption.

(e) Minimum number of units.

(f) For housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, a demonstration that the exemption is necessary to preserve or establish the low income units.

(g) For housing that is to become subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, the date on which the housing must be established in order to be exempt under ORS 307.600 to 307.637.

[Formerly 307.610]



Section 307.609 - Applicability of ORS 307.600 to 307.637 in cities and certain counties.

[Formerly 307.620]



Section 307.610



Section 307.612 - Duration of exemption; exclusions.

(2)(a) The exemption may not include the land or any improvements not a part of the multiple-unit housing.

(b) The exemption may include:

(A) Parking constructed as part of the multiple-unit housing construction, addition or conversion; and

(B) Commercial property to the extent that the commercial property is a required design or public benefit element of a multiple-unit housing construction, addition or conversion approved by an authorizing city or county.

(c) In the case of a structure to which stories or other improvements are added or a structure that is converted in whole or in part from other use to dwelling units, only the increase in value attributable to the addition or conversion may be exempt from taxation.

(3) Notwithstanding subsection (1) of this section, if the multiple-unit housing is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, the city or county may extend the exemption provided by ORS 307.600 to 307.637 through June 30 of the tax year during which the termination date of the contract falls.

(4)(a) The exemption provided by ORS 307.600 to 307.637 is in addition to any other exemption provided by law. However, nothing in ORS 307.600 to 307.637 may be construed to exempt any property beyond 100 percent of its real market value.

(b) If property is located within a core area and within a light rail station area or a transit oriented area, or both, and application for exemption under more than one program is made, only the exemption for which application is first made and approved may be granted. If property is granted exemption under ORS 307.600 to 307.637 pursuant to an ordinance or resolution adopted by a city, the property may not be granted exemption pursuant to an ordinance or resolution adopted by a county. If property is granted exemption under ORS 307.600 to 307.637 pursuant to an ordinance or resolution adopted by a county, the property may not be granted exemption pursuant to an ordinance or resolution adopted by a city. Property may be granted exemption under ORS 307.600 to 307.637 only once.

[Formerly 307.630; 2011 c.266 §2]



Section 307.615 - City or county to provide application forms; contents of application form; filing deadline; revision of application.

[Formerly 307.640]



Section 307.618 - City or county findings required for approval.

(1) In the case of the construction, addition or conversion of multiple-unit housing:

(a) The owner has agreed to include in the construction, addition or conversion as a part of the multiple-unit housing one or more design or public benefit elements as specified by the city or the county, including but not limited to commercial uses of a portion of the multiple-unit housing structure, open spaces, parks and recreational facilities, common meeting rooms, child care facilities, transit amenities and transit or pedestrian design elements.

(b) The proposed construction, addition or conversion project is or will be, at the time of completion, in conformance with all local plans and planning regulations, including special or district-wide plans developed and adopted pursuant to ORS chapters 195, 196, 197, 215 and 227, that are applicable at the time the application is approved.

(2) In the case of housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, it is important to the community to preserve or establish the housing as low income housing and it is probable that the housing would not be produced, be established or remain as low income housing without the exemption being granted.

(3) The owner has complied with all standards and guidelines adopted by cities or counties pursuant to ORS 307.606 (4).

[Formerly 307.650; 2011 c.266 §3]



Section 307.620



Section 307.621 - Approval or denial of applications; city or county to state in writing reasons for denial of exemption; application fees.

(2) Final action upon an application by the city or county shall be in the form of an ordinance or resolution that shall contain the owner’s name and address, a description of the subject multiple-unit housing, either the legal description of the property or the assessor’s property account number, and the specific conditions upon which the approval of the application is based. Following approval and on or before the deadline set forth in ORS 307.512, the city or county shall file with the county assessor and send to the owner at the last-known address of the owner a copy of the ordinance or resolution approving or disapproving the application. In addition, the city or county shall file with the county assessor a document listing the same information otherwise required to be in an ordinance or resolution under this subsection, as to each application deemed approved under subsection (1) of this section.

(3) If the application is denied, the city or county shall state in writing the reasons for denial and send notice of denial to the applicant at the last-known address of the applicant within 10 days after the denial.

(4) The city or county, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the city or county and the assessor in administering ORS 307.600 to 307.637. The application fee shall be paid to the city or county at the time the application for exemption is filed. If the application is approved, the city or county shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the city or county shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant.

[Formerly 307.660; 2013 c.193 §9]



Section 307.624 - Termination of exemption for failure to complete construction or noncompliance; notice.

(2) If the owner fails to appear and show cause why the exemption should not be terminated, the city or county shall further notify every known lender and shall allow the lender a period of not less than 30 days, beginning with the date that the notice of failure to appear and show cause is mailed to the lender, to cure any noncompliance or to provide assurance that is adequate, as determined by the governing body, to assure the governing body that the noncompliance will be remedied.

(3) If the owner fails to appear and show cause why the exemption should not be terminated, and a lender fails to cure or give adequate assurance that any noncompliance will be cured, the city or county shall adopt an ordinance or resolution stating its findings terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor and a copy sent to the owner at the owner’s last-known address, and to any lender at the lender’s last-known address, within 10 days after its adoption.

[Formerly 307.670]



Section 307.627 - Termination of exemption; additional taxes.

(a) The exemption granted the multiple-unit housing or portion under ORS 307.600 to 307.637 shall terminate immediately, without right of notice or appeal;

(b) The property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

(c)(A) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax that would have been due on the property or portion had it not been exempt under ORS 307.600 to 307.637 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.600 to 307.637.

(B) In the case of multiple-unit housing described in ORS 307.603 (5)(a), this paragraph applies only if the low income housing assistance contract to which the housing was or was to become subject was not entered into, breached or terminated prematurely.

(2) If, at the time of presentation or discovery, the property is no longer exempt, additional taxes shall be imposed as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced one year for each year that has elapsed since the year the property was last granted exemption beginning with the oldest year for which additional taxes are due.

(3) The assessment and tax rolls shall show "potential additional tax liability" for each property granted exemption under ORS 307.600 to 307.637.

(4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[Formerly 307.675]



Section 307.630



Section 307.631 - Review of denial of application or termination of exemption; correction of assessment and tax rolls; owner’s appeal of valuation; effective date of termination of exemption.

(2) If no review of the termination of an exemption as provided in subsection (1) of this section is affected, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232, to provide for the assessment and taxation of any property for which exemption was terminated by the city or county, or by a court, in accordance with the finding of the city, county or the court as to the tax year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232. Where there has been a failure to comply with ORS 307.624, the property shall become taxable beginning January 1 of the assessment year following the assessment year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made.

[Formerly 307.680]



Section 307.634 - Extension of deadline for completion of construction, addition or conversion.

[Formerly 307.690]



Section 307.637 - Deadlines for actions required for exemption.

(1) In the case of multiple-unit housing described in ORS 307.603 (5)(a), the application for exemption is made to the city or county on or before January 1, 2022.

(2) In the case of multiple-unit housing described in ORS 307.603 (5)(b), the construction, addition or conversion is completed on or before January 1, 2022.

[Formerly 307.691; 2011 c.266 §4]



Section 307.640



Section 307.650



Section 307.651 - Definitions for ORS 307.651 to 307.687.

(1) "Governing body" means the city legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.651 to 307.687.

(2) "Qualified dwelling unit" means a dwelling unit that, upon completion, has a market value (land and improvements) of no more than 120 percent, or a lesser percentage as adopted by the governing body by resolution, of the median sales price of dwelling units located within the city.

(3) "Single-unit housing" means a newly constructed structure having one or more dwelling units that:

(a) Is, or will be, at the time that construction is completed, in conformance with all local plans and planning regulations, including special or district-wide plans developed and adopted pursuant to ORS chapters 195, 196, 197 and 227.

(b) Is constructed on or after January 1, 1990, and is completed within two years after application for exemption is approved under ORS 307.674 or before January 1, 2025, whichever is earlier.

(c) Upon completion, is designed for each dwelling unit within the structure to be purchased by and lived in by one person or one family.

(d) Upon completion, has one or more qualified dwelling units within the single-unit housing.

(e) Is not a floating home, as defined in ORS 830.700, or a manufactured structure, as defined in ORS 446.561, other than a manufactured home described in ORS 197.307 (8)(a) to (f).

(4) "Structure" does not include the land or any site development to the land, as those terms are defined in ORS 307.010.

[Formerly 458.005; 2011 c.354 §8; 2013 c.426 §1]



Section 307.654 - Legislative findings.

(2) The Legislative Assembly further finds and declares that the cities of this state should be able to establish and design programs to stimulate the construction of new single-unit housing for homeownership by low and moderate income families by means of a limited property tax exemption, as provided under ORS 307.651 to 307.687.

[Formerly 458.010; 2013 c.426 §2]



Section 307.657 - Local government action to provide exemption.

(2)(a) Except as provided in paragraph (b) of this subsection, the tax exemption provided under ORS 307.651 to 307.687 applies to the tax levy of all taxing units with jurisdiction over property granted the tax exemption by a city if the rates of taxation of taxing units whose governing bodies agree by resolution or ordinance to grant the tax exemption, when combined with the rate of taxation of the city, equal 51 percent or more of the total combined rate of taxation levied on the property.

(b) If the rate of taxation of the city that has granted the tax exemption equals 40 percent or more of the total combined rate of taxation of all taxing units with jurisdiction over the property, the tax exemption applies to the tax levy of all taxing units only if:

(A) The percentage requirement of paragraph (a) of this subsection is met; and

(B) The governing body of the county also agrees, by resolution or ordinance, to grant the tax exemption to the property.

(3) The city shall adopt standards and guidelines to be utilized in considering applications and making the determinations required under ORS 307.651 to 307.687, including but not limited to:

(a) Design elements for construction of the single-unit housing proposed to be exempt.

(b) Extensions of public benefits from the construction of the single-unit housing beyond the period of exemption.

[Formerly 458.015; 2013 c.426 §3]



Section 307.660



Section 307.661 - Median sales price.

[2005 c.470 §5]



Section 307.664 - Exemption; limitations.

[Formerly 458.020]



Section 307.667 - Application for exemption.

(2) The application shall describe the property for which an exemption is requested, set forth the grounds for the exemption and be verified by oath or affirmation of the applicant.

(3) The city may permit the applicant to revise an application made under this section prior to final action by the city.

[Formerly 458.025]



Section 307.670



Section 307.671 - Approval criteria.

(1) The proposed construction will constitute single-unit housing.

(2) The owner has agreed to include the design elements adopted under ORS 307.657 (3) in the construction.

(3) The construction will result in public benefits beyond the period of exemption.

[Formerly 458.035; 2013 c.426 §4]



Section 307.674 - Application, approval and denial procedures; filing with assessor; fee.

(2) Final action upon an application by the city shall be in the form of an ordinance or resolution that shall contain the owner’s name and address, a description of the structure that is the subject of the application that includes either the legal description of the property or the assessor’s property account number and the specific conditions upon which the approval of the application is based.

(3) Following approval and on or before the deadline set forth in ORS 307.512, the city shall file with the county assessor and send to the owner at the last-known address of the owner a copy of the ordinance or resolution approving the application. The copy shall contain or be accompanied by a notice explaining the grounds for possible termination of the exemption prior to the end of the exemption period or thereafter, and the effects of termination. In addition, the city shall file with the county assessor a document listing the same information otherwise required to be in an ordinance or resolution under subsection (2) of this section, as to each application deemed approved under subsection (1) of this section.

(4) If the application is denied, the city shall state in writing the reasons for denial and send notice of denial to the applicant at the last-known address of the applicant within 10 days after the denial. The notice shall inform the applicant of the right to appeal under ORS 307.687.

(5) The city, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the city and the assessor in administering ORS 307.651 to 307.687. The application fee shall be paid to the city at the time the application for exemption is filed. If the application is approved, the city shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the city shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant.

[Formerly 458.040; 2013 c.193 §10]



Section 307.675



Section 307.677 - Extension of construction period; effect of destruction of property.

(1) If the city finds that construction of the single-unit housing was not completed by a date that is 12 months after the date on which applications may no longer be approved under ORS 307.674, and further finds that the failure to complete construction was due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the city may extend the deadline for completion of construction for a period not to exceed an additional 12 consecutive months.

(2) If property granted exemption under ORS 307.651 to 307.687 is destroyed by fire or act of God, or is otherwise no longer capable of occupancy due to circumstances beyond the control of the owner, the exemption shall cease but no additional taxes or penalty shall be imposed under ORS 307.651 to 307.687 upon the property.

[Formerly 458.065]



Section 307.680



Section 307.681 - Exemption termination for failure to meet requirements; procedures.

(2) If the owner fails to show cause why the exemption should not be terminated, the city shall adopt an ordinance or resolution stating its findings and terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor and a copy sent to the owner at the owner’s last-known address within 10 days after its adoption.

[Formerly 458.045; 2013 c.426 §5]



Section 307.684 - Immediate termination of exemption; additional taxes.

(a) The exemption granted the single-unit housing or portion under ORS 307.651 to 307.687 shall terminate immediately, without right of notice or appeal;

(b) The property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

(c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax due on the property and the amount of the tax that would have been due on the property had it not been exempt under ORS 307.651 to 307.687 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.651 to 307.687.

(2) If, at the time of discovery, the property is no longer exempt, additional taxes shall be imposed as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced by one year for each year that has elapsed since the year the property was last granted exemption.

(3) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.651 to 307.687.

(4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[Formerly 458.050]



Section 307.687 - Review of denial of application; procedures following termination of exemption; correction of tax roll; additional taxes.

(2) Upon termination of an exemption, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any property for which exemption was terminated by the city or by a court, in accordance with the finding of the city or the court as to the year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232.

(3) Unless the exemption is terminated pursuant to ORS 307.684, where there has been a failure to comply with ORS 307.681, the property shall become taxable beginning July 1 of the tax year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made.

[Formerly 458.060]



Section 307.690



Section 307.691



Section 307.700



Section 307.701



Section 307.705



Section 307.804 - Rural health care facilities; claim procedures; duration of exemption.

(a) Is located in a rural health service area with an average travel time of more than 30 minutes from a population center of 30,000 or more, as determined by the Office of Rural Health; and

(b) Is used exclusively to provide medical care.

(2) Real and personal property of a rural health care facility is exempt from the ad valorem property taxes of the county in which the facility is located, and from the ad valorem property taxes of each other local taxing district in which the facility is located that authorizes the exemption under ORS 307.806, if all of the following apply:

(a) The property constitutes new construction, new additions, new modifications or new installations of property as of the first assessment date for which the facility is in service. Land and other property that was in existence at the location of the facility prior to the date work began on the construction, addition, modification or installation of property at the facility is not exempt under this section.

(b) The exemption has been authorized by the governing body of the county in which the facility is located in the manner set forth in ORS 307.806.

(3) To receive the exemption provided under this section, the rural health care facility must annually file its intention to take the exemption. The filing must be with the county assessor of the county that authorized the exemption under ORS 307.806 and must be made by April 1 preceding the tax year for which the exemption is being claimed.

(4) A rural health care facility described in this section shall be exempt from the taxes to which the exemption applies for the tax year in which the facility is first in service as of the assessment date and for the next two succeeding tax years.

[2001 c.642 §2]



Section 307.806 - Exemption limited to taxes of district adopting ORS 307.804; procedures.

(2) Within 10 days following adoption of the ordinance or resolution that authorizes the exemption provided under ORS 307.804, the county governing body must give written notice of the authorization of the exemption to:

(a) Each taxing district located in the county; and

(b) The county assessor.

(3) The notice must state that:

(a) The county has authorized the exemption provided under ORS 307.804; and

(b) The exemption will apply to the taxes of the local taxing district receiving the notice if that district elects to authorize the exemption under subsection (4) of this section.

(4)(a) A local taxing district that receives a notice described in this section may elect to authorize the exemption within 180 days of the date of the notice.

(b) The governing body of a taxing district makes an election by passing an ordinance or resolution stating that the taxing district is authorizing the exemption.

(c) A taxing district making an election shall mail copies of the ordinance or resolution in which the election is made to the county governing body and to the county assessor within 10 days of the date the election is made.

(5) A county that has authorized exemptions provided under ORS 307.804 may revoke authorization by repealing the ordinance or resolution described in subsection (1) of this section. Authorization revocation under this subsection does not affect the continued exemption of any rural health care facility that has already qualified for the exemption, but a rural health care facility that has not qualified for an exemption as of the date of revocation may not qualify for an exemption after the date of revocation.

[2001 c.642 §3]



Section 307.808 - Findings and declarations.

[1999 c.476 §1]



Section 307.810



Section 307.811 - Essential community provider long term care facilities.

(2)(a) In order for the long term care facility to be exempt from taxation under this section, the owner of the facility shall file with the county assessor a copy of a certificate issued by the Department of Human Services under ORS 443.888, certifying the facility as an essential community provider long term care facility.

(b) The certificate must be filed with the assessor on or before April 1 preceding the tax year for which the exemption is being claimed.

(c) Notwithstanding paragraph (b) of this subsection, a certificate may be filed with the assessor on or before December 31 of the tax year if accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property to which the certificate applies.

(3) As used in this section and ORS 307.808, "long term care facility" means a nursing facility, assisted living facility, residential care facility or adult foster home as defined in ORS 443.705.

[1999 c.476 §2]



Section 307.815 - Exemption limited to taxes of district adopting ORS 307.811.

[1999 c.476 §2a]



Section 307.818 - Beach access sites; claim procedures.

(a) The property is designated as a beach access site for free and open use by the public and the easement contains or is accompanied by a description of the property that conforms with the requirements of ORS 93.600 and allows the county assessor to locate the boundaries of and otherwise identify the property;

(b) The easement and legal description are recorded in the records of the county recording officer and a copy of the recorded easement and the property description is filed in the office of the county assessor; and

(c) The beach access site is free and open to the public permanently and continually throughout the year and is of sufficient size to accommodate parking for at least three automobiles.

(2) On or before April 1 preceding the first tax year for which exemption under subsection (1) of this section is desired, the owner shall file a claim for exemption with the county assessor, except that if the property becomes qualified for the exemption after March 1 but before July 1, the claim shall be filed within 30 days after the property qualified for the exemption.

[1999 c.872 §4]



Section 307.820



Section 307.821 - Disqualification; additional taxes.

(a) The exemption granted under ORS 307.818 may be terminated;

(b) For the first tax year following the date of termination and each succeeding tax year, the property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

(c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the determination, to be collected and distributed in the same manner as other real property tax, an amount equal to the amount of tax that would have been due on the property had it not been exempt under ORS 307.818 for each of the years during which the property was exempt from taxation under ORS 307.818, not to exceed 15 tax years.

(2) The assessment and tax rolls shall show "potential additional tax liability" for each property granted exemption under ORS 307.818.

(3) No additional taxes shall be imposed under subsection (2) of this section if the property becomes disqualified for exemption under ORS 307.818 because the property is destroyed by fire, act of God or other natural disaster.

(4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

(5) A property that has lost eligibility for exemption under ORS 307.818 may requalify for exemption beginning with the tax year following payment of any additional taxes.

[1999 c.872 §5]



Section 307.824 - Findings and declarations.

(1) The public policy of this state is to facilitate the transition of older logging equipment to newer equipment designed and manufactured to be as environmentally sensitive as current technology can provide, consistent with the need to match the equipment to the specifics of the site being harvested.

(2) Personal property taxes paid on logging equipment act as a disincentive to a transition to environmentally sensitive technology, because older equipment has a lower assessed value and therefore generates a correspondingly reduced property tax liability. In contrast, newer equipment, the use of which benefits the environment more than the use of older equipment, has a higher assessed value and a correspondingly higher property tax liability.

(3) A property tax incentive is a means of facilitating the transition to newer, environmentally sensitive equipment and accomplishing the declared public policy.

[1999 c.957 §2]



Section 307.827 - Environmentally sensitive logging equipment.

(2) As used in this section:

(a) "Environmentally sensitive logging equipment" means logging equipment that was originally manufactured after 1992.

(b) "Logging equipment" means machinery and equipment:

(A) Used in logging or forest management operations involving timber harvest, including the felling, bucking, yarding, loading or utilization of timber, logs or wood fiber in the forest, or used in reforestation, forest vegetation restoration, site preparation, vegetation control, stand and tree improvement or thinning;

(B) That is specifically designed for activities related to water quality or fish and wildlife habitat protection in the forest; or

(C) Consisting of excavators used in logging road construction, maintenance, reconstruction or improvements, including the closing or obliterating of existing forest roads.

(c) "Logging equipment" does not include:

(A) Equipment used in nonforest applications for more than 20 percent of the tax year, as measured by the operating hours of the equipment.

(B) Equipment used in the manufacturing or milling of forest products.

(C) Power saws, hand tools, blocks or pulleys that are not a part of the equipment, rigging, shop equipment or support equipment.

(D) Logging equipment that is exempt from tax under ORS 307.831.

[1999 c.957 §3; 2009 c.852 §1]



Section 307.830



Section 307.831 - Skyline and swing yarders.

[1999 c.957 §6]



Section 307.835 - Cargo containers.

(1) Of a permanent character and accordingly strong enough to be suitable for repeated use;

(2) Specially designed to facilitate the carriage of goods, by one or more modes of transport, one of which shall be by vessels, without intermediate reloading; and

(3) Fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another. [1979 c.783 §1]

Note: Section 2, chapter 783, Oregon Laws 1979, provides:

Sec. 2. Cargo containers, as defined in ORS 307.835, are exempt from taxation for tax years beginning on or after July 1, 1974, but prior to July 1, 2020.

[1979 c.783 §2; 1987 c.583 §1; 1995 c.748 §7; 2003 c.218 §1; 2009 c.548 §1; 2013 c.213 §1]

Note: 307.835 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 307.840



Section 307.841 - Definitions for ORS 307.841 to 307.867.

(1) "Construction" means the development of land and the construction of improvements to land, and may be further defined by the Housing and Community Services Department by rule.

(2) "Equalized floor" means the quotient determined under ORS 307.857 (3)(b).

(3) "Light rail station area" has the meaning given that term in ORS 307.603.

(4) "Low income residential housing" means housing that is restricted to occupancy by persons or families whose income is no greater than 80 percent of area median income, adjusted for family size, as determined by the department.

(5) "Nonresidential use" means any use that is not exclusively residential use.

(6) "Rehabilitation" means the substantial repair of improvements or land developments, and may be further defined by the department by rule.

(7) "Transit oriented area" has the meaning given that term in ORS 307.603.

(8) "Vertical housing development project" or "project" means the construction or rehabilitation of a multiple-story building, or a group of buildings, including at least one multiple-story building, so that a portion of the project is to be used for nonresidential uses and a portion of the project is to be used for residential uses.

(9) "Vertical housing development zone" or "zone" means an area that has been designated a vertical housing development zone under ORS 307.847.

[Formerly 285C.450; 2015 c.507 §1]



Section 307.844 - Zone designation; application; local taxing district election to not participate in zone.

(b) A county may apply to the Housing and Community Services Department for designation of an unincorporated area within the county as a vertical housing development zone.

(2) With the prior consent of the governing body of each city in which a proposed zone is to be located, a county may apply to the department for designation of any area within each city that has given consent for vertical housing development zone designation.

(3) A city and a county, or any combination of cities and counties, may apply to the department for designation of an area situated within each applying jurisdiction as a vertical housing development zone.

(4) A local taxing district may elect not to participate in a vertical housing development zone. A local taxing district that elects not to participate may continue to impose taxes on property otherwise exempt from ad valorem property tax under ORS 307.864.

(5) An application for designation of a vertical housing development zone must be submitted to the department. The application shall be in the form and contain the information required by the department, including:

(a) A list of local taxing districts, other than the applicant, that have territory in the proposed vertical housing development zone.

(b) A copy of a written notification that the applicant mailed to the local taxing districts listed pursuant to paragraph (a) of this subsection that:

(A) Describes the proposed vertical housing development zone;

(B) Explains the exemption described in ORS 307.864 that would apply if the proposed zone is designated;

(C) Explains the process by which a local taxing district may elect not to participate in the vertical housing development zone; and

(D) Is in a form that is satisfactory to the department.

(c) A statement signed by the applicant attesting that the notification described in paragraph (b) of this subsection was sent by regular mail to each local taxing district listed pursuant to paragraph (a) of this subsection.

(6) The application shall:

(a) Be filed on behalf of one or more local government units as described in subsections (1) to (3) of this section by action of the governing body of each applicant;

(b) Contain a description of the area sought to be designated as a vertical housing development zone, including proposed zone boundaries;

(c) Contain the reasons that all or a portion of a proposed zone constitutes a core area of an urban center, a light rail system area or a transit oriented area; and

(d) Contain any other information required by the department.

(7) The applicant shall submit to the department, within 30 days following the date the application is filed with the department, a list of the local taxing districts that elected not to participate in the vertical housing development zone.

[Formerly 285C.453; 2015 c.507 §2]



Section 307.847 - Approval or disapproval of application.

(2) The department may approve an application and designate all or a portion of the area that is the subject of the application as a vertical housing development zone if the department determines that the area meets the criteria set forth in ORS 307.851.

(3) The determination of the department to approve or disapprove an application is a discretionary determination. The determination is final and is not subject to judicial or administrative review.

[Formerly 285C.456]



Section 307.850



Section 307.851 - Criteria for designation of zone; notice to county assessor.

(1) Designate a vertical housing development zone upon application made under ORS 307.844 if the department determines that the proposed zone meets the criteria established by the department by rule for a zone.

(2) Notify the county assessor of the county in which the vertical housing development zone is located of the designation of that zone and of the districts that elected not to participate in the zone.

[Formerly 285C.459]



Section 307.854 - Acquisition, disposition and development of real property within zone.

[Formerly 285C.462]



Section 307.857 - Application for exemption; review; certification; fees.

(2) The application must be satisfactory to the department in form and content and shall contain any information required by the department, including all of the following:

(a) The address and boundaries of the proposed vertical housing development project;

(b) A description of the existing state of the property;

(c) A description of the proposed project construction or rehabilitation, including the design of the construction or rehabilitation, the cost of the construction or rehabilitation and the number of floors and residential units to be constructed or rehabilitated;

(d) A description of the nonresidential uses to which any portion of the proposed project is to be put, including the proportion of total square footage of the project proposed for nonresidential uses;

(e) A description of the proposed portion of the project to be used for residential uses, including the proportion of total square footage of the project proposed for residential uses;

(f) A description of the number and nature of residential units in the proposed project that are to be low income residential housing, including the proportion of total square footage of the project proposed for low income residential housing uses;

(g) The calculation and allocations described under subsection (3) of this section; and

(h) A commitment that is satisfactory to the department, including documentation and evidence of recording of the documentation, that the project will be maintained and operated in a manner consistent with the application submitted under this section for the duration of the commitment. The duration of the commitment may not be less than the number of tax years for which the project is intended to be partially exempt from ad valorem property taxes under ORS 307.864.

(3)(a) Each application filed under this section shall contain a calculation of equalized floors, an allocation of equalized floors to residential uses and an allocation of equalized floors to low income residential housing uses as determined under this subsection.

(b) An equalized floor is the quotient that results from the division of total square footage of a project by the number of actual floors of the project that are at least 500 square feet per floor, or as may be increased or otherwise qualified by the department by rule.

(c) To allocate equalized floors to residential uses, divide the total square footage of residential property in the project by the square footage of an equalized floor.

(d) To allocate equalized floors to low income residential housing use, divide the total square footage of low income residential housing property in the project by the square footage of an equalized floor. In determining the square footage of low income residential housing property, include that proportion of the square footage of residential common space that is the same as the proportion of the total square footage of low income residential housing units to the total square footage of all residential housing units.

(4) The application must be filed under this section on or before the date residential units that are a part of the vertical housing development project are ready for occupancy.

(5) The department shall review each application submitted under this section and shall certify or deny certification based on whether the proposed vertical housing development project meets criteria established by the department by rule that are consistent with ORS 307.841 to 307.867.

(6) The department may request any documentation or undertake any investigation necessary to ascertain the veracity of any statement made on an application under this section.

(7) The certification issued by the department shall:

(a) Identify the property included in the certified vertical housing development project;

(b) Identify the number of equalized floors of residential housing in the project and include a description of the property of each equalized floor;

(c) Identify the number of equalized floors of low income residential housing in the project and include a description of the property of each equalized floor; and

(d) Contain any other information prescribed by the department.

(8) The determination of the department to certify or deny certification is a discretionary determination. The determination is final and is not subject to judicial or administrative review.

(9) The department may charge appropriate fees to offset the cost of administering the application and certification process under this section and any other related costs. [Formerly 285C.465]

Note: Sections 11 and 13, chapter 119, Oregon Laws 2005, provide:

Sec. 11. (1) Property that was constructed pursuant to a certification for a partial property tax exemption under ORS 285C.465 [renumbered 307.857], prior to the effective date of this 2005 Act [November 4, 2005], shall continue to receive the exemption according to the same schedule and subject to the disqualification provisions of ORS 285C.450 to 285C.480 [renumbered 307.841 to 307.867] that were in effect and applied at the time the vertical housing development project was certified for partial property tax exemption.

(2) If an application for certification was filed with the Economic and Community Development Department prior to the effective date of this 2005 Act but not acted upon as of the effective date of this 2005 Act, the Economic and Community Development Department shall forward the application to the Housing and Community Services Department. [2005 c.119 §11]

Sec. 13. The Housing and Community Services Department may not issue a certification under ORS 307.841 to 307.867 on or after January 1, 2026.

[2005 c.119 §13; 2015 c.507 §4]



Section 307.861 - Monitoring of certified projects; decertification.

(2) At any time after certification and prior to the end of the exemption period, the department may:

(a) Request documentation, undertake investigations or otherwise review and monitor the project to ensure ongoing compliance by project applicants and owners; and

(b) Undertake any remedial action that the department determines to be necessary or appropriate to fulfill the purposes of ORS 307.841 to 307.867, including issuing a notice of decertification directing the county assessor to disqualify all or a portion of a project. The decertification notice shall identify:

(A) The property decertified from the vertical housing development project;

(B) The number of equalized floors that have ceased qualifying as residential housing for purposes of ORS 307.841 to 307.867;

(C) The number of equalized floors that have ceased qualifying as low income residential housing for purposes of ORS 307.841 to 307.867;

(D) The remaining number of equalized floors of residential housing in the project and include a description of the property of each remaining equalized floor; and

(E) The remaining number of equalized floors of low income residential housing in the project and include a description of the property of each remaining equalized floor of low income residential housing.

(3) A notice of decertification issued under subsection (2) of this section shall include any other information prescribed by the department.

(4) The department shall send copies of a notice of decertification issued under subsection (2) of this section to the property owner and the county assessor of the county in which the property is located.

[Formerly 285C.468]



Section 307.864 - Partial property tax exemption.

(a) The property of the vertical housing development project, except for the land of the project, shall be partially exempt from ad valorem property taxes imposed by local taxing districts, other than the districts that elected not to participate in the vertical housing development zone as described in ORS 307.844 (4), according to the following schedule and as identified in the certification issued by the department under ORS 307.857 (7):

(A) If the project consists of the equivalent of one equalized floor allocated to residential housing, the project shall be 20 percent exempt.

(B) If the project consists of the equivalent of two equalized floors allocated to residential housing, the project shall be 40 percent exempt.

(C) If the project consists of the equivalent of three equalized floors allocated to residential housing, the project shall be 60 percent exempt.

(D) If the project consists of the equivalent of four or more equalized floors allocated to residential housing, the project shall be 80 percent exempt.

(b) The land of the vertical housing development project shall be partially exempt from ad valorem property taxes imposed by local taxing districts, other than the districts that elected not to participate in the vertical housing development zone as described in ORS 307.844 (4), in the same percentages determined under paragraph (a) of this subsection, for each equalized floor allocated to low income residential housing, as identified in the certification issued by the department under ORS 307.857 (7).

(2) In order for the property of a vertical housing development project to receive the partial property tax exemption described in subsection (1) of this section, the vertical housing development project property owner, project applicant or other person responsible for the payment of property taxes on the project must notify the Housing and Community Services Department that the project is occupied or ready for occupancy, and the department must notify the assessor of the county in which the project is located, in the manner set forth in ORS 307.512, that the project is occupied or ready for occupancy and has been certified by the department under ORS 307.857.

[Formerly 285C.471; 2013 c.193 §§11,18]



Section 307.866 - Decertification of project; disqualification from exemption; additional taxes.

(b) During the period in which the land of a vertical housing development project would otherwise be partially exempt under ORS 307.864 (1)(b), if all or a portion of the project has been decertified by the Housing and Community Services Department under ORS 307.861, the land is disqualified from exemption in proportion to the equivalent number of equalized floors that have ceased qualifying as low income residential housing, as set forth in the notice of decertification.

(2) Notwithstanding ORS 307.864, there shall be added to the general property tax roll for the tax year next following decertification described in subsection (1) of this section, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the taxes assessed against the property and land granted exemption under ORS 307.864 and the taxes that would have been assessed against the property and land but for the exemption for each of the years, not to exceed the last 10 years, during which the property and land were exempt from taxation under ORS 307.864.

(3) Notwithstanding ORS 307.864, if after a period of exemption under ORS 307.864 has terminated the Housing and Community Services Department discovers that the property or land of a vertical housing development project was granted exemption to which the project was not entitled, additional taxes may be collected as provided in subsection (2) of this section, except that the number of years for which the additional taxes may be collected shall be reduced by one year for each year that has elapsed since the year the property or land was last granted exemption, beginning with the oldest year for which additional taxes are due.

(4) The assessment and tax rolls shall show potential additional tax liability for all property and land granted exemption under ORS 307.864.

(5) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[2013 c.193 §20]



Section 307.867 - Termination of zone; effect of termination.

(2) The termination of a zone under this section does not affect the exemption of any property from tax under ORS 307.864 if an application for the exemption was approved prior to the zone termination.

[Formerly 285C.480]



Section 307.990 - Penalties.

[1959 c.659 §5; 2011 c.83 §8; 2011 c.597 §180]






Chapter 308 - Assessment of Property for Taxation

Section 308.005 - "Assessor" includes deputy.

[Amended by 1979 c.689 §25; 1981 c.804 §28; 1995 c.79 §123]



Section 308.007 - Definitions.

(a) "Assessment date" means the day of the assessment year on which property is to be assessed under ORS 308.210 or 308.250.

(b) "Assessment year" means calendar year.

(c) "Tax year" or "fiscal year" means a period of 12 months beginning on July 1.

(d) "Year" means the assessment year.

(2) For purposes of property taxation, unless the context requires otherwise, the assessment year beginning January 1 corresponds to the tax year beginning July 1 of the same calendar year.

[1977 c.461 §1; 1991 c.459 §82; 1997 c.541 §146; 1999 c.1078 §66; 2005 c.94 §42]



Section 308.010 - Registered appraiser requirements; continuing education; rules.

(2) Any person who is a registered appraiser shall upon application be given a written certificate thereof by the particular civil service body that designated the necessary requirements or conducted the particular examination for the applicant.

(3) The Oregon Department of Administrative Services shall set education and experience requirements and formulate appropriate tests for the positions of Property Appraiser II and Property Appraiser III, which positions shall have the basic requirement of being a Property Appraiser I.

(4)(a) Each person who is registered as an appraiser under this section, under rules adopted by the Department of Revenue, shall participate in a continuing education program that increases technical competency. The education programs shall include any of the following:

(A) Basic mass appraisal and advanced mass appraisal.

(B) Residential, rural, special assessment, commercial or light-industrial appraisal.

(C) Property tax exemptions.

(D) Personal property appraisal.

(E) Ratio analysis.

(F) Computer applications.

(b) The Department of Revenue shall determine the hourly value to be assigned to each education program and shall by rule fix the number of hours that each person must have completed prior to the date indicated under paragraph (c) of this subsection.

(c) Each person registered as an appraiser under this section shall submit evidence satisfactory to the Department of Revenue that the person has completed continuing education requirements in accordance with rules adopted by the Department of Revenue under this subsection. The evidence must be submitted on or before December 31 of the year in which the continuing education requirements were completed.

(d) If the person does not submit the evidence required under paragraph (c) of this subsection, the Department of Revenue shall revoke the registration.

(e) The Department of Revenue may adopt conditions under which continuing education requirements may be waived. However, continuing education requirements may not be waived by the Department of Revenue for more than three consecutive years except for military service, retirement, disability or absence from the state or for other instances of individual hardship as determined by the Department of Revenue.

[1955 c.575 §3; 1961 c.604 §1; 1971 c.695 §7; 1973 c.236 §1; 1981 c.126 §5; 1989 c.796 §25; 1991 c.5 §21; 2003 c.46 §13; 2005 c.94 §43]



Section 308.015 - Alternate qualifications for appraisers.

(a) First passes a general knowledge examination prepared by the Personnel Division, and conducted and graded by the division or the appropriate county civil service body which examination shall test the applicant’s competence and aptitudes to become a registered appraiser;

(b) Then fulfills the requirements of a training course set by the Department of Revenue, which training course shall not exceed two years in duration; and

(c) After completion of the course, receives a passing grade on the written examination for Property Appraiser I.

(2) Any person engaged in the training course referred to in subsection (1)(b) of this section shall be designated as an Appraiser Trainee. No person may be employed by any county in the position of Appraiser Trainee for more than two years.

[1973 c.236 §3; 1975 c.780 §3; 1991 c.5 §22]



Section 308.020 - Appeal of large amounts of value; effect on computation of tax; limited to appeals from years before 1997-1998; rules.

(2)(a) If any property value is appealed to any court of competent jurisdiction after the assessment and tax roll is certified to the tax collector, and the dollar difference between the total value asserted by the taxpayer and the total value asserted by the opposing party exceeds one-tenth of one percent (0.0010) of the total assessed value in the county for the tax year being appealed, except as provided in paragraph (b) of this subsection, for tax years occurring after the initial tax year and during the appeal period:

(A) The assessor shall enter on the roll the portion of the total value for the initial tax year which is not in controversy for purposes of computing and extending the tax roll under ORS 310.090 to 310.110; and

(B) The board of property tax appeals shall consider the value to be under appeal notwithstanding that no subsequent appeal is actually filed. Physical additions or reductions in value after July 1 of the initial year shall be entered on the assessment roll as otherwise provided by law.

(b)(A) If, for any tax year occurring during the appeal period, the taxpayer elects against an automatic appeal as provided under this subsection, then paragraph (a) of this subsection shall not apply to the tax year for which the election is made. An election under this paragraph shall be made within the time and in the manner provided in rules that the Department of Revenue shall adopt.

(B) Nothing in this paragraph shall be construed to prevent an appeal as otherwise provided by law by the taxpayer of the property value for the tax year that is the subject of the election. However, if such an appeal occurs and meets the criteria of paragraph (a) of this subsection, the tax year of that appeal shall be considered an initial tax year for purposes of this subsection.

(c) As used in this subsection:

(A) "Final order" means an appealable order of the Director of the Department of Revenue or, if an appeal is taken, a final order of the Oregon Tax Court or Oregon Supreme Court.

(B) "Initial tax year" means a tax year for which an appeal of property value is actually filed and the appeal meets the criteria described in paragraph (a) of this subsection.

(C) "Tax year occurring during the appeal period" means any tax year, after the initial tax year, in which the assessment and tax roll is certified to the tax collector either before the final order in appeal of value for the initial tax year is entered or before the expiration of the appeal period. "Tax year occurring during the appeal period" does not include a tax year for which an election is made under paragraph (b) of this subsection.

(3) This section does not apply to appeals arising from tax years beginning on or after July 1, 1997.

[1973 c.345 §2; 1989 c.267 §1; 1991 c.459 §83; 1993 c.650 §1; 1995 c.650 §89; 1997 c.541 §§148,149]



Section 308.025



Section 308.027



Section 308.030 - Penalty for failure to file certain statements within time limits; notice; waiver or reduction of penalty; rules.

(2) A delinquent taxpayer is subject to a penalty of $10 for each $1,000 (or fraction thereof) of assessed value of the property as placed on the assessment roll of the department for the year of delinquency; except that for a delinquent taxpayer required to file a statement under ORS 308.805 to 308.820, the penalty shall be based upon the assessed value of such property of the taxpayer as would have been placed upon the assessment roll of the department if such property were subject to ad valorem taxation. The penalty may not be less than $10 or more than $5,000.

(3) The department shall send any delinquent taxpayer against whom a penalty is imposed under this section a notice of its intention to impose the penalty, by mailing a notice to the taxpayer at the last-known address shown on the records of the department. The notice shall contain the amount of the penalty and the basis for its imposition.

(4)(a) If a delinquency penalty is imposed under this section, the taxpayer may file an application with the department to waive or reduce the penalty. An application under this paragraph must be filed with the department within 30 days from the mailing of the notice of intention to impose a delinquency penalty. The Director of the Department of Revenue may establish by rule instances in which the department may waive or reduce the penalty. A determination to waive or reduce a penalty is final, and no appeal may be taken from the determination.

(b) Rules adopted under this subsection shall be based on the department’s finding that:

(A) Good and sufficient cause exists for the actions of the taxpayer that resulted in the imposition of a penalty;

(B) The actions of the taxpayer that resulted in the imposition of a penalty constitute a first-time offense on the part of the taxpayer; or

(C) The action of the department to waive or reduce the penalty enhances the long-term effectiveness or efficiency of the voluntary tax compliance system.

(5) Upon completion of the review of the assessment roll of the department by the director, the department shall note on the assessment roll the name of each delinquent taxpayer, if not otherwise on the roll, and after the name the dollar amount of the penalty imposed under this section that was not waived or reduced by the director under subsection (4) of this section. The amount of penalty constitutes a lien as of July 1 of the year of imposition on all real and personal property of the delinquent taxpayer in the state.

(6) Any penalty collected under this section shall be deposited in the unsegregated tax collections account of the counties in which the property of the taxpayer is located.

[1977 c.884 §13; 1981 c.804 §29; 1991 c.459 §85; 1997 c.154 §29; 2003 c.317 §1; 2009 c.128 §2]



Section 308.050 - Assessor’s annual report on property appraisal program.

[1967 c.316 §2 (2); 1981 c.804 §30; 1989 c.796 §16; 1991 c.459 §86]



Section 308.055 - Special assessor appointed if assessor fails to act.

[Amended by 1981 c.804 §31]



Section 308.057 - Continuing education of county assessors required; effect of failure to comply; appointment of special assessor.

(2) If the county assessor does not complete the continuing education as required under rules adopted by the department and submit evidence satisfactory to the department, the department may recommend to the county governing body that the county governing body appoint a special assessor as provided under ORS 308.055.

[1989 c.796 §27; 2003 c.46 §14]



Section 308.059 - Qualifications of managerial employees of assessor.

[1989 c.796 §28]



Section 308.060



Section 308.061



Section 308.062 - Action by department when appraisals not being conducted as provided by law; reimbursement of department costs.

(2) If the department thereafter discovers that any measure or measures are not being taken as recommended under subsection (1) of this section, and that as a result, in the department’s opinion, appraisals in the county are not being made as provided by law, including meeting the requirements of ORS 308.232 or 308.234, the department shall give 30 days’ written notice to the assessor and to the county court or board of county commissioners of its intention to use the most practicable means to cure the deficiencies, including but not limited to the use of its own employees and equipment or the use of fee appraisers. If within the 30-day period the assessor and the county court or board of county commissioners fail to take action to correct the deficiencies through the providing of funds and personnel, or by the submission of a plan acceptable to the department, the department shall proceed to cure the deficiencies. The county court or board of county commissioners shall bear the full expense of the necessary actions taken by the Department of Revenue for the benefit of the county, aided by the provisions of subsection (3) of this section.

(3) In the event that the department must perform services within or for a county pursuant to subsection (2) of this section, the costs shall be advanced from its Assessment and Taxation County Account, described in ORS 306.125, and, except as otherwise provided by law, that account shall be reimbursed for the sum of such costs from the county’s share of the state shared funds, unless other provision is made by action of the county court or board. Reimbursement of the Assessment and Taxation County Account shall be made from time to time upon the order of the Secretary of State to the State Treasurer, based upon the Department of Revenue’s certified, itemized statement of such costs to the Secretary of State. Reimbursement shall be from an equal proportion of all state share funds required or permitted to be distributed to the county that are not otherwise dedicated as provided by law. If the county is a county for which expenditures for assessment and taxation have been certified under ORS 294.175, the total reimbursement to the department shall not exceed the amount of the expenditures so certified. If the county is a county for which expenditures for assessment and taxation have not been certified under ORS 294.175, the total reimbursement to the department shall not exceed the total amount of expenditures as determined for purposes of issuing the notice required under ORS 294.175 (4). Copies of the department’s certified itemized statement of costs shall be sent to the county court or board and to the county assessor.

[1989 c.796 §18; 1991 c.459 §175; 1997 c.782 §8; 2003 c.169 §10]



Section 308.065 - Administering of oaths by assessors and deputies.

[Amended by 1981 c.804 §32]



Section 308.105 - Personal property.

(2) Personal property may be assessed in the name of the owner or of any person having possession or control thereof. Where two or more persons jointly are in possession or have control of any personal property, in trust or otherwise, it may be assessed to any one or all of such persons.

[Amended by 1955 c.720 §1; 1961 c.683 §1]



Section 308.110



Section 308.115 - Minerals, coal, oil, gas or other severable interests owned separately from realty not subject to tax; exception for actively mined interests; separately owned improvements separately assessed.

(2) Notwithstanding subsection (1) of this section, if the property is actively being mined as of the assessment date, the severable interest described in subsection (1) of this section shall be assessed and taxed as real or personal property in accordance with existing law in the name of the owner, separately from the surface rights and interests in the real property and may be sold for taxes in the same manner and with the same effect as other interests in real property are sold for taxes.

(3) Whenever any building, structure, improvement, machinery or equipment is owned separately and apart from the land or real property on which it stands or to which it is affixed, such building, structure, improvement, machinery or equipment shall be assessed and taxed in the name of the owner.

(4) Nothing in this section alters the tax-exempt status of a mining claim described in ORS 307.080.

[Amended by 1979 c.689 §9; 1997 c.819 §9; 2012 c.30 §3]



Section 308.120 - Partnership property; liability of either partner for whole tax.



Section 308.125 - Undivided interest; assessment; ownership of less than one forty-eighth interest.

(2) If an undivided interest in property is less than one forty-eighth of the entire interest in the property the interest need not be assessed or taxed to the owner of such undivided interest, and the assessor and tax collector may treat all such undivided interests as one interest which shall be listed as belonging to an unknown owner. Any number of owners of undivided interests which are listed as belonging to an unknown owner because of this subsection, may request the assessor and tax collector that notices concerning the property be sent to a specific person at a specific address. The assessor and tax collector shall honor such request, but if more than one request is made, only the one signed by the greater number of undivided interest holders shall be honored.

(3) Any person paying the taxes on property listed as belonging to an unknown owner because of subsection (2) of this section, shall have a right of contribution from the owners of the undivided interests on account of the taxes paid on the interests of the owners of the undivided interests. No refund of taxes may be granted under ORS 311.806 on the grounds of the payment of taxes on property of another.

[Amended by 1973 c.803 §3]



Section 308.130 - Undivided estate of decedent; liability for whole tax; right of contribution.



Section 308.135 - Trustee or personal representative separately assessed; valuation of property held as representative.

(1) A designation of the representative character shall be added to the name of the person.

(2) The assessment shall be entered in a separate line from the individual assessment of the person.

(3) The person shall be assessed for the real and personal property held by the person in the representative character in accordance with ORS 308.232.

[Amended by 1981 c.804 §33]



Section 308.140



Section 308.142 - "Property" and "property tax account" defined.

(1) "Property" means:

(a) All property included within a single property tax account; or

(b) In the case of property that is centrally assessed under ORS 308.505 to 308.681, the total statewide value of all property assessed to a company or utility that is subject to ORS 308.505 to 308.681.

(2) "Property tax account" means the administrative division of property for purposes of listing on the assessment roll under ORS 308.215 for the tax year for which maximum assessed value is being determined or, in the case of a private railcar company, the administrative division provided under ORS 308.640.

[1997 c.541 §7; 1999 c.223 §7]



Section 308.145



Section 308.146 - Determination of maximum assessed value and assessed value; reduction in maximum assessed value following property destruction; effect of conservation or highway scenic preservation easement.

(2) Except as provided in subsections (3) and (4) of this section, the assessed value of property to which this section applies equals the lesser of:

(a) The property’s maximum assessed value; or

(b) The property’s real market value.

(3) Notwithstanding subsections (1) and (2) of this section, the maximum assessed value and assessed value of property must be determined as provided in ORS 308.149 to 308.166 if:

(a) The property is new property or new improvements to property;

(b) The property is partitioned or subdivided;

(c) The property is rezoned and used consistently with the rezoning;

(d) The property is first taken into account as omitted property;

(e) The property becomes disqualified from exemption, partial exemption or special assessment; or

(f) A lot line adjustment is made with respect to the property, except that the total assessed value of all property affected by a lot line adjustment may not exceed the total maximum assessed value of the affected property under subsection (1) of this section.

(4) Notwithstanding subsections (1) and (2) of this section, if property is subject to partial exemption or special assessment, the property’s maximum assessed value and assessed value must be determined as provided under the provisions of law governing the partial exemption or special assessment.

(5)(a) Notwithstanding subsection (1) of this section, when a portion of property is destroyed or damaged due to fire or act of God, for the year in which the destruction or damage is reflected by a reduction in real market value, the maximum assessed value of the property must be reduced to reflect the loss from fire or act of God.

(b) This subsection does not apply:

(A) To any property that is assessed under ORS 308.505 to 308.681.

(B) If the damaged or destroyed property is property that, when added to the assessment and tax roll, constituted minor construction for which no adjustment to maximum assessed value was made.

(c) As used in this subsection, "minor construction" has the meaning given that term in ORS 308.149.

(6)(a) If, during the period beginning on January 1 and ending on July 1 of an assessment year, any real or personal property is destroyed or damaged, the owner or purchaser under a recorded instrument of sale in the case of real property, or the person assessed, person in possession or owner in the case of personal property, may apply to the county assessor to have the real market value and assessed value of the property determined as of July 1 of the current assessment year.

(b) The person described in paragraph (a) of this subsection must file the application for assessment under this section with the county assessor on or before the later of:

(A) August 1 of the current year; or

(B) The 60th day following the date on which the property was damaged or destroyed.

(c) Notwithstanding paragraph (b) of this subsection, an application may be filed under this subsection on or before December 31 of the current assessment year, if the application is accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value as of the most recent assessment date of the property to which the application relates. The county assessor shall deposit a late filing fee collected under this paragraph in the county general fund.

(d) If the conditions described in this subsection are applicable to the property, then notwithstanding ORS 308.210, the property must be assessed as of July 1, at 1:00 a.m. of the assessment year, in the manner otherwise provided by law.

(7)(a) Paragraph (b) of this subsection applies if:

(A) A conservation easement or highway scenic preservation easement is in effect on the assessment date;

(B) The tax year is the first tax year in which the conservation easement or highway scenic preservation easement is taken into account in determining the property’s assessed value; and

(C) A report has been issued by the county assessor under ORS 271.729 within 12 months preceding or following the date the easement was recorded.

(b) The assessed value of the property must be as determined in the report issued under ORS 271.729, but may be further adjusted by changes in value as a result of any of the factors described in ORS 309.115 (2), to the extent adjustments do not cause the assessed value of the property to exceed the property’s maximum assessed value.

(8)(a) Notwithstanding subsection (1) of this section, when a building is demolished or removed from property, for the year in which the demolition or removal of the building is reflected by a reduction in real market value, the maximum assessed value of the property may be reduced to reflect the demolition or removal of the building.

(b) This subsection does not apply:

(A) To any property that is assessed under ORS 308.505 to 308.681.

(B) If the demolished or removed property is property that, when added to the assessment and tax roll, constituted minor construction for which no adjustment to maximum assessed value was made.

(c) To receive the reduction in maximum assessed value of the property under this subsection, the property owner must file an application with the county assessor after the demolition or removal and on or before December 31 following the assessment date if the demolition or removal occurred:

(A) Before the January 1 assessment date; or

(B) During the period beginning January 1 and ending on the July 1 assessment date if the property owner has applied to have the real market value and assessed value of the property determined under subsection (6) of this section.

(d) As used in this subsection:

(A) "Minor construction" has the meaning given that term in ORS 308.149.

(B) "Property owner" means an owner or purchaser under a recorded instrument of sale in the case of real property, or the person assessed, person in possession or owner in the case of personal property.

[1997 c.541 §6; 1999 c.1003 §1; 2001 c.925 §12; 2003 c.46 §15; 2003 c.169 §7; 2007 c.450 §1; 2007 c.516 §1; 2009 c.443 §1; 2015 c.92 §1; 2015 c.480 §1]



Section 308.149 - Definitions for ORS 308.149 to 308.166.

(1) "Area" means the county in which property, the maximum assessed value of which is being adjusted, is located except that "area" means this state, if the property for which the maximum assessed value is being adjusted is property that is centrally assessed under ORS 308.505 to 308.681.

(2)(a) "Average maximum assessed value" means the value determined by dividing the total maximum assessed value of all property in the same area in the same property class by the total number of properties in the same area in the same property class.

(b) In making the calculation described under this subsection, the following property is not taken into account:

(A) New property or new improvements to property;

(B) Property that is partitioned or subdivided;

(C) Property that is rezoned and used consistently with the rezoning;

(D) Property that is added to the assessment and tax roll as omitted property; or

(E) Property that is disqualified from exemption, partial exemption or special assessment.

(c) Paragraph (b)(B), (C), (D) and (E) of this subsection does not apply to the calculation of average maximum assessed value in the case of property centrally assessed under ORS 308.505 to 308.681.

(3)(a) "Average real market value" means the value determined by dividing the total real market value of all property in the same area in the same property class by the total number of properties in the same area in the same property class.

(b) In making the calculation described under this subsection, the following property is not taken into account:

(A) New property or new improvements to property;

(B) Property that is partitioned or subdivided;

(C) Property that is rezoned and used consistently with the rezoning;

(D) Property that is added to the assessment and tax roll as omitted property; or

(E) Property that is disqualified from exemption, partial exemption or special assessment.

(c) Paragraph (b)(B), (C), (D) and (E) of this subsection does not apply to the calculation of average real market value in the case of property centrally assessed under ORS 308.505 to 308.681.

(4) "Lot line adjustment" means any addition to the square footage of the land for a real property tax account and a corresponding subtraction of square footage of the land from a contiguous real property tax account.

(5) "Minor construction" means additions of real property improvements, the real market value of which does not exceed $10,000 in any assessment year or $25,000 for cumulative additions made over five assessment years.

(6)(a) "New property or new improvements" means changes in the value of property as the result of:

(A) New construction, reconstruction, major additions, remodeling, renovation or rehabilitation of property;

(B) The siting, installation or rehabilitation of manufactured structures or floating homes; or

(C) The addition of machinery, fixtures, furnishings, equipment or other taxable real or personal property to the property tax account.

(b) "New property or new improvements" does not include changes in the value of the property as the result of:

(A) General ongoing maintenance and repair; or

(B) Minor construction.

(c) "New property or new improvements" includes taxable property that on January 1 of the assessment year is located in a different tax code area than on January 1 of the preceding assessment year.

(7) "Property class" means the classification of property adopted by the Department of Revenue by rule pursuant to ORS 308.215, except that in the case of property assessed under ORS 308.505 to 308.681, "property class" means the total of all property set forth in the assessment roll prepared under ORS 308.540.

[1997 c.541 §9; 1999 c.579 §20; 2012 c.30 §2]



Section 308.150



Section 308.153 - New property and new improvements to property.

(a) The maximum assessed value determined under ORS 308.146; and

(b) The product of the value of the new property or new improvements determined under subsection (2)(a) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the assessment year.

(2)(a) The value of new property or new improvements equals the real market value of the new property or new improvements reduced (but not below zero) by the real market value of retirements from the property tax account.

(b) If the maximum assessed value of property is adjusted for fire or act of God or for demolition or removal of a building under ORS 308.146, the reduction in real market value due to fire or act of God or demolition or removal of the building may not be considered to be a retirement under this subsection.

(3)(a) For purposes of this section, property shall be considered new property, or new improvements to property, for a tax year if the property:

(A) Constituted an integral part of the land or improvements on the assessment date or the date of a site inspection by the assessor for appraisal purposes for any prior tax year;

(B) Has been continuously in existence since the prior tax year; and

(C) Was not included in the assessment of the land or improvements for any prior tax year.

(b) The following is evidence that the property was not included in the assessment of the land or improvements for a prior tax year:

(A) There is no express reference to the property in the records of the assessor; and

(B) The assessor’s valuation of the land or improvements of which the property is an integral part increases as a result of inclusion of the property in the assessment.

(4) The property’s assessed value for the year equals the lesser of:

(a) The property’s maximum assessed value; or

(b) The property’s real market value.

[1997 c.541 §11; 1999 c.1003 §4; 2001 c.509 §9; 2007 c.516 §2; 2015 c.97 §2; 2015 c.480 §2]



Section 308.156 - Subdivision or partition; rezoning; omitted property; disqualification from exemption, partial exemption or special assessment; rules.

(2) If property is rezoned and, after January 1 of the preceding assessment year and on or before January 1 of the current assessment year, the property is used consistently with the rezoning, the property’s maximum assessed value shall be established under this section.

(3)(a) For the first tax year for which property is added to the property tax account as omitted property, the property’s maximum assessed value shall be established under this section.

(b) For tax years subsequent to the first tax year for which property is added to the property tax account as omitted property, the property’s maximum assessed value shall be determined as otherwise provided by law, taking into account the maximum assessed value of the property as determined under this section.

(4)(a) If property was subject to exemption, partial exemption or special assessment as of the January 1 assessment date of the preceding assessment year and is disqualified from exemption, partial exemption or special assessment as of the January 1 of the current assessment year, the property’s maximum assessed value shall be established under this section.

(b) If property described in this subsection is eligible for a different type of exemption, partial exemption or special assessment as of January 1 of the current assessment year, the property’s maximum assessed value shall be established under the provision granting the partial exemption or special assessment.

(5) The property’s maximum assessed value shall be the sum of:

(a) The maximum assessed value determined under ORS 308.146 that is allocable to that portion of the property not affected by an event described in subsection (1), (2), (3) or (4)(a) of this section; and

(b) The product of the real market value of that portion of the property that is affected by an event described in subsection (1), (2), (3) or (4)(a) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the assessment year in the same area and property class.

(6) The property’s assessed value for the year shall equal the lesser of:

(a) The property’s maximum assessed value; or

(b) The property’s real market value.

(7) The Department of Revenue shall provide by rule the method by which the allocations described in subsection (5) of this section are to be made.

[1997 c.541 §13; 1999 c.500 §1; 1999 c.579 §21; 2001 c.509 §10; 2005 c.213 §1]



Section 308.159 - Lot line adjustments.

[1997 c.541 §15; 1999 c.21 §16]



Section 308.162 - Property tax account modifications.

(2) If a single property tax account is divided into two or more accounts, the maximum assessed value of all property affected by the division may not exceed the total maximum assessed value of the affected property determined under ORS 308.146 or 308.149 to 308.166.

[1997 c.541 §16a]



Section 308.165



Section 308.166 - Ordering provisions when property is subject to multiple special determinations of value.

(2) If the maximum assessed value of property is subject to adjustment under both ORS 308.153 and 308.159, the maximum assessed value must first be determined under ORS 308.153 and then further adjusted under ORS 308.159.

(3) If the maximum assessed value of property is subject to adjustment under both ORS 308.156 and 308.159, the maximum assessed value must first be determined under ORS 308.156 and then further adjusted under ORS 308.159.

(4) If the maximum assessed value of property is subject to adjustment under all of ORS 308.153, 308.156 and 308.159, the maximum assessed value must first be determined under subsection (1) of this section and then further adjusted under ORS 308.159.

(5) If the maximum assessed value of property is subject to adjustment for fire or act of God, the maximum assessed value must first be determined under ORS 308.146 (5)(a) and then may be adjusted as provided in subsections (1) to (4) of this section.

(6) If the maximum assessed value of property is subject to adjustment for demolition or removal of a building, the maximum assessed value must first be determined under ORS 308.146 (8)(a) and then may be adjusted as provided in subsections (1) to (4) of this section.

[1997 c.541 §17; 1999 c.1003 §6; 2003 c.30 §1; 2009 c.443 §2; 2015 c.480 §3]



Section 308.170



Section 308.205 - Real market value defined; rules.

(2) Real market value in all cases shall be determined by methods and procedures in accordance with rules adopted by the Department of Revenue and in accordance with the following:

(a) The amount a typical seller would accept or the amount a typical buyer would offer that could reasonably be expected by a seller of property.

(b) An amount in cash shall be considered the equivalent of a financing method that is typical for a property.

(c) If the property has no immediate market value, its real market value is the amount of money that would justly compensate the owner for loss of the property.

(d) If the property is subject to governmental restriction as to use on the assessment date under applicable law or regulation, real market value shall not be based upon sales that reflect for the property a value that the property would have if the use of the property were not subject to the restriction unless adjustments in value are made reflecting the effect of the restrictions.

[Amended by 1953 c.701 §2; 1955 c.691 §§1, 2; 1977 c.423 §2; 1981 c.804 §34; 1989 c.796 §30; 1991 c.459 §88; 1993 c.19 §6; 1997 c.541 §152]



Section 308.207 - Computation of real market value for taxing or bonding limitations.

(2) Changes in the boundary lines of a governmental unit shall be taken into account in computing its real market value for purposes of subsection (1) of this section even though such boundary changes may not be included on the latest assessment roll.

(3) As used in this section, "governmental unit" includes the state, counties, cities, municipal corporations, and all special districts having the power to levy taxes or issue bonds.

[1963 c.9 §1; 1967 c.293 §22; 1981 c.804 §35; 1991 c.459 §89; 1999 c.1078 §83]



Section 308.210 - Assessing property; record as assessment roll; changes in ownership or description of real property and manufactured structures assessed as personal property.

(2) Except as provided in subsections (3) and (4) of this section, the ownership and description of all real property and manufactured structures assessed as personal property shall be shown on the assessment roll as of January 1 of such year or as it may subsequently be changed by divisions, transfers or other recorded changes. This subsection is intended to permit the assessor to reflect on the assessment roll the divisions of property or the combining of properties after January 1 so as to reflect the changes in the ownership of that property and to keep current the descriptions of property. The assessor shall also have authority to change the ownership of record after January 1 of a given year so that the assessment roll will reflect as nearly as possible the current ownership of that property.

(3) The assessor shall not indicate any changes, divisions or transfers of properties which occurred before, on or after January 1 as a result of the division of a larger parcel of land until all ad valorem taxes, fees and other charges placed upon the tax roll on the entire parcel of property that have been certified for collection under ORS 311.105 and 311.110 have been paid. However, if the owner of one of the portions of the larger property is a public body only the change, division or transfer of that portion shall be recognized.

(4) The assessor shall not reflect on the assessment roll any combining of properties unless all ad valorem taxes, fees or other charges charged to the tax accounts to be combined that have been certified for collection under ORS 311.105 and 311.110 have been paid. However, if the owner of the affected property is a public body, this subsection shall not apply.

(5) The assessor shall notify the planning director of a city of all divisions of land within the corporate limits of the city and the planning director of a county of all divisions of land outside the corporate limits of all cities and within the county, including, but not limited to, divisions of land by lien foreclosure, divisions of land pursuant to court order and subdivisions within 30 days after the date the change in the tax lot lines was processed by the assessor. The requirements of this subsection do not apply to divisions for assessment purposes only.

(6) As used in this section, "public body" means the United States, its agencies and instrumentalities, the state, a county, city, school district, irrigation or drainage district, a port, a water district and all other public or municipal corporations in the state exempt from tax under ORS 307.040 or 307.090.

[Amended by 1957 c.324 §1; 1969 c.454 §1; 1977 c.718 §1; 1981 c.632 §2; 1983 c.473 §1; 1983 c.718 §1; 1991 c.459 §90; 1991 c.763 §27; 1993 c.6 §4; 1995 c.610 §1; 1997 c.541 §154]



Section 308.212 - Requirement for property owner to file address.

(2) A notice required under subsection (1) of this section does not meet the requirements of this section unless the notice is in writing and:

(a) For an individual, the notice contains the residence address of the person.

(b) For any other person, the notice contains the name and address of persons upon whom process may be served.

(3) The county assessor of each county shall maintain records showing the information required to be submitted to the assessor under this section. The assessor shall note any property owner’s change of address on the tax rolls.

(4) Subsection (1) of this section does not apply to any government body or government agency.

[1981 c.153 §49]

Note: 308.212 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 308.215 - Contents of assessment roll; rules.

(a) Real property shall be listed in sequence by account number or by code area and account numbers. For each parcel of real property, the assessor shall set down in the assessment roll according to the best information the assessor can obtain:

(A) The name of the owner or owners and, if the assessor or tax collector is instructed in writing by the owner or owners to send statements and notices relating to taxation to an agent or representative, the name of such agent or representative.

(B) A description as required by ORS 308.240 with its code area and account numbers.

(C) The property class, in accordance with the classes established by rule by the Department of Revenue.

(D) The number of acres and parts of an acre, as nearly as can be ascertained, unless it is divided into blocks and lots.

(E) The real market value of the land, excluding all buildings, structures, improvements and timber thereon.

(F) The real market value of all buildings, structures and improvements thereon.

(G) The real market value of each unit together with its percentage of undivided interest in the common elements of property subject to ORS 100.005 to 100.910 stating separately the real market value of the land, buildings, structures and improvements of each unit.

(H) For each parcel of real property granted an exemption under ORS 307.250 to 307.283, the real market value so exempt.

(I) The total assessed value, maximum assessed value and real market value of each parcel of real property assessed.

(b) For personal property, the assessor shall set down separately in the assessment roll, according to the best information the assessor can obtain:

(A) The names, including assumed business names, if any, of all persons, whether individuals, partnerships or corporations, or other owner, owning or having possession or control of taxable personal property on January 1, at 1:00 a.m. of the assessment year. If it is a partnership, the names of two general partners and the total number thereof.

(B) The real market value of the personal property assessed, with a separate value for each category of personal property, if any. The Department of Revenue, by rule, may establish such categories as appear useful or necessary for good tax administration.

(C) The number of the code area assigned by the assessor covering the situs of the property on January 1.

(D) The total assessed, maximum assessed and real market value for the property.

(c) Real property and machinery and equipment listed on the assessment roll shall each bear a distinctive designation so that machinery and equipment can be identified with the real property upon which the machinery and equipment is located.

(d)(A) The listing of manufactured structures on the assessment roll, whether as real or personal property, shall be done in a distinctive manner so that manufactured structures may be readily distinguished from other property.

(B) In lieu of listing manufactured structures on the assessment roll as real or personal property, the assessor may list manufactured structures in a separate section of the assessment roll. In any county where such separate listing of manufactured structures is made the manufactured structures assessed as real property under ORS 308.875 shall bear a distinctive designation so that it can be identified with the real property upon which it is located. In like manner the real property upon which the manufactured structure is situated shall bear a distinctive designation so that it can be identified with the manufactured structure. Where a homestead exemption is granted to a manufactured structure assessed as real property under ORS 308.875, which manufactured structure is listed on a portion of the assessment roll separate from the real property, the exempt amount shall apply first to the value of the manufactured structure, and any remainder shall apply to the parcel of land upon which it is situated.

(2) For purposes of the classification of real property required under subsection (1)(a)(C) of this section, property listed in paragraph (a), (b) or (c) of this subsection must be classified, together with any other property listed in the respective paragraph, separately from all other property:

(a) Machinery and equipment.

(b) Property appraised under ORS 306.126, other than machinery and equipment.

(c) Industrial property, other than property appraised under ORS 306.126, and commercial property.

(3) The Department of Revenue may by rule require that the assessment roll include information in addition to that required by subsection (1) of this section.

[Amended by 1957 c.324 §2; 1963 c.270 §1; 1963 c.541 §43; 1965 c.344 §1; 1967 c.568 §1; 1971 c.529 §13; 1971 c.568 §1; 1971 c.747 §16; 1977 c.718 §6; 1979 c.692 §3; 1981 c.804 §36; 1983 s.s. c.5 §3; 1985 c.350 §1; 1985 c.613 §7; 1991 c.459 §91; 1997 c.541 §155; 1999 c.579 §4; 2012 c.30 §1]



Section 308.217 - Form of assessment and tax rolls; obtaining descriptions of property.

(2) The records constituting the assessment roll may be combined with or separated from the records constituting the tax roll. The records constituting each roll may be divided, for convenience, between the assessor’s office and the tax collector’s office, with or without duplication in whole or in part in either office.

(3) The owner of any real property shall, upon request of the assessor, furnish to the assessor a description of the property from which its area can be computed accurately and the location and boundary lines made certain.

[1965 c.344 §3 (308.217, 308.219 and 308.221 enacted in lieu of 308.220)]



Section 308.219 - Assessment and tax rolls; preparation; contents; availability to public; rules.

(2) At the same time as the certification required under ORS 311.105 the assessor shall print out the entire assessment and tax roll, including the roll as prepared on September 25, with all corrections, changes and additions to the roll that have occurred to the date the roll is delivered to the tax collector pursuant to ORS 311.115.

(3) The assessment and tax roll shall be printed out in full, as of the June 30 that is the end of the fiscal year for which the roll was prepared. As of each June 30, thereafter, the tax collector shall print out those accounts not collected in full or canceled as of the preceding June 30. The printout shall contain a record of all payments, corrections, additions and changes that have occurred since the date of the last printing of the roll.

(4) The printouts required by subsection (3) of this section shall constitute the roll or part thereof as of the date of the particular printout. Such printouts and the source documents that are the basis for the roll shall be retained as otherwise provided by law. The material that is not available to and cannot be read by the general public and that otherwise constitutes the roll up to the date of the printout may be destroyed one year after the printout is made.

(5) Additional printouts shall be made by the assessor or tax collector as the assessor or tax collector deems necessary for proper administration of the tax laws.

(6) The Department of Revenue may by rule require that the printouts include information in addition to that required by subsections (2) and (3) of this section.

(7) Preparation of a microfiche record of the roll shall constitute a printout.

[1965 c.344 §4 (308.217, 308.219 and 308.221 enacted in lieu of 308.220); 1975 c.780 §4; 1991 c.459 §92; 1997 c.541 §156; 2005 c.94 §44]



Section 308.220



Section 308.221



Section 308.225 - Boundary changes; procedure.

(2)(a) If a boundary change is made or proposed, the person, governing body, officer, administrative agency or court that is or will be responsible for determining whether the boundary change is final shall file with the county assessor and the Department of Revenue the legal description of the change or proposed change and an accurate map showing the change or proposed change in final approved form, on or before March 31 of the assessment year to which the boundary change applies.

(b)(A) Except as otherwise provided in subparagraph (B) of this paragraph, the legal description of the boundary change must consist of a series of courses in which the first course starts at a point of beginning and the final course ends at the point of beginning. Each course must be identified by bearings and distances and, when available, refer to deed lines, deed corners and other monuments, or, in lieu of bearings and distances, be identified by reference to:

(i) Township, range, section or section subdivision lines of the United States Public Land Survey System.

(ii) Survey center line or right of way lines of public roads, streets or highways.

(iii) Ordinary high water or ordinary low water of tidal lands.

(iv) Right of way lines of railroads.

(v) Any line identified on the plat of any recorded subdivision defined in ORS 92.010.

(vi) Donation land claims.

(vii) Line of ordinary high water and line of ordinary low water of rivers and streams, as defined in ORS 274.005, or the thread of rivers and streams.

(B) In lieu of the requirements of subparagraph (A) of this paragraph, boundary change areas conforming to areas of the United States Public Land Survey System may be described by township, section, quarter-section or quarter-quarter section, or if the areas conform to subdivision lots and blocks, may be described by lot and block description.

(c) The county assessor or the department shall provide a map to the person, body, officer or agency making the filing within 14 days after the filing body notifies the assessor and department that a boundary change is being proposed. Upon receipt, the filing body shall accurately enter the boundary line on the map.

(d) The description and map must be filed in final approved form on or before March 31 of the assessment year to which the boundary change applies. Proposed changes must be certified to the county assessor and the department in the same manner as changes. If the taxing district is located in more than one county, the description and map shall be filed with the assessor in each county and with the department within the time provided in this subsection.

(3) For purposes of this section, boundary change means the change that occurs in the boundaries of a district by reason of:

(a) The formation of a new district;

(b) The consolidation or merger of two or more districts or parts thereof;

(c) The annexation of territory by a district;

(d) The withdrawal of territory from a district; or

(e) The dissolution of a district.

(4) For purposes of this section, the establishment of tax zones within a district constitutes a boundary change.

(5) For purposes of this section, a proposed change means a boundary change that has not become final or effective on or before March 31 and that:

(a) Is certain to become final or effective before July 1 of the same year; or

(b) Is subject to voter approval in an election held before July 1 of the same year and that becomes final or effective before July 1 of the same year.

(6) Each description and map filed under subsection (2) of this section shall be submitted to the Department of Revenue and approved or disapproved within 30 days of receipt.

(7) Within five days of its determination, the Department of Revenue shall provide notice of its approval or disapproval under subsection (6) of this section to each county assessor with whom a filing has been made and to the filing body. If the description or map is disapproved, the department shall explain what steps must be taken to correct the description or map, and shall cooperate with the filing body in helping it meet the requirements of this section, and whenever possible, the filing deadline of March 31. Corrected descriptions and maps must then be resubmitted to the department, and approved, and filed with the assessor or assessors.

(8) The filing of the description and map under this section is for assessment and taxation purposes only and does not affect or relate to filing for any other purpose.

[Amended by 1965 c.411 §1; 1969 c.151 §1; 1973 c.501 §1; 1975 c.595 §1; 1981 c.804 §38; 1983 c.426 §1; 1991 c.459 §94; 1997 c.541 §157; 2001 c.246 §11; 2001 c.553 §8; 2010 c.29 §1; 2011 c.204 §1]



Section 308.229



Section 308.230



Section 308.231 - Only registered appraisers to appraise real property.

[1955 c.575 §2; 1979 c.689 §11; 1991 c.5 §23; 1991 c.459 §96]



Section 308.232 - Property to be valued at 100 percent real market value and assessed at assessed value.

[1953 c.701 §2; 1959 c.519 §1; 1961 c.243 §1; 1967 c.293 §6; 1979 c.241 §33; 1981 c.804 §39; 1985 c.613 §8; 1991 c.459 §97; 1997 c.541 §159]



Section 308.233 - Use of sales data for physical appraisal.

(2) The purpose of this section is to achieve equality and uniformity in assessed values between properties that are physically appraised and those that are not physically appraised, but subject to trending or indexing for the particular assessment year.

[1979 c.241 §51; 1989 c.330 §15; 1991 c.459 §98; 1997 c.541 §160]

Note: 308.233 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 308.234 - Record of last appraisal; Department of Revenue to approve methods of appraisal.

[1955 c.575 §1; 1967 c.105 §1; 1967 c.293 §8; 1997 c.541 §161]



Section 308.235 - Valuation of real property.

(a) The applicable land use plans, including current zoning and other governmental land use restrictions;

(b) The improvements on the land and in the surrounding country and also the use, earning power and usefulness of the improvements, and any rights or privileges attached thereto or connected therewith; and

(c) The quality of the soil, and the natural resources in, on or connected with the land, its conveniences to transportation lines, public roads and other local advantage of a similar or different kind.

(2) If land is situated within an irrigation, drainage, reclamation or other improvement district, the value of the land shall not be considered to be increased until the construction and improvement of the district have been completed to the point that water may be delivered to or removed from the land, as the case may be.

[Amended by 1953 c.701 §2; 1957 c.324 §4; subsection (2) enacted as 1967 c.601 §12; 1969 c.601 §14; 1975 c.671 §1; 1981 c.804 §40]



Section 308.236 - Land values to reflect presence of roads; roads not assessed; exception for certain timber roads.

(2) Farm or grazing land roads and forest roads themselves, except principal exterior timber access roads, shall not be appraised, valued or assessed and they shall not be classed as improvements under ORS 308.215. The underlying land upon which roads are constructed shall be assessed if it is otherwise subject to assessment.

(3) As used in this section:

(a) "Road" includes fills, ballast, bridges, culverts, drains, surfacing and other appurtenances of a like kind commonly associated with roads but excludes railroads.

(b) "Principal exterior timber access roads" means those portions of high standard main-line private roads that provide access from a conversion center or public way to the exterior boundary of the principal forest area served by the road. A high standard main-line private road is a permanent road of two lanes or more that is paved or macadamized or that has a fine-gravel surface that is permanently and continuously maintained.

[1963 c.230 §2; 1977 c.892 §35; 1987 c.305 §7; 1989 c.1083 §8; 1991 c.459 §99; 1999 c.1078 §62; 2003 c.46 §16; 2003 c.621 §80]



Section 308.237



Section 308.238



Section 308.239



Section 308.240 - Description of real property; assessment to "unknown owners"; mistake or omission in owner’s name; error in description of property.

(2) If the owner of any land is unknown, such land may be assessed to "unknown owner," or "unknown owners." If the property is correctly described, no assessment shall be invalidated by a mistake in the name of the owner of the real property assessed or by the omission of the name of the owner or the entry of a name other than that of the true owner. Where the name of the true owner, or the owner of record, of any parcel of real property is given, the assessment shall not be held invalid on account of any error or irregularity in the description if the description would be sufficient in a deed of conveyance from the owner, or is such that, in an action to enforce a contract to convey employing such description, a court with jurisdiction to grant equitable remedies would hold it to be good and sufficient.

(3) Any description of real property which conforms substantially to the requirements of this section shall be a sufficient description and designation in all proceedings of assessment for taxation, levy and collection of taxes, foreclosure and sale for delinquent taxes or assessments, and in any other proceeding related to or connected with the taxation of such property.

[Amended by 1957 c.324 §5; 1979 c.284 §135; 1993 c.19 §7]



Section 308.242 - Assessor’s authority to change roll after September 25 limited; when changes permitted; stipulations.

(2) After the assessment roll has been certified and on or before December 31, the assessor may make changes in valuation judgment that result in a reduction in the value of property, if so requested by the taxpayer or upon the assessor’s own initiative. Corrections under this section to accounts appraised by the Department of Revenue pursuant to ORS 306.126 and 308.505 to 308.681 may not be made without the approval of the department.

(3)(a) If a petition for reduction has been filed with the board of property tax appeals, the assessor may change the roll if the assessor and the petitioner stipulate to a change in valuation judgment that results in a reduction in value. The stipulation may be made at any time up until the convening of the board.

(b) Stipulations agreed to by the assessor and the petitioner under this subsection shall be delivered to the clerk of the board prior to the convening of the board.

(c) As used in this subsection, "stipulation" means a written agreement signed by the petitioner and the assessor that specifies a reduction in value to be made to the assessment and tax roll.

(4) Any change in value made under subsection (2) or (3) of this section shall be made in the manner specified in ORS 311.205 and 311.216 to 311.232.

[1957 c.324 §7; 1981 c.804 §40a; 1983 s.s. c.5 §4; 1991 c.459 §100; 1993 c.270 §27; 1997 c.541 §162; 2001 c.423 §1; 2003 c.36 §1; 2007 c.590 §1]



Section 308.245 - Maps; taxpayers’ index.

(2) The assessor shall also make a diagram or drawing of all property within the county of the assessor submitted to the provisions of ORS 100.005 to 100.910, and shall note thereon the assigned account or tax lot number.

(3) The assessor shall maintain an index of the names of every taxpayer against whom any tax is charged in the county, in alphabetical order with reference to the first three letters of the surname of taxpayers who have surnames, and of the first names of any others. The index shall be indexed to the assessment rolls and the place therein where the assessment of such taxpayer is found.

(4) The maps and the index provided for in this section shall be public records.

[Amended by 1963 c.541 §44; 1965 c.344 §7]



Section 308.250 - Valuation and assessment of personal property; cancellation of assessment in certain cases; verified statements; indexing.

(2)(a) If the total assessed value of all taxable personal property required to be reported under ORS 308.290 in any county of any taxpayer is less than $12,500 in any assessment year, the county assessor shall cancel the ad valorem tax assessment for property required to be reported under ORS 308.290 for that year.

(b) If, in a county with a population of more than 340,000, the total assessed value of all manufactured structures taxable as personal property under ORS 308.875 of any taxpayer is less than $12,500 in any assessment year, the county assessor shall cancel the ad valorem tax assessment for the manufactured structures for that year and any special assessment provided for those structures under ORS 446.525.

(3) In any assessment year or years following an assessment year for which taxes are canceled under subsection (2)(a) of this section, the taxpayer may meet the requirements of ORS 308.290 by filing, within the time required under ORS 308.290, a verified statement with the county assessor indicating that the total assessed value of all taxable personal property of the taxpayer required to be reported under ORS 308.290 in the county is less than $12,500. The statement shall contain the name and address of the taxpayer, the information needed to identify the account and other pertinent information, but shall not be required to contain a listing or value of property or property additions or retirements.

(4)(a) For each tax year beginning on or after July 1, 2003, the Department of Revenue shall recompute the maximum amount of the assessed value of taxable personal property in subsection (2)(a) and (b) of this section for which ad valorem property taxes may be canceled under this section. The computation shall be as follows:

(A) Divide the average U.S. City Average Consumer Price Index for the prior calendar year by the average U.S. City Average Consumer Price Index for 2002.

(B) Recompute the maximum amount of assessed value for which taxes may be canceled under subsection (2)(a) or (b) of this section by multiplying $12,500 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

(b) As used in this subsection, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(c) If any change in the maximum amount of assessed value determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500.

[Amended by 1953 c.349 §3; 1959 c.553 §1; 1965 c.429 §3; 1971 c.529 §34; 1971 c.610 §1; 1973 c.62 §1; 1979 c.529 §3; 1979 c.692 §4; 1981 c.804 §41; 1985 c.422 §1; 1985 c.613 §9; 1991 c.459 §101; 1993 c.813 §1; 1995 c.513 §4; 1997 c.541 §163; 1997 c.819 §1; 2001 c.479 §1; 2003 c.63 §1; 2007 c.613 §2; 2010 c.69 §§1,2; 2013 c.205 §1; 2015 c.38 §2; 2015 c.217 §1]



Section 308.253



Section 308.255



Section 308.256 - Assessment, taxation and exemption of watercraft and materials of shipyards, ship repair facilities and offshore drilling rigs.

(2) Watercraft described in ORS 308.260 shall be assessed as provided in ORS 308.260.

(3) The following watercraft shall be exempt from taxation:

(a) Watercraft not owned or operated by water transportation companies, as described in ORS 308.515, and that are customarily engaged in the transportation of persons or property for hire wholly outside the boundaries of this state.

(b) Watercraft owned or operated by water transportation companies, as described in ORS 308.515, and not assessed by the Department of Revenue, that are customarily engaged in the transportation of persons or property for hire wholly or in part outside the boundaries of this state. The exemption under this paragraph does not apply to watercraft that engage in the transportation for hire of persons on offshore trips that originate and terminate at the same port, and that have a valid marine document issued by the United States Coast Guard or any other federal agency that succeeds the United States Coast Guard in the duty of issuing marine documents.

(c) The assessed value of the property of a water transportation company, as described in ORS 308.515, that is not subject to assessment by the Department of Revenue under the provisions of ORS 308.550 (3).

(4)(a) Watercraft over 16 feet in length in the process of original construction, or undergoing major remodeling, renovation, conversion, reconversion or repairs on January 1 are exempt from taxation. For the purposes of this subsection, the term "major" shall include all remodeling, renovation, conversion, reconversion or repairs to a watercraft in which the expenditures for parts, materials, labor and accessorial services exceed 10 percent of the market value of the watercraft immediately prior to the remodeling, renovation, conversion, reconversion or repairs.

(b) Watercraft subject to assessment by the Department of Revenue under ORS 308.505 to 308.681 are exempt under paragraph (a) of this subsection only if on or before the due date for filing the statement described in ORS 308.520 for the year for which exemption is claimed, the owner or operator files with the department sufficient documentary evidence that the property qualifies for the exemption.

(c) The owner or operator of watercraft subject to local assessment shall file the documentary evidence required under paragraph (b) of this subsection with the county assessor on or before April 1 of the year for which exemption is claimed.

(5) All other watercraft not otherwise specifically exempt from taxation nor licensed in lieu thereof shall be assessed in the county in which they are customarily moored when not in service or if there is no customary place of moorage in the county in which their owner or owners reside or, if neither situs applies, then in the county in which any one of the owners maintains a place of business.

(6) Watercraft described in subsection (5) of this section shall be assessed at assessed value, except as follows:

(a) Ships and vessels whose home ports are in the State of Oregon and that ply the high seas or between the high seas and inland water ports or terminals shall be assessed at four percent of the assessed value thereof.

(b) Vessels that are self-propelled, offshore oil drilling rigs whose home ports are in the State of Oregon shall be assessed at four percent of the assessed value thereof.

(c) All other ships and vessels whose home ports are in the State of Oregon shall be assessed at 40 percent of the assessed value thereof.

(7) The assessor shall cancel the assessment in whole or proportionate part on all parts and materials in the inventory of shipyards and ship repair facilities as of January 1 of the assessment year, but only upon receipt prior to April 1 of the assessment year of sufficient documentary proof that prior to April 1 of the assessment year the parts or materials so assessed were physically attached to or incorporated in watercraft undergoing major remodeling, renovation, conversion, reconversion or repairs as described in subsection (4) of this section, within the boundaries of this state.

[1957 c.342 §2 (enacted in lieu of 308.110 and 308.255); 1965 c.431 §1; 1967 c.293 §32; 1987 c.347 §1; 1991 c.459 §103; 1993 c.18 §69; 1993 c.270 §29; 1997 c.541 §164; 1999 c.398 §1; 2005 c.94 §45]



Section 308.260 - Watercraft used for reduction or processing of deep-sea fish; machinery and equipment; assessment; taxation.

(a) On or after January 1 of any assessment year, the ship, vessel or other watercraft is docked or moored in any waters subject to the jurisdiction of the State of Oregon; and

(b) The ship, vessel or other watercraft is employed or used as a plant for the reduction or processing, but excluding canning, of deep-sea fish.

(2) Immediately on docking or mooring, the owner or person in charge of a ship, vessel or other watercraft described in subsection (1) of this section shall notify the county assessor. The county assessor shall assess it, together with all machinery and equipment thereon, at its assessed value determined under ORS 308.146 and 308.232. Upon determination of value, the owner or person in charge shall:

(a) Pay the exact amount of taxes, special assessments, fees and charges, if the assessor is able to compute the exact amount; or

(b) If the assessor is unable to compute the exact amount at the time the property is assessed, either pay to the tax collector the amount estimated by the assessor to be needed to pay the taxes, special assessments, fees and other charges to become due, or deposit with the tax collector a bond with a good and sufficient undertaking in the amount that the assessor considers adequate to ensure payment of the taxes to become due. The bond amount may not exceed twice the amount of the taxes, special assessments, fees and other charges computed by the assessor under this subsection.

(3) It shall be unlawful to operate a floating reduction or processing plant until the county assessor has been notified and the tax paid as provided in this section. If the owner or person in charge fails to notify the assessor, or proceeds to operate the plant before full payment of the tax, the owner or person in charge shall forfeit to the county, for the use of the several taxing jurisdictions interested, a sum equal to twice the amount of the tax. The forfeiture may be recovered by the assessor in an action brought in the name of the county in any court having jurisdiction over the action. In the action, the penalty shall be preferred before all other debts or claims.

(4) No mistake in the name of the owner of any floating reduction or processing plant shall affect the right to collect the tax or to recover the penalty under this section.

(5) The county assessor is authorized to levy, collect and remit to the tax collector, or the tax collector is authorized to collect, taxes under conditions described in this section. Either the assessor or tax collector is authorized to allow any discount or rebate otherwise provided by law for payment of taxes before the regular due date or dates. ORS 311.370 shall apply to all taxes collected before the regular due date or dates.

(6) Appeals of assessments of floating reduction or processing plants shall:

(a) Be heard by the county board of property tax appeals in the same manner as assessments of other properties are appealed; and

(b) Be made as provided in ORS 308.146 and 308.232.

[Amended by 1975 c.780 §5; 1979 c.350 §4; 1981 c.804 §42; 1991 c.459 §104; 1993 c.270 §30; 1997 c.541 §165; 2005 c.94 §46]



Section 308.270 - Public lands sold or contracted to be sold to be placed on assessment roll; obtaining list of such lands and of final certificates issued.

[Amended by 1967 c.421 §198; 1991 c.459 §105; 1997 c.541 §166]



Section 308.275 - Use of reproduction cost or prices and costs in determining assessed values.

(2) If any county assessor uses reproduction costs as one of the means of determining the assessed value of real or personal property, the reproduction costs shall be computed on the basis of the construction costs of the year so specified by the Department of Revenue.

(3) If any county assessor uses the prices and costs prevailing in any year as a basis for determining assessed values for any classes of property, the prices and costs for the same year shall be applied uniformly in the assessment of all property of the same class in the county.

[Amended by 1981 c.804 §43; 1985 c.613 §19; 1991 c.459 §106; 1997 c.541 §167]



Section 308.280



Section 308.281



Section 308.282



Section 308.285 - Requiring taxpayer to furnish list of taxable property.

[Amended by 1971 c.574 §1; 1981 c.804 §48; 1991 c.459 §107; 1997 c.541 §168]



Section 308.287



Section 308.289



Section 308.290 - Returns; personal property; exception; real property; combined real and personal returns for industrial property; confidentiality and disclosure; lessor-lessee elections; rules.

(b) Paragraph (a) of this subsection does not apply to personal property exempt from taxation under ORS 307.162.

(2) Every person and the managing agent or officer of any business, firm, corporation or association owning or in possession of taxable real property shall make a return of the property for ad valorem tax purposes when so requested by the assessor of the county in which the property is situated.

(3)(a) Each return of personal property shall contain a full listing of the property and a statement of its real market value, including a separate listing of those items claimed to be exempt as imports or exports. Each statement shall contain a listing of the additions or retirements made since the prior January 1, indicating the book cost and the date of acquisition or retirement. Each return shall contain the name, assumed business name, if any, and address of the owner of the personal property and, if it is a partnership, the name and address of each general partner or, if it is a corporation, the name and address of its registered agent.

(b) Each return of real property shall contain a full listing of the several items or parts of the property specified by the county assessor and a statement exhibiting their real market value. Each return shall contain a listing of the additions and retirements made during the year indicating the book cost, book value of the additions and retirements or the appraised real market value of retirements as specified in the return by the assessor.

(c) There shall be annexed to each return the affidavit or affirmation of the person making the return that the statements contained in the return are true. All returns shall be in a form that the county assessor, with the approval of the Department of Revenue, may prescribe.

(4) All returns shall be filed on or before March 15 of each year.

(5)(a) In lieu of the returns required under subsection (1)(a) or (2) of this section, every person and the managing agent or officer of any business, firm, corporation or association owning or having in possession or under control taxable real and personal property that is state-appraised industrial property as defined in ORS 306.126 shall file a combined return of the real and personal property with the Department of Revenue.

(b) The contents and form of the return shall be as prescribed by rule of the department. Any form shall comply with ORS 308.297. Notwithstanding ORS 308.875, a manufactured structure that is a part of a state-appraised industrial property shall be included in a combined return.

(c) In order that the county assessor may comply with ORS 308.295, the department shall provide a list to the assessor of all combined returns that are required to be filed with the department under this subsection but that were not filed on or before the due date.

(d) If the department has delegated appraisal of the state-appraised industrial property to the county assessor under ORS 306.126 (3), the department shall notify the person otherwise required to file the combined return under this subsection as soon as practicable after the delegation that the combined return is required to be filed with the assessor.

(e) Notwithstanding subsection (2) of this section, a combined return of real and personal property that is state-appraised industrial property shall be filed with the department on or before March 15 of each year.

(6) A return is not in any respect controlling on the county assessor or on the Department of Revenue in the assessment of any property. On any failure to file the required return, the property shall be listed and assessed from the best information obtainable from other sources.

(7)(a) All returns filed under the provisions of this section and ORS 308.525 and 308.810 are confidential records of the Department of Revenue or the county assessor’s office in which the returns are filed or of the office to which the returns are forwarded under paragraph (b) of this subsection.

(b) The assessor or the department may forward any return received in error to the department or the county official responsible for appraising the property described in the return.

(c) Notwithstanding paragraph (a) of this subsection, a return described in paragraph (a) of this subsection may be disclosed to:

(A) The Department of Revenue or its representative;

(B) The representatives of the Secretary of State or to an accountant engaged by a county under ORS 297.405 to 297.555 for the purpose of auditing the county’s personal property tax assessment roll (including adjustments to returns made by the Department of Revenue);

(C) The county assessor, the county tax collector, the assessor’s representative or the tax collector’s representative for the purpose of:

(i) Collecting delinquent real or personal property taxes; or

(ii) Correctly reflecting on the tax roll information reported on returns filed by a business operating in more than one county or transferring property between counties in this state during the tax year;

(D) Any reviewing authority to the extent the return being disclosed relates to an appeal brought by a taxpayer;

(E) The Division of Child Support of the Department of Justice or a district attorney to the extent the return being disclosed relates to a case for which the Division of Child Support or the district attorney is providing support enforcement services under ORS 25.080; or

(F) The Legislative Revenue Officer for the purpose of preparation of reports, estimates and analyses required by ORS 173.800 to 173.850.

(d) Notwithstanding paragraph (a) of this subsection:

(A) The Department of Revenue may exchange property tax information with the authorized agents of the federal government and the several states on a reciprocal basis, or with county assessors, county tax collectors or authorized representatives of assessors or tax collectors.

(B) Information regarding the valuation of leased property reported on a property return filed by a lessor under this section may be disclosed to the lessee or other person in possession of the property. Information regarding the valuation of leased property reported on a property return filed by a lessee under this section may be disclosed to the lessor of the property.

(8) If the assessed value of any personal property in possession of a lessee is less than the maximum amount of the assessed value of taxable personal property for which ad valorem property taxes may be canceled under ORS 308.250 (2)(a), the person in possession of the roll may disregard an election made under subsection (1)(a) of this section and assess the owner or lessor of the property. [Amended by 1953 c.218 §2; 1961 c.683 §2; 1963 c.436 §1; 1965 c.16 §1; 1967 c.50 §1; 1971 c.568 §2; 1971 c.574 §2; 1975 c.789 §12; 1977 c.124 §6; 1977 c.774 §24; 1979 c.286 §14; 1981 c.623 §2; 1981 c.804 §49; 1987 c.312 §3; 1991 c.191 §5; 1991 c.459 §108; 1993 c.726 §56; 1993 c.813 §2; 1995 c.609 §3; 1997 c.154 §30; 1997 c.541 §169; 1997 c.819 §2; 2001 c.479 §2; 2003 c.541 §1; 2005 c.94 §47; 2007 c.226 §1; 2007 c.227 §1; 2007 c.613 §1a; 2007 c.824 §1; 2009 c.455 §2; 2010 c.69 §§3,4; 2011 c.204 §§2,3; 2013 c.205 §2; 2015 c.36 §10; 2015 c.38 §1]

Note: Section 6, chapter 38, Oregon Laws 2015, provides:

Sec. 6. The amendments to ORS 308.250, 308.290, 308.295, 308.296 and 308.300 by sections 1 to 5 of this 2015 Act apply to returns required to be filed for property tax years beginning on or after July 1, 2016.

[2015 c.38 §6]



Section 308.292



Section 308.295 - Penalties for failure to file real property or combined return on time; notice; waiver of penalty.

(2) A delinquent taxpayer, except a taxpayer described in subsection (3) of this section, is subject to a penalty of $1 for each $1,000 (or fraction thereof) of assessed value of the property as determined under ORS 308.146, but the penalty may not be less than $10 or more than $250.

(3) A delinquent taxpayer required by ORS 308.290 to file a return reporting state-appraised industrial property, as defined in ORS 306.126, is subject to a penalty of $10 for each $1,000 (or fraction thereof) of assessed value of the property as determined under ORS 308.146, but the penalty may not be less than $10 or more than $5,000.

(4) If a delinquency penalty provided in this section is imposed, the tax statement for the year in which the penalty is imposed shall reflect the amount of the penalty and shall constitute notice to the taxpayer.

(5)(a) Unless the penalty is the subject of an appeal under ORS 311.223, the county board of property tax appeals, upon application of the taxpayer, may waive the liability:

(A) For all or a portion of the penalty upon a proper showing of good and sufficient cause; or

(B) For all of the penalty if the year for which the return was filed was both the first year that a return was required to be filed by the taxpayer and the first year for which the taxpayer filed a return.

(b) Unless the taxpayer files a timely application in the same manner as an appeal under ORS 309.100, the board may not consider an application made under this subsection.

(c) An appeal may not be taken from the determination of the board under this subsection.

(6) If the board waives all or a portion of a penalty already imposed and entered on the roll, the person in charge of the roll shall cancel the waived penalty and enter the cancellation on the roll as an error correction under ORS 311.205 and, if the waived penalty has been paid, it shall be refunded without interest under ORS 311.806.

(7)(a) Upon application of the taxpayer, the assessor may waive the liability for property tax late filing penalties under this subsection if the taxpayer:

(A) Has never filed a personal property tax return in this state;

(B) Has failed to file a property tax return for one or more consecutive years;

(C) Has not previously received relief from property tax late filing penalties under this subsection; and

(D) Files an application for relief from property tax late filing penalties that satisfies the requirements of paragraph (b) of this subsection.

(b) An application for relief from property tax late filing penalties shall include a statement by the taxpayer setting forth the basis for relief from property tax late filing penalties and a statement under oath or affirmation that the basis for relief from property tax late filing penalties as stated in the application is true.

(c) The county assessor may allow the application for relief from property tax late filing penalties if the assessor finds the reasons given by the taxpayer in the application are sufficient to excuse the failure to file the property tax returns at issue in the application. If the assessor allows the application, the assessor may deny or grant relief from property tax late filing penalties in whole or in part. The determination of the assessor whether to grant the application or deny the application in whole or in part and whether to permit the taxpayer to pay the owing tax penalties, if any, in installments is final. The assessor shall notify the taxpayer of the decision.

(d) Nothing in this subsection affects the obligation of the taxpayer to file property tax returns or to pay property taxes owing from the current or delinquent tax years.

[Amended by 1963 c.436 §2; 1967 c.405 §1; 1969 c.280 §1; 1971 c.472 §2; 1981 c.804 §50; 1983 c.604 §1; 1985 c.162 §4; 1985 c.318 §1; 1989 c.330 §1; 1991 c.459 §109a; 1997 c.541 §170; 1997 c.819 §6; 1999 c.655 §3; 2001 c.303 §2; 2003 c.317 §2; 2007 c.451 §1; 2007 c.824 §2; 2015 c.36 §11; 2015 c.38 §3]



Section 308.296 - Penalty for failure to file return reporting only personal property; notice; waiver of penalty.

(2) A taxpayer who files a return to which this section applies after March 15, but on or before June 1, is subject to a penalty equal to five percent of the tax attributable to the taxable personal property of the taxpayer.

(3) A taxpayer who files a return to which this section applies after June 1, but on or before August 1, is subject to a penalty equal to 25 percent of the tax attributable to the taxable personal property of the taxpayer.

(4) A taxpayer who files a return to which this section applies after August 1, or who fails to file a return, shall be subject to a penalty equal to 50 percent of the tax attributable to the taxable personal property of the taxpayer.

(5) If a delinquency penalty provided in this section is imposed, the tax statement for the year in which the penalty is imposed shall reflect the amount of the penalty and shall constitute notice to the taxpayer.

(6)(a) Unless the penalty is the subject of an appeal under ORS 311.223, the county board of property tax appeals, upon application of the taxpayer, may waive the liability:

(A) For all or a portion of the penalty upon a proper showing of good and sufficient cause; or

(B) For all of the penalty if the year for which the return was filed was both the first year that a return was required to be filed by the taxpayer and the first year for which the taxpayer filed a return.

(b) Unless the taxpayer files a timely application in the same manner as an appeal under ORS 309.100, the board may not consider an application made under this subsection.

(c) An appeal may not be taken from the determination of the board under this subsection.

(7) If the board waives all or a portion of a penalty already imposed and entered on the roll, the person in charge of the roll shall cancel the waived penalty and enter the cancellation on the roll as an error correction under ORS 311.205 and, if the waived penalty has been paid, it shall be refunded without interest under ORS 311.806.

(8)(a) Upon application of the taxpayer, the assessor may waive the liability for property tax late filing penalties under this subsection if the taxpayer:

(A) Has never filed a personal property tax return in this state;

(B) Has failed to file a property tax return for one or more consecutive years;

(C) Has not previously received relief from property tax late filing penalties under this subsection; and

(D) Files an application for relief from property tax late filing penalties that satisfies the requirements of paragraph (b) of this subsection.

(b) An application for relief from property tax late filing penalties shall include a statement by the taxpayer setting forth the basis for relief from property tax late filing penalties and a statement under oath or affirmation that the basis for relief from property tax late filing penalties as stated in the application is true.

(c) The county assessor may allow the application for relief from property tax late filing penalties if the assessor finds the reasons given by the taxpayer in the application are sufficient to excuse the failure to file the property tax returns at issue in the application. If the assessor allows the application, the assessor may deny or grant relief from property tax late filing penalties in whole or in part. The determination of the assessor whether to grant the application or deny the application in whole or in part and whether to permit the taxpayer to pay the owing tax penalties, if any, in installments is final. The assessor shall notify the taxpayer of the decision.

(d) Nothing in this subsection affects the obligation of the taxpayer to file property tax returns or to pay property taxes owing from the current or delinquent tax years.

[1997 c.819 §5; 1999 c.655 §1; 2001 c.303 §3; 2001 c.925 §14; 2003 c.63 §3; 2007 c.451 §2; 2007 c.824 §3; 2015 c.38 §4]



Section 308.297 - Personal property returns to note penalty for delinquency.

[1967 c.405 §2; 1985 c.604 §7]



Section 308.300 - Penalty for neglecting to file real property or combined return with intent to evade taxation.

(2) This section does not apply to the failure to file a personal property return.

[Amended by 1991 c.459 §109; 1997 c.819 §7; 2015 c.38 §5]



Section 308.302 - Disposition of penalties.

[1953 c.49 §2; 1977 c.884 §31; 1999 c.655 §4]



Section 308.305



Section 308.309



Section 308.310 - When list of persons issued electrical permits supplied.

[Amended by 1983 c.740 §88; 1987 c.414 §149; 1993 c.744 §107]



Section 308.315



Section 308.316 - Examining witnesses, books and records; reference of matter to department upon failure to produce records or testify.

(2) If any person fails to permit the examination of any books, papers or documents considered by the assessor to be pertinent to the investigation or inquiry being made, or to testify to any matter in the premises, the assessor shall refer the matter to the Department of Revenue, stating in full the facts governing the request and refusal. The department may require the assessor to present additional facts, or the department may conduct other inquiries necessary to a consideration of the matter. If the department finds that the examination should be made or the testimony taken, it shall take any action it considers appropriate under the powers granted to it by law, including the subpoenaing and examination of witnesses, books and papers pursuant to ORS 305.190, to the end that the property under consideration is ratably assessed according to law.

(3) For the purposes of this section the words "county assessor" or "assessor" mean both the county assessor and the officer described in ORS 311.216 to 311.232 having possession of the roll.

[1955 c.610 §2; 1981 c.804 §51]



Section 308.320 - Oath of assessor upon completion of assessment roll.

______________________________________________________________________________

State of Oregon )

) ss.

County of______ )

I, ___________, being the duly elected, qualified and acting assessor of the above-named county, do solemnly swear that I have diligently and to the best of my ability assessed all property in said county, which by law I am permitted to assess; that I have not willfully or knowingly omitted to assess any person or property, or valued over its assessed value any property or class of property whatever.

______________________

Subscribed and sworn to before me this ___ day of_____, 2___.

__________________

__________________

______________________________________________________________________________

(2) The oath shall forthwith be filed by the assessor with the Department of Revenue with the Summaries of Assessments and Levies Report.

(3) No assessor shall fail to make and subscribe to the oath required by this section nor to file the oath with the Department of Revenue.

[Amended by 1981 c.804 §52; 1991 c.459 §110; 1997 c.541 §171]



Section 308.325 - Certificate of assessment to person assessed.



Section 308.330 - Duty of assessor to assess properly.

(1) Omit to assess any person or property assessable.

(2) Assess any property or class of property under or over its value, as provided in ORS 308.146.

[Amended by 1981 c.804 §53; 1997 c.541 §172]



Section 308.335 - Department testing work of county assessors; supplementing assessment list; special assessor.

(2) If the department ascertains that any taxable property is omitted from the assessment list, or not assessed or valued according to law, it shall bring that fact to the attention of the assessor of the proper county in writing. If the assessor neglects or refuses to comply with the request of the department to place the property on the assessment list, or to correct the incorrect assessment or valuation, the department may prepare a supplement to the assessment list, which supplement shall include all property required by the department to be placed on the assessment list and all corrections required to be made. The supplement shall be filed with the assessor’s assessment list and shall thereafter constitute an integral part thereof to the exclusion of all portions of the original assessment list inconsistent therewith.

(3) If the department ascertains that the work of a county assessor is not being carried out as provided by law, the department shall notify the governing body of that fact by written report. If applicable, the report shall contain recommendations for appointment of a special assessor as provided under ORS 308.055.

[Amended by 1989 c.796 §19; 1993 c.270 §32]



Section 308.340



Section 308.341 - Exemption for reduction in value by reason of comprehensive plan or zone change; limited to tax years before 1997-1998; disqualification; treatment of property first exempt in 1996-1997 tax year.

(2) The assessor shall compute the difference in real market value attributable to such reduction, between the real market value of the property as of the July 1 assessment date for which the real market value was so reduced, and the real market value as of the July 1 immediately prior to such reduction. Beginning in the year in which the claim is filed and for four consecutive years thereafter, the assessor shall assess the property at a value equal to the real market value of the property as of July 1 less the difference in the real market value of the property attributable to the reduction. In no case shall the taxable value be reduced below zero. The assessor shall notify the person in whose name the property is assessed of the amount of the reduction in value and of the approximate dollar amount of tax reduction, based upon the tax rate extended against the property on the last tax roll. The notice shall be mailed to the address of the person as indicated on the claim for exemption.

(3) No claims for assessment under this section may be filed for tax years beginning on or after July 1, 1997.

(4) All property assessed under this section for the tax year beginning July 1, 1996, is disqualified from assessment under this section for tax years beginning on or after July 1, 1997. No additional taxes may be imposed as the result of a disqualification under this subsection.

(5) In the case of property that was first subject to assessment under this section for the tax year beginning July 1, 1996:

(a) The claim filed for the tax year beginning July 1, 1996, shall be deemed to be a claim for the tax year beginning July 1, 1995, and the adoption or change in the comprehensive plan, zoning ordinance or zoning designation upon which the claim is based shall be deemed to have occurred 12 months prior to the actual date of adoption or change;

(b) The amount of the subtraction from real market value for the tax year beginning July 1, 1996, shall also be subtracted from the real market value of the property for the tax year beginning July 1, 1995, to arrive at the property’s assessed value for the tax year beginning July 1, 1995; and

(c) There shall be refunded an appropriate amount of ad valorem property taxes for the tax year beginning July 1, 1995, to reflect the assessed value of the property for the tax year beginning July 1, 1995, as determined under this subsection, plus interest.

[1977 c.423 §1; 1981 c.804 §55; 1991 c.459 §111; 1997 c.541 §173]

Note: 308.341 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 308.342



Section 308.343 - Applicability of plan or zone change exemption.

[1977 c.423 §5; 1991 c.459 §113; 1997 c.541 §174a]



Section 308.345



Section 308.350



Section 308.355



Section 308.360



Section 308.365



Section 308.370



Section 308.371



Section 308.372



Section 308.373



Section 308.374



Section 308.375



Section 308.376



Section 308.377



Section 308.378



Section 308.380



Section 308.382



Section 308.384



Section 308.385



Section 308.387



Section 308.390



Section 308.391



Section 308.392



Section 308.395



Section 308.396



Section 308.397



Section 308.398



Section 308.399



Section 308.400



Section 308.401



Section 308.403



Section 308.404



Section 308.405

[Renumbered 308.409]



Section 308.406



Section 308.407



Section 308.408 - "Industrial plant" defined.

(1) The land, buildings, structures and improvements, and the tangible personal property, including but not limited to machinery, equipment and office machines and equipment that make up the property or complex of properties used for industrial or manufacturing purposes;

(2) Any industrial real or personal property eligible for appraisal under ORS 306.126 and the rules of the Department of Revenue; and

(3) Any real or personal property used for generating electricity, if:

(a) The property consists primarily of a generating facility primarily fueled by wood waste or other biomass fuel;

(b) The property has a maximum generating capacity of 20 megawatts; and

(c) The electricity generated by the property is consumed by the property user or is sold exclusively to an electric utility, as defined in ORS 758.505, for the utility’s distribution to utility customers.

[1981 c.139 §1; 1995 c.650 §87; 1997 c.656 §1; 2003 c.46 §17]



Note 308.408, 308.411 and 308.413



Section 308.409



Section 308.410



Section 308.411 - Appraisal and real market valuation of industrial plants; rules.

(2) The owner of a plant may elect to have the plant appraised and valued for ad valorem property tax purposes excluding the income approach to valuation. An owner making an election under this subsection must further determine which of the following paragraphs is applicable to the election:

(a) If this paragraph applies to the election, the owner may not be required to provide any itemization of income or expense of the industrial plant for use in making an appraisal of the plant for ad valorem property tax purposes; or

(b) If this paragraph applies to the election, the owner may not be required to provide any itemization of income of the industrial plant for use in making an appraisal of the plant for ad valorem property tax purposes, but may be required to provide an itemization of operating expenses of the industrial plant for use in measuring functional obsolescence in a market data approach or cost approach to valuation.

(3) Not less than 30 days prior to the making of a physical appraisal or reappraisal of an industrial plant by the Department of Revenue or by a county assessor, the department or assessor shall notify the owner of the plant by mail, return receipt requested, of the intention to physically appraise the plant. The notice shall inform the owner of the date the appraisal is to commence. In commencing the appraisal and to aid the owner in making an election under subsection (2) of this section, the department’s or assessor’s appraisers first shall make a preliminary survey of the plant as to the methods and approaches to the valuation of the plant to be used in the appraisal. The owner or owner’s representative shall immediately thereafter meet with the appraisers, and within two days after the meeting may give written notice to the appraisers that the owner elects to have the plant valued in accordance with subsection (2) of this section. The written notice shall state which paragraph of subsection (2) of this section is applicable to the election. Failure to make the election precludes the owner from making the election for the tax year in which the valuation determined by the physical appraisal is first used on the assessment and tax rolls of the county.

(4) If an owner does not make an election under subsection (2) of this section, the owner shall make available to the assessor or department all information requested by the assessor or department needed to determine the real market value for the plant. At the request of the owner, the information shall be made the confidential records of the office of the assessor or of the department, subject to the provisions of ORS 305.420 and 305.430.

(5) If an owner makes an election under subsection (2) of this section, the owner may not in any proceedings involving the assessment of the industrial plant for the tax year for which the election was made, before the county board of property tax appeals or the Oregon Tax Court, be entitled to introduce evidence relating to the use of the income approach to valuation of the plant or introduce any information protected under the election.

(6)(a) On or before December 31 of the tax year in which the election under subsection (2) of this section first applies to an assessment and tax roll, or on or before December 31 of any subsequent tax year, if the owner is dissatisfied with the election under subsection (2) of this section, the owner may revoke or revise the election.

(b) If the election is revoked, the owner may request the Department of Revenue or the county assessor, whichever is applicable, to revalue the plant for the next tax year using the appraisal methods set forth in subsection (1) of this section.

(c) If the election is revised, the paragraph of subsection (2) of this section that was not applicable to the election shall become applicable to the election in lieu of the paragraph applicable before revision. If the election is revised, the owner may request the Department of Revenue or the county assessor, whichever is applicable, to revalue the plant for the next tax year in accordance with the revised election.

(d) If a revocation or revision of an election is sought, the owner shall demonstrate that the determination of real market value requires taking into consideration the utilization of the income approach to valuation or the measurement of functional obsolescence using operating expense information. Thereafter, at the request of the department or the assessor, the owner shall make available to the department or the assessor all information requested by the department or the assessor as provided in subsection (4) of this section within 30 days following the department’s or the assessor’s request. If the owner fails to provide the information and a revocation had been sought, the election under subsection (2) of this section shall continue. If the owner fails to provide the information and a revision had been sought, the paragraph of subsection (2) that applied prior to the attempted revision shall continue to apply to the election. Under either circumstance, in any proceedings involving the assessment of the industrial plant for subsequent tax years, before the county board of property tax appeals or the Oregon Tax Court, the owner may not introduce evidence relating to the income approach to valuation or introduce any information protected under the election. If the department or assessor makes such a redetermination of the valuation as may, in their opinion, be necessary, the department or assessor shall furnish to the owner prior to the following May 1 a statement of the value of the plant as redetermined by the department or the assessor, with an explanation of the adjustments made.

(7) After any physical appraisal of an industrial plant or after the appraisal is updated for use on the assessment and tax rolls for a subsequent year, but in any event prior to May 1 of the assessment year for which the appraisal or update applies, the owner may request a conference with the department or with the assessor concerning the determination of real market value under the physical appraisal or updating of the appraisal. If the request for a conference is made, the department or the assessor shall give written notice to the owner of the time and place for the conference for an informal discussion of the valuation.

(8) Except as provided in this section, no owner of an industrial plant shall be required to make available to the assessor or department, any itemization of income and expense of the industrial plant for use in an income approach to valuation in making an appraisal of an industrial plant for purposes of ad valorem property taxation. However, information furnished pursuant to subsection (4) of this section is available to the county assessor and to the department for purposes of preparing valuations of other industrial plants, subject to the provisions of ORS 308.413.

(9) Nothing in this section shall preclude the request for and use of information from an owner of an industrial plant concerning cost items, whether materials, labor or otherwise, for use in the reproduction cost approach to the valuation of the plant. In no event shall the application of subsection (2) of this section operate to value an industrial plant below its real market value for ad valorem property tax purposes under ORS 308.232. The election of an owner under subsection (2) of this section to forgo the consideration of the income approach to valuation shall constitute an irrevocable waiver of any subsequent claim that the failure of the assessor or the department to consider the income approach resulted in a valuation in excess of the real market value of the plant under ORS 308.232.

(10) If the owner of an industrial plant has made an election under subsection (2) of this section, a subpoena for the production of information for the industrial plant that is protected by the election may not be issued while that election is in effect.

(11) Notwithstanding subsection (3) of this section concerning the time for making an election under subsection (2) of this section, if the owner of an industrial plant receives notice under ORS 305.392 that a subpoena will be issued for income or expense information for the industrial plant, and the owner has not previously made an election under subsection (2) of this section that is in effect, the owner may make the election allowed under subsection (2) of this section within the 60-day period specified in ORS 305.392. Any owner making an election under this subsection may not revoke or revise that election until after the industrial plant is next assessed for ad valorem tax purposes.

(12) Notwithstanding subsection (2) of this section, nothing in this section is intended to exclude the capitalization of market rents from the appraisal of buildings.

(13) The department may adopt any rules necessary to carry out the purposes of this section.

[1981 c.139 §2; 1991 c.459 §132; 1993 c.270 §33; 1993 c.353 §8; 1995 c.79 §129; 1995 c.650 §88; 1995 c.724 §1; 1997 c.541 §§193,194; 1999 c.579 §30]

Note: See note under 308.408.



Section 308.412 - Effect of election to exclude income approach to value under prior law.

[1999 c.579 §31]

Note: 308.412 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 308.413 - Confidential information furnished under ORS 308.411; exception; rules.

(a) All information furnished to the county assessor shall be available to the department and all information furnished to the department shall be available to the county assessor.

(b) All information furnished to the county assessor or department shall be available to any reviewing authority in any subsequent appeal.

(c) The department may publish statistics based on the information furnished if the statistics are so classified as to prevent the identification of the particular industrial plant.

(2) The Department of Revenue shall make rules governing the confidentiality of information under this section.

(3) Each officer or employee of the Department of Revenue or the office of the county assessor to whom disclosure or access of the information made confidential under subsection (1) of this section is given, prior to beginning employment or the performance of duties involving such disclosure, shall be advised in writing of the provisions of this section and ORS 308.990 (5) relating to penalties for the violation of this section, and shall as a condition of employment or performance of duties execute a certificate for the department or the assessor in a form prescribed by the department, stating in substance that the person has read this section and ORS 308.990 (5), that these sections have been explained to the person and that the person is aware of the penalties for violation of this section.

[1981 c.139 §3]

Note: See note under 308.408.



Section 308.415



Section 308.425 - Taxes on destroyed or damaged property; proration; reduction; effect of repair.

(2) Application for proration of taxes under subsection (1) of this section shall be made not later than the end of the tax year or 60 days after the date the property was destroyed or damaged, whichever is later.

(3)(a)(A) For property that is totally destroyed, the tax collector shall collect only one-twelfth of the taxes imposed on the property for the tax year, for each month or fraction of a month that the property was in existence during the tax year. The tax collector shall cancel the remainder of the taxes imposed on the property for the tax year.

(B) For property that is damaged, the tax collector shall collect only one-twelfth of the taxes imposed on the property for the tax year, for each month or fraction of a month that preceded the month during which the property was damaged. For the month in which the property was damaged, and for each month of the tax year thereafter in which the property remains damaged, the tax collector shall collect that percentage of one-twelfth of the taxes imposed on the property that the real market value or the assessed value of the property after the damage (whichever is less) bears to the assessed value of the property before the damage. The assessor shall advise the tax collector of the value percentage required under this paragraph. The tax collector shall cancel any taxes not to be collected due to this paragraph.

(b) If proration under this subsection results in an overpayment of taxes paid, the amount of the overpayment shall be refunded in the manner prescribed in ORS 311.806.

(4) That portion of the property that is damaged property and that is subsequently repaired shall be considered to be new property or new improvements to property under ORS 308.153 for the assessment year in which the repairs or replacements are first taken into account.

[1971 c.497 §1; 1974 c.14 §1; 1975 c.778 §1; 1975 c.780 §20; 1981 c.804 §61; 1983 c.85 §1; 1991 c.459 §132a; 1997 c.541 §196; 1999 c.20 §1; 2003 c.655 §64; 2007 c.450 §2; 2015 c.31 §2]



Section 308.428



Section 308.430



Section 308.435



Section 308.440 - Relief not allowed in case of arson by property owner.

[1971 c.497 §4; 1974 c.14 §2; 2001 c.422 §3]



Section 308.450 - Definitions for ORS 308.450 to 308.481.

(1) "Distressed area" means a primarily residential area of a county or city that is designated as a distressed area by the county or city because the area is detrimental to the safety, health and welfare of the community due to the following factors:

(a) Deterioration;

(b) Inadequate or improper facilities;

(c) The existence of unsafe or abandoned structures, including but not limited to a significant number of vacant or abandoned single or multifamily residential units; or

(d) Any combination of these or similar factors.

(2) "Governing body" means the city or county legislative body having jurisdiction over the property for which a limited assessment may be applied for under ORS 308.450 to 308.481.

(3) "Rehabilitated residential property" means land and the improvements thereon:

(a) That are either single or multifamily residential units or are not residential units but that will become residential units through rehabilitation improvements;

(b) That fail to comply with one or more standards of the state or local building or housing codes applicable at the time the application is filed;

(c)(A) That are not less than 25 years of age on January 1 in the year the application is filed with the governing body, and on which sums have been expended after September 13, 1975, and prior to January 1, 2017, for the purpose of making rehabilitation improvements, and which sums in the aggregate equal or exceed five percent of the assessed value of the land and improvements thereon as reflected in the last certified assessment roll next preceding the date on which the application for limited assessment is filed with the governing body pursuant to ORS 308.462; or

(B) On which, regardless of the age of the residential property, sums have been expended or the renovation completed after October 3, 1989, and prior to January 1, 2017, for the purpose of making rehabilitation improvements, and which sums in the aggregate equal or exceed 50 percent of the assessed value of the land and improvements thereon as reflected in the last certified assessment roll next preceding the date on which the applications for limited assessment is filed with the governing body pursuant to ORS 308.462;

(d) In which at least 50 percent of accommodations are for residential use and not for transient occupancy;

(e) If owner-occupied, that are located within a distressed area; and

(f) For which an application is filed with the governing body prior to January 1, 2015.

(4) "Rehabilitation improvements" means modifications to existing structures that are made to achieve a condition of substantial compliance.

(5) "Substantial compliance" means compliance with local building or housing code requirements. It does not mean that all heating, plumbing and electrical systems must be replaced with systems meeting current standards for new construction, notwithstanding that the cost of rehabilitation may exceed 50 percent of the value of the structure before rehabilitation.

[1975 c.696 §2; 1977 c.472 §1; 1979 c.768 §1; 1981 c.804 §62; 1985 c.320 §1; 1989 c.1051 §6; 1991 c.459 §133; 1997 c.541 §197; 1997 c.830 §1; 2005 c.94 §48; 2007 c.469 §1]



Section 308.453 - Policy.

[1975 c.696 §1a; 1977 c.472 §2; 1979 c.768 §2; 1989 c.1051 §7]



Section 308.455



Section 308.456 - Application of ORS 308.450 to 308.481; standards for processing certificate applications.

(2) The limited assessment provided by ORS 308.450 to 308.481 shall apply to the tax levy of all taxing districts in which property certified for limited assessment under ORS 308.450 to 308.481 is located when, upon request of a governing body which has adopted the provisions of ORS 308.450 to 308.481, the rates of taxation of such taxing districts whose governing boards agree to the policy of limited assessment as provided in ORS 308.450 to 308.481, when combined with the rate of taxation of the governing body which adopts the provisions of ORS 308.450 to 308.481, equal 51 percent or more of the total combined rate of taxation on the property certified for limited assessment.

(3) The governing body shall promulgate standards and guidelines to be utilized in making the determinations required by ORS 308.466 and, in the case of nonowner-occupied residential structures or units, standards and guidelines to be applied if the governing body desires to enter into negotiations with the owner regarding rental rates to be charged during the period of the limited assessment.

(4) ORS 308.450 to 308.481 do not apply to increases in assessed valuation made by the assessor or by lawful order of the Department of Revenue or a court, to a class of property throughout the county or any specific area of the county to achieve the uniformity of assessment or appraisal required by ORS 308.232.

[1975 c.696 §§4,12; 1989 c.1051 §8; 1993 c.270 §34]



Section 308.457 - Determining boundaries of distressed areas; rules; limitation.

(2) The cumulative land area within the boundaries of distressed areas within a city or county, whichever adopts the provisions of ORS 308.450 to 308.481, may not exceed 20 percent of the total land area of the city or county.

[2005 c.94 §50]



Section 308.459 - Valuation of rehabilitated property not to be increased; effect of filing date of certificate.

(2) Notwithstanding subsection (1) of this section, if the multifamily rehabilitated residential housing is subject to a low income rental assistance contract with an agency of this state or of the United States, the city may extend the limited assessment provided by ORS 308.450 to 308.481 through December 31 of the assessment year during which the termination date of the contract falls.

[1975 c.696 §3; 1979 c.768 §2a; 1981 c.804 §63; 1985 c.320 §2; 1989 c.1051 §9; 1991 c.459 §134; 1997 c.541 §198; 2013 c.193 §12]



Section 308.460



Section 308.462 - Qualifications for limited assessment.

(1) Prior to commencement of rehabilitation improvements, secure from the governing body or its duly authorized agent, verification of noncompliance with code as described in ORS 308.450 (3)(b);

(2) File an agreement with the governing body, where required by the governing body, between the owner and the governing body to negotiate rental rates to be charged for the rehabilitated rental units during the period of the limited assessment;

(3) Prior to commencement of rehabilitation improvements, file an application for limited assessment with the governing body that contains any information the governing body deems necessary to determine whether the property qualifies for limited assessment; and

(4) Complete rehabilitation improvements within two years of approval of the application for limited assessment filed under this section.

[1975 c.696 §5; 1977 c.472 §3; 1989 c.1051 §10; 2005 c.94 §51; 2007 c.469 §2]



Section 308.465



Section 308.466 - Processing applications for limited assessment; issuance of certificate; judicial review of application denial.

(2) Subject to ORS 308.471, the governing body shall complete a certificate of qualification on a form approved by the Department of Revenue and file the certificate with the county assessor on or before the deadline set forth in ORS 307.512. The certificate shall contain a statement by a duly authorized agent of the governing body that the property is in substantial compliance as defined in ORS 308.450, and that the owner of the property has complied with the provisions of ORS 308.471. In addition, the governing body shall file with the county assessor copies of applications filed and deemed approved under subsection (1) of this section, together with copies of those statements filed under ORS 308.462 and 308.471.

(3) If the application is denied, the governing body or its authorized agent shall state in writing the reasons for denial and send the notice to the applicant at the last-known address of the applicant within 10 days after the denial.

(4) Upon denial by a duly authorized agent, an applicant may appeal the denial to the governing body within 30 days after receipt of the denial. Upon denial of the appeal by the governing body, or denial of the application, the applicant may appeal to the circuit court, and from the decision of the circuit court to the Court of Appeals, as provided by law.

[1975 c.696 §6; 1989 c.1051 §11; 2013 c.193 §13]



Section 308.468 - Fee for limited assessment applications; time of payment; disposition.

[1975 c.696 §11]



Section 308.470



Section 308.471 - Owner to file statement with governing body when rehabilitation project finished; disqualification of property; judicial review of disqualification determination.

(a) A statement of rents charged for each rental unit for the 12-month period preceding the commencement of rehabilitation improvements, if an agreement has been filed under ORS 308.462 (2);

(b) A statement of the amount of rehabilitation expenditures made with respect to each unit and the composite expenditures made in the rehabilitation of the entire property;

(c) A copy of all final building permits and clearances issued by the appropriate government agency; and

(d) A statement that the rehabilitation improvements or to the owner’s property qualify such property for limited assessment under ORS 308.450 to 308.481.

(2) Within 30 days after receipt of the statements required by subsection (1) of this section, the governing body shall determine whether or not the owner’s property is qualified for limited assessment under ORS 308.450 to 308.481.

(3) If the governing body determines that the owner’s property is qualified for limited assessment under ORS 308.450 to 308.481, the governing body shall file the certificate of qualification required by ORS 308.466 with the county assessor within 10 days after the expiration of the 30-day period provided by subsection (2) of this section.

(4) If the governing body determines that the owner’s property is not qualified for limited assessment under ORS 308.450 to 308.481, the governing body or its agent shall state in writing reasons why the property is not qualified and send such writing to the owner within 10 days after the determination.

(5) An owner may appeal an adverse determination by the governing body to the governing body within 30 days after receipt of the writing required by subsection (4) of this section. If the governing body rejects the appeal, the owner may appeal to the circuit court, and from the decision of the circuit court to the Court of Appeals, as provided by law.

[1975 c.696 §7; 1977 c.472 §4; 1985 c.320 §3; 1989 c.1051 §12; 2007 c.469 §3]



Section 308.474 - Owner to file annual statement regarding rental property transactions if agreement filed under ORS 308.462 (2).

(1) A statement of occupancy and vacancy of the rehabilitated property during the 12 months ending with the anniversary date;

(2) A statement of all rental rates, and increases in rental rates and operating costs, during the 12 months ending with the anniversary date; and

(3) A certification by the owner that the property has been held continuously for the production of rental income since the date of the certificate approved by the governing body, pursuant to ORS 308.466.

[1975 c.696 §8; 1977 c.472 §5; 1989 c.1051 §13]



Section 308.475



Section 308.477 - Termination of limited assessment for incomplete construction or noncompliance; appeal; revaluation; tax liability.

(2) If the owner does not appear or appears and fails to show cause why the limited assessment should not be terminated, the governing body shall terminate the limited assessment. A copy of the termination shall be filed with the county assessor and a copy sent to the owner at the owner’s last-known address, within 10 days after its adoption.

(3) The owner may appeal the termination to the circuit court, and from the decision of the circuit court to the Court of Appeals, as provided by law.

(4) If no appeal is taken as provided in subsection (3) of this section, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any value not included in the valuation of the rehabilitation improvements during the period of limited assessment prior to termination by the governing body or by a court, in accordance with the findings of the governing body or the court as to the assessment year in which the limited assessment is to terminate. The county assessor shall make the valuation of the property necessary to permit correction of the rolls, and the owner may appeal the valuation in the manner provided under ORS 311.216 to 311.232. Where there has been a failure to comply, as provided in subsection (1) of this section, the property shall be revalued beginning January 1 of the assessment year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall thereafter be considered delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made.

[1975 c.696 §9; 1977 c.472 §6; 1979 c.768 §3; 1981 c.697 §3; 1985 c.320 §4; 1991 c.459 §135; 1997 c.541 §199; 1997 c.830 §2; 2007 c.469 §4]



Section 308.479 - Termination of limited assessment for change of use; additional taxes; circumstances when additional taxes not imposed.

(a) The limited assessment granted to the property or portion under ORS 308.450 to 308.481 shall terminate immediately, without right of notice or appeal;

(b) The property or portion shall be assessed and taxed in the same manner as other property similarly situated is assessed and taxed; and

(c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax levied with respect to the property or portion for the tax year for which the property or portion was granted limited assessment and the tax that would have been levied if the property or portion had not been granted limited assessment for that year for each of the years, not to exceed the last 10 years, during which the property was granted limited assessment under ORS 308.450 to 308.481.

(2) Subsection (1)(c) of this section shall not apply to property for which a declaration is presented to the county assessor or tax collector for approval under ORS 100.110, if:

(a) The property is subject to an agreement described in ORS 308.462 (2);

(b) Based on the most recent statement of rental rates filed under ORS 308.474, the rental rates of all units are equal to or greater than 125 percent of the Section 8 fair market rent, adjusted for unit size, as established and periodically adjusted by the Secretary of Housing and Urban Development pursuant to 42 U.S.C. 1437f, as amended and in effect on October 4, 1997;

(c) The property owner files a written request with the governing body for a waiver of the provisions of subsection (1)(c) of this section between six months before and six months after the declaration is submitted to the assessor for approval under ORS 100.110; and

(d) The governing body approves the request.

(3) If, at the time of presentation or discovery, the property is no longer receiving limited assessment, additional taxes shall be collected as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced one year for each year that has elapsed since the year the property was last granted limited assessment beginning with the oldest year for which additional taxes are due.

(4) The assessment and tax rolls shall show "potential additional tax liability" for each property granted limited assessment under ORS 308.450 to 308.481.

(5) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[1981 c.697 §2; 1983 c.630 §1; 1987 c.158 §47; 1987 c.459 §34; 1989 c.1051 §13a; 1991 c.459 §136; 1995 c.79 §130; 1997 c.830 §3]



Section 308.480



Section 308.481 - Extending deadline for completion of rehabilitation project; grounds.

[1975 c.696 §10; 1977 c.472 §7; 1979 c.768 §4; 1985 c.320 §5; 1991 c.459 §137; 1997 c.541 §201; 1997 c.830 §4; 2007 c.469 §5]



Section 308.490 - Determining value of homes for elderly persons.

(2) In determining the assessed value of the property of a nonprofit home for elderly persons, operated by a corporation described in ORS 307.375, the county assessor shall not take into account considerations of replacement cost, but shall consider:

(a) The amount of money or money’s worth for which the property may be exchanged within a reasonable period of time under conditions in which both parties to the exchange are able, willing and reasonably well informed.

(b) The gross income that reasonably could be expected from the property if leased or rented to the public generally, less annual operating expenses, reserves for replacements and insurance, depreciation and taxes.

(c) The relative supply and demand for similar properties.

(d) The relative value of the location of the property.

[1969 c.587 §8; 1981 c.624 §12; 1983 s.s. c.5 §7; 1991 c.459 §138; 1997 c.541 §202]



Section 308.505 - Definitions for ORS 308.505 to 308.681.

(1) "Car" or "railcar" means a vehicle adapted to the rails of a railroad.

(2) "Centrally assessed" means the assessment of property by the Department of Revenue under ORS 308.505 to 308.681.

(3) "Communication" includes telephone communication and data transmission services by whatever means provided.

(4) "Data center" means an online service data center or an independent data center.

(5) "Data transmission services" does not include providing electronic mail accounts or search engine services solely by means of contractual agreement with another company that owns the transmission property if providing such accounts or services are the only data transmission services provided by the company in Oregon.

(6) "Historical or original cost" means all costs incurred by a company in placing property in service for the property’s intended use by the company, including, but not limited to, purchase price, freight, engineering fees, legal fees, materials, labor, overhead, taxes, interest, entrepreneurial profit and other fees, expenses and charges related to construction or installation.

(7) "Independent data center" means real and personal property consisting of buildings or structures specifically designed or modified to house networked computers and data and transaction processing equipment and related infrastructure support equipment, including, without limitation, power and cooling equipment, used primarily to provide, as a service to persons other than the company operating the independent data center, data and transaction processing services, outsource information technology services and computer equipment colocation services. For purposes of this subsection, the primary use of property is based on the relative proportion of the original cost of property used for all purposes.

(8) "Inland water" means all water or waters within the State of Oregon, all interstate rivers touching Oregon and all tidewaters extending to the ocean bars.

(9) "Interstate" means transit between the State of Oregon and:

(a) Another state;

(b) A district, territory or possession of the United States; or

(c) A foreign country.

(10) "Large private railcar company" means a private railcar company with personal property with a real market value for the tax year that exceeds $1 million.

(11) "Locally assessed" means the assessment of property for property tax purposes by the county assessor that is not conducted under ORS 308.505 to 308.681.

(12) "Online service data center" means real and personal property consisting of buildings or structures specifically designed or modified to house networked computers and data and transaction processing equipment and related infrastructure support equipment, including, without limitation, power and cooling equipment, used primarily to provide, to a single user, including the user’s affiliates, customers, lessees, vendors and other persons authorized by the user, data and transaction processing services. For purposes of this subsection, the primary use of property is based on the relative proportion of the original cost of property used for all purposes.

(13) "Person," "company," "corporation" or "association" means any person, group of persons, whether organized or unorganized, firm, joint stock company, association, cooperative or mutual organization, people’s utility district, joint operating agency as defined in ORS 262.005, syndicate, entity formed to partner or combine public and private interests, partnership or corporation engaged in performing or maintaining any business or service or in selling any commodity as set forth in ORS 308.515, whether or not the activity is pursuant to any franchise and whether or not the person or other entity or combination of entities possesses characteristics of limited or unlimited liability.

(14) "Property":

(a) Means all property of any kind, whether real, personal, tangible or intangible, that is used or held by a company as owner, occupant, lessee or otherwise, for the performance or maintenance of a business or service or for the sale of a commodity, as described in ORS 308.515;

(b) Includes, but is not limited to, the lands and buildings, rights of way, roadbed, water powers, vehicles, cars, rolling stock, tracks, office furniture, telephone and transmission lines, poles, wires, conduits, switchboards, machinery, appliances, appurtenances, docks, watercraft irrespective of the place of registry or enrollment, merchandise, inventories, tools, equipment, machinery, franchises and special franchises, work in progress and all other goods or chattels; and

(c) Does not include items of intangible property that represent:

(A) Claims on other property, including money at interest, bonds, notes, claims, demands or any other evidence of indebtedness, secured or unsecured; or

(B) Any shares of stock in corporations, joint stock companies or associations.

(15) "Property having situs in this state" means all property, real and personal, of a company, owned, leased, used, operated or occupied by it and situated wholly within this state, and, as determined under ORS 308.550 and 308.640, the proportion of the movable, transitory or migratory personal property owned, leased, used, operated or occupied by a company, including but not limited to watercraft, aircraft, rolling stock, vehicles and construction equipment, as is used partly within and partly outside of this state.

(16) "Small private railcar company" means a private railcar company with personal property with a real market value for the tax year that does not exceed $1 million.

(17) "Transportation" means carrying, conveying or moving passengers or property from one place to another.

(18) "Vehicle" means any wheeled or tracked device used in transportation under, on or in connection with the physical surface of the earth.

[Amended by 1957 c.711 §1; 1969 c.12 §2; 1973 c.102 §1; 1973 c.722 §12; 1977 c.888 §38; 1997 c.154 §31; 2005 c.94 §52; 2009 c.128 §3; 2015 c.23 §9]



Section 308.510 - Real and personal property classified for ORS 308.505 to 308.681.

(1) All land of any railroad, logging road, electric rail or railroad switching and terminal company, including land used or held and claimed exclusively as right of way, with all the tracks and substructures and superstructures that support the right of way, together with all buildings or other structures or improvements, without separating the land and improvements, is real property. Vehicles and any other property is personal property.

(2) All land of any company is real property. Except as provided in subsection (1) of this section, all buildings, structures, improvements of any kind or fixtures of a permanent character of any kind that are located on land that is owned or used by a company is real property. All other property owned or used by a company is personal property.

(3)(a) Except as provided in ORS 308.517 (2) and paragraphs (b) and (c) of this subsection, the renting, leasing, chartering or otherwise assigning of property exclusively for the use or benefit of another does not constitute a use by the lessor.

(b) A lessor shall be deemed the user of property rented, leased or otherwise furnished by the lessor to the employees of the lessor as an incident of employment.

(c) A rail transportation company shall be deemed the user of property located within the rail transportation company’s station ground reservations or rights of way, notwithstanding that the property may be leased, rented or otherwise assigned by the rail transportation company for the use or benefit of another.

(4) Property found by the Department of Revenue to have an integrated use for or in more than one business, service or sale, where at least one such business, service or sale is one enumerated in ORS 308.515, shall be classified by the department as being within or without the definition of property under ORS 308.505, according to the primary use of such property, as determined by the department.

(5) For purposes of determining the maximum assessed value of property under section 11, Article XI of the Oregon Constitution, "property" means all property assessed to each company that is subject to assessment under ORS 308.505 to 308.681.

[Amended by 1957 c.711 §2; 1977 c.602 §2; 1997 c.154 §32; 1997 c.541 §203; 2003 c.46 §18; 2009 c.128 §4]



Section 308.515 - Department to make annual assessment of designated utilities and companies.

(a) Railroad transportation;

(b) Railroad switching and terminal;

(c) Electric rail transportation;

(d) Private railcar transportation;

(e) Air transportation;

(f) Water transportation upon inland water of the State of Oregon;

(g) Air or railway express;

(h) Communication;

(i) Heating;

(j) Gas;

(k) Electricity;

(L) Pipeline;

(m) Toll bridge; or

(n) Private railcars of all companies not otherwise listed in this subsection, if the private railcars are rented, leased or used in railroad transportation for hire.

(2) The assessment described in subsection (1) of this section shall be made on an assessment roll that is prepared by the division of the department charged with property tax administration.

(3) There may not be assessed under subsection (1) of this section:

(a) Any property used by or for water transportation companies whose watercraft ply exclusively on the high seas, or between the high seas and inland water ports or terminals, or any combination thereof.

(b) Any property used by or for water transportation companies exclusively for hire by other persons for booming and rafting, dredging, log or marine salvage, ship berthing, maintenance, sludge removal, cleaning or repair, marine or water-based construction, or guide service.

(c) Any property used by or for interstate ferries or by or for water transportation companies as ferries operating directly across interstate rivers.

(d) Any property of the National Railroad Passenger Corporation.

(e) Any aircraft that is required to be registered under ORS 837.040 for all or any part of the calendar year and that is not used to provide scheduled passenger service.

(4) Any corporation included within subsection (1) of this section, to the extent that it actively engages in any business or service not described therein or not incidental to any business or service or sale of a commodity described therein, may not to that extent be deemed a corporation whose properties are assessed under ORS 308.505 to 308.681.

(5) The department shall assess property owned, leased or occupied by a legal entity not yet engaged in a business, service or sale of a commodity that is described in subsection (1) of this section if the property is intended for operation or use in the business, service or sale of the commodity.

[Amended by 1955 c.735 §1; 1957 c.711 §3; 1959 c.109 §1; 1965 c.175 §1; 1973 c.102 §2; 1973 c.402 §8; 1981 c.623 §4; 1983 c.600 §1; 1987 c.601 §1; 1995 c.256 §1; 1997 c.154 §33; 1997 c.656 §2; 1999 c.223 §1; 2005 c.94 §53; 2009 c.128 §5; 2012 c.103 §1]



Section 308.516 - Certain exceptions to ORS 308.515.

(2) A company is not a company described in ORS 308.515 (1) if:

(a) The company generates electricity primarily for the company’s own use and makes no more than incidental sales of the company’s surplus electricity to other persons; or

(b)(A) The company’s generating facility is primarily fueled by wood waste or other biomass fuel;

(B) The generating facility has a maximum capacity of 20 megawatts; and

(C) The company, if selling the generated electricity, does so only directly to an electric utility, as defined in ORS 758.505, for the electric utility’s distribution to utility customers.

(3)(a) A company that is in the business of communication and is the owner or lessee of a data center is not a company described in ORS 308.515 (1) if the historical or original cost of all real and tangible personal property, other than data centers, that is owned or leased by the company in Oregon, is in service and is used by the company in the business of communication, is less than or equal to 10 percent of the historical or original cost of the real and tangible personal property of all data centers owned, leased or used by the company in Oregon and all additions to the data center property.

(b) For purposes of this subsection, property other than data centers used in the business of communication does not include property to the extent the property constitutes:

(A) An office;

(B) A warehouse;

(C) A manufacturing plant;

(D) A retail outlet;

(E) Property used in connection with a data center to generate electricity; or

(F) Electricity generated by property described in subparagraph (E) of this paragraph.

(4) For purposes of ORS 308.515 (1), a company is not a company in the business of communication solely because the company manufactures or holds out for sale property used by any person in communication.

[2012 c.103 §3; 2015 c.23 §7]



Section 308.517 - To whom property assessed; certain property not to be assessed.

(2) Where any property owned, leased, rented, chartered or otherwise assigned by an owner, lessor, lessee or user whose property is otherwise subject to ORS 308.505 to 308.681 is leased, rented, chartered or otherwise assigned for the use or benefit of a company which has or thereby has property subject to ORS 308.505 to 308.681, the department may assess the property to either the owner, lessor, lessee or user.

(3) Land or buildings that meet all of the following conditions shall be assessed in accordance with law by the assessor of the county in which such property is situated:

(a) Situated outside of railroad rights of way or outside of railroad station ground reservations;

(b) Leased or rented by a lessor whose property is not subject to ORS 308.505 to 308.681, to a company whose property is subject to ORS 308.505 to 308.681; and

(c) Used as or in connection with airport facilities, general offices, ticket offices, business offices, warehouses, service centers, relay stations, garages, central exchanges, moorage grounds, or well, pump house or substations sites.

(4) Except as provided in subsection (3) of this section, any property leased or rented by a lessor whose property is not subject to ORS 308.505 to 308.681, to a company whose property is subject to ORS 308.505 to 308.681, shall be assessed, as determined by the department, by the department or the assessor of the county in which such property is situated.

(5) All property not assessed by the Department of Revenue shall be assessed in accordance with law by the assessor of the county in which such property is situated.

[1957 c.711 §5; 1959 c.109 §2; 1997 c.154 §34]



Section 308.518 - Legislative intention with respect to ownership or operation of data centers.

[2015 c.23 §10]



Section 308.519 - Local assessment of data center property.

(a) Property constituting a data center or used in connection with the operation of data center property;

(b) Property used on the data center property to generate electricity; and

(c) Electricity generated by property described in paragraph (b) of this subsection.

(2) Subsection (1) of this section applies to a company that is:

(a) Not a company described in ORS 308.515 (1); or

(b) A company described in ORS 308.515 (1) and the historical or original cost of the real and tangible personal property of all data centers owned, leased or used by the company in Oregon and all additions to the data center property, excluding property described in subsection (1)(b) and (c) of this section, is equal to or greater than $200 million.

(3)(a) For purposes of ORS 308.505 to 308.681, property described in subsection (1) of this section, and intangible personal property that is related to the property, may not be included in any unit subject to central assessment.

(b) Notwithstanding paragraph (a) of this subsection, property that is used or held for future use by a company whose property is granted an exemption under ORS 308.677 and that would otherwise be assessed under this section shall be assessed under ORS 308.677.

[2015 c.23 §8]



Section 308.520 - Companies to file statements.

(2) As used in this section, "large water transportation company" means a water transportation company with annual gross revenue exceeding $2 million, of which at least 50 percent of the gross revenue is derived from the transportation of freight.

[Amended by 1957 c.711 §6; 1977 c.884 §8; 1995 c.256 §2; 1999 c.223 §2]



Section 308.522



Section 308.525 - Contents of statement.

(1) The name of the company, the nature of the business conducted by the company and the state or country under whose laws the company is organized.

(2) The location of the company’s principal office.

(3) The name and address of the chief officer or managing agent or attorney in fact in Oregon.

(4) The number of shares of its capital stock authorized and issued.

(5) The par value and market value, or actual value if there is no market value, of each issued share of stock on January 1 at 1:00 a.m. of the year in which the report is made.

(6) The bonds and other corporate obligations owing by the company.

(7) The par value and market value, or actual value if there is no market value, of the bonds or other obligations owing by the company on January 1 at 1:00 a.m. of the year in which the report is made.

(8) A detailed statement of the real property owned by the company in Oregon on January 1 at 1:00 a.m. of the year in which the report is made, where situated, and the cost thereof.

(9) A detailed statement of the personal property owned by the company in Oregon on January 1 at 1:00 a.m. of the year in which the report is made, where situated, and the cost thereof.

(10) A statement showing the historical or original cost of all of the real property owned by the company as of January 1 at 1:00 a.m. of the year in which the report is made, whether situated within or without the state.

(11) A statement showing the historical or original cost of all of the personal property of the company as of January 1 at 1:00 a.m. of the year in which the report is made, whether situated within or without the state.

(12) A full and complete statement of the historical or original cost and book value of all buildings of every description owned by the company within the state.

(13) The total length of the company’s lines or operational routes, the length of its lines or operational routes within the State of Oregon, and also the length of its lines or operational routes without the State of Oregon, including those which the company controls or uses as owner, lessee or otherwise.

(14) A statement of the number of wire, pipe, pole or operational miles, and miles of main and branch railroad lines, double track, spurs, yard tracks and sidetracks, owned or leased by the company in each county in this state, and each municipal subdivision thereof, stated separately.

(15) A statement in detail of the entire gross receipts and net earnings of the company from all sources, stated separately, for the fiscal year next preceding the date of the report.

(16) Any other facts or information the Department of Revenue requires in the form of return prescribed by it.

[Amended by 1957 c.711 §7; 2003 c.46 §19; 2009 c.128 §6]



Section 308.530 - Company not relieved from making other reports.

[Amended by 1997 c.154 §35]



Section 308.535 - Extension of time for making reports or statements; proceeding in case of failure or refusal to furnish statement or information.

[Amended by 1997 c.154 §36]



Section 308.540 - Department to prepare assessment roll; date as of which value assessed; when roll final.

[Amended by 1991 c.459 §145; 1997 c.154 §37; 1997 c.541 §205; 2007 c.616 §12]



Section 308.545 - Mode of valuing property.

[Amended by 1991 c.459 §146; 1997 c.154 §38; 1997 c.541 §206]



Section 308.550 - Valuing property of company operating both within and without state.

(2) If the value of any property having a situs in this state, of a company operating both within and without the state, cannot fairly be determined in the manner prescribed in subsection (1) of this section, the Department of Revenue may use any other reasonable method to determine the proper proportion of the entire property assessable for taxation in this state.

(3) The assessed value of the property of a water transportation company apportioned or allocated to Oregon shall not reflect so much of the value of its watercraft as is fairly attributable to voyages made by such watercraft exclusively on the high seas or between inland water ports or termini and the high seas. Voyages made to Oregon ports for the sole purpose or purposes of picking up or discharging company personnel, making repairs, refitting, or taking on supplies shall not be used for allocation or apportionment purposes.

[Amended by 1955 c.735 §2; 1991 c.459 §147; 1997 c.541 §207]



Section 308.555 - Unit valuation of property.

[Amended by 1981 c.804 §64; 1991 c.459 §148; 1997 c.541 §208]



Section 308.558 - Taxation of aircraft; criteria; apportionment; exemption of aircraft of foreign-owned carriers.

(2) Any aircraft used or held for use by an air transportation company that is operating pursuant to a certificate of convenience and necessity issued by an agency of the federal government shall be assessed and taxed under ORS 308.505 to 308.681.

(3) Any aircraft used or held for use by an air transportation company to provide scheduled passenger service, whether or not the company is operating pursuant to a certificate of convenience and necessity issued by a federal agency, shall be assessed and taxed under ORS 308.505 to 308.681.

(4) Any aircraft that is required to be registered under ORS 837.040 for all or any part of the calendar year is exempt from ad valorem property taxation for the tax year beginning in the calendar year.

(5) Any aircraft that is used or held for use by a foreign-owned carrier is exempt from ad valorem property taxation.

(6) Subject to allocation or apportionment for out-of-state service, all other aircraft not otherwise specifically exempt from taxation or licensed in lieu thereof, and not subject to assessment by the Department of Revenue under ORS 308.505 to 308.681, shall be assessed in the county from which they are customarily operated when not in service, or if there is no customary place from which operated, then in the county in which their owner or owners reside, or if neither situs applies, then in the county in which any one of the owners maintains a place of business.

[1987 c.601 §4; 1993 c.18 §70; 1995 c.79 §131; 2005 c.135 §1]



Section 308.559 - Exemption for aircraft undergoing major work.

(a) "Facility" includes all buildings or areas designed and used exclusively for major work at or near an airport, except passenger or freight terminals.

(b) "Major work" includes all remodeling, renovation, conversion, reconversion, repairs or scheduled maintenance performed at a facility in which the total labor expended for the work exceeds 10 work hours.

(2)(a) Any aircraft used or held for use by an air transportation company is exempt from ad valorem property taxation for the total period of time the aircraft is awaiting or undergoing major work at a facility located in Oregon.

(b) An exemption may not be granted under this section unless the air transportation company provides separate traffic statistics and other documentation demonstrating the major work to the Department of Revenue as part of a report filed either within the time required under ORS 308.520 or as extended under ORS 308.535. If the department determines that insufficient records and other information have been provided by the air transportation company to substantiate the period of time that the aircraft is claimed to be awaiting or undergoing major work in a facility, the department may deny the exemption.

(3)(a)(A) To the extent that an air transportation company demonstrates in a report described in paragraph (b) of this subsection that an increase in Oregon air traffic or an upgrade of aircraft type serving Oregon is a rerouting necessary to accommodate major work at a facility, the department shall exempt that portion of the allocation that results solely from the rerouting.

(B) The airline transportation company shall provide the department with prior written notice of any rerouting.

(b) Any exemption under this subsection shall be reviewed annually by the department using documentation provided by the air transportation company as part of the annual report filed either within the time required by ORS 308.520 or as extended under ORS 308.535.

[1995 c.378 §2; 2003 c.46 §20; 2005 c.94 §54]

Note: 308.559 is repealed July 1, 2017. The repeal of 308.559 applies to tax years beginning on or after July 1, 2017. See sections 1, 2 and 3, chapter 193, Oregon Laws 2013.



Section 308.560 - Assessment roll; description of property; effect of mistake.

(2) The assessment roll prepared by the department under this section must include all of the following:

(a) The name of each company assessed under ORS 308.505 to 308.681.

(b) Under the name of each company, a general description of the property assessed in the name of the company. A general description under this paragraph is deemed to include all property of the company that is assessable under ORS 308.505 to 308.681. A general description under this paragraph may be in any form prescribed by the department and may refer to or incorporate by reference an order or memorandum made by the department that describes property of the company that is assessable under ORS 308.505 to 308.681.

(c) Wherever possible, under the name of each company and under an appropriate heading, the aggregate track mileage, miles of wire, pipe or pole line, or the operational routes within the State of Oregon.

(3) An assessment may not be invalidated because of a mistake related to the ownership, lease or usage of the property if the property is generally correctly described.

[Amended by 1957 c.69 §1; 1957 c.711 §8; 1979 c.284 §136; 1997 c.154 §39; 2009 c.128 §7]



Section 308.565 - Apportionment of assessment among counties.

(2) The department shall apportion values distributed over wire, pipe or pole lines or operational routes to those counties in which the lines or routes are located by multiplying the rate per mile in each case, determined pursuant to ORS 308.575, by the number of miles of the wire, pipe or pole lines or operational routes in each county.

(3) If the property of any company assessable under ORS 308.505 to 308.681 is of such a character that its value cannot reasonably be apportioned on the basis of rail, wire, pipe, pole line or operational route mileage, the department may adopt any other method or basis of apportionment to each county in which the property is located that the department determines to be feasible and proper.

(4) As determined by the department, values of electric power plants and water powers, connected with or used in the operation and business of any company, assessable under ORS 308.505 to 308.681, may be apportioned to each county in which power plants and water powers are located in a manner the department deems reasonable and fair.

(5) Assessments of the mobile property of air transportation companies shall be allocated and apportioned only to those counties in which the air transportation companies make service landings. For aircraft less than 75,000 pounds gross taxi weight, the department shall allocate and apportion to the counties 60 percent of the value which would otherwise be allocated and apportioned.

(6)(a) Assessments of water transportation companies shall be allocated and apportioned to those counties in which such companies use or maintain ports or termini, including off-shore anchorages.

(b) For purposes of ORS 308.505 to 308.681, the taxing districts to which assessments are apportioned by the county assessor shall be deemed to extend to the center of any river channel or to the ocean bar.

[Amended by 1957 c.711 §9; 1987 c.601 §2; 1997 c.154 §40; 2009 c.128 §8]



Section 308.570 - Determining value per mile of main and branch lines of companies using rail lines.

(2) The department shall determine the values per mile of a branch line by dividing the value of the line by the mileage of the line.

(3) The department shall deduct the total value of branch lines of the company from the total value of all centrally assessed property of the company. The department shall then determine the values per mile of the main line of the company by dividing the remainder by the number of miles of the main line, taking into consideration miles of main tracks, spurs, yard and sidetracks. Each mile of spurs, yard and sidetracks shall be valued at not to exceed 50 percent of the value per mile assigned to the main track of the branch or main line with which the spurs, yard and sidetracks are connected.

(4) This section does not apply to small private railcar companies.

[Amended by 1969 c.102 §2; 1991 c.459 §151; 1997 c.154 §41; 1999 c.223 §3; 2009 c.128 §9]



Section 308.575 - Determining value per mile of property of companies using wire, pipe or pole lines or operational routes.

[Amended by 1981 c.804 §65; 1991 c.459 §152; 1997 c.541 §209; 2009 c.128 §10]



Section 308.580 - Department to review and correct tentative assessment roll; interested persons may appear.

(a) Publicly examine and review the tentative assessment roll made by the department;

(b) Correct all errors in valuation, description, quantity and quality of property assessable by the department under ORS 308.505 to 308.681; and

(c) Correct all errors in the apportionment to counties of the assessments made by the department under ORS 308.505 to 308.681.

(2) Interested persons and companies may appear at the public examination and review required under subsection (1) of this section.

[Amended by 1991 c.459 §152a; 2007 c.616 §1; 2011 c.204 §4]



Section 308.582 - Notice of tentative assessment.

(2) The notice shall be mailed to the last-known address of the person or company.

(3) A failure by the department to properly give the notice required by this section does not invalidate any assessment made by the department.

(4) On and after the date that notice is mailed under this section and before the date of completion of the review of the roll, the department shall make the tentative assessment roll and the apportionment of the assessments to counties available for inspection by a person or company receiving notice under this section.

[2007 c.616 §2; 2011 c.204 §5]



Section 308.584 - Request for conference to modify tentative assessment; appeal.

(2) The request shall be made to the Director of the Department of Revenue on or before June 15 of the assessment year. If the Department of Revenue failed to properly mail the notice described in ORS 308.582 to the person or company, a request for a conference may be made on or before June 25 of the assessment year, but may not be made thereafter.

(3) The director shall hold a conference under this section as soon as is practicable following the date a request is made and shall issue an order modifying the valuation or apportionment of an assessment or affirming the tentative assessment on or before August 1 of the tax year.

(4) A conference with the director is an administrative remedy that must be exhausted before an appeal of the valuation or apportionment of an assessment may be made to the Oregon Tax Court. The valuation or apportionment of an assessment under ORS 308.505 to 308.681 may not be appealed to the tax court if the person or company does not file a timely request for a conference under this section prior to seeking an appeal before the tax court.

(5) Subject to subsection (4) of this section, an appeal to the tax court may be made under ORS 305.280.

(6) A petition may not be filed with a county board of property tax appeals for a reduction in value of property assessed under ORS 308.505 to 308.681 or with respect to any other matter arising under ORS 308.505 to 308.681.

[2007 c.616 §3]



Section 308.585 - Delivery of tentative assessment roll to director.

[Amended by 1969 c.520 §30; 1973 c.402 §9; 1991 c.459 §152b; 2007 c.616 §4]



Section 308.590 - Review and correction of tentative assessment roll; apportionment to county.

(a) Review, examine and correct the tentative assessment roll prepared under ORS 308.585.

(b) Increase or reduce the valuation of property assessed on the roll so that the valuation is the assessed value of the property.

(c) Correct errors in apportionments of assessments on the roll.

(d) Correct errors in the ratio of average maximum assessed value to average real market value calculated under ORS 308.153.

(2) If it appears to the director that there is any real or personal property that, by law, the department is permitted to assess that has been assessed by the department more than one time, or incorrectly assessed as to description, quantity or quality, or assessed in the name of a person or company not the owner, lessee or occupant of the property, or assessed under or beyond the actual assessed value of the property, the director may make proper corrections to the roll.

(3) If it appears to the director that there is real or personal property that has been assessed by the department but that is not assessable by the department, the director may make proper corrections to the roll.

(4) If it appears to the director that any real or personal property that is assessable by the department has not been assessed upon the roll, the director shall assess the property at its assessed value.

(5) Property assessed by the department within any county shall be apportioned by the department to the county.

[Amended by 1959 c.519 §2; 1967 c.293 §10; 1969 c.520 §31; 1971 c.377 §1; 1973 c.402 §10; 1991 c.459 §153; 1997 c.541 §210; 2003 c.31 §1; 2003 c.46 §21; 2007 c.616 §5]



Section 308.595 - Notice when valuation increased or omitted property placed on tentative assessment roll; exception.

[Amended by 1955 c.735 §3; 1957 c.325 §2; 1967 c.78 §4; 1969 c.520 §32; 1977 c.870 §35; 1991 c.459 §154; 1993 c.270 §35; 1995 c.650 §91; 1997 c.541 §212; 1999 c.223 §5; 2007 c.616 §6]



Section 308.600 - Director’s examination of rolls.

[Amended by 1969 c.520 §33; 1973 c.402 §11; 1999 c.223 §6; 2007 c.616 §13]



Section 308.605 - Entry of corrections and changes; record of meetings.

(2) The meetings, sittings and adjournment of the department, sitting for the purpose of review, shall be recorded in the department’s journal or may be recorded as otherwise prescribed by the department.

[Amended by 1957 c.69 §2; 2007 c.616 §14]



Section 308.610 - Oath of director upon completion of review.

[Amended by 2005 c.94 §55; 2007 c.616 §15]



Section 308.615 - Keeping roll as public record.

[Amended by 2009 c.128 §11]



Section 308.620



Section 308.621 - When assessment complete; certifying to assessors; apportioning by assessor; levy and collection of taxes.

(2) Except as otherwise provided in ORS 308.640, upon completion of the roll the Department of Revenue shall certify to the assessor of each county in which the property of any company so assessed is located, the number of miles of main and branch lines of the company, including miles of main tracks, spurs, yard and sidetracks, or the number of miles of wire, pipe or pole lines or operational routes, as the case may be, and the assessed values apportioned to the county. The county assessor shall apportion the certified amounts to the municipal corporations and taxing districts of the county by multiplying the value per mile of each main and branch rail line, and of spurs, yard and sidetracks connected therewith, or the value per mile of each wire, pipe or pole line or operational route by the mileage located in each of the municipal corporations and taxing districts, and shall enter the assessments so certified and apportioned in the assessment roll.

(3) The assessed value of any property assessed by the department and apportioned on a basis other than that of rail, wire, pipe or pole line mileage or operational route mileage shall be certified in similar manner to the county assessor and shall be entered in the county assessment roll, with allocation to the municipal corporations and taxing districts in which the property is located.

(4) Taxes shall be levied and collected on properties assessed, certified and apportioned in the same time and manner as taxes on other properties are levied and collected.

[Formerly 308.635; 2009 c.128 §12]



Section 308.624 - Correction of certified roll.

(2) For purposes of this section, a clerical error is an error on the roll that arises from an error in the records of the Department of Revenue and that, had it been discovered by the department prior to certification of the roll, would have been corrected as a matter of course, and for which the information necessary to correct the error is contained in the records of the department. Clerical errors include, but are not limited to, arithmetic or copying errors or the omission or misstatement of a property value on the roll.

(3) Except as provided in subsection (4) of this section, the director may correct any other error or omission of any kind, including, but not limited to:

(a) The elimination of the assessment to one person or company of property owned or used by another person or company on the assessment date;

(b) The correction of a value changed on appeal;

(c) The correction of an error in the assessed value of property resulting from an error in the identification of a unit of property;

(d) An error in apportionment of assessments on the roll; and

(e) An error in the ratio of average maximum assessed value to average real market value determined under ORS 308.153.

(4) For purposes of this section, the director may not correct an error in valuation judgment that is an error in the department’s opinion of the value of property.

(5) Corrections may be made under this section to the roll last certified, or to the certified roll for any prior year that does not exceed five years prior to the year for which the last roll was certified under ORS 308.621.

(6) If the director makes a correction under this section that has the effect of increasing the assessment to which the correction relates, except where the correction is made to correct a value changed on appeal, the department shall treat the correction as an addition of omitted property for purposes of giving the notice required under ORS 308.632.

[2007 c.616 §7]



Section 308.625



Section 308.628 - Omitted property subject to assessment.

(2) Property shall be presumed to be omitted property subject to assessment under ORS 308.505 to 308.681 whenever the department discovers or receives credible information that:

(a) The addition of any building, structure, improvement, machinery, equipment or other asset was not reported in a statement filed under ORS 308.520;

(b) The cost, as of the assessment date, of any building, structure, improvement, machinery, equipment or other asset reported in a return required by the department exceeds the cost stated in the statement filed under ORS 308.520; or

(c) Any item listed in ORS 308.525 or under rules adopted to implement ORS 308.525 was underreported in the statement filed under ORS 308.520.

(3) ORS 308.624 (4) does not apply to the addition of omitted property under subsection (1) of this section.

[2007 c.616 §8]



Section 308.630



Section 308.632 - Notice of intention to add omitted property to assessment roll.

(2) The notice must:

(a) Be in writing;

(b) Be mailed to the last-known address of the person or company;

(c) Describe in general terms the property to be added to the roll; and

(d) State that the person or company shall be given an opportunity, not less than 20 days after the mailing of the notice, to appear before the department and show cause as to why the property should not be added to the roll and assessed to the person or company.

[2007 c.616 §9]



Section 308.635



Section 308.636 - Correction of assessment roll to reflect omitted property; appeal.

(2) The director shall give notice of the correction to the assessor of each county to which an assessment of omitted property is to be apportioned. Under ORS 311.205 (1)(c), the officer in charge of the assessment and tax roll shall make the appropriate correction to the roll.

(3) A person or company aggrieved by an assessment of omitted property under this section and ORS 308.628 and 308.632 may appeal to the Oregon Tax Court, as prescribed in ORS 305.275 and 305.280.

[2007 c.616 §10]



Section 308.640 - Assessment and taxation of personal property of small private railcar companies; apportionment to counties.

(2) The department shall determine the tax to be imposed on small private railcar companies as follows:

(a) Taxes to be credited to the county school funds shall be calculated by applying to the assessed value of the property the average school tax rate in the state for the immediately prior tax year, applying to the assessed values of large private railcar companies as determined by the department for the year.

(b) Taxes to be credited to the county general funds shall be calculated by applying to the assessed value thereof the average nonschool tax rate in the state for the immediately prior tax year, applying to the assessed values of large private railcar companies as determined by the department for the year.

(c) The taxes determined under this subsection may not be imposed in an amount that exceeds the limits established in ORS 310.150 for any year.

(3) The department may charge, levy and collect the tax so determined on the personal property of any small private railcar company having a taxable situs in this state. Each tax so charged and levied constitutes a lien as of July 1 of the tax year on all the personal property of the company within this state and shall be payable in the same manner, at the same due dates and with the same rates of discount or interest provided by law in respect to taxes on personal property payable in the several counties. In collecting such taxes, the Department of Revenue may pursue any or all of the rights, remedies or processes provided by law for the collection of delinquent taxes on personal property and, in connection therewith, the department shall have, in any county, the power and authority of the sheriff and tax collector thereof.

(4) Moneys collected by the department under this section shall be apportioned to each county in the proportion that the portion of the assessed value of cars of large private railcar companies that is attributable to the county bears to the total assessed value of cars of large private railcar companies. Moneys so distributed to each county treasurer shall be credited to the county school fund and general fund of the county as directed by the department.

(5) Real property of large private railcar companies and small private railcar companies shall be apportioned to the several counties according to the location of the real property.

[Amended by 1955 c.208 §1; 1959 c.109 §3; 1963 c.238 §1; 1969 c.102 §1; 1977 c.884 §9; 1991 c.459 §156; 1997 c.154 §2; 1999 c.223 §4; 2009 c.128 §13]



Section 308.645 - Reports by companies of mileage to county assessors.

[Amended by 1973 c.402 §12; 1997 c.154 §42; 2009 c.128 §14]



Section 308.650 - Companies to maintain principal office and agent within state.



Section 308.655 - Rules and regulations.

[Amended by 1997 c.154 §43]



Section 308.660



Section 308.665 - Railroad car exemption.

(2) For purposes of this section, the term "major work" shall include all remodeling, renovation, conversion, reconversion or repairs to a railroad car in which the total labor expended for such work exceeds 10 work hours.

(3) The exemption described in subsection (1) of this section shall apply for the period of time in which the railroad cars are awaiting or undergoing major work or are awaiting transportation to or from or are being transported to or from a facility performing such major work.

(4) No exemption under subsection (1) of this section shall be allowed unless the Department of Revenue is furnished sufficient documentary information to prove that the claimant is entitled to the exemption.

[1973 c.245 §2; 1987 c.158 §48]



Section 308.670



Section 308.671 - Elective exemption of certain communication-related property.

(2) The property referred to in subsection (1) of this section consists of:

(a) Licenses granted by the Federal Communications Commission.

(b) If the company is in the business of communication, franchises.

(c) Satellites that are used by the company to provide communication services directly to retail customers or that are being constructed for such use and Federal Communications Commission licenses related to the use of the satellites to provide the communication services.

(3) The value of the property listed in subsection (2) of this section shall be equal to the cost of the property carried in the accounting records of the owner of the property, less the accrued depreciation reserve for the property. [Formerly 307.126]

Note: Section 11 (2), chapter 23, Oregon Laws 2015, provides:

Sec. 11. (2) Sections 2, 3, 5 and 6 of this 2015 Act [308.673, 308.674, 308.677 and 308.681] and the amendments to ORS 307.126 [renumbered 308.671] by section 4 of this 2015 Act apply to property tax years beginning on or after July 1, 2016.

[2015 c.23 §11(2)]



Section 308.673 - Exemption grantable under ORS 308.674 or 308.677 but not both.

(2) For any company whose property is eligible for an exemption under both ORS 308.674 and 308.677, the Department of Revenue shall appraise the value of the property under ORS 308.674 and 308.677 for each property tax year and use the provisions of the section that result in the lowest amount of taxable value.

[2015 c.23 §2]

Note: See note under 308.671.



Section 308.674 - Exemption equal to difference between real market value of company’s centrally assessable property and 130 percent of cost of company’s centrally assessable real and tangible personal property; limitations; exclusivity.

(2) If the amount determined under subsection (1) of this section is not positive, subject to ORS 308.673, the real market value of the company’s real property and tangible and intangible personal property included in the unit subject to central assessment, reduced by the amount of any exemption elected under ORS 308.671, shall be the real market value of the company’s property for the property tax year.

(3) Notwithstanding subsection (1) of this section, an exemption granted under this section may not exceed an amount equal to 95 percent of the real market value of the company’s real property and tangible and intangible personal property included in the unit subject to central assessment.

(4)(a) If the property of a company is granted an exemption under this section for a property tax year, the property is not eligible for any other exemption from ad valorem property taxation for the property tax year.

(b) Notwithstanding paragraph (a) of this subsection:

(A) An exemption granted under ORS 308.671 to property that is granted an exemption under this section shall be allowed in the manner provided under this section and ORS 308.671.

(B) An exemption granted under this section for a property tax year has no effect on the benefits that the property of the company or the company may be granted under ORS chapter 285C or ORS 307.123 for the property tax year.

[2015 c.23 §3]

Note: See note under 308.671.



Section 308.675



Section 308.677 - Exemption for property of company that builds and operates qualified communication services project; application to Public Utility Commission; computation of exemption; exclusivity.

(2) A project is qualified under this section if:

(a) The project requires capital investment in newly constructed or installed real or tangible personal property constituting infrastructure that enables the company to offer communication services, including the capacity to provide, at least, approximately one gigabit per second symmetrical service, to a majority of the residential customers of the company’s broadband services; and

(b) With respect to communication services offered by the company using the infrastructure, the company does not deny access to the communication services to any group of residential customers because of the income level of the residential customers in the local service area in which the residential customers reside.

(3)(a) A company seeking the exemption granted under this section must submit an application to the Public Utility Commission, with a copy to the Department of Revenue, on or before January 15 preceding the first property tax year for which the exemption is sought.

(b) The application must include:

(A) A certification that the project meets the requirements of subsection (2) of this section; and

(B) An application fee of $50,000.

(c) The application fee shall be distributed evenly to the commission and the department to reimburse the commission for the costs of reviewing the application and the department for the costs of appraising the property of the company submitting the application.

(4)(a) On or before March 1 of the year in which the application is submitted under subsection (3) of this section, the commission shall determine whether the project is a qualified project.

(b) During the period in which the commission is making a determination under this subsection:

(A) The commission may discuss the information included in the application with the company and the department;

(B) The commission shall consult with any city with which the company has entered into a franchise fee agreement to provide services to which the application relates;

(C) The company may amend the application; and

(D) Upon request of the company, the commission may grant an extension of not more than two weeks for a determination under this subsection.

(c) If the commission determines that the project is not a qualified project, the application may not be approved. The commission shall notify the company of the negative determination and state the reasons.

(d) If the commission determines that the project is a qualified project:

(A) The application shall be approved.

(B) The commission shall notify the company, the department and the assessor of each county in which the project is located of the approval.

(C) Subject to ORS 308.673, the property of the company shall be granted the exemption under subsection (5) of this section beginning with the first property tax year that begins after the date of the determination.

(5)(a) The property of a company described in subsection (1) of this section shall be granted an exemption for a property tax year in an amount equal to the positive value, if any, obtained by subtracting from the real market value of the company’s real property and tangible and intangible personal property, including property that would otherwise be assessed under ORS 308.519, that is allocated to Oregon and included in the unit subject to central assessment, reduced by the portion of the value of any exemption elected under ORS 308.671 that is allocated to Oregon, an amount equal to the greater of $250 million or the real market value of the company’s real and tangible personal property located in Oregon as of the assessment date, without reduction for any exemption elected under ORS 308.671.

(b) The exemption shall be granted for the period during which an owner maintains and operates the qualified project.

(6) If the amount determined under subsection (5)(a) of this section is not positive, subject to ORS 308.673, the real market value of the company’s real property and tangible and intangible personal property, excluding property that is assessed under ORS 308.519, allocated to Oregon and included in the unit subject to central assessment, reduced by the portion of the value of any exemption elected under ORS 308.671 that is allocated to Oregon, shall be the real market value of the company’s property allocated to Oregon for the property tax year.

(7)(a) If the property of a company is granted an exemption under this section for a property tax year, the property is not eligible for any other exemption from ad valorem property taxation for the property tax year.

(b) Notwithstanding paragraph (a) of this subsection:

(A) An exemption granted under ORS 308.671 to property that is granted an exemption under this section shall be allowed in the manner provided under this section and ORS 308.671.

(B) An exemption granted under this section for a property tax year has no effect on the benefits that the property of the company or the company may be granted under ORS chapter 285C or ORS 307.123 for the property tax year.

[2015 c.23 §5; 2015 c.31 §7]

Note: See note under 308.671.



Section 308.680



Section 308.681 - Annual report to legislature on ORS 308.677.

(b) No later than January 1 of each year, the department shall submit a report compiling the information received from counties under paragraph (a) of this subsection to the Public Utility Commission.

(2) No later than February 1 of each year, the commission shall submit a report in the manner provided by ORS 192.245 to the interim committees of the Legislative Assembly related to revenue that states or describes:

(a) The name and business of each company whose property is granted an exemption under ORS 308.677.

(b) For each company described in paragraph (a) of this subsection:

(A) The capital investment made by the company in Oregon in newly constructed or installed real or tangible personal property constituting communication infrastructure.

(B) Whether the company has met the requirements for service capacity and offering service to residential customers.

(C) Who is served by the communication infrastructure and how they are served.

(D) The compiled information received from the department pursuant to subsection (1) of this section.

(c) Any other information the commission considers necessary for a thorough analysis of the exemption granted under ORS 308.677.

[2015 c.23 §6]

Note: See note under 308.671.



Section 308.685



Section 308.690



Section 308.695



Section 308.700



Section 308.701 - Definitions for ORS 308.701 to 308.724.

(1) "Government restriction on use" means a restriction that limits the use of multiunit rental housing to qualified income rental housing in order to receive a government incentive, including but not limited to the following government incentives:

(a) A low income housing tax credit under section 42 of the Internal Revenue Code;

(b) Financing derived from exempt facility bonds for qualified residential rental projects under section 142 of the Internal Revenue Code;

(c) A low interest loan under section 235 or 236 of the National Housing Act (12 U.S.C. 1715z or 1715z-1) or under 42 U.S.C. 1485;

(d) A government rent subsidy; and

(e) A government guaranteed loan.

(2) "Multiunit rental housing":

(a) Means residential property consisting of four or more dwelling units; and

(b) Does not include assisted living facilities.

[2001 c.605 §2]



Section 308.704 - Option of owner to choose special assessment.

[2001 c.605 §3]



Section 308.705



Section 308.707 - Valuation of multiunit rental property subject to special assessment.

(a) The property is subject to a government restriction on use; and

(b) The owner of the property has filed an application for special assessment under ORS 308.709 and that application has been approved.

(2) The specially assessed value of property assessed under this section shall be determined in the manner elected by the property owner under ORS 308.712.

(3)(a) For the first tax year for which property is assessed under this section, the maximum assessed value of property subject to special assessment under this section shall equal the product of the specially assessed value of the property under subsection (2) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value to the average real market value of property in the same area and property class as the specially assessed property.

(b) For each tax year after the first tax year in which the property is assessed under this section and prior to any disqualification from special assessment, the maximum assessed value of property assessed under this section shall equal 103 percent of the property’s assessed value from the prior year or 100 percent of the property’s maximum assessed value from the prior year, whichever is greater.

(c) If omitted property is added to the property assessed under this section or a lot line adjustment is made to property assessed under this section, the maximum assessed value of property subject to special assessment under this section shall be determined as prescribed in ORS 308.149 to 308.166, substituting the specially assessed value under subsection (2) of this section for real market value.

(4) The assessed value of property subject to special assessment under this section shall equal the lowest of:

(a) The specially assessed value of the property determined under subsection (2) of this section;

(b) The maximum assessed value of the property determined under subsection (3) of this section; or

(c) The real market value of the property.

(5) For each tax year following the first tax year in which property is subject to special assessment under this section, the owner of the multiunit rental housing must comply with any requirements prescribed by the Department of Revenue by rule for the continued special assessment of the property under this section.

(6) The definitions in ORS 308.149 apply to this section.

[2001 c.605 §4]



Section 308.709 - Application procedure; due dates; late filing; fee; assessor determination; appeals.

(2) Except as provided in subsection (3) of this section, an application, and an election form as described in ORS 308.712, must be filed with the county assessor on or before April 1 preceding the first tax year for which special assessment under ORS 308.707 is sought.

(3) An application and election form may be filed after April 1 and on or before December 31 of the first tax year for which special assessment under ORS 308.707 is sought, if the application and election form are accompanied by a late filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the property to which the application relates, as of the assessment date for that tax year.

(4) The application must be in the form and contain the information prescribed by the Department of Revenue, including:

(a) The name and address of the property owner;

(b) The address and tax lot or account number of the multiunit rental housing;

(c) A description and documentation of the government restriction on use to which the multiunit rental housing is subject, including but not limited to a deed declaration, restrictive covenant, contractual agreement or other legally binding government restriction on use; and

(d) The anticipated duration of the government restriction on use.

(5) A completed election form under ORS 308.712, and an accompanying income and expense statement (if available), must be submitted simultaneously with an application filed under this section and is considered to be a part of the application. The election shall apply to each tax year for which the property is subject to special assessment under ORS 308.707, unless the owner changes the election as described in ORS 308.712 (2).

(6) The county assessor shall review the application. If the assessor determines that the property consists of multiunit rental housing that is subject to a government restriction on use, the assessor shall approve the application. Approval of the application shall result in the property to which the application relates being qualified to be assessed under ORS 308.707.

(7) The county assessor shall notify the applicant in writing of the assessor’s determination within 120 days following the date the application was filed with the assessor.

(8) An applicant may appeal the determination of the county assessor as provided in ORS 305.275.

[2001 c.605 §5]



Section 308.710



Section 308.712 - Methods to determine specially assessed value; election by owner; procedure; rules; fee.

(a) Through an annual net operating income approach to value that uses actual income and stabilized operating expenses that are based on the actual history of the property (if available) and a capitalization rate. The income, expenses and capitalization rate used must be consistent with the Uniform Standards of Professional Appraisal Practice and may be further defined by rules adopted by the Department of Revenue. Factors to be considered in setting a capitalization rate include the risks associated with multiunit rental housing subject to a government restriction on use, including but not limited to diminished ownership control, income generating potential and liquidity. The capitalization rate that is set pursuant to this paragraph must be equal to or greater than the capitalization rate used for valuing multiunit rental housing that is not subject to a government restriction on use;

(b) By adjusting the unrestricted market value of the property being specially assessed, computed without regard to any government restriction on use applicable to the property, based on the ratio of the average annual rent of those dwelling units of the property that are subject to a government restriction on use to the average annual rent of comparable multiunit rental housing that is not subject to a government restriction on use; or

(c) Through an alternate method for determining the specially assessed value of multiunit rental housing that is subject to a government restriction on use that may be adopted by the department by rule.

(2)(a) An election under this section must be made at the time an application for special assessment is filed under ORS 308.709, and is considered to be a part of the application.

(b) A property owner may change the election the owner previously made. Except as provided in subsection (3) of this section, a new election under this section must be made on or before April 1 preceding the tax year for which the new election applies. The election shall be made in writing to the county assessor of the county in which the property is located, in the form prescribed by the department.

(c) The election form must be accompanied by a written statement of the actual income and stabilized operating expenses of the property, as described in subsection (1)(a) of this section.

(3) A change in election may be made after April 1 and on or before December 31 of the tax year, if the election form is accompanied by a late filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the property to which the election relates, as of the assessment date for that tax year.

[2001 c.605 §6]



Section 308.714 - Disqualification; notification requirements; penalties; rules; reapplication; new property or new improvements.

(a) The property is no longer multiunit rental housing that is subject to a government restriction on use;

(b) New property is constructed at the location of the multiunit rental housing, or new improvements are made to the multiunit rental housing;

(c) An event described in ORS 308.146 (3)(b) or (c) occurs with respect to the multiunit rental housing; or

(d) The owner chooses not to have the property assessed under ORS 308.707.

(2) The notification must be made within 60 days following the date on which the circumstance described in subsection (1) of this section occurred.

(3) The notification must be made in writing and must indicate the date on which the circumstance described in subsection (1) of this section occurred.

(4) The Department of Revenue may by rule prescribe penalties to be imposed on a property owner if notification is not made as required by subsections (1) to (3) of this section.

(5)(a) Property shall be disqualified from special assessment under ORS 308.707 as of the tax year immediately following any change, event or choice described in subsection (1)(a), (c) or (d) of this section.

(b) Following disqualification for any change or event described in subsection (1)(a) or (c) of this section, a property owner may apply for special assessment pursuant to ORS 308.709.

(c) Following disqualification for a choice described in subsection (1)(d) of this section, a property owner may reapply only once for special assessment pursuant to ORS 308.709 within the 10-year period following the year in which the property was first qualified for special assessment. An owner may not reapply for special assessment pursuant to ORS 308.709 after the end of that 10-year period.

(6) New property constructed at the location of the multiunit rental housing or new improvements made to the multiunit rental housing may qualify for special assessment under ORS 308.707 only if the property owner files an application under ORS 308.709 in the time and manner prescribed by ORS 308.709. Notwithstanding ORS 308.712, the new property or new improvements, if otherwise qualified for special assessment, must be specially assessed using the method elected by the property owner for the existing multiunit rental housing.

(7) As used in this section, "new property or new improvements" has the meaning given that term in ORS 308.149.

[2001 c.605 §7]



Section 308.715



Section 308.720



Section 308.723 - Application of property tax expenditure funding.

[2001 c.605 §8]



Section 308.724 - Rules.

[2001 c.605 §9]



Section 308.725



Section 308.730



Section 308.740



Section 308.745



Section 308.750



Section 308.755



Section 308.760



Section 308.765



Section 308.770



Section 308.775



Section 308.780



Section 308.785



Section 308.790



Section 308.792



Section 308.793



Section 308.794



Section 308.795



Section 308.796



Section 308.797



Section 308.798



Section 308.799



Section 308.800



Section 308.801



Section 308.802



Section 308.803



Section 308.805 - Mutual and cooperative electric distribution systems subject to tax on gross earnings.

(2) The Department of Revenue, pursuant to ORS 308.505 to 308.681, shall assess for ad valorem taxation all the real and personal property of such associations which is not a part of "transmission and distribution lines," as defined in subsection (3) of this section. All other property subject to ad valorem taxation shall be assessed in the manner otherwise provided by law, by the assessor of the county in which such property has a tax situs.

(3) As used in ORS 308.805 to 308.820:

(a) "Transmission and distribution lines" shall include all property that is energized or capable of being energized or intended to be energized, or that supports or is integrated with such property. This includes, but is not limited to, substation equipment, fixtures and framework, poles and the fixtures thereon, conductors, transformers, services, meters, street lighting equipment, easements for rights of way, generating equipment, communication equipment, transmission lines leased to governmental agencies, construction tools, materials and supplies, office furniture and fixtures and office equipment. This shall not include such property as parcels of land, buildings, and merchandise held for resale.

(b) "Wire mile" means a single conductor one mile long installed in a line, but not including service drops.

[Amended by 1957 c.637 §1; 1959 c.109 §4; 1969 c.492 §1]



Section 308.807 - Amount of tax.

(1) Four percent of all gross revenue derived from the use or operation of transmission and distribution lines (exclusive of revenues from the leasing of lines to governmental agencies) minus the cost of power to the association, or;

(2) The sum of:

(a) An amount obtained by multiplying the real market value of the transmission and distribution lines for the current fiscal year by the maximum school tax rate allowable under ORS 310.150, plus;

(b) An amount obtained by multiplying the real market value of the transmission and distribution lines for the current fiscal year by $10 per $1,000 of real market value, plus;

(c) An amount obtained by multiplying the real market value of the transmission and distribution lines by the tax rate of the county for exempt bonded indebtedness as defined in ORS 310.140.

[1969 c.492 §3; 1983 c.782 §1; 1985 c.213 §1; 1991 c.459 §169]



Section 308.810 - Association to file statement; payment of tax.

(2) The department shall notify the association of the real market value of the transmission and distribution lines used or operated by the association on or before the date fixed for notices of assessment to be issued under ORS 308.582 or 308.595.

[Amended by 1957 c.637 §2; 1969 c.492 §4; 1983 c.782 §1; 1991 c.459 §170; 2007 c.227 §2; 2007 c.616 §16]



Section 308.815 - Examination of return by department; distribution of tax.

(2) If the taxes so received by the treasurers of the respective counties are measured by gross revenue they shall be credited as follows:

(a) For payments due July 1, 1992:

(A) 60 percent to the county school fund.

(B) 40 percent to the general fund of the county.

(b) For payments due July 1, 1993:

(A) 55.6 percent to the county school fund.

(B) 44.4 percent to the general fund of the county.

(c) For payments due July 1, 1994:

(A) 50 percent to the county school fund.

(B) 50 percent to the general fund of the county.

(d) For payments due July 1, 1995:

(A) 42.9 percent to the county school fund.

(B) 57.1 percent to the general fund of the county.

(e) For payments due July 1, 1996, and thereafter:

(A) 33.3 percent to the county school fund.

(B) 66.7 percent to the general fund of the county.

(3) If the amount of the taxes was determined under ORS 308.807 (2) they shall be deposited in the unsegregated tax collections account and distributed according to the percentage distribution schedule in ORS 311.390.

(4) If the return or taxes are found to be incorrect, the department shall notify the association of the error, and refund any overpayment or demand payment of any deficiency.

[Amended by 1963 c.238 §3; 1969 c.492 §5; 1991 c.459 §171; 2001 c.114 §19]



Section 308.820 - Tax as a lien; delinquency date; action to collect.

(2) The Department of Revenue shall enforce collection of the taxes levied under ORS 308.805 and immediately after the delinquency date thereof shall institute an action for the collection of such taxes, together with interest, costs and other lawful charges thereon. The department shall have the benefit of all laws of this state pertaining to provisional remedies against the properties, either real or personal, of such associations, without the necessity of filing either an affidavit or undertaking, as otherwise provided by law.

[Amended by 1957 c.637 §3; 1981 c.623 §6; 1999 c.223 §9; 2009 c.128 §15]



Section 308.850



Section 308.855



Section 308.860



Section 308.865 - Notice and payment of taxes before movement of mobile modular unit.

(a) Given notice of the move to the county tax collector; and

(b) Paid all property taxes and special assessments for the current tax year and all outstanding delinquent property taxes and special assessments for all past tax years.

(2) Upon receiving notice of a move, the county tax collector shall send copies of the notice to the county assessor and the Department of Transportation.

(3) In computing taxes and special assessments on a mobile modular unit that will become due, the following apply:

(a) If the assessor can compute the exact amount of taxes, special assessments, fees and charges, the assessor is authorized to levy and the tax collector is authorized to collect such amount.

(b) If the assessor is unable to compute such amount at such time, the owner shall either pay an amount computed using the value then on the assessment roll for the mobile modular unit or that value which next would be used on an assessment roll and the assessor’s best estimate of taxes, special assessments, fees and other charges.

(c) ORS 311.370 applies to all taxes collected under this subsection.

[1969 c.605 §14; 1971 c.529 §31; 1973 c.91 §5; 1977 c.884 §10; 1979 c.350 §10; 1983 c.311 §1; 1985 c.16 §455; 1985 c.416 §§1,1a; 1991 c.459 §172; 1993 c.551 §3; 1993 c.696 §12; 1997 c.541 §§221,221a; 1999 c.359 §8; 2003 c.655 §65]



Note 308.865, 308.866, 308.875, 308.880 and 308.905



Section 308.866 - Definition of mobile modular unit; statement of value; receipt.

(2) The owner as of January 1 of each year of a mobile modular unit that is taxed as personal property shall submit no later than the following March 1 a statement of the value of the unit and of its location. The owner shall submit the statement to the county assessor of the county in which the unit is located on January 1 of the year for which the statement is submitted. An owner who fails to provide the statement is subject to the late filing penalty as provided in ORS 308.295. The Department of Revenue shall prescribe the form of statement.

(3) When taxes on a mobile modular unit have been paid in accordance with the provisions of ORS 308.865, the tax collector shall issue the owner of the unit a receipt indicating that the taxes have been paid.

(4) Notwithstanding any other provision of law, the county tax collector shall accept a cashier’s check or money order in payment of taxes on a mobile modular unit.

[1993 c.551 §§1,2; 1995 c.256 §4; 1997 c.541 §223; 2003 c.655 §66]

Note: See note under 308.865.



Section 308.870



Section 308.875 - Manufactured structures classified as real or personal property; effect of classification on other transactions.

[1969 c.605 §16; 1971 c.529 §12; 1973 c.91 §6; 1983 c.748 §4; 1985 c.16 §456; 1993 c.696 §13; 2003 c.655 §67]

Note: See note under 308.865.



Section 308.880 - Travel or special use trailer eligible for ad valorem taxation upon application of owner.

(2) The owner of any special use trailer described in ORS 801.500 that is eight and one-half feet or less in width may apply to the assessor of the county in which it has situs to have the special use trailer assessed for ad valorem taxation. If the assessor determines that the special use trailer is eight and one-half feet or less in width and is permanently situated in one place, the assessor shall place the special use trailer on the assessment and tax rolls in the same way as if it were a manufactured structure. The assessor shall accept any special use trailer plate for the vehicle and return the plate to the Department of Transportation, and shall, as appropriate, record the special use trailer in the county deed records or assist in obtaining an ownership document for the special use trailer under ORS 446.571. Any special use trailer placed on the assessment and tax rolls under this section is considered a manufactured structure for all purposes.

[1969 c.605 §59; 1971 c.529 §5; 1983 c.338 §907; 1993 c.696 §14; 1995 c.79 §135; 2003 c.655 §68; 2005 c.94 §56]

Note: See note under 308.865.



Section 308.885 - Determination of real market value of manufactured structure without physical appraisal.

[1971 c.529 §15; 1991 c.459 §173]



Section 308.890



Section 308.905 - Special assessment on manufactured structure; collection; use.

(2) The county assessor shall determine and list the manufactured structures in the county that are assessed for the current assessment year as personal property. Upon making a determination and list, the county assessor shall cause the special assessment levied under subsection (1) of this section to be entered on the general assessment and tax roll prepared for the current assessment year as a charge against each manufactured structure so listed. Upon entry, the special assessment shall become a lien, be assessed and be collected in the same manner and with the same interest, penalty and cost charges as apply to ad valorem property taxes in this state.

(3) Any amounts of special assessment collected pursuant to subsection (2) of this section shall be deposited in the county treasury, shall be paid over by the county treasurer to the State Treasury and shall be credited to the Mobile Home Parks Purchase Account to be used exclusively for the purposes described in ORS 456.581.

[1989 c.919 §3]

Note: See note under 308.865.



Section 308.990 - Penalties.

(2) Any taxpayer or managing officer thereof who fails to furnish, after written demand so to do by the assessor or the county board of property tax appeals having jurisdiction or the Department of Revenue, any information or, upon like demand, fails to produce any books, records, papers or documents required by ORS 308.285 or 308.335 to be furnished by the taxpayer or managing officer to the county assessor, the county board of property tax appeals or the Department of Revenue, commits a Class A misdemeanor.

(3) Any person, firm, association or corporation, or agent or managing officer thereof, who presents or furnishes to the Director of the Department of Revenue any statement, required by ORS 308.335 or required by the director under the authority of ORS 308.335, that is willfully false or fraudulent, commits a Class A violation.

(4) Any person who willfully presents or furnishes to the director any statement required by ORS 308.505 to 308.681 that is false or fraudulent commits perjury and, upon conviction, shall be punished as otherwise provided by law for such crime.

(5) Subject to ORS 153.022, any willful violation of ORS 308.413 or of any rules adopted under ORS 308.413 is a Class A misdemeanor.

[Subsections (3) and (4) of 1959 Replacement Part enacted as 1955 c.488 §2; subsections (3) and (4) of 1959 Replacement Part renumbered as part of 321.991; subsection (7) enacted as 1969 c.605 §58; 1971 c.529 §33; 1977 c.884 §11; subsection (5) enacted as 1981 c.139 §4; 1997 c.154 §44; 1997 c.541 §88; 1999 c.21 §22; 1999 c.1051 §174; 2011 c.597 §83]






Chapter 308A - Land Special Assessments

Section 308A.050 - Legislative intent.

[1999 c.314 §1]



Section 308A.053 - Definitions for ORS 308A.050 to 308A.128.

(1) "Exclusive farm use zone" means a zoning district established by a county or a city under the authority granted by ORS chapter 215 or 227 that is consistent with the farm use zone provisions set forth in ORS 215.203 to 215.311, 215.438, 215.448, 215.452, 215.453, 215.455 or 215.700 to 215.780.

(2) "Exclusive farm use zone farmland" means land that qualifies for special assessment under ORS 308A.062.

(3) "Homesite" means the land, including all tangible improvements to the land under and adjacent to a dwelling and other structures, if any, that are customarily provided in conjunction with a dwelling.

(4) "Nonexclusive farm use zone farmland" means land that is not within an exclusive farm use zone but that qualifies for farm use special assessment under ORS 308A.068.

(5) "Remediation plan" means a plan certified by an extension agent of the Oregon State University Extension Service to remediate or mitigate severe adverse conditions on farmland.

(6) "Severe adverse conditions on farmland" means conditions that render impracticable continued farm use and that are not due to an intentional or negligent act or omission by the owner, tenant or lessee of the farmland or the applicant for certification of a remediation plan.

[1999 c.314 §2; 2003 c.539 §34; 2009 c.776 §1; 2011 c.679 §10]



Section 308A.056 - Definition of "farm use."

(a) Raising, harvesting and selling crops.

(b) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof.

(c) Dairying and selling dairy products.

(d) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows.

(e) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission.

(f) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection.

(g) Preparing, storing or disposing of, by marketing, donation to a local food bank or school or otherwise, the products or by-products raised for human or animal use on land described in this section.

(h) Implementing a remediation plan previously presented to the assessor for the county in which the land that is the subject of the plan is located.

(i) Using land described in this section for any other agricultural or horticultural use or animal husbandry or any combination thereof.

(2) "Farm use" does not include the use of land subject to timber and forestland taxation under ORS chapter 321, except land used exclusively for growing cultured Christmas trees or land described in ORS 321.267 (3) or 321.824 (3) (relating to land used to grow certain hardwood timber, including hybrid cottonwood).

(3) For purposes of this section, land is currently employed for farm use if the land is:

(a) Farmland, the operation or use of which is subject to any farm-related government program;

(b) Land lying fallow for one year as a normal and regular requirement of good agricultural husbandry;

(c) Land planted in orchards or other perennials, other than land specified in paragraph (d) of this subsection, prior to maturity;

(d) Land not in an exclusive farm use zone that has not been eligible for assessment at special farm use value in the year prior to planting the current crop and has been planted in orchards, cultured Christmas trees or vineyards for at least three years;

(e) Wasteland, in an exclusive farm use zone, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with farm use land and that is not currently being used for any economic farm use;

(f) Except for land under a single family dwelling, land under buildings supporting accepted farming practices, including the processing facilities allowed by ORS 215.213 (1)(u) and 215.283 (1)(r) and the processing of farm crops into biofuel as commercial activities in conjunction with farm use under ORS 215.213 (2)(c) and 215.283 (2)(a);

(g) Water impoundments lying in or adjacent to and in common ownership with farm use land;

(h) Any land constituting a woodlot, not to exceed 20 acres, contiguous to and owned by the owner of land specially valued for farm use even if the land constituting the woodlot is not utilized in conjunction with farm use;

(i) Land lying idle for no more than one year when the absence of farming activity is the result of the illness of the farmer or a member of the farmer’s immediate family, including injury or infirmity, regardless of whether the illness results in death;

(j) Land described under ORS 321.267 (3) or 321.824 (3) (relating to land used to grow certain hardwood timber, including hybrid cottonwood);

(k) Land subject to a remediation plan previously presented to the assessor for the county in which the land that is the subject of the plan is located; or

(L) Land used for the processing of farm crops into biofuel, as defined in ORS 315.141, if:

(i) Only the crops of the landowner are being processed;

(ii) The biofuel from all of the crops purchased for processing into biofuel is used on the farm of the landowner; or

(iii) The landowner is custom processing crops into biofuel from other landowners in the area for their use or sale.

(4) As used in this section:

(a) "Accepted farming practice" means a mode of operation that is common to farms of a similar nature, necessary for the operation of these similar farms to obtain a profit in money and customarily utilized in conjunction with farm use.

(b) "Cultured Christmas trees" means trees:

(A) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

(B) Of a marketable species;

(C) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agricultural Marketing Service of the United States Department of Agriculture; and

(D) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control and one or more of the following practices:

(i) Basal pruning;

(ii) Fertilizing;

(iii) Insect and disease control;

(iv) Stump culture;

(v) Soil cultivation; or

(vi) Irrigation.

[1999 c.314 §3; 2001 c.613 §21; 2003 c.454 §120; 2003 c.621 §81a; 2007 c.739 §37; 2009 c.776 §2; 2009 c.850 §13; 2012 c.74 §5; 2013 c.319 §1]



Section 308A.059 - Farm use definition; rules.

(2) In determining qualification for special assessment under ORS 308A.068, the county assessor shall consider the use of the land by the owner, renter or operator thereof together with any other lands that are a part of one farming unit being operated by the owner, renter or operator.

[Formerly 308.380]



Section 308A.062 - Qualification of exclusive farm use zone farmland.

(2) Whether farmland qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. However, if land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232, at its real market value as defined by law without regard to this section, and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year.

[1999 c.314 §5]



Section 308A.065 - County counsel review of exclusive farm use zoning ordinances; notice upon determination of unqualified land; assessment pending zone requalification.

(2) If the assessor discovers any land that has been granted farm use special assessment under ORS 308A.062 that is not qualified for such assessment because the zone is not an exclusive farm use zone, the assessor shall immediately notify the county governing body of this fact.

(3) Within six months from the date the county governing body receives notice from the assessor or from the Land Conservation and Development Commission that a farm use zone is not an exclusive farm use zone, the county governing body shall qualify the zone as an exclusive farm use zone within the meaning of ORS 308A.062. The assessor shall continue to assess the land at the special assessment provided in ORS 308A.107 until the county governing body qualifies the zone or the land is disqualified under ORS 308A.113.

(4) Subsections (1) to (3) of this section shall provide the exclusive procedure for correcting the erroneous granting of farm use special assessment as exclusive farm use zone farmland when the zone does not meet the definition of an exclusive farm use zone under ORS 308A.053.

[Formerly 308.403]



Section 308A.068 - Qualification of nonexclusive farm use zone farmland.

(a) If the land meets the income requirements set forth in ORS 308A.071; and

(b) Upon compliance with the application requirements set forth in ORS 308A.077.

(2)(a) The provisions of this section shall not apply to any land with respect to which the owner has granted, and has outstanding, any lease or option to buy the surface rights for other than farm use.

(b) This subsection does not apply in the case of a lease or option to buy surface rights:

(A)(i) For the exploration of geothermal resources, as defined by ORS 522.005, mineral resources or other subsurface resources; or

(ii) For the use of land for hunting, fishing, camping or other recreational use; and

(B) If the exploration, use or possession engaged in pursuant to the lease or option to buy does not interfere with the farm use of the farmland.

(3) Whether farmland qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. However, if land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232, at its real market value as defined by law without regard to this section, and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year.

[1999 c.314 §7]



Section 308A.071 - Income requirements for nonexclusive farm use zone farmland.

(2)(a) Except as provided in subsection (6) of this section, in three out of the five full calendar years immediately preceding the assessment date, the farmland or farm parcel was operated as a part of a farm unit that has produced a gross income from farm uses in the following amount for a calendar year:

(A) If the farm unit consists of 6-1/2 acres or less, the gross income from farm use shall be at least $650.

(B) If the farm unit consists of more than 6-1/2 acres but less than 30 acres, the gross income from farm use shall be at least equal to the product of $100 times the number of acres and any fraction of an acre of land included.

(C) If the farm unit consists of 30 acres or more, the gross income from farm use shall be at least $3,000.

(b) For purposes of determining the number of acres to be considered under paragraph (a) of this subsection, the land described in ORS 308A.056 (3) and the land, not exceeding one acre, used as a homestead shall not be included.

(c) If a farm parcel is operated as part of a farm unit and the farmland of the farm unit is not all under the same ownership, the gross income requirements applicable to the farm parcel shall be as provided under paragraph (a) of this subsection. In addition, the gross income from farm use of a farm parcel described under this paragraph must be at least:

(A) One-half of the gross income requirements described under paragraph (a) of this subsection that would be required if the farm parcel were the only farmland of the farm unit; or

(B) A cash or net share crop rental of one-quarter of the gross income requirements described under paragraph (a) of this subsection that would be required if the farm parcel were the only farmland of the farm unit. For purposes of this subparagraph, "net share crop rental" means the value of any crop received by the owner of the farm parcel less any costs borne by the owner of the farm parcel.

(3) Excise or income tax returns are filed with the Department of Revenue for purposes of ORS chapter 316, 317 or 318 by the farmland owner or the operator of the farm unit that include a Schedule F and, if applicable, by the owner of a farm parcel that include a schedule or schedules showing rental income received by the owner of the farm parcel, during the years to which the income requirements of this section apply.

(4) Upon request, a copy of the returns or the schedules of the returns showing the gross income received from farm use is furnished by the taxpayer to the county assessor.

(5) The burden of proving the gross income of the farm unit for the years described in subsection (2) of this section is upon the person claiming special assessment for the land.

(6) The failure of a farm unit to produce the amount of gross income required by subsection (2) of this section shall not prevent the farm unit from meeting the qualifications of this section if:

(a) The failure is because:

(A) The effect of flooding substantially precludes normal and reasonable farming during the year; or

(B) Severe drought conditions are declared under ORS 536.700 to 536.780; and

(b) The farm unit produces the required amount of gross income in three out of the last five nonflood or nondrought years.

(7) As used in this section:

(a) "Farm parcel" means the contiguous land under the same ownership, whether assessed as one or more than one tax lot.

(b) "Gross income" includes the value of any crop or livestock that is used by the owner personally or in the farming operation of the owner, but does not include:

(A) The value of any crop or livestock so used unless records accurately reflecting both value and use of the crop or livestock are kept by the owner in a manner consistent with generally accepted accounting principles; and

(B) The purchase cost of livestock.

(c) "Owner" or "ownership" means any person described under ORS 308A.077 (2)(b)(A), (B), (D) or (E) and spouse or other person who is also an owner as tenant in common or other joint ownership interest.

[Formerly 308.372; 2003 c.46 §22]



Section 308A.074 - Wasteland qualifications; annual application.

(2)(a) An owner of wasteland shall make annual application to qualify the wasteland as nonexclusive farm use zone farmland under ORS 308A.068.

(b) The application shall be filed with the county assessor on or before April 15 of each year qualification is desired. The application shall be made on forms prepared by the Department of Revenue and supplied by the county assessor and shall include any information as may be reasonably required to determine qualification, including copies of applicable state income tax returns. All information provided, including determinations made under administrative and court proceedings relating to the assessment of the wasteland, shall be confidential information of the assessor’s office and shall be used only for purposes of ORS 308A.050 to 308A.128.

(c) There shall be attached to each application an affidavit or affirmation from the applicant providing that the statements contained in the application are true.

(3) For purposes of this section, "owner" or "owners" means the person or persons entitled to file for special assessment under ORS 308A.077 (2)(b).

[1999 c.314 §9]



Section 308A.077 - Application to qualify nonexclusive farm use zone farmland.

(2)(a) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor and shall include any information as may reasonably be required to determine the entitlement of the applicant.

(b) The application may be signed by any one of the following:

(A) The owner of the farmland who holds an estate therein in fee simple or for life.

(B) Any one of tenants in common or tenants by the entirety, holding an estate in the farmland in fee simple or for life.

(C) Any person of legal age, duly authorized in writing to sign an application on behalf of any person described in subparagraph (A) or (B) of this paragraph.

(D) The guardian or conservator of an owner, or the executor or administrator of an owner’s estate.

(E) The purchaser of the fee simple or life estate of an owner under a contract of sale.

(c) The assessor or the deputy of the assessor may not approve an application signed by a person whose authority to sign is not a matter of public record unless there is filed with the assessor a true copy of the deed, contract of sale, power of attorney or other appropriate instrument evidencing the signer’s interest or authority. When filed with the assessor only, such instrument shall not constitute a public record.

(3) There shall be attached to each application the affidavit or affirmation of the applicant that the statements contained therein are true.

[Formerly 308.375; 2003 c.46 §23]



Section 308A.080 - Acquired land qualifications.

(a) The acquired land:

(A) Is not in an exclusive farm use zone;

(B) Is, immediately upon acquisition, put into farm use; and

(C) Is operated as part of the total farming unit with the original land; and

(b) The original land:

(A) Is owned by the purchaser of the acquired land;

(B) Is in farm use;

(C) Is assessed under ORS 308A.107; and

(D) Produced gross income of at least $10,000 in the calendar year prior to acquisition.

(2) Land that qualifies for farm use special assessment under subsection (1) of this section shall, for purposes of the gross income requirement under ORS 308A.071, be added to and treated as a part of the entire farming unit upon acquisition.

(3) In order for acquired land described in this section to qualify under ORS 308A.068, an application must be filed under ORS 308A.077 on or before April 1 of the first year following acquisition in which farm use special assessment is sought for the acquired land.

[Formerly 308.374]



Section 308A.083 - Potential additional tax liability.

[1999 c.314 §12]



Section 308A.086 - Requalification generally.

(2) Land that requalifies under this section must meet applicable qualification requirements as of the assessment date for the tax year for which special assessment of the requalified land under ORS 308A.050 to 308A.128 is sought.

(3) This section does not apply to the requalification of land that was disqualified and that is described:

(a) In the case of land in an exclusive farm use zone, under ORS 215.236 (relating to nonfarm dwellings) and ORS 308A.706 (1)(a) (relating to compatible nonuse);

(b) In the case of nonexclusive farm use zone farmland, under ORS 308A.089 (relating to requalification during first year of disqualification), 308A.116 (4) (relating to subdivision), 308A.122 (relating to abatement for failure to meet income requirements) or 308A.706 (1)(a) (relating to compatible nonuse); and

(c) Under ORS 308A.706 (1)(d) (relating to change in special assessment).

[1999 c.314 §13]



Section 308A.089 - Requalification of disqualified nonexclusive farm use zone farmland; fee.

(2) Disqualified farmland may requalify for special assessment under this section upon compliance with the following:

(a) The owner shall make application for requalification to the county assessor on or before December 15 of the tax year for which the disqualification is first in effect.

(b) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor.

(c) The application shall contain the information necessary to determine that the property meets the requirements of ORS 308A.071 and the other requirements for property to receive a farm use special assessment under ORS 308A.050 to 308A.128.

(d) The application shall be signed by the owner and shall be accompanied by a filing fee of:

(A) $1 for each $1,000 (or fraction of $1,000) of real market value of the property as determined under ORS 308.232.

(B) Not less than $10 or more than $250.

(e) There shall be annexed to each application for requalification the affidavit or affirmation of the applicant that the statements contained therein are true.

(3) Upon receipt of the application, the county assessor shall determine if the property meets the requirements of ORS 308A.071 and the other requirements for farm use special assessment under ORS 308A.050 to 308A.128 for the year in which the disqualification is first in effect.

(4) Upon approval of the application the county assessor shall notify the officer in charge of the assessment and tax roll of the requalification for special assessment under ORS 308A.068. The officer shall correct the current assessment and tax roll to reflect the special assessment, as provided under ORS 311.205 (1)(e).

(5) Upon disapproval of the application, the county assessor shall notify the owner of the application’s disapproval and the land’s continued disqualification. If notice of disapproval is not mailed prior to April 15 of the tax year, the application shall be considered approved.

(6) As used in this section, "owner" means the person or persons entitled to file for special assessment under ORS 308A.077 (2)(b).

[Formerly 308.392]



Section 308A.091 - Rules for farm use special assessment pursuant to remediation plan; fee; limitation.

(2) The Director of the Oregon State University Extension Service may establish by rule a fee, payable by persons seeking to implement remediation plans, in an amount necessary to reimburse the Oregon State University Extension Service for the costs of certifying the plans.

(3) Only the portions of farmland on which the remediation plan is actually implemented qualify for farm use special assessment under ORS 308A.062 and 308A.068 pursuant to a remediation plan under ORS 308A.056.

[2009 c.776 §9]

Note: 308A.091 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 308A.092 - Determining value for farm use; procedure.

(a) Exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062; and

(b) Nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068.

(2) The values for farm use of farmland shall be determined utilizing an income approach. In utilizing the income approach, the capitalization rate shall be the effective rate of interest charged in Oregon by the Federal Farm Credit Bank system at the time of closing on loans for farm properties estimated as an average over the past five reported calendar years, plus a component for the local tax rate. The Department of Revenue annually shall determine and specify the rate according to the best information available, and shall certify the rate to the county assessors.

(3) The county assessors shall develop tables for each assessment year that reflect, for each class and area, the values determined under this section and that express the values as values per acre.

[Formerly 308.345; 2011 c.193 §2]



Section 308A.095 - Elective appointment of county board of review for advice on income-approach factors.

(2) A county board of review shall consist of:

(a) Two members appointed by the county court sitting for the transaction of county business, board of county commissioners or other county governing body of the county.

(b) Two members appointed by the county assessor.

(c) One member appointed by the four members appointed as provided in paragraphs (a) and (b) of this subsection, who shall serve for a term of one year.

(3)(a) Each member of a county board of review appointed under subsection (2)(a) and (b) of this section shall serve for a term of two years.

(b) Notwithstanding paragraph (a) of this subsection, a member appointed under subsection (2)(a) or (b) of this section to fill a vacancy occurring prior to the expiration of a predecessor’s term may not be appointed for a term longer than the remainder of the predecessor’s term.

(4) Members of a county board of review must be persons knowledgeable and experienced in farmland values.

(5) Members of a county board of review shall be reimbursed by the county for their actual and necessary expenses incurred in the performance of their functions as members.

[Formerly 308.350; 2011 c.193 §1]



Section 308A.098 - County board of property tax appeals use of assessor’s data.

[Formerly 308.355]



Section 308A.101



Section 308A.104



Section 308A.107 - Value for farm use; maximum assessed value and assessed value of farmland.

(a) Exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062; and

(b) Nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068.

(2) The value for farm use for each property subject to special assessment under this section shall equal the applicable value derived from the tables created pursuant to ORS 308A.092 for the tax year multiplied by the acreage of the property within the applicable class and area.

(3)(a) The maximum assessed value for property subject to special assessment under this section shall be determined as provided in this subsection.

(b) The county assessor shall develop tables for each tax year that provide, for each class and area, a maximum assessed value per acre that is equal to 103 percent of the assessed value per acre for the preceding tax year or 100 percent of the maximum assessed value per acre for the preceding tax year, whichever is greater.

(4) Property subject to special assessment under this section shall have an assessed value for the tax year equal to the acreage of the property that is within the same class and area multiplied by the lesser of the value per acre applicable to the property under subsection (2) of this section or under subsection (3) of this section.

(5) If property subject to special assessment under this section consists of different classes, the assessed value of the property shall be the sum of the assessed values computed for each applicable class under subsection (4) of this section.

(6) Property that newly qualifies for farm use special assessment shall, for the first tax year for which the special assessment applies, have:

(a) A value for farm use as determined under subsection (2) of this section;

(b) A maximum assessed value as determined under the tables developed under subsection (3) of this section; and

(c) An assessed value as determined under subsections (4) and (5) of this section.

[1999 c.314 §20; 2001 c.912 §5; 2005 c.94 §57]



Section 308A.110 - Real property improvements and machinery not subject to farm use special assessment.

[1999 c.314 §21]



Section 308A.113 - Disqualification of exclusive farm use zone farmland; reversal for remediation plan.

(a) Removal of the special assessment by the assessor upon the discovery that the land is no longer being used as farmland;

(b) Removal of the land from any exclusive farm use zone; or

(c) Establishing a nonfarm dwelling on the land under ORS 215.236.

(2) Notwithstanding subsection (1)(a) of this section, the county assessor shall not disqualify land that has been receiving special assessment if the land is not being farmed because:

(a) The effect of flooding substantially precludes normal and reasonable farming during the year; or

(b) Severe drought conditions are declared under ORS 536.700 to 536.780.

(3)(a) Disqualification under subsection (1)(a) of this section is reversed if the taxpayer:

(A) Notifies the assessor in writing pursuant to ORS 308A.718 of the taxpayer’s intention to seek certification for a remediation plan; and

(B) Presents a certified remediation plan to the assessor within one year after the date of disqualification.

(b) In addition to the grounds for disqualification under subsection (1)(a) of this section, the assessor may disqualify land granted farm use special assessment pursuant to a remediation plan upon:

(A) Discovery, or notice from an extension agent of the Oregon State University Extension Service, that the plan is not being implemented substantially as certified; or

(B) Discovery, or notice from the owner, tenant or lessee or from an extension agent of the Oregon State University Extension Service, that the plan as certified is no longer necessary, practicable or effective.

(4)(a) Notwithstanding ORS 308.210, 308A.062, 311.405 or 311.410, if disqualification occurs as a result of the discovery that the land is no longer in farm use, then, regardless of when during the assessment year discovery is actually made, disqualification by the county assessor shall occur as of the January 1 assessment date of the assessment year in which discovery is made.

(b) Paragraph (a) of this subsection shall apply only if the notice of disqualification required under ORS 308A.718 is mailed by the county assessor prior to August 15 of the tax year for which the disqualification of the land is asserted.

(5) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733.

[Formerly 308.397; 2009 c.776 §3]



Section 308A.116 - Disqualification of nonexclusive farm use zone farmland; reversal for remediation plan.

(a) Notification by the taxpayer to the assessor to remove the special assessment;

(b) Sale or transfer to an ownership making it exempt from ad valorem property taxation;

(c) Removal of the special assessment by the assessor upon the discovery that the land is no longer in farm use for failure to meet the income requirements under ORS 308A.071 or is no longer in farm use; or

(d) The act of recording a subdivision plat under the provisions of ORS chapter 92.

(2) The county assessor shall not disqualify the land that has been receiving special assessment upon the sale or transfer to a new owner or transfer by reason of death of a former owner to a new owner if the land continues to be used solely for farm use.

(3) When, for any reason, the land or any portion thereof ceases to be used solely for farm use, the owner at the time of the change in use shall notify the assessor of the change prior to the next January 1 assessment date.

(4) If under subsection (1)(d) of this section, the county assessor disqualifies land for special assessment upon the act of platting the land, the land, or a part of the land, may be requalified for special assessment upon:

(a) Payment of all additional tax, interest or penalty that remains due and owing on the land;

(b) Submission by the owner of an application for special assessment under ORS 308A.077;

(c) Meeting all of the qualifications for farm use special assessment under ORS 308A.068; and

(d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for farm use.

(5) The county assessor shall not disqualify land that has been receiving special assessment if the land is not being farmed because:

(a) The effect of flooding substantially precludes normal and reasonable farming during the year; or

(b) Severe drought conditions are declared under ORS 536.700 to 536.780.

(6)(a) Disqualification under subsection (1)(c) of this section is reversed if the taxpayer:

(A) Notifies the assessor in writing pursuant to ORS 308A.718 of the taxpayer’s intention to seek certification for a remediation plan; and

(B) Files an application for a certified remediation plan with the assessor within one year after the date of disqualification.

(b) In addition to the grounds for disqualification under subsection (1)(c) of this section, the assessor may disqualify land granted farm use special assessment pursuant to a remediation plan upon:

(A) Discovery, or notice from an extension agent of the Oregon State University Extension Service, that the plan is not being implemented substantially as certified; or

(B) Discovery, or notice from the owner, tenant or lessee or from an extension agent of the Oregon State University Extension Service, that the plan as certified is no longer necessary, practicable or effective.

(7)(a) Notwithstanding ORS 308.210, 308A.068, 311.405 or 311.410, if disqualification occurs as a result of the discovery that the land is no longer in farm use, then, regardless of when during the assessment year discovery is actually made, disqualification by the county assessor shall occur as of the January 1 assessment date of the assessment year in which discovery is made.

(b) Paragraph (a) of this subsection shall apply only if the notice of disqualification required under ORS 308A.718 is mailed by the county assessor prior to August 15 of the tax year for which the disqualification of the land is asserted.

(8) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733.

[Formerly 308.390; 2009 c.776 §4]



Section 308A.119 - Abatement; termination of abatement.

(2) If at any time prior to the expiration of the five-year (or lesser) period specified in subsection (1) of this section the land is used for a higher and better use than farmland, the abatement process shall terminate, and there shall be added to the tax extended against the land on the next general property tax roll, (to be collected and distributed in the same manner as the remainder of the real property tax) the additional taxes that still remain deferred and unabated under subsection (1) of this section.

(3) When land described in this section is used for a higher and better use than farmland during the five-year (or lesser) period described in subsection (1) of this section, the owner shall notify the county assessor before the following January 1 of the change in use.

(4) The amount determined to be due under this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

[Formerly 308.404]



Section 308A.122 - Effect of requalification on potential additional taxes.

[Formerly 308.406]



Section 308A.125 - Historic cemeteries within exclusive farm use zones; partition; effect of disqualification.

[Formerly 308.400]



Section 308A.128 - Certain district assessments inapplicable to exclusive farm use zone farmland.

(a) Sanitary districts formed under ORS 450.005 to 450.245.

(b) Domestic water supply districts formed under ORS chapter 264.

(c) Water authorities, sanitary authorities or joint water and sanitary authorities formed under ORS 450.600 to 450.989.

(2) Subsection (1) of this section does not apply to:

(a) Benefit assessments or special ad valorem tax levies imposed upon homesites situated within a parcel of farm use land. As used in this paragraph, "homesite" means not more than one acre of land upon which are constructed nonfarm dwellings and appurtenances; or

(b) Benefit assessments or special ad valorem tax levies imposed subsequent to disqualification of lands for farm use special assessment under ORS 308A.062.

[Formerly 308.401]



Section 308A.250 - Definitions for ORS 308A.250 to 308A.259.

(1) "Exclusive farm use zone" has the meaning given that term in ORS 308A.053.

(2) "Forestland" means forestland that is a parcel of land of more than 10 acres that has been zoned in the comprehensive plan for exclusive farm use, forest use or farm and forest use and that is, as of the assessment date for which value for the forest homesite is being determined:

(a) Land that has as its highest and best use the growing and harvesting of trees of a marketable species;

(b) Land that has been designated as forestland under ORS 321.257 to 321.390 or 321.805 to 321.855; or

(c) Land that is assessed as small tract forestland under ORS 321.700 to 321.754.

(3) "Homesite" means land described in ORS 308A.253, including all tangible improvements to the land under and adjacent to a dwelling and other structures, if any, that are customarily provided in conjunction with the dwelling.

(4) "Nonexclusive farm use zone farmland" has the meaning given that term in ORS 308A.053.

(5) "Owner" or "owners" means:

(a) The person who holds an estate in the homesite in fee simple or for life.

(b) Any one of tenants in common or tenants by the entirety, holding an estate in the homesite in fee simple or for life.

(c) Any person of legal age, duly authorized in writing to act on behalf of any person described in paragraph (a) or (b) of this subsection in filing an application for special assessment of nonexclusive farm use zone farmland.

(d) The guardian or conservator of an owner, or the executor or administrator of an owner’s estate.

(e) The purchaser of the fee simple or life estate of an owner under a contract of sale.

[1999 c.314 §29; 2003 c.454 §§96,98; 2003 c.621 §82]



Section 308A.253 - Qualification of homesites.

(2) Land under dwellings located within an exclusive farm use zone and used in conjunction with farm use shall qualify for special assessment under ORS 308A.256.

(3) Land under dwellings used in conjunction with the farm use of nonexclusive farm use zone farmland shall qualify for special assessment under ORS 308A.256 if the farmland was operated as a part of a farm unit that produced more than one-half of the adjusted gross income of the owner or owners in the year prior to the year an application is filed under this section.

(4) Land under a dwelling on a lot or parcel that is specially assessed under ORS 308A.403 to 308A.430 or 308A.450 to 308A.465 shall qualify for special assessment under ORS 308A.256 if the land associated with the homesite:

(a) Was the subject of an application for wildlife habitat special assessment under ORS 308A.424 or conservation easement special assessment under ORS 308A.456 and includes an existing homesite that was specially assessed under one of the special assessments listed in ORS 308A.703 (1) during the assessment year prior to application; or

(b)(A) Is zoned in the comprehensive plan for exclusive farm use, forest use or farm and forest use; and

(B) The parcel has a minimum of 10 acres that meet the stocking and species requirements of land specially assessed under ORS 321.354 or 321.833.

(5) For purposes of ORS 308A.250 to 308A.259, the use of a dwelling "in conjunction with the activities customarily carried on in the management and operation of forestland" includes but is not limited to use of the dwelling under circumstances as follows:

(a) The dwelling is owned and occupied by a person who is engaged in the operation of the forestland, is occupied by an employee of the owner of forestland who is employed in connection with the forest operation or is occupied by a person who is involved in the forest operation; or

(b) The dwelling is owned and occupied by a person who is no longer engaged in the forest operation but:

(A) Whose principal source of income is derived from the harvest of timber from the forestland on which the dwelling is located;

(B) Who owned and occupied the dwelling, and was engaged in the forest operation, during the five consecutive tax years before the tax year in which engagement in the forest operation ended; and

(C) Who has owned and occupied the dwelling continuously during the period since engagement in the forest operation ended. For purposes of this subparagraph, "continuous" includes any period in which the dwelling is unoccupied because of health, vacation or other reason, if during the period the dwelling is not leased or rented to another person.

(6) For purposes of ORS 308A.250 to 308A.259, the use of a dwelling "in conjunction with farm use" of farm use land includes but is not limited to use of the dwelling under circumstances as follows:

(a) The dwelling is owned and occupied by a person who is engaged in the operation of the farm use land, is occupied by an employee of the owner of farm use land who is employed in connection with the farming operation or is occupied by a person who is involved in the farming operation; or

(b) The dwelling is owned and occupied by a person who is no longer engaged in the farm operation on the farm use land but:

(A) Whose principal source of income is from the farm operation on the farm use land on which the dwelling is located;

(B) Who owned and occupied the dwelling, and was engaged in the farm operation, during the five consecutive tax years before the tax year in which engagement in the farm operation ended; and

(C) Who has owned and occupied the dwelling continuously during the period since engagement in the farm operation ended. For purposes of this subparagraph, "continuous" includes any period in which the dwelling is unoccupied because of health, vacation or other reason, if during the period the dwelling is not leased or rented to another person.

(7)(a) In order for land described in subsection (3) of this section to qualify for assessment under ORS 308A.250 to 308A.259, the owner or owners shall file an application with the county assessor on or before April 15 of each year the assessment is desired. The application shall be made on forms prepared by the Department of Revenue and supplied by the assessor and shall include any information as may be reasonably required to determine the entitlement of the applicant, including copies of applicable state income tax returns. All information provided, including determinations made under administrative and court proceedings where entitlement is in issue, shall be confidential information of the assessor’s office and shall be used only for purposes of this subsection.

(b) There shall be attached to each application an affidavit or affirmation from the applicant providing that the statements contained in the application are true.

[Formerly 308.376; 2003 c.539 §12; 2007 c.809 §8]



Section 308A.256 - Maximum assessed value and assessed value of homesites.

(2) A homesite shall have an assessed value for ad valorem property tax purposes for the tax year equal to the lesser of the homesite’s maximum assessed value or homesite value.

(3) The homesite value for purposes of ORS 308A.250 to 308A.259 shall equal the real market value of the bare land of the total parcel and contiguous acres under same ownership, as determined under ORS 308.205, divided by the number of acres in the total parcel and contiguous acres under the same ownership, plus the lesser of:

(a) $4,000; or

(b) The depreciated replacement cost of land improvements necessary to establish the homesite.

(4) For the purposes of establishing a homesite value, the value of one acre of land for each homesite, as determined in subsection (3) of this section shall be used.

(5) The homesite’s maximum assessed value shall equal 103 percent of the homesite’s assessed value for the previous tax year or 100 percent of the homesite’s maximum assessed value for the previous tax year, whichever is greater.

(6) For the first tax year for which property constitutes a homesite under this section, the homesite’s maximum assessed value shall equal the homesite’s value as determined under subsection (3) of this section multiplied by the ratio of average maximum assessed value to real market value of the residential property class in the county.

[Formerly 308.377; 2003 c.169 §2]



Section 308A.259 - Disqualification of homesite.

(a) Is not being used in conjunction with the activities customarily carried on in the management and operation of forestland held or used for the predominant purpose of growing and harvesting trees of a marketable species; or

(b)(A) Is not being used in conjunction with farm use; and

(B) Is used for a nonfarm purpose; however, vacancy does not constitute a change in use.

(2) If a homesite becomes disqualified from special assessment under the provisions of subsection (1) of this section, except for establishing a nonfarm dwelling pursuant to ORS 215.236, no additional tax shall be imposed following disqualification. The remaining qualifying portion of the parcel shall be valued as specially assessed.

(3) If the owner establishes a nonfarm dwelling in an exclusive farm use zone under ORS 215.236, additional taxes shall be imposed as provided in ORS 308A.700 to 308A.733.

[Formerly 308.378]



Section 308A.300 - Definitions for ORS 308A.300 to 308A.330.

(1) "Open space land" means:

(a) Any land area so designated by an official comprehensive land use plan adopted by any city or county; or

(b) Any land area, the preservation of which in its present use would:

(A) Conserve and enhance natural or scenic resources;

(B) Protect air or streams or water supply;

(C) Promote conservation of soils, wetlands, beaches or tidal marshes;

(D) Conserve landscaped areas, such as public or private golf courses, which reduce air pollution and enhance the value of abutting or neighboring property;

(E) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open space;

(F) Enhance recreation opportunities;

(G) Preserve historic sites;

(H) Promote orderly urban or suburban development; or

(I) Retain in their natural state tracts of land, on such conditions as may be reasonably required by the legislative body granting the open space classification.

(2) "Current" or "currently" means as of next January 1, on which the property is to be listed and valued by the county assessor under ORS chapter 308.

(3) "Owner" means the party or parties having the fee interest in land, except that where land is subject to a real estate sales contract, "owner" shall mean the contract vendee.

[Formerly 308.740]



Section 308A.303 - Legislative intent.

[Formerly 308.745]



Section 308A.306 - Application for open space use assessment; contents of application; filing; reapplication.

[Formerly 308.750]



Section 308A.309 - Submission of application for approval of local granting authority; grounds for denial; approval; application withdrawal.

(a) The projected costs and other consequences of extending urban services to the affected lot or parcel;

(b) The value of preserving the lot or parcel as open space;

(c) The projected costs and other consequences of extending urban services beyond the affected lot or parcel; and

(d) The projected costs and other consequences, including the projected costs of extending urban services, of expanding the urban growth boundary in other areas if necessary to compensate for any reduction in available buildable lands.

(2) The granting authority shall not deny the application solely because of the potential loss in revenue that may result from granting the application if the granting authority determines that preservation of the current use of the land will:

(a) Conserve or enhance natural or scenic resources;

(b) Protect air or streams or water supplies;

(c) Promote conservation of soils, wetlands, beaches or tidal marshes;

(d) Conserve landscaped areas, such as public or private golf courses, which enhance the value of abutting or neighboring property;

(e) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations, sanctuaries, or other open spaces;

(f) Enhance recreation opportunities;

(g) Preserve historic sites;

(h) Promote orderly urban or suburban development; or

(i) Affect any other factors relevant to the general welfare of preserving the current use of the property.

(3) The granting authority may approve the application with respect to only part of the land which is the subject of the application; but if any part of the application is denied, the applicant may withdraw the entire application.

[Formerly 308.755]



Section 308A.312 - Notice to assessor of approval or denial; recording approval; assessor to record potential additional taxes on tax roll; appeal from denial.

(2) When the granting authority determines that land qualifies under ORS 308A.300 to 308A.330, it shall enter on record its order of approval and file a copy of the order with the county assessor within 10 days. The order shall state the open space use upon which approval was based. The county assessor shall, as to any such land, assess on the basis provided in ORS 308A.315, and each year the land is classified shall also enter on the assessment roll, as a notation, the assessed value of such land were it not so classified.

(3) Each year the assessor shall include in the certificate made under ORS 311.105 a notation of the amount of additional taxes which would be due if the land were not so classified.

(4) The additional taxes noted under subsection (3) of this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

(5) On approval of an application filed under ORS 308A.306, for each year of classification the assessor shall indicate on the tax roll that the property is being specially assessed as open space land and is subject to potential additional taxes as provided by ORS 308A.318, by adding the notation "open space land (potential add’l tax)."

(6) Any owner whose application for classification has been denied may appeal to the circuit court in the county where the land is located, or if located in more than one county, in that county in which the major portion is located.

[Formerly 308.760]



Section 308A.315 - Determination of maximum assessed value and assessed value of open space lands; rules.

(2) Land classified as open space land shall have an assessed value for the tax year equal to the lesser of the land’s maximum assessed value or the land’s open space value determined under subsection (5) of this section.

(3) The land’s maximum assessed value shall equal 103 percent of the land’s assessed value for the previous tax year or 100 percent of the land’s maximum assessed value for the previous tax year, whichever is greater.

(4)(a) For the first tax year for which the land is classified as open space land, the land shall have a maximum assessed value equal to the land’s open space value determined under subsection (5) of this section multiplied by the ratio of the total maximum assessed value of all open space land within the county over the total open space value of all open space land in the county.

(b) If there is an insufficient amount of land classified as open space land in a county to permit a statistically reliable ratio to be determined under paragraph (a) of this subsection, the statewide totals of maximum assessed value of open space land and open space value shall be used in determining the ratio.

(c) The Department of Revenue shall prescribe rules setting forth the minimum amount of open space land in a county needed to establish a statistically reliable ratio.

(5) The open space value of land classified as such under ORS 308A.300 to 308A.330 shall be the land’s real market value under ORS 308.205:

(a) Assuming the highest and best use of the land to be the current open space use, such as park, sanctuary or golf course. The assessor shall not consider alternative uses to which the land might be put.

(b) Valuing the improvements on the land, if any, as required by ORS 308.205.

[Formerly 308.765; 2003 c.169 §3]



Section 308A.318 - Change in use of open space land; notice to assessor; withdrawal from classification; collection of additional taxes; exception.

(2) During any year after classification, notice of request for withdrawal may be given by the owner to the county assessor or assessors of the county or counties in which such land is situated. The county assessor or assessors, as the case may be, shall withdraw such land from such classification, and immediately shall give written notice of the withdrawal to the granting authority that classified the land; and additional real property taxes shall be collected on such land in an amount equal to the total amount of potential additional taxes computed under ORS 308A.312 (3) during each year in which the land was classified, together with interest at the rate of two-thirds of one percent a month, or fraction of a month, from the dates on which such additional taxes would have been payable had the land not been so classified, limited to a total amount not in excess of the dollar difference in the value of the land as open space land for the last year of classification and the real market value under ORS 308.205 for the year of withdrawal.

(3) If the owner fails to give the notice required under subsection (1) of this section during the period of classification, upon withdrawal under subsection (2) of this section, the assessor shall add to the tax extended against the land previously classified, an amount, if any, equal to the additional taxes that would have been collected had the assessor valued the classified land on the basis of the changed open space use, together with interest at the rate of two-thirds of one percent a month, or fraction of a month, from the dates on which such additional taxes would have been payable.

(4) Notwithstanding subsection (2) of this section, open space lands that qualify for wildlife habitat special assessment under ORS 308A.403 to 308A.430 or conservation easement special assessment under ORS 308A.450 to 308A.465 may be disqualified from open space special assessment and qualified for wildlife habitat special assessment or conservation easement special assessment without payment of any additional tax under this section.

(a) The additional tax as determined under subsection (2) of this section shall remain a potential liability notated on the assessment and tax roll, separate from and in addition to the wildlife habitat potential additional tax described in ORS 308A.427 or the conservation easement potential additional tax described in ORS 308A.459.

(b) The interest as described in subsection (2) of this section shall be frozen for as long as the land remains in wildlife habitat special assessment or conservation easement special assessment.

(c) If the land is disqualified from wildlife habitat special assessment or conservation easement special assessment and again becomes qualified for open space special assessment, the open space potential tax calculation shall resume as of the date of the renewed open space use special assessment qualification.

[Formerly 308.770; 2003 c.539 §15; 2007 c.809 §9]



Section 308A.321 - Withdrawal by assessor when use changed; notice; imposition of additional taxes; interest; penalty; exception.

(2) If no notice is given as required by subsection (1) of this section, the assessor, upon discovery of the change in use, shall compute the amount of taxes, penalty and interest described in subsection (1) of this section, as though notice had been given, and shall add thereto an additional penalty equal to 20 percent of the total amount so computed, for failure to give such notice.

(3) The limitation described in ORS 308A.318 (2) applies only to the computation of taxes and interest, and not to the penalties described in subsections (1) and (2) of this section.

(4) The provisions of subsections (1) and (2) of this section shall not apply in the event that the change in use results from the sale of a least 50 percent of such land classified under ORS 308A.300 to 308A.330 within two years after the death of the owner.

[Formerly 308.775]



Section 308A.324 - Prepayment of additional taxes; extending taxes on tax roll; collection; distribution.

(2) The amounts under ORS 308A.318 or 308A.321 shall be added to the tax extended against the land on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property taxes.

[Formerly 308.780]



Section 308A.327 - Reports on land use from owners; effect of failure to make report upon demand.

[Formerly 308.785; 2011 c.204 §6]



Section 308A.330 - Rules.

[Formerly 308.790]



Section 308A.350 - Definitions for ORS 308A.350 to 308A.383.

(1) "Owner" means the party or parties having the fee interest in land, except that where land is subject to a real estate sales contract, "owner" means the contract vendee under a recorded contract.

(2) "Department" means the State Department of Fish and Wildlife.

(3) "Designated riparian land" means the beds of streams, the adjacent vegetation communities, and the land thereunder, which are predominantly influenced by their association with water, not to extend more than 100 feet landward of the line of nonaquatic vegetation, which are privately owned and which qualify for exemption under ORS 308A.350 to 308A.383.

(4) "Urban growth boundary" means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district council under ORS 268.390 (3).

[Formerly 308.792]



Section 308A.353 - Legislative intent.

[Formerly 308.793]



Section 308A.356 - Application for exemption as riparian land; contents; notice after sale or transfer.

[Formerly 308.794]



Section 308A.359 - Standards and criteria for exemption; determination; exemption limited to certain lands; application withdrawal.

(2) The department shall review riparian management plans submitted by applicants to assure compliance with the intent of ORS 308A.353. Standards and criteria to be used to determine consistency with the intent of ORS 308A.350 to 308A.383 shall be developed by the department and shall be reviewed by the department annually. These criteria shall be in addition to the following provisions limiting participation under ORS 308A.350 to 308A.383:

(a)(A) Subject to subparagraph (B) of this paragraph, and except as provided in subparagraph (C) of this paragraph, only lands planned and zoned as forest or agricultural lands, including rangeland, in compliance with the statewide planning goals adopted under ORS 197.240 and outside adopted urban growth boundaries shall qualify.

(B) Lands that, as of July 1, 1997, are outside adopted urban growth boundaries and also as of that date are planned and zoned as forest or agricultural lands, including rangeland, in compliance with the statewide planning goals adopted under ORS 197.240 qualify, for tax years beginning on or after July 1, 1998, for riparian designation if they are managed in the manner provided for designated riparian lands and are otherwise eligible for riparian designation under ORS 308A.350 to 308A.383 even though the lands are no longer outside adopted urban growth boundaries or planned or zoned as forest or agriculture.

(C) Lands within the boundaries of a city and an urban growth boundary, if the city and county governing bodies have authorized the exemption under ORS 308A.360, may qualify if the lands are managed in the manner provided for riparian designation under ORS 308A.350 to 308A.383.

(b) Land management activities permitted within designated riparian lands shall be consistent with the intent of ORS 308A.350 to 308A.383.

(3) Land that the State Department of Fish and Wildlife determines may qualify for designation as riparian shall be approved by the department for designation and exemption under ORS 308A.350 to 308A.383 only if the owner of the land has developed and implemented, in accordance with the standards adopted under subsections (1) and (2) of this section, adequate measures for:

(a) The continued protection of the land; or

(b) Techniques for rehabilitation of the riparian land and those measures or techniques are approved by the department.

(4) The department may approve the application for designation of land as riparian with respect to only part of the land that is the subject of the application, but if any part of the application is denied, the applicant may withdraw the entire application.

[Formerly 308.795; 2001 c.925 §7]



Section 308A.360 - City and county authorization required for exemption of riparian land within city and urban growth boundary.

(a) The governing bodies of the city and the county in which the land is located have both adopted ordinances or resolutions:

(A) Permitting the designation of land as riparian land; and

(B) If possible, describing how the city or county will provide technical assistance to landowners preparing riparian management plans pursuant to ORS 308A.359 and will monitor landowner compliance with approved plans; and

(b) The land qualifies for designation and exemption as riparian land under ORS 308A.350 to 308A.383.

(2) Copies of the authorizing ordinances or resolutions must be given to the county assessor and to the State Department of Fish and Wildlife.

[2001 c.925 §6]



Section 308A.362 - Approval or disapproval of application; limitation on approval; order; notice; exemption; potential additional taxes.

(2) An application for land described in ORS 308A.359 (2)(a)(B) may be approved only if the application is filed on or before five years after the date the land became land no longer outside adopted urban growth boundaries or planned or zoned as forest or agricultural land.

(3) An application for land described in ORS 308A.360 (1) may be approved only if ordinances or resolutions authorizing the exemption have been adopted by the city and county in which the land is located and these ordinances or resolutions are in effect on the date of application.

(4) The department may not approve more than 50 applications for land described in ORS 308A.360 (1) for any tax year. The department shall hold an application that is not approved because of the limitation imposed by this subsection for consideration for the next tax year.

(5)(a) When the department approves land for designation as riparian under ORS 308A.359, it shall enter an order of approval and file a copy of the order with the county assessor within 10 days. Upon receipt of the order, the county assessor shall enter a notation on the assessment roll that the land described in the order is exempt from ad valorem taxation.

(b) If the land is as described in ORS 308A.360 (1), the exemption applies only to the ad valorem property taxes of the city and county that have authorized the exemption.

(6) On approval of an application filed under ORS 308A.356, for each year of designation the assessor shall indicate on the assessment and tax roll that the property is exempt from taxation as riparian land or, in the case of land described in ORS 308A.360 (1), partially exempt from taxation. The assessor shall also indicate on the tax roll that the land is subject to potential additional taxes as provided by ORS 308A.368, by adding the notation "designated riparian land (potential add’l tax)."

(7) Any owner whose application for designation has been denied may appeal to the department under the provisions of ORS chapter 183 governing contested cases.

[Formerly 308.796; 2001 c.925 §8; 2015 c.480 §5]



Section 308A.365 - Duration of exemption; change in use; withdrawal at request of owner.

(2) During any year after designation, notice of request for withdrawal may be given by the owner to the county assessor or assessors of the county or counties in which the land is situated. The county assessor or assessors, as the case may be, shall withdraw such land from designation as riparian and shall immediately give written notice of the withdrawal to the State Department of Fish and Wildlife.

[Formerly 308.797]



Section 308A.368 - Additional taxes upon withdrawal from riparian land designation; computation.

(2) The assessor, upon discovery of the change in use to a use other than that compatible with riparian or upon withdrawal by the owner of the land from designation, shall compute an additional tax equal to the difference between the taxes assessed against the land and the taxes that otherwise would have been assessed against the land had the land not received exemption for each of the last five years (or such lesser number of years, corresponding to the number of years of exemption under ORS 308A.350 to 308A.383 applicable to the property after its most recent change of ownership) preceding the tax year in which the land was withdrawn from designation.

[Formerly 308.798]



Section 308A.371 - Additional taxes; payment; collection.

(2) The amounts under ORS 308A.368 shall be added to the tax extended against the entire parcel of land of which the riparian land is a part on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property taxes.

[Formerly 308.799]



Section 308A.374 - Reports on riparian land use from owners; effect of failure to make report upon demand; request by assessor for determination of continued qualification.

(2) If the assessor has reason to believe that land designated as riparian land no longer qualifies for designation and special assessment, the assessor shall request the State Department of Fish and Wildlife to determine if the land continues to qualify. The request shall be in writing. Upon receipt of the request, the State Department of Fish and Wildlife shall inspect the property and may take whatever steps are necessary to determine if the land continues to qualify for special assessment. The State Department of Fish and Wildlife shall notify the assessor of the determination made pursuant to the request of the assessor within 120 days after the request is received. A determination by the State Department of Fish and Wildlife that the property no longer qualifies shall constitute a discovery described in ORS 308A.368 (2).

[Formerly 308.800; 2011 c.204 §7]



Section 308A.377 - Abatement of additional tax when farm, forest or open space land designated riparian.

(a) ORS 308A.050 to 308A.128 (relating to farm use special assessment).

(b) ORS 321.257 to 321.390 (relating to special assessment as designated forestland in western Oregon).

(c) ORS 321.805 to 321.855 (relating to special assessment as designated forestland in eastern Oregon).

(d) ORS 321.700 to 321.754 (relating to special assessment as small tract forestland).

(e) ORS 308A.300 to 308A.330 (relating to classification as open space land).

(2) Notwithstanding the provisions of any of the special assessment laws listed in subsection (1) of this section, the additional taxes, penalties and interest that would be due as a result of a change of designation to riparian shall be abated and shall not be collected.

[Formerly 308.801; 2003 c.454 §§100,102; 2003 c.621 §83]



Section 308A.380



Section 308A.383 - Rules.

[Formerly 308.803]



Section 308A.400 - Findings.

(2) The Legislative Assembly further finds that conservation of natural resources on private lands is desirable, and nonregulatory programs that encourage and enable landowners to engage voluntarily in conservation should be available to supplement regulatory and other approaches.

(3) The Legislative Assembly further finds that to maximize voluntary landowner participation in conservation programs, conservation should be recognized as a legitimate land use and landowners should have a full range of incentive programs from which to choose.

(4) The Legislative Assembly further finds that state government should have a mechanism to coordinate, facilitate and memorialize a landowner’s compliance with regulatory requirements while simultaneously providing a means to combine or coordinate multiple incentive programs among agencies and levels of government.

(5) The Legislative Assembly further finds that efforts should be made to more effectively and efficiently target conservation programs administered by federal, state and local governments.

(6) The Legislative Assembly further finds that there should be a comprehensive review to identify and assess the state’s conservation needs and to coordinate the development, dissemination and implementation of a comprehensive statewide conservation strategy to define priorities and address ecological goals while enhancing economic and social conditions.

[2003 c.539 §1]

Note: 308A.400 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 308A.403 - Legislative intent.

(2) The Legislative Assembly further declares that ORS 308A.403 to 308A.430 are intended to allow for the conservation and management of wildlife habitat.

(3) The Legislative Assembly recognizes that the integration of wildlife habitat conservation and management plans with generally accepted agricultural and forestry practices is an important element in exercising good land stewardship.

[2003 c.539 §3]



Section 308A.406 - Definitions for ORS 308A.403 to 308A.430.

(1) "Cooperating agency" means the State Department of Fish and Wildlife, the United States Fish and Wildlife Service, the Natural Resources Conservation Service of the United States Department of Agriculture, the Oregon State University Extension Service or other persons with wildlife habitat conservation and management training considered appropriate for the preparation of a wildlife habitat conservation and management plan, as established by rules adopted by the State Fish and Wildlife Commission under ORS 308A.409.

(2) "Department" means the State Department of Fish and Wildlife.

(3) "Lot" has the meaning given that term in ORS 92.010.

(4) "Parcel" has the meaning given that term in ORS 215.010.

(5) "Wildlife habitat conservation and management plan" or "plan" means a plan developed by a cooperating agency and landowner that specifies the conservation and management practices, including farm and forest uses consistent with the overall intent of the plan, that will be conducted to preserve and improve wildlife habitat on an affected lot or parcel.

[2003 c.539 §4; 2005 c.94 §58]



Section 308A.409 - Wildlife habitat conservation and management plans; rules.

(b) The rules adopted pursuant to this section shall:

(A) Specify the conservation and management practices that are appropriate to preserve and enhance wildlife common to the diverse regions of this state; and

(B) Specify that wildlife habitat conservation and management plans may include those efforts that improve water quality, protect and restore fish and wildlife habitats, recover threatened or endangered species, enhance streamflows and maintain or restore long-term ecological health, diversity and productivity on a broad geographic scale.

(2) Under rules adopted pursuant to this section, the commission shall allow:

(a) Accepted agricultural and forestry practices as an integral part of the wildlife habitat conservation and management practices specified in an approved plan; and

(b) The lease or sale of in-stream water rights as an integral part of the wildlife habitat conservation and management practices specified in an approved plan.

(3) The rules shall be reviewed periodically by the commission and revised when considered necessary or appropriate by the commission.

[2003 c.539 §5]



Section 308A.412 - Plan submission and review; limitation on approval; rules.

(2) The department shall review each submitted plan for compliance with the standards set forth in the rules adopted under ORS 308A.409 and shall determine if the plan is being implemented.

(3) Upon completing a review of a proposed plan and determining that the plan is in compliance with the standards set forth in the rules adopted under ORS 308A.409 and is being implemented, the department shall issue to the landowner a written declaration that the land is subject to a wildlife habitat conservation and management plan approved by the department and that the landowner has begun implementing the plan.

(4) The State Fish and Wildlife Commission may establish by rule a limit on the number of plans that may be approved in each calendar year. An application that is not approved because the maximum number of plans for a year has already been approved shall be held for consideration for approval for the next year.

[2003 c.539 §6]



Section 308A.415 - Designation by State Fish and Wildlife Commission of land eligible for wildlife habitat special assessment.

(a) Any land that is zoned for exclusive farm use, mixed farm and forest use or forest use under a land use planning goal protecting agricultural land or forestland; or

(b) Land that is clearly identifiable as containing significant wildlife habitat.

(2) At the request of the governing body of a city, the commission may designate the following land within the city as eligible for wildlife habitat special assessment:

(a) Any land that is zoned for exclusive farm use, mixed farm and forest use or forest use under a land use planning goal protecting agricultural land or forestland; or

(b) Land that is clearly identifiable as containing significant wildlife habitat.

(3) With the prior consent of the governing body of a city, the county in which all or a part of the city is located may apply to the commission on behalf of the city for designation of any area that is within both the city and the county as eligible for wildlife habitat special assessment.

(4) The commission may designate land described in subsection (1) or (2) of this section as eligible for wildlife habitat special assessment only if the commission finds:

(a) That designation will promote the findings in ORS 308A.400 and the policy in ORS 308A.403; and

(b) That the land described in subsection (1) or (2) of this section is of the nature and quality to allow for implementation of wildlife habitat conservation and management plans approved under rules adopted pursuant to ORS 308A.409.

(5) Land may not qualify for wildlife habitat special assessment under ORS 308A.424 unless the commission has determined that the land is eligible for wildlife habitat special assessment under this section.

[2003 c.539 §7]



Section 308A.418 - Removal of designation upon request of city or county; requirements.

(2) The commission shall remove the designation if:

(a) The city or county demonstrates that the designation creates an economic burden for the city or county; and

(b) The commission finds that the economic burden is significant.

(3) In making its determination under subsection (2) of this section, the commission shall give significant weight to the demonstration of economic burden made by the city or county.

[2003 c.539 §7a]



Section 308A.421 - Effect of designation or removal for property tax purposes.

[2003 c.539 §7b]



Section 308A.424 - Application for special assessment; approval.

(2) Application shall be made to the county assessor on forms prepared by the Department of Revenue and supplied by the county assessor.

(3) Applications for wildlife habitat special assessment shall be made to the county assessor on or before April 1 of the first assessment year for which the assessment is desired. The application shall include:

(a) A copy of the wildlife habitat conservation and management plan.

(b) A certified copy of the declaration described in ORS 308A.412 (3).

(c) A description of the land that is the subject of the application that is sufficient for the county assessor to determine whether the land for which wildlife habitat special assessment is sought is within an area eligible for wildlife habitat special assessment.

(d) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.703 upon disqualification from wildlife habitat special assessment.

(e) An affirmation that the statements contained in the application are true.

(4) An application to the county assessor shall be deemed approved unless, before August 15 of the year in which the application was filed, the assessor notifies the applicant in writing that the application has been wholly or partially denied.

(5) Whether land that is subject to a wildlife habitat conservation and management plan qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. If land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232 at its real market value as defined by law without regard to this section and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year.

[2003 c.539 §8]



Section 308A.427 - Valuation; potential additional tax liability.

(a) For property that was specially assessed during the previous assessment year under a program listed in ORS 308A.706 (1)(d), the property shall continue to have a specially assessed value, a maximum assessed value and an assessed value as determined under whichever of the following was an applicable method of valuation for the previous assessment year:

(A) Under ORS 308A.050 to 308A.128; or

(B) Under ORS 321.354 or 321.833.

(b) For property that was not specially assessed during the previous assessment year, the property shall have a specially assessed value, a maximum assessed value and an assessed value:

(A) Determined under ORS 321.354 or 321.833 if, at the time of application, the land has growing upon it trees of a marketable species and in numbers sufficient to meet requirements for designated forestland under ORS 321.358 or 321.839; or

(B) If the criteria set forth in subparagraph (A) of this paragraph are not satisfied, determined under ORS 308A.050 to 308A.128.

(2) For property subject to wildlife habitat special assessment, the county assessor shall enter on the assessment and tax roll the notation "potential additional tax liability" until the land is disqualified under ORS 308A.430.

[2003 c.539 §9]



Section 308A.430 - Disqualification from special assessment; additional taxes.

(2) The county assessor shall disqualify the land from wildlife habitat special assessment upon:

(a) Notice from the department as described in subsection (1) of this section;

(b) Notice of request by the landowner for withdrawal of the land from wildlife habitat special assessment;

(c) Sale or transfer to an ownership making the land exempt from ad valorem property taxation;

(d) The land qualifying for another special assessment listed in ORS 308A.703 (1); or

(e) The act of recording a subdivision plat under ORS chapter 92.

(3) If, pursuant to subsection (2)(e) of this section, the county assessor disqualifies land for wildlife habitat special assessment upon the act of recording a subdivision plat, the land may requalify for wildlife habitat special assessment upon:

(a) Payment of all additional tax and interest that remains due and owing as a result of the disqualification;

(b) Compliance with ORS 308A.403 to 308A.430; and

(c) Submission of an application for wildlife habitat special assessment under ORS 308A.424 and approval of the application by the county assessor.

(4) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733.

[2003 c.539 §10]



Section 308A.450 - Definitions for ORS 308A.450 to 308A.465.

(1) "Conservation easement" has the meaning given that term in ORS 271.715.

(2) "Holder" has the meaning given that term in ORS 271.715.

(3) "Internal Revenue Code" has the meaning given that term in ORS 305.842.

(4) "Lot" has the meaning given that term in ORS 92.010.

(5) "Parcel" has the meaning given that term in ORS 92.010, as further modified by ORS 215.010.

[2007 c.809 §2; 2008 c.45 §6; 2009 c.5 §16; 2009 c.909 §16; 2010 c.82 §16; 2011 c.7 §16; 2012 c.31 §16; 2013 c.377 §16; 2014 c.52 §18]



Section 308A.453 - Requirements.

(2) In order for land to be subject to assessment under ORS 308A.450 to 308A.465:

(a) The terms of the conservation easement must be capable of meeting the requirements for being considered exclusively for conservation purposes under section 170(h) of the Internal Revenue Code if the land or easement were ever to be the subject of a contribution;

(b) The conservation easement must be recorded in the records of the clerk of the county in which the land is located; and

(c) A written certification must be filed with the county assessor stating that the conservation easement satisfies the requirements of paragraph (a) of this subsection. The certification must be filed by:

(A) The owner of the land, if a deduction has been claimed for federal income tax purposes under section 170 of the Internal Revenue Code for a qualified conservation contribution with respect to the conservation easement; or

(B) The holder, in all cases that are not described in subparagraph (A) of this paragraph.

[2007 c.809 §3]



Section 308A.456 - Application for conservation easement special assessment; contents; application fee.

(2) Application shall be made to the county assessor on forms prepared by the Department of Revenue and supplied by the county assessor.

(3) Applications for conservation easement special assessment shall be made to the county assessor on or before April 1 of the first assessment year for which the assessment is desired. The application shall include:

(a) A copy of the conservation easement along with the property tax account number for the land.

(b) Contact information for the landowner and the holder or holders of the conservation easement.

(c) Representations, along with supporting documentation, that the requirements of ORS 308A.453 have been satisfied.

(d) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.700 to 308A.733 upon disqualification from conservation easement special assessment.

(e) An affirmation that the statements contained in the application are true.

(f) An application fee in the amount of $250.

(4) The county assessor shall approve an application that includes all documents listed in subsection (3) of this section. The assessor shall notify the landowner and the holder of the assessor’s decision to approve or wholly or partially deny an application.

(5) Whether land subject to a conservation easement qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. If land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232 at its real market value as defined by law without regard to this section and shall be assessed at its assessed value under ORS 308.156 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year.

(6) Application fees collected under this section shall be deposited in the county general fund to the credit of the county assessor.

[2007 c.809 §4]



Section 308A.459 - Valuation; potential additional tax liability.

(2) For property that was specially assessed during the previous assessment year under a special assessment law listed in ORS 308A.706 (1)(d), the property shall have a specially assessed value, a maximum assessed value and an assessed value determined under whichever of the following was an applicable method of valuation for the previous assessment year:

(a) ORS 308A.050 to 308A.128; or

(b) ORS 321.354 or 321.833.

(3) For property that was not specially assessed during the previous assessment year, the property shall have a specially assessed value, a maximum assessed value and an assessed value:

(a) Determined under ORS 321.354 or 321.833 if, at the time of application, the land has growing upon it trees of a marketable species and in numbers sufficient to meet requirements for designated forestland under ORS 321.358 or 321.839; or

(b) If the criteria set forth in paragraph (a) of this subsection are not satisfied, determined under ORS 308A.050 to 308A.128.

(4) For property subject to conservation easement special assessment, the county assessor shall enter on the assessment and tax roll the notation "potential additional tax liability" until the land is disqualified under ORS 308A.465.

[2007 c.809 §5]



Section 308A.462 - Dwellings.

(1) Lawfully existing dwellings, pursuant to ORS 215.130 (5) to (11), may remain.

(2) For a lot or parcel without an existing dwelling, dwellings may be allowed if each dwelling for which the landowner seeks approval complies with all applicable requirements under the county’s acknowledged zoning ordinance.

[2007 c.809 §6]



Section 308A.465 - Inspection by holder; disqualification; notice; requalification; additional tax.

(a) The land is managed in accordance with the terms of the conservation easement to which the land is subject;

(b) The conservation easement continues to meet the requirements of ORS 308A.453 (2)(a); and

(c) The holder complies with subsection (2) of this section.

(2)(a) Every three years, or more frequently if requested in writing by the county assessor, the holder shall provide written certification to the county assessor that the land is being managed in accordance with the terms of the conservation easement to which the land is subject and that the conservation easement continues to meet the requirements of ORS 308A.453 (2)(a).

(b) If, upon inspection, the holder determines that the land is not being managed in accordance with the terms of the conservation easement to which the land is subject or that the conservation easement no longer meets the requirements of ORS 308A.453 (2)(a), the holder shall notify the landowner and require compliance measures to be taken within six months or a reasonable shorter period if permitted by the terms of the conservation easement. If the plan is still not being implemented as required by the holder at the end of the six-month period or applicable shorter period, the holder shall notify the county assessor that the land is not being managed in accordance with the terms of the conservation easement to which the land is subject.

(3) If the landowner has claimed a federal income tax deduction under section 170 of the Internal Revenue Code and the claim is disallowed because the contribution on which the claim is based is not a qualified conservation contribution under section 170(h) of the Internal Revenue Code, the landowner and holder shall immediately notify the county assessor of the disallowance.

(4) The county assessor shall disqualify the land from conservation easement special assessment upon:

(a) Failure of the holder to provide the certification described in subsection (2)(a) of this section within 90 days following the close of the three-year period or the date of the written request, whichever is earlier;

(b) Notice from the holder as described in subsection (2)(b) of this section;

(c) Notice from the landowner or holder as described in subsection (3) of this section;

(d) Notice of request for withdrawal by the landowner of the land from conservation easement special assessment;

(e) Sale or transfer to an ownership making the land exempt from ad valorem property taxation;

(f) The land qualifying for another special assessment listed in ORS 308A.706 (1)(d); or

(g) The act of recording a subdivision plat under ORS chapter 92.

(5) If, pursuant to subsection (4)(g) of this section, the county assessor disqualifies land for conservation easement special assessment upon the act of recording a subdivision plat, the land may requalify for conservation easement special assessment upon:

(a) Payment of all additional tax and interest that remain due and owing as a result of the disqualification;

(b) Compliance with ORS 308A.450 to 308A.465; and

(c) Submission of an application for conservation easement special assessment under ORS 308A.456 and approval of the application by the county assessor.

(6) Upon disqualification, the county assessor shall compute an additional tax under ORS 308A.700 to 308A.733.

[2007 c.809 §7]



Section 308A.700 - Definitions for ORS 308A.700 to 308A.733.

(1) "Disqualification" includes the removal of forestland designation under ORS 321.359, 321.712, 321.716 or 321.842.

(2) "Urban growth boundary" means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3).

[1999 c.314 §33; 2003 c.454 §§19,21; 2003 c.621 §84]



Section 308A.703 - Additional taxes upon disqualification.

(a) Exclusive farm use zone farmland under ORS 308A.113;

(b) Nonexclusive farm use zone farmland under ORS 308A.116;

(c) Western Oregon designated forestland under ORS 321.359;

(d) Eastern Oregon designated forestland under ORS 321.842;

(e) Wildlife habitat special assessment under ORS 308A.430; or

(f) Conservation easement special assessment under ORS 308A.465.

(2) Following a disqualification listed in subsection (1) of this section, an additional tax shall be added to the tax extended against the land on the next assessment and tax roll, to be collected and distributed in the same manner as other ad valorem property tax moneys. The additional tax shall be equal to the difference between the taxes assessed against the land and the taxes that would otherwise have been assessed against the land, for each of the number of years determined under subsection (3) of this section.

(3) The number of years for which additional taxes shall be calculated shall equal the lesser of the number of consecutive years the land had qualified for the special assessment program for which disqualification has occurred or:

(a) Ten years, in the case of exclusive farm use zone farmland, but only if the land, immediately following disqualification, remains outside an urban growth boundary;

(b) Ten years, in the case of wildlife habitat special assessment land within an exclusive farm use zone, but only if the land, immediately following disqualification, remains outside an urban growth boundary;

(c) Ten years, in the case of conservation easement special assessment land within an exclusive farm use zone, but only if the land, immediately following disqualification, remains outside an urban growth boundary; or

(d) Five years, in the case of:

(A) Nonexclusive farm use zone farmland;

(B) Western Oregon designated forestland;

(C) Eastern Oregon designated forestland;

(D) Exclusive farm use zone farmland that is not described in paragraph (a) of this subsection;

(E) Wildlife habitat special assessment land that is not described in paragraph (b) of this subsection; or

(F) Conservation easement special assessment land that is not described in paragraph (c) of this subsection.

(4)(a) Except as provided in paragraph (b) of this subsection, if disqualification under subsection (1)(a) or (b) of this section occurs within five years after the end of a period of farm use special assessment pursuant to a remediation plan as defined in ORS 308A.053, the number of years for which the additional tax shall be calculated shall be the number of years determined under subsection (3) of this section plus the number of years during which farm use special assessment was granted pursuant to the remediation plan.

(b) Additional tax may not be collected for the number of years during which farm use special assessment was granted pursuant to the remediation plan if the plan:

(A) Is implemented in good faith; and

(B) Fails to render continued farm use practicable.

(5) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

(6) If the disqualification of the land is the result of the sale or transfer of the land to an ownership making the land exempt from ad valorem property taxation, the lien for additional taxes shall attach as of the day preceding the sale or transfer.

(7) The amount determined to be due under this section may be paid to the tax collector prior to the time of the next general property tax roll, pursuant to the provisions of ORS 311.370.

[1999 c.314 §34; 2001 c.114 §21; 2003 c.454 §§23,25; 2003 c.539 §16; 2003 c.621 §85; 2005 c.400 §3; 2007 c.809 §10; 2009 c.776 §5]



Section 308A.706 - Circumstances when additional taxes are deferred; potential additional tax liability.

(a) Disqualified exclusive farm use zone farmland or nonexclusive farm use zone farmland that:

(A) Is not being used as farmland; and

(B) Is not being used for industrial, commercial, residential or other use that is incompatible with a purpose to return the land to farm use.

(b) Acquired by a governmental agency or body as a result of an exchange of the land for land of approximately equal value held by the governmental agency or body.

(c) Acquired and used for natural heritage purposes and all of the following additional requirements are met:

(A) The land is registered under ORS 273.581 as a state natural area;

(B) The land is acquired by a private nonprofit corporation;

(C) The land is retained by the corporation, or transferred to the state by the corporation, for the purpose of educational, scientific and passive recreational use consistent with conservation of the ecological values and natural heritage resources of the area;

(D) If the land is retained by the corporation, it remains open to the public without charge for the uses described in subparagraph (C) of this paragraph; and

(E) The land is managed pursuant to a voluntary management agreement under ORS 273.581 (5).

(d) Qualified for special assessment under:

(A) ORS 308A.062, relating to farm use special assessment of land in an exclusive farm use zone;

(B) ORS 308A.068, relating to farm use special assessment of nonexclusive farm use zone farmland;

(C) ORS 321.358, relating to classification as designated forestland in western Oregon;

(D) ORS 321.839, relating to classification as designated forestland in eastern Oregon;

(E) ORS 321.709, relating to qualification as small tract forestland;

(F) ORS 308A.424, relating to wildlife habitat special assessment; or

(G) ORS 308A.456, relating to conservation easement special assessment.

(e) Disqualified nonexclusive farm use zone farmland, to the extent the additional taxes are deferred or abated as provided in ORS 308A.119.

(2) This section does not apply to the additional taxes imposed under ORS 308A.703 (4)(a) for the number of years during which farm use special assessment was granted pursuant to a remediation plan as defined in ORS 308A.053.

(3) In any case where the additional tax is deferred under the provisions of this section but may subsequently be imposed under ORS 308A.712, the county assessor shall continue to enter the notation "potential additional tax liability" on the assessment and tax roll.

[1999 c.314 §35; 2003 c.454 §§27,29; 2003 c.539 §17; 2003 c.621 §86; 2007 c.809 §11; 2009 c.217 §9; 2009 c.776 §6; 2011 c.319 §17]



Section 308A.707 - Additional taxes when land disqualified from small tract forestland assessment.

(2)(a) The additional taxes for disqualified small tract forestland that is qualified for special assessment under a program described in ORS 308A.706 (1)(d)(A) to (D), (F) or (G) shall be equal to the difference between the taxes assessed against the land under ORS 321.700 to 321.754 and the taxes that would have been assessed against the land:

(A) Under ORS 321.257 to 321.390, if the land is located in western Oregon; or

(B) Under ORS 321.805 to 321.855, if the land is located in eastern Oregon.

(b) The number of years for which additional taxes shall be calculated shall equal the lesser of 10 years or the number of consecutive years the land has been assessed as small tract forestland.

(3)(a) The additional taxes for disqualified small tract forestland that is not qualified for special assessment under a program described in ORS 308A.706 (1)(d)(A) to (D), (F) or (G) shall be equal to the sum of:

(A) The amount determined under subsection (2) of this section; and

(B) The difference between the taxes that would have been assessed against the land under ORS 321.257 to 321.390, if located in western Oregon, or ORS 321.805 to 321.855, if located in eastern Oregon, and the taxes that would otherwise have been assessed against the land, for the lesser of the number of consecutive years the land was forestland or five years.

(b) Notwithstanding paragraph (a)(B) of this subsection, if any provision of ORS 308A.700 to 308A.733 would cause the deferral or elimination of additional taxes that are imposed under ORS 308A.703 or 308A.712, that provision shall also cause the deferral or elimination of the additional taxes imposed under paragraph (a)(B) of this subsection, under the same terms, requirements and conditions that additional taxes under ORS 308A.700 to 308A.733 are deferred or eliminated.

(4) The additional taxes described in this section shall be imposed and collected at the same time and in the same manner as additional taxes described in ORS 308A.703 are imposed and collected.

(5) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

(6) The amount determined to be due under this section may be paid to the tax collector prior to the time of the next general property tax roll, pursuant to the provisions of ORS 311.370.

(7) As used in this section, "forestland," "western Oregon" and "eastern Oregon" have the meanings given those terms in ORS 321.700.

[2003 c.454 §31; 2005 c.400 §4; 2007 c.809 §19]



Section 308A.709 - Circumstances when additional taxes are not imposed.

(1) Acquired by a governmental agency as a result of the lawful exercise of the power of eminent domain or the threat or imminence thereof.

(2) Acquired by purchase, agreement or donation under ORS 390.121 (relating to State Parks and Recreation Commission acquisitions).

(3) Acquired by a city, county, metropolitan service district created under ORS chapter 268 or park and recreation district organized under ORS chapter 266 for public recreational purposes or for the preservation of scenic or historic places.

(4) Acquired for wildlife management purposes under ORS 496.146.

(5) Public property that was leased or rented to a taxable owner as described in ORS 307.110 at the time of disqualification, and the reason for the disqualification was the termination of the lease under which the land was assessed.

(6) Land that ceases to be located within the boundaries of an exclusive farm use zone as the result of a change in the boundaries of the zone or removal of the zone following an action by the governing body of the county or city that:

(a) Was not requested or initiated by the owner of the land; or

(b) Was requested by:

(A) The State Parks and Recreation Department for public park purposes under ORS 390.121; or

(B) The State Fish and Wildlife Commission for wildlife management purposes under ORS 496.146.

(7) Forestland acquired by a federal, state or local governmental agency. In the case of an acquisition described in this subsection, a lien for additional taxes and interest may not attach on the day preceding the day of transfer of the forestland to the governmental agency.

[1999 c.314 §36; 1999 c.800 §1a; 2003 c.454 §34; 2003 c.621 §87]



Section 308A.712 - Determining amount of deferred additional taxes and period for which additional taxes are due.

(a) The amount of deferred additional taxes shall be determined as provided for in this section in lieu of ORS 308A.703; and

(b) The deferred additional taxes shall be added to the assessment and tax roll for the year in which the event described in subsections (2) to (6) of this section is first taken into account for property tax purposes, to be collected and distributed in the same manner as other ad valorem property taxes.

(2) If additional taxes are deferred under ORS 308A.706 (1)(a) (relating to compatible nonuse of farmland) and subsequently the land is changed to an industrial, commercial, residential or other use incompatible with a return of the land to farm use, then:

(a) The amount of additional tax due for each year to which the additional tax applies shall be the difference between the taxes assessed against the land and the taxes that would have been assessed against the land in that year had the land not been in special assessment; and

(b) The number of years for which the additional tax shall be collected shall be the total number of years (whether or not continuous) that the farm use special assessment was in effect for the land, not to exceed:

(A) In the case of disqualified exclusive farm use zone farmland located outside an urban growth boundary, 10 tax years, or such lesser number of years, corresponding to the number of years of farm use zoning applicable to the property; or

(B) In the case of all other farmland disqualified from farm use special assessment, five tax years.

(3)(a) If additional taxes are deferred under ORS 308A.706 (1)(b) (relating to government exchange of land), additional taxes shall be collected when the land acquired as a result of the exchange is disqualified from special assessment. The additional taxes shall equal the total amount of additional taxes under ORS 308A.703 (2) attributable to the number of years the land transferred to the governmental agency or body received the special assessment before the exchange plus the number of years, if any, the land acquired from the governmental agency or body received a special assessment after the exchange.

(b) The total number of years taken into account shall not exceed the maximum number of years for which additional taxes may be collected under the provision of law applicable to either the exchanged land (immediately before the exchange) or the acquired land, whichever is greater.

(4) If additional taxes are deferred under ORS 308A.706 (1)(c) (relating to state natural areas), the additional taxes that would have been imposed under ORS 308A.703 at the time of disqualification shall be collected when the land is no longer used as described in ORS 308A.706 (1)(c).

(5) If additional taxes are deferred under ORS 308A.706 (1)(d) (relating to change in special assessment), the additional taxes that would have been collected at the time of disqualification shall be collected at the time the land is disqualified from any other special assessment law listed in ORS 308A.706 (1)(d). The total amount of additional tax shall be calculated as follows:

(a) The amount of the additional tax due for each year to which the additional tax applies shall be the difference between the taxes assessed against the land and the taxes that would have been assessed against the land in that year had the land not been in special assessment; and

(b) The number of years for which the additional tax shall be collected shall be the total number of continuous tax years that a special assessment listed in ORS 308A.706 (1)(d) was in effect for the land, not to exceed:

(A) Five tax years; or

(B) If the property had, within the past 10 tax years, been disqualified from a special assessment program described in ORS 308A.703 (3)(a) to (c) and had been continuously subject to special assessment, then 10 tax years. However, the number of continuous preceding years of special assessment under the special assessment programs listed in ORS 308A.703 (3)(d) that may be taken into consideration for purposes of computing the additional tax may not exceed five years.

(6) In determining the additional tax under subsection (5) of this section, the number of continuous preceding years of special assessment counted shall not include those years in which the land was specially assessed under any of the special assessment laws listed in ORS 308A.706 (1)(d) prior to a disqualification of the land for special assessment as exclusive farm use zone farmland under the conditions described in ORS 308A.709 (6).

[1999 c.314 §37; 2003 c.454 §36; 2003 c.621 §88; 2007 c.809 §16; 2009 c.217 §10]



Section 308A.715 - Imposition of deferred additional taxes upon request of owner.

(2) A request for imposition of tax under this section shall be made in writing to the county assessor.

(3) If the request for imposition of tax under this section is made prior to August 15 of the assessment year, the additional tax shall be added to the current general property tax roll to be collected and distributed in the same manner as other real property tax. If the request for imposition of tax is made on or after August 15 of the assessment year, the additional tax shall be added to the next general property tax roll to be collected in the same manner as other ad valorem property taxes.

[1999 c.314 §38]



Section 308A.718 - Assessor to send notice upon disqualification or forestland change in use; deadline; appeal; change in special assessment explanation; remediation plan notification.

(a) Farm use special assessment under ORS 308A.050 to 308A.128.

(b) Farm or forest homesite special assessment under ORS 308A.250 to 308A.259.

(c) Western Oregon designated forestland special assessment under ORS 321.257 to 321.390.

(d) Eastern Oregon designated forestland special assessment under ORS 321.805 to 321.855.

(e) Small tract forestland special assessment under ORS 321.700 to 321.754.

(f) Wildlife habitat special assessment under ORS 308A.403 to 308A.430.

(g) Conservation easement special assessment under ORS 308A.450 to 308A.465.

(2) Notwithstanding that a change in use described in this section is not a disqualification, the assessor shall send notice as provided in this section when the highest and best use of land changes from forestland to a different highest and best use.

(3) Within 30 days after the date that land is disqualified from special assessment, the assessor shall notify the taxpayer in writing of the disqualification and shall state the reason for the disqualification.

(4) Following receipt of the notification, the taxpayer may appeal the assessor’s determination to the Oregon Tax Court within the time and in the manner provided in ORS 305.404 to 305.560.

(5)(a) When any land has been granted special assessment under any of the special assessment laws listed in subsection (1) of this section and the land is disqualified from such special assessment, the county assessor shall furnish the owner with a written explanation summarizing:

(A) ORS 308A.706 (1)(d) (relating to change in special assessment);

(B) ORS 308A.727 (relating to change in use to open space use special assessment for certain golf courses);

(C) The administrative act necessary under ORS 308A.724 to change the property to another classification described in this paragraph; and

(D) The imposition of any penalties that would result from the disqualification if no requalification or reclassification is made under one of the other special assessment laws listed in this paragraph.

(b) The written explanation required by this subsection shall be given in conjunction either with the notice of disqualification required under this section or with an order or notice of disqualification otherwise provided by law.

(c)(A) If no notice of disqualification is required to be made by this section or other provision of law, the written explanation required by this subsection shall be made by the county assessor.

(B) A written explanation made under this paragraph shall be made by the assessor within 30 days of the effective date of the disqualification.

(6) Subsections (1) to (5) of this section do not apply if the reason for the disqualification is:

(a) The result of a request for disqualification by the property owner; or

(b) Because the property is being acquired by a government or tax-exempt entity.

(7) Within 30 days after the date the notification required under subsection (3) of this section is mailed, a taxpayer intending to implement a remediation plan as defined in ORS 308A.053 on the disqualified land that is the subject of the notification must notify the assessor in writing of the taxpayer’s intention to seek certification for the remediation plan.

[1999 c.314 §39; 2003 c.454 §38; 2003 c.539 §18; 2003 c.621 §89; 2007 c.809 §12; 2009 c.776 §7]



Section 308A.721



Section 308A.724 - Application for change of special assessment following disqualification; time for meeting farm use income requirements; application due dates; limitation on special assessments for disqualified wildlife habitat and conservation easement land.

(b) If the disqualification is effective prior to July 1 in any year, the owner shall file the required claim or application on or before August 1 of that year.

(c) If the disqualification is effective on or after July 1 in any year, the county taxing authorities shall continue the classification on the current assessment and tax rolls, and the owner shall file the required claim or application in the next calendar year in accordance with the laws governing the particular special assessment program.

(2) If an owner of land disqualified under one of the special assessment laws listed in ORS 308A.706 (1)(d) seeks to qualify for farm use special assessment of nonexclusive farm use zone farmland under ORS 308A.068, the owner shall have five years, beginning with the first year in which application is made under this section, to qualify for the two-year farm use requirement of ORS 308A.068 and the income requirement under ORS 308A.071.

(3) Notwithstanding subsection (1) of this section, an owner may make application under this section at any time within 30 days of the date notice of disqualification is sent by the assessor under ORS 308A.718.

(4) Notwithstanding subsections (1) to (3) of this section:

(a) An owner of land disqualified from wildlife habitat special assessment under ORS 308A.430 that was previously subject to ORS 215.236 (5), except for conservation easement special assessment, may not apply for another special assessment under this section without first satisfying the requirements of ORS 215.236 (5); and

(b) An owner of land disqualified from conservation easement special assessment under ORS 308A.465, except for wildlife habitat special assessment, may not apply for another special assessment under this section without first satisfying the requirements of ORS 215.236 (5).

[1999 c.314 §41; 2003 c.454 §40; 2003 c.539 §20; 2003 c.621 §90; 2007 c.809 §14]



Section 308A.727 - Change to open space use; additional taxes upon withdrawal; notification upon application.

(a) Application for open space use special assessment is or has been made under ORS 308A.306;

(b) The land qualifies for open space use special assessment;

(c) The application for open space use special assessment is or has been approved under ORS 308A.309 and 308A.312;

(d) The open space use is for a golf course open to the general public with or without payment of fee or charge; and

(e) All or a portion of the land is within or is contiguous to an urban growth boundary.

(2) Land described in subsection (1) of this section shall not, upon the change from farm or forest use to open space use, be subject to any of the additional taxes ordinarily applicable when land specially assessed under one of the special assessment laws listed under ORS 308A.706 (1)(d) is disqualified, declassified or otherwise removed from such special assessment.

(3) When land that has been changed from special assessment as farm or forest land to open space use special assessment under subsections (1) and (2) of this section is later withdrawn or otherwise removed from open space use special assessment, all the provisions of ORS 308A.300 to 308A.330 shall apply except that there shall be added to the amount of additional taxes imposed under ORS 308A.318 or 308A.321 and computed under ORS 308A.312 (3), the amount of the additional taxes that, except for subsections (1) and (2) of this section, would have been added at the time of the change. However, in making the computation of the amount to be added under this subsection, the number of years specified in ORS 308A.703 shall be reduced by the number of continuous years of open space use special assessment in effect for the land pursuant to the change. At the time of the change to open space use and each year thereafter, the assessor shall determine and note upon the assessment and tax rolls the added amount of potential additional taxes, if any, that may become due under this subsection.

(4) For purposes of ORS 308A.324 and in construing any other provision of ORS 308A.300 to 308A.330, the amount of additional taxes added under subsection (3) of this section shall be treated as additional taxes imposed under ORS 308A.318 or 308A.321.

(5) Upon receipt of any application for open space use special assessment under ORS 308A.300 to 308A.330, the public official or agency shall notify the owner of the provisions of this section.

[Formerly 321.795]



Section 308A.730 - Application for special assessment following acquisition of land through government exchange; amount of additional taxes following disqualification.

(a) If the exchange takes place prior to July 1, the owner shall file the application on or before August 1.

(b) If the exchange takes place on or after July 1, the owner shall file the application on or before April 1 of the following year.

(2) Failure to file an application as required under this section, or failure to otherwise meet the qualification for special valuation under the special assessment law for which application is made shall disqualify the land under ORS 308A.703. However, the amount of additional taxes imposed upon the disqualification under this subsection shall be equal to those that would have been imposed against the land transferred to the governmental agency or body on account of the exchange were it not for ORS 308A.706 (1)(b).

(3) If an application filed under this section is for classification for farm use special assessment under ORS 308A.068, the owner shall have five years beginning with the first year of classification to meet the income requirements under ORS 308A.071 and need not meet the two-year farm use requirements of ORS 308A.068.

(4) This section does not apply to an exchange of forestland to which ORS 308A.706 (1)(b) (relating to governmental exchange) applies.

[Formerly 308.373; 2003 c.454 §§42,44; 2003 c.621 §91]



Section 308A.733 - Withdrawal of change of special assessment application.

(2) This section applies to the following special assessment laws:

(a) ORS 308A.050 to 308A.128 (relating to special assessment at value for farm use).

(b) ORS 321.257 to 321.390 (relating to special assessment as designated forestland in western Oregon).

(c) ORS 321.805 to 321.855 (relating to special assessment as designated forestland in eastern Oregon).

(d) ORS 321.700 to 321.754 (relating to special assessment as small tract forestland).

(e) ORS 308A.300 to 308A.330 (relating to classification as open space land).

(f) ORS 308A.350 to 308A.383 (relating to designation as riparian land).

(g) ORS 308A.403 to 308A.430 (relating to special assessment as wildlife habitat).

(h) ORS 308A.450 to 308A.465 (relating to special assessment as conservation easement).

[Formerly 308.025; 2003 c.454 §§46,48; 2003 c.621 §92; 2007 c.809 §17]



Section 308A.740 - Legislative policy.

(2) The Legislative Assembly declares that it is the policy of this state to encourage landowners to manage private lands in a sustainable manner through tax policy, land use planning, education and technical and financial incentives.

(3) The Legislative Assembly further declares that it is the policy of this state not to impose additional taxes on property, commodities or income if a landowner voluntarily forgoes, limits or postpones economic uses of private land for conservation purposes.

(4) As used in this section, "conservation" means the management of land, water and natural resources for the purpose of meeting human and ecological needs in a sustainable manner.

[2001 c.708 §2]



Section 308A.743 - Disqualification limited when land subject to conservation and management plan, conservation easement or deed restriction; procedural requirements.

(a) Entered into a wildlife habitat conservation and management plan, as described in ORS 308A.403 to 308A.430, approved by the State Department of Fish and Wildlife; or

(b) Executed a conservation easement, as defined in ORS 271.715, or a deed restriction and the land:

(A) Is managed in compliance with the conservation easement or deed restriction; and

(B) Continues to meet the requirements for special assessment or exemption. The existence of the conservation easement or deed restriction may not cause the disqualification of the land from special assessment or exemption or preclude the disqualification of the land from special assessment or exemption for some other reason.

(2) A property owner who executes a conservation easement may convey the easement to a land trust or other qualified entity without a loss of benefits under this section.

(3) In order for land to be subject to this section:

(a) The conservation easement, deed restriction or wildlife habitat conservation and management plan must be recorded in the records of the clerk of the county in which the land is located; and

(b) A copy of the conservation easement, deed restriction or wildlife habitat conservation and management plan, along with the property tax account number for the land, must be sent to the county assessor.

[2001 c.708 §3; 2003 c.454 §§50,52; 2003 c.539 §35; 2003 c.621 §93; 2007 c.809 §15]






Chapter 309 - Board of Property Tax Appeals; Ratio Studies

Section 309.010



Section 309.011



Section 309.012



Section 309.014



Section 309.016



Section 309.018



Section 309.020 - Board of property tax appeals; members; qualifications; term of office; quorum; replacement; participation in determinations.

(a) The board of property tax appeals shall consist of those persons selected by the county clerk from the pool of board members appointed under ORS 309.067. The clerk shall complete the selection prior to the commencement of the board session as provided in ORS 309.026. The board shall consist of one member of the pool described in ORS 309.067 (1)(a) and two members of the pool described in ORS 309.067 (1)(b).

(b) Additional boards of property tax appeals may be selected by the county clerk if necessary for the efficient conduct of business. Each additional board shall consist of one member of the pool described in ORS 309.067 (1)(a), or under subsection (5) of this section, and two members of the pool described in ORS 309.067 (1)(b).

(2) The term of each member of a county board of property tax appeals shall begin on the date of appointment and shall end on the June 30 next following appointment or when the member resigns or is replaced under subsection (4) of this section, whichever occurs first.

(3) The chairperson of the board shall be the member of the county governing body, if present. If the governing body member is replaced as provided under subsection (4) of this section, the governing body member’s replacement shall be the chairperson unless the board votes unanimously to elect one of the other nonoffice-holding members present as chairperson of the board. A quorum shall be a minimum of two members.

(4) In the event of the inability or unwillingness of any member to serve, such indisposition continuing for more than seven consecutive days, the member shall be replaced in the manner of an original appointment.

(5) In any county:

(a) The county governing body may appoint one nonoffice-holding county resident to serve on a board instead of appointing a member of the county governing body.

(b) Any nonoffice-holding county resident appointed to the pool may serve on any board as needed for the efficient conduct of business.

(6) A particular member of a board shall not participate in the determination of a petition after the hearing if the board member did not hear and consider, as a member of the board, the evidence presented at the hearing.

[Amended by 1953 c.714 §3; 1955 c.709 §1; 1957 c.326 §1; 1967 c.142 §1; 1971 c.363 §1; 1973 c.61 §3; 1973 c.372 §1; 1979 c.725 §1; 1985 c.318 §2; 1989 c.330 §2; 1991 c.459 §186; 1995 c.226 §6; 1997 c.541 §224]



Section 309.021



Section 309.022 - Training; expenses; expense of appraiser assistance; rules.

(2) Provision shall be made in the county budget for the following:

(a) An amount sufficient to defray the reasonable expenses of the boards, including a per diem allowance.

(b) An amount sufficient to defray the necessary traveling and living expenses of each person whose name appears in the pools described in ORS 309.067 while completing training approved by the Department of Revenue as required under subsection (1) of this section.

(c) An amount sufficient to compensate any appraiser hired by the board under ORS 309.024.

[1953 c.714 §3; 1955 c.709 §2; 1989 c.330 §3; 1991 c.459 §188; 1995 c.226 §7; 1995 c.293 §11; 1997 c.541 §225; 2001 c.511 §1]



Section 309.024 - Record of proceedings; clerk; legal advisor; appraiser assistance.

(2) The county clerk, as described in ORS 306.005, shall serve as clerk of the board. The clerk or deputy clerk shall attend sessions of the board at the discretion of the board as approved by the clerk.

(3) The district attorney or the county counsel, at the discretion of the county clerk, shall be the legal advisor of the board unless there is a potential conflict of interest in the district attorney or county counsel serving as the legal advisor. If there is a potential conflict of interest, the county clerk may appoint independent counsel to serve as the legal advisor of the board. The legal advisor of the board, or the legal advisor’s deputy, may attend all sessions of the board.

(4) At the discretion of the county clerk, the board may hire one or more appraisers registered under ORS 308.010, or licensed or certified under ORS 674.310, and not otherwise employed by the county, and other necessary personnel for the purpose of aiding the board in carrying out its functions and duties under ORS 309.026. The boards of the various counties may make such reciprocal arrangements for the exchange of appraisers with other counties as will most effectively carry out the functions and duties of the boards.

[1953 c.714 §3; 1955 c.709 §3; 1957 c.326 §2; 1971 c.377 §2; 1973 c.336 §1; 1981 c.804 §2; 1989 c.330 §16; 1991 c.5 §24; 1991 c.459 §189; 1993 c.270 §40; 1993 c.498 §3; 1997 c.541 §225a; 2001 c.511 §2; 2005 c.94 §59]



Section 309.025 - Notice of hearings on appeals of property value; proof of notice; persons interested may appear.

(2)(a) The notice provided under this section shall be given by posting notices in six conspicuous places in the county.

(b) Proof of notice shall be made by affidavit of the clerk of the board, setting out the time, manner and place of posting the notices. The affidavit must be filed in the office of the county clerk on or before the day on which the board convenes.

(3) Persons interested may appear at the time and place appointed in the notice.

[1991 c.459 §194a; 1997 c.541 §226; 1999 c.579 §9; 2011 c.204 §8]

Note: 309.025 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 309 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 309.026 - Sessions; hearing of petitions; applications to waive penalty; adjournment.

(2) The board shall hear petitions for the reduction of:

(a) The assessed value or specially assessed value of property as of January 1 or as determined under ORS 308.146 (6)(a);

(b) The real market value of property as of January 1 or as determined under ORS 308.146 (6)(a);

(c) The maximum assessed value of property as of January 1 or as determined under ORS 308.146 (5)(a) or (8)(a); and

(d) Corrections to value made under ORS 311.208.

(3) The board shall hear petitions for the reduction of value as provided in subsection (2) of this section, but only if the value that is the subject of the petition was added to the roll prior to December 1 of the tax year.

(4) The board shall consider applications to waive liability for all or a portion of the penalty imposed under ORS 308.295 or 308.296.

(5) The board shall adjourn no later than April 15.

[1955 c.709 §4; 1957 c.326 §3; 1959 c.519 §3; 1971 c.377 §3; 1975 c.753 §3; 1979 c.241 §35; 1981 c.804 §3; 1983 s.s. c.5 §9; 1985 c.318 §3; 1989 c.330 §4; 1991 c.459 §190; 1993 c.270 §41; 1997 c.541 §227; 1999 c.579 §10; 1999 c.655 §5; 2001 c.422 §1; 2009 c.443 §3; 2015 c.92 §4]



Section 309.028



Section 309.030



Section 309.032



Section 309.034



Section 309.035



Section 309.036



Section 309.038



Section 309.040



Section 309.045



Section 309.050



Section 309.060



Section 309.067 - Pool of members.

(a) A pool of members of the county governing body or the governing body’s designees who are eligible and willing to serve as members of the county board of property tax appeals.

(b) A pool of nonoffice-holding residents of the county who are not employees of the county or of any taxing district within the county and who are eligible and willing to serve as members of the county board of property tax appeals.

(2) The number of names placed in pools shall be sufficient to meet the projected needs for board members for the term of appointment for which the pools are prepared.

(3) The pools shall contain the names, addresses and telephone numbers of the persons in the pools and shall include a brief description of the training under ORS 309.022 in which the person has or will have participated before any term as a board member begins. The pools of appointed persons shall be filed in the records of the county clerk.

(4) A newly filed pool of names shall take precedence over any previously filed pool of names. The county governing body shall designate the date when a newly filed pool of names shall become effective. After a newly prepared pool of names becomes effective, board members shall not be selected from a previously filed pool of names.

(5) The appointment of pools described in this section shall be made by the county governing body on or before October 15 of each year or at any other time upon the request of the county clerk at a regular meeting of the governing body or at a special meeting called by the chairperson of the county governing body.

(6) Appointments made under this section shall be in writing and shall designate the pool to which the member was appointed.

[1995 c.226 §2; 1997 c.541 §229]



Section 309.070 - Oath.

[Amended by 1979 c.241 §41; 1981 c.804 §13; 1991 c.459 §195; 1995 c.226 §9; 1997 c.541 §230]



Section 309.072 - Record of board affairs.

[Formerly 309.140; 1995 c.226 §10; 1997 c.541 §231]



Section 309.080



Section 309.090



Section 309.100 - Petitions; filing; hearings; notice of hearing; representation at hearing.

(2) Petitions filed under this section shall be filed with the clerk of the board during the period following the date the tax statements are mailed for the current tax year and ending December 31.

(3) Each petition shall:

(a) Be made in writing.

(b) State the facts and the grounds upon which the petition is made.

(c) Be signed and verified by the oath of a person described in subsection (1) or (4) of this section.

(d) State the address to which notice of the action of the board shall be sent. The notice may be sent to a person described in subsection (1) or (4) of this section.

(e) State if the petitioner or a representative desires to appear at a hearing before the board.

(4)(a) The following persons may sign a petition and appear before the board on behalf of a person described in subsection (1) of this section:

(A) A relative, as defined by rule adopted by the Department of Revenue, of an owner of the property.

(B) A person duly qualified to practice law or public accountancy in this state.

(C) A legal guardian or conservator who is acting on behalf of an owner of the property.

(D) A real estate broker or principal real estate broker licensed under ORS 696.022.

(E) A state certified appraiser or a state licensed appraiser under ORS 674.310 or a registered appraiser under ORS 308.010.

(F) The lessee of the property.

(G) An attorney-in-fact under a general power of attorney executed by a principal who is an owner of the property.

(b) A petition signed by a person described in this subsection, other than a legal guardian or conservator of a property owner, an attorney-in-fact described in paragraph (a)(G) of this subsection or a person duly qualified to practice law in this state, shall include written authorization for the person to act on behalf of the owner or other person described in subsection (1) of this section. The authorization shall be signed by the owner or other person described in subsection (1) of this section.

(c) In the case of a petition signed by a legal guardian or conservator, the board may request the guardian or conservator to authenticate the guardianship or conservatorship.

(d) In the case of a petition signed by an attorney-in-fact described in paragraph (a)(G) of this subsection, the petition shall be accompanied by a copy of the general power of attorney.

(5) If the petitioner has requested a hearing before the board, the board shall give such petitioner at least five days’ written notice of the time and place to appear. If the board denies any petition upon the grounds that it does not meet the requirements of subsection (3) of this section, it shall issue a written order rejecting the petition and set forth in the order the reasons the board considered the petition to be defective.

(6) Notwithstanding ORS 9.160 or 9.320, the owner or other person described in subsection (1) of this section may appear and represent himself or herself at the hearing before the board, or may be represented at the hearing by any authorized person described in subsection (4) of this section.

[Amended by 1955 c.709 §14; 1959 c.56 §1; 1967 c.78 §5; 1969 c.561 §2; 1971 c.377 §9; 1973 c.402 §34; 1981 c.804 §16; 1983 c.603 §2; 1983 s.s. c.5 §16; 1987 c.808 §1; 1989 c.330 §12; 1991 c.5 §25; 1991 c.459 §196; 1993 c.270 §42; 1995 c.79 §136; 1995 c.467 §1; 1997 c.541 §232; 1999 c.579 §§11,11a; 2001 c.300 §60; 2003 c.120 §1; 2009 c.33 §9; 2011 c.111 §2]



Section 309.103



Section 309.104 - Electronic filing; rules.

[1997 c.154 §8]



Section 309.105



Section 309.110 - Disposition of petitions; orders; mailing or delivery; stipulations; amended orders; appeals.

(2) If a petition is filed with the board that is resolved by stipulation under ORS 308.242 prior to the date the board convenes, the stipulation shall be entered into the record of the board. The requirements for recording by formal order, mailing and delivery under subsection (1) of this section do not apply to a stipulation entered into the record under this subsection. For all other purposes, a petition that is resolved by stipulation under ORS 308.242 prior to the date the board convenes shall be treated as if the petition had been withdrawn.

(3)(a) A board may issue amended orders to correct clerical errors or errors of jurisdiction appearing in its original orders.

(b) A board may authorize a board member or clerk of the board to amend board orders on behalf of the board for the purpose of correcting clerical errors.

(4) Amended orders correcting an error of jurisdiction may be issued only during a board’s session, or by call of the chairperson.

(5) An amended order correcting a clerical error or an error of jurisdiction must be made on or before June 30 of the year in which the original order was issued by the board.

(6) The provisions of subsection (1) of this section shall apply to amended orders, unless the context requires otherwise. Amended orders shall be mailed to the petitioner and delivered to the assessor and the officer in charge of the roll not later than five days after the adjournment of a board’s meetings or five days after the date the order is amended, whichever is later.

(7) The order of a board, other than an order relating to an application to excuse liability for the penalty imposed under ORS 308.295, may be appealed to the magistrate division of the Oregon Tax Court.

(8) As used in this section:

(a) "Clerical error" means an error in an order that either arises from an error in the minutes of a board or is a failure to correctly reflect the minutes of a board and that, had it been discovered prior to the order being issued, would have been corrected as a matter of course. In order to be a clerical error, the information necessary to make the correction must be contained in the minutes of the board. Such errors include, but are not limited to, arithmetic and copying errors and omission or misstatement of identification of property.

(b) "Error of jurisdiction" means an error in an order resulting from a board’s failure to correctly apply the board’s authority as granted under ORS 309.026.

[Amended by 1957 c.326 §6; 1959 c.666 §1; 1977 c.884 §14; 1981 c.804 §19; 1983 c.602 §1; 1985 c.318 §6; 1985 c.613 §23; 1989 c.330 §14; 1991 c.459 §198; 1993 c.498 §4; 1995 c.226 §11; 1997 c.541 §233; 1999 c.21 §23; 1999 c.340 §5; 1999 c.579 §12; 2001 c.114 §22; 2001 c.511 §3; 2003 c.35 §1]



Section 309.115 - Effect of property value correction upon appeal; exceptions.

(2) Notwithstanding subsection (1) of this section, the following adjustments may be made to the real market value during the period described in subsection (1) of this section:

(a) Annual trending or indexing applied to all properties of the same property class in the county, or within clearly defined areas of the county under this chapter.

(b) Annual trending or depreciation factors applied to similar property.

(c) Additions or retirements based upon returns filed under ORS 308.290.

(d) Additions, retirements or economic trending from the annual valuations under ORS 308.505 to 308.681.

(e) Increases directly related to additions, remodeling or rehabilitation made to property.

(f) Changes directly related to subdividing or partitioning the property.

(g) Changes directly related to rezoning the property and using the property consistent with the rezoning.

(h) Property damaged, destroyed or otherwise subject to loss of real market value.

(3) In the case of state-appraised industrial property as defined in ORS 306.126, subsection (1) of this section does not apply to changes in real market value as a result of:

(a) Annual trending or depreciation factors applied by type of property to industrial or personal property;

(b) Additions or retirements based upon returns filed under ORS 308.290; or

(c) Property damaged, destroyed or otherwise subject to loss of real market value.

(4) If, during the five-year period described in subsection (1) of this section, another order correcting the real market value of the property subject to subsection (1) of this section is entered, subsection (1) of this section shall apply for the five years next following the year the later order is entered.

[1989 c.678 §2; 1991 c.459 §198a; 1995 c.650 §65; 1997 c.154 §§45,46; 1997 c.541 §§234,235; 1999 c.579 §28; 2001 c.6 §1; 2015 c.36 §12]



Section 309.120 - Entry in roll of corrections, additions or changes.

[Amended by 1957 c.326 §7; 1981 c.804 §20; 1991 c.459 §199; 1997 c.541 §237]



Section 309.130



Section 309.140



Section 309.150 - Appeals of value upon summary or accelerated collection of taxes.

[Amended by 1975 c.365 §2; 1981 c.804 §22; 1991 c.459 §201; 1995 c.226 §12; 1997 c.541 §238]



Section 309.160



Section 309.200 - Assessor to collect sales data and prepare ratio study; filing study with board and department.

(2) The assessor shall prepare and complete a certified ratio study in the time and manner provided by the rules adopted by the Department of Revenue. A copy of the sales data collected and used as the basis for conclusions relating to real market value shall be included with the ratio study. The assessor shall file a certified copy of the sales data and ratio study with the department, as prescribed by department rule.

(3) Not later than October 15 of each year the assessor shall file with the clerk of the board of property tax appeals a copy of the ratio study.

[1975 c.753 §2; 1981 c.804 §23; 1985 c.613 §24; 1989 c.330 §18; 1991 c.459 §202; 1993 c.270 §43; 1997 c.541 §239; 1999 c.655 §7]



Section 309.203 - Real market value standard; compliance; recommendations or orders by department; examination of ratio study; action if assessed value deviates from real market value.

(2) After May 1, but prior to September 1, the department shall examine the certified ratio study prepared by each county assessor under ORS 309.200 and studies prepared by the department, to determine if the value of all locally assessed taxable properties complies with the real market value requirements of ORS 308.232. The assessor and the department shall cooperate with each other to keep the department informed as to the assessor’s needs and as to the status of the current assessment work. If, in the judgment of the department, the attainment of the real market value standard required under ORS 308.232 is in jeopardy, the department shall notify the assessor in writing of the determination and the factors giving rise to it, with the statement that if unfulfilled statutory duties specified by the department are not met, the department shall take action pursuant to this section. A copy of such notice shall be sent to the county governing body, for its information. On or before September 1, the department shall issue a written order to the assessor to adjust the classes of property on the assessment roll:

(a) If the department finds that the ratio of all taxable properties deviates more than five percent from the real market value level required by ORS 308.232, the department shall order an adjustment to the real market values that will result in compliance with ORS 308.232. The assessor shall apply the adjustment to real market values on the assessment roll and compute corrected assessed values if necessary. A tolerance of five percent from 100 percent may be presumed by the department to meet the requirements of ORS 308.232. Notwithstanding satisfactory compliance with the provisions of paragraph (b) of this subsection, the department shall take any action necessary to achieve the real market value level required by ORS 308.232.

(b) If the department finds that the real market value for any class of property provided for under ORS 308.215 deviates more than 10 percent from 100 percent of real market value for the class, the department shall order a change of values to bring the class to 100 percent of real market value. The order may be made applicable to the class throughout the county or to the class in specific areas of the county and may take into account variations caused by appraisals being made in different years.

(c) If the department’s order results in a valuation increase, the increase may be appealed in the manner provided by ORS 309.100.

(3) If the department orders an adjustment to the real market values of property under subsection (2) of this section, the department shall immediately give notice to the assessor, showing why the adjustment is ordered.

[Formerly 309.035; 2001 c.509 §1]



Section 309.205



Section 309.210



Section 309.215



Section 309.220



Section 309.230



Section 309.240



Section 309.250



Section 309.260



Section 309.270



Section 309.310 - "Department" defined for ORS 309.330 to 309.400.



Section 309.320



Section 309.330 - Transmission of summary of assessment roll by assessor.

(2) The summary of the assessment roll shall be shown on forms prescribed by the Department of Revenue with such classification of property as the director shall specify.

[Amended by 1969 c.520 §34; 1977 c.220 §1; 1981 c.804 §111; 1991 c.459 §202b]



Section 309.340 - Recording and tabulating summaries.

[Amended by 1969 c.520 §35; 1977 c.220 §2]



Section 309.350



Section 309.360 - Examining summaries; obtaining other information.

[Amended by 1991 c.459 §203a]



Section 309.370 - Tabulating assessment summaries.

[Amended by 1969 c.520 §37; 1981 c.804 §25; 1985 c.761 §14; 1991 c.459 §203b; 1993 c.98 §14; 1997 c.541 §240]



Section 309.380



Section 309.390



Section 309.400 - Ordering or making change of valuation.

(2) If an officer fails to comply with any order or requirement of the department, the department may make the correction or change in the assessment roll.

[Amended by 1953 c.22 §2; 1991 c.96 §7; 1991 c.459 §204]



Section 309.410



Section 309.510



Section 309.520



Section 309.530



Section 309.540



Section 309.550

[Renumbered 311.658]



Section 309.990 - Penalties.

[Subsections (1) and (2) enacted as 1955 c.709 §15; 1969 c.520 §39; 1971 c.377 §11; 1981 c.804 §27; 2005 c.94 §60]






Chapter 310 - Property Tax Rates and Amounts; Tax Limitations; Tax Reduction Programs

Section 310.010 - Determination of amount of money for county and other purposes.



Section 310.020 - Levy of tax to defray county expenses.



Section 310.030 - Levy of taxes required or permitted by law.



Section 310.040 - Reducing levy where necessity for budget item eliminated.



Section 310.045



Section 310.050



Section 310.055 - Operating taxes.

(2) For the tax year beginning July 1, 1997, operating taxes consist of the sum of the following (or such lesser amount as is certified to the assessor under ORS 310.206 (4)(b):

(a) The total amount of ad valorem property taxes as provided in ORS 310.200 to 310.242, except that the amount under this paragraph does not include:

(A) Local option taxes;

(B) Ad valorem property taxes used to repay taxing district bond or pension and disability plan obligations described in section 11 (5), Article XI of the Oregon Constitution;

(C) Ad valorem property taxes that would otherwise be subject to this paragraph, except that the taxes are of a taxing district other than a city, county or school district, and are used to support a hospital facility;

(D) Ad valorem property taxes that would otherwise be subject to this paragraph, except that the levy of the taxes was approved by voters prior to December 5, 1996, that met the voter participation requirements in section 11 (8), Article XI of the Oregon Constitution, and that are first imposed in the tax year beginning July 1, 1996, or July 1, 1997;

(E) Serial or one-year levies described in ORS 280.040 to 280.140 (1995 Edition) that replace levies that were imposed in the tax year beginning July 1, 1996, that were approved by voters in an election held after December 4, 1996, and that are first imposed for the tax year beginning July 1, 1997, if the rate or the amount of the levy is not greater than the rate or the amount of the replaced levy;

(F) Taxes imposed to pay principal and interest on exempt bonded indebtedness; and

(G) Urban renewal increment taxes; and

(b) The total amount of the following ad valorem property taxes, without reduction under ORS 310.200 to 310.242:

(A) Ad valorem property taxes of a taxing district other than a city, county or school district that are used to support a hospital facility;

(B) Ad valorem property taxes approved by voters prior to December 5, 1996, that met the voter participation requirements in section 11 (8), Article XI of the Oregon Constitution, and that are first imposed in the tax year beginning July 1, 1996, or July 1, 1997; and

(C) Serial or one-year levies described in ORS 280.040 to 280.140 (1995 Edition) that replace levies that were imposed in the tax year beginning July 1, 1996, that were approved by voters after December 4, 1996, and that are first imposed for the tax year beginning July 1, 1997, if the rate or the amount of the levy is not greater than the rate or the amount of the replaced levy.

(3) For tax years beginning on or after July 1, 1998, each taxing district is authorized to levy the full amount of the operating taxes of the district on all taxable property within the boundaries of the district. Operating taxes consist of:

(a) Ad valorem property taxes imposed at the rate established as the permanent rate limit or statutory rate limit, if applicable, for the taxing district or such lesser rate or amount as the taxing district certifies to the assessor under ORS 310.060; or

(b) If the district is imposing operating property taxes for the first time, ad valorem property taxes imposed at the rate established in the manner provided for by law as the permanent rate limit for the district or such lesser rate or amount as the taxing district may determine.

[1997 c.541 §321; 1999 c.21 §24; 1999 c.186 §4; 2001 c.114 §23; 2013 c.420 §7]



Section 310.060 - Notice certifying taxes; contents; extension of time to give notice or correct erroneous certification.

(2) For ad valorem property taxes levied by a taxing district, the notice required under subsection (1) of this section must state as separate items:

(a) The taxing district’s rate or amount of ad valorem property taxation that is within the permanent rate limitation imposed by section 11 (3), Article XI of the Oregon Constitution, or within the statutory rate limit determined in ORS 310.236 (4)(b) or 310.237, if applicable;

(b) The total rate or amount of the taxing district’s local option taxes imposed pursuant to ORS 280.040 to 280.145 that have a term of five years or less and that are not for capital projects;

(c) The total rate or amount of the taxing district’s local option taxes that are for capital projects;

(d) The total amount levied for the payment of bonded indebtedness or interest on bonded indebtedness that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution; and

(e) The total amount levied that is subject to section 11b, Article XI of the Oregon Constitution, but that is not subject to the permanent ad valorem property tax rate limit described in section 11 (3), Article XI of the Oregon Constitution, because the amount levied is to be used to repay:

(A) Principal and interest for a bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

(B) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

(C) Principal and interest for a bond issued to refund an obligation described in subparagraph (A) or (B) of this paragraph; or

(D) Local government pension and disability plan obligations that commit ad valorem property taxes.

(3)(a) The notice required under subsection (1) of this section must list each rate or amount subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

(b) If an item described in subsection (2) of this section is allocable to more than one category described in ORS 310.150, the notice must list separately the portion of each item allocable to each category.

(4) For other taxes on property imposed by the taxing district, the notice must state:

(a) The total amount of money to be raised by each other tax, in the aggregate or on a property by property basis, as appropriate.

(b) Each amount that is subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

(5) For a district authorized by law to place other fees, charges, assessments or tolls on the assessment and tax roll, the notice must state the total amount of money to be raised on a property by property basis.

(6) In addition to the notice required under subsection (1) of this section, a taxing district that is subject to the Local Budget Law shall also provide the documents required under ORS 294.458 (3).

(7) Not later than July 15 of each year, the taxing district shall give the notice and documents described in this section to the assessor of the county in which the principal office of the taxing district is located and, if the taxing district is located in more than one county, to the assessor of each county in which any part of the taxing district is located.

(8) The Department of Revenue shall prescribe the form of notice required under this section. All amounts contained in the notice must be stated in dollars and cents or ad valorem property tax rates in dollars and cents per thousand dollars of assessed value, as required by law. If the notice is given to the assessor, clerk or tax supervising and conservation commission of more than one county, a copy of each other such notice given must accompany every notice given.

(9) For good and sufficient reason, a county assessor may extend the time for the giving of the notice required under subsection (1) of this section or correcting an erroneous certification for the current year up to but not later than October 1 as the county assessor considers reasonable.

[Amended by 1955 c.259 §1; 1967 c.293 §4; 1973 c.333 §2; 1979 c.241 §28a; 1981 c.790 §12; 1985 c.784 §2; 1991 c.459 §218; 1993 c.270 §44; 1995 c.293 §1; 1997 c.154 §5; 1997 c.541 §244; 1999 c.186 §5; 1999 c.632 §23; 2001 c.135 §31; 2001 c.695 §32; 2001 c.753 §7; 2005 c.750 §1; 2007 c.894 §2; 2011 c.473 §26; 2013 c.420 §8]



Section 310.061 - Assessor to determine and report maximum school district operating tax when district certifies lesser rate; determination modified if district divided into zones.

(2) If a school district has established tax zones pursuant to ORS 328.570 to 328.579, solely for purposes of subsection (1) of this section:

(a) The maximum rate of operating tax allowed by law shall be determined for each tax zone of the district; and

(b) The maximum rate of operating tax for a tax zone in which the district does not provide all of kindergarten through grade 12 education shall equal the maximum rate of operating tax for the district multiplied by the percentage established for the zone in the resolution adopted under ORS 328.576.

(3) Each county assessor who is required to calculate an amount under subsection (1) of this section shall report that amount to the Department of Education.

[1999 c.186 §12; 2001 c.246 §7]

Note: 310.061 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 310 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 310.065 - Procedure where notice not given.

[Formerly part of 310.050; 1993 c.270 §45; 1997 c.541 §246]



Section 310.070 - Procedure when taxes exceed limitations or are incorrectly categorized.

(2) If any part of the taxes on property certified under ORS 310.060 is incorrectly categorized as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, the Department of Revenue shall notify the taxing unit governing body and the county assessor and the county assessor shall extend the taxes on the roll in a manner that complies with the Oregon Constitution. For purposes of this section, taxes are incorrectly categorized only if:

(a) The sole authority of the taxing unit to impose taxes on property is provided by statute and the statute does not authorize the imposition of taxes on property categorized as reported under ORS 310.060; or

(b) The Oregon Tax Court or the Oregon Supreme Court has finally determined the correct manner in which a tax on property of the taxing unit should be categorized and that determination is different from the category reported under ORS 310.060. For purposes of this paragraph, "finally determined" means that the Oregon Tax Court has entered a decision which has become final as described under ORS 305.440 or that, upon appeal from the Oregon Tax Court, the Supreme Court has entered a decision.

(3) If any item certifying ad valorem property taxes under ORS 310.060 incorrectly characterizes the item attributes under section 11, Article XI of the Oregon Constitution, the Department of Revenue shall notify the taxing district governing body and the county assessor, and the county assessor shall extend the taxes on the roll in a manner that complies with the Oregon Constitution.

[Amended by 1967 c.293 §5; 1971 c.646 §3; 1981 c.790 §13; 1983 s.s. c.5 §19; 1985 c.319 §2; 1993 c.270 §46; 1997 c.541 §247; 2005 c.750 §2]



Section 310.080



Section 310.081



Section 310.082



Section 310.084



Section 310.090 - Computation of rate for each item of tax; category rates; total rates.

(2) If the item of tax that is reported on the notice filed under ORS 310.060 is an amount, the rate of tax for that item shall be computed by dividing the amount by the assessed value used to compute the tax rate. The assessed value used to compute the tax rate is the tax levying district’s assessed value adjusted as otherwise provided by law.

(3) The computed tax rates under subsection (2) of this section or as reported on the notice filed under ORS 310.060 shall be carried to the number of decimal places specified by rule of the Department of Revenue and truncated. The truncated rate shall be expressed as a rate per thousand dollars of assessed value.

(4) All of the taxing district’s taxes that are reported on the notice filed under ORS 310.060 as rates and that are within the same category under ORS 310.150 shall be added together and added to the rates computed under subsection (2) of this section that are within the same category to obtain the category rates for the taxing district.

(5) The total tax rate of the district shall be the total of the truncated tax rates calculated for the taxing district for the year.

[Amended by 1967 c.293 §11; 1991 c.459 §221; 1997 c.541 §248]



Section 310.100 - Taxes to apply to property shown by assessment roll; furnishing certificate showing aggregate valuation of taxable property.

[Amended by 1991 c.459 §222; 1997 c.541 §250; 2001 c.246 §8; 2001 c.553 §6]



Section 310.105 - Rate adjustments to reflect nontimber offsets; no effect on permanent or statutory rate limits.

(2) Adjustments under this section shall be made to ensure that the rate of taxation is uniform throughout the taxing district.

(3) Adjustments made under this section shall not affect the permanent rate limit determined for purposes of section 11 (3), Article XI of the Oregon Constitution, or the statutory rate limit determined in ORS 310.236 (4)(b) or 310.237, if applicable.

[1971 c.720 §1; 1977 c.892 §37; 1979 c.438 §4; 1993 c.801 §37; 1997 c.541 §251; 1999 c.186 §6]



Section 310.108



Section 310.110 - Apportionment of taxes where taxing district lies in two or more counties; estimates.

(2) Any assessor who is unable to certify the current assessed value for any joint district lying partially in the county by September 25 shall, with the cooperation of the Department of Revenue, estimate as closely as practicable the assessed value of that district for the purpose of apportioning the ad valorem property taxes of the joint district in the current year as equitably as is possible. The estimate shall be completed and certified to the assessor or assessors of the other counties on the fifth business day after September 25 and shall be used as the basis for the apportionment required by this section.

[Amended by 1953 c.194 §2; 1963 c.274 §1; 1967 c.199 §1; 1971 c.482 §1; 1977 c.892 §38; 1979 c.438 §5; 1981 c.804 §86; 1985 c.613 §5; 1991 c.459 §223; 1997 c.541 §254; 1999 c.1078 §69; 2003 c.621 §94]



Section 310.120



Section 310.125



Section 310.130



Section 310.135



Section 310.140 - Legislative findings; definitions.

(a)(A) "Actual cost" means all direct or indirect costs incurred by a government unit in order to deliver goods or services or to undertake a capital construction project. The "actual cost" of providing goods or services to a property or property owner includes the average cost or an allocated portion of the total amount of the actual cost of making a good or service available to the property or property owner, whether stated as a minimum, fixed or variable amount.

(B) "Actual cost" includes, but is not limited to, the costs of labor, materials, supplies, equipment rental, property acquisition, permits, engineering, financing, reasonable program delinquencies, return on investment, required fees, insurance, administration, accounting, depreciation, amortization, operation, maintenance, repair or replacement and debt service, including debt service payments or payments into reserve accounts for debt service and payment of amounts necessary to meet debt service coverage requirements.

(b) "Assessment for local improvement" means any tax, fee, charge or assessment that does not exceed the actual cost incurred by a unit of government for design, construction and financing of a local improvement.

(c) "Bonded indebtedness" means any formally executed written agreement representing a promise by a unit of government to pay to another a specified sum of money, at a specified date or dates at least one year in the future.

(d)(A) "Capital construction" means, for bonded indebtedness issued prior to December 5, 1996, and for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent prior to June 20, 1997, the construction, modification, replacement, repair, remodeling or renovation of a structure, or addition to a structure, that is expected to have a useful life of more than one year, and includes, but is not limited to:

(i) Acquisition of land, or a legal interest in land, in conjunction with the capital construction of a structure.

(ii) Acquisition, installation of machinery or equipment, furnishings or materials that will become an integral part of a structure.

(iii) Activities related to the capital construction, including planning, design, authorizing, issuing, carrying or repaying interim or permanent financing, research, land use and environmental impact studies, acquisition of permits or licenses or other services connected with the construction.

(iv) Acquisition of existing structures, or legal interests in structures, in conjunction with the capital construction.

(B) "Capital construction," for bonded indebtedness issued on or after December 5, 1996, except for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, has the meaning given that term in subparagraph (A) of this paragraph except as provided in subparagraphs (C) and (D) of this paragraph.

(C) "Capital construction" includes public safety and law enforcement vehicles with a projected useful life of five years or more.

(D) "Capital construction" does not include:

(i) Maintenance and repairs, the need for which could be reasonably anticipated;

(ii) Supplies and equipment that are not intrinsic to the structure; or

(iii) Furnishings, unless the furnishings are acquired in connection with the acquisition, construction, remodeling or renovation of a structure, or the repair of a structure that is required because of damage or destruction of the structure.

(e)(A) "Capital costs" means costs of land and of other assets having a useful life of more than one year, including costs associated with acquisition, construction, improvement, remodeling, furnishing, equipping, maintenance or repair.

(B) "Capital costs" does not include costs of routine maintenance or supplies.

(f)(A) "Capital improvements" means, for bonded indebtedness issued prior to December 5, 1996, and for the proceeds of any bonded indebtedness approved by electors before December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, land, structures, facilities, personal property that is functionally related and subordinate to real property, machinery, equipment or furnishings having a useful life longer than one year.

(B) "Capital improvements," for bonded indebtedness issued on or after December 5, 1996, except for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, has the meaning given that term in subparagraph (A) of this paragraph except as provided in subparagraphs (C) and (D) of this paragraph.

(C) "Capital improvements" includes public safety and law enforcement vehicles with a projected useful life of five years or more.

(D) "Capital improvements" does not include:

(i) Maintenance and repairs, the need for which could be reasonably anticipated;

(ii) Supplies and equipment that are not intrinsic to the structure; or

(iii) Furnishings, unless the furnishings are acquired in connection with the acquisition, construction, remodeling or renovation of a structure, or the repair of a structure that is required because of damage or destruction of the structure.

(g) "Direct consequence of ownership" means that the obligation of the owner of property to pay a tax arises solely because that person is the owner of the property, and the obligation to pay the tax arises as an immediate and necessary result of that ownership without respect to any other intervening transaction, condition or event.

(h)(A) "Exempt bonded indebtedness" means:

(i) Bonded indebtedness authorized by a specific provision of the Oregon Constitution;

(ii) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements that was issued as a general obligation of the issuing governmental unit on or before November 6, 1990;

(iii) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements that was issued as a general obligation of the issuing governmental unit after November 6, 1990, with the approval of the electors of the issuing governmental unit prior to December 5, 1996;

(iv) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements if the issuance of the bonds is approved by voters on or after December 5, 1996, in an election that is in compliance with the voter participation requirements of Article XI, section 11 (8), of the Oregon Constitution, or if the issuance of the bonds is approved by voters on or after December 4, 2008, in an election that is in compliance with the voter participation requirements of Article XI, section 11 (8), of the Oregon Constitution, as limited by Article XI, section 11k, of the Oregon Constitution; or

(v) Bonded indebtedness incurred or to be incurred for capital costs on or after January 1, 2011, if the issuance of the bonds is approved by voters in an election that is in compliance with the voter participation requirements of Article XI, section 11 (8), of the Oregon Constitution, as limited by Article XI, section 11k, of the Oregon Constitution.

(B) "Exempt bonded indebtedness" includes bonded indebtedness issued to refund or refinance any bonded indebtedness described in subparagraph (A) of this paragraph.

(i) "Incurred charge" means a charge imposed by a unit of government on property or upon a property owner that does not exceed the actual cost of providing goods or services and that can be controlled or avoided by the property owner because:

(A) The charge is based on the quantity of the goods or services used, and the owner has direct control over the quantity;

(B) The goods or services are provided only on the specific request of the property owner; or

(C) The goods or services are provided by the government unit only after the individual property owner has failed to meet routine obligations of ownership of the affected property, and such action is deemed necessary by an appropriate government unit to enforce regulations pertaining to health or safety.

(j) "Local improvement" means a capital construction project, or part thereof, undertaken by a local government, pursuant to ORS 223.387 to 223.399 and 223.680, or pursuant to a local ordinance or resolution prescribing the procedure to be followed in making local assessments for benefits from a local improvement upon the lots that have been benefited by all or a part of the improvement:

(A) That provides a special benefit only to specific properties or rectifies a problem caused by specific properties;

(B) The costs of which are assessed against those properties in a single assessment upon the completion of the project; and

(C) For which the property owner may elect to make payment of the assessment plus appropriate interest over a period of at least 10 years.

(k)(A) "Maintenance and repairs, the need for which could be reasonably anticipated" means activities, the type of which may be deducted as an expense under the provisions of the federal Internal Revenue Code, as defined in ORS 305.842, that keep the property in ordinarily efficient operating condition and that do not add materially to the value of the property nor appreciably prolong the life of the property.

(B) "Maintenance and repairs, the need for which could be reasonably anticipated" does not include:

(i) Maintenance and repair of property that is required by damage, destruction or defect in design, or that was otherwise not reasonably expected at the time the property was constructed or acquired, or the addition of material that is in the nature of the replacement of property and that arrests the deterioration or appreciably prolongs the useful life of the property; and

(ii) Street and highway construction, overlay and reconstruction.

(L) "Projected useful life" means the useful life, as reasonably estimated by the unit of government undertaking the capital construction or capital improvement project, beginning with the date the property was acquired, constructed or reconstructed and based on the property’s condition at the time the property was acquired, constructed or reconstructed.

(m) "Routine obligations of ownership" means a standard of operation, maintenance, use or care of property established by law, or if established by custom or common law, a standard that is reasonable for the type of property affected.

(n) "Single assessment" means the complete assessment process, including preassessment, assessment or reassessment, for any local improvement authorized by ORS 223.387 to 223.399 and 223.680, or a local ordinance or resolution that provides the procedure to be followed in making local assessments for benefits from a local improvement upon lots that have been benefited by all or part of the improvement.

(o) "Special benefit only to specific properties" shall have the same meaning as "special and peculiar benefit" as that term is used in ORS 223.389.

(p) "Specific request" means:

(A) An affirmative act by a property owner to seek or obtain delivery of goods or services;

(B) An affirmative act by a property owner, the legal consequence of which is to cause the delivery of goods or services to the property owner; or

(C) Failure of an owner of property to change a request for goods or services made by a prior owner of the property.

(q) "Structure" means any temporary or permanent building or improvement to real property of any kind that is constructed on or attached to real property, whether above, on or beneath the surface.

(r) "Supplies and equipment intrinsic to a structure" means the supplies and equipment that are necessary to permit a structure to perform the functions for which the structure was constructed, or that will, upon installation, constitute fixtures considered to be part of the real property that is comprised, in whole or part, of the structure and land supporting the structure.

(s) "Tax on property" means any tax, fee, charge or assessment imposed by any government unit upon property or upon a property owner as a direct consequence of ownership of that property, but does not include incurred charges or assessments for local improvements. As used in this paragraph, "property" means real or tangible personal property, and intangible property that is part of a unit of real or tangible personal property to the extent that such intangible property is subject to a tax on property.

(2) For purposes of subsection (1)(i) of this section, an owner of property may control or avoid an incurred charge if the owner is capable of taking action to affect the amount of a charge that is or will be imposed or to avoid imposition of a charge even if the owner must incur expense in so doing.

(3) For purposes of subsection (1)(i)(A) of this section, an owner of property has direct control over the quantity of goods or services if the owner of property has the ability, whether or not that ability is exercised, to determine the quantity of goods or services provided or to be provided.

(4) For purposes of subsection (1)(j) of this section, the status of a capital construction project as a local improvement is not affected by the accrual of a general benefit to property other than the property receiving the special benefit.

[1991 c.459 §210; 1997 c.541 §258; 1999 c.21 §25; 1999 c.90 §33; 2001 c.660 §28; 2003 c.46 §24; 2003 c.77 §6; 2003 c.195 §23; 2003 c.802 §63; 2005 c.832 §18; 2007 c.614 §6; 2007 c.783 §125; 2008 c.45 §7; 2009 c.5 §17; 2009 c.909 §17; 2010 c.82 §17; 2011 c.7 §17; 2012 c.31 §17; 2013 c.377 §17; 2013 c.491 §1; 2014 c.52 §19]



Section 310.143 - Certification of taxes on taxable property subject to 1990 Measure 5 limits; refunds of taxes on property not certified, erroneously certified or certified by nongovernmental entity.

(a) In dollars and cents in either the total amount to be raised from all property in the unit;

(b) In dollars and cents per property; or

(c) As a rate per $1,000 of assessed value.

(2) If any unit of local government imposes on property that is subject to ad valorem taxation a tax on property, as defined in ORS 310.140, that is not certified to the assessor under ORS 310.060 for imposition and collection, and a court of competent jurisdiction determines that the tax is subject to the limits of section 11b, Article XI of the Oregon Constitution, the unit of local government shall pay any refunds ordered by the court. No refunds shall be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on any property that also is subject to the challenged tax.

(3) Notwithstanding ORS 311.806, when any unit of local government certifies a tax on property to be collected by the tax collector, and the amount of the tax on individual properties is calculated by the unit of local government, any claim for refund of such taxes due to an error in calculation of the amount of the tax shall be made to the unit of local government within the same time and in the same manner as claims for refund are to be made under ORS 311.806. The unit of local government shall pay any refunds it determines to be due to errors in calculation of the amount of the tax out of the funds available to the unit of local government. Such refunds shall not be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on the property for which the refund is made.

(4) Notwithstanding ORS 311.806, when any entity that is not a unit of local government certifies an amount specifically authorized by law to be included on the roll to be collected by the tax collector, and the amount on individual properties is calculated by the entity, any claim for refund of the amount due to an error in calculation of the amount shall be made to the entity within the same time and in the same manner as claims for refunds are to be made under ORS 311.806 (2). The entity shall pay any refunds it determines to be due to errors in calculation of the amount out of the funds available to the entity. The refunds shall not be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on the property for which the refund is made.

[1991 c.459 §211; 1993 c.270 §48; 1995 c.256 §9; 1997 c.541 §259]



Section 310.145 - Ordinance or resolution classifying and categorizing taxes subject to 1990 Measure 5 limits.

(a) Taxes on property subject to the limits of section 11b, Article XI of the Oregon Constitution, and within this category, those taxes that are dedicated to funding the public school system, and those that are imposed to support other government operations.

(b) Incurred charges.

(c) Assessments for local improvements.

(d) Taxes to pay principal and interest on exempt bonded indebtedness.

(e) All other taxes, fees, charges and assessments that are not subject to the limits of section 11b, Article XI of the Oregon Constitution.

(2) An ordinance or resolution adopted under this section shall serve as notice of the classification of taxes, fees, charges and assessments for purposes of ORS 305.580 to 305.591.

[1991 c.459 §212; 1993 c.270 §49]



Section 310.147 - Code area system; tentative consolidated tax rates per category; total consolidated code area rates after adjustment; recordation on assessment roll.

(2) The assessor shall compute a tentative consolidated ad valorem property tax rate for each code area. The tentative consolidated ad valorem property tax rate for the code area shall be determined for each category under ORS 310.150. The tentative consolidated ad valorem property tax rate for each category for the code area shall be the sum of the category rates determined under ORS 310.090 for each taxing district in the code area.

(3)(a) The assessor shall compute the consolidated category rate for each category under ORS 310.150 using the ad valorem property taxes to be imposed on each property after adjustment under ORS 310.150. In the case of the exempt bonded indebtedness category, the tentative consolidated category rate for the code area shall be the consolidated category rate for the code area.

(b) The total consolidated rate for the code area shall equal the sum of the consolidated rates for each category determined under paragraph (a) of this subsection after adjustment under ORS 310.150.

(4) The assessor shall indicate on the assessment roll the code area number for each item of property assessed. In addition, the assessor shall compile in duplicate a list of all code areas and their numbers and identify for each area the names of each taxing district in the area, the rate, after adjustment under ORS 310.150, for each item of the taxing district reported on the notice filed under ORS 310.060, the total rate for each taxing district and by category as described in ORS 310.150 and the total consolidated rate for the code area. The list shall constitute a part of the certificate prepared under ORS 311.105, to be delivered to the county clerk and to the tax collector.

[Formerly 308.221; 2001 c.246 §9; 2001 c.553 §7; 2003 c.621 §104]



Section 310.150 - Segregation into categories; category limits; determination whether amount of taxes on property is within limits; method of reducing taxes to meet limits.

(a) Taxes levied or imposed for the purpose of funding exempt bonded indebtedness.

(b) Taxes levied or imposed for the purpose of funding the public school system and that are not described in paragraph (a) of this subsection.

(c) Taxes levied or imposed for the purpose of funding government operations other than public school system operations and that are not described in paragraph (a) of this subsection.

(2) After computation of the tentative ad valorem property tax consolidated rate for each category under ORS 310.147, and after calculation of the amount of ad valorem property taxes to be imposed on properties in the county, but before extending any taxes on the assessment and tax roll, the assessor shall determine whether the total amount of taxes on property to be imposed on each property in the code area in each category is within the limits described in subsection (3) of this section.

(3)(a) The assessor shall determine whether the ad valorem property taxes to be imposed on any property exceed the limits described in this subsection in order to ensure, as guaranteed in section 11 (11) and 11b, Article XI of the Oregon Constitution, that taxes imposed in each geographic area taxed by the same local taxing districts do not exceed $5 (public school system) and $10 (other government) per $1,000 of real market value.

(b) For the category of taxes imposed for the purpose of funding the public school system that are not for the purpose of paying principal and interest on exempt bonded indebtedness, if the tentative consolidated ad valorem property tax rate determined under subsection (2) of this section exceeds $5 per $1,000 of real market value, the consolidated rate shall be adjusted as provided in this section so that the consolidated rate for the public school system category equals $5 per $1,000 of real market value.

(c) For the category of taxes imposed for the purpose of funding government operations other than the public school system and that are not for the purpose of paying principal and interest on exempt bonded indebtedness, if the tentative consolidated ad valorem property tax rate exceeds $10 per $1,000 of real market value, the consolidated rate shall be adjusted as provided in this section so that the consolidated rate for the other government category equals $10 per $1,000 of real market value.

(d) For the category of taxes imposed for the purpose of paying principal and interest on exempt bonded indebtedness, the tentative consolidated rate determined under subsection (2) of this section shall be the consolidated rate for the exempt bonded indebtedness category.

(4) If the taxes on property in either category to be imposed on any property in the code area exceed the limit established for that category in subsection (3) of this section, the assessor shall reduce the taxes by applying a reduction ratio.

(5)(a) If local option taxes described under ORS 280.040 to 280.145 have been adopted by one or more taxing districts in the code area, the reduction ratio shall be calculated under this subsection and applied only to the local option taxes imposed on the property for which the taxes are being determined.

(b) Local option taxes subject to compression under this subsection include urban renewal division of tax revenue that is derived from the division of local option tax authority.

(c) The numerator of the reduction ratio shall be the amount obtained (but not less than zero) by subtracting the tentative consolidated category rate of ad valorem property taxes that are not local option taxes from the maximum rate of ad valorem property taxes for the category described in subsection (3) of this section.

(d) The denominator for the ratio shall be the total rate of all local option taxes for the category.

(e) The assessor shall multiply the reduction ratio determined under this subsection by each local option tax amount to which the property is subject in the category.

(f) So reduced, the assessor shall again determine if the total taxes for the category to be imposed on the property exceed the limits described in subsection (3) of this section. If the reduced taxes for the category do not exceed the category limit, such taxes shall be the taxes used to compute the consolidated rate for the code area in which the property is located. If the reduced taxes for the category still exceed the category limit after all local option taxes have been eliminated, the taxes in the category shall be subject to further reduction under subsection (6) of this section.

(6)(a) If the property is not subject to local option taxes or if all local option taxes have been eliminated as a result of the application of the reduction ratio calculated under subsection (5) of this section, and the tentative consolidated rate determined under ORS 310.147 for the category exceeds the maximum rate of ad valorem property taxes for the category described in subsection (3) of this section, the reduction ratio shall be determined under this subsection.

(b) The numerator of the reduction ratio shall be the maximum rate permitted for the category described in subsection (3) of this section.

(c) The denominator of the reduction ratio shall be the tentative consolidated category rate under ORS 310.147 (or the category rate applicable to the property after the reduction under subsection (5) of this section, if applicable).

(d) The assessor shall multiply the reduction ratio determined under this subsection by the amount of each taxing district item of ad valorem property tax that is a component of the tentative consolidated category rate for the code area in which the property is located.

(7) In determining whether the taxes described in subsection (1)(c) of this section exceed the limitation under subsection (3)(c) of this section, all moneys raised through the urban renewal special levy described in ORS 457.435 and all moneys raised through the urban renewal division of tax, including amounts derived from exempt bonded indebtedness authority and local option tax authority, must be categorized as subject to the limitation described in subsection (3)(c) of this section.

[1991 c.459 §213; 1997 c.541 §260; 2003 c.198 §1]



Section 310.153 - Total amount to be raised for each taxing district and item; basis for assessor’s certificate.

(2) The amounts determined under this section shall serve as the basis for the assessor’s certificate prepared under ORS 311.105.

[1997 c.541 §263]

Note: 310.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 310 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 310.155 - Public school system limit; definitions.

(2) As used in this section:

(a)(A) "Educational services" includes:

(i) Establishment and maintenance of preschools, kindergartens, elementary schools, high schools, community colleges and the public universities listed in ORS 352.002.

(ii) Establishment and maintenance of career schools, adult education programs, evening school programs and schools or facilities for persons with physical, mental or emotional disabilities.

(B) "Educational services" does not include community recreation programs, civic activities, public libraries, programs for custody or care of children or community welfare activities if those programs or activities are provided to the general public and not for the benefit of students or other participants in the programs and activities described in subparagraph (A) of this paragraph.

(b) "Support services" includes clerical, administrative, professional and managerial services, property maintenance, transportation, counseling, training and other services customarily performed in connection with the delivery of educational services.

[1991 c.459 §214; 1995 c.343 §27; 1997 c.541 §264; 2007 c.70 §76; 2011 c.637 §101; 2015 c.368 §1]



Section 310.156 - Certain community college library limits.

(2) As used in this section, "public library system" has the meaning given the term in ORS 357.400.

[1995 c.43 §2]



Section 310.160 - Unit of property; description for purposes of determining if amount of taxes exceeds 1990 Measure 5 limits.

(2) In the case of real property that is specially assessed under ORS 308A.107, 308A.256, 308A.315 or 321.257 to 321.390 or any other law, or partially exempt from tax under ORS 307.250, 307.370 or 358.480 to 358.545 or any other law, the unit of property shall consist of all components of land and improvements in a single operating unit.

(3) In the case of timeshare properties, the unit of property shall consist of all real property components associated with all timeshare property within a timeshare plan as described in ORS 94.808.

(4) In the case of personal property that is not part of an operating unit consisting of both real and personal property, the unit of property shall consist of all items of personal property identified in a single property tax account.

(5) In the case of land upon which an improvement is located, and the land and the improvement are owned by different persons, if the land and improvements are a single operating unit, the unit of property shall consist of the entire improved parcel.

[1991 c.459 §215; 1993 c.801 §37a; 1999 c.314 §64; 2001 c.540 §20]



Section 310.165 - Partially exempt or specially assessed property; treatment of additional taxes imposed upon disqualification from special assessment or exemption.

(2) For any land that is specially assessed for ad valorem tax purposes under ORS 308A.050 to 308A.128, 308A.250 to 308A.259, 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855, the assessor shall determine the maximum amount of taxes on property to be imposed on such property under ORS 310.150 by using the lesser of the real market value or the specially assessed value of the property.

(3) In the case of any unit of property of which a part of the unit is exempt from taxation, and that part may be identified both as to value and physical description, the real market value of the unit shall not include the value of the exempt part of the unit.

(4) If any unit of property described in subsection (1) or (2) of this section for which the maximum amount of taxes imposed has been determined under this section is subject to imposition of additional taxes due to disqualification from special assessment or partial exemption, the determination of the maximum amount of additional taxes that may be imposed due to disqualification shall be made on the basis of the real market value of the property for the year to which the additional taxes relate.

[1991 c.459 §216; 1993 c.270 §50; 1993 c.801 §37b; 1999 c.314 §65; 2001 c.114 §24; 2001 c.540 §21; 2003 c.454 §§104,106; 2003 c.621 §95]



Section 310.170 - Allocation by districts of distributions from unsegregated tax collections account among taxes subject to 1990 Measure 5 limits.

[1991 c.459 §219]



Section 310.180



Section 310.181



Section 310.182



Section 310.184



Section 310.186



Section 310.188



Section 310.190 - Effect of election challenge on tax; resolution of challenge.

(2) If a challenge is resolved so that the contested election is determined to be valid and all appeals of the resolution also resolved, or rights to appeal expired, the tax that was authorized by the election shall be extended on the roll for the first tax year following the date of resolution.

(3) The tax shall be extended for the same number of years as the tax would have been imposed had the challenge not occurred.

[1997 c.541 §318]



Section 310.193 - Taxing district duty to notify assessor of challenge.

[1997 c.541 §319]



Section 310.200 - Purpose.

[1997 c.541 §20]



Section 310.202 - Definitions for ORS 310.200 to 310.242.

(1) "Local option taxes" means taxes described under section 11 (4) or (7)(c), Article XI of the Oregon Constitution, and does not include serial levies or continuing levies first imposed in the tax year beginning July 1, 1997, that merely replace serial or one-year levies imposed in the tax year beginning July 1, 1996.

(2) "Measure 5 assessed value rate" means the rate determined under ORS 310.238.

(3) "Measure 5 imposed tax estimate" means the amount determined under ORS 310.210 solely for purposes of tax reduction distribution and is not the amount of tax actually to be imposed on property for the tax year.

(4) "Measure 5 value" means the real market value of taxable property that is not subject to special assessment or the specially assessed value of property subject to special assessment.

(5) "Measure 47 comparison taxes" means taxes calculated under ORS 310.212. The Legislative Assembly is expressly not adopting by reference any provision of repealed Ballot Measure 47 (1996) under ORS 310.200 to 310.242.

(6) "Operating taxes" has the meaning given that term in ORS 310.055.

(7) "Permanent rate limit on operating taxes" means a taxing district’s maximum rate of operating taxes allowed under section 11 (3), Article XI of the Oregon Constitution.

(8) "Pre-reduction Measure 50 taxes" means the amount determined by subtracting those taxes not subject to reduction under section 11 (3), Article XI of the Oregon Constitution, from the Measure 5 imposed tax estimate.

(9) "Qualified taxing district obligations" means any portion of a local taxing district levy that is used to repay:

(a) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

(b) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

(c) Principal and interest for any bond issued to refund an obligation described in paragraph (a) or (b) of this subsection; or

(d) Local government pension and disability plan obligations that commit ad valorem property taxes and the ad valorem property taxes imposed to fulfill those obligations.

(10) "Statutory rate limit on operating taxes" means the maximum rate of operating taxes that may be imposed after supplemental statutory reduction under ORS 310.222 (6).

(11) "Urban renewal increment" has the meaning given the term "increment" in ORS 457.010.

[1997 c.541 §21; 2003 c.46 §25]



Section 310.204 - "Hospital facility" defined.

[1997 c.541 §266; 2005 c.94 §62]

Note: 310.204 was added to and made a part of ORS chapter 310 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 310.206 - tax certification notice.

(2) Every city, school district or other public corporation authorized to levy or impose a tax on property shall file a notice in writing of the ad valorem property tax levy made by it and any other taxes on property imposed by it on property subject to ad valorem property taxation that is required or authorized to be placed on the assessment and tax roll for the current fiscal year. The notice shall be accompanied by a copy of a lawfully adopted ordinance or resolution that categorizes the tax, fee, charge, assessment or toll as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

(3) For any ad valorem property taxes levied by the taxing district, the notice shall state as a separate item:

(a) The total amount of money, prior to reduction under section 11 (3), Article XI of the Oregon Constitution, that the taxing district would have been entitled to levy under the property tax laws of this state as described in ORS 310.210 (2);

(b) If the taxing district is a taxing district other than a city, county or school district:

(A) The amount of the levy that is used to support a hospital facility; and

(B) The amount of any levy certified in the tax year beginning July 1, 1995, that was used to support a hospital facility;

(c) The amount of any levy of ad valorem property taxes that is not subject to constitutional reduction because the levy is described in section 11 (7)(a), Article XI of the Oregon Constitution;

(d) The amount of any serial or one-year levy that replaces an existing serial or one-year levy approved by a majority of the voters voting on the question in an election held on or after December 5, 1996, and first imposed for a tax year beginning on July 1, 1997, if the rate or the amount of the levy is not greater than the rate or amount of the levy replaced;

(e) The total rate or amount of the taxing district’s local option tax that is imposed pursuant to ORS 280.040 to 280.145 or that is treated as a local option tax under section 11 (7)(c), Article XI of the Oregon Constitution, and the date the local option tax was approved by voters;

(f) The amount levied for the payment of exempt bonded indebtedness or interest thereon that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution;

(g) The amount levied to pay qualified taxing district obligations, identifying the extent to which the amount levied is to be used to repay:

(A) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

(B) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

(C) Principal and interest for any bond issued to refund an obligation described in subparagraph (A) or (B) of this paragraph; or

(D) Local government pension and disability plan obligations that commit ad valorem property taxes and the ad valorem property taxes imposed to fulfill those obligations; and

(h) For any levy certified under paragraph (g) of this subsection, the amount levied to pay the same qualified obligation (or a predecessor obligation that has been refunded by the current qualified obligation) in the tax year beginning July 1, 1995.

(4)(a) If the taxing district chooses not to levy the entire amount that the taxing district would have been entitled to levy under subsection (3)(a) of this section, the taxing district shall state the amount as prescribed in subsection (3)(a) of this section under the heading "For Permanent Rate Limit Determination Only."

(b) The taxing district shall then state the lesser amount that the district has determined as the maximum amount to be raised for operating tax purposes for the tax year beginning July 1, 1997, under the heading "1997-1998 Operating Tax Amount."

(5)(a) The notice shall also list each rate or amount subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

(b) If an item as described in subsection (3) of this section is allocable to more than one category under ORS 310.150, then notwithstanding subsection (3) of this section, the notice shall list as a separate item each portion that is allocable to a category.

(6) The notice and the taxing district filing the notice shall comply with ORS 310.060 (3).

[1997 c.541 §22]



Section 310.208 - urban renewal certification.

(a) Section 11, Article XI of the Oregon Constitution, and the other provisions of House Joint Resolution 85 (1997) (Ballot Measure 50 (1997)); and

(b) ORS 310.212 to 310.242.

(2) If the urban renewal plan is an existing urban renewal plan, as defined in ORS 457.010, the urban renewal agency shall include in the certification a notice of a potential special levy made by the municipality, as defined in ORS 457.010, as permitted under section 11 (16), Article XI of the Oregon Constitution, in an amount to be subsequently determined under ORS 310.240 (4). If the urban renewal plan is not an existing urban renewal plan, no special levy described in this subsection shall be made.

(3) For purposes of making the certification described in this section, the real market value of property shall be determined as provided in section 11 (11)(a)(A), Article XI of the Oregon Constitution.

[1997 c.541 §23]



Section 310.210 - Measure 5 imposed tax estimate.

(2) The assessor shall compute ad valorem property taxes on each property under the property tax laws of this state as set forth in the Oregon Revised Statutes (1995 Edition), including section 11, Article XI of the Oregon Constitution (1995 Edition), as further modified by the property tax laws of this state applicable to the tax year beginning July 1, 1997, except for the following laws:

(a) Section 11, Article XI of the Oregon Constitution, and the other provisions of House Joint Resolution 85 (1997) (Ballot Measure 50 (1997));

(b) ORS 310.212 to 310.242; and

(c) Any provision of law requiring an offset against a local taxing district levy.

(3) The amount of taxes determined under subsection (2) of this section for each property shall be the property’s Measure 5 imposed tax estimate. The amount determined for each district shall be the district’s Measure 5 imposed tax estimate.

(4) In calculating the Measure 5 imposed tax estimate, the assessor shall not take into account any local option taxes that have been certified under ORS 310.206.

(5) For purposes of calculating the Measure 5 imposed tax estimate under this section, the real market value of property shall be determined as provided in section 11 (11)(a)(A), Article XI of the Oregon Constitution.

[1997 c.541 §24]



Section 310.212 - Measure 47 comparison taxes.

(2)(a) The assessor shall subtract the following taxes from the ad valorem property taxes imposed on each property for the tax year beginning July 1, 1995:

(A) Taxes imposed to pay principal and interest on exempt bonded indebtedness;

(B) Urban renewal taxes; and

(C) Taxes imposed to pay qualified taxing district obligations, as calculated under subsection (3) of this section.

(b) The assessor shall calculate the dollar value of offsets against ad valorem property taxes for the tax year beginning July 1, 1995, and shall add to the amount determined under paragraph (a) of this subsection each property’s share of such offsets if:

(A) The county contains a taxing district with offsets from appeals for the tax year beginning July 1, 1995, that exceed 10 percent of the district’s net levy for the tax year beginning July 1, 1995; and

(B) The taxing district is not a school district, education service district, community college or community college service district.

(3)(a) The amount subtracted for qualified taxing district obligations under subsection (2)(a)(C) of this section shall be determined for each category described in ORS 310.150.

(b) For each category, the assessor shall multiply the total amount imposed by a district on a property, less those taxes described in subsection (2)(a)(A) and (B) of this section, by a ratio, the numerator of which is the total amount of qualified obligations that were certified by the district for the tax year beginning July 1, 1995, and the denominator of which is the total amount of the district’s imposed taxes, other than taxes imposed to pay principal and interest on exempt bonded indebtedness and urban renewal taxes, in the category.

(c) The total of the amounts determined under this subsection for all three categories shall be the amount subtracted under subsection (2)(a)(C) of this section.

(4) The assessor shall reduce the amount determined under subsection (2) of this section by 10 percent.

(5) The assessor shall determine for each property the value that has been added to the assessment roll for the tax year beginning July 1, 1997, that is attributable to changes in the value of the property for the tax year beginning July 1, 1996, or July 1, 1997, as the result of:

(a) New property or improvements to property;

(b) A partition or subdivision of property;

(c) A rezoning of property and use of the property consistent with the rezoning;

(d) Omitted property; or

(e) The disqualification of property from exemption, partial exemption or special assessment.

(6) The assessor shall divide the amount determined in subsection (4) of this section by the Measure 5 value in the code area on the assessment roll for the tax year beginning July 1, 1997, reduced by the total value determined in the code area under subsection (5) of this section to arrive at a Measure 47 comparison tax rate.

(7)(a) The assessor shall multiply the total value determined for each property under subsection (5) of this section by the Measure 47 comparison tax rate in the code area determined under subsection (6) of this section.

(b) The assessor shall add the amount determined under paragraph (a) of this subsection to the amount determined in subsection (4) of this section to arrive at the total amount of Measure 47 comparison taxes for each property.

(c) The assessor shall total the amounts determined under paragraph (b) of this subsection for all property in the code area to determine the total Measure 47 comparison taxes for the code area.

(8) The assessor shall allocate the Measure 47 comparison taxes to each taxing district in the code area in the proportion that each taxing district’s share of the Measure 5 imposed tax estimate in the code area (excluding taxes for exempt bonded indebtedness and urban renewal and the amount certified for qualified taxing district obligations) bears to the total Measure 5 imposed taxes for the code area (excluding taxes for exempt bonded indebtedness and urban renewal and the amount certified for qualified taxing district obligations). The total of the amounts so allocated to a district from all of the district’s code areas shall be the taxing district’s Measure 47 comparison tax.

(9) If the taxing district is other than a city, county or school district and supports a hospital facility through ad valorem property taxes, the Measure 47 comparison tax shall be further adjusted by subtracting the allocated portion of taxes used to support a hospital facility from the total amount allocated to the district under subsection (8) of this section.

(10) The Measure 47 comparison tax shall be further adjusted by subtracting the allocated portion of taxes that are imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, in an election and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

(a) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

(b) That was the general election in an even-numbered year.

[1997 c.541 §25]



Section 310.214 - Measure 47 comparison tax adjustments for certain nonschool taxing districts.

(a) The district is not a school district, education service district, community college district or community college service district;

(b) The additions to value in the district under ORS 310.212 (5) exceed 10 percent of the Measure 5 value for the district (before the addition of any value described in ORS 310.212 (5)); and

(c) There has been no voter approval of a new tax base under section 11, Article XI of the Oregon Constitution (1995 Edition), or other tax levy that would first take effect in a tax year beginning July 1 of 1995, 1996 or 1997 (other than the approval of taxes to pay bonded indebtedness).

(2) Notwithstanding ORS 310.212, the Measure 47 comparison taxes of a taxing district described in subsection (1) of this section shall be increased by reducing the preliminary reduction percentage in ORS 310.218 by each percentage point, or fraction thereof, that the additions to value in the district identified in subsection (1)(b) of this section exceed 10 percent.

[1997 c.541 §25a]



Section 310.216 - Pre-reduction Measure 50 taxes.

(2) For each taxing district in the county, the assessor shall subtract from the taxing district’s Measure 5 imposed tax estimate all of the following:

(a) The total amount imposed to pay principal and interest on exempt bonded indebtedness;

(b) The amount certified to pay qualified obligations of the taxing district;

(c) The amount imposed to repay indebtedness of an urban renewal area;

(d) If the taxing district is other than a city, county or school district, the amount imposed that is used to support a hospital facility; and

(e) The amount imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

(A) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

(B) That was the general election in an even-numbered year.

(3) The amount determined under subsection (2) of this section shall be the taxing district’s pre-reduction Measure 50 tax.

[1997 c.541 §26]



Section 310.218 - Preliminary reduction percentages.

(2) The percentage determined under this section shall be the preliminary reduction percentage for the district.

[1997 c.541 §27]



Section 310.220 - Assessor certification to Department of Revenue; contents.

(1) A preliminary reduction percentage determined under ORS 310.218;

(2) The pre-reduction Measure 50 tax applicable to the district, as determined under ORS 310.216;

(3) The Measure 47 comparison tax applicable to the district, as determined under ORS 310.212;

(4) The assessed value of the additions of value described in ORS 310.212 (5)(a) and (b);

(5) The Measure 47 comparison taxes attributable to the additions of value, as determined under ORS 310.212 (7)(a);

(6) Taxes used to pay qualified obligations, if the qualified obligations consist of local government pension and disability plan obligations;

(7) Urban renewal taxes other than urban renewal taxes used to pay principal and interest on bonded indebtedness;

(8) Operating tax levies approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

(a) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

(b) That was the general election in an even-numbered year; and

(9) Any other information required by the department.

[1997 c.541 §28]



Section 310.222 - Computation of 1997 Measure 50 reduction and supplemental statutory reduction; certification to assessor.

(a) A statewide constitutional reduction percentage for pre-reduction Measure 50 taxes so as to achieve a statewide average reduction in Measure 50 taxes of 17 percent; and

(b) A supplemental statutory reduction percentage so as to achieve a statewide average reduction of 17 percent in all of the following taxes:

(A) Pre-reduction Measure 50 taxes;

(B) Taxes used to pay qualified obligations of the taxing districts, if the qualified obligations consist of local government pension and disability plan obligations;

(C) Urban renewal taxes other than urban renewal taxes used to pay principal and interest on bonded indebtedness; and

(D) An operating tax levy approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

(i) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

(ii) That was the general election in an even-numbered year.

(2) The department shall compute a constitutional reduction percentage for Measure 50 taxes by comparing the total statewide pre-reduction Measure 50 tax amount with the total statewide Measure 47 comparison tax amount and calculating the statewide percentage by which the total Measure 47 comparison tax amount is less than the total pre-reduction Measure 50 tax amount.

(3) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section equals 17 percent, the constitutional reduction percentage for each district shall equal the percentage certified to the district under ORS 310.220. The department shall proceed to calculate the supplemental statutory reduction under subsection (6) of this section.

(4) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section is greater than 17 percent, each taxing district’s preliminary reduction percentage shall be multiplied by a fraction, the numerator of which is the percentage point difference between the statewide reduction percentage and 17 percent, and the denominator of which is the statewide reduction percentage. The product shall then be subtracted from the preliminary reduction percentage to obtain the taxing district’s constitutional reduction percentage. The department shall then calculate the supplemental statutory reduction under subsection (6) of this section.

(5) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section is less than 17 percent, each taxing district’s preliminary reduction percentage shall be multiplied by a fraction, the numerator of which is the percentage point difference between the statewide reduction percentage and 17 percent, and the denominator of which is the statewide reduction percentage. The product shall then be added to the preliminary reduction percentage to obtain the constitutional reduction percentage for the district. The department shall then calculate the supplemental statutory reduction under subsection (6) of this section.

(6)(a) Following the determination made under subsection (3), (4) or (5) of this section, the department shall compute a supplemental statutory reduction percentage so that the statewide total amount of all of the taxes described in subsection (1)(b) of this section is reduced by 17 percent, using the procedure in this subsection.

(b) The department shall compute a statewide total amount of the taxes certified under ORS 310.220 (6), (7) and (8), and shall multiply this amount by 17 percent.

(c) The supplemental reduction shall be the percentage equivalent of a fraction, the numerator of which is the amount calculated under paragraph (b) of this section and the denominator of which is the statewide total pre-reduction Measure 50 tax amount plus the total amount of taxes certified under ORS 310.220 (6), (7) and (8).

(d) For each taxing district, the department shall:

(A) Add the supplemental reduction percentage to the constitutional reduction percentage determined for the district under subsection (3), (4) or (5) of this section to determine a total reduction percentage for taxes that are subject to constitutional reduction; and

(B) Reduce the district’s other taxes that were certified by the assessor under ORS 310.220 (6), (7) and (8) by the supplemental statutory reduction percentage.

(7)(a) If the statewide constitutional reduction percentage no longer equals 17 percent after the department estimates compression of Measure 50 taxes on a code area basis, the department shall recalculate the constitutional reduction percentages as described in subsections (4) and (5) of this section until the statewide reduction percentage equals 17 percent. Constitutional reduction percentages for each district shall be finally determined prior to any determination of supplemental statutory reduction.

(b) The reduction percentages determined under this section shall be adjusted so that the appropriate pre-compression rate is the rate used under ORS 310.236.

(8) The department shall certify to the assessor:

(a) The constitutional reduction percentages and reduction amounts for each district as determined under subsections (3), (4) and (5) of this section; and

(b) The statutory reduction percentages and reduction amounts determined under subsection (6) of this section.

[1997 c.541 §29]



Section 310.228 - Determination of state replacement obligation.

(a) School districts;

(b) Education service districts;

(c) Community college districts; and

(d) Community college service districts.

(2) Amounts appropriated to districts in the categories described in subsection (1) of this section for the fiscal year that equal the amounts determined under subsection (1) of this section shall constitute the state’s replacement obligation under section 11 (9), Article XI of the Oregon Constitution.

[1997 c.541 §29a]



Section 310.230 - Adjustment of Measure 47 comparison taxes and supplemental statutory reduction to account for certain additions of value.

(2) The supplemental statutory reduction percentage determined under ORS 310.222 (6) shall be adjusted so as to achieve the same total reduction percentage for the taxes described in ORS 310.222 (1)(b) as is achieved for the statewide constitutional reduction percentage following the calculation in subsection (1) of this section.

[1997 c.541 §30]



Section 310.232 - Subtraction of urban renewal increment from assessed value.

[1997 c.541 §31]



Section 310.234 - Nonschool taxing district 1997-1998 operating tax adjustment for timber offsets.

[1997 c.541 §32a; 1999 c.1078 §71]

Note: 321.312 was repealed by section 26, chapter 621, Oregon Laws 2003. The text of 310.234 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 310.234 for the repeal of 321.312 has not been made.



Section 310.236 - Determination of taxing district 1997-1998 operating taxes and permanent and statutory rate limits for tax years after 1997-1998; 1997-1998 pre-compression consolidated rates for code areas and categories.

(2) The assessor shall multiply the certified constitutional reduction percentage by the pre-reduction Measure 50 tax amount determined under ORS 310.216 and then add to the product any of the following taxes applicable to the district:

(a) If the taxing district is other than a city, county or school district, taxes imposed to support a hospital facility; and

(b) Taxes imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

(A) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

(B) That was the general election in an even-numbered year.

(3) The assessor shall then calculate the operating tax rate for the district by dividing the amount determined under subsection (2) of this section by the assessed value of taxable property in the district determined under ORS 310.232. The rate so determined shall be the district’s permanent rate limit for operating taxes.

(4)(a) If the taxing district is a district for which a supplemental statutory reduction percentage has been certified to the assessor, the assessor shall repeat the calculation described in subsection (2) of this section, substituting the total reduction percentage for the constitutional reduction percentage. Any district taxes that are described in subsection (2)(b) of this section shall be reduced by the supplemental reduction percentage in determining the amount.

(b) The assessor shall then calculate the operating tax rate for the district by dividing the amount determined under paragraph (a) of this subsection by the assessed value of taxable property in the district determined under ORS 310.232. The rate so determined shall be the district’s statutory rate limit for operating taxes.

(5) If, in the written notice made under ORS 310.206, the district made a separate certification for permanent rate limit purposes and for 1997 operating tax purposes, and the rate determined under subsection (3) of this section, or subsection (4) of this section (if applicable), will produce operating taxes greater than the amount certified for operating taxes, the rate determined under subsection (3) or (4) of this section shall be adjusted so as to produce the amount certified by the district. Except as provided in ORS 310.234, the adjusted rate shall not be used for any purpose under ORS 310.200 to 310.242 other than determination of the district’s ad valorem property taxes for the tax year beginning July 1, 1997.

(6) The assessor shall determine a rate per $1,000 of assessed value for any of the following taxes applicable to the district:

(a) Taxes imposed to pay qualified obligations of the district;

(b) Local option taxes; and

(c) Taxes imposed to pay exempt bonded indebtedness.

(7) The rates per $1,000 of assessed value determined under subsection (6) of this section shall be determined by dividing the amount of the tax for which a rate is being determined by the assessed value of taxable property in the district under ORS 310.232.

(8) The assessor shall determine a total rate for the district and a rate for each category described in ORS 310.150 for the district.

(9) Based on the rates determined under subsection (8) of this section, the assessor shall determine a pre-compression consolidated rate for each code area and a pre-compression consolidated rate per category described in ORS 310.150 for each code area.

[1997 c.541 §32]



Section 310.237 - Reallocation of Measure 47 comparison taxes and adjustment of rate limits for certain districts for 2000-2001 and later tax years.

(a) For the tax year beginning July 1, 1996, a taxing district imposed one or more serial or one-year levies that expired before the tax year beginning July 1, 1997;

(b) Between December 5, 1996, and July 1, 1997, voters approved one or more temporary levies to replace the levies described in paragraph (a) of this subsection and increased the amount being replaced;

(c) Each levy described in paragraph (b) of this subsection is treated as a local option tax under section 11 (7)(c), Article XI of the Oregon Constitution;

(d) The total amount of local option taxes described in paragraph (c) of this subsection that were imposed by the taxing district for the tax year beginning July 1, 1997, exceeded $1.2 million; and

(e) The total amount of replacement authority for the taxing district exceeds $900,000.

(2) For each taxing district described in subsection (1) of this section, the Department of Revenue shall recompute the amount of property taxes that would have been imposed by the taxing district for the tax year beginning July 1, 1997, making the following changes in the calculation of 1997-1998 operating taxes for all taxing districts within the county in which the taxing district is located:

(a) The total Measure 5 imposed tax estimate determined under ORS 310.210 shall consist of the total Measure 5 imposed tax estimate determined for the tax year beginning July 1, 1997, plus that portion of any local option taxes that represent replacement authority for a serial or one-year levy imposed for the tax year beginning July 1, 1996, and described in subsection (1)(a) of this section;

(b) A taxing district’s Measure 5 imposed tax estimate shall take the replacement authority into account only if that taxing district imposed the serial or one-year levy for the tax year beginning July 1, 1996; and

(c) Measure 47 comparison taxes shall be allocated to taxing districts in the county based on the ratio described in ORS 310.212 (8), substituting the Measure 5 imposed tax estimate determined under paragraphs (a) and (b) of this subsection.

(3) The rate of tax that would have been achieved for the tax year beginning July 1, 1997, had the operating taxes of the taxing district been calculated as provided for in this section, shall serve as the taxing district’s statutory rate limit on operating taxes, to the extent the rate limit is less than or equal to the lesser of the district’s permanent rate limit on operating taxes or statutory rate limit on operating taxes as determined under ORS 310.200 to 310.242 (1997 Edition).

(4) The department shall recalculate taxes for each taxing district under this section separately.

(5) As used in this section, "replacement authority" means that portion of the levy described in subsection (1)(c) of this section that would have been incorporated into the permanent rate limit of the taxing district if the levy described in subsection (1)(c) of this section were treated as a levy described in section 11 (7)(b), Article XI of the Oregon Constitution.

[1999 c.186 §1]

Note: 310.237 was added to and made a part of 310.200 to 310.242 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 310.238 - Rate conversion; Measure 5 assessed value rate.

(2) The assessor shall add the rates determined under subsection (1) of this section and the consolidated rate under ORS 310.236 for the exempt bonded indebtedness category. The total shall be the Measure 5 assessed value rate.

[1997 c.541 §33]



Section 310.239



Section 310.240 - Calculation of taxes imposed on urban renewal increment for 1997-1998; special levies.

(2) The assessor shall use the lesser of the total consolidated rate for the code area determined under ORS 310.236, or the total consolidated Measure 5 assessed value rate, for purposes of the remainder of the calculation under this section.

(3) The assessor shall multiply the rate determined under subsection (2) of this section by the urban renewal increment for the code area. The assessor shall determine the total amount under this subsection for all code areas within an urban renewal plan to determine the total amount of taxes to be raised on the urban renewal increment.

(4) For each urban renewal plan, the assessor shall compare the amount determined under subsection (3) of this section with the amount certified by the urban renewal agency under ORS 310.208. If the amount determined under subsection (3) of this section is less than the amount certified, the assessor shall determine a special levy in the amount of the difference.

(5) The assessor shall determine a rate per $1,000 of assessed value for the special levy described in subsection (4) of this section by dividing the amount of the special levy by the assessed value of the municipality that activated the urban renewal agency and all taxable property in the urban renewal area lying outside the city or county, including the value of the urban renewal increment, and shall add the rate to the pre-compression consolidated rate for each code area in which the special levy is to be extended.

(6) For tax years beginning on or after July 1, 1998, urban renewal tax increment calculations shall be made as provided in ORS 457.420 to 457.460.

[1997 c.541 §34; 1999 c.579 §24]



Section 310.242 - compression of consolidated rates.

(2) The assessor shall compare the pre-compression consolidated rates for each category as modified under subsection (1) of this section with the rate of $5 per $1,000 of real market value of the property for the public school system category and $10 per $1,000 of real market value of the property for the other government operations category.

(3) If a pre-compression consolidated category rate for a property, as modified under subsection (1) of this section, exceeds the $5 or $10 per $1,000 category rate limits set forth in subsection (2) of this section (whichever is applicable), the consolidated category rate shall be compressed as provided in subsection (4) or (5) of this section.

(4)(a) If local option taxes in the category for which compression is being determined have been adopted by one or more taxing districts that impose taxes on the property, the reduction ratio shall be calculated under this subsection and applied only to the local option taxes imposed on the property.

(b) The numerator of the reduction ratio shall be the amount obtained, but not less than zero, by subtracting the property’s pre-compression consolidated category rate of ad valorem property taxes that are not local option taxes from the maximum rate of ad valorem property taxes for the category.

(c) The denominator for the reduction ratio shall be the total rate of all local option taxes for the category.

(d) The assessor shall multiply the reduction ratio determined under this subsection by the rate of each local option tax in the category to which the property is subject. After reduction, the assessor shall recompute:

(A) The rates per $1,000 of assessed value for the property;

(B) The total amount of local option taxes to be raised in the code area; and

(C) The local option tax rates per $1,000 of assessed value for the code area and incorporate those rates into the consolidated rate for the code area.

(5)(a) If no local option taxes have been adopted by a taxing district in the category in the code area or if all local option taxes have been eliminated as a result of application of the reduction ratio calculated under subsection (4) of this section, and the pre-compression consolidated category rate as modified under subsection (1) of this section or following further adjustment under subsection (4) of this section exceeds the $5 or $10 per $1,000 category rate limits set forth in subsection (2) of this section (whichever is applicable), the reduction ratio shall be determined under this subsection.

(b) The numerator of the reduction ratio shall be the maximum rate permitted for the category.

(c) The denominator of the reduction ratio shall be the pre-compression consolidated category rate as modified under subsection (1) of this section or following further adjustment under subsection (4) of this section, if applicable.

(d) The assessor shall multiply the reduction ratio determined under this subsection by each taxing district item of ad valorem property tax that is a component of the consolidated category rate for the code area. The sum of the rates so reduced within the category shall be the consolidated rate for the category for the property. After reduction, the assessor shall recompute:

(A) The rates per $1,000 of assessed value for the property;

(B) The total amount of local option taxes to be raised in the code area; and

(C) The total amount of taxes in each category to be raised in the code area.

[1997 c.541 §35]



Section 310.244 - Adjustment of city’s post-compression tax rate under certain circumstances.

(2) Notwithstanding ORS 310.200 to 310.242, the combination of the constitutional and the statutory reductions determined under ORS 310.222 shall not cause a city’s Measure 50 post-reduction taxes prior to additions made in ORS 310.236 (2)(a) and (b), to be less than the lesser of:

(a) The city’s Measure 47 comparison taxes; or

(b) The city’s Measure 50 pre-reduction taxes.

(3) Notwithstanding ORS 310.200 to 310.242, in the case of a city whose voters approved a local option tax in March 1997 of less than $100,000 per year and whose Measure 47 comparison taxes plus the local option taxes exceed the city’s Measure 50 pre-reduction taxes plus local option taxes, the city’s post-reduction Measure 50 taxes shall not be less than $228,000.

(4) The Department of Revenue shall increase a city’s post-reduction tax rate by the amount necessary to meet the requirements of subsections (2) and (3) of this section.

(5) The department shall also adjust the post-reduction tax rates of each taxing district, other than a school district, taxing the same property as a city affected by subsections (2) and (3) of this section to ensure that the district’s tax revenue is not reduced by more than one-quarter of one percent by the operation of this section.

(6) The calculations in this section shall be based on department estimates and shall include the effects of code area compression, but shall not include the effect of property-by-property compression.

(7) If the statewide constitutional reduction percentage determined under ORS 310.222 no longer equals 17 percent after the department makes the determinations described in this section, the department shall recalculate the constitutional reduction percentages as described in ORS 310.222 until the statewide reduction percentage equals 17 percent.

[1997 c.541 §37]



Section 310.246 - Adjustment of permanent rate limit to correct mistakes by June 30, 1998.

(2) No change to the assessment and tax roll shall be made as the result of an adjustment under this section.

[1997 c.541 §38]



Section 310.310



Section 310.315



Section 310.320



Section 310.330



Section 310.340



Section 310.350



Section 310.360



Section 310.370



Section 310.380



Section 310.385



Section 310.390



Section 310.395



Section 310.396



Section 310.400



Section 310.402



Section 310.404



Section 310.410



Section 310.575



Section 310.585 - Distribution of certain property tax relief moneys to counties.

[1969 c.595 §2]



Section 310.595 - Determination of apportionment to counties.

[1969 c.595 §3; 1997 c.541 §316]



Section 310.600



Section 310.605



Section 310.608



Section 310.610



Section 310.611



Section 310.615



Section 310.620



Section 310.622 - Manufactured structures eligible as homesteads under tax laws of state.

[1971 c.529 §11; 1977 c.884 §16]



Section 310.623 - Floating home eligible as homestead.

[1977 c.615 §6]



Section 310.625



Section 310.630



Section 310.631



Section 310.632



Section 310.635



Section 310.637



Section 310.638



Section 310.639



Section 310.640



Section 310.641



Section 310.642



Section 310.645



Section 310.650



Section 310.651



Section 310.652



Section 310.655



Section 310.657 - Submission of claim; treatment of late claim; determination of amount of claim by department; notification of denial.

(2) The department shall audit or examine the claim and, if it appears that the taxpayer is eligible for rental assistance, shall determine the amount to which the taxpayer is entitled under ORS 310.635, as in effect immediately before January 1, 2016.

(3) If the department denies the claim in whole or in part, the department shall notify the taxpayer. If the claim is allowed in whole or in part, the entire elderly rental assistance shall be paid on or before November 15, 2016. The department shall make the payments required by this section from the suspense account referred to in ORS 307.248. If necessary, the department may prorate the payments as provided in ORS 307.248.

[1971 c.747 §6; 1973 c.752 §3; 1977 c.761 §1; 1977 c.841 §18; 1979 c.241 §18; 1981 c.624 §7; 1981 c.789 §1; 1985 c.299 §2; 1985 c.761 §30; 1985 c.784 §6; 1997 c.170 §4; 2001 c.290 §2; 2015 c.348 §4]

Note: 310.657 is repealed December 31, 2016. See sections 2 and 29, chapter 348, Oregon Laws 2015.



Section 310.660



Section 310.662



Section 310.665



Section 310.667



Section 310.670



Section 310.672



Section 310.675



Section 310.677



Section 310.679



Section 310.680



Section 310.681



Section 310.682



Section 310.685



Section 310.690



Section 310.692



Section 310.695



Section 310.700



Section 310.705



Section 310.706



Section 310.710



Section 310.712



Section 310.715



Section 310.720



Section 310.725



Section 310.730



Section 310.735



Section 310.740



Section 310.745



Section 310.746



Section 310.750



Section 310.751



Section 310.755



Section 310.760



Section 310.800 - Property tax work-off programs.

(a) "Authorized representative" means a senior citizen who is authorized by a tax-exempt entity to perform charitable or public service on behalf of a senior citizen who has entered into a contract under subsection (2) of this section.

(b) "Homestead" means an owner-occupied principal residence.

(c) "Senior citizen" means a person who is 60 years of age or older.

(d) "Tax-exempt entity" means an entity that is exempt from federal income taxes under section 501(c) of the Internal Revenue Code as defined in ORS 305.842.

(e) "Taxing unit" means any county, city or common or union high school district, community college service district or community college district within this state with authority to impose ad valorem property taxes.

(2) A tax-exempt entity may establish a property tax work-off program pursuant to which a senior citizen may contract to perform charitable or public service in consideration of payment of property taxes extended against the homestead of the senior citizen and billed to the senior citizen. For purposes of ORS chapters 316 and 656, and notwithstanding ORS 670.600 or other law, a senior citizen who enters into a contract under this subsection shall be considered an independent contractor and not a worker or employee with respect to the services performed pursuant to the contract. Nothing in this section precludes a taxing unit from being considered an employer, for purposes of unemployment compensation under ORS chapter 657, of a senior citizen who enters into a contract under this section.

(3) A taxing unit may enter into an agreement with a tax-exempt entity that has established a property tax work-off program. Pursuant to the agreement the taxing unit may accept, as volunteer and public service, the services of a senior citizen who has entered into a contract described in subsection (2) of this section or an authorized representative.

(4) A taxing unit may provide funds or make grants to any tax-exempt entity that has established a property tax work-off program for use to carry out the program.

[1993 c.777 §9; 1997 c.271 §8; 1997 c.839 §46; 1999 c.90 §35; 2001 c.660 §30; 2003 c.77 §8; 2003 c.704 §8; 2005 c.533 §6; 2005 c.832 §20; 2007 c.614 §8; 2008 c.45 §9; 2009 c.5 §19; 2009 c.909 §19; 2010 c.82 §19; 2011 c.7 §19; 2012 c.31 §19; 2013 c.377 §19; 2014 c.52 §21]



Section 310.810



Section 310.820



Section 310.830



Section 310.840



Section 310.850



Section 310.860



Section 310.870



Section 310.880



Section 310.890






Chapter 311 - Collection of Property Taxes

Section 311.005 - "Tax collector" defined.

[Amended by 1973 c.305 §5; 1981 c.346 §9]



Section 311.010 - "County court" defined.

[Amended by 1965 c.344 §8; 1995 c.79 §142]



Section 311.015 - Recovery for false return or fraudulent act of tax collector.

[Amended by 1965 c.344 §9]



Section 311.020 - Collection procedure when offices of assessor and tax collector combined.

(2) In counties where the duties of assessor and tax collector have been delegated to one person, the filing of the warrant under ORS 311.115 shall constitute a constructive delivery of the roll to such person in the tax collecting capacity of the person.

[1963 c.238 §§10,12]



Section 311.055 - Tax collector.

[Amended by 1973 c.305 §1]



Section 311.060 - Bond.

[Amended by 1963 c.238 §5; 1965 c.344 §10; 1973 c.305 §6]



Section 311.065 - Deputies and clerical assistance.

[Amended by 1965 c.344 §11]



Section 311.070 - Tax collecting functions of sheriff transferred to designated tax collector.

[1973 c.305 §2; 1981 c.346 §10]



Section 311.075 - Tax collecting obligations transferred to tax collector; pending proceedings unaffected.

(2) The transfer of duties, functions and powers as authorized by ORS 311.070 shall not affect any proceeding, prosecution, action or suit pending at the time of the transfer.

(3) Such a transfer shall not relieve any person of any obligation with respect to any tax or other charge, interest, penalty, forfeiture or any other liability, duty or obligation accrued under or with respect to the duties, functions and powers transferred as provided by ORS 311.070.

[1973 c.305 §3]



Section 311.105 - Certificate of taxes levied or imposed; preparation; contents; delivery.

(a) Based on the amounts determined under ORS 310.153, the assessor shall list the total amount of taxes on property levied or imposed on property within the county by each district, the total amount of each special assessment and of each kind of fee or other charge authorized or required by law to be placed upon the tax roll for each district.

(b) There shall be deducted from the amount in paragraph (a) of this subsection any loss caused by truncating the tax rate as required by ORS 310.090.

(c) The total amount, paragraphs (a) minus (b) of this subsection, of taxes, assessments, fees and other charges to be raised for each district by the tax roll and any property tax amounts to be paid by the state and the total thereof.

(d) The total amount of taxes on property actually imposed on property in the county by each district within the limits of section 11b, Article XI of the Oregon Constitution.

(e) The total amount of loss in each category identified in ORS 310.150 by district due to proration of taxes on property, which is the total amount of taxes to be levied or charged, less the amount actually imposed.

(f) The amount to be imposed by the tax collector against real property, against personal property, and against property assessed pursuant to ORS 308.505 to 308.681.

(2) The assessor shall include on the roll only taxes on property certified under ORS 310.060 that are imposed on property subject to ad valorem taxation and other amounts specifically authorized by law to be included on the roll.

(3) The certificate also shall contain the list required under ORS 310.147.

(4) The assessor shall deliver one copy of the certificate to the county clerk.

[Amended by 1963 c.238 §6; 1965 c.344 §12; 1969 c.595 §5; 1975 c.780 §9; 1979 c.350 §11; 1991 c.459 §229; 1993 c.270 §53; 1995 c.79 §143; 1997 c.541 §274]



Section 311.110 - Warrant of clerk authorizing collection of taxes.

[Amended by 1963 c.238 §7; 1967 c.105 §4]



Section 311.115 - Delivery of assessment roll to tax collector; tax roll.

[Amended by 1963 c.238 §8; 1965 c.344 §13; 1991 c.459 §229a]



Section 311.120 - Adding uncollected tax to tax for succeeding year; placing property as to which tax adjudged void upon rolls; relisting, reassessment and relevying.

(2) There shall be, if necessary, a relisting, reassessment and a relevy of the proper tax in the manner and by the person authorized by law to list property and levy and assess a tax. The relisting, reassessment and relevying shall take place within five years from the date the tax would have been delinquent if the property had been properly listed, assessed and tax levied thereon. If the question is raised in the courts as to the legality of such tax, the five years shall not commence to run until the question is finally determined by the courts.



Section 311.125 - Entering delinquent taxes on tax roll.

(1) If delinquent tax payments are to be posted to the previous year’s rolls the tax collector shall enter on the roll received, for each property assessment, a memorandum of all taxes then unpaid and delinquent on such property, showing the tax year or years and the amount of such taxes for each such year. Where a continuing tax roll card system is used on which is shown the prior years’ unpaid taxes, no new annual entry or entries need be made until a new card is used to replace the old card. Where the property description for an account in the current tax roll is different than the description of the property for a prior year, but includes a portion or all of the property on which the unpaid taxes are a lien, the full amount of the unpaid taxes shall be shown, and no segregation of the value of the property need be made unless requested pursuant to ORS 311.280 by a person desiring to pay a portion or all of such unpaid taxes.

(2) If delinquent tax payments are to be posted to the current tax roll, the tax collector shall enter on the roll received, for each property assessment, all taxes then unpaid and delinquent on such property, showing the tax year or years and the amount of such taxes for each such year. A segregation of value of the property and of the unpaid taxes applicable to each portion of the property segregated shall be made whenever the property description for an account on the current tax roll is different from a prior year or years, as described in subsection (1) of this section.

[Amended by 1965 c.344 §14]



Section 311.130



Section 311.135 - Restoration of current assessment roll after destruction or damage.

(2) The provisions of ORS 311.115 as to the time of delivery of a tax roll to the tax collector by the assessor are waived in such case.



Section 311.140 - Restoration of tax rolls after destruction or damage; preparing transcripts as rolls for unpaid taxes.

(2) The tax collector shall then certify that, to the best belief and knowledge of the tax collector, the transcripts are a true and correct record of the taxes remaining unpaid. When certified by the tax collector, the transcripts shall be the tax rolls of the county for all taxes so determined to be unpaid.

(3) Thereafter, the tax collector may make corrections of such tax rolls, pursuant to ORS 311.205, to conform such rolls to the destroyed rolls. Such corrections shall be considered to be clerical errors, except that where a taxpayer is aggrieved by such correction, the taxpayer may within 60 days thereof petition the county court for relief. The petition shall set forth in detail the facts upon which the petitioner relies and the relief requested. The county court may hear such petitions in a summary manner and shall issue its order denying the relief requested or granting such relief as it determines proper. Any taxpayer aggrieved by such order may petition to the Oregon Tax Court in the manner provided in ORS 305.404 to 305.560.

(4) The unpaid taxes exhibited in tax rolls prepared and certified in accordance with this section are liens upon the real and personal properties therein described, and shall have the same force and effect as the liens of taxes charged in the original tax rolls of the county. Such taxes shall be subject to the provisions of law for the collection of taxes on real or personal property.

[Amended by 1965 c.344 §15; 1995 c.79 §144; 1995 c.650 §77]



Section 311.145 - Supplying materials and clerical help to restore rolls.



Section 311.150 - Adding to, changing or correcting rolls by vouchers; preservation of vouchers.

(2) The vouchers provided for in this section shall be preserved until the real property tax rolls of the year affected by the voucher have been foreclosed and the foreclosed property has been deeded to the county; or, in the case of personal property, until one year after the tax account affected by the voucher has been collected or canceled under the provisions of ORS 311.790.

[1965 c.344 §6; 1975 c.514 §13]



Section 311.160 - Correction of rolls to reflect order on appeal of large amount of value; apportionment of additional taxes; interest; limited to appeals from tax years before 1997-1998.

(b)(A) Where a final order is entered in any appeal described in ORS 308.020 (2) or the expiration of the appeal period has occurred, the officer or officers in possession of the assessment and tax rolls shall make the corrections stated in the decision of the court.

(B) Subject to subparagraph (C) of this paragraph, at the option of the county treasurer, any additional taxes, or portion thereof, collected because the final total value for the initial tax year or for a tax year occurring during the appeal period is greater than that entered in the rolls under ORS 308.020 (2) shall be deposited and distributed as provided under paragraph (a) of this subsection or deposited in a refund reserve account maintained under ORS 311.807.

(C) If, at the time of collection, the amount of the additional taxes exceeds the amount of anticipated annual refunds for the fiscal year of collection, the excess amount shall be deposited and distributed as provided under paragraph (a) of this subsection.

(2) Interest shall accrue on the additional taxes collected pursuant to subsection (1) of this section as if the property had been properly assessed in the year that any portion of the value was placed on the tax roll in the manner and at the interest rates provided in ORS 311.505.

(3) If the owner of the property, the value of which is subject to ORS 308.020, so desires, the owner may tender to the county treasurer an estimate of the additional taxes which may ultimately be assessed against the property. The county treasurer shall provide a special account for such deposits and shall invest the deposits during the time the matter is in litigation. The interest earned on the account shall be credited to it.

(4) Upon the termination of the controversy, the principal amount in the account necessary to pay the taxes as provided in subsection (1) of this section shall be retained together with its portion of the interest earned on the investment of the moneys during the period held by the county treasurer and shall be distributed as provided in subsection (1) of this section. Moneys in the account in excess of that required to be retained shall be refunded to the owner. Notwithstanding ORS 311.812, the owner of the property shall not be entitled to any interest in excess of that earned on the sum of the principal which is refunded to the owner during the time the money was held by the county treasurer.

(5) This section does not apply to appeals arising from tax years beginning on or after July 1, 1997.

[1973 c.345 §4; 1979 c.689 §17; 1981 c.178 §12; 1989 c.267 §2; 1993 c.650 §2; 1995 c.650 §90; 1997 c.541 §§275,276; 2001 c.114 §26]



Section 311.165 - Collection of taxes upon severance and removal of improvements from the land.

(a) It appears probable that real property improvements, whether assessed as improvements only or as real property improvements assessed together with land have been or will be severed from the land upon which they are situated and have been or will be removed from such land;

(b) It appears that the amount of taxes which have been levied against the property in the current and prior years or which are anticipated to be levied for the current assessment year will not be adequately secured by the value of the property remaining in the tax account; and

(c) It appears that unless prompt action is taken the taxes will not be collected, then the assessor shall proceed to levy and the tax collector to collect the taxes in the manner set forth in subsection (2) of this section.

(2) If the amount of the taxes for the current year attributable to the property improvements is not able to be determined, the assessor shall estimate the taxes due for the current year. The assessor shall make demand upon the owner of the improvements as shown by the most recent assessment roll, for payment of the unpaid taxes attributable to the improvements for the current and all prior years. Any payments shall be paid immediately upon demand of the assessor either to the assessor for remittance to the tax collector or directly to the tax collector of the county pursuant to ORS 311.370. If the taxes are not paid immediately upon demand, the assessor shall certify the assessment and tax levies so made by the assessor to the tax collector. For the purposes of collection of the assessments, the owner shall be considered a taxpayer owning personal property against which ad valorem taxes have been assessed. Review may be had as provided in ORS 311.467. All taxes collected by the tax collector, or taxes collected by the assessor and remitted to the tax collector shall be credited to the real property account containing the improvements which were the basis of the tax.

[1973 c.343 §1; 1979 c.350 §12; 1979 c.689 §28; 1991 c.459 §230]



Section 311.175 - Loss of revenue by school taxing districts; report; calculation.

(a) The amount of taxes on property to fund the public school system certified by the taxing district as subject to the limits of section 11b, Article XI of the Oregon Constitution.

(b) The amount of revenue offset against the taxes identified under paragraph (a) of this subsection.

(c) The amount of taxes on property levied that are lost due to truncation in calculation of the rate of a levy.

(d) The total amount of taxes on property to fund the public school system actually imposed on property in the district within the limits of section 11b, Article XI of the Oregon Constitution.

(e) The total amount of loss due to proration of the taxes on property, which is the difference between the amount identified in paragraph (a) of this subsection and the sum of the amounts identified in paragraphs (b) to (d) of this subsection.

(2) Each year the Department of Revenue shall prepare a report certifying the amount of revenue lost by the public school system due to proration of taxes on property under section 11b, Article XI of the Oregon Constitution, from the information reported under subsection (1) of this section, and from any other information available to the department.

(3) For each taxing district that imposed a tax on property to fund the public school system within the limits of section 11b, Article XI of the Oregon Constitution, the amount certified under subsection (2) of this section shall be calculated as follows:

(a) There shall be subtracted from the amount of taxes on property certified by the taxing district to fund the public school system that were subject to the limits of section 11b, Article XI of the Oregon Constitution, the sum of:

(A) The amount of revenue offset against the taxes identified under paragraph (a) of this subsection; plus

(B) The total amount of taxes on property to fund the public school system actually imposed on property in the district within the limits of section 11b, Article XI of the Oregon Constitution; plus

(C) The total amount of taxes on property levied that are lost due to truncation in the calculation of the rate of a levy.

(b) The amount of revenue lost by each taxing district that imposed a tax on property to fund the public school system shall be cumulated to arrive at the total amount of revenue lost to the public school system as a result of the limits of section 11b, Article XI of the Oregon Constitution.

[1991 c.459 §229b]

Note: 311.175 and 311.183 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 311.177



Section 311.179



Section 311.181



Section 311.183 - Correction of errors in reports; presentation of reports and corrections to legislative committees.

(2) The reports required under ORS 311.175 shall be certified to the State Board of Education on or before December 15 of each year.

(3) The department shall present the reports or corrections prepared or certified by the department under ORS 311.175 to the Joint Interim Committee on Revenue and School Finance, if the Legislative Assembly is not in session, or if the Legislative Assembly is in session, to the Senate Revenue Committee and to the House Revenue Committee.

[1991 c.459 §229f]

Note: See note under 311.175.



Section 311.205 - Correcting errors or omissions in rolls.

(a) The officer may correct a clerical error. For purposes of this paragraph:

(A) A clerical error is an error on the roll:

(i)(I) That arises from an error in the ad valorem tax records of the assessor, or the records of the Department of Revenue for property assessed under ORS 306.126; or

(II) That is a failure to correctly reflect the ad valorem tax records of the assessor, or the records of the department for property assessed under ORS 306.126;

(ii) That, had it been discovered by the assessor or the department prior to the certification of the assessment and tax roll of the year of assessment, would have been corrected as a matter of course; and

(iii) For which the information necessary to make the correction is contained in the records.

(B) Clerical errors include, but are not limited to, arithmetic and copying errors and the omission or misstatement of a land, improvement or other property value on the roll.

(b)(A) The officer may correct an error in valuation judgment at any time in any account when an appeal has been filed in the tax court alleging that the value on the roll is incorrect, if the correction results in a reduction of the tax owed on the account.

(B) The officer may not make corrections under this paragraph to accounts appraised by the department pursuant to ORS 306.126 and 308.505 to 308.681 without the approval of the department.

(C) The officer may correct any other error or omission of any kind. Corrections that are not corrections of errors in valuation judgment include, but are not limited to:

(i) The elimination of an assessment to one taxpayer of property belonging to another on the assessment date;

(ii) The correction of a tax limit calculation;

(iii) The correction of a value changed on appeal; and

(iv) The correction of an error in the assessed value of property resulting from an error in the identification of a unit of property, but not from an error in a notice filed under ORS 310.060.

(D) For purposes of this paragraph, an error in valuation judgment is one in which the assessor or the department would arrive at a different opinion of value.

(c) The officer shall make any change requested by the department that relates to an assessment of property made by the department under ORS 308.505 to 308.681.

(d) The officer shall make any change ordered by the tax court or the department under ORS 305.288 or 306.115.

(e) The officer shall make any change required under ORS 308A.089.

(2)(a) The officer in charge of the roll shall make corrections with the assent and concurrence of the assessor or the department. The direction for the correction must be made in writing and state the type of error and the statutory authority for the correction. The officer may correct the roll for any year or years not exceeding five years prior to the last certified roll.

(b) Any additional taxes resulting from corrections for years prior to the current year are deemed assessed and imposed in the particular year or years to which the corrections apply. Addition of tax to a prior year’s tax roll due to corrections under this section may not be considered in calculating the effect of the tax limitation under Article XI, section 11b, of the Oregon Constitution, for the current year.

(3) The officer in charge of the roll shall make a correction pursuant to this section in whatever manner is necessary to make the assessment, tax or other proceeding regular and valid. The correction must be distinguishable upon the roll, must include the date of the correction and must identify the officer making the correction.

(4) Whenever a correction that will increase the assessment to which it relates is to be made after the assessor has delivered the roll to the tax collector, unless the correction is made by order of the department, the officer in charge of the tax roll shall follow the procedure prescribed in ORS 311.216 to 311.232. The provisions of ORS 311.216 to 311.232 with respect to appeals apply under this subsection.

(5) Corrections that would result in a change in assessed value or real market value of less than $1,000 do not change the value for purposes of computing the taxes levied against the property, but shall be made only for purposes of correcting the office records.

(6) The remedies under this section are in addition to other remedies provided by law.

[Amended by 1953 c.26 §2; 1957 c.324 §8; 1959 c.181 §2; 1961 c.234 §1; 1963 c.267 §1; 1965 c.344 §16; 1971 c.472 §3; 1973 c.402 §28; 1977 c.606 §2; 1979 c.687 §3; 1983 c.605 §5; 1991 c.459 §231; 1993 c.18 §73; 1993 c.270 §54; 1995 c.79 §146; 1995 c.127 §4; 1997 c.541 §278; 1999 c.21 §27; 2001 c.509 §2; 2007 c.590 §2; 2013 c.176 §4]



Section 311.206 - Additional taxes resulting from correction of error or omission; date of delinquency; limitations; prepayment.

(b) Notwithstanding ORS 311.205 (2)(b), for purposes of collection and enforcement, the additional taxes added to the roll under subsections (1) to (4) of this section shall be considered delinquent as of the date the other taxes for the year in which the additional taxes are added to the roll become delinquent.

(2) When taxes for a single tax year are added to an assessment and tax roll under subsection (1)(a) of this section, the additional taxes shall be added to the tax extended against the property on the general property tax roll for the tax year following the tax year in which the correction is made.

(3)(a) When taxes for more than one tax year are added to an assessment and tax roll under subsection (1)(a) of this section, the additional taxes for the earliest tax year shall be added to the tax extended against the property on the general property tax roll for the tax year following the tax year in which the correction is made and additional taxes for each subsequent tax year through the tax year in which the correction is made shall be added in chronological order to the tax extended against the property on the general property tax roll for the second, third, fourth, fifth and sixth tax years, as necessary, following the tax year in which the correction is made.

(b) For each tax year in which the additional tax is deferred under this subsection, the county assessor shall enter the notation "deferred additional tax liability" on the assessment and tax roll. The notation shall continue to appear on subsequent assessment and tax rolls until all the additional taxes have been added as required under this subsection. If the property is sold or otherwise transferred, or is moved out of the county, the lien for the taxes added under this subsection shall attach and the taxes are due and payable as of the day before the sale or transfer, or, if the property is removed from the county, five days before the removal, whichever is earlier. Additional taxes on personal property or a manufactured structure imposed as a result of an error corrected under ORS 311.205 is a personal debt due and owing from the owner to which ORS 311.455 applies.

(4) When additional taxes are added to the roll as the result of a request from the Department of Revenue as described in ORS 311.205 (1)(c), the additional taxes shall be added to the tax extended against the property on the general property tax roll for the tax year following the current tax year, to be collected and distributed in the same manner as other ad valorem property taxes imposed on the property.

(5) When additional taxes are added to the roll as the result of an order described in ORS 311.205 (1)(d), the additional taxes shall be collected as provided in ORS 311.513.

(6) Notwithstanding subsection (1) of this section or other provision of law establishing the delinquency date for additional taxes, additional taxes may not be assessed and imposed if the correction is a result of:

(a) The disqualification of property from a tax exemption granted erroneously by a tax official; or

(b) The failure by a tax official to timely disqualify property from a tax exemption.

(7) Subsection (6) of this section does not apply to a failure by a tax official to timely disqualify property from a tax exemption if the property owner fails to timely notify the assessor of a change in use of the property to a nonexempt use.

(8)(a) Except as provided in paragraph (b) of this subsection, additional taxes arising from a correction under ORS 311.205 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

(b) The amount to be added to the tax extended against the property under subsection (3)(a) of this section may be paid to the tax collector prior to the completion of the tax roll to which the tax is to be added, pursuant to ORS 311.370. The tax collector may apply prepayments of additional taxes under this paragraph for one or more future years to the taxes imposed on the next following assessment and tax roll.

(9) For purposes of this section, "additional taxes" includes increases in taxes that have already been extended on the roll.

[1975 c.780 §15; 1983 c.106 §1; subsections (2) to (7) enacted as 1983 c.106 §3; 1985 c.784 §9; 1991 c.459 §232; 1993 c.270 §55; 1995 c.256 §6; 1999 c.500 §3; 1999 c.862 §1a; 2001 c.303 §7; 2003 c.274 §3; 2010 c.36 §1]



Section 311.207



Section 311.208 - Notice required when current roll corrections increase value; time for payment of additional taxes; appeals.

(a) A correction is made that applies only to the current roll;

(b) The correction is made after roll certification under ORS 311.105 and prior to December 1 of the current tax year; and

(c) The correction increases the value of the property.

(2) If a correction described in subsection (1) of this section results in additional taxes being added to the current roll, the additional taxes shall be due and payable without interest if paid prior to the 16th of the month next following the date the notice was sent under this section.

(3) If the additional taxes described in subsection (2) of this section are not paid prior to the 16th of the month next following the date the notice was sent under this section, the additional taxes shall be considered for all purposes of collection and enforcement of payment as having become delinquent on the date the taxes would normally have become delinquent if the taxes had been timely extended on the roll.

(4) The notice described in subsection (1) of this section shall:

(a) Be mailed prior to December 1 to the last-known address of the person described in subsection (1) of this section;

(b) Specify the date and the amount of the correction;

(c) If additional tax is imposed, specify the date by which the additional tax may be paid without interest; and

(d) Notify the owner of the owner’s appeal rights as determined under subsection (6) of this section.

(5) The correction shall be made by the officer in charge of the roll in the manner described in ORS 311.205 (2), (3) and (5).

(6) A correction made under this section may be appealed as follows:

(a) For state-appraised industrial property as defined in ORS 306.126, the owner must file an appeal with the tax court in the manner provided in ORS 305.403 not later than December 31 of the current tax year.

(b) For all other property, the owner must file a petition with the county board of property tax appeals in the manner provided in ORS 309.100 not later than December 31 of the current tax year.

[1997 c.541 §280; 2001 c.303 §10; 2013 c.176 §5; 2015 c.36 §13]



Section 311.209



Section 311.210



Section 311.211



Section 311.212



Section 311.213



Section 311.215



Section 311.216 - Notice of intention to add omitted property to rolls; treatment of unreported or understated property; duty of tax collector.

(2) Property or the excess cost of property, after adjustment to reflect real market value, shall be presumed to be omitted property subject to additional assessment as provided in ORS 311.216 to 311.232 whenever the assessor discovers or receives credible information:

(a) That the addition of any building, structure, improvement, machinery or equipment was not reported in a return filed under ORS 308.285 or 308.290; or

(b) That the cost as of January 1 of any building, structure, improvement, machinery or equipment reported in a return required by the assessor under ORS 308.285 or 308.290 exceeds the cost stated in the return.

(3) If the tax collector discovers or receives credible information or if the tax collector has reason to believe that any property subject to taxation has been omitted from the tax roll, the tax collector shall immediately bring this to the attention of the assessor by written notice.

[Formerly 311.207; 1999 c.21 §28; 1999 c.500 §4; 2003 c.46 §27]



Section 311.219 - Notice of intention to assess omitted property.

[Formerly 311.209]



Section 311.220



Section 311.223 - Correction of rolls; filing statement of facts; notice to taxpayer; powers of assessor; appeals.

(2) Immediately after the assessor corrects the assessment or tax roll, the assessor shall file in the office of the assessor a statement of the facts or evidence on which the assessor based the correction and notify the taxpayer by written notice, sent by first class mail to the taxpayer’s last-known address, of:

(a) The date and amount of the correction;

(b) If a penalty for failing to timely file a real, combined or personal property return as required by ORS 308.290 is being imposed under ORS 308.295 or 308.296, the amount of the penalty;

(c) An explanation of the collection procedures applicable to the corrected amount, or applicable to the penalty; and

(d) An explanation of the taxpayer’s right to appeal under subsection (4) of this section and the procedures for making the appeal.

(3) To enable the assessor to comply with this section, the assessor is invested with all the powers of the county clerk under the law in force during the years for which correction may be made under ORS 311.216 to 311.232 and thereafter.

(4) Any person aggrieved by an assessment made under ORS 311.216 to 311.232 may appeal to the tax court within 90 days after the correction of the roll as provided in ORS 305.280 and 305.560. If a penalty under ORS 308.295 or 308.296 is imposed for failing to timely file a real, combined or personal property return with respect to the assessment under ORS 311.216 to 311.232, the imposition of the penalty may be appealed to the tax court. The appeal of the penalty must be brought within the same period of time as an assessment under ORS 311.216 to 311.232 may be appealed to the tax court. An appeal of the value assigned under this section, or of any penalty described in subsection (2)(b) of this section, may not be made to the board of property tax appeals under ORS 309.100.

[Formerly 311.211; 2001 c.114 §27; 2001 c.303 §1; 2007 c.452 §1; 2011 c.204 §9]



Section 311.226 - Tax deemed assessed and imposed in year for which property was omitted.

[Formerly 311.212]



Section 311.229 - Taxes added to rolls become liens; delinquency of additional taxes; interest added for willful evasion; prepayment.

(2) When it appears to the satisfaction of the assessor that the omission of the property was due to a willful attempt to evade the payment of taxes on the property, then the assessor shall so advise the tax collector and interest at the rate provided in ORS 311.505 (2) shall be added to the amounts so charged, which interest shall be computed from the date or dates that payment of the charges were properly due, and which interest shall continue to run until payment of the charges.

(3) Additional taxes arising from the assessment of omitted property under ORS 311.216 to 311.232 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

(4) For purposes of this section, "additional taxes" includes increases in taxes that have already been extended on the roll.

[Formerly 311.213; 1999 c.862 §2; 2001 c.303 §8]



Section 311.232 - Mandamus to require placing omitted property on roll.

[Formerly 311.215]



Section 311.234 - Correction in maximum assessed value; requirements; limitation; filing deadline; appeals.

(2) The assessor shall correct the maximum assessed value of the property for the current tax year if, in the petition filed under this section, the petitioner demonstrates:

(a) A difference between the actual square footage of the property as of the assessment date for the current tax year and the square footage of the property as shown in the records of the assessor for the tax year.

(b) That new property, or new improvements to property, added to the tax roll in a prior tax year did not exist as of the assessment date for that prior tax year or any subsequent tax year.

(3)(a) A correction made under subsection (2)(a) of this section must be proportional to the change in the real market value for the current tax year that is due to the correction of the square footage of the property.

(b) A correction made under subsection (2)(b) of this section:

(A) Must reflect, in a manner determined by the assessor, the removal of the new property or new improvements to property from the assessment and tax rolls as accepted by the assessor.

(B) May not be made to the extent that the assessor finds that the new property or new improvements to property existed on the assessment date of a prior tax year and the petition is best construed as demonstrating a difference in the nature, extent or value of the new property or new improvements to property.

(4) Notwithstanding subsection (3) of this section, a correction made under this section may not cause the maximum assessed value of the property to increase by more than three percent from the maximum assessed value of the property for the preceding tax year.

(5) A petition filed under this section must be on the form and contain the information prescribed by the Department of Revenue and must be filed with the county assessor on or before December 31 of the current tax year.

(6) A decision by the assessor pursuant to a petition filed under this section may be appealed under ORS 305.275.

[2001 c.764 §2; 2007 c.516 §3; 2009 c.443 §4; 2015 c.39 §1; 2015 c.97 §1a]



Section 311.235 - Bona fide purchaser; when taxes become lien.

[Formerly 311.220]



Section 311.250 - Tax statements; rules.

(2) The failure of a taxpayer to receive the statement described in this section shall not invalidate any assessment, levy, tax, or proceeding to collect tax.

(3) The tax collector shall not be liable for failure to deliver or mail the tax statements by October 25 as provided in subsection (1) of this section if such failure was caused by not receiving the tax roll from the assessor by the time provided by law or by reason of any other circumstance beyond the control of the tax collector. In such case the tax collector shall deliver or mail the statements as soon as possible.

(4) Where, for any reason the taxes due on any property on the assessment roll in any year cannot be ascertained from the tax roll by November 5 of that year, within 15 days thereafter the owner or other person liable for or desiring to pay the taxes on such property may tender to the tax collector, and the tax collector may collect, a payment of all or part of the taxes estimated by the tax collector to be due on such property. Immediately after the taxes are actually extended on the tax roll, the tax collector shall credit the amount paid as provided by law, allowing the discount under ORS 311.505 and not charging interest for the amount of taxes satisfied by such payment. Where there has been an underpayment, additional taxes shall be collected, and where there has been an overpayment, refund shall be made as otherwise provided by law.

(5) The tax statement described in this section shall be designed by the Department of Revenue and shall contain such information as the department shall prescribe by rule including:

(a) The real market value of the property for which the tax statement is being prepared (or the property’s specially assessed value if the property is subject to special assessment) for the current and prior tax year;

(b) The property’s assessed value for the current and prior tax year; and

(c) The total amount of taxes due on the property.

[1963 c.311 §2; 1965 c.344 §19; 1967 c.293 §21; 1967 c.568 §2; 1985 c.613 §26; 1991 c.459 §238; 1993 c.18 §74; 1993 c.270 §57; 1997 c.541 §286; 2003 c.400 §2]



Section 311.252 - Copy of tax statement to be sent to mortgagee paying taxes; procedure when information otherwise transmitted.

(2) The tax collector and any mortgagee referred to in subsection (1) of this section may agree that a computer record containing the information required by the Department of Revenue may be delivered to the mortgagee instead of a copy of the tax statement required by subsection (1) of this section.

(3) For the purposes of this section, the holder of a perfected security interest in a manufactured structure or a floating home is considered a "mortgagee" and the perfected security interest is considered a "mortgage."

[1967 c.568 §4; 1971 c.379 §1; 1971 c.529 §35; 1971 c.752 §1; 1973 c.82 §1; 1981 c.804 §87; 1983 s.s. c.5 §21; 1987 c.313 §2; 1991 c.459 §239; 1993 c.313 §1; 1997 c.541 §287; 2003 c.108 §3; 2015 c.31 §4]



Section 311.253 - Use of computer record to comply with ORS 311.250; agreement to use record instead of tax statements; rules.

(2) Any request made under this section must be made to the tax collector by the person on or before October 1 of each year. If upon mutual agreement of the parties, the tax collector complies with the request in accordance with the agreement, the tax collector is relieved of responsibility of delivering or mailing tax statements in any other manner.

(3) Any information required by ORS 311.250 to appear on a tax statement that is not included in the computer record authorized by this section shall appear on the face of the tax receipt given under ORS 311.361. This section shall not apply to a mortgagee required or authorized to pay ad valorem taxes to which ORS 311.252 applies.

(4) As used in this section and ORS 311.252, "computer record" means information stored by any means of electronic storage or paper on which is printed information retrieved from a computer or other form of electronic storage.

[1981 c.364 §1; 1997 c.541 §288; 2003 c.108 §1]



Section 311.255 - Taxes, other charges of taxing agencies and water improvement company charges collected with county taxes.

(2) No taxing district may separately charge or collect any tax on property that is imposed upon property subject to ad valorem taxation certified under ORS 310.060, in advance or otherwise.

(3) Charges of a water improvement company organized under ORS 554.005 to 554.340 shall be collected in the same manner as taxes under subsection (1) of this section if the charges are certified to the assessor by the company board of directors under ORS 554.130.

[Amended by 1965 c.344 §20; 1991 c.459 §240; 1997 c.541 §289; 1997 c.819 §16]



Section 311.260 - Payment of taxes in United States money.

[Amended by 1965 c.344 §21]



Section 311.265 - Payment of taxes with warrants.

(2) The tax collector shall note on each tax receipt and copy thereof the number and amount of each warrant the tax collector receives and shall write or stamp across the face of each warrant the date of receipt and the words "Received for taxes." No warrant received in payment of taxes shall draw interest after the date of receipt.

(3) This section does not apply to special assessments, appearing on the tax roll, levied by an irrigation, drainage or water supply district.



Section 311.270 - Discounting county orders prohibited.



Section 311.275 - Grantor and grantee or buyer and seller proportionally liable.

[Amended by 1977 c.718 §5]



Section 311.280 - Payment of taxes on part of property assessed as one parcel; division; when division not allowed; division between manufactured structure and parcel.

(2) The assessor or tax collector shall not divide an assessment under this section unless the person calling for the division of assessment owns, or holds a mortgage or other lien on that part only of such area on which the person desires to pay the taxes, and has filed with the assessor a true copy of the deed, contract of sale, mortgage or other instrument evidencing the interest in the part; provided that whenever such instrument is otherwise recorded in the county records, such filing shall not be required.

(3) The assessor or tax collector shall not divide an assessment under this section unless all ad valorem taxes, fees and other charges required to be placed upon the tax roll that have been certified for collection under ORS 311.105 and 311.110 and become a lien upon the entire parcel of property have been paid. However, if the applicant for the division is a public body, only the portion of such taxes, fees and other charges apportionable to the part of the real estate owned by the public body, or on which the public body holds a mortgage or other lien, need be paid. As used in this subsection, "public body" means the United States, its agencies and instrumentalities, the state, a county, city, school district, irrigation or drainage district, a port, a water district and all other public or municipal corporations in the state exempt from tax under ORS 307.040 or 307.090.

(4) In the case of a parcel or tract of real estate which is being assessed under one of the special assessment laws listed in ORS 308A.733 (2) or under ORS 358.480 to 358.545, the assessor or tax collector shall not divide the assessment unless the portion of any additional taxes or penalty apportionable to the part of the property disqualified from special assessment is paid.

(5) In the case of property within the jurisdiction of a city or county which has adopted minor land partition regulations pursuant to ORS 92.046, the assessor shall not divide an assessment unless the person calling for the division of assessment has filed with the assessor evidence that the division has been approved as required by such regulations.

(6) Whenever a manufactured structure is assessed as real property under ORS 308.875, and the security interest holder of the manufactured structure is a person different from the owner of the parcel of land upon which it is situated, the security interest holder may apply to the assessor for a division of the value of the entire parcel between the value of the manufactured structure and the value of the remainder of the parcel. Using this value division, the tax collector shall allocate the taxes between the manufactured structure and the remainder of the parcel, and the security interest holder of the manufactured structure may pay the taxes on the value attributable to the manufactured structure and thereby free the manufactured structure from the lien of those taxes. If a division is made and taxes and special assessments are paid on the value attributable to the manufactured structure, the county may reclassify the manufactured structure as personal property, forward the ownership document application information to the Department of Consumer and Business Services and allow the structure to be moved as provided in ORS 446.631 without payment of the taxes and special assessments attributable to the remainder of the parcel.

(7) If protest is filed to the division, the matter shall be heard by the county commissioners or the county court (as defined in ORS 306.005) at its next regular session for transaction of county business, who shall make a final division of the assessment, and the tax collector shall collect and receipt for the taxes as so determined and ordered.

(8) No person shall apply in any year under this section for a division of the assessment of a subdivision made on the assessment roll prepared as of January 1 of the year in which the subdivision is finally approved.

[Amended by 1953 c.109 §2; subsection (3) enacted as 1965 c.393 §3; 1967 c.58 §1; 1971 c.529 §16; 1975 c.579 §1; 1977 c.884 §17; 1979 c.689 §19; 1981 c.632 §1; 1983 c.748 §5; 1985 c.16 §457; 1985 c.613 §6; 1991 c.459 §241; 1993 c.6 §5; 1997 c.541 §290; 1999 c.314 §86; 2001 c.540 §22; 2003 c.655 §69]



Section 311.285 - Rights of occupant or tenant paying tax.



Section 311.290



Section 311.325



Section 311.330



Section 311.335



Section 311.340



Section 311.345 - Damages and interest for failure to settle taxes on assessment roll or pay over tax moneys.

(2) If a tax collector neglects or refuses to pay over all moneys received for taxes to the county treasurer, the tax collector shall, in addition to the criminal penalty provided for in ORS 311.990 (6), be liable to pay damages in an amount equaling 10 percent of the amount not paid over, plus 12 percent interest per year on the damages from the day payment should have been made.

(3) The moneys, damages and interest authorized to be collected under this section may be collected by suit upon the bond of the tax collector for the recovery of the same.

(4) If a county treasurer neglects or refuses to distribute moneys in the unsegregated tax collections account as required by ORS 311.395 (6), the county treasurer shall be liable to pay damages in an amount equaling 10 percent of the amount not distributed as required by ORS 311.395, plus 12 percent interest per year on the damages from the day distribution should have been made.

[Amended by 1963 c.238 §13; 1969 c.595 §13; 1979 c.689 §20; 1985 c.162 §5; 2003 c.190 §§14,15; 2007 c.537 §6]



Section 311.350 - Money for distinct and specified object.



Section 311.355



Section 311.356 - Receipt and notation by tax collector of property tax payments; crediting payments.

(a) The date payment was received.

(b) The amount of the payment.

(c) The discount allowed, if any.

(d) The interest charged, if any.

(e) The number of the receipt issued for such payment.

(2) Except as provided under subsection (3)(a) and (c) of this section, the tax collector shall credit all payments of property taxes as follows:

(a) First, to the payment of any taxes assessed against and due on the property for which the payment was made, paying first the earliest such taxes due on that property; and

(b) Second, to the payment of taxes assessed on any other property which have by any means become a lien against the property for which the payment was made.

(3)(a) Payments of property taxes made by the state on behalf of tax-deferred homestead property under ORS 311.666 to 311.701 shall be credited to the current tax year.

(b) At the election of the taxpayer, payments of property taxes made by the taxpayer on behalf of tax-deferred homestead property under ORS 311.666 to 311.701 shall be credited as provided in subsection (2) of this section, except that the payments shall be credited first to the payment of taxes that are not qualified to be deferred under ORS 311.688 (1) or as a result of a determination of ineligibility made pursuant to ORS 311.689, paying first the earliest of such taxes due on that property.

(c) Notwithstanding any contrary direction from the taxpayer, the tax collector shall credit payments of property taxes to the latest year for which taxes are due on the property for which payment is made if:

(A) The payment is made by a payer who is a mortgagee, beneficiary under a deed of trust or vendor under a land sales contract and who pays taxes on behalf of any taxpayer; and

(B) The mortgagee, beneficiary or vendor directs that the payment be credited to the latest year for which taxes are due on the property; and

(C) The mortgagee, beneficiary or vendor includes in the payment submitted with the direction given under subparagraph (B) of this paragraph only the amounts for the payment of taxes on one or more properties for which delinquent taxes are owed and does not include in that payment taxes on property for which no delinquent taxes are owed.

(d) If the mortgagee, beneficiary or vendor does not direct the tax collector as to the application of taxes being paid, then the tax collector shall apply all payments as provided under subsection (2) of this section.

(4) The tax collector may, for convenience, divide the tax roll, as payments are made, into two portions, and file each separately, one portion containing the paid accounts and another portion containing the unpaid accounts. From time to time, and no later than the receipt of the next year’s tax roll, the tax collector shall compute and indicate on the tax roll the unpaid balance of taxes for each property assessment.

[1965 c.344 §23 (enacted in lieu of 311.355); 1985 c.162 §6; 1987 c.219 §1; 1987 c.529 §3; 1989 c.601 §1; 1993 c.313 §2; 1999 c.22 §2; 2011 c.723 §20; 2012 c.13 §2; 2015 c.309 §9]



Section 311.360



Section 311.361 - Form of tax receipt; numbering; taxpayer’s copy; temporary receipt; destruction of receipts.

(2) If the tax statement has been sent to the taxpayer with a copy to be retained by the taxpayer, no copy of the receipt need be given or sent to the taxpayer unless the taxpayer requests one.

(3) A temporary or interim receipt may be issued on payment of any installment of less than one-quarter of a particular tax account, each such receipt to be entered in the records of the tax collector’s office.

(4) Notwithstanding any other provision of law, the tax collector’s copy of the tax receipt may be destroyed when seven years have elapsed from the date the receipt was issued.

[1965 c.344 §24 (enacted in lieu of 311.355); 1979 c.701 §1; 1993 c.6 §9; 2003 c.108 §2]



Section 311.365



Section 311.370 - Receipts for taxes collected in advance of extension on the tax roll; entries in assessment roll; deposit of moneys in special account; posting payments; excess collections or deficiencies; reimbursement for refunds.

(b) The assessor shall enter all assessments of property to which paragraph (a) of this subsection applies in the assessment roll and shall make proper entries showing the extension of the taxes in the usual manner and as though no payment to the tax collector had been made.

(2) Upon receipt, the tax collector shall deposit with the county treasurer all money collected by the tax collector under subsection (1) of this section. The county treasurer shall issue to the tax collector duplicate receipts for the money and shall hold it in a special account in the name of the tax collector.

(3) Upon delivery of the assessment roll pursuant to ORS 311.115, the tax collector shall post the payments evidenced by the receipts, and the amount of any underpayment or overpayment. The tax collector shall then make a statement to the county treasurer specifying the amount to be retained in the special account to make the refunds required under subsection (4) of this section. The tax collector shall direct the county treasurer to transfer the balance in the special account to the unsegregated tax collections account described in ORS 311.385.

(4) Any sum collected by the tax collector that exceeds the amount extended on the tax roll as provided in subsection (1)(b) of this section by more than $10 shall be refunded to the taxpayer by the county treasurer upon receiving instructions for doing so from the tax collector. If an amount remains that cannot be refunded by June 30 of the next calendar year, the tax collector shall instruct the treasurer to transfer the amount to the unsegregated tax collections account described in ORS 311.385.

(5) If a sum less than the tax charged on the tax roll has been collected, the deficiency shall be canceled by the tax collector if the deficiency is $10 or less, and the tax collector shall note upon the tax roll opposite the appropriate account, "Tax deficiency canceled pursuant to ORS 311.370." Otherwise, the deficiency shall be collected as provided by law.

(6) If an appeal that is perfected under ORS 311.467 for taxes collected under ORS 311.465 results in a refund under ORS 311.806, the reimbursement for the refund to the unsegregated tax collections account shall be made from the account provided for in subsection (2) of this section.

[Amended by 1965 c.344 §25; 1967 c.93 §3; 1969 c.605 §19; 1971 c.230 §2; 1971 c.573 §2; 1975 c.365 §3; 1975 c.514 §16; 1977 c.892 §36; 1979 c.350 §1; 1979 c.702 §4; 1985 c.162 §7; 1991 c.459 §242; 1995 c.726 §2; 1999 c.314 §78; 2001 c.229 §4; 2001 c.303 §9; 2001 c.753 §9; 2003 c.655 §70; 2003 c.662 §51; 2009 c.52 §1; 2015 c.96 §2]



Section 311.373



Section 311.375 - Forwarding state taxes by county treasurers.

(2) Each such payment of state taxes shall be made without deduction for any cause out of the first moneys collected and paid into the county treasury over which the county has control.

(3) If a county fails to pay to the State Treasurer its entire apportionment of the taxes within 30 days after the dates prescribed in subsection (1) of this section, the unpaid balance shall be deemed delinquent, and is a debt due and owing by the county to the state and the county shall pay the legal rate of interest thereon from such date until paid. The payment of such interest shall not relieve the county treasurer from any penalty imposed by law for failure to pay such taxes as required by law.

(4) If a county treasurer fails to pay to the State Treasurer any money in the hands of the county treasurer for the payment of the amount of state taxes charged to the county at the time prescribed in subsection (1) of this section, the county treasurer shall, in addition to other penalties, be liable to the following:

(a) If the county treasurer fails for a period of 10 days after the time prescribed, the county treasurer shall forfeit to the state 20 percent on the amount withheld.

(b) If the county treasurer fails for a period of 30 days after the time prescribed, the county treasurer shall forfeit the office as treasurer and is a public defaulter.

[Amended by 1991 c.220 §4]



Section 311.385 - Deposit of property tax moneys in unsegregated tax collections account; time requirements.

(a) One business day after:

(A) Payment of the moneys is made in person at the office of the tax collector; or

(B) The tax collector receives moneys collected by a financial institution or other collection agency; or

(b) Thirty calendar days after the payment arrives by mail in the county mail receptacle.

(2) The tax collector shall take a receipt for all moneys deposited with the county treasurer.

(3) Property tax moneys shall not be deposited in any account other than the unsegregated tax collections account, except as provided in ORS 311.370, 311.484 and 311.508.

(4) No later than one business day after receiving notice of collection of tax moneys by a financial institution or other collection agency, the tax collector shall notify the county treasurer of the collection of those tax moneys.

(5) Except as provided in ORS 311.370, 311.484 and 311.508, the county treasurer shall deposit all property tax moneys to an account in the records of the county treasurer designated as the unsegregated tax collections account. Only those moneys that will be distributed under ORS 311.390 and interest earned from the investment of those moneys shall be deposited to the unsegregated tax collections account.

(6) As used in this section, "property tax moneys" includes all ad valorem taxes and all taxes on property, as defined in ORS 310.140, and all other amounts specifically authorized by law to be included on the assessment and tax roll, that are certified for collection under ORS 310.060 or other law and any interest on those taxes.

[1963 c.606 §2; 1967 c.105 §5; 1969 c.595 §6; 1971 c.737 §4; 1985 c.162 §1; 1989 c.796 §13; 1991 c.459 §244; 1995 c.79 §147; 1997 c.631 §449; 2003 c.190 §§8,9; 2007 c.537 §3]



Section 311.388 - Additional taxes or penalties; deposit; distribution.

(2) For purposes of completing the percentage distribution schedule under ORS 311.390, the tax collector shall treat any additional taxes or penalties charged because of the disqualification of property from special assessment or exemption as having been imposed by the districts within which the property subject to the additional taxes or penalties is located. The amount of additional taxes or penalties attributable to each district shall be determined based on the percentage that the total ad valorem property tax rate of the district bears to the total rate for the property in the year in which the additional taxes or penalties were added to the roll.

[1991 c.459 §246; 1997 c.541 §291]



Section 311.390 - Tax and interest distribution percentage schedule; deduction of certain amounts distributable to municipal corporations; changed or additional levies.

(b) If a tax supervising and conservation commission has submitted to the tax collector a list of municipal corporations subject to proration and the amounts prorated under ORS 294.632, before the tax collector calculates the ratio of taxes on property under this subsection, the tax collector shall deduct the amounts submitted by the tax supervising and conservation commission from the amounts scheduled for distribution under this section for municipal corporations subject to the jurisdiction of the tax supervising and conservation commission. The amount deducted from the distribution to the municipal corporations shall be added to the amount distributed to the county.

(c) The schedule shall be approved by the county accountant, if one exists in the county, or by the county clerk before filing. Except as provided in subsections (2) and (3) of this section, the distribution of collections by the tax collector shall be made on the basis of the ratios computed pursuant to this section. The ratios computed pursuant to this section for a given fiscal year shall be used for the distribution of all taxes on property or penalties that have been imposed, collected and received for that fiscal year, regardless of the actual date of receipt, except for moneys retained by a county to pay bankruptcy costs under ORS 311.484. Interest earned on moneys in the unsegregated tax collections account shall be distributed according to the ratio applicable to the year in which the moneys are distributed.

(2) If, after the ratios are computed pursuant to this section, the amount of a levy or other tax on property is changed, or a levy or other tax on property is filed with the assessor pursuant to ORS 310.060 that had not been included in the tax distribution schedule for that year, the tax collector shall revise the percentages provided in subsection (1) of this section to reflect the corrected or added levy or tax and shall adjust the amounts previously distributed and to be distributed thereafter to reflect the revision in percentages.

(3) If, in the opinion of the tax collector, it is not feasible to make the revisions described in subsection (2) of this section, the tax collector shall treat the amount of the change in levy or tax or the additional levy or tax as a separate tax collection and segregate the moneys collected for the particular district or districts in the periodic statement of tax collections given to the county treasurer pursuant to ORS 311.395.

(4) If the percentage schedule is revised, a copy shall be filed with the county treasurer after approval by the county accountant, if one exists in the county, or by the county clerk.

(5) If, after the ratios are computed under this section, a levy or tax is changed or a levy or tax is filed with the assessor pursuant to ORS 310.060, that was not included in the tax distribution schedule for that year, future distributions of interest shall be based on the revised percentages that reflect the corrected or added levy or tax. No adjustments shall be made for previously distributed interest.

[1963 c.606 §3; 1965 c.492 §2; 1967 c.105 §6; 1969 c.595 §7; 1983 c.310 §18; 1985 c.162 §2; 1991 c.459 §247; 1997 c.541 §292; 2001 c.114 §28; 2003 c.190 §§10,11; 2007 c.537 §4; 2009 c.596 §10]



Section 311.391 - Notice to taxing districts of amount of property taxes.

[1991 c.459 §247a]



Section 311.392 - County’s option to advance to municipalities taxes levied prior to collection.

(2) If the county advances taxes under this subsection, before December 1 of each year, it may deduct from the levy the three percent discount which would have been given by the district had all of the taxes been paid by November 15 and turned over to the district on or before December 1 of each year. If the payment is made after December 1, no discount shall be taken by the county.

[1965 c.492 §4; 1969 c.595 §8]



Section 311.395 - Periodic statements of tax collections; crediting to funds; distribution to taxing units.

(a) For the period beginning on the first Monday following the last Friday in October through the last Friday in November, the tax collector shall make weekly statements of those taxes that are collected for the current tax year.

(b) For the period beginning the first Monday following the last Friday of November through the last Friday of October of the ensuing year, the tax collector shall make quarterly statements of those taxes that are collected for the current tax year.

(c) The tax collector shall make quarterly statements of taxes collected for prior years.

(d) Notwithstanding paragraph (b) or (c) of this subsection, if the balance in the unsegregated tax collection account as of the close of any month for any tax year (the current tax year or any prior tax year) exceeds $10,000 or if requested by any taxing district, and if weekly statements are not required, then the tax collector shall make a statement for the period since the last statement for the tax year.

(e) If the processing of tax payments for the current tax year received or postmarked on or before the November 15 due date (or if the due date is extended under ORS 311.507, the due date pursuant to the extension) is not substantially completed as of the last Friday in November, the tax collector shall continue to make weekly statements until the end of a week when the processing is substantially completed.

(2)(a) Each statement shall be of taxes collected during the weekly, monthly, quarterly or other period for which the statement is required.

(b) The statements prepared under subsection (1) of this section shall specify the tax years for which the payments of taxes were made.

(c) A copy of each statement shall be filed with the county clerk and a copy shall be filed with the county treasurer no later than the fifth business day after the last business day of the period for which the statement is prepared. A copy of each statement shall be retained in the office of the tax collector.

(3) For the purposes of this section, property tax moneys are collected when:

(a) Payment is made in person at the office of the tax collector;

(b) The tax collector receives tax moneys or notice of tax moneys collected by a financial institution or other collection agency;

(c) The tax collector receives payment or notice of payment of tax moneys by the state; or

(d) The tax collector has posted a payment that arrived by mail in the county mail receptacle.

(4) Each statement required under subsections (1) and (2) of this section shall separately state the amount deposited into the property tax bankruptcy account under ORS 311.484 for the period covered by the statement.

(5) The statements required under subsections (1) and (2) of this section may be made more often and for shorter periods if the tax collector so desires but one of the statements so filed shall cover a period coinciding with the last business day of the particular calendar month or quarter during the period.

(6) The county treasurer shall credit the total amount of moneys set out in the statements prepared under subsections (1) and (2) of this section, except for the amount deposited into the property tax bankruptcy account under ORS 311.484, to the several funds for which the moneys were respectively received in accordance with the schedule provided in ORS 311.390. The county treasurer shall keep the moneys and warrants received from the tax collector in their respective funds.

(7) Within five business days of receiving a statement required by subsection (1) or (2) of this section, the county treasurer shall distribute the amount of money set out in the statement, except for the amount deposited into the property tax bankruptcy account under ORS 311.484, to the several taxing units according to the ratios provided in ORS 311.390. The county treasurer shall distribute interest earned on moneys in the unsegregated tax collections account at least as often as the treasurer receives a statement from the tax collector under subsection (1)(b) or (d) of this section. When statements are received under subsection (1)(a) of this section, the county treasurer shall distribute interest at least once a calendar month.

[1963 c.606 §8; 1969 c.595 §9; 1971 c.355 §1; 1985 c.162 §3; 1987 c.220 §1; 1991 c.459 §248; 1993 c.270 §58; 1997 c.631 §450; 2003 c.190 §§12,13; 2007 c.537 §5]



Section 311.405 - Tax as lien; priority; effect of removal, sale or transfer of personal property.

(b) If machinery and equipment and the real property upon which the machinery and equipment is located are owned by the same persons, all ad valorem property taxes lawfully imposed or levied on the machinery and equipment are a lien on the real property on which the machinery and equipment is located.

(2) Taxes on real property shall be a lien thereon from and including July 1 of the year in which they are levied until paid and, except as otherwise specifically provided by law, such lien shall not be voided or impaired.

(3)(a) Taxes on personal property shall be a lien:

(A) On any and all of the particular personal property assessed and on any and all of the personal property assessed as the same category, as disclosed by the property tax return and assessment list; and

(B) For purposes of distraint, on any and all of the taxable personal property owned by or in the possession or control of the person assessed.

(b) The liens for taxes on personal property shall attach on and after July 1 of the year of assessment and shall continue until the taxes are paid, except as provided in subsection (4) or (5) of this section and ORS 311.410.

(c) Notwithstanding paragraph (a) of this subsection, if possession of personal property that is subject to a perfected security interest is taken by a secured party on default, the lien for taxes on the property shall be limited to the taxes on the particular property and not the taxes on any other property of the debtor.

(4)(a) If a manufactured structure or floating home is removed from the county in which it is assessed to another county in this state on or after January 1 and before July 1 of the assessment year, taxes on the manufactured structure or floating home shall be a lien on the manufactured structure or floating home that attaches as of the day preceding the date of removal.

(b) If a manufactured structure or floating home is removed from the county in which it is assessed to a location that is outside this state on or after January 1 and before July 1 of the assessment year, the manufactured structure or floating home shall be removed from the assessment and tax roll for the corresponding tax year beginning July 1.

(c) The taxes arising from a lien under this subsection may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

(d) As used in this subsection, "taxes" means the amount computed using the assessed value then on the assessment and tax roll for the manufactured structure or floating home or the value that next would be used on the assessment and tax roll, if known at the time the lien is created, and the assessor’s best estimate of taxes, special assessments, fees and other charges for the tax year that corresponds to the assessment year in which the removal occurs.

(5)(a) If taxable personal property, other than a manufactured structure or floating home, is removed from the county in which it is assessed, or is sold or otherwise transferred to another owner, on or after January 1 and before July 1 of the assessment year, taxes on the removed, sold or transferred personal property shall be a lien on the personal property described in subsection (3)(a)(A) of this section that attaches as of the day preceding the date of removal, sale or transfer.

(b) The taxes arising from a lien under this subsection may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

(6) Where real or personal property is omitted from the assessment or tax roll prepared as of January 1 of the current tax year and notice is given pursuant to ORS 311.216 to 311.232 during such year and the property subsequently is added to such roll pursuant to ORS 311.216 to 311.232, the taxes shall be a lien on such property and on other property at the same time and in the same manner as taxes became liens on the taxable property not so omitted from the roll.

(7) Taxes on real and personal property omitted from an assessment or tax roll prepared as of the assessment date of a prior calendar or tax year and added to such roll pursuant to ORS 311.216 to 311.232, shall be a lien on such property from and including the date the addition or correction is made on such roll. Where the omitted property consists of any building, structure or improvement which has been severed or removed from the land, the taxes on such property also shall be a lien against the land. Where the property omitted is personal property, the taxes also shall be a lien on any and all of the taxable personal property of the person assessed from such date of addition or correction. However, no taxes shall become a lien on real or personal property under this subsection where the property was transferred to a bona fide purchaser as defined in ORS 311.235 after the date the roll was certified in such prior tax year and prior to the lien date provided for hereunder.

(8) Each lien, whether on real or personal property, shall include all interest, penalties and costs applicable by law to any of such taxes.

(9)(a) Except as provided in paragraph (b) of this subsection, the liens for ad valorem taxes, including and not limited to the general lien provided by subsection (3)(a)(B) of this section, created under this section are superior to, have priority over and shall be fully satisfied before all other liens, judgments, mortgages, security interests or encumbrances on the property without regard to date of creation, filing or recording.

(b) If it becomes necessary to charge personal property taxes against real property under ORS 311.645, if the county obtains a judgment under ORS 311.455 or records a warrant under ORS 311.625, or if in any other manner personal property taxes are made a lien against real property, any judgment, mortgage or other lien or encumbrance on the real property that is placed of record prior to the date the personal property tax becomes a lien on the real property has priority over the personal property tax lien.

[Amended by 1953 c.707 §2; 1955 c.720 §3; 1981 c.346 §1; 1985 c.794 §1; 1991 c.459 §249; 1991 c.903 §4; 1997 c.541 §293; 2001 c.42 §1; 2001 c.229 §1; 2011 c.113 §1; 2012 c.30 §6]



Section 311.410 - Effect of property transfer or lease termination on lien and on taxability of property.

(2) A sale or transfer of personal property or any part of personal property does not affect the lien under ORS 311.405 (3)(a)(A), (4) or (5). Taxes on personal property transferred from a tax exempt to a taxable ownership or use shall be a lien on any and all of the personal property assessed to the person and on any and all of the taxable personal property of the person assessed from and including the date of transfer until paid. The liens shall be subject to this section and ORS 311.405.

(3) Notwithstanding ORS 311.405 (4) or (5), real or personal property is exempt for the ensuing tax year if the property is transferred or changed from a taxable to an exempt ownership or use at any time before July 1 of any year. However, if the property is exempt under a provision of ORS chapter 307 that requires the filing of a claim for exemption, the transfer does not operate to render the property exempt from taxation for the ensuing tax year unless the required claim for exemption is filed on or before the date specified in the applicable statute or within 30 days after the date of acquisition or, if relevant under the applicable exemption statute, the change of use of the property, whichever is later. This section does not limit other statutes that prescribe filing dates for claiming an exemption.

(4) Real or personal property is taxable for the ensuing tax year if the property is transferred or changed at any time before July 1 of any year from an exempt ownership to a taxable ownership or taxable use. Transfer of real or personal property from a tax-exempt use to a taxable use at any time between January 1 and June 30 of any year constitutes notice to the transferee, owner or person in control of the property that the property will be subject to taxation for the ensuing tax year. In the case of real property, the transferee, owner or person in control of the property shall advise the county assessor of the transfer. In the case of personal property, the transferee, owner or person in control of the property shall make a return of the property that lists the information required by ORS 308.290 within 30 days after the transfer.

(5) Real property that is the subject of eminent domain proceedings instituted by a public body shall, for the purposes of this section, be deemed to have been transferred as of the date of payment therefor, the date of entry into possession by the public body or the date of entry of judgment in the eminent domain proceedings, whichever is earlier.

[Amended by 1953 c.707 §2; 1963 c.233 §1; 1969 c.237 §2; 1973 c.402 §16; 1977 c.884 §18; 1979 c.692 §11; 1979 c.704 §2; 1981 c.346 §2; 1987 c.756 §9; 1991 c.459 §250; 1993 c.270 §59; 1995 c.513 §3; 1997 c.819 §13; 2001 c.42 §2; 2001 c.229 §2; 2005 c.94 §63; 2007 c.524 §1]



Section 311.411 - Certificate of taxes paid required to record instrument conveying real property to public entity; authorization for agent in conveyance to withhold taxes; issuance of certificate; deficiency constitutes personal debt of transferor; collectible in same manner as taxes on personal property.

(a) "Authorized agent" means an agent who is responsible for closing and settlement services in a conveyance.

(b) "Charges against the real property" means all ad valorem property taxes, additional taxes and potential additional taxes, fees, interest, penalties, costs and other charges that have been or will be charged or listed during the property tax year on the assessment roll or the tax roll with respect to real property that is the subject of an instrument described in subsection (2) of this section.

(c) "Closing and settlement services" means services that are provided by:

(A) A licensed escrow agent in a real estate closing escrow within the meaning of ORS 696.505 to 696.590; or

(B) An attorney for the benefit of a transferor or a transferee in a conveyance, if, simultaneously with the conveyance, the attorney deposits the unpaid purchase price into the attorney’s client trust account for disbursal pursuant to the written instructions of, or the agreement between, the transferor and transferee.

(d) "Consideration" means the amount of cash paid for a conveyance.

(e) "Conveyance" means the transfer of, or a contract to transfer, fee title to any real property located in this state to a transferee whose property is exempt from taxation under ORS 307.040 or 307.090.

(2) Notwithstanding ORS 205.130, a county clerk may not record or cause to be recorded an instrument conveying or contracting to convey fee title to real property to an entity whose property is exempt from taxation under ORS 307.040 or 307.090 unless the instrument is accompanied by a certificate issued by the assessor of the county in which the real property is located attesting that all charges against the real property as of the date of the recording have been paid.

(3)(a) On or after July 1 of any year, and before the date on which the assessor makes a certificate pursuant to ORS 311.105, a person seeking to record an instrument described in subsection (2) of this section shall pay to the tax collector of the county:

(A) If the exact amount of charges against the real property can be computed by the county assessor, the exact amount.

(B) If the exact amount cannot be computed, an amount equal to the county assessor’s estimate of the exact amount.

(b) The county assessor shall levy and the tax collector shall collect the exact amount or the county assessor’s estimate of the exact amount under this subsection.

(c) Payment made pursuant to this subsection may be made less any discount allowed under ORS 311.505.

(4)(a) Pursuant to written instructions from the transferor, an authorized agent in a conveyance may withhold from the consideration payable to the transferor an amount equal to the amount of charges against the real property as of the date of the conveyance.

(b) Amounts withheld pursuant to this subsection are held in trust for the taxing districts within the county in which the real property is located and shall be paid to the county tax collector before the consideration, net of the amounts withheld, may be paid to the transferor.

(5)(a) If all charges against the real property as of the date of the recording have been paid, the county assessor shall issue the certificate described in subsection (2) of this section and may not unreasonably withhold delivery of the certificate.

(b) The certificate shall be in a form prescribed by the Department of Revenue.

(6) Any deficiency in the amount required to be paid under this section:

(a) Notwithstanding ORS 311.405, is not a lien on the real property that is the subject of the instrument described in subsection (2) of this section;

(b) Constitutes a personal debt of the person who has conveyed or contracted to convey the real property under the instrument described in subsection (2) of this section; and

(c) Shall be collected as provided by law for the collection of delinquent property taxes on personal property.

[2015 c.96 §1]

Note: 311.411 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 311.412 - Effect of acquisition of property by eminent domain on taxes for prior fiscal years.

(2) In the event the real property acquired by the state or any political subdivision thereof was a part of a larger parcel upon which property taxes for any year or years prior to the fiscal year of such acquisition have become a lien, only such proportion of such taxes as the assessed value of the part acquired by the state or the political subdivision thereof bears to the assessed value of the said larger parcel shall be transferred to and paid out of the award of the jury given in said proceedings, and the remainder of such taxes shall continue a lien upon the remainder of said larger parcel.

[1953 c.539 §1]



Section 311.413 - Effect of acquisition of property by eminent domain on taxes for fiscal year of acquisition.

(2) In the event the real property acquired by the state or any political subdivision thereof is a part of a larger parcel upon which property taxes have been levied for the fiscal year of such acquisition, only such proportion of said taxes as the assessed value of the part acquired by the state or a political subdivision thereof bears to the assessed value of said larger parcel shall be paid by the state or the political subdivision thereof or become a lien and be paid out of the award of the jury as provided in this section, and the remainder of such taxes shall continue a lien upon the remainder of said larger parcel.

[1953 c.539 §2]



Section 311.414 - Date of acquisition for purposes of ORS 311.412 and 311.413.

[1953 c.539 §3]



Section 311.415 - Payment of taxes before entry of judgment or order in certain causes.

(2) If the judgment or final order is to be taken and entered after January 1, while the assessment roll is in the possession of the assessor, and pertains to an assessment to be made as of January 1, the receipt for the taxes shall be given by the assessor upon an assessment made as follows:

(a) If the exact amount of taxes, special assessments, fees and charges are able to be computed by the assessor, such amount shall be paid to the tax collector. The assessor is authorized to levy and the tax collector is authorized to collect such amount.

(b) If the assessor is unable to compute the exact amount at the time, either (A) there shall be paid the amount estimated by the assessor to be needed to pay the taxes, special assessments, fees and other charges to become due, or (B) there shall be deposited with the tax collector a bond with good and sufficient undertaking in the amount that the assessor considers adequate to insure payment of the taxes to become due. In no event shall the bond amount exceed twice the amount of the previous year’s taxes, special assessments, fees and other charges computed under this subsection. Taxes paid or bonded for under this section shall be entitled to any discount provided by ORS 311.505. ORS 311.370 shall apply to amounts assessed and collected under this subsection.

(3) This section applies to the following causes:

(a) An assignment for the benefit of creditors.

(b) The estate of a deceased person or any other proceeding in probate involving the distribution of personal property.

(c) Any proceeding to enforce the payment of a debt where the property involved is assessable personal property.

[Amended by 1973 c.823 §126; 1975 c.780 §10; 1979 c.350 §13; 1981 c.804 §88; 1991 c.459 §251; 1997 c.541 §294]



Section 311.420 - Dissipation, removal or destruction of value of realty subsequent to assessment or tax day.

(2) If the taxes are not paid before they become delinquent, or on the earlier demand of the tax collector, the county in which the taxes are due and owing may, in addition to the remedies provided by statute for the collection of taxes on real property, maintain an action for itself, and for all other municipal corporations, taxing districts or political subdivisions sharing in the taxes, against the owner of the property for the collection of the taxes, together with interest, penalties, costs and other lawful charges thereon. At the time of the commencement of the action for the collection of such taxes, the county shall have the benefit of all the laws of this state pertaining to provisional remedies against the property, either real or personal, of the owner owing the taxes, without the necessity of filing either an affidavit or undertaking, as otherwise provided by statute. The county clerk of the county where the action is commenced shall immediately issue writs of attachment on application therefor by the tax collector or the district attorney for the county as plaintiff. The writs shall be directed to the sheriffs of as many counties as the tax collector or the district attorney directs.

(3) This section does not apply if the real property is substantially dissipated, destroyed or removed by fire or the elements.



Section 311.425 - Removing timber before paying taxes on timber or land prohibited; enjoining the cutting or removing of timber.

(2) In addition to the fine provided for in ORS 311.990 (3), the county in which the property is located may, through the district attorney of the county, maintain injunction proceedings against the person, firm or corporation from cutting or removing the timber in violation of subsection (1) of this section.

[Amended by 1985 c.759 §4]



Section 311.430 - Remedy of ORS 311.420 and 311.425 cumulative.



Section 311.455 - Tax on personal property as debt; action for collection of taxes; writs of attachment.

(2) If taxes on personal property are not paid before they become delinquent, or on the earlier demand of the assessor or tax collector, the county in which the taxes are due and owing may, in addition to the remedies provided by statute for the collection of taxes on personal property, maintain an action for itself, and for all other municipal corporations, taxing districts or political subdivisions sharing in the taxes, against the owner of the personal property for the collection of the taxes, together with interest, penalties, costs and other lawful charges thereon.

(3) At the time of the commencement of the action for the collection of such taxes, the county shall have the benefit of all the laws of this state pertaining to provisional remedies against the property, either real or personal, of the owner owing the taxes, without the necessity of filing either an affidavit or undertaking, as otherwise provided by statute. The county clerk of the county where the action is commenced shall immediately issue writs of attachment on application therefor by the tax collector or the district attorney for the county as plaintiff. The writs shall be directed to the sheriffs of as many counties as the tax collector or the district attorney directs.



Section 311.460



Section 311.465 - Summary collection of tax on property about to be removed, sold, dissipated or destroyed.

(a) The county assessor discovers personal property subject to assessment for taxation in any year and taxes imposed on the property in a prior year are delinquent; or

(b) In the opinion of the assessor it seems probable that personal property may be removed from the county, sold, dissipated or destroyed before the taxes on the property otherwise become due and payable and it further appears that the owner or person liable for the taxes had no property subject to taxation in the county during either of the two preceding tax years, or was delinquent in the payment of any tax imposed during the two preceding tax years in respect to property in any jurisdiction, whether within or without the state, or is not financially responsible or intends to depart from the state before the taxes become due.

(2) The assessor may, immediately after listing and valuing the personal property for assessment and taxation, levy, demand and collect for remittance to the tax collector, or the tax collector may collect, the taxes on the property as follows:

(a) If the assessor is able to compute the exact amount of taxes, special assessments, fees and charges, such amount shall be paid to the assessor for remittance to the tax collector or directly to the tax collector; or

(b) If the assessor is unable to compute the exact amount at the time, either:

(A) There shall be paid the amount that the assessor estimates is needed to pay the taxes, special assessments, fees and other charges to become due; or

(B) There shall be deposited with the tax collector a bond with a good and sufficient undertaking in the amount that the assessor considers adequate to ensure payment of the taxes to become due. In no event shall the bond amount exceed twice the amount of the taxes, special assessments, fees and other charges computed by the assessor under this paragraph.

(3) Taxes paid or bonded for under subsection (2) of this section shall be entitled to the discount provided by ORS 311.505. ORS 311.370 shall apply to the amounts assessed and collected under subsection (2) of this section. Any taxes collected under subsection (2) of this section, and subject to refund on order of the tax court under ORS 311.467, shall be held in the special account mentioned in ORS 311.370 by the county treasurer until the period for petitioning for review of the assessor’s action has expired, or, when a review is had, until the review is determined. If the tax court, upon review, orders a refund, the county treasurer shall make the refund from the special account within three days after entry of the department’s order.

(4) If the owner or person liable for the taxes on the personal property fails to pay the tax on demand by the assessor, the assessor shall certify the assessment and tax levies made under this section to the tax collector of the county. The taxes thereupon shall be collected by the tax collector in the manner of collecting delinquent taxes on personal property. The taxes when so certified by the assessor are delinquent and subject to the provisions of law for the collection of delinquent taxes on personal property.

[Amended by 1955 c.710 §2; 1975 c.780 §12; 1979 c.350 §14; 1981 c.804 §89; 1995 c.650 §67; 1999 c.21 §29]



Section 311.467 - Review of assessor’s action under expedited collection provisions.

(2) The review shall be governed by the provisions of ORS chapter 305, in so far as such provisions are applicable and not in conflict with this section.

(3) The tax court magistrate shall complete its review and determination within 20 days after its receipt of the petition for review and shall either affirm the action taken by the assessor or order a refund of the taxes paid. The decision of the tax court magistrate shall be final. No rehearing shall be had except on the tax court magistrate’s own motion; and the decision shall not be appealable under ORS 305.501. Any costs incident to the hearing shall be assessed by the tax court magistrate against the losing party.

[1955 c.710 §1; 1973 c.343 §2; 1977 c.870 §38; 1995 c.650 §68]



Section 311.470 - Distraining property about to be removed from state or dissipated.

[Amended by 1973 c.305 §7; 1981 c.346 §8; 2001 c.41 §1]



Section 311.473 - Foreclosure sale of property to be removed from county; required notice by financial institution; recourse for failure to give notice.

(2) Failure to give the notice required under subsection (1) of this section shall not affect the foreclosure, but the tax collector shall have recourse against the financial institution on behalf of the taxing units for any damages sustained on account of failure to mail the notice.

[1987 c.312 §2; 2001 c.41 §2]



Section 311.475 - Collecting and remitting taxes on property removed from one county to another.

[Amended by 2001 c.41 §3]



Section 311.480 - Property tax due upon bankruptcy; presenting claim.

[Amended by 1995 c.780 §4; 2003 c.190 §§6,7; 2007 c.537 §2]



Section 311.484 - Property tax bankruptcy account.

(a) Due under ORS 311.405 (2) and (3)(a) and (b) or 311.480; and

(b) Collected pursuant to an order of a bankruptcy court.

(2) If a county establishes a property tax bankruptcy account under this section, the county treasurer shall deduct from the account and deposit with the county an amount that is sufficient to reimburse the county for costs incurred by the tax collector to pursue collection of taxes and penalties described in subsection (1) of this section. Costs allowed under this subsection include:

(a) Attorney fees, which may include the amount billed by retained counsel, the documented hourly cost of county counsel services and reasonable county counsel overhead; and

(b) Expenditures and disbursements, which may include filing fees, copying charges, travel expenses and other expenditures directly related to the bankruptcy proceeding.

(3) After estimating the amount necessary for reimbursements under subsection (2) of this section, the county treasurer may periodically deposit into the unsegregated tax collections account described in ORS 311.385 the portion of the property tax bankruptcy account that the treasurer deems reasonable and prudent.

(4) Not later than June 30 of each year, the county treasurer shall deposit the balance of the property tax bankruptcy account, including interest and excluding an amount that is reasonably necessary for reimbursements under subsection (2) of this section, in the unsegregated tax collections account described in ORS 311.385 for distribution in accordance with ORS 311.390.

[2003 c.190 §2]

Note: 311.484 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 311.485



Section 311.489 - Bankruptcy collections efforts report.

(1) A list of all bankruptcy proceedings for which the county was reimbursed for attorney fees pursuant to ORS 311.484.

(2) The total amount of taxes and penalties collected through an order of a bankruptcy court.

(3) The total amount reimbursed to the county under ORS 311.484 for attorney fees and costs and disbursements.

[2003 c.190 §3]

Note: 311.489 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 311.500



Section 311.505 - Due dates; interest on late payments; discounts on early payments.

(2) Interest shall be charged and collected on any taxes on property, other charges, and on any additional taxes or penalty imposed for disqualification of property for special assessment or exemption, or installment thereof not paid when due, at the rate of one and one-third percent per month, or fraction of a month until paid.

(3) Discounts shall be allowed on partial or full payments of such taxes, made on or before November 15 as follows:

(a) Two percent on two-thirds of such taxes so paid.

(b) Three percent where all of such taxes are so paid.

(4) For purposes of this section, "taxes" includes all taxes on property as defined in ORS 310.140 and certified to the assessor under ORS 310.060 except taxes assessed on any other property which have by any means become a lien against the property for which the payment was made.

(5) All interest collected and all discounts allowed shall be prorated to the several municipal corporations, taxing districts and governmental agencies sharing in the taxes or assessments.

(6) If the total property tax is less than $40, no installment payment of taxes shall be allowed.

[Amended by 1953 c.49 §2; 1957 c.543 §1; 1965 c.344 §26; 1973 c.142 §1; 1975 c.704 §2; 1979 c.241 §9; 1979 c.703 §§1, 3; 1987 c.529 §2; 1991 c.459 §252; 1997 c.819 §17; 1999 c.701 §1]



Section 311.506 - Review of rate of interest by Legislative Assembly.

[1989 c.796 §10a; 2001 c.114 §29; 2011 c.545 §25]



Section 311.507 - Discount allowed for certain late payments.

(a) If the taxes are paid within 15 business days after the date the tax statement is mailed by the tax collector, or by November 15, whichever is the later;

(b) If under ORS 311.252 (2) or 311.253, the mortgagee or other person has received from the county a defective or inaccurate computer record, and the taxes are paid within 15 business days after the corrected computer record is delivered to the mortgagee or person, or by November 15, whichever is later;

(c) If the reason for nonpayment by November 15 is on account of the county not providing a computer record pursuant to a mutual agreement as provided under ORS 311.253 and tax statements are substituted by the county for the computer record. To receive a discount pursuant to this paragraph, the taxes must be paid within 20 business days after the tax collector mails the tax statements, or the taxpayer has been notified in writing by the tax collector that the computer record will not be provided, whichever date is later; or

(d) Except under conditions described in ORS 311.229 (2), if property or value is added to the tax roll under ORS 311.208 and the taxes becoming due as a result of the addition are paid in the period prior to the 16th day of the month next following the month of their extension.

(2) Nothing in this section shall affect the due dates of the installment payments or the computation of interest upon failure to pay the installment on the date due. As used in this section, business days mean days other than Saturdays and legal holidays.

[1979 c.703 §14; 1985 c.613 §27; 1987 c.313 §1; 1991 c.459 §254; 1993 c.23 §1; 1997 c.114 §1; 2001 c.303 §11; 2003 c.108 §4]



Section 311.508 - Disposition of interest on late payments; certification of estimated interest.

(a) Twenty-five percent of the interest charged and collected under ORS 311.505 shall be deposited and credited to the County Assessment and Taxation Fund created under ORS 294.187; and

(b) An additional 25 percent of the interest charged and collected under ORS 311.505 shall be deposited and credited to the County Assessment and Taxation Fund created under ORS 294.187 to the extent the interest would otherwise be distributed to cities or other taxing districts that are not counties or districts within the public school system.

(2) On or before June 15 of each year, the Department of Revenue shall estimate the amount of interest that will be deposited and credited to the County Assessment Function Funding Assistance Account created under ORS 294.184 for the ensuing fiscal year. If the estimate is less than $13 million, the department shall certify to each county treasurer an increase in the percentage specified under subsection (1)(a) of this section to the end that the estimate reaches $13 million. However, no increase in percentage shall be certified that will raise and make available for deposit and credit to the County Assessment Function Funding Assistance Account for the ensuing fiscal year an amount that is in excess of $3 million over the amount estimated under this subsection to be received under subsection (1)(a) of this section for the ensuing fiscal year.

(3) Upon receipt of certification from the department under subsection (2) of this section, the county treasurer shall deposit and credit to the County Assessment and Taxation Fund for the fiscal year to which the certification applies the percentage of the interest charged and collected under ORS 311.505 so certified.

(4) The percentage of the interest on unpaid taxes and penalties required to be deposited and credited to the County Assessment and Taxation Fund under this section shall be deposited and credited in the same manner that the remaining interest is deposited and credited under ORS 311.385.

[1989 c.796 §12; 1991 c.459 §255; 1997 c.782 §10; 1999 c.701 §2]



Section 311.510 - Date of delinquency.

[Amended by 1979 c.703 §10; 2012 c.30 §7]



Section 311.512 - Collection of taxes on manufactured structures.

(2) The seizure and sale for tax delinquency of a manufactured structure assessed as personal property must be conducted and carried out in the same manner as provided by law for the seizure and sale of other personal property for the collection of taxes due thereon, except as follows:

(a) If the records of the Department of Consumer and Business Services indicate that the person to whom the seized manufactured structure is assessed is not the security interest holder, the tax collector, before selling the manufactured structure, shall give notice of the sale to any security interest holder by registered or certified mail, addressed to the security interest holder at the last-known address of the holder as shown by the records of the Department of Consumer and Business Services, mailed not later than the 10th day before the sale.

(b) At any time before the sale, the person assessed or security interest holder of the manufactured structure to be sold may pay the tax collector the full amount of the delinquent taxes, plus any penalties and interest thereon, and costs incurred by the tax collector in seizing the manufactured structure and arranging its sale. If this is done, the tax collector may not hold the sale and shall return the manufactured structure to the person entitled to possession of the structure.

(c) If the amount realized on the sale is in excess of the amount of taxes, interest, penalties and costs due on the manufactured structure, the tax collector first shall pay to the security interest holder, according to the records of the Department of Consumer and Business Services, the amount of their interest to the extent there are sufficient moneys to do so, and shall pay any amount thereafter remaining to the owner of the manufactured structure.

[1969 c.605 §17; 1983 c.748 §6; 1985 c.16 §458; 2003 c.655 §71]



Section 311.513 - Collection of additional taxes due upon resolution of appeal.

(2) If the additional taxes described in this section are not paid prior to the date specified in subsection (1) of this section, the additional taxes shall be considered for all purposes of collection and enforcement of payment as having been delinquent on the date the taxes would normally have become delinquent if the additional taxes had been timely extended on the roll, except that any interest shall be computed prospectively from the 16th of the month following the correction of the roll.

[2003 c.274 §2]



Section 311.514 - Computation of interest when interest computation date falls on Saturday, Sunday or legal holiday.

[1993 c.6 §2]



Section 311.515 - Partial payments.

[Amended by 1953 c.49 §2; 1973 c.142 §2; 1975 c.704 §3; 1979 c.703 §7; 1985 c.613 §28]



Section 311.520 - When cities exempt from penalty and interest.

(2) The amendments by subsection (1) of this section do not apply to real property which an incorporated city acquired title to, prior to June 15, 1987, through foreclosure or settlement of any lien, if the incorporated city does not hold title to that property on June 15, 1987.

(3) Nothing in this section shall be construed as affecting the exemption from taxation provided to cities and other municipal corporations by ORS 307.090.

[Amended by 1987 c.333 §1]



Section 311.525 - Property acquired by state remains subject to tax lien; cancellation of interest and penalties.

[Amended by 1997 c.170 §49]



Section 311.530



Section 311.531 - Tax collector to file annual statement compiled from tax rolls.

(a) The total amounts certified under ORS 311.105 (1) to be collected by the tax collector, broken down among real property, personal property and property assessed pursuant to ORS 308.505 to 308.681.

(b) The total amount of all adjustments made by the tax collector, in dollars, increasing the total amount to be collected, and a like figure for the decreases.

(c) The total amount collected, exclusive of interest and penalties, the total amount remaining uncollected, broken down among real property, personal property and property assessed pursuant to ORS 308.505 to 308.681.

(d) The total amount of interest and penalties collected, and the total amount of discounts or rebates allowed.

(e) Other matters affecting the statement of the tax collector, striking a balance between the total of the tax roll and the total of collections.

(2) The tax collector then shall make a certificate over the official signature of the collector, to be annexed to the statement, that the facts set forth therein are correct. A copy of the statement shall be filed with the county clerk, a copy filed with the county court and a copy filed with the Department of Revenue. A copy of the statement and also of the certificate shall be retained by the tax collector as a public record.

[1965 c.344 §30 (enacted in lieu of 311.530); 1999 c.21 §30]



Section 311.540



Section 311.545 - Notice of delinquent taxes on real property.

(a) A brief description of each parcel of real property.

(b) The total amount of taxes due and delinquent on the real property.

(c) The rate of interest and penalties applicable thereto.

(d) The date on or after which foreclosure proceedings may be commenced as provided by law.

(2) The tax collector shall send the notice, in each instance, by letter mail to the last-known address of the person, firm or corporation shown on the tax roll, or otherwise reported to the tax collector, as owing the delinquent taxes.

(3) This section does not apply where the amount of the taxes delinquent against any particular parcel of real property is less than $1.

[Amended by 1953 c.47 §3]



Section 311.547 - Notice of delinquent taxes on personal property.

(1) The total amount of taxes due and delinquent;

(2) The date of delinquency;

(3) The rate of interest applicable thereto;

(4) The date interest begins to run; and

(5) The date on or after which property will be distrained or a warrant served as provided by law.

[1965 c.344 §31; 1979 c.703 §8; 1981 c.346 §3]



Section 311.549 - Delinquent taxes on machinery and equipment collectible as taxes on real or personal property.

(a) The provisions of ORS chapter 311 applicable to personal property; or

(b) The provisions of ORS chapter 312 establishing foreclosure proceedings with respect to liens against real property.

(2) If machinery and equipment and the real property upon which the machinery and equipment is located are owned by the same persons, both the machinery and equipment and the real property may be included in a foreclosure proceeding pursuant to ORS chapter 312 whenever the taxes on either the machinery and equipment or the real property are delinquent.

[2012 c.30 §5]

Note: 311.549 was added to and made a part of ORS chapter 311 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 311.550 - Return address on envelope containing notice.

[Amended by 1965 c.344 §32]



Section 311.555 - Property owners to furnish addresses.

[Amended by 1981 c.346 §4]



Section 311.560 - Noting address on tax roll.

[Amended by 1981 c.346 §5]



Section 311.565 - Effect of tax collector’s failure to keep address or give notice.

[Amended by 1953 c.47 §3; 1981 c.346 §6]

(Warrants for Delinquent Personal Property Taxes



Section 311.605 - "Person" defined for ORS 311.605 to 311.642.

[Amended by 1995 c.79 §148]



Section 311.610 - Warrants to enforce payments of taxes on personal property.

(2) The warrant shall contain:

(a) The name of the person owning the personal property, or having possession or control thereof.

(b) The description of the property as it appears either in the assessment or tax roll.

(c) The year or years for which the taxes are delinquent.

(d) The principal amount of the delinquent taxes for each year and the interest accrued to the date of issuance of such warrant.

(e) A statement to the effect that immediately after service of the warrant, if the delinquent taxes and interest and costs of service are not paid, the warrant or a duplicate thereof will be recorded with the county clerk for entry in the County Clerk Lien Record of the county.

(3) The tax collector shall prepare a list of all such warrants.

(4) Where the tax collector has begun or completed proceedings under ORS 311.644, the tax collector need not issue a warrant unless the tax collector ascertains that such proceedings will not result in the collection of the full tax.

[Amended by 1965 c.344 §33; 1983 c.696 §10]



Section 311.615 - Notice of warrants.

(A) One publication of the notice in a newspaper of general circulation in the county, to be designated by the county court; and

(B) First-class mail to persons named in the notice.

(b) All warrants served by publication may be included in one general notice.

(2) The published notice must contain:

(a) A general statement of the effect of the warrants when filed and recorded.

(b) The names of the respective owners of the several personal properties and descriptions thereof as appearing in the latest tax roll or in the list or return listing or reporting the property pursuant to ORS 308.285 or 308.290.

(c) The year or years for which taxes are delinquent on each property.

(d) The amount of delinquent taxes for each year.

(e) The interest accrued on each such amount to the date of issuance of the warrant.

(3) Notice that complies with subsection (1) of this section is sufficient service on each person named in the notice or any person interested in any property described in the notice. All persons named in the notice or owning or claiming to own, or having or claiming to have any interest in, any property described in the notice are required to take notice of the proceeding and of all steps relating to the proceeding.

[Amended by 1971 c.568 §3; 2003 c.576 §198; 2009 c.54 §1]



Section 311.620 - Service of warrant.

[Amended by 1965 c.344 §34]



Section 311.625 - Recordation of warrant in lien record; lien on real and personal property.

(2) Thereupon, the amount of the warrant, so recorded, shall become a lien upon the title to any interest in real property owned by the person against whom the warrant is issued, and the taxes on personal property embraced in the warrant, with interest, penalties and costs applicable thereto, shall continue as a lien on all the personal property of the person assessed as otherwise provided by law. The effect shall be the same as though the people of the county had recovered judgment against the person charged for the full amount of the delinquent taxes covered by the warrant, together with interest thereon and costs as provided by law.

[Amended by 1965 c.344 §35; 1983 c.696 §11; 1987 c.586 §37; 1989 c.415 §1; 2003 c.190 §1]



Section 311.630 - Procedure of ORS 311.605 to 311.642 mandatory.

[Amended by 1965 c.344 §36; 1971 c.259 §1; 2003 c.576 §199]



Section 311.633 - Fee for service of warrant under ORS 311.605 to 311.642.

[1977 c.218 §2; 1983 c.93 §1; 2009 c.54 §2]



Section 311.635 - Execution; release of lien.

(2) The tax collector shall release the lien of any warrant so recorded on payment or settlement of the delinquent taxes, interest and costs for recording, indexing and service of the warrant, or on a satisfactory showing that the person against whom the warrant was issued was under no liability for payment of the taxes at the time the warrant was issued and has not become liable for such payment at any subsequent time.

[Amended by 1973 c.305 §8; 1987 c.586 §38]



Section 311.636 - Filing of electronic notice of warrant for delinquent business personal property taxes with Secretary of State; electronic notice of release or cancellation; fees.

(a) "Business personal property" means tangible personal property, and machinery and equipment that a tax collector treats as personal property pursuant to ORS 311.549.

(b) "Business personal property" does not include manufactured structures and floating homes.

(2)(a) The tax collector of a county may transmit an electronic notice of a warrant issued for delinquent property taxes on business personal property to the Secretary of State for filing as provided in this section.

(b) Certification by the tax collector of warrants for delinquent property taxes on business personal property entitles the warrants to be filed and no other certification or acknowledgment is necessary.

(3) If an electronic notice of a warrant is transmitted to the Secretary of State for filing under subsection (2) of this section, the Secretary of State shall cause the warrant to be marked, held and indexed in accordance with the provisions of ORS 79.0519 in the same manner as a financing statement under ORS chapter 79.

(4) A county tax collector who transmits an electronic notice of a warrant under this section shall transmit an electronic notice of a release or cancellation of the warrant to the Secretary of State for filing as soon as practicable after the amount due on the warrant is paid in full or canceled.

(5) If an electronic notice of release or cancellation of a warrant is transmitted to the Secretary of State for filing under subsection (4) of this section, the Secretary of State shall, as applicable:

(a) Cause a certificate of release to be marked, held and indexed in the same manner as a termination statement under ORS 79.0512; or

(b) Cause a certificate of cancellation to be held, marked and indexed in the same manner as a release of collateral under ORS 79.0512.

(6) The Secretary of State shall specify the format, required information and manner of transmission for an electronic notice transmitted under this section. The Secretary of State shall file an electronic notice only if the tax collector has complied with the Secretary of State’s specifications.

(7) The Secretary of State may:

(a) Establish a fee for accepting an electronic notice transmitted by a tax collector to the Secretary of State for filing under this section.

(b) Adopt rules to implement the provisions of this section and ORS 311.637 and 311.638.

(8) The tax collector may add to the amount due on a warrant any fee charged by the Secretary of State for filing an electronic notice of the warrant or the release or cancellation of the warrant pursuant to this section.

(9) Transmitting an electronic notice of a warrant to the Secretary of State for filing under this section does not affect the tax collector’s obligation to have the warrant recorded pursuant to ORS 311.625.

[2015 c.444 §2]



Section 311.637 - Expiration and extension of electronic notice of warrant.

(2)(a) At any time before an electronic notice of a warrant expires, a county tax collector may transmit an electronic certificate of extension for the warrant, in the same manner as an electronic notice of a warrant is transmitted under ORS 311.636, to the Secretary of State for filing.

(b) The Secretary of State shall note when the Secretary of State receives the electronic certificate of extension and shall file the electronic certificate of extension in the same manner as an electronic notice of a warrant is filed under ORS 311.636.

(3)(a) An electronic certificate of extension filed under this section expires 10 years after the Secretary of State files the electronic certificate of extension.

(b) Only one electronic certificate of extension may be filed under this section for each electronic notice of a warrant.

(4) An electronic certificate of extension transmitted after the electronic notice of a warrant expires as provided in subsection (1) of this section has no effect.

(5) The Secretary of State shall file an electronic certificate of extension only if the tax collector has complied with the Secretary of State’s specifications under ORS 311.636 (6).

[2015 c.444 §3]



Section 311.638 - Public access to electronic notices.

[2015 c.444 §4]



Section 311.639 - Seller of business personal property to provide purchaser with property tax disclosure notice.

(1) Whether any property taxes assessed on the property for any property tax year are outstanding;

(2) Whether there are any liens against the property;

(3) If known, the name of any county in which the property has ever been assessed for property tax purposes other than the county in which the property is located at the time of the proposed purchase transaction;

(4) If known, the name and address of any other person that has owned or had possession or control of the property; and

(5) The fact that ORS 311.641 may apply to the purchase transaction.

[2015 c.444 §5]



Section 311.640



Section 311.641 - Bona fide purchaser of business personal property; release of lien.

(a) In good faith;

(b) For value;

(c) In an arm’s-length transaction; and

(d) Without notice of delinquent property taxes on the property, as described in subsection (2) of this section.

(2) A person purchases property without notice of delinquent property taxes on the property if, as of the date of the purchase transaction, the person:

(a) Does not have actual notice of the taxes, from the disclosure notice required under ORS 311.639 or otherwise;

(b) Has completed reasonable diligence with respect to:

(A) The information included on the disclosure notice required under ORS 311.639, or can attest that the seller failed to provide the disclosure notice; and

(B) Any other relevant facts that the person knew or should have known about the transaction;

(c) Has searched and found no warrant for delinquent property taxes on the property recorded in the County Clerk Lien Record of the county in which the property is located at the time of the purchase transaction or of any other county in which the person, at the time of the purchase transaction, knew or should have known the property was previously located; and

(d) Has searched the Secretary of State’s Uniform Commercial Code system within three business days before the date of the purchase transaction and found no unsatisfied warrant for delinquent property taxes on the property, as evidenced by a screen printout of the search results.

(3) For purposes of ORS 311.635, a bona fide purchaser is not liable for property taxes that were delinquent on the date of the purchase transaction in which the bona fide purchaser acquired the business personal property or for interest or fees related to the delinquent property taxes.

(4)(a) Upon receipt of sufficient information to determine that a purchaser of business personal property on which delinquent property taxes are outstanding is a bona fide purchaser, a tax collector shall release the lien for the taxes with respect to the property that was the subject of the purchase transaction.

(b) The release of the lien does not affect:

(A) The personal liability of the owner, or person in possession or control of the property, at the time the property was assessed, arising under ORS 311.455.

(B) The lien on property, other than the property that was the subject of the purchase transaction, arising under ORS 311.405 (3).

[2015 c.444 §6]



Section 311.642 - Compromise property tax payment from purchaser of business personal property; release of lien; total amount of taxes remains personal liability of taxpayer at time of assessment; refund to purchaser.

(b) The amount of the compromise payment must be equitable in consideration of all the facts and circumstances of the transaction in which the purchaser acquired the property.

(2) Upon receipt of the compromise payment, the tax collector shall release the lien for the taxes on the business personal property that was the subject of the purchase transaction.

(3) Notwithstanding receipt of a compromise payment under this section, the total outstanding amount described in subsection (1)(a) of this section, without reduction for the amount of the compromise payment, remains as:

(a) A personal liability of the owner, or person in possession or control of the property, at the time the property was assessed, arising under ORS 311.455.

(b) A lien on property, other than the property that was the subject of the purchase transaction, arising under ORS 311.405 (3).

(4)(a) If the total outstanding amount described in subsection (1)(a) of this section is paid after receipt of a compromise payment, the amount of the compromise payment shall be refunded to the purchaser.

(b) Upon receipt of the total outstanding amount described in subsection (1)(a) of this section, the tax collector shall notify the governing body of the county that a refund is due under this subsection. The refund shall be made without interest in the manner provided in ORS 311.806.

[2015 c.444 §7]



Section 311.644 - Seizure and sale of personal property or real property machinery and equipment for delinquent property tax; notice.

(2)(a) Each year, the tax collector may collect taxes on property that are delinquent by seizure and sale of any of the following property:

(A) The property assessed.

(B) The taxable property belonging to or in the possession or control of the person assessed.

(b) No property that is subject to taxation shall be exempt from seizure and sale for the payment of property taxes imposed on personal property or real property machinery and equipment.

(3)(a) Immediately upon taking the property into possession, the tax collector shall:

(A) Notify, by mail, the owner, or person in possession or control of the property at the time of the seizure. If the name and address of the owner or the person in control or possession of the property is unknown to the tax collector, the tax collector shall notify the person to whom the property was assessed at the address noted upon the tax roll. If the property was not assessed, and the owner or person in possession or control of the property at the time of the seizure is unknown to the tax collector, no notice need be given under this subparagraph.

(B) Notify, by mail, all security interest holders and other encumbrancers of record, at their addresses as shown in the records of encumbrance. If no addresses appear in the records of encumbrance, no mailing is required under this subparagraph.

(C) Advertise the seized property for sale by posting written or printed notices of the time and place of sale in three public places in the county not less than 10 days prior to the sale. Failure to give or post the notices required by this paragraph shall not invalidate the sale. However, the owner, encumbrancer or other injured person shall have recourse against the tax collector for damages.

(b) The notice under paragraph (a) of this subsection shall:

(A) Describe the personal property or real property machinery and equipment seized.

(B) State the total amount of property taxes due and delinquent on personal property or real property machinery and equipment, the date of delinquency, the rate of interest and the date the interest begins to run.

(C) State that if the property taxes, interest, penalties and costs are not paid the property will be sold at public vendue, and the date and hour of sale.

(D) State either that the property seized is the property assessed or is property assessed as the same category, or that the property seized is distrained under ORS 311.405 (3)(a)(B).

(c) If payment of the property taxes, interest, penalties and costs is made before the time fixed for sale, the tax collector shall release the seized property.

(d) If any person disputes the statements contained in the notice described in this subsection or the property tax lien priority, the burden of proving the statements contained in the notice or the priority of the property tax lien shall be on the tax collector.

(e) If it is determined that the seized property is exempt or nontaxable or that the taxpayer has no interest in the property, or that the taxes on that property have been paid, the tax collector shall release the property. However, if it is determined that the taxpayer has an interest in the property and that the property is taxable and is not exempt from seizure and sale, the tax collector shall proceed to sell the property at public vendue unless the taxes are paid as provided in paragraph (c) of this subsection.

(4) At the sale the person offering to pay the amount of taxes, interest and penalties due on the property for the least quantity of the property shall be the purchaser of that quantity, and the remainder of the property shall be discharged from the lien. If no bidder at the sale offers to pay the amount due against the property at the time set for the sale or at any adjournment of the sale, title to the property shall immediately vest in the county free and clear of all liens and encumbrances. Thereafter, the county governing body may sell the property, or any part of the property, at private sale, without further notice, for a price and on such terms as the governing body considers reasonable. Any sale shall be absolute and without right of redemption.

(5) If the amount realized on the sale is in excess of the amount of taxes, interest, penalties and costs due on the property, the excess shall be repaid to the person charged with the taxes, interest, penalties and costs. However, if the property is subject to a judgment, mortgage, security interest or other lien or encumbrance of record, the excess shall be paid over to the holder or holders of the judgment, mortgage, security interest or other lien or encumbrance as the interest of the holder or holders may appear.

[Formerly 311.640]



Section 311.645 - Charging personal property taxes against real property.

(2) Subsection (1) of this section shall not be applicable to real property as to which all of the following conditions exist:

(a) The property is owned as tenants by the entirety by a member of a partnership and the spouse of the member who is not a member of the partnership.

(b) The property is used as the personal residence of the spouse.

(c) The partner contributed no part of the consideration in the transaction which vested an ownership interest in the spouse.

(d) The delinquent personal property taxes for which a lien is sought under subsection (1) of this section are the taxes of the partnership and not of the spouse.

(3) Any lien upon real property described in subsection (2) of this section is void and of no effect.

(4) Any lien upon property described in subsection (2) of this section existing on August 22, 1969, or which may hereinafter be imposed, shall be extinguished, set aside and held for naught upon the verified petition of the spouse to the county commissioners and proof by the spouse of the requirements described in subsection (2) of this section. Upon approval of the petition, the county commissioners shall order the necessary correction to be made in the tax rolls.

[Amended by 1969 c.701 §1; 2001 c.753 §1]



Section 311.650 - Collection of taxes on real property of the United States held under contract of sale, lease or other interest less than fee.



Section 311.651 - Collection of taxes on real property of public entity held under leasehold or other interest less than fee; writs of attachment.

(2) Ad valorem property taxes assessed on real property pursuant to ORS 307.060 or 307.110, in addition to being a lien on the real property under ORS 311.405, are a personal liability of the person whose property interest in the real property gives rise to taxation under ORS 307.060 or 307.110.

(3) If taxes assessed under ORS 307.060 or 307.110 are not paid before they become delinquent or before the termination of the property interest giving rise to taxation, the county in which the real property is located may, in addition to the remedies provided by statute for the collection of taxes on real property, maintain an action for itself, and for all other municipal corporations, taxing districts or political subdivisions sharing in the taxes, against the person described in subsection (2) of this section for the collection of the taxes, together with interest, penalties, costs and other lawful charges on the taxes.

(4)(a) At the time of the commencement of an action for the collection of taxes pursuant to subsection (3) of this section, the county shall have the benefit of all the laws of this state pertaining to provisional remedies against the real and personal property of the person owing the taxes, without the necessity of filing either an affidavit or undertaking, as otherwise provided by statute.

(b) The county clerk of the county in which the action is commenced shall immediately issue writs of attachment on application by the tax collector or the district attorney for the county as plaintiff. The writs shall be directed to the sheriffs of as many counties as the tax collector or the district attorney directs.

[2015 c.52 §1]

Note: 311.651 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 311.655 - Companies assessed by Department of Revenue; tax as debt; lien for taxes; action for collection; warrant for payment.

(2) Whenever taxes so assessed and levied against any of such companies are not paid before the date of delinquency thereof, the county in which the taxes are due and owing immediately shall institute for itself, the State of Oregon, and all other municipal corporations sharing in the taxes, an action to collect the taxes, together with interest, penalties, costs and other lawful charges thereon. At the time of commencement of the action the county shall have the benefit of all laws of this state pertaining to provisional remedies against the properties, either real or personal, of such company or companies, without the necessity of filing either an affidavit or undertaking, as otherwise provided by law. The county clerk of the county where the action is commenced shall immediately issue writs of attachment and garnishment on application by the district attorney of the county. The writs shall be directed to the sheriffs of as many counties as the district attorney deems necessary. The Department of Revenue immediately shall be notified of the tax delinquency of the company and of the commencement of the action.

(3) If the defendant in an action commenced pursuant to subsection (2) of this section operates or has properties in more than one county in the state, the Department of Revenue shall be made a party plaintiff in the action. If taxes so assessed and levied against the defendant by any other county of the state are also delinquent, such county or counties shall also be made parties plaintiff in the action.

(4) At any time after delinquency the tax collector of any county in which personal property taxes are due and owing may in addition to the county’s right to commence an action as provided in subsection (2) of this section, issue a warrant to enforce payment thereof in the manner provided for in ORS 311.610 and 311.620 and cause the warrant to be filed as provided in ORS 311.625.

[Amended by 1957 c.628 §10; 1971 c.378 §1; 1979 c.703 §9; 1997 c.154 §48]



Section 311.656 - Notice to tax collector on foreclosure of security interest or lien on taxable personal property or real property machinery and equipment; effect if taxes due.

(2) Upon receipt of the notice under subsection (1) of this section, the tax collector shall determine if the owner of the property has paid the property taxes and if the tax collector finds that the taxes are due and owing, the tax collector, unless the taxes are paid upon demand, shall distrain the property under ORS 311.644, or so much of the property as may be necessary to pay the taxes, interest, penalties and costs. No transfer of personal property or real property machinery and equipment to the secured party or to the holder of a lien on the property in any way shall affect the lien for property taxes assessed against the property.

[1981 c.346 §12; 2001 c.41 §5]



Section 311.657 - Transcript of apportionment to counties; notice of levy.

[Formerly 309.530; 1991 c.220 §2]



Section 311.658 - Collection, payment of state levy; informing State Treasurer of state levy for bonded indebtedness and interest; rules.

(2) The state shall be considered a taxing district for purposes of ORS 311.105. However, the state shall not be included in any distribution of moneys (in lieu of tax or otherwise) that are required to be apportioned among and offset against the levy of one or more particular districts, but only in the distribution of those tax moneys that are used to reduce the amount of taxes extended on the roll and collected by the tax collector.

(3) Notwithstanding ORS 311.385, property tax moneys collected pursuant to a state levy shall not be deposited to the unsegregated tax collections account under ORS 311.385 but shall be deposited in the county treasury and distributed as provided under ORS 311.375.

(4) The state shall not be included in the percentage distribution schedule under ORS 311.390.

(5) It shall not be necessary to change the values of the particular descriptions of property assessed in each of the several counties on the assessment rolls on account of a state levy of ad valorem property tax.

(6) No deduction or abatement shall be made from the apportionment of any county because of the delinquency of any taxpayer, or error or omission in the assessment roll or for any other reason.

(7) In exercising its supervisory powers under ORS 306.115 (1), the Department of Revenue may adopt rules governing the certification, apportionment, transmission of transcript, extension, offset, collection and distribution of the state tax levy. The Department of Revenue and the Oregon Department of Administrative Services shall develop procedures for informing the State Treasurer of the condition of any general obligation bond fund program and any state levy anticipated or made under this section.

[Formerly 309.550; 1991 c.220 §3]



Section 311.660 - State levy collection limited to levies for payment of bonded indebtedness and interest.

[Amended by 1957 s.s. c.6 §1; 2005 c.94 §64]



Section 311.662 - Validity of state levy for payment of bonded indebtedness and interest; effect of certification, levy, apportionment or collection proceeding or procedure.

[1991 c.220 §5]



Section 311.666 - Definitions for ORS 311.666 to 311.701.

(1) "County median RMV" means the median real market value entered on the last certified assessment and tax roll for all residential improved properties in the county in which a homestead is located that are classified as 1-0-1 pursuant to the rule adopted by the Department of Revenue under ORS 308.215.

(2) "Homestead" means the owner occupied principal dwelling, either real or personal property, owned by the taxpayer and the tax lot upon which it is located. If the homestead is located in a multiunit building, the homestead is the portion of the building actually used as the principal dwelling and its percentage of the value of the common elements and of the value of the tax lot upon which it is built. The percentage is the value of the unit consisting of the homestead compared to the total value of the building exclusive of the common elements, if any.

(3) "Household income" means the aggregate income of the taxpayer and the spouse of the taxpayer who occupy the homestead, that was received during the calendar year for which the claim is filed. "Household income" includes payments received by the taxpayer or the spouse of the taxpayer under the federal Social Security Act for the benefit of a minor child or minor children who occupy the homestead.

(4) "Income" means "adjusted gross income" as defined in the federal Internal Revenue Code, as amended and in effect on December 31, 2014, even when the amendments take effect or become operative after that date, relating to the measurement of taxable income of individuals, estates and trusts, with the following modifications:

(a) There shall be added to adjusted gross income the following items of otherwise exempt income:

(A) The gross amount of any otherwise exempt pension less return of investment, if any.

(B) Child support received by the taxpayer.

(C) Inheritances.

(D) Gifts and grants, the sum of which are in excess of $500 per year.

(E) Amounts received by a taxpayer or spouse of a taxpayer for support from a parent who is not a member of the taxpayer’s household.

(F) Life insurance proceeds.

(G) Accident and health insurance proceeds, except reimbursement of incurred medical expenses.

(H) Personal injury damages.

(I) Sick pay that is not included in federal adjusted gross income.

(J) Strike benefits excluded from federal gross income.

(K) Worker’s compensation, except for reimbursement of medical expense.

(L) Military pay and benefits.

(M) Veteran’s benefits.

(N) Payments received under the federal Social Security Act that are excluded from federal gross income.

(O) Welfare payments, except as follows:

(i) Payments for medical care, drugs and medical supplies, if the payments are not made directly to the welfare recipient;

(ii) In-home services authorized and approved by the Department of Human Services; and

(iii) Direct or indirect reimbursement of expenses paid or incurred for participation in work or training programs.

(P) Nontaxable dividends.

(Q) Nontaxable interest not included in federal adjusted gross income.

(R) Rental allowance paid to a minister that is excluded from federal gross income.

(S) Income from sources without the United States that is excluded from federal gross income.

(b) Adjusted gross income shall be increased due to the disallowance of the following deductions:

(A) The amount of the net loss, in excess of $1,000, from all dispositions of tangible or intangible properties.

(B) The amount of the net loss, in excess of $1,000, from the operation of a farm or farms.

(C) The amount of the net loss, in excess of $1,000, from all operations of a trade or business, profession or other activity entered into for the production or collection of income.

(D) The amount of the net loss, in excess of $1,000, from tangible or intangible property held for the production of rents, royalties or other income.

(E) The amount of any net operating loss carryovers or carrybacks included in federal adjusted gross income.

(F) The amount, in excess of $5,000, of the combined deductions or other allowances for depreciation, amortization or depletion.

(G) The amount added or subtracted, as required within the context of this section, for adjustments made under ORS 316.680 (2)(d) and 316.707 to 316.737.

(c) "Income" does not include any of the following:

(A) Any governmental grant that must be used by the taxpayer for rehabilitation of the homestead of the taxpayer.

(B) The amount of any payments made pursuant to ORS 310.630 to 310.706.

(C) Any refund of Oregon personal income taxes that were imposed under ORS chapter 316.

(5)(a) "Net worth" means the sum of the current market value of all assets, including real property, cash, savings accounts, bonds and other investments, after deducting outstanding liabilities.

(b) "Net worth" does not include the value of a homestead for which deferral is claimed under ORS 311.666 to 311.701, the cash value of life insurance policies on the life of a taxpayer or tangible personal property owned by a taxpayer.

(6) "Person with a disability" means an individual who has been determined to be eligible to receive or who is receiving federal Social Security benefits due to disability or blindness, including an individual who is receiving Social Security survivor benefits in lieu of Social Security benefits due to disability or blindness.

(7) "Tax-deferred property" means the property upon which taxes are deferred under ORS 311.666 to 311.701.

(8) "Taxes" or "property taxes" means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll.

(9) "Taxpayer" means an individual who has filed, as an individual or jointly, a claim for deferral under ORS 311.666 to 311.701.

(10)(a) "Transferee" means, without limitation, an heir, legatee, devisee, distributee of an estate of a deceased individual, the assignee or donee of an insolvent individual or a person acting in a fiduciary capacity on behalf of a transferee.

(b) "Transferee" does not mean a bona fide purchaser for value.

(11) "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor. [1963 c.569 §7; 1977 c.160 §1; 1983 c.550 §1; 1999 c.1097 §1; 2001 c.184 §1; 2007 c.70 §77; 2011 c.723 §1; 2012 c.13 §3; 2015 c.348 §11]

Note: Section 24 (3), chapter 723, Oregon Laws 2011, provides: Sec. 24. (3) A claim for an initial year of deferral, or for continued deferral, under ORS 311.666 to 311.701 may not be filed on or after April 16, 2021, and deferral may not be granted for a property tax year beginning after July 1, 2021. [2011 c.723 §24(3); 2011 c.723 §31(3)]

Note: Section 1, chapter 494, Oregon Laws 2013, provides:

Sec. 1. (1) Notwithstanding section 24 (1), chapter 723, Oregon Laws 2011, the amendments to ORS 311.670 by section 3, chapter 723, Oregon Laws 2011, relating to the five-year minimum requirement and the amendments to ORS 311.700 by section 16, chapter 723, Oregon Laws 2011, relating to reverse mortgages do not apply to a homestead that had been granted deferral under ORS 311.666 to 311.701 for any property tax years beginning before July 1, 2011.

(2) The Department of Revenue shall provide notice to all individuals with inactive deferral accounts of the following:

(a) The provisions of this section;

(b) That the individuals may be eligible to claim deferral under ORS 311.666 to 311.701 for their homesteads for property tax years beginning on or after July 1, 2014; and

(c) That reactivating the homestead for deferral pursuant to this section requires the individuals to file a claim for deferral in the manner prescribed in ORS 311.672.

(3) The department shall create and maintain a list of homesteads determined to be eligible under this section for reactivation for deferral under ORS 311.666 to 311.701. Homesteads shall appear on the list in the order in which the individuals who own the homesteads file a claim for deferral in the manner prescribed in ORS 311.672 on or after October 7, 2013.

(4) A determination of eligibility under this section has the effect of reactivating the homestead for deferral under ORS 311.666 to 311.701 beginning with the first property tax year that begins after the date on which the determination of eligibility is made and continuing for all subsequent property tax years for which the homestead and the individuals who own the homestead remain eligible for the deferral.

(5)(a) Notwithstanding subsection (4) of this section, for the property tax year beginning on July 1, 2014, the maximum number of homesteads appearing on the list created pursuant to subsection (3) of this section that may be reactivated for deferral under this section is 700.

(b) For the property tax year that begins on July 1, 2015, the cumulative maximum number of homesteads appearing on the list that may be reactivated for deferral shall increase by five percent of the maximum number allowable for the property tax year beginning on July 1, 2014, for a cumulative maximum total of 735.

(c) For each property tax year beginning on or after July 1, 2016, the cumulative maximum number of homesteads appearing on the list that may be reactivated for deferral shall increase by five percent of the maximum number allowable for the immediately preceding property tax year, in the manner prescribed in paragraph (b) of this subsection.

(6) ORS 311.670 (6)(a) applies to a homestead reactivated for deferral under this section if, as of April 15 of the year in which a claim for deferral is filed, the taxpayers have continuously owned and lived in the homestead less than seven years.

[2013 c.494 §1; 2015 c.309 §10]

Note: The series 310.630 to 310.706 was repealed. See sections 1 to 3 and 29, chapter 348, Oregon Laws 2015. The text of 311.666 was not amended by enactment of the Legislative Assembly to reflect the repeal of the series. Editorial adjustment of 311.666 for the repeal of 310.630 to 310.706 has not been made.



Section 311.668 - Eligibility of individuals by age or disability; limits on household income and net worth; indexing; delinquent or canceled deferred taxes.

(A) An individual who is, or two or more individuals filing a claim jointly each of whom is, 62 years of age or older on or before April 15 of the calendar year in which the claim is filed; or

(B) An individual who is a person with a disability as of April 15 of the calendar year in which the claim is filed, regardless of the age or disability of other individuals occupying the homestead.

(b) If a guardian or conservator has been appointed for an individual otherwise eligible to claim deferral of taxes under this section, the guardian or conservator may act for the individual in complying with the provisions of ORS 311.666 to 311.701.

(c) If a trustee of an inter vivos trust that was created by and is revocable by an individual, who is both the trustor and a beneficiary of the trust and who is otherwise eligible to claim deferral of taxes under this section, owns the fee simple estate under a recorded instrument of sale, the trustee may act for the individual in complying with the provisions of ORS 311.666 to 311.701.

(d) This section may not be construed to require the spouse of an individual to file a claim jointly with the individual even though the spouse may be eligible to claim the deferral jointly with the individual.

(2)(a) Notwithstanding subsection (1) of this section, deferral may not be granted under ORS 311.666 to 311.701 with respect to a claim filed by individuals who together have, for the calendar year immediately preceding the calendar year in which the claim for deferral is filed:

(A) Household income of $32,000 or more; or

(B) Net worth of $500,000 or more.

(b) For each tax year beginning on or after July 1, 2002, the Department of Revenue shall recompute the maximum household income under this subsection as follows:

(A) Divide the average U.S. City Average Consumer Price Index for the first six months of the current calendar year by the average U.S. City Average Consumer Price Index for the first six months of 2001.

(B) Recompute the maximum household income by multiplying $32,000 by the appropriate indexing factor determined under subparagraph (A) of this paragraph.

(c) Any change in the maximum household income determined under paragraph (b) of this subsection shall be rounded to the nearest multiple of $500.

(3) Notwithstanding subsection (1) of this section, deferral may not be granted under ORS 311.666 to 311.701 with respect to a claim if, at the time the claim is filed, property taxes imposed on the homestead of any individual filing the claim have been deferred and are delinquent or have been canceled.

[1963 c.569 §§8, 22; 1975 c.372 §1; 1977 c.160 §2; 1981 c.853 §1; 1983 c.550 §2; 1987 c.512 §5; 1989 c.948 §14; 1995 c.79 §149; 1995 c.650 §78; 1995 c.803 §1; 1999 c.1097 §2; 2001 c.753 §25; 2007 c.70 §78; 2011 c.723 §2; 2013 c.31 §2]



Section 311.670 - Eligibility of property.

(2)(a) The property for which the claim is filed must have been the homestead of the individual or individuals who file the claim for deferral for at least five years preceding April 15 of the year in which the claim is filed, except for an individual required to be absent from the homestead by reason of health.

(b) The five-year requirement under paragraph (a) of this subsection does not apply to a homestead that meets all other requirements of this section, if the individual or individuals filing the claim for deferral:

(A) Moved to the homestead for which the claim is filed from a homestead that was granted deferral under ORS 311.666 to 311.701 and was of greater real market value than the homestead for which the claim is filed;

(B) Sell the prior homestead within one year of purchasing the homestead for which the claim is filed;

(C) Satisfy any lien created under ORS 311.673 or 311.679 and attached to the prior homestead; and

(D) Provide a written attestation that the individual or individuals incurred debt for not more than 80 percent of the purchase price of the homestead for which the claim is filed.

(3) The individual claiming the deferral, individually or jointly, must own the fee simple estate under a recorded instrument of sale, or two or more individuals together must own the fee simple estate with rights of survivorship under a recorded instrument of sale if all owners live in the property and if all owners apply for the deferral jointly.

(4)(a) The homestead must be insured for fire and other casualty.

(b) If the homestead meets all other requirements of this section and is insurable for fire and other casualty but not insured, the Department of Revenue may purchase insurance for the homestead and add the cost of the insurance coverage to a lien created under ORS 311.679.

(5) There may be no prohibition to the deferral of property taxes contained in any provision of federal law, rule or regulation applicable to a mortgage, trust deed, land sale contract or conditional sale contract for which the homestead is security.

(6) A homestead is not eligible for deferral under ORS 311.666 to 311.701 if the real market value of the homestead entered on the last certified assessment and tax roll is equal to or greater than:

(a) 100 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead less than seven years.

(b) 110 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least seven years but less than nine years.

(c) 120 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least nine years but less than 11 years.

(d) 130 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least 11 years but less than 13 years.

(e) 140 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least 13 years but less than 15 years.

(f) 150 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least 15 years but less than 17 years.

(g) 160 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least 17 years but less than 19 years.

(h) 170 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least 19 years but less than 21 years.

(i) 200 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least 21 years but less than 23 years.

(j) 225 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead at least 23 years but less than 25 years.

(k) 250 percent of county median RMV if, as of April 15 of the year in which a claim is filed, the taxpayers have continuously owned and lived in the homestead for 25 years or more.

[1963 c.569 §9; 1965 c.344 §37; 1977 c.160 §3; 1983 c.550 §3; 1985 c.140 §3; 2011 c.723 §3; 2015 c.309 §1]



Section 311.672 - Claim form; deadline; eligibility determination by Department of Revenue; effect of eligibility; limitation on number of new deferrals granted; appeals.

(A) Be in writing on a form supplied by the Department of Revenue;

(B) Describe the homestead;

(C) Recite all facts establishing the eligibility of the homestead for, and of the taxpayers to claim, the deferral; and

(D) Have attached:

(i) Any documentary proof required by the department; and

(ii) A statement verified by a written declaration of all taxpayers claiming deferral to the effect that the statements contained in the claim are true.

(b) The claim for deferral must be filed with the assessor of the county in which the homestead is located, after January 1 and on or before April 15 immediately preceding the property tax year for which deferral is claimed.

(2) The county assessor shall forward each claim filed under this section to the department, and the department shall determine whether the property is eligible for the deferral.

(3) If the taxpayers and the homestead are determined to be eligible under ORS 311.668 and 311.670, respectively, a timely claim for deferral has the effect of:

(a) Deferring the payment of the property taxes levied on the homestead for the property tax year beginning on July 1 of the year in which the claim is filed.

(b) Continuing the deferral of the payment by the taxpayers of any property taxes deferred under ORS 311.666 to 311.701 for previous years that have not become delinquent under ORS 311.686.

(c) Except as otherwise provided in ORS 311.689, continuing the deferral of the payment by the taxpayers of any future property taxes for as long as the homestead remains eligible for, and the taxpayers remain eligible to claim, the deferral.

(4)(a) Notwithstanding subsection (3) of this section:

(A) For the property tax year beginning on July 1, 2012, the maximum number of claims for deferral under ORS 311.666 to 311.701 that may be granted to taxpayers who have not previously been granted deferral is the number of such claims granted for the property tax year beginning on July 1, 2011, multiplied by 105 percent.

(B) For each property tax year beginning after July 1, 2012, the maximum number of claims for deferral that may be granted to taxpayers who have not previously been granted deferral is the maximum number determined under this subsection for the immediately preceding property tax year multiplied by 105 percent.

(b) For purposes of paragraph (a) of this subsection, spouses who continue deferral under ORS 311.688 are not considered taxpayers who have not previously been granted deferral.

(c) If the number of eligible claims described in paragraph (a) of this subsection exceeds the maximum number determined under paragraph (a) of this subsection, claims shall be granted in ascending order based on the ratio that is equal to the real market value of the homestead entered on the last certified assessment and tax roll divided by the county median RMV of the homestead determined under ORS 311.670 (6), until the maximum number determined under paragraph (a) of this subsection is reached.

(5) Any taxpayer aggrieved by the denial of a claim for, or discontinuation of, deferral under ORS 311.666 to 311.701 may appeal in the manner provided by ORS 305.404 to 305.560.

[1963 c.569 §10; 1977 c.160 §4; 1983 c.550 §4; 1989 c.948 §15; 1993 c.19 §12; 1995 c.803 §2; 1999 c.1097 §3; 2011 c.723 §4; 2013 c.31 §3; 2013 c.494 §2; 2015 c.309 §4]



Section 311.673 - State liens against tax-deferred property.

(2) The deferred property tax lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the department if the department prevails in a foreclosure action under this section. The court may award reasonable attorney fees to a defendant who prevails in a foreclosure action under this section if the court determines that the department had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

(3) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred property taxes under ORS 311.701.

(4) This section applies only to deferred property tax liens arising prior to October 3, 1989.

[1977 c.160 §15; 1981 c.897 §47; 1983 c.550 §13; 1985 c.140 §1; 1989 c.948 §1; 1995 c.526 §1; 1995 c.696 §20; 2007 c.363 §1]



Section 311.674 - Listing of tax-deferred property; interest accrual.

(2) When requested by the department, the tax collector shall send to the department the tax statement for each tax-deferred property as soon as the taxes are extended upon the roll.

(3) Interest shall accrue on the actual amount of taxes advanced to the county for the tax-deferred property at the rate of six percent per annum.

(4)(a) For property taxes deferred after October 3, 1979, the state liens provided by ORS 311.673 and 311.679 and recorded under ORS 311.675 shall be for the actual amount of taxes advanced to the counties and not for the gross amount of taxes for which the property would be liable as shown on the tax statement for each tax-deferred property.

(b) For taxes deferred prior to October 3, 1979, the lien under ORS 311.673 is for the gross amount of taxes extended upon the tax roll against each tax-deferred property and interest shall continue to accrue on the gross amount of taxes rather than on the actual amount of taxes paid to the county. [1963 c.569 §11; 1971 c.572 §1; 1977 c.160 §5; 1979 c.678 §1; 1989 c.948 §4; 2011 c.723 §5; 2014 c.41 §1]

Note: Section 2, chapter 41, Oregon Laws 2014, provides:

Sec. 2. (1) With respect to amounts paid pursuant to ORS 311.684 or 311.690 before July 1, 2016, ORS 311.674 (3), as in effect immediately before the effective date of this 2014 Act [June 6, 2014], applies to interest that accrues on taxes advanced to counties for tax-deferred property for property tax years beginning on or after July 1, 2011, and before July 1, 2016.

(2)(a) With respect to amounts paid pursuant to ORS 311.684 or 311.690 on or after July 1, 2016, the amendments to ORS 311.674 by section 1 of this 2014 Act apply to interest that accrues on taxes advanced to counties for tax-deferred property for property tax years beginning on or after July 1, 2011.

(b) As soon as practicable after July 1, 2016, the Department of Revenue shall recompute all amounts of deferred property taxes that are outstanding on July 1, 2016, including residual balances on accounts for which partial payment was made before July 1, 2016, using the interest rate provided under ORS 311.674, as amended by section 1 of this 2014 Act.

[2014 c.41 §2]



Section 311.675 - Recording liens; recording constitutes notice of state lien.

(2)(a) The recording of tax-deferred properties under subsection (1) of this section is notice that the Department of Revenue claims a lien against those properties in the amount of the deferred taxes plus interest on the deferred taxes, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and any fees paid by the department in connection with the filing, recording, release or satisfaction of the lien.

(b) If the recording of tax-deferred properties under subsection (1) of this section occurred prior to January 1, 1990, the recording is notice that the department claims a lien against those properties in the amount of the deferred taxes plus interest on the deferred taxes, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and any fees paid by the department in connection with the filing, recording, release or satisfaction of the lien, whether or not the amount of taxes and interest on the deferred taxes, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) or fees is listed.

(3)(a) When an ownership document is issued under ORS 446.566 to 446.646, or issuance of the document is pending, for a tax-deferred manufactured structure assessed as personal property under ORS 308.875, the Department of Revenue shall file with the Department of Consumer and Business Services an application for notation of the deferred property tax lien as a security interest on behalf of the State of Oregon. The Department of Consumer and Business Services shall note the lien as a security interest in the same manner as other security interests in manufactured structures. A lien noted as a security interest in records maintained by the Department of Consumer and Business Services pursuant to ORS 446.566 to 446.646 shall have the same legal effect as other security interests in manufactured structures.

(b) For any other tax-deferred homestead assessed as personal property, the Department of Revenue may file notice of the deferred property tax lien as a security interest on behalf of the State of Oregon with the office of the Secretary of State or with any other designated filing office pursuant to ORS chapter 79.

(4)(a) Notwithstanding the provisions of ORS 182.040 to 182.060 and 205.320 relating to the time and manner of payment of fees to the county clerk, the department shall not be required to pay any filing, indexing or recording fees to the county in connection with the filing, recording, release or satisfaction of liens against tax-deferred properties of that county in advance or at the time entry is made. The manner of payment of the fees shall be as provided in ORS 205.395 for the payment of fees for filing, recording and making entry of warrants or orders in the County Clerk Lien Record.

(b) The Department of Revenue shall pay filing fees for any application for notation of the deferred property tax lien as a security interest in tax-deferred properties to the Department of Consumer and Business Services as provided in ORS 446.646 or in rules adopted under ORS 446.646.

(c) If the Department of Revenue files notice of the deferred property tax lien as a security interest on behalf of the State of Oregon with the office of the Secretary of State or with any other designated filing office under subsection (3) of this section, the department shall pay filing fees to the Secretary of State or to the other filing office pursuant to ORS chapter 79.

[1977 c.160 §16; 1985 c.140 §2; 1989 c.948 §5; 1999 c.654 §27; 2007 c.363 §2; 2015 c.309 §6]



Section 311.676 - State to pay counties amount equivalent to deferred taxes.

(2) The department shall maintain accounts for each deferred property and shall accrue interest only on the actual amount of taxes advanced to the county.

[1963 c.569 §24; 1967 c.335 §35; 1967 c.494 §1; 1971 c.572 §2; 1977 c.160 §6; 1979 c.678 §2; 1980 c.19 §8; 1983 c.550 §14; 1999 c.1097 §4; 2001 c.184 §2; 2001 c.753 §27; 2011 c.723 §6]



Section 311.677



Section 311.678 - Annual notice to taxpayer claiming deferral in current tax year.

(a) Inform the taxpayer that the property taxes have or have not been deferred in the current year.

(b) Show the total amount of deferred taxes remaining unpaid since initial application for deferral and the interest accruing therein to November 15 of the current year.

(c) Inform the taxpayer that voluntary payment of the deferred taxes may be made at any time to the Department of Revenue.

(d) Contain any other information that the department considers necessary to facilitate administration of the homestead deferral program.

(2) The department shall give the notice required under subsection (1) of this section by an unsealed postcard or other form of mail sent to the residence address of the taxpayer as shown in the claim for deferral or as otherwise determined by the department to be the correct address of the taxpayer.

[1963 c.569 §12; 1971 c.572 §3; 1977 c.160 §7; 1983 c.550 §10; 1989 c.948 §13; 1997 c.170 §25; 2015 c.348 §12]



Section 311.679 - Estimate of deferred taxes; lien; foreclosure; voluntary payment.

(b) The department shall have a lien in the amount of the estimate.

(2) If during the period of deferral the amount of taxes and interest on the deferred taxes, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees exceeds the estimate under subsection (1) of this section, the department shall have a lien for the amount of the excess.

(3)(a) A lien created under subsection (1) of this section attaches to the homestead to which the deferral relates on July 1 of the first tax year of deferral or on July 1, 1990, as applicable.

(b) A lien for the excess created under subsection (2) of this section attaches to the homestead on July 1 of the tax year in which the excess occurs.

(4) A lien created under subsection (1) or (2) of this section has the same priority as other real property tax liens except that liens of mortgages, trust deeds or security interests that are filed, recorded or noted on a certificate of title or in any record maintained by the Department of Consumer and Business Services pursuant to ORS 446.566 to 446.646 prior in time to the attachment of a lien created under subsection (1) or (2) of this section are prior to the lien created under subsection (1) or (2) of this section.

(5)(a) The notice of lien for deferred taxes recorded as provided in ORS 311.675 (1) and (2) arising on or after October 3, 1989, shall list the amount of the estimate of deferred taxes and interest on the deferred taxes, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees made by the department under subsection (1) of this section. Any amendment to the notice of lien to reflect a lien for excess, as described under subsection (2) of this section, shall list the amount of the excess that the department claims as a lien.

(b) If notice of lien with respect to any homestead has been filed or recorded as provided under ORS 311.675 (1) to (3) prior to January 1, 1990, and the lien has not been released or satisfied, the department shall cause a further notice of lien to be recorded in the mortgage records of the county. The further notice of lien shall list the amount of the estimate of deferred taxes and interest made by the department under subsection (1) of this section and any amendment to the notice to reflect a lien for excess, described under subsection (2) of this section, and shall list the amount of the excess that the department claims as lien.

(6)(a) A lien created under this section may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88.

(b) In a foreclosure action under this section, a court may award:

(A) Reasonable attorney fees to the prevailing party.

(B) All costs associated with foreclosure of the lien to the department if the department prevails.

(7) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred property taxes under ORS 311.701.

(8)(a) By means of voluntary payment made as provided under ORS 311.690, the taxpayer may limit the amount of the lien created under this section.

(b) If the taxpayer desires that the limit be reflected in the records of the county, the taxpayer must request, subject to any rules adopted by the department, that the department cause a partial satisfaction of the lien to be recorded in the county.

(c) Upon receipt of such a request, the department shall cause a partial satisfaction, in the amount of the voluntary payment, to be recorded.

(d) Nothing in this subsection affects the priority of the liens of the department, as originally created under subsections (1) and (2) of this section.

(9)(a) Nothing in this section affects any lien arising under ORS 311.666 to 311.701 for taxes assessed before January 1, 1990.

(b) A lien for taxes does not arise under ORS 311.666 to 311.701 for taxes assessed after December 31, 1989, except as provided under this section.

(10) This section first applies to liens created on or after October 3, 1989.

[1989 c.948 §3; 1995 c.526 §2; 1995 c.618 §64; 1999 c.1097 §5; 2007 c.70 §79; 2007 c.363 §3; 2011 c.723 §7; 2015 c.309 §2]



Section 311.680



Section 311.681 - Request for retroactive deferral.

(2) The director may, in the discretion of the director, grant or deny the retroactive deferral of property taxes. No appeal from a decision of the director under this section may be made.

(3) The director shall not grant a retroactive deferral of property taxes if, in any intervening year between the year in which deferral was last granted to the property and the last year for which retroactive deferral is being requested, the property would not have been eligible for deferral had the claim for deferral been timely filed.

(4) If the director grants a retroactive deferral of property taxes under this section, the department shall pay to the county tax collector an amount equal to the deferred taxes for each year, less three percent. Interest shall accrue on the actual amount of taxes advanced to the county.

(5) The department shall have a lien against the tax-deferred property for amounts deferred under this section as provided in ORS 311.673. The lien shall attach as of July 1 of the tax year for which the payment relates. In the case of a payment representing more than one year’s property taxes, the department shall have a lien in the amount of that portion of a payment related to a particular tax year, which shall attach as of July 1 of that tax year.

[1997 c.169 §2; 2011 c.723 §21]



Section 311.682



Section 311.683 - Continued deferral after Department of Transportation condemnation; application; requirements; rules.

(a) Filing a written notice of intent to continue deferral with the Department of Revenue on or before 30 days after the date the Department of Transportation has acquired title to the condemned homestead; and

(b) Filing a claim for deferral with respect to a new homestead within one year after the Department of Transportation has acquired title to the condemned homestead.

(2) Upon receipt of a notice of intent to continue deferral of taxes attributable to a condemned homestead under subsection (1) of this section, the Department of Revenue shall prepare an estimate of the amount of taxes and interest, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees that have been and, if approved under subsections (3) and (5) of this section, will continue to be deferred upon the release and satisfaction of the lien on the condemned homestead and the recordation of the lien on the new homestead.

(3) After preparing the estimate described in subsection (2) of this section, the Department of Revenue shall grant a temporary deferral of taxes with respect to the condemned homestead not to exceed the length of time described in subsection (1)(b) of this section if:

(a) The Department of Transportation has acquired title to the condemned homestead; and

(b) The taxpayer has a legally enforceable escrow agreement with a title company that:

(A) Provides for an interest-bearing escrow account in which moneys are deposited that are sufficient to pay in full the amount of deferred taxes and interest, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees on the condemned homestead property as estimated under subsection (2) of this section;

(B) Establishes the Department of Revenue as the beneficiary of the escrow agreement;

(C) Provides that the moneys of the escrow account are to be released to the taxpayer upon the Department of Revenue’s approval of continued deferral under subsection (5) of this section and the recordation of the lien described in subsection (6) of this section with the county clerk; and

(D) Provides that the full amount of the estimated deferred taxes and interest, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees related to the condemned homestead are to be released to the Department of Revenue if the continued deferral described in subsection (5) of this section is not granted by the Department of Revenue.

(4) The Department of Revenue shall provide a release or satisfaction of the lien on the condemned homestead when an escrow account has been established as provided under subsection (3) of this section.

(5) Upon receipt of a claim for the deferral of taxes for a new homestead that also seeks to continue the deferral of taxes attributable to a condemned homestead for which a temporary deferral has been granted under subsection (3) of this section, the Department of Revenue shall approve the continued deferral of the taxes temporarily deferred under subsection (3) of this section if:

(a) The taxpayer’s equity interest in the new homestead equals or exceeds in value the total of the amount of deferred taxes and interest, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees on the condemned homestead as estimated under subsection (2) of this section, plus $10,000;

(b) The taxpayer is entitled to tax deferral under ORS 311.666 to 311.701 with respect to the new homestead; and

(c) The taxpayer consents to the continued deferral of taxes and to the lien on the new homestead property as provided in subsection (6) of this section.

(6) Upon granting the continued deferral under subsection (5) of this section, the Department of Revenue shall have a lien on the new homestead in the amount of the estimate prepared under subsection (2) of this section plus interest and any fees incurred in connection with the recording of the lien. The lien described in this subsection shall be in addition to any other lien under ORS 311.673 that the Department of Revenue shall have with respect to the new homestead. The provisions of ORS 311.679 relating to liens shall apply to the lien described in this subsection. At the time the lien described in this subsection is recorded, the escrow account described in subsection (3) of this section shall be closed and the moneys in the account released to the taxpayer.

(7) The Department of Revenue may prescribe such rules as are needed to implement the provisions of this section.

[1997 c.169 §4; 1999 c.21 §31; 2015 c.309 §7]



Section 311.684 - Events requiring payment of deferred tax and interest.

(1) The taxpayer who claimed deferral of property taxes on the homestead dies or, if there was more than one claimant, the survivor of the taxpayer who originally claimed deferral of property taxes under ORS 311.668 dies.

(2) Except as provided in ORS 311.683, the property with respect to which deferral of taxes is claimed is sold, or a contract to sell is entered into, or some person other than the taxpayer who claimed the deferral, including a transferee, becomes the owner of the property.

(3) The tax-deferred property is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from such tax-deferred property by reason of health.

(4) The tax-deferred property, a manufactured structure or floating home, is moved out of the state.

[1963 c.569 §15; 1971 c.572 §5; 1977 c.160 §9; 1983 c.550 §5; 1997 c.169 §5; 2011 c.723 §8]



Section 311.686 - Time for payments; delinquency; foreclosure.

(a) The deferral of taxes for the assessment year in which the circumstance occurs:

(A) Shall continue for the assessment year if the circumstance occurs on or after September 1.

(B) Shall be discontinued for the assessment year if the circumstance occurs before September 1.

(b) Except as provided in subsection (2) of this section and ORS 311.688, the amounts of deferred property taxes, including accrued interest, for all years shall be due and payable to the Department of Revenue on or before August 15 of the year following the calendar year in which the circumstance occurs.

(2) If the circumstance listed in ORS 311.684 (4) occurs, the amount of deferred taxes is due and payable five days before the date of removal of the property from the state.

(3) If the amounts falling due as provided in this section are not paid on or before the due date, the amounts shall be deemed delinquent as of that date and the property shall be subject to foreclosure as provided in ORS 311.673 or 311.679.

[1963 c.569 §16; 1971 c.572 §6; 1977 c.160 §10; 1983 c.550 §8; 1989 c.948 §6; 2011 c.723 §9]



Section 311.687 - Loss of eligibility for deferral when disability ceases; prior deferred taxes may continue deferral.

(a) Is younger than 62 years of age; or

(b) Is 62 years of age or older and filed the claim for deferral jointly with an individual who is younger than 62 years of age and who is not a person with a disability.

(2) The property taxes that are ineligible for deferral under subsection (1) of this section are those property taxes attributable to the homestead of the individual for tax years beginning subsequent to the loss of disability, until the individual again qualifies for deferral under ORS 311.666 to 311.701.

(3) Nothing in this section shall affect the continued deferral of taxes that have been deferred for tax years beginning prior to the loss of disability.

[1999 c.1097 §6a; 2007 c.70 §80]



Section 311.688 - Claim by spouse to continue tax deferral.

(a) The spouse of the taxpayer is or will be 60 years of age or older not later than six months from the day the circumstance listed in ORS 311.684 (1) to (3) occurs; and

(b) The property is the homestead of the spouse of the taxpayer and meets the requirements of ORS 311.670.

(2)(a) A spouse who does not meet the age requirements of subsection (1)(a) of this section but is otherwise qualified to continue the property in its tax-deferred status under subsection (1) of this section may continue the deferral of property taxes deferred for previous years by filing a claim in the manner prescribed under ORS 311.672.

(b) If a spouse eligible for and continuing the deferral of taxes previously deferred under this subsection becomes 62 years of age prior to April 15 of any year, the spouse may continue the deferral of previous years’ taxes deferred under this subsection and may elect to defer the current assessment year’s taxes on the homestead by filing a claim in the manner prescribed under ORS 311.672.

(c) After a claim is filed under paragraph (b) of this subsection, payment of the taxes levied on the homestead and deferred under this subsection and payment of taxes levied on the homestead in the current assessment year and in future years may be deferred under ORS 311.666 to 311.701.

(3) Notwithstanding ORS 311.672, if the Department of Revenue determines that good and sufficient cause exists for the failure of a spouse to file a claim under this section on or before April 15, the claim may be filed within 180 days after notice of taxes due and payable under ORS 311.686 is mailed or delivered by the department to the taxpayer or spouse.

[1963 c.569 §17; 1977 c.160 §11; 1983 c.550 §9; 2011 c.723 §10; 2015 c.309 §5]



Section 311.689 - Certification of continuing eligibility.

(2) The department shall notify the taxpayers in writing of the obligation to certify eligibility under this section and the taxpayers shall respond, by the means prescribed by the department, within 65 days after the department sends the notification.

(3) If the Department of Revenue has not received a response from the taxpayers within 35 days after sending the notification, the department shall, as soon as practicable, electronically notify an office of the Aging and Disability Resource Connection in the county in which the homestead is located or the seniors and people with disabilities division of the Department of Human Services that the taxpayers have failed to respond to the notice as required under subsection (2) of this section. The Department of Revenue may identify the taxpayers by name, address and phone number if available.

(4)(a) Notwithstanding ORS 311.672 (3)(c), a homestead shall be ineligible for deferral for the next following property tax year if:

(A) The department receives information showing that the homestead is not eligible for, or the taxpayers are not eligible to claim, the deferral; or

(B) The Department of Revenue has not received a response to the notice sent under subsection (2) of this section within 30 days after notifying the office of the Aging and Disability Resource Connection or the seniors and people with disabilities division of the Department of Human Services under subsection (3) of this section.

(b) This subsection does not preclude the grant of deferral to an eligible homestead in any subsequent property tax year for which an eligible claimant files a timely application under ORS 311.672.

[1989 c.948 §12; 1995 c.803 §4; 1997 c.839 §47; 1999 c.90 §36; 1999 c.1097 §7; 2001 c.660 §31; 2003 c.77 §9; 2005 c.832 §21; 2007 c.614 §9; 2008 c.45 §10; 2009 c.5 §20; 2009 c.909 §20; 2010 c.82 §20; 2011 c.723 §11; 2012 c.13 §4; 2013 c.31 §4; 2015 c.309 §3]



Section 311.690 - Voluntary payment of deferred tax and interest.

(2) Subject to subsection (3) of this section, all or part of the deferred taxes and accrued interest may at any time be paid to the department by:

(a) The taxpayer or the spouse of the taxpayer.

(b) The next of kin of the taxpayer, heir at law of the taxpayer, child of the taxpayer or any person having or claiming a legal or equitable interest in the property.

(3) A person listed in subsection (2)(b) of this section may make payments of deferred taxes under this section only if no objection is made by the taxpayer within 30 days after the department deposits in the mail notice to the taxpayer of the fact that payment of deferred taxes has been tendered.

(4) Any payment made under this section shall be applied first against accrued interest and any remainder against the deferred taxes. Payment of deferred taxes does not affect the deferred tax status of the property. Unless otherwise provided by law, payment of deferred taxes does not give the person paying the taxes any interest in the property or any claim against the estate, in the absence of a valid agreement to the contrary.

(5) When the deferred taxes and accrued interest are paid in full and the property is no longer subject to deferral, the department shall prepare, file and record documents necessary to effect a release or satisfaction of deferred property tax lien.

[1963 c.569 §18; 1977 c.160 §12; 2007 c.363 §4]



Section 311.691 - Taxes unpaid before deferral as lien; effect on foreclosure; exceptions.

(2) This section does not apply if:

(a) The tax-deferred homestead property is a manufactured structure or floating home and is moved out of state;

(b) The tax-deferred homestead property is personal property, other than a manufactured structure or floating home; or

(c) The owner of the tax-deferred homestead property has household income, for the calendar year immediately preceding the calendar year in which application is filed under ORS 311.693, that exceeds the amounts allowable under ORS 311.668.

(3) If the property to which subsection (1) of this section applies has been included on a foreclosure list, or a judgment of foreclosure entered, the property shall be removed from the foreclosure list, or judgment vacated, unless the proceeding against the property involves delinquent taxes other than those described in subsection (1) of this section.

(4)(a) Upon removal from the foreclosure list, or upon vacation of the judgment, a penalty may not be imposed under ORS 312.110 or 312.120.

(b) If the penalty has been imposed, the penalty is abated, or if the penalty has been paid, upon application made to the county assessor on or before July 1 of the year immediately following the year of vacation or removal, the penalty shall be refunded out of the unsegregated tax collections account in the manner provided in ORS 311.806.

(5) Within 60 days after approval of an application under ORS 311.693, with respect to any property to which this section applies, the tax collector shall make the proper entries on the tax roll and shall remove the property from the foreclosure list and proceeding.

(6) If a judgment has been entered foreclosing liens for delinquent taxes against any property which is the subject of an application filed under ORS 311.693, and the delinquent taxes include only those taxes described in subsection (1) of this section, or taxes in excess of those described in subsection (1) of this section are paid, the judgment shall be null and void and of no effect and the tax collector shall make the proper entries on the assessment and tax rolls to reflect the vacation of the judgment and to acknowledge the subsisting liens.

(7) Nothing in this section shall remove or release property to which this section applies from the lien of any unpaid tax thereon, but the unpaid taxes shall remain valid and subsisting liens as though the foreclosure proceeding had not been instituted or as though the foreclosure proceeding had not been instituted and a judgment entered.

(8) Nothing in this section shall affect a foreclosure proceeding instituted, or a judgment entered, to foreclose liens for delinquent taxes against properties subject to foreclosure if the delinquent taxes include taxes other than those described under subsection (1) of this section. Such foreclosure proceedings shall be instituted or continued without regard to this section and such judgment shall be of full force and effect as if this section did not exist.

(9) Interest on taxes to which this section applies shall be determined from the same dates, in the same manner and until paid as for other property taxes remaining unpaid upon the due dates, upon preparation of the foreclosure list in accordance with ORS chapter 312 and subsection (1) of this section and upon entry and following a judgment of foreclosure.

[1983 c.793 §2; 1985 c.162 §8; 1989 c.948 §16; 1993 c.6 §8; 1995 c.79 §150; 1995 c.803 §5; 1999 c.22 §3; 1999 c.1097 §8; 2003 c.576 §413; 2011 c.723 §12; 2013 c.494 §3]



Section 311.692



Section 311.693 - Application to delay foreclosure; appeals.

(b) An application filed under this subsection must contain or be accompanied by a verified statement of total household income of the owner for the calendar year immediately preceding the calendar year in which the application is filed.

(2)(a) Upon receipt of an application under subsection (1) of this section, the county assessor shall approve or deny the application.

(b) If the application is denied, the owner may appeal to the circuit court in the county where the tax-deferred homestead property is located within 90 days after notice in writing of the denial is mailed to the owner by the county assessor.

(c) Orders of the circuit court in an appeal taken under this subsection may be appealed to the Court of Appeals within the time and in the manner provided under ORS 312.210.

[1983 c.793 §3; 2011 c.723 §13]



Section 311.694 - Taxes uncollected after foreclosure; reimbursement of state by taxing units.

(2) Immediately upon payment, the county treasurer shall notify the tax collector of the amount paid to the department for the property which has been deeded to the county pursuant to ORS 312.200.

[1963 c.569 §20; 1977 c.160 §13; 1985 c.162 §9]



Section 311.695 - Joint and several liability of transferees for deferral amounts.

(2) The department shall issue by mail a notice of liability to a transferee after deferred amounts for which the transferee is liable under this section become payable under ORS 311.686.

(3)(a) Within 30 days after the department mails the notice of liability required under subsection (2) of this section, the transferee:

(A) Shall pay the deferred amounts, plus interest, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees; or

(B)(i) Shall notify the department in writing of objections to the notice of liability; and

(ii) May request a conference. The provisions of ORS 305.265 governing a conference requested relating to a notice of deficiency apply to a conference requested under this sub-subparagraph.

(b) If the department does not receive payment or written objection to the notice of liability within 30 days after the notice has been mailed, the notice of liability becomes final.

(c) A transferee may appeal the notice of liability to the tax court in the manner provided for an appeal from a notice of assessment within 90 days after the notice becomes final under this subsection.

(4)(a) After a conference, or, if no conference is requested, a determination of the issues raised by the written objections, the department shall mail to the transferee a conference letter affirming, canceling or adjusting the notice of liability.

(b) Within 90 days after the date on which the conference letter is mailed to the transferee, the transferee shall pay the deferred amounts, plus interest, the cost of insurance purchased pursuant to ORS 311.670 (4)(b) and fees, or appeal to the tax court in the manner provided for an appeal from a notice of assessment.

(5)(a) If more than one transferee may be held jointly and severally liable for payment of deferred amounts under this section, the department may require any or all of the transferees who may be held liable to appear before the department for a joint determination of liability. The department shall notify each transferee of the time and place set for the determination of liability.

(b) Each transferee notified of a joint determination under this subsection shall appear and present such information as is necessary to establish that person’s liability or nonliability for payment of deferred amounts to the department. If any person notified fails to appear, the department shall make its determination on the basis of all the information and evidence presented. The department’s determination shall be binding on all persons notified and required to appear under this subsection.

(c)(A) If an appeal is taken to the Oregon Tax Court pursuant to ORS 305.404 to 305.560 by any transferee determined to be liable for deferred amounts under this subsection, each person required to appear before the department under this subsection shall be impleaded by the plaintiff. The department may implead any transferee who may be held jointly and severally liable for the payment of deferred amounts. Each person impleaded under this paragraph shall be made a party to the action before the tax court and shall make available to the tax court such information as was presented before the department, as well as such other information as may be presented to the court.

(B) The court may determine that one or more persons impleaded under this paragraph are liable for deferred amounts without regard to any earlier determination by the department that an impleaded person was not liable for deferred amounts.

(C) If any person required to appear before the court under this subsection fails or refuses to appear or bring such information in part or in whole, or is outside the jurisdiction of the tax court, the court shall make its determination on the basis of all the evidence introduced. All such evidence shall constitute a public record and shall be available to the parties and the court. The determination of the tax court shall be binding on all persons made parties to the action under this subsection.

(d) Nothing in this section shall be construed to preclude a determination by the department or the Oregon Tax Court that more than one transferee is jointly and severally liable for deferred amounts.

[1983 c.550 §7; 2011 c.723 §14; 2013 c.31 §5; 2015 c.309 §8]



Section 311.696 - Limitations on effect of ORS 311.666 to 311.701.

(1) Prevent the collection, by foreclosure, of property taxes which become a lien against tax-deferred property.

(2) Defer payment of special assessments to benefited property which assessments do not appear on the assessment and tax roll.

(3) Affect any provision of any mortgage or other instrument relating to land requiring a person to pay property taxes.

[1963 c.569 §21; 1971 c.747 §18; 1977 c.160 §14]



Section 311.700 - Deed or contract clauses prohibiting application for deferral are void; reverse mortgage prohibition.

(2) A homestead on which amounts deferred under ORS 311.666 to 311.701 remain outstanding may not be pledged as security for a reverse mortgage by any person.

[1971 c.572 §7; 1977 c.160 §8; 2011 c.723 §16]



Section 311.701 - Senior Property Tax Deferral Revolving Account; sources; uses.

(a) County tax collectors of property taxes deferred for tax years beginning on or after January 1, 1983, as required by ORS 311.676.

(b) The appropriate local officer of special assessment improvement amounts deferred on or after October 15, 1983, as required by ORS 311.730.

(c) The department for its expenses in administering the property tax and special assessment senior deferral programs.

(2) The Senior Property Tax Deferral Revolving Account may include a reserve for payment of department administrative expenses.

(3) All sums of money received by the Department of Revenue under ORS 311.666 to 311.701 as repayments of deferred property taxes or under ORS 311.702 to 311.735 as repayments of deferred special assessment improvement amounts, including the interest accrued under ORS 311.674 (3) or 311.711 (3) shall, upon receipt, be credited to the revolving account and are continuously appropriated to the department for the purposes of subsection (1) of this section.

(4)(a) If there are not sufficient moneys in the revolving account to make the payments required by subsection (1) of this section, and the amount appropriated from the General Fund is not sufficient when added together with the moneys in the revolving account to provide an amount sufficient to make the required payments, the State Treasurer, in the capacity of investment officer for the Oregon Investment Council, may lend to the Department of Revenue such amounts as may be necessary to make the payments.

(b) The State Treasurer may lend moneys that may be invested as provided in ORS 293.701 to 293.857.

(c) Any moneys lent under this subsection shall be repaid within five years together with interest at a rate determined by the State Treasurer and consistent with the investment standards of ORS 293.721 and 293.726.

[1983 c.550 §12; 1985 c.167 §1; 1995 c.257 §1; 2001 c.716 §27; 2005 c.749 §4; 2009 c.885 §10; 2011 c.723 §17]



Section 311.702 - Definitions for ORS 311.702 to 311.735.

(1) "Department" means the Department of Revenue.

(2) "Homestead" has the meaning given that term in ORS 311.666.

(3) "Special assessment for local improvement" means an amount specially assessed or reassessed to the homestead to defray the cost of an improvement of the nature described in ORS 223.387 and assessed or reassessed on the basis of benefit.

(4) "Special assessment improvement amounts" or "amount of special assessment for local improvement" means the unpaid installments of the special assessment due and payable at the time application for deferral is made or becoming due at any time thereafter while deferral is effective, plus interest attributable to the installments. If the amount of special assessment for local improvement or any installment thereof has become delinquent at the time of initial application for deferral, the terms include any delinquent installments and interest, penalties or costs imposed as a result of the delinquency, which amounts shall be considered payable at the time claim for deferral is made.

(5) "Taxpayer" means an individual who has filed a claim for deferral under ORS 311.704 or two or more individuals who have jointly filed a claim for deferral under ORS 311.704.

[1977 c.859 §1; 1979 c.762 §3; 1985 c.167 §2]



Section 311.704 - Claim to defer special assessment for local improvement.

(2) If a guardian or conservator has been appointed for a taxpayer otherwise qualified to obtain the deferral of payment of special assessment for local improvement amounts accorded under ORS 311.702 to 311.735, the guardian or conservator may act for the taxpayer in complying with ORS 311.702 to 311.735.

(3) A taxpayer who claims the deferral under ORS 311.702 to 311.735 may not claim a deferral or other similar assistance available under local law.

[1977 c.859 §2; 1979 c.762 §4; 1985 c.167 §3; 1997 c.154 §12; 2011 c.723 §19]



Section 311.705

[Renumbered 311.785]



Section 311.706 - Requirements for deferral.

(a) The taxpayer filing the claim for deferral must be 62 years of age or older.

(b) The taxpayer filing the claim, by himself or herself or together with his or her spouse, must own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale.

(c) The property with respect to which the claim is filed must be the homestead of the taxpayer who files the claim for deferral, except for a taxpayer required to be absent from the homestead by reason of health.

(d) If the taxpayer is delinquent in payment of the special assessment for local improvement or any installments thereof, the homestead must not have yet been sold at foreclosure sale.

(e) The household income, as defined in ORS 311.666, of the taxpayer filing the claim must have been $32,000 or less for the calendar year immediately preceding the calendar year in which the claim for deferral of special assessment for local improvement installment amounts is filed.

(f) There must be no prohibition to the deferral of special assessments contained in any provision of federal law, rule or regulation applicable to a mortgage, trust deed, land sale contract or conditional sale contract for which the homestead is security.

(2) If a trustee of an inter vivos trust which was created by and is revocable by a taxpayer, who is both the trustor and beneficiary of the trust and who is otherwise qualified to obtain a deferral of special assessment for local improvement under ORS 311.702 to 311.735 owns the fee simple estate under a recorded instrument of sale, the trustee may act for the taxpayer in complying with the provisions of ORS 311.702 to 311.735.

(3) Nothing in this section shall be construed to require a spouse of a taxpayer to file a claim jointly with the taxpayer even though the spouse may be eligible to claim the deferral jointly with the taxpayer.

(4) Nothing in this section shall be construed to disqualify a taxpayer otherwise qualifying for deferral if the spouse of the taxpayer is less than 62 years of age or if the spouse does not own, or is not purchasing under a recorded instrument of sale, a fee simple estate in the homestead.

(5) Subject to ORS 311.729, when a taxpayer exercises the election to claim the deferral under ORS 311.704, it shall have the effect of:

(a) Deferring payment of the amount of special assessment for local improvements deferred pursuant to the claim until the special assessment for local improvements become delinquent under ORS 311.718.

(b) Continuing the deferral of payment by the taxpayer of any special assessment for local improvements deferred under ORS 311.702 to 311.735 for previous years which have not become delinquent under ORS 311.718.

(6)(a) For each tax year beginning on or after July 1, 2002, the Department of Revenue shall recompute the maximum household income that may be incurred under an allowable claim for deferral under subsection (1)(e) of this section. The computation shall be as follows:

(A) Divide the average U.S. City Average Consumer Price Index for the first six months of the current calendar year by the average U.S. City Average Consumer Price Index for the first six months of 2001.

(B) Recompute the maximum household income by multiplying $32,000 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

(b) As used in this section, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(c) If any change in the maximum household income determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500.

[1977 c.859 §3; 1983 c.550 §19; 1985 c.140 §4; 1985 c.167 §4; 1997 c.154 §13; 2001 c.753 §30; 2015 c.348 §13]



Section 311.708 - Claim form; filing date.

(a) Describe the homestead.

(b) Recite facts establishing the eligibility for the deferral under the provisions of ORS 311.702 to 311.735 including facts that establish that the household income as defined in ORS 311.666 of the taxpayer, or in the case of two or more taxpayers claiming the deferral jointly, was less than the amount required under ORS 311.706 for the calendar year immediately preceding the calendar year in which the claim is filed.

(c) Have attached any documentary proof required by the department to show that the requirements of ORS 311.702 to 311.735 have been met.

(2) There shall be annexed to the claim a statement verified by a written declaration of the applicant making the claim to the effect that the statements contained in the claim are true.

(3) The claim shall incorporate the terms or have annexed thereto a certified copy of the agreement for payment of the special assessment for local improvement in installments. The claim shall be filed on or after October 1 and before December 1 of the calendar year in which the deferral is first claimed.

(4) Any person aggrieved by the denial of a claim for deferral of special assessments for local improvements or disqualification from deferral of special assessments for local improvements may appeal in the manner provided by ORS 305.404 to 305.560.

[1977 c.859 §4; 1985 c.167 §5; 1987 c.512 §6; 1993 c.19 §13; 1995 c.650 §79; 1997 c.154 §§14,15; 2001 c.753 §31; 2015 c.348 §14]



Section 311.710

[Renumbered 311.790]



Section 311.711 - Duties of bond lien docket or assessment lien record officer; liens; interest; foreclosure.

(a) Show by an entry on the bond lien docket which property specially assessed is accorded deferral under ORS 311.702 to 311.735.

(b) For the year for which the deferral of special assessment is first claimed with respect to a property, verify to the department the total amount of special assessment for local improvement subject to deferral with respect to the property, the rates of interest and accrual dates and any other pertinent information relating to payment of the deferred amount.

(2) Until otherwise required by ORS 311.702 to 311.735, the officer in charge of the bond lien docket or assessment lien record shall continue to show on the bond lien docket or assessment lien record that the property with respect to which the deferral under ORS 311.702 to 311.735 is allowed continues to be subject to special assessment deferral. The officer in charge of the bond lien docket or assessment lien record shall make a separate list of the properties subject to special assessment deferral and shall show the amount of special assessment for local improvement deferred for each property, and shall show the accrued interest added each year on the amount of special assessment for local improvement deferred and the total accrued interest.

(3) Interest shall accrue on the amount of the deferred special assessment for local improvement at the rate of six percent per annum. Except the interest described in this subsection and the interest included in the deferred special assessment amounts, no other interest shall accrue on the amount of deferred special assessment for local improvement.

(4) The department shall have a lien against the deferred property for the payment of any deferred special assessment for local improvement plus interest thereon. The liens for deferred special assessment for local improvement shall attach to the property on July 1 of the year in which the special assessment for local improvement was assessed. The liens for deferred special assessment for local improvement shall have the same priority as other liens against real property except that the lien of mortgages or trust deeds which are recorded prior to the attachment of the lien for special assessment for local improvement shall be prior to the liens for deferred special assessment for local improvement.

(5) The lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

(6) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred special assessment for local improvement under ORS 311.701.

[1977 c.859 §5; 1979 c.762 §5; 1985 c.167 §6; 1991 c.459 §259; 1995 c.618 §65; 1997 c.154 §17]



Section 311.713



Section 311.715



Section 311.716 - Events requiring payment of deferred special assessment; duty to inform Department of Revenue.

(a) The taxpayer who claimed deferral of collection of special assessment for local improvement on the homestead dies.

(b) The homestead with respect to which deferral of collection of special assessment for local improvement is claimed is sold, or a contract to sell is entered into, or some person other than the taxpayer who claimed the deferral becomes the owner of the property.

(c) The homestead with respect to which deferral of special assessment for local improvement is claimed is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from the homestead by reason of health.

(2) The taxpayer or the taxpayer’s representative shall have a duty to inform the Department of Revenue of the occurrence of an event described in this section on or before December 31 following the event’s occurrence.

[1977 c.859 §6; 1985 c.167 §7; 1997 c.154 §18]



Section 311.717

[Formerly 606.240; renumbered 311.800]



Section 311.718 - Time for payments; delinquency.

(2) If the amounts falling due as provided in this section are not paid on the indicated due date, the amounts shall be deemed delinquent as of that date and the homestead shall become subject to foreclosure as provided in ORS 311.711.

[1977 c.859 §7; 1985 c.167 §8]



Section 311.720



Section 311.721 - Election by spouse to continue deferral.

(a) The spouse of the taxpayer is or will be 60 years of age or older not later than six months from the day the circumstances listed in ORS 311.716 occur; and

(b) The homestead is the homestead of the spouse of the taxpayer and meets the requirements of ORS 311.706.

(2) The election under subsection (1) of this section to continue the property in its deferred status by the spouse shall be filed in the same manner as a claim for deferral is filed under ORS 311.704, not later than August 15 of the year following the calendar year in which the circumstances listed in ORS 311.716 occur. Thereupon, the homestead with respect to which the deferral is claimed shall continue to be subject to special assessment deferral and the appropriate local officials shall cancel all actions taken under ORS 311.718 and make any necessary correcting entries in their records. Subject to ORS 311.729, the deferral shall continue until the special assessment for local improvement becomes delinquent under ORS 311.718.

[1977 c.859 §8; 1985 c.167 §12]



Section 311.722 - Extension of time for payment upon death of claimant; five-year limit; bond; interest.

(a) The homestead property becomes property of an individual or individuals:

(A) By inheritance or devise; or

(B) If the individual or individuals are heirs or devisees, as defined under ORS 111.005, in the course of settlement of the estate;

(b) The individual or individuals commence occupancy of the property as a principal residence on or before August 15 of the calendar year following the calendar year of death; and

(c) The individual or individuals make application to the department for an extension of time for payment of the deferred special assessment for local improvement and interest prior to August 15 of the calendar year following the calendar year of death.

(2)(a) Subject to paragraph (b) of this subsection, an extension granted under this section shall be for a period not to exceed five years after August 15 of the calendar year following the calendar year of death. The terms and conditions under which the extension is granted shall be in accordance with a written agreement entered into by the department and the individual or individuals.

(b) An extension granted under this section shall terminate immediately if:

(A) The homestead property is sold or otherwise transferred by any party to the extension agreement;

(B) All of the heirs or devisees who are parties to the extension agreement cease to occupy the property as a principal residence; or

(C) The homestead property, a manufactured structure or floating home, is moved out of the state.

(3) If the department has reason to believe that the homestead property is not sufficient security for the deferred special assessment for local improvement and interest the department may require the individual or individuals to furnish a bond conditioned upon payment of the amount extended in accordance with the terms of the extension. The bond shall not exceed in amount double the special assessment for local improvement with respect to which extension is granted.

(4) During the period of extension, and until paid the deferred special assessment for local improvement shall continue to accrue interest in the same manner and at the same rate as provided under ORS 311.674 (3). No interest shall accrue upon interest.

[1985 c.167 §10]



Section 311.723 - Voluntary payment of deferred special assessment.

(a) The taxpayer who filed the claim for deferral or the taxpayer’s spouse.

(b) The next of kin of the taxpayer who filed the claim for deferral, the taxpayer’s heir at law, the taxpayer’s child or any person having or claiming a legal or equitable interest in the property.

(2) A person referred to in subsection (1)(b) of this section may make the payments only if no objection is made by the taxpayer who filed the claim for deferral within 30 days after the department deposits in the mail notice to the taxpayer who filed the claim that the payment has been tendered.

(3) Any payments made under this section shall be applied first against accrued interest and any remainder against the deferred special assessment for local improvement. A payment made pursuant to this section does not affect the deferred status of the homestead. Unless otherwise provided by law, the payment does not give the person paying the deferred special assessment any interest in the property or any claim against the estate, in the absence of a valid agreement to the contrary.

[1977 c.859 §9; 1985 c.167 §13]



Section 311.725 - Disposition of collected special assessments; reimbursement of state.

(2) The department shall enter the amount received against the accounts which have been set up for the special assessment deferred properties. The amount received shall be credited as provided in ORS 311.701.

[1977 c.859 §10; 1979 c.762 §7; 1983 c.550 §15]



Section 311.727 - Deferred special assessments uncollected after foreclosure; reimbursement of state by taxing units.

(2) Any amount paid over to the department under subsection (1) of this section, if later collected, shall be paid to reimburse the general fund of the local government unit and the necessary entries shall be made upon the special assessment records.

[1977 c.859 §11]



Section 311.729 - Limitations on effect of ORS 311.702 to 311.735.

(1) Prevent the collection, by foreclosure, of delinquent property taxes which have become a lien against the homestead that is the subject of special assessment deferral provided in ORS 311.702 to 311.735.

(2) Prevent the granting of deferral of property taxes pursuant to ORS 311.666 to 311.701.

(3) Affect any provision of a mortgage or other instrument relating to the homestead.

(4) Prevent the collection, by appropriate collection proceeding, of delinquent special assessment installments which are a lien against the homestead but which have not been deferred as provided in ORS 311.702 to 311.735. Upon determination by the local government unit that any nondeferred installment is in default, the whole sum, including deferred amounts of the special assessment for local improvement shall become due and payable at once.

[1977 c.859 §12]



Section 311.730 - Payments by state to local officers; dates of payment; small special assessment amounts prepaid.

(a) All deferred special assessment amounts accruing between January 1 and June 30 of the year on or before August 1;

(b) All deferred special assessment amounts accruing between July 1 and December 31 of the year on or before February 1; and

(c) The special assessment improvement amount balance, including amounts of the special assessment not yet due and payable, that is attributable to a single homestead that has been granted deferral under ORS 311.702 to 311.735, if the special assessment improvement amount is less than $1,000 for the year in which deferral is first claimed.

(2) The department shall maintain accounts for each specially assessed deferred property and shall accrue interest on the gross amount of special assessment for local improvement advanced.

[1977 c.859 §13; 1980 c.19 §9; 1983 c.550 §16; 1997 c.154 §19]



Section 311.731 - Remittance to state of prepaid amounts when deferral ends.

(2) The remittance shall be made on or before August 15 of the year following the calendar year in which the event occurs, in an amount equal to the amount of the prepayment not yet due and payable on the date of the remittance, plus accrued interest on that amount.

(3) The department shall enter the amount received against the account that has been set up for special assessment deferred property. The amount received shall be credited as provided in ORS 311.701.

[1997 c.154 §23]



Section 311.732 - Deed or contract clauses prohibiting application for deferral are void.

[1985 c.167 §11]



Section 311.735 - Rules.

[1977 c.859 §14]



Section 311.740 - Definitions for ORS 311.740 to 311.780.

(1) "Commissioners" means the county court, board of county commissioners or other governing body of a county.

(2) "Department" means the Department of Revenue.

(3) "Disaster area" means an area within the State of Oregon which the Governor of the State of Oregon has named and declared to be a disaster area.

(4) "Land" means agricultural land or rangeland under farm use as defined in ORS 215.203 or 308A.056.

(5) "Taxes" means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll against land as defined in this section.

(6) "Taxpayer" means the person or persons who pay taxes upon land as defined in this section.

[1977 c.695 §1; 1999 c.314 §67]



Section 311.745 - Election to defer taxes in disaster area; eligibility.

(2) When the taxpayer exercises an option to defer taxes for any year by filing a claim for deferral under subsection (1) of this section, it shall have the effect of deferring payment of the taxes levied against the land of the taxpayer for the period of time the area continues to be designated a disaster area.

[1977 c.695 §2]



Section 311.750 - Qualifications.

(1) The property must be located in a disaster area.

(2) If the taxpayer is not the owner of the land, the taxpayer shall obtain written approval from the owner of the land to defer the taxes on the land under ORS 311.740 to 311.780.

(3) Property must be land as defined in ORS 311.740.

[1977 c.695 §3]



Section 311.755 - Time for payment; interest on deferred taxes; delinquency.

(1) One-fifth (20 percent) of the deferred taxes shall be payable on or before November 15 of the year following the close of the calendar year in which the termination of the disaster area designation has occurred and November 15 of each year thereafter.

(2) Interest shall accrue against the unpaid taxes and shall be paid with each one-fifth payment for the period of time the taxes have remained unpaid at the rate provided in ORS 311.775.

(3) The amounts designated in subsections (1) and (2) of this section shall be paid directly to the Department of Revenue on or before November 15 of each year in which they are due.

(4) If the amounts falling due as provided in this section are not paid on the indicated due date, such amounts shall be deemed delinquent as of that date and the property shall be subject to foreclosure as provided in ORS 311.771.

(5) All moneys collected by the department pursuant to this section shall be deposited into the General Fund.

[1977 c.695 §4]



Section 311.759 - Voluntary payment; satisfaction of deferred property tax lien.

(2) When the deferred taxes and accrued interest are paid in full and the property is no longer subject to tax deferral under ORS 311.740 to 311.780, the department shall prepare and record in the county in which the property is located a satisfaction of deferred property tax lien.

[1977 c.695 §5]



Section 311.760



Section 311.761 - Recordation of tax deferred properties; recording constitutes notice of lien.

(2) The recording of the tax deferred properties under subsection (1) of this section gives notice that the department claims a lien against those properties in the amount of the deferred taxes plus interest, even though the amount of taxes or interest is not listed.

[1977 c.695 §6]



Section 311.765



Section 311.770



Section 311.771 - Liens; priority; foreclosure proceeding.

(2) The lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

(3) Receipts from foreclosure proceedings and from voluntary payments for deferred taxes shall be paid by the department to the General Fund.

[1977 c.695 §7; 1981 c.897 §48; 1995 c.618 §66]



Section 311.775 - Notice of deferral to assessor by department; rate of interest on deferred taxes.

(2) When requested by the department, the tax collector shall send to the department as soon as the taxes are extended on the roll the tax statement for each tax deferred property.

(3) Interest shall accrue on the deferred taxes at the rate of nine percent per annum.

[1977 c.695 §8]



Section 311.780 - Payment of tax deferred amounts to county by state; availability of moneys.

(2) The Department of Revenue shall maintain accounts for each deferred property and shall accrue interest at the rate earned by the Oregon Short Term Fund established under ORS 293.728 on the gross amount of taxes advanced.

(3) The payment described in subsection (1) of this section shall be made only if there are moneys available in the General Fund for the payment because they are not appropriated or otherwise allocated for other purposes. Any moneys paid from the General Fund under this section shall be repaid to the General Fund with interest accrued at the rate described in subsection (2) of this section.

[1977 c.695 §9; 1980 c.19 §10; 1993 c.18 §75; 2009 c.541 §17; 2009 c.821 §23]



Section 311.785 - Authority to compromise taxes, abate interest or lawful charges.

[Formerly 311.705]



Section 311.790 - Cancellation of uncollectible property tax.

(2) If the tax collector determines that additional taxes on real property disqualified from special assessment under ORS 308A.703 are wholly uncollectible due to the property’s exempt status, the tax collector may request, in writing, the county court for an order directing that the taxes be canceled. The court, when so requested, may in its discretion order and direct the tax collector to cancel the uncollectible property taxes. The order shall be entered in the journal of the county court.

[Formerly 311.710; 1993 c.6 §6; 2007 c.791 §1]



Section 311.795 - Cancellation of delinquent taxes on certain donated property; cancellation where total is $10 or less.

(2) A county governing body may cancel all delinquent real property taxes and interest and penalties due thereon from any taxpayer where the total of the same is $10 or less, when in the judgment of the county governing body the cost of collecting the same will be greater than the amount to be collected.

(3) A county governing body may cancel all delinquent personal property taxes and the interest and penalties thereon due from any taxpayer where the total of the same is $10 or less and in the judgment of the county governing body the cost of collecting the same will be greater than the amount to be collected.

(4) Property taxes that are deferred under the homestead deferral program established under ORS 311.666 to 311.701, special assessments for local improvements that are deferred under ORS 311.702 to 311.735 or property taxes that are deferred under the disaster area tax deferral program established under ORS 311.740 to 311.780 are not delinquent taxes for purposes of this section. A county governing body may not cancel any deferred taxes, deferred special assessments or interest or penalties that accrue with respect to deferred taxes or deferred special assessments described in this subsection.

[Formerly 311.715; 1983 c.773 §1; 1993 c.6 §7; 2003 c.704 §1; 2007 c.70 §81; 2015 c.31 §6]



Section 311.796 - Cancellation of taxes upon donation of property to state, local government or nonprofit corporation for certain purposes.

(2) Property taxes that are deferred under the homestead deferral program established under ORS 311.666 to 311.701, special assessments for local improvements that are deferred under ORS 311.702 to 311.735 or property taxes that are deferred under the disaster area tax deferral program established under ORS 311.740 to 311.780 are not delinquent taxes for purposes of this section. A county governing body may not cancel any deferred taxes, deferred special assessments or interest or penalties that accrue with respect to deferred taxes or deferred special assessments described in this subsection.

[1991 c.615 §2; 1993 c.168 §9; 1997 c.752 §1; 1999 c.487 §4; 2003 c.704 §2; 2007 c.70 §82]



Section 311.800 - Compromise of taxes on lands conveyed to United States.

[Formerly 311.717]



Section 311.804 - Cancellation of assessment or taxes on cancellation of certificate or contract by Department of State Lands.

(2) This section does not apply to irrigation or drainage districts’ tax liens if the irrigation or drainage districts were organized prior to the inception of the department’s lien.

[Formerly 311.720]



Section 311.805



Section 311.806 - Refund of taxes on real and personal property.

(a) To the person described in ORS 309.100 (1) and in whose name a petition was filed, whenever a change in the value of property is ordered by a county board of property tax appeals and no appeal is taken or can be taken from the board’s order, or whenever ordered by the Oregon Tax Court or the Supreme Court and the order constitutes a final determination of the matter;

(b) To the person who has sought and obtained an order from the Department of Revenue under ORS 306.115, whenever a change in the value of property is ordered by the department and no appeal is taken or can be taken from the order of the department;

(c) To the person who meets the criteria described in ORS 305.275 and in whose name an appeal is filed under ORS 305.275, whenever ordered by the Oregon Tax Court or Supreme Court and the order constitutes a final determination of the matter;

(d) Whenever a change in the value of property is made under ORS 309.115 upon resolution of an appeal and no separate appeal of the value of the property was taken for the year of the change:

(A) To the person in whose name the appeal was filed, for each year after the year for which the appeal was filed in which that person was listed as the owner or an owner or the person in whose name the property was assessed; and

(B) To the owner of record on the tax roll at the time of refund, each year thereafter;

(e) To the owner of record on the tax roll at the time of refund, whenever taxes are collected against real or personal property not within the jurisdiction of the tax levying body;

(f) Except as provided in ORS 310.143, to the owner of record on the tax roll at the time of refund, whenever, through excusable neglect or through an error subject to correction under ORS 311.205, other than ORS 311.205 (1)(b)(A), taxes on property are paid in excess of the amount legally chargeable, limited to the amount of money collected in excess of the amount actually due;

(g) To the person in whose name the appeal was filed under ORS 305.275 if the officer makes a correction under ORS 311.205 (1)(b)(A) in the tax owed to which the appeal relates;

(h) Except as provided in ORS 311.808, to the payer of the tax whenever any person pays taxes on the property of another by mistake of any kind;

(i) To the applicant entitled to proration of taxes under ORS 308.425 resulting in an overpayment of taxes paid; or

(j) To the purchaser of business personal property in the circumstances described in ORS 311.642 (4), upon notification of the county governing body by the tax collector who accepted the refundable compromise payment.

(2)(a) Except as provided in paragraphs (b) and (c) of this subsection, a refund of taxes may be allowed or made for any year or years not exceeding five years prior to the last certified roll. A refund under this subsection may be paid only to the extent that a refund under subsection (4) of this section has not been paid.

(b) A refund of taxes may be allowed or made under subsection (1)(f) to (i) of this section after the period described in paragraph (a) of this subsection if, before the expiration of the period, a written claim for refund of the taxes is filed by the taxpayer with the county governing body.

(c) The county governing body shall order a refund of taxes to be paid as specified in subsection (1) of this section without the filing of a written claim and without regard to the period described in paragraph (a) of this subsection upon receipt of a copy of an order by the Department of Revenue, the Oregon Tax Court or the Supreme Court that constitutes a final determination that is not subject to appeal.

(3)(a) Upon request of the owner or an owner of any taxable property or the person in whose name the property is assessed, or the owner of record on the tax roll at the time of refund, whichever is applicable, and with the approval of the tax collector, the county governing body may authorize refunds payable under subsection (1)(a) to (e) of this section to be made by crediting the total tax liability account of the requester with the amount of the refund. The total tax liability account is the total amount of tax that has been extended or charged against a particular property tax account as limited by section 11b, Article XI of the Oregon Constitution.

(b) In the case of a refund or credit payable to a single requester that results from an order constituting a final determination of a matter as described under subsection (1)(a), (b) or (c) of this section, a county governing body may elect to pay the refund or apply the credit in equal periodic installments over not more than the five-year period that begins on the date that the order is issued if the amount to be refunded or credited exceeds the lesser of $250,000 or one-quarter of one percent of the total amount of taxes on property imposed within the county within the limits of section 11b, Article XI of the Oregon Constitution, as listed on the certificate last prepared under ORS 311.105.

(c) If a county governing body elects to pay a refund or credit under the provisions of paragraph (b) of this subsection, and the election will result in a hardship to a requester, the requester may appeal the election to the tax court as provided in ORS 305.404 to 305.560.

(4)(a) The tax collector shall refund taxes paid on a property value, a claim for exemption or a claim for cancellation of a property tax if:

(A) A county board of property tax appeals or the Oregon Tax Court issues a decision that could result in a refund if the decision is upheld on appeal;

(B) The final resolution is pending further appeal; and

(C) The county governing body orders a refund of taxes paid under this subsection.

(b) An order by a county governing body or a recommendation of an assessor or tax collector in regard to this subsection may not be considered in determining matters in controversy on appeal, including property value or tax liability.

(c) Interest may not be paid on any refund under this subsection prior to final resolution of the appeal. If, after taking into account the amount refunded under this subsection, the final resolution of the controversy after appeal results in a refund due, interest shall be determined and paid as provided in ORS 311.812.

(d) If, after taking into account the amount refunded under this subsection, the final resolution of the controversy after appeal results in additional taxes due on the property, the additional taxes shall be billed and collected as provided in ORS 311.513.

(5) Immediately upon payment of the refund and any interest thereon, the tax collector shall make the necessary correcting entries in the records of the office of the tax collector. ORS 294.305 to 294.565 do not apply to refunds made out of the refund reserve account or the unsegregated tax collections account.

(6) A refund is not required under this section for any tax year if the amount of the refund would be $10 or less. Any amount not refunded under this subsection shall be distributed to taxing districts in the same manner that other taxes are distributed.

(7) As used in this section, "owner of record on the tax roll at the time of refund" means the owner or an owner of the property or the person in whose name the property is assessed on the tax roll last certified and delivered to the tax collector under ORS 311.105 and 311.115.

[1959 c.554 §2 (enacted in lieu of 311.805); 1961 c.533 §50; 1971 c.737 §3; 1973 c.347 §1; 1975 c.395 §3; 1979 c.702 §1; 1985 c.162 §10; 1991 c.459 §260; 1993 c.6 §3; 1993 c.270 §60; 1995 c.650 §71; 1997 c.541 §§295,296; 2003 c.38 §1; 2005 c.394 §1; 2007 c.364 §1; 2015 c.31 §1; 2015 c.444 §8]



Section 311.807 - Refund reserve account; deposits; payment of refunds; rules.

(2)(a) Each year, the treasurer may deposit in the refund reserve account, from the unsegregated tax collections account, an amount equal to 100 percent of the anticipated annual refunds for the county.

(b) Any deposit into the refund reserve account from taxes collected in November shall not exceed two-thirds of the total anticipated annual refunds for the county.

(3) The moneys in the refund reserve account shall first be used to pay refunds determined to be due under ORS 311.806.

(4) If the moneys in the refund reserve account are insufficient to pay refunds at any time, refunds shall be made out of the unsegregated tax collections account. If funds are not available in either the refund reserve account or the unsegregated tax collections account, the county governing body may delay payment of the refunds until such time as sufficient funds are available.

(5) If, at the end of the fiscal year, the balance in the refund reserve account exceeds the amount necessary to pay estimated refunds, the treasurer shall distribute the excess to the unsegregated tax collections account.

(6) The Department of Revenue shall provide by rule the method to be used to calculate anticipated annual refunds for the county.

[1991 c.459 §266; 1993 c.650 §3; 2005 c.94 §65]



Section 311.808 - When refund on real property, manufactured structure or floating home prohibited.

(1) A mortgagee has requested the tax statement for the property under ORS 311.252 and has paid the tax on the property.

(2) The tax roll shows payment of the taxes, and thereafter the property is sold to a bona fide purchaser.

[1975 c.395 §2; 1989 c.297 §2; 1993 c.270 §71; 2003 c.38 §2; 2015 c.31 §5]



Section 311.810



Section 311.812 - No interest on refunds under ORS 311.806; exceptions; rate.

(2) Interest as provided in subsection (3) of this section shall be paid on the following refunds:

(a) A refund resulting from the correction under ORS 308.242 (2) or (3) or 311.205 of an error made by the assessor, Department of Revenue or tax collector.

(b) A refund resulting from a written stipulation of the county assessor or the county tax collector if the written stipulation constitutes a final determination that is not subject to appeal.

(c) Any refund ordered by the Department of Revenue if no appeal is taken or can be taken from the department’s order.

(d) Refunds ordered by the Oregon Tax Court or the Supreme Court if the order constitutes a final determination of the matter.

(e) Refunds of taxes collected against real or personal property not within the jurisdiction of the tax levying body.

(f) Refunds due to reductions in value ordered by a county board of property tax appeals where no appeal is taken.

(g) Refunds due to reductions in value made pursuant to ORS 309.115.

(h) Refunds due to a claim for a veteran’s exemption for a prior tax year that is filed pursuant to ORS 307.262.

(3)(a) The interest provided by subsection (2) of this section shall be paid at the rate of one percent per month, or fraction of a month, computed from the time the tax was paid or from the time the first installment thereof was due, whichever is the later. If a discount is given at the time the taxes are paid, interest shall be computed only on the net amount of taxes to be refunded. If any portion of a refund described in subsection (2) of this section results from an assessment based on inaccurate information contained in a report filed by a taxpayer, interest shall be computed on only the portion of the refund that is not attributable to the inaccurate information contained in the taxpayer report.

(b) As used in this subsection, "report" means a return, statement or any other information provided by a taxpayer in writing to the department or county assessor.

[1971 c.737 §2; 1975 c.704 §4; 1977 c.606 §3; 1981 c.804 §89a; 1983 s.s. c.5 §22; 1993 c.270 §61; 1995 c.79 §151; 1995 c.226 §13; 1997 c.541 §298; 1999 c.862 §5; 2001 c.199 §4; 2005 c.394 §2; 2007 c.545 §1; 2007 c.590 §3; 2009 c.41 §5]



Section 311.813 - Refunds ordered by certain courts.

[1987 c.301 §2]



Section 311.814 - Appeal of large amounts of value; reserve account for refunds.

(2) The reserve shall consist of an amount representing that portion of taxes paid by the petitioner attributable to the amount of value in dispute for each tax year that the appeal remains unresolved. Upon termination of the controversy, the principal amount in the account necessary to pay any refund, and any interest provided for under ORS 311.812, shall be paid to the petitioner. Any excess remaining in the reserve after termination of the controversy and payment of a refund, if any, shall be deposited in the unsegregated tax collections account in full satisfaction of the tax due on the property.

(3) If the final resolution of the controversy results in additional taxes due on the property, the amount in the reserve account shall be deposited into the unsegregated tax collections account and shall be distributed according to the distribution percentage schedule for the current tax year prepared in accordance with ORS 311.390. The additional taxes shall be collected as provided in ORS 311.513.

[1991 c.459 §265; 1993 c.270 §63; 1995 c.256 §8; 1995 c.650 §72; 1997 c.541 §§299,300; 2003 c.274 §4; 2007 c.126 §1]



Section 311.815 - Abandonment of purpose for which special tax levied; refund or cancellation of tax.

[Amended by 2011 c.204 §10]



Section 311.820



Section 311.821 - Refunds authorized in event of certain boundary changes of taxing districts; reimbursements.

(2) Whenever in any year the boundaries of a taxing district have been reduced by boundary changes pursuant to law after the date provided in ORS 308.225, and such changes in boundaries have been disregarded by the county assessor as required by ORS 308.225, and as a result thereof taxes were levied upon property within such withdrawn area by such district and also for the same tax year by another taxing district providing the same service or services, subjecting such property to double taxation for any tax year, the county governing body shall refund out of the unsegregated tax collections account to the taxpayers of the territory upon which the levy was imposed and the tax was collected the proportionate amount of money in excess of the amount that would have been paid by such taxpayers had the withdrawal been recognized by the assessor as effective for the tax year involved; provided, all such property shall remain liable for indebtedness incurred prior to the boundary change as otherwise required by law. A written claim for refund of such tax collection shall be filed with the county governing body within two years from the assessment date for the fiscal year for which the taxes were collected.

(3) If the claim is in proper form, the county governing body shall take action by resolution spread upon its journal, and repayments shall be made by orders drawn on the county treasurer for the several amounts and issued to the several taxpayers shown by the tax records to have made the payments originally.

(4) Immediately upon such reimbursement the tax collector shall make the necessary correcting entries in the records of the office of the tax collector.

[1965 c.344 §40 (enacted in lieu of 311.820 and 311.825); 1979 c.702 §3; 1985 c.162 §11]



Section 311.825



Section 311.827



Section 311.830



Section 311.835



Section 311.840



Section 311.845



Section 311.850 - Findings.

[1975 c.563 §1; 1991 c.459 §261; 2005 c.94 §66]



Section 311.855 - Definitions for ORS 311.850 to 311.870.

(1) A thermal power plant, as defined in ORS 469.300.

(2) A hydroelectric power project, as described in ORS 543.010.

(3) Any building or improvement that is suitable for use for industrial, commercial, manufacturing or warehousing purposes.

[1975 c.563 §2]



Section 311.860 - Agreement for prepayment; contents; filing; certificate of payment.

(a) The payment of moneys to the taxing unit by the person proposing to construct the facility. The person shall make the payment prior to or during the period of the construction.

(b) The amounts of the payments to be made by the person proposing to construct the facility and the dates for making the payments.

(c) A reduction in real market value for the facility for purposes of computing the rate of levy of the taxing unit entering into the agreement for each year of a period of years, not to exceed 10, commencing on or in the course of completion of the construction of the facility. The amount of reduction allowed by the agreement shall be a percentage amount, not to exceed 50 percent, of the real market value of the facility as of any assessment date affected by the reduction, and may be fixed or graduated over the period of years for which the reduction is allowed. The total reduction allowed by the agreement shall result in a tax benefit for the facility that is estimated to be equivalent to the total amount of payments made under the agreement to the taxing unit, plus interest at the maximum rate of eight percent per annum from the date of each payment. In no event, however, shall the total reduction in real market value during the period of years of reduction cause a total reduction in taxes that exceeds the total amount of moneys previously paid plus interest.

(2) A copy of an agreement entered into under this section shall be filed with the county assessor of each county in which a taxing unit that is a party to the agreement is located.

(3) Prior to April 1 preceding the first tax year for which the exemption granted by ORS 311.865 applies, the governing body of the taxing unit that is a party to the agreement may certify to the county assessor that all payments have been made to the taxing unit in accordance with the terms of the agreement. The county assessor may not grant the exemption for any year unless the county assessor has received such certificate. Review of denial of an exemption under this section shall be as provided by ORS 305.275.

[1975 c.563 §3; 1979 c.772 §18; 1991 c.459 §262; 2005 c.94 §67]



Section 311.865 - Exemption; amount; termination.

[1975 c.563 §4; 1991 c.459 §263]



Section 311.870 - Characterization of prepaid taxes.

[1975 c.563 §5]



Section 311.990 - Penalties.

(2) Violation of ORS 311.350 is a Class B misdemeanor.

(3) Violation of ORS 311.425 (1) is a Class A violation.

(4) If a tax collector fails to comply with any of the provisions of law relating to the receiving and receipting of moneys and warrants collected by the tax collector for taxes, the tax collector commits a Class A violation. The court before whom the tax collector is tried shall declare the office of the tax collector vacant for the remainder of the term of the tax collector.

(5) If a tax collector willfully returns as unpaid any tax which has been paid to the tax collector, the tax collector commits a Class B misdemeanor.

(6) If a tax collector or sheriff neglects or refuses to pay over all moneys collected by the tax collector or sheriff for taxes to the county treasurer, or neglects or refuses to make a return of delinquent taxes of the county, or any other return or statement, as required by the laws relating to the collection of property taxes, the tax collector or sheriff commits a Class C felony.

(7) A person who knowingly makes a false oath under ORS 311.666 to 311.701 commits perjury and shall be punished as provided by ORS 162.085.

[Subsection (7) enacted as 1963 c.569 §23; 1971 c.743 §354; 1971 c.747 §19; 1979 c.689 §26; 1999 c.1051 §175; 2011 c.597 §84]






Chapter 312 - Foreclosure of Property Tax Liens

Section 312.005 - "District attorney" described.

[1971 c.245 §2]



Section 312.010 - When real property subject to tax foreclosure; listing other charges with taxes.

(2) All special assessments, fees or other charges charged against the property subject to foreclosure which are due and unpaid for any year or years for which ad valorem taxes are delinquent and for which there is no other provision of law for their payment out of the foreclosure proceeding, shall be listed with the delinquent ad valorem taxes in the foreclosure proceedings and foreclosed and collected as a part of such proceedings in the same manner as the delinquent ad valorem taxes. In any event, if three years have elapsed since the special assessment, fee or charge has been placed on the tax roll for collection and the assessment, fee or charge remains unpaid, it may be included in the next foreclosure proceeding and foreclosed and collected as part of such proceeding.

[Amended by 1965 c.344 §41]



Section 312.020 - Supervision by Department of Revenue; enforcement.

(2) Whenever any district attorney fails to institute or complete foreclosure proceedings in the manner required by this chapter, the department may call upon the Attorney General to institute or complete such proceedings. For this purpose, the Attorney General shall have the same powers and authority as a district attorney under this chapter. All costs incurred by the Attorney General shall be borne by the county in which the foreclosure proceedings are undertaken. Upon presentation by the Attorney General to the county governing body of a certified, itemized statement of costs, the governing body shall order payment to the Attorney General out of any available funds of the county. If no payment is made within 30 days thereafter, the Attorney General shall submit to the Secretary of State a certified, itemized statement of such costs and the Attorney General shall be reimbursed upon the order of the Secretary of State to the State Treasurer, from the county’s share of the state’s cigarette and liquor revenues.

[Amended by 1971 c.245 §3]



Section 312.030 - Annual foreclosure list; suppression of certain public employee names; interest on taxes in list.

(a) The names of the several persons appearing in the latest tax roll as the respective owners of tax-delinquent properties. If the owner of the property is an attorney, or a public safety officer or civil code enforcement officer who has applied for an exemption under ORS 192.501, the list shall state that the name of the owner is suppressed by law.

(b) A description of each such property as it appears in the latest tax roll.

(c) The year or years for which taxes are delinquent on each property.

(d) The principal amount of the delinquent taxes of each year and the amount of accrued and accruing interest thereon to the day of publication.

(2) Thereafter, and until judgment is obtained pursuant to ORS 312.090, interest shall be charged and collected on each of the several amounts of taxes included in the foreclosure list at the rate provided in ORS 311.505 (2).

[Amended by 1975 c.704 §5; 1979 c.703 §11; 1987 c.311 §3; 2007 c.687 §4; 2015 c.313 §3]



Section 312.040 - Notice of proceeding; service.

(a) Notice shall be given by one publication of the foreclosure list in a newspaper of general circulation in the county, to be designated by the county court or board of county commissioners. The price charged by the newspaper shall be at the legal rate as provided by law. A copy of the newspaper notice shall be mailed by the county to each incorporated city in the county.

(b) In addition, notice of the foreclosure proceeding shall be sent by certified and regular first class mail to the owner or owners, as shown in the county deed records, of each property included on the foreclosure list at the address or addresses as reflected in the county records under ORS 93.260, 311.555 or 311.560.

(2) Each notice given under subsection (1) or (4) of this section shall identify the particular property or properties that is the subject of the notice.

(3) All persons owning or claiming to own, or having or claiming to have, any interest in any property included in the foreclosure list are required to take notice of such proceeding and of all steps thereunder.

(4) If it is deemed expedient to do so, notice of the institution of the foreclosure proceeding may be given by personal service. Notice by personal service shall be in lieu of service by publication and certified and regular first class mail required by subsection (1) of this section as to the defendant or defendants so served, and it shall not be necessary to include in the publication of the foreclosure list the names of such defendants or the descriptions or other matters relating to their respective properties.

[Amended by 1957 c.68 §1; 1983 c.657 §9; 1985 c.613 §29; 1987 c.311 §4]



Section 312.050 - Instituting foreclosure proceedings.

(2) One general proceeding shall be brought on the part of the county to foreclose the tax liens against each of the properties included in the foreclosure list. The person whose name appears in the latest tax roll as the owner of any property therein described shall be considered and treated as the owner of the property. Each such proceeding shall be a proceeding in rem against the property itself. If in any tax roll it appears that the owner of any property is unknown, or that the name of the owner is exempt from disclosure under ORS 191.501, then the property shall be proceeded against as belonging to an unknown owner.

[Amended by 1979 c.703 §12; 1987 c.311 §5; 2007 c.687 §5]



Section 312.060 - Application for judgment foreclosing lien; effect and correction of irregularity, informality, omission or other error.

(2) No assessment of property or charge for taxes shall be considered invalid because of:

(a) An irregularity in an assessment roll.

(b) An assessment roll not having been made, completed or certified within the time prescribed by law.

(c) The property having been listed or charged in an assessment or tax roll without any name, or with a name other than that of the owner.

(3) No error or informality on the part of any officer in connection with assessment, equalization, levy or collection shall vitiate or affect the assessment of the property or the taxes thereon.

(4) Any such irregularity, informality, omission or other error may, in the discretion of the court, be corrected to conform to law.

[Amended by 1979 c.284 §137; 1989 c.411 §1; 2003 c.46 §28; 2003 c.576 §414]



Section 312.070 - Answer and defense to application by person interested.

[Amended by 2003 c.576 §415]



Section 312.080 - Summary hearing.

[Amended by 2003 c.576 §416]



Section 312.090 - Judgment; lien; interest.

[Amended by 2003 c.576 §417]



Section 312.100 - Order for sale of properties to county; certified copy of judgment as certificate of sale.

[Amended by 1989 c.411 §2; 2003 c.576 §418]



Section 312.110 - Removal of property from foreclosure proceedings.

[Amended by 1983 c.472 §1; 1987 c.311 §6; 2003 c.576 §419]



Section 312.120 - Period during which property held by county; redemption; assessment during redemption period; redemption of part of property.

(2) During the two-year period any person having an interest in the property at the date of the judgment of foreclosure, or any heir or devisee of such person, or any person holding a lien of record on the property, or any municipal corporation having a lien on the property, may redeem the property by payment of the full amount applicable to the property under the judgment, with interest thereon as provided by law, plus a penalty of five percent of the total amount applicable to the property under the judgment and a fee as specified under subsection (5) of this section. The penalty of five percent and fee shall be in lieu of all costs chargeable against the property in connection with the foreclosure proceeding. The fee shall be used to defray the costs, among other costs, incurred by the county to provide the notices of redemption period expiration to lienholders and others required under ORS 312.125.

(3) Property so redeemed shall be subject to assessment for taxation during the period of redemption, as though it had continued in private ownership.

(4) Any person holding a mortgage or other lien of record covering a part only of a particular parcel of real property included in the judgment of foreclosure may redeem such part by payment of the proportionate amount applicable thereto under the judgment.

(5) The fee specified by this subsection is as follows:

(a) If the property is redeemed before the date the notice by certified mail required by ORS 312.125 is given, $50.

(b) If the property is redeemed on or after the date the notice by certified mail required by ORS 312.125 is given, the greater of $50 or the actual cost to the county for a title search and other expenses related to obtaining a title search.

[Amended by 1983 c.472 §2; 1987 c.311 §7; 1989 c.687 §2; 1999 c.22 §1; 2003 c.576 §420]



Section 312.122 - Reduced redemption period when property subjected to waste or abandonment; hearing; notice; reasonable inquiry.

(a) The property is subjected to waste that results in a forfeiture to the county of the right to possession of the property under ORS 312.180; or

(b) The property is not occupied by the owner or any person or entity that appears in the records of the county to have a lien or other interest in the property for a period of six consecutive months, and the property has suffered a substantial depreciation in value or will suffer a substantial depreciation in value if not occupied.

(2)(a) Upon determining that real property sold to the county under ORS 312.100 may be subject to waste or abandonment as provided in subsection (1) of this section, the county shall set a date, time and place within the county for a hearing for the purpose of determining whether the property should be deeded to the county pursuant to subsection (1) of this section.

(b) The owner and any person or entity that appears in the records of the county to have a lien or other interest in the property shall be given an opportunity to be heard at the hearing provided in paragraph (a) of this subsection.

(c) If the county determines after the hearing provided in paragraph (a) of this subsection that the property is subject to waste or abandonment as provided in subsection (1) of this section, the county governing body shall provide that any rights of possession the owner may have in the property are forfeited and direct the property be deeded to the county by the tax collector of the county after expiration of a period of 30 days from the date of the action of the county governing body determining property subject to forfeiture unless it is sooner redeemed by the owner or any person or entity that then appears in the records of the county to have a lien or other interest in the property. All rights of redemption with respect to the real property described in that deed shall terminate on the execution of the deed to the county.

(d) The county shall, in its ordinance, provide for procedures for the hearing required under this subsection that are compatible with the requirements of due process of law.

(3) Not less than 30 days prior to the hearing provided in subsection (2) of this section, the county shall notify the owner and any person or entity that then appears in the records of the county to have a lien or other interest in the property of the hearing. The notice shall contain:

(a) The date, time and place of the hearing provided for in subsection (2) of this section;

(b) The date of the judgment;

(c) The normal date of expiration of the period of redemption under ORS 312.120;

(d) A warning to the effect that if the county determines that the property is subject to waste or abandonment as provided in subsection (1) of this section, the property will be deeded to the county immediately after the expiration of 30 days from the date of the county governing body action so determining and that every right or interest of any person in the property will be forfeited forever to the county unless the property is redeemed within that 30-day period;

(e) A legal description of the property and a tax account number; and

(f) The name of the owner as it appears on the latest tax roll.

(4) The notice required to be given under subsection (3) of this section shall be given by both certified mail and by regular first class mail.

(5)(a) If the notice required under subsection (3) of this section is to be given to an owner, the notice shall be addressed to the owner or owners, as reflected in the county records of deeds, at the true and correct address of the owner as appearing on the instrument of conveyance under ORS 93.260 or as furnished under ORS 311.555 or as otherwise ascertained by the tax collector of the county pursuant to ORS 311.560.

(b) If the person or entity to whom the notice is required under subsection (3) of this section to be given is a lienholder, or person or entity other than the owner, having or appearing to have a lien or other interest in the property, the notice shall be addressed to the lienholder, person or entity at the address that the county knows or after reasonable inquiry has reason to believe to be the address at which the lienholder, person or entity will most likely receive actual notice.

(6) For purposes of subsection (5)(b) of this section, if the lienholder is a corporation or a limited partnership, the county shall be considered to have made reasonable inquiry if the notice is mailed to the registered agent or last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Corporation Commissioner, or if the corporation or limited partnership is not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership.

(7) As used in this section, "records of the county" has that meaning given in ORS 312.125 (7).

[1989 c.687 §1; 2003 c.576 §421; 2009 c.33 §10]

Note: 312.122 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 312 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 312.125 - Notice to owner or lienholder of expiration of period of redemption; contents; mailing.

(2) The notice shall contain:

(a) The date of the judgment;

(b) The date of expiration of the period of redemption;

(c) A warning to the effect that the property ordered sold under the judgment, unless sooner redeemed, will be deeded to the county immediately on expiration of the period of redemption and that every right or interest of any person in the property will be forfeited forever to the county;

(d) A legal description of the property and a tax account number; and

(e) The name of the owner as it appears on the latest tax roll.

(3) The notice required to be given under subsections (1) and (2) of this section shall be given by both certified mail and by regular first class mail and subsections (4) and (5) of this section shall apply to both mailings.

(4)(a) If the notice required under subsections (1) and (2) of this section is to be given to an owner, the notice shall be addressed to the owner or owners, as reflected in the county records of deeds, at the true and correct address of the owner as appearing on the instrument of conveyance under ORS 93.260 or as furnished under ORS 311.555 or as otherwise ascertained by the tax collector pursuant to ORS 311.560.

(b) If the person or entity to whom the notice is required under subsection (1) of this section to be given is a lienholder, or person or entity other than the owner, having or appearing to have a lien or other interest in the property, the notice shall be addressed to the lienholder, person or entity at the address that the tax collector knows or after reasonable inquiry has reason to believe to be the address at which the lienholder, person or entity will most likely receive actual notice. For the convenience of the county, any lien, instrument or other document, memorandum or writing, filed on or after September 27, 1987, that creates an interest with respect to which notice is required to be given under this paragraph, shall contain:

(A) The address of the person or entity holding lien or other interest created by the instrument or other document, memorandum or writing; and

(B) The tax account number, if any, and if known, of the property subject to the lien or in which the interest is created.

(5) Failure of a lien, instrument or other document, memorandum or other writing to contain the address and tax account number information required under subsection (4)(b) of this section does not invalidate the lien, instrument or other document, memorandum or writing, nor shall the failure of the writing to contain the information relieve the tax collector of the duty to obtain and mail the notice required under subsection (4)(b) of this section to the address that the tax collector believes to be the address at which the lienholder, person or entity is most likely to receive actual notice.

(6) For purposes of subsection (4)(b) of this section, if the lienholder is a corporation or a limited partnership, the tax collector shall be considered to have made reasonable inquiry if the notice is mailed to the registered agent or last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Corporation Commissioner, or if the corporation or limited partnership is not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership.

(7)(a) As used in this section, "records of the county" means the following:

(A) The grantor-grantee indexes.

(B) Other records of deeds, mortgages, powers of attorney, contracts and other instruments, documents or memorandum of conveyance or otherwise of real property that are described in ORS 205.130 (1) and (2).

(C) The County Clerk Lien Record described in ORS 205.130 (3).

(D) Records of federal tax liens and other liens, instruments or other documents or writings reflecting an interest in real property described in ORS 205.246, if those records are kept separately from the records described in paragraph (b) of this subsection.

(E) Records of statutory liens on real property described in ORS 87.372.

(F) Any other records of interests in real property required to be kept by the county clerk, if the records contain a legal description of the property and an address specifically designated as indicated on the instrument, document or other memorandum or writing for purposes of mailing the notice required by this section.

(b) For purposes of this section only, "records of the county" includes:

(A) The appropriate records of the courts described in ORS 7.010 in the custody of the clerk of the appropriate court or court administrator under ORS 7.110; and

(B) Probate records in the custody of the clerk of the appropriate court or court administrator under ORS 7.230 and 7.240. Notwithstanding any provision to the contrary in ORS chapter 7 or other law, the clerk of the appropriate court or the court administrator shall make available to and assist the tax collector in the examination of the records described in this paragraph for purposes of carrying out the obligations of the tax collector under this section without charge.

[1987 c.311 §2; 1989 c.628 §1; 2003 c.576 §422; 2009 c.33 §11]



Section 312.130 - Release of claims of county by redemption; entries by tax collector; certificate of redemption.

[Amended by 1989 c.411 §3; 1991 c.111 §18; 2003 c.576 §423]



Section 312.140 - Notice of foreclosure list to lienholder.

(2) Whenever any property described in the request for notice is included in a foreclosure list, the tax collector shall send by registered mail or by certified mail with return receipt written notice thereof to the mortgagee or other lienholder. At the time of mailing the notice the tax collector shall note that fact in the latest tax roll opposite the description of the property. The notation in the tax roll is prima facie evidence that the notice was mailed. Where the same mortgagee or lienholder has filed requests for notices on two or more properties included in a foreclosure list, one general notice may be issued covering all such properties.

[Amended by 1991 c.249 §24; 1997 c.170 §50; 2001 c.753 §2]



Section 312.150 - Effect of failure to give notice to lienholder when requested.



Section 312.160 - Lienholder paying taxes or redeeming gets additional lien for amount paid.



Section 312.170 - Municipal or other public corporation removing property from foreclosure list or proceeding or redeeming; additional lien.

(2) Where any municipal or other public corporation so removes or redeems any real property on which it claims a lien, or pays any taxes thereon, the corporation may add to its lien the amount so disbursed and cause that amount to be noted on its lien docket. The amount so disbursed shall be recoverable as part of the lien of the municipal or other public corporation. In case of foreclosure of the original lien claimed by such corporation, the amount so disbursed may be added to the original lien and recovered as part thereof.

(3) Any county and municipal or other public corporation may enter into a cooperative agreement to facilitate foreclosure sales for the collection of delinquent property taxes and municipal liens.

[Amended by 1989 c.411 §4; 2003 c.576 §424]



Section 312.180 - Possession during redemption period; forfeiture for waste.



Section 312.190 - General notice of expiration of redemption period.

(1) Not more than 30 days nor less than 10 days prior to the expiration of the period of redemption of any real property ordered sold to the county under a judgment under ORS 312.100, the tax collector shall publish a general notice relative to the expiration of the period of redemption.

(2) The notice shall contain the date of the judgment, the date of expiration of the period of redemption, and warning to the effect that all the properties ordered sold under the judgment, unless sooner redeemed, will be deeded to the county immediately on expiration of the period of redemption and that every right or interest of any person in the properties will be forfeited forever to the county.

(3) The notice shall be published in two weekly issues of a duly designated newspaper of general circulation in the county within the period of 20 days as specified in this section. Proof of publication shall be attached to and made a part of the deed issued to the county. The published notice may be a general notice and it shall not be necessary to include therein descriptions of the several properties or the names of the respective owners.

[Amended by 1975 c.780 §13; 1987 c.311 §8; 2003 c.576 §425; 2007 c.687 §6]



Section 312.200 - Deed to county.

[Amended by 1987 c.311 §9]



Section 312.210 - Appeal.

[Amended by 1979 c.562 §12; 2003 c.576 §426]



Section 312.214 - Public policy relating to title obtained by county by tax foreclosure.

(1) When a county has acquired or hereafter acquires real property by foreclosure for delinquent taxes, the county’s title to the property shall have the utmost stability; and

(2) Once real property has become or hereafter shall become subject to foreclosure for taxes, there has been imposed and there hereafter shall be imposed upon all persons owning or claiming to own, or having or claiming to have, any interest in the real property, by reason of their delinquency, a continuing duty to investigate and ascertain whether the real property did become or hereafter shall become included in tax foreclosure proceedings, regardless of any defects, jurisdictional or otherwise, that may have appeared or shall hereafter appear in the foreclosure proceedings.

[Formerly part of 312.220; 1995 c.79 §152; 2005 c.94 §68]



Section 312.216 - Conclusive presumptions of notice resulting from tax foreclosure.

(1) That any real property that they owned or claimed to own, or in which they had or claim to have had any interest, and any real property that they hereafter may own or claim to own or in which they hereafter shall have or claim any interest has been assessed and hereafter will be assessed each year;

(2) That the tax levied against such real property became and hereafter will become due and delinquent at a fixed time;

(3) That the tax became and was and hereafter will become and be a lien upon such real property;

(4) That if such tax was not paid or hereafter shall not be paid within the time fixed by law, the lien has been or hereafter will be enforced by foreclosure proceedings at the time and in the manner provided by law;

(5) That since the enactment of chapter 408, General Laws of Oregon 1919, and following its effective date (May 29, 1919), such foreclosure proceedings have been and hereafter will be proceedings in rem; and

(6) That by reason of their delinquency in the matter of the payment of their taxes, there has been impressed upon and there hereafter shall be impressed upon them a continuing duty to investigate and ascertain whether or not such real property has been or hereafter shall become included in tax foreclosure proceedings, regardless of any defects, jurisdictional or otherwise, that may have appeared or hereafter shall appear in such foreclosure proceedings.

[Formerly part of 312.220; 2005 c.94 §69]



Section 312.218 - Constructive possession by county; notice; remedy of ejectment.

(a) That from and after the date of the execution of any such deed to a county, such county shall be deemed to have constructive possession of the real property therein described to the same extent and legal effect as if the county were in the actual, physical and exclusive possession of such property, and for all purposes such constructive possession shall be deemed the equivalent of actual and physical possession of such property that is hostile, adverse, actual, visible, notorious and exclusive.

(b) That from and after the date of the execution of any such deed to a county, such county had, and hereafter shall be deemed to have had constructive possession of the real property therein described to the same extent and legal effect as if the county were in the actual, physical and exclusive possession of such property, and for all purposes such constructive possession shall be deemed the equivalent of actual and physical possession of such property that is hostile, adverse, actual, visible, notorious and exclusive.

(c) That the recording of a deed to a county pursuant to ORS 312.200 gave and hereafter shall be deemed to give notice to the world of such county’s constructive possession as provided and defined in ORS 312.214 to 312.220.

(2) In addition to all other remedies made available to the person by law, the remedy of ejectment is hereby made available to any person claiming to be the owner of any property as against the county which is in the constructive possession of the county as provided and defined in ORS 312.214 to 312.220.

[Formerly part of 312.220]



Section 312.220 - Judgment as evidence and estoppel.

[Amended by 1961 c.718 §1; part renumbered 312.214, 312.216 and 312.218; 2003 c.576 §427]



Section 312.230 - Limitations on proceedings affecting foreclosure sale; payments required with first pleading; effect as statute of prescription.

(2) Notwithstanding any other provisions of law, in every such action, suit or proceeding any person claiming to be the owner of the property, as against the county or grantee, shall pay into court with the first pleading the amount charged against the property in the judgment of foreclosure, plus the amount or amounts that would otherwise have been assessed and levied against said property as taxes from the date of the said judgment to the time of the filing of such action, suit or proceeding, together with any penalties and interest that would have accrued thereon as by statute provided. In every such action, suit or proceeding any person claiming to be the owner of the property as against any person holding title from the county, shall pay into court with the first pleading the amount charged against the property in the judgment of foreclosure, together with interest thereon at the rate of six percent per year from the date of the judgment to the date of filing the pleading.

(3) For all purposes this section shall be construed as a statute of prescription as well as a statute of limitation.

[Amended by 1961 c.718 §2; 2003 c.576 §428; 2005 c.94 §70]



Section 312.240 - Vacation of judgment; determining value of improvements by purchaser and rendering judgment therefor.

[Amended by 2003 c.576 §429]



Section 312.250 - Certain rights of municipal corporations not affected by ORS 312.010 to 312.120 and 312.130 to 312.240.



Section 312.260 - Lands acquired by county by tax foreclosure where title fraudulently concealed from owner.

(2) Such person may cause to be filed with the county clerk of the county at any time while the title to any such lands is held by the county, written notice of intention to purchase the lands or any part thereof under this section, describing the lands. The notice shall be acknowledged and recorded in the deed records and a copy thereof served upon the district attorney of the county. The purchase of the land shall be completed by cash or execution of the agreement within one year from the filing of the notice or the final determination of the suit, action, or proceeding.

(3) This section shall not apply to or affect the title to any such lands dedicated to public use or conveyed by the county prior to the filing of the notice, but shall apply to lands sold by the county to an innocent purchaser under contract, in which case such person succeeds to the interest of the county in the contract subject to the rights of the innocent contract purchaser.

[Amended by 2005 c.243 §32]



Section 312.270 - Title of county purchasing property; title of purchaser on resale.

(2) A private purchaser at resale of such property by the county acquires title free and clear of all assessments for local improvements levied by any municipal corporation.

[Amended by 1997 c.805 §6]



Section 312.280



Section 312.290 - Sale of property on which there are unpaid assessments applicable to defaulted bonds of a city or town.



Section 312.300 - Effect of irregularities and omissions on sales made pursuant to ORS 312.270 or 312.290.

[Amended by 2003 c.576 §430]



Section 312.310 - Accepting deed where timber fire reduces value of property; sale of timber or property acquired.

(2) The court or board may sell the timber from lands so acquired, in the manner and for the price the court or board deems for the best interest of the county, but if any lands so acquired are sold by the county, whether before or after sale of the timber thereon, the lands shall be sold in the manner provided by law for sale by a county of real property acquired through foreclosure of liens for delinquent taxes.

(3) The proceeds from the sale of timber from the lands acquired under this section shall be distributed in the same manner as proceeds from the sale of property are distributed under ORS 275.275. All payments received after May 16, 1955, in consideration for the use of roads made in connection with the sale of such timber, and any other payments received after that date whether by gift or otherwise made in connection with the sale of such timber, shall be considered proceeds from the sale of such timber and shall be distributed as provided in this subsection.

(4) This section applies only where the damage resulted from one fire and the area involved is in excess of 10,000 acres.

[Amended by 1955 c.546 §1; 1969 c.595 §14]



Section 312.320



Section 312.330



Section 312.340



Section 312.350



Section 312.360 - Tax sales to counties or other public corporations validated; effect of omissions or defects.

(2) No proceedings subsequent to a judgment foreclosing a tax lien or liens shall be invalidated and no tax deed declared void or set aside for irregularities, omissions or defects unless the record owner of the land sold has been actually misled by the irregularities, omissions or defects to the injury of the record owner.

[Amended by 2003 c.576 §431]



Section 312.370 - Certain tax sales validated.



Section 312.380 - Effect of failure to issue certificate of sale prior to 1939.



Section 312.390 - Request by lienholder for notice of proposed sale for delinquent city assessments or liens.



Section 312.400 - Giving notice to lienholder.

(2) At the time the notice is mailed, the city treasurer shall note the fact of the mailing on the record of such assessment or lien in the possession of the city treasurer and shall make a certificate of the mailing and keep it on file in the office of the city treasurer. The certificate so filed is conclusive evidence that the notice was mailed.

(3) The notice shall be mailed not less than 21 days prior to the date fixed for the sale and shall be addressed to the mortgagee or other lienholder specified in the request.

(4) The notice shall contain:

(a) The name of the owner or reputed owner of the property.

(b) The description of the property.

(c) The date fixed for the sale.

(d) A description of the city assessment or lien and the amount unpaid thereon.

(e) The amount necessary to be paid to prevent the sale of the property.

[Amended by 1991 c.249 §25; 2005 c.94 §71]



Section 312.410 - Effect of failure to give notice when requested.

[Amended by 1991 c.249 §26]



Section 312.420 - Application of ORS 312.390 to 312.410 to other than treasurer of city.



Section 312.990 - Penalties.






Chapter 314 - Taxes Imposed Upon or Measured by Net Income

Section 314.002



Section 314.004



Section 314.006



Section 314.008



Section 314.010



Section 314.011 - Definitions; conformance with federal income tax law.

(2) As used in this chapter:

(a) Any term has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined in this chapter.

(b) Except where the Legislative Assembly has provided otherwise, a reference to the laws of the United States or to the Internal Revenue Code refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

(A) On December 31, 2014; or

(B) If related to the definition of taxable income, as applicable to the tax year of the taxpayer.

(c) With respect to ORS 314.105, 314.256 (relating to proxy tax on lobbying expenditures), 314.260 (1)(b), 314.265 (1)(b), 314.302, 314.306, 314.330, 314.360, 314.362, 314.385, 314.402, 314.410, 314.412, 314.525, 314.742 (7), 314.750 and 314.752 and other provisions of this chapter, except those described in paragraph (b) of this subsection, any reference to the laws of the United States or to the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they are amended on or before December 31, 2014, even when the amendments take effect or become operative after that date, except where the Legislative Assembly has specifically provided otherwise.

(3) Insofar as is practicable in the administration of this chapter, the department shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

(4) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

(5)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

(b) As used in this subsection, "Act or Title" includes any subtitle, division or other part of an Act or Title.

[1957 c.632 §40; 1965 c.152 §24; 1971 c.215 §8; 1977 c.870 §39; 1987 c.293 §50; 1989 c.625 §25; 1991 c.457 §16; 1993 c.726 §10; 1995 c.556 §20; 1997 c.325 §32; 1997 c.839 §48; 1999 c.90 §1; 1999 c.224 §9; 2001 c.660 §32; 2003 c.77 §10; 2005 c.94 §74; 2005 c.519 §8; 2005 c.832 §23; 2007 c.614 §10; 2008 c.45 §11; 2009 c.5 §21; 2009 c.909 §§21,22; 2010 c.82 §§21,22; 2011 c.7 §21; 2012 c.31 §20; 2013 c.377 §20; 2014 c.52 §22; 2015 c.442 §14]



Section 314.012



Section 314.013



Section 314.014



Section 314.015 - Soccer referees considered independent contractors.

[2005 c.94 §73; 2009 c.33 §12]



Section 314.016



Section 314.018



Section 314.020



Section 314.021 - Application of chapter.

[1957 c.632 §2; 1961 c.176 §3; 1965 c.152 §25; 1971 c.215 §9; 1977 c.870 §40; 1987 c.293 §51; 1989 c.625 §26; 1995 c.79 §153; 1995 c.556 §21]



Section 314.022



Section 314.023 - Application to partners in domestic partnership and to surviving partners.

[2007 c.99 §11]



Section 314.024



Section 314.026



Section 314.028



Section 314.029 - Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to personal income tax.

(b) Notwithstanding ORS 316.012 (1985 Replacement Part), and subject to all other provisions of ORS chapter 316 in effect and applicable to transactions occurring on or after January 1, 1985, the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) insofar as it applies to transactions occurring on or after January 1, 1985, shall apply to the same transactions for Oregon tax purposes. The amendments by the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to section 168 of the Internal Revenue Code apply to property placed in service after May 8, 1985, but do not apply to property to which section 105(b)(2) and (3) of the Act (P.L. 99-121) apply.

(2)(a) If a deficiency is assessed against any taxpayer for a tax year for which subsection (1) of this section applies and the deficiency, or any portion thereof, is attributable to any retroactive treatment for Oregon tax purposes given P.L. 98-369 or 99-121 under subsection (1) of this section, then any interest or penalty assessed under ORS chapter 305, 314 or 316 with respect to the deficiency or portion shall be canceled.

(b) If a refund is due any taxpayer for a tax year for which subsection (1) of this section applies and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment given P.L. 98-369 or 99-121 for Oregon tax purposes under subsection (1) of this section, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

(3)(a)(A) At the election of the taxpayer and if the taxpayer is required to file an Oregon return for a tax year beginning in 1985, any changes required on account of subsection (1)(a) of this section for a tax year beginning prior to January 1, 1985, may be made either by filing an amended return or be made on a tax return filed for a tax year beginning in 1985 in the manner determined by the Department of Revenue by rule. An election made under this paragraph shall apply to all changes required on account of subsection (1)(a) of this section.

(B) Any changes required on account of subsection (1)(b) of this section for a tax year beginning prior to January 1, 1987, shall be made by filing an amended return within the time prescribed by law.

(b) Exercise of the election provided under paragraph (a)(A) of this subsection shall not operate to modify any election made on the return to which the change relates or on the return in which the change is made unless otherwise provided by the department by rule.

(c) For purposes of paragraph (a)(A) of this subsection, if a taxpayer is not required to file an Oregon return for a tax year beginning in 1985, the taxpayer shall reflect the change in an amended return for the tax year to which the change relates.

(d)(A) If a taxpayer fails to make an election under paragraph (a)(A) of this subsection, the department shall make any changes under paragraph (a)(A) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1985 return is filed, whichever period expires later.

(B) If a taxpayer fails to file an amended return under paragraph (a)(B) of this subsection, the department shall make any changes under paragraph (a)(B) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1987 return is filed, whichever period expires later.

[Formerly 316.021]

Note: 314.029 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 314.030



Section 314.031 - Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to corporate excise and income tax.

(b) Notwithstanding ORS 317.010, 317.013 and 317.018 (all 1985 Replacement Part), and subject to all other provisions of ORS chapters 317 and 318 in effect and applicable to transactions occurring on or after January 1, 1985, the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) insofar as it applies to transactions occurring on or after January 1, 1985, shall apply to the same transactions for Oregon tax purposes. The amendments by the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to section 168 of the Internal Revenue Code apply to property placed in service after May 8, 1985, but do not apply to property to which section 105 (b)(2) and (3) of the Act (P.L. 99-121) apply.

(2)(a) If a deficiency is assessed against any taxpayer for a tax year for which subsection (1) of this section applies and the deficiency, or any portion thereof, is attributable to any retroactive treatment for Oregon tax purposes given P.L. 98-369 or 99-121 under subsection (1) of this section, then any interest or penalty assessed under ORS chapter 305, 314, 317 or 318 with respect to the deficiency or portion shall be canceled.

(b) If a refund is due any taxpayer for a tax year for which subsection (1) of this section applies and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment given P.L. 98-369 or 99-121 for Oregon tax purposes under subsection (1) of this section, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

(3)(a)(A) At the election of the taxpayer and if the taxpayer is required to file an Oregon return for a tax year beginning in 1985, any changes required on account of subsection (1)(a) of this section for a tax year beginning prior to January 1, 1985, may be made either by filing an amended return or be made on a tax return filed for a tax year beginning in 1985 in the manner determined by the Department of Revenue by rule. An election made under this paragraph shall apply to all changes required on account of subsection (1)(a) of this section.

(B) Any changes required on account of subsection (1)(b) of this section for a tax year beginning prior to January 1, 1987, shall be made by filing an amended return within the time prescribed by law.

(b) Exercise of the election provided under paragraph (a)(A) of this subsection shall not operate to modify any election made on the return to which the change relates or on the return in which the change is made unless otherwise provided by the department by rule.

(c) For purposes of paragraph (a)(A) of this subsection, if a taxpayer is not required to file an Oregon return for a tax year beginning in 1985, the taxpayer shall reflect the change in an amended return for the tax year to which the change relates.

(d)(A) If a taxpayer fails to make an election under paragraph (a)(A) of this subsection, the department shall make any changes under paragraph (a)(A) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1985 return is filed, whichever period expires later.

(B) If a taxpayer fails to file an amended return under paragraph (a)(B) of this subsection, the department shall make any changes under paragraph (a)(B) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1987 return is filed, whichever period expires later.

[Formerly 317.021]

Note: 314.031 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 314.032



Section 314.033 - Application of federal Tax Reform Act of 1986 (P.L. 99-514).

(2) Unless the context requires otherwise, the amendments, repeals and new matter contained in chapter 293, Oregon Laws 1987, apply generally to tax years beginning on or after January 1, 1987, or to transactions occurring on or after January 1, 1987, in tax years beginning on or after January 1, 1987. However, certain changes made by the federal Tax Reform Act of 1986 (P.L. 99-514) and adopted by the amendments to ORS 316.007, 316.012, 317.010, 317.013 and 317.018 by sections 1, 2 and 31 to 33, chapter 293, Oregon Laws 1987, apply for federal tax purposes as follows:

(a) To tax years beginning prior to January 1, 1987;

(b) To transactions occurring before, on or after December 31, 1986, in tax years ending after that date; or

(c) To transactions occurring prior to January 1, 1987, but with tax consequences for federal purposes only for tax years beginning after December 31, 1986.

(3) The changes described in subsection (2)(a) of this section, if otherwise applicable for Oregon tax purposes, shall apply to and are specifically adopted for tax years beginning prior to January 1, 1987.

(4) The changes described in subsection (2)(b) and (c) of this section if otherwise applicable for Oregon tax purposes, shall apply to and are specifically adopted for transactions occurring before, on or after December 31, 1986, in tax years ending after December 31, 1986, or beginning after December 31, 1986, whichever is applicable.

(5) The changes described in subsections (3) and (4) of this section are exemplified by, but are specifically not limited to the following:

(a) The amendments made by section 122 of the TRA (relating to charitable and employee achievement awards) which apply to prizes and awards granted after December 31, 1986.

(b) The amendments by section 123 of the TRA (relating to scholarships and fellowships) which apply to tax years beginning after December 31, 1986, but only in the case of scholarships and fellowships granted after August 16, 1986.

(c) The amendments to the Internal Revenue Code relating to depreciation and the expensing of certain depreciable business assets by sections 201 and 202 of the TRA which apply generally for property placed in service on or after January 1, 1987, in tax years ending on or after that date. However, if an election is made under section 203(a)(1)(B) of the TRA, that election shall be considered to be made for Oregon tax purposes. In addition, the transitional rules contained in sections 203 and 204 of the TRA shall apply for Oregon purposes to the extent they can be made applicable, in the same manner as for federal tax purposes.

(d) Section 611 of the TRA (reducing the dividends received deduction for corporations) which applies to dividends received or accrued after December 31, 1986, in tax years ending after that date. In conjunction with this paragraph, the amendments to ORS 317.267 by chapter 293, Oregon Laws 1987, apply to dividends received or accrued after December 31, 1986, in tax years ending after that date.

(e) Section 1103 of the TRA (relating to the deduction for a spousal IRA), which applies to tax years beginning before, on or after December 31, 1985.

(f) Section 1708(a) of the TRA (relating to Vietnam MIA’s) which applies to tax years beginning after December 31, 1982.

(6) If the TRA allows or requires an adjustment to the federal tax return filed for a tax year beginning prior to January 1, 1987, and such an adjustment is made, the adjustment (if adopted for Oregon tax purposes) shall also be made to the corresponding Oregon return notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

(7) If certain transactions are grandfathered by the TRA or the changes in the federal law made by the TRA are otherwise made inapplicable to those transactions, the same treatment shall be given those transactions for Oregon tax purposes unless otherwise provided under ORS chapter 316, 317, 318 or other law governing the determination of Oregon personal income and Oregon corporate excise and income taxes.

(8) Subsections (2) to (6) of this section do not apply to the amendments to ORS 316.021 and 317.021 by chapter 293, Oregon Laws 1987.

(9) Subsections (2) to (6) of this section do not apply to the amendments to ORS 267.380, 307.380 and 310.630 made by sections 65, 66 and 69, chapter 293, Oregon Laws 1987.

(10) The amendments to ORS 310.630 by section 66, chapter 293, Oregon Laws 1987, apply to property taxes billed or rent constituting property taxes paid in calendar years beginning on or after January 1, 1987.

(11) Subsections (2) to (6) of this section do not apply to the amendments creating a new paragraph (c) of subsection (3) of ORS 316.680. The amendments to ORS 316.680 by section 23, chapter 293, Oregon Laws 1987, creating a new paragraph (c) of subsection (3) of ORS 316.680 apply to tax years beginning on or after January 1, 1986.

(12) ORS 316.588 and the amendments to ORS 314.525, 316.579 and 316.587 by sections 22, 22a and 61a, chapter 293, Oregon Laws 1987, first apply to estimated tax payments due for tax years beginning on or after January 1, 1988.

(13) ORS 316.683 first applies to distributions made by regulated investment companies or fiduciaries, including banks, savings associations or credit unions, to the taxpayer for taxable years of the taxpayer beginning on or after January 1, 1987.

(14) Subsections (2) to (6) of this section do not apply to the amendments to ORS 314.385 and 314.395 by sections 59a and 59b, chapter 293, Oregon Laws 1987. The amendments to ORS 314.385 and 314.395 by sections 59a and 59b, chapter 293, Oregon Laws 1987, apply to tax years beginning on or after January 1, 1988.

(15) The amendments to ORS 317.476 by section 45d, chapter 293, Oregon Laws 1987, first apply to losses occurring in tax years beginning on or after January 1, 1987.

[Formerly 316.023; 1997 c.99 §17]

Note: Legislative Counsel has substituted "chapter 293, Oregon Laws 1987," for the words "this Act" in sections 71, 72 and 73, chapter 293, Oregon Laws 1987, compiled as 316.023 and renumbered 314.033 in 1993. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1987 Comparative Section Table located in Volume 20 of ORS.



Note 314.033, 314.035, 314.037, 314.039 and 314.041



Section 314.034



Section 314.035 - Application of Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203), Family Support Act of 1988 (P.L. 100-485) and Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(3) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Family Support Act of 1988 (P.L. 100-485) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(4) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(5)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1989, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 625, Oregon Laws 1989, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 1989, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 625, Oregon Laws 1989, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

(c) Any changes required on account of chapter 625, Oregon Laws 1989, for a tax year beginning prior to January 1, 1989, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1989 return is filed, whichever period expires later.

[1989 c.625 §82]

Note: See first note under 314.033.

Note: Legislative Counsel has substituted "chapter 625, Oregon Laws 1989," for the words "this Act" in section 82, chapter 625, Oregon Laws 1989, compiled as 314.035. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.



Section 314.036



Section 314.037 - Application of P.L. 101-140, Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and Omnibus Budget Reconciliation Act of 1991 (P.L. 101-508).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in P.L. 101-140, the Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1991, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 457, Oregon Laws 1991, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 1991, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 457, Oregon Laws 1991, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required on account of chapter 457, Oregon Laws 1991, for a tax year beginning prior to January 1, 1991, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1991 return is filed, whichever period expires later.

[1991 c.457 §25]

Note: See first note under 314.033.

Note: Legislative Counsel has substituted "chapter 457, Oregon Laws 1991," for the words "this Act" in section 25, chapter 457, Oregon Laws 1991, compiled as 314.037. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.



Section 314.038



Section 314.039 - Application of P.L. 102-2, Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), Unemployment Compensation Amendments of 1992 (P.L. 102-318), Tax Extension Act of 1991 (P.L. 102-227) and Emergency Unemployment Compensation Act of 1991 (P.L. 102-164).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in P.L. 102-2, the Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), the Unemployment Compensation Amendments of 1992 (P.L. 102-318), the Tax Extension Act of 1991 (P.L. 102-227) and the Emergency Unemployment Compensation Act of 1991 (P.L. 102-164) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1993, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 726, Oregon Laws 1993, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 1993, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 726, Oregon Laws 1993, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required on account of chapter 726, Oregon Laws 1993, for a tax year beginning prior to January 1, 1993, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1993 return is filed, whichever period expires later.

[1993 c.726 §53]

Note: See first note under 314.033.

Note: Legislative Counsel has substituted "chapter 726, Oregon Laws 1993," for the words "this Act" in section 53, chapter 726, Oregon Laws 1993, compiled as 314.039. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.



Section 314.040



Section 314.041 - Application of Revenue Reconciliation Act of 1993 (P.L. 103-66), the Uruguay Round Agreements Act (P.L. 103-465) and P.L. 104-7.

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Revenue Reconciliation Act of 1993 (P.L. 103-66), the Uruguay Round Agreements Act (P.L. 103-465) or P.L. 104-7 shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1995, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 556, Oregon Laws 1995, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 1995, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 556, Oregon Laws 1995, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required on account of chapter 556, Oregon Laws 1995, for a tax year beginning before January 1, 1995, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1995 return is filed, whichever period expires later.

[1995 c.556 §39; 2009 c.33 §13]

Note: See first note under 314.033.

Note: Legislative Counsel has substituted "chapter 556, Oregon Laws 1995," for the words "this Act" in section 39, chapter 556, Oregon Laws 1995, compiled as 314.041. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.



Section 314.042



Section 314.043 - Application of ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), Small Business Job Protection Act of 1996 (P.L. 104-188), Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), the Small Business Job Protection Act of 1996 (P.L. 104-188), the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193), shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1997, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 839, Oregon Laws 1997, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 1997, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 839, Oregon Laws 1997, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required on account of chapter 839, Oregon Laws 1997, for a tax year beginning prior to January 1, 1997, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1997 return is filed, whichever period expires later.

[1997 c.839 §70; 1999 c.21 §32]

Note: 314.043 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 839, Oregon Laws 1997," for the words "this Act" in section 70, chapter 839, Oregon Laws 1997, compiled as 314.043. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1997 Comparative Section Table located in Volume 20 of ORS.



Section 314.044



Section 314.045 - Application of Taxpayer Relief Act of 1997 (P.L. 105-34), Taxpayer Browsing Protection Act (P.L. 105-35), Balanced Budget Act of 1997 (P.L. 105-33), Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), Transportation Equity Act for the 21st Century (P.L. 105-178) and Tax and Trade Relief Extension Act of 1998 (P.L. 105-277).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Taxpayer Relief Act of 1997 (P.L. 105-34), the Taxpayer Browsing Protection Act (P.L. 105-35), the Balanced Budget Act of 1997 (P.L. 105-33), the Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), the Transportation Equity Act for the 21st Century (P.L. 105-178) and the Tax and Trade Relief Extension Act of 1998 (P.L. 105-277) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1999, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 90, Oregon Laws 1999, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 1999, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 90, Oregon Laws 1999, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required on account of chapter 90, Oregon Laws 1999, for a tax year beginning before January 1, 1999, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 1999, and before January 1, 2000, is filed, whichever period expires later.

[1999 c.90 §37]

Note: 314.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 90, Oregon Laws 1999," for the words "this 1999 Act" in section 37, chapter 90, Oregon Laws 1999, compiled as 314.045. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1999 Comparative Section Table located in Volume 20 of ORS.



Section 314.046



Section 314.047 - Application of Tax Relief Extension Act of 1999 (P.L. 106-170) and FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Tax Relief Extension Act of 1999 (P.L. 106-170) and the FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519), apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2001, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2001, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required on account of the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, for a tax year beginning before January 1, 2001, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2001, and before January 1, 2002, is filed, whichever period expires later.

[2001 c.660 §53]

Note: 314.047 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 660, Oregon Laws 2001," for the words "of this 2001 Act" in section 53, chapter 660, Oregon Laws 2001, compiled as 314.047. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2001 Comparative Section Table located in Volume 20 of ORS.



Section 314.048



Section 314.049 - Application of Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and Job Creation and Worker Assistance Act of 2002 (P.L. 107-147).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and the Job Creation and Worker Assistance Act of 2002 (P.L. 107-147) apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2003, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2003, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, for a tax year beginning before January 1, 2003, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2003, and before January 1, 2004, is filed, whichever period expires later.

[2003 c.77 §23]

Note: 314.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 77, Oregon Laws 2003," for the words "this 2003 Act" in section 23, chapter 77, Oregon Laws 2003, compiled as 314.049. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.



Section 314.050



Section 314.051 - Application of Veterans Benefit Act of 2002 (P.L. 107-330), Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), Military Family Tax Relief Act of 2003 (P.L. 108-121), Working Families Tax Relief Act of 2004 (P.L. 108-311) and American Jobs Creation Act of 2004 (P.L. 108-357).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Veterans Benefits Act of 2002 (P.L. 107-330), the Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), the Military Family Tax Relief Act of 2003 (P.L. 108-121), the Working Families Tax Relief Act of 2004 (P.L. 108-311), the American Jobs Creation Act of 2004 (P.L. 108-357) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2005, and the deficiency or any portion thereof is attributable to any retroactive treatment under ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2005, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, for a tax year beginning before January 1, 2005, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2005, and before January 1, 2006, is filed, whichever period expires later.

[2005 c.832 §32]

Note: 314.051 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 832, Oregon Laws 2005," for the words "this 2005 Act" in section 32, chapter 832, Oregon Laws 2005, compiled as 314.051. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2005 Comparative Section Table located in Volume 20 of ORS.



Section 314.052



Section 314.053 - Application of Deficit Reduction Act of 2005 (P.L. 109-171), Tax Increase Prevention and Reconciliation Act of 2005 (P.L. 109-222) and Pension Protection Act of 2006 (P.L. 109-280).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Deficit Reduction Act of 2005 (P.L. 109-171), the Tax Increase Prevention and Reconciliation Act of 2005 (P.L. 109-222), the Pension Protection Act of 2006 (P.L. 109-280) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2007, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to statutes by sections 1 to 14, chapter 614, Oregon Laws 2007, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2007, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 1 to 14, chapter 614, Oregon Laws 2007, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to statutes by sections 1 to 14, chapter 614, Oregon Laws 2007, for a tax year beginning before January 1, 2007, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2007, and before January 1, 2008, is filed, whichever period expires later.

[2007 c.614 §15]

Note: 314.053 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 614, Oregon Laws 2007," for the words "this 2007 Act" in section 15, chapter 614, Oregon Laws 2007, compiled as 314.053. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2007 Comparative Section Table located in Volume 20 of ORS.



Section 314.054



Section 314.055 - Application of Energy Independence and Security Act of 2007 (P.L. 110-140), Mortgage Forgiveness Debt Relief Act of 2007 (P.L. 110-142), Tax Increase Prevention Act of 2007 (P.L. 110-166) and Tax Technical Corrections Act of 2007 (P.L. 110-172).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Energy Independence and Security Act of 2007 (P.L. 110-140), the Mortgage Forgiveness Debt Relief Act of 2007 (P.L. 110-142), the Tax Increase Prevention Act of 2007 (P.L. 110-166), the Tax Technical Corrections Act of 2007 (P.L. 110-172) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2008, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to statutes by sections 1 to 17, chapter 45, Oregon Laws 2008, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2008, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 1 to 17, chapter 45, Oregon Laws 2008, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to statutes by sections 1 to 17, chapter 45, Oregon Laws 2008, for a tax year beginning before January 1, 2008, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2008, and before January 1, 2009, is filed, whichever period expires later.

[2008 c.45 §18]

Note: 314.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 45, Oregon Laws 2008," for the words "this 2008 Act" in section 18, chapter 45, Oregon Laws 2008, compiled as 314.055. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2008 Comparative Section Table located in Volume 20 of ORS.



Section 314.056



Section 314.057 - Application of Economic Stimulus Act of 2008 (P.L. 110-185), Heroes Earnings Assistance and Relief Tax Act of 2008 (P.L. 110-245), Food, Conservation, and Energy Act of 2008 (P.L. 110-246), Housing and Economic Recovery Act of 2008 (P.L. 110-289), Emergency Economic Stabilization Act of 2008, Energy Improvement and Extension Act of 2008, Tax Extenders and Alternative Minimum Tax Relief Act of 2008 (P.L. 110-343) and Fostering Connections to Success and Increasing Adoptions Act of 2008 (P.L. 110-351).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Economic Stimulus Act of 2008 (P.L. 110-185), the Heroes Earnings Assistance and Relief Tax Act of 2008 (P.L. 110-245), the Food, Conservation, and Energy Act of 2008 (P.L. 110-246), the Housing and Economic Recovery Act of 2008 (P.L. 110-289), the Emergency Economic Stabilization Act of 2008, the Energy Improvement and Extension Act of 2008 and the Tax Extenders and Alternative Minimum Tax Relief Act of 2008 (P.L. 110-343) and the Fostering Connections to Success and Increasing Adoptions Act of 2008 (P.L. 110-351) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2009, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 317.010, 317.097, 458.670 and 657.010 by sections 11 to 27, chapter 5, Oregon Laws 2009, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2010, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 317.010, 317.097, 458.670 and 657.010 by sections 11 to 27, chapter 5, Oregon Laws 2009, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 317.010, 317.097, 458.670 and 657.010 by sections 11 to 27, chapter 5, Oregon Laws 2009, for a tax year beginning before January 1, 2010, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2009, and before January 1, 2010, is filed, whichever period expires later.

[2009 c.5 §28]

Note: 314.057 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 5, Oregon Laws 2009," for the words "this 2009 Act" in section 28, chapter 5, Oregon Laws 2009, compiled as 314.057. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2009 Comparative Section Table located in Volume 20 of ORS.



Section 314.058



Section 314.059 - Application of American Recovery and Reinvestment Act of 2009 (P.L. 111-5).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the American Recovery and Reinvestment Act of 2009 (P.L. 111-5) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2009, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 316.013, 317.010, 317.018, 317.097, 458.670 and 657.010 by sections 11 to 34, chapter 909, Oregon Laws 2009, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2010, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 316.013, 317.010, 317.018, 317.097, 458.670 and 657.010 by sections 11 to 34, chapter 909, Oregon Laws 2009, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 316.013, 317.010, 317.018, 317.097, 458.670 and 657.010 by sections 11 to 34, chapter 909, Oregon Laws 2009, for a tax year beginning before January 1, 2010, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2009, and before January 1, 2010, is filed, whichever period expires later.

[2009 c.909 §35]

Note: 314.059 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 909, Oregon Laws 2009," for the words "this 2009 Act" in section 35, chapter 909, Oregon Laws 2009, compiled as 314.059. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2009 Comparative Section Table located in Volume 20 of ORS.



Section 314.060



Section 314.061 - Application of Consumer Assistance to Recycle and Save Act of 2009 (P.L. 111-32) and Worker, Homeownership, and Business Assistance Act of 2009 (P.L. 111-92).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Consumer Assistance to Recycle and Save Act of 2009 (P.L. 111-32) and the Worker, Homeownership, and Business Assistance Act of 2009 (P.L. 111-92) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2010, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 316.013, 317.010, 317.018 and 317.097 by sections 11 to 21, 23, 24, 26, 27, 29 and 30, chapter 82, Oregon Laws 2010, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2011, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 316.013, 317.010, 317.018 and 317.097 by sections 11 to 21, 23, 24, 26, 27, 29 and 30, chapter 82, Oregon Laws 2010, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 311.689, 314.011, 315.004, 316.012, 316.013, 317.010, 317.018 and 317.097 by sections 11 to 21, 23, 24, 26, 27, 29 and 30, chapter 82, Oregon Laws 2010, for a tax year beginning before January 1, 2010, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2010, and before January 1, 2011, is filed, whichever period expires later.

[2010 c.82 §33]

Note: 314.061 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 82, Oregon Laws 2010," for the words "this 2010 Act" in section 33, chapter 82, Oregon Laws 2010, compiled as 314.061. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2011 Comparative Section Table located in Volume 20 of ORS.



Section 314.062



Section 314.063 - Application of Federal Aviation Administration Air Transportation Modernization and Safety Improvement Act (P.L. 111-226), Patient Protection and Affordable Care Act (P.L. 111-148), Preservation of Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 (P.L. 111-192), Health Care and Education Reconciliation Act of 2010 (P.L. 111-152) and Homebuyer Assistance and Improvement Act of 2010 (P.L. 111-198).

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Federal Aviation Administration Air Transportation Modernization and Safety Improvement Act (P.L. 111-226), the Patient Protection and Affordable Care Act (P.L. 111-148), the Preservation of Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 (P.L. 111-192), the Health Care and Education Reconciliation Act of 2010 (P.L. 111-152), the Homebuyer Assistance and Improvement Act of 2010 (P.L. 111-198) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2011, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010 and 317.097 by sections 11 to 19 and 21 to 25, chapter 7, Oregon Laws 2011, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2011, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010 and 317.097 by sections 11 to 19 and 21 to 25, chapter 7, Oregon Laws 2011, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010 and 317.097 by sections 11 to 19 and 21 to 25, chapter 7, Oregon Laws 2011, for a tax year beginning before January 1, 2011, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2011, and before January 1, 2012, is filed, whichever period expires later. [2011 c.7 §28; 2011 c.723 §27]

Note: 314.063 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 28, chapter 31, Oregon Laws 2012, provides:

Sec. 28. Application of Comprehensive 1099 Taxpayer Protection and Repayment of Exchange Subsidy Overpayments Act of 2011 (P.L. 112-9), Trade Adjustment Assistance Extension Act of 2011 (P.L. 112-40), United States-Korea Free Trade Agreement Implementation Act (P.L. 112-41), United States-Colombia Trade Promotion Agreement Implementation Act (P.L. 112-42), United States-Panama Trade Promotion Agreement Implementation Act (P.L. 112-43), 3% Withholding Repeal and Job Creation Act (P.L. 112-56) and Temporary Payroll Tax Cut Continuation Act of 2011 (P.L. 112-78). (1) Except as provided in subsections (2) and (3) of this section, the amendments to statutes by sections 1 to 27 of this 2012 Act apply to transactions or activities occurring on or after January 1, 2012, in tax years beginning on or after January 1, 2012.

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Comprehensive 1099 Taxpayer Protection and Repayment of Exchange Subsidy Overpayments Act of 2011 (P.L. 112-9), the Trade Adjustment Assistance Extension Act of 2011 (P.L. 112-40), the United States-Korea Free Trade Agreement Implementation Act (P.L. 112-41), the United States-Colombia Trade Promotion Agreement Implementation Act (P.L. 112-42), the United States-Panama Trade Promotion Agreement Implementation Act (P.L. 112-43), the 3% Withholding Repeal and Job Creation Act (P.L. 112-56), the Temporary Payroll Tax Cut Continuation Act of 2011 (P.L. 112-78) and other federal law amending the Internal Revenue Code and enacted before January 1, 2012, apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2012, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 [renumbered 178.300] by sections 11 to 25 of this 2012 Act, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2012, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 by sections 11 to 25 of this 2012 Act, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 by sections 11 to 25 of this 2012 Act for a tax year beginning before January 1, 2012, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2012, and before January 1, 2013, is filed, whichever period expires later. [2012 c.31 §28]

Note: Section 29, chapter 377, Oregon Laws 2013, provides:

Sec. 29. Application of Middle Class Tax Relief and Job Creation Act of 2012 (P.L. 112-96) and American Taxpayer Relief Act of 2012 (P.L. 112-240). (1) Except as provided in subsections (2) and (3) of this section, the amendments to statutes by sections 1 to 27, chapter 377, Oregon Laws 2013, apply to transactions or activities occurring on or after January 1, 2013, in tax years beginning on or after January 1, 2013.

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Middle Class Tax Relief and Job Creation Act of 2012 (P.L. 112-96), the American Taxpayer Relief Act of 2012 (P.L. 112-240) and other federal law amending the Internal Revenue Code and enacted before January 3, 2013, apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2013, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 [renumbered 178.300] by sections 11 to 25, chapter 377, Oregon Laws 2013, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2013, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 by sections 11 to 25, chapter 377, Oregon Laws 2013, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 by sections 11 to 25, chapter 377, Oregon Laws 2013, for a tax year beginning before January 1, 2013, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2013, and before January 1, 2014, is filed, whichever period expires later. [2013 c.377 §29; 2013 c.750 §3]

Note: Section 30, chapter 52, Oregon Laws 2014, provides:

Sec. 30. Application of federal law amending the Internal Revenue Code. (1) Except as provided in subsections (2) and (3) of this section, section 15 of this 2014 Act [305.842] and the amendments to statutes by sections 1 to 13 and 16 to 29 of this 2014 Act apply to transactions or activities occurring on or after January 1, 2014, in tax years beginning on or after January 1, 2014.

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in federal law amending the Internal Revenue Code and enacted before January 1, 2014, apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2014, and the deficiency or any portion thereof is attributable to any retroactive treatment under section 15 of this 2014 Act and the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 [renumbered 178.300] by sections 11 to 13 and 16 to 27 of this 2014 Act, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2014, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under section 15 of this 2014 Act and the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 by sections 11 to 13 and 16 to 27 of this 2014 Act, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of section 15 of this 2014 Act and the amendments to ORS 305.230, 305.494, 305.690, 307.130, 307.147, 308A.450, 310.140, 310.630, 310.800, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 by sections 11 to 13 and 16 to 27 of this 2014 Act for a tax year beginning before January 1, 2014, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2014, and before January 1, 2015, is filed, whichever period expires later. [2014 c.52 §30]

Note: Section 23, chapter 442, Oregon Laws 2015, provides:

Sec. 23. Application of Philippines Charitable Giving Assistance Act (P.L. 113-92) and Tribal General Welfare Exclusion Act of 2014 (P.L. 113-168). (1) Except as provided in subsections (2) and (3) of this section, the amendments to statutes by sections 1 to 22 of this 2015 Act apply to transactions or activities occurring on or after January 1, 2015, in tax years beginning on or after January 1, 2015.

(2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Philippines Charitable Giving Assistance Act (P.L. 113-92) and the Tribal General Welfare Exclusion Act of 2014 (P.L. 113-168) and other federal law amending the Internal Revenue Code and enacted before January 1, 2015, apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

(3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2015, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 [renumbered 178.300] and section 15, chapter 52, Oregon Laws 2014 [305.842], by sections 11 to 19 and 22 of this 2015 Act, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

(b) If a refund is due any taxpayer for a tax year beginning before January 1, 2015, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to ORS 305.230, 305.494, 305.690, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 and section 15, chapter 52, Oregon Laws 2014, by sections 11 to 19 and 22 of this 2015 Act, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

(c) Any changes required because of the amendments to ORS 305.230, 305.494, 305.690, 314.011, 315.004, 316.012, 317.010, 317.097 and 348.841 and section 15, chapter 52, Oregon Laws 2014, by sections 11 to 19 and 22 of this 2015 Act for a tax year beginning before January 1, 2015, shall be made by filing an amended return within the time prescribed by law.

(d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2015, and before January 1, 2016, is filed, whichever period expires later.

[2015 c.442 §23]



Section 314.064



Section 314.066



Section 314.068



Section 314.070



Section 314.072



Section 314.074



Section 314.075 - Evading requirements of law prohibited.

(1) Fail to pay any tax or to make, sign or verify any return or to supply any information required;

(2) Make, render, sign or verify any false or fraudulent return or statement; or

(3) Supply any false or fraudulent information.

[1957 c.632 §3 (enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]



Section 314.078 - Determination of tax credit amounts.

[2001 c.8 §2]



Section 314.080 - Venue on failure to comply with law.

[1957 c.632 §3 (enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]



Section 314.085 - Taxable year; rules.

(2) If the taxable year of a partnership, REMIC, FASIT or taxpayer is changed for federal income tax purposes, that change in taxable year shall also apply for purposes of state taxation. If a change in taxable year results in a taxable period of less than 12 months, the personal deductions and the personal exemption credits allowed by ORS chapter 316 shall be prorated under rules adopted by the Department of Revenue.

(3) Notwithstanding subsections (1) and (2) of this section, if the department terminates the taxable year of a taxpayer under ORS 314.440, the tax shall be computed for the period determined by such action.

[1987 c.293 §55; 1997 c.839 §52]



Section 314.088



Section 314.091 - Abeyance of tax during periods of active duty military service.

(2) If a taxpayer described in subsection (1) of this section has an unpaid tax liability for a tax due under ORS chapter 316 that arose during a period in which service is performed as described in subsection (1) of this section, the unpaid tax liability, and all interest and penalties associated with the unpaid tax liability, shall be held in abeyance until a date that is six months after the date that the taxpayer’s active duty or status under Title 10 of the United States Code ceases.

[2005 c.519 §6]



Section 314.105 - Definitions for ORS 314.105 to 314.135.

(1) "Determination" means:

(a) A decision by the Oregon Tax Court that has become final;

(b) A closing agreement made under ORS 305.150;

(c) A final disposition by the Department of Revenue of a claim for refund. For purposes of this paragraph, a claim for refund shall be deemed finally disposed of by the department as to items with respect to which the claim was allowed, on the date of allowance of refund or credit or on the date of mailing notice of disallowance (by reason of offsetting items) of the claim for refund, and as to items with respect to which the claim was disallowed, in whole or in part, or as to items applied by the department in reduction of the refund or credit, on expiration of the time for instituting suit with respect thereto (unless suit is instituted before the expiration of such time); or

(d) Under regulations prescribed by the department, an agreement for purposes of ORS 314.105 to 314.135 signed by the department and by any person, relating to the liability of such person (or the person for whom the person acts) in respect of a tax for any taxable period.

(2) "Related taxpayer" means a taxpayer who, with the taxpayer with respect to whom a determination is made, stood, in the taxable year with respect to which the erroneous inclusion, exclusion, omission, allowance, or disallowance was made, in one of the following relationships:

(a) Spouses in a marriage;

(b) Grantor and fiduciary;

(c) Grantor and beneficiary;

(d) Fiduciary and beneficiary, legatee, or heir;

(e) Decedent and decedent’s estate;

(f) Partner;

(g) Member of an affiliated group of corporations as defined in section 1504 of the Internal Revenue Code; or

(h) Shareholder of an S corporation, as defined in section 1361 of the Internal Revenue Code.

(3) "Taxpayer" means any person or entity subject to tax under an applicable revenue law.

[1971 c.248 §2; 1984 c.1 §15; 1985 c.602 §1; 1987 c.758 §11; 2005 c.94 §75; 2015 c.629 §35]



Section 314.110



Section 314.115 - Adjustment to correct effect of certain errors; use limited.

(2) Except in cases described in ORS 314.125 (3)(b) and (4), an adjustment shall be made under this section only if:

(a) In case the amount of the adjustment would be credited or refunded in the same manner as an overpayment under ORS 314.135, there is adopted in the determination a position maintained by the Department of Revenue; or

(b) In case the amount of the adjustment would be assessed and collected in the same manner as a deficiency under ORS 314.135, there is adopted in the determination a position maintained by the taxpayer with respect to whom the determination is made, and the position maintained by the department in the case described in paragraph (a) of this subsection or maintained by the taxpayer in the case described in this paragraph is inconsistent with the erroneous inclusion, exclusion, omission, allowance, disallowance, recognition, or nonrecognition, as the case may be.

(3) In the case of a determination described in ORS 314.125 (3)(b) (relating to certain exclusions from income), adjustment shall be made under this section only if assessment of a deficiency for the taxable year in which the item is includable or against the related taxpayer was not barred, by any law or rule of law, at the time the department first maintained, in a notice of deficiency sent pursuant to ORS 305.265 or before the Oregon Tax Court, that the item described in ORS 314.125 (3)(b) should be included in the gross income of the taxpayer for the taxable year to which the determination relates.

(4) In the case of a determination described in ORS 314.125 (4) (relating to disallowance of certain deductions and credits), adjustment shall be made under ORS 314.105 to 314.135 only if credit or refund of the overpayment attributable to the deduction or credit described in ORS 314.125 that should have been allowed to the taxpayer or related taxpayer was not barred, by any law or rule of law, at the time the taxpayer first maintained before the department or before the Oregon Tax Court, in writing, that the taxpayer was entitled to such deduction or credit for the taxable year to which the determination relates.

(5) In case the amount of the adjustment would be assessed and collected in the same manner as a deficiency (except for cases described in ORS 314.125 (3)(b)), the adjustment shall not be made with respect to a related taxpayer unless the related taxpayer stands in such relationship to the taxpayer at the time the latter first maintains the inconsistent position in a return, claim for refund, or complaint in the Oregon Tax Court for the taxable year with respect to which the determination is made, or if such position is not so maintained, then at the time of determination.

[1971 c.248 §3; 1979 c.689 §24; 1997 c.325 §33; 2005 c.94 §76]



Section 314.120



Section 314.125 - When adjustment may be made.

(1) The determination requires the inclusion in gross income of an item that was erroneously included in the gross income of the taxpayer for another taxable year or in the gross income of a related taxpayer.

(2) The determination allows a deduction or credit that was erroneously allowed to the taxpayer for another taxable year or to a related taxpayer.

(3)(a) The determination requires the exclusion from gross income of an item included in a return filed by the taxpayer or with respect to which tax was paid and that was erroneously excluded or omitted from the gross income of the taxpayer for another taxable year, or from the gross income of a related taxpayer; or

(b) The determination requires the exclusion from gross income of an item not included in a return filed by the taxpayer and with respect to which the tax was not paid but that is includable in the gross income of the taxpayer for another taxable year or in the gross income of a related taxpayer.

(4) The determination disallows a deduction or credit that should have been allowed to, but was not allowed to, the taxpayer for another taxable year, or to a related taxpayer.

(5) The determination allows or disallows any of the additional deductions allowable in computing the taxable income of estates or trusts, or requires or denies any of the inclusions in the computation of taxable income of beneficiaries, heirs or legatees, specified in sections 641 to 679 of the Internal Revenue Code, or corresponding provisions of subsequent internal revenue laws, and the correlative inclusion or deduction, as the case may be, has been erroneously excluded, omitted or included, or disallowed, omitted or allowed, as the case may be in respect of the related taxpayer.

(6) The determination allows or disallows a deduction (including a credit) in computing the taxable income (or, as the case may be, net income, normal tax net income or surtax net income) of a corporation, and a correlative deduction or credit has been erroneously allowed, omitted or disallowed, as the case may be, in respect of a related taxpayer described in ORS 314.105 (2)(g).

(7)(a) The determination determines the basis of property, and in respect of any transaction on which such basis depends, or in respect of any transaction that was erroneously treated as affecting such basis, there occurred, with respect to a taxpayer described in paragraph (b) of this subsection, any of the errors described in paragraph (c) of this subsection.

(b) The taxpayer with respect to whom the erroneous treatment occurred must be:

(A) The taxpayer with respect to whom the determination is made;

(B) A taxpayer who acquired title to the property in the transaction and from whom, mediately or immediately, the taxpayer with respect to whom the determination is made derived title; or

(C) A taxpayer who had title to the property at the time of the transaction and from whom, mediately or immediately, the taxpayer with respect to whom the determination is made derived title, if the basis of the property in the hands of the taxpayer with respect to whom the determination is made is determined under section 1015(a) of the Internal Revenue Code.

(c) With respect to a taxpayer described in paragraph (b) of this subsection, there was an erroneous inclusion in, or omission from, gross income, there was an erroneous recognition, or nonrecognition, of gain or loss, or there was an erroneous deduction of an item properly chargeable to capital account or an erroneous charge to capital account of an item properly deductible.

[1971 c.248 §4; 1983 c.162 §50; 1987 c.293 §52; 2005 c.94 §77]



Section 314.130



Section 314.135 - Computation; method of adjustment; credit or setoff limited; recovery after payment limited.

(A) The sum of the amount shown as the tax by the taxpayer on the return of the taxpayer, if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon, plus the amounts previously assessed (or collected without assessment) as a deficiency, over

(B) The amount of refunds (as defined in ORS 314.415) made.

(b) There shall then be ascertained the increase or decrease in tax previously determined which results solely from the correct treatment of the item in the computation of gross income, taxable income, and other matters under ORS 316.317 or ORS chapter 317 or 318. A similar computation shall be made for any other taxable year affected, or treated as affected, by an Oregon net loss for prior years (as provided by ORS 317.476 or 317.478 and section 45b, chapter 293, Oregon Laws 1987), by a net operating loss deduction (as defined in the federal Internal Revenue Code) or by a capital loss carryback or carryover (as defined in the federal Internal Revenue Code) determined with reference to the taxable year with respect to which the error was made. The amount so ascertained (together with any amounts wrongfully collected as additions to the tax or interest, as a result of such error) for each taxable year shall be the amount of the adjustment for that taxable year.

(2) The adjustment authorized in ORS 314.115 (1) shall be made by assessing and collecting, or refunding or crediting, the amount thereof in the same manner as if it were a deficiency determined by the Department of Revenue with respect to the taxpayer as to whom the error was made or an overpayment claimed by such taxpayer, as the case may be, for the taxable year or years with respect to which an amount is ascertained under subsection (1) of this section and as if on the date of the determination one year remained before the expiration of the periods of limitation upon assessment or filing claim for refund for such taxable year or years. If, as a result of a determination described in ORS 314.105 (1)(d), an adjustment has been made by the assessment and collection of a deficiency of the refund or credit of an overpayment, and subsequently such determination is altered or revoked, the amount of the adjustment ascertained under subsection (1) of this section shall be redetermined on the basis of such alteration or revocation and any overpayment or deficiency resulting from such redetermination shall be refunded or credited, or assessed and collected, as the case may be, as an adjustment under this part. In the case of an adjustment resulting from an increase or decrease in a net operating loss or net capital loss which is carried back to the year of adjustment, interest shall not be collected or paid for any period prior to the close of the taxable year in which the net operating loss or net capital loss arises.

(3) The amount to be assessed and collected in the same manner as a deficiency, or to be refunded or credited in the same manner as an overpayment, under ORS 314.105 to 314.135, shall not be diminished by any credit or setoff based upon any item other than the one which was the subject of the adjustment. The amount of the adjustment under ORS 314.105 to 314.135, if paid, shall not be recovered by a claim or suit for refund or suit for erroneous refund based upon any item other than the one which was the subject of the adjustment.

[1971 c.248 §5; 1983 c.162 §51; 1987 c.293 §52a]



Section 314.140 - Adjustment of returns of related taxpayers after reallocation of income or deduction on federal return.

(2) If, however, the related taxpayers involved (or their authorized representatives) so elect in accordance with subsection (3), then the refund of one, with interest thereon, shall be treated as a reduction of the deficiency of the other, including additions thereto, so that only the net amount of deficiency shall be deducted or the net amount of refund shall be returned, as the case may be.

(3) An election under subsection (2) shall be in writing, signed by each related taxpayer or authorized representative, and filed with the department prior to the expiration of the applicable period of limitation with respect to the adjustment of the last open state return of either related taxpayer affected by the federal tax deficiency or refund. Such election shall constitute a waiver of any statute of limitations to permit the adjustment of all returns of the related taxpayers for the purpose only of effecting a reallocation of income or deductions similar to that made by the federal tax authorities and to adjust the federal income tax deductions resulting therefrom.

[1953 c.702 §4]



Section 314.155



Section 314.160



Section 314.165



Section 314.170



Section 314.175



Section 314.210



Section 314.220



Section 314.230



Section 314.250



Section 314.255 - Collection of taxes due after revocation of certification of pollution control facility; exceptions to tax relief allowed for pollution control facility.

(2) No tax relief shall be allowed under ORS 307.405 or 315.304 for any pollution control facility constructed or used by or for the benefit of any governmental or quasi-governmental body or public corporation or form thereof, except where such facilities are used for resource recovery.

[1967 c.592 §§16,17; 1969 c.493 §83; 1979 c.531 §5]



Section 314.256 - Lobbying expenditures; proxy tax; rules.

(2) Any organization that is required to include on a federal return the information described in section 6033(e)(1) of the Internal Revenue Code shall file a copy of the federal return containing the information with the Department of Revenue.

(3) The department may determine by rule the method by which the tax described in subsection (1) of this section is allocated and apportioned to Oregon.

(4) If section 6033(e) of the Internal Revenue Code (relating to the proxy tax on lobbying expenditures) is repealed or otherwise eliminated by Act of the United States, this section is repealed as of the applicable date of the repeal or elimination of the proxy tax under section 6033(e) of the Internal Revenue Code.

[1995 c.556 §37; 1997 c.839 §49]



Section 314.257



Section 314.258 - Withholding in certain conveyances of real estate; rules.

(a) "Authorized agent" means an agent who is responsible for closing and settlement services in a conveyance.

(b) "Closing and settlement services" means services that are provided by:

(A) A licensed escrow agent in a real estate closing escrow as provided in ORS 696.505 to 696.590; or

(B) An attorney for the benefit of a transferor or a transferee in a conveyance, if, simultaneously with the conveyance, the attorney deposits the unpaid purchase price into the attorney’s client trust account for disbursal pursuant to the written instructions of, or the agreement between, the transferor and transferee.

(c) "Consideration" includes the amount of cash paid for a conveyance and the amount of any lien, mortgage, contract, indebtedness or other encumbrance existing against the property conveyed to which the property remains subject or which the purchaser agrees to pay or assume.

(d) "Conveyance" means a transfer or a contract to transfer fee title to any real estate located in the State of Oregon.

(e) "Net proceeds" means the net amount to be disbursed to the transferor, prior to reduction for withholding, as shown on the transferor’s settlement statement for the conveyance.

(f) "Transferor" means:

(A) An individual who is not a resident of this state, as defined in ORS 316.027, on the closing date of the conveyance; or

(B) A corporation taxed under section 11 of the Internal Revenue Code and subchapter C, chapter 1 of the Internal Revenue Code, that is not domiciled in this state or that is not registered or otherwise qualified to do business in this state on the closing date of the conveyance.

(2) An authorized agent providing closing and settlement services in a conveyance is required to withhold from consideration payable to a transferor an amount equal to the least of:

(a) Four percent of the consideration for the conveyance;

(b) The net proceeds resulting from the conveyance; or

(c) Eight percent of the gain includable in the transferor’s Oregon taxable income. In arriving at this amount, the authorized agent may rely upon the transferor’s written affirmation of the amount of includable gain.

(3) An authorized agent is not required to withhold amounts under this section if:

(a) The consideration for the conveyance does not exceed $100,000;

(b) The conveyance is pursuant to a judicial foreclosure proceeding, a writ of execution, a nonjudicial foreclosure of a trust deed or a nonjudicial forfeiture of a land sale contract;

(c) The conveyance is in lieu of foreclosure of a mortgage, trust deed or other security instrument or a land sale contract with no additional monetary consideration;

(d) The transferor is a personal representative, executor, conservator, bankruptcy trustee or other person acting under judicial review;

(e) The transferor delivers to the authorized agent a written assurance as provided in section 6045(e) of the Internal Revenue Code that the sale or exchange qualifies for exclusion of gain under section 121 of the Internal Revenue Code;

(f) The authorized agent obtains a written affirmation that the transferor is unlikely to owe Oregon income tax as a result of the conveyance;

(g) The amount that would be withheld under subsection (2) of this section is less than $100, or less than a minimum amount established by rule by the Department of Revenue; or

(h) The authorized agent is an attorney and a licensed escrow agent is providing services in the conveyance.

(4)(a) Amounts withheld pursuant to this section are held in trust for the State of Oregon and shall be paid to the department in the time and manner prescribed by the department by rule.

(b) If an authorized agent fails to remit an amount withheld by the agent under this section by the time remittance is required, the department may recover from the authorized agent the amount withheld with interest at the rate established under ORS 305.220.

(c) If an authorized agent fails to withhold when withholding is required under this section, the department may recover a penalty not to exceed the greater of:

(A) $500; or

(B) 10 percent of the amount required to be withheld under this section, but not more than $2,500.

(d) The department may not proceed with collection actions against the authorized agent if the authorized agent:

(A) Withholds the required amount in connection with a conveyance and timely remits the funds to the department;

(B) Is not required to withhold an amount under this section; or

(C) Demonstrates to the department that the authorized agent obtained a written affirmation as described in this section or an assurance as provided in section 6045(e) of the Internal Revenue Code prior to disbursal of funds due the transferor resulting from the conveyance.

(e) A transferor may claim the amount withheld by an authorized agent on the transferor’s personal income tax return or corporate income tax return or excise tax return.

(f) An authorized agent may withhold funds under this section without written instructions to withhold from the transferor.

(g) A written affirmation, as provided under this section, shall be executed by the transferor or the transferor’s tax advisor under penalty of perjury and shall contain the transferor’s taxpayer identification number. The authorized agent shall retain for six years from the date of the closing of the conveyance any written affirmation obtained by the agent in connection with the conveyance. The department shall prescribe by rule the form and content of the written affirmation and procedures for submission to the department of the information contained in the written affirmation.

(h) It shall be a defense to any claim by the department or by a transferor against an agent that the agent has acted in reasonable reliance upon representations made by the transferor or the transferor’s tax advisor.

[2007 c.864 §4; 2008 c.54 §1; 2009 c.174 §13]



Section 314.260 - Taxation of real estate mortgage investment conduits.

(b) If a REMIC engages in a prohibited transaction as defined in section 860F(a)(2) of the Internal Revenue Code, the REMIC shall be subject to a tax equal to six and six-tenths percent of the net income derived from the prohibited transaction. The tax imposed under this paragraph shall be assessed and collected under this chapter and ORS chapter 305 and shall be credited to the General Fund to be made available for general governmental expenses.

(2) The income of any REMIC shall be taxable to the holders of the interests in the REMIC under ORS chapter 316, 317 or 318, whichever is applicable.

(3) Taxable income or loss with respect to income received as the holder of any interest in a REMIC shall be determined under sections 860A to 860G of the Internal Revenue Code.

(4) To determine the portion of the income of a REMIC that is taxable to a nonresident holder of an interest in the REMIC, there shall be included only that part derived from or connected with sources in this state, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules in ORS 316.352 (1987 Replacement Part).

[1987 c.293 §63; 2005 c.94 §79]



Section 314.265 - Taxation of financial asset securitization investment trusts.

(b) If a FASIT engages in a prohibited transaction as defined in section 860L(e)(2) of the Internal Revenue Code, the FASIT shall be subject to a tax equal to 6.6 percent of the net income derived from the prohibited transaction. The tax shall be paid by the holder of the ownership interest in the FASIT. The tax imposed under this paragraph shall be assessed and collected under the applicable provisions of this chapter and ORS chapter 305 and shall be credited to the General Fund to be made available for general governmental expenses.

(2) The income of any FASIT shall be taxable to the holders of the ownership interests in the FASIT under ORS chapter 316, 317 or 318, whichever is applicable.

(3) Taxable income or loss, with respect to income received as the holder of any interest in a FASIT, shall be determined under sections 860H to 860L of the Internal Revenue Code, as defined in ORS 316.012 or 317.010 and 317.018, and section 1621(e) of the Small Business Job Protection Act of 1996 (P.L. 104-188), as otherwise determined and modified under ORS chapter 316, 317 or 318, whichever is applicable, to the FASIT interest holder.

(4) To determine the portion of the income of a FASIT that is taxable to a nonresident holder of an interest in the FASIT, there shall be included only that part derived from or connected with sources in this state.

[1997 c.839 §51]



Section 314.275



Section 314.276 - Method of accounting.

(2) Notwithstanding subsection (1) of this section, if the method of accounting used by the partnership, REMIC, FASIT or taxpayer does not clearly reflect income, the computation of taxable income shall be made under such method as the Department of Revenue may prescribe.

(3) If the method of accounting is changed for federal income tax purposes, the partnership, REMIC, FASIT or taxpayer shall adopt the same method of accounting for purposes of ORS chapter 316, 317 or 318 and shall use that method beginning with the return filed which corresponds to the first federal return filed which is required to use the new method. Any adjustments required to prevent amounts from being duplicated or omitted shall be taken into account for state tax purposes in the same manner as for federal tax purposes.

(4) Subsections (1) and (3) of this section shall not apply with respect to methods of accounting which are disallowed for purposes of ORS chapter 316, 317 or 318.

[1987 c.293 §57; 1997 c.839 §53]



Section 314.277



Section 314.280 - Allocation of income of financial institution or public utility from business within and without state; rules; alternative apportionment for electing utilities or telecommunications taxpayers.

(2) The provisions of subsection (1) of this section dealing with the apportionment of income earned from sources both within and without the State of Oregon are designed to allocate to the State of Oregon on a fair and equitable basis a proportion of such income earned from sources both within and without the state. Any taxpayer may submit an alternative basis of apportionment with respect to the income of the taxpayer and explain that basis in full in the return of the taxpayer. If approved by the department that method will be accepted as the basis of allocation.

(3)(a) Apportionment rules adopted by the department under this section must apply the weightings used in ORS 314.650 to comparable factors used to apportion income from business activity of taxpayers subject to this section.

(b) Notwithstanding paragraph (a) of this subsection, a taxpayer primarily engaged in utilities or telecommunications may elect to have income from business activity apportioned by applying the weightings used in ORS 314.650 (1999 Edition) to comparable factors used to apportion such income.

(c) The election shall be made in the time and manner prescribed by the department by rule. The election shall continue in force and effect for the tax year for which the election is made and for each subsequent tax year until the year in which the taxpayer revokes the election.

(d) An electing taxpayer may revoke the taxpayer’s election by filing a revocation of election in the time and manner prescribed by the department. The revocation shall apply to the tax year following the year in which the election is made and to each subsequent tax year.

(e) As used in this subsection:

(A) "Telecommunications" means business operations that conduct, maintain or provide for the transmission of voice data and text between network termination points and telecommunications reselling. Transmission facilities may be based on one technology or a combination of technologies.

(B) "Utilities" means business operations that provide electric power, natural gas, steam supply, water supply or sewage removal through a permanent infrastructure of lines, mains and pipes.

[1957 c.632 §4 (enacted in lieu of 316.205 and 317.180); 1963 c.319 §1; 1965 c.152 §22; 2001 c.933 §1; 2009 c.403 §5]



Section 314.285



Section 314.287 - Costs allocable to inventory.

(2) If any provision of ORS chapter 316, 317 or 318 appears to require an adjustment to inventory costs contrary to the provisions of this section, that adjustment shall not be made.

(3) The additions, subtractions, modifications or other adjustments to federal taxable income required in determining Oregon taxable income under ORS chapter 316, 317 or 318 shall be made to federal taxable income notwithstanding that such adjustments are properly attributable to costs allocable to inventory.

[1987 c.293 §57b]



Section 314.290



Section 314.295 - Apportionment or allocation where two or more organizations, trades or businesses are owned or controlled by the same interests.

[1957 c.632 §10 (enacted in lieu of 316.560 and 317.375); 1991 c.457 §16b]



Section 314.296



Section 314.297 - Election for alternative determination of farm income; computation of income; rules.

(a) "Farm income":

(A) Means taxable income attributable to a farming business; and

(B) Includes gain from the sale or other disposition of property (other than land) regularly used by the taxpayer in the farming business for a substantial period of time.

(b) "Farming business" has the meaning given that term in section 263A(e)(4) of the Internal Revenue Code.

(c) "Taxable income" has the meaning given that term in ORS 316.022.

(d) "Taxpayer" means a person subject to tax under ORS chapter 316, but does not include an estate or trust.

(2) A taxpayer may elect to have personal income taxes for the tax year determined under this section in lieu of ORS chapter 316 if the individual is engaged in a farming business for the tax year and has farm income for the tax year.

(3) The taxpayer shall make the election in the manner provided by the Department of Revenue. In making the election, the taxpayer shall determine the amount of farm income that is to be considered elected farm income. The election shall apply only to the tax year for which the election is made.

(4) Upon making the election, the tax imposed under this section shall equal:

(a) The tax computed under ORS chapter 316 on the taxable income of the taxpayer reduced by the income that is elected farm income under subsection (3) of this section; plus

(b) The cumulative increase in the tax computed under ORS chapter 316 that would result if the taxable income of the taxpayer for each of the three prior tax years were increased by an amount equal to one-third of the income that is elected farm income under subsection (3) of this section.

(5) Any tax credit that would be allowable against the tax computed under ORS chapter 316 may be allowed against the tax computed under this section.

(6) The department shall:

(a) Prescribe the manner in which an election under this section is made; and

(b) Adopt rules on:

(A) The order and manner in which items of income, gain, deduction, loss or limitation on tax shall be taken into account in computing the tax under this section; and

(B) The treatment of a short tax year for purposes of this section.

[2001 c.252 §2]



Section 314.300 - Passive activity loss; determination; treatment; rules.

(1) Passive activity loss shall be determined with respect to the activities of the taxpayer under section 469 of the Internal Revenue Code and related federal law and then shall be adjusted by the additions, subtractions, modifications and other adjustments as allocated to passive activity loss under subsection (2) of this section.

(2) Those additions, subtractions, modifications and other adjustments required to be made to federal taxable income under this chapter or ORS chapters 316, 317 and 318, or other law governing the imposition of state taxes imposed upon or measured by income, shall be allocated to passive activity loss as provided by rule of the Department of Revenue.

(3) Passive activity loss, as determined under subsections (1) and (2) of this section, shall not be allowed for the taxable year of the taxpayer. Passive activity loss shall be treated as a deduction allocable to passive activity in the next succeeding year, and except as otherwise adjusted under subsection (1) of this section, shall be treated in the same manner as passive activity loss is treated under section 469 of the Internal Revenue Code, and related sections.

(4) For state personal income tax purposes, in the case of a nonresident, passive activity loss attributable to Oregon sources shall be treated in the same manner as described under subsections (1) to (3) of this section.

[1987 c.293 §64; 1995 c.556 §23]



Section 314.302 - Interest on deferred tax liabilities with respect to installment obligations; rules.

(2) Interest added to tax pursuant to subsection (1) of this section shall be determined in the same manner as interest is determined under section 453A(c) of the Internal Revenue Code except that in determining the interest to be added using section 453A(c) of the Internal Revenue Code:

(a) The interest rate in effect under ORS 305.220 for deficiencies for the month with or within which the taxable year of the taxpayer ends shall be substituted for the underpayment rate referred to in section 453A(c)(2)(B); and

(b) The maximum rate of tax in effect under ORS chapter 316, 317 or 318, whichever is appropriate, shall be substituted for the federal rates of tax referred to in section 453A(c)(3)(B).

(3) The Department of Revenue shall adopt rules consistent with those adopted under section 453A of the Internal Revenue Code and with laws of this state as may be necessary to carry out the provisions of this section, including rules providing for the application of this subsection in the case of contingent payments, short taxable years, pass-through entities and derivation, attribution or apportionment of installment obligations or income from installment obligations.

(4) In the case of a nonresident subject to taxation under ORS chapter 316, in determining whether or not interest is to be added to tax under this section, and the amount of interest to be added, only those installment obligations that arise from dispositions of property in this state shall be taken into consideration.

(5) For purposes of determining interest under ORS 314.395 or penalties under ORS 314.400 or other law, and for purposes of refund, estimated and other prepayments of tax, credits and all other purposes, the interest added under this section shall be considered as any other increase in the tax imposed under ORS chapter 316, 317 or 318, whichever is appropriate.

(6) The interest added to tax imposed under this section shall be assessed and collected under the applicable provisions of this chapter and ORS chapters 305, 316, 317 and 318 and shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred.

[1989 c.625 §57]



Section 314.304



Section 314.306 - Income from discharge of indebtedness; bankruptcy; insolvency.

(2) If a taxpayer excludes an amount from federal gross income by reason of the discharge of indebtedness of the taxpayer under section 108(a)(1)(B) or (C) of the Internal Revenue Code (relating to discharge of indebtedness in insolvency or discharge of qualified farm indebtedness), then, with respect to that portion of the excluded amount that is apportioned to Oregon, the following paragraphs shall apply, in the following order:

(a) If the taxpayer has made the election under section 108(b)(5) of the Internal Revenue Code to first reduce the basis of the depreciable property of the taxpayer, the election shall also be effective for Oregon tax purposes. A corresponding reduction in the basis of the depreciable property of the taxpayer shall be made for Oregon tax purposes.

(b) The amount, if any, by which the following attributes are reduced under section 108(b)(1) of the Internal Revenue Code for federal tax purposes shall be added back for Oregon tax purposes:

(A) Federal net operating loss.

(B) Capital loss carryover.

(C) Basis of the property of the taxpayer, excluding amounts subject to the election under section 108(b)(5) of the Internal Revenue Code.

(D) Passive activity loss carryover.

(c) Excluding amounts subject to the election in section 108(b)(5) of the Internal Revenue Code:

(A) Any Oregon net operating loss of an individual or corporate taxpayer, including a net operating loss carryover to the taxpayer, shall be reduced by the amount of discharged indebtedness.

(B) Any net capital loss for the taxable year of the discharge, and any capital loss carryover to the taxable year, shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraph (A) of this paragraph.

(C) The basis of the property of the taxpayer shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraphs (A) and (B) of this paragraph.

(D) The passive activity loss carryover under section 469(b) of the Internal Revenue Code from the taxable year of the discharge shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraphs (A), (B) and (C) of this paragraph.

[1995 c.556 §19]



Section 314.307 - Definitions; reportable transactions.

(1) "Listed transaction" means any of the following transactions:

(a) A listed transaction under section 6707A of the Internal Revenue Code.

(b) A transaction without economic substance in which an Oregon taxable corporation:

(A) Transfers income-producing assets to a real estate investment trust owned directly or indirectly by the corporation; and

(B) With respect to dividends paid from the real estate investment trust, claims a dividend-received deduction and the real estate investment trust claims a dividend-paid deduction.

(c) A transaction without economic substance in which an Oregon taxable corporation:

(A) Transfers income-producing assets to a regulated investment company owned directly or indirectly by the corporation; and

(B) With respect to dividends paid from the regulated investment company, claims a dividend-received deduction and the regulated investment company claims a dividend-paid deduction.

(2) "Oregon taxable corporation" means a corporation:

(a) That does business in Oregon, is organized in Oregon or has income from Oregon sources; or

(b) That is owned by an Oregon income or corporate excise taxpayer.

(3) "Reportable transaction" means a transaction:

(a) That is a reportable transaction under section 6707A of the Internal Revenue Code; or

(b) That is a listed transaction.

(4) "Transaction without economic substance" means a transaction for which the taxpayer cannot demonstrate a business purpose other than tax savings.

[2007 c.568 §2; 2013 c.176 §6]



Section 314.308 - Reportable transactions; rules.

(a) Any person who engages in a reportable transaction as a buyer or transferor shall report the transaction to the department.

(b) Any person who, as the result of a reportable transaction, acquires an interest in property, a present or future right to income, a present or future right to claim a loss, deduction, credit, exemption or other tax benefit or a present or future right to an adjustment to basis shall report the transaction to the department.

(c) Any person who is associated with a reportable transaction in an association that the department has by rule identified as an association that requires reporting shall report the transaction to the department.

(2) A reportable transaction shall be reported to the department in the time, form and manner prescribed by the department by rule. Rules adopted by the department under this section may not apply to a reportable transaction occurring in a tax year beginning before January 1, 2007.

[2007 c.568 §3]



Section 314.310 - Liability of transferee of taxpayer for taxes imposed on taxpayer.

(2) The amount for which a transferee of the property of a taxpayer is liable in respect of any such tax or deficiency in tax, including penalties and interest, whether shown on the return of the taxpayer or determined as a deficiency in the tax, shall be assessed against such transferee and collected and paid in the same manner and subject to the same provisions and limitations as would apply to the taxpayer had the taxpayer or it continued subject to the jurisdiction of this state, except as provided in this section.

(3) As used in this section, the term "transferee" means one not a bona fide purchaser for value and includes an heir, legatee, devisee, distributee of an estate of a deceased person, the shareholder of a dissolved corporation, the assignee or donee of an insolvent person, the successor of a corporation which is a party to a corporate reorganization, and persons acting on behalf of such transferees in a fiduciary capacity.

(4) The period of limitation for assessment of any such liability of a transferee shall be as follows:

(a) In the case of the liability of an initial transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the taxpayer.

(b) In the case of the liability of a transferee of a transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the preceding transferee, but not more than three years after the expiration of the period of limitation for assessment against the taxpayer.

(c) If, before the expiration of the period of limitation for the assessment of the liability of the transferee, as set forth in paragraph (a) or (b) of this subsection, a court proceeding for the collection of the tax or liability in respect thereof has been filed against the taxpayer or last preceding transferee, then the period of limitation for assessment of the liability of the transferee shall expire one year after final judgment has been rendered in the court proceedings.

(d) If, before the expiration of the time prescribed in paragraph (a), (b) or (c) of this subsection for the assessment of the liability, both the Department of Revenue and the transferee have consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period of extension agreed upon. The period so agreed upon may be further extended by subsequent agreements in writing made before the expiration of the period of extension previously agreed upon.

(5) For the purposes of this section, if the taxpayer is deceased, or in the case of a corporation, has terminated its existence, the period of limitation for assessment against the taxpayer shall be the period which would be in effect had death or termination of existence not occurred.

(6) In the absence of notice to the Department of Revenue of the existence of a fiduciary relationship, notice of liability enforceable under this section in respect of a tax or deficiency in tax, including penalties and interest thereon, imposed upon or measured by net income, if mailed to the last-known address of the person subject to the liability, shall be sufficient for the purposes of this section even if such person is deceased, or is under a legal disability, or, in the case of a corporation, has terminated its existence.

[1955 c.367 §2; 1969 c.493 §86; 1995 c.453 §4; 1997 c.325 §35]



Section 314.330 - Lien if grantor or other person determined to be owner of trust.

(2) For the purposes of subsection (1) of this section, "final determination" means:

(a) An assessment which has become final due to failure to exercise or exhaust rights of appeal to the Oregon Tax Court.

(b) A decision of the Oregon Tax Court which has become final.

(c) A decision of the Oregon Supreme Court.

[1985 c.149 §§2,3; 1995 c.556 §24; 1995 c.650 §31]



Section 314.355 - Returns when tax year changed.

[1957 c.632 §6 (enacted in lieu of 316.520); 1987 c.293 §58]



Section 314.360 - Information returns; penalties.

(2)(a) Every person doing business as a broker shall, when required by the department, render a correct return duly verified under oath, under such rules and regulations as the department may prescribe, showing the names of customers for whom such person has transacted any business, with such details as to the profits, losses, or other information which the department may require, as to each of such customers, as will enable the department to determine whether all income tax due on profits or gains of such customers has been paid.

(b) Every person who is required to file a return with respect to a real estate transaction under section 6045(e) of the Internal Revenue Code shall file a copy of that return with the department.

(3) The department may prescribe circumstances under which the filing requirements under this section are waived.

(4) In addition to any other penalty provided by law:

(a) A person who fails to file a return required under this section, or who files an incomplete or incorrect return, shall be subject to a penalty of $50 per information return after the date on which the return is due, up to a maximum penalty of $2,500.

(b) A person who knowingly fails to file a return required under this section, or who knowingly files an incomplete, false or misleading return, shall be subject to a penalty of $250 per information return after the date on which the return is due, up to a maximum penalty of $25,000.

[1957 c.632 §7 (enacted in lieu of 316.535); 1959 c.305 §1; 1987 c.293 §59; 1987 c.366 §3; 1997 c.839 §54; 2013 c.734 §1]



Section 314.362 - Filing return on magnetic media or other machine-readable form; rules.

(2) The Department of Revenue may, by administrative rule, adopt the regulations, revenue rulings or revenue procedures which are adopted pursuant to section 6011 (e) of the Internal Revenue Code whenever such regulations, revenue rulings or revenue procedures may be adopted.

(3) The department may require that the magnetic media or other machine-readable forms filed with it meet specifications prescribed by the department. The department may allow an alternative method of filing if the person filing the return is unable to meet the specifications prescribed by the department.

[1987 c.366 §2; 1991 c.457 §17; 1993 c.726 §12; 1995 c.556 §25; 1997 c.839 §55]



Section 314.363



Section 314.364 - Authority of department to require filing of returns by electronic means; rules.

(a) "Electronic means" includes computer-generated electronic or magnetic media, Internet-based applications or similar computer-based methods or applications.

(b) "Paid tax preparer" means a person who prepares a tax return for another or advises or assists in the preparation of a tax return for another, or who employs or authorizes another to do the same, for valuable consideration.

(c) "Tax return" means a return filed under ORS chapter 314, 316, 317 or 318.

(2) The Department of Revenue may by rule require a paid tax preparer to file tax returns by electronic means if the paid tax preparer is required to file federal tax returns by electronic means.

(3) The department may by rule require a corporation to file tax returns by electronic means if the corporation is required to file federal tax returns by electronic means.

(4) The department may by rule establish exceptions to the electronic filing requirements of this section.

[2011 c.24 §2]



Section 314.365



Section 314.370 - Department requiring return or supplementary return.

[1957 c.632 §9 (enacted in lieu of 316.555)]



Section 314.380 - Furnishing copy of federal or other state return or report; action required when return filed or changed or tax assessed.

(2)(a) The taxpayer shall report to the department any change in the taxpayer’s taxable income that is subject to tax by this state or any change in the taxpayer’s tax liability paid to or owing this state because:

(A) The Internal Revenue Service or other competent authority has changed or corrected the amount of a taxpayer’s taxable income, tax credit or other amount taken into account in determining the taxpayer’s tax liability as reported on a federal income tax return or an income tax return of another state for any taxable year; or

(B) The taxpayer:

(i) Files an original or amended return that is accepted by the Internal Revenue Service or the taxing authority of another state; or

(ii) Is assessed tax by the Internal Revenue Service or the taxing authority of another state for the failure to file a return as required.

(b) In the case of a change or correction made by the Internal Revenue Service or by the taxing authority of another state, the report shall either concede the accuracy of the determination or state wherein the taxpayer believes it to be erroneous. The report may be treated by the department as a claim for refund pursuant to ORS 314.415 if the department determines that the taxpayer’s correct Oregon tax liability is a reduction from the taxpayer’s Oregon tax liability prior to the filing of the report. Notwithstanding the limitations of ORS 314.415, a claim for refund under this paragraph shall be deemed timely if received by the department within two years after the federal or other state correction was made.

(c) In the case of a taxpayer filing an original or amended federal or other state return that reports a change in the taxpayer’s taxable income that is subject to tax by this state or that results in a change in the taxpayer’s tax liability paid to or owing this state, the report required by this subsection shall be an amended Oregon return. The taxpayer shall file the amended return with the department within 90 days thereafter.

(3) For purposes of this section:

(a) A change or correction of a taxpayer’s taxable income is deemed to be made on the date of the audit report making the change or correction; and

(b) The date on which an original or amended return is accepted by the Internal Revenue Service or other state taxing authority is the date the original or amended return is filed if the return is subsequently accepted by the Internal Revenue Service or other state taxing authority.

(4) The provisions of ORS 305.305 shall constitute the exclusive remedy of a person whose notice of deficiency or assessment is based upon a change or correction of the person’s taxable income under this section.

[1957 c.632 §11 (enacted in lieu of 316.565 and 317.380); 1963 c.509 §1; 1985 c.602 §3; 1989 c.414 §7; 1997 c.100 §2; 1999 c.74 §1; 2001 c.9 §4]



Section 314.385 - Form of returns; time for filing; alternative filing formats; rules.

(b) For purposes of ORS chapters 317 and 318, returns shall be filed with the department on or before the 15th day of the month following the due date of the corresponding federal return for the tax year, as prescribed under the Internal Revenue Code and the regulations adopted pursuant thereto.

(c) The department may allow further time for filing returns equal in length to the extension periods allowed under the Internal Revenue Code and its regulations.

(d) If no return is required to be filed for federal income tax purposes, the due date or extension period for a return shall be the same as the due date, or extension period, would have been if the taxpayer had been required to file a return for federal income tax purposes for the tax year. However, the due date for returns filed for purposes of ORS chapter 317 or 318 shall be on or before the 15th day of the month following what would have been the federal return due date for the tax year.

(2) There shall be annexed to the return a statement verified as provided under ORS 305.810 by a declaration of the taxpayer making the return to the effect that the statements contained therein are true.

(3) Returns shall be in such form as the department may, from time to time, prescribe. The department shall prepare blank forms for the returns and distribute them throughout the state. Such forms shall be furnished the taxpayer upon request, but failure to receive or secure a form shall not relieve the taxpayer from the obligation of making any return required by law.

(4)(a) The department may by rule authorize the filing of a return in alternative formats to those described in subsection (3) of this section and may prescribe the conditions, requirements and technical standards for a filing under this subsection.

(b) Notwithstanding subsections (1) to (3) of this section, the department may by rule prescribe a different due date for a return filed in an alternative format.

(c) The policy of the Legislative Assembly in granting the department rulemaking authority under paragraph (b) of this subsection is to have the department prescribe due dates that mirror the due dates that apply to federal returns filed in alternative formats for federal tax purposes.

[1957 c.632 §12 (enacted in lieu of 316.545 and 317.355); 1959 c.156 §1; last sentence of subsection (1) derived from 1959 c.156 §3; 1963 c.281 §1; 1987 c.293 §59a; 1989 c.625 §55; 1991 c.457 §17a; 1997 c.84 §1; 1997 c.839 §56; 2003 c.77 §10a]



Section 314.395 - Time for payment of tax; interest on delayed return.

(2) When the time for filing a return of income is extended at the request of the taxpayer, interest at the rate established under ORS 305.220 for each month or fraction of a month from the time the return was originally required to be filed to the time of payment shall be added and paid.

[1969 c.166 §2; 1971 c.354 §3; 1973 c.402 §17; 1975 c.593 §13; 1980 c.20 §24; 1982 s.s.1 c.16 §6; 1987 c.293 §59b]



Section 314.397 - Manner of payment.

[1989 c.625 §61 (enacted in lieu of 316.407); 1997 c.631 §451]



Section 314.400 - Penalty for failure to file report or return or to pay tax when due; interest; limitation on penalty.

(2) In the case of a report or return that is required to be filed annually or for a one-year period, if the failure to file the report or return continues for a period in excess of three months after the due date:

(a) There shall be added to the amount of tax required to be shown on the report or return a failure to file penalty of 20 percent of the amount of the tax; and

(b) Thereafter the department may send a notice and demand to the person to file a report or return within 30 days of the mailing of the notice. If after the notice and demand no report or return is filed within the 30 days, the department may determine the tax according to the best of its information and belief, assess the tax with appropriate penalty and interest plus an additional penalty of 25 percent of the tax deficiency determined by the department and give written notice of the determination and assessment to the person required to make the filing.

(3) In the case of a report or return that is required to be filed more frequently than annually and the failure to file the report or return continues for a period in excess of one month after the due date:

(a) There shall be added to the amount of tax required to be shown on the report or return a failure to file penalty of 20 percent of the amount of the tax; and

(b) Thereafter the department may send a notice and demand to the person to file a report or return within 30 days of the mailing of the notice. If after the notice and demand no report or return is filed within the 30 days, the department may determine the tax according to the best of its information and belief, assess the tax with appropriate penalty and interest plus an additional penalty of 25 percent of the tax deficiency determined by the department and give written notice of the determination and assessment to the person required to make the filing.

(4) Notwithstanding subsections (2) and (3) of this section, if a taxpayer is required to file a federal income tax return for a period of less than 12 months under section 443 of the Internal Revenue Code, the Oregon personal income or corporate excise or income tax return required to be filed for that period shall be subject to subsection (2) of this section.

(5) If a report or return that is subject to a failure to file penalty described in subsection (2) or (3) of this section is filed before a notice of determination and assessment is issued by the department, the failure to file penalty referred to in subsection (2)(a) or (3)(a) of this section shall be added to the amount of tax shown on the report or return.

(6) A penalty equal to 100 percent of any deficiency determined by the department shall be assessed and collected if:

(a) There is a failure to file a report or return with intent to evade the tax; or

(b) A report or return was falsely prepared and filed with intent to evade the tax.

(7) Interest shall be collected on the unpaid tax at the rate established under ORS 305.220 for each month or fraction of a month, computed from the time the tax became due, during which the tax remains unpaid.

(8) Each penalty imposed under this section is in addition to any other penalty imposed under this section. However, the total amount of penalty imposed under this section and ORS 305.265 (13) with respect to any deficiency shall not exceed 100 percent of the deficiency.

(9) For purposes of subsections (1) to (3) of this section, the amount of tax required to be shown or that is shown on the report or return shall be reduced by the amount that is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax that is claimed on the report or return. If the amount required to be shown as tax on the report or return is less than the amount that is actually shown as tax on the report or return, this subsection shall be applied by substituting the lower amount.

(10) Notwithstanding subsection (1) of this section, the five percent penalty for failure to file a report or return or pay a tax at the time the tax becomes due may not be imposed if:

(a) The taxpayer pays the full amount of the tax plus accrued interest within 30 days of the date shown on the department’s notice sent to the taxpayer; and

(b)(A) The taxpayer had filed an amended individual tax return or an amended corporate return of income or excise tax accompanied by less than full payment of the tax shown on the return plus accrued interest; or

(B) The department issues a notice of tax deficiency to the taxpayer under ORS 305.265.

[1971 c.354 §2; 1975 c.593 §14; 1977 c.870 §41; 1980 c.7 §25; 1981 c.724 §4; 1982 s.s.1 c.16 §7; 1985 c.602 §4; 1987 c.158 §48a; 1993 c.726 §13; 1995 c.780 §5; 1997 c.170 §26; 2005 c.335 §1; 2007 c.322 §1; 2015 c.348 §21]



Section 314.401 - De minimis tax payment not required.

[1999 c.73 §2]



Section 314.402 - Understatement of net tax; penalty; cost-of-living adjustment; waiver of penalty.

(2) A substantial understatement of net tax exists for any tax year if the amount of the understatement for the tax year exceeds:

(a) Except as provided in paragraph (b) of this subsection, $2,400.

(b) In the case of a corporation other than an S corporation, as defined in section 1361 of the Internal Revenue Code, or a personal holding company, as defined in section 542 of the Internal Revenue Code, $3,500.

(c)(A) For a calendar year beginning on or after January 1, 2017, the Department of Revenue shall make a cost-of-living adjustment to the net tax threshold amounts described in paragraphs (a) and (b) of this subsection.

(B) The cost-of-living adjustment for a calendar year is the percentage by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged index for the period beginning September 1, 2015, and ending August 31, 2016.

(C) As used in this paragraph, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(D) If any adjustment determined under subparagraph (B) of this paragraph is not a multiple of $50, the adjustment shall be rounded to the next lower multiple of $50.

(E) The adjustment shall apply to all tax years beginning in the calendar year for which the adjustment is made.

(3) In the case of any item attributable to an abusive tax shelter:

(a) No reduction of the amount of the understatement shall be made with regard to that item regardless of the existence of substantial authority for the treatment of the item by the taxpayer.

(b) No reduction of the amount of the understatement shall be made with regard to that item regardless of the disclosure of the facts affecting the tax treatment of the item unless, in addition to the disclosure, the taxpayer reasonably believed that the tax treatment of the item was more likely than not the proper treatment.

(4) As used in this section:

(a) "Abusive tax shelter" means any partnership, corporation or other organization or entity, any investment plan or arrangement or any other plan or arrangement, which has as its principal purpose the evasion or improper avoidance of federal or state income tax. "Abusive tax shelter" includes any investment or activity in connection with which tax benefits derived by investors are not clearly intended under the tax laws or any investment or activity that involves little or no economic reality, making use of unrealistic allocations of income or expenses, inflated appraisals of asset values, losses substantially in excess of investment, mismatching of income and expenses, financing techniques that do not conform to standard commercial business practice or mischaracterization of the substance of the investment or activity.

(b) "Understatement" means the excess of the amount of the net tax required to be shown on the return for the tax year over the amount of the net tax shown on the return, reduced by any portion of the understatement that is attributable to:

(A) The tax treatment of any item by the taxpayer if there is or was substantial authority for such treatment; or

(B) Any item with respect to which:

(i) The relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return; and

(ii) There is a reasonable basis for the tax treatment of the item by the taxpayer.

(5) The penalty imposed under this section is in addition to any other penalty imposed by law. A penalty imposed under this section shall be treated for all purposes as an additional deficiency subject to the provisions of ORS 305.265, but shall not bear interest.

(6) The department may waive all or any part of the penalty imposed under this section on a showing by the taxpayer that there was reasonable cause for the understatement, or any portion thereof, and that the taxpayer acted in good faith.

[1987 c.843 §9; 1995 c.556 §25a; 2015 c.32 §1]



Section 314.403 - Listed transaction understatement; penalty.

(2) The penalty imposed under this section applies to listed transaction understatements discovered or reported on or after January 1, 2008, and is in addition to and not in lieu of any other penalty.

(3) As used in this section, "listed transaction understatement" means the sum of:

(a) The amount determined by multiplying the highest rate of tax imposed on the taxpayer under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, by any net increase in taxable income that results from a difference between the proper tax treatment of a listed transaction and the treatment of the transaction on the return of the taxpayer; and

(b) The amount of any decrease in the aggregate amount of credits determined for purposes of ORS chapter 316 or, if the taxpayer is a corporation, for purposes of ORS chapter 317 or 318, that results from the taxpayer’s treatment of a listed transaction and the proper tax treatment of that transaction.

(4) The Department of Revenue may by rule further define "listed transaction understatement" consistent with ORS 314.307 and subsection (3) of this section.

[2007 c.568 §8]



Section 314.404 - Penalty for failure to report reportable transaction.

(a) Individual taxpayers, $3,300.

(b) Corporation taxpayers, $16,700.

(2) If the reportable transaction is a listed transaction, in lieu of the penalty provided in subsection (1) of this section, the penalty shall be as follows:

(a) Individual taxpayers, $33,000.

(b) Corporation taxpayers, $66,000.

(3) This section applies to tax years beginning on or after January 1, 2007.

[2007 c.568 §9]



Section 314.405



Section 314.406 - Penalty for promotion of abusive tax shelter.

(a) The person is or would be subject to a penalty for promoting an abusive tax shelter under section 6700 of the Internal Revenue Code; and

(b) The tax shelter satisfies any of the following conditions:

(A) The tax shelter is organized in this state.

(B) The tax shelter is doing business in this state.

(C) The tax shelter derives income from sources in this state.

(D) At least one investor in the tax shelter is an Oregon personal income taxpayer or an Oregon corporate excise or income taxpayer.

(2) The amount of the penalty shall equal 100 percent of the amount of gross income derived by the person in promoting the tax shelter.

(3) A penalty imposed under this section shall be in addition to and not in lieu of any other penalty.

[2007 c.568 §12]

COLLECTING DELINQUENT TAXES; LIENS; INTEREST AND ADDITIONS



Section 314.407 - Assessment of taxes owing but not submitted with return; time of assessment; recording of warrant.

(1) In the case of a return submitted to the Department of Revenue with payment of less than the amount of tax computed to be due, the difference between the tax computed to be owing by the taxpayer and the tax submitted with the return is considered as "assessed" on the due date of the return (determined with regard to any extension of time granted for the filing of the return) or the date the return is filed, whichever is later.

(2) The term "time of assessment" means:

(a) In the case of an assessment made under ORS 305.265 and 314.410, 30 days after the date the notice of assessment is mailed to the taxpayer;

(b) In the case of an assessment made under ORS 314.440, five days after the date the notice of assessment is mailed to the taxpayer; or

(c) In the case of a tax assessed as described in subsection (1) of this section, the due date of the return (determined with regard to any extension of time granted for the filing of the return) or the date the return is filed, whichever is later.

(3) Unless a warrant has been recorded in the County Clerk Lien Record in the county in which property is located, no warrant shall be considered as a lien with respect to that property.

[1971 c.215 §2; 1977 c.870 §42; 1987 c.586 §39; 1995 c.79 §154]



Section 314.410 - Time limit for notice of deficiency; circumstances when claim for refund may be reduced after time limit; time limit for refund or notice of deficiency for pass-through entity items.

(2) If the department finds that gross income equal to 25 percent or more of the gross income reported has been omitted from the taxpayer’s return, notice of the deficiency may be given at any time within five years after the return was filed.

(3) If the department finds that a return reports or reflects the use of a listed transaction, as defined in ORS 314.307, and that use of that listed transaction results in a deficiency in tax paid, notice of that deficiency may be given at any time within nine years after the return was filed.

(4)(a) The limitations to the giving of notice of a deficiency provided in this section do not apply to a deficiency resulting from false or fraudulent returns, or in cases where no return has been filed.

(b)(A) If the Commissioner of Internal Revenue or other authorized officer of the federal government or an authorized officer of another state’s taxing authority makes a change or correction as described in ORS 314.380 (2)(a)(A) and, as a result of the change or correction, an assessment of tax or issuance of a refund is permitted under any provision of the Internal Revenue Code or applicable law of the other state, or pursuant to an agreement between the taxpayer and the federal or other state taxing authority that extends the period in which an assessment of federal or other state tax may be made, then notice of a deficiency under any Oregon law imposing tax upon or measured by income for the corresponding tax year may be mailed within two years after the department is notified by the taxpayer or the commissioner or other tax official of the correction, or within the applicable period prescribed in subsections (1) to (3) of this section, whichever period expires later.

(B) A notice of deficiency mailed pursuant to this paragraph may assert any adjustment necessary to arrive at the correct amount of Oregon taxable income and Oregon tax liability for the tax year for which the federal or other state change or correction is made.

(c) If the taxpayer files an original or amended federal or other state return as described in ORS 314.380 (2)(a)(B), the department may reduce any claim for refund as a result of a change in Oregon tax liability related to the original or amended federal or other state return, but may not give notice of a deficiency for an adjustment to Oregon tax liability following the expiration of the applicable period prescribed in subsections (1) to (3) of this section and paragraph (a) of this subsection.

(5) The tax deficiency must be assessed and notice of tax assessment mailed to the taxpayer or authorized representative, who is authorized in writing, within one year from the date of the notice of deficiency unless an extension of time is agreed upon as prescribed in subsection (7) of this section.

(6) Notwithstanding other provisions of this section, the period for the assessment of any deficiency attributable to any part of the gain realized upon the sale or exchange of the taxpayer’s principal residence, as provided in section 1034 of the Internal Revenue Code (as in effect prior to the repeal of section 1034 of the Internal Revenue Code by the Taxpayer Relief Act of 1997 (P.L. 105-34)), does not expire prior to the expiration of three years from the date the department is notified by the taxpayer of:

(a) The cost of purchasing the new residence which the taxpayer claims results in nonrecognition of any part of such gain;

(b) The taxpayer’s intention not to purchase a new residence; or

(c) A failure to purchase a new residence within the period prescribed in section 1034 of the Internal Revenue Code (as in effect prior to the repeal of section 1034 of the Internal Revenue Code by the Taxpayer Relief Act of 1997 (P.L. 105-34)).

(7) If, prior to the expiration of any period of time prescribed in this section for giving of notice of deficiency or of assessment, the department and the taxpayer consent in writing to the notice of deficiency being mailed or deficiency being assessed after the expiration of such prescribed period, notice of such deficiency may be mailed or the deficiency assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

(8) In the case of a deficiency attributable to the application to the taxpayer of a net operating loss carryback, notice of such deficiency may be mailed at any time before the expiration of the period within which notice of a deficiency for the taxable year of the net operating loss which results in such carryback may be mailed.

(9) Notwithstanding the other provisions of this section, if any taxpayer agreed with the United States Commissioner of Internal Revenue or the taxing authority of another state for an extension, or renewals thereof, of the period for giving notices of deficiencies and assessing deficiencies in income tax for any year, the period for mailing notices of deficiencies of tax for such years and the period for filing a claim for refund under ORS 314.380 (2)(b) shall expire on the later of:

(a) The expiration of an applicable period described in subsections (1) to (8) or (10) of this section; or

(b) Six months after the date of the expiration of the agreed period for assessing a deficiency.

(10)(a) Notwithstanding the other provisions of this section and ORS 314.415, the period for claiming a refund or giving a notice of deficiency with respect to an item that is shown or required to be shown on a taxpayer’s return and that is attributable to a pass-through entity does not expire prior to three years from the date of the filing of the pass-through entity return to which the item on the taxpayer’s return relates.

(b) As used in this subsection, "pass-through entity" means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes.

[1957 c.632 §14 (enacted in lieu of 316.610 and 317.410); 1959 c.212 §2; 1959 c.591 §20; subsection (8) derived from 1959 c.212 §3 and 1959 c.591 §21; 1963 c.509 §2; 1963 c.627 §1 (referred and rejected); 1969 c.405 §1; 1969 c.493 §§88,88a; 1971 c.507 §1; 1977 c.870 §43; 1983 c.162 §53; 1985 c.602 §5; 1993 c.726 §14; 1997 c.100 §3; 1999 c.74 §3; 1999 c.90 §4a; 2001 c.9 §5; 2005 c.54 §1; 2007 c.568 §18]



Section 314.412 - Issuing of notice of deficiency attributable to involuntary conversion; time limit.

(1) The replacement of the converted property which the taxpayer claims results in nonrecognition of any part of such gains; or

(2) The taxpayer’s intention not to replace such property; or

(3) A failure of the taxpayer to replace the property within the period prescribed in the federal Internal Revenue Code which applies to the Personal Income Tax Act of 1969, in the corporation excise tax laws or in the corporation income tax laws, whichever is applicable.

[1975 c.705 §2; 1989 c.626 §3]



Section 314.415 - Refunds; interest; credits.

(2)(a) The department may not allow or make a refund after three years from the time the return was filed, or two years from the time the tax (or a portion of the tax) was paid, whichever period expires later, unless before the expiration of this period a claim for refund is filed by the taxpayer in compliance with ORS 305.270. In any case, if the original return is not filed within three years of the due date, excluding extensions, of the return, the department may allow or make a refund only of amounts paid within two years from the date of the filing of the claim for refund. If a refund is disallowed for the tax year during which excess tax was paid for any reason set forth in this subsection, the department may not allow the excess as a credit against any tax occurring on a return filed for a subsequent year.

(b) The department may not make a refund if the tax owed after offsets for all amounts owed the state, or a county pursuant to a judgment obtained under ORS 169.151, is less than $1.

(c) If a taxpayer would qualify under section 6511(h) of the Internal Revenue Code for a suspension of the running of the periods specified for filing a claim for refund of federal income tax, the period specified in paragraph (a) of this subsection shall also be suspended.

(d) The department may not pay an employee interest on a refund of a tax withheld by an employer if the interest would be for any period prior to the time the employee files a personal income tax return for the tax year involved or for any period prior to the day that is 45 days after the date when the employee’s annual return for that year was filed or was due, whichever is later.

(e) The department may not pay interest on a refund of estimated tax paid under ORS 314.505 to 314.525 or 316.557 to 316.589 if the interest would be for any period prior to the time the taxpayer files a tax return for the tax year involved or for any period prior to the day that is 45 days after the date when the tax return for that year was filed or was due, whichever is later.

(f) The amount of the refund, exclusive of interest on the refund, may not exceed the portion of the tax paid during the period preceding the filing of the claim or, if no claim is filed, then during the period preceding the allowance of the refund during which a claim might have been filed. Where there has been an overpayment of any tax imposed, the amount of the overpayment and interest on the overpayment shall be credited against any tax, penalty or interest then due from the taxpayer, and only the balance shall be refunded.

(g) Except as provided in ORS 305.265 (12), if, pursuant to a notice of deficiency or assessment, the taxpayer pays the amount specified in the notice, or any part thereof, and if, upon appeal, the Oregon Tax Court or the Oregon Supreme Court orders that all or any part of the deficiency amount specified in the notice and paid by the taxpayer be refunded, the amount so ordered to be refunded shall bear interest at the rate established for refunds in ORS 305.220. Interest shall be computed from the date of payment to the department. Nothing in this subsection shall require that interest be paid upon any amount for any period for which interest upon the same amount for the same period is required to be paid under ORS 305.419.

(3)(a) Notwithstanding any provision to the contrary in ORS 305.265 or 305.270 or subsection (1) or (2) of this section, if, prior to the expiration of the period prescribed in subsection (2) of this section, the department and the taxpayer consent in writing to the refund of tax after the expiration of the period prescribed:

(A) The department shall make the refund prior to the expiration of the period agreed upon; and

(B) The department may not make or allow a refund after the expiration of the period agreed upon unless a claim for refund is filed by the taxpayer before the expiration of the period agreed upon in compliance with the manner prescribed by the department. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(b) The department may consent to extend the period during which a refund may be made only if the taxpayer has consented to the assessment of additional tax, if additional taxes are determined upon audit, after the expiration of the applicable period prescribed in ORS 314.410 (1) to (3).

(4)(a) If the claim for credit or refund relates to an overpayment on account of the deductibility by the taxpayer, or by a partnership, of the worthlessness of a share of stock in a corporation, of the right to subscribe for or to receive a share of stock in a corporation, or of a debt, in lieu of the three-year period of limitation prescribed in subsection (2) of this section, the period shall be seven years from the date prescribed by law for the filing of the return for the year with respect to which the claim is made.

(b) If the claim described in paragraph (a) of this subsection is made after the expiration of the three-year period prescribed in subsection (2) of this section, the department may not allow interest with respect to any credit or refund determined to be due upon the claim for the period beginning at the close of the three-year period prescribed in subsection (2) of this section and ending at the expiration of six months after the date on which the claim is filed.

(5)(a) If the claim for credit or refund relates to an overpayment attributable to a net operating loss carryback or a net capital loss carryback, in lieu of the three-year period of limitation prescribed in subsection (2) of this section, the period shall be the period that ends three years after the time prescribed by law for filing the return (including extensions) for the taxable year of the net operating loss or net capital loss that results in such carryback. In the case of such a claim, the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection (1), (2) or (3) of this section, whichever is applicable, to the extent of the amount of the overpayment attributable to the carryback. If the allowance of a credit or refund of an overpayment of tax attributable to a net operating loss carryback or a net capital loss carryback is otherwise prevented by the operation of any law or rule of law other than ORS 305.150, relating to closing agreements, the credit or refund may be allowed or made if the claim for credit or refund is filed within the period provided in this subsection. To the extent that the carryback was not an issue in any proceeding in which the determination of a court, including the Oregon Tax Court, has become final, the claimed credit or refund applicable to that carryback may be allowed or made under this subsection.

(b) For purposes of subsection (1) or (2) of this section, if any overpayment of tax results from a carryback of a net operating loss or net capital loss, the overpayment shall be deemed not to have been made prior to the later of:

(A) The due date of the return for the taxable year in which such net operating loss or net capital loss arises;

(B) The date the return for the year in which the net operating loss or net capital loss arises is filed; or

(C) The date of filing of the return for the year to which the net operating loss or net capital loss is carried back.

(6) Notwithstanding any provision to the contrary in ORS 305.265 or 305.270 or this section, if the taxpayer has agreed with the United States Commissioner of Internal Revenue for an extension, or a renewal of an extension, of the period for proposing and assessing deficiencies in federal income tax for any year, the period within which a claim for credit or refund may be filed or credit or refund allowed or made if no claim is filed shall be the period provided within subsections (1) to (5) of this section or six months after the date of the expiration of the agreed period for assessing deficiency in federal income tax, whichever period expires later.

(7) If a joint return is filed, the department may make separate refunds at the request of either spouse. The separate refunds shall bear the same proportion to the total refund as the adjusted gross income of each spouse bears to the adjusted gross income of both spouses, or as otherwise determined by the department.

(8) If a taxpayer entitled to a refund under subsection (1) of this section dies, the department may issue a draft for payment of such refund under the terms and conditions set out in ORS 293.490 to 293.500 exercising the same powers and subject to the same restrictions pursuant to which the State Treasurer is authorized to pay the amounts of warrants, checks or orders under those statutes.

[1957 c.632 §15 (enacted in lieu of 316.615 and 317.415); 1969 c.166 §4; 1969 c.405 §2; 1971 c.354 §5; 1971 c.507 §2; 1975 c.593 §16; 1977 c.870 §44; 1982 s.s.1 c.16 §8; 1983 c.162 §54; 1985 c.61 §3; 1985 c.602 §6; 1985 c.603 §1; 1985 c.802 §19; 1987 c.293 §60; 1987 c.647 §1; 1989 c.626 §4; 1991 c.457 §17b; 1993 c.726 §16; 1995 c.650 §32; 1999 c.73 §4; 1999 c.90 §1a; 2001 c.641 §3; 2005 c.48 §1; 2005 c.210 §2; 2007 c.568 §20; 2011 c.526 §25]



Section 314.417 - Unpaid tax or withholding lien at time of assessment.

[1971 c.215 §3; 1981 c.546 §1]



Section 314.419 - Foreclosure of lien.

(1) The Director of the Department of Revenue shall issue an order directed to the sheriff of the county in which the property or interest in property subject to the lien is located, describing the property subject to the lien, and commanding the sheriff to seize the property specified and sell it to pay the amount shown on the order to be due. In the discretion of the director an order of like terms, force and effect may be issued and directed to any agent authorized to collect income taxes, and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(2) If the property seized by the sheriff is personal property the sheriff shall utilize the procedures under ORS 311.644 to effect collection of the amount due.

(3) If the property seized by the sheriff is real property the sheriff shall proceed to sell the real property in the same manner that real property is sold under a writ of execution.

(4) Any property which has been sold under this section may be redeemed from the purchaser by the taxpayer or any junior lienor within 120 days from the date of the sale by paying to the purchaser the full purchase price paid plus an additional 20 percent of the purchase price.

(5) In any proceeding under this section to sell property to foreclose a lien, the taxpayer may claim any exemption to which the taxpayer is entitled under the laws of this state relating to property exempt from execution.

[1971 c.215 §4]



Section 314.420



Section 314.421 - When lien valid.

[1971 c.215 §5; 1987 c.586 §40]



Section 314.423 - Status of lien.

(a) Any interest in real property to the same extent that a judgment recorded in the County Clerk Lien Record under ORS 18.152 at the same time the warrant was recorded would be subordinate to the interest; and

(b) Any interest in personal property to the same extent that a security agreement filed under the Uniform Commercial Code at the same time the warrant was filed would be subordinate to the interest.

(2) After a warrant has been recorded under ORS 314.430, the lien imposed by ORS 314.417 shall not be valid as to a purchaser, security interest holder or lienholder in a sale, security agreement or lien arising out of the following types of property or property transactions unless the purchaser, security interest holder or lienholder had actual knowledge of the lien:

(a) Securities as defined in ORS 78.1020;

(b) Retail purchases in the ordinary course of business;

(c) Casual sales of personal property;

(d) Attorney’s liens;

(e) Insurance contract loans; or

(f) Passbook loans.

[1971 c.215 §§6,7; 1987 c.586 §41; 1997 c.325 §36; 2003 c.576 §230]



Section 314.425 - Examining books, records or persons.

(2) If any person fails to comply with any subpoena or order of the department or to produce or permit the examination or inspection of any books, papers or documents pertinent to any investigation or inquiry under this section, or to testify to any matter regarding which the person may be lawfully interrogated, the department may apply to the tax court for the county in which the person resides for an order to the person to attend and testify, or otherwise comply with the demand or request of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the request on demand of the department within 10 days after service of the order (or such further time as the court may grant) or to justify the failure within that time. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

[1957 c.632 §17 (enacted in lieu of 316.625 and 317.425); 1995 c.650 §33]



Section 314.430 - Warrant for collection of taxes.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the taxpayer or transferee found within that county, and to levy upon any currency of the taxpayer or transferee found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect taxes, and in the execution of the warrant the agent has all of the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(4) Until a warrant issued under this section is satisfied in full, the department has the same remedies to enforce the claim for taxes against the taxpayer or for amounts payable by the transferee as if the state had recovered judgment against the taxpayer for the amount of the tax or against the transferee for the amount payable under ORS 311.695.

[1957 c.632 §18 (enacted in lieu of 316.630 and 317.430); 1959 c.74 §1; 1959 c.234 §1; 1975 c.593 §17; 1983 c.696 §12; 1985 c.85 §12; 1985 c.761 §15; 1987 c.586 §42; 1989 c.625 §62; 1997 c.99 §52; 2011 c.389 §1; 2011 c.723 §29]



Section 314.432



Section 314.434



Section 314.435



Section 314.440 - Tax as debt; termination of taxable period and immediate assessment of tax.

(2) If the Department of Revenue finds that a taxpayer designs quickly to depart from the state or to remove the property of the taxpayer therefrom, or to do any other act tending to prejudice or to render wholly or partially ineffectual proceedings to collect the tax for any past tax year or the tax year then current unless such proceedings be brought without delay, the department shall declare the current taxable period for such taxpayer immediately terminated and shall cause notice of such finding and declaration to be given the taxpayer. Simultaneously, the department, on the basis of the best information available to it, shall assess a tax for such terminated period and for the preceding tax year (if no return has been filed therefor, whether or not the time otherwise allowed by law for filing such return and paying the tax has expired), and shall assess additional tax for any years open to assessment under the provisions of the applicable law. The department shall give notice to the taxpayer of all taxes so assessed. Such taxes shall thereupon become immediately due and payable as soon as the notice and findings are issued to the taxpayer or mailed to the last-known address of the taxpayer. In any proceeding in court brought to enforce payment of taxes made due and payable by virtue of the provisions of this section the findings of the department, made as provided in this section, whether made after notice to the taxpayer or not, shall be for all purposes presumptive evidence of the taxpayer’s design and the certificate of the department of the mailing or issuing of the notice and findings specified in this section is presumptive evidence that the notice and findings were mailed or issued.

[1957 c.632 §20 (enacted in lieu of 316.640, 317.440 and 317.445)]



Section 314.445



Section 314.450



Section 314.455



Section 314.460



Section 314.465



Section 314.466 - Audits, deficiencies, assessments, refunds and appeals governed by ORS chapter 305.

[1977 c.870 §23 (enacted in lieu of 314.405, 314.455, 314.460 and 314.465); 1995 c.650 §34]



Section 314.469 - Treatment of moneys collected under ORS 314.406.

[2007 c.568 §13]



Section 314.470



Section 314.505 - Estimate of tax liability by corporations; rules.

(2) The Department of Revenue shall by rule provide for the payment of estimated tax liability by a group of affiliated corporations filing a consolidated return.

(3) As used in ORS 314.505 to 314.525, the term "estimated tax liability" means the tax computed under ORS chapter 317 or 318 less the credits allowed for purposes of ORS chapter 317 or 318.

[1973 c.292 §1; 1984 c.1 §16; 1993 c.730 §41; 1997 c.299 §5]



Section 314.515 - Installment schedule for payment of estimated tax.

(a) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the fourth month of the taxable year.

(b) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the sixth month of the taxable year.

(c) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the ninth month of the taxable year.

(d) The balance of the estimated tax shall be paid on or before the 15th day of the 12th month of the taxable year.

(2) Any payment of estimated tax received by the department for which the corporation has made no designation of the quarterly installment to which the payment is to be applied, shall first be applied to underpayments of estimated tax due for any prior quarter of the taxable year. Any excess amount shall be applied to the installment that next becomes due after the payment was received.

[1973 c.292 §2; 1981 c.678 §4; 1985 c.603 §2]



Section 314.518 - Estimated tax payments by electronic funds transfer; phase-in; rules.

(a) For payment periods beginning on or after July 1, 2001, and before January 1, 2002, the corporation’s annual total amount of estimated tax liability exceeds $50,000.

(b) For payment periods beginning on or after January 1, 2002, the corporation is required to make federal estimated tax payments electronically.

(2) The Department of Revenue may adopt rules that provide exemptions from the requirement that estimated tax be paid by electronic funds transfer when the taxpayer is disadvantaged by required payment by electronic funds transfer.

(3) The Department of Revenue may accept electronically filed payments voluntarily submitted by a corporation that is not required to pay by means of electronic funds transfer.

(4) As used in this section, "electronic funds transfer" has the meaning given that term in ORS 293.525.

[1997 c.299 §4; 1999 c.21 §35; 2001 c.28 §5; 2001 c.114 §30]



Section 314.520 - State agency authority over certain electronic funds transfer payments.

Note: 314.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 314.525 - Underpayment of estimated tax; interest; nonapplicability of penalties.

(2) Notwithstanding subsection (1) of this section, there shall be no underpayment of estimated tax if the estimated tax paid equals or exceeds the amount described in any one of the following paragraphs:

(a) The amount which would be required to be paid if the estimated tax liability were equal to 100 percent of the tax shown on the return for the taxable year or, if no return was filed, 100 percent of the tax for such taxable year.

(b) The amount which would be required to be paid if the estimated tax liability were equal to 100 percent of the tax shown on the return for the preceding taxable year, and the preceding taxable year was a taxable year of 12 months.

(c)(A) An amount equal to 100 percent of the tax for the taxable year computed by placing on an annualized basis the taxable income:

(i) For the first three months of the taxable year, in the case of the installment required to be paid in the fourth month;

(ii) For the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the sixth month;

(iii) For the first six months or for the first eight months of the taxable year in the case of the installment required to be paid in the ninth month; and

(iv) For the first nine months or for the first 11 months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year.

(B) For purposes of this paragraph the taxable income shall be placed on an annualized basis by:

(i) Multiplying by 12 the taxable income referred to in subparagraph (A) of this paragraph; and

(ii) Dividing the resulting amount by the number of months in the taxable year (3, 5, 6, 8, 9 or 11, as the case may be) referred to in subparagraph (A) of this paragraph.

(d) An amount equal to 100 percent of the amount obtained by applying section 6655(e) (3)(C) of the Internal Revenue Code to Oregon taxable income.

(e) An election made under section 6655(e) (2)(C) of the Internal Revenue Code (relating to annualization periods) for federal tax purposes shall also apply for purposes of estimated tax under ORS 314.505 to 314.525.

(3) Interest shall accrue on the underpayment of estimated tax under ORS 314.505 to 314.525 at the rate established under ORS 305.220, for each month or fraction thereof during which period the estimated tax or any installment thereof remains unpaid. The penalty provisions contained in this chapter and ORS chapters 317 and 318 for underpayment of tax shall not apply to underpayments of estimated tax under ORS 314.505 to 314.525.

(4) For purposes of subsection (3) of this section, the underpayment of estimated tax shall be the excess of:

(a) The amount of the installment which would be required to be paid if the estimated tax were equal to the lowest of the payments required under subsection (2) of this section (and allowed to be made by the taxpayer under subsection (5) of this section), over

(b) The amount, if any, of the installment paid on or before the last date prescribed for payment.

(5) In the case of a large corporation, subsection (2)(b) of this section shall apply only to determine the amount of the first required installment for any taxable year. Any reduction in the first installment by reason of this subsection shall be added to the amount of the next required installment determined without regard to subsection (2)(b) of this section. For purposes of this subsection, a "large corporation" is any corporation that had federal taxable income, determined without regard to any amount carried to any of the three taxable years under section 172 or 1212(a) of the Internal Revenue Code, of $1 million or more in any of the three taxable years immediately preceding the taxable year involved.

(6) The application of this section to taxable years of less than 12 months shall be in accordance with rules adopted by the Department of Revenue.

[1973 c.292 §3; 1981 c.678 §5; 1982 s.s.1 c.16 §9; 1983 c.162 §78; 1985 c.603 §3; 1987 c.293 §61a; 1989 c.625 §63; 1995 c.556 §26; 1997 c.839 §57; 2001 c.660 §33]



Section 314.605 - Short title; construction.

(2) ORS 314.610 to 314.667 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

[1965 c.152 §§20,21]



Section 314.606 - Status of ORS 314.605 to 314.675 when in conflict with Multistate Tax Compact.

[1993 c.726 §20; 2013 c.407 §3]



Section 314.610 - Definitions for ORS 314.605 to 314.675.

(1) "Business income" means income arising from transactions and activity in the regular course of the taxpayer’s trade or business and includes income from tangible and intangible property if the acquisition, the management, use or rental, and the disposition of the property constitute integral parts of the taxpayer’s regular trade or business operations.

(2) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(3) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(4) "Financial institution" means a person, corporation or other business entity that is any of the following:

(a) A bank holding company under the laws of this state or under the federal Bank Holding Company Act of 1956, 12 U.S.C. 1841 et seq., as amended.

(b) A savings and loan holding company under the National Housing Act, 12 U.S.C. 1701 et seq., as amended.

(c) A national bank organized and existing as a national bank association under the National Bank Act, 12 U.S.C. 21 et seq., as amended.

(d) A savings association, as defined in 12 U.S.C. 1813(b)(1), as amended.

(e) A bank or thrift institution incorporated or organized under the laws of any state.

(f) An entity organized under the provisions of 12 U.S.C. 611 to 631, as amended.

(g) An agency or branch of a foreign bank, as defined in 12 U.S.C. 3101, as amended.

(h) A state credit union with loan assets that exceed $50,000,000 as of the first day of the taxable year of the state credit union.

(i) A production credit association subject to 12 U.S.C. 2071 et seq., as amended.

(j) A corporation, more than 50 percent of the voting stock of which is owned, directly or indirectly, by a person, corporation or other business entity described in paragraphs (a) to (i) of this subsection, provided that the corporation is not an insurer taxable under ORS 317.655.

(k) An entity that is not otherwise described in this subsection, that is not an insurer taxable under ORS 317.655 and that derives more than 50 percent of its gross income from activities that a person, corporation or entity described in paragraph (c), (d), (e), (f), (g), (h), (i) or (L) of this subsection is authorized to conduct, not taking into account any income derived from nonrecurring extraordinary sources.

(L) A person that derives at least 50 percent of the person’s annual average gross income, for financial accounting purposes for the current tax year and the two preceding tax years, from finance leases, excluding any gross income from incidental or occasional transactions. For purposes of this paragraph, "finance lease" means:

(A) A lease transaction that is the functional equivalent of an extension of credit and that transfers substantially all of the benefits and risks of the ownership of the leased property;

(B) A direct financing lease or a leverage lease that meets the criteria of Financial Accounting Standards Board Statement No. 13; or

(C) Any other lease that is accounted for as a financing by a lessor under generally accepted accounting principles.

(5) "Nonbusiness income" means all income other than business income.

(6) "Public utility" means any business entity whose principal business is ownership and operation for public use of any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, oil, oil products or gas.

(7) "Sales" means all gross receipts of the taxpayer not allocated under ORS 314.615 to 314.645.

(8) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

[1965 c.152 §2; 1997 c.631 §452; 2009 c.403 §1]



Section 314.615 - When allocation and apportionment of net income from business activity required.

[1965 c.152 §3; 2001 c.793 §6; 2001 c.933 §5; 2009 c.403 §6]



Section 314.620 - When taxpayer is considered taxable in another state.

(1) In that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or

(2) That state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

[1965 c.152 §4]



Section 314.625 - Certain nonbusiness income to be allocated.

[1965 c.152 §5; 1995 c.79 §155; 1999 c.143 §1]



Section 314.630 - Allocation to this state of net rents and royalties.

(2) Net rents and royalties from tangible personal property are allocable to this state (a) if and to the extent that the property is utilized in this state, or (b) in their entirety if the taxpayer’s commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(3) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

[1965 c.152 §6]



Section 314.635 - Allocation to this state of capital gains and losses.

(2) Capital gains and losses from sales of tangible personal property are allocable to this state if (a) the property had a situs in this state at the time of the sale, or (b) the taxpayer’s commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(3) Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer’s commercial domicile is in this state.

(4) Gain or loss from the sale of a partnership interest is allocable to this state in the ratio of the original cost of partnership tangible property in the state to the original cost of partnership tangible property everywhere, determined at the time of the sale. In the event that more than 50 percent of the value of a partnership’s assets consists of intangibles, gain or loss from the sale of the partnership interest shall be allocated to this state in accordance with the sales factor of the partnership for its first full tax year immediately preceding its tax year during which the partnership interest was sold.

[1965 c.152 §7; 1989 c.625 §64]



Section 314.640 - Allocation to this state of interest and dividends.

[1965 c.152 §8]



Section 314.642 - Allocation to this state of lottery prizes.

(2) A prize awarded by a multistate lottery association of which the Oregon State Lottery is a member is allocable to this state if the ticket upon which the prize is awarded was sold in this state.

[1999 c.143 §2]



Section 314.645 - Allocation to this state of patent and copyright royalties.

(2) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer’s commercial domicile is located.

(3) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer’s commercial domicile is located.

[1965 c.152 §9]



Section 314.647 - Policy.

[2001 c.793 §12]

Note: 314.647 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 314.650 - Business income apportionment.

[1965 c.152 §10; 1989 c.626 §5; 1989 c.1088 §1; 1995 c.79 §156; 2001 c.793 §1; 2003 c.739 §§1,5; 2005 c.832 §§48,49; 2009 c.842 §1]



Section 314.655 - Determination of property factor.

(2) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

(3) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the Department of Revenue may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer’s property.

[1965 c.152 §§11,12,13; 2001 c.793 §3; 2001 c.933 §2; 2009 c.842 §2]



Section 314.660 - Determination of payroll factor.

(2) Compensation is paid in this state if:

(a) The individual’s service is performed entirely within the state;

(b) The individual’s service is performed both within and without the state, but the service performed without the state is incidental to the individual’s service within the state; or

(c) Some of the service is performed in the state and (A) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (B) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual’s residence is in this state.

[1965 c.152 §§14,15; 2001 c.793 §4; 2001 c.933 §3; 2009 c.842 §3]



Section 314.665 - Determination of sales factor; inclusions and exclusions; definitions.

(2) Sales of tangible personal property are in this state if:

(a) The property is delivered or shipped to a purchaser, other than the United States Government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) The property is shipped from an office, store, warehouse, factory, or other place of storage in this state and the purchaser is the United States Government or the taxpayer is not taxable in the state of the purchaser. For purposes of this paragraph:

(A) The sale of goods shipped from a public warehouse is not considered to take place in this state if:

(i) The taxpayer’s only activity in Oregon is the storage of the goods in the public warehouse prior to shipment; or

(ii) The taxpayer’s only activities in Oregon are the storage of the goods in the public warehouse prior to shipment and the presence of employees within this state solely for purposes of soliciting sales of the taxpayer’s products; and

(B) "Taxpayer" means a taxpayer as defined in section 7701 of the Internal Revenue Code, an affiliate of the person storing goods in a public warehouse or a person that is related under section 267 of the Internal Revenue Code to the person storing goods in a public warehouse.

(3) Subsection (2)(b) of this section shall not apply to sales of tangible personal property if:

(a) The sales are included in the numerator of a formula used to apportion business income to another state of the United States, a foreign country or the District of Columbia; and

(b) The other state, a foreign country or the District of Columbia has imposed a tax on or measured by the apportioned business income.

(4) Sales, other than sales of tangible personal property, are in this state if (a) the income-producing activity is performed in this state; or (b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

(5) Where the sales apportionment factor is determined by administrative rule pursuant to ORS 314.682, 314.684, 317.660 or other law, the Department of Revenue shall adopt rules that are consistent with the determination of the sales factor under this section.

(6) For purposes of this section, "sales":

(a) Excludes gross receipts arising from the sale, exchange, redemption or holding of intangible assets, including but not limited to securities, unless those receipts are derived from the taxpayer’s primary business activity.

(b) Includes net gain from the sale, exchange or redemption of intangible assets not derived from the primary business activity of the taxpayer but included in the taxpayer’s business income.

(c) Excludes gross receipts arising from an incidental or occasional sale of a fixed asset or assets used in the regular course of the taxpayer’s trade or business if a substantial amount of the gross receipts of the taxpayer arise from an incidental or occasional sale or sales of fixed assets used in the regular course of the taxpayer’s trade or business. Insubstantial amounts of gross receipts arising from incidental or occasional transactions or activities may be excluded from the sales factor unless the exclusion would materially affect the amount of income apportioned to this state.

(7) The department may determine that a warehouse that meets the definition of "public warehouse" under this section may not be treated as a public warehouse if the warehouse is being used primarily for tax avoidance purposes or if transactions related to the use of the warehouse are primarily for tax avoidance purposes.

(8) As used in this section, "public warehouse":

(a) Means a warehouse owned or operated by a person that does not own the goods stored in the warehouse; and

(b) Does not include a warehouse that is owned by a person that is related to the person that owns goods that are stored in the warehouse, as determined under section 267 of the Internal Revenue Code, or an affiliate of the person that owns goods that are stored in the warehouse.

[1965 c.152 §§16,17,18; 1993 c.813 §4; 1995 c.176 §1; 1999 c.143 §8; 2001 c.793 §5; 2001 c.933 §4; 2005 c.832 §3]



Section 314.667 - Additional methods to determine extent of business activity in this state; rules.

(a) Separate accounting;

(b) The exclusion of any one or more of the factors;

(c) The inclusion of one or more additional factors which will fairly represent the taxpayer’s business activity in this state; or

(d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer’s income.

(2) The department may adopt rules to promote uniformity and consistency with other states in the application of the Uniform Division of Income for Tax Purposes Act.

[Formerly 314.670]



Section 314.668 - Definitions.

(1) "Actual cost" means the costs of labor, materials, supplies, equipment rental, real or personal property acquisition, permits, engineering, financing, required fees, insurance, administration, accounting, maintenance, repair or replacement and debt service, and all other direct or indirect costs incurred by a person in order to undertake a capital project, or of more than one capital project undertaken by the same taxpayer as part of the same qualifying investment.

(2) "Capital project" means a project within this state for the construction, modification, replacement, repair, remodeling or renovation of a structure or structures, addition to a structure or structures, or other capital improvement, that qualifies as a qualifying investment, including but not limited to:

(a) Acquisition of a legal interest or right in land or property in conjunction with the capital improvement, including but not limited to the purchase, lease or occupancy of real property, including the buildings, structures, infrastructure and leasehold improvements on the land or property;

(b) Acquisition of existing structures, or legal interests or rights in structures, in conjunction with the capital improvement;

(c) Acquisition and installation of machinery or equipment, furnishings, fixtures or other personal property or materials, in conjunction with the capital improvement; or

(d) Services and activities performed in relation to the capital improvement, including planning, design, authorizing, issuing, carrying or repaying interim or permanent financing, research, study of land use and environmental impacts, acquiring permits or licenses, or other services connected with the capital improvement, and costs associated with the performance of these services and activities.

(3) "Debt service" includes debt service payments or payments into reserve accounts for debt service and payment of amounts necessary to meet debt service coverage requirements.

(4) "Qualifying investment" means expenditures made by the taxpayer relating to a capital project:

(a) The actual cost of which exceeds $150 million within a five-year period measured from the commencement of the term of the qualifying investment contract; and

(b) That result in the taxpayer employing at least 500 more full-time equivalent employees in this state than the taxpayer employed in this state when the qualifying investment was commenced.

(5) "Qualifying investment contract" means a contract between the State of Oregon and a taxpayer that meets the requirements of ORS 314.671.

(6) "Single sales factor method" means the method of business income apportionment required under ORS 314.650 and 314.665 and the rules adopted thereunder, as in effect on the date a qualifying investment contract is executed.

(7) "Term of the qualifying investment contract" means the duration of the parties’ obligations under a qualifying investment contract.

[2012 s.s. c.1 §3]



Section 314.669 - Legislative findings; purposes.

(a) The State of Oregon has a compelling interest in promoting and stimulating economic development within this state to better provide for the welfare of its residents, in encouraging businesses to make significant capital investments within this state and in creating certainty in the apportionment of business income for purposes of income and corporate excise taxation that achieves these ends;

(b) Use of the single sales factor method to apportion business income promotes an economic development climate that encourages businesses to locate and remain within this state, encourages existing Oregon businesses to expand their operations in Oregon and creates incentives for businesses to make significant capital investments within this state;

(c) Qualifying investments will create significant, long-term economic benefits and serve as the catalyst for additional economic expansion within the State of Oregon;

(d) It is in the interest of the State of Oregon to authorize the Governor, in consultation with the Director of the Oregon Business Development Department and the Director of the Department of Revenue, to enter into qualifying investment contracts for purposes of stimulating economic development through qualifying investments;

(e) In consideration for making qualifying investments, taxpayers should be entitled to rely on the continued application of the single sales factor method to apportion their business income for tax purposes;

(f) Factors to be considered in determining the duration of the term of a qualifying investment contract should include, without limitation, the number of new employees to be added to the Oregon workforce of the taxpayer when the qualifying investment is complete, the duration and compensation of the new jobs created, other economic development incentives received by the company and the extent to which the qualifying investment will create employment opportunities in rural Oregon; and

(g) The State of Oregon has a compelling interest in contractually guaranteeing to taxpayers making qualifying investments that such taxpayers may rely on the single sales factor method as the applicable method to determine the portion of business income subject to income or corporate excise tax in the State of Oregon.

(2) The purposes of ORS 314.668 to 314.673 are:

(a) To promote and stimulate economic development by creating an incentive for qualifying investments;

(b) To authorize the Governor, in consultation with the Director of the Oregon Business Development Department and the Director of the Department of Revenue, to enter into qualifying investment contracts on behalf of this state; and

(c) To ratify any qualifying investment contracts entered into on or after December 14, 2012.

(3) The intent of the Legislative Assembly is for ORS 314.668 to 314.673 to establish a contractually binding obligation under which taxpayers that execute qualifying investment contracts with the State of Oregon may rely on the single sales factor method of apportionment to apportion their business income for each tax year of the taxpayer that ends during the term of the qualifying investment contract.

[2012 s.s. c.1 §4]



Section 314.670



Section 314.671 - Qualifying investment contract; duration; remedies.

(2) Any contract executed pursuant to subsection (1) of this section on or after December 14, 2012, and before March 15, 2013, that meets the requirements of a qualifying investment contract is ratified by ORS 314.668 to 314.673.

(3) A taxpayer may not satisfy the requirement that a qualifying investment result in an increase in the number of employees of the taxpayer by gain of another entity’s existing Oregon employees through a merger or acquisition of any portion of that entity.

(4) A qualifying investment contract executed under ORS 314.668 to 314.673 may not be less than five years’ duration and may not exceed 30 years’ duration.

(5) The obligations of the State of Oregon under a qualifying investment contract:

(a) Include the promise of this state that, if the taxpayer commences a qualifying investment, the taxpayer’s Oregon business income tax liability may not exceed the amount the taxpayer would pay or owe under the single sales factor method for each tax year that ends during the term of the qualifying investment contract; and

(b) May not be abridged, impaired, limited or modified by any subsequent law.

(6) If a taxpayer that has executed a qualifying investment contract files a report or return with the Department of Revenue for a tax year ending during the term of the qualifying investment contract and reporting personal income taxes or corporate excise or income taxes imposed under ORS chapter 316, 317 or 318, that are determined in whole or part by apportioning business income using the single sales factor method, the department may not assess a deficiency against the taxpayer that is attributable to the use of a different method of apportionment.

(7) An action for a breach of a qualifying investment contract may be brought against the State of Oregon.

(8) The sole and exclusive remedies for the State of Oregon in an action for breach of a qualifying investment contract brought by the state shall be:

(a) A judgment rescinding the qualifying investment contract; and

(b) A judgment awarding an amount equal to the difference, if any, between:

(A) The amount of taxes due from the taxpayer under the single sales factor method from the date of breach through termination of the qualifying investment contract; and

(B) The amount of taxes due from the taxpayer during the same period using the method of apportioning business income:

(i) Under the tax laws that would have applied to the taxpayer but for the qualifying investment contract; or

(ii) Identified in the judgment as fairly representing the extent of the taxpayer’s business activity in this state.

[2012 s.s. c.1 §5]



Section 314.673 - Rules; report to Legislative Assembly.

(2) On or before February 15 of each odd-numbered year, the Oregon Business Development Department shall report to the Legislative Assembly in the manner provided in ORS 192.245 regarding the progress of qualifying investment contracts executed under ORS 314.668 to 314.673, including whether each taxpayer subject to a qualifying investment contract has complied with the employment requirement under ORS 314.668 (4). [2012 s.s. c.1 §6]

Note: Section 7, chapter 1, Oregon Laws 2012 (special session), provides:

Sec. 7. A qualifying investment contract as defined in section 3 of this 2012 special session Act [314.668] may not be entered into:

(1) Before December 14, 2012.

(2) On or after January 1, 2014.

[2012 s.s. c.1 §7]



Section 314.675 - Apportionment of net loss; net loss deduction; limitations.

[1965 c.152 §23; 1969 c.493 §89; 1983 c.162 §55]



Section 314.680 - Definitions for ORS 314.680 to 314.690; rules.

(1) "Broadcasting" means the activity of transmitting any one-way electronic signal by radio waves, microwaves, wires, coaxial cables, wave guides or other conduits of communications.

(2) "Commercial domicile" has the meaning given that term in ORS 314.610.

(3) "Customer" means an advertiser, a licensee or any other person that has a direct contractual relationship with an interstate broadcaster under which revenue is derived by the interstate broadcaster.

(4) "Gross receipts from broadcasting" means income from advertising, licensing or distributing video programming or audio programming and all other gross receipts of an interstate broadcaster from transactions and activities in the regular course of its trade or business except receipts from sales of real or tangible personal property.

(5) "Interstate broadcaster" means a taxpayer that engages in the for-profit business of broadcasting to persons located both within and without this state and that for the tax year is of a class or type of taxpayer that would properly be subject to apportionment under ORS 314.680 to 314.690 as in effect prior to June 6, 2014.

(6) "Resident of this state" has the meaning given that term in ORS 316.027.

[1989 c.792 §3; 1995 c.79 §159; 2014 c.103 §1]

Note: The amendments to 314.680 by section 3, chapter 103, Oregon Laws 2014, apply to tax years beginning on or after January 1, 2017. See section 5, chapter 103, Oregon Laws 2014. The text that applies to tax years beginning on or after January 1, 2017, is set forth for the user’s convenience.
As used in ORS 314.680 to 314.690, unless the context requires otherwise:

(1) "Broadcasting" means the activity of transmitting any one-way electronic signal by radio waves, microwaves, wires, coaxial cables, wave guides or other conduits of communications.

(2) "Gross receipts from broadcasting" means all gross receipts of an interstate broadcaster from transactions and activities in the regular course of its trade or business except receipts from sales of real or tangible personal property.

(3) "Interstate broadcaster" means a taxpayer that engages in the for-profit business of broadcasting to subscribers or to an audience located both within and without this state. The audience or subscribers ratio shall be determined by rule of the Department of Revenue.



Section 314.682 - Method of apportionment of interstate broadcaster income.

(2) Except as provided in subsection (1) of this section, all other provisions of ORS 314.605 to 314.675 shall apply to the apportionment of the income of an interstate broadcaster.

[1989 c.792 §2; 1995 c.79 §160]



Section 314.684 - Determination of sales factor.

(2) The denominator of the sales factor shall include the total gross receipts derived by the interstate broadcaster from transactions and activities in the regular course of its trade or business, except receipts excluded under rules of the Department of Revenue.

(3) The numerator of the sales factor shall include all gross receipts attributable to this state, with gross receipts from broadcasting to be included as specified in subsection (4) of this section.

(4) Gross receipts from broadcasting of an interstate broadcaster that engages in income-producing activity in this state shall be included in the numerator of the sales factor if the commercial domicile of the customer is in this state or, in the case of an individual, the customer is a resident of this state.

[1989 c.792 §4; 2014 c.103 §2]

Note: The amendments to 314.684 by section 4, chapter 103, Oregon Laws 2014, apply to tax years beginning on or after January 1, 2017. See section 5, chapter 103, Oregon Laws 2014. The text that applies to tax years beginning on or after January 1, 2017, is set forth for the user’s convenience.
(1) The sales factor for an interstate broadcaster shall be determined as provided in this section.

(2) The denominator of the sales factor shall include the total gross receipts derived by the interstate broadcaster from transactions and activities in the regular course of its trade or business, except receipts excluded under rules of the Department of Revenue.

(3) The numerator of the sales factor shall include all gross receipts attributable to this state, with gross receipts from broadcasting to be included as specified in subsection (4) of this section.

(4) Gross receipts from broadcasting of an interstate broadcaster that engages in income-producing activity in this state shall be included in the numerator of the sales factor in the ratio that the interstate broadcaster’s audience or subscribers located in this state bears to its total audience and subscribers located both within and without this state.



Section 314.686 - Determination of net income attributable to business done in state.

[1989 c.792 §5; 1995 c.79 §161]



Section 314.688 - Rules.

[1989 c.792 §6; 1995 c.79 §162]



Section 314.690 - Scope of provisions.

[1989 c.792 §7]



Section 314.695 - Application of ORS 314.280 and 314.605 to 314.675.

[1967 c.60 §2; 1969 c.493 §90]



Section 314.705



Section 314.710



Section 314.712 - Partnerships not subject to income tax; exceptions.

(2) If a partner engages in a transaction with a partnership other than in the partner’s capacity as a member of the partnership, the transaction shall be treated in the manner described in section 707 of the Internal Revenue Code.

(3) If a partnership is an electing large partnership under section 775 of the Internal Revenue Code, the modifications of law applicable to an electing large partnership for federal tax purposes are applicable to the electing large partnership for purposes of the tax imposed by this chapter or ORS chapter 316, 317 or 318.

[1989 c.625 §28 (enacted in lieu of 316.342); 1999 c.90 §5]



Section 314.714 - Character of partnership income; procedure if partner’s treatment of item inconsistent with partnership treatment; rules.

(2) A partner’s distributive share of an item of partnership income, gain, loss or deduction (or item thereof) shall be that partner’s distributive share of partnership income, gain, loss or deduction (or item thereof) for federal income tax purposes as determined under section 704 of the Internal Revenue Code and adjusted for the modifications, additions and subtractions provided in this chapter and ORS chapters 316, 317 and 318.

(3) A partner shall, on the partner’s return, treat a partnership item in a manner that is consistent with the treatment of the partnership item on the partnership return, unless the partner notifies the Department of Revenue of the inconsistency. The department shall prescribe by rule the method for notification of an inconsistency. A partner of an electing large partnership under section 775 of the Internal Revenue Code must treat a partnership item in a manner that is consistent with the treatment of the partnership item on the partnership return.

[1989 c.625 §30 (enacted in lieu of 316.347); 1993 c.726 §22; 1999 c.90 §6]



Section 314.716 - Basis of partner’s interest; gain or loss on sale; election to adjust basis.

(2) Upon the sale or exchange of an interest in a partnership, gain or loss shall be recognized to the transferor partner pursuant to section 741 of the Internal Revenue Code.

(3) If a partnership elects to adjust the basis of its assets under section 754 of the Internal Revenue Code, then upon a transfer of an interest in the partnership by sale or exchange or upon a death of a partner, that election shall also be effective for Oregon income tax purposes.

[1989 c.625 §36; 1991 c.457 §19]



Section 314.718 - Treatment of contributions to partnership.

(2) No gain or loss shall be recognized upon a contribution of property to a partnership in exchange for an interest in a partnership, unless allowed pursuant to section 721(b) of the Internal Revenue Code.

(3) The partnership’s basis in property contributed to it by a partner is the adjusted basis of the property to that partner at the time of the contribution, plus the amount (if any) of gain recognized by that partner as a result of the transfer of property to the partnership. The partnership’s holding period includes the period during which the property was held by the partner.

(4) Any increase in a partner’s share of partnership liabilities shall be considered as a contribution of money by the partner to the partnership, pursuant to section 752 of the Internal Revenue Code.

(5) Section 724 of the Internal Revenue Code shall be applied in determining the character of gain or loss recognized by a partnership upon the disposition of contributed unrealized receivables, inventory items and capital loss property.

[1989 c.625 §37]



Section 314.720 - Treatment of distributions from partnership.

(2) The character of gain or loss on the disposition by a distributee partner of unrealized receivables or inventory items shall be determined pursuant to section 735 of the Internal Revenue Code.

(3) The basis of property (other than money) distributed by a partnership to a partner shall be determined pursuant to sections 704(c)(1)(B)(iii) and 732 of the Internal Revenue Code, and shall be increased or decreased as provided in ORS chapter 316.

(4) If a partnership makes the election to adjust the basis of its assets under section 754 of the Internal Revenue Code, then upon a distribution of property to a partner, that election shall also be effective for Oregon income tax purposes.

(5) Payments made by a partnership in liquidation of the interest of a retiring partner or a deceased partner shall be accorded the treatment provided under section 736 of the Internal Revenue Code.

(6) Any decrease in a partner’s share of partnership liabilities or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of the partner’s individual liabilities, shall be considered to be a distribution of money to the partner by the partnership under section 752 of the Internal Revenue Code.

[1989 c.625 §38; 1991 c.457 §20; 1995 c.556 §29]



Section 314.722 - Publicly traded partnerships taxed as corporations.

(2) Persons carrying on business as partners in a publicly traded partnership are not subject to tax under ORS chapter 316, 317 or 318 on their distributive shares of partnership income, but the publicly traded partnership is taxable as a corporation under ORS chapter 317 or 318 as provided under ORS chapter 317 or 318.

[1989 c.625 §39]



Section 314.723 - Electing large partnerships subject to tax; rules.

(2) The rate of tax shall be the highest marginal rate of tax applicable to personal income taxpayers under ORS 316.037 for the tax year for which the adjustment is taken into account for federal tax purposes under section 6242 of the Internal Revenue Code.

(3) The Department of Revenue may determine by rule the method by which the amount described in this section is allocated and apportioned to the State of Oregon.

[1999 c.90 §3]



Section 314.724 - Information return; penalty; rules.

(2) If a partnership transacting business in this state is required to make a return under subsection (1) of this section and fails to file the return or files a return which fails to show the information required under subsection (1) of this section, the Department of Revenue shall assess a penalty against the partnership in the amount specified in subsection (3) of this section for each month or part of a month during which the failure continues.

(3) The amount of the penalty imposed under subsection (2) of this section shall be determined by the department by rule. However, the amount of the penalty imposed for each month shall not exceed the product of $50 multiplied by the number of persons who were partners in the partnership during any part of the taxable year, and the total amount of the penalty shall not exceed five times the monthly penalty.

(4) The penalty imposed under this section is in addition to any other penalty provided by law. Any partnership against which a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

(5) The department may waive all or any part of the penalty imposed under this section if the failure was due to reasonable cause.

[Formerly 316.467; 1995 c.650 §35]



Section 314.725 - Privilege tax applicable to partnerships.

[2009 c.745 §3]



Section 314.726 - Application of ORS 314.724.

[1989 c.625 §34]



Section 314.727 - Disclosure of partnership items to partner.

[1997 c.100 §5]



Section 314.730 - "C corporation" and "S corporation" defined for this chapter and ORS chapters 316, 317 and 318.

(1) "C corporation" means, with respect to any taxable year, a corporation which is not an S corporation for such year.

(2) "S corporation" means, with respect to any taxable year, a corporation for which an election under section 1362(a) of the Internal Revenue Code is in effect for such year.

[1989 c.625 §41]



Section 314.732 - Taxation of S corporation; application of Internal Revenue Code; carryforward and carryback.

(2)(a) Subject to paragraphs (b) to (d) of this subsection, the taxable income of an S corporation shall be computed pursuant to section 1363(b) of the Internal Revenue Code, with the modifications, additions and subtractions provided in this chapter and ORS chapter 316.

(b) Except as otherwise provided under this chapter and ORS chapter 316, 317 or 318, and except as inconsistent with ORS 314.730 to 314.752, subchapter C, chapter 1, Internal Revenue Code, shall apply to an S corporation and its shareholders for Oregon tax purposes. For Oregon tax purposes, the provisions of section 1371 of the Internal Revenue Code shall apply, subject to the modifications, additions and subtractions under this chapter or ORS chapter 316, 317 or 318 and any provisions to the contrary in this chapter or ORS chapter 316, 317 or 318.

(c) Notwithstanding ORS 317.476, 317.478 or 317.479, no carryforward, arising for a taxable year for which a corporation is a C corporation, may be carried to a taxable year for which such corporation is an S corporation.

(d) Notwithstanding ORS 317.476 or other law, no carryforward, and no carryback, shall arise at the corporate level for a taxable year for which a corporation is an S corporation.

[1989 c.625 §42; 1991 c.457 §21]



Section 314.734 - Taxation of shareholder’s income; computation; character of income, gain, loss or deduction.

(2) Each item of shareholder income, gain, loss or deduction has the same character for a shareholder under this chapter and ORS chapter 316 as it has for federal income tax purposes. If an item is not characterized for federal income tax purposes, it has the same character for a shareholder as if realized directly from the source from which realized by the S corporation or incurred in the same manner as incurred by the S corporation.

(3) In any case where it is necessary to determine the gross income of a shareholder for purposes of ORS chapter 316, such gross income shall include the shareholder’s pro rata share of the gross income of the S corporation.

(4) If any tax is imposed under ORS 314.740 for any taxable year on an S corporation, for purposes of subsection (1) of this section, the amount of each recognized built-in gain for such taxable year shall be reduced by its proportionate share of such tax.

(5) If any tax is imposed under ORS 314.742 on an S corporation, for purposes of subsection (1) of this section, each item of passive investment income shall be reduced by an amount which bears the same ratio to the amount of such tax as the amount of such item bears to the total passive investment income for the taxable year.

[1989 c.625 §43; 1991 c.457 §22; 1997 c.839 §60]



Section 314.736 - Treatment of distributions by S corporation.

[1989 c.625 §44]



Section 314.738 - Employee fringe benefits; foreign income.

(2) For purposes of foreign income, and subject to this chapter and ORS chapters 305, 316, 317 and 318 and ORS 314.712 to 314.722, 314.726 and 316.124, section 1373 of the Internal Revenue Code shall apply to an S corporation and its shareholders.

[1989 c.625 §45]



Section 314.740 - Tax on built-in gain.

(2) The amount of the tax imposed under subsection (1) of this section shall be computed by applying the rate of tax specified in ORS 317.061 to the net recognized built-in gain of the S corporation for the taxable year.

(3) The tax imposed under subsection (1) shall be considered a tax imposed under ORS chapter 317 or 318, whichever is applicable, and shall be returned, estimated, assessed and collected and otherwise treated in the same manner as the tax imposed under ORS chapter 317 or 318. The allocation and apportionment rules of this chapter and ORS chapter 305 apply to the income subject to the tax imposed under this section. The proceeds from the tax shall be distributed in the same manner as the tax imposed under ORS chapter 317 or 318, whichever is applicable.

(4) ORS 317.476, 317.478 and 317.479 shall not apply to the tax imposed under this section. Notwithstanding ORS 314.732 (2)(c), any net operating loss carryforward arising in a taxable year for which the corporation was a C corporation shall be allowed for purposes of the tax imposed under this section as a deduction against the net recognized built-in gain of the S corporation for the taxable year. For purposes of determining the amount of any such loss which may be carried to any of the 15 subsequent taxable years, the amount of the net recognized built-in gain shall be treated as taxable income.

(5)(a) Except for estimated and other advance tax payments and except as provided under paragraph (b) of this subsection, no credits shall be allowed against the tax imposed under this section.

(b) Notwithstanding ORS 314.732 (2)(c), any credit carryforward under ORS chapter 317 or 318 arising in a taxable year for which the corporation was a C corporation shall be allowed as a credit against the tax imposed under this section in the same manner as if it were the tax imposed under ORS chapter 317 or 318.

(6) To the extent applicable, the definitions, special rules and interpretations and other provisions of section 1374 of the Internal Revenue Code that relate to the measurement of built-in gain shall apply to the tax imposed under this section.

[1989 c.625 §46; 1997 c.839 §61]



Section 314.742 - Tax on excess net passive income.

(a) Accumulated earnings and profits at the close of the taxable year; and

(b) Gross receipts more than 25 percent of which are passive investment income.

(2) The tax imposed under subsection (1) of this section shall be computed by multiplying the excess net passive income by the rate specified under ORS 317.061.

(3) The tax imposed under subsection (1) shall be considered a tax imposed under ORS chapter 317 or 318, whichever is applicable, and shall be returned, estimated, assessed and collected and otherwise treated in the same manner as the tax imposed under ORS chapter 317 or 318. The allocation and apportionment of income rules of this chapter and ORS chapter 305 apply to the income subject to the tax imposed under this section. The proceeds from the tax shall be distributed in the same manner as the tax imposed under ORS chapter 317 or 318, whichever is applicable.

(4) Notwithstanding subsection (6) of this section, the amount of passive investment income shall be determined by not taking into account any recognized built-in gain or loss of the S corporation for any taxable year in the recognition period. Terms used in the preceding sentence shall have the same respective meanings as when used in ORS 314.738.

(5) Except for estimated and other advance tax payments, no credits shall be allowed against the tax imposed under this section.

(6) To the extent applicable, the definitions, special rules and interpretations and other provisions of section 1375 of the Internal Revenue Code that relate to the measurement of excess net passive income shall apply to the tax imposed under this section.

(7) Section 1375(d) shall apply to the tax imposed under this section, except that "department" shall be substituted for the word "secretary" wherever that word appears.

[1989 c.625 §47; 1997 c.839 §62]



Section 314.744 - S corporation or shareholder elections; rules.

(2) The Department of Revenue may adopt rules that contravene subsection (1) of this section if the election or revocation does not carry out the purposes of this chapter and ORS chapter 305, 316, 317 or 318.

[1989 c.625 §48]



Section 314.746 - Application of sections 1377 and 1379 of Internal Revenue Code.

[1989 c.625 §49]



Section 314.748



Section 314.749 - Disclosure of S corporation items to shareholder.

[1997 c.100 §6]

Note: 314.749 was added to and made a part of ORS chapter 314 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 314.750 - Recapture of LIFO benefits.

(2)(a) The first installment shall be paid on or before the due date for the return of the tax for the last taxable year for which the corporation was a C corporation and the three succeeding installments shall be paid on or before the due date for the corporation’s return for the three succeeding taxable years.

(b) For purposes of this subsection, the due date for returns shall be determined without regard to extensions.

(3) Notwithstanding ORS 314.400 (7), for purposes of ORS 314.400 (7), interest on each installment that is not paid on or before the date prescribed under subsection (2) of this section for payment of that installment shall accrue only from the due date for that installment.

(4) This section applies in the case of S corporation elections made after December 17, 1987. No refund or interest shall accrue to any taxpayer on account of the retroactive application under this subsection.

[1989 c.625 §58; 2007 c.322 §2]



Section 314.752 - Business tax credits; allowance to shareholders.

(2) In determining the tax imposed under ORS chapter 316, as provided under ORS 314.734, on income of the shareholder of an S corporation, there shall be taken into account the shareholder’s pro rata share of business tax credit (or item thereof) that would be allowed to the corporation (but for subsection (1) of this section) or recapture or recovery thereof. The credit (or item thereof), recapture or recovery shall be passed through to shareholders in pro rata shares as determined in the manner prescribed under section 1377(a) of the Internal Revenue Code.

(3) The character of any item included in a shareholder’s pro rata share under subsection (2) of this section shall be determined as if such item were realized directly from the source from which realized by the corporation, or incurred in the same manner as incurred by the corporation.

(4) If the shareholder is a nonresident and there is a requirement applicable for the business tax credit that in the case of a nonresident the credit be allowed in the proportion provided in ORS 316.117, then that provision shall apply to the nonresident shareholder.

(5) As used in this section, "business tax credit" means a tax credit granted to personal income taxpayers to encourage certain investment, to create employment, economic opportunity or incentive or for charitable, educational, scientific, literary or public purposes that is listed under this subsection as a business tax credit or is designated as a business tax credit by law or by the Department of Revenue by rule and includes but is not limited to the following credits: ORS 285C.309 (tribal taxes on reservation enterprise zones and reservation partnership zones), ORS 315.104 (forestation and reforestation), ORS 315.138 (fish screening, by-pass devices, fishways), ORS 315.141 (biomass production for biofuel), ORS 315.156 (crop gleaning), ORS 315.164 and 315.169 (agriculture workforce housing), ORS 315.204 (dependent care assistance), ORS 315.208 (dependent care facilities), ORS 315.213 (contributions for child care), ORS 315.304 (pollution control facility), ORS 315.326 (renewable energy development contributions), ORS 315.331 (energy conservation projects), ORS 315.336 (transportation projects), ORS 315.341 (renewable energy resource equipment manufacturing facilities), ORS 315.354 and 469B.151 (energy conservation facilities), ORS 315.507 (electronic commerce) and ORS 315.533 (low income community jobs initiative).

[1991 c.877 §36; 1993 c.730 §5; 1997 c.170 §34; 1997 c.534 §2; 1999 c.21 §36; 2001 c.674 §11; 2001 c.868 §9; 2001 c.932 §10; 2001 c.957 §18; 2005 c.80 §1; 2005 c.94 §80; 2007 c.625 §13; 2007 c.739 §7; 2007 c.883 §3; 2009 c.33 §§14,15,16; 2010 c.76 §26; 2011 c.83 §11; 2011 c.474 §32; 2011 c.730 §19; 2011 c.732 §9; 2013 c.750 §25; 2015 c.701 §35]



Section 314.760



Section 314.775 - Definitions for ORS 314.775 to 314.784.

(1) "Distributive income" means the net amount of income, gain, deduction or loss of a pass-through entity for the tax year of the entity.

(2) "Lower-tier pass-through entity" means a pass-through entity, an ownership interest of which is held by another pass-through entity.

(3) "Nonresident" means:

(a) An individual who is not a resident of this state;

(b) A corporation, partnership or other business entity that has a commercial domicile, as defined in ORS 314.610, that is outside this state; or

(c) A trust that is not a resident trust or qualified funeral trust under ORS 316.282.

(4) "Owner" means a person that owns an interest in a pass-through entity.

(5) "Pass-through entity" means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes. "Pass-through entity" does not include any trust except a form of trust that the Department of Revenue has determined by rule to have been established or maintained primarily for tax avoidance purposes.

(6) "Upper-tier pass-through entity" means a pass-through entity that owns an interest in another pass-through entity.

[2005 c.387 §1; 2009 c.33 §17]



Section 314.778 - Composite returns of pass-through entities; election; effect of election on nonresident owners.

(2) A pass-through entity shall file a composite return under this section only if one or more owners that are nonresidents make an election under this section.

(3) The election shall be made by owners in the time, form and manner prescribed by the Department of Revenue.

(4) The composite return shall report the share of distributive income of each electing owner, the share of distributive income from Oregon sources of each electing owner, the amount of tax withheld under ORS 314.781 on behalf of each electing owner and any other information required by the department. The composite return shall be filed with the department in the time, form and manner prescribed by the department.

(5)(a) An electing owner may file a nonresident personal income tax return or a corporate excise or income tax return for the tax year of the electing owner in which the electing owner’s share of distributive income reported on the composite return is properly reportable.

(b) An electing owner that files a return under this subsection shall receive credit for any tax paid on behalf of the owner by the pass-through entity.

[2005 c.387 §2]



Section 314.781 - Withholding; required returns and statements; pass-through entity liability.

(a) The pass-through entity has distributive income from Oregon sources; and

(b) One or more owners of the entity are nonresidents and do not have other Oregon source income.

(2) For each taxpayer described in subsection (1)(b) of this section who is subject to tax under ORS chapter 316, the entity shall withhold tax at the highest marginal rate applicable for the tax year under ORS 316.037. The withheld tax shall be computed based on the taxpayer’s share of the entity’s distributive income from Oregon sources for the entity’s tax year.

(3) For each corporation described in subsection (1)(b) of this section, the entity shall withhold tax at the rate applicable for the tax year under ORS 317.061 and 318.020. The tax shall be computed based on the corporation’s share of the entity’s distributive income from Oregon sources for the entity’s tax year.

(4) A pass-through entity that is required to withhold tax under this section shall file a withholding return or report with the Department of Revenue setting forth the share of Oregon source distributive income of each nonresident owner, the amount of tax withheld under this section and any other information required by the department. The return shall be filed with the department on the form and in the time and manner prescribed by the department. Taxes withheld under this section shall be paid to the department in the time and manner prescribed by the department.

(5) A pass-through entity that is required to withhold tax under this section shall furnish a statement to each owner on whose behalf tax is withheld. The statement shall state the amount of tax withheld on behalf of the owner for the tax year of the entity. The statement shall be made on a form prescribed by the department and shall contain any other information required by the department.

(6) The department shall apply taxes withheld under this section by a lower-tier pass-through entity on distributions to an upper-tier pass-through entity to the withholding required by the upper-tier pass-through entity under this section.

(7) A pass-through entity is liable to the State of Oregon for amounts of tax required to be withheld and paid under this section. A pass-through entity is not liable to an owner of the pass-through entity for amounts required to be withheld under this section that were paid to the department as prescribed in this section.

[2005 c.387 §3]



Section 314.784 - Circumstances when pass-through entity withholding is not required; rules.

(a) The nonresident owner has a share of distributive income that is less than $1,000 for the tax year of the pass-through entity;

(b) Withholding is not required pursuant to a rule adopted under this section;

(c) The owner makes a timely election under ORS 314.778 to have taxes on the owner’s distributive share of income paid and reported on the composite return described in ORS 314.778, and the composite return is filed by the pass-through entity;

(d) The pass-through entity is a publicly traded partnership, as defined in section 7704(b) of the Internal Revenue Code, that is treated as a partnership for federal tax purposes and that agrees to file an annual information return on the form and in the time and manner prescribed by the Department of Revenue and containing the information required by the department, including but not limited to the name, address and taxpayer identification number of each person with an ownership interest in the entity that results in the person receiving Oregon source income of more than $500; or

(e) The nonresident owner files an affidavit with the department, in the form and manner prescribed by the department, under which the nonresident owner agrees to allow the department and the courts of this state to have personal jurisdiction over the nonresident owner for the purpose of determining and collecting any taxes imposed under ORS chapter 316, 317 or 318 that are attributable to the nonresident owner’s distributive share of taxable income from the pass-through entity. The department may reject the affidavit if the taxpayer fails to comply with Oregon law requiring the filing of a tax return or the payment of any tax.

(2) The department may adopt rules setting forth circumstances under which pass-through entities are not required to withhold taxes under ORS 314.781.

[2005 c.387 §4]



Section 314.805 - Department to administer and enforce laws; enforcement districts; branch offices.

[1957 c.632 §27 (enacted in lieu of 316.705 and 317.505)]



Section 314.810 - Administering oaths and taking acknowledgments.

[1957 c.632 §29 (enacted in lieu of 316.715); 1999 c.21 §37]



Section 314.815 - Rules and regulations.

[1957 c.632 §30 (enacted in lieu of 316.720 and 317.505)]



Section 314.820



Section 314.825



Section 314.830



Section 314.835 - Divulging particulars of returns and reports prohibited.

(2) As used in this section:

(a) "Officer," "employee" or "person" includes an authorized representative of the officer, employee or person, or any former officer, employee or person, or an authorized representative of such former officer, employee or person.

(b) "Particulars" includes, but is not limited to, a taxpayer’s name, address, telephone number, Social Security number, employer identification number or other taxpayer identification number and the amount of refund claimed by or granted to a taxpayer.

[1957 c.632 §34 (enacted in lieu of 316.740 and 317.535); 1971 c.682 §1; 1975 c.789 §13; 1979 c.690 §1; 1993 c.726 §25; 1999 c.580 §1; 2003 c.541 §4; 2015 c.348 §15]



Section 314.840 - Disclosure of information; persons to whom information may be furnished.

(a) Furnish any taxpayer, representative authorized to represent the taxpayer under ORS 305.230 or person designated by the taxpayer under ORS 305.193, upon request of the taxpayer, representative or designee, with a copy of the taxpayer’s income tax return filed with the department for any year, or with a copy of any report filed by the taxpayer in connection with the return, or with any other information the department considers necessary.

(b) Publish lists of taxpayers who are entitled to unclaimed tax refunds.

(c) Publish statistics so classified as to prevent the identification of income or any particulars contained in any report or return.

(d) Disclose a taxpayer’s name, address, telephone number, refund amount, amount due, Social Security number, employer identification number or other taxpayer identification number to the extent necessary in connection with collection activities or the processing and mailing of correspondence or of forms for any report or return required in the administration of any local tax under ORS 305.620 or any law imposing a tax upon or measured by net income.

(2) The department also may disclose and give access to information described in ORS 314.835 to:

(a) The Governor of the State of Oregon or the authorized representative of the Governor with respect to an individual who is designated as being under consideration for appointment or reappointment to an office or for employment in the office of the Governor. The information disclosed shall be confined to whether the individual:

(A) Has filed returns with respect to the taxes imposed by ORS chapter 316 for those of not more than the three immediately preceding years for which the individual was required to file an Oregon individual income tax return.

(B) Has failed to pay any tax within 30 days from the date of mailing of a deficiency notice or otherwise respond to a deficiency notice within 30 days of its mailing.

(C) Has been assessed any penalty under the Oregon personal income tax laws and the nature of the penalty.

(D) Has been or is under investigation for possible criminal offenses under the Oregon personal income tax laws. Information disclosed pursuant to this paragraph shall be used only for the purpose of making the appointment, reappointment or decision to employ or not to employ the individual in the office of the Governor.

(b) An officer or employee of the Oregon Department of Administrative Services duly authorized or employed to prepare revenue estimates, or a person contracting with the Oregon Department of Administrative Services to prepare revenue estimates, in the preparation of revenue estimates required for the Governor’s budget under ORS 291.201 to 291.226, or required for submission to the Emergency Board or the Joint Interim Committee on Ways and Means, or if the Legislative Assembly is in session, to the Joint Committee on Ways and Means, and to the Legislative Revenue Officer or Legislative Fiscal Officer under ORS 291.342, 291.348 and 291.445. The Department of Revenue shall disclose and give access to the information described in ORS 314.835 for the purposes of this paragraph only if:

(A) The request for information is made in writing, specifies the purposes for which the request is made and is signed by an authorized representative of the Oregon Department of Administrative Services. The form for request for information shall be prescribed by the Oregon Department of Administrative Services and approved by the Director of the Department of Revenue.

(B) The officer, employee or person receiving the information does not remove from the premises of the Department of Revenue any materials that would reveal the identity of a personal or corporate taxpayer.

(c) The Commissioner of Internal Revenue or authorized representative, for tax administration and compliance purposes only.

(d) For tax administration and compliance purposes, the proper officer or authorized representative of any of the following entities that has or is governed by a provision of law that meets the requirements of any applicable provision of the Internal Revenue Code as to confidentiality:

(A) A state;

(B) A city, county or other political subdivision of a state;

(C) The District of Columbia; or

(D) An association established exclusively to provide services to federal, state or local taxing authorities.

(e) The Multistate Tax Commission or its authorized representatives, for tax administration and compliance purposes only. The Multistate Tax Commission may make the information available to the Commissioner of Internal Revenue or the proper officer or authorized representative of any governmental entity described in and meeting the qualifications of paragraph (d) of this subsection.

(f) The Attorney General, assistants and employees in the Department of Justice, or other legal representative of the State of Oregon, to the extent the department deems disclosure or access necessary for the performance of the duties of advising or representing the department pursuant to ORS 180.010 to 180.240 and the tax laws of this state.

(g) Employees of the State of Oregon, other than of the Department of Revenue or Department of Justice, to the extent the department deems disclosure or access necessary for such employees to perform their duties under contracts or agreements between the department and any other department, agency or subdivision of the State of Oregon, in the department’s administration of the tax laws.

(h) Other persons, partnerships, corporations and other legal entities, and their employees, to the extent the department deems disclosure or access necessary for the performance of such others’ duties under contracts or agreements between the department and such legal entities, in the department’s administration of the tax laws.

(i) The Legislative Revenue Officer or authorized representatives upon compliance with ORS 173.850. Such officer or representative shall not remove from the premises of the department any materials that would reveal the identity of any taxpayer or any other person.

(j) The Department of Consumer and Business Services, to the extent the department requires such information to determine whether it is appropriate to adjust those workers’ compensation benefits the amount of which is based pursuant to ORS chapter 656 on the amount of wages or earned income received by an individual.

(k) Any agency of the State of Oregon, or any person, or any officer or employee of such agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State as Auditor of Public Accounts under Article VI, section 2, of the Oregon Constitution; the Department of Human Services pursuant to ORS 412.094; the Division of Child Support of the Department of Justice and district attorney regarding cases for which they are providing support enforcement services under ORS 25.080; the State Board of Tax Practitioners, pursuant to ORS 673.710; and the Oregon Board of Accountancy, pursuant to ORS 673.415.

(L) The Director of the Department of Consumer and Business Services to determine that a person complies with ORS chapter 656 and the Director of the Employment Department to determine that a person complies with ORS chapter 657, the following employer information:

(A) Identification numbers.

(B) Names and addresses.

(C) Inception date as employer.

(D) Nature of business.

(E) Entity changes.

(F) Date of last payroll.

(m) The Director of the Oregon Health Authority to determine that a person has the ability to pay for care that includes services provided by the Oregon State Hospital, or the Oregon Health Authority to collect any unpaid cost of care as provided by ORS chapter 179.

(n) Employees of the Employment Department to the extent the Department of Revenue deems disclosure or access to information on a combined tax report filed under ORS 316.168 is necessary to performance of their duties in administering the tax imposed by ORS chapter 657.

(o) The State Fire Marshal to assist the State Fire Marshal in carrying out duties, functions and powers under ORS 453.307 to 453.414, the employer or agent name, address, telephone number and standard industrial classification, if available.

(p) Employees of the Department of State Lands for the purposes of identifying, locating and publishing lists of taxpayers entitled to unclaimed refunds as required by the provisions of chapter 694, Oregon Laws 1993. The information shall be limited to the taxpayer’s name, address and the refund amount.

(q) In addition to the disclosure allowed under ORS 305.225, state or local law enforcement agencies to assist in the investigation or prosecution of the following criminal activities:

(A) Mail theft of a check, in which case the information that may be disclosed shall be limited to the stolen document, the name, address and taxpayer identification number of the payee, the amount of the check and the date printed on the check.

(B) The counterfeiting, forging or altering of a check submitted by a taxpayer to the Department of Revenue or issued by the Department of Revenue to a taxpayer, in which case the information that may be disclosed shall be limited to the counterfeit, forged or altered document, the name, address and taxpayer identification number of the payee, the amount of the check, the date printed on the check and the altered name and address.

(r) The United States Postal Inspection Service or a federal law enforcement agency, including but not limited to the United States Department of Justice, to assist in the investigation of the following criminal activities:

(A) Mail theft of a check, in which case the information that may be disclosed shall be limited to the stolen document, the name, address and taxpayer identification number of the payee, the amount of the check and the date printed on the check.

(B) The counterfeiting, forging or altering of a check submitted by a taxpayer to the Department of Revenue or issued by the Department of Revenue to a taxpayer, in which case the information that may be disclosed shall be limited to the counterfeit, forged or altered document, the name, address and taxpayer identification number of the payee, the amount of the check, the date printed on the check and the altered name and address.

(s) The United States Financial Management Service, for purposes of facilitating the offsets described in ORS 305.612.

(t) A municipal corporation of this state for purposes of assisting the municipal corporation in the administration of a tax of the municipal corporation that is imposed on or measured by income, wages or net earnings from self-employment. Any disclosure under this paragraph may be made only pursuant to a written agreement between the Department of Revenue and the municipal corporation that ensures the confidentiality of the information disclosed.

(u) A consumer reporting agency, to the extent necessary to carry out the purposes of ORS 314.843.

(v) The Public Employees Retirement Board, to the extent necessary to carry out the purposes of ORS 238.372 to 238.384, and to any public employer, to the extent necessary to carry out the purposes of ORS 237.635 (3) and 237.637 (2).

(3)(a) Each officer or employee of the department and each person described or referred to in subsection (2)(a), (b), (f) to (L) or (n) to (q) of this section to whom disclosure or access to the tax information is given under subsection (2) of this section or any other provision of state law, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of ORS 314.835 and 314.991, relating to penalties for the violation of ORS 314.835, and shall as a condition of employment or performance of duties execute a certificate for the department, in a form prescribed by the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of ORS 314.835.

(b) The disclosure authorized in subsection (2)(r) of this section shall be made only after a written agreement has been entered into between the Department of Revenue and the person described in subsection (2)(r) of this section to whom disclosure or access to the tax information is given, providing that:

(A) Any information described in ORS 314.835 that is received by the person pursuant to subsection (2)(r) of this section is confidential information that may not be disclosed, except to the extent necessary to investigate or prosecute the criminal activities described in subsection (2)(r) of this section;

(B) The information shall be protected as confidential under applicable federal and state laws; and

(C) The United States Postal Inspection Service or the federal law enforcement agency shall give notice to the Department of Revenue of any request received under the federal Freedom of Information Act, 5 U.S.C. 552, or other federal law relating to the disclosure of information.

(4) The Department of Revenue may recover the costs of furnishing the information described in subsection (2)(L), (m) and (o) to (q) of this section from the respective agencies.

[1957 c.632 §35 (enacted in lieu of 316.745 and 317.540); 1959 c.114 §1; 1971 c.682 §2; 1973 c.106 §1; 1975 c.368 §9; 1975 c.789 §19; 1977 c.430 §3; 1979 c.690 §2; 1981 c.827 §1; 1985 c.605 §20; 1987 c.94 §102; 1987 c.647 §9; 1987 c.884 §1; 1989 c.348 §15; 1989 c.901 §6; 1991 c.362 §3; 1991 c.374 §1; 1991 c.882 §14; 1993 c.18 §76; 1993 c.694 §42; 1993 c.726 §26; 1997 c.170 §43; 1999 c.224 §3; 1999 c.580 §2; 1999 c.656 §1; 2001 c.3 §1; 2001 c.28 §4; 2003 c.541 §5; 2007 c.321 §1; 2009 c.595 §203; 2009 c.640 §2; 2011 c.476 §2; 2011 c.653 §10; 2012 c.107 §11; 2013 c.36 §66; 2013 c.53 §17; 2015 c.318 §13; 2015 c.348 §16]

Note: Legislative Counsel has substituted "chapter 694, Oregon Laws 1993," for the words "this 1993 Act" in section 42, chapter 694, Oregon Laws 1993, which amended 314.840. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.



Section 314.843 - Reporting of information to consumer reporting agency; rules.

(2)(a) Notwithstanding ORS 314.835, and subject to rules established by the Department of Revenue, if a taxpayer has neglected or refused to pay any tax and has not filed in good faith an appeal to the tax court within the period required by ORS 305.280 contesting the tax, the department may:

(A) Report periodically to consumer reporting agencies the name of any taxpayer who is delinquent in the payment of taxes and the amount owed by the taxpayer; and

(B) Otherwise make available to a consumer reporting agency upon its request information regarding the amount of delinquent taxes owed by a taxpayer.

(b) The department shall provide advance notice to the taxpayer concerning the proposed reporting of information to the consumer reporting agencies. The notice must inform the taxpayer:

(A) Of the amount of the tax liability that the department will report to the consumer reporting agencies;

(B) That the department will continue to report the amount of tax liability owed without sending additional notice to the parties;

(C) Of the taxpayer’s right to request an administrative review within 30 days after the date of the notice; and

(D) Of the issues that may be considered on review.

(3) The department shall report information under subsection (2) of this section only to a person that has furnished evidence satisfactory to the department that the person is a consumer reporting agency.

(4) When the department has made a report to a consumer reporting agency under subsection (2) of this section, the department shall promptly notify the consumer reporting agency when the department’s records show that the taxpayer no longer owes delinquent taxes.

[2009 c.640 §7]



Section 314.845 - Certificate of department as evidence.

[1957 c.632 §36 (enacted in lieu of 316.750 and 317.545)]



Section 314.850 - Statistics.

[1957 c.632 §37 (enacted in lieu of 316.755)]



Section 314.855 - Rewards for information.

[1957 c.632 §38 (enacted in lieu of 316.760 and 317.550)]



Section 314.860



Section 314.865 - Use of certain information for private benefit prohibited.

[1981 c.827 §2; 2013 c.36 §71]

Note: 314.865 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 314.870 - Time for performing certain acts postponed by reason of service in a combat zone.

(2) If an individual is entitled to the benefits of subsection (1) of this section with respect to any return and if the return is timely filed (determined after the application of subsection (1) of this section), then notwithstanding ORS 314.415 or other law, any overpayment of tax with respect to such return shall bear interest from the due date of the return (determined without the application of subsection (1) of this section).

(3) If the federal income tax liability of any taxpayer is forgiven under section 692 of the Internal Revenue Code for any tax period, then the Oregon income tax liability for the same tax period shall be forgiven in the same manner.

[1991 c.177 §4; 1997 c.839 §63; 1999 c.224 §10]



Section 314.875



Section 314.990



Section 314.991 - Penalties.

(2) Violation of ORS 314.835 is a Class C felony. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter.

[1957 c.632 §39 (enacted in lieu of 316.990 and 317.990); 1971 c.682 §3; 1973 c.402 §26; 1981 c.724 §1]






Chapter 315 - Personal and Corporate Income or Excise Tax Credits

Section 315.001



Section 315.002



Section 315.003



Section 315.004 - Definitions; adoption of parts of Internal Revenue Code and application of federal laws and regulations; technical corrections.

(2)(a) For purposes of the tax credits contained in this chapter, any term has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined for purposes of construing, interpreting and applying the credit.

(b) With respect to the tax credits contained in this chapter, any reference to the laws of the United States or to the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they are amended on or before December 31, 2014, even when the amendments take effect or become operative after that date.

(3) Insofar as is practicable in the administration of this chapter, the Department of Revenue shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

(4) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

(5)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

(b) As used in this subsection, "Act or Title" includes any subtitle, division or other part of an Act or Title.

[1993 c.730 §2; 1995 c.556 §34; 1997 c.839 §64; 1999 c.90 §7; 2001 c.660 §34; 2003 c.77 §11; 2005 c.832 §24; 2007 c.614 §11; 2008 c.45 §12; 2009 c.5 §22; 2009 c.909 §23; 2010 c.82 §23; 2011 c.7 §22; 2012 c.31 §21; 2013 c.377 §21; 2014 c.52 §23; 2015 c.442 §15]



Section 315.005



Section 315.010



Section 315.015



Section 315.020



Section 315.025



Section 315.030



Section 315.035



Section 315.037 - Tax expenditures applicable for limited time.

(2) Any tax credit enacted by the Legislative Assembly on or after January 1, 2010, shall apply for a maximum of six tax years beginning with the initial tax year for which the credit is applicable, unless the Legislative Assembly expressly provides for another period of applicability.

(3) Any tax expenditure enacted by the Legislative Assembly on or after January 1, 2014, shall apply for a maximum of six tax years beginning with the initial tax year for which the tax expenditure is applicable, unless the Legislative Assembly expressly provides for another period of applicability.

[Formerly 315.050]

Note: 315.037 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 315.040



Section 315.044 - Statement of purpose.

[2015 c.641 §2]



Section 315.045



Section 315.047 - List of tax credits with revenue impact in excess of projection.

(2) The Legislative Revenue Officer shall identify those credits under subsection (1) of this section:

(a) For which the revenue impact exceeds the projected revenue impact by at least 10 percent; and

(b) That may be claimed in tax years beginning on or after January 1 of the next even year.

(3) During the odd-numbered year regular session, a legislative committee related to revenue shall consider all tax credits that are identified under subsection (2) of this section at a public hearing conducted by the committee.

[2015 c.641 §3]

Note: 315.047 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 315.050



Section 315.051 - Report by Legislative Revenue Officer.

(2) The report required in subsection (1) of this section shall set forth:

(a) The stated public policy purpose, if any, of the credit.

(b) The expected timeline for achieving the public policy purpose, if a timeline exists.

(c) The best means of measuring achievement of the public policy purpose.

(d) The taxpayers or other entities or individuals that directly benefit from allowance of the credit and whether the credit is intended to benefit particular targets.

(e) The effectiveness of the credit in benefiting its targets and any evidence that demonstrates its impact on its targets.

(f) The expected results if the credit is allowed to expire under current law and any potential results of making incremental changes in the value of the credit rather than allowing it to expire.

(g) Background information on the effect of similar credits allowed in other states.

(h) Information regarding whether use of a tax credit is an effective and efficient way to achieve the stated policy goal.

(i) The administrative and compliance costs associated with the credit.

(j) Analysis of whether a direct appropriation might achieve the stated public policy purpose of the credit more efficiently.

(k) What other incentives, including state or local subsidies or federal tax expenditures or subsidies, are available in this state that have a similar policy purpose.

[2013 c.676 §2]



Section 315.052 - Limitation on transfer or sale of credit.

[2009 c.288 §3]



Section 315.053 - Restriction on types of transferees.

(1) A C corporation.

(2) An S corporation.

(3) A personal income taxpayer.

[2009 c.288 §2; 2011 c.83 §12; 2011 c.474 §33; 2011 c.730 §21]



Section 315.054 - Federal tax credits allowable only as specified.

[1993 c.730 §4 (enacted in lieu of 316.107)]



Section 315.055



Section 315.060



Section 315.063 - Waiver of substantiation by Department of Revenue; rules.

[1995 c.54 §2]



Section 315.065



Section 315.068 - Claim of right income repayment adjustments.

(2) The credit shall be allowed under this section only if the taxpayer’s federal tax liability is determined under section 1341(a) of the Internal Revenue Code.

(3) The amount of the credit shall equal the difference between:

(a) The taxpayer’s actual Oregon state tax liability for the tax year for which the claim of right income was included in gross income for federal tax purposes; and

(b) The taxpayer’s Oregon state tax liability for that tax year, had the claim of right income not been included in gross income for federal tax purposes.

(4) A credit under this section shall be allowed only for the tax year for which the taxpayer’s federal tax liability is determined under section 1341 of the Internal Revenue Code for federal tax purposes.

(5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as a payment of tax under ORS 314.505 to 314.525, 316.187 and 316.583, other payments of tax and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 to 318 (reduced by any nonrefundable credits allowed for the tax year), the excess shall be treated as an overpayment of tax and shall be refunded or applied in the same manner as other tax overpayments.

(6) As used in this section, "claim of right income" means:

(a) An item included in federal gross income for a prior tax year because it appeared that the taxpayer had an unrestricted right to the item; and

(b) An item for which the taxpayer’s federal tax liability is adjusted under section 1341 of the Internal Revenue Code because the taxpayer did not have an unrestricted right to the item of gross income.

[1999 c.1007 §2; 2001 c.660 §19]



Section 315.070



Section 315.075



Section 315.080



Section 315.085



Section 315.090



Section 315.095



Section 315.104 - Reforestation; rules.

(a) One-half of the credit shall be taken in the tax year for which the State Forester, after physical inspection of the forestland, issues a preliminary certificate under ORS 315.106 certifying that the land qualifies as underproductive Oregon forestland and that the reforestation project undertaken meets the requirements of this section and the specifications established by the State Forester and the costs appear to be reasonable; and

(b) One-half of the credit shall be taken in the tax year for which the State Forester, after further physical inspection of the land and project, certifies that the new forest is established in accordance with the specifications of the State Forester.

(2) No credit shall be allowed under either subsection (1)(a) or (b) of this section unless written certification containing the following statements accompanies the claim for the credit or is otherwise filed with the Department of Revenue:

(a) A preliminary certificate issued by the State Forester under ORS 315.106 that the land and project meet the preliminary specifications established by the State Forester or that the new forest is established, whichever is applicable at the time.

(b) A statement by the landowner or person in possession of the land that the land within the project area will be used for the primary purpose of growing and harvesting trees of an acceptable species.

(c) A statement that the landowner or person in possession of the land is aware that maintenance practices, including release, may be needed to insure that a new forest is established and will remain established.

(3) For purposes of this section, reforestation project costs shall not include:

(a) Costs paid or incurred to reforest any forestland that has been commercially logged to the extent that reforestation is required under the Oregon Forest Practices Act, except costs paid or incurred to reforest forestland following a hardwood harvest, conducted for the purposes of converting underproductive forestlands, as determined by administrative rule.

(b) That portion of costs or expenses paid through a federal or state cost share, financial assistance or other incentive program.

(c) Those costs paid or incurred to grow Christmas trees, ornamental trees, shrubs or plants, or those costs paid or incurred to grow hardwood timber described under ORS 321.267 (3) or 321.824 (3).

(d) Any costs paid or incurred to purchase or otherwise acquire the land.

(e) The cost of purchase or other acquisition of tools and equipment with a useful life of more than one year.

(4) To qualify for the credit:

(a) The project must be completed to specifications approved by the State Forester.

(b) The taxpayer’s portion of the project costs must be $500 or more.

(c) The taxpayer must be a private individual, corporation, group, Indian tribe or other native group, association or other nonpublic legal entity owning, purchasing under recorded contract of sale or leasing at least five acres of Oregon commercial forestland.

(d) Prior to December 31, 2012, the taxpayer must file with the State Forester a written request for preliminary certification under ORS 315.106.

(5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. In all cases the taxpayer must be the person who made the investment into the project.

(6) The credit provided by this section shall be in addition to and not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled with respect to the reforestation project and the credit shall not affect the computation of basis for the property.

(7) In compliance with ORS chapter 183, the Department of Revenue and the State Forestry Department may adopt rules consistent with law for carrying out the provisions of this section.

(8) As used in this section, "underproductive Oregon forestlands" means Oregon commercial forestlands not meeting the minimum stocking standards of the Oregon Forest Practices Act.

(9) If, for any reason other than those specified in subsection (10) of this section, a new forest is not established by the last day of the second taxable year following the taxable year for which the preliminary certificate was issued, the State Forester shall so report to the Department of Revenue. The report filed under this subsection shall be the basis for the department to recover any credit granted under subsection (1)(a) of this section. If, however, the new forest is not established within the time required by this subsection on account of the reasons specified in subsection (10) of this section, any credit allowed under subsections (1)(a) and (5) of this section shall not be recovered but no further credit as provided under subsections (1)(b) and (5) of this section shall be allowed.

(10) Subject to requalification under this section in the manner applicable for the original claim, including obtaining a new preliminary certificate, a taxpayer may claim an additional credit or credits for reestablishing a new planting in the event that the new forest is destroyed by a natural disaster or is not established for reasons beyond the control of the taxpayer, if the measures taken in completing the original or earlier project would normally have resulted in establishing the minimum number of trees per acre anticipated by the project.

(11) Any owner affected by a determination, regarding the reforestation tax credit made by:

(a) The State Forester, except for a denial of a request for a preliminary certificate due to the annual reforestation credit cost limitation calculated under ORS 315.108, may appeal that determination in the manner provided for in ORS 526.475 (1).

(b) The Department of Revenue, may appeal that determination in the manner provided for in ORS 526.475 (2). [1993 c.730 §8 (enacted in lieu of 316.094, 317.102 and 318.110); 1995 c.746 §23; 2001 c.359 §1; 2003 c.454 §122; 2003 c.621 §97a; 2007 c.883 §1; 2009 c.913 §19]

Note: Section 5, chapter 605, Oregon Laws 1987, provides:

Sec. 5. No tax credit shall be allowed under ORS 315.104 based upon reforestation project costs if the preliminary certificate is not issued on or before December 31, 2011.

[1987 c.605 §5; 1989 c.887 §4; 1995 c.746 §28; 2001 c.359 §3]

Note: 315.104 is repealed January 2, 2028. See section 9, chapter 883, Oregon Laws 2007.



Section 315.105



Section 315.106 - Reforestation credit preliminary certificate; application; limitation calculation; rules; fee.

(a) Information that is required by the State Forester by rule;

(b) An estimate of the amount of the credit the taxpayer expects to claim under ORS 315.104 (1)(a); and

(c) Payment of any fee required by the State Forester by rule adopted under subsection (4) of this section.

(2) The State Forester shall consider requests for preliminary certificates in the chronological order in which the requests are filed with the State Forester. If the State Forester determines that the request complies with ORS 315.104 (1)(a), the State Forester shall issue the preliminary certificate to the taxpayer, to the extent the total amount of estimated claims for credit under ORS 315.104 (1)(a) for all preliminary certificates issued for the calendar year do not exceed the annual reforestation credit cost limitation calculated under ORS 315.108.

(3) The State Forester may not issue a preliminary certificate to a taxpayer to the extent the estimated claim for credit under ORS 315.104 (1)(a) contained in the request for a preliminary certificate, when added to the total of estimated claims for credit under ORS 315.104 (1)(a) for all preliminary certificates issued by the State Forester for the calendar year, exceeds the annual reforestation credit cost limitation calculated under ORS 315.108.

(4) The State Forester shall establish by rule a fee for filing a written request for a preliminary certificate under this section. The fee shall be adequate to recover the costs incurred by the State Forestry Department in administering the reforestation tax credit program established under this section and ORS 315.104 and 315.108.

(5) Moneys collected from fees established by the State Forester under rules adopted under this section shall be deposited in the State Forestry Department Account to be used for the purposes of administering the reforestation tax credit program.

[1995 c.746 §25; 2005 c.796 §3]

Note: 315.106 is repealed January 2, 2028. See section 9, chapter 883, Oregon Laws 2007.



Section 315.108 - Annual reforestation credit cost limitation.

(2) The annual reforestation credit cost limitation shall be:

(a) Equal to the average annual amount of estimated reforestation project costs determined under subsection (1) of this section for the calendar year beginning January 1, 1996.

(b) Twice the average annual amount of estimated reforestation project costs determined under subsection (1) of this section for years beginning on or after January 1, 1997.

[1995 c.746 §26]

Note: 315.108 is repealed January 2, 2028. See section 9, chapter 883, Oregon Laws 2007.



Section 315.110



Section 315.111 - Legislative declarations regarding riparian land conservation.

[2001 c.912 §2]



Section 315.113 - Voluntary removal of riparian land from farm production; rules.

(a) "Crop" means the total yearly production of an agricultural commodity, not including livestock, that is harvested from a specified area.

(b) "Riparian land" means land in this state that:

(A) Borders both a river, stream or other natural watercourse and land that is in farm production; and

(B) Does not exceed a width of 35 feet between the land that is in farm production and the bank of the river, stream or other natural watercourse.

(c) "Share-rent agreement" means an agreement in which the person who engages in farming operations and the person who owns the land where the farming operations are conducted share the crop grown on that land or the profits from that crop.

(2) A taxpayer may claim a credit against the taxes otherwise due under ORS chapter 316, 317 or 318 for 75 percent of the market value of crops forgone when riparian land is voluntarily taken out of farm production.

(3) A credit under this section may be claimed only if:

(a) The taxpayer owns the riparian land that is the basis of the credit;

(b) The taxpayer is actively engaged in farming operations on land adjacent to the riparian land;

(c) The riparian land was in farm production for the previous tax year or a credit under this section was claimed during the previous tax year;

(d) The conservation practices employed on the riparian land are consistent with the agricultural water quality management plan administered by the State Department of Agriculture in the applicable river basin management area; and

(e) The decision to remove the riparian land from farm production was a voluntary decision and not the result of a federal, state or local law or government decision requiring the riparian land to be taken out of farm production. For purposes of this paragraph, action taken by a taxpayer under an agricultural water quality management plan administered by the State Department of Agriculture is not the result of a government decision requiring the land to be taken out of farm production.

(4)(a) The amount of the credit shall be calculated by multiplying the market value per acre of the forgone crop by the acreage of the riparian land that is not in farm production and multiplying that product by 75 percent.

(b) For the first tax year for which a credit is claimed under this section, the forgone crop for which a value is determined under this section shall be the crop grown on the land in the previous tax year.

(c) For a tax year following the first tax year for which a credit is claimed under this section, the forgone crop for which a value is determined under this section shall be the crop for which the value was determined for the previous tax year.

(d) If a taxpayer does not claim a credit under this section for a tax year, any credit claimed in a subsequent tax year shall be treated as the first tax year for which a credit is claimed under this section.

(5) Notwithstanding subsection (3)(a) and (b) of this section, if the riparian land that is the basis of a credit under this section is adjacent to land that is in farm production under a share-rent agreement, the taxpayer that is engaged in farming operations and the taxpayer that is the landowner may each claim a credit under this section. The amount of the credit shall be allocated to each taxpayer in the proportion that the share-rent agreement allocates crop proceeds to each of those taxpayers. The total amount of credit allowed to both taxpayers under this subsection may not exceed the amount of the credit otherwise allowable under this section if the farming operations were not subject to a share-rent agreement.

(6) Notwithstanding subsections (3)(a) and (5) of this section, if the taxpayer is actively engaged in farming operations and pays the landowner in cash, the taxpayer may claim all of the credit available under this section.

(7) The credit allowed in any one tax year may not exceed the tax liability of the taxpayer.

(8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in the third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in the fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter.

(9) In the case of a credit allowed under this section for purposes of ORS chapter 316:

(a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085 or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(10) If a taxpayer that has claimed a credit under this section places the riparian land for which the credit is claimed back in farm production, the taxpayer may not claim a credit under this section for five tax years following the year the riparian land was placed back in farm production.

(11) The Department of Revenue may adopt rules prescribing procedures for identifying forgone crops and for establishing the market value of forgone crops. [2001 c.912 §3; 2003 c.46 §32]

Note: Section 6, chapter 913, Oregon Laws 2009, provides:

Sec. 6. Except as provided in ORS 315.113 (8), a credit may not be claimed under ORS 315.113 for tax years beginning on or after January 1, 2012.

[2009 c.913 §6]



Section 315.115



Section 315.117 - Legislative findings and declarations regarding on-farm processing.

[2001 c.725 §2]



Section 315.119 - On-farm processing facilities.

(a) "Effective property tax rate" means:

(A) The ratio of the total amount of property taxes imposed on the account that contains the machinery and equipment for which a credit is being claimed (after application of ORS 310.150 but prior to discount under ORS 311.505) over the assessed value of the property tax account; and

(B) The ratio determined under subparagraph (A) of this paragraph for the property tax year that begins in the income tax year for which the credit is claimed.

(b) "Farm operator" means a person that operates a farming business as defined in section 263A of the Internal Revenue Code.

(c) "Machinery and equipment" means machinery and equipment that meets the definition of section 1245 property in section 1245 of the Internal Revenue Code.

(d) "Processing":

(A) Means any activity that is directly related and necessary to clean, sort, grade, produce, prepare, manufacture, handle, package, store or ship a farm crop or livestock product after the point of harvest and before the point of sale, in a modified state or altered form.

(B) Does not include an activity primarily associated with the promotion or retail sale of a product for personal or household use that is normally sold through consumer retail distribution.

(e) "Qualified machinery and equipment" means machinery and equipment used in processing that meets the requirements of subsections (3) and (4) of this section for the tax year.

(2) A taxpayer who is a farm operator may claim a credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318 for ad valorem property taxes paid or incurred on qualified machinery and equipment.

(3) A credit under this section may be claimed only if:

(a) The machinery and equipment is owned by the farm operator or by a person who is related to the farm operator under section 267 of the Internal Revenue Code;

(b) The machinery and equipment is used for processing primarily occurring on land described in subsection (4) of this section; and

(c)(A) The farm operator has grown or raised at least one-half of the total volume of farm crop or livestock products processed with the machinery and equipment for which the credit is being claimed in three of the five previous income tax years; or

(B)(i) The farm operator has grown or raised at least one-tenth of the total volume of farm crop or livestock products processed with the machinery and equipment for which the credit is being claimed in three of the five previous income tax years; and

(ii) The farm operator has used the machinery and equipment to process at least one-half of the volume of the applicable farm crop or livestock products grown or raised by the farm operator in three of the five previous income tax years.

(4) In addition to the requirements under subsection (3) of this section, a credit under this section may be claimed only if:

(a) The machinery and equipment is located on land that is specially assessed for farm use under ORS 308A.050 to 308A.128 and the machinery and equipment is owned or otherwise controlled by the farm operator; or

(b) The machinery and equipment is located on land that is contiguous to land that is specially assessed for farm use under ORS 308A.050 to 308A.128 and the machinery and equipment is owned or otherwise controlled by the farm operator.

(5) A credit may be claimed under this section only for qualified machinery and equipment that was subject to assessment and property taxation for the property tax year beginning in the income tax year for which the credit is being claimed.

(6) The amount of the credit shall be the lesser of:

(a) The effective property tax rate multiplied by the adjusted basis of the qualified machinery and equipment; or

(b) $30,000.

(7) The adjusted basis of the qualified machinery and equipment shall be the adjusted basis of the qualified machinery and equipment for personal income or corporate excise or income tax purposes as of the last day of the income tax year for which the credit is being claimed, except that the adjusted basis shall be increased by the cost of any qualified machinery and equipment that the taxpayer elected to expense under section 179 of the Internal Revenue Code, until the qualified machinery and equipment is fully depreciated for personal income or corporate excise or income tax purposes. The adjusted basis shall reflect any depreciation allowable for the current tax year. A credit under this section may not be allowed for a tax year in which the qualified machinery and equipment is fully depreciated for personal income or corporate excise or income tax purposes.

(8) The credit allowed under this section for any one tax year may not exceed the tax liability of the taxpayer.

(9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

(10) The credit allowed under this section is not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for the tax year.

(11) The taxpayer’s adjusted basis for determining gain or loss may not be further decreased by any amount of credit allowed under this section.

(12) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(13) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

(14) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2001 c.725 §3]

Note: Section 5, chapter 725, Oregon Laws 2001, provides:

Sec. 5. (1) Sections 3 and 4 of this 2001 Act [315.119 and 315.123] apply to tax years beginning on or after January 1, 2002.

(2) Except as provided in section 3 (9) of this 2001 Act [315.119 (9)], credits allowed under section 3 of this 2001 Act apply to tax years beginning before January 1, 2008.

[2001 c.725 §5]



Section 315.120



Section 315.123 - Minimum production and processing volume requirements; record- keeping requirements.

(2) For the fourth tax year in which a taxpayer claims a credit under ORS 315.119, the taxpayer shall be deemed to have complied with the applicable minimum production and processing volume requirements of ORS 315.119 (3)(c) if the taxpayer has satisfied these requirements for the preceding tax year and at least one of the three tax years immediately prior to the preceding tax year.

(3) For each tax year in which a credit is claimed under ORS 315.119, the taxpayer shall maintain records sufficient to determine the taxpayer’s production and processing volume for purposes of ORS 315.119 (3)(c). A taxpayer shall maintain the records required under this subsection for at least 10 years.

[2001 c.725 §4]

Note: See note under 315.119.



Section 315.125



Section 315.134



Section 315.138 - Screening devices, by-pass devices or fishways; rules.

(2) The credit shall be equal to 50 percent of the taxpayer’s net certified costs of installing a screening device, by-pass device or fishway. The total credit allowed shall not exceed $5,000 per device installed.

(3) The credit allowed in any one year shall not exceed the tax liability of the taxpayer.

(4) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in such second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in such third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in such fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter.

(5) The credit provided by this section shall be in addition to and not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled with respect to the installation of a screening device, by-pass device or fishway. The taxpayer’s adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

(6) In the case of a credit allowed under this section for purposes of ORS chapter 316:

(a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(7) To qualify for the credit the taxpayer must be issued a certificate by the State Department of Fish and Wildlife.

(8) To obtain credit under subsection (1) of this section, any person proposing to apply for certification of a screening device, by-pass device or fishway, before installing the screening device, by-pass device or fishway, shall file a request for preliminary certification with the State Department of Fish and Wildlife. The request shall be in a form prescribed by the State Department of Fish and Wildlife. The following conditions shall apply:

(a) Within 30 days of the receipt of a request for preliminary certification, the State Department of Fish and Wildlife may require, as a condition precedent to issuance of a preliminary certificate of approval, the submission of plans and specifications. After examination thereof, the State Department of Fish and Wildlife may request corrections and revisions to the plans and specifications. The State Department of Fish and Wildlife may also require any pertinent information necessary to determine whether the proposed screening device, by-pass device or fishway is in accordance with State Department of Fish and Wildlife requirements.

(b) If the State Department of Fish and Wildlife determines that the proposed screening device, by-pass device or fishway is in accordance with State Department of Fish and Wildlife requirements, it shall issue a preliminary certificate approving the screening device, by-pass device or fishway. If the State Department of Fish and Wildlife determines that the screening device, by-pass device or fishway does not comply with State Department of Fish and Wildlife requirements, the State Department of Fish and Wildlife shall issue an order denying certification.

(c) If within 90 days of the receipt of plans, specifications or any subsequently requested revisions or corrections to the plans and specifications or any other information required pursuant to this section, the State Department of Fish and Wildlife fails to issue a preliminary certificate of approval and the State Department of Fish and Wildlife fails to issue an order denying certification, the preliminary certificate shall be considered to have been issued. The capital investment must comply with the plans, specifications and any corrections or revisions thereto, if any, previously submitted.

(d) Within 30 days from the date of mailing of the order, any person against whom an order is directed pursuant to paragraph (b) of this subsection may demand a hearing. The demand shall be in writing, shall state the grounds for hearing and shall be mailed to the State Fish and Wildlife Director. The hearing shall be conducted in accordance with the applicable provisions of ORS chapter 183.

(9) A screening device, by-pass device or fishway that is installed by the State Department of Fish and Wildlife pursuant to ORS 498.306 (8) in response to noncompliance by the person responsible for the water diversion is not eligible for the credit provided in subsection (1) of this section.

(10) Upon completion and pursuant to application for final certification, final certification shall be issued by the State Department of Fish and Wildlife if the screening device, by-pass device or fishway was constructed and installed in accordance with State Department of Fish and Wildlife requirements. Final certification shall include a statement of the costs of installation as verified by the State Department of Fish and Wildlife. The credit allowed under this section shall be claimed first for the tax year of the taxpayer in which final certification is issued.

(11) Pursuant to the procedures for a contested case under ORS chapter 183, the State Department of Fish and Wildlife may order the revocation of the certificate issued under this section of any taxpayer, if it finds that:

(a) The certificate was obtained by fraud or misrepresentation; or

(b) The holder of the certificate fails to meet State Department of Fish and Wildlife requirements.

(12) As soon as the order of revocation under this section has become final the State Department of Fish and Wildlife shall notify the Department of Revenue of such order.

(13) If the certificate of a screening device, by-pass device or fishway is ordered revoked pursuant to subsection (11) of this section, all prior tax relief provided to the holder of the certificate by virtue of the certificate shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the certificate holder as a result of the tax relief provided to the holder.

(14) If the certificate of a screening device, by-pass device or fishway is ordered revoked pursuant to subsection (11) of this section, the certificate holder shall be denied any further relief provided under this section in connection with the screening device, by-pass device or fishway, as the case may be, from and after the date that the order of revocation becomes final.

(15) In the event that the screening device, by-pass device or fishway is destroyed by flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place.

(16) Screening devices, by-pass devices or fishways that are financed by funds obtained from the Water Development Fund, pursuant to ORS 541.700 to 541.855, shall not be eligible for the credit under any circumstances.

(17) The State Department of Fish and Wildlife shall adopt rules for carrying out the provisions of this section and report to the interim committee created under ORS 171.605 to 171.640 to make studies of and inquiries into state revenue matters. [1993 c.730 §12 (enacted in lieu of 316.139 and 317.145); 2001 c.923 §5; 2007 c.625 §2]

Note: Section 11, chapter 913, Oregon Laws 2009, provides:

Sec. 11. The State Department of Fish and Wildlife may not issue a preliminary certificate of approval under ORS 315.138 after January 1, 2018.

[2009 c.913 §11; 2011 c.730 §18a]



Section 315.141 - Biomass production or collection; fee; rules; list of taxpayers allowed credit; documentation.

(a) "Agricultural producer" means a person that produces biomass in Oregon that is used, in Oregon, as biofuel or to produce biofuel.

(b) "Biofuel" means liquid, gaseous or solid fuels, derived from biomass, that have been converted into a processed fuel ready for use as energy by a biofuel producer’s customers or for direct biomass energy use at the biofuel producer’s site.

(c) "Biofuel producer" means a person that through activities in Oregon:

(A) Alters the physical makeup of biomass to convert it into biofuel;

(B) Changes one biofuel into another type of biofuel; or

(C) Uses biomass in Oregon to produce energy.

(d) "Biomass" means organic matter that is available on a renewable or recurring basis and that is derived from:

(A) Forest or rangeland woody debris from harvesting or thinning conducted to improve forest or rangeland ecological health and reduce uncharacteristic stand replacing wildfire risk;

(B) Wood material from hardwood timber described in ORS 321.267 (3);

(C) Agricultural residues;

(D) Offal and tallow from animal rendering;

(E) Food wastes collected as provided under ORS chapter 459 or 459A;

(F) Wood debris collected as provided under ORS chapter 459 or 459A;

(G) Wastewater solids; or

(H) Crops grown solely to be used for energy.

(e) "Biomass" does not mean wood that has been treated with creosote, pentachlorophenol, inorganic arsenic or other inorganic chemical compounds or waste, other than matter described in paragraph (d) of this subsection.

(f) "Biomass collector" means a person that collects biomass in Oregon to be used, in Oregon, as biofuel or to produce biofuel.

(g) "Canola" means plants of the genus Brassica:

(A) In which seeds having a high oil content are the primary economically valuable product; and

(B) That have a high erucic acid content suitable for industrial uses or a low erucic acid content suitable for edible oils.

(h) "Oilseed processor" means a person that receives agricultural oilseeds and separates them into meal and oil by mechanical or chemical means.

(i) "Willamette Valley" means Clackamas, Linn, Marion, Multnomah, Polk, Washington and Yamhill Counties and the portion of Benton and Lane Counties lying east of the summit of the Coast Range.

(2) The Director of the State Department of Energy may adopt rules to define criteria, only as the criteria apply to organic biomass, to determine additional characteristics of biomass for purposes of this section.

(3)(a) An agricultural producer or biomass collector shall be allowed a credit against the taxes that would otherwise be due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318 for:

(A) The production of biomass in Oregon that is used, in Oregon, as biofuel or to produce biofuel; or

(B) The collection of biomass in Oregon that is used, in Oregon, as biofuel or to produce biofuel.

(b) A credit under this section may be claimed in the tax year in which the credit is certified under subsection (5) of this section.

(c) A taxpayer may be allowed a credit under this section for more than one of the roles defined in subsection (1) of this section, but a biofuel producer that is not also an agricultural producer or a biomass collector may not claim a credit under this section.

(d) A credit under this section may be claimed only once for each unit of biomass.

(e) Notwithstanding paragraph (a) of this subsection, a tax credit:

(A) Is not allowed for canola grown, collected or produced in the Willamette Valley; and

(B) Is not allowed for grain corn, but a tax credit shall be allowed for other corn material.

(4) The amount of the credit shall equal the amount certified under subsection (5) of this section.

(5)(a) The State Department of Energy may establish by rule procedures and criteria for determining the amount of the tax credit to be certified under this section, consistent with ORS 469B.403. The department shall provide written certification to taxpayers that are eligible to claim the credit under this section.

(b) The State Department of Energy may charge and collect a fee from taxpayers for certification of credits under this section. The fee may not exceed the cost to the department of determining the amount of certified cost.

(c) The State Department of Energy shall provide to the Department of Revenue a list, by tax year, of taxpayers for which a credit is certified under this section, upon request of the Department of Revenue.

(6) The amount of the credit claimed under this section for any tax year may not exceed the tax liability of the taxpayer.

(7) Each agricultural producer or biomass collector shall maintain the written documentation of the amount certified for tax credit under this section in its records for a period of at least five years after the tax year in which the credit is claimed and provide the written documentation to the Department of Revenue upon request.

(8) The credit shall be claimed on a form prescribed by the Department of Revenue that contains the information required by the department.

(9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, but may not be carried forward for any tax year thereafter.

(10) In the case of a credit allowed under this section:

(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(b) If a change in the status of the taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(c) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2007 c.739 §2; 2007 c.590 §4; 2009 c.909 §49; 2011 c.730 §2a; 2012 c.45 §15; 2013 c.750 §40]

Note: Section 6, chapter 739, Oregon Laws 2007, provides:

Sec. 6. (1) ORS 315.141, 315.144 and 469.790 [renumbered 469B.403] apply to tax credits for tax years beginning on or after January 1, 2007, and before January 1, 2018.

(2) Notwithstanding subsection (1) of this section, a tax credit is not allowed for wheat grain (other than nongrain wheat material) for tax years beginning before January 1, 2009, or on or after January 1, 2018.

[2007 c.739 §6; 2007 c.590 §5; 2009 c.913 §18; 2011 c.730 §2]



Section 315.144 - Transfer of biomass credit; rules.

(2) A tax credit allowed under ORS 315.141 may be transferred on or before the date on which the return is due for the tax year in which the credit may first be claimed. After that date, no portion of a credit allowed under ORS 315.141 may be transferred.

(3) To transfer the tax credit, the taxpayer earning the credit and the taxpayer that will claim the credit shall, on or before the date prescribed in subsection (2) of this section, jointly file a notice of tax credit transfer with the Department of Revenue. The notice shall be given on a form prescribed by the department that contains all of the following:

(a) The name and address of the transferor and transferee;

(b) The amount of the tax credit that is being transferred;

(c) The amount of the tax credit that is being retained by the transferor; and

(d) Any other information required by the department.

(4) The State Department of Energy may establish by rule a minimum discounted value of a tax credit under this section.

(5) The Department of Revenue, in consultation with the State Department of Energy, may by rule establish procedures for the transfer of tax credits provided by this section.

[2007 c.739 §3; 2009 c.909 §50]

Note: See note under 315.141.



Section 315.148



Section 315.154 - Definitions for crop donation credit.

(1) "Apparently wholesome food" means:

(a) Food fit for human consumption; and

(b) Food that meets all quality and labeling standards imposed by federal, state or local laws, even though the food may not be readily marketable due to appearance, age, freshness, grade, size, surplus or other condition.

(2) "Crop" means an agricultural crop producing food for human consumption and includes, but is not limited to, bedding plants that produce food, orchard stock intended for the production of food and livestock that may be processed into food for human consumption.

(3) "Food bank or other charitable organization" means any organization located in this state, including but not limited to a gleaning cooperative, that is exempt from federal income taxes under section 501(c)(3) of the Internal Revenue Code and that has as a principal or ongoing purpose the distribution of food to children or homeless, unemployed, elderly or low-income individuals.

(4) "Grower" includes a person who raises livestock.

(5) "Qualified donation" means the harvest or post-harvest contribution in Oregon of a crop or a portion of a crop grown primarily to be sold for cash that is donated by the grower of the crop to a gleaning cooperative, food bank or other charitable organization engaged in the distribution of food without charge, at such a time that the crop is still usable as food for human consumption and:

(a) The grower of the crop has supplied any crop contract quota with the wholesale or retail buyer;

(b) If the grower of the crop is a party to a contingent supply contract, the wholesale or retail buyer reduces the crop quota that was reasonably anticipated to be supplied by the grower; or

(c) The grower of the crop otherwise determines to make a donation of apparently wholesome food.

(6) "Wholesale market price" means the market price for the produce determined either by:

(a) The amount paid to the grower by the last previous cash buyer of the particular crop; or

(b) In the event there is no previous cash buyer, a market price based upon the market price of the nearest regional wholesale buyer or the regional u-pick market price.

[1993 c.730 §16 (enacted in lieu of 316.089); 1999 c.21 §39; 2001 c.222 §1]



Section 315.155



Section 315.156 - Crop donation; forms.

(a) In the case of a qualified donation made under circumstances described in ORS 315.154 (5)(a) or (b), the amount of the credit shall be 15 percent of the value of the quantity of the crop donated computed at the wholesale market price.

(b) In the case of a qualified donation made under circumstances described in ORS 315.154 (5)(c), the amount of the credit shall be 15 percent of the value of the quantity of the crop donated computed at the wholesale market price that the grower would have received had the quantity of the crop donated been sold or salable.

(2) At the time of donation, the director, supervisor or other appropriate official of the entity to which a qualified donation is made shall supply to the grower of the crop donated two copies of a form prescribed by the Department of Revenue. The forms shall contain:

(a) The name and address of the grower;

(b) The description and quantity of the donated crop;

(c) The signature of the director, supervisor or other appropriate official of the entity receiving the donated crop verifying that the produce was or will be distributed to children or homeless, unemployed, elderly or low-income individuals;

(d) The wholesale market price; and

(e) Other information required by the Department of Revenue by rule.

(3) Tax claim for tax credit shall be substantiated by submission with the tax return, of the form described in subsection (2) of this section, a statement verified by the taxpayer that the qualified donation was made under circumstances described in ORS 315.154 (5) and a copy of an invoice or other statement identifying the price received by the grower for the crops of comparable grade or quality if there is a previous cash buyer. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

(4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter.

(5)(a) A nonresident individual shall be allowed the credit computed under this section in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [1993 c.730 §18 (enacted in lieu of 316.091, 317.148 and 318.104); 1995 c.54 §5; 1999 c.21 §40; 2001 c.222 §2; 2014 c.115 §2]

Note: Section 5, chapter 913, Oregon Laws 2009, provides:

Sec. 5. Except as provided in ORS 315.156 (4), a credit may not be claimed under ORS 315.156 for tax years beginning on or after January 1, 2012, and before January 1, 2014, or on or after January 1, 2020.

[2009 c.913 §5; 2014 c.115 §1]



Section 315.160



Section 315.163 - Definitions for ORS 315.163 to 315.172.

(1)(a) "Acquisition costs" means the cost of acquiring buildings, structures and improvements that constitute or will constitute agriculture workforce housing.

(b) "Acquisition costs" does not include the cost of acquiring land on which agriculture workforce housing is or will be located.

(2) "Agricultural worker" means any person who, for an agreed remuneration or rate of pay, performs temporary or permanent labor for another in the:

(a) Production of agricultural or aquacultural crops or products;

(b) Handling of agricultural or aquacultural crops or products in an unprocessed stage;

(c) Processing of agricultural or aquacultural crops or products;

(d) Planting, cultivating or harvesting of seasonal agricultural crops; or

(e) Forestation or reforestation of lands, including but not limited to the planting, transplanting, tubing, precommercial thinning and thinning of trees and seedlings, the clearing, piling and disposal of brush and slash and other related activities.

(3) "Agriculture workforce housing" means housing:

(a) Limited to occupancy by agricultural workers, including agricultural workers who are retired or disabled, and their immediate families; and

(b) No dwelling unit of which is occupied by a relative of the owner or operator of the agriculture workforce housing, except in the case of a manufactured dwelling in a manufactured dwelling park nonprofit cooperative as defined in ORS 62.803.

(4) "Agriculture workforce housing project" means the acquisition, construction, installation or rehabilitation of agriculture workforce housing.

(5) "Condition of habitability" means a condition that is in compliance with:

(a) The applicable provisions of the state building code under ORS chapter 455 and the rules adopted thereunder; or

(b) If determined on or before December 31, 1995, sections 12 and 13, chapter 964, Oregon Laws 1989.

(6) "Contributor" means a person:

(a) That acquired, constructed, manufactured or installed agriculture workforce housing or contributed money to finance an agriculture workforce housing project; or

(b) That has purchased or otherwise received via transfer a credit as provided in ORS 315.169 (2).

(7) "Eligible costs" includes acquisition costs, finance costs, construction costs, excavation costs, installation costs and permit costs and excludes land costs.

(8)(a) "Owner" means a person that owns agriculture workforce housing.

(b) "Owner" does not include a person that only has an interest in the agriculture workforce housing as a holder of a security interest.

(9) "Rehabilitation" means to make repairs or improvements to a building that improve its livability and are consistent with applicable building codes.

(10) "Relative" means a brother or sister (whether by the whole or by half blood), spouse, ancestor (whether by law or by blood), or lineal descendant of an individual.

(11) "Taxpayer" includes a nonprofit corporation, a tax-exempt entity or any other person not subject to tax under ORS chapter 316, 317 or 318.

[2003 c.588 §1; 2011 c.471 §1; 2013 c.750 §19]



Section 315.164 - Agriculture workforce housing projects; rules.

(2) A taxpayer who is otherwise eligible to claim a credit under this section may elect to transfer all or a portion of the credit to a contributor in the manner provided in ORS 315.169.

(3)(a) The credit allowed under this section may be taken for the tax year in which the agriculture workforce housing project is completed or in any of the nine tax years succeeding the tax year in which the project is completed.

(b) The credit allowed in any one tax year may not exceed 20 percent of the amount determined under subsection (1) of this section.

(4)(a) To claim a credit under this section, a taxpayer must show in each year following the completion of an agriculture workforce housing project that the housing continues to be operated as agriculture workforce housing.

(b) A taxpayer need not make the showing required in paragraph (a) of this subsection if the Housing and Community Services Department waives the requirement after the taxpayer has successfully met the requirement for the first five years after completion of the agriculture workforce housing project.

(c) The Housing and Community Services Department shall determine by rule the factors necessary to grant a waiver. Such factors may include a documented decline in a particular area for agriculture workforce housing.

(5) The credit shall apply only to an agriculture workforce housing project that is located within this state and physically begun on or after January 1, 1990.

(6)(a) A credit may not be allowed under this section unless the taxpayer claiming credit under this section:

(A) Obtains a letter of credit approval from the Housing and Community Services Department pursuant to ORS 315.167; and

(B) Files with the Department of Revenue an annual certification providing that all occupied units for which credit is being claimed are occupied by agricultural workers, including agricultural workers who are retired or disabled, and their immediate families.

(b) The certification described under this subsection shall be made on the form and in the time and manner prescribed by the Department of Revenue.

(7) Except as provided under subsection (8) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

(8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, and any credit not used in that eighth succeeding tax year may be carried forward and used in the ninth succeeding tax year, but may not be carried forward for any tax year thereafter.

(9)(a) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the agriculture workforce housing project to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for the year.

(b) The taxpayer’s adjusted basis for determining gain or loss may not be further decreased by any tax credits allowed under this section.

(10) For a taxpayer to receive a credit under this section, the agriculture workforce housing must:

(a) Comply with all occupational safety or health laws, rules, regulations and standards;

(b) If registration is required, be registered as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

(c) Upon occupancy and if an indorsement is required, be operated by a person who holds a valid indorsement as a farmworker camp operator under ORS 658.730; and

(d) Continue to be operated as agriculture workforce housing for a period of at least 10 years after the completion of the agriculture workforce housing project, unless a waiver has been granted under subsection (4) of this section.

(11)(a) Pursuant to the procedures for a contested case under ORS chapter 183, the Department of Revenue may order the disallowance of the credit allowed under this section if it finds, by order, that:

(A) The credit was obtained by fraud or misrepresentation; or

(B) In the event that an owner or operator claims or claimed the credit:

(i) The taxpayer has failed to continue to substantially comply with the occupational safety or health laws, rules, regulations or standards;

(ii) After occupancy and if registration is required, the agriculture workforce housing is not registered as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

(iii) After occupancy and if an indorsement is required, the agriculture workforce housing is not operated by a person who holds a valid indorsement as a farmworker camp operator under ORS 658.730; or

(iv) The taxpayer has failed to make a showing that the housing continues to be operated as agriculture workforce housing as required under subsection (4)(a) of this section and the taxpayer has not been granted a waiver by the Housing and Community Services Department under subsection (4)(b) of this section.

(b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

(c) If the tax credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section, in connection with the agriculture workforce housing project, as the case may be, from and after the date that the order of disallowance becomes final.

(12) In the event that the agriculture workforce housing is destroyed by fire, flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place. In the event of fire, if the fire chief of the fire protection district or unit determines that the fire was caused by arson, as defined in ORS 164.315 and 164.325, by the taxpayer or by another at the taxpayer’s direction, then the fire chief shall notify the Department of Revenue. Upon conviction of arson, the Department of Revenue shall disallow the credit in accordance with subsection (11) of this section.

(13)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(14) The Department of Revenue may adopt rules for carrying out the provisions of this section. [1993 c.730 §20 (enacted in lieu of 316.154 and 317.146); 1993 c.730 §20a; 1995 c.500 §10; 1995 c.746 §52; 2001 c.613 §13a; 2001 c.625 §2; 2001 c.868 §1; 2003 c.588 §§3,5; 2011 c.471 §2; 2013 c.750 §20]

Note: Section 28, chapter 913, Oregon Laws 2009, provides:

Sec. 28. Except as provided in ORS 315.164 (8), a credit may not be claimed under ORS 315.164 for tax years beginning on or after January 1, 2020.

[2009 c.913 §28; 2013 c.750 §18]



Section 315.165



Section 315.167 - Agriculture workforce housing credit application; procedure; limitation; rules.

(2) The application shall be on such form as is prescribed by the Housing and Community Services Department and shall provide:

(a) The name, address and taxpayer identification number of the taxpayer;

(b) The location of the proposed agriculture workforce housing;

(c) A description of the project identifying the type of housing that is the subject of the agriculture workforce housing project;

(d) An estimate of the eligible costs of the agriculture workforce housing project;

(e) The number of units in the project dedicated to agriculture workforce housing and the eligible costs associated with the units;

(f) The amount of credit to be claimed by the owner or operator of agriculture workforce housing, and the amount of credit, if any, to be claimed by a contributor under ORS 315.169; and

(g) Any other information as the Housing and Community Services Department may require.

(3) The Housing and Community Services Department may review applications using any reasonable system of prioritizing review established by department rule.

(4) Applications filed in compliance with this section shall be approved by the Housing and Community Services Department to the extent that the total of estimated eligible costs for all approved agriculture workforce housing projects for the calendar year is equal to or less than $7.25 million. No application shall be approved if the addition of the estimated eligible costs of the project to the estimated eligible costs for all approved projects for the calendar year would exceed $7.25 million.

(5) Upon approval of an application, the Housing and Community Services Department shall prepare a letter of credit approval. The letter shall state the approved amount of estimated eligible costs for the agriculture workforce housing project and, if applicable, the portion of credit to be claimed by an owner or operator of agriculture workforce housing under ORS 315.164 and the portion of credit to be claimed by a contributor under ORS 315.169. The letter shall be sent:

(a) To the owner or operator of agriculture workforce housing, if any credit is to be claimed under ORS 315.164; and

(b) To the contributor, if any credit is to be claimed under ORS 315.169 and if the contributor has been identified at the time of approval.

(6) At the conclusion of each calendar year, the Housing and Community Services Department shall send a list of the names, addresses and taxpayer identification numbers of taxpayers to whom a letter of credit approval has been issued under this section during the calendar year, along with approved amounts of estimated eligible costs for each agriculture workforce housing project, to the Department of Revenue.

(7) Notwithstanding that a letter of credit approval has been issued to a taxpayer under this section, the Department of Revenue may disallow, in whole or in part, a claim for credit under ORS 315.164 upon the Department of Revenue’s determination that under the provisions of ORS 315.164 the taxpayer is not entitled to the credit or is only entitled to a portion of the amount claimed.

[1995 c.746 §52a; 2001 c.613 §14; 2001 c.625 §3; 2001 c.868 §5; 2003 c.588 §§6a,7; 2011 c.471 §3; 2013 c.750 §21]



Section 315.169 - Agriculture workforce housing contributor credit; transfer of agriculture workforce housing owner or operator credit; continued eligibility; rules.

(2) An owner or operator of agriculture workforce housing may transfer all or a portion of the credit allowed to the owner or operator under ORS 315.164 to one or more contributors but the amount transferred may not total more than the total credit the owner or operator may claim.

(3) To receive a credit under this section:

(a) The contributor must obtain a letter of credit approval from the Housing and Community Services Department under ORS 315.167; or

(b) If the owner or operator of agriculture workforce housing elects to transfer all or a portion of the credit allowed under ORS 315.164 after the date that a letter of credit approval has been issued to the owner or operator, the owner or operator and the contributor must jointly file a statement with the Department of Revenue stating the portion of the credit the contributor is allowed to claim and any other information the department may require by rule.

(4) A contributor remains eligible to receive a credit under this section even if the owner or operator of the agriculture workforce housing becomes ineligible for the credit as a result of:

(a) Failure to file the annual certification under ORS 315.164 (6);

(b) Failure to continue to substantially comply with occupational safety or health laws, rules, regulations or standards under ORS 315.164 (10);

(c) Failure to register as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

(d) Failure of the operator to hold a valid indorsement as a farmworker camp operator under ORS 658.730; or

(e) Failure to comply with any other rules or provisions relating to the operation or maintenance of the agriculture workforce housing after work on the agriculture workforce housing project has been completed.

(5)(a) A contributor does not remain eligible to receive a credit under this section if the Department of Revenue finds, by order of a disallowance of credit and pursuant to the procedures for a contested case under ORS chapter 183, that the contributor obtained the credit by fraud or misrepresentation, including a finding that the housing did not comply with all occupational safety or health laws, rules, regulations and standards applicable for agriculture workforce housing at the time the housing was completed.

(b) If the credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the department shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

(c) If the credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section, in connection with the agriculture workforce housing project, as the case may be, from and after the date that the order of disallowance becomes final.

(6)(a) The credit allowed under this section may be taken for the tax year in which the agriculture workforce housing project is completed or in any of the nine tax years succeeding the tax year in which the project is completed.

(b) The credit allowed in any one tax year may not exceed 20 percent of the amount determined under subsection (2) of this section that was transferred to the contributor claiming the credit.

(7) Except as provided under subsection (8) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

(8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, and any credit not used in that eighth succeeding tax year may be carried forward and used in the ninth succeeding tax year, but may not be carried forward for any tax year thereafter.

(9)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(10) The department may adopt rules for carrying out the provisions of this section.

[2001 c.868 §3; 2003 c.588 §§9,11; 2011 c.471 §4; 2013 c.750 §22]



Section 315.170



Section 315.172 - Collection of taxes upon disallowance of agriculture workforce housing credit.

[2001 c.868 §4; 2003 c.588 §15; 2013 c.750 §23]



Section 315.174 - Livestock killed by wolf.

(2) A credit against taxes imposed under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed for the current market value of any livestock that belongs to the taxpayer and that is killed during the tax year by a wolf.

(3) In order to qualify for the credit allowed under this section, the taxpayer must obtain written certification from the State Department of Fish and Wildlife as provided in subsection (4) of this section.

(4)(a) The State Department of Fish and Wildlife shall issue written certification to taxpayers that are eligible to claim the credit allowed under this section. Before issuing a certification under this subsection, the department must possess evidence that the loss to a taxpayer’s livestock is due to wolf depredation. The evidence must include a finding by the department or by a peace officer, as defined in ORS 161.015, that wolf depredation was the probable cause of the loss.

(b) The department may not issue certifications for more than $37,500 in tax credits for any tax year. The department shall issue certifications to taxpayers in the order in which completed applications for certification are received by the department.

(5) A credit allowed under this section shall be reduced by any amount that a taxpayer has already received as compensation for the killed livestock, including compensation pursuant to ORS 610.150.

(6) A taxpayer may not claim a credit under this section for:

(a) Any tax year that ends after the date on which the State Fish and Wildlife Commission has, by rule, removed the wolf from the list of endangered species established pursuant to ORS 496.172 (2); or

(b) A loss to livestock killed after June 30, 2018.

(7) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 (withholding), ORS 316.583 (estimated tax), other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year (reduced by any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year), the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

(8) The credit shall be claimed on a form prescribed by the Department of Revenue that contains the information required by the department.

(9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter.

(10) In the case of a credit allowed under this section:

(a) A nonresident shall be allowed the credit in the proportion provided in ORS 316.117.

(b) If a change in the status of the taxpayer from resident to nonresident or from nonresident to resident occurs, the credit shall be determined in a manner consistent with ORS 316.117.

(c) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayer’s taxable year under ORS 314.440, the credit shall be prorated or computed in a manner consistent with ORS 314.085. [2012 c.65 §2]

Note: Section 3, chapter 65, Oregon Laws 2012, provides:

Sec. 3. Section 2 of this 2012 Act [315.174] applies to tax years beginning on or after January 1, 2012, and before January 1, 2019.

[2012 c.65 §3]



Section 315.175



Section 315.180



Section 315.185



Section 315.190



Section 315.195



Section 315.200



Section 315.204 - Dependent care assistance; rules.

(2)(a) Each employer that elects to receive a credit allowed under subsection (1) of this section must submit an application to the Office of Child Care each year the employer wishes to receive the credit. The Early Learning Council shall prescribe by rule the form of the application and the information required to be given on the application.

(b) The Office of Child Care shall issue a certificate to each employer that submits an application under this subsection.

(3) The amount of the credit allowed under subsection (1) of this section shall be 50 percent of the amount so paid or incurred by the employer during the taxable year but shall not exceed $2,500 of dependent care assistance actually provided to the employee.

(4)(a) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to a resident employer, or to a corporation that is an employer, based upon amounts paid or incurred by the employer during the taxable year to provide information and referral services to assist employees of the employer employed within this state to obtain dependent care.

(b) The amount of the credit allowed under this subsection shall be 50 percent of the amounts paid or incurred during the taxable year.

(5) No amount paid or incurred during the taxable year of an employer in providing dependent care assistance to any employee shall qualify for the credit allowed under subsection (1) of this section if the amount was paid or incurred to an individual described in section 129(c)(1) or (2) of the Internal Revenue Code.

(6) No amount paid or incurred by an employer to provide dependent care assistance to an employee shall qualify for the credit allowed under subsection (1) of this section if the amount paid or incurred is paid or incurred pursuant to a salary reduction plan or is not paid or incurred for services performed within this state.

(7) If the credit allowed under subsection (1) or (4) of this section is claimed, the amount of any deduction allowed or allowable under ORS chapter 316, 317 or 318 for the amount that qualifies for the credit (or upon which the credit is based) shall be reduced by the dollar amount of the credit allowed. The election to claim a credit allowed under this section shall be made at the time of filing the tax return in accordance with any rules adopted by the Department of Revenue.

(8) The amount upon which the credit allowed under subsection (1) of this section is based shall not be included in the gross income of the employee to whom the dependent care assistance is provided. However, the amount excluded from the income of an employee under this section shall not exceed the limitations provided in section 129(b) of the Internal Revenue Code. For purposes of ORS 316.162, with respect to an employee to whom dependent care assistance is provided, "wages" does not include any amount excluded under this subsection. Amounts excluded under this subsection shall not qualify as expenses for which a credit is allowed to the employee under ORS 316.078.

(9) A nonresident shall be allowed the credit allowed under subsection (1) or (4) of this section. The credit shall be computed in the same manner and be subject to the same limitations as the credit granted to a resident.

(10) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(11) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(12) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

(13) For purposes of the credit allowed under subsection (1) or (4) of this section:

(a) The definitions and special rules contained in section 129(e) of the Internal Revenue Code shall apply to the extent applicable.

(b) "Employer" means an employer carrying on a business, trade, occupation or profession in this state.

(14) In the case of an on-site facility, in accordance with any rules adopted by the department, the amount upon which the credit allowed under subsection (1) of this section is based, with respect to any dependent, shall be based upon utilization and the value of the services provided. [1993 c.730 §22 (enacted in lieu of 316.134, 317.135 and 318.175); 1995 c.79 §163; 1997 c.839 §65; 2001 c.674 §14; 2013 c.624 §77]

Note: Section 10, chapter 682, Oregon Laws 1987, provides:

Sec. 10. Except as provided in ORS 315.204 (12), ORS 315.204 applies to tax years beginning on or after January 1, 1988, and before January 1, 2016.

[1987 c.682 §10; 1991 c.929 §3; 2001 c.674 §1; 2005 c.485 §1; 2009 c.913 §46]



Section 315.205



Section 315.208 - Dependent care facilities.

(2) The credit allowed under this section shall be the lesser of:

(a) $2,500 multiplied by the number of full-time equivalent employees employed by the employer (on the property or within such proximity to the property that any dependents of the employees may be cared for in the facility) on any date within the two years immediately preceding the end of the first tax year for which credit is first claimed;

(b) Fifty percent of the cost of the acquisition, construction, reconstruction, renovation or other improvement; or

(c) $100,000.

(3) To qualify for the credit allowed under subsection (1) of this section:

(a) The amounts paid or incurred by the employer for the acquisition, construction, reconstruction, renovation or other improvement to real property may be paid or incurred either:

(A) To another to be used to acquire, construct, reconstruct, renovate or otherwise improve real property to the end that it may be used as a dependent care facility with which the employer contracts to make dependent care assistance payments which payments are wholly or partially entitled to exclusion from income of the employee for federal tax purposes under section 129 of the Internal Revenue Code; or

(B) To acquire, construct, reconstruct, renovate or otherwise improve real property to the end that it may be operated by the employer, or a combination of employers, to provide dependent care assistance to the employees of the employer under a program or programs under which the assistance is, under section 129 of the Internal Revenue Code, wholly or partially excluded from the income of the employee.

(b) The property must be in actual use as a dependent care facility on the last day of the tax year for which credit is claimed and dependent care services assisted by the employer must take place on the acquired, constructed, reconstructed, renovated or improved property and must be entitled to an exclusion (whole or partial) from the income of the employee for federal tax purposes under section 129 of the Internal Revenue Code on the last day of the tax year for which credit is claimed.

(c) The person or persons operating the dependent care facility on the property acquired, constructed, reconstructed, renovated or improved must hold a certification (temporary or not) issued under ORS 329A.030 and 329A.250 to 329A.450 by the Office of Child Care to operate the facility on the property on the last day of the tax year of any tax year in which credit under this section is claimed.

(d) The dependent care facility acquired, constructed, reconstructed, renovated or otherwise improved must be located in Oregon. No credit shall be allowed under this section if the dependent care facility is not acquired, constructed, reconstructed, renovated or improved to accommodate six or more children.

(e) The employer must meet any other requirements or furnish any information, including information furnished by the employees or person operating the dependent care facility, to the Department of Revenue that the department requires under its rules to carry out the purposes of this section.

(f) The dependent care facility, the costs of the acquisition, construction, reconstruction, renovation or improvement upon which the credit granted under this section is based, must be placed in operation before January 1, 2002.

(4) The total amount of the costs upon which the credit allowable under this section is based, and the total amount of the credit, shall be determined by the employer, subject to any rules adopted by the department, during the tax year in which the property acquired, constructed, reconstructed, renovated or otherwise improved is first placed in operation as a dependent care facility certified by the Office of Child Care under ORS 329A.030 and 329A.250 to 329A.450. One-tenth of the total credit is allowable in that tax year and one-tenth of the total credit is allowable in each succeeding tax year, not to exceed nine tax years, thereafter. No credit shall be allowed under this section for any tax year at the end of which the dependent care facility is not in actual operation under a current certification (temporary or not) issued by the Office of Child Care nor shall any credit be allowed for any tax year at the end of which the employer is not providing dependent care assistance entitled to exclusion (whole or partial) from employee income for federal tax purposes under section 129 of the Internal Revenue Code for dependent care on the property. Any tax credit allowable under this section in a tax year may be carried forward in the same manner and to the same tax years as if it were a tax credit described in ORS 315.204.

(5) Nothing in this section shall affect the computation of depreciation or basis of a dependent care facility. If a deduction is allowed for purposes of ORS chapter 316, 317 or 318 for the amounts paid or incurred upon which the credit under this section is based, the deduction shall be reduced by the dollar amount of the credit granted under this section.

(6) For purposes of the credit allowed under this section:

(a) The definitions and special rules contained in section 129(e) of the Internal Revenue Code shall apply to the extent applicable.

(b) "Employer" means a resident, part-year resident or full-year nonresident employer carrying on a business, trade, occupation or profession in this state.

(7) The department shall require that evidence that the person operating the dependent care facility on the date that the taxpayer’s tax year ends holds a current certification (temporary or otherwise) to operate the facility accompany the tax return on which any amount of tax credit granted under this section is claimed, or that such evidence be separately furnished. If the evidence is not so furnished, no credit shall be allowed for the tax year for which the evidence is not furnished. The Office of Child Care shall cooperate by making such evidence, in an appropriate form, available to the person operating the facility, if the person is currently certified (temporary or not) so that, if necessary, it may be made available to the taxpayer.

[1993 c.730 §24 (enacted in lieu of 316.132, 317.114 and 318.160); 1997 c.325 §37; 1997 c.839 §66; 1999 c.743 §21; 2009 c.33 §18; 2013 c.624 §78]



Section 315.210



Section 315.213 - Contributions to Office of Child Care.

(2) The amount of a tax credit available to a taxpayer for a tax year under this section shall equal the amount stated in the tax credit certificate received under ORS 329A.706.

(3) The credit allowed under this section may not exceed the lesser of 50 percent of the amount contributed in the tax year or the tax liability of the taxpayer for the tax year in which the credit is claimed.

(4) If the amount claimed as a credit under this section is allowed as a deduction for federal tax purposes, the amount allowed as a credit under this section shall be added to federal taxable income for Oregon tax purposes.

(5) A credit under this section may be claimed by a nonresident or part-year resident without proration.

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, but may not be carried forward for any tax year thereafter.

(7) The definitions in ORS 329A.700 apply to this section. [2001 c.674 §10; 2003 c.473 §8; 2013 c.624 §79; 2015 c.701 §20]

Note: Section 13, chapter 674, Oregon Laws 2001, provides:

Sec. 13. ORS 315.213 applies to tax years beginning on or after January 1, 2002, and before January 1, 2022.

[2001 c.674 §13; 2003 c.473 §9; 2007 c.880 §1; 2009 c.913 §47; 2015 c.701 §25]



Section 315.215



Section 315.234



Section 315.237 - Employee and dependent scholarship program payments.

(2) A credit against the taxes otherwise due under ORS chapter 316 is allowed to a resident employer (or, if the taxpayer is a corporation that is an employer, under ORS chapter 317 or 318) that has received:

(a) Program certification from the commission under ORS 348.618; and

(b) Tax credit certification under ORS 348.621 for the calendar year in which the tax year of the taxpayer begins.

(3) The amount of the credit allowed to a taxpayer under this section shall equal 50 percent of the amount of qualified scholarship funds actually paid to or on behalf of qualified scholarship recipients during the tax year.

(4) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year.

(5) The credit allowed to a taxpayer for a tax year under this section may not exceed $50,000.

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

(7) In the case of a credit allowed under this section for purposes of ORS chapter 316:

(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

(8) The credit shall be claimed on the form and in the time and manner in which the department shall prescribe. If the taxpayer is required to do so by the department, the taxpayer shall file a copy of the letter of tax credit certification issued by the commission with the taxpayer’s return for the tax year in which a credit under this section is claimed. [2001 c.475 §8; 2011 c.637 §102]

Note: Section 24, chapter 913, Oregon Laws 2009, provides:

Sec. 24. Except as provided in ORS 315.237 (6), a credit may not be claimed under ORS 315.237 for tax years beginning on or after January 1, 2020.

[2009 c.913 §24; 2013 c.750 §17]



Section 315.254



Section 315.255



Section 315.259



Section 315.260



Section 315.262 - Working family child care; rules.

(a) "Child care" means care provided to a qualifying child of the taxpayer for the purpose of allowing the taxpayer to be gainfully employed, to seek employment or to attend school on a full-time or part-time basis, except that the term does not include care provided by:

(A) The child’s parent or guardian, unless the care is provided in a certified or registered child care facility; or

(B) A person who has a relationship to the taxpayer that is described in section 152(a) of the Internal Revenue Code who has not yet attained 19 years of age at the close of the tax year.

(b) "Child care expenses" means the costs associated with providing child care to a qualifying child of a qualified taxpayer.

(c) "Disability" means a physical or cognitive condition that results in a person requiring assistance with activities of daily living.

(d) "Earned income" has the meaning given that term in section 32 of the Internal Revenue Code.

(e) "Qualified taxpayer" means a taxpayer:

(A) Who is an Oregon resident with at least $6,000 of earned income for the tax year or who is a nonresident of Oregon with at least $6,000 of earned income from Oregon sources for the tax year;

(B) With federal adjusted gross income for the tax year that does not exceed 250 percent of the federal poverty level;

(C) With Oregon adjusted gross income for the tax year that does not exceed 250 percent of the federal poverty level; and

(D) Who does not have more than the maximum amount of disqualified income under section 32(i) of the Internal Revenue Code that is allowed to a taxpayer entitled to the earned income tax credit for federal tax purposes.

(f) "Qualifying child" has the meaning given that term in section 152(c) of the Internal Revenue Code, determined without regard to section 152(c)(1)(D) of the Internal Revenue Code or section 152(e) of the Internal Revenue Code, except that it is limited to an individual who is under 13 years of age, or who is a child with a disability, as that term is defined in ORS 316.099.

(2) A taxpayer is not disqualified from claiming the credit under this section solely because the taxpayer’s spouse has a disability, if the disability is such that it prevents the taxpayer’s spouse from providing child care, being gainfully employed, seeking employment and attending school. The Department of Revenue may require that a physician verify the existence of the disability and its severity.

(3) A qualified taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 equal to the applicable percentage of the qualified taxpayer’s child care expenses (rounded to the nearest $50).

(4) The applicable percentage to be used in calculating the amount of the credit provided in this section shall be determined in accordance with the following table:

______________________________________________________________________________

Applicable Greater of Oregon

Percentage Adjusted Gross Income or

Federal Adjusted

Gross Income, as Percent

of Federal Poverty Level

40 200 or less

36 Greater than 200 and less than

or equal to 210

32 Greater than 210 and less than

or equal to 220

24 Greater than 220 and less than

or equal to 230

16 Greater than 230 and less than

or equal to 240

8 Greater than 240 and less than

or equal to 250

0 Greater than 250 percent

of federal poverty level

______________________________________________________________________________

(5) The department may:

(a) Adopt rules for carrying out the provisions of this section; and

(b) Prescribe the form used to claim a credit and the information required on the form. The form may provide for verification of an individual’s disability by a physician, if applicable, as described in subsection (2) of this section.

(6) In the case of a credit allowed under this section:

(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

(d) In the case of a qualified taxpayer who is married, a credit shall be allowed under this section only if:

(A) The taxpayer files a joint return;

(B) The taxpayer files a separate return and is legally separated or subject to a separate maintenance agreement; or

(C) The taxpayer files a separate return and the taxpayer and the taxpayer’s spouse reside in separate households on the last day of the tax year with the intent of remaining in separate households in the future.

(7) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 (withholding), ORS 316.583 (estimated tax), other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year (reduced by any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year), the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

(8)(a) The minimum amount of earned income a taxpayer must earn in order to be a qualified taxpayer shall be adjusted for tax years beginning in each calendar year by multiplying $6,000 by the ratio of the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year over the monthly averaged index for the second quarter of the calendar year 1998.

(b) As used in this subsection, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(c) If any adjustment determined under paragraph (a) of this subsection is not a multiple of $50, the adjustment shall be rounded to the nearest multiple of $50.

(d) Notwithstanding paragraphs (a) to (c) of this subsection, the adjusted minimum amount of earned income a taxpayer must earn may not exceed the amount an individual would earn if the individual worked 1,040 hours at the minimum wage established under ORS 653.025 and in effect on January 1 of the calendar year in which begins the tax year of the taxpayer, rounded to the next lower multiple of $50. [1997 c.692 §2; 1999 c.998 §1; 2001 c.114 §32; 2001 c.660 §10; 2001 c.867 §1; 2003 c.46 §33; 2003 c.473 §11; 2005 c.49 §1; 2005 c.832 §25; 2007 c.70 §83; 2007 c.868 §1; 2009 c.909 §41]

Note: Section 3, chapter 868, Oregon Laws 2007, provides:

Sec. 3. ORS 315.262 applies to tax years beginning before January 1, 2016.

[2007 c.868 §3; 2009 c.913 §45; 2015 c.480 §7]



Section 315.264 - Working family household and dependent care expenses; rules.

(b) The employment-related expenses for which a credit is claimed under this section may not exceed $12,000 for a taxpayer for which there is one qualifying individual, or $24,000 for a taxpayer for which there are two or more qualifying individuals.

(2) The applicable percentage described in subsection (1) of this section shall be determined in accordance with the following table:

:SCOL.

______________________________________________________________________________

Greater of Federal

or Oregon Adjusted

Gross Income, as Applicable percentage based on age of youngest child

Percentage of Federal at close of tax year

Poverty Level

______________________________________________________________________________

At least 6 years

but less than

At least 13, or at least

3 years 13 but less 18 years or

Greater Less than Under 3 but less than 18 if older if

than or equal to years than 6 disabled disabled

0% 10% 10% 8% 5% 5%

10% 20% 20% 18% 15% 5%

20% 30% 30% 28% 25% 10%

30% 40% 40% 38% 35% 20%

40% 50% 50% 48% 45% 30%

50% 60% 55% 53% 50% 35%

60% 70% 60% 58% 55% 40%

70% 80% 65% 63% 60% 45%

80% 90% 70% 68% 65% 50%

90% 110% 75% 73% 70% 55%

110% 120% 71% 69% 66% 50%

120% 130% 66% 64% 61% 45%

130% 140% 61% 59% 56% 39%

140% 150% 55% 53% 50% 33%

150% 160% 50% 48% 45% 28%

160% 200% 47% 45% 42% 25%

200% 210% 45% 43% 40% 22%

210% 220% 40% 38% 35% 20%

220% 230% 35% 33% 30% 15%

230% 240% 30% 28% 25% 10%

240% 250% 20% 18% 15% 5%

250% 260% 10% 8% 5% 5%

260% 280% 6% 6% 4% 4%

280% 300% 4% 4% 4% 4%

300% - 0% 0% 0% 0%

______________________________________________________________________________

(3) The applicable percentage for a household in excess of eight members shall be calculated as if for a household size of eight members.

(4) The credit under this section is not allowed to a taxpayer with federal adjusted gross income or Oregon adjusted gross income, whichever is greater, in excess of 300 percent of the federal poverty level.

(5) In order to ensure compliance with the eligibility requirements of the credit allowed under this section, the Department of Revenue shall be afforded access to utilization data maintained by the Department of Human Services in its administration of the Employment Related Day Care program.

(6) The Director of the Department of Revenue may assess a penalty in an amount not to exceed 25 percent of the amount of credit claimed by the taxpayer against any taxpayer who knowingly claims or attempts to claim any amount of credit under this section for which the taxpayer is ineligible, or against any individual who knowingly assists another individual in claiming any amount of credit for which the individual is ineligible.

(7) The Department of Revenue may adopt rules for carrying out the provisions of this section and prescribe the form used to claim a credit and the information required on the form.

(8) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(9) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(10) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(11) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 or 316.583, other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year after application of any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year, the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502. [2015 c.701 §3]

Note: Section 5, chapter 701, Oregon Laws 2015, provides:

Sec. 5. Section 3 of this 2015 Act [315.264] applies to tax years beginning on or after January 1, 2016, and before January 1, 2022.

[2015 c.701 §5]



Section 315.265



Section 315.266 - Earned income; rules.

(2) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 or 316.583, other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year after application of any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year, the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

(6) The Department of Revenue may adopt rules for purposes of this section, including but not limited to rules relating to proof of eligibility and the furnishing of information regarding the federal earned income credit claimed by the taxpayer for the tax year.

(7) Refunds attributable to the earned income credit allowed under this section shall not bear interest. [1997 c.692 §3; 2001 c.114 §33; 2001 c.660 §56; 2003 c.77 §12; 2005 c.832 §§54,57,59; 2007 c.880 §2; 2013 s.s. c.5 §6d]

Note: Section 6, chapter 880, Oregon Laws 2007, provides:

Sec. 6. ORS 315.266 applies to tax years beginning before January 1, 2020.

[2007 c.880 §6; 2013 c.750 §1]



Section 315.270



Section 315.271 - Individual development accounts.

(2) If a credit allowed under this section is claimed, the amount upon which the credit is based that is allowed or allowable as a deduction from federal taxable income under section 170 of the Internal Revenue Code shall be added to federal taxable income in determining Oregon taxable income. As used in this subsection, the amount upon which a credit is based is the allowed credit divided by the applicable percentage, as determined by the fiduciary organization.

(3) The allowable tax credit that may be used in any one tax year shall not exceed the tax liability of the taxpayer.

(4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any tax credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year. Any tax credit not used in the second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter.

(5) The total credits allowed to all taxpayers in any tax year under this section and ORS 458.690 may not exceed $7.5 million. [1999 c.1000 §12; 2001 c.648 §1; 2007 c.765 §1; 2009 c.913 §48; 2015 c.701 §8]

Note: Section 9, chapter 765, Oregon Laws 2007, provides:

Sec. 9. A credit may not be claimed under ORS 315.271 and 458.690 for tax years beginning on or after January 1, 2022.

[2007 c.765 §9; 2015 c.701 §7]



Section 315.272 - Certain individual development account withdrawals.

(a) The taxpayer purchased a primary residence;

(b) All or a part of the usual and reasonable settlement, financing or other closing costs for the purchase were funded from a withdrawal from an individual development account in which the taxpayer is the account holder; and

(c) An approved purpose of the account is the purpose described in ORS 458.685 (1)(d).

(2) The amount of the tax credit shall be the lesser of:

(a) The amount of the withdrawal from the individual development account that is for the purpose described in ORS 458.685 (1)(d);

(b) The amount of usual and reasonable settlement, financing and other closing costs incurred in the purchase of the primary residence;

(c) $2,000; or

(d) The tax liability of the taxpayer.

(3) A tax credit allowed under this section that is unused may not be carried forward to a succeeding tax year.

(4) A tax credit under this section may be claimed by a nonresident or a part-year resident without proration.

(5) The definitions in ORS 458.670 apply to this section. [2005 c.575 §2]

Note: Section 49, chapter 913, Oregon Laws 2009, provides:

Sec. 49. A credit may not be claimed under ORS 315.272 for tax years beginning on or after January 1, 2016.

[2009 c.913 §49]



Section 315.274



Section 315.275



Section 315.280



Section 315.285



Section 315.290



Section 315.295



Section 315.304 - Pollution control facilities.

(2) For a facility certified under ORS 468.170, the maximum credit allowed in any one tax year shall be the lesser of the tax liability of the taxpayer or the applicable percentage of the certified cost of the facility, as determined under ORS 468.173 or 468.183, multiplied by the certified percentage allocable to pollution control, divided by the number of years of the facility’s useful life. The number of years of the facility’s useful life used in this calculation shall be the remaining number of years of useful life at the time the facility is certified but not less than one year nor more than 10 years.

(3) To qualify for the credit the pollution control facility must be erected, constructed or installed in accordance with the provisions of ORS 468.165 (1) and must be certified for tax relief under ORS 468.155 to 468.190.

(4) To qualify for a tax credit under this section:

(a) The taxpayer who is allowed the credit must be:

(A) The owner, including a contract purchaser, of the trade or business that utilizes Oregon property requiring a pollution control facility to prevent or minimize pollution;

(B) A person who, as a lessee or pursuant to an agreement, conducts the trade or business that operates or utilizes such property; or

(C) A person who, as an owner, including a contract purchaser, or lessee, owns or leases a pollution control facility that is used:

(i) In a business that is engaged in a production activity described in 40 C.F.R. 430.20 (as of July 1, 1998); or

(ii) For recycling, material recovery or energy recovery as defined in ORS 459.005; and

(b) The facility must be owned or leased during the tax year by the taxpayer claiming the credit and must have been in use and operation during the tax year for which the credit is claimed.

(5) Regardless of when the facility is erected, constructed or installed, a credit under this section may be claimed by a taxpayer:

(a) For a facility qualifying under ORS 468.165 (1)(a) or (b), only in those tax years which begin on or after January 1, 1967.

(b) For a facility qualifying under ORS 468.165 (1)(c), in those tax years which begin on or after January 1, 1973.

(c) For a facility qualifying under ORS 468.165 (1)(d), in those tax years which begin on or after January 1, 1984.

(6) For a facility certified under ORS 468.170, the maximum total credit allowable shall not exceed one-half of the certified cost of the facility multiplied by the certified percentage allocable to pollution control.

(7) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for such year.

(8) Upon any sale, exchange or other disposition of a facility, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering such facility as of the date of such disposition. Notwithstanding ORS 468.170 (4)(c), the transferee may apply for a new certificate under ORS 468.170, but the tax credit available to such transferee shall be limited to the amount of credit not claimed by the transferor. The sale, exchange or other disposition of shares in an S corporation as defined in section 1361 of the Internal Revenue Code or of a partner’s interest in a partnership shall not be deemed a sale, exchange or other disposition of a facility for purposes of this subsection.

(9) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in ORS 468.170.

(10) The taxpayer’s adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

(11) A person described in subsection (4)(a)(C) of this section may, but need not, operate the facility or conduct a trade or business that utilizes property requiring the facility. If more than one person has an interest under subsection (4)(a)(C) of this section in the facility, only one person may claim the credit allowed under this section. However, portions of the facility may be certified separately in the same manner as provided in ORS 468.170 (8) if ownership of the portions is in more than one person. The person claiming the credit as between an owner, including a contract purchaser, and lessee under this subsection shall be designated in a written statement signed by both the lessor and lessee of the facility. This statement shall be filed with the Department of Revenue not later than the final day of the first tax year for which a tax credit is claimed.

(12)(a) A taxpayer may not be allowed a tax credit under this section for any tax year during which the taxpayer is convicted of a felony under ORS 468.922 to 468.956 that is related to the facility for which the tax credit would otherwise be claimed, or for the four tax years succeeding the tax year during which the taxpayer is convicted.

(b) The amount of any tax credit that is otherwise allowable under this section but for paragraph (a) of this subsection shall be considered to be claimed by the taxpayer for purposes of determining the amount of tax credit that may be claimed in a tax year in which paragraph (a) of this subsection permits the taxpayer to claim the credit. [1993 c.730 §30 (enacted in lieu of 316.097 and 317.116); 1993 c.560 §110a; 1995 c.746 §1; 1997 c.99 §5; 1997 c.325 §39; 1999 c.1101 §1; 2001 c.928 §4]

Note: Section 3, chapter 928, Oregon Laws 2001, provides:

Sec. 3. (1) Notwithstanding ORS 315.304 (9), in the case of a pollution control facility for which unexpired tax credits exist as of the tax year of the taxpayer that begins in the 2001 calendar year, if the facility is in use and operation during the tax year immediately following the third succeeding tax year described in ORS 315.304 (9), any credit under ORS 315.304 remaining unused may be carried forward to that fourth succeeding tax year. If the facility is in use and operation during the tax year immediately following the fourth succeeding tax year, any credit under ORS 315.304 remaining unused may be carried forward to that fifth succeeding tax year. If the facility is in use and operation during the tax year immediately following the fifth succeeding tax year, any credit under ORS 315.304 remaining unused may be carried forward to that sixth succeeding tax year, but may not be carried forward to any tax year thereafter.

(2) For purposes of this section, unexpired tax credits include credits claimed pursuant to ORS 315.304 (2) and credits carried over from previous tax years pursuant to ORS 315.304 (9).

[2001 c.928 §3]



Section 315.305



Section 315.310



Section 315.311



Section 315.315



Section 315.320



Section 315.324



Section 315.325



Section 315.326 - Renewable energy development contributions; auction of tax credits; certification; rules.

(2)(a) The Department of Revenue shall, in cooperation with the State Department of Energy, conduct an auction of tax credits under this section. The auction may be conducted no later than April 15 following December 31 of any tax year for which the credit is allowed. The department may conduct the auction in the manner that it determines is best suited to maximize the return to the state on the sale of tax credit certifications and shall announce a reserve bid prior to conducting the auction. The reserve amount shall be at least 95 percent of the total amount of the tax credit. Moneys necessary to reimburse the Department of Revenue for the actual costs incurred by the department in administering an auction, not to exceed 0.25 percent of auction proceeds, are continuously appropriated to the department. The Department of Revenue shall deposit net receipts from the auction required under this section in the Renewable Energy Development Subaccount, established in ORS 470.805, of the Clean Energy Deployment Fund established in ORS 470.800. Net receipts from the auction required under this section shall be used only for purposes related to renewable energy development.

(b) The State Department of Energy shall adopt rules in order to achieve the following goals:

(A) Subject to paragraph (a) of this subsection, generate contributions for which tax credits of $1.5 million are certified for each fiscal year;

(B) Maximize income and excise tax revenues that are retained by the State of Oregon for state operations; and

(C) Provide the necessary financial incentives for taxpayers to make contributions, taking into consideration the impact of granting a credit upon a taxpayer’s federal income tax liability.

(3) Contributions made under this section shall be deposited in the Renewable Energy Development Subaccount, established in ORS 470.805, of the Clean Energy Deployment Fund established in ORS 470.800.

(4)(a) Upon receipt of a contribution, the State Department of Energy shall, except as provided in ORS 315.329, issue to the taxpayer written certification of the amount certified for tax credit under this section to the extent the amount certified for tax credit, when added to all amounts previously certified for tax credit under this section, does not exceed $1.5 million for the fiscal year in which certification is made.

(b) The State Department of Energy and the Department of Revenue are not liable, and a refund of a contributed amount need not be made, if a taxpayer who has received tax credit certification is unable to use all or a portion of the tax credit to offset the tax liability of the taxpayer.

(5) The tax credit allowed under this section for any one tax year may not exceed the tax liability of the taxpayer.

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year but may not be carried forward for any tax year thereafter.

(7) If a tax credit is claimed under this section by a nonresident or part-year resident taxpayer, the amount shall be allowed without proration under ORS 316.117.

(8) If the amount of contribution for which a tax credit certification is made is allowed as a deduction for federal tax purposes, the amount of the contribution shall be added to federal taxable income for Oregon tax purposes. [2011 c.730 §23; 2012 c.45 §2]

Note: Section 25, chapter 730, Oregon Laws 2011, provides:

Sec. 25. A taxpayer may not be allowed a credit under section 23 of this 2011 Act [315.326] for any tax year that begins on or after January 1, 2018.

[2011 c.730 §25]



Section 315.329 - Funding in lieu of tax credit certification.

(2) After a tax credit certificate has been sold as provided in ORS 315.326, the State Department of Energy may not revoke the certificate.

[2011 c.730 §24; 2012 c.45 §3]



Section 315.330



Section 315.331 - Energy conservation projects.

(a) Except as provided in ORS 469B.298 and in paragraph (b) of this subsection, the credit allowed in each of the first two tax years in which the credit is claimed shall be 10 percent of the certified cost of the facility, but may not exceed the tax liability of the taxpayer. The credit allowed in each of the succeeding three years shall be five percent of the certified cost, but may not exceed the tax liability of the taxpayer.

(b) If the certified cost of the facility does not exceed $20,000, the total amount of the credit allowable under subsection (3) of this section may be claimed in the first tax year for which the credit may be claimed, but may not exceed the tax liability of the taxpayer.

(2) In order for a tax credit to be allowable under this section:

(a) The project must be located in Oregon.

(b) The project must have received final certification from the Director of the State Department of Energy under ORS 469B.270 to 469B.306.

(c) If the project is a research and development project, it must receive, prior to certification under ORS 469B.288, a recommendation from a qualified third party selected by the director.

(d) If the project is new construction or a total building retrofit, then the project must achieve, at a minimum, the energy efficiency standards required for:

(A) LEED Platinum certification;

(B) A four globes rating from the Green Globes program;

(C) A nationally or regionally recognized and appropriate sustainable building program whose performance standards are equivalent to the standards required for LEED Platinum certification or a four globes rating from the Green Globes program, as determined by the department; or

(D) Verification that the construction conformed to the standards of the Reach Code adopted pursuant to ORS 455.500.

(3) The total amount of credit allowable to an eligible taxpayer under this section may not exceed 35 percent of the certified cost of the project.

(4)(a) Upon any sale, termination of the lease or contract, exchange or other disposition of the project, notice thereof shall be given to the director, who shall revoke the certificate covering the project as of the date of such disposition.

(b) A new owner, or, upon re-leasing of the project, a new lessee, may apply for a new certificate under ORS 469B.291. The new lessee or owner must meet the requirements of ORS 469B.270 to 469B.306 and may claim a tax credit under this section only if all moneys owed by the new owner or lessee to the State of Oregon have been paid, if the project continues to operate and if all conditions in the final certification are met. The tax credit available to the new owner shall be limited to the amount of credit not claimed by the former owner or, for a new lessee, the amount of credit not claimed by the lessee under all previous leases. The State Department of Energy may waive the requirement that a new owner or lessee apply for a new certificate under ORS 469B.291 if the remaining credit is less than $20,000.

(c) The department may not revoke the certificate covering a project under paragraph (a) of this subsection if the tax credit associated with the project has been transferred to a taxpayer who is an eligible applicant under ORS 469B.285.

(5) The tax credit allowed under this section for any one tax year may not exceed the tax liability of the taxpayer.

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and likewise, any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and likewise, any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in subsection (1) of this section only as provided in this subsection.

(7) The credit allowed under this section is not in lieu of any depreciation or amortization deduction for the project to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318 for such year.

(8) The taxpayer’s adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

(9) The definitions in ORS 469B.270 apply to this section. [2011 c.730 §35; 2015 c.545 §3]

Note: Section 9, chapter 545, Oregon Laws 2015, provides:

Sec. 9. Section 2 of this 2015 Act [469B.298] and the amendments to ORS 315.331, 469B.276, 469B.291, 469B.294, 469B.297 and 469B.300 by sections 3 to 8 of this 2015 Act apply to applications for final certification under ORS 469B.291 submitted on or after September 1, 2015, and to tax years beginning on or after January 1, 2015. [2015 c.545 §9]

Note: Sections 36 and 51, chapter 730, Oregon Laws 2011, provide:

Sec. 36. (1) A taxpayer may not be allowed a credit under section 35 of this 2011 Act [315.331] if the first tax year for which the credit would otherwise be allowed, with respect to an energy conservation project certified under section 45 of this 2011 Act [469B.291], begins on or after January 1, 2018.

(2) A taxpayer may not be allowed a credit for an energy conservation project that is a cogeneration facility as that term is defined in ORS 758.505 for a tax year that begins before January 1, 2013. [2011 c.730 §36]

Sec. 51. Sections 35 [315.331], 36 and 38 to 50 [469B.270 to 469B.306] of this 2011 Act apply to applications for preliminary certification submitted under section 43 of this 2011 Act [469B.285] after July 1, 2011, and to tax years beginning on or after January 1, 2011.

[2011 c.730 §51]



Section 315.335



Section 315.336 - Transportation projects.

(2) The credit allowed for a project other than an alternative fuel vehicle project shall be as follows:

(a) For tax years beginning on or after January 1, 2011, and before January 1, 2012, the maximum allowed credit shall be:

(A) 35 percent of certified cost, if a preliminary certification is issued under ORS 469B.329 prior to July 1, 2011; or

(B) 25 percent of certified cost, if a preliminary certification is issued under ORS 469B.329 on or after July 1, 2011, and before January 1, 2012.

(b) For tax years beginning on or after January 1, 2012, and before January 1, 2013, the maximum allowed credit shall be 25 percent of certified cost.

(c) For tax years beginning on or after January 1, 2013, and before January 1, 2014, the maximum allowed credit shall be 20 percent of certified cost.

(d) For tax years beginning on or after January 1, 2014, and before January 1, 2015, the maximum allowed credit shall be 15 percent of certified cost.

(e) For tax years beginning on or after January 1, 2015, and before January 1, 2016, the maximum allowed credit shall be 10 percent of certified cost.

(3) The total amount of the credit allowable for an alternative fuel vehicle project under this section may not exceed 35 percent of the certified cost of the project.

(4)(a) Except as provided in paragraph (b) of this subsection, the credit allowed in each of the first two tax years in which the credit is claimed shall be 10 percent of the certified cost of the project, but may not exceed the tax liability of the taxpayer. The credit allowed in each of the succeeding three years shall be five percent of the certified cost, but may not exceed the tax liability of the taxpayer.

(b) If the amount of the credit allowed under this section is less than 35 percent of the certified cost of the project, the credit allowed in any tax year may not exceed five percent of the certified cost of the project, and may not exceed the tax liability of the taxpayer.

(5) In order for a tax credit to be allowable under this section:

(a) The project must be located in Oregon.

(b) The project must have received final certification from the Director of the State Department of Energy under ORS 469B.320 to 469B.347.

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and likewise, any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and likewise, any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in subsection (2) of this section only as provided in this subsection.

(7) The credit allowed under this section is not in lieu of any depreciation or amortization deduction for the transportation project to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318 for such year.

(8) The taxpayer’s adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

(9) The definitions in ORS 469B.320 apply to this section. [2011 c.730 §53; 2012 c.45 §6; 2013 c.774 §14]

Note: Sections 54 and 66, chapter 730, Oregon Laws 2011, provide:

Sec. 54. (1) A taxpayer may not be allowed a credit for a transportation project, other than an alternative fuel vehicle project, certified under ORS 469B.332 if the first tax year for which the credit would otherwise be allowed begins on or after January 1, 2016.

(2) A taxpayer may not be allowed a credit for an alternative fuel vehicle project certified under ORS 469B.332 if the first tax year for which the credit would otherwise be allowed begins on or after January 1, 2018. [2011 c.730 §54; 2013 c.774 §16]

Sec. 66. Sections 53 and 56 to 65 of this 2011 Act [315.336 and 469B.320 to 469B.347] apply to applications for preliminary certification submitted under section 58 of this 2011 Act [469B.326] after July 1, 2011, and to tax years beginning on or after January 1, 2011. [2011 c.730 §66]

Note: Sections 9 to 11, chapter 774, Oregon Laws 2013, provide:

Sec. 9. (1) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to a taxpayer for certified alternative fuel vehicle contributions made by the taxpayer during the tax year to the Alternative Fuel Vehicle Revolving Fund established under section 2 of this 2013 Act [469.961].

(2)(a) The Department of Revenue shall, in cooperation with the State Department of Energy, conduct an auction of tax credits under this section. The Department of Revenue may not auction more than $3 million of tax credits under this section. The department may conduct the auction in the manner that the department determines is best suited to maximize the return to the state on the sale of tax credit certifications and shall announce a reserve bid prior to conducting the auction. The reserve amount shall be at least 95 percent of the total amount of the tax credit. Moneys necessary to reimburse the Department of Revenue for the actual costs incurred by the department in administering an auction, not to exceed 0.25 percent of auction proceeds, are continuously appropriated to the department. The Department of Revenue shall deposit net receipts from the auction required under this section in the Alternative Fuel Vehicle Revolving Fund established under section 2 of this 2013 Act. Net receipts from the auction required under this section shall be used to provide loans as described in section 3 of this 2013 Act [469.962].

(b) The State Department of Energy shall adopt rules for the administration and implementation of this section.

(3) Contributions made under this section shall be deposited in the Alternative Fuel Vehicle Revolving Fund.

(4)(a) Upon receipt of a contribution, the State Department of Energy shall issue to the taxpayer written certification of the amount certified for tax credit under this section to the extent the amount certified for tax credit, when added to all amounts previously certified for tax credit under this section, does not exceed $3 million for the tax year beginning January 1, 2013.

(b) The State Department of Energy and the Department of Revenue are not liable, and a refund of a contributed amount need not be made, if a taxpayer who has received tax credit certification is unable to use all or a portion of the tax credit to offset the tax liability of the taxpayer.

(5) The tax credit allowed under this section for any one tax year may not exceed the tax liability of the taxpayer.

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and, likewise, any credit not used in the second succeeding tax year may be carried forward and used in the third succeeding tax year but may not be carried forward for any tax year thereafter.

(7) If a tax credit is claimed under this section by a nonresident or part-year resident taxpayer, the amount shall be allowed without proration under ORS 316.117.

(8) If the amount of contribution for which a tax credit certification is made is allowed as a deduction for federal tax purposes, the amount of the contribution shall be added to federal taxable income for Oregon tax purposes. [2013 c.774 §9]

Sec. 10. During the biennia beginning July 1, 2013, and July 1, 2015, the limit imposed under ORS 469B.344 (1)(a) on the total amount of potential tax credits for all transportation projects in this state shall be reduced by the total amount of potential tax credits auctioned under section 9, chapter 774, Oregon Laws 2013, during the biennia beginning July 1, 2013, and July 1, 2015. [2013 c.774 §10; 2014 c.38 §8]

Sec. 11. Section 9, chapter 774, Oregon Laws 2013, applies to tax years beginning on or after January 1, 2013, and before January 1, 2017.

[2013 c.774 §11; 2014 c.38 §9]



Section 315.340



Section 315.341 - Renewable energy resource equipment manufacturing facilities.

(2) In order for a tax credit to be allowable under this section:

(a) The facility must be located in Oregon;

(b) The facility must have received:

(A) Final certification from the Director of the Oregon Business Development Department under ORS 285C.540 to 285C.559; or

(B) Final certification from the Director of the State Department of Energy under ORS 469B.130 to 469B.169, prior to January 1, 2012; and

(c) The taxpayer must be an eligible applicant under ORS 285C.547 (1)(b).

(3) The total amount of credit allowable to an eligible taxpayer under this section may not exceed 50 percent of the certified cost of a facility.

(4)(a) Upon any sale, termination of the lease or contract, exchange or other disposition of the facility, notice thereof shall be given to the Director of the Oregon Business Development Department, who shall revoke the certificate covering the facility as of the date of such disposition.

(b) The new owner, or upon re-leasing of the facility, the new lessor, may apply for a new certificate under ORS 285C.553. The new lessor or owner must meet the requirements of ORS 285C.540 to 285C.559 and may claim a tax credit under this section only if all moneys owed to the State of Oregon have been paid, the facility continues to operate, unless continued operation is waived by the Oregon Business Development Department, and all conditions in the final certification are met. The tax credit available to the new owner shall be limited to the amount of credit not claimed by the former owner or, for a new lessor, the amount of credit not claimed by the lessor under all previous leases.

(5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and likewise, any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and likewise, any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and likewise, any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and likewise, any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and likewise, any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in subsection (1) of this section only as provided in this subsection.

(6) The credit allowed under this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318 for such year.

(7) The taxpayer’s adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

(8) The definitions in ORS 285C.540 apply to this section. [2011 c.474 §2; 2012 c.45 §17]

Note: Section 3, chapter 474, Oregon Laws 2011, provides:

Sec. 3. A taxpayer may not be allowed a credit under section 2 of this 2011 Act [315.341] unless the taxpayer receives preliminary certification under section 10 of this 2011 Act [285C.551] before January 1, 2014.

[2011 c.474 §3]



Section 315.345



Section 315.350



Section 315.354 - Energy conservation facilities.

(a) Except as provided in paragraph (b) or (c) of this subsection, the credit allowed in each of the first two tax years in which the credit is claimed shall be 10 percent of the certified cost of the facility, but may not exceed the tax liability of the taxpayer. The credit allowed in each of the succeeding three years shall be five percent of the certified cost, but may not exceed the tax liability of the taxpayer.

(b) If the certified cost of the facility does not exceed $20,000, the total amount of the credit allowable under subsection (4) of this section may be claimed in the first tax year for which the credit may be claimed, but may not exceed the tax liability of the taxpayer.

(c) If the facility uses or produces renewable energy resources, the credit allowed in each of five succeeding tax years shall be 10 percent of the certified cost of the facility, but may not exceed the tax liability of the taxpayer.

(2) Notwithstanding subsection (1) of this section:

(a) If the facility is one or more renewable energy resource systems installed in a single-family dwelling, the amount of the credit for each system shall be determined as if the facility was considered a residential alternative energy device under ORS 316.116, but subject to the maximum credit amount under subsection (4)(b) of this section;

(b) If the facility is a high-performance home, the amount of the credit shall equal the amount determined under paragraph (a) of this subsection plus $3,000; and

(c) If the facility is a high-performance home or a homebuilder-installed renewable energy system, the total amount of the credit may be claimed in the first tax year for which the credit is claimed, but may not exceed the tax liability of the taxpayer.

(3) In order for a tax credit to be allowable under this section:

(a) The facility must be located in Oregon;

(b) The facility must have received final certification from the Director of the State Department of Energy under ORS 469B.130 to 469B.169;

(c) The taxpayer must be an eligible applicant under ORS 469B.145 (1)(c); and

(d) If the alternative fuel vehicle is a gasoline-electric hybrid vehicle not designed for electric plug-in charging, it must be purchased before January 1, 2010.

(4) The total amount of credit allowable to an eligible taxpayer under this section may not exceed:

(a) 50 percent of the certified cost of a renewable energy resources facility or a high-efficiency combined heat and power facility;

(b) $9,000 per single-family dwelling for homebuilder-installed renewable energy systems;

(c) $12,000 per single-family dwelling for homebuilder-installed renewable energy systems, if the dwelling also constitutes a high-performance home; or

(d) 35 percent of the certified cost of any other facility.

(5)(a) Upon any sale, termination of the lease or contract, exchange or other disposition of the facility, notice thereof shall be given to the Director of the State Department of Energy, who shall revoke the certificate covering the facility as of the date of such disposition.

(b) The new owner, or upon re-leasing of the facility, the new lessor, may apply for a new certificate under ORS 469B.161. The new lessor or owner must meet the requirements of ORS 469B.130 to 469B.169 and may claim a tax credit under this section only if all moneys owed to the State of Oregon have been paid, the facility continues to operate, unless continued operation is waived by the State Department of Energy, and all conditions in the final certification are met. The tax credit available to the new owner shall be limited to the amount of credit not claimed by the former owner or, for a new lessor, the amount of credit not claimed by the lessor under all previous leases.

(c) The State Department of Energy may not revoke the certificate covering a facility under paragraph (a) of this subsection if the tax credit associated with the facility has been transferred to a taxpayer who is an eligible applicant under ORS 469B.145 (1)(c)(A).

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and likewise, any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and likewise, any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and likewise, any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and likewise, any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and likewise, any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in subsection (1) of this section only as provided in this subsection.

(7) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318 for such year.

(8) The taxpayer’s adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

(9) If a homebuilder claims a credit under this section with respect to a homebuilder-installed renewable energy system or a high-performance home:

(a) The homebuilder may not claim credits for both a homebuilder-installed renewable energy system and a high-performance home with respect to the same dwelling;

(b) The homebuilder must inform the buyer of the dwelling that the homebuilder is claiming a tax credit under this section with respect to the dwelling; and

(c) The buyer of the dwelling may not claim a credit under this section that is based on any facility for which the homebuilder has already claimed a credit.

(10) The definitions in ORS 469B.130 apply to this section.

[1993 c.730 §34 (enacted in lieu of 316.140 and 317.104); 1995 c.746 §15; 1997 c.656 §4; 1999 c.365 §10; 2001 c.583 §1; 2001 c.660 §1a; 2007 c.843 §14; 2009 c.909 §48; 2010 c.76 §3; 2011 c.474 §23; 2011 c.693 §1]



Section 315.355



Section 315.356 - Other grants as offset to cost of energy conservation facility; changes in eligibility for participation in other programs.

(2) A taxpayer, or an applicant who is otherwise eligible, is eligible to participate in both this tax credit program and low interest, government-sponsored loans.

(3) A taxpayer who receives a tax credit or property tax relief on a pollution control facility or an alternative energy device under ORS 307.405, 315.304 or 316.116 is not eligible for a tax credit on the same facility or device under ORS 285C.540 to 285C.559, 315.341, 315.354 and 469B.130 to 469B.169. [1993 c.730 §36 (enacted in lieu of 316.141, 316.142 and 317.103); 1995 c.556 §35; 1999 c.623 §3; 2001 c.583 §2; 2007 c.843 §15; 2011 c.83 §14; 2011 c.474 §34; 2011 c.693 §2]

Note: Sections 28, 29, 31 and 32, chapter 618, Oregon Laws 2003, provide:

Sec. 28. (1) As used in this section and section 29, chapter 618, Oregon Laws 2003:

(a) "Combined weight" has the meaning given that term in ORS 825.005.

(b) "Motor vehicle" has the meaning given that term in ORS 825.005.

(c) "Truck" means a motor vehicle or combination of vehicles that has a combined weight of more than 26,000 pounds.

(2) A taxpayer who owns a truck that is registered in Oregon under the provisions of ORS chapter 803 or 826 and that has a diesel engine that was purchased in Oregon on or after the effective date of this 2007 Act [September 27, 2007], and that is certified by the federal Environmental Protection Agency to emit particulate matter at the rate of 0.01 grams per brake horsepower-hour or less, is allowed a credit against the taxes otherwise due under ORS chapter 316, if the taxpayer is a resident individual, or against the taxes otherwise due under ORS chapter 317, if the taxpayer is a corporation. The total amount of the credit under this section depends on the number of trucks owned by the taxpayer prior to the purchase, as follows:

(a) 1 to 10 trucks, $925 for each qualifying engine purchased.

(b) 11 to 50 trucks, $705 for each qualifying engine purchased.

(c) 51 to 100 trucks, $525 for each qualifying engine purchased.

(d) More than 100 trucks, $400 for each qualifying engine purchased.

(3) Notwithstanding subsection (2) of this section, a taxpayer may not claim a credit under this section of more than $80,000 for purchases in any one year.

(4) A credit may not be allowed under this section unless the taxpayer claiming the credit complies with rules adopted by the Environmental Quality Commission and the Department of Revenue as provided in section 29, chapter 618, Oregon Laws 2003.

(5) Except as provided under subsection (6) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

(6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, any credit not used in the second succeeding tax year may be carried forward and used in the third succeeding tax year and any credit not used in the third succeeding tax year may be carried forward and used in the fourth succeeding tax year but may not be carried forward for any tax year thereafter.

(7)(a) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the truck to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for the tax year.

(b) The taxpayer’s adjusted basis for determining gain or loss may not be further decreased by any tax credit allowed under this section.

(8)(a) Pursuant to the procedures for a contested case under ORS chapter 183, the Department of Revenue may order the disallowance of the credit allowed under this section if it finds, by order, that the credit was obtained by fraud or misrepresentation.

(b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

(c) If the tax credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section from and after the date that the order of disallowance becomes final.

(9) If the engine is destroyed by fire, flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place. In the event of fire, if the fire chief of the fire protection district or unit determines that the fire was caused by arson, as described in ORS 164.315 and 164.325, by the taxpayer or by another at the taxpayer’s direction, then the fire chief shall notify the Department of Revenue. If the taxpayer is convicted of arson, the Department of Revenue shall disallow the credit in accordance with subsection (8) of this section.

(10)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2003 c.618 §28; 2007 c.843 §53; 2007 c.855 §17]

Sec. 29. (1) The Environmental Quality Commission, after consultation with the Department of Revenue, shall adopt rules for implementing section 28, chapter 618, Oregon Laws 2003. Rules may include but need not be limited to rules specifying procedures for application, review and approval of the tax credit and rules for issuance and use of a certificate of credit approval.

(2) The application developed under subsection (1) of this section shall include:

(a) The name, address and taxpayer identification number of the taxpayer;

(b) The number of trucks owned by the taxpayer and the number of engines eligible for the tax credit that the taxpayer has purchased; and

(c) Any other information that the rules adopted under subsection (1) of this section may require.

(3) Applications filed in compliance with this section and section 28, chapter 618, Oregon Laws 2003, shall be approved to the extent that the total of estimated tax credits for all approved purchases of engines for the calendar year is equal to or less than $500,000. An application may not be approved if the addition of the amount of the tax credit to the amount of the tax credits for all approved purchases for the calendar year would exceed $500,000.

(4) Notwithstanding section 31, chapter 618, Oregon Laws 2003, the Department of Environmental Quality may approve applications for tax credits for qualifying engines purchased after December 31, 2003, and before July 1, 2011, although the taxpayer may not claim the credit until a tax year beginning on or after January 1, 2005.

(5) The Department of Revenue may disallow, in whole or in part, a claim for credit under section 28, chapter 618, Oregon Laws 2003, upon the Department of Revenue’s determination that, under section 28, chapter 618, Oregon Laws 2003, the taxpayer is not entitled to the credit or is entitled to only a portion of the amount claimed.

(6) The Department of Environmental Quality shall charge a fee of $50 for each engine for which a taxpayer applies for a tax credit. The fee is payable to the department and may not be refunded to the applicant for any reason. [2003 c.618 §29; 2007 c.843 §54; 2007 c.855 §18; 2011 c.674 §1]

Sec. 31. The tax credit established in section 28, chapter 618, Oregon Laws 2003, applies to tax years beginning on and after January 1, 2005, and before January 1, 2012, and to engine model years 2003 through 2011. [2003 c.618 §31; 2007 c.843 §55; 2007 c.855 §19; 2009 c.865 §67a; 2011 c.674 §2]

Sec. 32. A certificate of credit approval may not be issued under section 29, chapter 618, Oregon Laws 2003, after June 30, 2011. [2003 c.618 §32; 2007 c.843 §56; 2007 c.855 §20; 2009 c.865 §67b; 2011 c.674 §3]

Note: Sections 12 to 14, chapter 855, Oregon Laws 2007, provide:

Sec. 12. (1) A personal income or corporate income or excise taxpayer is allowed a credit against the taxes that are otherwise due under ORS chapter 316, 317 or 318 for the certified costs of a repower of a nonroad Oregon diesel engine or retrofit of an Oregon diesel engine that occurs after the effective date of this 2007 Act [September 27, 2007] if:

(a) The repower or retrofit has been identified as qualifying for the credit under rules adopted by the Environmental Quality Commission under section 8 of this 2007 Act [468A.799];

(b) The engine will constitute an Oregon diesel engine; and

(c) The taxpayer has obtained a tax credit cost certification from the Department of Environmental Quality under section 16 of this 2007 Act for the cost of the repower or retrofit.

(2) The maximum amount of the tax credit allowed under this section is limited to:

(a) 25 percent of the certified cost of each qualifying repower; and

(b) 50 percent of the certified cost of each qualifying retrofit.

(3) The amount of the tax credit allowed to the taxpayer under this section in any one tax year may not exceed the tax liability of the taxpayer for the tax year.

(4) Any tax credit that is allowed under this section, but limited by subsection (3) of this section, and that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability as prescribed in subsection (3) of this section for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and offset against the taxpayer’s tax liability as prescribed in subsection (3) of this section for the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and offset against the taxpayer’s tax liability as prescribed in subsection (3) of this section for the third succeeding tax year, but may not be carried forward for any tax year thereafter.

(5) The credit allowed under this section is not in lieu of any depreciation or amortization deduction for the engine to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318. The taxpayer’s adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

(6)(a) The Department of Revenue may disallow the credit allowed under this section if the department finds that the credit was obtained by fraud or misrepresentation, or if the department learns that the engine that was the subject of the qualifying repower or retrofit was destroyed by arson committed by the taxpayer, or if the engine no longer meets the requirements for obtaining the tax credit.

(b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited, the department shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit and the taxpayer shall be denied any further credit provided under this section.

(c) The department may perform activities necessary to ensure that recipients of the tax credit comply with applicable requirements.

(7)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(8) The taxpayer shall claim the credit on a form prescribed by the Department of Revenue containing the information required by the Department of Revenue. The taxpayer shall maintain the tax credit cost certification issued by the Department of Environmental Quality under section 16 of this 2007 Act in the records of the taxpayer for the length of time prescribed by the Department of Revenue and shall provide a copy of the cost certification to the Department of Revenue if requested.

(9) A taxpayer may not claim a credit under this section and ORS 315.304 with respect to the same diesel engine or group of diesel engines. A taxpayer may claim a credit under this section and under ORS 469.185 to 469.225 [renumbered 469B.130 to 469B.169] with respect to the same diesel engine or group of diesel engines if the taxpayer and diesel engines otherwise meet the requirements to be allowed a tax credit under ORS 469.185 to 469.225. [2007 c.855 §12]

Sec. 13. (1) A person that has obtained a tax credit cost certification from the Department of Environmental Quality under section 16 of this 2007 Act may transfer the cost certification to a personal income or corporate income or excise taxpayer in exchange for consideration from the taxpayer.

(2) In order for a credit under section 12 of this 2007 Act to be claimed by a person that does not own the repowered or retrofitted engine that qualifies for the credit, the person that received the tax credit cost certification and the taxpayer that will claim the credit must jointly file a cost certification transfer notice with the Department of Revenue to transfer the cost certification to the taxpayer. The transfer notice shall be on a form prescribed by the department and shall contain any information required by the department.

(3) The cost certification transfer notice shall be filed with the Department of Revenue prior to the first tax year for which a credit will be claimed under section 12 of this 2007 Act. A transfer is not allowed under this section if the transferor has claimed any portion of the credit allowed under section 12 of this 2007 Act.

[2007 c.855 §13]

Sec. 14. Sections 12 and 13, chapter 855, Oregon Laws 2007, apply to diesel engine repower and retrofit tax credit cost certifications issued in tax years beginning on or after January 1, 2008, and before January 1, 2012. [2007 c.855 §14; 2009 c.865 §67d; 2009 c.913 §8]



Section 315.357 - Time limit applicable to energy conservation tax credit.

(a) Files an application for preliminary certification under ORS 469B.145 on or before April 15, 2011;

(b) Receives preliminary certification under ORS 469B.157 before July 1, 2011; and

(c) Receives final certification under ORS 469B.161 before January 1, 2013, or has demonstrated, to the State Department of Energy, evidence of beginning construction before April 15, 2011.

(2) Any preliminary certification issued for a facility, other than a renewable energy resource equipment manufacturing facility, under ORS 469B.157 that remains outstanding as of July 1, 2011, shall expire on July 1, 2014.

[2007 c.843 §24; 2009 c.913 §15; 2010 c.76 §5; 2011 c.474 §24; 2011 c.730 §1; 2012 c.45 §16]



Section 315.360



Section 315.365



Section 315.455



Section 315.460



Section 315.465 - Biofuels and fuel blends.

(a) "Alternative fuel vehicle" means a motor vehicle that can operate on a fuel blend.

(b) "Biodiesel" has the meaning given that term in ORS 646.905.

(c) "Biomass" has the meaning given that term in ORS 315.141.

(d) "Bone dry ton" means matter that is dried to less than one percent moisture content and that weighs 2,000 pounds.

(e) "Fuel blend" means diesel fuel of blends equal to or exceeding 99 percent biodiesel or gasoline of a blend equal to or exceeding 85 percent methanol or ethanol.

(2)(a) A resident individual shall be allowed a credit against the taxes otherwise due under ORS chapter 316 for costs paid or incurred to purchase fuel blends for use in an alternative fuel vehicle.

(b) A resident individual shall be allowed a credit against the taxes otherwise due under ORS chapter 316 for costs paid or incurred to purchase forest, rangeland or agriculture waste or residue densified and dried prepared solid biofuel that contains 100 percent biomass.

(3) The amount of the credit shall be calculated as follows:

(a) Determine the quantity of fuel blend or solid biofuel purchased by the taxpayer during the tax year;

(b) Categorize the fuel blend or solid biofuel as prescribed in rules adopted under ORS 469B.400; and

(c) Multiply the quantity of fuel blend or solid biofuel in a particular category by the appropriate credit rate for that category, expressed in dollars and cents.

(4) Notwithstanding subsection (3) of this section:

(a) The credit allowed under this section for diesel blended fuel is equal to $0.50 per gallon and in any one tax year may not exceed $200 per Oregon registered motor vehicle that is owned or leased by the taxpayer under a lease of greater than 30 days’ duration and that is capable of using a fuel blend.

(b) The credit allowed for gasoline blended fuel is equal to $0.50 per gallon and in any one tax year may not exceed $200 per Oregon registered motor vehicle that is owned or leased by the taxpayer under a lease of greater than 30 days’ duration and that is capable of using a fuel blend.

(c) The credit allowed for forest, rangeland or agriculture waste or residue densified and dried prepared solid biofuel is equal to $10 per bone dry ton of solid biofuel and in any one tax year may not exceed $200 per taxpayer.

(d) The credit allowed in any one tax year may not exceed the tax liability of the taxpayer and may not be carried forward to a subsequent tax year.

(5) For each tax year for which a credit is claimed under this section, the taxpayer shall maintain records sufficient to determine the taxpayer’s purchase of qualifying fuel blends. A taxpayer shall maintain the records required under this subsection for at least five years.

(6) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(7) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(8) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(9) Spouses in a marriage who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each. [2007 c.739 §27; 2015 c.629 §36]

Note: Section 29, chapter 739, Oregon Laws 2007, provides:

Sec. 29. ORS 315.465 and 315.469 apply to tax years beginning on or after January 1, 2007, and before January 1, 2012.

[2007 c.739 §29; 2009 c.913 §17]



Section 315.469 - Biodiesel used in home heating.

(2) The credit allowed in any one tax year may not exceed the tax liability of the taxpayer and may not be carried forward to a subsequent tax year.

(3) For each tax year for which a credit is claimed under this section, the taxpayer shall maintain records sufficient to determine the taxpayer’s purchase of qualifying fuel for primary home space heating. A taxpayer shall maintain the records required under this subsection for at least five years.

(4) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(5) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(6) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(7) Spouses in a marriage who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

[2007 c.739 §28; 2015 c.629 §37]

Note: See note under 315.465.



Section 315.504



Section 315.505



Section 315.507 - Electronic commerce in designated enterprise zone.

(a) A business firm engaged or preparing to engage in electronic commerce in an enterprise zone that has been designated for electronic commerce under ORS 285C.095; or

(b) A business firm engaged or preparing to engage in electronic commerce in a city that has been designated for electronic commerce under ORS 285C.100.

(2) The credit shall equal 25 percent of the investments made by the business firm in capital assets:

(a) Located in the area designated for electronic commerce;

(b) Used or constructed, installed or otherwise prepared for use in electronic commerce operations within the area designated for electronic commerce that are related to electronic commerce sales, customer service, order fulfillment, broadband infrastructure or other electronic commerce operations; and

(c)(A) During the period that commences with the income or corporate excise tax year in which the firm applied to be an authorized business firm under ORS 285C.140 and ends on the last day of the income or corporate excise tax year in which begins the first property tax year in which qualified property of the firm used in eligible electronic commerce activities is exempt from property taxation under ORS 285C.175; or

(B) During any income or corporate excise tax year in which begins a property tax year in which qualified property of the firm used in eligible electronic commerce operations is exempt from property taxation under ORS 285C.175.

(3) Except as provided in subsection (5) of this section, the credit must be claimed for the income or corporate excise tax year that is:

(a) The year in which the investment for which a credit is being claimed is made; and

(b) A year, all or part of which is described in subsection (2)(c) of this section.

(4) A credit allowed under this section for any one tax year may not exceed the lesser of $2 million or the tax liability of the taxpayer.

(5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

(6) The credit allowed under this section is not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for the tax year.

(7) The taxpayer’s adjusted basis for determining gain or loss may not be further decreased by any amount of credit allowed under this section.

(8)(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

(c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

(9) As used in this section, "authorized business firm," "business firm," "electronic commerce" and "qualified property" have the meanings given those terms in ORS 285C.050. [2001 c.957 §8; 2003 c.65 §1; 2003 c.662 §64; 2015 c.648 §26]

Note: Section 3, chapter 913, Oregon Laws 2009, provides:

Sec. 3. Except as provided in ORS 315.507 (5), a credit may not be claimed under ORS 315.507 for tax years beginning on or after January 1, 2018.

[2009 c.913 §3; 2011 c.730 §5]



Section 315.508 - Recordkeeping requirements; disallowance of credit.

(a) That within three years following the year in which a credit was claimed under ORS 315.507, property owned or operated by the taxpayer and used in electronic commerce operations was exempt from property taxation under ORS 285C.175; and

(b) That at no time was property described in paragraph (a) of this subsection disqualified from exemption pursuant to ORS 285C.240.

(2) The taxpayer shall provide these records to the Department of Revenue if requested by the department.

(3) The taxpayer shall maintain the records described in this section for at least five years following the last tax year for which the taxpayer claims any credit under ORS 315.507.

(4) If property owned or operated by the taxpayer is not both used in electronic commerce operations in an area designated for electronic commerce and exempt from property taxation under ORS 285C.175 within three years following the year in which a credit is first claimed under ORS 315.507, the department shall disallow the credit for the current or any prior tax year and collect any taxes that were not paid as a result of application of the credit.

(5) If property owned or operated by the taxpayer, used in electronic commerce operations in an area designated for electronic commerce and exempt from property taxation under ORS 285C.175 is disqualified from exemption under ORS 285C.240, the department shall disallow the credit for the current or any prior tax year and collect any taxes that were not paid as a result of application of the credit.

(6) For purposes of collecting taxes due under subsection (4) or (5) of this section, the department shall have the benefit of all laws of this state pertaining to the collection of income and corporate excise taxes. No assessment of these taxes shall be necessary and no statute of limitations shall preclude the collection of these taxes.

[2003 c.65 §2 and 2003 c.662 §65]



Section 315.510



Section 315.511



Section 315.514 - Film production development contributions; auction of tax credits; rules.

(2)(a) The Department of Revenue shall, in cooperation with the Oregon Film and Video Office, conduct an auction of tax credits under this section. The department may conduct the auction in the manner that it determines is best suited to maximize the return to the state on the sale of tax credit certifications and shall announce a reserve bid prior to conducting the auction. The reserve amount shall be at least 95 percent of the total amount of the tax credit. Moneys necessary to reimburse the department for the actual costs incurred by the department in administering an auction, not to exceed 0.25 percent of auction proceeds, are continuously appropriated to the department. The department shall deposit net receipts from the auction required under this section in the Oregon Production Investment Fund.

(b) The Oregon Film and Video Office shall adopt rules in order to achieve the following goals:

(A) Subject to paragraph (a) of this subsection, generate contributions for which tax credits of $10 million are certified for each fiscal year;

(B) Maximize income and excise tax revenues that are retained by the State of Oregon for state operations; and

(C) Provide the necessary financial incentives for taxpayers to make contributions, taking into consideration the impact of granting a credit upon a taxpayer’s federal income tax liability.

(3) Contributions made under this section shall be deposited in the Oregon Production Investment Fund.

(4)(a) Upon receipt of a contribution, the Oregon Film and Video Office shall, except as provided in ORS 315.516, issue to the taxpayer written certification of the amount certified for tax credit under this section to the extent the amount certified for tax credit, when added to all amounts previously certified for tax credit under this section, does not exceed $10 million for the fiscal year in which certification is made.

(b) The Oregon Film and Video Office and the department are not liable, and a refund of a contributed amount need not be made, if a taxpayer who has received tax credit certification is unable to use all or a portion of the tax credit to offset the tax liability of the taxpayer.

(5) To the extent the Oregon Film and Video Office does not certify contributed amounts as eligible for a tax credit under this section, the taxpayer may request a refund of the amount the taxpayer contributed, and the office shall refund that amount.

(6)(a) Except as provided in paragraph (b) of this subsection, a tax credit claimed under this section may not exceed the tax liability of the taxpayer and may not be carried over to another tax year.

(b) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year but may not be carried forward for any tax year thereafter.

(c) A taxpayer is not eligible for a tax credit under this section if the first tax year for which the credit would otherwise be allowed begins on or after January 1, 2024.

(7) If a tax credit is claimed under this section by a nonresident or part-year resident taxpayer, the amount shall be allowed without proration under ORS 316.117.

(8) If the amount of contribution for which a tax credit certification is made is allowed as a deduction for federal tax purposes, the amount of the contribution shall be added to federal taxable income for Oregon tax purposes. [2003 c.736 §76; 2007 c.843 §59; 2009 c.787 §2; 2011 c.730 §11; 2013 c.750 §50; 2015 c.701 §41]

Note: Section 77, chapter 736, Oregon Laws 2003, provides:

Sec. 77. ORS 315.514 applies to tax years beginning on or after January 1, 2005, and before January 1, 2024, and to tax credit certifications issued by the Oregon Film and Video Office on or after July 1, 2005.

[2003 c.736 §77; 2009 c.913 §1; 2011 c.730 §17; 2015 c.701 §42]



Section 315.515



Section 315.516 - Funding in lieu of tax credit certification.

(2) If the Legislative Assembly makes the election allowed in subsection (1) of this section:

(a) Any contributions to the Oregon Production Investment Fund made for the upcoming fiscal year and for which an application for a credit under ORS 315.514 is pending shall, at the request of the taxpayer, be refunded by the Oregon Film and Video Office; and

(b) A credit under ORS 315.514 may not be claimed for any contribution made during the current fiscal year.

[2011 c.730 §13]

Note: 315.516 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 315.517 - Water transit vessels.

(2)(a) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to a resident employer based upon wages actually paid by the taxpayer to a person employed in this state to assist in the manufacture of a water transit vessel.

(b) The credit allowed under this section:

(A) Must be claimed for the year in which the wages were paid;

(B) May not be claimed for wages paid to an employee who was employed by the employer during the previous tax year; and

(C) Must be for wages paid as a result of an increase in the number of full-time equivalent employees employed by the eligible taxpayer when compared to the previous tax year.

(3) The amount of the credit provided under this section shall be equal to the lesser of:

(a) $5,000; or

(b) 15 percent of the wages paid to employees during the tax year for which the credit is claimed.

(4) The tax credit available under this section may not exceed the tax liability of the taxpayer for the tax year.

(5)(a) Wages taken into account for the purposes of subsection (3) of this section may not include any amount paid by the employer to an employee for whom the employer receives federal funds for on-the-job training.

(b) A tax credit under this section is not in lieu of any deduction for payroll costs or any other expense to which the taxpayer may be entitled.

(6)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2005 c.677 §1]

Note: Section 2, chapter 677, Oregon Laws 2005, provides:

Sec. 2. ORS 315.517 applies to persons initially hired on or after January 1, 2006, and for which a credit is claimed for tax years beginning on or after January 1, 2006, and before January 1, 2012.

[2005 c.677 §2; 2009 c.913 §4]

Note: 315.517 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 315.520



Section 315.521 - University venture development fund contributions.

(2) The total amount of the credit allowed to a taxpayer shall equal 60 percent of the amount stated on the tax credit certificate. Except as provided in subsection (3) of this section, the amount of the credit allowed in any one tax year shall equal 20 percent of the amount actually contributed to the fund. The credit shall be claimed in three consecutive tax years beginning with the year in which the credit is initially allowed.

(3) The credit allowed under this section may not exceed $50,000 or the tax liability of the taxpayer for the tax year.

(4) In the case of a credit allowed under this section for purposes of ORS chapter 316:

(a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the tax year of a taxpayer occurs as described in ORS 314.085 or if the Department of Revenue terminates the taxpayer’s tax year under ORS 314.440, the credit shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit shall be determined in a manner consistent with ORS 316.117.

(5) A taxpayer claiming a credit under this section shall add to federal taxable income for Oregon tax purposes any amount that is deducted for federal tax purposes and that also serves as the basis for the credit allowed under this section. [2005 c.592 §5; 2013 c.750 §42]

Note: Section 27, chapter 913, Oregon Laws 2009, provides:

Sec. 27. A credit may not be claimed under ORS 315.521 if the initial tax year in which the credit would otherwise be allowed begins on or after January 1, 2016.

[2009 c.913 §27; 2013 c.750 §43]



Section 315.525



Section 315.526 - Short title.

[2011 c.732 §1]



Note 315.526, 315.529 and 315.536



Section 315.529 - Definitions.

(1) "Credit allowance date" means, with respect to any qualified equity investment:

(a) The date on which the investment is initially made; and

(b) Each of the six yearly anniversary dates after that initial date.

(2) "Long-term debt security" means any debt instrument issued by a qualified community development entity, at par value or at a premium, with an original maturity date of at least seven years from the date of its issuance, with no acceleration of repayment, amortization or prepayment features prior to its original maturity date.

(3) "Purchase price" means the amount of cash paid to a qualified community development entity for a qualified equity investment.

(4) "Qualified active low-income community business" has the meaning given that term in section 45D of the Internal Revenue Code. "Qualified active low-income community business" does not include a business that derives or projects to derive 15 percent or more of its annual revenue from the rental or sale of real estate, unless the business is controlled by, or under common control with, another business that:

(a) Does not derive or project to derive 15 percent or more of its annual gross revenues from the rental or sale of real estate; and

(b) Is the primary tenant of real estate leased from the controlled business.

(5) "Qualified community development entity" has the meaning given that term in section 45D of the Internal Revenue Code, provided that the entity has entered into, or is controlled by an entity that has entered into, an allocation agreement with the Community Development Financial Institutions Fund of the United States Department of the Treasury with respect to credits authorized by section 45D of the Internal Revenue Code, and the State of Oregon is included within the service area set forth in the allocation agreement.

(6) "Qualified equity investment" means any equity investment in, or long-term debt security issued by, a qualified community development entity, that:

(a) Is acquired at its original issuance solely in exchange for cash after July 1, 2012, unless it was a qualified equity investment in the hands of a prior holder; and

(b) Has at least 85 percent of its cash purchase price used by the issuer to make qualified low-income community investments in qualified active low-income community businesses located in this state.

(7) "Qualified low-income community investment" means any capital or equity investment in, or loan to, any qualified active low-income community business made after July 1, 2012.

[2011 c.732 §2]

Note: See note under 315.526.



Section 315.530



Section 315.533 - Qualified equity investments.

(2) A person that makes a qualified equity investment shall, at the time of investment, earn a vested credit against the taxes otherwise due under ORS chapter 316 or, if the person is a corporation, under ORS chapter 317 or 318.

(3)(a) The total amount of the tax credit available to a taxpayer under this section shall equal 39 percent of the purchase price of the qualified equity investment.

(b) The taxpayer that holds a qualified equity investment on a particular credit allowance date of the qualified equity investment may claim a portion of the tax credit against its tax liability for the tax year that includes the credit allowance date equal to the applicable percentage for that credit allowance date multiplied by the purchase price of the qualified equity investment.

(4) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year in which the credit is claimed.

(5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in the third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in the fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter.

(6) The following conditions must exist for a taxpayer to be eligible for the credit allowed under this section:

(a) A qualified community development entity that issues a debt instrument may not make cash interest payments on the debt instrument during the period commencing with its issuance and ending on its final credit allowance date in excess of the sum of the cash interest payments and the cumulative operating income, as defined in the regulations promulgated under section 45D of the Internal Revenue Code, of the qualified community development entity for the same period. Neither this paragraph nor the definition of "long-term debt security" provided in ORS 315.529 in any way limits the holder’s ability to accelerate payments on the debt instrument in situations where the qualified community development entity has defaulted on covenants designed to ensure compliance with this section or section 45D of the Internal Revenue Code.

(b) A business shall be considered a qualified active low-income community business for the duration of a qualified community development entity’s investment in or loan to the business, if it is reasonable to expect that at the time of the qualified community development entity’s investment in or loan to a qualified active low-income community business, the business will continue to satisfy the requirements for being a qualified active low-income community business throughout the entire period of the investment or loan.

(c) A qualified equity investment must be designated by the issuer as a qualified equity investment and be certified by the Oregon Business Development Department as not exceeding the limitation in ORS 285C.653. The qualified community development entity must keep sufficiently detailed books and records with respect to the investments made with the proceeds of the qualified equity investments to allow the direct tracing of proceeds into qualified low-income community investments in qualified active low-income community businesses in this state.

(d) The qualified community development entity shall report annually to the department:

(A) The number of employment positions created and retained as a result of qualified low-income community investments by the qualified community development entity;

(B) The average annual salary of positions described in subparagraph (A) of this paragraph; and

(C) The number of positions described in subparagraph (A) of this paragraph that provide health benefits.

(e) The maximum amount of qualified low-income community investments that may be made in a qualified active low-income community business and all of its affiliates, with the proceeds of qualified equity investments that have been certified under ORS 285C.650, shall be $8 million, whether made by one or several qualified community development entities.

(f) A qualified equity investment must be made before July 1, 2016. Nothing in this paragraph precludes an entity that makes a qualified equity investment prior to July 1, 2016, from claiming a tax credit relating to that qualified equity investment for each applicable credit allowance date.

(7) A taxpayer claiming a credit under this section may not claim any other credit under this chapter or ORS chapter 285C during the same tax year based on activities related to the same qualified active low-income community business.

[2011 c.732 §4; 2013 c.744 §1]



Section 315.535



Section 315.536 - Transferability of credit.

[2011 c.732 §5]

Note: See note under 315.526.



Section 315.540



Section 315.545



Section 315.550



Section 315.555



Section 315.560



Section 315.570



Section 315.575



Section 315.580



Section 315.585



Section 315.590



Section 315.604



Section 315.610 - Long term care insurance.

(a) For long term care coverage of the taxpayer or a dependent or parent of the taxpayer; or

(b) That is offered by the taxpayer to employees of the taxpayer that are employed in this state.

(2) The amount of the credit allowed under this section shall equal the lesser of:

(a) Fifteen percent of the total amount of long term care insurance premiums paid or incurred by the taxpayer during the tax year; or

(b)(A) If the long term care insurance coverage is for the taxpayer and the dependents or parents of the taxpayer, $500; or

(B) If the long term care insurance coverage is for Oregon-based employees of the taxpayer and their dependents or parents, $500 multiplied by the number of employees covered.

(3) A credit may not be allowed under this section if the policy was first issued prior to January 1, 2000.

(4) The credit allowed under this section may not exceed the tax liability of the taxpayer and may not be carried forward to another tax year.

(5) In the case of a credit allowed under this section for purposes of ORS chapter 316:

(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(c) Spouses in a marriage who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

(d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

(6) As used in this section, "long term care insurance" has the meaning given that term in ORS 743.652. [1999 c.1005 §2; 2015 c.629 §38]

Note: Section 38, chapter 913, Oregon Laws 2009, provides:

Sec. 38. A credit may not be claimed under ORS 315.610 for tax years beginning on or after January 1, 2015. [2009 c.913 §38; 2015 c.701 §39]

Note: Section 40, chapter 701, Oregon Laws 2015, provides:

Sec. 40. Notwithstanding ORS 316.587, a penalty may not be imposed for any underpayment of tax for the 2015 tax year that is attributable solely to the unavailability of the credit allowed under ORS 315.610 in that tax year.

[2015 c.701 §40]



Section 315.613 - Credit available to persons providing rural medical care and affiliated with certain rural hospitals.

(2) The amount of credit allowed shall be based on the distance, in highway miles, from a major population center in a qualified metropolitan statistical area at which the taxpayer maintains a practice or hospital membership:

(a) If at least 10 miles but fewer than 20 miles, $3,000.

(b) If at least 20 miles but fewer than 50 miles, $4,000.

(c) If 50 or more miles, $5,000.

(3) The credit shall be allowed during the time in which the individual retains such practice and membership if the individual is actively practicing in and is a member of the medical staff of one of the following hospitals:

(a) A type A hospital designated as such by the Office of Rural Health;

(b) A type B hospital designated as such by the Office of Rural Health if the hospital is:

(A) Not within the boundaries of a metropolitan statistical area;

(B) Located 30 or more highway miles from the closest hospital within the major population center in a metropolitan statistical area; or

(C) Located in a county with a population of less than 75,000;

(c) A type C rural hospital, if the Office of Rural Health makes the findings required by ORS 315.619;

(d) A rural hospital that was designated a rural referral center by the federal government before January 1, 1989, and that serves a community with a population of at least 14,000 but not more than 19,000; or

(e) A rural critical access hospital.

(4) In order to claim the credit allowed under this section, the individual must remain willing during the tax year to serve patients with Medicare coverage and patients receiving medical assistance in at least the same proportion to the individual’s total number of patients as the Medicare and medical assistance populations represent of the total number of persons determined by the Office of Rural Health to be in need of care in the county served by the practice, not to exceed 20 percent Medicare patients or 15 percent medical assistance patients.

(5) A nonresident individual shall be allowed the credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(6) For purposes of this section, an "individual’s practice" shall be determined on the basis of actual time spent in practice each week in hours or days, whichever is considered by the Office of Rural Health to be more appropriate. In the case of a shareholder of a corporation or a member of a partnership, only the time of the individual shareholder or partner shall be considered and the full amount of the credit shall be allowed to each shareholder or partner who qualifies in an individual capacity.

(7) As used in this section:

(a) "Qualified metropolitan statistical area" means only those counties of a metropolitan statistical area that are located in Oregon if the largest city within the metropolitan statistical area is located in Oregon.

(b) "Rural critical access hospital" means a facility that meets the criteria set forth in 42 U.S.C. 1395i-4 (c)(2)(B) and that has been designated a critical access hospital by the Office of Rural Health and the Oregon Health Authority.

(c) "Type A hospital," "type B hospital" and "type C hospital" have the meaning for those terms provided in ORS 442.470. [Formerly 316.143; 2009 c.595 §205; 2013 c.750 §11; 2015 c.701 §19; 2015 c. 829 §7a]

Note: Section 25, chapter 913, Oregon Laws 2009, provides:

Sec. 25. (1) Except as provided in subsection (2) of this section, a credit may not be claimed under ORS 315.613 for tax years beginning on or after January 1, 2018.

(2) A taxpayer who meets the eligibility requirements in ORS 315.613 for the tax year beginning on or after January 1, 2017, and before January 1, 2018, shall be allowed the credit under ORS 315.613 for any tax year:

(a) That begins on or before January 1, 2027; and

(b) For which the taxpayer meets the eligibility requirements of ORS 315.613.

[2009 c.913 §25; 2013 c.750 §10; 2015 c.701 §18; 2015 c.829 §7]



Section 315.616 - Additional providers who may qualify for credit.

(1) Is engaged for at least 20 hours per week, averaged over the month, during the tax year in a rural practice; and

(2)(a) If a physician or a physician assistant, can cause a patient to be admitted to the hospital;

(b) If a certified registered nurse anesthetist, is employed by or has a contractual relationship with one of the hospitals described in ORS 315.613 (1); or

(c) If an optometrist, has consulting privileges with a hospital listed in ORS 315.613 (1). This paragraph does not apply to an optometrist who qualifies as a "frontier rural practitioner," as defined by the Office of Rural Health.

[Formerly 316.144; 2013 c.129 §25; 2013 c.750 §12]



Section 315.619 - Credit for medical staff at type C hospital.

(1) The hospital is isolated due to geographic conditions, complies with rules relating to emergency response and is subject to such other special factors as the Office of Rural Health may prescribe; and

(2) The hospital is designated by the Office of Rural Health as being subject to particular problems in recruiting and retaining medical staff and is located in an area that is medically underserved.

[Formerly 316.146]



Section 315.622 - Rural emergency medical services providers.

(2) The amount of the credit shall equal $250.

(3) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(4) As used in this section, "rural area" means a geographic area that is located at least 25 miles from any city with a population of 30,000 or more. [2005 c.832 §63; 2011 c.703 §31]

Note: Section 66, chapter 832, Oregon Laws 2005, provides:

Sec. 66. ORS 315.622 applies to tax credit certifications issued by the Office of Rural Health on or after January 1, 2006, and before January 1, 2020.

[2005 c.832 §66; 2009 c.913 §26; 2013 c.750 §16]



Section 315.624 - Medical care to residents of Oregon Veterans’ Home.

(2) The amount of the credit allowed under this section shall be equal to the lesser of:

(a) $1,000 for every eight residents to whom the physician provides care at an Oregon Veterans’ Home; or

(b) $5,000.

(3) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year, and a credit allowed under this section that is unused may not be carried forward to a succeeding tax year.

(4) A nonresident shall be allowed the credit described in this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(5) In order to qualify for the tax credit allowed under this section, the physician claiming the credit must submit with the physician’s tax return a letter from the Oregon Veterans’ Home at which the physician provided care to residents, confirming that the physician missed no more than five percent of the physician’s scheduled visits with residents of the home during the tax year.

(6) In the case of a shareholder of a corporation or a member of a partnership, only the care provided by the individual shareholder or partner shall be considered, and the full amount of the credit shall be allowed to each shareholder or partner who qualifies in an individual capacity.

(7) The Director of Veterans’ Affairs shall assist the Department of Revenue in determining if a taxpayer claiming a credit under this section qualifies for the credit. [2007 c.843 §3]

Note: Section 9 (1), chapter 843, Oregon Laws 2007, provides:

Sec. 9. (1) ORS 315.624 applies to tax years beginning on or after January 1, 2008, and before January 1, 2022.

[2007 c.843 §9; 2009 c.913 §52(1); 2015 c.701 §12(1)]



Section 315.628 - Health care services under TRICARE contract.

(2) A health care provider who has a contract to provide health care services permitted under a TRICARE contract to patients enrolled in the TRICARE military health care system shall be allowed a credit each tax year against taxes otherwise due under ORS chapter 316 in the amount of $1,000 if the health care provider actively participates in the TRICARE military health care system and each tax year provides health care services to at least 10 patients enrolled in the TRICARE military health care system. A health care provider who serves patients in a rural community, as defined by the Office of Rural Health, may provide health care services to fewer than 10 patients in a tax year and qualify for the credit.

(3) A health care provider may not receive a credit under subsections (1) and (2) of this section in the same tax year.

(4) A nonresident shall be allowed a credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2007 c.843 §5]

Note: Section 8, chapter 843, Oregon Laws 2007, provides:

Sec. 8. ORS 315.628 and 315.631 apply to tax years beginning on or after January 1, 2008, and before January 1, 2016.

[2007 c.843 §8; 2009 c.913 §51]



Section 315.631 - Certification of health care providers; reports.

(a) 500 certifications for tax years beginning on or after January 1, 2008, and before January 1, 2009;

(b) 1,000 certifications for tax years beginning on or after January 1, 2009, and before January 1, 2010;

(c) 1,500 certifications for tax years beginning on or after January 1, 2010, and before January 1, 2011; and

(d) 2,000 certifications for tax years beginning on or after January 1, 2011, and before January 1, 2012.

(2) Prior to October 1 of each year, the office shall report to the legislative interim committees on revenue regarding the number of health care providers who qualify for the tax credit under ORS 315.628 (2).

(3) Prior to December 31 of each year, the administrator of the TRICARE contracts with health care providers who provide health care services to patients in Oregon shall make a report to the office regarding the number of patients that each health care provider has contracted to provide health care services.

[2007 c.843 §6; 2008 c.3 §1]

Note: See note under 315.628.

Note: 315.631 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 315.675 - Trust for Cultural Development Account contributions.

(a) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code; and

(b) Organized primarily for the purpose of producing, promoting or presenting the arts, heritage, programs and humanities to the public or organized primarily for identifying, documenting, interpreting and preserving cultural resources.

(2) A taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 for amounts contributed during the tax year to the Trust for Cultural Development Account established under ORS 359.405.

(3) A taxpayer that is a corporation shall be allowed a credit against the taxes otherwise due under ORS chapter 317 or 318 for amounts contributed during the tax year to the Trust for Cultural Development Account established under ORS 359.405.

(4) The credit is allowable under this section only to the extent the taxpayer has contributed an equal amount to an Oregon cultural organization during the tax year.

(5) The amount of the credit shall equal 100 percent of the amount contributed to the Trust for Cultural Development Account, but may not exceed the lesser of the tax liability of the:

(a) Taxpayer under ORS chapter 316 for the tax year or $500.

(b) Taxpayer that is a corporation under ORS chapter 317 or 318 for the tax year or $2,500.

(6) The credit allowed under this section may not be carried over to another tax year.

(7) The credit allowed under this section is in addition to any charitable contribution deduction allowable to the taxpayer.

(8) In the case of a credit allowed under this section for purposes of ORS chapter 316:

(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

(c) Spouses in a marriage who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

(d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2001 c.954 §18; 2015 c.629 §39]

Note: Section 19, chapter 954, Oregon Laws 2001, provides:

Sec. 19. ORS 315.675 applies to tax years beginning on or after January 1, 2002, and before January 1, 2020.

[2001 c.954 §19; 2009 c.913 §35; 2013 c.750 §8]






Chapter 316 - Personal Income Tax

Section 316.002 - Short title.

[1969 c.493 §1; 1995 c.79 §164]



Section 316.003 - Goals.

(a) Fairness and equity as its basic values; and

(b) That the total tax system should use seven guiding principles as measures by which to evaluate tax proposals.

(2) Those guiding principles are:

(a) Ability to pay;

(b) Fairness;

(c) Efficiency;

(d) Even distribution;

(e) The tax system should be equitable where the minimum aspects of a fair system are:

(A) That it shields genuine subsistence income from taxation;

(B) That it is not regressive; and

(C) That it imposes approximately the same tax burden on all households earning the same income;

(f) Adequacy; and

(g) Flexibility.

(3) To meet those goals of Oregon’s tax system, any tax must be considered in conjunction with the effects of all other taxes on Oregonians.

[1991 c.457 §1a]

Note: 316.003 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 316.005



Section 316.007 - Policy.

(1) Make the Oregon personal income tax law identical in effect to the provisions of the Internal Revenue Code relating to the measurement of taxable income of individuals, estates and trusts, modified as necessary by the state’s jurisdiction to tax and the revenue needs of the state;

(2) Achieve this result by the application of the various provisions of the Internal Revenue Code relating to the definition of income, exceptions and exclusions therefrom, deductions (business and personal), accounting methods, taxation of trusts, estates and partnerships, basis, depreciation and other pertinent provisions relating to gross income as defined therein, modified as provided in this chapter, resulting in a final amount called "taxable income"; and

(3) Impose a tax on residents of this state measured by taxable income wherever derived and to impose a tax on the income of nonresidents that is ascribable to sources within this state.

[1969 c.493 §2; 1971 s.s. c.4 §1; 1987 c.293 §1; 1989 c.625 §1; 2003 c.46 §34]



Section 316.010



Section 316.012 - Terms have same meaning as in federal laws; federal law references.

(1) On December 31, 2014; or

(2) If related to the definition of taxable income, as applicable to the tax year of the taxpayer.

[1969 c.493 §3; 1971 s.s. c.4 §2; 1975 c.672 §3; 1983 c.162 §59; 1985 c.802 §1; 1987 c.293 §2; 1989 c.625 §2; 1991 c.457 §1; 1993 c.726 §27; 1995 c.556 §1; 1997 c.839 §1; 1999 c.224 §7; 2001 c.660 §35; 2003 c.77 §14; 2005 c.519 §9; 2005 c.832 §27; 2007 c.614 §12; 2008 c.45 §13; 2009 c.5 §23; 2009 c.909 §§24,25; 2010 c.82 §§24,25; 2011 c.7 §23; 2012 c.31 §22; 2013 c.377 §22; 2014 c.52 §24; 2015 c.442 §16]



Section 316.013 - Determination of federal adjusted gross income.

[1985 c.802 §3a; 1999 c.580 §3; 2009 c.5 §29; 2009 c.909 §§31,32; 2010 c.82 §26]



Section 316.014



Section 316.015



Section 316.016



Section 316.017



Section 316.018 - Application of Payment-in-Kind Tax Treatment Act of 1983.

[1985 c.802 §42; 2003 c.46 §35]



Section 316.019



Section 316.020



Section 316.021



Section 316.022 - General definitions.

(1) "Department" means the Department of Revenue.

(2) "Director" means the Director of the Department of Revenue.

(3) "Individual" means a natural person, including aliens and minors.

(4) A "nonresident" means an individual who is not a resident of this state.

(5) "Part-year resident" means an individual taxpayer who changes status during a tax year from resident to nonresident or from nonresident to resident.

(6) "Taxable income" means the taxable income as defined in subsection (a) or (b), section 63 of the Internal Revenue Code, with such additions, subtractions and adjustments as are prescribed by this chapter.

(7) "Taxpayer" means any natural person, estate, trust, or beneficiary whose income is in whole or in part subject to the taxes imposed by this chapter, or any employer required by this chapter to withhold personal income taxes from the compensation of employees for remittance to the state.

[1969 c.493 §§4,5,6,7,9 and 1969 c.520 §42b; 1985 c.141 §2; 1987 c.293 §4]



Section 316.023



Section 316.024 - Application of federal law to determination of taxable income.

[1987 c.293 §12a; 2003 c.46 §36]



Section 316.025



Section 316.027 - "Resident" defined.

(a) "Resident" or "resident of this state" means:

(A) An individual who is domiciled in this state unless the individual:

(i) Maintains no permanent place of abode in this state;

(ii) Does maintain a permanent place of abode elsewhere; and

(iii) Spends in the aggregate not more than 30 days in the taxable year in this state; or

(B) An individual who is not domiciled in this state but maintains a permanent place of abode in this state and spends in the aggregate more than 200 days of the taxable year in this state unless the individual proves that the individual is in the state only for a temporary or transitory purpose.

(b) "Resident" or "resident of this state" does not include:

(A) An individual who is a qualified individual under section 911(d)(1) of the Internal Revenue Code for the tax year;

(B) A spouse of a qualified individual under section 911(d)(1) of the Internal Revenue Code, if the spouse has a principal place of abode for the tax year that is not located in this state;

(C) A resident alien under section 7701(b) of the Internal Revenue Code who would be considered a qualified individual under section 911(d)(1) of the Internal Revenue Code if the resident alien were a citizen of the United States; or

(D) A member of the Armed Forces who performs active service as defined in 10 U.S.C. 101(d)(3), other than annual training duty or inactive-duty training, if the member’s residency as reflected in the payroll records of the Defense Finance and Accounting Service is outside this state.

(2) For purposes of subsection (1)(a)(B) of this section, a fraction of a calendar day shall be counted as a whole day. [1969 c.493 §8; 1987 c.158 §49; 1995 c.79 §165; 1999 c.1096 §1; 2015 c.701 §50]

Note: Sections 52 to 54, chapter 701, Oregon Laws 2015, provide:

Sec. 52. (1) Any taxpayer who seeks refunds, for tax years beginning on or after January 1, 2012, due to exemption of amounts from taxation as provided in ORS 316.027 (1)(b)(D) shall file amended returns for the applicable tax years.

(2) Notwithstanding ORS 314.415 (2), a taxpayer may file a claim for refund at any time prior to January 1, 2018.

(3) A refund under this section does not bear interest under ORS 305.220.

(4) Any interest or penalty for tax years beginning on or after January 1, 2010, and before January 1, 2012, that is attributable to a taxpayer’s residency as defined in ORS 316.027 (1)(b)(D) shall be canceled. [2015 c.701 §52]

Sec. 53. The amendments to ORS 316.027 by section 50 of this 2015 Act apply to tax years beginning on or after January 1, 2012. [2015 c.701 §53]

Sec. 54. Section 52 of this 2015 Act is repealed January 1, 2018.

[2015 c.701 §54]



Section 316.028 - Determination of net operating loss, carryback and carryforward.

(2) In the case of a nonresident, the net operating loss deduction, net operating loss carryback and net operating loss carryforward shall be that described in subsection (1) of this section which is attributable to Oregon sources.

(3) If any provision in ORS 316.047 or 316.127 appears to require an adjustment to a net operating loss, net operating loss carryback or net operating loss carryforward contrary to the provisions of this section, that adjustment shall not be made.

[Formerly 316.014]



Section 316.029 - Disallowance of subtraction for amounts included in calculation of net operating loss.

[2011 c.685 §2]



Section 316.030



Section 316.032 - Department to administer law; policy as to federal conflicts and technical corrections.

(2) Insofar as is practicable in the administration of this chapter, the department shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

(3) When portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

(4)(a) When portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

(b) As used in this subsection, "Act or Title" includes any subtitle, division or other part of an Act or Title.

[1969 c.493 §10; 1985 c.802 §1a; 1987 c.293 §5; 1997 c.839 §3]



Section 316.035



Section 316.037 - Imposition and rate of tax.

______________________________________________________________________________

If taxable income is: The tax is:

Not over $2,000 5% of

taxable

income

Over $2,000 but not

over $5,000 $100 plus 7%

of the excess

over $2,000

Over $5,000 but not

over $125,000 $310 plus 9%

of the excess

over $5,000

Over $125,000 $11,110 plus 9.9%

of the excess

over $125,000

______________________________________________________________________________

(b) For tax years beginning in each calendar year, the Department of Revenue shall adopt a table that shall apply in lieu of the table contained in paragraph (a) of this subsection, as follows:

(A) Except as provided in subparagraph (D) of this paragraph, the minimum and maximum dollar amounts for each bracket for which a tax is imposed shall be increased by the cost-of-living adjustment for the calendar year.

(B) The rate applicable to any rate bracket as adjusted under subparagraph (A) of this paragraph shall not be changed.

(C) The amounts setting forth the tax, to the extent necessary to reflect the adjustments in the rate brackets, shall be adjusted.

(D) The rate brackets applicable to taxable income in excess of $125,000 may not be adjusted.

(c) For purposes of paragraph (b) of this subsection, the cost-of-living adjustment for any calendar year is the percentage (if any) by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged index for the second quarter of the calendar year 1992.

(d) As used in this subsection, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(e) If any increase determined under paragraph (b) of this subsection is not a multiple of $50, the increase shall be rounded to the next lower multiple of $50.

(2) A tax is imposed for each taxable year upon the entire taxable income of every part-year resident of this state. The amount of the tax shall be computed under subsection (1) of this section as if the part-year resident were a full-year resident and shall be multiplied by the ratio provided under ORS 316.117 to determine the tax on income derived from sources within this state.

(3) A tax is imposed for each taxable year on the taxable income of every full-year nonresident that is derived from sources within this state. The amount of the tax shall be determined in accordance with the table set forth in subsection (1) of this section.

[1969 c.493 §11; 1975 c.674 §1; 1977 c.872 §1; 1979 c.649 §1; 1983 c.684 §23; 1985 c.141 §1; 1987 c.293 §6; 1991 c.457 §1b; 2001 c.660 §11; 2003 c.46 §37; 2009 c.746 §§1,2]



Section 316.040



Section 316.042 - Amount of tax where joint return used.

[1969 c.493 §12; 1975 c.674 §2; 1987 c.293 §7; 1987 c.647 §10; 2015 c.629 §40]



Section 316.043 - Tax rates allowed for certain nonpassive income; conditions; election.

(a) "Material participation" has the meaning given that term in section 469 of the Internal Revenue Code.

(b) "Nonpassive income" means income other than income from passive activity as determined under section 469 of the Internal Revenue Code. "Nonpassive income" does not include wages, interest, dividends or capital gains.

(c) "Nonpassive loss" means loss other than loss from passive activity as determined under section 469 of the Internal Revenue Code.

(2) If a taxpayer that meets the conditions of subsection (6) of this section has nonpassive income attributable to any partnership or S corporation after reduction for nonpassive losses, that portion of the taxpayer’s income that meets the conditions of subsection (6) of this section shall be taxed at:

(a) The rate applicable under ORS 316.037; or

(b) At the election of the taxpayer, a rate of:

(A) Seven percent of the first $250,000 of taxable income, or fraction thereof;

(B) Seven and two-tenths percent of taxable income exceeding $250,000 but not exceeding $500,000;

(C) Seven and six-tenths percent of taxable income exceeding $500,000 but not exceeding $1 million;

(D) Eight percent of taxable income exceeding $1 million but not exceeding $2.5 million;

(E) Nine percent of taxable income exceeding $2.5 million but not exceeding $5 million; and

(F) Nine and nine-tenths percent of taxable income exceeding $5 million.

(3) The reduced rates allowed under subsection (2)(b) of this section may be adjusted as provided in ORS 316.044.

(4) A taxpayer shall use the subtractions, deductions or additions otherwise allowed under this chapter in the calculation of income that is taxed at the rates otherwise applicable under ORS 316.037. The only addition or subtraction allowed in the calculation of nonpassive income for which the taxpayer uses the reduced rates allowed under subsection (2)(b) of this section shall be any depreciation adjustment directly related to the partnership or S corporation.

(5) The election under subsection (2)(b) of this section shall be irrevocable and shall be made on the taxpayer’s original return. If the taxpayer uses the reduced rates allowed under subsection (2)(b) of this section, the calculation of income shall be substantiated on a form prescribed by the Department of Revenue and filed with the taxpayer’s tax return for the tax year or at such other time and manner as the department may prescribe by rule. A taxpayer who uses the reduced rates available under subsection (2)(b) of this section may not join in the filing of a composite return under ORS 314.778.

(6) The rates listed in subsection (2)(b) of this section apply to nonpassive income attributable to a partnership or S corporation only if:

(a) The taxpayer materially participates in the trade or business;

(b) The partnership or S corporation employs at least one person who is not an owner, member or limited partner of the partnership or S corporation; and

(c) At least 1,200 aggregate hours of work in Oregon are performed, by the close of the tax year for which the reduced rate is allowed, by employees who meet the requirements of paragraph (b) of this subsection and who are employed by the partnership or S corporation. In determining whether this requirement is met, only hours worked in a week in which a worker works at least 30 hours may be considered.

(7)(a) A nonresident may apply the reduced rates allowed under subsection (2)(b) of this section only to income earned in Oregon.

(b) A part-year resident shall calculate the tax due using the reduced rates allowed under subsection (2)(b) of this section by first applying those rates to the taxpayer’s nonpassive income that meets the requirements of subsection (6) of this section, and then multiplying that amount by the ratio of the taxpayer’s nonpassive income in Oregon divided by nonpassive income from all sources.

[2013 s.s. c.5 §11; 2014 c.114 §6]



Section 316.044 - Estimates by Legislative Revenue Officer; reports; adjustment of rates.

(b) Not later than July 1, 2018, the Legislative Revenue Officer shall report to an interim committee of the Legislative Assembly related to revenue regarding the use of the reduced rates provided in ORS 316.043 (2). The report shall express as a ratio, for tax years beginning on or after January 1, 2015, and before January 1, 2017, the actual revenue loss resulting from the allowance of reduced rates of taxation provided in ORS 316.043 (2) divided by actual total income in this state for those tax years. If the ratio exceeds the ratio calculated under paragraph (a) of this subsection by more than 15 percent, the rates listed in ORS 316.043 (2) shall be proportionately adjusted to achieve a ratio of approximately 105 percent of the ratio calculated in subsection (1)(a) of this section for tax years beginning on or after January 1, 2015, and before January 1, 2017, but may in no event exceed 9.9 percent of taxable income or be reduced to less than the original rate provided in ORS 316.043 (2).

(c) The adjusted rates provided under paragraph (b) of this subsection shall apply to tax years beginning on or after January 1, 2019.

(2)(a) Not later than July 1, 2022, the Legislative Revenue Officer shall report to an interim committee of the Legislative Assembly related to revenue regarding the use of the reduced rates provided in ORS 316.043 (2). The report shall express as a ratio, for tax years beginning on or after January 1, 2019, and before January 1, 2021, the actual revenue loss resulting from the allowance of reduced rates of taxation provided in ORS 316.043 (2) divided by actual total income in this state for those tax years. If the ratio exceeds the ratio included in the estimate required under subsection (1)(a) of this section for tax years beginning on or after January 1, 2019, and before January 1, 2021, by more than 25 percent, the rates listed in ORS 316.043 (2) shall be proportionately adjusted to achieve a ratio of approximately 115 percent of the ratio calculated in subsection (1)(a) of this section for tax years beginning on or after January 1, 2019, and before January 1, 2021. If the ratio is less than 75 percent of the ratio included in the estimate required under subsection (1)(a) of this section for tax years beginning on or after January 1, 2019, and before January 1, 2021, the rates listed in ORS 316.043 (2) shall be proportionately adjusted to achieve a ratio of approximately 85 percent of the ratio calculated in subsection (1)(a) of this section for tax years beginning on or after January 1, 2019, and before January 1, 2021. The adjusted rates under this subsection may in no event exceed 9.9 percent of taxable income or be reduced to lower than the original rate provided in ORS 316.043 (2).

(b) The adjusted rates provided under paragraph (a) of this subsection shall apply to tax years beginning on or after January 1, 2023.

[2013 s.s. c.5 §13]



Section 316.045 - Tax rate imposed on certain long-term capital gain from farming; requirements.

(a) "Farming" means:

(A) Raising, harvesting and selling crops;

(B) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

(C) Dairying and selling dairy products;

(D) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

(E) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

(F) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

(G) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land employed in activities described in this subsection; or

(H) Any other agricultural or horticultural activity or animal husbandry, or any combination of these activities, except that "farming" does not include growing and harvesting trees of a marketable species other than growing and harvesting cultured Christmas trees or certain hardwood timber described in ORS 321.267 (3) or 321.824 (3).

(b) "Section 1231 gain" has the meaning given that term in section 1231 of the Internal Revenue Code.

(2) Notwithstanding ORS 316.037, taxable income that consists of net long-term capital gain shall be subject to tax under this chapter at a rate of five percent if all of the following conditions apply:

(a) The gain is:

(A) Derived from the sale or exchange of capital assets consisting of ownership interests in a corporation, partnership or other entity in which, prior to the sale or exchange, the taxpayer owned at least a 10 percent ownership interest; or

(B) Section 1231 gain.

(b) The property that was sold or exchanged consisted of:

(A) Ownership interests in a corporation, partnership or other entity that is engaged in the trade or business of farming; or

(B) Property that is predominantly used in the trade or business of farming.

(c) The sale or exchange is to a person who is not related to the taxpayer under section 267 of the Internal Revenue Code.

(d) The sale or exchange constitutes a substantially complete termination of all of the taxpayer’s ownership interests in a trade or business that is engaged in farming or a substantially complete termination of all of the taxpayer’s ownership interests in property that is employed in the trade or business of farming. Ownership of a farm dwelling or farm homesite does not constitute ownership of property employed in the trade or business of farming.

(3) If the taxpayer has net long-term capital gain derived in part from the sale or exchange of property described in subsection (2)(b) of this section and in part from the sale or exchange of all other property, the net long-term capital gain that is subject to tax under this section shall be determined as follows:

(a) Compute the net long-term capital gain derived from all property described in subsection (2)(b) of this section that was sold or exchanged during the tax year.

(b) Compute the net capital gain or loss from the sale or exchange of all other property during the tax year.

(c) If the amount determined under paragraph (b) of this subsection is a net capital gain, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection.

(d) If the amount determined under paragraph (b) of this subsection is a net capital loss, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection minus the amount determined under paragraph (b) of this subsection.

[2001 c.545 §2; 2003 c.454 §123; 2003 c.621 §98a]



Section 316.047 - Transitional provision to prevent doubling income or deductions.

[1969 c.493 §13; 1987 c.293 §8]



Section 316.048 - Taxable income of resident.

[Formerly 316.062; 1999 c.580 §4]



Section 316.049



Section 316.050



Section 316.051



Section 316.052



Section 316.053



Section 316.054 - Social Security benefits to be subtracted from federal taxable income.

[1985 c.154 §2; 1997 c.839 §4]



Section 316.055



Section 316.056 - Interest or dividends on obligations of state or public bodies subtracted from federal taxable income.

(a) The State of Oregon pursuant to ORS 286A.140.

(b) A public body, as defined in ORS 287A.001.

(2) The amount subtracted under this section must be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this section, and by any expenses incurred in the production of interest or dividend income described in this section.

[1987 c.293 §23b; 1989 c.988 §1; 2007 c.783 §126; 2015 c.548 §5]



Section 316.057



Section 316.058



Section 316.059



Section 316.060



Section 316.061



Section 316.062



Section 316.063



Section 316.064



Section 316.065



Section 316.066



Section 316.067



Section 316.068



Section 316.069



Section 316.070



Section 316.071



Section 316.072



Section 316.073



Section 316.074



Section 316.075



Section 316.076



Section 316.077



Section 316.078 - Tax credit for dependent care expenses necessary for employment.

______________________________________________________________________________

If federal taxable

income is: The percentage is:

Not over $5,000 30%

Over $5,000 but not

over $10,000 15%

Over $10,000 but not

over $15,000 8%

Over $15,000 but not

over $25,000 6%

Over $25,000 but not

over $35,000 5%

Over $35,000 but not

over $45,000 4%

Over $45,000 0%

______________________________________________________________________________

(2) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1975 c.672 §15a; 1977 c.872 §3; 1979 c.691 §4; 1983 c.684 §9; 1985 c.802 §4; 1987 c.293 §10; 1989 c.625 §7; 1989 c.1047 §11; 1991 c.457 §2; 1993 c.726 §28; 1997 c.839 §6; 1999 c.90 §8; 2001 c.660 §36]

Note: Section 44, chapter 913, Oregon Laws 2009, provides:

Sec. 44. Except as provided in ORS 316.078 (5), a credit may not be claimed under ORS 316.078 for tax years beginning on or after January 1, 2016.

[2009 c.913 §44]



Section 316.079 - Credit for certain disabilities.

Note: Section 41, chapter 913, Oregon Laws 2009, provides:

Sec. 41. A credit may not be claimed under ORS 316.079 for tax years beginning on or after January 1, 2016.

[2009 c.913 §41]



Section 316.080



Section 316.081



Section 316.082 - Credit for taxes paid another state; rules.

(2) The credit provided under this section shall not exceed the proportion of the tax otherwise due under this chapter that the amount of the modified adjusted gross income of the taxpayer derived from sources in the other state bears to the entire modified adjusted gross income of the taxpayer.

(3) The Department of Revenue shall provide by rule the procedure for obtaining credit provided by this section and the proof required. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

(4) No credit allowed under this section or ORS 316.292 shall be applied in calculating tax due under this chapter if the tax upon which the credit is based has been claimed as a deduction, unless the tax upon which the credit is based is restored to income on the Oregon return.

(5) Credit shall not be allowed under this section for income taxes paid to a state that allows a nonresident a credit against the income taxes imposed by that state for taxes paid or payable to the state of residence. It is the purpose of this subsection to avoid duplicative taxation through use of a nonresident, rather than a resident, credit for taxes paid or payable to another state.

(6) The Department of Revenue may adopt rules under this section that provide a credit against the tax imposed by this chapter when the department considers the credit necessary to avoid taxation of the same income by this state and another state.

(7) As used in this section:

(a) "Modified adjusted gross income" means federal adjusted gross income as modified by this chapter and the other laws of this state applicable to personal income taxation.

(b) "Oregon partnership" means an entity that is treated as a partnership for Oregon excise and income tax purposes.

(c) "Oregon S corporation" means a corporation that has elected S corporation status for Oregon excise and income tax purposes.

(d) "State" means a state, district, territory or possession of the United States.

(8) For purposes of this section:

(a) A direct tax imposed upon income of an Oregon S corporation is an income tax imposed on the Oregon S corporation.

(b) An excise tax that is measured by income of an Oregon S corporation is an income tax imposed on the Oregon S corporation.

(c) An excise tax is measured by income only if the statute imposing the excise tax provides that the base for the excise tax:

(A) Includes revenue from sales and from services rendered, and income from investments; and

(B) Permits a deduction for the cost of goods sold and the cost of services rendered.

[1969 c.493 §17; 1981 c.801 §3; 1987 c.647 §11; 1991 c.838 §6; 1993 c.726 §28a; 1995 c.54 §7; 1999 c.74 §5; 2001 c.9 §1]



Section 316.083



Section 316.084



Section 316.085 - Personal exemption credit.

(b) In the case of an individual with respect to whom a credit under paragraph (a) of this subsection is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, the credit amount applicable to such individual for such individual’s taxable year is zero.

(2)(a) A nonresident shall be allowed the credit provided under subsection (1) of this section computed in the same manner and subject to the same limitations as the credit allowed to a resident of this state. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(3) The Department of Revenue shall recompute the dollar amount of the personal exemption credit allowed for state personal income tax purposes. The computation shall be as follows:

(a) Divide the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year by the monthly averaged index for the first six months of 1986.

(b) Recompute the dollar amount of the personal exemption credit by multiplying $90 by the appropriate indexing factor determined as provided in paragraph (a) of this subsection. Round off the amount obtained under this paragraph to the nearest $1.

(4) As used in this section, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(5) Notwithstanding subsections (1) to (3) of this section, a taxpayer may not claim the personal exemption credit otherwise allowed under this section if the taxpayer’s federal adjusted gross income for the tax year exceeds $200,000 for joint return filers, a surviving spouse or a head of household, or $100,000 for an individual who is not a married individual and is not a surviving spouse, or is a married individual who files a separate return.

[1985 c.345 §§2,3; 1987 c.293 §13; 1991 c.457 §2a; 1997 c.839 §8; 1999 c.90 §9; 2001 c.660 §12; 2007 c.843 §63; 2013 s.s. c.5 §2]



Section 316.086



Section 316.087 - Credit for the elderly or permanently and totally disabled.

(2) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

(3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(5) No credit shall be allowed under this section for the taxable year if the taxpayer claims the credit allowed under ORS 316.157. [1969 c.493 §18; 1971 c.736 §2; 1977 c.872 §4; 1979 c.691 §5; 1983 c.684 §12; 1985 c.802 §5; 1987 c.293 §14; 1987 c.545 §1; 1989 c.625 §8; 1991 c.457 §3; 1991 c.823 §2; 1993 c.726 §29; 1997 c.839 §9; 1999 c.90 §10; 2001 c.660 §37]

Note: Section 40, chapter 913, Oregon Laws 2009, provides:

Sec. 40. A credit may not be claimed under ORS 316.087 for tax years beginning on or after January 1, 2016.

[2009 c.913 §40]



Section 316.088



Section 316.089



Section 316.091



Section 316.092



Section 316.093



Section 316.094



Section 316.095



Section 316.096



Section 316.097



Section 316.098



Section 316.099 - Credit for early intervention services for child with disability; income limitation; rules of State Board of Education.

(a) "Child with a disability" means a qualifying child under section 152 of the Internal Revenue Code who has been determined eligible for early intervention services or is diagnosed for the purposes of special education as being mentally retarded, multidisabled, visually impaired, hard of hearing, deaf-blind, orthopedically impaired or other health impaired or as having autism, emotional disturbance or traumatic brain injury, in accordance with State Board of Education rules.

(b) "Early intervention services" means programs of treatment and habilitation designed to address a child’s developmental deficits in sensory, motor, communication, self-help and socialization areas.

(c) "Special education" means specially designed instruction to meet the unique needs of a child with a disability, including regular classroom instruction, instruction in physical education, home instruction and instruction in hospitals, institutions and special schools.

(2) The State Board of Education shall adopt rules further defining "child with a disability" for purposes of this section. A diagnosis obtained for the purposes of entitlement to special education or early intervention services shall serve as the basis for a claim for the additional credit allowed under subsection (3) of this section.

(3) In addition to the personal exemption credit allowed by this chapter for state personal income tax purposes for a dependent of the taxpayer, for a taxpayer with federal adjusted gross income that does not exceed $100,000, there shall be allowed an additional personal exemption credit for a child with a disability if the child is a child with a disability at the close of the tax year. The amount of the credit allowed for the dependent for the tax year shall be calculated as provided in ORS 316.085.

(4) Each taxpayer qualifying for the additional personal exemption credit allowed by this section may claim the credit on the personal income tax return. However, the claim shall be substantiated by any proof of entitlement to the credit as may be required by the state board by rule. [1985 c.531 §2; 1987 c.293 §15; 1989 c.224 §50a; 1989 c.491 §1; 1993 c.777 §7; 1993 c.813 §6; 1999 c.989 §29; 2001 c.114 §35; 2005 c.832 §28; 2007 c.70 §84; 2014 c.114 §8; 2015 c.701 §17]

Note: Section 39, chapter 913, Oregon Laws 2009, provides:

Sec. 39. A credit may not be claimed under ORS 316.099 for tax years beginning on or after January 1, 2022.

[2009 c.913 §39; 2015 c.701 §16]



Section 316.102 - Credit for political contributions.

(a) To a major political party qualified under ORS 248.006 or to a committee thereof or to a minor political party qualified under ORS 248.008 or to a committee thereof.

(b) To or for the use of a person who must be a candidate for nomination or election to a federal, state or local elective office in any primary election, general election or special election in this state. The person must, in the calendar year in which the contribution is made, either be listed on a primary election, general election or special election ballot in this state or have filed in this state one of the following:

(A) A prospective petition;

(B) A declaration of candidacy;

(C) A certificate of nomination; or

(D) A designation of a principal campaign committee.

(c) To a political committee, as defined in ORS 260.005, if the political committee has certified the name of its treasurer to the filing officer, as defined in ORS 260.005, in the manner provided in ORS chapter 260.

(2) The credit allowed by subsection (1) of this section shall be the lesser of:

(a) The total contribution, not to exceed $100 on a joint return or $50 on any other type of return; or

(b) The tax liability of the taxpayer.

(3) A taxpayer may not claim the credit allowed under this section if the taxpayer has federal adjusted gross income in excess of $200,000 on a joint return or $100,000 on any other type of return.

(4) The claim for tax credit shall be substantiated by submission, with the tax return, of official receipts of the candidate, agent, political party or committee thereof or political committee to whom contribution was made. [1969 c.432 §2; 1973 c.119 §3; 1975 c.177 §1; 1977 c.268 §1; 1979 c.190 §413; 1985 c.802 §6; 1987 c.293 §16; 1989 c.986 §1; 1993 c.797 §27; 1995 c.1 §19; 1995 c.712 §104; 1999 c.999 §27; 2013 c.750 §6]

Note: Section 34, chapter 913, Oregon Laws 2009, provides:

Sec. 34. A credit may not be claimed under ORS 316.102 for tax years beginning on or after January 1, 2020.

[2009 c.913 §34; 2013 c.750 §7]



Section 316.103



Section 316.104



Section 316.105



Section 316.106



Section 316.107



Section 316.108



Section 316.109 - Credit for tax by another jurisdiction on sale of residential property; rules.

(2) A credit against the tax otherwise due under this chapter shall be allowed to the taxpayer for the amount of any taxes imposed on the taxpayer by another state of the United States, a foreign country or the District of Columbia which tax is attributable to gain that is subject to tax as described in subsection (1) of this section.

(3) The amount of the credit allowed under subsection (2) of this section may not exceed the amount of the gain taxed by the other taxing jurisdiction multiplied by eight percent.

(4) The Department of Revenue shall provide by rule the procedure for obtaining credit provided by subsection (2) of this section and the proof required. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

(5) Any credit allowed under subsection (2) of this section may not be applied in calculating tax due under this chapter if the tax upon which the credit is based has been claimed as a deduction for Oregon personal income tax purposes, unless the tax is restored to income on the Oregon return.

[1979 c.579 §2; 1981 c.705 §2; 1995 c.54 §10; 2001 c.114 §36]



Section 316.110



Section 316.111



Section 316.112



Section 316.113



Section 316.114



Section 316.115



Section 316.116 - Credit for alternative energy device; rules.

(b) A credit against the taxes otherwise due under this chapter is not allowed for an alternative energy device that does not meet or exceed all applicable federal, state and local requirements for energy efficiency, including equipment codes, state and federal appliance standards, the state building code, specialty codes and any other standards.

(2)(a) For each category one alternative energy device other than an alternative fuel device or an alternative energy device that uses solar radiation for domestic water heating or swimming pool heating, the credit allowed under this section may not exceed the lesser of 50 percent of the cost of the alternative energy device or $1,500, and shall be computed as follows:

(A) For a category one alternative energy device that is not an alternative fuel device, the credit shall be based upon the first year energy yield of the alternative energy device that qualifies under ORS 469B.100 to 469B.118. The amount of the credit shall be the same whether for collective or noncollective investment.

(B) For each category one alternative energy device for a dwelling, the credit shall be based upon the first year energy yield in kilowatt hours per year multiplied by 60 cents per dwelling utilizing the alternative energy device used for space heating, cooling, electrical energy or domestic water heating.

(C) Except as provided in paragraph (c) of this subsection, for each category one alternative energy device used for swimming pool, spa or hot tub heating, the credit shall be based upon the first year energy yield in kilowatt hours per year multiplied by 15 cents.

(b) For each alternative fuel device, the credit allowed under this section may not exceed the lesser of 50 percent of the cost of the alternative fuel device or $750.

(c) For each category one alternative energy device that uses solar radiation for:

(A) Domestic water heating, the credit allowed under this section shall be based upon 50 percent of the cost of the device or the first year energy yield in kilowatt hours per year multiplied by $2, whichever is lower, up to $6,000.

(B) Swimming pool heating, the credit allowed under this section shall be based upon 50 percent of the cost of the device or the first year energy yield in kilowatt hours per year multiplied by 20 cents, whichever is lower, up to $2,500.

(d)(A) For each category two alternative energy device that is a solar electric system or fuel cell system, the credit allowed under this section may not exceed the lesser of $3 per watt of installed output or $6,000.

(B) For each category two alternative energy device that is a wind electric system, the credit allowed under this section may not exceed the lesser of $6,000 or the first year energy yield in kilowatt hours per year multiplied by $2.

(C) Notwithstanding subparagraph (A) or (B) of this paragraph, the total amount of the credits allowed in any one tax year may not exceed the tax liability of the taxpayer or $1,500 for each alternative energy device, whichever is less. Unused credit amounts may be carried forward as provided in subsection (7) of this section, but may not be carried forward to a tax year that is more than five tax years following the first tax year for which any credit was allowed with respect to the category two alternative energy device that is the basis for the credit.

(D) Notwithstanding subparagraph (A) or (B) of this paragraph, the total amount of the credit for each device allowed under this paragraph may not exceed 50 percent of the total installed cost of the category two alternative energy device.

(3) The State Department of Energy may by rule provide for a lesser amount of incentive for each type of alternative energy device as market conditions warrant.

(4) To qualify for a credit under this section, all of the following are required:

(a) The alternative energy device must be purchased, constructed, installed and operated in accordance with ORS 469B.100 to 469B.118 and a certificate issued thereunder.

(b) The taxpayer who is allowed the credit must be the owner or contract purchaser of the dwelling or dwellings served by the alternative energy device or the tenant of the owner or of the contract purchaser and must:

(A) Use the dwelling or dwellings served by the alternative energy device as a principal or secondary residence; or

(B) Rent or lease, under a residential rental agreement, the dwelling or dwellings to a tenant who uses the dwelling or dwellings as a principal or secondary residence.

(c) The credit must be claimed for the tax year in which the alternative energy device was purchased if the device is operational by April 1 of the next following tax year.

(5) The credit provided by this section does not affect the computation of basis under this chapter.

(6) The total credits allowed under this section in any one year may not exceed the tax liability of the taxpayer.

(7) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

(8) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

(9) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayer’s taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(10) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

(11) Spouses in a marriage who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each. However, a spouse living in a separate principal residence may claim the tax credit in the same amount as permitted a single person.

(12) As used in this section, unless the context requires otherwise:

(a) "Collective investment" means an investment by two or more taxpayers for the acquisition, construction and installation of an alternative energy device for one or more dwellings.

(b) "Noncollective investment" means an investment by an individual taxpayer for the acquisition, construction and installation of an alternative energy device for one or more dwellings.

(c) "Taxpayer" includes a transferee of a verification form under ORS 469B.106 (8).

(13) Notwithstanding any provision of subsections (1) to (3) of this section, the sum of the credit allowed under subsection (1) of this section plus any similar credit allowed for federal income tax purposes may not exceed the cost for the acquisition, construction and installation of the alternative energy device. [1977 c.196 §8; 1979 c.670 §2; 1981 c.894 §3; 1983 c.684 §14; 1983 c.768 §1; 1987 c.492 §1; 1989 c.626 §6; 1989 c.880 §§9,11; 1995 c.746 §19; 1997 c.325 §41; 1997 c.534 §3; 1999 c.21 §41; 1999 c.623 §1; 2005 c.832 §5; 2007 c.843 §29; 2009 c.909 §47; 2011 c.730 §69; 2012 c.45 §12; 2015 c.629 §41; 2015 c.701 §§26,27]

Note: Section 37 (1) and (2), chapter 701, Oregon Laws 2015, provides:

Sec. 37. (1) The amendments to ORS 316.116 by section 26 of this 2015 Act apply to alternative energy devices certified under ORS 469B.106 on or after September 1, 2015, and before January 1, 2016, and to tax years beginning on or after January 1, 2015, and before January 1, 2016.

(2) The amendments to ORS 316.116, 469B.100, 469B.103, 469B.106, 469B.112, 469B.115, 469B.118 and 469B.991 by sections 27 to 34 of this 2015 Act apply to alternative energy devices certified under ORS 469B.106 on or after January 1, 2016, and to tax years beginning on or after January 1, 2016. [2015 c.701 §37(1),(2)]

Note: Section 5a (1), chapter 832, Oregon Laws 2005, provides:

Sec. 5a. (1) A taxpayer may not be allowed a credit under ORS 316.116 if the first tax year for which the credit would otherwise be allowed with respect to an alternative energy device begins on or after January 1, 2018. [2005 c.832 §5a; 2007 c.843 §35; 2009 c.913 §12; 2011 c.83 §16; 2011 c.730 §67(1)]

Note: Section 75, chapter 730, Oregon Laws 2011, provides:

Sec. 75. The State Department of Energy may not issue certifications for more than $10 million in potential tax credits for third-party alternative energy device installations in any tax year. [2011 c.730 §75]

(Temporary provisions relating to

tax credit for manufactured

dwelling park closures)

Note: Sections 17 and 18, chapter 906, Oregon Laws 2007, provide:

Sec. 17. (1) As used in this section:

(a) "Household" means the taxpayer, the spouse of the taxpayer and all other persons residing in the manufactured dwelling during any part of the calendar year for which a credit is claimed.

(b) "Manufactured dwelling" has the meaning given that term in ORS 446.003.

(c) "Manufactured dwelling park" means a place within this state where four or more manufactured dwellings are located, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee.

(d) "Rental agreement" means a contract under which an individual rents space in a manufactured dwelling park for siting a manufactured dwelling.

(2) A credit of $5,000 against the taxes otherwise due under this chapter is allowed to an individual who:

(a) Rents space in a manufactured dwelling park for a manufactured dwelling that is owned and occupied by the individual as the individual’s principal residence on the date that the landlord delivers notice that the park, or a portion of the park, is being closed and the rental agreement for the space is being terminated because of the exercise of eminent domain, by order of a federal, state or local agency or by the landlord; and

(b) Ends tenancy at the manufactured dwelling park site in response to the delivered notice described in paragraph (a) of this subsection.

(3) For purposes of subsection (2) of this section:

(a) Tenancy by the individual at the manufactured dwelling park site ends on the last day that a member of the individual’s household occupies the manufactured dwelling at the manufactured dwelling park site; and

(b) Tenancy by the individual at the manufactured dwelling park site does not end if the manufactured dwelling park is converted to a subdivision under ORS 92.830 to 92.845 and the individual buys a space or lot in the subdivision or sells the manufactured dwelling to a person who buys a space or lot in the subdivision.

(4) Notwithstanding subsection (2) of this section, if the manufactured dwelling park, or a portion of the park, is being closed and the rental agreement of the individual is being terminated because of the exercise of eminent domain, the credit amount allowed to the individual is the amount described in subsection (2) of this section, reduced by any amount that was paid to the individual as compensation for the exercise of eminent domain.

(5) An individual may not claim more than one credit under this section for tenancies ended during the tax year.

(6) If, for the year in which the individual ends the tenancy at the manufactured dwelling park, the amount of the credit allowed by this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 and 316.583 plus other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by this chapter or ORS chapter 314 for the tax year, reduced by any nonrefundable credits allowable for purposes of this chapter for the tax year, the amount of the excess shall be refunded to the individual as provided in ORS 316.502.

(7) If more than one individual in a household qualifies under this section to claim the tax credit, the qualifying individuals may each claim a share of the available credit that is in proportion to their respective gross incomes for the tax year. [2007 c.906 §17; 2015 c.348 §17]

Sec. 18. Section 17, chapter 906, Oregon Laws 2007, applies to individuals whose household ends tenancy at a manufactured dwelling park during a tax year that begins on or after January 1, 2007, and before January 1, 2020.

[2007 c.906 §18; 2009 c.913 §33; 2013 c.750 §33]



Section 316.117 - Proration between Oregon income and other income for nonresidents, part-year residents and trusts.

(2) For part-year resident trusts, the proration made under this section shall be made by reference to the taxable income of the fiduciary.

[1969 c.493 §21; 1971 c.672 §1; 1973 c.269 §1; 1975 c.672 §5; 1977 c.872 §5; 1981 c.801 §4; 1983 c.684 §15; 1985 c.141 §5; 1987 c.293 §17; 1999 c.580 §5]



Section 316.118 - Pro rata share of S corporation income of nonresident shareholder.

(2) In determining the pro rata share of S corporation income of a nonresident shareholder, there shall be included only that part derived from or connected with sources in this state of the shareholder’s distributive share of items of S corporation income, gain, loss and deduction (or item thereof) entering into the federal adjusted gross income of the shareholder, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules under ORS 316.127.

(3) Any modifications, additions or subtractions to federal taxable income described in this chapter that relates to an item of S corporation income, gain, loss or deduction (or item thereof) shall be made in accordance with the shareholder’s pro rata share, for federal income tax purposes of the item to which the modification, addition or subtraction relates, but limited to the portion of such item derived from or connected with sources in this state.

(4) A nonresident shareholder’s pro rata share of items of income, gain, loss or deduction (or item thereof) shall be determined under ORS 314.734 (1). The character of shareholder items for a nonresident shareholder shall be determined under ORS 314.734 (2).

[1989 c.625 §52; 1991 c.877 §11]



Section 316.119 - Proration of part-year resident’s income between Oregon income and other income; alternative proration for pass-through entity items.

(a) For the portion of the year in which the taxpayer was a resident of Oregon, the taxpayer’s entire adjusted gross income.

(b) For the portion of the year in which the taxpayer was a nonresident, the taxpayer’s adjusted gross income derived from sources within this state, as determined under ORS 316.127.

(2) For purposes of ORS 316.117, the adjusted gross income of a part-year resident with federal adjusted gross income that includes an item of income, gain, loss, deduction or credit from a pass-through entity shall include the sum of the following:

(a) The total amount of the item that is taken into account in federal adjusted gross income, multiplied by the ratio of the number of days the taxpayer was a resident of Oregon during the tax year of the entity over the total number of days in the tax year of the entity; and

(b) The total amount of the item that is taken into account in federal adjusted gross income and that is derived from or connected with sources within this state, as determined under ORS 316.127, multiplied by the ratio of the number of days the taxpayer was a nonresident of Oregon during the tax year of the entity over the total number of days in the tax year of the entity.

(3) As used in subsection (2) of this section:

(a) "Pass-through entity" means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes.

(b) "Tax year of the entity" means the tax year of the pass-through entity that ends within the tax year of the taxpayer.

[1993 c.726 §31; 2005 c.55 §1]



Section 316.122 - Separate or joint determination of income for spouses in a marriage.

(2) If the federal taxable income of spouses in a marriage (one being a full-year resident and the other a part-year resident) is determined on a joint federal return, their taxable income in this state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (2).

(3) If the federal taxable income of spouses in a marriage (one being a full-year resident and the other a nonresident) is determined on a joint federal return, their taxable income in the state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (3).

(4) For purposes of computing the tax of spouses under this section, if one of the spouses is a full-year resident individual, then as used in ORS 316.037 (2) or (3), that spouse’s taxable income derived from Oregon sources is that spouse’s entire federal taxable income, defined in the laws of the United States, with the modifications, additions and subtractions provided in this chapter and other laws of this state applicable to personal income taxation.

(5) The provisions of ORS 316.367 with respect to joint returns apply if both spouses are part-year residents or full-year nonresidents.

[1969 c.493 §22; 1985 c.802 §8; 1987 c.647 §3; 1999 c.580 §6; 2015 c.629 §42]



Section 316.124 - Determination of adjusted gross income of nonresident partner.

(2) In determining the sources of a nonresident partner’s income, no effect shall be given to a provision in the partnership agreement which:

(a) Characterizes payments to the partner as being for services or for the use of capital, or allocated to the partner, as income or gain from sources outside this state, a greater proportion of the partner’s distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside this state to partnership income or gain from all sources, except as authorized in subsection (4) of this section; or

(b) Allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources in this state than the proportionate share of the partner, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection (4) of this section.

(3) Any modification to federal taxable income described in this chapter that relates to an item of partnership income, gain, loss or deduction (or item thereof) shall be made in accordance with the partner’s distributive share, for federal income tax purposes of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this state.

(4) The department may, on application, authorize the use of such other methods of determining a nonresident partner’s portion of partnership items derived from or connected with sources in this state, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as it may require.

(5) A nonresident partner’s distributive share of items of income, gain, loss or deduction (or item thereof) shall be determined under ORS 314.714 (2). The character of partnership items for a nonresident partner shall be determined under ORS 314.714 (1).

[1989 c.625 §32 (enacted in lieu of 316.352)]



Section 316.125



Section 316.127 - Income of nonresident from Oregon sources.

(a) The net amount of items of income, gain, loss and deduction entering into the nonresident’s federal adjusted gross income that are derived from or connected with sources in this state including (A) any distributive share of partnership income and deductions and (B) any share of estate or trust income and deductions; and

(b) The portion of the modifications, additions or subtractions to federal taxable income provided in this chapter and other laws of this state that relate to adjusted gross income derived from sources in this state for personal income tax purposes, including any modifications attributable to the nonresident as a partner.

(2) Items of income, gain, loss and deduction derived from or connected with sources within this state are those items attributable to:

(a) The ownership or disposition of any interest in real or tangible personal property in this state;

(b) A business, trade, profession or occupation carried on in this state; and

(c) A taxable lottery prize awarded by the Oregon State Lottery, including a taxable lottery prize awarded by a multistate lottery association of which the Oregon State Lottery is a member if the ticket upon which the prize is awarded was sold in this state.

(3) Income from intangible personal property, including annuities, dividends, interest and gains from the disposition of intangible personal property, constitutes income derived from sources within this state only to the extent that such income is from property employed in a business, trade, profession or occupation carried on in this state.

(4) Deductions with respect to capital losses, net long-term capital gains, and net operating losses shall be based solely on income, gains, losses and deductions derived from or connected with sources in this state, under regulations to be prescribed by the Department of Revenue, but otherwise shall be determined in the same manner as the corresponding federal deductions.

(5) Notwithstanding subsection (3) of this section:

(a) The income of an S corporation for federal income tax purposes derived from or connected with sources in this state constitutes income derived from sources within this state for a nonresident individual who is a shareholder of the S corporation; and

(b) A net operating loss of an S corporation derived from or connected with sources in this state constitutes a loss or deduction connected with sources in this state for a nonresident individual who is a shareholder of the S corporation.

(6) If a business, trade, profession or occupation is carried on partly within and partly without this state, the determination of net income derived from or connected with sources within this state shall be made by apportionment and allocation under ORS 314.605 to 314.675.

(7) Compensation paid by the United States for service in the Armed Forces of the United States performed by a nonresident does not constitute income derived from sources within this state.

(8) Compensation paid to a nonresident for services performed by the nonresident at a hydroelectric facility does not constitute income derived from sources within this state if the hydroelectric facility:

(a) Is owned by the United States;

(b) Is located on the Columbia River; and

(c) Contains portions located within both this state and another state.

(9)(a) Retirement income received by a nonresident does not constitute income derived from sources within this state unless the individual is domiciled in this state.

(b) As used in this section, "retirement income" means retirement income as that term is defined in 4 U.S.C. 114, as amended and in effect for the tax period.

(10) Compensation for the performance of duties described in this subsection that is paid to a nonresident does not constitute income derived from sources within this state if the individual:

(a) Is engaged on a vessel to perform assigned duties in more than one state as a pilot licensed under 46 U.S.C. 7101 or licensed or authorized under the laws of a state; or

(b) Performs regularly assigned duties while engaged as a master, officer or member of a crew on a vessel operating in the navigable waters of more than one state.

[1969 c.493 §23; 1971 c.672 §2; 1973 c.269 §2; 1975 c.705 §4; 1983 c.684 §15a; 1989 c.625 §9; 1997 c.654 §6; 1997 c.839 §10; 1999 c.143 §4; 1999 c.556 §1; 1999 c.580 §7; 2001 c.77 §§1,4; 2001 c.114 §37; 2003 c.77 §24; 2014 c.114 §13]



Section 316.130 - Determination of taxable income of full-year nonresident.

(2)(a) A full-year nonresident individual shall be allowed the deduction for a standard deduction or itemized deductions allowable to a resident under ORS 316.695 (1) in the proportion provided in ORS 316.117.

(b) A full-year nonresident individual shall be allowed to deduct the amount of any accrued federal income taxes and foreign country income taxes as provided in ORS 316.690 in the proportion provided in ORS 316.117.

(c)(A) A full-year nonresident individual shall be allowed to deduct the amount of any alimony or separate maintenance payments paid during such individual’s taxable year in the proportion provided in ORS 316.117 except that in determining the proportion the taxpayer’s adjusted gross income shall not include a deduction for alimony. For purposes of this paragraph, "alimony or separate maintenance payment" has the meaning given the phrase in section 215 of the Internal Revenue Code.

(B) No deduction shall be allowed under this paragraph if the alimony or separate maintenance payment is not includable in the gross income of the nonresident individual for federal income tax purposes under section 682 of the Internal Revenue Code.

(3)(a) A full-year nonresident who is a self-employed individual shall be allowed to deduct that individual’s contributions to a qualified plan, deductible on that individual’s federal income tax return pursuant to section 401 of the Internal Revenue Code, in the proportion that the individual’s earned income from Oregon sources bears to the individual’s earned income from all sources. "Earned income" has the meaning given in section 401(c)(2) of the Internal Revenue Code. If the numerator of the fraction described in this paragraph is greater than the denominator, the proration of 100 percent shall be used.

(b) A full-year nonresident shall be allowed to deduct that individual’s qualified retirement contributions, deductible on that individual’s federal income tax return pursuant to section 219 of the Internal Revenue Code, in the proportion that the individual’s compensation from Oregon sources bears to the individual’s compensation from all sources. "Compensation" has the meaning given in section 219(f)(1) of the Internal Revenue Code.

(c) A full-year nonresident individual shall be allowed to deduct the aggregate amounts paid in cash to a medical savings account, deductible on the individual’s federal income tax return pursuant to section 220 of the Internal Revenue Code, in the proportion that the individual’s compensation from Oregon sources bears to the individual’s compensation from all sources. Distributions from a medical savings account, if excluded from income for federal income tax purposes, shall be excluded for Oregon income tax purposes. Distributions from a medical savings account, if included in income for federal tax purposes, shall be included in income for Oregon tax purposes to the extent that an exclusion has been allowed for contributions to the medical savings account for Oregon tax purposes in a previous year.

[1985 c.141 §4; 1987 c.293 §18; 1987 c.647 §12; 1989 c.626 §7; 1997 c.839 §11a; 1999 c.580 §8]



Section 316.131 - Credit allowed to nonresident for taxes paid to state of residence; exception.

(a) The credit shall be allowed only if the state of residence either:

(A) Does not tax the income of residents of this state derived from sources within that state; or

(B) Allows residents of this state a credit against income taxes imposed by that state on income for tax paid or payable under this chapter.

(b) The credit may not be allowed for taxes paid to a state that allows its residents a credit against the taxes imposed by that state for income tax paid or payable under this chapter irrespective of whether its residents are allowed a credit against the taxes imposed by this chapter for income taxes paid to that state.

(c) Credit shall be allowed only for the proportion of the taxes paid to the state of residence (not including preference, alternative or minimum taxes) as the adjusted gross income taxable under this chapter and also subject to taxes in the state of residence bears to the entire adjusted gross income upon which the taxes paid to the state of residence are imposed.

(d) The credit may not exceed the proportion of the tax payable under this chapter that the modified adjusted gross income subject to tax in the state of residence and also taxable under this chapter bears to the entire modified adjusted gross income of the taxpayer.

(2) For purposes of this section, the amount of income taxes paid to another state includes the taxpayer’s pro rata share of any taxes on, or according to, or measured by, income or profits paid or accrued that were paid by an S corporation.

(3) Notwithstanding subsection (1) of this section, credit may not be allowed under this section for taxes paid by a nonresident on qualifying compensation.

(4) As used in this section:

(a) "Modified adjusted gross income" means federal adjusted gross income as modified by this chapter and the other laws of this state applicable to personal income taxation.

(b) "Qualifying compensation" has the meaning given that term in section 1, chapter 559, Oregon Laws 2005.

(c) "State" means a state, district, territory or possession of the United States.

[1991 c.838 §5; 2001 c.9 §2; 2005 c.559 §6]



Section 316.132



Section 316.133



Section 316.134



Section 316.135



Section 316.136



Section 316.137



Section 316.138



Section 316.139



Section 316.140



Section 316.141



Section 316.142



Section 316.143



Section 316.144



Section 316.145



Section 316.146



Section 316.147 - Definitions for ORS 316.147 to 316.149.

(1) "Eligible taxpayer" includes any individual who must pay taxes otherwise imposed by this chapter and:

(a) Who pays or incurs expenses for the care of a qualified individual, through a payment method determined by rule of the Department of Revenue; and

(b) Who has a household income, for the taxable year, not to exceed the maximum amount of household income allowed in ORS 310.640 (1989 Edition) for a homeowner or renter refund.

(2) "Household income" means the aggregate income of the eligible taxpayer and the spouse of the taxpayer who reside in the household, that was received during a calendar year. "Household income" includes payments received by the eligible taxpayer or the spouse of the taxpayer under the federal Social Security Act for the benefit of a minor child or minor children who reside in the household.

(3) "Income" means "adjusted gross income" as defined in the federal Internal Revenue Code, as amended and in effect on December 31, 2014, even when the amendments take effect or become operative after that date, relating to the measurement of taxable income of individuals, estates and trusts, with the following modifications:

(a) There shall be added to adjusted gross income the following items of otherwise exempt income:

(A) The gross amount of any otherwise exempt pension less return of investment, if any.

(B) Child support received by the taxpayer.

(C) Inheritances.

(D) Gifts and grants, the sum of which are in excess of $500 per year.

(E) Amounts received by a taxpayer or spouse of a taxpayer for support from a parent who is not a member of the taxpayer’s household.

(F) Life insurance proceeds.

(G) Accident and health insurance proceeds, except reimbursement of incurred medical expenses.

(H) Personal injury damages.

(I) Sick pay that is not included in federal adjusted gross income.

(J) Strike benefits excluded from federal gross income.

(K) Worker’s compensation, except for reimbursement of medical expense.

(L) Military pay and benefits.

(M) Veteran’s benefits.

(N) Payments received under the federal Social Security Act that are excluded from federal gross income.

(O) Welfare payments, except as follows:

(i) Payments for medical care, drugs and medical supplies, if the payments are not made directly to the welfare recipient;

(ii) In-home services authorized and approved by the Department of Human Services; and

(iii) Direct or indirect reimbursement of expenses paid or incurred for participation in work or training programs.

(P) Nontaxable dividends.

(Q) Nontaxable interest not included in federal adjusted gross income.

(R) Rental allowance paid to a minister that is excluded from federal gross income.

(S) Income from sources without the United States that is excluded from federal gross income.

(b) Adjusted gross income shall be increased due to the disallowance of the following deductions:

(A) The amount of the net loss, in excess of $1,000, from all dispositions of tangible or intangible properties.

(B) The amount of the net loss, in excess of $1,000, from the operation of a farm or farms.

(C) The amount of the net loss, in excess of $1,000, from all operations of a trade or business, profession or other activity entered into for the production or collection of income.

(D) The amount of the net loss, in excess of $1,000, from tangible or intangible property held for the production of rents, royalties or other income.

(E) The amount of any net operating loss carryovers or carrybacks included in federal adjusted gross income.

(F) The amount, in excess of $5,000, of the combined deductions or other allowances for depreciation, amortization or depletion.

(G) The amount added or subtracted, as required within the context of this section, for adjustments made under ORS 316.680 (2)(d) and 316.707 to 316.737.

(c) "Income" does not include any of the following:

(A) Any governmental grant that must be used by the taxpayer for rehabilitation of the homestead of the taxpayer.

(B) The amount of any payments made pursuant to ORS 310.630 to 310.706.

(C) Any refund of Oregon personal income taxes that were imposed under this chapter.

(4) "Qualified individual" includes an individual at least 60 years of age on the date that the expenses described in subsection (1)(a) of this section are paid or incurred by the eligible taxpayer:

(a) Whose household income does not exceed $7,500 for the calendar year in which the taxable year of the taxpayer begins;

(b) Who is eligible for authorized services as defined in ORS 410.410 under Oregon Project Independence;

(c) Who is certified by the Department of Human Services; and

(d) Whose care or any portion thereof is not paid for under ORS chapter 414.

[1979 c.494 §2; 1991 c.786 §5; 1997 c.170 §28; 2011 c.201 §8; 2015 c.348 §18; 2015 c.480 §8]

Note: The series 310.630 to 310.706 was repealed. See sections 1 to 3 and 29, chapter 348, Oregon Laws 2015. The text of 316.147 was not amended by enactment of the Legislative Assembly to reflect the repeal of the series. Editorial adjustment of 316.147 for the repeal of 310.630 to 310.706 has not been made.



Section 316.148 - Credit for expenses in lieu of nursing home care; limitation.

(2) No credit shall be allowed under this section for expenses paid or incurred for any period of time in which the qualified individual is a resident in a nursing home or is receiving authorized services as defined in ORS 410.410 from Oregon Project Independence. [1979 c.494 §3; 2011 c.201 §9]

Note: Section 37, chapter 913, Oregon Laws 2009, provides:

Sec. 37. A credit may not be claimed under ORS 316.148 for tax years beginning on or after January 1, 2016.

[2009 c.913 §37]



Section 316.149 - Evidence of eligibility for credit.

[1979 c.494 §4]



Section 316.150



Section 316.151



Section 316.152



Section 316.153



Section 316.154



Section 316.155



Section 316.157 - Credit for retirement income.

(2) For purposes of this section:

(a) "Eligible individual" means any individual who is receiving pension income and who has attained the following age before the close of the taxable year:

(A) For taxable years beginning on or after January 1, 1991, and before January 1, 1993, the individual must attain 58 years of age before the close of the taxable year.

(B) For taxable years beginning on or after January 1, 1993, and before January 1, 1995, the individual must attain 59 years of age before the close of the taxable year.

(C) For taxable years beginning on or after January 1, 1995, and before January 1, 1997, the individual must attain 60 years of age before the close of the taxable year.

(D) For taxable years beginning on or after January 1, 1997, and before January 1, 1999, the individual must attain 61 years of age before the close of the taxable year.

(E) For taxable years beginning on or after January 1, 1999, the individual must attain 62 years of age before the close of the taxable year.

(b) "Household income" means the aggregate income of the taxpayer and the spouse of the taxpayer who reside in the household, that was received during the taxable year for which a credit is claimed, except that "household income" does not include Social Security benefits received by the taxpayer or the spouse of the taxpayer.

(c) "Income" means "adjusted gross income" as defined in the federal Internal Revenue Code, as amended and in effect on December 31, 2014, even when the amendments take effect or become operative after that date, relating to the measurement of taxable income of individuals, estates and trusts, with the following modifications:

(A) There shall be added to adjusted gross income the following items of otherwise exempt income:

(i) The gross amount of any otherwise exempt pension less return of investment, if any.

(ii) Child support received by the taxpayer.

(iii) Inheritances.

(iv) Gifts and grants, the sum of which are in excess of $500 per year.

(v) Amounts received by a taxpayer or spouse of a taxpayer for support from a parent who is not a member of the taxpayer’s household.

(vi) Life insurance proceeds.

(vii) Accident and health insurance proceeds, except reimbursement of incurred medical expenses.

(viii) Personal injury damages.

(ix) Sick pay that is not included in federal adjusted gross income.

(x) Strike benefits excluded from federal gross income.

(xi) Worker’s compensation, except for reimbursement of medical expense.

(xii) Military pay and benefits.

(xiii) Veteran’s benefits.

(xiv) Payments received under the federal Social Security Act that are excluded from federal gross income.

(xv) Welfare payments, except as follows:

(I) Payments for medical care, drugs and medical supplies, if the payments are not made directly to the welfare recipient;

(II) In-home services authorized and approved by the Department of Human Services; and

(III) Direct or indirect reimbursement of expenses paid or incurred for participation in work or training programs.

(xvi) Nontaxable dividends.

(xvii) Nontaxable interest not included in federal adjusted gross income.

(xviii) Rental allowance paid to a minister that is excluded from federal gross income.

(xix) Income from sources without the United States that is excluded from federal gross income.

(B) Adjusted gross income shall be increased due to the disallowance of the following deductions:

(i) The amount of the net loss, in excess of $1,000, from all dispositions of tangible or intangible properties.

(ii) The amount of the net loss, in excess of $1,000, from the operation of a farm or farms.

(iii) The amount of the net loss, in excess of $1,000, from all operations of a trade or business, profession or other activity entered into for the production or collection of income.

(iv) The amount of the net loss, in excess of $1,000, from tangible or intangible property held for the production of rents, royalties or other income.

(v) The amount of any net operating loss carryovers or carrybacks included in federal adjusted gross income.

(vi) The amount, in excess of $5,000, of the combined deductions or other allowances for depreciation, amortization or depletion.

(vii) The amount added or subtracted, as required within the context of this section, for adjustments made under ORS 316.680 (2)(d) and 316.707 to 316.737.

(C) "Income" does not include any of the following:

(i) Any governmental grant that must be used by the taxpayer for rehabilitation of the homestead of the taxpayer.

(ii) The amount of any payments made pursuant to ORS 310.630 to 310.706.

(iii) Any refund of Oregon personal income taxes that were imposed under this chapter.

(d) "Net pension income" means:

(A) For eligible individuals filing a joint return, the lesser of the pension income of the eligible individuals received during the taxable year or the excess, if any, of $15,000 over the sum of the following amounts:

(i) Any Social Security benefits received by the eligible individual, or by the spouse of the individual, during the taxable year; and

(ii) The excess, if any, of household income over $30,000.

(B) For an eligible individual filing a return other than a joint return, the lesser of the pension income of the eligible individual received during the taxable year or the excess, if any, of $7,500 over the sum of the following amounts:

(i) Any Social Security benefits received by the eligible individual during the taxable year; and

(ii) The excess, if any, of household income over $15,000.

(e) "Pension income" means income included in Oregon taxable income from:

(A) Distributions from or pursuant to an employee pension benefit plan, as defined in section 3(2) of the Employee Retirement Income Security Act of 1974, which satisfies the requirements of section 401 of the Internal Revenue Code;

(B) Distributions from or pursuant to a public retirement system of this state or a political subdivision of this state, or a public retirement system created by an Act of this state or a political subdivision of this state, or the public retirement system of any other state or local government;

(C) Distributions from or pursuant to a federal retirement system created by the federal government for any officer or employee of the United States, including any person retired from service in the United States Civil Service, the Armed Forces of the United States or any agency or subdivision thereof;

(D) Distributions or withdrawals from or pursuant to an eligible deferred compensation plan which satisfies the requirements of section 457 of the Internal Revenue Code;

(E) Distributions or withdrawals from or pursuant to an individual retirement account, annuity or trust or simplified employee pension which satisfies the requirements of section 408 of the Internal Revenue Code; and

(F) Distributions or withdrawals from or pursuant to an employee annuity, including custodial accounts treated as annuities, subject to section 403 (a) or (b) of the Internal Revenue Code.

(f) "Social Security benefits" means Social Security benefits, as defined in section 86 of the Internal Revenue Code (Title II Social Security or tier 1 railroad retirement benefits).

(3) If a change in the taxable year of the eligible individual occurs as described in ORS 314.085, or if the Department of Revenue terminates the tax year of the eligible individual under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

(4) If a change in the status of the eligible individual from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with subsection (1) of this section. [1991 c.823 §5; 1997 c.839 §13; 1999 c.90 §12; 2001 c.660 §39; 2015 c.348 §19; 2015 c.480 §9]

Note: Section 36, chapter 913, Oregon Laws 2009, provides:

Sec. 36. A credit may not be claimed under ORS 316.157 for tax years beginning on or after January 1, 2020.

[2009 c.913 §36; 2013 c.750 §9]

Note: The series 310.630 to 310.706 was repealed. See sections 1 to 3 and 29, chapter 348, Oregon Laws 2015. The text of 316.157 was not amended by enactment of the Legislative Assembly to reflect the repeal of the series. Editorial adjustment of 316.157 for the repeal of 310.630 to 310.706 has not been made.



Section 316.158 - Effect upon ORS 316.157 of determination of invalidity; severability.

(2) Except as provided in subsection (1) of this section, it is the intent of the Legislative Assembly that the provisions of this section and ORS 238.445, 316.087, 316.157, 316.680 and 316.695 be severable as provided in ORS 174.040.

[1991 c.823 §9; 2015 c.348 §22; 2015 c.480 §10]

Note: 316.158 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 316.159 - Subtraction for certain retirement distributions contributed to retirement plan during period of nonresidency; substantiation rules.

(A) The distributions consist of contributions made in a tax period during which the individual was a nonresident; and

(B) The distributions consist of contributions made in a tax period for which no deduction, exclusion or exemption for the contributions was allowed or allowable to the individual for purposes of a state personal net income tax imposed during the period by the state of which the individual was a resident; and

(C) No deduction, exclusion, subtraction or other tax benefit has been allowed for the distributions by another state before the individual becomes a resident of this state.

(b) For purposes of this section, if any distributions (lump sum or periodic) received by a resident individual from a plan or trust described in subsection (2) of this section meet the requirements of paragraph (a) of this subsection, then for purposes of the subtraction allowed by this section, those distributions shall be considered to be the distributions first received by the individual after the individual has become a resident of this state.

(c) For purposes of ORS 316.082 (credit for taxes paid to another state), any distributions received by a resident individual from a plan or trust described in subsection (2) of this section which meet the requirements of paragraph (a) of this subsection shall be considered income subject to tax under this chapter notwithstanding the exclusion under this section.

(2) A plan or trust is described in this section if:

(a) The plan or trust is an individual retirement account described in section 408 of the Internal Revenue Code;

(b) The trust forms part of a pension or profit-sharing plan that provides contributions or benefits for employees, some or all of whom are owner-employees, as defined under section 401(c)(3) of the Internal Revenue Code;

(c) The plan or trust is an annuity contract purchased on behalf of an employee of a charitable organization or public school as described under section 403(b) of the Internal Revenue Code; or

(d) The plan or trust is an eligible deferred compensation plan established and maintained by an employer that is a state or local government, a political subdivision thereof, or a tax exempt organization, on behalf of an employee of the employer, as described under section 457 of the Internal Revenue Code.

(3) The following contributions are not contributions to which the subtraction under subsection (1) of this section is accorded:

(a) Contributions made during a tax period, or portion thereof, for which the taxpayer was a nonresident required to file an Oregon return, to the extent that a deduction or exclusion was allowable under this chapter for those contributions; or

(b) Contributions for which the taxpayer was allowed a credit for taxes paid to another state under ORS 316.082.

(4) A subtraction shall not be allowed under this section for interest or other income arising from investment of contributions made to a plan or trust described in subsection (2) of this section.

(5) For purposes of the subtraction allowed under subsection (1) of this section:

(a) Distributions received by the taxpayer from a plan or trust described in subsection (2) of this section shall be considered to initially consist of a recovery of contributions.

(b) Once the distributions equal the cumulative contributions, all further distributions shall constitute interest or other income arising from investment of the contributions.

(6) The Department of Revenue may adopt rules requiring substantiation of the contributions and tax treatment upon which the subtraction under this section is based. Failure to provide substantiation as required under the rules shall result in denial of the subtraction otherwise allowed under this section. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

[1991 c.838 §2; 1995 c.54 §11; 1995 c.815 §6]



Section 316.160

COLLECTION OF TAX



Section 316.162 - Definitions for ORS 316.162 to 316.221.

(1) "Number of withholding exemptions claimed" means the number of withholding exemptions claimed in a withholding exemption certificate in effect under ORS 316.182, except that if no such certificate is in effect, the number of withholding exemptions claimed is considered to be zero.

(2) "Wages" means remuneration for services performed by an employee for an employer, including the cash value of all remuneration paid in any medium other than cash, except that "wages" does not include remuneration paid:

(a) For active service in the Armed Forces of the United States as to which no withholding is required by the Internal Revenue Code.

(b) To an employee of a common carrier to the extent that 49 U.S.C. 14503 and 40116 prohibit the remuneration from withholding for state income taxes.

(c) For domestic service in a private home, a local college club or a local chapter of a college fraternity or sorority.

(d) For casual labor not in the course of the employer’s trade or business.

(e) To an employee whose services to the employer consist solely of labor in connection with the planting, cultivating or harvesting of seasonal agricultural crops if the total amount paid to such employee is less than $300 annually.

(f) To seamen who are exempt from garnishment, attachment or execution under title 46 of the United States Code.

(g) To persons temporarily employed as emergency forest fire fighters.

(h) To employees’ trusts exempt from tax under provisions of the federal Internal Revenue Code.

(i) For services performed by a duly ordained, commissioned or licensed minister of a church in the exercise of the minister’s ministry or by a member of a religious order in the exercise of religious duties required by such order, which duties are not commercial in nature.

(j) For services provided by an independent contractor, as defined in ORS 670.600.

(k) To or on behalf of an employee, a beneficiary of an employee or an alternate payee under or to an eligible deferred compensation plan that, at the time of the payment, is a plan described in section 457(b) of the Internal Revenue Code and that is maintained by an eligible employer described in section 457(e)(1)(A) of the Internal Revenue Code.

(L) When the remuneration is exempt from taxation under this chapter.

(3) "Employer" means:

(a) A person who is in such relation to another person that the person may control the work of that other person and direct the manner in which it is to be done; or

(b) An officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee or member is under a duty to perform the acts required of employers by ORS 316.167, 316.182, 316.197, 316.202 and 316.207.

[1969 c.493 §24; 1971 c.690 §1; 1973 c.229 §1; 1977 c.604 §1; 1981 c.705 §3; 1985 c.87 §3; 1989 c.762 §2; 1997 c.839 §15; 1999 c.21 §42; 1999 c.90 §13; 1999 c.580 §9; 2001 c.660 §40; 2003 c.77 §16; 2003 c.704 §6; 2005 c.533 §7]



Section 316.164 - When surety bond or letter of credit required of employer; enforcement.

(2) Before requiring an employer to post a bond or irrevocable letter of credit under subsection (1) of this section, the department shall determine that the employer has failed to make payment to the department of amounts required to be withheld and paid over under any provision of ORS 316.162 to 316.221 for at least three calendar quarters, and the total amount of delinquent payments exceeds $2,500, exclusive of interest or penalties. For purposes of this subsection, a payment shall not be considered delinquent if the employer’s liability to withhold is subject to appeal to the tax court.

(3) The department shall not require a bond or irrevocable letter of credit to be posted under this section if the employer elects to notify the department of the times of payment of wages to the employees of the employer, and, notwithstanding ORS 316.197, to pay over amounts withheld within three banking days after the dates the wages were paid.

(4) Before requiring an employer to post a bond or irrevocable letter of credit or make payment of amounts required to be withheld in the manner prescribed in subsection (3) of this section, the department shall attempt to obtain payment of delinquent amounts through other methods of collection, however, the department is not required to seize or sell real or personal property in order to comply with the requirements of this subsection.

(5) Any bond or irrevocable letter of credit required under subsection (1) of this section shall become the sole property of the department and shall be held by the department to guarantee payment of withholding taxes by the employer. The bond or letter of credit shall be held for the benefit of the State of Oregon, subject only to the provisions of subsection (6) of this section. The bond or letter of credit shall be prior to all other liens, claims or encumbrances and shall be exempt from any process, attachment, garnishment or execution.

(6) If an employer ceases to be an employer subject to ORS 316.162 to 316.221, the department shall, upon receipt of all payments due from the employer for withheld amounts, cancel any bond or irrevocable letter of credit given under this section. Such bonds or letters of credit held for the benefit of the State of Oregon shall first be applied to any indebtedness or deficiencies due from the employer under ORS 316.162 to 316.221 and accruing after the date the bond or letter of credit was posted before any return is made to the employer. The employer shall have no interest in such bond or letter of credit prior to full compliance with this section and all provisions of ORS 316.162 to 316.221.

(7) If an employer required to post a bond or irrevocable letter of credit or make payment of amounts withheld in the manner prescribed under this section makes full payment of all delinquent amounts due and owing at the time the bond, letter of credit or accelerated payment schedule was required and makes payment of amounts due under ORS 316.162 to 316.221 and files returns required in connection with those payments in a timely manner for the succeeding four calendar quarters, the department shall release the employer from the requirement to post the bond or letter of credit or make accelerated payments of amounts withheld.

(8) If any employer fails to comply with subsections (1) to (7) of this section, the Oregon Tax Court, upon commencement of an action by the department for that purpose, may order the employer to post the required bond or irrevocable letter of credit or make accelerated payments of amounts withheld. The employer’s failure to obey an order of the court is punishable by contempt. If the Oregon Tax Court determines that an order of compliance enforceable by contempt proceedings will not assure the payment of withheld taxes by the employer, the court may enjoin the employer from further employing individuals in this state or continuing in business therein until the employer has complied with subsections (1) to (7) of this section.

[1985 c.406 §§2,3; 1991 c.331 §143; 1995 c.650 §36; 1997 c.631 §§453,454]



Section 316.165



Section 316.167 - Withholding of tax required; elective provisions for agricultural employees; liability of supplier of funds to employer for taxes.

(2) Except in the case of an agricultural employee, the amount withheld shall be computed on the basis of the total amount of the wages and the number of withholding exemptions claimed by the employee, without deduction for any amount withheld.

(3) If a lender, surety or other person who supplies funds to or for the account of an employer for the purpose of paying wages of the employees of such employer has actual notice or knowledge that such employer does not intend to or will not be able to make timely payment or deposit of the tax required to be deducted and withheld, such lender, surety or other person shall be liable to the State of Oregon in a sum equal to the taxes together with interest which are not timely paid over to the department. Such liability shall be limited to the principal amount supplied by such lender, surety or other person, and any amounts so paid to the department shall be credited against the liability of the employer.

(4) With the approval of the Oregon Department of Administrative Services, the department may enter into contracts with banking institutions including but not limited to Federal Reserve Banks, incorporated banks, trust companies, domestic building and loan associations, savings and loan associations or credit unions authorizing them to receive as financial agents of the department any tax required to be withheld and paid to the department.

[1969 c.493 §25; 1975 c.394 §1; 1977 c.604 §2; 1982 s.s.1 c.1 §1]



Section 316.168 - Employer required to file combined quarterly tax report.

(2) The report shall be filed with the Department of Revenue on or before the last day of the month following the quarter to which the report relates and shall be deemed received on the date of mailing, as provided in ORS 305.820.

(3) The report shall be accompanied by payment of any tax or assessment due and a combined tax and assessment payment coupon prescribed by the department. The employer shall indicate on the coupon the amount of the total payment and the portions of the payment to be paid to each of the tax or assessment programs.

(4) The Department of Revenue shall credit the payment to the tax or assessment programs in the amounts indicated by the employer on the coupon and shall promptly remit the payments to the appropriate taxing or assessing body.

(5) If the employer fails to allocate the payment on the coupon, the department shall allocate the payment to the proper tax or assessment programs on the basis of the percentage the payment bears to the total amount due.

(6) The Department of Revenue shall distribute copies of the combined quarterly tax and assessment report and the necessary tax or assessment payment information to each of the agencies charged with the administration of a tax or assessment covered by the report.

(7) The Department of Revenue, the Employment Department and the Department of Consumer and Business Services shall develop a system of account numbers and assign to each employer a single account number representing all of the tax and assessment programs included in the combined quarterly tax and assessment report.

[1989 c.901 §2; 1993 c.760 §2; 2009 c.33 §20]



Section 316.169 - Circumstances in which person other than employer required to withhold tax.

(2) A lender, surety or other person described under this section shall file a combined quarterly tax report and make payment of the tax or assessment that is due in the time and manner prescribed for employers under ORS 316.168.

(3) Amounts paid under this section shall be credited against the liability of the employer under ORS 316.167.

(4) A lender, surety or other person described under this section shall be considered to be an employer with respect to withholdings made under this section or required to be made under this section for purposes of ORS 316.191, 316.197, 316.202, 316.207 and 316.212.

(5) The employer of an employee that receives wages from a lender, surety or other person shall not be discharged from any liability or other obligation under ORS 316.162 to 316.221 except as provided for in subsection (3) of this section.

[1997 c.133 §6]



Section 316.170



Section 316.171 - Application of tax and report to administration of tax laws.

[1989 c.901 §3]



Section 316.172 - Tax withholding tables to be prepared by department.

(2) The department shall prepare tables for use in computing withholding of tax by wage brackets. The wage brackets shall be graduated so that the amount withheld is, as far as practicable, substantially equivalent to the amount of the tax that the employee will be required to pay under this chapter upon such wages.

[1969 c.493 §26; 1973 c.402 §20]



Section 316.175



Section 316.177 - Reliance on withholding statement; penalty for statement without reasonable basis.

(2) If any employee makes a statement for federal income tax withholding purposes which claims more than 10 withholding exemptions, or claims exemption from withholding and the employee’s income is expected to exceed $200 per week for both federal and state purposes, or claims exemption from withholding for state purposes but not for federal purposes, and as of the time the statement was made there was no reasonable basis for the statement, the Department of Revenue shall assess and collect from the employee a penalty of $500.

(3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any employee against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed without interest in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

(4) The department may waive all or any part of the penalty imposed under subsection (2) of this section if the income tax liability of the employee for the taxable year is equal to or less than the sum of:

(a) The credits against taxes allowed for purposes of this chapter; and

(b) The payments of estimated tax which are considered payments on account of the tax liability of the employee under ORS 316.579 and 316.583.

[1969 c.493 §27; 1987 c.293 §19; 1987 c.843 §20; 1993 c.730 §42; 1995 c.650 §37]



Section 316.180



Section 316.182 - Exemption certificate.

(2) The Department of Revenue may require an exemption certificate to be filed on a form prescribed by the department in any circumstance where the department finds that an exemption certificate filed for purposes of the Internal Revenue Code does not properly reflect the number of withholding exemptions allowable under this chapter.

(3) No exemption certificate need be procured from an employee whose wages consist of wages as defined in ORS 316.162 (2)(e).

[1969 c.493 §28; 1987 c.293 §20; 1997 c.839 §16; 2001 c.660 §41]



Section 316.185



Section 316.187 - Amount withheld is in payment of employee’s tax.

[1969 c.493 §29]



Section 316.189 - Withholding of state income taxes from certain periodic payments.

(a) "Commercial annuity" means an annuity, endowment or life insurance contract issued by an insurance company authorized to transact insurance in the State of Oregon.

(b) "Department" means the Oregon Department of Revenue.

(c) "Designated distribution" means any distribution or payment from or under an employer deferred compensation plan, an individual retirement plan or a commercial annuity. "Designated distribution" does not include any amount treated as wages as defined in ORS 316.162, the portion of any distribution or payment that is not includable in the gross income of the recipient or any distribution or payment made under section 404(k)(2) of the Internal Revenue Code.

(d) "Employer deferred compensation plan" means any pension, annuity, profit-sharing or stock bonus plan or other plan deferring the receipt of compensation.

(e) "Individual retirement plan" means an individual retirement account described in section 408(a) of the Internal Revenue Code or an individual retirement annuity described in section 408(b) of the Internal Revenue Code.

(f) "Nonperiodic distribution" means any designated distribution which is not a periodic payment.

(g) "Payer" means any payer of a designated distribution doing business in or making payments or distributions from sources in this state.

(h) "Periodic payment" means a designated distribution which is an annuity or similar periodic payment.

(i) "Plan administrator" means a plan administrator as described in section 414(g) of the Internal Revenue Code, who is the administrator of a plan created by an Oregon employer.

(j) "Qualified total distribution" means any designated distribution made under a retirement, annuity or deferred compensation plan described in section 401(a), 403(a) or 457(b) of the Internal Revenue Code, that consists of the balance to the credit of the employee, exclusive of accumulated deductible employee contributions, made within one tax year of the recipient.

(2)(a) The payer of any periodic payment shall withhold from such payment the amount which would be required to be withheld from such payment under ORS 316.167 if the payment were wages paid by an employer to an employee. The time and manner of payment of withheld amounts to the department shall be the same as that required under ORS 316.197 for withholding of income taxes from wages.

(b) The payer of any nonperiodic distribution shall withhold from such distribution an amount determined under tables prescribed by the department.

(c) The maximum amount to be withheld under this section on any designated distribution shall not exceed 10 percent of the amount of money and the fair market value of other property received in the distribution. If the distribution is not subject to withholding for federal income tax purposes under section 3405 of the Internal Revenue Code, it shall not be subject to withholding under this section.

(3)(a) Except as provided in paragraph (b) of this subsection, the payer of a designated distribution shall withhold and be liable for payment of amounts required to be withheld under this section.

(b) In the case of any plan described in section 401(a), 403(a) or 457(b) of the Internal Revenue Code, or section 301(d) of the Tax Reduction Act of 1975, the plan administrator shall withhold and be liable for payment of amounts required to be withheld under this section, unless the plan administrator has directed the payer to withhold the tax and has provided the payer with the information required by rule of the department.

(4)(a) An individual may elect to have no withholding by a payer under subsection (2) of this section. If an individual has elected to have no federal withholding from payments or distributions described in this section the individual shall be deemed to have elected no withholding for state purposes, unless the individual notifies the payer otherwise.

(b) An election made under this subsection shall be effective as provided under rules promulgated by the department. The rules required under this paragraph shall provide the manner in which an election may be revoked and when such revocation shall be effective.

(5) The payer of any periodic payment or nonperiodic distribution shall give notice to the payee of the right to make an election to have no state withholding from the payment or distribution. The department shall provide by rule for the time and manner of giving the notice required under this subsection.

(6) Any rules permitted or required to be promulgated by the department under this section shall, insofar as is practicable, be consistent with corresponding provisions of section 3405 of the Internal Revenue Code and regulations promulgated thereunder.

(7) Any designated distribution shall be treated as if it were wages paid by an employer to an employee within the meaning of ORS 316.162 to 316.221 for all other purposes of ORS 316.162 to 316.221. In the case of any designated distribution not subject to withholding by reason of an election under subsection (4) of this section, the amount withheld shall be treated as zero.

[1985 c.87 §9; 2003 c.77 §17]

Note: 316.189 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 316.190



Section 316.191 - Withholding taxes at time and in manner other than required by federal law; rules.

(1) When adherence to the federal withholding system creates an undue burden on an employer, the employer may request and the Department of Revenue may permit that taxes be withheld and paid over within a time and in a manner other than that required under federal law.

(2) If the department permits the modification of the time and manner of withholding and payment of taxes under this section the method of withholding and payment permitted shall, whenever possible, provide for withholding and payment in a manner similar to that required for other employers required to deduct and retain similar amounts of income taxes from wages paid to their employees in Oregon.

(3) The department shall adopt rules establishing the manner in which an employer may request a modification under this section, and may by rule prescribe a modification of the time and manner of withholding and payment of taxes in such instances as it considers necessary. The department may adopt by rule any exceptions to federal withholding requirements that have been adopted by the Internal Revenue Service.

[1985 c.87 §2]



Section 316.192



Section 316.193 - Withholding of state income taxes from federal retired pay for members of uniformed services.

(2) The department may establish by rule a minimum monthly amount to be withheld and paid over for any member electing voluntary withholding of state income taxes under an agreement entered into under subsection (1) of this section.

(3) Notwithstanding ORS 314.835 or 314.840, the department may disclose to the Department of Defense the name, address or Social Security number of any member electing voluntary withholding of state income taxes whenever necessary to enable the Department of Defense to implement such withholding under the terms of an agreement entered into under subsection (1) of this section.

(4) As used in this section:

(a) "Member" means any person retired from a regular or reserve component of one of the uniformed services, who has Oregon personal income tax liability in connection with the receipt of retired pay.

(b) "Retired pay" means pay and benefits received based on conditions of the federal retirement law, pay grade, years of service, date of retirement, transfer to Fleet Reserve or Fleet Marine Corps Reserve or disability.

(c) "Uniformed services" means the Army, Navy, Air Force, Marine Corps, Coast Guard, commissioned corps of the United States Public Health Service and the commissioned corps of the National Oceanic and Atmospheric Administration.

[1985 c.87 §8]

Note: 316.193 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 316.194 - Withholding from lottery prize payments; rules.

(2) The commission shall pay to the Department of Revenue any amounts withheld under this section in the time and manner provided by the department by rule.

(3) If a prize exceeds $600, the commission shall provide the prize recipient an income reporting form indicating the amount of the prize payment being made. At the request of the prize recipient or the department, the commission shall provide the requester a copy of an income reporting form provided under this subsection.

[1997 c.849 §4; 1999 c.43 §1; 1999 c.143 §5; 2003 c.48 §1]



Section 316.195



Section 316.196 - Withholding of state income taxes from federal retirement pay for civil service annuitant.

(2) The department shall establish by rule a procedure under which a United States civil service annuitant may request voluntary withholding under an agreement entered into under subsection (1) of this section. The procedure may include a minimum monthly amount to be withheld and paid over to the state.

(3) Notwithstanding ORS 314.835 or 314.840, the department may disclose to the United States Office of Personnel Management the name, address or Social Security number of any United States civil service annuitant electing voluntary withholding of state income taxes whenever necessary to enable the United States Office of Personnel Management to implement such withholding under the terms of an agreement entered into under subsection (1) of this section.

(4) As used in this section:

(a) "Civil service annuitant" means any person retired from the federal civil service who has Oregon personal income tax liability in connection with the receipt of retirement pay. "Civil service annuitant" includes a survivor annuitant within the meaning of Title 5, United States Code, section 8331.

(b) "Retirement pay" means regular, recurring monthly annuity payments received based on conditions of federal retirement law, but does not include retired pay as defined in ORS 316.193.

[1985 c.87 §7]

Note: 316.196 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 316.197 - Payment to department by employer; interest on delinquent payments.

(b) Notwithstanding the provisions of paragraph (a) of this subsection, any employer of agricultural employees who is not required to withhold federal income taxes for any period but who is required to deduct and retain amounts from wages paid to those employees under ORS 316.167 and 316.172 shall pay over to the department, or financial agent of the department, taxes so withheld at the same time and for the same period for which the employer is required to pay over employer and employee taxes under chapter 21 of the Internal Revenue Code (Federal Insurance Contributions Act).

(2) Every amount so paid over shall be accounted for as part of the collections under this chapter. No employee has any right of action against an employer in respect of any moneys deducted from wages and paid over in compliance or intended compliance with this section.

(3) If any amount required to be withheld and paid over to the department is delinquent, interest shall accrue at the rate prescribed under ORS 305.220 on that amount from the last day of the month following the end of the calendar quarter within which the amount was required to be paid to the department to the date of payment. The provisions of this subsection shall not relieve any employer from liability for a late payment penalty under any other provision of law.

[1969 c.493 §31; 1975 c.594 §1; 1982 s.s.1 c.1 §2; 1983 c.697 §1; 1985 c.87 §4; 1989 c.901 §7]



Section 316.198 - Payment by electronic funds transfer; phase-in; rules.

(2) The Department of Revenue may adopt rules that provide exemptions from the requirement that combined quarterly tax and assessment payments be paid by electronic funds transfer when the taxpayer is disadvantaged by required payment by electronic funds transfer.

(3) The Department of Revenue may accept electronically filed payments voluntarily submitted by an employer who is not required to pay by means of electronic funds transfer.

(4) As used in this section, the term "electronic funds transfer" has the meaning given that term in ORS 293.525.

[1997 c.299 §2; 2001 c.28 §6]



Section 316.200



Section 316.202 - Reports by employer; waiver; penalty for failure to substantiate report; rules.

(2) Except as provided in subsection (4) of this section, every employer shall submit a combined quarterly return to the department on a form provided by it showing the number of payments made, the withheld taxes paid during the quarter and an explanation of federal withholding taxes as computed by the employer. The report shall be filed with the department on or before the last day of the month following the end of the quarter.

(3) The employer shall make an annual return to the department on forms provided or approved by it, summarizing the total compensation paid and the taxes withheld for all employees during the calendar year and shall file the same with the department on or before the due date of the corresponding federal return for the year for which report is made. Failure to file the annual report without reasonable excuse on or before the 30th day after notice has been given to the employer of failure subjects the employer to a penalty of $100. The department may by rule require additional information the department finds necessary to substantiate the annual return, including but not limited to copies of federal form W-2 for individual employees, and may prescribe circumstances under which the filing requirement imposed by this subsection is waived.

(4) Notwithstanding the provisions of subsection (2) of this section, employers of agricultural employees may submit returns annually showing the number of payments made and the withheld taxes paid. However, such employers shall make and file a combined quarterly tax report with respect to other tax programs, as required by ORS 316.168.

(5) In addition to any other penalty required by law:

(a) A person who fails to substantiate a report required under subsection (3) of this section, or who files incomplete or incorrect substantiation, shall be subject to a penalty of $50 per federal form W-2 after the date on which the substantiation is due, up to a maximum penalty of $2,500.

(b) A person who knowingly fails to substantiate a report required under subsection (3) of this section, or who knowingly files incomplete or incorrect substantiation, shall be subject to a penalty of $250 per federal form W-2 after the date on which the substantiation is due, up to a maximum penalty of $25,000.

[1969 c.493 §32; 1973 c.83 §1; 1982 s.s.1 c.1 §3; 1983 c.697 §2; 1987 c.366 §4; 1989 c.901 §8; 1993 c.593 §5; 1995 c.815 §1; 2013 c.734 §2; 2014 c.114 §14]



Section 316.205



Section 316.207 - Liability for tax; warrant for collection; conference; appeal.

(2) At any time the employer fails to remit any amount withheld, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued, recorded and proceeded upon in the same manner and shall have the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes.

(3)(a) In the case of an employer that is assessed pursuant to the provisions of ORS 305.265 (12) and 314.407 (1), the department may issue a notice of liability to any officer, employee or member described in ORS 316.162 (3)(b) of such employer within three years from the time of assessment. Within 30 days from the date the notice of liability is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or advise the department in writing of objections to the liability and, if desired, request a conference. Any conference shall be governed by the provisions of ORS 305.265 pertaining to a conference requested from a notice of deficiency.

(b) After a conference or, if no conference is requested, a determination of the issues considering the written objections, the department shall mail the officer, employee or member a conference letter affirming, canceling or adjusting the notice of liability. Within 90 days from the date the conference letter is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or appeal to the tax court in the manner provided for an appeal from a notice of assessment.

(c) If neither payment nor written objection to the notice of liability is received by the department within 30 days after the notice of liability has been mailed, the notice of liability becomes final. In such event, the officer, employee or member may appeal the notice of liability to the tax court within 90 days after it became final in the manner provided for an appeal from a notice of assessment.

(4)(a) In the case of a failure to file a withholding tax report on the due date, governed by the provisions of ORS 305.265 (10) and 314.400, the department, in addition to the provisions of ORS 305.265 (10) and 314.400, may send notices of determination and assessment to any officer, employee or member described in ORS 316.162 (3)(b) any time within three years after the assessment of an employer described in ORS 316.162 (3)(a). The time of assessment against such officer, employee or member shall be 30 days after the date the notice of determination and assessment is mailed. Within 30 days from the date the notice of determination and assessment is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or advise the department in writing of objections to the assessment, and if desired, request a conference. Any conference shall be governed by the provisions of ORS 305.265 pertaining to a conference requested from a notice of deficiency.

(b) After a conference or, if no conference is requested, a determination of the issues considering the written objections, the department shall mail the officer, employee or member a conference letter affirming, canceling or adjusting the notice of determination and assessment. Within 90 days from the date the conference letter is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or appeal in the manner provided for an appeal from a notice of assessment.

(c) If neither payment nor written objection to the notice of determination and assessment is received by the department within 30 days after the notice of determination and assessment has been mailed, the notice of determination and assessment becomes final. In such event, the officer, employee or member may appeal the notice of determination and assessment to the tax court within 90 days after it became final in the manner provided for an appeal from a notice of assessment.

(5)(a) More than one officer or employee of a corporation may be held jointly and severally liable for payment of withheld taxes.

(b) Notwithstanding the provisions of ORS 314.835, 314.840 or 314.991, if more than one officer or employee of a corporation may be held jointly and severally liable for payment of withheld taxes, the department may require any or all of the officers, members or employees who may be held liable to appear before the department for a joint determination of liability. The department shall notify each officer, member or employee of the time and place set for the determination of liability.

(c) Each person notified of a joint determination under this subsection shall appear and present such information as is necessary to establish that person’s liability or nonliability for payment of withheld taxes to the department. If any person notified fails to appear, the department shall make its determination on the basis of all the information and evidence presented. The department’s determination shall be binding on all persons notified and required to appear under this subsection.

(d)(A) If an appeal is taken to the Oregon Tax Court pursuant to ORS 305.404 to 305.560 by any person determined to be liable for unpaid withholding taxes under this subsection, each person required to appear before the department under this subsection shall be impleaded by the plaintiff. The department may implead any officer, employee or member who may be held jointly and severally liable for the payment of withheld taxes. Each person impleaded under this paragraph shall be made a party to the action before the tax court and shall make available to the tax court such information as was presented before the department, as well as such other information as may be presented to the court.

(B) The court may determine that one or more persons impleaded under this paragraph are liable for unpaid withholding taxes without regard to any earlier determination by the department that an impleaded person was not liable for unpaid withholding taxes.

(C) If any person required to appear before the court under this subsection fails or refuses to appear or bring such information in part or in whole, or is outside the jurisdiction of the tax court, the court shall make its determination on the basis of all the evidence introduced. All such evidence shall constitute a public record and shall be available to the parties and the court notwithstanding ORS 314.835, 314.840 or 314.991. The determination of the tax court shall be binding on all persons made parties to the action under this subsection.

(e) Nothing in this section shall be construed to preclude a determination by the department or the Oregon Tax Court that more than one officer, employee or member are jointly and severally liable for unpaid withholding taxes.

[1969 c.493 §33; 1985 c.406 §4; 1989 c.423 §3; 1993 c.593 §6; 1995 c.650 §38; 1997 c.839 §17; 2001 c.660 §42; 2005 c.688 §4]



Section 316.209 - Applicability of ORS 316.162 to 316.221 when services performed by qualified real estate broker or direct seller.

(a) The individual performing the services shall not be treated as an employee; and

(b) The person for whom the services are performed shall not be treated as an employer.

(2) As used in this section, "qualified real estate broker" or "qualified principal real estate broker" means any individual if:

(a) The individual is a real estate licensee under ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995;

(b) Substantially all of the remuneration (whether or not paid in cash) for the services performed by the individual as a real estate licensee is directly related to sales or other output (including the performance of services) rather than to the number of hours worked; and

(c) The services performed by the individual are performed pursuant to a written contract between the individual and the real estate broker, principal real estate broker or real estate appraiser for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to the services for Oregon tax purposes.

(3) As used in this section, "direct seller" means any individual if:

(a) The individual is:

(A) Engaged in the trade or business of selling, or soliciting the sale of, consumer products to any buyer on a buy-sell basis, a deposit-commission basis or any similar basis, which the Department of Revenue prescribes by rule, for resale by the buyer or any other person, in the home or otherwise than in a permanent retail establishment; or

(B) Engaged in the trade or business of selling, or soliciting the sale of, consumer products in the home or otherwise than in a permanent retail establishment;

(b) Substantially all the remuneration (whether or not paid in cash) for the performance of the services described in paragraph (a) of this subsection is directly related to sales or other output (including the performance of services) rather than to the number of hours worked; and

(c) The services performed by the individual are performed pursuant to a written contract between the individual and the person for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to the services for Oregon tax purposes.

[1983 c.597 §3; 2001 c.300 §61]



Section 316.210



Section 316.212 - Application of penalties, misdemeanors and jeopardy assessment; employer as taxpayer.

[1969 c.493 §34; 1982 s.s.1 c.16 §10; 1985 c.87 §5]



Section 316.213 - Definitions for ORS 316.213 to 316.219.

(a) "Duty days" means the days during the tax year from the beginning of the official preseason training period of a professional athletic team through the last game in which the professional athletic team competes or is scheduled to compete during the tax year.

(b) "Member of a professional athletic team" means an athlete or other individual rendering service to a professional athletic team if the compensation of the athlete or other individual exceeds $50,000 in a tax year.

(2) The Department of Revenue may further define by rule the terms defined in this section in a manner consistent with this section.

[2003 c.808 §6]



Section 316.214 - Withholding requirements for members of professional athletic teams.

(2) The person withholding amounts under this section shall pay the amounts withheld to the Department of Revenue at the time and in the manner prescribed by the department by rule.

(3) If the member of a professional athletic team is a resident of the State of Oregon, all compensation paid to the member, whether or not attributable to duty days, is subject to withholding under this section.

(4) If the member of a professional athletic team is not a resident of the State of Oregon, a portion of the compensation paid to the member is subject to withholding under this section. The portion subject to withholding is that portion of compensation received for the tax year that bears the same ratio to total compensation received for the tax year as the number of duty days within this state bears to the total number of duty days spent both within and outside this state during the tax year.

(5) Notwithstanding the description of the portion of compensation subject to withholding in subsection (4) of this section, the Department of Revenue may provide by rule alternative methodologies for determining the portion of compensation subject to withholding under this section that the department determines to be fair and equitable.

[2003 c.808 §7]



Section 316.215



Section 316.216



Section 316.217



Section 316.218 - Annual report of compensation paid to professional athletic team members.

(a) The total amount of compensation paid during the year to the members of the professional athletic team for which the report is being made.

(b) A roster of the members of the professional athletic team for which the report is being made who were members at any time during the year, that lists for each member:

(A) A taxpayer identification number;

(B) Compensation paid to the member; and

(C) The number of duty days in this state and the total number of duty days for the year.

(c) The amount withheld under ORS 316.214 for the year.

(d) Other information the department may require by rule.

(2) The report must be filed with the department on or before April 15 following the year for which the report is being made or at another time as the department may require by rule.

[2003 c.808 §8]



Section 316.219 - Rules.

(a) Implement the duties of the department under ORS 316.213 to 316.219; and

(b) Carry out the purposes of ORS 316.213 to 316.221.

(2) The rules may include, but are not limited to:

(a) Rules providing alternative methodologies for determining the portion of compensation subject to withholding under ORS 316.214 (4) that the department determines to be fair and equitable; and

(b) Rules construing ORS 316.162 to 316.221 in a manner that is consistent and compatible with the withholding provisions of ORS 316.213 to 316.219.

[2003 c.808 §8a]



Section 316.220 - Alternative withholding requirements for qualifying film production compensation; rules; refund prohibition.

(2) For tax years beginning on or after January 1, 2007, the Department of Revenue may by rule prescribe a withholding percentage that reflects the department’s best estimate of state personal income tax attributable to qualifying compensation. If a withholding percentage is established by rule, a person described in subsection (1) of this section shall withhold at the percentage established by rule in lieu of subsection (1) of this section and the state personal income tax withholding requirements under ORS 316.167.

(3) A person who withholds amounts under this section shall pay the amounts withheld to the Department of Revenue and shall file combined quarterly tax and assessment reports in accordance with ORS 316.168.

(4) A person who is required to withhold amounts under this section shall file, in addition to any other reports required by law, a report with the Oregon Film and Video Office, reporting:

(a) The total amount of qualifying compensation paid by the person;

(b) The names, taxpayer identification numbers and amounts of qualifying compensation paid to each employee receiving qualifying compensation during the period during which the qualifying film production was produced;

(c) The total amount withheld under this section for the period during which the qualifying film production was produced; and

(d) Any other information required by the office.

(5) The report must be filed with the office as soon as is practicable following completion of the qualifying film production or, in the case of a qualifying film production that consists of commercials, annually on or before January 31 of the year following the year in which the commercials were produced. The office shall report the total amount reported by each person under subsection (4)(c) of this section to the department.

(6) Notwithstanding ORS 316.171 or other law governing claims for refund of withheld amounts under ORS 316.162 to 316.221, a person who withholds amounts under this section may not file a claim for refund with respect to any amount shown as having been withheld or any payment accompanying a report filed under ORS 316.162 to 316.221 for a reporting period that overlaps a period for which a report is filed under subsection (4) of this section.

[2005 c.559 §4]



Section 316.221 - Disposition of withheld amounts.

(2) Notwithstanding ORS 314.835 or 314.840 or other law concerning the disclosure of tax information, the department may send copies of withholding reports filed under ORS 316.162 to 316.221 by a certificate holder and statements of the amounts actually withheld by a certificate holder to the Oregon Film and Video Office.

(3) Amounts necessary to reimburse the department for the expenses of the department in administering this section and ORS 316.220, not to exceed one-half of one percent of amounts deposited in the suspense account described in subsection (1) of this section, are continuously appropriated to the department from the suspense account. The balance of the suspense account shall be transferred to the Greenlight Oregon Labor Rebate Fund established under section 2, chapter 559, Oregon Laws 2005.

[2005 c.559 §5]



Section 316.222



Section 316.223 - Alternate methods of filing, reporting and calculating liability for nonresident employer and employee in state temporarily; rules.

(a) "Nonresident employer" means an employer who:

(A) Has no permanent place of business within this state; and

(B) Employs qualifying nonresident employees to perform temporary services in this state.

(b) "Qualifying nonresident employee" means an employee or independent contractor who:

(A) Is not a resident or part-year resident of this state;

(B) Performs temporary services in this state for one or more nonresident employers; and

(C) Has no income from Oregon sources other than income earned in connection with the performance of temporary services for one or more nonresident employers.

(c) "Temporary services" means services performed during a limited period of time, not to exceed 200 days in one calendar year.

(2) The Department of Revenue shall provide for alternate methods of filing, reporting or calculating tax liability, to be used by nonresident employers and qualifying nonresident employees to report and pay Oregon personal income tax on income earned in connection with the employees’ performance of temporary services in this state. In providing for an alternate filing, reporting or calculating method, the department shall have the power to:

(a) Prescribe forms to be filed by nonresident employers to satisfy withholding registration, quarterly filing and account termination filing requirements under ORS 316.162 to 316.221, or employee estimated tax requirements under ORS 316.557 to 316.589.

(b) Prescribe forms to be filed by qualifying nonresident employees to satisfy annual personal income tax return requirements under ORS 316.362.

(c) Determine, based upon the circumstances, the amount of withholding or estimated tax payments necessary to result in a sum substantially equivalent to the amount of tax that a qualifying nonresident employee will be required to pay under this chapter.

(d) Enter into agreements pursuant to ORS 305.150 for the purpose of finally determining the Oregon personal income tax liability of qualifying nonresident employees.

(e) Determine whether and to what extent other provisions of this chapter shall be applied to nonresident employers or qualifying nonresident employees.

(3)(a) Except as provided in paragraph (b) of this subsection, a nonresident employer shall comply with the requirements of ORS 316.162 to 316.221 in the same manner as any other employer.

(b) A nonresident employer may elect to employ an alternate method established by the department pursuant to this section by notifying the department in the time and manner established by rule of the department. Any nonresident employer giving notice of election under this paragraph shall not be required to comply with the requirements of ORS 316.162 to 316.221.

(4)(a) Notwithstanding the election of a nonresident employer to employ the alternate method established by the department under this section, a qualifying nonresident employee may elect to report and pay Oregon personal income tax on income earned by the employee in connection with the employee’s performance of temporary services in this state in the same manner as any other nonresident.

(b) If a nonresident employer does not make the election permitted under subsection (3) of this section, the qualifying nonresident employees of the employer shall report and pay Oregon personal income tax on income earned in connection with their performance of temporary services within this state in the same manner as any other nonresident.

(5) The department may adopt any rules it considers necessary to carry out the provisions of this section.

[Formerly 316.216]



Section 316.227



Section 316.255



Section 316.256



Section 316.257



Section 316.258



Section 316.260



Section 316.265



Section 316.266



Section 316.267 - Application of chapter to estates and certain trusts.

[1969 c.493 §39; 1973 c.115 §3]



Section 316.270



Section 316.272 - Computation and payment on estate or trust.

[1969 c.493 §40; 1983 c.684 §21]



Section 316.275



Section 316.277 - Associations taxable as corporations exempt from chapter.

(2) An association, trust or other unincorporated organization that is not taxable as a corporation for federal income tax purposes but by reason of its purposes or activities is exempt from federal income tax except with respect to its unrelated business taxable income, is taxable under this chapter on such federally taxable income.

[1969 c.493 §41; 1973 c.402 §21]



Section 316.279 - Treatment of business trusts and business trusts income.

[1973 c.115 §2; 1995 c.556 §4]



Section 316.280



Section 316.281



Section 316.282 - Definitions related to trusts and estates; rules.

(a) "Qualified funeral trust" has the meaning given that term in section 685 of the Internal Revenue Code.

(b) "Resident estate" means an estate of which the fiduciary is appointed by an Oregon court or the administration of which is carried on in Oregon.

(c) "Resident funeral trust" means a qualified funeral trust that, at the time of the initial funding of the trust:

(A) Is required to be established under the laws of this state; or

(B) Is established by a contract, the terms of which state that a service or merchandise is to be provided by a funeral home or cemetery located in this state.

(d) "Resident trust" means a trust, other than a qualified funeral trust, of which the fiduciary is a resident of Oregon or the administration of which is carried on in Oregon. In the case of a fiduciary that is a corporate fiduciary engaged in interstate trust administration, the residence and place of administration of a trust both refer to the place where the majority of fiduciary decisions are made in administering the trust.

(2) The taxable income of a resident estate, resident trust or resident funeral trust is its federal taxable income modified by the addition or subtraction, as the case may be, of its share of the fiduciary adjustment determined under ORS 316.287.

(3) The Department of Revenue shall adopt rules defining "trust administration" for purposes of subsection (1)(d) of this section that include within the definition activities related to fiduciary decision making and that exclude from the definition activities related to incidental execution of fiduciary decisions.

(4) The department shall adopt rules providing for simplified reporting of resident funeral trusts having a single trustee and of resident funeral trusts that are terminated during the tax year.

[1969 c.493 §§42,43; 1997 c.100 §7; 1997 c.325 §42; 2003 c.50 §1]



Section 316.285



Section 316.286



Section 316.287 - "Fiduciary adjustment" defined; shares proportioned; rules.

(2) The respective shares of an estate or trust and its beneficiaries (including, solely for the purpose of this allocation, nonresident beneficiaries) in the fiduciary adjustment shall be in proportion to their respective shares of federal distributable net income of the estate or trust. If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the fiduciary adjustment shall be in proportion to the share of the estate or trust income of the beneficiary for such year, under state law or the terms of the instrument, that is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the fiduciary adjustment shall be allocated to the estate or trust.

(3) The Department of Revenue may by rule authorize the use of such other methods of determining to whom the items comprising the fiduciary adjustment shall be attributed, as may be appropriate and equitable, on such terms and conditions as the department may require.

[1969 c.493 §44; 1975 c.705 §6; 2009 c.33 §21]



Section 316.290



Section 316.291



Section 316.292 - Credit for taxes paid another state.

(2) Notwithstanding the limitations contained in ORS 316.082 and 316.131, if an estate or trust is a resident of this state and also a resident of another state, the estate or trust shall be allowed a credit against the taxes imposed under this chapter for income taxes imposed by and paid to the other state, subject to the following conditions:

(a) Credit shall be allowed only for the proportion of the taxes paid to the other state as the income taxable under this chapter and also subject to tax in the other state bears to the entire income upon which the taxes paid to the other state are imposed.

(b) The credit shall not exceed the proportion of the tax payable under this chapter as the income subject to tax in the other state and also taxable under this chapter bears to the entire income taxable under this chapter.

[1969 c.493 §45; 1985 c.802 §10; 1991 c.838 §7]



Section 316.295



Section 316.296



Section 316.297



Section 316.298 - Accumulation distribution credit.

(2) The credit under this section shall not reduce the tax otherwise due from the beneficiary under this chapter to an amount less than would have been due if the accumulation distribution or part thereof were excluded from the adjusted gross income of the beneficiary.

[1969 c.493 §46; 1997 c.839 §18; 1999 c.90 §14; 2001 c.660 §43]



Section 316.299



Section 316.302 - "Nonresident estate or trust" defined.

[1969 c.493 §47; 1997 c.325 §43]



Section 316.305



Section 316.306



Section 316.307 - Income of nonresident estate or trust.

(1) Items of income, gain, loss and deduction mean those derived from or connected with sources in this state.

(2) Items of income, gain, loss and deduction entering into the definition of federal distributable net income include such items from another estate or trust of which the first estate or trust is a beneficiary.

(3) The source of items of income, gain, loss or deduction shall be determined under regulations prescribed by the Department of Revenue in accordance with the general rules in ORS 316.127 as if the estate or trust were a nonresident individual.

(4) The income of a nonresident estate or trust consists of:

(a) Its share of items of income, gain, loss and deduction that enter into the federal definition of distributable net income;

(b) Increased or reduced by the amount of any items of income, gain, loss or deduction that are recognized for federal income tax purposes but excluded from the federal definition of distributable net income of the estate or trust;

(c) Less the amount of the deduction for its federal exemption.

[1969 c.493 §48; 1983 c.684 §22]



Section 316.310



Section 316.312 - Determination of Oregon share of income.

(a) To the amount of items of income, gain, loss and deduction that enter into the definition of distributable net income there shall be added or subtracted, as the case may be, the modifications to federal taxable income described in this chapter to the extent they relate to items of income, gain, loss and deduction that also enter into the definition of distributable net income. No modification shall be made under this section that has the effect of duplicating an item already reflected in the definition of distributable net income.

(b) The amount determined under paragraph (a) of this subsection shall be allocated among the estate or trust and its beneficiaries (including, solely for the purpose of this allocation, resident beneficiaries) in proportion to their respective shares of federal distributable net income. The amounts so allocated have the same character as for federal income tax purposes. If an item entering into the computation of such amounts is not characterized for federal income tax purposes, it has the same character as if realized directly from the source from which realized by the estate or trust, or incurred in the same manner as incurred by the estate or trust.

(c) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the net amount determined under paragraph (a) of this subsection shall be in proportion to the beneficiary’s share of the estate or trust income for such year, under state law or the terms of the instrument, that is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

(2) The Department of Revenue may by regulation establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources in this state, and in the modifications related thereto, as may be appropriate and equitable.

[1969 c.493 §49; 1975 c.705 §7]



Section 316.315



Section 316.317 - Credit to beneficiary for accumulation distribution.

[1969 c.493 §50]



Section 316.320



Section 316.325



Section 316.330



Section 316.335



Section 316.336



Section 316.337



Section 316.340



Section 316.342



Section 316.345



Section 316.347



Section 316.350



Section 316.352



Section 316.353



Section 316.355



Section 316.360



Section 316.362 - Persons required to make returns.

(a) Every resident individual:

(A) Who is required to file a federal income tax return for the taxable year; or

(B) Who has gross income greater than the sum of:

(i) The basic standard deduction allowed under ORS 316.695 (1)(c)(B);

(ii) Any additional standard deduction allowed to the taxpayer under ORS 316.695 (7); and

(iii) An amount equal to the income equivalent of one personal exemption credit under ORS 316.085 (3)(b) if unmarried, or equal to the income equivalent of two personal exemption credits under ORS 316.085 (3)(b) if married.

(b) Every nonresident individual who has federal gross income from sources in this state of more than the basic standard deduction allowed under ORS 316.695 (1)(c)(B).

(c) Every resident estate or trust that is required to file a federal income tax return.

(d) Every nonresident estate that has federal gross income of $600 or more for the taxable year from sources within this state.

(e) Every nonresident trust that for the taxable year has from sources within this state any taxable income, or gross income of $600 or more regardless of the amount of taxable income.

(2) Nothing contained in this section shall preclude the Department of Revenue from requiring any individual, estate or trust to file a return when, in the judgment of the department, a return should be filed.

(3) For purposes of this section, the income equivalent of a personal exemption credit under ORS 316.085 (3)(b) shall be determined as follows:

(a) Divide the personal exemption credit amount by the rate applicable to the lowest income bracket under ORS 316.037.

(b) If the resulting quotient is less than the maximum amount of income subject to the rate used in paragraph (a) of this subsection, the quotient is the income equivalent.

(c) If the resulting quotient is more than the maximum amount of income subject to the rate used in paragraph (a) of this subsection:

(A) Multiply the maximum amount of income subject to the rate used in paragraph (a) of this subsection by the rate used in paragraph (a) of this subsection.

(B) Determine the difference between the product calculated under subparagraph (A) of this paragraph and the personal exemption credit amount.

(C) Divide the difference determined in subparagraph (B) of this paragraph by the rate applicable to the income bracket that is the next succeeding the lowest income bracket under ORS 316.037.

(D) Add the quotient determined in subparagraph (C) of this paragraph to the maximum amount of income subject to the rate used in paragraph (a) of this subsection. The sum is the income equivalent.

[1969 c.493 §54; 1983 c.740 §90; 2001 c.77 §6; 2001 c.660 §15]



Section 316.363 - Returns; instructions.

(1) Be written in simple words used in their commonly understood senses that convey meanings clearly and directly;

(2) Be written in primarily simple, rather than compound or complex, sentences that are as short as possible;

(3) Limit the use of definitions to definitions of words that cannot be properly explained or qualified in the text;

(4) Include an index at the beginning of the instructions to provide a useful guide to the use of the form. The index shall give a comprehensive listing of return form parts in a logical sequence, and the index listings shall clearly state the contents of each section;

(5) Have the text of the instructions printed in roman type at least as large as 10-point modern type, two points leaded;

(6) Have margins that are adequate for purposes of readability, and have a line length of the text not exceeding four inches for a column;

(7) Have section headings printed in a contrasting color, typeface or size; and

(8) Be printed so that the contrast and legibility of the ink and paper used is substantially the equivalent of black ink on white paper.

[1977 c.736 §2]



Section 316.364 - Flesch Reading Ease Score form instructions.

(2) As used in this section:

(a) "Flesch Reading Ease Score" means 206.835 - (x + y) where x equals average sentence length multiplied by 1.015 and y equals average word length multiplied by 84.6.

(b) "Average sentence length" means the total number of words in the instructions to the state income tax return form divided by the total number of sentences in the instructions.

(c) "Average word length" means the total number of syllables in the instructions to the state income tax return form divided by the total number of words in the instructions.

[1977 c.736 §3]



Section 316.365



Section 316.367 - Joint return by spouses in a marriage.

(1) No joint return shall be made under this chapter if the spouses are not permitted to file a joint federal income tax return;

(2) If the federal income tax liability of either spouse is determined on a separate federal return, their income tax liabilities under this chapter shall be determined on separate returns;

(3) If the federal income tax liabilities of the spouses are determined on a joint federal return, they shall file a joint return under this chapter and their tax liabilities shall be joint and several; and

(4) If neither spouse is required to file a federal income tax return and either or both are required to file an income tax return under this chapter, they may elect to file separate or joint returns and pursuant to such election their liabilities shall be separate or joint and several.

[1969 c.493 §55; 1985 c.802 §9; 2015 c.629 §43]



Section 316.368 - When joint return liability divided; showing of marital status and hardship; rules.

[1993 c.593 §8]



Section 316.369 - Circumstances where one spouse relieved of joint return liability; rules.

(1) If the Internal Revenue Service has made a determination that relieved the spouse of liability for federal taxes for the same tax year under Internal Revenue Code provisions that provide for spouse relief from liability; or

(2) If the Internal Revenue Service has not made a determination that relieved the spouse of liability for the tax year, but the spouse qualifies to be relieved of state tax liability under rules adopted by the Department of Revenue. In adopting rules under this subsection, the department shall consider the provisions of the Internal Revenue Code and regulations issued thereunder that provide for spouse relief from liability for federal taxes.

[1983 c.627 §§2,3; 1985 c.802 §9a; 1999 c.90 §15; 2001 c.660 §7]



Section 316.370



Section 316.371



Section 316.372 - Minor to file return; unpaid tax assessable against parent; when parent may file for minor.

(2) Except as provided in subsection (3) of this section, a minor shall file a return and include on the return all items of the minor’s income, including income attributable to personal services. Income included on the minor’s return shall not be included on the return of the parent. All expenditures by the parent or the minor attributable to the minor’s income are considered to have been paid or incurred by the minor. However, any tax assessed against the minor that is attributable to income from personal services and that is not paid by the minor is for all purposes considered to be properly assessed against the parent.

(3) If a parent is eligible to elect and elects to include the interest and dividend income of a child on the parent’s federal income tax return under section 1(g)(7)(B) of the Internal Revenue Code, the parent shall be considered to have elected to include the interest and dividend income of the child on the return filed by the parent for the same taxable period for purposes of this chapter. The child need not in such case file a return for purposes of this chapter for the taxable period to which the election applies.

[1969 c.493 §56; 1989 c.625 §13a; 1991 c.457 §7a; 2015 c.480 §11]



Section 316.375



Section 316.377 - Individual under disability.

[1969 c.493 §57; 1985 c.761 §13]



Section 316.380



Section 316.382 - Returns by fiduciaries.

(2) The income tax return of an estate or trust shall be made and filed by the fiduciary thereof, whether the income is taxable to the estate or trust or to the beneficiaries thereof. If two or more fiduciaries are acting jointly, the return may be made by any one of them.

[1969 c.493 §58; 1975 c.705 §9]



Section 316.385



Section 316.387 - Election for final tax determination by personal representative; period for assessment of deficiency; discharge of personal representative from personal liability for tax.

(2) Notwithstanding the provisions of subsection (1) of this section, if the department finds that gross income equal to 25 percent or more of the gross income reported has been omitted from the taxpayer’s return, notice of the deficiency may be given at any time within five years after the return was filed.

(3) The limitations to the giving of a notice of deficiency provided in this section shall not apply to a deficiency resulting from false or fraudulent returns, or in cases where no return has been filed. If the Commissioner of Internal Revenue or other authorized official of the federal government makes a correction resulting in a change of the decedent’s or the estate of the decedent’s tax for state income tax purposes, then notice of a deficiency under any law imposing tax upon or measured by income for the corresponding tax year may be mailed within one year after the department is notified by the fiduciary or the commissioner of such federal correction, or within the applicable 18-month or five-year period prescribed in subsections (1) and (2) of this section, respectively, whichever period later expires.

(4) After filing the decedent’s return, the personal representative, administrator, trustee or other fiduciary may apply in writing for discharge from personal liability for tax on the decedent’s income. After paying any tax for which the personal representative, administrator, trustee or other fiduciary is subsequently notified, or after expiration of nine months since receipt of the application and during which no notification of tax liability is made, the discharge becomes effective. A discharge under this subsection does not discharge the personal representative, administrator, trustee or other fiduciary from liability to the extent that assets of the decedent’s estate are still in the possession or control of the personal representative, administrator, trustee or other fiduciary. The failure of a personal representative to make application and otherwise proceed under this subsection shall not affect the protection available to the personal representative under ORS 116.113 (2), 116.123 and 116.213.

(5) For the purpose of facilitating the settlement and distribution of estates held by fiduciaries, the department, on behalf of the state, may agree upon the amount of taxes at any time due or to become due from such fiduciaries under this chapter or transferees of an estate as provided in ORS 314.310 with respect to a tax return or returns of or for a decedent individual or an estate or trust, and payment in accordance with such agreement shall be in full satisfaction of the taxes to which the agreement relates.

[1969 c.493 §59; 1971 c.333 §3; 1995 c.453 §5]



Section 316.390



Section 316.392 - Notice of qualification of receiver and others.

[1969 c.493 §60]



Section 316.397



Section 316.402



Section 316.405



Section 316.406



Section 316.407



Section 316.408



Section 316.410



Section 316.411



Section 316.412



Section 316.414



Section 316.415



Section 316.417 - Date return considered made or advance payment made.

(2) ORS 305.820 applies to returns filed by mail or private express carrier and to due dates that fall on a Saturday, Sunday or legal holiday.

[1969 c.493 §64; 1993 c.44 §3]



Section 316.420



Section 316.422



Section 316.425



Section 316.426



Section 316.430



Section 316.432



Section 316.434



Section 316.436



Section 316.438



Section 316.440



Section 316.442



Section 316.444



Section 316.446



Section 316.448



Section 316.450



Section 316.454



Section 316.455



Section 316.457 - Department may require copy of federal return.

[1969 c.493 §66; 1977 c.872 §6]



Section 316.462 - Change of election.

[1969 c.493 §67]



Section 316.467



Section 316.472 - Tax treatment of common trust fund; information return required.

(2) Every financial institution or trust company maintaining a common trust fund shall make a return to the Department of Revenue for each tax year, stating specifically, with respect to such fund, the items of gross income and deductions, and shall include in the return information sufficient to identify the trusts and estates entitled to share in the net income of the common trust fund and the amount of the proportionate share of each such participant. The return shall be made at such time as is designated by the department.

[1969 c.493 §69; 1997 c.631 §456]



Section 316.475



Section 316.480



Section 316.485



Section 316.487



Section 316.490 - Refund as contribution to Alzheimer’s Disease Research Fund.

(2) A designation under subsection (1) of this section shall be made with respect to any taxable year on the returns for that taxable year, and once made shall be irrevocable.

[1987 c.902 §2; 1989 c.987 §25; 2007 c.822 §16]



Section 316.491 - Refund as contribution to Oregon Military Emergency Financial Assistance Program.

(2) Moneys contributed to the Oregon Military Emergency Financial Assistance Program through the checkoff program described in subsection (1) of this section shall be deposited in the Oregon Military Emergency Financial Assistance Fund.

[2005 c.836 §11; 2007 c.822 §17]

Note: 316.491 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 316.493 - Refund as contribution for prevention of child abuse and neglect.

(2) Any individual taxpayer who files an Oregon income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the holder of the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund by marking the appropriate box printed on the return as provided in ORS 305.690 to 305.753.

(3) The Department of Revenue shall transfer to the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund an amount as credited to the subaccount or its successor.

[1987 c.771 §2; 1989 c.987 §19; 1999 c.1084 §40; 2007 c.822 §18]



Section 316.495



Section 316.502 - Distribution of revenue to General Fund; working balance; refundable credit payments.

(2) A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $1 million.

(3) Moneys are continuously appropriated to the Department of Revenue to make:

(a) The refunds authorized under subsection (2) of this section; and

(b) The refund payments in excess of tax liability authorized under ORS 315.174, 315.262, 315.264 and 315.266 and section 17, chapter 906, Oregon Laws 2007.

[1969 c.493 §70; 1977 c.761 §2; 2003 c.473 §12; 2005 c.826 §§4,4a; 2005 c.832 §§55,60; 2007 c.843 §§84,85,86,87; 2007 c.868 §§6,6a,7,7a; 2007 c.906 §§19,19a,20,20a; 2011 c.83 §17; 2013 c.722 §53; 2013 c.750 §47; 2013 c.763 §7; 2015 c.701 §4]



Section 316.505



Section 316.510



Section 316.512



Section 316.513



Section 316.515



Section 316.520



Section 316.525



Section 316.530



Section 316.535



Section 316.540



Section 316.545



Section 316.550



Section 316.555



Section 316.557 - Definition of "estimated tax."

[1980 c.7 §4; 1985 c.603 §4; 1997 c.839 §21; 1999 c.90 §16; 2001 c.660 §44]



Section 316.559 - Application of ORS 316.557 to 316.589 to estates and trusts.

[1980 c.7 §9]



Section 316.560



Section 316.563 - When declaration of estimated tax required; exception; effect of short tax year; content; amendment; rules.

(a) The gross income for the taxable year can be reasonably expected to include more than $1,000 from sources other than wages as defined in ORS 316.162 (2); or

(b) The gross income for the taxable year can be reasonably expected to exceed:

(A) $20,000 in the case of:

(i) A single individual, including a head of household as defined in section 2(b) of the Internal Revenue Code, or a surviving spouse as defined in section 2(a) of the Internal Revenue Code; or

(ii) A married individual entitled under ORS 316.567 to file a joint declaration with a spouse, but only if the spouse has not received wages, as defined in ORS 316.162 (2) for the taxable year; or

(B) $10,000 in the case of a married individual entitled under ORS 316.567 to file a joint declaration with a spouse, but only if each spouse has received wages as defined in ORS 316.162 (2) for the taxable year; or

(C) $5,000 in the case of a married individual not entitled under ORS 316.567 to file a joint declaration with a spouse.

(2) No declaration is required if the estimated tax as defined in ORS 316.557 is less than the amount established by rule of the Department of Revenue. The department shall consider the provisions of section 6654 of the Internal Revenue Code in determining the amount.

(3) An individual with a taxable year of less than 12 months shall make a declaration in accordance with rules adopted by the Department of Revenue.

(4) An individual may amend the declaration filed during the taxable year under rules prescribed by the department.

(5) The declaration shall contain information required by the department by rule.

[1980 c.7 §§2,2a,5,8; 1981 c.678 §1a; 1987 c.293 §21; 1997 c.839 §22; 1999 c.90 §17; 2001 c.660 §45]



Section 316.565



Section 316.567 - Joint declaration of spouses in a marriage; liability; effect on nonjoint returns; rules.

(2) Spouses may not make a joint declaration:

(a) If either spouse is a nonresident alien;

(b) If the spouses are separated under a judgment of divorce or of separate maintenance; or

(c) If the spouses have different taxable years.

(3) If spouses make a joint declaration but not a joint return for the taxable year, the spouses may, in such manner as they may agree, and after giving notice of the agreement to the Department of Revenue:

(a) Treat the estimated tax for the year as the estimated tax of either spouse; or

(b) Divide the estimated tax between them.

(4) If the spouses fail to agree, or fail to notify the department of the manner in which they agree, to the treatment of estimated tax for a taxable year for which they make a joint declaration but not a joint return, the payments shall be allocated between them according to rules adopted by the department. Notwithstanding ORS 314.835, 314.840 or 314.991, the department may disclose to either spouse the information upon which an allocation of estimated tax was made under this section.

[1980 c.7 §3; 1985 c.603 §5; 2003 c.576 §432; 2015 c.629 §44]



Section 316.569 - When declaration required of nonresident.

(1) Withholding under this chapter is made applicable to the wages, as defined in ORS 316.162, of the nonresident individual; or

(2) The nonresident individual has income, other than compensation for personal services subject to deduction and withholding under ORS 316.162, which is effectively connected with the conduct of a trade or business within this state.

[1980 c.7 §10; 1985 c.603 §6]



Section 316.570



Section 316.573 - When individual not required to file declaration.

(a) The estimated gross income of the individual from farming or fishing, including oyster farming, for the taxable year is at least two-thirds of the total estimated gross income from all sources for the taxable year; or

(b) The gross income of the individual from farming or fishing, including oyster farming, shown on the return of the individual in the preceding taxable year is at least two-thirds of the total gross income from all sources shown on such return.

(2) For purposes of computing gross income under this section, an individual who is a stockholder of one or more electing small business corporations for federal income tax purposes shall consider his or her share of the gross income of the electing small business corporation as his or her individual income. The electing small business corporation gross income shall be classed as farming, fishing, nonfarming or nonfishing as the case may be in carrying out the provisions of this section.

[1980 c.7 §12]



Section 316.575



Section 316.577 - Date of filing declaration.

(1) After April 1 and before June 2 of the taxable year, the declaration shall be filed on or before June 15 of the taxable year;

(2) After June 1 and before September 2 of the taxable year, the declaration shall be filed on or before September 15 of the taxable year; or

(3) After September 1 of the taxable year, the declaration shall be filed on or before January 15 of the succeeding year.

[1980 c.7 §11; 1981 c.678 §2; 1983 c.162 §64; 2003 c.46 §41]



Section 316.579 - Amount of estimated tax to be paid with declaration; installment schedule; prepayment of installment.

(2) If the declaration is filed on or before April 15 of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the filing of the declaration, the second and third on June 15 and September 15 of the taxable year, and the fourth on January 15 of the succeeding year.

(3) If the declaration is filed after April 15 and not after June 15 of the taxable year, and is not required by ORS 316.577 to be filed on or before April 15 of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the declaration, the second on September 15 of the calendar year, and the third on January 15 of the succeeding taxable year.

(4) If the declaration is filed after June 15 and not after September 15 of the taxable year, and is not required by ORS 316.577 to be filed on or before June 15 of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of filing of the declaration, and the second on January 15 of the succeeding taxable year.

(5) If the declaration is filed after September 15 of the taxable year and is not required by ORS 316.577 to be filed on or before September 15 of the taxable year, the estimated tax shall be paid in full at the time of filing of the declaration.

(6) If the declaration is filed after the time prescribed in ORS 316.577, subsections (3) to (5) of this section shall not apply. Instead, there shall be paid at the time of filing all installments of estimated tax that would have been payable on or before such time if the declaration had been filed within the time prescribed in ORS 316.577, and the remaining installments shall be paid at the times at which, and in the amounts in which, they would have been payable if the declaration had been so filed.

(7) If a taxpayer does not file a declaration but files a return on or before January 31 of the succeeding year and pays in full the amount stated as due on the return:

(a) If the declaration is not required to be filed during the taxable year, but is required to be filed on or before January 15, the return shall be considered as the declaration; and

(b) If the tax shown on the return, as reduced by the sum of the credits against the tax allowed for purposes of this chapter, is greater than the estimated tax shown in an earlier declaration, or in the last amendment thereof, the return shall be considered as the amendment of the declaration permitted by ORS 316.563 (4) to be filed on or before January 15.

(8) In the application of this section to a taxable year beginning on any date other than January 1, there shall be substituted for the 15th or last day of the month specified in this section, the 15th or last day of the corresponding month.

(9) An individual may pay an installment of the estimated tax before the date prescribed for its payment.

(10) Any payment of estimated tax received by the Department of Revenue shall first be applied to underpayments of estimated tax due for any prior installment due for the taxable year. Any excess amount shall be applied to the installment that next becomes due after the payment was received.

[1980 c.7 §§16,20; 1981 c.678 §3; 1985 c.603 §7; 1987 c.293 §22; 1993 c.730 §43; 2003 c.46 §42]



Section 316.580



Section 316.583 - Effect of payment of estimated tax or installment; credit for overpayment of prior year taxes; rules.

(2) If there is an overpayment of income tax for a taxable year, the taxpayer may elect on a timely filed return for that taxable year (determined with regard to any extension of time for filing) to have the overpayment credited against an installment of estimated tax for the subsequent taxable year. The amount credited shall be deemed paid as estimated tax on the first date prescribed for payment of the estimated tax.

(3) If there is an overpayment of income taxes for a taxable year, and the taxpayer elects on a return (including an amended return) for that taxable year filed after the due date (determined with regard to any extension of time for filing) to have the overpayment credited against an installment of estimated tax for a subsequent taxable year, the overpayment shall be credited against that installment of estimated tax. The amount credited shall be deemed paid as estimated tax on the date the return was filed.

(4) The Department of Revenue may adopt rules which enable the taxpayer or department to credit against the estimated income tax the amount the taxpayer or the department determines to be an overpayment of the income tax for a preceding taxable year.

[1980 c.7 §§19,21; 1993 c.726 §35]



Section 316.585



Section 316.587 - Effect of underpayment of estimated tax; computation of underpayment; interest; when not imposed.

(2) For purposes of subsection (1) of this section, the amount of underpayment shall be the excess of the required installment over the amount (if any) of the installment paid on or before the due date for the installment.

(3) The period of underpayment shall run from the date the installment was due to the earlier of the following dates:

(a) The 15th day of the fourth month following the close of the taxable year; or

(b) With respect to any portion of the underpayment, the date on which the portion is paid.

(4) For purposes of subsection (3)(b) of this section, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(5)(a) Interest accruing under subsection (1) of this section shall not be imposed if the individual was a resident of this state throughout the preceding taxable year and had no tax liability for that year, and the preceding taxable year was a taxable year of 12 months.

(b) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax to the extent that the Department of Revenue determines that by reason of casualty, disaster or other unusual circumstances the imposition of interest would be against equity and good conscience.

(c) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax if the department determines that:

(A) In the tax year the estimated tax payment was required to be made or in the tax year preceding such tax year, the taxpayer (i) retired after having attained age 62 or (ii) became disabled; and

(B) The underpayment was due to reasonable cause and not to willful neglect.

(d) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax attributable to the pro rata share of a shareholder of the income of an S corporation if:

(A) The income is taxable income for an initial year for which S corporation status is elected for the corporation; and

(B) The shareholder is a nonresident or for the preceding taxable year was a part-year resident for Oregon tax purposes.

(6) For purposes of this section, the estimated tax shall be computed without any reduction for the amount of credit estimated to be allowed to the individual for the taxable year under ORS 316.187. The amount of the credit allowed under ORS 316.187 for the taxable year shall be considered a payment of estimated tax. An equal part of the credit shall be considered paid on each installment date for the taxable year, unless the taxpayer establishes the date on which all amounts were actually withheld, in which case the amount so withheld shall be considered payment of estimated tax on the dates on which the amounts were actually withheld.

(7) For purposes of subsections (5) and (8) of this section, the term "tax" means the tax imposed by this chapter minus any credits against tax allowed for purposes of this chapter, other than the credit against tax provided by ORS 316.187.

(8) For purposes of subsections (2) and (4) of this section, the term "required installment" means the amount of the installment that would be due if the estimated tax were equal to the lesser of:

(a) Ninety percent of the tax shown on the return for the taxable year (or, if no return is filed, 90 percent of the tax for such year);

(b) If the preceding taxable year was a taxable year of 12 months, the percentage of the tax shown on the return filed by the individual for the preceding taxable year that is established by the Department of Revenue by rule; or

(c) Ninety percent of the tax for the taxable year computed by placing on an annualized basis the taxable income for the months in the taxable year ending before the month in which the installment is required to be paid.

(9) For purposes of subsection (8) of this section:

(a) If an amended return is filed on or before the return due date (determined with regard to any extension of time granted to the taxpayer), then the term "return" means the amended return.

(b) If during initial processing of the return the department adjusts the amount of tax due, then the term "tax shown on the return" means the tax as adjusted by the department. This paragraph shall not apply if it is ultimately determined that the adjustment was improper.

(c) The department shall consider the provisions of section 6654 of the Internal Revenue Code.

[1980 c.7 §22; 1982 s.s.1 c.16 §21; 1985 c.603 §8; 1987 c.293 §22a; 1989 c.625 §13b; 1991 c.457 §7h; 1993 c.726 §35a; 1995 c.556 §5; 1999 c.90 §18; 2001 c.660 §4]



Section 316.588 - When interest on underpayment not imposed.

(2) For purposes of this section:

(a) If an amended return is filed on or before the return due date (determined with regard to any extension of time granted to the taxpayer), then the term "return" means the amended return.

(b) If during initial processing of the return the Department of Revenue adjusts the amount of tax due, then the term "tax shown on the return" means the tax as adjusted by the department. This paragraph shall not apply if it is ultimately determined that the adjustment was improper.

[1987 c.293 §22c; 1993 c.726 §35b; 1999 c.90 §19; 2001 c.660 §5]



Section 316.589 - Application to short tax years and tax years beginning on other than January 1.

(2) In the application of ORS 316.557 to 316.589 to a taxable year beginning on any date other than January 1 there shall be substituted, for the months specified in ORS 316.557 to 316.589, the months which correspond thereto.

[1980 c.7 §§14,15; 1985 c.603 §9]



Section 316.590



Section 316.605



Section 316.610



Section 316.615



Section 316.620



Section 316.625



Section 316.630



Section 316.635



Section 316.640



Section 316.645



Section 316.650



Section 316.655



Section 316.660



Section 316.665



Section 316.670



Section 316.675



Section 316.680 - Modification of taxable income.

(a) The interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission or instrumentality of the United States to the extent includable in gross income for federal income tax purposes but exempt from state income taxes under the laws of the United States. However, the amount subtracted under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph, and by any expenses incurred in the production of interest or dividend income described in this paragraph to the extent that such expenses, including amortizable bond premiums, are deductible in determining federal taxable income.

(b) The amount of any federal income taxes accrued by the taxpayer during the taxable year as described in ORS 316.685, less the amount of any refunds of federal taxes previously accrued for which a tax benefit was received.

(c) Amounts allowable under sections 2621(a)(2) and 2622(b) of the Internal Revenue Code to the extent that the taxpayer does not elect under section 642(g) of the Internal Revenue Code to reduce federal taxable income by those amounts.

(d) Any supplemental payments made to JOBS Plus Program participants under ORS 411.892.

(e)(A) Federal pension income that is attributable to federal employment occurring before October 1, 1991. Federal pension income that is attributable to federal employment occurring before October 1, 1991, shall be determined by multiplying the total amount of federal pension income for the tax year by the ratio of the number of months of federal creditable service occurring before October 1, 1991, over the total number of months of federal creditable service.

(B) The subtraction allowed under this paragraph applies only to federal pension income received at a time when:

(i) Benefit increases provided under chapter 569, Oregon Laws 1995, are in effect; or

(ii) Public Employees Retirement System benefits received for service prior to October 1, 1991, are exempt from state income tax.

(C) As used in this paragraph:

(i) "Federal creditable service" means those periods of time for which a federal employee earned a federal pension.

(ii) "Federal pension" means any form of retirement allowance provided by the federal government, its agencies or its instrumentalities to retirees of the federal government or their beneficiaries.

(f) Any amount included in federal taxable income for the tax year that is attributable to the conversion of a regular individual retirement account into a Roth individual retirement account described in section 408A of the Internal Revenue Code, to the extent that:

(A) The amount was subject to the income tax of another state or the District of Columbia in a prior tax year; and

(B) The taxpayer was a resident of the other state or the District of Columbia for that prior tax year.

(g) Any amounts awarded to the taxpayer by the Public Safety Memorial Fund Board under ORS 243.954 to 243.974 to the extent that the taxpayer has not taken the amount as a deduction in determining the taxpayer’s federal taxable income for the tax year.

(h) If included in taxable income for federal tax purposes, the amount withdrawn during the tax year in qualified withdrawals from a savings network account for higher education established under ORS 178.300 to 178.355.

(i) Any federal deduction that the taxpayer would have been allowed for the production, processing or sale of marijuana items authorized under ORS 475B.010 to 475B.395 but for section 280E of the Internal Revenue Code.

(j) If included in taxable income for federal tax purposes, any distributions from an ABLE account that do not exceed the qualified disability expenses of the designated beneficiary as provided in ORS 178.375 and 178.380 and rules adopted by the Oregon 529 Savings Board.

(2) There shall be added to federal taxable income:

(a) Interest or dividends, exempt from federal income tax, on obligations or securities of any foreign state or of a political subdivision or authority of any foreign state. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

(b) Interest or dividends on obligations of any authority, commission, instrumentality and territorial possession of the United States that by the laws of the United States are exempt from federal income tax but not from state income taxes. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

(c) The amount of any federal estate taxes allocable to income in respect of a decedent not taxable by Oregon.

(d) The amount of any allowance for depletion in excess of the taxpayer’s adjusted basis in the property depleted, deducted on the taxpayer’s federal income tax return for the taxable year, pursuant to sections 613, 613A, 614, 616 and 617 of the Internal Revenue Code.

(e) For taxable years beginning on or after January 1, 1985, the dollar amount deducted under section 151 of the Internal Revenue Code for personal exemptions for the taxable year.

(f) The amount taken as a deduction on the taxpayer’s federal return for unused qualified business credits under section 196 of the Internal Revenue Code.

(g) The amount of any increased benefits paid to a taxpayer under chapter 569, Oregon Laws 1995, under the provisions of chapter 796, Oregon Laws 1991, and under section 26, chapter 815, Oregon Laws 1991, that is not includable in the taxpayer’s federal taxable income under the Internal Revenue Code.

(h) The amount of any long term care insurance premiums paid or incurred by the taxpayer during the tax year if:

(A) The amount is taken into account as a deduction on the taxpayer’s federal return for the tax year; and

(B) The taxpayer claims the credit allowed under ORS 315.610 for the tax year.

(i) Any amount taken as a deduction under section 1341 of the Internal Revenue Code in computing federal taxable income for the tax year, if the taxpayer has claimed a credit for claim of right income repayment adjustment under ORS 315.068.

(j) If the taxpayer makes a nonqualified withdrawal, as defined in ORS 178.300, from a savings network account for higher education established under ORS 178.300 to 178.355, the amount of the withdrawal that is attributable to contributions that were subtracted from federal taxable income under ORS 316.699.

(k) If the taxpayer makes a distribution from an ABLE account that is not a qualified disability expense of the designated beneficiary as provided in ORS 178.375 and 178.380 and rules adopted by the Oregon 529 Savings Board, the amount of the distribution that is attributable to contributions that were subtracted from federal taxable income under ORS 316.699.

(3) Discount and gain or loss on retirement or disposition of obligations described under subsection (2)(a) of this section issued on or after January 1, 1985, shall be treated for purposes of this chapter in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a foreign state or a political subdivision of a foreign state, were not tax exempt under the Internal Revenue Code.

[Formerly 316.067; 1985 c.345 §7; 1985 c.802 §11; 1987 c.293 §23; 1987 c.647 §13; 1991 c.457 §7b; 1991 c.823 §3; 1995 c.556 §8; 1995 c.561 §17; 1995 c.746 §59; 1995 c.816 §32; 1997 c.99 §18; 1999 c.90 §22; 1999 c.403 §1; 1999 c.746 §12; 1999 c.981 §16; 1999 c.1005 §3; 1999 c.1007 §3; 2001 c.13 §1; 2001 c.212 §1; 2001 c.509 §18; 2003 c.280 §3; 2007 c.843 §§1,2,2a; 2009 c.202 §§1,2; 2013 c.194 §3; 2015 c.1 §74; 2015 c.699 §§20,21; 2015 c.843 §§3,4]



Section 316.681 - Interest or dividends to benefit self-employed or individual retirement accounts.

[1985 c.738 §2; 2003 c.77 §18]



Section 316.683 - State exempt-interest dividends; rules.

(2) The term "state exempt-interest dividend" means any dividend or part thereof (other than a capital gain dividend, as defined in section 852(b) of the Internal Revenue Code) paid by a regulated investment company, or any pool of assets managed by a fiduciary, including but not limited to a financial institution, and designated by it as a state exempt-interest dividend in a written notice mailed to its shareholders or beneficiaries not later than 60 days after the close of its taxable year. If the aggregate amount so designated with respect to a taxable year (including state exempt-interest dividends paid after the close of the taxable year in the manner described in section 855 of the Internal Revenue Code) is greater than the excess of (a) the amount of interest and dividends received on obligations described in ORS 316.680 (1)(a), over (b) the sum of the amount of any deductible interest on indebtedness incurred to carry such obligations and the amount of any deductible expenses incurred in the production of interest and dividend income from such obligations, the portion of such distribution which shall constitute a state exempt-interest dividend shall be only that proportion of the amount so designated as the amount of such excess for such taxable year bears to the amount so designated. The exemption created by this section shall not exceed the portion of the dividend which is attributable to items of interest described in ORS 316.680 (1)(a).

(3) A state exempt-interest dividend shall be treated by a shareholder or beneficiary for all purposes as an item of interest described in ORS 316.680 (1)(a). The shareholder or beneficiary shall subtract from federal taxable income the state exempt-interest dividends received with respect to the shares of a regulated investment company or any pool of assets managed by a fiduciary, including but not limited to a financial institution. However, the amount subtracted under this section shall be reduced (but not below zero) by an amount equal to any deductible interest on indebtedness incurred to carry such shares multiplied by the state exempt-interest dividends and divided by the total dividends on such shares for the taxable year.

(4) If a shareholder of a regulated investment company, or a beneficiary of a pool of assets managed by a fiduciary, including a financial institution, receives a state exempt-interest dividend with respect to any share, and the share is held by the taxpayer for six months or less, then any loss on the sale or exchange of the share shall, to the extent of the amount the state exempt-interest dividend, be disallowed. The Department of Revenue may adopt rules that reduce the holding period requirements to less than six months.

(5) As used in this section, "financial institution" means a financial institution as defined in ORS 706.008.

[1987 c.293 §12b; 1989 c.988 §2; 1993 c.18 §81; 1993 c.229 §24; 1993 c.318 §13; 1997 c.631 §457]



Section 316.685 - Federal income tax deductions; accrual method of accounting required; adjustment for federal earned income credit.

(b) For purposes of calculating the amount of the deduction for federal income taxes provided under ORS 316.680, the taxpayer shall not take into account any amount of the earned income credit provided under section 32 of the Internal Revenue Code that reduced the amount of the taxpayer’s federal income tax liability for the tax year.

(2) If refunds or additional assessments result from an adjustment whether initiated by the federal or state government or the taxpayer after the filing of the original return by the taxpayer, any additional federal taxes shall be deductible by the Oregon taxpayer under this section in the year in which the adjustment is finally determined or paid whichever is later. In the case of a refund the tax reduction shall be added to the taxpayer’s income in the year in which the refund is received.

(3) For purposes of this chapter, federal income tax does not include the following:

(a) Taxes, contributions or other payments paid by employees in pursuance of federal laws relating to Social Security, railroad retirement, unemployment compensation or old age benefits.

(b) Taxes paid pursuant to the Self-Employment Contribution Act, subtitle A, chapter 2, Internal Revenue Code.

[Formerly 316.072; 1987 c.293 §24; 1997 c.692 §4]



Section 316.687 - Amount in excess of standard deduction for child, if child’s income included on parent’s federal return; limitation.

[1989 c.625 §13; 1991 c.457 §7c; 1997 c.839 §23; 1999 c.917 §2]



Section 316.690 - Foreign income taxes.

(2) The deduction for foreign country income taxes provided by this section shall be limited as follows:

(a) Except as provided in paragraph (b) of this subsection, the sum of foreign country income taxes deducted in computing state taxable income and the modification for federal income taxes authorized by ORS 316.680 (1)(b) as limited by ORS 316.695 (3) shall not exceed $3,000.

(b) In the case of spouses in a marriage filing separate tax returns, the sum described in paragraph (a) of this subsection shall be limited to $1,500.

[Formerly 316.071; 1985 c.345 §8; 1987 c.293 §24a; 2015 c.629 §45]



Section 316.693 - Subtraction for medical expenses of elderly individuals.

(A) $3,600 for a joint return if both spouses meet the age requirement for the tax year under subsection (2) of this section, with no more than $1,800 attributable to the medical care of either spouse;

(B) $1,800 for a joint return if only one spouse meets the age requirement for the tax year under subsection (2) of this section, with no more than $1,800 attributable to the medical care of that spouse; or

(C) $1,800 for each individual filing a return who meets the age requirement for the tax year under subsection (2) of this section, with no more than $1,800 attributable to the medical care of that individual.

(b) The subtraction under this section may not include amounts that have previously been deducted in the calculation of Oregon taxable income.

(2) The subtraction under this section is available only if the individual has attained the following age before the close of the tax year:

(a) For tax years beginning on or after January 1, 2013, and before January 1, 2014, an individual must attain 62 years of age before the close of the tax year.

(b) For tax years beginning on or after January 1, 2014, and before January 1, 2016, an individual must attain 63 years of age before the close of the tax year.

(c) For tax years beginning on or after January 1, 2016, and before January 1, 2018, an individual must attain 64 years of age before the close of the tax year.

(d) For tax years beginning on or after January 1, 2018, and before January 1, 2020, an individual must attain 65 years of age before the close of the tax year.

(e) For tax years beginning on or after January 1, 2020, an individual must attain 66 years of age before the close of the tax year.

(3) Notwithstanding the amount calculated under subsection (1) of this section, the maximum amount allowed for a subtraction under this section may not exceed:

(a) $1,400 per individual, if the federal adjusted gross income of the taxpayer for the tax year is $50,000 or more and less than $100,000 for a taxpayer who files a return jointly, as a head of household or as a surviving spouse, or for all other taxpayers, $25,000 or more and less than $50,000.

(b) $1,000 per individual, if the federal adjusted gross income of the taxpayer for the tax year is $100,000 or more but does not exceed $200,000 for a taxpayer who files a return jointly, as a head of household or as a surviving spouse, or for all other taxpayers, $50,000 or more but does not exceed $100,000.

(4) A subtraction may not be claimed under this section if the federal adjusted gross income of the taxpayer for the tax year exceeds:

(a) $200,000 for joint return filers, a surviving spouse or a head of household; or

(b) $100,000 for an individual who is not a married individual and is not a surviving spouse, or is a married individual who files a separate return.

[2013 s.s. c.5 §4; 2014 c.114 §1]



Section 316.695 - Additional modifications of taxable income; rules.

(a) If, in computing federal income tax for a tax year, the taxpayer deducted itemized deductions, as defined in section 63(d) of the Internal Revenue Code, the taxpayer shall add the amount of itemized deductions deducted (the itemized deductions less an amount, if any, by which the itemized deductions are reduced under section 68 of the Internal Revenue Code).

(b) If, in computing federal income tax for a tax year, the taxpayer deducted the standard deduction, as defined in section 63(c) of the Internal Revenue Code, the taxpayer shall add the amount of the standard deduction deducted.

(c)(A) From federal taxable income there shall be subtracted the larger of (i) the taxpayer’s itemized deductions or (ii) a standard deduction. Except as provided in subsection (8) of this section, for purposes of this subparagraph, "standard deduction" means the sum of the basic standard deduction and the additional standard deduction.

(B) For purposes of subparagraph (A) of this paragraph, the basic standard deduction is:

(i) $3,280, in the case of joint return filers or a surviving spouse;

(ii) $1,640, in the case of an individual who is not a married individual and is not a surviving spouse;

(iii) $1,640, in the case of a married individual who files a separate return; or

(iv) $2,640, in the case of a head of household.

(C)(i) For purposes of subparagraph (A) of this paragraph for tax years beginning on or after January 1, 2003, the Department of Revenue shall annually recompute the basic standard deduction for each category of return filer listed under subparagraph (B) of this paragraph. The basic standard deduction shall be computed by dividing the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year by the average U.S. City Average Consumer Price Index for the second quarter of 2002, then multiplying that quotient by the amount listed under subparagraph (B) of this paragraph for each category of return filer.

(ii) If any change in the maximum household income determined under this subparagraph is not a multiple of $5, the increase shall be rounded to the next lower multiple of $5.

(iii) As used in this subparagraph, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(D) For purposes of subparagraph (A) of this paragraph, the additional standard deduction is the sum of each additional amount to which the taxpayer is entitled under subsection (7) of this section.

(E) As used in subparagraph (B) of this paragraph, "surviving spouse" and "head of household" have the meanings given those terms in section 2 of the Internal Revenue Code.

(F) In the case of the following, the standard deduction referred to in subparagraph (A) of this paragraph shall be zero:

(i) One of the spouses in a marriage filing a separate return where the other spouse has claimed itemized deductions under subparagraph (A) of this paragraph;

(ii) A nonresident alien individual;

(iii) An individual making a return for a period of less than 12 months on account of a change in the individual’s annual accounting period;

(iv) An estate or trust;

(v) A common trust fund; or

(vi) A partnership.

(d) For the purposes of paragraph (c)(A) of this subsection, the taxpayer’s itemized deductions are the amount of the taxpayer’s itemized deductions as defined in section 63(d) of the Internal Revenue Code (reduced, if applicable, as described under section 68 of the Internal Revenue Code) minus the deduction for Oregon income tax (reduced, if applicable, by the proportion that the reduction in federal itemized deductions resulting from section 68 of the Internal Revenue Code bears to the amount of federal itemized deductions as defined for purposes of section 68 of the Internal Revenue Code).

(2)(a) There shall be subtracted from federal taxable income any portion of the distribution of a pension, profit-sharing, stock bonus or other retirement plan, representing that portion of contributions which were taxed by the State of Oregon but not taxed by the federal government under laws in effect for tax years beginning prior to January 1, 1969, or for any subsequent year in which the amount that was contributed to the plan under the Internal Revenue Code was greater than the amount allowed under this chapter.

(b) Interest or other earnings on any excess contributions of a pension, profit-sharing, stock bonus or other retirement plan not permitted to be deducted under paragraph (a) of this subsection may not be added to federal taxable income in the year earned by the plan and may not be subtracted from federal taxable income in the year received by the taxpayer.

(3)(a) Except as provided in subsection (4) of this section, there shall be added to federal taxable income the amount of any federal income taxes in excess of the amount provided in paragraphs (b) to (d) of this subsection, accrued by the taxpayer during the tax year as described in ORS 316.685, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received.

(b) The limits applicable to this subsection are:

(A) $5,500, if the federal adjusted gross income of the taxpayer for the tax year is less than $125,000, or, if reported on a joint return, less than $250,000.

(B) $4,400, if the federal adjusted gross income of the taxpayer for the tax year is $125,000 or more and less than $130,000, or, if reported on a joint return, $250,000 or more and less than $260,000.

(C) $3,300, if the federal adjusted gross income of the taxpayer for the tax year is $130,000 or more and less than $135,000, or, if reported on a joint return, $260,000 or more and less than $270,000.

(D) $2,200, if the federal adjusted gross income of the taxpayer for the tax year is $135,000 or more and less than $140,000, or, if reported on a joint return, $270,000 or more and less than $280,000.

(E) $1,100, if the federal adjusted gross income of the taxpayer for the tax year is $140,000 or more and less than $145,000, or, if reported on a joint return, $280,000 or more and less than $290,000.

(c) If the federal adjusted gross income of the taxpayer is $145,000 or more for the tax year, or, if reported on a joint return, $290,000 or more, the limit is zero and the taxpayer is not allowed a subtraction for federal income taxes under ORS 316.680 (1) for the tax year.

(d) In the case of spouses in a marriage filing separate tax returns, the amount added shall be in the amount of any federal income taxes in excess of 50 percent of the amount provided for individual taxpayers under paragraphs (a) to (c) of this subsection, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received.

(e) For purposes of this subsection, the limits applicable to a joint return shall apply to a head of household or a surviving spouse, as defined in section 2(a) and (b) of the Internal Revenue Code.

(f)(A) For a calendar year beginning on or after January 1, 2008, the Department of Revenue shall make a cost-of-living adjustment to the federal income tax threshold amounts described in paragraphs (b) and (d) of this subsection.

(B) The cost-of-living adjustment for a calendar year is the percentage by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged index for the period beginning September 1, 2005, and ending August 31, 2006.

(C) As used in this paragraph, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(D) If any adjustment determined under subparagraph (B) of this paragraph is not a multiple of $50, the adjustment shall be rounded to the next lower multiple of $50.

(E) The adjustment shall apply to all tax years beginning in the calendar year for which the adjustment is made.

(4)(a) In addition to the adjustments required by ORS 316.130, a full-year nonresident individual shall add to taxable income a proportion of any accrued federal income taxes as computed under ORS 316.685 in excess of the amount provided in subsection (3) of this section in the proportion provided in ORS 316.117.

(b) In the case of spouses in a marriage filing separate tax returns, the amount added under this subsection shall be computed in a manner consistent with the computation of the amount to be added in the case of spouses in a marriage filing separate returns under subsection (3) of this section. The method of computation shall be determined by the Department of Revenue by rule.

(5) Subsections (3)(d) and (4)(b) of this section shall not apply to married individuals living apart as defined in section 7703(b) of the Internal Revenue Code.

(6)(a) For tax years beginning on or after January 1, 1981, and prior to January 1, 1983, income or loss taken into account in determining federal taxable income by a shareholder of an S corporation pursuant to sections 1373 to 1375 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income, to the extent that as income or loss of the S corporation, they were required to be adjusted under the provisions of ORS chapter 317.

(b) For tax years beginning on or after January 1, 1983, items of income, loss or deduction taken into account in determining federal taxable income by a shareholder of an S corporation pursuant to sections 1366 to 1368 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income, to the extent that as items of income, loss or deduction of the shareholder the items are required to be adjusted under the provisions of this chapter.

(c) The tax years referred to in paragraphs (a) and (b) of this subsection are those of the S corporation.

(d) As used in paragraph (a) of this subsection, an S corporation refers to an electing small business corporation.

(7)(a) The taxpayer shall be entitled to an additional amount, as referred to in subsection (1)(c)(A) and (D) of this section, of $1,000:

(A) For the taxpayer if the taxpayer has attained age 65 before the close of the taxpayer’s tax year; and

(B) For the spouse of the taxpayer if the spouse has attained age 65 before the close of the tax year and an additional exemption is allowable to the taxpayer for such spouse for federal income tax purposes under section 151(b) of the Internal Revenue Code.

(b) The taxpayer shall be entitled to an additional amount, as referred to in subsection (1)(c)(A) and (D) of this section, of $1,000:

(A) For the taxpayer if the taxpayer is blind at the close of the tax year; and

(B) For the spouse of the taxpayer if the spouse is blind as of the close of the tax year and an additional exemption is allowable to the taxpayer for such spouse for federal income tax purposes under section 151(b) of the Internal Revenue Code. For purposes of this subparagraph, if the spouse dies during the tax year, the determination of whether such spouse is blind shall be made immediately prior to death.

(c) In the case of an individual who is not married and is not a surviving spouse, paragraphs (a) and (b) of this subsection shall be applied by substituting "$1,200" for "$1,000."

(d) For purposes of this subsection, an individual is blind only if the individual’s central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if the individual’s visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees.

(8) In the case of an individual with respect to whom a deduction under section 151 of the Internal Revenue Code is allowable for federal income tax purposes to another taxpayer for a tax year beginning in the calendar year in which the individual’s tax year begins, the basic standard deduction (referred to in subsection (1)(c)(B) of this section) applicable to such individual for such individual’s tax year shall equal the lesser of:

(a) The amount allowed to the individual under section 63(c)(5) of the Internal Revenue Code for federal income tax purposes for the tax year for which the deduction is being claimed; or

(b) The amount determined under subsection (1)(c)(B) of this section.

[Formerly 316.068; 1985 c.141 §6; 1985 c.345 §9; 1985 c.802 §12; 1987 c.293 §25; 1989 c.625 §14; 1989 c.626 §8; 1991 c.457 §7d; 1991 c.823 §12; 1995 c.556 §9; 1997 c.99 §2; 1999 c.917 §1; 2001 c.221 §1; 2001 c.660 §14; 2002 s.s.3 c.8 §1; 2007 c.614 §13; 2009 c.746 §3; 2013 c.750 §4; 2013 s.s. c.5 §5; 2015 c.629 §46]

Note: 316.695 (4) and (5) were enacted into law but were not added to or made a part of ORS chapter 316 or any series therein by law. See Preface to Oregon Revised Statutes for further explanation.



Section 316.697 - Fiduciary adjustment.

[Formerly 316.077]



Section 316.698 - Subtraction for qualifying film production labor rebates.

[2005 c.559 §8]



Section 316.699 - Subtraction for contributions to savings network account for higher education or ABLE account; limitations; carryforward.

(a) A savings network account for higher education established under ORS 178.300 to 178.355; or

(b) An ABLE account established under ORS 178.380 and rules adopted by the Oregon 529 Savings Board, when the contribution is made before the designated beneficiary of the account attains 21 years of age.

(2) Notwithstanding subsection (1) of this section, a subtraction under this section may not exceed the lesser of:

(a) $4,000 for the tax year if the taxpayer files a joint return, or $2,000 for the tax year if the taxpayer files a return other than a joint return; and

(b) If an amount is carried forward to a succeeding tax year under subsection (4) of this section, the balance in the savings network account for higher education or ABLE account at the close of the tax year for which the subtraction is being made.

(3)(a) The Department of Revenue shall annually adjust the maximum subtraction allowable under this section according to the cost-of-living adjustment for the calendar year. The department shall make this adjustment by multiplying the amount in subsection (2) of this section by the percentage (if any) by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31, 2007.

(b) As used in this subsection, "U.S. City Average Consumer Price Index" means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(4) Any amounts contributed to a savings network account for higher education or an ABLE account that are not subtracted from federal taxable income because of the monetary limitations imposed by subsection (2) of this section may be carried forward for four succeeding tax years and subtracted from federal taxable income in any of those succeeding tax years in an amount that does not exceed the monetary limitations imposed by subsection (2) of this section.

(5) The amount contributed to a savings network account for higher education or an ABLE account may be subtracted from a preceding tax year if the contribution is made before the taxpayer files a return or before the 15th day of the fourth month following the closing of the taxpayer’s tax year, whichever is earlier.

(6) A subtraction is not allowed under this section for any amount that has been transferred into a savings network account for higher education from an individual development account, through a rollover, as provided in ORS 458.685 (4)(a)(A).

[2003 c.280 §2; 2007 c.843 §11; 2009 c.33 §22; 2015 c.701 §9a; 2015 c.843 §5]



Section 316.701



Section 316.705



Section 316.706



Section 316.707 - Computation of depreciation of property under federal law; applicability.

(2) The modifications required by subsection (1) of this section apply only to the differences in the computation of depreciation (reasonable allowance for exhaustion, wear, tear and obsolescence) under the Accelerated Cost Recovery System and the other methods of depreciation. Nothing in this section shall be construed to govern the eligibility of property for depreciation, or other provisions of the Internal Revenue Code which do not directly govern the computation of the deduction amount for recovery property.

(3) There shall be added to federal taxable income any amount deducted under section 179 of the Internal Revenue Code (election to expense certain depreciable business assets). However, any asset with respect to which this section applies may be depreciated as otherwise provided under this chapter.

(4) Income included in federal taxable income by a shareholder of an S corporation pursuant to sections 1366 to 1368 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income as required by the provisions of this section.

(5) This section shall not apply to property placed in service in taxable years beginning on or after January 1, 1985.

[1983 c.162 §67; 1985 c.802 §13]



Section 316.710



Section 316.711



Section 316.714



Section 316.715



Section 316.716 - Differences in basis on federal and state return.

(a) The difference in basis which results from the difference in depreciation or cost recovery, or expense claimed under section 179 of the Internal Revenue Code, allowed or allowable on the Oregon return and that allowed or allowable on the federal return for that asset;

(b) The difference in basis which results when a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of the basis of an asset, and the federal credit is not allowable for Oregon tax purposes;

(c) The difference in basis as a result of any deferral of gain which has been granted under federal tax law but not under Oregon tax law or granted under Oregon law but not granted under federal law;

(d) The difference in basis under federal and Oregon tax law at the time the asset was acquired; or

(e) Any other differences in the basis of the asset which are due to differences between federal and Oregon tax law.

(2) There shall be added to or subtracted from federal taxable income any amount necessary to carry out the purposes of subsection (1) of this section.

(3) If a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of a corresponding deduction, and the federal credit is not allowable for Oregon purposes, the taxpayer shall be allowed the deduction for Oregon tax purposes.

[1983 c.162 §69; 1985 c.802 §14]



Section 316.718



Section 316.720



Section 316.721



Section 316.723



Section 316.725



Section 316.729



Section 316.730



Section 316.731



Section 316.735



Section 316.737 - Amount specially taxed under federal law to be included in computation of state taxable income.

[1983 c.162 §76; 1987 c.293 §27]



Section 316.738 - Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property.

(a) The adjusted basis of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; and

(b) The lesser of:

(A) The fair market value of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; or

(B) The fair market value of the acquired property on the date gain or loss from the sale or other disposition of the acquired property is recognized for federal tax purposes.

(2) If the adjusted basis described in subsection (1)(a) of this section is larger than either value described in subsection (1)(b) of this section, the difference computed under subsection (1) of this section shall be subtracted from federal taxable income instead of being added to federal taxable income.

(3) The Department of Revenue may require taxpayers owning property acquired in an exchange under section 1031 or 1033 of the Internal Revenue Code that has a situs outside of this state to file an annual report on the acquired property, and may adopt rules to implement reporting requirements under this section.

[2001 c.509 §15]



Section 316.739 - Deferral of deduction for certain amounts deductible under federal law.

(2) There shall be added to federal taxable income for Oregon tax purposes the difference between the amount allowable as a deduction under section 168(k) of the Internal Revenue Code as applicable to the tax year of the taxpayer and the amount allowable as a deduction under section 168(k) of the Internal Revenue Code as amended and in effect on December 31, 2008, as applicable to the tax year of the taxpayer.

(3) There shall be added to federal taxable income for Oregon tax purposes the difference between the amount allowable as a deduction under section 179 of the Internal Revenue Code as applicable to the tax year of the taxpayer and the amount allowable as a deduction under section 179 of the Internal Revenue Code as amended and in effect on December 31, 2008, as applicable to the tax year of the taxpayer.

(4) Amounts added to federal taxable income for Oregon tax purposes under subsections (1) to (3) of this section may thereafter be subtracted from federal taxable income for Oregon tax purposes in the tax year for which the amounts would have been allowed as a deduction on the taxpayer’s federal income tax return under the Internal Revenue Code as amended and in effect on December 31, 2008, as applicable to the tax year of the taxpayer. [2009 c.909 §37; 2011 c.7 §29]

Note: Section 31, chapter 7, Oregon Laws 2011, provides:

Sec. 31. ORS 316.739 and 317.301 apply to tax years beginning on or after January 1, 2009, and before January 1, 2011.

[2011 c.7 §31]



Section 316.740



Section 316.741



Section 316.742



Section 316.743



Section 316.744 - Cash payments for energy conservation.

[Formerly 316.069; 1985 c.802 §16]



Section 316.745



Section 316.746



Section 316.747 - Contribution to charitable organization subject to disqualification order.

(a) Is allowed as a deduction for federal tax purposes for the tax year under section 170 of the Internal Revenue Code;

(b) Is attributable to a contribution to a charitable organization that is the subject of a disqualification order issued under ORS 128.760 to 128.769; and

(c) Was made to the charitable organization more than 30 days after the date of Internet publication of information relating to the disqualification order under ORS 128.766.

(2) Charitable contributions described in subsection (1) of this section shall not be added to federal taxable income if the taxpayer provides to the Department of Revenue a written document that the taxpayer received from the organization to which the contribution was made that:

(a) Acknowledges receipt of the contribution by the organization; and

(b) Does not include the disclosure required by ORS 128.763.

[2013 c.260 §7]



Section 316.749 - Dividend from domestic international sales corporation.

(2) As used in this section, "domestic international sales corporation" means a domestic international sales corporation as defined in section 992 of the Internal Revenue Code.

[2013 s.s. c.5 §6c; 2014 c.114 §3]



Section 316.750



Section 316.751



Section 316.752 - Definitions for ORS 316.752 to 316.771.

(1) A person has a "severe disability" if the person:

(a) Has lost the use of one or more lower extremities;

(b) Has lost the use of both hands;

(c) Is disabled as that term is defined in section 72(m)(7) of the Internal Revenue Code, to a degree that the person is unable to engage in any substantial gainful activity; or

(d) Has a physical or mental condition that limits the abilities of the person to earn a living, maintain a household or provide personal transportation for the person without employing orthopedic or medical equipment or outside help.

(2) "Orthopedic or medical equipment" includes, but is not limited to, wheelchairs, braces, prostheses or special crutches.

(3) "Outside help" includes, but is not limited to, unrelated individuals whom the taxpayer with a severe disability employs to keep house, maintain the house or yard, or to transport the taxpayer.

[Formerly 316.135; 1987 c.158 §50; 1989 c.224 §51; 2007 c.70 §85; 2009 c.909 §40]



Section 316.755



Section 316.758 - Additional personal exemption credit for persons with severe disabilities; income limitation.

(a) Has a severe disability at the close of the taxable year; and

(b) Has federal adjusted gross income that does not exceed $100,000 for the tax year.

(2) The amount of the credit shall be equal to the amount allowed as the personal exemption credit for the taxpayer for state personal income tax purposes for the tax year. [Formerly 316.136; 1985 c.345 §10; 1987 c.293 §28; 2007 c.70 §86; 2014 c.114 §9; 2015 c.701 §15]

Note: Section 42, chapter 913, Oregon Laws 2009, provides:

Sec. 42. A credit may not be claimed under ORS 316.758 for tax years beginning on or after January 1, 2022.

[2009 c.913 §42; 2015 c.701 §14]



Section 316.760



Section 316.761



Section 316.765 - Additional personal exemption credit for spouse of person with severe disability; conditions.

(a) Has a severe disability;

(b) Has no gross income for the calendar year in which the taxable year of the taxpayer begins; and

(c) Is not the dependent of another taxpayer.

(2) In the case of a joint return, each spouse who has a severe disability shall be allowed the additional credit in the amount provided under ORS 316.758 if the spouse otherwise qualifies under this section.

(3) For purposes of this section, the determination of whether the spouse has a severe disability shall be made as of the close of the taxable year of the taxpayer except that if the spouse dies during such taxable year such determination shall be made as of the time of the death of the spouse. [Formerly 316.137; 1985 c.345 §11; 1987 c.293 §29; 2007 c.70 §87]

Note: Section 43, chapter 913, Oregon Laws 2009, provides:

Sec. 43. A credit may not be claimed under ORS 316.765 for tax years beginning on or after January 1, 2016.

[2009 c.913 §43]



Section 316.770



Section 316.771 - Proof of status for exemption credit.

[Formerly 316.138; 1985 c.345 §12; 1987 c.293 §30; 1995 c.54 §12]



Section 316.775



Section 316.777 - Income derived from sources within federally recognized Indian country exempt from tax.

(2) An extract from the tribal rolls or other documentary proof of the taxpayer’s enrolled status and other additional proofs as may be required by the Department of Revenue, shall be attached to or accompany any return for any year for which exemption under subsection (1) of this section is claimed. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

[Formerly 316.049; 1985 c.317 §1; 1995 c.54 §17]



Section 316.778 - Small city business development exemption; rules.

(2) The income of a resident taxpayer that is exempt under this section shall be determined by:

(a) Multiplying the federal taxable income of the taxpayer by the ratio of the taxpayer’s federal adjusted gross income derived from the business firm over the taxpayer’s federal adjusted gross income; and

(b) Multiplying the amount determined under paragraph (a) of this subsection by the ratio of the business firm’s income derived from the firm’s activities at the certified facility over the business firm’s income from all business activities.

(3) The income of a nonresident or part-year resident taxpayer that is exempt under this section shall be determined by:

(a) Multiplying the Oregon-sourced federal taxable income of the taxpayer by the ratio of the taxpayer’s federal adjusted gross income derived from the business firm over the taxpayer’s federal adjusted gross income; and

(b) Multiplying the amount determined under paragraph (a) of this subsection by the ratio of the business firm’s income derived from the firm’s activities at the certified facility over the business firm’s income from all business activities.

(4) The Department of Revenue shall by rule prescribe a method by which a business firm determines the extent to which the firm’s income is derived from the firm’s activities at the certified facility.

(5)(a) A partnership or S corporation shall report the information necessary to compute exempt income under this section to the firm’s owners within 30 days following the issuance of the annual certification to the partnership or S corporation under ORS 285C.506.

(b) The department may permit extensions of time for reporting the information required under this subsection.

(6) As used in this section:

(a) "Business firm" has the meaning given that term in ORS 285C.500.

(b) "Certified facility" means a facility, as defined in ORS 285C.500, for which an annual certification under ORS 285C.506 has been issued.

[2001 c.944 §6]



Section 316.780



Section 316.783 - Amounts received for condemnation of Indian tribal lands.

[Formerly 316.050]



Section 316.785 - Income derived from exercise of Indian fishing rights.

[1989 c.625 §5]



Section 316.787 - Payments to Japanese and Aleuts under Civil Liberties Act of 1988.

[1989 c.625 §4]



Section 316.788



Section 316.789



Section 316.790



Section 316.791



Section 316.792 - Military pay.

(a) "Armed Forces of the United States" means all regular and reserve components of the United States Army, Navy, Air Force, Marine Corps and Coast Guard and other uniformed services under the orders of the President of the United States.

(b) "Military pay" means pay for active duty, inactive duty, training and reserve component duty, including state active duty, and any other compensation, other than retirement pay or pension, paid by the Armed Forces of the United States to a member of the Armed Forces of the United States.

(c) "Reserve component duty" includes duty performed as a member of the reserve components that is not federal active duty.

(d) "Reserve components" includes all National Guard and reserve departments of the Armed Forces of the United States.

(e) "Uniformed services" includes the commissioned corps of the National Oceanic and Atmospheric Administration and the United States Public Health Service.

(2) There shall be subtracted from federal taxable income military pay received for:

(a) Service performed outside this state in the year of initial draft or enlistment or in the year of discharge.

(b) Service performed outside this state during any month beginning on or after August 1, 1990, and before the date designated by the President of the United States as the date of termination of combatant activities in the Persian Gulf Desert Shield area.

(c) Service by a member of the reserve components, if:

(A) The military pay is for service performed when the taxpayer is away from the home of the taxpayer overnight;

(B) The taxpayer is required to be away from home overnight in order to perform the service; and

(C) The service is of a duration of at least 21 consecutive days, although the consecutive days need not be in the same tax year.

(d) Service not otherwise qualified for a subtraction under paragraphs (a) to (c) of this subsection, not to exceed $6,000 per year.

(3) The total amount subtracted under this section may not exceed the taxpayer’s total military pay included in federal taxable income for the tax year. [2013 c.194 §2]

(Exemption for Certain Sales or Closures

of Manufactured Dwelling Parks)

Note: Sections 6 and 7, chapter 826, Oregon Laws 2005, provide:

Sec. 6. Amounts received as a result of the sale of a manufactured dwelling park to a corporate entity formed by the tenants of the park, or by a nonprofit corporation or housing authority, as described in section 2, chapter 89, Oregon Laws 2014 [90.844], are exempt from the tax imposed by this chapter [ORS chapter 316]. [2005 c.826 §6]

Sec. 7. (1) Section 6, chapter 826, Oregon Laws 2005, applies to tax years beginning on or after January 1, 2006, and before January 1, 2020.

(2) The amendments to section 6, chapter 826, Oregon Laws 2005, by section 9 of this 2015 Act apply to tax years beginning on or after January 1, 2015, and before January 1, 2020. [2005 c.826 §7; 2007 c.906 §21; 2013 c.750 §36; 2015 c.217 §14]

Note: Section 18, chapter 89, Oregon Laws 2014, provides:

Sec. 18. The amendments to sections 6 and 9, chapter 826, Oregon Laws 2005, by sections 16 and 17, chapter 89, Oregon Laws 2014, apply to a sale of a manufactured dwelling park on or after January 1, 2015, and to tax years beginning on or after January 1, 2015, and before January 1, 2020.

[2014 c.89 §18; 2015 c.217 §13]



Section 316.794



Section 316.795 - Exemption for payments to tenants of manufactured dwelling parks upon termination of rental agreement.

[2007 c.906 §12]



Section 316.799



Section 316.802



Section 316.805

(Additional Modifications of

Taxable Income)



Section 316.806 - Definitions for ORS 316.806 to 316.818.

(1) "Construction job site" means the specific location of a construction project.

(2) "Construction project" means the construction, alteration, repair, improvement, moving or demolition of a structure and appurtenances thereto.

(3) "Construction worker" means a person who is a member of a recognized construction trade, craft, union or industrial occupation and who is lawfully engaged in the performance of labor, pursuant to contract or subcontract, at a construction project.

(4) "Traveling expenses" means daily transportation expenses that:

(a) Are not otherwise deductible under the federal Internal Revenue Code.

(b) Are incurred by a construction worker in job-related travel between a construction job site located more than 50 miles from the principal residence of the construction worker.

(5) "Traveling expenses" includes gas, oil and automobile repairs and maintenance, but does not include meals unless the construction worker is required by the employer to stay overnight at the construction job site.

[Formerly 316.057]



Section 316.810



Section 316.812 - Certain traveling expenses.

[Formerly 316.058]



Section 316.815



Section 316.818 - Proof of expenses.

[Formerly 316.059; 1995 c.54 §13]



Section 316.820



Section 316.821 - Federal election to deduct sales taxes; addition for state purposes.

(2) A taxpayer that elects to deduct state and local sales taxes under section 164(b)(5) of the Internal Revenue Code for federal tax purposes shall add the amount deducted to federal taxable income for purposes of the tax imposed by this chapter.

[2005 c.832 §30]



Section 316.824 - Definitions for ORS 316.824 and 316.832.

(1) "Forest products" means any merchantable form including but not limited to logs, poles and piling, into which a fallen tree may be cut before it undergoes manufacturing.

(2) "Logger" means a person commonly known as a faller or bucker who furnishes and maintains personal equipment in the commercial harvesting of forest products and who is paid on a per-unit cut basis.

(3) "Logging operation site" means the specific location of the commercial harvesting of forest products.

(4) "Traveling expenses" means daily transportation expenses that:

(a) Are not otherwise deductible under the federal Internal Revenue Code.

(b) Are incurred by a logger in job-related travel between a logging operation site located more than 50 miles from the principal residence of the logger.

(5) "Traveling expenses" includes gas, oil and automobile repairs and maintenance but does not include meals or lodging.

[Formerly 316.061]



Section 316.825



Section 316.827



Section 316.830



Section 316.832 - Travel expenses for loggers.

(2) The modification to federal taxable income by subsection (1) of this section shall be substantiated by any proof required by the Department of Revenue by rule. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

[Formerly 316.063; 1995 c.54 §14; 2011 c.83 §20]



Section 316.834



Section 316.835



Section 316.836 - Qualified production activities income.

[2005 c.832 §41]



Section 316.837 - Addition for federal prescription drug plan subsidies excluded for federal tax purposes.

[2005 c.832 §42]



Section 316.838 - Art object donation.

(a) The amount otherwise deductible on the Oregon tax return of the taxpayer-creator for the taxable year as charitable contributions from

(b) The amount that would have been deductible by the taxpayer-creator if the deduction for charitable contributions had been computed without reduction in amount under section 170 (e) of the Internal Revenue Code for the art object charitably contributed by its creator.

(2) As used in this section, "art object" means a painting, sculpture, photograph, graphic or craft art, industrial design, costume or fashion design, tape or sound recording or film.

(3) No additional subtraction shall be allowed to the taxpayer-creator under this section unless the tax return is accompanied by a copy of an appraisal report showing the fair market value of the art object at the time the contribution was made.

[Formerly 316.064; 1989 c.938 §1]



Section 316.840



Section 316.844 - Special computation of gain or loss where farm use value used.

(2) This section applies to gains and losses from dispositions of property acquired from a decedent, or from property the basis of which is computed in whole or in part with respect to property acquired from a decedent, whose death occurred before January 1, 1987.

[Formerly 316.081; 1987 c.646 §13; 1997 c.99 §19]



Section 316.845 - Exception to ORS 316.844.

[Formerly 316.083]



Section 316.846 - Scholarship awards used for housing expenses.

(2) A subtraction may not be allowed under this section if the amounts described in subsection (1) of this section:

(a) Are not included in the taxpayer’s federal gross income for the tax year; or

(b) Are taken into account as a deduction on the taxpayer’s federal income tax return for the tax year.

[1999 c.747 §2]



Section 316.848 - Individual development accounts.

(2) Matching deposits made by a fiduciary organization to an individual development account, and interest accruing on account holder deposits and matching deposits, are exempt from taxation until withdrawn by the taxpayer.

(3) Moneys withdrawn by the taxpayer from an individual development account for an approved purpose, as described under ORS 458.685, are exempt from taxation under this chapter. A withdrawal by a taxpayer for a purpose other than an approved purpose is taxable under this chapter.

[1999 c.1000 §10]



Section 316.849



Section 316.852 - Qualified donations and sales to educational institutions.

(a) "Contribution base" has the meaning given that term in section 170 of the Internal Revenue Code.

(b) "Educational institution" means:

(A) A public common or union high school district;

(B) A private school that:

(i) Is an organization described in section 501(c)(3) of the Internal Revenue Code;

(ii) Offers education in prekindergarten, kindergarten or grades 1 through 12, or any combination of those grade levels; and

(iii) Provides instructional programs that are not limited solely to dancing, drama, music, religious or athletic instruction;

(C) An accredited public community college, college or university located in this state; or

(D) An accredited private community college, college or university located in this state that is an organization described in section 501(c)(3) of the Internal Revenue Code.

(c) "Qualified donation" means a transfer of a fee estate in land from a taxpayer to an educational institution without consideration of any kind given to the taxpayer by the educational institution in exchange for the land.

(d) "Qualified reduced sale" means a transfer of a fee estate in land by a taxpayer to an educational institution for consideration paid by the educational institution that is less than the fair market value of the land at the time of transfer.

(2) There shall be added to federal taxable income the amount that otherwise would be taken into account as a charitable contribution deduction for a qualified donation or a qualified reduced sale pursuant to section 170 of the Internal Revenue Code.

(3) In the case of a qualified donation made by the taxpayer during the tax year, the fair market value of the qualified donation shall be subtracted from federal taxable income.

(4) In the case of a qualified reduced sale made by the taxpayer during the tax year, the difference between the fair market value of the land and the sale price of the land shall be subtracted from federal taxable income.

(5) Notwithstanding subsections (3) and (4) of this section, the subtraction allowed under this section may not exceed:

(a) In the case of a qualified donation, 50 percent of the taxpayer’s contribution base for the tax year; or

(b) In the case of a qualified reduced sale, 25 percent of the taxpayer’s contribution base for the tax year.

(6) Any subtraction not allowed because of the limitations imposed under subsection (5) of this section may be carried forward and claimed as a subtraction in the next succeeding tax year. Any amount remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year, but may not be carried beyond the 15th succeeding tax year.

(7) If a partnership or S corporation makes a qualified donation or qualified reduced sale during the tax year, each partner or shareholder shall be allowed a subtraction under this section in proportion to their ownership interest in the partnership or S corporation. [1999 c.358 §2; 2011 c.301 §3]

Note: Section 6, chapter 358, Oregon Laws 1999, provides:

Sec. 6. Sections 2 and 4 of this 1999 Act [316.852 and 317.488] apply to donations and reduced sales occurring in tax years beginning on or after January 1, 2000, and before January 1, 2008.

[1999 c.358 §6]



Section 316.854



Section 316.855



Section 316.856 - Severance pay; rules.

(a) "Invest" means to exchange cash for equity, debt, convertible debt or management responsibilities, accompanied by terms that substantiate ownership or control of an interest in a business. "Invest" does not mean to make a loan to a business.

(b) "Material participation" has the meaning given that term in section 469 of the Internal Revenue Code.

(c) "Severance pay" means funds paid to an employee upon termination of employment, other than back wages, vacation pay or sick pay.

(d) "Small business" has the meaning given that term in ORS 183.310.

(2) There shall be subtracted from federal taxable income an amount equal to severance pay that a taxpayer receives during the tax year and invests in a new or existing small business in this state if:

(a) The investment occurs on or before the due date for the return for the tax year or the expiration of the extension period for filing that return, if any;

(b) The investment continues for at least 24 months following termination of employment;

(c) The taxpayer materially participates in the small business;

(d) The taxpayer has not previously claimed a subtraction under this section; and

(e) The small business is not the employer that paid the severance pay and does not have any owner in common with the employer that paid the severance pay.

(3) The subtraction under this section may not exceed the lesser of:

(a) The minimum balance of principal that remains invested by the taxpayer in the small business at the close of any month during the 24 months following termination of employment; or

(b) $500,000.

(4) If at any time the Department of Revenue determines that a taxpayer is not in compliance with any of the provisions of this section, the department shall disallow the subtraction under this section. Upon this disallowance, the department shall determine the amount of tax due absent the subtraction under this section and immediately shall collect any taxes due by reason of the disallowance.

(5) The Department of Revenue shall establish by rule procedures for administering this section, including procedures for verifying the receipt of severance pay by the taxpayer.

[2010 c.66 §2]



Section 316.857



Section 316.860



Section 316.863



Section 316.865



Section 316.870



Section 316.871



Section 316.872



Section 316.873



Section 316.874



Section 316.875



Section 316.876



Section 316.877



Section 316.878



Section 316.879



Section 316.880



Section 316.881



Section 316.882



Section 316.883



Section 316.884



Section 316.885



Section 316.970 - Effect of chapter 493, Oregon Laws 1969.

[Formerly 316.802]



Section 316.990



Section 316.992 - Penalty for filing incorrect return that is based on frivolous position or is intended to delay or impede administration; appeal.

(a) Does not contain information on which the substantial correctness of the self-assessment may be judged; or

(b) Contains information that on its face indicates that the self-assessment is substantially incorrect.

(2) A penalty may be imposed under subsection (1) of this section only if the conduct referred to in subsection (1) of this section is due to:

(a) A position which is frivolous; or

(b) An intention, apparent on the face of the purported return, to delay or impede the administration of the income tax laws of this state.

(3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any person against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

(4) If an assessment of tax due for the taxable year with respect to which a penalty is imposed under this section is under appeal at the same time that an appeal is filed under this subsection, the tax court may consolidate the appeals into a single proceeding.

(5) As used in this section, "a position which is frivolous" includes, but is not limited to:

(a) Reference to a spurious constitutional argument;

(b) Reliance on a "gold standard" or "war tax" deduction;

(c) An argument that wages or salary are not includable in taxable income;

(d) An argument that the Sixteenth Amendment to the United States Constitution was not properly adopted; or

(e) An argument that "unenfranchised, sovereign, freemen or natural persons" are not subject to the tax laws.

[1987 c.843 §11; 1995 c.650 §39]






Chapter 317 - Corporation Excise Tax

Section 317.005 - Short title.

[Amended by 2005 c.94 §83]



Section 317.010 - Definitions.

(1) "Centrally assessed corporation" means every corporation the property of which is assessed by the Department of Revenue under ORS 308.505 to 308.681.

(2) "Department" means the Department of Revenue.

(3)(a) "Consolidated federal return" means the return permitted or required to be filed by a group of affiliated corporations under section 1501 of the Internal Revenue Code.

(b) "Consolidated state return" means the return required to be filed under ORS 317.710 (5).

(4) "Doing business" means any transaction or transactions in the course of its activities conducted within the state by a national banking association, or any other corporation; provided, however, that a foreign corporation whose activities in this state are confined to purchases of personal property, and the storage thereof incident to shipment outside the state, shall not be deemed to be doing business unless such foreign corporation is an affiliate of another foreign or domestic corporation which is doing business in Oregon. Whether or not corporations are affiliated shall be determined as provided in section 1504 of the Internal Revenue Code.

(5) "Excise tax" means a tax measured by or according to net income imposed upon national banking associations, all other banks, and financial, centrally assessed, mercantile, manufacturing and business corporations for the privilege of carrying on or doing business in this state.

(6) "Financial institution" has the meaning given that term in ORS 314.610 except that it does not include a credit union as defined in ORS 723.006, an interstate credit union as defined in ORS 723.001 or a federal credit union.

(7) "Internal Revenue Code," except where the Legislative Assembly has provided otherwise, refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

(a) On December 31, 2014; or

(b) If related to the definition of taxable income, as applicable to the tax year of the taxpayer.

(8) "Oregon taxable income" means taxable income, less the deduction allowed under ORS 317.476, except as otherwise provided with respect to insurers in subsection (11) of this section and ORS 317.650 to 317.665.

(9) "Oregon net loss" means taxable loss, except as otherwise provided with respect to insurers in subsection (11) of this section and ORS 317.650 to 317.665.

(10) "Taxable income or loss" means the taxable income or loss determined, or in the case of a corporation for which no federal taxable income or loss is determined, as would be determined, under chapter 1, Subtitle A of the Internal Revenue Code and any other laws of the United States relating to the determination of taxable income or loss of corporate taxpayers, with the additions, subtractions, adjustments and other modifications as are specifically prescribed by this chapter except that in determining taxable income or loss for any year, no deduction under ORS 317.476 or 317.478 and section 45b, chapter 293, Oregon Laws 1987, shall be allowed. If the corporation is a corporation to which ORS 314.280 or 314.605 to 314.675 (requiring or permitting apportionment of income from transactions or activities carried on both within and without the state) applies, to derive taxable income or loss, the following shall occur:

(a) From the amount otherwise determined under this subsection, subtract nonbusiness income, or add nonbusiness loss, whichever is applicable.

(b) Multiply the amount determined under paragraph (a) of this subsection by the Oregon apportionment percentage defined under ORS 314.280, 314.650 or 314.667, whichever is applicable. The resulting product shall be Oregon apportioned income or loss.

(c) To the amount determined as Oregon apportioned income or loss under paragraph (b) of this subsection, add nonbusiness income allocable entirely to Oregon under ORS 314.280 or 314.625 to 314.645, or subtract nonbusiness loss allocable entirely to Oregon under ORS 314.280 or 314.625 to 314.645. The resulting figure is "taxable income or loss" for those corporations carrying on taxable transactions or activities both within and without Oregon.

(11) As used in ORS 317.122 and 317.650 to 317.665, " insurer" means any domestic, foreign or alien insurer as defined in ORS 731.082 and any interinsurance and reciprocal exchange and its attorney in fact with respect to its attorney in fact net income as a corporate attorney in fact acting as attorney in compliance with ORS 731.458, 731.462, 731.466 and 731.470 for the reciprocal or interinsurance exchange. However, "insurer" does not include title insurers or health care service contractors operating pursuant to ORS 750.005 to 750.095.

[Amended by 1953 c.385 §9; 1959 c.631 §1; 1963 c.571 §1; subsection (18) enacted as 1969 c.600 §2; 1975 c.368 §4; 1977 c.866 §2; 1983 c.162 §3; 1984 c.1 §5; 1985 c.802 §20; 1987 c.293 §31; 1989 c.625 §15; 1991 c.457 §8; 1993 c.726 §38; 1995 c.556 §12; 1995 c.786 §12; 1997 c.154 §49; 1997 c.839 §26; 1999 c.224 §8; 2001 c.660 §46; 2003 c.77 §19; 2005 c.832 §31; 2007 c.614 §14; 2008 c.45 §14; 2009 c.5 §24; 2009 c.403 §2; 2009 c.909 §§26,27; 2010 c.82 §§27,28; 2011 c.7 §24; 2012 c.31 §23; 2013 c.377 §23; 2014 c.52 §25; 2015 c.442 §17]



Section 317.013 - Adoption of parts of Internal Revenue Code and application of federal laws and regulations.

(2) Insofar as is practicable in the administration of this chapter, the Department of Revenue shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

(3) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (1) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, they are regarded as rules adopted by the department under and in accord with the provisions of this chapter, whenever they are prescribed or amended.

(4)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (1) of this section are later corrected by an Act or Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in this section or ORS 317.010 or 317.018 and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title) as if originally included in the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

(b) As used in this subsection, "Act or Title" includes any subtitle, division or other part of an Act or Title.

[1983 c.162 §11; 1984 c.1 §6; 1985 c.802 §32; 1987 c.293 §32; 1997 c.839 §27; 2003 c.77 §20]



Section 317.015



Section 317.016



Section 317.017



Section 317.018 - Statement of purpose.

(1) To make the Oregon corporate excise tax law, insofar as it relates to the measurement of taxable income, identical to the provisions of the federal Internal Revenue Code, as in effect and applicable for the tax year of the taxpayer, to the end that taxable income of a corporation for Oregon purposes is the same as it is for federal income tax purposes, subject to Oregon’s jurisdiction to tax, and subject to the additions, subtractions, adjustments and modifications contained in this chapter.

(2) To achieve the results desired under subsection (1) of this section by application of the various provisions of the federal Internal Revenue Code relating to the definitions for corporations, of income, deductions, accounting methods, accounting periods, taxation of corporations, basis and other pertinent provisions relating to gross income. It is not the intent of the Legislative Assembly to adopt federal Internal Revenue Code provisions dealing with the computation of tax, tax credits or any other provisions designed to mitigate the amount of tax due.

(3) To impose on each corporation doing business within this state an excise tax for the privilege of carrying on or doing that business measured by its federal taxable income as adjusted in this chapter.

[1983 c.162 §2; 1984 c.1 §7; 1985 c.802 §21; 1987 c.293 §33; 1989 c.625 §16; 1991 c.457 §9; 1993 c.726 §39; 1995 c.556 §13; 1997 c.839 §28; 2009 c.5 §30; 2009 c.909 §§33,34; 2010 c.82 §29]



Section 317.019 - Application of Payment-in-kind Tax Treatment Act of 1983.

[1985 c.802 §44]



Section 317.020



Section 317.021



Section 317.022



Section 317.025 - Omission of previously enacted savings clauses from Oregon Revised Statutes.



Section 317.030 - Effect of chapter.



Section 317.035 - Effect of subsequent repeal of chapter.



Section 317.038 - Computation of Oregon taxable history.

(2) The changes to the corporate excise and income tax laws by chapter 162, Oregon Laws 1983, shall not be applied to preclude a corporation from taking into account a deduction or a loss to which it otherwise would be entitled.

(3) The changes to the corporate excise and income tax laws by chapter 162, Oregon Laws 1983, shall not be applied to preclude a corporation from including income which it otherwise would be required to include.

[1983 c.162 §40; 1985 c.802 §21e]



Section 317.045



Section 317.055



Section 317.056



Section 317.057



Section 317.060



Section 317.061 - Tax rate.

(1) Six and six-tenths percent of the first $1 million of taxable income, or fraction thereof; and

(2) Seven and six-tenths percent of any amount of taxable income in excess of $1 million.

[1975 c.368 §2; 1983 c.162 §5; 1987 c.293 §34a; 2009 c.745 §§5,7,9; 2013 s.s. c.5 §1]



Section 317.063 - Tax rate imposed on certain long-term capital gain from farming; requirements.

(a) "Farming" means:

(A) Raising, harvesting and selling crops;

(B) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

(C) Dairying and selling dairy products;

(D) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

(E) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

(F) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

(G) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land employed in activities described in this subsection; or

(H) Any other agricultural or horticultural activity or animal husbandry, or any combination of these activities, except that "farming" does not include growing and harvesting trees of a marketable species other than growing and harvesting cultured Christmas trees or certain hardwood timber described in ORS 321.267 (3) or 321.824 (3).

(b) "Section 1231 gain" has the meaning given that term in section 1231 of the Internal Revenue Code.

(2) Notwithstanding ORS 317.061, taxable income that consists of net long-term capital gain shall be subject to tax under this chapter at a rate of five percent if all of the following conditions apply:

(a) The gain is:

(A) Derived from the sale or exchange of capital assets consisting of ownership interests in a corporation, partnership or other entity in which, prior to the sale or exchange, the taxpayer owned at least a 10 percent ownership interest; or

(B) Section 1231 gain.

(b) The property that was sold or exchanged consisted of:

(A) Ownership interests in a corporation, partnership or other entity that is engaged in the trade or business of farming; or

(B) Property that is predominantly used in the trade or business of farming.

(c) The sale or exchange is to a person who is not related to the taxpayer under section 267 of the Internal Revenue Code.

(d) The sale or exchange constitutes a substantially complete termination of all of the taxpayer’s ownership interests in a trade or business that is engaged in farming or a substantially complete termination of all of the taxpayer’s ownership interests in property that is employed in the trade or business of farming.

(3) If the taxpayer has net long-term capital gain derived in part from the sale or exchange of property described in subsection (2)(b) of this section and in part from the sale or exchange of all other property, the net long-term capital gain that is subject to tax under this section shall be determined as follows:

(a) Compute the net long-term capital gain derived from all property described in subsection (2)(b) of this section that was sold or exchanged during the tax year.

(b) Compute the net capital gain or loss from the sale or exchange of all other property during the tax year.

(c) If the amount determined under paragraph (b) of this subsection is a net capital gain, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection.

(d) If the amount determined under paragraph (b) of this subsection is a net capital loss, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection minus the amount determined under paragraph (b) of this subsection.

[2001 c.545 §4; 2003 c.454 §124; 2003 c.621 §99a]



Section 317.065



Section 317.066



Section 317.067 - Tax on homeowners association income.

(2) As used in this section, "homeowners association" has the meaning given that term in section 528(c) of the Internal Revenue Code.

[1977 c.597 §3; 1983 c.162 §6; 1999 c.21 §44; 1999 c.90 §22a]



Section 317.070 - Tax on centrally assessed, mercantile, manufacturing and business corporations and financial institutions.

[Amended by 1957 c.607 §3; 1957 c.709 §1; subsection (3) of 1963 Replacement Part derived from 1957 c.607 §11; 1957 c.709 §2 and 1957 s.s. c.5 §1; 1959 c.631 §2; 1963 c.627 §22 (referred and rejected); 1965 c.322 §1; 1965 c.544 §1; 1971 c.247 §1; 1975 c.368 §5; 1977 c.866 §3; 1982 1 c.16 §11; 1983 c.162 §7; 1985 c.565 §55; 1997 c.154 §50; 1999 c.21 §45; 1999 c.60 §1; 2009 c.403 §3]



Section 317.071



Section 317.072



Section 317.073



Section 317.074



Section 317.075



Section 317.076



Section 317.077



Section 317.078



Section 317.080 - Exempt corporations.

(1) Organizations described in subsection (c) and subsection (j) of section 501 of the Internal Revenue Code unless the exemption is denied under subsection (h), (i) or (m) of section 501 or under section 502, 503 or 505 of the Internal Revenue Code.

(2) Organizations described in section 501(d) of the Internal Revenue Code, unless the exemption is denied under section 502 or 503 of the Internal Revenue Code.

(3) Organizations described in section 501(e) of the Internal Revenue Code.

(4) Organizations described in section 501(f) of the Internal Revenue Code.

(5) Charitable risk pools described in section 501(n) of the Internal Revenue Code.

(6) Organizations described in section 521 of the Internal Revenue Code.

(7) Qualified state tuition programs described in section 529 of the Internal Revenue Code.

(8) Foreign or alien insurance companies, but only with respect to the underwriting profit derived from writing wet marine and transportation insurance subject to tax under ORS 731.824 and 731.828.

(9) Corporations, organized and operated primarily for the purpose of furnishing permanent residential, recreational and social facilities primarily for elderly persons, which:

(a) Are corporations not for profit, authorized to transact business in this state pursuant to ORS chapter 65 or any statute repealed by chapter 580, Oregon Laws 1959;

(b) Receive not less than 95 percent of their operating gross income (excluding any investment income) solely from payments for living, medical, recreational, and social services and facilities, paid by or on behalf of the elderly persons using the facilities of such corporation;

(c) Permit no part of their net earnings to inure to the benefit of any private stockholder or individual; and

(d) Provide in their articles or other governing instrument that, upon dissolution, the assets remaining after satisfying all lawful debts and liabilities shall be distributed to one or more corporations exempt from taxation under this chapter as corporations organized and operated exclusively for religious, charitable, scientific, literary or educational purposes.

(10) People’s utility districts established under ORS chapter 261.

[Amended by 1953 c.207 §1; 1953 c.653 §3; 1955 c.592 §5; last sentence of 1959 Replacement Part derived from 1955 c.592 §6; 1957 c.553 §1; 1959 c.215 §1; 1961 c.473 §1; subsection (17) enacted as 1961 c.473 §2; 1963 c.286 §1; 1967 c.359 §689; 1969 c.600 §11; 1971 c.637 §1; 1985 c.802 §28a; 1987 c.293 §36; 1987 c.838 §20; 1989 c.626 §9; 1995 c.786 §13; 1997 c.839 §29]



Section 317.083



Section 317.084



Section 317.085



Section 317.087



Section 317.090 - Minimum tax.

(a) "Oregon sales" means:

(A) If the corporation apportions business income under ORS 314.650 to 314.665 for Oregon tax purposes, the total sales of the taxpayer in this state during the tax year, as determined for purposes of ORS 314.665;

(B) If the corporation does not apportion business income for Oregon tax purposes, the total sales in this state that the taxpayer would have had, as determined for purposes of ORS 314.665, if the taxpayer were required to apportion business income for Oregon tax purposes; or

(C) If the corporation apportions business income using a method different from the method prescribed by ORS 314.650 to 314.665, Oregon sales as defined by the Department of Revenue by rule.

(b) If the corporation is an agricultural cooperative that is a cooperative organization described in section 1381 of the Internal Revenue Code, "Oregon sales" does not include sales representing business done with or for members of the agricultural cooperative.

(2) Each corporation or affiliated group of corporations filing a return under ORS 317.710 shall pay annually to the state, for the privilege of carrying on or doing business by it within this state, a minimum tax as follows:

(a) If Oregon sales properly reported on a return are:

(A) Less than $500,000, the minimum tax is $150.

(B) $500,000 or more, but less than $1 million, the minimum tax is $500.

(C) $1 million or more, but less than $2 million, the minimum tax is $1,000.

(D) $2 million or more, but less than $3 million, the minimum tax is $1,500.

(E) $3 million or more, but less than $5 million, the minimum tax is $2,000.

(F) $5 million or more, but less than $7 million, the minimum tax is $4,000.

(G) $7 million or more, but less than $10 million, the minimum tax is $7,500.

(H) $10 million or more, but less than $25 million, the minimum tax is $15,000.

(I) $25 million or more, but less than $50 million, the minimum tax is $30,000.

(J) $50 million or more, but less than $75 million, the minimum tax is $50,000.

(K) $75 million or more, but less than $100 million, the minimum tax is $75,000.

(L) $100 million or more, the minimum tax is $100,000.

(b) If a corporation is an S corporation, the minimum tax is $150.

(3) The minimum tax is not apportionable (except in the case of a change of accounting periods), is payable in full for any part of the year during which a corporation is subject to tax, and may not be reduced, paid or otherwise satisfied through the use of any tax credit.

[Amended by 1975 c.368 §6; 2009 c.403 §4; 2009 c.745 §1; 2011 c.669 §1; 2015 c.701 §43]

Note: The amendments to 317.090 by section 44, chapter 701, Oregon Laws 2015, apply to tax years beginning on or after January 1, 2021. See section 45, chapter 701, Oregon Laws 2015. The text that applies to tax years beginning on or after January 1, 2021, is set forth for the user’s convenience.
(1) As used in this section:

(a) "Oregon sales" means:

(A) If the corporation apportions business income under ORS 314.650 to 314.665 for Oregon tax purposes, the total sales of the taxpayer in this state during the tax year, as determined for purposes of ORS 314.665;

(B) If the corporation does not apportion business income for Oregon tax purposes, the total sales in this state that the taxpayer would have had, as determined for purposes of ORS 314.665, if the taxpayer were required to apportion business income for Oregon tax purposes; or

(C) If the corporation apportions business income using a method different from the method prescribed by ORS 314.650 to 314.665, Oregon sales as defined by the Department of Revenue by rule.

(b) If the corporation is an agricultural cooperative that is a cooperative organization described in section 1381 of the Internal Revenue Code, "Oregon sales" does not include sales representing business done with or for members of the agricultural cooperative.

(2) Each corporation or affiliated group of corporations filing a return under ORS 317.710 shall pay annually to the state, for the privilege of carrying on or doing business by it within this state, a minimum tax as follows:

(a) If Oregon sales properly reported on a return are:

(A) Less than $500,000, the minimum tax is $150.

(B) $500,000 or more, but less than $1 million, the minimum tax is $500.

(C) $1 million or more, but less than $2 million, the minimum tax is $1,000.

(D) $2 million or more, but less than $3 million, the minimum tax is $1,500.

(E) $3 million or more, but less than $5 million, the minimum tax is $2,000.

(F) $5 million or more, but less than $7 million, the minimum tax is $4,000.

(G) $7 million or more, but less than $10 million, the minimum tax is $7,500.

(H) $10 million or more, but less than $25 million, the minimum tax is $15,000.

(I) $25 million or more, but less than $50 million, the minimum tax is $30,000.

(J) $50 million or more, but less than $75 million, the minimum tax is $50,000.

(K) $75 million or more, but less than $100 million, the minimum tax is $75,000.

(L) $100 million or more, the minimum tax is $100,000.

(b) If a corporation is an S corporation, the minimum tax is $150.

(3) The minimum tax is not apportionable (except in the case of a change of accounting periods), and is payable in full for any part of the year during which a corporation is subject to tax.



Section 317.092 - Exemption of payments to tenant of manufactured dwelling park upon termination of rental agreement.

[2007 c.906 §14]



Section 317.095



Section 317.096



Section 317.097 - Lending institution loans for housing; rules.

(a) "Annual rate" means the yearly interest rate specified on the note, and not the annual percentage rate, if any, disclosed to the applicant to comply with the federal Truth in Lending Act.

(b) "Finance charge" means the total of all interest, loan fees, interest on any loan fees financed by the lending institution, and other charges related to the cost of obtaining credit.

(c) "Lending institution" means any insured institution, as that term is defined in ORS 706.008, any mortgage banking company that maintains an office in this state or any community development corporation that is organized under the Oregon Nonprofit Corporation Law.

(d) "Manufactured dwelling park" has the meaning given that term in ORS 446.003.

(e) "Nonprofit corporation" means a corporation that is exempt from income taxes under section 501(c)(3) or (4) of the Internal Revenue Code as amended and in effect on December 31, 2014.

(f) "Preservation project" means housing that was previously developed as affordable housing with a contract for rent assistance from the United States Department of Housing and Urban Development or the United States Department of Agriculture and that is being acquired by a sponsoring entity.

(g) "Qualified assignee" means any investor participating in the secondary market for real estate loans.

(h) "Qualified borrower" means any borrower that is a sponsoring entity that has a controlling interest in the real property that is financed by a qualified loan. A controlling interest includes, but is not limited to, a controlling interest in the general partner of a limited partnership that owns the real property.

(i) "Qualified loan" means:

(A) A loan that meets the criteria stated in subsection (5) of this section or that is made to refinance a loan that meets the criteria described in subsection (5) of this section; or

(B) The purchase by a lending institution of bonds, as defined in ORS 286A.001, issued on behalf of the Housing and Community Services Department, the proceeds of which are used to finance or refinance a loan that meets the criteria described in subsection (5) of this section.

(j) "Sponsoring entity" means a nonprofit corporation, nonprofit cooperative, state governmental entity, local unit of government as defined in ORS 466.706, housing authority or any other person, provided that the person has agreed to restrictive covenants imposed by a nonprofit corporation, nonprofit cooperative, state governmental entity, local unit of government or housing authority.

(2) The Department of Revenue shall allow a credit against taxes otherwise due under this chapter for the taxable year to a lending institution that makes a qualified loan certified by the Housing and Community Services Department as provided in subsection (7) of this section. The amount of the credit is equal to the difference between:

(a) The amount of finance charge charged by the lending institution during the taxable year at an annual rate less than the market rate for a qualified loan that is made before January 1, 2020, that complies with the requirements of this section; and

(b) The amount of finance charge that would have been charged during the taxable year by the lending institution for the qualified loan for housing construction, development, acquisition or rehabilitation measured at the annual rate charged by the lending institution for nonsubsidized loans made under like terms and conditions at the time the qualified loan for housing construction, development, acquisition or rehabilitation is made.

(3) The maximum amount of credit for the difference between the amounts described in subsection (2)(a) and (b) of this section may not exceed four percent of the average unpaid balance of the qualified loan during the tax year for which the credit is claimed.

(4) Any tax credit allowed under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

(5) To be eligible for the tax credit allowable under this section, a lending institution must make a qualified loan by either purchasing bonds, as defined in ORS 286A.001, issued on behalf of the Housing and Community Services Department, the proceeds of which are used to finance or refinance a loan that meets the criteria stated in this subsection, or by making a loan directly to:

(a) An individual or individuals who own a dwelling, participate in an owner-occupied community rehabilitation program and are certified by the local government or its designated agent as having an income level when the loan is made of less than 80 percent of the area median income;

(b) A qualified borrower who:

(A) Uses the loan proceeds to finance construction, development, acquisition or rehabilitation of housing; and

(B) Provides a written certification executed by the Housing and Community Services Department that the:

(i) Housing created by the loan is or will be occupied by households earning less than 80 percent of the area median income; and

(ii) Full amount of savings from the reduced interest rate provided by the lending institution is or will be passed on to the tenants in the form of reduced housing payments, regardless of other subsidies provided to the housing project;

(c) Subject to subsection (14) of this section, a qualified borrower who:

(A) Uses the loan proceeds to finance construction, development, acquisition or rehabilitation of housing consisting of a manufactured dwelling park; and

(B) Provides a written certification executed by the Housing and Community Services Department that the housing will continue to be operated as a manufactured dwelling park during the period for which the tax credit is allowed; or

(d) A qualified borrower who:

(A) Uses the loan proceeds to finance acquisition or rehabilitation of housing consisting of a preservation project; and

(B) Provides a written certification executed by the Housing and Community Services Department that the housing preserved by the loan:

(i) Is or will be occupied by households earning less than 80 percent of the area median income; and

(ii) Is the subject of a rent assistance contract with the United States Department of Housing and Urban Development or the United States Department of Agriculture that will be maintained by the qualified borrower.

(6) A loan made to refinance a loan that meets the criteria stated in subsection (5) of this section must be treated the same as a loan that meets the criteria stated in subsection (5) of this section.

(7) For a qualified loan to be eligible for the tax credit allowable under this section, the Housing and Community Services Department must execute a written certification for the qualified loan that:

(a) Specifies the period, not to exceed 20 years, as determined by the Housing and Community Services Department, during which the tax credit is allowed for the qualified loan; and

(b) States that the qualified loan is within the limitation imposed by subsection (8) of this section.

(8) The Housing and Community Services Department may certify qualified loans that are eligible under subsection (5) of this section if the total credits attributable to all qualified loans eligible for credits under this section and then outstanding do not exceed $17 million for any fiscal year. In making loan certifications under subsection (7) of this section, the Housing and Community Services Department shall attempt to distribute the tax credits statewide, but shall concentrate the tax credits in those areas of the state that are determined by the Oregon Housing Stability Council to have the greatest need for affordable housing.

(9) The tax credit provided for in this section may be taken whether or not:

(a) The financial institution is eligible to take a federal income tax credit under section 42 of the Internal Revenue Code with respect to the project financed by the qualified loan; or

(b) The project receives financing from bonds, the interest on which is exempt from federal taxation under section 103 of the Internal Revenue Code.

(10) For a qualified loan defined in subsection (1)(i)(B) of this section financed through the purchase of bonds, the interest of which is exempt from federal taxation under section 103 of the Internal Revenue Code, the amount of finance charge that would have been charged under subsection (2)(b) of this section is determined by reference to the finance charge that would have been charged if the federally tax exempt bonds had been issued and the tax credit under this section did not apply.

(11) A lending institution may sell a qualified loan for which a certification has been executed to a qualified assignee whether or not the lending institution retains servicing of the qualified loan so long as a designated lending institution maintains records, annually verified by a loan servicer, that establish the amount of tax credit earned by the taxpayer throughout each year of eligibility.

(12) Notwithstanding any other provision of law, a lending institution that is a community development corporation organized under the Oregon Nonprofit Corporation Law may transfer all or part of a tax credit allowed under this section to one or more other lending institutions that are stockholders or members of the community development corporation or that otherwise participate through the community development corporation in the making of one or more qualified loans for which the tax credit under this section is allowed.

(13) The lending institution shall file an annual statement with the Housing and Community Services Department, specifying that it has conformed with all requirements imposed by law to qualify for a tax credit under this section.

(14) Notwithstanding subsection (1)(h) and (j) of this section, a qualified borrower on a loan to finance the construction, development, acquisition or rehabilitation of a manufactured dwelling park under subsection (5)(c) of this section must be a nonprofit corporation, manufactured dwelling park nonprofit cooperative, state governmental entity, local unit of government as defined in ORS 466.706 or housing authority.

(15) The Housing and Community Services Department and the Department of Revenue may adopt rules to carry out the provisions of this section. [1989 c.1045 §2; 1991 c.737 §1; 1993 c.813 §8; 1995 c.746 §43; 1997 c.425 §1; 1997 c.631 §458; 1997 c.839 §31; 1999 c.21 §46; 1999 c.90 §23; 1999 c.857 §§1,4; 2001 c.660 §§47,48; 2005 c.476 §§1,3; 2007 c.843 §61; 2008 c.29 §6; 2008 c.45 §15; 2009 c.5 §25; 2009 c.82 §1a; 2009 c.609 §8a; 2009 c.909 §28; 2009 c.913 §31; 2010 c.82 §30; 2011 c.7 §25; 2011 c.475 §2; 2012 c.31 §24; 2013 c.377 §24; 2014 c.52 §26; 2015 c.180 §46; 2015 c.442 §18]

Note: Section 30, chapter 913, Oregon Laws 2009, provides:

Sec. 30. The Housing and Community Services Department may not issue a certificate under ORS 317.097 on or after January 1, 2020.

[2009 c.913 §30; 2011 c.475 §1]



Section 317.098



Section 317.099



Section 317.100



Section 317.102



Section 317.103



Section 317.104



Section 317.105



Section 317.106



Section 317.110



Section 317.111 - Weatherization loan interest; commercial lending institutions.

(a) The maximum amount of interest allowed to be charged during the taxable year under section 6b, chapter 887, Oregon Laws 1977, for loans made before November 1, 1981, by the lending institution to space-heating customers for the purpose of financing weatherization services; and

(b) The amount of interest which would have been charged during the taxable year by the lending institution for such loans at an annual interest rate which is the lesser of the following:

(A) The average interest rate charged by the commercial lending institution for home improvement loans made during the calendar year immediately preceding the year in which the loans for weatherization services are made; or

(B) Twelve percent.

(2) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and used in each of the 15 years following the unused tax credit year. However, the entire amount of the unused credit for an unused credit year shall be carried forward to the earliest of the 15 years to which it may be carried.

(3) No credit shall be allowed under this section for loans made on or after November 1, 1981.

[Formerly 317.071; 1985 c.712 §1]



Section 317.112 - Energy conservation loans to residential fuel oil customers or wood heating residents; rules.

(a) The amount of finance charge charged during the taxable year including interest on the loan and interest on any loan fee financed at an annual rate of six and one-half percent, by the lending institution to a dwelling owner who is or who rents to a residential fuel oil customer, or who is or who rents to a wood heating resident for the purpose of financing energy conservation measures; and

(b) The amount of finance charge that would have been charged during the taxable year, including interest on the loan and interest on any loan fee financed by the lending institution for the loan for energy conservation measures at an annual rate that is the lesser of the following:

(A) The annual rate charged by the commercial lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for energy conservation measures is made; or

(B) An upper limit established by rule by the Director of the State Department of Energy.

(2) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year. The credit may not be carried forward beyond the 15th succeeding tax year.

(3) In order to be eligible for the tax credit allowed under subsection (1) of this section, the loan shall:

(a) Be made only to an owner of an oil-heated or wood-heated dwelling who presents the results of an energy audit pursuant to ORS 469.631 to 469.645, 469.649 to 469.659, 469.673 to 469.683 or 469.685 that is conducted by a fuel oil dealer, investor-owned utility or publicly owned utility or through the State Department of Energy, regardless of whether that fuel oil dealer or utility provides the dwelling’s space heating energy.

(b) Be subject to an annual rate not to exceed six and one-half percent and have a term not exceeding 10 years.

(c) Not finance any materials installed in the construction of a new dwelling, additions to existing structures or remodeling that adds living space.

(d) Finance only those energy conservation measures that are recommended as cost-effective in the energy audit, and any loan fee that is included in the body of the loan.

(4) The credit allowed under this section may not be allowed to the extent that the loan exceeds $5,000 for a single dwelling unit, or, if the dwelling owner is a corporation described in ORS 307.375, to the extent that the loan exceeds $2,000 for a single dwelling unit.

(5) A commercial lending institution may charge, finance and collect a nonrefundable front-end loan fee, and such a fee does not affect the eligibility of the loan for a tax credit under this section. The fee, if any, may not exceed that charged by the lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for energy conservation measures is made.

(6) Nothing in this section or in rules adopted under this section shall be construed to cause a loan to violate the usury laws of this state.

(7) As used in this section, "annual rate," "commercial lending institution," "cost-effective," "dwelling," "dwelling owner," "energy audit," "energy conservation measures," "finance charge," "fuel oil dealer," "residential fuel oil customer," "space heating" and "wood heating resident" have the meaning given those terms in ORS 469.710. [1981 c.894 §28; 1987 c.749 §1; 1991 c.718 §1; 1995 c.746 §21; 2001 c.584 §3]

Note: Section 16, chapter 913, Oregon Laws 2009, provides:

Sec. 16. Except as provided in ORS 317.112 (2), a credit may not be claimed under ORS 317.112 for tax years beginning on or after January 1, 2012.

[2009 c.913 §16]



Section 317.113



Section 317.114



Section 317.115



Section 317.116



Section 317.120



Section 317.122 - Insurers; amounts paid for certain taxes and assessments.

(2) A credit against the taxes otherwise due under this chapter shall be allowed to an insurer. The amount of the credit shall be the lesser of:

(a) The amount of any assessments paid by the insurer during the tax year pursuant to ORS 656.612; or

(b) The total profit attributable to the workers’ compensation line of business, net of reinsurance and including all investment gain attributable to the workers’ compensation line of business, determined in the manner prescribed under ORS 731.574 by the Director of the Department of Consumer and Business Services, with the modifications under ORS 317.655 attributable to the workers’ compensation line of business, and then apportioned in accordance with ORS 317.660 and multiplied by the corporate tax rate set forth in ORS 317.061. In making the apportionment under ORS 317.660 for purposes of this paragraph, the insurance sales factor shall be determined using only items attributable to the workers’ compensation line of business. [Formerly 317.076; 1995 c.786 §14; 2007 c.716 §2]

Note: Section 20, chapter 913, Oregon Laws 2009, provides:

Sec. 20. (1) A credit may not be claimed under ORS 317.122 (1) for tax years beginning on or after January 1, 2018.

(2) A credit may not be claimed under ORS 317.122 (2) for tax years beginning on or after January 1, 2014.

[2009 c.913 §20; 2011 c.730 §4; 2013 c.750 §46]



Section 317.124 - Long term enterprise zone facilities.

(a) "Facility" has the meaning given that term in ORS 285C.400.

(b) "Payroll costs" means the costs of paying employee salary, wages and other remuneration in cash or property, and employee benefit costs, including but not limited to workers’ compensation, health, life or other insurance premium payments, payroll taxes and contributions to pension or other retirement plans.

(2) A taxpayer that owns a facility that is exempt from property tax under ORS 285C.409 may claim a tax credit under this section against the taxes that are otherwise due under this chapter.

(3) The credit may be claimed over a period of consecutive tax years elected by the taxpayer:

(a) That must commence on or after the tax year in which the facility is placed in service and no later than the tax year beginning in the third calendar year after the year in which the facility is placed in service;

(b) The duration of which must be at least five tax years and no more than 15 tax years; and

(c) The duration of which must be established in writing by the Governor (pursuant to a request made by the taxpayer) prior to the date on which a return claiming the credit is filed.

(4) The amount of the credit for a tax year shall equal 62.5 percent of the payroll costs of the taxpayer for that tax year that are attributable to employment at the facility.

(5) The credit computed under subsection (4) of this section may be offset only against the qualified tax liability of the taxpayer, as determined under this subsection. To compute the qualified tax liability of the taxpayer:

(a) Subtract the tax credit threshold amount determined under subsection (7) of this section from the tax liability of the taxpayer under this chapter; and

(b) Multiply the difference determined under paragraph (a) of this subsection by the apportionment factor determined under subsection (6) of this section.

(6)(a) The apportionment factor to be used in computing the qualified tax liability of the taxpayer under subsection (5) of this section shall be a fraction, the numerator of which is income of the facility for the fiscal year of the taxpayer that ends in the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the total Oregon income of the taxpayer for the fiscal year of the taxpayer that ends in the tax year for which the qualified tax liability of the taxpayer is being computed. For purposes of this computation, income shall be determined in accordance with generally accepted accounting principles and shall be reviewed by an independent public accountant in a review that is conducted in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

(b)(A) If no data are prepared that meet the accounting and review standards set forth in paragraph (a) of this subsection, the apportionment factor shall be a fraction, the numerator of which is the sum of the intrastate payroll factor and the intrastate property factor, and the denominator of which is two.

(B) The intrastate payroll factor is a fraction, the numerator of which is the total amount paid for compensation at the qualifying facility during the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the total amount of compensation paid in this state during that tax year.

(C) The intrastate property factor is a fraction, the numerator of which is the average net book value of the facility for the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the average net book value of all real and tangible personal property owned or rented by the taxpayer in this state for that tax year.

(7) The tax credit threshold amount for the tax year for which the qualified tax liability of the taxpayer is being computed equals:

(a) $1 million; or

(b) If the facility is one described in ORS 285C.412 (2) or (3), the lesser of $1 million or:

(A) If the facility is one described in ORS 285C.412 (2)(c)(A), $10,000 multiplied by the number of verified full-time employees at the facility;

(B) If the facility is one described in ORS 285C.412 (2)(c)(B), $12,500 multiplied by the number of verified full-time employees at the facility; or

(C) If the facility is one described in ORS 285C.412 (3) but not otherwise described under this paragraph, $15,000 multiplied by the number of verified full-time employees at the facility.

(8) A tax credit computed under this section for any one tax year may not exceed the qualified tax liability of the taxpayer for the tax year.

(9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayer’s qualified tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used against the taxpayer’s qualified tax liability for the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and used against the taxpayer’s qualified tax liability for the third succeeding tax year. Any credit remaining unused in the third succeeding tax year may be carried forward and used against the taxpayer’s qualified tax liability for the fourth succeeding tax year. Any credit remaining unused in the fourth succeeding tax year may be carried forward and used against the taxpayer’s qualified tax liability for the fifth succeeding tax year, but may not be used in any tax year thereafter.

(10) A tax credit allowed under this section is not in lieu of any deduction for depreciation, amortization, payroll costs or any other expense to which the taxpayer may be entitled.

[2001 c.292 §8]



Section 317.125 - Other tax credits limited; exception.

[2001 c.292 §9; 2005 c.667 §4]



Section 317.127 - Long Term Enterprise Zone Fund.

(2) Amounts credited to the Long Term Enterprise Zone Fund are continuously appropriated to the Department of Revenue for the purpose of making the distributions to local taxing districts described in ORS 317.131.

(3) Amounts in the Long Term Enterprise Zone Fund remaining unexpended on June 30 of the end of a biennium are transferred to the General Fund.

[2001 c.292 §11]



Section 317.128



Section 317.129 - Tax payments of long term enterprise zone facilities credit claimants.

[2001 c.292 §10]



Section 317.131 - Distribution of funds to local governments.

(2)(a) Amounts to be distributed under subsection (1) of this section shall be distributed to the local taxing districts of the code area in which the facility is located that are not school districts, education service districts, community college districts or community college service districts.

(b) If the facility is located in more than one code area, amounts to be distributed under subsection (1) of this section shall be allocated to each code area in which the facility is located, based on the ratio of the real market value of the facility in each code area to the total real market value of the facility.

(c) The amount distributed to each district under subsection (1) of this section shall be the amount that bears the same proportion to the total amount to be distributed under this section as the proportion of the operating tax billing rate of the district receiving distribution bears to the total operating tax billing rate of all of the local taxing districts described in paragraph (a) of this subsection.

(d) Notwithstanding paragraph (b) of this subsection, the amount distributed to a local taxing district under subsection (1) of this section for a fiscal year may not exceed the amount of property taxes forgone by that district as a result of the exemption from property tax under ORS 285C.409 in that year.

(3) If any moneys described in subsection (1) of this section remain following computation of the distributions to local taxing districts under subsection (2) of this section, the moneys shall be distributed to the zone sponsor.

(4) Distributions shall be made under this section on or before June 1 of each fiscal year.

[2001 c.292 §12; 2005 c.667 §6]



Section 317.133



Section 317.134



Section 317.135



Section 317.140



Section 317.141



Section 317.142



Section 317.145



Section 317.146



Section 317.147 - Agriculture workforce housing loans; credit transfers; rules.

(a) "Agriculture workforce housing" has the meaning given that term in ORS 315.163.

(b) "Lending institution" means a bank, mortgage banking company, trust company, savings bank, credit union, national banking association, federal savings and loan association, federal credit union maintaining an office in this state, nonprofit community development financial institution or nonprofit public benefit corporation operating as a lending institution.

(2)(a) A lending institution shall be allowed a credit against the taxes otherwise due under this chapter for the tax year equal to 50 percent of the interest income earned during the tax year on loans to finance only costs directly associated with construction or rehabilitation of agriculture workforce housing if, at the time the loan is made, the borrower certifies, to the satisfaction of the lender, that upon completion of the construction or rehabilitation and first occupation by agricultural workers, the housing will comply with all occupational safety or health laws, rules, regulations and standards applicable for agriculture workforce housing and that the housing will be occupied only by agricultural workers and their immediate families.

(b) A copy of the certification described under paragraph (a) of this subsection shall be submitted to the Department of Revenue at the time that a credit under this section is first claimed.

(3) The credit allowed under this section applies only to loans to construct or rehabilitate agriculture workforce housing located within this state.

(4) This credit applies only to loans made on or after January 1, 1990.

(5) The credit allowed in any one year may not exceed the tax liability of the taxpayer.

(6) If the loan has a term of longer than 10 years, then the credit shall be allowed only for the tax year of the taxpayer during which the loan is made and the nine tax years immediately following.

(7) The credit allowed under this section does not apply to loans in which the interest rate charged exceeds 13-1/2 percent per annum.

(8) The credit allowed under this section applies only to interest income from the loan and does not apply to any other loan fees or other charges collected by the lending institution with respect to the loan.

(9) The credit allowed under this section applies only to interest income actually collected by the lending institution during the tax year.

(10)(a) Except as provided in paragraph (b) of this subsection, if the lending institution sells the loan to another lending institution, then the credit shall pass to the assignee or transferee of the loan, subject to the same conditions and limitations as set forth in this section.

(b) A lending institution may assign, sell or otherwise transfer the loan to another person and retain the right to claim the credit granted under this section if the lending institution also retains responsibility for servicing the loan.

(c)(A) A lending institution that is not subject to taxation under this chapter may sell or otherwise transfer the credit allowed to the lending institution under this section to a taxpayer that is subject to taxation under this chapter.

(B) A transferee of a credit under this section shall be allowed the credit for the tax years that would have been allowable to the transferor had the transfer not occurred.

(C) The Department of Revenue shall by rule establish procedures for transferring a credit under this section. [1989 c.963 §5; 1991 c.766 §1; 1995 c.746 §54; 2001 c.613 §15; 2001 c.868 §6; 2003 c.46 §44; 2003 c.588 §16; 2009 c.541 §19; 2013 c.750 §24]

Note: Section 29, chapter 913, Oregon Laws 2009, provides:

Sec. 29. A credit may not be claimed under ORS 317.147 for tax years beginning on or after January 1, 2014.

[2009 c.913 §29]



Section 317.148



Section 317.149



Section 317.150



Section 317.151 - Contributions of computers or scientific equipment for research to educational organizations.

(2) To qualify for the credit allowed under subsection (1) of this section, the charitable contribution must:

(a) Be a charitable contribution of tangible personal property described in section 1221(a)(1) of the Internal Revenue Code that has as its original use, use by the donee for education of students in this state, and that is a computer or other scientific equipment or apparatus; and

(b) Be a charitable contribution made during the tax year for which the credit is claimed to an educational organization that is located in this state and that is:

(A) An institution of higher education described in section 170 (b)(1)(A)(ii) of the Internal Revenue Code; or

(B) A public educational institution offering instruction in prekindergarten through grade 12 or any portion of that instruction.

(3) Notwithstanding subsection (2) of this section, a charitable contribution shall qualify for the credit allowed under subsection (1) of this section, if:

(a) The charitable contribution would otherwise qualify for the credit under subsection (2) of this section except that the charitable contribution is of a contract or agreement for the maintenance of the computer or other scientific equipment or apparatus; or

(b) The charitable contribution is a contribution of moneys made under a contract or agreement during the tax year for scientific or engineering research to an educational organization that is located in this state and that is:

(A) An institution of higher education described in section 170 (b)(1)(A)(ii) of the Internal Revenue Code; or

(B) A public educational institution offering instruction in prekindergarten through grade 12 or any portion of that instruction.

(4) The credit allowed under this section is in lieu of any deduction otherwise allowable under this chapter. No deduction shall be allowed under this chapter for any amount upon which the credit allowed under this section is based. However, nothing in this section shall affect the basis of the property in the hands of the donee or any other taxpayer. The basis of the property in the hands of the donee or other person shall be determined as if this section did not exist.

(5)(a) Except as provided in paragraph (b) of this subsection, the credit allowed under this section shall not exceed the tax liability of the taxpayer and shall not be allowed against the tax imposed under ORS 317.090. To qualify for a credit under this section, the charitable contribution must be made without consideration and be accepted by the donee institution or school.

(b) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

(6) For purposes of this section, "fair market value" shall be determined at the time the property or services are contributed and shall be substantiated by whatever information the Department of Revenue requires. A requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [1985 c.695 §2; 1993 c.22 §1; 1995 c.54 §15; 1997 c.373 §1; 1997 c.839 §32; 1999 c.90 §24; 2001 c.660 §49]

Note: Section 5, chapter 695, Oregon Laws 1985, provides:

Sec. 5. (1) Except as provided in subsection (2) of this section, ORS 317.151 and 318.106 apply to contributions made in tax years beginning prior to January 1, 2014.

(2) With respect to the credit allowed for a contribution as described in ORS 317.151 (3)(b) if a written contract or other written agreement to make the contribution is entered into prior to January 1, 2014, and the moneys contributed after that date are contributed pursuant to the contract or agreement, then notwithstanding subsection (1) of this section, the credit allowed as described in ORS 317.151 (3)(b) shall be allowed for those contributions made pursuant to the written contract or other written agreement entered into prior to January 1, 2014.

[1985 c.695 §5; 1989 c.989 §1; 1997 c.373 §2; 2003 c.318 §1; 2009 c.913 §23]



Section 317.152 - Qualified research activities credit.

(a) The applicable percentage specified in section 41(a) of the Internal Revenue Code shall be five percent.

(b) "Qualified research" and "basic research" shall consist only of research conducted in Oregon.

(c) The following do not apply to the credit allowable under this section:

(A) Section 41(c)(4) of the Internal Revenue Code (relating to the alternative incremental credit).

(B) Section 41(h) of the Internal Revenue Code (relating to termination of the federal credit).

(2) For purposes of this section, "eligible taxpayer" means a corporation, other than a corporation excluded under Internal Revenue Code section 41(e)(7)(E).

(3) The Income Tax Regulations as prescribed by the Secretary of the Treasury under authority of section 41 of the Internal Revenue Code apply for purposes of this section, except as modified by this section or as provided in rules adopted by the Department of Revenue.

(4) The maximum credit under this section may not exceed $1 million.

(5) A deduction may not be taken for the portion of expenses or payments, otherwise allowable as a deduction, that is equal to the amount of the credit claimed under this section.

(6) Any tax credit that is otherwise allowable under this section and that is not used by the taxpayer in that year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

[1989 c.911 §2; 1991 c.457 §12; 1993 c.726 §42; 1993 c.813 §11; 1995 c.79 §167; 1995 c.556 §14; 1995 c.746 §9; 1997 c.839 §33; 1999 c.90 §25; 2001 c.660 §50; 2003 c.739 §12; 2005 c.832 §51; 2011 c.730 §§8,8a]



Section 317.153 - Qualified research activities; election between credits; rules.

[1989 c.911 §3]



Section 317.154 - Alternative qualified research activities credit.

(2) For purposes of this section:

(a) "Oregon sales" shall be computed using the laws and administrative rules for calculating the numerator of the Oregon sales factor under ORS 314.665.

(b) "Qualified research" has the meaning given the term under section 41(d) of the Internal Revenue Code and shall consist only of research conducted in Oregon.

(3) The credit under this section is equal to five percent of the amount by which the qualified research expenses exceed 10 percent of Oregon sales.

(4) The credit under this section shall not exceed $10,000 times the number of percentage points by which the qualifying research expenses exceed 10 percent of Oregon sales.

(5) The maximum credit under this section may not exceed $1 million.

(6) A deduction may not be taken for the portion of expenses or payments, otherwise allowable as a deduction, that is equal to the amount of the credit claimed under this section.

(7) Any tax credit that is otherwise allowable under this section and that is not used by the taxpayer in that year may be carried forward and offset against the taxpayer’s tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1989 c.911 §4; 1995 c.746 §10; 2001 c.660 §51; 2003 c.739 §13; 2005 c.832 §52; 2011 c.730 §9; 2013 c.750 §38]

Note: Section 6, chapter 911, Oregon Laws 1989, provides:

Sec. 6. ORS 317.152 to 317.154 [series became 317.152, 317.153 and 317.154] apply to amounts paid or incurred in tax years beginning on or after January 1, 1989, and before January 1, 2018.

[1989 c.911 §6; 1995 c.746 §14; 2001 c.548 §1; 2003 c.739 §15; 2005 c.94 §86; 2011 c.730 §7]



Section 317.155



Section 317.156



Section 317.160



Section 317.165



Section 317.170



Section 317.175



Section 317.180



Section 317.185



Section 317.190 - Effect on reporting income.

[1955 c.205 §2; 1983 c.162 §9]



Section 317.195 - Effect on deductions allowed.

[1955 c.205 §3]



Section 317.197



Section 317.199



Section 317.205



Section 317.206



Section 317.210



Section 317.215



Section 317.216



Section 317.220



Section 317.225



Section 317.228



Section 317.230



Section 317.231



Section 317.235



Section 317.236



Section 317.238



Section 317.239



Section 317.240



Section 317.241



Section 317.242



Section 317.245



Section 317.247



Section 317.248



Section 317.249



Section 317.250



Section 317.251



Section 317.252



Section 317.255



Section 317.256



Section 317.259 - Modifications generally.

[1983 c.162 §12; 1987 c.293 §37; 1995 c.79 §168; 2005 c.94 §87]



Section 317.260



Section 317.262



Section 317.265



Section 317.267 - Dividends received by corporation from certain other corporations.

(2) To derive Oregon taxable income, after the modification prescribed under subsection (1) of this section, there shall be subtracted from federal taxable income an amount equal to 70 percent of dividends (determined without regard to section 78 of the Internal Revenue Code) received or deemed received from corporations if such dividends are included in federal taxable income. However:

(a) In the case of any dividend on debt-financed portfolio stock as described in section 246A of the Internal Revenue Code, the subtraction allowed under this subsection shall be reduced under the same conditions and in same amount as the dividends received deduction otherwise allowable for federal income tax purposes is reduced under section 246A of the Internal Revenue Code.

(b) In the case of any dividend received from a 20 percent owned corporation, as defined in section 243(c) of the Internal Revenue Code, this subsection shall be applied by substituting "80 percent" for "70 percent."

(c) A dividend that is not treated as a dividend under section 243(d) or 965(c)(3) of the Internal Revenue Code may not be treated as a dividend for purposes of this subsection.

(d) If a dividends received deduction is not allowed for federal tax purposes because of section 246(a) or (c) of the Internal Revenue Code, a subtraction may not be made under this subsection for received dividends that are described in section 246(a) or (c) of the Internal Revenue Code.

(3) There shall be excluded from the sales factor of any apportionment formula employed to attribute income to this state any amount subtracted from federal taxable income under subsection (2) of this section.

[1983 c.162 §13; 1984 c.1 §9; 1985 c.802 §33; 1987 c.293 §38; 1987 c.447 §119; 1987 c.911 §8i; 1989 c.625 §21; 2003 c.77 §21; 2005 c.80 §2; 2005 c.832 §33; 2013 c.707 §3; 2015 c.755 §5]



Section 317.270



Section 317.273 - Dividend income received by domestic corporation from certain foreign corporations.

[1983 c.162 §14]



Section 317.275



Section 317.277



Section 317.280



Section 317.281



Section 317.283 - Nonrecognition of transactions with related domestic international sales corporation; tax treatment of commissions.

(a) No deduction shall be allowed to any taxpayer for any payment to a related domestic international sales corporation;

(b) No income or expense that would be attributed to a taxpayer but for the provisions of sections 991 to 996 of the Internal Revenue Code shall be treated as attributable to a related domestic international sales corporation; and

(c) No deduction shall be allowed to a taxpayer for interest on DISC-related deferred tax liability paid pursuant to section 995(f) of the Internal Revenue Code.

(2) Notwithstanding subsection (1) of this section, if a domestic international sales corporation is formed on or before January 1, 2014:

(a) A tax shall be imposed under this chapter at a rate of 2.5 percent on any commission received by the domestic international sales corporation on or after January 1, 2013; and

(b) A deduction shall be allowed for commission payments to the domestic international sales corporation made on or after January 1, 2013, if the tax in paragraph (a) of this subsection is imposed on the commission.

(3) As used in this section, "domestic international sales corporation" means a domestic international sales corporation as defined in section 992 of the Internal Revenue Code.

[1985 c.802 §22d; 2013 s.s. c.5 §6a; 2014 c.114 §2]



Section 317.285



Section 317.286 - Nonrecognition of transactions with related foreign sales corporation.

(a) No deduction shall be allowed to a taxpayer for any payment to a related foreign sales corporation; and

(b) No income or expense that would be attributed to a taxpayer but for the provisions of sections 921 to 927 of the Internal Revenue Code shall be treated as attributable to a related foreign sales corporation.

(2) As used in this section, "foreign sales corporation" means a foreign sales corporation as defined in section 922 of the Internal Revenue Code.

[1985 c.802 §22e]



Section 317.287



Section 317.288



Section 317.290



Section 317.292



Section 317.295



Section 317.296



Section 317.297



Section 317.298



Section 317.299



Section 317.300



Section 317.301 - Deferral of deduction for certain amounts deductible under federal law.

(2) There shall be added to federal taxable income for Oregon tax purposes the difference between the amount allowable as a deduction under section 168(k) of the Internal Revenue Code as applicable to the tax year of the taxpayer and the amount allowable as a deduction under section 168(k) of the Internal Revenue Code as amended and in effect on December 31, 2008, as applicable to the tax year of the taxpayer.

(3) There shall be added to federal taxable income for Oregon tax purposes the difference between the amount allowable as a deduction under section 179 of the Internal Revenue Code as applicable to the tax year of the taxpayer and the amount allowable as a deduction under section 179 of the Internal Revenue Code as amended and in effect on December 31, 2008, as applicable to the tax year of the taxpayer.

(4) Amounts added to federal taxable income for Oregon tax purposes under subsections (1) to (3) of this section may thereafter be subtracted from federal taxable income for Oregon tax purposes in the tax year for which the amounts would have been allowed as a deduction on the taxpayer’s federal income tax return under the Internal Revenue Code as amended and in effect on December 31, 2008, as applicable to the tax year of the taxpayer. [2009 c.909 §39; 2011 c.7 §30]

Note: Section 31, chapter 7, Oregon Laws 2011, provides:

Sec. 31. ORS 316.739 and 317.301 apply to tax years beginning on or after January 1, 2009, and before January 1, 2011.

[2011 c.7 §31]



Section 317.303 - Deduction or adjustment for certain federal credits.

[1983 c.162 §17]



Section 317.304 - Addition for unused qualified business credits.

[1995 c.556 §16]



Section 317.305



Section 317.307 - Reduction for charitable contribution deduction under federal law; subtraction.

[1995 c.556 §17; 1997 c.839 §35]



Section 317.309 - Interest and dividends received from obligations of state or political subdivision.

(2) A regulated investment company as defined in section 851 of the Internal Revenue Code which distributes dividends in excess of those deducted in the computation of federal taxable income, shall to the extent of the amount added under subsection (1) of this section, deduct such distributed excess in arriving at Oregon taxable income.

(3) To derive Oregon taxable income, and subject to the other provisions of this chapter, discount and gain or loss on retirement or disposition of obligations described under subsection (1) of this section issued on or after January 1, 1985, shall be treated in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a state or a political subdivision of a state, were not tax exempt under the Internal Revenue Code.

[1983 c.162 §18; 1985 c.802 §23; 1987 c.293 §39]



Section 317.310 - Balance in bad debt reserve of financial institution which has changed from reserve method to specific charge-off method of accounting.

(2) To derive Oregon taxable income, after the modification prescribed in subsection (1) of this section, the balance in the reserve for bad debts, as determined under ORS 317.333 (2) (1985 Replacement Part), shall be taken into income using the same method as the financial institution used for federal tax purposes pursuant to section 585(c)(3) of the Internal Revenue Code.

(3) Subsections (1) and (2) of this section shall not apply to bad debt reserves for which an election under section 585(c)(4) of the Internal Revenue Code has been made. A financial institution which uses the method described in section 585(c)(4) of the Internal Revenue Code shall apply that same method to the balance in the reserve for bad debts, as determined under ORS 317.333 (2) (1985 Replacement Part), and adjust its Oregon taxable income accordingly.

[1987 c.293 §44]



Section 317.311 - Application of section 243 of Tax Reform Act of 1986.

[1987 c.293 §44a; 2005 c.94 §88]



Section 317.312 - Federal depreciation expenses of certain health care service contractors.

[1987 c.293 §44b]



Section 317.314 - Taxes on net income or profits imposed by any state or foreign country; nondeductible taxes and license fees; taxes paid to foreign country for certain income.

(2) There shall be subtracted from federal taxable income the taxes and license fees imposed by counties, cities and other political subdivisions of this state and other states, if such taxes and fees are not deductible in arriving at federal taxable income.

(3) There shall be subtracted from federal taxable income the taxes paid to a foreign country upon the payment of interest or royalties arising from sources within such foreign country, if such taxes are not deductible in arriving at federal taxable income and if the interest or royalties are included in arriving at Oregon taxable income.

[1983 c.162 §19; 1984 c.1 §10]



Section 317.319 - Capital Construction Fund; deferred income; nonqualified withdrawals.

(1) There shall be added to federal taxable income an amount equal to the amount of income which the taxpayer defers under section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code.

(2) There shall be subtracted from federal taxable income all nonqualified withdrawals considered to be ordinary income or capital gain under section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code, and included in income for federal income tax purposes.

(3) No adjustments to basis shall be made for Oregon tax purposes to property on account of section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code. There shall be added to or subtracted from federal taxable income those amounts necessary to carry out the purposes of this subsection.

[1983 c.162 §20; 1987 c.293 §40]



Section 317.320



Section 317.322 - Addition of long term care insurance premiums if credit is claimed.

(1) The amount is taken into account as a deduction on the taxpayer’s federal return for the tax year; and

(2) The taxpayer claims the credit allowed under ORS 315.610 for the tax year.

[1999 c.1005 §5]



Section 317.325



Section 317.326



Section 317.327 - Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property; rules.

(a) The adjusted basis of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; and

(b) The lesser of:

(A) The fair market value of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; or

(B) The fair market value of the acquired property on the date gain or loss from the sale or other disposition of the acquired property is recognized for federal tax purposes.

(2) If the adjusted basis described in subsection (1)(a) of this section is larger than either value described in subsection (1)(b) of this section, the difference computed under subsection (1) of this section shall be subtracted from taxable income instead of being added to taxable income.

(3) The Department of Revenue may require taxpayers owning property acquired in an exchange under section 1031 or 1033 of the Internal Revenue Code that has a situs outside of this state to file an annual report on the acquired property, and may adopt rules to implement reporting requirements under this section.

[2001 c.509 §17]



Section 317.328



Section 317.329 - Basis for stock acquisition.

(1) If the corporation engages in a qualified stock purchase on or after August 31, 1982, and elects (or is treated as having elected) section 338 of the Internal Revenue Code; or

(2) If the corporation, before August 31, 1982, engaged in the purchase of stock which was treated as a purchase of assets (a purchase and liquidation or similar transaction) resulting in the recognition of gain or loss for Oregon tax purposes. This subsection applies for purposes of determining gain or loss upon disposition only.

[1985 c.802 §21b; 1987 c.293 §41; 1993 c.726 §43; 2001 c.660 §52]



Section 317.330



Section 317.333



Section 317.335



Section 317.339



Section 317.342



Section 317.344 - Net operating loss carryback and carryover.

[1983 c.162 §24; 1984 c.1 §11]



Section 317.349 - Transaction treated as lease purchase under federal law.

[1983 c.162 §25; 1997 c.99 §4]



Section 317.350



Section 317.351 - ORS 317.349 not applicable to finance leases.

[1987 c.293 §45; 2003 c.77 §22]



Section 317.355



Section 317.356 - Basis on disposition of asset; adjustments to reflect depreciation, depletion, other cost recovery, federal credits and other differences in Oregon and federal basis.

(a) The difference in basis that results from the difference in depreciation, depletion or other cost recovery, or expense claimed under section 179 of the Internal Revenue Code, allowed or allowable on the Oregon return and that allowed or allowable on the federal return for that asset;

(b) The difference in basis that results when a taxpayer has taken a federal credit that requires as a condition of the use of the federal credit the reduction of the basis of an asset, and the federal credit is not allowable for Oregon purposes;

(c) The difference in basis as a result of any deferral of gain that has been granted under federal tax law but not under Oregon law or granted under Oregon law but not granted under federal law;

(d) The difference in basis under federal and Oregon tax law at the time the asset was acquired; or

(e) For certain health care service contractors for which federal tax exempt status was denied by section 501(m) of the Internal Revenue Code, any adjustment to the basis of an asset for purposes of calculating federal taxable gain or loss on sale, exchange or other disposition as permitted by the Tax Reform Act of 1986.

(2) There shall be added to or subtracted from federal taxable income any amount necessary to carry out the purposes of subsection (1) of this section.

[1983 c.162 §26; 1985 c.802 §24; 1987 c.293 §45e; 1993 c.726 §44; 2001 c.114 §41]



Section 317.360



Section 317.362 - Reversal of effect of gain or loss in case of timber, coal, domestic iron ore.

[1983 c.162 §27]



Section 317.363 - Expenses of marijuana-related trade or business.

[2015 c.699 §19]



Section 317.365



Section 317.368



Section 317.370



Section 317.374 - Depletion.

(2) For purposes of subsection (1) of this section, in the case of timber, mines, oil and gas wells, and other natural deposits, except in the case of metal mines as provided in subsection (3) of this section, the Oregon depletion allowance shall be a reasonable allowance according to the peculiar conditions in each case. The reasonable allowance in all cases shall be computed on the cost of the property.

(3) In the case of metal mines, the Oregon depletion allowance may be the amount allowed under subsection (2) of this section or an amount equal to 15 percent of the gross income from the property during the taxable year, not to exceed 50 percent of the net income of the taxpayer (computed without allowance for depletion) from the property. In its first return made under this chapter, the taxpayer must state as to each property with respect to which the taxpayer has any item of income or deduction (in case of metal mines), whether it elects to have depletion allowance for each such property for the taxable year computed with or without reference to percentage depletion. An election once exercised under this section cannot thereafter be changed by the taxpayer, and the depletion allowance in respect to each such property will for all succeeding taxable years be computed in accordance with the election so made.

[Formerly 317.290]



Section 317.375



Section 317.377



Section 317.379 - Exemption of income from exercise of Indian fishing rights.

[1989 c.625 §18]



Section 317.380



Section 317.381



Section 317.383



Section 317.386 - Energy conservation payments exempt.

[Formerly 317.083; 1985 c.802 §28]



Section 317.388 - Claim of right income repayment adjustment when credit is claimed.

[1999 c.1007 §5]



Section 317.390



Section 317.391 - Small city business development exemption.

(2) The income of a business firm that is exempt under this section shall be determined by multiplying the taxable income of the business firm (as determined before application of this section) by the sum of:

(a) 50 percent of the ratio of the payroll of the business firm from employment at the certified facility over total statewide payroll of the business firm, as determined under ORS 314.660; and

(b) 50 percent of the ratio of the average value of the property of the business firm at the certified facility over the average value of the property of the business firm statewide, as determined under ORS 314.655.

(3) The sum computed under subsection (2) of this section shall be the amount of the business firm’s income that is exempt from tax under this chapter.

(4) As used in this section:

(a) "Business firm" has the meaning given that term in ORS 285C.500.

(b) "Certified facility" means a facility, as defined in ORS 285C.500, for which an annual certification under ORS 285C.506 has been issued.

[2001 c.944 §8]



Section 317.392



Section 317.394 - Qualifying film production labor rebates.

[2005 c.559 §10]



Section 317.395



Section 317.398 - Qualified production activities income.

[2005 c.832 §44; 2012 c.31 §29]



Section 317.401 - Addition for federal prescription drug plan subsidies excluded for federal tax purposes.

(Temporary provisions relating to

exemption for certain sales

of manufactured dwelling parks)

Note: Sections 9 and 10, chapter 826, Oregon Laws 2005, provide:

Sec. 9. Amounts received as a result of the sale of a manufactured dwelling park to a corporate entity formed by the tenants of the park, or by a nonprofit corporation or housing authority, as described in section 2, chapter 89, Oregon Laws 2014 [90.844], are exempt from the tax imposed by this chapter. [2005 c.826 §9; 2014 c.89 §17; 2015 c.217 §10]

Sec. 10. (1) Section 9, chapter 826, Oregon Laws 2005, applies to tax years beginning on or after January 1, 2006, and before January 1, 2020.

(2) The amendments to section 9, chapter 826, Oregon Laws 2005, by section 10 of this 2015 Act [section 10, chapter 217, Oregon Laws 2015] apply to tax years beginning on or after January 1, 2015, and before January 1, 2020. [2005 c.826 §10; 2007 c.906 §22; 2013 c.750 §37; 2015 c.217 §15]

Note: Section 18, chapter 89, Oregon Laws 2014, provides:

Sec. 18. The amendments to sections 6 and 9, chapter 826, Oregon Laws 2005, by sections 16 and 17, chapter 89, Oregon Laws 2014, apply to a sale of a manufactured dwelling park on or after January 1, 2015, and to tax years beginning on or after January 1, 2015, and before January 1, 2020.

[2014 c.89 §18; 2015 c.217 §13]



Section 317.405



Section 317.410



Section 317.415



Section 317.420



Section 317.425



Section 317.430



Section 317.435



Section 317.440



Section 317.445



Section 317.450



Section 317.455



Section 317.460



Section 317.465



Section 317.470



Section 317.475



Section 317.476 - Net losses of prior years.

(2) As used in this section, "Oregon net loss" means Oregon net loss as defined in ORS 317.010 (9).

(3) In computing Oregon net loss for any taxable year the Oregon net loss for a prior year shall not be allowed as a deduction.

(4)(a) The Oregon net loss in any taxable year shall be allowed as a deduction in any of the 15 succeeding taxable years.

(b) The amount of the Oregon net loss deductible in any taxable year shall be the Oregon net loss of a prior year reduced by the net income (computed without the Oregon net loss deduction) of any intervening taxable year or years between the year of loss and the succeeding taxable year in which the Oregon net loss deduction is claimed.

(c) The Oregon net loss of the earliest taxable year shall be exhausted before an Oregon net loss from a later year may be deducted.

(5) No deduction shall be allowed under this section to a business trust which qualifies as a "real estate investment trust" under sections 856, 857 and 858 of the Internal Revenue Code.

[Formerly 317.297; 1987 c.293 §45d]



Section 317.478 - Pre-change and built-in losses.

(2) Pre-change losses and recognized built-in losses, subject to the limitation under section 382 of the Internal Revenue Code, shall not be considered in determining the taxable loss and taxable loss carry forward under ORS 317.010 and 317.476.

(3) Any pre-change losses and built-in losses, to the extent apportioned or allocated to Oregon, with the additions, subtractions, modifications and other adjustments required for purposes of this chapter, shall be carried forward and subtracted in computing Oregon taxable income as provided under subsections (4) to (6) of this section.

(4) The amount of loss allowable under subsection (3) of this section in any tax year shall not exceed the lesser of the Oregon source taxable income of the new loss corporation or the Oregon percentage of the section 382 limitation determined, or in the case of a corporation for which no section 382 limitation is determined, as would be determined under section 382 (b) of the Internal Revenue Code. The Oregon percentage for purposes of the subtraction under subsection (3) of this section shall be computed with reference to the Oregon apportionment factors of the new loss corporation existing as of the time of change in ownership.

(5) In computing Oregon taxable income, the amount of loss allowed as a subtraction under subsection (3) of this section shall be subtracted in any one of the 15 years succeeding the year of the loss. Subject to the limitation under subsection (4) of this section, the amount of the loss subtracted in any taxable year shall be the loss allowed as a subtraction under subsection (3) of this section reduced by the amount subtracted or subtractible under subsection (3) of this section for any intervening year between the year of loss and the tax year in which the subtraction under this section is claimed. The loss of the earliest tax year shall be exhausted before a loss under this section from a later year may be subtracted.

(6) Oregon net losses deductible under ORS 317.476 shall be determined and carried forward before the amount subtractible under this section is determined.

[1987 c.293 §45c; 1993 c.726 §48]



Section 317.479 - Limitation on use of preacquisition losses to offset built-in gain.

(2) If any preacquisition loss, as described in subsection (1) of this section, may not offset a recognized built-in gain by reason of section 384 of the Internal Revenue Code, such gain shall not be taken into account in determining under ORS 317.476 the amount of such loss which may be carried to other taxable years.

(3) In any case in which a preacquisition loss, as described in subsection (1) of this section, for any taxable year is subject to limitation under subsection (1) of this section and a taxable loss from such taxable year is not subject to such limitation, taxable income shall be treated as having been offset first by the loss subject to such limitation.

(4) The definitions contained in section 384(c) of the Internal Revenue Code shall apply for purposes of this section, except that where appropriate, gain, loss and items of income shall be determined as allocated or apportioned to Oregon and with the additions, subtractions, modifications and other adjustments contained in this chapter.

(5) Section 384(b) and (c)(5) and (6) of the Internal Revenue Code shall be applied for purposes of this section in a manner consistent with ORS 317.705 to 317.715, 317.720 and 317.725.

[Formerly 317.377; 2007 c.323 §2]



Section 317.480



Section 317.485 - Loss carryforward after reorganization; construction.

[1991 c.457 §9b]



Section 317.488 - Qualified donations and sales to educational institutions.

(a) "Educational institution" means:

(A) A public common or union high school district;

(B) A private school that:

(i) Is an organization described in section 501(c)(3) of the Internal Revenue Code;

(ii) Offers education in prekindergarten, kindergarten or grades 1 through 12, or any combination of those grade levels; and

(iii) Provides instructional programs that are not limited solely to dancing, drama, music, religious or athletic instruction;

(C) An accredited public community college, college or university located in this state; or

(D) An accredited private community college, college or university located in this state that is an organization described in section 501(c)(3) of the Internal Revenue Code.

(b) "Qualified donation" means a transfer of a fee estate in land from a taxpayer to an educational institution without consideration of any kind given to the taxpayer by the educational institution in exchange for the land.

(c) "Qualified reduced sale" means a transfer of a fee estate in land by a taxpayer to an educational institution for consideration paid by the educational institution that is less than the fair market value of the land at the time of transfer.

(2) There shall be added to federal taxable income the amount that otherwise would be taken into account as a charitable contribution deduction for a qualified donation or a qualified reduced sale pursuant to section 170 of the Internal Revenue Code.

(3) In the case of a qualified donation made by the taxpayer during the tax year, the fair market value of the qualified donation shall be subtracted from federal taxable income.

(4) In the case of a qualified reduced sale made by the taxpayer during the tax year, the difference between the fair market value of the land and the sale price of the land shall be subtracted from federal taxable income.

(5) Notwithstanding subsections (3) and (4) of this section, the subtraction allowed under this section may not exceed:

(a) In the case of a qualified donation, 50 percent of Oregon taxable income computed without regard to this section, ORS 317.476 or section 170 of the Internal Revenue Code; or

(b) In the case of a qualified reduced sale, 25 percent of Oregon taxable income computed without regard to this section, ORS 317.476 or section 170 of the Internal Revenue Code.

(6) Any subtraction not allowed because of the limitations imposed under subsection (5) of this section may be carried forward and claimed as a subtraction in the next succeeding tax year. Any amount remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year, but may not be carried beyond the 15th succeeding tax year. [1999 c.358 §4; 2011 c.301 §4]

Note: Section 6, chapter 358, Oregon Laws 1999, provides:

Sec. 6. Sections 2 and 4 of this 1999 Act [316.852 and 317.488] apply to donations and reduced sales occurring in tax years beginning on or after January 1, 2000, and before January 1, 2008.

[1999 c.358 §6]



Section 317.491 - Contribution to charitable organization subject to disqualification order.

(a) Is allowed as a deduction for federal tax purposes for the tax year under section 170 of the Internal Revenue Code;

(b) Is attributable to a contribution to a charitable organization that is the subject of a disqualification order issued under ORS 128.760 to 128.769; and

(c) Was made to the charitable organization more than 30 days after the date of Internet publication of information relating to the disqualification order under ORS 128.766.

(2) Charitable contributions described in subsection (1) of this section shall not be added to federal taxable income if the taxpayer provides to the Department of Revenue a written document that the taxpayer received from the organization to which the contribution was made that:

(a) Acknowledges receipt of the contribution by the organization; and

(b) Does not include the disclosure required by ORS 128.763.

[2013 c.260 §9]



Section 317.504 - Date return considered filed or advance payment considered made.

[Formerly 317.395]



Section 317.505



Section 317.510 - Requiring additional reports and information.



Section 317.514



Section 317.515

[Renumbered 317.845]



Section 317.520



Section 317.525



Section 317.530



Section 317.535



Section 317.540



Section 317.545



Section 317.550



Section 317.590



Section 317.605



Section 317.610

[Renumbered 314.220]



Section 317.615

[Renumbered 314.230]

FOREIGN INCOME;

DOMESTIC INTERNATIONAL

SALES CORPORATIONS;



Section 317.625 - Income from sources without the United States.

[1983 c.162 §38]



Section 317.635 - Domestic international sales corporation; exemption from minimum tax.

(2) An interest charge DISC formed on or before January 1, 2014, is exempt from the tax imposed under ORS 317.090.

[1983 c.162 §39; 1985 c.802 §22b; 2013 s.s. c.5 §6]



Section 317.650 - Insurers; depreciation and basis provisions; confidentiality of returns; calendar year filing of returns required.

(2) Notwithstanding ORS 314.835 or 314.840 or any other law concerning confidentiality of tax returns, the Department of Consumer and Business Services and the Department of Revenue may disclose to each other returns and all other information necessary to carry out ORS 731.854 and 731.859 and otherwise to administer the corporate excise tax imposed by this chapter on insurers.

(3) Notwithstanding ORS 314.085 or other law, for purposes of this chapter, each of the following insurers shall file a return on a calendar year basis:

(a) A foreign or alien insurer; or

(b) A domestic insurer organized after January 1, 1971, the ownership or control of which is exercised, directly or indirectly, by a foreign insurer or other foreign corporation owning or controlling directly or indirectly, a foreign insurer.

[Formerly 317.078; 1995 c.556 §52; 1995 c.786 §15; 2005 c.185 §7]



Section 317.655 - Taxable income of insurer; computation; exclusion for certain life insurance or annuity accounts.

(2) The Oregon taxable income of an insurer shall be computed by adding or subtracting, to the insurer’s net gain from operations as determined under subsection (1) of this section, such of the following items as apply to the insurer:

(a) Add the amount of federal and state income taxes deducted by the insurer in computing its net gain from operations.

(b) Add penalty interest received by the insurer arising out of prepayment of loans made by the insurer.

(c) Add realized gains and losses on sales or exchanges by the insurer of property.

(d) Subtract, if the insurer so elects, additional or accelerated depreciation on real and personal property that is in excess of the depreciation deducted by the method used in computing the insurer’s net gain from operations.

(e) Subtract that amortized portion of the contribution for past service credits made to qualified plans and exempt trusts for employees allowed as a deduction.

(f) Add or subtract, as appropriate, increases or decreases in mandatory reserves that the insurer is required to maintain by law or by rules or directives of the Director of the Department of Consumer and Business Services or the insurance director or commissioner of the state of domicile of the foreign or alien insurer, other than increases or decreases that (A) are deducted in arriving at the insurer’s net gain from operations, or (B) result from net gains or losses, realized or unrealized, in the value of the insurer’s property and investments.

(g) Add or subtract, as appropriate, increases or decreases in reserves for policies and obligations outstanding before the beginning of the taxable year resulting from changes in the bases and methods of computing such reserves that are justified by accounting and actuarial practices applicable to or accepted by the insurance industry, commonly known as "reserve strengthening" or "reserve weakening."

(3) Income, expenses, gains, losses, exclusions, deductions, assets, reserves, liabilities and other items properly attributable to one or more separate accounts authorized under ORS 733.220 shall not be taken into account in determining taxable income of an insurer under ORS 317.010 (11), 317.122 and 317.650 to 317.665 until such amounts or items are returned to and reflected on the general accounts of such insurer so as to be available generally to or for the benefit of contract and policyholders of the insurer.

[Formerly 317.197; 1995 c.786 §16]



Section 317.660 - Allocation of net income where insurer has both in-state and out-of-state business.

(b) The insurance sales factor shall consist of a fraction, the numerator of which is the amount of direct premiums (excluding reinsurance accepted and without deduction of reinsurance ceded) received or earned by the insurer during the tax year on policies and contracts that are allocated to this state and to other jurisdictions in which the insurer is not authorized to do business, and the denominator of which is the total of such premiums received or earned by the insurer during the tax year on policies and contracts that had been sold within and without this state.

(2) For purposes of this section:

(a) "Net income" means net income properly recorded in the statement of income reported in the annual statement filed by the insurer with the Director of the Department of Consumer and Business Services.

(b) "Premiums" means sums properly included in those schedules of the annual statement filed by the insurer with the Director of the Department of Consumer and Business Services that appropriately allocate premiums by jurisdiction. If the exclusion of reinsurance premiums results in an insurance sales factor that does not fairly represent the extent of the taxpayer’s activity in this state, the taxpayer may petition for and the Department of Revenue may permit, or the Department of Revenue may require, the inclusion of reinsurance premiums in the insurance sales factor. If the annual statement of the insurer does not report received premiums then the insurance sales factor shall be determined based on earned premiums.

(3) If application of the apportionment formula described in subsection (1) of this section results in an apportionment that does not fairly and equitably represent the taxpayer’s insurance business activity in this state, the taxpayer may petition the Department of Revenue for and the department may permit, or the department may require, to achieve an apportionment that fairly and equitably represents the taxpayer’s insurance business activity:

(a)(A) The exclusion of the insurance sales factor; and

(B) The inclusion of one or more additional factors that will fairly and equitably represent the taxpayer’s business activity in this state;

(b) The inclusion of the insurance sales factor and one or more additional factors that will fairly and equitably represent the taxpayer’s business activity in this state; or

(c) The employment of any other method to achieve a fair and equitable apportionment of the taxpayer’s income.

[Formerly 317.199; 1995 c.786 §17; 1999 c.143 §11; 2007 c.716 §§1,3]



Section 317.665 - Oregon net losses of insurer in prior years.

[Formerly 317.299; 1995 c.786 §18]



Section 317.667 - Tax treatment of captive insurers.

[2012 c.84 §24]



Section 317.705 - Definitions.

(1) "Affiliated group" means an affiliated group of corporations as defined in section 1504 of the Internal Revenue Code.

(2) "Unitary group" means a corporation or group of corporations engaged in business activities that constitute a unitary business.

(3)(a) "Unitary business" means a business enterprise in which there exists directly or indirectly between the members or parts of the enterprise a sharing or exchange of value as demonstrated by:

(A) Centralized management or a common executive force;

(B) Centralized administrative services or functions resulting in economies of scale; or

(C) Flow of goods, capital resources or services demonstrating functional integration.

(b) "Unitary business" may include, but is not limited to, a business enterprise the activities of which:

(A) Are in the same general line of business (such as manufacturing, wholesaling or retailing); or

(B) Constitute steps in a vertically integrated process (such as the steps involved in the production of natural resources, which might include exploration, mining, refining and marketing).

(c) Whether two or more corporations that are included in the same consolidated federal return are engaged in a unitary business may be determined by making reference to corporations that are doing business in the United States and are subject to federal income taxation, whether or not those corporations are includable in the consolidated return. No other corporations may be taken into consideration in making such a determination, except in a case in which the transactions or relationships between such corporations are made in an attempt to evade or avoid taxation.

[1984 c.1 §4; 1985 c.802 §30a; 1997 c.325 §45; 2007 c.323 §1]



Section 317.710 - Corporation tax return requirements; rules.

(2) If the corporation is a member of an affiliated group of corporations making a consolidated federal return, it shall file a return and determine its Oregon taxable income as provided in ORS 317.715. The corporation’s tax liability shall be joint and several with any other corporation that is included in a consolidated state return with the corporation under subsection (5) of this section.

(3) If the corporation makes a separate return for federal income tax purposes, it shall file a separate return under this chapter. The corporation shall determine its Oregon taxable income and tax liability separately from any other corporation.

(4) For purposes of subsection (3) of this section, if the corporation is not subject to taxation under the Internal Revenue Code a return for federal income tax purposes includes any form of return required to be made in lieu of an income tax return under the Internal Revenue Code or regulations thereunder.

(5)(a) If two or more corporations subject to taxation under this chapter are members of the same affiliated group making a consolidated federal return and are members of the same unitary group, they shall file a consolidated state return.

(b) If any corporation that is a member of an affiliated group is permitted or required to determine its Oregon taxable income on a separate basis under ORS 314.667, or if any corporation is permitted or required by statute or rule to use different apportionment factors than a corporation with which it is affiliated, the corporation shall not be included in a consolidated state return under paragraph (a) of this subsection.

(c) Whenever two or more corporations are required to file a consolidated state return under paragraph (a) of this subsection, any reference in this chapter to a corporation for purposes of deriving Oregon taxable income shall be treated as a reference to all corporations that are included in the consolidated state return.

(d) A corporation that would not be a member of an affiliated group filing a consolidated state return based solely on the application of section 1504(b)(6) of the Internal Revenue Code must be included in the consolidated state return filed by the affiliated group.

(6) If so directed by the department, by rule or instructions on the state tax return form, every corporation required to make a return under this chapter shall also file with the return a true copy of the corporation’s federal income tax return for the same taxable year. For purposes of this subsection, the corporation’s federal income tax return includes a consolidated federal return for an affiliated group of which the corporation is a member. The department may, by rule or instructions, permit a corporation to submit specified excerpts from its federal return in lieu of submitting a copy of the entire federal return. The federal return or any part thereof required to be filed with the state return is incorporated in and shall be a part of the state return.

(7) Each foreign or alien insurer and each domestic insurer owned and controlled, directly or indirectly, by one or more foreign insurers shall determine its Oregon taxable income under ORS 317.650 to 317.665 and make a return of the tax imposed by this chapter on a separate basis. An interinsurance and reciprocal exchange and its attorney in fact with respect to its attorney in fact net income as a corporate attorney in fact acting as attorney in compliance with ORS 731.458, 731.462, 731.466 and 731.470 for the reciprocal or interinsurance exchange may file a consolidated return under the circumstances in the manner and subject to the rules adopted by the department.

(8) The Department of Revenue may prescribe by rule the method by which a consolidated state return shall be filed under this section.

[1984 c.1 §2; 1985 c.802 §29; 1995 c.786 §21; 2009 c.401 §1]



Section 317.713 - Group losses as offset to income of subsidiary paying preferred dividends.

[1991 c.457 §14]



Section 317.715 - Tax return of corporation in affiliated group making consolidated federal return.

(2) If the affiliated group, of which the corporation subject to taxation under this chapter is a member, consists of more than one unitary group, before the additions, subtractions, adjustments and modifications to federal taxable income provided for in this chapter are made, and before allocation and apportionment as provided in ORS 317.010 (10), if any, modified federal consolidated taxable income shall be computed. Modified federal consolidated taxable income shall be determined by eliminating from the federal consolidated taxable income of the affiliated group the separate taxable income, as determined under Treasury Regulations adopted under section 1502 of the Internal Revenue Code, and any deductions or additions or items of income, expense, gain or loss for which consolidated treatment is prescribed under Treasury Regulations adopted under section 1502 of the Internal Revenue Code, attributable to the member or members of any unitary group of which the corporation is not a member.

(3)(a) After modified federal consolidated taxable income is determined under subsection (2) of this section, the additions, subtractions, adjustments and modifications prescribed by this chapter shall be made to the modified federal consolidated taxable income of the remaining members of the affiliated group, where applicable, as if all such members were subject to taxation under this chapter. After those modifications are made, Oregon taxable income or loss shall be determined as provided in ORS 317.010 (10)(a) to (c), if necessary.

(b) In the computation of the Oregon apportionment percentage for a corporation that is a member of an affiliated group filing a consolidated federal return, there shall be taken into consideration only the property, payroll, sales or other factors of those members of the affiliated group whose items of income, expense, gain or loss remain in modified federal consolidated taxable income after the eliminations required under subsection (2) of this section. Those members of an affiliated group making a consolidated federal return or a consolidated state return may not be treated as one taxpayer for purposes of determining whether any member of the group is taxable in this state or any other state with respect to questions of jurisdiction to tax or the composition of the apportionment factors used to attribute income to this state under ORS 314.280 or 314.605 to 314.675.

[1984 c.1 §3; 1985 c.802 §30; 1987 c.293 §46; 2013 c.707 §2; 2015 c.755 §3]



Section 317.716 - Addition to unitary group income of taxable income or loss of certain corporations incorporated in offshore jurisdictions; rules.

(b) This section applies to Andorra, Anguilla, Antigua and Barbuda, Aruba, the Bahamas, Bahrain, Barbados, Belize, Bermuda, Bonaire, the British Virgin Islands, the Cayman Islands, the Cook Islands, Curacao, Cyprus, Dominica, Gibraltar, Grenada, Guatemala, Guernsey-Sark-Alderney, the Isle of Man, Jersey, Liberia, Liechtenstein, Luxembourg, Malta, the Marshall Islands, Mauritius, Montserrat, Nauru, Niue, Saba, Samoa, San Marino, Seychelles, Sint Eustatius, Sint Maarten, St. Kitts and Nevis, St. Lucia, St. Vincent and the Grenadines, Trinidad and Tobago, the Turks and Caicos Islands, the U.S. Virgin Islands and Vanuatu.

(2) Nothing in subsection (1)(a) of this section precludes either a taxpayer or the Department of Revenue from asserting that the provisions of ORS 314.667 apply.

(3) The department shall adopt rules:

(a) To determine the computation of income or loss for a corporation that is a member of a unitary group and that is not otherwise required to file a consolidated federal return.

(b) To prevent double taxation or double deduction of any amount included in the computation of income under this section.

(c) To implement this section. [2015 c.755 §2]

Note: Section 7, chapter 755, Oregon Laws 2015, provides:

Sec. 7. Not later than March 15, 2017, the Legislative Revenue Officer, after consultation with the Department of Revenue, shall prepare a report for submission to a committee of the Legislative Assembly related to revenue. The Legislative Revenue Officer shall include in the report an assessment of the cost-effectiveness of the enactment by the Legislative Assembly of the policy, such as the provisions of section 2 of this 2015 Act [317.716], governing the tax treatment of corporations incorporated in offshore jurisdictions.

[2015 c.755 §7]



Section 317.717 - Report to Legislative Assembly.

(1) The jurisdiction has laws or practices that prevent effective exchange of information for tax purposes with other governments about taxpayers benefiting from the tax regime.

(2) The jurisdiction has a tax regime that lacks transparency. A tax regime lacks transparency if the details of legislative, legal or administrative provisions are not open and apparent or are not consistently applied among similarly situated taxpayers, or if the information needed by tax authorities to determine a taxpayer’s correct tax liability, such as accounting records and underlying documentation, is not adequately available.

(3) The jurisdiction facilitates the establishment of foreign-owned entities without the need for a local substantive presence or prohibits these entities from having any commercial impact on the local economy.

(4) The jurisdiction explicitly or implicitly excludes the jurisdiction’s resident taxpayers from taking advantage of the tax regime’s benefits or prohibits enterprises that benefit from the regime from operating in the jurisdiction’s domestic market.

(5) The jurisdiction has created a tax regime that is favorable for tax avoidance, based upon an overall assessment of relevant factors, including whether the jurisdiction has a significant untaxed offshore financial or other services sector relative to its overall economy.

[2013 c.707 §4; 2015 c.755 §4]

Note: 317.717 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 317 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 317.720 - Computation of taxable income; excess loss accounts.

(2) As used in this section, "unitary income" means income of a unitary group, as that term is defined in ORS 317.705, that includes the subsidiary to which excess losses are attributable, and a member of which is subject to taxation under this chapter.

[1984 c.1 §11b; 1987 c.293 §47]



Section 317.725 - Adjustments to prevent double taxation or deduction; rules.

(b) If it appears to the Department of Revenue that a corporation making a return under this chapter or ORS chapter 318 is required to make any adjustment to federal consolidated taxable income pursuant to ORS 317.715, that is unduly burdensome or that produces an inequitable or unreasonable result, the department, upon application by the corporation, may relieve the corporation of the requirement and may permit or require any other adjustment to be made to fairly reflect income and produce an equitable result. The department shall adopt rules prescribing the method by which a corporation may apply for relief under this paragraph.

(2) Notwithstanding the provisions of ORS 317.013, any regulation promulgated pursuant to sections 1501 to 1505 of the Internal Revenue Code which makes reference to provisions of the Internal Revenue Code with respect to which modifications to federal taxable income are prescribed under this chapter shall not be applied to the extent the regulation conflicts with the provisions of this chapter.

(3) The Department of Revenue shall not make any adjustment under this section if the resulting increase or decrease in tax liability would be less than $250.

[1984 c.1 §19; 1985 c.802 §31]



Section 317.845



Section 317.850 - Disposition of revenue.

[Formerly 317.590; 2001 c.114 §42]



Section 317.853 - Disposition of revenue from tax imposed at increased rate; estimate.

(2) For tax years beginning on or after January 1, 2017, any revenue that is received as a result of a rate of tax above 7.2 percent imposed under this chapter and that is in excess of the revenue that would be received under this chapter at a rate of 7.2 percent shall be deposited into the Oregon Rainy Day Fund established by ORS 293.144.

(3) Before the end of each biennium, beginning with the biennium ending on June 30, 2015, the Department of Revenue shall estimate the revenue described in subsection (1) or (2) of this section that is received during the biennium. An amount equal to that estimate shall be transferred into the Oregon Rainy Day Fund established by ORS 293.144 on or before June 30 of each odd-numbered year.

[2009 c.747 §2; 2013 s.s. c.5 §8]



Section 317.910

UNRELATED BUSINESS

INCOME OF CERTAIN



Section 317.920 - Tax imposed on unrelated business income of certain exempt corporations.

(2) Subsection (1) of this section shall not apply to an organization described in section 501(c)(1) of the Internal Revenue Code.

(3) In the case of unrelated business income of a private foundation described in section 509 of the Internal Revenue Code, the first quarter of estimated tax due under ORS 314.515 (1)(a) shall be paid on or before the 15th day of the fifth month of the taxable year.

[1959 c.356 §2; 1975 c.652 §90; 1983 c.162 §42; 1985 c.802 §28b; 1987 c.293 §48; 1997 c.839 §37; 1999 c.90 §25a]



Section 317.930 - Exceptions and limitations.

(1) There shall be excluded, in the case of any school, college or university, which rents real property to its students or faculty, all rents derived therefrom, providing that such property is actually a part of the school and that the continued presence of the students and faculty thereon is necessary to the educative function of the institution.

(2) There shall be subtracted any amount treated as derived from the conduct of an unrelated trade or business under section 995(g) of the Internal Revenue Code (relating to distributions to DISC tax-exempt shareholders).

[1959 c.356 §4; 1979 c.580 §3; 1983 c.162 §43; 1991 c.457 §14a]



Section 317.940



Section 317.950 - Assessment of deficiency.

[1959 c.356 §6]



Section 317.990



Section 317.991 - Civil penalty; noncompliance with ORS 317.097 relating to credit for housing rehabilitation loans.

(2) Notwithstanding the provisions of any other law, an order of the director assessing such a civil penalty shall be deemed final, unless review from the director is requested in writing within 30 days of receipt of notice thereof. The request shall specify the grounds upon which the project owner contests the proposed order of assessment.

(3) The issuance of orders assessing civil penalties pursuant to this section, the conduct of hearings and the judicial review thereof shall be as provided in ORS chapter 183.

(4) When an order assessing a civil penalty becomes final by operation of law or on appeal, unless the amount of penalty is paid within 10 days after the order becomes final, the order constitutes a judgment and may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the project owner incurring the penalty and the amount of the penalty in the County Clerk Lien Record. The penalty provided in the order so recorded shall become a lien upon the title to any interest in property owned by the project owner against whom the order is entered, and execution may be issued upon the order in the same manner as execution upon a judgment of a court of record.

(5) Civil penalties, and judgments entered thereon, due to the director under this section from any project owner shall be deemed preferred to all general claims in all bankruptcy proceedings, trustee proceedings and proceedings for the administration of estates and receiverships involving the project owner liable therefor or the property of such project owner.

(6) All moneys collected under this section shall be paid into the Housing Finance Fund.

(7) All costs of enforcement and collection, including attorney fees, may be paid by the director directly from the Housing Finance Fund without further authorization of law.

(8) As used in this section, "director" means the Director of the Housing and Community Services Department.

[1991 c.737 §4; 1999 c.21 §48]






Chapter 318 - Corporation Income Tax

Section 318.010 - Short title; Department of Revenue to administer chapter.

[1955 c.334 §1]



Section 318.020 - Imposition of tax.

(2) Income from sources within this state includes income from tangible or intangible property located or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate or foreign commerce.

(3) Income that constitutes net long-term capital gain described in ORS 317.063 shall be taxed at the rate imposed under ORS 317.063.

[1955 c.334 §2; 1957 c.607 §9; 1957 c.633 §1; 1961 c.55 §1; subsection (3) enacted as 1961 c.55 §2; 1975 c.368 §7; 1983 c.162 §44; 1999 c.21 §49; 2001 c.545 §5; 2005 c.94 §89]



Section 318.030



Section 318.031 - Provisions in ORS chapters 305, 314, 315 and 317 incorporated into corporation income tax law.

[1983 c.162 §46 (enacted in lieu of 318.0300; 1984 c.1 §13; 1985 c.761 §23; 1987 c.293 §49; 1987 c.911 §8f; 1989 c.625 §24; 1989 c.911 §5; 1991 c.457 §15; 1991 c.652 §11; 1991 c.928 §5; 1993 c.730 §6; 1995 c.79 §171; 1997 c.835 §41; 1999 c.21 §50; 1999 c.358 §5; 2001 c.114 §43; 2001 c.292 §13; 2001 c.674 §12; 2001 c.932 §11; 2001 c.957 §19; 2005 c.80 §3; 2005 c.94 §90; 2007 c.739 §8; 2007 c.883 §4; 2009 c.33 §§27,28; 2011 c.83 §22; 2011 c.730 §20; 2011 c.732 §10]



Section 318.040 - Exempt corporations.

[1955 c.334 §4; 1977 c.866 §7; 1984 c.1 §14; 1985 c.802 §34]



Section 318.044



Section 318.046



Section 318.048



Section 318.050



Section 318.060 - Rules and regulations; personnel.

[1955 c.334 §7; 1957 c.528 §5]



Section 318.070 - Disposition of revenue.

[1955 c.334 §5]



Section 318.074 - Disposition of revenue from tax imposed at increased rate; estimate.

(2) For tax years beginning on or after January 1, 2017, any revenue that is received as a result of a rate of tax above 7.2 percent imposed under this chapter and that is in excess of the revenue that would be received under this chapter at a rate of 7.2 percent shall be deposited into the Oregon Rainy Day Fund established by ORS 293.144.

(3) Before the end of each biennium, beginning with the biennium ending on June 30, 2015, the Department of Revenue shall estimate the revenue described in subsection (1) or (2) of this section that is received during the biennium. An amount equal to that estimate shall be transferred into the Oregon Rainy Day Fund established by ORS 293.144 on or before June 30 of each odd-numbered year.

[2009 c.747 §4; 2013 s.s. c.5 §9]



Section 318.080



Section 318.085



Section 318.090



Section 318.100



Section 318.102



Section 318.104



Section 318.106 - ORS 317.151 as part of chapter.

[1985 c.695 §4; 2009 c.33 §29]



Section 318.110



Section 318.130 - ORS 317.329 as part of chapter.

[1985 c.802 §21d; 2009 c.33 §30]



Section 318.160



Section 318.170



Section 318.175






Chapter 319 - Motor Vehicle and Aircraft Fuel Taxes

Section 319.010 - Definitions for ORS 319.010 to 319.430.

(1) "Aircraft" means every contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air, operated or propelled by the use of aircraft fuel.

(2) "Aircraft fuel" means any gasoline and any other inflammable or combustible gas or liquid by whatever name such gasoline, gas or liquid is known or sold, usable as fuel for the operation of aircraft, except gas or liquid, the chief use of which, as determined by the Department of Transportation is for purposes other than the propulsion of aircraft.

(3) "Airport" means any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft.

(4) "Broker" means and includes every person other than a dealer engaged in business as a broker, jobber or wholesale merchant dealing in motor vehicle fuel or aircraft fuel.

(5) "Bulk transfer" means any change in ownership of motor vehicle fuel or aircraft fuel contained in a terminal storage facility or any physical movement of motor vehicle fuel or aircraft fuel between terminal storage facilities by pipeline or marine transport.

(6) "Dealer" means any person who:

(a) Imports or causes to be imported motor vehicle fuels or aircraft fuels for sale, use or distribution in, and after the same reaches the State of Oregon, but "dealer" does not include any person who imports into this state motor vehicle fuel in quantities of 500 gallons or less purchased from a supplier who is licensed as a dealer under ORS 319.010 to 319.430 and who assumes liability for the payment of the applicable license tax to this state;

(b) Produces, refines, manufactures or compounds motor vehicle fuels or aircraft fuels in the State of Oregon for use, distribution or sale in this state;

(c) Acquires in this state for sale, use or distribution in this state motor vehicle fuels or aircraft fuels with respect to which there has been no license tax previously incurred; or

(d) Acquires title to or possession of motor vehicle fuels or aircraft fuels in this state and exports the product out of this state.

(7) "Department" means the Department of Transportation.

(8) "Distribution" means, in addition to its ordinary meaning, the delivery of motor vehicle fuel or aircraft fuel by a dealer to any service station or into any tank, storage facility or series of tanks or storage facilities connected by pipelines, from which motor vehicle fuel or aircraft fuel is withdrawn directly for sale or for delivery into the fuel tanks of motor vehicles whether or not the service station, tank or storage facility is owned, operated or controlled by the dealer.

(9) "First sale, use or distribution of motor vehicle fuel or aircraft fuel" means the first withdrawal, other than by bulk transfer, of motor vehicle fuel or aircraft fuel from terminal storage facilities for sale, use or distribution. "First sale, use or distribution of motor vehicle fuel or aircraft fuel" also means the first sale, use or distribution of motor vehicle fuel or aircraft fuel after import into this state if the motor vehicle fuel or aircraft fuel is delivered other than to the terminal storage facilities of a licensed dealer.

(10) "Highway" means every way, thoroughfare and place, of whatever nature, open for use of the public for the purpose of vehicular travel.

(11) "Motor vehicle" means all vehicles, engines or machines, movable or immovable, operated or propelled by the use of motor vehicle fuel.

(12) "Motor vehicle fuel" means and includes gasoline and any other inflammable or combustible gas or liquid, by whatever name such gasoline, gas or liquid is known or sold, usable as fuel for the operation of motor vehicles, except gas or liquid, the chief use of which, as determined by the department, is for purposes other than the propulsion of motor vehicles upon the highways of this state.

(13) "Person" includes every natural person, association, firm, partnership, corporation or the United States.

(14) "Restricted landing area" means any area of land or water, or both, which is used or made available for the landing and takeoff of aircraft, the use of which, except in case of emergency, is provided from time to time by the department.

(15) "Service station" means and includes any place operated for the purpose of retailing and delivering motor vehicle fuel into the fuel tanks of motor vehicles or aircraft fuel into the fuel tanks of aircraft.

(16) "Terminal storage facility" means any fuel storage facility that has marine or pipeline access.

[Amended by 1955 c.287 §19; 1955 c.730 §§1,15; 1957 c.209 §1; 1959 c.505 §1; 1963 c.226 §1; 1987 c.610 §1; 1989 c.664 §1; 1993 c.741 §28]



Section 319.020 - Monthly statement by dealer; license tax imposed; rules.

(a) Not later than the 25th day of each calendar month, render a statement to the Department of Transportation of all motor vehicle fuel or aircraft fuel sold, used, distributed or so withdrawn by the dealer in the State of Oregon as well as all such fuel sold, used or distributed in this state by a purchaser thereof upon which sale, use or distribution the dealer has assumed liability for the applicable license tax during the preceding calendar month. The dealer shall render the statement to the department in the manner provided by the department by rule.

(b) Except as provided in ORS 319.270, pay a license tax computed on the basis of 30 cents per gallon on the first sale, use or distribution of such motor vehicle fuel or aircraft fuel so sold, used, distributed or withdrawn as shown by such statement in the manner and within the time provided in ORS 319.010 to 319.430.

(2) When aircraft fuel is sold, used or distributed by a dealer, the license tax shall be computed on the basis of 11 cents per gallon of fuel so sold, used or distributed, except that when aircraft fuel usable in aircraft operated by turbine engines (turbo-prop or jet) is sold, used or distributed, the tax rate shall be three cents per gallon.

(3) In lieu of claiming refund of the tax paid on motor vehicle fuel consumed by such dealer in nonhighway use as provided in ORS 319.280, 319.290 and 319.320, or of any prior erroneous payment of license tax made to the state by such dealer, the dealer may show such motor vehicle fuel as a credit or deduction on the monthly statement and payment of tax.

(4) The license tax computed on the basis of the sale, use, distribution or withdrawal of motor vehicle or aircraft fuel may not be imposed wherever such tax is prohibited by the Constitution or laws of the United States with respect to such tax.

[Amended by 1955 c.730 §2; 1959 c.505 §2; 1967 c.463 §1; 1973 c.376 §1; 1977 c.293 §1; 1981 c.698 §1; 1983 c.727 §§1,5; 1985 c.209 §12; 1987 c.610 §2; 1987 c.899 §§8,10, 14; 1989 c.664 §2; 1989 c.865 §1; 1991 c.497 §§6,7; 1999 c.1037 §§1,3; 2009 c.865 §48; 2011 c.101 §1; 2015 c.700 §1]

Note: The amendments to 319.020 by section 4, chapter 700, Oregon Laws 2015, apply to aircraft fuel sold, used or distributed on or after January 1, 2022. See section 6, chapter 700, Oregon Laws 2015. The text that applies to aircraft fuel sold, used or distributed on or after January 1, 2022, is set forth for the user’s convenience.
(1) Subject to subsections (2) to (4) of this section, in addition to the taxes otherwise provided for by law, every dealer engaging in the dealer’s own name, or in the name of others, in the first sale, use or distribution of motor vehicle fuel or aircraft fuel or withdrawal of motor vehicle fuel or aircraft fuel for sale, use or distribution within areas in this state within which the state lacks the power to tax the sale, use or distribution of motor vehicle fuel or aircraft fuel, shall:

(a) Not later than the 25th day of each calendar month, render a statement to the Department of Transportation of all motor vehicle fuel or aircraft fuel sold, used, distributed or so withdrawn by the dealer in the State of Oregon as well as all such fuel sold, used or distributed in this state by a purchaser thereof upon which sale, use or distribution the dealer has assumed liability for the applicable license tax during the preceding calendar month. The dealer shall render the statement to the department in the manner provided by the department by rule.

(b) Except as provided in ORS 319.270, pay a license tax computed on the basis of 30 cents per gallon on the first sale, use or distribution of such motor vehicle fuel or aircraft fuel so sold, used, distributed or withdrawn as shown by such statement in the manner and within the time provided in ORS 319.010 to 319.430.

(2) When aircraft fuel is sold, used or distributed by a dealer, the license tax shall be computed on the basis of nine cents per gallon of fuel so sold, used or distributed, except that when aircraft fuel usable in aircraft operated by turbine engines (turbo-prop or jet) is sold, used or distributed, the tax rate shall be one cent per gallon.

(3) In lieu of claiming refund of the tax paid on motor vehicle fuel consumed by such dealer in nonhighway use as provided in ORS 319.280, 319.290 and 319.320, or of any prior erroneous payment of license tax made to the state by such dealer, the dealer may show such motor vehicle fuel as a credit or deduction on the monthly statement and payment of tax.

(4) The license tax computed on the basis of the sale, use, distribution or withdrawal of motor vehicle or aircraft fuel may not be imposed wherever such tax is prohibited by the Constitution or laws of the United States with respect to such tax.

Note: Sections 7 and 8, chapter 700, Oregon Laws 2015, provide:

Sec. 7. (1) The following amounts shall be distributed in the manner prescribed in this section:

(a) Any amount of tax on aircraft fuel usable in aircraft operated by turbine engines that is computed on a basis in excess of one cent per gallon and any amount of tax on all other aircraft fuel that is computed on a basis in excess of nine cents per gallon, under ORS 319.020 (2); and

(b) Any amount of tax on aircraft fuel usable in aircraft operated by turbine engines in excess of one cent per gallon and any amount of tax on all other aircraft fuel in excess of nine cents per gallon, that is deducted before the refunding of tax under ORS 319.330 (1).

(2) Applications for distributions under this section may not be approved unless the applicant demonstrates a commitment to contribute at least five percent of the costs of the project to which the application relates. The Oregon Department of Aviation shall adopt rules for purposes of this subsection.

(3)(a) The State Aviation Board shall establish a review committee composed of one member from each of the area commissions on transportation chartered by the Oregon Transportation Commission.

(b) The review committee shall meet as necessary to review applications for distributions of amounts pursuant to this section. The criteria specified in ORS 367.084 (3) apply to the review process of the review committee.

(c) The review committee shall recommend applications to the State Aviation Board, which shall select applications with the following priority:

(A) First, to applications filed pursuant to subsection (5)(a)(A) of this section;

(B) Second, to applications filed with respect to safety and infrastructure development; and

(C) Third, to applications filed with respect to aviation-related economic benefits related to airports.

(4)(a) Five percent of the amounts described in subsection (1) of this section are appropriated to the Oregon Department of Aviation for the costs of the department and the State Aviation Board in administering this section.

(b) The remaining 95 percent of the amounts described in subsection (1) of this section shall be distributed pursuant to subsections (5) to (7) of this section.

(5)(a) Fifty percent of the amounts described in subsection (4)(b) of this section shall be distributed for the following purposes:

(A) To assist airports in Oregon with match requirements for Federal Aviation Administration Airport Improvement Program grants.

(B) To make grants for emergency preparedness and infrastructure projects, in accordance with the Oregon Resilience Plan, including grants for emergency management plan development, seismic studies and emergency generators and similar equipment.

(C) To make grants for:

(i) Services critical or essential to aviation, including, but not limited to, fuel, sewer, water and weather equipment.

(ii) Aviation-related business development, including, but not limited to, hangars, parking for business aircraft and related facilities.

(iii) Airport development for local economic benefit, including, but not limited to, signs and marketing.

(b) Priority in distributing grants shall be given to projects for which applicants demonstrate a commitment to contribute the greatest amounts toward the costs of the projects to which the applications relate.

(6) Twenty-five percent of the amounts described in subsection (4)(b) of this section shall be distributed for the purpose of assisting commercial air service to rural Oregon.

(7) Twenty-five percent of the amounts described in subsection (4)(b) of this section shall be distributed to state-owned airports for the purposes of:

(a) Safety improvements recommended by the State Aviation Board and local community airports.

(b) Infrastructure projects at public use airports.

(8)(a) The State Aviation Board shall submit reports, in the manner provided in ORS 192.245 and paragraph (b) of this subsection, that describe in detail the projects for which applications have been submitted and approved, the airports affected, the names of the applicants and the persons who will perform the work proposed in the applications, the progress of projects for which applications have been approved and any other information the board considers necessary for a comprehensive analysis of the implementation of this section.

(b) The reports described in paragraph (a) of this subsection shall be submitted:

(A) Not later than February 10 of each year to the committees of the Legislative Assembly related to air transportation; and

(B) Not later than September 30 of each year to the interim committees of the Legislative Assembly related to air transportation. [2015 c.700 §7]

Sec. 8. (1) Section 7 of this 2015 Act is repealed on January 2, 2022.

(2) Amounts described in section 7 (1) of this 2015 Act that are uncommitted on the date specified in subsection (1) of this section for distributions made pursuant to section 7 (5) to (7) of this 2015 Act may be expended as other aviation fuel tax revenues are expended.

[2015 c.700 §8]



Section 319.025



Section 319.030 - License required to be dealer in motor vehicle fuel.



Section 319.040 - Application for and issuance of dealer’s license.

(2) Applications for the license must be made on forms prescribed, prepared and furnished by the department.

(3) The applications shall be accompanied by a duly acknowledged certificate containing:

(a) The name under which the dealer is transacting business within Oregon.

(b) The places of business and location of distributing stations of the dealer in Oregon.

(c) The name and address of the managing agent, the names and addresses of the several persons constituting the firm or partnership and, if a corporation, the corporate name under which it is authorized to transact business and the names and addresses of its principal officers and registered agent.

(4) If the dealer is an association of persons, firm, partnership or corporation organized under the laws of another state, territory or country, if it has not already done so, it must first comply with the laws of Oregon relating to the transaction of its appropriate business in Oregon.

(5) The application for a motor vehicle fuel dealer’s license having been accepted for filing, and the bond required by ORS 319.050 having been accepted and approved, the department may issue to the dealer a license in such form as the department may prescribe to transact business as a dealer in the State of Oregon. The license so issued is not assignable, and is valid only for the dealer in whose name issued.

(6) The department shall keep and file all applications and bonds with an alphabetical index thereof, together with a record of all licensed dealers.

[Amended by 1957 c.209 §2; 1999 c.769 §18]



Section 319.042 - Grounds for refusal to issue dealer license; hearing; records inspection.

(a) Was the holder of a license revoked under ORS 319.100;

(b) Is applying for a license on behalf of a real party in interest whose license was revoked under ORS 319.100;

(c) Was an officer, director, owner or managing employee of a nonindividual licensee whose license was revoked under ORS 319.100;

(d) Owes a debt to the state under ORS 319.010 to 319.430;

(e) Had a license issued by a jurisdiction other than Oregon to sell or buy untaxed motor vehicle fuel that was revoked or canceled for cause, whether the license was held by the person as an individual or as an officer, director, owner or managing employee or on behalf of a real party in interest;

(f) In any jurisdiction, pleaded guilty to or was convicted of a crime directly related to the sale, use or distribution of motor vehicle fuel, whether as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of motor vehicle fuel;

(g) Had a civil judgment imposed for conduct involving fraud, misrepresentation, conversion or dishonesty, as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of motor vehicle fuel;

(h) Misrepresented or concealed a material fact in obtaining a license or in the reinstatement thereof;

(i) Violated a statute or administrative rule regarding fuel taxation or distribution;

(j) Failed to cooperate with the department’s investigations by:

(A) Not furnishing requested documents;

(B) Not furnishing when requested to do so a full and complete written explanation of a matter under investigation by the department; or

(C) Not responding to a subpoena issued by the department; or

(k) Failed to comply with an order issued by the department.

(2) In addition to refusal of a license for reasons specified in subsection (1) of this section, the department may refuse to issue a dealer license for any other reason the department deems sufficient.

(3) Before refusing to issue a license under this section, the department shall grant the applicant a hearing and shall give the applicant at least 10 days’ written notice of the time and place of the hearing. The hearing shall be a contested case hearing under the provisions of ORS chapter 183.

(4) For purpose of consideration of an application for a license, the department may inspect or investigate the records of this state or of any other jurisdiction to verify the information on the application and to verify the applicant’s criminal and licensing history.

[1999 c.769 §17]

Note: 319.042 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 319.050 - Performance bond; hearing.

(2) Except as provided in ORS 319.051, 319.052 and 319.053, a bond under subsection (1) of this section shall be in an amount that is equivalent to twice the dealer’s estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

(3) The department may reduce or increase the required amount for a bond as provided in ORS 319.051 and 319.052.

(4) A bond given in connection with ORS 319.010 to 319.430 is a continuing instrument and covers any and all periods of time including the first and all subsequent periods for which a license may be granted in consequence of the giving of the bond. The liability of the surety on the bond for the aggregate of all claims that arise under the bond may not exceed the amount of the penalty of the bond. No recoveries on any bond or any execution of any new bond may invalidate any bond, but the total recoveries under any one bond may not exceed the amount of the bond.

(5) A dealer required under this section to obtain a bond may demand by proper petition a hearing on the necessity of the bond or the reasonableness of the amount required. The department shall grant the petition for a hearing and shall hold the hearing within 10 days after the demand for the hearing. The decision of the department becomes final 10 days after service of the order on the dealer. The hearing is not subject to the requirements of ORS 183.413 to 183.470.

[Amended by 1967 c.359 §690; 1999 c.769 §12; 2003 c.52 §1]



Section 319.051 - Conditions for reduced bond amount.

(2) The provisions of subsection (1) of this section apply to a dealer who held a valid dealer’s license on October 23, 1999, issued under ORS 319.010 to 319.430, and who, since October 23, 1999, has:

(a) Not been required to file a bond greater than $100,000; and

(b) Performed, as determined by the department, the requirements of ORS 319.010 to 319.430, including the payment of all taxes, penalties and other obligations of the dealer arising out of ORS 319.010 to 319.430.

[2003 c.52 §3]

Note: 319.051 to 319.053 were added to and made a part of 319.010 to 319.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 319.052 - Conditions for increased bond amount; request and conditions for reduction; rules.

(a) Was late three or more times in filing reports or making payments to the department;

(b) Had three or more checks or electronic funds transfers to the department dishonored for lack of funds or credit;

(c) Failed to maintain or make available a record of all purchases, receipts, sales and distribution of motor vehicle fuel as required under ORS 319.390; or

(d) Had a motor vehicle fuel dealer license issued in this state or another jurisdiction revoked.

(2) The department may waive an increase in the bond amount under subsection (1) of this section if the department determines that the dealer did not intend to avoid payment of license taxes when the dealer engaged in the conduct described in subsection (1)(a), (b) or (c) of this section or when the dealer engaged in the conduct that led to the license revocation described in subsection (1)(d) of this section. If the department waives an increase in the bond amount, the bond shall remain at an amount that is:

(a) Required under ORS 319.051 for a dealer described in ORS 319.051; or

(b) Required under ORS 319.050.

(3) If the department increases the bond amount as provided in subsection (1) of this section, the dealer may, after 24 months, request in writing that the department reduce the bond amount. The department shall reduce the bond amount if the department determines that the dealer, in the 24 months prior to the dealer’s written request:

(a) Filed timely reports and made timely payments;

(b) Had no checks or electronic funds transfers to the department dishonored for lack of funds or credit;

(c) Maintained and made available a record of all purchases, receipts, sales and distribution of motor vehicle fuel as required under ORS 319.390; and

(d) Did not have a motor vehicle fuel dealer license issued in this state or another jurisdiction revoked.

(4) If the department determines that the dealer met all of the requirements under subsection (3) of this section, the department shall reduce the bond required of a dealer described in ORS 319.050 or a dealer described in ORS 319.051 to an amount that is equivalent to twice the dealer’s estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

(5) If the department determines that the dealer failed to meet the requirements under subsection (3) of this section and that the failure was not due to the dealer’s intent to avoid payment of license taxes, the department may reduce the bond required of a dealer described in ORS 319.050 or a dealer described in ORS 319.051 to an amount that is equivalent to twice the dealer’s estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

(6) For purposes of this section, the department shall adopt rules establishing what constitutes evidence that a dealer did not intend to avoid payment of license taxes.

[2003 c.52 §4]

Note: See note under 319.051.



Section 319.053 - Amount of bond when twice license tax is less than $1,000.

[2003 c.52 §5]

Note: See note under 319.051.



Section 319.060 - Deposit in lieu of bond.

[Amended by 2003 c.52 §7]



Section 319.070 - Release of surety.



Section 319.080 - Additional bond or deposit.



Section 319.090 - Immediate collection of tax and interest; penalties; waiver.

(2) Except as otherwise provided in this subsection, the Department of Transportation shall proceed forthwith to determine, from the best available sources, the amount of such tax, and it shall immediately assess the tax and interest in the amount found due, together with a penalty of 100 percent of the tax, and shall make its certificate of such assessment and penalty. The department may waive all or part of a penalty imposed under this subsection if the department determines that a violation of the requirement under this section to file the certificate and bond or to secure the license was due to reasonable cause and without intent to avoid payment of the tax. In any suit or proceeding to collect such tax, interest or penalty, the certificate is prima facie evidence that the dealer therein named is indebted to the State of Oregon in the amount of the tax, interest and penalty therein stated.

[Amended by 1981 c.396 §1; 1989 c.664 §3; 1999 c.769 §5]



Section 319.096 - Suspension of license; liability for tax; reinstatement.

(2) Upon suspension of a dealer’s license under subsection (1) of this section, the department shall immediately notify:

(a) The dealer by certified mail of the dealer’s license suspension and the dealer’s right to request an immediate hearing to contest the license suspension; and

(b) All other licensed motor vehicle fuel dealers by a method determined under ORS 319.102 that the authority of the dealer to purchase tax-deferred motor vehicle fuel has been suspended.

(3) If a licensed motor vehicle fuel dealer sells tax-deferred motor vehicle fuel to a dealer whose license has been suspended under subsection (1) of this section after the third day after the selling dealer receives notice of the suspension under subsection (2) of this section, the selling dealer and the suspended dealer are jointly and severally liable for the tax owed on the sale of the fuel.

(4)(a) Notwithstanding the joint and several liability of the selling dealer and the suspended dealer under subsection (3) of this section, the department shall attempt to collect from the suspended dealer the tax owed on the fuel for a period of 45 days from the date of the sale to the suspended dealer.

(b) After the expiration of the 45-day period under this subsection, the department shall collect from the selling dealer any tax not collected from the suspended dealer under this subsection.

(5) The department shall waive the liability of a selling dealer under subsection (3) of this section if the selling dealer establishes to the satisfaction of the department that:

(a) The sale of the motor vehicle fuel to the suspended dealer was due to circumstances that were beyond the control of the selling dealer; or

(b) The dealer whose license was suspended engaged in fraud or deceit to avoid timely payment of the tax to the selling dealer.

(6) When a dealer whose license has been suspended under subsection (1) of this section complies with the provisions of ORS 319.010 to 319.430, the department shall reinstate the dealer’s license and shall notify by a method determined under ORS 319.102 all licensed motor vehicle fuel dealers that the dealer’s license has been reinstated and that the dealer is authorized to purchase tax-deferred fuel.

(7) If the department determines that a dealer whose license has been suspended under subsection (1) of this section is unwilling or unable to comply with the provisions of ORS 319.010 to 319.430, the department shall revoke the license of the dealer as provided in ORS 319.100.

[2003 c.113 §2]



Note 319.096, 319.098 and 319.102



Section 319.098 - Contesting license suspension.

[2003 c.113 §3]

Note: See note under 319.096.



Section 319.100 - Revocation of license.

(2) The department shall mail by certified mail addressed to the dealer at the last-known address in the files of the department, a notice of intention to revoke the dealer’s license. The notice shall give the reason for the revocation of the license.

(3) The license revocation becomes effective without further notice if within 10 days from the mailing of the notice the dealer has not complied with the provisions of ORS 319.010 to 319.430.

(4) The department shall provide notice of the revocation of the license of a dealer under this section to all other licensed motor vehicle fuel dealers by a method determined under ORS 319.102.

[1989 c.664 §4; 2003 c.113 §4]



Section 319.102 - Notice to dealers of suspension or revocation of another dealer’s license; rules.

[2003 c.113 §5]

Note: See note under 319.096.



Section 319.110 - Cancellation of license on request of dealer or when licensee no longer a dealer.

(2) If the department ascertains and finds that the person to whom a license has been issued is no longer engaged in the business of a dealer, the department may cancel the license of such dealer upon investigation after 30 days’ notice has been mailed to the last-known address of the dealer.



Section 319.120 - Remedies cumulative.

[Amended by 1967 c.54 §1; 1999 c.769 §7]



Section 319.125 - Change of ownership; cancellation of license.

(1) In the case of a corporation with more than 100 stockholders, transfer of stock in normal trading is not considered a change in ownership.

(2) In the case of a corporation with 100 or fewer stockholders, transfer of less than 50 percent of the stock in any period of 12 consecutive months is not considered a change in ownership.

[1987 c.610 §21]

Note: 319.125 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 319.130



Section 319.140



Section 319.150



Section 319.160



Section 319.170



Section 319.180 - Payment of tax; delinquency penalty; interest rates.

(2) Except as provided in subsection (4) of this section, to any license tax not paid as required by subsection (1) of this section there shall be added a penalty of one percent of such license tax.

(3) Except as provided in subsection (4) of this section, if the tax and penalty required by subsection (2) of this section are not received on or before the close of business on the last day of the month in which the payment is due, a further penalty of 10 percent shall be paid in addition to the penalty provided for in subsection (2) of this section.

(4) If the department determines that the delinquency was due to reasonable cause and without any intent to avoid payment, the penalties provided by subsections (2) and (3) of this section may be waived. Penalties imposed by this section shall not apply when the penalty provided in ORS 319.090 has been assessed and paid.

(5)(a) If the license tax imposed by ORS 319.020 is not paid as required by subsection (1) of this section, interest shall be charged at the rate of 0.0329 percent per day until the tax and interest have been paid in full.

(b) If the license tax imposed by ORS 319.020 is overpaid, the department may credit interest to the account of the taxpayer in the amount of 0.0329 percent per day up to a maximum amount that equals any interest assessed against the taxpayer under paragraph (a) of this subsection in any given audit period.

(6) No dealer who incurs a tax liability as provided for in ORS 319.010 to 319.430, shall knowingly and willfully fail to report and pay the same to the department as required by ORS 319.010 to 319.430.

[Amended by 1955 c.730 §3; 1957 c.209 §4; 1959 c.505 §5; 1963 c.226 §2; 1967 c.54 §2; 1979 c.344 §4; 1987 c.610 §6; 1989 c.664 §5; 1999 c.769 §6]



Section 319.182 - Collection of delinquent tax, interest or penalty; warrant; judgment lien.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the taxpayer found within that county, and to levy upon any currency of the taxpayer found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect taxes, and in the execution of the warrant the agent has all of the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

[1999 c.769 §2; 2003 c.576 §200; 2011 c.661 §3]



Note 319.182, 319.184 and 319.186



Section 319.184 - Use of collection agency.

(2) The department may assign to the collection agency, for collection purposes only, any of the taxes, interest and penalties due the state under ORS 319.010 to 319.430.

(3) The collection agency may bring such actions or take such proceedings, including attachment and garnishment proceedings, as may be necessary.

[1999 c.769 §3]

Note: See note under 319.182.



Section 319.186 - Uncollectible tax, interest or penalty.

(2) ORS 293.245 applies to any tax, interest or penalty due the state and described in subsection (1) of this section.

[1999 c.769 §4; 2011 c.223 §2]

Note: See note under 319.182.



Section 319.190 - Monthly statement of dealer; penalty; rules.

(2) The signed statement filed with the department as required by this section is a public record. All other documents, including supporting schedules and information received from other taxing jurisdictions and entities, shall be kept confidential and exempt from public inspection except that such information may be shared with tax collecting entities in other jurisdictions on the condition that the receiving jurisdiction agrees to keep such information confidential. If a statement is not received on or before the 25th day of each month, a penalty shall be assessed pursuant to ORS 319.180 or, if the department determines that no tax is due, a penalty of $25 shall be assessed.

[Amended by 1955 c.730 §4; 1957 c.209 §5; 1987 c.610 §7; 2011 c.101 §2]



Section 319.192 - Refund to dealer of uncollectible taxes; rules.

(a) The dealer has received less than full consideration for the fuel from or on behalf of a purchaser;

(b) The account has been declared by the dealer to be an uncollectible account receivable and meets all applicable standards for deductibility for federal income tax purposes pursuant to the Internal Revenue Code; and

(c) The dealer has not previously received a refund from the department for motor vehicle fuel taxes not paid by the same purchaser.

(2) For purposes of determining the amount of a refund due under this section, the amount of consideration received by the motor vehicle fuel dealer shall be apportioned between the charges for the motor vehicle fuel and the tax for the fuel. The amount of the tax refunded may not exceed the amount of tax paid under ORS 319.020.

(3) If the motor vehicle fuel dealer who receives a refund under this section subsequently collects any amount from any source for the account declared uncollectible, the amount collected shall be apportioned between the charges for the motor vehicle fuel and the corresponding tax for the fuel. The motor vehicle fuel tax collected shall be returned to the department.

(4) The department shall adopt rules governing the process of applying for and receiving refunds under this section.

[2003 c.307 §2]

Note: 319.192 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 319.200 - Assessing tax and penalty where dealer fails to report.

[Amended by 1967 c.54 §3; 1987 c.610 §8]



Section 319.210 - Billing purchasers.

[Amended by 1955 c.730 §5; 1987 c.610 §9]



Section 319.220 - Receipt, payment or sale of motor vehicle fuel without invoice or delivery tag prohibited.

[Amended by 1955 c.730 §6; 1987 c.610 §10]



Section 319.230 - Transporting motor vehicle fuel in bulk.

[Amended by 1957 c.209 §6]



Section 319.240 - Exemption of export fuel.

(a) From this state to another state, territory or country, not including a federally recognized Indian reservation located wholly or partially within the borders of this state, where the motor vehicle fuel is unloaded; and

(b) Who has a valid motor vehicle fuel dealer’s license or its equivalent issued by the state, territory or country to which the fuel is exported and where it is unloaded.

(2) In support of any exemption from license taxes claimed under this section other than in the case of stock transfers or deliveries in equipment, every dealer must execute and file with the Department of Transportation an export certificate in such form as shall be prescribed, prepared and furnished by the department, containing a statement, made by some person having actual knowledge of the fact of such exportation, that the motor vehicle fuel has been exported from the State of Oregon, and giving such details with reference to such shipment as the department may require. All export certificates in support of shipments to other states, territories or countries must be completed and on file in the principal office of the dealer in this state within three months after the close of the calendar month in which the shipments to which they relate are made, unless the state, territory or country of destination would not be prejudiced with respect to its collection of taxes thereon if the certificate is not filed within such time. The department may demand of any dealer such additional data as is deemed necessary in support of any such certificate, and failure to supply such data will constitute a waiver of all right to exemption claimed by virtue of such certificate. The department may, in a case where it believes no useful purpose would be served by filing of an export certificate, waive the certificate.

(3) Any motor vehicle fuel carried from this state in the fuel tank of a motor vehicle shall not be considered as exported from this state, except that a refund of the tax may be paid on such fuel as provided in ORS 319.280 (1)(d).

(4) No person shall, through false statement, trick or device, or otherwise, obtain motor vehicle fuel for export upon which the Oregon tax has not been paid and fail to export the same, or any portion thereof, or cause the motor vehicle fuel or any portion thereof not to be exported, or shall divert the motor vehicle fuel or any portion thereof, or shall cause it to be diverted from interstate or foreign transit begun in this state, or shall unlawfully return the motor vehicle fuel or any portion thereof to be used or sold in this state and fail to notify the department and the dealer from whom the motor vehicle fuel was originally purchased of the person’s act.

(5) No dealer or other person shall conspire with any person to withhold from export, or divert from interstate or foreign transit begun in this state, or to return motor vehicle fuel to this state for sale or use so as to avoid any of the taxes imposed by ORS 319.010 to 319.430.

[Amended by 1953 c.82 §2; 1955 c.730 §7; 1959 c.186 §1; 1963 c.257 §1; 1987 c.610 §11; 2003 c.56 §1]



Section 319.250 - Certain sales to Armed Forces exempted; reports.

[Amended by 1955 c.730 §8; 1959 c.186 §2; 1961 c.43 §1; 1987 c.610 §12]



Section 319.260 - Fuel in vehicles coming into or leaving state not taxed.

[Amended by 1987 c.610 §12a]



Section 319.270 - Fuel sold or distributed to dealers.

(2) A dealer who renders monthly statements to the Department of Transportation as required by ORS 319.020 and 319.190 shall show separately the number of gallons of motor vehicle fuel sold or delivered to dealers.

[Amended by 1987 c.610 §13]



Section 319.275 - Liability for taxes, interest and penalties when person importing fuel does not hold license.

(2) A licensed dealer who accepts or receives motor vehicle fuel or aircraft fuel in this state from a person who imports motor vehicle or aircraft fuel who does not hold a valid dealer license in this state shall pay the tax imposed by ORS 319.020 to the Department of Transportation upon the first sale, use or distribution of the motor vehicle fuel or aircraft fuel.

[1987 c.610 §22; 1991 c.863 §§18a,21a]



Section 319.280 - Refunds generally.

(a) Purchased and used such fuel for the purpose of operating or propelling a stationary gas engine, a tractor or a motor boat, if the motor boat is used for commercial purposes at any time during the period for which the refund is claimed;

(b) Purchased and used such fuel for cleaning or dyeing or other commercial use, except when used in motor vehicles operated upon any highway;

(c) Purchased and exported such fuel from this state, in containers other than fuel supply tanks of motor vehicles, provided that the person:

(A) Exports the motor vehicle fuel from this state to another state, territory or country, not including a federally recognized Indian reservation located wholly or partially within the borders of this state, where the motor vehicle fuel is unloaded; and

(B) Has a valid motor vehicle fuel dealer’s license or its equivalent issued by the state, territory or country to which the fuel is exported and where it is unloaded;

(d) Purchased and exported such fuel in the fuel supply tank of a motor vehicle and has used such fuel to operate the vehicle upon the highways of another state, if the user has paid to the other state a similar motor vehicle fuel tax on the same fuel, or has paid any other highway use tax the rate for which is increased because such fuel was not purchased in, and the tax thereon paid, to such state;

(e) Purchased and used such fuel for small engines that are not used to propel motor vehicles on highways, including but not limited to those that power lawn mowers, leaf blowers, chain saws and similar implements; or

(f) Purchased and used such fuel for operating a motor vehicle the metered use of which is subject to the per-mile road usage charge imposed under ORS 319.885, if the person has paid the charge.

(2) When a motor vehicle with auxiliary equipment uses fuel and there is no auxiliary motor for such equipment or separate tank for such a motor, a refund may be claimed and allowed as provided by subsection (5) of this section, except as otherwise provided by this subsection, without the necessity of furnishing proof of the amount of fuel used in the operation of the auxiliary equipment. The person claiming the refund may present to the Department of Transportation a statement of the claim and be allowed a refund as follows:

(a) For fuel used in pumping aircraft fuel, motor vehicle fuel, fuel or heating oils or other petroleum products by a power take-off unit on a delivery truck, refund shall be allowed claimant for tax paid on fuel purchased at the rate of three-fourths of one gallon for each 1,000 gallons of petroleum products delivered.

(b) For fuel used in operating a power take-off unit on a cement mixer truck or on a garbage truck, claimant shall be allowed a refund of 25 percent of the tax paid on all fuel used in such a truck.

(3) When a person purchases and uses motor vehicle fuel in a vehicle equipped with a power take-off unit, a refund may be claimed for fuel used to operate the power take-off unit provided the vehicle is equipped with a metering device approved by the department and designed to operate only while the vehicle is stationary and the parking brake is engaged; the quantity of fuel measured by the metering device shall be presumed to be the quantity of fuel consumed by the operation of the power take-off unit.

(4)(a) The department may provide by rule that a refund under subsection (1)(f) of this section be granted as a credit against future per-mile road usage charges incurred by the person under ORS 319.885.

(b)(A) The department may provide by rule for refund thresholds that are met by aggregating refund amounts or by estimating motor vehicle fuel tax refunds by vehicle type, at the option of the person claiming the refund.

(B) If the person claiming the refund opts for an estimated refund based on vehicle type, the requirement under subsection (5) of this section that the person claiming the refund must present original invoices or reasonable facsimiles showing motor vehicle fuel purchases does not apply.

(5) Before any such refund may be granted, the person claiming such refund must present to the department a statement, accompanied by the original invoices, or reasonable facsimiles approved by the department, showing such purchases; provided that in lieu of original invoices or facsimiles, refunds submitted under subsection (1)(d) of this section shall be accompanied by information showing source of the fuel used and evidence of payment of tax to the state in which the fuel was used. The statement shall be made over the signature of the claimant, and shall state the total amount of such fuel for which the claimant is entitled to be reimbursed under subsection (1) of this section. The department upon the presentation of the statement and invoices or facsimiles, or other required documents, shall cause to be repaid to the claimant from the taxes collected on motor vehicle fuel such taxes so paid by the claimant.

[Amended by 1959 c.186 §3; 1963 c.257 §2; 1969 c.465 §1; 1971 c.163 §1; 1973 c.135 §1; 1985 c.152 §1; 1997 c.364 §1; 2001 c.820 §4; 2003 c.56 §2; 2013 c.781 §19]



Section 319.290 - Limitation on applications for refunds.

[Amended by 1955 c.730 §9; 1963 c.257 §3; 1979 c.344 §5]



Section 319.300 - Seller to give invoice for each purchase made by person entitled to refund.

(2) The invoices shall be legibly written and shall be void if any corrections or erasures appear on the face thereof. Any person who alters any part of any invoice that will tend to give to the claimant an illegal gain, shall have the entire claim invalidated. The seller shall for a period of at least 18 months retain copies of all invoices and make them available to the department upon request.

[Amended by 1953 c.77 §2; 1955 c.730 §10; 1957 c.209 §7]



Section 319.310 - Claims for refunds may be required to be under oath; investigation of claims.

(2) The department may investigate claims and gather and compile such information in regard to the claims as it considers necessary to safeguard the state and prevent fraudulent practices in connection with tax refunds and tax evasions. The department may, in order to establish the validity of any claim, examine the books and records of the claimant for such purposes. The records shall be sufficient to substantiate the accuracy of the claim and shall be in such form and contain such information as the department may require. Failure of the claimant to maintain such records or to accede to the demand for such examination constitutes a waiver of all rights to the refund claimed on account of the transaction questioned.

[Amended by 1959 c.186 §4]



Section 319.320 - Refund of tax on fuel used in operation of vehicles over certain roads or private property.

(a) By any person on any road, thoroughfare or property in private ownership.

(b) By any person on any road, thoroughfare or property, other than a state highway, county road or city street, for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or for the construction or maintenance of the road, thoroughfare or property, pursuant to a written agreement or permit authorizing the use, construction or maintenance of the road, thoroughfare or property, with or by:

(A) An agency of the United States;

(B) The State Board of Forestry;

(C) The State Forester; or

(D) A licensee of an agency named in subparagraph (A), (B) or (C) of this paragraph.

(c) By an agency of the United States or of this state or of any county, city or port of this state on any road, thoroughfare or property, other than a state highway, county road or city street.

(d) By any person on any county road for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, if:

(A) The use of the county road is pursuant to a written agreement entered into with, or to a permit issued by, the State Board of Forestry, the State Forester or an agency of the United States, authorizing such person to use such road and requiring such person to pay for or to perform the construction or maintenance of the county road;

(B) The board, officer or agency that entered into the agreement or granted the permit, by contract with the county court or board of county commissioners, has assumed the responsibility for the construction or maintenance of such county road; and

(C) Copies of the agreements or permits required by subparagraphs (A) and (B) of this paragraph are filed with the department.

(2) Except for a farmer subject to subsection (3) of this section, the person or agency, as the case may be, who has paid any tax on such motor vehicle fuels levied or directed to be paid, as provided by ORS 319.010 to 319.430, is entitled to claim a refund of the tax so paid on such fuels or for the proportionate part of tax paid on fuels used in the operation of such vehicles, when part of the operations are over such roads, thoroughfares or property. The proportionate part shall be based upon the number of miles traveled by any such vehicle over such roads, thoroughfares or property as compared to the total number of miles traveled by such vehicle. To be eligible to claim such refund the person or agency, as the case may be, shall first establish and maintain a complete record of the operations, miles traveled, gallons of fuel used and other information, in such form and in such detail as the department may prescribe and require, the source of supply of all fuels purchased or used, and the particular vehicles or equipment in which used. Whenever any such claim is received and approved by the department, it shall cause the refund of tax to be paid to the claimant in like manner as provided for paying of other refund claims.

(3) A farmer who has paid any tax on motor vehicle fuels levied or directed to be paid, as provided in ORS 319.010 to 319.430, is entitled to claim a refund of the tax paid on such fuels used in farming operations in the operation of any motor vehicle on any road, thoroughfare or property in private ownership. To be eligible to claim such refund a farmer shall maintain in such form and in such detail as the department may prescribe and require, a record, supported by purchase invoices, of all such motor vehicle fuel purchased (including fuel purchased to operate any motor vehicle on the highway) and, for each and every motor vehicle operated on the highway, a record of all fuel used and of all miles traveled on the highway. Whenever any such claim is received and approved by the department, it shall cause the refund of tax to be paid to the claimant in like manner as provided for paying of other refund claims.

(4) As used in subsections (2) and (3) of this section, "farmer" includes any person who manages or conducts a farm for the production of livestock or crops but does not include a person who manages or conducts a farm for the production of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or of forest trees unless the production of such forest products or forest trees is only incidental to the primary purpose of the farming operation.

[Amended by 1961 c.368 §1; 1965 c.64 §1; 1965 c.425 §2; 1967 c.367 §2; 1979 c.344 §6]



Section 319.330 - Refunds to purchasers of fuel for aircraft.

(2) If satisfactory evidence is presented to the Department of Transportation showing that aircraft fuel upon which the tax has been paid has been purchased and used solely in aircraft operations from a point within the State of Oregon directly to a point not within any state of the United States, the department shall refund the tax paid.

[Amended by 1959 c.505 §6; 1973 c.575 §1; 1977 c.293 §2; 1999 c.935 §26; 1999 c.1037 §§2,4; 2005 c.755 §16; 2015 c.700 §2]

Note: The amendments to 319.330 by section 5, chapter 700, Oregon Laws 2015, apply to fuel purchased and used in operating aircraft engines on or after January 1, 2022. See section 6, chapter 700, Oregon Laws 2015. The text that applies to fuel purchased and used in operating aircraft engines on or after January 1, 2022, is set forth for the user’s convenience.
(1) Whenever any statement and invoices are presented to the Department of Transportation showing that motor vehicle fuel or aircraft fuel has been purchased and used in operating aircraft engines and upon which the full tax for motor vehicle fuel has been paid, the department shall refund the tax paid, but only after deducting from the tax paid nine cents for each gallon of such fuel so purchased and used, except that when such fuel is used in operating aircraft turbine engines (turbo-prop or jet) the deduction shall be one cent for each gallon. No deduction provided under this subsection shall be made on claims presented by the United States or on claims presented where a satisfactory showing has been made to the department that such aircraft fuel has been used solely in aircraft operations from a point within the State of Oregon directly to a point not within any state of the United States. The amount so deducted shall be paid on warrant of the Oregon Department of Administrative Services to the State Treasurer, who shall credit the amount to the State Aviation Account for the purpose of carrying out the provisions of the state aviation law. Moneys credited to the account under this section are continuously appropriated to the Oregon Department of Aviation.

(2) If satisfactory evidence is presented to the Department of Transportation showing that aircraft fuel upon which the tax has been paid has been purchased and used solely in aircraft operations from a point within the State of Oregon directly to a point not within any state of the United States, the department shall refund the tax paid.



Section 319.340



Section 319.350



Section 319.360



Section 319.370 - Examinations and investigations; correcting reports and payments.

[Amended by 1987 c.610 §14]



Section 319.375 - Limitation on credit for or refund of overpayment and on assessment of additional tax.

(2) Except in the case of a fraudulent report or neglect to make a report, every notice of additional tax proposed to be assessed under ORS 319.010 to 319.430 shall be served on dealers within three years from the date upon which such additional taxes become due.

[1955 c.730 §14; 1987 c.610 §15]



Section 319.380 - Examining books and accounts of carrier of motor vehicle fuel.



Section 319.382 - Agreements for refunds to Indian tribes.

[1993 c.706 §2]

Note: 319.382 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 319.390 - Records to be kept by dealers; inspection of records.

[Amended by 1955 c.730 §11; 1987 c.610 §16]



Section 319.400 - Records to be kept three years.

[Amended by 1955 c.730 §12; 1987 c.610 §17]



Section 319.410 - Disposition of tax moneys.

(2) The revenue from the license tax collected from the use, sale or distribution of aircraft fuel as imposed by ORS 319.020 (2) shall be transferred upon certification of the department to the State Treasurer, who shall credit the certified amount to the State Aviation Account for the purpose of carrying out the provisions of the state aviation laws.

[Amended by 1955 c.287 §20; 1961 c.146 §2; 1963 c.226 §3; 1969 c.70 §1; 1983 c.338 §909; 1993 c.741 §29; 1999 c.935 §27; 2005 c.755 §17]



Section 319.415 - Estimate of tax on fuel used for boats; transfer to Boating Safety, Law Enforcement and Facility Account; use.

(2)(a) The Oregon Department of Administrative Services shall estimate the amount of fuel described in subsection (1) of this section that is used to operate or propel motor boats by conducting a statistically valid, unbiased, independent survey of boat owners. The survey shall be conducted once every four years and shall be designed to estimate the average daily fuel consumption by motor boats and the total days of motor boat use per year. The survey shall be used to determine the amount of the transfer required by subsection (3) of this section for the first transfer that occurs after the survey is completed. If the tax rate changes during the fiscal year, the amount of tax to be transferred shall be prorated based on the percentage of total motor boat use taking place during each tax period.

(b) In years when no survey is conducted, the amount to be transferred under subsection (3) of this section shall be calculated by multiplying the per boat fuel consumption factors from the preceding survey by the number of motor boats as shown by the annual actual count of boat registrations. The resulting amount, in gallons per year, shall be the basis for the determination of the amount to be transferred.

(c) The survey required by paragraph (a) of this subsection shall be developed by a research department within Oregon State University, in consultation with the State Marine Board and the Department of Transportation. The Oregon Department of Administrative Services shall contract for the development and conduct of the survey, and the costs shall be paid by the Department of Transportation. Costs paid by the Department of Transportation may be deducted from the amount transferred to the State Marine Board under subsection (3) of this section.

(3) The Oregon Department of Administrative Services shall certify the amount of the estimate made under subsection (1) of this section, as reduced by refunds, to the Department of Transportation, to the State Marine Board and to the State Treasurer. Thereupon, that amount shall be transferred from the Department of Transportation Driver and Motor Vehicle Suspense Account to the Boating Safety, Law Enforcement and Facility Account created under ORS 830.140, and is continuously appropriated to the State Marine Board for the purposes for which the moneys in the Boating Safety, Law Enforcement and Facility Account are appropriated.

[1985 c.152 §4; 1993 c.741 §30; 1999 c.296 §1; 2005 c.22 §227; 2015 c.767 §96]



Section 319.417 - Estimate of tax on fuel used in aircraft; transfer to State Aviation Account; use.

(2) The Oregon Department of Administrative Services shall certify the amount of the estimate made under subsection (1) of this section to the Department of Transportation, the Director of the Oregon Department of Aviation and the State Treasurer. Thereupon, the amount of the estimate shall be transferred from the Department of Transportation Driver and Motor Vehicle Suspense Account to the State Aviation Account and is continuously appropriated to the Oregon Department of Aviation to carry out the purposes of ORS chapters 835, 836 and 837.

[1989 c.101 §2; 1993 c.741 §31; 1999 c.935 §28]



Section 319.420 - ORS 319.510 to 319.880 not affected.



Section 319.430 - Savings clause.



Section 319.510 - Short title.

[Amended by 2007 c.71 §93]



Section 319.520 - Definitions for ORS 319.510 to 319.880.

(1) "Cardlock card" means a fuel card:

(a) Capable of generating an electronic invoice or electronic statement that includes the information required by ORS 319.671 and the applicable fuel tax amount;

(b) Issued for a specific vehicle, a specific piece of equipment or a group of equipment;

(c) That includes the qualifying information, as designated by the Department of Transportation by rule, that is printed on the electronic invoice or electronic statement;

(d) That allows the tax status of the cardlock card to be indicated on the electronic invoice or electronic statement and includes state tax as a separate item on the invoice or statement; and

(e) That allows a cardlock card issuer to generate a statement recording, by fuel type, gallons of fuel purchased for domestic and foreign customers each month.

(2) "Combined weight" means the total empty weight of all vehicles in a combination plus the total weight of the load carried on that combination of vehicles.

(3) "Delinquent" means having failed to pay a tax or penalty within the time provided by law.

(4) "Department" means the Department of Transportation.

(5) "Domestic customer" means a customer making a purchase at a nonretail facility owned by the cardlock card issuer.

(6) "Foreign customer" means a customer making a purchase at a nonretail facility owned by a seller other than the cardlock card issuer.

(7) "Fuel" means any combustible gas, liquid or material of a kind used for the generation of power to propel a motor vehicle on the highways except motor vehicle fuel as defined in ORS 319.010.

(8) "Highway" means every way, thoroughfare and place, of whatever nature, open to the use of the public for the purpose of vehicular travel.

(9) "Light weight" means the weight of a vehicle when fully equipped for moving over the highway.

(10) "Motor vehicle" means every self-propelled vehicle operated on the highway, except an implement of husbandry used in agricultural operations and only incidentally operated or moved upon the highway.

(11) "Nonretail facility" means:

(a) An unattended facility accessible only by cardlock card and not associated with a retail facility; or

(b) An unattended portion of a retail facility separate from the retail operations and accessible only by cardlock card.

(12) "Person" means any individual, firm, copartnership, joint venture, association, corporation, trust, receiver or any group or combination acting as a unit.

(13) "Seller" means:

(a) A person that sells fuel to a user; or

(b) If the fuel is dispensed at a nonretail facility, the person that owns the user’s accounts and bills the user for fuel purchased at a nonretail facility.

(14) "To sell fuel for use in a motor vehicle" means to dispense or place fuel for a price into a receptacle on a motor vehicle, from which receptacle the fuel is supplied to propel the motor vehicle.

(15) "To use fuel in a motor vehicle" means to receive into any receptacle on a motor vehicle, fuel to be consumed in propelling the motor vehicle on the highways of this state; and, if the fuel is received into the receptacle outside the taxing jurisdiction of the state, "to use fuel in a motor vehicle" means to consume in propelling the motor vehicle on the highways of this state.

[Amended by 1955 c.287 §21; 1959 c.188 §1; 1977 c.429 §1; 1981 c.703 §1; 1989 c.992 §24a; 1991 c.284 §5; 1993 c.741 §32; 2003 c.99 §1; 2008 c.44 §1]



Section 319.525 - Agreements with Indian tribes.

[2001 c.305 §2]



Section 319.530 - Imposition of tax; rate.

(2) Except as otherwise provided in subsections (3) and (4) of this section, 100 cubic feet of fuel used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

(3) One hundred twenty cubic feet of compressed natural gas used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

(4) One and three-tenths liquid gallons of propane at 60 degrees Fahrenheit is taxable at the same rate as a gallon of other liquid fuel.

(5)(a) Except as provided in paragraph (b) of this subsection, the excise tax imposed under subsection (1) of this section does not apply to diesel fuel blended with a minimum of 20 percent biodiesel that is derived from used cooking oil.

(b) The exemption provided under paragraph (a) of this subsection does not apply to fuel:

(A) Used in motor vehicles that have a gross vehicle weight rating of 26,001 pounds or more;

(B) That is not sold in retail operations; or

(C) That is sold in operations involving fleet fueling or bulk sales.

[Amended by 1959 c.188 §2; 1967 c.463 §2; 1981 c.698 §2; 1981 c.703 §2; 1983 c.727 §§2,6; 1985 c.209 §13; 1987 c.899 §§9,11,15; 1989 c.865 §2; 1991 c.497 §§8,9; 1995 c.311 §1; 2009 c.865 §49; 2013 c.648 §1]

Note: The amendments to 319.530 by section 3, chapter 648, Oregon Laws 2013, apply to fuel sold on or after January 1, 2020. See section 4, chapter 648, Oregon Laws 2013. The text that applies to fuel sold on or after January 1, 2020, is set forth for the user’s convenience.
(1) To compensate this state partially for the use of its highways, an excise tax hereby is imposed at the rate of 30 cents per gallon on the use of fuel in a motor vehicle.

(2) Except as otherwise provided in subsections (3) and (4) of this section, 100 cubic feet of fuel used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

(3) One hundred twenty cubic feet of compressed natural gas used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

(4) One and three-tenths liquid gallons of propane at 60 degrees Fahrenheit is taxable at the same rate as a gallon of other liquid fuel.



Section 319.535 - Special use fuel license fee; application; emblem.

______________________________________________________________________________

COMBINED WEIGHT BASE

0 - 10,000 $60

10,001 - 26,000 $300

26,001 and above $400

______________________________________________________________________________

(2) The special use fuel license fee equals the applicable base amount from the schedule in subsection (1) of this section multiplied by the use fuel tax rate imposed under ORS 319.530 in effect at the time of payment, divided by 12 cents.

(3)(a) A person wishing to pay the special use fuel license fee shall apply to the department on a form prescribed by the department and shall include such information as the department requires.

(b) Upon receipt of a complete and valid application under this subsection, the department shall issue to the applicant without charge an emblem for display on the motor vehicle to which the application relates.

(c) An emblem issued under this section that is displayed in a conspicuous place on the motor vehicle for which the emblem is issued shall be accepted by a seller of fuel as proof of exemption from the per-gallon tax imposed under ORS 319.530.

[2014 c.13 §2]



Section 319.540



Section 319.550 - User’s license required to use fuel; exceptions.

(2) A nonresident may use fuel in a motor vehicle not registered in Oregon for a period not exceeding 30 days without obtaining a user’s license or the emblem issued under ORS 319.600, if, for all fuel used in a motor vehicle in this state, the nonresident pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

(3) A user’s license is not required for a person who uses fuel in a motor vehicle with a combined weight of 26,000 pounds or less if, for all fuel used in a motor vehicle in this state, the person pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

(4)(a) A user’s license is not required for a person who uses fuel as described in ORS 319.520 (7) in the vehicles specified in this subsection if the person pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

(b) Paragraph (a) of this subsection applies to the following vehicles:

(A) Motor homes as defined in ORS 801.350.

(B) Recreational vehicles as defined in ORS 446.003.

(5) A user’s license is not required for a person who uses fuel in a motor vehicle:

(a) Metered use by which is subject to the per-mile road usage charge imposed under ORS 319.885; and

(b) That also uses fuels subject to ORS 319.510 to 319.880.

(6) A user’s license is not required for a person who uses fuel in a motor vehicle on which an emblem issued for the motor vehicle pursuant to ORS 319.535 is displayed.

[Amended by 1959 c.188 §3; 1977 c.429 §2; 1985 c.265 §1; 1989 c.992 §25; 1991 c.284 §8; 2008 c.44 §3; 2013 c.781 §16; 2014 c.13 §§3,4]



Section 319.560 - Application for and issuance of user’s license.

[Amended by 1959 c.188 §4; 1977 c.429 §3; 1999 c.769 §21]



Section 319.570 - Faithful performance bond.

(2) The total amount of the bond or bonds required of any user of fuel in a motor vehicle shall be fixed by the department and may be increased or reduced by the department at any time subject to the limitations provided in this section. The total amount of the bond or bonds required of any user of fuel in a motor vehicle shall be equivalent to twice the estimated monthly tax of the user, determined in such manner as the department considers proper. However, the total amount of the bond or bonds required of any user of fuel in a motor vehicle shall never be less than $10. Any bond given in connection with ORS 319.510 to 319.880 shall be a continuing instrument and shall cover any and all periods of time including the first and all subsequent periods for which a license may be granted in consequence of the giving of the bond. The liability of the surety on the bond for the aggregate of all claims which arise thereunder shall not exceed the amount of the penalty of the bond. No recovery on any bond or any execution of any new bond shall invalidate any bond, but the total recoveries under any one bond shall not exceed the amount of the bond.

[Amended by 1959 c.188 §5; 1967 c.359 §692]



Section 319.580 - Deposit in lieu of bond.



Section 319.590 - Release of surety.



Section 319.600 - Display of emblem.

[Amended by 1959 c.188 §6]



Section 319.610



Section 319.611 - Penalty for unlicensed use of fuel or nondisplay of authorization or emblem; waiver.

(2) The department may waive any penalty provided by subsection (1) of this section that is imposed after January 1, 1998, if the department determines that there was reasonable cause for the failure to hold a valid user’s license or display a valid authorization or user’s emblem issued by the department and finds that there was no intent to avoid payment.

[1959 c.188 §8; 1977 c.429 §4; 1997 c.275 §2; 1999 c.769 §13]



Section 319.620



Section 319.621 - Seller’s license.

(2) A person shall apply to the Department of Transportation for a seller’s license upon forms prescribed, prepared and furnished by the department. No charge shall be made for the license. The license is valid only for the person in whose name it is issued and is valid until canceled or revoked.

(3) The department may require an applicant for a seller’s license to file with the department a bond or deposit of not less than $100 under the same terms and conditions prescribed for users in ORS 319.570, 319.580 and 319.590.

[Formerly 319.670]



Section 319.628 - Grounds for refusal to issue user’s or seller’s license; hearing; records inspection.

(a) Was the holder of a license revoked under ORS 319.630;

(b) Is applying for a license on behalf of a real party in interest whose license was revoked under ORS 319.630;

(c) Was an officer, director, owner or managing employee of a nonindividual licensee whose license was revoked under ORS 319.630;

(d) Owes a debt to the state under ORS 319.510 to 319.880;

(e) Had a license issued by a jurisdiction other than Oregon to sell or use untaxed use fuel that was revoked or canceled for cause, whether the license was held by the person as an individual or as an officer, director, owner or managing employee or on behalf of a real party in interest;

(f) In any jurisdiction, pleaded guilty to or was convicted of a crime directly related to the sale, use or distribution of use fuel, whether as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of use fuel;

(g) Had a civil judgment imposed for conduct involving fraud, misrepresentation, conversion or dishonesty, as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of use fuel;

(h) Misrepresented or concealed a material fact in obtaining a license or in the reinstatement thereof;

(i) Violated a statute or administrative rule regarding fuel taxation or distribution;

(j) Failed to cooperate with the department’s investigations by:

(A) Not furnishing requested documents;

(B) Not furnishing when requested to do so a full and complete written explanation of a matter under investigation by the department; or

(C) Not responding to a subpoena issued by the department; or

(k) Failed to comply with an order issued by the department.

(2) In addition to refusal of a license for reasons specified in subsection (1) of this section, the department may refuse to issue a user’s license or seller’s license for any other reason the department deems sufficient.

(3) Before refusing to issue a license under this section, the department shall grant the applicant a hearing and shall give the applicant at least 10 days’ written notice of the time and place of the hearing. The hearing shall be a contested case hearing under the provisions of ORS chapter 183.

(4) For purpose of consideration of an application for a license, the department may inspect or investigate the records of this state or of any other jurisdiction to verify the information on the application and to verify the applicant’s criminal and licensing history.

[1999 c.769 §20]



Section 319.630 - Revocation of license; reissue of license.

(2) A new license shall not be issued to a person whose license has been revoked unless it appears to the satisfaction of the department that the person will comply with the provisions of ORS 319.510 to 319.880 and the rules and regulations adopted under ORS 319.510 to 319.880.

[Amended by 1959 c.188 §10]



Section 319.640 - Cancellation of license on request of user.



Section 319.650 - Notifying department upon ceasing to use fuel in connection with motor vehicle.



Section 319.660 - Removal of emblem.



Section 319.665 - Seller to collect tax; exceptions; deduction for purchase made with cardlock card.

(a) The vehicle into which the seller delivers or places the fuel bears a valid permit or user’s emblem issued by the Department of Transportation.

(b) The fuel is dispensed at a nonretail facility, in which case the seller shall collect any tax owed at the same time the seller collects the purchase price from the person to whom the fuel was dispensed at the nonretail facility. A seller is not required to collect the tax under this paragraph from a person who certifies to the seller that the use of the fuel is exempt from the tax imposed under ORS 319.530.

(c) A cardlock card is used for purchase of the fuel at an attended portion of a retail facility equipped with a cardlock card reader, in which case the cardlock card issuer licensed in this state is responsible for collecting and remitting the tax unless the person making the purchase certifies to the seller that the use of the fuel is exempt from the tax imposed under ORS 319.530.

(2) If a cardlock card is used for purchase of fuel at an attended portion of a retail facility equipped with a cardlock card reader, the seller at the retail facility may deduct fuel purchases made with a cardlock card from the seller’s retail transactions if the seller provides the department with the following information:

(a) A monthly statement from a cardlock card issuer that details the cardlock card purchases at the retail facility; and

(b) A listing of cardlock card issuers and gallons of fuel purchased at the retail facility by the issuers’ customers.

(3) The department shall supply each seller of fuel for use in a motor vehicle with a chart which sets forth the tax imposed on given quantities of fuel.

[1959 c.188 §12; 1971 c.149 §1; 1977 c.429 §5; 1997 c.275 §3; 2003 c.99 §2; 2008 c.44 §2; 2013 c.781 §17; 2015 c.716 §12]



Section 319.670



Section 319.671 - When invoices required; contents.

(a) The seller’s name and address;

(b) The date;

(c) The amount of the sale in gallons; and

(d) The name and address of the user.

(2) In addition to the invoice entries listed in subsection (1) of this section, the seller of fuel for use in a motor vehicle shall indicate on the invoice the amount of the tax collected, if any, and:

(a) The identification plate number, if the vehicle bears an identification plate issued by the department;

(b) The emblem number, if the vehicle bears a user’s emblem;

(c) The temporary pass number or the receipt number, if the vehicle bears no valid user’s emblem or identification plate issued by the department; or

(d) The license plate number if the vehicle bears no valid user’s emblem or permit issued by the department.

(3) Notwithstanding subsection (1) of this section, this section does not require any invoice to be prepared for any sale where fuel is delivered into the fuel tank of a vehicle described in this subsection unless the operator of the vehicle requests an invoice. If an invoice is prepared under this subsection, the name and address of a user is not required to be shown on the invoice for sales where the fuel is delivered into the fuel tanks of vehicles described in this subsection. This subsection applies to vehicles:

(a) That have a combined weight of 26,000 pounds or less; and

(b)(A) For which the tax under ORS 319.530 must be paid at the time of sale under ORS 319.665; or

(B) For which an emblem has been issued under ORS 319.535.

[1959 c.188 §13; 1981 c.433 §1; 1989 c.992 §26; 1991 c.284 §9; 1997 c.275 §4; 2001 c.567 §2; 2014 c.13 §6]



Section 319.675 - Seller’s report to department; rules.

[1959 c.188 §14; 1963 c.226 §6; 2011 c.101 §3; 2014 c.13 §5]



Section 319.680



Section 319.681 - Payment of tax by seller.

[1959 c.188 §15; 1977 c.429 §6]



Section 319.690 - Monthly report of user; remittance; credit against taxes; annual reports of certain users; rules.

(2) Each user of fuel in a motor vehicle with a light weight of less than 8,000 pounds required to be licensed under ORS 319.550 may file an annual report of all fuel used upon Oregon highways. The report for each calendar year shall be filed on or before March 1 of the year following and shall be accompanied by a remittance payable to the department of all the tax shown to be due and payable on the amount of fuel used.

[Amended by 1959 c.188 §16; 1963 c.226 §7; 1971 c.149 §2; 1977 c.429 §7; 2011 c.101 §4; 2015 c.77 §2]



Section 319.692 - Quarterly reports if average monthly tax under $300; when annual reports authorized.

(2) Whenever in the judgment of the department the average annual tax to be paid by a use fuel seller or user will be less than $100, the department may authorize the seller or user to file annual tax reports in lieu of the monthly tax reports required by ORS 319.675 and 319.690. The annual reports authorized by this subsection, and accompanying remittances as shown on the reports to be due and payable, shall be filed on or before January 20 following the year for which the reports are filed. Any provisions of ORS 319.675 and 319.690 otherwise applicable to the filing of monthly reports and remittances shall be applicable to the annual filings.

[1963 c.226 §5; 1985 c.265 §2; 1989 c.992 §27]



Section 319.694 - Penalty for delinquency in remitting tax; waiver; interest rates.

(2) If the Department of Transportation determines that the delinquency was due to reasonable cause and without any intent to avoid payment, the penalty provided by subsection (1) of this section may be waived.

(3)(a) If the excise tax imposed by ORS 319.530 is not paid as required by ORS 319.690, 319.675, 319.681 or 319.692, interest shall be charged at the rate of 0.0329 percent per day until the tax and interest have been paid in full.

(b) If the excise tax imposed by ORS 319.530 is overpaid, the department may credit interest to the account of the taxpayer in the amount of 0.0329 percent per day up to a maximum amount that equals any interest assessed against the taxpayer under paragraph (a) of this subsection in any given audit period.

(4) No seller or user who incurs a tax liability as provided in ORS 319.510 to 319.880 shall knowingly and willfully fail to report and pay the tax liability to the department as required by ORS 319.510 to 319.880.

[1959 c.188 §18; 1963 c.226 §8; 1971 c.149 §3; 1987 c.158 §51; 1987 c.610 §18; 1999 c.769 §14]



Section 319.697 - Records required of sellers and users; alternative records for certain users.

(2) In lieu of maintaining an actual record of fuel used, a user required to be licensed under ORS 319.550 who operates a motor vehicle with a light weight of less than 8,000 pounds may maintain an accurate record of miles operated upon Oregon highways. The gallons of taxable fuel used shall be computed by applying a reasonable miles per gallon figure to the Oregon miles operated. The Department of Transportation shall determine whether the miles per gallon figure is reasonable and its decision shall be final.

(3) Every seller of fuel for any purpose shall keep a record of fuel sold for any purpose and shall be prepared to prove that all the tax provided by ORS 319.530 has been remitted to the department. The department may specify the form of the seller’s record.

(4) Every seller, and every user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall preserve in this state for a period of three years all records of fuel used or fuel sold, together with invoices and any other relevant records or papers which may be specified by the department.

(5) The department or its authorized agent may examine every user’s or seller’s records and papers required to be preserved by subsection (4) of this section at any time during normal business hours.

[1959 c.188 §§19,20,21,22; 1971 c.149 §4; 1977 c.429 §8]



Section 319.700 - Tax as lien against motor vehicle.

[Amended by 1959 c.188 §23]



Section 319.710



Section 319.720 - Delinquency in payment; notice to debtors of user or seller; report to department.

[Amended by 1959 c.188 §24]



Section 319.730 - Collection of delinquent payment by seizure and sale of motor vehicle.

(2) The department shall seize any motor vehicle subject to the lien provided for by ORS 319.700 and thereafter sell it at public auction to pay such obligation and any and all costs that may have been incurred on account of the seizure and sale.

(3) Notice of the intended sale and the time and place thereof shall be given to the delinquent user and to all persons appearing of record to have an interest in the motor vehicle. The notice shall be given in writing at least 10 days before the date set for the sale by enclosing it in an envelope addressed to the user at the address as it appears in the records of the department and, in the case of any person appearing of record to have an interest in the motor vehicle, addressed to the person at the last-known residence or place of business, and depositing the envelope in the United States mail, postage prepaid. In addition, the notice shall be published at least three times, the first of which shall be not less than 10 days before the date set for the sale, in a newspaper of general circulation published in the county in which the motor vehicle seized is to be sold. If there is no newspaper of general circulation in the county, the notice shall be posted in three public places in the county for such period of 10 days.

(4) The notice shall contain a description of the motor vehicle to be sold, together with a statement of the amount due under ORS 319.510 to 319.880, the name of the user and the further statement that unless such amount is paid before the time fixed in the notice the motor vehicle will be sold in accordance with law and such notice.

(5) The department shall then proceed to sell the motor vehicle in accordance with the law and the notice, and shall deliver to the purchaser a bill of sale which shall vest title in the purchaser. If upon any such sale the moneys received exceed the amount due to the state under ORS 319.510 to 319.880 from the delinquent user, the excess shall be returned to the user and the receipt obtained therefor. If any person having an interest in or lien upon the motor vehicle has filed with the department prior to the sale notice of such interest or lien, the department shall withhold payment of any such excess to the user pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction. If for any reason the receipt of the user shall not be available, the department shall deposit the excess with the State Treasurer as trustee for the user or for the heirs, successors or assigns of the user.

[Amended by 1999 c.59 §79]



Section 319.740 - Action by Attorney General to collect delinquency; certificate of department as evidence.

(2) In any suit brought to enforce the rights of the state under ORS 319.510 to 319.880, a certificate by the department showing the delinquency is prima facie evidence of the amount of the obligation, of the delinquency thereof and of compliance by the department with all provisions of ORS 319.510 to 319.880 relating to the obligation.

[Amended by 1959 c.188 §25]



Section 319.742 - Collection of delinquent obligation generally; warrant; judgment lien.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the debtor found within that county, and to levy upon any currency of the debtor found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect obligations under this section, and in the execution of the warrant the agent has all of the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

[1999 c.769 §9; 2003 c.576 §201; 2011 c.661 §4]



Section 319.744 - Use of collection agency.

(2) The department may assign to the collection agency, for collection purposes only, any of the obligations due the state under ORS 319.510 to 319.880.

(3) The collection agency may bring such actions or take such proceedings, including attachment and garnishment proceedings, as may be necessary.

[1999 c.769 §10]



Section 319.746 - Uncollectible obligation.

(2) ORS 293.245 applies to any obligation due the state and described in subsection (1) of this section.

[1999 c.769 §11; 2011 c.223 §3]



Section 319.750



Section 319.760 - Assessment of deficiency; presumption that fuel subject to tax.

(2) If a seller fails to account satisfactorily for any fuel sold or disposed of, it shall be presumed that the fuel not accounted for was sold to users for use in motor vehicles and the department shall assess the tax and penalty due against the seller.

(3) The department shall give to the user or seller written notice of the assessment. The notice may be served personally or by mail. If made by mail, service shall be made by depositing the notice in the United States mail, postage prepaid, addressed to the user or seller at the address as it appears in the records of the department.

[Amended by 1959 c.188 §26]



Section 319.770



Section 319.780 - Assessing tax and penalty upon failure to make report.

(2) The department shall give to the user or seller written notice of the assessment in the manner prescribed by ORS 319.760 (3).

[Amended by 1959 c.188 §27]



Section 319.790 - Petition for reassessment.

(2) If a petition for reassessment is filed within the 30-day period the Department of Transportation shall reconsider the assessment and, if requested in the petition, shall grant the user or seller an oral hearing and give the user or seller 10 days’ notice of the time and place thereof. The department may continue the hearing from time to time. The department shall serve on the petitioner notice of its finding upon reassessment. If the finding is that a tax or penalty is delinquent, the petitioner shall pay to the department, within 30 days after notice is served, all the tax or penalty found to be delinquent.

(3) Notice required by this section shall be served in the manner prescribed by ORS 319.760 (3).

[Amended by 1959 c.188 §28]



Section 319.800



Section 319.801 - Appeal to circuit court.

[1959 c.188 §30]



Section 319.810 - Time limitation on service of notice of additional tax.

[Amended by 1959 c.188 §31]



Section 319.820 - Refund of tax erroneously or illegally collected.

(2) A user or seller may claim a credit or refund for any amount of tax or penalty which the user or seller has paid more than once or which the user or seller has paid or which has been collected erroneously or illegally. No such claim for a credit or refund shall be allowed unless the claim is filed with the department within three years from the date of the payment or collection or, with respect to an assessment made under ORS 319.760 and 319.780, within six months after the assessment becomes conclusive, whichever period expires the later. Every such claim must be in writing and must state the specific grounds upon which it is founded. Failure to file such claim within the time prescribed in this section shall constitute waiver of any and all demands against this state on account of overpayments under ORS 319.510 to 319.880. Within 30 days of allowing or disallowing any such claim in whole or in part, the department shall serve notice of such action on the claimant. The service shall be made in the manner prescribed by ORS 319.760 (3).

[Amended by 1959 c.188 §32]



Section 319.830



Section 319.831 - Refund of tax on fuel used in operation of vehicle over certain roads or private property.

(a) In another state, if the user pays to the other state an additional tax on the same fuel;

(b) Upon any road, thoroughfare or property in private ownership;

(c) Upon any road, thoroughfare or property, other than a state highway, county road or city street, for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or for the construction or maintenance of the road, thoroughfare or property, pursuant to a written agreement or permit authorizing the use, construction or maintenance of the road, thoroughfare or property, with or by:

(A) An agency of the United States;

(B) The State Board of Forestry;

(C) The State Forester; or

(D) A licensee of an agency named in subparagraph (A), (B) or (C) of this paragraph;

(d) By an agency of the United States or of this state or of any county, city or port of this state on any road, thoroughfare or property, other than a state highway, county road or city street;

(e) By any incorporated city or town of this state;

(f) By any county of this state or by any road assessment district formed under ORS 371.405 to 371.535;

(g) Upon any county road for the removal of forest products as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, if:

(A) Such use upon the county road is pursuant to a written agreement entered into with, or to a permit issued by, the State Board of Forestry, the State Forester or an agency of the United States, authorizing such user to use such road and requiring such user to pay for or to perform the construction or maintenance of the county road;

(B) The board, officer or agency that entered into the agreement or granted the permit, by contract with the county court or board of county commissioners, has assumed the responsibility for the construction or maintenance of such county road; and

(C) Copies of the agreements or permits required by subparagraphs (A) and (B) of this paragraph are filed with the Department of Transportation;

(h) By a school district or education service district of this state or the contractors of a school district or education service district, for those vehicles being used to transport students;

(i) By a rural fire protection district organized under the provisions of ORS chapter 478;

(j) By any district, as defined in ORS chapter 198, that is not otherwise specifically provided for in this section;

(k) By any state agency, as defined in ORS 240.855; or

(L) In metered use subject to the per-mile road usage charge imposed under ORS 319.885 if the user has paid the charge.

(2) An application for a refund under subsection (1) of this section shall be filed with the department within 15 months after the date the use fuel tax, for which a refund is claimed, is paid.

(3) The application for a refund provided by subsection (1) of this section shall include a signed statement by the applicant indicating the amount of fuel for which a refund is claimed, and the way in which the fuel was used which qualifies the applicant for a refund. If the fuel upon which the refund is claimed was obtained from a seller to whom the use fuel tax was paid, the application shall be supported by the invoices which cover the purchase of the fuel. If the applicant paid the use fuel tax directly to the department, the applicant shall indicate the source of the fuel and the date it was obtained.

(4) The department may require any person who applies for a refund provided by subsection (1) of this section to furnish a statement, under oath, giving the person’s occupation, description of the machines or equipment in which the fuel was used, the place where used and such other information as the department may require.

(5) The department may provide by rule that a refund under subsection (1)(L) of this section be granted as a credit against future per-mile road usage charges incurred by the applicant under ORS 319.885.

[1959 c.188 §§34,35,36(1); 1961 c.542 §1; 1963 c.257 §4; 1965 c.425 §3; 1967 c.367 §3; 1971 c.118 §2; 1979 c.344 §7; 1999 c.696 §1; 2001 c.927 §1; 2013 c.781 §18]



Section 319.835 - Investigation of refund applications.

[1959 c.188 §36(2)]



Section 319.840 - Enforcement; rules and regulations.



Section 319.850 - Presumption of use; rules.

[Amended by 1959 c.188 §37]



Section 319.860 - Producers, distributors and others to keep records; examining books and records.

(2) The department may examine during normal business hours the books, papers, records and equipment of any person producing, manufacturing, importing, distributing, storing, transporting or otherwise handling fuel and may investigate the character of the disposition which any such person makes of fuel in order to determine whether all taxes due under ORS 319.510 to 319.880 are being properly reported and paid.

[Amended by 1959 c.188 §38]



Section 319.870 - Results of investigations to be private.



Section 319.875 - Prohibitions.

(2) No person shall intentionally collect, or attempt to collect or receive a refund of a tax or penalty paid to the Department of Transportation under ORS 319.510 to 319.880 to which the person is not entitled.

(3) No person shall intentionally aid or assist another person to violate any provision of ORS 319.510 to 319.880.

[1959 c.188 §§40,41,42]



Section 319.880 - Disposition of moneys.

[Amended by 1955 c.287 §22; 1961 c.146 §3; 1969 c.70 §2; 1983 c.338 §910]



Section 319.883 - Definitions for ORS 319.883 to 319.945.

(1) "Highway" has the meaning given that term in ORS 801.305.

(2) "Lessee" means a person that leases a motor vehicle that is required to be registered in Oregon.

(3)(a) "Motor vehicle" has the meaning given that term in ORS 801.360.

(b) "Motor vehicle" does not mean a motor vehicle designed to travel with fewer than four wheels in contact with the ground.

(4) "Registered owner" means a person, other than a vehicle dealer that holds a certificate issued under ORS 822.020, that is required to register a motor vehicle in Oregon.

(5) "Subject vehicle" means a motor vehicle that is the subject of an application approved pursuant to ORS 319.890.

[2013 c.781 §2]

Note: 319.883 to 319.945 were added to and made a part of ORS chapter 319 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 319.885 - Per-mile road usage charge.

(b) During the term of a lease, the lessee of a subject vehicle shall pay the per-mile road usage charge for metered use by the subject vehicle of the highways in Oregon.

(2) The per-mile road usage charge is 1.5 cents per mile.

[2013 c.781 §3]

Note: See note under 319.883.



Section 319.890 - Application for road usage charge program.

(2) The department shall approve a valid and complete application submitted under this section if:

(a) The applicant is the registered owner or lessee of a motor vehicle;

(b) The motor vehicle is equipped with a method selected pursuant to ORS 319.900 for collecting and reporting the metered use by the motor vehicle of the highways in Oregon;

(c) The motor vehicle has a gross vehicle weight rating of 10,000 pounds or less; and

(d) Approval does not cause the number of subject vehicles active in the road usage charge program on the date of approval to exceed 5,000, of which no more than 1,500 may have a rating of less than 17 miles per gallon and no more than 1,500 may have a rating of at least 17 miles per gallon and less than 22 miles per gallon, such ratings to be determined pursuant to a method established by the department.

(3) Approval of an application under this section subjects the applicant to the requirements of ORS 319.920 until the person ends the person’s voluntary participation in the road usage charge program in the manner required under subsection (4) of this section.

(4) A person may end the person’s voluntary participation in the road usage charge program at any time by notifying the department, returning any emblem issued under ORS 319.945 to the department and paying any outstanding amount of road usage charge for metered use by the person’s subject vehicle.

[2013 c.781 §4; 2015 c.716 §11]

Note: See note under 319.883.



Section 319.895 - Deposit and distribution of road usage charge moneys.

(1) 50 percent to the Department of Transportation.

(2) 30 percent to counties for distribution as provided in ORS 366.762.

(3) 20 percent to cities for distribution as provided in ORS 366.800.

[2013 c.781 §5]

Note: See note under 319.883.



Section 319.900 - Department of Transportation to establish methods for recording and reporting mileage.

(2)(a) The Department of Transportation, in consultation with the Road User Fee Task Force, shall establish the methods for recording and reporting the number of miles that subject vehicles travel on highways.

(b) When taking action under this subsection, the department shall consider:

(A) The accuracy of the data collected;

(B) Privacy options for persons liable for the per-mile road usage charge;

(C) The security of the technology;

(D) The resistance of the technology to tampering;

(E) The ability to audit compliance; and

(F) Other relevant factors that the department deems important.

(c) The department shall establish at least one method of collecting and reporting the number of miles traveled by a subject vehicle that does not use vehicle location technology.

(d)(A) The department shall adopt standards for open system technology used in methods established under this subsection.

(B) In adopting standards pursuant to this paragraph, the department shall collaborate with agencies of the executive department as defined in ORS 174.112 to integrate information systems currently in use or planned for future use.

(3) The department shall provide the persons liable for the per-mile road usage charge the opportunity to select a method from among multiple options for collecting and reporting the metered use by a subject vehicle of the highways in Oregon.

[2013 c.781 §6]

Note: See note under 319.883.



Section 319.905 - Department of Transportation to adopt rules for collecting road usage charge.

[2013 c.781 §7]

Note: See note under 319.883.



Section 319.910 - Department of Transportation to establish reporting periods for road usage charge.

(2) Reporting periods established under this section may vary according to the facts and circumstances applicable to classes of registered owners, lessees and subject vehicles.

(3) In establishing reporting periods, the department shall consider:

(a) The effort required by registered owners or lessees to report metered use and to pay the per-mile road usage charge;

(b) The amount of the per-mile road usage charge owed;

(c) The cost to the registered owner or lessee of reporting metered use and of paying the per-mile road usage charge;

(d) The administrative cost to the department; and

(e) Other relevant factors that the department deems important.

[2013 c.781 §8]

Note: See note under 319.883.



Section 319.915 - Confidentiality of personally identifiable information used for reporting and collecting road usage charge; exceptions; records to be destroyed; exceptions; Department of Transportation to provide for penalties.

(a) "Certified service provider" means an entity that has entered into an agreement with the Department of Transportation under ORS 367.806 for reporting metered use by a subject vehicle or for administrative services related to the collection of per-mile road usage charges and authorized employees of the entity.

(b) "Personally identifiable information" means any information that identifies or describes a person, including, but not limited to, the person’s travel pattern data, per-mile road usage charge account number, address, telephone number, electronic mail address, driver license or identification card number, registration plate number, photograph, recorded images, bank account information and credit card number.

(c) "VIN summary report" means a monthly report by the department or a certified service provider that includes a summary of all vehicle identification numbers of subject vehicles and associated total metered use during the month. The report may not include location information.

(2) Except as provided in subsections (3) and (4) of this section, personally identifiable information used for reporting metered use or for administrative services related to the collection of the per-mile road usage charge imposed under ORS 319.885 is confidential within the meaning of ORS 192.502 (9)(a) and is a public record exempt from disclosure under ORS 192.410 to 192.505.

(3)(a) The department, a certified service provider or a contractor for a certified service provider may not disclose personally identifiable information used or developed for reporting metered use by a subject vehicle or for administrative services related to the collection of per-mile road usage charges to any person except:

(A) The registered owner or lessee;

(B) A financial institution, for the purpose of collecting per-mile road usage charges owed;

(C) Employees of the department;

(D) A certified service provider;

(E) A contractor for a certified service provider, but only to the extent the contractor provides services directly related to the certified service provider’s agreement with the department;

(F) An entity expressly approved to receive the information by the registered owner or lessee of the subject vehicle; or

(G) A police officer pursuant to a valid court order based on probable cause and issued at the request of a federal, state or local law enforcement agency in an authorized criminal investigation involving a person to whom the requested information pertains.

(b) Disclosure under paragraph (a) of this subsection is limited to personally identifiable information necessary to the respective recipient’s function under ORS 319.883 to 319.945.

(4)(a) Not later than 30 days after completion of payment processing, dispute resolution for a single reporting period or a noncompliance investigation, whichever is latest, the department and certified service providers shall destroy records of the location and daily metered use of subject vehicles.

(b) Notwithstanding paragraph (a) of this subsection:

(A) For purposes of traffic management and research, the department and certified service providers may retain, aggregate and use information in the records after removing personally identifiable information.

(B) A certified service provider may retain the records if the registered owner or lessee consents to the retention. Consent under this subparagraph does not entitle the department to obtain or use the records or the information contained in the records.

(C) Monthly summaries of metered use by subject vehicles may be retained in VIN summary reports by the department and certified service providers.

(5) The department, in any agreement with a certified service provider, shall provide for penalties if the certified service provider violates this section.

[2013 c.781 §9]

Note: See note under 319.883.



Section 319.920 - Reporting requirement.

(2) Unless a registered owner or lessee presents evidence in a manner approved by the department by rule that the subject vehicle has been driven outside this state, the department shall assume that all metered use reported represents miles driven by the subject vehicle on the highways in Oregon.

[2013 c.781 §10; 2015 c.716 §13]

Note: See note under 319.883.



Section 319.925 - Refunds for overpayment; grant of refund as credit.

(2) The department may provide by rule that the refund under this section be granted as a credit against future per-mile road usage charges incurred by the registered owner or lessee.

[2013 c.781 §11]

Note: See note under 319.883.



Section 319.930 - Refund applications.

(2) An application for a refund under this section must be submitted to the department within 15 months after the date on which the per-mile road usage charge for which a refund is claimed is paid.

(3) The application required under this section shall be in a form prescribed by the department by rule and must include a signed statement by the applicant indicating the number of miles for which the refund is claimed.

(4) The department may require the applicant for a refund under this section to furnish any information the department considers necessary for processing the application.

[2013 c.781 §12]

Note: See note under 319.883.



Section 319.935 - Investigation of refund applications.

(2) The department may, in order to establish the validity of an application, examine the relevant records of the applicant for such purposes.

(3) If an applicant does not permit the department to examine the relevant records, the applicant waives all rights to the refund to which the application relates.

[2013 c.781 §13]

Note: See note under 319.883.



Section 319.940 - Violations.

(2) A person may not intentionally apply for, receive or attempt to receive a refund under ORS 319.925 or 319.930 to which the person is not entitled.

(3) A person may not intentionally aid or assist another person to violate any provision of ORS 319.920, 319.925 or 319.930.

(4) A person who violates any provision of this section commits a Class A violation.

[2013 c.781 §14]

Note: See note under 319.883.



Section 319.945 - Authority to issue emblems; display.

(2) An emblem issued under this section shall be displayed:

(a) In a conspicuous place on the subject vehicle; and

(b) Only upon the subject vehicle with respect to which it is issued.

[2013 c.781 §15; 2015 c.716 §10]

Note: See note under 319.883.



Section 319.947 - Multijurisdictional agreements.

(1) Conducting joint research relating to road usage charges and development programs on a multistate basis;

(2) Furthering the development and operation of single state or multistate road usage charge pilot programs;

(3) Sharing costs incurred in conducting the research described in subsection (1) of this section; and

(4) Developing a program for stakeholder outreach and communications with respect to road usage charges.

[2013 c.781 §29]

Note: 319.947 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 319 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 319.950 - Local tax on fuel for motor vehicles.

[2009 c.865 §27]

Note: 319.950 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 319 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 319.990 - Penalties.

(2) Violation of ORS 319.180 (6) or 319.694 (4) is theft of public money and, upon conviction, is punishable as provided in ORS 164.043 to 164.057.

(3) Violation of any provision of ORS 319.240 (4) and (5) is a Class B misdemeanor.

(4) Violation of any provision of ORS 319.510 to 319.880 is a Class A misdemeanor.

[Amended by 1959 c.188 §43; 1961 c.261 §3; 1971 c.743 §355; 1987 c.610 §19; 1987 c.907 §15; 1999 c.769 §15; 2011 c.597 §181]






Chapter 320 - Miscellaneous Taxes

Section 320.005 - Definitions for ORS 320.005 to 320.150.

(1) "Amusement device" means a video lottery game terminal, including but not limited to any electronic, mechanical-electronic or nonmechanical device that:

(a) Displays a ticket through the use of a video display screen;

(b) Is available for consumer play upon the payment of consideration;

(c) Determines winners through the element of chance; and

(d) Displays possible prizes on the device.

(2) "Department" means the Department of Revenue.

(3) "Net receipts" has the meaning given the term "net receipts from video lottery games" under ORS 461.547.

(4) "Operate" means to make an amusement device available for use by the public for gain, benefit or advantage.

(5)(a) "Person" means every individual, partnership (limited or not), corporation (for-profit or not-for-profit), company, cooperative, joint stock company, joint venture, firm, business trust, association, organization, institution, club, society, receiver, assignee, trustee in bankruptcy, auctioneer, syndicate, trust, trustee, estate, personal representative or any group of individuals acting as a unit, whether mutual, cooperative, fraternal, nonprofit or otherwise.

(b) "Person" includes this or another state, a municipal corporation, quasi-municipal corporation or political subdivision of this or another state, and the agencies, departments and institutions of this or another state, irrespective of the nature of the activities engaged in or functions performed, but does not include the United States or a foreign government or any agency, department or instrumentality of the United States or of any foreign government.

(6) "Tax year" means a period of 12 months beginning July 1 and ending the following June 30.

[1957 c.384 §2; 1975 c.651 §1; 1985 c.476 §1; 1991 c.459 §267; 1993 c.803 §1; 1999 c.501 §1; 2005 c.94 §91]



Section 320.010



Section 320.011 - Amusement device excise tax; amount.

(2) The tax shall be $125 for operating an amusement device during the tax year.

(3) If an amusement device is not in operation in each quarter of the tax year, the tax imposed under this section shall be prorated, based on the number of calendar quarters in which the amusement device was operating for one day or more.

(4) The tax imposed by this section is in addition to all other excises, taxes, fees or other charges and shall not be used to reduce amounts otherwise accruing to the State Lottery Fund under contracts or agreements with lottery operators or retailers or in any other manner.

[1991 c.459 §269 (enacted in lieu of 320.010); 1993 c.803 §2; 1999 c.501 §2]



Section 320.012 - Increase in tax when net receipts exceed specified amounts; rules.

(2) If at any point during the tax year, net receipts from one or more amusement devices operating at a single location exceed $260,000, the tax imposed under ORS 320.011 and subsection (1) of this section shall be increased by an additional $75 for each device at the location.

(3) The department may adopt rules defining the term "location" for purposes of this section.

[1993 c.803 §4; 1995 c.79 §173; 1995 c.255 §3; 1999 c.501 §3]



Section 320.013 - Additional tax for Oregon Youth Conservation Corps.

(2) All moneys received from the tax imposed under subsection (1) of this section, not including penalties, shall be paid by the Department of Revenue into the State Treasury quarterly and are continuously appropriated to pay the expenses of the state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663.

[1993 c.803 §4a; 1995 c.259 §4; 1999 c.501 §4]



Section 320.015



Section 320.016 - When tax is due; replacing amusement devices.

(2) If an amusement device begins operating at a location on or after July 1 of the tax year, the excise tax imposed under ORS 320.011 and 320.013 shall be due on the day the amusement device begins operating.

(3) If additional taxes are due under ORS 320.012, the additional taxes shall be due on the 14th day after the close of the calendar quarter in which the net receipts from amusement devices operating at a location equal or exceed the level at which the additional taxes are due.

(4) If taxes imposed under ORS 320.011 or 320.013 have been paid for operating an amusement device that, during the tax year, is taken out of operation as the result of being replaced by another amusement device, the taxes that have been paid for the amusement device that has been taken out of operation shall be taken into account in determining any taxes due on the replacement amusement device.

(5) The Department of Revenue may not refund any amusement device tax to an amusement device taxpayer who, at the time of payment, was responsible for the payment of the tax and who subsequently is no longer the person responsible for the payment of the tax.

[1999 c.501 §5]



Section 320.020



Section 320.030



Section 320.031



Section 320.040



Section 320.050



Section 320.060



Section 320.065



Section 320.070



Section 320.075 - Joint and several liability for tax; late payment penalty.

(2) If an amusement device is operated in this state without a tax imposed by ORS 320.005 to 320.150 having been paid on or before 30 days after the date the tax is due, a penalty of $200 shall be imposed.

(3) The penalty imposed in subsection (2) of this section shall be waived if the sole reason the tax was not paid is because of the failure of the Oregon State Lottery to act under the agreement described in ORS 320.150.

[1999 c.501 §6; 2005 c.94 §92]



Section 320.080 - Procedure on failure to pay tax or penalty.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the taxpayer found within that county, and to levy upon any currency of the taxpayer found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect taxes, and in the execution of the warrant the agent has all of the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(4) Until a warrant issued under this section is satisfied in full, the department has the same remedies to enforce the claim for taxes against the taxpayer as if the state had recovered judgment against the taxpayer for the amount of the tax.

[Amended by 1981 c.677 §7; 1983 c.696 §13; 1985 c.761 §16; 1989 c.625 §77; 2003 c.576 §202; 2005 c.94 §93; 2011 c.389 §2; 2011 c.661 §5]



Section 320.090



Section 320.100 - Distribution of tax receipts.

(a) Seventy-five percent (75%) of the moneys shall be credited, appropriated or remitted as follows:

(A) Forty-three and two-tenths percent (43.2%) thereof shall be credited to the General Fund to be available for payment of general governmental expenses.

(B) Nine and seven-tenths percent (9.7%) is continuously appropriated to pay the expenses of state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663.

(C) Forty-seven and one-tenth percent (47.1%) thereof shall be remitted to the county treasurers of the several counties of the state. Each county shall receive such share of the moneys as its population, determined by Portland State University, bears to the total population of the counties of the state, as determined by the census last preceding such apportionment.

(b) Twenty-five percent (25%) of the moneys shall be continuously appropriated to pay the expenses of the state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663.

(2) All revenues received under this section by the treasurers of the several counties shall be placed in the general fund of each county to be expended by the county courts or the board of county commissioners of the several counties for general governmental expenses.

[Amended by 1959 c.143 §1; 1963 c.644 §3; 1967 c.323 §1; 1969 c.230 §1; 1989 c.786 §3; 1991 c.459 §272e; 1993 c.803 §11; 1995 c.259 §3; 1999 c.501 §7; 2013 c.768 §133a]



Section 320.110 - Rules.

[Amended by 1991 c.459 §272b; 2005 c.94 §94]



Section 320.120 - Employment of agents.

(2) The Oregon State Lottery and the agents and employees of the Oregon State Lottery may not be considered agents of the department charged with the enforcement of ORS 320.005 to 320.150.

[Amended by 1999 c.501 §8; 2005 c.94 §95]



Section 320.130 - Law enforcement officers to enforce tax and assist department.

[Amended by 2005 c.94 §96]



Section 320.140 - Tax does not legalize ownership, display or operation in violation of law.

[Amended by 1993 c.270 §64; 1993 c.803 §14; 2005 c.94 §97]



Section 320.150 - Oregon State Lottery assistance in tax collection responsibilities.

[1993 c.803 §13; 1999 c.501 §9; 2005 c.94 §98]



Section 320.170 - Construction taxes imposed by school district.

(2) Construction taxes imposed by a school district must be collected, subject to ORS 320.179, by a local government, local service district, special government body, state agency or state official that issues a permit for structural improvements regulated by the state building code. [2007 c.829 §2; 2009 c.534 §1]

Note: Sections 1 and 9, chapter 829, Oregon Laws 2007, provide:

Sec. 1. (1) A local government or local service district, as defined in ORS 174.116, or a special government body, as defined in ORS 174.117, may not impose a tax on the privilege of constructing improvements to real property except as provided in sections 2 to 8 of this 2007 Act [320.170 to 320.189].

(2) Subsection (1) of this section does not apply to:

(a) A tax that is in effect as of May 1, 2007, or to the extension or continuation of such a tax, provided that the rate of tax does not increase from the rate in effect as of May 1, 2007;

(b) A tax on which a public hearing was held before May 1, 2007; or

(c) The amendment or increase of a tax adopted by a county for transportation purposes prior to May 1, 2007, provided that the proceeds of such a tax continue to be used for those purposes.

(3) For purposes of this section and sections 2 to 8 of this 2007 Act, construction taxes are limited to privilege taxes imposed under sections 2 to 8 of this 2007 Act and do not include any other financial obligations such as building permit fees, financial obligations that qualify as system development charges under ORS 223.297 to 223.314 or financial obligations imposed on the basis of factors such as income. [2007 c.829 §1]

Sec. 9. Section 1 of this 2007 Act is repealed on January 2, 2018.

[2007 c.829 §9]



Section 320.173 - Exemptions.

(1) Private school improvements.

(2) Public improvements as defined in ORS 279A.010.

(3) Residential housing that is guaranteed to be affordable, under guidelines established by the United States Department of Housing and Urban Development, to households that earn no more than 80 percent of the median household income for the area in which the construction tax is imposed, for a period of at least 60 years following the date of construction of the residential housing.

(4) Public or private hospital improvements.

(5) Improvements to religious facilities primarily used for worship or education associated with worship.

(6) Agricultural buildings, as defined in ORS 455.315 (2)(a).

(7) Facilities that are operated by a not-for-profit corporation and that are:

(a) Long term care facilities, as defined in ORS 442.015;

(b) Residential care facilities, as defined in ORS 443.400; or

(c) Continuing care retirement communities, as defined in ORS 101.020.

[2007 c.829 §3; 2009 c.534 §2]

Note: See note under 320.170.



Section 320.176 - Limitations; rates; adjustment by Department of Revenue.

(a) $1 per square foot on structures or portions of structures intended for residential use, including but not limited to single-unit or multiple-unit housing; and

(b) $0.50 per square foot on structures or portions of structures intended for nonresidential use, not including multiple-unit housing of any kind.

(2) In addition to the limitations under subsection (1) of this section, a construction tax imposed on structures intended for nonresidential use may not exceed $25,000 per building permit or $25,000 per structure, whichever is less.

(3)(a) For years beginning on or after June 30, 2009, the limitations under subsections (1) and (2) of this section shall be adjusted for changes in construction costs by multiplying the limitations set forth in subsections (1) and (2) of this section by the ratio of the averaged monthly construction cost index for the 12-month period ending June 30 of the preceding calendar year over the averaged monthly construction cost index for the 12-month period ending June 30, 2008.

(b) The Department of Revenue shall determine the adjusted limitations under this section and shall report those limitations to entities imposing construction taxes. The department shall round the adjusted limitation under subsection (2) of this section to the nearest multiple of $100.

(c) As used in this subsection, "construction cost index" means the Engineering News-Record Construction Cost Index, or a similar nationally recognized index of construction costs as identified by the department by rule.

[2007 c.829 §4]

Note: See note under 320.170.



Section 320.179 - School district resolutions; collections; requirements.

(2) Prior to collecting a construction tax, a school district shall enter into an intergovernmental agreement with each local government, local service district, special government body, state agency or state official collecting the tax that includes:

(a) Collection duties and responsibilities;

(b) The specific school district accounts into which construction tax revenues are to be deposited and the frequency of such deposits; and

(c) The amount of the administrative fee that the entity or official collecting the tax may use to recoup expenses incurred in collecting the construction tax, either through retention or reimbursement. An administrative fee under this paragraph may not exceed four percent of tax revenues.

[2007 c.829 §5; 2009 c.534 §§3,4]

Note: See note under 320.170.



Section 320.183 - Long-term facilities plan for capital improvements.

(2) A construction tax may not be imposed under ORS 320.170 to 320.189 unless the school district imposing the tax develops a long-term facilities plan for making capital improvements. The plan shall be adopted by resolution of the district board of the school district.

(3) As used in this section, "capital improvements":

(a) Means:

(A) The acquisition of land;

(B) The construction, reconstruction or improvement of school facilities;

(C) The acquisition or installation of equipment, furnishings or other tangible property;

(D) The expenditure of funds for architectural, engineering, legal or similar costs related to capital improvements and any other expenditures for assets that have a useful life of more than one year; or

(E) The payment of obligations and related costs of issuance that are issued to finance or refinance capital improvements.

(b) Does not include operating costs or costs of routine maintenance.

[2007 c.829 §6]

Note: See note under 320.170.



Section 320.186 - Payment of obligations.

[2007 c.829 §7]

Note: See note under 320.170.



Section 320.189 - Payment of taxes.

[2007 c.829 §8; 2009 c.534 §5]

Note: See note under 320.170.



Section 320.300 - Definitions for ORS 320.300 to 320.350.

(1) "Collection reimbursement charge" means the amount a transient lodging tax collector may retain as reimbursement for the costs incurred by the transient lodging tax collector in collecting and reporting a transient lodging tax and in maintaining transient lodging tax records.

(2) "Conference center" means a facility that:

(a) Is owned or partially owned by a unit of local government, a governmental agency or a nonprofit organization; and

(b) Meets the current membership criteria of the International Association of Conference Centers.

(3) "Convention center" means a new or improved facility that:

(a) Is capable of attracting and accommodating conventions and trade shows from international, national and regional markets requiring exhibition space, ballroom space, meeting rooms and any other associated space, including without limitation banquet facilities, loading areas and lobby and registration areas;

(b) Has a total meeting room and ballroom space between one-third and one-half of the total size of the center’s exhibition space;

(c) Generates a majority of its business income from tourists;

(d) Has a room-block relationship with the local lodging industry; and

(e) Is owned by a unit of local government, a governmental agency or a nonprofit organization.

(4) "Local transient lodging tax" means a tax imposed by a unit of local government on the sale, service or furnishing of transient lodging.

(5) "State transient lodging tax" means the tax imposed under ORS 320.305.

(6) "Tourism" means economic activity resulting from tourists.

(7) "Tourism promotion" means any of the following activities:

(a) Advertising, publicizing or distributing information for the purpose of attracting and welcoming tourists;

(b) Conducting strategic planning and research necessary to stimulate future tourism development;

(c) Operating tourism promotion agencies; and

(d) Marketing special events and festivals designed to attract tourists.

(8) "Tourism promotion agency" includes:

(a) An incorporated nonprofit organization or governmental unit that is responsible for the tourism promotion of a destination on a year-round basis.

(b) A nonprofit entity that manages tourism-related economic development plans, programs and projects.

(c) A regional or statewide association that represents entities that rely on tourism-related business for more than 50 percent of their total income.

(9) "Tourism-related facility" means:

(a) A conference center, convention center or visitor information center; and

(b) Other improved real property that has a useful life of 10 or more years and has a substantial purpose of supporting tourism or accommodating tourist activities.

(10) "Tourist" means a person who, for business, pleasure, recreation or participation in events related to the arts, heritage or culture, travels from the community in which that person is a resident to a different community that is separate, distinct from and unrelated to the person’s community of residence, and that trip:

(a) Requires the person to travel more than 50 miles from the community of residence; or

(b) Includes an overnight stay.

(11) "Transient lodging" means:

(a) Hotel, motel and inn dwelling units that are used for temporary overnight human occupancy;

(b) Spaces used for parking recreational vehicles or erecting tents during periods of human occupancy; or

(c) Houses, cabins, condominiums, apartment units or other dwelling units, or portions of any of these dwelling units, that are used for temporary human occupancy.

(12) "Transient lodging intermediary" means a person other than a transient lodging provider that facilitates the retail sale of transient lodging and charges for occupancy of the transient lodging.

(13) "Transient lodging provider" means a person that furnishes transient lodging.

(14) "Transient lodging tax collector" means a transient lodging provider or a transient lodging intermediary.

(15) "Unit of local government" has the meaning given that term in ORS 190.003.

(16) "Visitor information center" means a building, or a portion of a building, the main purpose of which is to distribute or disseminate information to tourists. [Formerly 305.824; 2005 c.187 §1; 2013 c.610 §3]

Note: Sections 2 and 14, chapter 610, Oregon Laws 2013, provide:

Sec. 2. The Legislative Assembly declares that it is the purpose of the amendments to ORS 320.300, 320.305, 320.310, 320.315, 320.320, 320.325, 320.330, 320.345, 320.347 and 320.350 by sections 3 to 12 of this 2013 Act to enhance the administration and enforcement of existing law governing transient lodging taxes in this state. [2013 c.610 §2]

Sec. 14. Section 2 of this 2013 Act is repealed on January 2, 2023.

[2013 c.610 §14]



Section 320.302 - Certain terms definable by rule.

[2005 c.187 §5]



Section 320.305 - Rate and computation of tax; total retail price; collector reimbursement.

(b)(A) The tax must be computed on the total retail price, including all charges other than taxes, paid by a person for occupancy of the transient lodging.

(B) The total retail price paid by a person for occupancy of transient lodging that is part of a travel package may be determined by reasonable and verifiable standards from books and records kept in the ordinary course of the transient lodging tax collector’s business.

(c) The tax shall be collected by the transient lodging tax collector that receives the consideration rendered for occupancy of the transient lodging.

(d) The tax imposed by this subsection is in addition to and not in lieu of any local transient lodging tax.

(2) The transient lodging tax collector may withhold a collection reimbursement charge of five percent of the amount collected under subsection (1) of this section.

[2003 c.818 §2; 2013 c.610 §4]



Section 320.308 - Exemptions.

(1) A dwelling unit in a hospital, health care facility, long term care facility or any other residential facility that is licensed, registered or certified by the Department of Human Services or the Oregon Health Authority;

(2) A dwelling unit in a facility providing treatment for drug or alcohol abuse or providing mental health treatment;

(3) A dwelling unit that is used by members of the general public for temporary human occupancy for fewer than 30 days per year;

(4) A dwelling unit, the consideration for which is funded through a contract with a government agency and the purpose of which is to provide emergency or temporary shelter;

(5) A dwelling unit at a nonprofit youth or church camp, nonprofit conference center or other nonprofit facility; or

(6) A dwelling unit that is leased or otherwise occupied by the same person for a consecutive period of 30 days or more during the year. The requirements of this subsection are satisfied even if the physical dwelling unit changes during the consecutive period, if:

(a) All dwelling units occupied are within the same facility; and

(b) The person paying consideration for the transient lodging is the same person throughout the consecutive period.

[2005 c.187 §3; 2009 c.595 §206]

Note: 320.308 was added to and made a part of 320.300 to 320.350 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 320.310 - Records and statements.

[2003 c.818 §3; 2013 c.610 §5]



Section 320.315 - Due date and form of returns; payment of tax.

(2) When a return is required under subsection (1) of this section, the transient lodging tax collector required to make the return shall remit the tax due to the department at the time fixed for filing the return.

[2003 c.818 §4; 2013 c.610 §6]



Section 320.320 - Refunds.

[2003 c.818 §5; 2013 c.610 §7]



Section 320.325 - Amounts held in trust; enforcement.

(2) At any time the transient lodging tax collector fails to remit any amount of state transient lodging taxes deemed to be held in trust for the State of Oregon, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued on the delinquent amount. The warrant shall be issued, docketed and proceeded upon in the same manner and shall have the same force and effect as warrants for the collection of delinquent income taxes.

[2003 c.818 §6; 2013 c.610 §8]



Section 320.330 - Applicability of other provisions of tax law.

[2003 c.818 §7; 2013 c.610 §9]



Section 320.335 - Distribution of moneys received.

(1) Moneys necessary to reimburse the Department of Revenue for the actual costs incurred by the department in administering the state transient lodging tax, not to exceed two percent of state transient lodging tax collections, are continuously appropriated to the department; and

(2) The balance of the moneys received shall be transferred to the account of the Oregon Tourism Commission established under ORS 284.131. The moneys transferred under this subsection are continuously appropriated to the Oregon Tourism Commission for the purposes set forth in ORS 284.131.

[2003 c.818 §8]



Section 320.340 - Exemption from public records law.

(2) If a conflict is found to exist between subsection (1) of this section and ORS 314.835, ORS 314.835 controls.

[2003 c.818 §8a]



Section 320.345 - Collector reimbursement charges.

(2) A unit of local government that imposes a new local transient lodging tax on or after January 1, 2001, shall allow a transient lodging tax collector to retain a collection reimbursement charge of at least five percent of all collected local transient lodging tax revenues. The unit of local government may increase the rate of the collection reimbursement charge.

(3) A unit of local government that increases a local transient lodging tax on or after January 1, 2001, shall allow a transient lodging tax collector to retain a collection reimbursement charge of at least five percent of all collected local transient lodging tax revenues, including revenues that would have been collected without the increase. The unit of local government may increase the rate of the collection reimbursement charge.

(4) A unit of local government may not offset the loss of local transient lodging tax revenues caused by collection reimbursement charges allowed under this section by:

(a) Increasing the rate of the local transient lodging tax;

(b) Decreasing the percentage of total local transient lodging tax revenues used to fund tourism promotion or tourism-related facilities; or

(c) Increasing or imposing a new fee solely on transient lodging tax collectors or tourism promotion agencies that are funded by the local transient lodging tax.

[2003 c.818 §10; 2013 c.610 §11]



Section 320.347 - Alternative remittance of receipts from tax on camping and recreational vehicle spaces.

(2) Once the amount held by a transient lodging tax collector equals or exceeds $100, or by December 31 of each year if the $100 threshold is not met, the transient lodging tax collector shall remit the tax collected at the next following reporting period established by the unit of local government for payment of the tax.

(3) A unit of local government may not assess any penalty or interest against a transient lodging tax collector that withholds payments pursuant to this section.

[2005 c.610 §4; 2013 c.610 §12]



Section 320.350 - Tax moratorium; exceptions; uses of revenues.

(2) A unit of local government that imposed a local transient lodging tax on July 1, 2003, may not increase the rate of the local transient lodging tax on or after July 2, 2003, to a rate that is greater than the rate in effect on July 1, 2003, unless the increase was approved on or before July 1, 2003.

(3) A unit of local government that imposed a local transient lodging tax on July 1, 2003, may not decrease the percentage of total local transient lodging tax revenues that are actually expended to fund tourism promotion or tourism-related facilities on or after July 2, 2003. A unit of local government that agreed, on or before July 1, 2003, to increase the percentage of total local transient lodging tax revenues that are to be expended to fund tourism promotion or tourism-related facilities, must increase the percentage as agreed.

(4) Notwithstanding subsections (1) and (2) of this section, a unit of local government that is financing debt with local transient lodging tax revenues on November 26, 2003, must continue to finance the debt until the retirement of the debt, including any refinancing of that debt. If the tax is not otherwise permitted under subsection (1) or (2) of this section, at the time of the debt retirement:

(a) The local transient lodging tax revenue that financed the debt shall be used as provided in subsection (5) of this section; or

(b) The unit of local government shall thereafter eliminate the new tax or increase in tax otherwise described in subsection (1) or (2) of this section.

(5) Subsections (1) and (2) of this section do not apply to a new or increased local transient lodging tax if all of the net revenue from the new or increased tax, following reductions attributed to collection reimbursement charges, is used consistently with subsection (6) of this section to:

(a) Fund tourism promotion or tourism-related facilities;

(b) Fund city or county services; or

(c) Finance or refinance the debt of tourism-related facilities and pay reasonable administrative costs incurred in financing or refinancing that debt, provided that:

(A) The net revenue may be used for administrative costs only if the unit of local government provides a collection reimbursement charge; and

(B) Upon retirement of the debt, the unit of local government reduces the tax by the amount by which the tax was increased to finance or refinance the debt.

(6) At least 70 percent of net revenue from a new or increased local transient lodging tax shall be used for the purposes described in subsection (5)(a) or (c) of this section. No more than 30 percent of net revenue from a new or increased local transient lodging tax may be used for the purpose described in subsection (5)(b) of this section.

(7)(a)(A) A local transient lodging tax must be computed on the total retail price, including all charges other than taxes, paid by a person for occupancy of the transient lodging.

(B) The total retail price paid by a person for occupancy of transient lodging that is part of a travel package may be determined by reasonable and verifiable standards from books and records kept in the ordinary course of the transient lodging tax collector’s business.

(b) The tax shall be collected by the transient lodging tax collector that receives the consideration rendered for occupancy of the transient lodging.

[2003 c.818 §11; 2013 c.610 §10]



Section 320.990 - Penalties.

[Amended by 1955 c.574 §7; 1971 c.743 §356; 1999 c.501 §10; 2005 c.94 §99; 2011 c.597 §182]






Chapter 321 - Timber and Forestland Taxation

Section 321.005 - Definitions for ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460.

(1) "Board" means the State Board of Forestry.

(2) "Protected forestlands" means those lands which are protected from the starting or spread of fire thereon or therefrom by:

(a) The State Forester, with the approval of the board;

(b) The United States of America through contract with the State Forester;

(c) Any forest protective agency under contract with the State Forester or the board pursuant to ORS 477.406; or

(d) Any forest protective agency, described in paragraph (c) of this subsection, under an agreement with the United States of America wherein such agency agrees to protect specific federal forestlands and, in return, the United States of America agrees to protect specific lands of such agency.

(3) "Department" means the Department of Revenue.

(4) "Committee" means the Emergency Fire Cost Committee.

(5) "Forestland" means any land producing forest products.

(6) "Forest products" means products from harvested timber, but does not include products from short rotation fiber grown under agricultural conditions as described in ORS 321.267 (3) or 321.824 (3), western juniper or products from harvested western juniper.

(7) "Harvest" means the point at which timber that has been cut, severed, or removed for purposes of sale or use is first measured in the ordinary course of business as determined by reference to common practice in the timber industry.

(8) "Merchantable stand of timber" means any stand on forestlands containing living or dead timber which is being or can be harvested.

(9) "Taxpayer" means the owner of timber at time of harvest.

(10) "Taxes" means the taxes provided for in ORS 321.015.

(11) "Owner of timber" means any individual or combination of individuals, partnership, firm, corporation or association of whatever nature holding title to harvested timber by virtue of:

(a) An instrument of conveyance;

(b) The harvesting of the timber; or

(c) The harvesting of the timber and payment therefor.

(12) "Timber" means all logs which can be measured in board feet and other forest products as determined by department rule.

[1953 c.375 §1; 1957 c.309 §3; 1961 c.726 §412; 1965 c.253 §139; 1967 c.429 §38; 1981 c.321 §9; 1983 c.539 §1; 1985 c.759 §5; 1993 c.653 §1; 1995 c.132 §1; 1999 c.631 §2; 2003 c.454 §125; 2003 c.621 §100a]



Section 321.010



Section 321.011 - Policy.

(1) The forested areas situated within eastern Oregon predominate in Ponderosa pine trees and associated species, and that the forested areas situated within western Oregon predominate in Douglas fir and associated species;

(2) Because of this difference in species, different forest fire protection problems exist in eastern and western Oregon, and different logging conditions and circumstances in each necessitate varied forest practices in the disposal of forest slashings and debris; and

(3) Therefore, in order to give recognition to such differences and their effect on the accomplishment of the public policy stated in this section, certain classifications of forestlands within the State of Oregon are established by ORS 321.005 to 321.185 and 321.560 to 321.600.

[1957 c.309 §2; 2005 c.94 §100]



Section 321.012 - Public to share cost of suppressing fires caused by public.

[1967 c.429 §60]



Section 321.015 - Levy of privilege taxes upon harvest of timber for certain purposes; exclusion.

(2) Except as provided in ORS 477.760, in addition to the tax levied by subsection (1) of this section, there is levied a forest products harvest tax upon taxpayers of 62.5 cents per thousand feet, board measure, for the privilege of harvesting all merchantable forest products harvested on forestlands for the payment of benefits related to fire suppression as provided in ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460.

(3) For the calendar years beginning January 1, 2016, and January 1, 2017, in addition to the taxes levied under subsections (1) and (2) of this section, there is levied a privilege tax upon taxpayers for the privilege of harvesting all merchantable forest products harvested on forestlands in the amount of 110.37 cents per thousand feet, board measure, for the purpose of administering the Oregon Forest Practices Act in an amount not to exceed 40 percent of the total expenditures approved by the Legislative Assembly for this purpose, including salary adjustments approved by the Legislative Assembly for fiscal years 2016 and 2017.

(4) For the calendar years beginning January 1, 2016, and January 1, 2017, in addition to the taxes levied by subsections (1) to (3) of this section, there is levied a privilege tax of 10 cents per thousand feet, board measure, upon taxpayers for the privilege of harvesting all merchantable forest products harvested on forestlands. Subject to ORS 321.145, the proceeds of the tax shall be transferred as provided in ORS 321.152 (5) to the subaccount established pursuant to ORS 350.520 for use by Oregon State University for the purpose of making investments in professional forestry education at the College of Forestry.

(5) Subject to subsection (6) of this section, the taxes shall be measured by and be applicable to each per thousand feet, board measure, on the total quantity of forest products harvested in this state measured by use of any log scale which is or may be in general use in the logging industry and which is designed to measure total volume of merchantable forest products in board feet. However, if the Department of Revenue finds that the scale used by any taxpayer in computing the taxes due under ORS 321.005 to 321.185 and 321.560 to 321.600 does not accurately reflect the total quantity of merchantable forest products harvested by the taxpayer, it may require the taxpayer to adopt another log scale in general use in the industry which in the department’s opinion will accurately reflect merchantable harvest in board feet.

(6) The first 25,000 feet, board measure, of forest products harvested annually by any taxpayer during each calendar year shall be excluded from the total quantity of harvested forest products that constitutes the measure of the taxes under ORS 321.005 to 321.185 and 321.560 to 321.600.

[1953 c.375 §2; 1957 c.309 §14; 1981 c.321 §10; 1985 c.759 §6; 1989 c.769 §1; 1991 c.459 §273; 1991 c.639 §1; 1993 c.653 §2; 1995 c.507 §1; 1997 c.519 §1; 1999 c.968 §§1,1a; 1999 c.1061 §1; 2001 c.872 §1; 2003 c.769 §1; 2005 c.796 §1; 2007 c.779 §1; 2007 c.852 §1; 2009 c.763 §1; 2011 c.594 §1; 2013 c.639 §1; 2015 c.714 §1]



Section 321.016



Section 321.017 - Levy of additional privilege tax; distribution to Oregon Forest Resources Institute Fund.

(2) The rate of tax levied in subsection (1) of this section shall be established annually at the beginning of each calendar year by the board of directors of the institute, at a rate not to exceed 75 cents per thousand feet, board measure, on all merchantable forest products harvested on forestlands. The maximum tax rate prescribed by this subsection may be increased by the board of directors in an amount equal to the previous year’s increase in the Consumer Price Index (Portland area -- all items) as published by the Bureau of Labor Statistics of the United States Department of Labor for the Portland, Oregon, area.

(3) The tax shall be measured by and be applicable to each per thousand feet, board measure, and such shall be subject to and determined by the procedures and provisions of ORS 321.015 (5) and (6).

(4) The tax levied by subsection (1) of this section shall be due and payable to the Department of Revenue in the manner and procedure, including penalties and interest, as set forth for the collection of the privilege tax in ORS 321.005 to 321.185.

(5) The revenue from the tax levied by subsection (1) of this section shall be remitted to the State Treasurer who shall deposit it in a suspense account established under ORS 321.145 (1). After payment of refunds, which shall be paid in the same manner as other forest products harvest tax refunds are paid in ORS 321.145 (2), the balance of the additional tax imposed under subsection (1) of this section shall be deposited in the Oregon Forest Resources Institute Fund.

[1991 c.949 §22; 1993 c.653 §4; 1999 c.968 §§2,2a; 2001 c.872 §2; 2003 c.769 §2; 2013 c.639 §2]



Section 321.020



Section 321.025



Section 321.027



Section 321.028



Section 321.030



Section 321.035 - Determination of moneys available in Oregon Forest Land Protection Fund.

(a) The unexpended balance as of February 16 of the amount budgeted to be expended from the account for the fiscal year in which the determination is made; and

(b) The amount budgeted to be expended from the account for the following fiscal year.

(2) The insurance principle is recognized in providing funds for emergency forest fire control.

[1953 c.375 §4; 1961 c.297 §4; 1963 c.88 §1; 1967 c.429 §7; 1985 c.759 §8]



Section 321.037



Section 321.040



Section 321.042



Section 321.045 - Payment of tax; returns; estimated tax; payment.

(2) Subject to the provisions relating to estimated tax payments provided in subsections (4) and (5) of this section, on or before the last day of January, each taxpayer shall make out a return on the form prescribed by the Department of Revenue showing the amount of the tax for which the taxpayer is liable for the preceding year and the other information the department considers necessary to correctly determine the tax due and shall mail or deliver the return, together with a remittance for the amount of the tax, to the office of the department. The return shall be signed and verified by the taxpayer or a duly authorized agent of the taxpayer. Whenever in its judgment good cause exists, the department may allow upon written application made on or before the due date further time not exceeding 30 days for filing a return.

(3) All payments received under ORS 321.005 to 321.185 and 321.560 to 321.600 shall be credited, first, to penalty and interest accrued, and then to tax due.

(4) Each taxpayer expecting to incur a liability pursuant to this section in excess of $1,500 for any calendar year shall, on forms prescribed by the Department of Revenue, make and file with the department on or before the last day of the month following the end of each calendar quarter an estimate of the taxpayer’s tax liability for the year. At least one-quarter of the estimated tax shall be remitted to the department with each estimated tax report and the balance shall be remitted to the department on or before the due date of the tax return required by subsection (2) of this section, without regard for any extension of the due date thereof.

(5) If the amount remitted with an estimated tax report filed on or before the due date thereof is at least 25 percent of the tax of the taxpayer as due for the calendar year preceding the year for which the report is made or at least 20 percent of the taxpayer’s tax liability as due for the year for which the report is made, or 100 percent of the tax liability on the actual merchantable forest products harvested for the calendar quarter preceding the due date of the estimated tax report, no penalty or interest shall be charged. Otherwise a penalty in the form of interest at the rate established under ORS 305.220 for each month or fraction thereof shall be assessed for the period of delinquency calculated on the difference between the payment made and the payment that would have been due had the taxpayer estimated the liability for the quarter in an amount equal to the liability as due for such quarter. The provisions of ORS chapters 305 and 314 relating to penalties and interest shall not apply to the estimated tax payments described in this section.

[1953 c.375 §§5,6; 1965 c.331 §1; 1981 c.363 §1; 1982 s.s.1 c.16 §12; 1989 c.588 §1; 1991 c.459 §274; 1993 c.653 §5; 2005 c.94 §101]



Section 321.050



Section 321.055



Section 321.060



Section 321.065



Section 321.070



Section 321.075



Section 321.080



Section 321.085



Section 321.090



Section 321.092



Section 321.095



Section 321.100



Section 321.105



Section 321.110



Section 321.115



Section 321.120



Section 321.125



Section 321.126



Section 321.130



Section 321.135



Section 321.140



Section 321.145 - Tax revenue credited to suspense account; refunds.

(2) Notwithstanding the provisions of ORS 291.238, the amount of moneys necessary to pay refunds of the taxes levied under ORS 321.015 (1) to (4) hereby is appropriated continuously to the Department of Revenue from the suspense account referred to in subsection (1) of this section, and shall be used by the department for the payment of all refunds of taxes levied under ORS 321.015 (1) to (4) that have been audited and approved by the department. Any penalties, interest and taxes then due from the taxpayer shall be applied in that order in computing any refund, and only the balance due the taxpayer, if any, shall be refunded. The department shall on its records charge each refund against the revenue from the tax with respect to which the refund is made.

[1953 c.375 §16; 1957 c.309 §4; 1957 c.528 §6; 1961 c.270 §1; 1985 c.759 §16; 1999 c.968 §3; 2003 c.769 §3; 2013 c.639 §3]



Section 321.150



Section 321.152 - Distribution of tax revenue.

(2) That part of the moneys derived from taxes levied by ORS 321.015 (1) shall be transferred to the Forest Research and Experiment Account described in ORS 321.185.

(3) That part of the moneys derived from taxes levied by ORS 321.015 (3) shall be transferred to the State Forestry Department Account referred to in ORS 526.060. Notwithstanding ORS 291.238, the moneys transferred to the State Forestry Department Account under this section are appropriated continuously for and shall be used by the State Forester, under the supervision and direction of the State Board of Forestry, for the purposes of administering the Oregon Forest Practices Act and the forest practices monitoring program.

(4) That part of the moneys derived from taxes levied by ORS 321.015 (2) shall be transferred to the Oregon Forest Land Protection Fund described in ORS 477.750.

(5) That part of the moneys derived from taxes levied by ORS 321.015 (4) shall be transferred to the subaccount established pursuant to ORS 350.520.

[1985 c.759 §3; 1995 c.507 §2; 1999 c.968 §4; 2003 c.769 §4; 2013 c.639 §4]

Note: 321.152 was added to and made a part of ORS chapter 321 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 321.155



Section 321.160



Section 321.165



Section 321.170



Section 321.175



Section 321.180



Section 321.185 - Forest Research and Experiment Account; appropriation.

(2) The Forest Research and Experiment Account shall consist of allocations from harvest taxes as provided in ORS 321.015 (1).

[1953 c.375 §21; 1957 c.309 §6; 1961 c.297 §6; 1985 c.759 §17; 2003 c.46 §46; 2015 c.767 §97]



Section 321.190



Section 321.195



Section 321.200



Section 321.201 - Definition of "forestland" for ORS 321.201 to 321.222.

[2001 c.860 §13]



Section 321.204 - Legislative findings and declarations.

[2001 c.860 §14]



Section 321.205



Section 321.207 - Valuation models; rules.

(2) The valuation models may consider forestland sales, stumpage values, immediate harvest values, log prices or other commercially reasonable factors or data that promote real market value analysis of forestland.

[2001 c.860 §15]



Section 321.210 - Proposed specially assessed values; notice; comments; hearing.

(2) The specially assessed values proposed under this section and certified under ORS 321.216 for forestland in western Oregon shall be for land classes FA, FB, FC, FD, FE, FF, FG and FX. Specially assessed values also shall be proposed under this section and certified under ORS 321.216 for forestland in eastern Oregon.

(3) The department shall give notice of the proposed specially assessed values to:

(a) County assessors and associations, trade organizations and other persons that the department, in its discretion, finds represent forestland owners; and

(b) Any other person that has made a written request to the department to be given notice of proposed specially assessed values.

(4) The notice required under subsection (3) of this section must contain:

(a) The proposed specially assessed values;

(b) A description of the valuation model employed in determining the proposed specially assessed values;

(c) A summary of the market data used to determine the proposed specially assessed values; and

(d) The date, time and location of the public hearing described in subsection (6) of this section.

(5) Following the giving of notice required under this section, members of the public may submit written comments on the proposed specially assessed values to the department. Written comments received by the department on or before May 1 of the assessment year for which the specially assessed values are proposed shall be considered by the department prior to the department certifying specially assessed values to the county assessors under ORS 321.216.

(6) Prior to adopting specially assessed values of forestland for a tax year, the department shall conduct a public hearing on the proposed specially assessed values. Any person interested in providing testimony on the proposed specially assessed values shall be given the opportunity to do so at the hearing.

[2001 c.860 §16]



Section 321.213 - Forestland value advisory committee.

(2) The Department of Revenue shall provide staff and administrative support to facilitate the work of a committee convened by the department.

[2001 c.860 §17]



Section 321.215



Section 321.216 - Certified specially assessed values.

(2) The certified specially assessed values constitute:

(a) The department’s determination of the real market value, as of the assessment date for the tax year, of highest and best use forestland in the land class for which the certification is being made; and

(b) The specially assessed values, as of the assessment date for the tax year, of designated forestland that is assessed under ORS 321.354 and 321.833 in the land class for which the certification is being made.

(3) Upon receipt of the certified values, the county assessors shall develop tables for each assessment year that reflect, for each class and area, the values determined under this section and that express the values as values per acre.

[2001 c.860 §18]



Section 321.219 - Appeal of certified specially assessed values; notice; effect of decision modifying values; rules.

(2) Appeals under this section shall be made to the Oregon Tax Court by filing a joint petition with the tax court in the manner provided for appeals from orders of the county boards of property tax appeals. The petition shall designate one of the taxpayers as the representative of all of the taxpayers, and all proceedings before the tax court and any appeal from its determination shall be conducted procedurally as though the designated representative were the only petitioner.

(3) Notice of the appeal shall be made in the manner prescribed by the Department of Revenue by rule. The notice shall designate the specially assessed values appealed and include a statement of the provisions of subsections (4) and (5) of this section.

(4) Unless an appeal is resolved prior to September 15 of the tax year and results in a change in a specially assessed value that was certified under ORS 321.216, then notwithstanding the appeal of a certified specially assessed value, the certified specially assessed values shall be entered on the assessment and tax roll for the year and the property taxes for the tax year shall be imposed on those values.

(5) If a decision by the tax court, or by the Oregon Supreme Court following an appeal of a tax court decision:

(a) Results in a decrease in a specially assessed value certified under ORS 321.216, any refund of tax arising as a result of the decision shall be made by reducing the tax imposed on forestland affected by the decision in the first tax year following the decision.

(b) Results in an increase in a specially assessed value certified under ORS 321.216, any additional taxes becoming due shall be payable without interest if paid prior to the 16th day of the month following the month in which the final order of the court is issued. If the additional taxes are not paid within this period, the additional taxes shall thereafter be considered delinquent and shall bear interest at the rate provided in ORS 311.505.

[2001 c.860 §19; 2011 c.204 §11]



Section 321.222 - Jurisdiction of board of property tax appeals.

[2001 c.860 §20]



Section 321.225



Section 321.255



Section 321.257 - Definitions for ORS 321.257 to 321.390.

(1) "Department" means the Department of Revenue.

(2) "Forestland" means land in western Oregon that is being held or used for the predominant purpose of growing and harvesting trees of a marketable species and has been designated as forestland or land in western Oregon, the highest and best use of which is the growing and harvesting of such trees. Trees of a marketable species may vary in different areas in western Oregon and may change as the utilization of forest trees changes. The size, age, location, quality and condition of trees do not necessarily determine marketable species. Forestland often contains isolated openings which because of rock outcrops, river wash, swamps, chemical conditions of the soil, brush and other like conditions prevent adequate stocking of such openings for the production of trees of a marketable species. If the openings in their natural state are necessary to hold the surrounding forestland in forest use through sound management practices, the openings are deemed forestland. Forestland does not include buildings, structures, machinery, equipment or fixtures erected upon, under or above the soil. Forestland includes roads described in ORS 308.236.

(3) "Land class" or "land classes" means one of the eight classifications of forestland, used for assessment purposes by the department, based upon State Tax Commission Valuation Division Supplements published in 1967, and identified in ORS 321.210.

(4) "State Forester" means the State Forester or the authorized representative of the State Forester.

(5) "Sustained yield management" means the growing and harvesting of timber crops on a continuous basis on land that is primarily dedicated to timber production.

(6) "Taxing district" or "district" means each county, city, school district and other corporation vested with the power to levy property taxes in western Oregon.

(7) "Timber" means all logs which can be measured in board feet and other forest products as determined by department rule.

(8) "Western Oregon" means that portion of the state lying west of a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon.

[1977 c.892 §1; 1983 c.539 §2; 1985 c.759 §18; 1989 c.1083 §1; 1993 c.653 §6; 1993 c.801 §1; 1999 c.1078 §12; 2003 c.621 §1]



Section 321.259 - Legislative findings.

(1) Multiple taxation through a yearly ad valorem levy on both trees and forestland managed in sustained yield timber operations discourages conservation, private ownership and investment of capital.

(2) The interests of the state, its citizens and future citizens are best served by sustained yield practices and taxing policies that encourage production of forest resources for commerce, recreation and watersheds, stabilize employment levels, prevent large population shifts and encourage millage of timber products within Oregon.

(3) Timber on private lands managed on a sustained yield basis should be treated as a crop and not taxed as real property.

(4) Forestland should be taxed based on the value of the forestland in timber production.

[1993 c.801 §3; 2003 c.621 §2]



Section 321.260



Section 321.262 - Purposes.

(1) To impose with respect to forestlands in western Oregon a special assessment program whereby the value of forestland is determined as prescribed in ORS 321.201 to 321.222.

(2) To establish a special assessment program as a means of:

(a) Recognizing the long-term nature of the forest crop and fostering the public policy of Oregon to encourage the growing and harvesting of timber.

(b) Protecting the public welfare by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from private forestlands.

(c) Promoting the state’s policy of encouraging forestry and the restocking of forestlands to provide present and future benefits by enhancing the water supply, preventing erosion, providing habitat for wildlife, providing scenic and recreational opportunities and providing for needed products.

[1977 c.892 §2; 1993 c.801 §4; 2003 c.621 §3]



Section 321.265



Section 321.267 - Lands not eligible for special assessment.

(1) Forestland assessed by the Department of Revenue pursuant to ORS 308.505 to 308.681, 308.805 to 308.820 and 308.990.

(2) Except as provided in ORS 321.347, land that is prepared using intensive cultivation and tilling and on which all unwanted plant growth is controlled continuously for the exclusive purpose of growing Christmas trees.

(3) Land used for the purpose of growing hardwood timber, including but not limited to hybrid cottonwood, if:

(a) The land is prepared using intensive cultivation methods and is cleared of competing vegetation for at least three years after tree planting;

(b) The timber is of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

(c) The timber is harvested on a rotation cycle within 12 years after planting; and

(d) The land and timber are subject to intensive agricultural practices such as fertilization, insect and disease control, cultivation and irrigation.

(4) Small tract forestland qualified under ORS 321.700 to 321.754 and timber harvested from small tract forestland qualified under ORS 321.700 to 321.754.

[1977 c.892 §3; 1989 c.887 §5; 1991 c.459 §278; 1991 c.714 §10; 1993 c.801 §5; 1997 c.154 §51; 1999 c.19 §1; 1999 c.1078 §17; 2001 c.46 §1; 2001 c.114 §44; 2003 c.454 §§108,110; 2003 c.621 §4a]



Section 321.270



Section 321.272 - Exemption of timber from property taxation.

[1977 c.892 §4; 1993 c.801 §6; 1999 c.1078 §19; 2003 c.621 §5]



Section 321.273



Section 321.274



Section 321.275



Section 321.277



Section 321.279



Section 321.280



Section 321.282



Section 321.284



Section 321.285



Section 321.287



Section 321.290



Section 321.291



Section 321.292



Section 321.295



Section 321.297



Section 321.299



Section 321.300



Section 321.302



Section 321.305



Section 321.307



Section 321.308



Section 321.309



Section 321.310



Section 321.311



Section 321.312



Section 321.315



Section 321.317



Section 321.320



Section 321.322



Section 321.325



Section 321.327



Section 321.330



Section 321.332



Section 321.335



Section 321.337



Section 321.340



Section 321.342



Section 321.344



Section 321.345



Section 321.346



Section 321.347 - Land designations; classifications; certain election by landowners.

(1) All land in western Oregon valued as forestland for ad valorem property tax purposes on January 1, 1977, shall retain that classification for the purposes of ORS 321.257 to 321.390 unless it is specifically excluded from the provisions thereof or unless it is removed from that classification as provided in ORS 321.359 or is no longer land the highest and best use of which is forestland.

(2) Land designated as forestland pursuant to ORS 321.605 to 321.680 (1975 Replacement Part) shall retain the original date of such designation.

(3) Lands classified as reforestation lands as of July 1, 1977, pursuant to ORS 321.255 to 321.360 (1975 Replacement Part) shall be considered to have been designated as forestland from the date of original classification as reforestation lands. Any lands so classified prior to February 1, 1972, shall be presumed to have been designated not earlier than February 1, 1972.

(4) Pursuant to the election of the owner, as provided in section 45, chapter 892, Oregon Laws 1977, land which, as of January 1, 1977, was designated under the provisions of ORS 321.705 to 321.765 (2001 Edition) shall be considered to have been designated as forestland for the purposes of ORS 321.257 to 321.390 from the date of the original designation under those provisions. Any lands so designated prior to January 1, 1972, shall be presumed to have been designated not earlier than January 1, 1972, for the purposes of additional taxes imposed by ORS 308A.700 to 308A.733.

[1977 c.892 §23; 1979 c.553 §10; 1981 c.419 §7; 1991 c.459 §289; 1999 c.19 §5; 1999 c.314 §§68,68a; 2003 c.454 §115; 2003 c.621 §7a]



Section 321.348 - Assignment of forestland to land classes; change in class.

(2) Land classes assigned under subsection (1) of this section may be changed thereafter by the department upon the initiative of the department, or upon the request of an owner, if further investigation reveals that the basis for the land class determination was inaccurate. Any such redetermination of land class shall be certified immediately to the county assessor.

[1993 c.801 §17; 2003 c.621 §8]



Section 321.349 - Valuation of certain forestland at farm use value.

(a) The land has been assessed under ORS 308A.050 to 308A.128 for at least the 10 consecutive years immediately prior to the year for which the change is first effective;

(b) The planting of the timber takes place after October 15, 1983, and qualifies for the current tax year for special assessment as forestland under ORS 321.257 to 321.390;

(c) The timber on the land is of an average age of less than 40 years; and

(d) The land is held by an owner having a total ownership of forestland in western Oregon not in excess of 2,000 acres, as determined under subsection (3) of this section.

(2) If timber on land valued under subsection (1) of this section reaches, for any tax year, an average age of 40 years or more, this section shall cease to apply. However, without application and without any additional tax, interest or penalty, the land shall for that tax year and for each year thereafter for which the land is qualified, be valued under ORS 308.205, 308.232 and 321.257 to 321.390.

(3) In computing a forestland owner’s acreage for purposes of subsection (1) of this section, total ownership of the owner’s forestland, as defined in ORS 321.257, in western Oregon shall be included.

(4)(a) An owner may not have forestland valued under subsection (1) of this section if the owner, or any individual having a share in the owner, has a spouse, brother, sister, ancestor or lineal descendant who is an owner, or who holds a share in an owner having forestland valued under subsection (1) of this section.

(b) The county assessor may grant exceptions to paragraph (a) of this subsection if the owner satisfactorily demonstrates that the combination of ownership with the indicated relatives arose from bona fide business reasons other than a desire to circumvent the 2,000 acre limitation imposed under subsection (1) of this section.

(5) As used in this section, "total ownership" includes:

(a) Forestland owned by an owner individually; and

(b) Forestland owned by any corporate or other group or entity in which an owner of the corporation, group or entity owns a 10 percent or greater interest, directly or indirectly, in the corporation, group or entity.

[1983 c.657 §8; 1991 c.459 §290; 1993 c.801 §38a; 1999 c.19 §6; 1999 c.314 §66; 1999 c.1078 §79; 2005 c.94 §102]



Section 321.350



Section 321.351



Section 321.352



Section 321.353



Section 321.354 - Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners.

(b) Forestland that the department has identified under paragraph (a) of this subsection that, for the previous tax year, was subject to small tract forestland assessment shall be disqualified from small tract forestland assessment and shall be subject to special assessment as provided in this section as of the first tax year the forestland is held in common ownership of 5,000 acres or more.

(c) For purposes of this subsection, "forestland" includes land that meets the definition of forestland under ORS 321.805.

(2) Forestland assessed under this section shall have a specially assessed value per acre equal to the value certified to the county assessor for the tax year under ORS 321.216 for the applicable land class of the forestland.

(3) For each land class described in ORS 321.210, the forestland maximum assessed value per acre shall equal 103 percent of the forestland assessed value per acre for the preceding tax year or 100 percent of the forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

(4)(a) The assessor shall compute the assessed value of forestland by multiplying the acreage of the forestland in each land class by the lesser of:

(A) The specially assessed value per acre; or

(B) The maximum assessed value per acre.

(b) If the forestland being assessed consists of different land classes, the assessed value of the forestland shall be the sum of the assessed values computed for each land class under paragraph (a) of this subsection.

(5) Notwithstanding subsection (4) of this section, the forestland shall be assessed as provided in ORS 308.232 if the real market value of the forestland is less than the value established under subsection (4) of this section.

(6) For purposes of this section:

(a) The department shall certify to the county assessor of a county in which forestland identified in subsection (1) of this section is located a list of the property tax accounts containing forestland so identified.

(b) Forestland shall be considered to be in common ownership if the forestland is owned by the person directly or is owned by a corporation, partnership, association or other entity in which the person owns a majority interest.

(c) Additional taxes may not be imposed as a result of a disqualification under subsection (1) of this section.

(d) The notification requirements and other procedures that the county assessor must follow in disqualifying forestland do not apply to a disqualification occurring under subsection (1) of this section.

(e) The department shall notify the county assessor of forestland identified under subsection (1)(a) of this section that is located in that county.

[1999 c.1078 §§2,7; 2001 c.860 §2; 2003 c.454 §67]



Section 321.355



Section 321.356



Section 321.357



Section 321.358 - Application for designation as forestland; special filing date for change in highest and best use; contents; approval.

(2) Notwithstanding subsection (1) of this section, an owner of land may apply to the county assessor by December 15 to have the land designated as forestland for the assessment year if:

(a) For the prior assessment year the land had been forestland by reason of the land being highest and best use forestland; and

(b) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

(3) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor, and shall include the following:

(a) A description of all land the applicant desires to be designated as forestland.

(b) Date of acquisition.

(c) Whether the land is being held or used for the predominant purpose of growing and harvesting trees of marketable species.

(d) Whether there is a forest management plan for it.

(e) If so, whether the plan is being implemented, and the nature and extent of implementation.

(f) Whether the land is used for grazing.

(g) Whether the land has been platted under ORS chapter 92.

(h) Whether the land is timberland subject to ORS chapter 477, and if it is not, the reasons therefor.

(i) Whether the land, or any of it, is subject to a lease or option which permits it to be used for any purpose other than the growing and harvesting of trees.

(j) A summary of past experience and activity of the applicant in growing and harvesting trees.

(k) A summary of current and continuing activity of the applicant in growing and harvesting trees.

(L) A statement that the applicant is aware of the potential tax liability involved when the land ceases to be designated as forestland.

(m) An affirmation that the statements contained in the application are true.

(4) The county assessor shall approve an application for forestland designation if the assessor finds that the land is properly classifiable as forestland. The county assessor shall not find land properly classifiable as forestland if:

(a) The application states the land is not being held or used for the predominant purpose of growing and harvesting trees of marketable species; or

(b) Subject to the provisions of ORS 321.257, the land does not substantially meet minimum stocking or acreage requirements under rules adopted by the department. Otherwise, the determination whether the land is properly classifiable as forestland shall be made with due regard to all relevant evidence and without any one or more items of evidence necessarily being determinative.

(5) The application shall be deemed to have been approved unless, within three months of the date such application was delivered to the assessor or prior to August 15, whichever is later, the assessor shall notify the applicant in writing of the extent to which the application is denied.

[Formerly 321.618; 1981 c.804 §93; 1983 c.462 §5; 1983 c.657 §2; 1989 c.1083 §9; 1991 c.459 §293; 1997 c.541 §§392,392a; 1999 c.314 §92; 1999 c.1078 §74; 2003 c.621 §17]



Section 321.359 - Removal of designation; appeal from reassessment or denial; requalification.

(b) The county assessor shall remove the forestland designation upon:

(A) Notification by the taxpayer to the assessor to remove the designation;

(B) Sale or transfer to an ownership making it exempt from ad valorem property taxation;

(C) Discovery by the assessor that the land is no longer forestland; or

(D) The act of recording a subdivision plat under ORS chapter 92.

(2) A taxpayer whose application filed under ORS 321.358 has been denied in whole or in part, or a taxpayer whose forestland has had the designation thereof removed in whole or in part, may appeal to the tax court within the time and in the manner provided in ORS 305.404 to 305.560.

(3) If, under subsection (1)(b)(D) of this section, the county assessor removes the forestland designation upon the act of recording a subdivision plat, the land, or a part of the land, may be requalified for forestland designation upon:

(a) Payment of all additional tax and applicable interest that remains due and owing on the land;

(b) Submission by the owner of an application for designation as forestland;

(c) Meeting all of the qualifications for designation as forestland; and

(d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for forest use.

[Formerly 321.619; 1983 c.462 §6; 1983 c.563 §2; 1985 c.759 §24a; 1987 c.158 §52; 1991 c.459 §294; 1995 c.650 §94; 1999 c.314 §51; 2003 c.621 §18]



Section 321.360



Section 321.361



Section 321.362 - Notation of forestland on tax roll for potential additional tax liability.

[1977 c.892 §28]



Section 321.363



Section 321.364



Section 321.365



Section 321.366 - Date on which removal of forestland designation is effective; notice of removal.

(2) Subsection (1) of this section applies only if notice of the removal is mailed by the county assessor prior to August 15 of the tax year for which the removal of the land is asserted.

[2003 c.621 §15]



Section 321.367 - Forestland management; effect of failure to manage forestland in accordance with management plan; rules.

(2) At any time the State Forester has reason to believe that forestland is not being managed as forestland, the State Forester shall review the owner’s management plan, if any, and inspect the property. Subject to subsection (5) of this section, the State Forester shall advise the owner as prescribed in subsection (3) of this section if the State Forester determines the land is not being managed in accordance with a plan that provides for:

(a) Regeneration of all suitable nonstocked land;

(b) Maintenance of a free-to-grow condition;

(c) Protection from fire, insects, disease, animal damage, undesirable vegetative competition; and

(d) Final harvest.

(3)(a) The State Forester shall advise the owner that the land is not being managed in accordance with a plan that meets the criteria set forth in subsection (2) of this section and that a plan for the land that does meet the criteria must be developed and activated within one year after the date of the advisement.

(b) At the request of the owner, the State Forester shall assign a forester or provide a listing of foresters to assist the owner in developing and implementing an appropriate management plan for the land.

(c) As soon as practicable after the time indicated in the advisement has expired, the State Forester shall view the land to determine if the land is being managed in accordance with a plan that meets the criteria set forth in subsection (2) of this section. If, upon inspection, the State Forester finds that the land is not being so managed, the State Forester shall notify the owner and the county assessor.

(4) The county assessor, upon receipt of the notice from the State Forester, shall cease to treat that land as forestland under ORS 321.257 to 321.390 and shall value the land as prescribed under ORS 308.146 and 308.232.

(5) If at the time that the State Forester views the land under subsection (3)(c) of this section, it is determined that a change in ownership has occurred, the State Forester shall notify the new owner as required under subsection (3) of this section in the manner of the original notification.

(6) When the owner of land disqualified from forestland assessment provides satisfactory information to the State Forester of subsequent action taken to correct the deficiency resulting in the disqualification of land, or provides an acceptable management plan to correct such deficiency, the State Forester shall so indicate to the county assessor. The assessor shall then assess the land under ORS 321.257 to 321.390, if the land is otherwise qualified for such assessment.

(7) The State Forester shall adopt rules necessary to carry out the purposes of this section.

[1977 c.892 §28a; 1979 c.454 §5; 1983 c.669 §1; 1987 c.158 §53; 1991 c.854 §7; 1993 c.801 §38b; 2003 c.621 §19; 2005 c.94 §103]



Section 321.372



Section 321.375



Section 321.377



Section 321.379



Section 321.381



Section 321.390 - Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land.

(2)(a) If land is or becomes land described under ORS 321.267 (3) and the land is not located within an exclusive farm use zone, the owner shall make application for special valuation as farm use land in the manner provided under ORS 308A.077, as follows:

(A) If the change in use takes place on or after July 1, the owner shall file the application on or before April 1 of the following year.

(B) If the change in use takes place prior to July 1, the owner shall file the application on or before August 1 of the same year.

(b) If an application is filed as provided under this subsection, the owner shall have seven years beginning with the first year of classification to meet the income requirements of ORS 308A.071 and need not meet the two-year farm use requirements of ORS 308A.068.

[1989 c.887 §8; 1991 c.459 §298; 1999 c.314 §52; 2003 c.454 §126; 2003 c.621 §20a]



Section 321.405



Section 321.408



Section 321.410



Section 321.415



Section 321.420



Section 321.421



Section 321.425



Section 321.426



Section 321.430



Section 321.432



Section 321.434



Section 321.435



Section 321.440



Section 321.445



Section 321.450



Section 321.455



Section 321.460



Section 321.465



Section 321.470



Section 321.475



Section 321.480



Section 321.485



Section 321.487



Section 321.490



Section 321.495



Section 321.500



Section 321.505



Section 321.510



Section 321.515



Section 321.520



Section 321.525



Section 321.530



Section 321.550 - Notice of intent to harvest; rules; effect of failure to file notice.

(2) The notification shall specify where and when the harvest will take place and the nature of the harvest and shall include maps and other data as required by the State Forester and the department. The department shall establish by rule procedures to assure the receipt of the tax returns sent out or a report of nonharvest from the person. The department shall conduct field and office audits to ascertain the correctness of any timber tax return.

(3)(a) If a person fails to file a written notice as required in subsection (1) of this section with respect to any harvest over 5,000 board feet, the department shall notify the person. If, after the person has been notified, the person fails to file a written notice as required in subsection (1) of this section with respect to any subsequent harvest over 5,000 board feet, there shall be added to the amount of the timber tax required to be shown on the return as a result of the subsequent harvest a delinquency penalty of $250 for each violation occurring within a calendar year. The department shall collect the penalty in the same manner as taxes are collected.

(b) No penalty shall be imposed under this subsection if a penalty for failure to file the notice with the State Forester has been imposed under ORS 527.992.

(c) The delinquency penalty shall first be added to the small tract forestland timber severance tax imposed under ORS 321.700 to 321.754, if applicable to the harvest. If the small tract forestland timber severance tax is not applicable, the delinquency penalty shall be added to the forest products harvest tax imposed under ORS 321.005 to 321.185.

[1985 c.759 §2; 1989 c.588 §4; 1991 c.459 §305; 1993 c.801 §41; 2003 c.454 §54; 2003 c.621 §39a]



Section 321.560 - Audit of returns; interest and penalties upon failure to file return or pay tax.

(2) If a taxpayer fails to file a return required by ORS 321.045 or 321.700 to 321.754, or fails to pay a tax at the time the tax becomes due, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

(3) If the failure to file a return continues for a period in excess of three months after the due date, there shall be added to the amount of tax required to be shown on the return a failure to file penalty of 20 percent of the amount of such tax. This penalty is in addition to the delinquency penalty imposed by subsection (2) of this section.

(4) If all or any part of the delinquency or deficiency for which a determination is made is due to fraud or an intent to evade the provisions of ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, or the rules adopted thereunder, a penalty of 100 percent of such delinquency or deficiency shall be added, plus interest at the rate established under ORS 305.220 for each month, or any fraction thereof, computed on the full amount of the delinquency or deficiency plus penalty, from the time the return was due.

(5) For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax that is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax that may be lawfully claimed upon the return.

(6) A delinquent tax or a deficiency shall bear interest at the rate established under ORS 305.220 for each month, or any fraction thereof, from the time the return was due.

[Formerly 321.055; 1991 c.459 §306; 1995 c.53 §4; 1995 c.350 §5; 1995 c.650 §95; 2003 c.454 §55; 2003 c.621 §40a]



Section 321.570 - Warrant for collection of delinquent taxes.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the taxpayer found within that county, and to levy upon any currency of the taxpayer found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect this tax. In the execution of the warrant the agent has the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(4) Until a warrant issued under this section is satisfied in full, the department has the same remedies to enforce the claim for taxes against the taxpayer as if the state had recovered judgment against the taxpayer for the amount of the tax.

[Formerly 321.075; 1989 c.625 §78; 2003 c.454 §56; 2003 c.576 §203; 2003 c.621 §41a; 2011 c.389 §3; 2011 c.661 §6]



Section 321.580 - Effect of failure or refusal to make return.

[Formerly 321.092; 2003 c.454 §57; 2003 c.621 §42a]



Section 321.590



Section 321.600 - Tax as debt; collection; limitation.

[Formerly 321.105; 2003 c.454 §58; 2003 c.621 §43a]



Section 321.605



Section 321.609 - Enforcement of certain statutes by department; rules.

(2) For the purpose of determining the taxes imposed by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, the department may:

(a) Require any person to furnish any information deemed necessary.

(b) Examine the books, records and files of such person.

(c) Subpoena and examine witnesses and administer oaths.

(d) Enter upon and inspect the land of any owner of the land from which any timber has been harvested.

[Formerly 321.135; 1999 c.21 §55; 2003 c.454 §59; 2003 c.621 §44a]



Section 321.610



Section 321.615



Section 321.617



Section 321.618



Section 321.619



Section 321.620



Section 321.621



Section 321.622



Section 321.625



Section 321.630



Section 321.635



Section 321.640



Section 321.645



Section 321.650



Section 321.655



Section 321.660



Section 321.665



Section 321.670



Section 321.675



Section 321.680



Section 321.682 - Confidentiality of reports, returns and appraisal data.

(2) As used in this section, "officer," "employee" or "person" includes an authorized representative of the officer, employee or person, or any former officer, employee or person, or an authorized representative of such former officer, employee or person.

[1989 c.1083 §18; 2001 c.860 §26; 2003 c.454 §60; 2003 c.621 §45a]



Section 321.684 - Authority of department to make certain disclosures.

(a) Furnish to any taxpayer or authorized representative, upon request of the taxpayer or authorized representative, a copy of the taxpayer’s forest products harvest tax report or return required by ORS 321.045 or 321.741 that is filed with the department for any year, or a copy of any report filed by the taxpayer in connection with the return.

(b) Publish a list of taxpayers who are entitled to unclaimed tax refunds.

(c) Publish statistics classified so as to prevent the identification of taxable value or any particulars contained in any report or return.

(d) Disclose a taxpayer’s name, address and Social Security number or employer identification number to the extent necessary in connection with the processing and mailing of forms for any report or return required in the administration of ORS 321.045 and 321.741.

(e) Disclose to the State Forester, upon request of the forester, for the purpose of soliciting nominations and recommendations referred to in ORS 526.610, the names of producers meeting producer class qualifications established under ORS 526.610 who filed forest products harvest tax returns.

(f) Disclose appraisal data collected to make determinations of specially assessed value of forestland under ORS 321.201 to 321.222 to any member of a forestland value advisory committee the department has convened under ORS 321.213.

(2) The department also may disclose and give access to information described in ORS 321.682 to:

(a) The Commissioner of Internal Revenue or authorized representative, for tax purposes only.

(b) The United States Forest Service, Bureau of Land Management and the State Forestry Department pursuant to their regulatory programs and for investigative purposes related to timber theft.

(c) The Attorney General, assistants and employees in the Department of Justice or other legal representative of the State of Oregon, to the extent the department considers disclosure or access necessary for the performance of the duties of advising or representing the department pursuant to ORS 321.045 and 321.741.

(d) Employees of the State of Oregon, other than the Department of Revenue or Department of Justice, to the extent the department considers disclosure or access necessary for such employees to perform their duties under contracts or agreements between the department and any other department, agency or subdivision of the State of Oregon in the department’s administration of the tax laws.

(e) The Legislative Revenue Officer or the authorized representative of the Legislative Revenue Officer upon compliance with ORS 173.850. The officer or representative may not remove from the premises of the department any materials that would reveal the identity of any taxpayer or any other person or the volume of harvest and value reported on individual returns and reports.

(f) Any agency of the State of Oregon, or any person, or any officer or employee of the agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State as Auditor of Public Accounts under section 2, Article VI of the Constitution of the State of Oregon.

(3) Each officer or employee of the department and each person described or referred to in subsection (2)(b) to (f) of this section to whom disclosure or access to the tax information is given under subsection (2) of this section or any other provision of state law, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of ORS 321.682 and 321.686 relating to penalties for the violation of ORS 321.682, and shall, as a condition of employment or performance of duties, execute a certificate for the department, in a form prescribed by the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of ORS 321.682.

[1989 c.1083 §19; 1991 c.949 §24; 1993 c.653 §22; 1995 c.225 §1; 1999 c.1078 §81; 2001 c.860 §27; 2003 c.423 §8; 2003 c.454 §61; 2003 c.621 §46; 2005 c.94 §105]



Section 321.686 - Penalty for violation of ORS 321.682.

[1989 c.1083 §20; 2005 c.94 §106]



Section 321.700 - Definitions for ORS 321.700 to 321.754.

(1) "Common ownership" means direct ownership by one or more individuals or ownership by a corporation, partnership, association or other entity in which an individual owns a majority interest.

(2) "Contiguous" means having a common boundary that is greater than a single point.

(3) "Contiguous parcels":

(a) Includes parcels separated by public or county roads, state highways, nonnavigable streams or nonnavigable rivers.

(b) Does not include parcels that are separated by an interstate highway, a navigable stream or a navigable river, unless there is an underpass, a bridge or another direct access between the separated parcels.

(4) "Department" means the Department of Revenue.

(5) "Eastern Oregon" means that portion of the State of Oregon lying east of a line beginning at the intersection of the northern boundary of the state and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the state.

(6) "Forestland" means land that meets the definition of forestland under ORS 321.257 if the land is located in western Oregon or land that meets the definition of forestland in ORS 321.805 if located in eastern Oregon.

(7) "Harvest" means the point at which timber that has been cut, severed or removed for purposes of sale or use is first measured in the ordinary course of business as determined by reference to common practice in the timber industry.

(8) "Land class" means a forestland land class described in ORS 321.210 or eastern Oregon forestland.

(9) "Owner of timber" has the meaning given that term in ORS 321.005.

(10) "Parcel" means a quantity of land that is capable of being described in a single description by a closed traverse, as one or more subsections or sections of a township, as one or more lots, blocks or tracts in a subdivision or as one or more tax lots.

(11) "Small tract forestland" means forestland subject to assessment under ORS 321.700 to 321.754 and from which the harvesting of timber is subject to severance taxation under ORS 321.700 to 321.754.

(12) "Taxpayer" means the owner of timber at time of harvest.

(13) "Timber" includes logs that are capable of being measured in board feet and that meet or exceed minimum sawmill grade and other forest products determined by the Department of Revenue by rule.

(14) "Unit of proper measurement" means any unit of measurement commonly used in the timber industry for measuring timber and harvested timber products.

(15) "Western Oregon" means that portion of the State of Oregon lying west of a line beginning at the intersection of the northern boundary of the state and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the state.

[2003 c.454 §1]



Section 321.703 - Legislative findings and declarations.

(a) Oregon forests are dynamic ecosystems that make vital contributions to all Oregonians. Environmental benefits of forests include habitats for diverse life forms, clean and oxygenated air, clean, filtered and recycled water and stabilized productive soil. Economic benefits of forests include renewable raw material for paper and wood products used by everyone in daily living. Social benefits of forests include scenic landscapes and vistas, open space, solitude and outdoor recreation.

(b) Healthy productive forests provide a sustainable flow of goods, services, values and products.

(c) Private family and nonindustrial forestlands are important parts of the forest resource base of this state. Private family and nonindustrial forestlands make major contributions to the economy of this state and provide many other social and environmental benefits.

(d) Because of the wide array of management goals and objectives that apply to private family and nonindustrial forestlands, these forestlands provide a great range of valuable forest diversity across the landscape of this state.

(e) Many lower gradient streams, which are key components of numerous watersheds and are extremely important for some aquatic species, flow through private family and nonindustrial forestlands.

(f) The interests of this state, its citizens and future citizens are best served by sustainable forest practices and taxing policies that encourage maintaining and establishing diverse forest resources for watersheds, commerce, recreation and stabilized employment levels. These practices and policies prevent shifts in population and encourage the processing of forest products within Oregon.

(g) Timber on private land that is managed on a sustainable basis should be treated as a crop and not taxed as real property.

(h) A tax imposed at the time of harvest coincides with the cash flow of small timber operations and recognizes the hazards and uncertainties involved in growing a long-term timber crop on a sustainable basis.

(2) The Legislative Assembly declares the purposes of the small tract forestland tax option program established under ORS 321.700 to 321.754 are to:

(a) Impose property taxes on forestland values that are annually determined and adjusted as described in ORS 321.201 to 321.222 and then specially assessed; and

(b) Impose a severance tax on the harvesting of timber from small tract forestland in order to:

(A) Recognize the long-term nature of the forest crop and foster the public policy of this state to encourage the growing and harvesting of timber;

(B) Protect the public welfare by ensuring that the citizens of this state and future generations will have the benefits to be derived from the continuous production of forest products from privately held small tract forestland;

(C) Promote the public policy of this state to encourage forestry and the restocking of forestlands in order to provide present and future benefits, including but not limited to water supply enhancement, erosion prevention, wildlife habitat, scenic and recreational opportunities and needed forest products;

(D) Produce revenues for local taxing districts;

(E) Match the incidence of taxation with the realization of the economic benefits of harvest; and

(F) Encourage the establishment of new forests on denuded, nonstocked or underproducing forestland.

[2003 c.454 §2]



Section 321.705



Section 321.706 - Application for small tract forestland qualification; contents; filing deadlines; review; appeal.

(2) An application shall be made on a form prescribed by the Department of Revenue and supplied by the county assessor that contains:

(a) The name and address of the forestland owner;

(b) The taxpayer identification number of the forestland owner;

(c) A statement listing the county and containing a description sufficient to identify the location of all land for which small tract forestland qualification is sought;

(d) A statement describing the uses of the land for which qualification as small tract forestland is sought;

(e) A statement indicating the extent to which the land that has been the subject of the application has been platted under ORS chapter 92;

(f) The total acreage of Oregon forestland owned or held in common ownership by the owner;

(g) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.707 upon disqualification of small tract forestland;

(h) An affirmation that the statements contained in the application are true; and

(i) Any other relevant information the department may prescribe.

(3) The applicant shall file the application with the county assessor on or before the later of:

(a) April 1 of the first assessment year for which the forestland is to be qualified as small tract forestland;

(b) In the case of land that is omitted property, within 30 days of the notice of assessment of the property as omitted property; or

(c) December 15 of the first assessment year for which the forestland is to be qualified as small tract forestland if:

(A) For the prior assessment year the land was highest and best use forestland; and

(B) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

(4) The county assessor shall review an application and qualify the forestland under ORS 321.700 to 321.754 if the land meets the qualifications for small tract forestland under ORS 321.709.

(5) Land that qualifies as small tract forestland is also disqualified from any other special assessment program as of the tax year for which the land first qualifies as small tract forestland.

(6) An application shall be deemed approved unless, within three months of the date the application was made or before August 15 of the year in which the application was filed, whichever is later, the county assessor notifies the applicant in writing that the application has been wholly or partially denied.

(7) A taxpayer may appeal the decision of the county assessor to wholly or partially deny an application for small tract forestland qualification to the tax court in the time and manner prescribed under ORS 305.404 to 305.560.

(8) In the case of property that qualifies as small tract forestland, the county assessor shall send to the department a written notification of the qualification and a copy of the application.

[2003 c.454 §3; 2005 c.400 §5]



Section 321.709 - Small tract forestland qualification requirements.

(a) The owner of the land that is the subject of an application filed under ORS 321.706 must own or hold common ownership interest in at least 10 acres of Oregon forestland but less than 5,000 acres of Oregon forestland;

(b) The land that is the subject of the application must constitute all forestland within a single tax lot and all forestland within contiguous parcels owned or held in common ownership by the owner; and

(c) The forestland that is the subject of the application must meet minimal stocking and species requirements applicable to forestland under rules adopted by the Department of Revenue.

(2)(a) Whether land qualifies for small tract forestland assessment shall be determined as of January 1 of each assessment year.

(b) If land qualified for small tract forestland assessment under this section as of January 1 of an assessment year but is disqualified from small tract forestland assessment prior to July 1 of the same assessment year, the land shall be assessed as provided under ORS 308.146 or as otherwise provided by law.

(c) If land qualified for small tract forestland assessment under this section as of January 1 of an assessment year but ceases to meet the qualifications for small tract forestland assessment on or after July 1, the land shall continue to be assessed as small tract forestland for the current tax year.

(d) The land that is the subject of the application must not have been disqualified from small tract forestland assessment under ORS 321.700 to 321.754 for any of the five tax years preceding the year for which small tract forestland assessment is sought under this section.

(3) For each year that land qualifies for small tract forestland assessment, the county assessor shall enter the notation "potential additional tax liability" on the assessment and tax roll.

[2003 c.454 §4]



Section 321.710



Section 321.712 - Circumstances under which notification is required; disqualification for failure to notify.

(a) When the owner acquires, either directly or through common ownership, one or more tax lots that are contiguous to small tract forestland owned or held in common ownership by the owner;

(b) When the owner acquires, either directly or through common ownership, additional forestland that results in the owner’s owning or holding in common ownership more than 5,000 acres of Oregon forestland;

(c) When the owner sells, either directly or through common ownership, small tract forestland that results in the owner’s owning or holding in common ownership less than 10 acres of Oregon forestland; or

(d) When there is a change in use of any portion of small tract forestland to a use that is not a forestland use.

(2) The notification under subsection (1) of this section must be made in writing.

(3) The county assessor may disqualify small tract forestland if the assessor discovers an acquisition, sale or change in use described in subsection (1) of this section for which the owner did not give written notification as required under this section.

(4) The county assessor shall send a copy of any notification made under this section and received by the assessor to the Department of Revenue.

[2003 c.454 §5]



Section 321.715



Section 321.716 - Disqualification; requalification under certain circumstances; notice; automatic qualification as forestland.

(a) Sale or transfer of the small tract forestland;

(b) Discovery by the assessor that the land is no longer forestland;

(c) The owner’s owning or holding in common ownership more than 5,000 acres of Oregon forestland;

(d) The owner’s owning or holding in common ownership less than 10 acres of Oregon forestland;

(e) Written notice from the State Forestry Department that the land no longer meets the stocking and species requirements applicable to small tract forestland under rules adopted by the Department of Revenue;

(f) The land’s qualifying for another special assessment listed in ORS 308A.706 (1)(d)(A), (B), (F) or (G); or

(g) The recording of a subdivision plat under ORS chapter 92 that subdivides the land.

(2) If, pursuant to subsection (1)(g) of this section, the county assessor disqualifies small tract forestland upon the recording of a subdivision plat, the land may requalify for small tract forestland assessment upon:

(a) Payment of all additional tax and interest that remains due and owing as a result of the disqualification;

(b) Submission of an application for small tract forestland assessment under ORS 321.706 and approval of the application by the county assessor; and

(c) Compliance with any applicable local government zoning ordinances governing minimum lot or parcel acreage for forest use.

(3)(a) If a sale or transfer of small tract forestland is the basis for disqualification under subsection (1)(a) of this section, the land may not be disqualified until 30 days after the county assessor issues a notice of intent to disqualify to the purchaser or transferee of the small tract forestland. The assessor shall issue a notice of intent to disqualify within 15 months after the date of the sale or transfer.

(b) The land shall automatically qualify for special assessment under ORS 321.257 to 321.390 or 321.805 to 321.855, whichever is applicable, unless the assessor determines that the land does not constitute forestland.

(4) Upon disqualification of land under subsection (1) of this section, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733.

[2003 c.454 §6; 2005 c.400 §1; 2007 c.809 §20]



Section 321.719 - Continued qualification as small tract forestland following sale or transfer; requirements; late filing procedure and fee.

(a) Within 30 days after the date the county assessor issues the notice of intent to disqualify under ORS 321.716, the purchaser or transferee has applied for continued qualification of the small tract forestland;

(b) The purchaser or transferee is otherwise eligible to be an owner of small tract forestland under ORS 321.700 to 321.754; and

(c) Any forestland owned or held in common ownership by the purchaser or transferee that is a contiguous parcel to the purchased or transferred forestland is:

(A) Qualified as small tract forestland or is the subject of an application for qualification under ORS 321.706; or

(B) Included as part of the application for continued qualification filed under this section, and the additional information required in an application for qualification of small tract forestland under ORS 321.706 is included in the application for continued qualification filed under this section.

(2)(a) A purchaser or transferee described in subsection (1) of this section shall apply for continued qualification to the county assessor of the county in which the forestland that is the subject of the sale or transfer is located. If the forestland is located in more than one county, the purchaser or transferee shall apply for continued qualification to the county assessor of each county in which the forestland is located.

(b) The application shall be on a form prescribed by the Department of Revenue and supplied by the county assessor that contains:

(A) The name and address of the seller or transferor of the small tract forestland;

(B) The name, address and taxpayer identification number of the purchaser or transferee of the small tract forestland;

(C) A statement listing the county and containing a description sufficient to identify the location of the small tract forestland being purchased or transferred;

(D) A statement listing the county and containing a description sufficient to identify the location of all parcels of land owned or held in common ownership by the purchaser or transferee that are contiguous to the small tract forestland that is being purchased or transferred;

(E) The total acreage of Oregon forestland owned or held in common ownership by the purchaser or transferee;

(F) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.707;

(G) An affirmation that the statements contained in the application are true; and

(H) Any other relevant information the department may prescribe.

(3) The assessor shall review the application and grant the continued qualification of the land as small tract forestland following the sale or transfer if the purchaser or transferee satisfies the requirements of subsection (1) of this section.

(4)(a) If the application for continued qualification is filed prior to July 1 of the assessment year, the assessor shall process the application for continued qualification for the tax year beginning that July 1.

(b) If the notice of intent to disqualify is issued on or after June 1 of the assessment year, the assessor may not disqualify the land as small tract forestland for the tax year beginning July 1, and shall process the application for continued qualification for the tax year beginning the next succeeding July 1.

(c) An application for continued qualification shall be deemed approved unless, within three months of the date the application was made or before August 15 of the year in which the application was filed, whichever is later, the county assessor notifies the purchaser or transferee in writing that the application has been wholly or partially denied.

(5) A purchaser or transferee may appeal the decision of the county assessor to wholly or partially deny an application for continued qualification to the tax court in the time and manner prescribed under ORS 305.404 to 305.560.

(6) In the case of an application for continued qualification that is approved by the county assessor, the assessor shall send a written notification of the approval and a copy of the application to the department.

(7) For purposes of computing additional taxes under ORS 308A.707, upon a subsequent disqualification of small tract forestland that is granted continued qualification under this section, the small tract forestland is considered to have been subject to small tract forestland assessment without interruption from the period before the sale or transfer to the date of subsequent disqualification from small tract forestland assessment.

(8) Notwithstanding subsection (1) of this section, a purchaser or transferee of small tract forestland may file an application for continued qualification of the small tract forestland after the date prescribed in subsection (1) of this section if:

(a) The application is filed on or before December 15 of the first tax year for which the forestland would otherwise be disqualified from small tract forestland assessment; and

(b) The applicant pays a $200 late filing fee at the time the application is filed.

[2003 c.621 §109; 2005 c.400 §2]



Section 321.720



Section 321.721



Section 321.722 - Valuation.

(a) Equal to 20 percent of the specially assessed value per acre determined under ORS 321.354, if located in western Oregon; or

(b) Equal to 20 percent of the specially assessed value per acre determined under ORS 321.833, if located in eastern Oregon.

(2) For each land class, the maximum assessed value per acre of small tract forestland shall equal 103 percent of the small tract forestland assessed value per acre for the preceding tax year or 100 percent of the small tract forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

(3) The county assessor shall compute the assessed value of small tract forestland by multiplying the acreage of the small tract forestland in each land class by the lesser of:

(a) The specially assessed value per acre; or

(b) The maximum assessed value per acre.

(4) If the small tract forestland being assessed consists of different land classes, the assessed value of the small tract forestland shall be the sum of the assessed values computed for each land class under subsection (3) of this section.

[2003 c.454 §7]



Section 321.725



Section 321.726 - Severance tax upon harvest from small tract forestland.

(2) The tax is imposed on the owner of timber at the time of harvest, and remains a liability of the owner of timber until paid.

(3) The tax is imposed at the rate of:

(a) $3.89 per thousand feet, board measure, of timber harvested in western Oregon; or

(b) $3.03 per thousand feet, board measure, of timber harvested in eastern Oregon.

(4) The tax shall be imposed on the net volume of timber harvested, determined by unit of proper measurement for the kind of timber, species, quality class, grade or product harvested.

(5) For calendar years beginning on or after January 1, 2005, the tax rates imposed under subsection (3) of this section shall be indexed as follows:

(a) For the rate that applies to the harvest of timber from small tract forestland in western Oregon, the tax rate applicable to the harvest of timber from small tract forestland in western Oregon for the previous calendar year shall be multiplied by the ratio of the average assessed value per acre of small tract forestland in western Oregon for the property tax year in which the current calendar year begins over the average assessed value per acre of small tract forestland in western Oregon for the previous property tax year. For purposes of this paragraph, the average assessed value per acre of small tract forestland in western Oregon is determined by adding the assessed values per acre of small tract forestland for each land class in western Oregon and dividing that number by the number of land classes in western Oregon.

(b) For the rate that applies to the harvest of timber from small tract forestland in eastern Oregon, the tax rate applicable to the harvest of timber from small tract forestland in eastern Oregon for the previous calendar year shall be multiplied by the ratio of the assessed value per acre of small tract forestland in eastern Oregon for the property tax year in which the current calendar year begins over the assessed value per acre of small tract forestland in eastern Oregon for the previous property tax year.

(6) The tax imposed under this section does not apply to an owner of forestland totaling 5,000 acres or more that, on or after July 1 of an assessment year, acquires ownership of small tract forestland and harvests timber from the acquired small tract forestland.

[2003 c.454 §9]



Section 321.727



Section 321.730



Section 321.731



Section 321.732



Section 321.733 - Severance tax returns.

(2) Any owner of timber receiving a severance tax return mailed by the Department of Revenue shall complete the return and submit the return to the department within the time prescribed in ORS 321.741, even if the owner of timber has not incurred severance tax liability during the calendar year.

[2003 c.454 §11]



Section 321.735



Section 321.737



Section 321.740



Section 321.741 - Due dates for severance tax return and payment.

(2) At the time at which the severance tax is paid and on or before the last day of January of each year, each taxpayer who has harvested any timber during the previous calendar year shall prepare a return on a form prescribed by the Department of Revenue showing the amounts and kinds of timber harvested for the previous calendar year, the amount of tax for which the taxpayer is liable for harvesting during the previous calendar year and any other information that the department considers necessary to correctly determine the tax due and shall mail or deliver the return, together with a remittance for the unpaid balance of the tax, to the department. The return shall be signed and certified by the taxpayer or a duly authorized agent of the taxpayer, as provided in ORS 305.810. The department may allow, upon written application made on or before the last day of January, further time not exceeding 30 days for filing a return. The tax shall be delinquent if not paid by the last day of January, regardless of any extension of time for filing the return.

(3) All severance tax payments received under ORS 321.700 to 321.754 shall be credited first to penalty and then to interest accrued on the tax being paid and then to the tax.

(4) A taxpayer incurring less than $10 total severance tax liability under ORS 321.700 to 321.754 in any calendar year is excused from the payment of the tax but is required to file a return.

[2003 c.454 §10]



Section 321.745



Section 321.746 - Severance tax revenues.

(2) Revenue from the severance tax imposed in eastern Oregon under ORS 321.726 shall be paid over by the Department of Revenue to the State Treasurer and deposited in a suspense account established under ORS 293.445. After the payment of refunds, the balance of the suspense account shall be transferred to the Eastern Oregon Timber Severance Tax Fund established under ORS 321.754.

[2003 c.454 §12]



Section 321.747



Section 321.750



Section 321.751 - Western Oregon Timber Severance Tax Fund; revenue distribution.

(2) Moneys are continuously appropriated from the Western Oregon Timber Severance Tax Fund for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed under ORS 321.700 to 321.754.

(3) A working balance may be retained in the Western Oregon Timber Severance Tax Fund for the payment of expenses described in subsection (2) of this section. The balance of the Western Oregon Timber Severance Tax Fund, as of May 1 of each calendar year, shall be distributed as follows:

(a) 60.5 percent to the State School Fund established under ORS 327.008. A distribution made under this paragraph shall be made on or before May 15 of the year.

(b) 4.5 percent to the Community College Support Fund established under ORS 341.620. A distribution made under this paragraph shall be made on or before May 15 of the year.

(c) 35 percent to the Department of Revenue for further distribution to the counties of this state that are located in western Oregon. Moneys distributed to the department under this paragraph are continuously appropriated to the department for the purpose of making the payments to counties described in this paragraph. A distribution to the department made under this paragraph shall be made on or before August 15 of the year. Each county’s share of the distribution made under this paragraph shall equal the proportion of the assessed value of all small tract forestland in western Oregon that is located in that county. A distribution made by the department to a county under this paragraph shall be deposited in the county general fund.

[2003 c.454 §13]



Section 321.754 - Eastern Oregon Timber Severance Tax Fund; revenue distribution.

(2) Moneys are continuously appropriated from the Eastern Oregon Timber Severance Tax Fund for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed under ORS 321.700 to 321.754.

(3) A working balance may be retained in the Eastern Oregon Timber Severance Tax Fund for the payment of expenses described in subsection (2) of this section. The balance of the Eastern Oregon Timber Severance Tax Fund, as of May 1 of each calendar year, shall be distributed as follows:

(a) 60.5 percent to the State School Fund established under ORS 327.008. A distribution made under this paragraph shall be made on or before May 15 of the year.

(b) 4.5 percent to the Community College Support Fund established under ORS 341.620. A distribution made under this paragraph shall be made on or before May 15 of the year.

(c) 35 percent to the Department of Revenue for further distribution to the counties of this state that are located in eastern Oregon. Moneys distributed to the department under this paragraph are continuously appropriated to the department for the purpose of making the payments to counties described in this paragraph. A distribution to the department made under this paragraph shall be made on or before August 15 of the year. Each county’s share of the distribution made under this paragraph shall equal the proportion of the assessed value of all small tract forestland in eastern Oregon that is located in that county. A distribution made by the department to a county under this paragraph shall be deposited in the county general fund.

[2003 c.454 §14]



Section 321.755



Section 321.760



Section 321.761



Section 321.763



Section 321.765



Section 321.770



Section 321.795



Section 321.805 - Definitions for ORS 321.805 to 321.855.

(1) "Cultured Christmas trees" means trees:

(a) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

(b) Of a marketable species;

(c) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agriculture Marketing Services of the United States Department of Agriculture; and

(d) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control, and basal pruning, fertilizing, insect and disease control, stump culture, soil cultivation or irrigation.

(2) "Department" means the Department of Revenue.

(3) "Eastern Oregon" means that portion of the state lying east of a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence south along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon.

(4) "Forestland" means land in eastern Oregon that is being held or used for the predominant purpose of growing and harvesting trees of a marketable species and that has been designated as forestland under ORS 321.805 to 321.855 or land in eastern Oregon, the highest and best use of which is the growing and harvesting of such trees. Forestland is the land alone. Forestland often contains isolated openings that because of rock outcrops, river wash, swamps, chemical conditions of the soil, brush and other like conditions prevent adequate stocking of such openings for the production of trees of a marketable species. If such openings in their natural state are necessary to hold the surrounding forestland in forest use through sound management practices, the openings are deemed forestland.

(5) "State Forester" means the State Forester or the authorized representative of the State Forester.

(6) "Summit of the Cascade Mountains" means a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon.

(7) "Timber" means all logs which can be measured in board feet and other forest products as determined by department rule, but does not include western juniper or products from harvested western juniper.

[1971 c.654 §2; 1977 c.892 §46; 1983 c.539 §4; 1995 c.79 §178; 1997 c.154 §53; 1999 c.314 §55; 1999 c.1078 §45; 2003 c.621 §53]



Section 321.808 - Purposes.

(1) To impose with respect to forestland in eastern Oregon a special assessment program whereby the assessed value of forestland is determined as prescribed in ORS 321.201 to 321.222.

(2) To establish a special assessment program as a means of:

(a) Recognizing the findings in ORS 321.817 without discriminating in favor of either eastern or western Oregon.

(b) Recognizing the long-term nature of the forest crop and fostering the public policy of Oregon to encourage the growing and harvesting of timber.

(c) Protecting the public welfare by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from private forestland.

(d) Promoting the state’s policy of encouraging forestry and the restocking of forestland to provide present and future benefits by enhancing the water supply, preventing erosion, providing habitat for wildlife, providing scenic and recreational opportunities and providing for needed products.

[Formerly 321.408]



Section 321.810



Section 321.811



Section 321.812



Section 321.814



Section 321.815



Section 321.816



Section 321.817 - Legislative findings.

(1) Multiple taxation through a yearly ad valorem levy on both trees and forestland managed in sustained yield timber operations discourages conservation, private ownership and investment of capital.

(2) The interests of the state, its citizens and future citizens are best served by sustained yield practices and tax policies that encourage production of forest resources for commerce, recreation and watersheds, stabilize employment levels, prevent large population shifts and encourage millage of timber products within Oregon.

(3) Timber on private lands managed on a sustained yield basis should be treated as a crop and not taxed as real property.

(4) That portion of our state lying east of the summit of the Cascade Mountains differs greatly in forest tree types, soils, climate, growing conditions and topography from western Oregon.

(5) Eastern Oregon forests predominate in Ponderosa pine and associated species, while western Oregon forests predominate in Douglas fir and associated species.

[Formerly 321.410]



Section 321.820



Section 321.821



Section 321.822



Section 321.823



Section 321.824 - Lands not eligible for special assessment.

(2) Land used exclusively for growing cultured Christmas trees may not be assessed under ORS 321.805 to 321.855.

(3) Land that is used to grow hardwood timber, including but not limited to hybrid cottonwood, may not be assessed under ORS 321.805 to 321.855 if:

(a) The land is prepared using intensive cultivation methods and is cleared of competing vegetation for at least three years after tree planting;

(b) The timber is of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

(c) The timber is harvested on a rotation cycle within 12 years after planting; and

(d) The land and timber are subject to intensive agricultural practices such as fertilization, insect and disease control, cultivation and irrigation.

(4) Nothing contained in ORS 321.805 to 321.855 shall prevent:

(a) The collection of ad valorem property taxes that became a lien against timber prior to July 1, 1962.

(b) The collection of taxes, charges or assessments made pursuant to law for protection.

(c) The collection of taxes levied under the provisions of ORS 321.005 to 321.185 and 321.560 to 321.600.

[Formerly 321.415; 2005 c.94 §107]



Section 321.825



Section 321.829 - Exemption of timber from property taxation.

[Formerly 321.420]



Section 321.830



Section 321.833 - Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners.

(b) Forestland that the department has identified under paragraph (a) of this subsection that, for the previous tax year, was subject to small tract forestland assessment shall be disqualified from any small tract forestland assessment and shall be subject to special assessment as provided in this section as of the first tax year the forestland is held in common ownership of 5,000 acres or more.

(c) For purposes of this subsection, "forestland" includes land that meets the definition of forestland under ORS 321.257.

(2) Forestland assessed under this section shall have a specially assessed value per acre equal to the value certified to the county assessor for the tax year under ORS 321.216.

(3) Forestland assessed under this section shall have a maximum assessed value per acre equal to 103 percent of the forestland assessed value per acre for the preceding tax year or 100 percent of the forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

(4)(a) The assessor shall compute the assessed value of forestland by multiplying the acreage of the forestland by the lesser of:

(A) The specially assessed value per acre; or

(B) The maximum assessed value per acre.

(b) Notwithstanding paragraph (a) of this subsection, the forestland shall be assessed as provided in ORS 308.232 if the real market value of the forestland is less than the value established under paragraph (a) of this subsection.

(5) For purposes of this section:

(a) The department shall certify to the county assessor of a county in which forestland identified in subsection (1) of this section is located a list of the property tax accounts containing forestland so identified.

(b) Forestland shall be considered to be in common ownership if the forestland is owned by the person directly or is owned by a corporation, partnership, association or other entity in which the person owns a majority interest.

(c) Additional taxes may not be imposed as a result of a disqualification under subsection (1) of this section.

(d) The notification requirements and other procedures that the county assessor must follow in disqualifying forestland do not apply to a disqualification occurring under subsection (1) of this section.

(e) The department shall notify the county assessor of forestland identified under subsection (1)(a) of this section that is located in that county.

[Formerly 321.812]



Section 321.836



Section 321.839 - Application for forestland designation; special filing date for change in highest and best use; contents; approval.

(2) Notwithstanding subsection (1) of this section, an owner of land may apply to the county assessor by December 15 to have the land designated as forestland for the assessment year if:

(a) For the prior assessment year the land had been forestland by reason of the land being highest and best use forestland; and

(b) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

(3) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor, and shall include the following:

(a) A description of all land the applicant desires to be designated as forestland.

(b) Date of acquisition.

(c) Whether the land is being held or used for the predominant purpose of growing and harvesting trees of marketable species.

(d) Whether there is a forest management plan for it.

(e) If so, whether the plan is being implemented, and the nature and extent of implementation.

(f) Whether the land is being held or used for the predominant purpose of grazing or raising of livestock.

(g) Whether the land has been platted under ORS chapter 92.

(h) Whether a permit has been granted for harvesting for excepted purposes under the Oregon Forest Practices Act.

(i) Whether the land is timberland subject to ORS chapter 477, and if it is not, the reasons therefor.

(j) Whether the land, or any of it, is subject to a lease or option which permits it to be used for any purpose other than the growing and harvesting of trees.

(k) A summary of past experience and activity of the applicant in growing and harvesting trees.

(L) A summary of current and continuing activity of the applicant in growing and harvesting trees.

(m) A statement that the applicant is aware of the potential tax liability involved when the land ceases to be designated as forestland.

(n) An affirmation that the statements contained in the application are true.

(4) The county assessor shall approve an application for forestland designation if the assessor finds that the land is properly classifiable as forestland. The county assessor shall not find land properly classifiable as forestland if the application states the land is not being held or used for the predominant purpose of growing and harvesting trees of marketable species. Otherwise, the determination whether the land is properly classifiable as forestland shall be made with due regard to all relevant evidence and without any one or more items of evidence necessarily being determinative.

(5) The application shall be considered to have been approved unless, within three months of the date such application was delivered to the assessor or prior to August 15, whichever is later, the assessor shall notify the applicant in writing of the extent to which the application is denied.

[Formerly 321.815]



Section 321.842 - Removal of forestland designation; appeal; requalification.

(b) The county assessor shall remove the forestland designation upon:

(A) Notification by the taxpayer to the assessor to remove the designation;

(B) Sale or transfer to an ownership making it exempt from ad valorem property taxation;

(C) Discovery by the assessor that the land is no longer forestland; or

(D) The act of recording a subdivision plat under ORS chapter 92.

(2) A taxpayer whose application filed under ORS 321.839 has been denied in whole or in part, or a taxpayer whose forestland has had the designation thereof removed in whole or in part, may appeal to the Oregon Tax Court within the time and in the manner provided in ORS 305.404 to 305.560.

(3) If, under subsection (1)(b)(D) of this section, the county assessor removes the forestland designation upon the act of recording a subdivision plat, the land, or a part of the land, may be requalified for forestland designation upon:

(a) Payment of all additional tax and interest that remains due and owing with respect to the land;

(b) Submission by the owner of an application for designation as forestland as provided in this section;

(c) Meeting all of the qualifications for designation as forestland as provided in ORS 321.805 to 321.855; and

(d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for forest use.

[Formerly 321.820]



Section 321.845 - Disqualification of land no longer forestland to occur only if assessor mails notice before August 15.

(2) This section shall apply only if notice of removal is mailed by the county assessor prior to August 15 of the tax year for which the removal of the land is asserted.

[Formerly 321.822]



Section 321.848 - Disqualification.

[Formerly 321.825]



Section 321.855 - Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land.

(2)(a) If land is or becomes land described under ORS 321.824 (3) and the land is not located within an exclusive farm use zone, the owner shall make application for special valuation in the manner provided under ORS 308A.077, as follows:

(A) If the change in use takes place on or after July 1, the owner shall file the application on or before April 1 of the following tax year.

(B) If the change in use takes place prior to July 1, the owner shall file the application on or before August 1 of the tax year.

(b) If an application is filed as provided under this subsection, the owner shall have seven years beginning with the first year of classification to meet the income requirements of ORS 308A.071 and need not meet the two-year farm use requirements of ORS 308A.068.

[Formerly 321.830]



Section 321.950



Section 321.955



Section 321.960



Section 321.970



Section 321.990



Section 321.991 - Penalty.

[1953 c.375 §35; subsections (2) and (3) formerly 528.990; subsection (4) enacted as 1961 c.659 §9; subsection (5) enacted as 1961 c.714 §15; subsections (6) and (7) formerly part of 308.990; 1977 c.892 §50; 2003 c.454 §116; 2003 c.621 §101; 2011 c.597 §183]






Chapter 323 - Cigarettes and Tobacco Products

Section 323.005 - Short title.

[1965 c.525 §§1,2; 2009 c.33 §31]



Section 323.010 - Definitions for ORS 323.005 to 323.482.

(1) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains:

(a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(b) Tobacco, in any form, that is functional in the product and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(c) Any roll of tobacco that is wrapped in any substance containing tobacco and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (a) of this subsection.

(2) "Cigarette activity in this state":

(a) Means importing, storing or manufacturing cigarettes in this state, or exporting cigarettes out of this state, in order to sell the cigarettes either within or outside this state.

(b) Does not include importing, storing, manufacturing or exporting of cigarettes that are to be consumed by the person doing the importing, storing, manufacturing or exporting.

(3) "Contraband cigarettes" means cigarettes or packages of cigarettes:

(a) That do not comply with the requirements of ORS 323.005 to 323.482 or 323.856 or the cigarette tax laws of another state or the federal government;

(b) That bear trademarks that are counterfeit under ORS 647.135 or other state or federal trademark laws; or

(c) That have been sold, offered for sale or possessed for sale in this state in violation of ORS 180.440.

(4) "Department" means the Department of Revenue.

(5) "Dealer" includes every person, other than a manufacturer or a person holding a distributor’s license, who engages in this state in the sale of cigarettes.

(6) "Exporting" means the act of carrying or conveying goods from a point of manufacture or storage in this state to a location outside this state and may be further defined by the department by rule.

(7) "Importing" means the act of bringing goods to a point of storage in this state from a location outside this state and may be further defined by the department by rule.

(8) "In this state" means within the exterior limits of the State of Oregon and includes all territory within these limits owned by or ceded to the United States of America.

(9) "Manufacturer" means any person who makes, manufactures or fabricates cigarettes for sale.

(10) "Package" means the individual package, box or other container in which retail sales or gifts of cigarettes are normally made or intended to be made.

(11) "Person" includes any individual, firm, copartnership, joint venture, association, social club, fraternal organization, corporation, estate, trust, receiver, trustee, syndicate, this state, any county, municipality, district or other political subdivision of the state, or any other group or combination acting as a unit.

(12) "Sale" includes any transfer of title or possession for a consideration, exchange or barter, in any manner or by any means whatsoever, but does not include the sale of cigarettes by a manufacturer to a distributor.

(13) "Taxpayer" means a distributor or other person required to pay a tax under ORS 323.005 to 323.482, and includes a distributor required to prepay a tax under ORS 323.068.

(14) "Transporter" means any person importing or transporting into this state, or transporting in this state, cigarettes obtained from a source located outside this state, or from any person not licensed as a distributor under ORS 323.005 to 323.482. It does not include a licensed distributor, a common carrier to whom is issued a certificate or permit by the United States Surface Transportation Board to carry commodities in interstate commerce, or to a carrier of federal tax-free cigarettes in bond, or any person transporting no more than 199 cigarettes at any one time.

(15) "Untaxed cigarette" means any cigarette that has not yet been distributed in such manner as to result in a tax liability under ORS 323.005 to 323.482.

(16) "Use or consumption" includes the exercise of any right or power over cigarettes incident to the ownership thereof, other than the sale of the cigarettes or the keeping or retention thereof for the purpose of sale.

(17) "Wholesaler" means any dealer who engages in the sale of cigarettes to any other dealer for purposes other than use or consumption.

[1965 c.525 §§3,4,5,9,10,12,13,14,15,16,17; subsection (12) enacted as 1967 c.193 §2; 2001 c.5 §1; 2003 c.804 §§1,1a]



Section 323.015 - "Distribution," "distributor" and "distributor engaged in business in this state" defined.

(1) "Distribution" includes:

(a) The sale in this state of untaxed cigarettes.

(b) The use or consumption in this state of untaxed cigarettes.

(c) The receipt or retention in this state of untaxed cigarettes at a place of business where cigarettes are customarily sold or offered for sale to consumers.

(d) The placing of cigarettes in vending machines in this state.

(e) The use or consumption by the first person in possession in this state of untaxed cigarettes transported to the state in quantities of more than 199 in a single shipment.

(f) Donations of sample cigarettes or gift cartons by the manufacturers of the cigarettes, except sample packages containing not more than five cigarettes and labeled as "sample," "not for sale" or with similar wording.

(g) The possession in this state of untaxed cigarettes that were transported to this state in quantities of more than 199, unless the person in possession of the untaxed cigarettes is in possession of the untaxed cigarettes in order to transport the cigarettes to a location outside this state.

(2) "Distributor" includes:

(a) Any person who distributes cigarettes.

(b) Any person who sells or accepts orders for cigarettes that are to be transported from a point outside this state to a consumer within this state.

(c) Notwithstanding the provisions of ORS 323.010 (5), any dealer who serves as the dealer’s own distributor or who buys directly from a manufacturer for resale in this state shall be deemed to be both a distributor and a dealer under ORS 323.005 to 323.482.

(3) "Distributor engaged in business in this state" includes any of the following:

(a) Any distributor maintaining, occupying or using, permanently or temporarily, directly or indirectly, or through a subsidiary or agent, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place or any other place of business.

(b) A distributor having a representative, agent, salesperson, canvasser or solicitor operating in this state under the authority of the distributor or its subsidiary for the purpose of selling, delivering, or the taking of orders for cigarettes.

[1965 c.525 §§6,7,8; 2001 c.5 §2; 2003 c.804 §2]



Section 323.030 - Tax imposed; rate; exclusiveness; only one distribution taxed.

(2) The taxes imposed by ORS 323.005 to 323.482 are in lieu of all other state, county or municipal taxes on the sale or use of cigarettes.

(3) Any cigarette with respect to which a tax has been prepaid under ORS 323.068 or has otherwise once been imposed under ORS 323.005 to 323.482 is not subject upon a subsequent distribution to the taxes imposed by ORS 323.005 to 323.482.

(4) In addition to and not in lieu of any other tax imposed under ORS 323.005 to 323.482, every distributor shall pay a tax upon distributions of cigarettes at the rate of seven mills for the distribution of each cigarette in this state.

[1965 c.525 §§18,30; 1971 c.535 §1; 1985 c.816 §1; 1989 c.866 §1; 1997 c.2 §1; 2003 c.804 §4; 2013 s.s. c.5 §§14,15]

Note: The amendments to 323.030 by section 16, chapter 5, Oregon Laws 2013 (special session), apply to distributions occurring on or after January 1, 2018. See section 19 (3), chapter 5, Oregon Laws 2013 (special session), as amended by section 13, chapter 480, Oregon Laws 2015. The text that applies to distributions occurring on or after January 1, 2018, is set forth for the user’s convenience.
(1) Every distributor shall pay a tax upon distributions of cigarettes at the rate of 29 mills for the distribution of each cigarette in this state.

(2) The taxes imposed by ORS 323.005 to 323.482 are in lieu of all other state, county or municipal taxes on the sale or use of cigarettes.

(3) Any cigarette with respect to which a tax has been prepaid under ORS 323.068 or has otherwise once been imposed under ORS 323.005 to 323.482 is not subject upon a subsequent distribution to the taxes imposed by ORS 323.005 to 323.482.

(4) In addition to and not in lieu of any other tax imposed under ORS 323.005 to 323.482, every distributor shall pay a tax upon distributions of cigarettes at the rate of 7.5 mills for the distribution of each cigarette in this state.

Note: Section 23a, chapter 5, Oregon Laws 2013 (special session), provides:

Sec. 23a. (1) The Department of Revenue shall determine, for each licensed distributor, the average number of Oregon cigarette tax stamps purchased monthly by the distributor for the period beginning May 1, 2015, and ending October 31, 2015. Each distributor may purchase up to 150 percent of that six-month average number of stamps in November 2015 and in December 2015, but may not exceed the security limits established by ORS 323.110 or 323.120.

(2) The department shall determine, for each licensed distributor, the average number of Oregon cigarette tax stamps purchased monthly by the distributor for the period beginning May 1, 2017, and ending October 31, 2017. Each distributor may purchase up to 150 percent of that six-month average number of stamps in November 2017 and in December 2017, but may not exceed the security limits established by ORS 323.110 or 323.120.

[2013 s.s. c.5 §23a; 2015 c.46 §1]



Section 323.031 - Additional tax imposed; rate.

(2) Any cigarette for which a tax has once been imposed under ORS 323.005 to 323.482 may not be subject upon a subsequent distribution to the taxes imposed by ORS 323.005 to 323.482.

[2002 s.s.3 c.2 §2(1),(2); 2003 c.804 §§5c(1),(2),5e(1),(2)]



Section 323.035 - Distributions by manufacturers to licensed distributors exempted.

[1965 c.525 §19; 2003 c.804 §6]



Section 323.040 - Sales to common carriers in interstate or foreign passenger service exempted; tax on carriers.

[1965 c.525 §20; 1985 c.78 §1; 2003 c.804 §7]



Section 323.045



Section 323.050 - Storage in bonded warehouses exempted.

[1965 c.525 §22; 2003 c.804 §8]



Section 323.055 - Sales to federal installations and veterans’ institutions exempted.

(1) The sale of cigarettes to United States Army, Air Force, Navy, Marine Corps, Coast Guard, National Oceanic and Atmospheric Administration or Public Health Service of the United States Department of Health and Human Services exchanges and commissaries and Navy or Coast Guard ships’ stores, the United States Department of Veterans Affairs, ships’ stores maintained under federal bond, or to any person that by virtue of the Constitution or statutes of the United States cannot be made the subject of taxation by this state.

(2) The sale or gift of federally tax-free cigarettes when the cigarettes are delivered directly from the manufacturer under Internal Revenue bond to a veterans’ home or a hospital or domiciliary facility of the United States Department of Veterans Affairs for gratuitous issue to veterans receiving hospitalization or domiciliary care. The tax may not be imposed with respect to the use or consumption of these cigarettes by the institution or by the veteran patients or domiciliaries.

[1965 c.525 §§21,24; 1991 c.67 §79; 2003 c.804 §9; 2012 c.106 §4]



Section 323.060 - Consumer exemption; payment of tax in certain cases.

(2) Any taxes resulting from a distribution of cigarettes for personal use or consumption in a quantity of more than 199 cigarettes shall be paid by the user or consumer.

[1965 c.525 §25; 2003 c.804 §10]



Section 323.065 - Claim for exemption.

[1965 c.525 §29; 2003 c.804 §11]



Section 323.068 - Prepayment of tax.

[2003 c.804 §3]



Section 323.070



Section 323.075 - Distributor to collect tax on certain sales.

[1965 c.525 §27; 1981 c.797 §8]



Section 323.080 - Manufacturers’ agreements for prepayment.

[1965 c.525 §32]



Section 323.085 - Presumptions regarding distribution and prepayment of tax.

(2) All taxes paid pursuant to the provisions of ORS 323.005 to 323.482 are intended to be direct taxes on the retail consumer for which required prepayment, through the purchase and affixation of tax stamps, is only to achieve convenience and facility in the collection and administration of the tax. When the tax is paid by any person other than the retail consumer, the payment shall be considered an advance payment to be added to the price of the cigarette and recovered from the retail consumer. Except for a person selling cigarettes through a vending machine or machines, any person selling cigarettes at retail shall state or separately display in the retail premises a notice of the amount of the tax included in the selling price and charged or payable pursuant to ORS 323.005 to 323.482. The provisions of this subsection do not affect the method of prepayment of the tax as provided by ORS 323.005 to 323.482.

[1965 c.525 §§28,31; 2003 c.804 §12]



Section 323.086



Section 323.087



Section 323.089



Section 323.091



Section 323.105 - Distributor’s license.

(2) A distributor shall apply for and obtain a license for each place of business at which the distributor engages in the business of distributing cigarettes. A fee may not be charged for the license. For the purposes of this section, a vending machine in and of itself is not a place of business.

(3) A person may not engage in the business of distributing cigarettes to other persons in this state without a license.

[1965 c.525 §34; 2003 c.804 §13]



Section 323.106 - Certification of intent to comply with reporting, recordkeeping and directory participation requirements.

[2003 c.801 §14]



Section 323.107 - Wholesaler’s license.

(2) A wholesaler is subject to all the requirements of ORS 323.005 to 323.482 imposed upon distributors relating to making, preserving and supplying records necessary to effective administration by the department.

(3) A wholesaler is subject to all penalties applicable to a distributor for a violation of the provisions of ORS 323.005 to 323.482.

[1967 c.193 §3; 1999 c.21 §58; 2003 c.804 §14]



Section 323.110 - Security required for licensing; conditions of bond.

[1965 c.525 §35; 1995 c.79 §180; 2009 c.33 §32]



Section 323.115 - Provision for withdrawal of surety.

[1965 c.525 §36]



Section 323.120 - Form of security.

[1965 c.525 §37; 1991 c.331 §54; 1997 c.631 §459]



Section 323.125 - Liquidation of security to pay delinquency.

[1965 c.525 §38]



Section 323.130 - Issuance and display of license; circumstances for not issuing license; appeal.

(2) The department may not issue a license to an applicant if the department determines or has reason to believe that the applicant will not comply with the provisions of ORS 323.005 to 323.482 or any other state or federal cigarette tax law.

(3) Notwithstanding ORS 305.280 or 323.416, a decision by the department not to issue a license to an applicant may be appealed by the applicant to the magistrate division of the tax court within 30 days of the date of the decision of the department in the manner prescribed in ORS 305.404 to 305.560.

(4) For purposes of this section, an application to renew a distributor’s license shall be considered the same as an application for an initial distributor’s license.

[1965 c.525 §39; 2003 c.801 §17; 2003 c.804 §15]



Section 323.135



Section 323.140 - Cancellation, revocation or suspension of license; appeal.

(a) Pay any tax or penalty due under ORS chapter 323;

(b) Otherwise comply with any provision of ORS chapter 323 or any rule thereunder; or

(c) Comply with any other state or federal cigarette tax law.

(2) The department may not issue a new license to a distributor whose license has been revoked unless the department is satisfied that the distributor will comply with the provisions of ORS chapter 323 and the rules of the department.

(3) If the department decides to refuse to renew a license, or decides to suspend or revoke a license, the distributor may appeal to the tax court.

(4) Notwithstanding ORS 305.280 or 323.416, an appeal of a decision of the department under subsection (1) of this section may be made to the magistrate division of the tax court within 30 days of the decision in the manner provided in ORS 305.404 to 305.560.

[1965 c.525 §41; 1971 c.734 §37; 1995 c.650 §42; 2003 c.804 §17]



Section 323.155



Section 323.160 - Tax stamps; rules.

(2) Stamps shall be designed according to specifications and denominations prescribed by the department. The department shall prescribe by rule the method and manner in which stamps are to be affixed to packages of cigarettes and may provide for the cancellation of stamps.

(3) An appropriate stamp shall be affixed to each package of cigarettes prior to the distribution of the cigarettes.

[1965 c.525 §§43,44; 1999 c.62 §2; 2003 c.804 §18]



Section 323.165 - Sale of stamps.

(2) With the approval of the Oregon Department of Administrative Services, the Department of Revenue may enter into contracts with financial institutions to act as the department’s agents for the sale of stamps and matters relating to the sale of stamps.

[1965 c.525 §45; 1999 c.62 §3]



Section 323.170 - Payment for stamps; distributor compensation.

(2) The compensation to each distributor for each Oregon stamp sold during the calendar year shall be $0.004 per stamp.

(3) Payment for stamps shall be made in the form required by the Department of Revenue.

[1965 c.525 §47; 1983 c.683 §1; 1999 c.62 §4; 2002 s.s.3 c.2 §10; 2003 c.804 §18a]



Section 323.175 - Application for credit purchases of stamps.

[1965 c.525 §48; 1999 c.62 §5]



Section 323.180 - Authorization of agent; revocation.

[1965 c.525 §50; 1999 c.62 §6]



Section 323.185 - Date when payment for credit purchases due; extension.

(2) The department for good cause may extend the time for paying any amount owing for stamps purchased on the deferred-payment basis. The extension may not exceed five days. The extension may not be granted unless a request for the extension is filed with the department within or prior to the period for which the extension may be granted.

[1965 c.525 §§49,53; 1999 c.62 §7]



Section 323.190 - Suspension of credit.

[1965 c.525 §51; 1999 c.62 §8]



Section 323.195 - Penalty for nonpayment of credit purchase; interest.

[1965 c.525 §52; 1982 s.s.1 c.16 §17; 1999 c.62 §9]



Section 323.205 - Manufacturers’ reports.

[1965 c.525 §54]



Section 323.210



Section 323.211 - Posting of certain information on vending machines required; seizure for failure to comply.

[1971 c.260 §2 (enacted in lieu of 323.210)]



Section 323.215 - Records of vending machine operators.

[1965 c.525 §56]



Section 323.220 - Maintenance and preservation of records.

[1965 c.525 §57; 2003 c.804 §19]



Section 323.225 - Transporters’ permits and records.

(2) Each transporter who transports, or possesses or acquires for the purpose of transporting, untaxed cigarettes upon the highways, roads or streets of this state is required to have within the transporting vehicle invoices or bills of lading covering the shipment of cigarettes being transported that show the name and address of the consignor or seller, the name and address of the consignee or purchaser and the quantity and brands of cigarettes transported.

[1965 c.525 §58; 1985 c.78 §2; 2003 c.804 §20]



Section 323.230 - Examination of records by department; supplemental reports; rules.

[1965 c.525 §59; 2011 c.83 §23]



Section 323.235 - Subpoenas; enforcement.

(2) If any person fails to comply with any subpoena or order of the department or produce or permit the examination or inspection of any books, papers, records and equipment pertinent to any investigation or inquiry under ORS 323.005 to 323.482, or to testify to any matter regarding which the person may be lawfully interrogated, the department may apply to the Oregon Tax Court or to the circuit court of the county in which the person resides or where the person may be found for an order to the person to attend and testify, or otherwise to comply with the demand or request of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the request on demand of the department within 10 days after the service of the order, or such further time as the court may grant, or to justify the failure within that time. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

[1965 c.525 §60]



Section 323.240 - Search warrants; seizure and forfeiture.

[1965 c.525 §61; 2003 c.804 §21]



Section 323.245 - Forfeiture of cigarettes and other objects; sale or redemption of other objects.

(2) Notwithstanding the provisions of subsection (1) of this section, the person from whom cigarettes were seized may redeem any vending machine, receptacle or vehicle seized at the time the cigarettes are seized, within 20 days from the date of seizure, by the payment of the tax due together with a penalty of 100 percent thereof and the costs incurred in the seizure proceeding, which total payment may not be less than $100. The seizure, sale or redemption does not relieve the person from fine or imprisonment as provided for violation of any provision of ORS 323.005 to 323.482.

(3) Notwithstanding the provisions of subsection (1) of this section, the owner of a seized vending machine, receptacle or vehicle shall have the right of redemption provided in subsection (2) of this section for a period of 60 days from the date of the seizure if the owner claims that right prior to the redemption provided for in subsection (2) of this section.

(4) Notwithstanding the provisions of subsections (1), (2) and (3) of this section, the owner of a vending machine that is seized for failure to comply with ORS 323.211 may redeem the seized vending machine within a period of 60 days from the date of the seizure by the payment of $25 plus costs of $15 or the actual costs incurred in the seizure proceedings, whichever is greater.

[1965 c.525 §62; 1971 c.260 §3; 1987 c.858 §4; 2003 c.804 §22]



Section 323.248 - Seizure and forfeiture of contraband cigarettes; appeal.

(2) Notwithstanding ORS 305.280 or 323.416, a seizure and forfeiture made under this section may be appealed to the magistrate division of the tax court within 30 days of the date of the seizure in the manner provided in ORS 305.404 to 305.560.

[2003 c.804 §29]



Section 323.250 - Exchanges of information with other governmental units.

(a) Regulate or tax tobacco products or enforce laws relating to tobacco products; and

(b) Reciprocate in the exchange of relevant information.

(2) Governmental units that receive information pursuant to this section may use or disclose the information solely for the purpose of administering or enforcing laws regulating or taxing tobacco products.

[1965 c.525 §63; 2013 c.117 §3]



Section 323.255 - Rewards for information.

[1965 c.525 §64]



Section 323.305 - Determination of amounts unpaid.

[1965 c.525 §65; 1999 c.62 §10]



Section 323.310



Section 323.315



Section 323.318 - Refund when increase in cigarette tax is not continued.

(2) Subsection (1) of this section is in addition to and not in lieu of other laws allowing cigarette tax refunds or credits.

(3) There is continuously appropriated to the Department of Revenue from the suspense account established under ORS 293.445 and 323.455, the amounts necessary to make refunds agreed upon under subsection (1) of this section.

[1983 c.683 §10; 1987 c.758 §12]



Section 323.320 - Refunds for unused stamps and for unsalable or destroyed cigarettes; interest; rules.

(a) Any unused or damaged stamps; or

(b) Stamps affixed to packages of cigarettes that, prior to or after distribution, have become unfit for use or unsalable or have been destroyed, returned for credit or replaced, if the department has proof of the cigarettes not being used for smoking in the State of Oregon.

(2) Interest shall be computed, allowed and paid with respect to a refund made under this section, at the rate established under ORS 305.220 for each month or fraction of a month during a period beginning 45 days after the receipt by the department of a claim for refund.

[1965 c.525 §§68,69; 1989 c.626 §10; 1999 c.62 §11; 2001 c.114 §48]



Section 323.325 - Limitation period on claim for refund.

[1965 c.525 §70; 1999 c.62 §12]



Section 323.330 - Interest on certain refunds.

[1965 c.525 §71; 1987 c.758 §1; 1989 c.626 §11; 1999 c.62 §13]



Section 323.335 - Date when payment or prepayment of tax is due.

(2) If the tax imposed under ORS 323.005 to 323.482 is not prepaid through the use of stamps, the tax shall be due and payable monthly on or before the 20th day of the month following the calendar month in which a distribution of cigarettes occurs.

(3) In the case of a sale of cigarettes on the facilities of a common carrier for which the tax is imposed pursuant to ORS 323.040, the tax shall be due and payable monthly on or before the 20th day of the month following the calendar month in which a sale of cigarettes on the facilities of the carrier occurs.

[1965 c.525 §72; 1999 c.62 §14; 2003 c.804 §23]



Section 323.340 - Reporting requirements for distributors.

(2) A distributor holding more than one distributor’s license and having centralized accounting may file one composite report combining the information required of each license location under subsection (1) of this section.

[1965 c.525 §73; 1971 c.416 §1; 1999 c.62 §15]



Section 323.343 - Report by persons with cigarette activity; forms.

(2) If the department determines that a report filed under this section reflects cigarette activity that constitutes distribution in this state, the department may deem the individual a distributor subject to the provisions of ORS 323.005 to 323.482 that relate to distributors and the distribution of cigarettes.

[2001 c.5 §4]



Section 323.345



Section 323.350



Section 323.355 - Report of sales on common carriers in interstate or foreign passenger service.

[1965 c.525 §77]



Section 323.360 - Report by consumers.

[1965 c.525 §78; 2003 c.804 §24]



Section 323.365 - Extension of time for reports and payment of tax; interest.

(2) Any person to whom an extension is granted shall pay, in addition to the amount of tax, interest at the rate established under ORS 305.220 for each month, or fraction of a month, from the date on which the amount of tax would have been due without the extension to the date of payment.

[1965 c.525 §76; 1982 s.s.1 c.16 §19; 2003 c.46 §47]



Section 323.380



Section 323.381 - Failure to pay tax or timely file report.

[1999 c.62 §17 (enacted in lieu of 323.380)]



Section 323.385 - Jeopardy determinations.

(2) If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid within 20 days after service upon the person of notice of the determination, the determination becomes final, unless a petition for redetermination is filed within the 20 days.

(3) The person against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to ORS 323.416. The person shall, however, file the petition for redetermination with the department within 20 days after the service upon the person of notice of the determination. The person shall at the time of filing the petition for redetermination deposit with the department such security as the department may deem necessary to ensure compliance with ORS 323.005 to 323.482. The security may be sold by the department at public sale if it becomes necessary in order to recover any amount due. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed pursuant to ORS 323.403. Upon any such sale, the surplus, if any, above the amount due under ORS 323.005 to 323.482 shall be returned to the person who deposited the security.

[1965 c.525 §80; 1999 c.62 §18; 2009 c.33 §33]



Section 323.390 - Collection of unsecured, unpaid tax after deficiency or jeopardy determination; collection charge; warrants.

(a) Assess a collection charge of $5 if the sum of the tax, penalty and interest then due exceeds $10.

(b) Issue a warrant for the payment of the amount of the tax, with the added penalties, interest, collection charge and the sheriff’s cost of executing the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayer’s last-known address.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the taxpayer found within that county, and to levy upon any currency of the taxpayer found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect income taxes, and in the execution of the warrant the agent has all of the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(4) Until a warrant issued under this section is satisfied in full, the department has the same remedies to enforce the claim for taxes against the taxpayer as if the state had recovered judgment against the taxpayer for the amount of the tax.

[1971 c.417 §2; 1983 c.696 §17; 1985 c.761 §21; 1999 c.62 §19; 2003 c.576 §204; 2011 c.389 §4; 2011 c.661 §7]



Section 323.391 - Withholding warrant procedures; application for collection of unpaid cigarette taxes.

[1995 c.53 §6]



Section 323.401 - Refund agreement with governing body of Indian reservation; appropriation for refunds.

(2) There is continuously appropriated to the Department of Revenue from the suspense account established under ORS 293.445 and 323.455, the amounts necessary to make the refunds provided by subsection (1) of this section.

[1979 c.581 §§1,2,3; 1987 c.758 §13; 2003 c.804 §25]



Section 323.403 - Application of other statutes.

[1999 c.62 §21]



Section 323.405



Section 323.406 - Disclosure of license information.

[2003 c.804 §16]



Section 323.410



Section 323.415



Section 323.416 - Appeals to Tax Court.

(2) An appeal to the Oregon Tax Court under ORS 323.005 to 323.482 stays proceedings to collect any unpaid tax unless the tax court believes the collection of the tax will be jeopardized by delay or otherwise orders collection proceedings to continue.

[1977 c.870 §56 (enacted in lieu of 323.405, 323.410 and 323.415); 1995 c.650 §43; 2003 c.804 §25a]



Section 323.420 - Venue; department certificate as evidence.

(2) The certificate of the department to the effect that a tax has not been prepaid or paid, that a return has not been filed or that information has not been supplied, as required by or under the provisions of ORS 323.005 to 323.482, shall be prima facie evidence that the tax has not been prepaid or paid, that the return has not been filed or that the information has not been supplied.

[1965 c.525 §85; 2003 c.804 §26]



Section 323.435 - Actions by Attorney General; limitation on actions; authority.

(2) The Attorney General shall have authority to investigate any criminal violation of ORS 323.005 to 323.482.

[1965 c.525 §86; 2003 c.804 §27]



Section 323.440 - Department to enforce ORS 323.005 to 323.482; rules; personnel.

(2) The department may employ accountants, auditors, investigators, assistants, and clerks necessary for the efficient administration of ORS 323.005 to 323.482, or perform any other duties imposed by ORS 323.005 to 323.482 upon the department.

[1965 c.525 §§87,88; 1995 c.650 §44]



Section 323.455 - Distribution of certain cigarette tax revenues.

(2) The moneys appropriated to cities and counties under subsection (1) of this section shall be paid on a monthly basis within 35 days after the end of the month for which a distribution is made. Each city shall receive such share of the money appropriated to all cities as its population, as determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the cities of the state, and each county shall receive such share of the money as its population, determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the state.

(3) The moneys appropriated to the Department of Transportation under subsection (1) of this section shall be distributed and transferred to the Elderly and Disabled Special Transportation Fund established by ORS 391.800 at the same time as the cigarette tax moneys are distributed to cities and counties under this section.

(4) Of the moneys credited to the General Fund under subsection (1) of this section, 51.92 percent shall be dedicated to funding the maintenance and expansion of the number of persons eligible for the medical assistance program under ORS chapter 414, or to funding the maintenance of the benefits available under the program, or both, and 5.77 percent shall be credited to the Tobacco Use Reduction Account established under ORS 431A.153.

(5) All moneys received by the Department of Revenue from the tax imposed by ORS 323.030 (4) shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of refunds, the balance shall be credited to the Oregon Health Authority Fund established by ORS 413.101 and shall be used to provide the services described in ORS 430.630.

[1965 c.525 §93; 1969 c.299 §1; 1971 c.535 §7; 1975 c.527 §1; 1981 c.797 §7; 1985 c.816 §13; 1989 c.224 §52; 1989 c.866 §7; 1997 c.2 §2; 1999 c.21 §59; 2001 c.114 §49; 2003 c.804 §§27a,27b; 2007 c.70 §§88,89; 2009 c.595 §206a; 2009 c.797 §1; 2013 c.722 §2; 2013 s.s. c.5 §§17,18; 2014 c.114 §5; 2015 c.480 §12]



Section 323.457 - Distribution of additional tax proceeds.

(a) 29.37/30 of the moneys shall be credited to the Oregon Health Plan Fund established under ORS 414.109;

(b) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the cities of this state;

(c) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the counties of this state;

(d) 0.14/30 of the moneys are continuously appropriated to the Department of Transportation to be distributed and transferred to the Elderly and Disabled Special Transportation Fund established under ORS 391.800; and

(e) 0.21/30 of the moneys shall be credited to the Tobacco Use Reduction Account established under ORS 431A.153.

(2)(a) Moneys distributed to cities and counties under this section shall be distributed to each city or county using the proportions used for distributions made under ORS 323.455.

(b) Moneys shall be distributed to cities, counties and the Elderly and Disabled Special Transportation Fund at the same time moneys are distributed to cities, counties and the Elderly and Disabled Special Transportation Fund under ORS 323.455.

[2002 s.s.3 c.2 §2(3),(4); 2003 c.804 §§5c(3),(4),5e(3),(4); 2005 c.94 §§109,110]



Section 323.460



Section 323.480 - Civil and criminal penalties for violations of ORS 323.005 to 323.482; fine for preventing entry or examination; forfeiture; appeal.

(b) A civil penalty imposed under this subsection may not exceed $1,000 per violation.

(c) A penalty imposed under this section may be appealed to the magistrate division of the tax court. Appeal of a magistrate decision may be made as provided in ORS 305.445 and 305.501.

(2) Any person who, in violation of ORS 323.740 (4), prevents entry or examination by the department shall be fined a maximum of $500 per day for the first seven days and $1,000 per each additional day thereafter until the department is allowed access.

(3) Any person required to obtain a license as a distributor under ORS 323.005 to 323.482 who knowingly engages in business as a distributor without a license or after a license has been suspended or revoked is guilty of a Class C felony.

(4) Any person required to make, render, sign or verify any report under ORS 323.005 to 323.482 who makes any false report with the intent to defraud is guilty of a Class C felony.

(5)(a) Any transporter who knowingly violates the provisions of ORS 323.225 is guilty of a Class C felony.

(b) This subsection does not apply to a transporter who transports or possesses or acquires for the purpose of transporting fewer than 60,000 cigarettes.

(6) Any person who knowingly violates any provisions of ORS 323.005 to 323.482, except as otherwise provided in this section, is guilty of a Class A misdemeanor.

(7) Any person who files a fraudulent refund claim under ORS 323.320 is guilty of a Class C felony.

(8) Any person who, with intent to defraud, makes, alters, forges or utters a false receipt or invoice recording a sale of cigarettes in this state is guilty of a Class C felony.

(9) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating ORS 323.005 to 323.482 and the proceeds resulting from a violation of ORS 323.005 to 323.482.

[Formerly 323.990; 2003 c.804 §28; 2009 c.797 §5]



Section 323.482 - Offense of unlawful distribution of cigarettes; forfeiture; injunctive relief.

(2) The offense of unlawful distribution of cigarettes is classified as follows:

(a) If the number of cigarettes involved in the offense over a 90-day period totals 12,000 or less, the offense is a Class A misdemeanor.

(b) If the number of cigarettes involved in the offense over a 90-day period totals more than 12,000 but 60,000 or less, the offense is a Class C felony classified as crime category 3 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

(c) If the number of cigarettes involved in the offense over a 90-day period totals more than 60,000 but 120,000 or less, the offense is a Class C felony classified as crime category 5 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

(d) If the number of cigarettes involved in the offense over a 90-day period totals more than 120,000, the offense is a Class B felony classified as crime category 7 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

(3) Cigarettes sold, distributed, possessed, transported or imported in violation of subsection (1) of this section are contraband and subject to seizure and forfeiture. If seized and forfeited under this subsection, the cigarettes shall be destroyed.

(4) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating this section and the proceeds resulting from a violation of this section.

(5) A person who manufactures, distributes or sells cigarettes and who sustains a direct economic or commercial injury as a result of a violation of subsection (1) of this section may bring in good faith an action for appropriate injunctive relief.

(6) The penalties set forth in this section are in addition to and not in lieu of any other applicable penalties or sanctions.

[2001 c.696 §3; 2003 c.804 §30]



Section 323.500 - Definitions for ORS 323.500 to 323.645.

(1) "Business" means any trade, occupation, activity or enterprise engaged in for the purpose of selling or distributing tobacco products in this state.

(2) "Cigar" means a roll for smoking that is of any size or shape and that is made wholly or in part of tobacco, irrespective of whether the tobacco is pure or flavored, adulterated or mixed with any other ingredient, if the roll has a wrapper made wholly or in greater part of tobacco and if 1,000 of these rolls collectively weigh more than three pounds. "Cigar" does not include a cigarette, as defined in ORS 323.010.

(3) "Consumer" means any person who purchases tobacco products in this state for the person’s use or consumption or for any purpose other than for reselling the tobacco products to another person.

(4) "Contraband tobacco products" means tobacco products or packages containing tobacco products:

(a) That do not comply with the requirements of ORS 323.500 to 323.645;

(b) That do not comply with the requirements of the tobacco products tax laws of the federal government or of other states;

(c) That bear trademarks that are counterfeit under ORS 647.135 or other state or federal trademark laws; or

(d) That have been sold, offered for sale or possessed for sale in this state in violation of ORS 180.486.

(5) "Department" means the Department of Revenue.

(6) "Distribute" means:

(a) Bringing, or causing to be brought, into this state from without this state tobacco products for sale, storage, use or consumption;

(b) Making, manufacturing or fabricating tobacco products in this state for sale, storage, use or consumption in this state;

(c) Shipping or transporting tobacco products to retail dealers in this state, to be sold, stored, used or consumed by those retail dealers;

(d) Storing untaxed tobacco products in this state that are intended to be for sale, use or consumption in this state;

(e) Selling untaxed tobacco products in this state; or

(f) As a consumer, being in possession of untaxed tobacco products in this state.

(7) "Distributor" means:

(a) Any person engaged in the business of selling tobacco products in this state who brings, or causes to be brought, into this state from without the state any tobacco products for sale;

(b) Any person who makes, manufactures or fabricates tobacco products in this state for sale in this state;

(c) Any person engaged in the business of selling tobacco products without this state who ships or transports tobacco products to retail dealers in this state, to be sold by those retail dealers;

(d) Any person, including a retail dealer, who sells untaxed tobacco products in this state; or

(e) A consumer in possession of untaxed tobacco products in this state.

(8) "Manufacturer" means a person who manufactures tobacco products for sale.

(9) "Moist snuff" means:

(a) Any finely cut, ground or powdered tobacco that is not intended to be smoked or placed in a nasal cavity; or

(b) Any other product containing tobacco that is intended or expected to be consumed without being combusted.

(10) "Place of business" means any place where tobacco products are sold or where tobacco products are manufactured, stored or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train or vending machine.

(11) "Retail dealer" means any person who is engaged in the business of selling or otherwise dispensing tobacco products to consumers. The term also includes the operators of or recipients of revenue from all places such as smoke shops, cigar stores and vending machines, where tobacco products are made or stored for ultimate sale to consumers.

(12) "Sale" means any transfer, exchange or barter, in any manner or by any means, for a consideration, and includes and means all sales made by any person. It includes a gift by a person engaged in the business of selling tobacco products, for advertising, as a means of evading the provisions of ORS 323.500 to 323.645, or for any other purpose.

(13) "Taxpayer" includes a distributor or other person required to pay a tax imposed under ORS 323.500 to 323.645.

(14) "Tobacco products" means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco, snuff, snuff flour, moist snuff, cavendish, plug and twist tobacco, fine-cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking, but shall not include cigarettes as defined in ORS 323.010.

(15) "Untaxed tobacco products" means tobacco products for which the tax required under ORS 323.500 to 323.645 has not been paid.

(16) "Wholesale sales price" means the price paid for untaxed tobacco products to or on behalf of a seller by a purchaser of the untaxed tobacco products.

[1985 c.816 §15; 2001 c.982 §2; 2003 c.804 §31; 2009 c.717 §1]



Section 323.505 - Tax imposed on distribution; rate.

(2) The tax imposed under this section shall be imposed at the rate of:

(a) Sixty-five percent of the wholesale sales price of cigars, but not to exceed 50 cents per cigar;

(b) One dollar and seventy-eight cents per ounce based on the net weight determined by the manufacturer, in the case of moist snuff, except that the minimum tax under this paragraph is $2.14 per retail container; or

(c) Sixty-five percent of the wholesale sales price of all tobacco products that are not cigars or moist snuff.

(3) For reporting periods beginning on or after July 1, 2022, the rates of tax applicable to moist snuff under subsection (2)(b) of this section shall be adjusted for each biennium according to the cost-of-living adjustment for the calendar year. The Department of Revenue shall recompute the rates for each biennium by adding to the rates in subsection (2)(b) of this section the product obtained by multiplying the rates in subsection (2)(b) of this section by a factor that is equal to 0.25 multiplied by the percentage (if any) by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31, 2020.

(4) If the tax imposed under this section does not equal an amount calculable to a whole cent, the tax shall be equal to the next higher whole cent. However, the amount remitted to the Department of Revenue by the taxpayer for each quarter shall be equal only to 98.5 percent of the total taxes due and payable by the taxpayer for the quarter.

(5) No tobacco product shall be subject to the tax if the base product or other intermediate form thereof has previously been taxed under this section.

[1985 c.816 §16; 1997 c.2 §9; 1999 c.21 §60; 2001 c.982 §3; 2003 c.46 §48; 2003 c.804 §32; 2009 c.717 §2; 2013 s.s. c.5 §18a]



Section 323.510 - Dates for payment of tax; returns; extension.

(2) With each quarterly payment, the taxpayer shall submit a return to the department, in such form and containing such information as the department shall prescribe.

(3) The tax, penalties and interest imposed by ORS 323.500 to 323.645 shall be a personal debt, from the time liability is incurred, owed by the taxpayer to the State of Oregon until paid.

(4) The returns required of distributors and common carriers or authorized persons specified in ORS 323.565 under this section shall be filed by the distributors, common carriers or authorized persons regardless of whether any tax is owed by them.

(5)(a) The department for good cause may extend the time for making any return under ORS 323.500 to 323.645. The extension may be granted at any time if a written request is filed with the department within or prior to the period for which the extension may be granted. The department may not grant an extension of more than one month.

(b) When the time for filing a return is extended at the request of a taxpayer, interest shall be added at the rate established under ORS 305.220 for each month, or fraction of a month, from the time the return was originally required to be filed to the time of payment.

[1985 c.816 §17; 2003 c.46 §49; 2003 c.804 §33]



Section 323.515 - Exemption for tobacco products not subject to taxation by state.

[1985 c.816 §18]



Section 323.520 - Application for distributor license.

(2) A person may not engage in the business of distributing tobacco products in this state without a license.

(3) A person filing an application under this section shall include with the application a written statement certifying that the person will comply with the provisions of ORS 180.483 and 180.486 where applicable.

[1985 c.816 §19; 2003 c.804 §34; 2009 c.717 §21]



Section 323.525 - Security; amount.

(2) The amount of the security shall be fixed by the department but, except as provided in subsection (3) of this section, may not be greater than twice the estimated tax liability of a person for the reporting period under ORS 323.500 to 323.645, determined in a manner the department considers proper.

(3) In the case of a person who, pursuant to ORS 323.535, has appealed the decision of the department to suspend or revoke a license, the amount of the security may not be greater than twice the tax liability of the person for the reporting period under ORS 323.500 to 323.645, determined in a manner the department considers proper, or $10,000, whichever is greater.

(4) The limitations provided in this section apply regardless of the type of security placed with the department. The required amount of the security may be increased or decreased by the department subject to the limitations provided in this section.

[1985 c.816 §20; 2003 c.804 §35; 2005 c.94 §111]



Section 323.530 - Issuance of license; display; appeal of license denial.

(2) The department may not issue a license to an applicant if the department determines or has reason to believe that the applicant will not comply with the provisions of ORS chapter 323 or any other state or federal tobacco products tax law.

(3) Notwithstanding ORS 305.280, a decision by the department not to issue a license to an applicant may be appealed by the applicant to the magistrate division of the tax court within 30 days of the date of the decision of the department in the manner prescribed in ORS 305.404 to 305.560.

(4) For purposes of this section, an application to renew a distributor’s license shall be considered the same as an application for an initial distributor’s license.

[1985 c.816 §21; 2003 c.804 §36; 2009 c.717 §22]



Section 323.535 - Cancellation, suspension or revocation of license; appeal.

(a) Pay any tax or penalty due under ORS chapter 323;

(b) Otherwise comply with any provision of ORS chapter 323 or any rule adopted thereunder; or

(c) Comply with any other state or federal tobacco products tax law.

(2) Notwithstanding ORS 305.280, a decision by the department to cancel, suspend or revoke a license may be appealed by the distributor to the magistrate division of the tax court within 30 days of the date of the decision of the department under subsection (1) of this section, in the manner provided in ORS 305.404 to 305.560.

[1985 c.816 §22; 1995 c.650 §45; 2003 c.804 §37]



Section 323.538 - Wholesale sales invoices; requirements; presumptions; penalty.

(a) The name and address of the seller, the name and address of the purchaser, the date of the sale of tobacco products, the quantity and product description of tobacco products, the price paid for tobacco products and any discount applied in determining the price paid for tobacco products;

(b) The applicable license identification number for the distributor;

(c) A certified statement by the distributor of the tobacco products that all taxes due under ORS 323.500 to 323.645 have been or will be paid; and

(d) Any other information the Department of Revenue may prescribe by rule.

(2) A distributor must provide a copy of the sales invoice to the purchaser of the tobacco product and the purchaser shall retain a copy of the invoice for five years following the date of purchase.

(3) Each purchaser that then sells the tobacco products to a subsequent purchaser shall provide the subsequent purchaser with a sales invoice that meets the requirements of this section.

(4)(a) A purchaser in possession of tobacco products who is unable to present a sales invoice that meets the requirements of this section is presumed to be in possession of tobacco products for which the tax imposed under ORS 323.500 to 323.645 has not been paid.

(b) In the case of a purchaser in possession of untaxed tobacco products, the tax is due immediately, along with a penalty equal to 100 percent of the tax due. Amounts due under this paragraph may be collected as provided in ORS 323.605.

(c) If the purchaser in possession of untaxed tobacco products is a retail dealer, the Department of Revenue may impose a civil penalty for the possession of untaxed tobacco products. A civil penalty imposed under this paragraph may not exceed $1,000 per violation. A penalty imposed under this paragraph may be appealed to the magistrate division of the tax court in the time and manner prescribed in ORS 305.404 to 305.560.

(5) This section does not apply to a consumer in possession of less than 100 cigars or tobacco products with a wholesale sales price of less than $50.

[2003 c.804 §39]



Section 323.540 - Records; contents; retention; examination.

(2) The records required by subsection (1) of this section shall show the names and addresses of purchasers and other pertinent papers and documents relating to the purchase, sale or disposition of tobacco products.

(3) When a licensed distributor sells tobacco products exclusively to consumers at the address given in the certificate and sells only tobacco products for which taxes imposed under ORS 323.500 to 323.645 have been paid prior to sale, an invoice of any individual sale of less than 100 cigars or of tobacco products with a wholesale sales price of less than $50 is not required. Itemized invoices of all tobacco products transferred to other places of business owned or controlled by that licensed distributor shall be made and retained.

(4)(a) All books, records and other papers and documents required by this section to be kept shall be preserved for a period of at least five years after the initial date of the books, records and other papers or documents, or the date of entries appearing therein, unless the Department of Revenue, in writing, authorizes their destruction or disposal at an earlier date.

(b) The department or its authorized representative, upon oral or written demand, may make such examinations of the books, papers, records and equipment required to be kept under this section as it may deem necessary in carrying out the provisions of ORS 323.500 to 323.645.

(c) If the department, or any of its agents or employees, are denied free access or are hindered or interfered with in making such examination, the license of the distributor at such premises shall be subject to cancellation, suspension or revocation by the department.

[1985 c.816 §23; 2003 c.804 §38]



Section 323.545



Section 323.550



Section 323.555 - Warehouse records; inspection; contents; preservation.

[1985 c.816 §26; 2003 c.804 §41]



Section 323.560 - Credit of tax for tobacco products shipped out of state or returned to manufacturer.

[1985 c.816 §27; 2003 c.804 §42]



Section 323.565 - Exemption for sales to common carriers engaged in interstate or foreign passenger service; tax on carriers or persons authorized to sell tobacco products on the facilities of carriers.

[1985 c.816 §27b; 2003 c.804 §43]



Section 323.570 - Transport of untaxed products; permit; bills of lading.

(2) Each transporter who shall transport or possess or acquire for the purpose of transporting untaxed tobacco products upon the highways, roads or streets of this state is required to have within the transporting vehicle invoices or bills of lading covering the shipment of tobacco products being transported which shall show the name and address of the consignor or seller, the name and address of the consignee or purchaser and the quantity and types of tobacco products transported.

[1985 c.816 §27c]



Section 323.575 - Administration and enforcement; rules and procedures.

[1985 c.816 §28; 2003 c.804 §44]



Section 323.580



Section 323.585 - Penalty and interest for failure to pay tax or timely file return.

[1985 c.816 §30; 1999 c.62 §25; 2003 c.804 §45]



Section 323.590



Section 323.595 - Application of other statutes.

[1985 c.816 §32; 1995 c.650 §46; 1999 c.1077 §7; 2001 c.76 §4; 2003 c.804 §47]



Section 323.598 - Disclosure of license information.

[2003 c.804 §36a]



Section 323.600 - Department determination of amount of tax; deficiency determinations; liens.

[1985 c.816 §33; 2003 c.804 §48]



Section 323.605 - Immediate determination and collection of tax.

[1985 c.816 §34; 2003 c.804 §49]



Section 323.607 - Time limit for issuing notice of deficiency for substantial reported understatement of gross purchases net of discounts.

[2001 c.76 §2]



Section 323.610 - Collection of unpaid tax.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the taxpayer found within that county, and to levy upon any currency of the taxpayer found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect the taxes imposed by ORS 323.500 to 323.645. In the execution of the warrant the agent has all of the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(4) Until a warrant issued under this section is satisfied in full, the department has the same remedies to enforce the claim for taxes against the taxpayer as if the state had recovered judgment against the taxpayer for the amount of the tax.

[1985 c.816 §35; 1987 c.158 §55; 2003 c.576 §205; 2003 c.804 §50; 2011 c.389 §5; 2011 c.661 §8]



Section 323.612 - Seizure and forfeiture of contraband tobacco products; appeal.

(2) Notwithstanding ORS 305.280, a seizure and forfeiture made under this section may be appealed to the magistrate division of the tax court within 30 days of the date of the seizure in the manner prescribed in ORS 305.404 to 305.560.

[2003 c.804 §57]



Section 323.613 - Exchanges of information with other governmental units.

(a) Regulate or tax tobacco products or enforce laws relating to tobacco products; and

(b) Reciprocate in the exchange of relevant information.

(2) Governmental units that receive information pursuant to this section may use or disclose the information solely for the purpose of administering or enforcing laws regulating or taxing tobacco products.

[2013 c.117 §2]



Section 323.615 - Refund agreement with governing body of Indian reservation; appropriation for refunds.

(2) There is continuously appropriated to the director, from the suspense account established under ORS 293.445 and 323.625, the amounts necessary to make the refunds provided by subsection (1) of this section.

[1985 c.816 §36; 1999 c.21 §61; 2003 c.804 §51]



Section 323.618 - Venue; department certificate as evidence.

(2) The certificate of the department to the effect that a tax has not been paid, that a return has not been filed or that information has not been supplied, as required by or under the provisions of ORS 323.500 to 323.645, shall be prima facie evidence that the tax has not been paid, that the return has not been filed or that the information has not been supplied.

[2003 c.804 §55]



Section 323.619 - Actions by Attorney General; limitation on actions; authority.

(2) The Attorney General shall have authority to investigate any criminal violation of ORS 323.500 to 323.645.

[2003 c.804 §59]



Section 323.620 - Remedies cumulative.

[1985 c.816 §40; 2003 c.804 §52]



Section 323.623 - Appeals.

(2) An appeal to the Oregon Tax Court under ORS 323.500 to 323.645 stays proceedings to collect any unpaid tax unless the tax court believes the collection of the tax will be jeopardized by delay or otherwise orders collection proceedings to continue.

[2003 c.804 §46]



Section 323.625 - Disposition of moneys.

[1985 c.816 §42; 1997 c.2 §10; 1999 c.21 §62; 2003 c.804 §§53,53a; 2009 c.595 §206b; 2009 c.797 §2; 2013 c.722 §3]



Section 323.630 - Civil and criminal penalties for violations of ORS 323.500 to 323.645; fine for preventing entry or examination.

(b) A civil penalty imposed under this subsection may not exceed $1,000 per violation.

(c) A penalty imposed under this subsection may be appealed to the magistrate division of the tax court in the time and manner prescribed in ORS 305.404 to 305.560.

(2) Any person who, in violation of ORS 323.740 (4), prevents entry or examination by the department shall be fined a maximum of $500 per day for the first seven days and $1,000 per each additional day thereafter until the department is allowed access.

(3) Any person required to obtain a license as a distributor under ORS 323.500 to 323.645 who knowingly engages in business as a distributor without a license or after a license has been suspended or revoked is guilty of a Class C felony.

(4) Any person required to make, render, sign or verify any report under ORS 323.500 to 323.645 who makes any false report with the intent to defraud is guilty of a Class C felony.

(5) Any transporter who knowingly violates the provisions of ORS 323.570 is guilty of a Class C felony.

(6) Any person who knowingly violates any provision of ORS 323.500 to 323.645, except as otherwise provided in this section, is guilty of a Class A misdemeanor.

(7) Any person who, with intent to defraud, makes, alters, forges or utters a false receipt or invoice recording a sale of tobacco products in this state is guilty of a Class C felony.

(8) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating ORS 323.500 to 323.645 and the proceeds resulting from a violation of ORS 323.500 to 323.645.

[2003 c.804 §56; 2009 c.797 §6]



Section 323.632 - Offense of unlawful distribution of tobacco products; forfeiture.

(2) The offense of unlawful distribution of tobacco products is classified as follows:

(a) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals less than $1,000, the offense is a Class A misdemeanor.

(b) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $1,000 or more, but less than $5,000, the offense is a Class C felony classified as crime category 3 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

(c) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $5,000 or more, but less than $10,000, the offense is a Class C felony classified as crime category 5 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

(d) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $10,000 or more, the offense is a Class B felony classified as crime category 7 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

(3) Tobacco products sold, distributed, possessed, transported or imported in violation of subsection (1) of this section are contraband and subject to seizure and forfeiture. If seized and forfeited under this subsection, the tobacco products shall be destroyed.

(4) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating this section and the proceeds resulting from a violation of this section.

(5) As used in this section, "tobacco products tax" means the amount of tax due under ORS 323.500 to 323.645, if the tax were timely paid upon first distribution of the tobacco products in this state.

[2003 c.804 §58; 2007 c.40 §1]



Section 323.635 - Penalties in ORS 323.630 and 323.632 additional to other penalties.

[1985 c.816 §44; 2003 c.804 §54]



Section 323.640 - Tax on distributors in lieu of all other state, county or municipal taxes on sale or use of tobacco.

(2) Any tobacco product with respect to which a tax has once been imposed under ORS 323.505 shall not be subject upon a subsequent distribution to the taxes imposed by ORS 323.505.

[1985 c.816 §44a]



Section 323.645 - Short title.

[1985 c.816 §46]



Section 323.700 - Definitions for ORS 323.700 to 323.730.

(1) "Consumer" means an individual who is not a licensed distributor of tobacco or a licensed tobacco retailer.

(2) "Delivery sale":

(a) Means a sale of tobacco to a consumer in this state in which:

(A) The purchaser submits the order for the sale by means of a telephone or other method of voice transmission, a delivery service or the Internet or other online service; or

(B) The tobacco is delivered by use of a delivery service.

(b) Includes any sale of tobacco described in paragraph (a) of this subsection, regardless of whether the seller is located within Indian country or is otherwise within or outside of this state.

(c) Does not include any sale to a licensed distributor or licensed tobacco retailer in this state.

(3) "Delivery service" means any person that is engaged in the commercial delivery of letters, packages or other containers.

(4) "Indian country" has the meaning given that term in 18 U.S.C. 1151.

(5) "Legal minimum purchase age" means the minimum age at which an individual may purchase tobacco in this state.

(6) "Mail" means the use of the United States Postal Service for delivery of letters, packages or other containers.

(7) "Person accepting a purchase order for a delivery sale" means a person who fills a tobacco purchase order given by a consumer and processes the order for mail, shipping or other delivery, or who contracts with another party to provide delivery service.

(8) "Purchase order" means a written or electronic document authorizing a seller to provide goods.

(9) "Sale of tobacco to a consumer" means any sale of tobacco to an individual in this state, unless the individual is licensed as a distributor or retailer of tobacco by the Department of Revenue.

(10) "Shipping container" means a container in which tobacco is packaged in connection with a delivery sale.

(11) "Shipping documents" means bills of lading, airbills or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages or other containers.

(12) "Tobacco" means cigarettes, as defined in ORS 323.010, or tobacco products, as defined in ORS 323.500.

[2003 c.804 §73]



Section 323.703 - Delivery sales to persons under legal minimum purchase age prohibited.

[2003 c.804 §74]



Section 323.706 - Requirements for persons accepting delivery sale purchase orders.

(1) The age verification requirements set forth in ORS 323.709;

(2) The distributor license requirements set forth in ORS 323.712;

(3) The disclosure requirements set forth in ORS 323.715;

(4) The mailing or shipping requirements set forth in ORS 323.718;

(5) The reporting requirements set forth in ORS 323.721; and

(6) All other laws of this state applicable to sales of tobacco that occur entirely within Oregon, including but not limited to ORS 323.005 to 323.482, 323.500 to 323.645, 323.806 and 323.816.

[2003 c.804 §75; 2009 c.717 §23]



Section 323.709 - Requirements for persons mailing or shipping tobacco in delivery sales.

(1) Obtains a certification from the prospective consumer that includes a written statement signed by the prospective consumer that:

(a) Certifies the prospective consumer’s address and that the prospective consumer is at least the legal minimum purchase age; and

(b) Confirms that the prospective consumer understands that signing another person’s name to the certification is illegal, that the sale of tobacco to individuals under the legal minimum purchase age is illegal and that the purchase of tobacco by individuals under the legal minimum purchase age is illegal under ORS 167.401;

(2) Verifies the information contained in the certification against a commercially available database of government-collected information showing the age or date of birth of the individual placing the order and obtains a photocopy or other image of a valid, government-issued identification stating the age or date of birth of the individual placing the order;

(3) Provides a notice to the prospective consumer, via electronic mail or other means, that meets the requirements of ORS 323.715; and

(4) In the case of an order for tobacco placed through an Internet website, receives payment for the delivery sale from the prospective purchaser by a credit or debit card that has been issued in the name of the prospective purchaser or by a personal check issued by the prospective purchaser.

[2003 c.804 §76]



Section 323.712 - Distributors’ licenses.

(a) A cigarette distributor’s license under ORS 323.105, if the person intends to engage in cigarette delivery sales; and

(b) A tobacco products distributor’s license under ORS 323.520, if the person intends to engage in tobacco products delivery sales.

(2) A person may not engage in delivery sales in this state without first obtaining each applicable distributor’s license under subsection (1) of this section.

[2003 c.804 §76a]



Section 323.715 - Notice requirements for delivery sales.

(1) A prominent and clearly legible statement that tobacco sales to persons under the legal minimum purchase age are illegal;

(2) A prominent and clearly legible statement that sales of tobacco are restricted to those individuals who provide verifiable proof of age in accordance with ORS 323.709; and

(3) A prominent and clearly legible statement that sales of cigarettes are subject to tax under ORS 323.005 to 323.482 and that sales of other tobacco products are subject to tax under ORS 323.500 to 323.645, and an explanation of how the applicable tax has been paid or is to be paid.

[2003 c.804 §77]



Section 323.718 - Requirements for mailing or shipping delivery sale orders.

(a) Include as part of the shipping documents a clear and conspicuous statement providing as follows: "TOBACCO: OREGON LAW PROHIBITS SHIPPING TO INDIVIDUALS UNDER 18 AND REQUIRES THE PAYMENT OF ALL APPLICABLE TAXES"; and

(b) Use a method of mail, shipping or other delivery of tobacco described in this paragraph as follows:

(A) Unless subparagraph (B) of this paragraph applies, use a method of shipping or other delivery that obligates the delivery service to require:

(i) The consumer placing the delivery sale order, or another individual of at least the legal minimum purchase age who resides at the residence of the consumer, to sign to accept delivery of the shipping container; and

(ii) Proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that the individual who signs to accept delivery:

(I) Is either the consumer or another individual residing at the residence of the consumer; and

(II) Is at least the legal minimum purchase age, except that proof of age is required only if the individual appears to be under 27 years of age.

(B) If the person is fulfilling a purchase order for a delivery sale by mailing tobacco, to the extent permitted by the United States Postal Service, use a method of mailing that requires the postal service to require:

(i) The consumer placing the delivery sale order, or another individual of at least the legal minimum purchase age residing at the residence of the consumer, to sign to accept delivery of the shipping container; and

(ii) Proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that the individual who signs to accept delivery:

(I) Is either the consumer or another individual residing at the residence of the consumer; and

(II) Is at least the legal minimum purchase age, except that proof of age is required only if the individual appears to be under 27 years of age.

(2) If the person accepting a purchase order for a delivery sale delivers the tobacco without using a delivery service or the United States Postal Service, the person shall comply with all requirements of ORS 323.700 to 323.730 that apply to a delivery service and shall be in violation of this section if the person fails to comply with all requirements applicable to a delivery service.

[2003 c.804 §78]



Section 323.721 - Delivery sales reporting requirements.

(2) Not later than the 10th day of each calendar month, each person that has made a delivery sale or delivered, mailed or shipped tobacco or contracted with another party for delivery service in connection with a delivery sale made during the previous calendar month shall file a memorandum of sale or a copy of the delivery sales invoice with the Department of Revenue. The memorandum or delivery sales invoice shall provide, for each delivery sale made during the previous calendar month:

(a) The name and address of the consumer to whom the delivery sale was made;

(b) The brand or brands of the tobacco that were sold in the delivery sale; and

(c) The quantity of tobacco that was sold in the delivery sale.

(3) A person that satisfies the requirements of 15 U.S.C. 376 is deemed to meet the requirements of this section.

[2003 c.804 §79]



Section 323.724 - Delivery sales of untaxed cigarettes or tobacco products prohibited.

(2) A person that accepts a purchase order for a delivery sale of tobacco products may not make a delivery sale of tobacco products in this state if the sales invoice for the delivery sale does not comply with ORS 323.538.

[2003 c.804 §80]



Section 323.727 - Penalties for violating ORS 323.700 to 323.730; seizure and forfeiture.

(a) The first time a person violates a provision of ORS 323.700 to 323.730, the person shall be subject to a penalty of $1,000 or five times the retail value of the tobacco involved in the violation, whichever is greater; and

(b) In the case of a second or subsequent violation of ORS 323.700 to 323.730, the person shall be subject to a penalty of $5,000 or five times the retail value of the tobacco involved in the violation, whichever is greater.

(2) A person who knowingly violates a provision of ORS 323.700 to 323.730 or who knowingly submits a false certification under ORS 323.709 under the name of another person:

(a) Shall be subject to a penalty of $10,000 or five times the retail value of the tobacco involved, whichever is greater; or

(b) May be imprisoned for a period of not more than five years.

(3) A person who accepts a purchase order for a delivery sale and, in connection with the sale, fails to pay a tax due under ORS 323.005 to 323.482 or 323.500 to 323.645 shall pay a penalty of five times the amount of tax due and not timely paid under ORS 323.005 to 323.482 or 323.500 to 323.645.

(4) The penalties prescribed under this section are in addition to and not in lieu of any other penalty applicable under the laws of this state.

(5) Any tobacco sold or attempted to be sold in a delivery sale that does not meet the requirements of ORS 323.700 to 323.730 may be immediately seized and subject to forfeiture. Tobacco seized and forfeited under this subsection shall be destroyed.

(6) Any fixtures, equipment, materials or other personal property on the premises of a person who violates ORS 323.700 to 323.730 may be immediately seized and subject to forfeiture. Property seized and forfeited under this subsection may be sold or destroyed.

[2003 c.804 §81]



Section 323.730 - Persons who may bring actions.

[2003 c.804 §82]



Section 323.740 - Entry and examination by department.

(a) That is licensed under this chapter; or

(b) That the Department of Revenue has reasonable cause to believe is used for the sale or distribution of cigarettes or tobacco products.

(2) The Department of Revenue may enter and examine the premises of any person or business at any time an individual is present. If the department seeks entry under this section outside of regular business hours, this section requires that department personnel have reasonable cause to believe that an individual is present in the premises. The department may enter and examine:

(a) All areas used in or by the business operated at the premises, regardless of whether patrons are permitted to be present in those areas; and

(b) Areas not located at the premises that reasonably appear to be used by the person or business to store items listed in subsection (3) of this section.

(3) The department may examine:

(a) Business records related to the sale or distribution of cigarettes or tobacco products;

(b) Books, papers, records or equipment reasonably necessary to comply with the provisions of this chapter; and

(c) Cigarettes or tobacco products.

(4) A person may not interfere with or hinder an entry or examination by the department under this section.

(5) This section does not authorize the department to enter or examine an area used for residential purposes, unless the area is located on a lot or parcel not zoned for residential use or where residential use is not allowed as a nonconforming use.

[2009 c.797 §4]



Section 323.800 - Definitions for ORS 323.800 to 323.806.

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(2)(a) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person.

(b) For purposes of defining "affiliate":

(A) The terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more; and

(B) The term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(3) "Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.

(4)(a) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(A) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(B) Tobacco, in any form, that is functional in the product and that because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(C) Any roll of tobacco wrapped in any substance containing tobacco that, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (A) of this paragraph.

(b) The term "cigarette" includes "roll-your-own tobacco" (i.e., tobacco that, because of its appearance, type, packaging or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this paragraph, 0.09 ounces of roll-your-own tobacco shall constitute one individual cigarette.

(5) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the State of Oregon and leading United States tobacco product manufacturers.

(6) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1 billion where such arrangement requires that such financial institution hold the escrowed funds’ principal for the benefit of releasing parties and prohibits the tobacco product manufacturer who is placing the funds into escrow from using, accessing or directing the use of the escrowed funds’ principal except as consistent with ORS 323.806 (2)(b).

(7) "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

(8) "Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.

(9)(a) "Tobacco product manufacturer" means an entity that, after October 23, 1999, directly (and not exclusively through any affiliate):

(A) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an Original Participating Manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(B) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

(b) The term "tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless such affiliate is itself a tobacco product manufacturer under paragraph (a)(A), (B) or (C) of this subsection.

(10) "Units sold" means the number of individual cigarettes sold in the State of Oregon by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State of Oregon on roll-your-own tobacco containers or on packs bearing the excise tax stamp of this state. The Department of Revenue shall promulgate such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

[Formerly 293.533; 2005 c.22 §228; 2007 c.707 §1]

Note: 323.800 to 323.806 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 323 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 323.803 - Findings and purpose.

(2) Cigarette smoking also presents serious financial concerns for this state. Under certain health care programs, the State of Oregon may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(3) Under those health care programs, the State of Oregon pays millions of dollars each year to provide medical assistance for persons for health conditions associated with cigarette smoking.

(4) It is the policy of the State of Oregon that financial burdens imposed on this state by cigarette smoking be borne by tobacco product manufacturers rather than by this state to the extent that such manufacturers either determine to enter into a settlement with the State of Oregon or are found culpable by the courts.

(5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the State of Oregon. The Master Settlement Agreement obligates those manufacturers, in return for a release of past, present and certain future claims against them as described in the Master Settlement Agreement:

(a) To pay substantial sums to the State of Oregon (tied in part to their volume of sales);

(b) To fund a national foundation devoted to the interests of public health; and

(c) To make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(6) It would be contrary to the policy of the State of Oregon if those tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that this state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State of Oregon to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

[Formerly 293.530]

Note: See note under 323.800.



Section 323.806 - Required actions by manufacturers.

(1) Become a Participating Manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(2)(a) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

(A) For 1999, $0.0094241 per unit sold after October 23, 1999.

(B) For 2000, $0.0104712 per unit sold.

(C) For each of the years 2001 and 2002, $0.0136125 per unit sold.

(D) For each of the years 2003 through 2006, $0.0167539 per unit sold.

(E) For 2007 and each year thereafter, $0.0188482 per unit sold.

(b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) of this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(A) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State of Oregon or any releasing party located or residing in this state. Funds shall be released from escrow under this subparagraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in Oregon in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that agreement after final determination of all adjustments, that the manufacturer would have been required to make on account of such units sold had it been a Participating Manufacturer (as that term is defined in the Master Settlement Agreement), the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(C) To the extent not released from escrow under subparagraph (A) or (B) of this paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State of Oregon against any tobacco product manufacturer that fails to place into escrow the funds required under this subsection. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this subsection shall:

(A) Be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(B) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

(C) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) for a period not to exceed two years. Each failure to make an annual deposit required under this section shall constitute a separate violation.

[Formerly 293.535]

Note: The amendments to 323.806 [formerly 293.535] by section 22, chapter 801, Oregon Laws 2003, become operative only if there is a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003. If the court enters a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003, the amendments to 323.806 by section 22, chapter 801, Oregon Laws 2003, become operative 31 days after entry of the final judgment. See section 25, chapter 801, Oregon Laws 2003. The text that, if the court enters a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003, is operative 31 days after entry of the final judgment is set forth for the user’s convenience.
Any tobacco product manufacturer selling cigarettes to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after October 23, 1999, shall do one of the following:

(1) Become a Participating Manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(2)(a) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

(A) For 1999, $0.0094241 per unit sold after October 23, 1999.

(B) For 2000, $0.0104712 per unit sold.

(C) For each of the years 2001 and 2002, $0.0136125 per unit sold.

(D) For each of the years 2003 through 2006, $0.0167539 per unit sold.

(E) For 2007 and each year thereafter, $0.0188482 per unit sold.

(b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) of this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(A) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State of Oregon or any releasing party located or residing in this state. Funds shall be released from escrow under this subparagraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than this state’s allocable share of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that agreement other than the inflation adjustment) had it been a Participating Manufacturer (as that term is defined in the Master Settlement Agreement), the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(C) To the extent not released from escrow under subparagraph (A) or (B) of this paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State of Oregon against any tobacco product manufacturer that fails to place into escrow the funds required under this subsection. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this subsection shall:

(A) Be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(B) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

(C) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) for a period not to exceed two years. Each failure to make an annual deposit required under this section shall constitute a separate violation.

Note: See note under 323.800.



Section 323.810 - Definitions for ORS 323.810 to 323.816.

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit F to the Smokeless Tobacco Master Settlement Agreement.

(2) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by or is under common ownership or control with another person. For purposes of defining "affiliate":

(a) "Owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more; and

(b) "Person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(3) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1 billion, where such arrangement requires that such financial institution hold the escrowed funds’ principal for the benefit of releasing parties and prohibits the tobacco product manufacturer who is placing the funds into escrow from using, accessing or directing the use of the escrowed funds’ principal except as consistent with ORS 323.816 (2)(b).

(4) "Released claims" has the meaning given that term in section II(gg) of the Smokeless Tobacco Master Settlement Agreement.

(5) "Releasing parties" has the meaning given that term in section II(ii) of the Smokeless Tobacco Master Settlement Agreement.

(6) "Smokeless Tobacco Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the State of Oregon and leading United States tobacco product manufacturers.

(7) "Smokeless tobacco products" means moist snuff, as defined in ORS 323.500, or chewing tobacco, as defined in section 5702 of the Internal Revenue Code.

(8)(a) "Tobacco product manufacturer" means an entity that, after September 28, 2009, directly (and not exclusively through any affiliate):

(A) Manufactures smokeless tobacco products anywhere that such manufacturer intends to be sold in the United States, including smokeless tobacco products intended to be sold in the United States through an importer (except where such importer is an Original Participating Manufacturer, as defined in section II(cc) of the Smokeless Tobacco Master Settlement Agreement), that will be responsible for the payments under the Smokeless Tobacco Master Settlement Agreement with respect to such smokeless tobacco products as a result of the provisions of section VI(b) of the Smokeless Tobacco Master Settlement Agreement and that pays the taxes specified in section II(w) of the Smokeless Tobacco Master Settlement Agreement, and provided that the manufacturer of such smokeless tobacco products does not market or advertise such smokeless tobacco products in the United States);

(B) Is the first purchaser anywhere for resale in the United States of smokeless tobacco products manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

(b) "Tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless such affiliate is itself a tobacco product manufacturer under paragraph (a) of this subsection.

(9) "Units sold" means the number of individual containers of smokeless tobacco products sold in the State of Oregon by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State of Oregon. The Department of Revenue shall adopt such rules as are necessary to ascertain the amount of state excise tax paid on the smokeless tobacco products of such tobacco product manufacturer for each year. A unit container shall contain 3.2 ounces of moist snuff, as defined in ORS 323.500, or 3.0 ounces of chewing tobacco.

[2009 c.717 §18]



Section 323.813 - Findings and purpose.

(2) Use of smokeless tobacco products also presents serious financial concerns for this state. Under certain health care programs, the State of Oregon may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with the use of smokeless tobacco, and those persons may have a legal entitlement to receive such medical assistance.

(3) Under those health care programs, the State of Oregon pays millions of dollars each year to provide medical assistance for persons for health conditions associated with the use of smokeless tobacco products.

(4) It is the policy of the State of Oregon that financial burdens imposed on this state by the use of smokeless tobacco be borne by tobacco product manufacturers rather than by this state to the extent that such manufacturers either determine to enter into a settlement with the State of Oregon or are found culpable by the courts.

(5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, titled the "Smokeless Tobacco Master Settlement Agreement," with the State of Oregon. The Smokeless Tobacco Master Settlement Agreement obligates those manufacturers, in return for a release of past, present and certain future claims against them as described in the Smokeless Tobacco Master Settlement Agreement:

(a) To pay substantial sums to the State of Oregon (tied in part to their volume of sales);

(b) To fund a national foundation devoted to the interests of public health; and

(c) To make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(6) It would be contrary to the policy of the State of Oregon if those tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that this state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State of Oregon to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

[2009 c.717 §19]



Section 323.816 - Required actions by manufacturer.

(a) Comply with the requirements imposed on Participating Manufacturers that are set forth in sections III, V and VII of the Smokeless Tobacco Master Settlement Agreement; or

(b) Place into a qualified escrow fund, by April 15 of the year following the year in question, the amount of $0.40 per unit sold for 2010 or such amount adjusted for inflation for each year thereafter.

(2) A tobacco product manufacturer that places funds into escrow pursuant to this section shall receive the interest or other appreciation on such funds as earned. The funds themselves shall be released from escrow only under the following circumstances:

(a) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State of Oregon or any releasing party located or residing in this state. Funds shall be released from escrow under this paragraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

(b) To refund any excess amount owed to a tobacco product manufacturer when the tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in Oregon in a particular year was greater than the Smokeless Tobacco Master Settlement Agreement payments, as determined pursuant to section IX(c) of that agreement after final determination of all adjustments, that the manufacturer would have been required to make on account of such units sold had it been a Participating Manufacturer, as defined in section II(ee) of the Smokeless Tobacco Master Settlement Agreement; or

(c) To refund funds to a tobacco product manufacturer 25 years after the date on which they were placed in escrow, only if the funds were not released from escrow under paragraph (a) or (b) of this subsection.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this section shall annually certify to the Attorney General that it is in compliance with this section. The Attorney General may bring a civil action on behalf of the State of Oregon against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(a) Be required within 15 days to place such funds into escrow as shall bring the manufacturer into compliance with this section. The court, upon a finding of a violation of this section, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(b) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring the manufacturer into compliance with this section. The court, upon a finding of a knowing violation of this section, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

(c) In the case of a second knowing violation, be prohibited from selling smokeless tobacco products to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) for a period not to exceed two years. Each failure to make an annual deposit required under this section shall constitute a separate violation.

[2009 c.717 §20]



Section 323.850 - Legislative findings.

(2) The Legislative Assembly declares that it is the intent of ORS 323.850 to 323.862 to align state law with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.) and 26 U.S.C. 5754.

[1999 c.1077 §1]

Note: 323.850 to 323.865 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 323 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 323.853 - Definitions for ORS 323.850 to 323.862.

(1) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains:

(a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(b) Tobacco, in any form, that is functional in the product and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(c) Any roll of tobacco that is wrapped in any substance containing tobacco and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (a) of this subsection.

(2) "Cigarette" includes "roll-your-own," which is any tobacco that, because of its appearance, type, packaging or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of the definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(3) "Cigarette distributor" means any person or business that sells or distributes cigarettes to a tobacco retailer.

(4) "Package" means a package, carton or container of any kind in which cigarettes are offered for sale, sold or otherwise distributed or intended for distribution to consumers.

(5) "Tobacco product manufacturer" has the meaning given that term in ORS 323.800.

(6) "Tobacco retailer" means any person or business that offers cigarettes for sale to members of the public.

[1999 c.1077 §2]

Note: See note under 323.850.



Section 323.856 - Tax stamps prohibited on cigarette packages not meeting federal requirements.

(a) The package differs in any respect from all the requirements of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.) on October 23, 1999, for the placement of labels, warnings or any other information upon a package of cigarettes that is to be sold within the United States;

(b) The package has been imported into the United States in violation of 26 U.S.C. 5754 or 19 U.S.C. 1681a, or implementing regulations of the federal laws listed in this paragraph;

(c) The package is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S." or similar wording indicating that the manufacturer did not intend that the product be sold in the United States; or

(d) The package, or package containing individually stamped packages, has been altered by adding, masking or deleting the wording described in paragraph (c) of this subsection.

(2) Any person who sells or holds for sale cigarette packages to which are affixed a tax stamp in violation of this section commits the same offense as possessing or selling cigarettes without a tax stamp.

(3) The Department of Justice shall notify the Department of Revenue in writing when a determination has been made that a cigarette distributor, on or after the date specified in the notice issued under ORS 323.859, has sold or held for resale cigarette packages to which a stamp has been affixed in violation of this section. Upon notification of such violation, the Department of Revenue shall automatically suspend the license of the cigarette distributor for a period of 90 days. Upon determination by the Department of Justice of any subsequent violation of this section by the distributor, the Department of Revenue shall revoke the distributor’s license consistent with the provisions of ORS 323.140.

(4) On or after the date specified in the notice issued under ORS 323.859, the Oregon State Police or any other law enforcement agency may seize or, acting in coordination with the Department of Revenue, destroy or sell back for destruction or export only to the manufacturer or licensed exporter "only to export" cigarette packages to which is affixed a tax stamp in violation of this section. Notwithstanding the provisions of ORS 323.320, the Department of Revenue shall not refund or credit to a distributor the denominated value of tax stamps when such seizure, destruction or sale back to the manufacturer has occurred.

(5) A violation of this section is an unlawful practice under ORS 336.184 and 646.605 to 646.652.

[1999 c.1077 §3; 2001 c.696 §4]

Note: See note under 323.850.



Section 323.859 - Notice; effect of failure to receive notice.

(a) All licensed Oregon cigarette distributors informing the distributors of the licensing provisions of ORS 323.856; and

(b) All tobacco retailers and cigarette distributors informing the retailers and distributors of the penalties for holding or selling cigarettes in violation of ORS 323.856.

(2) The notice shall specify a date, not earlier than the 60th day or later than the 90th day after the date on which the notice is mailed, after which a penalty may be imposed or seizures, destruction or sales may take place under ORS 323.850 to 323.862.

(3) The notice shall be in writing and sent by first class mail. The mailing shall be made by the Department of Revenue.

(4) Failure of tobacco retailers or cigarette distributors to receive written notice is not a defense to any action to suspend or revoke a license of a cigarette distributor or to an action involving the seizure of cigarettes.

[1999 c.1077 §4]

Note: See note under 323.850.



Section 323.862 - Disclosure of information.

[1999 c.1077 §5; 2005 c.22 §229]

Note: See note under 323.850.



Section 323.865 - Rulemaking authority.

[1999 c.1077 §6]

Note: See note under 323.850.



Section 323.990



Section 323.992



Section 323.995






Chapter 324 - Oil and Gas Tax

Section 324.050 - Definitions.

(1) "Department" means the Department of Revenue.

(2) "Gas" means natural gas and casinghead gas.

(3) "Gross value" or "gross sales value" means the actual cash price prevailing for oil or gas of the kind, character and quality of the oil or gas subject to the tax imposed under this chapter at the time such oil or gas is produced, as determined by the department.

(4) "Gross production" means the total volume of oil or gas extracted from a well, including oil or gas extracted but not sold. "Gross production" does not include the extraction from a well of any oil or gas reinjected therein for storage.

(5) "Produced and saved" means extracted and sold, extracted and used or extracted and retained for later sale or use.

(6) "Oil" means petroleum, crude oil, mineral oil and casinghead gas.

(7) "Person" includes partnership, corporation, association, fiduciary, trustee and any combination of individuals.

(8) "Quarter" and "quarterly" mean calendar quarters.

[1981 c.889 §1]



Section 324.070 - Imposition of tax; rate; basis of levy.

(2) The tax levied shall be measured by the value of the whole production, including what is commonly known as the royalty interest.

[1981 c.889 §2; 1991 c.459 §322]



Section 324.080 - Exemptions of gross sales value.

[1981 c.889 §3]



Section 324.090 - State and local government interests exempt; credit of taxes imposed by state and local governments.

(2) There shall be allowed as a credit against taxes imposed by this chapter all ad valorem taxes imposed by the state, counties, cities, towns, school districts and other municipal corporations and political subdivisions upon any property rights attached to or inherent in the right to produce oil and gas, upon producing oil and gas leases, upon machinery, appliances and equipment used in and around any well producing oil or gas and actually used in the operation of the well, upon oil and gas produced in the state and upon any investment in any property mentioned or described in this subsection.

[1981 c.889 §4]



Section 324.110 - Quarterly payment of tax; computation of prevailing cash price.

(2) On oil or gas sold at the time of production, the gross production tax shall be paid by the purchaser, and the purchaser shall and is authorized to deduct in making settlements with the producer or royalty owner, the amount of tax so paid. In the event oil on which the gross production tax becomes due is not sold at the time of production but is retained or used by the producer, the tax on the oil not so sold shall be paid by the producer, including the tax due on royalty oil not sold. In settlement with the royalty owner, the producer shall have the right to deduct the amount of the tax so paid on royalty oil or to deduct royalty oil equivalent in value at the time the tax becomes due with the amount of the tax paid.

(3) The amount of gas produced and used for fuel or otherwise used in the operation of any lease or premises in the drilling for or production of oil or gas, or for repressuring, shall not be considered for the purpose of this chapter as gas actually produced and saved.

(4) When oil or gas is sold at a sale price that does not represent the cash price prevailing for oil or gas of like kind, character or quality in the field from which such product is produced, the department may require the tax to be paid upon the basis of the prevailing cash price then being paid at the time of production in the field for oil, or gas of like kind, quality and character.

[1981 c.889 §5]



Section 324.120 - Statement by taxpayer; other required information.

(a) Full description of the property by lease name, subdivision of quarter section, section, township and range from which the oil or gas was produced;

(b) The name of the producer;

(c) The gross amount of the oil or gas purchased;

(d) The total value of the oil or gas at the price paid, if purchased at time of production;

(e) The formation from which the oil or gas is produced; and

(f) The prevailing market price of oil or gas sold at time of production.

(2) If a purchaser of oil or gas pays the tax, the producer of the oil or gas for which the tax is being paid shall make available to the purchaser all information required under subsection (1) of this section. In lieu of the statement, a purchaser, at time of production, may furnish a true verified copy of the regular settlement sheet in use by such purchaser, if the sheet contains all the information required.

[1981 c.889 §6]



Section 324.130 - Statement of producer; filing of statement.

(a) The name of the property and the description by subdivision of quarter section, section, township and range;

(b) The gross amount of oil or gas produced and saved;

(c) The name of the purchaser and the price paid by the purchaser; and

(d) The formation from which the oil or gas is produced.

(2) Each report required by this section shall be filed on separate forms as to product and county.

[1981 c.889 §7; 2005 c.94 §112]



Section 324.140 - Penalty for delinquent reports; report of claimed exempt royalties.

(2) When royalty is claimed to be exempt from taxation by law, the facts on which claims of exemption are based and other information as the Department of Revenue may require shall be furnished in the report.

[1981 c.889 §8; 1983 c.740 §98]



Section 324.170 - Audit; interest on delinquent tax or deficiency.

(2) A delinquent tax or deficiency shall bear interest at the rate established under ORS 305.220 for each month, or any fraction thereof, from the time the tax was due.

[1981 c.889 §10; 1982 s.s.1 c.16 §24; 1995 c.650 §48]



Section 324.180 - Notice to person liable for unpaid tax.

[1981 c.889 §11; 1991 c.249 §27]



Section 324.190 - Collection of unpaid tax.

(2) At any time after issuing a warrant under this section, the department may record the warrant in the County Clerk Lien Record of any county of this state. Recording of the warrant has the effect described in ORS 205.125. After recording a warrant, the department may direct the sheriff for the county in which the warrant is recorded to levy upon and sell the real and personal property of the taxpayer found within that county, and to levy upon any currency of the taxpayer found within that county, for the application of the proceeds or currency against the amount reflected in the warrant and the sheriff’s cost of executing the warrant. The sheriff shall proceed on the warrant in the same manner prescribed by law for executions issued against property pursuant to a judgment, and is entitled to the same fees as provided for executions issued against property pursuant to a judgment. The fees of the sheriff shall be added to and collected as a part of the warrant liability.

(3) In the discretion of the department a warrant under this section may be directed to any agent authorized by the department to collect this tax. In the execution of the warrant the agent has the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

(4) Until a warrant under this section is satisfied in full, the department has the same remedies to enforce the claim for taxes against the taxpayer as if the state had a recorded judgment against the taxpayer for the amount of the tax.

[1981 c.889 §12; 1983 c.696 §18; 1985 c.761 §22; 1989 c.625 §79; 2003 c.576 §206; 2011 c.389 §6; 2011 c.661 §9]



Section 324.200 - Release of lien on real estate.

(2) In addition to the release of the lien provided for in subsection (1) of this section, the department may execute releases in the following cases, which releases shall be conclusive evidence of the extinguishment of the lien:

(a) If the department finds that the liability for the amount of the warrant, together with all interest, penalties and costs in respect thereto has been satisfied.

(b) If the department finds that the fair market value of that part of the property remaining subject to the lien is at least double the amount of the liability remaining unsatisfied in respect of such tax and the amount of all prior liens upon the property.

(c) If there is furnished to the department a bond, in such form and with the security the department considers sufficient, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case conditioned upon the payment of the amount of the warrant, together with all interest in respect thereof, within 60 days after the issuance of the release.

(d) If there is paid to the department in partial satisfaction of the amount of the warrant an amount not less than the value, as determined by the department, of the interest of the State of Oregon in the part of the property to be so discharged. In determining such value the department shall give consideration to the fair market value of the part of the property to be so discharged and to such liens thereon as have priority to the lien of the State of Oregon.

[1981 c.889 §13; 1991 c.331 §55; 1997 c.631 §460]



Section 324.210 - Status of taxes, interest and penalties as debt; limitation on time of collection.

[1981 c.889 §14]



Section 324.240 - Payment of tax when oil or gas in litigation.

[1981 c.889 §16]



Section 324.310 - Powers of department.

(1) Require any producer of oil or gas, purchaser of oil or gas, agent or employee of any producer or purchaser or the owner of any royalty interest in oil or gas to furnish any additional information considered by the department to be necessary for the purpose of correctly computing the amount of tax imposed by this chapter;

(2) Examine the books, records and files of any producer, purchaser or royalty owner;

(3) Administer oaths and compel the attendance of witnesses and the production of books, records and papers of any person by subpoena; and

(4) Make any investigation considered necessary to a full and complete determination as to the amount of production from any oil or gas location, or of any producer of oil or gas, and as to the correct determination of taxes due under this chapter.

[1981 c.889 §9; 1995 c.650 §49]



Section 324.320 - Rulemaking authority of department.

(2) The department may, at its option and discretion, require a sufficient bond from any person charged with the making and filing of reports and the payment of the taxes imposed by this chapter. The bond shall run to the State of Oregon and shall be conditioned upon the making and filing of reports as required by law, upon compliance with the rules of the department, and for the prompt payment, by the principal, of all taxes justly due the state by virtue of the provisions of this chapter.

(3) When any reports required have not been filed, or may be insufficient to furnish all the information required by the department, the department shall institute, in the name of the State of Oregon, upon relation of the department, any necessary action or proceedings in the court having jurisdiction, to enjoin the person from continuing operations until the reports have been filed as required, and in all proper cases, injunction shall issue without bond from the State of Oregon.

(4) Upon showing that the state is in danger of losing its claims or the property is being mismanaged, dissipated or concealed, a receiver shall be appointed at the suit of the state.

[1981 c.889 §18]



Section 324.340 - Net revenue payable to Common School Fund.

(2) The amount of moneys necessary to pay refunds and expenses of the Department of Revenue incurred in the administration of this chapter are continuously appropriated to the Department of Revenue from the suspense account referred to in subsection (1) of this section.

[1981 c.889 §20]



Section 324.410 - Prohibited conduct; civil penalty.

(a) Fail to pay any tax or to make, sign or verify any return or to supply any information required;

(b) Make, render, sign or verify any false or fraudulent return or statement; or

(c) Supply any false or fraudulent information.

(2) A person or an officer or employee of a corporation or a member or employee of a partnership who violates subsection (1) of this section is liable to a civil penalty of not more than $10,000, to be recovered by the Attorney General, in the name of the state, in any court of competent jurisdiction. The penalty provided in this subsection shall be in addition to all other penalties in this chapter.

[1981 c.889 §19]



Section 324.510 - Content of statement or settlement sheet.

[1981 c.889 §17]



Section 324.520 - Duty to furnish information to department; penalty.

(2) It shall be the duty of every person engaged in the operation of a refinery for the processing of oil or gas in the State of Oregon to furnish quarterly to the department, upon forms prescribed by the department, any and all information relative to the amount of oil or gas subject to gross production tax that has been processed by it during the quarterly period, and oil on hand at the close of the period, that may be required to properly enforce the provisions of this chapter.

(3) It shall be the duty of every person engaged in the purchase or storing of oil subject to gross production tax in the State of Oregon to furnish quarterly a report to the department, upon forms prescribed by the department, showing the amount of oil in storage, giving, along with other information required, the location, identity, character and capacity of the storage receptacle in which the oil is stored.

(4) All reports required under this section, shall be filed for each quarter and shall be delinquent if not filed on or before the 45th day following the preceding quarterly period. The failure of any person to comply with the provisions of this section shall make the person liable to a penalty of $25 for each day the person fails or refuses to furnish a statement or comply with the provisions of this chapter. The penalty may be recovered at the suit of the state, on relation of the department. Any penalty so collected shall be deposited in the suspense account referred to in ORS 324.340.

[1981 c.889 §15]









Volume : 09 - Education and Culture

Chapter 326 - State Administration of Education

Section 326.003



Section 326.005



Section 326.010

CHIEF EDUCATION OFFICE

Note: Sections 1 to 3 and 11, chapter 519, Oregon Laws 2011, provide:

Sec. 1. Chief Education Office; duties; rules. (1) The Chief Education Office is established for the purpose of coordinating with education stakeholders to establish a unified public education system that ensures that all public school students in this state reach the educational goals established for this state.

(2) The duties of the office include:

(a) Coordinating with education stakeholders to streamline and connect early childhood services to public education from kindergarten through grade 12 and to streamline and connect public education from kindergarten through grade 12 to post-secondary education. To fulfill this duty, the office shall collaborate with:

(A) The Early Learning Council.

(B) The State Board of Education.

(C) The Higher Education Coordinating Commission.

(D) The Teacher Standards and Practices Commission.

(E) The Youth Development Council.

(b) Coordinating with education stakeholders to provide a seamless education system that:

(A) Eliminates systemic barriers;

(B) Provides educational equity for opportunity and success; and

(C) Meets educational goals established for this state by:

(i) Being culturally responsive; and

(ii) Identifying existing strengths among collaborating partners and including those strengths in the construction and implementation of state agency initiatives.

(c) Providing an integrated, statewide data system that contains student-level outcomes from all public education institutions in order to allow for longitudinal analysis and research.

(d) Working with the Quality Education Commission to identify best practices for school districts and the costs and benefits of the adoption of those best practices by school districts.

(e) Collaborating with education stakeholders to develop and review the educational goals established for this state.

(f) Monitoring and reporting on state progress toward achieving the educational goals established for this state, as measured by targets and outcomes.

(3) In accordance with applicable provisions of ORS chapter 183, the office may adopt rules necessary for the administration of the laws that the office is charged with administering. [2011 c.519 §1; 2011 c.519 §8; 2012 c.36 §§20,21; 2015 c.774 §1]

Sec. 2. Chief Education Officer; qualifications; duties. (1) The Governor shall appoint a Chief Education Officer who shall serve at the pleasure of the Governor.

(2) The Chief Education Officer shall serve as the administrative head of the Chief Education Office.

(3) The Chief Education Officer shall be a person who, by training and experience, is well qualified to:

(a) Perform the duties of the office, as determined by the Governor; and

(b) Assist in carrying out the purposes of the Chief Education Office.

(4) The Chief Education Officer shall:

(a) Have direction and control over the positions identified in paragraph (b) of this subsection for matters related to the design and organization of multiagency planning.

(b) Coordinate with the following persons for matters related to the other duties of the Chief Education Office:

(A) The Early Learning System Director.

(B) The Deputy Superintendent of Public Instruction.

(C) The executive director of the Higher Education Coordinating Commission.

(D) The executive director of the Teacher Standards and Practices Commission.

(E) The Youth Development Director. [2011 c.519 §2; 2012 c.36 §1; 2013 c.747 §29; 2015 c.774 §4]

Sec. 3. Oregon Education Investment Fund. (1) The Oregon Education Investment Fund is established in the State Treasury, separate and distinct from the General Fund. Moneys in the Oregon Education Investment Fund may be invested and reinvested. Interest earned by the Oregon Education Investment Fund shall be credited to the fund.

(2) Moneys in the Oregon Education Investment Fund are continuously appropriated to the Chief Education Office for the purpose of funding the duties of the office related to early childhood learning and public education from kindergarten through post-secondary education. [2011 c.519 §3; 2015 c.774 §5]

Sec. 11. Transfer of records and property from Chief Education Office. (1) On June 30, 2019, the Chief Education Officer shall deliver to the Early Learning System Director all records and property within the jurisdiction of the Chief Education Officer that relate to the duties, functions and powers of the Early Learning Council. The Early Learning System Director shall take possession of the records and property.

(2) On June 30, 2019, the Chief Education Officer shall deliver to the Superintendent of Public Instruction all records and property within the jurisdiction of the Chief Education Officer that relate to the duties, functions and powers of the State Board of Education. The superintendent shall take possession of the records and property.

(3) On June 30, 2019, the Chief Education Officer shall deliver to the executive director of the Higher Education Coordinating Commission all records and property within the jurisdiction of the Chief Education Officer that relate to the duties, functions and powers of the Higher Education Coordinating Commission. The executive director shall take possession of the records and property.

(4) On June 30, 2019, the Chief Education Officer shall deliver to the executive director of the Teacher Standards and Practices Commission all records and property within the jurisdiction of the Chief Education Officer that relate to the duties, functions and powers of the Teacher Standards and Practices Commission. The executive director shall take possession of the records and property.

(5) On June 30, 2019, the Chief Education Officer shall deliver to the Youth Development Director all records and property within the jurisdiction of the Chief Education Officer that relate to the duties, functions and powers of the Youth Development Council. The Youth Development Director shall take possession of the records and property.

(6) The Governor shall resolve any disputes relating to transfers of records and property under this section, and the Governor’s decision is final. [2011 c.519 §11; 2012 c.37 §2; 2015 c.774 §6]

Note: Section 72, chapter 774, Oregon Laws 2015, provides:

Sec. 72. Sunset of Chief Education Office. (1)(a) Section 1, chapter 519, Oregon Laws 2011, as amended by section 8, chapter 519, Oregon Laws 2011, sections 20 and 21, chapter 36, Oregon Laws 2012, and section 1, chapter 774, Oregon Laws 2015, is repealed on June 30, 2019.

(b) Section 2, chapter 519, Oregon Laws 2011, as amended by section 1, chapter 36, Oregon Laws 2012, section 29, chapter 747, Oregon Laws 2013, and section 4, chapter 774, Oregon Laws 2015, is repealed on June 30, 2019.

(c) Section 3, chapter 519, Oregon Laws 2011, as amended by section 5, chapter 774, Oregon Laws 2015, is repealed on June 30, 2019.

(2) The amendments to ORS 326.021 by section 42, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(3) The amendments to ORS 326.300 by section 43, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(4) The amendments to ORS 326.425 by section 44, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(5) The amendments to ORS 326.430 by section 45, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(6) The amendments to ORS 326.500 by section 46, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(7) The amendments to ORS 327.380 by section 8, chapter 739, Oregon Laws 2013, become operative on June 30, 2019.

(8) The amendments to ORS 327.800 by section 67a, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(9) The amendments to ORS 327.810 by section 68a, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(10) The amendments to ORS 327.815 by section 69a, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(11) The amendments to ORS 327.820 by section 70a, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(12) The amendments to ORS 342.208 by section 53, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(13) The amendments to ORS 342.350 by section 54, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(14) The amendments to ORS 342.410 by section 55, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(15) The amendments to ORS 342.443 by section 56, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(16) The amendments to ORS 342.950 by section 57, chapter 774, Oregon Laws 2015, and section 8c, chapter 790, Oregon Laws 2015, become operative on June 30, 2019.

(17) The amendments to ORS 351.077 [renumbered 350.100] by section 75a, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(18) The amendments to ORS 351.203 [renumbered 352.018] by section 58, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(19) The amendments to ORS 351.725 [renumbered 350.065] by section 60, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(20) The amendments to ORS 351.735 [renumbered 350.075] by section 61, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(21) The amendments to ORS 417.796 by section 62, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(22) The amendments to ORS 417.847 by section 63, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(23) The amendments to ORS 417.852 by section 64, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(24) The amendments to ORS 660.324 by section 65, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(25) The amendments to section 11, chapter 188, Oregon Laws 2015 [342.448], by section 76a, chapter 774, Oregon Laws 2015, become operative on June 30, 2019.

(26) Section 8, chapter 85, Oregon Laws 2014, becomes operative on June 30, 2019.

(27) The amendments to sections 11 [344.059] and 12 [344.141] of this 2015 Act by sections 13 and 14 of this 2015 Act [sections 13 and 14, chapter 763, Oregon Laws 2015] become operative on June 30, 2019. [2015 c.774 §72; 2015 c.682 §14; 2015 c.763 §20]



Section 326.011 - Policy.

[1965 c.100 §1; 1971 c.513 §8; 2013 c.747 §176]



Section 326.020



Section 326.021 - State Board of Education membership.

(a) The State Treasurer, or the designee of the State Treasurer;

(b) The Secretary of State, or the designee of the Secretary of State; and

(c) Seven members, appointed by the Governor for a term of four years beginning July 1 of the year of appointment, subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. A person appointed under this paragraph may not be appointed to serve consecutively more than two full terms as a board member.

(2) In making appointments under subsection (1) of this section, the Governor shall select from residents of Oregon one member from each congressional district and two members from the state at large. An appointed member may not be engaged in teaching or participate in the administration or operation of any school.

(3) The Governor may remove appointed members of the State Board of Education for cause at any time after notice and public hearing.

(4) The State Treasurer and the Secretary of State, or the designee of the State Treasurer or Secretary of State, are nonvoting, ex officio members of the board.

(5) The board shall coordinate and collaborate with the Chief Education Office as provided by section 1, chapter 519, Oregon Laws 2011.

[1965 c.100 §3 (enacted in lieu of 326.060); 1969 c.695 §4; 1971 c.485 §1; 1985 c.565 §56; 1993 c.45 §2; 2009 c.446 §1; 2013 c.624 §§87,88; 2015 c.774 §12]

Note: The amendments to 326.021 by section 42, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The State Board of Education shall consist of:

(a) The State Treasurer, or the designee of the State Treasurer;

(b) The Secretary of State, or the designee of the Secretary of State; and

(c) Seven members, appointed by the Governor for a term of four years beginning July 1 of the year of appointment, subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. A person appointed under this paragraph may not be appointed to serve consecutively more than two full terms as a board member.

(2) In making appointments under subsection (1) of this section, the Governor shall select from residents of Oregon one member from each congressional district and two members from the state at large. An appointed member may not be engaged in teaching or participate in the administration or operation of any school.

(3) The Governor may remove appointed members of the State Board of Education for cause at any time after notice and public hearing.

(4) The State Treasurer and the Secretary of State, or the designee of the State Treasurer or Secretary of State, are nonvoting, ex officio members of the board.



Section 326.030



Section 326.031 - Vacancies.

[1965 c.100 §4; 1985 c.565 §57; 2009 c.446 §2]



Section 326.040



Section 326.041 - Meetings; election and term of chairperson; compensation and expenses.

(2) The board shall elect one of its members to serve as chairperson of the board for one year commencing July 1. In case the office of chairperson of the board is permanently vacated for any reason, the board may elect a new chairperson to serve until the June 30 next following.

(3) A member is entitled to compensation and expenses as provided in ORS 292.495.

[1965 c.100 §5; 1967 c.507 §3; 1969 c.314 §21; 1971 c.656 §1; 1987 c.474 §1; 1993 c.15 §1; 1993 c.45 §3]



Section 326.050



Section 326.051 - Board functions; rules.

(1) In addition to such other duties as are prescribed by law and pursuant to the requirement of ORS chapter 183, the State Board of Education shall:

(a) Establish state standards for public kindergartens and public elementary and secondary schools consistent with the policies stated in ORS 326.011.

(b) Adopt rules for the general governance of public kindergartens and public elementary and secondary schools.

(c) Prescribe required or minimum courses of study.

(d) Adopt rules regarding school and interscholastic activities.

(e) Adopt rules that provide that no public elementary or secondary school shall discriminate in determining participation in interscholastic activities. As used in this paragraph, "discrimination" has the meaning given that term in ORS 659.850.

(f) Adopt rules that will eliminate the use and purchase of elemental mercury, mercury compounds and mercury-added instructional materials by public elementary and secondary schools.

(2) The State Board of Education may:

(a) Consistent with the laws of this state, accept money or property not otherwise provided for under paragraph (b) of this subsection, which is donated for the use or benefit of the public kindergartens and public elementary and secondary schools and use such money or property for the purpose for which it was donated. Until it is used, the board shall deposit any money received under this paragraph in a special fund with the State Treasurer as provided in ORS 293.265 to 293.275.

(b) Apply for federal funds and accept and enter into any contracts or agreements on behalf of the state for the receipt of such funds from the federal government or its agencies for:

(A) Educational purposes, including but not limited to any funds available for the school lunch program;

(B) Career and technical education programs in public elementary and secondary schools; and

(C) Any grants available to the state or its political subdivisions for general federal aid for public kindergartens, public elementary schools and public secondary schools and their auxiliary services, improvement of teacher preparation, teacher salaries, construction of school buildings, administration of the Department of Education and any other educational activities under the jurisdiction of the State Board of Education.

(c) Adopt rules to administer the United States Department of Agriculture’s National School Lunch Program and School Breakfast Program for public and private prekindergarten through grade 12 schools and residential child care facilities.

[1965 c.100 §6; 1965 c.519 §14; 1967 c.67 §24; 1969 c.284 §1; 1971 c.513 §9; 1973 c.707 §1; 1975 c.459 §1; 1975 c.605 §17a; 1981 c.91 §1; 1987 c.404 §2; 1987 c.474 §2; 1989 c.834 §§12,13; 1993 c.45 §§5,6; 2001 c.530 §1; 2003 c.14 §146; 2003 c.151 §1; 2009 c.94 §1; 2011 c.313 §17; 2013 c.747 §37]



Section 326.054



Section 326.056



Section 326.058



Section 326.060



Section 326.061



Section 326.063



Section 326.065



Section 326.070



Section 326.071



Section 326.075



Section 326.080



Section 326.081



Section 326.090



Section 326.095



Section 326.100



Section 326.102



Section 326.104



Section 326.106



Section 326.110



Section 326.111 - Department of Education; composition; functions.

(2) The Department of Education shall consist of:

(a) Agencies and officers that are added by law to the Department of Education; and

(b) The administrative organizations and staffs required for the performance of the department’s functions.

(3) All administrative functions of the State Board of Education shall be exercised through the Department of Education, and the department shall exercise all administrative functions of the state relating to supervision, management and control of schools not conferred by law on some other agency. [1965 c.100 §10; 1967 c.552 §22; 1989 c.491 §2; 1991 c.757 §1; 1991 c.886 §2; 1993 c.45 §12; 1999 c.39 §3; 2005 c.209 §3]

Note: Sections 1 and 2, chapter 728, Oregon Laws 2015, provide:

Sec. 1. Task Force on Class Sizes. (1) The Task Force on Class Sizes is established for the purpose of determining appropriate class sizes of students, identifying methods to reduce class sizes and determining the cost for the methods to reduce class sizes.

(2) The task force consists of 15 members appointed as follows:

(a) The President of the Senate shall appoint one member from the majority party of the Senate and one member from the minority party of the Senate.

(b) The Speaker of the House of Representatives shall appoint one member from the majority party of the House of Representatives and one member from the minority party of the House of Representatives.

(c) The Governor shall appoint the following 11 members taking into consideration geographic and demographic diversity:

(A) One member who is a district superintendent.

(B) One member who is a chairperson of a school district board.

(C) One member who is a board member of a parent organization.

(D) One member who is a teacher in any grade from kindergarten through grade 5.

(E) One member who is a teacher in any grade from grades 6 through 8.

(F) One member who is a teacher in any grade from grades 9 through 12.

(G) One member who is in a leadership position for a bargaining representative for teachers.

(H) One member who is a member of a bargaining representative for teachers.

(I) Two members who represent local nonprofit organizations that regularly work with public schools.

(J) One member who represents the Department of Education.

(3) The task force shall:

(a) Determine appropriate class sizes based on grade, types of students and subject area content.

(b) Identify options to reduce class sizes.

(c) Identify the costs associated with the options identified under paragraph (b) of this subsection.

(4) When fulfilling the task force’s duties described in subsection (3) of this section and making recommendations for legislation, the task force shall take into consideration:

(a) The optimization of student learning outcomes and long-term impacts.

(b) The enhancement of efficiency and effectiveness in the provision of educational services to students at all grade levels.

(c) The allowance of sufficient flexibility for individual school districts and schools in determining maximum class sizes, particularly within the confines of budgetary limitations.

(d) Cultural and historical appropriateness.

(e) The incorporation of best practices for teaching students.

(5) A majority of the members of the task force constitutes a quorum for the transaction of business.

(6) Official action by the task force requires the approval of a majority of the members of the task force.

(7) The task force shall elect one of its members to serve as chairperson.

(8) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(9) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(10) The task force may adopt rules necessary for the operation of the task force.

(11) The task force shall submit a report in the manner provided by ORS 192.245, and may include recommendations for legislation, to the interim committee of the Legislative Assembly related to education no later than September 15, 2016.

(12) The Legislative Administration Committee shall provide staff support to the task force.

(13) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Legislative Administration Committee for purposes of the task force.

(14) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.728 §1]

Sec. 2. Repeal. Section 1 of this 2015 Act is repealed on December 31, 2016. [2015 c.728 §2]

Note: Section 1, chapter 567, Oregon Laws 2015, provides:

Sec. 1. Report on best practices to reduce dropout rates. (1) The Department of Education shall produce a report that describes the best practices used by school districts in this state to reduce dropout rates, including strategies or activities used to increase high school graduation rates or to reduce chronic absenteeism. The department shall make the report available to the public on the department’s website.

(2) For the purpose of producing the report described in subsection (1) of this section, the department shall request school districts to submit to the department a description of the practices used by the school districts to reduce dropout rates, including strategies or activities used to increase high school graduation rates or to reduce chronic absenteeism. Responses by school districts to the request made under this subsection are voluntary.

(3)(a) No later than December 31, 2015, a school district that chooses to provide information in response to the request described in subsection (2) of this section must submit the information to the department.

(b) No later than February 1, 2016, the department shall submit the report described in subsection (1) of this section to the interim legislative committees on education and make the report available to the public on the department’s website.

[2015 c.567 §1]



Section 326.113 - Employee transfer of unused sick leave.

(2) When an employee of a school district or an education service district leaves the district to become an employee of the Department of Education, the employee may transfer any accrued but unused sick leave to the department and may use the transferred sick leave in accordance with the sick leave policy of the department.

[2007 c.119 §1]



Section 326.115 - Department of Education Account.

[2001 c.716 §12]



Section 326.120



Section 326.125 - Office of School Facilities; rules.

(1) Distributing hardship grants to school districts with facility needs. Grants awarded under this section may not exceed $500,000 and shall be provided to school districts based on the order in which the Department of Education receives the completed applications for the grants. A school district may be eligible for a grant under this subsection if the school district meets requirements established by the State Board of Education by rule, including any requirements to provide matching funds.

(2) Providing technical assistance and establishing and maintaining standards for facilities assessments and long-range facilities plans for school districts.

(3) Administering a certification program for qualified providers of technical assistance for the purposes described in subsection (2) of this section.

(4) Providing grants to school districts for the cost of technical assistance for the purposes described in subsection (2) of this section. The State Board of Education may establish by rule requirements for a school district to receive a grant under this subsection. Grants for a school district under this subsection may not exceed:

(a) $20,000 for a facilities assessment;

(b) $25,000 for a long-range facilities plan; and

(c) $25,000 for a seismic assessment or other specialized assessment.

(5) Maintaining the Oregon School Facilities Database. The database must include information that:

(a) Assists with analyzing, planning and prioritizing school capital improvement needs for school districts by providing district-to-district and school-to-school comparisons; and

(b) Is required by the State Board of Education by rule.

(6) Administering the grant program described in ORS 286A.801.

[2015 c.783 §5]



Section 326.130



Section 326.131



Section 326.133



Section 326.136



Section 326.140



Section 326.150



Section 326.300 - Governor as Superintendent of Public Instruction; appointment of deputy.

(2)(a) The Governor, acting as Superintendent of Public Instruction, shall appoint a Deputy Superintendent of Public Instruction. The deputy superintendent must have at least five years of experience in the administration of an elementary school or a secondary school. The appointment of the deputy superintendent shall be subject to confirmation by the Senate as provided by ORS 171.562 and 171.565.

(b) The deputy superintendent shall:

(A) Perform any act or duty of the office of Superintendent of Public Instruction that is designated by the Governor, and the Governor is responsible for any acts of the deputy superintendent.

(B) Coordinate with the Chief Education Officer as provided by section 2, chapter 519, Oregon Laws 2011.

(3) The deputy superintendent may be removed from office by the Governor following consultation with the State Board of Education.

(4) The deputy superintendent shall receive a salary set by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the deputy superintendent in the performance of official duties.

[2011 c.731 §2 (enacted in lieu of 326.330); 2012 c.36 §§7,12; 2015 c.774 §13]

Note: The amendments to 326.300 by section 43, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) As provided by section 1, Article VIII of the Oregon Constitution, the Governor is the Superintendent of Public Instruction.

(2)(a) The Governor, acting as Superintendent of Public Instruction, shall appoint a Deputy Superintendent of Public Instruction. The deputy superintendent must have at least five years of experience in the administration of an elementary school or a secondary school. The appointment of the deputy superintendent shall be subject to confirmation by the Senate as provided by ORS 171.562 and 171.565.

(b) The deputy superintendent shall perform any act or duty of the office of Superintendent of Public Instruction that is designated by the Governor, and the Governor is responsible for any acts of the deputy superintendent.

(3) The deputy superintendent may be removed from office by the Governor following consultation with the State Board of Education.

(4) The deputy superintendent shall receive a salary set by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the deputy superintendent in the performance of official duties.



Section 326.305



Section 326.310 - Superintendent’s educational duties.

(1) Act as administrative officer of the State Board of Education.

(2) Act as executive head of the Department of Education and direct and supervise all activities of the department.

(3) Assist all district school boards and education service district boards in answering questions concerning the proper administration of the school laws, the rules of the State Board of Education and the ministerial duties of school officers and teachers. The decision of the superintendent shall guide school officers and teachers in the performance of their duties relating to the matters decided. The superintendent may submit any question to the State Board of Education which shall then decide the question.

(4) Obtain and compile such statistical information relative to the condition and operation of the public schools as the superintendent or the state board may consider advisable for the advancement of education and for the information of the state board and the public.

(5) Appoint, subject to the State Personnel Relations Law and with the approval of the State Board of Education, such personnel as may be necessary for the performance of the duties of the office of the superintendent. The Superintendent of Public Instruction may designate one or more suitable persons to sign or countersign warrants, vouchers, certificates or other papers and documents requiring the signature of the superintendent.

(6) Administer and supervise adult education programs in the public elementary and secondary schools.

(7) Perform such other functions as may be necessary to the performance of the duties of the superintendent.

[1965 c.100 §11; 1989 c.491 §3; 1993 c.45 §13; 1995 c.67 §37; 1999 c.938 §3; 2003 c.226 §2; 2013 c.747 §38]



Section 326.320 - Fees for supplies and publications provided by department.

(2) The superintendent shall deposit all moneys received under subsection (1) of this section in the Education Cash Account established by ORS 327.485. The Department of Education shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged.

[1965 c.100 §12; 1979 c.570 §1; 1993 c.45 §14; 2011 c.313 §1]



Section 326.323 - Superintendent’s signature on public contracts.

[2001 c.37 §1]



Section 326.327 - Agreement by superintendent to ensure availability of instruction of Chinese language.

[2010 c.13 §1]



Section 326.330



Section 326.340 - Disposition of conference fees by superintendent; disbursement of fees.

(1) When the Superintendent of Public Instruction has possession or control of conference fees that are made available for training programs sponsored in whole or in part by the Department of Education, the fees shall be deposited with the State Treasurer in the Education Training Revolving Account which is established and which shall be separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

(2) Disbursements from the account to persons lawfully entitled thereto may be made by the Superintendent of Public Instruction or designee, by checks or orders drawn upon the State Treasurer.

[1989 c.966 §76]



Section 326.350 - Authority for department staff to serve on education-related organizations; Educational Organizations Fund; disbursements.

(2) The Educational Organizations Fund is established. Moneys received under this section shall be deposited with the State Treasurer in the Educational Organizations Fund which shall be separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

(3) Disbursements from the account to persons lawfully entitled thereto may be made by the Superintendent of Public Instruction or designee, by checks or orders drawn upon the State Treasurer.

[1989 c.966 §77; 2001 c.104 §107]



Section 326.355



Section 326.370



Section 326.373



Section 326.375



Section 326.380



Section 326.382



Section 326.400



Section 326.410



Section 326.425 - Early Learning Council; purpose; members; rules.

(2) The council is established to oversee a unified system of early learning services for the purpose of ensuring that children enter school ready to learn. The Early Learning Council shall ensure that children enter school ready to learn by:

(a) Serving as the state advisory council for purposes of the federal Head Start Act, as provided by ORS 417.796.

(b) Implementing and overseeing a system that coordinates the delivery of early learning services.

(c) Overseeing the Oregon Early Learning System created by ORS 417.727.

(3) The council consists of members appointed as provided by subsections (4) and (5) of this section.

(4)(a) The Governor shall appoint nine voting members who are appointed for a term of four years and serve at the pleasure of the Governor. A person appointed under this subsection may not be appointed to serve more than two consecutive full terms as a council member.

(b) When determining whom to appoint to the council under this subsection, the Governor shall:

(A) Ensure that each congressional district of this state is represented;

(B) Ensure that each member meets the following qualifications:

(i) Demonstrates leadership skills in civics or the member’s profession;

(ii) To the greatest extent practicable, contributes to the council’s representation of the geographic, ethnic, gender, racial and economic diversity of this state; and

(iii) Contributes to the council’s expertise, knowledge and experience in early childhood development, early childhood care, early childhood education, family financial stability, populations disproportionately burdened by poor education outcomes and outcome-based best practices; and

(C) Solicit recommendations from the Speaker of the House of Representatives for at least two members and from the President of the Senate for at least two members.

(5) In addition to the members appointed under subsection (4) of this section, the Governor shall appoint voting, ex officio members who represent the state agencies and other entities that are required to be represented on a state advisory council for purposes of the federal Head Start Act and who represent the tribes of this state.

(6) The activities of the council shall be directed and supervised by the Early Learning System Director who is appointed by the Governor and serves at the pleasure of the Governor.

(7) In accordance with applicable provisions of ORS chapter 183, the council may adopt rules necessary for the administration of the laws that the council is charged with administering.

(8) The council shall coordinate and collaborate with the Chief Education Office as provided by section 1, chapter 519, Oregon Laws 2011.

[2011 c.519 §4; 2012 c.36 §§22a,22b; 2012 c.37 §3; 2015 c.774 §§14,14a]

Note: The amendments to 326.425 by section 44, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The Early Learning Council is established.

(2) The council is established to oversee a unified system of early learning services for the purpose of ensuring that children enter school ready to learn. The Early Learning Council shall ensure that children enter school ready to learn by:

(a) Serving as the state advisory council for purposes of the federal Head Start Act, as provided by ORS 417.796.

(b) Implementing and overseeing a system that coordinates the delivery of early learning services.

(c) Overseeing the Oregon Early Learning System created by ORS 417.727.

(3) The council consists of members appointed as provided by subsections (4) and (5) of this section.

(4)(a) The Governor shall appoint nine voting members who are appointed for a term of four years and serve at the pleasure of the Governor. A person appointed under this subsection may not be appointed to serve more than two consecutive full terms as a council member.

(b) When determining whom to appoint to the council under this subsection, the Governor shall:

(A) Ensure that each congressional district of this state is represented;

(B) Ensure that each member meets the following qualifications:

(i) Demonstrates leadership skills in civics or the member’s profession;

(ii) To the greatest extent practicable, contributes to the council’s representation of the geographic, ethnic, gender, racial and economic diversity of this state; and

(iii) Contributes to the council’s expertise, knowledge and experience in early childhood development, early childhood care, early childhood education, family financial stability, populations disproportionately burdened by poor education outcomes and outcome-based best practices; and

(C) Solicit recommendations from the Speaker of the House of Representatives for at least two members and from the President of the Senate for at least two members.

(5) In addition to the members appointed under subsection (4) of this section, the Governor shall appoint voting, ex officio members who represent the state agencies and other entities that are required to be represented on a state advisory council for purposes of the federal Head Start Act and who represent the tribes of this state.

(6) The activities of the council shall be directed and supervised by the Early Learning System Director who is appointed by the Governor and serves at the pleasure of the Governor.

(7) In accordance with applicable provisions of ORS chapter 183, the council may adopt rules necessary for the administration of the laws that the council is charged with administering.

Note: Section 2, chapter 773, Oregon Laws 2015, provides:

Sec. 2. Evaluation of Early Learning Hubs. (1) The Early Learning Council shall conduct an evaluation of Early Learning Hubs that assesses the efficacy of the Early Learning Hubs with respect to:

(a) Creating an aligned, coordinated and family-centered system of early learning services;

(b) Increasing coordination and collaboration among entities involved in, and providers of services related to, early learning services, education and health and human services;

(c) Increasing focus on outcomes; and

(d) Improving outcomes, including but not limited to outcomes associated with school readiness, for populations defined by statute or rule as being at-risk.

(2) The evaluation performed under subsection (1) of this section must also assess, with respect to Early Learning Hubs:

(a) Governance structure;

(b) Funding mechanisms and metrics for providing funding; and

(c) Compilation and use of data.

(3) The council may contract with a third party to perform the evaluation required by this section.

(4) No later than February 1, 2019, the council shall submit a report to the interim legislative committees on education and early learning regarding the findings and recommendations made as a result of the evaluation performed under this section. The report shall include recommendations for legislative changes based upon the findings and recommendations made as a result of the evaluation.

[2015 c.773 §2]



Section 326.430 - Early Learning Division; Early Learning System Director.

(2) The division shall function under the direction and control of the Early Learning Council with the Early Learning System Director serving as the administrative officer. The director shall coordinate with the Chief Education Officer as provided by section 2, chapter 519, Oregon Laws 2011.

[2013 c.624 §1; 2015 c.774 §15]

Note: The amendments to 326.430 by section 45, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The Early Learning Division is established in the Department of Education. The purpose of the division is to ensure that children enter school ready to succeed.

(2) The division shall function under the direction and control of the Early Learning Council with the Early Learning System Director serving as the administrative officer.



Section 326.435 - Early Learning Division Fund.

(2) Moneys in the Early Learning Division Fund consist of:

(a) Amounts donated to the fund;

(b) Moneys transferred to the fund from the federal government, state agencies and local governments;

(c) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(d) Investment earnings received on moneys in the fund; and

(e) Other amounts deposited in the fund from any source.

(3) Moneys in the fund are continuously appropriated to the Department of Education for the purpose of fulfilling the duties, functions and powers of the Early Learning Division.

(4) The department may establish accounts and subaccounts within the fund when the department determines that accounts or subaccounts are necessary or desirable and may credit any interest or income derived from moneys in the fund to any account or subaccount in the fund.

[2012 c.37 §10; 2013 c.624 §19]



Section 326.500 - STEM Investment Council; purpose; council director; annual report.

(2)(a) The council is established for the purpose of assisting the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission in jointly developing and overseeing a long-term strategy that advances the following educational goals related to science, technology, engineering and mathematics:

(A) Double the percentage of students in 4th and 8th grades who are proficient or advanced in mathematics and science, as determined using a nationally representative assessment of students’ knowledge in mathematics and science; and

(B) Double the number of students who earn a post-secondary degree requiring proficiency in science, technology, engineering or mathematics.

(b) Achievement of the goals described in paragraph (a) of this subsection shall be determined based on a comparison between the 2014-2015 school year or academic year and the 2024-2025 school year or academic year.

(3) To advance the educational goals described in subsection (2) of this section, the council shall make recommendations to:

(a) The Superintendent of Public Instruction regarding the administration of the STEM Investment Grant Program established in ORS 327.380;

(b) The Superintendent of Public Instruction regarding the distribution of moneys under ORS 327.372; and

(c) The Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission regarding other investments in science, technology, engineering and mathematics that are made or overseen by the Chief Education Office.

(4) The council consists of nine members from the private sector who are jointly appointed by the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission and serve at the pleasure of the superintendent and the executive director.

(5) To aid and advise the council in the performance of the council’s duties, the council:

(a) Shall recruit educators and administrators from kindergarten through grade 12 and from post-secondary education to be nonvoting advisory members of the council;

(b) May recruit nonvoting advisory members to the council who are in addition to the members identified in paragraph (a) of this subsection; and

(c) May establish advisory and technical committees that the council considers necessary.

(6)(a) The Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission shall jointly appoint a council director. The council director shall serve at the pleasure of the superintendent and the executive director.

(b) Except as otherwise directed by the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission, the activities of the council shall be directed and supervised by the council director.

(7) Members of the council are not entitled to compensation or reimbursement for expenses and serve as volunteers of the council.

(8) The council shall submit an annual report to the Chief Education Office and the Legislative Assembly on the progress made toward achieving the goals described in subsection (2) of this section and the distribution of funds under the STEM Investment Grant Program.

[2013 c.739 §1; 2013 c.736 §§4,6; 2015 c.366 §§74,75; 2015 c.763 §§5,6,7; 2015 c.767 §245; 2015 c.774 §16]

Note 1: The amendments to 326.500 by section 46, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The STEM Investment Council is established. The council shall function under the joint direction and control of the State Board of Education and the Higher Education Coordinating Commission.

(2)(a) The council is established for the purpose of assisting the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission in jointly developing and overseeing a long-term strategy that advances the following educational goals related to science, technology, engineering and mathematics:

(A) Double the percentage of students in 4th and 8th grades who are proficient or advanced in mathematics and science, as determined using a nationally representative assessment of students’ knowledge in mathematics and science; and

(B) Double the number of students who earn a post-secondary degree requiring proficiency in science, technology, engineering or mathematics.

(b) Achievement of the goals described in paragraph (a) of this subsection shall be determined based on a comparison between the 2014-2015 school year or academic year and the 2024-2025 school year or academic year.

(3) To advance the educational goals described in subsection (2) of this section, the council shall make recommendations to:

(a) The Superintendent of Public Instruction regarding the administration of the STEM Investment Grant Program established in ORS 327.380;

(b) The Superintendent of Public Instruction regarding the distribution of moneys under ORS 327.372; and

(c) The Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission regarding other investments in science, technology, engineering and mathematics that are made or overseen by the State Board of Education or the Higher Education Coordinating Commission.

(4) The council consists of nine members from the private sector who are jointly appointed by the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission and serve at the pleasure of the superintendent and the executive director.

(5) To aid and advise the council in the performance of the council’s duties, the council:

(a) Shall recruit educators and administrators from kindergarten through grade 12 and from post-secondary education to be nonvoting advisory members of the council;

(b) May recruit nonvoting advisory members to the council who are in addition to the members identified in paragraph (a) of this subsection; and

(c) May establish advisory and technical committees that the council considers necessary.

(6)(a) The Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission shall jointly appoint a council director. The council director shall serve at the pleasure of the superintendent and the executive director.

(b) Except as otherwise directed by the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission, the activities of the council shall be directed and supervised by the council director.

(7) Members of the council are not entitled to compensation or reimbursement for expenses and serve as volunteers of the council.

(8) The council shall submit an annual report to the State Board of Education, Higher Education Coordinating Commission and the Legislative Assembly on the progress made toward achieving the goals described in subsection (2) of this section and the distribution of funds under the STEM Investment Grant Program.

Note 2: The amendments to 326.500 by section 47, chapter 774, Oregon Laws 2015, become operative July 1, 2025. See section 48, chapter 774, Oregon Laws 2015. The text that is operative on and after July 1, 2025, including amendments by section 46, chapter 774, Oregon Laws 2015, is set forth for the user’s convenience. (1) The STEM Investment Council is established. The council shall function under the joint direction and control of the State Board of Education and the Higher Education Coordinating Commission.

(2)(a) The council is established for the purpose of assisting the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission in jointly developing and overseeing a long-term strategy that advances the following educational goals related to science, technology, engineering and mathematics:

(A) Having a specified percentage of students in 4th and 8th grades who are proficient or advanced in mathematics and science, as determined using a nationally representative assessment of students’ knowledge in mathematics and science; and

(B) Having a specified number of students who earn a post-secondary degree requiring proficiency in science, technology, engineering or mathematics.

(b) Achievement of the goals described in paragraph (a) of this subsection shall be determined based on percentages and numbers determined by the council.

(3) To advance the educational goals described in subsection (2) of this section, the council shall make recommendations to:

(a) The Superintendent of Public Instruction regarding the administration of the STEM Investment Grant Program established in ORS 327.380;

(b) The Superintendent of Public Instruction regarding the distribution of moneys under ORS 327.372; and

(c) The Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission regarding other investments in science, technology, engineering and mathematics that are made or overseen by the State Board of Education or the Higher Education Coordinating Commission.

(4) The council consists of nine members from the private sector who are jointly appointed by the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission and serve at the pleasure of the superintendent and the executive director.

(5) To aid and advise the council in the performance of the council’s duties, the council:

(a) Shall recruit educators and administrators from kindergarten through grade 12 and from post-secondary education to be nonvoting advisory members of the council;

(b) May recruit nonvoting advisory members to the council who are in addition to the members identified in paragraph (a) of this subsection; and

(c) May establish advisory and technical committees that the council considers necessary.

(6)(a) The Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission shall jointly appoint a council director. The council director shall serve at the pleasure of the superintendent and the executive director.

(b) Except as otherwise directed by the Superintendent of Public Instruction and the executive director of the Higher Education Coordinating Commission, the activities of the council shall be directed and supervised by the council director.

(7) Members of the council are not entitled to compensation or reimbursement for expenses and serve as volunteers of the council.

(8) The council shall submit an annual report to the State Board of Education, Higher Education Coordinating Commission and the Legislative Assembly on the progress made toward achieving the goals described in subsection (2) of this section and the distribution of funds under the STEM Investment Grant Program.

Note 3: Sections 2 and 3, chapter 739, Oregon Laws 2013, provide:

Sec. 2. Report findings used to develop long-term strategy. When developing the long-term strategy that advances the educational goals related to science, technology, engineering and mathematics described in section 1 (2) of this 2013 Act [326.500 (2)], the STEM Investment Council shall take into consideration the findings of the report submitted by the Task Force on STEM Access and Success as required by section 1, chapter 94, Oregon Laws 2012. [2013 c.739 §2]

Sec. 3. Section 2 of this 2013 Act is repealed on June 30, 2018.

[2013 c.739 §3]



Section 326.510



Section 326.520 - Acquisition of intellectual property by board.

The State Board of Education may acquire intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes and ideas. Such property may be acquired:

(1) By gift.

(2) By outright purchase with money in the Board of Education Invention Fund or otherwise made available for such purpose.

(3) By assignment pursuant to a contract whereby the board undertakes to aid in the development of the assigned property and to pay the assignor a share of any money received on account of its ownership or management thereof.

[Formerly 326.102]



Section 326.530 - Management, development and disposition of intellectual property.

(1) The State Board of Education may manage, develop or dispose of property acquired under ORS 326.520 in any manner deemed by the board to be in the public interest. The board may contract with any person regarding such management, development or disposition.

(2) The board may determine the terms and conditions of any transaction authorized by ORS 326.520 to 326.540 and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate pertinent information in appropriate research and industrial circles.

(3) If the board deems it inadvisable to proceed with the development or management of property acquired under ORS 326.520, it may reassign such property to the person from whom it was acquired upon being compensated for any expenditure made on account of such property.

[Formerly 326.104]



Section 326.540 - Revenue from intellectual property; Board of Education Invention Fund; purpose.

(2) The moneys in the Board of Education Invention Fund are continuously appropriated to the board for the following purposes:

(a) To pay the agreed share of an assignor of intellectual property.

(b) For the advancement of research in an institution under its control.

(c) For the acquisition, management or development of intellectual property.

[Formerly 326.106; 2005 c.755 §18]



Section 326.543 - Adverse possession.

(a) "Education service district" has the meaning given that term in ORS 334.003.

(b) "Facility" means the school operated under ORS 346.010.

(c) "Post-secondary institution" means:

(A) A community college as defined in ORS 341.005;

(B) A public university listed in ORS 352.002; and

(C) The Oregon Health and Science University.

(d) "School district" has the meaning given that term in ORS 330.005.

(2) The interest or estate of an education service district, a facility, a post-secondary institution or a school district in any real property may not be extinguished or diminished by adverse possession.

[2007 c.552 §1; 2009 c.562 §19; 2011 c.637 §104]



Section 326.547 - Public education facility information database.

(2)(a) The database required by this section shall provide information on preschool facilities and facilities serving any grades in kindergarten through grade 12 and any related auxiliary buildings and properties. The department may require school districts and education service districts to provide the following information to the department for inclusion in the database:

(A) The name of the facility;

(B) The square footage of the facility;

(C) The year the facility was built;

(D) The major renovations made to the facility in the preceding 30 years;

(E) The outstanding bonded indebtedness of the school district or education service district;

(F) The year, amount and purpose of the last bond request approved by voters of the school district or education service district;

(G) Operations and maintenance costs of the facility;

(H) Technical upgrades needed for the facility;

(I) Health and safety upgrades needed for the facility;

(J) Energy usage of the facility; and

(K) Other publicly available information about the facility.

(b) In addition to the requirements of paragraph (a) of this subsection, the database required by this section:

(A) Must be accessible by the public; and

(B) May include functions and other options that are available only to the Department of Education and to school districts.

(3) If a school district or education service district is unable to provide any of the information required under subsection (2) of this section from existing data or without acquiring additional resources, the school district or education service district may request a waiver of the requirement for that information from the Superintendent of Public Instruction.

(4) The department may enter into a contract with a public or private entity for the purpose of maintaining the facility information database described in this section.

[2013 c.773 §4]



Section 326.549 - School facilities advisory group.

(2) The advisory group convened under this section shall consist of:

(a) Experts in finance, architecture, engineering and construction; and

(b) Representatives of school districts.

(3) The advisory group shall assist the superintendent in issues related to school facilities. To assist the superintendent, the advisory group shall:

(a) Review the grant program established by ORS 286A.801;

(b) Review the certification program for qualified providers of technical assistance described in ORS 326.125 (3);

(c) Review the maintenance of the Oregon School Facilities Database described in ORS 326.125 (5); and

(d) Advise the superintendent on any needed changes of programs related to school facilities or capital costs of school districts.

[2015 c.783 §6]



Section 326.550



Section 326.551



Section 326.554



Section 326.560

INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

Note: Sections 1 to 6 and 8, chapter 110, Oregon Laws 2014, provide:

Sec. 1. Interstate Compact on Educational Opportunity for Military Children. The Interstate Compact on Educational Opportunity for Military Children is enacted into law and entered into on behalf of this state with all other jurisdictions legally joining therein in the form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from a previous school district or variations in entrance or age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs and participation in extracurricular academic, athletic and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard or the military reserve forces who are on active duty orders pursuant to 10 U.S.C. chapters 1209 and 1211 and members described in 32 U.S.C. 502(f).

B. "Children of military families" means a school-aged child, enrolled in kindergarten through grade 12, in the household of an active duty member.

C. "Compact commissioner" means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means the period one month prior to the service members’ departure from their home station on military orders though six months after return to their home station.

E. "Education records" means official records, files and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student’s cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

F. "Extracurricular activities" means a voluntary activity sponsored by the school, the local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performance, contests, athletic competitions, demonstrations, displays and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means the commission that is created under Article IX of this compact, which is generally referred to as the Interstate Commission.

H. "Local education agency" means a local school district.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, home port facility for any ship or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other United States territory. The term does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects.

K. "Nonmember state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought or caused to be sent or brought.

M. "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, that implements, interprets or prescribes a policy or provision of this compact, or that is an organizational, procedural or practice requirement of the Interstate Commission, and that has the force and effect of statutory law in a member state, and includes the amendment, repeal or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other United States territory.

P. "State education agency" means the Department of Education.

Q. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through grade 12.

R. "Transition" means:

1. The formal and physical process of transferring from school to school; or

2. The period of time in which a student moves from one school in the sending state to another school in the receiving state.

S. "Uniformed service" means the Army, Navy, Air Force, Marine Corps, Coast Guard, the commissioned corps of the National Oceanic and Atmospheric Administration and the commissioned corps of the United States Public Health Service.

T. "Veteran" means a person who served in the uniformed services and who was discharged or released from the uniformed services under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B of this Article, this compact shall apply to the children of:

1. Active duty members of the uniformed services as defined in this compact, including members of the National Guard or the military reserve forces who are on active duty orders pursuant to 10 U.S.C. chapters 1209 and 1211 and members described in 32 U.S.C. 502(f);

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. Inactive members of the National Guard or the military reserve forces;

2. Members of the uniformed services now retired, except as provided in Section A of this Article;

3. Veterans of the uniformed services, except as provided in Section A of this Article; and

4. Other Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATION RECORDS

AND ENROLLMENT

A. Unofficial or hand-carried education records. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial education records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records and transcripts. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student’s official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. Compacting states shall give 30 days from the date of enrollment, or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age. Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT AND ATTENDANCE

A. Course placement. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student’s enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to honors, International Baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student’s academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in a course.

B. Educational program placement. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or based on participation or placement in like programs in the sending state. Such programs include, but are not limited to, talented and gifted programs and English as a second language programs. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services.

1. In compliance with the federal requirements of the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on the student’s current individualized education program. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

2. In compliance with the requirements of section 504 of the Rehabilitation Act, 29 U.S.C. 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing section 504 or Title II plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. Local education agency administrative officials shall have flexibility in waiving course or program prerequisites, or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by this compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with the student’s parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment.

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law, shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which the child was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. State and local education agencies shall facilitate the opportunity for transitioning military children’s inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. States shall accept exit or end-of-course exams required for graduation from the sending state, national norm-referenced achievement tests or alternative testing that is given in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in the student’s senior year, then the provisions of Section C of this Article shall apply.

C. Transfers during senior year. Should a military student transferring at the beginning or during the student’s senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state’s participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership may include at least: the state superintendent of education, a superintendent of a school district with a high concentration of military children, a representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The Governor of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact. The individual appointed to this position must be a member of the uniformed service. The Department of Education of the State of Oregon shall assist the military family education liaison in the performance of the duties of the position.

C. The compact commissioner responsible for the administration and management of the state’s participation in the compact shall be appointed by the Governor or as otherwise determined by each member state. The individual appointed to this position must have experience in the education of military children.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON

EDUCATIONAL OPPORTUNITY

FOR MILITARY CHILDREN

The member states hereby create the Interstate Commission on Educational Opportunity for Military Children. The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state’s compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative may not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rule making, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of this compact, including enforcement and compliance with the provisions of this compact, its bylaws and rules, and other such duties as deemed necessary. The Department of Defense shall serve as an ex officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in this compact. The Interstate Commission and its committees may close a meeting, or portion thereof, when it determines by a two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission’s internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information that is privileged or confidential;

4. Involve accusing a person of a crime or formally censuring a person;

5. Disclose information of a personal nature if disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission’s participation in a civil action or other legal proceeding.

H. Cause its legal counselor designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes that shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of this compact or its rules or when issues subject to the jurisdiction of this compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF

THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of this compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission and the bylaws, using all necessary and proper means, including but not limited to the use of the judicial process.

E. To establish and maintain offices that shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees, including but not limited to an executive committee as required by Article IX, Section E of this compact, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate Commission’s personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding this compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of this compact, including but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of this compact after the payment and reserving of all of its debts and obligations; and

7. Providing start-up rules for initial administration of this compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice chairperson and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson’s absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive committee, officers and personnel.

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for, the Interstate Commission to provide for the creation of rules, operating procedures and administrative and technical support functions; and

c. Planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission’s executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties or responsibilities, provided that such person shall not be protected from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission’s executive director and employees or Interstate Commission representatives, acting within the scope of such person’s employment or duties for acts, errors or omissions occurring within such person’s state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, a member state, the Interstate Commission or the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney’s fees and costs, obtained against such persons arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF

THE INTERSTATE COMMISSION

A. Rulemaking authority. The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking procedure. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981, Uniform Laws Annotated, Vol. 15, p. I (2000), as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission’s authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt this compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT

AND DISPUTE RESOLUTION

A. Oversight.

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate this compact’s purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of this compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, technical assistance, suspension and termination.

1. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. If a member state has defaulted, the Interstate Commission shall provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from this compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in this compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state’s legislature and each of the member states.

5. The state that has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or that has been suspended or terminated from this compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

C. Dispute resolution.

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes that are subject to this compact and that may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement.

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission may, by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of this compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF

THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE

AND AMENDMENT

A. Any state is eligible to become a member state.

B. This compact shall become effective and binding upon legislative enactment of this compact into law by no less than 10 of the states. The effective date may be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of this compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of this compact by all states.

C. The Interstate Commission may propose amendments to this compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal.

1. Once effective, this compact shall continue in force and remain binding upon each and every member state provided that a member state may withdraw from this compact by specifically repealing the statute that enacted this compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state’s intent to withdraw within 60 days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting this compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of compact.

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state that reduces the membership in this compact to one member state.

2. Upon the dissolution of this compact, this compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of this compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT

AND OTHER LAWS

A. Other laws.

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states’ laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding effect of the compact.

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

______________________________________________________________________________ [2014 c.110 §1]

Sec. 2. Annual assessment. (1) If the Interstate Commission levies an annual assessment as described in Article XIV of the Interstate Compact on Educational Opportunity for Military Children under section 1 of this 2014 Act, the Department of Education shall fund the annual assessment.

(2) For purposes of funding the annual assessment, the department may accept contributions of funds and assistance from any source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of the Interstate Compact on Educational Opportunity for Military Children under section 1 of this 2014 Act. [2014 c.110 §2]

Sec. 3. State Council for Educational Opportunity for Military Children. There is established a State Council for Educational Opportunity for Military Children, as described in Article VIII of the Interstate Compact on Educational Opportunity for Military Children under section 1 of this 2014 Act, consisting of the military family education liaison and the compact commissioner. The Governor may appoint other individuals to the state council and shall make a good faith effort to ensure that other individuals appointed are individuals who are described in Article VIII of the Interstate Compact on Educational Opportunity for Military Children under section 1 of this 2014 Act and who are well informed on the principles of education of military children. [2014 c.110 §3]

Sec. 4. Meetings. The State Council for Educational Opportunity for Military Children shall meet at least once every three months through the use of telephone or other electronic means and in accordance with ORS 192.610 to 192.690 and 192.672. [2014 c.110 §4]

Sec. 5. Administrative support. The Oregon Military Department shall provide administrative support to the State Council for Educational Opportunity for Military Children. [2014 c.110 §5]

Sec. 6. Authority to adopt policies. The State Council for Educational Opportunity for Military Children may adopt policies to carry out the duties assigned to the state council. [2014 c.110 §6]

Sec. 8. Repeal. This 2014 Act [chapter 110, Oregon Laws 2014] is repealed on December 31, 2019. [2014 c.110 §8]



Section 326.565 - Standards for student records; rules.

(a) Shall include requirements under which a school district or other educational entity will transfer student education records pursuant to ORS 326.575.

(b) May be applied differently to persons 18 years of age or older.

(2) The board shall distribute the rules that are adopted under subsection (1) of this section to all school districts and shall make the rules available on the website of the Department of Education.

(3) School districts shall make the rules received under subsection (2) of this section available to the public schools in the district and to the public.

[1993 c.806 §3 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.15 §1; 2015 c.519 §1]



Section 326.575 - Records when student transfers or is placed elsewhere; notice to parents; amendments to records; rules.

(2) Any public or private school, state institution, day treatment program, residential treatment program, detention facility or youth care center receiving the request described in subsection (1) of this section shall transfer all student education records relating to the particular student to the requesting school, institution, program, facility or center no later than 10 days after the receipt of the request. The education records shall include any education records relating to the particular student retained by an education service district.

(3) Notwithstanding subsections (1) and (2) of this section, for students who are in substitute care programs:

(a) A school, institution, program, facility or center shall notify the school, institution, program, facility or center in which the student was formerly enrolled and shall request the student’s education records within five days of the student seeking initial enrollment; and

(b) Any school, institution, program, facility or center receiving a request for a student’s education records shall transfer all student education records relating to the particular student to the requesting school, institution, program, facility or center no later than five days after the receipt of the request.

(4) Each educational institution that has custody of the student’s education records shall annually notify parents and eligible students of their right to review and propose amendments to the records. The State Board of Education shall specify by rule the procedure for reviewing and proposing amendments to a student’s education records. If a parent’s or eligible student’s proposed amendments to a student’s education records are rejected by the educational institution, the parent or eligible student shall receive a hearing on the matter. The State Board of Education shall specify by rule the procedure for the hearing.

(5) As used in this section:

(a) "Day treatment program" means a program described in ORS 343.961.

(b) "Detention facility" has the meaning given that term in ORS 419A.004.

(c) "Educational institution" means a public or private school, education service district, state institution, day treatment program, residential treatment program or youth care center.

(d) "Residential treatment program" means a program described in ORS 343.961.

(e) "Substitute care program" has the meaning given that term in ORS 339.133.

(f) "Youth care center" means a center as defined in ORS 420.855.

[1993 c.806 §4 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.15 §2; 2001 c.681 §1; 2005 c.521 §3; 2011 c.313 §2; 2011 c.701 §4]



Section 326.580 - Electronic student records; rules.

(a) An "educational institution" as defined in ORS 326.575.

(b) A state agency.

(c) A local correctional facility.

(2) The State Board of Education may adopt by rule standards for the content and format of an Oregon electronic student record. An Oregon electronic student record may be used to transfer student record information from one educational institution to another.

(3) The board may define the Oregon electronic student record to constitute a full and complete copy of the official student permanent record, student education record, student vision health record, student dental health record and certificate of immunization status that are required by state and federal law.

(4) The standards established by the board shall include procedures and criteria for participation in the Oregon electronic student record program by educational institutions. An educational institution may apply to the Department of Education for a certificate of participation in the Oregon electronic student record program.

(5) An educational institution that is approved for participation in the Oregon electronic student record program by the Department of Education:

(a) Shall not be required to forward by mail or other means physical items such as original documents or photocopies to a receiving educational institution that also is approved for participation in the program. This paragraph does not apply to special education records that are specifically required by federal law to be physically transferred.

(b) May elect to designate the Oregon electronic student record as the official student record.

(c) Shall retain the official student record in compliance with state and federal law.

[2001 c.450 §1; 2013 c.585 §4; 2015 c.558 §4]



Section 326.585



Section 326.587



Section 326.589



Section 326.591



Section 326.600

CRIMINAL OFFENDER



Section 326.603 - Authority of school districts and schools to obtain fingerprints and criminal records check of employees and contractors; fee.

(a) A school district or private school contractor, whether part-time or full-time, or an employee of a contractor, whether part-time or full-time, who has direct, unsupervised contact with students as determined by the district or private school.

(b) A person newly hired, whether part-time or full-time, by a school district or private school in a capacity not described in ORS 342.223 (1).

(c) A person who is a community college faculty member providing instruction:

(A) At the site of an early childhood education program or at a school site as part of an early childhood education program; or

(B) At a kindergarten through grade 12 school site during the regular school day.

(d) A person who is an employee of a public charter school.

(2)(a) A school district shall send to the Department of Education for purposes of a criminal records check any information, including fingerprints, for each person described in subsection (1) of this section.

(b) A private school may send to the Department of Education for purposes of a criminal records check any information, including fingerprints, for each person described in subsection (1)(a), (b) or (c) of this section.

(3) The Department of Education shall request that the Department of State Police conduct a criminal records check as provided in ORS 181A.195 and may charge the school district or private school a fee as established by rule under ORS 181A.195. The school district or private school may recover its costs or a portion thereof from the person described in subsection (1) of this section. If the person described in subsection (1)(b) or (d) of this section requests, the school district shall and a private school may withhold the amount from amounts otherwise due the person, including a periodic payroll deduction rather than a lump sum payment.

(4) Notwithstanding subsection (1) of this section, the Department of Education may not require fingerprints of a person described in subsection (1) of this section if the person or the person’s employer was checked in one school district or private school and is currently seeking to work in another district or private school unless the person lived outside this state during the interval between the two periods of time of working in the district or private school.

(5) Nothing in this section requires a person described in subsection (1)(a), (b) or (d) of this section to submit to fingerprinting until the person has been offered employment or a contract by a school district or private school. Contractor employees may not be required to submit to fingerprinting until the contractor has been offered a contract.

(6) If a person described in subsection (1) of this section states on a criminal history form provided by the Department of Education that the person has not been convicted of a crime but the criminal records check indicates that the person has a conviction, the department shall determine whether the person knowingly made a false statement as to the conviction. The department shall develop a process and criteria to use for appeals of a determination under this subsection.

(7)(a) The Superintendent of Public Instruction shall inform a school district or private school if a person described in subsection (1) of this section has been convicted of a crime listed in ORS 342.143 (3) or has knowingly made a false statement on a criminal history form provided by the Department of Education as to the conviction of any crime.

(b) If a person described in subsection (1) of this section has been convicted of a crime listed in ORS 342.143 (3), a school district may not employ or contract with the person and a private school may choose not to employ or contract with the person. Notification by the superintendent that the school district may not employ or contract with the person shall remove the person from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937.

(c) If a person described in subsection (1) of this section has knowingly made a false statement on a criminal history form provided by the Department of Education as to the conviction of a crime not listed in ORS 342.143 (3), a school district or private school may choose to employ or contract with the person.

(8) If a person described in subsection (1) of this section refuses to consent to the criminal records check or refuses to be fingerprinted, the school district shall terminate the employment or contract status of the person. Termination under this subsection removes the person from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937.

(9) A school district may not hire or continue to employ or contract with or allow the contractor to continue to assign a person to the school project if the person described in subsection (1) of this section has been convicted of a crime according to the provisions of ORS 342.143.

(10) As used in this section and ORS 326.607:

(a) "Private school" means a school that:

(A) Offers education in prekindergarten, kindergarten or grades 1 through 12, or any combination of those grade levels; and

(B) Provides instructional programs that are not limited solely to dancing, drama, music, religious or athletic instruction.

(b) "School district" means:

(A) A school district as defined in ORS 330.003.

(B) The Oregon School for the Deaf.

(C) An educational program under the Youth Corrections Education Program.

(D) A public charter school as defined in ORS 338.005.

(E) An education service district.

[1993 c.674 §8; 1995 c.67 §40; 1995 c.446 §7; 1997 c.4 §1; 1997 c.536 §1; 1997 c.753 §2; 1999 c.200 §25; 1999 c.1054 §4; 2001 c.407 §4; 2005 c.730 §13; 2007 c.35 §1; 2007 c.858 §63; 2009 c.437 §1; 2009 c.562 §20; 2011 c.301 §5; 2013 c.26 §1]



Section 326.604 - Authority of Department of Education to obtain fingerprints and criminal records check of employees.

(2) For the purpose of requesting a state or nationwide criminal records check under ORS 181A.195, the Department of Education may require the fingerprints of a person who:

(a)(A) Is employed or applying for employment by the department; or

(B) Provides services or seeks to provide services to the department as a contractor, subcontractor, vendor or volunteer; and

(b) Is, or will be, working or providing services in a position:

(A) In which the person may have unsupervised access to children;

(B) In which the person may have contact with recipients of care;

(C) In which the person has access to confidential or personal information about children, as may be further defined by the State Board of Education by rule;

(D) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(E) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(F) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the department;

(G) That has mailroom duties as the primary duty or job function of the position;

(H) In which the person has responsibility for auditing the department;

(I) That has personnel or human resources functions as one of the position’s primary responsibilities; or

(J) In which the person has access to personal information about employees or members of the public, including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information.

(3) In addition to the authority granted by subsection (2) of this section and for the purpose of requesting a state or nationwide criminal records check under ORS 181A.195, the Department of Education may require the fingerprints of a person for the purposes of licensing, certifying, registering or otherwise regulating or administering programs under the authority of the department.

(4) The Department of Education, subject to rules adopted by the Oregon Department of Administrative Services under ORS 181A.215, may make fitness determinations based on criminal offender records and information furnished by the Federal Bureau of Investigation through the Department of State Police as provided by ORS 181A.195.

[2009 c.438 §1; 2013 c.624 §79a; 2015 c.758 §15]



Section 326.605



Section 326.606 - Department rulemaking related to criminal records checks.

[2009 c.438 §2]



Section 326.607 - Authority of school districts and schools to obtain criminal records check of volunteers and applicants for employment; fee.

(2) The department may charge the requesting school district, private school, public charter school or school district, private school or public charter school contractor a fee not to exceed $5 for each request under subsection (1) of this section.

[1995 c.446 §3; 1997 c.536 §2; 1999 c.200 §26; 2005 c.730 §14]



Section 326.610



Section 326.615



Section 326.620



Section 326.625

YOUTH CORRECTIONS AND

JUVENILE DETENTION



Section 326.695 - Definitions for ORS 326.700 and 326.712.

(1) "Juvenile Detention Education Program" means the provision of educational services to:

(a) Youths placed in a youth care center, as defined in ORS 420.855, that is within a detention facility, as defined in ORS 419A.004; and

(b) Youths lodged overnight who receive educational services on consecutive days within a detention facility, as defined in ORS 419A.004.

(2) "Youth Corrections Education Program" means the provision of educational services to youths in youth correction facilities, as defined in ORS 420.005.

[2001 c.681 §2; 2015 c.671 §1]



Section 326.700 - Purpose of programs; distribution of State School Fund.

[Formerly 420.405; 2001 c.681 §3]



Section 326.705



Section 326.710



Section 326.712 - Superintendent may contract with district to provide programs.

[1995 c.798 §1; 1995 c.422 §133b; 2001 c.681 §4; 2005 c.828 §4]



Section 326.715



Section 326.720



Section 326.725



Section 326.726 - Dyslexia specialist; training opportunities.

(2) The department shall annually develop a list of training opportunities related to dyslexia that satisfy the requirements described in subsection (3) of this section. The list must:

(a) Be developed in collaboration with the Teacher Standards and Practices Commission to ensure that the training opportunities also satisfy professional development requirements; and

(b) Include at least one opportunity that is provided entirely online.

(3) For the purpose of this section, a training opportunity related to dyslexia must:

(a) Comply with the knowledge and practice standards of an international organization on dyslexia;

(b) Enable the teacher to understand and recognize dyslexia; and

(c) Enable the teacher to implement instruction that is systematic, explicit and evidence-based to meet the educational needs of students with dyslexia.

[2015 c.790 §1]

Note: The amendments to 326.726 by section 4, chapter 790, Oregon Laws 2015, become operative January 1, 2018. See section 5, chapter 790, Oregon Laws 2015. The text that is operative on and after January 1, 2018, is set forth for the user’s convenience.
(1) The Department of Education shall designate a dyslexia specialist for the department to provide school districts with support and resources that are necessary to:

(a) Assist students with dyslexia and their families; and

(b) Comply with the requirements of this section.

(2) The department shall annually develop a list of training opportunities related to dyslexia that satisfy the requirements described in subsection (3) of this section. The list must:

(a) Be developed in collaboration with the Teacher Standards and Practices Commission to ensure that the training opportunities also satisfy professional development requirements; and

(b) Include at least one opportunity that is provided entirely online.

(3) For the purpose of this section, a training opportunity related to dyslexia must:

(a) Comply with the knowledge and practice standards of an international organization on dyslexia;

(b) Enable the teacher to understand and recognize dyslexia; and

(c) Enable the teacher to implement instruction that is systematic, explicit and evidence-based to meet the educational needs of students with dyslexia.

(4) Each school district shall ensure that at least one kindergarten through grade five teacher in each kindergarten through grade five school has received training related to dyslexia. The training must comply with the requirements described in subsection (3) of this section.

(5)(a) A school district that does not comply with the requirements of this section and that does not secure a waiver from the department within the time required by the State Board of Education by rule is considered nonstandard under ORS 327.103.

(b) The board shall adopt by rule the criteria for a waiver from the requirements of this section to address instances when noncompliance is outside the control of the school district.

Note: Sections 2 and 3, chapter 790, Oregon Laws 2015, provide:

Sec. 2. Development of plan to screen for risk factors of dyslexia; report. (1) The Department of Education shall develop a plan to:

(a) Ensure that every student who is first enrolled at a public school in this state for kindergarten or first grade receives a screening for risk factors of dyslexia; and

(b) Provide guidance for notifications sent by school districts to parents of students who are identified as being at risk for dyslexia based on a screening of risk factors.

(2) The plan required under subsection (1) of this section must be developed collaboratively with experts on dyslexia, including representatives of nonprofit entities with expertise in issues related to dyslexia and the dyslexia specialist for the department.

(3) When developing the plan required under subsection (1) of this section, the department shall identify screening tests that are cost effective and that screen for the following factors:

(a) Phonological awareness;

(b) Rapid naming skills;

(c) The correspondence between sounds and letters; and

(d) Family history of difficulty in learning to read.

(4) The department shall submit a report on the plan required under subsection (1) of this section, and any proposed legislation, to the interim legislative committees on education no later than September 15, 2016. [2015 c.790 §2]

Sec. 3. Repeal. Section 2 of this 2015 Act is repealed on December 31, 2016.

[2015 c.790 §3]



Section 326.730



Section 326.735



Section 326.740



Section 326.745



Section 326.755



Section 326.760



Section 326.761



Section 326.765



Section 326.770



Section 326.775



Section 326.785



Section 326.790



Section 326.795



Section 326.810



Section 326.813



Section 326.815



Section 326.830



Section 326.835



Section 326.990

]_______________






Chapter 327 - State Financing of Elementary and Secondary Education

Section 327.005



Section 327.006 - Definitions for State School Fund distributions.

(1) "Aggregate days membership" means the sum of days present and absent, according to the rules of the State Board of Education, of all resident pupils when school is actually in session during a certain period. The aggregate days membership of kindergarten pupils shall be calculated on the basis of a half-day program for half-day kindergarten and on the basis of a full-day program for full-day kindergarten.

(2)(a) "Approved transportation costs" means those costs as defined by rule of the State Board of Education and is limited to those costs attributable to transporting or room and board provided in lieu of transporting:

(A) Elementary school students who live at least one mile from school;

(B) Secondary school students who live at least 1.5 miles from school;

(C) Any student required to be transported for health or safety reasons, according to supplemental plans from districts that have been approved by the state board identifying students who are required to be transported for health or safety reasons, including special education;

(D) Preschool children with disabilities requiring transportation for early intervention services provided pursuant to ORS 343.224 and 343.533;

(E) Students who require payment of room and board in lieu of transportation;

(F) A student transported from one school or facility to another school or facility when the student attends both schools or facilities during the day or week; and

(G) Students participating in school-sponsored field trips that are extensions of classroom learning experiences.

(b) "Approved transportation costs" does not include the cost of constructing boarding school facilities.

(3) "Average daily membership" or "ADM" means the aggregate days membership of a school during a certain period divided by the number of days the school was actually in session during the same period. However, if a district school board adopts a class schedule that operates throughout the year for all or any schools in the district, average daily membership shall be computed by the Department of Education so that the resulting average daily membership will not be higher or lower than if the board had not adopted such schedule.

(4) "Consumer Price Index" means the Consumer Price Index for All Urban Consumers of the Portland, Oregon, Metropolitan Statistical Area, as compiled by the United States Department of Labor, Bureau of Labor Statistics.

(5) "Kindergarten" means a kindergarten program that conforms to the standards and rules adopted by the State Board of Education.

(6) "Net operating expenditures" means the sum of expenditures of a school district in kindergarten through grade 12 for administration, instruction, attendance and health services, operation of plant, maintenance of plant, fixed charges and tuition for resident students attending in another district, as determined in accordance with the rules of the State Board of Education, but net operating expenditures does not include transportation, food service, student body activities, community services, capital outlay, debt service or expenses incurred for nonresident students.

(7)(a) "Resident pupil" means any pupil:

(A) Whose legal school residence is within the boundaries of a school district reporting the pupil, if the district is legally responsible for the education of the pupil, except that "resident pupil" does not include a pupil who pays tuition or for whom the parent pays tuition or for whom the district does not pay tuition for placement outside the district; or

(B) Whose legal residence is not within the boundaries of the district reporting the pupil but who attends school in the district with the written consent of the district school board where the school is located as provided by ORS 339.133 (5).

(b) A pupil is not considered to be a resident pupil under paragraph (a)(A) of this subsection if the pupil is attending school in another school district pursuant to a contract under ORS 339.125 and in the prior year was considered to be a resident pupil in another school district under paragraph (a)(B) of this subsection. The pupil shall continue to be considered a resident of another school district under paragraph (a)(B) of this subsection.

(c) A pupil is not considered to be a resident pupil under paragraph (a)(B) of this subsection if the pupil is attending school in a school district pursuant to ORS 339.133 (5) and in the prior year was considered to be a resident pupil under paragraph (a)(A) of this subsection because the pupil was attending school in another school district pursuant to a contract under ORS 339.125. The pupil shall continue to be considered a resident pupil under paragraph (a)(A) of this subsection.

(d) "Resident pupil" includes a pupil admitted to a school district under ORS 339.115 (7).

(8) "Standard school" means a school meeting the standards set by the rules of the State Board of Education.

(9) "Tax" and "taxes" includes all taxes on property, excluding exempt bonded indebtedness, as those terms are defined in ORS 310.140.

[1957 c.612 §2 (enacted in lieu of 327.005); 1957 c.708 §4; 1959 c.388 §1; 1963 c.142 §1; 1965 c.100 §14; 1971 c.395 §2; 1973 c.750 §16; 1973 c.827 §26; 1977 c.840 §1; 1979 c.259 §1; 1981 c.804 §95; 1989 c.215 §2; 1989 c.342 §1; 1991 c.693 §35; 1991 c.780 §2; 1995 c.660 §47; 1997 c.821 §11; 1999 c.961 §5; 1999 c.989 §30; 2007 c.846 §11; 2009 c.11 §§40,41; 2011 c.704 §7; 2011 c.718 §§14,15; 2013 c.735 §4]

Note: The amendments to 327.006 by section 5, chapter 735, Oregon Laws 2013, become operative July 1, 2020. See section 20, chapter 735, Oregon Laws 2013, as amended by section 1, chapter 299, Oregon Laws 2015. The text that is operative on and after July 1, 2020, is set forth for the user’s convenience.
As used in ORS 327.006 to 327.133, 327.348 and 327.731:

(1) "Aggregate days membership" means the sum of days present and absent, according to the rules of the State Board of Education, of all resident pupils when school is actually in session during a certain period. The aggregate days membership of kindergarten pupils shall be calculated on the basis of a half-day program for half-day kindergarten and on the basis of a full-day program for full-day kindergarten.

(2)(a) "Approved transportation costs" means those costs as defined by rule of the State Board of Education and is limited to those costs attributable to transporting or room and board provided in lieu of transporting:

(A) Elementary school students who live at least one mile from school;

(B) Secondary school students who live at least 1.5 miles from school;

(C) Any student required to be transported for health or safety reasons, according to supplemental plans from districts that have been approved by the state board identifying students who are required to be transported for health or safety reasons, including special education;

(D) Preschool children with disabilities requiring transportation for early intervention services provided pursuant to ORS 343.224 and 343.533;

(E) Students who require payment of room and board in lieu of transportation;

(F) A student transported from one school or facility to another school or facility when the student attends both schools or facilities during the day or week; and

(G) Students participating in school-sponsored field trips that are extensions of classroom learning experiences.

(b) "Approved transportation costs" does not include the cost of constructing boarding school facilities.

(3) "Average daily membership" or "ADM" means the aggregate days membership of a school during a certain period divided by the number of days the school was actually in session during the same period. However, if a district school board adopts a class schedule that operates throughout the year for all or any schools in the district, average daily membership shall be computed by the Department of Education so that the resulting average daily membership will not be higher or lower than if the board had not adopted such schedule.

(4) "Consumer Price Index" means the Consumer Price Index for All Urban Consumers of the Portland, Oregon, Metropolitan Statistical Area, as compiled by the United States Department of Labor, Bureau of Labor Statistics.

(5) "Kindergarten" means a kindergarten program that conforms to the standards and rules adopted by the State Board of Education.

(6) "Net operating expenditures" means the sum of expenditures of a school district in kindergarten through grade 12 for administration, instruction, attendance and health services, operation of plant, maintenance of plant, fixed charges and tuition for resident students attending in another district, as determined in accordance with the rules of the State Board of Education, but net operating expenditures does not include transportation, food service, student body activities, community services, capital outlay, debt service or expenses incurred for nonresident students.

(7)(a) "Resident pupil" means any pupil:

(A) Whose legal school residence is within the boundaries of a school district reporting the pupil, if the district is legally responsible for the education of the pupil, except that "resident pupil" does not include a pupil who pays tuition or for whom the parent pays tuition or for whom the district does not pay tuition for placement outside the district; or

(B) Whose legal residence is not within the boundaries of the district reporting the pupil but who attends school in the district with the written consent of the district school board where the school is located as provided by ORS 339.133 (5).

(b) A pupil is not considered to be a resident pupil under paragraph (a)(A) of this subsection if the pupil is attending school in another school district pursuant to a contract under ORS 339.125 and in the prior year was considered to be a resident pupil in another school district under paragraph (a)(B) of this subsection. The pupil shall continue to be considered a resident of another school district under paragraph (a)(B) of this subsection.

(c) A pupil is not considered to be a resident pupil under paragraph (a)(B) of this subsection if the pupil is attending school in a school district pursuant to ORS 339.133 (5) and in the prior year was considered to be a resident pupil under paragraph (a)(A) of this subsection because the pupil was attending school in another school district pursuant to a contract under ORS 339.125. The pupil shall continue to be considered a resident pupil under paragraph (a)(A) of this subsection.

(d) "Resident pupil" includes a pupil admitted to a school district under ORS 339.115 (7).

(8) "Standard school" means a school meeting the standards set by the rules of the State Board of Education.

(9) "Tax" and "taxes" includes all taxes on property, excluding exempt bonded indebtedness, as those terms are defined in ORS 310.140.



Section 327.008 - State School Fund; State School Fund grants.

(b) The Department of Education, on behalf of the State of Oregon, may solicit and accept gifts, grants, donations and other moneys from public and private sources for the State School Fund. Moneys received as provided in this paragraph shall be deposited into the State School Fund.

(c) The State School Fund shall consist of moneys appropriated by the Legislative Assembly, moneys transferred from the Education Stability Fund and moneys received as provided in paragraph (b) of this subsection.

(d) The State School Fund is continuously appropriated to the Department of Education for the purposes of ORS 327.006 to 327.077, 327.095, 327.099, 327.101, 327.125, 327.137, 327.348, 336.575, 336.580, 336.635, 343.243, 343.533, 343.941 and 343.961 and sections 1 to 3, chapter 735, Oregon Laws 2013.

(2) There shall be apportioned from the State School Fund to each school district a State School Fund grant, consisting of the positive amount equal to a general purpose grant and a facility grant and a transportation grant and a high cost disabilities grant minus local revenue, computed as provided in ORS 327.011 and 327.013.

(3) For the first school year after a public charter school ceases to operate because of dissolution or closure or because of termination or nonrenewal of a charter, there shall be apportioned from the State School Fund to each school district that had sponsored a public charter school that ceased to operate an amount equal to the school district’s general purpose grant per extended ADMw multiplied by five percent of the ADM of the public charter school for the previous school year.

(4) There shall be apportioned from the State School Fund to each education service district a State School Fund grant as calculated under ORS 327.019.

(5) All figures used in the determination of the distribution of the State School Fund shall be estimates for the same year as the distribution occurs, unless otherwise specified.

(6) Numbers of students in average daily membership used in the distribution formula shall be the numbers as of June of the year of distribution.

(7) A school district may not use the portion of the State School Fund grant that is attributable to the facility grant for capital construction costs.

(8) The total amount of the State School Fund that is distributed as facility grants may not exceed $9 million in any biennium. If the total amount to be distributed as facility grants exceeds this limitation, the Department of Education shall prorate the amount of funds available for facility grants among those school districts that qualified for a facility grant. If the total amount to be distributed as facility grants does not exceed this limitation, any remaining amounts shall be expended for expenses incurred by the Office of School Facilities as provided in ORS 326.125 (1).

(9) Each biennium, the Department of Education may expend from the State School Fund no more than $6 million for expenses incurred by the Office of School Facilities under ORS 326.125 (2) to (6).

(10) Each fiscal year, the Department of Education shall transfer to the Pediatric Nursing Facility Account established in ORS 327.022 the amount necessary to pay the costs of educational services provided to students admitted to pediatric nursing facilities as provided in ORS 343.941.

(11) Each fiscal year, the Department of Education shall transfer the amount of $35 million from the State School Fund to the High Cost Disabilities Account established in ORS 327.348.

(12)(a) Each biennium, the Department of Education shall transfer $33 million from the State School Fund to the Network of Quality Teaching and Learning Fund established under ORS 342.953.

(b) For the purpose of making the transfer under this subsection:

(A) The total amount available for all distributions from the State School Fund shall be reduced by $5 million;

(B) The amount distributed to school districts from the State School Fund under this section and ORS 327.013 shall be reduced by $14 million; and

(C) The amount distributed to education service districts from the State School Fund under this section and ORS 327.019 shall be reduced by $14 million.

(c) For each biennium, the amounts identified in paragraph (b)(B) and (C) of this subsection shall be adjusted by the same percentage by which the amount appropriated to the State School Fund for that biennium is increased or decreased compared with the preceding biennium, as determined by the Department of Education after consultation with the Legislative Fiscal Officer.

(13) Each biennium, the Department of Education shall transfer $12.5 million from the State School Fund to the Statewide English Language Learner Program Account established under ORS 327.344.

(14) Each fiscal year, the Department of Education may expend up to $550,000 from the State School Fund for the contract described in ORS 329.488. The amount distributed to education service districts from the State School Fund under this section and ORS 327.019 shall be reduced by the amount expended by the department under this subsection.

(15) Each biennium, the Department of Education may expend up to $350,000 from the State School Fund to provide administration of and support for the development of talented and gifted education under ORS 343.404.

(16) Each biennium, the Department of Education may expend up to $150,000 from the State School Fund for the administration of a program to increase the number of speech-language pathologists and speech-language pathology assistants under ORS 348.394 to 348.406.

(17) Each fiscal year, the Department of Education shall transfer the amount of $2.5 million from the State School Fund to the Small School District Supplement Fund established in section 3, chapter 735, Oregon Laws 2013. [1991 c.780 §3; 1993 c.61 §4; 1997 c.524 §3; 1997 c.821 §13; 1999 c.1066 §10; 2001 c.695 §§12,13; 2002 s.s.3 c.6 §§13,14; 2003 c.715 §§4,5,7; 2005 c.803 §§6,6a; 2007 c.488 §1; 2007 c.839 §19; 2007 c.846 §12; 2007 c.858 §44; 2008 c.39 §§1,2; 2009 c.698 §§8,9; 2011 c.705 §§36,37; 2012 c.91 §§2,3; 2013 c.577 §§7,13; 2013 c.735 §6; 2014 c.81 §6; 2015 c.68 §1; 2015 c.245 §37; 2015 c.555 §1; 2015 c.604 §10; 2015 c.644 §1; 2015 c.783 §7]

Note: The amendments to 327.008 by section 7, chapter 735, Oregon Laws 2013, become operative July 1, 2020. See section 20, chapter 735, Oregon Laws 2013, as amended by section 1, chapter 299, Oregon Laws 2015. The text that is operative on and after July 1, 2020, including amendments by section 7, chapter 81, Oregon Laws 2014, section 2, chapter 68, Oregon Laws 2015, section 38, chapter 245, Oregon Laws 2015, section 2, chapter 555, Oregon Laws 2015, section 11, chapter 604, Oregon Laws 2015, section 2, chapter 644, Oregon Laws 2015, and section 8, chapter 783, Oregon Laws 2015, is set forth for the user’s convenience. 327.008. (1)(a) There is established a State School Fund in the General Fund.

(b) The Department of Education, on behalf of the State of Oregon, may solicit and accept gifts, grants, donations and other moneys from public and private sources for the State School Fund. Moneys received as provided in this paragraph shall be deposited into the State School Fund.

(c) The State School Fund shall consist of moneys appropriated by the Legislative Assembly, moneys transferred from the Education Stability Fund and moneys received as provided in paragraph (b) of this subsection.

(d) The State School Fund is continuously appropriated to the Department of Education for the purposes of ORS 327.006 to 327.077, 327.095, 327.099, 327.101, 327.125, 327.137, 327.348, 336.575, 336.580, 336.635, 343.243, 343.533, 343.941 and 343.961.

(2) There shall be apportioned from the State School Fund to each school district a State School Fund grant, consisting of the positive amount equal to a general purpose grant and a facility grant and a transportation grant and a high cost disabilities grant minus local revenue, computed as provided in ORS 327.011 and 327.013.

(3) For the first school year after a public charter school ceases to operate because of dissolution or closure or because of termination or nonrenewal of a charter, there shall be apportioned from the State School Fund to each school district that had sponsored a public charter school that ceased to operate an amount equal to the school district’s general purpose grant per extended ADMw multiplied by five percent of the ADM of the public charter school for the previous school year.

(4) There shall be apportioned from the State School Fund to each education service district a State School Fund grant as calculated under ORS 327.019.

(5) All figures used in the determination of the distribution of the State School Fund shall be estimates for the same year as the distribution occurs, unless otherwise specified.

(6) Numbers of students in average daily membership used in the distribution formula shall be the numbers as of June of the year of distribution.

(7) A school district may not use the portion of the State School Fund grant that is attributable to the facility grant for capital construction costs.

(8) The total amount of the State School Fund that is distributed as facility grants may not exceed $9 million in any biennium. If the total amount to be distributed as facility grants exceeds this limitation, the Department of Education shall prorate the amount of funds available for facility grants among those school districts that qualified for a facility grant. If the total amount to be distributed as facility grants does not exceed this limitation, any remaining amounts shall be expended for expenses incurred by the Office of School Facilities as provided in ORS 326.125 (1).

(9) Each biennium, the Department of Education may expend from the State School Fund no more than $6 million for expenses incurred by the Office of School Facilities under ORS 326.125 (2) to (6).

(10) Each fiscal year, the Department of Education shall transfer to the Pediatric Nursing Facility Account established in ORS 327.022 the amount necessary to pay the costs of educational services provided to students admitted to pediatric nursing facilities as provided in ORS 343.941.

(11) Each fiscal year, the Department of Education shall transfer the amount of $35 million from the State School Fund to the High Cost Disabilities Account established in ORS 327.348.

(12)(a) Each biennium, the Department of Education shall transfer $33 million from the State School Fund to the Network of Quality Teaching and Learning Fund established under ORS 342.953.

(b) For the purpose of making the transfer under this subsection:

(A) The total amount available for all distributions from the State School Fund shall be reduced by $5 million;

(B) The amount distributed to school districts from the State School Fund under this section and ORS 327.013 shall be reduced by $14 million; and

(C) The amount distributed to education service districts from the State School Fund under this section and ORS 327.019 shall be reduced by $14 million.

(c) For each biennium, the amounts identified in paragraph (b)(B) and (C) of this subsection shall be adjusted by the same percentage by which the amount appropriated to the State School Fund for that biennium is increased or decreased compared with the preceding biennium, as determined by the Department of Education after consultation with the Legislative Fiscal Officer.

(13) Each biennium, the Department of Education shall transfer $12.5 million from the State School Fund to the Statewide English Language Learner Program Account established under ORS 327.344.

(14) Each fiscal year, the Department of Education may expend up to $550,000 from the State School Fund for the contract described in ORS 329.488. The amount distributed to education service districts from the State School Fund under this section and ORS 327.019 shall be reduced by the amount expended by the department under this subsection.

(15) Each biennium, the Department of Education may expend up to $350,000 from the State School Fund to provide administration of and support for the development of talented and gifted education under ORS 343.404.

(16) Each biennium, the Department of Education may expend up to $150,000 from the State School Fund for the administration of a program to increase the number of speech-language pathologists and speech-language pathology assistants under ORS 348.394 to 348.406.

Note: Sections 3 and 4, chapter 644, Oregon Laws 2015, provide:

Sec. 3. Extended ADMw for public charter school. (1) In addition to amounts distributed to a school district in relation to a public charter school under ORS 327.008 (4) and for the 2015-2016 school year only, an additional amount shall be set aside and made available for distribution to a school district that had been the sponsor of a public charter school that operated during the 2014-2015 school year and that ceased to operate following the 2014-2015 school year because of dissolution or closure or because of termination or nonrenewal of a charter.

(2) The additional amount described in subsection (1) of this section shall be equal to the school district’s general purpose grant per extended ADMw multiplied by three percent of the ADM of the public charter school for the previous school year.

(3) The Department of Education shall set aside the additional amount described in subsection (1) of this section for distribution to the school district under subsection (1) of this section. The amount shall be distributed to the school district upon a showing by the school district of expenses incurred related to the public charter school that ceased to operate. The department shall prescribe any requirements related to a distribution under this section.

(4)(a) For the 2015-2016 school year, the school district described in subsection (1) of this section shall file with the department quarterly reports that describe expenses incurred by the school district related to a public charter school that ceased to operate.

(b) For the 2016-2017, 2017-2018 and 2018-2019 school years, the school district described in subsection (1) of this section shall file with the department annual reports that describe expenses incurred by the school district related to a public charter school that ceased to operate.

(c) The department shall prescribe any requirements for reports filed under this subsection. [2015 c.644 §3]

Sec. 4. Repeal. (1) Section 3 of this 2015 Act is repealed on July 1, 2019.

(2) Any amounts not distributed under section 3 of this 2015 Act by July 1, 2019, shall be transferred to the General Fund. [2015 c.644 §4]

Note: Section 10, chapter 783, Oregon Laws 2015, provides:

Sec. 10. Facility grants and Office of School Facilities. Notwithstanding ORS 327.008, as amended by sections 7 and 8 of this 2015 Act, the amount the Department of Education may distribute or expend during the 2015-2017 biennium from the State School Fund may not exceed:

(1) $12.5 million for facility grants, as provided by ORS 327.008 (7) [renumbered 327.008 (8)].

(2) $2.5 million for expenses incurred by the Office of School Facilities under section 5 (2) to (6) of this 2015 Act [326.125 (2) to (6)], as provided by ORS 327.008 (8) [renumbered 327.008 (9)].

[2015 c.783 §10]



Section 327.009



Section 327.010



Section 327.011 - Description of Local Revenues for purpose of State School Fund distributions.

(1) Local Revenues are the total of the following:

(a) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A).

(b) The amount of property taxes actually received by the district, including penalties and interest on taxes.

(c) The amount of revenue received by the district from the Common School Fund under ORS 327.403 to 327.410.

(d) The amount of revenue received by the district from the county school fund.

(e) The amount of revenue received by the district from the 25 percent of federal forest reserve revenues required to be distributed to schools by ORS 294.060 (1).

(f) The amount of revenue received by the district from state managed forestlands under ORS 530.115 (1)(b) and (c).

(g) Moneys received in lieu of property taxes.

(h) Federal funds received without specific application by the school district and that are not deemed under federal law to be nonsupplantable.

(i) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district, based on the rate certified pursuant to ORS 310.060, from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law.

(j) Any amount distributed to the district in the prior fiscal year under ORS 327.019 (8).

(2) Local Revenues do not include:

(a) If a school district imposes local option taxes pursuant to ORS 280.040 to 280.145, an amount equal to the lesser of:

(A) The amount of revenue actually received by the district from local option taxes imposed pursuant to ORS 280.040 to 280.145;

(B) Twenty percent of the total received by the school district from the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the district, as those grants are calculated under ORS 327.013; or

(C) $1,000 per district extended ADMw, as calculated under ORS 327.013, increased each fiscal year by three percent above the amount allowed per district extended ADMw for the prior fiscal year.

(b) For a school district with a statutory rate limit on July 1, 2003, that is greater than $4.50 per $1,000 of assessed value, the amount of property taxes actually received by the district, including penalties and interest on taxes, that results from an increase in the rate of ad valorem property tax of the district allowed under section 11 (5)(d), Article XI of the Oregon Constitution.

[2009 c.698 §6]

Note: 327.011 was added to and made a part of 327.006 to 327.133 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 327.012



Section 327.013 - State School Fund distribution computations for school districts.

(1) General Purpose Grant = Funding Percentage ´ Target Grant ´ District extended ADMw. For the purpose of the calculation made under this subsection:

(a) The funding percentage shall be calculated by the Superintendent of Public Instruction to distribute as nearly as practicable the total sum of money available for distribution.

(b) Target Grant = Statewide Target per ADMw Grant + Teacher Experience Factor. For the purpose of the calculation made under this paragraph:

(A) Statewide Target per ADMw Grant = $4,500.

(B) Teacher Experience Factor = $25 ´ {District average teacher experience − statewide average teacher experience}. As used in this subparagraph, "average teacher experience" means the average, in years, of teaching experience of licensed teachers as reported to the Department of Education.

(c) District extended ADMw = ADMw or ADMw of the prior year, whichever is greater. The calculation of the district extended ADMw must be made as provided by ORS 338.155 if a public charter school is located in the school district. For the purpose of this paragraph:

(A) Weighted average daily membership or ADMw = average daily membership + an additional amount computed as follows:

(i) 1.0 for each student in average daily membership eligible for special education as a child with a disability under ORS 343.035, which may not exceed 11 percent of the district’s ADM without review and approval by the Department of Education. Children with disabilities eligible for special education in adult local correctional facilities, as defined in ORS 169.005, or adult regional correctional facilities, as defined in ORS 169.620, may not be included in the calculation made under this sub-subparagraph.

(ii) 0.5 for each student in average daily membership eligible for and enrolled in an English language learner program under ORS 336.079.

(iii) 0.2 for each student in average daily membership enrolled in a union high school district or in an area of a unified school district where the district is only responsible for educating students in grades 9 through 12 in that area.

(iv) −0.1 for each student in average daily membership enrolled in an elementary district operating kindergarten through grade six or kindergarten through grade eight or in an area of a unified school district where the district is only responsible for educating students in kindergarten through grade eight.

(v) 0.25 times the sum of the following:

(I) The number of students who are in average daily membership and who are also in poverty families, as determined by the Department of Education based on rules adopted by the State Board of Education that incorporate poverty data published by the United States Census Bureau, student data provided by school districts and other data identified by the board;

(II) The number of children in foster homes in the district as determined by the report of the Department of Human Services to the United States Department of Education, "Annual Statistical Report on Children in Foster Homes and Children in Families Receiving AFDC Payments in Excess of the Poverty Income Level," or its successor, for October 31 of the year prior to the year of distribution; and

(III) The number of children in the district in state-recognized facilities for neglected and delinquent children, based on information from the Department of Human Services for October 31 of the year prior to the year of distribution.

(vi) The amount determined under ORS 327.077 for each remote small elementary school and for each small high school in the district.

(B) All numbers of children used for the computation in this paragraph must reflect any district consolidations that have occurred since the numbers were compiled.

(C) The total additional weight that shall be assigned to any student in average daily membership in a district, exclusive of students described in subparagraph (A)(v) and (vi) of this paragraph, may not exceed 2.0.

(2) High cost disabilities grant = the total amount received by a school district under ORS 327.348 for providing special education and related services to resident pupils with disabilities.

(3)(a) Transportation grant equals:

(A) 70 percent of approved transportation costs for those school districts ranked below the 80th percentile under paragraph (b) of this subsection.

(B) 80 percent of approved transportation costs for those school districts ranked in or above the 80th percentile but below the 90th percentile under paragraph (b) of this subsection.

(C) 90 percent of approved transportation costs for those school districts ranked in or above the 90th percentile under paragraph (b) of this subsection.

(b) Each fiscal year, the Department of Education shall rank school districts based on the approved transportation costs per ADM of each school district, ranking the school district with the highest approved transportation costs per ADM at the top of the order.

(4)(a) Facility Grant = 8 percent of total construction costs of new school buildings.

(b) A school district shall receive a Facility Grant in the distribution year that a new school building is first used.

(c) As used in this subsection:

(A) "New school building" includes new school buildings, structures added onto existing school buildings and premanufactured structures added to a school district if those buildings or structures are to be used for instructing students.

(B) "Construction costs" does not include costs for land acquisition. [1991 c.780 §4; 1993 c.61 §5; 1993 c.690 §3; 1995 c.649 §4; 1996 c.19 §2; 1997 c.541 §§367,368,368a; 1997 c.804 §§1,2; 1999 c.186 §11; 1999 c.989 §31; 1999 c.1066 §§25,26,30; 1999 c.1094 §5; 2001 c.670 §§10,12; 2001 c.695 §§15,17,20,23; 2003 c.715 §§8,10,13; 2005 c.803 §7; 2006 c.4 §§2,4; 2007 c.70 §§90,91; 2007 c.778 §§1,3,6; 2009 c.698 §7; 2011 c.684 §8; 2013 c.641 §1; 2015 c.604 §13; 2015 c.644 §7]

Note: Sections 1 to 3, chapter 803, Oregon Laws 2015, provide:

Sec. 1. Prohibition on State School Fund distributions for certain students who have satisfied requirements for high school diploma. (1) Except as provided by subsections (2) and (3) of this section, a school district may not receive State School Fund distributions under ORS 327.013 for a student who:

(a) Has satisfied the requirements for a high school diploma, as provided by ORS 329.451 (2);

(b) Remains enrolled at a school district; and

(c) Has enrolled in one or more college-level courses offered through a community college or a public university listed in ORS 352.002.

(2) Nothing in subsection (1) of this section prevents a school district from receiving State School Fund distributions for a student who:

(a) Has not been in grades 9 through 12 for more than a total of four years; or

(b) Has been in grades 9 through 12 for more than a total of four years because the student:

(A) Has not satisfied the requirements for a high school diploma, as provided by ORS 329.451 (2);

(B) Is satisfying the requirements for a modified diploma or an extended diploma; or

(C) Has satisfied the requirements for a modified diploma or an extended diploma but has not satisfied the requirements for a high school diploma, as provided by ORS 329.451 (2).

(3) A school district may receive State School Fund distributions for a student described in subsection (1) of this section if, prior to June 1, 2015, the student had enrolled in an educational program offered by the school district for the 2015-2016 school year.

(4) Nothing in this section prohibits a school district from:

(a) Expending moneys related to the education of students described in subsection (1) of this section, as long as the school district does not receive State School Fund distributions for that purpose; or

(b) Entering into agreements with community colleges or public universities to provide college-level courses to students of the school district and paying for the tuition, fees or books for those courses with State School Fund distributions, as long as the courses are not provided to students described in subsection (1) of this section. [2015 c.803 §1]

Sec. 2. Applicability. Section 1 of this 2015 Act applies to the 2015-2016 school year. [2015 c.803 §2]

Sec. 3. Repeal. Section 1 of this 2015 Act is repealed on July 1, 2016.

[2015 c.803 §3]



Section 327.014



Section 327.015



Section 327.016 - Report related to State School Fund moneys received for English language learner programs; report to legislative committees.

(a) Identifies the total amounts that are:

(A) Allocated to the school district from the State School Fund for students eligible for and enrolled in an English language learner program as provided by ORS 327.013 (1)(c)(A)(ii);

(B) Expended from the amounts identified in subparagraph (A) of this paragraph for students in average daily membership who are eligible for and enrolled in an English language learner program; and

(C) Expended as described in subparagraph (B) of this paragraph by category of expenditure, as identified and defined by the State Board of Education by rule.

(b) Summarizes the progress for a school district on meeting objectives and the needs of students eligible for and enrolled in an English language learner program.

(c) Provides information on student demographics, including:

(A) The average number of years students have been enrolled in an English language learner program;

(B) The average number of years the students have attended their current schools;

(C) The percentage of students who also receive special education and related services; and

(D) Any other information required by the Department of Education.

(2) The report required under subsection (1) of this section must:

(a) Be filed with the Department of Education by September 1 of each year;

(b) Cover the school year ending on the preceding June 30; and

(c) Comply with the form and content requirements for the report that are prescribed by the Department of Education.

(3) Notwithstanding subsection (2)(a) of this section and pursuant to rules adopted by the State Board of Education, the Superintendent of Public Instruction may waive a reporting date or specify an alternative date for filing the report if a human-created disaster or a natural disaster affects the ability of the school district to file a report by the specified date.

(4) Prior to January 1 of each odd-numbered year, the Department of Education shall submit to the interim legislative committees on education a report on the data collected under subsection (2) of this section. The report must include the data collected for the preceding two school years. [2015 c.604 §6]

Note: Section 7, chapter 604, Oregon Laws 2015, provides:

Sec. 7. A school district shall first file the report required under section 6 of this 2015 Act [327.016] by July 1, 2016.

[2015 c.604 §7]

Note: 327.016 was added to and made a part of 327.006 to 327.133 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 327.017



Section 327.018



Section 327.019 - State School Fund distribution computations for education service districts.

(a) "Education service district extended ADMw" means the sum of the extended ADMw of the school districts located within the territory of the education service district as computed under ORS 327.013.

(b) "Local revenues of an education service district" means the total of the following:

(A) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

(B) The amount of property taxes actually received by the district including penalties and interest on taxes;

(C) The amount of revenue received by the district from state-managed forestlands under ORS 530.115 (1)(b) and (c); and

(D) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district based on the rate certified pursuant to ORS 310.060 from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law.

(2) Each fiscal year, the Superintendent of Public Instruction shall calculate a State School Fund grant for each education service district as provided in this section.

(3)(a) Each fiscal year, the superintendent shall calculate the total amount appropriated or allocated to the State School Fund and available for distribution to school districts, education service districts and programs + total amount of local revenues of all school districts, computed as provided in ORS 327.011, + total amount of local revenues of all education service districts. The superintendent may not include in the calculation under this paragraph amounts received by the Department of Education from the State School Fund under ORS 343.243.

(b) The superintendent shall multiply the amount calculated under paragraph (a) of this subsection by 95.5 percent.

(c) Based on the amount calculated under paragraph (b) of this subsection, the superintendent shall calculate a funding percentage to distribute as nearly as practicable under ORS 327.006 to 327.133 and 327.348 and sections 1 to 3, chapter 735, Oregon Laws 2013, the total amount calculated under paragraph (b) of this subsection as school district general purpose grants, facility grants, high cost disabilities grants and transportation grants to school districts.

(d) Based on the funding percentage calculated under paragraph (c) of this subsection, the superintendent shall calculate the general purpose grant, facility grant, transportation grant and high cost disabilities grant amounts for each school district.

(4)(a) The general services grant for an education service district shall equal the higher of:

(A) The total amount calculated under subsection (3)(d) of this section for the school districts located within the territory of the education service district ´ (4.5 :SPLIT 95.5); or

(B) $1,165,000, as adjusted each school year based on the same percentage by which the amount appropriated to the State School Fund for distribution to education service districts is increased or decreased as compared with the amount appropriated for the 2015-2016 school year, if the education service district received a general services grant of $1 million for the 2010-2011 school year.

(b) Notwithstanding paragraph (a) of this subsection and only for State School Fund distributions made for the first school year after two or more education service districts join together, if an education service district received a general services grant as provided by paragraph (a)(B) of this subsection prior to the education service district joining together with one or more other education service districts to form a new education service district:

(A) The general services grant for the new education service district shall be calculated for each component education service district as though the component education service districts had not joined together to form a new education service district; and

(B) A component education service district that received an amount as provided by paragraph (a)(B) of this subsection shall be entitled to receive that amount under the calculation provided by this paragraph.

(5) Subject to subsection (6) of this section, the State School Fund grant for an education service district = general services grant :MINUS local revenues of the education service district.

(6)(a) After completing the calculations under subsections (2) to (5) of this section, the Superintendent of Public Instruction shall apportion from the State School Fund to each education service district an amount = (funding percentage ´ general services grant) −local revenues of the education service district.

(b) The funding percentage used in paragraph (a) of this subsection shall be calculated by the superintendent to distribute as nearly as practicable the total amount available for distribution to education service districts from the State School Fund for each fiscal year.

(7) Notwithstanding subsections (5) and (6) of this section:

(a) The State School Fund grant of an education service district may not be less than zero; and

(b) The State School Fund grant of an education service district shall be in an amount that, when combined with the local revenues of the education service district, equals $1,165,000, as adjusted each school year based on the same percentage by which the amount appropriated to the State School Fund for distribution to education service districts is increased or decreased as compared with the amount appropriated for the 2015-2016 school year.

(8) An education service district shall distribute to school districts located within the territory of the education service district any amount of local revenues of the education service district that is greater than the general services grant. The amount that each school district receives under this subsection shall be prorated based on the district extended ADMw of the school district as calculated under ORS 327.013.

(9)(a) An education service district shall distribute to a school district that is located within the territory of the education service district but that has withdrawn from the education service district as provided in ORS 334.015 the amounts received by the education service district as a general services grant and from the School Improvement Fund.

(b) The amounts that a school district receives under this subsection:

(A) Shall be prorated based on the district extended ADMw of the school district as calculated under ORS 327.013;

(B) Shall equal 90 percent of the school district’s prorated share, as calculated under subparagraph (A) of this paragraph; and

(C) May be used to pay for any expenses incurred in providing services described in ORS 334.175 (2) to the students of the school district by:

(i) The school district;

(ii) The education service district from which the school district withdrew;

(iii) An education service district that is not the education service district from which the school district withdrew; or

(iv) Any other public entity with which the school district has entered into a contract to provide the services.

[2001 c.695 §9; 2003 c.715 §16; 2005 c.803 §8; 2005 c.828 §1; 2007 c.846 §§8,13; 2009 c.439 §§3,4; 2009 c.698 §§10,11; 2011 c.705 §§13,15; 2013 c.577 §8; 2013 c.735 §8; 2015 c.437 §1]

Note: The amendments to 327.019 by section 9, chapter 735, Oregon Laws 2013, become operative July 1, 2020. See section 20, chapter 735, Oregon Laws 2013, as amended by section 1, chapter 299, Oregon Laws 2015. The text that is operative on and after July 1, 2020, including amendments by section 2, chapter 437, Oregon Laws 2015, is set forth for the user’s convenience.
(1) As used in this section:

(a) "Education service district extended ADMw" means the sum of the extended ADMw of the school districts located within the territory of the education service district as computed under ORS 327.013.

(b) "Local revenues of an education service district" means the total of the following:

(A) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

(B) The amount of property taxes actually received by the district including penalties and interest on taxes;

(C) The amount of revenue received by the district from state-managed forestlands under ORS 530.115 (1)(b) and (c); and

(D) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district based on the rate certified pursuant to ORS 310.060 from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law.

(2) Each fiscal year, the Superintendent of Public Instruction shall calculate a State School Fund grant for each education service district as provided in this section.

(3)(a) Each fiscal year, the superintendent shall calculate the total amount appropriated or allocated to the State School Fund and available for distribution to school districts, education service districts and programs + total amount of local revenues of all school districts, computed as provided in ORS 327.011, + total amount of local revenues of all education service districts. The superintendent may not include in the calculation under this paragraph amounts received by the Department of Education from the State School Fund under ORS 343.243.

(b) The superintendent shall multiply the amount calculated under paragraph (a) of this subsection by 95.5 percent.

(c) Based on the amount calculated under paragraph (b) of this subsection, the superintendent shall calculate a funding percentage to distribute as nearly as practicable under ORS 327.006 to 327.133 and 327.348 the total amount calculated under paragraph (b) of this subsection as school district general purpose grants, facility grants, high cost disabilities grants and transportation grants to school districts.

(d) Based on the funding percentage calculated under paragraph (c) of this subsection, the superintendent shall calculate the general purpose grant, facility grant, transportation grant and high cost disabilities grant amounts for each school district.

(4)(a) The general services grant for an education service district shall equal the higher of:

(A) The total amount calculated under subsection (3)(d) of this section for the school districts located within the territory of the education service district ´ (4.5 :SPLIT 95.5); or

(B) $1,165,000, as adjusted each school year based on the same percentage by which the amount appropriated to the State School Fund for distribution to education service districts is increased or decreased as compared with the amount appropriated for the 2015-2016 school year, if the education service district received a general services grant of $1 million for the 2010-2011 school year.

(b) Notwithstanding paragraph (a) of this subsection and only for State School Fund distributions made for the first school year after two or more education service districts join together, if an education service district received a general services grant as provided by paragraph (a)(B) of this subsection prior to the education service district joining together with one or more other education service districts to form a new education service district:

(A) The general services grant for the new education service district shall be calculated for each component education service district as though the component education service districts had not joined together to form a new education service district; and

(B) A component education service district that received an amount as provided by paragraph (a)(B) of this subsection shall be entitled to receive that amount under the calculation provided by this paragraph.

(5) Subject to subsection (6) of this section, the State School Fund grant for an education service district = general services grant :MINUS local revenues of the education service district.

(6)(a) After completing the calculations under subsections (2) to (5) of this section, the Superintendent of Public Instruction shall apportion from the State School Fund to each education service district an amount = (funding percentage ´ general services grant) −local revenues of the education service district.

(b) The funding percentage used in paragraph (a) of this subsection shall be calculated by the superintendent to distribute as nearly as practicable the total amount available for distribution to education service districts from the State School Fund for each fiscal year.

(7) Notwithstanding subsections (5) and (6) of this section:

(a) The State School Fund grant of an education service district may not be less than zero; and

(b) The State School Fund grant of an education service district shall be in an amount that, when combined with the local revenues of the education service district, equals $1,165,000, as adjusted each school year based on the same percentage by which the amount appropriated to the State School Fund for distribution to education service districts is increased or decreased as compared with the amount appropriated for the 2015-2016 school year.

(8) An education service district shall distribute to school districts located within the territory of the education service district any amount of local revenues of the education service district that is greater than the general services grant. The amount that each school district receives under this subsection shall be prorated based on the district extended ADMw of the school district as calculated under ORS 327.013.

(9)(a) An education service district shall distribute to a school district that is located within the territory of the education service district but that has withdrawn from the education service district as provided in ORS 334.015 the amounts received by the education service district as a general services grant and from the School Improvement Fund.

(b) The amounts that a school district receives under this subsection:

(A) Shall be prorated based on the district extended ADMw of the school district as calculated under ORS 327.013;

(B) Shall equal 90 percent of the school district’s prorated share, as calculated under subparagraph (A) of this paragraph; and

(C) May be used to pay for any expenses incurred in providing services described in ORS 334.175 (2) to the students of the school district by:

(i) The school district;

(ii) The education service district from which the school district withdrew;

(iii) An education service district that is not the education service district from which the school district withdrew; or

(iv) Any other public entity with which the school district has entered into a contract to provide the services.



Section 327.020



Section 327.021 - Percentages and time of payment of apportionments to education service districts.

(b) Pursuant to rules adopted by the State Board of Education, the superintendent may specify an alternative date for making a distribution if a human-created disaster or a natural disaster affects the ability of the Department of Education to make a distribution by a specified date.

(2) The Department of Education may require reports from education service districts of projected and estimated data necessary for the calculation of the State School Fund grant amount.

(3) The Department of Education may adjust distributions to an education service district to reflect the difference between the amount payable to the education service district and the amount actually distributed to the education service district based on audited data and data received from reports from education service districts.

[2001 c.695 §11; 2009 c.184 §1]



Section 327.022 - Pediatric Nursing Facility Account.

(2) The account shall consist of any moneys transferred as provided by ORS 327.008 and any other state or federal moneys available for the payments of the costs of educational services provided to students admitted to pediatric nursing facilities, as defined in ORS 442.015.

(3) Moneys in the account are continuously appropriated to the Department of Education for the purpose of making payments pursuant to ORS 343.941 for the costs of educational services provided to students admitted to pediatric nursing facilities.

(4) If the amount available in the account is not adequate to meet costs, the Department of Education shall submit a revised budget to the Legislative Assembly or, if the Legislative Assembly is not in session, to the Emergency Board.

[2014 c.81 §5]

Note: 327.022 was added to and made a part of ORS chapter 327 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 327.023 - Grants for special and compensatory education programs.

(1) The Oregon School for the Deaf.

(2) Medicaid match for administration efforts to secure Medicaid funds for services provided to children with disabilities.

(3) Hospital programs for education services to children who are hospitalized for extended periods of time or who require hospitalization due to severe disabilities as described in ORS 343.261.

(4) Day treatment programs and residential treatment programs for education services to children who are in the treatment programs as described in ORS 343.961.

(5) Regional services provided to children with low-incidence disabling conditions as described in ORS 343.236.

(6) Early childhood special education provided to preschool children with disabilities from age three until age of eligibility for kindergarten as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

(7) Early intervention services for preschool children from birth until age three as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

(8) Evaluation services for children with disabilities to determine program eligibility and needs as described in ORS 343.146.

(9) Education services to children residing at state hospitals.

(10) Disadvantaged children program under ORS 343.680.

(11) Early childhood education under ORS 329.235.

(12) Child development specialist program under ORS 329.255.

(13) Youth care centers under ORS 420.885 that are not within a detention facility, as defined in ORS 419A.004.

(14) Staff development and mentoring.

(15) Career and technical education grants.

(16) Special science education programs.

(17) Talented and Gifted children program under ORS 343.391 to 343.413.

(18) Pediatric nursing facility programs for educational services provided to students who are admitted to pediatric nursing facilities as provided in ORS 343.941.

[1991 c.780 §5; 1993 c.45 §292; 1999 c.989 §33; 2001 c.900 §240; 2007 c.70 §92; 2007 c.858 §30; 2009 c.94 §2; 2009 c.562 §21; 2011 c.313 §3; 2011 c.701 §5; 2014 c.81 §8; 2015 c.282 §2; 2015 c.671 §2]



Section 327.024



Section 327.025



Section 327.026 - State School Fund grant for programs; calculation; adjustment; rules.

(2)(a) The Youth Corrections Education Program shall receive from the State School Fund for each school year a special State School Fund grant, consisting of a general purpose grant that is equal to the Youth Corrections Education Program extended ADMw multiplied by Funding Percentage and further multiplied by Statewide Target per ADMw Grant. For the purpose of the calculation made under this paragraph:

(A) ADMw equals ADM multiplied by 2.0 multiplied by the additional per student weight, as calculated in ORS 327.013 (1)(c)(A)(i).

(B) Extended ADMw equals ADMw or ADMw of the prior year, whichever is greater.

(b) Notwithstanding paragraph (a) of this subsection, the Youth Corrections Education Program may not receive moneys under this section from the State School Fund for any youth in the program who:

(A) Has received a high school diploma; or

(B) Is 21 years of age or older.

(3) The Juvenile Detention Education Program shall receive from the State School Fund for each school year a special State School Fund grant, consisting of a general purpose grant that is equal to the Juvenile Detention Education Program extended ADMw multiplied by Funding Percentage and further multiplied by Statewide Target per ADMw Grant. For the purpose of the calculation made under this subsection:

(a) ADMw equals ADM multiplied by 1.5.

(b) Extended ADMw equals ADMw or ADMw of the prior year, whichever is greater.

(4) Funds allocated to the Youth Corrections Education Program and the Juvenile Detention Education Program from the State School Fund shall remain with the Department of Education and shall be adjusted in the year following the distribution to reflect the actual ADMw of students in the Youth Corrections Education Program and the Juvenile Detention Education Program in the same manner as for the school districts under ORS 327.101.

[1995 c.649 §7; 1997 c.821 §17; 2001 c.681 §5; 2007 c.839 §17; 2009 c.698 §12; 2014 c.6 §1]



Section 327.028



Section 327.030



Section 327.032



Section 327.033 - Approved transportation costs; expenditure limitations.

(2) In determining approved transportation costs, the State Board of Education:

(a) Shall include depreciation of original cost to the school district of district-owned buses, not in excess of 10 percent per year; and

(b) Shall include the costs to retrofit, as defined in ORS 468A.795, or to replace school buses for the purpose of reducing or eliminating diesel engine emissions, except that the board may not include the costs paid with moneys received from the state by a school district from the Clean Diesel Engine Fund under ORS 468A.801 (2)(a) to retrofit or to replace school buses for the purpose of reducing or eliminating diesel engine emissions.

(3) School districts shall account separately for those funds received from the State School Fund attributable to the costs included under subsection (2) of this section, and expenditure of those funds shall be limited as follows:

(a) The expenditure of funds attributable to costs under subsection (2)(a) of this section shall be limited to the acquisition of new buses.

(b) The expenditure of funds attributable to costs under subsection (2)(b) of this section shall be limited to the costs to retrofit, as defined in ORS 468A.795, or to replace school buses for the purpose of reducing or eliminating diesel engine emissions.

[1991 c.780 §7a; 2007 c.855 §3; 2009 c.458 §1]



Section 327.035



Section 327.038



Section 327.040



Section 327.042



Section 327.043 - When district required to provide transportation; waiver.

(2) Notwithstanding subsection (1) of this section, the State Board of Education may waive the requirement to provide transportation for secondary school students who reside more than 1.5 miles from school. A district must present to the board a plan providing or identifying suitable and sufficient alternate modes of transporting secondary school students.

[1991 c.780 §7]



Section 327.045



Section 327.046



Section 327.047



Section 327.048



Section 327.049



Section 327.050



Section 327.051



Section 327.052



Section 327.053



Section 327.055



Section 327.056



Section 327.057



Section 327.058



Section 327.059



Section 327.060



Section 327.061 - Computation of number of students in average daily membership.

(2) The department shall use information from the Department of Revenue under ORS 311.175 as the basis for determining projected school district property taxes. The department shall request relevant information from the school districts to enable the department to estimate the amount each school district shall receive from the State School Fund. The department shall provide this estimate no later than the first Monday in March of each year for the distribution for the following fiscal year.

(3) Except as provided in subsection (4) of this section, a school district may appeal to the department any projection verified by the department under subsection (1) of this section. The department shall rule on the appeal in a timely manner and if necessary issue a revised estimate of the amount each school district shall receive from the State School Fund no later than the last Friday in March.

(4) A school district may not appeal any projection verified under subsection (1) of this section if the school district failed to provide information requested by the department under subsection (2) of this section.

(5) Notwithstanding the dates provided by this section and pursuant to rules adopted by the State Board of Education, the Superintendent of Public Instruction may specify an alternative date to provide an estimate or revised estimate if a human-created disaster or a natural disaster affects the ability of the Department of Education to provide the estimate or revised estimate by the date specified by this section.

[1991 c.780 §11; 1993 c.18 §88; 2009 c.184 §2; 2009 c.698 §13]



Section 327.062



Section 327.063



Section 327.065



Section 327.067



Section 327.068



Section 327.069



Section 327.070



Section 327.071



Section 327.072



Section 327.074



Section 327.075



Section 327.076



Section 327.077 - Remote small elementary school and small high school determination; effect; waiver.

(a) The "adjusted average daily membership" or "ADMa" for an elementary school is the average daily membership for the school, but no less than 25.

(b) The "adjusted average daily membership" or "ADMa" for a high school is the average daily membership for the school, but no less than 60.

(2)(a) A school may qualify as a remote small elementary school if the average daily membership in kindergarten through grade eight for an elementary school teaching:

(A) Nine grades is below 252.

(B) Eight grades is below 224.

(C) Seven grades is below 196.

(D) Six grades is below 168.

(E) Five grades is below 140.

(F) Four grades is below 112.

(G) Three grades is below 84.

(H) Two grades is below 56.

(I) One grade is below 28.

(b) For purposes of this subsection, kindergarten may be included in the calculation for determining the number of grades at an elementary school only if the kindergarten is full-day kindergarten.

(3) A school may qualify as a small high school if:

(a) The school is in a school district that has an ADMw of less than 8,500; and

(b) The average daily membership in grades 9 through 12 for a high school teaching:

(A) Four grades is below 350.

(B) Three grades is below 267.

(4) An elementary school does not qualify as a remote small elementary school under subsection (2) of this section if it is within eight miles by the nearest traveled road from another elementary school in the same school district unless there are physiographic conditions that make transportation to another school not feasible.

(5)(a) If an elementary school in a school district qualifies as a remote small elementary school, the district shall have an additional amount added to the district’s ADMw.

(b) The additional amount = {252 − (ADMa ¸ (number of grades in the school ¸ nine))} ´0.0045 ´ ADMa ´ distance adjustment.

(6)(a) If a high school in a district qualifies as a small high school, the district shall have an additional amount added to the district’s ADMw.

(b) The additional amount = {350 − (ADMa ¸ (number of grades in the school ¸ four))} ´0.0029 ´ ADMa.

(7) The distance adjustment for an elementary school = 0.025 for each 10th of a mile more than eight miles that a school is away from the nearest elementary school in the same school district measured by the nearest traveled road or 1.0, whichever is less.

(8)(a) A school may qualify as a remote small elementary school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a remote small school on August 2, 2011.

(b) A school may qualify as a small high school under this section only if:

(A) The location of the school has not changed since January 1, 1995;

(B) The school qualified as a small high school on July 23, 2009; and

(C) On or after October 23, 1999, and prior to July 23, 2009, the school was not part of a high school that divided or otherwise reorganized into two or more high schools in the same city.

(c) A public charter school as defined in ORS 338.005 may qualify as a remote small elementary school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a remote small school on August 2, 2011.

(d) A public charter school as defined in ORS 338.005 may qualify as a small high school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a nonchartered public remote small school on July 18, 1995.

(e) The Superintendent of Public Instruction may waive the requirements of paragraph (a), (b), (c) or (d) of this subsection if the superintendent determines that exceptional circumstances exist.

(f) An alternative education program as defined in ORS 336.615 may not qualify as a small high school under this section.

(9) The opening of a public charter school shall not disqualify a school as a remote small elementary school under subsection (4) of this section or change the distance adjustment for a school under subsection (7) of this section.

(10)(a) Notwithstanding subsections (3), (6) and (8)(b) and (d) of this section, if two high schools merge and prior to the merger at least one of the high schools qualified as a small high school under this section, the Department of Education shall continue to add an additional amount pursuant to subsection (6) of this section to the ADMw of the school district in which the new merged high school is located that is equal to the higher of:

(A) The additional amount the school district of each of the former small high schools would have received under this section for the small high school based on the ADMa of each of the high schools prior to the merger; or

(B) In the case of a high school that remains qualified as a small high school under subsection (3) of this section after a merger, the ADMa of the merged small high school.

(b) The department shall add the additional amount under this subsection only for the first four fiscal years after the merger of the two high schools is final. If the merger of the two high schools becomes final on or before September 1, for purposes of this paragraph the merger shall be considered final in the prior fiscal year.

[1995 c.649 §2; 1999 c.200 §27; 1999 c.1066 §22; 2003 c.715 §32; 2009 c.705 §§5,7; 2009 c.800 §1; 2011 c.704 §8; 2011 c.710 §§1,2]



Section 327.080



Section 327.081



Section 327.082



Section 327.085



Section 327.090



Section 327.091



Section 327.092



Section 327.093



Section 327.094



Section 327.095 - Percentages and time of payment of apportionments to school districts.

(b) Pursuant to rules adopted by the State Board of Education, the Superintendent of Public Instruction may specify an alternative date for making an apportionment if a human-created disaster or a natural disaster affects the ability of the Department of Education to make an apportionment by a specified date.

(2)(a) Except as provided in paragraph (b) of this subsection, if the reports required by ORS 327.133 have not been received from a school district when due, no further apportionments shall be made to the school district until the reports are filed.

(b) Pursuant to rules adopted by the State Board of Education, the Superintendent of Public Instruction may waive a reporting date or specify an alternative date for providing reports if a human-created disaster or a natural disaster affects the ability of the school district to provide the reports by a specified date.

(3) If the combined estimated level of ADMw under ORS 327.013 (1)(c) of all school districts is less than the statewide projected level of ADMw, the Department of Education may:

(a) Adjust the distributions to school districts on the installment dates to reflect the difference; and

(b) Set aside an amount of the funds appropriated to the State School Fund for the fiscal year until the May 15 distribution.

[Amended by 1953 c.108 §3; 1957 c.612 §14; 1959 c.388 §12; 1965 c.100 §24; 1975 c.196 §1; 1977 c.280 §1; 1977 c.840 §8; 1981 c.678 §9; 1983 c.610 §7; 1991 c.780 §16; 1997 c.821 §18; 2002 s.s.1 c.4 §1; 2002 s.s.4 c.1 §1; 2009 c.184 §3; 2009 c.698 §14]



Section 327.097 - Apportionment where district changed.

[Formerly 327.074]



Section 327.099 - Adjustment of distribution within fiscal year.

(2) The department shall adjust the May 15 apportionment to a school district in the distribution year to reflect an ADMw of the district equal to the higher of the ADMw of the prior year or the adjusted ADMw for the December quarter. Adjusted ADMw for the December quarter shall equal:

(a) ADMw as determined by the department from information provided in the December quarterly report for the current distribution year filed with the department under ORS 327.133;

(b) Multiplied by the lesser of 1.0 or the average of the ratios for the preceding two years of the ADM for the year ending June 30 to the ADM for the quarter ending December 31 for the same school year as filed under ORS 327.133.

(3) The sum equal to the sum of all negative adjustments made to the May 15 apportionment under subsection (1) of this section shall be used by the department for purposes of funding positive adjustments required under subsection (1) of this section and adjustments required under subsection (2) of this section.

(4) The department shall also set aside an amount of the funds appropriated to the State School Fund for the fiscal year to fund any positive adjustments required under subsection (1) of this section and adjustments required under subsection (2) of this section in excess of the amount available under subsection (3) of this section. The amount set aside shall be as determined by law.

(5) If the amounts available under subsections (3) and (4) of this section are either not sufficient to fund the positive adjustments or exceed the positive adjustments to districts required under subsections (1) and (2) of this section and the adjustments required under subsection (2) of this section, the Superintendent of Public Instruction shall recalculate the funding percentage in ORS 327.013 (1)(a) to distribute as nearly as practicable the total sum available for distribution.

[1991 c.780 §12; 1993 c.61 §7; 2003 c.715 §24; 2005 c.755 §19; 2009 c.698 §15]



Section 327.100



Section 327.101 - Adjustment of distribution between fiscal years.

(2) No consideration shall be made in the adjustment made under subsection (1) of this section for any penalties, forfeitures or additional receipts of State School Fund moneys, except when expressly directed by law.

(3) An amount of funds equal to the sum of all negative adjustments made to the May 15 apportionment under subsection (1) of this section shall be used by the Department of Education for purposes of funding positive adjustments required under subsection (1) of this section in the same fiscal year.

(4) If the amounts available under subsection (3) of this section are either not sufficient or exceed the adjustments to districts required under subsection (1) of this section, the Superintendent of Public Instruction shall recalculate the funding percentage in ORS 327.013 (1)(a) to distribute as nearly as practicable the total sum available for distribution.

[1991 c.780 §13; 1993 c.61 §8; 2005 c.209 §4; 2005 c.755 §20; 2009 c.698 §16]



Section 327.102 - Standard school complaints; process; rules.

(2) The rules adopted by the board shall require school districts to establish and implement a process for the prompt resolution of a complaint and shall require the process to:

(a) Have specific timelines for the completion of the process by both the district and the person making the complaint;

(b) Have a specific time period within which the district must make a final decision on a complaint, after which the final decision on the complaint may be appealed to the Superintendent of Public Instruction; and

(c) Recognize that if a district does not provide a written decision within the specific time period, failure to provide such a decision will be regarded as the district’s final decision.

[2007 c.519 §1]

Note: 327.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.103 - Standard school presumed; effect of finding of deficiency; rules.

(2) If any deficiencies are not corrected before the beginning of the school year next following the date of the finding of deficiency and if an extension has not been granted under subsection (3) of this section, the Superintendent of Public Instruction may withhold portions of State School Fund moneys otherwise allocated to the school district for operating expenses until such deficiencies are corrected unless the withholding would create an undue hardship, as determined pursuant to rules of the State Board of Education.

(3)(a) Within 90 days of the finding of deficiency, a school district found not to be in compliance shall submit a plan, acceptable to the Superintendent of Public Instruction, for meeting standardization requirements. A team of Department of Education staff shall contact the school district and offer technical assistance. When an acceptable plan for meeting standardization requirements has been submitted, the Superintendent of Public Instruction may allow an extension of time before withholding moneys, not to exceed 12 months, if the superintendent determines that such deficiencies cannot be corrected or removed before the beginning of the next school year.

(b) Notwithstanding paragraph (a) of this subsection, the Superintendent of Public Instruction may not grant an extension of time if a school district could correct the deficiency through merger.

(c) For the period of the extension of time under this subsection, the school district shall be considered a conditionally standard school district.

(4)(a) Regardless of whether the Superintendent of Public Instruction has granted a school district an extension of time under subsection (3) of this section and except as provided in paragraph (b) of this subsection, a school district that fails to submit a plan for meeting standardization requirements within the time specified by the superintendent may not receive further State School Fund moneys until a plan acceptable to the superintendent is submitted.

(b) Pursuant to rules adopted by the State Board of Education, the Superintendent of Public Instruction may extend the time specified for submitting a plan if the superintendent determines that a human-created disaster or a natural disaster affects the ability of the school district to comply with the date requirement.

[Formerly 327.032; 1989 c.491 §5; 1991 c.693 §32; 1995 c.660 §47a; 2003 c.390 §§1,3; 2009 c.184 §4]



Section 327.105



Section 327.106 - School districts required to offer kindergarten through grade 12; exceptions.

(2) Notwithstanding subsection (1) of this section, a school district is not considered to be nonstandard under ORS 327.103 if the school district:

(a) Is not required to merge under section 2 (3) or (4), chapter 393, Oregon Laws 1991.

(b) Meets all of the following requirements:

(A) The school district offered education programs in kindergarten through grade 12 on September 1, 1996;

(B) After September 1, 1996, a majority of the board of the school district voted not to offer education programs in grades 9 through 12; and

(C) The school district merges with a unified school district and the merger takes effect under ORS 330.103 within one year after the vote of the board under this paragraph.

(c) Is a union high school district, as defined in ORS 330.005.

[1991 c.393 §3; 1995 c.659 §2; 1997 c.521 §13; 2011 c.704 §4]

Note: 327.106 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.109 - Procedure if school district or charter school alleged to be involved in religious activity; complaint, investigation, finding; effect.

(2) If, after the preliminary investigation, the superintendent finds that there is a substantial basis to believe that the school district or public charter school sponsors, financially supports or is actively involved with religious activity, the superintendent shall:

(a) In the case of a school district:

(A) Notify the complainant and the school district;

(B) Withhold immediately all funds due the school district under ORS 327.095; and

(C) Schedule a contested case hearing to be conducted in accordance with ORS 183.413 to 183.470.

(b) In the case of a public charter school:

(A) Notify the complainant, the public charter school, the school district in which the public charter school is located and the sponsor of the public charter school;

(B) Withhold immediately all funds for the public charter school that, pursuant to ORS 338.155, are due under ORS 327.095 to the school district in which the public charter school is located;

(C) Order the school district in which the public charter school is located to withhold immediately all funds due the public charter school under ORS 338.155; and

(D) Schedule a contested case hearing to be conducted in accordance with ORS 183.413 to 183.470.

(3)(a) In the case of a school district if, after the preliminary investigation, the superintendent finds that there is no substantial basis to believe that the school district sponsors, financially supports or is actively involved with religious activity, the superintendent shall notify the complainant and the district of that finding and shall not withhold funds due the district under ORS 327.095 or schedule a hearing.

(b) In the case of a public charter school if, after the preliminary investigation, the superintendent finds that there is no substantial basis to believe that the public charter school sponsors, financially supports or is actively involved with religious activity, the superintendent shall notify the complainant, the public charter school, the school district in which the public charter school is located and the sponsor of the public charter school of that finding and shall not schedule a hearing or withhold funds for the public charter school that, pursuant to ORS 338.155, are due under ORS 327.095 to the school district in which the public charter school is located. The superintendent shall also order the school district in which the public charter school is located not to withhold funds due the public charter school under ORS 338.155.

(4) During the preliminary investigation, the school district or public charter school shall cooperate to a reasonable degree with the superintendent and provide any evidence that the superintendent considers necessary for the investigation. If the school district or public charter school fails or refuses to cooperate to a reasonable degree with the superintendent during the investigation, the superintendent shall presume that there is a substantial basis to believe that the school district or public charter school sponsors, financially supports or is actively involved with religious activity and shall proceed as provided in subsection (2) of this section.

(5) If the superintendent makes a finding under subsection (2) or (4) of this section, the school district or public charter school shall receive no funds under ORS 327.095 or 338.155 from the date of the superintendent’s finding until the superintendent finds that the school district or public charter school is no longer sponsoring, financially supporting or actively involved with religious activity.

(6) The funds withheld under this section shall be held in an escrow account and shall be removed from that account only as follows:

(a) If the superintendent determines, after a contested case hearing, or a court on appeal rules, that the school district or public charter school never sponsored, financially supported or was actively involved with religious activity, the entire amount, including interest thereon, in the escrow account shall be released to the school district or public charter school.

(b) If the superintendent determines, after a contested case hearing, or a court on appeal rules, that the school district or public charter school sponsored, financially supported or was actively involved with religious activity in the past but has ceased to do so, that portion of the amount, including interest thereon, in the escrow account that accrued to the school district or public charter school after the school district or public charter school ceased the proscribed conduct shall be paid to the school district or public charter school. Any amount, including interest thereon, permanently withheld from the school district or public charter school shall revert to the State School Fund or to the General Fund, if the biennium has ended.

(c) If the school district or public charter school does not cease the proscribed conduct by the beginning of the next school year, the superintendent shall notify the State Treasurer who shall cause the amount in the escrow account, including interest thereon, to revert to the State School Fund or to the General Fund, if the biennium has ended.

(7) If the superintendent schedules a contested case hearing, as provided in subsection (2) of this section, the superintendent may conduct such further investigation of the facts relevant to the complaint as the superintendent considers necessary. In conducting the investigation, the superintendent shall have the power of subpoena to compel production of documents and attendance of witnesses at depositions and may do all things necessary to secure a full and thorough investigation.

(8) If a person or school district or public charter school fails to comply with any subpoena issued under subsection (7) of this section, a judge of the circuit court of any county, on application of the superintendent, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from circuit court.

[1985 c.584 §2; 1999 c.200 §28; 2005 c.209 §5]



Section 327.110



Section 327.115



Section 327.120 - Correction of errors in apportionments.



Section 327.125 - Superintendent to administer statutes related to state financing of education; board rules.

[Amended by 1963 c.570 §8; 1965 c.100 §29; 1989 c.491 §6; 1991 c.780 §17; 2007 c.846 §14; 2013 c.735 §10]

Note: The amendments to 327.125 by section 11, chapter 735, Oregon Laws 2013, become operative July 1, 2020. See section 20, chapter 735, Oregon Laws 2013, as amended by section 1, chapter 299, Oregon Laws 2015. The text that is operative on and after July 1, 2020, is set forth for the user’s convenience.
The Superintendent of Public Instruction shall administer the provisions of ORS 327.006 to 327.133, 327.348 and 327.731. The State Board of Education shall adopt all necessary rules not inconsistent with ORS 327.006 to 327.133, 327.348 and 327.731 to carry into effect the provisions of those statutes.



Section 327.130



Section 327.133 - Reports by districts.

(A) By July 15 of each year, an annual report covering the school year ending on the preceding June 30; and

(B) By January 15, of each year, a December quarterly report covering the quarter of the current school year commencing October 1 and ending December 31.

(b) Pursuant to rules adopted by the State Board of Education, the Superintendent of Public Instruction may waive a reporting date or specify an alternative date for filing a report if a human-created disaster or a natural disaster affects the ability of the school district to file a report by the specified date.

(2) Each such report shall show the average daily membership of resident pupils of the school district for the period covered and shall also contain such other information as the Superintendent of Public Instruction may require.

[Formerly 327.200; 1973 c.750 §9; 2009 c.184 §5]



Section 327.135



Section 327.137 - Audit reports filed with department; effect of failure to file or insufficiency of report.

(A) Information necessary for the computation required in the administration of ORS 327.006 to 327.133, 327.348, 327.731, 328.542 and 530.115 and sections 1 to 3, chapter 735, Oregon Laws 2013, and this section; and

(B) If the district is a sponsor of any public charter schools, a copy of each annual audit forwarded to the district as required by ORS 338.095 (4).

(b) If the audit report, as submitted to the district, fails to provide the detail necessary for the computation required in the administration of ORS 327.006 to 327.133, 327.348, 327.731, 328.542 and 530.115 and sections 1 to 3, chapter 735, Oregon Laws 2013, and this section, the district shall submit the necessary information on forms provided by the department within the time prescribed for filing the audit in this section.

(c) The Superintendent of Public Instruction may withhold any payments from the State School Fund for a public charter school that, pursuant to ORS 338.155, are due to a district under ORS 327.095 if:

(A) The audit report filed by the district fails to include the public charter school annual audit as required by paragraph (a)(B) of this subsection; and

(B) The district has not filed the public charter school annual audit with the department by April 1.

(d) If payments are withheld as provided by paragraph (c) of this subsection, the superintendent may allow payments to be made from the State School Fund to the district upon receipt of the annual audit or upon the meeting of any other conditions identified by rule of the State Board of Education.

(e) Any district failing to file a copy of an audit report under this section or a report under ORS 327.133 may not receive any payments from the State School Fund until the report is filed.

(2) Notwithstanding the timeline provided by this section and pursuant to rules adopted by the State Board of Education, the superintendent may waive a reporting date or specify an alternative date to provide the audit report or information if a human-created disaster or a natural disaster affects the ability of a school district or an education service district to provide the audit report or information by a specified date.

[1965 c.199 §1; 1977 c.840 §9; 1989 c.491 §7; 1991 c.780 §18; 2005 c.209 §6; 2007 c.846 §15; 2009 c.184 §§6,7; 2011 c.316 §§3,4; 2013 c.327 §1; 2013 c.735 §§12,13]

Note: The amendments to 327.137 by section 14, chapter 735, Oregon Laws 2013, become operative July 1, 2020. See section 20, chapter 735, Oregon Laws 2013, as amended by section 1, chapter 299, Oregon Laws 2015. The text that is operative on and after July 1, 2020, is set forth for the user’s convenience.
(1)(a) Every common or union high school district or education service district shall file a copy of its audit report with the Department of Education within six months of the end of the fiscal year for which the audit is required. The audit report shall include:

(A) Information necessary for the computation required in the administration of ORS 327.006 to 327.133, 327.348, 327.731, 328.542 and 530.115 and this section; and

(B) If the district is a sponsor of any public charter schools, a copy of each annual audit forwarded to the district as required by ORS 338.095 (4).

(b) If the audit report, as submitted to the district, fails to provide the detail necessary for the computation required in the administration of ORS 327.006 to 327.133, 327.348, 327.731, 328.542 and 530.115 and this section, the district shall submit the necessary information on forms provided by the department within the time prescribed for filing the audit in this section.

(c) The Superintendent of Public Instruction may withhold any payments from the State School Fund for a public charter school that, pursuant to ORS 338.155, are due to a district under ORS 327.095 if:

(A) The audit report filed by the district fails to include the public charter school annual audit as required by paragraph (a)(B) of this subsection; and

(B) The district has not filed the public charter school annual audit with the department by April 1.

(d) If payments are withheld as provided by paragraph (c) of this subsection, the superintendent may allow payments to be made from the State School Fund to the district upon receipt of the annual audit or upon the meeting of any other conditions identified by rule of the State Board of Education.

(e) Any district failing to file a copy of an audit report under this section or a report under ORS 327.133 may not receive any payments from the State School Fund until the report is filed.

(2) Notwithstanding the timeline provided by this section and pursuant to rules adopted by the State Board of Education, the superintendent may waive a reporting date or specify an alternative date to provide the audit report or information if a human-created disaster or a natural disaster affects the ability of a school district or an education service district to provide the audit report or information by a specified date.



Section 327.140



Section 327.141 - Financial or performance audit initiated by department; contracts for audit; costs.

(b) Prior to initiating an audit, the Department of Education shall:

(A) Give notice to the school district or the education service district of the department’s intent to initiate the audit; and

(B) Provide the school district or the education service district with the opportunity to provide to the department any information related to the subject of the audit.

(c) Following the review of any information provided under paragraph (b) of this subsection, the department may:

(A) Decline to proceed with the audit; or

(B) Cause the audit to be conducted.

(2) For the purpose of causing an audit to be conducted as authorized by this section, the department may enter into a contract with:

(a) The Secretary of State in accordance with ORS 297.210; or

(b) If the Secretary of State is unable or unwilling to conduct the audit, a private entity.

(3)(a) If the Secretary of State conducts the audit, the school district or education service district may be charged for a portion of the costs incurred for the audit as provided by ORS 297.210.

(b) If a private entity conducts an audit, the Department of Education may charge the school district or education service district for a portion of the costs incurred for the audit.

(4) A copy of an audit conducted as provided by this section must be forwarded to the Department of Education and to any other entity identified by the department in accordance with rules adopted by the State Board of Education.

[2011 c.647 §1]

Note: 327.141 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.145



Section 327.147 - Increased allocation when union high school district becomes common school district.

(a) An additional 15 percent in the first year of operation as a common school district;

(b) An additional 10 percent in the second year of operation as a common school district; and

(c) An additional five percent in the third year of operation as a common school district.

(2) The amounts authorized by this section shall be computed based on the computation of the affected district’s allocation of moneys from the State School Fund but shall be payable from funds specifically appropriated for the purposes of this section.

[1989 c.969 §1]



Section 327.150



Section 327.152 - Increased allocation when certain merger occurs.

(a) An additional 15 percent in the first year of operation of the merged district;

(b) An additional 10 percent in the second year of operation of the merged district; and

(c) An additional five percent in the third year of operation of the merged district.

(2) The amounts authorized by this section shall be computed based on the computation of the affected district’s allocation of moneys from the State School Fund but shall be payable from funds specifically appropriated for the purposes of this section.

[1989 c.969 §2]



Section 327.155



Section 327.157 - Minimum apportionment to school districts affected or not affected by ORS 327.147 and 327.152.

(2) If the funds appropriated for the implementation of ORS 327.147 and 327.152 are insufficient to meet the obligations incurred under ORS 327.147 and 327.152, each district eligible to receive funds under ORS 327.147 or 327.152 shall receive its pro rata share of the funds available for the implementation of ORS 327.147 and 327.152.

[1989 c.969 §4]



Section 327.160



Section 327.200



Section 327.202



Section 327.205



Section 327.207



Section 327.210



Section 327.212



Section 327.215



Section 327.217



Section 327.220



Section 327.225



Section 327.230



Section 327.255



Section 327.260



Section 327.265



Section 327.270



Section 327.275



Section 327.280



Section 327.285



Section 327.290 - Legislative findings relating to student achievement.

(1) The state has an interest in ensuring that public resources for primary and secondary schools are used to achieve the outcomes established under the Oregon Educational Act for the 21st Century in ORS chapter 329.

(2) To achieve that purpose, the School Improvement Fund is established so the state may support activities directly related to increases in student achievement while still allowing school districts and education service districts flexibility in determining the specific activities necessary to support students.

(3) It is the intent of the state in establishing the School Improvement Fund to link these activities to the recommendations of the Quality Education Commission established under Executive Order 99-16 and the recommendations of the Quality Education Commission established under ORS 327.500.

[2001 c.794 §1; 2001 c.794 §1a; 2007 c.578 §3]



Section 327.294 - School Improvement Fund.

(2) The moneys in the fund are continuously appropriated to the Department of Education for purposes of the grant program created by ORS 327.297.

(3) Each fiscal year, the department shall distribute:

(a) 95.25 percent of the moneys in the fund as grants to school districts, the Youth Corrections Education Program and the Juvenile Detention Education Program; and

(b) 4.75 percent of the moneys in the fund as grants to education service districts.

[2001 c.794 §2; 2007 c.578 §2]



Section 327.297 - Grants for activities related to student achievement; rules.

(a) Early childhood support including establishing, maintaining or expanding quality prekindergarten programs;

(b) Class size reduction with an emphasis on the reduction of kindergarten through grade three class sizes;

(c) Increases in instructional time including summer programs and before- and after-school programs;

(d) Mentoring, teacher retention and professional development;

(e) Remediation, alternative learning and student retention;

(f) Services to at-risk youth;

(g) Programs to improve a student achievement gap between student groups identified by culture, poverty, language and race and other student groups;

(h) Vocational education programs;

(i) Literacy programs;

(j) School library programs; and

(k) Other research-based student improvement strategies approved by the State Board of Education.

(2)(a) Each school district, each education service district, the Youth Corrections Education Program and the Juvenile Detention Education Program may apply to the Department of Education for a grant.

(b) The department shall review and approve applications based on criteria established by the State Board of Education. In establishing the criteria, the State Board of Education shall consider the recommendations of the Quality Education Commission established under ORS 327.500.

(c) The applications shall include the activities to be funded and the goals of the district or program for increases in student performance. The applications shall become part of the local district continuous improvement plan described in ORS 329.095.

(3)(a) Notwithstanding ORS 338.155 (9), the Department of Education may not award a grant under this section directly to a public charter school.

(b) A school district that receives a grant under this section may transfer a portion of the grant to a public charter school based on the charter of the school or any other agreement between the school district and the public charter school.

(c) A public charter school that receives grant funds under this subsection shall use those funds for the activities specified in subsection (1) of this section.

(4)(a) The amount of each grant for a program or school district = the program’s or school district’s ADMw ´ (the total amount available for distribution to programs and school districts as grants in each fiscal year ¸ the total ADMw of all programs and school districts that receive a grant).

(b) The amount of each grant for an education service district = the education service district’s ADMw ´ (the total amount available for distribution to education service districts as grants in each fiscal year ¸ the total ADMw of all education service districts that receive a grant).

(c) As used in this subsection, "ADMw" means:

(A) For a school district, the extended weighted average daily membership as calculated under ORS 327.013, 338.155 (1) and 338.165 (2);

(B) For the Youth Corrections Education Program, the extended weighted average daily membership as calculated under ORS 327.026;

(C) For the Juvenile Detention Education Program, the extended weighted average daily membership as calculated under ORS 327.026; and

(D) For an education service district, the sum of the ADMw of the school districts located within the territory of the education service district.

(5) Each district or program shall deposit the grant amounts it receives under this section in a separate account, and shall apply amounts in that account to pay for activities described in the district’s or program’s application.

(6) The State Board of Education may adopt any rules necessary for the administration of the grant program.

[2001 c.794 §3; 2001 c.794 §3c; 2005 c.22 §231; 2007 c.578 §1; 2007 c.858 §30a; 2009 c.840 §1; 2011 c.313 §4; 2011 c.443 §5; 2011 c.704 §9; 2011 c.705 §18; 2014 c.6 §§3,4]



Section 327.298 - Grants for schools that are high poverty and low performing; rules.

(a) Are considered high poverty under Title I of the federal Elementary and Secondary Education Act of 1965;

(b) The department had not identified prior to January 1, 2014, as focus or priority schools pursuant to a flexibility waiver submitted to the United States Department of Education; and

(c) The Department of Education has identified as needing additional supports and interventions pursuant to a flexibility waiver submitted to the United States Department of Education, based on:

(A) Criteria used by the Department of Education to measure the performance of the schools; and

(B) The schools’ performance ranking compared to similar schools.

(2) The department shall identify schools to receive grants as provided in this section and shall notify the identified schools of the schools’ eligibility to receive grants as provided in this section.

(3) Moneys received by a school under this section must be used to provide instructional time during a summer program. The summer program must provide at least 60 hours of direct academic instruction by a teacher licensed under ORS 342.125 or by an instructional assistant, as defined in ORS 342.120.

(4) The State Board of Education may adopt any rules necessary for the administration of this section.

[2014 c.98 §1; 2015 c.245 §53]

Note: 327.298 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.300 - Definitions for ORS 327.300 to 327.320.

(1) "Construction" includes land acquisition, planning, design, construction, remodeling, altering, furnishing and equipping public school facilities.

(2) "Maintenance" includes repairing, replacement and other capital maintenance but does not include cleaning.

(3) "Public school facility" includes facilities used for classroom instruction, multipurpose activities, libraries or any other use associated with public education in preschool through grade 12, and includes facilities that may be used by more than one school district.

(4) "School district" means a common or union high school district, an education service district or any combination thereof.

[1993 c.765 §120]



Section 327.310 - Legislative findings.

(1) The construction and maintenance of public school facilities accomplish the purpose of creating jobs and furthering economic development in Oregon by, among other advantages:

(a) Furnishing an important element of the public school system that provides the basic framework for continuing and expanding economic activity in the state;

(b) Alleviating the congestion and crowding associated with, and reducing the burdens of expansion and maintenance of, existing public school facilities, as well as reducing energy consumption; and

(c) Creating employment opportunities through the funding of projects for the development and construction of public school facilities.

(2) Based on the legislative findings described in this section, the use of a portion of the net proceeds from the operation of the state lottery funds under section 4 (3), Article XV of the Oregon Constitution and ORS 461.510 creates jobs and furthers economic development.

[1993 c.765 §121]



Section 327.320 - School Facility Improvement Fund.

[1993 c.765 §122]



Section 327.330 - Grants to school districts for construction and maintenance of public school facilities; rules.

(2) Grants shall not exceed $500,000 in any biennium to any school district. In addition, a combination of districts may submit a joint grant application in an amount not to exceed $500,000. However, a district or combination thereof may apply in subsequent bienniums for additional grants for the same facility. Grants must be matched at least one local dollar for four state dollars by the district or combination thereof.

(3) The state board by rule shall establish criteria for grant approval. Such criteria shall include but not be limited to:

(a) The age of public school facilities, the degree of overcrowding and the absence of facilities that are considered necessary to accomplish the educational goals of the district and this state; and

(b) Maintenance and reconstruction needs related to the deterioration of existing public school facilities, which deterioration has the potential of affecting the health and safety of students.

[1993 c.765 §123]



Section 327.333 - Policy on provision of grants to school districts.

[2001 c.896 §1]



Section 327.336 - Qualifications; amount.

(a) "Extended ADMw" means the district extended weighted average daily membership computed under ORS 327.013 (1)(c).

(b) "Local option tax rate" means the amount of local option taxes imposed by the school district for the current fiscal year, after compression under ORS 310.150 and after subtraction of the amount of school district local option taxes that are distributed to an urban renewal agency pursuant to ORS 457.440, divided by the assessed value of the school district.

(c) "School district" means a common or union high school district.

(d) "Target district" means the school district that, for the fiscal year prior to the year for which grants are being determined, had a total assessed value of taxable property per district extended ADMw that was greater than all but 25 percent of the school districts in this state for that prior fiscal year. The Department of Education shall determine which school district is the target district for a fiscal year, based on the total assessed values of school districts reported to the Department of Education by the Department of Revenue for the fiscal year prior to the year for which grants are being determined under this section.

(2) A school district shall receive a local option equalization grant for a fiscal year:

(a) In which the school district imposes local option taxes pursuant to ORS 280.040 to 280.145; and

(b) For which the total assessed value of taxable property per extended ADMw of the school district for the prior fiscal year does not exceed the total assessed value of taxable property per extended ADMw of the target district for the prior fiscal year.

(3) The amount of the local option equalization grant shall equal the lesser of:

(a) The product of the local option tax rate of the school district for the current fiscal year ´ (total assessed value per extended ADMw of the target district for the prior fiscal year − total assessed value per extended ADMw of the school district for the prior fiscal year) ´the extended ADMw of the school district for the prior fiscal year; or

(b) The amount obtained by subtracting the local option tax imposed by the school district for the current fiscal year, after compression under ORS 310.150, from the lesser of:

(A) Twenty percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the school district for the current fiscal year; or

(B) $1,000 multiplied by the extended ADMw of the school district for the current fiscal year. The amount multiplied by the extended ADMw of the school district shall be increased each fiscal year by three percent above the amount allowed for the prior fiscal year.

(4) If the amount computed under subsection (3)(b) of this section is zero or less, a local option equalization grant may not be made to the school district for the fiscal year.

(5) As soon as is practicable after school districts have certified property taxes to the assessor under ORS 310.060, the Department of Revenue shall report to the Department of Education a list of school districts certifying local option taxes for the current fiscal year and the local option tax rates for those districts. The amount of each local option equalization grant shall be calculated by the Department of Education.

(6) If the election authorizing the imposition of a local option tax is held after the start of a biennium in which the local option tax is to be imposed, the local option equalization grant for a fiscal year of that biennium shall be determined as otherwise prescribed in this section, but may not be paid to the school district until the first fiscal year of the next succeeding biennium.

[2001 c.896 §2; 2003 c.715 §§21,22; 2005 c.803 §9; 2007 c.778 §§8,10; 2009 c.698 §17]



Section 327.339 - Local Option Equalization Grants Account; grant payments.

(2) From the biennial legislative appropriation to the Local Option Equalization Grants Account to fund the local option equalization grant program described in ORS 327.336, amounts necessary to make the grant payments are continuously appropriated to the Department of Education for the purpose of making these payments.

(3) The department shall make estimated local option equalization grant payments to school districts entitled to such payments under ORS 327.336 on or before March 31 of each fiscal year.

(4) If the estimated local option equalization grant payment does not equal the actual local option equalization grant to which a school district is entitled under ORS 327.336, the department shall determine the increase or decrease needed to correct the amount of the grant and may incorporate the correction into a state school fund grant made to the district. The correction may be made in any state school fund grant made during the fiscal year in which the estimated grant payment was made or in the next succeeding fiscal year.

(5) If the amount of moneys available in the Local Option Equalization Grants Account is insufficient to make the payments required under ORS 327.336 and this section, the payments shall be proportionally reduced so that the state does not accrue a debt in making these payments. [2001 c.896 §3]

Note: Sections 3 and 4, chapter 604, Oregon Laws 2015, provide:

Sec. 3. Work group related to English language learner programs. (1) The Department of Education shall convene a work group related to English language learner programs.

(2) The work group must consist of educators, parents, community stakeholders, experts on English language learner policy and experts in collecting and analyzing data. The department shall solicit recommendations for membership from organizations that represent educators, administrators, school district boards and parents when determining membership of the work group.

(3) The work group shall identify the following:

(a) Criteria for determining if a school district is:

(A) Not meeting objectives and the needs of students eligible for and enrolled in an English language learner program, taking into account the specific learning challenges and demographics of the students; or

(B) In need of targeted assistance.

(b) Information necessary for school districts to include in an annual report on student progress indicators for students eligible for and enrolled in an English language learner program for the purpose of determining if a school district is:

(A) Not meeting objectives and the needs of students eligible for and enrolled in an English language learner program, taking into account the specific learning challenges and demographics of the students; or

(B) In need of targeted assistance.

(c) Technical assistance that the department will provide to a school district that is:

(A) Not meeting objectives and the needs of students eligible for and enrolled in an English language learner program, taking into account the specific learning challenges and demographics of the students; or

(B) In need of targeted assistance.

(d) Guidelines for how the department shall direct a school district on how to expend moneys received under ORS 327.013 (1)(c)(A)(ii) if the school district is:

(A) Not meeting objectives and the needs of students eligible for and enrolled in an English language learner program, taking into account the specific learning challenges and demographics of the students; or

(B) In need of targeted assistance.

(4) In addition to the duties of the work group prescribed by subsection (3) of this section, the work group shall establish criteria to define and identify long-term English language learners and develop recommendations for best practices on the following:

(a) Providing ongoing support to students of a school district who no longer are eligible for or enrolled in an English language learner program under ORS 336.079.

(b) Engaging parents and delivering essential notifications related to English language learner programs.

(c) Identifying students who are eligible to be enrolled in an English language learner program, including any identification methods that occur before a student enrolls in kindergarten.

(d) Providing accommodations for assessments for English language learners.

(e) Assessing English language learners, which may allow for a list of assessments to be approved by the department.

(f) Acquiring student library books in languages other than English.

(g) Providing support to students who have been identified as long-term English language learners.

(5) Taking into consideration the work of the work group under this section, the State Board of Education shall adopt rules:

(a) Related to the work of the work group as described in subsection (3) of this section no later than January 1, 2016.

(b) Related to the work of the work group as described in subsection (4) of this section no later than January 1, 2017. [2015 c.604 §3]

Sec. 4. Repeal. Section 3 of this 2015 Act is repealed on January 2, 2017.

[2015 c.604 §4]



Section 327.344 - Statewide English Language Learner Program Account.

(2) Moneys in the Statewide English Language Learner Program Account are continuously appropriated to the Department of Education for statewide activities related to English language learner programs.

(3) The Department of Education, on behalf of the State of Oregon, may solicit and accept gifts, grants or donations from public and private sources for English language learner programs. Moneys received under this subsection shall be deposited into the Statewide English Language Learner Program Account.

[2015 c.604 §9]

Note: 327.344 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.345 - Grants for training English language learner teachers; qualifications; use; rules.

(2) In addition to distributing moneys through the State School Fund, the Department of Education may award grants to school districts for the costs of training English language learner teachers.

(3) The grants shall be available to any school district:

(a) In which three percent or more of the students enrolled are ELL students;

(b) That serves ELL students or bilingual students within a large geographic area in the district;

(c) That has a high growth, as defined by rule of the State Board of Education, of ELL students or bilingual students in any school year; or

(d) That can demonstrate extraordinary need, as defined by rule of the board, for English language learner teachers or training for English language learner teachers.

(4) A school district that receives a grant under this section may use the grant to reimburse teachers for tuition costs associated with completing an English language learner or a bilingual teaching program.

(5) The department may seek and accept gifts, grants and donations from any source and federal funds for the purpose of carrying out the grant program under this section.

(6) The board may adopt any rules necessary for the administration of the grant program. The rules adopted by the board shall include a method for determining the grant amount that a qualified school district may receive under this section.

[2001 c.951 §1; 2015 c.604 §14]



Section 327.348 - High Cost Disabilities Account; grants; approved costs; rules.

(2) Each fiscal year, the Department of Education shall distribute moneys from the account to school districts as high cost disabilities grants. A school district may receive moneys from the account if the school district has a resident pupil with a disability for whom the approved costs to the school district of providing special education and related services, as determined under subsection (4) of this section, exceed $30,000.

(3) The amount of moneys received by a school district under this section for each resident pupil with a disability shall equal the approved costs, as determined under subsection (4) of this section, incurred by the school district in providing special education and related services to the pupil minus $30,000.

(4) The department shall determine the approved costs incurred by a school district in providing special education and related services to a pupil with a disability. The approved costs incurred by a school district may include costs incurred by an education service district of providing special education and related services to the school district through the resolution process described in ORS 334.175. In determining the approved costs for which a school district may receive moneys under this section, the department shall consider:

(a) How efficiently the special education and related services are provided by the school district; and

(b) The use of available resources by the school district.

(5) If the total approved costs for which school districts are seeking moneys from the account exceed the amount in the account in any fiscal year, the department shall prorate the amount of moneys available for distribution in the account among those school districts that are eligible for moneys from the account.

(6) The department shall distribute any moneys in the account that are not distributed under this section in any fiscal year to school districts based on ORS 327.008 and 327.013.

(7) The State Board of Education may adopt any rules necessary for the administration of this section. [2005 c.803 §2; 2007 c.70 §93]

Note: Sections 1 and 3, chapter 54, Oregon Laws 2010, provide:

Sec. 1. Resources and services for which a school district receives moneys from the Blind and Visually Impaired Student Fund established by ORS 346.315 for students described in section 3 (1), chapter 562, Oregon Laws 2009, are considered approved costs for the purpose of determining whether a school district qualifies to receive a high cost disabilities grant from the High Cost Disabilities Account established by ORS 327.348. [2010 c.54 §1]

Sec. 3. Section 1 of this 2010 Act is repealed on June 30, 2020. [2010 c.54 §3]

Note: Sections 1 to 3, 19 and 20, chapter 735, Oregon Laws 2013, provide:

Sec. 1. Definitions for sections 1 and 2, chapter 735, Oregon Laws 2013. As used in this section and section 2 of this 2013 Act:

(1)(a) "Small high school" means a public school that is operated by a small school district and that has students in:

(A) Grades 9 through 12, with an ADM of less than 350 in grades 9 through 12; or

(B) Grades 10 through 12 only, with an ADM of less than 267.

(b) "Small high school" does not include an alternative education program or a public charter school.

(2) "Small school district" means a school district with a weighted average daily membership (ADMw) of less than 8,500. [2013 c.735 §1]

Sec. 2. Small school district grants; rules. (1) In addition to those moneys distributed through the State School Fund, the Department of Education shall award grants to small school districts with one or more small high schools from moneys appropriated to the department from the Small School District Supplement Fund.

(2) The amount of each grant = the small high school’s ADM ´ (the total amount available for the grants in each fiscal year ¸ the total ADM of all small high schools).

(3) A small school district shall receive a grant under this section for each small high school operated by the school district.

(4) The State Board of Education shall adopt any rules necessary for the administration of this section. [2013 c.735 §2]

Sec. 3. Small School District Supplement Fund. (1) There is established the Small School District Supplement Fund, separate and distinct from the General Fund.

(2) The moneys in the Small School District Supplement Fund are appropriated continuously to the Department of Education for purposes of the grant program created by section 2 of this 2013 Act. [2013 c.735 §3]

Sec. 19. Repeal. Sections 1, 2 and 3 of this 2013 Act are repealed. [2013 c.735 §19]

Sec. 20. Operative date. The amendments to ORS 327.006, 327.008, 327.019, 327.125, 327.137, 339.129 and 340.045 by sections 5, 7, 9, 11, 14, 16 and 18, chapter 735, Oregon Laws 2013, and the repeal of sections 1, 2 and 3, chapter 735, Oregon Laws 2013, by section 19, chapter 735, Oregon Laws 2013, become operative on July 1, 2020.

[2013 c.735 §20; 2015 c.299 §1]



Section 327.355



Section 327.357



Section 327.360



Section 327.365 - Automated external defibrillator grants; rules.

(2) In addition to those moneys distributed through the State School Fund, the Department of Education may award grants to school districts and public charter schools to provide automated external defibrillators in public school facilities.

(3) The goal of the grant program is to provide automated external defibrillators in at least two public school facilities in each school district.

(4) Each school district and public charter school may apply for a grant under this section. The amount of any grant received by a school district or public charter school under this section may not exceed 60 percent of the actual costs for which grant funds may be used under subsection (5) of this section.

(5) Any school district or public charter school that receives grant funds under this section shall use the funds for:

(a) Purchasing or leasing automated external defibrillators to be placed in public school facilities;

(b) Providing training to school district and public charter school employees and volunteers on the use of automated external defibrillators; and

(c) Any other expense related to providing automated external defibrillators in public school facilities if the expense is approved by the Department of Education.

(6) The State Board of Education may adopt rules:

(a) To establish criteria for awarding grants based on the goal set forth in subsection (3) of this section;

(b) To determine the amount of each grant pursuant to subsection (4) of this section; and

(c) That are necessary for the administration of this section.

(7) The Department of Education shall seek federal grant funds for the purposes of the grant program.

(8) For purposes of the grant program, the Department of Education may accept contributions of funds and assistance from the United States Government and its agencies or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of the grant program.

(9) All funds received by the Department of Education under this section shall be paid into the Department of Education Account established in ORS 326.115 to the credit of the grant program.

[2005 c.551 §4]



Section 327.372 - Funding for activities related to science, technology, engineering and mathematics education and to career and technical education; report.

(2) The Department of Education shall distribute moneys appropriated to the department, or otherwise made available to the department, for the purpose of funding activities related to science, technology, engineering and mathematics education and activities related to career and technical education. Distributions shall be made as follows:

(a) Thirty-five percent for activities related to science, technology, engineering and mathematics education that are described in subsection (3) of this section.

(b) Sixty-five percent for activities related to career and technical education that can lead to high wage and high demand jobs and that are described in subsection (4) of this section.

(3) Moneys distributed as provided by subsection (2)(a) of this section to fund activities related to science, technology, engineering and mathematics education shall be used to:

(a) Expand and sustain regional networks that support science, technology, engineering and mathematics.

(b) Award grants that expand the implementation of effective programs related to science, technology, engineering and mathematics, that propose innovative approaches or programs related to science, technology, engineering and mathematics or that provide professional development related to teaching science, technology, engineering and mathematics.

(c) Provide funding to recruit, retain and support underserved students, as defined by the State Board of Education by rule, for programs that are offered at community colleges and public universities and that can lead to high wage and high demand jobs related to science, technology, engineering and mathematics.

(d) Develop a systematic survey of facility use to determine how savings for science, technology, engineering and mathematics education can be achieved.

(4) Moneys distributed as provided by subsection (2)(b) of this section to fund activities related to career and technical education that can lead to high wage and high demand jobs shall be used for:

(a) Programs that expose students to career and technical education programs that can lead to high wage and high demand jobs.

(b) Career and Technical Education Revitalization grants awarded under ORS 344.075.

(c) Student leadership organizations related to career and technical education programs that can lead to high wage and high demand jobs.

(d) Distribution to school districts to support career and technical education programs in the school district that are approved by the Department of Education as being high quality and that can lead to high wage and high demand jobs. Moneys must be distributed to each school and public charter school in the school district based on the number of students enrolled at the school with the following characteristics:

(A) Students who are enrolled in and earned three or more credits for courses that are part of a career and technical education program that can lead to high wage and high demand jobs and that are approved by the Department of Education.

(B) Students who acquire an industry credential that can lead to a high wage and high demand job and that is approved by the Department of Education.

(C) Students described in subparagraph (A) or (B) of this paragraph who are historically underserved, as defined by the State Board of Education by rule.

(e) Administration of grants for the purpose of expanding teacher training programs and opportunities related to career and technical education that can lead to high wage and high demand jobs.

(f) Administration of a pilot program to increase students’ exposure and access to career and technical education that can lead to high wage and high demand jobs.

(5) Except as otherwise provided, moneys distributed under subsections (3) and (4) of this section shall be distributed to school districts, education service districts, public schools, public charter schools, community colleges or public universities or any thereof in partnership with youth job development organizations, as defined in ORS 344.415, nonprofit organizations or other entities identified by the State Board of Education by rule.

(6) From the moneys available under subsection (2) of this section, the Department of Education, the STEM Investment Council and the committee established under ORS 344.075 combined may retain no more than a total of five percent of all moneys distributed for a fiscal year for administrative expenses incurred under this section.

(7) The Department of Education, in collaboration with the STEM Investment Council and the committee established under ORS 344.075, shall submit a biennial report to the Legislative Assembly related to distributions made under this section. The report must include metrics that identify how distributions made under this section are contributing to the development of a skilled workforce that is able to secure high wage and high demand jobs.

[2015 c.763 §1]

Note: The amendments to 327.372 by section 2, chapter 763, Oregon Laws 2015, become operative July 1, 2017. See section 4, chapter 763, Oregon Laws 2015. The text that is operative on and after July 1, 2017, is set forth for the user’s convenience.
(1) Activities related to science, technology, engineering and mathematics education and activities related to career and technical education that can lead to high wage and high demand jobs shall be funded as provided by this section.

(2) The Department of Education shall distribute moneys in the Connecting Education to Careers Account established by ORS 327.376 as follows:

(a) Forty percent for activities related to science, technology, engineering and mathematics education that are described in subsection (3) of this section. Moneys shall be distributed by the department under this paragraph based on recommendations of the STEM Investment Council.

(b) Sixty percent for activities related to career and technical education that can lead to high wage and high demand jobs and that are described in subsection (4) of this section. Moneys shall be distributed by the department under this paragraph based on recommendations of the committee established under ORS 344.075.

(3) Moneys distributed as provided by subsection (2)(a) of this section to fund activities related to science, technology, engineering and mathematics education shall be used to:

(a) Expand and sustain regional networks that support science, technology, engineering and mathematics.

(b) Award grants that expand the implementation of effective programs related to science, technology, engineering and mathematics, that propose innovative approaches or programs related to science, technology, engineering and mathematics or that provide professional development related to teaching science, technology, engineering and mathematics.

(c) Provide funding to recruit, retain and support underserved students, as defined by the State Board of Education by rule, for programs that are offered at community colleges and public universities and that can lead to high wage and high demand jobs related to science, technology, engineering and mathematics.

(d) Develop a systematic survey of facility use to determine how savings for science, technology, engineering and mathematics education can be achieved.

(e) Fund any other activities related to science, engineering and mathematics education that are identified by the STEM Investment Council.

(4) Moneys distributed as provided by subsection (2)(b) of this section to fund activities related to career and technical education that can lead to high wage and high demand jobs shall be used for:

(a) Programs that expose students to career and technical education programs that can lead to high wage and high demand jobs.

(b) Career and Technical Education Revitalization grants awarded under ORS 344.075.

(c) Student leadership organizations related to career and technical education programs that can lead to high wage and high demand jobs.

(d) Distribution to school districts to support career and technical education programs in the school district that are approved by the Department of Education as being high quality and that can lead to high wage and high demand jobs. Moneys must be distributed to each school and public charter school in the school district based on the number of students enrolled at the school with the following characteristics:

(A) Students who are enrolled in and earned three or more credits for courses that are part of a career and technical education program that can lead to high wage and high demand jobs and that are approved by the Department of Education.

(B) Students who acquire an industry credential that can lead to a high wage and high demand job and that is approved by the Department of Education.

(C) Students described in subparagraph (A) or (B) of this paragraph who are historically underserved, as defined by the State Board of Education by rule.

(e) Administration of grants for the purpose of expanding teacher training programs and opportunities related to career and technical education that can lead to high wage and high demand jobs.

(f) Administration of a pilot program to increase students’ exposure and access to career and technical education that can lead to high wage and high demand jobs.

(g) Funding any other activities related to career and technical education that can lead to high wage and high demand jobs and that are identified by the committee established under ORS 344.075.

(5) Except as otherwise provided, moneys distributed under subsections (3) and (4) of this section shall be distributed to school districts, education service districts, public schools, public charter schools, community colleges or public universities or any thereof in partnership with youth job development organizations, as defined in ORS 344.415, nonprofit organizations or other entities identified by the State Board of Education by rule.

(6) From the moneys available under subsection (2) of this section, the Department of Education, the STEM Investment Council and the committee established under ORS 344.075 combined may retain no more than a total of five percent of all moneys distributed for a fiscal year for administrative expenses incurred under this section.

(7) The Department of Education, in collaboration with the STEM Investment Council and the committee established under ORS 344.075, shall submit a biennial report to the Legislative Assembly related to distributions made under this section. The report must include metrics that identify how distributions made under this section are contributing to the development of a skilled workforce that is able to secure high wage and high demand jobs.

Note: 327.372 and 327.376 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.376 - Connecting Education to Careers Account.

[2015 c.763 §3]

Note: 327.376 becomes operative July 1, 2017. See section 4, chapter 763, Oregon Laws 2015.

Note: See second note under 327.372.



Section 327.380 - Application for grant; evaluation of application.

(2) The STEM Investment Council shall evaluate grant applications and make recommendations on the applications to the Chief Education Officer. Under the direction of the Chief Education Officer, the Department of Education shall distribute moneys for the grant program and otherwise administer the grant program.

(3)(a) An application for a grant awarded under this section may be submitted by:

(A) A school district;

(B) A community college district;

(C) A public university;

(D) The Department of Education;

(E) The Higher Education Coordinating Commission;

(F) Any other state agency; or

(G) Any combination of entities identified in this paragraph that are organized as a partnership or a regional effort to improve student achievement in science, technology, engineering or mathematics.

(b) A grant awarded under this section may be used for:

(A) Classroom or extracurricular activities that further the development of skills related to science, technology, engineering or mathematics; or

(B) A project that is related to science, technology, engineering or mathematics and that involves collaboration with a private entity.

(4) When evaluating applications for a grant, the council:

(a) Shall give priority to applications for activities or projects that produce the largest impact at the lowest cost or for the greatest number of students throughout this state, including grants for activities or projects that:

(A) Are determined by the council to be likely to become self-supporting within three years;

(B) Expand evidence-based, effective practices in science, technology, engineering or mathematics;

(C) Can be replicated by other entities in this state;

(D) Show evidence of attracting matching funds;

(E) If the applicant is an entity identified in subsection (3)(a)(A) to (C) of this section, have demonstrable support from the governing body of the entity;

(F) Help improve access by underrepresented groups to activities that involve science, technology, engineering or mathematics; or

(G) Are elements of a partnership or a regional effort to improve student achievement in science, technology, engineering or mathematics;

(b) May give priority to applications for activities or projects that benefit students in more than one student group among students in kindergarten through grade 12, students in community colleges and students in universities;

(c) Shall attempt to achieve a balance, as determined by the council, among grants that are awarded for the sole benefit of students in kindergarten through grade 12, students in community colleges and students in universities; and

(d) Shall take into consideration geographic and demographic diversity.

[2013 c.739 §7; 2015 c.366 §76; 2015 c.767 §100]

Note: The amendments to 327.380 by section 8, chapter 739, Oregon Laws 2013, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, including amendments by section 77, chapter 366, Oregon Laws 2015, and section 101, chapter 767, Oregon Laws 2015, is set forth for the user’s convenience.
(1) The STEM Investment Grant Program is established to provide funding to school districts, community colleges and public universities listed in ORS 352.002 to advance the goals described in ORS 326.500 (2).

(2) The STEM Investment Council shall evaluate grant applications and make recommendations on the applications to the Superintendent of Public Instruction. Under the direction of the Superintendent of Public Instruction, the Department of Education shall distribute moneys for the grant program and otherwise administer the grant program.

(3)(a) An application for a grant awarded under this section may be submitted by:

(A) A school district;

(B) A community college district;

(C) A public university;

(D) The Department of Education;

(E) The Higher Education Coordinating Commission;

(F) Any other state agency; or

(G) Any combination of entities identified in this paragraph that are organized as a partnership or a regional effort to improve student achievement in science, technology, engineering or mathematics.

(b) A grant awarded under this section may be used for:

(A) Classroom or extracurricular activities that further the development of skills related to science, technology, engineering or mathematics; or

(B) A project that is related to science, technology, engineering or mathematics and that involves collaboration with a private entity.

(4) When evaluating applications for a grant, the council:

(a) Shall give priority to applications for activities or projects that produce the largest impact at the lowest cost or for the greatest number of students throughout this state, including grants for activities or projects that:

(A) Are determined by the council to be likely to become self-supporting within three years;

(B) Expand evidence-based, effective practices in science, technology, engineering or mathematics;

(C) Can be replicated by other entities in this state;

(D) Show evidence of attracting matching funds;

(E) If the applicant is an entity identified in subsection (3)(a)(A) to (C) of this section, have demonstrable support from the governing body of the entity;

(F) Help improve access by underrepresented groups to activities that involve science, technology, engineering or mathematics; or

(G) Are elements of a partnership or a regional effort to improve student achievement in science, technology, engineering or mathematics;

(b) May give priority to applications for activities or projects that benefit students in more than one student group among students in kindergarten through grade 12, students in community colleges and students in universities;

(c) Shall attempt to achieve a balance, as determined by the council, among grants that are awarded for the sole benefit of students in kindergarten through grade 12, students in community colleges and students in universities; and

(d) Shall take into consideration geographic and demographic diversity.

Note: 327.380 and 327.385 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.385 - STEM Investment Grant Account.

[2013 c.739 §9]

Note: See second note under 327.380.



Section 327.390 - Grants; advisory committee; role of Oregon State University Extension Service.

(2) Grants shall be awarded for outdoor school programs that:

(a) Provide a six-day, residential, hands-on educational experience, or an equivalent outdoor educational experience that reflects local community needs and contexts, featuring field study opportunities for students learning about:

(A) Soil, water, plants and animals;

(B) The role of timber, agriculture and other natural resources in the economy of this state;

(C) The interrelationship of nature, natural resources, economic development and career opportunities in this state; and

(D) The importance of this state’s environment and natural resources.

(b) Are integrated with local school curricula in a manner that assists students in meeting state standards related to science, technology, engineering and mathematics, and international standards related to science.

(c) Provide students with opportunities to develop leadership, critical thinking and decision-making skills.

(d) Address the inequity of outdoor educational opportunities for underserved children in this state.

(e) Provide students with opportunities to learn about the interdependence of urban and rural areas.

(3) Grants shall be awarded to a school district or to an education service district.

(4) Priority for grants shall be given to outdoor school programs that promote:

(a) Higher scores on standardized measures of academic achievement in reading, writing, math, science and social studies.

(b) Greater self-sufficiency and leadership skills.

(c) Fewer discipline and classroom management problems.

(d) Increased student engagement and pride in accomplishments.

(e) Greater proficiency in solving problems and thinking strategically.

(f) Better application of systems thinking and increased ability to think creatively.

(g) Improved communication skills and enhanced ability to work in group settings.

(h) Greater enthusiasm for language arts, math, science and social studies.

(i) Increased knowledge and understanding of science content, concepts and processes.

(j) Better ability to apply science and civic processes to real-world situations.

(k) Improved understanding of mathematical concepts and mastery of math skills.

(L) Improved language arts skills.

(m) Better comprehension of social studies content.

(n) Accessibility to students of all abilities and learning styles.

(5)(a) The Director of the Oregon State University Extension Service shall convene an advisory committee for the purpose of administering the grant program established under this section. When selecting the members of the committee, the director shall take into consideration geographic and demographic diversity and shall ensure that the committee has representatives of the environmental community, the natural resources community and fifth-grade or sixth-grade education.

(b) The advisory committee shall recommend to the director:

(A) Standards for outdoor school programs; and

(B) Distributions of moneys for outdoor school programs.

(6) The Oregon State University Extension Service shall provide program leadership of outdoor school programs, including:

(a) Providing program management and administration, including:

(A) Developing and reviewing outdoor school program curricula;

(B) Designing outdoor school program lessons that are available on websites and mobile devices;

(C) Developing outdoor school program learning modules and materials;

(D) Implementing the outdoor school program;

(E) Developing best practices for providing outdoor school programs; and

(F) Providing staff training related to outdoor school programs;

(b) Convening an advisory committee to assist with management activities;

(c) Distributing grants and entering into contracts and other agreements related to financing;

(d) Providing procurement services;

(e) Complying with reporting requirements; and

(f) Ensuring compliance with program requirements.

(7) The Oregon State University Extension Service shall provide program maintenance, including:

(a) Conducting program reviews and implementing program revisions;

(b) Making quality assessments and monitoring the program for quality;

(c) Evaluating outputs and impacts of outdoor school programs;

(d) Engaging in camp development, including the selection, management and coordination of camps; and

(e) Conducting risk management.

(8) Nothing in this section shall be construed as imposing on the Oregon State University Extension Service any duties or obligations unless funding is provided to the service for expenses incurred by the service for the purposes of this section.

(9) The director shall submit an annual report to:

(a) The Department of Education, related to the ability of outdoor school programs to assist students in meeting state standards related to science, technology, engineering and mathematics, and international standards related to science; and

(b) The interim legislative committees on education, related to grant programs.

[2015 c.782 §2]



Section 327.403 - Definition for ORS 327.405 to 327.480.

[1965 c.100 §30; 1991 c.167 §2; 2003 c.226 §4]



Section 327.405 - Common School Fund; composition and use.

[Amended by 1957 c.670 §31; 1965 c.100 §31; 1969 c.338 §3; 1987 c.760 §4; 1997 c.321 §2; 2003 c.14 §147; 2013 c.358 §2]



Section 327.410 - Apportionment of Distributable Income Account of Common School Fund among counties; distribution to school districts.

[Amended by 1965 c.100 §32; 1967 c.421 §200; 1971 c.294 §2; 1982 s.s.2 c.1 §5; 2005 c.412 §1]



Section 327.415



Section 327.420 - Basis of apportionment.

(2) In the case of a joint school district, the resident average daily membership reported to the department shall be prorated between the counties as the resident enrollment of the district is prorated between the counties.

[Amended by 1965 c.100 §34; 1971 c.294 §3; 2005 c.412 §2]



Section 327.423 - Determination of school census.

(2) Subject to guidelines approved by the Superintendent of Public Instruction, the administrative officer of each education service district shall apportion the census so certified to those common school districts reporting to the education service district. The estimated district census determined by this manner shall be deemed applicable to all statutory references to the term "census" or "school-age child" in Oregon Revised Statutes.

[Formerly 326.355]

Note: 327.423 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.425 - Loans and investment of funds; determination of interest rate.

(2) Common School Fund moneys may be loaned in accordance with the repayment plan contained in ORS 327.440, except that loans on property within the corporate limits of towns or cities shall be payable in not more than 15 years on the amortization plan.

(3) If at any time there is a Common School Fund surplus over and above all loans applied for, such portion of the surplus as the department deems proper may be invested as provided in ORS 293.701 to 293.857. The department may require the State Treasurer to deposit any such surplus, until it is able to loan same, in qualified state depositories, upon the same terms and conditions as other public funds are deposited therein, in which event any interest received from any such state depository shall be credited to the fund on which such interest was earned.

(4) The department may reduce the rate of interest to be paid upon outstanding loans from the Common School Fund and any trust fund placed in its charge, to correspond with the rate of interest to be paid upon new loans, but no reduction in rate of interest shall be made upon any of the loans until interest at the old rate has been paid in full to date of receipt of remittance at the office of the department.

[Amended by 1963 c.326 §2; 1965 c.100 §35; 1965 c.532 §5; 1967 c.335 §38; 1969 c.413 §1; 1983 c.740 §99; 2015 c.513 §10]



Section 327.430 - Security for loans.

(2) Loans shall be secured by note specifying the fund from which the loan is made and mortgage to the Department of State Lands on improved land within this state, or upon range or grazing land therein. Except as provided in ORS 273.815, the security for a secured loan shall be not less than twice the value of the amount loaned, and, except as otherwise provided in subsection (3) of this section, shall be of unexceptional title and free from all encumbrances. A secured loan may be secured by a deposit of obligations of the United States or of bonds or warrants of this state of a face value of not less than 25 percent in excess of such loans.

(3) The department is not prohibited by subsection (2) of this section from making a secured loan merely because the land securing the loan is:

(a) Situated in an irrigation district, taking into consideration the amount of bonded indebtedness of the district as compared with the valuation of the real property of the district.

(b) Subject to a reservation of mineral rights.

(c) Subject to a lease of any kind.

(d) Subject to a statutory lien for public improvements.

(e) Subject to an easement.

[Amended by 1955 c.352 §1; 1959 c.90 §1; 1963 c.326 §1; 1963 c.517 §6; 1965 c.229 §1; 1965 c.532 §6; 2015 c.513 §11]



Section 327.435 - Ascertainment of value and title of security.

[Amended by 1965 c.229 §2]



Section 327.440 - Loan repayment.

[Amended by 1965 c.532 §7]



Section 327.445 - Custody of securities for loan; collection of interest.

[Amended by 1965 c.532 §8]



Section 327.450 - Foreclosure of mortgages given to secure loans.

(2) The department may bid in the land in the name of the state at a price not to exceed the total amount of the state’s claim or they may accept a deed or a release of the equity of redemption. Should it appear to the satisfaction of the department that the mortgagee cannot make the payment of interest and that foreclosure would work an injustice and that foreclosure is not then necessary to secure the fund from loss, the department may extend the time for paying such interest not exceeding two years.

[Amended by 1965 c.100 §36]



Section 327.455 - Record of purchases by Department of State Lands on foreclosures; resale or lease of land; disposition of proceeds.



Section 327.465 - Cancellation of unpaid taxes after deed to state in liquidation of loan.



Section 327.470 - Cancellation of taxes on land acquired through foreclosure proceedings; right of redemption.

(2) At the time the sheriff issues a certificate of sale in the foreclosure proceedings of any department mortgage, the sheriff shall serve a copy of the certificate upon the county judge, or the chairperson of the board of county commissioners, of the county in which the foreclosure takes place. The county shall have a 60-day period from the date of the sheriff’s certificate in which to redeem the land by paying the department the full amount of its investment in the land, including principal and interest, foreclosure charges, abstracting expense, and any other necessary expense incurred by the department in said foreclosure proceedings.



Section 327.475 - When county court may acquire mortgaged lands deeded to state.



Section 327.480 - Use of Common School Fund moneys to comply with judgment canceling fraudulent deed.

(2) This section shall not be considered as a legislative interpretation relieving the defendants in such suit from applying to the legislature for repayment of the purchase price of such land, or that the State of Oregon is not entitled to an accounting from the purchaser, the assignee, or successor in interest, for school or other lands obtained in violation of law, or that the State of Oregon must repay the purchase price of such lands, with or without interest as a condition of obtaining relief. This section is intended to prevent the loss to the State of Oregon of lands obtained in violation of law, where the court imposes as a condition for granting relief the payment of money.

[Amended by 1965 c.100 §37; 2003 c.576 §433]



Section 327.482 - Appropriation to reimburse fund for earnings failure.

[1965 c.532 §9; 1967 c.477 §1; 2015 c.513 §12]



Section 327.483



Section 327.484 - Reimbursement for earnings failure.

[1965 c.532 §11; 1967 c.335 §39; 1967 c.477 §2; 2015 c.513 §13]



Section 327.485 - Education Cash Account; composition; accounting.

(a) Charitable and philanthropic foundations, organizations and agencies if the moneys have not been dedicated for specific use by requirements of other sections of Oregon Revised Statutes;

(b) Miscellaneous receipts;

(c) Collection of fees from sale of supplies and publications compiled and furnished by the Department of Education and distributed or sold to other persons or groups;

(d) Funds received as gifts, contributions and bequests for career and technical education and moneys received as reimbursements for funds theretofore expended;

(e) Moneys received through charges to grants, contracts and other funds for indirect costs; and

(f) Any other nondedicated moneys received by the Department of Education for which the Legislative Assembly has established an administrative funds limitation.

(2) The provisions of this section do not relieve the department of its responsibilities to separately account for moneys received as trust funds.

(3) Disbursements from the Education Cash Account shall be made as directed by the Department of Education. The department shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged.

[1961 c.588 §1; 1965 c.100 §38; 1979 c.570 §3; 1993 c.45 §302; 2005 c.209 §7; 2009 c.94 §3]



Section 327.490 - Projects contracted to districts and institutions of higher learning.

[1961 c.588 §5; 1989 c.491 §8]



Section 327.495 - Appropriation of funds received for certain purposes.

[1961 c.588 §6; 1965 c.100 §39; 1989 c.491 §9; 2013 c.747 §177; 2015 c.245 §39]



Section 327.497 - Legislative findings.

(1) Within the Oregon Educational Act for the 21st Century in ORS chapter 329 there are established goals for high academic excellence, the application of knowledge and skills to demonstrate achievement and the development of lifelong learning skills to prepare students for the ever-changing world.

(2) Education is increasingly linked to economic and social issues.

(3) The people of Oregon, through section 8, Article VIII of the Oregon Constitution, have established that the Legislative Assembly shall appropriate in each biennium a sum of money sufficient to ensure that the state’s system of public education meets the quality goals established by law. Furthermore, the people of Oregon require that the Legislative Assembly publish a report that either demonstrates that the appropriation is sufficient or identifies the reasons for the insufficiency, its extent and its impact on the ability of the state’s system of public education to meet those goals.

(4) The Quality Education Commission should be established to define the costs sufficient to meet the established quality goals for kindergarten through grade 12 public education.

[2001 c.895 §1]



Section 327.500 - Establishment; membership; staff.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on August 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the remainder of the unexpired term.

(3) The appointment of members of the commission is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

(5) The Department of Education shall provide staff to the commission.

[2001 c.895 §2; 2005 c.209 §8]



Section 327.502 - Officers; quorum; meetings.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at times and places specified by the call of the chairperson or of a majority of the members of the commission.

[2001 c.895 §4]



Section 327.505



Section 327.506 - Quality education goals; duties; report.

(2) Each biennium the Quality Education Commission shall determine the amount of moneys sufficient to ensure that the state’s system of kindergarten through grade 12 public education meets the quality goals.

(3) In determining the amount of moneys sufficient to meet the quality goals, the commission shall identify best practices that lead to high student performance and the costs of implementing those best practices in the state’s kindergarten through grade 12 public schools. Those best practices shall be based on research, data, professional judgment and public values.

(4) Prior to August 1 of each even-numbered year, the commission shall issue a report to the Governor and the Legislative Assembly that identifies:

(a) Current practices in the state’s system of kindergarten through grade 12 public education, the costs of continuing those practices and the expected student performance under those practices; and

(b) The best practices for meeting the quality goals, the costs of implementing the best practices and the expected student performance under the best practices.

(5) In addition, the commission shall provide in the report issued under subsection (4) of this section at least two alternatives for meeting the quality goals. The alternatives may use different approaches for meeting the quality goals or use a phased implementation of best practices for meeting the quality goals.

[2001 c.895 §5; 2003 c.303 §14; 2007 c.858 §31]



Section 327.510



Section 327.511 - Uniform budget and accounting system.

(2) The uniform budget and accounting system shall include uniform definitions for a chart of accounts that shall allow for valid comparisons of expenditures among schools and among districts. The uniform definitions for the chart of accounts shall be developed by the Department of Education in consultation with the Legislative Revenue Officer, the Legislative Fiscal Officer, the Oregon Department of Administrative Services and appropriate organizations that represent kindergarten through grade 12 educational interests.

(3) The uniform budget and accounting system shall allow for the gathering of data on separate functions and programs, including but not limited to:

(a) Individual school;

(b) Grade level;

(c) Curriculum area;

(d) Class size; and

(e) Extracurricular activities.

(4) The Department of Education shall place data gathered from the uniform budget and accounting system in a database that includes information that is accessible by the public through the Internet, a personal computer or other similar technology.

[1997 c.616 §1]



Section 327.515



Section 327.520 - Acceptance and distribution of donated commodities to schools.

[Amended by 1989 c.491 §10]



Section 327.523



Section 327.525 - School Lunch Revolving Account.

[Amended by 1965 c.100 §40; 1975 c.87 §2; 1981 c.784 §21; 1989 c.491 §11; 1989 c.966 §26]



Section 327.527 - Summer breakfast and lunch reimbursement and grants; rules.

(a) The United States Department of Agriculture’s Summer Food Service Program; or

(b) A summer meals program through an existing national school lunch program.

(2) In addition to the reimbursements provided under subsection (1) of this section, the department may award grants to school districts, government agencies and community groups to encourage participation in a program identified in subsection (1) of this section. Each grant may not exceed $20,000 and must be used to:

(a) Purchase or upgrade necessary equipment and services required to provide food service and meet sanitation requirements;

(b) Make any payment necessary to comply with sanitation requirements that may be required prior to approval; or

(c) Fund participant outreach activities and materials and necessary enrichment activities and materials.

(3) The department may enter into a contract with a public or private entity for the purposes of the entity providing:

(a) Technical assistance to applicants for and recipients of grants; and

(b) Administration of the grant program.

(4) The State Board of Education may adopt any rules necessary for the administration of this section.

[2005 c.701 §1; 2013 c.653 §1; 2014 c.10 §1]



Section 327.530



Section 327.531 - School lunch program.

(2) For each lunch that a school district provides free of charge to a student who is eligible for a reduced price lunch, the Department of Education shall provide reimbursement to the school district for the actual amount that the student would have been required to pay for the reduced price lunch.

[2015 c.718 §1]

Note: 327.531 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.535 - School breakfast program; reimbursement.

(2) Subject to subsections (3) and (4) of this section, a school district that provides lunch at any school site shall make breakfast accessible as part of a breakfast program if 25 percent or more of the students at the site are eligible for free or reduced price lunches under the United States Department of Agriculture’s current Income Eligibility Guidelines or the school site qualifies for assistance under Chapter I of Title I of the federal Elementary and Secondary Education Act of 1965.

(3) A school district that makes breakfast accessible as provided under subsection (2) of this section may apply to the State Board of Education for a waiver for all or for particular grade levels if it is financially unable to implement a breakfast program. The state board may grant a waiver to the school district for a period not to exceed two years, after which the school district must reestablish its claim of financial hardship if the waiver is to be extended.

(4) If the per meal federal reimbursement for the breakfast program falls below the 1991 reimbursement levels, a school district may elect to discontinue the program until federal funding is restored to those levels. No waiver is required for such election.

(5) A school district that makes breakfast accessible at any school site shall make breakfast accessible at that school site at no charge to all students who are eligible for free or reduced price lunches under the United States Department of Agriculture’s current Income Eligibility Guidelines. For each breakfast that a school district provides free of charge to a student who is eligible for a reduced price lunch, the Department of Education shall provide reimbursement to the school district for the actual amount that a student would have been required to pay for the reduced price breakfast.

[1991 c.500 §1; 2009 c.885 §49; 2015 c.634 §1]



Section 327.540 - School after-school meal and snack program; grants; rules.

(2) In addition to the assistance provided under subsection (1) of this section, the department may award grants to school districts, government agencies and community groups to encourage participation in the United States Department of Agriculture’s program that provides meals and snacks at at-risk after-school care centers. Each grant may not exceed $20,000 and must be used to:

(a) Purchase or upgrade necessary equipment and services required to provide food service and meet sanitation requirements;

(b) Make any payment necessary to comply with sanitation requirements that may be required prior to approval; or

(c) Fund participant outreach activities and materials and necessary enrichment activities and materials.

(3) The department may enter into a contract with a public or private entity for the purposes of the entity providing:

(a) Technical assistance to applicants for and recipients of grants; and

(b) Administration of the grant program.

(4) The State Board of Education may adopt any rules necessary for the administration of this section.

[2011 c.711 §1; 2014 c.10 §2]

Note: 327.540 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.555



Section 327.560



Section 327.565



Section 327.570



Section 327.575



Section 327.605



Section 327.610



Section 327.615 - State Treasurer as trustee of funds.



Section 327.620 - Review of accounts affecting federal funds.

[Amended by 1975 c.614 §10; 1989 c.491 §12]



Section 327.625



Section 327.630



Section 327.635 - Labor standards required on federally financed school construction.



Section 327.640



Section 327.645 - Financing of programs mandated by state and federal programs.

(1) Various programs adopted by the Legislative Assembly and by various state and federal agencies have fiscal and revenue impact on school districts.

(2) To the greatest extent possible, state government should pay an appropriate share of expenses incurred by the districts as the result of mandates from the Legislative Assembly and state agencies.

[1989 c.970 §1]



Section 327.655



Section 327.660

Note: Sections 18 and 19, chapter 107, Oregon Laws 2014, provide:

Sec. 18. (1) As used in this section, "financially troubled school district" means a school district that:

(a) Has an accumulated negative balance for the general fund of the school district; and

(b) Does not have reserve funds that are sufficient to bring the balance of the general fund of the school district to a positive balance.

(2) A financially troubled school district may request the Department of Education to provide financial assistance to the school district as provided by this section.

(3) Upon receiving a request for financial assistance from a financially troubled school district, the department shall review the school district’s financial condition and the causes that led to the school district’s financial situation.

(4)(a) If the department agrees with the request made by a financially troubled school district for financial assistance, the department may recommend to the Superintendent of Public Instruction that financial assistance be provided to the school district.

(b) The Superintendent of Public Instruction may provide financial assistance to a financially troubled school district by entering into an agreement with the school district to make a loan to the school district. A loan made as provided by this paragraph:

(A) May not exceed $400,000;

(B) Shall be interest free;

(C) Must be repaid within four years after entering into the agreement or by December 31, 2018, whichever is earlier; and

(D) Must be repaid from amounts that otherwise would have been distributed to the school district from the State School Fund.

(5) The Superintendent of Public Instruction shall transfer to the State School Fund any amounts repaid by a financially troubled school district for a loan made under this section.

(6) A school district that receives financial assistance under this section shall submit quarterly financial reports to the department for review until the loan is repaid in full.

(7) The Superintendent of Public Instruction, on recommendation of the department, may order changes in the financial policies of the school district until the loan is repaid in full. [2014 c.107 §18]

Sec. 19. Section 18 of this 2014 Act is repealed on December 31, 2018. [2014 c.107 §19]



Section 327.700 - Definitions for ORS 327.700 to 327.711.

(1) "State education lottery bonds" means the bonds authorized to be issued under ORS 327.711 for the purpose of financing state education projects.

(2) "State education projects" means projects for instructional training and the acquisition, construction, improvement, remodeling, maintenance or repair of public school facilities in the State of Oregon, including but not limited to land, site preparation costs, permanent or portable buildings and equipment, telecommunications equipment, computers, software and related technology, textbooks, library books, furniture and furnishings, vehicles, costs of planning for bond issues and capital improvements, the payment of debt service on obligations, other than general obligation bonds, issued for such projects and holding in reserve for any of the purposes described in this subsection.

[1997 c.612 §3; 1999 c.44 §10; 1999 c.1066 §13]



Section 327.705 - Purpose of ORS 327.700 to 327.711.

[1997 c.612 §1; 1999 c.44 §11; 2007 c.783 §127]



Section 327.708 - Legislative findings.

(1) The financing of the costs of state education projects accomplishes the purpose of financing public education in Oregon, as well as having the additional effect of creating jobs and furthering economic development in Oregon by:

(a) Maintaining and increasing the utility, effectiveness and capacity of public education facilities and public education technology and ensuring their availability to Oregon students; and

(b) Creating employment opportunities in this state through the funding of capital improvement and maintenance projects on which workers will be employed.

(2) Based on the findings made in this section, the use of the net proceeds from the operation of the Oregon State Lottery to fund state education projects and to pay state education lottery bonds is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

[1997 c.612 §2; 1999 c.44 §12]



Section 327.711 - Payment of debt service; issuance of bonds; School Capital Construction, Maintenance and Technology Fund.

(2) State education lottery bonds shall be issued only at the request of the Superintendent of Public Instruction. State education lottery bonds may be issued in an amount sufficient to provide no more than $150 million of net proceeds to pay costs of state education projects, plus the amounts required for bond-related costs.

(3) The School Capital Construction, Maintenance and Technology Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds from the sale of the state education lottery bonds that are available to pay costs of state education projects shall be credited to the School Capital Construction, Maintenance and Technology Fund. Investment earnings received on amounts in the School Capital Construction, Maintenance and Technology Fund shall be credited to the School Capital Construction, Maintenance and Technology Fund. All moneys from time to time credited to the School Capital Construction, Maintenance and Technology Fund, including any investment earnings, are appropriated continuously to the Department of Education only for distribution to school districts pursuant to ORS 327.731 and for payment of the bond-related costs that are allocable to state education lottery bonds. Amounts in the School Capital Construction, Maintenance and Technology Fund shall be disbursed upon the written request of the Superintendent of Public Instruction to school districts for state education projects pursuant to ORS 327.731, and upon the written request of the Director of the Oregon Department of Administrative Services to pay for bond-related costs that are allocable to state education lottery bonds.

[1997 c.612 §4; 1999 c.44 §13; 2002 s.s.3 c.6 §15]



Section 327.715



Section 327.718



Section 327.721



Section 327.724



Section 327.727



Section 327.731 - Education project grants; use; amount.

(2) Each school district’s education project grant = the district’s extended ADMw for the distribution year ´ (the total amount available for the grants in each distribution year ¸ the total statewide extended ADMw in the distribution year).

(3) Each school district shall deposit the amounts it receives as an education project grant in a separate account, and shall apply amounts in that account to pay for costs of state education projects or shall hold amounts in that account in reserve and apply them to pay costs of future state education projects.

(4) School districts receiving education project grants from the School Capital Construction, Maintenance and Technology Fund shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code.

[1997 c.612 §14; 1999 c.1066 §14]



Section 327.736

LOTTERY BONDS FOR SCHOOLS

Note: Section 20, chapter 786, Oregon Laws 2013, provides:

Sec. 20. Lottery bonds for Frontier Digital Network. (1) For the biennium beginning July 1, 2013, at the request of the Oregon Department of Administrative Services, after the department consults with Wheeler County, the State Treasurer may issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount not to exceed $1 million in net proceeds for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $1 million in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established in ORS 461.553 for distribution to Wheeler County for the Frontier Digital Network for the purpose of acquiring digital switching equipment needed to improve public safety services in Gilliam, Sherman and Wheeler Counties.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that public safety is a necessary component of a climate that facilitates and encourages economic development. [2013 c.786 §20; 2014 c.121 §2]

Note: Sections 15, 17 and 20, chapter 812, Oregon Laws 2015, provide:

Sec. 15. Lottery bonds for construction of Faubion facility. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with Concordia University, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $750,000 in net proceeds and interest earnings for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $750,000 in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established under ORS 461.553 for distribution to Concordia University for the purpose of funding the construction of the Faubion prekindergarten through grade eight school in partnership with Portland Public Schools.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) Lottery bonds issued under this section will finance public education by funding construction of a public school.

(b) Early education is a necessary component of a climate that facilitates and encourages economic development. [2015 c.812 §15]

Sec. 17. Lottery bonds for construction for Open School in Portland. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with Open Meadow, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $1 million in net proceeds and interest earnings for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $1 million in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established under ORS 461.553 for distribution to Open Meadow for the purpose of funding the construction of a new facility for the Open School in Portland.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that improving educational outcomes for at-risk students will facilitate and encourage economic development. [2015 c.812 §17]

Sec. 20. Lottery bonds for construction of Career Technical Education Center. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the Mountain West Career Technical Institute, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $1 million in net proceeds and interest earnings for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $1 million in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established under ORS 461.553 for distribution to the Mountain West Career Technical Institute for the purpose of funding construction of the Career Technical Education Center in Salem.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that improving access to technical education for Oregonians entering the workforce will facilitate and encourage economic development. [2015 c.812 §20]



Section 327.800 - Goals of strategic investments; requirements; rules.

(a) Advance the educational goals of this state, as described in ORS 350.014;

(b) Improve the employability of graduates from Oregon public schools;

(c) Close the achievement gap that exists between historically underserved student groups, as defined by the board by rule;

(d) Assist public education in all regions of this state;

(e) Promote collaboration and alignment among early childhood service providers, school districts, community colleges, public universities and employers;

(f) Leverage private, public and community resources;

(g) Engage parents and child care providers, support families and motivate students;

(h) Develop and disseminate evidence-based models and best practices that are likely to improve student outcomes;

(i) Collect data to monitor student progress; and

(j) Establish networks that allow for the replication of successful practices across this state.

(2) The Department of Education shall distribute any moneys received for strategic investments under this section. Distributions may be made to school districts, education service districts, post-secondary institutions of education, nonprofit organizations, providers of early childhood services, tribes of this state and other entities. Distributions of moneys must advance the purposes set forth in ORS 327.810, 327.815 and 327.820 or other purposes that meet the goals specified in subsection (1) of this section.

(3) Any recipient of moneys distributed as a strategic investment must provide separate accounting for the moneys and may use the moneys only for the purpose for which the moneys are provided.

(4)(a) The office shall establish requirements for the programs implemented under this section that are consistent with this section and with ORS 327.810, 327.815 and 327.820.

(b) The office shall develop timelines, performance measures and other requirements related to the accumulation and evaluation of data collected in relation to a program that receives moneys as a strategic investment. The performance measures shall include progress toward the goals established in ORS 350.014 and other key student education outcomes established by the office.

(5) The State Board of Education, the Early Learning Council and the Chief Education Office may adopt any rules necessary for the agencies they oversee to perform any of the duties assigned to them under this section. Any rules adopted by the Early Learning Council must be consistent with this section and actions taken by the Chief Education Office to implement this section.

[2013 c.660 §1; 2013 c.660 §5; 2015 c.774 §§17,67]

Note: The amendments to 327.800 by section 67a, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The State Board of Education shall identify and make recommendations to the Legislative Assembly about programs that make strategic investments to:

(a) Advance the educational goals of this state, as described in ORS 350.014;

(b) Improve the employability of graduates from Oregon public schools;

(c) Close the achievement gap that exists between historically underserved student groups, as defined by the board by rule;

(d) Assist public education in all regions of this state;

(e) Promote collaboration and alignment among early childhood service providers, school districts, community colleges, public universities and employers;

(f) Leverage private, public and community resources;

(g) Engage parents and child care providers, support families and motivate students;

(h) Develop and disseminate evidence-based models and best practices that are likely to improve student outcomes;

(i) Collect data to monitor student progress; and

(j) Establish networks that allow for the replication of successful practices across this state.

(2) The Department of Education shall distribute any moneys received for strategic investments under this section. Distributions may be made to school districts, education service districts, post-secondary institutions of education, nonprofit organizations, providers of early childhood services, tribes of this state and other entities. Distributions of moneys must advance the purposes set forth in ORS 327.810, 327.815 and 327.820 or other purposes that meet the goals specified in subsection (1) of this section.

(3) Any recipient of moneys distributed as a strategic investment must provide separate accounting for the moneys and may use the moneys only for the purpose for which the moneys are provided.

(4)(a) The State Board of Education shall establish requirements for the programs implemented under this section that are consistent with this section and with ORS 327.810, 327.815 and 327.820.

(b) The board shall develop timelines, performance measures and other requirements related to the accumulation and evaluation of data collected in relation to a program that receives moneys as a strategic investment. The performance measures shall include progress toward the goals established in ORS 350.014 and other key student education outcomes established by the board.

(5) The State Board of Education and the Early Learning Council may adopt any rules necessary for the agencies they oversee to perform any of the duties assigned to them under this section. Any rules adopted by the Early Learning Council must be consistent with this section and actions taken by the State Board of Education to implement this section.

Note: 327.800 to 327.820 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 327.810 - Oregon Early Reading Program; strategic investments for program.

(a) Improve the readiness of children preparing to enter into kindergarten; and

(b) Improve the reading proficiency of students by the time the students complete the third grade.

(2) To accomplish the purposes of the Oregon Early Reading Program, the Chief Education Office shall identify programs for the distribution of moneys by the Department of Education for strategic investments that advance at least one of the following missions:

(a) Encouraging early reading and involving parents, child care providers and the community in ensuring that children have an early start at reading.

(b) Expanding the amount of time spent reading, adult support, the availability of reading materials, cultural relevance and the level of enjoyment that literacy brings.

(c) Providing differentiated instruction to assist students with reading in early grades.

(3) In addition to moneys distributed as provided by subsection (2) of this section, the Department of Education may distribute strategic investment moneys for any of the following purposes:

(a) Creating materials and curriculum that promote early literacy;

(b) Extending or expanding reading opportunities in public schools that meet criteria established by the office by providing adult support or programs offered during nonschool hours; or

(c) Increasing the number of school districts that participate in a network in this state that is designed to support school districts in implementing high-quality reading instruction and protocols that identify, support and serve students who are at risk for not reading at grade level early and effectively.

[2013 c.660 §2; 2013 c.660 §6; 2015 c.774 §§18,68]

Note: The amendments to 327.810 by section 68a, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The State Board of Education shall establish requirements for the Oregon Early Reading Program to:

(a) Improve the readiness of children preparing to enter into kindergarten; and

(b) Improve the reading proficiency of students by the time the students complete the third grade.

(2) To accomplish the purposes of the Oregon Early Reading Program, the State Board of Education shall identify programs for the distribution of moneys by the Department of Education for strategic investments that advance at least one of the following missions:

(a) Encouraging early reading and involving parents, child care providers and the community in ensuring that children have an early start at reading.

(b) Expanding the amount of time spent reading, adult support, the availability of reading materials, cultural relevance and the level of enjoyment that literacy brings.

(c) Providing differentiated instruction to assist students with reading in early grades.

(3) In addition to moneys distributed as provided by subsection (2) of this section, the Department of Education may distribute strategic investment moneys for any of the following purposes:

(a) Creating materials and curriculum that promote early literacy;

(b) Extending or expanding reading opportunities in public schools that meet criteria established by the board by providing adult support or programs offered during nonschool hours; or

(c) Increasing the number of school districts that participate in a network in this state that is designed to support school districts in implementing high-quality reading instruction and protocols that identify, support and serve students who are at risk for not reading at grade level early and effectively.

Note: See second note under 327.800.



Section 327.815 - Guidance and Support for Post-Secondary Aspirations Program; strategic investments for program.

(a) Increase the number of students in the ninth grade who are making satisfactory progress toward a high school diploma, a modified diploma or an extended diploma; and

(b) Increase the number of students who earn a high school diploma, a modified diploma or an extended diploma and who enroll in a post-secondary institution of higher education.

(2) To accomplish the purposes of the Guidance and Support for Post-Secondary Aspirations Program, the Chief Education Office shall identify programs for the distribution of moneys by the Department of Education for strategic investments that advance at least one of the following missions:

(a) Supporting comprehensive systems of monitoring and support for struggling students.

(b) Ensuring that middle and high school students who had not considered enrolling in post-secondary education are directed toward, and able to access, post-secondary education opportunities that match their interests and abilities.

(3) In addition to moneys distributed as provided by subsection (2) of this section, the Department of Education may distribute strategic investment moneys for any of the following purposes:

(a) To implement comprehensive systems for monitoring progress and providing individualized planning, mentoring, tutoring or other support services to students in grades 6 through 10 who are not making satisfactory progress toward a high school diploma, a modified diploma or an extended diploma; or

(b) To increase access for underserved students to post-secondary institutions by paying for first-year college courses or accelerated college credit programs.

[2013 c.660 §3; 2013 c.660 §7; 2015 c.366 §§78,79; 2015 c.774 §§19,69]

Note: The amendments to 327.815 by section 69a, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The State Board of Education shall establish the Guidance and Support for Post-Secondary Aspirations Program to:

(a) Increase the number of students in the ninth grade who are making satisfactory progress toward a high school diploma, a modified diploma or an extended diploma; and

(b) Increase the number of students who earn a high school diploma, a modified diploma or an extended diploma and who enroll in a post-secondary institution of higher education.

(2) To accomplish the purposes of the Guidance and Support for Post-Secondary Aspirations Program, the State Board of Education shall identify programs for the distribution of moneys by the Department of Education for strategic investments that advance at least one of the following missions:

(a) Supporting comprehensive systems of monitoring and support for struggling students.

(b) Ensuring that middle and high school students who had not considered enrolling in post-secondary education are directed toward, and able to access, post-secondary education opportunities that match their interests and abilities.

(3) In addition to moneys distributed as provided by subsection (2) of this section, the Department of Education may distribute strategic investment moneys for any of the following purposes:

(a) To implement comprehensive systems for monitoring progress and providing individualized planning, mentoring, tutoring or other support services to students in grades 6 through 10 who are not making satisfactory progress toward a high school diploma, a modified diploma or an extended diploma; or

(b) To increase access for underserved students to post-secondary institutions by paying for first-year college courses or accelerated college credit programs.

Note: See second note under 327.800.



Section 327.820 - Connecting to the World of Work Program; strategic investments for program.

(a) Increase students’ proficiency in science, technology, engineering and mathematics; and

(b) Connect students to the world of work.

(2) To accomplish the purposes of the Connecting to the World of Work Program, the Chief Education Office shall identify programs for the distribution of moneys by the Department of Education for strategic investments that advance the following missions:

(a) Collaborating with other public entities to develop and implement a long-term strategy that advances state educational goals related to science, technology, engineering and mathematics.

(b) Providing investments in programs that engage underserved students in science, technology, engineering or mathematics or in career and technical education.

(c) Developing consortiums of school districts, education service districts and post-secondary institutions of higher education committed to developing innovative and flexible pathways for students in grades 6 through 12 and in community colleges.

(3) In addition to moneys distributed as provided by subsection (2) of this section, the Department of Education may distribute strategic investment moneys for any of the following purposes:

(a) Creating regional networks, or expanding existing regional networks, to support science, technology, engineering and mathematics and career and technical education;

(b) Increasing learning opportunities in science, technology, engineering and mathematics, the arts and career and technical education; or

(c) Designing and delivering individualized, innovative and flexible ways of delivering content, awarding high school and college credit and providing development education for students in high school or in the first two years of post-secondary education.

[2013 c.660 §4; 2013 c.660 §8; 2015 c.774 §§20,70]

Note: The amendments to 327.820 by section 70a, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The State Board of Education shall establish the Connecting to the World of Work Program to:

(a) Increase students’ proficiency in science, technology, engineering and mathematics; and

(b) Connect students to the world of work.

(2) To accomplish the purposes of the Connecting to the World of Work Program, the State Board of Education shall identify programs for the distribution of moneys by the Department of Education for strategic investments that advance the following missions:

(a) Collaborating with other public entities to develop and implement a long-term strategy that advances state educational goals related to science, technology, engineering and mathematics.

(b) Providing investments in programs that engage underserved students in science, technology, engineering or mathematics or in career and technical education.

(c) Developing consortiums of school districts, education service districts and post-secondary institutions of higher education committed to developing innovative and flexible pathways for students in grades 6 through 12 and in community colleges.

(3) In addition to moneys distributed as provided by subsection (2) of this section, the Department of Education may distribute strategic investment moneys for any of the following purposes:

(a) Creating regional networks, or expanding existing regional networks, to support science, technology, engineering and mathematics and career and technical education;

(b) Increasing learning opportunities in science, technology, engineering and mathematics, the arts and career and technical education; or

(c) Designing and delivering individualized, innovative and flexible ways of delivering content, awarding high school and college credit and providing development education for students in high school or in the first two years of post-secondary education.

Note: See second note under 327.800.



Section 327.990






Chapter 328 - Local Financing of Education

Section 328.001 - Definitions for chapter.

(1) "Administrative office for the county" means the administrative office of the education service district, or of any common school district that includes an entire county.

(2) "Impact aid revenues" means the revenues received by a school district from the federal government pursuant to 20 U.S.C. 7701 to 7714.

(3) "School district" includes common and union high school districts.

[1965 c.100 §42; 1971 c.513 §60; 1991 c.167 §3; 2003 c.226 §5; 2003 c.343 §1]



Section 328.005 - County school fund; uses.

(2) When a county governing body transfers federal forest reserve receipts under ORS 294.060 (4) subject to a condition that such moneys be used only for a purpose described in ORS 328.205 (1)(a) or (c), a school district receiving a share of such moneys may not use the moneys for any other purpose.

[Amended by 1965 c.100 §43; 1965 c.491 §1; 1967 c.107 §1; 1971 c.294 §4; 1989 c.579 §2; 1997 c.821 §19; 2003 c.226 §6]



Section 328.010



Section 328.015 - Apportionment to districts.

[Amended by 1965 c.100 §45; 1971 c.294 §5; 1975 c.770 §5]



Section 328.020



Section 328.025



Section 328.030 - Partial apportionments.

[Amended by 1963 c.544 §19; 1965 c.100 §48]



Section 328.035



Section 328.045 - Apportionment of excess amounts; application as tax offset.

[1979 c.551 §2]



Section 328.105 - Sources; use of interest.



Section 328.110 - Custodian of fund.



Section 328.115 - Loan of fund and rental of lands; disbursement of interest and rents.

(2) The county treasurer shall place the interest and rentals with other moneys the county receives for support of the common schools. The education service district board shall apportion and the county treasurer shall distribute the interest and rentals with, and in the same manner as, such other moneys.

[Amended by 1963 c.544 §20]



Section 328.120 - Board of Douglas County School Fund commissioners.

[Amended by 1963 c.386 §5]



Section 328.125 - Law concerning Common School Fund to apply.



Section 328.130 - Loans to be made in name of treasurer; collection of sums due.



Section 328.135 - Fees for services of county officers; expense of making loan.



Section 328.140 - Sale, rental or lease of property; disposition of proceeds.

COMMON SCHOOL FUND FOR DISTRICT NO. 1, KLAMATH COUNTY



Section 328.155 - Sources; use of interest.



Section 328.160 - Custodian of fund; bond.

[Amended 1989 c.171 §43]



Section 328.165 - Investment and loan of fund and rental of lands; disbursement of interest and rents.

(2) The interest accruing from such investments and loans and the rent of said lands, shall be placed by the clerk with other school district moneys and be distributed by the clerk with such other moneys in the manner provided by law and the order of the directors or trustees of the district.



Section 328.170 - Directors as fund commissioners.



Section 328.175 - Laws governing loans of Common School Fund to apply.



Section 328.180 - Loans to be made in name of clerk; collection of sums due.



Section 328.185 - Fees for services of clerk; expense of making loan.



Section 328.190 - Sale and conveyance of property; disposition of proceeds.



Section 328.205 - Power to contract bonded indebtedness; use of proceeds to pay expenses of issue.

(a) To acquire, construct, reconstruct, improve, repair, equip or furnish a school building or school buildings or additions thereto;

(b) To fund or refund the removal or containment of asbestos substances in school buildings and for repairs made necessary by such removal or containment;

(c) To acquire or to improve all property, real and personal, to be used for district purposes, including school buses;

(d) To fund or refund outstanding indebtedness; and

(e) To provide for the payment of the debt.

(2) However, when a common or union high school district is found under ORS 327.103 not to be a standard school or when a school district is operating a conditionally standard school under ORS 327.103 (3), the school district may contract a bonded indebtedness only for the purposes enumerated in subsection (1) of this section that are approved by the Superintendent of Public Instruction pursuant to rules of the State Board of Education.

(3) The school district may use the proceeds received from the sale of school district bonds to pay for any costs incurred by the school district in authorizing, issuing, carrying or repaying the bonds, including, but not limited to, attorney, consultant, paying agent, trustee or other professional fees and the cost of publishing notices of bond elections, printing such bonds and advertising such bonds for sale.

[Amended by 1957 c.658 §1; 1959 c.447 §1; 1965 c.100 §49; 1971 c.513 §61; 1989 c.138 §1; 1989 c.491 §13; 2001 c.169 §4; 2003 c.195 §24]



Section 328.210 - Bond elections.

(a) A majority of the board of directors decides to call such an election; or

(b) A petition requesting such an election is filed with the board of directors as provided in this section.

(2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall specify the proposed amount of bonded indebtedness.

[Amended by 1957 c.658 §2; 1965 c.100 §50; 1971 c.513 §62; 1973 c.57 §1; 1973 c.796 §25; 1979 c.424 §1; 1983 c.83 §46; 1983 c.350 §138]



Section 328.213 - Issuance of negotiable interest-bearing warrants.

(2) The school district, not more often than once a year, may levy a tax on the taxable property of the district to pay the warrant interest or principal when due. The taxes shall be collected in the same manner as other school taxes. These warrants shall be sold, and the principal and interest provided for and paid when due in the manner provided by law for bonds issued under this chapter.

[Formerly 328.285; 1971 c.513 §63; 1983 c.83 §47; 1991 c.67 §81]



Section 328.215



Section 328.220



Section 328.225



Section 328.230 - Issuance of bonds upon favorable vote.

[Amended by 1965 c.100 §53; 1971 c.140 §1; 1983 c.350 §139; 2007 c.783 §128]



Section 328.235



Section 328.240 - Place of payment.

[Amended by 1965 c.100 §54; 1983 c.347 §22]



Section 328.245 - Limitation on bonded debt of districts generally.

(1) For each grade from kindergarten to eighth for which the district operates schools, fifty-five one-hundredths of one percent (0.0055) of the real market value.

(2) For each grade from the 9th to 12th for which the district operates schools, seventy-five one-hundredths of one percent (0.0075) of the real market value.

[Amended by 1953 c.697 §2; 1955 c.325 §1; 1957 c.639 §1; 1959 c.641 §34; 1963 c.9 §16; 1965 c.100 §55; 1971 c.513 §64; 1975 c.770 §5a; 1991 c.459 §384]



Section 328.250 - Limitation on bonded indebtedness of enlarged or reorganized school districts.

[Amended by 1965 c.100 §56]



Section 328.255 - Registration of bonds and negotiable interest-bearing warrants; delivery; disposition of proceeds of sale of bonds; noncontestability.

(2) The county treasurer or county fiscal officer or a custodial officer as defined in ORS 294.004 may hold the proceeds of the sale of the bonds or warrants for all school districts subject to the order of the district school board to be used solely for the purpose for which the bonds or warrants were issued. If the treasurer or fiscal officer holds the proceeds initially, then the treasurer or fiscal officer, as soon as practicable, shall deliver the proceeds of the sale of the bonds and warrants to the person designated as custodian of the school district funds under ORS 328.441.

(3) When the bonds or warrants have been so executed, registered and delivered, their legality shall not be open to contest by the school district, or by any person for or on its behalf, for any reason whatever.

[Amended by 1953 c.236 §2; 1955 c.312 §1; 1965 c.100 §57; 1981 c.441 §1; 2003 c.226 §7]



Section 328.260 - Tax levy to pay interest and principal of bonds; use of funds derived from tax.

(2) The funds derived from the tax levies may be retained by the county treasurer or county fiscal officer without being paid to the school district or may be held in trust by an insured institution or trust company, as defined in ORS 706.008, designated by the district to hold the funds. The funds shall be kept in a separate fund to be known as and designated "School District No. ___Bond Interest and Sinking Fund," which shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of the fund shall be credited thereto and become a part thereof. For failure to retain and account for such funds, as provided in this section, the county treasurer, county fiscal officer or insured institution or trust company designated by the district shall be liable upon the official bond of the treasurer, other officer or institution, respectively.

(3) The fund shall not be diverted or used for any other purpose; but if a surplus remains after all interest and principal have been paid on all serial school district bonds then outstanding and unpaid, the surplus may be transferred to such other fund as the district school board may direct.

[Amended by 1955 c.467 §1; 1965 c.100 §57a; 1981 c.441 §2; 1985 c.762 §184; 1997 c.631 §461]



Section 328.265 - School district bond tax levied by county.

(2)(a) If the tax required by ORS 328.260 is not levied by the district school board, the county treasurer shall certify the amount necessary to the governing body of the county which shall then levy a tax on all taxable property in the appropriate school district sufficient to raise the required amount.

(b) If the school district has established tax zones pursuant to ORS 328.570 to 328.579, a levy imposed under this subsection shall be apportioned among the tax zones of the school district consistently, with the percentages set forth in the resolution adopted under ORS 328.576.

(3) The county assessor shall extend the tax so levied upon the county tax rolls for such school district. The tax collector shall collect the tax and pay the sums collected into the county treasury to the credit of the fund established by ORS 328.260.

[Amended by 1965 c.100 §58; 1973 c.305 §14; 2001 c.246 §6]



Section 328.270 - Payment of principal and interest; collection commission.

(2) No county treasurer, county fiscal officer or district school board shall pay to the purchaser of any bond issued by a school district, or to any agency representing such purchaser, any commission whatsoever for the collection of the interest on or principal of any such bond. The county treasurer or county fiscal officer shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem them until the day such bonds or coupons are due.

[Amended by 1965 c.100 §58a]



Section 328.275 - Redemption and payment of bonds.

(2) When any bonds are so redeemed, the county treasurer or county fiscal officer shall cause the same to be canceled and write across or stamp upon the face thereof "Redeemed" and the date of redemption, and shall deliver them to the district school board of such school district and take its receipt therefor.

(3) Each county treasurer or county fiscal officer and the sureties on the official bond of the county treasurer or fiscal officer as such, shall be liable to any school district in the county for any funds placed in the hands of such treasurer or county fiscal officer in connection with the school district’s bond issues.

[Amended by 1965 c.100 §59; 1973 c.57 §2; 1983 c.347 §23]



Section 328.280 - Funding or refunding district indebtedness.

(a) Issue and exchange, for any such indebtedness, its bonds bearing interest at a rate determined by the district school board; or

(b) Issue and sell such bonds and apply the proceeds of such sale in payment of the indebtedness for the payment of which the refunding bonds are proposed to be issued.

(2) Refunding bonds issued under subsection (1) of this section shall in all respects conform to, and be governed, as to their issue, by the provisions of ORS chapter 287A.

(3) The debt limitations imposed by law shall not affect the right of any school district to issue refunding bonds under authority of this section. The validity of any bonds so issued, or of the indebtedness thereby refunded, shall not thereafter be open to contest by the school district or by any person for any reason.

[Amended by 1965 c.100 §60; 1965 c.315 §1; 1981 c.94 §28; 1983 c.347 §24; 2007 c.783 §129]



Section 328.284 - Funds diversion agreement related to payment on revenue bonds.

(a) Meet the definition of "qualified school construction bonds," as defined in section 1521 of the federal American Recovery and Reinvestment Act of 2009 (P.L. 111-5) or the description of "qualified zone academy bonds," in section 54E(a) of the Internal Revenue Code of 1986, as amended; and

(b) Are sold with other revenue bonds under a program that is facilitated by a statewide organization that represents school boards.

(2) A school district or an education service district may enter into a funds diversion agreement with the Department of Education for the purpose of making debt service payments on qualified revenue bonds.

(3) A funds diversion agreement entered into under this section must contain all of the following provisions:

(a) Moneys payable to the school district or education service district by the department from the State School Fund will be paid directly to a debt service account in amounts equal to the lesser of:

(A) The amount available to the district for disbursement from the fund; or

(B) The amount of the debt service owed by the school district or education service district.

(b) The department must pay the amounts required under the funds diversion agreement to the debt service account specified by the school district or education service district.

(c) The department must pay the amounts required under the funds diversion agreement pursuant to the schedule specified in the agreement prior to paying any other amounts to the school district or education service district, except for any funds claimed pursuant to ORS 238.698 or 328.346.

(d) The agreement may not be revoked by the school district or education service district.

(e) The agreement will remain in effect until all payments for the qualified revenue bonds have been made.

(4) If the department is not able to pay moneys to a debt service account as required by a funds diversion agreement, the department shall give notice to the school district or education service district within 30 days after becoming aware that the moneys will not be paid according to the agreement. The department is not liable to any holder of qualified revenue bonds, or any trustee of a holder, or any other party for a failure to pay moneys as required under the funds diversion agreement.

(5) Nothing in this section or in a funds diversion agreement entered into under this section obligates the state or the department to pay an amount to a school district or education service district that is more than amounts the school district or education service district is otherwise entitled to receive from the State School Fund or to pay debt service on qualified revenue bonds issued by the school district or education service district.

[2010 c.21 §8; 2011 c.699 §12]

Note: 328.284 was added to and made a part of ORS chapter 328 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 328.285



Section 328.290



Section 328.295 - Issuance of bonds and interest-bearing warrants.

[Amended by 1965 c.100 §61; 1975 c.642 §21; 2007 c.783 §130]



Section 328.300 - Marketing bonds jointly or through association.

(2) School districts may market bonds through an association of which school boards are members, subject to such terms and conditions as the school districts and the association may agree.

[1993 c.554 §1]



Section 328.304 - County education bond district; creation; powers; purpose.

(2)(a) The board of directors of an education service district may, by resolution, classify and designate an area within the district as a county education bond district. The boundaries of the county education bond district shall be coterminous with the boundaries of the school districts that have administrative offices that lie within the boundaries of one county within the education service district.

(b) Once so classified and designated, the county education bond district is a body corporate of this state and may:

(A) Acquire by purchase, gift, devise, condemnation proceedings or any other means such real and personal property and rights of way, within the bond district, as in the judgment of the board are necessary or proper in the exercise of the powers of the education service district.

(B) Employ and pay necessary agents, employees and assistants.

(C) Engage in capital construction and capital improvement activities.

(D) Make and accept contracts, deeds, releases and documents that, in the judgment of the board, are necessary or proper in the exercise of the powers of the bond district.

(E) Perform any act necessary or proper to the complete exercise and effect of any of the powers of the county education bond district under ORS 328.205 to 328.304.

(F) Contract a bonded indebtedness and levy direct ad valorem taxes on all taxable property within the county education bond district in the manner that component school districts and education service districts are authorized to issue bonds and levy taxes under ORS 328.205 to 328.304 and other laws applicable to the issuance of bonds and levying of taxes by school districts.

(c) The board of directors of the education service district shall be the governing body of the county education bond district. The chairperson of the board of directors of the education service district shall be the chairperson of the county education bond district board. The county education bond district board is authorized to transact all business coming within the jurisdiction of the county education bond district and to sue and be sued.

(d) The county education bond district shall exist for one year from the date of the resolution creating the district or until any bonded indebtedness contracted by the county education bond district for which the district was created has been paid. The existence of a county education bond district may not extend beyond the time period necessary for payment of the bonded indebtedness for which the district was originally created. The board of directors of an education service district may designate an area as a county education bond district that was previously designated as such by proceeding under subsections (1) and (2) of this section.

(3) When authorized by a majority of the electors of the county education bond district and subject to ORS 328.245, a county education bond district may contract a bonded indebtedness for any of the following purposes:

(a) To acquire, construct, reconstruct, improve, repair, equip or furnish a school building or school buildings or additions thereto;

(b) To fund or refund the removal or containment of asbestos substances in school buildings and to make repairs necessary because of such removal or containment;

(c) To acquire or to improve all property, real and personal, appurtenant thereto or connected therewith, including school buses;

(d) To fund or refund outstanding indebtedness; and

(e) To provide for the payment of the debt.

(4) The county education bond district board shall call an election on a date specified in ORS 255.345 for the purpose of submitting to the electors of the county education bond district a question of contracting bonded indebtedness referred to in subsection (3) of this section. The requirements for preparing, circulating and filing a petition under this subsection shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall specify the proposed amount of bonded indebtedness. If the electors of the county education bond district approve the contracting of bonded indebtedness, the county education bond district board, without further vote of the electors, shall issue negotiable coupon bonds of the county education bond district, at the time or times that the county education bond district board directs.

(5) As used in ORS 328.205 to 328.304, "school district" or "district" includes a county education bond district as described in this section.

[1997 c.600 §2]



Section 328.305



Section 328.310



Section 328.315



Section 328.316 - Impact aid revenue bonds; issuance; requirements.

(2)(a) As used in paragraph (b) of this subsection, the average amount of impact aid revenues that a school district receives equals the total amount of impact aid revenues received by the school district for the five years immediately preceding the year the bonds are issued, divided by five.

(b) The aggregate principal sum of impact aid revenue bonds that may be issued by a school district board may not exceed five times the average amount of impact aid revenues that the school district receives annually from the federal government.

(3) A school district may use bond proceeds from impact aid revenue bonds to:

(a) Pay the cost of school capital construction projects on the Indian reservation where the students reside for which the school district received impact aid revenues;

(b) Pay the cost of bond-related expenses incurred by the school district; and

(c) Fund any reserves or sinking accounts established by the resolution that authorized the issuance of the bonds.

[2003 c.343 §3]



Section 328.318 - Funds required for impact aid revenue bonds.

(1) An impact aid revenue bond building fund consisting of the net proceeds received from the sale of the bonds. The fund shall be a continuing fund that is not subject to reversion to another fund. The board may use moneys in the fund only for the purposes specified in ORS 328.316 (3).

(2) An impact aid revenue bond debt service fund consisting of moneys received by the school district as impact aid revenues. The board may use moneys in the fund only for the payment of debt service on impact aid revenue bonds. If any surplus remains after all interest and principal have been paid on all impact aid revenue bonds issued by the board then outstanding and unpaid, the board may transfer the surplus to another fund. [2003 c.343 §4]

Note: Sections 37, 38 and 39, chapter 715, Oregon Laws 2003, provide:

Sec. 37. Section 38 of this 2003 Act is added to and made a part of ORS chapter 328. [2003 c.715 §37]

Sec. 38. Funds diversion agreement related to lease payments made to Indian tribe. (1) A school district may enter into a funds diversion agreement with the Department of Education for the purpose of making lease payments to an Indian tribe for the debt service costs of capital improvements of public school facilities on the reservation of the Indian tribe. A funds diversion agreement entered into under this section must contain all of the following provisions:

(a) Moneys payable to the school district by the department from the State School Fund will be paid directly to a debt service account in amounts equal to the debt service owed by the school district.

(b) The department must pay the amounts required under the funds diversion agreement to the debt service account agreed to by the Indian tribe and the school district.

(c) The department must pay the amounts required under the funds diversion agreement pursuant to the schedule specified in the agreement before paying any other amounts to the school district. The agreement may provide an exception for amounts payable under a prior funds diversion agreement with the school district.

(d) The agreement may not be revoked by the school district.

(e) The agreement will remain in effect until all payments under the lease have been made.

(2) If the department is not able to pay moneys to a debt service account as required by a funds diversion agreement, the department shall give notice to the school district within 30 days after becoming aware that the moneys will not be paid according to the agreement.

(3) Nothing in this section or in any funds diversion agreement entered into under this section obligates the state or the department to pay an amount to a school district that is more than amounts the district is otherwise entitled to receive under law. [2003 c.715 §38]

Sec. 39. Section 38 of this 2003 Act is repealed on June 30, 2029.

[2003 c.715 §39]



Section 328.320



Section 328.321 - Definitions for ORS 328.321 to 328.356.

(1) "Common School Fund" means the state school fund described in section 2, Article VIII, Oregon Constitution.

(2) "General obligation bond" has the meaning given that term in ORS 287A.001.

(3) "Paying agent" means the corporate paying agent selected by the school district board for a school bond issue who is:

(a) Duly qualified; and

(b) Acceptable to the State Treasurer.

(4) "School bond" means any general obligation bond issued by a school district.

(5) "School district" means a common or union high school district, an education service district or a community college district.

(6) "State bonds" means those general obligation bonds issued by the State of Oregon to meet its obligations under the state guaranty as described in ORS 328.351.

(7) "State guaranty" means the pledge of the full faith and credit and taxing power of the State of Oregon to guarantee payment of eligible school bonds as set forth in ORS 328.321 to 328.356.

[1997 c.614 §2; 1999 c.251 §1; 2007 c.783 §131]

Note: 328.321 to 328.361 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 328 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 328.325



Section 328.326 - State guaranty of school bonds allowed.

(b) The state guaranty shall not extend to the payment of any redemption premium.

(c) Reference to ORS 328.321 to 328.356 by its title on the face of any school bond for which the State Treasurer has issued a certificate of qualification that is effective as of the date of the issuance of the school bond conclusively establishes the state guaranty.

(2) Any school bond that has been refunded and was originally issued with a state guaranty will no longer have the benefit of the state guaranty. For purposes of this subsection, a school bond has been refunded if proceeds are deposited irrevocably in escrow to defease the applicable school bond.

(3) Only school bonds issued under a valid certificate after December 3, 1998, may be eligible for the state guaranty.

[1997 c.614 §3; 1999 c.251 §2]

Note: See note under 328.321.



Section 328.330



Section 328.331 - Certificate evidencing qualification for state guaranty; conditions and standards for qualification; rules.

(2) The State Treasurer may, in accordance with ORS chapter 183, adopt and enforce rules that prescribe procedures for school district applications to qualify for the certificate of qualification and state guaranty and rules that prescribe the conditions and standards a school district must meet to qualify and to maintain qualification. The State Treasurer, by rule, may establish, but shall not be limited to:

(a) A requirement that a school district pay a processing fee, sufficient to defray the State Treasurer’s costs in processing and verifying applications, for each application and each application for annual renewal of a certificate of qualification.

(b) Deadlines or application periods in which school districts must submit applications.

(c) The character, quality and currency of the information on the financial affairs and condition of a school district that must be submitted for a school district’s application to be considered.

(d) The form and character of any certifications or affidavits required of officials of the applying school districts concerning the accuracy and completeness of the information provided in conjunction with the district’s application.

(e) Any other matters necessary to making reliable assessments of the fiscal and financial affairs and condition of applying school districts.

(f) Requirements related to additional conditions the school district must meet, which may include requiring a pledge of school district revenues or the grant of a security in other assets of the school district, to assure the State Treasurer that the school district will be able to fully reimburse the state for amounts transferred by the State Treasurer and any interest or penalties applicable to the transferred amounts.

(g) The manner of designating the particular school bonds to which the State Treasurer’s certificate of qualification and the state guaranty applies.

(h) Subject to Article XI-K of the Oregon Constitution, reasonable limitations on:

(A) The total aggregate outstanding amount of all school bonds the state may guarantee; and

(B) The outstanding amount of the school bonds of any single school district the state may guarantee.

(i) The method of providing notice of denial of a certificate of qualification.

(j) The method of providing notice of disqualification to school districts that fail to qualify or for which changes in financial affairs or condition or failure to provide the State Treasurer current or updated information warrant disqualification of the school district.

(k) Requirements for promptly reporting to the State Treasurer any changes in condition or occurrences that may affect a school district’s eligibility to qualify or maintain its qualification to participate in the state guaranty program.

(3)(a) After reviewing the request, if the State Treasurer determines that the school district is eligible, the State Treasurer shall promptly issue the certificate of qualification and provide it to the requesting school district.

(b)(A) Unless the certificate of qualification is revoked by the State Treasurer, and subject to the fulfillment of any conditions or requirements imposed by the State Treasurer, the school district receiving the certificate and all other persons may rely on the certificate as evidencing eligibility for the state guaranty for one year from and after the date of the certificate.

(B) A revocation of a certificate of qualification does not affect the state guaranty of any outstanding school bonds previously issued under a valid certificate.

(4) Any qualified school district that chooses to forgo the benefits of the state guaranty for a particular issue of school bonds may do so by not referring to ORS 328.321 to 328.356 on the face of its school bonds.

(5) A school district that has school bonds, the principal of or interest on which has been paid in whole or in part by the state under ORS 328.341, is not eligible to issue any additional school bonds with the state guaranty until:

(a) All payment obligations of the school district to the state under ORS 328.346 are satisfied; and

(b) The State Treasurer certifies in a writing, to be kept on file by the State Treasurer, that the school district is fiscally solvent.

[1997 c.614 §4; 1999 c.251 §3; 2013 c.722 §76]

Note: See note under 328.321.



Section 328.335



Section 328.336 - Determination of ineligibility.

(A) Prepare a determination of ineligibility; and

(B) Keep the determination on file in the office of the State Treasurer.

(b) The State Treasurer may remove a school district from the status of ineligibility and may issue a certificate of qualification for that school district when a subsequent application of the school district evidences that it is no longer imprudent for the state to guarantee the school bonds of that school district.

(2) Nothing in this section affects the state guaranty of school bonds of a school district issued:

(a) Before determination of ineligibility or before revocation of a certification of qualification;

(b) After the eligibility of the school district is restored; or

(c) Under a certificate of qualification issued under ORS 328.331.

[1997 c.614 §5; 1999 c.251 §4]

Note: See note under 328.321.



Section 328.340



Section 328.341 - Transfer by school districts or State Treasurer of moneys to pay debt service on school bonds.

(b) The paying agent may, if instructed to do so by the school district, invest the moneys for the benefit of the school district until the payment date.

(c) A school district that is unable to transfer the scheduled debt service payment to the paying agent 15 days before the payment date shall immediately notify the paying agent and the State Treasurer by:

(A) Telephone;

(B) A writing sent by facsimile transmission; and

(C) A writing sent by first class mail.

(2) If sufficient funds are not transferred to the paying agent as required by subsection (1) of this section, the paying agent shall notify the State Treasurer of that failure at least 10 days before the scheduled debt service payment date by:

(a) Telephone;

(b) A writing sent by facsimile transmission; and

(c) A writing sent by first class mail.

(3)(a) If sufficient moneys to pay the scheduled debt service payment have not been transferred to the paying agent, the State Treasurer shall, on or before the scheduled payment date, transfer sufficient moneys to the paying agent to make the scheduled debt service payment.

(b) The payment by the State Treasurer:

(A) Discharges the obligation of the issuing school district to its bondholders for the payment; and

(B) Transfers the rights represented by the general obligation of the school district from the bondholders to the state.

(c) The school district shall pay to the State Treasurer all amounts paid by the treasurer to the paying agent, as well as interest, penalties and any additional costs incurred by the treasurer, as provided in ORS 328.346.

[1997 c.614 §6; 1999 c.251 §5]

Note: See note under 328.321.



Section 328.345



Section 328.346 - Recovery from school districts of payments on school bonds by State Treasurer.

(A) Intercept any payments from the General Fund, the State School Fund, the income of the Common School Fund and any other source of operating moneys provided by or through the state to the school district that issued the school bonds that would otherwise be paid to the school district by the state;

(B) Exercise the rights of a secured creditor in any moneys or assets pledged by the school district to secure the district’s reimbursement obligation to the state; and

(C) Apply any intercepted payments and pledged moneys or assets to reimburse the state for payments made pursuant to the state guaranty until all obligations of the school district to the state arising from those payments, including interest and penalties, and any additional costs incurred by the treasurer as described in this section are paid in full.

(b) The state has no obligation to the school district or to any person or entity to replace any moneys or assets intercepted or pledged under authority of this section.

(c) The authority of the State Treasurer to intercept payments and the lien in any pledged moneys under this subsection have priority over all claims against money provided by the state to a school district, including a claim that is based on a funds diversion agreement under ORS 238.698. A funds diversion agreement under ORS 238.698 has priority over all other claims against money provided by the state to a school district.

(2) The school district that issued school bonds for which the state has made all or part of a debt service payment shall:

(a) Reimburse all moneys drawn or paid by the State Treasurer on its behalf;

(b) Pay interest to the state on all moneys paid by the state from the date the moneys were drawn to the date they are repaid at a rate to be determined by the State Treasurer, in the State Treasurer’s discretion, to be sufficient to cover the costs of funds to the state plus the costs of administration of the state guaranty obligation and of collection of reimbursement; and

(c) Pay any applicable penalties as described in subsection (3) of this section.

(3)(a) The State Treasurer shall establish the reimbursement interest rate after considering the circumstances of any prior draws by the school district on the state, market interest and penalty rates and the cost of funds, if any, that were required to be used or borrowed by the state to make payment on the school bonds. The State Treasurer shall have authority to establish, by negotiations with the school district or otherwise, any plan of reimbursement by the school district that will result in full and complete reimbursement to the state. Subject to the requirement for full and complete reimbursement, the State Treasurer may consider incorporating into the reimbursement plan the means and methods to allow the school district to continue its operations during the time the reimbursement plan is in effect.

(b) The State Treasurer may, after considering the circumstances giving rise to the failure of the school district to make payment on its school bonds in a timely manner, impose on the school district a penalty of not more than five percent of the amount paid by the state pursuant to the state guaranty for each instance in which a payment by the state is made.

(4)(a) If the State Treasurer determines that amounts obtained under this section will not reimburse the state in full within the time determined by the State Treasurer or incorporated in the reimbursement plan from the state’s payment of a school district’s debt service payment, the State Treasurer shall pursue any legal action, including but not limited to mandamus, against the school district or school district board to compel the school district to:

(A) Levy and provide property tax revenues to pay debt service on its school bonds and other obligations when due; and

(B) Meet its repayment obligations to the state.

(b) With respect to any school bonds for which the State Treasurer has made payment under the state guaranty, and in addition to any other rights or remedies available at law or in equity, the state shall have the same substantive and procedural rights as would a holder of the school bonds of a school district.

(c) The Attorney General shall assist the State Treasurer in the discharge of the duties under this section.

(d) The school district shall pay the attorney fees, expenses and costs of the State Treasurer and the Attorney General.

(5)(a) Except as provided in paragraph (c) of this subsection, any school district whose funds were intercepted or otherwise paid to the State Treasurer under this section may replace those funds from other school district moneys or from ad valorem property taxes, subject to the limitations provided in this subsection.

(b) A school district may use ad valorem property taxes or other moneys to replace intercepted funds or other funds paid to the State Treasurer only if the ad valorem property taxes or other moneys were derived from:

(A) Taxes originally levied to make the payment, but which were not timely received by the school district;

(B) Taxes from a special levy imposed to make up the missed payment or to replace the intercepted funds or funds otherwise paid to the State Treasurer;

(C) Moneys transferred from any lawfully available funds of the school district or the undistributed reserves, if any, of the school district; or

(D) Any other source of moneys on hand and legally available.

(c) Notwithstanding paragraphs (a) and (b) of this subsection, a school district may not replace operating funds intercepted by the state or otherwise paid to the State Treasurer with moneys collected and held to make payments on school bonds if that replacement would divert moneys from the payment of future debt service on the school bonds and increase the risk that the state guaranty would be called upon a second time.

[1997 c.614 §7; 1999 c.251 §6; 2007 c.783 §40; 2013 c.722 §77]

Note: See note under 328.321.



Section 328.348 - Security for school bond obligations.

(a) Revenues received or held by the school district; or

(b) Real or personal property held by the school district.

(2) The lien of any pledge, mortgage or security interest granted by a school district under this section is valid and binding from the time the pledge is granted. The revenue or property is immediately subject to the lien without physical delivery, filing or other act, and the lien is superior to all other claims and liens of any kind whatsoever.

(3) The lien may be foreclosed by a proceeding brought in the circuit courts of the state and any tangible real or personal property subject to the lien may be sold upon an order of the court. The proceeds of the sale must be applied first to the payment of the costs of foreclosure and then to the amounts owing under ORS 328.346 (2), with any remaining balance paid to the school district.

[2013 c.722 §79]

Note: See note under 328.321.



Section 328.350



Section 328.351 - Powers of State Treasurer when state funds are insufficient for payment of debt service.

(a) Obtain from the Common School Fund or from any other state funds that qualify to make a loan under ORS 293.205 to 293.225, if the loan would satisfy the requirements of ORS 293.205 to 293.225, a loan sufficient to make the required payment.

(b) Borrow money, if economical and convenient, as provided in ORS 286A.045.

(c) Issue state bonds as provided in subsection (2) of this section.

(d) With the approval of the Legislative Assembly, or the Emergency Board if emergency funds are lawfully available for making the required payment in the interim between sessions of the Legislative Assembly, pay moneys from the General Fund or any other funds lawfully available for the purpose or from emergency funds amounts sufficient to make the required payment.

(2) The State Treasurer may issue state bonds to meet the state guaranty obligations under ORS 328.321 to 328.356, pursuant to Article XI-K of the Oregon Constitution. The issuance of state bonds is at the determination of the State Treasurer and is exempt from ORS 286A.035.

(3) Before issuing or selling any state bonds, the State Treasurer shall prepare a written plan of financing that shall provide for:

(a) The terms and conditions under which the state bonds will be issued, sold and delivered, in accordance with any applicable provisions of ORS chapter 286A;

(b) The taxes or revenues to be anticipated;

(c) The maximum amount of state bonds that may be outstanding at any one time under the plan of financing;

(d) The sources of payment of the state bonds;

(e) The rate or rates of interest, if any, on the state bonds or a method, formula or index under which the interest rate or rates on the state bonds may be determined during the time the state bonds are outstanding; and

(f) Any other details relating to the issuance, sale and delivery of the state bonds, as may be required by the applicable provisions of ORS chapter 286A. For purposes of ORS chapter 286A, the office of the State Treasurer is the related agency authorizing the issuance of bonds and for whose benefit the bonds are issued.

(4) In identifying the taxes or revenues to be anticipated and the sources of payment of the state bonds in the financing plan, the State Treasurer may include:

(a) The intercepted revenues authorized by ORS 328.346; or

(b) Any other source of repayment or lawfully available funds and any combination of this paragraph and paragraph (a) of this subsection.

(5) The State Treasurer may include in the plan of financing the terms and conditions of arrangements entered into by the State Treasurer on behalf of the state with financial and other institutions for letters of credit, standby letters of credit, reimbursement agreements and remarketing, indexing and tender agent agreements to secure the state bonds, including payment from any legally available source of fees, charges or other amounts coming due under the agreements entered into by the State Treasurer.

(6)(a) When issuing the state bonds, the State Treasurer may exercise the powers granted by ORS chapter 286A.

(b) Each state bond shall recite that it is a valid obligation of the state and that the full faith, credit and resources of the state are pledged for the payment of the principal of and interest on the state bond from the taxes or revenues identified in accordance with its terms and the Oregon Constitution and other laws of this state.

(7) Upon the completion of any sale of the state bonds, the State Treasurer shall credit the proceeds of the sale, other than accrued interest and amounts required to pay costs of issuance of the state bonds, to the fund or account established by the State Treasurer to be applied to the purpose for which the state bonds were issued.

[1997 c.614 §8; 1999 c.251 §7; 2005 c.209 §9; 2007 c.783 §132]

Note: See note under 328.321.



Section 328.355



Section 328.356 - State Treasurer subject to provisions regarding issuance of general obligation bonds.

[1997 c.614 §9; 1999 c.251 §8]

Note: See note under 328.321.



Section 328.360



Section 328.361 - Short title.

[1997 c.614 §1]

Note: See note under 328.321.



Section 328.365



Section 328.370



Section 328.380



Section 328.405



Section 328.410



Section 328.415



Section 328.420



Section 328.425



Section 328.430



Section 328.435



Section 328.440



Section 328.441 - Custody and disbursement of school district funds.

(2) For the purpose of receiving deposits of school funds, the district school board of each district described in subsection (1) of this section shall designate such bank or banks within the county or counties in which the district is located, as the board deems safe and proper depositories for school district funds. The custodian designated under subsection (1) of this section is not liable personally or upon official bond of the custodian for moneys lost by reason of failure or insolvency of any bank that becomes a depository under this subsection.

(3) If the district does not designate a custodian of school funds, the county treasurer or county fiscal officer shall be custodian of funds of all school districts. School district funds in the county treasurer’s or county fiscal officer’s custody shall be disbursed only upon warrants drawn on the county treasurer or county fiscal officer by the district school board in the manner provided by law.

(4) The proceeds of the sale of school district bonds or warrants shall be used solely for the purpose for which the bonds or warrants were issued, including reduction of existing bond or warrant indebtedness.

[1953 c.89 §§2,3,4; 1955 c.312 §2; 1965 c.100 §66; 1975 c.770 §6; 1981 c.441 §3; 2003 c.226 §8]



Section 328.445 - Disbursement of school funds by check or warrant.

(2) Where a statute specifies a warrant as the means by which school district obligations shall be paid, warrant means "check" if funds are available for payment.

[Amended by 1965 c.100 §67; 1971 c.98 §1]



Section 328.450 - School warrant procedure.

(2) Except as provided in ORS 328.445 (2), warrants in payment of school district obligations shall be issued only when there are insufficient funds to pay the warrant and shall be indorsed "not paid for want of funds". Warrants may be issued at the end of each school month, if necessary. School warrants shall not be issued without a vote of the district school board. They must be signed by the chairperson of the board and countersigned by the district clerk. If the chairperson is absent or unable to execute the warrants, the board may authorize any member of the board to act as chairperson in executing the warrants.

(3) Unless the district school board has designated a lower rate of interest, which rate must appear on the face of the warrants, warrants indorsed "not paid for want of funds" shall draw the legal rate of interest from date of indorsement until paid.

(4) Funds becoming available for payment of warrants indorsed "not paid for want of funds" shall be applied in payment in the order in which the warrants were so indorsed.

[Amended by 1965 c.100 §68]



Section 328.455



Section 328.460 - Cancellation of school warrants not presented for payment within seven years.

(2) At the first regular meeting of the district school board in each school district after the expiration of 60 days from July 1 in each year, the board shall make an order that all such warrants which have not been so presented for payment, describing them, shall be canceled. The board shall cancel all such warrants which were called for payment more than seven years prior to July 1 of that year.

(3) This section shall not prohibit the district school board, in its discretion, from paying, upon any claim arising from the canceling of any such warrant, the principal of the warrant when presented without interest if not indorsed for want of funds and, if indorsed for want of funds, with interest to the date such warrant was called.

[Amended by 1965 c.100 §69]



Section 328.465 - Annual audit procedure.

(2) The school district board or education service district board may contract for its audit with the administrative office for the county in which the administrative office of the school district or education service district is located. The administrative office for the county shall secure the services of accountants who shall audit the books and accounts of the districts and file with the administrative office for the county a statement setting forth the financial condition of each district. A copy of the audit report of the district shall be sent to the appropriate board of the district. Each district, upon receipt of billing from the administrative office for the county, shall pay its share of the audit costs.

(3) A school district board or an education service district board may contract with accountants to audit the books and accounts of the district.

(4) Accountants under contract as described in subsection (2) or (3) of this section must be selected from the roster of authorized municipal accountants maintained by the Oregon Board of Accountancy under ORS 297.670.

(5) The audit required by this section must include an audit of those factors that are used to compute the State School Fund distribution under ORS 327.011, 327.013 or 327.019.

[1965 c.100 §64; 1975 c.770 §7; 1997 c.821 §22; 2003 c.226 §9; 2011 c.316 §1]



Section 328.467 - Audit determinations; deficiencies; correction; sanctions.

(A) Followed generally accepted accounting principles in reporting the district’s financial condition and operations; and

(B) Substantially complied with legal requirements in conducting the district’s financial affairs.

(b) The determination shall be included in the audit report as required by ORS 297.465.

(2) Upon receipt of the audit report, the school district board or education service district board shall determine the measures the board considers necessary to correct any deficiencies disclosed in the audit report. The board shall adopt a resolution setting forth any corrective measures the board proposes and the period of time estimated to complete the measures.

(3) Within 60 days after the audit report is filed with the Secretary of State and the Department of Education, a copy of the resolution prepared under subsection (2) of this section must also be filed. Upon receipt of the audit report and the resolution, the Secretary of State and the Department of Education must either acknowledge the plans of the school district board or education service district board to correct deficiencies cited in the audit report or notify the board of those deficiencies that, if not corrected, could result in the withholding of funds under this section. At the request of a board, the Secretary of State or the Department of Education shall make suggestions for correcting those deficiencies. If the board does not agree with the notification by the Secretary of State or the Department of Education, the board shall be granted an opportunity for a conference regarding the notification, audit determinations or corrective measures to be taken.

(4) If the Secretary of State or the Department of Education concurs with the determination made under subsection (1) of this section in two successive audits of the same school district or education service district and determines that the school district board or education service district board has not taken adequate action to correct the deficiencies cited in the notifications given under subsection (3) of this section, the Secretary of State or the Department of Education may certify those facts to the Superintendent of Public Instruction. The certificate of the Secretary of State or the Department of Education shall be issued only after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183 governing contested cases. The hearing shall be held within the jurisdiction of the district.

(5)(a) Upon receipt of a certificate from the Secretary of State or the Department of Education under subsection (4) of this section, the Superintendent of Public Instruction shall withhold from distribution to the school district or education service district 10 percent of the payments from the State School Fund otherwise to be distributed to the district under ORS 327.008.

(b) The moneys withheld shall be disbursed to the school district or education service district after the Superintendent of Public Instruction has received notice from the Secretary of State or the Department of Education that the school district board or education service district board:

(A) Has taken action to ensure that the district will follow generally accepted accounting principles in reporting the district’s financial condition and operations; and

(B) Will ensure that the district substantially complies with legal requirements in conducting the district’s financial affairs.

(6) The Secretary of State or the Department of Education may not issue a certificate under subsection (4) of this section for failure to follow generally accepted accounting principles if a school district or an education service district has followed accounting practices authorized by state law.

(7) As used in this section, "generally accepted accounting principles" means those accounting principles sanctioned by recognized authoritative bodies such as the Governmental Accounting Standards Board, the Financial Accounting Standards Board or their successors.

[2007 c.522 §1; 2011 c.316 §2]

Note: 328.467 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 328 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 328.470 - Purchase of automotive equipment; fund transfers.

[1969 c.375 §2]



Section 328.505



Section 328.510



Section 328.515



Section 328.520



Section 328.525



Section 328.530



Section 328.535



Section 328.540



Section 328.542 - Preparation of district budget; certification of taxes.

[1977 c.840 §16; 1979 c.241 §57; 1987 c.16 §7; 1993 c.45 §34; 1997 c.541 §370; 2001 c.695 §34; 2007 c.858 §46]



Section 328.545



Section 328.550



Section 328.555 - Property liable for district indebtedness; tax levy.

(2) No taxable property in territory included in a school district whose boundaries change as a result of creation, annexation, abolition and other alteration of the school district shall be relieved from liability for any indebtedness incurred prior to a boundary change. The district school board of the district in which are located the school facilities for which the indebtedness was incurred shall levy an annual tax on all taxable property in such territory sufficient to meet the interest payments and retire the indebtedness, but no tax levy shall be necessary as long as other provisions are made for the payment of the indebtedness.



Section 328.560



Section 328.565 - Power to create indebtedness; zone academy bonds; tax credit bonds.

(2) A district school board may contract indebtedness as provided under ORS 287A.180.

(3) A district school board may issue qualified zone academy bonds or similar tax credit bonds authorized by resolution of the district school board. Unless the bond issue has been approved by electors under ORS 328.205 to 328.304, the district school board must issue revenue bonds as defined in ORS 287A.001.

[Formerly 332.085 and then 332.125; 1983 c.124 §9; 1985 c.356 §4; 1993 c.97 §25; 2001 c.537 §5; 2007 c.783 §133; 2009 c.538 §17]



Section 328.570 - Division of district into tax zones.

(a) Supplies a portion of kindergarten through grade 12 education in certain areas of the school district; and

(b) Supplies all of kindergarten through grade 12 education in the remainder of the school district.

(2) The establishment and boundaries of tax zones within a district must be based upon and reflect qualitative differences in the levels of service provided by the district.

(3) When a district board decides to divide the district into zones under subsection (1) of this section, the board shall conduct a public hearing on the formation of the proposed zones. The hearing shall be held after notice to the public is published as provided in ORS 328.573.

[2001 c.246 §2]



Section 328.573 - Notice of public hearing on tax zones.

(2) The notice published under this section shall set forth:

(a) The resolve of the district board to divide the district into zones.

(b) The boundaries of the proposed zones.

(c) The estimated percentage of the total amount of ad valorem taxes of the district that will be imposed in each zone.

(d) The date, hour and place of the hearing.

(e) That all interested persons may attend and shall be given a reasonable opportunity to be heard.

[2001 c.246 §3]



Section 328.576 - Public hearing; resolution to establish tax zones.

(2) Following the hearing, if the district board decides to proceed, the district board shall adopt a resolution establishing the zones, zone percentages and zone boundaries.

[2001 c.246 §4]



Section 328.579 - Determination of tax in zones; limitations.

(2) The operating tax rate for each tax zone of the district may not exceed the lesser of the statutory or permanent rate limit for operating taxes of the district established under ORS 310.200 to 310.242 or section 11 (3), Article XI of the Oregon Constitution.

[2001 c.246 §5]



Section 328.715



Section 328.725



Section 328.735



Section 328.745



Section 328.990






Chapter 329 - Oregon Educational Act for the 21st Century; Educational Improvement and Reform

Section 329.005 - Oregon Educational Act for the 21st Century; duties of department; evaluation by legislature.

(2) The Department of Education shall be the coordinating agency for furthering implementation of this chapter. This chapter shall be subject to review by the Legislative Assembly.

(3) The appropriate legislative interim committee shall:

(a) Develop the form and content expected of the ongoing review described in this section;

(b) Notify the appropriate agencies of expectations; and

(c) Receive and evaluate regular reports from the Department of Education and other public agencies.

(4) This review outline may be changed as needed in succeeding years.

[Subsections (3) and (4) enacted as 1991 c.693 §1a; 1993 c.45 §22; subsections (1) and (2) formerly 326.705; 2003 c.303 §1]



Section 329.007 - Definitions for chapter.

(1) "Academic content standards" means expectations of student knowledge and skills adopted by the State Board of Education under ORS 329.045.

(2) "Administrator" includes all persons whose duties require an administrative license.

(3) "Board" or "state board" means the State Board of Education.

(4) "Community learning center" means a school-based or school-linked program providing informal meeting places and coordination for community activities, adult education, child care, information and referral and other services as described in ORS 329.157. "Community learning center" includes, but is not limited to, a community school program as defined in ORS 336.505, family resource centers as described in ORS 417.725, full service schools, lighted schools and 21st century community learning centers.

(5) "Department" means the Department of Education.

(6) "English" includes, but is not limited to, reading and writing.

(7) "History, geography, economics and civics" includes, but is not limited to, Oregon Studies.

(8) "Oregon Studies" means history, geography, economics and civics specific to the State of Oregon. Oregon Studies instruction in Oregon government shall include municipal, county, tribal and state government, as well as the electoral and legislative processes.

(9) "Parents" means parents or guardians of students who are covered by this chapter.

(10) "Public charter school" has the meaning given that term in ORS 338.005.

(11) "School district" means a school district as defined in ORS 332.002, a state-operated school or any legally constituted combination of such entities.

(12) "Teacher" means any licensed employee of a school district who has direct responsibility for instruction, coordination of educational programs or supervision of students and who is compensated for such services from public funds. "Teacher" does not include a school nurse, as defined in ORS 342.455, or a person whose duties require an administrative license.

(13) "The arts" includes, but is not limited to, literary arts, performing arts and visual arts.

(14) "World languages" means American Sign Language and languages other than English.

(15) "21st Century Schools Council" means a council established pursuant to ORS 329.704.

[1995 c.660 §2; 1999 c.1023 §4; 1999 c.1029 §1; 2001 c.759 §1; 2003 c.303 §2; 2007 c.858 §1; 2013 c.15 §1]



Section 329.010



Section 329.015 - Educational goals.

(2) The Legislative Assembly believes that the goals of kindergarten through grade 12 education are:

(a) To equip students with the academic and career skills and information necessary to pursue the future of their choice through a program of rigorous academic preparation and career readiness;

(b) To provide an environment that motivates students to pursue serious scholarship and to have experience in applying knowledge and skills and demonstrating achievement;

(c) To provide students with the skills necessary to pursue learning throughout their lives in an ever-changing world; and

(d) To prepare students for successful transitions to the next phase of their educational development.

[Formerly 326.710; 1995 c.660 §3; 2007 c.858 §2]



Section 329.020



Section 329.025 - Characteristics of school system.

(1) Provides equal and open access and educational opportunities for all students in the state regardless of their linguistic background, culture, race, gender, capability or geographic location;

(2) Assumes that all students can learn and establishes high, specific skill and knowledge expectations and recognizes individual differences at all instructional levels;

(3) Provides each student an education experience that supports academic growth beyond proficiency in established academic content standards and encourages students to attain aspirational goals that are individually challenging;

(4) Provides special education, compensatory education, linguistically and culturally appropriate education and other specialized programs to all students who need those services;

(5) Supports the physical and cognitive growth and development of students;

(6) Provides students with a solid foundation in the skills of reading, writing, problem solving and communication;

(7) Provides opportunities for students to learn, think, reason, retrieve information, use technology and work effectively alone and in groups;

(8) Provides for rigorous academic content standards and instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and world languages;

(9) Provides increased learning time;

(10) Provides students an educational background to the end that they will function successfully in a constitutional republic, a participatory democracy and a multicultural nation and world;

(11) Provides students with the knowledge and skills that will provide the opportunities to succeed in the world of work, as members of families and as citizens;

(12) Provides students with the knowledge and skills that lead to an active, healthy lifestyle;

(13) Provides students with the knowledge and skills to take responsibility for their decisions and choices;

(14) Provides opportunities for students to learn through a variety of teaching strategies;

(15) Emphasizes involvement of parents and the community in the total education of students;

(16) Transports children safely to and from school;

(17) Ensures that the funds allocated to schools reflect the uncontrollable differences in costs facing each district;

(18) Ensures that local schools have adequate control of how funds are spent to best meet the needs of students in their communities; and

(19) Provides for a safe, educational environment.

[Formerly 326.715; 1995 c.660 §4; 1999 c.1029 §2; 2003 c.303 §3; 2007 c.858 §3; 2009 c.101 §2; 2009 c.843 §1; 2012 c.91 §16; 2013 c.15 §2]



Section 329.030



Section 329.035



Section 329.040



Section 329.045 - Revision of Common Curriculum Goals, performance indicators, diploma requirements, Essential Learning Skills and academic content standards; instruction in academic content areas.

(b) The review and revision conducted under this section shall:

(A) Include Essential Learning Skills and rigorous academic content standards in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and world languages.

(B) Involve teachers and other educators, parents of students and other citizens and shall provide ample opportunity for public comment.

(C) Encourage increased learning time. As used in this subparagraph, "increased learning time" means a schedule that encompasses a longer school day, week or year for the purpose of increasing the total number of school hours available to provide:

(i) Students with instruction in core academic subjects, including mathematics, science, English, history, geography, economics, civics, the arts and world languages;

(ii) Students with instruction in subjects other than the subjects identified in sub-subparagraph (i) of this subparagraph, including health and physical education;

(iii) Students with the opportunity to participate in enrichment activities that contribute to a well-rounded education, including learning opportunities that may be based on service, experience or work and that may be provided through partnerships with other organizations; and

(iv) Teachers with the opportunity to collaborate, plan and engage in professional development within and across grades and subjects.

(c) Nothing in this subsection prevents a school district or public charter school from maintaining control over course content, format, materials and teaching methods.

(2) The State Board of Education shall continually review and revise all adopted academic content standards necessary for students to successfully transition to the next phase of their education.

(3) School districts and public charter schools shall offer students instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and world languages that meets the academic content standards adopted by the State Board of Education and meets the requirements adopted by the State Board of Education and the board of the school district or public charter school.

[Formerly 326.725; 1995 c.660 §6; 1999 c.200 §29; 1999 c.1029 §3; 2003 c.303 §5; 2007 c.858 §4; 2012 c.91 §17; 2013 c.15 §3]



Section 329.049 - Plan to encourage voter registration and voting; incorporation into Essential Learning Skills; rules.

(a) Posting a link to the electronic voter registration website maintained by the Secretary of State on the Internet home webpage, if any, of each public high school; and

(b) Making materials developed by the Secretary of State relating to voting and voter registration readily available to students at each public high school.

(2) The State Board of Education shall by rule incorporate voter registration skills into the Essential Learning Skills.

[2009 c.702 §1]

Note: 329.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.050



Section 329.055



Section 329.060



Section 329.065 - Adequate funding required.

[Formerly 326.740]



Section 329.070



Section 329.075 - Statewide implementation; rules; duties of department.

(2) The Department of Education shall be responsible for implementing the provisions of this chapter. Actions by the department to fulfill this responsibility and to increase student achievement may include, but are not limited to:

(a) Developing academic content standards;

(b) Updating Common Curriculum Goals to meet rigorous academic content standards and updating performance indicators and diploma requirements;

(c) Developing criterion-referenced assessments including performance-based, content-based and other assessment mechanisms to test knowledge and skills and whether students meet the performance expectations as determined by the board; and

(d) Establishing criteria for early childhood education programs governed by the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq.

(3) The department shall make school districts and the public aware of public school choice options available within our current public education framework.

[Formerly 326.745; 1995 c.660 §8; 1997 c.652 §21; 1999 c.871 §1; 2003 c.303 §6; 2007 c.858 §5; 2013 c.624 §2]



Section 329.077



Section 329.080



Section 329.085 - Assessment of schools and school districts required; report; standards.

(2) The board shall establish the standards, including standards of accessibility to educational opportunities, upon which the assessment is based.

(3) On a periodic basis, the board shall review school and school district standards and credit and performance requirements. The board shall seek public input in this process.

[Formerly 326.755; 1995 c.660 §10a; 1997 c.17 §1; 2007 c.858 §6]



Section 329.090



Section 329.095 - School district and school self-evaluations; local district continuous improvement plans; technical assistance.

(b) The department may require a school district to:

(A) File, periodically, or at the department’s request, its local district continuous improvement plan with the department;

(B) Notify the department of any substantial changes, as defined by rule of the State Board of Education, to the school district; or

(C) Update its local district continuous improvement plan when there has been a substantial change, as defined by rule of the board, to the school district.

(c) The self-evaluation process conducted as provided by this subsection shall involve the public in the setting of local goals. The school districts shall ensure that representatives from the demographic groups of their school population are invited to participate in the development of local district continuous improvement plans to achieve the goals.

(2) As part of setting local goals, school districts shall undertake a communications process that involves parents, students, teachers, school employees and community representatives to explain and discuss the local goals and their relationship to programs under this chapter.

(3) At the request of the school district, department staff shall provide ongoing technical assistance in the development and implementation of the local district continuous improvement plan.

(4) The local district continuous improvement plan shall include:

(a) Goals to implement the following:

(A) A rigorous curriculum aligned with state standards;

(B) High-quality instructional programs;

(C) Short-term and long-term professional development plans;

(D) Programs and policies that achieve a safe educational environment;

(E) A plan for family and community engagement;

(F) Staff leadership development;

(G) High-quality data systems;

(H) Improvement planning that is data-driven;

(I) Education service plans for students who have or have not exceeded all of the academic content standards; and

(J) A strong school library program;

(b) A review of demographics, student performance, staff characteristics and student access to, and use of, educational opportunities; and

(c) A description of district efforts to achieve local efficiencies and efforts to make better use of resources.

[Formerly 326.760; 1995 c.660 §11; 2007 c.858 §7; 2009 c.840 §2; 2011 c.311 §1]



Section 329.100



Section 329.105 - School district and school performance reports.

(2) The superintendent shall include in the school district and school performance reports data for the following areas, for each school or district, that are available to the Department of Education from the most recent school year:

(a) Data required by the federal No Child Left Behind Act of 2001 (P.L. 107-110, 115 Stat. 1425);

(b) Information about how to access the website that is maintained by the State Department of Geology and Mineral Industries as provided by ORS 516.030 (6)(b);

(c) Information related to the number of children served in the district and the number of children who are susceptible to restrictable disease, as reported under ORS 433.269 (2)(a); and

(d) Any other data identified by the Department of Education as required by federal law to be in the reports.

(3) In addition to the data required by subsection (2) of this section, the superintendent may include other data on the school district and school performance reports.

(4) The department shall work with stakeholders to:

(a) Design and implement an accountability system of progressive interventions for schools and school districts that do not demonstrate improvement; and

(b) Provide technical assistance to schools and school districts that do not demonstrate improvement.

[Formerly 326.765; 1995 c.660 §12; 1999 c.938 §1; 2001 c.959 §2; 2007 c.858 §8; 2011 c.313 §5; 2012 c.61 §2; 2015 c.802 §3]



Section 329.110



Section 329.115 - Oregon Report Card.

(2) The Oregon Report Card shall include information on the following:

(a) Data required by the federal No Child Left Behind Act of 2001 (P.L. 107-110, 115 Stat. 1425); and

(b) Any other data identified by the Department of Education as required by federal law.

(3) In addition to the information required under subsection (2) of this section, the superintendent may include other information in the Oregon Report Card.

[Formerly 326.770; 1995 c.660 §13; 2007 c.858 §9; 2011 c.313 §6]



Section 329.119 - Implementation of proficiency education; advisory committee.

(a) "Proficiency education" means a practice of student-centered education that is based on the following principles:

(A) Students learn in a personalized environment and advance upon demonstrated mastery of industry, state or national standards;

(B) Measurable learning objectives are explicit and empower the students;

(C) Student assessment is meaningful and a positive learning experience; and

(D) Students receive rapid, differentiated support and learning outcomes, including applied learning.

(b) "Proficiency grading" means assigning a well-defined, descriptive value of a student’s demonstrated knowledge and skills to report whether the student meets or exceeds a defined level of performance.

(2) A school district may implement a proficiency education system as provided by this section.

(3)(a) For a school district that will implement or has implemented a proficiency education system or a proficiency grading system, the superintendent of the school district shall revise the duties of an existing committee to include the development and implementation of the proficiency education system or the proficiency grading system. If a school district does not have an existing committee to serve the purpose described in this paragraph, the superintendent of the school district shall establish a committee. A committee that is revised or established as provided by this paragraph shall act as an advisory committee.

(b) An advisory committee described in paragraph (a) of this subsection must consist of teachers, administrators and other school district personnel. When an employee organization represents educators of the school district, the superintendent of the school district, at the direction of the school district board, shall collaborate with the local president of the employee organization to recommend the appointment of educators to the advisory committee.

(4) An advisory committee described in subsection (3) of this section shall:

(a) Identify the best practices in proficiency education;

(b) Identify the best practices in proficiency grading and reporting;

(c) Determine the best method and format to communicate to students and parents the students’ progress toward meeting or exceeding the academic content standards;

(d) Determine educator professional learning needs with respect to proficiency education and proficiency grading;

(e) Examine the time needed to implement proficiency education and proficiency grading and reporting;

(f) Collaborate with administrators to ensure that the district data and reporting system are aligned to tasks that are related to proficiency education;

(g) Address any problems that emerge in the implementation of proficiency education and proficiency grading and reporting systems; and

(h) Make recommendations to the school district superintendent based on the determinations of the advisory committee as described in paragraphs (a) to (g) of this subsection or necessary for the development and implementation of proficiency education and proficiency grading and reporting.

[2014 c.42 §3]



Section 329.120



Section 329.125 - Policy on parental and community participation.

(1) School districts provide opportunities for parents or guardians to be involved in establishing and implementing educational goals and to participate in decision-making at the school site;

(2) Employers recognize the need for parents or guardians and members of the community to participate in the education process not only for their own children but for the educational system;

(3) Employers be encouraged to extend appropriate leave to parents or guardians to allow greater participation in that process during school hours;

(4) School districts enter into partnerships with business, labor and other groups to provide workplace-based professional development opportunities for their educational staff; and

(5) School districts enter into partnerships with recreation groups, faith-based organizations, social service and health care agencies, businesses, child care providers and other groups that support children and families to create community learning centers for students, parents and members of the surrounding community.

[Formerly 326.775; 1995 c.660 §14; 2001 c.759 §2]



Section 329.130



Section 329.145 - Definitions for ORS 329.150 and 329.155.

(1) "Families" means a group of individuals related by blood, marriage or adoption, or individuals whose functional relationships are similar to those found in such associations. The family’s purpose is the security, support, nurturance, love, transmission of values and facilitation of each member’s growth and development, and is the primary social unit affecting a child’s well-being.

(2) "Services" means education and all other programs and services addressing one or more of a child’s six basic needs as follows: stimulus, nutrition, health, safety, nurturance and shelter.

(3) "Young children" means children zero through six years of age.

[Formerly 326.785; 2012 c.37 §37a]



Section 329.150 - Services for children and families at school site.

(1) Services for young children and their families should be located as close to the child and the family’s community as possible, encouraging community support and ownership of such services;

(2) Services for young children and their families should reflect the importance of integration and diversity to the maximum extent possible in regard to characteristics such as race, economics, gender, creed, capability and cultural differences;

(3) Services should be designed to support and strengthen the welfare of the child and the family and be planned in consideration of the individual family’s values;

(4) Services should be designed to ensure continuity of care among caregivers in a given day and among service plans from year to year;

(5) Service systems should address the most urgent needs in a timely manner including health, intervention and support services; and

(6) Service providers and sources of support should be coordinated and collaborative, to reflect the knowledge that no single system can serve all of the needs of the child and family.

[Formerly 326.790; 1995 c.660 §15; 2001 c.759 §3; 2012 c.37 §84]



Section 329.153 - Policy on prevention and cost-effective programs and strategies.

(2) The Legislative Assembly finds that dollars invested in quality programs, such as the Head Start program after which the Oregon prekindergarten is modeled, return the costs thereof several times over in costs saved in the areas of remedial education, corrections and human services.

[Formerly 336.005]



Section 329.155 - Standards for education programs and programs providing services for children and families; interagency coordination.

(a) Evaluate the effectiveness of the program as related to the principles stated in ORS 329.025 and 417.305 in the earliest stages of the budget process, including components within programs as appropriate;

(b) Articulate ways in which the program is:

(A) An effective component of agency and state priorities, goals and strategies that have been established by the Early Learning Council; and

(B) Relevant to research and professional standards;

(c) Establish plans, interagency partnerships and implementation practices;

(d) Use the information generated by applicable state advisory groups and governing boards in the program assessment of needs and decisions as to service delivery in a given community; and

(e) Identify barriers to improving program capability to serve the needs of young children and make related recommendations, if any, to the Early Learning Council.

(2) The processes listed in subsection (1) of this section are for the purpose of generating interagency coordination so as to serve to the greatest extent possible young children and their families in a comprehensive and developmentally appropriate fashion. The information generated by these processes shall be considered as a contribution to subsequent budget decisions by state and local agencies, the Oregon Department of Administrative Services and the Legislative Assembly.

[Formerly 326.795; 1999 c.59 §80; 1999 c.1053 §26; 2012 c.37 §§38,85]



Section 329.156 - Creation; requirements; technical assistance.

(2) Within available funding, the Early Learning Division, in conjunction with other organizations that provide training and technical assistance to schools or community programs, shall provide training and technical assistance to promote the development and implementation of community learning centers. To the extent possible, the division shall use voluntary organizations to provide the training and technical assistance.

(3) Community learning centers created pursuant to this section shall:

(a) Be located in or near a school or a cluster of schools;

(b) Involve parents in the care and education of their children;

(c) Involve the local community in developing and overseeing community learning center programs;

(d) Incorporate the principles of family support services described in ORS 329.150 and 417.342;

(e) In partnership with the local school district board, create or designate an advisory committee to offer guidance on program development and implementation, with membership that is representative of the diversity of community interests, including representatives of businesses, schools, faith-based organizations, social service and health care agencies, cultural groups, recreation groups, municipal governments, community colleges, libraries, child care providers, parents and youths; and

(f) Conduct an assessment of strengths, needs and assets within the community to be served by the community learning center that identifies services being delivered in the community, defines and clarifies services that are missing or overlapping and builds on any existing community assessments.

(4) The Department of Human Services and the Department of Education shall provide technical assistance to community learning centers to develop policies ensuring that confidential information is disclosed only in accordance with state and federal laws.

[2001 c.759 §5; 2005 c.503 §16; 2012 c.37 §§39,86; 2013 c.624 §§24,25]



Section 329.157 - Identification and coordination of existing resources.

(a) Before-school and after-school enrichment activities linked with the school curriculum;

(b) Youth development and service learning activities;

(c) Child care programs;

(d) Mentoring and tutoring programs;

(e) Parent literacy and adult education programs;

(f) Prenatal and early childhood support programs;

(g) Parent education and support groups;

(h) Cultural activities and English language learner programs;

(i) School-to-work and workforce development programs;

(j) Intergenerational activities connecting senior citizens with children;

(k) Referrals for health care and other social and educational services;

(L) Primary health care services, including immunizations, sports physicals and well-child checkups; and

(m) Counseling services.

(2) School districts that create community learning centers shall encourage existing family resource centers to become involved in the development and implementation of the community learning centers. An existing family resource center developed under ORS 417.725 may be designated as a community learning center if the family resource center meets the standards specified in this section and ORS 329.156.

(3) Community learning centers shall follow best practice standards to ensure their effectiveness.

[2001 c.759 §6; 2015 c.604 §15]



Section 329.159



Section 329.160 - Policy on early childhood and parenting education; funding goal.

[Formerly 326.810; 1995 c.660 §17; 2007 c.858 §10]



Section 329.165 - Development of long-range plan for serving children and families.

(2) Each biennial report shall include but not be limited to estimates of the number of eligible children and families to be served, projected cost of programs and evaluation of the programs.

[Formerly 326.813; 1995 c.660 §18; 2007 c.858 §11; 2011 c.545 §41; 2013 c.624 §3]



Section 329.170 - Definitions for ORS 329.170 to 329.200.

(a) "Advisory committee" means the advisory committee established specifically for the Oregon prekindergarten program established by ORS 329.170 to 329.200.

(b) "Oregon prekindergartens" means programs that are recognized by the Early Learning Division as meeting the minimum program rules to be adopted by the Early Learning Council and that provide comprehensive health, education and social services in order to maximize the potential of children three and four years of age.

(c) "Oregon prekindergarten program" means the statewide administrative activities carried on within the Early Learning Division to allocate, award and monitor state funds appropriated to create or assist local Oregon prekindergartens.

(2) For purposes of ORS 329.175, "eligible child" means an at-risk child who is not a participant in a federal, state or local program providing like comprehensive services and may include children who are eligible under rules adopted by the Early Learning Council. As used in this subsection, "at-risk child" means a child at least three years of age and not eligible for kindergarten whose family circumstances would qualify that child for eligibility under the federal Head Start program.

[Formerly 326.600; 2001 c.831 §15; 2005 c.209 §10; 2013 c.624 §4]



Section 329.172 - Early Learning Division to administer preschool program; contracts; report.

(2) For the purpose of expanding preschool options, Early Learning Hubs shall coordinate the providers of preschool programs under this section. The Early Learning Hubs shall apply for state funding, coordinate local planning and enter into contracts with preschool providers.

(3) A preschool provider that meets the requirements of this subsection may apply to participate in the preschool program described in this section. The preschool provider:

(a) Must be establishing a new preschool program or expanding an existing preschool program.

(b) Must meet or exceed the requirements of subsection (4) of this section.

(c) May be a Head Start program, an Oregon prekindergarten program, a child care provider, a relief nursery, a private preschool, a public school, a public charter school, an education service district or a community-based organization that provides a preschool program.

(4) A preschool provider may participate in the preschool program described in this section if the provider’s preschool program:

(a) Provides, at a minimum, the annual number of instructional hours required for full-day kindergarten.

(b) Takes into consideration the scheduling needs of families who need full-time child care.

(c) Serves children who are:

(A) At least three years of age but not older than five years of age, as determined by the date used to determine kindergarten eligibility; and

(B) Members of families whose incomes, at the time of enrollment, are at or below 200 percent of the federal poverty guidelines.

(d) Provides continuity from infant and toddler services to early elementary grades.

(e) Demonstrates quality through meeting standards, including:

(A) Attaining one of the top two ratings of the quality rating and improvement system for early childhood programs.

(B) Adopting culturally responsive teaching methods and practices.

(C) Providing a high quality, culturally responsive family engagement environment that supports parents as partners in a child’s learning and development.

(D) Providing high quality, culturally responsive curricula, assessments and professional development that are linked to one another and to the state’s comprehensive early learning standards.

(E) Providing highly trained lead preschool teachers who have at least a bachelor’s degree in early childhood education or a field related to early childhood education. The requirements of this subparagraph may be satisfied by lead preschool teachers who do not have a bachelor’s degree but who have submitted a plan to attain a bachelor’s degree and are demonstrating progress on that plan.

(F) Providing lead preschool teachers with a salary that meets the minimum salary requirements established by the Early Learning Council.

(G) Providing at least one assistant in each classroom who provides support for academic instruction and who meets the state’s personnel qualification requirements of one of the top two tiers for the quality rating and improvement system for early childhood programs.

(H) Providing additional health and child development supports for children and families, such as screening, referrals and coordination with health care providers.

(f) Incorporates best practices in outreach, enrollment and programming for diverse cultural and linguistic populations and children who have been historically underserved in preschool programs.

(g) Works in collaboration with community programs to ensure that families have knowledge of, and are connected to, community resources and supports to meet the needs of children and families served by the preschool program.

(h) Participates in an ongoing monitoring and program evaluation system that is used for continuous program improvement.

(5)(a) While any moneys received under a contract entered into as provided by this section must be used to serve children described in subsection (4)(c) of this section, nothing in subsection (4)(c) of this section prevents a preschool provider from serving additional children, including children who:

(A) Pay tuition for the preschool program and whose family incomes at the time of enrollment exceeds 200 percent of federal poverty guidelines.

(B) Are funded by the Oregon prekindergarten program, a Head Start program or another source of funding.

(b) If a preschool program serves children described in paragraph (a) of this subsection, moneys received under a contract as provided by this section may not be used to pay for expenses incurred for the children described in paragraph (a) of this subsection.

(6) A preschool program may receive a waiver of any of the requirements described in subsection (4) of this section if the waiver:

(a) Is for a preschool program that is maintaining progress toward quality;

(b) Is anticipated for the first years of the preschool program only; and

(c) Is granted for only one year at a time.

(7) To assist the Early Learning Division in administering this section, the Early Learning Council shall:

(a) Identify resources necessary for the Early Learning Division to develop, support and sustain the implementation of a high quality preschool program, including evaluations, professional development opportunities, technical assistance, monitoring guidance and administrative assistance.

(b) Ensure that pathways and supports are available to teaching staff to increase culturally and linguistically diverse staff to teach and assist in preschool classrooms.

(c) Establish minimum salary requirements and target salary requirements for lead preschool teachers as required under subsection (4)(e)(F) of this section. Minimum salary requirements may be differentiated by program type. Target salary requirements shall be comparable to lead kindergarten teacher salaries in public schools.

(d) Develop strategies that strive to increase the mean salary for lead preschool teachers in this state.

(e) Administer waivers as described in subsection (6) of this section.

(8) Each biennium, the Early Learning Division shall submit a report to the Legislative Assembly that describes:

(a) The number of children served by the preschool program described in this section, including the number of children:

(A) Whose family incomes are at or below 200 percent of the federal poverty guidelines;

(B) Whose family incomes are between 100 and 200 percent of the federal poverty guidelines;

(C) Who pay tuition; and

(D) Who are eligible for Head Start programs.

(b) The cost to serve each child described in subsection (4)(c) of this section.

(c) The level of state support received for implementing the preschool program described in this section.

(d) The effectiveness of the preschool program described in this section, including student progress and outcomes.

(e) Improvements that have been made to the administration and evaluation of the preschool program to improve the effectiveness of the program.

(f) The salary, education levels and turnover rates of lead preschool teachers employed by preschool providers receiving moneys under this section.

(9) The Early Learning Division shall coordinate with the Department of Education and other state agencies in support of the preschool program described in this section.

(10) The Early Learning Division shall prescribe the form and timeline for applications to participate in the preschool program as provided by this section. [2015 c.745 §2]

Note: Section 3, chapter 745, Oregon Laws 2015, provides:

Sec. 3. The Early Learning Division shall submit the first report required by section 2 (8) of this 2015 Act [329.172 (8)] no later than February 1, 2017.

[2015 c.745 §3]



Section 329.175 - Early Learning Division to administer prekindergarten program; grants; coordination with other programs.

(2) Nonsectarian organizations including school districts and Head Start grantees are eligible to compete for funds to establish an Oregon prekindergarten. Grant recipients shall serve children eligible according to federal Head Start guidelines and other children who meet criteria of eligibility adopted by rule by the Early Learning Council. However, not more than 20 percent of the total enrollment shall consist of children who do not meet Head Start guidelines. School districts may contract with other governmental or nongovernmental nonsectarian organizations to conduct a portion of the program. Funds appropriated for the program shall be used to establish and maintain new or expanded Oregon prekindergartens and shall not be used to supplant federally supported Head Start programs. Oregon prekindergartens also may accept gifts, grants and other funds for the purposes of this section.

(3) Applicants shall identify how they will serve the target population and provide all components as specified in the federal Head Start performance standards and guidelines, including staff qualifications and training, facilities and equipment, transportation and fiscal management.

(4) Oregon prekindergartens shall coordinate with each other and with federal Head Start programs to ensure efficient delivery of services and prevent overlap. Oregon prekindergartens shall also work with local organizations such as local education associations serving young children and make the maximum use of local resources.

(5) Oregon prekindergartens shall coordinate services with other services provided through the Oregon Early Learning System. The coordination of services shall be consistent with federal and state law.

(6)(a) The governing body of a recipient of grant funds under this section shall be subject to ORS 192.610 to 192.690 but is subject to ORS 192.410 to 192.505 only:

(A) With respect to records created at a meeting of the governing body, minutes of a meeting of a governing body or records presented at a meeting of the governing body; or

(B) As otherwise provided by law other than this subsection.

(b) As used in this subsection, "governing body" means a board or other entity of two or more persons who are authorized to make decisions with respect to a recipient or who are authorized to advise or make recommendations to a governing body of the recipient.

[Formerly 326.605; 2001 c.831 §16; 2012 c.37 §87; 2013 c.282 §§1,2; 2013 c.624 §§5,6]



Section 329.180



Section 329.183 - Prekindergarten Program Trust Fund.

(2) The division may solicit and accept money in the form of gifts, contributions and grants to be deposited in the trust fund. Except as provided in ORS 329.185, the acceptance of federal grants for purposes of ORS 329.170 to 329.200 does not commit state funds nor place an obligation upon the Legislative Assembly to continue the purposes for which the federal funds are made available.

(3) The trust fund may be listed, if otherwise qualified, on the Oregon income tax return for checkoff pursuant to application made to the Oregon Charitable Checkoff Commission under ORS 305.690 to 305.753 by the division.

[1995 c.636 §4; 2001 c.831 §17; 2007 c.858 §12; 2013 c.624 §7]



Section 329.185 - Expansion of Oregon prekindergarten program.

[Formerly 326.815; 1995 c.660 §19; 2001 c.831 §18; 2013 c.624 §8]

Note: 329.185 was added to and made a part of ORS chapter 329 by legislative action but was not added to 329.170 to 329.200. See Preface to Oregon Revised Statutes for further explanation.



Section 329.190 - Advisory committee.

[Formerly 326.615; 1999 c.39 §5; 2001 c.831 §19; 2007 c.858 §13; 2012 c.37 §40; 2013 c.624 §9]



Section 329.195 - Rules for Oregon prekindergarten program; grant applications.

(b) Rules adopted under this section specifically shall require:

(A) Performance standards and operating standards that are at a level no less than the level required under the federal Head Start program guidelines.

(B) Processes and procedures for recompetition that are substantially similar to the processes and procedures required under the rules and guidelines adopted under the federal Head Start Act.

(c) Federal Head Start program guidelines shall be considered as guidelines for the Oregon prekindergarten program.

(2) In developing rules for the Oregon prekindergarten program, the council shall consult with the advisory committee established under ORS 329.190 and shall consider such factors as coordination with existing programs, the preparation necessary for instructors, qualifications of instructors, training of staff, adequate space and equipment and special transportation needs.

(3) The Early Learning Division shall review applications for the Oregon prekindergarten program received and designate those programs as eligible to commence operation by July 1 of each year. When approving grant applications, to the extent practicable, the council shall distribute funds regionally based on percentages of unmet needs for the county or region.

[Formerly 326.620; 2001 c.831 §20; 2007 c.858 §14; 2012 c.37 §§18,88; 2013 c.624 §§10,11]



Section 329.200 - Report on Oregon prekindergarten program by superintendent; assessment of program effectiveness.

(2) The superintendent’s report shall include specific recommendations on at least the following issues:

(a) The relationship of the state-funded Oregon prekindergarten program with the common school system;

(b) The types of children and their needs that the program should serve;

(c) The appropriate level of state support for implementing the program for all eligible children, including related projects to prepare instructors and provide facilities, equipment and transportation;

(d) The state administrative structure necessary to implement the program; and

(e) Licensing or endorsement of early childhood teachers.

(3) The Early Learning Division shall examine, monitor and assess the effectiveness of the Oregon prekindergarten program. The superintendent shall make biennial reports to the Legislative Assembly on the effectiveness of the program.

[Formerly 326.625; 2001 c.831 §21; 2005 c.209 §11; 2007 c.858 §15; 2013 c.624 §12]



Section 329.210



Section 329.215



Section 329.220



Section 329.225



Section 329.228



Section 329.230



Section 329.235 - Provision of early childhood education.

(1) The district school board of any school district in which there are resident children who are three years of age or older but who have not attained compulsory attendance age and who are not enrolled in a kindergarten of the district may:

(a) Provide early childhood education for such children as part of the district’s educational program; or

(b) When the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for instruction of such children in a school district operating an approved early childhood education program, subject to such reimbursement as the districts may agree.

(2) An education service district may operate an approved early childhood education program in the same manner as programs are provided under ORS 334.175 or 334.185.

[Formerly 343.435]



Section 329.237



Section 329.240



Section 329.245



Section 329.250



Section 329.255 - Child development specialist program.

(2) If a district school board establishes a child development specialist program, the school district must meet the following requirements:

(a) The school district shall submit a written plan describing the program to the Department of Education and the program must be approved by the department.

(b) Upon approval of a program, a school district shall submit child development specialist candidate applications for department approval.

(c) The school district shall conduct an annual review of the program and submit an updated plan to the department for reauthorization of the program.

(d) Each child development specialist employed by a school district shall complete an annual evaluation of the specialist’s child development plan to be included with the school district’s updated plan.

(3) The department shall review the plans annually.

(4) School districts may provide the child development specialist program by contract with qualified state or local programs.

[Formerly 343.125; 1995 c.660 §21; 1999 c.871 §§2,3; 2007 c.858 §17]



Section 329.260



Section 329.265



Section 329.275 - State board guidelines; rules; qualifications for child development specialists.

(2) Exceptions to the qualifications established by the state board may be made if the state board determines after a hearing that an individual is capable of performing the required functions.

[Formerly 343.145; 1999 c.871 §§4,5; 2009 c.76 §2]



Section 329.280



Section 329.290



Section 329.300



Section 329.310



Section 329.320



Section 329.330



Section 329.350



Section 329.360



Section 329.385 - Child development programs; student-parent programs.

(2) The Department of Education shall review applications for approval of child development programs and student-parent programs and may approve up to 20 child development and up to 20 student-parent programs after considering:

(a) The educational adequacy and type of programs.

(b) The number of students and children who are to be served by the program.

(c) The availability of trained personnel and facilities.

(d) The need for the programs in the applying district.

(3) In approving applications for child development programs, the department shall require that the school district use the contributions described in ORS 315.234 (2003 or earlier edition) for child development curriculum and in the formulation and initiation of on-site child development centers. Each center must be able to accommodate not more than 30 full-time equivalent spaces for children, distributed according to needs of the community.

(4) In approving applications for student-parent programs, the department shall require that the school district use the contributions described in ORS 315.234 (2003 or earlier edition) for appropriate education for student-parents leading to graduation and in the formulation and development of appropriate on-site child care facilities. Each facility must be able to accommodate not more than 30 full-time equivalent spaces for children, distributed according to the needs of the student-parents.

(5) As used in this section:

(a) "Child development program" means an educational program that conforms to standards adopted by the State Board of Education and that consists of an education component and a child care component.

(b) "Student-parent program" means an educational program that conforms to standards adopted by the State Board of Education and that consists of education for the student-parent and child care for the student-parent’s child.

[Formerly 336.850; 1995 c.278 §38; 2005 c.94 §113]



Section 329.390



Section 329.395 - Definitions for ORS 329.395 to 329.425.

(1) "Child development program" means an educational program funded by ORS 329.395 to 329.425 that conforms to standards adopted by the State Board of Education and that consists of an education component and a child care component.

(2) "Teenage parent program" means an educational program funded by ORS 329.395 to 329.425 that conforms to standards adopted by the State Board of Education and that consists of education for the student-parent and child care for the student-parent’s child.

[Formerly 336.870; 1995 c.278 §39]



Section 329.400



Section 329.405



Section 329.415 - Operating guides and grant procedures for ORS 329.395 to 329.425.

(2) The department shall review applications for approval of child development programs and teenage parent programs and may approve those programs after considering:

(a) The educational adequacy and type of programs.

(b) The number of students and children who are to be served by the program.

(c) The availability of trained personnel and facilities.

(d) The need for the programs in the applying district.

(3) In approving applications for child development programs, the department shall require that the school district use its grant for child development curriculum and in the formulation and initiation of on-site child development centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to needs of the community.

(4) In approving applications for teenage parent programs, the department shall require that the school district use the grant in connection with appropriate education for teenage parents leading to graduation and in the formulation and development of appropriate on-site child care centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to the needs of the teenage student-parents.

[Formerly 336.880; 2007 c.858 §19]



Section 329.420



Section 329.425 - Grants under ORS 329.395 to 329.425.

(2) An approved school district teenage parent program shall be entitled to receive a grant not to exceed $25,000.

(3) A district may receive grants under both subsections (1) and (2) of this section but no district is entitled to receive more than $75,000 for the grant period.

[Formerly 336.885]



Section 329.430



Section 329.440



Section 329.445



Section 329.447



Section 329.450



Section 329.451 - High school diploma; modified diploma; extended diploma; alternative certificate; grade level advancement.

(b) A school district or public charter school shall award a modified diploma to a student who satisfies the requirements established by subsection (7) of this section, an extended diploma to a student who satisfies the requirements established by subsection (8) of this section or an alternative certificate to a student who satisfies the requirements established by subsection (9) of this section.

(c) A school district or public charter school may not deny a student who has the documented history described in subsection (7)(b) or (8)(b) of this section the opportunity to pursue a diploma with more stringent requirements than a modified diploma or an extended diploma for the sole reason that the student has the documented history.

(d) A school district or public charter school may award a modified diploma or extended diploma to a student only upon receiving consent as provided by subsection (6) of this section.

(2)(a) In order to receive a high school diploma from a school district or public charter school, a student must satisfy the requirements established by the State Board of Education and the school district or public charter school and, while in grades 9 through 12, must complete at least:

(A) Twenty-four total credits;

(B) Three credits of mathematics; and

(C) Four credits of English.

(b) If a school district or public charter school requires a student to complete more than 24 total credits, as provided by paragraph (a)(A) of this subsection, the school district or public charter school may only require the student to complete additional credits for:

(A) Subjects for which the State Board of Education has established academic content standards under ORS 329.045;

(B) Courses provided as part of a career and technical education program; or

(C) Courses that provide, or qualify to provide, credit at post-secondary institutions of education.

(3) A student providing work samples to demonstrate proficiency in Essential Learning Skills as may be required under subsection (2) of this section must be allowed to use accommodations described in the student’s individualized education program or the student’s plan developed in accordance with section 504 of the Rehabilitation Act of 1978, 29 U.S.C. 794. As used in this subsection, the term "accommodations":

(a) Includes, but is not limited to:

(A) Additional time to demonstrate proficiency.

(B) The ability to demonstrate proficiency in an alternative location that is secure and proctored.

(C) The use of text-to-speech or speech-to-text technology or other assistive technology.

(b) Does not include modifications that lower the proficiency standards or that are used solely to earn modified credit.

(4) A student may satisfy the requirements of subsection (2) of this section in less than four years. If a student satisfies the requirements of subsection (2) of this section and a school district or public charter school has received consent as provided by subsection (6) of this section, the school district or public charter school shall award a high school diploma to the student.

(5) If a school district or public charter school has received consent as provided by subsection (6) of this section, the school district or public charter school may advance the student to the next grade level if the student has satisfied the requirements for the student’s current grade level.

(6)(a) For the purpose of receiving consent as provided by subsections (1)(d), (4) and (5) of this section, consent shall be provided by:

(A) The parent or guardian of the student, if the student:

(i) Is under 18 years of age and is not emancipated pursuant to ORS 419B.550 to 419B.558; or

(ii) Has been determined not to have the ability to give informed consent regarding the student’s education pursuant to a protective proceeding under ORS chapter 125; or

(B) The student, if the student is 18 years of age or older or is emancipated pursuant to ORS 419B.550 to 419B.558.

(b) For the purpose of awarding a modified diploma or extended diploma as provided by subsection (1)(d) of this section or of awarding a high school diploma as provided by subsection (4) of this section, consent must be received during the school year for which the diploma will be awarded.

(7) A school district or public charter school shall award a modified diploma only to students who have demonstrated the inability to meet the full set of academic content standards for a high school diploma with reasonable modifications and accommodations. To be eligible for a modified diploma, a student must:

(a) Satisfy the requirements for a modified diploma established by the State Board of Education; and

(b) Have a documented history of an inability to maintain grade level achievement due to significant learning and instructional barriers or have a documented history of a medical condition that creates a barrier to achievement.

(8) A school district or public charter school shall award an extended diploma only to students who have demonstrated the inability to meet the full set of academic content standards for a high school diploma with reasonable modifications and accommodations. To be eligible for an extended diploma, a student must:

(a) While in grade nine through completion of high school, complete 12 credits, which may not include more than six credits earned in a self-contained special education classroom and shall include:

(A) Two credits of mathematics;

(B) Two credits of English;

(C) Two credits of science;

(D) Three credits of history, geography, economics or civics;

(E) One credit of health;

(F) One credit of physical education; and

(G) One credit of the arts or a world language; and

(b) Have a documented history of:

(A) An inability to maintain grade level achievement due to significant learning and instructional barriers;

(B) A medical condition that creates a barrier to achievement; or

(C) A change in the student’s ability to participate in grade level activities as a result of a serious illness or injury that occurred after grade eight.

(9) A school district or public charter school shall award an alternative certificate to a student who does not satisfy the requirements for a high school diploma, a modified diploma or an extended diploma if the student meets requirements established by the board of the school district or public charter school.

(10) A student shall have the opportunity to satisfy the requirements of subsection (7), (8) or (9) of this section by the later of:

(a) Four years after starting grade nine; or

(b) The student reaching the age of 21 years, if the student is entitled to a public education until the age of 21 years under state or federal law.

(11)(a) A student may satisfy the requirements described in subsection (7), (8) or (9) of this section in less than four years if consent is provided in the manner described in subsection (6)(a) of this section.

(b) The consent provided under this subsection must be written and must clearly state that the parent, guardian or student is waiving the time allowed under subsection (10) of this section. A consent may not be used to allow a student to satisfy the requirements of subsection (7), (8) or (9) of this section in less than three years.

(c) A copy of all consents provided under this subsection for students in a school district must be forwarded to the district superintendent.

(d) Each school district must provide to the Superintendent of Public Instruction information about the number of consents provided during a school year.

(12)(a) A student who receives a modified diploma, an extended diploma or an alternative certificate shall:

(A) Have the option of participating in a high school graduation ceremony with the class of the student; and

(B) Have access to instructional hours, hours of transition services and hours of other services that are designed to:

(i) Meet the unique needs of the student; and

(ii) When added together, provide a total number of hours of instruction and services to the student that equals at least the total number of instructional hours that is required to be provided to students who are attending a public high school.

(b)(A) The number of instructional hours, hours of transition services and hours of other services that are appropriate for a student shall be determined by the student’s individualized education program team. Based on the student’s needs and performance level, the student’s individualized education program team may decide that the student will not access the total number of hours of instruction and services to which the student has access under paragraph (a)(B) of this subsection.

(B) A school district may not unilaterally decrease the total number of hours of instruction and services to which the student has access under paragraph (a)(B) of this subsection, regardless of the age of the student.

(c) If a student’s individualized education program team decides that the student will not access the total number of hours of instruction and services to which the student has access under paragraph (a)(B) of this subsection, the school district shall annually:

(A) Provide the following information in writing to the parent or guardian of the student:

(i) The school district’s duty to comply with the requirements of paragraph (a)(B) of this subsection; and

(ii) The prohibition against a school district’s unilaterally decreasing the total number of hours of instruction and services to which the student has access.

(B) Obtain a signed acknowledgment from the parent or guardian of the student that the parent or guardian received the information described in subparagraph (A) of this paragraph.

(C) Include in the individualized education program for the student a written statement that explains the reasons the student is not accessing the total number of hours of instruction and services to which the student has access under paragraph (a)(B) of this subsection.

(d) For purposes of paragraph (a)(B) of this subsection, transition services and other services designed to meet the unique needs of the student may be provided to the student through an interagency agreement entered into by the school district if the individualized education program developed for the student indicates that the services may be provided by another agency. A school district that enters into an interagency agreement as allowed under this paragraph retains the responsibility for ensuring that the student has access to the number of service hours required to be provided to the student under this subsection. An agency is not required to change any eligibility criteria or enrollment standards prior to entering into an interagency agreement as provided by this paragraph.

(13) A school district or public charter school shall:

(a) Ensure that students have on-site access to the appropriate resources to achieve a high school diploma, a modified diploma, an extended diploma or an alternative certificate at each high school in the school district or at the public charter school.

(b) Provide literacy instruction to all students until graduation.

(c) Annually provide, to the parents or guardians of a student who has the documented history described in subsection (8)(b) of this section, information about the availability of a modified diploma, an extended diploma and an alternative certificate and the requirements for the diplomas and certificate:

(A) Beginning in grade five; or

(B) Beginning after a documented history described in subsection (8)(b) of this section has been established.

[2005 c.827 §1; 2007 c.407 §1; 2007 c.660 §12; 2009 c.618 §1; 2011 c.240 §1a; 2011 c.286 §1; 2011 c.313 §7; 2011 c.546 §1; 2013 c.15 §4; 2013 c.64 §1; 2013 c.761 §3; 2014 c.42 §§5,6]

Note: 329.451 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.455



Section 329.460



Section 329.465



Section 329.467



Section 329.470



Section 329.471 - Availability of personally identifiable information in relation to results of performance-based assessment.

(2) A school district employee may post, publish or otherwise make publicly available in a nonsecure setting the information described in subsection (1) of this section if consent to post, publish or otherwise make publicly available the information as allowed by state and federal law is provided by:

(a) The student who took the assessment, if the student is 18 years of age or older; or

(b) The parent or guardian of the student who took the assessment, if the student is under 18 years of age.

[2015 c.160 §2]



Section 329.475



Section 329.479 - Student Assessment Bill of Rights; excusal from statewide summative assessment; notice.

(2) As used in this section:

(a) "Adult student" means a student of a public school or a public charter school who is 18 years of age or older or who is emancipated pursuant to ORS 419B.550 to 419B.558.

(b) "Parent" means a parent, legal guardian or person in parental relationship, as defined in ORS 339.133, of a student of a public school or a public charter school.

(c) "Statewide summative assessment" means a standardized summative assessment that is identified by the Department of Education for administration in all of the school districts and public charter schools of this state.

(3) A parent or an adult student may annually choose to excuse the student from taking a statewide summative assessment by:

(a) Completing a form established by the Department of Education as provided by subsection (4) of this section; and

(b) Submitting the completed form to the school district for the school that the student attends.

(4) The Department of Education shall establish a form to excuse a student from taking a statewide summative assessment. The form must have at least the following:

(a) An explanation of the right of a parent or an adult student to excuse the student from taking a statewide summative assessment; and

(b) An explanation of the purpose and value of statewide summative assessments.

(5) At the beginning of each school year, each school district and public charter school shall ensure that parents and adult students are provided with a notice about statewide summative assessments. The notice shall be established by the Department of Education and must include information about statewide summative assessments, the time frame when the statewide summative assessments most likely will be administered and a student’s or parent’s right to excuse the student from taking the statewide summative assessments.

(6)(a) At least 30 days prior to the administration of statewide summative assessments, a school district or public charter school must send to parents and adult students a notice about the statewide summative assessments. The notice must include:

(A) The purpose of the assessments and how the results of the assessments will be used;

(B) The specific days the statewide summative assessments will be administered;

(C) The amount of class time required for the statewide summative assessments;

(D) The learning targets that make up the assessments;

(E) The difference between good and poor performances on the assessments;

(F) When results of the assessments will be available to students; and

(G) Access to the form established as provided by subsection (4) of this section.

(b) Notwithstanding paragraph (a) of this subsection, the Department of Education may waive the notice requirement for a school district or public charter school if a human-created disaster or a natural disaster affects the ability of the school district or public charter school to administer the statewide summative assessments and the statewide summative assessments must be provided at a later date.

(7) School districts and public charter schools shall provide supervised study time for students excused from the statewide summative assessments as provided by this section. The study time shall be considered instructional time for purposes of rules adopted by the State Board of Education.

(8) A student who is excused from the statewide summative assessments may not be denied a diploma under ORS 329.451 if the student is able to satisfy all other requirements for the diploma established under ORS 329.451.

(9) The results of a statewide summative assessment must be provided to students in a timely manner and in a manner that is understandable by the student.

(10) If the rating on a school performance report is affected by the number of parents and adult students who excuse students from taking a statewide summative assessment as provided by this section, the Department of Education shall include on the school performance report:

(a) An indication that the rating was affected by a federal law requirement;

(b) A brief explanation of the federal law requirement that affected the rating; and

(c) The rating the school would have received if not for the federal law requirement.

[2015 c.519 §3]

Note: The amendments to 329.479 by section 5, chapter 519, Oregon Laws 2015, become operative July 1, 2021, and first apply to statewide summative assessments administered for the 2021-2022 school year. See section 6, chapter 519, Oregon Laws 2015. The text that is operative on and after July 1, 2021, is set forth for the user’s convenience.
(1) This section shall be known and may be cited as the Student Assessment Bill of Rights.

(2) As used in this section:

(a) "Adult student" means a student of a public school or a public charter school who is 18 years of age or older or who is emancipated pursuant to ORS 419B.550 to 419B.558.

(b) "Parent" means a parent, legal guardian or person in parental relationship, as defined in ORS 339.133, of a student of a public school or a public charter school.

(c) "Statewide summative assessment" means a standardized summative assessment that is identified by the Department of Education for administration in all of the school districts and public charter schools of this state.

(3) At the beginning of each school year, each school district and public charter school shall ensure that parents and adult students are provided with a notice about statewide summative assessments. The notice shall be established by the Department of Education and must include information about statewide summative assessments, the time frame when the statewide summative assessments most likely will be administered and a student’s or parent’s right to excuse the student from taking the statewide summative assessments.

(4)(a) At least 30 days prior to the administration of statewide summative assessments, a school district or public charter school must send to parents and adult students a notice about the statewide summative assessments. The notice must include:

(A) The purpose of the assessments and how the results of the assessments will be used;

(B) The specific days the statewide summative assessments will be administered;

(C) The amount of class time required for the statewide summative assessments;

(D) The learning targets that make up the assessments;

(E) The difference between good and poor performances on the assessments; and

(F) When results of the assessments will be available to students.

(b) Notwithstanding paragraph (a) of this subsection, the Department of Education may waive the notice requirement for a school district or public charter school if a human-created disaster or a natural disaster affects the ability of the school district or public charter school to administer the statewide summative assessments and the statewide summative assessments must be provided at a later date.

(5) School districts and public charter schools shall provide supervised study time for students excused from the statewide summative assessments as provided by this section. The study time shall be considered instructional time for purposes of rules adopted by the State Board of Education.

(6) A student who is excused from the statewide summative assessments may not be denied a diploma under ORS 329.451 if the student is able to satisfy all other requirements for the diploma established under ORS 329.451.

(7) The results of a statewide summative assessment must be provided to students in a timely manner and in a manner that is understandable by the student.

(8) If the rating on a school performance report is affected by the number of parents and adult students who excuse students from taking a statewide summative assessment as provided by this section, the Department of Education shall include on the school performance report:

(a) An indication that the rating was affected by a federal law requirement;

(b) A brief explanation of the federal law requirement that affected the rating; and

(c) The rating the school would have received if not for the federal law requirement.

Note: Section 1, chapter 372, Oregon Laws 2015, provides:

Sec. 1. Audit related to summative assessments; report. (1) The Secretary of State shall conduct an audit related to the use in the public schools of this state of statewide summative assessments developed by a multistate consortium.

(2) The audit required under subsection (1) of this section must:

(a) Gather information on the fiscal, administrative and educational impacts of the statewide summative assessments on the public schools of this state, including the impacts on instructional time, curricula, educators’ exercise of professional judgment, budgets and administrative time and focus.

(b) Identify potential problems with other performance measurement systems used in this state and other states that could occur with implementation of the statewide summative assessments.

(c) Make recommendations for improving statewide summative assessment processes, effects and outputs.

(3) No later than September 15, 2016, the Secretary of State shall submit a report on the audit required under subsection (1) of this section to the Superintendent of Public Instruction and to the interim legislative committees on education.

[2015 c.372 §1]



Section 329.480



Section 329.485 - Statewide assessment system; additional services or alternative educational options.

(a) "Content-based assessment" means testing of the understanding of a student of a predetermined body of knowledge.

(b) "Criterion-referenced assessment" means testing of the knowledge or ability of a student with respect to some standard.

(c) "Performance-based assessment" means testing of the ability of a student to use knowledge and skills to create a complex or multifaceted product or complete a complex task.

(2)(a) The Department of Education shall implement statewide a valid and reliable assessment system for all students that meets technical adequacy standards. The assessment system shall include criterion-referenced assessments including performance-based assessments, content-based assessments, and other valid methods to measure the academic content standards and to identify students who meet or exceed the standards.

(b) The department shall develop the statewide assessment system in mathematics, science, English, history, geography, economics and civics.

(3) In addition to the assessment system implemented under subsection (2) of this section, the department may make available to school districts and public charter schools an assessment system that uses criterion-referenced assessments, including performance-based assessments and content-based assessments to:

(a) Measure a student’s progress toward mastery of the knowledge and skills of the student’s current grade level or course content level;

(b) Determine the student’s level of mastery, which shall be determined regardless of the actual grade level of the student and may be determined by adapting the assessment during the assessment process as a result of the performance of the student;

(c) Track and provide reports on the progress of a student based on the information provided under paragraphs (a) and (b) of this subsection; and

(d) Provide predictions of anticipated student progress that are based on the information provided under this subsection and not on the current grade level of the student.

(4)(a) School districts and public charter schools shall implement the statewide assessment system in mathematics, science and English. In addition, school districts and public charter schools may implement the statewide assessment system in history, geography, economics and civics.

(b) School districts and public charter schools may choose to implement the assessment system described in subsection (3) of this section.

(5)(a) Each year the resident school district shall be accountable for determining the student’s progress toward achieving the academic content standards. Progress toward the academic content standards:

(A) Shall clearly show the student and parents whether the student is making progress toward meeting or exceeding the academic content standards at the student’s current grade level or course content level;

(B) Shall be based on the student’s progress toward mastery of a continuum of academic knowledge and skills; and

(C) May be based on the student’s progress in a continuum of knowledge and skills that are not academic and that may include student behaviors that are defined by the school district.

(b) School districts shall determine the method and format for showing student progress toward achieving the academic content standards. Communications on student progress shall include a reasonable number, as determined by the school district, of academic knowledge and skills in a content area to enable parents and students to understand a student’s progress toward meeting or exceeding the academic content standards. No more than three indicators of academic knowledge and skills per content area reporting category shall be required as provided by this section. A school district may use more than three indicators of academic knowledge and skills per content area reporting category if the school district implements a proficiency education system as provided by ORS 329.119.

(6) In addition to the requirements described in subsection (5) of this section, the school district shall adopt and implement a reporting system based on the school district board adopted course content of the school district’s curriculum. The reporting system:

(a) Shall clearly show the student and parents whether the student is achieving course requirements at the student’s current grade level or course content level;

(b) Shall be based on the student’s progress toward mastery of a continuum of academic knowledge and skills; and

(c) May be based on the student’s progress in a continuum of knowledge and skills that are not academic and that may include student behaviors that are defined by the school district.

(7) If a student has not met or has exceeded all of the academic content standards, the school district shall make additional services or alternative educational or public school options available to the student.

(8) If the student to whom additional services or alternative educational options have been made available does not meet or exceed the academic content standards within one year, the school district, with the consent of the parents, shall make an appropriate placement, which may include an alternative education program or the transfer of the student to another public school in the school district or to a public school in another school district that agrees to accept the student. The school district that receives the student shall be entitled to payment. The payment shall consist of:

(a) An amount equal to the school district’s expenses from its local revenues for each student in average daily membership, payable by the resident school district in the same year; and

(b) Any state and federal funds the attending school district is entitled to receive payable as provided in ORS 339.133 (1)(b).

[Formerly 335.160; 1995 c.660 §29; 2001 c.269 §1; 2003 c.303 §10; 2005 c.220 §1; 2007 c.858 §22; 2009 c.101 §1; 2011 c.139 §1; 2011 c.718 §11; 2014 c.42 §1]



Section 329.486 - Guidelines for best practices of administering assessments.

[2011 c.565 §1]

Note: 329.486 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.487



Section 329.488 - Nationally normed assessment; rules.

(2) The department shall base the selection of the contractor under subsection (1) of this section on all of the following criteria:

(a) The contractor must be able to provide to the department statewide data containing the results of the assessment;

(b) The contractor shall provide an assessment that:

(A) Identifies students with high potential to excel in advanced placement (AP) or other honors courses based on a research-based correlation of scores on the grade 10 assessment to advanced placement examinations;

(B) Examines students in mathematics, reading and writing; and

(C) Provides results that can be used by Oregon’s higher education institutions to recruit students to attend college;

(c) The contractor must be able to supply schools with an item-by-item analysis of student performance on the assessment; and

(d) The contractor must be able to make available to each student taking the assessment a free career assessment and online exploration of colleges and career opportunities.

(3)(a) In lieu of using the contractor selected by the department under subsection (1) of this section, a school district may apply to the department for a waiver to allow the district to enter into a contract with a different nonprofit entity for the purpose of administering a nationally normed assessment to all students in grade 10 who are enrolled in the public schools operated by the district. The department shall grant the waiver if:

(A) The district had entered into a contract with the entity for the 2007-2008 school year to administer a grade 10 assessment;

(B) The entity, in coordination with the district, administered a grade 10 assessment during the 2007-2008 school year;

(C) For the most recent school year in which the entity administered a grade 10 assessment, the entity met the criteria set forth in subsection (2) of this section as in effect for the school year in which the entity administered the assessment; and

(D) The entity plans to meet the criteria set forth in subsection (2) of this section as in effect for the school year for which the school district seeks a waiver.

(b) A waiver granted by the department under this subsection:

(A) Is valid for one school year; and

(B) May be renewed each school year.

(c) The department shall reimburse a school district for the cost of assessments allowed under this subsection from funds available to the department under ORS 327.008 (14).

(4) Notwithstanding subsections (1) and (3) of this section:

(a) The department may, under rules adopted by the State Board of Education, waive the assessment for specific groups of students; and

(b) Upon request from a student who is enrolled in a public school operated by a school district or the parent or guardian of the student, the school district shall waive the assessment for the student.

[2007 c.858 §42; 2008 c.20 §1; 2011 c.302 §§1,2; 2013 c.577 §§10,15; 2014 c.81 §10; 2015 c.604 §16; 2015 c.644 §8; 2015 c.783 §11]

Note: 329.488 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.489 - American Sign Language.

(2) The State Board of Education is encouraged to continue to:

(a) Coordinate with public universities listed in ORS 352.002 and the Oregon School for the Deaf to develop curricula for American Sign Language courses;

(b) Implement programs to locate and prepare qualified teachers and interpreters of American Sign Language; and

(c) Assist public high schools in identifying local and regional needs and resources available for American Sign Language courses.

[1995 c.687 §1; 2007 c.858 §64; 2015 c.767 §102]

Note: 329.489 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.490



Section 329.492 - Oregon Studies.

(2) In the development of the academic content standards in Oregon Studies and in the preparation of materials to support teacher training and classroom instruction in Oregon Studies, the department shall consult with:

(a) The Oregon Historical Society;

(b) The Commission on Black Affairs;

(c) The Commission on Hispanic Affairs;

(d) The Commission on Indian Services;

(e) The Commission on Asian and Pacific Islander Affairs; and

(f) Any other organization identified by the Superintendent of Public Instruction.

(3) The materials prepared as provided by subsection (2) of this section shall include a balanced presentation of the relevant contributions to society by men and women of African-American, Hispanic, Native American, Asian-American and other racial groups in Oregon.

(4) The Oregon Historical Society or any commission identified in subsection (2) of this section may use any public funds allocated to the society or commission for the purposes of this section. In addition, the Oregon Historical Society or any commission identified in subsection (2) of this section may raise additional funds from private sources for the purposes of this section.

[1999 c.1023 §3; 2003 c.303 §11; 2013 c.777 §1]



Section 329.495



Section 329.496 - Physical education participation; professional development.

(2) School districts and public charter schools shall offer instruction in physical education that meets the academic content standards for physical education adopted by the State Board of Education under ORS 329.045. The instruction shall be a sequential, developmentally appropriate curriculum that is designed, implemented and evaluated to help students develop the knowledge, motor skills, self-management skills, attitudes and confidence needed to adopt and maintain physical activity throughout their lives.

(3) School districts and public charter schools shall devote at least 50 percent of physical education class time to actual physical activity in each school week, with as much class time as possible spent in moderate physical activity.

(4)(a) Notwithstanding subsections (1) and (3) of this section, a student with disabilities shall have suitably adapted physical education incorporated as part of the individualized education program developed for the student under ORS 343.151.

(b) Notwithstanding subsections (1) and (3) of this section, a student who does not have an individualized education program but has chronic health problems, other disabling conditions or other special needs that preclude the student from participating in regular physical education instruction shall have suitably adapted physical education incorporated as part of an individualized health plan developed for the student by the school district or public charter school.

(5) School districts and public charter schools shall assess school curricula at regular intervals to measure the attainment of the minimum number of minutes that students are required to participate in physical education under this section.

(6) All teachers of physical education for public school students in kindergarten through grade 8 shall be adequately prepared and shall regularly participate in professional development activities to effectively deliver the physical education program.

[2007 c.839 §5]

Note: 329.496 becomes operative July 1, 2017, and first applies to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007.



Section 329.498 - Data related to physical education; facilities.

(a) The number of minutes of physical education that are provided to students in kindergarten through grade 8 each school week in each public school within the district;

(b) The physical capacity of public schools to provide students in kindergarten through grade 5 with at least 150 minutes of physical education during each school week and to provide students in grades 6 through 8 with at least 225 minutes of physical education during each school week; and

(c) The additional facilities required by public schools to provide physical education to students as described in paragraph (b) of this subsection.

(2) The department shall collect the data described in subsection (1) of this section:

(a) Annually, for data described in subsection (1)(a) of this section.

(b) Whenever a public school increases or decreases the school’s physical capacity to provide students with physical education, for data described in subsection (1)(b) and (c) of this section.

[2007 c.839 §1; 2013 c.434 §1]

Note: 329.498 to 329.501 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.499 - Report to Legislative Assembly on physical education.

[2007 c.839 §2]

Note: See note under 329.498.



Section 329.500



Section 329.501 - Grants for physical education; rules.

(2) A district or school that receives a grant may use the grant to:

(a) Hire teachers who specialize in physical education; and

(b) Provide in-service training to teachers on the academic content standards for physical education and the requirements of ORS 329.496.

(3) The department shall determine:

(a) The amount of a grant;

(b) The criteria for awarding a grant; and

(c) The process for awarding grants.

(4) The State Board of Education may adopt any rules necessary to administer this section.

[2007 c.839 §10]

Note: See note under 329.498.



Section 329.504 - Funding for programs that link physical activity and academic achievement.

(a) Seek public and private funding for programs that link physical activity and academic achievement; and

(b) Provide information to school districts on public and private funding opportunities that are directly available to school districts for programs that link physical activity and academic achievement.

(2) For the purpose of funding programs described in subsection (1) of this section, the department may accept contributions of funds and assistance from the United States Government and its agencies or from any other source, public or private, and agree to conditions placed on funds not inconsistent with the purpose described in subsection (1) of this section.

(3) All funds received by the department under this section shall be paid into the Department of Education Account established in ORS 326.115 to the credit of the department for the purpose of this section.

[2009 c.495 §1]

Note: 329.504 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.505



Section 329.510



Section 329.520



Section 329.530



Section 329.535



Section 329.537



Section 329.540



Section 329.545



Section 329.555



Section 329.560



Section 329.565



Section 329.570



Section 329.575



Section 329.585



Section 329.595



Section 329.600



Section 329.605



Section 329.610



Section 329.620



Section 329.630



Section 329.640



Section 329.650



Section 329.660



Section 329.670



Section 329.675



Section 329.680



Section 329.685



Section 329.690



Section 329.695



Section 329.700



Section 329.704 - Local 21st Century Schools Councils; district site committees.

(a) The development of plans to improve the professional growth of the school’s staff;

(b) The improvement of the school’s instructional program;

(c) The development and coordination of plans for the implementation of programs under this chapter at the school; and

(d) The administration of grants-in-aid for the professional development of teachers and classified district employees.

(2) A 21st Century Schools Council shall be composed of teachers, parents, classified employees and principals or the principal’s designee, as follows:

(a) Not more than half of the members shall be teachers;

(b) Not more than half of the members shall be parents of students attending that school;

(c) At least one member shall be a classified employee; and

(d) One member shall be the principal of the building or the principal’s designee.

(3) In addition, other members may be as the school district shall designate, including but not limited to business leaders, students and members of the community at large.

(4) Members of a 21st Century Schools Council shall be selected as follows:

(a) Teachers shall be licensed teachers elected by licensed teachers at the school site;

(b) Classified employees shall be elected by classified employees at the school site;

(c) Parents shall be selected by parents of students attending the school; and

(d) Other representatives shall be selected by the council.

(5) If a school district board determines that a school site is unable to fulfill the requirements of this section or if the needs of a school site require a different composition, the school district board shall establish the 21st Century Schools Council in a manner that best meets the educational needs of the district.

(6) All 21st Century Schools Council meetings shall be subject to the open meetings law pursuant to ORS 192.610 to 192.690.

(7) A school district may establish a district site committee to assist in the administration of grants or in the district-wide coordination of programs.

[1995 c.660 §39 (enacted in lieu of 329.705); 2001 c.618 §7; 2007 c.858 §25; 2013 c.1 §27]



Section 329.705



Section 329.709



Section 329.710



Section 329.715



Section 329.720



Section 329.725



Section 329.730



Section 329.735



Section 329.740

[Renumbered 330.115]



Section 329.745



Section 329.750

[Renumbered 330.125]



Section 329.752 - Determination of school type for purpose of federal loan forgiveness programs.

(1) The school shall be considered a secondary school if the school offers instruction in:

(a) Grades 6 through 12, or any part thereof; or

(b) Kindergarten through grade 12, or any part thereof, but the teacher is employed for the purpose of teaching any grade from grade 6 through 12.

(2) The school shall be considered an elementary school if the school offers instruction in:

(a) Kindergarten through grade 5, or any part thereof; or

(b) Kindergarten through grade 12, or any part thereof, but the teacher is employed for the purpose of teaching any grade from kindergarten through grade 5.

[2011 c.428 §1]

Note: 329.752 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.753



Section 329.755



Section 329.757



Section 329.760



Section 329.765



Section 329.770



Section 329.775



Section 329.780



Section 329.788 - Definitions for ORS 329.788 to 329.820.

(1) "Beginning administrator" means a principal or superintendent who:

(a) Possesses a preliminary administrative license issued by the Teacher Standards and Practices Commission;

(b) Is employed as a principal or superintendent by a school district; and

(c) Has been assigned for fewer than two school years in the administrator’s present position.

(2) "Beginning teacher" means a teacher who:

(a) Possesses a preliminary teaching license or reciprocal license issued by the Teacher Standards and Practices Commission;

(b) Is employed at least half-time, primarily as a classroom teacher, by a school district; and

(c) Has taught fewer than two school years as a licensed probationary teacher in any public, private or state-operated school.

(3) "Mentor" means an individual who:

(a) Is an acting or retired teacher, principal or superintendent;

(b) Has met established best practice and researched-based criteria as defined by the State Board of Education by rule;

(c) Possesses a teaching or administrative license issued by the Teacher Standards and Practices Commission;

(d) Has successfully served for five or more years as a licensed teacher, principal or superintendent in any public school; and

(e) Has been selected and trained as described in ORS 329.815.

(4) "Mentorship program" means a program provided by a mentor to a beginning teacher or administrator that includes, but is not limited to, direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, development of school leadership skills and other assistance intended to assist the beginning teacher or administrator to become a confident and competent professional educator who makes a positive impact on student learning.

[Formerly 329.675; 2015 c.647 §1]



Section 329.790 - Findings on teacher and administrator programs.

(1) The quality of teaching and administration in the public schools is of vital importance to the future of this state;

(2) This state has a special interest in ensuring that the induction of beginning teachers and administrators into their profession enhances their professional growth and development by making a positive impact on student learning;

(3) The formal assignment of mentors who have demonstrated the appropriate subject matter knowledge and teaching and administrative skills will substantially improve the induction and professional growth of beginning teachers and administrators in this state, as well as provide mentors with additional and valuable opportunities to enhance their own professional growth;

(4) Teachers and administrators who receive research-based, relevant mentoring produce students with a higher rate of achievement;

(5) School districts that have teacher mentoring have a higher rate of retention among teachers; and

(6) Administrators who receive mentoring improve their effectiveness as administrators and continue to improve throughout their careers.

[Formerly 342.784; 2001 c.317 §3; 2007 c.863 §2]



Section 329.795 - Beginning teacher and administrator program established; district participation; use of grants.

(2) Any district is eligible to participate in the mentorship program.

(3) A school district may enter into a partnership with another school district, an institution of higher education, an education service district or another organization to operate jointly a mentorship program if:

(a) All moneys received as grants-in-aid for the mentorship program are administered by the participating school district to provide direct services to beginning teachers and administrators; and

(b) All other requirements of ORS 329.788 to 329.820 are met.

(4) All programs in ORS 329.788 to 329.820 are subject to the availability of funds appropriated therefor.

[Formerly 342.786; 2001 c.317 §4; 2007 c.863 §3]



Section 329.800 - Application; content.

(a) A description of the priorities to be addressed by moneys received by a school district for the mentorship program, as described in ORS 329.805 (2);

(b) The names of all eligible beginning teachers and administrators employed by the school district and a description of their assignments; and

(c) A description of the proposed mentorship program, which must provide at least 75-90 hours of frequent contact between the mentors and beginning teachers and administrators throughout the school year.

(2) The school district shall certify in the application that no eligible beginning professional educators are or may be under a conditional license, except as provided in rules of the Teacher Standards and Practices Commission.

[Formerly 342.788; 2001 c.317 §6; 2007 c.863 §4; 2015 c.487 §5]



Section 329.805 - Grants-in-aid; rules.

(2) If the funds are insufficient for all eligible proposals, the Department of Education shall award grants on a competitive basis, taking into consideration:

(a) The priorities to be addressed by moneys received by a school district, including efforts related to:

(A) Increasing the number of culturally and linguistically diverse educators hired; and

(B) Reflecting the demographics of the students of the school district with the demographics of the educators of the school district; and

(b) Whether the school district is a small school district or serves a rural community.

(3) The State Board of Education may adopt such rules as it considers appropriate for the distribution of grants-in-aid under this section.

(4) A district that is determined by the Department of Education to be in violation of one or more of the requirements of ORS 329.788 to 329.820 may be required to refund all grants-in-aid moneys distributed under ORS 329.788 to 329.820. The amount of penalty shall be determined by the State Board of Education.

[Formerly 342.790; 2001 c.317 §7; 2007 c.863 §5; 2013 c.521 §1; 2015 c.487 §4]



Section 329.810 - Training for mentors and beginning teachers and administrators.

(2) The training curriculum for mentors shall be based on research and knowledge of the needs of beginning teachers and administrators.

(3) Mentors shall be trained to build relationships of trust and mutual collaboration with beginning teachers and administrators.

(4) Mentors shall receive professional development before the school year begins and throughout the school year.

[Formerly 342.792; 2001 c.317 §8; 2001 c.382 §5; 2007 c.863 §6; 2013 c.768 §133b; 2015 c.767 §103]



Section 329.815 - Mentors.

(2) A teacher, principal or superintendent may not be designated as a mentor unless willing to perform in that role.

(3) For purposes of actions taken under ORS 342.805 to 342.937:

(a) A mentor may not participate in the evaluation of a beginning teacher or administrator assigned to the mentor; and

(b) Any written or other reports of a mentor regarding a beginning teacher or administrator assigned to the mentor may not be used in the evaluation of the beginning teacher or administrator.

(4) Each mentor shall complete successfully training provided or approved by the Department of Education while participating in the beginning teacher and administrator mentorship program.

(5) The stipend received for each beginning teacher or administrator may be used by the school district to compensate mentors or to compensate other individuals assigned duties to provide release time for teachers, principals or superintendents acting as mentors.

[Formerly 342.794; 2001 c.317 §9; 2007 c.863 §7]



Section 329.820 - Evaluation of programs; donations.

(a) The effectiveness of the mentorship program in the retention of beginning teachers and administrators in the school district and in the profession; and

(b) Student performance on statewide and other assessments.

(2) The department may accept contributions of moneys and assistance for the purpose of the evaluation of programs from any source, public or private, and agree to conditions placed on the moneys not inconsistent with ORS 329.788 to 329.820. All moneys received by the department under this subsection shall be deposited into the Department of Education Account to be used for the evaluation of programs conducted under this section.

[Formerly 342.796; 2001 c.317 §10; 2007 c.863 §8; 2015 c.487 §6]



Section 329.822



Section 329.824 - Educator professional development program.

(2)(a) In administering the program described in subsection (1) of this section, the department shall:

(A) Develop and maintain a public website for posting and sharing professional development opportunities.

(B) Assist local school districts in developing professional development plans to meet school improvement objectives.

(C) Develop and share state standards for professional development programs with appropriate persons.

(D) Coordinate and align the delivery of professional development across the state for the purpose of creating a more uniform and accessible system of support for professional educators.

(E) Provide recommended evaluative tools for educators to determine the effectiveness of the delivery of professional development.

(b) The department is not restricted to performing the activities described in paragraph (a) of this subsection.

(3) The website developed and maintained under this section shall:

(a) Display a calendar of professional development programs being offered across the state and be categorized by topics.

(b) Post feedback from users of professional development programs, with an emphasis on identifying successes, challenges and lessons learned.

(c) Provide contact information for professional development programs.

(d) Publish professional development standards adopted by the State Board of Education and relevant national professional associations to ensure that professional development program offerings are aligned with quality standards that support best practices for access to and delivery of professional development.

[2009 c.802 §3; 2013 c.769 §3]

Note: 329.824 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.825 - Policy on successful and innovative schools.

[1997 c.864 §1]

Note: 329.825 and 329.830 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.830 - Establishment; application; incentive rewards; rules.

(2) A school may submit an application to the Department of Education for the successful schools program. The application shall include a short statement from the school requesting consideration for the successful schools program. The application shall also include a copy of the district continuous improvement plan implemented pursuant to ORS 329.095 for the school.

(3) A school may not amend its application after the application is submitted without approval by the state board. A school that has submitted an application may not submit a new application until the assessment period has ended, unless the school withdraws the previous application.

(4) The department shall distribute incentive rewards to schools that are determined to be successful schools. The board shall establish criteria for determining successful schools. The criteria shall include, but not be limited to:

(a) The results from the statewide assessment system developed pursuant to ORS 329.485;

(b) The achievement of measurable academic goals from district continuous improvement plans; and

(c) Other criteria relating to improvement in student learning.

(5) The department shall base the amount of the reward to each successful school on the number of teachers employed by the school. The minimum reward for each full-time teacher shall be $1,000. Part-time teachers shall receive a percentage of the reward based on the amount of time the part-time teacher worked. Teachers hired during the assessment period shall receive a percentage of the reward based on the length of time the teacher worked at the school during the assessment period.

(6) Each teacher shall individually decide how to use the reward. A reward shall be used by a teacher for classroom enhancements or professional development. As used in this subsection, "classroom enhancements" means items and activities that will improve student learning, including, but not limited to, books, instructional materials, multimedia equipment and software, supplies and field trips.

(7) The State Board of Education shall adopt any rules necessary to implement the successful schools program.

[1997 c.864 §2; 2007 c.858 §25a]

Note: See note under 329.825.



Section 329.832 - Legislative findings.

(1) Reading is the gateway to learning and a key to building a child’s self-esteem.

(2) Children who read below grade level after third grade are at significantly greater risk of truancy, school failure, criminal and at-risk behaviors, early pregnancy and substance abuse.

(3) Research shows that children who have academic problems and exhibit at-risk behavior can be helped most effectively through prevention programs designed specifically to strengthen the collaborative and collective decision-making skills of kindergarten through grade three teachers and administrators within each individual school.

(4) Scientifically based assessment methods can identify as early as kindergarten those children needing extra help to successfully learn to read.

(5) Scientifically based instructional reading materials can provide the reading skills children need to successfully learn to read.

[2001 c.861 §1]

Note: 329.832 to 329.837 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.834 - Creation; components; reading sites.

(2) The purpose of the initiative is to recognize the essential need of elementary schools to effectively use research-based teaching practices and learning strategies.

(3) The components of the Early Success Reading Initiative include, but are not limited to:

(a) Providing research-based assessment systems to administrators, teachers and the public in order to provide the decision-making and accountability information needed to monitor children’s progress as they learn to read.

(b) Screening and continuously monitoring the reading progress of all children from kindergarten through the completion of the third grade.

(c) Using scientific, research-based reading systems to create school cultures and processes that enable all children to read successfully, including children with disabilities and children with linguistic and cultural diversity and other learning needs.

(d) Enabling administrators and teachers within each individual school to collect, interpret and use student learning data to:

(A) Guide kindergarten through grade three teachers and administrators in instructional decisions;

(B) Implement a kindergarten through grade three schoolwide reading action plan;

(C) Provide strategies for student groups; and

(D) Provide structured interaction with parents.

(e) Establishing a relationship between school districts and the University of Oregon to provide instructional and research support to assist school administrators, teachers and parents to enable students in kindergarten through grade three to learn to read effectively and successfully through means that are in congruence with state standards for reading and common curriculum goals.

(4) The University of Oregon may design, implement and monitor the Early Success Reading Initiative. The University of Oregon may provide consultation services to school districts that establish early success reading sites.

(5) The goal of the initiative is to enable each school district to establish early success reading sites at individual elementary schools. An elementary school that is initially selected as an early success reading site shall serve as a model and as a resource to other elementary schools within its school district as those schools implement the initiative.

[2001 c.861 §2]

Note: See note under 329.832.



Section 329.837 - Report.

[2001 c.861 §3; 2011 c.731 §21]

Note: See note under 329.832.



Section 329.838 - School District Collaboration Grant Program; student achievement results; rules.

(a) Career pathways for teachers and administrators;

(b) Evaluation processes for teachers and administrators;

(c) Compensation models for teachers and administrators; and

(d) Enhanced professional development opportunities for teachers and administrators.

(2)(a) The Department of Education shall ensure that the grant program established by this section is administered and may provide technical expertise to school districts applying for or receiving a grant under this section.

(b) For the purpose of ensuring that the grant program is administered, the department may directly administer the grant program or may enter into a contract with a nonprofit entity to administer the grant program.

(c) For the purpose of providing technical expertise, the department may enter into contracts with nonprofit entities that have experience in designing and implementing approaches that are similar to the approaches described in subsection (1) of this section.

(3) Each school district may apply for a grant under this section. Applications may be for the design or for the implementation of an approach identified in subsection (1) of this section.

(4) Prior to applying for a grant, the school district must receive the approval to apply for the grant from:

(a) The exclusive bargaining representative for the teachers of the school district or, if the teachers are not represented by an exclusive bargaining representative, from the teachers of the school district;

(b) The chairperson of the school district board; and

(c) The superintendent of the school district.

(5) Funding for the grant program established by this section shall be provided through the School District Collaboration Grant Account established by ORS 329.839.

(6) The amount of each grant shall be determined as follows:

(a) For grants that are for the design of an approach identified in subsection (1) of this section, the amount determined by the administrator of the grant program based on:

(A) The application submitted by the school district;

(B) The portion of the total funds available for grants that are for the design of an approach; and

(C) Any other criteria or limitations established by the State Board of Education by rule, which may include a minimum amount or a maximum amount for a grant.

(b)(A) For grants that are for the implementation of an approach identified in subsection (1) of this section, the Grant Amount = School district ADMw ´ (the total amount available for distribution for an implementation grant in a fiscal year through the School District Collaboration Grant Program :SPLIT the total ADMw of the school districts that receive an implementation grant for the fiscal year through the School District Collaboration Grant Program). For the purpose of the calculation made under this paragraph, ADMw shall be calculated as provided by ORS 327.013, 338.155 (1) and 338.165 (2).

(B) Notwithstanding subparagraph (A) of this paragraph, a school district may receive a grant for an amount that is 10 percent more than the amount calculated under subparagraph (A) of this paragraph if the grant program administrator approves a school district’s supplemental plan to design and implement new approaches to improve student achievement that are in addition to the approaches identified in subsection (1) of this section and that are research-based best practices.

(C) In addition to any amounts received under subparagraphs (A) and (B) of this paragraph, a school district that has an average daily membership of less than 1,500 may receive a supplemental amount of up to $50,000 if:

(i) The supplemental amount is used for expenses incurred in relation to a grant manager who:

(I) Manages the use of a grant received under this paragraph;

(II) Supports the school district’s committees related to the grant;

(III) Monitors and measures the implementation of new approaches funded by the grant;

(IV) Ensures timely and accurate communications with educators in the school district;

(V) Completes all Department of Education requirements related to the grant; and

(VI) Attends meetings and collaborates with other school districts; and

(ii) The total of the implementation grant and the supplemental amount does not exceed $150,000.

(7) Grants shall be awarded based on:

(a) The application submitted by the school district;

(b) Other funds received by a school district for a purpose identified in subsection (1) of this section; and

(c) Any other criteria established by the State Board of Education by rule.

(8) Moneys received by a school district under this section must be separately accounted for and may be used only to provide funding for the purposes described in the application submitted by the school district.

(9) The department shall accumulate, evaluate and publish student achievement results of school districts receiving grants under this section to determine the effectiveness of the approaches designed and implemented by the school districts under the grant program.

(10)(a) Except as provided by paragraph (b) of this subsection, the State Board of Education may adopt any rules necessary for the implementation of the grant program established by this section.

(b) The board may not adopt any rules that establish statewide standards for the design and implementation of the approaches described in subsection (1) of this section.

[2011 c.706 §2; 2013 c.661 §4; 2015 c.27 §34; 2015 c.487 §3]



Section 329.839 - School District Collaboration Grant Account.

[2011 c.706 §3]



Section 329.840



Section 329.841 - Culturally specific statewide education plan; advisory group; report; grants; rules.

(a) Is black or African-American or a member of a student group that is not covered under an existing culturally specific statewide education plan; and

(b) Has experienced disproportionate results in education due to historical practices, as identified by the State Board of Education by rule.

(2)(a) The Department of Education shall develop and implement a statewide education plan for plan students.

(b) The department shall form an advisory group consisting of community members, education stakeholders and representatives of the Early Learning Division, the Youth Development Division and the Higher Education Coordinating Commission to advise the department regarding:

(A) Development and implementation of the plan;

(B) Eligibility criteria, applicant selection process and expectations for recipients of grant awards described in this section; and

(C) Adoption of rules by the State Board of Education for the implementation of the plan.

(3) The plan developed under this section shall address:

(a) The disparities experienced by plan students in every indicator of academic success, as documented by the department’s statewide report card;

(b) The historical practices leading to disproportionate outcomes for plan students; and

(c) The educational needs of plan students from early childhood through post-secondary education by examining culturally appropriate best practices in this state and across the nation.

(4) The plan developed and implemented under this section must provide strategies to:

(a) Address the disproportionate rate of disciplinary incidents for plan students compared to all students in the education system;

(b) Increase parental engagement in the education of plan students;

(c) Increase the engagement of plan students in educational activities before and after regular school hours;

(d) Increase early childhood and kindergarten readiness for plan students;

(e) Improve literacy and numeracy levels among plan students between kindergarten and grade three;

(f) Support plan student transitions to middle school and through the middle and high school grades to maintain and improve academic performance;

(g) Support culturally responsive pedagogy and practices from early childhood through post-secondary education;

(h) Support the development of culturally responsive curricula from early childhood through post-secondary education;

(i) Increase attendance of plan students in community colleges and professional certification programs; and

(j) Increase attendance of plan students in four-year post-secondary institutions of education.

(5) The department shall submit a biennial report concerning the progress of the plan developed and implemented under this section at each even-numbered year regular session of the Legislative Assembly in the manner provided by ORS 192.245 to an interim committee of the Legislative Assembly related to education.

(6) The department, in consultation with the advisory group, shall award grants to early learning hubs, providers of early learning services, school districts, post-secondary institutions of education and community-based organizations to implement the strategies developed in the plan developed and implemented under this section.

(7) To qualify for and receive a grant described in this section, an applicant must identify and demonstrate that the applicant meets the eligibility criteria established by the State Board of Education by rule. [2015 c.618 §1]

Note: Section 3, chapter 618, Oregon Laws 2015, provides:

Sec. 3. Notwithstanding section 1 of this 2015 Act [329.841], the Department of Education may not do any of the following prior to April 1, 2016:

(1) Implement the statewide education plan developed under section 1 of this 2015 Act, including awarding any grants to implement the plan; or

(2) Make any expenditures from any appropriations made to the department for the implementation of the statewide education plan developed under section 1 of this 2015 Act.

[2015 c.618 §3]

Note: 329.841 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.842



Section 329.850 - Duties of Education and Workforce Policy Advisor.

(2) The Education and Workforce Policy Advisor’s policies and strategies must take into account that:

(a) The state must promote innovative thinking with respect to the curriculum and educational delivery system of Oregon public schools;

(b) The state must require of all youth a level of achievement that prepares them to pursue college, career and technical education programs, apprenticeships, work-based training and school-to-work programs;

(c) Greater employer investment is essential in the ongoing training of all workers to meet workforce needs;

(d) The state must encourage Oregon businesses to improve productivity by creating high performance work organizations that provide high skills and high wage opportunities for youth and adults; and

(e) All employment-related training, education and job placement services and sources of funds must be coordinated among state agencies and boards and must complement the state’s overall efforts on behalf of youth and adults.

[Formerly 326.830; 1997 c.652 §22; 2009 c.94 §4; 2015 c.366 §80]



Section 329.855



Section 329.860 - Outreach to students no longer attending school.

[Formerly 336.157; 1995 c.278 §41; 1995 c.660 §44; 1997 c.652 §24; 2003 c.303 §13; 2007 c.858 §26]



Section 329.875



Section 329.885 - School-to-work transitions and work experience programs; funding; eligibility for grants.

(2) From funds available, the Department of Education may allocate to any education service district, school district, individual secondary school or community college grants to develop programs such as those described in subsection (1) of this section.

(3) To receive a grant to operate a program described in subsection (1) of this section, a business shall demonstrate to the satisfaction of the department that the program shall:

(a) Identify groups that have been traditionally underrepresented in the programs and internships, particularly in health care, business and high technology employment positions.

(b) Encourage students who belong to groups identified in paragraph (a) of this subsection, particularly students in secondary schools and community colleges, to apply for consideration and acceptance into a model program described in subsection (1) of this section.

(c) Promote an awareness of career opportunities in the school-to-work transition and the work experience internships among students sufficiently early in their educational careers to permit and encourage students to apply for the model programs.

(d) Promote cooperation among businesses, school districts and community colleges in working toward the goals of the Oregon Educational Act for the 21st Century.

(e) Develop academic skills, attitudes and self-confidence necessary to allow students to succeed in the work environment, including attitudes of curiosity and perseverance and the feelings of positive self-worth that result from sustained effort.

(f) Provide a variety of experiences that reinforce the attitudes needed for success in the business world.

(4) The department shall direct fund recipients to adopt rules establishing standards for approved programs under this section, including criteria for eligibility of organizations to receive grants, and standards to determine the amount of grants.

(5) The department may seek and receive gifts, grants, endowments and other funds from public or private sources as may be made from time to time, in trust or otherwise, for the use and benefit of the purposes of the school-to-work transition and the work experience internship programs and may expend the same or any income therefrom according to the terms of such gifts, grants, endowments or other funds.

[1993 c.765 §46; 1999 c.59 §82; 2001 c.104 §108; 2007 c.858 §27]



Section 329.900



Section 329.901 - Collection of student and teacher information; report; rules.

(a) A school district;

(b) A public charter school;

(c) An education service district;

(d) A long term care or treatment facility, as described in ORS 343.961;

(e) The Youth Corrections Education Program; or

(f) The Oregon School for the Deaf.

(2) For each school year, the Department of Education shall require public education programs to submit the following information about students in kindergarten through grade 12 classes:

(a) The total number of students in the classes; and

(b) The total number of licensed or registered teachers regularly assigned to the students counted under paragraph (a) of this subsection.

(3) By February 1 of the year following the school year described in subsection (2) of this section, the Department of Education shall make the information received under subsection (2) of this section available to:

(a) The public on the website of the Department of Education; and

(b) The Legislative Assembly through annual reports.

(4) For the purpose of this section, the State Board of Education shall identify by rule:

(a) The definition of what constitutes a class for which a public education program must report;

(b) The definition of what constitutes regular assignment of teachers to students for purposes of subsection (2)(b) of this section;

(c) The categories of classes for which a public education program must report; and

(d) If possible, the source of an existing data set that may be used to satisfy the requirements of this section.

[2013 c.651 §1]

Note: 329.901 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329.905



Section 329.910



Section 329.915



Section 329.920



Section 329.925



Section 329.930



Section 329.935



Section 329.940



Section 329.945



Section 329.950



Section 329.955



Section 329.960



Section 329.965



Section 329.970



Section 329.975



Section 329.990






Chapter 329A - Child Care

Section 329A.010 - Office of Child Care; Child Care Fund.

(2)(a) The Office of Child Care, as designated by the Governor, shall be responsible for administering funds received by the State of Oregon pursuant to the federal Child Care and Development Block Grant Act of 1990, the Dependent Care Planning and Development Grant and other federal child care funds and grants received by the State of Oregon.

(b) Through the legislative budgeting process, the Legislative Assembly shall identify the portion of the funds received by the State of Oregon pursuant to the federal Child Care and Development Block Grant Act of 1990 to be spent to provide quality child care, to provide child care subsidies and for administrative expenditures. The Office of Child Care shall administer the funds according to the portions identified by the Legislative Assembly.

(c) The Office of Child Care shall submit an annual report to the Legislative Fiscal Office regarding the expenditures of the funds received by the State of Oregon pursuant to the federal Child Care and Development Block Grant Act of 1990 and the most recent estimate of the balance of the funds.

(3) The Office of Child Care shall comply with directives of the Early Learning Council established in ORS 326.425 in the office’s implementation of the provisions of ORS 329A.250 to 329A.450.

(4) There is established in the State Treasury, separate and distinct from the General Fund, the Child Care Fund. The Child Care Fund shall consist of moneys collected and received by the Office of Child Care pursuant to subsection (2) of this section, ORS 329A.310 and 329A.992 and such moneys as may be otherwise made available by law. Interest earned on the fund shall be credited to the fund. The moneys in the Child Care Fund are appropriated continuously to the Office of Child Care and shall be used in a manner consistent with the grant of funds or for the administration of ORS 181A.200, 329A.030 and 329A.250 to 329A.450.

[Formerly 657A.010]



Section 329A.020 - Duties of office.

(2) The Office of Child Care shall continually monitor and disseminate information about federal and charitable programs for the purposes of ORS 329A.100 to 329A.190.

[Formerly 657A.020]



Section 329A.030 - Central Background Registry; rules.

(2) A subject individual shall apply to and must be enrolled in the Central Background Registry as part of the individual’s application to operate a program or serve in a position described in subsection (8) of this section.

(3) Upon receiving an application for enrollment in the Central Background Registry, the office shall complete a criminal records check under ORS 181A.195 and shall complete a child protective services records check with the Department of Human Services. The office shall enroll the individual in the registry if the individual:

(a) Is determined to have no criminal or child protective services history or to have dealt with the issues and provided adequate evidence of suitability for the registry;

(b) Has paid the applicable fee established pursuant to ORS 329A.275; and

(c) Has complied with the rules of the Early Learning Council adopted pursuant to this section.

(4) The office may conditionally enroll an individual in the registry pending the results of a nationwide criminal records check through the Federal Bureau of Investigation if the individual has met other requirements of the office for enrollment in the registry.

(5) An enrollment in the Central Background Registry shall expire two years from the date of enrollment and may be renewed upon application to the office, payment of the fee established pursuant to ORS 329A.275 and compliance with rules adopted by the Early Learning Council pursuant to this section. However, an individual who is determined to be ineligible for enrollment in the registry after the date of initial enrollment shall be removed from the registry by the office.

(6)(a) A child care facility shall not hire or employ an individual if the individual is not enrolled in the Central Background Registry.

(b) Notwithstanding paragraph (a) of this subsection, a child care facility may employ on a probationary basis an individual who is conditionally enrolled in the Central Background Registry.

(7) The Early Learning Council may adopt any rules necessary to carry out the purposes of this section and the criminal records check program.

(8) For purposes of this section, "subject individual" means a subject individual as defined by the Early Learning Council by rule or a person who applies to be:

(a) The operator or an employee of a child care or treatment program;

(b) The operator or an employee of an Oregon prekindergarten program under ORS 329.170 to 329.200;

(c) The operator or an employee of a federal Head Start program regulated by the United States Department of Health and Human Services;

(d) An individual in a child care facility who may have unsupervised contact with children as identified by the office;

(e) A contractor or an employee of the contractor who provides early childhood special education or early intervention services pursuant to ORS 343.455 to 343.534;

(f) A child care provider who is required to be enrolled in the Central Background Registry by any state agency;

(g) A contractor, employee or volunteer of a metropolitan service district organized under ORS chapter 268 who may have unsupervised contact with children and who is required to be enrolled in the Central Background Registry by the metropolitan service district; or

(h) A provider of respite services, as defined in ORS 418.205, for parents pursuant to a properly executed power of attorney under ORS 109.056 who is providing respite services as a volunteer with a private agency or organization that facilitates the provision of such respite services.

(9)(a) Information provided to a metropolitan service district organized under ORS chapter 268 about the enrollment status of the persons described in subsection (8)(g) of this section shall be subject to a reciprocal agreement with the metropolitan service district. The agreement must provide for the recovery of administrative, including direct and indirect, costs incurred by the office from participation in the agreement. Any moneys collected under this paragraph shall be deposited in the Child Care Fund established under ORS 329A.010.

(b) Information provided to a private agency or organization facilitating the provision of respite services, as defined in ORS 418.205, for parents pursuant to a properly executed power of attorney under ORS 109.056 about the enrollment status of the persons described in subsection (8)(h) of this section shall be subject to an agreement with the private agency or organization. The agreement must provide for the recovery of administrative, including direct and indirect, costs incurred by the office from participation in the agreement. Any moneys collected under this paragraph shall be deposited in the Child Care Fund established under ORS 329A.010.

[Formerly 657A.030]



Section 329A.100 - "Resource and referral agencies" defined for ORS 329A.100 to 329A.190.

[Formerly 657A.100]



Section 329A.110 - Policy.

(1) Child care resource and referral programs involving a statewide network of local resource and referral agencies coordinated centrally are essential to long-range solutions to the child care crisis. Services may be both public and private ventures, which meet the needs of diverse audiences including, but not limited to:

(a) Parents for consumer education to find, select and maintain quality child care;

(b) Providers for access to training and consultation;

(c) Employers for cost-effective solutions to meet the needs of their workforce;

(d) Communities to plan effectively for improvements to the system; and

(e) The state for the need of a productive workforce.

(2) The state has an essential role in solving the child care crisis by becoming a stable partner with parents, local communities, employers and private contributors in developing solid child care resource and referral agencies for all citizens.

[Formerly 657A.110]



Section 329A.120 - Services by resource and referral agencies.

(1) Parents in locating available and appropriate child care, including counseling on how to choose a quality arrangement and sources of subsidies for low income families;

(2) Parents in locating child care during nontraditional work hours;

(3) Parents of children with disabilities in locating available and appropriate child care and respite care services;

(4) Parents in locating child care for ill children;

(5) Providers of child care programs in acquiring clients for their services;

(6) Providers of child care programs in upgrading the quality of services offered and business operation;

(7) Communities in assessing and recruiting for underserved needs; and

(8) Employers in providing assistance to employees in locating or providing child care.

[Formerly 657A.120]



Section 329A.130 - Resource and referral agency requirements.

[Formerly 657A.130]



Section 329A.140 - Referrals to certified child care facilities; access requirements.

(2) The referral process shall:

(a) Afford parents maximum access to all referral information. Access shall include, but is not limited to, telephone referrals to be made available for at least 20 hours per week of operation, including nontraditional hours.

(b) Make every effort to be accessible to all parents within the defined geographic area, including but not limited to any of the following:

(A) Toll-free telephone lines;

(B) Office space convenient to parents and providers; and

(C) Referrals in languages which are spoken in the community.

(3) Each child care resource and referral agency shall publicize its services through available sources, agencies and other appropriate methods.

[Formerly 657A.140]



Section 329A.150 - Resource files; content.

(2) The resource file shall include, but not be limited to, the following information:

(a) Type of program;

(b) Hours of service;

(c) Ages of children served;

(d) Fees and eligibility for services; and

(e) Significant program information.

[Formerly 657A.150]



Section 329A.160 - Documentation of requests for service.

(a) Number and time of calls and contacts to the child care resource and referral agency;

(b) Ages of children for whom care is requested;

(c) Time category of child care requested for each child;

(d) Special time category, such as nights, weekends and swing shift; and

(e) The reason child care is needed.

(2) The information shall be maintained in such a manner that it is easily accessible for dissemination and evaluation purposes.

[Formerly 657A.160]



Section 329A.170 - Technical assistance to providers of child care services.

(a) Information on initiating new child care services, including but not limited to licensing, zoning, program and budget development and assistance in finding information from other such sources;

(b) Information and resources which shall help existing child care services providers to maximize their ability to serve the children and parents of the community; and

(c) Facilitation of communication between existing child care and child-related services providers in the community served.

(2) Services prescribed by this section shall be provided in order to maximize parental choice in the selection of child care and to facilitate the maintenance and development of child care services and resources.

[Formerly 657A.170]



Section 329A.180 - Advisory committee; members; duties of committee and Office of Child Care.

(2) The Office of Child Care shall collect and report data concerning resource and referral programs.

(3)(a) The local resource and referral agencies shall match grant funds in an amount not less than 10 percent of grant funds received. Matching financial support includes, but is not limited to, in-kind contributions.

(b) As used in this subsection, "in-kind contributions" means nonmonetary contributions that include but are not limited to:

(A) Provision of rent-free program space;

(B) Provision of utilities;

(C) Provision of custodial services;

(D) Provision of secretarial services;

(E) Provision of liability insurance or health insurance benefits;

(F) Administrative services; and

(G) Transportation services.

(4) The Office of Child Care shall provide to the Early Learning Council a report that summarizes the development and administration of child care resource and referral policies and practices under this section. The report must be provided at least twice a year and as otherwise required by the Early Learning Council.

[Formerly 657A.180]



Section 329A.190 - Criteria for renewal of program; reallocation of funds.

(a) Current and continuous satisfactory performance as a resource and referral agency providing the full range of services required by ORS 329A.100 to 329A.190.

(b) Full fiscal and program compliance with contract requirements established by the Office of Child Care.

(c) Cost effectiveness.

(d) Extent and quality of service to the community.

(2) The office shall reallocate any funds made available through nonrenewal of a contract for resource and referral programs.

(3) Satisfactory contract performance by a resource and referral agency shall be a condition for the renewal of that contract in the subsequent fiscal year.

[Formerly 657A.190]



Section 329A.250 - Definitions for ORS 329A.030 and 329A.250 to 329A.450.

(1) "Babysitter" means a person who goes into the home of a child to give care during the temporary absence of the parent or legal guardian or custodian.

(2) "Certification" means the certification that is issued under ORS 329A.280 by the Office of Child Care to a family child care home, child care center or other child care facility.

(3) "Child" means a child under 13 years of age or a child under 18 years of age who has special needs or disabilities and requires a level of care that is above normal for the child’s age.

(4) Subject to ORS 329A.440, "child care" means the care, supervision and guidance on a regular basis of a child, unaccompanied by a parent, guardian or custodian, provided to a child during a part of the 24 hours of the day, in a place other than the child’s home, with or without compensation. "Child care" does not include care provided:

(a) In the home of the child;

(b) By the child’s parent, guardian, or person acting in loco parentis;

(c) By a person related to the child by blood or marriage within the fourth degree as determined by civil law;

(d) On an occasional basis by a person not ordinarily engaged in providing child care;

(e) By providers of medical services;

(f) By a babysitter;

(g) By a person who cares for children from only one family other than the person’s own family;

(h) By a person who cares for no more than three children other than the person’s own children; or

(i) By a person who is a member of the child’s extended family, as determined by the office on a case-by-case basis.

(5) "Child care facility" means any facility that provides child care to children, including a day nursery, nursery school, child care center, certified or registered family child care home or similar unit operating under any name, but not including any:

(a) Preschool recorded program.

(b) Facility providing care for school-age children that is primarily a single enrichment activity, for eight hours or less a week.

(c) Facility providing care that is primarily group athletic or social activities sponsored by or under the supervision of an organized club or hobby group.

(d) Facility operated by:

(A) A school district as defined in ORS 332.002;

(B) A political subdivision of this state; or

(C) A governmental agency.

(e) Residential facility licensed under ORS 443.400 to 443.455.

(f) Babysitters.

(g) Facility operated as a parent cooperative for no more than four hours a day.

(h) Facility providing care while the child’s parent remains on the premises and is engaged in an activity offered by the facility or in other nonwork activity.

(i) Facility operated as a school-age recorded program.

(6) "Family" has the meaning given that term in ORS 329.145.

(7) "Occasional" means that care is provided for no more than 70 days in any calendar year.

(8) "Parent cooperative" means a child care program in which:

(a) Care is provided by parents on a rotating basis;

(b) Membership in the cooperative includes parents;

(c) There are written policies and procedures; and

(d) A board of directors that includes parents of the children cared for by the cooperative controls the policies and procedures of the program.

(9) "Preschool recorded program" means a facility providing care for preschool children that is primarily educational for four hours or less per day and where no child is present at the facility for more than four hours per day.

(10) "Record" means the record that is issued under ORS 329A.255 to a preschool recorded program or under ORS 329A.257 to a school-age recorded program.

(11) "Registration" means the registration that is issued under ORS 329A.330 by the Office of Child Care to a family child care home where care is provided in the family living quarters of the provider’s home.

(12) "School age" means of an age eligible to be enrolled in the first grade or above and, during the months of summer vacation from school, means of an age eligible to be enrolled in first grade or above in the next school year.

(13) "School-age recorded program" means a program for school-age children:

(a) That is not operated by a school district as defined in ORS 332.002;

(b) That is not required to be certified under ORS 329A.280 or registered under ORS 329A.330; and

(c) In which youth development activities are provided to children during hours that school is not in session and does not take the place of a parent’s care.

(14) "Youth development activities" means care, supervision or guidance that is intended for enrichment, including but not limited to teaching skills or proficiency in physical, social or educational activities such as tutoring, music lessons, social activities, sports and recreational activities.

[Formerly 657A.250]



Section 329A.252 - Provision of care by persons whose enrollment in registry is denied, revoked or under suspension.

(2) Notwithstanding ORS 329A.250 (5), a facility providing care for four hours or less per day that is primarily educational to preschool children that is operated by a person whose enrollment in the Central Background Registry established by ORS 329A.030 has been denied for cause, has been revoked or is under suspension, or whose certification or registration has been denied for cause, has been revoked or is under suspension, or who has voluntarily surrendered the person’s certification or registration while under investigation by the Office of Child Care, is a "child care facility" for purposes of ORS 329A.030 and 329A.250 to 329A.450.

[Formerly 657A.252]



Section 329A.255 - Preschool recorded program; criminal background check required; fee; rules; civil penalty.

(2) To obtain recording, the person must apply to the office by submitting a completed record application form and a nonrefundable fee as established by the office. The office shall determine and apply the fee through rules adopted by the Early Learning Council under ORS 329A.275. The office shall deposit fees received under this subsection as provided in ORS 329A.310 (2).

(3) The office shall issue a record to a person operating a preschool recorded program if the office determines that the applicant meets the requirements of ORS 329A.250 to 329A.450 and the rules adopted pursuant to ORS 329A.250 to 329A.450 and subsection (9) of this section.

(4) Unless the record is revoked as provided in subsection (8) of this section, the record is valid for a period of two years from the date of issuance.

(5) A record authorizes operation of the preschool recorded program only on the premises described in the record and only by the person named in the record.

(6) The office shall create and maintain a database of preschool recorded programs recorded under this section and shall update the database annually. The database shall include, but need not be limited to, the following information:

(a) Name and address of the program;

(b) Name of operator; and

(c) Significant program information, as determined by the Early Learning Council by rule.

(7) A preschool recorded program recorded under this section must post, and provide parents with, a notice that the preschool recorded program is not certified under ORS 329A.280 or registered under ORS 329A.330.

(8) An initial application or renewal application for recording of a preschool recorded program may be denied, revoked or suspended, if the office finds:

(a) That the program or its operation does not comply with ORS 329A.250 to 329A.450, with applicable rules and with any term or condition imposed under the record; or

(b) That visitation, on-site investigation or inspection of a program or its records authorized by ORS 329A.390 has not been permitted.

(9) The Early Learning Council shall adopt any rules necessary to carry out the provisions of this section.

(10) A person who violates any provision of this section or any term or condition of a record is subject to a civil penalty not to exceed $100.

[Formerly 657A.255]



Section 329A.257 - School-age recorded program; criminal background check required; fee; rules; civil penalty.

(2) To obtain recording, the person must apply to the office by submitting a completed record application form and a nonrefundable fee as established by the office. The office shall determine and apply the fee through rules adopted by the Early Learning Council under ORS 329A.275. The office shall deposit fees received under this subsection as provided in ORS 329A.310 (2).

(3) The office shall issue a record to a person operating a school-age recorded program if the office determines that the applicant meets the requirements of ORS 329A.250 to 329A.450 and the rules adopted pursuant to ORS 329A.250 to 329A.450 and subsection (9) of this section.

(4) Unless the record is revoked as provided in subsection (8) of this section, the record is valid for a period of two years from the date of issuance.

(5) A record authorizes operation of the school-age recorded program only on the premises described in the record and only by the person named in the record.

(6) The office shall create and maintain a database of school-age recorded programs recorded under this section and shall update the database annually. The database shall include, but need not be limited to, the following information:

(a) Name and address of the program;

(b) Name of operator; and

(c) Significant program information, as determined by the Early Learning Council by rule.

(7) A school-age recorded program recorded under this section must post, and provide parents with, a notice that the school-age recorded program is not certified under ORS 329A.280 or registered under ORS 329A.330.

(8) An initial application or renewal application for recording of a school-age recorded program may be denied, revoked or suspended, if the office finds:

(a) That the program or its operation does not comply with ORS 329A.250 to 329A.450, with applicable rules and with any term or condition imposed under the record; or

(b) That visitation, on-site investigation or inspection of a program or its records authorized by ORS 329A.390 has not been permitted.

(9) The Early Learning Council shall adopt any rules necessary to carry out the provisions of this section.

(10) A person who violates any provision of this section or any term or condition of a record is subject to a civil penalty not to exceed $100.

[Formerly 657A.257]



Section 329A.260 - Minimum standards for child care facilities; rules.

(2) In establishing minimum standards of health and safety, the council shall consult with the Oregon Health Authority and the State Fire Marshal and shall give consideration to their recommendations and to all basic requirements for the protection of the children to receive child care, including the criteria prescribed in ORS 329A.290, and may adopt rules applicable to different categories of child care facilities, considering:

(a) The numbers and ages of the children to receive care in the child care facility.

(b) The number, experience and training of the staff of the child care facility.

(c) The types and qualities of equipment and other factors in the physical plant of the child care facility.

(d) Any other factor affecting the care provided in the child care facility.

[Formerly 657A.260]



Section 329A.261 - Development of rating and improvement system.

(2) The tiered quality rating and improvement system implemented under this section shall:

(a) Establish a set of progressively higher standards that are used to evaluate the quality of an early learning and development program and to support program improvement.

(b) Consist of the following components:

(A) Tiered standards that define a progression of quality for early learning and development programs.

(B) Monitoring of programs to evaluate quality based on established standards.

(C) Support for programs and providers of programs to meet tiered quality standards, including training, technical assistance and financial incentives.

(D) Program quality ratings that are publicly available.

[2012 c.37 §130; 2013 c.624 §86]



Section 329A.263 - Emergency plan for facilities; training; rules.

(a) "Certified child care facility" means a child care facility that has been certified under ORS 329A.280 by the Office of Child Care.

(b) "Child care facility" has the meaning given that term in ORS 329A.250 (5).

(c) "Registered child care facility" means a child care facility that has been registered under ORS 329A.330 by the Office of Child Care.

(2) Every certified child care facility and registered child care facility shall:

(a) Adopt a plan to provide for the safety of children who are receiving child care at a child care facility in the event of an emergency that requires immediate action by the staff of the facility due to conditions of imminent danger that pose a threat to the life, health or safety of children who are receiving child care at the facility; and

(b) Provide training to all employees of the child care facility about the responsibilities of the employees to implement the plan required by this section.

(3) The Early Learning Council shall adopt by rule the requirements for the plan and training required by this section. The rules adopted shall include, but are not limited to, procedures for the evacuation of the children who are receiving child care at the child care facility to a place of safety when the conditions of imminent danger require relocation of those children.

[Formerly 657A.263]

Note: 329A.263 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329A.270 - Renewal procedure for certification or registration.

(2) Upon submission of an application for renewal in proper time, manner and form, and payment of the required fee, the current certification or registration, unless officially revoked, shall remain in force until the Office of Child Care has acted on the application for renewal and has given notice of the action taken.

[Formerly 657A.270; 2015 c.758 §8]



Section 329A.275 - Rules; fees and charges.

(2) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Legislative Assembly prior to adopting the fees and charges, the fees and charges established under ORS 181A.195, 329A.030 and 329A.250 to 329A.450 may not exceed the cost of administering the program of the Office of Child Care pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the office.

(3) Notwithstanding subsection (2) of this section and any other provision of this chapter, the following fees established by the Early Learning Council under ORS 329A.030 and 329A.250 to 329A.450 may not exceed:

(a) For Certified Family Child Care Home Initial Certification, $25;

(b) For Certified Family Child Care Home Annual Fee Per Certified Space, $2;

(c) For Child Care Center Initial Certification, $100;

(d) For Child Care Center Annual Fee Per Certified Space, $2;

(e) For Registered Family Child Care Home Registration, $30;

(f) For Preschool Recorded Program Recording, $20;

(g) For School-Age Recorded Program Recording, $20;

(h) For administering a class on child care abuse and neglect issues, $10; and

(i) For enrollment in the Central Background Registry, the cost of administering the program, including fees for:

(A) Duplicate enrollment in the Central Background Registry;

(B) Law Enforcement Data System criminal records check; and

(C) Federal Bureau of Investigation fingerprint check.

[Formerly 657A.275]



Section 329A.280 - When certification required; rules.

(2) The Early Learning Council shall adopt rules for the certification of a family child care home caring for not more than 16 children. The rules shall be specifically adopted for the regulation of certified child care facilities operated in a facility constructed as a single-family dwelling. Notwithstanding fire and other safety regulations, the rules that the council adopts for certified child care facilities shall set standards that can be met without significant architectural modification of a typical home. In adopting the rules, the council may consider and set limits according to factors including the age of children in care, the ambulatory ability of children in care, the number of the provider’s children present, the length of time a particular child is continuously cared for and the total amount of time a particular child is cared for within a given unit of time.

(3) In addition to rules adopted for and applied to a certified family child care home providing child care for not more than 16 children, the council shall adopt and apply separate rules appropriate for any child care facility that is a child care center.

(4) Any person seeking to operate a child care facility may apply for a certification for the facility from the Office of Child Care and receive a certification upon meeting certification requirements.

[Formerly 657A.280]



Section 329A.290 - Qualifications of applicant for certification.

(1) The moral character and habits of the person will not endanger the well-being of children for whom the person is to provide care.

(2) The attitude of the person toward children and understanding of their needs qualify the person to care for children.

(3) The person is physically and mentally capable of caring for children.

(4) The facility and its operation are adequate to protect the health, the safety and the physical, moral and mental well-being of the children to be cared for in the facility, including but not limited to:

(a) Adequate staffing by suitable persons qualified by education or experience to meet their respective responsibilities in the care of children.

(b) Adequate physical facilities for the care of children, such as building construction, sanitation, plumbing, heating, lighting, ventilation, maintenance, indoor and outdoor activity areas and fire protection.

(c) A program of activities conforming to recognized practices in the areas of child welfare, education and physical and mental health to provide opportunity for development and recreation.

(d) Exclusion from the facility of individuals whose presence may be detrimental to the welfare of children, including exclusion of any individual with a criminal record indicating conviction of any crime which would bar the individual from operating or being employed in a child care facility under ORS 329A.260.

[Formerly 657A.290]



Section 329A.300 - Issuance of certification; temporary certification; office’s duties under federal programs.

(2) The Office of Child Care may issue a temporary certification, subject to reasonable terms and conditions, for a period not longer than 180 days to a child care facility that does not comply with the requirements and rules if the office finds that the health and safety of any child will not be endangered thereby. Not more than one temporary certification shall be issued for the same child care facility in any 12-month period.

(3) The Office of Child Care shall serve as the state agency authorized, upon request, to certify compliance with applicable federal child care standards or requirements by any facility providing child care in the state.

[Formerly 657A.300; 2015 c.758 §9]



Section 329A.310 - Application; fees; use; certification applies only to premises and applicant; expiration date.

(2) All fees received under subsection (1) of this section shall be deposited in the Child Care Fund established under ORS 329A.010 (4) and may be used for the administration of ORS 181A.200, 329A.030 and 329A.250 to 329A.450.

(3) Any certification issued pursuant to ORS 329A.030 and 329A.250 to 329A.450 authorizes operation of the facility only on the premises described in the certification and only by the person named in the certification.

(4) Unless sooner revoked, a temporary certification expires on the date specified therein. Unless sooner revoked and except as provided in ORS 329A.270 (2), an annual certification expires one year from the date of issuance.

[Formerly 657A.310]



Section 329A.330 - Registration requirements; fee; waiver; renewal; rules; work sheet.

(2) A child care facility holding a registration may care for a maximum of 10 children, including the provider’s own children. Of the 10 children:

(a) No more than six may be younger than school age; and

(b) No more than two may be 24 months of age or younger.

(3)(a) To obtain a registration, a provider must apply to the Office of Child Care by submitting a completed application work sheet and a nonrefundable fee. The fee shall vary according to the number of children for which the facility is requesting to be registered, and shall be determined and applied through rules adopted by the Early Learning Council under ORS 329A.275. The fee shall be deposited as provided in ORS 329A.310 (2). The office may waive any or all of the fee if the office determines that imposition of the fee would impose a hardship on the provider.

(b) Upon receipt of an initial or renewal application satisfactory to the office, the office shall conduct an on-site review of the child care facility under this section. The on-site review shall be conducted within 30 days of the receipt of a satisfactory application.

(4) The office shall issue a registration to a provider operating a family child care home if:

(a) The provider has completed a child care overview class administered by the office;

(b) The provider has completed two hours of training on child abuse and neglect issues;

(c) The provider is currently certified in infant and child first aid and cardiopulmonary resuscitation;

(d) The provider is certified as a food handler under ORS 624.570; and

(e) The office determines that the application meets the requirements of ORS 181A.200, 329A.030 and 329A.250 to 329A.450 and the rules promulgated pursuant to ORS 181A.195, 181A.200, 181A.215, 329A.030 and 329A.250 to 329A.450, and receives a satisfactory records check, including criminal records and protective services records.

(5) Unless the registration is revoked as provided in ORS 329A.350, the registration is valid for a period of two years from the date of issuance. The office may renew a registration of a provider operating a family child care home if the provider:

(a) Is currently certified in infant and child first aid and cardiopulmonary resuscitation;

(b) Has completed a minimum of eight hours of training related to child care during the most recent registration period; and

(c) Is certified as a food handler under ORS 624.570.

(6) A registration authorizes operation of the facility only on the premises described in the registration and only by the person named in the registration.

(7) The Early Learning Council shall adopt rules:

(a) Creating the application work sheet required under subsection (3) of this section;

(b) Defining full-time and part-time care;

(c) Establishing under what circumstances the adult to child ratio requirements may be temporarily waived; and

(d) Establishing health and safety procedures and standards on:

(A) The number and type of toilets and sinks available to children;

(B) Availability of steps or blocks for use by children;

(C) Room temperature;

(D) Lighting of rooms occupied by children;

(E) Glass panels on doors;

(F) Condition of floors;

(G) Availability of emergency telephone numbers; and

(H) Smoking.

(8) The office shall adopt the application work sheet required by subsection (3) of this section. The work sheet must include, but need not be limited to, the following:

(a) The number and ages of the children to be cared for at the facility; and

(b) The health and safety procedures in place and followed at the facility.

(9) The office, upon good cause shown, may waive one or more of the registration requirements. The office may waive a requirement only if appropriate conditions or safeguards are imposed to protect the welfare of the children and the consumer interests of the parents of the children. The office may not waive the on-site review requirement for applicants applying for an initial registration or renewal of a registration.

(10) The Early Learning Council, by rule, shall develop a list of recommended standards consistent with standards established by professional organizations regarding child care programs for child care facilities. Compliance with the standards is not required for a registration, but the office shall encourage voluntary compliance and shall provide technical assistance to a child care facility attempting to comply with the standards. The child care facility shall distribute the list of recommended minimum standards to the parents of all children cared for at the facility.

(11) In adopting rules relating to registration, the Early Learning Council shall consult with the appropriate legislative committee in developing the rules to be adopted. If the rules are being adopted during a period when the Legislative Assembly is not in session, the Early Learning Council shall consult with the appropriate interim legislative committee.

[Formerly 657A.330; 2015 c.758 §10]



Section 329A.340 - Certain child care providers required to attend orientation; content of orientation; effect of ceasing to provide services; cost.

(2) The orientation required by subsection (1) of this section must provide information regarding financial resources and reimbursements available through private or public sources and information to maximize the likelihood of provider payments and reimbursements for child care services.

(3) The department shall ensure that at least one orientation required by subsection (1) of this section is offered in each department service delivery area every quarter.

(4) A child care provider described in subsection (1) of this section who ceases to provide child care services for a period of one year or more must attend an orientation under this section within 90 days of being approved by the department to receive funds for child care services from the department.

(5) The orientation required by subsection (1) of this section must be provided at minimal or no cost to the child care provider.

(6) The orientation required by subsection (1) of this section must include, but need not be limited to, information about the following:

(a) Department of Human Services listings, vouchers and payments;

(b) Child care provider rights and responsibilities;

(c) Enhanced rate training options;

(d) Food program resources available through the United States Department of Agriculture; and

(e) Other resources available to child care providers.

[Formerly 657A.340]



Section 329A.350 - Denial, revocation or suspension of certification or registration.

(1) That the facility or its operation does not comply with ORS 181A.200, 329A.030 and 329A.250 to 329A.450 or with applicable rules or with any term or condition imposed under the certification or registration; or

(2) That visitation, on-site review or inspection of a facility or its records authorized by ORS 329A.390 or 329A.400 has not been permitted.

[Formerly 657A.350]



Section 329A.360 - Notice; hearing; decision; judicial review.

(2) The Office of Child Care shall make the final decision and notice thereof shall be sent by certified mail to the address of the child care facility as shown on the records of the office. The decision of the office is reviewable by the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases.

[Formerly 657A.360]



Section 329A.370 - Injunction.

[Formerly 657A.370; 2015 c.758 §11]



Section 329A.390 - Inspection; right to enter premises and to inspect records; investigation.

(2) At any reasonable time, an authorized representative of the Office of Child Care may conduct an on-site investigation of the premises of any certified or registered child care facility to determine whether the child care facility is in conformity with ORS 181A.200, 329A.030 and 329A.250 to 329A.450 and the rules promulgated pursuant to ORS 181A.195, 181A.200, 181A.215, 329A.030 and 329A.250 to 329A.450.

(3) An authorized representative of the Office of Child Care shall conduct an on-site investigation of the premises of any certified or registered child care facility or of any other child care facility that is subject to regulation by the office if the office receives a serious complaint about the child care facility. The Early Learning Council, by rule, shall adopt a definition for "serious complaint."

(4) Any state agency that receives a complaint about a certified or registered child care facility, a preschool recorded program or a school-age recorded program shall notify the Office of Child Care about the complaint and any subsequent action taken by the state agency based on that complaint.

(5) The director and operator of a child care facility, a preschool recorded program or a school-age recorded program shall permit an authorized representative of the office to inspect records of the facility or program and shall furnish promptly reports and information required by the office.

[Formerly 657A.390; 2015 c.758 §12]



Section 329A.400 - Duties of Oregon Health Authority; inspection.

(2) An authorized representative of the authority shall inspect any child care facility when requested to do so by the Office of Child Care in accordance with arrangements under ORS 329A.420 and shall submit written findings to the Office of Child Care. The Office of Child Care shall not issue or renew any certification for any child care facility for which an inspection by the authority has been requested unless an authorized representative of the authority submits a written finding that the facility is in compliance with applicable laws and regulations relating to health and sanitation.

(3) An environmental health specialist’s inspection may be performed by a private consultant so long as the consultant is registered under ORS chapter 700.

[Formerly 657A.400]



Section 329A.410 - When search warrant required; procedure.

(2) Application for a search warrant to inspect the premises shall be made to any magistrate authorized to issue a warrant of arrest. The application must be supported by an affidavit filed with the magistrate showing probable cause for the inspection by stating the purpose and extent of the proposed inspection, the statutes and rules which provide the basis for inspection, whether it is a routine or periodic inspection, an on-site review or an investigation instituted by complaint and other specific or general information concerning the premises.

(3) If the magistrate is satisfied that there is probable cause to believe that the grounds of the application exist, the magistrate shall issue the search warrant specifying the purpose and extent of the inspection, on-site review or investigation of the premises covered by the warrant.

[Formerly 657A.410]



Section 329A.420 - Cooperative agreements to inspect premises.

[Formerly 657A.420]



Section 329A.430 - Rights of family child care providers to join labor organizations; state as employer for collective bargaining purposes.

(a) "Certified family child care provider" means an individual who operates a family child care home that is certified under ORS 329A.280.

(b) "Child care subsidy" means a payment made by the state on behalf of eligible children for child care services provided for periods of less than 24 hours in a day.

(c) "Exempt family child care provider" means an individual who provides child care services in the home of the individual or in the home of the child, whose services are not required to be certified or registered under ORS 329A.250 to 329A.450 and who receives a child care subsidy.

(d) "Family child care provider" means an individual who is a certified, registered or exempt family child care provider.

(e) "Registered family child care provider" means an individual who operates a family child care home that is registered under ORS 329A.330.

(2) For purposes of collective bargaining under ORS 243.650 to 243.782, the State of Oregon is the public employer of record of family child care providers.

(3) Notwithstanding ORS 243.650 (19), family child care providers are considered to be public employees governed by ORS 243.650 to 243.782. Family child care providers have the right to form, join and participate in the activities of labor organizations of their own choosing for the purpose of representation and collective bargaining on matters concerning labor relations. These rights shall be exercised in accordance with the rights granted to public employees, with mediation and interest arbitration under ORS 243.742 as the method of concluding the collective bargaining process. Family child care providers may not strike.

(4) Notwithstanding subsections (2) and (3) of this section, family child care providers are not for any other purpose employees of the State of Oregon or any other public body.

(5) The Oregon Department of Administrative Services shall represent the State of Oregon in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of family child care providers. The Oregon Department of Administrative Services is authorized to agree to terms and conditions of collective bargaining agreements on behalf of the State of Oregon.

(6) Notwithstanding ORS 243.650 (1):

(a) The appropriate bargaining unit for certified and registered family child care providers is a bargaining unit of all certified and registered family child care providers in the state.

(b) The appropriate bargaining unit for exempt family child care providers is a bargaining unit of all exempt family child care providers in the state.

(7) This section does not modify any right of a parent or legal guardian to choose and terminate the services of a family child care provider.

[Formerly 657A.430]



Section 329A.440 - Application of zoning ordinances to registered or certified family child care homes.

(2) A city or county may impose zoning conditions on the establishment and maintenance of a registered or certified family child care home in an area zoned for residential or commercial use if the conditions are no more restrictive than conditions imposed on other residential dwellings in the same zone.

(3) A county may:

(a) Allow a registered or certified family child care home in an existing dwelling in any area zoned for farm use, including an exclusive farm use zone established under ORS 215.203;

(b) Impose reasonable conditions on the establishment of a registered or certified family child care home in an area zoned for farm use; and

(c) Allow a division of land for a registered or certified family child care home in an exclusive farm use zone only as provided in ORS 215.263 (9).

(4) This section applies only to a registered or certified family child care home where child care is offered in the home of the provider to not more than 16 children, including children of the provider, regardless of full-time or part-time status.

[Formerly 657A.440]



Section 329A.450 - Assistance to staff of facility.

[Formerly 657A.450]



Section 329A.460 - Separate sleeping quarters not required for certain persons providing child care or babysitting services; exemption from age group segregation requirements.

[Formerly 657A.460]



Section 329A.490 - Child care provider training program; fees; rules.

(1) Shall establish, in coordination with existing training systems, a statewide child care provider training program that will educate child care providers on:

(a) The importance of healthy brain development in the first three years of a child’s life.

(b) The identification of risk factors and behaviors that indicate that a child:

(A) Needs special education or mental health treatment; or

(B) Is at risk of becoming involved in the criminal justice system.

(c) Appropriate referrals for intervention for the behaviors identified under paragraph (b) of this subsection.

(2) Shall establish an application process for child care providers who wish to attend the program and may charge child care providers a fee for attending the program.

(3) May adopt any rules necessary to implement this section.

[Formerly 657A.490]

Note: 329A.490 and 329A.493 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329A.493 - Funds for training program.

[Formerly 657A.493]

Note: See note under 329A.490.



Section 329A.500 - Subsidy programs; rules.

(a) Subsidy recipients may be entitled to receive the subsidy for at least one year, regardless of changes in employment. Rules adopted by the department may provide for termination of subsidy eligibility for reasons other than changes in employment during the one-year period. Exit eligibility and copays must be structured to mitigate the financial impact of reduced subsidy support due to increased income.

(b) Subsidy recipients who are enrolled in coursework, as defined by the department by rule, may be entitled to receive the subsidy to enable the subsidy recipient to attend and participate in the coursework provided all other eligibility requirements are met.

(c) Persons who are self-employed may qualify for subsidy programs provided all other eligibility requirements are met.

(d) Subsidy recipients who voluntarily choose child care providers that meet minimum standards established under the tiered quality rating and improvement system implemented under ORS 329A.261 may qualify for lower copayments. A fair representation of the subsidy recipients who qualify for lower copayments must be persons with children who are from underserved racial, ethnic or minority populations. In addition, child care providers that meet specified minimum standards established under the tiered quality rating and improvement system may receive an enhanced reimbursement under the subsidy programs.

(e) Subsidy recipients must report a change of child care provider to the department during the period a subsidy is being received.

(2) The department shall work to meet federal recommendations for income eligibility and market access in regard to employment-related child care administered by the department.

[2015 c.698 §1]

Note: 329A.500 and 329A.505 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329A.505 - On-site inspections; federal law requirements.

(2) The Office of Child Care may, as a condition of finalizing the inspection, require improvements, corrections or other measures to ensure that the exempt child care provider complies with the requirements of federal law for exempt child care providers. [2015 c.698 §2]

Note: See note under 329A.500.

Note: Sections 4 and 5, chapter 698, Oregon Laws 2015, provide:

Sec. 4. The Early Learning Division, in consultation with the Department of Human Services, shall conduct a study regarding methods to incentivize parents to select exempt family child care providers as defined in ORS 329A.430 who have participated in the system of quality supports developed by the division under ORS 417.728 (5). [2015 c.698 §4]

Sec. 5. No later than September 15, 2016, the Early Learning Division shall report to the interim legislative committees on child welfare and child care on the development and implementation of the system of quality supports for exempt family child care providers pursuant to ORS 417.728 (5).

[2015 c.698 §5]



Section 329A.700 - Definitions for ORS 329A.700 to 329A.718.

(1)(a) "Child care provider" means a provider, for compensation, of care, supervision or guidance to a child on a regular basis in a center or in a home other than the child’s home.

(b) "Child care provider" does not include a person who is the child’s parent, guardian or custodian.

(2) "High quality child care" means child care that meets standards for high quality child care established or approved by the Early Learning Council.

(3) "Qualified contribution" means a contribution made by a taxpayer to the Office of Child Care for the purpose of promoting high quality child care, and for which the taxpayer will receive a tax credit certificate under ORS 329A.706.

(4) "Tax credit certificate" means a certificate issued by the Office of Child Care to a taxpayer to qualify the taxpayer for a tax credit under ORS 315.213.

[Formerly 657A.700; 2015 c.701 §21]

Note: 329A.700 to 329A.718 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 329A.703 - Program established; purposes.

(a) Allocate tax credit certificates to taxpayers that make qualified contributions to the Office of Child Care; and

(b) Distribute to child care providers moneys from qualified contributions and other contributions.

(2) The purposes of the program are to:

(a) Encourage taxpayers to make contributions to the Office of Child Care by providing a financial return on qualified contributions and by soliciting other contributions.

(b) Achieve specific and measurable goals for targeted communities and populations.

(c) Set standards for the child care industry concerning the cost of providing quality, affordable child care.

(d) Strengthen the viability and continuity of child care providers.

[Formerly 657A.703; 2015 c.701 §22]

Note: See note under 329A.700.



Section 329A.706 - Program implementation; tax credit certificates; rules.

(a) Adopt rules.

(b) Identify child care goals that are consistent with the purposes provided in ORS 329A.703 (2). The goals identified under this paragraph shall take into account state resources and needs.

(2)(a) The Office of Child Care shall issue tax credit certificates in the chronological order in which the contributions are received by the office. The office shall issue tax credit certificates to contributors until the total value of all certificates issued by the office for the calendar year equals $500,000. Each issued certificate shall state the value of the contribution being certified as eligible for the tax credit allowed under ORS 315.213.

(b) The Office of Child Care may not issue a tax credit certificate to a taxpayer to the extent the credit value to be certified, when added to the total credit value previously certified by the office under paragraph (a) of this subsection for the calendar year exceeds $500,000.

(c) The Office of Child Care shall send a copy of all tax credit certificates issued under this section to the Department of Revenue.

(d) Qualified contributions shall be deposited in the Child Care Fund.

(3) A taxpayer that receives a notice of denial of a tax credit certificate or that receives a tax credit certificate issued for an amount that is less than the amount contributed may request a refund for the amount contributed within 90 days of the denial or issuance of the certificate by the Office of Child Care. The Office of Child Care must send notice of a denial or changed amount and refund the amount for which a tax credit will not be granted within 30 days after receiving the request. The refund shall be made from the Child Care Fund.

(4) The Early Learning Council may establish by rule any other provisions required to implement the program established under ORS 329A.700 to 329A.718.

[Formerly 657A.706; 2015 c.701 §23]

Note: See note under 329A.700.



Section 329A.709 - Community agency selection.

(a) A prospective agency’s financial soundness, net worth, cash flow and accounting capacity to manage the tax credit program;

(b) A prospective agency’s demonstrated ability to serve low and moderate income families;

(c) The degree to which the governing board of the prospective agency is representative of the community in which the agency is located, has a low turnover rate of board members, has experience with financial matters and has a demonstrated history of collaboration with other community agencies; and

(d) The experience and expertise of the executive or managing officer and staff of the prospective agency in child care business management and small business development.

(2) The office shall select the community agency that, in the judgment of the office and based on the criteria set forth in subsection (1) of this section, will best serve the interests of the community for which it is selected.

[Formerly 657A.709]

Note: See note under 329A.700.



Section 329A.712 - Revenue distribution to child care providers; rules.

(2) Revenues shall be disbursed to child care providers consistent with rules adopted by the Early Learning Council.

(3) Distributions shall be made to child care providers in the proportion that the Office of Child Care determines by rule best promotes the provision of high quality child care in this state.

[Formerly 657A.712; 2015 c.701 §24]

Note: See note under 329A.700.



Section 329A.715 - Community agency duties; disbursement of moneys to child care providers.

(2) A selected community agency must:

(a) Coordinate an application process by which persons may apply to be participating providers;

(b) Enter into agreements with participating providers under which the duties and responsibilities of participating providers and the community agency are stated;

(c) Provide or coordinate required training for participating providers;

(d) Monitor participating providers, through visits to providers and otherwise;

(e) Oversee the process by which a participating provider verifies the income of a family and establishes the total child care fee charged to a family;

(f) Report on participating provider compliance with ORS 329A.718 and other applicable requirements to contributors and the Office of Child Care;

(g) Establish a maximum family income level for the region for purposes of the child care fee limitation to which participating providers are subject under ORS 329A.718 (1)(g); and

(h) Determine, consistently with rules adopted by the Early Learning Council, the amount of moneys to be disbursed to a participating provider based on the incomes of the families the provider serves, the child care fees the provider charges and the actual cost to the provider of providing quality, affordable child care.

(3)(a) A selected community agency must distribute to participating child care providers all moneys that are available to the agency as a result of the determination made by the Office of Child Care under ORS 329A.706 (1)(g). Each selected community agency shall distribute a substantial portion of the moneys to participating child care providers that are home-based businesses.

(b) Distributions shall be based on the actual costs of providing quality, affordable child care in the community for which distributions are being made, including training costs, operating costs and wages.

(4) For the purpose of making distributions to child care providers, a selected community agency shall identify child care providers in the community that meet the requirements of ORS 329A.718. The selected community agency may develop a process through which child care providers apply to receive distributions of moneys from contributions made by taxpayers.

[Formerly 657A.715]

Note: See note under 329A.700.



Section 329A.718 - Child care provider requirements; selection.

(a) If a home-based business, the provider must enter into an agreement with the community agency to continue to provide child care services for at least an additional two years.

(b) If a home-based business, the provider must serve at least two families that have incomes that are 85 percent or less of the median income for the region. If a center, at least 25 percent of the families the provider serves must have incomes that are 85 percent or less of the median income for the region.

(c) The provider must accept children for whom child care is paid for through a Department of Human Services subsidy.

(d) The provider and the employees of the provider must provide high quality child care.

(e) The provider, if the provider is an individual, and the employees of the provider must comply with Early Learning Council rules and requirements for registration or certification.

(f) The provider must maintain adequate liability insurance, financial records and parent policies and contracts, and permit the selected community agency to conduct visits.

(g) For care provided to children of families whose income does not exceed the level established by the selected community agency under ORS 329A.715 (2)(g), the provider must agree to limit the total child care fees charged to a family to a percentage established by the Early Learning Council by rule.

(2) In selecting participating child care providers, selected community agencies must give preference to providers that provide child care to low and moderate income families.

[Formerly 657A.718]

Note: See note under 329A.700.



Section 329A.990 - Criminal penalty.

[Formerly 657A.990]



Section 329A.992 - Suspension; revocation; civil penalty; rules; deposit into Child Care Fund.

(a) Any of the provisions of ORS 329A.030 and 329A.250 to 329A.450;

(b) The terms and conditions of a certification or registration issued under ORS 329A.030 and 329A.250 to 329A.450; or

(c) Any rule of the Early Learning Council adopted under ORS 329A.030 and 329A.250 to 329A.450.

(2) The Early Learning Council shall adopt by rule a schedule establishing the civil penalties that may be imposed under this section. The schedule must provide for categories of violations for which a penalty may be imposed, including "nonserious" and "serious" to be defined by the council by rule under ORS 329A.260.

(3) The office must issue a written warning for a nonserious or serious violation before assessing a civil penalty under this section. The written warning must prescribe a reasonable time in which to correct a violation.

(4) The office may not impose a civil penalty of more than $100 for a first violation.

(5) The office may not impose a civil penalty for a subsequent violation that exceeds the penalty imposed for the previous violation by more than $100. Penalties imposed under this subsection may not exceed $500 per violation, or $1,000 total for multiple violations per quarter.

(6) Notwithstanding any other provision of this section, the maximum civil penalty that may be imposed:

(a) For violation of ORS 329A.330 by a registered family child care home provider is $100.

(b) For violation of ORS 329A.280 by an operator of a child care facility that is not a child care center is $200.

(c) For violation of ORS 329A.280 by an operator of a child care facility that is a child care center is $500.

(7) A civil penalty imposed under this section may be remitted or reduced upon such terms and conditions as the office considers proper and consistent with the public health and safety.

(8) All moneys received under this section shall be deposited in the Child Care Fund established under ORS 329A.010 (4) and may be used for the administration of ORS 181A.200, 329A.030 and 329A.250 to 329A.450.

[Formerly 657A.992]

Note: 329A.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 330 - Boundary Changes; Mergers

Section 330.003 - "Merger" and "school district" defined for chapter.

(1)(a) "Merger" includes any alteration, annexation, merger, consolidation, lengthening the course of study or other change under ORS 330.090 to 330.107, 334.710 to 334.770 and 335.490 to 335.505.

(b) "Merger" includes only those proceedings in which the entire territory of an involved school district is merged. The permanent rate limit for operating taxes for a school district after merger shall be the rate that would produce the same operating tax revenue as the school districts prior to merger would have cumulatively produced in the year of merger if the merger, not taking into account any applicable statutory rate limit, had not occurred.

(2) "School district" means a taxing district providing public elementary or secondary education, or any combination thereof, within this state, and specifically includes a component school district of an education service district that levies taxes for its component school districts and the education service district itself. "School district" does not include any other education service district.

[1989 c.629 §1; 1993 c.18 §89; 1993 c.270 §67; 1993 c.784 §21; 1995 c.611 §1; 1997 c.541 §371; 2001 c.695 §36; 2003 c.226 §§10,11]



Section 330.005 - Division of state into school districts; definitions for school laws.

(2) For purposes of the school laws of this state, unless the context requires otherwise:

(a) "School district" includes a common school district, a joint school district and a union high school district.

(b) "Common school district" means a school district, other than a union high school district, formed primarily to provide education in all or part of kindergarten through grade 12 to pupils residing within the district.

(c) "Joint school district" means a common or union high school district with territory in more than one county.

(d) "Union high school district" means a school district, other than a common school district, that is responsible for education in high school grades but not in primary grades, formed in accordance with ORS 335.210 to 335.485 (1963 Replacement Part).

(e) "Governing body of the county" means the county court, the board of county commissioners or the unit of government designated by the county charter to exercise the power or duty prescribed in the section in which the term occurs.

(f) "Most populous district" means the school district that has the largest number of pupils in average daily membership, as defined in ORS 327.006.

[1965 c.100 §71; 1971 c.513 §86; 1989 c.819 §1a; 1991 c.167 §5; 1991 c.586 §1; 2003 c.226 §12]



Section 330.010



Section 330.020



Section 330.030



Section 330.040



Section 330.050



Section 330.060



Section 330.080 - Composition, purpose and organization of district boundary board.

(2) The district boundary board shall have jurisdiction over all school districts in the county and over all joint districts, the administrative offices of which are in the county.

(3) The district boundary board shall make alterations and changes in the school districts in the manner specified by law. The board shall maintain a record showing the boundaries and numbers of the districts in the county based on records in the office of the county assessor.

[Formerly 329.710; 1965 c.100 §72; 1989 c.819 §2; 2011 c.391 §1]



Section 330.085



Section 330.090 - Mergers.

(a) The school district fails to maintain and operate a school for one year without approval of the State Board of Education;

(b) The school district is in a county with 35,000 or less population and has an average daily membership of fewer than six children for each of two successive years, as certified by the Superintendent of Public Instruction; or

(c) The school district is in a county with more than 35,000 population and has an average daily membership of fewer than 18 children for each of two successive years, as certified by the Superintendent of Public Instruction.

(2) The order of the district boundary board shall take effect as provided in ORS 330.103.

(3) Subject to the provisions of ORS 330.092 to 330.101, the district boundary board on the request of the district school boards of the affected districts or on petition of five percent or 500 electors of each affected district, whichever is less, shall merge smaller districts into larger districts or change the boundaries of common or union high school districts.

(4) No boundary change or merger shall be made which results in a school district having fewer than 20 children of school age on the date the change or merger becomes effective.

(5) No boundary change or merger shall be made which results in a school district that consists of noncontiguous areas.

(6) If the district boundary board fails to follow the time schedules prescribed in ORS 330.107 or to approve a request or petition under subsection (3) of this section, the district school boards of the affected school districts or the petitioners may appeal to the State Board of Education to order the proposed boundary change or merger. The state board shall order the change or merger and shall direct the district boundary board to perform the duties described in ORS 330.101 in the same manner as if the district boundary board had ordered the boundary change or merger.

(7) As used in this section, "affected district" includes:

(a) Two or more districts providing education in kindergarten and grades 1 through 12 involved in the merger.

(b) All component school districts, not including any split school districts, as defined in ORS 335.482, and the union high school district if merger procedures are used for the unification of the union high school district and its component districts.

(c) The union high school district and the component school districts, not including split school districts, in a secession from the union high school district by one or more of the component districts and the unified district they wish to join.

(d) Two or more districts offering education in kindergarten and grades 1 through 6 or 8 that would create a split school district by merger and the union high school district and the component school districts of the union high school district.

[1963 c.282 §13(1), (8); 1965 c.100 §73; 1967 c.298 §1; 1969 c.235 §1; 1979 c.256 §1; 1985 c.364 §1; 1989 c.491 §14; 1989 c.819 §3; 1991 c.167 §7; 1993 c.112 §2; 1993 c.329 §1]



Section 330.092 - Basis for boundary changes.

(1) Pursuant to ORS 330.090 (1) or (3).

(2) By a vote of the people pursuant to the lengthening of the course of study under ORS chapter 335.

(3) By the mutual consent of the district school boards of the two or more affected districts in the manner prescribed in ORS 330.080 to 330.107.

(4) On a request for change or merger proposal submitted to the district boundary board by electors of the affected districts in the manner prescribed in ORS 330.080 to 330.107.

[1989 c.819 §1; 1991 c.167 §8; 2003 c.226 §13]



Section 330.095 - Request or petition for change or merger; content.

(a) Be directed to the district boundary board of the county or counties having jurisdiction over the affected school districts;

(b) Contain the names and numbers of districts affected by the change;

(c) Contain a concise statement of the type of change requested and, if only a portion of the school district is involved, contain a legal description thereof; and

(d) If a petition of electors from affected districts is involved, contain the signatures and residence addresses or mailing addresses of the petitioners and the names of the school districts in which they reside.

(2) If a merger is requested or petitioned, the request or petition shall also contain proposals for distribution of debt.

(3) When any proposed boundary change or merger affects school districts under the jurisdiction of different district boundary boards, the proposed change or merger shall first be acted upon by the district boundary board of the county in which lies the most populous district, and must be submitted to the district boundary board of the other affected county or counties.

(4) Any proposed merger may contain a recommendation that the new district retain the same name and number as the most populous school district in the merger or a recommendation for a new name for the district and a request that the number of members of the district school board be increased to seven members.

[1963 c.282 §13(2); 1965 c.100 §74; 1967 c.328 §1; 1989 c.819 §4; 1991 c.167 §9; 1993 c.136 §2; 1999 c.21 §63; 2005 c.209 §16; 2011 c.313 §8]



Section 330.100



Section 330.101 - Notice; order; remonstrance; election.

(2) If a remonstrance petition on a proposed change or merger signed by at least five percent or at least 500, whichever is less, of the electors of a school district affected by the proposed change or merger is filed with the district boundary board within 20 days after the date of the order to effect the proposed change or merger, and when all district boundary boards have acted on the change or merger as provided in ORS 330.095 (3), the board shall submit the question of the proposed change or merger to the electors of each affected school district from which a remonstrance petition was filed, with the district boundary board acting as the district elections authority on behalf of the school districts. Separate elections shall be held in sequence in the districts from which remonstrance petitions have been filed, commencing with the least populous district and progressing in order of population to the most populous district. If the majority of votes in each election favor the change or merger, an election shall be held in the next most populous district. The cost of an election on a proposed boundary change or merger shall be prorated between or among the district school boards involved in accordance with ORS 255.305.

(3) If the majority of votes cast in any affected district oppose the change or merger, the change or merger shall be defeated, and the same or a substantially similar change or merger shall not be ordered until 12 months have elapsed from the date of the election at which the change or merger was defeated, unless otherwise required by law. If the vote is favorable in all remonstrating districts, the district boundary board shall declare the change or merger effective as provided in ORS 330.103 and issue an order without further elections.

(4) For any school district merger that is initiated as described in ORS 327.106 (2)(b), no remonstrance petition or election shall be allowed.

(5) When a unified elementary district with an average daily membership of greater than 50 that has, prior to the merger, paid tuition for the majority of its high school students to attend an out-of-state high school merges with a district that provides education in kindergarten and grades 1 through 12, the following shall apply after the merger:

(a) The students who reside in the former unified elementary district shall be authorized to attend the out-of-state high school that the majority of the high school students of the unified elementary district were attending during the 1992-1993 school year;

(b) The merged district shall pay tuition for the students described in paragraph (a) of this subsection but not in an amount greater than the district’s average expenditure for high school students; and

(c) The parents of a student who wish the student to attend the out-of-state high school must agree to pay the difference, if any, between what the district is authorized to pay as tuition under paragraph (b) of this subsection and the amount of tuition charged by the out-of-state high school.

[1965 c.100 §76 (330.101 enacted in lieu of 330.100); 1965 c.244 §1; 1965 c.621 §5; 1967 c.313 §1; 1967 s.s. c.8 §4; 1975 c.326 §3; 1979 c.772 §19; 1983 c.83 §48; 1983 c.284 §10; 1983 c.350 §140; 1985 c.364 §2; 1989 c.819 §5; 1991 c.13 §1; 1991 c.167 §10; 1993 c.136 §3; 1993 c.329 §2; 1997 c.521 §14; 2005 c.209 §17; 2011 c.704 §12]



Section 330.103 - Effective date of change or merger; administration and operation until end of fiscal year; rights of electors.

(a) Occurs on or after July 1 and prior to March 31, the change or merger shall take effect May 31 following the declaration or election.

(b) Occurs between March 31 and June 30, inclusive, the change or merger shall take effect May 31 of the following year.

(2) Districts subject to the boundary changes or mergers under this section shall, for the purposes of administration and operation, continue to operate separately until the end of the fiscal year in which the boundary changes or mergers are effective. No additional audit shall be necessary.

(3) Notwithstanding the effective dates specified in subsection (1) of this section, electors shall be entitled to vote in any school elections affecting the school district in which they will reside when the boundary change or merger takes effect, including voting on candidates to serve on the district school board and on taxes to be levied after the effective date of the boundary change or merger if the electors are eligible to vote in the district in which the electors reside prior to the change or merger. Notwithstanding ORS 332.018, such electors shall be eligible to be candidates for the district school board, to serve thereon and to serve on the budget committee if the electors are eligible to be candidates or budget committee members in the district in which the electors reside prior to the change or merger.

[1967 s.s. c.8 §2; 1973 c.501 §3; 1989 c.819 §8; 1991 c.167 §11]



Section 330.105



Section 330.106 - Action by board pending effective date of change.

[1967 s.s. c.8 §3; 1991 c.167 §12]



Section 330.107 - Time for boundary board action; extension.

[1965 c.621 §2; 1979 c.256 §2; 1983 c.83 §49; 1989 c.819 §9]



Section 330.110



Section 330.113 - Effect of change.

(a) Unless the district school boards or the petitioners requesting the merger recommend that the enlarged school district retain the same name and number which was previously assigned to the most populous district included in the merger, the district boundary board shall give the enlarged district the new name recommended under ORS 330.095, and the county assessor shall assign a new number that has not previously been used. However, if the boundaries of the enlarged school district are the same as the boundaries of the county, the official name of the enlarged school district shall be ______ (name of county) County School District.

(b) The school districts included in the merger shall become identified with the newly named district or the most populous district.

(c) The employees of the component districts shall be considered to be employees of the enlarged district, which shall succeed the other districts in such merger as a party to their respective contracts of employment.

(d) No school district employee shall be deprived of seniority or accumulated sick leave solely because the duties of the employee have been assumed or acquired by another school district as a result of a merger or boundary change.

(2) The board of directors of the most populous district shall constitute the board of directors of the enlarged district and the terms of all other directors of component districts shall expire on the effective date of the merger except that the number of directors may be increased to seven members.

(3) All real and personal property belonging to the districts within the enlarged district shall become the property of the enlarged district.

(4) When a petition or request for a merger of school districts contains proposals for distribution of debt as provided in ORS 330.095 and the district boundary board in the manner provided in ORS 330.101 declares such merger effective, the district school board of the enlarged district is authorized to levy taxes in conformity with such proposals.

(5) Notwithstanding ORS 328.555, school districts requesting a boundary change in response to chapter 393, Oregon Laws 1991, shall, as part of the boundary change request under ORS 330.092, provide for the distribution of existing debt, if any.

[Formerly 330.300; 1973 c.522 §1; 1989 c.819 §10; 1991 c.167 §13; 1993 c.329 §3; 1999 c.21 §64; 2011 c.313 §9]



Section 330.115



Section 330.120



Section 330.123 - Division of assets and liabilities.

(2) In case of failure to agree within 20 days from the time the district boundary board issues its order, the matter shall be decided by a board of arbitrators. The board of arbitrators shall consist of one member appointed by each of the boards of the school districts affected and an additional member appointed by the other appointees.

(3) In the event any such district school board fails to appoint an arbitrator within 30 days, the Superintendent of Public Instruction shall appoint such arbitrator. In the event the arbitrators selected fail to appoint the additional arbitrator within 30 days after the appointment of the arbitrator last appointed, the Superintendent of Public Instruction shall notify the judge of the circuit court senior in service of the county in which the administrative office of the most populous school district is located. Within 10 days after receiving such notice, the judge shall appoint the additional arbitrator.

(4) Each member of the board of arbitrators shall be entitled to the sum of $20 per day for each day’s service, and necessary traveling expenses, while sitting in the official capacity of the member. Expenses thus incurred shall be equally apportioned among the districts concerned.

(5) A party to an arbitration under this section may seek confirmation, vacation, modification or correction of the arbitrator’s decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710.

(6) Assets include all school property and moneys belonging to the district at the time of the division. Liabilities include all debts for which the respective districts in their corporate capacities are liable at the time of division. In determining the assets, school property shall be estimated at its real market value. The assets and liabilities shall be divided between the districts in proportion to the last assessed value of the real and personal property. The district retaining the real property shall pay the other districts concerned such sums as are determined in accordance with the provisions of this section. All funds to be apportioned during the current school year, after such division, shall be made in proportion to the resident average daily membership of the districts divided, as shown by the report of such districts for the period ending the preceding June 30 as certified by the districts to the administrative office of the county.

[Formerly 330.050; 1971 c.294 §7; 1979 c.772 §20; 1991 c.167 §14; 2003 c.598 §39]



Section 330.125



Section 330.130



Section 330.133 - Effect of boundary change on electors.

[Formerly 331.060 and then 332.142]



Section 330.135



Section 330.140



Section 330.145



Section 330.150



Section 330.155



Section 330.170



Section 330.190



Section 330.200



Section 330.210



Section 330.220



Section 330.230



Section 330.240



Section 330.250



Section 330.260



Section 330.270



Section 330.280



Section 330.290



Section 330.300



Section 330.310



Section 330.400 - Notice by publication requirements.

[Formerly 330.635]



Section 330.425



Section 330.430



Section 330.435



Section 330.505



Section 330.510



Section 330.515



Section 330.520



Section 330.523



Section 330.526



Section 330.528



Section 330.530



Section 330.533



Section 330.535



Section 330.540



Section 330.543



Section 330.545



Section 330.547



Section 330.550



Section 330.552



Section 330.555



Section 330.557



Section 330.560



Section 330.565



Section 330.570



Section 330.575



Section 330.580



Section 330.585



Section 330.587



Section 330.590



Section 330.595



Section 330.598



Section 330.600



Section 330.601



Section 330.603



Section 330.605



Section 330.607



Section 330.609



Section 330.610



Section 330.620



Section 330.625



Section 330.630



Section 330.632



Section 330.635



Section 330.640



Section 330.645



Section 330.650



Section 330.660



Section 330.665



Section 330.667



Section 330.670



Section 330.680



Section 330.690



Section 330.700



Section 330.710



Section 330.720



Section 330.730



Section 330.740



Section 330.750



Section 330.760



Section 330.765



Section 330.770



Section 330.772



Section 330.775



Section 330.780



Section 330.790



Section 330.800



Section 330.990






Chapter 331 - (Former Provisions)

Section 331.002



Section 331.005



Section 331.010



Section 331.015



Section 331.020



Section 331.025



Section 331.030



Section 331.035



Section 331.040



Section 331.045



Section 331.050



Section 331.060



Section 331.080



Section 331.085



Section 331.090



Section 331.095



Section 331.097



Section 331.102



Section 331.105



Section 331.106



Section 331.110



Section 331.115



Section 331.120



Section 331.130



Section 331.140



Section 331.150



Section 331.160



Section 331.170



Section 331.180



Section 331.310



Section 331.320



Section 331.330



Section 331.340



Section 331.350



Section 331.360



Section 331.410



Section 331.420



Section 331.425



Section 331.426



Section 331.430



Section 331.435



Section 331.440



Section 331.445



Section 331.450



Section 331.455



Section 331.465



Section 331.510



Section 331.520



Section 331.530



Section 331.540



Section 331.550



Section 331.990






Chapter 332 - Local Administration of Education

Section 332.002 - Definitions for chapter.

(1) "District school board" means the board of directors of a common school district or a union high school district.

(2) "School district" means a common or union high school district.

[1965 c.100 §126; 1983 c.350 §167]



Section 332.005 - Directors as district school board; oath.

(2) Directors must qualify by taking an oath of office before assuming the duties of office.

[1965 c.100 §127; 1983 c.350 §168; 1983 c.379 §5]



Section 332.010



Section 332.011 - Number of directors of districts under 300,000.

[1965 c.100 §129 (enacted in lieu of 332.010); 1965 c.243 §1; 1967 c.605 §14; 1971 c.47 §1; 1975 c.770 §13a; 1991 c.167 §20; 1993 c.45 §36; 1993 c.329 §4; 1997 c.521 §16]



Section 332.012 - Method for increasing number of board members.

(a) May submit the question to the electors of the school district; or

(b) Shall submit the question to the electors of the school district when a petition is filed as provided in this section.

(2) Subject to ORS 332.118, a petition filed under this section shall be prepared, circulated and filed as provided for an initiative petition in ORS 255.135 to 255.205.

[1997 c.521 §18]



Section 332.015 - Number of directors of districts of 300,000 or more.

[1965 c.100 §131 (enacted in lieu of 332.077); 1967 c.605 §15; 1973 c.796 §41; 1975 c.770 §16]



Section 332.016 - Employees ineligible to serve as directors; exception.

(2) A person who is an employee of a public charter school may not serve as a member of the district school board of the district in which the public charter school that employs the person is located.

(3) Notwithstanding subsection (1) or (2) of this section, a person who is an employee of a school district or a public charter school may serve as a member of the district school board for the district by which the employee is employed or the district in which the public charter school that employs the person is located if:

(a) The person is employed by the district or public charter school as a substitute school bus driver; and

(b) The district has an average daily membership (ADM), as defined in ORS 327.006, of 50 or less.

(4) A district school board member who was eligible to serve on a district school board under subsection (3) of this section at the beginning of the member’s term of office may continue to serve on the board for the remainder of the member’s term of office regardless of any change to the ADM of the district.

[Formerly 331.085; 2001 c.810 §1; 2005 c.93 §1]



Section 332.017



Section 332.018 - Term of office; qualifications; expenses.

(2) No person shall be eligible to serve as director unless the person is an elector of the district and has resided therein for the period of one year immediately preceding the election or appointment.

(3) No director shall receive any compensation for services as director other than reimbursement for reasonable and necessary expenses actually incurred on school business.

[1975 c.770 §13; 1983 c.350 §168a; 1983 c.379 §6]



Section 332.019



Section 332.020



Section 332.030 - Vacancy in office of director.

(a) The death or resignation of the incumbent.

(b) When an incumbent is removed from office or the election of the incumbent thereto has been declared void by the judgment of any court.

(c) Subject to the provisions of subsections (2) and (3) of this section, when an incumbent ceases to be a resident of the district or zone from which nominated.

(d) When an incumbent ceases to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause.

(e) When an incumbent ceases to discharge the duties of office for four consecutive months for any reason.

(f) When an incumbent is recalled.

(2) A director of a union high school board who changes the director’s permanent residence from one component common school district to another component common school district in which another director resides shall continue to serve as director to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was elected. If the term to which the director was elected expires June 30 next following the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election.

(3) A director of a common school district nominated from a zone who changes the director’s permanent residence from one zone to another zone in which another director resides shall continue to serve as director to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was elected. If the term to which the director was elected expires June 30 next following the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election.

(4) When a vacancy is declared under subsection (1)(a), (b) or (d) to (f) of this section, the remaining member or members of the board shall meet and appoint a person to fill the vacancy. The person must satisfy the eligibility requirements under ORS 332.018 and, if the district is zoned, reside in the zone in which the vacancy occurs. A director appointed under this subsection shall serve to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was appointed. If the term to which the director was appointed expires June 30 next following the election of the successor, the successor shall be elected to a full term. In any case, the successor shall take office July 1 next following the election.

(5) If the offices of a majority of the directors of any district are vacant at the same time, the education service district board, or if there is none, the governing body of the county shall appoint persons to fill the vacancies. The persons must satisfy the eligibility requirements under ORS 332.018 and, if the district is zoned, reside in the zones in which the vacancies occur. If the vacancies occur in a joint district that is not included in an education service district, the governing body of the county containing the greater portion of the pupils in average daily membership shall appoint the directors. Each director appointed under this subsection shall serve to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was appointed. If the term to which the director was appointed expires June 30 next following the election of the successor, the successor shall be elected to a full term. In any case, the successor shall take office July 1 next following the election.

[Amended by 1955 c.234 §4; 1961 c.281 §2; 1965 c.100 §133; 1967 c.605 §16; 1969 c.202 §5; 1973 c.796 §42; 1975 c.770 §18; 1981 c.173 §50; 1983 c.350 §169a; 1983 c.379 §7; 1985 c.808 §79; 1999 c.215 §1; 2003 c.576 §434; 2005 c.209 §19]



Section 332.040 - Officers; term.

[Amended by 1957 c.634 §2; 1961 c.281 §3; 1965 c.100 §134; 1993 c.45 §38; 2001 c.226 §1]



Section 332.045 - Board meetings.

[Formerly 332.410; 1965 c.100 §135; 1975 c.770 §19]



Section 332.050



Section 332.055 - Quorum; transaction of business.

[Formerly 332.420; 1965 c.100 §136; 1973 c.725 §1; 1975 c.770 §20]



Section 332.057 - Duties to be performed at meetings on record.

[Formerly 332.060 and then 332.108; 1993 c.45 §39]



Section 332.060

[Renumbered 332.108 and then 332.057]



Section 332.061 - Hearing to expel minor students or to examine confidential medical records; exceptions to public meetings law.

(1) Any hearing held by a district school board or its hearings officer on any of the following matters shall be conducted in executive session of the board or privately by the hearings officer unless the student or the student’s parent or guardian requests a public hearing:

(a) Expulsion of a minor student from a public elementary or secondary school.

(b) Matters pertaining to or examination of the confidential medical records of a student, including that student’s educational program.

(2) If an executive session is held by a district school board or a private hearing is held by its hearings officer under this section, the following shall not be made public:

(a) The name of the minor student.

(b) The issue, including a student’s confidential medical records and that student’s educational program.

(c) The discussion.

(d) The school board member’s vote on the issue.

(3) The school board members may vote in an executive session conducted pursuant to this section.

[1975 c.276 §1; 1987 c.841 §1]



Section 332.065



Section 332.070

[Renumbered 332.255]



Section 332.072 - Legal status of school districts.

[1965 c.100 §139]



Section 332.075 - Powers of board; rules.

(a) Fix the days of the year and the hours of the day when schools shall be in session.

(b) Adopt textbooks and other instructional materials as provided in ORS 337.120 and 337.141 and courses of study for the use of such schools as provided in ORS 336.035.

(c) Authorize the use of the schools for purposes of training students of an approved educator preparation provider, as defined in ORS 342.120, and for such purposes may enter into contracts with the approved educator preparation provider on such terms as may be agreed upon. Such contracts as they relate to student teachers shall have the same effect and be subject to the same regulations as a contract between a licensed teacher and a district school board.

(d) Develop and operate with other school districts or community college districts secondary career and technical education programs for pupils of more than one district and fix by agreement the duration of the district’s obligation to continue such activity, subject to the availability of funds therefor.

(e) Authorize the school district to be a member of and pay fees, if any, to any voluntary organization that administers interscholastic activities or that facilitates the scheduling and programming of interscholastic activities.

(f) Accept money or property donated for the use or benefit of the school district and, consistent with the laws of this state, use such money or property for the purpose for which it was donated.

(g) Enter into an approved written agreement with the governing body of a federally recognized Native American tribe in Oregon to allow the use of a mascot that represents, is associated with or is significant to the Native American tribe entering into the agreement. An agreement entered into under this paragraph must:

(A) Describe the acceptable uses of the mascot;

(B) Comply with rules adopted by the State Board of Education that:

(i) Are adopted after consultation with the federally recognized tribes in Oregon pursuant to ORS 182.164 (3); and

(ii) Prescribe the requirements for approval; and

(C) Be approved by the State Board of Education, which the board must provide if the agreement meets the requirements of this paragraph and the rules adopted under this paragraph.

(2) All contracts of the school district must be approved by the district school board before an order can be drawn for payment. If a contract is made without the authority of the district school board, the individual making such contract shall be personally liable.

(3) Notwithstanding subsection (2) of this section, a district school board may, by resolution or policy, authorize its superintendent or the superintendent’s designee to enter into and approve payment on contracts for products, materials, supplies, capital outlay, equipment and services that are within appropriations made by the district school board pursuant to ORS 294.456. A district school board may not authorize its superintendent or the superintendent’s designee under this subsection to enter into and approve payment on contracts that are collective bargaining agreements or service contracts that include the provision of labor performed by employees of the school district. [Formerly 332.440; 1965 c.100 §140; 1967 c.67 §25; 1967 c.200 §5; 1969 c.311 §1; 1973 c.270 §1; 1975 c.459 §2; 1975 c.770 §21; 1977 c.783 §1; 1987 c.404 §3; 1993 c.45 §41; 1999 c.215 §2; 2001 c.461 §7; 2009 c.94 §5; 2011 c.313 §18; 2014 c.43 §1; 2015 c.245 §41; 2015 c.647 §2]

Note: Section 2, chapter 43, Oregon Laws 2014, provides:

Sec. 2. The State Board of Education must adopt the rules described in ORS 332.075 (1)(g) not later than January 1, 2017.

[2014 c.43 §2]



Section 332.077



Section 332.080



Section 332.085



Section 332.090



Section 332.100



Section 332.105 - General duties of board.

(a) To cause to be used in the district state blanks, registers and other forms, whenever supplied and required by the state.

(b) To perform such other duties as the wants of the district may from time to time demand.

(2) The district school board may participate in the activities of and may become members of associations of school boards. When provided for in an approved school district budget, the board may pay from school district funds annual dues to such association.

[Formerly 332.050; 1965 c.100 §141; 1967 c.326 §1; 1969 c.541 §2]



Section 332.107 - Rules for school government.

[Formerly 336.030; 1993 c.45 §42]



Section 332.108



Section 332.110

[Renumbered 332.145]



Section 332.111 - Auxiliary services.

[1967 c.200 §2; 1969 c.218 §1; 1993 c.45 §43; 2009 c.595 §207]



Section 332.114 - Issuance of diplomas to veterans.

(2) A representative of a deceased person who meets the requirements under subsection (3) of this section may request a school district to issue a high school diploma on behalf of the deceased person if the deceased person resided within the boundaries of the school district at the time of death or was a resident of this state at the time of death and attended a high school of the school district.

(3) Notwithstanding the requirements for a high school diploma established under ORS 329.451 and by the State Board of Education and school districts, a school district that receives a request under subsection (1) or (2) of this section shall issue a high school diploma to a person if the person:

(a) Attended a high school before serving in the Armed Forces of the United States;

(b) Did not graduate from a high school because the person was serving in the Armed Forces of the United States;

(c) Was discharged or released under honorable conditions from the Armed Forces of the United States;

(d) Served in the Armed Forces of the United States as described in subsection (4) of this section; and

(e)(A) Has received a General Educational Development (GED) certificate;

(B) Has received a post-secondary degree from a community college, public university listed in ORS 352.002 or other generally accredited institution of higher education; or

(C) Has received a minimum score on the Armed Services Vocational Aptitude Battery (ASVAB), as established by the Oregon Military Department.

(4) The provisions of subsection (3) of this section apply to a person who:

(a) Served in the Armed Forces of the United States at any time during:

(A) World War I;

(B) World War II;

(C) The Korean Conflict; or

(D) The Vietnam War;

(b) Served in the Armed Forces of the United States and was physically present in:

(A) Operation Urgent Fury (Grenada);

(B) Operation Just Cause (Panama);

(C) Operation Desert Shield/Desert Storm (the Persian Gulf War);

(D) Operation Restore Hope (Somalia);

(E) Operation Enduring Freedom (Afghanistan); or

(F) Operation Iraqi Freedom (Iraq); or

(c) Served in the Armed Forces of the United States in an area designated as a combat zone by the President of the United States.

[2003 c.182 §1; 2005 c.515 §1; 2005 c.827 §2; 2007 c.858 §32; 2011 c.637 §112]

Note: 332.114 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 332.115



Section 332.118 - Election laws applicable; duties of Secretary of State; requirements for petitioners.

(a) The nomination and election of school directors.

(b) The conduct of all school district elections.

(2) ORS 249.865 to 249.877 govern the recall of school board members.

(3) The Secretary of State has supervising authority over all elections conducted by school districts and over elections conducted by a district boundary board.

(4) A petition for a proposed change or merger under ORS 330.095, a remonstrance petition under ORS 330.101, a petition for zoning under ORS 332.128 or a petition to lengthen the course of study under ORS 335.495 may not be circulated for signatures until the prospective petition has been filed with the county clerk. The prospective petition must designate the names and residence addresses of not more than three persons as chief petitioner. The authority of the Secretary of State and the application of the election laws commence when the prospective petition is filed with the county clerk. The filing of the prospective petition is to be treated like a prospective petition for an initiative, referendum or recall. Except as otherwise provided in ORS 330.080 to 330.113, ORS chapter 255 applies to the procedures applicable to petitions described in this subsection and the elections held on the petitions.

[Formerly 331.002; 1993 c.136 §1; 2011 c.391 §2; 2013 c.1 §28]



Section 332.120

[Renumbered 332.165]



Section 332.122 - Nomination of directors; qualifications.

(a) At large by position number by the electors of the district.

(b) By zone by electors of zones, if zoning is approved by the electors under ORS 332.128.

(2) A person shall be nominated as a candidate for director by filing a petition for nomination or a declaration of candidacy under ORS 255.235.

(3) If a candidate is nominated by petition, the petition:

(a) If the candidate is nominated from a zone, must be signed by the electors of the zone.

(b) If the candidate is nominated at large, must be signed by the electors of the district.

(4) A candidate for school director must be an elector registered in the district. If the district is zoned and the candidate seeks nomination from a zone, the candidate also must be a resident of that zone.

[1983 c.284 §1; 1983 c.350 §161c; 1987 c.7 §3]



Section 332.124 - Election at large unless zoned; plurality in zones; reelection from zones; procedure when no nominee to fill zone vacancy; duration of appointments.

(2) In a district in which directors are elected from zones:

(a) The candidate for the office of director in each zone who receives the plurality of the votes shall be elected.

(b) At the expiration of each director’s term of office, a successor shall be elected from the same zone.

(3) In the event that no person from the same zone is nominated under ORS 332.122 as a candidate for the vacant office of director by the school district election filing deadline or is elected as a write-in candidate at the subsequent school district election, or in the event that an office of director becomes vacant at midterm, the district school board shall fill the vacancy as follows:

(a) The board shall advertise the vacancy for a 20-day period in an attempt to find an eligible resident from the same zone to fill the vacancy. If one or more eligible residents declare interest in the vacant office, the school district board shall appoint one of the eligible residents to fill the vacant office until June 30 following the next regular school district election.

(b) If, after 20 days of advertising the vacancy, no eligible resident from the same zone declares interest in the vacant office, the school district board shall appoint one of the eligible residents from the district at large to fill the vacant office until June 30 following the next regular school district election.

(c) Offices filled in the manner described in paragraphs (a) and (b) of this subsection shall become vacant on June 30 following the next regular school district election. Nomination of candidates for vacant offices shall occur as provided under ORS 332.122.

[Formerly 331.090; 1993 c.150 §1]



Section 332.125



Section 332.126 - Election from zones.

(2) At any time after a district school board decides that directors shall be elected by zone:

(a) The district school board may rescind the decision and provide that the directors who are nominated by zone shall be elected at large.

(b) Zones may be abolished pursuant to ORS 332.128.

[1983 c.284 §3a; 1993 c.45 §44]



Section 332.128 - Establishing zones for purpose of nominating directors.

(2) The district school board:

(a) May submit the question on its own resolution; or

(b) Shall submit the question when a petition is filed as provided in this section.

(3) The requirements for preparing, circulating and filing a petition under this section are subject to ORS 332.118 and shall be as provided for an initiative petition in ORS 255.135 to 255.205.

(4) If the proposal to create zones in a district includes a combination of nomination of candidates from and by zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition or the order of the board.

(5) A district that has been zoned under this section may abolish zones in the same manner as they were established.

[Formerly 331.095; 1993 c.45 §45; 1993 c.136 §4; 1997 c.521 §15]



Section 332.130



Section 332.132 - Zoning process.

[Formerly 331.097]



Section 332.134 - Reelection after zoning.

(2) Any vacancy occurring on a school board before all zones are represented thereon shall be filled from among residents in an unrepresented zone, the zone to be determined by the board by lot.

[Formerly 331.102]



Section 332.135



Section 332.136 - Election of directors by position numbers.

(2) At the first organizational meeting of the board following formation of the district, the chairperson of the board shall assign a position number to each office on the board. The chairperson shall certify the number assigned to the director holding that position and shall file one copy of the certification in the records of the district.

(3) This section applies to the following districts that are not zoned:

(a) Common school districts;

(b) Union high school districts; and

(c) Education service districts.

[Formerly 331.105]



Section 332.138 - Election of directors; term.

[Formerly 331.120; 1995 c.258 §3]



Section 332.140



Section 332.142

[Formerly 331.060; renumbered 330.133 in 1993]



Section 332.145



Section 332.150



Section 332.155 - Land; buildings; lease-purchase agreements; equipment and services.

(1) May furnish, equip, repair, lease, purchase and build schoolhouses, including high schools, junior high schools, career and technical education schools, gymnasiums, houses for teachers and other employees and like buildings, and locate, buy and lease lands for all school purposes. Leases authorized by this subsection include lease-purchase agreements under which the district may acquire ownership of the leased property at a nominal price. Leases and lease-purchase agreements may be for a term of up to 30 years.

(2) May contract for the removal or containment of asbestos substances in school buildings and for repairs made necessary by the removal or containment. Contracts authorized by this section may be for a term exceeding one year.

(3) May construct or cooperate in the construction of facilities for educator preparation providers on state or district owned lands, for any public university listed in ORS 352.002 that is in or contiguous to the district, and to expend district funds for those activities.

(4) May acquire personal property by a lease-purchase agreement or contract of purchase for a term exceeding one year. A lease-purchase agreement is one in which the rent payable by the district is expressly agreed to have been established to reflect the savings resulting from the exemption from taxation, and the district is entitled to ownership of the property at a nominal or other price that is stated or determinable by the terms of the agreement and was not intended to reflect the true value of the property.

(5) May lease, sell and convey all property of the district as may not, in the judgment of the district school board, be required for school purposes.

(6) May sell property of the district in transactions whereby the district has the right to lease, occupy or reacquire the property following the sale or have facilities constructed on the property or furnished to the specifications of the district. The construction or furnishing of the facilities shall be subject to:

(a) ORS chapter 279A, except ORS 279A.125 and 279A.250 to 279A.290;

(b) ORS chapter 279B, except ORS 279B.235, 279B.240, 279B.270, 279B.275 and 279B.280; and

(c) ORS chapter 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470.

(7) Shall furnish the schools with supplies, equipment, apparatus and services essential to meeting the requirements of a standard school and may furnish other supplies, equipment, apparatus and services as the board considers advisable.

(8) May construct, purchase or lease in cooperation with other school districts or community college districts facilities for secondary career and technical education programs for pupils of more than one district and may furnish or cooperate in furnishing supplies and equipment for the facilities, to be financed in the same manner as other school buildings and supplies are financed.

(9) May purchase real property upon a contractual basis when the period of time allowed for payment under the contract does not exceed 30 years.

(10) May purchase relocatable classrooms and other relocatable structures in installment transactions in which deferred installments of the purchase price are payable over not more than 10 years from the date the property is delivered to the district for occupancy and are secured by a security interest in such property. Transactions under this subsection may take the form of, but are not limited to, lease-purchase agreements.

(11) May enter into rental or lease-purchase agreements covering motor vehicles operated by the district.

(12) May enter into transactions that are expected to reduce the cost to the district for school facilities, including:

(a) Entering into an agreement or taking any other action to allow the district to use state or federal tax credits or state or federal funding sources;

(b) Entering into a lease or sublease, partnership agreement or other contract for property that is financed with general obligation bond proceeds or other district funds; or

(c) Loaning or otherwise contributing general obligation bond proceeds or other district funds to transactions authorized by this subsection.

[Formerly 332.380; 1965 c.100 §143; 1969 c.311 §2; 1969 c.434 §1; 1975 c.358 §1; 1981 c.212 §1; 1983 c.740 §103; 1989 c.138 §2; 1993 c.45 §47; 2003 c.794 §255; 2009 c.94 §6; 2011 c.637 §113; 2015 c.245 §42; 2015 c.474 §1]



Section 332.158 - Creation of school in another school district; written permission or written notice.

(2) A public charter school may lease, purchase, construct, reconstruct, improve, repair, equip or furnish a school, or any other facility where students receive instruction, in another school district and may expend funds available to the public charter school for such purposes if the public charter school provides written notice to the sponsor of the public charter school and to the district school board of the school district in which the school or facility will be located. The written notice required by this subsection must be provided prior to the first day on which students will attend classes in the school or receive instruction at the facility.

(3) If a district school board or public charter school opens or operates a school or facility in another school district and does not obtain the written permission required by subsection (1) of this section or provide the written notice required by subsection (2) of this section, the board of the school district in which the school or facility has been opened or operated may file a complaint with the Superintendent of Public Instruction. Upon receipt of a complaint, the superintendent shall schedule a contested case hearing pursuant to ORS 183.413 to 183.470.

(4) Upon a determination that the written permission required by subsection (1) of this section was not obtained or the written notice required by subsection (2) of this section was not provided, the superintendent shall withhold State School Fund moneys otherwise allocated to the school district or due to the public charter school under ORS 338.155. The superintendent shall withhold moneys until the written permission is obtained or the written notice is provided, or until some other date determined by the superintendent.

[2001 c.169 §2; 2015 c.75 §1]



Section 332.160



Section 332.162



Section 332.163 - Notices related to seismic risk category of school.

(1) Must provide notification to the State Department of Geology and Mineral Industries when the district:

(a) Constructs a new school building; or

(b) Modifies an existing school building in a manner that may affect the seismic risk category of a school; and

(2) May provide to the parents or legal guardians of the students of the district information about the seismic risk category of a school, as determined under an assessment process approved by the State Department of Geology and Mineral Industries.

[2012 c.61 §4]

Note: 332.163 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 332.165



Section 332.166 - Provision of information to school districts about elevated levels of radon.

(a) Information about radon and the dangers associated with elevated levels of radon;

(b) The level of radon at which the United States Environmental Protection Agency recommends schools take action to reduce indoor radon concentrations;

(c) Processes by which schools may be tested for elevated levels of radon; and

(d) Model plans developed pursuant to ORS 332.167.

(2) Dissemination of information under subsection (1)(c) of this section must take into account industry standards for testing buildings for elevated levels of radon.

(3) Upon request, the State Board of Education shall assist the authority in disseminating the information described in this section. Dissemination of information may occur by any reasonable means, including posting the information on a website maintained by the authority or the Department of Education and providing each school district with instructions on how to access the information.

[2015 c.729 §1]

Note: 332.166 and 332.167 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 332.167 - Tests of schools for elevated levels of radon; plan; results.

(a) Provide for the testing of radon in any frequently occupied room in contact with the ground or located above a basement or a crawlspace; and

(b) Provide for the testing of radon in a school at least once every 10 years.

(2) The Oregon Health Authority shall develop model plans for school districts to follow in implementing the requirements of this section. The authority shall seek the input of the Oregon School Boards Association in developing the model plans.

(3) Results of a test performed under this section must be:

(a) Provided to the district school board;

(b) Provided to the authority in a manner prescribed by the authority; and

(c) Made readily available to parents, guardians, students, school employees, school volunteers, administrators and community representatives at the school’s office or school district’s office or on a website for the school or school district.

(4) Information provided and made available under subsection (3) of this section must include the level of radon at which the United States Environmental Protection Agency recommends schools take action to reduce indoor radon concentrations. [2015 c.729 §2]

Note: Section 3, chapter 729, Oregon Laws 2015, provides:

Sec. 3. (1) A school district shall submit the plan developed under section 2 of this 2015 Act [332.167] to the Oregon Health Authority on or before September 1, 2016.

(2) Notwithstanding section 2 (1)(b) of this 2015 Act, plans developed under section 2 of this 2015 Act shall require initial testing of schools for elevated levels of radon on or before January 1, 2021.

(3) Subsection (2) of this section does not apply to any school that has been tested for elevated levels of radon on or after January 1, 2006.

[2015 c.729 §3]

Note: See note under 332.166.



Section 332.170

[Renumbered 332.175]



Section 332.172 - Use of school buildings and grounds for civic and recreational purposes; fee; rules.

(a) Supervised recreational activities;

(b) Meeting places for discussion of all subjects and questions which in the judgment of the residents may relate to the educational, political, economic, artistic and moral interests of the residents, giving equal rights and privileges to all religious denominations and political parties; and

(c) Such other proper purposes as may be determined by the board.

(2) The district school board may appoint a special supervising officer to have charge of the buildings and grounds, preserve order, protect school property and do all things necessary in the capacity of a peace officer to carry out the provisions of this section.

(3) The district school board may establish a schedule of fees and collect fees pursuant to the schedule for use of school buildings and grounds and other facilities, including but not limited to gymnasium equipment, swimming pools, athletic fields and tennis courts.

(4) Expenses for light, heat, janitor services and services of the special supervising officer provided in connection with use of buildings and grounds under this section which are not covered by the fees charged under subsection (3) of this section shall be paid out of the county or special school funds of the district in the same manner that other similar services are paid.

(5) The district school board shall make rules governing the use of school buildings and grounds under this section.

[1965 c.100 §144; 1983 c.350 §170; 1993 c.45 §49; 1995 c.660 §48; 2011 c.313 §10]



Section 332.175



Section 332.176 - Large construction projects; safety improvements.

(2) Prior to receiving approval from the electors of the school district for bonded indebtedness for a large construction project, a school district shall:

(a) Evaluate the need for safety improvements within one mile of an elementary school or 1.5 miles of a secondary school where the large construction project is to be completed. The safety improvements should provide safer alternative routes to schools and may include improvements for pedestrians, bicycles and motor vehicles.

(b) Evaluate the potential for joint funding of safety improvements with other public and private entities.

(c) Consider including the funding of safety improvements within the funding of the large construction project. The consideration of and the school district board’s decision on the funding for safety improvements as part of a large construction project shall be part of the public record relating to the project.

(3) After receiving approval from electors for bonded indebtedness for a large construction project, a school district may select a site for the large construction project that is different from the site proposed prior to the election if the school district makes an evaluation for safety improvements for the new site as described in subsection (2) of this section before issuing any bonds for the project.

[2007 c.163 §1; 2009 c.125 §1]

Note: 332.176 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 332.180



Section 332.182 - Condemnation of realty for school purposes.

(2) The procedure for condemnation shall be the procedure provided by law for condemnation of land or rights of way by public corporations or quasi-public corporations for public use or for corporate purposes.

[1965 c.100 §145]



Section 332.190



Section 332.200



Section 332.205



Section 332.207 - Light fixtures.

(a) "School" means a school operated by a school district or a public charter school.

(b) "T type light bulb" means a metal halide or mercury vapor light bulb that has an internal mechanism that shuts off the light within 15 minutes after the bulb is broken.

(2) A school may use only a T type light bulb in a light fixture that is designed for metal halide or mercury vapor light bulbs.

(3) This section does not apply to light fixtures used to light a stadium field, an outdoor athletic field or any other outdoor light fixtures except outdoor light fixtures in covered areas used by persons for recreational or educational activities.

[2007 c.312 §1; 2008 c.2 §1]

Note: 332.207 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 332.210 - Districts controlling cemeteries.

(2) Any school district owning and possessing real property described in subsection (1) of this section may receive, own, expend and issue moneys, notes and other evidences of indebtedness for improvement, maintenance, operation, care and management of such real property used for cemetery purposes.

[Amended by 1967 c.67 §3]



Section 332.215



Section 332.220

[Renumbered 332.265]



Section 332.225



Section 332.230



Section 332.235



Section 332.240

[Renumbered 332.225]



Section 332.245



Section 332.248



Section 332.250



Section 332.252



Section 332.255



Section 332.256



Section 332.260



Section 332.262



Section 332.265



Section 332.266



Section 332.270



Section 332.272



Section 332.275



Section 332.280



Section 332.285



Section 332.290



Section 332.295



Section 332.300



Section 332.305



Section 332.310



Section 332.315



Section 332.320



Section 332.325



Section 332.330



Section 332.340



Section 332.350



Section 332.360



Section 332.370



Section 332.375



Section 332.380



Section 332.385 - Gifts for scholarships and loans.

[1965 c.132 §2; 1967 c.67 §4]



Section 332.390



Section 332.400



Section 332.405 - Transportation; board and room; pedestrian facilities.

(2) The board may furnish board and room for pupils in lieu of transportation when reasonable board and room can be provided at equal or less expense than transportation. The board may also provide board and room in a facility that existed on July 1, 1998, or a replacement facility for that facility, for pupils attending a district school as described in ORS 327.006 (7)(a)(B) or through a power of attorney authorized under ORS 109.056 (2). This subsection does not apply to a pupil who attends a district school through a power of attorney and who is a foreign exchange student enrolled in a school under a cultural exchange program.

(3) The transportation costs or expenses for board and room shall be paid from funds available to the district for that purpose.

(4) The district school board may expend district funds to improve or provide for pedestrian facilities off district property if the board finds that the expenditure reduces transportation costs of the district and enhances the safety of pupils going to and from schools of the district.

[Formerly 338.010; 1981 c.237 §1; 1981 c.403 §3; 1993 c.45 §53; 1999 c.961 §4; 2011 c.718 §17]



Section 332.410



Section 332.415 - Transportation of students attending private or parochial schools.

[Formerly 338.060]



Section 332.420

[Renumbered 332.055]



Section 332.425



Section 332.427 - Availability of district vehicles for public transportation purposes.

(2) Transportation provided pursuant to subsection (1) of this section shall only serve points along a route where the transportation provided will not be in competition with any passenger carrier operated under provisions of ORS chapter 825 or with any mass transit district organized under ORS chapter 267.

(3) Motor vehicles used for public transportation purposes pursuant to this section shall not be subject to ORS chapter 825.

(4) Only those vehicles operated by the district that comply with rules adopted by the State Board of Education under ORS 820.100 and 820.120, relating to standards of vehicle construction and equipment may be used for public transportation purposes. Drivers of the vehicles shall be at least 18 years of age and shall comply with rules adopted by the State Board of Education under ORS 820.110, relating to qualifications of school bus drivers.

(5) Nothing in this section shall limit the use of school buses for the transportation of nonstudents to or from school activities whether a fee is charged or not.

[1971 c.559 §4; 1973 c.690 §1; 1975 c.161 §4; 1981 c.403 §1; 1983 c.740 §104; 1985 c.16 §459; 1985 c.420 §21; 1989 c.491 §20]



Section 332.430



Section 332.432 - Insurance, medical and hospital service contracts covering school employees; self-insurance.

(2) Any district school board may enter into contracts of insurance or medical and hospital service contracts covering its employees for remedial care and hospital benefits. In addition, the board may operate a self-insurance program to provide its employees with remedial care and hospital benefits. Failure to procure or operate a program of hospital-medical insurance shall not be construed as negligence or lack of diligence on the part of the district school board or members thereof.

(3) The school district may agree to pay none, part or all of the premiums on policies of insurance or service contracts entered into pursuant to this section.

(4) No premium or other periodic charge on any insurance, medical or hospital service contract shall be paid unless the insurer or hospital association issuing such policy or contract is by law authorized to transact business as an insurance company or hospital association in this state.

(5) The board may negotiate more than one contract with one or more insurance companies or hospital associations if necessary to obtain optimum coverage at minimum cost.

[Formerly 342.598; 1997 c.795 §1; 1999 c.59 §83]



Section 332.435 - Liability insurance; self-insurance program for liability; medical and hospital benefits for students.

[Formerly 332.235; 1967 c.627 §13; 1997 c.795 §2]



Section 332.437 - Insurance reserve fund.

[1971 c.599 §1; 1975 c.770 §23]



Section 332.440

[Renumbered 332.075]



Section 332.445 - Regulation of vehicles on school property; rules.

(2) A district school board by resolution may adopt, modify or abolish rules prohibiting, restricting or regulating the operation and parking of vehicles, or particular classes or kinds of vehicles, upon property controlled by the district, as the board considers convenient or necessary for the policing of such property. The district school board may require that before a quarterly or yearly parking privilege for any vehicle is granted to any full-time or part-time student to use district property, the student must show that the vehicle is operated by a student holding a valid driver’s license, that the vehicle is currently registered and that the student driving the vehicle is insured under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080 or that the student or owner of the vehicle has provided the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

(3) The rules adopted under subsection (2) of this section shall become effective when appropriate signs giving notice thereof are erected upon property controlled by the district.

(4) Every peace officer may enforce the rules adopted under subsection (2) of this section.

(5) The district and any municipal corporation or any department, agency or political subdivision of this state may enter into agreements or contracts with each other for the purpose of providing a uniform system of enforcement of the rules adopted under subsection (2) of this section.

[Formerly 332.205; 1983 c.338 §912; 1993 c.45 §55; 1993 c.221 §1]



Section 332.450

[Renumbered 332.077]



Section 332.460



Section 332.470



Section 332.505 - Employment and compensation of personnel; written personnel policies.

(a) "Instructional assistant" has the meaning given that term in ORS 342.120.

(b) "Intern teacher" means a regularly enrolled candidate of an approved educator preparation provider, as defined in ORS 342.120, who teaches under the supervision of the staff of the provider and of the employing district in order to acquire practical experience in teaching and for which the candidate receives both academic credit from the provider and financial compensation from the school district or education service district.

(2) A district school board may:

(a) Employ a superintendent of schools and necessary assistant superintendents for the district and fix the terms and conditions of employment and the compensation. The district school board shall not contract with a superintendent for more than a period of three years at a time. The contract shall automatically expire at the end of its term. However, the district school board may elect to issue a subsequent contract for an additional three years at any time.

(b) Employ personnel, including teachers and administrators, necessary to carry out the duties and powers of the board and fix the duties, terms and conditions of employment and the compensation.

(c) Compensate district employees in any form which may include, but shall not be limited to, insurance, tuition reimbursement and salaries.

(d) Employ instructional assistants and intern teachers subject to the rules of the State Board of Education.

(3) The district school board shall maintain written personnel policies and make the policies available for inspection by any school employee or member of the public.

(4) The superintendent of the school district shall cause each employee to be specifically informed of the existence and availability of the personnel policies.

[Formerly 332.320 and then 332.135; 1971 c.519 §1; 1975 c.770 §27; 1993 c.45 §56; 1997 c.864 §16; 2013 c.434 §2; 2015 c.245 §43]



Section 332.507 - Sick leave for school employees; other leave.

(a) "School employee" includes all employees of a public school district or an education service district.

(b) "Sick leave" means absence from duty because of a school employee’s illness or injury or as otherwise provided for by law or by provisions of a collective bargaining agreement. In case of conflict with a rule adopted to interpret a law, the collective bargaining agreement to which the parties agree shall govern.

(2) Each district shall allow each school employee at least 10 days’ sick leave at full pay for each school year or one day per month employed, whichever is greater.

(3) At the option of the local governing board, sick leave in excess of five consecutive work days shall be allowed only upon certificate of the school employee’s attending physician or practitioner that the illness or injury prevents the school employee from working.

(4) Sick leave not taken shall accumulate for an unlimited number of days. A local governing board is required to permit a school employee to take up to 75 days sick leave accumulated in other Oregon districts. The accumulation shall not exceed that carried by the most recent employing district. However, the transfer of sick leave from another Oregon district shall not be effective until the school employee has completed 30 working days in the new district.

(5) For purposes of determining retirement benefits, a local governing board is required to permit a school employee to transfer an unlimited number of days of unused accumulated sick leave from another Oregon district employer.

[Formerly 342.596]



Section 332.510



Section 332.511



Section 332.515 - Chief administrative officer as district school clerk; deputies.

[1969 c.541 §1]



Section 332.520



Section 332.525 - Bonds for personnel.

(2) The district school board shall require the district school clerk to be bonded in an amount to be determined by the board as reasonably necessary to protect the district against loss.

(3) The costs of bonds under subsections (1) and (2) of this section shall be paid by the district school board in the same manner as other expenses of the district are paid. All bonds shall be justified by a surety company authorized to do business in this state.

[1965 c.100 §161; 1975 c.770 §28]



Section 332.530



Section 332.531 - Law enforcement agency; personnel as peace officers.

(2) Persons employed and compensated as members of a law enforcement agency of a school district, when appointed and duly sworn, are peace officers as defined in ORS 161.015 (4), but only for the purpose of carrying out the duties of their employment. They are not police officers within the meaning of ORS 243.736.

(3) The district school board may:

(a) Provide for uniforms, badges, and other identification of members of such law enforcement agency;

(b) Withdraw or withhold from any person employed as a member of such law enforcement agency any part or all of the powers otherwise conferred by law upon peace officers; and

(c) Define the duties of persons employed as members of such law enforcement agency and assign additional duties to such persons as it may deem appropriate.

(4) Between meetings of the district school board, the district superintendent or the deputy of the superintendent shall have power to suspend any person employed as a member of such law enforcement agency pending review of such action as soon as practicable by the district school board.

[1975 c.666 §2; 1989 c.606 §2; 1993 c.45 §57]



Section 332.534 - Standard form for reporting salaries and other benefits.

[Formerly 342.604]



Section 332.535



Section 332.540



Section 332.544 - Procedure for demoting or dismissing classified school employees.

(2) A classified school employee who has been demoted or dismissed shall be entitled to a hearing before the school board if a written request is filed with the board within 15 days of the dismissal or demotion.

(3) School district employees subject to the civil service provisions of ORS chapter 242 are exempt from the provisions of this section.

[Formerly 342.663]



Section 332.545



Section 332.550

[Renumbered 332.715]



Section 332.554 - Notice of reasonable assurance of continued employment; when sent; effect of failure to give notice.

(2) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the school district. However, the State Board of Education shall enforce the provisions of subsection (1) of this section.

(3) As used in this section, "classified school employee" includes all employees of a public school district except those for whom a teaching or administrative license is required as a basis for employment in a public school district.

[Formerly 342.617]



Section 332.570

[Renumbered 332.720]



Section 332.575



Section 332.580



Section 332.585 - Determination of student census by school districts.

[1971 c.294 §8; 1993 c.45 §60]



Section 332.590



Section 332.593



Section 332.595



Section 332.600



Section 332.610



Section 332.620



Section 332.630



Section 332.640



Section 332.650



Section 332.660



Section 332.670



Section 332.680



Section 332.705



Section 332.710



Section 332.715



Section 332.720



Section 332.725



Section 332.730



Section 332.745 - Acquisition of interest in intellectual properties.

(2) The district school board or education service district board may manage, develop or dispose of property acquired or developed under subsection (1) of this section, and may contract with any other public school district, education service district, community college district or publicly supported institution of higher education of this or any other state or with the federal government regarding the management, development, use or disposition thereof. The board may reassign such property to the person from whom it was acquired.

[1969 c.217 §§1,2; 1975 c.770 §29]



Section 332.750 - Transactions involving intellectual property exempt from certain bidding requirements.

[1969 c.217 §3; 1975 c.770 §29a]



Section 332.760



Section 332.770



Section 332.790



Section 332.810



Section 332.820



Section 332.830



Section 332.840



Section 332.990






Chapter 333 - (Former Provisions)

Section 333.005



Section 333.010



Section 333.015



Section 333.020



Section 333.025



Section 333.030



Section 333.035



Section 333.040



Section 333.050



Section 333.060



Section 333.070



Section 333.071



Section 333.080



Section 333.090



Section 333.100



Section 333.110



Section 333.120



Section 333.123



Section 333.124



Section 333.126



Section 333.130



Section 333.140



Section 333.145



Section 333.150



Section 333.155



Section 333.160



Section 333.165



Section 333.170



Section 333.175



Section 333.180



Section 333.185



Section 333.190



Section 333.195



Section 333.197



Section 333.200



Section 333.205



Section 333.210



Section 333.215



Section 333.220



Section 333.230



Section 333.240



Section 333.250



Section 333.260



Section 333.270



Section 333.280



Section 333.290



Section 333.300



Section 333.305



Section 333.310



Section 333.320



Section 333.330



Section 333.340



Section 333.350



Section 333.360



Section 333.370



Section 333.510



Section 333.520



Section 333.530



Section 333.540



Section 333.550



Section 333.560



Section 333.561



Section 333.570



Section 333.580



Section 333.610



Section 333.990






Chapter 334 - Education Service Districts

Section 334.003 - Definitions for chapter.

(1) "Component school district" means a common school district or a union high school district that:

(a) Is located within the territory of an education service district; and

(b) Is not withdrawn from the education service district as provided in ORS 334.015.

(2) "Education service district" means a district created under ORS 334.010 that provides regional educational services to component school districts.

(3) "Joint school district" means a common school district or a union high school district located within the territory of more than one education service district.

[1995 c.611 §20; 2001 c.518 §1; 2011 c.705 §4]



Section 334.005 - Mission; purpose; accountability.

(2) An education service district plays a key role in:

(a) Ensuring an equitable and excellent education for all children in the state;

(b) Implementing the Oregon Educational Act for the 21st Century;

(c) Fostering the attainment of high standards of performance by all students in Oregon’s public schools; and

(d) Facilitating interorganizational coordination and cooperation among educational, social service, health care and employment training agencies.

(3) An education service district’s role is one of leadership and service. Education service districts shall maintain the distinction between their role as service organizations and the regulatory role of the Department of Education and other state agencies.

(4) To ensure that an education service district is locally responsive, an education service district shall provide:

(a) Opportunities for component school districts to participate in decisions about the services that are offered by the education service district; and

(b) A variety of flexible service delivery models.

(5) An education service district shall remain accountable to:

(a) The public at large;

(b) The component school districts; and

(c) The State Board of Education.

[1963 c.544 §1; 1975 c.477 §1; 1983 c.610 §2; 1993 c.784 §1; 2001 c.518 §2]



Section 334.010 - Creation of education service districts.

[Amended by 1961 c.153 §1; subsections (3) and (4) enacted as 1961 c.153 §2; 1963 c.544 §29; 1965 c.100 §170; 1977 c.481 §1; 1993 c.784 §2]



Section 334.013 - Composition of education service districts.

(a) Region 1. Clatsop, Columbia, Tillamook and Washington Counties.

(b) Region 2. Multnomah County.

(c) Region 3. Marion and Polk Counties.

(d) Region 4. Lincoln, Linn and Benton Counties.

(e) Region 5. Lane County.

(f) Region 6. Douglas County.

(g) Region 7. Coos and Curry Counties and the area lying within the Reedsport School District.

(h) Region 8. Jackson, Josephine and Klamath Counties.

(i) Region 9. Hood River and Wasco Counties.

(j) Region 10. Crook and Deschutes Counties.

(k) Region 11. Lake County.

(L) Region 12. Umatilla and Morrow Counties.

(m) Region 13. Union and Baker Counties.

(n) Region 14. Malheur County and the area comprising the Huntington School District.

(o) Region 15. Clackamas County.

(p) Region 16. Yamhill County.

(q) Region 17. Harney County.

(r) Region 18. Wallowa County.

(s) Region 19. Sherman, Gilliam and Wheeler Counties.

(t) Region 20. Grant County.

(u) Region 21. Jefferson County and the area comprising the Warm Springs Reservation.

(2) Where a boundary change or formation of a component school district results in a joint school district, the joint school district shall be included in the education service district in which the joint district’s administrative office is located.

[Formerly 334.020]



Section 334.015 - Withdrawal of school district; effective date.

(2) A school district board may choose to withdraw a school district from an education service district by an affirmative vote of two-thirds of the members of the school district board.

(3)(a) A school district board that chooses to withdraw a school district from the education service district must submit a notice of intent to withdraw to the board of directors of the education service district no later than November 1 of the year prior to the year in which the school district plans to withdraw from the education service district.

(b) A school district board that submitted a notice of intent to withdraw as provided by paragraph (a) of this subsection must submit a notice of withdrawal to the board of directors of the education service district no later than March 1 of the year in which the school district plans to withdraw from the education service district.

(c) Within 60 days of receiving the notice of withdrawal under paragraph (b) of this subsection, the board of directors of the education service district shall issue an order that recognizes the withdrawal of the school district from the education service district.

(4) The withdrawal of a school district from an education service district becomes effective on July 1 after the board of directors of the education service district issues the order described in subsection (3) of this section.

[2011 c.705 §2; 2013 c.13 §1]



Section 334.017 - Interview requirements for school district that withdraws.

(a) Were employed by the education service district prior to the withdrawal of the school district; and

(b) Performed duties similar to the duties that will be performed in the position that the school district is seeking to fill.

(2) Nothing in this section requires a school district to interview a person who had been employed by an education service district if the school district does not have a similar and vacant position.

(3) The interview requirement described in this section does not apply to the superintendent of the education service district or to any other administrators, as defined in ORS 342.120, of the education service district.

(4) The interview requirement described in this section applies only during the 12 calendar months immediately following the effective date of the withdrawal of the school district from the education service district.

[2011 c.705 §23]



Section 334.019 - Rejoining of school district; effective date.

(2) A school district board that chooses to rejoin a school district to an education service district as provided in subsection (1) of this section may rejoin by an affirmative vote of two-thirds of the members of the board. A vote described in this subsection must occur no later than November 1 of the year prior to the year in which the school district board plans to rejoin the school district to the education service district.

(3) The school district board shall notify the board of directors of the education service district no later than November 1 of the year prior to the year in which the school district board plans to rejoin the school district to the education service district. Within 60 days of receiving the notice, the board of directors of the education service district shall issue an order that recognizes the rejoining of a school district to the education service district.

(4) The rejoining of a school district to an education service district becomes effective on July 1 after the board of directors of the education service district issues the order described in subsection (3) of this section.

[2011 c.705 §3]



Section 334.020



Section 334.022 - Prohibition on distinction in state funding between multicounty and single county districts.

[1993 c.784 §38]

Note: 334.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 334 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 334.025 - Number of board members; election; local advisory committees.

(2) In education service districts, not fewer than five of the directors shall be elected, one from each of the zones established under ORS 334.032. At the discretion of the board of directors, one or two board members may be elected from the district at large.

(3) On the petition of two component school districts, the board shall establish local advisory committees to represent the interests of areas within the petitioning districts. The local advisory committees shall advise the board on matters of concern within the advisory committee’s area. Local advisory committees shall represent two or more component school districts.

(4) The board of directors may by resolution increase or decrease the number of members of the board. The board’s resolution shall be entered with sufficient time for the board to give the required information to the elections officer under ORS 255.069, and the board’s resolution shall have no effect on the terms of any current board members.

[1957 c.678 §4; 1961 c.323 §1; 1965 c.100 §172; 1981 c.131 §1; 1993 c.784 §4; 1995 c.611 §7; 2001 c.518 §3]



Section 334.030



Section 334.032 - Zones; representation of counties within district.

(2) Each county within the education service district, the majority of the land area of which lies within the boundaries of the education service district, shall have at least one member on the board or shall have at least one member on the budget committee of the education service district.

(3) The board may readjust the boundaries of the zones once each year and shall readjust the boundaries of the zones immediately upon any change of the boundaries of the education service district.

[1965 c.100 §173; 1975 c.206 §1; 1981 c.131 §2; 1993 c.784 §6; 1995 c.611 §8; 2001 c.518 §4]



Section 334.035 - Nomination of candidates.

(2) In education service districts having a population of 550,000 or more according to the latest federal census, the name of any qualified person nominated as provided by ORS 255.235 shall be placed on the ballot as a candidate for the office of director of the education service district.

[1957 c.678 §5; 1963 c.544 §32; 1965 c.100 §174; 1973 c.796 §47; 1974 c.45 §5; 1981 c.131 §3; 1983 c.83 §66; 1983 c.350 §180; 1993 c.784 §7; 1995 c.611 §9]



Section 334.040



Section 334.045 - Election procedure.

(2) The education service district shall pay the actual cost of printing ballots and tally sheets for each election under this section, and the cost of checking signatures on certificates of nomination, together with such proportionate part of the general expenses of such election as provided in ORS 255.305.

(3) All elections of members of the board shall be held as provided in ORS chapter 255.

[1957 c.678 §8; 1963 c.544 §33; 1965 c.100 §175; 1973 c.796 §48; 1975 c.647 §29b; 1977 c.149 §3; 1981 c.131 §4; 1983 c.350 §181; 1993 c.784 §8; 1995 c.258 §5; 1995 c.611 §10a]



Section 334.050



Section 334.060



Section 334.070



Section 334.080



Section 334.090 - Term; eligibility; election of successors; vacancies.

(2) The term of office of each director of an education service district shall begin on July 1 next following the date of election. A director shall serve until June 30 next following the election of a successor.

(3) A director of an education service district must qualify by taking an oath of office before assuming the duties of office.

(4) A newly appointed director of an education service district shall take office at the meeting of the education service district board next following the appointment.

(5) A person is not eligible to serve as a director of an education service district unless the person is an elector of the district and has resided therein for a period of one year immediately preceding the election or appointment.

(6) No employee of an education service district is eligible to serve as a director of the education service district by which the employee is employed.

(7) A regular district election shall be held in a district to fill any vacancy and to elect a successor for any director whose term expires June 30 next following the election. A successor shall be elected as follows:

(a) If the director was elected from a zone established under ORS 334.032, a successor from the same zone shall be elected by the electors of the zone.

(b) If the director was elected at large a successor shall be elected at large by the electors of the district.

(8) Notwithstanding subsection (7) of this section, in any district having a population of 550,000 or more according to the latest federal census that becomes zoned according to ORS 334.032, the board shall determine prior to the nomination of school directors which positions shall be from zones and which positions shall be at large.

(9) Any vacancy on the board from any zone shall be filled by the remaining directors from among the qualified persons in that zone. Any such vacancy from the district at large shall be filled by the remaining directors from among the qualified persons in the district. However, if vacancies occur in a majority of the positions on the board, the State Board of Education shall fill the vacancies from among the qualified persons of the zones, if any, or from among other persons who are qualified to serve. The period of service of an appointee under this subsection expires June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election.

[Amended by 1957 c.678 §9; 1965 c.100 §176; 1971 c.47 §4; 1973 c.796 §49; 1975 c.770 §40; 1981 c.131 §5; 1983 c.350 §182; 1983 c.379 §8; 1993 c.784 §9; 1995 c.611 §11]



Section 334.095 - Declaration of vacancy in office of director; removal; recall.

(a) Dies or resigns;

(b) Is removed from office or a court declares the election for the office void;

(c) Ceases to be a resident of a school district that is located within the territory of the education service district;

(d) Subject to subsection (3) of this section, ceases to be a resident of the zone from which nominated;

(e) Ceases to discharge the duties of office for two consecutive months unless prevented from discharging the duties by sickness or other unavoidable cause; or

(f) Is recalled.

(2) The education service district board may not declare the office of a director vacant if the director is a resident of a school district that withdraws from the education service district as provided by ORS 334.015 unless:

(a) The director’s term expires; or

(b) The education service district board declares the office vacant for a reason described in subsection (1) of this section.

(3) A director nominated from a zone who changes permanent residence from one zone to another zone in which another director resides shall continue to serve as director until the next regular election when a successor shall be elected to serve for the remainder of the unexpired term.

(4) A director guilty of misfeasance or malfeasance in office, by the appropriate proceeding, may be removed from office by a court of competent jurisdiction.

(5) Members may be recalled in the manner provided in ORS 249.865 to 249.877. If the member was elected by a zone, the recall petition shall be signed by electors from that zone and electors from the zone are the only electors eligible to vote in the recall election. If the member was elected at large, the recall petition shall be signed by electors from the district and electors from the district are eligible to vote in the recall election.

[1981 c.131 §§7,8; 1993 c.784 §10; 2003 c.576 §435; 2011 c.705 §5; 2012 c.91 §10]



Section 334.100 - Organization of board; meetings; quorum; compensation.

(2) Regular meetings of an education service district board shall be held on meeting dates determined by the board. Special meetings may be held on dates to be determined by the board.

(3) Members of the education service district board shall receive no compensation for their services, but shall be reimbursed for all traveling and other expenses necessarily incurred in performing their duties as members of the board.

(4) A majority of the members of the education service district board shall constitute a quorum. A lesser number may meet and adjourn from time to time and compel the presence of absent members. The affirmative vote of a majority of members of the board is required to transact any business.

(5) Any duty imposed upon the education service district board as a body must be performed at a regular or special meeting and must be made a matter of record. The consent to any particular measure obtained of individual members when the board is not in session is not an act of the board and is not binding upon the district.

[Amended by 1963 c.544 §34; 1965 c.100 §177; 1975 c.477 §8; 1975 c.647 §29c; 1975 c.770 §41a; 1981 c.131 §5]



Section 334.105 - Definitions for ORS 334.108 to 334.115.

As used in ORS 334.108 to 334.115, "pilot education service district" means:

(1) The Willamette Education Service District;

(2) The High Desert Education Service District; and

(3) The Northwest Regional Education Service District.

[2005 c.828 §10; 2007 c.589 §1; 2010 c.59 §1]

Note: 334.105 to 334.115 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 334 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 334.108 - Number of board members; election or appointment; zones; selection of successors; vacancies.

(a) Five directors shall represent zones established under ORS 334.032 and shall be elected by the boards of the component school districts; and

(b) Four directors shall be appointed by the directors described in paragraph (a) of this subsection, including one at-large director and a director representing each of the following:

(A) Public post-secondary institutions located within the pilot education service district;

(B) Social service providers; and

(C) The business community.

(2) The board of directors of a pilot education service district shall divide the pilot education service district into five zones as nearly equal in census population as may be practicable, measured along common school district boundary lines.

(3) The board of directors of a pilot education service district may readjust the boundaries of the zones once each year and shall readjust the boundaries of the zones immediately upon any change of the boundaries of the pilot education service district or a component school district.

(4)(a) Prior to the end of the term of office of any elected director of a pilot education service district, the boards of the component school districts within the zone the director represented shall elect a successor whose term begins on July 1 next following. Each component school district board shall have one vote. A director is eligible for reelection.

(b) Prior to the end of the term of office of any appointed director of a pilot education service district, the directors described in subsection (1)(a) of this section shall appoint a successor whose term begins on July 1 next following. A director who was appointed under subsection (1)(b) of this section is eligible for reappointment.

(5) Any vacancy on the board of directors of a pilot education service district that occurs before the end of the term of office of a director of a pilot education service district shall be filled following the process described in this section.

[2005 c.828 §11; 2007 c.589 §3; 2010 c.59 §2; 2011 c.9 §34]

Note: See note under 334.105.



Section 334.110



Section 334.112 - Declaration of vacancy in office of director; removal.

(a) Dies or resigns;

(b) Is removed from office or a court declares the election or appointment for the office void;

(c) Ceases to be a resident of a school district that is located within the territory of the pilot education service district;

(d) Ceases to be a resident of the zone from which elected; or

(e) Ceases to discharge the duties of office for two consecutive months unless prevented from discharging the duties by sickness or other unavoidable cause.

(2) Except for a reason described in subsection (1) of this section, the board of directors of a pilot education service district may not declare vacant prior to June 30, 2013, the office of a director who is a resident of a school district that withdraws from the pilot education service district as provided by ORS 334.015.

(3) A director guilty of misfeasance or malfeasance in office, by the appropriate proceeding, may be removed from office by a court of competent jurisdiction.

[2005 c.828 §12; 2012 c.91 §11]

Note: See note under 334.105.



Section 334.115 - Legislative report.

[2005 c.828 §13; 2007 c.589 §4]

Note: See note under 334.105.



Section 334.120



Section 334.125 - Status of board; powers and duties; rules.

(2) The education service district board is authorized to transact all business coming within the jurisdiction of the education service district and may sue and be sued.

(3) The education service district board shall perform all duties required by law, including but not limited to:

(a) Distribution of such school funds as it is empowered to apportion;

(b) Conduct of audits;

(c) Budget and tax levying duties, including the levying of taxes under ORS 280.060;

(d) Contracting a bonded indebtedness and levying direct ad valorem taxes on all taxable property within the education service district in the manner that component school districts are authorized to issue bonds and levy taxes under ORS 328.205 to 328.304 and other laws applicable to the issuance of bonds and levying of taxes by school districts; and

(e) Creating a county education bond district under ORS 328.304 from a county within the district.

(4) In addition to its duties under subsection (3) of this section, an education service district board:

(a) May provide services required by the local service plan developed pursuant to ORS 334.175;

(b) May provide funds to a component school district to provide services required by the local service plan in lieu of the component school district receiving services from the education service district;

(c) Shall provide funds as specified in ORS 327.019 (9) to a school district located within the territory of the education service district that has withdrawn from the education service district as provided in ORS 334.015; and

(d) For the purpose of providing services consistent with the local service plan, may enter into contracts with school districts that have withdrawn from the education service district as provided in ORS 334.015 or that are located outside the territory of the education service district.

(5) The education service district board may employ and fix the compensation of such personnel as it considers necessary for carrying out duties of the board.

(6) In carrying out its duties, the education service district board:

(a) May locate, buy, accept by gift or lease such land, buildings and facilities as may be required for district purposes. Leases authorized by this section may be for a term of up to 30 years and include lease-purchase agreements under which the district may acquire ownership of the leased property.

(b) May acquire personal property by a lease-purchase agreement or contract of purchase for a term exceeding one year. A lease-purchase agreement is one in which the rent payable by the district is expressly agreed to have been established to reflect the savings resulting from the exemption from taxation, and the district is entitled to ownership of the property at a nominal or other price that is stated or determinable by the terms of the agreement and was not intended to reflect the true value of the property.

(c) May lease property or sell and convey property of the district as the board considers unnecessary to its purposes.

(d) May purchase relocatable structures in installment transactions in which deferred installments of the purchase price are payable over not more than 10 years from the date of delivery of the property to the district and are secured by a security interest in the property. The transactions may take the form of, but are not limited to, lease-purchase agreements.

(e) May accept money or property donated for the use or benefit of the district and use the money or property for the purpose for which it was donated.

(7) The education service district board may adopt rules it considers necessary to carry out the duties of the board.

(8) The education service district may contract with public and private entities for service delivery.

(9)(a) The education service district shall work cooperatively with component school districts and review periodically with component school districts the operations of component school districts and shall submit to the component school districts plans for operations that achieve economies and efficiencies through consolidation of various operations of all or some of the districts. The education service district and its component school districts shall submit an annual report on the effectiveness of the consolidation of operations to the State Board of Education.

(b) As used in this subsection, "operations" means services involving transportation, payroll, student records, auditing, legal services, insurance, printing, investment and other similar services.

[1965 c.100 §179; 1975 c.477 §6; 1977 c.56 §1; 1981 c.406 §1; 1983 c.133 §1; 1983 c.187 §3; 1985 c.457 §1; 1993 c.784 §11; 1995 c.333 §11; 1995 c.611 §12; 1997 c.600 §4; 2001 c.518 §5; 2005 c.828 §4a; 2011 c.705 §§6,7; 2013 c.1 §29]



Section 334.127 - Title of real property when district ceases or school district withdraws.

(2) Whenever a school district withdraws from an education service district as provided in ORS 334.015, the school district and education service district shall determine the disposition of any real property of the education service district that is located within the boundaries of the school district. If the school district and the education service district are unable to agree on how to dispose of the real property, the education service district shall retain the property.

[1975 c.477 §7; 2011 c.705 §9]



Section 334.130



Section 334.135



Section 334.140



Section 334.145 - Office space provided by county; rent; additional space; purchase of required space; providing space.

(2) The board of an education service district may rent such space as may be required when the space offered by the county, if any, is considered to be inadequate. Subject to ORS 334.125 and the funding allocation of the education service district, the board may purchase such required space.

(3) The education service district may provide space for the offices of other education, employment training and human service providers.

[1967 c.379 §§2,3; 1975 c.477 §5; 1977 c.56 §2; 1993 c.784 §12; 2001 c.518 §6]



Section 334.150



Section 334.160



Section 334.170



Section 334.175 - Core services; local service plan.

(a) Assist component school districts in meeting the requirements of state and federal law;

(b) Improve student learning;

(c) Enhance the quality of instruction provided to students;

(d) Enable component school districts and the students who attend schools in those districts to have equitable access to resources; and

(e) Maximize operational and fiscal efficiencies for component school districts.

(2) The services provided by an education service district shall be provided according to a local service plan developed by the education service district and component school districts. The education service district and component school districts shall develop the local service plan to meet the goals specified in subsection (1) of this section. The local service plan must include services in at least the following areas:

(a) Programs for children with special needs, including but not limited to special education services and services for at-risk students.

(b) Technology support for component school districts and the individual technology plans of those districts, including but not limited to technology infrastructure services, data services, instructional technology services and distance learning.

(c) School improvement services for component school districts, including but not limited to:

(A) Services designed to support component school districts in meeting the requirements of state and federal law;

(B) Services designed to allow the education service district to participate in and facilitate a review of the state and federal standards related to the provision of a quality education by component school districts;

(C) Services designed to support and facilitate continuous school improvement planning;

(D) Services designed to address schoolwide behavior and climate issues; and

(E) Services designed to support career and technical education.

(d) Administrative and support services for component school districts, including but not limited to services designed to consolidate component school district business functions, liaison services between the Department of Education and component school districts and registration of children being taught by private teachers, parents or legal guardians pursuant to ORS 339.035.

(e) Other services that an education service district is required to provide by state or federal law, including but not limited to services required under ORS 339.005 to 339.090.

(3) In addition to the services specified in subsection (2) of this section, a local service plan may include other services that are designed to meet regional needs.

(4) A local service plan shall also contain annual performance measures for the education service district.

(5) A local service plan must:

(a) Be adopted by the board of the education service district.

(b) After being adopted by the board of the education service district, be approved on or before March 1 by resolution of two-thirds of the component school districts that are a part of the education service district and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding year, enrolled in the schools of the school districts.

(6) Notwithstanding the process for approval and adoption required by subsection (5) of this section, if the component school districts approve an amendment to a local service plan pursuant to subsection (5)(b) of this section, the board of an education service district may amend a local service plan that has been previously adopted by the board and approved by the component school districts. An amendment to a local service plan may be done at any time.

(7) If a component school district determines that a local service plan, or the provision of services under a local service plan, does not meet the service needs of the component school district, the component school district may contract with a public entity for the provision of services.

(8) An education service district may provide the services required by the local service plan directly through the staff of the district. In addition, an education service district may provide services required by the local service plan through the operation of a public school, a public charter school pursuant to ORS chapter 338, an alternative school or a preschool.

(9) An education service district may provide the services required by the local service plan in cooperation with another education service district or with a school district. In addition, an education service district may contract with a public or private entity for the provision of services.

[1963 c.544 §§10,12; 1965 c.100 §180; 1967 c.542 §16; 1985 c.200 §1; 1991 c.280 §1; 1993 c.784 §13; 1995 c.611 §13; 2005 c.828 §3; 2009 c.94 §7; 2011 c.705 §10]



Section 334.177 - Expenditure of percentage of amounts received on services.

(2) An education service district board shall expend at least 90 percent of all amounts received from the State School Fund and at least 90 percent of all amounts considered to be local revenues of an education service district on services or programs that have been approved by the component school districts of the education service district through the resolution process described in ORS 334.175.

(3)(a) Notwithstanding subsection (2) of this section, the school district board of a school district that is located in a region described in ORS 334.013 (1)(a), (e) or (i) may request in writing that a percentage of the amounts identified in subsection (2) of this section be distributed to the school district for any purpose identified by the school district board.

(b) A school district board that makes a request under paragraph (a) of this subsection:

(A) Must make the request to the education service district board by November 1 of the year prior to the school year for which the request is being made; and

(B) Must designate the percentage of the amounts identified in subsection (2) of this section that will be distributed to the school district.

(c) The education service district board:

(A) Shall approve a request submitted as provided by this subsection; and

(B) Shall determine the amounts attributable to the school district and eligible for distribution based on the weighted average daily membership (ADMw) of the school district for which the request was made.

(d) For each school year for which a school district receives a distribution as provided by this subsection:

(A) The school district may act only in an advisory capacity for decisions made in relation to the governance of the education service district if the school district board designates a percentage under paragraph (a) of this subsection that is greater than 50 percent but less than 100 percent; and

(B) Notwithstanding ORS 334.015 and 334.019, the school district shall be considered to have withdrawn from the education service district in the manner provided by ORS 334.015 if the school district board designates a percentage under paragraph (a) of this subsection that is 100 percent.

(4) An education service district board shall expend 100 percent of all amounts received from the School Improvement Fund on services or programs that have been approved by the component school districts of the education service district through the resolution process described in ORS 334.175.

(5) The expenditure requirements of this section apply only to amounts retained by the education service district after making any distributions required under ORS 327.019 (9).

[2001 c.695 §27; 2001 c.695 §29; 2007 c.578 §4; 2009 c.705 §1; 2011 c.705 §11; 2013 c.751 §§1,3,5]

Note: The amendments to 334.177 by section 5, chapter 751, Oregon Laws 2015, become operative July 1, 2016, and first apply to expenditures occurring for the 2016-2017 school year. See section 6, chapter 751, Oregon Laws 2015. The text that is operative until July 1, 2016, is set forth for the user’s convenience.
(1) As used in this section, "local revenues of an education service district" has the meaning given that term in ORS 327.019 but does not include any local revenues distributed under ORS 327.019 (8).

(2) An education service district board shall expend at least 90 percent of all amounts received from the State School Fund and at least 90 percent of all amounts considered to be local revenues of an education service district on services or programs that have been approved by the component school districts of the education service district through the resolution process described in ORS 334.175.

(3)(a) Notwithstanding subsection (2) of this section, the school district board of a school district that is located in a region described in ORS 334.013 (1)(a), (e) or (i) may request in writing that a percentage of the amounts identified in subsection (2) of this section be distributed to the school district for any purpose identified by the school district board. The percentage requested as provided by this paragraph may not exceed:

(A) Seventy-five percent of all amounts received from the State School Fund and attributable to the school district and 75 percent of all amounts considered to be local revenues of the education service district and attributable to the school district; or

(B) Eighty-five percent of all amounts received from the State School Fund and attributable to the school district and 85 percent of all amounts considered to be local revenues of the education service district and attributable to the school district, if the school district board is able to provide evidence that the school district meets the expenditure requirement described in paragraph (b) of this subsection.

(b) A school district board may request the percentage identified in paragraph (a)(B) of this subsection if the school district expends at least the difference between paragraph (a)(B) of this subsection and paragraph (a)(A) of this subsection on services from one or more education service districts other than the education service district in which the school district is located.

(c) A school district board that makes a request under paragraph (a) of this subsection:

(A) Must make the request to the education service district board by November 1 of the year prior to the school year for which the request is being made; and

(B) Must designate the percentage of the amounts identified in subsection (2) of this section that will be distributed to the school district.

(d) The education service district board:

(A) Shall approve a request submitted as provided by this subsection; and

(B) Shall determine the amounts attributable to the school district and eligible for distribution based on the weighted average daily membership (ADMw) of the school district for which the request was made.

(e) For each school year for which a school district receives a distribution as provided by this subsection, the school district may act only in an advisory capacity for decisions made in relation to the governance of the education service district if the school district board designates a percentage under paragraph (a) of this subsection that is greater than 50 percent.

(4) An education service district board shall expend 100 percent of all amounts received from the School Improvement Fund on services or programs that have been approved by the component school districts of the education service district through the resolution process described in ORS 334.175.

(5) The expenditure requirements of this section apply only to amounts retained by the education service district after making any distributions required under ORS 327.019 (9).

Note: Section 9, chapter 751, Oregon Laws 2013, provides:

Sec. 9. Legislative report. Representatives of the education service districts of the regions identified in ORS 334.177 (3)(a) and representatives of any school districts that make a request for a distribution of amounts as provided in ORS 334.177 (3) shall submit a report to the interim legislative committees related to education no later than November 1, 2016.

[2013 c.751 §9]



Section 334.180



Section 334.185 - Entrepreneurial services and facilities.

(a) The services are part of the local service plan developed pursuant to ORS 334.175;

(b) The services are provided pursuant to a business plan; and

(c) The primary purpose of the services is to address a need of component school districts.

(2) An education service district must submit entrepreneurial services and facilities to component school districts for approval to ensure that component school districts receive information about the costs and benefits of providing services and facilities, including identification of the funding sources for the services and facilities and an explanation of whether any moneys received from the State School Fund or local revenues of the education service district, as defined in ORS 327.019, may be required to finance the services or facilities.

(3) Pupils residing in school districts that are not component school districts of an education service district but that receive entrepreneurial services or use facilities under this section may not be included in the computation of the percentage required by ORS 334.175 (5)(b).

(4) Entrepreneurial services and facilities may be provided under contract or on a reimbursable basis. Expenditures by the education service district board for entrepreneurial services and facilities provided on a reimbursable basis under this section shall be limited to the moneys received for the purpose specified and are not subject to the Local Budget Law (ORS 294.305 to 294.565) but are subject to an annual financial report to the component school districts.

(5) Budget estimates of expenditures for entrepreneurial services and facilities provided under this section must show the estimates of moneys receivable and must be shown as offsetting revenue items.

[1965 c.100 §181; 1993 c.784 §14; 1995 c.611 §14; 2005 c.828 §8]



Section 334.190



Section 334.195



Section 334.200



Section 334.205



Section 334.210



Section 334.215 - Gifts.

(2) The board shall deposit any such money received in a special fund and the money shall be expended under the direction of the board for the purposes for which it was donated.

[Formerly 343.925; 1993 c.784 §15; 1995 c.611 §16]



Section 334.217 - Standards of adequacy of services and facilities; plans for nonstandard districts; effect of failure to comply; sanctions; rules.

(2) When the Superintendent of Public Instruction determines pursuant to rule that an education service district is nonstandard, the district designated nonstandard shall file a plan to meet standards over a specified period of time. The Superintendent of Public Instruction may accept, reject or modify the plan and order the nonstandard district to comply with the plan as approved by the superintendent. Once a plan is approved, the district shall be conditionally standard until all deficiencies are corrected. If a district corrects all deficiencies, the district shall be designated as standard. The district shall have 180 days from the date the plan is accepted to make all corrections. After that time, the Superintendent of Public Instruction may impose sanctions on the district if the district has not made the necessary corrections.

(3) The state board shall establish by rule appropriate sanctions for noncompliance. The sanctions may include:

(a) Mandatory merger of the nonstandard education service district with a contiguous education service district that is standard;

(b) The sanctions described in ORS 342.173, if applicable;

(c) The withholding of funds from the State School Fund;

(d) The removal of the superintendent of the education service district;

(e) The temporary governance of the education service district by the state board; or

(f) Dissolution of the education service district.

[1975 c.477 §3; 1989 c.491 §21; 1993 c.784 §16; 1999 c.1054 §1; 2011 c.705 §38]



Section 334.219 - Report on performance and finances; distribution and accessibility of report.

(2) The annual report that is produced as required by this section must include:

(a) The size and demographics of the education service district;

(b) The number of students served by the education service district, identified by school district;

(c) Services provided by the education service district, and how those services align with the goals described in ORS 334.175 and the local service plan developed for the education service district;

(d) The number of hours of services provided by the education service district, identified by category;

(e) The staff of the education service district, identified by category;

(f) The use of distance learning; and

(g) The education service district’s revenue and expenditures, including employee salary information.

(3) The board of directors of the education service district must:

(a) Submit the report produced as required by this section to:

(A) The component school districts of the education service district; and

(B) The Department of Education.

(b) Make the report produced as required by this section available to the public at the administrative offices of the education service district and on the website for the education service district.

[2011 c.705 §25]



Section 334.220

[Renumbered 334.530 and then 334.330]



Section 334.225 - Superintendent; duties; compensation.

(1) The education service district board shall employ a superintendent who must hold an administrative license as a superintendent. The superintendent shall serve as the board’s executive officer, give an official bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, and have the duties prescribed by the board and the laws of this state. The board shall fix the term and compensation of the superintendent, provide office room for the superintendent and allow all of the superintendent’s necessary traveling expenses.

(2) The education service district board shall designate the superintendent as the district clerk. The board may appoint qualified persons as deputies to the superintendent to perform the duties required of the district clerk by law or by the board.

[Formerly 334.120; 1975 c.278 §9; 1975 c.477 §9a; 1983 c.379 §9; 1985 c.195 §1; 1991 c.331 §56; 1997 c.631 §462; 2011 c.705 §28; 2015 c.245 §44]



Section 334.230



Section 334.235



Section 334.240 - District budget; budget committee; audits.

(2) Notwithstanding ORS 294.414 and 294.423, a majority of the members of the budget committee of an education service district must consist of members of the component school district boards or designees of a school district board. The budget committee may meet to conduct business if the education service district board is unable to fill all of the positions on the budget committee.

(3) The budget committee shall prepare a budget for the operational and administrative expenses of the education service district. The budget shall include amounts necessary to provide services required by the local service plan of the district developed under ORS 334.175. The budget must be adopted by the board of the education service district.

(4) The board of the education service district shall ensure that an annual audit of the accounts of the education service district is prepared in accordance with the Municipal Audit Law, as provided in ORS 297.405 to 297.555 and 297.990.

[1957 c.678 §12; 1963 c.544 §37; 1965 c.100 §185; 1981 c.131 §10; 1993 c.784 §16a; 1995 c.611 §17; 1999 c.1054 §2; 2005 c.828 §5; 2011 c.705 §12]



Section 334.250



Section 334.260



Section 334.262



Section 334.263



Section 334.264



Section 334.270



Section 334.280



Section 334.285 - Apportionment of taxes; split between elementary and secondary school purposes.

(2) Notwithstanding subsection (1) of this section, the education service district board shall split its total operating taxes or other ad valorem property taxes into separate portions for elementary and high school purposes where necessary in order to avoid double taxation. The portion for elementary purposes shall amount to two-thirds of the total amount of taxes and the portion for high school purposes shall amount to one-third of the total amount of taxes. Before July 15 of such year, the board shall certify to the county assessor the amount of its taxes for elementary purposes and the amount of its taxes for high school purposes. The county assessor shall extend the taxes for elementary and high school purposes on the assessment and tax rolls as taxes of the education service district board, applicable at a uniform rate or rates to all taxable property within the education service district, including joint districts in adjacent counties that are included in the education service district. The taxes for elementary purposes shall apply to all taxable property in the district for which elementary education is provided by a school district within the education service district. The taxes for high school purposes shall apply to all taxable property in the district for which high school education is provided by a school district within the education service district.

[1979 c.689 §23; 1997 c.541 §373]



Section 334.290



Section 334.293 - Direct ad valorem tax required to pay bonds.

[1995 c.333 §13; 2005 c.209 §20]



Section 334.295



Section 334.300



Section 334.310



Section 334.320



Section 334.330



Section 334.350



Section 334.353



Section 334.360



Section 334.370 - Emergency aid fund.

[1957 c.678 §15(2); 1965 c.100 §198]



Section 334.380



Section 334.390



Section 334.400



Section 334.410



Section 334.450



Section 334.460



Section 334.510



Section 334.520



Section 334.530



Section 334.540



Section 334.550 - Effects of reorganization.

(a) "Obligations" means all contractual obligations, employment and service contracts and collective bargaining agreements.

(b) "Reorganized" means a change in:

(A) The boundaries of an education service district, including a merger; or

(B) The governance structure of an education service district.

(2) Employees who are employed by an education service district that is reorganized and who are employed in duties that, after the reorganization, are to be performed by the new education service district shall be considered employees of the new education service district. The new education service district shall succeed the previous education service district as party to any employment contracts.

(3) Employees in the new education service district shall retain any seniority and accumulated sick leave and vacation leave from the previous education service district.

(4) All real and personal property belonging to an education service district that is reorganized is considered property of the new education service district.

(5) All obligations of an education service district that is reorganized are considered obligations of the new education service district.

[2011 c.705 §22]



Section 334.690 - State board as boundary board; criteria for reorganization; filing boundary change.

(a) A student population of at least 10,000 students or would have such a student population in the foreseeable future;

(b) The ability to support the staff necessary to provide a wide array of services;

(c) Boundaries that reflect the area’s sense of community, and take into account topography, climate and highway patterns so that there is reasonable access to all areas within the region;

(d) A distance of no more than two and one-half hours’ driving time between the regional office or suboffice and the most remote school; and

(e) At least one publicly supported, post-secondary institution within the region.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1993 c.784 §20; 2001 c.138 §15]



Section 334.710 - Petition; review by state board; notice; hearing.

(a) Resolutions are presented to each of the education service district boards by the boards of the component school districts that represent two-thirds of the component school districts that are a part of each of the education service districts and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding school year, enrolled in the schools of the districts; or

(b) The education service district boards mutually consent to the merger and a majority vote of each board has approved a petition.

(2) The State Board of Education shall review the petitions and within 15 days after the board meeting at which the petitions are reviewed, shall notify the education service district boards of each district designated by the petitions, fix the date of and be responsible for supervising the giving of notices as provided in ORS 330.400 and conducting the public hearings in each proposing district to discuss the proposal contained in the petitions.

[1963 c.544 §50b; 1965 c.100 §204; 1983 c.83 §67; 1983 c.284 §12; 2001 c.518 §7]



Section 334.720 - State board order; effective date.

(2) If, after the hearings, the State Board of Education determines that the proposal is feasible, the board shall order the proposed merger of the districts based on the proposal.

(3) When two or more education service districts join together in the manner provided in this section, the new district shall come into existence effective May 31 of the year following the order of the State Board of Education issued under subsection (2) of this section.

[1963 c.544 §§50c,50d; 1965 c.100 §205; 1983 c.83 §68; 1983 c.350 §186; 2001 c.518 §8]



Section 334.725



Section 334.730 - Joint meeting; zoning; election of new directors.

(2) Within 90 days after the zones required in subsection (1) of this section are established, the joint board of directors shall call a special election in the new district for the purpose of electing directors, one of whom shall be elected from each zone established under subsection (1) of this section by the electors of the zone.

[1963 c.544 §50e; 1965 c.100 §208; 1967 c.145 §1; 1975 c.770 §44; 1983 c.350 §188; 2001 c.518 §9]



Section 334.740 - Nomination.

[1963 c.544 §50f; 1965 c.100 §209; 1973 c.796 §51; 1983 c.83 §69; 1983 c.350 §189; 2001 c.518 §10]



Section 334.750 - Term of office.

(2) The minority of directors of the new education service district shall serve terms expiring June 30 next following the first regular district election and the majority of directors shall serve terms expiring June 30 next following the second regular district election.

(3) The directors first elected shall determine by lot the length of term each shall hold office.

(4) Notwithstanding any other provisions of law, the term of office of boards of directors of preexisting education service districts shall terminate on the date in which the new education service district comes into existence and its new board of directors qualifies to hold office.

[1963 c.544 §§50h,50j; 1965 c.100 §210; 1967 c.145 §2; 1971 c.47 §5; 1975 c.647 §30; 1985 c.808 §80; 1993 c.784 §22; 1995 c.258 §6]



Section 334.760 - Power of new board prior to existence of new district.

[1963 c.544 §50i; 1965 c.100 §211]



Section 334.770 - Power of new board generally.

[1963 c.544 §50g]



Section 334.800



Section 334.820






Chapter 335 - High Schools

Section 335.005



Section 335.010



Section 335.015



Section 335.020



Section 335.025



Section 335.030



Section 335.035



Section 335.040



Section 335.045



Section 335.050



Section 335.055



Section 335.060



Section 335.065



Section 335.070



Section 335.075



Section 335.080



Section 335.085



Section 335.090 - School districts responsible for high school education; levy.

(2) The district shall pay the tuition of all pupils resident within the district who are qualified to attend and are attending a standard public high school either within or outside the state.

(3) The district shall provide for transportation to the nearest standard public high school which pupils may attend. Reasonable board and room may be furnished instead of transportation if desired. If the district arranges for the attendance of pupils at a standard public high school other than the nearest one pupils may attend, then the district shall provide for transportation to the standard public high school which the pupils are attending.

(4) The estimated cost of tuition and transportation or board and room instead of transportation shall be included in and be a part of the budget and shall be levied as provided in ORS 335.095.

[1955 c.674 §3; 1957 c.583 §2; 1961 c.688 §1; 1963 c.158 §1; 1965 c.100 §212; 1993 c.45 §66; 2003 c.226 §15]



Section 335.095 - Levy of taxes in school districts for high school purposes.

[1961 c.688 §2; 2003 c.226 §16]



Section 335.105



Section 335.125



Section 335.140



Section 335.150



Section 335.160



Section 335.170



Section 335.180



Section 335.205



Section 335.210 - General school laws applicable.

[Amended by 1965 c.100 §213; 1975 c.770 §45]



Section 335.215



Section 335.220



Section 335.225



Section 335.230



Section 335.235



Section 335.240



Section 335.245



Section 335.250



Section 335.255



Section 335.260



Section 335.265



Section 335.270



Section 335.275



Section 335.280



Section 335.285



Section 335.290 - Change in common districts not to affect union high school districts.

[Amended by 1965 c.100 §214]



Section 335.295



Section 335.300



Section 335.305



Section 335.310



Section 335.315



Section 335.320



Section 335.325



Section 335.330



Section 335.335



Section 335.338



Section 335.340



Section 335.342



Section 335.344



Section 335.346



Section 335.348



Section 335.350



Section 335.353



Section 335.355



Section 335.360



Section 335.365



Section 335.370



Section 335.375



Section 335.380



Section 335.385



Section 335.390



Section 335.400



Section 335.405



Section 335.410



Section 335.415



Section 335.420



Section 335.425



Section 335.430



Section 335.435



Section 335.440



Section 335.445



Section 335.450



Section 335.455



Section 335.460



Section 335.465 - Contracts with common school districts.

[Amended by 1965 c.100 §215]



Section 335.470



Section 335.475



Section 335.480



Section 335.482 - Definitions for ORS 335.495 to 335.505.

(1) "Component school district" means a common school district lying wholly or partly inside the boundaries of a union high school district.

(2) "Split school district" means a component school district lying partly inside and partly outside the boundaries of a union high school district or an elementary district where students attend two or more union high school districts upon completing either the sixth or eighth grades.

[1967 c.106 §5; 1987 c.195 §4; 1993 c.45 §69]



Section 335.485



Section 335.490 - Extension of union high school course of study.

(2) No union high school district shall extend the course of study in the union high school district unless such course of study is extended to include kindergarten and grades 1 through 12, of the schools in the union high school district.

(3) When a union high school district extends the course of study, the extension applies to all component school districts lying wholly within the union high school district.

[Amended by 1965 c.100 §216; 1967 c.106 §1; 1987 c.195 §2; 1993 c.45 §70; 1993 c.329 §5; 1997 c.521 §20]



Section 335.495 - Election to lengthen course; ballot title if single district would result.

(2) ORS chapter 255 governs the conduct of an election under this section. If a union high school district contains a split district, the electors from the split district shall not participate in an election under this section.

(3) If the result of the election to lengthen the course of study includes all grades within one single district, the ballot title must include a statement that the effect of an affirmative vote is that the component common and union high school districts shall be merged and only one common school district shall operate in the area in which the election is held. The ballot title must also list all affected school districts by name and district number, and specify which of those districts will be merged pursuant to ORS 335.505 if the measure is approved. The listing of affected school districts by name and district number shall not be considered part of the ballot title for the purpose of determining the number of words permitted under ORS 250.035.

(4) The union high school board may submit to the electors of the district the question of distribution of existing bonded debt.

[Amended by 1957 c.310 §24; 1965 c.100 §217; 1967 c.106 §2; 1979 c.131 §1; 1983 c.83 §70; 1983 c.284 §13; 1983 c.350 §190; 1987 c.195 §3; 1993 c.136 §5; 1993 c.329 §6]



Section 335.500 - Procedure after election to lengthen course; effective date of change.

(a) Declare the proposal carried and certify the result to the district boundary board; and

(b) Submit to the Department of Education the complete course of study in the district.

(2) The lengthened course of study shall become effective the July 1 next following approval of the course by the State Board of Education.

[Amended by 1957 c.310 §25; 1965 c.100 §218; 1967 c.103 §1; 1983 c.350 §191; 1989 c.491 §22; 1993 c.329 §7]



Section 335.502 - Cost of educating elementary pupils after course lengthened to include elementary grades.

[1953 c.390 §1; 1965 c.100 §219]



Section 335.505 - Transformation of union high school district into common school district; continued existence of part of split district; effect on employees.

(2) The union high school board shall continue as the board of the district. If the board is increased to seven members as part of the vote to lengthen the course of study or the merger proposal, the board shall appoint the two additional members in the manner prescribed for filling vacancies under ORS 332.030 (4), except that the board shall establish by lot the terms of office of the appointed members at less than an initial four-year term.

(3) The terms of all board members in all component school districts other than split school districts shall terminate at the time the union high school board becomes the district school board.

(4) All property and obligations of the component school districts other than split school districts shall become the property and obligations of the new common school district except to the extent that it was otherwise provided when such district is formed by merger.

(5) Whenever at the time a new common school district is formed as provided in subsection (1) of this section, if any component school district is a split school district, such district shall continue to exist and shall become responsible for education in kindergarten and grades 1 through 12 for students resident in the split district.

(6) No school district employee shall be deprived of seniority or accumulated sick leave solely because the duties of the employee have been assumed or acquired by another school district as a result of lengthening the course of study.

(7) As used in this section, "property and obligations" includes all contractual obligations, employment and service contracts, collective bargaining agreements and district assets and liabilities.

[Amended by 1965 c.100 §220; 1967 c.106 §3; 1975 c.770 §46; 1983 c.350 §192; 1987 c.195 §1; 1993 c.45 §71; 1993 c.329 §8; 1995 c.258 §9]



Section 335.515



Section 335.525 - Effect of election to add districts to union high school district.

[1989 c.819 §7]



Section 335.605



Section 335.610



Section 335.615



Section 335.620



Section 335.625



Section 335.630



Section 335.635



Section 335.640



Section 335.645



Section 335.650



Section 335.655



Section 335.660



Section 335.665



Section 335.670



Section 335.675



Section 335.680



Section 335.685



Section 335.705



Section 335.710



Section 335.715



Section 335.720



Section 335.725



Section 335.730



Section 335.735



Section 335.740



Section 335.745



Section 335.750



Section 335.755



Section 335.760



Section 335.765



Section 335.770



Section 335.775



Section 335.780



Section 335.785



Section 335.790



Section 335.795



Section 335.800



Section 335.805



Section 335.810



Section 335.815



Section 335.820



Section 335.825



Section 335.830



Section 335.835



Section 335.840



Section 335.845



Section 335.850



Section 335.905



Section 335.906



Section 335.908



Section 335.910



Section 335.915



Section 335.920



Section 335.925



Section 335.930



Section 335.935



Section 335.938



Section 335.940



Section 335.945



Section 335.949



Section 335.950



Section 335.962



Section 335.964



Section 335.966



Section 335.968



Section 335.970



Section 335.972



Section 335.974



Section 335.976



Section 335.978



Section 335.980



Section 335.982



Section 335.984



Section 335.986



Section 335.990






Chapter 336 - Conduct of Schools Generally

Section 336.005



Section 336.010 - School month; holidays; teachers’ holiday pay; Saturday instruction.

(2) No pupil shall be required to attend school on any Saturday or on any legal school holiday. Except as otherwise specifically provided in this section, a legal school holiday is any holiday specified in ORS 187.010.

(3) Days on which an election is held throughout the state shall be school holidays only for such schools in which the sole schoolroom is used for election purposes.

(4) The following days are not school holidays, but a portion of the days shall be set apart and observed in the public schools by appropriate activities:

(a) Lincoln’s Birthday on February 12.

(b) Admission of Oregon into the Union on February 14.

(c) Washington’s Birthday on February 22.

(d) Columbus Day on October 12.

(5) On January 15, Martin Luther King, Jr.’s actual date of birth, a portion of the day shall be set apart and observed in the public schools by appropriate activities.

(6) Martin Luther King, Jr.’s Birthday, designated in ORS 187.010 as the third Monday in January, shall be a legal school holiday. However, notwithstanding subsection (8) of this section, whether or not there shall be compensation of school employees shall be at the discretion of the school board or covered by a collective bargaining agreement.

(7) Presidents Day, designated in ORS 187.010 as the third Monday in February, is not a legal school holiday.

(8) No teacher shall be required to teach on any Saturday, except as provided in the terms of the teacher’s employment, or on any legal school holiday. When a holiday occurs on what would otherwise be a school day, teachers shall be allowed full pay for the holiday.

(9) No subject required for graduation shall be taught on Saturday only.

[Amended by 1961 c.226 §1; 1965 c.100 §221; 1981 c.450 §2; 1985 c.518 §3; 1989 c.1027 §1; 1997 c.249 §96]



Section 336.012 - Twelve-month class schedule optional.

[1971 c.395 §1; 2012 c.91 §8]



Section 336.014 - Providing programs outside usual classroom hours; rules; fees.

[Formerly 336.183]



Section 336.015



Section 336.020



Section 336.023



Section 336.025



Section 336.029 - Oregon Civics Day for Teachers; funding.

(2) The purpose of the Oregon Civics Day for Teachers is to give teachers the opportunity to learn about civics in Oregon for the purpose of assisting them in providing high-quality instruction in civics.

(3) School districts are urged to encourage teachers to participate in professional development opportunities that are focused on civics and that are provided on the first Friday in December.

(4)(a) The Department of Education shall administer a process for providing funding for activities related to an annual conference dedicated to Oregon civics and held on Oregon Civics Day for Teachers. Moneys distributed under this subsection must be used to:

(A) Award grants to two public school teachers from each legislative district to assist the teachers with paying expenses incurred to attend the conference.

(B) Assist a nonprofit organization with operating expenses incurred in relation to the conference.

(C) Provide technical and professional assistance to teachers who attended the conference.

(b) The department may enter into a contract with a nonprofit organization for the purpose of awarding grants under this subsection.

[2009 c.419 §1; 2015 c.731 §1]



Section 336.030



Section 336.035 - Required courses of study; supplemental courses; district courses; courses concerning sexually transmitted diseases.

(2) Any district school board may establish a course of education concerning sexually transmitted diseases including recognition of causes, sources and symptoms, and the availability of diagnostic and treatment centers. Any such course established may be taught to adults from the community served by the individual schools as well as to students enrolled in the school. The board shall cause the parents or guardians of minor students to be notified in advance that the course is to be taught. Any such parent or guardian may direct in writing that the minor child in the care of the parent or guardian be excused from any class within the course. Any parent or guardian may inspect the instructional materials to be used before or during the time the course is taught.

(3) The district school board shall coordinate the course provided in subsection (2) of this section with the officials of the local health department and the Superintendent of Public Instruction. Teachers holding endorsements for health education shall be used where available. No teacher shall be subject to discipline or removal for teaching or refusing to teach courses concerning sexually transmitted diseases.

[Formerly 336.225; 1967 c.67 §26; 1967 c.200 §6; 1973 c.565 §1; 1993 c.45 §74; 2005 c.209 §21]



Section 336.040



Section 336.045

[Formerly 332.100; renumbered 336.630 and then 339.875 in 1993]



Section 336.050



Section 336.055



Section 336.057 - Courses in Constitution and history of United States.

(1) Begin not later than the opening of the eighth grade and shall continue in grades 9 through 12.

(2) Be required in all public universities listed in ORS 352.002 and in all state and local institutions that provide education for patients or inmates to an extent to be determined by the Superintendent of Public Instruction.

[Formerly 336.230; 1977 c.226 §1; 1999 c.1023 §1; 2011 c.637 §114; 2015 c.27 §35]



Section 336.059 - Child sexual abuse prevention instructional program.

(2) School districts must include in the program:

(a) Developmentally appropriate, culturally sensitive and evidence-based instruction for each grade level;

(b) A minimum of four instructional sessions per school year, with each year’s instruction building on the previous year’s instruction;

(c) Age-appropriate curriculum including role-playing, discussion, activities and books to educate students regarding child sexual abuse prevention;

(d) Instruction providing students with the knowledge and tools to communicate incidents of sexual abuse;

(e) Instruction regarding "safe touch," "unsafe touch," "safe secrets," "unsafe secrets," and how to escape and report a sexual abuse situation;

(f) Techniques to recognize child sexual abuse, skills to reduce vulnerability and encouragement to report child sexual abuse;

(g) An evaluation component with measurable outcomes;

(h) A professional training component for administrators, teachers and other school personnel regarding communicating child sexual abuse prevention techniques to students, effects of child sexual abuse on children, receiving child sexual abuse reports and disclosures and mandated reporting; and

(i) A parental involvement component to inform parents about child sexual abuse topics, including characteristics of offenders, "grooming" behaviors and how to discuss child sexual abuse prevention with children.

(3) Program instruction may be delivered by instructors including teachers, school counselors and outside agency prevention educators, provided the instructors have knowledge of and training in child sexual abuse prevention.

[2015 c.401 §1]



Section 336.060



Section 336.065



Section 336.067 - Topics given special emphasis in instruction.

(a) Honesty, morality, courtesy, obedience to law, respect for the national flag, the Constitution of the United States and the Constitution of the State of Oregon, respect for parents and the home, the dignity and necessity of honest labor and other lessons that tend to promote and develop an upright and desirable citizenry.

(b) Respect for all humans, regardless of race, color, creed, national origin, religion, age, sex or disability.

(c) Acknowledgment of the dignity and worth of individuals and groups and their participative roles in society.

(d) Humane treatment of animals.

(e) The effects of tobacco, alcohol, drugs and controlled substances upon the human system.

(2) The Superintendent of Public Instruction shall prepare an outline with suggestions that will best accomplish the purpose of this section, and shall incorporate the outline in the courses of study for all public schools.

[Formerly 336.240; 1975 c.531 §1; 1979 c.744 §13; 1993 c.45 §75; 2005 c.209 §22]



Section 336.070



Section 336.071 - Emergency drills and instruction; maintenance of exit doors.

(a) Fires;

(b) Earthquakes, which shall include tsunami drills and instruction in schools in a tsunami hazard zone; and

(c) Safety threats.

(2)(a) Drills and instruction on fire emergencies shall include routes and methods of exiting the school building.

(b) Drills and instruction on earthquake emergencies shall include the earthquake emergency response procedure known as "drop, cover and hold on." A school may drill earthquake emergency response procedures in addition to "drop, cover and hold on" when the school determines, based on evaluation of specific engineering and structural issues related to a building, that "drop, cover and hold on" may not be the most effective earthquake emergency response procedure to prevent or limit injury or loss of life.

(c) Drills and instruction on tsunami emergencies shall include immediate evacuation after an earthquake when appropriate or after a tsunami warning to protect students against inundation by tsunamis.

(d) Drills and instruction on safety threats shall include:

(A) Procedures related to lockdown, lockout, shelter in place and evacuation; and

(B) Other appropriate actions to take when there is a threat to safety.

(3)(a) At least 30 minutes in each school month shall be used to instruct students on the emergency procedures described in subsection (1) of this section.

(b) At least two drills on earthquakes shall be conducted each year.

(c) At least two drills on safety threats shall be conducted each year.

(d) In schools in a tsunami hazard zone, at least three drills on earthquakes and tsunamis shall be conducted each year.

(4) All schools shall maintain all exit doors so that the doors can be opened from the inside without a key during school hours.

(5) Units of local government and state agencies associated with emergency procedures training and planning shall:

(a) Review emergency procedures proposed by schools; and

(b) Assist schools in the instruction and drilling of students in emergency procedures.

(6) As used in this section, "school" means any:

(a) Kindergarten through grade 12 public or private school; or

(b) Educational institution having an average daily attendance of 50 or more students.

[1995 c.312 §2 (enacted in lieu of 336.072); 1997 c.521 §9; 2013 c.463 §1; 2015 c.421 §1]



Section 336.072



Section 336.073



Section 336.074 - Teaching in English required; exceptions.

(1) Instruction in foreign languages.

(2) Instruction may be conducted in more than one language in order that pupils whose native language is other than English can develop bilingual skills to make an early and effective transition to English and benefit from increased educational opportunities.

[1971 c.326 §2]



Section 336.075



Section 336.077



Section 336.078



Section 336.079 - English language learners; statewide plan; report; interventions; rules.

(a) Has limited English language proficiency because English is not the native language of the student or the student comes from an environment where a language other than English has had a significant impact on the student’s level of English language proficiency; and

(b) Meets any other criteria established by the State Board of Education by rule.

(2) Specific courses to teach speaking, reading and writing of the English language shall be provided at kindergarten and each grade level to students who are unable to benefit from classes taught in English. The courses shall be taught at school until the students are able to benefit from classes conducted in English.

(3) The Department of Education shall develop and implement a statewide plan to support students eligible for and enrolled in an English language learner program under this section.

(4) Each school district shall file a report related to students eligible for and enrolled in an English language learner program as provided by ORS 327.016.

(5)(a) Based on the report received under subsection (4) of this section, the department shall identify school districts that are:

(A) Not meeting objectives and the needs of students eligible for and enrolled in an English language learner program, taking into account the specific learning challenges and demographics of the students; or

(B) In need of targeted assistance.

(b) The department, in consultation with a school district identified under paragraph (a) of this subsection, shall establish the expected growth in student progress indicators, and the expected benchmarks for student progress indicators, for English language learners of the school district. The interventions shall be provided for four years after the school district has been identified.

(c) The department, in consultation with a school district identified under paragraph (a)(A) of this subsection, shall design and implement an accountability system of progressive interventions for the school district. The interventions shall be provided for four years after the school district has been identified.

(d) The department shall provide technical assistance to school districts that have been identified under paragraph (a)(B) of this subsection. Technical assistance shall be provided for four years after the school district has been identified.

(e) If a school district has been identified under paragraph (a) of this subsection for four years and has not met the expected growth in student progress indicators, and the expected benchmarks for student progress indicators, established under paragraph (b) of this subsection, the department shall direct the school district on how to expend moneys received under ORS 327.013 (1)(c)(A)(ii) for up to three years.

[1971 c.326 §3; 1993 c.45 §77; 2015 c.604 §8]



Section 336.080



Section 336.081 - Opportunity to qualify to assist non-English-speaking students.

(2) Nothing in this section prevents a district from employing licensed personnel who are qualified to teach courses under ORS 336.079.

[Formerly 342.609]



Section 336.082 - Development of nondiscriminatory curriculum.

(2) The State Board of Education shall stimulate the development of nondiscriminatory courses of study or parts of courses to improve instructional effectiveness or efficiency in public elementary and secondary schools in Oregon. The board may direct the Department of Education or contract with appropriate public educational agencies to develop program materials and to establish a mechanism for the purpose of introducing the materials and implementing the techniques.

(3) As used in subsection (1) of this section, "discriminate" has the meaning given "discrimination" in ORS 659.850.

[1975 c.423 §§1,2; 1989 c.491 §23; 1993 c.45 §78]



Section 336.085



Section 336.086 - Standards for curriculum described in ORS 336.082.

(1) Develop and test nondiscriminatory courses of study or parts of courses which feature predictable student achievement of prestated student performance objectives.

(2) Stimulate the implementation of innovative approaches to instruction within the various schools, providing training programs as necessary to familiarize faculty and administrators with newly developed instructional methodology.

(3) Be capable of objective evaluation within two years of commencement.

[1975 c.423 §3]



Section 336.088



Section 336.090



Section 336.092 - Definitions for ORS 336.092 and 336.095.

(1) "Kindergarten child" means a child five years of age or whose fifth birthday occurs on or before September 1 or who has been admitted by the district school board under ORS 336.095 (3).

(2) "Kindergarten facilities" includes physical facilities, supplies, equipment and personnel suitable for the education and training of kindergarten children.

(3) "Physical facilities" includes but is not limited to public school buildings, rented buildings which meet health and safety standards or homes used in school district sponsored programs.

[1973 c.707 §2; 1987 c.283 §1; 1993 c.45 §80; 2011 c.704 §11]



Section 336.095 - Full-day and half-day kindergarten; free kindergarten facilities; rules; admission of underage child.

(b) A public charter school may choose to offer half-day kindergarten or full-day kindergarten.

(c) The State Board of Education shall adopt by rule:

(A) Standards for half-day kindergarten and full-day kindergarten; and

(B) The minimum number of instructional hours required for half-day kindergarten and full-day kindergarten.

(2) Every school district that is not a union high school district must provide kindergarten facilities free of charge for the kindergarten children residing in the district by operating the facilities either singly or jointly with other districts or by contracting with public or private providers that conform to standards adopted by rule by the State Board of Education.

(3) Nothing in this section prevents a district school board from admitting free of charge a child who is a resident of the district and whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, even though the child has not attained the minimum age requirement.

(4) Kindergarten that is offered as provided by subsection (1) of this section shall be funded in the same manner as other grades of the district are funded, except that the aggregate days membership of children in kindergarten shall be calculated as provided by ORS 327.006.

(5) Kindergarten is an integral part of the public school system of this state.

[1973 c.707 §3; 1981 c.543 §1; 1993 c.45 §81; 2005 c.22 §232; 2011 c.704 §3]



Section 336.100



Section 336.101 - Early Learning Kindergarten Readiness Partnership and Innovation Program; rules.

(2) The Early Learning Council shall provide grants under this section based on criteria established by the council by rule. Criteria may include requirements that an applicant must meet one or more of the following criteria:

(a) Form a partnership with at least one provider of early learning services, child care provider or elementary school;

(b) Form partnerships with community-based providers of early childhood services to provide preschool and other early-learning strategies;

(c) Establish ambitious but meaningful targets for kindergarten readiness;

(d) Invest resources in students who meet criteria established by the council by rule;

(e) Align with, and supplement, federal programs to provide moneys for educational purposes; and

(f) Agree to report to, and partner with, any Early Learning Hubs serving the region.

(3) Priority for grants provided under this section may be for programs that:

(a) Assist children in becoming ready for kindergarten or being successful in kindergarten; or

(b) Share professional development strategies and resources with providers of early learning services, child care providers and kindergarten teachers.

[2013 c.728 §26]



Section 336.104 - Early Learning Kindergarten Readiness Partnership and Innovation Account.

(2) Moneys in the account are continuously appropriated to the Early Learning Council for the Early Learning Kindergarten Readiness Partnership and Innovation Program described in ORS 336.101.

[2013 c.728 §27]



Section 336.105



Section 336.107 - Parenting skills and child development course.

[1993 c.257 §1]



Section 336.109 - Policy to reduce gang involvement, violent activities and drug abuse.

(a) A statement that evaluates:

(A) The nature and extent of gang involvement, violent activities and drug abuse by public school students of the school district; and

(B) The impact of gang involvement, violent activities and drug abuse on the ability of public schools in the school district to meet curriculum requirements and improve the attendance of public school students.

(b) A statement that emphasizes the need to reduce gang involvement, violent activities and drug abuse by public school students.

(c) Strategies to reduce gang involvement, violent activities and drug abuse by students of the school district considering the needs of the public school students.

(d) Methods to communicate conflict resolution skills to the teachers and public school students of the school district.

(e) Strategies to inform the teachers of the school district, the parents of public school students and the public about the policy the school district developed pursuant to this section.

(2) As used in this section, "gang" means a group that identifies itself through the use of a name, unique appearance or language, including hand signs, the claiming of geographical territory or the espousing of a distinctive belief system that frequently results in criminal activity.

[1993 c.421 §1]



Section 336.110



Section 336.113 - Multicultural education; advisory committee.

(a) Evaluate the distribution of ethnic, racial and cultural backgrounds of the public school students of Oregon and the use of demographic data by school districts for curricula and program planning as reflected in district continuous improvement plans;

(b) Examine strategies to inform school district boards, school administrators, teachers, parents of students and the public about multicultural and diversity laws and policies;

(c) Identify and review exemplary multicultural curricula for different grade levels based on the needs of Oregon’s public school students;

(d) Identify and review strategies to integrate a multicultural education program with other education programs of school districts; and

(e) Evaluate how current laws on diversity and multicultural education are being implemented and applied at the state and school district levels.

(2) The superintendent shall:

(a) Seek federal and other funds to develop and implement multicultural education;

(b) Seek federal and other funds to provide funding and technical support for school districts to develop and implement multicultural curricula and educational programs; and

(c) Report to the State Board of Education on the funds available, the success in obtaining funds, the plans to develop and implement multicultural education and the development of a system for evaluation.

(3) The superintendent may appoint an advisory committee to accomplish the requirements of this section. The superintendent and the advisory committee shall seek and incorporate input from the business community, educators and minority representatives that reflect the demographics and geographic regions of this state.

[1999 c.1042 §1; 2007 c.858 §32a]



Section 336.115



Section 336.116



Section 336.120



Section 336.125



Section 336.130



Section 336.135



Section 336.140



Section 336.145 - Adult education classes; fees.

(2) The district school board may establish a fee schedule for the classes and collect fees from persons enrolled in the adult education program of the district. The fees shall be used for the support or encouragement of adult education.

(3) The classes shall be subject to the rules of the district school board, shall be organized to meet the needs of the adults in the district and, as far as practicable, shall be held at times and places that are most convenient and accessible to the members of the classes.

[1965 c.100 §233; 1967 c.67 §6; 2005 c.209 §23]



Section 336.150



Section 336.155



Section 336.157



Section 336.160



Section 336.165



Section 336.168



Section 336.170



Section 336.175 - Extended educational experiences.

[1967 c.200 §4]



Section 336.176



Section 336.177



Section 336.179 - Recognition of student achievement.

(2) Each school district shall determine the activities necessary to qualify for special recognition of student achievement.

[1991 c.344 §1; 2005 c.209 §24; 2012 c.91 §9]



Section 336.180



Section 336.181



Section 336.183



Section 336.184 - Oregon Student Information Protection Act; definitions; prohibitions; exemptions.

(2) As used in this section:

(a) "Covered information" means personally identifiable information or materials that regard a student in this state and that are in any media or format that meet any of the following:

(A) Are created or provided by a student, or the student’s parent or legal guardian, to an operator in the course of the student’s, parent’s or legal guardian’s use of the operator’s site, service or application for kindergarten through grade 12 purposes;

(B) Are created for an operator or provided to an operator by an employee or agent of the kindergarten through grade 12 school, school district or education service district for kindergarten through grade 12 purposes; or

(C) Are gathered by an operator and personally identify a student, or are linked to information that personally identifies a student, including, but not limited to:

(i) Information in the student’s educational record or electronic mail;

(ii) The student’s first and last name, home address, telephone number, electronic mail address or other information that allows physical or online contact; or

(iii) The student’s discipline records, test results, special education data, juvenile dependency records, grades, evaluations, criminal records, medical records, health records, Social Security number, biometric information, disabilities, socioeconomic information, food purchases, political affiliations, religious information, text messages, documents, student identifiers, search activity, photographs, voice recordings or geolocation information.

(b) "Kindergarten through grade 12 school purposes" means purposes that:

(A) Are directed by, or that customarily take place at the direction of, a kindergarten through grade 12 school, teacher, school district or education service district;

(B) Aid in the administration of school activities, including instruction in the classroom or at home, administrative activities and collaboration between students, school personnel or parents; or

(C) Are primarily for the use and benefit of the school.

(c) "Operator" means the operator of an Internet website, online service, online application or mobile application with actual knowledge that the site, service or application:

(A) Is used primarily for kindergarten through grade 12 school purposes; and

(B) Was designed and marketed for kindergarten through grade 12 school purposes, to the extent that the site, service or application is operating in that capacity.

(d) "Student" means a student in any grade from kindergarten through grade 12.

(e)(A) "Targeted advertising" means advertising presented to a student based on information obtained or inferred from the student’s online behavior, usage of applications or covered information.

(B) "Targeted advertising" does not include advertising presented to a student:

(i) At an online location based upon the student’s current visit to that location; or

(ii) As a single search query, as long as the student’s online activities are not collected or retained over time.

(3)(a) An operator may not knowingly engage in any of the following activities with respect to the operator’s site, service or application:

(A) Engage in targeted advertising on the operator’s site, service or application.

(B) Target advertising on any other site, service or application when the targeting of the advertising is based upon any information, including covered information and persistent unique identifiers, that the operator has acquired because of the use of that operator’s site, service or application for kindergarten through grade 12 school purposes.

(C) Use information, including persistent unique identifiers, created or gathered by the operator’s site, service or application, to amass a profile about a student, except in furtherance of kindergarten through grade 12 school purposes.

(D) Sell a student’s information, including covered information. The prohibition of this subparagraph does not apply to the purchase, merger or other type of acquisition of an operator by another entity, provided that the operator or successor entity continues to be subject to the provisions of this section with respect to previously acquired student information that is subject to this section.

(E) Disclose covered information, unless the disclosure is made:

(i) In furtherance of the kindergarten through grade 12 school purposes of the site, service or application, provided the recipient of the covered information:

(I) Does not further disclose covered information, unless the disclosure is to allow or improve the operability and functionality within the student’s classroom or school; and

(II) Is legally required to comply with the requirements of subsection (4) of this section and to not use that covered information in violation of this section;

(ii) To ensure legal and regulatory compliance;

(iii) To respond to or participate in the judicial process;

(iv) To protect the safety of users or others or the security or integrity of the site; or

(v) To a service provider, provided the operator contractually:

(I) Prohibits the service provider from using any covered information for any purpose other than providing the contracted service to, or on behalf of, the operator;

(II) Prohibits the service provider from disclosing any covered information provided by the operator to subsequent third parties, except in furtherance of kindergarten through grade 12 school purposes of the site, service or application or for a purpose permitted by subsection (3)(a), (6) or (7) of this section; and

(III) Requires the service provider to implement and maintain reasonable security procedures and practices as provided by subsection (4) of this section.

(b) Nothing in this subsection shall be construed to prohibit the operator’s use of information for maintaining, developing, supporting, improving or diagnosing the operator’s site, service or application.

(4) An operator shall:

(a) Implement and maintain reasonable security procedures and practices appropriate to the nature of the covered information and appropriate to protect the covered information from unauthorized access, destruction, use, modification or disclosure; and

(b) Delete a student’s covered information within a reasonable time if the school or school district requests deletion of data that is under the control of the school or school district.

(5) Notwithstanding subsections (3)(a)(E) and (6) of this section, an operator may disclose covered information of a student if the disclosure:

(a) Does not violate subsection (3)(a)(A) to (D) of this section;

(b) Is required by federal or state law and the operator complies with the requirements of federal and state law in protecting and disclosing the information;

(c) Is for legitimate research purposes that are:

(A) Required by federal or state law and subject to the restrictions under applicable federal and state law; or

(B) Allowed by federal or state law and made under the direction of a school, school district, education service district or the Department of Education, if the covered information is not used for any purpose in furtherance of advertising or amassing a profile on the student for purposes other than kindergarten through grade 12 school purposes; or

(d) Is made to a state or local educational agency, including schools and school districts, for kindergarten through grade 12 school purposes as permitted by federal or state law.

(6) Nothing in this section prohibits an operator from:

(a) Disclosing deidentified student covered information if the disclosure is:

(A) Within the operator’s site, service or application or other sites, services or applications owned by the operator to develop or improve educational products or services; or

(B) Made to demonstrate the effectiveness of the operator’s products or services, including marketing for the operator’s products or services;

(b) Sharing aggregated deidentified student covered information for the development and improvement of educational sites, services or applications;

(c) Using student data, including covered information, for adaptive learning or customized student learning purposes; or

(d) Responding to a student-initiated request for information or for feedback without the information or response being determined in whole or in part by payment or other consideration from a third party.

(7) Nothing in this section shall be construed to limit the authority of:

(a) A law enforcement agency to obtain any content or information from an operator as authorized by law or pursuant to an order of a court of competent jurisdiction;

(b) An Internet service provider from providing Internet connectivity to schools or students and their families;

(c) An operator of an Internet website, online service, online application or mobile application from marketing educational products directly to parents or legal guardians, as long as the marketing does not result from the use of covered information obtained by the operator through the provision of services covered under this section; or

(d) Students, or the students’ parents or legal guardians, to download, transfer, export or otherwise save or maintain their own student data or documents.

(8) Nothing in this section shall be construed to impose a duty upon:

(a) A provider of an electronic store, gateway, marketplace or other means of purchasing or downloading software or applications to review or enforce compliance with this section by those applications or software; or

(b) A provider of an interactive computer service to review or enforce compliance with this section by third-party content providers. As used in this paragraph, "interactive computer service" means any information service, system or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such services or systems operated or offered by libraries or educational institutions.

(9) This section does not apply to general audience Internet websites, general audience online services, general audience online applications or general audience mobile applications, even if login credentials created for an operator’s site, service or application may be used to access those general audience sites, services or applications.

(10) Violation of this section is an unlawful practice under ORS 646.607.

[2015 c.528 §2]

Note: 336.184 takes effect July 1, 2016. See section 5, chapter 528, Oregon Laws 2015.

Note: 336.184 was added to and made a part of 646.605 to 646.652 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 336.185



Section 336.187 - When school authorized to disclose information about student; immunity of recipient.

(a) Law enforcement, child protective services and health care professionals in connection with a health or safety emergency if knowledge of the information is necessary to protect the health and safety of the student or other individuals; and

(b) Courts and state and local juvenile justice agencies including, but not limited to, law enforcement agencies, juvenile departments and child protective service agencies. Disclosure under this paragraph must relate to the court’s or juvenile justice agency’s ability to serve the needs of a student prior to the student’s adjudication under ORS chapter 419C. A person to whom personally identifiable information is disclosed under this paragraph shall certify, in writing, that the person will not disclose the information to a third party other than another court or juvenile justice agency or a person or organization providing direct services to the student on behalf of a juvenile justice agency.

(2) As used in this section, a "health or safety emergency" includes, but is not limited to, law enforcement efforts to locate a child who may be a victim of kidnap, abduction or custodial interference and law enforcement or child protective services efforts to respond to a report of child abuse or neglect pursuant to ORS 419B.005 to 419B.050.

(3) A person who receives information under this section is not liable civilly or criminally for failing to disclose the information.

[1993 c.806 §9 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.79 §183; 1999 c.620 §7]



Section 336.190



Section 336.195



Section 336.200



Section 336.201 - Nursing services provided by district; report.

(a) "Licensed practical nurse" means an individual who is licensed as a licensed practical nurse under ORS 678.010 to 678.410.

(b) "Medically complex students" means students who may have an unstable health condition and who may require daily professional nursing services.

(c) "Medically fragile students" means students who may have a life-threatening health condition and who may require immediate professional nursing services.

(d) "Nursing-dependent students" means students who may have an unstable or life-threatening health condition and who may require daily, direct and continuous professional nursing services.

(e) "Registered nurse" means an individual who is licensed as a registered nurse under ORS 678.010 to 678.410.

(f) "School nurse" has the meaning given that term in ORS 342.455.

(2) Each school district shall ensure that the district has access to a sufficient level of nursing services to provide:

(a) One registered nurse or school nurse for every 225 medically complex students.

(b) One registered nurse or school nurse for every 125 medically fragile students.

(c) One registered nurse or school nurse, or one licensed practical nurse under the supervision of a registered nurse or school nurse, for each nursing-dependent student.

(3) In addition to the requirements of subsection (2) of this section, each school district is encouraged to have one registered nurse or school nurse for every 750 students in the school district.

(4)(a) A school district may satisfy the requirements of subsection (2) of this section by using the most cost-effective means available.

(b) A school district may satisfy the requirements described in subsection (2)(a) of this section and the recommendations described in subsection (3) of this section by:

(A) Providing personnel trained and supervised by a registered nurse or school nurse; and

(B) Complying with the requirements of ORS 678.010 to 678.448.

(5)(a) A registered nurse or school nurse is responsible for coordinating the school nursing services provided to an individual student. The registered nurse or school nurse shall work in partnership with the student’s parent or guardian, health care provider and appropriate school staff to the extent allowed by law.

(b) Decisions related to when or where a student receives school nursing services must jointly be made by the registered nurse or school nurse, the parent or guardian of the student and any appropriate school staff. This paragraph does not apply to students who have an individualized education program and for whom special education and related services are determined by an individualized education program team.

(6) The Department of Education shall submit to the State Board of Education and the interim legislative committees related to education an annual report no later than October 1 of each year that is based on the previous school year and that provides information on:

(a) The availability of licensed practical nurses, registered nurses and school nurses in each school district; and

(b) The number of medically complex students, medically fragile students and nursing-dependent students in each school district. [2009 c.843 §2; 2009 c.843 §4]

Note: Section 5, chapter 843, Oregon Laws 2009, provides:

Sec. 5. For the purpose of fulfilling the recommendations for registered nurses and school nurses in a school district, as described in section 2 (3) and (4)(b) of this 2009 Act [336.201 (3) and (4)(b)], as amended by section 4 of this 2009 Act, school districts are encouraged to provide:

(1) One registered nurse or school nurse for every 3,500 students by July 1, 2014.

(2) One registered nurse or school nurse for every 2,500 students by July 1, 2016.

(3) One registered nurse or school nurse for every 1,500 students by July 1, 2018.

(4) One registered nurse or school nurse for every 750 students by July 1, 2020.

[2009 c.843 §5]



Section 336.205



Section 336.210



Section 336.211 - Vision screenings and eye examinations; rules.

(a) "Education provider" means:

(A) An entity that offers a program that is recognized as an Oregon prekindergarten program under ORS 329.170 to 329.200.

(B) A school district board.

(b) "Eye examination" means an eye examination that:

(A) Is conducted by a person licensed by the Oregon Board of Optometry under ORS 683.010 to 683.340 or a person licensed by the Oregon Medical Board under ORS chapter 677 and trained in eye surgery and eye disease; and

(B) Involves any diagnosis of the eye and any measurement or assistance of the powers or range of vision of the eye.

(c) "Vision screening" means an eye screening test to identify potential vision health problems that is conducted by:

(A) A person licensed by the Oregon Board of Optometry under ORS 683.010 to 683.340;

(B) A person licensed by the Oregon Medical Board under ORS chapter 677 and trained in eye surgery and eye disease;

(C) A health care practitioner acting in accordance with rules adopted by the State Board of Education; or

(D) A school nurse, an employee of an education provider or a person designated by the Department of Education to provide vision screening to students who is acting in accordance with rules adopted by the State Board of Education.

(2)(a) Except as provided in subsection (3) of this section, each education provider shall require a student who is seven years of age or younger and who is beginning an educational program with the education provider for the first time to submit certification that the student received:

(A) A vision screening or an eye examination; and

(B) Any further examinations or necessary treatments of the eye or assistance of the powers or range of vision of the eye.

(b) The certification required by this subsection must be provided no later than 120 days after the student begins the educational program.

(3) A student is not required to submit certification as required under subsection (2) of this section if the student provides a statement from the parent or guardian of the student that:

(a) The student submitted certification to a prior education provider; or

(b) The vision screening or eye examination is contrary to the religious beliefs of the student or the parent or guardian of the student.

(4) Each education provider shall:

(a) Ensure that the requirements of this section are met. Failure by a student to meet the requirements of this section may not result in a program’s or school’s prohibiting the student from attending the program or school, but may result in withholding report cards or similar actions.

(b) File in the student’s vision health record any certifications and any results of a vision screening or an eye examination known by the education provider.

(c) Provide the parent or guardian of each student with information about the vision screenings and eye examinations, and information about further examinations or necessary treatments.

(5) The State Board of Education, in consultation with the Oregon Health Policy Board, shall adopt by rule any standards for the implementation of this section.

[2013 c.585 §1]



Section 336.213 - Dental screenings; reports; rules.

(a) "Dental screening" means a dental screening test to identify potential dental health problems that is conducted by:

(A) A dentist licensed under ORS chapter 679;

(B) A dental hygienist licensed under ORS 680.010 to 680.205;

(C) A health care practitioner who is acting in accordance with rules adopted by the State Board of Education; or

(D) A person who:

(i) Is one of the following:

(I) An employee of an education provider; or

(II) Trained in accordance with guidelines established by the dental director appointed by the Oregon Health Authority; and

(ii) Is acting in accordance with rules adopted by the State Board of Education in collaboration with the dental director appointed by the Oregon Health Authority.

(b) "Education provider" means:

(A) An entity that offers a program that is recognized as an Oregon prekindergarten program under ORS 329.170 to 329.200.

(B) A school district board.

(2)(a) Except as provided in subsection (3) of this section, each education provider shall require a student who is seven years of age or younger and who is beginning an educational program with the education provider for the first time to submit certification that the student received a dental screening within the previous 12 months.

(b) The certification required by this subsection:

(A) Must be provided no later than 120 days after the student begins the educational program.

(B) May be provided by a person identified in subsection (1)(a) of this section who conducts the dental screening at a location not associated with the education provider or who conducts regular dental screenings of the student.

(3) A student is not required to submit certification as required under subsection (2) of this section if the student provides a statement from the parent or guardian of the student that:

(a) The student submitted certification to a prior education provider;

(b) The dental screening is contrary to the religious beliefs of the student or the parent or guardian of the student; or

(c) The dental screening is a burden, as defined by the State Board of Education by rule, for the student or the parent or guardian of the student.

(4) Each education provider shall:

(a) File in the student’s dental health record any certifications and any results of a dental screening known by the education provider.

(b) Provide the parent or guardian of each student with information about:

(A) The dental screenings;

(B) Further examinations or necessary treatments; and

(C) Preventive care, including fluoride varnish, sealants and daily brushing and flossing.

(5) The dental director appointed by the Oregon Health Authority shall develop standardized information described in subsection (4)(b) of this section for distribution by education providers.

(6)(a) No later than October 1 each year, each school district shall submit to the Department of Education a report that identifies the percentage of students who failed to submit the certification required under this section for the previous school year.

(b) No later than December 1 each year, the department shall summarize the reports received under paragraph (a) of this subsection and submit the summary to the interim legislative committees on education and to the dental director appointed by the Oregon Health Authority.

(7) The State Board of Education, in consultation with the Oregon Health Policy Board and the Oregon Board of Dentistry, shall adopt by rule any standards for the implementation of this section. [2015 c.558 §1]

Note: 336.213 becomes operative July 1, 2016. See section 2, chapter 558, Oregon Laws 2015.

Note: Section 2, chapter 558, Oregon Laws 2015, provides:

Sec. 2. (1) Section 1 of this 2015 Act [336.213] becomes operative on July 1, 2016.

(2) Section 1 of this 2015 Act first applies to the 2016-2017 school year.

(3) For the purpose of section 1 (6) of this 2015 Act:

(a) The first report required under section 1 (6)(a) of this 2015 Act must be submitted to the Department of Education no later than October 1, 2017.

(b) The first report required under section 1 (6)(b) of this 2015 Act must be submitted to the interim legislative committees on education and to the dental director appointed by the Oregon Health Authority no later than December 1, 2017.

[2015 c.558 §2]



Section 336.215



Section 336.216 - Mental health screenings; rules.

(2) At least two weeks prior to a school district causing a mental health screening to be conducted of all of the students in one or more classrooms or all of the students in one or more grades, the school district shall mail written notice of the mental health screening to the last-known address of the family of the student.

(3) The notice provided under subsection (2) of this section must:

(a) Explain that either a student or a parent or a legal guardian of a student has the right to request in writing that the student not participate in the mental health screening;

(b) Explain that, on the day of the mental health screening, a student or a parent or a legal guardian of a student may request, orally or in writing, that the student not participate in the screening;

(c) Explain who will administer the mental health screening and who will have access to the results of the screening; and

(d) Meet any other requirements established by the State Board of Education by rule.

(4) The results of a mental health screening that is described in subsection (1) of this section may not be included in the education records of the student.

(5) Nothing in this section allows a school district to cause a mental health screening to be conducted for an individual student without first receiving the written consent of a parent or legal guardian of the student if the screening is not conducted as part of a screening of all students in one or more classrooms or all students in one or more grades.

(6) Nothing in this section alters the rights of a child with a disability who is eligible for special education or the rights of a child who may have a disability, as those rights are provided in ORS chapter 343. Any evaluations conducted for the purpose of evaluation, reevaluation or placement for special education must meet the consent requirements of ORS 343.164.

[2013 c.441 §1]



Section 336.220



Section 336.222 - District policy and plan; content.

(1) Alcohol and drug abuse prevention curriculum and public information programs addressing students, parents, teachers, administrators and school board members;

(2) The nature and extent of the district’s expectation of intervention with students who appear to have drug or alcohol abuse problems;

(3) The extent of the district’s alcohol and other drug prevention and intervention programs; and

(4) The district’s strategy to gain access to federal funds available for drug abuse prevention programs.

[1989 c.1076 §1; 2009 c.595 §208; 2011 c.673 §6]



Section 336.225



Section 336.227 - Duties of Oregon Health Authority.

(1) Devise a public information program directed toward students, parents, teachers, administrators and school board members at the school district level; and

(2) Contact advocacy associations of the target groups described in subsection (1) of this section to facilitate outreach programs and disseminate alcohol and drug abuse prevention information.

[1989 c.1076 §2; 2009 c.595 §209]



Section 336.230



Section 336.235 - State board rules.

[1989 c.1076 §4; 2009 c.595 §210; 2011 c.673 §7]



Section 336.240



Section 336.241 - Inclusion of marijuana abuse prevention curricula and public information programs in policies and plans; report.

(2) In the manner provided by ORS 192.245, the authority shall report on the implementation of this section to the Legislative Assembly on or before February 1 of each odd-numbered year.

[2015 c.614 §117]



Section 336.245



Section 336.250



Section 336.260



Section 336.270



Section 336.280



Section 336.285



Section 336.290



Section 336.300



Section 336.310



Section 336.320



Section 336.330



Section 336.340



Section 336.350



Section 336.360



Section 336.370



Section 336.375



Section 336.380



Section 336.390



Section 336.400



Section 336.410



Section 336.420



Section 336.423 - Standards for food and beverages sold to students in schools; exceptions; compliance.

(a) "Entree" means a food that is generally regarded as being the primary food in a meal and includes, but is not limited to, sandwiches, burritos, pasta and pizza.

(b) "Snack" means a food that is generally regarded as supplementing a meal and includes, but is not limited to, chips, crackers, onion rings, nachos, french fries, doughnuts, cookies, pastries, cinnamon rolls and candy.

(2) Except as provided in subsection (6) of this section, all food and beverage items sold to students in a public kindergarten through grade 12 school must at a minimum meet the standards required by this section.

(3) The following shall apply to all food sold to students in a school during the times described in subsection (5)(a) of this section:

(a) A snack item may be sold only in a single-serving size and:

(A) May not have more than 35 percent of the total calories from fat. This requirement does not apply to snack items that are legumes, nuts, nut butters, seeds, seed butters, eggs, nonfried vegetables and cheese.

(B) May not have more than 10 percent of the total calories from saturated fat. This requirement does not apply to snack items that are nuts, nut butters, seeds, seed butters, eggs and cheese.

(C) May not contain more than 35 percent sugar by weight. This requirement does not apply to fruit and vegetables.

(D) May not contain more than 0.5 grams of trans fat per serving.

(E) May not contain more than 150 total calories if sold in a school in which the highest grade level in the school is grade 5 or less.

(F) May not contain more than 180 total calories if sold in a school in which the highest grade level in the school is grade 6, 7 or 8.

(G) May not contain more than 200 total calories if sold in a school in which the highest grade level in the school is grade 9, 10, 11 or 12.

(b) An entree item that is sold individually:

(A) May not contain more than four grams of fat per 100 calories.

(B) May not contain more than 450 total calories.

(4) The following shall apply to all beverages sold to students in a school during the times described in subsection (5)(a) of this section:

(a) If the beverage is sold in a school in which the highest grade level in the school is grade 5 or less, the beverage may not contain caffeine and may be only:

(A) Water.

(B) Fruit or vegetable juice, provided the beverage item is not more than eight ounces, is 100 percent juice or 100 percent juice diluted with water, has no added sweeteners and contains no more than 120 calories per eight ounces.

(C) Milk or a nutritionally equivalent milk alternative, provided the beverage item is not more than eight ounces, is fat free or low fat and, if flavored, contains no more than 150 calories per eight ounces.

(b) If the beverage is sold in a school in which the highest grade level in the school is grade 6, 7 or 8, the beverage may not contain caffeine and may be only:

(A) Water.

(B) Fruit or vegetable juice, provided the beverage item is not more than 10 ounces, is 100 percent juice or 100 percent juice diluted with water, has no added sweeteners and contains no more than 120 calories per eight ounces.

(C) Milk or a nutritionally equivalent milk alternative, provided the beverage item is not more than 10 ounces, is fat free or low fat and, if flavored, contains no more than 150 calories per eight ounces.

(c) If the beverage is sold in a school in which the highest grade level in the school is grade 9, 10, 11 or 12, the beverage may be only:

(A) Water.

(B) Flavored water, provided the beverage item is not more than 20 ounces and contains no calories.

(C) Fruit or vegetable juice, provided the beverage item is not more than 12 ounces, is 100 percent juice or 100 percent juice diluted with water, has no added sweeteners and contains no more than 120 calories per eight ounces.

(D) Milk or a nutritionally equivalent milk alternative, provided the beverage item is not more than 12 ounces, is fat free or low fat and, if flavored, contains no more than 150 calories per eight ounces.

(E) A beverage item that is not more than 20 ounces and contains no more than 0.5 calories per ounce.

(F) A beverage item that is not more than 12 ounces and contains no more than five calories per ounce.

(5)(a) The standards required by this section apply to food and beverage items sold to students in a school at all times during the regular or extended school day when the activities in the school are primarily under the control of the school district board. This includes, but is not limited to, the time before or after classes are in session and the time when the school is being used for activities such as clubs, yearbook, band or choir practice, student government, drama rehearsals or child care programs.

(b) The standards required by this section do not apply to food and beverage items sold in a school at times when the school is being used for school-related events or nonschool-related events for which parents and other adults are a significant part of an audience or are selling food or beverage items before, during or after the event, such as a sporting event or another interscholastic activity, a play or a band or choir concert.

(6) The standards required by this section do not apply to:

(a) Food and beverage items sold as a meal in a school as part of the United States Department of Agriculture’s National School Lunch Program or School Breakfast Program; or

(b) Entree items that:

(A) At a minimum, meet the standards of the federal programs identified in paragraph (a) of this subsection;

(B) Are sold individually in portions allowed under the federal programs identified in paragraph (a) of this subsection; and

(C) Are sold not later than one day after items that are part of a federal program identified in paragraph (a) of this subsection are sold.

(7) A school district board may adopt standards that are more restrictive than the standards specified by this section.

(8) Each school year, a school district board shall determine whether the school district is in compliance with the standards required by this section and report the results of that determination to the Department of Education. The department may monitor whether school districts are in compliance with the standards required by this section.

[2007 c.455 §1; 2015 c.317 §1]



Section 336.426 - Oregon Farm-to-School and School Garden Program; rules.

(a) Assist school districts that participate in the United States Department of Agriculture’s National School Lunch Program or School Breakfast Program in using Oregon food products and produce from school gardens;

(b) Promote food-based, agriculture-based and garden-based educational activities in school districts;

(c) Provide information to school districts on how farm-to-school and school garden projects may help implement wellness policies mandated by the United States Department of Agriculture;

(d) Assist school districts in incorporating farm-to-school and school garden projects into wellness policies mandated by the United States Department of Agriculture;

(e) Work with the State Department of Agriculture to develop farm-to-school related programs; and

(f) Perform other activities necessary to facilitate the success of the Oregon Farm-to-School and School Garden Program.

(2) The State Board of Education may adopt any rules necessary for the administration of this section.

(3)(a) For the purpose of paying the costs of the Department of Education of administering the Oregon Farm-to-School and School Garden Program, the department may accept contributions of moneys and assistance from any source, public or private, and agree to conditions placed on the moneys not inconsistent with the duties of the department under this section.

(b) Any moneys received by the department under this subsection shall be placed in the Department of Education Account.

[2008 c.21 §1; 2011 c.663 §1]



Section 336.430

[Renumbered 336.620 and then 339.880 in 1993]



Section 336.431 - Farm-to-School Grant Programs to purchase Oregon food products and to fund certain educational activities; rules; administrative costs.

(2) A school district may apply to the department for a grant as follows:

(a) As a noncompetitive grant to assist the school district with paying for costs incurred by the school district to purchase food produced or processed in this state; or

(b) As a competitive grant to fund food-based, agriculture-based and garden-based educational activities in the school district.

(3)(a) Based on a noncompetitive process, the department shall provide grants to school districts to assist in paying for costs incurred by the school district to purchase food produced or processed in this state. The amount of a grant awarded as provided by this subsection shall be determined by the department based on the number of lunches served by the school district during the previous school year under the United States Department of Agriculture’s National School Lunch Program.

(b) A school district that receives a grant under this subsection shall use the moneys for the costs incurred by the school district to purchase food products that were:

(A) Purchased on or after the date the school district received notification from the Department of Education of the amount to be distributed to the school district as provided by this subsection;

(B) Produced or processed in this state; and

(C) Used for meals that are served as part of the United States Department of Agriculture’s child nutrition programs.

(4)(a) Based on a competitive process, the department shall provide grants to school districts or nonprofit organizations, or commodity commissions or councils organized under ORS 576.051 to 576.455 or ORS chapter 577 or 578, to assist in paying the costs incurred to provide food-based, agriculture-based or garden-based educational activities in the school district.

(b) An entity identified in paragraph (a) of this subsection that receives a grant under this subsection shall use the moneys for costs directly associated with the educational activities, including staff time, travel costs and equipment purchased for the activities.

(c) When awarding grants under this subsection, preference shall be given to entities that propose educational activities that:

(A) Are well designed;

(B) Promote healthy food activities;

(C) Have clear educational objectives;

(D) Involve parents or the community;

(E) Are connected to a school district’s farm-to-school procurement activities; and

(F) Are culturally relevant to the students being served by the grant moneys.

(d) The department must ensure that the recipients of grants under this subsection:

(A) Represent a variety of school sizes and geographic locations; and

(B) Serve a high percentage of children who qualify for free or reduced price school meals under the United States Department of Agriculture’s National School Lunch Program.

(5) The Department of Education shall consult with the State Department of Agriculture to:

(a) Develop rules and standards related to the grants awarded under this section.

(b) Determine the recipients and amounts of grants awarded under this section.

(6) The Department of Education may expend for the administrative costs incurred under this section no more than two percent of all moneys received by the department for the grant program.

[2011 c.663 §2; 2013 c.652 §1; 2015 c.840 §13]



Section 336.435



Section 336.437



Section 336.440



Section 336.441 - Use of alcoholic beverages in culinary arts classes.

(2) A district school board may adopt a policy that allows the use of alcoholic beverages in the secondary schools of the school district for the following purposes:

(a) As ingredients in cooking or food preparation; and

(b) In a culinary arts class taught at a secondary school of the school district or in preparation for a culinary competition or demonstration by the students of a secondary school of the school district.

(3) A policy adopted under this section must:

(a) Specify the circumstances under which the alcoholic beverages may be used;

(b) Require that the alcoholic beverages be used only while under adult supervision;

(c) Require that the alcoholic beverages be securely stored while not in use;

(d) Require that the parent or legal guardian of each student participating in the culinary arts class provide written consent for the student to use alcoholic beverages in the culinary arts class; and

(e) Allow a student to participate in an alternative project if consent is not provided under paragraph (d) of this subsection or if the student chooses not to participate in a project that requires the use of an alcoholic beverage.

(4) A policy adopted under this section may allow for the use of alcoholic beverages:

(a) At specified culinary competitions or demonstrations while requiring board approval for the use of alcoholic beverages in other culinary competitions or demonstrations; and

(b) In specified culinary arts classes while not allowing for the use of alcoholic beverages in other culinary arts classes.

[2011 c.367 §1]



Section 336.445 - Use of polystyrene foam in meal service; rules.

(2) A school district may use polystyrene foam plates, trays, food containers or food packaging in the service of meals if the school district participates in a recycling program for the polystyrene foam.

(3) The State Board of Education may adopt any rules necessary for the administration of this section. [2015 c.422 §1]

Note: 336.445 becomes operative July 1, 2021. See section 2, chapter 422, Oregon Laws 2015.

Note: Section 3, chapter 422, Oregon Laws 2015, provides:

Sec. 3. (1) Except as provided by subsection (2) of this section, a school district that used polystyrene foam plates, trays, food containers or food packaging in the service of meals during the 2014-2015 school year must establish a plan to comply with the provisions of section 1 (1) or (2) of this 2015 Act [336.445 (1) or (2)] by the operative date specified in section 2 of this 2015 Act [July 1, 2021].

(2) Using criteria adopted by the State Board of Education by rule, the Department of Education shall provide an extension for compliance to any school district that is able to show a financial hardship experienced from complying with the requirements of subsection (1) of this section.

[2015 c.422 §3]



Section 336.450



Section 336.455 - Human sexuality education courses; criteria.

(2) Course material and instruction for all human sexuality education courses shall enhance students’ understanding of sexuality as a normal and healthy aspect of human development. Course instruction shall:

(a) Be medically accurate.

(b) Be comprehensive.

(c) Include information about responsible sexual behaviors and hygienic practices that eliminate or reduce the risks of pregnancy and the risks of exposure to human immunodeficiency virus, hepatitis B, hepatitis C and other infectious or sexually transmitted diseases. Information about those risks shall be presented in a manner designed to allay fears concerning risks that are scientifically groundless.

(d) Promote abstinence for school-age youth and mutually monogamous relationships with an uninfected partner for adults as the most effective way to prevent pregnancy and the transmission of sexually transmitted diseases. However, abstinence may not be taught to the exclusion of other material and instruction on contraceptive and disease reduction measures. Human sexuality education courses shall acknowledge the value of abstinence while not devaluing or ignoring those students who have had or are having sexual intercourse.

(e) Include a discussion about the characteristics of the emotional, physical and psychological aspects of a healthy relationship and a discussion about the benefits of delaying pregnancy beyond the adolescent years as a means to better ensure a healthy future for parents and their children. Students shall be provided with statistics based on the latest medical information regarding both the health benefits and the possible side effects of all forms of contraceptives, including the success and failure rates for prevention of pregnancy.

(f) Stress that sexually transmitted diseases are serious possible outcomes of sexual contact. Students shall be provided with statistics based on the latest medical information regarding the efficacy of all methods of sexual protection in preventing human immunodeficiency virus infection and other sexually transmitted diseases.

(g) Provide students with information about Oregon laws that address young people’s rights and responsibilities related to childbearing and parenting.

(h) Advise students of the circumstances in which it is unlawful under ORS 163.435 and 163.445 for persons 18 years of age or older to have sexual relations with persons younger than 18 years of age to whom they are not married.

(i) Teach students that no form of sexual expression is acceptable when the expression physically or emotionally harms oneself or others and teach students not to make unwanted physical and verbal sexual advances, how to decline unwanted sexual advances or accept the refusal of unwanted sexual advances. Students shall be taught that it is wrong to take advantage of or to exploit another person. Materials and information shall be presented in a manner sensitive to the fact that there are students who have experienced sexual abuse.

(j) Validate through course material and instruction the importance of honesty with oneself and others, respect for each person’s dignity and well-being, and responsibility for one’s actions.

(k) Assist students in the development and practice of effective communication skills, the development of self-esteem and the ability to resist peer pressure.

(L) Encourage family communication and involvement to help students learn to make responsible decisions.

(3) Any course in any public elementary and secondary school, the main purpose of which is to address human sexuality education or human immunodeficiency virus education, or both, shall emphasize that abstinence from sexual contact is the only method that is 100 percent effective against unintended pregnancy, sexually transmitted diseases and human immunodeficiency virus when transmitted sexually. Abstinence is to be stressed, but not to the exclusion of other material and instruction on contraceptive and disease reduction measures. Such courses are to acknowledge the value of abstinence while not devaluing or ignoring those students who have had or are having sexual intercourse.

(4) Nothing in this section prohibits instruction in sanitation, hygiene or traditional courses in biology.

[1993 c.775 §1; 2009 c.213 §1]



Section 336.460



Section 336.465 - Examination of instructional material; notice; pupil not required to take course.

(a) Give parents, guardians and district residents an opportunity to examine the instructional materials to be used in any class, course, assembly or school-sponsored activity.

(b) Inform parents or guardians in advance of any instruction on human sexuality or human immunodeficiency virus and give them an opportunity to review materials. At the same time, parents or guardians shall be informed that no pupil shall be required to take or participate in any instruction on human sexuality or human immunodeficiency virus if the pupil’s parent or guardian, after having reviewed the materials, submits written objection to the school district.

(2) Refusal to take or participate in any class, course, assembly or school-sponsored activity on human sexuality or human immunodeficiency virus shall not be reason for harassment, suspension or expulsion of the pupil.

[1993 c.775 §2]



Section 336.470



Section 336.472 - Instruction in cardiopulmonary resuscitation and uses of automated external defibrillators; waiver; exception.

(a) Cardiopulmonary resuscitation; and

(b) The uses of automated external defibrillators.

(2) Instruction provided as required by subsection (1) of this section must:

(a) Include hands-on practicing of cardiopulmonary resuscitation; and

(b) Be developed by the American Heart Association, the American Red Cross or another organization that has developed an instructional program based on current, nationally recognized emergency cardiac care guidelines.

(3) Instruction provided as required by subsection (1) of this section may be taught by persons who:

(a) Are not licensed teachers but who are certified to provide the instruction, including volunteers from the community; or

(b) Are licensed teachers but who are not certified to provide the instruction.

(4) A school district may waive the requirement that instruction provided under subsection (1) of this section include hands-on practicing of cardiopulmonary resuscitation for any student who is unable to participate in hands-on practicing by reason of disability.

(5) The requirement that instruction provided under subsection (1) of this section include hands-on practicing of cardiopulmonary resuscitation does not apply to students enrolled in a virtual public charter school, as defined in ORS 338.005.

[2015 c.338 §1]



Section 336.475



Section 336.477 - Rights; student expression; civil action.

(a) "School-sponsored media" means materials that are prepared, substantially written, published or broadcast by student journalists, that are distributed or generally made available, either free of charge or for a fee, to members of the student body and that are prepared under the direction of a student media adviser. "School-sponsored media" does not include media intended for distribution or transmission solely in the classrooms in which they are produced.

(b) "Student journalist" means a public high school student who gathers, compiles, writes, edits, photographs, records or prepares information for dissemination in school-sponsored media.

(c) "Student media adviser" means a person who is employed, appointed or designated by the school district to supervise, or provide instruction relating to, school-sponsored media.

(2) Except as provided in subsection (4) of this section, student journalists have the right to exercise freedom of speech and of the press in school-sponsored media, whether or not the media are supported financially by the school or by use of school facilities or are produced in conjunction with a high school class.

(3) Student journalists are responsible for determining the news, opinion and feature content of school-sponsored media subject to the limitations of subsection (4) of this section. This subsection does not prevent a student media adviser from teaching professional standards of English and journalism to the student journalists.

(4) Nothing in this section may be interpreted to authorize expression by students that:

(a) Is libelous or slanderous;

(b) Constitutes an unwarranted invasion of privacy;

(c) Violates federal or state statutes, rules or regulations or state common law; or

(d) So incites students as to create a clear and present danger of:

(A) The commission of unlawful acts on or off school premises;

(B) The violation of school policies; or

(C) The material and substantial disruption of the orderly operation of the school. A school official must base a forecast of material and substantial disruption on specific facts, including past experience in the school and current events influencing student behavior, and not on undifferentiated fear or apprehension.

(5) Any student, individually or through the student’s parent or guardian, enrolled in a public high school may commence a civil action to obtain damages under this subsection and appropriate injunctive or declaratory relief as determined by a court for a violation of subsection (2) of this section, the First Amendment to the United States Constitution or section 8, Article I of the Oregon Constitution. Upon a motion, a court may award $100 in damages and injunctive and declaratory relief to a prevailing plaintiff in a civil action brought under this subsection.

(6) Each school district that includes a public high school shall adopt a written student freedom of expression policy in accordance with this section. The policy shall include reasonable provisions for the time, place and manner of student expression.

[2007 c.763 §1]



Section 336.479 - Physical examination prior to participation in extracurricular sports; rules.

(2) Each school district shall require students who participate in extracurricular sports in grades 7 through 12 in the schools of the district to have a physical examination prior to participation. A person conducting the physical examination shall use a form and protocol prescribed by rule of the State Board of Education pursuant to subsection (6) of this section.

(3) A school district shall require students who continue to participate in extracurricular sports in grades 7 through 12 to have a physical examination once every two years.

(4) Notwithstanding subsection (3) of this section, a school district shall require a student who is diagnosed with a significant illness or has had a major surgery to have a physical examination prior to further participation in extracurricular sports.

(5) Any physical examination required by this section shall be conducted by a:

(a) Physician possessing an unrestricted license to practice medicine;

(b) Licensed naturopathic physician;

(c) Licensed physician assistant;

(d) Certified nurse practitioner; or

(e) Licensed chiropractic physician who has clinical training and experience in detecting cardiopulmonary diseases and defects.

(6) The State Board of Education shall by rule prescribe the form and protocol to be used for physical examinations required by this section.

[2001 c.486 §1; 2003 c.323 §1; 2011 c.313 §19]



Section 336.480



Section 336.485 - Concussions; training of coaches; participation by athletes; rules.

(a) "Coach" means a person who instructs or trains members on a school athletic team, as identified by criteria established by the State Board of Education by rule.

(b) "Health care professional" means a medical doctor, osteopathic physician, psychologist, physician assistant or nurse practitioner licensed or certified under the laws of this state.

(2)(a) Each school district shall ensure that coaches receive annual training to learn how to recognize the symptoms of a concussion and how to seek proper medical treatment for a person suspected of having a concussion.

(b) The board shall establish by rule:

(A) The requirements of the training described in paragraph (a) of this subsection, which shall be provided by using community resources to the extent practicable; and

(B) Timelines to ensure that, to the extent practicable, every coach receives the training described in paragraph (a) of this subsection before the beginning of the season for the school athletic team.

(3) Except as provided in subsection (4) of this section:

(a) A coach may not allow a member of a school athletic team to participate in any athletic event or training on the same day that the member:

(A) Exhibits signs, symptoms or behaviors consistent with a concussion following an observed or suspected blow to the head or body; or

(B) Has been diagnosed with a concussion.

(b) A coach may allow a member of a school athletic team who is prohibited from participating in an athletic event or training, as described in paragraph (a) of this subsection, to participate in an athletic event or training no sooner than the day after the member experienced a blow to the head or body and only after the member:

(A) No longer exhibits signs, symptoms or behaviors consistent with a concussion; and

(B) Receives a medical release form from a health care professional.

(4) A coach may allow a member of a school athletic team to participate in any athletic event or training at any time after an athletic trainer registered by the Board of Athletic Trainers determines that the member has not suffered a concussion. The athletic trainer may, but is not required to, consult with a health care professional in making the determination that the member has not suffered a concussion.

[2009 c.661 §1; 2015 c.392 §1]



Section 336.500



Section 336.505 - "Community school program" defined.

[1981 c.259 §1]



Section 336.510 - Legislative findings; direction to Department of Education.

(1) Provide state leadership for community school development;

(2) Assist in the establishment, maintenance and expansion of community schools;

(3) Serve as the state administrative agency for federal community school funding; and

(4) Foster coordination of community school services provided by local schools, community colleges, education service districts, community college service districts and other public and private agencies to avoid unnecessary duplication.

[1981 c.259 §2]



Section 336.515



Section 336.520 - Community school program to provide for advisory involvement; local advisory bodies.

(2) Local advisory bodies shall review needs, establish local goals and objectives, recommend priorities, identify available resources, promote programs, study progress, encourage interagency cooperation, suggest financing and evaluation methods and make recommendations to district school boards and local administrators.

[1981 c.259 §4]



Section 336.525 - Program to be operated by district providing elementary or secondary education; exception.

[1981 c.259 §5]



Section 336.530



Section 336.535



Section 336.540



Section 336.545



Section 336.550



Section 336.555



Section 336.557



Section 336.560



Section 336.565



Section 336.570



Section 336.575 - Notice and consultation before establishing, expanding or changing residential program.

(2) The notification required by subsection (1) of this section must occur at least three months prior to the establishment or expansion of the residential program or prior to the time when the type of educational services or category of children changes. The three-month period, or any part of it, may be waived by agreement of the agency and the affected school district.

(3) This section does not apply to temporary changes in, or expansion of, residential programs of less than 30 days’ duration that result from meeting emergency needs of children.

[Formerly 339.175]



Section 336.580 - Education at youth care centers; rules.

(2)(a) Except as provided by paragraph (b) of this subsection, the school district in which the youth care center is located shall develop an educational plan for the children in the youth care center in consultation with the director of the center. The plan shall be approved annually by the school district board.

(b) For children placed at a youth care center within a detention facility, as defined in ORS 419A.004, the children shall receive educational services through the Juvenile Detention Education Program as described in ORS 326.695.

(3) The Superintendent of Public Instruction shall have the authority to enforce the provisions of ORS 336.575 and 339.137 and this section. If a district fails to comply, the superintendent shall find the district deficient and shall apply the penalty provided in ORS 327.103.

(4) The State Board of Education shall adopt rules to implement this section.

[Formerly 339.195; 1997 c.20 §1; 2007 c.429 §1; 2015 c.671 §4]



Section 336.585 - Education for children enrolled in Juvenile Detention Education Program; costs; rules; notification to resident district.

(a) "Juvenile Detention Education Program" means the program defined in ORS 326.695.

(b) "Resident district" means the school district in which the parents or legal guardian, if any, of a child resided at the time of the child’s enrollment in the Juvenile Detention Education Program. If the child has no parents or legal guardian, or none can be located, the resident district is the school district in which the child is physically located.

(2) The Department of Education shall provide or cause to be provided appropriate education for children enrolled in an educational program under the Juvenile Detention Education Program. The Superintendent of Public Instruction may contract with a school district or education service district to provide or cause to be provided appropriate education to children enrolled in an educational program under the Juvenile Detention Education Program.

(3) The superintendent shall pay the costs of providing education to children enrolled in an educational program under the Juvenile Detention Education Program from the State School Fund grant allocated for that purpose under ORS 327.026.

(4) The State Board of Education shall adopt by rule standards to be applied to the operation of the Juvenile Detention Education Program, including standards that allow a school district or an education service district under contract with the superintendent to:

(a) Implement an assessment system as provided by ORS 329.485 (3).

(b) Administer a nationally normed assessment as provided by ORS 329.488.

(c) Participate in the beginning teacher and administrator mentorship program established by ORS 329.788 to 329.820.

(d) Receive funds under ORS chapter 329.

(5) The superintendent shall ensure that the resident district of each child enrolled in an educational program under the Juvenile Detention Education Program is notified, if the resident district can be reasonably identified. The purposes of the notification include, but are not limited to:

(a) Removing the child from the resident district’s census;

(b) Facilitating transfers of the child’s educational records; and

(c) Facilitating planning for the child’s possible return to the resident district.

[Formerly 339.205; 2001 c.681 §8; 2011 c.315 §1; 2013 c.1 §31; 2013 c.747 §41]



Section 336.590 - Education for children enrolled in Youth Corrections Education Program; costs; rules.

(2) The Department of Education shall provide or cause to be provided appropriate education for children enrolled in an educational program under the Youth Corrections Education Program. The Superintendent of Public Instruction may contract with a school district or education service district to provide or cause to be provided appropriate education to children enrolled in an educational program under the Youth Corrections Education Program.

(3) The superintendent shall pay the costs of providing education to children enrolled in an educational program under the Youth Corrections Education Program from the State School Fund grant allocated for that purpose under ORS 327.026.

(4) The State Board of Education shall adopt by rule standards to be applied to the operation of the Youth Corrections Education Program, including standards that allow a school district or an education service district under contract with the superintendent to:

(a) Award high school diplomas, modified diplomas, extended diplomas and alternative certificates as provided by ORS 329.451 and 339.877.

(b) Implement an assessment system as provided by ORS 329.485 (3).

(c) Administer a nationally normed assessment as provided by ORS 329.488.

(d) Participate in the beginning teacher and administrator mentorship program established by ORS 329.788 to 329.820.

(e) Receive funds under ORS chapter 329.

[2011 c.315 §2; 2013 c.1 §32; 2013 c.747 §42]



Section 336.610

[Formerly 336.440; renumbered 339.885 in 1993]



Section 336.615 - Definition for ORS 336.615 to 336.665.

[Formerly 339.605; 2001 c.490 §1]



Section 336.620

[Formerly 336.430; renumbered 339.880 in 1993]



Section 336.625 - Goals; district responsibility; registration; rules.

(2) Students participating in alternative education programs are considered to be the responsibility of the resident district for purposes of ORS 332.072.

(3) The State Board of Education by rule:

(a) Shall define the accountable activities and allowable credit for these activities in alternative education programs;

(b) Shall adopt a process for registering private alternative education programs that includes, but is not limited to, the requirements of ORS 336.631; and

(c) Shall establish standards for private alternative education programs to ensure a safe educational environment and an instructional program that provides students with the opportunity to make progress toward achieving state academic content and performance standards.

(4) A school district may not waive the right to implement an alternative education program in a collective bargaining agreement.

[Formerly 339.615; 1997 c.521 §24; 2001 c.490 §2]



Section 336.630

[Formerly 332.100 and then 336.045; renumbered 339.875 in 1993]



Section 336.631 - Private alternative programs; requirements; applicability of laws; placement of students.

(a) Annually approve the private alternative education program;

(b) Determine that the private alternative education program is registered with the Department of Education; and

(c) Determine that the private alternative education program complies with the requirements of subsection (2) of this section and ORS 336.625 (3)(c).

(2) The following laws apply to private alternative education programs that are registered with the Department of Education under ORS 336.635 in the same manner as the laws apply to school districts and public schools:

(a) Federal law;

(b) ORS 181A.195, 326.603, 326.607 and 342.223 (criminal records checks);

(c) ORS 337.150, 339.141, 339.147 and 339.155 (tuition and fees);

(d) ORS 659.850, 659.855 and 659.860 (discrimination);

(e) ORS 339.122 (advertisement requirements);

(f) Health and safety statutes and rules; and

(g) Any statute, rule or school district policy that is specified in a contract between the school district board and the private alternative education program.

(3) Prior to placement of a student in a private alternative education program, the resident district shall determine whether the proposed placement best serves the student’s educational needs and interests and assists the student in achieving the district and state academic standards.

(4) Contracts between a school district and a private alternative education program shall be included in the assessment of effectiveness provided for in ORS 329.085.

[1997 c.521 §11; 1999 c.59 §84; 2001 c.490 §3; 2005 c.730 §15; 2007 c.35 §5; 2007 c.256 §4; 2010 c.72 §7; 2015 c.245 §45]

Note: The amendments to 336.631 by section 6, chapter 839, Oregon Laws 2007, become operative July 1, 2017, and first apply to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007. The text that is operative on and after July 1, 2017, including amendments by section 8, chapter 72, Oregon Laws 2010, and section 46, chapter 245, Oregon Laws 2015, is set forth for the user’s convenience.
(1) Prior to contracting with or distributing any public funds to a private alternative education program, a district school board shall:

(a) Annually approve the private alternative education program;

(b) Determine that the private alternative education program is registered with the Department of Education; and

(c) Determine that the private alternative education program complies with the requirements of subsection (2) of this section and ORS 336.625 (3)(c).

(2) The following laws apply to private alternative education programs that are registered with the Department of Education under ORS 336.635 in the same manner as the laws apply to school districts and public schools:

(a) Federal law;

(b) ORS 181A.195, 326.603, 326.607 and 342.223 (criminal records checks);

(c) ORS 329.496 (physical education);

(d) ORS 337.150, 339.141, 339.147 and 339.155 (tuition and fees);

(e) ORS 659.850, 659.855 and 659.860 (discrimination);

(f) ORS 339.122 (advertisement requirements);

(g) Health and safety statutes and rules; and

(h) Any statute, rule or school district policy that is specified in a contract between the school district board and the private alternative education program.

(3) Prior to placement of a student in a private alternative education program, the resident district shall determine whether the proposed placement best serves the student’s educational needs and interests and assists the student in achieving the district and state academic standards.

(4) Contracts between a school district and a private alternative education program shall be included in the assessment of effectiveness provided for in ORS 329.085.



Section 336.635 - Enrollment in alternative education program; billing; rules; status of teachers.

(a) The enrollment is necessary to meet the student’s educational needs and interests.

(b) The program is appropriate and accessible to the student.

(c) For a program in a school district in which the student is a resident, the resident school district approves the enrollment.

(d) For a program in a school district in which the student is not a resident, the resident school district and the attending school district approve the enrollment.

(e) For a private alternative education program, the program is registered with the Department of Education.

(2) If the student is eligible for special education under ORS 343.221 to 343.236 and 343.261 to 343.295, the program must be approved by the Department of Education prior to the placement of the student in the program.

(3) A student enrolled pursuant to this section is considered enrolled in the schools of the district offering the program for purposes of the distribution of the State School Fund.

(4) An alternative education program that is offered to a student who is not a resident of the school district may bill tuition to the school district where the student is a resident. The billing may be made annually or at the end of each term or semester of the alternative education program. For each full-time equivalent student enrolled in the alternative education program, the resident school district shall pay the actual cost of the program or an amount at least equivalent to 80 percent of the district’s estimated current year’s average per student net operating expenditure, whichever is less, in accordance with rules adopted by the State Board of Education. The alternative education program is accountable for the expenditures of all State School Fund moneys and other local school support moneys and shall provide the resident school district with an annual statement of the expenditures.

(5) A private alternative education program that is registered with the department is not required to employ only licensed teachers or administrators. Teachers and administrators in private programs are not considered employees of any school district for purposes of ORS 342.173.

(6) A school district is not required to provide a public alternative education program if the student can be referred to public or approved private alternative education programs that are appropriate for and accessible to the student.

(7) Any preliminary teaching license, professional teaching license or distinguished teacher leader license issued by the Teacher Standards and Practices Commission is valid for teaching all subjects and grade levels in an alternative education program operated by a school district or education service district.

[Formerly 339.620; 1995 c.656 §7; 1996 c.16 §3; 1997 c.164 §1; 1997 c.613 §3; 2001 c.490 §4; 2009 c.252 §1; 2013 c.286 §12; 2015 c.647 §3]



Section 336.637 - Instruction in educational standards required; assessment of students in private alternative education programs.

(2) Students enrolled in a private alternative education program shall take the statewide assessment developed by the Department of Education under ORS 329.485. A private alternative education program shall be accountable for determining the progress of its students toward achieving academic content standards as defined in ORS 329.007. The private alternative education program shall report, at least annually, each student’s academic progress, including the results of the state assessment to students, parents and the school district.

[1997 c.521 §12; 2001 c.490 §5]



Section 336.640 - Rules governing education for pregnant and parenting students.

(a) Inform pregnant and parenting students and their parents of the availability of such services in the school district, education service district or in the community;

(b) Facilitate the provision of such services, including counseling, life skills and parenting education, child care, transportation, career development and health and nutrition services to pregnant and parenting students;

(c) Inform pregnant and parenting students and their parents of the availability of resources provided by other agencies, including health and social services;

(d) Provide educational programs and schedules that address the individual learning styles and needs of pregnant and parenting students; and

(e) Develop individualized educational programs or services, or both, to address the needs of pregnant or parenting students when their educational needs cannot be met by the regularly provided school program.

(2) Each school district shall adopt policies and guidelines for implementation of this section in a manner consistent with the rules of the state board adopted under subsection (1) of this section.

(3) No pregnant or parenting student shall be excluded from the public schools solely on the basis of pregnancy or parenthood.

(4) For purposes of reporting enrollments, school districts may count eligible students who are receiving individualized programs or services, or both, as described in subsection (1)(e) of this section, in the same category as students eligible for special education as children with disabilities under ORS 343.035.

[Formerly 339.623; 2005 c.22 §233]



Section 336.645 - Notification of availability of program; rules.

[Formerly 339.625; 1997 c.521 §25; 2001 c.490 §6]



Section 336.650



Section 336.655 - District evaluation of program.

(2) For private alternative education programs, the evaluation shall include, but is not limited to:

(a) A review of the private alternative education program’s annual statement of expenditures as required by ORS 336.635 (4);

(b) A determination that the private alternative education program is in compliance with ORS 336.625 (3)(c) and 336.631 (2);

(c) The approval of any contract between the district and the private alternative education program; and

(d) A review to ensure that the private alternative education program enhances the ability of the district and its students to achieve district and state standards.

[Formerly 339.635; 2001 c.490 §7; 2009 c.252 §2]



Section 336.660



Section 336.665 - Effect of failure to propose alternative programs.

(2) The failure to cause the proposal of alternative programs shall not be grounds for a civil action against the school district.

[Formerly 339.640; 1995 c.656 §8; 1996 c.16 §4; 2001 c.104 §112; 2013 c.267 §7]



Section 336.668



Section 336.670



Section 336.673



Section 336.675



Section 336.705



Section 336.710



Section 336.715



Section 336.720



Section 336.730



Section 336.735



Section 336.745



Section 336.755



Section 336.765



Section 336.775



Section 336.780



Section 336.785



Section 336.790 - Definitions for ORS 336.790 to 336.820.

(1) "Commercial driver training school" means a school operated by a person issued a commercial driver training school certificate by the Department of Transportation under ORS 822.515.

(2) "Private school" means a private or parochial high school.

(3) "Public school" means a common or union high school district, education service district, a community college district and the Oregon School for the Deaf.

[Formerly 343.705; 1997 c.118 §1; 1997 c.249 §98; 2001 c.295 §11; 2001 c.706 §1; 2007 c.70 §94; 2007 c.858 §65]



Section 336.795 - Purposes of traffic safety education course.

[Formerly 343.710; 2001 c.104 §113]



Section 336.800 - School course in traffic safety education; tuition.

(2) A public school may offer a traffic safety education course to private school pupils or to pupils in neighboring public schools that do not offer traffic safety education courses. A public school offering a traffic safety education course to private school pupils or to pupils in neighboring public schools shall adopt written policies and procedures for the admission of the pupils.

(3) A person employed to teach a traffic safety education course must meet qualifications established by the department under ORS 336.802.

[Formerly 343.720; 1997 c.383 §9; 1999 c.328 §8; 2001 c.706 §2; 2007 c.858 §66; 2009 c.394 §2; 2011 c.357 §1]



Section 336.802 - Traffic safety education course; curriculum; rules.

(2) The department shall adopt by rule a procedure to certify that a traffic safety education course meets curriculum standards established under subsection (1) of this section.

(3) The department shall adopt rules establishing qualifications for a person to teach a traffic safety education course.

(4) The department shall adopt rules necessary to administer ORS 336.805 and 336.810.

[Formerly 802.345]

Note: 336.802 and 336.804 were added to and made a part of 336.790 to 336.820 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 336.804 - Unavailability of traffic safety education course.

(a) Waiver of conditions and requirements that are otherwise applicable to providers for the purposes of courses offered to inhabitants of the area; and

(b) Reimbursement rates that are higher than those provided for in ORS 336.805 for courses offered to inhabitants of the area.

(2) If the department determines that a traffic safety education course will not be available to the inhabitants of a specific geographic area within this state despite any incentives offered under subsection (1) of this section, the department may provide a traffic safety education course in the area, or contract with any public or private entity to provide the course on behalf of the department within the area. The costs of providing a traffic safety education course under this subsection shall be paid from the Student Driver Training Fund.

[2013 c.102 §3]

Note: See note under 336.802.



Section 336.805 - Reimbursement to course provider; limitations on tuition; rules.

(2) If a public school, commercial driver training school or county that provides a traffic safety education course certified by the department offers reduced tuition based on the income of the pupil or of the pupil’s family, the department may reimburse the provider for the reduction. By rule, the department shall establish one or more levels of reduced tuition, eligibility criteria for receiving reduced tuition and conditions for receiving reimbursement for reduced tuition. Any provider that receives reimbursement under this subsection must give notice of the availability of reduced tuition based on income, in all advertisements and printed informational material for the course and on all websites maintained for the course.

(3) If funds available to the department for the Student Driver Training Fund are not adequate to pay all approved claims in full, public schools, commercial driver training schools and counties shall receive a pro rata reimbursement that is based upon the ratio that the total amount of funds available bears to the total amount of funds required for maximum allowable reimbursement.

(4) A public school, commercial driver training school or county seeking reimbursement under this section may not charge tuition in an amount that is greater than:

(a) For a public school or county, the cost to the public school or county of providing the traffic safety education course less the state reimbursement.

(b) For a commercial driving school, an amount determined by the department by rule.

(5) Each public school, commercial driver training school or county seeking reimbursement under this section must keep accurate records of the cost of the traffic safety education course in the manner required under rules adopted by the department under ORS 336.802.

[Formerly 343.730; 1997 c.119 §2; 1999 c.328 §9; 2005 c.699 §1; 2007 c.858 §67; 2009 c.394 §1; 2011 c.357 §2; 2013 c.102 §1]



Section 336.807 - Reimbursement to Department of Human Services.

(a) Certified by the Department of Transportation; and

(b) Provided to children in the legal custody of the Department of Human Services under ORS 419B.337 and in foster homes as defined by ORS 418.625 (3).

(2) Reimbursement may be provided under this section only upon a showing that:

(a) The course is used to comply with the requirements for a provisional driver license issued under ORS 807.065;

(b) The pupil passed the course of traffic safety education; and

(c) The pupil complies with any other requirements established by the Department of Human Services by rule.

(3) Reimbursements made under this section must be made in the manner provided by ORS 336.810.

[2009 c.394 §4]

Note: 336.807 was added to and made a part of 336.790 to 336.820 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 336.810 - Student Driver Training Fund.

(2) The Department of Transportation shall annually distribute the funds available in the Student Driver Training Fund in the manner provided in ORS 336.805 and 336.807.

(3) The department shall make periodic studies to determine the effectiveness of traffic safety education courses conducted under authority of ORS 336.790 to 336.820.

[Formerly 343.740; 1999 c.328 §10; 2009 c.394 §5]



Section 336.815 - Contract with commercial driver training school.

[Formerly 343.750; 1997 c.119 §1; 1999 c.328 §11; 2001 c.706 §3; 2011 c.357 §3]



Section 336.820 - Sanctions for violation of ORS 336.790 to 336.820.

(2) Sanctions that may be imposed under this section include, but are not limited to:

(a) A warning;

(b) Reduction or denial of reimbursement under ORS 336.805; and

(c) Suspension or revocation of certification under ORS 336.802.

(3) For the purpose of deciding appropriate sanctions under this section, the department may consider the severity of the violation, the impact of the violation on pupils and public safety, the number of similar or related violations by the provider, whether the violation was willful and the history of prior sanctions imposed against the provider.

(4) Sanctions under this section are in addition to any other penalty provided by law.

[2013 c.102 §4]



Section 336.840 - Policies for personal electronic devices; policies for curricula that use technology.

(2) Each district school board shall adopt policies for the use of personal electronic devices in the schools of the school district as provided by this section.

(3) A district school board shall adopt a policy for the use of personal electronic devices that support academic activities and independent communications. The policy must provide that:

(a) Students may be allowed to use personal electronic devices that support academic activities and independent communications.

(b) Unless otherwise specifically prohibited by the policy, students may not be denied the opportunity to use a personal electronic device that supports academic activities and independent communications.

(4) If a school district implements a curriculum that uses technology, the district school board shall adopt a policy that provides that:

(a) Students may be allowed, but are not required, to use their own personal electronic devices for the curriculum.

(b) Students who use their own personal electronic devices for the curriculum must be granted access to any applications or electronic materials that are available to students who do not use their own personal electronic devices for the curriculum.

(c) Students who use their own personal electronic devices for the curriculum must be granted access to applications and electronic materials free of charge if the applications and electronic materials are provided free of charge to students who do not use their own personal electronic devices for the curriculum.

(5) A policy adopted under subsection (3) or (4) of this section must include a process and timeline for responding to a student’s request related to the use of a personal electronic device, including an appeals process.

(6) School districts must ensure that the policies adopted under subsection (3) or (4) of this section are made available to:

(a) School district personnel whose duties may require them to assist students with personal electronic devices; and

(b) Students and parents or guardians of students.

(7) Nothing in the requirements of this section prevents a district school board from prohibiting:

(a) Telephonic or electronic communications during regular school hours or during school events if the communications are not related to academic activities or independent communications;

(b) Communications using access to social media or to nonacademic sites during regular school hours or during school events;

(c) The use of personal electronic devices for any purpose that does not support academic activities or independent communications; or

(d) The use of personal electronic devices for entertainment purposes.

(8) Nothing in this section authorizes a district school board, or any employees of or volunteers for the school district or a school of the school district, to request, require or compel access to a student’s electronic mail or personal online accounts.

[2013 c.98 §1]



Section 336.850



Section 336.851 - Creation; purpose; course standards; rules.

(2) The Oregon Virtual School District shall provide online courses that meet academic content standards as defined in ORS 329.007 and meet other criteria adopted by the State Board of Education. Any person who teaches an online course must be properly licensed as required by ORS 342.173 for a person employed by a school district or education service district or properly registered as required by ORS 338.135 for a person employed by a public charter school. All school districts and public charter schools may allow students to access the online courses offered by the Oregon Virtual School District.

(3) The Superintendent of Public Instruction may contract with education service districts, school districts, public charter schools, community colleges, public universities listed in ORS 352.002 or any other public entity to provide online courses through the Oregon Virtual School District.

(4) Statutes and rules that apply to other school districts do not apply to the Oregon Virtual School District except as provided under this section or by rule of the State Board of Education. The Oregon Virtual School District is not considered a school district for purposes of apportionment of the State School Fund and the department may not receive a direct apportionment under ORS 327.008 from the State School Fund for the Oregon Virtual School District.

(5) The board may adopt the rules necessary for the administration of the Oregon Virtual School District and shall adopt rules to establish:

(a) The procedure and criteria to be used for the selection of online courses to be offered through the Oregon Virtual School District;

(b) The qualifications of students who may access online courses through the Oregon Virtual School District;

(c) The number of credits for which students may access online courses through the Oregon Virtual School District; and

(d) The student-to-teacher ratio for online courses offered through the Oregon Virtual School District.

[Formerly 329.840]



Section 336.856 - Oregon Virtual School District Fund.

(2) Any moneys received by the department for the purpose of the Oregon Virtual School District shall be deposited in the fund.

[Formerly 329.842]



Section 336.870



Section 336.875



Section 336.880



Section 336.885



Section 336.990






Chapter 337 - Books and Instructional Materials

Section 337.010



Section 337.011



Section 337.020



Section 337.030 - Annual notice to school textbook and instructional materials publishers.

(1) The time and place of meeting of the board to review and adopt textbooks and instructional materials.

(2) The general form of the proposal to be followed by publishers in submitting textbooks and instructional materials for review and adoption.

(3) The general form of contract to be entered into between the board and a publisher whose textbooks or instructional materials may be adopted.

(4) The subject areas for which textbooks or instructional materials are to be adopted.

(5) The statutory provisions relating to the review and adoption of textbooks and instructional materials.

(6) Such additional information as may be considered useful.

[Amended by 1965 c.100 §251; 1975 c.754 §5; 1991 c.886 §3; 2011 c.313 §11]



Section 337.035 - Establishment of guidelines and criteria for review and selection of textbooks and instructional materials; rules.

[1975 c.754 §3; 2001 c.461 §1]



Section 337.040



Section 337.050 - List of textbooks and instructional materials.

(a) More than one textbook selection for each grade and subject field in the standard curriculum for which, in its judgment, textbooks are required; and

(b) More than one instructional material selection for each grade and subject field in the standard curriculum for which, in its judgment, instructional materials are required.

(2) The State Board of Education shall consider the best educational interests of the students as well as the most economical method of purchasing textbooks and instructional materials in setting periods for textbook and instructional material review and adoption.

(3) The board shall refrain from adopting any textbook or instructional material in a subject field whenever it finds that no textbook or instructional material can be documented as meeting, to the degree determined by the board, the guidelines and criteria established by the board for textbooks and instructional materials.

(4) The board may approve the request of a publisher to substitute a more recent edition of any officially adopted textbook or item of instructional material in lieu of the edition or item adopted by the board.

[Amended by 1953 c.121 §3; 1953 c.526 §3; 1955 c.406 §2; 1965 c.100 §253; 1967 c.370 §1; 1975 c.754 §7; 1983 c.300 §1; 1991 c.886 §4; 1997 c.115 §1; 2001 c.461 §2]



Section 337.055



Section 337.060 - Submission of proposals by publishers.

(2) In addition to the material required under subsection (1) of this section, the proposal shall include documentation and analysis on each textbook or instructional material showing how it conforms to the guidelines and criteria adopted by the State Board of Education for the review and adoption of textbooks and instructional materials.

[Amended by 1965 c.100 §254; 1975 c.754 §8; 1991 c.886 §5; 2011 c.313 §12]



Section 337.065 - Publisher fee.

(2) The moneys received under subsection (1) of this section shall be paid into the State Treasury and placed to the credit of the Department of Education. The moneys are continuously appropriated to meet expenses incurred under ORS 337.030 to 337.260.

[1967 c.370 §§2,3; 1975 c.754 §9; 1991 c.886 §6]



Section 337.070



Section 337.075 - Adoption or rejection of textbooks.

(2) At the same or subsequent sessions, the board may receive new proposals for a textbook previously rejected and adopt the textbook in the same manner as other textbooks are required to be adopted. No proposal shall be considered unless the publisher has delivered without charge two copies of each textbook contained in the proposal to the Department of Education at least 60 days before the meeting.

[1965 c.100 §255; 1975 c.754 §10; 1991 c.886 §7]



Section 337.080 - Report of textbook and instructional material adoptions.

[Amended by 1965 c.100 §256; 1975 c.754 §11; 1991 c.886 §8; 2001 c.461 §3]



Section 337.090 - Contract with publisher; terms; security; breach; remedies.

(2) The board shall take from each publisher entering into a contract a good and sufficient bond, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in such sum as stipulated damages as the board may determine, payable to the State of Oregon for the benefit of the Common School Fund, executed by the publisher as obligor together with a surety company authorized to do business in this state as surety and approved by the board, for the full and faithful performance of the contract.

(3) If any publisher fails to carry out the provisions of the contract on the part of the publisher, or, with intent to evade the provisions of the contract, sells any of the textbooks in this state at prices higher than specified in the contract of the publisher, the board may, on behalf of the state, rescind the contract and notify the publisher thereof, or bring the appropriate action or suit to enforce the provisions of the publisher’s bond or letter of credit.

[Amended by 1965 c.100 §257; 1975 c.754 §12; 1991 c.331 §57; 1991 c.886 §9; 1997 c.631 §463]



Section 337.100



Section 337.110 - Selection of substitute or additional textbooks and instructional materials.

[Amended by 1965 c.100 §259; 1967 c.99 §1; 1975 c.754 §14; 1991 c.886 §11; 1997 c.115 §2; 2001 c.461 §5; 2011 c.313 §13]



Section 337.120 - District school board adoption of list and use of approved textbooks and instructional materials.

(b) When adopting a list of textbooks and other instructional materials, the district school board shall consider whether the textbooks and other instructional materials are available through online resources that enable students with print disabilities to receive the textbooks and instructional materials free of charge.

(c) The district school board shall adopt the list in compliance with ORS 337.141 and shall involve parents and citizens in the process.

(2) The district school board shall cause the textbooks or other instructional materials, according to titles, that are included on the list adopted under subsection (1) of this section to be used in its schools at the beginning of the next school year following the state adoption under ORS 337.141, except when, pursuant to rules of the State Board of Education, the district school board is authorized by the Superintendent of Public Instruction to postpone use for a reasonable period of time.

(3) District school boards shall establish a process and timeline for regularly determining whether textbooks and instructional materials on the list adopted under subsection (1) of this section are available through online resources that enable students with print disabilities to receive textbooks and instructional materials free of charge.

[Amended by 1953 c.121 §3; 1965 c.100 §260; 1967 c.100 §1; 1975 c.754 §15; 1989 c.491 §27; 1991 c.886 §12; 1997 c.115 §3; 2012 c.91 §7; 2013 c.98 §5]



Section 337.130



Section 337.140



Section 337.141 - District school board selection of textbooks and instructional materials not on list adopted by State Board of Education.

(1) A list of textbooks and other instructional materials that may be used by a school district; and

(2) Guidelines and criteria for a district school board to select textbooks and other instructional materials that are not on the list adopted under subsection (1) of this section.

[1965 c.100 §262 (enacted in lieu of 337.140); 1975 c.754 §16; 1979 c.273 §2; 1991 c.886 §13; 2001 c.461 §6; 2012 c.91 §6]



Section 337.150 - School board and charter school duty to provide textbooks.

(2) Subject to ORS 339.155, each public charter school as defined in ORS 338.005 shall provide textbooks, prescribed or authorized by law, for free use by all pupils enrolled in the public charter school.

[Amended by 1955 c.486 §2; 1957 c.272 §1; 1965 c.100 §263; 1965 c.272 §1; 1979 c.273 §1; 1989 c.130 §1; 1993 c.45 §303; 1999 c.200 §30]



Section 337.160



Section 337.170



Section 337.180



Section 337.190



Section 337.200



Section 337.210



Section 337.220



Section 337.230



Section 337.240



Section 337.250



Section 337.260 - Textbooks on American history and government.

[Amended by 1965 c.100 §265; 1975 c.754 §17; 1985 c.388 §2; 1985 c.709 §3; 1991 c.886 §14; 1993 c.45 §§304,305]



Section 337.270



Section 337.275



Section 337.285



Section 337.288



Section 337.300 - Animal dissection; refusal by student; alternatives; notification.

(2) A school district that includes dissection as part of its coursework shall permit students to demonstrate competency in the coursework through alternative materials or methods of learning that do not include the dissection of animals. These alternative materials and methods may include but are not limited to:

(a) Videotapes, DVDs and CD-ROMs;

(b) Models;

(c) Films;

(d) Books;

(e) Computer programs;

(f) Clay modeling; and

(g) Transparencies.

(3) A kindergarten through grade 12 public school teacher may not discriminate against a student or lower the grade of a student for not participating in the dissection of an animal.

(4) A school district shall notify students who have dissection as part of their coursework and the parents and legal guardians of those students about the provisions of this section.

[2005 c.460 §1]



Section 337.500 - Definitions for ORS 337.500 to 337.506.

(1) "Adopter" means any faculty member or academic department or other adopting entity at a higher education institution responsible for considering and choosing course materials to be utilized in connection with accredited courses taught at the institution.

(2) "Higher education institution" means:

(a) A community college, as defined in ORS 341.005;

(b) A public university listed in ORS 352.002;

(c) The Oregon Health and Science University;

(d) A private institution of higher education located in Oregon; and

(e) A bookstore that serves as the primary bookstore for an entity listed in paragraphs (a) to (d) of this subsection.

(3) "Special edition" means a bound book that does not constitute a traditional textbook and that may or may not be used for instructional purposes.

(4)(a) "Textbook bundle" means a textbook packaged together with other supplemental course materials, including but not limited to workbooks, study guides, online technologies, online course resources, CD-ROMs or other books, to be sold as course material for one price.

(b) "Textbook bundle" does not include a textbook that is unusable without the supplemental course materials, materials that cannot be sold separately due to third-party contractual agreements, custom editions or special editions.

[2007 c.582 §1; 2011 c.637 §115]



Section 337.503 - Publisher of college textbooks; duties.

(a) A complete list of all the different versions of the particular textbook or set of textbooks in that particular subject area and level in which an instructor is teaching a course, that are in the relevant language, including supplemental items, whether sold together or separately;

(b) The year in which each prior edition of the textbook listed in paragraph (a) of this subsection was published, if applicable; and

(c) The price at which the publisher would make the textbook or set of textbooks listed in paragraph (a) of this subsection available to adopters and higher education institutions that would resell the components to students.

(2) The information described in subsection (1) of this section may be provided in person, by telephone or electronically. The information must also be accessible to any member of the public and made available on the publisher’s website, by telephone or by postal or electronic mail.

[2007 c.582 §2]



Section 337.506 - Textbook bundling; disclosure of information.

(2) Any publisher of college textbooks that sells textbook bundles shall disclose to prospective adopters the availability of the textbook purchased separately from a textbook bundle and the price at which the publisher would make the separately purchased textbook available to the higher education institution.

[2007 c.582 §3]



Section 337.510



Section 337.511 - Definitions for ORS 337.511 to 337.524.

(1) "Alternative format" means any medium or format for the presentation of instructional materials other than standard print that is needed by a post-secondary student with a print disability for a reading accommodation, including but not limited to Braille, large print texts, audio recordings, digital texts and digital talking books.

(2) "Electronic format" means a medium or format containing digital text.

(3) "Instructional material" means a textbook or other material if:

(a) The textbook or other material, including additional prints or new editions of previously published instructional material, is published on or after January 1, 2004, and is published primarily for use by students in a course of study in which a post-secondary student with a print disability is enrolled;

(b) The textbook or other material is required for a student’s success in the course, as determined by the course instructor in consultation with the representative making the request for an electronic format under ORS 337.517 (2);

(c) The textbook or other material is required for the course as stated in the course syllabus or other curriculum documents, or the use of the materials by the student is necessary for the completion of course assignments that are used to evaluate the student, such as to determine the student’s proficiency level or assign a grade; and

(d) Software is commercially available to permit the conversion of an electronic file of the textbook or other material into a format that is compatible with assistive technologies such as speech synthesis software or Braille translation software.

(4) "Post-secondary education institution" means:

(a) A public university listed in ORS 352.002;

(b) A community college operated under ORS chapter 341;

(c) The Oregon Health and Science University; or

(d) An Oregon-based, generally accredited institution of higher education.

(5) "Print disability" means a disability that prevents a student from effectively utilizing print material and may include blindness, other serious visual impairments, specific learning disabilities or the inability to hold a book.

(6) "Printed instructional material" means instructional material in book or other printed form.

(7) "Publisher" means any person that publishes or manufactures instructional material used by students attending a post-secondary education institution.

(8) "Structural integrity" means the inclusion of all of the information provided in printed instructional material, including but not limited to the text of the material sidebars, the tables of contents, the chapter headings and subheadings, the footnotes, the page numbers, the indexes and the glossaries.

(9) "Working day" means a day that is not a Saturday, Sunday or legal holiday.

[2007 c.466 §1; 2011 c.637 §116]



Section 337.514 - Purpose of ORS 337.511 to 337.524.

[2007 c.466 §2]



Section 337.517 - Instructional material in electronic format; request; requirements; transmittal.

(A) The instructional material has been purchased:

(i) By a student for use by a student with a print disability; or

(ii) By the institution for use by a student with a print disability who attends or is registered to attend the institution;

(B) The student has a print disability that prevents the student from using the standard instructional material; and

(C) The instructional material is for use by the student in connection with a course in which the student is registered or enrolled.

(b) A publisher may require a statement signed by the student or, if the student is an unemancipated minor who is under 18 years of age, by the student’s parent or legal guardian, agreeing that the student will:

(A) Use the copy of the instructional material in an electronic format solely for the student’s own educational purposes; and

(B) Not copy or distribute the instructional material in an electronic format for use by other people.

(2) The request for instructional material in an electronic format submitted under subsection (1) of this section shall be prepared and signed by:

(a) A representative of services for students with disabilities at the post-secondary education institution;

(b) A representative of the Commission for the Blind; or

(c) A representative of the Department of Human Services.

(3)(a) A publisher shall, upon receipt of a request for instructional material that meets the requirements of subsections (1) and (2) of this section, provide to the post-secondary education institution printed instructional material in an electronic format.

(b) Except as provided in paragraph (c) of this subsection, the publisher may not charge the post-secondary education institution for the instructional material.

(c) The publisher may charge the post-secondary education institution for the cost of shipping and handling the instructional material at the ordinary commercial media rates.

(4) A publisher that provides instructional material in an electronic format under subsection (3) of this section shall make every reasonable effort to ensure that the instructional material:

(a) Maintains the structural integrity of the original instructional material;

(b) Is compatible with commonly used speech synthesis software and Braille translation software when necessary; and

(c) Includes corrections and revisions as may be necessary.

(5) In addition to the requirements of subsection (4) of this section, a publisher shall provide instructional material in an electronic format that is mutually agreed upon by the publisher and the post-secondary education institution. If good faith efforts fail to produce an agreement as to an electronic format that will preserve the structural integrity of the instructional material, the publisher shall:

(a) Provide the instructional material in an electronic format; and

(b) Preserve as much of the structural integrity of the original instructional material as possible.

(6)(a) The publisher shall transmit or otherwise send the instructional material in an electronic format within 15 working days of receipt of a request that meets the requirements of subsections (1) and (2) of this section.

(b) Notwithstanding paragraph (a) of this subsection, if meeting the time period requirements specified in paragraph (a) of this subsection is an undue burden on the publisher, the publisher may submit within the 15 working days a statement to the requesting post-secondary education institution certifying the expected date for transmission or delivery of the instructional material in an electronic format and a summary of the basis of the undue burden.

[2007 c.466 §3]



Section 337.520



Section 337.521 - Higher Education Coordinating Commission powers and duties; statewide guidelines.

(a) Develop unified, statewide guidelines consistent with ORS 337.511 to 337.524;

(b) Administer ORS 337.511 to 337.524; and

(c) Review guidelines annually and revise the guidelines as necessary due to changes in technology or other changes.

(2) The guidelines may address the following:

(a) The procedures and standards relating to the distribution of files and materials pursuant to ORS 337.511 to 337.524;

(b) Available electronic formats;

(c) Procedures for granting exceptions when it is determined that a publisher is not able to comply with the requirements of ORS 337.511 to 337.524 due to technical, economic or other practical impediments; and

(d) Other matters deemed necessary or appropriate to carry out the purposes of ORS 337.511 to 337.524.

(3) The Higher Education Coordinating Commission shall review the recommendations, published on or after July 1, 2007, of the Association of American Publishers’ Alternative Formats Solutions Initiative, and determine whether the recommendations should be incorporated into ORS 337.511 to 337.524.

[2007 c.466 §4; 2013 c.768 §133c]



Section 337.524 - Exceptions to requirement to provide electronic format.

(2) Notwithstanding ORS 337.511, 337.514, 337.517 or 337.521, a publisher is not required to provide an electronic format of the instructional material pursuant to ORS 337.517 if the publisher has commercially published or manufactured a version of the product that is accessible to students with print disabilities, or if the publisher has the capacity and offers to sell an electronic format of the instructional material directly to the student in a timely manner at the same cost as the commercially available material.

(3) Notwithstanding ORS 337.511, 337.514, 337.517 or 337.521, a publisher is not required to provide an electronic format of the instructional material pursuant to ORS 337.517 if the publisher has not previously produced a digital version of the fully edited and typeset instructional material, such as in the case of a work produced through a method that does not require the creation of a digital file.

(4) A post-secondary education institution that has obtained an electronic format from a publisher pursuant to ORS 337.517 may not duplicate the electronic format, or specialized format produced therefrom, to enable use by one or more additional students, or obtain the electronic format, or specialized format produced therefrom, from another institution or particular campus of the institution unless, for each additional student for whom a specialized format is sought, the campus of the institution where the additional student is enrolled provides the publisher with a written request as described in ORS 337.517.

[2007 c.466 §5]



Section 337.530



Section 337.540



Section 337.550



Section 337.560



Section 337.570



Section 337.990






Chapter 338 - Public Charter Schools

Section 338.005 - Definitions for chapter.

(1) "Applicant" means any person or group that develops and submits a written proposal for a public charter school to a sponsor.

(2) "Institution of higher education" means a community college operated under ORS chapter 341, a public university listed in ORS 352.002 or the Oregon Health and Science University.

(3) "Public charter school" means an elementary or secondary school offering a comprehensive instructional program operating under a written agreement entered into between a sponsor and an applicant and operating pursuant to this chapter.

(4) "Remote and necessary school district" means a school district that offers kindergarten through grade 12 and has:

(a) An average daily membership (ADM), as defined in ORS 327.006, in the prior fiscal year of less than 110; and

(b) A school that is located, by the nearest traveled road, more than 20 miles from the nearest school or from a city with a population of more than 5,000.

(5) "Sponsor" means:

(a) The board of the common school district or the union high school district in which the public charter school is located that has developed a written charter with an applicant to create a public charter school.

(b) The State Board of Education pursuant to ORS 338.075.

(c) An institution of higher education pursuant to ORS 338.075.

(6)(a) "Virtual public charter school" means a public charter school that provides online courses.

(b) "Virtual public charter school" does not include a public charter school that primarily serves students in a physical location.

[1999 c.200 §2; 2007 c.575 §2; 2009 c.691 §1; 2011 c.695 §1; 2012 c.91 §19]



Section 338.010



Section 338.015 - Legislative intent; goals.

(1) Increase student learning and achievement;

(2) Increase choices of learning opportunities for students;

(3) Better meet individual student academic needs and interests;

(4) Build stronger working relationships among educators, parents and other community members;

(5) Encourage the use of different and innovative learning methods;

(6) Provide opportunities in small learning environments for flexibility and innovation, which may be applied, if proven effective, to other public schools;

(7) Create new professional opportunities for teachers;

(8) Establish additional forms of accountability for schools; and

(9) Create innovative measurement tools.

[1999 c.200 §1]



Section 338.020



Section 338.025 - Rules; waiver of provisions of chapter; exceptions.

(2) Upon application by a public charter school, the State Board of Education may grant a waiver of any provision of this chapter if the waiver promotes the development of programs by providers, enhances the equitable access by underserved families to the public education of their choice, extends the equitable access to public support by all students or permits high quality programs of unusual cost. The State Board of Education may not waive any appeal provision in this chapter or any provision under ORS 338.115 (1)(a) to (z), 338.120, 338.125 (4), 338.135 (2)(b) or 339.122.

[1999 c.200 §13; 2001 c.810 §3; 2005 c.367 §5; 2007 c.575 §4; 2007 c.660 §4; 2008 c.50 §13; 2010 c.53 §4; 2010 c.72 §3; 2011 c.94 §4; 2011 c.649 §3; 2011 c.718 §26; 2013 c.98 §8; 2013 c.265 §15; 2015 c.67 §3]

Note 1: The amendments to 338.025 by section 3, chapter 67, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 67, Oregon Laws 2015. The text that is effective until July 1, 2016, is set forth for the user’s convenience.
(1) The State Board of Education may adopt any rules necessary for the implementation of this chapter. The rules shall follow the intent of this chapter.

(2) Upon application by a public charter school, the State Board of Education may grant a waiver of any provision of this chapter if the waiver promotes the development of programs by providers, enhances the equitable access by underserved families to the public education of their choice, extends the equitable access to public support by all students or permits high quality programs of unusual cost. The State Board of Education may not waive any appeal provision in this chapter or any provision under ORS 338.115 (1)(a) to (y), 338.120, 338.125 (4), 338.135 (2)(b) or 339.122.

Note 2: The amendments to 338.025 by section 8, chapter 839, Oregon Laws 2007, and section 14, chapter 50, Oregon Laws 2008, become operative July 1, 2017, and first apply to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007, and section 15, chapter 50, Oregon Laws 2008. The text that is operative on and after July 1, 2017, including amendments by section 5, chapter 53, Oregon Laws 2010, section 4, chapter 72, Oregon Laws 2010, section 5, chapter 94, Oregon Laws 2011, section 4, chapter 649, Oregon Laws 2011, section 27, chapter 718, Oregon Laws 2011, section 9, chapter 98, Oregon Laws 2013, section 16, chapter 265, Oregon Laws 2013, and section 4, chapter 67, Oregon Laws 2015, is set forth for the user’s convenience. (1) The State Board of Education may adopt any rules necessary for the implementation of this chapter. The rules shall follow the intent of this chapter.

(2) Upon application by a public charter school, the State Board of Education may grant a waiver of any provision of this chapter if the waiver promotes the development of programs by providers, enhances the equitable access by underserved families to the public education of their choice, extends the equitable access to public support by all students or permits high quality programs of unusual cost. The State Board of Education may not waive any appeal provision in this chapter or any provision under ORS 338.115 (1)(a) to (aa), 338.120, 338.125 (4), 338.135 (2)(b) or 339.122.



Section 338.030



Section 338.035 - Establishment requirements; proposal submission timeline; prohibitions.

(a) As a new public school;

(b) As a virtual public charter school;

(c) From an existing public school or a portion of the school; or

(d) From an existing alternative education program, as defined in ORS 336.615.

(2)(a) Before a public charter school may operate as a public charter school, it must:

(A) Be approved by a sponsor;

(B) Be established as a nonprofit organization under the laws of Oregon; and

(C) Have applied to qualify as an exempt organization under section 501(c)(3) of the Internal Revenue Code.

(b) Notwithstanding paragraph (a) of this subsection, the requirements of paragraph (a)(B) and (C) of this subsection do not apply to:

(A) A school in a school district that is composed of only one school; and

(B) A school in a school district that is a remote and necessary school district on the date the school first begins operation as a public charter school.

(3)(a) Except for a public charter school that is not required to comply with subsection (2)(a)(B) and (C) of this section as provided by subsection (2)(b) of this section, a member of the school district board of the school district within which a public charter school is located may not be a voting member of the public charter school governing body.

(b) A member of the school district board of the school district within which a public charter school is located may act in an advisory capacity on the public charter school governing body.

(4) An applicant seeking to establish a public charter school shall submit a proposal pursuant to ORS 338.045 to the school district board of the school district within which the public charter school will be located by the date identified by the school district board. The school district board shall identify a date that is at least 180 days prior to the date on which the public charter school would begin operating and that provides a reasonable period of time for the school district board to complete the approval process described in ORS 338.055 and for the public charter school to begin operating by the beginning of a school year. An applicant may consult with the school district board prior to submitting a proposal, and the school district board may require an applicant to submit a letter of intent within a reasonable period of time prior to submitting a proposal.

(5) An applicant seeking to establish a public charter school shall provide to the State Board of Education a copy of any proposal submitted to a school district board under ORS 338.045 and a copy of any subsequent approval by the school district board.

(6)(a) One or more, but not all, schools in a school district may become public charter schools.

(b) Notwithstanding paragraph (a) of this subsection, a school in a school district that is composed of only one school may become a public charter school. For a public charter school that is the only school in the school district, the public charter school and the school district may be considered to be a single legal entity for the purposes of this chapter if:

(A) The public charter school is not required to comply with subsection (2)(a)(B) and (C) of this section;

(B) All of the members of the school district board are voting members of the public charter school governing body as allowed by subsection (3)(a) of this section;

(C) The school district and the public charter school share employees; and

(D) The school district and the public charter school share assets and liabilities.

(7)(a) An entity described in ORS 338.005 (5) may not approve a public charter school proposal that authorizes the conversion of any private school that is tuition based to a public charter school.

(b) Notwithstanding paragraph (a) of this subsection, an entity described in ORS 338.005 (5) may authorize the conversion of an existing alternative education program, as defined in ORS 336.615, to a public charter school.

(8) An entity described in ORS 338.005 (5) may not approve a proposal for a public charter school that is affiliated with a nonpublic sectarian school or a religious institution.

[1999 c.200 §3; 2003 c.313 §1; 2005 c.209 §26; 2007 c.575 §1; 2009 c.691 §2; 2011 c.695 §2; 2013 c.265 §1; 2015 c.273 §1]



Section 338.040



Section 338.045 - Proposal requirements; technical assistance; buildings.

(2) The proposal shall include, but need not be limited to:

(a) The identification of the applicant;

(b) The name of the proposed public charter school;

(c) A description of the philosophy and mission of the public charter school;

(d) A description of the curriculum of the public charter school;

(e) A description of the expected results of the curriculum and the verified methods of measuring and reporting objective results that will show the growth of knowledge of students attending the public charter school and allow comparisons with public schools;

(f) The governance structure of the public charter school;

(g) The projected enrollment to be maintained and the ages or grades to be served;

(h) The target population of students the public charter school will be designed to serve;

(i) A description of any distinctive learning or teaching techniques to be used in the public charter school;

(j) The legal address, facilities and physical location of the public charter school, if known;

(k) A description of admission policies and application procedures;

(L) The statutes and rules that shall apply to the public charter school;

(m) The proposed budget and financial plan for the public charter school and evidence that the proposed budget and financial plan for the public charter school are financially sound;

(n) A description of the financial management system for the public charter school, an explanation of how the financial management system will meet the requirements of ORS 338.095 (1) and a plan for having the financial management system in place at the time the school begins operating;

(o) The standards for behavior and the procedures for the discipline, suspension or expulsion of students;

(p) The proposed school calendar for the public charter school, including the length of the school day and school year;

(q) A description of the proposed staff members and required qualifications of teachers at the public charter school;

(r) The date upon which the public charter school would begin operating;

(s) The arrangements for any necessary special education and related services provided pursuant to ORS 338.165 for children with disabilities who may attend the public charter school;

(t) Information on the manner in which community groups may be involved in the planning and development process of the public charter school;

(u) The term of the charter;

(v) The plan for performance bonding or insuring the public charter school, including buildings and liabilities;

(w) A proposed plan for the placement of public charter school teachers, other school employees and students of the public charter school upon termination or nonrenewal of a charter;

(x) The manner in which the program review and fiscal audit will be conducted; and

(y) In the case of an existing public school being converted to charter status:

(A) The alternative arrangements for students who choose not to attend the public charter school and for teachers and other school employees who choose not to participate in the public charter school; and

(B) The relationship that will exist between the public charter school and its employees, including evidence that the terms and conditions of employment have been addressed with affected employees and their recognized representative, if any.

(3) In addition to the requirements of subsection (2) of this section:

(a) The school district board may require any additional information the board considers relevant to the formation or operation of a public charter school.

(b) Each member of a proposed public charter school governing body must provide an acknowledgment of understanding related to the standards of conduct and the liabilities of a director of a nonprofit organization, as those standards and liabilities are described in ORS chapter 65, if the public charter school is organized as required by ORS 338.035 (2)(a)(B) and (C).

(4) At the request of the applicant, the school district board may provide technical assistance in developing the proposal for operation of the public charter school.

(5) School districts, education service districts and other public bodies, as defined in ORS 174.109, shall make available to the public lists of vacant and unused public buildings and portions of buildings that may be suitable for the operation of a public charter school. The lists shall be provided to developing or operating public charter schools within 30 days of a written request. Nothing in this subsection requires the owner of a building on the list to sell or lease the building or any portion of the building to a public charter school or a public charter school governing body.

[1999 c.200 §6; 2007 c.671 §1; 2009 c.691 §4; 2011 c.684 §4; 2013 c.265 §2]



Section 338.050



Section 338.055 - Evaluation process and criteria; appeals; mediation.

(b) The school district board shall notify an applicant within 30 days after receipt of a proposal if the proposal is not complete and identify the specific elements of the proposal that are not complete. The school district board shall provide the applicant with a reasonable opportunity to complete the proposal.

(c) A proposal may be disapproved if the applicant has received a reasonable opportunity to complete the proposal and the applicant does not provide a proposal that is complete.

(d) If the school district board disapproves a proposal as provided by paragraph (c) of this subsection, the applicant may appeal the decision to the State Board of Education. The State Board of Education may review the proposal only for completeness and may determine that the proposal is:

(A) Not complete and uphold the decision of the school district board; or

(B) Complete and remand the proposal to the school district board for consideration.

(2) Within 60 days after receipt of a completed proposal, the school district board shall hold a public hearing on the provisions of the proposal.

(3) The school district board shall evaluate a proposal in good faith using the following criteria:

(a) The demonstrated, sustainable support for the public charter school by teachers, parents, students and other community members, including comments received at the public hearing held under subsection (2) of this section;

(b) The demonstrated financial stability of the public charter school, including the demonstrated ability of the school to have a sound financial management system that is in place at the time the school begins operating and that meets the requirements of ORS 338.095 (1);

(c) The capability of the applicant, in terms of support and planning, to provide comprehensive instructional programs to students pursuant to an approved proposal;

(d) The capability of the applicant, in terms of support and planning, to specifically provide, pursuant to an approved proposal, comprehensive instructional programs to students identified by the applicant as academically low achieving;

(e) The adequacy of the information provided as required by ORS 338.045 (2) and (3);

(f) Whether the value of the public charter school is outweighed by any directly identifiable, significant and adverse impact on the quality of the public education of students residing in the school district in which the public charter school will be located;

(g) Whether there are arrangements for any necessary special education and related services for children with disabilities pursuant to ORS 338.165;

(h) Whether there are alternative arrangements for students and for teachers and other school employees who choose not to attend or who choose not to be employed by the public charter school; and

(i) The prior history, if any, of the applicant in operating a public charter school or in providing educational services.

(4) The school district board must approve a proposal or state in writing the reasons for disapproving a proposal within 30 days after the public hearing held under subsection (2) of this section.

(5)(a) Written notice of the school district board’s action shall be sent to the applicant. If the proposal is not approved:

(A) The reasons for the denial and suggested remedial measures, if any, shall be clearly stated in the notice sent by the school district board to the applicant; and

(B) The applicant may amend the proposal to address objections and any suggested remedial measures and resubmit the proposal to the school district board.

(b) The school district board shall approve or disapprove the resubmitted proposal within 30 days after receiving it. If the proposal is not approved, the applicant may:

(A) Appeal the decision of the school district board to the State Board of Education as provided by ORS 338.075; or

(B) Submit a proposal to an institution of higher education as provided by ORS 338.075.

(c) When the State Board of Education receives an appeal under this subsection, the board may review the resubmitted proposal only to determine whether:

(A) The school district board used the process required by this section in denying the proposal;

(B) The proposal meets the criteria described in subsection (3) of this section; and

(C) The reasons stated by the school district board for the denial are valid.

(d) Following a review described in paragraph (c) of this subsection, the State Board of Education may:

(A) Uphold the decision of the school district board to disapprove the proposal; or

(B) Remand the proposal to the school district board for reconsideration.

(6)(a) Individual elements in a public charter school proposal may be changed through the proposal and chartering process by mutual agreement of the school district board and the applicant.

(b) If the school district board and the applicant are unable to agree on a change during the proposal or chartering process, the school district board or the applicant may request mediation by the State Board of Education.

(c) If the school district board and the applicant are unable to reach an agreement following mediation as described in paragraph (b) of this subsection, the proposal submitted under ORS 338.045, without the change that was the subject of mediation, shall be the proposal that governs the public charter school and:

(A) The parties may execute the charter for the public charter school based on the proposal;

(B) The applicant may withdraw the proposal; or

(C) The school district board may disapprove the proposal.

(7) Before an existing public school is converted to a public charter school, the proposal for the conversion must be approved by the school district board of the public school.

(8) Entities described in ORS 338.005 (5) may not charge any fee to applicants for the proposal process.

(9) Upon request by a school district, the State Board of Education may grant an extension of any timeline required by this section if the district has good cause for requesting the extension.

[1999 c.200 §7; 2005 c.209 §27; 2009 c.691 §5; 2011 c.684 §5; 2011 c.695 §3; 2013 c.265 §3; 2013 c.327 §4]

Note: The amendments to 338.055 by section 10, chapter 695, Oregon Laws 2011, become operative July 1, 2017. See section 12, chapter 695, Oregon Laws 2011, as amended by section 30, chapter 718, Oregon Laws 2011. The text that is operative on and after July 1, 2017, including amendments by section 4, chapter 265, Oregon Laws 2013, and section 5, chapter 327, Oregon Laws 2013, is set forth for the user’s convenience.
(1)(a) Upon receipt of a proposal submitted under ORS 338.045, the school district board shall determine whether the proposal is complete. A proposal is complete if the proposal addresses, at least minimally, each element required by ORS 338.045 (2) and (3).

(b) The school district board shall notify an applicant within 30 days after receipt of a proposal if the proposal is not complete and identify the specific elements of the proposal that are not complete. The school district board shall provide the applicant with a reasonable opportunity to complete the proposal.

(c) A proposal may be disapproved if the applicant has received a reasonable opportunity to complete the proposal and the applicant does not provide a proposal that is complete.

(d) If the school district board disapproves a proposal as provided by paragraph (c) of this subsection, the applicant may appeal the decision to the State Board of Education. The State Board of Education may review the proposal only for completeness and may determine that the proposal is:

(A) Not complete and uphold the decision of the school district board; or

(B) Complete and remand the proposal to the school district board for consideration.

(2) Within 60 days after receipt of a completed proposal, the school district board shall hold a public hearing on the provisions of the proposal.

(3) The school district board shall evaluate a proposal in good faith using the following criteria:

(a) The demonstrated, sustainable support for the public charter school by teachers, parents, students and other community members, including comments received at the public hearing held under subsection (2) of this section;

(b) The demonstrated financial stability of the public charter school, including the demonstrated ability of the school to have a sound financial management system that is in place at the time the school begins operating and that meets the requirements of ORS 338.095 (1);

(c) The capability of the applicant, in terms of support and planning, to provide comprehensive instructional programs to students pursuant to an approved proposal;

(d) The capability of the applicant, in terms of support and planning, to specifically provide, pursuant to an approved proposal, comprehensive instructional programs to students identified by the applicant as academically low achieving;

(e) The adequacy of the information provided as required by ORS 338.045 (2) and (3);

(f) Whether the value of the public charter school is outweighed by any directly identifiable, significant and adverse impact on the quality of the public education of students residing in the school district in which the public charter school will be located;

(g) Whether there are arrangements for any necessary special education and related services for children with disabilities pursuant to ORS 338.165;

(h) Whether there are alternative arrangements for students and for teachers and other school employees who choose not to attend or who choose not to be employed by the public charter school; and

(i) The prior history, if any, of the applicant in operating a public charter school or in providing educational services.

(4) The school district board must approve a proposal or state in writing the reasons for disapproving a proposal within 30 days after the public hearing held under subsection (2) of this section.

(5)(a) Written notice of the school district board’s action shall be sent to the applicant. If the proposal is not approved:

(A) The reasons for the denial and suggested remedial measures, if any, shall be clearly stated in the notice sent by the school district board to the applicant; and

(B) The applicant may amend the proposal to address objections and any suggested remedial measures and resubmit the proposal to the school district board.

(b) The school district board shall approve or disapprove the resubmitted proposal within 30 days after receiving it. If the proposal is not approved, the applicant may appeal the decision of the school district board to the State Board of Education.

(c) When the State Board of Education receives an appeal under this subsection, the board may review the resubmitted proposal only to determine whether:

(A) The school district board used the process required by this section in denying the proposal;

(B) The proposal meets the criteria described in subsection (3) of this section; and

(C) The reasons stated by the school district board for the denial are valid.

(d) Following a review described in paragraph (c) of this subsection, the State Board of Education may:

(A) Uphold the decision of the school district board to disapprove the proposal; or

(B) Remand the proposal to the school district board for reconsideration.

(6)(a) Individual elements in a public charter school proposal may be changed through the proposal and chartering process by mutual agreement of the school district board and the applicant.

(b) If the school district board and the applicant are unable to agree on a change during the proposal or chartering process, the school district board or the applicant may request mediation by the State Board of Education.

(c) If the school district board and the applicant are unable to reach an agreement following mediation as described in paragraph (b) of this subsection, the proposal submitted under ORS 338.045, without the change that was the subject of mediation, shall be the proposal that governs the public charter school and:

(A) The parties may execute the charter for the public charter school based on the proposal;

(B) The applicant may withdraw the proposal; or

(C) The school district board may disapprove the proposal.

(7) Before an existing public school is converted to a public charter school, the proposal for the conversion must be approved by the school district board of the public school.

(8) Entities described in ORS 338.005 (5) may not charge any fee to applicants for the proposal process.

(9) Upon request by a school district, the State Board of Education may grant an extension of any timeline required by this section if the district has good cause for requesting the extension.



Section 338.060

[Renumbered 332.415]



Section 338.065 - Terms and form of charter; renewal; appeal.

(b) Pursuant to ORS 338.075 (2) or (3), the State Board of Education shall become the sponsor of the public charter school.

(c) Pursuant to ORS 338.075 (4), the institution of higher education shall become the sponsor of the public charter school.

(2) The sponsor and the applicant shall develop a written charter that contains the provisions of the proposal that have been duly approved by the sponsor and public charter school governing body. As provided by ORS 338.055 (6), the sponsor and the applicant may agree to change elements of the proposal prior to incorporating them into the charter. The charter, when duly executed by the sponsor and the public charter school governing body, shall act as the legal authorization for the establishment of the public charter school. The charter shall be legally binding on both the sponsor and the public charter school governing body.

(3) The sponsor and the public charter school governing body may amend a charter by joint agreement.

(4)(a) The initial charter shall be in effect for a period of not more than five years and shall be renewed upon the authorization of the sponsor using the process established under this section.

(b) The first renewal of a charter shall be for the same time period as the initial charter.

(c) Subsequent renewals of a charter shall be for a minimum of five years but may not exceed 10 years.

(5)(a) The renewal of a charter shall use the process required by this section.

(b) The public charter school governing body shall submit a written renewal request to the sponsor for consideration at least 180 days prior to the expiration of the charter.

(c) Within 45 days after receiving a written renewal request from a public charter school governing body, the sponsor shall hold a public hearing regarding the request for renewal.

(d) Within 30 days after the public hearing, the sponsor shall approve the renewal of the charter or state in writing the reasons for denying the renewal of the charter.

(e) If the sponsor approves the renewal of the charter, the sponsor and the public charter school governing body shall negotiate a new charter within 90 days after the date on which the sponsor approved the renewal of the charter unless the sponsor and the public charter school governing body agree to an extension of the time period. Notwithstanding the time period specified in the charter, an expiring charter shall remain in effect until a new charter is negotiated.

(f) If the sponsor does not renew the charter, the public charter school governing body may address the reasons stated under paragraph (d) of this subsection and any remedial measures suggested by the sponsor and submit a revised request for renewal to the sponsor.

(g) Notwithstanding paragraphs (b) to (f) of this subsection, a sponsor and a public charter school governing body may agree in the charter of the school to a timeline for renewing the charter that is different from the timeline required by paragraphs (b) to (f) of this subsection.

(6)(a) If the sponsor does not renew the charter based on the revised request for renewal submitted under subsection (5)(f) of this section, the public charter school governing body may appeal the decision of the sponsor to the State Board of Education for a review of whether the sponsor used the process required by this section in denying the renewal of the charter.

(b) If the state board finds that the sponsor used the process required by this section in denying the request for renewal, the state board shall affirm the decision of the sponsor. A public charter school governing body may seek judicial review of an order of the state board pursuant to ORS 183.484.

(c) If the state board finds that the sponsor did not use the process required by this section in denying the request for renewal, the state board shall order the sponsor to reconsider the request for renewal.

(d) If after reconsideration pursuant to paragraph (c) of this subsection the sponsor does not renew the charter, the public charter school governing body may seek judicial review of an order of the sponsor pursuant to ORS 183.484.

(7) If the State Board of Education is the sponsor of a public charter school and the state board does not renew the charter based on the revised request for renewal submitted under subsection (5)(f) of this section, the public charter school governing body may seek judicial review of an order of the state board pursuant to ORS 183.484 for a review of whether the state board used the process required by this section in denying the request for renewal.

(8)(a) The sponsor shall base the charter renewal decision on a good faith evaluation of whether the public charter school:

(A) Is in compliance with this chapter and all other applicable state and federal laws;

(B) Is in compliance with the charter of the public charter school;

(C) Is meeting or working toward meeting the student performance goals and agreements specified in the charter or any other written agreements between the sponsor and the public charter school governing body;

(D) Is fiscally stable and has used the sound financial management system described in the proposal submitted under ORS 338.045 and incorporated into the written charter under this section; and

(E) Is in compliance with any renewal criteria specified in the charter of the public charter school.

(b) The sponsor shall base the renewal evaluation described in paragraph (a) of this subsection primarily on a review of the public charter school’s annual performance reports, annual audit of accounts and annual site visit and review as required by ORS 338.095 and any other information mutually agreed upon by the public charter school governing body and the sponsor.

[1999 c.200 §8; 2005 c.522 §1; 2009 c.691 §10; 2011 c.695 §4; 2013 c.136 §1; 2013 c.265 §8]



Section 338.070



Section 338.075 - Review of school district board decision; sponsorship by State Board of Education or institution of higher education; judicial review.

(a) Request that the State Board of Education review the decision of the school district board; or

(b) Submit a proposal to an institution of higher education.

(2)(a) If the State Board of Education reviews a decision of the school district board, as provided by subsection (1)(a) of this section, the State Board of Education may review the decision only to determine whether:

(A) The school district board used the process required by ORS 338.055 in denying the proposal;

(B) The proposal meets the criteria described in ORS 338.055 (3); and

(C) The reasons stated by the school district board for the denial are valid.

(b) Following a review described in paragraph (a) of this subsection, the State Board of Education may:

(A) Uphold the decision of the school district board to disapprove the proposal;

(B) Remand the proposal to the school district board for reconsideration if the school district board and applicant agree to the remand; or

(C) Consider becoming the sponsor of the public charter school if the applicant agrees to the sponsorship.

(3) An applicant may seek judicial review of an order of the State Board of Education pursuant to ORS 183.484. If the court finds that the decision of the State Board of Education is not supported by substantial evidence in the record, the court shall enter a judgment directing the State Board of Education to sponsor the public charter school.

(4)(a) An applicant seeking sponsorship by an institution of higher education may submit to the institution of higher education the same proposal that was submitted to the school district board under ORS 338.045 or a proposal that is modified to take into consideration the characteristics of the institution of higher education evaluating the proposal under this subsection.

(b) Upon receipt of a proposal, an institution of higher education may evaluate the proposal. The institution of higher education shall:

(A) Approve or disapprove the proposal using the criteria described in ORS 338.055 (3)(b) to (h) and approve the proposal only if the institution of higher education may become a sponsor as provided by paragraphs (e) and (f) of this subsection; or

(B) Disapprove the proposal based on the institution’s determination that the proposal does not align with the mission of the institution of higher education.

(c)(A) The following decisions by an institution of higher education are final and not subject to appeal:

(i) Whether to evaluate a proposal for a public charter school; and

(ii) The approval or disapproval of a proposal for a public charter school.

(B) The process by which an institution of higher education makes a decision described in subparagraph (A) of this paragraph is not subject to appeal.

(d) Within 60 days after receiving a proposal, the institution of higher education must approve the proposal or, if disapproving the proposal, state in writing the reasons for disapproving the proposal.

(e) An institution of higher education may approve a proposal evaluated under this subsection only if the main campus of the institution of higher education is located within 25 miles of the proposed public charter school, based on the nearest traveled road.

(f) An institution of higher education may become a sponsor of only one public charter school in this state, regardless of the number of campuses or locations of the institution of higher education.

(g) If a public charter school has a sponsor that is an institution of higher education and the public charter school enters into a contract with a third-party entity to provide educational services for the public charter school:

(A) A member of the governing body of the public charter school or the governing body of the sponsor may not be an employee of the third-party entity, be a member of the governing board of the third-party entity or be any other representative of the third-party entity;

(B) An employee or a member of the governing board of the third-party entity may not attend an executive session of the sponsor;

(C) An employee of the public charter school may not promote the sale or benefits of private supplemental services or classes offered by the third-party entity; and

(D) The educational services provided by the third-party entity must comply with state standards and requirements, and any provision of the contract with the third-party entity that does not allow for the provision of educational services that comply with state standards and requirements is void.

[1999 c.200 §9; 2001 c.376 §1; 2005 c.209 §28; 2011 c.695 §6; 2011 c.718 §28; 2012 c.91 §4; 2013 c.265 §5]

Note: The amendments to 338.075 by section 29, chapter 718, Oregon Laws 2011, become operative July 1, 2017. See section 12, chapter 695, Oregon Laws 2011, as amended by section 30, chapter 718, Oregon Laws 2011. The text that is operative on and after July 1, 2017, including amendments by section 5, chapter 91, Oregon Laws 2012, and section 6, chapter 265, Oregon Laws 2013, is set forth for the user’s convenience.
(1) If a school district board disapproves a proposal to establish a public charter school following reconsideration of a proposal pursuant to ORS 338.055 (5), the applicant may request that the State Board of Education review the decision of the school district board.

(2)(a) If the State Board of Education reviews a decision of the school district board, as provided by subsection (1) of this section, the State Board of Education may review the decision only to determine whether:

(A) The school district board used the process required by ORS 338.055 in denying the proposal;

(B) The proposal meets the criteria described in ORS 338.055 (3); and

(C) The reasons stated by the school district board for the denial are valid.

(b) Following a review described in paragraph (a) of this subsection, the State Board of Education may:

(A) Uphold the decision of the school district board to disapprove the proposal;

(B) Remand the proposal to the school district board for reconsideration if the school district board and applicant agree to the remand; or

(C) Consider becoming the sponsor of the public charter school if the applicant agrees to the sponsorship.

(3) An applicant may seek judicial review of an order of the State Board of Education pursuant to ORS 183.484. If the court finds that the decision of the State Board of Education is not supported by substantial evidence in the record, the court shall enter a judgment directing the State Board of Education to sponsor the public charter school.

(4)(a) An institution of higher education may sponsor a public charter school only if:

(A) The main campus of the institution of higher education is located within 25 miles of the proposed public charter school, based on the nearest traveled road; and

(B) The institution of higher education first became a sponsor of the public charter school prior to July 1, 2017.

(b) An institution of higher education may sponsor only one public charter school in this state, regardless of the number of campuses or locations of the institution of higher education.

(c) If a public charter school has a sponsor that is an institution of higher education and the public charter school enters into a contract with a third-party entity to provide educational services for the public charter school:

(A) A member of the governing body of the public charter school or the governing body of the sponsor may not be an employee of the third-party entity, be a member of the governing board of the third-party entity or be any other representative of the third-party entity;

(B) An employee or a member of the governing board of the third-party entity may not attend an executive session of the sponsor;

(C) An employee of the public charter school may not promote the sale or benefits of private supplemental services or classes offered by the third-party entity; and

(D) The educational services provided by the third-party entity must comply with state standards and requirements, and any provision of the contract with the third-party entity that does not allow for the provision of educational services that comply with state standards and requirements is void.



Section 338.080 - Cooperative agreement to provide educational services.

(2) A cooperative agreement entered into as provided by this section must:

(a) Be incorporated into the charter of the public charter school; and

(b) Describe the terms of the partnership between the sponsor, the public charter school and other school districts.

[2011 c.682 §2]



Section 338.095 - Financial management system; annual report, visit and audit.

(a) Is compatible with the budget and accounting system of the sponsor of the school; and

(b) Complies with the requirements of the uniform budget and accounting system adopted by rule of the State Board of Education under ORS 327.511.

(2) A public charter school shall report to the sponsor and the Department of Education at least annually on the performance of the school and its students. A public charter school shall disclose in its report information necessary to make a determination of compliance with the requirements of this chapter. The sponsor or the sponsor’s designee at least annually shall visit the public charter school site and review the public charter school’s compliance with the terms and provisions of the charter.

(3) Except for a public charter school that is not required to comply with ORS 338.035 (2)(a)(B) and (C) as provided by ORS 338.035 (2)(b), the public charter school shall have an annual audit of the accounts of the public charter school prepared in accordance with the Municipal Audit Law, ORS 297.405 to 297.555 and 297.990. The school shall forward a copy of the annual audit to the Department of Education.

(4) After an audit conducted as provided by subsection (3) of this section, the following shall be forwarded to the sponsor:

(a) A copy of the annual audit;

(b) Any statements from the public charter school that show the results of all operations and transactions affecting the financial status of the public charter school during the preceding annual audit period for the school; and

(c) A balance sheet containing a summary of the assets and liabilities of the public charter school as of the closing date of the preceding annual audit period for the school.

(5) The sponsor of a public charter school that is organized as required by ORS 338.035 (2)(a)(B) and (C) may request at any time an acknowledgment from each member of the public charter school governing body that the member understands the standards of conduct and liabilities of a director of a nonprofit organization, as those standards and liabilities are described in ORS chapter 65.

(6) The State Board of Education may require public charter schools to file reports with the Department of Education as necessary to enable the department to gather information on public charter schools for inclusion in the Oregon Report Card issued pursuant to ORS 329.115.

[1999 c.200 §10; 2009 c.691 §11; 2011 c.313 §14; 2011 c.684 §1; 2013 c.265 §12]



Section 338.105 - Termination of charter; appeal; rules; dissolution or closure of school.

(a) Failure to meet the terms of an approved charter or this chapter.

(b) Failure to meet the requirements for student performance stated in the charter.

(c) Failure to correct a violation of a federal or state law that is described in ORS 338.115.

(d) Failure to maintain insurance as described in the charter.

(e) Failure to maintain financial stability.

(f) Failure to maintain, for one or more consecutive years, a sound financial management system described in the proposal submitted under ORS 338.045 and incorporated into the written charter under ORS 338.065.

(2)(a) If a charter is terminated under subsection (1) of this section, the sponsor shall notify the public charter school governing body at least 60 days prior to the proposed effective date of the termination. The notice shall state the grounds for the termination.

(b) If the grounds for termination include failure to maintain financial stability or failure to maintain a sound financial management system, the sponsor and the public charter school may agree to develop a plan to correct deficiencies. Under a plan to correct deficiencies:

(A) The public charter school may attempt to correct any deficiencies related to financial stability or to a sound financial management system by a date identified by the sponsor, which may not be less than 60 days from the date of the notice;

(B) The proposed effective date of the termination may be extended to the date identified under subparagraph (A) of this paragraph;

(C) The sponsor may withhold up to 50 percent of the moneys owed to the public charter school while the public charter school is on the plan to correct deficiencies unless the withholding would create an undue hardship, as determined pursuant to rules of the State Board of Education; and

(D) The sponsor must hold in trust any moneys withheld under subparagraph (C) of this paragraph until:

(i) The public charter school complies with the plan to correct deficiencies, at which time the public charter school is entitled to the moneys held in trust; or

(ii) The public charter school fails to comply with the plan to correct deficiencies, at which time the charter is terminated and the public charter school forfeits any claim to the moneys held in trust.

(c) A deadline to correct deficiencies under paragraph (b)(A) of this subsection may be extended by mutual agreement of the sponsor and the public charter school.

(d) The public charter school governing body may request a hearing by the sponsor in relation to a termination of the charter or a plan to correct deficiencies.

(3) A public charter school governing body may appeal a decision of a sponsor under this section. The appeal shall be to:

(a) The State Board of Education if the sponsor is an entity described in ORS 338.005 (5)(a) or (c). The State Board of Education shall:

(A) Review only:

(i) The grounds for termination under this section as stated by the school district board; or

(ii) A plan to correct deficiencies; and

(B) Adopt by rule procedures to ensure a timely appeals process to prevent disruption of students’ education.

(b) The circuit court pursuant to ORS 183.484 if the sponsor is the State Board of Education.

(4)(a) Notwithstanding subsection (2) of this section, a sponsor may terminate a charter immediately and close a public charter school if the public charter school is endangering the health or safety of the students enrolled in the public charter school.

(b) The public charter school governing body may request a hearing from the sponsor on the termination of the charter under this subsection. The sponsor shall hold a hearing within 10 days after receiving the request.

(c) The public charter school governing body may appeal a decision of a sponsor under this subsection to the State Board of Education. The State Board of Education shall hold a hearing within 10 days after receiving the appeal request.

(d) Throughout the appeals process, the public charter school shall remain closed at the discretion of the sponsor unless the State Board of Education orders the sponsor to open the public charter school and not terminate the charter.

(5) Termination of a charter shall not abridge the public charter school’s legal authority to operate as a private or nonchartered public school.

(6) If a charter is terminated or a public charter school is dissolved:

(a) The assets of the public charter school that were purchased with public funds shall be given to the State Board of Education. The State Board of Education may disburse the assets of the public charter school to school districts or other public charter schools.

(b) All student education records of the public charter school shall be transferred to the administrative office of the school district in which the public charter school was located.

(7) A public charter school governing body may only terminate a charter, dissolve or close a public charter school at the end of a semester. If a charter is terminated by the public charter school governing body or a public charter school is closed or dissolved, the public charter school governing body shall notify the sponsor at least 180 days prior to the proposed effective date of the termination, closure or dissolution.

[1999 c.200 §11; 2009 c.691 §12; 2011 c.94 §1; 2011 c.695 §7; 2013 c.265 §10; 2013 c.327 §3]



Section 338.115 - Applicability of laws; restrictions; powers; student diplomas and alternative certificates.

(a) Federal law;

(b) ORS 30.260 to 30.300 (tort claims);

(c) ORS 192.410 to 192.505 (public records law);

(d) ORS 192.610 to 192.690 (public meetings law);

(e) ORS chapters 279A, 279B and 279C (Public Contracting Code);

(f) ORS 297.405 to 297.555 and 297.990 (Municipal Audit Law);

(g) ORS 326.565, 326.575 and 326.580 (student records);

(h) ORS 181A.195, 326.603, 326.607 and 342.223 (criminal records checks);

(i) ORS 329.045 (academic content standards and instruction);

(j) ORS 329.451 (high school diploma, modified diploma, extended diploma and alternative certificate);

(k) The statewide assessment system developed by the Department of Education for mathematics, science and English under ORS 329.485 (2);

(L) ORS 336.840 (use of personal electronic devices);

(m) ORS 337.150 (textbooks);

(n) ORS 339.119 (consideration for educational services);

(o) ORS 339.141, 339.147 and 339.155 (tuition and fees);

(p) ORS 339.250 (9) (prohibition on infliction of corporal punishment);

(q) ORS 339.326 (notice concerning students subject to juvenile court petitions);

(r) ORS 339.370, 339.372, 339.388 and 339.400 (reporting of abuse and sexual conduct and training on prevention and identification of abuse and sexual conduct);

(s) ORS 342.856 (core teaching standards);

(t) ORS chapter 657 (Employment Department Law);

(u) ORS 659.850, 659.855 and 659.860 (discrimination);

(v) Any statute or rule that establishes requirements for instructional time provided by a school during each day or during a year;

(w) Statutes and rules that expressly apply to public charter schools;

(x) Statutes and rules that apply to a special government body, as defined in ORS 174.117, or a public body, as defined in ORS 174.109;

(y) Health and safety statutes and rules;

(z) Any statute or rule that is listed in the charter; and

(aa) This chapter.

(2) Notwithstanding subsection (1) of this section, a charter may specify that statutes and rules that apply only to school district boards, school districts and other public schools may apply to a public charter school.

(3) If a statute or rule applies to a public charter school, then the terms "school district" and "public school" include public charter school as those terms are used in that statute or rule.

(4) A public charter school may not violate the Establishment Clause of the First Amendment to the United States Constitution or section 5, Article I of the Oregon Constitution, or be religion based.

(5)(a) A public charter school shall maintain an active enrollment of at least 25 students.

(b) For a public charter school that provides educational services under a cooperative agreement described in ORS 338.080, the public charter school is in compliance with the requirements of this subsection if the public charter school provides educational services under the cooperative agreement to at least 25 students, without regard to the school districts in which the students are residents.

(6) A public charter school may sue or be sued as a separate legal entity.

(7) The sponsor, members of the governing board of the sponsor acting in their official capacities and employees of a sponsor acting in their official capacities are immune from civil liability with respect to all activities related to a public charter school within the scope of their duties or employment.

(8) A public charter school may enter into contracts and may lease facilities and services from a school district, education service district, public university listed in ORS 352.002, other governmental unit or any person or legal entity.

(9) A public charter school may not levy taxes or issue bonds under which the public incurs liability.

(10) A public charter school may receive and accept gifts, grants and donations from any source for expenditure to carry out the lawful functions of the school.

(11) The school district in which the public charter school is located shall offer a high school diploma, a modified diploma, an extended diploma or an alternative certificate to any public charter school student who meets the district’s and state’s standards for a high school diploma, a modified diploma, an extended diploma or an alternative certificate.

(12) A high school diploma, a modified diploma, an extended diploma or an alternative certificate issued by a public charter school grants to the holder the same rights and privileges as a high school diploma, a modified diploma, an extended diploma or an alternative certificate issued by a nonchartered public school.

(13) Prior to beginning operation, the public charter school shall show proof of insurance to the sponsor as specified in the charter.

(14) A public charter school may receive services from an education service district in the same manner as a nonchartered public school in the school district in which the public charter school is located.

[1999 c.200 §12; 2001 c.810 §4; 2003 c.303 §15; 2005 c.367 §4; 2005 c.730 §16; 2007 c.35 §6; 2007 c.256 §3; 2007 c.501 §3; 2007 c.575 §5; 2007 c.660 §17; 2007 c.858 §33; 2008 c.50 §11; 2009 c.618 §3; 2010 c.53 §2; 2011 c.94 §2; 2011 c.637 §117; 2011 c.682 §4; 2012 c.92 §9; 2013 c.98 §6; 2013 c.265 §13; 2013 c.267 §8; 2015 c.67 §1; 2015 c.245 §47]

Note 1: The amendments to 338.115 by section 1, chapter 67, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 67, Oregon Laws 2015. The text that is effective until July 1, 2016, including amendments by section 47, chapter 245, Oregon Laws 2015, is set forth for the user’s convenience.
(1) Statutes and rules that apply only to school district boards, school districts or other public schools do not apply to public charter schools. However, the following laws do apply to public charter schools:

(a) Federal law;

(b) ORS 30.260 to 30.300 (tort claims);

(c) ORS 192.410 to 192.505 (public records law);

(d) ORS 192.610 to 192.690 (public meetings law);

(e) ORS chapters 279A, 279B and 279C (Public Contracting Code);

(f) ORS 297.405 to 297.555 and 297.990 (Municipal Audit Law);

(g) ORS 326.565, 326.575 and 326.580 (student records);

(h) ORS 181A.195, 326.603, 326.607 and 342.223 (criminal records checks);

(i) ORS 329.045 (academic content standards and instruction);

(j) ORS 329.451 (high school diploma, modified diploma, extended diploma and alternative certificate);

(k) The statewide assessment system developed by the Department of Education for mathematics, science and English under ORS 329.485 (2);

(L) ORS 337.150 (textbooks);

(m) ORS 339.119 (consideration for educational services);

(n) ORS 339.141, 339.147 and 339.155 (tuition and fees);

(o) ORS 339.250 (9) (prohibition on infliction of corporal punishment);

(p) ORS 339.326 (notice concerning students subject to juvenile court petitions);

(q) ORS 339.370, 339.372, 339.388 and 339.400 (reporting of abuse and sexual conduct and training on prevention and identification of abuse and sexual conduct);

(r) ORS chapter 657 (Employment Department Law);

(s) ORS 659.850, 659.855 and 659.860 (discrimination);

(t) Any statute or rule that establishes requirements for instructional time provided by a school during each day or during a year;

(u) Statutes and rules that expressly apply to public charter schools;

(v) Statutes and rules that apply to a special government body, as defined in ORS 174.117, or a public body, as defined in ORS 174.109;

(w) Health and safety statutes and rules;

(x) Any statute or rule that is listed in the charter;

(y) ORS 336.840 (use of personal electronic devices); and

(z) This chapter.

(2) Notwithstanding subsection (1) of this section, a charter may specify that statutes and rules that apply only to school district boards, school districts and other public schools may apply to a public charter school.

(3) If a statute or rule applies to a public charter school, then the terms "school district" and "public school" include public charter school as those terms are used in that statute or rule.

(4) A public charter school may not violate the Establishment Clause of the First Amendment to the United States Constitution or section 5, Article I of the Oregon Constitution, or be religion based.

(5)(a) A public charter school shall maintain an active enrollment of at least 25 students.

(b) For a public charter school that provides educational services under a cooperative agreement described in ORS 338.080, the public charter school is in compliance with the requirements of this subsection if the public charter school provides educational services under the cooperative agreement to at least 25 students, without regard to the school districts in which the students are residents.

(6) A public charter school may sue or be sued as a separate legal entity.

(7) The sponsor, members of the governing board of the sponsor acting in their official capacities and employees of a sponsor acting in their official capacities are immune from civil liability with respect to all activities related to a public charter school within the scope of their duties or employment.

(8) A public charter school may enter into contracts and may lease facilities and services from a school district, education service district, public university listed in ORS 352.002, other governmental unit or any person or legal entity.

(9) A public charter school may not levy taxes or issue bonds under which the public incurs liability.

(10) A public charter school may receive and accept gifts, grants and donations from any source for expenditure to carry out the lawful functions of the school.

(11) The school district in which the public charter school is located shall offer a high school diploma, a modified diploma, an extended diploma or an alternative certificate to any public charter school student who meets the district’s and state’s standards for a high school diploma, a modified diploma, an extended diploma or an alternative certificate.

(12) A high school diploma, a modified diploma, an extended diploma or an alternative certificate issued by a public charter school grants to the holder the same rights and privileges as a high school diploma, a modified diploma, an extended diploma or an alternative certificate issued by a nonchartered public school.

(13) Prior to beginning operation, the public charter school shall show proof of insurance to the sponsor as specified in the charter.

(14) A public charter school may receive services from an education service district in the same manner as a nonchartered public school in the school district in which the public charter school is located.

Note 2: The amendments to 338.115 by section 7, chapter 839, Oregon Laws 2007, and section 12, chapter 50, Oregon Laws 2008, become operative July 1, 2017, and first apply to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007, and section 15, chapter 50, Oregon Laws 2008. The text that is operative on and after July 1, 2017, including amendments by section 4, chapter 618, Oregon Laws 2009, section 3, chapter 53, Oregon Laws 2010, section 3, chapter 94, Oregon Laws 2011, section 118, chapter 637, Oregon Laws 2011, section 5, chapter 682, Oregon Laws 2011, section 10, chapter 92, Oregon Laws 2012, section 7, chapter 98, Oregon Laws 2013, section 14, chapter 265, Oregon Laws 2013, section 9, chapter 267, Oregon Laws 2013, section 2, chapter 67, Oregon Laws 2015, and section 48, chapter 245, Oregon Laws 2015, is set forth for the user’s convenience. (1) Statutes and rules that apply only to school district boards, school districts or other public schools do not apply to public charter schools. However, the following laws do apply to public charter schools:

(a) Federal law;

(b) ORS 30.260 to 30.300 (tort claims);

(c) ORS 192.410 to 192.505 (public records law);

(d) ORS 192.610 to 192.690 (public meetings law);

(e) ORS chapters 279A, 279B and 279C (Public Contracting Code);

(f) ORS 297.405 to 297.555 and 297.990 (Municipal Audit Law);

(g) ORS 326.565, 326.575 and 326.580 (student records);

(h) ORS 181A.195, 326.603, 326.607 and 342.223 (criminal records checks);

(i) ORS 329.045 (academic content standards and instruction);

(j) ORS 329.451 (high school diploma, modified diploma, extended diploma and alternative certificate);

(k) ORS 329.496 (physical education);

(L) The statewide assessment system developed by the Department of Education for mathematics, science and English under ORS 329.485 (2);

(m) ORS 336.840 (use of personal electronic devices);

(n) ORS 337.150 (textbooks);

(o) ORS 339.119 (consideration for educational services);

(p) ORS 339.141, 339.147 and 339.155 (tuition and fees);

(q) ORS 339.250 (9) (prohibition on infliction of corporal punishment);

(r) ORS 339.326 (notice concerning students subject to juvenile court petitions);

(s) ORS 339.370, 339.372, 339.388 and 339.400 (reporting of abuse and sexual conduct and training on prevention and identification of abuse and sexual conduct);

(t) ORS 342.856 (core teaching standards);

(u) ORS chapter 657 (Employment Department Law);

(v) ORS 659.850, 659.855 and 659.860 (discrimination);

(w) Any statute or rule that establishes requirements for instructional time provided by a school during each day or during a year;

(x) Statutes and rules that expressly apply to public charter schools;

(y) Statutes and rules that apply to a special government body, as defined in ORS 174.117, or a public body, as defined in ORS 174.109;

(z) Health and safety statutes and rules;

(aa) Any statute or rule that is listed in the charter; and

(bb) This chapter.

(2) Notwithstanding subsection (1) of this section, a charter may specify that statutes and rules that apply only to school district boards, school districts and other public schools may apply to a public charter school.

(3) If a statute or rule applies to a public charter school, then the terms "school district" and "public school" include public charter school as those terms are used in that statute or rule.

(4) A public charter school may not violate the Establishment Clause of the First Amendment to the United States Constitution or section 5, Article I of the Oregon Constitution, or be religion based.

(5)(a) A public charter school shall maintain an active enrollment of at least 25 students.

(b) For a public charter school that provides educational services under a cooperative agreement described in ORS 338.080, the public charter school is in compliance with the requirements of this subsection if the public charter school provides educational services under the cooperative agreement to at least 25 students, without regard to the school districts in which the students are residents.

(6) A public charter school may sue or be sued as a separate legal entity.

(7) The sponsor, members of the governing board of the sponsor acting in their official capacities and employees of a sponsor acting in their official capacities are immune from civil liability with respect to all activities related to a public charter school within the scope of their duties or employment.

(8) A public charter school may enter into contracts and may lease facilities and services from a school district, education service district, public university listed in ORS 352.002, other governmental unit or any person or legal entity.

(9) A public charter school may not levy taxes or issue bonds under which the public incurs liability.

(10) A public charter school may receive and accept gifts, grants and donations from any source for expenditure to carry out the lawful functions of the school.

(11) The school district in which the public charter school is located shall offer a high school diploma, a modified diploma, an extended diploma or an alternative certificate to any public charter school student who meets the district’s and state’s standards for a high school diploma, a modified diploma, an extended diploma or an alternative certificate.

(12) A high school diploma, a modified diploma, an extended diploma or an alternative certificate issued by a public charter school grants to the holder the same rights and privileges as a high school diploma, a modified diploma, an extended diploma or an alternative certificate issued by a nonchartered public school.

(13) Prior to beginning operation, the public charter school shall show proof of insurance to the sponsor as specified in the charter.

(14) A public charter school may receive services from an education service district in the same manner as a nonchartered public school in the school district in which the public charter school is located.



Section 338.120 - Additional requirements for virtual public charter schools; access to documents.

(a) A plan for academic achievement that addresses how the school will improve student learning and meet academic content standards required by ORS 329.045.

(b) Performance criteria the school will use to measure the progress of the school in meeting the academic performance goals set by the school for its first five years of operation.

(c) A plan for implementing the proposed education program of the school by directly and significantly involving parents and guardians of students enrolled in the school and involving the professional employees of the school.

(d) A budget, business plan and governance plan for the operation of the school.

(e) In the charter of the school, a requirement that the school:

(A) Monitor and track student progress and attendance; and

(B) Provide student assessments in a manner that ensures that an individual student is being assessed and that the assessment is valid.

(f) Notwithstanding ORS 338.135 (7), a plan to ensure that:

(A) All superintendents, assistant superintendents and principals of the school are licensed to administer by the Teacher Standards and Practices Commission; and

(B) Teachers who are licensed to teach by the Teacher Standards and Practices Commission and who are highly qualified as described in the federal No Child Left Behind Act of 2001 (P.L. 107-110, 115 Stat. 1425) teach at least 95 percent of the school’s instructional hours.

(g) A plan for maintaining student records and school records, including financial records, at a designated central office of operations that is located:

(A) If the sponsor is a school district, within the school district that is the sponsor and as specified in the charter of the school; or

(B) If the sponsor is the State Board of Education, at a central office located in Oregon and as specified in the charter of the school.

(h) A plan to provide equitable access to the education program of the school by ensuring that each student enrolled in the school:

(A) Has access to and use of computer and printer equipment as needed;

(B) Is offered an Internet service cost reimbursement arrangement under which the school reimburses the parent or guardian of the student, at a rate set by the school, for the costs of obtaining Internet service at the minimum connection speed required to effectively access the education program provided by the school; or

(C) Has access to and use of computer and printer equipment and is offered Internet service cost reimbursement.

(i) A plan to provide access to computer and printer equipment and the Internet service cost reimbursement as described in paragraph (h) of this subsection by students enrolled in the school who are from families that qualify as low-income under Title I of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).

(j) A plan to conduct school-sponsored optional educational events at least six times each school year at locations selected to provide convenient access to all students enrolled in the school who want to participate.

(k) A plan to conduct meetings at least twice a week between teachers and students enrolled in the school, either in person or through the use of conference calls or other technology.

(L) A plan to provide opportunities for face-to-face meetings between teachers and students enrolled in the school at least six times each school year.

(m) A plan to provide, at the time of a student’s enrollment, written notice to the sponsor and, if different, to the school district where the student is a resident. Notification must be provided within 10 days after enrollment and must include:

(A) The name, age and address of the student; and

(B) The name of the school in which the student was formerly enrolled.

(n) A plan to provide, at the time of a student’s withdrawal for a reason other than graduation from high school, written notice to the sponsor and, if different, to the school district where the student is a resident. Notification must be provided within 10 days after withdrawal and must include:

(A) The name, age and address of the student;

(B) The reason the student no longer is enrolled and, if applicable, the name of the school in which the student will enroll, if known to the virtual public charter school; and

(C) The last day on which the student was enrolled at the virtual public charter school.

(o) An agreement to provide a student’s education records to the student’s resident school district or to the sponsor, upon request of the resident school district or sponsor.

(2) For a virtual public charter school:

(a) A person who is a member of the school district board for the sponsor of the virtual public charter school may not be:

(A) An employee of the virtual public charter school;

(B) A member of the governing body of the virtual public charter school; or

(C) An employee or other representative of any third-party entity with which the virtual public charter school has entered into a contract to provide educational services.

(b) A person who is a member of the governing body of the virtual public charter school may not be an employee of a third-party entity with which the virtual public charter school has entered, or intends to enter, into a contract to provide educational services.

(3) If a virtual public charter school enters into a contract with a third-party entity to provide educational services for the virtual public charter school:

(a) No employee or member of the governing board of the third-party entity may attend an executive session of the school district board of the school district that is the sponsor of the virtual public charter school;

(b) An employee of the virtual public charter school may not promote the sale or benefits of private supplemental services or classes offered by the third-party entity;

(c) The educational services provided by the third-party entity must be consistent with state standards and requirements, and must be changed on the same timelines that changes are imposed on the nonvirtual public charter schools of this state; and

(d) The virtual public charter school must have on file the third-party entity’s budget for the provision of educational services and that budget must itemize:

(A) The salaries of supervisory and management personnel and consultants who are providing educational or related services for a public charter school in this state; and

(B) The annual operating expenses and profit margin of the third-party entity for providing educational services to a public charter school in this state.

(4)(a) The sponsor or a member of the public may request access to any of the documents described in subsections (1) and (3)(d) of this section that are public records, as provided by ORS 192.410 to 192.505.

(b) Upon request by a sponsor or a member of the public, a virtual public charter school must provide reasonable access to the documents described in subsections (1) and (3)(d) of this section that are public records, as provided by ORS 192.410 to 192.505. The documents may be provided electronically.

[2009 c.691 §8; 2010 c.72 §1; 2011 c.649 §1; 2011 c.684 §2]



Section 338.125 - Student enrollment; nonresident students; appeals; written notices.

(2)(a) All students who reside in the school district in which the public charter school is located are eligible for enrollment in the public charter school if space is available.

(b) Students who do not reside in the school district in which the public charter school is located are eligible for enrollment in the public charter school if space is available and subject to subsection (4) of this section.

(c) A public charter school may not limit student enrollment based on race, religion, sex, sexual orientation, ethnicity, national origin, disability, the terms of an individualized education program, income level, proficiency in the English language or athletic ability but may implement a weighted lottery for historically underserved students as provided by subsection (3)(c) of this section.

(3)(a) Except as provided by paragraph (b) of this subsection, if the number of applications from students who reside in the school district exceeds the capacity of a program, class, grade level or building, the public charter school shall select students through an equitable lottery selection process. An equitable lottery selection process may incorporate the provisions described in paragraph (c) of this subsection.

(b) After a public charter school has been in operation for one or more years, the public charter school may give priority for admission to students who:

(A) Were enrolled in the school in the prior year;

(B) Have siblings who are presently enrolled in the school and who were enrolled in the school in the prior year; or

(C) If the public charter school is a party to a cooperative agreement described in ORS 338.080, reside in the school district that is the sponsor of the public charter school or in a school district that is a party to the cooperative agreement.

(c) For the purpose of ameliorating the impact of discrimination against historically underserved students, a public charter school may select students through a weighted lottery that favors historically underserved students. As used in this paragraph, "historically underserved students" are at risk because of any combination of two or more factors including their race, ethnicity, English language proficiency, socioeconomic status, gender, sexual orientation, disability and geographic location.

(4)(a) A student who wishes to enroll in a virtual public charter school does not need the approval of the school district where the student is a resident before the student enrolls in the virtual public charter school. If a student wishes to enroll in a virtual public charter school, the parent, legal guardian or person in parental relationship with the student must provide the following notices to the school district where the student is a resident:

(A) Intent to enroll the student in a virtual public charter school; and

(B) Enrollment of the student in a virtual public charter school.

(b)(A) Notwithstanding paragraph (a) of this subsection and ORS 339.133, if more than three percent of the students who reside in a school district are enrolled in virtual public charter schools that are not sponsored by the school district, a student who is a resident of the school district must receive approval from the school district before enrolling in a virtual public charter school. A school district is not required to give approval if more than three percent of the students who reside in the school district are enrolled in virtual public charter schools that are not sponsored by the school district.

(B) For the purpose of determining whether more than three percent of the students who reside in the school district are enrolled in virtual public charter schools that are not sponsored by the school district, the school district board shall include any students who:

(i) Reside in the school district, regardless of whether the students are considered residents of different school districts as provided by ORS 339.133 (5); and

(ii) Are enrolled in virtual public charter schools that are not sponsored by the school district.

(C) Students who reside in the school district, regardless of whether the students are considered residents of different school districts as provided by ORS 339.133 (5), must receive approval from the school district before enrolling in a virtual public charter school if the limit described in subparagraph (A) of this paragraph has been met.

(c) If the school district does not give approval under paragraph (b) of this subsection, the school district must provide information to the parent, legal guardian or person in parental relationship with the student about the right to appeal the decision to the State Board of Education and other online options available to the student. If an appeal is made to the State Board of Education, the board must issue a decision within 30 days of the submission of the appeal.

(5) Within 10 days of a student’s enrollment in a public charter school, the public charter school shall provide written notice of the student’s enrollment to the school district in which the public charter school is located if the student does not reside in the school district where the public charter school is located.

(6) Within 10 days of receiving the notice described in subsection (5) of this section, the school district in which the public charter school is located shall provide to the student’s parent, legal guardian or person in parental relationship written information about:

(a) The school district’s responsibility to identify, locate and evaluate students enrolled in the public charter school to determine which students may be in need of special education and related services as provided by ORS 338.165; and

(b) The methods by which the school district may be contacted to answer questions or provide information related to special education and related services.

(7) When a student described in subsection (5) of this section withdraws from a public charter school for a reason other than graduation from high school, the school district in which the public charter school is located shall:

(a) Provide to the school district in which the student resides written notice that the student has withdrawn.

(b) Provide to the student’s parent, legal guardian or person in parental relationship written information about:

(A) The responsibility of the school district in which the student resides to identify, locate and evaluate students who reside in the school district to determine which students may be in need of special education and related services as provided by ORS 338.165; and

(B) The methods by which the school district in which the student resides may be contacted to answer questions or provide information related to special education and related services.

(8)(a) If a student described in subsection (5) of this section enrolls in a public charter school and has an individualized education program, the school district in which the public charter school is located must implement the individualized education program and follow the terms of the individualized education program until a new individualized education program is developed.

(b) If a student described in subsection (5) of this section withdraws from a public charter school and has an individualized education program, the school district in which the student resides must implement the individualized education program and follow the terms of the individualized education program until a new individualized education program is developed.

(9) When a virtual public charter school enrolls a student or a student no longer is enrolled in a virtual public charter school, the virtual public charter school shall provide the written notices described in ORS 338.120 (1)(m) and (n) to the school district where the student is a resident.

(10) A public charter school may conduct fund-raising activities but may not require a student to participate in fund-raising activities as a condition of admission to the public charter school.

[1999 c.200 §14; 2001 c.810 §8; 2005 c.834 §5; 2007 c.100 §23; 2011 c.718 §§23,24; 2015 c.585 §1]

Note: The amendments to 338.125 by section 2, chapter 585, Oregon Laws 2015, become operative January 2, 2020, and first apply to admissions for the 2020-2021 school year. See section 3, chapter 585, Oregon Laws 2015. The text that is operative on and after January 2, 2020, is set forth for the user’s convenience.
(1) Student enrollment in a public charter school is voluntary.

(2)(a) All students who reside in the school district in which the public charter school is located are eligible for enrollment in the public charter school if space is available.

(b) Students who do not reside in the school district in which the public charter school is located are eligible for enrollment in the public charter school if space is available and subject to subsection (4) of this section.

(c) A public charter school may not limit student enrollment based on race, religion, sex, sexual orientation, ethnicity, national origin, disability, the terms of an individualized education program, income level, proficiency in the English language or athletic ability.

(3)(a) Except as provided by paragraph (b) of this subsection, if the number of applications from students who reside in the school district exceeds the capacity of a program, class, grade level or building, the public charter school shall select students through an equitable lottery selection process.

(b) After a public charter school has been in operation for one or more years, the public charter school may give priority for admission to students who:

(A) Were enrolled in the school in the prior year;

(B) Have siblings who are presently enrolled in the school and who were enrolled in the school in the prior year; or

(C) If the public charter school is a party to a cooperative agreement described in ORS 338.080, reside in the school district that is the sponsor of the public charter school or in a school district that is a party to the cooperative agreement.

(4)(a) A student who wishes to enroll in a virtual public charter school does not need the approval of the school district where the student is a resident before the student enrolls in the virtual public charter school. If a student wishes to enroll in a virtual public charter school, the parent, legal guardian or person in parental relationship with the student must provide the following notices to the school district where the student is a resident:

(A) Intent to enroll the student in a virtual public charter school; and

(B) Enrollment of the student in a virtual public charter school.

(b)(A) Notwithstanding paragraph (a) of this subsection and ORS 339.133, if more than three percent of the students who reside in a school district are enrolled in virtual public charter schools that are not sponsored by the school district, a student who is a resident of the school district must receive approval from the school district before enrolling in a virtual public charter school. A school district is not required to give approval if more than three percent of the students who reside in the school district are enrolled in virtual public charter schools that are not sponsored by the school district.

(B) For the purpose of determining whether more than three percent of the students who reside in the school district are enrolled in virtual public charter schools that are not sponsored by the school district, the school district board shall include any students who:

(i) Reside in the school district, regardless of whether the students are considered residents of different school districts as provided by ORS 339.133 (5); and

(ii) Are enrolled in virtual public charter schools that are not sponsored by the school district.

(C) Students who reside in the school district, regardless of whether the students are considered residents of different school districts as provided by ORS 339.133 (5), must receive approval from the school district before enrolling in a virtual public charter school if the limit described in subparagraph (A) of this paragraph has been met.

(c) If the school district does not give approval under paragraph (b) of this subsection, the school district must provide information to the parent, legal guardian or person in parental relationship with the student about the right to appeal the decision to the State Board of Education and other online options available to the student. If an appeal is made to the State Board of Education, the board must issue a decision within 30 days of the submission of the appeal.

(5) Within 10 days of a student’s enrollment in a public charter school, the public charter school shall provide written notice of the student’s enrollment to the school district in which the public charter school is located if the student does not reside in the school district where the public charter school is located.

(6) Within 10 days of receiving the notice described in subsection (5) of this section, the school district in which the public charter school is located shall provide to the student’s parent, legal guardian or person in parental relationship written information about:

(a) The school district’s responsibility to identify, locate and evaluate students enrolled in the public charter school to determine which students may be in need of special education and related services as provided by ORS 338.165; and

(b) The methods by which the school district may be contacted to answer questions or provide information related to special education and related services.

(7) When a student described in subsection (5) of this section withdraws from a public charter school for a reason other than graduation from high school, the school district in which the public charter school is located shall:

(a) Provide to the school district in which the student resides written notice that the student has withdrawn.

(b) Provide to the student’s parent, legal guardian or person in parental relationship written information about:

(A) The responsibility of the school district in which the student resides to identify, locate and evaluate students who reside in the school district to determine which students may be in need of special education and related services as provided by ORS 338.165; and

(B) The methods by which the school district in which the student resides may be contacted to answer questions or provide information related to special education and related services.

(8)(a) If a student described in subsection (5) of this section enrolls in a public charter school and has an individualized education program, the school district in which the public charter school is located must implement the individualized education program and follow the terms of the individualized education program until a new individualized education program is developed.

(b) If a student described in subsection (5) of this section withdraws from a public charter school and has an individualized education program, the school district in which the student resides must implement the individualized education program and follow the terms of the individualized education program until a new individualized education program is developed.

(9) When a virtual public charter school enrolls a student or a student no longer is enrolled in a virtual public charter school, the virtual public charter school shall provide the written notices described in ORS 338.120 (1)(m) and (n) to the school district where the student is a resident.

(10) A public charter school may conduct fund-raising activities but may not require a student to participate in fund-raising activities as a condition of admission to the public charter school.

Note: Section 4, chapter 585, Oregon Laws 2015, provides:

Sec. 4. Report on implementation of weighted lotteries for public charter school admission. No later than September 30, 2019, the Department of Education shall submit a report to the interim legislative committees on education. The report shall be produced in collaboration with public charter schools and school districts that are sponsors of public charter schools and shall provide a review of the implementation of weighted lotteries, as provided under ORS 338.125.

[2015 c.585 §4]



Section 338.135 - Employees; licensure and registration requirements; collective bargaining; prohibition on waiver of right to sponsor charter school.

(2)(a) A public charter school or the sponsor of the public charter school is considered the employer of any employees of the public charter school. If a school district board is not the sponsor of the public charter school, the school district board may not be the employer of the employees of the public charter school and the school district board may not collectively bargain with the employees of the public charter school. The public charter school governing body shall control the selection of employees at the public charter school.

(b) If a virtual public charter school or the sponsor of a virtual public charter school contracts with a for-profit entity to provide educational services through the virtual public charter school, the for-profit entity may not be the employer of any employees of the virtual public charter school unless:

(A) The employee is an administrator who does not have any teaching responsibilities; and

(B) Both the executive officer of the sponsor and the public charter school governing body approve employment by the for-profit entity. The executive officer or governing body may choose to grant approval under this subparagraph:

(i) For all employees of the for-profit entity who meet the description in subparagraph (A) of this paragraph;

(ii) Based on the job categories of the employees who meet the description in subparagraph (A) of this paragraph; or

(iii) On a case-by-case basis for each employee who meets the description in subparagraph (A) of this paragraph.

(3) The school district board of the school district within which the public charter school is located shall grant a leave of absence to any employee who chooses to work in the public charter school. The length and terms of the leave of absence shall be set by negotiated agreement or by board policy. However, the length of the leave of absence may not be less than two years unless:

(a) The charter of the public charter school is terminated or the public charter school is dissolved or closed during the leave of absence; or

(b) The employee and the school district board have mutually agreed to a different length of time.

(4) An employee of a public charter school operating within a school district who is granted a leave of absence from the school district and returns to employment with the school district shall retain seniority and benefits as an employee pursuant to the terms of the leave of absence. Notwithstanding ORS 243.650 to 243.782, a school district that was the employer of an employee of a public charter school not operating within the school district may make provisions for the return of the employee to employment with the school district.

(5) For purposes of ORS chapters 238 and 238A, a public charter school shall be considered a public employer and as such shall participate in the Public Employees Retirement System.

(6) For teacher licensing, employment experience in public charter schools shall be considered equivalent to experience in public schools.

(7)(a) Any person employed as an administrator in a public charter school shall be licensed or registered to administer by the Teacher Standards and Practices Commission.

(b) Any person employed as a teacher in a public charter school shall be licensed or registered to teach by the commission.

(c) Notwithstanding paragraph (a) or (b) of this subsection, at least one-half of the total full-time equivalent (FTE) teaching and administrative staff at the public charter school shall be licensed by the commission pursuant to ORS 342.125.

(8) Notwithstanding ORS 243.650, a public charter school shall be considered a school district for purposes of ORS 243.650 to 243.782. An employee of a public charter school may be a member of a labor organization or organize with other employees to bargain collectively. Bargaining units at the public charter school may be separate from other bargaining units of the sponsor or of the school district in which the public charter school is located. Employees of a public charter school may be part of the bargaining units of the sponsor or of the school district in which the public charter school is located.

(9) An entity described in ORS 338.005 (5) may not waive the right to sponsor a public charter school in a collective bargaining agreement.

[1999 c.200 §17; 1999 c.199 §1; 2003 c.733 §73; 2007 c.575 §6; 2009 c.691 §13a; 2011 c.695 §8; 2013 c.327 §6; 2015 c.647 §4]

Note: The amendments to 338.135 by section 7, chapter 327, Oregon Laws 2013, become operative July 1, 2018. See section 8, chapter 327, Oregon Laws 2013. The text that is operative on and after July 1, 2018, including amendments by section 5, chapter 647, Oregon Laws 2015, is set forth for the user’s convenience.
(1) Employee assignment to a public charter school shall be voluntary.

(2)(a) A public charter school or the sponsor of the public charter school is considered the employer of any employees of the public charter school. If a school district board is not the sponsor of the public charter school, the school district board may not be the employer of the employees of the public charter school and the school district board may not collectively bargain with the employees of the public charter school. The public charter school governing body shall control the selection of employees at the public charter school.

(b) If a virtual public charter school or the sponsor of a virtual public charter school contracts with a for-profit entity to provide educational services through the virtual public charter school, the for-profit entity may not be the employer of any employees of the virtual public charter school.

(3) The school district board of the school district within which the public charter school is located shall grant a leave of absence to any employee who chooses to work in the public charter school. The length and terms of the leave of absence shall be set by negotiated agreement or by board policy. However, the length of the leave of absence may not be less than two years unless:

(a) The charter of the public charter school is terminated or the public charter school is dissolved or closed during the leave of absence; or

(b) The employee and the school district board have mutually agreed to a different length of time.

(4) An employee of a public charter school operating within a school district who is granted a leave of absence from the school district and returns to employment with the school district shall retain seniority and benefits as an employee pursuant to the terms of the leave of absence. Notwithstanding ORS 243.650 to 243.782, a school district that was the employer of an employee of a public charter school not operating within the school district may make provisions for the return of the employee to employment with the school district.

(5) For purposes of ORS chapters 238 and 238A, a public charter school shall be considered a public employer and as such shall participate in the Public Employees Retirement System.

(6) For teacher licensing, employment experience in public charter schools shall be considered equivalent to experience in public schools.

(7)(a) Any person employed as an administrator in a public charter school shall be licensed or registered to administer by the Teacher Standards and Practices Commission.

(b) Any person employed as a teacher in a public charter school shall be licensed or registered to teach by the commission.

(c) Notwithstanding paragraph (a) or (b) of this subsection, at least one-half of the total full-time equivalent (FTE) teaching and administrative staff at the public charter school shall be licensed by the commission pursuant to ORS 342.125.

(8) Notwithstanding ORS 243.650, a public charter school shall be considered a school district for purposes of ORS 243.650 to 243.782. An employee of a public charter school may be a member of a labor organization or organize with other employees to bargain collectively. Bargaining units at the public charter school may be separate from other bargaining units of the sponsor or of the school district in which the public charter school is located. Employees of a public charter school may be part of the bargaining units of the sponsor or of the school district in which the public charter school is located.

(9) An entity described in ORS 338.005 (5) may not waive the right to sponsor a public charter school in a collective bargaining agreement.



Section 338.145 - Responsibility for student transportation services; costs.

(2) Notwithstanding subsection (1) of this section, the school district within which the public charter school is located shall be responsible for the transportation of students attending the public charter school pursuant to ORS 327.043 in the same manner as students attending nonchartered public schools if the student is a resident of the school district. However, a school district may not be required to add or extend existing bus routes or other transportation services pursuant to this subsection.

(3) Students who attend public charter schools and who reside outside of the school district may use existing bus routes and transportation services of the school district in which a public charter school is located.

(4) Any transportation costs incurred by a school district under this section shall be considered approved transportation costs for purposes of ORS 327.013 in the same manner as transportation costs incurred by the school district for transporting students who attend nonchartered public schools are considered approved transportation costs for purposes of ORS 327.013.

[1999 c.200 §19; 2003 c.715 §25]



Section 338.155 - Distributions of State School Fund amounts; grants available to charter schools.

(b) All amounts to be distributed from the State School Fund for public charter schools shall first be distributed to the school district in which the public charter school is located.

(c) For the purpose of determining the amounts to be distributed to a school district from the State School Fund for a public charter school, the district extended ADMw described in ORS 327.013 shall be calculated:

(A) Except as provided by subparagraph (B) of this paragraph, as though the students enrolled at a public charter school are students enrolled at the public schools of the school district in which the public charter school is located.

(B) By not including any portion of the ADM of the public charter school for the previous school year if the public charter school ceased to operate because of dissolution or closure or because of termination or nonrenewal of a charter.

(2) A school district shall contractually establish, with any public charter school that is sponsored by the board of the school district, payment for provision of educational services to the public charter school’s students. The payment shall equal an amount per weighted average daily membership (ADMw) of the public charter school that is at least equal to:

(a) Eighty percent of the amount of the school district’s General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

(b) Ninety-five percent of the amount of the school district’s General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

(3) A school district shall contractually establish, with any public charter school that is sponsored by the State Board of Education or an institution of higher education and that is within the boundaries of the school district, payment for provision of educational services to the public charter school’s students. The payment shall equal an amount per weighted average daily membership (ADMw) of the public charter school that is at least equal to:

(a) Ninety percent of the amount of the school district’s General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

(b) Ninety-five percent of the amount of the school district’s General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

(4) The estimated amount of each school district’s General Purpose Grant per ADMw shall be determined each year by the Department of Education and made available to all school districts.

(5) The school district in which the public charter school is located shall transfer an amount per weighted average daily membership (ADMw) of the public charter school that is equal to 50 percent of the amount of the school district’s General Purpose Grant per ADMw as calculated under ORS 327.013 that is not paid to the public charter school through a contract created pursuant to subsection (3) of this section to:

(a) For a public charter school sponsored by the State Board of Education, the Department of Education; or

(b) For a public charter school sponsored by an institution of higher education, the institution of higher education.

(6) The department may use any moneys received under this section for activities related to public charter schools.

(7) A school district and a public charter school may negotiate to establish a payment for the provision of educational services to the public charter school’s students that is more than the minimum amounts specified in subsection (2) or (3) of this section.

(8) A school district shall send payment to a public charter school based on a contract negotiated under this section within 10 days after receiving payments from the State School Fund pursuant to ORS 327.095.

(9)(a) A public charter school may apply for any grant that is available to school districts or nonchartered public schools from the Department of Education. The department shall consider the application of the public charter school in the same manner as an application from a school district or nonchartered public school.

(b) The department shall award any grant that is available to school districts based solely on the weighted average daily membership (ADMw) of the school district directly to the public charter school. This paragraph does not apply to any grant from the State School Fund.

[1999 c.200 §20; 2011 c.684 §7; 2011 c.695 §9; 2015 c.219 §1; 2015 c.644 §5]



Section 338.157 - Adjusting number of students for poverty level.

[2001 c.810 §6; 2009 c.698 §18]



Section 338.165 - Special education students; payment for services.

(b) The school district in which a public charter school is located:

(A) Shall receive funding from the State School Fund as provided by this section for students who are eligible for special education and related services and who are enrolled in the public charter school; and

(B) Is eligible to receive high cost disabilities grants as provided by ORS 327.348 for students who are enrolled in the public charter school.

(c) Students who are eligible for special education and related services shall be considered students of the school district in which the public charter school is located for purposes of data collection and reporting.

(2) If a student is enrolled in a public charter school and is eligible for special education and related services, an additional amount shall be added to the ADM of the public charter school as described in ORS 327.013 (1)(c)(A)(i). The payment per ADMw in the public charter school that is attributable to the student who is eligible for special education and related services shall equal an amount that is at least equal to:

(a) 40 percent of the amount of the General Purpose Grant per ADMw for the school district in which the public charter school is located, as calculated under ORS 327.013, for students who are enrolled in kindergarten through grade eight; and

(b) 47.5 percent of the amount of the General Purpose Grant per ADMw for the school district in which the public charter school is located, as calculated under ORS 327.013, for students who are enrolled in grades 9 through 12.

(3) If the State Board of Education is the sponsor of a public charter school, the school district in which the public charter school is located, for each ADMw that is attributable to a student enrolled in a public charter school who is eligible for special education and related services, shall transfer five percent of the amount of the school district’s General Purpose Grant per ADMw as calculated under ORS 327.013 to the State Board of Education.

(4) Notwithstanding subsection (2) of this section, a school district and a public charter school may negotiate on a case-by-case basis for an alternative distribution of funds other than the distribution prescribed by subsection (2) of this section.

(5) Payments under this section must be made within 10 days after a school district receives payment from the State School Fund pursuant to ORS 327.095.

[1999 c.200 §21; 2009 c.698 §19; 2011 c.443 §3]



Section 338.175



Section 338.185



Section 338.990






Chapter 339 - School Attendance; Admission; Discipline; Safety

Section 339.005 - Definition for ORS 339.040 and 339.125.

[1965 c.100 §273; 1973 c.728 §3; 1987 c.158 §56; 1991 c.167 §23; 2003 c.226 §17]



Section 339.010 - School attendance required.

(2) All children five years of age who have been enrolled in a public school are required to attend regularly the public school while enrolled in the public school.

(3) For the purpose of subsection (1) of this section, a child is considered to be six years of age if the sixth birthday of the child occurred on or before September 1 immediately preceding the beginning of the current school term.

(4) For a child who is six years of age, the requirement of subsection (1) of this section is met if the child regularly attends any grade of a public full-time school during the entire school term.

[Amended by 1965 c.100 §274; 2012 c.91 §13; 2015 c.234 §1]

Note: The amendments to 339.010 by section 1, chapter 234, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 234, Oregon Laws 2015. The text that is effective until July 1, 2016, is set forth for the user’s convenience.
Except as provided in ORS 339.030:

(1) All children between the ages of 7 and 18 years who have not completed the 12th grade are required to attend regularly a public full-time school during the entire school term.

(2) All children five or six years of age who have been enrolled in a public school are required to attend regularly the public school while enrolled in the public school.



Section 339.020 - Duty to send children to school.

(2) If a person has control of a child five years of age and has enrolled the child in a public school, the person is required to send the child to, and maintain the child in, regular attendance at the public school while the child is enrolled in the public school.

(3) For the purpose of subsection (1) of this section, a child is considered to be six years of age if the sixth birthday of the child occurred on or before September 1 immediately preceding the beginning of the current school term.

(4) For a child who is six years of age, the requirement of subsection (1) of this section is met if the person having control of the child sends the child to, and maintains the child in, regular attendance in any grade of a public full-time school during the entire school term.

[Amended by 1965 c.100 §275; 1969 c.160 §1; 2012 c.91 §14; 2015 c.234 §2]

Note: The amendments to 339.020 by section 2, chapter 234, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 234, Oregon Laws 2015. The text that is effective until July 1, 2016, is set forth for the user’s convenience.
Except as provided in ORS 339.030:

(1) Every person having control of a child between the ages of 7 and 18 years who has not completed the 12th grade is required to send the child to, and maintain the child in, regular attendance at a public full-time school during the entire school term.

(2) If a person has control of a child five or six years of age and has enrolled the child in a public school, the person is required to send the child to, and maintain the child in, regular attendance at the public school while the child is enrolled in the public school.



Section 339.030 - Exemptions from compulsory school attendance; rules.

(a) Children being taught in a private or parochial school in the courses of study usually taught in kindergarten through grade 12 in the public schools and in attendance for a period equivalent to that required of children attending public schools in the 1994-1995 school year.

(b) Children proving to the satisfaction of the district school board that they have acquired equivalent knowledge to that acquired in the courses of study taught in kindergarten through grade 12 in the public schools.

(c) Children who have received a high school diploma.

(d) Children being taught for a period equivalent to that required of children attending public schools by a private teacher the courses of study usually taught in kindergarten through grade 12 in the public school.

(e) Children being educated in the children’s home by a parent or legal guardian.

(f) Children excluded from attendance as provided by law.

(2) The State Board of Education and the Higher Education Coordinating Commission by rule shall establish procedures whereby, on a semiannual basis, an exemption from compulsory attendance may be granted to the parent or legal guardian of any child 16 or 17 years of age who is lawfully employed full-time or who is lawfully employed part-time and enrolled in school, a community college or an alternative education program as defined in ORS 336.615. An exemption also may be granted to any child who is an emancipated minor or who has initiated the procedure for emancipation under ORS 419B.550 to 419B.558.

[Amended by 1965 c.100 §276; 1967 c.67 §8; 1971 c.494 §1; 1973 c.728 §1; 1985 c.579 §1; 1989 c.619 §1; 1993 c.546 §138; 1995 c.769 §2; 1999 c.59 §85; 1999 c.717 §1; 2001 c.490 §8; 2007 c.407 §3; 2013 c.747 §190; 2015 c.234 §3]

Note: The amendments to 339.030 by section 3, chapter 234, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 234, Oregon Laws 2015. The text that is effective until July 1, 2016, is set forth for the user’s convenience.
(1) In the following cases, children may not be required to attend public full-time schools:

(a) Children being taught in a private or parochial school in the courses of study usually taught in grades 1 through 12 in the public schools and in attendance for a period equivalent to that required of children attending public schools in the 1994-1995 school year.

(b) Children proving to the satisfaction of the district school board that they have acquired equivalent knowledge to that acquired in the courses of study taught in grades 1 through 12 in the public schools.

(c) Children who have received a high school diploma.

(d) Children being taught for a period equivalent to that required of children attending public schools by a private teacher the courses of study usually taught in grades 1 through 12 in the public school.

(e) Children being educated in the children’s home by a parent or legal guardian.

(f) Children excluded from attendance as provided by law.

(2) The State Board of Education and the Higher Education Coordinating Commission by rule shall establish procedures whereby, on a semiannual basis, an exemption from compulsory attendance may be granted to the parent or legal guardian of any child 16 or 17 years of age who is lawfully employed full-time, lawfully employed part-time and enrolled in school, a community college or an alternative education program as defined in ORS 336.615. An exemption also may be granted to any child who is an emancipated minor or who has initiated the procedure for emancipation under ORS 419B.550 to 419B.558.



Section 339.035 - Teaching by private teacher, parent or guardian; rules.

(2) When a child is taught or is withdrawn from a public school to be taught by a parent, legal guardian or private teacher, as provided in ORS 339.030, the parent, legal guardian or private teacher must notify the education service district in writing. In addition, when a child who is taught by a parent, legal guardian or private teacher moves to a new education service district, the parent, legal guardian or private teacher shall notify the new education service district in writing. The education service district shall acknowledge receipt of any notification in writing.

(3) Children being taught as provided in subsection (2) of this section shall be examined at grades 3, 5, 8 and 10 in accordance with the following procedures:

(a) The State Board of Education shall adopt by rule a list of approved comprehensive examinations that are readily available.

(b)(A) The parent or legal guardian shall select an examination from the approved list and arrange to have the examination administered to the child by a qualified neutral person, as defined by rule by the State Board of Education.

(B) If the child was withdrawn from public school, the first examination shall be administered to the child at least 18 months after the date on which the child was withdrawn from public school.

(C) If the child never attended public or private school, the first examination shall be administered to the child prior to the end of grade three.

(c) The person administering the examination shall:

(A) Score the examination; and

(B) Report the results of the examination to the parent or legal guardian.

(d) Upon request of the superintendent of the education service district, the parent or legal guardian shall submit the results of the examination to the education service district.

(4)(a) If the composite test score of the child places the child below the 15th percentile based on national norms, the child shall be given an additional examination within one year of when the first examination was administered.

(b) If the composite test score of the child on the second examination shows a declining score, then the child shall be given an additional examination within one year of when the second examination was administered and the superintendent of the education service district may:

(A) Allow the child to continue to be taught by a parent, legal guardian or private teacher; or

(B) Place the education of the child under the supervision of a person holding a teaching license who is selected by the parent or legal guardian at the expense of the parent or legal guardian. If the composite test score of the child continues to show a declining score, the superintendent of the education service district may:

(i) Allow the child to continue under the educational supervision of a licensed teacher selected by the parent or legal guardian and require that the child be given an additional examination within one year of when the last examination was administered;

(ii) Allow the child to be taught by a parent, legal guardian or private teacher and require that the child be given an additional examination within one year of when the last examination was administered; or

(iii) Order the parent or legal guardian to send the child to school for a period not to exceed 12 consecutive months as determined by the superintendent.

(c) If the parent or legal guardian of the child does not consent to placing the education of the child under the supervision of a licensed teacher who is selected by the parent or legal guardian, then the superintendent of the education service district may order the child to return to school for a period not to exceed 12 consecutive months as determined by the superintendent.

(d) If the composite test score of the child on an examination is equal to or greater than the percentile score on the prior test, the child may be taught by a parent, legal guardian or private teacher and for the next examination be examined pursuant to paragraph (a) of this subsection or subsection (3) of this section.

(5)(a) Notwithstanding the examination requirements of subsections (3) and (4) of this section, the parent or legal guardian of a child with a disability who has an individualized education program and is receiving special education and related services through the school district or who is being educated in accordance with a privately developed plan shall be evaluated for satisfactory educational progress according to the recommendations of the program or plan.

(b) The parent or legal guardian of a child with a disability who was evaluated by service providers selected by the parent or legal guardian based on a privately developed plan shall submit a report of such evaluation to the education service district in lieu of the examination results required by subsections (3) and (4) of this section.

(c) A child with a disability described in this subsection may not be subject to the examination requirements of subsections (3) and (4) of this section unless the examination is recommended in the program or plan in effect for the child.

[1985 c.579 §2; 1989 c.619 §4; 1999 c.717 §1a; 2007 c.70 §95; 2013 c.1 §33]



Section 339.040 - Attendance supervisors.

(2) District school boards of districts having a school census of 1,000 or more children, according to the latest school census, shall appoint attendance supervisors and fix and pay their compensation.

(3) The administrative office for the county, upon written application from the district school board in any school district having a school census of more than 200 and less than 1,000 children, according to the latest school census, shall grant such district permission to appoint attendance supervisors and fix their compensation and pay.

(4) For purposes of the appointment and duties of attendance supervisors, the territory in a joint school district shall be considered part of the county in which the administrative office of the joint district is located.

[Amended by 1965 c.100 §277]



Section 339.050



Section 339.055 - Duties of attendance supervisors.

[Formerly 339.100]



Section 339.060



Section 339.065 - Estimates of attendance; irregular attendance; excused absences.

(2) An absence may be excused by a principal or teacher if the absence is caused by the pupil’s sickness, by the sickness of some member of the pupil’s family or by an emergency. A principal or teacher may also excuse absences for other reasons where satisfactory arrangements are made in advance of the absence.

(3) Any pupil may be excused from attendance by the district school board for a period not to exceed five days in a term of three months or not to exceed 10 days in any term of at least six months. Any such excuse shall be in writing directed to the principal of the school which the pupil attends.

[1965 c.100 §281; 1973 c.728 §4; 1987 c.158 §57; 1993 c.45 §114]



Section 339.070



Section 339.071 - Attendance notification policy.

(2) An attendance notification policy must:

(a) Be implemented by each school in the school district; and

(b) Require that each school ensure that a parent or other person in parental relationship to a child is notified by the end of the school day on any day that the child has an unplanned absence.

(3)(a) Notification required by subsection (2)(b) of this section must be provided:

(A) In person;

(B) Directly by telephone; or

(C) By any other method identified in writing by the parent or person in parental relationship to the child.

(b) If a parent or other person in parental relationship to a child cannot be contacted in person or directly by telephone and another method has not been identified by the parent or person, a message shall be left for the parent or person, if possible.

(4) Notice of the child’s absence shall be provided to the attendance supervisor, who shall proceed as provided in ORS 339.055, if:

(a) Notification is not provided in person or directly by telephone; and

(b) The parent or other person in parental relationship to the child has not confirmed within the timeline established by the attendance notification policy that the parent or person has received notification.

[2011 c.387 §1]

Note: 339.071 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 339 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 339.080 - Nonattendance notice to parents, school officials and parole or probation officer.

(2) The notice required by subsection (1) of this section must inform the parent or other person in parental relation that:

(a) The child must appear at the public school on the next school day following the receipt of the notice.

(b) Regular attendance at school must be maintained during the remainder of the school year.

(c) The parent or other person in parental relation has the right to request:

(A) For a child who does not have an individualized education program, an evaluation to determine if the child should have an individualized education program; or

(B) For a child who has an individualized education program, a review of the individualized education program.

(3) At the same time notice is given to the parent or other person, the attendance supervisor shall notify the superintendent or principal, as suitable, of the fact of the notice. The superintendent or principal shall notify the attendance supervisor of any failure on the part of the parent or other person to comply with the notice.

(4) If the child who is the subject of a notice under subsection (1) of this section is a youth offender on parole or probation, at the same time notice is given to the parent or other person, the attendance supervisor shall notify the child’s parole or probation officer of the child’s absence.

[Amended by 1965 c.100 §282; 1993 c.45 §115; 1999 c.963 §4; 2015 c.322 §1]



Section 339.090 - Determination of compliance; notice to district superintendent.

[Amended by 1965 c.100 §283; 1993 c.413 §2]



Section 339.095 - Compulsory school attendance violation procedure; rules.

(2) Prior to issuing the citation described in subsection (3) of this section to the parent or guardian of a student not regularly attending full-time school, a school district superintendent or education service district superintendent shall:

(a) Provide a parent or guardian of the student and the student with written notification that:

(A) States that the student is required to attend regularly a full-time school;

(B) Explains that the failure to send the student and maintain the student in regular attendance is a Class C violation;

(C) States that the superintendent may issue a citation;

(D) Requires the parent or guardian of the student and the student to attend a conference with a designated official;

(E) States that the parent or guardian has the right to request:

(i) For a student who does not have an individualized education program, an evaluation to determine if the student should have an individualized education program; or

(ii) For a student who has an individualized education program, a review of the individualized education program; and

(F) Is written in the native language of the parent or guardian of the student.

(b) Schedule the conference described in paragraph (a)(D) of this subsection. A conference may not be scheduled until after any evaluations or reviews described in paragraph (a)(E) of this subsection have been completed.

(3) Notwithstanding ORS 1.525 or any provision of ORS chapter 153, the State Board of Education by rule shall establish the citation form to be used by superintendents in citing violations established under ORS 339.990. Notwithstanding ORS 153.045, each of the parts of the citation shall contain the information required by the state board.

[Formerly 339.925; 2015 c.322 §2]

Note: 339.095 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 339 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 339.100



Section 339.110



Section 339.115 - Admission of students; waiver; denial.

(2)(a) A district must admit an otherwise eligible person who has not yet attained 21 years of age prior to the beginning of the current school year if the person is:

(A) Receiving special education and has not yet received a high school diploma as described in ORS 329.451 (2); or

(B) Receiving special education and has received a modified diploma, an extended diploma or an alternative certificate as described in ORS 329.451.

(b) A district may admit an otherwise eligible person who is not receiving special education and who has not yet attained 21 years of age prior to the beginning of the current school year if the person is shown to be in need of additional education in order to receive a high school diploma.

(3) The obligation to make a free appropriate public education available to individuals with disabilities 18 through 21 years of age who are incarcerated in an adult correctional facility applies only to those individuals who, in their last educational placement prior to their incarceration in the adult correctional facility:

(a) Were identified as being a child with a disability as defined in ORS 343.035; or

(b) Had an individualized education program as described in ORS 343.151.

(4) For purposes of subsection (3) of this section, "adult correctional facility" means:

(a) A local correctional facility as defined in ORS 169.005;

(b) A regional correctional facility as defined in ORS 169.620; or

(c) A Department of Corrections institution as defined in ORS 421.005.

(5) An otherwise eligible person under subsection (2) of this section whose 21st birthday occurs during the school year shall continue to be eligible for a free appropriate public education for the remainder of the school year.

(6) The person may apply to the board of directors of the school district of residence for admission after the 19th birthday as provided in subsection (1) of this section. A person aggrieved by a decision of the local board may appeal to the State Board of Education. The decision of the state board is final and not subject to appeal.

(7) Notwithstanding ORS 339.133 (1)(a), a school district shall not exclude from admission a child located in the district solely because the child does not have a fixed place of residence or solely because the child is not under the supervision of a parent, guardian or person in a parental relationship.

(8) Notwithstanding subsection (1) of this section, a school district:

(a) May for the remaining period of an expulsion deny admission to the regular school to a resident student who is expelled from another school district; and

(b) Shall for at least one calendar year from the date of the expulsion and if the expulsion is for more than one calendar year, may for the remaining period of time deny admission to the regular school program to a student who is under expulsion from another school district for an offense that constitutes a violation of a school district policy adopted pursuant to ORS 339.250 (7).

(9) Notwithstanding the minimum age requirement prescribed by ORS 339.010 and 339.020, a district school board may admit free of charge a child whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, to enter school even though the child has not attained the minimum age requirement but is a resident of the district.

[1965 c.100 §285; 1971 c.410 §1; 1977 c.463 §1; 1983 c.193 §1; 1987 c.283 §2; 1989 c.132 §1; 1989 c.215 §1; 1991 c.693 §26; 1995 c.656 §1; 1995 c.660 §46; 1996 c.16 §1; 1999 c.989 §1; 2005 c.209 §29; 2005 c.662 §16; 2007 c.464 §2; 2007 c.660 §18; 2009 c.618 §5; 2011 c.718 §12; 2013 c.267 §10; 2015 c.234 §4]

Note: The amendments to 339.115 by section 4, chapter 234, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 234, Oregon Laws 2015. The text that is effective until July 1, 2016, is set forth for the user’s convenience.
(1) Except as provided in ORS 339.141, authorizing tuition for courses not part of the regular school program, the district school board shall admit free of charge to the schools of the district all persons between the ages of 5 and 19 who reside within the school district. A person whose 19th birthday occurs during the school year shall continue to be eligible for a free and appropriate public education for the remainder of the school year. A district school board may admit nonresident persons, determine who is not a resident of the district and fix rates of tuition for nonresidents.

(2)(a) A district must admit an otherwise eligible person who has not yet attained 21 years of age prior to the beginning of the current school year if the person is:

(A) Receiving special education and has not yet received a high school diploma as described in ORS 329.451 (2); or

(B) Receiving special education and has received a modified diploma, an extended diploma or an alternative certificate as described in ORS 329.451.

(b) A district may admit an otherwise eligible person who is not receiving special education and who has not yet attained 21 years of age prior to the beginning of the current school year if the person is shown to be in need of additional education in order to receive a high school diploma.

(3) The obligation to make a free appropriate public education available to individuals with disabilities 18 through 21 years of age who are incarcerated in an adult correctional facility applies only to those individuals who, in their last educational placement prior to their incarceration in the adult correctional facility:

(a) Were identified as being a child with a disability as defined in ORS 343.035; or

(b) Had an individualized education program as described in ORS 343.151.

(4) For purposes of subsection (3) of this section, "adult correctional facility" means:

(a) A local correctional facility as defined in ORS 169.005;

(b) A regional correctional facility as defined in ORS 169.620; or

(c) A Department of Corrections institution as defined in ORS 421.005.

(5) An otherwise eligible person under subsection (2) of this section whose 21st birthday occurs during the school year shall continue to be eligible for a free appropriate public education for the remainder of the school year.

(6) The person may apply to the board of directors of the school district of residence for admission after the 19th birthday as provided in subsection (1) of this section. A person aggrieved by a decision of the local board may appeal to the State Board of Education. The decision of the state board is final and not subject to appeal.

(7) Notwithstanding ORS 339.133 (1)(a), a school district shall not exclude from admission a child located in the district solely because the child does not have a fixed place of residence or solely because the child is not under the supervision of a parent, guardian or person in a parental relationship.

(8) Notwithstanding subsection (1) of this section, a school district:

(a) May for the remaining period of an expulsion deny admission to the regular school to a resident student who is expelled from another school district; and

(b) Shall for at least one calendar year from the date of the expulsion and if the expulsion is for more than one calendar year, may for the remaining period of time deny admission to the regular school program to a student who is under expulsion from another school district for an offense that constitutes a violation of a school district policy adopted pursuant to ORS 339.250 (7).

(9) A child entering the first grade during the fall term shall be considered to be six years of age if the sixth birthday of the child occurs on or before September 1. A child entering kindergarten during the fall term shall be considered to be five years of age if the fifth birthday of the child occurs on or before September 1. However, nothing in this section prevents a district school board from admitting free of charge a child whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, to enter school even though the child has not attained the minimum age requirement but is a resident of the district.



Section 339.119 - Prohibition of payment as incentive to receive educational services; exceptions.

(2) A provider of educational services may not offer payment of money or other consideration to a student, to a parent or legal guardian of a student or to another entity for the benefit of a student, parent or legal guardian:

(a) In return for the student electing to receive or receiving educational services from a specific provider of educational services; or

(b) Following the student’s completion of an educational program, if the provider of educational services used the promise of payment as an incentive for the student to enroll in the program.

(3) The restrictions of subsection (2) of this section do not apply to:

(a) Money or other consideration that is provided as required or allowed by law;

(b) Money or other consideration that is provided for the purpose of enabling the student to access the Internet;

(c) Goods and services that are provided for use by a student and that are directly related to the educational program of the provider of educational services; or

(d) Goods and services that are available to all students receiving educational services from the provider of educational services.

[2010 c.53 §1]

Note: 339.119 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 339 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 339.120



Section 339.122 - Disclosures in promotional materials.

(a) Provides online courses; and

(b) Does not primarily serve students in a physical location.

(2) In any advertising or other promotional materials of a virtual public school, including a virtual public charter school as defined in ORS 338.005, the school must clearly state that the school is a publicly funded school.

[2010 c.72 §6]

Note: 339.122 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 339 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 339.125 - Contract for admission of nonresident pupils; costs.

(2) In case the school district sending the pupils is a joint district, jurisdiction shall be exercised by the administrative office for the county in which the most populous part of such district is situated, according to the latest school census. The office’s action in the matter is final.

[1965 c.100 §286; 1993 c.45 §116]



Section 339.127 - Factors prohibited from consideration when giving consent to nonresident student; limitations on consent and advertisements.

(a) Determining whether to give consent; or

(b) Establishing any terms of consent.

(2) A district school board that is considering whether to admit a nonresident student by giving consent may require only the following information prior to deciding whether to give consent:

(a) The name, contact information, date of birth and grade level of the student;

(b) Information about whether the school district may be prevented or otherwise limited from providing consent as provided by ORS 339.115 (8);

(c) Information about whether the student may be given priority as provided by subsection (4) of this section; and

(d) Information about which schools the student prefers to attend.

(3)(a) A district school board that is considering whether to admit a nonresident student by giving consent may not:

(A) Request or require any person to provide or have provided any of the following information related to a student prior to the district school board deciding whether to give consent to the student:

(i) Information about the student’s race, religion, sex, sexual orientation, ethnicity, national origin, disability, health, whether a student has an individualized education program, the terms of an individualized education program, income level, residence, proficiency in the English language or athletic ability; or

(ii) Academic records, including eligibility for or participation in a talented and gifted program or special education and related services.

(B) Request or require the student to participate in an interview, to tour any of the schools or facilities of the school district or to otherwise meet with any representatives of a school or a school district prior to the district school board deciding whether to give consent to the student.

(C) Request any information used to supplement the information described in subsection (2) of this section prior to deciding whether to give consent to the student.

(b) Nothing in this subsection prevents a student from voluntarily touring any of the schools or facilities of a school district or from requesting or receiving any information from a school or the school district.

(4)(a) A district school board that gives consent as described in ORS 339.133 (5)(a) may limit the number of students to whom consent is given. The district school board must make the determination whether to limit the number of students to whom consent is given by an annual date established by the board.

(b) If the number of students seeking consent exceeds any limitations imposed by the district school board, the board must give consent to students based on an equitable lottery selection process. The process may give priority to students who:

(A) Have siblings currently enrolled in a school of the same school district for which the student seeks admission;

(B) Previously had received consent as provided by subsection (10) of this section because of a change in legal residence; or

(C) Attended a public charter school located in the same district for which the student seeks admission for at least three consecutive years, completed the highest grade offered by the public charter school and did not enroll in and attend school in another district following completion of the highest grade offered by the public charter school.

(c) A district school board may revise the maximum number of students to whom consent will be given at a time other than the annual date established by the board if there are no pending applications for consent.

(5) A district school board that is requested to give consent to allow a resident student to be admitted by another school district as described in ORS 339.133 (5)(a) may not consider race, religion, sex, sexual orientation, ethnicity, national origin, disability, health, whether a student has an individualized education program, the terms of an individualized education program, income level, residence, proficiency in the English language, athletic ability or academic records when determining whether to give consent.

(6) If a district school board decides to not give consent to a student, the board must provide a written explanation to the student.

(7)(a) For a nonresident student who receives consent to be admitted to a school district as described in ORS 339.133 (5)(a), a district school board may:

(A) Determine the length of time for which consent is given; and

(B) Revoke consent for failure to comply with minimum standards for behavior or attendance, but may not revoke consent for failure to meet standards for academics.

(b) Any limitations in length of time for consent, as allowed under paragraph (a) of this subsection, must be applied consistently among all students to whom consent is given. The length of time for which consent is given shall not be affected by any changes in the legal residence of the student if the student wishes to continue to attend the schools of the school district.

(c) If consent is revoked as provided by paragraph (a) of this subsection, a student may not request consent from the same school district that revoked the consent for the school year following the school year in which the consent was revoked.

(8) For a resident student who receives consent to be admitted to another school district as described in ORS 339.133 (5)(a), a district school board may not impose any limitations on the length of time for which consent is given to the student. The board may not require the student to receive consent more than one time to be admitted to the same school district, regardless of any time limitations imposed by the district school board under paragraph (a) of this subsection.

(9)(a) A school district that provides consent to nonresident students to attend the schools of the school district may not expend moneys received from the State School Fund or as Local Revenues, as described in ORS 327.011, to advertise openings for nonresident students if the advertisements are:

(A) Located outside the boundaries of the school district, including advertisements that are made by signage or billboards; or

(B) Directed to nonresident students, including:

(i) Advertisements that are targeted to nonresident students through direct mail or online marketing;

(ii) Television or radio advertisements; or

(iii) Newspaper advertisements, unless the advertisement is in a newspaper that primarily serves the residents of the school district.

(b) Notwithstanding paragraph (a)(A) of this subsection, if a school is located outside the boundaries of the school district, the school district may advertise openings for nonresident students on the property of the school.

(c) Nothing in this subsection:

(A) Prohibits a school district from providing information or advertisements to nonresident students if the parents of the students request the information or advertisements.

(B) Prohibits a public charter school from advertising openings.

(10) Notwithstanding any other provision of this section, a district school board that is requested to give consent as described in ORS 339.133 (5) must give consent to a student whose legal residence changes to a different school district:

(a) During the school year, to enable the student to complete the school year in the school district; or

(b) During the summer prior to the school year, to enable the student to complete the school year following the summer in the school district.

(11) Nothing in this section:

(a) Requires a district school board to admit students for whom priority may be given under subsection (4)(b) of this section if the board imposes limitations on the number of students admitted by consent.

(b) Prevents a district school board from denying admission to a nonresident student as provided by ORS 339.115 (8).

(c) Prevents a district school board from requesting information or giving consent to a student in the event of:

(A) An emergency to protect the health, safety or welfare of the student; or

(B) A hardship of the student, as determined based on rules adopted by the State Board of Education.

(d) Prevents a district school board from establishing minimum standards for behavior and attendance that a student must maintain to remain enrolled in the schools of the school district.

[2013 c.655 §1; 2014 c.5 §1; 2015 c.499 §1]

Note: The amendments to 339.127 by section 3, chapter 655, Oregon Laws 2013, become operative July 1, 2017. See section 11, chapter 781, Oregon Laws 2015. The text that is operative on and after July 1, 2017, including amendments by section 2, chapter 5, Oregon Laws 2014, and section 2, chapter 499, Oregon Laws 2015, is set forth for the user’s convenience.
(1) A district school board that admits nonresident students by giving consent as described in ORS 339.133 (5) may not consider race, religion, sex, sexual orientation, ethnicity, national origin, disability, health, whether a student has an individualized education program, the terms of an individualized education program, income level, residence, proficiency in the English language, athletic ability or academic records when:

(a) Determining whether to give consent; or

(b) Establishing any terms of consent.

(2) A district school board that is considering whether to admit a nonresident student by giving consent may require only the following information prior to deciding whether to give consent:

(a) The name, contact information, date of birth and grade level of the student;

(b) Information about whether the school district may be prevented or otherwise limited from providing consent as provided by ORS 339.115 (8);

(c) Information about whether the student may be given priority as provided by subsection (4) of this section; and

(d) Information about which schools the student prefers to attend.

(3)(a) A district school board that is considering whether to admit a nonresident student by giving consent may not:

(A) Request or require any person to provide or have provided any of the following information related to a student prior to the district school board deciding whether to give consent to the student:

(i) Information about the student’s race, religion, sex, sexual orientation, ethnicity, national origin, disability, health, whether a student has an individualized education program, the terms of an individualized education program, income level, residence, proficiency in the English language or athletic ability; or

(ii) Academic records, including eligibility for or participation in a talented and gifted program or special education and related services.

(B) Request or require the student to participate in an interview, to tour any of the schools or facilities of the school district or to otherwise meet with any representatives of a school or a school district prior to the district school board deciding whether to give consent to the student.

(C) Request any information used to supplement the information described in subsection (2) of this section prior to deciding whether to give consent to the student.

(b) Nothing in this subsection prevents a student from voluntarily touring any of the schools or facilities of a school district or from requesting or receiving any information from a school or the school district.

(4)(a) A district school board that gives consent as described in ORS 339.133 (5) may limit the number of students to whom consent is given. The district school board must make the determination whether to limit the number of students to whom consent is given by an annual date established by the board.

(b) If the number of students seeking consent exceeds any limitations imposed by the district school board, the board must give consent to students based on an equitable lottery selection process. The process may give priority to students who:

(A) Have siblings currently enrolled in a school of the same school district for which the student seeks admission;

(B) Previously had received consent as provided by subsection (10) of this section because of a change in legal residence; or

(C) Attended a public charter school located in the same district for which the student seeks admission for at least three consecutive years, completed the highest grade offered by the public charter school and did not enroll in and attend school in another district following completion of the highest grade offered by the public charter school.

(c) A district school board may revise the maximum number of students to whom consent will be given at a time other than the annual date established by the board if there are no pending applications for consent.

(5) A district school board that is requested to give consent to allow a resident student to be admitted by another school district as described in ORS 339.133 (5) may not consider race, religion, sex, sexual orientation, ethnicity, national origin, disability, health, whether a student has an individualized education program, the terms of an individualized education program, income level, residence, proficiency in the English language, athletic ability or academic records when determining whether to give consent.

(6) If a district school board decides to not give consent to a student, the board must provide a written explanation to the student.

(7)(a) For a nonresident student who receives consent to be admitted to a school district as described in ORS 339.133 (5), a district school board may:

(A) Determine the length of time for which consent is given; and

(B) Revoke consent for failure to comply with minimum standards for behavior or attendance, but may not revoke consent for failure to meet standards for academics.

(b) Any limitations in length of time for consent, as allowed under paragraph (a) of this subsection, must be applied consistently among all students to whom consent is given. The length of time for which consent is given shall not be affected by any changes in the legal residence of the student if the student wishes to continue to attend the schools of the school district.

(c) If consent is revoked as provided by paragraph (a) of this subsection, a student may not request consent from the same school district that revoked the consent for the school year following the school year in which the consent was revoked.

(8) For a resident student who receives consent to be admitted to another school district as described in ORS 339.133 (5), a district school board may not impose any limitations on the length of time for which consent is given to the student. The board may not require the student to receive consent more than one time to be admitted to the same school district, regardless of any time limitations imposed by the district school board under paragraph (a) of this subsection.

(9)(a) A school district that provides consent to nonresident students to attend the schools of the school district may not expend moneys received from the State School Fund or as Local Revenues, as described in ORS 327.011, to advertise openings for nonresident students if the advertisements are:

(A) Located outside the boundaries of the school district, including advertisements that are made by signage or billboards; or

(B) Directed to nonresident students, including:

(i) Advertisements that are targeted to nonresident students through direct mail or online marketing;

(ii) Television or radio advertisements; or

(iii) Newspaper advertisements, unless the advertisement is in a newspaper that primarily serves the residents of the school district.

(b) Notwithstanding paragraph (a)(A) of this subsection, if a school is located outside the boundaries of the school district, the school district may advertise openings for nonresident students on the property of the school.

(c) Nothing in this subsection:

(A) Prohibits a school district from providing information or advertisements to nonresident students if the parents of the students request the information or advertisements.

(B) Prohibits a public charter school from advertising openings.

(10) Notwithstanding any other provision of this section, a district school board that is requested to give consent as described in ORS 339.133 (5) must give consent to a student whose legal residence changes to a different school district:

(a) During the school year, to enable the student to complete the school year in the school district; or

(b) During the summer prior to the school year, to enable the student to complete the school year following the summer in the school district.

(11) Nothing in this section:

(a) Requires a district school board to admit students for whom priority may be given under subsection (4)(b) of this section if the board imposes limitations on the number of students admitted by consent.

(b) Prevents a district school board from denying admission to a nonresident student as provided by ORS 339.115 (8).

(c) Prevents a district school board from requesting information or giving consent to a student in the event of:

(A) An emergency to protect the health, safety or welfare of the student; or

(B) A hardship of the student, as determined based on rules adopted by the State Board of Education.

(d) Prevents a district school board from establishing minimum standards for behavior and attendance that a student must maintain to remain enrolled in the schools of the school district.



Section 339.128 - Factors prohibited from consideration when admitting tuition-paying nonresident student.

(a) Determining whether to accept a nonresident student; or

(b) Establishing the amount of tuition.

(2) A district school board that admits nonresident students and charges nonresident students tuition may require a student seeking to attend the schools of the school district to provide the following information:

(a) The name, contact information, date of birth and grade level of the student; and

(b) Information about whether the school district may be prevented or otherwise limited from admitting the student as provided by ORS 339.115 (8).

(3)(a) A district school board that admits nonresident students and charges nonresident students tuition may not:

(A) Request or require any person to provide or have provided any of the following information related to a student prior to the district school board deciding whether to admit the student:

(i) Information about the student’s race, religion, sex, sexual orientation, ethnicity, national origin, disability, health, whether a student has an individualized education program, the terms of an individualized education program, income level, residence, proficiency in the English language or athletic ability; or

(ii) Academic records, including eligibility for or participation in a talented and gifted program or special education and related services.

(B) Request or require the student to participate in an interview, to tour any of the schools or facilities of the school district or to otherwise meet with any representatives of a school or a school district prior to the district school board deciding whether to admit the student.

(C) Request any information used to supplement the information described in subsection (2) of this section prior to deciding whether to admit the student.

(b) Nothing in this subsection prevents a student from voluntarily touring any of the schools or facilities of a school district or from requesting or receiving any information from a school or the school district.

(4) If a district school board decides to deny admission to a nonresident student and to charge the nonresident student tuition, the board must provide a written explanation to the student.

(5) Nothing in this section:

(a) Prevents a district school board from denying admission to a nonresident student as provided by ORS 339.115 (8).

(b) Prevents a district school board from requesting information or admitting a student in the event of an emergency to protect the health, safety or welfare of the student.

(c) Prevents a district school board from establishing minimum standards for behavior and attendance that a student must maintain to remain enrolled in the schools of the school district.

[2013 c.655 §5]



Section 339.129 - Education for children in local or regional correctional facilities required; funding; notice to district; access.

(2) The school district may claim State School Fund reimbursement under ORS 327.006 to 327.133, 327.348 and 327.731 and sections 1 to 3, chapter 735, Oregon Laws 2013, for each child who is in a local or regional correctional facility.

(3) A local or regional correctional facility shall notify the school district within which the facility is located of the name and date of birth of each school-age child placed in the facility, including a child with a disability under the age of 22 years who may be eligible for special education. The notice shall be in writing and shall be given within five business days of the child’s placement in the facility.

(4) The local or regional correctional facility shall allow the school district and education service district to have safe and reasonable access to children placed in that facility for whom the school district is required to provide education.

(5) As used in this section:

(a) "Local correctional facility" means a local correctional facility as defined in ORS 169.005.

(b) "Regional correctional facility" means a regional correctional facility as defined in ORS 169.620.

[1996 c.19 §1; 1999 c.989 §2; 2007 c.846 §16; 2013 c.735 §15]

Note: The amendments to 339.129 by section 16, chapter 735, Oregon Laws 2013, become operative July 1, 2020. See section 20, chapter 735, Oregon Laws 2013, as amended by section 1, chapter 299, Oregon Laws 2015. The text that is operative on and after July 1, 2020, is set forth for the user’s convenience.
(1) A school district shall provide or cause to be provided appropriate education for children placed in a local or regional correctional facility located in the school district. The education may be provided by the school district or an education service district.

(2) The school district may claim State School Fund reimbursement under ORS 327.006 to 327.133, 327.348 and 327.731 for each child who is in a local or regional correctional facility.

(3) A local or regional correctional facility shall notify the school district within which the facility is located of the name and date of birth of each school-age child placed in the facility, including a child with a disability under the age of 22 years who may be eligible for special education. The notice shall be in writing and shall be given within five business days of the child’s placement in the facility.

(4) The local or regional correctional facility shall allow the school district and education service district to have safe and reasonable access to children placed in that facility for whom the school district is required to provide education.

(5) As used in this section:

(a) "Local correctional facility" means a local correctional facility as defined in ORS 169.005.

(b) "Regional correctional facility" means a regional correctional facility as defined in ORS 169.620.



Section 339.130



Section 339.133 - Determination of residency of student for school purposes.

(b) Nonemancipated individuals between the ages of 4 and 18 living outside the geographic area of the school district for such reasons as attending college, military service, hospital confinement or employment away from home shall be considered resident in the district in which their parents, their guardians or persons in parental relationship to them reside.

(c) Persons living temporarily in a school district for the primary purpose of attending a district school may not be considered resident in the district in which they are living temporarily, but shall be considered resident in the district in which they, their parents, their guardians or persons in parental relationship to them reside.

(2) Individuals considered legally emancipated from their parents shall be considered resident in the district in which they actually reside, irrespective of the residence of their parents, their guardians or persons in parental relationship.

(3) Children placed by public or private agencies who are living in licensed, certified or approved substitute care programs shall be considered resident in the school district in which they reside because of placement by a public or private agency.

(4)(a) Notwithstanding subsection (3) of this section, when a juvenile court determines that it is in a child’s best interest to continue to attend the school that the child attended prior to placement by a public agency, the child:

(A) Shall be considered resident for school purposes in the school district in which the child resided prior to the placement; and

(B) May continue to attend the school the child attended prior to the placement through the highest grade level of the school.

(b) The public agency that has placed the child shall be responsible for providing the child with transportation to and from school when the need for transportation is due to the placement by the public agency.

(c) Paragraph (b) of this subsection applies only to a public agency for which funds have been designated for the specific purpose of providing a child with transportation to and from school under this subsection.

(5) Except as provided in ORS 327.006 (7) and 335.090, persons whose legal residence is not within the district but who attend school in the district are considered residents in the district in which the persons attend school if those persons receive:

(a) Written consent from both of the affected district school boards as provided by policies adopted by the boards; or

(b) Written consent from the district school board for the district in which the school is located as provided by section 9, chapter 718, Oregon Laws 2011.

(6)(a) Children who are foreign exchange students and who are residing in Oregon in a dormitory operated by a school district are considered to be residents of the school district in which the dormitory is located.

(b) For the purpose of this subsection:

(A) A child may not be considered to be a foreign exchange student for more than one school year.

(B) A child may be considered to be a resident of a school district as provided by this subsection only if, for the 2010-2011 school year, the school district had foreign exchange students who would have been considered residents under the provisions of this subsection.

(C) The number of children who may be considered residents under the provisions of this subsection may not increase relative to the number who would have been considered residents under the provisions of this subsection for the 2010-2011 school year.

(c) As used in this subsection, "foreign exchange student" means a student who attends school in Oregon under a cultural exchange program and whose parent, guardian or person in parental relationship resides in another country.

(7) For the purposes of this section:

(a) "Person in parental relationship" means an adult who has physical custody of a child or resides in the same household as the child, interacts with the child daily, provides the child with food, clothing, shelter and incidental necessaries and provides the child with necessary care, education and discipline. "Person in parental relationship" does not mean a person with a power of attorney or other written delegation of parental responsibilities if the person does not have other evidence of a parental relationship.

(b) "Substitute care program" means family foster care, family group home care, parole foster care, family shelter care, adolescent shelter care and professional group care.

[Formerly 332.595; 1997 c.821 §21; 2005 c.521 §1; 2007 c.464 §1; 2009 c.11 §42; 2010 c.21 §§1,3; 2011 c.718 §§3,4,8,19; 2015 c.781 §8]

Note: The amendments to 339.133 by section 10, chapter 781, Oregon Laws 2015, become operative July 1, 2017, and first apply to the 2017-2018 school year. See section 11, chapter 781, Oregon Laws 2015. The text that is operative on and after July 1, 2017, is set forth for the user’s convenience.
(1)(a) Except as provided in subsections (2) to (6) of this section, children between the ages of 4 and 18 shall be considered resident for school purposes in the school district in which their parents, their guardians or persons in parental relationship to them reside.

(b) Nonemancipated individuals between the ages of 4 and 18 living outside the geographic area of the school district for such reasons as attending college, military service, hospital confinement or employment away from home shall be considered resident in the district in which their parents, their guardians or persons in parental relationship to them reside.

(c) Persons living temporarily in a school district for the primary purpose of attending a district school may not be considered resident in the district in which they are living temporarily, but shall be considered resident in the district in which they, their parents, their guardians or persons in parental relationship to them reside.

(2) Individuals considered legally emancipated from their parents shall be considered resident in the district in which they actually reside, irrespective of the residence of their parents, their guardians or persons in parental relationship.

(3) Children placed by public or private agencies who are living in licensed, certified or approved substitute care programs shall be considered resident in the school district in which they reside because of placement by a public or private agency.

(4)(a) Notwithstanding subsection (3) of this section, when a juvenile court determines that it is in a child’s best interest to continue to attend the school that the child attended prior to placement by a public agency, the child:

(A) Shall be considered resident for school purposes in the school district in which the child resided prior to the placement; and

(B) May continue to attend the school the child attended prior to the placement through the highest grade level of the school.

(b) The public agency that has placed the child shall be responsible for providing the child with transportation to and from school when the need for transportation is due to the placement by the public agency.

(c) Paragraph (b) of this subsection applies only to a public agency for which funds have been designated for the specific purpose of providing a child with transportation to and from school under this subsection.

(5) Except as provided in ORS 327.006 (7) and 335.090, persons whose legal residence is not within the district but who attend school in the district are considered residents in the district in which the persons attend school if those persons receive written consent from both of the affected district school boards as provided by policies adopted by the boards.

(6) For the purposes of this section:

(a) "Person in parental relationship" means an adult who has physical custody of a child or resides in the same household as the child, interacts with the child daily, provides the child with food, clothing, shelter and incidental necessaries and provides the child with necessary care, education and discipline. "Person in parental relationship" does not mean a person with a power of attorney or other written delegation of parental responsibilities if the person does not have other evidence of a parental relationship.

(b) "Substitute care program" means family foster care, family group home care, parole foster care, family shelter care, adolescent shelter care and professional group care.

Note: Section 22, chapter 718, Oregon Laws 2011, provides:

Sec. 22. (1) Nothing in the amendments to ORS 339.133 by section 19 of this 2011 Act and the repeal of section 9 of this 2011 Act by section 21 of this 2011 Act affects the status of a person who was considered a resident as provided by ORS 339.133 (5)(b) prior to the 2017-2018 school year.

(2) Notwithstanding section 9 of this 2011 Act, a school district is not required to take any action under section 9 of this 2011 Act for the 2017-2018 school year. [2011 c.718 §22]

Note: Section 9, chapter 718, Oregon Laws 2011, provides:

Sec. 9. (1) For purposes of ORS 339.133 (5)(b), a person whose legal residence is not within a school district but who attends school in the district is considered a resident of the district in which the person attends school if the person receives written consent to attend school from the district school board where the school is located, as provided by this section.

(2)(a) By March 1 of each year, a district school board shall determine whether the board will give consent to persons whose legal residence is not within the school district.

(b) If the district school board will give consent, the board shall establish standards by which consent will be given. The standards must:

(A) Identify the number of persons to whom consent will be given for the school year. The district school board may limit the number of persons to whom consent will be given based on school, grade or a combination of school and grade.

(B) Allow persons who live within the boundaries of the school district the first opportunity to change to a different school in the district if the district school board will be giving consent to attend that school to persons who do not reside within the district.

(3) A person seeking consent as provided by this section must request consent no later than April 1 prior to the beginning of the school year for which consent is being requested. Requests may be submitted before the district school board makes the determination and establishes the standards described in subsection (2) of this section, but may not be considered by the board when the board makes the determination and establishes the standards.

(4)(a) A district school board must give consent to a person who requests consent unless:

(A) The board decides to not give consent to any person as allowed by subsection (2) of this section;

(B) The board decides to limit the number of persons to whom consent will be given and the person was not selected to be given consent based on the selection process described in subsection (5) of this section; or

(C) The board is not required to admit the person, as provided by ORS 339.115 (8).

(b) A district school board may not deny consent or give priority based on race, religion, sex, sexual orientation, ethnicity, national origin, disability, terms of an individualized education program, income level, proficiency in the English language, athletic ability or residence.

(5) If the number of persons seeking consent exceeds the number of persons to whom the district school board has determined will be given consent, the board shall give consent based on an equitable lottery selection process. The process may give priority to persons who have siblings currently enrolled in a school of the school district, but in no event may a sibling be given priority to any open spot in the schools of the school district over any persons who reside within the school district.

(6)(a) If a person is considered a resident of the school district as provided by this section and the person has expressed an interest in attending the schools of another school district before the end of the school year, the school district shall meet with the person and encourage the person to continue to attend the schools of the school district for the remainder of the school year.

(b) If a person is considered a resident of the school district as provided by this section, the school district may not encourage or require the person to attend the schools of another school district as a condition of avoiding a disciplinary measure, including but not limited to suspension or expulsion.

(7)(a) Except as provided by paragraphs (b) and (c) of this subsection, a person who receives consent and who is considered a resident of a district as provided by this section shall be considered a resident of the district for all educational purposes. A person who is considered a resident of the district as provided by this section shall continue to be considered a resident of the district until the person:

(A) Graduates from high school;

(B) Is no longer required to be admitted to the schools of the school district under ORS 339.115; or

(C) Enrolls in a school in a different school district.

(b) A school district is not required to provide transportation outside the boundaries of the district to a person who is considered a resident of the district as provided by this section, except that a district:

(A) Must allow persons who are considered a resident of the district as provided by this section to use existing bus routes and transportation services of the district. Costs incurred for transportation provided under this subparagraph are considered approved transportation costs for purposes of ORS 327.013, except for costs incurred for providing transportation solely to persons who are considered residents of the district as provided by this section if the transportation is provided:

(i) Outside the boundaries of the district; and

(ii) For the purpose of transporting the persons between home and school.

(B) May provide a stipend for a person who is a member of a low-income family, as defined in ORS 339.147, in an amount that does not exceed the district’s average cost per student for transportation.

(C) Must provide transportation if required by federal law. Costs incurred for transportation provided under this subparagraph are considered approved transportation costs for purposes of ORS 327.013.

(c) After the first year that a person is considered a resident of a district as provided by this section, the district school board may transfer the person to a different school in the district. Any transfers must be made consistent with district policy and do not affect the status of the person as a resident of the district.

(8) A district school board shall provide written notification of the attendance of a person who receives consent as provided by this section to the district school board where the legal residence of the person is located. The written notification required by this subsection must be provided no later than May 1 prior to the beginning of the school year for which consent was given.

(9) Nothing in this section:

(a) Requires a district school board to give consent to siblings if the board determines that consent will not be given to any students for a school year.

(b) Prevents a school district from entering into interagency agreements to provide services to persons who do not reside in the school district or are not considered residents of the school district.

(c) Prevents or otherwise limits a district school board from providing consent to a person who has received consent from the district school board for the school district in which the person resides, as provided by ORS 339.133 (5)(a). [2011 c.718 §9; 2013 c.434 §5]

Note: Section 7, chapter 434, Oregon Laws 2013, provides:

Sec. 7. A school district that provides consent to nonresident persons to attend the schools of the school district as provided by section 9, chapter 718, Oregon Laws 2011, may not expend moneys received from the State School Fund or as Local Revenues, as described in ORS 327.011, to advertise openings for nonresident persons if the advertisements are:

(1) Located outside the boundaries of the school district, including advertisements that are made by signage or billboards; or

(2) Directed to persons who are not residents of the school district, including:

(a) Advertisements that are targeted to nonresidents through direct mail or online direct marketing;

(b) Television or radio advertisements; or

(c) Newspaper advertisements, unless the advertisement is in a newspaper that primarily serves the residents of the school district. [2013 c.434 §7]

Note: Section 21, chapter 718, Oregon Laws 2011, provides:

Sec. 21. Section 9, chapter 718, Oregon Laws 2011, and section 7 of this 2013 Act [section 7, chapter 434, Oregon Laws 2013] are repealed on July 1, 2017.

[2011 c.718 §21; 2013 c.434 §9]



Section 339.134 - Residency of child with disability.

(a) The child is voluntarily placed outside the child’s home by the child’s parent or guardian;

(b) The child’s parent or guardian retains legal guardianship of the child;

(c) There is a plan for the child to return home;

(d) The placement is within 20 miles by the nearest traveled road from the original school building, unless there are physiographic conditions that make transportation to the original school building not feasible; and

(e) The child’s parent or guardian and the school staff can demonstrate that it is in the best interest of the child to continue to attend the school the child was attending prior to the placement. The best interest of the child may be demonstrated by factors, including but not limited to the following:

(A) The child’s siblings attend the school;

(B) A change in the child’s routine would be detrimental to the child; or

(C) The child has developed and maintained a network of personal contacts, support services and friends and a sense of community within the school.

(2) If a child qualifies under subsection (1) of this section, the child may continue to attend the school the child was attending prior to the placement in the child’s resident school district.

(3) Nothing in this section shall affect the ability of school districts to enter into agreements with other school districts for the transportation of students.

[1995 c.567 §2; 2011 c.718 §13]



Section 339.135



Section 339.137 - Residency of student at youth care center.

(2) For a child described in ORS 336.580 (2)(b), the child shall receive educational services through the Juvenile Detention Education Program as described in ORS 326.695.

(3) A student described in subsection (1) of this section must be admitted to the public schools of the school district where the student is placed pursuant to ORS 336.580.

(4) Except as provided in ORS 343.261, 343.941, 343.961 and 346.010, the school district shall provide or cause to be provided appropriate education to any student described in subsection (1) of this section, including the identification and evaluation of the student for purposes of determining eligibility as a child with a disability to receive special education and related services enumerated in ORS 343.035 and services related to a disadvantaged child as defined in ORS 343.650. Suspension or expulsion of a student from the regular school program does not relieve the district of the obligation to provide instruction in the residential program in which the child resides or in another appropriate facility.

[1993 c.45 §119; 1999 c.989 §34; 2001 c.900 §241; 2007 c.70 §96; 2014 c.81 §11; 2015 c.671 §5]



Section 339.140



Section 339.141 - Tuition prohibited for regular school program; other programs.

(a) "Public charter school" has the meaning given that term in ORS 338.005.

(b) "Regular school program" means the regular curriculum that is provided in the schools of the school district, including public charter schools, and that is provided:

(A) As required full-day sessions in grades 1 through 12;

(B) As required half-day sessions in kindergarten or as optional full-day sessions in kindergarten; and

(C) During the hours and months when the schools of the school district or public charter schools are normally in operation, except summer sessions or evening sessions.

(c) "Tuition" means payment for the cost of instruction and does not include fees authorized under ORS 339.155.

(2) Except as provided in subsection (3) of this section, district school boards and public charter schools may establish tuition rates to be paid by pupils receiving instruction in educational programs, classes or courses of study, including traffic safety education, which are not a part of the regular school program. Tuition charges, if made, shall not exceed the estimated cost to the district or public charter school of furnishing the program, class or course of study.

(3) Except as provided in ORS 336.805 for traffic safety education:

(a) No tuition shall be charged to any resident pupil regularly enrolled in the regular school program for special instruction received at any time in connection therewith.

(b) No program, class or course of study for which tuition is charged, except courses of study beyond the 12th grade, shall be eligible for reimbursement from state funds.

[Formerly 336.165; 1999 c.200 §31; 1999 c.328 §12; 2011 c.704 §5]



Section 339.145



Section 339.147 - When tuition authorized; waiver of tuition and fees.

(b) As used in this subsection, "low-income family" means a family whose children qualify for free or reduced price school meals under a federal program, including but not limited to the National School Lunch Act and the Child Nutrition Act of 1966, and all their subsequent amendments.

(2) A family that does not qualify under subsection (1) of this section but believes the payment of school tuition is a severe hardship may request the district school board or public charter school to waive in whole or in part the payment of such tuition.

(3) Any parent or guardian who believes that payment of any fee authorized under ORS 339.155 is a severe hardship may request the district school board or public charter school to waive payment of the fee and the board or public charter school shall waive in whole or in part the fee upon a finding of hardship. Consideration shall be given to any funds specifically available to the parent, guardian or child for the payment of fees or other school expenses.

(4) No district school board or public charter school shall impose or collect fees authorized under ORS 339.155 from any student who is a ward of a juvenile court or of the Oregon Youth Authority or the Department of Human Services unless funds are available therefor in the court’s, authority’s or department’s budget.

(5) No district school board or public charter school is required to waive any fee imposed under ORS 339.155 (5)(a) or (d).

[Formerly 336.168; 1997 c.249 §99; 1999 c.200 §32; 1999 c.328 §13]



Section 339.150



Section 339.155 - Prohibitions of certain fees as condition of admission; allowable fees.

(a) Pursuant to ORS 339.141, but subject to ORS 339.147, tuition may be charged for courses not part of the regular school program.

(b) A charge may not be made for a standard, prescribed textbook but a security deposit may be required, which may be refunded if the textbook is returned in usable condition. Supplemental texts shall be made available on loan.

(c) A deposit may be charged for a lock for a locker.

(2) A district school board or public charter school may require pupils who do not furnish their own attire for physical education classes to pay an appropriate fee for uniforms provided by the district or public charter school.

(3) A district school board or public charter school may require pupils who do not provide appropriate towels for physical education classes to pay a fee for use of towels provided by the district or public charter school.

(4)(a) A district school board or public charter school may require payment of fees for the use of musical instruments owned or rented by the district or public charter school. The district school board or public charter school may not charge a fee that exceeds the rental cost of the instrument to the district or public charter school or the annual depreciation plus actual maintenance cost for each instrument.

(b) Notwithstanding paragraph (a) of this subsection, a district school board or public charter school may not require payment of fees for the use of a musical instrument from children exempt from tuition under ORS 339.147. The district school board or public charter school shall lend musical instruments, without charge, to children exempt from tuition under ORS 339.147.

(5) Subject to ORS 339.147, a district school board or public charter school may require payments of fees in any of the following:

(a) In any program where the resultant product, in excess of minimum course requirements and at the pupil’s option, becomes the personal property of the pupil.

(b) Admission fees or charges for extracurricular activities where pupil attendance is optional.

(c) A security deposit conditioned on the return of materials, supplies or equipment including athletic equipment.

(d) Items of personal use or products which a pupil may purchase such as student publications, class rings, annuals and graduation announcements.

(e) Field trips considered optional to a district’s or public charter school’s regular school program.

(f) Any authorized voluntary pupil health and accident benefit plan.

(g) As used in this subsection, "minimum course requirements" means any product required to be produced to meet the goals of the course.

[1975 c.508 §1; 1977 c.99 §1; 1977 c.815 §3; 1999 c.200 §33; 2003 c.14 §149]



Section 339.160



Section 339.165



Section 339.170



Section 339.175



Section 339.180



Section 339.185



Section 339.190



Section 339.195



Section 339.200



Section 339.205



Section 339.240 - Rules of student conduct, discipline and rights; duties of state board and district school boards.

(2) Every district school board shall adopt and attempt to give the widest possible distribution of copies of reasonable written rules regarding pupil conduct, discipline and rights and procedures pertaining thereto. Such rules must comply with minimum standards adopted by the State Board of Education under subsection (1) of this section.

(3) Every district school board shall enforce consistently and fairly its written rules regarding pupil conduct, discipline and rights. This subsection does not apply to a pupil who is eligible for special education as a child with a disability under ORS 343.035.

[1971 c.561 §§2,3; 1993 c.45 §123; 1999 c.726 §1; 2007 c.70 §97]



Section 339.250 - Duty of student to comply with rules; policies on discipline, suspension, expulsion, threats of violence or harm, firearms and physical force; student handbook or code of conduct; enforcement of policies.

(2) Each district school board shall adopt written policies for the discipline, suspension or expulsion of any refractory student. The policies:

(a) May allow discipline, suspension or expulsion for conduct that includes, but is not limited to:

(A) Willful disobedience;

(B) Open defiance of the authority of a school employee;

(C) Possession or distribution of tobacco, alcohol, drugs or other controlled substances;

(D) Use or display of profane or obscene language;

(E) Willful damage or injury to school property;

(F) Use of threats, intimidation, harassment or coercion against a student or a school employee;

(G) Assault of a school employee or another student; or

(H) Intentional attempts, by word or conduct, to place a school employee or another student in fear of imminent serious physical injury.

(b) Must require consideration of the age of a student and the past pattern of behavior of a student prior to imposing the suspension or expulsion of a student.

(c) Must limit the use of expulsion to the following circumstances:

(A) For conduct that poses a threat to the health or safety of students or school employees;

(B) When other strategies to change student conduct have been ineffective, except that expulsion may not be used to address truancy; or

(C) When the expulsion is required by law.

(d) In addition to any limitations imposed by paragraph (c) of this subsection, for a student who is in fifth grade or lower, must limit the use of out-of-school suspension or of expulsion to the following circumstances:

(A) For nonaccidental conduct causing serious physical harm to a student or school employee;

(B) When a school administrator determines, based upon the administrator’s observation or upon a report from a school employee, that the student’s conduct poses a direct threat to the health or safety of students or school employees; or

(C) When the suspension or expulsion is required by law.

(e) When an out-of-school suspension is imposed as provided under paragraph (d) of this subsection, must require the school district to take steps to prevent the recurrence of the behavior that led to the out-of-school suspension and return the student to a classroom setting so that the disruption of the student’s academic instruction is minimized.

(f) Must be limited so that:

(A) The duration of an expulsion may not be more than one calendar year.

(B) The duration of a suspension may not be more than 10 school days.

(g) Notwithstanding ORS 336.010, may require a student to attend school during nonschool hours as an alternative to suspension if the total number of hours does not exceed the equivalent of 10 school days.

(3) Pursuant to the policies adopted as provided by subsection (2) of this section, each school district shall develop a student handbook, code of conduct or other document that:

(a) Defines and helps create a learning environment that students respect;

(b) Defines acceptable norms of behavior for students and the types of behavior that are subject to discipline;

(c) Establishes procedures to address behavior or circumstances that pose a threat to the safety of students or employees of the school;

(d) Establishes a system of consequences that are designed to correct student misconduct and promote behavior within acceptable norms; and

(e) Makes the system of consequences known to the school community through the dissemination of information to students, parents, legal guardians and school district employees.

(4) Each district school board shall adopt written policies on managing students who threaten violence or harm in public schools. The policies adopted by a district school board under this section shall include all of the following:

(a) Staff reporting methods.

(b) Provisions that allow an administrator to consider and implement any of the following options:

(A) Immediately removing from the classroom setting any student who has threatened to injure another person or to severely damage school property.

(B) Placing the student in a setting where the behavior will receive immediate attention, including, but not limited to, the office of the school principal, vice principal, assistant principal, counselor or a school psychologist licensed by the Teacher Standards and Practices Commission or the office of any licensed mental health professional.

(C) Requiring that a school obtain an evaluation of a student by a licensed mental health professional before allowing the student to return to the classroom setting. A student who is removed from the classroom setting for an evaluation may not be removed for more than 10 school days unless the administrator is able to show good cause that an evaluation could not be completed in that time period. The policy must describe the circumstances under which the district school board may enter into contracts with licensed mental health professionals to perform any evaluations required under this subparagraph.

(c) The requirement that an administrator provide to the parent or legal guardian of the student notification that describes the student’s behavior and the school’s response.

(d) A provision for the allocation of any funds necessary for the school district to implement the policies described in this subsection.

(5) In establishing and enforcing discipline, suspension and expulsion policies, a district school board shall ensure that the policy is designed to:

(a) Protect students and school employees from harm;

(b) Provide opportunities for students to learn from their mistakes;

(c) Foster positive learning communities;

(d) Keep students in school and attending class;

(e) Impose disciplinary sanctions without bias against students from a protected class, as defined in ORS 339.351;

(f) Implement a graduated set of age-appropriate responses to misconduct that are fair, nondiscriminatory and proportionate in relation to each student’s individual conduct;

(g) Employ a range of strategies for prevention, intervention and discipline that take into account a student’s developmental capacities and that are proportionate to the degree and severity of the student’s misbehavior;

(h) Propose, prior to a student’s expulsion or leaving school, alternative programs of instruction or instruction combined with counseling for the student that are appropriate and accessible to the student in the following circumstances:

(A) Following a second or subsequent occurrence within any three-year period of a severe disciplinary problem with the student; or

(B) When a parent or legal guardian applies for the student’s exemption from compulsory attendance on a semiannual basis as provided in ORS 339.030 (2);

(i) To the extent practicable, use approaches that are shown through research to be effective in reducing student misbehavior and promoting safe and productive social behavior; and

(j) Ensure that school conduct and discipline codes comply with all state and federal laws concerning the education of students with disabilities.

(6) Except for policies adopted under subsection (7) of this section, any policies adopted under this section must provide for the dissemination of information about alternative programs of instruction or instruction combined with counseling, as described in subsection (5)(h) of this section, in writing to the student and the parent, legal guardian or person in parental relationship with the student at least once every six months, unless the information has changed because of the availability of new programs.

(7) Each district school board shall adopt a written policy involving firearms, as defined in 18 U.S.C. 921. The policy shall:

(a) Require expulsion from school for a period of not less than one year of any student who is determined to have:

(A) Brought a firearm to a school, to school property under the jurisdiction of the school district or to an activity under the jurisdiction of the school district;

(B) Possessed, concealed or used a firearm in a school, on school property under the jurisdiction of the school district or at an activity under the jurisdiction of the school district; or

(C) Brought to or possessed, concealed or used a firearm at an interscholastic activity administered by a voluntary organization.

(b) Allow exceptions:

(A) For courses, programs and activities approved by the school district that are conducted on school property, including, but not limited to, hunter safety courses, Reserve Officer Training Corps programs, firearm-related sports or firearm-related vocational courses; and

(B) Identified by and adopted by the State Board of Education by rule.

(c) Allow a superintendent of a school district to:

(A) Modify the expulsion requirement for a student on a case-by-case basis.

(B) Propose alternative programs of instruction or instruction combined with counseling for a student that are appropriate and accessible to the student. If alternative programs are appropriate for a student, the superintendent shall ensure that information about programs of instruction or instruction combined with counseling is provided in writing to the student and the parent, legal guardian or person in parental relationship with the student at least once every six months, or at any time the information changes because of the availability of new programs.

(d) Require a referral to the appropriate law enforcement agency of any student who is expelled under this subsection.

(e) Require an annual reporting to the Department of Education of the name of each school that had an expulsion under this subsection and the number of students expelled from each school.

(8) Each district school board shall adopt and disseminate written policies for the use of physical force upon a student. The policies must allow an individual who is a teacher, administrator, school employee or school volunteer to use reasonable physical force upon a student when and to the extent the application of force is consistent with ORS 339.291.

(9)(a) The authority to discipline a student does not authorize the infliction of corporal punishment. Every resolution, bylaw, rule, ordinance or other act of a district school board, a public charter school or the Department of Education that permits or authorizes the infliction of corporal punishment upon a student is void and unenforceable.

(b) As used in this subsection:

(A) "Corporal punishment" means the willful infliction of, or willfully causing the infliction of, physical pain on a student.

(B) "Corporal punishment" does not include:

(i) The use of physical force authorized by ORS 161.205 for the reasons specified therein; or

(ii) Physical pain or discomfort resulting from or caused by participation in athletic competition or other such recreational activity, voluntarily engaged in by a student.

(10) For purposes of this section, calculations of the number of school days that a student is removed from a classroom setting shall be as follows:

(a) As a half day if the student is out of school for half, or less than half, of the scheduled school day; and

(b) As a full day if the student is out of school for more than half of the scheduled school day.

[1965 c.100 §289; 1971 c.561 §1; 1975 c.665 §1; 1979 c.739 §1a; 1979 c.836 §2; 1981 c.246 §2; 1989 c.619 §2; 1989 c.889 §1; 1995 c.656 §2; 1996 c.16 §2; 1999 c.59 §86; 1999 c.576 §1; 1999 c.717 §4; 2001 c.810 §7; 2011 c.313 §20; 2011 c.665 §§8,9; 2013 c.133 §3; 2013 c.267 §§3,5; 2015 c.237 §1; 2015 c.238 §1]



Section 339.252 - Child with disability continues to be entitled to free appropriate public education if removed for disciplinary reasons; due process procedures.

(2) A child with a disability continues to be entitled to a free appropriate public education if the child has been removed for disciplinary reasons from the child’s current educational placement for more than 10 school days in a school year.

(3) A disciplinary removal is considered a change in educational placement and the school district shall follow special education due process procedures under ORS 343.155 (5) if:

(a) The removal is for more than 10 consecutive school days; or

(b) The child is removed for more than 10 cumulative school days in a school year, and those removals constitute a pattern based on the length and total time of removals and the proximity of the removals to one another.

(4) A child with a disability shall not be removed for disciplinary reasons under subsection (3) of this section for misconduct that is a manifestation of the child’s disability, except as provided under ORS 343.177.

(5) Notwithstanding ORS 339.250 (5)(h) or (7)(c)(B), a school district shall provide a free appropriate public education in an alternative setting to a child with a disability even if the basis for expulsion was a weapon violation pursuant to ORS 339.250 (7).

(6) School personnel may consider any unique circumstances on a case-by-case basis when determining whether to order a change in placement for a child with a disability who violates a code of student conduct.

[1999 c.989 §4; 2005 c.662 §12; 2007 c.70 §98; 2013 c.267 §11]



Section 339.253



Section 339.254 - Suspension of student driving privileges; policy content.

(a) A provision authorizing the superintendent or the school district board to file with the Department of Transportation a written request to suspend the driving privileges of a student or the right to apply for driving privileges only if the student is at least 15 years of age and:

(A) The student has been expelled for bringing a weapon to school;

(B) The student has been suspended or expelled at least twice for assaulting or menacing a school employee or another student, for willful damage or injury to school property or for use of threats, intimidation, harassment or coercion against a school employee or another student; or

(C) The student has been suspended or expelled at least twice for possessing, using or delivering any controlled substance or for being under the influence of any controlled substance at a school or on school property or at a school sponsored activity, function or event.

(b) A provision requiring the school superintendent to meet with the parent or guardian of the student before submitting a written request to the Department of Transportation.

(c) A provision authorizing the school superintendent or board to request that the driving privileges of the student or the right to apply for driving privileges be suspended for no more than one year.

(d) Notwithstanding paragraph (c) of this subsection, a provision stating that, if a school superintendent or the school district board files a second written request with the Department of Transportation to suspend the driving privileges of a student, the request is that those privileges be suspended until the student is 21 years of age.

(e) A provision that a student may appeal the decision of a school superintendent regarding driving privileges of a student under the due process procedures of the school district for suspensions and expulsions.

(2) If the driving privileges of a student are suspended, the student may apply to the Department of Transportation for a hardship driver permit under ORS 807.240.

[1995 c.656 §5; 2003 c.695 §1; 2005 c.209 §30]



Section 339.255



Section 339.257 - Documentation of enrollment status for students applying for driving privileges; notification of student withdrawal from school to Department of Transportation.

(2) A school district board may establish a policy authorizing the superintendent of the school district or the board to notify the department of the withdrawal from school of a student who is at least 15 years of age and under 18 years of age. For purposes of this subsection, a student shall be considered to have withdrawn from school after more than 10 consecutive school days of unexcused absences or 15 school days total of unexcused absences during a single semester. A policy adopted under this subsection shall include a provision allowing a student to appeal a decision to notify the department.

(3) The governing body of a private school may establish a policy authorizing a representative of the school to notify the department of a student’s withdrawal. Terms and conditions of the policy shall be the same as those described in subsection (2) of this section for a school district board.

[1999 c.789 §4; 2015 c.716 §3]



Section 339.260



Section 339.270 - Assessment of costs of school property damage against responsible student or parents or guardian; notice; action to recover.

(2) If the debt owed to the school district is not paid as demanded, the school district board, in addition to any other remedy provided by law, may bring an action under this section against the student or parent or guardian of the student in a court of competent jurisdiction for the amount owed to the school district plus costs and reasonable attorney fees.

[1971 c.561 §5; 1975 c.712 §2; 1977 c.419 §2; 1993 c.45 §124; 2003 c.690 §2; 2011 c.313 §15]



Section 339.280 - Student grading policies; consideration of attendance allowed; policy content.

(1) The teacher identifies how the student’s attendance and participation in class is related to the instructional goals of the particular subject or course and gives notice to the student and parents or guardian of the student.

(2) Procedures are in effect to ensure due process when the grade is reduced or credit is denied for attendance rather than academic reasons.

(3) The reasons for the nonattendance are considered and the grade is not reduced or credit is not denied based on absences due to:

(a) Religious reasons;

(b) A student’s disability; or

(c) An excused absence as determined by the policy of the school district.

[1995 c.656 §4]



Section 339.285 - Definitions for ORS 339.285 to 339.303.

(1)(a) "Physical restraint" means the restriction of a student’s movement by one or more persons holding the student or applying physical pressure upon the student.

(b)(A) "Physical restraint" does not include the touching or holding of a student without the use of force for the purpose of directing the student or assisting the student in completing a task or activity.

(B) "Physical restraint" does not include prone restraint as defined in ORS 339.288.

(2) "Public education program" means a program that:

(a) Is for students in early childhood education, elementary school or secondary school;

(b) Is under the jurisdiction of a school district, an education service district or another educational institution or program; and

(c) Receives, or serves students who receive, support in any form from any program supported, directly or indirectly, with funds appropriated to the Department of Education.

(3)(a) "Seclusion" means the involuntary confinement of a student alone in a room from which the student is physically prevented from leaving.

(b) "Seclusion" does not include the removal of a student for a short period of time to provide the student with an opportunity to regain self-control if the student is in a setting from which the student is not physically prevented from leaving.

(4) "Serious bodily injury" means any significant impairment of the physical condition of a person, as determined by qualified medical personnel, whether self-inflicted or inflicted by someone else.

[2011 c.665 §1]



Section 339.288 - Prohibitions on use of certain restraints; limitations on use of physical restraint and seclusion.

(2) The use of physical restraint or seclusion on a student in a public education program in this state is prohibited unless used as provided in ORS 339.291.

(3) As used in this section:

(a) "Chemical restraint" means a drug or medication that is used on a student to control behavior or restrict freedom of movement and that is not:

(A) Prescribed by a licensed physician or other qualified health professional acting under the professional’s scope of practice for standard treatment of the student’s medical or psychiatric condition; and

(B) Administered as prescribed by a licensed physician or other qualified health professional acting under the professional’s scope of practice.

(b)(A) "Mechanical restraint" means a device used to restrict the movement of a student or the movement or normal function of a portion of the body of a student.

(B) "Mechanical restraint" does not include:

(i) A protective or stabilizing device ordered by a licensed physician; or

(ii) A vehicle safety restraint when used as intended during the transport of a student in a moving vehicle.

(c) "Prone restraint" means a restraint in which a student is held face down on the floor.

[2011 c.665 §2]



Section 339.291 - Use of physical restraint or seclusion.

(A) The student’s behavior imposes a reasonable threat of imminent, serious bodily injury to the student or others; and

(B) Less restrictive interventions would not be effective.

(b) Physical restraint or seclusion may not be used for discipline, punishment or convenience of personnel of the public education program.

(2) If physical restraint or seclusion is used on a student, the physical restraint or seclusion must be:

(a) Used only for as long as the student’s behavior poses a reasonable threat of imminent, serious bodily injury to the student or others;

(b) Imposed by personnel of the public education program who are:

(A) Trained to use physical restraint or seclusion through programs described in ORS 339.300; or

(B) Otherwise available in the case of an emergency circumstance when personnel described in subparagraph (A) of this paragraph are not immediately available due to the unforeseeable nature of the emergency circumstance; and

(c) Continuously monitored by personnel of the public education program for the duration of the physical restraint or seclusion.

(3) In addition to the requirements described in subsection (2) of this section, if physical restraint or seclusion continues for more than 30 minutes:

(a) The student must be provided with adequate access to the bathroom and water every 30 minutes;

(b) Personnel of the public education program must immediately attempt to verbally or electronically notify a parent or guardian of the student; and

(c) Every 15 minutes after the first 30 minutes of the physical restraint or seclusion, an administrator for the public education program must provide written authorization for the continuation of the physical restraint or seclusion, including providing documentation for the reason the physical restraint or seclusion must be continued.

[2011 c.665 §3]



Section 339.294 - Procedures following incident; notification; records.

(2) Following an incident involving the use of physical restraint or seclusion, the following must be provided to a parent or guardian of the student:

(a) Verbal or electronic notification of the incident by the end of the school day when the incident occurred.

(b) Written documentation of the incident within 24 hours of the incident that provides:

(A) A description of the physical restraint or seclusion, including:

(i) The date of the physical restraint or seclusion;

(ii) The times when the physical restraint or seclusion began and ended; and

(iii) The location of the physical restraint or seclusion.

(B) A description of the student’s activity that prompted the use of physical restraint or seclusion.

(C) The efforts used to de-escalate the situation and the alternatives to physical restraint or seclusion that were attempted.

(D) The names of the personnel of the public education program who administered the physical restraint or seclusion.

(E) A description of the training status of the personnel of the public education program who administered the physical restraint or seclusion, including any information that may need to be provided to the parent or guardian under subsection (3) of this section.

(c) Timely notification of a debriefing meeting to be held as provided by subsection (4) of this section and the parent’s or guardian’s right to attend the meeting.

(3) If the personnel of the public education program who administered the physical restraint or seclusion had not received training as provided by ORS 339.300, the administrator of the public education program shall ensure that a parent or guardian of the student and the district superintendent receive written notification of:

(a) The lack of training; and

(b) The reason the physical restraint or seclusion was administered by a person without training.

(4)(a) A debriefing meeting related to the use of physical restraint or seclusion must be held within two school days of the incident and must include all personnel of the public education program who were involved in the incident and any other appropriate personnel.

(b) Written notes must be taken of the debriefing meeting, and a copy of the written notes must be provided to a parent or guardian of the student.

(5) If a student is involved in five incidents in a school year involving physical restraint or seclusion, a team consisting of personnel of the public education program and a parent or guardian of the student must be formed for the purposes of reviewing and revising the student’s behavior plan and ensuring the provision of any necessary behavioral supports.

(6) If serious bodily injury or death of a student occurs in relation to the use of physical restraint or seclusion, written notification of the incident must be provided within 24 hours of the incident to the Department of Human Services.

(7) If serious bodily injury or death of personnel of the public education program occurs in relation to the use of physical restraint or seclusion, written notification of the incident must be provided within 24 hours of the incident to the district superintendent and, if applicable, to the union representative for the affected party.

(8) Each public education program must maintain a record of each incident in which injuries or death occurs in relation to the use of physical restraint or seclusion.

[2011 c.665 §4]



Section 339.297 - Annual report.

(a) The total number of incidents involving physical restraint.

(b) The total number of incidents involving seclusion.

(c) The total number of seclusions in a locked room.

(d) The total number of rooms available for use by the public education program for seclusion of a student and a description of the dimensions and design of the rooms.

(e) The total number of students placed in physical restraint.

(f) The total number of students placed in seclusion.

(g) The total number of incidents that resulted in injuries or death to students or personnel as a result of the use of physical restraint or seclusion.

(h) The number of students who were placed in physical restraint or seclusion more than 10 times in the course of a school year and an explanation of what steps have been taken by the public education program to decrease the use of physical restraint and seclusion for each student.

(i) The number of incidents in which the personnel of the public education program administering physical restraint or seclusion were not trained as provided by ORS 339.300.

(j) The demographic characteristics of all students upon whom physical restraint or seclusion was imposed, including race, ethnicity, gender, disability status, migrant status, English proficiency and status as economically disadvantaged, unless the demographic information would reveal personally identifiable information about an individual student.

(2)(a) Each entity that has jurisdiction over a public education program shall make its annual report about physical restraint and seclusion available to:

(A) The public at the entity’s main office and the website of the entity;

(B) The board or governing body overseeing the entity;

(C) If the entity is an education service district, the component school districts of the education service district; and

(D) If the entity is a public charter school, the sponsor of the public charter school.

(b) Parents and guardians of students in a public education program shall be advised at least once each school year about how to access the report.

[2011 c.665 §5; 2013 c.650 §4]



Section 339.300 - Training programs.

(1) Teach evidence-based techniques that are shown to be effective in the prevention and safe use of physical restraint or seclusion;

(2) Provide evidence-based skills training related to positive behavior support, conflict prevention, de-escalation and crisis response techniques; and

(3) Are consistent with the philosophies, practices and techniques for physical restraint and seclusion that are established by rule or policy of the Department of Human Services.

[2011 c.665 §6]



Section 339.303 - Rules for complaints, investigations and seclusion rooms.

(1) A process for an organization or an individual to submit to the Superintendent of Public Instruction a written, signed complaint alleging that a public education program is violating or has violated a provision of ORS 339.285 to 339.303. The complaint must indicate that, prior to submitting the complaint to the superintendent, the organization or individual attempted to seek a remedy for the complaint from the board or governing body overseeing the entity that has jurisdiction over the public education program against which the complaint is being submitted.

(2) A process for investigating a complaint submitted under subsection (1) of this section.

(3) The minimum standards for any rooms used by a public education program for seclusion of a student. The standards must:

(a) Take into account the health and safety of students and personnel of the public education program and the respect and dignity of students; and

(b) Include consideration of the size, safety features, lighting and ventilation of the rooms.

[2013 c.650 §2]



Section 339.308 - Seclusion cell prohibition.

(a) "Public education program" means a program that:

(A) Is for students in early childhood education, elementary school or secondary school;

(B) Is under the jurisdiction of a school district, an education service district or another educational institution or program; and

(C) Receives, or serves students who receive, support in any form from any program supported, directly or indirectly, with funds appropriated to the Department of Education.

(b) "Seclusion cell" means a freestanding, self-contained unit that is used to:

(A) Isolate a student from other students; or

(B) Physically prevent a student from leaving the unit or cause the student to believe that the student is physically prevented from leaving the unit.

(2) A public education program may not:

(a) Purchase, build or otherwise take possession of a seclusion cell; or

(b) Use a seclusion cell.

(3) Nothing in this section prevents a public education program from using seclusion as allowed under ORS 339.285 to 339.303. [2013 c.30 §1; 2013 c.30 §2; 2013 c.133 §1a; 2013 c.267 §1a]

SCHOOL SAFETY

Note: Sections 1 and 2, chapter 93, Oregon Laws 2014, provide:

Sec. 1. (1) The Task Force on School Safety is established, consisting of 14 members as follows:

(a) The Superintendent of State Police or the superintendent’s designee.

(b) The Director of the Department of Public Safety Standards and Training or the director’s designee.

(c) The Governor’s Public Safety Policy Advisor.

(d) The Governor’s Education Policy Advisor.

(e) The President of the Senate shall appoint one member from among members of the Senate.

(f) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

(g) The Governor shall appoint eight members as follows:

(A) A member of the Oregon State Sheriffs’ Association;

(B) A member of the Oregon Association Chiefs of Police;

(C) A member of the Oregon Fire Chiefs Association;

(D) A member of the Oregon Education Association;

(E) A member of the Oregon School Employees Association;

(F) A member of the Oregon School Boards Association;

(G) A member of the Oregon Association of Education Service Districts; and

(H) A member of the Confederation of Oregon School Administrators.

(2) Members of the Legislative Assembly appointed to the task force are nonvoting members of the task force and may act in an advisory capacity only.

(3) The task force shall:

(a)(A) Develop a request for proposals to be published by the Department of State Police for hiring a vendor to create a database of floor plans for all schools within the state, accessible to authorized users via the Internet; and

(B) Make recommendations to the Department of State Police for the development of administrative rules governing the database, including but not limited to:

(i) Specifying the persons and agencies that may have access to the database;

(ii) Identifying the persons or agencies that will maintain the database; and

(iii) Regulating the manner in which database records are added or modified;

(b) Examine models of existing education and training programs for law enforcement officials, other first responders and school employees in the area of school safety and incident response; and

(c) Examine models for existing protocols for school safety and incident response and consider whether standardized statewide school safety and incident response protocols would be appropriate.

(4) A majority of the voting members of the task force constitutes a quorum for the transaction of business.

(5) Official action by the task force requires the approval of a majority of the voting members of the task force.

(6) The task force shall elect one of its members to serve as chairperson and one of its members to serve as vice chairperson.

(7) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(8) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the task force.

(9) The task force may adopt rules necessary for the operation of the task force.

(10) The task force shall submit a report concerning the floor plan database in the manner provided by ORS 192.245, and may include recommendations for legislation, to an interim committee of the Legislative Assembly related to the judiciary as appropriate no later than September 1, 2014.

(11) The Department of State Police shall provide staff support to the task force.

(12) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Department of State Police for purposes of the task force.

(13) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2014 c.93 §1]

Sec. 2. Section 1 of this 2014 Act is repealed on the date of the convening of the 2017 regular session of the Legislative Assembly as specified in ORS 171.010.

[2014 c.93 §2]



Section 339.309 - Required reports of employee injuries.

(a) Result in the injury of an employee of the school district; and

(b) Are sustained while in the actual performance of the duty of the employee.

(2) A policy established as provided by this section must align, to the extent practicable, with any existing reporting requirements.

[2013 c.283 §1]



Section 339.310



Section 339.312 - Safe school alliance.

[1999 c.964 §2]



Section 339.315 - Report required if person has unlawful firearm or destructive device; immunity; law enforcement investigation required.

(b) Anyone participating in the making of a report under paragraph (a) of this subsection who has reasonable grounds for making the report is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of the report. Any participant has the same immunity with respect to participating in any judicial proceeding resulting from the report.

(c) Except as required by ORS 135.805 to 135.873 and 419C.270 (5) or (6), the identity of a person participating in good faith in the making of a report under paragraph (a) of this subsection who has reasonable grounds for making the report is confidential and may not be disclosed by law enforcement agencies, the district attorney or any public or private school administrator, school director or employee.

(2) When a law enforcement agency receives a report under subsection (1) of this section, the law enforcement agency shall promptly conduct an investigation to determine whether there is probable cause to believe that the person, while in a school, did possess a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382.

(3) As used in this section, "school" means:

(a) A public or private institution of learning providing instruction at levels kindergarten through grade 12, or their equivalents, or any part thereof;

(b) The grounds adjacent to the institution; and

(c) Any site or premises that at the time is being used exclusively for a student program or activity that is sponsored or sanctioned by the institution, a public school district, an education service district or a voluntary organization and that is posted as such.

(4) For purposes of subsection (3)(c) of this section, a site or premises is posted as such when the sponsoring or sanctioning entity has posted a notice identifying the sponsoring or sanctioning entity and stating, in substance, that the program or activity is a school function and that the possession of firearms or dangerous weapons in or on the site or premises is prohibited under ORS 166.370.

[1999 c.577 §1; 2011 c.313 §21]



Section 339.317 - Notice to school district of person charged with crime; immunity.

(b) The district attorney, city attorney or juvenile department shall include in the notice the following:

(A) The crime with which the person is charged;

(B) The name and date of birth of the person;

(C) The names and addresses of the person’s parents or guardians;

(D) The name and contact information of the attorney for the person, if known;

(E) The name and contact information of the individual to contact for further information about the notice;

(F) Any conditions of release or terms of probation; and

(G) Any other conditions required by the court.

(2) A person who sends records under this section is not civilly or criminally liable for failing to disclose the information under this section.

[1999 c.620 §1; 2008 c.50 §4; 2009 c.447 §3]



Section 339.319 - Notice to school district of person convicted of crime; immunity.

(b) The agency supervising the person or the juvenile department shall include in the notice:

(A) The name and date of birth of the person;

(B) The names and addresses of the person’s parents or guardians;

(C) The crime of conviction;

(D) The sentence imposed;

(E) The name and contact information of the attorney for the person, if known;

(F) The name and contact information of the individual to contact for further information about the notice;

(G) Any conditions of release or terms of probation including, but not limited to, whether school attendance is a condition of the release; and

(H) Any other conditions required by the court.

(2) An agency supervising a person or anyone employed by or acting on behalf of an agency supervising a person who sends records under this section is not civilly or criminally liable for failing to disclose the information under this section.

[1999 c.620 §2; 2008 c.50 §5; 2009 c.447 §4]



Section 339.320



Section 339.321 - Notice to school district and law enforcement agencies of release or discharge of person; immunity.

(a) Law enforcement agencies in the community in which the person is going to reside; and

(b) The school administrator of the school the person will attend or the school administrator of the school district in which the person will reside.

(2) The department, supervisory authority or the juvenile department shall include in the notification:

(a) The name and date of birth of the person;

(b) The date of release or discharge;

(c) The person’s address;

(d) The names and addresses of the person’s parents or guardians;

(e) The name and contact information of the attorney for the person, if known;

(f) The name and contact information of the individual to contact for further information about the notice;

(g) Any conditions of release or terms of probation including, but not limited to, the type of supervision under which the person is released and whether school attendance is a condition of release; and

(h) Any other conditions required by the court.

(3) The department, supervisory authority or anyone employed by or acting on behalf of the department or supervisory authority who sends records under this section is not civilly or criminally liable for failing to disclose the information under this section.

(4) As used in this section, "school administrator" has the meaning given that term in ORS 419A.305.

[1999 c.620 §5; 2008 c.50 §6; 2009 c.447 §5]



Section 339.323 - Disclosure of information regarding person charged with or convicted of crime or regarding release or discharge of person; immunity.

(2) A school administrator or anyone employed by or acting on behalf of a school administrator who receives notice under ORS 339.317, 339.319, 339.321 or 420A.122 is not civilly or criminally liable for failing to disclose the information.

[1999 c.620 §6; 2008 c.50 §7; 2009 c.447 §6]



Section 339.325



Section 339.326 - Actions after receipt of notice under ORS 419A.305; transfers from outside state; enrollment in other school or program; confidentiality of information; use of information; immunity.

(a) "School administrator" has the meaning given that term in ORS 419A.305.

(b) "School personnel" means a person who is employed by or under contract with a school district, public charter school or private school to provide services to students, including but not limited to:

(A) Teachers and school staff.

(B) Transportation providers.

(C) Food service workers.

(D) Daytime building maintenance workers.

(E) Health center workers or nurses.

(F) Library personnel.

(G) Translators.

(2) Within 48 hours after receiving notice under ORS 419A.305, a school administrator shall notify school personnel who the school administrator determines need the information in order to:

(a) Safeguard the safety and security of the school, students and school personnel;

(b) Arrange appropriate counseling or education for the person who is the subject of the notice; or

(c) If the notice states that the court has set aside or dismissed the petition, or that the court has determined it does not have jurisdiction over the person who is the subject of the notice, inform school personnel previously notified of the petition under this subsection that the court has set aside or dismissed the petition or determined that the person who is the subject of the notice is not within the jurisdiction of the juvenile court and direct the appropriate school personnel to remove and destroy the notice and any documents or information related to the notice from the person’s educational records.

(3) When a student transfers to a school in this state from a school outside the state, the school administrator of the school in this state shall, when requesting the transfer student’s education records as provided under ORS 326.575, request any information that the transfer student’s former school may have relating to the transfer student’s history of engaging in activity that is likely to place at risk the safety of school personnel or students or that requires arrangement of appropriate counseling or education for the transfer student. Upon receipt of information that the transfer student has a history of engaging in activity that is likely to place at risk the safety of school personnel or students, the school administrator shall notify school personnel who the school administrator determines need the information in order to:

(a) Safeguard the safety and security of the school, students and school personnel; or

(b) Arrange appropriate counseling or education for the transfer student.

(4) When a school administrator receives notice under ORS 419A.305 and determines that the youth is not enrolled in the school administrator’s school but is enrolled in a school or program referred to in this subsection, the school administrator shall, within 48 hours of receiving notice, send a copy of the notice to:

(a) The director of the Oregon School for the Deaf if the youth attends the Oregon School for the Deaf.

(b) The Superintendent of Public Instruction if the youth is in an educational program under the Youth Corrections Education Program.

(c) The principal of the public charter school if the youth attends a public charter school.

(d) The principal of the private school if the youth attends a private school.

(e) The appropriate school administrator if the youth attends a school in another school district.

(5) A school district, public charter school or private school may adopt policies and procedures for providing notification to school personnel under this section.

(6)(a) Except as provided in this section, information contained in a notice required under ORS 419A.305 or obtained from an out-of-state school under subsection (3) of this section is confidential.

(b) Persons receiving information contained in a notice required under ORS 419A.305 or obtained from an out-of-state school under subsection (3) of this section may not disclose any information received to anyone other than:

(A) The person who is the subject of the notice or the transfer student;

(B) The parent or guardian of the person who is the subject of the notice or the transfer student;

(C) A school administrator;

(D) School personnel notified under subsection (2) or (3) of this section;

(E) Law enforcement personnel;

(F) The probation officer or juvenile counselor of the person who is the subject of the notice or the transfer student; and

(G) The attorney for the person who is the subject of the notice or the transfer student.

(c) School personnel are not subject to discipline for disclosing the existence of a notice under ORS 419A.305 or for disclosing the contents of the notice, unless the disclosure was made in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another.

(7)(a) Information obtained under this section or under ORS 419A.305 may not be used for admissions or disciplinary decisions concerning the person who is the subject of a notice or the transfer student unless the violation occurred in the school or classroom or at a school activity or event, whether or not the violation took place on school property.

(b) Notwithstanding paragraph (a) of this subsection, information obtained under this section or under ORS 419A.305 may be used for making an educational placement for the person who is the subject of a notice or the transfer student, if necessary for arranging appropriate counseling or education for the person or transfer student. Placement procedures and decisions under this section regarding a person or transfer student who is receiving special education and related services must comply with the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq.

(c) The receipt of a notice under ORS 419A.305 does not deprive the school of the authority to institute or continue a disciplinary action against the person who is the subject of the notice or the transfer student based on the same conduct alleged in the notice if the disciplinary proceedings are based on information obtained by the school or school district that is not derived from the notice.

(8) A person is not civilly or criminally liable for giving or failing to give the notice required under this section. Nothing in this section creates a new cause of action or enlarges an existing cause of action for compensation or damages.

[2008 c.50 §3; 2009 c.447 §2; 2011 c.9 §35]



Section 339.327 - Notification required if person possesses threatening list or when threats of violence or harm made; immunity.

(a) The parent or guardian of any student whose name appears on the list as a target of the harm; and

(b) Any teacher or school employee whose name appears on the list as a target of the harm.

(2) A superintendent or superintendent’s designee who has reasonable cause to believe that a student, while in a school, has made threats of violence or harm to another student shall notify the parent or guardian of the threatened student.

(3) The superintendent or superintendent’s designee shall attempt to notify the persons specified in subsections (1) and (2) of this section by telephone or in person promptly but not later than 12 hours after discovering the list or learning of the threat. The superintendent or superintendent’s designee shall follow up the notice with a written notification sent within 24 hours after discovering the list or learning of the threat.

(4) Any school district or person participating in good faith in making the notification required by this section is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of the notification.

(5) As used in this section, "school" has the meaning given that term in ORS 339.315.

[1999 c.577 §13; 2005 c.209 §31]



Section 339.330



Section 339.331 - Mission; duties; annual report; staff; funding.

(a) Serve as the central point for data analysis;

(b) Conduct research;

(c) Disseminate information about successful school safety programs, research results and new programs; and

(d) Provide technical assistance for improving the safety of schools in collaboration with the Department of Education and others.

(2) To fulfill its mission, the Center for School Safety shall:

(a) Establish a clearinghouse for information and materials concerning school violence prevention and intervention services. As used in this paragraph, "intervention services" means any preventive, developmental, corrective or supportive service or treatment provided to a student who is at risk of school failure, is at risk of participation in violent behavior or juvenile crime or has been expelled from the school district. "Intervention services" may include, but is not limited to:

(A) Screening to identify students at risk for emotional disabilities or antisocial behavior;

(B) Direct instruction in academic, social, problem-solving and conflict resolution skills;

(C) Alternative education programs;

(D) Psychological services;

(E) Identification and assessment of abilities;

(F) Counseling services;

(G) Medical services;

(H) Day treatment;

(I) Family services; and

(J) Work and community service programs.

(b) Provide program development and implementation expertise and technical support to schools, law enforcement agencies and communities. The expertise and support may include coordinating training for administrators, teachers, students, parents and other community representatives.

(c) Analyze the data collected in compliance with section 5, chapter 618, Oregon Laws 2001.

(d) Research and evaluate school safety programs so schools and communities are better able to address their specific needs.

(e) Promote interagency efforts to address discipline and safety issues within communities throughout the state.

(f) Prepare and disseminate information regarding the best practices in creating safe and effective schools.

(g) Advise the State Board of Education on rules and policies.

(h) Provide an annual report on the status of school safety in Oregon by July 1 of each year to:

(A) The Governor;

(B) The Attorney General;

(C) The State Board of Education; and

(D) All relevant legislative committees.

(3) The University of Oregon Institute on Violence and Destructive Behavior shall provide staff support to the Center for School Safety board of directors and shall manage the center.

(4) The Center for School Safety board of directors may seek and accept public and private funds for the center.

[2001 c.618 §1; 2009 c.762 §57; 2015 c.767 §104]



Section 339.333 - Board of directors.

(a) The Superintendent of Public Instruction or a designee of the superintendent;

(b) The Director of the Oregon Youth Authority or a designee of the director;

(c) The Attorney General or a designee of the Attorney General;

(d) The Superintendent of State Police or a designee of the superintendent;

(e) The Director of Human Services or a designee of the director;

(f) The Director of the Oregon Health Authority or a designee of the director;

(g) Nine members appointed by the Governor, as follows:

(A) One member representing the Oregon School Boards Association;

(B) One member representing the Confederation of Oregon School Administrators;

(C) One member representing the Oregon Education Association;

(D) One member representing the Oregon School Employees Association;

(E) One member representing the Oregon State Sheriffs’ Association;

(F) One member representing the Oregon Association Chiefs of Police;

(G) One member representing the Oregon District Attorneys Association;

(H) One member representing the National Resource Center for Safe Schools on the Northwest Regional Educational Laboratory; and

(I) One member representing the Oregon School Safety Officers Association; and

(h) Other members that the board may appoint.

(2) When making appointments to the board of directors, the Governor shall solicit recommendations from professional organizations that represent school employees, school district boards, school administrators and other education providers.

(3) The term of office of each board member appointed by the Governor is two years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a board member, the Governor shall appoint a successor. A board member is eligible for reappointment but shall not serve for more than two consecutive terms. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the board of directors is entitled to compensation and expenses as provided in ORS 292.495.

(5) The board of directors shall meet a minimum of four times per year.

(6) The board of directors shall annually elect a chairperson and vice chairperson from the membership. The board of directors may form committees as needed.

[2001 c.618 §2; 2003 c.791 §29; 2009 c.595 §212]



Section 339.336 - Funding; Center for School Safety Account.

(2) The Center for School Safety Account is established in the General Fund of the State Treasury. Except for moneys otherwise designated by statute, all federal funds or other moneys received by the University of Oregon for the center shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the Higher Education Coordinating Commission for distribution to the University of Oregon and shall be used by the university for the purposes of carrying out ORS 339.331, 339.333 and 339.339.

[2001 c.618 §8; 2009 c.762 §58; 2015 c.767 §105]



Section 339.339 - Collaboration between center and Department of Education.

(1) Develop recommendations and statewide guidelines designed to improve the learning environment and student achievement and to reduce the dropout rate in the state’s public schools.

(2) Identify successful strategies that are used in Oregon and other states to improve the learning environment and student achievement and to reduce the dropout rate.

(3) Provide technical assistance to those school districts requesting assistance in reducing the dropout rate.

[2001 c.618 §6]



Section 339.340



Section 339.345 - Requirement to have automated external defibrillator.

[2010 c.62 §1]



Section 339.350



Section 339.351 - Definitions for ORS 339.351 to 339.364.

(1) "Cyberbullying" means the use of any electronic communication device to harass, intimidate or bully.

(2) "Harassment, intimidation or bullying" means any act that:

(a) Substantially interferes with a student’s educational benefits, opportunities or performance;

(b) Takes place on or immediately adjacent to school grounds, at any school-sponsored activity, on school-provided transportation or at any official school bus stop;

(c) Has the effect of:

(A) Physically harming a student or damaging a student’s property;

(B) Knowingly placing a student in reasonable fear of physical harm to the student or damage to the student’s property; or

(C) Creating a hostile educational environment, including interfering with the psychological well-being of a student; and

(d) May be based on, but not be limited to, the protected class status of a person.

(3) "Protected class" means a group of persons distinguished, or perceived to be distinguished, by race, color, religion, sex, sexual orientation, national origin, marital status, familial status, source of income or disability.

[2001 c.617 §2; 2007 c.647 §1; 2009 c.249 §1]



Section 339.353 - Findings.

(a) A safe and civil environment is necessary for students to learn and achieve high academic standards.

(b) Harassment, intimidation or bullying and cyberbullying, like other disruptive or violent behavior, are conduct that disrupts a student’s ability to learn and a school’s ability to educate its students in a safe environment.

(c) Students learn by example.

(2) The Legislative Assembly commends school administrators, faculty, staff and volunteers for demonstrating appropriate behavior, treating others with civility and respect, refusing to tolerate harassment, intimidation or bullying and refusing to tolerate cyberbullying.

[2001 c.617 §1; 2005 c.209 §32; 2007 c.647 §2]



Section 339.356 - District policy required.

(2) School districts must include in the policy:

(a) A statement prohibiting harassment, intimidation or bullying and prohibiting cyberbullying.

(b) Definitions of "harassment," "intimidation" or "bullying" and of "cyberbullying" that are consistent with ORS 339.351.

(c) Definitions of "protected class" that are consistent with ORS 174.100 and 339.351.

(d) A statement of the scope of the policy, including a notice that the policy applies to behavior at school-sponsored activities, on school-provided transportation and at any official school bus stop.

(e) A description of the type of behavior expected from each student.

(f) A procedure that is uniform throughout the school district for reporting an act of harassment, intimidation or bullying or an act of cyberbullying. A procedure established under this paragraph shall:

(A) Identify by job title the school officials responsible for receiving such a report at a school.

(B) Require a school employee to report an act of harassment, intimidation or bullying or an act of cyberbullying to a person identified under subparagraph (A) of this paragraph.

(C) Identify any remedial action that may be imposed on a school employee for failure to make a report as required by subparagraph (B) of this paragraph.

(D) Allow a student or volunteer to report an act of harassment, intimidation or bullying or an act of cyberbullying voluntarily and anonymously to a person identified under subparagraph (A) of this paragraph. Nothing in this subparagraph may be construed to permit remedial action solely on the basis of an anonymous report.

(g) A procedure that is uniform throughout the school district for prompt investigation of a report of an act of harassment, intimidation or bullying or an act of cyberbullying. A procedure established under this paragraph shall identify by job title the school officials responsible for investigating such a report.

(h) A procedure by which a person may request a school district to review the actions of a school in responding to a report of an act of harassment, intimidation or bullying or an act of cyberbullying or investigating such a report.

(i) A statement of the manner in which a school and a school district will respond after an act of harassment, intimidation or bullying or an act of cyberbullying is reported, investigated and confirmed.

(j) A statement of the consequences and appropriate remedial action for a person found to have committed an act of harassment, intimidation or bullying or an act of cyberbullying.

(k) A statement prohibiting reprisal or retaliation against any person who reports an act of harassment, intimidation or bullying or an act of cyberbullying and stating the consequences and appropriate remedial action for a person who engages in such reprisal or retaliation.

(L) A statement of the consequences and appropriate remedial action for a person found to have falsely accused another of having committed an act of harassment, intimidation or bullying or an act of cyberbullying as a means of reprisal or retaliation, as a means of harassment, intimidation or bullying or as a means of cyberbullying.

(m) A statement of how the policy is to be publicized within the district. At a minimum, a school district shall make the policy:

(A) Annually available to parents, guardians, school employees and students in a student or employee handbook; and

(B) Readily available to parents, guardians, school employees, volunteers, students, administrators and community representatives at each school office or at the school district office and, if available, on the website for a school or the school district.

(n) The identification by job title of school officials and school district officials responsible for ensuring that the policy is implemented.

(3) A school district that does not comply with the requirements of this section is considered nonstandard under ORS 327.103.

[2001 c.617 §3; 2007 c.647 §3; 2009 c.249 §2; 2012 c.57 §1]



Section 339.359 - Training programs; prevention task forces, programs and other initiatives.

(a) The prevention of, and the appropriate response to, acts of harassment, intimidation and bullying and acts of cyberbullying; and

(b) The policy adopted under ORS 339.356.

(2) School districts are encouraged to form task forces and to implement programs and other initiatives that are aimed at the prevention of, and the appropriate response to, acts of harassment, intimidation or bullying and acts of cyberbullying and that involve school employees, students, administrators, volunteers, parents, guardians, law enforcement and community representatives.

[2001 c.617 §6; 2007 c.647 §4; 2009 c.249 §3; 2012 c.57 §2]



Section 339.360



Section 339.362 - Retaliation against victims and witnesses prohibited; school employee immunity.

(2)(a) A school employee who witnesses or has reliable information that a student has been subjected to an act of harassment, intimidation or bullying or an act of cyberbullying must report the act to the appropriate school official designated by the school district’s policy.

(b) A student or volunteer who witnesses or has reliable information that a student has been subjected to an act of harassment, intimidation or bullying or an act of cyberbullying is encouraged to report the act to the appropriate school official designated by the school district’s policy.

(3) A school employee who promptly reports an act of harassment, intimidation or bullying or an act of cyberbullying to the appropriate school official in compliance with the procedures set forth in the school district’s policy is immune from a cause of action for damages arising from any failure to remedy the reported act.

[2001 c.617 §5; 2007 c.647 §5; 2012 c.57 §3]



Section 339.364 - Victim may seek redress under other laws.

[2001 c.617 §7; 2007 c.647 §6]



Section 339.366 - Required policies on teen dating violence and domestic violence.

(a) "Dating" or "dating relationship" means an ongoing social relationship of a romantic or intimate nature between two persons. "Dating" or "dating relationship" does not include a casual relationship or ordinary fraternization between two persons in a business or social context.

(b) "Domestic violence" means abuse as defined in ORS 107.705 between family and household members, as those terms are defined in ORS 107.705.

(c) "Teen dating violence" means:

(A) A pattern of behavior in which a person uses or threatens to use physical, mental or emotional abuse to control another person who is in a dating relationship with the person, where one or both persons are 13 to 19 years of age; or

(B) Behavior by which a person uses or threatens to use sexual violence against another person who is in a dating relationship with the person, where one or both persons are 13 to 19 years of age.

(2) Each school district board shall adopt a policy that:

(a) States that teen dating violence is unacceptable and is prohibited and that each student has the right to a safe learning environment;

(b) Incorporates age-appropriate education about teen dating violence and domestic violence into new or existing training programs for students in grades 7 through 12 and school employees as recommended by the school officials identified under paragraph (d) of this subsection;

(c) Establishes procedures for the manner in which employees of a school are to respond to incidents of teen dating violence that take place at the school, on school grounds, at school-sponsored activities or in vehicles used for school-provided transportation;

(d) Identifies by job title the school officials who are responsible for receiving reports related to teen dating violence, which shall be the same school officials identified in the policy adopted by a school district under ORS 339.356; and

(e) Notifies students and parents of the teen dating violence and domestic violence policies adopted by the board.

(3) The policy adopted under subsection (2) of this section must be included in and consistent with the policy adopted by a school district under ORS 339.356.

[2012 c.69 §1; 2015 c.400 §2]



Section 339.368 - Posters regarding domestic violence; rules.

(2) Each school district board shall adopt policies that require posting of the posters in clearly visible locations on school campuses in accordance with rules adopted by the department.

(3) The department shall adopt rules to implement the provisions of this section.

[2015 c.400 §5]



Section 339.370 - Definitions for ORS 339.370 to 339.400.

(1) "Abuse" has the meaning given that term in ORS 419B.005.

(2) "Disciplinary records" means the records related to a personnel discipline action or materials or documents supporting that action.

(3) "Education provider" means:

(a) A school district, as defined in ORS 332.002.

(b) The Oregon School for the Deaf.

(c) An educational program under the Youth Corrections Education Program.

(d) A public charter school, as defined in ORS 338.005.

(e) An education service district, as defined in ORS 334.003.

(f) Any state-operated program that provides educational services to kindergarten through grade 12 students.

(g) A private school.

(4) "Investigation" means a detailed inquiry into the factual allegations of a report of suspected abuse or sexual conduct that:

(a) Is based on interviews with the complainant, witnesses and the school employee or student who is the subject of the report; and

(b) If the subject of the report is a school employee, meets any negotiated standards of an employment contract or agreement.

(5) "Law enforcement agency" has the meaning given that term in ORS 419B.005.

(6) "Private school" means a school that provides to kindergarten through grade 12 students instructional programs that are not limited solely to dancing, drama, music, religious or athletic instruction.

(7) "School board" means the governing board or governing body of an education provider.

(8) "School employee" means an employee of an education provider.

(9)(a) "Sexual conduct" means any verbal or physical conduct by a school employee that:

(A) Is sexual in nature;

(B) Is directed toward a kindergarten through grade 12 student;

(C) Has the effect of unreasonably interfering with a student’s educational performance; and

(D) Creates an intimidating, hostile or offensive educational environment.

(b) "Sexual conduct" does not include abuse.

(10) "Substantiated report" means a report of abuse or sexual conduct that:

(a) An education provider has reasonable cause to believe is founded based on the available evidence after conducting an investigation; and

(b) Involves conduct that the education provider determines is sufficiently serious to be documented in the school employee’s personnel file or the student’s education record.

[2005 c.367 §1; 2007 c.501 §1; 2007 c.858 §68; 2009 c.93 §1; 2009 c.562 §22; 2011 c.301 §6; 2012 c.92 §2]



Section 339.372 - Policies of school boards on reporting of abuse and sexual conduct.

(1) Specify that abuse and sexual conduct by school employees and abuse by students are not tolerated;

(2) Specify that all school employees and students are subject to the policies;

(3) Require all school employees who have reasonable cause to believe that another school employee has engaged in abuse or sexual conduct or that a student has engaged in abuse to:

(a) Report suspected abuse to a law enforcement agency, the Department of Human Services or a designee of the department as required by ORS 419B.010 and 419B.015; and

(b) Report suspected abuse or sexual conduct to the person designated as provided by subsection (4) of this section;

(4) Designate a person, and an alternate in the event the designated person is the suspected abuser, to receive reports of suspected abuse or sexual conduct by school employees or suspected abuse by students and specify the procedures to be followed by that person upon receipt of a report;

(5) Require the posting in each school building of the name and contact information for the person designated for the school building to receive reports of suspected abuse or sexual conduct by school employees or suspected abuse by students and the procedures the person will follow upon receipt of a report;

(6) Specify that the initiation of a report in good faith about suspected abuse or sexual conduct may not adversely affect any terms or conditions of employment or the work environment of the complainant;

(7) Specify that the school board or any school employee will not discipline a student for the initiation of a report in good faith about suspected abuse or sexual conduct by a school employee or suspected abuse by a student;

(8) Require notification by the education provider to the person who initiated the report about actions taken by the education provider based on the report; and

(9) Require the education provider to furnish to a school employee at the time of hire the following:

(a) A description of conduct that may constitute abuse or sexual conduct; and

(b) A description of the information and records that will be disclosed as provided by ORS 339.378 or 339.388 (8) if a report of suspected abuse or sexual conduct is substantiated.

[2005 c.367 §2; 2009 c.93 §2; 2012 c.92 §3; 2013 c.553 §2]



Section 339.374 - Required background checks by education provider of applicant for position with education provider.

(1) Require the applicant to provide:

(a) A list of the applicant’s current and former employers who are education providers.

(b) A written authorization that authorizes the applicant’s current and former employers that are education providers to disclose the information requested under subsection (2) of this section.

(c) A written statement of whether the applicant:

(A) Has been the subject of a substantiated report of abuse or sexual conduct; or

(B) Is the subject of an ongoing investigation related to a report of suspected abuse or sexual conduct.

(2) Conduct a review of the employment history of the applicant by contacting the three most recent employers of the applicant who are education providers and requesting:

(a) The following information:

(A) The dates of employment of the applicant by the education provider;

(B) Whether the applicant was the subject of any substantiated reports of abuse or sexual conduct related to the applicant’s employment with the education provider;

(C) The dates of any substantiated reports;

(D) The definitions of abuse and sexual conduct used by the education provider when the education provider determined that any reports were substantiated; and

(E) The standards used by the education provider to determine whether any reports were substantiated.

(b) Any disciplinary records required to be released as provided by ORS 339.388 (8).

(3) For an applicant who is licensed, registered or certified with the Teacher Standards and Practices Commission, access online information provided by the commission to verify:

(a) That the applicant is licensed, registered or certified by the commission; and

(b) Whether the commission has provided any information relating to conduct by the applicant that may constitute abuse or sexual conduct.

(4) Conduct a nationwide criminal records check if required by ORS 326.603.

[2009 c.93 §7; 2012 c.92 §5; 2013 c.553 §3]



Section 339.375



Section 339.377



Section 339.378 - Disclosure of information and records by education provider; confidentiality.

(2) An education provider may disclose the information on a standardized form and is not required to provide any additional information related to a substantiated report of abuse or sexual conduct other than the information that is required by ORS 339.374 (2).

(3) Information received under this section is confidential and is not a public record as defined in ORS 192.410. An education provider may use the information only for the purpose of evaluating an applicant’s eligibility to be hired.

[2009 c.93 §8; 2012 c.92 §6; 2013 c.553 §4]



Section 339.384 - Prohibitions and allowances related to hiring of applicant.

(2) An education provider may hire an applicant on a conditional basis pending the education provider’s review of information and records received under ORS 339.378.

(3) An education provider may not deny an applicant employment solely because:

(a) A current or former employer of an applicant fails or refuses to comply with the requirements of ORS 339.378; or

(b) The applicant has or had an out-of-state employer and the laws or rules of that state prevent the release of information or records requested under ORS 339.378.

[2009 c.93 §9]



Section 339.388 - Report of abuse or sexual conduct; investigation; appeal process; disclosure of records.

(A) The person designated in the policy adopted under ORS 339.372; and

(B) A law enforcement agency, the Department of Human Services or a designee of the department as required by ORS 419B.010 and 419B.015.

(b) A school employee having reasonable cause to believe that a student with whom the employee comes in contact has been subjected to sexual conduct by another school employee, or that another school employee with whom the employee comes in contact has engaged in sexual conduct, shall immediately report the information to the person designated in the policy adopted under ORS 339.372.

(2) A person who receives a report under subsection (1) of this section shall follow the procedures required by the policy adopted by the school board under ORS 339.372.

(3)(a) Except as provided in subsection (4) of this section, when an education provider receives a report of suspected abuse or sexual conduct by one of its employees, and the education provider’s designee determines that there is reasonable cause to support the report, the education provider:

(A) In the case of suspected abuse, shall place the school employee on paid administrative leave; or

(B) In the case of suspected sexual conduct, may place the school employee on paid administrative leave or in a position that does not involve direct, unsupervised contact with children.

(b) A school employee who is placed on paid administrative leave under paragraph (a)(A) of this subsection shall remain on administrative leave until:

(A) The Department of Human Services or a law enforcement agency determines that the report cannot be substantiated or that the report will not be pursued; or

(B) The Department of Human Services or a law enforcement agency determines that the report is substantiated and the education provider takes the appropriate disciplinary action against the school employee.

(4) An education provider may reinstate a school employee placed on paid administrative leave for suspected abuse as provided under subsection (3) of this section or may take the appropriate disciplinary action against the employee if the Department of Human Services or a law enforcement agency is unable to determine, based on a report of suspected abuse, whether abuse occurred.

(5) If, following an investigation, an education provider determines that a report of suspected abuse or sexual conduct by a school employee is a substantiated report, the education provider shall:

(a) Inform the school employee that the education provider has determined that the report has been substantiated.

(b) Provide the school employee with information about the appropriate appeal process for the determination made by the education provider. The appeal process may be the process provided by a collective bargaining agreement or a process administered by a neutral third party and paid for by the school district.

(c) Following notice of a school employee’s decision not to appeal the determination or following the determination of an appeal that sustained the substantiated report, create a record of the substantiated report and place the record in the personnel file of the school employee. Records created pursuant to this paragraph are confidential and are not public records as defined in ORS 192.410. An education provider may use the record as a basis for providing the information required to be disclosed under ORS 339.378.

(d) Inform the school employee that information about substantiated reports may be disclosed to a potential employer as provided by subsection (8) of this section and ORS 339.378.

(6)(a) Notwithstanding the requirements of subsections (3), (4) and (5) of this section, an education provider that is a private school:

(A) May discipline or terminate a school employee according to:

(i) The provisions of subsections (3) and (4) of this section; or

(ii) The standards and policies of the private school if the standards and policies provide the same or greater safeguards for the protection of children compared to the safeguards described in subsections (3) and (4) of this section.

(B) May follow the procedures described in subsection (5) of this section or may follow any appeals process established by the private school related to suspected child abuse or sexual conduct.

(b) A private school that chooses to discipline or terminate a school employee according to the standards and policies of the school must provide the information required to be disclosed under ORS 339.378.

(7) Upon request from a law enforcement agency, the Department of Human Services or the Teacher Standards and Practices Commission, a school district shall provide the records of investigations of suspected abuse by a school employee or former school employee.

(8)(a) The disciplinary records of a school employee or former school employee convicted of a crime listed in ORS 342.143 are not exempt from disclosure under ORS 192.501 or 192.502.

(b) If a school employee is convicted of a crime listed in ORS 342.143, the education provider that is the employer of the employee shall disclose the disciplinary records of the employee to any person upon request.

(c) If a former school employee is convicted of a crime listed in ORS 342.143, the education provider that was the employer of the former employee when the crime was committed shall disclose the disciplinary records of the former employee to any person upon request.

(9) Prior to disclosure of a disciplinary record under subsection (8) of this section, an education provider shall remove any personally identifiable information from the record that would disclose the identity of a child, a crime victim or a school employee or former school employee who is not the subject of the disciplinary record.

[Formerly 339.375; 2012 c.92 §4; 2013 c.553 §1]



Section 339.392 - Prohibitions against certain agreements and contracts.

(a) Has the effect of suppressing information relating to an ongoing investigation related to a report of suspected abuse or sexual conduct or relating to a substantiated report of abuse or sexual conduct by a current or former employee;

(b) Affects the duties of the education provider to report suspected abuse or sexual conduct or to discipline a current or former employee for a substantiated report of abuse or sexual conduct;

(c) Impairs the ability of the education provider to discipline an employee for a substantiated report of abuse or sexual conduct; or

(d) Requires the education provider to expunge substantiated information about abuse or sexual conduct from any documents maintained by an education provider.

(2) Any provision of an employment contract or agreement that is contrary to this section is void and unenforceable.

(3) Nothing in this section prevents an education provider from entering into a collective bargaining agreement that includes:

(a) Standards for investigation of a report of abuse or sexual conduct; or

(b) An appeal process from the determination by an education provider that a report of abuse or sexual conduct has been substantiated as provided in ORS 339.388 (5).

[2009 c.93 §10; 2012 c.92 §7]



Section 339.396 - Effect on causes of action.

[2009 c.93 §11]



Section 339.400 - Training on prevention and identification.

(2) An education provider shall make the training provided under subsection (1) of this section available each school year to parents and legal guardians of children who attend a school operated by the education provider. The training shall be provided separately from the training provided to school employees under subsection (1) of this section.

(3) An education provider shall make training that is designed to prevent abuse and sexual conduct available each school year to children who attend a school operated by the education provider.

[Formerly 339.377; 2012 c.92 §8]



Section 339.410



Section 339.420 - Child excused to receive religious instruction.

[1965 c.100 §298; 1973 c.827 §32; 1977 c.276 §1]



Section 339.430



Section 339.450 - Prohibited grounds for denying participation in interscholastic athletics.

[1983 c.823 §2]



Section 339.460 - Homeschooled students’ participation in interscholastic activities; conditions.

(a) The student must meet all school district eligibility requirements with the exception of:

(A) The school district’s school or class attendance requirements; and

(B) The class requirements of the voluntary association administering interscholastic activities.

(b)(A) The student must achieve a minimum score on an examination from the list adopted by the State Board of Education pursuant to ORS 339.035. The examination shall be taken at the end of each school year and shall be used to determine eligibility for the following year. The minimum, composite test score that a student must achieve shall place the student at or above the 23rd percentile based on national norms. The parent or legal guardian shall submit the examination results to the school district; or

(B) A school district may adopt alternative requirements, in consultation with the parent or legal guardian of a homeschooled student, that a student must meet to participate in interscholastic activities, including but not limited to a requirement that a student submit a portfolio of work samples to a school district committee for review to determine whether a student is eligible to participate in interscholastic activities.

(c) Any public school student who chooses to be homeschooled must also meet the minimum standards as described in paragraph (b) of this subsection. The student may participate while awaiting examination results.

(d) Any public school student who has been unable to maintain academic eligibility shall be ineligible to participate in interscholastic activities as a homeschooled student for the duration of the school year in which the student becomes academically ineligible and for the following year. The student must take the required examinations at the end of the second year and meet the standards described in paragraph (b) of this subsection to become eligible for the third year.

(e) The homeschooled student shall be required to fulfill the same responsibilities and standards of behavior and performance, including related class or practice requirements, of other students participating in the interscholastic activity of the team or squad and shall be required to meet the same standards for acceptance on the team or squad. The homeschooled student must also comply with all public school requirements during the time of participation.

(f) A homeschooled student participating in interscholastic activities must reside within the attendance boundaries of the school for which the student participates.

(2) As used in this section:

(a) "Board" means the State Board of Education.

(b) "Homeschooled students" are those children taught by private teachers, parents or legal guardians as described in ORS 339.030.

(c) "Interscholastic activities" includes but is not limited to athletics, music, speech, and other related activities.

[1991 c.914 §§1,2; 1999 c.717 §2; 2003 c.14 §150]



Section 339.505 - Definitions for ORS 339.505 to 339.520; rules.

(a) "Graduate" means an individual who has:

(A) Not reached 21 years of age or whose 21st birthday occurs during the current school year;

(B) Met all state requirements and local requirements for attendance, competence and units of credit for high school; and

(C) Received one of the following:

(i) A high school diploma issued by a school district or a public charter school.

(ii) A high school diploma issued by an authorized community college.

(iii) A modified diploma issued by a school district or a public charter school.

(iv) An extended diploma issued by a school district or a public charter school.

(v) An alternative certificate issued by a school district or a public charter school.

(b) "School dropout" means an individual who:

(A) Has enrolled for the current school year, or was enrolled in the previous school year and did not attend during the current school year;

(B) Is not a high school graduate;

(C) Has not received a General Educational Development (GED) certificate; and

(D) Has withdrawn from school.

(c) "School dropout" does not include a student described by at least one of the following:

(A) A student who has transferred to another educational system or institution that leads to graduation and the school district has received a written request for the transfer of the student’s records or transcripts.

(B) A student who is deceased.

(C) A student who is participating in home instruction paid for by the district.

(D) A student who is being taught by a private teacher, parent or legal guardian pursuant to ORS 339.030 (1)(d) or (e).

(E) A student who is participating in a Department of Education approved public or private education program, an alternative education program as defined in ORS 336.615 or a hospital education program, or is residing in a Department of Human Services or an Oregon Health Authority facility.

(F) A student who is temporarily residing in a shelter care program certified by the Oregon Youth Authority or in a juvenile detention facility.

(G) A student who is enrolled in a foreign exchange program.

(H) A student who is temporarily absent from school because of suspension, a family emergency, or severe health or medical problems that prohibit the student from attending school.

(I) A student who has received a General Educational Development (GED) certificate.

(2) The State Board of Education shall prescribe by rule when an unexplained absence becomes withdrawal, when a student is considered enrolled in school, acceptable alternative education programs under ORS 336.615 to 336.665 and the standards for excused absences for purposes of ORS 339.065 for family emergencies and health and medical problems.

[1991 c.805 §4; 1993 c.676 §51; 1997 c.89 §1; 1997 c.249 §100; 1999 c.59 §87; 1999 c.717 §5; 2001 c.490 §9; 2003 c.14 §151; 2005 c.22 §234; 2007 c.407 §4; 2007 c.660 §19; 2007 c.858 §35; 2009 c.595 §213; 2009 c.618 §6]



Section 339.510 - Student accounting system; goals.

(1) Providing a timely accounting of students who withdraw from school before graduating or completing the normal course of study;

(2) Providing reasons why students withdraw from school;

(3) Identifying patterns in the information and assessment of factors that may assist the department and the school district to develop programs addressing the problems of dropouts; and

(4) Providing school districts with management tools for assessing which students are dropouts and why they drop out.

[1991 c.805 §1]



Section 339.515 - Uniform reporting system; training and technical assistance in using system.

(2) The department shall provide training and technical assistance to school district personnel so that, statewide, the student accounting system produces uniform and accurate reports.

[1991 c.805 §2]



Section 339.520 - Information required on certain students who withdraw from school.

(1) Age, sex and racial-ethnic designation of the student;

(2) Date of withdrawal;

(3) Reason for withdrawal, including but not limited to expulsion, work or death;

(4) Number of credits earned toward meeting graduation requirements, if applicable, or grade level, of the reporting district;

(5) Length of time the student was enrolled in the reporting district;

(6) Information relating to the disposition of the student after withdrawing, including but not limited to General Educational Development (GED) participation, alternative certificate of participation, transfer to mental health or youth correction facility or participation in a substance abuse program or other dispositions listed in ORS 339.505 (1)(b) and (c); and

(7) Information on why the student withdrew as such information relates to academics, conduct standards, interpersonal relationships, relation with school personnel, personal characteristics such as illness, lack of motivation, home and family characteristics, alternative education participation and employment information.

[1991 c.805 §3; 1997 c.249 §101; 2005 c.209 §33]



Section 339.605



Section 339.615



Section 339.620



Section 339.623

[Formerly 343.187; renumbered 336.640 in 1993]



Section 339.625



Section 339.635



Section 339.640

[Formerly 339.255; renumbered 336.665 in 1993]



Section 339.650 - "Traffic patrol" defined for ORS 339.650 to 339.665.

[Formerly 336.450]



Section 339.655 - Traffic patrols authorized; medical benefits; rules.

(2) The establishment, maintenance and operation of a traffic patrol does not constitute negligence on the part of any school district or school authority.

(3) A district school board may provide medical or hospital care for an individual who is injured or disabled while acting as a member of a traffic patrol.

[Formerly 336.460]



Section 339.660 - Rules on traffic patrols; eligibility; authority.

(2) A member of a traffic patrol:

(a) Shall be at least 18 years of age unless the parent or guardian of the member of the traffic patrol has consented in writing to such membership and ceases to be a member if such consent is revoked.

(b) May display a badge marked "traffic patrol" while serving as a member.

(c) May display a directional sign or signal in cautioning drivers where students use a school crosswalk of the driver’s responsibility to obey ORS 811.015.

[Formerly 336.470]



Section 339.665 - Intergovernmental cooperation and assistance in connection with traffic patrols.

(2) The Department of State Police, the sheriff of each county or the police of each city may assist any public, private or parochial school in the organization, supervision, control or operation of its traffic patrol.

[Formerly 336.480]



Section 339.860



Section 339.865

[Formerly 336.660; renumbered 339.883 in 2007]



Section 339.866 - Self-administration of medication by students.

(a) "Asthma" means a chronic inflammatory disorder of the airways that requires ongoing medical intervention.

(b) "Medication" means any prescription for bronchodilators or autoinjectable epinephrine prescribed by a student’s Oregon licensed health care professional for asthma or severe allergies.

(c) "Severe allergy" means a life-threatening hypersensitivity to a specific substance such as food, pollen or dust.

(2) A school district board shall adopt policies and procedures that provide for self-administration of medication by kindergarten through grade 12 students with asthma or severe allergies:

(a) In school;

(b) At a school-sponsored activity;

(c) While under the supervision of school personnel;

(d) In before-school or after-school care programs on school-owned property; and

(e) In transit to or from school or school-sponsored activities.

(3) The policies and procedures shall:

(a) Require that an Oregon licensed health care professional prescribe the medication to be used by the student during school hours and instruct the student in the correct and responsible use of the medication;

(b) Require that an Oregon licensed health care professional, acting within the scope of the person’s license, formulate a written treatment plan for managing the student’s asthma or severe allergy and for the use of medication by the student during school hours;

(c) Require that the parent or guardian of the student submit to the school any written documentation required by the school, including any documents related to liability;

(d) Require that backup medication, if provided by a student’s parent or guardian, be kept at the student’s school in a location to which the student has immediate access in the event the student has an asthma or severe allergy emergency;

(e) Require the establishment of a process by which the parent or guardian of a student may request in writing that backup prescribed autoinjectable epinephrine be kept at a reasonably secure location in a student’s classroom if:

(A) The location identified under paragraph (d) of this subsection is not the student’s classroom; and

(B) A licensed health care professional verifies in writing that lack of immediate access to autoinjectable epinephrine may be life threatening to the student;

(f) Require that a school request from the student’s parent or guardian that the parent or guardian provide medication for emergency use by the student; and

(g) Allow a school to revoke its permission for a student to self-administer medication if the student does not responsibly self-administer the medication or abuses the use of the medication.

(4) A school district board may impose other policies and procedures that the board determines are necessary to protect a student with asthma or a severe allergy.

(5) A school district board may not require school personnel who have not received appropriate training to assist a student with asthma or a severe allergy with self-administration of medication.

(6) This section does not apply to youth correctional facilities.

[2007 c.830 §1; 2013 c.318 §1]



Section 339.867 - "Medication" defined for ORS 339.869 and 339.870.

(1) "Medication" means:

(a) Medication that is not injected;

(b) Premeasured doses of epinephrine that are injected; and

(c) Medication that is available for treating adrenal insufficiency.

(2) "Medication" does not include nonprescription sunscreen.

[1997 c.144 §1; 2013 c.486 §1; 2015 c.162 §2; 2015 c.676 §1]



Section 339.869 - Administration of medication to students; rules.

(a) Rules for the administration of prescription and nonprescription medication to students by trained school personnel and for student self-medication. The rules shall include age appropriate guidelines and training requirements for school personnel.

(b) Rules for the administration of premeasured doses of epinephrine by school personnel trained as provided by ORS 433.815 to any student or other individual on school premises who the personnel believe in good faith is experiencing a severe allergic reaction, regardless of whether the student or individual has a prescription for epinephrine.

(c)(A) Rules for the administration of medication that treats adrenal insufficiency by school personnel trained as provided by ORS 433.815 to any student on school premises whose parent or guardian has provided for the personnel the medication as described in ORS 433.825 (3) and who the personnel believe in good faith is experiencing an adrenal crisis, as defined in ORS 433.800.

(B) Rules adopted under this paragraph must:

(i) Include guidelines on the designation and training of school personnel who will be responsible for administering medication; and

(ii) Specify that a school district is only required to train school personnel when the school district has been notified by a parent or guardian that a student enrolled in a school of the school district has been diagnosed with adrenal insufficiency.

(d) Guidelines for the management of students with life-threatening food allergies and adrenal insufficiency, which must include:

(A) Standards for the education and training of school personnel to manage students with life-threatening allergies or adrenal insufficiency.

(B) Procedures for responding to life-threatening allergic reactions or an adrenal crisis, as defined in ORS 433.800.

(C) A process for the development of individualized health care and allergy or adrenal insufficiency plans for every student with a known life-threatening allergy or adrenal insufficiency.

(D) Protocols for preventing exposures to allergens.

(2)(a) School district boards shall adopt policies and procedures that provide for:

(A) The administration of prescription and nonprescription medication to students by trained school personnel, including the administration of medications that treat adrenal insufficiency;

(B) Student self-medication; and

(C) The administration of premeasured doses of epinephrine to students and other individuals.

(b) Policies and procedures adopted under paragraph (a) of this subsection shall be consistent with the rules adopted by the State Board of Education under subsection (1) of this section. A school district board shall not require school personnel who have not received appropriate training to administer medication.

[1997 c.144 §4; 2009 c.595 §214; 2013 c.486 §2; 2015 c.676 §2]



Section 339.870 - Liability of school personnel administering medication.

(2) A school administrator, teacher or other school employee designated by the school administrator is not liable in a criminal action or for civil damages as a result of the administration of prescription medication, if the school administrator, teacher or other school employee in compliance with the instructions of a physician, physician assistant, nurse practitioner or clinical nurse specialist, in good faith administers prescription medication to a pupil pursuant to written permission and instructions of the pupil’s parents or guardian.

(3) The civil and criminal immunities imposed by subsections (1) and (2) of this section do not apply to an act or omission amounting to gross negligence or willful and wanton misconduct.

[Formerly 336.650; 1997 c.144 §2; 2001 c.143 §1; 2005 c.462 §1]



Section 339.871 - Liability of school personnel for student self-administering medication or for student or individual unable to self-administer medication.

(2) A school administrator, school nurse, teacher or other school employee designated by the school administrator is not liable in a criminal action or for civil damages as a result of the use of medication if the school administrator, school nurse, teacher or other school employee in good faith administers autoinjectable epinephrine to a student or other individual with a severe allergy who is unable to self-administer the medication, regardless of whether the student or individual has a prescription for epinephrine.

(3) A school district and the members of a school district board are not liable in a criminal action or for civil damages as a result of the use of medication if:

(a) Any person in good faith administers autoinjectable epinephrine to a student or other individual with a severe allergy who is unable to self-administer the medication, regardless of whether the student or individual has a prescription for epinephrine; and

(b) The person administered the autoinjectable epinephrine on school premises, including at a school, on school property under the jurisdiction of the district or at an activity under the jurisdiction of the school district.

(4) The civil and criminal immunities imposed by this section do not apply to an act or omission amounting to gross negligence or willful and wanton misconduct.

[2007 c.830 §2; 2013 c.318 §2; 2013 c.486 §9]



Section 339.873 - Recommendations on medication to affect or alter thought processes, mood or behavior prohibited; exceptions.

(2) Preschool through grade 12 public school teachers and other school personnel may not require a child to obtain a prescription for a substance covered by the Controlled Substances Act, 21 U.S.C. 801 et seq., as a condition of attending school, receiving an evaluation to determine eligibility for early childhood special education or special education under ORS chapter 343 or receiving early childhood special education or special education services.

(3) Nothing in this section:

(a) Prohibits a preschool through grade 12 public school teacher or other school personnel from consulting or sharing classroom-based observations with a parent or legal guardian of a student concerning the student’s academic and functional performance, behavior at school or need for evaluation for special education or related services; or

(b) Relieves a school district of the duty to identify, locate and evaluate students with disabilities.

[2003 c.485 §1; 2005 c.662 §13]



Section 339.874 - Use of sun-protective clothing and sunscreen.

(a) The outdoor use by students of sun-protective clothing, including hats.

(b) The application of and use by students of nonprescription sunscreen, including sunscreen that contains para-aminobenzoic acid, without any required documentation from a licensed health care professional.

(2) Nothing in subsection (1)(a) of this section prevents a school district from prohibiting certain clothing or hats based on the inappropriateness of the graphics, color or message of the clothing or hats.

(3) A school district may allow school personnel to assist students in applying nonprescription sunscreen but may not require school personnel to assist students in applying nonprescription sunscreen.

(4) School personnel may not be held liable in a criminal action or for civil damages for application of nonprescription sunscreen, including sunscreen that contains para-aminobenzoic acid, if the nonprescription sunscreen is available to and used by the student in accordance with this section.

[2015 c.162 §1]



Section 339.875 - Procurement, display and salute of flags.

(a) Procure a United States flag and an Oregon State flag of suitable sizes and shall cause the flags to be displayed upon or near each school building under the control of the board or used by the governing body:

(A) During school hours, except in unsuitable weather; and

(B) At any other time the board or the governing body deems proper.

(b) Procure United States flags of a suitable size for classrooms and cause a flag to be displayed in each classroom in each school building under the control of the board or used by the governing body.

(c) Provide students with the opportunity to salute the United States flag at least once each week of the school year by reciting: "I pledge allegiance to the Flag of the United States of America, and to the Republic for which it stands, one Nation under God, indivisible, with liberty and justice for all."

(2) Notwithstanding subsection (1)(a) of this section, a public charter school governing body is required to procure and display a flag upon or near a public charter school building only if:

(a) The public charter school is located in a public building; or

(b) The public charter school is located in a private building and proper equipment is readily available for the purpose of displaying the flag.

(3) Students who do not participate in the salute provided for by this section must maintain a respectful silence during the salute.

[Formerly 332.100 and then 336.045 and then 336.630; 1999 c.137 §1; 2013 c.466 §1]



Section 339.877 - Issuance of diploma for work completed at certain state institutions.

(2) All educational records for the person shall be sent to the common or union high school district issuing the diploma. The school district may make a transcript of such records available upon request in the same manner and in the same form as it makes any other transcript available and shall not therein indicate that any of the educational program was completed in any state institution.

[Formerly 339.860; 2009 c.562 §23]



Section 339.880 - Unauthorized soliciting of pupils prohibited.

[Formerly 336.430 and then 336.620]



Section 339.883 - Possession of tobacco products or inhalant delivery systems by person under 18 prohibited at certain facilities.

(a)(A) "Facility" means a public or private school, youth correction facility or juvenile detention facility.

(B) "Facility" does not include a college, university, career or technical education school or community college.

(b) "Inhalant delivery system" has the meaning given that term in ORS 431.840.

(c) "Tobacco products" has the meaning given that term in ORS 431A.175.

(2) A facility shall not permit any person under 18 years of age to possess tobacco products or inhalant delivery systems while the person is present on facility grounds or in facility buildings or attending facility-sponsored activities.

(3) A facility must have a written policy prohibiting the possession of tobacco products and inhalant delivery systems by persons under 18 years of age under the conditions described in subsection (2) of this section. The facility must have a written plan to implement the policy.

(4) This section does not apply to a person for whom a tobacco or nicotine product or a substance to be used with an inhalant delivery system has been lawfully prescribed.

[Formerly 339.865; 2009 c.94 §9; 2015 c.158 §22]



Section 339.885 - Secret societies in public schools prohibited; membership grounds for suspension or expulsion.

(2) The district school board may order the suspension or expulsion of any pupil who belongs to a secret society.

(3) This section does not apply to any public university listed in ORS 352.002.

[Formerly 336.440 and then 336.610; 2011 c.637 §119]



Section 339.890 - Radio frequency identification device policy for students; rules.

(2) Rules adopted as provided by subsection (1) of this section must establish standards that:

(a) Protect student privacy and ensure security;

(b) Require notification to students and parents about the use of radio frequency identification devices; and

(c) Allow a student or a parent of a student to choose not to have the student wear, carry or use an item with a radio frequency identification device.

(3) Any policy adopted by a school district board that requires a student to wear, carry or use an item with a radio frequency identification device for the purpose of locating or tracking the student or taking attendance must incorporate the standards adopted by the State Board of Education. [2013 c.427 §1]

Note: Section 2, chapter 427, Oregon Laws 2013, provides:

Sec. 2. (1) Notwithstanding section 1 of this 2013 Act [339.890], the State Board of Education is not required to adopt the rules described in section 1 of this 2013 Act unless a school district board provides notice to the State Board of Education that the school district board intends to adopt a policy that requires a student to wear, carry or use an item with a radio frequency identification device for the purpose of locating or tracking the student or taking attendance.

(2) A school district board may not adopt a policy that requires a student to wear, carry or use an item with a radio frequency identification device for the purpose of locating or tracking the student or taking attendance until the State Board of Education adopts the rules described in section 1 of this 2013 Act.

[2013 c.427 §2]



Section 339.925



Section 339.990 - Penalties.

[Amended by 1965 c.100 §299; 1967 c.67 §10; 1985 c.597 §3; 1993 c.413 §1; 1999 c.1051 §113]






Chapter 340 - College Credit Earned in High School

Section 340.005 - Definitions for ORS 340.005 to 340.090.

(1) "Accelerated college credit program" has the meaning given that term by rules adopted by the State Board of Education.

(2) "At-risk student" means:

(a) A student who qualifies for a free or reduced lunch program; or

(b) An at-risk student as defined by rules adopted by the board if the board has adopted rules to define an at-risk student.

(3) "Duplicate course" means a course with a scope that is identical to the scope of another course.

(4)(a) "Eligible post-secondary course" means any nonsectarian course or program offered through an eligible post-secondary institution if the course or program may lead to high school completion, a certificate, professional certification, associate degree or baccalaureate degree.

(b) "Eligible post-secondary course" does not include a duplicate course offered at the student’s resident school.

(c) "Eligible post-secondary course" includes:

(A) Academic courses;

(B) Career and technical education courses; and

(C) Distance education courses.

(5) "Eligible post-secondary institution" means:

(a) A community college;

(b) A public university listed in ORS 352.002; and

(c) The Oregon Health and Science University.

(6)(a) "Eligible student" means a student who is enrolled in an Oregon public school and who:

(A) Is 16 years of age or older at the time of enrollment in a course under the Expanded Options Program;

(B)(i) Is in grade 11 or 12 at the time of enrollment in a course under the Expanded Options Program; or

(ii) Is not in grade 11 or 12, because the student has not completed the required number of credits, but who has been allowed by the school district to participate in the program;

(C) Has developed an educational learning plan as described in ORS 340.025; and

(D) Has not successfully completed the requirements for a high school diploma as established by ORS 329.451, the State Board of Education and the school district board.

(b) "Eligible student" does not include a foreign exchange student enrolled in a school under a cultural exchange program.

(7) "Expanded Options Program" means the program created under ORS 340.005 to 340.090.

(8) "Scope" means depth and breadth of course content as evidenced through a planned course statement including content outline, applicable state content standards where appropriate, course goals and student outcomes.

[2005 c.674 §1; 2007 c.567 §1; 2009 c.94 §10; 2011 c.637 §120]



Section 340.010 - Purposes of ORS 340.005 to 340.090.

(1) Create a seamless education system for students enrolled in grades 11 and 12 to:

(a) Have additional options to continue or complete their education;

(b) Earn concurrent high school and college credits; and

(c) Gain early entry into post-secondary education.

(2) Promote and support existing accelerated college credit programs, and support the development of new programs that are unique to a community’s secondary and post-secondary relationships and resources.

(3) Allow eligible students who participate in the Expanded Options Program to enroll full-time or part-time in an eligible post-secondary institution.

(4) Provide public funding to the eligible post-secondary institutions for educational services to eligible students to offset the cost of tuition, fees, textbooks, equipment and materials for students who participate in the Expanded Options Program.

(5) Increase the number of at-risk students earning college credits or preparing to enroll in post-secondary institutions.

[2005 c.674 §2; 2011 c.456 §1]



Section 340.015 - Notification to students and parents or guardians; rules.

(2) Notwithstanding subsection (1) of this section, a school district, in the district’s enrollment materials, shall notify a student and the student’s parent or guardian of the Expanded Options Program if the student enrolls in a school of the district after the district has issued the notice described in subsection (1) of this section and the student is:

(a) Transferring to a high school in the district from another district; or

(b) Returning to high school after dropping out of school.

(3) Each school district shall establish a process to ensure that all at-risk students and their parents are notified about the Expanded Options Program.

(4) A school district shall notify a high school student who has officially expressed an intent to participate in the Expanded Options Program pursuant to ORS 340.025 (1) or (2), and the student’s parent or guardian, of the student’s eligibility status within 20 business days after the student officially expressed the intent.

(5) The State Board of Education shall establish by rule the required components of the notice. The notice must include, but not be limited to, information about:

(a) Financial arrangements for tuition, textbooks, equipment and materials;

(b) Available transportation services;

(c) The effect of enrolling in the Expanded Options Program on the eligible student’s ability to complete the required high school graduation requirements;

(d) The consequences of failing or not completing an eligible post-secondary course;

(e) The requirement that participation in the Expanded Options Program is contingent on acceptance by an eligible post-secondary institution; and

(f) School district timelines affecting student eligibility and duplicate course determinations.

[2005 c.674 §5; 2007 c.567 §2]



Section 340.020 - High school students who have dropped out; identification; information.

(2) School districts shall establish a process to identify high school students who have dropped out of school and provide those students with information about the program. A school district shall send information about the program to the last-known address of the family of the student.

[2005 c.674 §6]



Section 340.025 - Notification by student to school district; review of graduation requirements; educational learning plan.

(2) Notwithstanding subsection (1) of this section, a high school transfer student or returning dropout described in ORS 340.015 (2) has 20 business days from the date of enrollment to indicate interest.

(3) The resident school district shall review with the student and the student’s parent or guardian the student’s current status toward meeting all state and school district graduation requirements and the applicability of the proposed eligible post-secondary course with respect to fulfilling the student’s remaining graduation requirements.

(4)(a) An eligible student who intends to participate in the Expanded Options Program shall develop an educational learning plan in cooperation with an advisory support team.

(b) The educational learning plan may include:

(A) The student’s short-term and long-term learning goals and proposed activities; and

(B) The relationship of the eligible post-secondary courses proposed under the Expanded Options Program and the student’s learning goals.

(c) An advisory support team may include the student, the student’s parent or guardian and a teacher or a counselor.

[2005 c.674 §7; 2007 c.567 §3]



Section 340.030 - Application; acceptance; appeal; duplicate courses; academic progress.

(2) If an eligible post-secondary institution accepts an eligible student for enrollment under this section pursuant to ORS 341.481 or other admissions standards, the eligible post-secondary institution shall send written notice to the student, the student’s resident school district and the Department of Education within 20 business days of acceptance. The notice shall indicate the eligible post-secondary courses and hours of enrollment offered to the student.

(3) If an eligible post-secondary institution accepts an eligible student for enrollment under this section, the eligible post-secondary institution shall provide academic advising to the student as appropriate.

(4) An eligible post-secondary institution may designate individual programs in which eligible students may enroll under this section.

(5)(a) Each school district shall establish a process to determine duplicate course designations.

(b) A school district shall notify an eligible student and the student’s parent or guardian of any course the student wishes to take that the district determines is a duplicate course, within 20 business days after the student has submitted a list of intended courses.

(c)(A) A student may appeal a duplicate course determination to the school district board based on evidence of the scope of the course.

(B) The school district board or the board’s designee shall issue a decision on the appeal within 30 business days of receipt of the appeal.

(C) If the appeal is denied by the school district board, the student may appeal the determination of the school district to the Superintendent of Public Instruction or the superintendent’s designee.

(d) The Department of Education shall create a process for students to appeal the decision of a school district under paragraph (c) of this subsection.

(e) The superintendent or the superintendent’s designee shall issue a decision on the appeal within 30 days of receipt of the appeal. If the superintendent or the superintendent’s designee fails to issue a decision within 30 days of receipt of the appeal, the course shall be deemed to not be a duplicate course and the student may enroll in the course under the Expanded Options Program if the course and the student meet all other eligibility requirements for the program.

(6) Once participating in the Expanded Options Program, an eligible student must maintain satisfactory academic progress as defined by the eligible post-secondary institution.

(7) An eligible post-secondary institution may not be required to accept a student for enrollment under this section.

[2005 c.674 §3; 2007 c.567 §4]



Section 340.035 - Enrollment in eligible post-secondary courses.

[2005 c.674 §4]



Section 340.037 - Limitations on enrollment in post-secondary courses.

(2) A student who has graduated from high school may not participate in the Expanded Options Program.

[2005 c.674 §8; 2007 c.567 §5]



Section 340.040 - Credits for post-secondary courses; notification; appeal.

(2) Prior to an eligible student’s beginning an eligible post-secondary course, the school district shall notify the student of the number and type of credits that the student will be granted upon successful completion of the eligible post-secondary course.

(3) If there is a dispute between the school district and the eligible student regarding the number or type of credits that the school district will grant to a student or that the school district has granted for a particular eligible post-secondary course, the student may appeal the school district’s decision using an appeals process adopted by the school district board.

(4) Credits granted to an eligible student shall be counted toward high school graduation requirements and subject area requirements of the state and the school district. Evidence of successful completion of each eligible post-secondary course and credits granted shall be included in the student’s education record. A student shall provide the school district with a copy of the student’s grade in each eligible post-secondary course taken for credit under the Expanded Options Program. The student’s education record shall indicate that the credits were earned at an eligible post-secondary institution.

(5) The eligible post-secondary institution shall award post-secondary credit for any eligible post-secondary course successfully completed for credit at the institution if the course is considered by the institution to be a college-level course. Other post-secondary institutions may award, after a student leaves secondary school, post-secondary credit for any eligible post-secondary course successfully completed under the Expanded Options Program. A post-secondary institution may not charge a student for the award of credit.

[2005 c.674 §9]



Section 340.045 - Calculation of State School Fund grant; payment of instructional costs; appeal.

(2) The amount of each school district’s general purpose grant per extended ADMw as calculated under ORS 327.013 shall be determined each fiscal year by the Department of Education and made available to all school districts and, upon request, to any eligible post-secondary institution.

(3) A school district and any eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course pursuant to ORS 340.030 shall negotiate in good faith a financial agreement for the payment of actual instructional costs associated with the enrollment of the eligible student in eligible post-secondary courses, including tuition and fees and the costs of textbooks, equipment and materials.

(4) As part of the negotiated financial agreement, an eligible post-secondary institution shall provide the school district with the published refund policy for eligible students who do not complete eligible post-secondary courses in which the students enroll and do not earn credit.

(5) If, after participating in good faith negotiations, a school district and an eligible post-secondary institution are unable to agree on the payment of actual instructional costs as described in subsection (3) of this section, either entity may appeal to the department for a determination of whether the negotiations were conducted in good faith.

(6) The department shall develop a process and criteria to use for appeals.

(7)(a) If the department determines that the negotiations were not conducted in good faith by either the school district or the eligible post-secondary institution, the department shall order the school district and the eligible post-secondary institution to conduct the negotiations again.

(b) If the department determines that the negotiations were conducted in good faith by the school district and the eligible post-secondary institution, the department shall grant the school district a waiver under ORS 340.083 from participating in the Expanded Options Program with the eligible post-secondary institution with which the school district was negotiating.

(8) The decision of the department shall be binding on the school district and the eligible post-secondary institution.

(9) In addition to any financial agreement entered into under subsection (3) of this section, the resident school district of the eligible student shall enter into an agreement with an eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course that is a nontuition course or noncredit course pursuant to ORS 340.030 for the payment of the actual instructional costs associated with the student’s attending the eligible post-secondary course at the institution.

(10) Nothing in this section shall prohibit an eligible post-secondary institution from receiving additional state funding that may be available under any other law.

[2005 c.674 §10; 2007 c.567 §6; 2007 c.846 §17; 2013 c.735 §17]

Note: The amendments to 340.045 by section 18, chapter 735, Oregon Laws 2013, become operative July 1, 2020. See section 20, chapter 735, Oregon Laws 2013, as amended by section 1, chapter 299, Oregon Laws 2015. The text that is operative on and after July 1, 2020, is set forth for the user’s convenience.
(1) An eligible student enrolled in an eligible post-secondary course at an eligible post-secondary institution pursuant to ORS 340.030 shall continue to be considered a resident pupil of the student’s school district for purposes of calculation of the State School Fund grant under ORS 327.006 to 327.133, 327.348 and 327.731.

(2) The amount of each school district’s general purpose grant per extended ADMw as calculated under ORS 327.013 shall be determined each fiscal year by the Department of Education and made available to all school districts and, upon request, to any eligible post-secondary institution.

(3) A school district and any eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course pursuant to ORS 340.030 shall negotiate in good faith a financial agreement for the payment of actual instructional costs associated with the enrollment of the eligible student in eligible post-secondary courses, including tuition and fees and the costs of textbooks, equipment and materials.

(4) As part of the negotiated financial agreement, an eligible post-secondary institution shall provide the school district with the published refund policy for eligible students who do not complete eligible post-secondary courses in which the students enroll and do not earn credit.

(5) If, after participating in good faith negotiations, a school district and an eligible post-secondary institution are unable to agree on the payment of actual instructional costs as described in subsection (3) of this section, either entity may appeal to the department for a determination of whether the negotiations were conducted in good faith.

(6) The department shall develop a process and criteria to use for appeals.

(7)(a) If the department determines that the negotiations were not conducted in good faith by either the school district or the eligible post-secondary institution, the department shall order the school district and the eligible post-secondary institution to conduct the negotiations again.

(b) If the department determines that the negotiations were conducted in good faith by the school district and the eligible post-secondary institution, the department shall grant the school district a waiver under ORS 340.083 from participating in the Expanded Options Program with the eligible post-secondary institution with which the school district was negotiating.

(8) The decision of the department shall be binding on the school district and the eligible post-secondary institution.

(9) In addition to any financial agreement entered into under subsection (3) of this section, the resident school district of the eligible student shall enter into an agreement with an eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course that is a nontuition course or noncredit course pursuant to ORS 340.030 for the payment of the actual instructional costs associated with the student’s attending the eligible post-secondary course at the institution.

(10) Nothing in this section shall prohibit an eligible post-secondary institution from receiving additional state funding that may be available under any other law.



Section 340.050 - Students not eligible for financial aid; reimbursement for educational expenses.

(2) The eligible student may apply to the resident school district of the student for reimbursement for any textbooks, fees, equipment or materials purchased by the student that are required for an eligible post-secondary course.

[2005 c.674 §11]



Section 340.055 - Charging student for instructional costs prohibited.

[2005 c.674 §12]



Section 340.060 - Textbooks, fees, equipment and materials property of school district.

[2005 c.674 §13]



Section 340.065 - Transportation; costs.

(2) Any transportation costs incurred by a school district under this section shall be considered approved transportation costs for purposes of ORS 327.013 (3).

[2005 c.674 §14; 2007 c.567 §7; 2009 c.698 §20]



Section 340.070 - Special education and related services; contract.

(2) If an eligible post-secondary institution intends to provide special education and related services to an eligible student participating in the Expanded Options Program, the institution shall enter into a written contract with the resident school district of the student. The contract shall include at least the following:

(a) Allowance for the student to remain in the program during the pendency of any special education due process hearing unless the parents or guardians and school district agree otherwise;

(b) Immediate notification to the resident school district if the institution suspects that a student participating in the program may have a disability and requires special education or related services;

(c) Immediate notification to the resident school district if the student who is receiving special education and related services has engaged in conduct that may lead to suspension or expulsion; and

(d) Immediate notification to the resident school district of any complaint made by the parents or guardians of the student regarding the student’s participation in the program at the institution.

(3)(a) If an eligible post-secondary institution provides special education and related services under a contract with a resident school district, the institution shall comply with standards established by the State Board of Education under this section.

(b) The State Board of Education shall establish standards to be applied to post-secondary institutions that provide special education and related services under a contract with a resident school district. The standards shall include at least the following minimum requirements:

(A) The implementation of special education and related services must be done as described in the eligible student’s individualized education program as defined in ORS 343.035; and

(B) The institution shall maintain the confidentiality of education records in compliance with the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g).

[2005 c.674 §15]



Section 340.073 - Public charter school participation; costs.

(2) Actual instructional costs associated with participating eligible students shall be negotiated and paid directly to the eligible post-secondary institution by the public charter school.

(3) The participating public charter school may not require funding from the sponsor of the school for payment of Expanded Options Program costs that is in addition to funding that already has been contractually established pursuant to ORS 338.155 (2)(b) or (3)(b) or 338.165 (2)(b).

[2007 c.567 §9; 2011 c.443 §6]



Section 340.075 - Applicability of ORS 340.005 to 340.090 to additional courses.

[2005 c.674 §16]



Section 340.080 - Limitation on credit hours awarded to students; participation by at-risk students; rules.

(2) The State Board of Education by rule shall establish separate credit hour caps for high schools that have enrollment greater than 1,000 students and those that have less than 1,000 students. The caps shall be proportional to the credit hour caps established under subsection (1) of this section.

(3) A school district may choose to exceed the credit hour caps established in subsections (1) and (2) of this section.

(4)(a) If a school district has more eligible students who wish to participate in the Expanded Options Program than are allowed under the credit hour cap established under this section, the school district board shall establish a process for selecting eligible students to participate in the program. The process must give priority for program participation to at-risk students.

(b) If a school district has not exceeded the credit hour caps established by this section, the school district:

(A) Must ensure that all eligible students who are at-risk students are allowed to participate in the program; and

(B) May allow eligible students who are not at-risk students to participate in the program, as provided by the provisions of ORS 340.005 to 340.090.

[2005 c.674 §17; 2011 c.456 §2]



Section 340.083 - Waiver of program requirements; duration.

(a) Compliance with the requirements of ORS 340.005 to 340.090 would adversely impact the finances of the school district; or

(b) The school district does all of the following:

(A) Offers a dual credit program, a two-plus-two program, an advanced placement program, an International Baccalaureate program or any other accelerated college credit program;

(B) Ensures that at-risk students who participate in the accelerated college credit programs are not required to make any payments for participation in the programs; and

(C) Has a process for participation in the programs that allows:

(i) All at-risk students who are eligible students to participate in the programs;

(ii) At-risk students to earn the number of credit hours established by the State Board of Education by rule under ORS 340.080; or

(iii) For an increasing number of at-risk students who are eligible students to participate in the programs each school year based on demand and appropriateness and as provided by a plan developed by the school district.

(2) The duration of a waiver granted based on subsection (1) of this section shall be no more than two school years.

(3) There is no limit on the number of times a school district may apply for and be granted a waiver under this section.

[2007 c.567 §10; 2011 c.639 §§7,7a]



Section 340.085



Section 340.090 - Alternative programs.

(2) Any new program, agreement or plan that is developed after January 1, 2006, and that is intended to provide access for public high school students to a post-secondary course may be initiated at the discretion of a school district and a post-secondary institution. [2005 c.674 §20]

ACCELERATED COLLEGE CREDIT PROGRAMS

Note: Section 3, chapter 781, Oregon Laws 2015, provides:

Sec. 3. Recommendations to improve transition to post-secondary institutions of education.

(1) As used in this section, "accelerated college credit programs" includes dual credit programs, two-plus-two programs, advanced placement programs, International Baccalaureate programs and any other programs meeting criteria specified by the State Board of Education by rule as enabling high school students to earn college credit.

(2) The Higher Education Coordinating Commission, in consultation with the Department of Education and the Chief Education Office, shall recommend ways to encourage students to:

(a) Become ready for college;

(b) Take courses for college credit; and

(c) Transition from high school to a post-secondary institution of higher education.

(3) When developing the recommendations described in subsection (2) of this section, the commission shall include methods for:

(a) Allocating how high schools and post-secondary institutions of education will share the costs of, and funding for, transitioning from high school to a post-secondary institution of education;

(b) Giving funding preference to high schools with:

(A) Historically low numbers of offerings in accelerated college credit programs;

(B) High student participation rates in free or reduced lunch programs;

(C) Low graduation rates; or

(D) High percentages of underrepresented students;

(c) Increasing the capacity at high schools and post-secondary institutions of education to provide advising or counseling services to students to support a culture that encourages enrollment in a post-secondary institution of education and success after enrollment;

(d) Supporting cross-sector collaboration between instructors in high schools and post-secondary institutions of education to:

(A) Ensure that the coursework for accelerated college credit programs meets standards for post-secondary institutions of education; and

(B) Increase alignment between high school coursework and expectations for first-year students of post-secondary institutions of education; and

(e) Preparing students for successful participation in programs that support transition to post-secondary institutions of education and completion of their educational goals.

(4) No later than February 1, 2016, the commission shall submit to the interim committees of the Legislative Assembly related to education a report that summarizes the recommendations of the commission under this section.

[2015 c.781 §3]



Section 340.300 - School districts to provide accelerated college credit programs.

(2) Each school district shall:

(a) Provide students in grades 9 through 12 with accelerated college credit programs including, but not limited to, accelerated college credit programs related to English, mathematics and science; or

(b) Ensure that students in grades 9 through 12 have online access to accelerated college credit programs including, but not limited to, accelerated college credit programs related to English, mathematics and science.

[2011 c.639 §4]



Section 340.305 - Information used to assist school districts and high schools in providing accelerated learning options.

(a) "Accelerated learning entity" means an entity that:

(A) Assists school districts and high schools in providing accelerated learning options that lead to college credit; or

(B) Provides standardized testing related to accelerated learning options that lead to college credit.

(b) "Accelerated learning options" has the meaning given that term in rules adopted by the State Board of Education.

(2) For the purpose of assisting school districts and high schools in increasing the availability of accelerated learning options, the Superintendent of Public Instruction shall make available the information described in subsections (3) and (4) of this section.

(3) To the extent that accelerated learning entities provide information to the Superintendent of Public Instruction about resources and the various means for offering or providing access to accelerated learning options, the superintendent shall ensure that the information is published on the website of the Department of Education and is updated annually.

(4) To the extent that accelerated learning entities provide information to the Superintendent of Public Instruction about accelerated learning options made available by high schools, the superintendent shall ensure that each high school that offers or provides access to accelerated learning options in three or fewer subjects is contacted annually and is provided with information about resources and the various means for offering or providing access to accelerated learning options.

[2012 c.10 §1]



Section 340.310 - Statewide standards for dual credit programs; report.

(a) A student in any grade from 9 through 12 may, upon completion of a course, earn course credit both for high school and for a community college or public university; and

(b) Teachers of courses that are part of a dual credit program will work together to determine the quality of the program and to ensure the alignment of the content, objectives and outcomes of individual courses.

(2) Each public high school, community college and public university that provides a dual credit program must implement the statewide standards developed under subsection (1) of this section.

(3) Each school district, community college and public university that provides a dual credit program shall submit an annual report to the Higher Education Coordinating Commission on the academic performance of students enrolled in a dual credit program. The Higher Education Coordinating Commission shall establish the required contents of the report, which must provide sufficient information to allow the commission to determine the quality of the dual credit program.

[2011 c.639 §2; 2012 c.104 §10; 2013 c.768 §134; 2014 c.23 §1]



Section 340.320 - Grants for accelerated college credit programs.

(2) The Department of Education shall administer a grant program that provides grants for the purposes of:

(a) Providing education or training to teachers who will provide or are providing instruction in accelerated college credit programs;

(b) Assisting students in paying for books, materials and other costs, other than test fees, related to accelerated college credit programs; and

(c) Providing classroom supplies for accelerated college credit programs.

(3) Any school district, community college district or state institution of higher education in this state may individually or jointly apply for a grant under this section.

(4) If a grant is awarded for the purpose of providing education or training to teachers who will provide or are providing instruction in an accelerated college credit program:

(a) The amount of the grant may not exceed one-third of the total cost of the education or training; and

(b) The department may award the grant on the condition that the teacher, school district, community college district and state institution of higher education pay the balance of the cost of the education or training in a proportion agreed to by the teacher, districts and institution.

(5) For the purposes described in subsection (2) of this section, the department may:

(a) Accept contributions of funds and assistance from the United States Government and its agencies or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of subsection (2) of this section; and

(b) Enter into agreements with school districts, community college districts and state institutions of higher education related to the funding to provide education or training to teachers who will provide or are providing instruction in an accelerated college credit program.

(6) All funds received by the department under this section shall be paid into the Accelerated College Credit Account established under ORS 340.330 to be used for the purposes described in subsection (2) of this section.

[2011 c.639 §1]



Section 340.330 - Accelerated College Credit Account.

[2011 c.639 §8]






Chapter 341 - Community Colleges

Section 341.005 - Definitions for chapter.

(1) "Academic year" means the year beginning July 1 of each year and ending June 30 of the following year running concurrently with the fiscal year.

(2) "Board" means the board of education of a community college district.

(3) "Board member" means a member of the board of education of a community college district.

(4) "Community college" means a public institution operated by a community college district for the purposes of providing courses of study limited to not more than two years’ full-time attendance, with the exception of technical programs in which the curriculum may require more than two years of attendance but less than four years, and designed to meet the needs of a geographical area by providing educational services, including but not limited to career and technical education programs or lower division collegiate programs.

(5) "Community college district" or "district" means a district formed under this chapter to operate one or more community colleges or to secure educational services available at a community college. "Community college district" includes a community college service district.

(6) "Director" means the Director of the Office of Community Colleges and Workforce Development appointed under ORS 350.160 by the executive director of the Higher Education Coordinating Commission.

(7) "Full-time equivalent student" means a student or combination of several students who carries or carry among them, within a single academic year, a minimum number of clock hours of instruction, in any program, to be specified by rule by the Higher Education Coordinating Commission.

(8) "Paying agent and registrar" means the county treasurer or county fiscal officer of the county in which the chief administrative officer of the community college district maintains the administrative office.

(9) "Petitioning territory" means a community college district petitioning to have an area outside the district included in the district or to have an area inside the district excluded from the district, or an area outside the district petitioning to be included within the district.

(10) "Principal county" means the county in which the chief administrative officer of the community college district maintains the administrative office.

[Formerly 341.510; 1971 c.513 §1; 1981 c.173 §52; 1987 c.474 §4; 1993 c.45 §§127,128; 1995 c.67 §1; 1997 c.271 §3; 2009 c.94 §11; 2013 c.747 §43; 2015 c.366 §12]



Section 341.009 - Policy.

(1) The community college is an educational institution that is intended to fill the institutional gap in education by offering broad, comprehensive programs in academic subjects and in career and technical education subjects. It is primarily designed to provide associate or certificate degree programs for some, serve a transitional purpose for others who will continue baccalaureate or other college work, provide the ability to enter the workforce immediately and serve to determine future educational needs for other students. It can provide means for continuation of academic education, career and technical education or the attainment of entirely new skills as demands for old skills and old occupations are supplanted by new technologies. It may also provide the means to coordinate courses and programs with high schools to accommodate successful transition to college degree programs.

(2) Each community college should be so located as to be within commuting time of a substantial majority of its students. As an economical method of providing education close to the student’s home, the community college should remain a commuting institution.

(3) The community college should establish its organizational patterns to maintain a unique quality of flexibility and the ability to change to meet changing needs.

(4) The community college is a post-high-school institution. It should not be a "starter" institution intended to evolve into a four-year baccalaureate institution. It should be concerned with programs terminating before reaching the baccalaureate degree.

(5) The community college should continue to be prohibited by law from becoming a baccalaureate degree granting institution.

(6) Admission to the community college should be open to high school graduates or to persons who have not graduated from high school who can profit from the instruction offered.

(7) There should be close cooperation between those directing the community college program and those responsible for public universities listed in ORS 352.002, so that lower-division college transfer programs of the community college will provide adequate preparation for entering baccalaureate degree granting programs, and so that students will be able to transfer with a minimum of difficulty.

(8) The community college should offer as comprehensive a program as the needs and resources of the area that it serves dictate. Cost to student and quality of instruction in established private institutions should be among the factors in determining necessary duplication of effort.

(9) It should be the policy of the community college to open its facilities and make available its resources to the high schools of its area on a sound contractual basis, for appropriate secondary or transitional courses, either academic or as part of career and technical education, when it is within its ability to provide facilities and it is determined that the high school cannot or does not offer them.

(10) Programs designed to meet the needs of the area served should be based on the actual educational and service needs of the district. Specific career and technical education courses should be related not only to the employment opportunities of the area but of the state and nation as well. Such determination should be made in consultation with representatives of labor, business, industry, agriculture and other interested groups.

(11) The initiative for the establishment of new community colleges should come from the localities to be served, as a response to demonstrated educational needs of an area. However, these localities must not only be willing to assume the responsibility for the institutions but must be able to provide resources needed for an adequate educational and service program.

(12) The governing board of the community college should be charged with the policy-making function. With respect to educational programming, the governing board shall:

(a) Identify educational needs of the district; and

(b) Bring together the resources necessary to meet the needs.

(14) The state should maintain a policy of substantial state participation in community college building costs and the maintenance of an adequate level of state support for operation. However, no state funds should be appropriated for buildings such as dormitories or athletic facilities for spectator sports. The district should provide a substantial portion of the funds for capital improvement as well as for operation of a community college.

(15) State appropriations for community colleges shall be made separately from those for other segments of education.

(16) The formula for the distribution of funds for operating costs should reflect the heavier operating costs and capital outlay for certain career and technical education courses. Federal funds received for career and technical education, adult basic education, workforce development or other federal initiatives should be used for those purposes only and be distributed separately from funds appropriated by the state and should be exempted from the computations of the present distribution formula for operating costs.

(17) The cost of education to the individual should be sufficiently low to permit students of low-income families to attend. This is particularly true of tuition costs. However, students should pay an amount sufficient to provide an incentive to profit from the instructional program offered.

(18) Any eligible Oregon resident should have the right to attend a community college even though not residing in a district operating one, subject to the right of the governing board to limit the size of classes and to give preference to students residing in the district. Local school districts and education service districts should have the authority to negotiate the terms and conditions with the governing boards for the enrollment of students residing in such areas.

[1971 c.513 §97; 1993 c.45 §130; 1995 c.67 §2; 2007 c.858 §36; 2009 c.94 §12; 2011 c.637 §122; 2013 c.747 §44]



Section 341.010



Section 341.015 - Guidelines for districts.

[1971 c.233 §§1,2; 1987 c.474 §5; 1995 c.67 §3; 2013 c.747 §187; 2015 c.841 §3]

Note: The amendments to 341.015 by section 3, chapter 841, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 841, Oregon Laws 2015. The text that is effective until July 1, 2016, is set forth for the user’s convenience.
The Higher Education Coordinating Commission shall adopt guidelines for the orderly development and management of community college districts, including guidelines for personnel policy formulation, accounting procedures and student record keeping and privacy procedures.



Section 341.018



Section 341.019 - Provision of services by district; rules; local advisory committees.

(a) Directly by formation of a community college district; or

(b) Indirectly by contract with an existing community college district.

(2) The Office of Community Colleges and Workforce Development shall fix responsibility for serving each area that is not within a community college district. Where feasible, each area shall be a whole county or a group of counties or that part of a county not already in a community college district.

(3) In order to obtain the services described in subsection (1)(b) of this section, residents of a nondistrict area must indicate their interest in receiving services by requesting formation of a local advisory committee and seeking the advice and counsel of the Office of Community Colleges and Workforce Development.

(4) The Higher Education Coordinating Commission by rule shall establish standards for the Office of Community Colleges and Workforce Development to use determining when there is sufficient interest among the residents of a nondistrict area to warrant appointment of a local advisory committee.

(5) When the Office of Community Colleges and Workforce Development has made the determination under subsection (4) of this section, the office and the interested residents of the nondistrict area shall apply jointly to the governing body of the county for the appointment of a local advisory committee.

(6) Upon application, the governing body of the county shall appoint a local advisory committee and shall ensure that the committee is broadly representative of the nondistrict area.

(7) If the nondistrict area involves two or more counties, the governing body of each county shall appoint members to the local advisory committee in proportion to the number of county residents within the nondistrict area.

(8) The governing body of a county making appointments under subsection (6) or (7) of this section shall not be obligated to fund any part of the budget described in ORS 341.021 (3).

(9) The duties of the local advisory committee shall include, but need not be limited to, advising the officials of the community college district serving the nondistrict area on the educational needs of the area.

(10) As used in ORS 341.019 to 341.022, "community college district" includes a community college service district.

[1987 c.191 §2; 1991 c.757 §3; 2013 c.747 §45; 2015 c.366 §13]



Section 341.020



Section 341.021 - Provision of service outside districts.

(2) The responsibilities of the host community college district shall include:

(a) Preparing a written agreement for services to be provided to nondistrict areas using a format specified by the office; and

(b) Acting as the fiscal agent for agreements including establishing tuition and fees for services offered under terms of an agreement.

(3) Agreements between the community college district and nondistrict entities as listed in ORS 341.315 shall include an annual budget setting forth both revenue and expenditures. The budget shall be based upon the following conditions:

(a) Subject to ORS 341.022, eligible full-time equivalent student enrollment produced under the agreement may be claimed for state reimbursement purposes by the community college district. Such reimbursement shall come from the Community College Support Fund established in ORS 341.620 and shall be distributed as directed in ORS 341.626 and the rules of the Higher Education Coordinating Commission.

(b) A share of the budget shall be provided by those individuals or agencies receiving service under this agreement as specified by rule of the commission adopted under ORS 341.024 (3).

(4) Agreements developed under this section shall be wholly supported by Community College Support Fund reimbursement, nondistrict student tuition and nondistrict resources.

[1987 c.191 §3; 1991 c.757 §4; 1995 c.67 §4; 2013 c.747 §46; 2015 c.366 §14]



Section 341.022 - Maximum reimbursable enrollments in nondistrict areas.

[1987 c.191 §4]



Section 341.023



Section 341.024 - Rules.

(1) Standards for accepting proposals for service;

(2) Procedures providing the form of agreements and for recording them;

(3) Standards for cash and in-kind contributions by nondistrict areas;

(4) Standards as required by ORS 341.019 (4); and

(5) Other rules necessary to implement ORS 341.019 to 341.024.

[1987 c.191 §6; 2013 c.747 §47]



Section 341.025 - Petition for formation of district.

(2) The petition must be substantially in the form established by the commission, which shall furnish the petition form. The petition:

(a) Must contain the minimum number of signatures fixed by the commission of 500, or 10 percent of the electors registered in each county or part of a county within the designated territory, whichever is the lesser;

(b) Must designate the boundaries of the territory to be included in the proposed district, which may include all or part of the territory lying within the boundaries of a school district and may be located in more than one county;

(c) Must request that the territory be organized into a district;

(d) May specify or reserve the right to specify the location for the proposed community college or may request the commission to determine the location;

(e) Must specify the method of nomination and election of the board of education of the proposed district from among the methods described in ORS 341.327; and

(f) Must contain any other information required by rules of the commission.

[Formerly 341.710; 1967 c.465 §5; 1969 c.220 §1; 1969 c.673 §1; 1971 c.513 §73; 1983 c.83 §71; 1983 c.350 §194; 1989 c.261 §1; 1995 c.67 §5; 2013 c.747 §48]



Section 341.030



Section 341.035



Section 341.037



Section 341.039 - Formation of community college service district; method to change to community college district.

(2) If formed, a community college service district shall in all respects be governed by the laws applicable to community college districts with the following exceptions:

(a) Notwithstanding ORS 341.675, community college service districts formed on or after July 1, 1997, may not incur bonded indebtedness for any purpose. This limitation shall not be construed to prohibit lease-purchase arrangements or other lawful forms of capital financing. A community college service district may hold and own buildings and grounds acquired through gifts or financing methods authorized by this section.

(b) The board of education for a community college service district shall annually review the programs and services of the service district. This review shall have as its purpose a determination of which services can most effectively and economically be delivered directly and which services can best be delivered through contracting arrangements. The direct hiring of faculty and staff is expressly permitted.

(3) After having been in operation for at least three years, a community college service district may submit to the electors of the district the question of whether the district shall operate as a community college district.

(4) Prior to submitting the question to the electors, the community college service district must have been in operation for three years, and must have secured the approval of the Higher Education Coordinating Commission to hold the election. Before granting approval, the commission must find:

(a) The service district has acquired stability as demonstrated by a continuity of management, regularly adopted policies and procedures and adequate financial resources; and

(b) The service district has adopted a sound comprehensive plan that sets out the district’s instructional and capital plans for five years.

[1989 c.261 §3; 1997 c.249 §102; 1997 c.271 §1; 1999 c.21 §67; 1999 c.211 §1; 2013 c.747 §49; 2015 c.366 §15]

Note: 341.039 was added to and made a part of ORS chapter 341 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 341.040



Section 341.041 - Conversion of certain community college service districts to community college districts.

[2001 c.168 §2]



Section 341.045 - Feasibility study; hearing.

(a) Educational needs of the area.

(b) Potential enrollment levels.

(c) The rate of operating taxes that is required to meet the local share of operating and capital expenses and that would, if adopted, be the district’s permanent rate limit for operating taxes, including whether the proposed rate bears a reasonable relationship to the permanent rate limit of operating community college districts of similar size and circumstance to the proposed new district. If the proposed rate is substantially below the rate of similar operating districts, the feasibility study shall explicitly detail how the proposed new district intends to provide a comprehensive community college program.

(d) Relationship of the proposed district to the overall plan for all education in the state.

(e) Boundaries of the proposed district.

(f) The appropriateness of the proposed name of the community college district or the community college, if a name is proposed, in order to determine that the proposed name is not misleading, confusing or grossly inappropriate.

(2) Upon completion of the study, the commission shall set a date for a public hearing on the petition and study and shall give notice of the hearing in the manner provided in ORS 341.357.

(3) The notice of hearing shall state:

(a) A study has been conducted on a proposed district.

(b) The boundaries of the proposed district.

(c) Whether the proposed community college district specifies providing its courses through contract with agencies authorized to enter into such contracts.

(d) The time and place set for the hearing on the petition.

[Formerly 347.730; 1967 c.465 §1; 1969 c.673 §2; 1971 c.513 §74; 1991 c.397 §1; 1997 c.541 §378; 2013 c.747 §50]



Section 341.050



Section 341.055 - Hearing; alteration of proposed boundaries.

(2) If the commission concludes that any territory has been improperly included or omitted from the proposed community college district and that electors within the included or omitted territory have not appeared at the hearing, the commission shall continue further hearing on the study and shall order notice given to the nonappearing electors requiring them to appear and show cause why their territory should not be excluded or included in the proposed district. The notice shall be given either in the same manner as notice of the original hearing was given or by personal service on each nonappearing elector. If notice is given by personal service, such service shall be made at least 10 days prior to the date fixed for the hearing.

[Formerly 341.740; 1967 c.465 §2; 1969 c.673 §3; 2013 c.747 §51]



Section 341.060



Section 341.065 - Dismissal of petition.

[1965 c.238 §2; 1967 c.465 §3; 1969 c.673 §4; 1991 c.397 §2; 2013 c.747 §52]



Section 341.070



Section 341.075



Section 341.076 - Commission recommendation to legislature; appeal; revision of recommendation; hearing; effect of legislative action.

(2) If an appeal is filed, the recommendation becomes final on the date the recommendation is affirmed by the court. However, if the recommendation is not affirmed, the commission may not submit its recommendation to the Legislative Assembly but may reconsider the conclusions of the study conducted under ORS 341.045 and if the commission revises those conclusions, the commission may set a date for a new hearing.

(3) Upon receipt of the final recommendation, the Legislative Assembly shall approve or disapprove the recommendation. If the recommendation is approved, an election under ORS 341.085 shall be held. If the recommendation is disapproved, the commission may revise its recommendation and resubmit a final recommendation to the Legislative Assembly but not sooner than 60 days after the action of disapproval was taken.

[1969 c.673 §6 (enacted in lieu of 341.075); 1971 c.513 §75; 1977 c.827 §1; 2003 c.574 §1; 2013 c.747 §53]



Section 341.080



Section 341.085 - Election for formation of district.

(2) ORS chapter 255 and ORS 250.035 and 250.036 govern the notice and conduct of an election under this section. The commission shall be the district elections authority for an election conducted under this section. Notwithstanding ORS 255.305, the commission shall pay the expenses incurred for the election.

(3) An elector registered in a precinct or in the portion of a precinct which is located within the boundaries of the proposed district may vote on any matter arising at the election under subsection (1) of this section.

[Formerly 341.760; 1967 c.605 §18; 1969 c.673 §9; 1971 c.513 §76; 1973 c.796 §51a; 1983 c.83 §72; 1983 c.350 §195; 1987 c.267 §77; 1995 c.67 §6; 1995 c.79 §184; 1995 c.712 §108; 1997 c.541 §379; 2001 c.114 §50; 2013 c.747 §54]



Section 341.095 - Questions included in election.

(2) In preparing its first budget, the board of the district shall provide for the repayment of the indebtedness incurred for organizational expenses under subsection (1) of this section.

[1965 c.129 §2; 1969 c.673 §10; 1971 c.513 §77; 1995 c.67 §7; 1997 c.541 §380; 2013 c.747 §55]



Section 341.102 - Payment of formation election expenses.

[1969 c.673 §8; 1995 c.67 §8; 1995 c.357 §3a; 1997 c.249 §103; 1999 c.1027 §7; 2001 c.104 §115; 2003 c.574 §2; 2015 c.366 §16]



Section 341.105 - List of electors.

[Formerly 341.770; 1969 c.673 §11; 1971 c.513 §78; 1973 c.796 §51b; 1983 c.83 §73; 1983 c.350 §196; 1995 c.67 §9; 2013 c.747 §56; 2015 c.366 §17]



Section 341.115 - Effect of election results.

(a) Shall proclaim the commission’s determination from the election results that a community college district has been formed; and

(b) Shall furnish any affected county assessor with a copy of the proclamation.

(2) If the location of the community college or zone boundaries are specified on the ballot, and the vote favors formation, the commission shall include such location and boundaries in its proclamation.

(3) If the vote is in favor of the formation of a community college district but opposed to a permanent rate limit at the rate submitted, the district shall not be formed.

[Formerly 341.780; 1969 c.673 §13; 1983 c.350 §197; 1995 c.67 §10; 1997 c.541 §381; 2013 c.747 §178]



Section 341.125 - First board.

(2) Seven members shall be elected to the first board, to serve terms of four and two years respectively in accordance with the number of votes each receives with the three members receiving the largest number of votes serving the four-year terms. The terms of office of the members of the first board shall be computed from the date of June 30 subsequent to the date of their election, but the members shall take office immediately following the election. If for any reason a district is not formed, the election of board members for that proposed district is void.

(3) If the district has been zoned, the commission shall designate the positions to be nominated or elected by zone and shall specify the length of the term to be served by each member of the first board elected by zone.

(4) If the election is at large, the length of the term of office of members of the first board elected shall be determined in accordance with the number of votes each receives in the election. Those receiving the highest number of votes may serve the four-year terms, subject to any term designations made by the commission under subsection (3) of this section.

[Formerly 341.800; 1971 c.513 §79; 1973 c.796 §52; 1983 c.83 §74; 1995 c.258 §8; 2013 c.747 §57]



Section 341.135



Section 341.155



Section 341.165



Section 341.175 - Adjustment of zone boundaries.

[Formerly 341.916; 1969 c.220 §3; 1971 c.513 §28; 1983 c.350 §199]



Section 341.185 - Review of zone boundaries.

[1971 c.513 §29; 1983 c.350 §200]



Section 341.195



Section 341.205



Section 341.210



Section 341.215



Section 341.220



Section 341.225



Section 341.230



Section 341.235



Section 341.240



Section 341.245



Section 341.250



Section 341.255



Section 341.275 - Community college district board; qualifications.

(2) No person who is an employee of the community college district shall be eligible to serve as a member of the board for the district by which the employee is employed.

[Formerly 341.790; 1967 c.605 §19; 1969 c.220 §6; 1971 c.513 §26; 1981 c.114 §1; 1983 c.350 §201]



Section 341.280



Section 341.282



Section 341.283 - Organization; meetings; quorum; rules; journal; expenses.

(2) The board shall provide for the time and place of its regular meetings, at any of which it may adjourn to the next succeeding regular meeting or to some specified time prior thereto. Special meetings shall be convened by order of the chairperson of the board or upon the request of four board members at least 24 hours before such meeting is to be held, or by common consent of the board members. Notice of any special meeting shall be given to the members pursuant to bylaws of the board.

(3) A majority of the board members shall constitute a quorum. The affirmative vote of the majority of members of the board is required to transact any business.

(4) The board shall adopt rules for the government of the conduct of its members and its proceedings. The board shall keep a journal and, on the call of any one of its members, shall cause the yeas and nays to be taken and entered upon its journal upon any question before it.

(5) Any duty imposed upon the board as a body shall be performed at a regular or special meeting and shall be made a matter of record. The consent to any particular measure obtained from individual board members when the board is not in session shall not be an act of the board and shall not be binding upon the district.

(6) Members of the board shall receive no compensation for their services, but they shall be allowed the actual and necessary expenses incurred by them in the performance of their duties.

[1971 c.513 §2; 1973 c.725 §2; 1995 c.67 §12]



Section 341.285



Section 341.287 - Status; official title of board.

(2) The members of the board of a district in their official capacity shall be known as the board of education of the community college district.

[1971 c.513 §3]



Section 341.290 - General powers; rules.

(1) Subject to ORS chapters 238 and 238A, employ administrative officers, professional personnel and other employees, define their duties, terms and conditions of employment and prescribe compensation therefor, pursuant to ORS 243.650 to 243.782.

(2) Enact rules for the government of the community college, including professional personnel and other employees and students of the community college.

(3) Prescribe the educational program.

(4) Control use of and access to the grounds, buildings, books, equipment and other property of the district.

(5) Acquire, receive, hold, control, convey, sell, manage, operate, lease, lease-purchase, lend, invest, improve and develop any and all property of whatever nature given to or appropriated for the use, support or benefit of any activity under the control of the board, according to the terms and conditions of the gift or appropriation.

(6) Purchase real property upon a contractual basis when the period of time allowed for payment under the contract does not exceed 30 years.

(7) Fix standards of admission to the community college, prescribe and collect tuition for admission to the community college, including fixing different tuition rates for students who reside in the district, students who do not reside in the district but are residents of the state and students who do not reside in the state.

(8) Prescribe and collect fees and expend funds so raised for special programs and services for the students and for programs for the cultural and physical development of the students.

(9) Provide and disseminate to the public information relating to the program, operation and finances of the community college.

(10) Establish or contract for advisory and consultant services.

(11) Take, hold and dispose of mortgages on real and personal property acquired by way of gift or arising out of transactions entered into in accordance with the powers, duties and authority of the board and institute, maintain and participate in suits and actions and other judicial proceedings in the name of the district for the foreclosure of the mortgages.

(12) Maintain programs, services and facilities, and, in connection therewith, cooperate and enter into agreements with any person or public or private agency.

(13) Provide student services including health, guidance, counseling and placement services, and contract therefor.

(14) Join appropriate associations and pay any required dues therefor from resources of the district.

(15) Apply for federal funds and accept and enter into any contracts or agreements for the receipt of the funds from the federal government or its agencies for educational purposes.

(16) Exercise any other power, duty or responsibility necessary to carry out the functions under this section or required by law.

(17) Prescribe rules for the use and access to public records of the district that are consistent with ORS 192.420, and education records of students under applicable state and federal law and rules of the commission. Whenever a student has attained 18 years of age or is attending an institution of post-secondary education, the permission or consent required of and the rights accorded to a parent of the student regarding education records shall thereafter be required of and accorded to only the student. However, faculty records relating to matters such as conduct, personal and academic evaluations, disciplinary actions, if any, and other personal matters shall not be made available to public inspection for any purpose except with the consent of the person who is the subject of the record or upon order of a court of competent jurisdiction.

(18) Enter into contracts for the receipt of cash or property, or both, and establish charitable gift annuities pursuant to ORS 731.038; and, commit, appropriate, authorize and budget for the payment of or other disposition of general funds to pay, in whole or in part, sums due under an agreement for a charitable gift annuity, and to provide the necessary funding for reserves or other trust funds pursuant to ORS 731.038.

(19) Encourage gifts to the district by faithfully devoting the proceeds of the gifts to the district purposes for which intended.

(20) Build, furnish, equip, repair, lease, purchase and raze facilities; and locate, buy and acquire lands for all district purposes. Financing may be by any prudent method including but not limited to loans, contract purchase or lease. Leases authorized by this section include lease-purchase agreements under which the district may acquire ownership of the leased property at a nominal price. The financing agreements may be for a term of up to 30 years except for lease arrangements which may be for a term of up to 50 years.

(21) Participate in an educational consortium with public and private institutions that offer upper division and graduate instruction. Community colleges engaged in consortiums may expend money, provide facilities and assign staff to assist those institutions offering upper division and graduate instruction.

(22) Enter into contracts of insurance or medical and hospital service contracts or may operate a self-insurance program as provided in ORS 341.312.

[1971 c.513 §4; 1973 c.536 §34; 1981 c.137 §1; 1983 c.182 §1; 1985 c.455 §1; 1989 c.191 §1; 1989 c.341 §1; 1993 c.806 §6; 1995 c.79 §185; 1999 c.502 §1; 2003 c.733 §74; 2005 c.31 §5; 2013 c.747 §58]



Section 341.295



Section 341.300 - Traffic control; conditions on parking privileges; rules; penalty.

(2) The regulations adopted pursuant to subsection (1) of this section may be enforced administratively under procedures adopted by the board. Administrative and disciplinary sanctions may be imposed upon students, faculty, and staff for violation of the regulations. The board may establish hearing procedures for the determination of controversies in connection with imposition of penalties.

(3) Upon agreement between the board and a city or county in which all or part of the community college campus is located, proceedings to enforce regulations adopted pursuant to subsection (1) of this section shall be brought in the name of the city or county enforcing the regulation in the circuit, justice or municipal court in the county in which the violation occurred.

(4) The regulations adopted pursuant to subsection (1) of this section may also be enforced by the impoundment of vehicles, and a reasonable fee may be enacted for the cost of impoundment and storage, if any, prior to the release of the vehicles to their owners.

(5) Every peace officer acting within the jurisdictional authority of a governmental unit of the place where the violation occurs shall enforce the regulations adopted by the board under subsection (1) of this section if an agreement has been entered into pursuant to subsection (3) of this section. The board, for the purpose of enforcing its regulations governing traffic control, may appoint peace officers who shall have the same authority as other peace officers as defined in ORS 133.005.

(6) Issuance of traffic citations to enforce the regulations adopted by the board under subsection (1) of this section shall conform to the requirements of ORS chapter 153. However, in proceedings brought to enforce parking regulations, it shall be sufficient to charge the defendant by an unsworn written notice in accordance with the provisions of ORS 221.333.

(7) Violation of any regulation adopted by the board pursuant to subsection (1) of this section and enforced pursuant to subsection (3) of this section is a Class A misdemeanor.

[1971 c.513 §5; 1973 c.836 §346; 1981 c.35 §1; 1993 c.221 §2; 1997 c.801 §151; 1999 c.1051 §133; 2011 c.597 §184]



Section 341.305 - Tax levy.

[Formerly 341.900; 1993 c.45 §132; 1997 c.541 §382; 1999 c.59 §88]



Section 341.308 - Authority to certify operating taxes.

[1969 c.673 §12; 1995 c.67 §13; 1997 c.541 §383]



Section 341.309 - Establishment of interstate taxing authority.

[1997 c.521 §4]

Note: 341.309 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 341.310

[Renumbered 332.810]



Section 341.311 - Eminent domain.

[1971 c.513 §6]



Section 341.312 - Self-insurance program.

(2) A board may operate a self-insurance program under this section for liability covering all activities of the community college district and for health insurance benefits for students engaging in athletic contests or in traffic patrols, and may pay the necessary premiums thereon.

(3) Failure to operate a self-insurance program shall in no case be construed as negligence or lack of diligence on the part of the board or the members thereof.

[1999 c.502 §3]



Section 341.315 - Contract for educational services.

[Formerly 341.825; 1987 c.204 §1; 1995 c.67 §14; 2013 c.747 §59]



Section 341.317 - Educational services to inmates at correctional institutions; reimbursement.

(2) The commission shall review and approve services to correctional institutions at least once biennially.

(3) The enrollment limitation, as provided by ORS 341.022, does not apply to persons receiving services under this section.

(4) Reimbursement from the Community College Support Fund established in ORS 341.620 may not be made available to community colleges for delivering educational services to inmates confined in federal prisons. Neither shall local property taxes be used to support the services. A host community college shall support the services through a contractual arrangement with the federal government.

[1987 c.204 §3; 1989 c.256 §1; 1995 c.67 §15; 2013 c.747 §60]



Section 341.319 - Intellectual property.

(2) A board may manage, develop or dispose of by assignment, sale, lease, license or other action deemed advisable by the board, property acquired under subsection (1) of this section, and may contract with any person or agency, board, commission or department of this or any other state or with the federal government regarding the management, development or disposition thereof. The board may make gratuitous assignments of such property to any trust or fund, the sole beneficiary of which is the district or any of the institutions or activities under its control, subject to the share, if any, agreed to be paid to the assignor. The board may reassign such property to the inventor, author or discoverer.

(3) A board may determine the terms and conditions of any transaction authorized by this section and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate such information in appropriate research and industrial circles.

(4) Moneys received by the board as a result of ownership or management of property acquired under this section or of transactions regarding such property shall be credited to a special fund which shall only be applied to payment of the agreed share, if any, to assignors, the remainder, if any, may be used for general expenses of the college.

[1971 c.513 §7]



Section 341.320

[Renumbered 332.820 and then 341.195 (1), (2)]



Section 341.321 - Reserve fund; establishment and termination procedures.

[1975 c.770 §25; 1995 c.67 §16]



Section 341.325



Section 341.326 - Qualification.

(2) A person shall be qualified to be a candidate for election to the board if the person is an elector who resides in the district. If the district is zoned and the position sought is one elected or nominated by zone, the person also must reside in the zone from which the person is nominated.

(3) Members of a board shall be nominated and elected at large or by zones according to a method described in ORS 341.327 and determined under ORS 341.025 or 341.331.

(4) A board member must qualify for office by taking an oath of office.

[Formerly 341.333]



Section 341.327 - Mode of election of board.

(a) Elected by electors of zones as nearly equal in population as possible according to the latest federal census.

(b) Elected at large by position number by the electors of the district.

(2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large may be nominated by electors of zones or by electors of the district, as determined under subsection (3) of this section.

(3) Where the method selected under subsection (2) of this section includes a combination of nomination of candidates from and by zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition submitted under ORS 341.025 or under ORS 341.331.

[Formerly 341.280]



Section 341.329



Section 341.330

[Renumbered 332.830]



Section 341.331 - Change in method of nominating and electing board.

(2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

(3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements shall apply:

(a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

(b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

(A) Shall specify the method of nomination and election of board members from among the methods described in ORS 341.327. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

(B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

(c) The order calling the election shall contain a map and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

(4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

(5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

(6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

(7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot.

[Formerly 341.165; 1995 c.79 §186; 1995 c.534 §15]



Section 341.333



Section 341.335 - Vacancy; filling of vacancy; term of appointed member.

(a) The incumbent has died or resigned.

(b) The incumbent has been removed or recalled from office or the election of the incumbent thereto has been declared void by the judgment of a court.

(c) The incumbent has ceased to be a resident of the district from which the incumbent was nominated or elected.

(d) The incumbent has ceased to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause or unless excused by the chairperson of the board.

(2) A board member who is nominated or elected by zone and who changes permanent residence from one zone of a district to another zone or who by a change in zone boundaries no longer resides in the zone of nomination or election is entitled to continue to serve as board member until June 30 following the next regular district election at which a successor shall be elected by the electors to serve for the remainder of the unexpired term, if any. The successor shall take office July 1 next following the election.

(3) When a vacancy is declared under subsection (1) of this section, the remaining board members shall meet and appoint a person to fill the vacancy from any of the electors of the district if the position is one filled by both nomination and election at-large, and otherwise from any of the electors of the zone from which the vacancy occurs.

(4) If the offices of a majority of the board members are vacant at the same time, the governing body of the principal county shall appoint persons to fill the vacancies from any of the electors of the district if the positions are filled by both nomination and election at-large, and otherwise from any of the electors of the zone from which the vacancy occurs.

(5) The period of service of a board member appointed under subsection (3) or (4) of this section commences upon appointment and expires June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office on July 1.

[1971 c.513 §27; 1975 c.647 §31; 1977 c.149 §5; 1983 c.350 §203; 2003 c.576 §436]



Section 341.339 - Position numbers required for at-large positions.

(2) This section applies to any district that elects any board member to an at-large position.

[1971 c.513 §30; 1983 c.350 §204]



Section 341.340

[Renumbered 332.840 and then 341.215]



Section 341.341 - Assigning position numbers.

[1971 c.513 §31]



Section 341.345



Section 341.347



Section 341.349



Section 341.351



Section 341.355



Section 341.356 - Election laws applicable.

(a) The nomination and election of board members.

(b) The conduct of district elections.

(2) The electors of a community college district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

(3) ORS 249.865 to 249.877 govern the recall of board members.

[1983 c.350 §206]



Section 341.357 - Publication of notices.

(2) Whenever notice is required, the board shall cause the notice to be published in one or more of the newspapers published in the district and having a general circulation in the district. If no newspaper is published in the district, the notice shall be published in some newspaper designated by the board and having circulation throughout the district. The notice shall be published in at least two issues of each designated newspaper.

(3) The board may also cause broadcasting of any notice required to be published in the manner provided in ORS 193.310 to 193.360.

(4) The board shall cause the time and place of publishing each of the notices required by subsection (1) of this section and the content of such notices to be recorded in the minutes of the board.

[1971 c.513 §11; 1973 c.796 §56; 1983 c.350 §207; 2015 c.841 §4]

Note: The amendments to 341.357 by section 4, chapter 841, Oregon Laws 2015, take effect July 1, 2016. See section 5, chapter 841, Oregon Laws 2015. The text that is effective until July 1, 2016, is set forth for the user’s convenience.
(1) Except as provided by ORS chapter 255 and ORS 294.448 (Local Budget Law), notice of community college district organization and merger, community college district budgets and community college district purchasing shall be given only as provided in this section.

(2) Whenever notice is required, the board shall cause the notice to be published in one or more of the newspapers published in the district and having a general circulation in the district. If no newspaper is published in the district, the notice shall be published in some newspaper designated by the board and having circulation throughout the district. The notice shall be published in at least two issues of each designated newspaper.

(3) The board may also cause broadcasting of any notice required to be published in the manner provided in ORS 193.310 to 193.360.

(4) The board shall cause the time and place of publishing each of the notices required by subsection (1) of this section and the content of such notices to be recorded in the minutes of the board.



Section 341.359



Section 341.361



Section 341.363



Section 341.365



Section 341.367



Section 341.369 - Special elections.

[1971 c.513 §17; 1973 c.796 §57; 1983 c.350 §208]



Section 341.371 - Board resolution required to submit question to electors.

[1971 c.513 §18; 1974 c.45 §7; 1983 c.350 §209]



Section 341.373



Section 341.375



Section 341.377



Section 341.379 - Eligibility of electors following certain events.

[1971 c.513 §22; 1983 c.83 §77]



Section 341.405 - Establishment of community college.

[Formerly 341.520; 1967 c.465 §4; 2013 c.747 §61]



Section 341.415 - Official name of college.

[1965 c.19 §1; 1971 c.513 §88]



Section 341.420 - Procedure for name changes for district or college.

(b) If the proposed name is approved by the commission, notice of the hearing shall be given as provided in ORS 341.357. The proposed change shall take effect 21 days after the final adjournment of the public hearing unless a remonstrance is filed under subsection (2) of this section.

(2) If a remonstrance to the proposed name change is filed with the district board within 20 days after the final adjournment of the public hearing under subsection (1) of this section, the district board must submit the question of the proposed name change to the electors of the district unless the board rescinds its resolution. The remonstrance must be signed by at least five percent or at least 50, whichever is less, of the electors of the district. The proposed name change shall be submitted to the electors at the regular school election next following adoption of the resolution.

(3) If the majority of votes cast at the election favor the change, it shall take effect upon the canvass and return of the vote. If the majority of votes cast oppose the change, it shall not take effect.

[1971 c.513 §94; 1991 c.397 §3; 2013 c.747 §179]



Section 341.425



Section 341.430 - Transfer Student Bill of Rights and Responsibilities; standards for applying community college credits toward baccalaureate degrees; annual report.

(a) "Associate transfer degree" means an associate degree that is awarded by a community college and that is intended to allow a student to apply the credits earned for the degree toward a baccalaureate degree.

(b) "Community college" means a community college operated under ORS chapter 341.

(c) "Public university" means a public university listed in ORS 352.002.

(d) "Transfer program" means a one-year program that is designed to allow a student to apply the credits earned through the program toward a baccalaureate degree.

(2) The Higher Education Coordinating Commission shall develop standards related to the ability of students to apply credits earned through courses of study at community colleges to baccalaureate degrees awarded by public universities. The standards shall be known as the "Transfer Student Bill of Rights and Responsibilities."

(3) The standards developed under this section must include:

(a) Admission standards to public universities for students who have earned an associate transfer degree.

(b) Processes to align requirements for community college courses and public university courses to ensure that credits earned for completion of sufficiently similar courses are fully transferable between all community colleges and public universities.

(c) Processes to minimize the number of credits that students who have earned an associate transfer degree would need to complete prior to receiving various types of baccalaureate degrees at public universities, including identifying majors in baccalaureate degree programs that require more than two years to complete after a student has earned an associate transfer degree.

(d) Processes to minimize the number of credits that students who have completed a transfer program would need to complete prior to receiving various types of baccalaureate degrees at public universities.

(e) Processes by which a community college would award an associate degree to a student upon completion of necessary credits, regardless of whether the student applied to receive the degree or whether the student earned the credits for the degree at a community college or a public university.

(f) Processes to evaluate and make recommendations for the development of associate transfer degrees in specific areas of study, including engineering.

(g) Any other issues identified by the Higher Education Coordinating Commission that relate to courses of study at community colleges and the ability of a student to transfer credits to a community college or a public university, to be admitted to a public university or to earn a degree at a community college or a public university.

(h) Requirements that students must meet in order to benefit from the standards described in paragraphs (a) to (g) of this subsection.

(4) Each community college and public university shall submit annual reports to the Higher Education Coordinating Commission related to:

(a) The number of students who attend a community college and then a public university, or a public university and then a community college.

(b) The number of students who attend one community college and then a different community college.

(c) The number of students who transfer from a community college to a public university and who have an associate transfer degree or have completed a transfer program.

(d) The average number of credits students have when they transfer from a community college to a public university.

(e) The average number of credits students have when they attend one community college and then a different community college.

(f) The average number of credits that a student earning an associate transfer degree completed at a community college.

(g) The average number of credits students who have transferred from a community college to a public university must earn prior to receiving a baccalaureate degree compared to the average number of credits students who did not transfer from a community college must earn prior to receiving a baccalaureate degree.

[2011 c.465 §1; 2012 c.104 §11; 2013 c.1 §35; 2013 c.214 §1; 2015 c.132 §1]

Note: 341.430 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 341.435



Section 341.437



Section 341.440 - Contracts for educational services.

(2) Educational services for which a district operating a community college may contract include services offered by correspondence and services offered electronically or through telecommunications if such services are accredited by a nationally recognized accrediting association.

(3) For purposes of ORS 341.626, costs incurred under subsection (1) of this section shall be considered operating expenses of the district if the contract is approved by the Director of the Office of Community Colleges and Workforce Development.

[1969 c.673 §17; 1987 c.474 §6; 1995 c.67 §18; 1995 c.162 §68; 2009 c.762 §59; 2013 c.1 §36; 2013 c.768 §178; 2015 c.366 §18]



Section 341.445



Section 341.446 - Distribution of community college information to public school students.

(a) The academic programs and services provided by community colleges;

(b) Recommendations for successful completion of community college programs; and

(c) Any other information identified by the office as being necessary to assist students in preparing to succeed in community colleges.

(2) Representatives of the State Board of Education and the Higher Education Coordinating Commission shall regularly meet for the purpose of improving coordination between public secondary schools and community colleges. [2013 c.354 §2; 2015 c.366 §19]

Note: Sections 1 and 2, chapter 159, Oregon Laws 2015, provide:

Sec. 1. Work group to recommend processes and strategies for placing students; report. (1) As part of the regular meetings described in ORS 341.446 (2), the Higher Education Coordinating Commission and the State Board of Education shall oversee a work group jointly convened by the commission and board.

(2) The work group shall consist of representatives from community colleges, public universities listed in ORS 352.002, educators for grades 9 through 12 and students. The work group shall examine and recommend effective processes and strategies for placing students in courses at community colleges, including consideration of whether to use a statewide summative assessment for students who are entering a community college directly after high school.

(3) The commission and board shall jointly submit to the interim legislative committees on education:

(a) A preliminary report based on the work group’s efforts no later than February 1, 2016; and

(b) A final report with recommendations for legislation based on the work group’s efforts no later than September 15, 2016. [2015 c.159 §1]

Sec. 2. Repeal. Section 1 of this 2015 Act is repealed on January 1, 2017.

[2015 c.159 §2]



Section 341.450 - Accelerated college credit programs.

(1) Implementing a dual credit program, a two-plus-two program or another accelerated college credit program and making at least one such program available to each interested school district that is within the boundaries of the community college district.

(2) Collaborating with interested school districts that are within the boundaries of the community college district to facilitate the delivery of a dual credit program, a two-plus-two program or other accelerated college credit program.

[1997 c.521 §2; 2011 c.639 §5; 2013 c.761 §§5,6]



Section 341.455 - Credit for career school courses; transcripting fee.

(2) A community college board may charge a transcripting fee to a student for courses taken at a career school and accepted by the community college under subsection (1) of this section. Such a fee is to be set by the board and is to be consistent with other student fees.

(3) Time spent by students on such courses shall not be considered as clock hours of instruction in determining full-time equivalency for purposes of ORS 341.626.

[1965 c.529 §9; 1975 c.478 §27; 1987 c.474 §8; 1995 c.67 §19; 1995 c.343 §32; 2012 c.104 §40; 2015 c.366 §20]



Section 341.460 - Credit for traffic safety education course not permitted.

[1969 c.623 §4; 1995 c.67 §20; 1999 c.328 §14]



Section 341.463 - Courses in American Sign Language.

[1995 c.687 §2]

Note: 341.463 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 341.465 - Certificates and associate degrees.

(2)(a) The board of a district operating a community college may award training certificates indicating satisfactory completion of noncredit courses and programs.

(b) Prior to offering a new, noncredit course for a training certificate, the board of a district operating a community college must follow procedures established by the commission to ensure that the course meets an occupational employment need and fulfills a regional educational need.

[Formerly 341.580; 2013 c.747 §63; 2015 c.157 §1]



Section 341.475 - Student loan fund.

[Formerly 341.815]



Section 341.478 - Scholarships.

(2) Scholarships shall be awarded on the basis of the student’s:

(a) Demonstrated ability to profit either from career and technical education or from college transfer courses; and

(b) Need for financial assistance.

(3) In addition to the qualifications specified in subsection (2) of this section, the board awarding the scholarship may prescribe qualifications that are of such nature that scholarships awarded under this section will benefit both the student and the people of this state.

[Formerly 341.485]



Section 341.481 - Admission of students.

(2) Districts may also admit persons who are not residents of the district or of the state, including persons who are not citizens of the United States, if such admission is considered suitable.

(3) Upon application of a qualified high school student residing in this state and upon agreement between the district and the school district in which the student resides, the student may be admitted to the community college.

(4) Any district may contract with another district to admit students of either college to the college of the other. [Formerly 341.505]

Note: Section 4, chapter 670, Oregon Laws 2015, provides:

Sec. 4. Identification of policies related to student personal information; report. (1) The Higher Education Coordinating Commission shall work with representatives from community colleges to:

(a) Determine the best method for community colleges to administer the collection of sexual orientation identification data that is voluntarily provided by students, faculty and staff;

(b) Determine the best method for community colleges to implement policies permitting enrolled students to use preferred names on certain college documents; and

(c) Identify potential barriers to carrying out the activities described in paragraphs (a) and (b) of this subsection, including legal issues, cost issues and data system limitations.

(2) The commission shall report its conclusions on the most cost effective and least burdensome methods of carrying out the activities described in subsection (1)(a) and (b) of this section to the interim committees of the Legislative Assembly related to higher education no later than May 31, 2016.

[2015 c.670 §4]



Section 341.484 - Contracts for reimbursement between college districts; effect of high school student’s enrollment on school funding.

(2) By agreement of the contracting districts, the contracts for reimbursement referred to in subsection (1) of this section may provide that payments to the district be based on expenses of the district other than operating expenses. Such payments shall be in addition to the reimbursable amounts referred to in subsection (1) of this section.

(3) If a high school student enrolls in a planned program agreed upon by the school district and the community college during regular school hours, the community college may include the high school student in determining the number of full-time equivalent students for the purposes of ORS 341.626 and other laws governing the distribution of state and federal funds to such colleges. However, the school district in which the high school student resides is not obligated to make any adjustment in its report under ORS 327.133.

[Formerly 341.525]



Section 341.485



Section 341.487 - Admission of nonresident students at resident tuition rate under certain conditions; exchange procedures; rules.

(a) The state in which the student resides agrees to pay and pays its per capita state aid for comparable students in the state to the community college;

(b) The state in which the students reside agrees to permit and permits one-for-one full-time enrollment exchange arrangements that allow an equal number of Oregon residents to be admitted to community colleges or comparable institutions in the state at the same tuition rate assessed against residents of the state and community colleges or comparable institutions in the state in which the students reside agree to admit and admit approved Oregon residents without assessing nonresident tuition; or

(c) The board of the community college determines out-of-state residents are essential to providing the critical mass to offer programs that would otherwise be unavailable to Oregon residents.

(2) The Higher Education Coordinating Commission shall enter into agreements with such other states as are willing to agree to the provisions of this section to establish reimbursement procedures or one-for-one exchange procedures.

(3) In cases described in subsection (1)(a) of this section, the Office of Community Colleges and Workforce Development shall pay from funds available therefor to the state that agrees to pay and does pay its per capita state aid to eligible Oregon community colleges to the credit of the community college or comparable institution educating the Oregon resident an amount equal to the amount that would be available under ORS 341.626 if the Oregon resident were enrolled in a community college in this state. From these same funds, the Office of Community Colleges and Workforce Development shall pay to the Oregon community colleges admitting approved one-for-one exchange students as provided by subsection (1)(b) of this section, from other states, an amount equal to the amount that would be available under ORS 341.626 as if the enrolled one-for-one students were Oregon residents. The Office of Community Colleges and Workforce Development shall not reimburse Oregon community colleges that admit students from other states under subsection (1)(c) of this section.

(4) If a state that has entered into the agreement to pay the per capita state aid to eligible Oregon community colleges as described in subsections (1) and (2) of this section does not make any payment agreed to, the agreement terminates after the affected community college notifies the Higher Education Coordinating Commission of the lack of payment. The termination is effective 30 days after the commission notifies the appropriate agency of the other state that the agreement is terminated if no payment is received by the end of the academic period for which tuition is assessed and no payment is received at that time. The agreement may be reinstated by mutual consent of the parties.

(5) The Higher Education Coordinating Commission shall adopt rules governing attendance in community colleges or comparable institutions in other states for purposes of the reimbursement authorized under subsections (1) and (2) of this section to ensure that Oregon residents shall not be the object of such reimbursement if they can obtain the same education within the state without undue hardship.

[Formerly 341.527; 2015 c.366 §21]



Section 341.492 - Residency for purpose of distribution of state aid.

(2) For purposes of ORS 341.626, and notwithstanding ORS 341.487, students who are residents of Idaho, Washington, California and Nevada and students admitted pursuant to ORS 350.750 shall be considered as residents of Oregon.

[Formerly 341.528]



Section 341.495



Section 341.496 - Admission of members of Armed Forces and specified federal agencies and of spouses and dependent children of members; fee and tuition rate.

(a) "Active member of the Armed Forces of the United States" includes officers and enlisted personnel of the Armed Forces of the United States who:

(A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

(B) Reside in this state while serving as members of the crew of a ship that has an Oregon port or shore establishment as its home port or permanent station; or

(C) Reside in another state or a foreign country and establish Oregon residency by filing Oregon state income taxes no later than 12 months before leaving active duty.

(b) "Armed Forces of the United States" includes:

(A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the United States;

(B) Reserve components of the Army, Navy, Air Force, Marine Corps and Coast Guard of the United States; and

(C) The National Guard of the United States and the Oregon National Guard.

(c) "Dependent children" includes any children of an active member of the Armed Forces of the United States who:

(A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

(B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

(2) Community colleges in Oregon shall admit active members of the Armed Forces of the United States, active members of the commissioned corps of the National Oceanic and Atmospheric Administration and members of the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Army or Navy of the United States, and their spouses and dependent children, in the same manner as Oregon residents who are residents of the community college district and shall assess the same fees and tuition rates.

[Formerly 341.529]



Section 341.499 - Rights of student ordered to active duty; rules.

(a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

(A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

(B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the community college’s practice for completion of incomplete courses; or

(C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

(b) The right to a credit described in ORS 341.502 for all amounts paid for room, board, tuition and fees;

(c) If the student elects to withdraw from the community college, the right to be readmitted and reenrolled at the community college within one year after release from active duty without a requirement of redetermination of admission eligibility; and

(d) The right to continuation of scholarships and grants awarded to the student that were funded by the community college or the Office of Student Access and Completion before the student was ordered to active duty.

(2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the community college may not:

(a) Give the student academic credit for the course from which the student withdraws;

(b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the student’s record; or

(c) Alter the student’s grade point average due to the student’s withdrawal from the course.

(3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

(a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the student’s grade for the course or rank in the student’s class.

(b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

(c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

(4) Boards of education of community college districts shall adopt rules for the administration of this section.

(5) As used in this section, "member of the military" means a person who is a member of:

(a) The Oregon National Guard or the National Guard of any other state or territory; or

(b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States.

[Formerly 341.531]



Section 341.502 - Credit for room, board, tuition and fees for student ordered to active duty; rules.

(A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

(B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

(b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

(c) At the time a student withdraws from a course at a community college or from the community college, the student must elect to claim the credit:

(A) As a credit toward tuition and fees or room and board if the student reenrolls at the community college under ORS 341.499 (1)(c); or

(B) As a monetary payment.

(2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the community college from which the student withdraws.

(3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

(4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the community college that the student died while serving on active duty.

(5) Boards of education of community college districts shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated.

[Formerly 341.532]



Section 341.505



Section 341.506 - Credit for education and training received in Armed Forces.

(2) The board of education of a community college district, in consultation with the Department of Veterans’ Affairs, shall develop methods for informing persons who served in the Armed Forces of the United States about how credit may be received as provided by subsection (1) of this section.

[Formerly 341.533]



Section 341.509 - Tuition waiver for child, spouse or unremarried surviving spouse of service member.

(a) "Child" means a child, adopted child or stepchild of a service member.

(b) "Community college" has the meaning given that term in ORS 341.005.

(c) "Qualified student" means a child, a spouse or an unremarried surviving spouse of a service member.

(d) "Service member" means a person who:

(A) As a member of the Armed Forces of the United States, died on active duty; or

(B) Was a member of the Armed Forces of the United States, was 100 percent disabled as the result of a military service connected disability and died as the result of that disability.

(2) Subject to subsections (3) to (7) of this section, a community college shall waive tuition for a qualified student for courses that may lead to a certificate from a community college or to an associate degree.

(3)(a) The maximum waiver granted under this section is the total number of credit hours that equals two years of full-time attendance at a community college.

(b) Notwithstanding paragraph (a) of this subsection, a waiver may not exceed the total number of credit hours the qualified student needs to graduate with a certificate from a community college or an associate degree.

(4) A waiver may be granted under this section only for credit hours for courses that are offered by a community college and are available for enrollment, regardless of whether the qualified student attends the course and pays tuition.

(5) Except as provided in subsection (7) of this section, a qualified student may receive a waiver under this section if the student:

(a) At the time of application for a waiver, is considered a resident of this state for the purpose of determining tuition to be paid at a community college; and

(b) Has been admitted to a community college for a program leading to a certificate from a community college or an associate degree.

(6) A child who applies for a waiver under this section must be 23 years of age or younger at the time the child applies for the waiver.

(7) A qualified student is not eligible to receive a waiver under this section for any school year in which the student received a Marine Gunnery Sergeant John David Fry Scholarship under section 1002 of the Supplemental Appropriations Act of 2009 (P.L. 111-32).

[2012 c.106 §12]

Note: 341.509 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 341.510



Section 341.515



Section 341.518 - Tuition waiver for students 65 years of age or older; rules.

(a) Space is available in the course for additional students to register after tuition-paying students have registered;

(b) The department in which the course is being taught approves;

(c) The auditing student is registered for eight credits or fewer per term; and

(d) The course is a lower-division collegiate course.

(2) Each community college may charge the student attending under subsection (1) of this section fees associated with the course being audited.

(3) The board of education of a community college district may develop rules for implementation of this section, including rules relating to registration, admission and fees.

[Formerly 341.534]

Note: 341.518 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 341.520



Section 341.522 - Oregon Promise program; tuition waiver for recent graduates who meet criteria; rules; report.

(2) Subject to subsections (5) and (6) of this section, the office shall provide a waiver of tuition for community college courses to a person who meets the criteria described in subsections (3) and (4) of this section. The waiver shall be a grant and limited as provided by subsections (5) and (6) of this section.

(3) A grant shall be awarded under this section to a person who meets the following criteria:

(a) Is enrolled in courses that are:

(A) Offered at a community college in this state; and

(B) Determined by the office, in accordance with rules adopted by the Higher Education Coordinating Commission, to be required for completion of:

(i) A one-year curriculum for students who plan to transfer to another post-secondary institution of education;

(ii) An associate degree; or

(iii) A program in career and technical education;

(b) Has been a resident of this state for at least 12 months prior to enrolling in the courses described in paragraph (a) of this subsection;

(c) Attained the person’s highest level of education in this state prior to:

(A) Receiving a diploma under ORS 329.451;

(B) Receiving a General Educational Development (GED) certificate as provided by ORS 350.175; or

(C) Completing grade 12 in compliance with the requirements of ORS 339.035;

(d) Attained the person’s highest level of education as described in paragraph (c) of this subsection within six months from the date that the person first enrolls in courses described in paragraph (a) of this subsection for the purpose of receiving a grant under this section;

(e) Earned a cumulative grade point average of 2.5 or better in high school or otherwise demonstrated an equivalent academic ability, as determined by the office according to rules adopted by the commission;

(f) Completed and submitted the Free Application for Federal Student Aid for each academic year and accepted all state and federal aid grants available to the person, if eligible to file the application; and

(g) Has not completed either of the following:

(A) More than a total of 90 credit hours, or the equivalent, at a post-secondary institution of education; or

(B) A curriculum, degree or program, as described in paragraph (a)(B) of this subsection.

(4)(a) A person continues to remain eligible to receive a grant under this section if the person, in addition to satisfying the criteria specified in subsection (3) of this section, meets the following criteria:

(A) Maintains a cumulative grade point average of 2.5 or better during each term for which the person has received a grant under this section;

(B) Makes satisfactory progress toward a curriculum, degree or program, as described in subsection (3)(a)(B) of this section, as determined by the office according to rules adopted by the commission; and

(C) Enrolls in courses described in subsection (3)(a) of this section for a sufficient number of credit hours to be considered at least a half-time student each term for at least three terms in each consecutive academic year.

(b) A person who fails to maintain the cumulative grade point average specified in paragraph (a)(A) of this subsection becomes ineligible to receive a grant under this section for the term after which the person fails to maintain the cumulative grade point average, unless the eligibility requirement of paragraph (a)(A) of this subsection is waived by the office according to rules adopted by the commission.

(5)(a) The total amount of a grant awarded under this section shall be based on each term that a person is enrolled in courses described in subsection (3)(a) of this section. After the amount of tuition for the person for the term is reduced by $50, to be paid by the person, and reduced by any amounts received by the person in state and federal aid grants, the person shall be eligible for a grant under this section in an amount that equals:

(A) Except as provided by paragraph (b) of this subsection, not less than the greater of:

(i) $1,000; and

(ii) The person’s actual cost for tuition.

(B) Not more than the lesser of:

(i) The average cost of tuition at a community college in this state, as determined by the office; and

(ii) The person’s actual cost for tuition.

(b) The minimum amount of a grant, as calculated under paragraph (a) of this subsection, may be prorated for a person who is enrolled in courses described in subsection (3)(a) of this section for a sufficient number of credit hours to be considered at least a half-time student but not a full-time student.

(c) The commission may prescribe by rule whether to include fees, and any limitations related to the inclusion of fees, when determining the actual cost of tuition or the average cost of tuition under this subsection.

(6) The total amount in grants awarded under this section by the office may not exceed $10 million per fiscal year, or any lesser amount available to the office for the purpose of this section. The commission may adopt by rule the priority by which grants are awarded, which may allow for preference to be given to persons enrolled in school districts or high schools that meet specified criteria.

(7) The commission shall adopt any rules necessary for the administration of this section, including any requirements related to:

(a) Specifying the form and timelines for submitting an application for a grant under this section;

(b) Determining whether a person is eligible for a grant under this section, including whether the person shall be given priority as allowed under subsection (6) of this section;

(c) Implementing programs or policies that improve the academic success or completion rates for persons who receive a grant under this section;

(d) Prescribing eligibility requirements and grant calculations for persons dually enrolled in a community college and a public university; and

(e) Evaluating the impact of the program established under this section, including any requirements for reporting data needed for evaluations.

(8) No later than December 31 of each even-numbered year, the commission shall submit to an interim legislative committee related to education a report that summarizes the commission’s findings on the impact of the program established under this section. The report shall include:

(a) Student completion rates of curricula, degrees and programs described in subsection (3)(a)(B) of this section;

(b) The amount of federal aid grants received by persons who received a grant under this section;

(c) The financial impact of the program on school districts that had students receive a grant under this section;

(d) The financial impact and the enrollment impact of the program on community colleges and public universities in this state; and

(e) The overall success rate of the program and financial impact of the program.

[2015 c.697 §2]

Note: 341.522 becomes operative July 1, 2016, and first applies to courses enrolled in for the 2016-2017 academic year. See section 3, chapter 697, Oregon Laws 2015.



Section 341.525



Section 341.526 - Grant program for first-generation college-bound students; rules.

(2) Moneys distributed under subsection (1) of this section may be used by a community college, or a foundation of a community college, for services that are designed to increase student enrollment, retention and degree and certificate completion, including counseling programs, college initiatives, advising services and assistance in obtaining financial aid.

(3) The Higher Education Coordinating Commission may adopt rules necessary for the administration of this section, including rules that set standards for awarding grants. The standards shall give priority to community colleges, or foundations of community colleges, that have student enrollment, retention and degree and certificate completion programs with demonstrated support from the private sector, the community and local government.

[2014 c.51 §1; 2015 c.366 §22; 2015 c.825 §1]

Note: 341.526 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 341.527



Section 341.528



Section 341.529



Section 341.530



Section 341.531



Section 341.532



Section 341.533



Section 341.534



Section 341.535 - Qualifications of faculty; appraisal.

(2) Notwithstanding ORS 342.173, community college faculty who provide instruction in cooperation with a school district for academic, career and technical education, school-to-work or other work-related programs under ORS chapter 329 are not required to have teaching licenses. If the faculty member is not a regular full-time employee of the community college, the school district shall follow the instructor appraisal committee procedures adopted by the Teacher Standards and Practices Commission.

(3) Until a community college becomes accredited by the Northwest Commission on Colleges and Universities or its successor, the board shall obtain the approval of the accredited community college with which it contracts for curriculum and instructional services before employing any person to teach transfer courses.

[Formerly 341.600; 1971 c.513 §92; 1983 c.187 §2; 1995 c.67 §24; 2009 c.94 §14; 2013 c.1 §37]



Section 341.540



Section 341.541 - Affirmative action plans, goals when faculty, staff reductions required.

(1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

(2) Elimination of classes due to decreased student enrollment; or

(3) Reduction in courses due to administrative decisions.

[1981 c.814 §3]



Section 341.545



Section 341.547 - Notice of reasonable assurance of continued employment; effect of failure to give notice.

(2) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the community college board. However, the Higher Education Coordinating Commission shall enforce the provisions of subsection (1) of this section.

(3) Faculty members on annual or indefinite tenure, classified staff members on regular status and management service employees are considered to have been given notice for the purposes of this section.

[1985 c.585 §4; 1995 c.67 §25; 2013 c.747 §64]



Section 341.550



Section 341.551 - Optional retirement plan for administrative employees.

(2) An administrative employee may make an election to participate in the optional retirement plan if the community college district that employs the employee is participating in the plan. The election must be made in the following manner:

(a) An administrative employee who is an active member of the Public Employees Retirement System may make an election to participate in the plan within 180 days after the community college district commences participation in the plan, effective on the first day of the month following the election.

(b) An administrative employee who is hired after the community college district commences participation in the plan may make an election to participate in the plan within the first six months of employment, effective on the first day of the month following six full months of employment.

(3) An administrative employee who does not elect to participate in the optional retirement plan remains or becomes a member of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A.

(4) An administrative employee may elect to participate in the optional retirement plan only if at the time the election becomes effective the employee is not concurrently employed in a position with any participating public employer other than the community college district in a position that entitles the employee to membership in the Public Employees Retirement System. Except as provided in subsection (9) of this section, employees who elect to participate in the optional retirement plan are ineligible for active membership in the Public Employees Retirement System for as long as those employees are employed by a community college district that participates in the plan, whether by reason of employment by the district or any other participating public employer.

(5)(a) An administrative employee who elects to participate in the optional retirement plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is not vested shall be considered by the Public Employees Retirement Board to be a terminated member under the provisions of ORS 238.095 as of the effective date of the election, and the amount credited to the member account of the member shall be transferred directly to the optional retirement plan by the Public Employees Retirement Board in the manner provided by subsection (6) of this section.

(b) An administrative employee who elects to participate in the optional retirement plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is vested shall be considered to be an inactive member by the Public Employees Retirement Board and shall retain all the rights, privileges and options under ORS chapter 238 unless the employee makes a written request to the Public Employees Retirement Board for a transfer of the amounts credited to the member account of the member to the optional retirement plan. A request for a transfer must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer all amounts credited to the member account of the member directly to the optional retirement plan and shall terminate all rights, privileges and options of the employee under ORS chapter 238.

(c) An administrative employee who elects to participate in the optional retirement plan and who is not a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective shall be considered to be a terminated member of the pension program by the Public Employees Retirement Board as of the effective date of the election.

(d) An administrative employee who elects to participate in the optional retirement plan and who is a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective shall be considered an inactive member of the pension program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the pension program. If the actuarial equivalent of the employee’s benefit under the pension program at the time that the election becomes effective is $5,000 or less, the employee may make a written request to the Public Employees Retirement Board for a transfer of the employee’s interest under the pension program to the optional retirement plan. The request must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amount determined to be the actuarial equivalent of the employee’s benefit under the pension program directly to the optional retirement plan and shall terminate the membership of the employee in the pension program.

(e) An administrative employee who elects to participate in the optional retirement plan and who is a vested member of the individual account program of the Oregon Public Service Retirement Plan as described in ORS 238A.320 on the date that the election becomes effective shall be considered an inactive member of the individual account program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the individual account program. An administrative employee who elects to participate in the optional retirement plan and who is a member of the individual account program of the Oregon Public Service Retirement Plan may make a written request to the Public Employees Retirement Board that all amounts in the member’s employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, be transferred to the optional retirement plan. The request must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amounts directly to the optional retirement plan and shall terminate the membership of the employee in the individual account program.

(f) Notwithstanding paragraphs (b), (d) and (e) of this subsection, the Public Employees Retirement Board shall not treat any employee as an inactive member under the provisions of this subsection for the purpose of receiving any benefit under ORS chapter 238 or 238A that requires that the employee be separated from all service with participating public employers and with employers who are treated as part of a participating public employer’s controlled group under the federal laws and rules governing the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust.

(6) Any amounts transferred from the Public Employees Retirement Fund under subsection (5) of this section shall be transferred directly to the optional retirement plan by the Public Employees Retirement Board and shall not be made available to the employee.

(7) An employee participating in the optional retirement plan shall contribute monthly an amount equal to the percentage of the employee’s salary that the employee would otherwise have contributed as an employee contribution to the Public Employees Retirement System if the employee had not elected to participate in the optional retirement plan.

(8) A participating community college district shall contribute monthly to the optional retirement plan the percentage of salary for each employee participating in the plan that is equal to the percentage of salary that is required to be made as the employer contribution under ORS 238A.220, less any contributions made by reason of unfunded liabilities. The district may make contributions under this subsection only during periods of time in which the employee would be eligible for membership in the Public Employees Retirement System if the employee had not elected to participate in the optional retirement plan.

(9) An administrative employee who elects to participate in the optional retirement plan may make an election to withdraw from the plan. An employee may make an election under this subsection only once. Upon withdrawing from the plan:

(a) All contributions made to the plan before the effective date of the withdrawal remain credited to the employee;

(b) The employee becomes a member of the Public Employees Retirement System under ORS chapter 238A if the member meets all requirements for membership under ORS chapter 238A; and

(c) The employee is barred from ever again electing to participate in the optional retirement plan.

(10) For the purposes of this section, "administrative employee" means a president, vice president or dean, or a person holding a position that is the equivalent of a president, vice president or dean.

[2005 c.728 §2; 2015 c.366 §23]



Section 341.555



Section 341.560



Section 341.565 - Boundary board; petition, hearings; legislative approval required; effective date of change; filing of change.

(2) A petition shall be in a form prescribed by the commission and must contain the information that the commission requires. The petition shall contain a minimum number of signatures as fixed by the commission.

(3) Before any order changing boundaries of an existing district is entered, the commission shall set dates for a public hearing in the area to be included in the district or excluded from the district by the proposed boundary change and in the case of annexation of new territory in the principal town of the existing district and shall give notice in the manner required in ORS 341.357. At the time set in the notice, the commission or its authorized representative shall conduct a public hearing on the motion or petition and may adjourn the hearing from time to time.

(4) If, upon final hearing, the commission approves the motion or petition or affirms the vote of the electors of the affected territories, the commission shall make an order describing the revised boundaries of the district. The order becomes final when the order is approved by the Legislative Assembly. If the order is not approved, the commission may revise the order and resubmit the order to the Legislative Assembly but not sooner than 60 days after the action of disapproval was taken.

(5) Any division of assets and liabilities required by a change in the boundaries of a district shall be made pursuant to ORS 341.573.

(6) When the boundaries of a district are changed, if the final order of the commission or an election held under ORS 341.569:

(a) Occurs between July 1 and March 31, inclusive, the change takes effect on the June 30 following the final order or election favoring the change.

(b) Occurs between April 1 and June 30, inclusive, the change takes effect on the June 30 of the following year.

(7) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[1971 c.513 §83; 1977 c.827 §2; 1995 c.67 §26; 2001 c.138 §16; 2003 c.574 §3; 2013 c.747 §65]



Section 341.569 - When election on change required.

(a) The commission enters the order to revise the boundaries of a community college district;

(b) A remonstrance is filed with the commission within 20 days after the date on which the hearing under ORS 341.565 is adjourned finally;

(c) The remonstrance is signed by at least five percent of the electors or at least 500 of the electors, whichever is less, in:

(A) An area to be included in the district or excluded from the district by the proposed boundary change; or

(B) The existing community college district; and

(d) The area to be included in the district is not surrounded by the territory of a single community college district.

(2) When necessary under subsection (1) of this section, the question shall be submitted to the electors of the area or district filing a remonstrance or in both if remonstrances meeting the requirements of subsection (1) of this section are filed from both.

(3) If the proposed boundary change is defeated, the same or a substantially similar change may not be considered until at least 12 months have elapsed from the date of the election at which the change was defeated. If the vote is favorable in the area or district from which a remonstrance was filed, the commission shall declare the change effective on the date determined under ORS 341.565.

[1971 c.513 §84; 1983 c.350 §210; 1983 c.740 §107; 2003 c.574 §4; 2013 c.747 §66]



Section 341.570



Section 341.573 - Division of assets and liabilities.

(2) In case of failure to agree within 20 days from the time of such change, the matter shall be decided by a board of arbitrators. The board of arbitrators shall consist of one member appointed by each of the boards of the affected districts and an additional member appointed by the other appointees.

(3) In the event any such board fails to appoint an arbitrator within 30 days, the Higher Education Coordinating Commission shall appoint such arbitrator. In the event the arbitrators selected fail to appoint the additional arbitrator within 30 days after the appointment of the arbitrator last appointed, the commission shall notify the judge senior in service of the circuit court of the principal county. Within 10 days after receiving such notice, the judge shall appoint one additional arbitrator.

(4) Each member of the board of arbitrators shall be entitled to the sum of $100 per day for each day’s service, and necessary expenses, while serving in the official capacity of the member. Expenses thus incurred shall be equally apportioned among the districts concerned.

(5) A party to an arbitration under this section may seek confirmation, vacation, modification or correction of the arbitrator’s decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710.

(6) Assets include all property and moneys belonging to the district at the time of division. Liabilities include all debts for which the respective districts in their corporate capacities are liable at the time of division. In determining the assets, property shall be estimated at its fair value. The assets and liabilities shall be divided between the districts in proportion to the last assessed value of the real and personal property. The district retaining the real property shall pay the other districts concerned such sums as are determined in accordance with the provisions of this section. All funds to be apportioned during the current fiscal year, after such division, shall be made in proportion to the number of persons in each district according to the latest federal census.

[1971 c.513 §85; 1979 c.772 §22; 2003 c.598 §40; 2013 c.747 §67]



Section 341.575 - Liability of annexed or merged territory.

[1971 c.513 §95]



Section 341.577 - Procedure when district annexes new territory that is greater in population than original district.

(2) Program access and facilities for students shall be maintained in the original territory for a period of not less than 20 years while programs and facilities for students are developed in the new territory.

(3)(a) After the approval by the electors of both the original territory and the new territory of the boundary change, the mode of election of board members shall be changed as provided in this subsection. The term of office of a board member shall be four years. Electors of each of the seven zones shall elect a board member.

(b) No later than the 90th day after the boundary change election under ORS 341.579 (1), five zones for the new territory shall be established by the Higher Education Coordinating Commission.

(c) No later than June 30, two zones for the original territory shall be established by the commission before the election of the first director to either zone as provided in this subsection.

(d) Zones shall be established with the boundaries exclusively within the original territory or exclusively within the new territory, and with the zones as nearly equal in population as is feasible according to the latest federal census.

(e) An elector may sign a petition of nomination and may vote only for a candidate from the zone in which the elector resides.

(f) The four-year terms of office pertaining to the five numbered zones of the original territory shall continue until the regularly scheduled June 30 termination date of each expires. A board member shall be nominated and elected in the same numbered zone in the new territory at the regular district election immediately preceding the June 30 date, and the director from that zone shall take office on the July 1 following the date of election.

(g) Board members nominated and elected to office by zone in the original territory, and any person elected or appointed to fill any vacancy in such office, shall continue to hold office until the expiration of the board member’s term.

(h)(A) The two at-large board positions in the original territory shall become the two zoned positions of the original territory after that June 30 on which the last zone of the original territory no longer is in effect.

(B) At that time, the directors in office in the two at-large board positions in the original territory shall each be assigned that zone in which each resides, if both reside in separate zones.

(C) If the two directors reside in the same zone, then that director elected by the greater number of votes between the two directors at large shall hold the board position for the territory of the zone in which the director resided at the date of election, and the other director shall hold the board position of the other zone.

(D) The board members shall continue in office until their respective terms of at-large election expire, provided any vacancy occurring in a board member’s office before the expiration of such term shall be filled until expiration by appointment by the board of a resident of the board member’s zone.

(4) The board shall appoint an advisory committee of seven members, including three from the original territory and three from the new territory. The board shall appoint a seventh, at-large member from a list of persons nominated by the advisory committee. The at-large member shall be the chairperson. The advisory committee members shall be appointed, and may be reappointed, for terms of three years, and the terms shall be staggered so that approximately one-third of the terms of the members end each year. The board shall give deliberative consideration to all recommendations of the advisory committee concerning policy related to district organization, educational services and facilities in regard to both the original territory and the new territory.

(5) Subject to ORS 294.414, members of the advisory committee shall be appointed to the community college district budget committee. The community college district budget committee shall review and recommend budgets established and delineated by territory based on revenues and resources available.

(6) The chief administrative officer of the district shall maintain the administrative office of the district in the original territory.

(7) Collective bargaining shall be maintained uniformly across the original territory and new territory.

(8) After receiving any recommendation of the advisory committee, the board may continue one or more of the provisions of subsections (1) and (3) to (7) of this section in effect for an indefinite period after the expiration of the 10-year period referred to in subsection (1) of this section.

(9) The original territory shall remain liable for the existing debt of the community college district payable from ad valorem property taxes levied specifically for the payment of such indebtedness.

[1995 c.357 §2; 2013 c.747 §68]



Section 341.579 - Vote on proposed boundary change subject to ORS 341.577; commission’s order.

(2) If the proposed boundary change is defeated in either territory, the same or a substantially similar change shall not be considered until at least 12 months have elapsed from the date of the election at which the proposed change was defeated. If the vote is favorable in both the original territory and the new territory, and subject to determination by the commission that there is a legislative appropriation to the Community College Support Fund established in ORS 341.620 to support the new district resulting from the boundary change at a level commensurate with support for other community college districts, then the commission shall declare the change effective on the date determined under ORS 341.565. Implementation of the commission’s order shall take place only if the funds needed to accommodate the impact of annexation on other local education districts are appropriated specifically for that purpose by the Legislative Assembly or allocated by the Emergency Board.

[1995 c.357 §3; 2013 c.747 §69]



Section 341.580



Section 341.590



Section 341.600



Section 341.601 - Definitions.

(1) "District" means the:

(a) Blue Mountain Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter;

(b) Columbia Gorge Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter;

(c) Rogue Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter; and

(d) Southwestern Oregon Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter.

(2) "Service area" means:

(a) For the Blue Mountain Community College District and the Rogue Community College District, a service area established as provided by ORS 341.604.

(b) For the Columbia Gorge Community College District and the Southwestern Oregon Community College District:

(A) The area served by the district when the district first was formed; and

(B) The territory within a county annexed by the district.

[1995 c.357 §4; 1999 c.1027 §5; 2009 c.577 §1]



Section 341.604 - Expansion of district.

(2) If expansion of the Blue Mountain Community College District or the Rogue Community College District is approved by the voters, the Legislative Assembly shall:

(a) For the Blue Mountain Community College District, classify and designate service areas within the district. The boundaries of the service areas shall be coterminous with the boundaries of the counties within the district.

(b) For the Rogue Community College District, initially classify and designate two service areas within the district. The first service area shall be coterminous with the boundaries of Jackson County or such portion thereof as is included in the expanded district approved by the voters. The second service area shall be coterminous with the boundaries of Josephine County.

(3) The district board of the Blue Mountain Community College District or the Rogue Community College District by resolution may designate as additional service areas any territory or territories within the district that are benefited by the acquisition, construction and installation of community college facilities. Each additional service area designated by the district board shall be located entirely within the territory of a service area designated in subsection (2) of this section. In no event shall the district board designate as a service area any portion of the district incorporating territory located within two or more service areas designated in subsection (2) of this section.

(4) The district board may not amend the boundaries of the service areas designated in subsection (2) of this section. The district board may by resolution amend the boundaries of any additional service area designated pursuant to subsection (3) of this section to conform to changes in the community college services provided by the district. However, the boundaries of a service area may not be amended if bonded indebtedness issued pursuant to ORS 341.611 for the benefit of the service area is then outstanding.

[1995 c.357 §5; 1999 c.1027 §6; 2003 c.574 §5; 2009 c.577 §2; 2013 c.721 §5]



Section 341.605



Section 341.608 - Service area financing; bonded indebtedness.

(2) The district may incur bonded indebtedness authorized by this section using the procedures prescribed in ORS chapter 287A for the benefit of the district or a service area or combination of service areas of the district upon satisfaction of the conditions set forth in ORS 341.611 and 341.613.

[1995 c.357 §6; 2009 c.577 §3; 2013 c.721 §1]



Section 341.610



Section 341.611 - Election on bonded indebtedness.

(2) If the bonded indebtedness is for the benefit of the district, all district voters residing within the boundaries of the district are entitled to vote in the election. If the bonded indebtedness is for the benefit of a service area or combination of service areas of the district, only the district voters residing within the boundaries of the affected service area or service areas are entitled to vote in the election.

(3) The district board may order the election on its own motion, or shall order the election if a petition is filed as provided in ORS 341.678 on behalf of the voters of the district or the service area or service areas. The election shall be held in accordance with the provisions of ORS 341.356 to 341.379.

[1995 c.357 §7; 2009 c.577 §4; 2013 c.721 §2]



Section 341.613 - Bonded indebtedness restrictions.

(2) The aggregate amount of bonded indebtedness incurred for the benefit of a district or a service area or combination of service areas, when added to the aggregate amount of other bonded indebtedness payable from ad valorem property taxes levied within the district or the service area or combination of service areas, may not exceed one and one-half percent of the real market value of all taxable property within the district or the affected service area or service areas, computed in accordance with ORS 308.207.

[1995 c.357 §8; 2009 c.577 §5; 2013 c.721 §3]



Section 341.615



Section 341.616 - Levy of direct ad valorem tax to pay bonds.

(2) Funds derived from a tax levy within the district or the service area or service areas specifically for the purpose of paying bonded indebtedness shall be applied solely to the payment of the bonds for which the taxes were levied and may not be applied to the payment of any other indebtedness.

[1995 c.357 §9; 2007 c.783 §134; 2009 c.577 §6; 2013 c.721 §4]



Section 341.618 - Application of ORS 341.675 to 341.715 to bonds.

[1995 c.357 §10]



Section 341.619 - New territory in Blue Mountain and Columbia Gorge Community College Districts not liable for existing debt.

(2) Notwithstanding ORS 341.575, when territory within Hood River County is annexed to the Columbia Gorge Community College District, the new territory shall not become liable for any existing debt of the Columbia Gorge Community College District that resulted from a bond measure that was approved by the people at a general election held prior to January 1, 2001.

[1999 c.1027 §2; 2001 c.836 §1]



Section 341.620 - Community College Support Fund.

[Derived from 1991 c.162 §1; 1995 c.67 §27]



Section 341.625



Section 341.626 - Distribution of state aid; rules.

(2) The rules adopted by the commission shall provide:

(a) No state aid for hobby and recreation classes;

(b) Procedures for proper and accurate record keeping;

(c) Procedures that will ensure reasonable year-to-year stability in the delivery of appropriated moneys to the colleges; and

(d) Procedures to ensure that the full state appropriation is distributed to the colleges.

(3) Upon compliance with the rules adopted by the commission, the director shall, as soon as practicable following the receipt of required reports from the districts, prepare, certify and transmit to the Oregon Department of Administrative Services the names and the amounts due each district. The Oregon Department of Administrative Services shall audit the amounts certified by the director and draw its warrants on the State Treasury payable out of the General Fund to the districts.

[1987 c.474 §10 (enacted in lieu of 341.625); 2013 c.747 §70; 2015 c.366 §24]



Section 341.630



Section 341.635 - Effect on state aid of scholarships and of certain admissions.

(2) The district shall include the high school student attending the community college in determining the number of equivalent full-time students in classes for purposes of ORS 341.626 and other laws governing the distribution of state and federal funds to such colleges.

[Subsection (1) enacted as 1965 c.148 §2; subsection (2) enacted as 1965 c.262 §7; 1971 c.513 §66; 1989 c.258 §1; 1993 c.45 §141; 1995 c.67 §29]



Section 341.645



Section 341.655 - Distribution of federal funds for career and technical education.

(2) Federal moneys received for purposes of reimbursing community college districts for career and technical education programs may be used by the districts to pay approved expenses.

[1965 c.487 §2; 1967 c.433 §7; 1971 c.513 §67; 1987 c.474 §12; 1993 c.45 §§142,143; 2009 c.94 §15; 2015 c.366 §25]



Section 341.660 - Treatment of public library costs in computing state aid.

[1975 c.112 §11]



Section 341.665 - Receipt of funds for apprenticeship programs.

(2) A community college district may submit full-time equivalencies generated by apprenticeship programs to the office for reimbursement from the Community College Support Fund for purposes of ORS 341.626 but may not submit for reimbursement those full-time equivalencies generated through contracts under subsection (1) of this section.

[1979 c.311 §1; 1995 c.67 §30; 2015 c.366 §26]



Section 341.670 - System for reporting finances.

(2) The Office of Community Colleges and Workforce Development shall:

(a) Select the system, which may be an existing system; and

(b) Provide guidelines for implementation of the system.

(3) The system selected by the office shall include uniform identification of:

(a) Funds;

(b) Revenues by source; and

(c) Expenditures by function and object classification, as that term is defined in ORS 294.311.

(4) The office shall place data gathered from the system on the website of the office to ensure timely access to the information by the public.

[2015 c.841 §2]

Note: 341.670 takes effect July 1, 2016. See section 5, chapter 841, Oregon Laws 2015.



Section 341.675 - Authority to incur bonded indebtedness; aggregate amount.

(a) To acquire, construct, reconstruct, improve, repair, equip or furnish a college building or buildings or additions thereto;

(b) To acquire or to improve all property, real and personal, appurtenant thereto or connected therewith, including self-financing facilities;

(c) To fund or refund outstanding indebtedness; and

(d) To provide for the payment of the debt.

(2) The community college district may use the proceeds received from the sale of bonds to pay for any costs incurred by the district in issuing and selling such bonds, including but not limited to, attorney fees and the cost of publishing notices of bond elections, printing such bonds and advertising such bonds for sale.

(3) The aggregate amount of such district bonded indebtedness shall not exceed one and one-half percent (0.015) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

(4) For purposes of any law relating to bonded indebtedness, "community college district" includes a "community college service district."

[1971 c.513 §§37,43; 1991 c.459 §385; 1997 c.271 §2]



Section 341.678 - Election on bonded indebtedness.

(2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall state the amount of the proposed bonded indebtedness and the purposes for which the indebtedness shall be contracted.

[1983 c.350 §212 (enacted in lieu of 341.679); 1993 c.45 §145]



Section 341.679



Section 341.681 - Issuance of bonds.

[1971 c.513 §§40,41,42; 1981 c.94 §29; 1983 c.347 §25; 1983 c.350 §213; 1995 c.67 §31; 2007 c.783 §135]



Section 341.685 - Registration of bonds; disposition of proceeds.

(2) The paying agent and registrar shall hold the proceeds of the sale of all bonds for the community college district subject to the order of the board of the district to be used solely for the purpose for which the bonds were issued. The paying agent and registrar is authorized to deliver the proceeds of the sale of the bonds to the person designated as custodian of the community college district funds under ORS 341.703.

(3) When the bonds have been so executed, registered and delivered, their legality shall not be open to contest by the community college district, or by any person for or on its behalf, for any reason whatever.

[1971 c.513 §44; 1995 c.67 §32; 2007 c.783 §136]



Section 341.690 - Tax levy to meet annual bonded indebtedness; bond sinking fund.

(2) The funds derived from such tax levies shall be retained by the paying agent and registrar without being paid to the district or to any officer thereof, and shall be kept by the paying agent and registrar in a separate fund to be known as and designated "______Community College District Bond Interest and Sinking Fund," which shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of such fund shall be credited thereto and become a part thereof. For failure to retain and account for such funds, as provided in this section, the paying agent and registrar shall be liable upon the official bond of the paying agent and registrar.

(3) The fund shall not be diverted or used for any other purpose; but if a surplus remains after all interest and principal have been paid on all community college district bonds then outstanding and unpaid, the surplus may be transferred to such other fund as the board of the district may direct.

(4) If the tax required by subsection (1) of this section is not levied by the board of the district, the paying agent and registrar shall certify the county share, based on the proportion of the assessed valuation of the community college district located in the county, to the governing body of each county in which territory of the district is located which shall then levy a tax on all taxable property within the county that is in the district sufficient to raise the required amount.

(5) The county assessors shall extend the tax so levied upon the county tax rolls for such district. The county sheriffs shall collect this tax and pay the sums collected into the fund kept by the paying agent and registrar pursuant to subsection (2) of this section.

[1971 c.513 §45; 1995 c.67 §33]



Section 341.693 - Payment of bond principal and interest.

(2) The paying agent and registrar shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem them until the day such bonds or coupons are due.

[1971 c.513 §46; 1995 c.67 §34]



Section 341.695 - Bond redemption procedure.

(2) When any bonds are so redeemed or paid, the paying agent and registrar shall cause the same to be canceled and write across the face thereof "redeemed" and the date of redemption, and shall deliver it to the board of the district, taking its receipt therefor.

[1971 c.513 §47; 1995 c.67 §35]



Section 341.697 - Refunding bonds.

(a) Issue and exchange, for any such indebtedness, its bonds bearing the rate of interest determined by the board pursuant to ORS 287A.300 (1) to (3); or

(b) Issue and sell such bonds and apply the proceeds of such sale in payment of the indebtedness for the payment of which the refunding bonds are proposed to be issued.

(2) Refunding bonds issued under subsection (1) of this section shall in all respects conform to, and be governed, as to their issue, by ORS 341.675 (3) and the provisions of ORS 287A.360 to 287A.380 that are not inconsistent with this section.

(3) The refunding of indebtedness and issuing of bonds for such purpose shall not require an election, but may be done by resolution of the board of the district at any legally called board meeting. The debt limitations imposed by law shall not affect the right of any district to issue refunding bonds under authority of this section. The validity of any bonds so issued, or of the indebtedness thereby refunded, shall not thereafter be open to contest by the district or by any person for any reason whatever.

[1971 c.513 §48; 1981 c.94 §30; 1983 c.347 §26; 1993 c.45 §146; 2007 c.783 §137]



Section 341.701



Section 341.702 - Laws governing issuance of bonds.

[1975 c.642 §23 (enacted in lieu of 341.701); 2007 c.783 §138]



Section 341.703 - Custodian of funds; depositories; signature on checks; warrants as checks.

(2) For the purpose of receiving deposits of community college funds, the board of the district shall designate such bank or banks, as the board deems safe and proper depositories for district funds. The custodian designated under subsection (1) of this section shall not be liable personally or upon the official bond of the custodian for moneys lost by reason of failure or insolvency of any bank which becomes a depository under this subsection.

(3) When funds are available for payment, district obligations shall be paid by check bearing the original signature of the custodian of the district funds; or if authorized by the board of the district, the custodian’s facsimile signature.

(4) Where a statute specifies a warrant as the means by which district obligations shall be paid, warrant means "check" if funds are available for payment.

[1971 c.513 §50; 1995 c.67 §36]



Section 341.705 - Warrant procedure.

(2) Warrants in payment of district obligations shall be issued only when there are insufficient funds to pay the warrant and shall be indorsed "not paid for want of funds." Warrants may be issued at the end of each month, if necessary. Warrants shall not be issued without a vote of the board of the district. They must be signed by the chairperson of the board and countersigned by the district clerk. If the chairperson is absent or unable to execute the warrants, the board may authorize any member of the board to act as chairperson in executing the warrants.

(3) Unless the board of the district has designated a lower rate of interest, which rate must appear on the face of the warrants, warrants indorsed "not paid for want of funds" shall draw interest at a rate not to exceed seven percent (0.07) from date of indorsement until called.

(4) Funds becoming available for payment of warrants indorsed "not paid for want of funds" shall be applied in payment in the order in which the warrants were so indorsed.

(5) At the last regular school board meeting of the district preceding July 1 in each year, the district clerk shall certify to the board a list of all district warrants which were called for payment more than seven years prior to July 1 next following the meeting, and which have not been paid. The certification shall state the amount of each of such warrants, to whom issued, and date of issuance. The board of the district shall cause notice to be published in some newspaper having a general circulation in the district. The notice shall contain a statement that if such warrants are not presented for payment within 60 days from July 1, they will be canceled, and payment thereof will be refused.

(6) At the first regular meeting of the board in each district after the expiration of 60 days from July 1 in each year, the board shall make an order that all such warrants which have not been so presented for payment, describing them, shall be canceled and the board shall so cancel.

(7) Nothing in this section prohibits a board from paying, upon any claim arising from the canceling of any such warrant, the principal of the warrant when presented without interest if not indorsed for want of funds and, if indorsed for want of funds, with interest to the date such warrant was called.

[1971 c.513 §52]



Section 341.709 - Annual audit required.

(2) Accountants employed under this section must be selected from the roster of authorized municipal accountants maintained by the Oregon Board of Accountancy under ORS 297.670.

[1971 c.513 §51; 1987 c.159 §1]



Section 341.710



Section 341.715 - Short-term bonds.

(2) The board of the district in which indebtedness was incurred under this section shall levy an annual tax on all taxable property in the district sufficient to meet the interest payments and retire the indebtedness, but no tax shall be necessary where other provisions are made for payment of the indebtedness.

[1971 c.513 §53; 1983 c.124 §10; 1985 c.356 §5; 1993 c.97 §26; 2007 c.783 §139]



Section 341.720



Section 341.721 - Issuance by State Treasurer.

(2) The State Treasurer may not issue bonds pursuant to Article XI-G of the Oregon Constitution under subsection (1) of this section for a community college project unless a grant agreement has been entered into pursuant to ORS 341.735 between the Office of Community Colleges and Workforce Development and the community college district that is receiving the bond proceeds. [2005 c.787 §20; 2007 c.783 §140; 2013 c.747 §71; 2015 c.366 §27]

Note: Sections 14 and 14a, chapter 121, Oregon Laws 2014, provide:

Sec. 14. Lottery bonds to provide funding to Central Oregon Community College for Cascades Hall. (1) For the biennium beginning July 1, 2013, at the request of the Oregon Department of Administrative Services, after the department consults with the Office of Community Colleges and Workforce Development, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that does not exceed $1.63 million in net proceeds for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $1.63 million in net proceeds and interest earnings must be deposited to the Cascades Hall Reacquisition Fund established under section 14a of this 2014 Act for the purpose of terminating the leasehold on, and remodeling, Cascades Hall on the campus of the Central Oregon Community College.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that the proceeds will be used to finance public education. [2014 c.121 §14]

Sec. 14a. Cascades Hall Reacquisition Fund. (1) The Cascades Hall Reacquisition Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the Cascades Hall Reacquisition Fund may be invested as provided in ORS 293.701 to 293.857, and interest earned on the fund must be credited to the fund.

(2) Amounts credited to the fund are continuously appropriated to the Higher Education Coordinating Commission for the purpose of terminating the leasehold on, and remodeling, Cascades Hall on the campus of the Central Oregon Community College and for the purpose of paying bond-related costs. The commission shall deposit in the fund:

(a) The net proceeds and interest earnings of lottery bonds issued pursuant to section 14, chapter 121, Oregon Laws 2014;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the fund; and

(c) Gifts, grants or contributions received by the commission for the purpose described in this section.

(3) The commission may create separate accounts in the fund as appropriate for the management of moneys in the fund. [2014 c.121 §14a; 2015 c.366 §56]

Note: Sections 10 and 10a, chapter 812, Oregon Laws 2015, provide:

Sec. 10. Lottery bonds to provide funding to Linn-Benton Community College for expansion of Advanced Transportation Technology Center. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the Higher Education Coordinating Commission, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $1.5 million in net proceeds and interest earnings for the purposes described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $1.5 million in net proceeds and interest earnings must be transferred to the Higher Education Coordinating Commission for deposit in the Linn-Benton Community College Alternative Fuels Fund, established under section 10a of this 2015 Act, to provide grant funding to Linn-Benton Community College for expansion of the Advanced Transportation Technology Center.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that energy conservation, renewable energy and general business development projects create jobs and facilitate and encourage economic development. [2015 c.812 §10]

Sec. 10a. Linn-Benton Community College Alternative Fuels Fund. (1) The Linn-Benton Community College Alternative Fuels Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on moneys in the Linn-Benton Community College Alternative Fuels Fund shall be credited to the fund. The Linn-Benton Community College Alternative Fuels Fund consists of moneys deposited in the fund under section 10 of this 2015 Act and may include fees, revenues or other income deposited into the fund by the Legislative Assembly.

(2) Moneys in the fund are continuously appropriated to the Higher Education Coordinating Commission for purposes described in section 10 of this 2015 Act. [2015 c.812 §10a]

Note: Sections 1, 5 and 6, chapter 685, Oregon Laws 2015, provide:

Sec. 1. General obligation bonds, including bonds for community colleges. The amounts authorized, as provided by ORS 286A.035, for issuance of general obligation bonds of the state during the 2015-2017 biennium are as follows:

GENERAL OBLIGATION BONDS

General Fund Obligations

(1) Oregon Department of

Administrative Services,

Oregon Health and Science

University, Cancer

Institute (Art. XI-G) $ 200,035,000

(2) Higher Education Coordinating

Commission (Art. XI-G):

(a) Oregon State University:

(A) Forest Science Complex $ 30,140,000

(B) Marine Studies Campus

Phase I $ 25,155,000

(b) Portland State University,

Neuberger Hall Renovation

and Deferred Maintenance $ 10,220,000

(c) University of Oregon:

(A) Klamath Hall Renovation $ 6,325,000

(B) College and Careers Building $ 17,275,000

(C) Chapman Hall Renovation $ 2,550,000

(d) Oregon Institute of

Technology, Center for

Excellence in Engineering

and Technology $ 785,000

(e) Blue Mountain Community

College, Animal Science

Education Center $ 3,331,350

(f) Columbia Gorge Community

College, Advanced Technology

Center $ 7,320,000

(g) Klamath Community College,

Student Success and

Career/Technical Center $ 7,850,000

(h) Mt. Hood Community

College, Technology

Innovation Center $ 8,000,000

(i) Rogue Community College,

Health and Science Center $ 8,000,000

(j) Southwestern Oregon

Community College, Health

and Science Building $ 8,000,000

(k) Treasure Valley Community

College, Workforce Vocational

Center $ 2,830,250

(L) Umpqua Community College,

Industrial Arts Center $ 8,000,000

(3) Oregon Business Development

Department (Art. XI-M) $ 176,870,000

(4) Oregon Business Development

Department (Art. XI-N) $ 30,440,000

(5) Department of

Education (Art. XI-P) $ 126,210,000

(6) Oregon Department of

Administrative

Services (Art. XI-Q) $ 369,640,000

(7) Department of

Transportation (Art. XI,

section 7) $ 35,475,000

Dedicated Fund Obligations

(8) Department of Veterans’

Affairs (Art. XI-A) $ 100,000,000

(9) Higher Education Coordinating

Commission (Art. XI-F(1)):

(a) Portland State University:

(A) Land Acquisition for University

Center Building $ 10,220,000

(B) Broadway Housing Purchase $ 53,680,000

(b) Oregon State University

Modular Data Center $ 7,085,000

(10) Department of Environmental

Quality (Art. XI-H) $ 10,000,000

(11) Water Resources Department

(Art. XI-I(1)) $ 30,520,000

(12) Housing and Community

Services Department

(Art. XI-I(2)) $ 25,000,000

(13) State Department of Energy

(Art. XI-J) $ 25,000,000

Total General Obligation

Bonds
$ 1,345,956,600

[2015 c.685 §1]

Sec. 5. Legislative determinations related to bonds. (1) For purposes of Article XI-F(1), section 1, of the Oregon Constitution, the Legislative Assembly determines that the projects authorized to be financed pursuant to section 1 (9) of this 2015 Act with bonds issued under Article XI-F(1) of the Oregon Constitution will benefit higher education institutions or activities.

(2) For purposes of Article XI-G, section 1, of the Oregon Constitution, the Legislative Assembly determines that the projects authorized to be financed pursuant to section 1 (1) and (2) of this 2015 Act with bonds issued under Article XI-G of the Oregon Constitution will benefit higher education institutions or activities or community colleges authorized by law to receive state aid. [2015 c.685 §5]

Sec. 6. Matching funds required before bonds issued. Bonds authorized under section 1 (1) or (2) of this 2015 Act may not be issued until the constructing authority certifies to the State Treasurer that the constructing authority has matching funds available for the same or similar purposes as the Article XI-G bonds that will fund the grant or loan to the constructing authority, that the match funds are not proceeds of indebtedness incurred by the state under any article of the Oregon Constitution, and that the match funds are available to the constructing authority in an amount at least equal to the amount of Article XI-G bond proceeds the constructing authority will receive.

[2015 c.686 §6]



Section 341.725 - Community College Capital Construction Fund.

(2) Moneys in the Community College Capital Construction Fund are continuously appropriated to the Higher Education Coordinating Commission and may be distributed by the commission for the purposes described in Article XI-G, section 1 (2), of the Oregon Constitution, pursuant to grant agreements entered into between the Office of Community Colleges and Workforce Development and community college districts under ORS 341.735.

[2005 c.787 §21; 2009 c.2 §17; 2011 c.2 §3; 2015 c.366 §34]



Section 341.728 - Community College Bond Building Fund.

(2) The Community College Bond Building Fund shall consist of moneys realized from the sale of bonds issued pursuant to Article XI-G of the Oregon Constitution for the benefit of community college districts under ORS 341.721.

(3) Moneys in the Community College Bond Building Fund are continuously appropriated to the Higher Education Coordinating Commission and may be distributed by the commission for the purposes described in Article XI-G, section 1 (2), of the Oregon Constitution, including payment of costs related to issuing bonds and payment of debt service on bonds, pursuant to grant agreements entered into between the Office of Community Colleges and Workforce Development and community college districts under ORS 341.735.

(4) Moneys in the Community College Bond Building Fund may be invested as provided in ORS 286A.025 until needed for distribution under subsection (3) of this section. If a surplus remains in the fund after disbursement, the surplus and earnings from temporary investments shall be credited to the Community College Bond Sinking Fund.

[2005 c.787 §22; 2007 c.783 §141; 2009 c.2 §18; 2011 c.2 §4; 2015 c.366 §35]



Section 341.730



Section 341.731 - Community College Bond Sinking Fund.

(2) Moneys in the fund are continuously appropriated to the Higher Education Coordinating Commission.

(3) The fund may be invested by the State Treasurer, and earnings on the investments shall be credited to the fund.

(4) The fund shall consist of all moneys received from ad valorem taxes levied pursuant to ORS 291.445, all moneys that the Legislative Assembly may provide in lieu of such taxes, all moneys received as accrued interest upon bonds sold, all earnings from investments of the fund and the proceeds of the sale of refunding bonds.

(5) The commission may credit the fund with moneys received from either a sale or interfund transfer of land, buildings or facilities.

(6)(a) The commission may not use the fund for any purpose other than the purposes for which the fund was established.

(b) Notwithstanding paragraph (a) of this subsection, the commission may transfer any surplus in the fund to other funds designated by the commission if a balance remains in the fund and:

(A) The purposes for which the fund was established have been fulfilled; and

(B) A reserve sufficient to meet all existing and future obligations and liabilities of the fund has been set aside.

[2005 c.787 §23; 2015 c.366 §36]



Section 341.735 - Grant agreements for distribution of funds to community college districts; fees.

(2) The grant agreements shall also require that each community college district that receives amounts from the funds listed in subsection (1) of this section shall:

(a) Return to the state any amounts distributed from the Community College Bond Building Fund that are not required to complete the project of that district. Except as provided in this paragraph, the office shall credit the returned amounts to the Community College Bond Sinking Fund. If the office, with the approval of the State Treasurer, determines that the state’s costs may be reduced by applying the returned amounts to other projects in lieu of issuing additional bonds for those projects, the returned amounts may be credited to the Community College Bond Building Fund.

(b) Take any action as determined by the state’s bond counsel that is necessary to maintain the excludability of the interest paid by the state on the general obligation bonds that the state issues pursuant to Article XI-G of the Oregon Constitution to fund the Community College Bond Building Fund, that is necessary to obtain or maintain the ability of the state to receive federal interest subsidies on those bonds or that is necessary to obtain or maintain any other tax-advantaged treatment under the Internal Revenue Code.

(3) The office may collect fees from community college districts that receive moneys under a grant agreement entered into under this section to cover the costs relating to the administration of the distribution of proceeds from general obligation bonds issued pursuant to Article XI-G of the Oregon Constitution to finance community college district projects and for executing the responsibilities of the department under the grant agreement. The office shall deposit any moneys collected under this subsection in the Office of Community Colleges and Workforce Development Account.

[2005 c.787 §33; 2011 c.2 §5; 2015 c.366 §37]



Section 341.739



Section 341.740



Section 341.750



Section 341.751 - Blue Mountain Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Blue Mountain Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $1 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Blue Mountain Community College District for the purposes listed in subsection (1) of this section.

[2009 c.904 §36; 2011 c.2 §13; 2015 c.366 §39]

Note: 341.751 to 341.787 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 341.753 - Central Oregon Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Central Oregon Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $11,478,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Central Oregon Community College District for the purposes listed in subsection (1) of this section.

[2007 c.761 §20; 2009 c.904 §27; 2011 c.2 §14; 2015 c.366 §40]

Note: See note under 341.751.



Section 341.755 - Chemeketa Community College Facility Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Chemeketa Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $11,880,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Chemeketa Community College District for the purposes listed in subsection (1) of this section.

[2007 c.761 §21; 2009 c.904 §28; 2011 c.2 §15; 2015 c.366 §41]

Note: See note under 341.751.



Section 341.757 - Clackamas Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Clackamas Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $13,156,250 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Clackamas Community College District for the purposes listed in subsection (1) of this section.

[2007 c.761 §22; 2009 c.904 §29; 2011 c.2 §16; 2015 c.366 §42]

Note: See note under 341.751.



Section 341.759 - Clatsop Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Clatsop Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $11,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Clatsop Community College District for the purposes listed in subsection (1) of this section.

[2005 c.787 §29; 2008 c.15 §16; 2011 c.2 §17; 2015 c.366 §43]

Note: See note under 341.751.



Section 341.760



Section 341.762 - Columbia Gorge Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Columbia Gorge Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $15,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Columbia Gorge Community College District for the purposes listed in subsection (1) of this section.

[2005 c.787 §26; 2009 c.904 §30; 2011 c.2 §18; 2015 c.366 §44]

Note: See note under 341.751.



Section 341.764 - Klamath Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Klamath Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $7,700,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Klamath Community College District for the purposes listed in subsection (1) of this section.

[2005 c.787 §31; 2011 c.2 §19; 2015 c.366 §45]

Note: See note under 341.751.



Section 341.766 - Lane Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Lane Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $14,750,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Lane Community College District for the purposes listed in subsection (1) of this section.

[2007 c.761 §23; 2009 c.904 §31; 2011 c.2 §20; 2015 c.366 §46]

Note: See note under 341.751.



Section 341.768 - Linn-Benton Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Linn-Benton Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $3,731,250 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Linn-Benton Community College District for the purposes listed in subsection (1) of this section.

[2007 c.761 §24; 2011 c.2 §21; 2015 c.366 §47]

Note: See note under 341.751.



Section 341.770



Section 341.771 - Mt. Hood Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Mt. Hood Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $2,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Mt. Hood Community College District for the purposes listed in subsection (1) of this section.

[2007 c.761 §25; 2011 c.2 §22; 2015 c.366 §48]

Note: See note under 341.751.



Section 341.773 - Oregon Coast Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Oregon Coast Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $9,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Oregon Coast Community College District for the purposes listed in subsection (1) of this section.

[2005 c.787 §27; 2007 c.761 §26; 2009 c.904 §32; 2011 c.2 §23; 2015 c.366 §49]

Note: See note under 341.751.



Section 341.775 - Portland Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Portland Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $15,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Portland Community College District for the purposes listed in subsection (1) of this section.

[2007 c.761 §27; 2009 c.904 §33; 2011 c.2 §24; 2015 c.366 §50]

Note: See note under 341.751.



Section 341.777 - Rogue Community College Medford Instructional Facility Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Rogue Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $4,100,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Rogue Community College District for the purposes listed in subsection (1) of this section.

[2005 c.787 §28; 2011 c.2 §25; 2015 c.366 §51]

Note: See note under 341.751.



Section 341.779 - Southwestern Oregon Community College Curry County Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Southwestern Oregon Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $2,300,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Southwestern Oregon Community College District for the purposes listed in subsection (1) of this section.

[2005 c.787 §32; 2011 c.2 §26; 2015 c.366 §52]

Note: See note under 341.751.



Section 341.780



Section 341.782 - Tillamook Bay Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Tillamook Bay Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $4,900,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Tillamook Bay Community College District for the purposes listed in subsection (1) of this section.

[2005 c.787 §30; 2011 c.2 §27; 2015 c.366 §53]

Note: See note under 341.751.



Section 341.784 - Treasure Valley Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Treasure Valley Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $3,000,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Treasure Valley Community College District for the purposes listed in subsection (1) of this section.

[2009 c.904 §34; 2011 c.2 §28; 2015 c.366 §54]

Note: See note under 341.751.



Section 341.785



Section 341.787 - Umpqua Community College Facilities Account.

(2) The account may consist of the following moneys that have been deposited in the account by the Office of Community Colleges and Workforce Development at the request of the Umpqua Community College District for the purposes listed in subsection (1) of this section:

(a) Moneys from federal and local governments;

(b) Donations;

(c) Community College Support Fund moneys transferred to the account by the office at the request of the community college district;

(d) Building reserve funds of the community college district transferred to the office from the community college district; and

(e) Proceeds from the sale of bonds issued by the community college district.

(3) Interest earned on moneys in the account shall be credited to the account.

(4) The account may not be credited with more than $8,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

(5) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Umpqua Community College District for the purposes listed in subsection (1) of this section.

[2009 c.904 §35; 2011 c.2 §29; 2015 c.366 §55]

Note: See note under 341.751.



Section 341.790



Section 341.795



Section 341.800



Section 341.803



Section 341.805



Section 341.807



Section 341.809



Section 341.810



Section 341.812



Section 341.813



Section 341.815



Section 341.818



Section 341.820



Section 341.825



Section 341.830



Section 341.840



Section 341.850



Section 341.860



Section 341.870



Section 341.880



Section 341.890



Section 341.900



Section 341.910



Section 341.912



Section 341.914



Section 341.915



Section 341.916



Section 341.917



Section 341.920



Section 341.925



Section 341.930



Section 341.933 - Distribution of state funds for capital construction; standards; limitations; rules.

(1) No state funds shall be used for the construction of student or faculty housing, facilities for spectators at athletic events, recreational facilities, student health facilities or noninstructional portions of student centers; and

(2) State funds shall be matched by substantial contributions from nonstate sources, which may include tuition, property taxes, bond issues, gifts and grants.

[1987 c.474 §11; 1999 c.21 §68; 2013 c.747 §74]



Section 341.935



Section 341.937 - Capital improvements for access for persons with disabilities.

[1991 c.935 §3; 2005 c.22 §235; 2007 c.70 §99; 2013 c.747 §75]



Section 341.940



Section 341.945



Section 341.950



Section 341.990






Chapter 342 - Teachers and Other School Personnel

Section 342.005



Section 342.007



Section 342.010



Section 342.015



Section 342.017



Section 342.020



Section 342.025



Section 342.030



Section 342.035



Section 342.040



Section 342.045



Section 342.050



Section 342.055



Section 342.060



Section 342.065



Section 342.070



Section 342.075



Section 342.080



Section 342.085



Section 342.090



Section 342.095



Section 342.100



Section 342.105



Section 342.110



Section 342.115



Section 342.120 - Definitions for chapter.

(1) "Administrator" includes but is not limited to all superintendents, assistant superintendents, principals and academic program directors in public schools or education service districts who have direct responsibility for supervision or evaluation of licensed teachers and who are compensated for their services from public funds.

(2) "Administrative license" means a license issued under ORS 342.125 (2)(f) or (g).

(3) "Approved educator preparation program" means a licensure program that is offered by an approved educator preparation provider and meets the standards of the Teacher Standards and Practices Commission.

(4) "Approved educator preparation provider" means an entity that meets the standards of the Teacher Standards and Practices Commission for preparation of licensed educators for preprimary programs through grade 12.

(5) "Instruction" includes preparation of curriculum, assessment and direction of learning in class, in small groups, in individual situations, online, in the library and in guidance and counseling, but does not include the provision of related services, as defined in ORS 343.035, to a child identified as a child with a disability pursuant to ORS 343.146 to 343.183 when provided in accordance with ORS 343.221.

(6) "Instructional assistant" means a classified school employee who does not require a license to teach, who is employed by a school district or education service district and whose assignment consists of and is limited to assisting a licensed teacher in accordance with rules established by the Teacher Standards and Practices Commission.

(7) "Teacher" includes all licensed employees in the public schools or employed by an education service district who have direct responsibility for instruction or coordination of educational programs and who are compensated for their services from public funds. "Teacher" does not include a school nurse as defined in ORS 342.455 or an instructional assistant.

(8) "Teaching license" means a license issued under ORS 342.125 or 342.144.

(9) "Underrepresented person" means:

(a) A person having origins in any of the black racial groups of Africa, but who is not Hispanic;

(b) A person of Hispanic culture or origin;

(c) A person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands; or

(d) An American Indian or Alaskan Native having origins in any of the original peoples of North America.

[1961 c.439 §1; 1965 c.100 §348; 1965 c.550 §1; 1973 c.270 §2; 1975 c.278 §1; 1981 c.393 §1; 1981 c.469 §5; 1989 c.125 §1; 1993 c.45 §149; 2001 c.653 §4; 2007 c.70 §100; 2011 c.609 §4; 2015 c.647 §§6,36]



Section 342.121 - Teacher and administrator licensing; certification.

(2) In addition to a teaching or administrative license, a person may obtain professional certification, indicating a higher degree of competency, knowledge and skill based on work experience and advanced study, from a professional organization of teachers or administrators on the national level. A professional teaching certificate or administrative certificate is not required to teach or administer in a public school of this state.

[1991 c.662 §11; 1993 c.45 §151; 2011 c.609 §5; 2011 c.705 §27; 2015 c.245 §2]

Note: 342.121 was added to and made a part of 342.120 to 342.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 342.122 - National Board Certification Fund; rules.

(2) The Teacher Standards and Practices Commission may accept from any source any grant, donation or gift of money or other valuable thing made to the commission for purposes of the National Board Certification Fund.

(3) Moneys credited to the National Board Certification Fund are continuously appropriated to the commission for the purposes set forth in subsections (4) and (5) of this section. The commission may draw checks or orders upon the State Treasurer in making disbursements from the fund for the purposes stated in this subsection.

(4) Moneys in the National Board Certification Fund shall be used to encourage public school teachers and administrators in this state to apply for and attain certification through the National Board for Professional Teaching Standards or any other national professional organization for teaching standards designated by the Teacher Standards and Practices Commission.

(5) The Teacher Standards and Practices Commission may disburse moneys from the National Board Certification Fund to applicants for assistance with the direct costs of seeking and obtaining national board certification. The commission shall manage the fund in a manner that provides support, but does not pay for all the costs of any one application. Additionally, the commission shall manage the fund to provide continuous support to as many applicants as possible.

(6) The Teacher Standards and Practices Commission shall adopt rules that govern the disbursement of moneys from the National Board Certification Fund consistent with this section.

[2001 c.381 §2; 2011 c.609 §6]

Note: 342.122 was added to and made a part of 342.120 to 342.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 342.123 - Knowledge of civil rights laws and ethical standards required; exception.

(a) Title VI of the Civil Rights Act of 1964, Title IX of the Education Amendments of 1972, and other relevant federal and state statutes prohibiting discrimination; and

(b) Ethical standards of professional conduct for licensees and registrants, as determined by the commission.

(2) The requirements of this section do not apply to an applicant who is present in the United States on a nonimmigrant visa.

[1977 c.805 §2; 1981 c.663 §1; 2009 c.392 §1; 2011 c.648 §3]



Section 342.125 - Types of licenses; charter school teacher and administrator registry; expedited process.

(2) Subject to ORS 342.130 and to subsection (3) of this section, licenses shall be of the following types:

(a) Preliminary teaching license.

(b) Professional teaching license.

(c) Distinguished teacher leader license.

(d) Preliminary personnel service license.

(e) Professional personnel service license.

(f) Preliminary administrative license.

(g) Professional administrative license.

(h) Reciprocal license.

(i) Legacy license.

(3) The Teacher Standards and Practices Commission may establish other types of teaching licenses as the commission considers necessary for operation of the public schools of the state and may prescribe the qualifications for the licenses. However, no license established under the authority of this subsection is required for a regular classroom teaching position in the public schools.

(4)(a) The Teacher Standards and Practices Commission shall establish a public charter school teacher and administrator registry. The commission shall require the applicant and the public charter school to jointly submit an application requesting registration as a public charter school teacher or administrator. The application shall include:

(A) A description of the specific teaching or administrator position the applicant will fill;

(B) A description of the background of the applicant that is relevant to the teaching or administrator position, including any post-secondary education or other experience; and

(C) Documentation as required by the commission for the purposes of conducting a criminal records check as provided in ORS 181A.195 and a background check through an interstate clearinghouse of revoked and suspended licenses.

(b) Subject to the results of the criminal records check and background check and to information received under ORS 342.143 (2), the commission shall approve the application for registration. The commission may deny a request for registration only on the basis of the criminal records check, the background check through an interstate clearinghouse of revoked and suspended licenses or the information received under ORS 342.143 (2). The registration is valid for a term established by the commission and, subject to information received under ORS 342.143 (2), may be renewed upon joint application from the teacher or administrator and the public charter school.

(c) A registration as a public charter school teacher qualifies its holder to accept the teaching position described in the application in the public charter school that submitted the application with the holder of the registration.

(d) A registration as a public charter school administrator qualifies its holder to accept the administrator position described in the application in the public charter school that submitted the application with the holder of the registration.

(5) The Teacher Standards and Practices Commission shall adopt an expedited process for the issuance of any license established pursuant to this section. The process may require a school district superintendent or school district board and the applicant to jointly submit an application requesting an emergency license. Within two working days after receiving a completed application the commission shall issue the emergency license. However, the commission may limit the number of applications for expedited service from a school district or education service district to not more than 100 applications in a period of two working days. For purposes of this subsection, the commission may not distinguish between a school district or education service district involved in a labor dispute and any other school district or education service district. [1961 c.439 §2; 1965 c.100 §349; 1965 c.550 §2; part renumbered 342.127; 1973 c.270 §3; 1981 c.663 §2; 1991 c.662 §5; 1993 c.45 §152; 1997 c.352 §1; 1997 c.383 §1; 1999 c.199 §2; 2005 c.730 §17; 2007 c.575 §8; 2013 c.286 §1; 2015 c.647 §7]

Note: Sections 1 and 2, chapter 738, Oregon Laws 2015, provide:

Sec. 1. Pilot program on alternative authorization requirements for teachers of noncore courses; rules. (1) A teacher authorization pilot program is established for the purpose of determining the effectiveness of alternative authorization requirements for teachers of noncore courses.

(2) The Teacher Standards and Practices Commission shall administer the pilot program.

(3) For the purpose of administering the pilot program, the commission shall determine:

(a) How to identify a noncore course.

(b) How to increase the applicability, to the greatest extent practicable, of the alternative authorization requirements to courses that are:

(A) Part of a career and technical education program; or

(B) Highly interdependent and may be taught by a person who does not have an academic background in the noncore course subject.

(c) Requirements for a teacher of a noncore course who does not have an academic background in teaching.

(d) The method for approving and evaluating persons who teach noncore courses. The method must include selection and oversight by a community authorization committee that must be composed of no more than seven members who are selected by a school district board and must include at least one administrator and at least one school district board member.

(e) Alternative authorization standards for a teacher of a noncore course, including the term of the authorization and the input required from the community authorization committee for issuance and renewal.

(4) No more than three school districts may participate in the pilot program. To be eligible to participate in the pilot program, a school district must have a weighted average daily membership as calculated under ORS 327.013 of 3,500 or less.

(5) Notwithstanding any other law, the commission may waive any licensing or endorsement requirements for a person who teaches a noncore course in compliance with this section.

(6)(a) The commission shall submit a report to the appropriate legislative committees related to education no later than:

(A) September 15, 2018, for a preliminary report; and

(B) September 15, 2020, for a final report.

(b) The reports required under this subsection must include information about:

(A) The number of students who received instruction from a teacher of a noncore course as provided by this section.

(B) The number of years each teacher participating in the pilot program taught a noncore course.

(c) In addition to the requirements for the reports described in paragraph (b) of this subsection, the reports may include information about:

(A) The graduation rates for the school district for each year that the school district participated in the pilot program.

(B) The school district’s dropout rate for the students of the school district who participated in the pilot program.

(C) The percentage of students who took noncore courses as provided by this section who applied for post-secondary training or educational opportunities, including application for an apprenticeship program or a post-secondary institution of education.

(7) The commission shall adopt any rules necessary for the implementation of this section. [2015 c.738 §1]

Sec. 2. Repeal. Section 1 of this 2015 Act is repealed on December 31, 2020.

[2015 c.738 §2]



Section 342.126



Section 342.127 - Fees.

(a) A fee not to exceed $350 for evaluation of the initial application for each educator license for which application is made. If the applicant is eligible for the educator license for which application is made, the commission shall issue the license without additional charge.

(b) A fee not to exceed $350 for the renewal of each educator license and a fee not to exceed $50 for each official paper license.

(c) A fee not to exceed $800 for a beginning educator assessment conducted in lieu of an approved preparation program required for licensure.

(d) A fee not to exceed $350 for registration as a public charter school teacher or administrator that includes any fee charged pursuant to rules adopted under ORS 181A.195.

(e) A fee not to exceed $350 for renewal of a registration as a public charter school teacher or administrator that includes any fee charged pursuant to rules adopted under ORS 181A.195.

(2) In addition to the fee required by subsection (1) of this section for the issuance of an educator license, the commission shall collect a fee not to exceed $150 for the evaluation of an applicant requesting licensing based upon completion of an educator preparation program other than an Oregon approved educator preparation program.

(3) In addition to the fees required by subsection (1) of this section, the commission shall collect a late application fee not to exceed $40 per month up to a maximum of $200 from an applicant who fails to make timely application for renewal of the license or registration. The actual amount of the fee shall be determined in accordance with rules of the commission.

(4) In addition to the fees required by subsection (1) of this section, the commission shall collect a late application fee not to exceed $350 for the reinstatement of an expired license. The requirements for reinstatement and the actual amount of the fee shall be determined in accordance with rules of the commission.

(5) Notwithstanding the expiration date posted on the license, the license shall continue to be valid for an additional 120 days, provided the educator has made a timely application, as determined by the commission, for renewal prior to the expiration date on the license.

(6) In addition to the fee required by subsection (1) of this section for the issuance of an educator license, the commission shall collect a fee not to exceed $300 for the reinstatement of a license that has been suspended or revoked by the commission for gross neglect of duty or gross unfitness under ORS 342.175.

(7) In addition to the fee required by subsection (1) of this section for the issuance of an educator license, the commission shall collect a fee not to exceed $200 for the issuance of any emergency license through an expedited process at the request of any school district, public charter school or education service district that seeks to employ the applicant. The fee shall be paid by the school district, public charter school or education service district.

(8) Fees established under this section shall cover, but not exceed, the full cost of administrative expenses incurred by the commission during any biennium.

[Subsections (1) and (2) formerly part of 342.125; subsection (3) enacted as 1965 c.535 §14; 1969 c.416 §1; 1971 c.41 §1; 1973 c.270 §4; 1981 c.663 §3; 1983 c.14 §1; 1991 c.144 §1; 1993 c.45 §156; 1997 c.165 §1; 1997 c.352 §3; 1999 c.199 §4; 1999 c.768 §1; 2005 c.730 §18; 2007 c.35 §3; 2007 c.575 §10; 2015 c.245 §3; 2015 c.647 §8]



Section 342.130 - Certain existing certificates and licenses not invalidated.

(2) Nothing in chapter 550, Oregon Laws 1965, is intended to invalidate the life of any teaching certificate in effect on August 13, 1965, or to alter the rights and privileges granted prior to August 13, 1965, by the law under which the teaching certificate was issued.

(3) Nothing in ORS 342.120 to 342.173 is intended to invalidate the life of any basic or standard teaching or administrative license in effect prior to January 15, 1999, nor to invalidate the rights granted prior to January 15, 1999, by the law and by the rules under which the license was issued.

(4) Nothing in chapter 647, Oregon Laws 2015, is intended to invalidate the life of any teaching, administrative or personnel service license in effect on July 6, 2015, or to alter the rights and privileges granted prior to July 6, 2015, by the law under which the license was issued.

[1961 c.439 §3; 1965 c.100 §350; subsection (2) enacted as 1965 c.550 §4; 1997 c.383 §2; 1999 c.59 §89; 2015 c.647 §9]

Note: Legislative Counsel has substituted "chapter 550, Oregon Laws 1965," for the words "this Act" in section 4, chapter 550, Oregon Laws 1965, compiled as 342.130 (2). Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1965 Comparative Section Table located in Volume 20 of ORS.

Note: Legislative Counsel has substituted "chapter 647, Oregon Laws 2015," for the words "this 2015 Act" in section 9, chapter 647, Oregon Laws 2015, which amended 342.130. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2015 Comparative Section Table located in Volume 20 of ORS.



Section 342.135



Section 342.136 - Preliminary teaching license, personnel service license and administrative license; renewal.

(2) A preliminary teaching license, personnel service license or administrative license shall be issued on application to an otherwise qualified applicant who has completed an approved professional education program and meets such other requirements as the commission may consider necessary to maintain and improve the quality of instruction in the public schools of the state.

(3) A preliminary teaching license, personnel service license or administrative license may be renewed if the applicant meets the requirements established by the commission by rule.

(4) The commission shall develop a process that allows a teacher holding a preliminary teaching license to continually renew the preliminary teaching license based on the completion of requirements established by the rules of the commission if the teacher does not qualify for a professional teaching license due to lack of employment.

[1997 c.383 §4; 2003 c.525 §1; 2013 c.286 §8; 2015 c.279 §1; 2015 c.647 §38]

Note: The amendments to 342.136 by section 39, chapter 647, Oregon Laws 2015, become operative July 1, 2020, and first apply to the 2020-2021 school year. See section 40, chapter 647, Oregon Laws 2015. The text that is operative on and after July 1, 2020, is set forth for the user’s convenience.
(1) A preliminary teaching license, personnel service license or administrative license shall qualify its holder to accept any assignment from preprimary through grade 12 for which the holder has completed the requirements established by the rules of the Teacher Standards and Practices Commission.

(2) A preliminary teaching license, personnel service license or administrative license shall be issued on application to an otherwise qualified applicant who has completed an approved professional education program and meets such other requirements as the commission may consider necessary to maintain and improve the quality of instruction in the public schools of the state.

(3) In addition to any requirements imposed under subsections (1) and (2) of this section, an applicant for a preliminary teaching license must complete a supervised clinical practice experience. The supervised clinical practice experience:

(a) May include student teaching, internships, observations and similar experiences;

(b) Must be under the direction of:

(A) A supervisor from the approved educator preparation program in which the applicant is enrolled; and

(B) A teacher who is from the school district where the applicant is completing the supervised clinical practice experience and who:

(i) Possesses a teaching license issued by the Teacher Standards and Practices Commission;

(ii) Has been an effective teacher for three or more years, as determined under rules adopted by the commission; and

(iii) Is trained to supervise the applicant during the applicant’s supervised clinical practice experience and to work in partnership with the applicant’s supervisor from an approved educator preparation program; and

(c) Must comply with other requirements adopted by the commission by rule.

(4) A preliminary teaching license, personnel service license or administrative license may be renewed if the applicant meets the requirements established by the commission by rule.

(5) The commission shall develop a process that allows a teacher holding a preliminary teaching license to continually renew the preliminary teaching license based on the completion of requirements established by the rules of the commission if the teacher does not qualify for a professional teaching license due to lack of employment.

Note: Sections 3 and 4, chapter 279, Oregon Laws 2015, provide:

Sec. 3. Work group on supervised clinical practice experiences. (1) The Teacher Standards and Practices Commission shall convene a work group to meet throughout the 2015-2017 biennium and to assist with the implementation of the requirements in ORS 342.136 related to supervised clinical practice experiences.

(2) The work group shall include teachers who supervise teacher candidates during a clinical practice experience and representatives of educator preparation programs, public and private universities, school districts and nonprofit organizations.

(3) The work group shall:

(a) Develop standards and guidelines for the training of teachers who supervise persons during a supervised clinical practice experience.

(b) Recommend any legislative changes necessary for the implementation of requirements related to supervised clinical practice experiences.

(c) Identify possible funding sources necessary for the implementation of requirements related to supervised clinical practice experiences.

(d) Develop a plan that provides for the training of teachers from school districts who will provide supervision during supervised clinical practice experiences so that:

(A) 500 teachers are trained each school year from the 2017-2018 school year until the 2020-2021 school year; and

(B) 100 teachers are trained during the 2020-2021 school year and each subsequent school year. [2015 c.279 §3]

Sec. 4. Repeal. Section 3 of this 2015 Act is repealed July 1, 2017.

[2015 c.279 §4]



Section 342.137 - Distinguished teacher leader license; renewal; rules.

(2) A distinguished teacher leader license shall be issued on application to an otherwise qualified person who:

(a) Has a valid professional teaching license; and

(b) Has been deemed to be effective to highly effective in teaching, as shown by:

(A) A combination of evaluations conducted in compliance with ORS 342.856 and evidence of current professional leadership practices, as determined based on standards adopted by the Teacher Standards and Practices Commission by rule; or

(B) Other evidence identified by the commission by rule.

(3) A distinguished teacher leader license may be renewed if the applicant meets the requirements established by the commission by rule.

(4) The commission shall develop a process by which a teacher holding a distinguished teacher leader license is automatically issued a professional teaching license upon nonrenewal of a distinguished teacher leader license if the teacher meets the requirements for a professional teaching license.

[2013 c.286 §7; 2015 c.479 §3; 2015 c.647 §11]

Note: 342.137 was added to and made a part of ORS chapter 342 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 342.138 - Professional teaching license, professional personnel service license and professional administrative license; renewal; rules.

(2) A professional teaching license, a professional personnel service license or a professional administrative license shall be issued on application to an otherwise qualified person who has:

(a) Completed an advanced professional education program approved by the commission;

(b) Been employed in an educational setting for a minimum period of time established by the commission by rule; and

(c) Demonstrated minimum competencies, knowledge and skills required for the professional teaching license, professional personnel service license or professional administrative license through an approved educator preparation provider, school district, professional organization described in ORS 342.121, or professional assessment approved by the commission.

(3) The holder of a professional teaching license, professional personnel service license or professional administrative license may renew the license in accordance with the rules of the commission.

[1997 c.383 §5; 2003 c.525 §2; 2011 c.301 §7; 2013 c.286 §10; 2015 c.245 §5; 2015 c.647 §12]



Section 342.140



Section 342.143 - Issuance of licenses and registrations.

(2) The Teacher Standards and Practices Commission may require an applicant for a teaching, personnel service or administrative license or for registration as a public charter school teacher or administrator to furnish evidence satisfactory to the commission of good moral character, mental and physical health, and such other evidence as the commission may deem necessary to establish the applicant’s fitness to serve as a teacher or administrator.

(3) Without limiting the powers of the Teacher Standards and Practices Commission under subsection (2) of this section:

(a) A teaching, personnel service or administrative license, or a public charter school registration, may not be issued to any person who:

(A) Has been convicted of a crime listed in ORS 163.095, 163.115, 163.185, 163.235, 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.415, 163.425, 163.427, 163.432, 163.433, 163.435, 163.445, 163.465, 163.515, 163.525, 163.547, 163.575, 163.670, 163.675 (1985 Replacement Part), 163.680 (1993 Edition), 163.684, 163.686, 163.687, 163.688, 163.689, 164.325, 164.415, 166.005, 166.087, 167.007, 167.008, 167.012, 167.017, 167.057, 167.062, 167.075, 167.080, 167.090, 475.808, 475.810, 475.812, 475.818, 475.820, 475.822, 475.828, 475.830, 475.832, 475.848, 475.852, 475.858, 475.860, 475.862, 475.868, 475.872, 475.878, 475.880, 475.882, 475.888, 475.890, 475.892, 475.904 or 475.906.

(B) Has been convicted under ORS 161.405 of an attempt to commit any of the crimes listed in subparagraph (A) of this paragraph.

(C) Has been convicted in another jurisdiction of a crime that is substantially equivalent, as defined by rule, to any of the crimes listed in subparagraphs (A) and (B) of this paragraph.

(D) Has had a teaching, personnel service or administrative license, or a public charter school registration, revoked in another jurisdiction for a reason that is substantially equivalent, as defined by rule, to a reason described in ORS 342.175 and the revocation is not subject to further appeal. A person whose right to apply for a license or registration is denied under this subparagraph may apply for reinstatement of the right as provided in ORS 342.175 (4).

(b) The Teacher Standards and Practices Commission may refuse to issue a license or registration to any person who has been convicted of a crime involving the illegal use, sale or possession of controlled substances.

(4) In denying the issuance of a license or registration under this section, the commission shall follow the procedure set forth in ORS 342.176 and 342.177.

[1965 c.100 §352; 1971 c.743 §357; 1973 c.270 §7; 1979 c.744 §14; 1987 c.158 §58; 1987 c.503 §6; 1993 c.45 §158; 1993 c.301 §6; 1993 c.603 §2; 1995 c.446 §8; 1995 c.768 §14; 1997 c.383 §§11,11a; 1999 c.199 §8; 1999 c.308 §1; 2005 c.708 §52; 2007 c.575 §11; 2007 c.869 §10; 2007 c.876 §8; 2009 c.386 §4; 2011 c.151 §11; 2011 c.524 §21; 2011 c.681 §7; 2013 c.591 §11; 2015 c.245 §6]



Section 342.144 - American Indian languages teaching license; renewal.

(2) The Legislative Assembly declares that teaching American Indian languages is essential to the proper education of American Indian children.

(3) The Teacher Standards and Practices Commission shall establish an American Indian languages teaching license.

(4) Each American Indian tribe may develop a written and oral test that must be successfully completed by an applicant for an American Indian languages teaching license in order to determine whether the applicant is qualified to teach the tribe’s native language. When developing the test, the tribe shall determine:

(a) Which dialects will be used on the test;

(b) Whether the tribe will standardize the tribe’s writing system; and

(c) How the teaching methods will be evaluated in the classroom.

(5) The test shall be administered at an appropriate location that does not create hardship for the tribal members administering the test.

(6) The commission may not require an applicant to hold a specific academic degree, to complete a specific amount of education or to complete an educator preparation program to receive an American Indian languages teaching license.

(7)(a) An American Indian languages teaching license qualifies the holder to accept a teaching position in a school district, public charter school, education service district, community college or public university listed in ORS 352.002.

(b) A holder of an American Indian languages teaching license who does not also have a teaching license issued under ORS 342.125 may not teach in a school district or education service district any subject other than the American Indian language the holder of the license is approved to teach by the tribe.

(c) A holder of an American Indian languages teaching license who does not also have a teaching license or registration issued under ORS 342.125 may not teach in a public charter school any subject other than the American Indian language the holder of the license is approved to teach by the tribe.

(8)(a) As used in this subsection, "technical assistance program" means a program provided to an American Indian languages teacher by a licensed teacher with three or more years of teaching experience. A technical assistance program may include direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, and other assistance intended to enhance the professional performance and development of the American Indian languages teacher.

(b) The holder of an American Indian languages teaching license who does not also have an administrative license, teaching license or registration issued under ORS 342.125 and who is employed by a school district, public charter school or education service district shall participate in a technical assistance program with a person holding a teaching license issued by the commission under ORS 342.125. The technical assistance program shall meet the guidelines specified in ORS 329.815 (2) to (4).

(9) An American Indian languages teaching license shall be valid for a term established by the commission and may be renewed upon application from the holder of the license.

[2001 c.653 §2; 2007 c.71 §94; 2007 c.863 §9; 2011 c.637 §125; 2015 c.245 §7; 2015 c.647 §13]



Section 342.145



Section 342.147 - Approval of educator preparation providers and educator preparation programs; rules.

(b) Standards for approval of an educator preparation program for early childhood education, elementary education, special education or reading must require that the program provide instruction on dyslexia and that the instruction be consistent with the knowledge and practice standards of an international organization on dyslexia.

(2) The commission shall adopt rules that:

(a) Require approved educator preparation programs to demonstrate that candidates enrolled in the programs receive training to provide instruction that enables students to meet or exceed third-grade reading standards and become proficient readers by the end of the third grade, as designated by the State Board of Education. For the purposes of this paragraph:

(A) An approved educator preparation program may make the demonstration through course curriculum, approved textbooks or other program requirements.

(B) An approved educator preparation program that is unable to make the demonstration shall develop a plan to meet the requirement within one year and shall report to the commission on the progress of implementing that plan.

(b) Allow approved educator preparation programs leading to graduate degrees to commence prior to the candidate’s completion of baccalaureate degree requirements and to combine undergraduate and graduate level course work in achieving program completion.

(3) Whenever any educator preparation provider or educator preparation program is denied approved status or has such status withdrawn, the denial or withdrawal must be treated as a contested case under ORS chapter 183.

(4) Nothing in this section is intended to grant to the Teacher Standards and Practices Commission any authority relating to granting degrees or establishing degree requirements that are within the authority of the Higher Education Coordinating Commission or any of the public universities listed in ORS 352.002, or that are within the authority of the governing board of any private institution of higher education.

[1973 c.270 §19; 1989 c.521 §2; 1989 c.690 §3; 1993 c.45 §159; 2011 c.637 §126; 2015 c.647 §§14,41,42; 2015 c.767 §§106,236,237,238,239]

Note 1: The amendments to 342.147 by section 42, chapter 647, Oregon Laws 2015, and sections 238 and 239, chapter 767, Oregon Laws 2015, become operative July 1, 2016. See section 53, chapter 647, Oregon Laws 2015, and section 256, chapter 767, Oregon Laws 2015. The text that is operative until July 1, 2016, including amendments by sections 14 and 41, chapter 647, Oregon Laws 2015, and sections 106, 236 and 237, chapter 767, Oregon Laws 2015, is set forth for the user’s convenience.
(1)(a) The Teacher Standards and Practices Commission shall establish by rule standards for approval of educator preparation providers and educator preparation programs.

(b) Standards for approval of an educator preparation program for early childhood education, elementary education, special education or reading must require that the program provide instruction on dyslexia and that the instruction be consistent with the knowledge and practice standards of an international organization on dyslexia.

(2) The Teacher Standards and Practices Commission shall establish rules that allow approved educator preparation programs leading to graduate degrees to commence prior to the candidate’s completion of baccalaureate degree requirements and that allow the combined use of undergraduate and graduate level course work in achieving program completion.

(3) Whenever any educator preparation provider or educator preparation program is denied approved status or has such status withdrawn, the denial or withdrawal must be treated as a contested case under ORS chapter 183.

(4) Nothing in this section is intended to grant to the Teacher Standards and Practices Commission any authority relating to granting degrees or establishing degree requirements that are within the authority of the Higher Education Coordinating Commission or any of the public universities listed in ORS 352.002, or that are within the authority of the governing board of any private institution of higher education.

Note 2: The amendments to 342.147 by section 8, chapter 756, Oregon Laws 2015, become operative July 1, 2022. See section 2, chapter 756, Oregon Laws 2015, as amended by section 9, chapter 756, Oregon Laws 2015. The text that is operative on and after July 1, 2022, is set forth for the user’s convenience. (1)(a) The Teacher Standards and Practices Commission shall establish by rule standards for approval of educator preparation providers and educator preparation programs.

(b) Standards for approval of an educator preparation program must include:

(A) Requiring an educator preparation program to be accredited by a national organization that represents teachers, policymakers and teacher educators and that provides accreditation based on nationally recognized standards and on evidence-based measures; and

(B) Approving a public educator preparation program of more than four years’ duration only if educator preparation programs that are reasonably attainable in a four-year period are also available in the system of higher education and are designed to culminate in a baccalaureate degree that qualifies their graduates for entry-level teaching licenses.

(c) Standards for approval of an educator preparation program for early childhood education, elementary education, special education or reading must require that the program provide instruction on dyslexia and that the instruction be consistent with the knowledge and practice standards of an international organization on dyslexia.

(2) The commission shall adopt rules that:

(a) Require approved educator preparation programs to demonstrate that candidates enrolled in the programs receive training to provide instruction that enables students to meet or exceed third-grade reading standards and become proficient readers by the end of the third grade, as designated by the State Board of Education. For the purposes of this paragraph:

(A) An approved educator preparation program may make the demonstration through course curriculum, approved textbooks or other program requirements.

(B) An approved educator preparation program that is unable to make the demonstration shall develop a plan to meet the requirement within one year and shall report to the commission on the progress of implementing that plan.

(b) Allow approved educator preparation programs leading to graduate degrees to commence prior to the candidate’s completion of baccalaureate degree requirements and to combine undergraduate and graduate level course work in achieving program completion.

(3) Whenever any educator preparation provider or educator preparation program is denied approved status or has such status withdrawn, the denial or withdrawal must be treated as a contested case under ORS chapter 183.

(4) Nothing in this section is intended to grant to the Teacher Standards and Practices Commission any authority relating to granting degrees or establishing degree requirements that are within the authority of the Higher Education Coordinating Commission or any of the public universities listed in ORS 352.002, or that are within the authority of the governing board of any private institution of higher education.

Note: Section 8a, chapter 245, Oregon Laws 2015, provides:

Sec. 8a. Implementation of standards related to dyslexia; report. (1) The Teacher Standards and Practices Commission shall adopt the standards required by ORS 342.147 (1)(a), as amended by section 41 of this 2015 Act [section 41, chapter 647, Oregon Laws 2015], in a timely manner to ensure that an educator preparation program in early childhood education, elementary education, special education or reading is able to demonstrate compliance with the standards no later than December 31, 2016.

(2) The Teacher Standards and Practices Commission shall report to the interim legislative committees on education on the adoption of the standards required by ORS 342.147 (1)(a), as amended by section 41 of this 2015 Act, no later than October 1, 2016. [2015 c.245 §8a; 2015 c.647 §50]

Note: Sections 4 and 5, chapter 756, Oregon Laws 2015, provide:

Sec. 4. Teacher Education Program Accreditation Account. (1) The Teacher Education Program Accreditation Account is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Teacher Education Program Accreditation Account shall be accredited to the account.

(2) Moneys in the Teacher Education Program Accreditation Account are continuously appropriated to the Teacher Standards and Practices Commission to award grants to educator preparation programs for the purpose of having the programs accredited by the organization described in ORS 342.147 (1)(b)(A), as amended by section 8 of this 2015 Act. [2015 c.756 §4; 2015 c.756 §10]

Sec. 5. Abolishment of account. (1) The Teacher Education Program Accreditation Account established by section 4 of this 2015 Act is abolished on July 1, 2022.

(2) Any moneys remaining in the account on July 1, 2022, that are unexpended, unobligated and not subject to any conditions shall be transferred to the General Fund on July 1, 2022.

[2015 c.756 §5]



Section 342.150



Section 342.153 - Proficiency in Braille required for teaching license to provide education to blind students.

(2) Any applicant for a teaching license to provide education to students who are blind shall be required to demonstrate proficiency by completion of grade I and grade II Braille coursework at a college level.

(3) The Teacher Standards and Practices Commission shall adopt procedures to assess the proficiencies developed through workshops and courses in grade I and grade II Braille that are consistent with standards set by the National Library Service for the Blind and Physically Handicapped at the Library of Congress.

[1993 c.380 §8; 1995 c.798 §2]

Note: 342.153 was added to and made a part of 342.120 to 342.430, but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 342.155



Section 342.156



Section 342.160



Section 342.165 - Commission rules.

(2) In establishing rules the commission shall consider:

(a) Its responsibilities to represent the public interest in the development of educational policies;

(b) The capabilities of Oregon educator preparation providers to prepare educators;

(c) The norms required for the educator assignments;

(d) The improvement of teaching and student learning;

(e) The adequacy of the supply of licensed educators;

(f) The value of experience or nonacademic learning;

(g) The responsibilities imposed upon school districts by geographic and demographic conditions; and

(h) Other matters that tend to improve education.

[1961 c.439 §10; 1965 c.100 §359; 1965 c.535 §10; 1973 c.270 §8; 1979 c.307 §1; 1993 c.45 §161; 1999 c.199 §5; 2005 c.209 §37; 2015 c.245 §9; 2015 c.647 §15]



Section 342.167



Section 342.169



Section 342.170



Section 342.173 - Effect of employing certain persons; sanctions; rules.

(1) The assignment is made with justification satisfactory to the commission.

(2) The person is employed as a teacher by a post-secondary institution that is accredited by the Northwest Commission on Colleges and Universities, or its successor, and that has a contract with a school district under which the person is teaching at the high school level. The contract shall be approved by the Teacher Standards and Practices Commission, including criteria for a person’s qualifications under paragraph (b) of this subsection. The contract shall:

(a) Be for a specific instructional assignment for which the district does not have appropriately licensed personnel either on staff or available to be placed on staff after a reasonably diligent search;

(b) Provide evidence that the person’s qualifications are appropriate for the assignment;

(c) Allow the person to teach no more than two high school units of credit or the equivalent per year; and

(d) Not be valid during a school closure, strike or summer session.

(3) The person is teaching an online course originating outside this state.

[1965 c.100 §353; 1975 c.278 §2; 1977 c.635 §10; 1979 c.307 §2; 1981 c.469 §1; 1981 c.663 §4; 1987 c.401 §1; 1987 c.503 §1a; 1989 c.150 §1; 1989 c.162 §1; 1989 c.493 §1; 1991 c.67 §83; 1991 c.710 §2; 1991 c.780 §§22,23; 1997 c.383 §12; 2013 c.1 §39; 2015 c.245 §10]



Section 342.174



Section 342.175 - Grounds for discipline; reinstatement.

(a) Conviction of a crime not listed in ORS 342.143 (3);

(b) Gross neglect of duty;

(c) Any gross unfitness;

(d) Conviction of a crime for violating any law of this state or any state or of the United States involving the illegal use, sale or possession of controlled substances;

(e) Any false statement knowingly made in an application for issuance, renewal or reinstatement of a license or registration; or

(f) Failure to comply with any condition of reinstatement under subsection (4) of this section or any condition of probation under ORS 342.177 (3)(b).

(2) If a person is enrolled in an approved educator preparation program under ORS 342.147, the commission may issue a public reprimand or may suspend or revoke the right to apply for a license or registration based on the following:

(a) Conviction of a crime listed in ORS 342.143 (3) or a crime described by the commission by rule;

(b) Conviction of a crime for violating any law of this state or any state or of the United States involving the illegal use, sale or possession of controlled substances; or

(c) Any conduct that may cause the commission to issue a public reprimand for a teacher or to suspend or revoke the license or registration of a teacher.

(3) The commission shall revoke any license or registration and shall revoke the right of any person to apply for a license or registration if the person has been convicted of any crime listed in ORS 342.143 (3).

(4)(a) Except for convictions for crimes listed in ORS 342.143 (3) and subject to subsection (5) of this section, any person whose license or registration has been revoked, or whose right to apply for a license or registration has been revoked, may apply to the commission for reinstatement of the license or registration after one year from the date of the revocation.

(b) Any person whose license or registration has been suspended, or whose right to apply for a license or registration has been suspended, may apply to the commission for reinstatement of the license or registration.

(c) The commission may require an applicant for reinstatement to furnish evidence satisfactory to the commission of good moral character, mental and physical health and such other evidence as the commission may consider necessary to establish the applicant’s fitness. The commission may impose a probationary period and such conditions as the commission considers necessary upon approving an application for reinstatement.

(5) The commission shall reconsider immediately a license or registration suspension or revocation or the situation of a person whose right to apply for a license or registration has been revoked, upon application therefor, when the license or registration suspension or revocation or the right revocation is based on a criminal conviction that is reversed on appeal.

(6) Violation of rules adopted by the commission relating to competent and ethical performance of professional duties shall be admissible as evidence of gross neglect of duty or gross unfitness.

(7) A copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of a conviction described in this section.

[Formerly 342.070; 1965 c.100 §361; 1971 c.743 §358; 1973 c.228 §1; 1979 c.226 §1; 1979 c.226 §1; 1979 c.307 §3a; 1987 c.158 §59; 1987 c.503 §7; 1991 c.662 §1; 1993 c.45 §168; 1993 c.301 §7; 1993 c.603 §1; 1995 c.768 §15; 1997 c.383 §15; 1997 c.864 §19; 1999 c.199 §10; 1999 c.308 §2; 2007 c.575 §12; 2009 c.386 §1; 2015 c.245 §11; 2015 c.647 §16]



Section 342.176 - Preliminary investigation; materials confidential; notice.

(a) Refusal to issue a license or registration, as provided under ORS 342.143;

(b) Suspension or revocation of a license or registration, discipline of a person holding a license or registration, or suspension or revocation of the right to apply for a license or registration, as provided under ORS 342.175; or

(c) Discipline for failure to provide appropriate notice prior to resignation, as provided under ORS 342.553.

(2) The commission may appoint an investigator and shall furnish the investigator with appropriate professional and other special assistance reasonably required to conduct the investigation, and the investigator is empowered to issue subpoenas to require the attendance of witnesses or the production of documents over the signature of the executive director of the commission, subpoena witnesses over the signature of the executive director, swear witnesses and compel obedience in the same manner as provided under ORS 183.440 (2).

(3) Following completion of the investigation, the executive director or the executive director’s designee shall report in writing any findings and recommendations to:

(a) The commission, meeting in executive session, at its next regular meeting following completion of the investigation; and

(b) The person against whom the charge is made, following consideration by the commission.

(4)(a) Except as provided in paragraph (b) of this subsection, the documents and materials used in the investigation undertaken as provided by this section and the report related to the investigation are confidential and not subject to public inspection unless the commission makes a final determination to:

(A) Refuse to issue a license or registration, as provided under ORS 342.143;

(B) Suspend or revoke a license or registration, discipline a person holding a license or registration, or suspend or revoke the right to apply for a license or registration, as provided under ORS 342.175; or

(C) Discipline a person for failure to provide appropriate notice prior to resignation, as provided under ORS 342.553.

(b) Records made available to the commission under ORS 419B.035 (1)(h) shall be kept confidential.

(5) If the commission finds from the report that there is sufficient cause to justify holding a hearing under ORS 342.177, the commission shall notify in writing:

(a) The person charged, enclosing a statement of the charges and a notice of opportunity for hearing;

(b) The complainant; and

(c) The employing district or public charter school, if any.

(6) If the commission finds from the report that there is not sufficient cause to justify holding a hearing under ORS 342.177, the commission shall notify in writing:

(a) The person charged;

(b) The complainant; and

(c) The employing district or public charter school, if any.

(7) Notwithstanding ORS 192.660 (6), the commission may make its findings under this section in executive session. However, the provisions of ORS 192.660 (4) apply to the sessions.

[1979 c.226 §2; 1987 c.503 §2; 1989 c.149 §1; 1991 c.662 §2; 1997 c.165 §2; 1997 c.594 §2; 2003 c.524 §5; 2007 c.575 §13; 2009 c.393 §2; 2009 c.706 §2; 2015 c.245 §12]



Section 342.177 - Hearing and decision on charges; notice.

(b) Any hearing conducted under this section shall be private unless the person against whom the charge is made requests a public hearing. Students attending school in the employing district may not attend any hearing except as witnesses duly subpoenaed to testify with respect to the charges made. Students attending a public charter school that employs the person may not attend any hearing except as witnesses duly subpoenaed to testify with respect to the charges made. The person charged shall have the right to be represented by counsel and to present evidence and argument. The evidence must be confined to the charges.

(2) The Teacher Standards and Practices Commission or the person charged may have subpoenas issued to compel attendance at the hearing. The person charged may have subpoenas issued by an attorney of record subscribed by the signature of the attorney or by the executive director. Witnesses appearing pursuant to subpoena, other than the parties or officers or employees of the commission, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). The commission or the person charged shall have the right to compel the attendance and obedience of witnesses in the same manner as provided under ORS 183.440 (2).

(3) The commission shall render its decision at its next regular meeting following the hearing. If the decision of the commission is that the charge described in ORS 342.175 (1) has been proven, the commission may take any or all of the following disciplinary action against the person charged:

(a) Issue a public reprimand.

(b) Place the person on probation for a period not to exceed four years and subject to such conditions as the commission considers necessary.

(c) Suspend the license or registration of the teacher or administrator for a period not to exceed one year.

(d) Revoke the license or registration of the teacher or administrator.

(e) Revoke the right to apply for a license or registration.

(4) If the decision of the commission is that the charge is not proven, the commission shall order the charges dismissed.

(5) The commission shall notify in writing the person charged and the employing district or public charter school of the decision.

[1965 c.100 §363; 1965 c.535 §11; 1973 c.228 §2; 1979 c.226 §3; 1989 c.149 §2; 1991 c.662 §3; 1997 c.165 §3; 1999 c.849 §§69,70; 2003 c.75 §33; 2005 c.444 §1; 2007 c.575 §14; 2009 c.706 §3; 2015 c.245 §13]



Section 342.180 - Appeal.

(2) If the district school board or the public charter school employing the teacher or administrator is aggrieved at the decision of the commission, the board or the school may appeal from the decision in the manner provided in ORS 183.480.

(3) Unless the decision of the commission is accompanied by a finding that immediate suspension or revocation of the teaching license or registration is necessary to protect the safety and well-being of students, an appeal made under this section in a proceeding to suspend or revoke shall operate as a stay of the suspension or revocation, if any, until the determination of the appeal.

[Formerly 342.075; 1965 c.100 §364; 1973 c.228 §3; 1999 c.199 §7; 2015 c.245 §14]



Section 342.183 - Letters of informal reproval.

(a) Following the completion of an investigation, the commission determines that the person has engaged in conduct that affects the person’s ability to be professionally effective, based on standards adopted by the commission by rule; and

(b) Subject to subsection (5) of this section, the commission agrees not to pursue disciplinary action against the person under ORS 342.175 and the person agrees to the terms of the letter of informal reproval, including a monitoring period.

(2) A letter of informal reproval issued as provided by subsection (1) of this section shall establish the terms of a monitoring period for the person to whom the letter is issued.

(3) Upon the issuance of a letter of informal reproval, the commission shall notify the employer of the person to whom the letter is issued, including any terms of the letter that the employer may need to know to assist the person in complying with the terms of the letter.

(4) A letter of informal reproval issued as provided by subsection (1) of this section:

(a) Is confidential; and

(b) Except when a disciplinary action is taken as provided in subsection (5) of this section, may not be posted on an interstate clearinghouse related to educator license sanctions.

(5) If a person fails to comply with the terms of a letter of informal reproval, the commission may take disciplinary action against the person based on one or both of the following:

(a) The conduct underlying the letter of informal reproval; or

(b) The failure to comply with the terms of the letter of informal reproval.

(6) If the executive director of the commission determines that a person failed to meet the terms of a letter of informal reproval, the executive director shall report the failure to the commission for the commission to make a final determination pursuant to ORS 342.176.

(7) The documents and materials used in an investigation for the purposes of this section are confidential and are not subject to public inspection unless the commission makes a final determination to discipline the person pursuant to ORS 342.175.

[2009 c.706 §5]

Note: 342.183 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 342.185



Section 342.190



Section 342.192 - Licensing requirements for out-of-state applicants; rules.

(2) Applicants granted licenses under this section shall be required to meet all standards required of Oregon teachers, including the requirements of ORS 342.123, not later than two years following the date of initial granting of the license.

[Formerly 342.400; 2015 c.245 §15]



Section 342.195 - Teaching licenses based on experience in certain federal programs; rules.

(a) While the applicant was in the Peace Corps program or was a volunteer under section 603 of the Economic Opportunity Act of 1964 (Public Law 88-452), the applicant:

(A) Completed two years of satisfactory service that emphasized teaching in any preprimary program or in any grade 1 through 12 in subjects regularly taught in public schools; and

(B)(i) Has completed an approved educator preparation program; or

(ii) Has earned at least a baccalaureate degree from an accredited institution of higher education and has completed a teacher training program provided under the auspices of the federal program; or

(b) The applicant was a certified instructor for the Armed Forces of the United States, if the applicant provides the commission with documentation of military training or experience that the commission determines is substantially equivalent to the training required for a preliminary teaching license.

(2)(a) The commission shall establish by rule an expedited process by which a military spouse or domestic partner who is licensed to teach in another state may apply for and obtain a teaching license.

(b) As used in this subsection, "military spouse or domestic partner" means a spouse or domestic partner of an active member of the Armed Forces of the United States who is the subject of a military transfer to Oregon.

[1967 c.304 §2; 1973 c.270 §9; 1993 c.45 §307; 1997 c.383 §13; 2012 c.43 §1a; 2013 c.351 §2; 2015 c.245 §16; 2015 c.647 §17]



Section 342.197



Section 342.200 - Administrative licenses based on professional skills and experience.

[1971 c.570 §1; 1973 c.270 §10; 2011 c.609 §7; 2015 c.647 §§19,43]



Section 342.202 - Administrator comprehensive leadership development system.

(2) The comprehensive leadership development system must include:

(a) A cost-effective plan that requires the coordination of public and private organizations and resources to:

(A) Improve the success of this state’s highest needs students;

(B) Provide research and technical assistance to schools seeking to adopt or enhance evidence-based leadership practices;

(C) Recruit underrepresented persons into the field of public school leadership; and

(D) Strengthen the capacity of administrators to improve education in public schools in this state;

(b) A plan for collaboration and continuous improvement among administrator preparation programs approved by the Teacher Standards and Practices Commission to support performance-based assessments for administrators and candidates for administrative licensure;

(c) A plan for recruitment of underrepresented persons into administrator leadership programs;

(d) The improvement of access to high quality preparation and professional development for administrators working in rural school districts;

(e) A method for disseminating evidence-based practices to support the development of effective principals and teachers; and

(f) A method for providing research and technical assistance to school districts to encourage the placement of the most highly effective teachers in the highest need schools.

[2011 c.609 §3]

Note: 342.202 was added to and made a part of ORS chapter 342 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 342.203 - Publication of list of teachers, administrators and teacher candidates subjected to discipline.

(a) All teachers and administrators whose teaching or administrative licenses have been suspended or revoked or who have been reprimanded or placed on probation during the preceding 12 months.

(b) All candidates enrolled in approved educator preparation programs under ORS 342.147 whose right to apply for a license or registration has been suspended or revoked during the preceding 12 months.

(2) If the decision of the commission is appealed under ORS 342.180, the name of the teacher, administrator or candidate shall not be published online under subsection (1) of this section unless and until such decision has been sustained by the Court of Appeals or until the appeal has been dropped.

[1973 c.228 §5; 1993 c.45 §169; 2009 c.386 §3; 2015 c.647 §§20,44]



Section 342.205



Section 342.208 - Model career pathways for instructional assistants to become licensed teachers.

(2) The model career pathways must identify:

(a) The minimum requirements for an instructional assistant to participate in a career pathway, including the requirement that the instructional assistant have attained at least an associate degree and be currently employed by a school district or an education service district.

(b) Guidelines for school districts, education service districts and institutions of higher education to collaborate to assist an instructional assistant who is participating in a career pathway.

[2013 c.286 §§2,4; 2015 c.245 §§19,20; 2015 c.774 §21]

Note: The amendments to 342.208 by section 53, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The State Board of Education shall develop model career pathways for instructional assistants, as defined in ORS 342.120, to become licensed teachers. The model career pathways must take into consideration the skills and experience attained by an instructional assistant.

(2) The model career pathways must identify:

(a) The minimum requirements for an instructional assistant to participate in a career pathway, including the requirement that the instructional assistant have attained at least an associate degree and be currently employed by a school district or an education service district.

(b) Guidelines for school districts, education service districts and institutions of higher education to collaborate to assist an instructional assistant who is participating in a career pathway.

Note: 342.208 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 342.210



Section 342.215



Section 342.216



Section 342.218



Section 342.220



Section 342.223 - Criminal records check; effect of making false statement; appeal.

(a) A person who is applying for a license or registration under ORS 342.120 to 342.430 as a teacher, administrator or personnel specialist if the person has not submitted to a criminal records check by the commission within the previous three years or has remained continuously licensed by or registered with the commission for a different license or registration for which the person already has submitted to a criminal records check by the commission.

(b) A person who is applying for reinstatement of a license or registration as a teacher, administrator or personnel specialist, or a certificate as a school nurse, whose license, registration or certificate has lapsed for at least three years.

(c) A person who is applying for a certificate under ORS 342.475 as a school nurse.

(d) A person who is registering with the commission for supervised clinical practice experience, practicum or internship as a teacher, administrator or personnel specialist, if the person does not hold a current license issued by the commission and has not submitted to a criminal records check by the commission within the previous three years for student teaching, practicum or internship as a teacher, administrator or personnel specialist.

(e) A person who is applying for a registration as a public charter school teacher or administrator under ORS 342.125.

(2) The making of any false statement as to the conviction of a crime is grounds for refusal to issue, renew or reinstate a license, certificate or registration and is in addition to the grounds stated in ORS 342.143.

(3) A person may appeal the refusal to issue a license, registration or certificate under this section as a contested case under ORS 183.413 to 183.470, but the refusal to renew or reinstate a license or registration is subject to ORS 342.175 to 342.180, and the commission shall notify the person of the right to appeal.

[1993 c.674 §5; 1995 c.446 §9; 1999 c.199 §9; 2001 c.407 §5; 2005 c.730 §19; 2007 c.35 §2; 2007 c.575 §15a; 2008 c.39 §8; 2015 c.245 §21; 2015 c.279 §5; 2015 c.647 §21]



Section 342.225



Section 342.227



Section 342.230



Section 342.232



Section 342.235



Section 342.240



Section 342.245



Section 342.250



Section 342.252



Section 342.255



Section 342.260



Section 342.265



Section 342.270



Section 342.275



Section 342.280



Section 342.285



Section 342.290



Section 342.295



Section 342.300



Section 342.305



Section 342.310



Section 342.315



Section 342.320



Section 342.325



Section 342.330



Section 342.340



Section 342.350 - Commission established; confirmation; term; vacancy; effect of change in circumstances.

(2) The term of office of a member is three years. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the duties on January 1 next following. A member is eligible for reappointment but only for one additional term. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) Any member who through change of employment standing or other circumstances no longer meets the criteria for the position to which the member was appointed shall no longer be eligible to serve in that position, and the position on the commission shall become vacant 60 days following the member’s change in circumstances.

(4) The commission shall coordinate and collaborate with the Chief Education Office as provided by section 1, chapter 519, Oregon Laws 2011.

[1965 c.535 §2; 1973 c.270 §11; 1975 c.278 §4; 1979 c.307 §4; 2015 c.774 §22]

Note: The amendments to 342.350 by section 54, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) There is created a Teacher Standards and Practices Commission consisting of 17 members appointed by the Governor subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

(2) The term of office of a member is three years. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the duties on January 1 next following. A member is eligible for reappointment but only for one additional term. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) Any member who through change of employment standing or other circumstances no longer meets the criteria for the position to which the member was appointed shall no longer be eligible to serve in that position, and the position on the commission shall become vacant 60 days following the member’s change in circumstances.



Section 342.360 - Members; qualifications.

(a) Four elementary teachers;

(b) Four middle school or high school teachers;

(c) One elementary school administrator;

(d) One middle school or high school administrator;

(e) One superintendent of a school district;

(f) One superintendent of an education service district;

(g) One member from the faculty of an approved educator preparation provider within a private college or university in Oregon;

(h) One member from the faculty of an approved educator preparation provider within a public university listed in ORS 352.002;

(i) One member who is also a member of a district school board; and

(j) Two members of the general public.

(2) Except for those members appointed under subsection (1)(i) and (j) of this section, members must have been actively engaged in teaching, personnel service work or administering in the public schools or in approved educator preparation providers in Oregon for the period of five years immediately preceding appointment. Acting as an elected representative of teachers, personnel service workers or administrators shall be considered teaching, personnel service work or administering for the purposes of the five-year experience requirement. In addition, members appointed under subsection (1)(a) to (f) of this section must hold valid Oregon teaching, personnel service or administrative licenses.

(3)(a) Throughout the term for which appointed, one of the members appointed under subsection (1)(a) to (j) of this section must hold a teaching license with an endorsement in some aspect of special education or have demonstrated knowledge or experience in special education.

(b) As used in this subsection, "special education" means specially designed education to meet the goals of the individualized education program of a child with a disability including regular classroom instruction, instruction in physical education, home instruction, related services and instruction in hospitals, institutions and special schools.

[1965 c.535 §3; 1973 c.270 §12; 1975 c.278 §5; 1979 c.307 §5; 1987 c.503 §9; 1989 c.244 §1; 1993 c.45 §171; 2005 c.209 §38; 2007 c.70 §101; 2011 c.637 §127; 2013 c.1 §40; 2015 c.647 §§22,45]



Section 342.370



Section 342.380 - Organization.

(2) A majority of the commission constitutes a quorum for the transaction of business.

[1965 c.535 §6]



Section 342.390 - Meetings; expenses.

(2) A member of the commission who is employed at a public school or by a private educator preparation provider or by a public university listed in ORS 352.002:

(a) May not receive compensation for services as a member.

(b) Shall receive actual and necessary travel and other expenses incurred in the performance of official duties as provided by ORS 292.495 (2) and subject to any other applicable law regulating travel and other expenses for state officers.

(3) A member of the commission who serves on the commission in the capacity of a district school board member or as a member of the general public shall be entitled to compensation and expenses as provided in ORS 292.495 (1) and (2).

[1965 c.535 §§7,8; 1991 c.662 §4; 1993 c.45 §172; 2011 c.637 §128; 2015 c.245 §23; 2015 c.647 §23]



Section 342.400



Section 342.410 - Executive director; employees.

[1965 c.535 §12; 1973 c.270 §14; 1997 c.165 §4; 2015 c.774 §23]

Note: The amendments to 342.410 by section 55, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
The Teacher Standards and Practices Commission shall appoint a qualified person as executive director and may, subject to the State Personnel Relations Law, employ persons to provide such service as the commission shall require.



Section 342.420 - Member’s salary; reimbursement to district.

(2) A school district required to employ a substitute for a teacher or administrator who is absent from employment while performing duties as a member of the Teacher Standards and Practices Commission shall be entitled to reimbursement for the district’s actual expenses in employing the substitute. Reimbursement for the expense of employing such substitutes shall be made by the commission from the Teacher Standards and Practices Commission Account.

[1965 c.535 §13]



Section 342.430 - Teacher Standards and Practices Commission Account; use.

[1965 c.535 §15; 1967 c.637 §8; 1973 c.270 §15; 1993 c.45 §174; 2015 c.647 §24]



Section 342.433 - Definitions for ORS 342.433 to 342.449.

(1) "Diverse" means culturally or linguistically diverse characteristics of a person, including:

(a) Origins in any of the black racial groups of Africa but is not Hispanic;

(b) Hispanic culture or origin, regardless of race;

(c) Origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands;

(d) Origins in any of the original peoples of North America, including American Indians or Alaskan Natives; or

(e) A first language that is not English.

(2) "Educator" means a teacher or an administrator.

[1991 c.434 §6; 1993 c.45 §175; 2013 c.778 §1; 2015 c.188 §1]



Section 342.435



Section 342.437 - Goal.

(2) The Department of Education shall use federal reports on educator equity to monitor school district and education service district progress on meeting the goal described in subsection (1) of this section, in relation to the recruitment, hiring and retention of diverse educators.

[1991 c.434 §2; 2013 c.778 §2; 2015 c.647 §§25,46]



Section 342.440



Section 342.443 - Reports of longitudinal data.

(a) Diverse students enrolled in community colleges;

(b) Diverse students enrolled in public universities;

(c) Diverse students graduated from public universities;

(d) Diverse candidates enrolled in public approved educator preparation programs;

(e) Diverse candidates who have completed public approved educator preparation programs;

(f) Diverse candidates receiving Oregon teaching or administrative licenses or registrations based on preparation in this state and preparation in other states;

(g) Diverse educators who are newly employed in the public schools in this state; and

(h) Diverse educators already employed in the public schools.

(2) The office also shall report comparisons of scores achieved by diverse persons and nondiverse persons on basic skills, pedagogy and subject matter tests.

(3) The Higher Education Coordinating Commission, the public universities listed in ORS 352.002, the Department of Education, the Teacher Standards and Practices Commission, community colleges and school districts shall cooperate with the office in collecting data and preparing the report.

[1991 c.434 §3; 1997 c.652 §30; 2011 c.637 §129; 2013 c.768 §135a; 2013 c.778 §§4,5; 2015 c.245 §§24,25; 2015 c.647 §§26,27,47,48; 2015 c.767 §§107,108; 2015 c.774 §24]

Note: The amendments to 342.443 by section 56, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The Education and Workforce Policy Advisor shall report biennially to the Legislative Assembly longitudinal data on the number and percentage of:

(a) Diverse students enrolled in community colleges;

(b) Diverse students enrolled in public universities;

(c) Diverse students graduated from public universities;

(d) Diverse candidates enrolled in public approved educator preparation programs;

(e) Diverse candidates who have completed public approved educator preparation programs;

(f) Diverse candidates receiving Oregon teaching or administrative licenses or registrations based on preparation in this state and preparation in other states;

(g) Diverse educators who are newly employed in the public schools in this state; and

(h) Diverse educators already employed in the public schools.

(2) The advisor also shall report comparisons of scores achieved by diverse persons and nondiverse persons on basic skills, pedagogy and subject matter tests.

(3) The Higher Education Coordinating Commission, the public universities listed in ORS 352.002, the Department of Education, the Teacher Standards and Practices Commission, community colleges and school districts shall cooperate with the advisor in collecting data and preparing the report.



Section 342.445



Section 342.447 - Plans for recruitment, admission, retention and graduation of diverse educators.

(2) The commission shall review the plans for adequacy and feasibility with the governing board of each public university with an educator preparation program and, after necessary revisions are made, shall adopt the plans.

(3) The commission shall provide guidance on:

(a) The contents of the plans;

(b) The commission’s initial and biennial review process, including timetables for revising plans; and

(c) Other matters necessary for carrying out the provisions of ORS 342.433 to 342.449 and 350.100.

[1991 c.434 §4; 2015 c.188 §6; 2015 c.245 §26; 2015 c.647 §28; 2015 c.767 §109]



Section 342.448 - Reports related to implementation of Educators Equity Act.

(a) A summary of the most recent data collected as provided by ORS 342.443.

(b) A summary of the plans currently implemented as provided by ORS 342.447.

(c) Recommendations for meeting the goal described in ORS 342.437, including progress toward meeting the goal described in ORS 342.437.

(d) A description of best practices within this state and other states for recruiting, hiring and retaining diverse educators.

(2)(a) The report created as provided by subsection (1) of this section shall be submitted:

(A) To the interim legislative committees on education in each even-numbered year; and

(B) To the Legislative Assembly in the manner provided by ORS 192.245 in each odd-numbered year.

(b) The report submitted as required by paragraph (a)(B) of this subsection shall be submitted with the data reported as required by ORS 342.443.

(3) The Chief Education Office, the Higher Education Coordinating Commission, the Department of Education and the Teacher Standards and Practices Commission shall make the report submitted as provided under subsection (2) of this section available on the website of each agency.

[2015 c.188 §11; 2015 c.774 §76]

Note: The amendments to 342.448 by section 76a, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) Representatives of the Education and Workforce Policy Advisor, the Higher Education Coordinating Commission, the Department of Education and the Teacher Standards and Practices Commission shall jointly create a report on the Educators Equity Act. The report shall include:

(a) A summary of the most recent data collected as provided by ORS 342.443.

(b) A summary of the plans currently implemented as provided by ORS 342.447.

(c) Recommendations for meeting the goal described in ORS 342.437, including progress toward meeting the goal described in ORS 342.437.

(d) A description of best practices within this state and other states for recruiting, hiring and retaining diverse educators.

(2)(a) The report created as provided by subsection (1) of this section shall be submitted:

(A) To the interim legislative committees on education in each even-numbered year; and

(B) To the Legislative Assembly in the manner provided by ORS 192.245 in each odd-numbered year.

(b) The report submitted as required by paragraph (a)(B) of this subsection shall be submitted with the data reported as required by ORS 342.443.

(3) The Education and Workforce Policy Advisor, the Higher Education Coordinating Commission, the Department of Education and the Teacher Standards and Practices Commission shall make the report submitted as provided under subsection (2) of this section available on the website of each agency.



Section 342.449 - Short title.

[1991 c.434 §1; 2015 c.188 §9]



Section 342.450



Section 342.455 - Definition of "school nurse."

[Formerly 678.505]



Section 342.460



Section 342.465 - Rules; notice if action taken on license.

(2) The Oregon State Board of Nursing shall notify the commission whenever the board takes any action on a license issued under ORS chapter 678 which might affect the ability of the license holder to practice as a school nurse.

[Formerly 678.525; 1993 c.45 §176]



Section 342.470



Section 342.475 - School nurses; certificates.

(2) The Teacher Standards and Practices Commission shall issue a certificate as a school nurse to a person who complies with the rules established by the commission for the certification and practice of school nursing or who has been certified by the Oregon State Board of Nursing as a school nurse practitioner. In establishing rules for the certification and practice of any specialization of school nursing, the commission shall consider the recommendations of the Oregon State Board of Nursing.

(3) The commission may issue an emergency certificate that authorizes a person licensed as a registered nurse in this state who does not meet the requirements of subsection (2) of this section to practice as a school nurse. Such certificates shall be issued for a limited time as set by the commission.

(4) Notwithstanding subsections (1) to (3) of this section, the commission shall issue a certificate in a school nurse specialization category to a registered nurse who applies for certification and who is employed by a school, school district or education service district to conduct and coordinate a school or district health services program or who serves in such a capacity on a voluntary basis on November 1, 1981. A certificate issued under this subsection shall be issued without further proof of qualification by the applicant.

(5) A certificate issued under this section is not a teaching license. The nurse holding a certificate issued under this section is not subject to ORS 238.280 or 342.805 to 342.937.

[Formerly 678.515]



Section 342.480



Section 342.485 - Commission to consult with and advise Oregon State Board of Nursing on school nursing.

[Formerly 342.445]



Section 342.495 - Holder of school nurse certificate qualified to conduct and coordinate health services program.

(2) No school or school district is required to employ as a nurse a person certified under ORS 342.475 (1) to (3).

[Formerly 342.982]



Section 342.505



Section 342.508



Section 342.510



Section 342.513 - Renewal or nonrenewal of contracts for following year.

(2) This section is not effective unless teachers or administrators notify the board in writing on or before April 15 of acceptance or rejection of the position for the following school year.

[Formerly 342.635; 1975 c.770 §47; 1979 c.714 §1; 1997 c.864 §24; 2005 c.22 §236]



Section 342.515



Section 342.520



Section 342.521 - Contracts with teachers for return of part of salary prohibited.

[Formerly 342.613]



Section 342.525



Section 342.530



Section 342.535



Section 342.540



Section 342.545 - Termination of teacher’s contract; release.

(2) A district school board may release a teacher from a contract by mutual agreement. No board is required to consider any resignation not in writing.

[Formerly 342.640; 1969 c.106 §1; 1977 c.860 §2; 1979 c.269 §1]



Section 342.549 - Administrator contracts; benefits after termination.

(a) "Administrator" means a person who is employed as an administrator or is performing administrative duties, regardless of whether the person is required to have a license, and includes but is not limited to superintendents, assistant superintendents and business managers.

(b) "Administrator" does not include a person who is subject to ORS 342.805 to 342.937.

(2) A school district, education service district or public charter school shall:

(a) Enter into an employment contract, with each administrator, that has provisions that cover the duration of the contract, conditions for contract termination and extension and conditions for employee resignation; and

(b) Have the current employment contract for each administrator on file in the central office of the district or school.

(3) Except as provided in subsection (4) of this section, a school district, education service district or public charter school may not enter into an employment contract with an administrator that contains provisions that expressly obligate the district or school to compensate the administrator for work that is not performed.

(4) A school district, education service district or public charter school may provide health benefits for an administrator who is no longer employed by the district or school until the administrator:

(a) Reaches 65 years of age; or

(b) Finds new employment that provides health benefits.

(5) For a period of one year after the termination of the contract between an administrator and a school district, education service district or public charter school, the administrator may not:

(a) Purchase property or surplus property owned by the district or school; or

(b) Use property owned by the district or school in a manner other than the manner permitted for the general public in a school district or education service district or at a public charter school.

[Formerly 342.603]

Note: 342.549 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 342.550



Section 342.553 - Discipline for resigning without providing required notice.

(2) In disciplining a person as provided under this section, the commission shall follow the procedure set forth in ORS 342.175 (4), 342.176 and 342.177.

[Formerly 342.645; 1975 c.258 §1; 2009 c.706 §1]



Section 342.555



Section 342.560



Section 342.565



Section 342.570



Section 342.575



Section 342.580



Section 342.585



Section 342.590



Section 342.595



Section 342.596



Section 342.598



Section 342.599



Section 342.600



Section 342.601



Section 342.602



Section 342.603



Section 342.604



Section 342.605



Section 342.608 - Working hours for licensed personnel; duty-free lunch period required; exception.

(2) Any school principal who fails to schedule a continuous 30-minute duty-free lunch period in accordance with this section shall be guilty of neglect of duty under ORS 342.865.

(3) No teacher shall by oral orders or written agreement fail to receive a 30-minute lunch period.

(4) School boards shall not be required to employ special personnel to supervise students during lunch periods.

(5) This section does not apply in school buildings where fewer than three teachers are employed.

[1971 c.201 §1]



Section 342.609



Section 342.610 - Minimum salary for substitute teachers.

(2) The school district shall set the working hours for a substitute teacher, and, when employed, shall pay the substitute teacher a salary that is no less than one-half of the daily minimum salary computed under subsection (1) of this section. However, if the substitute teacher is employed for more than one-half day, the substitute teacher shall receive a full day’s pay.

(3)(a) Notwithstanding subsection (1) of this section, teachers employed as substitute teachers for more than 10 consecutive days in any one assignment for the same teacher shall not be paid after the 10th day of the assignment less per day than 100 percent of 1/190th of the statewide average salary computed in subsection (1) of this section for districts with no salary scale; or, for districts with a salary scale, the higher of:

(A) 1/190th of the employing school district’s salary for a beginning teacher who holds a bachelor’s degree; or

(B) The daily minimum salary computed under subsection (1) of this section.

(b) Used sick leave, whether paid or unpaid, and weekends, school holidays and days when schools are closed by weather or other conditions and when substitute teachers are not required to appear in person at the school shall not be considered in determining consecutive days for purposes of this subsection.

(c) When substituting for a part-time teacher, the part of the day worked by the substitute shall count as a full day in determining consecutive days for purposes of this subsection.

(4) Notwithstanding subsections (1) and (3) of this section, if a school district has a class schedule based on a four-day week:

(a) The daily minimum salary computed under subsection (1) or (3) of this section must be multiplied by 1.125; and

(b) Calculations described in subsection (3) of this section must be made after a teacher has been employed as a substitute teacher for more than eight consecutive days in any one assignment for the same teacher.

(5) This section does not apply to substitute teachers represented in a bargaining unit in the school district by which they are employed.

[Amended by 1955 c.130 §1; 1957 c.262 c.1; 1965 c.100 §377; 1967 c.625 §1; 1971 c.536 §1; 1977 c.531 §1; 1979 c.167 §1; 1987 c.402 §1; 1991 c.198 §1; 1995 c.793 §1; 1999 c.706 §1; 2015 c.71 §1]



Section 342.613



Section 342.615



Section 342.617



Section 342.620



Section 342.625



Section 342.630



Section 342.635



Section 342.640



Section 342.645



Section 342.650



Section 342.655



Section 342.660



Section 342.663



Section 342.664 - Required ratio of pupils to staff holders of first aid cards; waiver; rules.

(2) In order to attain or maintain the ratio set under subsection (1) of this section, the district may require any staff member as a condition of employment to hold a current, recognized first aid card. The staff member shall have 90 days from the date on which the district imposes the requirement to obtain the first aid card.

(3) The district may waive the requirement of subsection (2) of this section for any staff member who is unable by reason of disability to obtain a recognized first aid card.

[Formerly 342.169; 2011 c.313 §16]

Note: 342.664 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 342.665



Section 342.670



Section 342.675



Section 342.680



Section 342.685



Section 342.700 - Policy on sexual harassment; posting and availability of policy.

[1997 c.272 §1]

Note: 342.700 to 342.708 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 342.704 - Adoption of school district policies on sexual harassment required; contents; rules.

(a) All staff and students are subject to the policies;

(b) Sexual harassment of students includes:

(A) A demand for sexual favors in exchange for benefits; and

(B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably interfering with a student’s educational performance or that creates an intimidating, offensive or hostile educational environment;

(c) All complaints about behavior that may violate the policy shall be investigated;

(d) The initiation of a complaint in good faith about behavior that may violate the policy shall not adversely affect the educational assignments or study environment of the student; and

(e) The student who initiated the complaint and the student’s parents shall be notified when the investigation is concluded.

(2) The State Board of Education shall adopt by rule minimum requirements for school district policies on sexual harassment of staff by students and other staff including, but not limited to, requirements that:

(a) All staff and students are subject to the policies;

(b) Sexual harassment of staff includes:

(A) A demand for sexual favors in exchange for benefits; and

(B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably interfering with a staff person’s ability to perform the job or that creates an intimidating, offensive or hostile work environment;

(c) All complaints about behavior that may violate the policy shall be investigated;

(d) The initiation of a complaint in good faith about behavior that may violate the policy shall not adversely affect any terms or conditions of employment or work environment of the staff complainant; and

(e) The staff member who initiated the complaint shall be notified when the investigation is concluded.

[1997 c.272 §2]

Note: See note under 342.700.



Section 342.708 - ORS 342.700 and 342.704 not limitation on or prerequisite for other rights and remedies.

[1997 c.272 §3]

Note: See note under 342.700.



Section 342.710



Section 342.720



Section 342.721 - Definitions for ORS 342.723 and 342.726.

(1) "Anabolic steroid" includes any drug or hormonal substance chemically or pharmacologically related to testosterone, all prohormones, including dehydroepiandrosterone and all substances listed in the Anabolic Steroid Control Act of 2004. "Anabolic steroid" does not include estrogens, progestins, corticosteroids and mineralocorticoids.

(2) "Performance-enhancing substance" means a manufactured product for oral ingestion, intranasal application or inhalation containing compounds that:

(a) Contain a stimulant, amino acid, hormone precursor, herb or other botanical or any other substance other than an essential vitamin or mineral; and

(b) Are intended to increase athletic performance, promote muscle growth, induce weight loss or increase an individual’s endurance or capacity for exercise.

(3) "School district employee" means:

(a) An administrator, teacher or other person employed by a school district;

(b) A person who volunteers for a school district; and

(c) A person who is performing services on behalf of a school district pursuant to a contract.

[2007 c.395 §1]



Note 342.721, 342.723 and 342.726



Section 342.723 - Prohibitions on school district employees.

(1) Knowingly sell, market or distribute an anabolic steroid or performance-enhancing substance to a kindergarten through grade 12 student with whom the employee has contact as part of the employee’s school district duties; or

(2) Knowingly endorse or suggest the ingestion, intranasal application or inhalation of an anabolic steroid or performance-enhancing substance by a kindergarten through grade 12 student with whom the employee has contact as part of the employee’s school district duties.

[2007 c.395 §2]

Note: See note under 342.721.



Section 342.726 - Curricula to include information on steroids and performance-enhancing substances; training of school employees.

(2) The Department of Education shall ensure that school districts are utilizing evidence-based programs such as the Oregon Health and Science University’s Athletes Training and Learning to Avoid Steroids (ATLAS) and Athletes Targeting Healthy Exercise and Nutrition Alternatives (ATHENA), which have demonstrated effectiveness in reducing anabolic steroid and performance-enhancing substance use by high school athletes.

(3) The department shall work with voluntary organizations that administer interscholastic activities to require school district employees who are coaches or athletic directors to receive training once every four years on identifying the components of anabolic steroid abuse and use and prevention strategies for the use of performance-enhancing substances.

[2007 c.395 §3; 2008 c.39 §5; 2011 c.313 §22]

Note: See note under 342.721.



Section 342.730



Section 342.740



Section 342.750



Section 342.760



Section 342.770



Section 342.780



Section 342.782



Section 342.784



Section 342.786



Section 342.788



Section 342.790



Section 342.792



Section 342.794



Section 342.796



Section 342.798



Section 342.805 - Short title.

[1965 c.608 §1; 1971 c.570 §2; 1977 c.881 §1; 1997 c.864 §26]



Section 342.815 - Definitions for ORS 342.805 to 342.937.

(1) Notwithstanding ORS 342.120, "administrator" includes any teacher the majority of whose employed time is devoted to service as a supervisor, principal, vice principal or director of a department or the equivalent in a fair dismissal district but shall not include the superintendent, deputy superintendent or assistant superintendent of any such district or any substitute or temporary teacher employed by such a district.

(2) "Board" means the board of directors of a fair dismissal school district.

(3) "Contract teacher" means any teacher who has been regularly employed by a school district for a probationary period of three successive school years, and who has been retained for the next succeeding school year. The district school board may enter into agreements that provide for a shorter probationary period of not less than one year for teachers who have satisfied the three-year probationary period in another Oregon school district.

(4) "District superintendent" means the superintendent of schools of a fair dismissal district or, in the absence of the superintendent, the person designated to fulfill the superintendent’s functions.

(5) "Fair dismissal district" means any common or union high school district or education service district.

(6) "Probationary teacher" means any teacher employed by a fair dismissal district who is not a contract teacher.

(7) "Program of assistance for improvement" means a written plan for a contract teacher that with reasonable specificity:

(a) Helps teachers adapt and improve to meet changing demands of the Oregon Educational Act for the 21st Century in ORS chapter 329 if applicable.

(b) Identifies specific deficiencies in the contract teacher’s conduct or performance.

(c) Sets forth corrective steps the contract teacher may pursue to overcome or correct the deficiencies.

(d) Establishes the assessment techniques by which the district will measure and determine whether the teacher has sufficiently corrected the deficiencies to meet district standards.

(8) "Substitute teacher" means any teacher who is employed to take the place of a probationary or contract teacher who is temporarily absent.

(9) Notwithstanding ORS 342.120, "teacher" means any person who holds a teaching license or registration as provided in ORS 342.125 or 342.144 or who is otherwise authorized to teach in the public schools of this state and who is employed half-time or more as an instructor or administrator.

(10) "Temporary teacher" means a teacher employed to fill a position designated as temporary or experimental or to fill a vacancy which occurs after the opening of school because of unanticipated enrollment or because of the death, disability, retirement, resignation, contract nonextension or dismissal of a contract or probationary teacher.

[1965 c.608 §2; 1971 c.570 §12; 1977 c.880 §1; 1977 c.881 §2; 1979 c.668 §1; 1981 c.299 §1; 1993 c.45 §194; 1997 c.864 §4; 1999 c.199 §11; 2001 c.653 §5]



Section 342.825



Section 342.835 - Probationary teacher.

(2) For any cause it may deem in good faith sufficient, the district board may refuse to renew the contract of any probationary teacher. However, the teacher shall be entitled to notice of the intended action by March 15, and upon request shall be provided a hearing before the district board. Upon request of the probationary teacher the board shall provide the probationary teacher a written copy of the reasons for the nonrenewal, which shall provide the basis for the hearing.

(3) If an appeal is taken from any hearing, the appeal shall be to the circuit court for the county in which the headquarters of the school district is located and shall be limited to the following:

(a) The procedures at the hearing;

(b) Whether the written copy of reasons for dismissal required by this section was supplied; and

(c) In the case of nonrenewal, whether notice of nonrenewal was timely given.

[1965 c.608 §4; 1971 c.570 §4; 1975 c.727 §1; 1979 c.714 §2; 1981 c.323 §1; 2007 c.251 §1]



Section 342.840 - Determination of length of service for probationary teacher.

[1981 c.299 §3]

Note: 342.840 was enacted into law by the Legislative Assembly and was added to 342.805 to 342.937 but was not added to or made a part of any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 342.845 - Contract teacher; part-time contract teacher; effect of program transfer; administrator contracts.

(2) Notwithstanding subsection (1) of this section, a part-time contract teacher attains contract status at not less than half-time but less than full-time and may be assigned within those limits by the school district. The assignment of a contract part-time teacher is not subject to the procedures specified in ORS 342.805 to 342.930. A contract part-time teacher who accepts a full-time assignment shall be considered a contract teacher for purposes of the assignment.

(3) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district in a state reorganization of a regional special education program. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district which assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave and experience status to the new district. However, the district to which the programs are transferred is obligated to hire displaced employees only to the extent that such would complement a cost effective staffing plan in the reorganized program.

(4)(a) As used in this subsection:

(A) "Juvenile detention education program" means the Juvenile Detention Education Program, as defined in ORS 326.695.

(B) "School district" means a school district as defined in ORS 332.002, an education service district, a state-operated school or any legally constituted combination of such entities.

(b) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district pursuant to a transfer of juvenile detention education program responsibilities to another school district or education service district. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district that assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave, seniority and status as a contract teacher. However, the district to which the program is transferred is obligated to hire displaced teachers only to the extent that such would complement a cost-effective staffing plan in the reorganized program.

(5)(a) An administrator shall serve a probationary period that does not exceed three years, unless the administrator and the school district mutually agree to a shorter time period. Following a probationary period, an administrator shall be employed by a school district pursuant to a three-year employment contract. An administrator may be dismissed or have a reduction in pay during the term of a contract for any reason set forth for dismissal of a teacher in ORS 342.865, or pursuant to ORS 342.934 (5). If an administrator is dismissed or has a reduction in pay during the term of the contract, the administrator may appeal to the Fair Dismissal Appeals Board in the same manner as provided for the appeal of a dismissal or a nonextension of a contract teacher. An administrator may not appeal the nonextension of a contract to the Fair Dismissal Appeals Board.

(b) The administrator may be assigned and reassigned at will during the term of the contract.

(c) The district school board may elect not to extend the administrator’s contract for any cause the school board in good faith considers sufficient. Prior to March 15 of the second year of the administrator’s contract, the school board shall take one of the following actions:

(A) Issue a new three-year contract effective July 1 following the March 15 of the second year of the administrator’s contract;

(B) Provide, in writing, notice that the contract will not be renewed or extended; or

(C) Extend the existing contract for a period of not more than one year.

(6) If an administrator receives notice of contract nonextension prior to the expiration of the administrator’s contract, the administrator shall have the right to fill any vacant teaching position in the district for which the contract administrator is licensed and competent as defined in ORS 342.934, provided the administrator has three years’ teaching experience in Oregon that has been successful, in the judgment of the district superintendent.

[1965 c.608 §§5,6; 1977 c.880 §2; 1983 c.554 §1; 1983 s.s. c.1 §2; 1993 c.480 §2; 1997 c.864 §8; 2001 c.681 §9; 2007 c.858 §37]



Section 342.850 - Teacher evaluation; personnel file content; rules.

(2)(a) The district school board shall develop an evaluation process in consultation with school administrators and with teachers. If the district’s teachers are represented by a local bargaining organization, the board shall consult with teachers belonging to and appointed by the local bargaining organization in the consultation required by this paragraph.

(b) The district school board shall implement the evaluation process that includes:

(A) The establishment of job descriptions and performance standards which include but are not limited to items included in the job description;

(B) A preevaluation interview which includes but is not limited to the establishment of performance goals for the teacher, based on the job description and performance standards;

(C) An evaluation based on written criteria which include the performance goals;

(D) A post-evaluation interview in which:

(i) The results of the evaluation are discussed with the teacher; and

(ii) A written program of assistance for improvement is established, if one is needed to remedy any deficiency specified in ORS 342.865 (1)(a), (d), (g) or (h); and

(E) The utilization of peer assistance whenever practicable and reasonable to aid teachers to better meet the needs of students. Peer assistance shall be voluntary and subject to the terms of any applicable collective bargaining agreement. No witness or document related to the peer assistance or the record of peer assistance shall be admissible in any proceeding before the Fair Dismissal Appeals Board, or in a probationary teacher nonrenewal hearing before a school board under ORS 342.835, without the mutual consent of the district and the teacher provided with peer assistance.

(c) Nothing in this subsection is intended to prohibit a district from consulting with any other individuals.

(3) Except in those districts having an average daily membership, as defined in ORS 327.006, of fewer than 200 students, the person or persons making the evaluations must hold teaching licenses. The evaluation shall be signed by the school official who supervises the teacher and by the teacher. A copy of the evaluation shall be delivered to the teacher.

(4) The evaluation reports shall be maintained in the personnel files of the district.

(5) The evaluation report shall be placed in the teacher’s personnel file only after reasonable notice to the teacher.

(6) A teacher may make a written statement relating to any evaluation, reprimand, charge, action or any matter placed in the teacher’s personnel file and such teacher’s statement shall be placed in the personnel file.

(7) All charges resulting in disciplinary action shall be considered a permanent part of a teacher’s personnel file and shall not be removed for any reason. A teacher shall have the right to attach the teacher’s response, or other relevant documents, to any document included under this subsection.

(8) The personnel file shall be open for inspection by the teacher, the teacher’s designees and the district school board and its designees. District school boards shall adopt rules governing access to personnel files, including rules specifying whom school officials may designate to inspect personnel files.

(9) A program of assistance for improvement or evaluation procedure shall not be technically construed, and no alleged error or unfairness in a program of assistance for improvement shall cause the overturning of a dismissal, nonextension of contract, nonrenewal of contract or other disciplinary action unless the contract teacher suffered a substantial and prejudicial impairment in the teacher’s ability to comply with school district standards.

[1971 c.570 §5; 1973 c.298 §3; 1973 c.458 §1; 1977 c.881 §3; 1979 c.598 §1; 1979 c.668 §2a; 1987 c.663 §1; 1989 c.491 §29; 1997 c.864 §9]



Section 342.855



Section 342.856 - Core teaching standards.

(a) Assisting school districts in determining the effectiveness of teachers and administrators and in making human resource decisions; and

(b) Improving the professional development and the classroom and administrative practices of teachers and administrators.

(2) The core teaching standards adopted under this section must:

(a) Take into consideration multiple measures of teacher effectiveness, based on widely accepted standards of teaching that encompass a range of appropriate teaching behaviors and that use multiple evaluation methods;

(b) Take into consideration evidence of student academic growth and learning based on multiple measures of student progress, including performance data of students, schools and school districts;

(c) Be research-based;

(d) Be separately developed for teachers and administrators; and

(e) Be able to be customized for each school district, which may include individualized weighting and application of standards.

(3) The core teaching standards adopted under this section must attempt to:

(a) Strengthen the knowledge, skills, disposition and classroom and administrative practices of teachers and administrators in public schools;

(b) Refine the support, assistance and professional growth opportunities offered to a teacher or an administrator, based on the individual needs of the teacher or administrator and the needs of the students, the school and the school district of the teacher or administrator;

(c) Allow each teacher or administrator to establish a set of classroom or administrative practices and student learning objectives that are based on the individual circumstances of the teacher or administrator, including the classroom or other assignments of the teacher or administrator;

(d) Establish a formative growth process for each teacher and administrator that supports professional learning and collaboration with other teachers and administrators; and

(e) Use evaluation methods and professional development, support and other activities that are based on curricular standards and that are targeted to the needs of each teacher and administrator.

(4) A school district board must include the core teaching standards adopted under this section for all evaluations of teachers and administrators of the school district. The standards shall be customized based on the collaborative efforts of the teachers and administrators of the school district and the exclusive bargaining representative of the employees of the school district.

[2011 c.729 §2; 2011 c.729 §4]

Note: 342.856 was added to and made a part of 342.805 to 342.937 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 342.865 - Grounds for dismissal or contract nonextension of contract teacher.

(a) Inefficiency;

(b) Immorality;

(c) Insubordination;

(d) Neglect of duty, including duties specified by written rule;

(e) Physical or mental incapacity;

(f) Conviction of a felony or of a crime according to the provisions of ORS 342.143;

(g) Inadequate performance;

(h) Failure to comply with such reasonable requirements as the board may prescribe to show normal improvement and evidence of professional training and growth; or

(i) Any cause which constitutes grounds for the revocation of such contract teacher’s teaching license.

(2) In determining whether the professional performance of a contract teacher is adequate, consideration shall be given to regular and special evaluation reports prepared in accordance with the policy of the employing school district and to any written standards of performance which shall have been adopted by the board.

(3) Suspension or dismissal on the grounds contained in subsection (1)(e) of this section shall not disqualify the teacher involved for any of the disability benefits provided in ORS chapter 238, or any of the benefits provided in ORS 332.507.

(4) Dismissal under subsection (1)(f) of this section shall remove the individual from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937.

[1965 c.608 §§9,19; 1973 c.298 §4; 1977 c.860 §4; 1981 c.569 §1; 1995 c.446 §10; 1997 c.249 §104; 1997 c.864 §10; 1999 c.130 §8]



Section 342.875 - Suspension; reinstatement.

[1965 c.608 §7; 1971 c.570 §6; 1977 c.881 §4; 1997 c.864 §11]



Section 342.885



Section 342.895 - Contract teachers; procedure for dismissal or contract nonextension; appeal.

(2) Authority to dismiss or not extend a contract teacher is vested in the district school board subject to the provisions of the fair dismissal and contract extension procedures of ORS 342.805 to 342.937 and only after recommendation of the dismissal or nonextension of contract is given to the district school board by the superintendent.

(3)(a) At least 20 days before recommending to a board the dismissal of the contract teacher, the district superintendent shall give written notice to the contract teacher by certified mail or delivered in person of the intention to make a recommendation to dismiss the teacher. The notice shall set forth the statutory grounds upon which the superintendent believes such dismissal is justified, and shall contain a plain and concise statement of the facts relied on to support the statutory grounds for dismissal. If the statutory grounds specified are those specified in ORS 342.865 (1)(a), (c), (d), (g) or (h), then evidence shall be limited to those allegations supported by statements in the personnel file of the teacher on the date of the notice to recommend dismissal, maintained as required in ORS 342.850. Notice shall also be sent to the district school board and to the Fair Dismissal Appeals Board. A copy of ORS 342.805 to 342.937 shall also be sent to the contract teacher.

(b) If, after the 20-day notice required by paragraph (a) of this subsection, the district school board takes action to approve the recommendation for dismissal from the superintendent, the dismissal takes effect on or after the date of the district school board’s action, as specified by the board. Notice of the board’s action shall be given to the contract teacher as soon as practicable by certified mail, return receipt requested or in the manner provided by law for the service of a summons in a civil action.

(4)(a) Upon recommendation of the district superintendent, the district school board may extend a contract teacher’s employment for a new two-year term by providing written notice to the teacher no later than March 15 of the first year of the contract. Any new contract that extends the teacher’s employment for a new term shall replace any prior contracts.

(b) If the district school board does not extend a contract teacher’s contract by March 15 of the first year of the contract, the district superintendent, or the superintendent’s designee, shall place the teacher on a program of assistance for improvement. The district superintendent or the superintendent’s designee may, in addition, place any other teacher on a program of assistance for improvement if in the judgment of the district superintendent or designee a program of assistance for improvement is needed.

(c) Provided that the district school board has not extended the teacher’s contract for a new two-year term, the district board, upon recommendation of the superintendent, may elect by written notice to the teacher no later than March 15 of the second year of the teacher’s contract not to extend the teacher’s contract based on any ground specified in ORS 342.865. A contract teacher whose contract is not extended may appeal the nonextension to the Fair Dismissal Appeals Board.

(5) Notwithstanding ORS 243.650 to 243.782 or the provisions of any collective bargaining agreement entered into after August 15, 1997, no grievance or other claim of violation of applicable evaluation procedures, or fundamental unfairness in a program of assistance for improvement, shall be filed while a teacher is on a program of assistance. All statutes of limitation and grievance timelines shall be tolled while the subject claims are held in abeyance under this moratorium provision. Except as provided in this subsection, the moratorium and tolling period ends on the date the program of assistance for improvement is completed, not to exceed one year, after which any claims subject to this provision may be pursued as otherwise provided by law or contract. In the case of a contract teacher who does not receive contract extension by March 15 of the first year of the teacher’s contract, the moratorium period shall last until the teacher receives notice of contract extension or nonextension and no later than March 15 of the following school year, or until the teacher receives notice of dismissal. A contract teacher who is dismissed or receives notice of contract nonextension, and who appeals to the Fair Dismissal Appeals Board, may raise any claims subject to this moratorium provision before the Fair Dismissal Appeals Board, which shall have jurisdiction to decide such claims. If the teacher does raise claims covered by this moratorium provision in an appeal to the Fair Dismissal Appeals Board, such appeal shall be the teacher’s sole and exclusive remedy. If a contract teacher does not appeal a contract nonextension or dismissal to the Fair Dismissal Appeals Board but instead pursues contract grievances to arbitration alleging a violation of evaluation procedures or fundamental unfairness in a program of assistance for improvement, the arbitrator shall not have authority to award reinstatement of the contract teacher, but may award other remedies including but not limited to back pay, front pay, compensatory damages and such further relief as the arbitrator deems appropriate. A program of assistance for improvement shall not be technically construed, and no alleged error or unfairness in a program of assistance shall cause the overturning of a dismissal, nonextension of contract, nonrenewal of contract or other disciplinary actions unless the contract teacher suffered a substantial and prejudicial impairment in the teacher’s ability to comply with school district standards.

(6) No teacher may be dismissed, laid off or caused to suffer nonextension or nonrenewal of a contract based upon the teacher’s salary placement or other compensation.

[1965 c.608 §11; 1971 c.570 §7; 1973 c.298 §5; 1977 c.881 §5; 1979 c.668 §3; 1997 c.864 §12]



Section 342.905 - Appeal procedure; arbitration as alternative.

(a) In the case of dismissal, within 10 days, as provided in ORS 174.120, after receipt of notice of the district school board’s decision, notice of appeal with a brief statement giving the reasons for the appeal.

(b) In the case of a contract nonextension, within 15 days, as provided in ORS 174.120, after receipt of the written notice of nonextension of a contract, notice of appeal with a brief statement giving the reasons for the appeal.

(2)(a) As soon as practicable after the time the notice of appeal is received by the Superintendent of Public Instruction, the superintendent shall appoint a panel of three members from the Fair Dismissal Appeals Board for the purpose of conducting a hearing. Insofar as practicable, the panel shall be selected from those members of the board serving in positions where the average daily membership as determined in ORS 342.930 most nearly coincides with that of the involved district. The panel shall consist of:

(A) One member from the category representing district school board members;

(B) One member from the category not affiliated with common or union high school districts; and

(C) One member from the category representing teachers or administrators, as follows:

(i) If the appeal is from a contract teacher in a teaching position, the panel shall include the teacher member of the board.

(ii) If the contract teacher is in an administrative position, an administrative member shall sit in place of the teacher member.

(b) The panel may not contain a member who is a resident of the district that is bringing the dismissal or nonextension.

(c) The Department of Education, at the department’s expense, shall provide to the panel appropriate professional and other special assistance reasonably required to conduct a hearing. The panel shall be empowered, on behalf of the contract teacher, the district superintendent and the district school board, to subpoena and swear witnesses and to require witnesses to give testimony and produce relevant evidence at or prior to the hearing.

(d) The executive secretary of the board may issue subpoenas on behalf of a panel. A person subpoenaed under this subsection may move to quash or modify the subpoena if it is oppressive or unreasonable. The motion must be made before the time specified in the subpoena for appearance or production of materials. The motion may be made to the executive secretary or the panel.

(e) In a case pending before a panel that involves a teacher’s performance at an Oregon Youth Authority facility, the panel assigned to the case may submit to the Director of the Oregon Youth Authority written questions that the panel unanimously agrees are relevant to the case. The director shall respond to the panel’s questions in writing within 20 days of the director’s receipt of the questions from the panel. If a question by the panel seeks information that is not confidential or privileged under Oregon or federal law, the director shall provide the information requested by the panel. If a question by the panel seeks information that is confidential or privileged under Oregon or federal law, the director, in responding to the question, may not disclose the confidential or privileged information but shall instead explain that the information being sought is confidential or privileged. The procedure outlined in this paragraph is not in lieu of any other mechanism that may be available to the panel or parties for obtaining or presenting evidence.

(3) The Attorney General shall assign an assistant, at no cost to either involved party, to advise the Fair Dismissal Appeals Board, to be present at any hearing held by a panel, and to perform those tasks at the request of the board that would normally require legal training.

(4) Within 10 days after receipt of the notice of an appeal of contract nonextension, the district shall serve upon the Fair Dismissal Appeals Board and the teacher a written statement of reason for the contract nonextension, which shall include:

(a) A plain and concise statement of the facts relied on to support the statutory grounds for nonextension of the contract;

(b) The statutory grounds upon which the district believes such contract nonextension is justified; and

(c) A list of witnesses and documents upon which the district will rely at hearing.

(5)(a) At least 10 days prior to the hearing, the teacher shall provide a list of witnesses and exhibits to the Fair Dismissal Appeals Board panel and the school district.

(b) The Fair Dismissal Appeals Board panel shall hold a contested case hearing under ORS chapter 183 within 100 days of the receipt by the teacher of notice of dismissal or of the statement of reasons in the case of contract nonextension. No later than 140 days after the filing of an appeal, consistent with due process, the Fair Dismissal Appeals Board panel shall prepare and send a written decision to the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction. The hearing shall be private unless the teacher requests a public hearing. At the hearing, the district and the contract teacher shall have the right to be present and be heard, to be represented by counsel, to present evidence and cross-examine adverse witnesses and to offer evidence that in the panel’s judgment is relevant to the dispute. The panel may take all reasonable steps to require the parties to conclude the hearing in an expeditious manner.

(6) When the Fair Dismissal Appeals Board panel has completed its hearing, it shall prepare a written decision and send it to the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction. The Fair Dismissal Appeals Board panel shall determine whether the facts relied upon to support the statutory grounds cited for dismissal or nonextension are true and substantiated. If the panel finds these facts true and substantiated, it shall then consider whether such facts, in light of all the circumstances and additional facts developed at the hearing that are relevant to the statutory standards in ORS 342.865 (1), are adequate to justify the statutory grounds cited. In making such determination, the panel shall consider all reasonable written rules, policies and standards of performance adopted by the school district board unless it finds that such rules, policies and standards have been so inconsistently applied as to amount to arbitrariness. The panel shall not reverse the dismissal or nonextension if it finds the facts relied upon are true and substantiated unless it determines, in light of all the evidence and for reasons stated with specificity in its findings and order, that the dismissal or nonextension was unreasonable, arbitrary or clearly an excessive remedy.

(7)(a) Subject to subsection (6) of this section and paragraph (b) of this subsection, if the Fair Dismissal Appeals Board panel finds that the facts relied on to support the recommendation of the district superintendent are untrue or unsubstantiated, or if true and substantiated, are not adequate to justify the statutory grounds cited as reason for the dismissal or nonextension, and so notifies the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction, the teacher shall be reinstated and the teacher shall receive such back pay as ordered by the Fair Dismissal Appeals Board panel for the period between the effective date of the dismissal or nonextension and the date of the order reinstating the teacher, or the date when the district actually reinstates the teacher, whichever is later. However, nothing in this section requires a school district to pay the teacher until the reinstatement occurs if the district has other legal grounds for not reinstating the teacher.

(b) So long as the right of the district board under subsection (9) of this section and under ORS 183.480 and 183.500 to judicial review of the action of the Fair Dismissal Appeals Board remains unexpired, the district school board may withhold the reinstated teacher from performance of teaching duties, unless otherwise ordered by the court having jurisdiction of the appeal.

(c) Subject to ORS 342.850 (9), if the Fair Dismissal Appeals Board panel determines that the procedures described in ORS 342.850 (2)(b)(A) to (D) have not been substantially complied with, the teacher may be reinstated with back pay as provided in paragraph (a) of this subsection.

(8) Subject to subsection (6) of this section, if the Fair Dismissal Appeals Board panel finds the facts relied on to support the recommendation of the district superintendent true and substantiated, and that those facts justify the statutory grounds cited as reason for the dismissal or nonextension and so notifies the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction in writing, the dismissal or nonextension becomes final on the date of the notice.

(9) An appeal from action of the Fair Dismissal Appeals Board panel shall be taken in the manner provided in ORS 183.480.

(10)(a) If both the district board and the teacher or teacher’s representative agree, arbitration may be used as an alternative to a hearing before a Fair Dismissal Appeals Board panel to determine if the teacher’s dismissal or nonextension of a contract is in compliance with the standards of ORS 342.805 to 342.910. If the teacher or teacher’s representative desires to use the arbitration procedure, the request for arbitration shall be included in the request for appeal that is filed with the Superintendent of Public Instruction under this section. Within 10 days of the time the superintendent of the district is notified of the teacher’s intent to appeal the dismissal or nonextension of a contract, the superintendent of the district shall notify the teacher or teacher’s representative and the Superintendent of Public Instruction as to whether the district has agreed to use the arbitration procedure. If the district determines not to use the arbitration procedure, the hearing procedure shall be continued under this section in the same manner as if no request for arbitration had been made. If the arbitration procedure is used, the teacher has no further rights to a hearing before a Fair Dismissal Appeals Board panel.

(b) The procedures for selection of the arbitrator are those in the applicable collective bargaining agreement. If there is no provision or agreement or if the agreement does not contain a procedure for selection, the parties shall request a list of five arbitrators from the Employment Relations Board and shall choose an arbitrator by alternative striking of names until one name is left. The remaining person shall act as the arbitrator. The Employment Relations Board shall compile a roster of qualified arbitrators from which the lists are to be taken.

(c) In determining whether the district board’s dismissal or nonextension of the teacher should be sustained, the arbitrator shall use the same reasons, rules and levels of evidence as are required for the Fair Dismissal Appeals Board under ORS 342.805 to 342.910.

[1965 c.608 §12; 1971 c.570 §8; 1973 c.298 §6; 1973 c.612 §14; 1977 c.223 §1; 1977 c.400 §5; 1977 c.881 §6; 1979 c.668 §4; 1987 c.663 §2; 1993 c.236 §1; 1993 c.237 §1; 1993 c.778 §28; 1997 c.864 §13; 2001 c.449 §1; 2003 c.798 §4]



Section 342.910 - Waiver of contract grievance claim if appeal of dismissal decision filed; waiver of certain rights and procedures.

(2) A school district and an exclusive bargaining representative of teachers may agree to waive all or any part of the rights and procedures provided under ORS 342.805 to 342.937 if third party review of any dismissal or nonextension of a contract teacher is available.

[1995 c.286 §16; 1997 c.864 §14]



Section 342.915



Section 342.925



Section 342.930 - Fair Dismissal Appeals Board; rules.

(2)(a) The membership of the board shall be as follows:

(A) Six members must be administrators in common or union high school districts;

(B) Six members must be contract teachers;

(C) Six members must be members of common or union high school district boards at the time of their appointment; and

(D) Six members may not have any affiliation with any common or union high school district.

(b) One member from each category described in paragraph (a)(A) and (B) of this subsection may be retired prior to appointment if the member had been previously employed as an administrator or a contract teacher in this state.

(c) At least one member from each category described in paragraph (a) of this subsection must be resident of a school district so that each type of school district described below is represented:

(A) A school district with an average daily membership, as defined in ORS 327.006, of less than 1,500 students;

(B) A school district with an average daily membership, as defined in ORS 327.006, of 1,500 to 4,500 students; and

(C) A school district with an average daily membership, as defined in ORS 327.006, of greater than 4,500 students.

(3) Except as provided in subsection (4) of this section, the term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) A member whose term has expired may continue to serve for the following limited purposes:

(a) To conduct a hearing and prepare a written decision if the member was appointed to a panel in accordance with ORS 342.905 (2) before the expiration of the member’s term; or

(b) To reconsider a decision if the member served on the panel originally hearing an appeal and a motion for reconsideration is filed prior to an appeal to the Court of Appeals.

(5) The continued service of a member as provided in subsection (4) of this section shall not prevent a successor from taking office at the time prescribed in subsection (3) of this section.

(6) Members shall be entitled to compensation and expenses as provided in ORS 292.495 for each day or part thereof during which they perform duties under ORS 342.805, 342.815, 342.835, 342.850, 342.875, 342.895 to 342.910 and this section, to be paid by the district school board from which the appeal is taken. However, any member of the board who would be entitled to receive a per diem except for being employed in full-time public service may receive the payment if service on the board is performed while the member is not under obligation to perform contractual teaching or administrative duties.

(7) The board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

(8) A majority of the members of the board constitutes a quorum for the transaction of business.

(9) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of this section and ORS 342.905 and 342.910. [1971 c.570 §10; 1973 c.298 §7; 1977 c.881 §7; 1983 c.777 §1; 1985 c.216 §1; 1997 c.864 §14a; 2001 c.449 §2; 2013 c.18 §1]

Note: Section 2, chapter 18, Oregon Laws 2013, provides:

Sec. 2. Notwithstanding the term of office specified in ORS 342.930, of the four members added to the Fair Dismissal Appeals Board by the amendments to ORS 342.930 by section 1 of this 2013 Act:

(1) Two shall serve for a term ending July 1, 2015.

(2) Two shall serve for a term ending July 1, 2017.

[2013 c.18 §2]



Section 342.934 - Procedure for reduction of teacher staff due to funding or administrative decision.

(2) The school district shall make every reasonable effort to:

(a) Transfer teachers of courses scheduled for discontinuation to other teaching positions for which they are licensed and qualified.

(b) Combine teaching positions in a manner which allows teachers to remain qualified so long as the combined positions meet the curriculum needs of the district and the competence consideration specified in subsection (4) of this section.

(3) In determining teachers to be retained when a school district reduces its staff under this section, the school district shall:

(a) Determine whether teachers to be retained hold proper licenses at the time of layoff to fill the remaining positions.

(b) Determine seniority of teachers to be retained, calculated from the first day of actual service as teachers with the school district inclusive of approved leaves of absence. Ties shall be broken by drawing lots.

(c) Determine competence and merit of teachers, if necessary, under subsection (4) of this section.

(4) If a school district desires to retain a teacher with less seniority than a teacher being released under this section, the district shall determine that the teacher being retained has more competence or merit than the teacher with more seniority who is being released.

(5) An administrator shall retain status and seniority as a contract teacher and voluntarily may return to teaching in a reduction in staff situation. However, an administrator who was never employed as a teacher in the district shall not be eligible to become a nonadministrative teacher in the district if the effect is to displace a nonadministrative contract teacher.

(6) In consultation with its employees or, for those employees in a recognized or certified collective bargaining unit, with the exclusive bargaining representative of that unit, each school district shall establish a procedure for recalling teachers to employment in the district who have been released because of a prospective or actual reduction in staff. The procedure so established shall define the criteria for recall and the teacher shall have the right of recall thereunder for 27 months after the last date of release by the district unless waived as provided in such procedure by rejection of a specific position. A contract teacher who is recalled shall retain the status obtained before the release. A probationary teacher who is recalled shall have years taught for the district counted as if the employment had been continuous for purposes of obtaining contract teacher status.

(7) An appeal from a decision on reduction in staff or recall under this section shall be by arbitration under the rules of the Employment Relations Board or by a procedure mutually agreed upon by the employee representatives and the employer. The results of the procedure shall be final and binding on the parties. Appeals from multiple reductions may be considered in a single arbitration. The arbitrator is authorized to reverse the staff reduction decision or the recall decision made by the district only if the district:

(a) Exceeded its jurisdiction;

(b) Failed to follow the procedure applicable to the matter before it;

(c) Made a finding or order not supported by substantial evidence in the whole record; or

(d) Improperly construed the applicable law.

(8) After August 15, 1997, a school district shall not agree in any collective bargaining agreement to waive the right to consider competence in making decisions about the order of reduction in staff or recall of staff. Nothing in this subsection shall prevent a school district and the exclusive bargaining representative from agreeing to alternative criteria for competence determinations under this subsection so long as the criteria ensure that all retained teachers are qualified for the positions they fill. As used in this subsection, "qualified" means the measurement of the teacher’s ability to teach the particular grade level or subject matter in which the teacher is placed after the reduction in force. Qualifications shall be measured by more than seniority and licensure, but may include other criteria that reasonably measure the teacher’s fitness to teach the relevant grade or subject level. Determinations of competence or qualifications under this subsection may take into account requirements for any special needs students.

(9) As used in this section:

(a) "Competence" means the ability to teach a subject or grade level based on recent teaching experience related to that subject or grade level within the last five years, or educational attainments, or both, but not based solely on being licensed to teach. The district may consider a teacher’s willingness to undergo additional training or pursue additional education in deciding upon questions of competence.

(b) "Merit" means the measurement of one teacher’s ability and effectiveness against the ability and effectiveness of another teacher.

[1981 c.569 §3; 1983 s.s. c.1 §1; 1989 c.282 §1; 1993 c.480 §1; 1997 c.864 §15]



Section 342.935



Section 342.937 - Reimbursement for teacher dismissal costs.

[1997 c.864 §6]



Section 342.945



Section 342.950 - Network of Quality Teaching and Learning; rules.

(2) The purposes of the network are the following:

(a) To enhance a culture of leadership and collaborative responsibility for advancing the profession of teaching among providers of early learning services, teachers and administrators in kindergarten through grade 12, education service districts and educator preparation providers.

(b) To strengthen and enhance existing evidence-based practices that improve student achievement, including practices advanced by or described in ORS 329.788 to 329.820, 329.824, 329.838, 342.433 to 342.449 and 342.805 to 342.937.

(c) To improve recruitment, preparation, induction, career advancement opportunities and support of educators.

(3) To accomplish the purposes of the network described in subsection (2) of this section, the Department of Education, subject to the direction and control of the Chief Education Officer, shall distribute funding as follows:

(a) To schools, school districts, education service districts, nonprofit organizations, post-secondary institutions and consortiums that are any combination of those entities for the purpose of supporting the implementation and delivery of common core state standards and other state standards that indicate whether a student is prepared for college.

(b) To school districts, education service districts and nonprofit organizations for the purpose of providing teacher and administrator evaluations and aligned professional development in a manner that complies with the core teaching standards adopted as provided by ORS 342.856 and with related standards prescribed by federal law.

(c) To school districts and nonprofit organizations for the purpose of providing teachers with opportunities for professional collaboration and professional development and for the pursuit of career pathways in a manner that is consistent with the School District Collaboration Grant Program described in ORS 329.838.

(d) To school districts, education service districts and nonprofit organizations for the purpose of providing beginning teachers and administrators with mentors in a manner that is consistent with the beginning teacher and administrator mentorship program described in ORS 329.788 to 329.820.

(e) To school districts, education service districts, nonprofit organizations, post-secondary institutions and the tribes of this state for the purpose of closing achievement gaps by providing and improving the effectiveness of instruction and professional development, implementing data-driven decision making, supporting practice communities and implementing culturally competent practices.

(f) To school districts, nonprofit organizations and post-secondary institutions for the purposes of:

(A) Strengthening educator programs for educators at all levels to improve educator preparation, recruitment and leadership.

(B) Supporting the development and sustainability of partnerships between providers of early learning services, public schools with any grades from kindergarten through grade 12 and post-secondary institutions.

(g) To school districts to ensure that a sufficient number of kindergarten through grade five teachers have received training to understand and recognize dyslexia and to implement appropriate instruction.

(4) The Chief Education Office shall provide strategic direction to the network by:

(a) Conducting and coordinating research to determine best practices and evidence-based models.

(b) Convening an advisory group to guide network activities and expand the implementation of effective practices.

(c) Working with educator programs to ensure ongoing collaboration with education providers.

(d) Supporting programs that help to achieve the purposes of the Educators Equity Act.

(e) Creating and supporting a statewide plan for increasing the successful recruitment of high-ability and culturally diverse candidates to work in high-need communities and fields.

(5) The Department of Education shall support the network by:

(a) Developing a system that ensures statewide dissemination of best practices and evidence-based models.

(b) Supporting the development and implementation of standards-based curriculum, high-leverage practices and assessments that promote student learning and improve student progress indicators for students who are enrolled in an English language learner program under ORS 336.079 and for students with disabilities.

(c) Administering the distribution of funding as described in subsection (3) of this section.

(6) The Chief Education Office shall develop processes to establish the network and ensure the accountability of the network. The processes must ensure that the network:

(a) Gives preference to entities that have demonstrated success in improving student progress indicators.

(b) Delivers services for the benefit of all regions of this state.

(c) Is accountable for improving student progress indicators identified by the Chief Education Office or set forth in ORS 350.014.

(d) Includes and connects education providers and leaders from pre-kindergarten through post-secondary education.

(7) No more than two percent of all moneys received for the purposes of this section may be expended by the Chief Education Office or the Department of Education for administrative costs incurred under this section. For the purpose of this subsection, the following are not considered administrative costs:

(a) Technical assistance and direct program services provided to school districts and nonprofit organizations; and

(b) Any administrative costs incurred under ORS 329.838 related to the administration of the School District Collaboration Grant Program.

(8) The State Board of Education may adopt any rules necessary for the Department of Education to support the network and perform any duties assigned to the department under this section or assigned to the department by the Chief Education Office. Any rules adopted by the State Board of Education must be consistent with this section and with actions taken by the Chief Education Office to implement this section.

[2013 c.661 §§1,2; 2015 c.27 §§36,37; 2015 c.188 §§13,14; 2015 c.245 §§27,28; 2015 c.487 §§1,2; 2015 c.604 §§17,18; 2015 c.647 §§29,30; 2015 c.774 §25; 2015 c.790 §8b]

Note: The amendments to 342.950 by section 57, chapter 774, Oregon Laws 2015, and section 8c, chapter 790, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The Network of Quality Teaching and Learning is established. The network consists of the Department of Education and public and private entities that receive funding as provided by this section to accomplish the purposes of the network described in subsection (2) of this section.

(2) The purposes of the network are the following:

(a) To enhance a culture of leadership and collaborative responsibility for advancing the profession of teaching among providers of early learning services, teachers and administrators in kindergarten through grade 12, education service districts and educator preparation providers.

(b) To strengthen and enhance existing evidence-based practices that improve student achievement, including practices advanced by or described in ORS 329.788 to 329.820, 329.824, 329.838, 342.433 to 342.449 and 342.805 to 342.937.

(c) To improve recruitment, preparation, induction, career advancement opportunities and support of educators.

(3) To accomplish the purposes of the network described in subsection (2) of this section, the Department of Education, subject to the direction and control of the Superintendent of Public Instruction, shall distribute funding as follows:

(a) To schools, school districts, education service districts, nonprofit organizations, post-secondary institutions and consortiums that are any combination of those entities for the purpose of supporting the implementation and delivery of common core state standards and other state standards that indicate whether a student is prepared for college.

(b) To school districts, education service districts and nonprofit organizations for the purpose of providing teacher and administrator evaluations and aligned professional development in a manner that complies with the core teaching standards adopted as provided by ORS 342.856 and with related standards prescribed by federal law.

(c) To school districts and nonprofit organizations for the purpose of providing teachers with opportunities for professional collaboration and professional development and for the pursuit of career pathways in a manner that is consistent with the School District Collaboration Grant Program described in ORS 329.838.

(d) To school districts, education service districts and nonprofit organizations for the purpose of providing beginning teachers and administrators with mentors in a manner that is consistent with the beginning teacher and administrator mentorship program described in ORS 329.788 to 329.820.

(e) To school districts, education service districts, nonprofit organizations, post-secondary institutions and the tribes of this state for the purpose of closing achievement gaps by providing and improving the effectiveness of instruction and professional development, implementing data-driven decision making, supporting practice communities and implementing culturally competent practices.

(f) To school districts, nonprofit organizations and post-secondary institutions for the purposes of:

(A) Strengthening educator programs for educators at all levels to improve educator preparation, recruitment and leadership.

(B) Supporting the development and sustainability of partnerships between providers of early learning services, public schools with any grades from kindergarten through grade 12 and post-secondary institutions.

(g) To school districts to ensure that a sufficient number of kindergarten through grade five teachers have received training to understand and recognize dyslexia and to implement appropriate instruction.

(4) The Department of Education shall provide strategic direction to the network by:

(a) Conducting and coordinating research to determine best practices and evidence-based models.

(b) Convening an advisory group to guide network activities and expand the implementation of effective practices.

(c) Working with educator programs to ensure ongoing collaboration with education providers.

(d) Supporting programs that help to achieve the purposes of the Educators Equity Act.

(e) Creating and supporting a statewide plan for increasing the successful recruitment of high-ability and culturally diverse candidates to work in high-need communities and fields.

(f) Developing a system that ensures statewide dissemination of best practices and evidence-based models.

(g) Supporting the development and implementation of standards-based curriculum, high-leverage practices and assessments that promote student learning and improve student progress indicators for students who are enrolled in an English language learner program under ORS 336.079 and for students with disabilities.

(h) Administering the distribution of funding as described in subsection (3) of this section.

(5) The State Board of Education shall develop processes to establish the network and ensure the accountability of the network. The processes must ensure that the network:

(a) Gives preference to entities that have demonstrated success in improving student progress indicators.

(b) Delivers services for the benefit of all regions of this state.

(c) Is accountable for improving student progress indicators identified by the State Board of Education or set forth in ORS 350.014.

(d) Includes and connects education providers and leaders from pre-kindergarten through post-secondary education.

(6) No more than two percent of all moneys received for the purposes of this section may be expended by the Department of Education for administrative costs incurred under this section. For the purpose of this subsection, the following are not considered administrative costs:

(a) Technical assistance and direct program services provided to school districts and nonprofit organizations; and

(b) Any administrative costs incurred under ORS 329.838 related to the administration of the School District Collaboration Grant Program.

(7) The State Board of Education may adopt any rules necessary for the Department of Education to support the network and perform any duties assigned to the department under this section. Any rules adopted by the State Board of Education must be consistent with this section.

Note: 342.950 and 342.953 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 342.953 - Network of Quality Teaching and Learning Fund.

(2) Moneys in the Network of Quality Teaching and Learning Fund are continuously appropriated to the Department of Education for the Network of Quality Teaching and Learning established by ORS 342.950.

(3) The Department of Education, on behalf of the State of Oregon, may solicit and accept gifts, grants or donations from public and private sources for the Network of Quality Teaching and Learning. Moneys received under this subsection shall be deposited into the Network of Quality Teaching and Learning Fund.

[2013 c.577 §11]

Note: See second note under 342.950.



Section 342.955



Section 342.960



Section 342.961 - Internal investigations of employee misconduct or wrongdoing.

[1997 c.864 §17]

Note: 342.961 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 342.965 - Interchange of teachers.

[Formerly 342.510]



Section 342.970



Section 342.971 - Educator Preparation Improvement Fund.

(2) The Teacher Standards and Practices Commission may accept from any source any grant, donation or gift of money or other valuable thing made to the commission for purposes of the Educator Preparation Improvement Fund.

(3) Moneys credited to the Educator Preparation Improvement Fund are continuously appropriated to the commission for the purposes set forth in subsection (4) of this section. The commission may draw checks or orders upon the State Treasurer in making disbursements from the Educator Preparation Improvement Fund for the purposes set forth in subsection (4) of this section.

(4) The purpose of the Educator Preparation Improvement Fund is to encourage approved educator preparation programs and school district partnerships that:

(a) Respond to changes in education of students in preprimary programs and grades 1 through 12;

(b) Encourage collaboration around delivery models that provide effective professional preparation;

(c) Recognize the needs of the education workforce in this state, including but not limited to recruiting underrepresented persons, teachers and administrators to work in high needs areas such as special education, mathematics, science and teaching English to speakers of other languages;

(d) Encourage collaborative initiatives that improve student success and postsecondary access and achievement; and

(e) Respond to the need for national accreditation of approved educator preparation programs in this state.

[2011 c.609 §2; 2015 c.245 §36; 2015 c.647 §31]



Section 342.975



Section 342.980



Section 342.982



Section 342.985



Section 342.990






Chapter 343 - Special Education and Other Specialized Education Services

Section 343.010



Section 343.020



Section 343.030



Section 343.035 - Definitions for chapter.

(1) "Child with a disability" means a school-age child who is entitled to a free appropriate public education as specified by ORS 339.115 and who requires special education because the child has been evaluated as having one of the following conditions as defined by rules established by the State Board of Education:

(a) Intellectual disability;

(b) Hearing impairment, including difficulty in hearing and deafness;

(c) Speech or language impairment;

(d) Visual impairment, including blindness;

(e) Deaf-blindness;

(f) Emotional disturbance;

(g) Orthopedic or other health impairment;

(h) Autism;

(i) Traumatic brain injury; or

(j) Specific learning disabilities.

(2) "Decision" means the decision of the hearing officer.

(3) "Determination" means the determination by the school district concerning the identification, evaluation or educational placement of a child with a disability or the provision of a free appropriate public education to the child in a program paid for by the district.

(4) "Developmental delay" means:

(a) Delay, at a level of functioning and in accordance with criteria established by rules of the State Board of Education, in one or more of the following developmental areas:

(A) Cognitive development;

(B) Physical development, including vision and hearing;

(C) Communication development;

(D) Social or emotional development; or

(E) Adaptive development; or

(b) A disability, in accordance with criteria established by rules of the State Board of Education, that can be expected to continue indefinitely and is likely to cause a substantial delay in a child’s development and ability to function independently in society.

(5) "Early childhood special education" means instruction that is:

(a) Free, appropriate and specially designed to meet the unique needs of a preschool child with a disability;

(b) Provided from three years of age until the age of eligibility for kindergarten; and

(c) Provided in any of the following settings:

(A) The home, a hospital, an institution, a special school, a classroom or a community child care setting;

(B) A preschool; or

(C) A combination of a setting described in subparagraph (A) of this paragraph and a preschool.

(6) "Early intervention services" means services for preschool children with disabilities from birth until three years of age that are:

(a) Designed to meet the developmental needs of children with disabilities and the needs of the family related to enhancing the child’s development;

(b) Selected in collaboration with the parents; and

(c) Provided:

(A) Under public supervision;

(B) By personnel qualified in accordance with criteria established by rules of the State Board of Education; and

(C) In conformity with an individualized family service plan.

(7) "Individualized education program" means a written statement of an educational program for a child with a disability that is developed, reviewed and revised in a meeting in accordance with criteria established by rules of the State Board of Education for each child eligible for special education and related services under this chapter.

(8) "Individualized family service plan" means a written plan of early childhood special education, related services, early intervention services and other services developed in accordance with criteria established by rules of the State Board of Education for each child eligible for services under this chapter.

(9) "Instruction" means providing children and families with information and skills that support the achievement of the goals and outcomes in the child’s individualized family service plan and working with preschool children with disabilities in one or more of the following developmental areas:

(a) Communication development;

(b) Social or emotional development;

(c) Physical development, including vision and hearing;

(d) Adaptive development; and

(e) Cognitive development.

(10) "Mediation" means a voluntary process in which an impartial mediator assists and facilitates two or more parties to a controversy in reaching a mutually acceptable resolution of the controversy and includes all contacts between a mediator and any party or agent of a party, until such time as a resolution is agreed to by the parties or the mediation process is terminated.

(11) "Order" has the meaning given that term in ORS chapter 183.

(12) "Other services" means those services which may be provided to preschool children with disabilities and to their families that are not early childhood special education or early intervention services and are not paid for with early childhood special education or early intervention funds.

(13) "Parent" means the parent, person acting as a parent or a legal guardian, other than a state agency, of the child or the surrogate parent. "Parent" may be further defined by rules adopted by the State Board of Education.

(14) "Preschool child with a disability" means a child from:

(a) Birth until three years of age who is eligible for early intervention services because the child is experiencing developmental delay or has a diagnosed mental or physical condition that will result in developmental delay; or

(b) Three years of age to eligibility for entry into kindergarten who needs early childhood special education services because the child is experiencing developmental delay or because the child has been evaluated as having one of the conditions listed for a school-age child under subsection (1) of this section.

(15)(a) "Related services" means transportation and such developmental, corrective and other supportive services as are required to assist a child with a disability to benefit from special education, including:

(A) Speech-language and audiology services;

(B) Interpreting services;

(C) Psychological services;

(D) Physical and occupational therapy;

(E) Recreation, including therapeutic recreation;

(F) Social work services;

(G) School nurse services designed to enable a child with a disability to receive a free appropriate public education as described in the individualized education program of the child;

(H) Early identification and assessment of disabilities in children;

(I) Counseling services, including rehabilitation counseling;

(J) Orientation and mobility services;

(K) Medical services for diagnostic or evaluation purposes;

(L) Parent counseling and training; and

(M) Assistive technology.

(b) "Related services" does not include a medical device that is surgically implanted or the replacement of a medical device that is surgically implanted.

(16) "School district" means a common or union high school district that is charged with the duty or contracted with by a public agency to educate children eligible for special education.

(17) "Service coordination" means the activities carried out by a service coordinator to assist and enable a preschool child with a disability and the child’s family to receive the rights, procedural safeguards and services that are authorized under the state’s early intervention and early childhood special education programs and to coordinate access to other services designated on the individualized family service plan.

(18) "Special education" means specially designed instruction that is provided at no cost to parents to meet the unique needs of a child with a disability. "Special education" includes instruction that:

(a) May be conducted in the classroom, the home, a hospital, an institution, a special school or another setting; and

(b) May involve physical education services, speech-language services, transition services or other related services designated by rule to be services to meet the unique needs of a child with a disability.

(19) "Transition services" means a coordinated set of activities for a child with a disability that:

(a) Is designed to be within a results-oriented process;

(b) Is focused on improving the academic and functional achievement of the child to facilitate the child’s transition from school to post-school activities, including post-secondary education, competitive employment, independent living and community inclusion;

(c) Is based on the individual child’s needs, taking into account the child’s preferences and interests; and

(d) May be special education, or related services, and may include earning credit at a community college or public university listed in ORS 352.002.

(20) "Unaccompanied homeless youth" has the meaning given that term in the McKinney-Vento Homeless Assistance Act, 42 U.S.C. 11434a(6).

(21) "Ward of the state" means a child who is temporarily or permanently in the custody of, or committed to, a public or private agency through the action of the juvenile court. "Ward of the state" may be further defined by rules adopted by the State Board of Education.

[Formerly 343.212; 1977 c.528 §1; 1983 c.731 §1; 1991 c.749 §§1,1a; 1991 c.795 §1; 1993 c.409 §1; 1993 c.749 §3; 1995 c.280 §29; 1997 c.821 §25; 1999 c.989 §5; 2001 c.900 §242; 2005 c.662 §1; 2007 c.70 §102; 2009 c.255 §1; 2011 c.544 §1; 2013 c.725 §1]



Section 343.037



Section 343.040



Section 343.041 - Supervision of programs for children with disabilities by Superintendent of Public Instruction; rules; complaint procedure; staff training; public agency cooperative agreements.

(2) All special education programs for children with disabilities, early childhood special education and early intervention services for preschool children with disabilities within this state shall meet the standards and criteria established therefor by the State Board of Education.

(3) The State Board of Education shall adopt by rule procedures whereby the superintendent investigates and resolves complaints that the Department of Education, a local education agency or an early intervention or early childhood special education contractor has violated a federal law or statute that applies to a special education or early childhood special education program.

(4) The State Board of Education shall adopt rules relating to the establishment and maintenance of standards to ensure that personnel providing special education and early childhood special education and early intervention services are appropriately and adequately trained.

(5) The Governor shall direct that agencies affected by this section enter into cooperative agreements to achieve necessary uniformity in meeting the standards and criteria established by the state board under subsection (2) of this section.

(6) The Governor shall direct that each public agency obligated under federal or state law to provide or pay for any services that are also considered special education or related services necessary for ensuring a free appropriate public education to children with disabilities, including but not limited to the Department of Human Services, enter into cooperative agreements with the Department of Education concerning:

(a) Allocation among agencies of financial responsibility for providing services;

(b) Conditions, terms and procedures for reimbursement; and

(c) Policies and procedures for coordinating timely and appropriate delivery of services.

(7) All cooperative agreements entered into under subsections (5) and (6) of this section shall include procedures for resolving interagency disputes.

[1977 c.528 §3; 1989 c.491 §30; 1991 c.749 §2; 1999 c.989 §6; 2005 c.22 §237]



Section 343.045 - Criteria for development and operation of special programs; rules.

[Formerly 343.235; 1975 c.621 §1; 1977 c.714 §10; 1989 c.491 §31]



Section 343.050



Section 343.055 - Administration of programs by Superintendent of Public Instruction; rules; powers of board.

(2) Out of such funds as may otherwise be appropriated for the purposes enumerated in this section, the State Board of Education may:

(a) Purchase and prepare equipment and supplies to be loaned to school districts and county or regional special education facilities which provide approved programs for children with disabilities in the public schools.

(b) Contract with and pay an educational institution, either within or without the state, for the purpose of providing educational services for children who are both deaf and blind.

(c) Purchase and prepare equipment and supplies to be loaned to early childhood special education and early intervention contractors that provide approved programs for preschool children with disabilities.

[Formerly 343.500; 1967 c.329 §1; 1975 c.621 §2; 1989 c.491 §32; 1991 c.749 §3; 1993 c.45 §199]



Section 343.060



Section 343.065 - Employment of personnel to supervise types of services for special programs; duties; distribution of training materials.

(2) The Department of Education shall distribute to all school districts administrative guidelines, technical assistance materials, practice guidance materials and other training materials it develops for the purpose of assisting school districts in complying with the provisions of this chapter and with rules adopted by the department under this chapter.

(3) Upon receipt of any materials described in subsection (2) of this section, a school district shall distribute copies of the materials to all instructional staff.

[Formerly 343.255; 1991 c.749 §4; 1999 c.639 §2; 2009 c.255 §2]



Section 343.070



Section 343.075



Section 343.077



Section 343.080



Section 343.085 - Tuition prohibited.

[1965 c.100 §394; 1993 c.45 §200]



Section 343.090



Section 343.095



Section 343.100



Section 343.110



Section 343.120



Section 343.125



Section 343.130



Section 343.135



Section 343.140



Section 343.145



Section 343.146 - Determination of eligibility for special education services; evaluation; reevaluation; medical or vision examination; health assessment.

(2) Before initially providing special education, the school district shall ensure that a full and individual evaluation is conducted to determine the child’s eligibility for special education and the child’s special educational needs.

(3) Eligibility for special education shall be determined pursuant to rules adopted by the State Board of Education.

(4) Each school district shall conduct a reevaluation of each child with a disability in accordance with rules adopted by the State Board of Education.

(5) If a medical or vision examination or health assessment is required as part of an initial evaluation or reevaluation, the evaluation shall be given:

(a) In the case of a medical examination, by a physician licensed to practice by a state board of medical examiners or a state medical board;

(b) In the case of a health assessment, by a nurse licensed by a state board of nursing and specially certified as a nurse practitioner or by a licensed physician assistant; and

(c) In the case of a vision examination, by an ophthalmologist or optometrist licensed by a state board.

[1999 c.989 §12; 2005 c.662 §2; 2007 c.86 §4]



Section 343.149



Section 343.150



Section 343.151 - Individualized education program; contents; procedures; review; revision; rules; standard forms; alternate forms.

(b) If a child has an individualized education program that has been developed, reviewed and revised by another school district and the child becomes a resident of a school district as provided by ORS 339.133 or 339.134 or other law, the school district must implement the individualized education program developed by the other school district until a new individualized education program is developed.

(2) The State Board of Education shall establish by rule the contents of an individualized education program, including transition services, and the procedures for the development, review and revision of an individualized education program. The board shall also adopt by rule standard forms for use in developing an individualized education program.

(3) Each school district shall use the individualized education program forms established by rule under subsection (2) of this section in the development, review and revision of all individualized education programs.

(4) Notwithstanding subsection (3) of this section, a school district may use alternate forms in the development, review and revision of an individualized education program if the school district submits the form to the Department of Education and the department approves the use of the alternate form.

(5) In considering whether to approve an alternate form under subsection (4) of this section, the department shall consider whether the form meets the requirements for the contents of an individualized education program adopted under subsection (2) of this section and whether the form satisfies the intent of subsection (4) of this section to reduce unnecessary or confusing paperwork. The department shall approve or disapprove an alternate form submitted under subsection (4) of this section within 10 days of receiving the alternate form.

[1999 c.639 §4; 2005 c.662 §3; 2011 c.718 §18]



Section 343.152 - Terminology in individualized education program for child with an intellectual disability.

(2) If an individualized education program developed, reviewed or revised before, on or after June 28, 2011, uses the words "retardation" or "mental retardation," those words shall be substituted with other words designating "intellectual disability" wherever those words occur in the individualized education program.

[2011 c.544 §6]

Note: 343.152 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 343 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 343.153



Section 343.155 - Procedures to protect rights of child with disability; rules.

(1) Rules providing for the participation of the parents of a child with a disability in meetings regarding the child’s identification, evaluation, individualized education program, educational placement and the provision of a free appropriate public education to the child.

(2) Rules governing the procedures for the appointment of a surrogate for the parent and other rules necessary to protect the special educational rights of the child, which shall include, but need not be limited to, rules applicable whenever:

(a) No parent of the child can be identified or located after reasonable efforts;

(b) There is reasonable cause to believe that the child has a disability and is a ward of the state;

(c) The child is an unaccompanied homeless youth;

(d) The child reaches the age of majority and has been determined not to have the ability to give informed consent regarding the child’s education; or

(e) The parent, guardian or former guardian of the child is disqualified from being appointed as a surrogate under ORS 343.156.

(3) Rules prescribing mediation procedures, resolution sessions and hearings procedures if identification, evaluation, individualized education program or placement is contested.

(4) Rules prescribing when notice of procedural safeguards must be given to the parents or the child with a disability who has reached the age of majority, the content of the notice and the language of the notice.

(5) Rules prescribing standards and procedures for disciplinary actions for behavior or misconduct of a child with a disability.

(6) Other procedural safeguards as required by law.

[1979 c.423 §3 (enacted in lieu of 343.077); 1989 c.491 §34; 1991 c.795 §3; 1999 c.989 §10; 2005 c.662 §4; 2007 c.70 §103; 2011 c.194 §7; 2013 c.1 §41]



Section 343.156 - Limitations on appointment of surrogate to protect educational rights of a child with a disability.

(1) At any time while the child was under the care, custody or control of the person, a court entered an order:

(a) Taking the child into protective custody under ORS 419B.150; or

(b) Committing the child to the legal custody of the Department of Human Services for care, placement and supervision under ORS 419B.337; and

(2) The court entered a subsequent order that:

(a) The child should be permanently removed from the person’s home, or continued in substitute care, because it was not safe for the child to be returned to the person’s home, and no subsequent order of the court was entered that permitted the child to return to the person’s home before the child’s wardship was terminated under ORS 419B.328; or

(b) Terminated the person’s parental rights under ORS 419B.500 and 419B.502 to 419B.524.

[2011 c.194 §6]

Note: 343.156 was added to and made a part of ORS chapter 343 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 343.157 - Duty of school districts to identify, locate and evaluate resident children who may have disabilities.

[1979 c.423 §4 (enacted in lieu of 343.077); 1991 c.749 §5; 1993 c.749 §5]



Section 343.159 - Requirements for written notice to parents of child with disability; contents of notice; language or mode of communication of parent.

(a) Proposes to initiate or change the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child; or

(b) Refuses to initiate or change the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child.

(2) The written notice must comply with the rules prescribed by the State Board of Education.

(3) The written notice required under subsection (1) of this section shall be:

(a) Written in language understandable to the general public; and

(b) Provided in the native language of the parent or other mode of communication used by the parent, unless it is clearly not feasible to do so.

(4) If the native language or other mode of communication of the parent is not a written language, the school district shall take steps to ensure:

(a) That the notice is translated orally or by other means to the parent in the parent’s native language or other mode of communication;

(b) That the parent understands the content of the notice; and

(c) That there is written evidence that the requirements of this subsection have been met.

[1999 c.989 §15]



Section 343.160



Section 343.163



Section 343.164 - Parental consent requirements for evaluation, reevaluation or placement; revocation of consent.

(2)(a) At any time, the parent of a child may revoke, in writing, consent for:

(A) An initial evaluation;

(B) The initial provision and the continuing provision of special education and related services; and

(C) A reevaluation.

(b) If a parent revokes consent as provided in paragraph (a) of this subsection, the revocation is not retroactive and does not invalidate an action that was based on the consent and that occurred after the consent was given and before the consent was revoked.

(3) The school district shall follow procedures prescribed in rules of the State Board of Education when necessary consent is not obtained.

[1993 c.749 §7 (enacted in lieu of 343.163); 1999 c.989 §13; 2009 c.255 §4]



Section 343.165 - Circumstances requiring hearing; deadline for requesting hearing; rules; expedited hearing; independent hearing officer.

(a) The parent requests a hearing to contest the determination of the school district concerning the identification, evaluation, individualized education program, educational placement or the provision of a free appropriate public education to the child; or

(b) The school district requests a hearing to obtain a decision regarding whether its identification, evaluation, individualized education program or educational placement of the child is appropriate or whether the district’s proposed action is necessary to provide the child with a free appropriate public education.

(2) Notwithstanding subsection (1)(b) of this section, a school district may not request a hearing if a parent refuses or revokes consent for placement in a program providing special education and related services.

(3)(a) Except as provided in paragraph (b) of this subsection, a hearing described in subsection (1) of this section must be requested within two years after the date of the act or omission that gives rise to the right to request a hearing under subsection (1) of this section.

(b) The timeline described in paragraph (a) of this subsection does not apply to a parent if the parent was prevented from requesting the hearing due to:

(A) Specific misrepresentations by the school district that it had resolved the problem forming the basis of the complaint; or

(B) The school district withholding from the parent information that the district was required to provide under this chapter.

(4) The State Board of Education shall adopt rules that establish when a school district is obligated to initiate a contested case hearing to ensure that a student with a disability is provided with a free appropriate public education.

(5) The board’s rules in subsection (1) of this section shall be as consistent as possible with the procedures applicable to a contested case under ORS chapter 183. However, the board’s rules shall provide that:

(a) Any party to a hearing has the right to prohibit the introduction of any evidence that has not been disclosed to that party at least five business days before the hearing; and

(b) The hearing officer may prohibit the introduction of any evidence regarding evaluations and recommendations based on those evaluations that a party intends to use at the hearing, if the evidence has not been disclosed to the other party at least five business days before the hearing, unless the other party consents to the introduction of the evidence.

(6) Notwithstanding subsection (5) of this section, in an expedited hearing the evidence must be disclosed to the other party not later than two business days before the hearing.

(7) The parent shall be entitled to have the child who is the subject of the hearing present at the hearing and to have the hearing open to the public.

(8) An expedited hearing shall be held if:

(a) In a dispute over a disciplinary action for a child with a disability, the child’s parent disagrees with a determination that the child’s behavior was not a manifestation of the child’s disability or with any decision regarding the child’s educational placement; or

(b) The school district believes that maintaining the current placement for the child is substantially likely to result in injury to the child or others.

(9) The hearing shall be conducted by an independent hearing officer appointed by the Superintendent of Public Instruction. The hearing officer:

(a) Shall not be:

(A) An employee of a school district involved in the education or care of the child;

(B) An employee of the Department of Education; or

(C) A person having any personal or professional interest that would conflict with the person’s objectivity in the hearing.

(b) Shall possess:

(A) Knowledge of, and the ability to understand, the provisions of state and federal special education laws, regulations and legal interpretations by federal and state courts;

(B) The knowledge and ability to conduct hearings in accordance with appropriate standard legal practice; and

(C) The knowledge and ability to render and write decisions in accordance with standard legal practice.

[1979 c.423 §6 (enacted in lieu of 343.077); 1989 c.252 §1; 1989 c.491 §35; 1991 c.795 §5; 1993 c.45 §206; 1993 c.749 §8; 1999 c.989 §16; 2001 c.483 §1; 2005 c.662 §5; 2007 c.70 §104; 2009 c.255 §5]



Section 343.167 - Result of hearing; effect of procedural violations; deadline for decision; cost of hearing; rules.

(2) If the finding at the hearing is that the identification, evaluation or educational placement is not appropriate or that the child is not being provided a free appropriate public education, the hearing officer shall grant appropriate relief within the hearing officer’s scope of authority.

(3) In matters alleging a procedural violation, a hearing officer may find that a child did not receive a free appropriate public education only if the procedural inadequacies:

(a) Impeded the child’s right to a free appropriate public education;

(b) Significantly impeded the parents’ opportunity to participate in the decision-making process regarding the provision of a free appropriate public education to the child; or

(c) Caused a deprivation of educational benefits.

(4) Nothing in subsection (3) of this section shall be construed to preclude a hearing officer from ordering a school district to comply with procedural requirements.

(5) The decision shall be entered not later than 45 days after the request for hearing is filed unless an extension has been granted by the hearing officer at the request of the parent or the school district. Copies of the decision shall be sent to the parent and to the school district accompanied by a statement describing the method of appealing the decision.

(6) In expedited hearings conducted pursuant to ORS 343.165 (8), the State Board of Education shall adopt rules that require a hearing within 20 school days of the date the hearing is requested and a determination within 10 school days after the hearing.

(7) Pursuant to rules of the State Board of Education, the Superintendent of Public Instruction shall bill the school district for all reasonable costs connected with the appointment of an independent hearing officer and the conduct of a due process hearing. The district shall make payment to the Department of Education for the cost of the hearing within 30 days of receipt of the billing.

[1979 c.423 §7 (enacted in lieu of 343.077); 1989 c.252 §2; 1991 c.795 §6; 1993 c.749 §9; 1999 c.989 §17; 2001 c.483 §2; 2005 c.662 §6]



Section 343.170



Section 343.173 - Parental right to examine district records; independent evaluation; hearing; costs.

(2) Any parent is entitled to obtain an independent evaluation at the expense of the school district if the parent disagrees with an evaluation obtained by the district.

(3) If the school district disagrees with the parent’s request for an independent educational evaluation, the district may initiate a hearing under ORS 343.165 to show that the district’s evaluation is appropriate. If the final decision is that the district’s evaluation is appropriate, the parent has the right to an independent educational evaluation, but not at the district’s expense.

(4) If the parent requests an independent educational evaluation of the child, the school district shall provide information about where an independent educational evaluation may be obtained.

(5) If a hearing officer appointed under ORS 343.165 requests an independent educational evaluation as part of a hearing, the school district shall pay the cost of the evaluation.

(6) For purposes of this section, "independent educational evaluation" means an evaluation conducted by a qualified examiner who is not employed by the school district responsible for the child in question.

[1979 c.423 §8 (enacted in lieu of 343.077); 1989 c.252 §3; 1989 c.491 §36; 1993 c.45 §207; 1999 c.989 §18]



Section 343.175 - Civil action following hearing; deadline; attorney fees; limitations; reduction of fees.

(2) Either party aggrieved by the finding and decision of the hearing officer may commence a civil action in any court of competent jurisdiction.

(3) In any action brought under this section, the court shall receive the records from the administrative proceeding, shall hear additional evidence at the request of a party and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate.

(4) Any civil action brought under this section shall be commenced within 90 days of the date of the hearing officer’s final order.

(5) In any action or proceeding brought under ORS 343.165 or in an appeal from any action or proceeding brought under ORS 343.165, the court, in its discretion, may award reasonable attorney fees as part of costs to:

(a) The parents of a child with a disability, if the parents are the prevailing party;

(b) A prevailing party who is the Department of Education or school district against the attorney of a parent who files a complaint or subsequent cause of action that is frivolous, unreasonable or without foundation, or against the attorney of a parent who continued to litigate after the litigation clearly became frivolous, unreasonable or without foundation; or

(c) A prevailing party who is the Department of Education or a school district against the attorney of a parent, or against the parent, if the parent’s complaint or subsequent cause of action was presented for any improper purpose, such as to harass, to cause unnecessary delay or to needlessly increase the cost of litigation.

(6) Attorney fees awarded under this section shall be based on rates prevailing in the community in which the action or proceeding arose for the kind and quality of services furnished. No bonus or multiplier may be used in calculating these fees.

(7) Attorney fees may not be awarded and related costs may not be reimbursed under this section for services performed after a written offer of settlement to a parent if:

(a) The offer is made within the time prescribed by Rule 68 of the Federal Rules of Civil Procedure, or in case of an administrative hearing, more than 10 days before the hearing begins;

(b) The offer is not accepted within 10 days; and

(c) The relief finally obtained by the parents is not more favorable to the parents than the offer of settlement.

(8) Notwithstanding subsection (7) of this section, attorney fees and related costs may be awarded to a parent who is the prevailing party and who was substantially justified in rejecting the settlement offer.

(9) Attorney fees may not be awarded relating to any meeting of the individualized education program team unless the meeting is convened as a result of an administrative proceeding under ORS 343.165, or as a result of judicial action. A resolution session is not considered a meeting convened as a result of an administrative hearing or judicial action, or an administrative hearing or judicial action.

(10) Attorney fees may not be awarded for a mediation that is conducted before a request for a hearing under ORS 343.165.

(11) The court shall reduce the amount of attorney fees awarded under this section if:

(a) The parent unreasonably protracted the final resolution of the controversy;

(b) The amount of the attorney fees unreasonably exceeds the hourly rate prevailing in the community for similar services by attorneys of reasonably comparable skill, reputation and experience;

(c) The time spent and legal services furnished were excessive considering the nature of the action or proceeding; or

(d) In requesting a hearing under ORS 343.165 (1)(a), the attorney representing the parent did not provide written notice to the Superintendent of Public Instruction that included:

(A) The child’s name, address and school;

(B) A description of the problem and facts relating to the problem; and

(C) A proposed resolution of the problem.

(12) The court shall not reduce fees under subsection (11) of this section if:

(a) The school district unreasonably protracted the final resolution of the controversy; or

(b) The school district violated the procedural safeguards as set forth in ORS 343.146 to 343.183.

[1979 c.423 §9 (enacted in lieu of 343.077); 1983 c.731 §9; 1989 c.252 §4; 1993 c.45 §208; 1993 c.749 §12; 1999 c.989 §19; 2001 c.104 §116; 2005 c.662 §7]



Section 343.177 - Educational placement during administrative or judicial proceedings; circumstances where placement may be changed.

(2) Notwithstanding subsection (1) of this section, the placement of a child may be changed if:

(a) The parent consents to placement in a program provided or selected by the district at the district’s expense until the parent provides a written revocation of consent or until the proceedings referred to in subsection (1) of this section are completed if applying for initial admission to a public school;

(b) The parent and the school district agree to temporary placement in some other program;

(c) The school district orders a change in placement to an appropriate interim alternative educational setting for up to 45 school days without regard to whether the behavior is determined to be a manifestation of the child’s disability:

(A) Due to a weapon, illegal drug or controlled substance incident; or

(B) Because the child has inflicted serious bodily injury upon another person while at school, on school premises or at a school function under the jurisdiction of the Department of Education or school district;

(d) A hearing officer orders a change in placement to an appropriate interim alternative educational setting for up to 45 school days due to the substantial likelihood of injurious behavior, pursuant to rules of the State Board of Education; or

(e) School personnel order a change in placement to an interim alternative educational setting for more than 10 school days for a child with a disability who violates a code of student conduct and the behavior that gave rise to the violation is determined not to be a manifestation of the child’s disability.

(3) If the placement of a child with a disability is changed under subsection (2)(e) of this section:

(a) The relevant disciplinary procedures applicable to children without disabilities may be applied to the child in the same manner and for the same duration as the disciplinary procedures would be applied to children without disabilities;

(b) The child continues to be entitled to a free appropriate public education under ORS 339.252, although the education may be provided in an interim alternative educational setting; and

(c) The child shall remain in the interim alternative educational setting pending the decision of a hearing officer or until the expiration of the school district’s determination of duration of the change in placement under paragraph (a) of this subsection, whichever occurs first.

(4) For the purposes of subsection (2)(b) of this section, a decision of a hearing officer under ORS 343.165 that agrees with the child’s parents that a change of placement is appropriate shall be treated as an agreement between the school district and the parents.

[1979 c.423 §10 (enacted in lieu of 343.077); 1991 c.795 §7; 1993 c.749 §13; 1995 c.237 §1; 1999 c.989 §20; 2005 c.662 §8; 2009 c.255 §6]



Section 343.180



Section 343.181 - Transfer of special education rights to child with disability upon age of majority; notice.

(1) The rights accorded to the child’s parents under this chapter transfer to the child;

(2) The school district shall provide any written notice required to both the child and the parents; and

(3) The school district shall notify the child and the parents of the transfer of rights.

[1999 c.989 §9]



Section 343.183 - Effect of school district failure to comply; withholding funds; expense of independent evaluation.

(2) If the Superintendent of Public Instruction finds that the school district has refused to pay for the independent evaluation when the results thereof required the determination of the school district to be revised significantly, the superintendent may withhold from funds due the district for special education an amount not to exceed the expense incurred by the parent in obtaining the independent evaluation. The superintendent shall use the funds thus withheld for payment of the costs of the independent evaluation.

[1979 c.423 §11 (enacted in lieu of 343.077); 1989 c.491 §37]



Section 343.185



Section 343.187



Section 343.190



Section 343.193 - Duty to report child with disability not enrolled in special education program; effect of report.

(2) Nothing in ORS 40.225 to 40.295 shall affect the duty to report imposed by subsection (1) of this section except that a physician, licensed psychologist, member of the clergy or attorney shall not be required to report information communicated by an adult if such information is privileged under ORS 40.225 to 40.295.

(3) Upon receipt of a report under subsection (1) of this section, the Superintendent of Public Instruction shall verify whether the child is enrolled in a special education program and may cause an investigation, including an evaluation under ORS 343.146, to be made to determine whether the child is eligible for a program under ORS 343.221.

(4) As used in this section, "public or private official" has the meaning given in ORS 419B.005.

[1979 c.836 §6; 1983 c.740 §108; 1989 c.224 §53; 1993 c.45 §210; 1993 c.546 §102; 1999 c.989 §35; 2001 c.104 §117; 2007 c.70 §105]



Section 343.195



Section 343.200



Section 343.210



Section 343.211



Section 343.212



Section 343.216



Section 343.218



Section 343.220



Section 343.221 - Special education required; district projected activities and cost statement; permitted contracts for services.

(1) Shall submit an annual projected activities and cost statement to the Superintendent of Public Instruction for a program of special education for the district’s children with disabilities. The proposed district program shall include provisions for providing special education and related services and be designed to meet the unique needs of all resident children with disabilities.

(2) Shall provide special education for such children consistent with the projected activities and cost statement.

(3) May, when the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for special education for such children with another school district if the district school boards jointly agree to provide special education.

(4) May, when the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for special education for such children with an education service district if:

(a) The contract is consistent with the local service plan of the education service district developed pursuant to ORS 334.175 and the school districts within the education service district approve the contract by a resolution adopted in the manner provided in ORS 334.175.

(b) The school district contracts with an education service district pursuant to ORS 334.185.

(5) May contract with private agencies or organizations approved by the State Board of Education for special education.

(6) May use the services of public agencies, including community mental health programs and community developmental disabilities programs, which provide diagnostic, evaluation and other related services for children.

(7) May contract for the provision of related services by a person in private practice if that person is registered, certified or licensed by the State of Oregon as qualified to provide a particular related service that requires registration, certification or licensing by the state.

[1959 c.510 §4 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.403 §1; 1965 c.100 §399; 1975 c.621 §6; 1977 c.529 §1; 1981 c.393 §2; 1983 c.731 §2; 2005 c.828 §6; 2009 c.595 §215]



Section 343.222



Section 343.223 - Assistive technology devices or services; professional development; rules.

(b) The State Board of Education shall establish by rule the definitions of assistive technology devices and assistive technology services.

(2) School districts shall ensure that school administrators and school personnel whose duties may require them to assist a student with a print disability, as defined in ORS 337.511, receive annual professional development related to using online resources that enable students with print disabilities to receive instructional materials free of charge.

[1993 c.749 §15; 2013 c.98 §3]

Note: 343.223 was added to and made a part of ORS chapter 343 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 343.224 - School district liability for expense of noneducational care.

[Formerly 343.367; 2007 c.70 §106; 2013 c.1 §42]



Section 343.225



Section 343.227



Section 343.230



Section 343.231



Section 343.234



Section 343.235



Section 343.236 - Special education provided by state through local, county or regional program; rules.

(A) A visual impairment;

(B) A hearing impairment;

(C) Blindness or deafness, or both;

(D) An orthopedic impairment;

(E) Autism; or

(F) Traumatic brain injury.

(b) The superintendent shall designate one of the regional programs that provides special education to children who are blind or visually impaired to provide statewide coordination and technical assistance related to the provision of services described in ORS 346.315 (2).

(c) The program designated under paragraph (b) of this subsection may receive moneys from the Blind and Visually Impaired Student Fund established under ORS 346.315 and distribute those moneys to other regional programs.

(2) The Superintendent of Public Instruction may operate and administer a local, county or regional program of special education or the superintendent may contract for the operation and administration of the program with a school district or an education service district.

(3) The State Board of Education by rule shall establish eligibility criteria and educational standards for the programs described in subsection (1) of this section and those programs in the school operated under ORS 346.010.

(4) A school district which contracts to provide a program under this section shall be paid for the state-approved program as determined and funded by the Legislative Assembly. Contracting school districts are authorized to negotiate supplemental programs with participating school districts.

[1965 c.100 §401; 1975 c.621 §7; 1985 c.555 §2; 1991 c.167 §24; 1991 c.795 §14; 1993 c.749 §16; 2003 c.226 §18; 2005 c.306 §1; 2007 c.858 §70; 2009 c.562 §§11,12]



Section 343.238



Section 343.239 - Annual billing for students served by or enrolled in certain programs or school; calculation of amount of billing; notice; payment deadline; distribution of moneys.

(2) A billing under this section shall be in an amount equal to (the amount of federal funds received by the school district through the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq., divided by the number of eligible children under the Individuals with Disabilities Education Act who are reported by the school district as receiving special education services on the December 1 special education census) multiplied by the number of children who are eligible under the Individuals with Disabilities Education Act and served under ORS 343.236 or enrolled in a school operated under ORS 346.010.

(3) The department shall notify each resident school district of the estimated amount of the billing no later than March 30 after the December 1 census.

(4) The department shall bill each resident school district no later than the November 1 following the March 30 notification under subsection (3) of this section. The resident school district shall pay the amount of the billing out of the school district’s Individuals with Disabilities Education Act grant award no later than January 1 following the November 1 billing. In lieu of payment, a school district may request that the department withhold the billing amount from any unclaimed federal grant funds that are payable to the school district.

(5) The department shall distribute the moneys made available from billings under this section to each program providing services to children under ORS 343.236 or to the school in which children are enrolled under ORS 346.010.

[2001 c.64 §1; 2009 c.562 §24]

Note: 343.239 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 343 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 343.240



Section 343.241



Section 343.243 - Receipt of amount from State School Fund for children enrolled in certain programs; calculation of amount received; disposition of amount received.

(2) To meet the requirements of ORS 343.261, the department shall receive from the State School Fund an amount that is equal to the product of the following:

(a) The average net operating expenditure per student of all school districts during the preceding school year; and

(b) The number of slots available for students in the hospital programs under ORS 343.261, as determined by the department for the school year.

(3) To meet the requirements of ORS 343.961, the department shall receive from the State School Fund an amount that is equal to the product of the following:

(a) The average net operating expenditure per student of all school districts during the preceding school year; and

(b) The number of slots available for all students in eligible day treatment programs and eligible residential treatment programs under ORS 343.961 for the school year, as determined by the Department of Education based on information received from the Department of Human Services, the Oregon Health Authority, the Oregon Youth Authority and eligible day treatment programs and eligible residential treatment programs.

(4) To meet the requirements of ORS 346.010, the Department of Education shall receive from the State School Fund an amount that is equal to the product of the following:

(a) The average net operating expenditure per student of all school districts during the preceding school year; and

(b) The resident average daily membership of students enrolled in a program under ORS 346.010 for one-half of the school day or more, exclusive of preschool children covered by ORS 343.533.

(5) The children covered by this section shall be enumerated in the average daily membership of the district providing the instruction but the district may not accrue credit for days’ attendance of such children for the purpose of distributing state school funds.

(6) The liability of a district shall not exceed the amount established under this section even if the child is otherwise subject to ORS 336.575 and 336.580.

(7) The department shall credit amounts received from the State School Fund under this section to the appropriate subaccount in the Special Education Account.

[1985 c.555 §7; 1987 c.282 §1; 1989 c.875 §1; 1989 c.971 §5; 1991 c.167 §25; 1991 c.780 §37; 1999 c.684 §1; 2001 c.36 §1; 2001 c.900 §243; 2009 c.439 §1; 2011 c.701 §3]



Section 343.244



Section 343.245



Section 343.246



Section 343.247 - Special Education Account.

(a) A subaccount for education under ORS 343.261 and 343.961.

(b) A subaccount for education under ORS 346.010.

(2) If the amount credited under subsection (1)(a) of this section and the General Fund appropriation for these programs are not adequate to meet costs, the Department of Education shall submit a revised budget to the Legislative Assembly or, if the Legislative Assembly is not in session, the Emergency Board.

[1985 c.555 §8; 1993 c.45 §215]



Section 343.248



Section 343.250



Section 343.251



Section 343.254



Section 343.255



Section 343.258



Section 343.260



Section 343.261 - Instruction of certain hospitalized children; rules.

(1) The Superintendent of Public Instruction, in cooperation with the hospital authorities, shall be responsible for payment of the cost and oversight of the educational programs for children through 21 years of age in the following institutions:

(a) State-operated hospitals;

(b) The Oregon Health and Science University hospitals and clinics; and

(c) Private hospitals not including psychiatric facilities which:

(A) Have the capacity to admit patients from throughout the state;

(B) Provide specialized intensive treatment for children with severe, low-incidence types of disabling conditions; and

(C) Admit children who can expect to be hospitalized for extended periods of time or rehospitalized frequently.

(2) The superintendent shall be responsible for the payment of the cost of the education by contract with the school district in which the state-operated hospital, the Oregon Health and Science University hospital or clinic or the private hospital is located. The hospital shall be responsible for the costs of transportation, care, treatment and medical expenses. The payments may be made to the school district, or at the discretion of the school district, to the district providing the education, as set forth in subsection (3) of this section, from the funds appropriated for the purpose.

(3) The school district in which the state-operated hospital, the Oregon Health and Science University hospital or clinic or the private hospital is located shall be responsible for providing the education directly or through an adjacent school district or through the education service district in which the program is located or one contiguous thereto.

(4) The superintendent shall make the final determinations concerning the eligibility of hospitals to receive state funding under this section.

[1959 c.510 §10 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 §402; 1975 c.621 §8; 1975 c.693 §2; 1979 c.737 §1; 1985 c.555 §3; 1989 c.224 §54; 1989 c.491 §39; 1989 c.875 §2; 1995 c.162 §69]



Section 343.264



Section 343.265



Section 343.268



Section 343.270



Section 343.271



Section 343.274



Section 343.275



Section 343.277



Section 343.278



Section 343.280



Section 343.281



Section 343.283



Section 343.284



Section 343.285 - Use of state funds to match federal funds.

[1959 c.710 §§16,17,20 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.570 §18; 1965 c.100 §407; 1969 c.519 §2; 1975 c.621 §11]



Section 343.287 - State Advisory Council for Special Education; members; duties; expenses.

(2) Members must include:

(a) Individuals with disabilities;

(b) Parents or guardians of children with disabilities ages birth through 26;

(c) Teachers;

(d) State and local education officials, including officials who carry out activities under part B of subchapter VI of the McKinney-Vento Homeless Assistance Act, 42 U.S.C. 11431 et seq.;

(e) Administrators of programs for children with disabilities;

(f) Representatives of institutions of higher education that prepare personnel to work in special education and related services;

(g) Representatives of other state agencies involved in the financing or delivery of related services;

(h) Representatives of private schools and representatives of public charter schools as defined in ORS 338.005;

(i) At least one representative of a vocational, community or business organization concerned with the provision of transition services to children with disabilities;

(j) A representative from the Department of Human Services responsible for foster care;

(k) Representatives from the Oregon Youth Authority and Department of Corrections; and

(L) Other persons associated with or interested in the education of children with disabilities.

(3) A majority of the members shall be individuals with disabilities or parents of children with disabilities ages birth through 26.

(4) The State Advisory Council for Special Education shall:

(a) Review aspects of the statewide program of education of children with disabilities and advise the Superintendent of Public Instruction and the Department of Education on such programs;

(b) Advise the Superintendent of Public Instruction and the Department of Education of unmet needs in the education of children with disabilities;

(c) Comment publicly on any rules proposed for adoption by the Department of Education concerning special education;

(d) Assist the state in developing and reporting data and evaluations concerning special education;

(e) Advise the Department of Education in developing corrective action plans to address findings identified in federal monitoring reports on special education; and

(f) Advise the Department of Education in developing and implementing policies relating to the coordination of services for children with disabilities.

(5) Out of the funds appropriated to the Department of Education, the department shall reimburse members for necessary travel and other expenses under ORS 292.495 (2).

[Formerly 343.530; 1977 c.30 §1; 1989 c.158 §2; 1989 c.491 §40; 1993 c.45 §220; 1999 c.989 §23; 2001 c.104 §118; 2005 c.662 §9]



Section 343.288



Section 343.290



Section 343.291



Section 343.293 - Local advisory councils on special education; duties.

(2) Each advisory council shall select its own chairperson and vice chairperson and fix the duties of its officers.

(3) Each local advisory council shall review all aspects of the special program and report to the district school board, or boards or to the education service district board. The local council shall also make recommendations to the Superintendent of Public Instruction as to appointments to the State Advisory Council for Special Education.

[Formerly 343.525; 1989 c.158 §3]



Section 343.294



Section 343.295 - Document of successful completion; summary of performance.

(2) A school district shall give to a child with disability who has an individualized education program an individualized summary of performance when the child completes high school.

[1975 c.621 §3; 1993 c.45 §221; 2007 c.660 §8]



Section 343.298



Section 343.300



Section 343.301



Section 343.303



Section 343.304



Section 343.305



Section 343.307



Section 343.310



Section 343.315



Section 343.320



Section 343.325



Section 343.330



Section 343.335



Section 343.340



Section 343.345



Section 343.350



Section 343.353



Section 343.355



Section 343.357



Section 343.360



Section 343.363



Section 343.365



Section 343.367



Section 343.370



Section 343.375



Section 343.380



Section 343.385



Section 343.390

[Renumbered 343.940]



Section 343.391 - Purpose of ORS 343.391 to 343.413.

[1959 c.528 §1; 1963 c.570 §21; 1971 c.613 §1; 1979 c.385 §1]



Section 343.393



Section 343.395 - Definitions for ORS 343.391 to 343.413.

(1) "Application" means a request for state funds that is submitted by a school district under ORS 343.399 to develop and operate programs for students under a written plan of instruction for talented and gifted children described in ORS 343.397.

(2) "Identification" means the formal process of screening and selecting talented and gifted children according to administrative rules established by the board.

(3) "School district" has the meaning given that term in ORS 330.005 (2). "School district" includes, where appropriate, an education service district, state operated schools or programs or a consortium of school districts submitting a joint application.

(4) "Talented and gifted children" means those children who require special educational programs or services, or both, beyond those normally provided by the regular school program in order to realize their contribution to self and society and who demonstrate outstanding ability or potential in one or more of the following areas:

(a) General intellectual ability as commonly measured by measures of intelligence and aptitude.

(b) Unusual academic ability in one or more academic areas.

(c) Creative ability in using original or nontraditional methods in thinking and producing.

(d) Leadership ability in motivating the performance of others either in educational or noneducational settings.

(e) Ability in the visual or performing arts, such as dance, music or art.

[1959 c.528 §2; 1963 c.570 §22; 1965 c.100 §409; 1971 c.613 §2; 1979 c.385 §2; 1987 c.335 §1; 2011 c.440 §2]



Section 343.396 - Nature of programs.

[1979 c.385 §8; 1981 c.833 §2]

Note: 343.396 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 343 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 343.397 - Plan of instruction for talented and gifted children.

(1) A statement of school district policy on the education of talented and gifted children;

(2) An assessment of current special programs and services provided by the district for talented and gifted children;

(3) A statement of district goals for providing comprehensive special programs and services and over what span of time the goals will be achieved;

(4) A description of the nature of the special programs and services which will be provided to accomplish the goals; and

(5) A plan for evaluating progress on the district plan including each component program and service.

[1959 c.528 §§5,6,7; 1963 c.570 §23; 1965 c.100 §410; 1971 c.613 §3; 1979 c.385 §3; 2011 c.440 §1]



Section 343.399 - State aid to local districts; criteria.

(2) The superintendent shall annually establish a date after which no further applications for state funds may be submitted under this section.

(3) The superintendent may approve only applications that comply with ORS 343.391 to 343.413 and rules adopted by the State Board of Education. Any criteria used by the superintendent to evaluate applications shall include, but need not be limited to:

(a) A statement of the school district’s present level of special educational programs and services for talented and gifted children and how the special educational programs and services contained in the application conform with the school district’s written plan for instruction for talented and gifted children described in ORS 343.397.

(b) Identification procedures that comply with rules adopted by the board.

(c) A detailed budget for the program expenditures.

(d) A description of the individual student assessment and evaluative procedures and tools.

(e) A justification of special educational services and programs for talented and gifted children identified in the school district in terms of the student assessment and evaluation.

(f) An evaluation design that meets standards set forth by the Department of Education.

(4) The superintendent may not approve an application unless the school district agrees to expend district funds for special educational programs for talented and gifted children in an amount equal to or greater than the amount of state funds approved by the superintendent.

[1959 c.528 §8; 1963 c.570 §24; 1965 c.100 §411; 1971 c.613 §4; 1979 c.385 §4; 2011 c.440 §3]



Section 343.401 - Use of funds appropriated for ORS 343.391 to 343.413.

(2) State funds shall be allocated on an approved program cost basis, the amount of which shall be established annually by the State Board of Education.

(3) School districts shall account for the state funds expended for talented and gifted children identified in the districts on a form acceptable to the Department of Education, as described in rules adopted by the board.

[1959 c.528 §9; 1963 c.570 §24a; 1965 c.100 §412; 1971 c.613 §5; 1979 c.385 §5; 2008 c.39 §3; 2011 c.440 §4]



Section 343.403



Section 343.404 - Funding for program.

(2) These services may include:

(a) Teacher training programs and workshops;

(b) Consultant and technical assistance to districts;

(c) Small grants to and contracts with school districts, education service districts, colleges and universities and private contractors to produce and disseminate curriculum and instruction materials to other school districts;

(d) Training and assistance for parents of the talented and gifted children in meeting the educational needs of their children; and

(e) Contracting for the creation and administration of regional talented and gifted centers to provide services related to talented and gifted programs.

[1971 c.613 §6; 1979 c.385 §6; 1981 c.833 §1; 1987 c.335 §2; 2008 c.39 §4]



Section 343.405



Section 343.407 - Identification of talented and gifted students.

[1987 c.337 §3; 1993 c.45 §225]



Section 343.409 - Talented and gifted programs required.

[1987 c.337 §4; 1993 c.45 §226; 1993 c.749 §18]



Section 343.410



Section 343.411 - When identification and programs for certain children required or optional; state guidelines.

(2) School districts may identify and provide special educational programs and services for children who demonstrate creative abilities, leadership abilities or unusual abilities in the visual or performing arts as described in ORS 343.395 (4)(c), (d) and (e) and rules adopted by the board.

(3) The board shall adopt state guidelines for the identification and provision of special educational programs and services described in subsection (2) of this section.

[1991 c.951 §2; 2011 c.440 §5]



Section 343.413 - Short title.

[1987 c.337 §2]



Section 343.415



Section 343.420



Section 343.425



Section 343.430



Section 343.435



Section 343.440



Section 343.441



Section 343.445



Section 343.450



Section 343.455 - Prekindergartens to provide early childhood special education.

(2) Not less than 10 percent of the population of children served in Oregon prekindergartens shall be children who are eligible to receive early childhood special education.

[1991 c.785 §4; 1993 c.45 §231; 2001 c.831 §25]



Section 343.460



Section 343.465 - Policy on services to preschool children with disabilities; agency coordination of services.

(a) Recognizes the importance of the child’s family, supports and builds on each family’s strengths and respects family decision-making and input regarding service options and public policy.

(b) Identifies, evaluates and refers services for preschool children with disabilities at the earliest possible time.

(c) Uses specialized services and all other community services and programs for children, including community preschools, Head Start programs, community health clinics, family support programs and other child-oriented agencies.

(d) Uses a variety of funding sources for preschool children with disabilities and their families, including public and private funding, insurance and family resources.

(e) Assists families in utilizing necessary services in the most cost-effective and efficient manner possible by using a coordinated planning and implementation process.

(f) Insures that all children and their families, regardless of disability, risk factors or cultural or linguistic differences, are able to utilize services for which they would otherwise be qualified.

(g) Encourages services and supports for preschool children with disabilities and their families in their home communities and in settings with children without disabilities.

(h) Recognizes the importance of developing and supporting well-trained and competent personnel to provide services to preschool children with disabilities, and their families.

(i) Evaluates the system’s impact on the child and family, including child progress, service quality, family satisfaction, transition into public schooling, longitudinal and cumulative reporting over several biennia and interagency coordination at both the state and local level.

(j) Reports information described in paragraph (i) of this subsection to the State Interagency Coordinating Council, the Governor, the State Board of Education, the public universities listed in ORS 352.002 and the Legislative Assembly each biennium.

(2) In carrying out the provisions of subsection (1) of this section, the Department of Education, the Department of Human Services and the public universities listed in ORS 352.002 shall coordinate services to preschool children with disabilities, or who are at risk of developing disabling conditions, and their families. All program planning, standards for service, policies regarding services delivery and budget development for services for preschool children with disabilities, and their families shall reflect the policy outlined in subsection (1) of this section and elaborated through rules and agreements. [1991 c.749 §7; 1995 c.79 §187; 2009 c.762 §61; 2011 c.731 §22; 2013 c.768 §135b; 2015 c.767 §110]

Note: Section 8, chapter 409, Oregon Laws 1993, provides:

Sec. 8. Effect of unavailability of federal funds on programs for preschool children. If federal funds are not available for programs for preschool children with disabilities for children from birth to three years of age, the program shall be continued with state funding at least at the current level but the additional requirements imposed on the program by this Act shall not be required and school districts shall not be required to comply with the additional requirements.

[1993 c.409 §8]



Section 343.470



Section 343.475 - Program of early childhood special education and early intervention services; rules.

(b) The program must ensure that each preschool child with a disability has access to a comprehensive plan for communication that allows the child, by the age of three years, to engage in expressive and receptive communication across all learning, home and community settings. The plan may allow for communication orally, by sign language, by assistive technology or by augmentative communication.

(2) In accordance with rules adopted by the State Board of Education, the Superintendent of Public Instruction in collaboration with the Early Learning Council may:

(a) Establish and designate service areas throughout the state for the delivery of early childhood special education and early intervention services that shall meet state and federal guidelines and be delivered to all eligible children.

(b) Designate in each service area a primary contractor that shall be responsible for the administration and coordination of early childhood special education and early intervention services to all eligible preschool children and their families residing in the service area.

(3) Early childhood special education and early intervention services shall coordinate services with other services provided through the Oregon Early Learning System. The coordination of services shall be consistent with federal and state law.

(4) Preschool children with disabilities shall be considered residents of the service area where the children are currently living, including children living in public or private residential programs, hospitals and similar facilities.

(5) In addition to any other remedy or sanction that may be available, the Superintendent of Public Instruction may withhold funds and terminate the contract of any contractor that fails to comply with any provisions of the contract.

[1991 c.749 §8; 1993 c.45 §232; 2001 c.831 §26; 2012 c.37 §89; 2013 c.728 §§10,11]



Section 343.480



Section 343.485 - Confidentiality of records; rules.

[1991 c.749 §9]



Section 343.490



Section 343.495 - Operation of early childhood special education or early intervention programs by department.

(2) Contractors designated under this section shall coordinate services with other services provided through the Oregon Early Learning System. The coordination of services shall be consistent with federal and state law.

(3) Programs operated by the Department of Education must comply with rules adopted by the State Board of Education for early childhood special education and early intervention contractors.

[1991 c.749 §10; 1993 c.45 §233; 2001 c.831 §27; 2012 c.37 §90]



Section 343.498



Section 343.499 - State Interagency Coordinating Council.

(b) The Governor shall appoint members of the council from a list of eligible appointees provided by the council and agencies described in subsection (2) of this section and shall ensure that the membership of the council reasonably represents the population of this state.

(c) The Governor shall designate one member of the council to serve as the chairperson, or if the Governor chooses not to name a chairperson, the council may elect one of its members to serve as chairperson. However, any member of the council who represents the Department of Education may not serve as the chairperson of the council.

(2) The membership of the council shall be composed as follows:

(a) At least 20 percent of the council members shall be parents, including minority parents, of preschool children with disabilities or of children with disabilities who are 12 years of age or younger who have knowledge of or experience with programs for infants and toddlers with disabilities. At least one council member shall be a parent of an infant or toddler with a disability or of a child with a disability who is six years of age or younger.

(b) At least 20 percent of the council members shall be public or private providers of early intervention and early childhood special education services.

(c) At least one council member shall be a member of the Legislative Assembly.

(d) At least one council member shall be involved in personnel preparation.

(e) At least one council member shall represent the Department of Human Services.

(f) At least one council member shall represent the federal Head Start program.

(g) At least one council member shall represent the Office of Child Care.

(h) At least one council member shall represent the Department of Education.

(i) At least one council member shall represent the Department of Consumer and Business Services.

(j) At least one council member shall represent the Early Learning Division.

(k) At least one council member shall represent the Child Development and Rehabilitation Center of the Oregon Health and Science University.

(L) At least one council member shall be a member of the State Advisory Council for Special Education created under ORS 343.287.

(m) At least one council member shall be a representative designated by the state coordinator for homeless education.

(n) At least one council member shall represent the state child welfare agency responsible for foster care.

(o) At least one council member shall represent the state agency responsible for children’s mental health.

(p) At least one council member shall be from the Oregon Health Authority.

(q) The council may include other members appointed by the Governor, including but not limited to one representative from the United States Bureau of Indian Affairs or, where there is no school operated or funded by the bureau, from the Indian Health Service or the tribe or tribal council.

(3) An individual appointed to represent a state agency that is involved in the provision of or payment for services for preschool children with disabilities under subsection (2)(e) and (h) to (k) of this section shall have sufficient authority to engage in making and implementing policy on behalf of the agency.

(4) The State Interagency Coordinating Council shall:

(a) Advise the Superintendent of Public Instruction, the State Board of Education and the Early Learning Council on unmet needs in the early childhood special education and early intervention programs for preschool children with disabilities, review and comment publicly on any rules proposed by the State Board of Education and the distribution of funds for the programs and assist the state in developing and reporting data on and evaluations of the programs and services.

(b) Advise and assist the represented public agencies regarding the services and programs they provide to preschool children with disabilities and their families, including public comments on any proposed rules affecting the target population and the distribution of funds for such services, and assist each agency in developing services that reflect the overall goals for the target population as adopted by the council.

(c) Advise and assist the Department of Education and other state agencies in the development and implementation of the policies that constitute the statewide system.

(d) Assist all appropriate public agencies in achieving the full participation, coordination and cooperation for implementation of a statewide system that includes but is not limited to:

(A) Seeking information from service providers, service coordinators, parents and others about any federal, state or local policies that impede timely service delivery; and

(B) Taking steps to ensure that any policy problems identified under subparagraph (A) of this paragraph are resolved.

(e) Advise and assist the Department of Education in identifying the sources of fiscal and other support for preschool services, assigning financial responsibility to the appropriate agencies and ensuring that the provisions of interagency agreements under ORS 343.511 are carried out.

(f) Review and comment on each agency’s services and policies regarding services for preschool children with disabilities, or preschool children who are at risk of developing disabling conditions, and their families to the maximum extent possible to assure cost-effective and efficient use of resources.

(g) To the extent appropriate, assist the Department of Education in the resolution of disputes.

(h) Advise and assist the Department of Education in the preparation of applications and amendments thereto.

(i) Advise and assist the Department of Education regarding the transition of preschool children with disabilities.

(j) Prepare and submit an annual report to the Governor, the Early Learning System Director, the Early Learning Council, the Legislative Assembly and the United States Secretary of Education on the status of early intervention programs operated within this state.

(5) The council may advise appropriate agencies about integration of services for preschool children with disabilities and at-risk preschool children.

(6) Terms of office for council members shall be three years, except that:

(a) The representative from the State Advisory Council for Special Education shall serve a one-year term; and

(b) The representatives from other state agencies and the representative from the Legislative Assembly shall serve indefinite terms.

(7) Subject to approval by the Governor, the council may use federal funds appropriated for this purpose and available to the council to:

(a) Conduct hearings and forums;

(b) Reimburse nonagency council members under ORS 292.495 for attending council meetings, for performing council duties, and for necessary expenses, including child care for parent members;

(c) Pay compensation to a council member if the member is not employed or if the member must forfeit wages from other employment when performing official council business;

(d) Hire staff; and

(e) Obtain the services of such professional, technical and clerical personnel as may be necessary to carry out its functions.

(8) Except as provided in subsection (7) of this section, council members shall serve without compensation.

(9) The Department of Education shall provide clerical and administrative support, including staff, to the council to carry out the performance of the council’s function as described in this section.

(10) The council shall meet at least quarterly. The meetings shall be announced publicly and, to the extent appropriate, be open and accessible to the general public.

(11) No member of the council shall cast a vote on any matter that would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law.

[1993 c.409 §5 (enacted in lieu of 343.498); 1999 c.989 §24; 2001 c.900 §54; 2005 c.662 §10; 2009 c.595 §216; 2012 c.37 §41; 2013 c.624 §80]



Section 343.500



Section 343.503



Section 343.505



Section 343.507 - Local early intervention interagency advisory council.

(2) Each local early intervention interagency advisory council shall include as members at least 20 percent parents of preschool children with disabilities, 20 percent providers of early childhood special education and early intervention services or other services to preschool children with disabilities, a representative of the Early Learning Council and representatives from public and private agencies that serve young children and their families, including but not limited to Head Start and Oregon prekindergartens, community child care, the Office of Child Care, local school districts, education service districts, Department of Education regional special education programs, community mental health programs, community developmental disabilities programs, Department of Human Services health programs, child welfare programs and public assistance programs, Indian education agencies, migrant programs serving young children and community colleges.

(3) Each local early intervention interagency advisory council shall select its own chairperson and vice chairperson and fix the duties of its officers.

(4) The department shall establish procedures pursuant to rules of the State Board of Education for seeking and considering local council advice regarding the selection of contractors, coordination of services and procedures for local resolution of disputes.

[1991 c.749 §13; 1993 c.45 §235; 1995 c.278 §42; 1999 c.989 §25; 2001 c.900 §55; 2011 c.720 §76; 2012 c.37 §42; 2013 c.624 §81]



Section 343.509



Section 343.510



Section 343.511 - Interagency agreements to provide services.

(2) Each interagency agreement shall include:

(a) Components necessary to insure effective cooperation and coordination among the agencies involved in providing services to preschool children with disabilities.

(b) A clear description of financial responsibility of the agencies for paying for early childhood special education and early intervention services, case management services and other services to preschool children with disabilities and their families.

(c) Procedures for resolving, in a timely manner, interagency disputes regarding services, eligibility or financial responsibility related to eligible children.

(d) A description of each agency’s procedure for resolving internal disputes regarding the agency’s services, eligibility determination or financial responsibility.

(e) A process for the Department of Education to follow to achieve resolution of disputes within the agency entering into the agreement with the department, if the given agency is unable to resolve its own internal disputes within 60 calendar days.

[1991 c.749 §14]



Section 343.513 - Eligibility criteria; rules.

[1991 c.749 §15]



Section 343.515



Section 343.517 - Parent-initiated referral to determine eligibility.

(2) Services contractors, community agencies or individuals in the community may also assist the family to initiate a referral if they believe that a child is eligible for early childhood special education or early intervention services or they are concerned about the child’s developmental progress.

(3) Nothing in this section shall relieve school districts of the duty to identify, locate and evaluate preschool children with disabilities under ORS 343.157.

[1991 c.749 §16; 1993 c.45 §236; 1993 c.749 §19]



Section 343.519



Section 343.520



Section 343.521 - Individualized family service plan; rules; forms.

(2) The State Board of Education shall establish by rule the contents of an individualized family service plan and the procedures for the development, review and revision of an individualized family service plan.

(3) Each agency under contract with the Department of Education to provide early childhood special education or early intervention services shall use the individualized family service plan forms established by the Department of Education in the development, review and revision of individualized family service plans.

[1991 c.749 §17; 1993 c.409 §6; 1995 c.237 §2; 1999 c.989 §26; 2003 c.266 §1; 2005 c.662 §11]



Section 343.523 - Service coordination requirements for early intervention and early childhood special education.

(1) Coordinating all services across agency lines;

(2) Assisting parents of eligible children in gaining access to early intervention services and other services identified in the individualized family service plan;

(3) Facilitating the timely delivery of available services; and

(4) Continuously seeking the appropriate services and situations necessary to benefit the development of each child being served for the duration of the child’s eligibility.

[Formerly 343.095]



Section 343.525



Section 343.527 - Requirements for written notice to parents of preschool child with disability.

(a) Proposes to initiate or change the identification, evaluation or placement of the child or the provision of early childhood special education or early intervention services to the child; or

(b) Refuses to initiate or change the identification, evaluation or placement of the child or the provision of early childhood special education or early intervention services to the child.

(2) The written notice must comply with the rules prescribed by the State Board of Education.

(3) The written notice required under subsection (1) of this section shall be:

(a) Written in language understandable to the general public; and

(b) Provided in the native language of the parent or other mode of communication used by the parent, unless it is clearly not feasible to do so.

(4) If the native language or other mode of communication of the parent is not a written language, the contractor or designee shall take steps to ensure:

(a) That the notice is translated orally or by other means to the parent in the parent’s native language or other mode of communication;

(b) That the parent understands the content of the notice; and

(c) That there is written evidence that the requirements of this subsection have been met.

[1991 c.749 §18; 1995 c.237 §3; 1999 c.989 §27]



Section 343.530



Section 343.531 - Procedural safeguards; rules.

(2) The State Board of Education shall assure by rule that all preschool children who are three years of age to eligibility for entry into kindergarten are provided by the Department of Education the same procedural safeguards and rights as those provided to school-age children with disabilities under this chapter.

[1991 c.749 §§19,20; 1993 c.409 §7]



Section 343.533 - Transportation service to preschool children with disabilities; cost.

(2) The resident school district shall provide transportation service to preschool children with disabilities, as defined in ORS 343.035, age three until the age of eligibility for kindergarten, if such service is determined to be a related service and, as required, to children from birth to three years of age, enrolled in programs under ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534, and the district may include those costs in its claims for transportation costs reimbursement by the state. No state agency is required to pay transportation other than the claims on the State School Fund.

[Formerly 343.363]



Section 343.534 - Allocation of state funds to approved providers.

(2) State funds shall be allocated on an approved program basis, the amount of which shall be established pursuant to rules of the State Board of Education.

(3) The provider shall account for the grant funds as expended on a form acceptable to the superintendent pursuant to rules of the state board.

[1991 c.749 §28]



Section 343.535



Section 343.540



Section 343.545



Section 343.550



Section 343.552



Section 343.554



Section 343.556



Section 343.558



Section 343.560

APPROPRIATE LEARNING MEDIA FOR BLIND STUDENTS (BRAILLE)



Section 343.565 - Definitions for ORS 343.565 to 343.595.

(1) "Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(2) "Student who is blind" means an individual who:

(a) Is eligible for special education due to visual impairment; or

(b) Has a medically indicated expectation of visual deterioration.

[1993 c.380 §2; 1999 c.989 §28]



Section 343.575 - Proficiency in reading and writing for blind student; use of Braille.

(2) Braille instruction and use are not required by this section if, in the course of developing the student’s individualized education program, all members of the team concur that the student’s visual impairment does not affect reading and writing performance commensurate with ability.

(3) Nothing in this section requires the exclusive use of Braille if other special education services are appropriate to meet the student’s educational needs. The provision of other appropriate services does not preclude Braille use or instruction.

[1993 c.380 §3]



Section 343.585 - Instruction in Braille; individualized education program requirements.

[1993 c.380 §4]



Section 343.595 - Requirement that textbook publishers supply material in format from which Braille version can be produced.

[1993 c.380 §5]



Section 343.600 - State policy encouraging use of Braille.

[Formerly 343.945; 2007 c.70 §107]



Section 343.610



Section 343.620



Section 343.630



Section 343.640



Section 343.650 - Definitions for ORS 343.650 to 343.680.

(1) "Disadvantaged children" means children who in their backgrounds are socially or culturally deprived to such a degree that without supplemental facilities and services they cannot profit in the regular school program to the same extent as children with normal backgrounds.

(2) "Facilities and services":

(a) Means special equipment, materials, supplies and services and regular equipment, materials, supplies and services to the extent that they are specially used or consumed in providing special education for the primary purpose of preventing or overcoming learning deficiencies; and

(b) Includes special classes, special instruction in or in addition to regular classes, nursery schools and kindergartens, extracurricular programs, camp and recreation programs, testing and research programs, orientation programs, counseling and guidance programs, cafeteria service, transportation and the construction and use of special schools or centers, or the construction of additions thereto.

[1965 c.531 §1; 1967 c.443 §1]



Section 343.660 - Facilities and services for disadvantaged children.

[1965 c.531 §2; 1973 c.707 §4; 1973 c.750 §14]



Section 343.670 - Advance payment to districts.

[1965 c.531 §6; 1989 c.491 §43; 1993 c.45 §238]



Section 343.680 - Advance payments and reimbursements to districts of at least 40,000 for operation and construction costs.

(2) The certificate shall specify separately:

(a) The amounts required for operations; and

(b) The amounts required for construction of special schools or centers, or additions thereto.

(3) The amounts obtained for construction shall be related to progress of construction as determined by the district.

(4) Any amounts remaining unexpended and unobligated as of June 30 of the fiscal year or biennium for which they were appropriated shall revert to the General Fund.

[1967 c.443 §3; 1981 c.487 §1; 1993 c.45 §239]



Section 343.685



Section 343.705



Section 343.710



Section 343.720



Section 343.730



Section 343.740



Section 343.750



Section 343.760



Section 343.810 - Definitions for ORS 343.810 to 343.835.

(1) "Migrant child" means a child between 3 and 21 years of age who is in the custody of migrant workers whether or not they are parents of the child.

(2) "Migrant worker" means an individual engaged in agricultural labor who does not regularly reside in the county in which the individual is performing the agricultural labor.

(3) "School district" includes education service districts and state institutions.

[1961 c.502 §1; 1963 c.570 §30; 1965 c.100 §430; 1987 c.243 §1]



Section 343.815



Section 343.820



Section 343.825



Section 343.830 - Summer programs for migrant children.

[1961 c.502 §§7,8; 1963 c.570 §31; 1965 c.100 §431]



Section 343.835 - Reimbursement; district expenditures not subject to Local Budget Law.

[1961 c.502 §9; 1963 c.570 §31a; 1965 c.100 §432; 1989 c.491 §45]



Section 343.910



Section 343.920



Section 343.923 - Department duties for programs for students with moderate to severe intellectual disabilities.

(1) Pursuant to rules of the State Board of Education, require that programs for students with moderate to severe intellectual disabilities meet program standards.

(2) Supply the Department of Human Services with information, on forms developed by the Department of Human Services, concerning all students with moderate to severe intellectual disabilities who are 15 years of age and older, which the Department of Human Services needs to serve and plan for their transition to adult living and work situations.

[1985 c.555 §12; 1989 c.971 §7; 1991 c.795 §11; 2011 c.544 §2]



Section 343.925



Section 343.926



Section 343.930



Section 343.940



Section 343.941 - Department duties for education of students admitted to pediatric nursing facilities.

(a) Is licensed by the Department of Human Services; and

(b) Serves pediatric residents, of which 50 percent or more were admitted when 13 years of age or younger and of which 100 percent are 22 years of age or younger.

(2)(a) The Department of Education shall be responsible for the provision of educational services to students admitted to pediatric nursing facilities. Educational services must be provided in the least restrictive environment in which the student can be educated.

(b) The department and the school district in which a pediatric nursing facility is located shall enter into a contract for the purpose of providing educational services to the students admitted to the pediatric nursing facility.

(3)(a) The department shall be responsible for payment of the costs of educational services provided to students admitted to pediatric nursing facilities, including any services required under an individualized education program.

(b) The department shall make payments as required by this subsection from moneys available for that purpose in the Pediatric Nursing Facility Account established in ORS 327.022. Except as provided by ORS 327.023, the department may not make payments from any other moneys in the State School Fund.

(4)(a) A student admitted to a pediatric nursing facility is not considered a resident of any school district.

(b) When a student is discharged from a pediatric nursing facility, the responsibilities imposed by this section terminate and become the responsibilities of the school district in which the student is a resident, as determined pursuant to ORS 339.133 and 339.134.

[2014 c.81 §2]



Section 343.945



Section 343.950



Section 343.960



Section 343.961 - Responsibility for costs of education of children in day and residential treatment programs; responsibilities of district providing education; notice required before student dismissed from program.

(a) "Day treatment program" means a public or private program that provides treatment of children with a mental illness, an emotional disturbance or another mental health issue.

(b) "Eligible day treatment program" means a day treatment program with which the Oregon Health Authority contracts for long term care or treatment. "Eligible day treatment program" does not include residential treatment programs or programs that provide care or treatment to juveniles who are in detention facilities.

(c) "Eligible residential treatment program" means a residential treatment program with which the Oregon Health Authority, the Department of Human Services or the Oregon Youth Authority contracts for long term care or treatment. "Eligible residential treatment program" does not include psychiatric day treatment programs or programs that provide care or treatment to juveniles who are in detention facilities.

(d) "Residential treatment program" means a public or private residential program that provides treatment of children with a mental illness, an emotional disturbance or another mental health issue.

(e) "Student" means a child who is placed in an eligible day treatment program or eligible residential treatment program by a public or private entity or by the child’s parent.

(2) The Department of Education shall provide moneys for payment of the costs of education of students in eligible day treatment programs and eligible residential treatment programs as provided by ORS 327.023. Payment shall be made to the school district in which the eligible day treatment program or eligible residential treatment program is located. The costs of education do not include transportation, care, treatment or medical expenses.

(3)(a) The school district in which an eligible day treatment program or eligible residential treatment program is located is responsible for providing the education of a student, including the identification, location and evaluation of the student for the purpose of determining the student’s eligibility to receive special education and related services.

(b) A school district that is responsible for providing an education under this subsection may provide the education:

(A) Directly or through another school district or an education service district; and

(B) In the facilities of an eligible day treatment program or eligible residential treatment program, the facilities of a school district or the facilities of an education service district.

(c) When a student is no longer in an eligible day treatment program or eligible residential treatment program, the responsibilities imposed by this subsection terminate and become the responsibilities of the school district where the student is a resident, as determined under ORS 339.133 and 339.134.

(4) The school district where the student is a resident is responsible for providing transportation to a student enrolled in an eligible day treatment program. Transportation must be provided by the school district where the student is a resident each day the student is scheduled to receive services from the eligible day treatment program.

(5) A school district may request the Department of Education to directly make payments to another school district or an education service district for eligible day treatment programs or eligible residential treatment programs when education is provided by the other school district or the education service district. Payments made under this subsection do not affect any responsibilities described in subsection (3) of this section for the school district that made the request.

(6) The Oregon Health Authority, the Department of Human Services or the Oregon Youth Authority shall give the school district providing the education at an eligible day treatment program or an eligible residential treatment program 14 days’ notice, to the extent practicable, before a student is dismissed from the program.

(7) The Department of Education may make advances to school districts responsible for providing an education to students under this section from funds appropriated for that purpose based on the estimated agreed cost of educating the students per school year. Advances equal to 25 percent of the estimated cost may be made on September 1, December 1 and March 1 of the current year. The balance may be paid whenever the full determination of cost is made.

(8) School districts that provide the education described in this section on a year-round plan may apply for 25 percent of the funds appropriated for that purpose on July 1, October 1, January 1, and 15 percent on April 1. The balance may be paid whenever the full determination of cost is made.

(9) In addition to the payment methods described in this section, the Department of Education may negotiate intergovernmental agreements to pay for the cost of education in day treatment programs and residential treatment programs operated under the auspices of the governing board of a public university listed in ORS 352.002 or the Oregon Health and Science University Board of Directors.

[1985 c.555 §19a; enacted in lieu of 343.960 and 343.965; 1987 c.223 §1; 1989 c.1011 §1; 1991 c.780 §26; 1991 c.795 §13; 1993 c.749 §20; 1997 c.521 §26; 2009 c.595 §217; 2011 c.701 §§1,7; 2013 c.735 §21; 2013 c.768 §136; 2015 c.282 §1; 2015 c.767 §111]



Section 343.965



Section 343.975



Section 343.980



Section 343.990






Chapter 344 - Career and Technical Education; Education Related to Employment

Section 344.010



Section 344.020



Section 344.030



Section 344.040



Section 344.050



Section 344.055 - Policy on career and technical education and employment training.

(1) Accessibility to career and technical education programs should be facilitated. Individuals should have a choice of training opportunities for which they are qualified and from which they can benefit. Such opportunities should be available from school districts, community colleges, federal and state workforce training programs, private career and technical education schools, apprenticeship programs and institutions of higher education. The student should have easy access to training with the flexibility to move in and out of programs as needs indicate. Opportunities should be available for all individuals to obtain the skills and knowledge needed for initial employment as well as for occupational upgrading and job changes.

(2) State and local planning and program operations should be coordinated to provide the most efficient use of federal, state, local and private resources.

(3) A comprehensive system of education and employment training should be developed. Secondary schools should provide an educational program that balances the educational skills of reading, writing, speaking, computation and reasoning ability, occupational skills including technical knowledge, manipulative ability and other skills required to perform job tasks and employment skills such as job seeking, work attitude, work adjustment and job-coping abilities. Community colleges should provide comprehensive programs in both academic and career and technical education subjects. In addition, community colleges should provide short-term training designed for specific occupations, related training for apprenticeships and opportunities for employed persons to improve their skills. Other providers of employment training should compliment this effort with programs aimed at specific job training.

(4) Full working partnerships among education, business, industry, labor, government and agriculture should be developed to meet employer needs for a skilled workforce and to promote employee job satisfaction. Such partnerships should be fostered by promoting efforts such as work site training stations, lending or donating of equipment to training programs, employee-teacher exchange programs, advisory committees and cooperative work experience programs. All segments of the community should be encouraged to assist in career and technical education.

(5) Federal, state, local and private funding resources should be combined to ensure the development and implementation of quality programs. Both the governmental and private sectors should make a commitment to career and technical education as an investment that will help bring about economic development and stability as well as high social and financial returns. Improvement of existing training programs, as opposed to development of duplicative or parallel efforts, should be utilized to promote flexibility and economy in the design and delivery of career and technical education.

(6) High quality career and technical education requires an adequate supply of well prepared teachers and support personnel. Provisions should be made for the formal preparation of teachers and for the recruitment of teachers from business and industry. Programs should be designed and implemented to ensure that teachers remain current in their areas of expertise, and instructors should be encouraged to return to business and industry to gain additional experience in their fields. To promote retention of qualified personnel, institutions preparing and licensing teachers and agencies employing teachers should allow credit for relevant career and technical education experiences.

(7) Career and technical education programs and other employment training programs should be developed, operated and evaluated jointly with representatives of the career and technical education instructional areas included in the programs. Evaluation of efforts should consider the cost effectiveness of the program both for society and the state.

(8) Each student’s academic, career and technical education and employment skills should be assessed upon entering so that proper placement in the educational program can occur. Credit should be given for prior education, work experience and community service. Assessments to determine progress, competency attainment and needed corrective action should be made on a periodic basis. Assistance in obtaining employment and follow-through services to help students succeed on the job should be provided.

(9) Provisions should be made to meet the needs of women, minorities, disadvantaged or persons with disabilities and others who have special training needs. Special curricula, facilities, equipment, counseling and instruction should be provided as necessary. The agencies and institutions serving these groups should coordinate use of the available resources to provide cost effective services.

(10) Career and technical education provides the learning experience needed to make effective career choices and to develop the attitudes, knowledge and skills that enable persons to perform successfully in the producer role and to assist them in other related life roles. It progresses through the steps of awareness and exploration of work, preparation for a broad range of occupations and specialization in a specific occupation.

(11) Career and technical education is taught at the secondary school level, in post-secondary career and technical education institutions, community colleges and apprenticeship programs and may continue through skill upgrading or retraining for a new career.

[1981 c.756 §1; 1993 c.45 §243; 2005 c.22 §238; 2009 c.94 §16]



Section 344.058

Note: Sections 16 to 18, chapter 763, Oregon Laws 2015, provide:

Sec. 16. Pilot program to increase student exposure and access to career and technical education. (1) The Department of Education shall administer a pilot program to increase students’ exposure and access to career and technical education that can lead to high wage and high demand jobs.

(2) Under the pilot program, the school district board of a school district participating in the pilot program must:

(a) Ensure that career and technical education courses are developed so that, either as individual courses or as a series of courses, the courses satisfy:

(A) Credit requirements under ORS 329.451.

(B) Requirements for admission to community colleges and public universities in this state.

(C) When appropriate, credit requirements for accelerated college credit programs.

(b) Adopt full or partial course equivalencies for career and technical education courses and other courses offered in the high schools of the school district.

(c) Develop a procedure for approving full or partial course equivalencies for career and technical education courses and related courses that are offered:

(A) In the high schools of the school district; and

(B) Through a community college, an apprenticeship program or an on-the-job training program.

(3) The Department of Education shall assist school districts participating in the pilot program by:

(a) Recommending career and technical education curricula or standards that assist in making a career and technical education course equivalent to another high school course.

(b) Providing information about effective practices to develop and approve a career and technical education course to be equivalent to another high school course in a core academic subject.

(c) Providing professional development and technical assistance to school districts in collaboration with the Higher Education Coordinating Commission and the Teacher Standards and Practices Commission.

(d) When appropriate, entering into contracts with public or private entities to provide technical assistance to school districts participating in the pilot program.

(4) The Department of Education shall identify at least three school districts to participate in the pilot program. To the extent practicable, the department shall select school districts that represent a demographic diversity.

(5)(a) The Department of Education shall award grants to school districts that participate in the pilot program from moneys available to the department for the pilot program, including moneys distributed under section 1 of this 2015 Act [327.372].

(b) Grants shall be awarded in a manner that allows a school district to develop standards to meet the requirements described in subsection (2) of this section and allows one year to implement the standards. [2015 c.763 §16]

Sec. 17. Reports on pilot program. The Department of Education shall submit reports on the progress of the pilot program established by section 16 of this 2015 Act. A report shall be submitted to the appropriate legislative committees on education no later than September 15, 2016, and September 15, 2017. [2015 c.763 §17]

Sec. 18. Repeal of pilot program. Sections 16 and 17 of this 2015 Act are repealed on January 2, 2018. [2015 c.763 §18]



Section 344.059 - Advancement of policy on career and technical education by Department of Education.

(1) Administering the distribution of grants or entering into contracts for the purpose of expanding teacher training programs related to career and technical education that can lead to high wage and high demand jobs. Grants awarded, or contracts entered into, under this subsection may be funded with moneys available under ORS 327.372 and must:

(a) Not exceed $250,000 per grant or contract;

(b) Be awarded to, or be entered with, an educator preparation program or an educator preparation provider, regardless of whether courses are offered in a traditional setting, by an alternative delivery method or by an alternative time frame;

(c) Be awarded or entered into for an educator preparation program that has a plan for recruiting students to the program;

(d) Be used to develop and provide coursework that:

(A) Qualifies for credit or as professional development and that satisfies licensure or endorsement requirements; and

(B) Is provided in a broad group of instructional areas that are grouped to give context for academic, technical and career learning; and

(e) To the extent practicable, align with grant distribution requirements of the Career and Technical Education Revitalization Grant Program described in ORS 344.075.

(2) Developing and supporting the infrastructure for an online system that is accessible statewide and that delivers courses and professional development to teachers of career and technical education. For the purpose of this subsection, the department may retain up to eight percent of the moneys available to the department under this section.

(3) Collaborating with the Teacher Standards and Practices Commission to:

(a) Enable experts in trade or industry to become teachers of career and technical education;

(b) Coordinate communications about career and technical education, including communications:

(A) Intended to identify potential teachers of career and technical education from trade or industry;

(B) With experts in trades or industry about the requirements for transitioning from employment in a trade or an industry to teaching; and

(C) With educator preparation programs and educator preparation providers about teaching opportunities related to career and technical education; and

(c) Review statutes and rules for necessary changes and to review and recommend alternative methods to increase available funding options.

(4) Awarding a grant to the Chief Education Office to develop and maintain the website described in ORS 344.141.

[2015 c.763 §11]

Note: The amendments to 344.059 by section 13, chapter 763, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
The Department of Education shall advance the policy on career and technical education described in ORS 344.055 by:

(1) Administering the distribution of grants or entering into contracts for the purpose of expanding teacher training programs related to career and technical education that can lead to high wage and high demand jobs. Grants awarded, or contracts entered into, under this subsection may be funded with moneys available under ORS 327.372 and must:

(a) Not exceed $250,000 per grant or contract;

(b) Be awarded to, or be entered with, an educator preparation program or an educator preparation provider, regardless of whether courses are offered in a traditional setting, by an alternative delivery method or by an alternative time frame;

(c) Be awarded or entered into for an educator preparation program that has a plan for recruiting students to the program;

(d) Be used to develop and provide coursework that:

(A) Qualifies for credit or as professional development and that satisfies licensure or endorsement requirements; and

(B) Is provided in a broad group of instructional areas that are grouped to give context for academic, technical and career learning; and

(e) To the extent practicable, align with grant distribution requirements of the Career and Technical Education Revitalization Grant Program described in ORS 344.075.

(2) Developing and supporting the infrastructure for an online system that is accessible statewide and that delivers courses and professional development to teachers of career and technical education. For the purpose of this subsection, the department may retain up to eight percent of the moneys available to the department under this section.

(3) Collaborating with the Teacher Standards and Practices Commission to:

(a) Enable experts in trade or industry to become teachers of career and technical education;

(b) Coordinate communications about career and technical education, including communications:

(A) Intended to identify potential teachers of career and technical education from trade or industry;

(B) With experts in trades or industry about the requirements for transitioning from employment in a trade or an industry to teaching; and

(C) With educator preparation programs and educator preparation providers about teaching opportunities related to career and technical education; and

(c) Review statutes and rules for necessary changes and to review and recommend alternative methods to increase available funding options.

(4) Developing and maintaining the website described in ORS 344.141.



Section 344.060



Section 344.062 - Advancement of policy on career and technical education by Teacher Standards and Practices Commission.

(1) Establishing and regularly updating the requirements for a teacher preparation program for prospective career and technical education teachers with trade or industry experience. The requirements must:

(a) Identify a minimum number of required credit hours for a program; and

(b) Be established and regularly updated based on consultations with relevant trade or industry stakeholders, the Department of Education and the Higher Education Coordinating Commission.

(2) Collaborating with the Department of Education to:

(a) Enable experts in trade or industry to become teachers of career and technical education, which may be accomplished through a limited license or alternative requirements for licensure;

(b) Coordinate communications about career and technical education, as described in ORS 344.059 (3)(b); and

(c) Review statutes and rules for necessary changes and to review and recommend alternative methods to increase available funding options.

[2015 c.763 §10]



Section 344.070 - Revolving accounts for federally sponsored education or training; rules.

(2) The districts to which moneys are advanced shall be responsible for the full repayment to the state of all sums advanced. The advances are not within any limitation upon indebtedness prescribed by law for districts. The moneys advanced to districts may not exceed in the aggregate the moneys to the credit of the state fund from which they are paid, and shall constitute advances to the recipient district in anticipation of verified vouchers to be supplied therefor. The advances are to be used as revolving funds for the payment of the costs of career and technical education programs, including but not limited to job training, skill development and academic programs offered by youth job development organizations as defined in ORS 344.415. The advances shall be made only in those cases in which the federal government defrays all or part of the cost of such programs.

[Amended by 1965 c.100 §435; 1965 c.102 §1; 1983 c.740 §109; 1989 c.491 §48; 1993 c.45 §244; 2009 c.94 §18; 2013 c.131 §5; 2013 c.747 §76; 2015 c.366 §81]



Section 344.075 - Career and Technical Education Revitalization Grant Program; rules.

(2) Subject to the availability of funds, the department shall award grants each biennium to school districts, education service districts, public schools or public charter schools, or any combination thereof or in partnership with youth job development organizations as defined in ORS 344.415, for the uses described in subsection (3) of this section.

(3) Grants received under this section must be used to enhance the collaboration between education providers and employers by:

(a) Developing or enhancing career and technical education programs of study;

(b) Expanding the professional growth of and career opportunities for students through career and technical education programs;

(c) Assessing the ability of each career and technical education program to meet workforce needs and give students the skills required for jobs in this state that provide high wages and are in high demand; and

(d) Supporting the achievement of the high school diploma requirements established under ORS 329.451.

(4) Any school district, education service district, public school or public charter school, or any combination thereof or in partnership with a youth job development organization as defined in ORS 344.415, may apply for a grant under this section.

(5)(a) The department and the Bureau of Labor and Industries shall jointly establish a committee to:

(A) Assist with the grant program established under this section, including setting goals for the program, developing grant criteria, reviewing all grant applications and making recommendations related to the awarding of grants.

(B) Make recommendations to the Superintendent of Public Instruction related to the distribution of moneys under ORS 327.372.

(b) The committee established by this subsection must equally represent business, industry, labor and education providers.

(c) The department in awarding grants, and the committee in fulfilling its duties related to grants, shall award grants based on the ability of the applicant to use the grant as required under subsection (3) of this section. In addition, the department and the committee shall give priority to applicants that:

(A) Represent a diverse number of students served and a diverse selection of geographic locations;

(B) Have received commitments from business, industry, labor or education providers to enhance collaboration and to provide resources for any collaborative efforts; and

(C) Demonstrate that the collaboration between education providers and employers enhanced by the grant will be sustainable beyond the life of the grant.

(6) The State Board of Education may adopt any rules necessary for the implementation of this section.

(7) The department may pay the expenses incurred by the department in administering this section out of moneys that are available to the department for purposes of awarding grants under this section. For each biennium, the department may spend on administrative expenses an amount that does not exceed five percent of the total amount of moneys available to the department during the biennium for purposes of awarding grants under this section.

[2011 c.682 §7; 2013 c.131 §6; 2013 c.138 §1; 2015 c.763 §8]



Section 344.077 - Career and Technical Student Organization Grant Program; rules.

(2) The department shall award grants each fiscal year to:

(a) School districts for the purpose of funding career and technical student organizations that have been approved by the department; and

(b) Nonprofit entities that support career and technical student organizations that have been approved by the department.

(3)(a) Grants received under this section must be used for expenses associated with participation in career and technical student organizations.

(b) Grants received by a school district under this section may be used to provide:

(A) Administrative support to schools who participate in career and technical student organizations; and

(B) Additional compensation and professional development to teachers who are advisors for career and technical student organizations or who otherwise contribute to career and technical student organizations.

(4) Any school district may apply for a grant under this section. When awarding grants to a school district under this section, the department may give priority to school districts that are new participants in one or more career and technical student organizations.

(5) The State Board of Education may adopt any rules necessary for the implementation of this section.

(6) The department may pay the expenses incurred by the department in administering this section out of moneys that are available to the department for purposes of awarding grants under this section. For each fiscal year, the department may spend on administrative expenses an amount that does not exceed five percent of the total amount of moneys available to the department during the fiscal year for purposes of awarding grants under this section.

[2013 c.745 §2]



Section 344.080 - Reimbursement vouchers; accounts and records; bond; rules.

(2) The districts receiving the advances shall maintain their accounts and records so as to disclose at all times the true status of the unpaid vouchers issued for the reimbursement of the funds, the district warrants drawn against the funds advanced and the balances to the credit of the funds.

(3) The revolving funds and accounts shall be subject to examination and audit by the state in the manner provided by law for other state funds and accounts. The commission may require an audit of the revolving accounts and shall take proper precautions as to the safety of, and accountability for, all funds advanced.

(4) The commission may require the filing with it of a bond of a corporate surety duly licensed to transact business in this state to ensure the proper handling of and responsibility for any funds advanced. The bond shall be cumulative and supplemental to fidelity insurance coverage already held by the district concerned. The state may have recourse to any and all fidelity bonds of clerks or other financial officers of the district to protect such advances.

[Amended by 1983 c.740 §110; 1989 c.491 §49; 1993 c.45 §245;

2013 c.747 §77; 2015 c.366 §82]



Section 344.090 - Procedure when training and educational programs are no longer needed, or when advances are improperly handled or accounted for.

[Amended by 1989 c.491 §50; 1993 c.45 §246; 2013 c.747 §78; 2015 c.366 §83]



Section 344.095 - Frontier Learning Network program; grant.

(1) Mobile classrooms;

(2) Developing information and technical systems;

(3) Creating and implementing curricula;

(4) Capital improvements;

(5) Teachers and technical staff;

(6) Distance learning communications expenses; and

(7) Special project materials.

[Formerly 344.058]



Section 344.100 - Acceptance of provisions of federal Act.

[Amended by 1993 c.45 §247]



Section 344.110



Section 344.120 - Payment of claims approved by State Board of Education.

[Amended by 1983 c.740 §111; 1989 c.491 §52; 1993 c.45 §249; 2009 c.94 §19]



Section 344.125 - Collaboration by state agencies on issues related to career and technical education; joint report.

(2) Issues to be addressed by the agencies shall include the development and implementation of long-term goals that:

(a) Ensure that career and technical education programs are available at the public schools of this state and through youth job development organizations as defined in ORS 344.415, are founded on partnerships with business and industry and receive appropriate investments of time, money and other resources.

(b) Develop regional centers that establish any appropriate partnerships between public schools, community colleges, public universities, businesses, unions and other entities and that ensure that every student of this state has access to a regional center in person or online.

(c) Encourage the establishment of joint high school and community college advisory committees that may include representatives of public schools, community colleges, public universities, businesses and unions to:

(A) Make more effective use of resources;

(B) Promote articulation and pathways between high school programs and post-secondary school programs;

(C) Ensure that current industry workforce needs are considered and that curriculum is kept current with state standards; and

(D) Increase opportunities for internships, apprenticeships and other opportunities that may lead to employment in the region.

(d) Address academic requirements and regulatory barriers that inhibit successful movement of students in career and technical education from high schools to post-secondary school programs and the workforce.

(e) Implement accelerated college credit programs that allow students to move seamlessly from public schools to post-secondary education or training to the workforce.

(f) Increase professional development opportunities for teachers and learning opportunities for students through industry mentorships, internships, summer programs, after-school programs and career-based student leadership opportunities.

(g) Establish partnerships between public and private entities for the purpose of educating students, parents, teachers, school advisors, policymakers and the general public about the benefits and opportunities related to career and technical education.

(3) The agencies identified in subsection (1) of this section shall make a joint report by December 31 of each year to the appropriate legislative committees concerning progress on the development and implementation of the goals described in subsection (2) of this section and may submit recommendations for legislation that will promote opportunities related to career and technical education.

[2011 c.682 §6; 2013 c.131 §7; 2013 c.745 §1; 2015 c.366 §84]



Section 344.130 - Cooperation by district school boards to establish career and technical education.

[Amended by 1993 c.45 §250; 2009 c.94 §20]



Section 344.140



Section 344.141 - Website for information related to career and technical education.

(a) Information about effective ways for career and technical education teachers to ease the transition from being employed in a trade or an industry to teaching;

(b) Job openings at school districts for jobs that are related to career and technical education;

(c) Information about on-demand career and technical education courses that are provided by educator preparation programs and educator preparation providers; and

(d) Information about professional development opportunities for career and technical education teachers that are provided by public or private entities.

(2) Postings made on the website may be made by public or private entities in accordance with standards established by the Chief Education Office.

[2015 c.763 §12]

Note: The amendments to 344.141 by section 14, chapter 763, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The Department of Education shall develop and maintain a website on which is posted:

(a) Information about effective ways for career and technical education teachers to ease the transition from being employed in a trade or an industry to teaching;

(b) Job openings at school districts for jobs that are related to career and technical education;

(c) Information about on-demand career and technical education courses that are provided by educator preparation programs and educator preparation providers; and

(d) Information about professional development opportunities for career and technical education teachers that are provided by public or private entities.

(2) Postings made on the website may be made by public or private entities in accordance with standards established by the State Board of Education.



Section 344.150



Section 344.205



Section 344.215



Section 344.225



Section 344.235



Section 344.245



Section 344.255



Section 344.257 - "Continuing education" defined for ORS 344.259.

(a) Courses as offered to the regular full-time resident post-secondary student consisting of professional preparatory courses and professional supplementary, technical, academic and professional courses;

(b) Developmental education, consisting of adult basic education, high school completion courses for a high school diploma, instruction to pass the General Educational Development (GED) tests, English language learner programs, and remedial instruction;

(c) Educational activities, consisting of adult self-improvement courses and Federal Cooperative Extension Service; and

(d) Hobby and recreation activities.

(2) "Continuing education" for a community college is limited to instruction within district boundaries and instruction outside district boundaries offered under contract.

[Formerly 348.450; 1997 c.11 §7; 1997 c.230 §1; 1997 c.249 §107; 2015 c.604 §19]



Section 344.259 - Coordination of continuing education.

(2) When significantly adverse impact is alleged by one or more of the agencies listed in this subsection, the affected parties jointly shall provide for written agreements. These agreements shall allocate responsibility for planning and providing continuing education or off-campus instruction in specific areas or by specific types. The agencies are:

(a) The Higher Education Coordinating Commission.

(b) Community college districts.

(c) Independent colleges.

(d) Proprietary schools.

(e) The governing board of a public university listed in ORS 352.002.

(3) In the event the affected parties fail to reach a written agreement within 120 days following receipt of written notice of the allegation, either party may request the Education and Workforce Policy Advisor to review and to recommend resolution.

(4) Nothing in this section prohibits the offering of upper division or graduate programs within 30 miles of the campus of a public university listed in ORS 352.002 offering the program, or the offering of lower division programs within 30 miles of the campus offering the program in areas outside a community college district. Such programs are entitled to the same college credit and financial support as programs offered on the campus of the university.

[Formerly 348.460; 1997 c.652 §31; 2003 c.14 §152; 2009 c.762 §62; 2011 c.637 §130; 2013 c.768 §137; 2015 c.767 §112]



Section 344.305



Section 344.309



Section 344.310



Section 344.314



Section 344.315



Section 344.316



Section 344.318



Section 344.319



Section 344.320



Section 344.322



Section 344.323



Section 344.324



Section 344.325



Section 344.326



Section 344.328



Section 344.329



Section 344.330



Section 344.335



Section 344.339



Section 344.340



Section 344.343



Section 344.345



Section 344.347



Section 344.350



Section 344.355



Section 344.360



Section 344.370



Section 344.375



Section 344.380



Section 344.390



Section 344.400



Section 344.410



Section 344.415 - Definitions for ORS 344.415 to 344.425.

(1) "Cooperative agreement" means an agreement entered into between a youth job development organization and a public body under ORS 344.425.

(2) "Public body" has the meaning given that term in ORS 174.109 but does not include the judicial department or the legislative department.

(3) "Public resource project" means a project for which a public body is responsible that is related to the protection, conservation, rehabilitation or improvement of public lands, natural resources or recreational areas and for which youth participants in a youth job development organization are utilized to perform jobs and work tasks pursuant to a cooperative agreement entered into under ORS 344.425.

(4) "Youth job development organization" means a nonprofit entity exempt from taxation under section 501(c)(3) of the Internal Revenue Code as defined in ORS 314.011 that is operating or doing business in Oregon and that provides a program of job training, skill development and academic credit for youth in this state.

(5) "Youth participants" means youth between 13 and 22 years of age who have been qualified by a youth job development organization to perform jobs and work tasks on a public resource project.

[2013 c.131 §1]



Section 344.420 - Legislative findings.

(1) Oregon youth require meaningful job training and workforce development opportunities, and opportunities to learn about stewardship, rehabilitation and conservation of this state’s public lands, natural resources and recreational areas. These opportunities are needed by youth from all economic and cultural backgrounds.

(2) Public bodies that have responsibility for projects to protect, conserve, rehabilitate or improve public lands, natural resources or recreational areas are in a position to make available, and benefit from, employment and training opportunities for Oregon youth.

(3) Cooperative agreements between youth job development organizations and public bodies will create job training opportunities for youth that will provide critical job and workforce skills for Oregon youth and will provide significant cost savings and flexibility to public bodies in public resource projects.

(4) A streamlined, collaborative, project-based process is required for the establishment of mutually beneficial job training opportunities for youth by youth job development organizations and public bodies under cooperative agreements entered into in connection with public resource projects.

[2013 c.131 §2]



Section 344.425 - Cooperative agreements.

(2) A cooperative agreement entered into under this section must specify, at a minimum, how the public body and the youth job development organization will:

(a) Assume responsibility for specific jobs or work tasks to be completed on the public resource project;

(b) Share the costs of utilizing youth participants, including but not limited to supervision and oversight, discipline, payment of wages or compensation and responsibility for workers’ compensation coverage; and

(c) Share management and financial responsibility for each public resource project, including but not limited to unforeseen events or circumstances that are associated with work performed by youth participants.

(3) In addition to the requirements of subsection (2) of this section, a cooperative agreement entered into under this section must contain assurances that the use of youth participants involves job training experiences for youth that are of limited, short duration and are not intended to displace, duplicate or replace the jobs of public or private employees involved in equivalent jobs or work tasks, impair existing contracts for services or prevent the hiring of seasonal employees.

(4) If a labor organization represents employees who are engaged in equivalent work, or a workers’ cooperative is engaged in similar work, to that proposed to be performed by youth participants, the labor organization or workers’ cooperative must be notified and be afforded a reasonable period of time, not to exceed 30 days prior to the execution of the cooperative agreement, in which to make comments and objections to the public body.

(5) The provisions of ORS chapters 279A, 279B and 279C do not apply to cooperative agreements entered into under this section.

(6) The terms of a cooperative agreement entered into under this section are subject to disclosure under ORS 192.410 to 192.505.

[2013 c.131 §3]



Section 344.510



Section 344.511 - Definitions for ORS 344.511 to 344.690 and 344.710 to 344.730.

(1) "Department" means the Department of Human Services.

(2) "Director" means the Director of Human Services.

(3) "Individual with a disability" means an individual who has a substantial occupational handicap due to a physical or mental condition except blindness.

(4) "Individual with a severe disability" means an individual with a disability who, because of the nature of disabilities, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

(5) "Maintenance" means money payments, during vocational rehabilitation, to individuals with occupational handicaps found to require financial assistance with respect thereto in order to effectuate the vocational rehabilitation of such individuals.

(6) "Occupational handicap" means a physical or mental condition other than blindness which, regardless of its origin, constitutes, contributes to, or, if not corrected, will probably result in, an obstruction to occupational performance or the condition of being an untrained individual.

(7) "Occupational licenses" means any license, permit or other written authority required by any governmental unit to be obtained in order to engage in any occupation.

(8) "Occupational tools, equipment and supplies" means such customary implements, appliances, apparatus, fixtures and materials as are necessary for the successful prosecution of the employment objective of an individual with an occupational handicap.

(9) "Physical restoration" means any medical, surgical or therapeutic treatment necessary to correct or substantially modify an individual’s occupational handicap within a reasonable length of time. The term includes but is not limited to medical, psychiatric, dental and surgical treatment, nursing services, hospital and convalescent home care, medical and surgical drugs and supplies, and prosthetic appliances, excluding curative treatment for acute or transitory conditions.

(10) "Prosthetic appliance" means any artificial appliance designed to support or take the place of a part of the body or to increase the acuity of a sense organ.

(11) "Rehabilitation training" means all training provided, directly or through public or private instrumentalities, to an individual to compensate for the occupational handicap of the individual. The term includes but is not limited to manual, preconditioning, prevocational, vocational, vocational rehabilitation and supplementary training and training provided for the purpose of achieving broader and more remunerative skills and capacities.

(12) "Untrained individual" means any person without mental or physical disability who has a substantial occupational handicap due to lack of occupational training, experience, skills or other factors and who is receiving and, in the opinion of the Department of Human Services, probably will continue to receive public assistance because of the occupational handicap of the individual.

(13) "Vocational rehabilitation" and "vocational rehabilitation services" mean any services necessary to enable an individual with an occupational handicap to engage in a remunerative occupation and include, but are not limited to, medical and vocational diagnoses, vocational guidance, counseling and placement, rehabilitation training, physical restoration, transportation, occupational licenses, occupational tools, equipment and supplies, maintenance and training books, supplies and materials.

(14) "Vocational rehabilitation training" means skill training in which the basis and focus of the training are individualized or customized. "Vocational rehabilitation training" may include a focus on disability-related issues as those issues impact the skill training.

(15) "Vocational training" means occupational or skill training.

[1965 c.100 §437 (enacted in lieu of 344.510); 1967 c.552 §1; 1969 c.597 §160; 1969 c.614 §1; 2001 c.900 §56; 2007 c.70 §108; 2007 c.209 §3]



Section 344.520



Section 344.525



Section 344.527



Section 344.530 - Department of Human Services rehabilitation duties; rules.

(1) Establish and enforce such rules as may be necessary to:

(a) Carry out ORS 344.511 to 344.690 and 344.710 to 344.730; and

(b) Safeguard the confidential character of vocational rehabilitation information and records.

(2) Cooperate with public and private departments, agencies and institutions in:

(a) Providing for the vocational rehabilitation of individuals with occupational handicaps;

(b) Studying the problems involved therein; and

(c) Establishing, developing and providing, in conformity with ORS 344.511 to 344.690 and 344.710 to 344.730, such programs, facilities and services as may be necessary.

(3) Enter into reciprocal agreements with other states relative to the provision of vocational rehabilitation to residents of the states concerned.

(4) Conduct research and compile statistics relating to the vocational rehabilitation of individuals with occupational handicaps.

(5) Encourage and assist individuals with severe disabilities in the establishment, maintenance and conduct of appropriate home industries within their capacities and in the promotion of the sale and distribution of the products of such home industries. All funds collected or received from such activities shall be deposited in a permanent special fund in the State Treasury and shall be used for the operation of such home industries as determined by the department.

(6) For rehabilitation facilities:

(a) Establish, conduct and maintain facilities necessary for the sheltered employment of individuals with severe disabilities;

(b) Pay the individuals employed in the facilities suitable wages;

(c) Devise means for the sale and distribution of the products of the facilities;

(d) Devise a subsidy program, and include a plan for its funding in each biennial budget submitted to the Legislative Assembly; and

(e) Take such other action as may be necessary to ensure the successful operation of the facilities established.

(7) Deposit in the State Vocational Rehabilitation Account all funds collected or received from activities described in subsection (6) of this section, which shall be used for the operation of facilities necessary for the sheltered employment of individuals with severe disabilities as determined by the department.

(8) Take such other action as may be necessary to carry out ORS 344.511 to 344.690 and 344.710 to 344.730.

[Amended by 1963 c.522 §2; 1965 c.100 §438; 1967 c.552 §3; 1969 c.597 §165; 1971 c.617 §1; 1989 c.224 §55; 1991 c.93 §5; 1991 c.122 §10; 2001 c.900 §57; 2005 c.755 §21; 2007 c.70 §109]



Section 344.540 - Federal cooperation.

(1) Shall cooperate with the federal government in carrying out the purposes of any federal Act pertaining to vocational rehabilitation, and in related matters of mutual concern, including the adoption of methods of administration found by the federal government to be necessary for the efficient operation of plans for vocational rehabilitation.

(2) May apply for federal funds and accept and enter into any contracts or agreements in behalf of the state for the receipt of such funds from the federal government or its agencies for vocational rehabilitation purposes.

[Amended by 1965 c.100 §439; 1967 c.552 §4; 1969 c.597 §166]



Section 344.550 - Eligibility for and extent of rehabilitation services.

(a) Who is in the state and files an application therefor and who is not in the state for the sole purpose of receiving vocational rehabilitation services.

(b) Who is eligible for vocational rehabilitation service under the terms of an agreement with another state or with the federal government.

(2) Except as otherwise provided by law or as specified in any agreement with the federal government with respect to classes of individuals certified by the Department of Human Services, the following rehabilitation services shall be provided at public cost only to individuals with disabilities found to require financial assistance with respect thereto:

(a) Physical restoration.

(b) Transportation not provided to determine the eligibility of the individual for vocational rehabilitation services and the nature and extent of the services necessary.

(c) Occupational licenses.

(d) Customary occupational tools and equipment.

(e) Maintenance.

(f) Training books and materials.

[Amended by 1965 c.100 §440; 1967 c.552 §5; 1969 c.614 §2; 2005 c.22 §240; 2007 c.70 §110]



Section 344.555 - Training under apprenticeship program.

(2) This section is not intended to limit any necessary financial assistance to which or for which an individual with an occupational handicap would otherwise be entitled under ORS 344.550.

[1963 c.522 §9; 2009 c.11 §43]



Section 344.557 - Eligible vocational training schools and programs.

(a) A school that has accreditation recognized by the United States Department of Education.

(b) A school that has been approved by the Higher Education Coordinating Commission to offer and confer degrees in Oregon.

(c) A community college.

(d) A public university listed in ORS 352.002.

(e) The Oregon Health and Science University.

(f) A career school licensed under ORS 345.010 to 345.450.

(g) An apprenticeship program that is registered with the State Apprenticeship and Training Council.

(2) This section does not apply to vocational rehabilitation training.

[2007 c.209 §2; 2011 c.637 §§131,131a]



Section 344.560 - Application; form.



Section 344.570 - Action upon application.



Section 344.573



Section 344.575



Section 344.577



Section 344.580 - Payments exempt from process.

[Amended by 1963 c.522 §4]



Section 344.590 - Appeal and hearing.

[Amended by 1967 c.552 §6; 1971 c.734 §38]

Note: Legislative Counsel has substituted "chapter 734, Oregon Laws 1971," for the words "this 1971 Act" in section 38, chapter 734, Oregon Laws 1971, compiled as 344.590. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.



Section 344.600 - Unauthorized use of official rehabilitation data.

[Amended by 1967 c.552 §7]



Section 344.610



Section 344.620 - State Vocational Rehabilitation Account; federal funds; custody and disbursement; records.

(2) The State Treasurer is designated custodian of all funds received from the federal government for the purpose of carrying out any federal Act pertaining to vocational rehabilitation. The State Treasurer shall receive such funds and provide for their custody.

(3) Disbursements from the State Vocational Rehabilitation Account shall be made as directed by the department. The department shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the departmental activity against which each withdrawal is charged.

[Amended by 1967 c.552 §8; 1969 c.597 §167; 1983 c.297 §1; 2001 c.900 §58; 2005 c.755 §22]



Section 344.630 - Gifts for rehabilitation purposes.

[Amended by 1967 c.552 §9]



Section 344.640



Section 344.650

[Renumbered 344.820]



Section 344.660



Section 344.670

[Renumbered 344.840]



Section 344.680



Section 344.685 - Vocational Rehabilitation Revolving Fund.

(2) Disbursements from the revolving fund may be made by the department and all vouchers for payments made from the fund shall be approved by the Director of Human Services. When payments are so approved, reimbursements shall be made to the department revolving fund upon order of the director out of funds in the State Vocational Rehabilitation Account.

[1967 c.483 §§2,4; 1969 c.597 §168; 1969 c.614 §§3,3a; 2001 c.900 §59]



Section 344.690 - Advances to fund from account; repayment.

(2) At any time during the biennium for which the advances mentioned in subsection (1) of this section were made, upon written request together with a check drawn on the Vocational Rehabilitation Revolving Fund by the department, the Secretary of State shall return such advances to the State Vocational Rehabilitation Account.

(3)(a) The State Treasurer shall, from time to time, advance from funds in the hands of the treasurer not required to meet current demands, to the Vocational Rehabilitation Revolving Fund established by ORS 344.685 (1), an amount not to exceed $40,000.

(b) The amounts so advanced shall be returned without interest by the department to the State Treasurer at times and in amounts agreed upon between the State Treasurer and the department.

[1967 c.483 §3; 1969 c.597 §170; 2001 c.900 §231]



Section 344.710 - "Rehabilitation facility" defined for ORS 344.720 and 344.730.

(1) Vocational assessment.

(2) Community integration.

(3) Training.

(4) Employment.

[1963 c.506 §2; 1989 c.224 §56; 1991 c.93 §6; 2003 c.14 §153]



Section 344.720 - Establishment of rehabilitation facilities; application; approval.

(2) Applications for grants under subsection (1) of this section shall be made in the manner and form and contain the information required by the department.

(3) The approval of the department required by subsection (1) of this section shall be based on reasonable and satisfactory assurance of:

(a) Provision for vocational training and employment experience to enable individuals with disabilities or severe disabilities to participate in competitive employment when the physical condition of the individual warrants such employment; and

(b) Compliance with the rules of the department applicable to rehabilitation facilities.

[1963 c.506 §3; 1965 c.100 §441; 1967 c.552 §10; 1989 c.224 §57; 1991 c.93 §7; 2007 c.70 §111]



Section 344.730 - Financial report.

[1963 c.506 §4; 1991 c.93 §8]



Section 344.735 - State advisory committee; members; duties.

(2) The director shall include advisory committee recommendations in the Department of Human Services’ decision-making process. The advisory committee shall:

(a) Collect and study data and other information and offer advice concerning specialized needs of specific client groups;

(b) Provide liaison between the department and the rehabilitation community;

(c) Review and suggest new and revised legislation affecting the provision of vocational rehabilitation services to Oregonians with disabilities;

(d) Study, collect data and offer advice regarding high priority issues identified by the department;

(e) Consider items of statewide concern relayed from regional advisory committees; and

(f) Utilize regional committees as a resource for gathering information as it relates to the individual areas.

(3) Through the advisory committee, the department shall take into account views of individuals and groups who are recipients of vocational rehabilitation services, providers of vocational rehabilitation services and others who are active in the vocational rehabilitation field, in connection with matters of general policy, program development and implementation.

[1989 c.225 §1; 1999 c.59 §91; 2001 c.900 §60; 2007 c.70 §112]



Section 344.740



Section 344.745 - Youth apprenticeship, training and work based learning programs; number of participants; qualifications; guidelines; credit.

(2) Participating students must be 16 years of age or older and must be enrolled in a high school career and technical education program that is applicable to the specific youth apprenticeship and training or work based learning program for which they are applying. Students must demonstrate mastery of the essential competencies contained in an approved career exploration curriculum prior to being registered as a youth apprentice or trainee. In licensed trades for building and construction and for the operation of equipment and machinery defined as hazardous, on-the-job training for students 16 or 17 years of age may be simulated cooperatively at a training site.

(3) Participating schools shall develop and maintain a list of students eligible for youth apprenticeship and training programs. In a cooperative effort, school districts, education service districts and local apprenticeship and training committee members shall review and select students for participation from the list of eligible students established under this subsection.

(4) Employers under ORS 660.002 to 660.210 shall cooperate with the State Director of Apprenticeship and Training through the applicable apprenticeship committee to develop training guidelines consistent with youth apprenticeship and training standards for a specific trade. The guidelines shall provide listing of work processes and related training to be done that will permit the student to acquire necessary skills. The employer, school and youth apprentice shall evaluate monthly the student’s progress in high school curriculum, related training and on-the-job training.

(5) No registered youth apprentice or trainee shall displace a regular employee of an approved employer.

[1991 c.859 §1; 1993 c.45 §257; 1993 c.765 §27; 2009 c.94 §21]



Section 344.747



Section 344.750 - Ratios of apprentices or trainees; rules; workers’ compensation coverage required; wages; hours; removal.

(1) The State Apprenticeship and Training Council shall establish by rule appropriate youth apprentice or trainee ratios.

(2) The employer shall provide workers’ compensation coverage for the youth apprentices and trainees as required by ORS 656.033.

(3) The youth apprentice or trainee shall begin at a wage that is not less than the state minimum wage.

(4) Youth apprentices and trainees shall be evaluated for wage increases consistent with the policies established by the participating local apprenticeship or training committee.

(5) Youth apprentices and trainees shall not be employed on projects subject to the federal Davis-Bacon Act or on projects subject to ORS 279C.800 to 279C.870, except ORS 279C.820, 279C.825, 279C.865 and 279C.870.

(6) The youth apprentice’s or trainee’s combined in-school coursework and related training, as well as on-the-job training and other training experiences, shall not exceed 44 hours per week.

(7) Employment with the employer shall not exceed 20 hours per week while the student is enrolled in school classes. All or a portion of the on-the-job training shall be used to meet graduation requirements.

(8) Participating students who fail to regularly attend and make satisfactory progress in in-school courses and required related training or who leave high school prior to graduation or completion of their high school requirements shall automatically be removed from the youth apprenticeship program.

[1991 c.859 §2; 1993 c.45 §258; 1993 c.765 §28; 1995 c.298 §1; 2003 c.794 §257]



Section 344.753 - Employers eligible for reimbursement for costs of training programs; education service credits.

(2) The amount of reimbursement shall be 50 percent of the actual cost of the investment, such reimbursement not to exceed $2,500 per student who completes the agreed upon course of study. In the event that a student drops out of the program through no fault of the employer, the Department of Education may reimburse the employer for costs incurred to that point.

(3) Eligible employers may elect to receive education service credits in lieu of the reimbursement provided in this section. The amount of the education service credit shall equal the value of the potential reimbursement on a dollar-for-dollar basis. Education service credits may be used to purchase educational services provided to the employer by school districts, education service districts, community colleges, public universities listed in ORS 352.002 or private providers approved by the Department of Education.

(4) Employers who terminate students without the concurrence of the school forfeit all claim to reimbursements or education service credits earned under this section.

(5) The total amount of employer reimbursement allowable under this section to all employers shall not exceed the amount allocated therefor biennially from the Administrative Services Economic Development Fund.

(6) Reimbursements allowed under this section must first be certified with regard to eligibility and availability of funds pursuant to a method established by the Department of Education in consultation with the Bureau of Labor and Industries.

[1993 c.765 §32; 2013 c.768 §138]



Section 344.755 - Loss of eligibility for tax credit and for program participation.

[1991 c.859 §8; 1993 c.45 §259; 2009 c.33 §34]



Section 344.757 - Gifts and grants.

[1993 c.765 §33]



Section 344.760 - Legislative findings on adult literacy.

(1) It is in the state’s interest to ensure coordination of the various groups providing adult literacy services within communities.

(2) The demands created by new technologies and foreign competition have intensified the need for a literate workforce.

(3) Community colleges are the major providers of adult literacy to Oregon communities through adult basic education, General Educational Development (GED) and reading, tutoring and pre-employment skills classes.

(4) Community colleges present the opportunity of a statewide network able to link libraries, providers of workforce development services, community schools, volunteer literacy groups and other providers of literacy services and resources.

[1987 c.190 §2; 1997 c.249 §108; 2001 c.684 §26]



Section 344.765 - Establishment of literacy coalitions by community colleges.

(2) A literacy coalition in each district shall inform community members as to the extent of literacy services available in their area. The coalition shall endeavor to insure that community resources are used effectively and try to make more services available to undereducated adults through community efforts.

[1987 c.190 §3]



Section 344.770 - Short title.

[1987 c.190 §1]



Section 344.810



Section 344.820



Section 344.830



Section 344.840 - Career and technical instruction in public schools; reimbursement.

[Formerly 344.670; 1965 c.100 §442; 1993 c.45 §260; 2009 c.94 §22]



Section 344.850 - Reimbursements to Department of Human Services.

[Formerly 344.680; 1965 c.100 §443; 1983 c.297 §2]



Section 344.990






Chapter 345 - Career Schools

Section 345.010 - Definitions for ORS 345.010 to 345.450 and 345.992 to 345.997.

(1) "Agent" means an individual who is employed by or for a career school, or is working on behalf of the school under a contract, for the purpose of actively procuring students, enrollees or subscribers of the school by solicitation in any form that is made at a place or places other than the school office or place of business of the school.

(2) "Barbering" has the meaning given that term in ORS 690.005.

(3) "Career school" or "school" means any private proprietary professional, technical, home study, correspondence, business or other school instruction, organization or person that offers any instruction or training for the purpose or purported purpose of instructing, training or preparing persons for any profession.

(4) "Esthetics" has the meaning given in ORS 690.005.

(5) "Hair design" has the meaning given in ORS 690.005.

(6) "License" means the authority the career school has been granted to operate under ORS 345.010 to 345.450.

(7) "Nail technology" has the meaning given in ORS 690.005.

(8) "Registration" means the approval by the Higher Education Coordinating Commission of a teacher or agent to instruct in or to represent the school.

[Amended by 1957 c.279 §1; 1961 c.268 §1; 1965 c.529 §12; 1973 c.239 §1; 1975 c.478 §1; 1977 c.886 §27; 1979 c.387 §1; 1987 c.31 §13; 1989 c.333 §1; 1993 c.267 §19; 1995 c.343 §1; 2005 c.117 §8; 2012 c.104 §20; 2013 c.22 §§1,2]



Section 345.015 - Application of ORS 345.010 to 345.450.

(1) Instruction or training solely avocational or recreational in nature or to institutions offering such education exclusively.

(2) Instruction or training sponsored or offered by a bona fide trade, business, professional or fraternal organization or by a business primarily for the organization’s membership or the business’s employees.

(3) Instruction or training sponsored, offered or contracted by organizations, institutions or agencies, if the instruction or training is advertised or promoted to be in the nature of professional self-improvement or personal self-improvement and the instruction or training is not:

(a) Advertised or promoted as leading to or fulfilling the requirements for licensing, certification, accreditation or education credentials; or

(b) Leading to an occupation, employment or other activity for which a person may reasonably expect financial compensation.

(4) Courses offered in hospitals that meet standards prescribed by the American Medical Association or national accrediting associations for nursing.

(5) Courses, instruction or training offered for a limited number of hours, as defined by rule of the Higher Education Coordinating Commission.

(6) Schools offering only courses of an advanced training or continuing educational nature when offered solely to licensed practitioners and people previously qualified or employed in the profession for which a course is being offered.

(7) Courses, instruction or training offered to prepare a student to become certified as a nursing assistant or a medication aide in compliance with standards prescribed by the Oregon State Board of Nursing.

(8) Schools that the Higher Education Coordinating Commission:

(a) Determines are adequately regulated by other means that guarantee the school meets the standards described in ORS 345.325; and

(b) As a result of the determination described in paragraph (a) of this subsection, grants an exemption from the licensure requirements of ORS 345.010 to 345.450.

(9) Schools offering only review instruction to prepare a student to take an examination to enter a profession, where the student has completed prior training related to the profession.

(10) Schools described in ORS 348.597 and, except as provided in ORS 345.017, schools approved by the Higher Education Coordinating Commission to confer or offer to confer academic degrees under ORS 348.606.

(11) Any parochial or denominational institution providing instruction or training relating solely to religion and that does not grant degrees.

[Amended by 1961 c.268 §2; 1965 c.529 §13; 1975 c.478 §3; 1979 c.148 §1; 1979 c.387 §2; 1989 c.333 §2; 1993 c.45 §261; 1995 c.343 §2; 1997 c.652 §32; 2005 c.546 §7; 2009 c.340 §3; 2011 c.637 §132; 2012 c.104 §21; 2013 c.49 §§1,2]



Section 345.017 - Application of ORS 345.010 to 345.450 to school that confers academic degrees; student eligibility for moneys from Tuition Protection Fund.

(1) The school must continue to be licensed as a career school and meet the requirements of ORS 345.010 to 345.450 until:

(a) All courses or programs offered by the school are approved by the commission; and

(b) All students who were first enrolled in the school when the school was licensed as a career school have:

(A) Completed the course or program for which the student contracted with the career school; or

(B) Terminated enrollment in the career school for any reason.

(2) A student who is enrolled in a course or program for which a school must be licensed under ORS 345.010 to 345.450 is eligible for moneys from the Tuition Protection Fund established under ORS 345.110 if the student:

(a) Qualifies for moneys under rules adopted by the Higher Education Coordinating Commission under ORS 345.110; and

(b) Was first admitted to the school when the school was licensed as a career school under ORS 345.010 to 345.450.

(3) When a course or program that did not lead to an academic degree is approved by the Higher Education Coordinating Commission to lead to an academic degree, the regulatory authority for that course or program transfers to the commission upon the approval.

[2009 c.340 §2; 2011 c.637 §133; 2012 c.104 §22]



Section 345.020 - Duty and powers of Higher Education Coordinating Commission; rules.

(2) The commission shall administer ORS 345.010 to 345.450 and 345.992 to 345.997 and shall enforce all laws and rules relating to the licensing of career schools and agents.

(3) The commission may establish procedures whereby schools become eligible to participate in federal student assistance programs if approved by the United States Department of Education.

(4) Members and employees of the commission may not have financial interests in any career school and may not act as agents or employees of any career school.

[Amended by 1955 c.527 §1; 1961 c.268 §3; 1975 c.478 §4; 1989 c.333 §3; 1995 c.343 §3; 2012 c.104 §23; 2013 c.50 §§1,2]



Section 345.030 - License requirements; fingerprints; transfer of license.

(2) Except as provided in subsection (8) of this section, the Higher Education Coordinating Commission may issue a license to conduct a career school only after the applicant has presented proof satisfactory to the commission that the applicant complies with applicable standards adopted under ORS 345.325 and 670.280. For the purpose of this subsection, ORS 670.280 applies to individuals who hold positions of authority or control in the operation of the school and to its faculty members and agents.

(3) A career school licensed in any other state must be licensed in this state before establishing a physical presence in this state such as offices or agents, or both, for the purpose of solicitation of students.

(4) In determining whether to issue a license to a career school, the commission may consider the prior history of the applicant in operating other career schools. The prior history of operating other career schools includes, but is not limited to:

(a) Conduct by the applicant that is cause for probation of a licensee or for suspension or revocation of a license as provided in ORS 345.120 (2);

(b) Failure to comply with ORS 345.010 to 345.450 or rules adopted under ORS 345.010 to 345.450; and

(c) The history of the applicant in operating career schools in other states.

(5) The commission may not issue a license to or renew the license of a career school until the applicant provides all of the following to the commission:

(a) A financial statement, certified true and accurate and signed by the owner of the school;

(b) Proof of compliance with the tuition protection policy established by the commission pursuant to ORS 345.110; and

(c) Fingerprints of individuals as described in subsection (6) of this section.

(6)(a) Except as provided in paragraph (c) of this subsection, an applicant for an initial issuance of a license or a renewal of a license must provide to the commission the fingerprints of faculty members and agents of the school and individuals who hold positions of authority or control in the operation of the school if the career school will be enrolling or does enroll persons under 18 years of age.

(b) In addition to requirements provided under paragraph (a) of this subsection, the commission may require a career school to provide the fingerprints of any agents of the school who will have contact with persons under 18 years of age on behalf of the career school.

(c) An applicant is not required to provide fingerprints under paragraph (a) or (b) of this subsection if the commission has conducted a state or nationwide criminal records check on the person within the three years preceding the date of the application.

(d) Fingerprints acquired under this subsection may be used only for the purpose of requesting a state or nationwide criminal records check under ORS 181A.195.

(7) Notwithstanding ORS 345.325 (10), the commission may place a school on probation or deny, suspend or revoke a license if the commission finds that an individual who holds a position of authority or control in the operation of the school was convicted of a crime listed in ORS 342.143.

(8) The commission may issue a conditional license to a career school that meets the requirements of subsection (5) of this section but that does not comply with the applicable standards adopted by rule under ORS 345.325. A conditional license issued under this subsection is effective for a period prescribed by the commission, which may not exceed 90 days.

(9)(a) Except as provided in paragraph (b) of this subsection, a career school license is nontransferable. The licensee must give 30 days of notice to the commission when transferring ownership of a career school.

(b) The commission may transfer a career school license or allow the ownership of a career school to transfer with less than 30 days of notice if:

(A) The owner of the school dies, is incapacitated or is incarcerated; or

(B) Other circumstances render the owner unable to operate the career school.

(10) Each career school shall display its license in a prominent place.

[Amended by 1961 c.268 §4; paragraph (b) of subsection (2) and subsection (3) formerly 345.050; 1975 c.478 §5; 1989 c.333 §4; 1993 c.45 §262; 1995 c.343 §4; 2009 c.340 §4; 2012 c.104 §24]



Section 345.040 - Approval of registration of agent required; bonding.

(2) For the purposes of licensing and student protection, persons acting as agents for a career school domiciled within or outside this state are employees of the school and shall be included under the school’s bonding or student protection policy, or both. Agents shall perform their duties and conduct their business in accordance with ORS 345.010 to 345.450.

(3) An agent shall be a person who has attained the age of 18 years, is of good moral character and is otherwise competent and qualified to safeguard and protect the interests of the public.

[Amended by 1961 c.268 §5; 1973 c.827 §34; 1975 c.478 §6; 1979 c.744 §16; 1981 c.527 §1; 1989 c.333 §5; 1995 c.343 §5; 2012 c.104 §25]



Section 345.050



Section 345.060 - Appointment of executive director of Higher Education Coordinating Commission as agent for service of process; service of process.

(2) When any summons, pleading, writ or process is served on the executive director, service shall be by duplicate copies. One of the duplicates shall be filed in the office of the executive director and the other immediately forwarded by certified mail to the agent thereby affected or therein named, at the agent’s last-known post-office address. If service is of a summons, the plaintiff therein also shall cause the agent to be served therewith in a manner provided by ORCP 7.

[Amended by 1961 c.268 §7; 1975 c.478 §7; 1979 c.284 §138; 1989 c.333 §6; 1995 c.343 §6; 2012 c.104 §26; 2015 c.27 §38]



Section 345.070 - Registered agent identification credential.

[Amended by 1961 c.268 §8; 1975 c.478 §8; 1989 c.333 §7; 2012 c.104 §27]



Section 345.080 - Fees; rules.

(2) In addition to any annual license fees collected under subsection (1) of this section, the commission may impose a fee of up to $1,000 for each new program application not offered at the time of the career school’s initial application to the commission.

(3) The commission may adopt, by rule, fees for:

(a) Teacher registrations;

(b) Copies of student transcripts maintained by the commission;

(c) Submissions of applications to renew a license after the due date established by rule of the commission;

(d) Submissions of payments to the Tuition Protection Fund established under ORS 345.110 after the time limits established by rule of the commission; and

(e) Investigative costs incurred by the commission when the commission determines that the career school has violated any provision of ORS 345.010 to 345.450 or any applicable rule.

(4) In addition to any fees collected by the commission, the commission may charge the fee established by rule under ORS 181A.195 for a nationwide criminal records check.

(5) All fees collected under this section shall be paid to the credit of the commission. Such moneys are continuously appropriated to the commission and shall be used for the administration of the licensing program under ORS 345.010 to 345.450.

[Amended by 1955 c.527 §2; 1961 c.268 §9; 1975 c.478 §9; 1989 c.333 §8; 1993 c.45 §263; 1993 c.413 §5; 1999 c.638 §1; 2003 c.540 §1; 2009 c.340 §5; 2012 c.104 §28; 2013 c.571 §§1,2,3; 2015 c.775 §§2,3]



Section 345.090



Section 345.100



Section 345.110 - Tuition Protection Fund; rules.

(2) The commission shall maintain and administer the fund and shall adopt by rule procedures governing the administration and maintenance of the fund, including requirements relating to contributions to and claims against the fund.

(3) Each career school shall pay to the Tuition Protection Fund an initial capitalization deposit in amounts and within time limits established by rule of the commission. Thereafter, each school shall make installment payments based on a matrix adopted by rule of the commission. In establishing the amount and frequency of payments, the commission may consider the enrollment and financial condition of each school and such other factors as the commission considers appropriate. The commission may deny, suspend or revoke the license of a school which fails to make payments or fails to conform to other requirements of this section or rules adopted by the commission under this section.

(4) The commission shall deposit moneys received under this section with the State Treasurer in the Tuition Protection Fund.

(5) The commission may disburse moneys from the fund by checks or orders drawn upon the State Treasurer in conformance with rules of the commission and only for tuition protection purposes, including the commission’s costs in administering and maintaining the fund.

(6) The commission may enter into contracts to carry out the purposes of the fund. The provisions of ORS 279.835 to 279.855 and ORS chapters 279A and 279B do not apply to contracts entered into under this subsection.

[Amended by 1975 c.478 §11; 1981 c.897 §49; 1989 c.333 §9; 1991 c.534 §4; 1993 c.45 §264; 1995 c.343 §7; 2003 c.540 §2; 2003 c.794 §257a; 2012 c.104 §29]



Section 345.113 - Negotiability of contract for student loan.

(2) Notwithstanding the absence of such notice on a contract, note, instrument or evidence of indebtedness arising out of a contract for the provision of training or instruction or other services by a career school, an assignee of the rights of the career school or lending institution as described in subsection (1) of this section is subject to all claims and defenses of the student against the career school or lending institution arising out of the contract for provision of professional instruction or training or other services. Any agreement to the contrary shall be of no force or effect in limiting the rights of a student under this section. The assignee’s liability under this section shall not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The restrictions imposed by this subsection shall not apply with respect to any promissory note, contract, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said note, contract, instrument or other evidence of indebtedness shall contain the words required by subsection (1) of this section.

(3) An assignee of a student loan who in good faith enforces a security interest in property held by the student shall not be liable to such student for punitive damages in an action for wrongful repossession. The fact that a career school misrepresented the nature of the training or instruction or other services shall not, of itself, make an assignee’s repossession wrongful.

[1975 c.478 §28; 1995 c.343 §8]



Section 345.115 - Refund schedule; limit on advance deposit; default.

(2) The refund schedule required by subsection (1) of this section shall be established by the Higher Education Coordinating Commission in consultation with the advisory committee appointed under ORS 345.330. In establishing the refund schedule, the commission shall consider:

(a) The reasonable, obligated and fixed costs of the career school, including but not limited to rent, personnel and nonreturnable supplies.

(b) The method of instruction.

(c) The reasonable value of services performed prior to cancellation of the course or program.

(3) The commission may establish varying refund schedules when the difference in services performed necessitates separate schedules.

(4) Nothing in this section is intended to prevent a career school from requiring an advance deposit of tuition on behalf of the person intending to enroll in a course or program offered by or through the career school. However, the advance deposit shall be limited to 20 percent of the total tuition and fees, excluding federal and state financial aid, unless the commission determines by rule that larger advance deposits are appropriate.

(5) A school shall be considered in default of the enrollment agreement when a course or program is discontinued or canceled or the school closes prior to completion of contracted services. When a school is in default, student tuition may be refunded on a pro rata basis if the commission determines that the school has made provision for students enrolled at the time of default to complete a comparable program at another institution at no additional tuition cost to the student beyond the original contract with the defaulting school. If the school does not make such provision, a total refund of all tuition and fees shall be made to the students.

[1965 c.409 §2; 1967 c.67 §16; 1975 c.478 §12; 1989 c.333 §10; 1993 c.742 §78; 1995 c.343 §9; 2012 c.104 §30]



Section 345.117 - Information required on enrollment agreement.

[1975 c.478 §22; 1989 c.333 §11; 1995 c.343 §10; 2012 c.104 §31]



Section 345.120 - Investigations; probation; suspension or revocation of licenses.

(2) As a result of the investigation, and in addition to any penalty that may be imposed under ORS 345.992, the commission may place a licensee on probation or may suspend or revoke any license issued under ORS 345.010 to 345.450 when the licensee has:

(a) Obtained a license by misrepresentation.

(b) Violated ORS 345.010 to 345.450 or any applicable rule.

(c) Ceased to engage in the business authorized by the license.

(d) Willfully used or employed any method, act or practice declared unlawful by ORS 646.608.

(3) When notice of suspension or revocation is issued, the licensee shall be notified and, upon request, shall be granted a contested case hearing under ORS 183.310 (2).

(4) A licensee placed on probation must be formally notified by the commission that it has deficiencies that must be corrected within a time specified in the notice.

(5) A licensee whose license is suspended is prohibited from advertising, recruiting or enrolling students but may remain in operation to complete training of students enrolled on the effective date of the suspension.

(6) A licensee whose license has been revoked is not authorized to continue in operation on and after the effective date of the revocation.

[Amended by 1965 c.409 §3; 1975 c.478 §13; 1989 c.333 §12; 1993 c.45 §265; 1995 c.343 §11; 2012 c.104 §32]



Section 345.130



Section 345.140



Section 345.150



Section 345.160



Section 345.170



Section 345.180



Section 345.190



Section 345.200



Section 345.210 - Proof of license required in suit by career school, agent or employee.

[Amended by 1975 c.478 §14; 1989 c.333 §13; 1995 c.343 §12]



Section 345.220



Section 345.230 - Remedies are additional.

[Amended by 1975 c.478 §15; 1975 c.759 §17a; 1991 c.67 §85]



Section 345.240 - Discrimination prohibited; complaint.

(2) Any violation of this section is an unlawful practice under ORS chapter 659A. Any person unlawfully discriminated against under this section may file a complaint under ORS 659A.820 with the Commissioner of the Bureau of Labor and Industries.

(3) A certified copy of a finding by the Commissioner of the Bureau of Labor and Industries under ORS 659A.850 that the school has violated this section shall be adequate proof of the violation.

(4) As used in this section, "discriminate" has the meaning given "discrimination" in ORS 659.850.

[Amended by 1957 c.724 §11; 1973 c.714 §4; 1989 c.333 §14; 1993 c.45 §266; 1995 c.343 §13; 2001 c.621 §77]



Section 345.250



Section 345.310



Section 345.320 - Legislative findings and purpose.

(2) It is the purpose of ORS 345.010 to 345.450 to provide for the protection, education and welfare of the citizens of this state, its career schools and its students, by establishing minimum standards concerning quality of education, ethical and business practices, health and safety and fiscal responsibility, and protecting against substandard, transient, unethical, deceptive or fraudulent practices.

[1965 c.529 §3; 1975 c.478 §2; 1993 c.45 §267; 1995 c.343 §14]



Section 345.325 - Minimum standards; rules.

(1) The quality and content of each course or program of instruction can achieve its stated objective;

(2) The facilities, instructional equipment and materials are sufficient to enable students to achieve the program goals and are adequate for the purposes of the program;

(3) The directors, administrators and instructors are properly qualified;

(4) Prior to an applicant signing an enrollment agreement, the school provides the applicant with a catalog or brochure that includes an accurate description of the program for which the applicant is enrolling, total costs of tuition and fees and other information specified by rule;

(5) Upon satisfactory completion of instruction and training, the student is given appropriate educational credentials;

(6) Adequate records and standard transcripts are maintained;

(7) The career school is maintained and operated in compliance with all applicable ordinances and laws;

(8) The career school is financially sound and capable of fulfilling its commitments to students;

(9) Neither the career school nor its agents engage in advertising, sales, collection, credit or other practices of any type which are unlawful under ORS 646.608;

(10) The directors, administrators, supervisors and instructors of the school are of good reputation and character, except that a school shall not be placed on probation or a license shall not be denied, suspended or revoked because a faculty member has been convicted of a crime except as authorized under ORS 670.280;

(11) Any student housing owned, maintained or approved by the career school is appropriate, safe and adequate;

(12) The school has a written placement assistance plan; and

(13) A license application from a new school or an application for approval of a new program from an existing school shall include labor market information that identifies the need for the new school or program.

[1975 c.478 §21; 1979 c.744 §17; 1989 c.333 §15; 1993 c.45 §268; 1995 c.343 §15; 2012 c.104 §33]



Section 345.330 - Advisory committee.

(a) Seven members shall be persons affiliated with career schools as owners, directors, administrators, instructors or representatives, but not more than one member shall represent an out-of-state career school.

(b) Four members shall be persons who are not eligible under paragraph (a) of this subsection. At least one of these members shall have graduated from a career school.

(2) The advisory committee appointed under subsection (1) of this section shall:

(a) Make recommendations to the commission concerning the need for professional and technical instructional and training facilities, the types of instruction and training needed and by whom these can best be provided.

(b) Recommend standards for career schools as provided in ORS 345.325 which are consistent with the purposes of such schools.

(c) Investigate and present findings to the commission on the administration and operation of laws relating to career schools. However, the investigations and findings of the advisory committee do not affect the authority of the commission to issue, deny, suspend or revoke the license of any career school.

(d) Consult with the commission in determining the refund schedule under ORS 345.115.

(e) Make recommendations to the commission concerning rules to be adopted by the commission for ORS 345.010 to 345.450 and 345.992 to 345.997.

(3) Members of the advisory committee are entitled to compensation and expenses as provided in ORS 292.495 from funds appropriated to the commission for purposes of administering ORS 345.010 to 345.450.

[1965 c.529 §4; 1967 c.67 §17; 1975 c.478 §16; 1989 c.333 §16; 1993 c.45 §269; 1995 c.343 §16; 2012 c.104 §34; 2013 c.50 §§3,4]



Section 345.340 - Recommended minimum standards.

[1965 c.529 §5; 1975 c.478 §18; 1995 c.343 §17; 2012 c.104 §35]



Section 345.350



Section 345.360



Section 345.370



Section 345.380



Section 345.400 - Regulation of schools teaching hair design, barbering, esthetics or nail technology; rules.

(1) May include rules the commission considers necessary to protect the economic or physical health and safety of the public and of the students attending the school including compliance with ORS 345.110.

(2) Shall include rules that set standards for teachers teaching in schools licensed to teach hair design, barbering, esthetics or nail technology pursuant to ORS 345.010 to 345.450.

(3) Shall require the schools to teach, and require for graduation from the school, courses that meet the following minimum standards:

(a)(A) A minimum hourly training requirement for:

(i) Hair design, 1,450 hours;

(ii) Barbering, 1,100 hours;

(iii) Esthetics, 250 hours; and

(iv) Nail technology, 350 hours; and

(B) In addition to the programs listed in this subsection, a student is also required to successfully complete the following requirements once:

(i) Safety and sanitation, 150 hours; and

(ii) Career development, 100 hours.

(b) A student proficiency-based training requirement for hair design, barbering, esthetics or nail technology, if the school has developed written requirements for graduation that are approved by the commission.

[1977 c.886 §29; 1987 c.31 §14; 1989 c.333 §17; 1991 c.67 §86; 1993 c.45 §270; 1993 c.267 §20; 1995 c.79 §188; 1995 c.343 §18; 2005 c.117 §9; 2012 c.104 §36; 2013 c.50 §§5,6]



Section 345.410



Section 345.420



Section 345.430 - Determination of qualifications of out-of-state or out-of-country applicants to take board test.

[1977 c.886 §33; 1987 c.31 §16; 1989 c.333 §19; 1993 c.267 §21; 1995 c.343 §19; 1999 c.425 §27; 2005 c.117 §10; 2012 c.104 §37; 2013 c.314 §§43a,43b]



Section 345.440 - Safety and sanitation inspections.

[1977 c.886 §34; 1987 c.31 §17; 1987 c.414 §150; 1993 c.45 §272; 1993 c.267 §22; 1995 c.343 §19a; 2001 c.104 §120; 2005 c.117 §11; 2005 c.648 §119; 2013 c.568 §8]



Section 345.450 - Annual inspection fee.

(2) The inspection fee collected under subsection (1) of this section shall be transferred to the Health Licensing Office for inspections performed by the office under ORS 345.440.

[1977 c.886 §35; 1987 c.31 §18; 1987 c.414 §151; 1989 c.333 §20; 1993 c.45 §273; 1993 c.267 §23; 1995 c.343 §19b; c.104 §121; 2005 c.117 §12; 2005 c.648 §120; 2012 c.104 §38; 2013 c.568 §9]



Section 345.460



Section 345.470



Section 345.505



Section 345.515



Section 345.525



Section 345.535



Section 345.545



Section 345.555



Section 345.565



Section 345.575



Section 345.585



Section 345.990 - Criminal penalties.

[Amended by 1975 c.478 §26; subsection (2) enacted as 1975 c.557 §9; 1993 c.45 §280; 2011 c.301 §8]



Section 345.992 - Civil penalties.

(2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

[1975 c.478 §23; 1991 c.734 §17]



Section 345.995 - Schedule of civil penalties; rules.

(2) In imposing a penalty for violation of ORS 345.010 to 345.450 pursuant to the schedule or schedules authorized by this section, the commission shall consider the following factors:

(a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

(b) Any prior violations of ORS 345.010 to 345.450 or rules adopted pursuant thereto.

(c) The economic and financial conditions of the person incurring a penalty.

(3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the commission considers proper and consistent with the public welfare.

(4) The commission may impose penalties that may be remitted or mitigated on condition that a particular violation not continue or occur after a certain period not to exceed 15 days.

(5) From each penalty recovered under this section, the commission may retain reasonable costs related to the investigation and assessment of the penalty. This subsection does not apply to penalties that are required to be deposited in the Tuition Protection Fund established under ORS 345.110.

[1975 c.478 §24; 1991 c.67 §88; 1993 c.45 §281; 2012 c.104 §39; 2013 c.643 §§1,2]



Section 345.997 - Civil penalty credited to General Fund.

[1975 c.478 §25; 1989 c.706 §11; 1991 c.734 §18]






Chapter 346 - Programs for Persons Who Are Blind or Deaf

Section 346.001



Section 346.002



Section 346.003



Section 346.004



Section 346.005



Section 346.010 - Training and educational services for children who are deaf.

(2) The Superintendent of Public Instruction shall indicate which facilities shall serve as the Oregon School for the Deaf.

(3) The superintendent may order a change in all or part in the purpose and use of the facilities available under this section whenever the superintendent determines that a change in purpose and use will better enable the state to meet its responsibilities for the education and training of children who are deaf.

(4) The school shall be operated primarily for the provision of education and training services for children who are deaf who cannot be efficiently served in other schools or programs.

(5) The Board of Directors of the Oregon School for the Deaf may appeal any decision of the Superintendent of Public Instruction made under this section to the State Board of Education. An appeal under this subsection must be filed with the State Board of Education within 60 days of the date of the decision by the superintendent. The State Board of Education may uphold, modify or overturn any decision of the superintendent under this section.

[Amended by 1965 c.100 §444; 1971 c.301 §2; 1991 c.631 §1; 2007 c.70 §113; 2007 c.858 §71; 2009 c.562 §25]



Section 346.015 - Preparing individualized education program prior to placement; consultation; declaration that district cannot provide education; rules.

(2) An agency providing education under subsection (1) of this section may initiate the procedure in subsection (1) of this section for any child who does not have an intellectual disability or a developmental disability when in the agency’s judgment a treatment or residential issue is prompting proposed placement under ORS 346.010.

(3) A child may not be placed in the school operated under ORS 346.010 unless the district superintendent or the superintendent’s designee has signed a statement declaring that the district cannot provide a free appropriate public education for the child commensurate with the needs of the child as identified by the individualized education program of the child and that the school is the least restrictive environment in which the child can be educated.

(4) By rule, the State Board of Education shall determine procedures to be followed by local education agencies in carrying out this section.

[1985 c.555 §5; 1989 c.491 §54; 2001 c.36 §2; 2001 c.900 §61; 2007 c.70 §114; 2007 c.858 §73; 2009 c.562 §26; 2009 c.595 §219; 2011 c.544 §3; 2013 c.1 §43]



Section 346.017 - Enrollment of nonresident students in school permitted.

(2) The superintendent may charge tuition and fees to any student who is enrolled under this section.

(3) A student who is enrolled under this section is not considered a resident of any school district based on the enrollment and attendance at the school.

[1997 c.93 §1; 2007 c.858 §74; 2009 c.562 §27]



Section 346.019 - Educational Facilities Fund.

(2) The moneys in the fund are appropriated continuously to the Department of Education for purposes of the school operated under ORS 346.010.

[1997 c.93 §2; 2007 c.858 §75; 2009 c.562 §28]



Section 346.020 - Course of instruction; personnel; authority over students; rules.

(2) In consultation with the Board of Directors of the Oregon School for the Deaf, the Superintendent of Public Instruction shall select a director for the school. The superintendent may also select teachers and other personnel necessary to manage the school in an effective and efficient manner or may delegate the selection of teachers and other personnel to the director of the school.

(3) The Superintendent of Public Instruction shall have control over persons enrolled in the school and shall direct their care and promote their mental, moral and physical welfare.

(4) The Board of Directors of the Oregon School for the Deaf may appeal a decision of the Superintendent of Public Instruction to the State Board of Education if the decision was made under subsection (2) of this section and relates to the selection or dismissal of the director of the school. An appeal under this subsection must be filed with the State Board of Education within 60 days of the date of the decision by the superintendent. The State Board of Education may uphold, modify or overturn any decision of the superintendent under this section.

[Amended by 1965 c.100 §445; 1969 c.597 §80h; 1971 c.301 §3; 1989 c.265 §3; 1991 c.631 §2; 2007 c.858 §76; 2009 c.562 §29]



Section 346.030 - Application for admission.

[Amended by 1965 c.100 §446; 1969 c.597 §80i; 1971 c.301 §4; 2007 c.858 §77; 2009 c.562 §30]



Section 346.035 - Annual review of individualized education program for certain children.

[1985 c.555 §6; 2007 c.70 §115; 2009 c.595 §220; 2011 c.544 §4; 2013 c.1 §44]



Section 346.040



Section 346.041 - Resident district responsible for transportation of pupils; Special Education Transportation Revolving Account.

(2) The actual and necessary transportation expenses incurred under subsection (1) of this section, at a frequency consistent with a pupil’s individualized education program, shall be considered approved transportation costs for purposes of ORS 327.006 and 327.033.

(3) The resident school district shall reimburse the Department of Education for all transportation costs the department incurs on behalf of the district within 10 days after receipt of the itemized invoice.

(4) The payments of the resident school districts required under subsection (3) of this section and an amount specifically appropriated thereto shall be deposited in the State Treasury to the credit of the Special Education Transportation Revolving Account to be used by the Department of Education for the transportation of pupils attending the school operated under ORS 346.010. The account shall be continuously appropriated to the department for such purpose.

(5) Any unexpended and unobligated balance in the Special Education Transportation Revolving Account in excess of $70,000 as of September 1 of any year shall be transferred from the account to the General Fund to be available for general governmental purposes.

[1991 c.631 §3; 2007 c.858 §78; 2009 c.562 §31; 2013 c.1 §45]



Section 346.042



Section 346.045



Section 346.047 - Authority of state board to hold property.

[1971 c.301 §9; 1989 c.491 §56; 2007 c.858 §79; 2009 c.562 §32]



Section 346.049



Section 346.050



Section 346.051



Section 346.053



Section 346.055 - Trust account for student funds.

(2) As used in this section, "funds" includes but is not limited to moneys deposited with the department for medical care or assistance of students, moneys derived from athletic activities, contributions for athletic, health, or recreation projects, and any other moneys received by the department that are not required by law to be credited to other state funds or accounts.

(3) The department is authorized to receive any of the funds referred to in this section. The State Treasurer shall carry the funds in separate accounts for the school, but may not credit the funds or any part of the funds to any state fund for governmental purposes.

(4) Disbursements from the accounts for the purposes for which the contributions or payments were made, and for payment to persons lawfully entitled thereto, may be made by the department, by checks or orders drawn upon the State Treasurer. The department shall be accountable for the proper handling of the accounts.

[1971 c.301 §13; 1989 c.966 §28; 2007 c.858 §80; 2009 c.562 §33]



Section 346.060



Section 346.070 - Aid to students who are deaf; rules.

(2) The grants-in-aid shall not exceed $1,000 to any student for any fiscal year and shall be paid out of any funds appropriated to the department for that purpose. The State Board of Education may adopt rules necessary to carry out this section.

(3) A student who is deaf may not receive a grant-in-aid under subsection (1) of this section for a period exceeding seven years.

[Amended by 1957 c.336 §1; 1959 c.175 §1; 1965 c.100 §450; 1969 c.597 §80L; 1971 c.301 §8; 1977 c.750 §1; 1989 c.491 §58; 2007 c.70 §116]



Section 346.080 - Notice to employees of reasonable assurance of continued employment; effect of failure to give notice.

[1985 c.585 §6; 1991 c.631 §4; 2007 c.858 §81; 2009 c.562 §34]



Section 346.085 - Membership; terms; compensation and expenses.

(a) One member who has attended the Oregon School for the Deaf;

(b) One member who is deaf;

(c) One member who is a professional with experience working with persons who are deaf;

(d) One member who is a professional with experience working with regional programs for persons who are deaf;

(e) One member of the business community; and

(f) Two members who are parents of a child who is deaf.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) A member of the board is not entitled to compensation but may be reimbursed for expenses as provided in ORS 292.495.

[2007 c.858 §47]



Section 346.087 - Organization; quorum; meetings.

(2) A majority of the members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board.

[2007 c.858 §49]



Section 346.089 - Duties.

(1) Periodically, in conjunction with the Department of Education, conduct a comprehensive review of policies and procedures of the Oregon School for the Deaf and of the state that relate to programs, services and employment of staff for the school;

(2) Make recommendations to the Superintendent of Public Instruction about policies and procedures of the school that relate to programs, services and employment of staff for the school;

(3) Establish an interview committee as necessary to provide advice to the Superintendent of Public Instruction on the hiring of a director for the school;

(4) Make recommendations to the superintendent about candidates for the director position;

(5) Make recommendations to the department about the school’s budget and funding requests; and

(6) Make recommendations to the department about the expenditure of private donations and grants received by the department on behalf of the school.

[2007 c.858 §50]



Section 346.092 - Master plan; reports.

(2) The board shall include the input of stakeholders in the school in the development of the plan, including school districts, education service districts, students, graduates of the school and parents and guardians of students at the school.

(3) The plan shall include, but not be limited to, recommendations for:

(a) Procedures for systematically measuring the school’s progress toward meeting its objectives;

(b) Procedures for analyzing changes in student population and modifying school programs and services to respond to the changes; and

(c) The delivery of the school’s services to school districts and education service districts.

(4) The plan shall honor deaf culture.

(5) The plan shall be in effect for a period of five years and shall be reviewed for needed modification every two years.

(6) Prior to February 1 of each odd-numbered year, the board shall submit the plan to the Superintendent of Public Instruction and the Legislative Assembly. The board shall also include the plan in the presentation to the Joint Legislative Committee on Ways and Means on the budget of the school.

[2007 c.858 §51]



Section 346.097



Section 346.099



Section 346.101



Section 346.104



Section 346.110 - Definitions for ORS 346.110 to 346.270.

(1) "Commission" means the Commission for the Blind.

(2) "Person who is blind" means a person whose central visual acuity does not exceed 20/200 in the better eye with best correction or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees.

(3) "Person with a visual impairment" includes a person who is blind or has seriously impaired vision or who has a condition that might lead to blindness.

[Amended by 1975 c.638 §1; 1989 c.224 §58; 2007 c.70 §117]



Section 346.120 - Commission for the Blind; purpose.

(1) Establish and be responsible for the administration of a program or programs for persons who are blind which will promote, in the manner set forth in ORS 346.110 to 346.270, the welfare of persons with visual impairments, including but not limited to cooperation by contract or otherwise with public and private agencies in providing services, programs and facilities for persons with visual impairments.

(2) Be responsible for the fiscal oversight of the commission, which includes but is not limited to:

(a) Regular review of financial statements of the commission;

(b) Participation in the development of the budget for the commission; and

(c) Directing the resources of the commission to implement program goals.

[Amended by 1973 c.713 §1; 1975 c.374 §1; 1989 c.224 §59; 2001 c.354 §1; 2007 c.70 §118]



Section 346.130 - Commission members; confirmation; meetings; compensation and expenses.

(a) Four members who are qualified persons within the legal definition of persons who are blind; and

(b) Three members appointed from among the areas of employers, labor, optometry, ophthalmology, and education of persons who are blind. However, no more than one appointee shall represent the same area during the same term. To the greatest extent possible, appointments from the five areas shall be made on a rotating basis.

(2) The term of office of a member of the commission is four years. Vacancy in the office of a member shall be filled by the Governor for the unexpired term. Any member who is absent from three consecutive commission meetings or more than one-third of the scheduled meetings in one year shall be removed from office and the Governor shall fill the vacancy for the unexpired term. A person may not serve on the commission for more than three consecutive terms. A person who serves two years or more of a term shall be considered to have served a full term.

(3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

(4) The commission shall hold meetings at least once every two months and such additional meetings as it may deem necessary.

(5) Each member is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1957 c.294 §1; 1965 c.100 §451; 1965 c.522 §1; 1969 c.314 §23; 1973 c.792 §10; 1975 c.638 §2; 1977 c.731 §1; 1979 c.411 §1; 2007 c.70 §119; 2015 c.222 §1]

Note: Section 2, chapter 222, Oregon Laws 2015, provides:

Sec. 2. Notwithstanding ORS 346.130 (2), a person may serve on the Commission for the Blind for more than three consecutive terms if:

(1) The person is serving a term on the effective date of this 2015 Act [January 1, 2016] or had served a term prior to the effective date of this 2015 Act; and

(2) The person does not serve on the commission for more than 12 consecutive years.

[2015 c.222 §2]



Section 346.135



Section 346.140 - Administrator and other employees.

[Amended by 1973 c.713 §2]



Section 346.150 - Rules and regulations.

(2) The commission shall make and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the commission. The use of such records, papers, files and communications by any other agency or department of government or person to which they may be furnished shall be limited to purposes for which they are furnished and by the provisions of law under which they may be furnished.

[Subsection (2) enacted as 1971 c.312 §2]



Section 346.160 - Register of persons who are blind.

[Amended by 2007 c.70 §120]



Section 346.165 - Use of official records.

(2) Notwithstanding subsection (1) of this section, ORS 346.150 (2) and 346.167, the minutes and records of official actions of the Commission for the Blind, its payroll, books of account and accounts of expenditures are public writings available for inspection in the manner provided in ORS 192.410 to 192.505.

[1971 c.312 §§3,5; 1983 c.740 §113; 2007 c.70 §121]



Section 346.167 - Prohibited uses of records.

[1971 c.312 §4]



Section 346.169 - Exchange of public or private agency records.

(2) The request made under subsection (1) of this section may be made by a guardian of the person who is blind or blind and deaf.

(3) As used in this section, "record" includes name and address of the person who is blind or blind and deaf, medical and psychological records, and other information designated by the person requesting the exchange of records.

(4) Where appropriate, a request for an exchange of records made under the provisions of this section shall be subject to the confidentiality and access provisions of ORS 179.495, 326.565, 326.575, 336.187, 341.290, 344.600, 411.320, 419B.035 and 419B.045.

[1975 c.597 §1; 1993 c.546 §103; 2007 c.70 §122]

Note: 346.169 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 346 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 346.170 - Program for conservation and restoration of sight and prevention of blindness; free eye care.

(2) The commission in its discretion may arrange for and pay for the examination of the eyes of individual persons with visual impairments and may obtain and pay for medical and surgical treatment and glasses for such persons.

[Amended by 1973 c.713 §3; 1975 c.638 §3; 2007 c.70 §123]



Section 346.180 - Vocational rehabilitation services.

[Amended by 1975 c.638 §4; 1989 c.224 §60; 2007 c.70 §124]



Section 346.190



Section 346.200



Section 346.210 - Supplying materials and equipment to persons with visual impairment.

[Amended by 1975 c.638 §5; 1977 c.277 §1; 1989 c.224 §62; 2007 c.70 §126]



Section 346.220 - Preference for products or services of persons with visual impairment in state purchases.

[Amended by 1975 c.638 §6; 1989 c.224 §63; 2007 c.70 §127]



Section 346.230



Section 346.235



Section 346.240 - Payment of incidental expenses of commission.

(2) The commission shall file with the department, from time to time, vouchers for any warrants to be drawn under subsection (1) of this section.

(3) Before the commission receives any moneys to be expended for incidental expenses, the commission shall designate the person to whom the funds will be paid.

[Amended by 1973 c.713 §5; 1983 c.740 §115; 2014 c.107 §6]



Section 346.250 - Program of social and educational services.

[Amended by 1973 c.713 §6; 1989 c.224 §64; 2007 c.70 §128]



Section 346.260 - Cooperation with Department of Human Services.

(1) Cooperate with the Department of Human Services in the administration of programs for persons who are blind; and

(2) When requested by the department, make an investigation of an applicant eligible for programs for persons who are blind and make recommendations to the department regarding services for the applicant and the employability of the applicant.

[Amended by 2001 c.355 §1; 2007 c.70 §129]



Section 346.265 - Authority to cooperate with and receive grants from federal government.

[1961 c.484 §5]



Section 346.270 - Receipt and expenditure of gifts and bequests.

[Amended by 1965 c.100 §452; 1975 c.605 §18; 1989 c.966 §29]



Section 346.280



Section 346.290 - Commission for the Blind Account.

(2) All moneys in the Commission for the Blind Account are continuously appropriated to the commission for use by the commission for the respective purposes authorized by law.

(3) The commission shall keep a record of all moneys deposited in the Commission for the Blind Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

[1963 c.381 §3; 1973 c.713 §7; 1975 c.471 §2; 1981 c.271 §1; 1989 c.224 §65; 2007 c.70 §130; 2014 c.107 §7]



Section 346.300 - Criminal records checks.

(1)(a) Is employed or applying for employment by the commission; or

(b) Provides services or seeks to provide services to the commission as a volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person has or will have access to information that is confidential under state or federal laws, rules or regulations; or

(b) In which the person has direct contact with people who are served by the commission.

[2007 c.619 §2]



Section 346.310



Section 346.315 - Blind and Visually Impaired Student Fund.

(2) Moneys in the Blind and Visually Impaired Student Fund are continuously appropriated to the Department of Education for the purposes of:

(a) Assisting students who are blind or visually impaired in receiving appropriate resources and services, including educational services, in the communities where the students reside or in other settings identified in individualized education programs for students described in section 3 (1), chapter 562, Oregon Laws 2009;

(b) Supplementing funds available to regional programs authorized under ORS 343.236 (1)(a)(A) and (C) to ensure access to the expanded core curriculum for students who are blind or visually impaired;

(c) Coordinating professional development of persons who provide educational services to students who are blind or visually impaired;

(d) Providing technical assistance for the purpose of providing educational services to students who are blind or visually impaired; and

(e) Coordinating activities for the benefit of students who are blind or visually impaired.

(3) When determining the manner in which to spend the moneys in the Blind and Visually Impaired Student Fund, the Department of Education shall:

(a) Give priority to services or resources used by students described in section 3 (1), chapter 562, Oregon Laws 2009; and

(b) Ensure that the moneys are used in addition to any other available moneys and do not supplant moneys available from any other source.

(4) Notwithstanding subsection (3)(b) of this section, a school district is not required to seek moneys from the High Cost Disabilities Account established by ORS 327.348 prior to seeking moneys from the Blind and Visually Impaired Student Fund for costs associated with providing services to a student if:

(a) The student is a student described in section 3 (1), chapter 562, Oregon Laws 2009;

(b) The purpose of the moneys is to provide appropriate resources and services, including educational services, in a setting identified in the individualized education program for the student; and

(c) The total cost of the resources and services includes both medical and educational costs and exceeds $200,000 per fiscal year.

[2009 c.562 §7; 2010 c.54 §5]

Note: The amendments to 346.315 by section 8, chapter 562, Oregon Laws 2009, become operative June 30, 2020. See section 9, chapter 562, Oregon Laws 2009. The text that is operative on and after June 30, 2020, is set forth for the user’s convenience. 346.315. (1) The Blind and Visually Impaired Student Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Blind and Visually Impaired Student Fund shall be credited to the Blind and Visually Impaired Student Fund.

(2) Moneys in the Blind and Visually Impaired Student Fund are continuously appropriated to the Department of Education for the purposes of:

(a) Assisting students who are blind or visually impaired in receiving appropriate resources and services, including educational services, in the communities where the students reside;

(b) Supplementing funds available to regional programs authorized under ORS 343.236 (1)(a)(A) and (C) to ensure access to the expanded core curriculum for students who are blind or visually impaired;

(c) Coordinating professional development of persons who provide educational services to students who are blind or visually impaired;

(d) Providing technical assistance for the purpose of providing educational services to students who are blind or visually impaired; and

(e) Coordinating activities for the benefit of students who are blind or visually impaired.

(3) When determining the manner in which to spend the moneys in the Blind and Visually Impaired Student Fund, the Department of Education shall ensure that the moneys are used in addition to any other available moneys and do not supplant moneys available from any other source.



Section 346.320



Section 346.330



Section 346.340



Section 346.350



Section 346.360



Section 346.370



Section 346.380



Section 346.390



Section 346.510 - Definitions for ORS 346.510 to 346.570.

(1) "Operator" means the individual person who is blind and who is responsible for the day-to-day conduct of the vending facility operation.

(2) "Person who is blind" means a person having not more than 20/200 visual acuity in the better eye with best correction or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. Such blindness shall be certified by a licensed physician who specializes in diseases of the eye.

(3) "Public building" or "property" means any building, land or other real property, owned, leased or occupied by any department or agency of the State of Oregon or any of its political subdivisions except public elementary and secondary schools.

(4) "Vending facility" means:

(a) Such shelters, counters, shelving, display and wall cases, refrigerating apparatus and other appropriate auxiliary equipment as are necessary or customarily used for the vending of such articles as may be approved by the Commission for the Blind and the agency having care, custody and control of the building or property in or on which the vending facility is located;

(b) Manual or coin operated vending machines or similar devices for vending such articles; or

(c) Cafeterias or snack bars for the dispensing of food stuffs and beverages.

[1957 c.295 §2; 1975 c.638 §7; 2007 c.70 §131]



Section 346.520 - Persons who are blind to operate vending facilities in public buildings or on public property; charges prohibited; exception.

(2) Notwithstanding ORS 276.385, the department or agency in charge of the maintenance of a public building or property in or on which a vending facility is operated under ORS 346.510 to 346.570 may not charge the Commission for the Blind or persons who are blind and who are licensed under the provisions of ORS 346.510 to 346.570 any amount for:

(a) Rental of the space in or on which the vending facility is operated; or

(b) Utility costs incurred in the operation of the vending facility.

(3) Subsection (2) of this section does not apply to charges imposed by the Department of Transportation. Subject to the availability of funds, the department may refrain from charging any amount for rental of space or utility costs described in subsection (2) of this section.

[1957 c.295 §1; 1975 c.638 §8; 2003 c.268 §1; 2007 c.70 §132]



Section 346.530 - Notice to commission on vending facilities locations; statement of reason for refusal of commission offer.

(a) Periodically notify the Commission for the Blind in writing of any and all existing locations where vending facilities are in operation or where vending facilities might properly and satisfactorily be operated.

(b) Not less than 30 days prior to the reactivation, leasing, re-leasing, licensing or issuance of permit for operation of any vending facility, inform the Commission for the Blind of such contemplated action.

(c) Inform the Commission for the Blind of any locations where such vending facilities are planned or might properly and satisfactorily be operated in or about other public buildings or properties as may now or thereafter come under the jurisdiction of the department or agency for maintenance, such information to be given not less than 30 days prior to leasing, re-leasing, licensing or issuance of permit for operation of any vending facility in such public building or on such property.

(2) If the Commission for the Blind makes an offer to operate a vending facility under the provisions of this section and the offer is not accepted for reasons other than the decision to have no vending facility on the premises, such head of the department or agency shall notify the commission in writing of the reasons for refusing its offer, including but not limited to the terms and conditions of the offer which was accepted, if any.

(3) Any contract or agreement entered into subsequent to July 1, 1975, which is not in compliance with or in violation of ORS 346.220 and 346.510 to 346.570, shall be null and void.

[1957 c.295 §3; 1965 c.471 §1; 1975 c.638 §9]



Section 346.540 - Duties of commission with respect to operation of vending facilities; rules.

(a) Make surveys of public buildings or properties to determine their suitability as locations for vending facilities to be operated by persons who are blind and advise the heads of departments or agencies charged with the maintenance of such buildings or properties as to their findings.

(b) With the consent of the head of the department or agency charged with the maintenance of the buildings or properties, establish vending facilities in those locations which the Commission for the Blind has determined to be suitable, and may enter into leases or licensing agreements therefor.

(c) Select, train, license and install qualified persons who are blind as managers of such vending facilities.

(d) Adopt rules as it may from time to time deem necessary to assure the proper and satisfactory operation of such vending facilities, and for the benefit of vending facility operators.

(e) Provide for the continued operation of established vending facilities if a qualified person who is blind is not available until a qualified person who is blind is available for assignment as manager.

(2) If the head of the department or agency charged with the maintenance of buildings or properties does not consent to the establishment of vending facilities in locations in the building or on the property which were determined suitable by the commission, that person shall inform the commission in writing of the reasons why consent is not given.

(3) The commission may establish in the State Treasury a fund from the net proceeds of the operation of vending facilities. Moneys so deposited including the interest thereon shall be credited by the State Treasurer to a special checking account, separate and distinct from the General Fund. Disbursement may be made by check signed by the person designated by the commission. The fund shall be used for the purposes of and are continuously appropriated for maintenance and replacement of equipment, management services, assuring a fair minimum of return to vendors, or for such other purposes necessary and proper for the benefit of operators of vending facilities. Interest earned by the account shall be credited to the account.

[1957 c.295 §4; 1965 c.471 §2; 1975 c.638 §10; 1981 c.271 §2; 1989 c.966 §30; 2007 c.70 §133]



Section 346.550 - Commodities and articles that may be sold at vending facilities.

[1957 c.295 §5; 1975 c.638 §11]



Section 346.560 - Operator subject to applicable laws and ordinances.

[1957 c.295 §6; 1975 c.638 §12]



Section 346.565 - Participation in state health benefit plan and deferred compensation plan.

(2) A business enterprise manager who is blind, as described under ORS 346.510 to 346.570, may participate in state deferred compensation plan established under ORS 243.401 to 243.507, contingent on participation not affecting the tax exempt status of other contributions to the deferred compensation plan.

(3) For the purposes of subsections (1) and (2) of this section, such managers and employees shall be considered eligible state employees.

[1991 c.577 §2; 1997 c.179 §28; 1997 c.222 §51; 2007 c.70 §134]



Section 346.570 - Rights of persons operating vending facilities prior to August 20, 1957.

(2) Any person who is blind and who is presently operating a vending facility in or on public buildings or properties and who desires to make use of the advantages of the program authorized by ORS 346.510 to 346.570 shall have the right to do so; and, in such instance, the Commission for the Blind may negotiate and consummate arrangements for the purchase of such vending facility equipment as it may deem necessary for the satisfactory operation of the vending facility.

[1957 c.295 §7; 1975 c.638 §13; 1987 c.158 §61; 2007 c.70 §135]



Section 346.610



Section 346.620



Section 346.630



Section 346.640



Section 346.650



Section 346.660



Section 346.680



Section 346.685



Section 346.687



Section 346.690



Section 346.990



Section 346.991 - Penalties.

[Subsection (1) enacted as 1971 c.312 §6; subsection (2) derived from 346.620; 1981 c.771 §2; subsection (3) enacted as 1981 c.771 §6; subsection (4) enacted as 1989 c.336 §5; 1993 c.369 §38; 2003 c.378 §33; 2011 c.597 §185; 2013 c.530 §9]






Chapter 348 - Student Aid; Education Stability Fund; Planning

Section 348.005 - Policy on student financial aid.

(a) The State of Oregon can achieve its full economic and social potential only if all Oregonians have the opportunity to contribute to the full extent of their capabilities and only when financial barriers to their educational goals are removed;

(b) All Oregonians who meet the appropriate admissions requirements should be able to attend any community college, public university listed in ORS 352.002 or independent not-for-profit institution of post-secondary education regardless of individual economic or social circumstances;

(c) The interests of this state are best served when public subsidies supporting college students are distributed fairly, equitably and consciously to ensure maximum access and choice for all Oregonians at the least cost to the taxpayers;

(d) Need-based student financial aid is an effective, efficient and essential means of assisting Oregonians who are unable to afford the full cost of higher education;

(e) Student financial aid allows Oregonians with limited resources to select academic programs based on their interests, aptitudes and career goals;

(f) Student financial aid encourages and permits capable and promising Oregonians to persist in their education and training within this state; and

(g) By assisting Oregonians in this manner, student financial aid contributes to the quality of life of each Oregonian and to the social, cultural and economic well-being of all Oregonians.

(2) It is the intention of the Legislative Assembly to establish financial assistance programs to enable qualified Oregonians who need student aid to obtain post-secondary education in Oregon’s community colleges, public universities or independent not-for-profit institutions of post-secondary education.

[1993 c.239 §1; 2005 c.22 §242; 2011 c.637 §134]



Section 348.007 - Financial aid eligibility for students with modified or extended diplomas.

[2013 c.725 §2]

Note: 348.007 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.010



Section 348.015 - Definitions.

(1) "Account" means an account that is managed or operated by a third party financial firm and that is opened to facilitate the financial aid refund disbursement process.

(2) "Financial aid funds" means financial aid funds under Title IV, Part B, of the Higher Education Act of 1965, as amended, including credit balances.

(3) "Financial aid refund disbursement process" means the process of returning to a student the student’s financial aid funds that are in excess of eligible education costs, including but not limited to fees and tuition.

(4) "Revenue sharing" means payment from a third party financial firm to a public or private post-secondary institution of education based on the balances or account activity of the accounts offered by the third party financial firm to students enrolled at the public or private post-secondary institution of education.

(5) "Third party financial firm" means a company, business or other organization that contracts with a public or private post-secondary institution of education to provide disbursement and management services of financial aid funds, or management of financial accounts, to students enrolled in the public or private post-secondary institution of education.

[2015 c.633 §1]

Note: 348.015 and 348.017 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.017 - Requirements for contracts between post-secondary institutions of education and third party financial firms for disbursement and management of financial aid funds.

(2) A contract between a public or private post-secondary institution of education and a third party financial firm for services described in subsection (1) of this section may not permit:

(a) Revenue sharing;

(b) The third party financial firm to charge a fee for the initial disbursement of the financial aid funds in an academic term to the student in a paper check or in an electronic funds transfer;

(c) The third party financial firm to charge a transaction fee for debit or similar transactions from an account; or

(d) The third party financial firm to charge a fee for inactivity in an account.

(3) A public or private post-secondary institution of education that contracts with a third party financial firm shall, after redacting from the contract information exempted from disclosure under ORS 192.410 to 192.505:

(a) Make the contract available for public inspection; and

(b) Publish the contract on the website operated by or for the public or private post-secondary institution of education.

[2015 c.633 §2]

Note: See note under 348.015.



Section 348.040



Section 348.050



Section 348.060



Section 348.070



Section 348.080



Section 348.090



Section 348.095



Section 348.105 - Loan obligations enforceable against minor.

(a) "Educational institution" means any post-secondary educational institution that is approved or accredited by the Northwest Commission on Colleges and Universities or its successor, by its regional equivalent or by the appropriate official, department or agency of the state or nation in which the institution is located, and that is:

(A) A four-year college or university;

(B) A junior college or community college; or

(C) A technical, professional or career school.

(b) "Educational loan" means a loan or other aid or assistance for the purpose of furthering the obligor’s education at an educational institution.

(c) "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

(2) Notwithstanding any other provision of law, any written obligation made by any minor in consideration of an educational loan received by the minor from any person shall be as valid and binding as if the minor had, at the time of making and executing the obligation, attained the age of majority, but only if prior to the making of the educational loan an educational institution has certified in writing to the person making the educational loan that the minor is enrolled, or has been accepted for enrollment, in the educational institution.

(3) Any obligation mentioned in subsection (2) of this section may be enforced in any action or proceeding against such person in the name of the person and shall be valid, insofar as the issue of age is concerned, without the consent thereto of the parent or guardian of such person. Such person may not disaffirm the obligation because of age nor may such person interpose in any action or proceeding arising out of the educational loan the defense that the borrower is, or was, at the time of making or executing the obligation, a minor.

(4) Any parent or legal guardian who did not consent to guarantee or otherwise ensure performance of the obligation mentioned in subsection (2) of this section is not liable for payment of such obligation.

[Formerly 348.805; 1977 c.725 §2; 1995 c.343 §35; 2005 c.22 §244; 2013 c.1 §46]



Section 348.115



Section 348.117



Section 348.120



Section 348.125



Section 348.130



Section 348.135



Section 348.180 - Definitions.

(1) "Cost of education" includes but is not limited to, tuition, fees and living expenses.

(2) "Eligible post-secondary institution" means:

(a) A public university listed in ORS 352.002;

(b) A community college operated under ORS chapter 341;

(c) The Oregon Health and Science University; or

(d) An Oregon-based, generally accredited, not-for-profit institution of higher education.

(3) "Qualified student" means any resident student, or student exempted from paying nonresident tuition under ORS 352.287, who plans to attend an eligible post-secondary institution and who:

(a) Has not achieved a baccalaureate or higher degree from any post-secondary institution;

(b) Is enrolled in an eligible program as defined by rule of the Higher Education Coordinating Commission; and

(c) Is making satisfactory academic progress as defined by rule of the commission.

[1999 c.1070 §3; 2001 c.321 §1; 2007 c.802 §1; 2011 c.358 §2; 2011 c.637 §141; 2013 c.747 §84; 2015 c.513 §14; 2015 c.624 §3; 2015 c.846 §1]

Note: The amendments to 348.180 by section 3, chapter 624, Oregon Laws 2015, and section 1, chapter 846, Oregon Laws 2015, first apply to the 2016-2017 academic year. See section 5, chapter 624, Oregon Laws 2015, and section 8, chapter 846, Oregon Laws 2015. The text that applies prior to the 2016-2017 academic year, including amendments by section 14, chapter 513, Oregon Laws 2015, is set forth for the user’s convenience.
As used in this section and ORS 348.205, 348.250, 348.260 and 348.285:

(1) "Cost of education" includes but is not limited to, tuition, fees and living expenses.

(2) "Eligible post-secondary institution" means:

(a) A public university listed in ORS 352.002;

(b) A community college operated under ORS chapter 341;

(c) The Oregon Health and Science University; or

(d) An Oregon-based, generally accredited, not-for-profit institution of higher education.

(3) "Qualified student" means any resident student who plans to attend an eligible post-secondary institution and who:

(a) Has not achieved a baccalaureate or higher degree from any post-secondary institution;

(b) Is enrolled in an eligible program as defined by rule of the Higher Education Coordinating Commission; and

(c) Is making satisfactory academic progress as defined by rule of the commission.



Section 348.183 - Legislative intent.

(1) That an investment in educational opportunities for all Oregonians is an investment in a strong and stable economy and greater personal opportunities;

(2) That the single largest barrier to attending an institution of higher education is lack of finances;

(3) That keeping higher education affordable requires a shared effort and partnership by students, family, the federal government, state government and private philanthropy;

(4) The broad and diverse range of quality post-secondary educational services provided by Oregon’s institutions of higher education, including Oregon’s community colleges, public universities and independent not-for-profit institutions of higher education;

(5) The positive effects on Oregon’s citizens, families and economy of encouraging talented and hardworking students to stay in Oregon to pursue a post-secondary education; and

(6) That, in order to maintain affordable tuition at Oregon’s public universities and community colleges, the Legislative Assembly, through the Joint Committee on Ways and Means, should review tuition affordability on the basis of standards, including the Higher Education Price Index, median family income, enrollment growth and state appropriations made to public universities and community colleges in this state. This review by the Legislative Assembly on tuition and fee increases should occur biennially.

[1999 c.1070 §2; 2007 c.802 §2; 2007 c.858 §38; 2011 c.637 §142]



Section 348.186



Section 348.205 - Oregon Opportunity Grant program; rules.

(2) Under the program, the cost of education of a qualified student shall be shared by the student, the family of the student, the federal government and the state.

(3) The Executive Director of the Office of Student Access and Completion shall determine the cost of education of a qualified student based on the type of eligible post-secondary institution the student is attending. The cost of education equals:

(a) For a student attending a community college, the average cost of education of attending a community college in this state;

(b) For a student attending a public university listed in ORS 352.002, the average cost of education of attending a public university;

(c) For a student attending a two-year Oregon-based, generally accredited, not-for-profit institution of higher education, the average cost of education of attending a community college in this state; and

(d) For a student attending the Oregon Health and Science University or a four-year Oregon-based, generally accredited, not-for-profit institution of higher education, the average cost of education of attending a public university listed in ORS 352.002.

(4)(a) The executive director shall determine the amount of the student share. The student share shall be based on:

(A) The type of eligible post-secondary institution the student is attending;

(B) The number of hours of work that the executive director determines may be reasonably expected from the student; and

(C) The amount of loans that the executive director determines would constitute a manageable debt burden for the student.

(b) The student shall determine how to cover the student share through income from work, loans, savings and scholarships.

(c) The student share for a student who attends a community college may not exceed the amount that the executive director determines a student may earn based on the number of hours of work reasonably expected from the student under paragraph (a) of this subsection.

(d) The student share for a student who attends an eligible post-secondary institution that is not a community college may not exceed the sum of the amount that the executive director determines a student may receive as loans plus the amount a student may earn based on the number of hours of work reasonably expected from the student under paragraph (a) of this subsection.

(5) The executive director shall determine the amount of the family share. The family share shall be based on the resources of the family.

(6) The executive director shall determine the amount of the federal share based on how much the student or the student’s family is expected to receive from the federal government as grants, loans, tax credits or other student assistance.

(7)(a) The executive director shall determine the amount of the state share. The state share shall be equal to the cost of education reduced by the student share, family share and amount received by the student from the federal government.

(b) The executive director shall establish a minimum amount that a student may receive as a state share. If the executive director determines that the amount of the state share of a student is below the minimum amount, the student may not receive the state share.

(c) The executive director may not reduce the amount of the state share of a student based on amounts available to the student by virtue of being the designated beneficiary of a college savings network account established under ORS 178.300 to 178.355.

(8) Subject to subsection (9) of this section, if the executive director determines that there are insufficient moneys to award the state share to all qualified students, the executive director:

(a) May establish the maximum amount that a student may receive as a state share. This amount may vary based on whether the student is attending an eligible post-secondary institution on a half-time or full-time basis.

(b) May establish procedures that prioritize awarding Oregon Opportunity Grants to qualified students with the greatest financial need or whose circumstances would enhance the promotion of equity guidelines published by the Higher Education Coordinating Commission.

(c) May not reduce the amount of the state share awarded to students in the low income range in a greater proportion than the amount that the state share for students in other income ranges is reduced.

(9)(a) The Higher Education Coordinating Commission shall adopt rules that prioritize current foster children and former foster children for receiving Oregon Opportunity Grants when the Oregon Opportunity Grant program does not have sufficient funding to serve all eligible Oregon students.

(b) For the purposes of this subsection, "former foster child" has the meaning given that term in ORS 350.300.

[1971 c.735 §1; 1999 c.1070 §8; 2001 c.321 §8; 2007 c.802 §3; 2011 c.637 §144; 2011 c.642 §4; 2013 c.747 §86; 2013 c.768 §30; 2015 c.624 §1]

Note: The amendments to 348.205 by section 1, chapter 624, Oregon Laws 2015, first apply to the 2016-2017 academic year. See section 5, chapter 624, Oregon Laws 2015. The text that applies prior to the 2016-2017 academic year is set forth for the user’s convenience.
(1) The Oregon Opportunity Grant program is established within the Higher Education Coordinating Commission.

(2) Under the program, the cost of education of a qualified student shall be shared by the student, the family of the student, the federal government and the state.

(3) The Executive Director of the Office of Student Access and Completion shall determine the cost of education of a qualified student based on the type of eligible post-secondary institution the student is attending. The cost of education equals:

(a) For a student attending a community college, the average cost of education of attending a community college in this state;

(b) For a student attending a public university listed in ORS 352.002, the average cost of education of attending a public university;

(c) For a student attending a two-year Oregon-based, generally accredited, not-for-profit institution of higher education, the average cost of education of attending a community college in this state; and

(d) For a student attending the Oregon Health and Science University or a four-year Oregon-based, generally accredited, not-for-profit institution of higher education, the average cost of education of attending a public university listed in ORS 352.002.

(4)(a) The executive director shall determine the amount of the student share. The student share shall be based on:

(A) The type of eligible post-secondary institution the student is attending;

(B) The number of hours of work that the executive director determines may be reasonably expected from the student; and

(C) The amount of loans that the executive director determines would constitute a manageable debt burden for the student.

(b) The student shall determine how to cover the student share through income from work, loans, savings and scholarships.

(c) The student share for a student who attends a community college may not exceed the amount that the executive director determines a student may earn based on the number of hours of work reasonably expected from the student under paragraph (a) of this subsection.

(d) The student share for a student who attends an eligible post-secondary institution that is not a community college may not exceed the sum of the amount that the executive director determines a student may receive as loans plus the amount a student may earn based on the number of hours of work reasonably expected from the student under paragraph (a) of this subsection.

(5) The executive director shall determine the amount of the family share. The family share shall be based on the resources of the family.

(6) The executive director shall determine the amount of the federal share based on how much the student or the student’s family is expected to receive from the federal government as grants, loans, tax credits or other student assistance.

(7)(a) The executive director shall determine the amount of the state share. The state share shall be equal to the cost of education reduced by the student share, family share and amount received by the student from the federal government.

(b) The executive director shall establish a minimum amount that a student may receive as a state share. If the executive director determines that the amount of the state share of a student is below the minimum amount, the student may not receive the state share.

(c) In determining the amount of the state share, the executive director shall consider the total amount available to award as grants to all qualified students. If the executive director must reduce the amount of the state share under this paragraph, the executive director may not reduce the amount of the state share awarded to students in the low income range in a greater proportion than the amount that the state share for students in other income ranges is reduced.

(8)(a) The Higher Education Coordinating Commission shall adopt rules that prioritize current foster children and former foster children for receiving Oregon Opportunity Grants when the Oregon Opportunity Grant program does not have sufficient funding to serve all eligible Oregon students.

(b) For the purposes of this subsection, "former foster child" has the meaning given that term in ORS 350.300.



Section 348.210



Section 348.220



Section 348.230



Section 348.240



Section 348.250 - Procedure for awarding grants under ORS 348.260.

(2) Persons interested in obtaining a grant established under ORS 348.260 may apply to the Executive Director of the Office of Student Access and Completion for a grant.

(3) The executive director shall screen or cause to be screened the applications and shall determine for each available grant the person best qualified to receive that grant. A qualified applicant is eligible to receive a grant established under ORS 348.260 if:

(a) The applicant’s financial need is such that in the opinion of the executive director financial aid is warranted; and

(b) The applicant plans to be a student at the eligible post-secondary institution where the grant is to be used.

(4) The executive director shall not discriminate for or against any applicant for a grant.

(5) Nothing in this section or ORS 348.260, 348.505 to 348.615, 348.696 or 348.992 shall be construed to require any institution to admit a grant recipient or to attempt to control or influence the policies of the institution.

(6) Whenever funds are not available to award grants to all qualified students, the executive director may give priority to applicants who are or plan to be full-time students at the eligible post-secondary institution where the grant is to be used. A student shall be considered to be a full-time student if the combination of credit hours at more than one eligible post-secondary institution equals full-time attendance, according to the institution disbursing the grant funds.

(7) As used in this section, "discriminate" has the meaning given "discrimination" in ORS 659.850.

[Formerly 351.630; 1973 c.721 §3; 1977 c.725 §4; 1993 c.45 §286; 1997 c.203 §1; 1997 c.524 §4; 2001 c.321 §4; 2010 c.20 §1; 2011 c.637 §147; 2013 c.747 §89; 2015 c.513 §15]



Section 348.260 - Oregon Opportunity Grant; amount; renewal.

(2) The amount of a grant shall equal the state share of a qualified student’s cost of education as determined by the Executive Director of the Office of Student Access and Completion and comply with applicable rules and procedures described in ORS 348.205.

(3) Grant funds necessary to meet matching requirements for federal funds may also be used to award grants to qualified students in any eligible post-secondary institution approved by the commission.

(4) Grants may be awarded under this section to qualified students enrolled for any term, including summer term. The commission may prescribe the method and date or dates by which a student must apply to the commission to qualify for a grant.

(5)(a) A qualified student who receives a grant under this section may apply for renewal of the grant on an annual basis. The commission may not renew the grant if the qualified student has not made a timely application for renewal of the grant.

(b) The commission shall by rule establish academic standards and benchmarks that a qualified student must meet to have the student’s grant renewed.

(c) If a qualified student who receives a grant under this section makes a timely application for renewal of the grant, meets the academic standards and benchmarks established by the commission under this subsection and continues to meet all other grant eligibility criteria, the grant shall be renewed for a second year of attendance at an eligible post-secondary institution.

(d) Upon timely application by a qualified student who meets the academic standards and benchmarks established by the commission under this subsection and who continues to meet all other grant eligibility criteria, the commission may continue to renew the grant until the qualified student has received the equivalent of four full-time undergraduate years of grant funding for an eligible program as defined by the commission.

(6)(a) The Executive Director of the Office of Student Access and Completion shall inform eligible post-secondary institutions of the identity of qualified students who attend the institution and who receive a grant under this section for more than one academic year.

(b) To the extent possible, eligible post-secondary institutions shall ensure that qualified students identified under this subsection are made aware of the academic guidance and counseling services available at the institution.

(7) A qualified student who receives a grant under this section must attend the eligible post-secondary institution upon which the grant application is based unless the Executive Director of the Office of Student Access and Completion authorizes the grant to be used at a different eligible post-secondary institution. A qualified student who receives a grant under this section may attend more than one eligible post-secondary institution if the grant application was based on the qualified student attending more than one eligible post-secondary institution.

(8) The commission may not make a grant award to any qualified student enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.

(9)(a) The commission shall report annually on or before February 1 to committees of the Legislative Assembly related to higher education regarding the academic success and performance of qualified students who receive grants under this section.

(b) In order to meet the reporting requirements set forth in paragraph (a) of this subsection:

(A) The commission shall by rule design a method for evaluating the academic success and performance of students who receive a grant under this section; and

(B) Upon a request from the commission, eligible post-secondary institutions must provide the commission with the data necessary for the commission to conduct its analysis.

[1971 c.735 §4; 1973 c.721 §4; 1977 c.725 §5; 1977 c.762 §8; 1987 c.175 §1; 1989 c.845 §2; 1993 c.820 §1; 1997 c.203 §2; 1999 c.1070 §11; 2001 c.321 §§5,6; 2007 c.802 §4; 2011 c.637 §148; 2013 c.747 §90; 2015 c.624 §4]

Note: The amendments to 348.260 by section 4, chapter 624, Oregon Laws 2015, first apply to the 2016-2017 academic year. See section 5, chapter 624, Oregon Laws 2015. The text that applies prior to the 2016-2017 academic year is set forth for the user’s convenience.
(1) In addition to any other form of student financial aid authorized by law, the Higher Education Coordinating Commission may award Oregon Opportunity Grants to qualified students.

(2) The amount of a grant shall equal the state share of a qualified student’s cost of education as determined by the Executive Director of the Office of Student Access and Completion under ORS 348.205.

(3) Grant funds necessary to meet matching requirements for federal funds under the Leveraging Educational Assistance Partnership Program and Special Leveraging Educational Assistance Partnership Program of the United States Department of Education may also be used to award grants to qualified students in any eligible post-secondary institution approved by the commission.

(4) Grants may be awarded under this section to qualified students enrolled for any term, including summer term. The commission may prescribe a specific date by which a student must apply to the commission to qualify for a grant only if the commission determines that the total amount available to award as the state share to all qualified students is not sufficient to cover the total state share amount scheduled to be awarded to all students.

(5) If a qualified student receiving a grant under this section meets the standards for renewal of the grant, the grant may be renewed upon application until the qualified student has received the equivalent of four full-time undergraduate years of grant funding for an eligible program as defined by the commission.

(6) A qualified student who receives a grant under this section must attend the eligible post-secondary institution upon which the grant application is based unless the Executive Director of the Office of Student Access and Completion authorizes the grant to be used at a different eligible post-secondary institution. A qualified student who receives a grant under this section may attend more than one eligible post-secondary institution if the grant application was based on the qualified student attending more than one eligible post-secondary institution.

(7) The commission may not make a grant to any qualified student enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.



Section 348.263 - Award of moneys from Oregon Opportunity Grant program to reward student persistence and encourage degree completion.

(2) Awards made under this section are not subject to the maximum Oregon Opportunity Grant amount established under ORS 348.205.

(3) The commission shall establish by rule eligibility criteria for awards made under this section. These criteria shall include, but not be limited to, whether the qualified student is attending an eligible post-secondary institution on a full-time or half-time basis.

(4)(a) The Executive Director of the Office of Student Access and Completion shall administer, and determine the size of, awards made under this section.

(b) In determining the size of awards made under this section, the executive director shall consider basing the size of the awards on a percentage of the maximum Oregon Opportunity Grant amount established under ORS 348.205. [2015 c.624 §2]

Note: Section 5, chapter 624, Oregon Laws 2015, provides:

Sec. 5. (1) Except as provided in subsection (2) of this section, section 2 of this 2015 Act [348.263] and the amendments to ORS 348.180, 348.205 and 348.260 by sections 1, 3 and 4 of this 2015 Act first apply to financial assistance awarded for the 2016-2017 academic year.

(2) The first report to the committees of the Legislative Assembly related to higher education required under ORS 348.260, as amended by section 4 of this 2015 Act, must be filed by February 1, 2020.

[2015 c.624 §5]

Note: 348.263 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.265



Section 348.270 - Scholarships for children of public safety officers.

(a) The income of the public safety officer is less than that earned by public safety officers performing duties comparable to those performed at the highest rank or grade attained by the public safety officer; or

(b) The income of the reserve officer or volunteer firefighter working in their primary profession or type of employment is less than that earned by individuals in the same profession or type of employment with similar levels of education and experience.

(2) Except as provided in this subsection, scholarships awarded under this section shall be in an amount equal to the amount of tuition and all fees levied by the institution of higher education against the recipient of the scholarship. Scholarships awarded to students who attend independent institutions may not exceed the amount of tuition and all fees levied by the University of Oregon.

(3) If a student who is the dependent of a deceased public safety officer, reserve officer or volunteer firefighter continues to remain enrolled in a public university listed in ORS 352.002, a community college or an Oregon-based, regionally accredited independent institution, the student is entitled to renewal of the scholarship until the student has received the equivalent of four years of undergraduate education and four years of post-graduate education.

(4) If a student who is the dependent of a public safety officer, reserve officer or volunteer firefighter with a disability continues to remain enrolled in a public university listed in ORS 352.002, a community college or an Oregon-based, regionally accredited independent institution, the student is entitled to renewal of the scholarship until the student has received the equivalent of four years of undergraduate education.

(5) The Executive Director of the Office of Student Access and Completion may require proof of a student’s relationship to a public safety officer, reserve officer or volunteer firefighter described in subsection (1) of this section.

(6) As used in this section:

(a) "Institution of higher education" means a public university listed in ORS 352.002, the Oregon Health and Science University, a community college operated under ORS chapter 341 or an Oregon-based, regionally accredited independent institution.

(b) "Public safety officer" means:

(A) A firefighter or police officer as those terms are defined in ORS 237.610.

(B) A member of the Oregon State Police.

(C) A police officer commissioned by a university under ORS 352.121 or 353.125.

(D) An authorized tribal police officer as defined in ORS 181A.680.

(c) "Reserve officer" has the meaning given that term in ORS 133.005.

(d) "Volunteer firefighter" has the meaning given that term in ORS 652.050.

[1973 c.784 §1; 1977 c.725 §6; 1995 c.162 §70; 1997 c.515 §1; 2001 c.730 §1; 2007 c.70 §146; 2011 c.506 §36; 2011 c.637 §150; 2011 c.642 §2; 2011 c.644 §§28,51; 2013 c.1 §47,48; 2013 c.116 §§2,3; 2013 c.180 §§36,37; 2013 c.747 §§92,93; 2014 c.12 §§1,2; 2015 c.174 §19; 2015 c.513 §§5,6]



Section 348.272 - Scholarships for current or former foster children.

(a) "Former foster child" has the meaning given that term in ORS 350.300.

(b) "Institution of higher education" means a public university listed in ORS 352.002, the Oregon Health and Science University, a community college operated under ORS chapter 341 or an Oregon-based, regionally accredited independent institution.

(2) In addition to any other scholarships provided by law, the Higher Education Coordinating Commission shall award scholarships to any individual applying for enrollment or enrolled in an institution of higher education who is a current foster child or former foster child.

(3) Scholarships awarded under this section shall be in an amount to be determined by the commission based on the funds that are made available for the awarding year.

(4) If a student who is a current foster child or former foster child continues to remain enrolled in a public university listed in ORS 352.002, a community college or an Oregon-based, regionally accredited independent institution, the student is entitled to apply for renewal of the scholarship until the student has received the equivalent of four years of undergraduate education.

(5) The Executive Director of the Office of Student Access and Completion may require proof that a student is a current foster child or former foster child.

[2015 c.513 §7]

Note: 348.272 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.280 - Award of scholarships under ORS 348.270 and 348.272; rules.

(a) Determine which students are eligible to receive scholarships under ORS 348.270 and 348.272.

(b) Grant the appropriate scholarships under ORS 348.270 and 348.272.

(c) Make necessary rules for application and distribution of the benefits available under ORS 348.270 and 348.272 and this section.

(d) In awarding scholarships pursuant to its authority under ORS 348.520, give priority to students who are eligible to receive scholarships under ORS 348.270 and 348.272.

(2) The Higher Education Coordinating Commission shall establish rules and procedures necessary to carry out the provisions of ORS 348.270 and 348.272 and this section, including but not limited to the usual and customary rules for analyzing financial need.

[1973 c.784 §§2,3; 1997 c.515 §2; 2007 c.71 §95; 2011 c.637 §151; 2013 c.747 §94; 2015 c.513 §16]



Section 348.282 - Definitions for ORS 348.282 and 348.283.

(1) "Armed Forces of the United States" means:

(a) The Army, Navy, Air Force, Marine Corps and Coast Guard of the United States;

(b) The reserves of the Army, Navy, Air Force, Marine Corps and Coast Guard of the United States; and

(c) The Oregon National Guard and a National Guard of any other state or territory.

(2) "Public post-secondary institution" means:

(a) A public university listed in ORS 352.002; and

(b) A community college operated under ORS chapter 341.

(3) "Veteran" has the meaning given that term in ORS 408.225.

[2005 c.831 §8; 2009 c.41 §17; 2011 c.637 §152; 2013 c.747 §95; 2013 c.768 §31]

Note: 348.282 and 348.283 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.283 - Oregon Troops to Teachers program; rules.

(a) Was discharged from the Armed Forces of the United States;

(b) Is a resident of Oregon or is exempted from paying nonresident tuition under ORS 352.287; and

(c) Agrees to teach:

(A) In an Oregon school district or public charter school classified as serving a high poverty area for not less than three years; or

(B) In the area of mathematics, science or special education for not less than four years.

(2) An award under subsection (1) of this section shall be used for the purpose of paying resident tuition. The commission may not award funds under subsection (1) of this section for the purpose of paying for books, supplies, housing, food or any other costs associated with attending a public post-secondary institution.

(3) The commission shall adopt rules necessary for the implementation and administration of this section in consultation with the Department of Education and the public universities listed in ORS 352.002.

[2005 c.831 §9; 2009 c.762 §64; 2011 c.637 §153; 2013 c.747 §96; 2013 c.768 §32; 2015 c.767 §113; 2015 c.846 §4]

Note: The amendments to 348.283 by section 4, chapter 846, Oregon Laws 2015, first apply to the 2016-2017 academic year. See section 8, chapter 846, Oregon Laws 2015. The text that applies prior to the 2016-2017 academic year, including amendments by section 113, chapter 767, Oregon Laws 2015, is set forth for the user’s convenience.
(1) There is established within the Higher Education Coordinating Commission the Oregon Troops to Teachers program. Through the program, the commission shall pay for all of the resident tuition charges of a veteran imposed by a public post-secondary institution, provided the veteran:

(a) Was discharged from the Armed Forces of the United States;

(b) Is a resident of Oregon; and

(c) Agrees to teach:

(A) In an Oregon school district or public charter school classified as serving a high poverty area for not less than three years; or

(B) In the area of mathematics, science or special education for not less than four years.

(2) An award under subsection (1) of this section shall be used for the purpose of paying resident tuition. The commission may not award funds under subsection (1) of this section for the purpose of paying for books, supplies, housing, food or any other costs associated with attending a public post-secondary institution.

(3) The commission shall adopt rules necessary for the implementation and administration of this section in consultation with the Department of Education and the public universities listed in ORS 352.002.

Note: See note under 348.282.



Section 348.285 - Oregon Roadmap to Language Excellence Scholarships; rules.

(2) The commission may:

(a) Award an initial Oregon Roadmap to Language Excellence Scholarship for up to $2,000 to a qualified student who:

(A) Is a United States citizen or a noncitizen legally residing in the United States;

(B) Has received a diploma from a high school in this state or the equivalent;

(C) Is attending an eligible post-secondary institution in this state;

(D) Is pursuing an Associate of Arts or more advanced degree; and

(E) Demonstrates proficiency in speaking, reading and writing in a natural, human-based language other than English, excluding computer-based languages, musical notation and Esperanto.

(b) Award a subsequent Oregon Roadmap to Language Excellence Scholarship for up to $2,000 to a student receiving a scholarship under paragraph (a) of this subsection who has demonstrated a measurable gain of proficiency in speaking, reading and writing skills in the same language for which the scholarship was awarded during the previous academic year.

(c) Award a reduced subsequent Oregon Roadmap to Language Excellence Scholarship to a student receiving a scholarship under paragraph (a) of this subsection who has not demonstrated a measurable gain of proficiency in speaking, reading and writing skills in the same language for which the scholarship was awarded during the previous academic year. The reduced scholarship is for $500 less than the amount of the scholarship awarded the previous academic year. The commission may not award a reduced subsequent scholarship for consecutive academic years.

(3) The maximum amount of scholarships awarded to a person under this section may not exceed $8,000.

(4) The commission may award scholarships under this section to a person for the year of the initial scholarship and the next three consecutive years. The Higher Education Coordinating Commission shall adopt rules allowing a waiver of the requirement that the scholarships be awarded in consecutive years for students with approved leaves of absence for appropriate reasons such as illness, emergency, military service and other appropriate reasons as determined by the commission.

(5) The commission may not award scholarships under this section to a student who is enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.

(6) The Higher Education Coordinating Commission shall adopt rules:

(a) Establishing priority for Oregon Roadmap to Language Excellence Scholarships when funds are not available to award scholarships to all qualified students.

(b) Setting standards for appropriate levels of language proficiency and improved language proficiency needed for eligible students to qualify for scholarships under this section.

(c) Choosing an assessment method for measuring language proficiency in speaking, reading and writing for the purposes of paragraph (b) of this subsection. The assessment method must comply with the American Council on the Teaching of Foreign Languages proficiency guidelines, and must measure only Intermediate-Mid level language skills and higher.

[2011 c.358 §1; 2013 c.747 §97]

Note: 348.285 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.290 - Financial aid to study barbering, hairdressing, manicure and esthetics.

[1985 c.377 §3; 1987 c.31 §19; 2005 c.117 §13; 2011 c.637 §154; 2013 c.747 §98]



Section 348.300



Section 348.303 - Scholars for a Healthy Oregon Initiative; qualifications; service requirements; penalties; reporting requirements; rules.

(a) "Designated service site" means a rural health clinic as defined in 42 U.S.C. 1395x(aa)(2), a rural critical access hospital as defined in ORS 315.613, a federally qualified health center as defined in 42 U.S.C. 1396d(l)(2) or any geographic area, population group or facility that is located in Oregon and has been designated by the Health Resources and Services Administration of the United States Department of Health and Human Services as a health professional shortage area, a medically underserved area or a medically underserved population.

(b) "Health care practitioner" means a:

(A) Physician licensed under ORS chapter 677;

(B) Dentist licensed under ORS chapter 679;

(C) Nurse practitioner licensed under ORS 678.375 to 678.390;

(D) Physician assistant licensed under ORS 677.505 to 677.525; or

(E) Certified registered nurse anesthetist licensed under ORS chapter 678.

(c) "Participant" means a person who has been selected by the Oregon Health and Science University to receive a scholarship under subsection (5) of this section.

(d) "Prospective health care practitioner" means a person who has been accepted into, but has not yet started, a health care program at the Oregon Health and Science University that meets the educational requirements for licensure as a physician, dentist, nurse practitioner, physician assistant or certified registered nurse anesthetist.

(e) "Service agreement" means the agreement executed by a prospective health care practitioner under subsection (3) of this section.

(2) There is created the Scholars for a Healthy Oregon Initiative, to be administered by the Oregon Health and Science University pursuant to rules adopted by the university.

(3) A prospective health care practitioner who wishes to participate in the initiative shall submit an application to the Oregon Health and Science University in accordance with rules adopted by the university. To be eligible to be a participant in the initiative, a prospective health care practitioner must:

(a) Have been accepted into, but not yet started, the first year of the prospective health care practitioner’s health care education at the Oregon Health and Science University;

(b) Be considered a resident of Oregon under the university’s admission guidelines or qualify as a student exempted from paying nonresident tuition under ORS 352.287;

(c) Execute a service agreement stating that:

(A) Immediately upon the prospective health care practitioner’s completion of the health care education degree, residency or training, as established for each degree by the Oregon Health and Science University by rule, the participant will practice as a health care practitioner in a designated service site in this state approved by the university for one year longer than the number of years the participant spent in the health care program for which the participant received a scholarship; and

(B) While practicing as a health care practitioner in a designated service site, the participant must see all patients, regardless of any patient’s ability to pay for services; and

(d) Meet other requirements established by the university by rule.

(4) The Oregon Health and Science University may select participants from among the prospective health care practitioners who submit applications as provided in subsection (3) of this section. The university shall give preference to prospective health care practitioners who are:

(a) Individuals admitted to the Oregon Health and Science University as a student from rural heritage, as defined by the university’s admission policy;

(b) First generation college students; or

(c) Individuals from a diverse or underrepresented community.

(5) The Oregon Health and Science University shall provide a scholarship covering the entire cost of tuition and fees for the participant’s health care education at the university.

(6) A participant receiving a scholarship under subsection (5) of this section who fails to complete the terms of the service agreement shall repay the amount received plus an additional penalty of 25 percent of the amount received to the Oregon Health and Science University. The total amount to be paid to the university under this subsection shall be reduced for every full year that the participant complied with the service agreement on a pro rata basis, as computed by the total number of years agreed to in the service agreement.

(7) A participant receiving a scholarship under subsection (5) of this section who fails to complete the health care degree for which the scholarship was awarded shall repay the amount received to the Oregon Health and Science University.

(8) In the event that a participant is required to repay the Oregon Health and Science University under subsection (6) or (7) of this section, the university may:

(a) Collect any amounts due;

(b) Have any amounts due be collected by the Collections Unit in the Department of Revenue under ORS 293.250; or

(c) Contract with a collections agency to collect any amounts due.

(9) Any moneys received or collected by the Oregon Health and Science University under subsections (6) to (8) of this section shall be deposited into a separate fund held by the university for the purpose of carrying out the provisions of this section. The university may not use the moneys in these funds for any other purpose.

(10) The Oregon Health and Science University may accept funds from any public or private source for the purposes of carrying out the provisions of this section.

(11) Not later than December 1 of each even-numbered year, the Oregon Health and Science University shall report to the Legislative Assembly on the status of the Scholars for a Healthy Oregon Initiative. The report shall include, for the previous biennium:

(a) The total number of active participants in the initiative; and

(b) A breakdown of active participants in the initiative by health care practitioner category.

[2013 c.511 §1; 2015 c.846 §5]

Note: The amendments to 348.303 by section 5, chapter 846, Oregon Laws 2015, first apply to the 2016-2017 academic year. See section 8, chapter 846, Oregon Laws 2015. The text that applies prior to the 2016-2017 academic year is set forth for the user’s convenience.
(1) As used in this section:

(a) "Designated service site" means a rural health clinic as defined in 42 U.S.C. 1395x(aa)(2), a rural critical access hospital as defined in ORS 315.613, a federally qualified health center as defined in 42 U.S.C. 1396d(l)(2) or any geographic area, population group or facility that is located in Oregon and has been designated by the Health Resources and Services Administration of the United States Department of Health and Human Services as a health professional shortage area, a medically underserved area or a medically underserved population.

(b) "Health care practitioner" means a:

(A) Physician licensed under ORS chapter 677;

(B) Dentist licensed under ORS chapter 679;

(C) Nurse practitioner licensed under ORS 678.375 to 678.390;

(D) Physician assistant licensed under ORS 677.505 to 677.525; or

(E) Certified registered nurse anesthetist licensed under ORS chapter 678.

(c) "Participant" means a person who has been selected by the Oregon Health and Science University to receive a scholarship under subsection (5) of this section.

(d) "Prospective health care practitioner" means a person who has been accepted into, but has not yet started, a health care program at the Oregon Health and Science University that meets the educational requirements for licensure as a physician, dentist, nurse practitioner, physician assistant or certified registered nurse anesthetist.

(e) "Service agreement" means the agreement executed by a prospective health care practitioner under subsection (3) of this section.

(2) There is created the Scholars for a Healthy Oregon Initiative, to be administered by the Oregon Health and Science University pursuant to rules adopted by the university.

(3) A prospective health care practitioner who wishes to participate in the initiative shall submit an application to the Oregon Health and Science University in accordance with rules adopted by the university. To be eligible to be a participant in the initiative, a prospective health care practitioner must:

(a) Have been accepted into, but not yet started, the first year of the prospective health care practitioner’s health care education at the Oregon Health and Science University;

(b) Be considered a resident of Oregon under the university’s admission guidelines;

(c) Execute a service agreement stating that:

(A) Immediately upon the prospective health care practitioner’s completion of the health care education degree, residency or training, as established for each degree by the Oregon Health and Science University by rule, the participant will practice as a health care practitioner in a designated service site in this state approved by the university for one year longer than the number of years the participant spent in the health care program for which the participant received a scholarship; and

(B) While practicing as a health care practitioner in a designated service site, the participant must see all patients, regardless of any patient’s ability to pay for services; and

(d) Meet other requirements established by the university by rule.

(4) The Oregon Health and Science University may select participants from among the prospective health care practitioners who submit applications as provided in subsection (3) of this section. The university shall give preference to prospective health care practitioners who are:

(a) Individuals admitted to the Oregon Health and Science University as a student from rural heritage, as defined by the university’s admission policy;

(b) First generation college students; or

(c) Individuals from a diverse or underrepresented community.

(5) The Oregon Health and Science University shall provide a scholarship covering the entire cost of tuition and fees for the participant’s health care education at the university.

(6) A participant receiving a scholarship under subsection (5) of this section who fails to complete the terms of the service agreement shall repay the amount received plus an additional penalty of 25 percent of the amount received to the Oregon Health and Science University. The total amount to be paid to the university under this subsection shall be reduced for every full year that the participant complied with the service agreement on a pro rata basis, as computed by the total number of years agreed to in the service agreement.

(7) A participant receiving a scholarship under subsection (5) of this section who fails to complete the health care degree for which the scholarship was awarded shall repay the amount received to the Oregon Health and Science University.

(8) In the event that a participant is required to repay the Oregon Health and Science University under subsection (6) or (7) of this section, the university may:

(a) Collect any amounts due;

(b) Have any amounts due be collected by the Collections Unit in the Department of Revenue under ORS 293.250; or

(c) Contract with a collections agency to collect any amounts due.

(9) Any moneys received or collected by the Oregon Health and Science University under subsections (6) to (8) of this section shall be deposited into a separate fund held by the university for the purpose of carrying out the provisions of this section. The university may not use the moneys in these funds for any other purpose.

(10) The Oregon Health and Science University may accept funds from any public or private source for the purposes of carrying out the provisions of this section.

(11) Not later than December 1 of each even-numbered year, the Oregon Health and Science University shall report to the Legislative Assembly on the status of the Scholars for a Healthy Oregon Initiative. The report shall include, for the previous biennium:

(a) The total number of active participants in the initiative; and

(b) A breakdown of active participants in the initiative by health care practitioner category.

Note: 348.303 is repealed January 2, 2018. See sections 9 and 12, chapter 829, Oregon Laws 2015.

Note: 348.303 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.305



Section 348.310 - Loans for medical study; rules.

(2) The Executive Director of the Office of Student Access and Completion shall:

(a) Develop criteria for the preparation of applications and procedures for the submission, evaluation, priority selection and award of loans provided for in ORS 348.310 to 348.390; and

(b) Determine the number and amount of loans and loan renewals.

(3) The Higher Education Coordinating Commission shall adopt such rules as may be necessary to implement ORS 348.310 to 348.390.

[1979 c.532 §2; 2011 c.637 §155; 2013 c.747 §99]

Note: 348.310 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.315



Section 348.320 - Eligibility for loans; application; written agreement.

(a) A bona fide resident of this state or is exempted from paying nonresident tuition under ORS 352.287;

(b) Accepted for enrollment, or is a student in good standing in the professional medical program at an accredited medical school located in the United States or in an accredited school of osteopathic medicine;

(c) As a result of personal financial resources, unable to pursue a program of study in the absence of a loan or would be unable to do so without great hardship; and

(d) Desirous of practicing medicine in a rural community in this state, and in an area which meets the qualifications of a medical shortage area.

(2) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall apply to the Executive Director of the Office of Student Access and Completion.

(3) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall agree in writing to practice medicine in a medical shortage area as defined by the Oregon Health Authority, for a period equal to the period covered by the loan, but no less than two years.

[1979 c.532 §4; 1987 c.660 §17; 2009 c.595 §221; 2011 c.637 §156; 2013 c.747 §100; 2015 c.846 §6]

Note: The amendments to 348.320 by section 6, chapter 846, Oregon Laws 2015, first apply to the 2016-2017 academic year. See section 8, chapter 846, Oregon Laws 2015. The text that applies prior to the 2016-2017 academic year is set forth for the user’s convenience.
(1) A person shall be eligible for a loan under ORS 348.310 to 348.390 if the person is:

(a) A bona fide resident of this state;

(b) Accepted for enrollment, or is a student in good standing in the professional medical program at an accredited medical school located in the United States or in an accredited school of osteopathic medicine;

(c) As a result of personal financial resources, unable to pursue a program of study in the absence of a loan or would be unable to do so without great hardship; and

(d) Desirous of practicing medicine in a rural community in this state, and in an area which meets the qualifications of a medical shortage area.

(2) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall apply to the Executive Director of the Office of Student Access and Completion.

(3) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall agree in writing to practice medicine in a medical shortage area as defined by the Oregon Health Authority, for a period equal to the period covered by the loan, but no less than two years.

Note: 348.320 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.325



Section 348.330 - Amount of loans.

(1) Persons in their first or second year of study, or the equivalent of their first or second year of study, are eligible for an amount not to exceed $5,000 per academic year.

(2) Persons in their third or fourth year of study, or the equivalent of their third or fourth year of study, are eligible for an amount not to exceed $7,500 per academic year.

[1979 c.532 §5; 2011 c.637 §157; 2013 c.747 §101]

Note: 348.330 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.335



Section 348.340 - Cost-sharing community loan fund program; repayment; exception.

(2) Funds provided from the Rural Medical Education Loan Fund under subsection (1) of this section shall not exceed 75 percent of the total amount calculated to be necessary to fund one person for one year, in an approved school as determined by the commission.

(3) The eligibility requirements for persons participating in a program established in subsection (1) of this section shall be the same as the requirements for eligibility in the loan program under ORS 348.320.

(4) Upon completion of the program of study and training for licensure, the person receiving funds under this section shall not be required to repay such funds if the person practices medicine in the community providing the matching funds. The person shall practice medicine one year for each year that funds were provided, but in no event shall the person practice less than two years.

[1979 c.532 §8; 2011 c.637 §158; 2013 c.747 §102]

Note: 348.340 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.345



Section 348.350 - Cost-sharing hospital loan fund program; limitation; admission to family practice programs.

(2) Funds for programs established under subsection (1) of this section shall be paid from the Rural Medical Education Loan Fund.

(3) No money appropriated under this section shall be used for any program at the Oregon Health and Science University. The center shall be required to give priority admissions to recipients under ORS 348.310 to 348.390 in its family practice residency programs.

[1979 c.532 §10; 2011 c.637 §159; 2013 c.747 §103]

Note: 348.350 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.355



Section 348.360 - Renewal of loans.

[1979 c.532 §6; 2011 c.637 §160; 2013 c.747 §104]

Note: 348.360 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.365



Section 348.370 - Repayment of loans; interest; conditions; exemption.

(2) The fund recipient shall practice medicine in the area designated under subsection (1) of this section at the rate of one year for each year the funds were provided to that recipient, but in no event shall any recipient practice medicine in an area less than two years.

(3) Any person receiving funds under ORS 348.310 to 348.390 who fails to complete the course of study, shall be required to repay the amount received to the Rural Medical Education Loan Fund. Ten percent interest shall be charged on the unpaid balance, accrued from the date the loan was granted.

(4) Any person receiving funds under ORS 348.310 to 348.390 who completes the course of study and requirements for licensure but fails to fulfill the obligations required by the loan, shall repay the amount received to the Rural Medical Education Loan Fund. Ten percent interest shall be charged on the unpaid balance, accrued from the date the loan was granted. Additionally, a penalty fee, equal to 25 percent of the total amount of funds received shall be assessed against the person. No interest shall accrue on the penalty.

(5) Any funds received by the Rural Medical Education Loan Fund under subsections (3) to (6) of this section shall be used by the Executive Director of the Office of Student Access and Completion for the purpose of carrying out the provisions of ORS 348.310 to 348.390.

(6) The executive director may waive any interest or penalty assessed under subsections (3) to (6) of this section in case of undue hardship.

[1979 c.532 §§7,9; 2011 c.637 §161; 2013 c.747 §105]

Note: 348.370 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.375



Section 348.380



Section 348.390 - Rural Medical Education Loan Fund; sources; use.

(2) All funds for and relating to loans received by the Executive Director of the Office of Student Access and Completion, including repayments, interest and penalties, for the Rural Medical Education Loan Fund, except moneys appropriated from the State Treasury for a specified period of time, are continuously appropriated to the Rural Medical Education Loan Fund for the purposes for which the fund was created.

[1979 c.532 §§1,12; 1989 c.966 §31; 2011 c.637 §162; 2013 c.747 §106]

Note: 348.390 is repealed July 1, 2017. See sections 2 and 3, chapter 513, Oregon Laws 2015.



Section 348.393



Section 348.394 - Definitions for ORS 348.394 to 348.406.

(1) "Eligible post-secondary institution" means:

(a) A public university listed in ORS 352.002;

(b) A community college as defined in ORS 341.005; or

(c) A generally accredited, not-for-profit institution of higher education.

(2) "Participant" means a student who receives a grant under ORS 348.401.

[2007 c.839 §21; 2011 c.637 §163]

Note: 348.394 to 348.406 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.395



Section 348.397



Section 348.398 - Department of Education authority; grants; stipends; rules.

(2) Through the program the department may award:

(a) Grants to students studying to become licensed speech-language pathologists or certified speech-language pathology assistants as provided in ORS 348.401; and

(b) Stipends to licensed speech-language pathologists who are employed by education service districts or school districts and provide training to participants.

(3) The State Board of Education may adopt any rules necessary for the administration of ORS 348.394 to 348.406.

[2007 c.839 §22]

Note: See note under 348.394.



Section 348.399



Section 348.401 - Grant eligibility; amount; employment requirement.

(a) Be registered as a student in an eligible post-secondary institution;

(b) Agree to receive training as a student under the supervision of a staff person employed by an education service district or a school district;

(c) Agree to be employed in Oregon for a minimum of two years as a speech-language pathologist or speech-language pathology assistant within the education service district where the participant received training as a student;

(d) Agree to pay back any amount received by the participant as a grant if the participant does not meet the employment requirement of the program; and

(e) Meet other requirements placed on the participant by the Department of Education.

(2) The Department of Education shall award to each participant selected by the department for participation in the program:

(a) A grant in an amount that is up to $2,000 per academic year for participants who are registered in programs to become speech-language pathology assistants; and

(b) A grant in an amount that is up to $9,000 per academic year for participants who are registered in programs to become speech-language pathologists.

(3) Notwithstanding subsection (2) of this section, a participant may not receive a grant under this section that is in an amount that is greater than the tuition costs of the participant.

(4) A participant shall complete the employment requirement specified under subsection (1) of this section not later than three years after the date the participant graduates from the program. The department may grant a participant additional time to complete the employment requirement as follows:

(a) For the period of enrollment if a participant returns to school on a full-time basis in any course of study at an eligible post-secondary institution; and

(b) For a period determined by the State Board of Education for other reasons allowed by the board.

(5) If a participant does not meet the employment requirement, the participant must pay back any amount received by the participant as a grant under the program. The department shall deposit any moneys received under this subsection in the Speech-Language Pathologist Training Fund.

[2007 c.839 §23]

Note: See note under 348.394.



Section 348.403 - Stipend eligibility; amount.

(2) The department may award to a licensed speech-language pathologist:

(a) A stipend in an amount that may be up to $400 per participant for providing training to the participant to become a licensed speech-language pathologist.

(b) A stipend in an amount that may be up to $200 per participant for providing training to the participant to become a certified speech-language pathology assistant.

[2007 c.839 §24]

Note: See note under 348.394.



Section 348.405



Section 348.406 - Speech-Language Pathologist Training Fund.

(1) The Speech-Language Pathologist Training Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Speech-Language Pathologist Training Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Department of Education for the purpose of awarding grants and stipends under ORS 348.394 to 348.406.

(2) The department may seek grants and donations to provide funding for the program. The department shall deposit any moneys received under this subsection in the fund.

[2007 c.839 §25]

Note: See note under 348.394.



Section 348.410



Section 348.415



Section 348.420



Section 348.425



Section 348.427



Section 348.429



Section 348.431



Section 348.433



Section 348.436



Section 348.440 - Definitions for ORS 348.444 and 348.448.

(1) "Nurse" means any person who is licensed under ORS 678.010 to 678.410 as a registered nurse.

(2) "Qualifying loan" means any loan made to a nursing student under:

(a) Programs under Title IV, parts B, D and E, of the Higher Education Act of 1965, as amended; or

(b) The Nursing Student Loan and Health Education Assistance Loan programs administered by the United States Department of Health and Human Services.

[2009 c.815 §1]

Note: 348.440 to 348.448 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.444 - Nursing Faculty Loan Repayment Program; rules.

(2) The Higher Education Coordinating Commission shall by rule adopt, in consultation with the Oregon State Board of Nursing and the Oregon Center for Nursing, criteria for participation in the Nursing Faculty Loan Repayment Program.

[2009 c.815 §2; 2011 c.637 §167; 2013 c.747 §110]

Note: See note under 348.440.



Section 348.448 - Program eligibility; amount; eligibility period; adjustments to maximum amount.

(2) At the end of each school year in which a nurse practices as a nurse educator in Oregon, the executive director shall pay an amount not to exceed the lesser of 20 percent of the total of the nurse’s outstanding qualifying loans or $10,000 as adjusted under subsection (4) of this section.

(3) The executive director may make the annual payments under this section for up to:

(a) Three years for a nurse educator who has earned a master’s degree; or

(b) Five years for a nurse educator who has earned a doctoral degree.

(4)(a) The executive director shall adjust annually the maximum dollar amount allowed under subsection (2) of this section by multiplying that amount by a cost-of-living adjustment as specified in this subsection.

(b) The cost-of-living adjustment applied to the maximum dollar amount allowed under subsection (2) of this section shall be equal to the ratio of the seasonally adjusted United States City Average Consumer Price Index for All Urban Consumers as published by the Bureau of Labor Statistics of the United States Department of Labor for April of that calendar year divided by the value of the same index for April 2009.

(c) If the value of the dollar amount determined under paragraph (a) of this subsection is not a multiple of $100, the executive director shall round the dollar amount to the next lower multiple of $100.

[2009 c.815 §3; 2011 c.637 §168; 2013 c.747 §111]

Note: See note under 348.440.



Section 348.450



Section 348.460



Section 348.470 - Legislative findings; cooperation between public universities and community colleges.

(1) It is the policy of this state to encourage cooperation between public universities listed in ORS 352.002 and community colleges on issues affecting students who transfer between the two segments; and

(2) All unnecessary obstacles that restrict student transfer opportunities between the two segments shall be eliminated.

[1987 c.375 §1; 2013 c.768 §33]



Section 348.500 - Purpose; goals; financial aid instruction.

(a) Provide mentoring and resources to help students access education and training beyond high school;

(b) Help high schools build a sustainable community of volunteer mentors; and

(c) Educate students and families about the scholarship application process and other options for paying for post-secondary education.

(2) The programs shall bring together students, school staff, community volunteers and parents to help students overcome obstacles to their continuing education. The programs may provide training, technical assistance and other resources to Oregon high schools on how to establish a volunteer-based program. Adult volunteers who are trained through the program may provide mentoring, training and encouragement to students about post-secondary options and financial aid.

(3) Each year, the programs shall provide financial aid instruction to high school students and make the instruction available to the students’ families. This instruction may be conducted in conjunction with existing ASPIRE programs. The instruction should focus on areas of academic interest or career opportunities identified as particularly relevant to the students and provide information on apprenticeships or technical and occupational career pathways, with a focus on local apprenticeships or local technical and occupational career pathways.

(4) The financial aid instruction required under subsection (3) of this section must outline:

(a) The different types of student loans that are available to students attending post-secondary institutions of education;

(b) The potential use of individual development accounts established under ORS 458.675 to 458.700 to pay for post-secondary education; and

(c) The short-term and long-term economic impacts of each type of student loan or individual development account.

[2007 c.293 §2; 2011 c.637 §169; 2013 c.747 §112; 2015 c.253 §1]



Section 348.505 - "Financial aid" defined.

[1967 c.430 §2; 1997 c.652 §33; 1999 c.704 §14; 2007 c.426 §1; 2011 c.637 §170; 2013 c.747 §113]



Section 348.510



Section 348.511 - Office of Student Access and Completion; executive director.

(2) The executive director of the Higher Education Coordinating Commission shall appoint the Executive Director of the Office of Student Access and Completion.

(3) The executive director shall be responsible for the performance of the duties, functions and powers of the Office of Student Access and Completion.

(4) The executive director shall be paid a salary as provided by law or, if not so provided, as prescribed by the commission.

(5) Subject to any applicable provisions of ORS chapter 240, the executive director shall appoint all subordinate officers and employees of the office, prescribe their duties and fix their compensation.

[2013 c.747 §10]

Note: 348.511 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.520 - Duties of executive director.

(1) Make available to qualified persons financial aid from financial sources available to the executive director.

(2) Determine qualifications of persons to receive financial aid.

(3) Maintain reports and records on persons applying for and receiving financial aid from the executive director.

(4) Withhold any financial aid if the recipient thereof fails to maintain the standards established for receipt of that aid.

(5) Recommend to the Legislative Assembly not less than once every biennium matters relating to the establishment, administration, modification, transfer, reduction or cancellation of financial aid.

(6) Prior to implementing changes to the Oregon Opportunity Grant program, report to the Higher Education Coordinating Commission and the Legislative Assembly or the Emergency Board any proposed change:

(a) That increases or decreases the total amount awarded as Oregon Opportunity Grants that was approved as part of the budget enacted by the Legislative Assembly for the Higher Education Coordinating Commission; and

(b) To the methodology used to determine the student share, family share or state share under ORS 348.205.

(7) Encourage the establishment of financial aid programs by private agencies.

(8) Collect and disseminate information pertaining to all types of available financial aid.

(9) Review the administrative practices and evaluate the effectiveness of all public and private post-secondary financial aid programs in Oregon.

(10) Disburse state appropriations for financial aid in such a manner as to maximize its role in cooperative coordination of financial aid programs.

[Formerly 351.640; 1967 c.430 §4; 1973 c.815 §4; 1997 c.652 §34; 2007 c.802 §5; 2011 c.637 §§171,171a; 2013 c.747 §114]



Section 348.530 - Powers.

(1) Negotiate for and contract with private and governmental agencies for the establishment of financial aid programs.

(2) Receive gifts of any type, including gifts of stock and real property, for the purpose of establishing, continuing and increasing financial aid.

(3) Administer any form of financial aid submitted to and accepted for administration by the commission.

(4) Authorize payment from funds appropriated therefor, of costs, commissions, attorney fees and other reasonable expenses, including refund of overpayment of fees, that are related to and necessary for making and protecting guaranteed loans and recovering moneys and loans and management of property acquired in connection with such loans.

(5) Sue and be sued.

(6) Cooperatively coordinate all types of financial aid activities.

(7) Deny financial aid to any student owing a refund or in default on financial aid previously made available to that student.

[Formerly 351.645; 1967 c.430 §5; 1973 c.721 §5; 1977 c.725 §9; 1981 c.209 §1; 1987 c.48 §1; 1995 c.179 §8; 1997 c.652 §35; 2003 c.360 §§1,2; 2007 c.426 §§2,3; 2011 c.637 §172; 2013 c.747 §115; 2015 c.513 §17]



Section 348.540



Section 348.550



Section 348.560 - Staff; office space.

[Formerly 351.660; 2011 c.637 §172c; 2013 c.747 §116]



Section 348.563 - Authority of Higher Education Coordinating Commission to require fingerprints.

(1)(a) Is employed or applying for employment by the Executive Director of the Office of Student Access and Completion; or

(b) Provides services or seeks to provide services to the executive director as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person has direct access to facilities where students reside or to persons under 18 years of age, elderly persons or persons with disabilities;

(b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations; or

(d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state.

[2005 c.730 §70; 2011 c.637 §173; 2013 c.747 §117]

Note: 348.563 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.570 - Funds in State Treasury.

(b) The fund shall consist of moneys appropriated to the Higher Education Coordinating Commission for deposit into the fund, collections and penalties received by the Executive Director of the Office of Student Access and Completion under ORS 442.545 and any donations or grants received by the commission for a purpose of the fund.

(c) Moneys in the fund are continuously appropriated to the commission for:

(A) Investments as provided by ORS 293.701 to 293.857;

(B) The payment of expenses of the commission in carrying out the purposes of ORS 348.250, 348.285, 348.505 to 348.615, 348.625 to 348.695, 348.696 and 348.992;

(C) The payment of expenses of the Nursing Services Program created in ORS 442.540; and

(D) The purpose of carrying out the provisions of ORS 348.272.

(d) The commission shall use moneys in the fund for those purposes for which the moneys were provided to or received or collected by the commission.

(2) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the ASPIRE Program Fund. Moneys received from donations and grants shall be credited to the ASPIRE Program Fund. Moneys in the fund are continuously appropriated to the commission for the purposes of investment, as provided by ORS 293.701 to 293.857, and for carrying out the provisions of ORS 348.500. Interest earned by the fund shall be credited to the fund.

(3)(a) There is established in the State Treasury the Nursing Faculty Loan Repayment Fund, separate and distinct from the General Fund. Interest earned on the Nursing Faculty Loan Repayment Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the commission for carrying out ORS 348.440 to 348.448. The Nursing Faculty Loan Repayment Fund consists of:

(A) Moneys appropriated to the commission for the Nursing Faculty Loan Repayment Program created in ORS 348.444; and

(B) Grants, gifts or donations received by the commission for the program.

(b) Any unexpended funds in the fund at the end of a biennium shall be retained in the fund and may be expended in subsequent biennia.

[Formerly 351.665; 1967 c.335 §41; 1967 c.430 §§6, 7; 1969 c.573 §4; 1975 c.520 §5; 1977 c.725 §10; 1981 c.209 §2; 1983 c.639 §1; 1987 c.48 §2; 1987 c.842 §18; 1989 c.966 §32; 1997 c.524 §5; 1999 c.704 §3; 2001 c.599 §6; 2001 c.730 §2; 2003 c.360 §§4,5; 2007 c.293 §§3,4; 2007 c.426 §§4,5; 2009 c.815 §4; 2011 c.358 §3; 2011 c.637 §174; 2011 c.642 §3; 2013 c.747 §118; 2015 c.513 §8; 2015 c.829 §5]

Note: 442.540 was repealed by section 8, chapter 829, Oregon Laws 2015. The text of 348.570 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 348.570 for the repeal of 442.540 has not been made.



Section 348.575



Section 348.576 - STEM Fund.

(2) The commission may accept grants, donations, contributions or gifts from any source for deposit in the STEM Fund.

[2012 c.94 §3; 2013 c.747 §198]

Note: 348.576 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.580 - Agreements with community foundations.

(2) All gifts or scholarship grant funds received by the commission that are not transferred to community foundations pursuant to subsection (1) of this section shall be placed in the hands of the State Treasurer, who is designated as the custodian thereof and who may hold, in the manner provided by law, the principal and interest on the gifts and grants. Funds may be withdrawn periodically by the commission to provide for administrative expenditures and make payments upon scholarships awarded by the commission.

(3) As used in this section, "community foundation" means an organization that is:

(a) A community trust or foundation within the meaning of section 170 of the Internal Revenue Code of 1986 and section 1.170A-9(e)(10) of the Treasury Regulations thereunder;

(b) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code of 1986; and

(c) Not a private foundation within the meaning of section 509 of the Internal Revenue Code of 1986.

[Formerly 351.670; 1967 c.335 §42; 1987 c.394 §6; 1993 c.258 §1; 1995 c.12 §5; 1997 c.524 §1; 2011 c.637 §175; 2013 c.747 §119]



Section 348.582 - Definitions.

(1) A public university listed in ORS 352.002;

(2) A community college as defined in ORS 341.005;

(3) The Oregon Health and Science University;

(4) A career school as defined in ORS 345.010;

(5) A private post-secondary institution authorized to confer academic degrees under ORS 348.594 to 348.615; and

(6) A private post-secondary institution that meets the criteria set forth in ORS 348.597 (2)(d).

[2014 c.84 §2]

Note: 348.582 to 348.586 were added to and made a part of ORS chapter 348 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 348.584 - Provision of information about affordability and value of institutions of higher education; rules.

(2) An institution of higher education that operates in this state shall, at the time of application, provide the institution’s students with:

(a) A link to the page of the Internet website maintained by the entity identified in subsection (1) of this section that discusses the affordability and value of the institution; or

(b) A complete and accurate copy of the page of the Internet website maintained by the entity identified in subsection (1) of this section that discusses the affordability and value of the institution. The institution may provide this copy to students electronically or by mail.

(3) If an institution of higher education maintains an Internet website, the institution shall make publicly available on the website in a prominent location the Internet link and copy described in subsection (2) of this section.

(4) The requirements set forth for institutions of higher education in subsections (2) and (3) of this section apply only to institutions whose affordability and value is analyzed by the entity identified in subsection (1) of this section.

(5) The commission shall work toward developing an Internet website that provides information about the affordability and value of all institutions of higher education that operate in this state.

(6) The commission may adopt rules to implement this section.

[2014 c.84 §3]

Note: See note under 348.582.



Section 348.586 - Prohibited promotional activities for institutions of higher education.

(1) Promise or guarantee employment, or overstate the availability of jobs, upon completion of an educational program or degree from the institution.

(2) Advertise inaccurately regarding length of time required to learn a trade or skill.

(3) Omit from an advertisement, or from promotional material, information indicating which educational programs are delivered by means of distance education.

(4) Advertise, or indicate in promotional material, that the institution is accredited, if the institution is not accredited.

(5) Solicit students for enrollment by advertising material in "help wanted" or similar columns in a magazine, newspaper or similar publication.

(6) Use advertising that does not identify the institution.

(7) Compensate or offer to compensate a student enrolled at the institution to act as an agent of the institution to solicit, refer or recruit a person for enrollment in the institution, other than through regular student employment. This subsection does not prohibit an institution from, during a calendar year, awarding tokens or gifts with an aggregate value of $100 or less to a student for referring a person to the institution. A token or gift may not be in the form of money.

(8) Pay any consideration to a person to induce the person to sign an enrollment agreement for an educational program.

(9) Imply or suggest that:

(a) The institution is affiliated with a government agency, public or private corporation, agency or association, if it is not so affiliated.

(b) The institution is a public institution, if it is not a public institution.

(c) The institution grants degrees, if the institution does not grant degrees.

(10) Use the phrase, "approved to operate," or similar words or phrases, without indicating that "approved to operate" means compliance with standards set by law. If the Higher Education Coordinating Commission has authorized an institution to offer an approved degree program, the institution may indicate the approval but may not state or imply that:

(a) The institution or its educational programs are endorsed or recommended by the State of Oregon or the commission.

(b) The approval to operate means the institution exceeds minimum standards set by law.

(11) Direct any individual to perform an act that violates this section, to refrain from reporting unlawful conduct to the commission or any other government agency or to persuade a student not to complain to the commission.

(12) Compensate an employee involved in recruitment, enrollment, admissions, attendance or sales of educational materials to students on the basis of a commission, commission draw, bonus, quota or similar method related to the recruitment, enrollment, admissions, attendance or sales of educational materials to students.

(13) Require a student to provide personal contact information in order to obtain, from the institution’s Internet website:

(a) Educational program information required to be in the school catalog; or

(b) Any information required to be disseminated under the consumer information provisions of the Higher Education Act of 1965, as amended.

(14) Offer an associate, baccalaureate, master’s or doctoral degree without disclosing to students at the time of application whether the institution or the degree program is accredited and any known limitation of the degree, including, but not limited to:

(a) Whether completion of the educational program will meet license, registration, certificate or other authorization requirements to practice a profession or trade in this state.

(b) That a student enrolled in an institution that is not accredited is not eligible for federal financial aid programs.

[2014 c.84 §4]

Note: See note under 348.582.



Section 348.590 - Continuous appropriation of certain funds.

[Formerly 351.672; 1987 c.394 §7; 2011 c.637 §176; 2013 c.747 §120]



Section 348.592 - Loan cancellation insurance.

(2) The insurance shall insure the life of the student who borrows under this section and ORS 348.505 to 348.530 and 348.570 for the amount of the principal and interest due on the loan and the State of Oregon shall be named as the beneficiary. If the borrower dies before repaying the loan, the insurance shall be used to pay the balance of the loan and the executive director shall issue a satisfaction of the obligation.

(3) The Oregon Department of Administrative Services shall procure bids for the purchasing of insurance in compliance with the laws governing the purchase and furnishing of services to state agencies.

[Formerly 348.620; 2011 c.637 §177; 2013 c.747 §121]

Note: 348.592 was added to and made a part of 348.500 to 348.695 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 348.594 - Definitions for ORS 348.594 to 348.615.

(1)(a) "Diploma mill" means:

(A) A school against which a court or public body, as defined in ORS 174.109, has issued a ruling or finding, after due process procedures, that the school has engaged in dishonest, fraudulent or deceptive practices related to the award of degrees, academic standards or student learning requirements; or

(B) An entity without legal authority as a school to issue degrees valid as credentials in the jurisdiction that authorizes issuance of degrees.

(b) "Diploma mill" does not include:

(A) A school operating legally under ORS 348.604; or

(B) A school that is actively seeking and able to show evidence of reasonable progress toward regional accreditation with one of the regional post-secondary accrediting bodies recognized by the United States Department of Education.

(2) "School" means a person, organization, school or institution of learning that confers or offers to confer an academic degree upon a person or to provide academic credit applicable to a degree.

[1997 c.652 §8; 1999 c.59 §93; 2005 c.546 §8; 2007 c.325 §1]



Section 348.596 - Purpose of ORS 348.594 to 348.615.

[1997 c.652 §9; 1999 c.59 §94]



Section 348.597 - Applicability of ORS 348.594 to 348.615.

(2) ORS 348.594 to 348.615 do not apply to:

(a) An Oregon community college;

(b) A public university listed in ORS 352.002;

(c) The Oregon Health and Science University;

(d) A school, or a separately accredited campus of a school, if the school:

(A) Is a nonprofit school that is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code;

(B) Conferred degrees in this state under the same control for at least five consecutive years; and

(C) Is accredited by a regional accrediting association or its national successor;

(e) A school that, on July 14, 2005, was a school that met the criteria and followed procedures to obtain a religious exemption adopted by rule by the Oregon Student Access Commission and that offered only degrees with approved titles in theology or religious occupations; or

(f) A school that is exempt from ORS 348.594 to 348.615 under ORS 348.604.

(3) The Higher Education Coordinating Commission shall issue a separate license to issue degrees to each school that meets the requirements for exemption from evaluation by the office set forth in subsection (2)(d) of this section. The license shall remain in effect if the school continues to meet the requirements of subsection (2)(d) of this section.

[2005 c.546 §1; 2007 c.325 §4; 2009 c.172 §1; 2011 c.353 §1; 2011 c.637 §178]



Note 348.597, 348.604, 348.605, 348.607 and 348.608



Section 348.599



Section 348.600



Section 348.601 - Degree Authorization Account.

[2003 c.674 §5; 2011 c.637 §179]



Section 348.603 - Duties of commission relating to degree authorization and nondegree programs; fees; rules.

(a) Authorize approved schools to offer academic degree programs;

(b) Authorize approved degree-granting schools to offer nondegree programs leading to a certificate or diploma;

(c) Validate claims of degree possession;

(d) Terminate substandard or fraudulent degree activities;

(e) Terminate activities of diploma mills operating in or from Oregon;

(f) Except as provided in subsection (3) of this section, terminate the operation in or from Oregon of post-secondary accrediting bodies that are not recognized by the United States Department of Education or by the commission; and

(g) Review proposed new publicly funded post-secondary programs and locations.

(2) The commission, by rule, may impose a fee on any school or person requesting information from the commission. The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615. Any fees collected under this subsection shall be deposited in the Degree Authorization Account established under ORS 348.601.

(3) Subsection (1)(f) of this section does not apply to a body the role of which is to accredit schools that offer only associate, bachelor’s or master’s degrees with titles in theology or religious occupations or, if the schools also offer doctoral degrees, offer doctoral degrees only in theology or religious occupations that have been approved by a federally recognized accrediting organization.

[1997 c.652 §10; 2001 c.454 §2; 2003 c.674 §1; 2007 c.325 §2; 2009 c.328 §3; 2011 c.637 §180; 2013 c.288 §2; 2013 c.658 §1]



Section 348.604 - Exemption from ORS 348.594 to 348.615.

(1) Is, or is operated by, a nonprofit corporation;

(2) Offers only associate, bachelor’s or master’s degrees with titles in theology or religious occupations, or, if the school also offers doctoral degrees, offers doctoral degrees in theology or religious occupations that have been approved by a federally recognized accrediting organization;

(3) Teaches students with faculty members who:

(a) Hold degrees:

(A) From a school that, at the time of the conferral of the degrees, was accredited by a federally recognized accrediting organization, held an exemption under this section, or was a school that, on July 14, 2005, met the criteria and followed procedures to obtain a religious exemption adopted by rule by the Oregon Student Access Commission and that offered only degrees with approved titles in theology or religious occupations;

(B) That are at least one level above the degree level of the program in which the faculty members teach or that are the terminal degrees in the field in which the faculty members teach; and

(C) That are not honorary degrees; or

(b) Possess sufficient compensatory qualifications to substitute for academic degrees in the fields in which the faculty members teach;

(4) Offers a curriculum:

(a) Of a duration and level that is comparable to the curriculums offered by schools that are not exempt under this section; and

(b) That, with higher degrees, increases the difficulty of the work expected of students;

(5) Requires students to complete academic assignments and to demonstrate learning appropriate to the curriculum;

(6) Awards credit toward degrees proportionate to the work done by students;

(7) Offers admission:

(a) To a student:

(A) With a high school diploma or an equivalent credential; or

(B) Who completed the equivalent of a high school education through home study; and

(b) Based on evidence that the student can reasonably expect to complete a degree and benefit from the education offered;

(8) Provides or arranges for faculty members and students to have access to information that supports instruction and stimulates research or independent study in all areas of the curriculum;

(9) Provides accurate and appropriate credit transcripts to students of the school and accurate and appropriate diplomas to graduates of the school;

(10) Charges tuition by the credit hour or other fixed rate for instruction during an academic term and does not charge tuition or fees for the award of a degree or charge a single fee for an entire degree program;

(11) Provides the oversight required by the Higher Education Coordinating Commission over a faculty member or administrator who has:

(a) Been convicted of a felony; or

(b) Violated a state or federal law related to the operation of a school;

(12) Provides facilities that permit private communication between faculty members and students;

(13) Provides a number of faculty members that is adequate for the number of students enrolled;

(14) Provides clear and accurate information to students about the school’s expectations of students in the school’s courses;

(15) Ensures that a student who is pursuing a degree is making continuous progress toward the degree;

(16) Before a student enrolls in the school, informs the student that a school to which the student might transfer retains the discretion whether to accept the transfer of credits earned at the school;

(17) Provides official transcripts of faculty members to the commission; and

(18) Pays the fee imposed by ORS 348.607.

[2005 c.546 §2; 2011 c.353 §2; 2011 c.637 §181; 2013 c.747 §180]

Note: See note under 348.597.



Section 348.605 - Restrictions and duties of exempted schools.

(a) Award more than 25 percent of the credit toward a degree for noninstructional activities, such as challenge examinations and professional or life experiences;

(b) Represent that the school is:

(A) Approved by the State of Oregon; or

(B) Accredited by an organization unless the organization is recognized as an accreditor by the United States Department of Education; or

(c) Pay a faculty member a commission or otherwise base a faculty member’s compensation on the faculty member’s recruitment of students to the school.

(2) A school that obtains an exemption under ORS 348.604 or that, on July 14, 2005, met the criteria and followed procedures to obtain a religious exemption adopted by rule by the Oregon Student Access Commission and that offered only degrees with approved titles in theology or religious occupations shall:

(a) Preserve official transcripts for all faculty members and students;

(b) Notify the Higher Education Coordinating Commission if a faculty member or administrator at the school has:

(A) Been convicted of a felony; or

(B) Violated a state or federal law related to the operation of a school;

(c) Place in any course catalog that is available to students or to the public a notice that states: "(Name of school) has been granted exempt status by the State of Oregon to offer theological and/or religious occupations degrees.";

(d) If the school closes, return to students tuition payments for the current term on a prorated basis;

(e) If the school provides placement services to a student, describe the placement services clearly and accurately to the student and avoid giving unrealistic expectations of placement to the student; and

(f) If an administrator claims to possess an academic degree:

(A) Ensure that the administrator possesses the academic degree that the administrator claims to possess; and

(B) Require that the degree is from a school that, at the time of the conferral of the degree, was accredited by a federally recognized accrediting organization, held an exemption under this section, or was a school that, on July 14, 2005, met the criteria and followed procedures to obtain a religious exemption adopted by rule by the Oregon Student Access Commission and offered only degrees with approved titles in theology or religious occupations.

[2005 c.546 §3; 2011 c.353 §3; 2011 c.637 §182]

Note: See note under 348.597.



Section 348.606 - Prohibition on conferring or offering of degree before approval obtained; fees; rules.

(2) A school based outside of Oregon may not offer any educational credit or degree within Oregon, including through the Internet, mail or telephone, without first obtaining approval from the commission. This subsection does not apply to schools operating as part of an interstate agreement entered into under ORS 350.075 (3).

(3)(a) The commission, by rule, may impose fees on any school applying for approval to confer or offer to confer a degree upon a person or to provide academic credit applicable to a degree. Any fee imposed under this section is nonrefundable.

(b) The amount of each fee in this section is established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615, and may not exceed the amounts specified in this section adjusted for inflation annually, beginning on July 1, 2012, pursuant to the increase, if any, from the preceding year in the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

(4) For periodic review of a school’s general administrative and academic operations, and continued oversight and support of the school, the commission may impose the following fee on each school, to be paid biennially:

(a) $2,000 for a full review and oversight of a school with a complex organizational structure.

(b) $1,000 for a full review and oversight of a school wholly administered and governed at a single campus in this state.

(5) For periodic evaluation of academic programs offered by schools subject to continued oversight, the commission may impose the following fees per program for the following degrees or certificates:

(a) $2,000 for a nondegree certificate.

(b) $3,000 for an associate degree.

(c) $4,000 for a bachelor’s degree, master’s degree or doctoral degree.

(6) Notwithstanding subsections (4) and (5) of this section, the commission may impose the following fees on each school that is not based in this state, offers distance learning courses or programs in this state and is not operating as part of an interstate agreement entered into under ORS 350.075 (3):

(a) $7,000, to be paid biennially, for a full review and oversight of a school.

(b) $1,000 for each new program application not offered at the time of the school’s initial application to the commission.

(7)(a) In addition to the fees described in subsections (4) to (6) of this section, the commission may impose on each school that is not based in this state a fee of $1,000 per program that, as part of the program, places students in a practicum based in this state.

(b) This subsection does not apply to a placement that is part of an online program offered by a school.

(c) The commission may waive the fee imposed under this subsection for limited placements or special circumstances that involve Oregon residents who return to this state for a practicum.

(8) In addition to the fees described in subsections (4) to (7) of this section:

(a) The commission may impose a fee of not more than $500 for a change in program, based on the scope and complexity of the proposed program change.

(b) For review of qualifications of staff prior to hiring, the commission may impose a fee of:

(A) Not more than $50 for each new instructor.

(B) Not more than $100 for each new administrator or senior academic staff person.

(9) In addition to the fees described in subsections (4) to (8) of this section, the commission may assess:

(a) The actual costs related to the use of experts to evaluate programs leading to professional licensure by the state, if such costs exceed 10 percent of the base fees.

(b) Costs associated with travel expenses for:

(A) Schools subject to review and oversight under subsection (4) of this section; or

(B) Schools located outside this state that seek authorization to offer degrees without accreditation to residents of this state.

(10) Any fees collected under this section shall be deposited in the Degree Authorization Account established under ORS 348.601.

(11) As used in this section, "practicum" means a portion of a degree program that involves a supervised field placement in a professional or workplace environment.

[1997 c.652 §11; 1999 c.59 §95; 2003 c.674 §2; 2005 c.546 §9; 2007 c.325 §3; 2011 c.637 §183; 2013 c.593 §1; 2015 c.775 §1]



Section 348.607 - Fee for exemption application; prohibition on requirements for religious exemption.

(b) The amount of the fee may not exceed the actual cost to the commission of determining the school’s compliance with the requirements for an exemption under ORS 348.604, and may not exceed $1,000.

(2) Except as provided in ORS 348.604 or 348.608 or section 6, chapter 546, Oregon Laws 2005, the commission may not impose requirements for a religious exemption from ORS 348.594 to 348.615.

[2005 c.546 §4; 2007 c.325 §5; 2011 c.637 §184; 2013 c.593 §2]

Note: See note under 348.597.



Section 348.608 - Certification by exempt school; suspension or revocation of exemption; appeal.

(2) A school that obtains an exemption under ORS 348.604 or a school that, on July 14, 2005, met the criteria and followed procedures to obtain a religious exemption adopted by rule by the Oregon Student Access Commission and that offered only degrees with approved titles in theology or religious occupations remains exempt unless the executive director suspends or revokes the exemption.

(3) The executive director may suspend or revoke an exemption if:

(a) After the notice and opportunity to cure provided in subsection (4) of this section, a school fails to provide the statement required by subsection (1) of this section;

(b) The executive director has received a complaint from a student or former student of the school that the school is failing to comply with a condition for exemption under ORS 348.604, the executive director determines that the complaint is valid, the school has been provided with notice and opportunity to cure as required by subsection (4) of this section and the school fails to comply with the condition listed in the notice; or

(c) After the notice and opportunity to cure provided in subsection (4) of this section, a school is in violation of ORS 348.605.

(4) The executive director shall provide notice of and 90 days to cure a school’s:

(a) Failure to provide the statement required by subsection (1) of this section;

(b) Failure to maintain compliance with a condition for exemption under ORS 348.604 if the executive director has received a complaint from a student or former student of the school that the school is failing to comply with a condition for exemption under ORS 348.604 and the executive director has determined the complaint is valid; or

(c) Violation of ORS 348.605.

(5) A school may appeal the denial, suspension or revocation of an exemption to the executive director.

(6) A school may appeal the executive director’s decision that a faculty member does not possess sufficient compensatory qualifications to substitute for an academic degree in the field in which the faculty member teaches.

(7) The executive director shall conduct an appeal under this section as a contested case under ORS chapter 183.

(8)(a) If a school appeals the denial, suspension or revocation of an exemption and the executive director upholds the denial, suspension or revocation, the executive director shall provide the school 90 days to cure the grounds for the denial, suspension or revocation. If the school does not cure the grounds for the denial, suspension or revocation within 90 days after the executive director upholds the denial, suspension or revocation, then the denial, suspension or revocation becomes effective 90 days after the issuance of the decision on the appeal by the executive director.

(b) If a school does not appeal the denial, suspension or revocation of an exemption to the executive director and the school does not cure the grounds for the denial, suspension or revocation within the period of time to appeal the decision to the executive director, then the denial, suspension or revocation becomes effective upon the expiration of the period of time to appeal.

[2005 c.546 §5; 2011 c.353 §4; 2011 c.637 §185; 2013 c.747 §122]

Note: See note under 348.597.



Section 348.609 - Representation of possession of academic degree; complaints; civil penalties; rules; fees.

(a) Has accreditation recognized by the United States Department of Education or the foreign equivalent of such accreditation;

(b) Has been approved by the Higher Education Coordinating Commission to offer and confer degrees in Oregon;

(c) Is described in ORS 348.597; or

(d) Is located in the United States and has been found by the commission to meet standards of academic quality comparable to those of an institution located in the United States that has accreditation, recognized by the United States Department of Education, to offer degrees of the type and level claimed by the person.

(2)(a) A person who has been awarded a degree from a school other than a school described in subsection (1) of this section may claim or represent that the person possesses an academic degree if:

(A) The person has been awarded a degree from a school that has the legal authority to issue degrees in the jurisdiction where the degree is issued; and

(B) The claim or representation is accompanied by a disclaimer that states: "(Name of school) does not have accreditation recognized by the United States Department of Education and has not been approved by the Higher Education Coordinating Commission."

(b) A disclaimer allowed under this subsection shall be made in any resume, letterhead, business card, announcement or advertisement in which the person is claiming or representing to have an academic degree from a school that does not meet the requirements of subsection (1) of this section.

(c) A person may not use a disclaimer described in this subsection for a degree received from a diploma mill.

(d) This subsection does not alter any requirement for obtaining a license, admission into a school, teaching or employment or for other areas in which a degree from an accredited school is required.

(3) The commission shall adopt, by rule, standards and procedures for responding to complaints about degree claims and for validation of degree claims. Failure of a person to provide documentation of a claimed degree shall be prima facie evidence that the claim of such person to such degree is a violation of this section.

(4) The commission, by rule, may impose a fee on any school or person requesting validation of degree claims. The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615. Any fees collected under this subsection shall be deposited in the Degree Authorization Account established under ORS 348.601.

(5)(a) The commission may cause a civil suit to be instituted in the circuit court for legal or equitable remedies, including injunctive relief, to ensure compliance with this section. The commission may recover attorney fees and court costs for any such action.

(b) The commission shall adopt a schedule of civil penalties for violations of this section. A civil penalty shall not exceed $1,000 per violation.

(c) In addition to any action or penalty provided by law, any person who violates this section shall incur a civil penalty in an amount prescribed by the schedule adopted by the commission. Any civil penalty imposed under this subsection shall be imposed in the manner provided in ORS 183.745. All penalties recovered under this subsection shall be paid into the State Treasury and credited to the General Fund.

(6) The provisions of this section do not apply to a person who is a graduate of a veterinary college, or a veterinary department of a university or college, of good standing and repute, as determined by the Oregon State Veterinary Medical Examining Board.

[1997 c.652 §12; 2001 c.454 §1; 2003 c.674 §3; 2005 c.196 §4; 2005 c.546 §10a; 2009 c.173 §1; 2011 c.637 §186]



Section 348.610



Section 348.611



Section 348.612 - Probation or suspension or revocation of approval; rules; hearing.

(2) The commission shall by rule establish criteria for placing a school or program on probation or for suspending or revoking approval given to a school under ORS 348.606.

(3)(a) If the commission places a school or program on probation, the commission shall establish conditions that the school or program must meet to continue to operate in this state. These conditions may include requiring a school to increase or alter the amount of the bond or letter of credit required under ORS 348.613.

(b) If the commission determines that a school has failed to satisfy the conditions of probation established by the commission under this subsection, the commission may suspend or revoke any approval given to the school under ORS 348.606.

(c) If the commission determines that a school has failed to comply with the requirements of approval given to a school under ORS 348.606 or otherwise failed to maintain a bond or letter of credit as required under ORS 348.613, the commission may suspend or revoke any approval given to a school under ORS 348.606.

(4) At least 20 days before holding a hearing under this section, the school must have received written notice of the place, time and reason for the hearing. Hearings shall be held in accordance with rules adopted by the commission.

[1997 c.652 §13; 2011 c.637 §188; 2015 c.327 §3]



Section 348.613 - Bond or letter of credit requirement for schools approved to confer academic degree.

(2)(a) A bond obtained pursuant to this section must be with a corporate surety licensed to do business in this state.

(b) A letter of credit obtained under this section must be an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008.

(3) The corporate surety for a bond obtained pursuant to this section, or the insured institution for a letter of credit obtained pursuant to this section, must notify the commission if the bond or letter of credit is canceled for any reason. Except as provided in subsection (6) of this section, the surety or institution is liable under the bond or letter of credit until the latest of the following dates:

(a) The date specified in the notice to the commission that the bond or letter of credit is canceled;

(b) The 30th business day after the date the surety or institution mails the notice to the commission that the bond or letter of credit is canceled; or

(c) The date on which the commission receives the notice from the surety or institution that the bond or letter of credit is canceled.

(4) A bond or letter of credit obtained pursuant to this section shall:

(a) Be filed with, and stored by, the commission;

(b) Be executed to the State of Oregon;

(c) Be in an amount, equal to or less than the rolling annual average of prepaid tuition held by the school at any time, calculated by the commission to reimburse students enrolled at the school for tuition paid by the student to the school if the school ceases to provide instruction;

(d) Be in a form approved by the Attorney General; and

(e) Contain as a condition of the bond or letter of credit that the school that is approved by the commission must provide educational services without fraud or fraudulent representation and in compliance with ORS chapter 348 and any applicable rules adopted by the commission.

(5)(a) In addition to any other remedies provided by law, a student enrolled in a school that is subject to this section shall have a personal right of action against the school, against the surety on the school’s bond and against the letter of credit if the student suffers monetary loss as a result of the school’s failure to provide instruction for which the student has paid tuition.

(b) A student who brings a claim under this subsection may not recover more than the amount of the student’s monetary loss.

(6) The sureties on a bond obtained pursuant to this section, and the issuer of a letter of credit obtained pursuant to this section, are not liable for any action that occurs after the date on which the commission revokes the approval of a school under ORS 348.612.

[2015 c.327 §2]



Section 348.615 - Appeal procedure.

[1997 c.652 §14; 2011 c.637 §189]



Section 348.616 - Minimum criteria for certification of employer program; rules.

(a) The types of educational programs, institutions and expenses related to the programs and institutions for which scholarships may be offered to employees and dependents, and scholarship moneys expended on their behalf;

(b) The types of employees and dependents to whom scholarships must be offered;

(c) The minimum and maximum annual dollar amounts of a scholarship that would be a qualified scholarship under ORS 315.237;

(d) The minimum annual number of hours of instruction that a scholarship beneficiary must commit to in order to be eligible for a scholarship; and

(e) Any other requirements as the commission may provide.

(2) An employer must employ at least four full-time equivalent employees but no more than 250 employees in order to be certified as eligible for the employee and dependent scholarship program tax credit under ORS 348.621.

(3) An employer seeking to claim the tax credit provided under ORS 315.237 must apply to the Executive Director of the Office of Student Access and Completion for both employee and dependent scholarship program certification under ORS 348.618 and tax credit certification under ORS 348.621.

[2001 c.475 §§2,4; 2011 c.637 §190; 2013 c.747 §124]



Section 348.618 - Requirements for program certification application; acceptance and rejection of application.

(2) The application shall be filed on a form prescribed by the executive director and shall contain the information required by the executive director, including:

(a) The date on which the proposed employee and dependent scholarship program will first be available to the employer’s employees and their dependents;

(b) The total number of employees of the employer;

(c) The total number of employees who will be eligible, or whose dependents will be eligible, to participate in the program;

(d) The criteria to be used by the employer in determining the eligibility of an employee or an employee’s dependent for a scholarship under the program; and

(e) The annual limit, if any, on the amount of funds to be used for scholarships under the program.

(3) The executive director shall certify an application that describes an employee and dependent scholarship program that is in compliance with the rules adopted by the Higher Education Coordinating Commission under ORS 348.616 (1), if made by an employer that meets the employment requirements of ORS 348.616 (1) and (2).

(4) The executive director shall certify or reject an application within 60 days of receipt of the application and shall notify the employer of the executive director’s determination.

(5) An employer whose application has been rejected by the executive director shall be afforded an opportunity to amend the application to address the executive director’s objections to the original application.

(6) In the case of an employer whose proposed employee and dependent scholarship program has been certified by the executive director, the executive director shall send a letter of program certification to the employer. The letter of program certification shall set forth or incorporate by reference the statements made in the application being certified.

(7) A letter of program certification issued under this section shall remain valid until the employer changes the terms of eligibility for a scholarship under the program, changes the minimum or maximum amount of a scholarship under the program or ceases to be an employer.

[2001 c.475 §5; 2011 c.637 §191; 2013 c.747 §125]



Section 348.620



Section 348.621 - Requirements for tax credit certification application.

(2) The application for tax credit certification shall be filed by the employer with the executive director. The application shall be filed at the time prescribed by the executive director, but no later than October 1 of the calendar year in which begins the tax year for which a credit under ORS 315.237 will be claimed.

(3) The application shall be filed on a form prescribed by the executive director and shall contain the information required by the executive director, including the amount of scholarship moneys the employer has provided or intends to provide to employees or dependents during the calendar year for which tax credit certification is being sought and the number of employees employed by the employer for the calendar year.

(4) The executive director shall consider applications in the chronological order in which the applications are received and shall approve applications to the extent the amount set forth in the application, when added to the total amount already certified by the executive director for the calendar year under this section, does not exceed $1 million.

(5) An employer may not receive tax credit certification:

(a) For an amount that is greater than $1 million;

(b) If the employer employs fewer than four full-time equivalent employees for the calendar year; or

(c) If the employer employs more than 250 employees for the calendar year.

(6) The executive director shall send written notice of the amount of the tax credit certification, or written notice that no amount is being certified, to the employer and to the Department of Revenue within 60 days of the date an application is filed under this section.

(7) The employer shall keep the written certification in the employer’s records for at least five years and shall furnish the certification to the Department of Revenue if requested.

[2001 c.475 §6; 2011 c.637 §192; 2013 c.747 §126]



Section 348.625 - Definitions for ORS 348.570 and 348.625 to 348.695.

(1) "Alternative student loan program" means a program established by the Higher Education Coordinating Commission to fund loans to eligible students, or to qualifying parents of eligible students, to help meet expenses of eligible students of attending post-secondary educational institutions; provided, however, that alternative student loan program loans may be made only to students who have applied for student financial aid under Title IV, Part B of the Higher Education Act of 1965, as amended, and have received information on their eligibility for programs under that Act, or the parents of students who have made such application and received such information.

(2) "Eligible student" means a student enrolled in an eligible post-secondary educational institution located in Oregon or a student who is an Oregon resident and who is enrolled in an eligible post-secondary educational institution located outside of Oregon. The Executive Director of the Office of Student Access and Completion shall determine, among other things, what constitutes enrollment and which post-secondary educational institutions are eligible institutions under the alternative student loan program.

(3) "Lender" means an insured institution as defined in ORS 706.008 that is authorized to do business in Oregon and that has entered into an agreement with the Higher Education Coordinating Commission to originate, service and administer alternative student loans in the manner authorized by ORS 348.570 and 348.625 to 348.695.

[1987 c.842 §2; 1989 c.131 §1; 1997 c.631 §464; 1999 c.59 §96; 1999 c.704 §16; 2011 c.637 §193; 2013 c.747 §127]



Section 348.630 - Eligible recipients; limitations; credit check.

(2) Loans made under the alternative student loan program shall not exceed the eligible costs of education as determined by the Executive Director of the Office of Student Access and Completion, minus other financial aid received, or $10,000, whichever is less, for any eligible student during a single calendar year. Total loans made for any eligible student under the alternative student loan program shall not exceed $40,000.

(3) Under the alternative student loan program, borrowers shall undergo a credit check by the lender or by the executive director and shall be creditworthy or provide a creditworthy cosigner.

[1987 c.842 §3; 2011 c.637 §194; 2013 c.747 §128]



Section 348.635 - Establishment of loan terms and conditions.

[1987 c.842 §4; 2011 c.637 §195; 2013 c.747 §129]



Section 348.640 - Administration of loans by private lenders; repayment to state; risk of loss.

(2) Loans shall be structured in such a manner that anticipated payments of principal and interest shall permit timely repayment of the revenue bonds to be issued by the State of Oregon pursuant to ORS 348.570 and 348.625 to 348.695. As a condition of participation in the alternative student loan program by private sector lenders, the executive director shall procure from each such lender a guarantee or letter of credit ensuring that the executive director shall receive full and timely repayment of principal of and interest due on loans originated, serviced and administered by the lender. The executive director shall provide by contract for payment by the executive director or by borrowers, as the executive director may determine, of the reasonable costs of such guarantees or letters of credit. It is the intention of ORS 348.570 and 348.625 to 348.695 that participating private sector lenders, not the executive director, shall bear the entire risk of loss, nontimely repayment or nonpayment of alternative student loan program loans.

[1987 c.842 §5; 2011 c.637 §196; 2013 c.747 §130]



Section 348.645



Section 348.650



Section 348.655 - Issuance of revenue bonds; amount; interest tax exempt.

[1987 c.842 §8; 2011 c.637 §197; 2013 c.747 §131]



Section 348.660 - Determination to issue revenue bonds; duties of State Treasurer; factors to consider.

(a) The State Treasurer, in consultation with the commission, may authorize and issue in the name of the State of Oregon revenue bonds secured by revenues from repayment of loans to finance or refinance in whole or part the costs of the loan program. Refunding bonds may be issued to refinance the revenue bonds.

(b) The State Treasurer, in consultation with the commission, shall designate the underwriter, trustee and bond counsel and enter into appropriate agreements with each to carry out the provisions of ORS 348.570 and 348.625 to 348.695.

(2) Any trustee designated by the State Treasurer, in consultation with the commission, must agree to furnish financial statements and audit reports for each bond issue.

(3) In determining whether to issue revenue bonds under ORS 348.570 and 348.625 to 348.695, the State Treasurer, in consultation with the commission, shall consider:

(a) The bond market for the types of bonds proposed for issuance.

(b) The terms and conditions of the proposed issue.

(c) Any other relevant factors as the State Treasurer, in consultation with the commission, considers necessary to protect the financial integrity of the state.

[1987 c.842 §§9,10; 2011 c.637 §198; 2013 c.747 §132]



Section 348.665 - Laws governing issuance of bonds; powers of State Treasurer.

[1987 c.842 §11; 2007 c.783 §143; 2011 c.637 §199; 2013 c.747 §133; 2015 c.513 §18]



Section 348.670 - Administrative expenses.

[1987 c.842 §12; 2011 c.637 §200; 2013 c.747 §134]



Section 348.675 - Refunding of bonds.

[1987 c.842 §13; 2011 c.637 §201; 2013 c.747 §135]



Section 348.680 - Validity of bonds.

[1987 c.842 §14]



Section 348.685 - Covenants in actions authorizing bonds; contents.

(1) The use and disposition of the revenues from repayment;

(2) The creation and maintenance of special accounts or subaccounts in the Oregon Student Assistance Fund established by ORS 348.570 and the regulation, use and disposition thereof;

(3) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

(4) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

(5) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenues from repayment;

(6) The keeping of books of account and the inspection and audit of books of account;

(7) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

(8) The rights, liabilities, powers and duties arising upon the breach of any covenants, conditions or obligations;

(9) The appointing of and vesting in a trustee or trustees of the right to hold or dispose of any funds, accounts, revenues or assets of the alternative student loan program, to receive or assign any pledge of the funds, accounts, revenues or assets or to enforce any covenants made to secure or to pay the bonds, the powers and duties of such trustee or trustees, and the limitation of the liabilities of the trustee or trustees;

(10) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 348.570 and 348.625 to 348.695; and

(11) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds to which the holders may consent, and the manner in which the consent may be given.

[1987 c.842 §15; 2011 c.637 §202; 2013 c.747 §136; 2015 c.513 §19]



Section 348.690 - Liability of state for bonds.

(a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state.

(b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state other than the Oregon Student Assistance Fund established by ORS 348.570, any account or subaccount thereof or student loans, if any, owned or acquired by the Higher Education Coordinating Commission pursuant to the alternative student loan program.

(2) Each bond issued under ORS 348.570 and 348.625 to 348.695 shall recite in substance that the bond, including interest on the bond, is payable solely from the revenue pledged to the payment of the bond. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in ORS 348.570 and 348.625 to 348.695 is intended to impair the rights of holders of bonds to enforce covenants made for the security of the bonds as provided in ORS 348.685.

[1987 c.842 §16; 2011 c.637 §203; 2013 c.747 §137; 2015 c.513 §20]



Section 348.695 - Rights and remedies of bondholders and trustees.

(1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out duties and obligations under ORS 348.570 and 348.625 to 348.695 and covenants and agreements with bondholders;

(2) By action, require the state to account as if it were the trustee of an express trust;

(3) By action, enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

(4) Bring action upon the bonds; and

(5) Exercise any right or remedy conferred by ORS 348.570 and 348.625 to 348.695 without exhausting and without regard to any other right or remedy conferred by ORS 348.570 and 348.625 to 348.695 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy.

[1987 c.842 §17]



Section 348.696 - Education Stability Fund; investment; earnings; transfer of excess earnings.

(a) 75 percent to the Oregon Education Fund established by ORS 348.716; and

(b) 25 percent to the Higher Education Coordinating Commission for the Oregon Opportunity Grant program under ORS 348.260.

(2) If the Director of the Oregon Department of Administrative Services determines for any biennium that the amount to be transferred and appropriated continuously to the Oregon Education Fund under subsection (1)(a) of this section exceeds the amount needed to pay for public education and education lottery bond debt service in that biennium, the amount of the excess for that biennium shall be transferred and is appropriated continuously to the Higher Education Coordinating Commission for the Oregon Opportunity Grant program under ORS 348.260.

[1995 c.12 §2; 1997 c.524 §2; 1997 c.612 §11; 1999 c.44 §§26,27; 1999 c.704 §§17,18; 1999 c.1070 §§13,14; 2001 c.920 §12; 2001 c.922 §§27,28; 2002 s.s.3 c.6 §§2,3; 2005 c.22 §§246,247; 2005 c.748 §§19,20; 2009 c.805 §3; 2011 c.637 §204; 2011 c.699 §7; 2013 c.747 §138; 2015 c.840 §22]



Section 348.699



Section 348.701



Section 348.702 - Oregon Growth Account.

(2) The Oregon Department of Administrative Services may credit to the Oregon Growth Account from the first funds transferred in a fiscal year to the Education Stability Fund under Article XV, section 4, of the Oregon Constitution, an amount up to the amount the department estimates to be 10 percent of the funds required to be transferred to the Education Stability Fund for that fiscal year.

(3) If at the end of the fiscal year the amount credited to the Oregon Growth Account under subsection (2) of this section is less than or greater than 10 percent of the amount required to be transferred under Article XV, section 4, of the Oregon Constitution, to the Education Stability Fund, the amount credited to the Oregon Growth Account shall be adjusted in one of the following ways:

(a) The amount credited to the account in the following fiscal year may be adjusted;

(b) Any excess may be transferred from the Oregon Growth Account to the Education Stability Fund; or

(c) Any shortage may be transferred from the Education Stability Fund to the Oregon Growth Account from funds available for that purpose.

(4) Adjustments required by subsection (3) of this section shall be made without consideration of any interest or other earnings that have accrued during the fiscal year.

(5) The purpose of the Oregon Growth Account is to earn returns for the Education Stability Fund.

(6) The investment of funds in the Oregon Growth Account shall be governed by the Oregon Growth Board.

(7) The Oregon Business Development Department, on behalf of the Oregon Growth Board, may use moneys in the Oregon Growth Account to pay the administrative costs associated with the account and with administering those portions of ORS 284.881 to 284.890 that pertain to the account.

[1995 c.811 §§3,4; 1997 c.323 §2; 2001 c.922 §2; 2002 s.s.3 c.6 §4; 2003 c.14 §154; 2003 c.606 §6; 2005 c.835 §32; 2007 c.71 §96; 2007 c.172 §2; 2009 c.805 §§1,2; 2012 c.90 §§7a,33a; 2013 c.732 §10; 2015 c.818 §3]



Section 348.703



Section 348.704



Section 348.705



Section 348.706



Section 348.707



Section 348.710



Section 348.715



Section 348.716 - Oregon Education Fund; use; payment of education lottery bonds.

[1999 c.44 §8; 2001 c.536 §10; 2002 s.s.3 c.6 §§8,8a; 2009 c.805 §6]

Note: 348.716 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.725



Section 348.735



Section 348.745



Section 348.750 - Definitions; Open Educational Resources Grant Program.

(a) Reside in the public domain or that have been released under an intellectual property license that permits their free use and repurposing by others; and

(b) Conform to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and to any additional accessibility standards established by the Higher Education Coordinating Commission by rule.

(2) The Open Educational Resources Grant Program is established within the Higher Education Coordinating Commission and in collaboration with public universities listed in ORS 352.002 and community colleges. The purpose of the program is to encourage the use of low or no-cost open educational resources in Oregon’s post-secondary institutions of education.

(3) Subject to the availability of funds, the commission shall award grants on a competitive basis to public universities listed in ORS 352.002, community colleges or consortia of public universities and community colleges.

(4) In awarding grants under subsection (3) of this section, the commission shall give priority to applications that propose to:

(a) Adapt or otherwise make use of existing open educational resources;

(b) Leverage grants awarded under this section with matching private funds or other resources;

(c) Utilize students in the design or production of open educational resource materials;

(d) Involve coordinated activities between two or more public universities and community colleges;

(e) Focus on high-enrollment courses;

(f) Address a need not currently met by existing available resources; and

(g) Assist in convening faculty from public universities and community colleges to promote the use of open educational resources within post-secondary education.

[2015 c.727 §1]

Note: 348.750 to 348.757 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.753 - Use of open educational resources; open educational resource specialist; duties.

(1) Help identify available open educational resources;

(2) Assist public university and community college personnel in methods of:

(a) Properly attributing, combining, revising and redistributing open educational resources; and

(b) Creating openly licensed content and sharing one’s work; and

(3) Assist faculty members at public universities and community colleges as they seek to use open educational resources in their courses.

[2015 c.727 §2]

Note: See note under 348.750.



Section 348.755



Section 348.757 - Designation of courses whose materials consist of open or free textbooks or other low-cost course materials.

Note: See note under 348.750.

Note: Sections 5 and 6, chapter 727, Oregon Laws 2015, provide:

Sec. 5. (1) By June 30, 2017, the Higher Education Coordinating Commission, in coordination with public universities listed in ORS 352.002 and community colleges, shall identify open educational resources that can be adopted as the primary instructional material for at least 15 courses that are:

(a) High-enrollment;

(b) Within general education disciplines; and

(c) Capable of being transferred among community colleges and between community colleges and public universities listed in ORS 352.002.

(2) Open educational resources identified under subsection (1) of this section must have undergone a peer-review process and be made available to all post-secondary institutions of education operating in Oregon.

(3) As used in this section, "open educational resources" has the meaning given that term in section 1 of this 2015 Act [348.750]. [2015 c.727 §5]

Sec. 6. Section 5 of this 2015 Act is repealed on January 2, 2018.

[2015 c.727 §6]



Section 348.765



Section 348.785



Section 348.795



Section 348.805



Section 348.815



Section 348.825



Section 348.830



Section 348.835



Section 348.840



Section 348.841



Section 348.844



Section 348.845



Section 348.849



Section 348.853



Section 348.855



Section 348.856



Section 348.857



Section 348.860



Section 348.863



Section 348.865



Section 348.867



Section 348.869



Section 348.870



Section 348.873



Section 348.875



Section 348.885



Section 348.890



Section 348.900 - Needs assessment for health care occupations; evaluation of health care education programs.

(2) Based on the needs assessment, the Higher Education Coordinating Commission shall inform the community colleges, public universities listed in ORS 352.002, Oregon Health and Science University and health care industry employers of the identified statewide needs and invite the development of health care education programs that are responsive to those needs.

(3) When approving health care education programs, the commission, the governing board of a public university listed in ORS 352.002 and the Oregon Health and Science University Board of Directors shall use the statewide needs assessment to evaluate whether a program fulfills statewide needs. If the commission or the board determines there is a statewide need, the commission or the board shall facilitate the:

(a) Coordination of new health care education programs and existing health care education programs that are similar to the new health care education programs to address the statewide need; and

(b) Alignment of health care education programs relating to statewide access, student transferability between programs, course articulation and common student learning outcomes for health care education programs.

(4) In the development and approval of health care education programs, community colleges, public universities, Oregon Health and Science University, the commission, the governing board of a public university listed in ORS 352.002 and the Oregon Health and Science University Board of Directors shall consider issues related to statewide access, student transferability between programs, course articulation and common student learning outcomes for health care education programs. The community colleges, public universities, Oregon Health and Science University and commission shall continue to provide and improve upon an effective articulation and transfer framework for students in Oregon’s post-secondary sectors.

[2005 c.202 §1; 2011 c.637 §§206,206a; 2013 c.747 §140; 2013 c.768 §36; 2015 c.767 §218]

Note: 348.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.910 - Applied baccalaureate degrees.

(2) The Higher Education Coordinating Commission shall develop a plan for offering applied baccalaureate degree programs at community colleges and public universities listed in ORS 352.002. The commission shall consider the following types of programs for the purpose of offering some of these types and the possibility of combinations of these types:

(a) A career ladder program that requires a substantial number of upper level courses in the same technical area of study as the student’s applied associate degree;

(b) An inverse program that reverses the traditional curriculum sequence by adding general education courses in the student’s third and fourth years to the associate degree courses taken in the student’s first and second years;

(c) A management ladder program that combines associate degree requirements with applied management skills coursework; and

(d) A work experience program that combines general education and technical coursework with direct, supervised work experience in a relevant field.

(3) The plan must include the following elements:

(a) The method by which the applied baccalaureate degree programs will be created, including any necessary accreditation by the relevant accrediting agency;

(b) The criteria for approving the degree and course options offered by public universities listed in ORS 352.002 and community colleges;

(c) The articulation agreements between community colleges and public universities listed in ORS 352.002 necessary to ensure that the applied baccalaureate degree programs are as widely available as possible;

(d) The resources required to implement the applied baccalaureate degree program;

(e) The timeline necessary to implement the applied baccalaureate degree program; and

(f) A recommendation as to whether community colleges should be allowed to offer applied baccalaureate degrees.

[2009 c.779 §1; 2011 c.9 §36; 2011 c.637 §§207,207a]

Note: 348.910 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 348.950 - Education Commission of the States; members; dues.

(2) The persons appointed to represent the state in activities of the commission shall be appointed as follows:

(a) Three by the Governor, to serve at the pleasure of the Governor.

(b) Two by the President of the Senate, who shall be members of the Senate, to serve at the pleasure of the President of the Senate and until the convening of the odd-numbered year regular session of the Legislative Assembly next following the appointment. Members appointed under this paragraph are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(c) Two by the Speaker of the House of Representatives, who shall be members of the House of Representatives, to serve at the pleasure of the Speaker of the House and until the convening of the odd-numbered year regular session of the Legislative Assembly next following the appointment. Members appointed under this paragraph are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

[Formerly 189.110; 1987 c.879 §13; 2011 c.545 §15]



Section 348.990



Section 348.992 - Criminal penalty.

[1997 c.652 §15; 1999 c.59 §97]






Chapter 350 - Statewide Coordination of Higher Education

Section 350.001 - Legislative findings.

(1) For its survival and political well-being, Oregon needs wise and effective leadership and an informed citizenry.

(2) For its survival and economic well-being, Oregon needs able and imaginative men and women for the direction and operation of all its institutions, for the production of goods and services and for the management of its fiscal affairs. Oregon also needs alert and informed consumers.

(3) For its cultural advancement, Oregon needs creative talent as well as appreciative and discriminating readers, viewers and listeners. Oregon also needs people who understand the diverse patterns of behavior, communication and belief that make up the common cultures of the various communities in which we all must function.

(4) For its survival, Oregon needs citizens who understand the interdependence of human beings and our shared dependence on the resources provided by our natural environment.

(5) Oregon needs people who, in the roles of parents and teachers and in other capacities, are able to transmit the state’s and the nation’s ideals and heritage to future generations.

(6) For their personal well-being, individual Oregonians need to cultivate an advanced literacy essential to leading productive and rewarding lives. This includes the capacity to think logically and critically; to internalize and exemplify humane values; to write, speak and figure clearly and accurately; to understand, in some depth, a variety of psychological, historical, cultural, aesthetic and scientific concepts and theories; and to master a range of occupational, professional, avocational, social and personal skills.

[Formerly 351.001]



Section 350.005 - Additional findings.

(1) Oregonians need access to educational opportunities beyond high school and throughout life.

(2) To meet the societal and individual needs described under ORS 350.001, Oregonians have created and should sustain diverse institutions of higher education, both independent and state-assisted.

(3) These institutions have developed the intellectual capacity of Oregonians and have prepared thousands of them for productive and fulfilling careers.

(4) These institutions should provide educational access to all segments of Oregon’s diverse population.

(5) These institutions provide research that generates knowledge value essential for Oregon’s economic growth.

(6) These institutions engage the professional expertise of their faculties to solve social problems.

(7) These institutions provide important cultural activities and services that add to Oregon’s quality of life.

[Formerly 351.003]



Section 350.009 - Fundamental goals of public higher education.

(1) Creating an educated citizenry to support responsible roles in a democratic society and provide a globally competitive workforce to drive this state’s economy, while ensuring access for all qualified Oregonians to a high-quality post-secondary education;

(2) Ensuring a high-quality learning environment that allows students to succeed;

(3) Creating original knowledge and advancing innovation; and

(4) Contributing positively to the economic, civic and cultural life of communities in all regions of Oregon.

[Formerly 351.006]



Section 350.014 - Mission of education beyond high school.

(a) Ensure that at least 40 percent of adult Oregonians have earned a bachelor’s degree or higher;

(b) Ensure that at least 40 percent of adult Oregonians have earned an associate’s degree or a post-secondary credential as their highest level of educational attainment; and

(c) Ensure that the remaining 20 percent or less of all adult Oregonians have earned a high school diploma, an extended or modified high school diploma or the equivalent of a high school diploma as their highest level of educational attainment.

(2) The earning of a post-secondary credential described in subsection (1)(b) of this section may be satisfied by adult Oregonians who have completed apprenticeship programs registered with the State Apprenticeship and Training Council.

[Formerly 351.009]



Section 350.050 - Higher Education Coordinating Commission; members; confirmation.

(2) The Governor shall appoint:

(a) One member from each of the five congressional districts in this state; and

(b) Four members of the general public.

(3) The Governor shall also appoint five nonvoting members to the commission. The Governor shall elicit recommendations for appointments made under this subsection from official student, faculty and nonfaculty staff organizations at community colleges and public universities listed in ORS 352.002. The five nonvoting members of the commission shall consist of:

(a) One student at a public university listed in ORS 352.002;

(b) One faculty member at a public university listed in ORS 352.002;

(c) One student at a community college in this state;

(d) One faculty member at a community college in this state; and

(e) One nonfaculty member of the staff from either a public university listed in ORS 352.002 or a community college.

(4) The term of office of each voting member is four years and the term of office for each nonvoting member is two years. A member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(5) The Governor may at any time, for cause, remove any member of the board that the Governor has appointed, after notice and public hearing, but not more than three members shall be removed within a period of four years, unless it is for corrupt conduct in office.

(6) The appointment of voting members of the commission is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(7) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [Formerly 351.715]

Note: Section 6, chapter 747, Oregon Laws 2013, provides:

Sec. 6. Notwithstanding the term of office specified by ORS 351.715 [renumbered 350.050], of the voting members first appointed by the Governor after the effective date of this 2013 Act [August 14, 2013] to the Higher Education Coordinating Commission:

(1) Three shall serve for a term ending June 30, 2015.

(2) Three shall serve for a term ending June 30, 2016.

(3) Three shall serve for a term ending June 30, 2017. [2013 c.747 §6]

Note: Section 2, chapter 637, Oregon Laws 2011, provides:

Sec. 2. Notwithstanding the term of office specified by ORS 351.715 [renumbered 350.050], of the members first appointed to the Higher Education Coordinating Commission:

(1) Five, including the two student members, appointed for a term originally ending June 30, 2014, shall serve for a term ending on the date on which succeeding members are appointed pursuant to section 6 (1) of this 2013 Act [section 6 (1), chapter 747, Oregon Laws 2013].

(2) Five appointed for a term originally ending June 30, 2015, shall serve for a term ending on the date on which succeeding members are appointed pursuant to section 6 (2) of this 2013 Act.

(3) Five appointed for a term originally ending June 30, 2016, shall serve for a term ending on the date on which succeeding members are appointed pursuant to section 6 (3) of this 2013 Act.

[2011 c.637 §2; 2013 c.747 §5]



Section 350.055 - Qualifications of members.

[Formerly 351.718]



Section 350.060 - Officers; quorum; official action; meetings.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) Official action by the commission requires the approval of a majority of the members of the commission.

(4) The commission shall meet at least once every three months at a place, day and hour determined by the chairperson. The commission may also meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

[Formerly 351.722]



Section 350.065 - Executive director; subordinate officers and employees.

(2) The appointment of the executive director must be by written order, filed with the Secretary of State.

(3) Subject to any applicable provisions of ORS chapter 240, the executive director shall appoint all subordinate officers and employees of the commission, prescribe their duties and fix their compensation.

(4) The executive director shall coordinate with the Chief Education Officer as provided by section 2, chapter 519, Oregon Laws 2011.

[Formerly 351.725]

Note: The amendments to 350.065 (formerly 351.725) by section 60, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The Higher Education Coordinating Commission shall appoint an executive director to serve at the pleasure of the commission.

(2) The appointment of the executive director must be by written order, filed with the Secretary of State.

(3) Subject to any applicable provisions of ORS chapter 240, the executive director shall appoint all subordinate officers and employees of the commission, prescribe their duties and fix their compensation.



Section 350.070 - Advisory and technical committees.

(2) Members of the committees are not entitled to compensation, but at the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amount provided in ORS 292.495.

[Formerly 351.732]



Section 350.075 - Powers, duties and functions; rules.

(2) The Higher Education Coordinating Commission shall be guided by the legislative findings in ORS 341.009, 350.001 and 350.005 and the goals and mission of post-secondary education set forth in ORS 350.009 and 350.014.

(3) The Higher Education Coordinating Commission shall:

(a) Develop state goals for the state post-secondary education system, including community colleges and public universities listed in ORS 352.002, and for student access programs.

(b) Determine strategic investments in the state’s community colleges, public universities and student access programs necessary to achieve state post-secondary education goals.

(c) Coordinate the post-secondary elements of data collection and structure, with the advice and recommendation of the state’s independent institutions, community colleges and public universities, as appropriate, in order to construct a state longitudinal data system.

(d) Adopt a strategic plan for achieving state post-secondary education goals, taking into consideration the contributions of this state’s independent institutions, philanthropic organizations and other organizations dedicated to helping Oregonians reach state goals. State post-secondary education goals as described in this section should include, but need not be limited to:

(A) Increasing the educational attainment of the population;

(B) Increasing this state’s global economic competitiveness and the quality of life of its residents;

(C) Ensuring affordable access for qualified Oregon students at each college or public university;

(D) Removing barriers to on-time completion; and

(E) Tracking progress toward meeting the state’s post-secondary education goals established in the strategic plan described in this paragraph.

(e)(A) Each biennium, after receiving funding requests from the state’s community colleges and public universities as authorized by law, recommend to the Governor a consolidated higher education budget request aligned with the strategic plan described in paragraph (d) of this subsection, including appropriations for:

(i) Student access programs;

(ii) Public universities listed in ORS 352.002, including but not limited to education and general operations, statewide public services and state-funded debt service;

(iii) Community colleges, including but not limited to education and general operations and state-funded debt service;

(iv) New facilities or programs;

(v) Capital improvements and deferred maintenance; and

(vi) Special initiatives and investments.

(B) In the development of the consolidated higher education budget request:

(i) Determine the costs necessary to provide quality post-secondary education;

(ii) Solicit input from educators, education policy experts, appropriate legislative committees, students and other persons interested in the development of the funding model; and

(iii) Solicit public input regarding educational priorities.

(f) Adopt rules governing the distribution of appropriations from the Legislative Assembly to community colleges, public universities listed in ORS 352.002 and student access programs. These rules must be based on allocation formulas developed in consultation with the state’s community colleges and public universities, as appropriate.

(g) Approve or disapprove any significant change to the academic program of a community college or a public university listed in ORS 352.002. In reaching a decision under this paragraph, the commission shall consider the recommendation from the community college or public university seeking to make the change to an academic program that is issued pursuant to the obligation of the governing board of a community college or public university to review and approve academic programs. The commission shall ensure that approved programs:

(A) Are consistent with the mission statement of the community college or public university;

(B) Do not unnecessarily duplicate academic programs offered by Oregon’s other community colleges or public universities;

(C) Are not located in a geographic area that will cause undue hardship to Oregon’s other community colleges or public universities; and

(D) Are allocated among Oregon’s community colleges and public universities to maximize the achievement of statewide needs and requirements.

(h) For public universities listed in ORS 352.002:

(A) Approve the mission statement adopted by a governing board of a public university.

(B) Review and determine whether a proposed annual increase of resident undergraduate enrollment fees of greater than five percent is appropriate.

(C) Advise the Governor and the Legislative Assembly on issues of university governance.

(D) Approve and authorize degrees.

(E) Perform the evaluation and certification required by ORS 350.095.

(i) Authorize degrees to be offered by independent post-secondary institutions in this state under ORS 348.594 to 348.615.

(j) Oversee the licensing of career schools under ORS 345.010 to 345.450.

(k) Have the authority to enter into and administer interstate agreements regarding the provision of post-secondary distance education. The participation by an educational institution that is not based in this state in distance learning courses or programs that are part of an interstate agreement entered into and administered under this paragraph does not constitute operating in this state for purposes of ORS 348.594 to 348.615. The commission, by rule, may impose a fee on any educational institution that seeks to operate under or participate in such interstate agreements. The fee amount shall be established to recover designated expenses incurred by the commission in participating in such agreements.

(L) Coordinate and collaborate with the Chief Education Office as provided by section 1, chapter 519, Oregon Laws 2011.

(4)(a) The Higher Education Coordinating Commission shall implement a process to resolve student complaints against any school operating in this state. As part of the process implemented under this subsection, the commission may:

(A) Receive student complaints from students regarding a school;

(B) Specify the type of information that must be included in a student complaint;

(C) Investigate any student complaint filed against a school;

(D) Establish a process to review and resolve student complaints against a school, including but not limited to reviewing school records, holding administrative hearings and issuing final orders;

(E) Assess a fee to cover the costs of any proceeding brought under this subsection, including but not limited to the costs of an investigation or administrative hearing;

(F) Require a school to make full or partial restitution to a student or to cease an act or practice that is challenged in a student complaint;

(G) Adopt rules to implement the provisions of this subsection; and

(H) Enter into agreements to implement the provisions of this subsection.

(b) Any hearing held under this subsection is subject to the provisions of ORS chapter 183.

(c) As used in this subsection:

(A) "School" means a school that meets the requirements of ORS 348.597 (2)(d); and

(B) "Student" means a person who is enrolled or accepted for enrollment at a school for the purpose of obtaining a degree, certificate or other recognized educational credential offered by that school.

(5) In addition to the duties described in subsections (2) to (4) of this section, the Higher Education Coordinating Commission shall advise the Legislative Assembly, the Governor, community colleges, public universities and other state boards and commissions on policies in order to:

(a) Ensure or improve access to higher education by diverse and underserved populations.

(b) Encourage student success and completion initiatives.

(c) Improve the coordination of the provision of educational services, including:

(A) Transfers and coenrollment throughout the higher education system;

(B) Accelerated college credit programs for high school students;

(C) Applied baccalaureate and other transfer degrees;

(D) Programs and grants that span multiple institutions; and

(E) Reciprocity agreements with other states.

(d) In coordination with the State Board of Education, enhance the use and quality of dual credit, career and technical pathways and efforts to create a culture of college attendance in this state.

(e) In coordination with the State Workforce Investment Board, local workforce investment boards, the Oregon Health and Science University and independent institutions, ensure that the state’s colleges and universities offer programs in high-demand occupations that meet Oregon’s workforce needs.

(f) Improve economies of scale by encouraging and facilitating the use of the shared services among post-secondary institutions in this state.

(6) The Higher Education Coordinating Commission, in a manner consistent with ORS chapter 183, may adopt administrative rules.

(7) With the exception of the rulemaking authority granted in subsection (6) of this section, the Higher Education Coordinating Commission may delegate any of its powers, duties or functions to a committee of the commission or to the executive director of the commission.

(8) The Higher Education Coordinating Commission may establish technical or advisory committees to assist the commission in exercising its powers, duties and functions.

(9) The Higher Education Coordinating Commission may exercise only powers, duties and functions expressly granted by the Legislative Assembly. Except as otherwise expressly provided by law, all other authorities reside at the institutional level with the respective boards of the post-secondary institutions.

[Formerly 351.735]

Note: The amendments to 350.075 (formerly 351.735) by section 61, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) As used in this section, "student access programs" means scholarship, loan, grant and access programs described in ORS chapter 348.

(2) The Higher Education Coordinating Commission shall be guided by the legislative findings in ORS 341.009, 350.001 and 350.005 and the goals and mission of post-secondary education set forth in ORS 350.009 and 350.014.

(3) The Higher Education Coordinating Commission shall:

(a) Develop state goals for the state post-secondary education system, including community colleges and public universities listed in ORS 352.002, and for student access programs.

(b) Determine strategic investments in the state’s community colleges, public universities and student access programs necessary to achieve state post-secondary education goals.

(c) Coordinate the post-secondary elements of data collection and structure, with the advice and recommendation of the state’s independent institutions, community colleges and public universities, as appropriate, in order to construct a state longitudinal data system.

(d) Adopt a strategic plan for achieving state post-secondary education goals, taking into consideration the contributions of this state’s independent institutions, philanthropic organizations and other organizations dedicated to helping Oregonians reach state goals. State post-secondary education goals as described in this section should include, but need not be limited to:

(A) Increasing the educational attainment of the population;

(B) Increasing this state’s global economic competitiveness and the quality of life of its residents;

(C) Ensuring affordable access for qualified Oregon students at each college or public university;

(D) Removing barriers to on-time completion; and

(E) Tracking progress toward meeting the state’s post-secondary education goals established in the strategic plan described in this paragraph.

(e)(A) Each biennium, after receiving funding requests from the state’s community colleges and public universities as authorized by law, recommend to the Governor a consolidated higher education budget request aligned with the strategic plan described in paragraph (d) of this subsection, including appropriations for:

(i) Student access programs;

(ii) Public universities listed in ORS 352.002, including but not limited to education and general operations, statewide public services and state-funded debt service;

(iii) Community colleges, including but not limited to education and general operations and state-funded debt service;

(iv) New facilities or programs;

(v) Capital improvements and deferred maintenance; and

(vi) Special initiatives and investments.

(B) In the development of the consolidated higher education budget request:

(i) Determine the costs necessary to provide quality post-secondary education;

(ii) Solicit input from educators, education policy experts, appropriate legislative committees, students and other persons interested in the development of the funding model; and

(iii) Solicit public input regarding educational priorities.

(f) Adopt rules governing the distribution of appropriations from the Legislative Assembly to community colleges, public universities listed in ORS 352.002 and student access programs. These rules must be based on allocation formulas developed in consultation with the state’s community colleges and public universities, as appropriate.

(g) Approve or disapprove any significant change to the academic program of a community college or a public university listed in ORS 352.002. In reaching a decision under this paragraph, the commission shall consider the recommendation from the community college or public university seeking to make the change to an academic program that is issued pursuant to the obligation of the governing board of a community college or public university to review and approve academic programs. The commission shall ensure that approved programs:

(A) Are consistent with the mission statement of the community college or public university;

(B) Do not unnecessarily duplicate academic programs offered by Oregon’s other community colleges or public universities;

(C) Are not located in a geographic area that will cause undue hardship to Oregon’s other community colleges or public universities; and

(D) Are allocated among Oregon’s community colleges and public universities to maximize the achievement of statewide needs and requirements.

(h) For public universities listed in ORS 352.002:

(A) Approve the mission statement adopted by a governing board of a public university.

(B) Review and determine whether a proposed annual increase of resident undergraduate enrollment fees of greater than five percent is appropriate.

(C) Advise the Governor and the Legislative Assembly on issues of university governance.

(D) Approve and authorize degrees.

(E) Perform the evaluation and certification required by ORS 350.095.

(i) Authorize degrees to be offered by independent post-secondary institutions in this state under ORS 348.594 to 348.615.

(j) Oversee the licensing of career schools under ORS 345.010 to 345.450.

(k) Have the authority to enter into and administer interstate agreements regarding the provision of post-secondary distance education. The participation by an educational institution that is not based in this state in distance learning courses or programs that are part of an interstate agreement entered into and administered under this paragraph does not constitute operating in this state for purposes of ORS 348.594 to 348.615. The commission, by rule, may impose a fee on any educational institution that seeks to operate under or participate in such interstate agreements. The fee amount shall be established to recover designated expenses incurred by the commission in participating in such agreements.

(4)(a) The Higher Education Coordinating Commission shall implement a process to resolve student complaints against any school operating in this state. As part of the process implemented under this subsection, the commission may:

(A) Receive student complaints from students regarding a school;

(B) Specify the type of information that must be included in a student complaint;

(C) Investigate any student complaint filed against a school;

(D) Establish a process to review and resolve student complaints against a school, including but not limited to reviewing school records, holding administrative hearings and issuing final orders;

(E) Assess a fee to cover the costs of any proceeding brought under this subsection, including but not limited to the costs of an investigation or administrative hearing;

(F) Require a school to make full or partial restitution to a student or to cease an act or practice that is challenged in a student complaint;

(G) Adopt rules to implement the provisions of this subsection; and

(H) Enter into agreements to implement the provisions of this subsection.

(b) Any hearing held under this subsection is subject to the provisions of ORS chapter 183.

(c) As used in this subsection:

(A) "School" means a school that meets the requirements of ORS 348.597 (2)(d); and

(B) "Student" means a person who is enrolled or accepted for enrollment at a school for the purpose of obtaining a degree, certificate or other recognized educational credential offered by that school.

(5) In addition to the duties described in subsections (2) to (4) of this section, the Higher Education Coordinating Commission shall advise the Legislative Assembly, the Governor, community colleges, public universities and other state boards and commissions on policies in order to:

(a) Ensure or improve access to higher education by diverse and underserved populations.

(b) Encourage student success and completion initiatives.

(c) Improve the coordination of the provision of educational services, including:

(A) Transfers and coenrollment throughout the higher education system;

(B) Accelerated college credit programs for high school students;

(C) Applied baccalaureate and other transfer degrees;

(D) Programs and grants that span multiple institutions; and

(E) Reciprocity agreements with other states.

(d) In coordination with the State Board of Education, enhance the use and quality of dual credit, career and technical pathways and efforts to create a culture of college attendance in this state.

(e) In coordination with the State Workforce Investment Board, local workforce investment boards, the Oregon Health and Science University and independent institutions, ensure that the state’s colleges and universities offer programs in high-demand occupations that meet Oregon’s workforce needs.

(f) Improve economies of scale by encouraging and facilitating the use of the shared services among post-secondary institutions in this state.

(6) The Higher Education Coordinating Commission, in a manner consistent with ORS chapter 183, may adopt administrative rules.

(7) With the exception of the rulemaking authority granted in subsection (6) of this section, the Higher Education Coordinating Commission may delegate any of its powers, duties or functions to a committee of the commission or to the executive director of the commission.

(8) The Higher Education Coordinating Commission may establish technical or advisory committees to assist the commission in exercising its powers, duties and functions.

(9) The Higher Education Coordinating Commission may exercise only powers, duties and functions expressly granted by the Legislative Assembly. Except as otherwise expressly provided by law, all other authorities reside at the institutional level with the respective boards of the post-secondary institutions.



Section 350.080 - Ability of Higher Education Coordinating Commission to accept and deposit moneys or property and to apply for federal funds.

(1) Consistent with the laws of this state, accept money or property not otherwise provided for under subsection (2) of this section that is donated for the use or benefit of community colleges and use such money or property for the purpose for which it was donated. Until it is used, the commission shall deposit any moneys received under this subsection in a special fund with the State Treasurer as provided in ORS 293.265 to 293.275.

(2) Apply for federal funds and accept and enter into any contracts or agreements on behalf of this state for the receipt of such funds from the federal government or its agencies for:

(a) Educational purposes;

(b) Career and technical education programs at community colleges;

(c) Adult education programs;

(d) Workforce training programs; and

(e) Any grants available to this state or its political subdivisions for general federal aid for community colleges and their auxiliary services, improvement of teacher preparation, teacher salaries, construction of school buildings, administration of the commission and any other educational activities under the jurisdiction of the commission.

[Formerly 351.745]



Section 350.085 - Mission statements and academic programs of public universities.

(1) Review all mission statements of the public universities listed in ORS 352.002; and

(2) Approve all significant changes to academic programs offered at the public universities, and shall ensure that the changes:

(a) Are consistent with the mission statement of the respective public university;

(b) Do not unnecessarily duplicate academic programs offered by other public universities;

(c) Are not located in a geographic area that will cause undue hardship to Oregon’s other public universities; and

(d) Are allocated among the public universities to maximize the achievement of statewide needs and requirements. [Formerly 351.047]

Note: Section 1, chapter 801, Oregon Laws 2015, provides:

Sec. 1. (1)(a) The Higher Education Coordinating Commission shall solicit applications from public universities listed in ORS 352.002 to participate in a pilot program described in subsection (2) of this section.

(b) From the public universities that submit an application under paragraph (a) of this subsection, the commission shall select one public university with less than 10,000 enrolled undergraduate students and one public university with 10,000 or more enrolled undergraduate students to participate in a pilot program described in subsection (2) of this section.

(c) The commission shall select which public universities will participate in a pilot program based on the commission’s analysis of the following factors for each public university that submits an application under paragraph (a) of this subsection:

(A) The cost-effectiveness of the proposal based on the proposed number of students expected to be served; and

(B) The degree to which each university has demonstrated:

(i) A commitment to providing career services as part of its student advising processes;

(ii) The infrastructure necessary to effectively and efficiently fulfill the goals of the pilot program as set forth in subsection (2) of this section; and

(iii) The ability to use the pilot program to assist students from traditionally underserved populations.

(d) The commission shall select the two public universities that will participate in a pilot program by January 1, 2016.

(2) Each university selected by the commission under subsection (1) of this section shall use moneys appropriated under section 2 of this 2015 Act to hire additional staff comprising one full-time equivalent. The staff hired under this subsection shall design and develop a pilot program for the university that:

(a) Coordinates the opportunities for student career advising and mentorship available through the university’s:

(A) Academic advising center;

(B) Career services center; and

(C) Alumni network or alumni foundations; and

(b) Establishes a method for students who participate in the pilot program to engage in these opportunities for career advising and mentorship.

(3) Each pilot program developed under subsection (2) of this section must be approved by the governing board of the university before it is implemented.

(4) The commission and the public universities selected by the commission under subsection (1) of this section shall jointly:

(a) Present a final program framework and implementation plan for the pilot programs in the manner provided by ORS 192.245 to the committees relating to higher education during the 2016 regular session of the Legislative Assembly; and

(b) Present a progress report on the results of the pilot programs in the manner provided by ORS 192.245 to the committees relating to higher education during the 2017 regular session of the Legislative Assembly. [2015 c.801 §1]

Note: Sections 1 and 2, chapter 743, Oregon Laws 2015, provide:

Sec. 1. The Higher Education Coordinating Commission shall work with public universities listed in ORS 352.002 to develop effective solutions to address the problem of students who:

(1) Enroll in a public university listed in ORS 352.002;

(2) Successfully complete two or more years of coursework at the university; and

(3) Leave the university without graduating and without any official recognition of their academic accomplishments. [2015 c.743 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on July 1, 2020. [2015 c.743 §2]

Note: Sections 1 and 2, chapter 741, Oregon Laws 2015, provide:

Sec. 1. (1) The Higher Education Coordinating Commission shall convene a work group to analyze and develop recommendations to address disparities in higher education within traditionally marginalized, underserved or underrepresented communities.

(2) The work group established under subsection (1) of this section shall be composed of students, faculty, staff and administrators at public universities listed in ORS 352.002 and community colleges. The commission shall provide any staffing resources necessary for the work group to complete its analysis and recommendations.

(3) The focus of the work group is on addressing through continuing education the disparities that currently exist in higher education for the following groups and subgroups:

(a) People of color;

(b) People with disabilities;

(c) Individuals who are lesbian, gay, bisexual or transgender;

(d) Nontraditional students;

(e) First-generation college students;

(f) Students who formerly served in the Armed Forces of the United States; and

(g) People whose first language is not English.

(4) The commission shall submit a report in the manner provided by ORS 192.245 detailing the analysis and recommendations required under this section to the interim legislative committees on higher education no later than June 30, 2016. [2015 c.741 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on December 31, 2017. [2015 c.741 §2]

Note: Sections 2 and 3, chapter 132, Oregon Laws 2015, provide:

Sec. 2. The Higher Education Coordinating Commission shall:

(1) Convene a work group that includes representatives of students, community colleges and public universities listed in ORS 352.002 for the purposes of:

(a) Assessing the information that is available to students to determine admission standards and identify the number of credits and the types of courses that fulfill baccalaureate degree requirements;

(b) Determining the feasibility and cost to implement a transfer credit evaluation system that has data from all community colleges and public universities in this state and that may be used by students to determine which credits will transfer among the community colleges and public universities in this state; and

(c) Determining how to implement best practices for providing students with the information described in paragraph (a) of this subsection and making students aware of the information available as described in paragraph (b) of this subsection.

(2) Develop and initiate a research plan to analyze:

(a) Which credits for an associate transfer degree are not applicable toward a baccalaureate degree;

(b) Whether credits for an associate transfer degree that are not applicable toward a baccalaureate degree are considered to be elective credits; and

(c) Why some credits for an associate transfer degree are not applicable toward a baccalaureate degree.

(3) Submit a report no later than July 1, 2016, to the interim legislative committees on education that summarizes the results of the work group and the research plan and that may make recommendations for legislation. [2015 c.132 §2]

Sec. 3. Section 2 of this 2015 Act is repealed on July 1, 2016. [2015 c.132 §3]

Note: Sections 1 to 4, chapter 214, Oregon Laws 2015, provide:

Sec. 1. Sections 2 and 3 of this 2015 Act shall be known as the Affordable Baccalaureate Degree Act. [2015 c.214 §1]

Sec. 2. (1) Public universities listed in ORS 352.002 shall work toward developing and providing four-year baccalaureate degrees, or pathways to baccalaureate degrees, that are affordable and offered at a fixed cost that is significantly less than the cost of a traditional baccalaureate degree at the universities.

(2) Community colleges shall assist public universities listed in ORS 352.002 in developing the fixed-cost baccalaureate degrees described in subsection (1) of this section by developing streamlined transfer and dual enrollment programs that have the potential to reduce the cost of higher education in this state.

(3) Affordable four-year baccalaureate degree programs developed under this section must meet the same educational and accreditation standards as other baccalaureate degree programs offered by the universities and must be capable of being approved by the governing boards of the public universities and by the Higher Education Coordinating Commission under ORS 351.047. [2015 c.214 §2]

Sec. 3. (1) The Higher Education Coordinating Commission shall conduct a detailed analysis of the options available to provide, and the feasibility of public universities listed in ORS 352.002 offering, affordable baccalaureate degrees as described in section 2 of this 2015 Act.

(2) In addition to any other factors considered relevant by the commission, the analysis required under subsection (1) of this section must include an examination of:

(a) The potential use of college credits earned by students while in high school;

(b) The transfer of community college credits;

(c) The potential use of courses offered through the Internet, including massive open online courses (MOOCs);

(d) The potential use of state funds or other incentives that may ensure that affordable baccalaureate degrees are available; and

(e) The ways in which Oregon’s post-secondary education institutions use accelerated college credits, community college transfer credits and courses offered through the Internet, including MOOCs, to reduce tuition costs, and the effectiveness of these practices.

(3) The commission shall submit a report in the manner provided by ORS 192.245 describing the analysis conducted as required under this section, and the commission’s findings, to the legislative committees on higher education during the 2016 regular session of the Legislative Assembly. [2015 c.214 §3]

Sec. 4. Sections 1, 2 and 3 of this 2015 Act are repealed on July 1, 2016.

[2015 c.214 §4]



Section 350.090 - Biennial funding request.

(b) On or before May 1 of each even-numbered year, the office designated under paragraph (a) of this subsection shall consolidate the funding requests from public universities listed in ORS 352.002 and submit the consolidated funding requests to the Higher Education Coordinating Commission.

(2) On or before September 1 of each even-numbered year, the Higher Education Coordinating Commission shall submit a funding request to the Governor on behalf of all the public universities listed in ORS 352.002.

(3) The Governor’s biennial budget submitted to the Legislative Assembly may include the Higher Education Coordinating Commission’s funding request for public universities listed in ORS 352.002. Any funding request approved by the Legislative Assembly must specify that the moneys be appropriated to the Higher Education Coordinating Commission for allocation to the public universities listed in ORS 352.002.

[Formerly 351.052]



Section 350.095 - Budgetary items in funding request; allocation of funds; certification of revenue sufficiency.

(a) Request, as part of the funding request under ORS 350.090, appropriations for budgetary items, including but not limited to education and general operations, statewide public services, state funded debt service, capital improvements, deferred maintenance, special initiatives and investments; and

(b) Allocate moneys, from funds appropriated to the commission and other available moneys, to public universities listed in ORS 352.002.

(2) The commission shall certify to the Legislative Assembly, in any funding request pursuant to subsection (1)(a) of this section for state bonds under Article XI-F(1) of the Oregon Constitution for the benefit of a public university listed in ORS 352.002, its evaluation of the revenue sufficiency, as defined in ORS 286A.830, of the public university that will receive the proceeds of any Article XI-F(1) bonds approved by the Legislative Assembly.

[Formerly 351.054]



Section 350.100 - Implementation of diverse educator recruitment plans.

(2) The commission and the office shall report biennially to the Legislative Assembly on the implementation and results of the plans. The report may include recommendations on ways in which the Legislative Assembly can assist in increasing the number of diverse educators.

[Formerly 351.077]

Note: The amendments to 350.100 (formerly 351.077) by section 75a, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
(1) The Higher Education Coordinating Commission shall ensure the implementation of the plans developed under ORS 342.447 for recruitment of diverse educators.

(2) The commission shall report biennially to the Legislative Assembly on the implementation and results of the plans. The report may include recommendations on ways in which the Legislative Assembly can assist in increasing the number of diverse educators.



Section 350.105 - Report on capital construction projects.

[Formerly 351.165]



Section 350.110 - Coordination between Higher Education Coordinating Commission, public universities, community college districts and independent for-profit and not-for-profit institutions of higher education; common goals; advisory committee; annual reporting.

(a) Increase the number of students who receive academic credit for prior learning and the number of students who receive academic credit for prior learning that counts toward their major or toward earning their degree, certificate or credential, while ensuring that credit is awarded only for high quality course-level competencies;

(b) Increase the number and type of academic credits accepted for prior learning in institutions of higher education, while ensuring that credit is awarded only for high quality course-level competencies;

(c) Develop transparent policies and practices in awarding academic credit for prior learning to be adopted by the governing boards of public universities, community colleges and independent institutions of higher education;

(d) Improve prior learning assessment practices across all institutions of higher education;

(e) Create tools to develop faculty and staff knowledge and expertise in awarding academic credit for prior learning and to share exemplary policies and practices among institutions of higher education;

(f) Develop articulation agreements when patterns of academic credit for prior learning are identified for particular programs and pathways; and

(g) Develop outcome measures to track progress on the goals outlined in this section.

(2) The Higher Education Coordinating Commission shall appoint an advisory committee to coordinate implementation of the goals in subsection (1) of this section. The committee shall include:

(a) A member representing public universities in this state.

(b) A member representing community colleges in this state.

(c) A member representing independent not-for-profit institutions of higher education located in this state.

(d) A member representing for-profit institutions of higher education offering degree programs to students in this state.

(e) A member representing the business community.

(f) A member representing the labor community.

(g) A member who is a student at a two-year or four-year institution of higher education located in this state.

(h) Other members appointed by the Higher Education Coordinating Commission based upon a demonstrated interest in and knowledge of prior learning programs.

(3) The Higher Education Coordinating Commission shall submit an annual report to the Legislative Assembly no later than December 31 of each calendar year, in the manner prescribed by ORS 192.245, reporting on progress toward meeting the goals set forth in subsection (1) of this section.

(4) For the purposes of this section, "prior learning" means the knowledge and skills gained through work and life experience, through military training and experience and through formal and informal education and training from institutions of higher education in the United States and in other nations.

[Formerly 351.751]



Section 350.115 - Regional services institutes; general program; location.

(2) In carrying out its duties under subsection (1) of this section, the commission shall consult with the Oregon Business Development Department and shall rely on the department for technical advice and, as necessary, technical services. The commission shall also consult with community colleges, the Oregon State University Extension Service, economic development districts and special districts providing community and economic development services in the region in order to prepare curriculum and programs with particular emphasis on streamlining existing programs, avoiding duplication and overlap of programs, better utilizing students and resources and identifying needs in the region that are currently unaddressed.

(3) In preparing programs for establishing regional services institutes, the commission shall give priority to establishing institutes at Eastern Oregon University and Southern Oregon University.

[Formerly 352.390]



Section 350.120 - Program purpose and function.

(1) Developing specific resources on the campus where the institute is to be located to assist with orderly and balanced economic and community services and for the development and implementation of training and assistance programs;

(2) Providing technical and research assistance on request to political subdivisions, special districts, businesses located in the region and businesses which might prospectively locate in the region;

(3) Locating markets for local manufacturers and processors and aiding local merchants in locating and contacting markets;

(4) Investigating and studying conditions affecting local business, industry and commerce and collecting and disseminating information, and engaging in technical studies, scientific investigations, and statistical research and educational activities necessary or useful for the promoting and developing local business and industry upon request of local business and industry for such aid;

(5) Assembling and coordinating information relative to the status, scope, cost and employment possibilities and the availability of materials, equipment and labor in connection with public works projects, state, county and municipal; recommending limitations on public works; gathering current progress information with respect to public works being conducted in the local area and report such information to the Oregon Business Development Commission where such sources in the region do not presently exist;

(6) Gathering, compiling and making available statistical information relating to business, trade, commerce, industry, transportation, communication, natural resources and other related subjects in the region, with reliance on other agencies of the state and the region, whether public or private, for statistical data and results obtained by them;

(7) Publishing, disseminating and distributing information and statistics acquired by the institute;

(8) Aiding the communities in the region in getting businesses to locate therein by disseminating information as to natural resources, desirable locations and other advantages of the community upon request of the community for such aid;

(9) Cooperating with municipal, county, regional and other planning agencies and planning groups within the state for the purpose of promoting coordination between the state and localities as to plans and development in order to maintain a high level of gainful employment in private profitable production and achieve commensurate advancement in social and cultural welfare; and

(10) Aiding in coordinating the activities of statewide and local planning agencies, correlating information secured from them, assisting in problem solving and resolving state department concerns on a regional level if appropriate, securing and disseminating information and suggestions to such planning agencies; and encouraging and assisting in the organization and functioning of local planning agencies where none exist.

[Formerly 352.400]



Section 350.150 - Office to function under Higher Education Coordinating Commission; rules.

(2) Except as provided in subsection (3) of this section, the commission may adopt any rules necessary for the effective and efficient administration of the office or for the administration of laws that the office is charged with administering.

(3) The commission, in consultation with the office and the Education and Workforce Policy Advisor and pursuant to ORS chapter 183, may adopt any rules necessary for the administration of laws related to the federal Workforce Investment Act that the office is charged with administering.

[Formerly 351.755]



Section 350.155 - Office of Community Colleges and Workforce Development Account.

(2) The office may accept gifts, grants and donations from any source to carry out the duties imposed upon the office. Moneys received under this subsection shall be paid into the account.

(3) The office shall keep a record of all moneys deposited into the account. The record shall indicate by separate cumulative subaccounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(4) Disbursements from the account shall be made as directed by the Higher Education Coordinating Commission.

[Formerly 351.758]



Section 350.160 - Director of the Office of Community Colleges and Workforce Development.

(2) The director shall be a person who by training and experience is well qualified to perform the duties of the office and to assist in carrying out the functions of the Higher Education Coordinating Commission under this section and ORS 341.015, 341.440, 341.455, 341.626, 341.655 and 341.933.

(3) The director shall:

(a) Be the executive head of the Office of Community Colleges and Workforce Development.

(b) Direct and supervise all activities of the Office of Community Colleges and Workforce Development.

(c) Hire staff, as authorized by the executive director of the Higher Education Coordinating Commission to assist in carrying out the duties of the director. The staff shall be considered employees of the Office of Community Colleges and Workforce Development for purposes of ORS chapters 240 and 243.

(d) Be responsible directly to the executive director of the Higher Education Coordinating Commission for those duties enumerated in ORS chapter 341.

(4) The director, with approval of the executive director of the Higher Education Coordinating Commission, shall be responsible for the representation of community college interests to the Governor, the Legislative Assembly, state agencies and others.

(5) The executive director of the Higher Education Coordinating Commission shall be responsible for submitting community college budget requests and budget reports for the Office of Community Colleges and Workforce Development to the Legislative Assembly. The Higher Education Coordinating Commission shall ensure that the budget request for community colleges and for the Office of Community Colleges and Workforce Development are separate and distinct from the commission’s other requests to the Legislative Assembly.

[Formerly 351.762]



Section 350.165 - Advanced Technology Education and Training Fund.

[Formerly 351.764]



Section 350.170 - Advanced technology education and training grants and loans; rules.

(2) A public-private partnership that receives a grant or loan under this section must provide advanced technology education and training opportunities that:

(a) Address current and future workforce development needs dictated by Oregon’s rapidly changing economy;

(b) Facilitate sustainable and dynamic economic development in communities by creating flexible opportunities for workforce development;

(c) Establish results oriented, collaborative investments of public and private resources in communities throughout Oregon;

(d) Ensure that Oregon’s capacity for economic growth and vitality is not limited by a lack of opportunities for workforce development; and

(e) Provide support to existing community efforts to establish innovative strategies for delivering advanced technology education and training.

(3) The process established by the commission for making grants and loans shall ensure that:

(a) Local communities are informed about the availability of the grants and loans;

(b) Advanced technology education and training projects are geographically distributed throughout Oregon;

(c) There is equal opportunity for urban and rural access to quality education and training opportunities;

(d) Representatives of related, ongoing community efforts assist in the implementation of advanced technology education and training projects; and

(e) Procedures and timelines are designed to minimize barriers to receiving funds.

(4) When considering applications for grants and loans, the Office of Community Colleges and Workforce Development shall give priority to advanced technology education and training projects that:

(a) Provide or increase access for individuals to advanced technology education and training through the efforts of local and regional career centers and partnerships and distance education technology available locally and regionally;

(b) In combination with other projects receiving funds, contribute to advanced technology education and training opportunities in every part of the state;

(c) Use federal funds;

(d) Have widespread community support as evidenced by a memorandum of agreement or similar documentation;

(e) Represent an effective sharing of resources through public-private partnerships among business and industry, school districts, education service districts, eligible post-secondary institutions as defined in ORS 348.180 and public bodies as defined in ORS 174.109;

(f) Have a long-term strategic plan and lack only the necessary financial resources;

(g) Provide state-of-the-art technology that meets current standards of business and industry and addresses local and regional economic development priorities;

(h) Help individuals connect education and training with career planning and job opportunities through local and regional career centers as implemented under the federal Workforce Investment Act;

(i) Provide articulated education programs that lead to a degree or an industry-specific skills certification; and

(j) Establish short-term training programs that meet the immediate needs of local employers in their communities.

(5)(a) A public-private partnership awarded a grant or loan under this section shall use the grant or loan for any of the following:

(A) Infrastructure construction or reconstruction.

(B) Equipment or technology purchases.

(C) Curriculum development.

(D) Expansion or revision of a current project to increase the capacity of the project, alter the project plan, change the members of the partnership or address education or employment deficiencies in the community served by the public-private partnership.

(b) A grant or loan awarded under this section for the purpose described in paragraph (a)(D) of this subsection may not exceed $25,000.

(6) The application for a grant or loan under this section shall include:

(a) The names of the members of the public-private partnership;

(b) A description of standards used to assess the performance of the project;

(c) An estimate of the number of individuals who will be served by the project;

(d) The name of the fiscal agent of the public-private partnership;

(e) A project plan covering at least the first two years after receipt of a grant or loan; and

(f) The name of the person who will be responsible for convening the public-private partnership on a regular basis.

(7) The commission may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of this section.

(8) Any moneys received by the commission through repayment of a loan awarded under this section, or received by the commission under subsection (7) of this section, shall be deposited by the commission in the Advanced Technology Education and Training Fund established under ORS 350.165.

[Formerly 351.766]



Section 350.175 - General Educational Development (GED) certificates; rules; fees.

(2) The Higher Education Coordinating Commission by rule may prescribe tests and other appropriate evaluation procedures for the purposes of subsection (1) of this section and may establish age, residence and other relevant qualifications for applicants.

(3) The Office of Community Colleges and Workforce Development may utilize its personnel and facilities for the administration of this section, and the commission may establish by rule a nonrefundable application fee. The fee may be waived by the commission in case of hardship.

(4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the fee established under subsection (3) of this section shall not exceed the cost of administering the program, as authorized by the Legislative Assembly within the office’s budget, as the budget may be modified by the Emergency Board.

(5) All moneys received under this section shall be deposited in the State Treasury to the credit of the Office of Community Colleges and Workforce Development and shall be used exclusively for administration of this section. The Office of Community Colleges and Workforce Development shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged.

(6) The Director of the Office of Community Colleges and Workforce Development shall consult with the Superintendent of Public Instruction on all matters related to evaluation procedures used to measure equivalent achievement under this section. The superintendent is authorized to make independent recommendations on evaluation procedures to the office in those cases where the superintendent’s judgment differs from that of the director.

[Formerly 351.768]



Section 350.250 - Students unable because of religious beliefs to attend classes on certain days.

(a) Any public university listed in ORS 352.002.

(b) Any community college as defined in ORS 341.005.

(2) No student shall be refused admission to a school of higher education or be expelled from such a school for the sole reason that, because of religious beliefs, the student is unable to attend classes on a particular day.

(3) Any student in a school of higher education who, because of religious beliefs, is unable to attend classes on a particular day shall be excused on that day from any examination, study requirement or work requirement. However, at the student’s own expense the student shall make up the examination, study requirement or work requirement missed because of the absence.

[Formerly 352.370]



Section 350.255 - Written sexual assault protocol; content.

(a) The alleged victim of the sexual assault is a student at the university or college and the alleged sexual assault occurred on the grounds or at the facilities of the university or college; or

(b) The alleged perpetrator of the sexual assault is a student at the university or college, or a member of the faculty or staff of the university or college, regardless of where the alleged sexual assault occurred.

(2) A written protocol adopted under subsection (1) of this section must ensure that each victim who reports a sexual assault is provided with a written notification setting forth:

(a) The victim’s rights;

(b) Information about what legal options are available to the victim, including but not limited to:

(A) The various civil and criminal options the victim may pursue following an assault; and

(B) Any campus-based disciplinary processes the victim may pursue;

(c) Information about campus-based services available to the victim;

(d) Information about the victim’s privacy rights, including but not limited to information about the limitations of privacy that exist if the victim visits a campus health or counseling center; and

(e) Information about and contact information for state and community-based services and resources that are available to victims of sexual assault.

(3) A written notification provided under subsection (2) of this section must:

(a) Be written in plain language that is easy to understand;

(b) Use print that is of a color, size and font that allow the notification to be easily read; and

(c) Be made available to students:

(A) When a sexual assault is reported;

(B) During student orientation; and

(C) On the Internet website of the university or college.

[2015 c.398 §1]

Note: 350.225 first applies to the 2016-2017 academic year. See section 2, chapter 398, Oregon Laws 2015.



Section 350.260 - Student journalists; student expression; civil action.

(a) "Public institution of higher education" means:

(A) A community college;

(B) A public university listed in ORS 352.002; and

(C) The Oregon Health and Science University.

(b) "School-sponsored media" means materials that are prepared, substantially written, published or broadcast by student journalists, that are distributed or generally made available, either free of charge or for a fee, to members of the student body and that are prepared under the direction of a student media adviser. "School-sponsored media" does not include media intended for distribution or transmission solely in the classrooms in which they are produced.

(c) "Student journalist" means a student who gathers, compiles, writes, edits, photographs, records or prepares information for dissemination in school-sponsored media.

(d) "Student media adviser" means a person who is employed, appointed or designated by a public institution of higher education to supervise, or provide instruction relating to, school-sponsored media.

(2) Student journalists are responsible for determining the news, opinion, feature and advertising content of school-sponsored media. This subsection does not prevent a student media adviser from teaching professional standards of English and journalism to the student journalists.

(3) Nothing in this section may be interpreted to authorize expression by students that:

(a) Is libelous or slanderous;

(b) Constitutes an unwarranted invasion of privacy;

(c) Violates federal or state statutes, rules or regulations or state common law; or

(d) So incites students as to create a clear and present danger of:

(A) The commission of unlawful acts on or off school premises;

(B) The violation of school policies; or

(C) The material and substantial disruption of the orderly operation of the school. A school official must base a forecast of material and substantial disruption on specific facts, including past experience in the school and current events influencing student behavior, and not on undifferentiated fear or apprehension.

(4) Any student enrolled in a public institution of higher education may commence a civil action to obtain damages under this subsection and appropriate injunctive or declaratory relief as determined by a court for a violation of subsection (2) of this section, the First Amendment to the United States Constitution or section 8, Article I of the Oregon Constitution. Upon a motion, a court may award $100 in damages and injunctive and declaratory relief to a prevailing plaintiff in a civil action brought under this subsection.

[Formerly 351.649]



Section 350.265 - Armed Forces recruitment on campuses; standards.

(a) A public university listed in ORS 352.002;

(b) A community college operated under ORS chapter 341; or

(c) The Oregon Health and Science University.

(2) An institution of higher education shall allow members and agents of the Armed Forces of the United States to recruit on a public campus and shall set standards for such recruitment that are the same as for all other employment recruitment activities allowed on the campus.

[Formerly 351.296]



Section 350.270 - Priority enrollment system for active or former member of Armed Forces or qualified dependent of former member; conditions.

(a) "Active member of the Armed Forces of the United States" and "Armed Forces of the United States" have the meaning given those terms in ORS 352.313.

(b) "Community college" has the meaning given that term in ORS 341.005.

(c) "Qualified student" means a student who:

(A) Is an active member of the Armed Forces of the United States or served in the Armed Forces of the United States;

(B) If a former member of the Armed Forces of the United States, was relieved or discharged from that service with either an honorable discharge or a general discharge under honorable conditions; or

(C) Is a student who receives veterans’ educational benefits as a federally qualified dependent of a person described in subparagraph (B) of this paragraph.

(2) Subject to subsection (4) of this section, a public university listed in ORS 352.002 shall establish a priority enrollment system by which a qualified student is prioritized over nonqualified students for registration for enrollment at the public university.

(3) A community college that has established a priority enrollment system is subject to subsection (4) of this section.

(4) A priority enrollment system established pursuant to this section must, at a minimum, provide that a qualified student who has completed new student orientation requirements for enrollment has priority registration for enrollment over:

(a) Qualified students who have not completed new student orientation requirements for enrollment; and

(b) Persons who are not qualified students and who are registering for the first time for enrollment at a community college or public university listed in ORS 352.002.

[2015 c.371 §1]

Note: 350.270 applies only to qualified students applying as new or continuing students for enrollment at a community college or a public university on or after September 15, 2016. See section 2, chapter 371, Oregon Laws 2015.



Section 350.272 - Prohibited actions related to access to personal social media accounts.

(a) Require, request or otherwise compel a student or prospective student to disclose or to provide access to a personal social media account through the student’s or prospective student’s user name and password, password or other means of authentication that provides access.

(b) Require, request or otherwise compel a student or prospective student to access a personal social media account in the presence of an administrator or other employee of the educational institution in a manner that enables the administrator or employee to observe the contents of the personal social media account.

(c) Take, or threaten to take, any action to discipline or to prohibit from participation in curricular or extracurricular activities a student or prospective student for refusal to disclose the information or take actions specified in paragraph (a) or (b) of this subsection.

(d) Fail or refuse to admit a prospective student as a result of the refusal by the prospective student to disclose the information or take actions specified in paragraph (a) or (b) of this subsection.

(2) Nothing in this section prohibits an educational institution from:

(a) Conducting an investigation, for the purpose of ensuring compliance with applicable law, regulatory requirements or prohibitions against student misconduct, that is based on the receipt of specific information about activity associated with a personal social media account.

(b) Conducting an investigation authorized under paragraph (a) of this subsection that requires the student to share specific content on a social media account with the educational institution in order for the educational institution to make a factual determination about that content. Student cooperation required under this paragraph does not include providing the student’s user name and password, password or other means of authentication that provides access to the student’s personal social media account to the educational institution.

(c) Revoking a student’s access, in whole or in part, to equipment or computer networks owned or operated by the educational institution.

(3) An educational institution is not liable for obtaining the user name and password, password or other means of authentication that provides access to a student’s social media account through the application of the educational institution’s policies governing the use of university equipment or computer networks owned or operated by the educational institution. However, the educational institution may not use the information obtained without the voluntary consent of the student.

(4) Nothing in this section applies to social media accounts intended for use solely for educational purposes at an educational institution or to social media accounts that are created by the educational institution and provided to the student if the student has been provided advance notice that the account may be monitored at any time by the educational institution.

(5) As used in this section:

(a) "Educational institution" means an institution that offers participants, students or trainees an organized course of study or training that is academic, technical, trade-oriented or preparatory for gainful employment in a recognized occupation. "Educational institution" includes, but is not limited to, community colleges and the public universities listed in ORS 352.002 but does not include kindergarten, elementary or secondary schools.

(b) "Social media" means an electronic medium that allows users to create, share and view user-generated content, including, but not limited to, uploading or downloading videos, still photographs, blogs, video blogs, podcasts, instant messages, electronic mail or Internet website profiles or locations.

[Formerly 326.551]



Section 350.274 - Cause of action for violation of ORS 350.272.

(2) The action authorized by this section shall be filed within one year of the filing of a grievance.

(3) An action under this section may not be filed unless, within 180 days of the alleged violation, a grievance has been filed with the governing body of the educational institution against which the violation is alleged.

(4) An action under this section may not be filed until 90 days after filing a grievance unless only injunctive relief is sought pursuant to ORCP 79. The right to temporary or preliminary injunctive relief shall be independent of the right to pursue any administrative remedy available to complainants.

(5) An action under this section may not be filed if the governing body of the educational institution has obtained a conciliation agreement with the person filing the grievance or if a final determination of the grievance has been made except as provided in ORS 183.480.

(6) Notwithstanding the filing of a grievance pursuant to subsection (3) of this section, a person seeking to maintain an action under this section against a public educational institution shall also file a notice of claim within 180 days of the alleged violation in the manner provided by ORS 30.275.

(7) The court shall award reasonable attorney fees to a prevailing plaintiff in any action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.

[Formerly 326.554]



Section 350.276 - Definitions for ORS 350.278 and 350.280.

(1) "Disclose" means to make available for review by another person.

(2) "Law enforcement agency" has the meaning given that term in ORS 181A.010.

(3) "Wages" has the meaning given that term in ORS 652.210.

[Formerly 326.585]



Section 350.278 - Disclosure of Social Security number of student attending public university.

(2) Subsection (1) of this section does not apply if the public university discloses the Social Security number:

(a) At the request of a law enforcement agency or an agency providing support enforcement services under ORS 25.080;

(b) After obtaining written permission for the disclosure from the student to whom the number refers;

(c) In the payment of wages or benefits;

(d) In the payment or collection of taxes or of a debt owed by the student to whom the number refers; or

(e) For purposes of statistical analysis.

[Formerly 326.587]



Section 350.280 - Disclosure of Social Security number of community college student.

(2) Subsection (1) of this section does not apply if the college discloses the Social Security number:

(a) At the request of a law enforcement agency or an agency providing support enforcement services under ORS 25.080;

(b) After obtaining written permission for the disclosure from the student to whom the number refers;

(c) In the payment of wages or benefits;

(d) In the payment or collection of taxes or of a debt owed by the student to whom the number refers; or

(e) For purposes of statistical analysis.

[Formerly 326.589]



Section 350.282 - Action for disclosure of Social Security number.

(2) The court may award reasonable attorney fees to the party that prevails in an action on a claim under this section.

[Formerly 326.591]



Section 350.285 - Waiver of tuition for family members of deceased or disabled veterans or children of Purple Heart recipients.

(a) "Child" means a child, adopted child or stepchild of either a service member or a Purple Heart recipient.

(b) "Eligible post-secondary institution" means:

(A) A public university listed in ORS 352.002; and

(B) The Oregon Health and Science University.

(c) "Purple Heart recipient" means a person, alive or deceased, who:

(A) Was relieved or discharged from service in the Armed Forces of the United States with either an honorable discharge or a general discharge under honorable conditions; and

(B) Was awarded the Purple Heart in 2001 or thereafter for wounds received in combat.

(d) "Qualified student" means a child, a spouse or an unremarried surviving spouse of a service member or a child of a Purple Heart recipient.

(e) "Service member" means a person who:

(A) As a member of the Armed Forces of the United States, died on active duty;

(B) As a member of the Armed Forces of the United States, died as a result of a military service connected disability; or

(C) Is 100 percent disabled as the result of a military service connected disability, as certified by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States.

(2) Subject to subsections (3) to (7) of this section, an eligible post-secondary institution shall waive tuition for a qualified student for courses that may lead to a baccalaureate degree or a master’s degree. A qualified student who received a tuition waiver for a baccalaureate degree may also qualify for a tuition waiver for a master’s degree.

(3)(a) The maximum waiver granted under this section shall be as follows:

(A) For a baccalaureate degree, the total number of credit hours that equals four years of full-time attendance at an eligible post-secondary institution.

(B) For a master’s degree, the total number of credit hours that equals two years of full-time attendance at an eligible post-secondary institution.

(b) Notwithstanding paragraph (a) of this subsection, a waiver may not exceed the total number of credit hours the qualified student needs to graduate with a baccalaureate degree or a master’s degree.

(4) A waiver may be granted under this section only for credit hours for courses that are offered by an eligible post-secondary institution and are available for enrollment.

(5) A qualified student may receive a waiver under this section if the student:

(a) At the time of application for a waiver, is considered a resident of this state for the purpose of determining tuition to be paid at an eligible post-secondary institution; and

(b) Has been admitted to an eligible post-secondary institution for a baccalaureate degree program or has been admitted to a master’s degree program at an eligible post-secondary institution.

(6)(a) A child who applies for a waiver under this section must be 23 years of age or younger at the time the child applies for a waiver.

(b) Notwithstanding paragraph (a) of this subsection, a child who is older than 23 years of age is eligible for a waiver for a master’s degree if the child:

(A) Applied for and received a waiver for a baccalaureate degree when the child was 23 years of age or younger; and

(B) Applied for a waiver for a master’s degree within 12 months of receiving a baccalaureate degree.

(7)(a) The amount of tuition waived under this section may be reduced by the amount of any federal aid scholarships or grants, awards from the Oregon Opportunity Grant program established under ORS 348.205, or any other aid from the eligible post-secondary institution, received by the qualified student.

(b) The amount of tuition waived under this section may not be reduced by the amount of any Survivors’ and Dependents’ Educational Assistance under 38 U.S.C. chapter 35 paid to a qualified student.

[Formerly 351.656]



Section 350.290 - Resident tuition and fees for nonresident students who served in Armed Forces or international position.

(a)(A) Served in the Armed Forces of the United States;

(B) Was relieved or discharged from that service with either an honorable discharge or a general discharge under honorable conditions; and

(C) Provides proof that the student has established a physical presence in Oregon within 12 months of being enrolled at the public university or community college;

(b) Was a resident of Oregon who left the state within the previous five years in order to serve, and who subsequently served, in the Armed Forces of the United States or in an international position with the state, federal government or a humanitarian aid organization; or

(c)(A) Was a resident of Oregon who left the state more than five years ago in order to serve, and who subsequently served, in the Armed Forces of the United States or in an international position with the state, federal government or a humanitarian aid organization; and

(B) Since leaving the state in the manner provided in subparagraph (A) of this paragraph, has never established residence in another state.

(2) A person who served in the Armed Forces of the United States or in an international position with the state, federal government or a humanitarian aid organization and who receives federal tuition benefits in excess of the tuition and fees the person is charged under subsection (1) of this section at a public university listed in ORS 352.002 or a community college where the person is enrolled shall pay tuition and fees equal to the federal tuition benefits received.

(3) Distance education and self-support courses as identified by each public university listed in ORS 352.002 and community college are exempt from the tuition reduction provisions of this section.

(4) If a nonresident student otherwise eligible for tuition benefits under this section is receiving federal vocational rehabilitation education benefits, that student shall pay full nonresident tuition and fees charged by a public university listed in ORS 352.002 or a community college.

[Formerly 352.375]



Section 350.295 - Annual report on reduced tuition rate and tuition waiver recipients.

(1) The number of nonresident veterans who were assessed reduced tuition rates under ORS 350.290 and the amount of nonresident tuition moneys not assessed as a result of receiving the reduced tuition rates under ORS 350.290;

(2) The number of former Oregon residents who were assessed reduced tuition rates under ORS 350.290 and the amount of nonresident tuition moneys not assessed as a result of receiving the reduced tuition rates under ORS 350.290;

(3) The number of qualified students receiving tuition waivers under ORS 350.285, the amount of tuition waived and the relationship of the qualified student to a service member or Purple Heart recipient under ORS 350.285; and

(4) Any other relevant information.

[Formerly 351.657]



Section 350.300 - Waiver of tuition and fees for foster child.

(2) A student who is a current foster child or former foster child is entitled to waiver of tuition and all fees under subsection (1) of this section until the student has received the equivalent of four years of undergraduate education.

(3) As a condition of receiving a tuition waiver for an academic year, a current foster child or former foster child must:

(a) Complete and submit the Free Application for Federal Student Aid for that academic year; and

(b) For years after the first academic year at an institution of higher education, have completed a minimum of 30 volunteer service hours in the previous academic year performing community service activities such as mentoring foster youth or assisting in the provision of peer support service activities, according to policies developed by the institution of higher education at which the current foster child or former foster child is enrolled.

(4) A waiver of tuition and all fees under subsection (1) of this section may be reduced by the amount of any federal aid scholarships or grants, an award from the Oregon Opportunity Grant program established under ORS 348.205 and any other aid received from the institution of higher education. For the purposes of this subsection, "federal aid scholarships or grants" does not include Chafee Education and Training Grant vouchers (P.L. 107-133).

(5) As used in this section:

(a) "Former foster child" means an individual who, for a total of six or more months while between 14 and 21 years of age, was:

(A) A ward of the court pursuant to ORS 419B.100 (1)(b) to (e), in the legal custody of the Department of Human Services for out-of-home placement and not dismissed from care before reaching 16 years of age; or

(B) An Indian child subject to the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), under the jurisdiction of a tribal court for out-of-home placement and not dismissed from care before reaching 16 years of age.

(b) "Institution of higher education" means:

(A) A public university listed in ORS 352.002;

(B) A community college operated under ORS chapter 341; or

(C) The Oregon Health and Science University.

[Formerly 351.293]



Section 350.350 - "Public institution of higher education" defined for ORS 350.355 and 350.360.

(1) A community college; or

(2) A public university listed in ORS 352.002.

[Formerly 351.700]



Section 350.355 - Health care benefits for part-time faculty.

(2) A part-time faculty member at a public institution of higher education shall pay all insurance premiums for health care benefits unless otherwise provided for by the policy of the institution or by collective bargaining at the institution.

[Formerly 351.704]



Section 350.360 - Review of employees at public institutions of higher education; report to Legislative Assembly and Governor.

(a) Administrative or management employees;

(b) Faculty employees; and

(c) Classified or professional nonfaculty employees.

(2) The Higher Education Coordinating Commission shall establish baselines and conduct an annual review of each public university listed in ORS 352.002 with respect to the employment of all employee groups. Each public university shall provide the necessary data for the commission’s report prior to September 1 of each year. The commission shall use data available from a national post-secondary data collection system within the United States Department of Education. The commission shall report the results of the reviews to the Legislative Assembly and the Governor’s office prior to December 1 of each year.

(3) The Office of Community Colleges and Workforce Development shall determine definitions and data that will be used for annual reviews and conduct an annual review of each community college district with respect to the employment of all employee groups. The office shall use data available from a national post-secondary data collection system within the United States Department of Education. The office shall report the results of the reviews to the Legislative Assembly and the Governor before December 1 of each year.

(4) An annual review under this section must include:

(a) Examination of data related to the ratio of instruction provided by the following faculty categories:

(A) Full-time faculty;

(B) Part-time faculty; and

(C) Graduate assistants.

(b) The pay differential for the faculty categories.

(c) The average contracted wages for each employee group.

(d) The number of employees in each employee group within a public university or community college district, and a ratio of the number of employees in each employee group to the number of students enrolled in the university or district, both full-time and part-time.

(e) The health care and other benefits provided for each faculty category.

(f) A recommendation on whether a different method of data tracking would improve the ability of the Legislative Assembly to obtain the most precise and relevant data on staffing ratios without placing undue financial burdens on public universities and community colleges.

[Formerly 351.708]



Section 350.365 - Report on number of employees at public universities.

(1) For each public university listed in ORS 352.002, the number of employees and the number of full-time equivalent employees of the university in the following categories:

(a) Supervisory employees, as defined in ORS 243.650 (23), who supervise classified employees covered by a collective bargaining agreement;

(b) Full-time faculty;

(c) Part-time faculty; and

(d) Classified employees.

(2) A recommendation on whether a different method of data tracking would improve the ability of the Legislative Assembly to obtain the most precise and relevant data on staffing ratios without placing undue financial burdens on public universities. [Formerly 351.711]

Note: Sections 1 and 2, chapter 768, Oregon Laws 2015, provide:

Sec. 1. (1) The Higher Education Coordinating Commission shall convene a work group of stakeholders to determine the most appropriate method for public universities listed in ORS 352.002 and community colleges to report relevant employment data in a consistent and detailed manner for the following categories of employees:

(a) Full-time faculty;

(b) Part-time faculty;

(c) Graduate faculty;

(d) Full-time classified employees;

(e) Part-time classified employees;

(f) Full-time nonteaching professional staff;

(g) Part-time nonteaching professional staff;

(h) Full-time supervisory employees;

(i) Part-time supervisory employees;

(j) Full-time management staff; and

(k) Part-time management staff.

(2) The work group’s determinations under this section must include recommendations regarding when and how often the public universities listed in ORS 352.002 and community colleges should provide the relevant employment data to the commission, and when and how often the commission should provide the data to the Legislative Assembly.

(3) The commission shall submit a report in the manner provided by ORS 192.245 detailing the determinations reached under this section to the interim legislative committees on higher education no later than December 1, 2016. [2015 c.768 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on December 15, 2016.

[2015 c.768 §2]



Section 350.500 - Forestry Education Council; members; term of office.

(2) The term of office of each council member is four years, but a member serves at the pleasure of the president. Before the expiration of the term of a council member, the president shall appoint a successor whose term begins on January 1 next following. A council member is eligible for reappointment. If there is a vacancy for any cause, the president shall make an appointment to become immediately effective for the unexpired term.

(3) A council member is entitled to compensation and expenses as provided in ORS 292.495 from any unrestricted moneys in a subaccount created as described in ORS 350.520. [Formerly 351.671]

Note: Section 3, chapter 39, Oregon Laws 2012, provides:

Sec. 3. Terms of initial appointments to Forestry Education Council. Notwithstanding the term of office specified by section 2 of this 2012 Act [350.500], of the members first appointed to the Forestry Education Council:

(1) One shall serve for a term ending January 1, 2014.

(2) One shall serve for a term ending January 1, 2015.

(3) One shall serve for a term ending January 1, 2016.

(4) Two shall serve for terms ending January 1, 2017.

[2012 c.39 §3]



Section 350.505 - Qualifications of members of Forestry Education Council.

[Formerly 351.674]



Section 350.510 - Administration of Forestry Education Council.

(2) Except as provided in ORS 350.530, a majority of the members of the council constitutes a quorum for the transaction of business.

(3) The council shall meet at times and places specified by the call of:

(a) The chairperson;

(b) A majority of the members of the council; or

(c) The Dean of the College of Forestry at Oregon State University after consultation with the president.

[Formerly 351.677]



Section 350.515 - Criteria and measurements for investments in professional forestry education; process; report.

(2) The council, in consultation with the dean, shall establish criteria and measurements for Oregon State University to use in determining which investments in professional forestry education to make from any subaccount created as described in ORS 350.520.

(3) The criteria and measurements established under this section shall include, but need not be limited to, standards designed to:

(a) Respond to the professional forestry education needs of forestland owners and managers and forest products manufacturers in this state;

(b) Meet the professional forestry education needs of employees working in the forest and wood products industry cluster in this state by increasing faculty and academic program capacity at the university;

(c) Create additional opportunities for residents of this state to pursue professional education in forest engineering, forest management, forest operations management, renewable material and wood products innovation and other fields important to the advancement of the forest and wood products industry cluster in this state;

(d) Maximize the leverage of any moneys that the university allocates under ORS 350.520;

(e) Give priority to allocations for which financial resources of forest products manufacturers in this state, or of other persons interested in professional forestry education in this state, are available to augment the allocations; and

(f) Ensure that any moneys the university allocates under ORS 350.520 are used to:

(A) Give priority to addressing those educational needs of the forest and wood products industry cluster that are the most evident and urgent;

(B) Produce the greatest amount of educational benefit for the least short-term and long-term costs to this state;

(C) Avoid duplication of existing public or private resources; and

(D) Leverage existing and future private resources for the public benefit.

(4) The council shall review the performance of any investments made in professional forestry education as described in ORS 350.520. The performance reviews shall be designed to identify possible improvements in the criteria and measurements established by the council, identify possible improvements in the process for allocating moneys under ORS 350.520 and determine the effectiveness of the allocations and investments in addressing the objectives described in subsection (3) of this section. The council shall report the results of the performance reviews to the dean and the president.

[Formerly 351.679]



Section 350.520 - Public University Fund subaccount for professional forestry education.

[Formerly 351.681]



Section 350.525 - No obligation to fund subaccount.

[Formerly 351.682]

Note: 350.525 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 350 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 350.530 - Review of allocations by President of Oregon State University.

[Formerly 351.684]



Section 350.540 - Venture grant program; applicant requirements.

(1) That a grant recipient remain within this state for at least five years following the receipt of a grant or repay the grant plus interest;

(2) That the university report amounts of tax credit certificates issued by the university and cease issuing certificates until the total amount owed by the public universities listed in ORS 352.002 to the General Fund at any one time under ORS 350.550 (6) does not exceed $6 million; and

(3) That the university maintain records of income realized by the university as the result of grants made from the fund and records of amounts paid to the General Fund.

[Formerly 351.692]



Section 350.545 - University venture development funds; use; fee.

(2) A public university listed in ORS 352.002 or the Oregon Health and Science University may direct that moneys credited to its university venture development fund be held and invested by the university’s affiliated foundation. Any moneys held by an affiliated foundation under this section or ORS 350.550 are not subject to the provisions of ORS chapter 293 or 295 and may not be considered public or state funds for any purpose. Moneys transferred to an affiliated foundation under this section or ORS 350.550 may be used only as provided under ORS 350.540, 350.545, 350.550 and 353.445.

(3) A public university listed in ORS 352.002 or the Oregon Health and Science University may retain or may elect to have its affiliated foundation retain some or all of the principal contributed to a university venture development fund for investment to perpetuate and increase the moneys available for expenditure. The balance of the fund and the earnings on that balance may be used as provided under ORS 350.540, 350.545, 350.550 and 353.445.

[Formerly 351.695]



Section 350.550 - Purposes of funds; disbursement; assessment; report.

(2) The purposes of a university venture development fund are to provide:

(a) Capital for university entrepreneurial programs;

(b) Opportunities for students to gain experience in applying research to commercial activities;

(c) Proof-of-concept funding for transforming research and development concepts into commercially viable products and services;

(d) Entrepreneurial opportunities for persons interested in transforming research into viable commercial ventures that create jobs in this state; and

(e) Tax credits for contributors to university research commercialization activities.

(3) Each university that elects to establish a university venture development fund shall:

(a) Notify the Department of Revenue of the establishment of the fund;

(b) Either directly or through its affiliated foundation, solicit contributions to the fund and receive, manage and disburse moneys contributed to the fund;

(c) Subject to ORS 315.521 (1), 350.540 and 353.445 (3), issue tax credit certificates to contributors to the fund in the amount of the contributions;

(d) Establish a grant program that meets the requirements for a venture grant program under policies adopted under ORS 350.540 by the governing board of a public university listed in ORS 352.002 or under policies adopted by the Oregon Health and Science University Board of Directors under ORS 353.445; and

(e) Subject to available moneys from the fund, provide qualified grant applicants with moneys for the purpose of facilitating the commercialization of university research and development.

(4) Except as provided in subsection (5) of this section, moneys in a university venture development fund shall be disbursed only as directed by a university.

(5) A university or its affiliated foundation may charge its customary administrative assessment to manage its university venture development fund in an amount not to exceed three percent of the fund’s average balance during the fiscal year of the university or its affiliated foundation. The administrative assessment may be paid from the assets in the fund. Except as authorized by law, no other fees or indirect costs shall be charged against the university venture development fund or any associated grants or other disbursements from the fund.

(6) A university that has established a university venture development fund shall monitor the use of grants made from the fund and identify the income realized by the university as the result of the use of the grants. Income consists of cash realized from royalties, milestone and license fee payments and cash from the sale of equity. The university shall cause the transfer of 20 percent of the income realized from the grants to the General Fund, but not to exceed the amount of the tax credits issued by the university as a result of contributions to its university venture development fund. Immediately upon deposit of the transferred amount into the General Fund, the university may issue new tax credits to equal the transferred amount.

(7) A university that has established a university venture development fund shall report annually to the Legislative Assembly or, if the Legislative Assembly is not in session, to the interim legislative committees on revenue. The report shall be at the end of the fiscal year of the university or of its affiliated foundation and provide information for that fiscal year. The university shall include in the report the following information pertaining to its university venture development fund:

(a) The amount of donations received for the fund;

(b) The amount of income received from the fund;

(c) The amount of disbursements and grants paid from the fund;

(d) The amount of income and royalties received from disbursements from the fund; and

(e) The amount of moneys transferred from the fund to the General Fund.

[Formerly 351.697]



Section 350.600 - Legislative findings.

(1) The current and future need for higher education services in Oregon is too great and too diverse to be met by government-sponsored institutions alone.

(2) From the early 1840s the citizens of Oregon, through private initiative, have created and sustained a variety of independent not-for-profit institutions of higher education, irrevocably organized as public benefit corporations in service to the people of Oregon. For the purposes of ORS 350.600 to 350.620, "independent institutions" or "independent higher education" refers to such institutions.

(3) These independent institutions:

(a) Conduct teaching, research and public service of high quality, contributing substantially to the preparation of a professional workforce, to the intellectual and cultural quality of life in Oregon and to the individual character of social responsibility so highly prized in this state and nation;

(b) Provide a major share of all post-secondary education in Oregon, at the lowest cost to the taxpayer;

(c) Add meaningful and valued diversity to the array of post-secondary educational opportunities available to Oregonians;

(d) Are accessible to qualified students of all ethnic backgrounds and from all socioeconomic levels;

(e) Annually attract thousands of talented people to Oregon from other regions of the country and the world;

(f) Provide unique local opportunities in higher education that many Oregonians would otherwise leave the state to find;

(g) Attract and sustain voluntary donations of private time, treasure and talent from thousands of citizens in public service toward fulfilling the educational needs of the larger community; and

(h) Constitute a sizable economic enterprise.

(4) The educational capital and services of these independent institutions are essential to meeting the current and future higher educational needs of Oregon’s citizens.

[Formerly 352.665]



Section 350.605 - Public purpose to encourage and increase opportunities in independent higher education.

[Formerly 352.667]



Section 350.610 - Policies and practices of state agencies and Higher Education Coordinating Commission.

[Formerly 352.669]



Section 350.615 - State financial aid for students.

[Formerly 352.672]



Section 350.620 - State policies to enhance and encourage independent higher education.

(1) Enhance the ability of independent institutions to sustain and expand their services in Oregon;

(2) Complement, assist and strengthen existing or planned programs and activities of independent institutions in Oregon while maintaining high academic and administrative standards;

(3) Encourage broad public participation in independent higher education;

(4) Promote coordination among independent and community colleges and state universities;

(5) Stimulate and encourage private initiative and financial support in connection with the programs and activities of independent higher education;

(6) Encourage recognition of the contributions made by independent higher education to the well-being of the state and to the development of the individual; and

(7) Develop, maintain and provide the public with sufficient information concerning independent educational opportunities within the state.

[Formerly 352.675]



Section 350.630 - Legislative findings.

(1) Independent institutions of higher education in the state educate a substantial share of all post-secondary students in Oregon and such nonpublic institutions make an important contribution to post-secondary education in Oregon.

(2) The state’s duty to support the achieving of public welfare purposes in education may be, in part, fulfilled by the state’s support of those nonsectarian educational objectives achieved through nonpublic post-secondary institutions.

(3) Many of Oregon’s private and independent institutions of higher learning face serious financial difficulties and, should any of these institutions be forced to close, many of their students would seek admission in public institutions creating an added financial burden to the state and an impairment of post-secondary education in Oregon. Such hazards may be substantially reduced and all education in the state improved through the purchase of nonsectarian educational services from Oregon’s private and independent institutions.

[Formerly 352.710]



Section 350.635 - Definitions for ORS 350.630 to 350.655.

(1) "Private and independent institutions of higher education" or "institution" means any nonpublic and nonprofit college or university in the State of Oregon accredited by the Northwest Commission on Colleges and Universities or its successor, and any chiropractic college located in this state and accredited by the Council on Chiropractic Education or its successor.

(2) "Nonsectarian educational services" means the provision of instruction in secular subjects.

(3) "Secular subjects" means any course that is presented in the curriculum of a private and independent institution of higher education that is not hobby or recreational in nature or that does not advocate the religious teachings or the morals or forms of worship of any sect.

[Formerly 352.720]



Section 350.640 - Contracts with independent institutions for nonsectarian and nonreligious educational services.

(2) The commission may accept grants, gifts, bequests, and devises of real and personal property to carry out the purposes of ORS 350.630 to 350.655.

(3) No funds disbursed pursuant to ORS 350.630 to 350.655 shall be used by any recipient for any religious purpose.

[Formerly 352.730]



Section 350.645 - Computation of payments under contracts.

[Formerly 352.740]



Section 350.650 - Rules.

[Formerly 352.750]



Section 350.655 - Severability.

[Formerly 352.760]



Section 350.665 - Definitions for ORS 350.665 to 350.695.

(1) "Education facilities" means real or personal property owned or operated by an educational institution and used to provide post-secondary education. "Education facilities" includes administrative offices, student and staff parking and on-campus dormitories, but does not include property used for sectarian instruction nor used primarily as a place of religious worship or as a part of a program of a school or department of divinity for any religious denomination or for the religious training of ministers, priests, rabbis or other similar persons in the field of religion.

(2) "Education facilities costs" means all costs of acquiring, constructing and improving education facilities, and capitalized interest, reserves, costs of credit enhancements and costs of issuing and paying revenue bonds.

(3) "Education facility revenues" means repayments of loans authorized by ORS 350.675 (3), and any moneys derived from rights or property that are security for such a loan.

(4) "Educational institution" means any nonprofit institution located in this state that grants post-secondary degrees and is accredited by the Northwest Commission on Colleges and Universities or its successor, or affiliated nonprofit foundations whose role is to further the mission of qualified institutions.

(5) "Municipality" means any city or county.

(6) "Revenue bond" means a revenue bond as defined in ORS 287A.001 that is issued by a municipality pursuant to ORS 350.665 to 350.695.

[Formerly 352.790]



Section 350.670 - Finance of education facilities by municipalities.

[Formerly 352.795]



Section 350.675 - Powers of municipality.

(1) To borrow money and to issue revenue bonds to finance education facilities costs or to refund revenue bonds pursuant to ORS 287A.150.

(2) To pledge education facility revenues to pay revenue bonds.

(3) To loan money to educational institutions to finance education facilities and to enter into loan contracts.

(4) To enter into covenants with the owners of revenue bonds which are intended to protect the rights of such owners.

(5) To contract with trustees to hold and administer education facility revenues and the proceeds of revenue bonds.

(6) To take any other action necessary to carry out the powers granted by ORS 350.665 to 350.695.

[Formerly 352.800]



Section 350.680 - Revenue bonds; issuance; trust funds; pledge; terms; legal effect.

(2) A municipality may authorize the issuance of revenue bonds by resolution or nonemergency ordinance under the procedure described in ORS 287A.150.

(3) The resolution may provide for the establishment of one or more special funds and may place such funds under the control of one or more trustees. The resolution may obligate the municipality to deposit and expend the proceeds of the revenue bonds only into and from such fund or funds, and to set aside and pay into such fund or funds specified education facility revenues.

(4) Any pledge of education facility revenues made by a municipality shall be valid and binding, without physical delivery or additional action, from the time that the pledge is made against any parties having subsequent claims of any kind in tort, contract or otherwise against a municipality or an educational institution, irrespective of whether such parties have actual notice thereof. The pledge shall be noted in the resolution authorizing issuance of revenue bonds, which shall be constructive notice thereof to all parties and the resolution need not be recorded, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge.

(5) The municipality may establish the terms under which its revenue bonds shall be issued and sold.

(6) All revenue bonds issued pursuant to ORS 350.665 to 350.695 shall be legal securities which may be used by any insured institution or trust company, as those terms are defined in ORS 706.008, for deposit with the State Treasurer or a county treasurer or city treasurer as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys. The revenue bond shall constitute legal investments for public bodies, trustees and other fiduciaries, banks, savings and loan associations and insurance companies. All revenue bonds shall constitute negotiable instruments within the meaning of and for all purposes of the law of this state.

[Formerly 352.805]



Section 350.685 - Revenue bonds secured by education facility revenues.

[Formerly 352.810]



Section 350.690 - Municipalities acting jointly.

[Formerly 352.815]



Section 350.695 - Investment of revenues.

[Formerly 352.820]



Section 350.750 - Nonresident tuition in post-secondary educational institutions.

(1) It is in the interest of this state and its people that Oregon residents have access to the post-secondary institutions in the Northwest which best provide for the educational needs of those students;

(2) The people of Oregon and their post-secondary institutions benefit through the provision of access to Oregon colleges and universities for students from the state of Washington and from the enhanced economic and cultural well-being of the northwest region;

(3) The state should reduce or eliminate the nonresident tuition barriers that might exist between the states of Oregon and Washington to restrict or inhibit enrollment of residents of one of these states in a community college or public college or university in the other state;

(4) The general policy statement on reduction of admission and tuition barriers between the states of Oregon and Washington shall not apply to students at the Oregon Health and Science University, where enrollment priority shall continue to be given to qualified Oregon residents; and

(5) The Higher Education Coordinating Commission shall develop plans to carry out the intent of this policy within the appropriations available, and shall report to the appropriate legislative review agency before implementing the plan.

[Formerly 351.647]



Section 350.755 - Interstate agreements.

(a) Provide for full-time equivalent reimbursement to this state for any students from another state who enroll in an Oregon public post-secondary institution pursuant to the agreement;

(b) Provide that only students who reside in counties that share a common border with this state may participate in any program developed pursuant to such an agreement; and

(c) Provide that the county government or other similar county-wide public organization of any county involved in the agreement shall provide or arrange to provide a portion of the costs of attendance for participating students.

(2) Any public post-secondary institution entering into an interstate agreement under this section shall send a copy of the agreement to the Governor and the Higher Education Coordinating Commission.

(3) The provisions of this section shall not apply to interstate agreements entered into pursuant to ORS 350.750.

[Formerly 351.653]



Section 350.770 - Western Regional Higher Education Compact ratified.

[Formerly 351.770]



Section 350.775 - Compact provisions.

______________________________________________________________________________

ARTICLE I

Whereas the future of this nation and of the western states is dependent upon the quality of the education of its youth; and

Whereas many of the western states individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional and graduate training, nor do all of the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas it is believed that the western states, or groups of such states within the region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the region and of the students thereof:

Now, therefore, the states of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming and the territories of Alaska and Hawaii do hereby covenant and agree as follows:

ARTICLE II

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this compact.

ARTICLE III

The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the commission. Said commission shall be a body corporate of each compacting state and territory and an agency thereof. The commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

The commission shall consist of three resident members from each compacting state or territory. At all times one commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each commissioner shall be four years; provided, however, that the first three commissioners shall be appointed as follows: One for two years, one for three years, and one for four years. Each commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the commission is entitled to one vote.

ARTICLE VI

The commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents and employees as may be required to carry out the purpose of this compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

ARTICLE VII

The commission shall adopt a seal and bylaws and shall adopt and promulgate rules and regulations for its management and control.

The commission may elect such committees as it deems necessary for the carrying out of its functions.

The commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call upon such additional meetings and upon the request of a majority of the commissioners of three or more compacting states or territories shall call additional meetings.

The commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

The commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the region.

On or before the fifteenth day of January of each year the commission shall submit to the governors and legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or his designated representative. The commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The commission shall provide for an independent annual audit.

ARTICLE VIII

It shall be the duty of the commission to enter into such contractual agreements with any institutions in the region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the commission may enter into contractual agreements:

(a) With the governing authority of any educational institution in the region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b) With the governing authority of any educational institution in the region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the region providing the desired services and facilities, upon such terms and conditions as the commission may prescribe.

It shall be the duty of the commission to undertake studies of needs for professional and graduate educational facilities in the region, the resources for meeting such needs, and the long-range effects of the compact on higher education; and from time to time prepare comprehensive reports on such research for presentation to the Western Governors’ Conference and to the legislatures of the compacting states and territories. In conducting such studies, the commission may confer with any national or regional planning body which may be established. The commission shall draft and recommend to the Governors of the various compacting states and territories uniform legislation dealing with problems of higher education in the region.

For the purposes of this compact the word "region" shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

The operating costs of the commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

This compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

This compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state or territory may at any time withdraw from this compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory, accompanied by a certified copy of the requisite legislative action, is received by the commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the commission.

ARTICLE XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder, shall be suspended from the effective date of such default as fixed by the commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by: (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the commission.

______________________________________________________________________________

[Formerly 351.780]



Section 350.780 - Effective time of compact.

[Formerly 351.790]



Section 350.785 - Commission members; appointment and removal.

(2) The qualifications and terms of office of the members of the commission for this state shall conform with the provisions of Article IV of the compact.

(3) The Governor may remove a member of the commission for cause after notice and public hearing.

[Formerly 351.800]



Section 350.790 - Authority to take action to achieve ends of compact.

[Formerly 351.810]



Section 350.795 - Contracts to furnish out-of-state educational service to Oregon students.

(2) The Higher Education Coordinating Commission and the Oregon Health and Science University Board of Directors shall negotiate contracts with the Western Interstate Commission for Higher Education for educational service of the kind and amount indicated by the quotas determined under subsection (1) of this section. The commission shall make payments required by such contracts out of the money appropriated to the commission for that purpose.

(3) The Higher Education Coordinating Commission may also contract with higher education institutions, or others, which are not members of the Western Interstate Commission for Higher Education, to furnish educational services to students who are residents of the State of Oregon in those areas of higher education where the educational institutions of the State of Oregon are unable to provide the desired professional educational opportunities.

[Formerly 351.820]



Section 350.800 - Selection of Oregon residents to receive out-of-state educational service.

(2) The commission and the Oregon members of the Western Interstate Commission for Higher Education shall jointly establish criteria to be observed by the commission in making such selections.

(3) The commission shall certify the names of the students selected to the Western Interstate Commission for Higher Education and to the out-of-state institution to which each student desires admission.

[Formerly 351.830]



Section 350.805 - Contracts to furnish educational service in Oregon public universities to out-of-state students.

(2) The governing boards of public universities listed in ORS 352.002 and the Oregon Health and Science University Board of Directors shall determine the number of out-of-state students that should be accepted into their respective universities, and shall make final decisions on admission of individual applicants.

(3) Payments made by the commission under such contracts shall be deposited with the public university attended by the student in the same manner that fees and tuition payments for resident students are deposited and credited. The estimated amount of the payments must be considered by the governing board of the public university in making its biennial budgetary requests. Payments made by the commission under such contracts must be deposited with the Oregon Health and Science University for students who enroll in that university under the terms of such contracts.

[Formerly 351.840]



Section 350.810 - Effect of registering to vote on student eligibility to participate in Western Undergraduate Exchange.

[2014 c.113 §11]






Chapter 351 - (Former Provisions)

Section 351.001



Section 351.003



Section 351.005



Section 351.006



Section 351.007



Section 351.009



Section 351.010



Section 351.011



Section 351.013



Section 351.015



Section 351.020



Section 351.030



Section 351.040



Section 351.045



Section 351.047



Section 351.049



Section 351.050



Section 351.052



Section 351.054



Section 351.057



Section 351.060



Section 351.062



Section 351.063



Section 351.064



Section 351.065



Section 351.067



Section 351.070



Section 351.072



Section 351.073



Section 351.075



Section 351.077



Section 351.080



Section 351.085



Section 351.086



Section 351.087



Section 351.088



Section 351.090



Section 351.092



Section 351.094



Section 351.095



Section 351.096



Section 351.097



Section 351.100



Section 351.105



Section 351.110



Section 351.115



Section 351.117



Section 351.120



Section 351.130



Section 351.140



Section 351.150



Section 351.153



Section 351.155



Section 351.160



Section 351.165



Section 351.170



Section 351.180



Section 351.190



Section 351.195



Section 351.200



Section 351.203



Section 351.205



Section 351.210



Section 351.220



Section 351.230



Section 351.240



Section 351.250



Section 351.260



Section 351.265



Section 351.267



Section 351.270



Section 351.273



Section 351.275



Section 351.277



Section 351.280



Section 351.282



Section 351.284



Section 351.285



Section 351.287



Section 351.290



Section 351.293



Section 351.295



Section 351.296



Section 351.297



Section 351.298



Section 351.299



Section 351.300



Section 351.301



Section 351.302



Section 351.303



Section 351.304



Section 351.305



Section 351.310



Section 351.315



Section 351.317



Section 351.320



Section 351.330



Section 351.340



Section 351.345



Section 351.350



Section 351.353



Section 351.355



Section 351.356



Section 351.360



Section 351.365



Section 351.369



Section 351.370



Section 351.374



Section 351.379



Section 351.380



Section 351.390



Section 351.400



Section 351.410



Section 351.420



Section 351.430



Section 351.440



Section 351.450



Section 351.455



Section 351.456



Section 351.460



Section 351.470



Section 351.473



Section 351.476



Section 351.479



Section 351.480



Section 351.482



Section 351.485



Section 351.490



Section 351.495



Section 351.500

[Renumbered 352.435 in 2015]



Section 351.505



Section 351.506



Section 351.507



Section 351.508



Section 351.509



Section 351.510



Section 351.511



Section 351.512



Section 351.513



Section 351.515



Section 351.516



Section 351.517



Section 351.518



Section 351.519



Section 351.520



Section 351.521



Section 351.522



Section 351.523



Section 351.524



Section 351.525



Section 351.526



Section 351.527



Section 351.528



Section 351.529



Section 351.530

[Renumbered 351.317 in 1995]



Section 351.531



Section 351.532



Section 351.533



Section 351.534



Section 351.535



Section 351.536



Section 351.537



Section 351.538



Section 351.539



Section 351.540



Section 351.545



Section 351.550



Section 351.555



Section 351.560



Section 351.570



Section 351.580



Section 351.590



Section 351.605



Section 351.610



Section 351.615



Section 351.620



Section 351.625



Section 351.626



Section 351.627



Section 351.628



Section 351.630



Section 351.633



Section 351.635



Section 351.638



Section 351.640



Section 351.641



Section 351.642



Section 351.643



Section 351.644



Section 351.645



Section 351.646



Section 351.647



Section 351.649



Section 351.650



Section 351.653



Section 351.655



Section 351.656



Section 351.657



Section 351.658



Section 351.660



Section 351.663



Section 351.665



Section 351.666



Section 351.668



Section 351.670



Section 351.671



Section 351.672



Section 351.673



Section 351.674



Section 351.675



Section 351.676



Section 351.677



Section 351.678



Section 351.679



Section 351.680



Section 351.681



Section 351.682



Section 351.683



Section 351.684



Section 351.686



Section 351.689



Section 351.690



Section 351.691



Section 351.692



Section 351.695



Section 351.697



Section 351.700



Section 351.704



Section 351.708



Section 351.710



Section 351.711



Section 351.715



Section 351.718



Section 351.720



Section 351.722



Section 351.725



Section 351.728



Section 351.730



Section 351.732



Section 351.735



Section 351.738



Section 351.740

[Renumbered 348.865]



Section 351.745



Section 351.750

[Renumbered 348.875]



Section 351.751



Section 351.755



Section 351.758



Section 351.760

[Renumbered 348.885]



Section 351.762



Section 351.764



Section 351.765



Section 351.766



Section 351.768



Section 351.770

[Renumbered 350.770 in 2015]



Section 351.780

[Renumbered 350.775 in 2015]



Section 351.790

[Renumbered 350.780 in 2015]



Section 351.800

[Renumbered 350.785 in 2015]



Section 351.810



Section 351.820



Section 351.830



Section 351.840



Section 351.865



Section 351.870



Section 351.875



Section 351.880



Section 351.885



Section 351.890



Section 351.990

__________






Chapter 352 - Public Universities

Section 352.002 - Public universities.

(1) University of Oregon.

(2) Oregon State University.

(3) Portland State University.

(4) Oregon Institute of Technology.

(5) Western Oregon University.

(6) Southern Oregon University.

(7) Eastern Oregon University.

[1987 c.246 §1; 1995 c.162 §74; 1995 c.612 §§10,11; 1997 c.11 §1; 2001 c.382 §1; 2011 c.637 §58; 2013 c.768 §24]



Section 352.004



Section 352.006



Section 352.008



Section 352.010



Section 352.011 - Establishment of certain public universities as comprehensive universities.

[Formerly 352.355]



Section 352.012



Section 352.015



Section 352.017



Section 352.018 - Cooperation with Chief Education Officer.

[Formerly 351.203]

Note: The amendments to 352.018 (formerly 351.203) by section 58, chapter 774, Oregon Laws 2015, become operative June 30, 2019. See section 72, chapter 774, Oregon Laws 2015, as amended by section 14, chapter 682, Oregon Laws 2015, and section 20, chapter 763, Oregon Laws 2015. The text that is operative on and after June 30, 2019, is set forth for the user’s convenience.
Public universities listed in ORS 352.002 shall cooperate with the Higher Education Coordinating Commission in the development of a state comprehensive education plan including post-secondary education and in review of the universities’ programs and budget. The public universities shall submit in timely fashion to the commission the data as is appropriate in a form prescribed by the commission.



Section 352.020



Section 352.021



Section 352.025 - Legislative findings.

(a) Provide transparency, public accountability and support for the university.

(b) Are close to and closely focused on the individual university.

(c) Do not negatively impact public universities that do not have governing boards.

(d) Lead to greater access and affordability for Oregon residents and do not disadvantage Oregon students relative to out-of-state students.

(e) Act in the best interests of both the university and the State of Oregon as a whole.

(f) Promote the academic success of students in support of the mission of all education beyond high school as described in ORS 350.014.

(2) The Legislative Assembly also finds that:

(a) Even with universities with governing boards, there are economy-of-scale benefits to having a coordinated university system.

(b) Even with universities with governing boards, shared services may continue to be shared among universities.

(c) Legal title to all real property, whether acquired before or after the creation of a governing board, through state funding, revenue bonds or philanthropy, shall be taken and held in the name of the State of Oregon, acting by and through the governing board.

(d) The Legislative Assembly has a responsibility to monitor the success of governing boards at fulfilling their missions, their compacts and the principles stated in this section.

[2013 c.768 §1]



Section 352.027 - Legislative intent.

[2013 c.768 §172a]

Note: 352.027 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted "chapter 768, Oregon Laws 2013," for the words "this 2013 Act" in section 172a, chapter 768, Oregon Laws 2013, compiled as 352.027. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2013 Comparative Section Table located in Volume 20 of ORS.



Section 352.029 - Definitions for ORS 352.025 to 352.146 and 352.388 to 352.415.

(1) "Governing board" means a governing board of a public university listed in ORS 352.002 that manages the affairs of the university by exercising and carrying out all of the powers, rights and duties that are expressly conferred upon the governing board by law, or that are implied by law or are incident to such powers, rights and duties.

(2) "State bonds" means "bonds" as defined in ORS 286A.001 that are issued by the State Treasurer.

(3) "University with a governing board" means a public university listed in ORS 352.002 that has established a governing board.

[2013 c.768 §2; 2015 c.767 §148]



Section 352.030



Section 352.033 - Status of university with a governing board.

Note: Sections 220 and 221, chapter 767, Oregon Laws 2015, provide:

Sec. 220. For purposes of Article XI-M, section 1, of the Oregon Constitution, a building owned by the State Board of Higher Education includes a building owned by:

(1) The State Board of Higher Education on the date before August 14, 2013, that, as a result of sections 2 and 3 of this 2015 Act and the amendments to ORS 352.054 by section 1 of this 2015 Act, is on the effective date of this 2015 Act [July 27, 2015] owned by another agency or public corporation of this state and used for purposes within the authority of the board on the date before the effective date of this 2015 Act.

(2) An agency or public corporation of this state on or after the effective date of this 2015 Act and used for purposes within the authority of the board before the effective date of this 2015 Act. [2015 c.767 §220]

Sec. 221. For purposes of Article XV, section 8, of the Oregon Constitution, a person employed by the State Board of Higher Education includes a person who:

(1) Was employed by the board on the date before August 14, 2013, and who, as a result of any provision of this 2015 Act, is employed by any board or commission established by law to supervise and coordinate the activities of Oregon’s institutions of post-secondary education, a public university listed in ORS 352.002, a public agency or a public corporation of this state in a capacity that was within the authority of the board on the date before the effective date of this 2015 Act [July 27, 2015].

(2) On or after the effective date of this 2015 Act, is employed by any board or commission established by law to supervise and coordinate the activities of Oregon’s institutions of post-secondary education, a public university listed in ORS 352.002, a public agency or a public corporation of this state in a capacity that was within the authority of the board before August 14, 2013.

[2015 c.767 §221]



Section 352.035



Section 352.039 - Goals and mission of university with a governing board.

(2) A university with a governing board is an independent public body with statewide purposes and missions and without territorial boundaries. A university with a governing board shall exercise and carry out all of the powers, rights and privileges, within and outside this state, that are expressly conferred upon the university with a governing board, or that are implied by law or are incident to such powers, rights and duties.

[2013 c.768 §2b]



Section 352.040



Section 352.043



Section 352.045



Section 352.046



Section 352.048



Section 352.049



Section 352.050



Section 352.051



Section 352.052



Section 352.053



Section 352.054 - List of universities with a governing board; names of governing boards.

(a) University of Oregon;

(b) Portland State University;

(c) Oregon State University;

(d) Eastern Oregon University;

(e) Oregon Institute of Technology;

(f) Southern Oregon University; and

(g) Western Oregon University.

(2)(a) The University of Oregon governing board shall be known as the Board of Trustees of the University of Oregon.

(b) The Portland State University governing board shall be known as the Board of Trustees of Portland State University.

(c) The Oregon State University governing board shall be known as the Board of Trustees of Oregon State University.

(d) The Eastern Oregon University governing board shall be known as the Board of Trustees of Eastern Oregon University.

(e) The Oregon Institute of Technology governing board shall be known as the Board of Trustees of the Oregon Institute of Technology.

(f) The Southern Oregon University governing board shall be known as the Board of Trustees of Southern Oregon University.

(g) The Western Oregon University governing board shall be known as the Board of Trustees of Western Oregon University. [2013 c.768 §3; 2015 c.767 §1]

Note: Section 168a, chapter 768, Oregon Laws 2013, provides:

Sec. 168a. (1) If the president of Oregon State University notifies the Governor between August 2, 2013, and January 1, 2014, that the university will become a university with a governing board:

(a) Within two weeks after receiving the notification, the Governor shall inform the President of the Senate, the Speaker of the House of Representatives and the Legislative Counsel of the notification; and

(b) Not later than February 1, 2014, the Governor shall appoint all of the members of the governing board in the manner set forth in ORS 352.076.

(2)(a) If the president of Eastern Oregon University, Oregon Institute of Technology, Southern Oregon University or Western Oregon University determines that the university should become a university with a governing board, the president shall notify the Governor and the State Board of Higher Education of the university’s intent. Notification under this subsection must occur during the period beginning March 1, 2014, and ending May 15, 2014.

(b) Within 45 days of receiving notification under this subsection from a university president, the State Board of Higher Education shall take one of the following actions:

(A) Endorse the university’s decision. If the State Board of Higher Education endorses the university’s decision, the board shall immediately communicate any endorsement to the Governor.

(B) Not endorse the university’s decision.

(C) Endorse the university’s decision subject to conditions recommended by the State Board of Higher Education and endorsed by the Governor.

(3) If the university’s decision is endorsed by the State Board of Higher Education and the Governor under subsection (2)(b)(C) of this section, the following apply:

(a) The State Board of Higher Education and the president of the university seeking a governing board must mutually agree on the conditions that will be recommended by the board to the Governor. In order for a university to be endorsed under subsection (2)(b)(C) of this section, the Governor must receive and choose to endorse the recommended conditions not later than the date set forth in subsection (2)(b) of this section.

(b) The conditions recommended for a university seeking a governing board may include, but are not limited to, financial thresholds that must be met by the governing board or other coordination conditions to ensure the university’s financial stability and the stability of the university’s programs.

(c) The university becomes a university with a governing board in the same manner and under the same time frame, and functions in the same manner, as a university endorsed by the State Board of Higher Education under subsection (2)(b)(A) of this section, subject to the conditions recommended by the board and endorsed by the Governor.

(4) A university whose decision is endorsed with conditions under subsection (2)(b)(C) of this section must fulfill the conditions not later than the date, if any, specified by the State Board of Higher Education and university president and endorsed by the Governor. If the Higher Education Coordinating Commission determines, as a result of a financial review and performance audit of the university and its governing board, that the university has not met the necessary conditions by the specified date, the commission shall notify the Governor, the Legislative Assembly and the governing board of its determination.

(5) Upon receiving notification that the State Board of Higher Education has endorsed a university’s decision to become a university with a governing board under subsection (2)(b)(A) of this section, or upon endorsing a university’s decision to become a university with a governing board under subsection (2)(b)(C) of this section, the Governor shall:

(a) Inform the President of the Senate, the Speaker of the House of Representatives and the Legislative Counsel that the university will become a university with a governing board; and

(b) Not later than six months after receiving the notification, appoint all of the members of the governing board in the manner set forth in ORS 352.076.

(6) Notwithstanding section 169, chapter 768, Oregon Laws 2013, if Eastern Oregon University, Oregon Institute of Technology, Southern Oregon University or Western Oregon University becomes a university with a governing board under subsection (2) of this section, the president of that university shall take over administrative responsibilities for the university from the State Board of Higher Education on July 1, 2015.

[2013 c.768 §168a; 2014 c.83 §1; 2014 c.113 §10; 2015 c.495 §1]



Section 352.055



Section 352.058



Section 352.060



Section 352.061 - Annual evaluations of universities with a governing board; components of evaluation.

(2) The evaluation must include:

(a) A report on the university’s achievement of outcomes, measures of progress, goals and targets;

(b) An assessment of the university’s progress toward achieving the mission of all education beyond high school as described in ORS 350.014; and

(c) An assessment as to how well the establishment of a governing board at the university comports with the findings set forth in ORS 352.025.

[2013 c.768 §5; 2015 c.774 §30]



Section 352.063



Section 352.065



Section 352.066



Section 352.067



Section 352.068



Section 352.070



Section 352.071



Section 352.073



Section 352.074



Section 352.075



Section 352.076 - Formation and maintenance of a governing board for public universities.

(2)(a) Except as provided in subsection (3) of this section, the Governor shall appoint all of the 11 to 15 members of the governing board, subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

(b) The governing board must include one person who is a student enrolled at the university. The student shall be a voting member of the board.

(c) The governing board must include one person who is a member of the faculty of the university and one person who is a member of the nonfaculty staff of the university. For each appointment made under this paragraph, the Governor may appoint the person as either a voting or nonvoting member of the governing board.

(3) The president of the university shall be an ex officio nonvoting member of the governing board.

(4)(a) Except as provided in paragraph (b) of this subsection, the term of office for each appointed member of the governing board is four years.

(b) The term of office of each student, faculty and nonfaculty staff member of the governing board is two years.

(c) A member of the governing board may not be appointed to serve more than two consecutive full terms.

(d) The Governor may remove any appointed member of the governing board at any time for cause, after notice and public hearing, but may not remove more than three members within a period of four years, unless it is for corrupt conduct in office.

(e) Vacancies shall be filled by appointment by the Governor for the remainder of the unexpired term.

(5) The faculty and nonfaculty staff members of the governing board may not participate in any discussions or action by the board or attend any executive session of the board involving collective bargaining issues that affect faculty or nonfaculty staff at the university.

(6) The governing board shall select one of its members as chairperson and another as vice chairperson for such terms and with duties and powers as the board considers necessary for the performance of the functions of those offices. The governing board shall adopt bylaws concerning how a quorum is constituted and when a quorum is necessary.

(7) The governing board shall meet at least once quarterly, and may meet at the call of the chairperson or a majority of the voting members of the board.

[2013 c.768 §6; 2014 c.113 §7]



Section 352.077



Section 352.080

[Renumbered 352.035]



Section 352.083



Section 352.084 - Term of office for initial members of a governing board.

[2013 c.768 §7]



Section 352.087 - Powers and duties of governing board and university with a governing board.

(a) Acquire, receive, hold, keep, pledge, control, convey, manage, use, lend, expend and invest all moneys, appropriations, gifts, bequests, stock and revenue from any source.

(b) Borrow money for the needs of the university in such amounts and for such time and upon such terms as may be determined by the university or the governing board.

(c) Make any and all contracts and agreements, enter into any partnership, joint venture or other business arrangement and create and participate fully in the operation of any business structure, including but not limited to the development of business structures and networks with any public or private government, nonprofit or for-profit person or entity, that in the judgment of the university or the governing board is necessary or appropriate.

(d) Establish, collect and use charges, fines and fees for services, facilities, operations and programs.

(e) Purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, invest in or otherwise dispose of and deal in or with the shares, stock or other equity or interests in or obligations of any other entity. The State of Oregon may not have any proprietary or other interest in investments or funds referenced in this paragraph.

(f) Acquire, purchase, purchase on a contractual basis, borrow, receive, own, hold, control, convey, sell, manage, operate, lease, lease-purchase, license, lend, invest in, issue, improve, develop, use, expend and dispose of personal property, including intellectual property, of any nature, tangible or intangible.

(g) Establish employee benefit plans of any type, subject to ORS 352.237.

(h) Take, hold, grant, pledge or dispose of mortgages, liens and other security interests on real and personal property.

(i) Spend all available moneys without appropriation or expenditure limitation approval from the Legislative Assembly, except for moneys received by a university with a governing board pursuant to a funding request submitted under ORS 352.089 (3) and the proceeds of state bonds issued for the benefit of a university with a governing board. The proceeds of state bonds issued for the benefit of a university with a governing board must be held pursuant to an agreement entered into by the State Treasurer and a university with a governing board under ORS 352.135 (2).

(j) Acquire, purchase, purchase on a contractual basis, borrow, receive, own, hold, control, convey, mortgage, pledge or otherwise encumber, sell, manage, operate, lease, lease-purchase, license, lend, invest in, improve, develop, use, expend and dispose of real property.

(k) Erect, construct, improve, remodel, develop, repair, maintain, equip, furnish, lease, lend, convey, sell, manage, operate, use and dispose of any building, structure, land or project.

(L) Acquire, by condemnation or otherwise, private property that is necessary or convenient. The right to acquire property by condemnation shall be exercised as provided by ORS chapter 35.

(m) Establish policies for the organization, administration and development of the university which, to the extent set forth in those policies, shall have the force of law and may be enforced through university procedures that include an opportunity for appeal and in any court of competent jurisdiction.

(n) Sue in its own name, be sued in its own name and issue and enforce subpoenas in its own name.

(o) Hire or retain attorneys for the provision of all legal services. A university with a governing board shall reimburse the State Treasurer for legal fees incurred in connection with state bonds issued at the request of the Higher Education Coordinating Commission on behalf of the university.

(p) Purchase any and all insurance, operate a self-insurance program or otherwise arrange for the equivalent of insurance coverage of any nature and the indemnity and defense of its officers, agents and employees or other persons designated by the university.

(q) Subject to the procedures set forth in ORS 352.089, establish, supervise and control academic and other programs, units of operation and standards, qualifications, policies and practices relating to university matters such as admissions, curriculum, grading, student conduct, credits, scholarships and the granting of academic degrees, certificates and other forms of recognition.

(r) Enforce and recover any fees, charges and fines, including but not limited to tuition and mandatory enrollment fees.

(s) Make available and perform any and all services on such terms as the governing board considers appropriate.

(t) Delegate and provide for the further delegation of any and all powers and duties, subject to the limitations expressly set forth in law.

(2) The budget for a university with a governing board shall be prepared in accordance with generally accepted accounting principles and adopted by the governing board in accordance with ORS 192.610 to 192.690.

(3) A governing board or university with a governing board may perform any other acts that in the judgment of the governing board or university are required, necessary or appropriate to accomplish the rights and responsibilities granted to the governing board or university by law.

[Formerly 352.107]



Section 352.089 - Mission statements; process for approval of change to academic program; biennial funding requests; request for issuance of state bonds; responding to legislative request for data; rules.

(2) A university with a governing board shall submit any significant change in the university’s academic programs to an office designated by the Higher Education Coordinating Commission as being responsible for university coordination. The office shall establish a process for reviewing the program change and submitting it to the Higher Education Coordinating Commission for approval. The commission shall establish, by rule, what constitutes a significant change to a university’s academic program. The commission shall further ensure that approved programs:

(a) Are consistent with the mission statement of the university;

(b) Do not unnecessarily duplicate academic programs offered by Oregon’s other public universities;

(c) Are not located in a geographic area that will cause undue hardship to Oregon’s other public universities; and

(d) Are allocated among Oregon’s public universities to maximize the achievement of statewide needs and requirements.

(3)(a) On or before April 1 of each even-numbered year, each university listed in ORS 352.002 must submit to an office designated by the Higher Education Coordinating Commission as being responsible for university coordination a funding request applicable to the biennium beginning on July 1 of the following year. On or before May 1 of each even-numbered year, the office shall consolidate the funding requests from public universities listed in ORS 350.090 and submit the consolidated funding requests to the commission.

(b) Pursuant to ORS 350.090, the Higher Education Coordinating Commission shall submit a funding request to the Governor on behalf of all public universities listed in ORS 352.002.

(c) The Governor’s biennial budget submitted to the Legislative Assembly may include funding requests from public universities, including universities with governing boards.

(4) As part of a funding request submitted under subsection (3) of this section, a university with a governing board may request, and appropriations may include, funding for education and general operations, statewide public services, state-funded debt service, capital improvements, deferred maintenance, special initiatives and investments. Any moneys appropriated to pay debt service for state bonds must be held by the State Treasurer pursuant to an agreement entered into by the State Treasurer and a university with a governing board under ORS 352.135 (2).

(5) A public university listed in ORS 352.002 that wishes to request the issuance of state bonds, including a university with a governing board that elects to remain eligible to receive proceeds of state bonds under ORS 352.402, must make a request to this effect to an office designated by the Higher Education Coordinating Commission as being responsible for university coordination. The office shall establish a process for reviewing the request to issue state bonds and submit the request to the commission. The commission shall decide whether, and in what manner, to make a request for the issuance of state bonds to the Legislative Assembly.

(6)(a) Each public university listed in ORS 352.002, including universities with governing boards, shall respond to a request for data from the Legislative Assembly or other state body by submitting the requested information to an office designated by the Higher Education Coordinating Commission as being responsible for university coordination. The office shall consolidate the data received from public universities and provide the data to the commission. The commission shall be responsible for providing the data to the Legislative Assembly or other requesting entity.

(b) As used in this subsection, "data" means any information that, as of August 14, 2013, is collected by an office designated by the Higher Education Coordinating Commission as being responsible for university coordination from each university and reported to the Legislative Assembly or any other state entity, including but not limited to retention and graduation rates and demographic information on students.

[2013 c.768 §8; 2015 c.774 §31]



Section 352.090

[Renumbered 352.045]



Section 352.095



Section 352.096 - Appointment and removal of university president; roles of president; hiring of university personnel.

(b) The governing board shall prescribe the president’s compensation and terms and conditions of employment.

(2) The president of the university is the president of the faculty. The president is also the executive and governing officer of the university, except as otherwise provided by statute or action of the governing board. Subject to the supervision of the governing board, the president of the university has authority to direct the affairs of the university.

(3) Except in the case of an interim or acting president, the hiring committee for the president of a university with a governing board shall include representatives of the university community and at least one other president of a public university based in Oregon.

(4) The governing board is responsible for the reappointment or removal of the president of the university.

(5) A university with a governing board may appoint and employ any instructional, administrative, professional, trade, occupational and other personnel as are necessary or appropriate and establish their compensation and terms and conditions of employment, subject to the limitations set forth in ORS 352.124 (1) and (2).

[2013 c.768 §9]



Section 352.100



Section 352.102 - Tuition and mandatory enrollment fees.

(2) The governing board shall establish a process for determining tuition and mandatory enrollment fees. The process must provide for participation of enrolled students and the recognized student government of the university.

(3) The governing board shall request that the president of the university transmit to the board the joint recommendation of the president and the recognized student government before the board authorizes, establishes or eliminates any incidental fees for programs under the supervision or control of the board and found by the board to be advantageous to the cultural or physical development of students.

(4) In determining tuition and mandatory enrollment fees for undergraduate students who are enrolled in a degree program and are qualified to pay resident tuition:

(a) The governing board may not increase the total of tuition and mandatory enrollment fees by more than five percent annually unless the board first receives approval from:

(A) The Higher Education Coordinating Commission; or

(B) The Legislative Assembly.

(b) The governing board shall attempt to limit annual increases in tuition and mandatory enrollment fees for undergraduate students who are enrolled in a degree program and have established residency in Oregon to a percentage that is not greater than the percentage increase in the Higher Education Price Index, as compiled by the Commonfund Institute.

(5) The governing board may not delegate authority to determine tuition and mandatory enrollment fees for undergraduate students who are enrolled in a degree program and are qualified to pay resident tuition. [2013 c.768 §10]

Note: Section 30, chapter 840, Oregon Laws 2015, provides:

Sec. 30. (1) Notwithstanding any law limiting tuition and mandatory enrollment fee increases at public universities listed in ORS 352.002, if a public university listed in ORS 352.002 increases either resident undergraduate tuition or mandatory enrollment fees by more than three percent for the 2016-2017 academic year, the public university must report the justification for the increase to the Higher Education Coordinating Commission and the Joint Committee on Ways and Means, or the Joint Interim Committee on Ways and Means.

(2) Subsection (1) of this section does not apply to public universities currently subject to existing financial agreements or plans with the Higher Education Coordinating Commission, or to four-year tuition guarantees or high cost, high demand degree programs that currently charge differential tuition.

(3) This section is repealed on December 31, 2018.

[2015 c.840 §30]



Section 352.105 - Mandatory incidental fees; resolution of disputes.

(2)(a) The mandatory incidental fee, use of the fee or decision to modify an existing fee may be refused by the board or the president of a university under the board’s control if the board or president determines that:

(A) The recognized student government assessed or allocated the mandatory incidental fees in violation of applicable local, state or federal law;

(B) The allocation conflicts with a preexisting contractual financial commitment;

(C) The total mandatory incidental fees budget is an increase of more than five percent over the level of the previous year; or

(D) The fee request is not advantageous to the cultural or physical development of students.

(b) The mandatory incidental fee, use of the fee or decision to modify an existing fee may not be refused by the board or the president of a university based on considerations about the point of view that the funding seeks to advance.

(3) The recognized student government and the board shall seek to reach agreement on any dispute involving mandatory incidental fees, if necessary with the aid of mediation, prior to a decision by the board.

(4) If an agreement is not reached, the decision of the board may be appealed to the Higher Education Coordinating Commission by the recognized student government within seven days of the board’s decision. The board shall submit its response within seven days of the appeal. The commission shall render its decision within seven days of its receipt of the board’s response.

(5) Mandatory incidental fees are not subject to ORS 352.102.

[2013 c.747 §202; 2013 c.747 §202a]

Note: 352.105 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 352.107



Section 352.110



Section 352.113 - Real and personal property held by university with a governing board; legal title; custody; sale and transfer.

(2) The governing board has custody and control of and shall care for all real property used for university purposes. Management, maintenance, encumbrance, disposal and preservation of all real property used for university purposes, whether the real property is acquired before or after the establishment of a governing board, is the responsibility of the governing board. Unless the governing board has granted prior consent, real property taken and held under this section may only be encumbered by the State of Oregon in accordance with state law and in a manner that would not impair the financial condition of the university or the rights of the holders of any obligations of the university issued or incurred under any master indenture or other financing agreement.

(3) Legal title to all personal property acquired, constructed, remodeled, repaired, equipped or furnished with the proceeds of bonds issued pursuant to Article XI-Q of the Oregon Constitution for the benefit of a university with a governing board must be taken and held in the name of the State of Oregon, acting by and through the governing board. The governing board has custody and control of the personal property and shall care for the personal property owned by the State of Oregon. When the Article XI-Q bonds are no longer outstanding, legal title to the personal property automatically by operation of law transfers to and vests in the university with a governing board for whose benefit the Article XI-Q bonds were issued.

(4) Unless the State Treasurer has granted prior consent, real or personal property held in the name of the State of Oregon, or in which the State of Oregon has an ownership or other legal interest, that was acquired, constructed, improved with or otherwise directly benefited by the proceeds of outstanding state bonds, may not be:

(a) Used by a governing board in a manner that would give rise to private business use; or

(b) Sold, transferred, encumbered, leased or otherwise disposed of by a governing board. The reference to leases in this paragraph does not apply to residential leases that a governing board enters into with students, faculty or employees of the university.

[2013 c.768 §12; 2014 c.121 §16]



Section 352.118 - Establishment of police department; commission of police officers and special campus security officers; authorities.

(a) Police, control and regulate traffic and parking of vehicles on university property.

(b) Establish a police department and commission one or more employees as police officers in the manner and with all of the privileges and immunities set forth in ORS 352.121. When a governing board establishes a police department and commissions one or more employees as police officers, the president of the university, in cooperation with the chief of the police department, shall establish a process by which the university will receive and respond to complaints involving the policies of the police department and the conduct of the police officers.

(c) Commission special campus security officers who, when acting in the scope of their employment, shall have stop and frisk authority as set forth in ORS 131.605 to 131.625 and probable cause arrest authority and the accompanying immunities as set forth in ORS 133.310 and 133.315. Special campus security officers may not be authorized to carry firearms as police officers and, except as provided in subsection (2) of this section, may not be considered police officers for purposes of ORS 181A.355, 238.005, 243.005 or 243.736.

(2) A university with a governing board, acting by and through its special campus security officers, is a criminal justice agency for purposes of rules adopted pursuant to ORS 181A.280 (3).

[2013 c.768 §13]



Section 352.120



Section 352.121 - University police departments and officers; standards.

(2) Police officers commissioned under this section:

(a) May enforce criminal laws and any administrative rules and policies adopted by the governing board; and

(b) Have all the authority and immunity of a peace officer or police officer of this state.

(3) When a university establishes a police department and commissions one or more employees as police officers, the president of the university, in cooperation with the chief of the police department, shall establish a process by which the university will receive and respond to complaints involving the policies of the police department and the conduct of the police officers.

(4) The governing board may:

(a) Enter into an agreement, or authorize the university under its control to enter into an agreement, with a municipal corporation or any department, agency or political subdivision of this state for the provision of mutual aid by their respective police officers.

(b) Adopt standards to carry out the provisions of this section.

[Formerly 352.383]

Note: 352.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 352.124 - Collective bargaining; audits of public accounts.

(2) A university with a governing board shall participate in a collective bargaining partnership with other public universities in this state for the purpose of engaging in collective bargaining with existing statewide bargaining organizations of the employees of the public university. The collective bargaining partnership shall be established by written agreement.

(3) Subject to the authority of the Secretary of State to audit public accounts, a university with a governing board may conduct an independent audit if the governing board considers the audit advisable. Subject to ORS 297.250, the independent audit is subject to the exclusive discretion and control of the university. The independent audit is subject to disclosure pursuant to ORS 192.410 to 192.505.

[2013 c.768 §14]



Section 352.129 - Shared services; continued participation.

(a) The following employee benefits:

(A) Group insurance or deferred compensation plans authorized by ORS 352.237;

(B) The Public Employees Retirement System or another plan authorized under ORS chapter 238 or 238A;

(C) The Optional Retirement Plan authorized by ORS 243.800; and

(D) A public university tax-deferred investment plan that obtains the advantages of 26 U.S.C. 403(b) and is authorized by ORS 243.820; and

(b) Collective bargaining with any statewide bargaining unit that includes employees of two or more public universities listed in ORS 352.002.

(2) During the period a public university listed in ORS 352.002 is required to participate in shared administrative services under subsection (1) of this section, the public university must provide the same scope and overall value of each employee benefit listed in subsection (1)(a) of this section as is required by the statutes referenced in subsection (1)(a) of this section.

(3) The shared administrative services listed in subsection (1) of this section must be done under the same terms, conditions, funding model and policy frameworks as those that exist on August 14, 2013, until July 1, 2015. On and after July 1, 2015, public universities listed in ORS 352.002 may choose to participate in shared services under an alternative shared services model.

(4)(a) Two or more public universities listed in ORS 352.002 may participate in shared services not described in subsection (1) of this section, including but not limited to shared services involving legal services and information technology.

(b) If a public university listed in ORS 352.002, or a community college, negotiates a contract with one or more third party financial firms, as defined in ORS 348.015, to provide disbursement and management services of financial aid funds, or management of financial accounts, to enrolled students, the public university or community college shall undertake reasonable efforts to establish collaboration agreements with other public universities or community colleges to negotiate the services.

(5)(a) A university with a governing board shall participate in shared services providing for maintenance of federal tax benefits relating to state bonds issued for the benefit of the university prior to April 30, 2015, unless the university opts out of shared services as described in paragraph (b) of this subsection.

(b) A university with a governing board may opt out of the shared services described in paragraph (a) of this subsection only if the Oregon Department of Administrative Services has adopted rules under ORS 286A.863 relating to standards, terms and conditions for maintaining federal tax benefits that apply to universities with governing boards that opt out of shared services described in paragraph (a) of this subsection.

(c) As used in this subsection, "federal tax benefits" has the meaning given that term in ORS 286A.830.

[2013 c.768 §14a; 2015 c.469 §1; 2015 c.633 §3; 2015 c.767 §150; 2015 c.828 §22]



Section 352.130



Section 352.135 - Use and investment of moneys; role of State Treasurer.

(a) Deposited into one or more accounts established by the board in depositories insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund, and the governing board shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund; or

(b) Held, kept, pledged, controlled, conveyed, managed, used, loaned, expended and invested as set forth in ORS 352.087 and 352.102.

(2) Upon a request by the State Treasurer, a university with a governing board shall enter into a written agreement with the state that provides for the State Treasurer to receive, hold, keep, manage and invest any amounts under the control of the university that the State Treasurer determines should be held by the State Treasurer to provide for payment of state bonds and other state obligations that are to be paid from appropriations described in ORS 352.089 (4), revenues of the university or other moneys under the control of the university. The agreement may, at the request of the State Treasurer, require the university to pay the costs incurred by the State Treasurer in connection with entering into and carrying out the agreement.

(3) Upon a request by a university with a governing board, the State Treasurer may receive, hold, keep, manage and invest any or all moneys, appropriations, gifts, bequests or revenues of the university from any source in accordance with an agreement entered into between the State Treasurer and the university and with the policies and procedures established by the State Treasurer, including the recoupment of costs incurred by the State Treasurer in carrying out these tasks.

(4) As used in this section, "depository" has the meaning given that term in ORS 295.001.

[2013 c.768 §15; 2015 c.774 §39]



Section 352.138 - Applicability of laws to universities with a governing board.

(a) A university with a governing board; and

(b) Any not-for-profit organization or other entity if the equity of the entity is owned or controlled exclusively by a university with a governing board and if the organization or entity is created by the university to advance any of the university’s statutory missions.

(2) Notwithstanding subsection (1) of this section and ORS 352.033, the provisions of ORS 30.260 to 30.460, 33.710, 33.720, 200.005 to 200.025, 200.045 to 200.090, 236.605 to 236.640, 279.835, 279.840, 279.850 and 297.040 and ORS chapters 35, 190, 192 and 244 apply to a university with a governing board under the same terms as they apply to public bodies other than the state.

(3) Except as otherwise provided by law, the provisions of ORS 35.550 to 35.575, 180.060, 180.210 to 180.235, 184.305 to 184.345, 190.480, 190.490, 200.035, 243.696, 357.805 to 357.895 and 656.017 (2) and ORS chapters 182, 183, 240, 270, 273, 276, 278, 279A, 279B, 279C, 282, 283, 291, 292, 293, 294, 295 and 297 do not apply to a university with a governing board.

(4)(a) Notwithstanding subsections (1) and (3) of this section and ORS 352.033, ORS 240.167, 279C.600 to 279C.625, 279C.800, 279C.810, 279C.825, 279C.827, 279C.830, 279C.835, 279C.836, 279C.838, 279C.840, 279C.845, 279C.850, 279C.855, 279C.860, 279C.865, 279C.870 and 292.043 apply to a university with a governing board under the same terms as they apply to public bodies other than the state.

(b) Notwithstanding subsections (1) and (3) of this section, ORS 279C.800 to 279C.870 apply to an agreement under the terms of which a private entity constructs, reconstructs, renovates or paints an improvement on real property owned by a university with a governing board or by a not-for-profit organization or other entity that a university with a governing board owns or controls exclusively.

(5) Notwithstanding subsection (2) of this section, ORS 190.430 and 192.105 do not apply to a university with a governing board or any organization or other entity described in subsection (1) of this section.

(6) Notwithstanding ORS 352.033, except as set forth in subsection (3) of this section, ORS 243.650 to 243.782 and 276.073 to 276.090 and ORS chapters 238 and 238A apply to a university with a governing board under the same terms as they apply to the state.

(7) ORS 350.285, 350.290, 352.198, 352.226, 352.232, 352.293, 352.296, 352.303, 352.309 and 352.313 apply to a university with a governing board.

(8) Notwithstanding ORS 352.033, a university with a governing board and its agents and employees remain subject to all statutes and administrative rules of this state that create rights, benefits or protections in favor of military veterans, service members and families of service members to the same extent as an agency of this state would be subject to such statutes and administrative rules.

(9) Notwithstanding ORS 352.033, ORS 350.540, 350.545 and 350.550 apply to a university with a governing board. A university with a governing board may not issue a tax credit certificate under ORS 350.540, 350.545 and 350.550 that will cause the public universities listed in ORS 352.002 to owe the General Fund more than $6 million at any one time under ORS 350.540, 350.545 and 350.550.

(10) If state bonds are issued for the benefit of a university with a governing board under Article XI-Q of the Oregon Constitution:

(a) The Higher Education Coordinating Commission shall have the powers and duties of a project agency, as defined in ORS 286A.816, to the extent necessary for the issuance of the state bonds and the administration of the proceeds of the state bonds; and

(b) The university and the Higher Education Coordinating Commission shall enter into grant contracts or loan agreements that comply with rules adopted by the Oregon Department of Administrative Services relating to:

(A) Disbursement of project funds by a project agency through grant contracts or loan agreements;

(B) Submission of a request for project funds to the commission under ORS 350.095; and

(C) Any other matters determined by the Oregon Department of Administrative Services to be necessary for the administration of the Article XI-Q bond program.

(11) Nothing in this section may be construed so that statutory provisions that are not set forth in this section apply to a university with a governing board.

[2013 c.768 §16; 2013 c.722 §80; 2013 c.768 §179; 2014 c.113 §6; 2014 c.121 §17; 2015 c.209 §1; 2015 c.767 §22; 2015 c.828 §23]



Section 352.140

§8]



Section 352.141 - Jurisdiction over streets on property owned by or used for university with a governing board.

[2013 c.768 §17]



Section 352.146 - Faculty; status; powers.

[2013 c.768 §18]



Section 352.150



Section 352.152 - Authority to sell forest products on public university lands.

[Formerly 351.155]



Section 352.157 - Construction and acquisition of buildings and structures.

(2) The governing board may also undertake the acquisition or construction of those buildings and structures that the Legislative Assembly has determined will benefit higher education institutions or activities, and may enter into contracts with persons, firms or corporations for the acquisition, erection, improvement, repair, equipping and furnishing of such buildings and structures pursuant to Article XI-G of the Oregon Constitution.

[Formerly 351.160]



Section 352.160



Section 352.163 - Rates, charges and fees for use of buildings, structures and projects.

[Formerly 351.170]



Section 352.165



Section 352.167



Section 352.170



Section 352.171 - Insurance for buildings, structures and projects.

[Formerly 351.180]



Section 352.173



Section 352.175



Section 352.176

[Formerly 352.043; renumbered 352.605 in 2015]



Section 352.180



Section 352.181

[Formerly 352.045; renumbered 352.612 in 2015]



Section 352.185



Section 352.186

[Formerly 352.046; renumbered 352.618 in 2015]



Section 352.189 - Political or sectarian tests prohibited in appointment of faculty or employees.

[Formerly 352.006]



Section 352.190



Section 352.191



Section 352.195



Section 352.196

[Formerly 352.066; renumbered 352.678 in 2015]



Section 352.198 - Authority of public universities to require fingerprints.

(1)(a) Is employed or applying for employment by the university; or

(b) Provides services or seeks to provide services to the university as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position that is designated as a critical or security-sensitive position. As used in this subsection, "critical or security-sensitive position" means a position in which the person:

(a) Has direct access to persons under 18 years of age or to student residence facilities because the person’s work duties require the person to be present in the residence facility;

(b) Is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(c) Has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(d) Has access to property where chemicals, hazardous materials and other items controlled by state or federal laws or regulations are located;

(e) Has access to laboratories, nuclear facilities or utility plants to which access is restricted in order to protect the health or safety of the public;

(f) Has fiscal, financial aid, payroll or purchasing responsibilities as one of the person’s primary responsibilities; or

(g) Has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information.

[Formerly 352.012]



Section 352.200



Section 352.201



Section 352.202

[Formerly 352.067; renumbered 352.685 in 2015]



Section 352.205



Section 352.207

[Formerly 352.068; renumbered 352.691 in 2015]



Section 352.208 - Interchange of faculty members with universities outside Oregon.

[Formerly 351.205]



Section 352.210



Section 352.211



Section 352.213

[Formerly 352.071; renumbered 352.697 in 2015]



Section 352.215



Section 352.217

[Formerly 352.074; renumbered 352.703 in 2015]



Section 352.218 - Affirmative action plan; interview of qualified minority applicants.

(a) A person having origins in any of the black racial groups of Africa but who is not Hispanic;

(b) A person of Hispanic culture or origin;

(c) A person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands; or

(d) An American Indian or Alaskan Native having origins in any of the original peoples of North America.

(2) Each public university listed in ORS 352.002 shall:

(a) Consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

(A) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

(B) Elimination of classes due to decreased student enrollment; or

(C) Reduction in courses due to administrative decisions.

(b) Interview one or more qualified minority applicants when hiring a head coach or athletic director, unless the public university was unable to identify a qualified minority applicant who was willing to interview for the position. It is an affirmative defense to a claim of a violation of this paragraph that the public university, in good faith, was unable to identify a qualified minority applicant who was willing to interview for the position.

[Formerly 352.380]

Note: The amendments to 352.218 (formerly 352.380) by section 3, chapter 780, Oregon Laws 2009, become operative January 2, 2020. See section 4, chapter 780, Oregon Laws 2009. The text that is operative on and after January 2, 2020, including amendments by section 248, chapter 637, Oregon Laws 2011, is set forth for the user’s convenience.
Each public university listed in ORS 352.002 shall consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

(1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

(2) Elimination of classes due to decreased student enrollment; or

(3) Reduction in courses due to administrative decisions.

Note: Sections 1 and 2, chapter 369, Oregon Laws 2015, provide:

Sec. 1. (1) The Higher Education Coordinating Commission shall work with one representative from a public university listed in ORS 352.002 that participates in the National Collegiate Athletic Association Division I sports league and one representative from a public university listed in ORS 352.002 that participates in a sports league other than the National Collegiate Athletic Association Division I to conduct an evaluation on the best method for providing oversight to ensure that public universities listed in ORS 352.002 comply with their obligation under ORS 352.380 to interview at least one minority applicant when hiring a head coach or athletic director.

(2) The commission shall conduct an evaluation on:

(a) Whether there are disparities in the hiring of female head coaches or female athletic directors in the State of Oregon; and

(b) The most effective method of correcting any disparities found to exist under paragraph (a) of this subsection.

(3) The commission shall report the results of the evaluations conducted under subsections (1) and (2) of this section to the committees related to higher education during the 2016 session of the Legislative Assembly. The report shall be made in the manner provided by ORS 192.245. [2015 c.369 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on July 1, 2016.

[2015 c.369 §2]



Section 352.220



Section 352.221



Section 352.223



Section 352.226 - Personnel records; standards; exemptions.

(2) Standards adopted under subsection (1) of this section shall require that personnel records be subjected to restrictions on access unless upon a finding by the president of the public university that the public interest in maintaining individual rights to privacy in an adequate educational environment would not suffer by disclosure of such records. Access to such records may be limited to designated classes of information or persons, or to stated times and conditions, or to both, but cannot be limited for records more than 25 years old.

(3) A standard or order promulgated pursuant to this section may not deny to a faculty member full access to the member’s personnel file or records kept by the public university, except as provided in subsections (7) and (8) of this section.

(4) The number of files relating to the evaluation of a faculty member is limited to three, to be kept in designated, available locations.

(5) Any evaluation received by telephone must be documented in each of the faculty member’s files by means of a written summary of the conversation with the names of the conversants identified.

(6) A faculty member is entitled to submit, for placement in the three files, evidence rebutting, correcting, amplifying or explaining any document contained therein and other material that the member believes might be of assistance in the evaluation process.

(7) Letters and other information submitted in confidence to the State Board of Higher Education or its public universities, offices, departments or activities prior to July 1, 1975, shall be maintained in the files designated by the governing board of the public university currently employing the faculty member. However, if a faculty member requests access to those files, the anonymity of the contributor of letters and other information obtained prior to July 1, 1975, shall be protected. The full text shall be made available except that portions of the text that would serve to identify the contributor shall be excised by a faculty committee. Only the names of the contributors and the excised portions of the documents may be kept in a file other than the three prescribed by subsection (4) of this section.

(8)(a) Confidential letters and other information submitted to or solicited after July 1, 1975, by the State Board of Higher Education or its public universities, offices, departments or activities prior to the employment of a prospective faculty member are exempt from the provisions of this section. However, if the member is currently employed by a public university or its offices, departments or activities, the confidential preemployment materials shall be placed in the three authorized files. If a faculty member requests access to the member’s files, the anonymity of the contributor of confidential preemployment letters and other preemployment information shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised and retained in a file other than the three designated in subsection (4) of this section.

(b) Confidential letters and other information submitted to or solicited by a public university listed in ORS 352.002 after the date that the university became a university with a governing board, and prior to the employment of a prospective faculty member are exempt from the provisions of this section. However, if the member is employed by the university, the confidential preemployment materials shall be placed in the three authorized files. If a faculty member requests access to the member’s files, the anonymity of the contributor of confidential preemployment letters and other preemployment information shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised and retained in a file other than the three designated in subsection (4) of this section.

(9) Classroom survey evaluation by students of a faculty member’s classroom or laboratory performance shall be anonymous. The record of tabulated reports shall be placed in at least one of the files designated in subsection (4) of this section. All survey instruments used to obtain evaluation data shall be returned to the faculty member.

(10) A public university listed in ORS 352.002 and, after July 1, 1975, but before the date on which the public university became a university with a governing board, the State Board of Higher Education and its public universities, offices, departments or activities, when evaluating its employed faculty members, may not solicit or accept letters, documents or other materials, given orally or in written form, from individuals or groups who wish their identity kept anonymous or the information they provide kept confidential.

(11) A standard or order promulgated pursuant to this section does not limit the authority of a public university to prepare, without identification of individual persons who have not consented thereto, statistical or demographic reports from personnel records.

(12) Any category of personnel records specifically designated as confidential pursuant to valid standards or orders pursuant to this section is not a public record for the purposes of ORS 192.420.

(13) As used in this section, "personnel records" means records containing information kept by the public university, office, department or activity concerning a faculty member and furnished by the faculty member or by others about the faculty member at the request of the faculty member or the public university, office, department or activity, including, but not limited to, information concerning discipline, membership activity, employment performance or other personal records of individual persons.

[Formerly 351.065]



Section 352.230



Section 352.232 - Sources of compensation for officers and employees; potential conflict of interest; reporting; standards.

(a) Consulting;

(b) Appearances and speeches;

(c) Intellectual property conceived, reduced to practice or originated and therefore owned within the public university;

(d) Providing services or other valuable consideration for a private corporation, individual, or entity, whether paid in cash or in-kind, stock or other equity interest, or anything of value regardless of whether there is a licensing agreement between the public university and the private entity; and

(e) Performing public duties paid by private organizations, including institution corporate affiliates, that augments an officer’s or employee’s publicly funded salary. Such income shall be authorized and received in accordance with policies and standards established by each governing board.

(2) Each governing board may not authorize compensation, as described in subsection (1) of this section, that, in the governing board’s judgment, does not comport with the mission of the public university or substantially interferes with an officer’s or employee’s duties to the university.

(3) Any compensation described and authorized under subsection (1) of this section is considered official compensation or reimbursement of expenses for purposes of ORS 244.040 and is not considered an honorarium prohibited by ORS 244.042. If authorization or receipt of the compensation creates a potential conflict of interest, the officer or employee shall report the potential conflict in writing in accordance with standards of the governing board. The disclosure is a public record subject to public inspection.

(4) Each governing board shall adopt standards governing employee outside employment and activities, including potential conflict of interest, as defined by standards of the governing board and consistent with ORS 244.020, and the public disclosure thereof, and procedures for reporting and hearing potential or actual conflict of interest complaints.

[Formerly 351.067]



Section 352.237 - Provision of group insurance for employees; expense reimbursement plan; deferred compensation plan.

(2) For the purposes of ORS 243.555 to 243.575, if the governing board of a public university listed in ORS 352.002 chooses not to participate in the benefit plans offered through the Public Employees’ Benefit Board, the governing board may have the authority granted to the Public Employees’ Benefit Board under ORS 243.555 to 243.575 for the administration of an appropriate expense reimbursement plan.

(3) The governing board of each public university listed in ORS 352.002 shall offer one or more deferred compensation plans to employees of the university. The governing board shall choose whether to offer its employees the state deferred compensation plan established under ORS 243.401 to 243.507 or another deferred compensation plan that the governing board elects to make available to the employees of the university.

[Formerly 351.094]



Section 352.239



Section 352.240



Section 352.244 - Overpayment of salary or compensation.

[Formerly 351.097]



Section 352.245



Section 352.247



Section 352.250



Section 352.252



Section 352.256 - Alcohol and drug abuse policy and implementation plan.

[Formerly 352.008]



Section 352.260



Section 352.262 - Standards for minimum content of alcohol and drug abuse policy and plan.

[Formerly 351.105]



Section 352.268 - Physical access committees; members; duties.

(a) One or more students with disabilities or, if there are no students with disabilities willing to participate, a person with a disability who uses the public university’s facilities;

(b) One or more members of the faculty or staff who have disabilities;

(c) The coordinator of services for students with disabilities for the public university;

(d) One or more administrators of the public university; and

(e) One or more members of the physical plant staff of the public university.

(2) The physical access committee shall present its findings and recommendations to the administration of the public university listing access needs and priorities for meeting those needs. These findings and recommendations shall identify the barriers to access that prevent persons with disabilities from meaningfully utilizing campus facilities related to instruction, academic support, assembly and residence life.

(3) In preparing funding requests for each biennium, each public university shall include amounts for capital improvement that will be applied to the substantial reduction and eventual elimination of barriers to access by persons with disabilities as identified by the physical access committee.

(4) Nothing in this section and ORS 185.155 and 341.937 requires a public university to undertake projects for accessibility that are not otherwise required unless such projects are funded specifically by the Legislative Assembly.

[Formerly 352.015]



Section 352.270



Section 352.274 - Sexual orientation identification on university forms; collection of identification information by Higher Education Coordinating Commission; rules.

(2) Each public university listed in ORS 352.002 shall make the demographic data collected under subsection (1) of this section available to the Higher Education Coordinating Commission in the format determined by the commission under subsection (3) of this section.

(3) The commission shall:

(a) By rule establish a common format and time frame for the collection and reporting of the demographic data specified in subsection (1) of this section;

(b) Evaluate the degree to which public universities are complying with the requirements set forth in subsections (1) and (2) of this section; and

(c) During each regular session of the Legislative Assembly, submit a report in the manner provided by ORS 192.245 to the committees related to higher education that:

(A) Sets forth the progress public universities have made toward implementing the requirements set forth in subsections (1) and (2) of this section; and

(B) Summarizes the demographic data collected by the commission under this section.

[2015 c.670 §1]

Note: 352.274 first applies to the 2016-2017 academic year. See sections 3 and 6, chapter 670, Oregon Laws 2015.



Section 352.275



Section 352.280



Section 352.281 - Use of name other than legal first name.

(a) Shall permit enrolled students to use a preferred first name other than the student’s legal first name on course and grade rosters, directory listings, advisor lists, identification cards and diplomas; and

(b) May permit enrolled students to use a preferred first name other than the student’s legal first name on campus records not listed in paragraph (a) of this subsection.

(2) Public universities listed in ORS 352.002 must use the legal first name of enrolled students on official transcripts and enrollment verification documents.

[2015 c.670 §2]

Note: 352.281 applies to all forms or campus records that are created or updated for the 2016-2017 academic year. See sections 3 and 6, chapter 670, Oregon Laws 2015.



Section 352.285



Section 352.287 - Resident tuition and fees for persons who are not United States citizens or lawful permanent residents; qualifications; standards; reporting requirement.

(a) During each of the three years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in this state;

(b) During each of the five years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in any state or territory of the United States, the District of Columbia or the Commonwealth of Puerto Rico;

(c) Received a high school diploma from a secondary school in this state or received the equivalent of a high school diploma; and

(d) Shows intention to become a citizen or a lawful permanent resident of the United States by submitting to the public university the student attends or plans to attend:

(A) An official copy of the student’s application to register with a federal immigration program or federal deportation deferral program or a statement of intent that the student will seek to obtain citizenship as permitted under federal law; and

(B) An affidavit stating that the student has applied for a federal individual taxpayer identification number or other official federal identification document.

(2) The governing board shall exempt a student who is financially dependent upon a person who is not a citizen or a lawful permanent resident of the United States from paying nonresident tuition and fees for enrollment in a public university listed in ORS 352.002 if the student:

(a) During each of the three years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in this state and resided in this state with the person upon whom the student is dependent;

(b) During each of the five years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in any state or territory of the United States, the District of Columbia or the Commonwealth of Puerto Rico and resided with the person upon whom the student is dependent;

(c) Received a high school diploma from a secondary school in this state or received the equivalent of a high school diploma; and

(d) For a student who is not already a citizen or lawful permanent resident of the United States, shows intention to become a citizen or a lawful permanent resident of the United States by submitting to the public university the student attends or plans to attend:

(A) An official copy of the student’s application to register with a federal immigration program or federal deportation deferral program or a statement of intent that the student will seek to obtain citizenship as permitted under federal law; and

(B) An affidavit stating that the student has applied for a federal individual taxpayer identification number or other official federal identification document.

(3) A student who is a citizen or a lawful permanent resident of the United States and who has resided outside of Oregon for more than three years while serving in the Armed Forces of the United States, but who otherwise meets the requirements of subsection (1) or (2) of this section, shall qualify for exemption from nonresident tuition and fees for enrollment in a public university listed in ORS 352.002 without having to reestablish residency in Oregon.

(4) The governing board shall adopt standards to implement the provisions of this section.

(5) Not later than July 1 of each year, the Higher Education Coordinating Commission shall report to the Speaker of the House of Representatives, the President of the Senate and the interim committees of the Legislative Assembly with subject matter authority over higher education, for the preceding academic year:

(a) The number of students that applied and were accepted into public universities under this section; and

(b) The financial impact of this section on public universities listed in ORS 352.002.

[Formerly 351.641]

Note: The amendments to 352.287 (formerly 351.641) by section 7, chapter 846, Oregon Laws 2015, first apply to grant and scholarship applications submitted, and tuition charged, for the 2016-2017 academic year. See section 8, chapter 846, Oregon Laws 2015. The text that applies prior to the 2016-2017 academic year, including amendments by section 127, chapter 767, Oregon Laws 2015, is set forth for the user’s convenience.
(1) The governing board of a public university listed in ORS 352.002 shall exempt a student who is not a citizen or a lawful permanent resident of the United States from paying nonresident tuition and fees for enrollment in a public university listed in ORS 352.002 if the student:

(a) During each of the three years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in this state;

(b) During each of the five years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in any state or territory of the United States, the District of Columbia or the Commonwealth of Puerto Rico;

(c) No more than three years before initially enrolling in a public university listed in ORS 352.002, received a high school diploma from a secondary school in this state or received the equivalent of a high school diploma; and

(d) Shows intention to become a citizen or a lawful permanent resident of the United States by submitting to the public university the student attends or plans to attend:

(A) An official copy of the student’s application to register with a federal immigration program or federal deportation deferral program or a statement of intent that the student will seek to obtain citizenship as permitted under federal law; and

(B) An affidavit stating that the student has applied for a federal individual taxpayer identification number or other official federal identification document.

(2) The governing board shall exempt a student who is financially dependent upon a person who is not a citizen or a lawful permanent resident of the United States from paying nonresident tuition and fees for enrollment in a public university listed in ORS 352.002 if the student:

(a) During each of the three years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in this state and resided in this state with the person upon whom the student is dependent;

(b) During each of the five years immediately prior to receiving a high school diploma or leaving school before receiving a high school diploma, attended an elementary or a secondary school in any state or territory of the United States, the District of Columbia or the Commonwealth of Puerto Rico and resided with the person upon whom the student is dependent;

(c) No more than three years before initially enrolling in a public university listed in ORS 352.002, received a high school diploma from a secondary school in this state or received the equivalent of a high school diploma; and

(d) For a student who is not already a citizen or lawful permanent resident of the United States, shows intention to become a citizen or a lawful permanent resident of the United States by submitting to the public university the student attends or plans to attend:

(A) An official copy of the student’s application to register with a federal immigration program or federal deportation deferral program or a statement of intent that the student will seek to obtain citizenship as permitted under federal law; and

(B) An affidavit stating that the student has applied for a federal individual taxpayer identification number or other official federal identification document.

(3) A student continues to qualify for exemption from nonresident tuition and fees under subsection (1) or (2) of this section for five years after initial enrollment under the exemption in a public university listed in ORS 352.002.

(4) A student who is a citizen or a lawful permanent resident of the United States and who has resided outside of Oregon for more than three years while serving in the Armed Forces of the United States, but who otherwise meets the requirements of subsection (1) or (2) of this section, shall qualify for exemption from nonresident tuition and fees for enrollment in a public university listed in ORS 352.002 without having to reestablish residency in Oregon.

(5) The governing board shall adopt standards to implement the provisions of this section.

(6) Not later than July 1 of each year, the Higher Education Coordinating Commission shall report to the Speaker of the House of Representatives, the President of the Senate and the interim committees of the Legislative Assembly with subject matter authority over higher education, for the preceding academic year:

(a) The number of students that applied and were accepted into public universities under this section; and

(b) The financial impact of this section on public universities listed in ORS 352.002.



Section 352.290



Section 352.293 - Rights of student ordered to active duty; standards.

(a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

(A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

(B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the practice of the public university for completion of incomplete courses; or

(C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

(b) The right to a credit described in ORS 352.296 for all amounts paid for room, board, tuition and fees;

(c) If the student elects to withdraw from the public university, the right to be readmitted and reenrolled at the public university within one year after release from active duty without a requirement of redetermination of admission eligibility; and

(d) The right to continuation of scholarships and grants awarded to the student that were funded by the public university or the Higher Education Coordinating Commission before the student was ordered to active duty.

(2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the public university may not:

(a) Give the student academic credit for the course from which the student withdraws;

(b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the student’s record; or

(c) Alter the student’s grade point average due to the student’s withdrawal from the course.

(3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

(a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the student’s grade for the course or rank in the student’s class.

(b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

(c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

(4) The Higher Education Coordinating Commission and the governing board of a public university listed in ORS 352.002 shall adopt standards for the administration of this section.

(5) As used in this section, "member of the military" means a person who is a member of:

(a) The Oregon National Guard or the National Guard of any other state or territory; or

(b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States.

[Formerly 351.643]



Section 352.296 - Credit for room, board, tuition and fees for student ordered to active duty; standards.

(A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

(B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

(b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

(c) At the time a student withdraws from a course at a public university listed in ORS 352.002 or from the public university, the student must elect to claim the credit:

(A) As a credit toward tuition and fees or room and board if the student reenrolls at the public university under ORS 352.293 (1)(c); or

(B) As a monetary payment.

(2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the public university from which the student withdraws.

(3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

(4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the public university that the student died while serving on active duty.

(5) The governing board of a public university listed in ORS 352.002 shall adopt standards for the administration of this section, including standards setting the amount of credit and the method by which the credit is prorated.

[Formerly 351.644]



Section 352.300



Section 352.303 - Waiver of tuition for Oregon residents at least 65; conditions for waiver; standards.

(a) Space is available in the course for additional students to register after degree-seeking students have registered;

(b) The department in which the course is being taught approves; and

(c) The auditing student is registered for eight credits or fewer per term.

(2) The public university may charge the student attending under subsection (1) of this section fees associated with the course being audited.

(3) A public university may develop standards for implementation of this section, including standards relating to registration, admission and fees.

[Formerly 351.658]



Section 352.306 - Honorary degrees for persons ordered to internment camp.

(2) A person who meets the requirements of subsection (4) of this section may request a public university listed in ORS 352.002 to award the person an honorary post-secondary degree.

(3) A representative of a deceased person who meets the requirements of subsection (4) of this section may request a public university to award an honorary post-secondary degree on behalf of the deceased person.

(4) Notwithstanding the requirements for a post-secondary degree established by a public university, a public university that receives a request under subsection (2) or (3) of this section may award an honorary post-secondary degree to a person, or on behalf of a deceased person, who:

(a) Was a student at the public university in 1942; and

(b) Did not graduate from the public university because the person was ordered to an internment camp.

[Formerly 352.021]



Section 352.309 - Credit for education and training received while in Armed Forces; standards.

[Formerly 351.646]



Section 352.310



Section 352.313 - Status of members of Armed Forces and certain federal agencies; spouses and children.

(a) "Active member of the Armed Forces of the United States" includes officers and enlisted personnel of the Armed Forces of the United States who:

(A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

(B) Reside in this state while serving as members of the crew of a ship that has an Oregon port or shore establishment as its home port or permanent station; or

(C) Reside in another state or a foreign country and establish Oregon residency by filing Oregon state income taxes no later than 12 months before leaving active duty.

(b) "Armed Forces of the United States" includes:

(A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the United States;

(B) Reserve components of the Army, Navy, Air Force, Marine Corps and Coast Guard of the United States; and

(C) The National Guard of the United States and the Oregon National Guard.

(c) "Dependent children" includes any children of an active member of the Armed Forces of the United States, of an active member of the commissioned corps of the National Oceanic and Atmospheric Administration or of a member of the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Army or Navy of the United States, who:

(A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

(B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

(2) Active members of the Armed Forces of the United States, active members of the commissioned corps of the National Oceanic and Atmospheric Administration and members of the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Army or Navy of the United States, and their spouses and dependent children, are considered residents of this state for the purpose of admission and for the purpose of determining fees and tuition to be paid by such individuals while attending any public university listed in ORS 352.002.

(3) The governing board of a public university listed in ORS 352.002 may contract with the Armed Forces of the United States to furnish educational service to active members of the Armed Forces of the United States.

(4) The governing board shall determine the number of such students that should be accepted and shall make final decisions on admission of individual applicants.

(5) Students attending the public universities under contracts with the Armed Forces of the United States under this section shall pay fees and tuition customarily charged Oregon students.

(6) Payments made by the Armed Forces of the United States under such contracts shall be deposited in a designated account in the same manner that fees and tuition payments for resident students are deposited and credited.

[Formerly 351.642]



Section 352.319 - Contract for disbursement of funds to students; personally identifiable information.

(2) A public university listed in ORS 352.002 may enter into a contract with a private contractor to provide the service of facilitating the disbursement of funds to students. If a student’s personally identifiable information is necessary to administer the disbursement of funds under the contract, the public university:

(a) Shall obtain from a student a written election to receive the contracted services;

(b) Shall provide any alternative method of disbursement of funds at no additional cost to a student who does not elect to receive those services from a private contractor;

(c) May not release to a private contractor personally identifiable information about a student who elects to receive disbursement services from the private contractor without first obtaining from the student a written consent to release the personally identifiable information; and

(d) Shall provide to a student a written description of the purposes for which a private contractor may use the student’s personally identifiable information.

[Formerly 352.017]



Section 352.320



Section 352.330



Section 352.340



Section 352.350



Section 352.355



Section 352.360



Section 352.365 - Definition for ORS 352.365 to 352.379.

[Formerly 351.865]



Section 352.370



Section 352.372 - Findings and policy for ORS 352.365 to 352.379.

(2) It is the policy of this state that basic research is an appropriate and necessary activity of our public universities. Further, the State of Oregon has an obligation with other states and the federal government to encourage and finance basic research if the state and nation are to be active participants in a future which will require ever increasing levels of knowledge and understanding.

(3) The Legislative Assembly acknowledges that a characteristic of basic research is that no defined result can be guaranteed and asserts that only through scholarly investigation can knowledge be advanced to be later developed and applied.

(4) The Legislative Assembly believes that moneys for basic research should be regularly appropriated and that such moneys should be used for support of qualified investigators and funding of research projects.

[Formerly 351.870]



Section 352.375



Section 352.379 - Short title.

[Formerly 351.890]



Section 352.380



Section 352.383



Section 352.385

Note: Sections 1 and 2, chapter 2, Oregon Laws 2011, provide:

Sec. 1. (1) The Legislative Assembly finds that:

(a) Article XI-F(1) of the Oregon Constitution permits the state to incur general obligation bonded indebtedness to finance higher education projects.

(b) Article XI-G of the Oregon Constitution permits the state to incur general obligation bonded indebtedness to finance projects for higher education institutions or activities and community colleges.

(c) An amendment to Articles XI-F(1) and XI-G of the Oregon Constitution was approved by the people at a special election held on the date of the primary election in May 2010.

(d) The amendment requires the Legislative Assembly to determine that projects financed under Article XI-F(1) or XI-G of the Oregon Constitution either benefit higher education institutions or activities or benefit community colleges authorized by law to receive state aid.

(2) To permit the issuance of general obligation bonds under Article XI-F(1) or XI-G of the Oregon Constitution for projects that the Legislative Assembly approved prior to the effective date of the amendment to Articles XI-F(1) and XI-G of the Oregon Constitution, the Legislative Assembly determines that:

(a) The projects that the Legislative Assembly approved for financing under Article XI-F(1) or XI-G of the Oregon Constitution prior to the effective date of the amendment to Articles XI-F(1) and XI-G of the Oregon Constitution for higher education benefit higher education institutions or activities; and

(b) The projects that the Legislative Assembly approved for financing under Article XI-G of the Oregon Constitution prior to the effective date of the amendment to Article XI-G of the Oregon Constitution for community colleges benefit community colleges authorized by law to receive state aid. [2011 c.2 §1]

Sec. 2. (1) The Legislative Assembly finds that:

(a) Article XI-G of the Oregon Constitution, including the amendment approved by the people at a special election held on the date of the primary election in May 2010, requires that the amount of any general obligation bonded indebtedness incurred under Article XI-G of the Oregon Constitution be matched by an amount that is at least equal to the amount of the indebtedness.

(b) The matching amount required under Article XI-G of the Oregon Constitution may consist of moneys appropriated from the General Fund or any other moneys available to the constructing authority for such purposes.

(c) Prior to the effective date of the amendment to Article XI-G of the Oregon Constitution, Article XI-G of the Oregon Constitution required matching amounts to be appropriated from the General Fund. To satisfy this requirement, the Legislative Assembly created separate matching accounts in the General Fund to hold matching amounts for each project that was authorized to receive financing under Article XI-G of the Oregon Constitution.

(d) Appropriating matching amounts from the General Fund artificially inflates the General Fund and interferes with efficient application of matching amounts to projects approved by the Legislative Assembly.

(2) To eliminate unnecessary inflation of the General Fund and to allow more efficient application of matching amounts, the Legislative Assembly determines that the matching amount for each project that the Legislative Assembly approved for financing under Article XI-G of the Oregon Constitution prior to the effective date of the amendment to Article XI-G of the Oregon Constitution, but that has not yet been financed under Article XI-G of the Oregon Constitution:

(a) May consist of a deposit to a fund or account of a state agency, or a deposit to a fund or account held by an escrow agent, a commercial bank or a private financial institution, if the moneys deposited are obligated to pay for costs of the project.

(b) May consist of a grant agreement, contract or other intergovernmental agreement that obligates a federal, state or local governmental entity to provide funds for the project. The matching amount provided by a grant agreement, contract or other intergovernmental agreement is considered to be the total amount of funds the constructing authority reasonably expects to receive from the agreement or contract and have available for the project.

(c) Is not required to be deposited in a General Fund matching account created by the Legislative Assembly prior to the effective date of the amendment to Article XI-G of the Oregon Constitution.

(3) To ensure that the types and sources of funds that the Legislative Assembly approved prior to the effective date of the amendment to Article XI-G of the Oregon Constitution for use as matching amounts are used as expected by the Legislative Assembly, matching amounts for each project approved under Article XI-G of the Oregon Constitution prior to the effective date of the amendment to Article XI-G of the Oregon Constitution may consist only of the types and sources of funds that the Legislative Assembly approved prior to the effective date of the amendment to Article XI-G of the Oregon Constitution for deposit in the General Fund matching account created for that project. [2011 c.2 §2]



Section 352.388 - Definitions for ORS 352.388 to 352.415.

(1) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on revenue bonds.

(b) The costs and expenses of issuing, administering and maintaining revenue bonds, including, but not limited to, the costs and expenses of:

(A) Redeeming revenue bonds.

(B) Paying amounts due in connection with credit enhancement devices or agreements for exchange of interest rates.

(C) Paying the fees, administrative costs and expenses of a university with a governing board related to revenue bonds, including, but not limited to, the costs of consultants, bond trustees, remarketing agents, escrow agents, arbitrage rebate consultants, calculation agents and advisers retained by the university.

(c) The costs of funding reserves for the revenue bonds.

(d) Capitalized interest for the revenue bonds.

(e) Rebates or penalties due to the United States in connection with the revenue bonds.

(f) Any other costs or expenses that a university with a governing board determines are necessary or desirable in connection with issuing and maintaining the revenue bonds.

(2) "Credit enhancement device" means an agreement or contractual relationship between a university with a governing board and a bank, trust company, insurance company, surety bonding company, pension fund or other financial institution or entity providing additional credit on or security for a revenue bond.

(3) "For the benefit of a university with a governing board" means, in relation to state bonds:

(a) Before August 14, 2013, the portion of the proceeds of the state bonds that was used to finance property, projects or liabilities on behalf of the State Board of Higher Education and for the benefit of a university with a governing board in pursuing the purposes and missions of the university.

(b) On or after August 14, 2013, the portion of the proceeds of the state bonds a university with a governing board is eligible to receive under ORS 352.402 to finance property, projects or liabilities on behalf of and for the benefit of a university with a governing board in pursuing the purposes and missions of the university.

(4) "Obligation" means:

(a) A revenue bond;

(b) The commitment of a university with a governing board in connection with a credit enhancement device; or

(c) An agreement for exchange of interest rates.

(5) "Operative document" means a bond declaration, trust agreement, indenture, security agreement or other document in which a university with a governing board makes a pledge.

(6) "Pledge" means:

(a) To create a lien on revenue or property.

(b) A lien created on revenue or property.

(7) "Revenue" means tuition, fees, charges, rents, revenues, interest, dividends, receipts and other income of a university with a governing board, except moneys received by the university from taxes collected by the State of Oregon.

(8) "Revenue bond":

(a) Means a contractual undertaking or instrument of a university with a governing board to repay borrowed moneys, which undertaking or instrument is secured by a pledge of all or part of the revenue of the university.

(b) Does not mean a credit enhancement device or a state bond.

[Formerly 351.365]

Note: Definitions in ORS 352.029 also apply to ORS 352.388 to 352.415.



Section 352.390



Section 352.400



Section 352.402 - Eligibility of university with a governing board to receive proceeds from state bonds; requirements; review by State Treasurer.

(2) The State Treasurer shall limit the scope of review and approval under subsection (1) of this section to consideration of periodic cash flow projections and other information necessary to determine the sufficiency of the cash flow of the university with a governing board to pay any loans from state agencies funded with the proceeds of state bonds and to pay costs for:

(a) State bonds issued for the benefit of the university with a governing board pursuant to Article XI-F(1) or XI-Q of the Oregon Constitution or ORS 283.085 to 283.092; and

(b) Revenue bonds issued pursuant to ORS 352.388 to 352.415.

(3) A university with a governing board that issues revenue bonds of the university, or executes other obligations related to the revenue bonds, without the approval of the State Treasurer as provided in subsection (2) of this section is not eligible to receive proceeds of the state bonds described in subsection (1) of this section and that are intended to be repaid in whole or in part by university revenues or other moneys under the control of the university on or after August 14, 2013.

[Formerly 351.369]

Note: Definitions in ORS 352.029 also apply to ORS 352.388 to 352.415.



Section 352.408 - Issuance of bonds by university with a governing board; use and limitations of security interests; character of bonds and obligations.

(a) May issue revenue bonds for any lawful purpose of the university in accordance with ORS chapter 287A.

(b) May issue under ORS 287A.360 to 287A.380 refunding bonds of the same character and tenor as the revenue bonds replaced.

(2) For the purposes of ORS 271.390 and ORS chapter 287A, a university with a governing board is a public body.

(3) ORS 287A.150 does not apply to revenue bonds issued by a university with a governing board.

(4) A university with a governing board:

(a) May grant leases of real property held by a trustee or lender for a term that ends on the date on which all amounts due under the operative documents have been paid, or provision for payment has been made, or for a term of up to 20 years after the last scheduled payment under the operative documents, whichever is sooner. The leases may grant the trustee or lender the right to evict the university and exclude the university from possession of the real property for the term of the lease if the university fails to pay when due the amounts scheduled to be paid under the operative documents or otherwise defaults under the operative documents. Upon default, the trustee or lender may sublease the real property to third parties and apply any rents to payments scheduled to be made under the operative documents.

(b) May not mortgage, pledge or grant a security interest in, or otherwise encumber, real or personal property that has been pledged or leased to provide security for, or acquired, constructed, improved with, or otherwise directly benefited by, the proceeds of outstanding state bonds, except as provided in ORS 352.113 (4).

(5) Revenue bonds and other obligations authorized by this section:

(a) Are revenue bonds or obligations of a political subdivision of the State of Oregon.

(b) Are not an indebtedness or obligation of the State of Oregon and are not a charge upon revenue or property of the State of Oregon, except as provided in subsection (4) of this section.

(c) Are not a charge upon any revenue or property of a university with a governing board unless the revenue or property is pledged to secure the revenue bonds or other obligations.

(d) Are not payable from, and may not be secured by a pledge of or lien on, any amounts a university with a governing board is required to:

(A) Deposit with the State Treasurer pursuant to ORS 352.135 (2); or

(B) Pay to the State Treasurer pursuant to a schedule described in ORS 352.415.

[Formerly 351.374]

Note: Definitions in ORS 352.029 also apply to ORS 352.388 to 352.415.



Section 352.410



Section 352.415 - Repayment of outstanding state bonds and other obligations by university with a governing board; provision of cash flow projections to State Treasurer; agreement between university with a governing board and State Treasurer.

(2) A university with a governing board shall take all actions necessary to ensure full compliance with the operative documents executed with respect to state bonds issued before, on or after August 14, 2013, by the State Treasurer for the benefit of the university with a governing board.

(3) The State Treasurer, in consultation with the Oregon Department of Administrative Services, shall at least annually provide a university with a governing board a schedule of outstanding state bonds and other obligations for which the university must pay, including the payment dates and amounts, or methods for determining the amounts. To prepare the schedule, the State Treasurer may request and rely upon information produced by one or more universities with a governing board or a shared services enterprise of the universities that provides services related to debt management. The schedule must include amounts sufficient to pay principal, interest and premium, if any, on the state bonds, and to pay administrative and other costs of the State of Oregon that are related to the state bonds or other obligations. If the State Treasurer issues state bonds for the benefit of a university with a governing board on or after August 14, 2013, that are intended to be repaid in whole or in part by university revenues or other moneys under the control of the university, the schedule shall be amended to include such state bonds and the amounts to be paid by the university. In the absence of manifest error, the schedule provided by the State Treasurer to a university with a governing board is binding on the university. The university with a governing board shall pay the amounts specified in the schedule provided by the State Treasurer on or before the dates specified in the schedule from the legally available revenue of the university and on a pari passu basis with the payment of any revenue bonds of the university issued pursuant to ORS 352.408.

(4) At the request of the State Treasurer, a university with a governing board shall provide the State Treasurer with periodic cash flow projections and other information that allow the State Treasurer to review and approve the sufficiency of the university’s cash flow to pay amounts specified in the schedule described in subsection (3) of this section and to pay amounts owed under loans from state agencies that were funded with the proceeds of state bonds.

(5) Moneys deposited with the State Treasurer or the Oregon Department of Administrative Services in a debt service reserve account or otherwise for the portion of the debt service associated with obligations entered into before August 14, 2013, for the benefit of a university with a governing board must remain with the State Treasurer or the Oregon Department of Administrative Services until the obligations have been retired or defeased. Earnings on moneys described in this subsection must be credited to the account or fund in which the moneys are held.

(6) The principal, interest, premium, if any, and any issuance costs of state bonds issued before, on or after August 14, 2013, for the benefit of a university with a governing board, and any related credit enhancement device or interest rate exchange agreement, shall be paid from the sources identified in the laws and operative documents authorizing the state bonds. The university with a governing board for which the state bonds were issued shall pay any other expenses and liabilities, including, but not limited to, legal expenses arising from an inquiry, audit or other action by a federal or state regulatory body, unless the expense or liability results solely from the negligence or willful misconduct of a state agency.

(7) Pursuant to ORS chapter 180, on behalf of the State Treasurer or any other state agency, the Attorney General shall appear, commence, prosecute or defend any action, suit, matter, cause or proceeding arising from any state bond issued for the benefit of a university with a governing board and any related credit enhancement device or interest rate exchange agreement. As soon as practicable after a governing board is established by a university pursuant to ORS 352.054, the university with a governing board and the State Treasurer shall enter into an agreement that addresses reimbursement of reasonable costs and expenses associated with the legal representation of the State Treasurer in connection with state bonds issued for the benefit of the university with a governing board before, on or after August 14, 2013, and any other topic necessary for the Department of Justice to provide legal representation to the State Treasurer in connection with state bonds issued for the benefit of the university with a governing board and to provide representation related to funds and accounts or services provided under ORS 352.135.

(8) A university with a governing board shall assume responsibility for the indemnity and defense of university officers, agents and employees with regard to, as applicable, claims asserted and actions commenced in connection with state bonds issued for the benefit of the university with a governing board.

[Formerly 351.379]

Note: Definitions in ORS 352.029 also apply to ORS 352.388 to 352.415.



Section 352.420



Section 352.428 - Sale to State of Oregon or United States Government.

[Formerly 351.440]



Section 352.430



Section 352.435 - Repealed statutes continued effective until bonds redeemed.

Note: Sections 1, 5 and 6, chapter 685, Oregon Laws 2015, provide:

Sec. 1. The amounts authorized, as provided by ORS 286A.035, for issuance of general obligation bonds of the state during the 2015-2017 biennium are as follows:

GENERAL OBLIGATION BONDS

General Fund Obligations

(1) Oregon Department of

Administrative Services,

Oregon Health and Science

University, Cancer

Institute (Art. XI-G)............................................................ $ 200,035,000

(2) Higher Education Coordinating

Commission (Art. XI-G):

(a) Oregon State University:

(A) Forest Science Complex...................................................... $ 30,140,000

(B) Marine Studies Campus

Phase I................................................................................. $ 25,155,000

(b) Portland State University,

Neuberger Hall Renovation

and Deferred Maintenance.................................................. $ 10,220,000

(c) University of Oregon:

(A) Klamath Hall Renovation.................................................... $ 6,325,000

(B) College and Careers Building.............................................. $ 17,275,000

(C) Chapman Hall Renovation................................................... $ 2,550,000

(d) Oregon Institute of

Technology, Center for

Excellence in Engineering

and Technology................................................................... $ 785,000

(e) Blue Mountain Community

College, Animal Science

Education Center................................................................. $ 3,331,350

(f) Columbia Gorge Community

College, Advanced Technology

Center.................................................................................. $ 7,320,000

(g) Klamath Community College,

Student Success and

Career/Technical Center....................................................... $ 7,850,000

(h) Mt. Hood Community

College, Technology

Innovation Center................................................................ $ 8,000,000

(i) Rogue Community College,

Health and Science Center.................................................. $ 8,000,000

(j) Southwestern Oregon

Community College, Health

and Science Building........................................................... $ 8,000,000

(k) Treasure Valley Community

College, Workforce Vocational

Center.................................................................................. $ 2,830,250

(L) Umpqua Community College,

Industrial Arts Center.......................................................... $ 8,000,000

(3) Oregon Business Development

Department (Art. XI-M)...................................................... $ 176,870,000

(4) Oregon Business Development

Department (Art. XI-N)...................................................... $ 30,440,000

(5) Department of

Education (Art. XI-P).......................................................... $ 126,210,000

(6) Oregon Department of

Administrative

Services (Art. XI-Q)............................................................ $ 369,640,000

(7) Department of

Transportation (Art. XI,

section 7).............................................................................. $ 35,475,000

Dedicated Fund Obligations

(8) Department of Veterans’

Affairs (Art. XI-A).............................................................. $ 100,000,000

(9) Higher Education Coordinating

Commission (Art. XI-F(1)):

(a) Portland State University:

(A) Land Acquisition for University

Center Building................................................................... $ 10,220,000

(B) Broadway Housing Purchase............................................... $ 53,680,000

(b) Oregon State University

Modular Data Center ......................................................... $ 7,085,000

(10) Department of Environmental

Quality (Art. XI-H)............................................................. $ 10,000,000

(11) Water Resources Department

(Art. XI-I(1))....................................................................... $ 30,520,000

(12) Housing and Community

Services Department

(Art. XI-I(2))....................................................................... $ 25,000,000

(13) State Department of Energy

(Art. XI-J)............................................................................ $ 25,000,000

Total General Obligation

Bonds................................................................................... $ 1,345,956,600

[2015 c.685 §1]

Sec. 5. (1) For purposes of Article XI-F(1), section 1, of the Oregon Constitution, the Legislative Assembly determines that the projects authorized to be financed pursuant to section 1 (9) of this 2015 Act with bonds issued under Article XI-F(1) of the Oregon Constitution will benefit higher education institutions or activities.

(2) For purposes of Article XI-G, section 1, of the Oregon Constitution, the Legislative Assembly determines that the projects authorized to be financed pursuant to section 1 (1) and (2) of this 2015 Act with bonds issued under Article XI-G of the Oregon Constitution will benefit higher education institutions or activities or community colleges authorized by law to receive state aid. [2015 c.685 §5]

Sec. 6. Bonds authorized under section 1 (1) or (2) of this 2015 Act may not be issued until the constructing authority certifies to the State Treasurer that the constructing authority has matching funds available for the same or similar purposes as the Article XI-G bonds that will fund the grant or loan to the constructing authority, that the match funds are not proceeds of indebtedness incurred by the state under any article of the Oregon Constitution, and that the match funds are available to the constructing authority in an amount at least equal to the amount of Article XI-G bond proceeds the constructing authority will receive.

[2015 c.685 §6]



Section 352.440



Section 352.442 - Federal aid; donations; acceptance and use.

[Formerly 351.505]



Section 352.450 - Public University Fund.

(2) Except for moneys otherwise designated by statute or federal law, the governing board of any public university listed in ORS 352.002 may place any or all moneys received by it into the Public University Fund. Once deposited in the fund, the moneys of a public university shall be commingled with other moneys in the fund and are fungible, except to the extent they may be separately accounted for by the public university designated under subsection (3)(a) of this section.

(3)(a) Public universities listed in ORS 352.002 that choose to participate in the Public University Fund shall, by agreement or other structure authorized by law, designate the participating public university responsible for the Public University Fund and identify any and all obligations necessary for a participating public university listed in ORS 352.002 to serve as the designated responsible party under this subsection.

(b) The participating public universities shall inform the State Treasurer of the designated public university responsible for the Public University Fund. The participating public universities may change which participating public university is responsible for the Public University Fund.

(c) The State Treasurer may conclusively rely on a written instruction from the public universities as to the designated public university responsible for the fund.

(d) The designated public university shall inform the State Treasurer of the personnel authorized to provide instructions to the State Treasurer with respect to moneys in the fund. The State Treasurer may rely on instructions from the authorized personnel of the designated public university related to the deposit, withdrawal, investment, transfer, borrowing or lending of moneys in the fund. The State Treasurer is not responsible for or liable to the public universities for any error or omission in the instructions the State Treasurer receives from the designated public university.

(4) All moneys in the Public University Fund are continuously appropriated to the public university responsible for the Public University Fund, to be used only in a manner consistent with the agreement or other structure authorized by law as described in subsection (3) of this section.

(5) The moneys in the Public University Fund may be invested as provided in ORS 293.701 to 293.857.

(6) Public universities that participate in the Public University Fund may, by agreement or other structure authorized by law, direct the public university designated under subsection (3)(a) of this section to establish accounts and subaccounts within the fund when the participating public universities determine that accounts or subaccounts are necessary or desirable. Except when otherwise specified by a statute establishing an account, the participating public universities or, as appropriate, the designated public university, may credit any interest or income derived from moneys in the fund to any account or subaccount within the fund.

(7) Public universities that participate in the Public University Fund or, as appropriate, the public university designated under subsection (3)(a) of this section, shall keep a record of all moneys deposited into the fund. The record shall indicate by separate cumulative accounts and subaccounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(8) Notwithstanding any other provision of law, public universities that participate in the Public University Fund or, as appropriate, the public university designated under subsection (3)(a) of this section, may transfer or lend the moneys in the fund to other participating public universities listed in ORS 352.002. The Public University Fund may be a borrowing fund for purposes of ORS 293.205 to 293.225 and may borrow from the Oregon Short Term Fund established in ORS 293.728 or other state funds. Subject to the limitations of Article XI, section 7 of the Oregon Constitution, the Public University Fund may be a lending fund for purposes of ORS 293.205 to 293.225 and may lend moneys to other state funds. The public university designated under subsection (3)(a) of this section shall be the relevant state agency or department for whom the State Treasurer may transfer funds or with whom the State Treasurer may enter into an agreement pursuant to ORS 293.205 to 293.225.

(9) Notwithstanding any other provision of law, ORS 293.169, 293.171, 293.353, 293.406, 293.450, 293.455, 293.460 and 293.465 to 293.485 apply to moneys in the Public University Fund and to checks, warrants or electronic funds transfers from or to the fund. For purposes of ORS 293.169, 293.171, 293.353, 293.406, 293.450, 293.455, 293.460 and 293.465 to 293.485:

(a) The public university designated under subsection (3)(a) of this section is the relevant state agency or department; and

(b) The personnel of the designated public university authorized to provide instructions to the State Treasurer are the relevant state officers.

(10)(a) The State Treasurer may establish separate or commingled funds, or establish separate or commingled accounts within funds established under this subsection. The State Treasurer may establish separate or commingled accounts within other funds in the State Treasury to receive, hold, keep, manage or invest moneys of a university with a governing board pursuant to any agreements entered into by the State Treasurer and the university under ORS 352.135. The moneys in a fund or account established under this subsection may be invested as provided in ORS 293.701 to 293.857 and any interest or other investment income derived from the fund or account shall be credited to the fund or account. All moneys held in a fund or account established under this subsection are continuously appropriated to the relevant university with a governing board that has entered into an agreement with the State Treasurer under ORS 352.135 for the purpose of carrying out the powers and duties of the university with a governing board or the purposes for which the moneys were donated.

(b) Except for moneys held to provide for the payment of state bonds and other state obligations described in ORS 352.089 (4), a university with a governing board may transfer or lend the moneys held in the State Treasury pursuant to any agreements entered into under ORS 352.135 to other public universities listed in ORS 352.002. A fund or account in the State Treasury that holds moneys of a university with a governing board pursuant to an agreement entered into under ORS 352.135 may be a borrowing fund for purposes of ORS 293.205 to 293.225 and may borrow from the Oregon Short Term Fund established in ORS 293.728 or other state funds. Subject to the limitations of Article XI, section 7 of the Oregon Constitution, a fund or account in the State Treasury that holds moneys of a university with a governing board pursuant to an agreement entered into under ORS 352.135 may be a lending fund for purposes of ORS 293.205 to 293.225 and may lend moneys to other state funds. The university with a governing board that has entered into an agreement with the State Treasurer under ORS 352.135 is the relevant state agency or department for whom the State Treasurer may transfer funds or with whom the State Treasurer may enter into an agreement pursuant to ORS 293.205 to 293.225.

(c) Notwithstanding any other provision of law, ORS 293.169, 293.171, 293.353, 293.406, 293.450, 293.455, 293.460 and 293.465 to 293.485 apply to moneys received, held, kept, managed or invested by the State Treasurer for a university with a governing board pursuant to an agreement entered into under ORS 352.135 and to checks, warrants or electronic funds transfers from or to any funds or accounts established pursuant to this subsection. For purposes of ORS 293.169, 293.171, 293.353, 293.406, 293.450, 293.455, 293.460 and 293.465 to 293.485:

(A) The university with a governing board that has entered into an agreement with the State Treasurer under ORS 352.135 is the relevant state agency or department; and

(B) The personnel of the university with a governing board authorized to provide instructions to the State Treasurer are the relevant state officers. [2014 c.83 §7; 2015 c.767 §41; 2015 c.774 §40]

Note: Sections 6 and 7, chapter 2, Oregon Laws 2009, provide:

Sec. 6. Western Oregon University Classroom and Office Building Account. (1) There is established in the General Fund an account to be known as the Western Oregon University Classroom and Office Building Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for classroom and office space at Western Oregon University.

(2) The account shall consist of proceeds from certificates of participation, grant funds, gift funds, proceeds of legal settlements, federal and local government funds made available to and funds donated to Western Oregon University for the purpose of the classroom and office space project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $3,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Western Oregon University and may be transferred to the account designated by the university for the classroom and office space project described in subsection (1) of this section. [2009 c.2 §6; 2011 c.2 §37; 2011 c.9 §37; 2015 c.767 §30]

Sec. 7. Oregon Institute of Technology Owens Hall Deferred Maintenance Account. (1) There is established in the General Fund an account to be known as the Oregon Institute of Technology Owens Hall Deferred Maintenance Account. Funds in the account shall be used for the purposes described in Article XI-G of the Oregon Constitution at Owens Hall at the Oregon Institute of Technology.

(2) The account shall consist of proceeds from certificates of participation, grant funds, gift funds, proceeds of legal settlements, federal and local government funds made available to and funds donated to the Oregon Institute of Technology for the purpose of the project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $1,444,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to the Oregon Institute of Technology and may be transferred to the account designated by the university for the purposes described in subsection (1) of this section. [2009 c.2 §7; 2011 c.2 §38; 2011 c.9 §38; 2015 c.767 §31]

Note: Sections 14 to 16 and 18 to 24, chapter 904, Oregon Laws 2009, provide:

Sec. 14. South Waterfront Life Sciences Facility Project Account. (1) There is established in the General Fund an account to be known as the South Waterfront Life Sciences Facility Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project located in the South Waterfront Central District in the North Macadam Urban Renewal Area in the City of Portland.

(2) The account shall consist of proceeds from grant funds, gift funds and federal and local government funds made available to and funds donated to the Higher Education Coordinating Commission for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $50,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission and may be transferred to the account designated by the commission for the facility project described in subsection (1) of this section. [2009 c.904 §14; 2011 c.2 §42; 2011 c.9 §39; 2015 c.767 §32]

Sec. 15. Oregon State University Biofuels Demonstration Project Account. (1) There is established in the General Fund an account to be known as the Oregon State University Biofuels Demonstration Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Oregon State University.

(2) The account shall consist of proceeds from grant funds, gift funds and federal and local government funds made available to and funds donated to Oregon State University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $4,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Oregon State University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §15; 2011 c.2 §43; 2011 c.9 §40; 2015 c.767 §33]

Sec. 16. Eastern Oregon University Zabel Hall Deferred Maintenance Project Account. (1) There is established in the General Fund an account to be known as the Eastern Oregon University Zabel Hall Deferred Maintenance Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Eastern Oregon University.

(2) The account shall consist of proceeds from lottery bonds made available to Eastern Oregon University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $1,522,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Eastern Oregon University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §16; 2011 c.2 §44; 2011 c.9 §41; 2015 c.767 §34]

Sec. 18. Oregon Institute of Technology Geothermal Renewable Energy Demonstration Project Account. (1) There is established in the General Fund an account to be known as the Oregon Institute of Technology Geothermal Renewable Energy Demonstration Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at the Oregon Institute of Technology.

(2) The account shall consist of proceeds from grant funds, gift funds and federal and local government funds made available to and funds donated to the Oregon Institute of Technology for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $2,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to the Oregon Institute of Technology and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §18; 2011 c.2 §46; 2011 c.9 §43; 2015 c.767 §35]

Sec. 19. Oregon State University Strand Agriculture Hall Deferred Maintenance Project Account. (1) There is established in the General Fund an account to be known as the Oregon State University Strand Agriculture Hall Deferred Maintenance Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Oregon State University.

(2) The account shall consist of proceeds from lottery bonds made available to Oregon State University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $6,586,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Oregon State University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §19; 2011 c.2 §47; 2011 c.9 §44; 2015 c.767 §36]

Sec. 20. Oregon State University Bates Hall/Hallie Ford Healthy Children and Families Center Project Account. (1) There is established in the General Fund an account to be known as the Oregon State University Bates Hall/Hallie Ford Healthy Children and Families Center Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Oregon State University.

(2) The account shall consist of proceeds from grant funds, gift funds and federal and local government funds made available to Oregon State University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $5,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Oregon State University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §20; 2010 c.99 §8; 2011 c.2 §48; 2015 c.767 §37]

Sec. 21. Oregon State University Student Success Center Project Account. (1) There is established in the General Fund an account to be known as the Oregon State University Student Success Center Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Oregon State University.

(2) The account shall consist of proceeds from grant funds, gift funds and federal and local government funds made available to Oregon State University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $2,054,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Oregon State University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §21; 2011 c.2 §49; 2011 c.9 §45; 2015 c.767 §38]

Sec. 22. Portland State University Science Research and Teaching Center/Hazardous Waste Facility Phase 2 Project Account. (1) There is established in the General Fund an account to be known as the Portland State University Science Research and Teaching Center/Hazardous Waste Facility Phase 2 Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Portland State University.

(2) The account shall consist of proceeds from grant funds, gift funds and federal and local government funds made available to Portland State University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $2,500,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Portland State University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §22; 2011 c.2 §50; 2011 c.9 §46; 2013 c.768 §160; 2015 c.767 §39]

Sec. 23. Southern Oregon University Theatre Arts Expansion and Remodel Project Account. (1) There is established in the General Fund an account to be known as the Southern Oregon University Theatre Arts Expansion and Remodel Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Southern Oregon University.

(2) The account shall consist of proceeds from grant funds, gift funds and federal and local government funds made available to and funds donated to Southern Oregon University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $5,500,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Southern Oregon University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §23; 2011 c.2 §51; 2011 c.9 §47; 2015 c.767 §40]

Sec. 24. University of Oregon Allen Hall Expansion and Remodel Project Account. (1) There is established in the General Fund an account to be known as the University of Oregon Allen Hall Expansion and Remodel Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at the University of Oregon.

(2) The account shall consist of proceeds from grant funds and gift funds made available to and funds donated to the University of Oregon for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $7,500,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the University of Oregon and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2009 c.904 §24; 2011 c.2 §52; 2011 c.9 §48; 2013 c.768 §161]

Note: Sections 11 to 17, chapter 761, Oregon Laws 2007, provide:

Sec. 11. Western Oregon University Business, Math and Computer Science Facility Project Account. (1) There is established in the General Fund an account to be known as the Western Oregon University Business, Math and Computer Science Facility Project Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a facility project at Western Oregon University.

(2) The account shall consist of proceeds from lottery bonds, grant funds, gift funds, federal and local government funds made available to and funds donated to Western Oregon University for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $500,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Western Oregon University and may be transferred to the account designated by the university for the facility project described in subsection (1) of this section. [2007 c.761 §11; 2009 c.762 §91; 2011 c.2 §30; 2015 c.767 §25]

Sec. 12. Oregon State University Pauling Research and Education Building Account. (1) There is established in the General Fund an account to be known as the Oregon State University Pauling Research and Education Building Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for the Pauling Research and Education Building at the Oregon State University.

(2) The account shall consist of grant funds, gift funds, federal and local government funds made available to and funds donated to Oregon State University for the purpose of the Pauling Research and Education Building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $31,256,035 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Oregon State University and may be transferred to the account designated by the university for the Pauling Research and Education Building project described in subsection (1) of this section. [2007 c.761 §12; 2009 c.762 §92; 2011 c.2 §31; 2015 c.767 §26]

Sec. 13. Portland State University Science Research and Teaching Center and Hazardous Waste Facility Account. (1) There is established in the General Fund an account to be known as the Portland State University Science Research and Teaching Center and Hazardous Waste Facility Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a Science Research and Teaching Center and Hazardous Waste Facility Phase I at Portland State University.

(2) The account shall consist of proceeds from certificates of participation, grant funds, gift funds, proceeds of legal settlements, federal and local government funds made available to and funds donated to Portland State University for the purpose of the center and facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $7,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to Portland State University and may be transferred to the account designated by the university for the center and facility project described in subsection (1) of this section. [2007 c.761 §13; 2009 c.2 §5; 2009 c.762 §93; 2011 c.2 §32; 2013 c.768 §156]

Sec. 14. University of Oregon Integrative Science Complex, Phase 2 Account. (1) There is established in the General Fund an account to be known as the University of Oregon Integrative Science Complex, Phase 2 Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for an Interactive Science Complex, Phase 2 at the University of Oregon.

(2) The account shall consist of grant funds, gift funds, federal and local government funds made available to and funds donated to the University of Oregon for the purpose of the Interactive Science Complex, Phase 2 project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $30,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the University of Oregon and may be transferred to the account designated by the university for the Interactive Science Complex, Phase 2 project described in subsection (1) of this section. [2007 c.761 §14; 2009 c.762 §94; 2011 c.2 §33; 2013 c.768 §157]

Sec. 15. University of Oregon Hayward Field Account.

(1) There is established in the General Fund an account to be known as the University of Oregon Hayward Field Account. Funds in the account shall be used for the purposes described in Article XI-G of the Oregon Constitution at Hayward Field at the University of Oregon.

(2) The account shall consist of funds received from not-for-profit organizations, grant funds, gift funds, federal and local government funds made available to and funds donated to the University of Oregon for the purpose of the Hayward Field project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $2,500,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to the University of Oregon and may be transferred to the account designated by the university for the purposes described in subsection (1) of this section. [2007 c.761 §15; 2009 c.762 §95; 2011 c.2 §34; 2013 c.768 §158; 2015 c.767 §27]

Sec. 16. Oregon Institute of Technology Center for Health Professions Account. (1) There is established in the General Fund an account to be known as the Oregon Institute of Technology Center for Health Professions Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities for a Center for Health Professions project for the Oregon Institute of Technology.

(2) The account shall consist of grant funds, gift funds, federal and local government funds made available to and funds donated to the Oregon Institute of Technology for the purpose of the Center for Health Professions project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $9,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to the Oregon Institute of Technology and may be transferred to the account designated by the university for the Center for Health Professions project described in subsection (1) of this section. [2007 c.761 §16; 2008 c.15 §14; 2009 c.762 §96; 2011 c.2 §35; 2015 c.767 §28]

Sec. 17. Portland State University Science PCAT Redevelopment Account. (1) There is established in the General Fund an account to be known as the Portland State University Science PCAT Redevelopment Account. Funds in the account shall be used for the acquisition, construction, remodeling, expansion and renovation of facilities on the current site of the Portland Center for Advanced Technology at Portland State University.

(2) The account shall consist of grant funds, gift funds, proceeds of legal settlements, federal and local government funds made available to and funds donated to Portland State University for the purpose of the project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $10,000,000 for purposes of this subsection.

(3) Moneys in the account are continuously appropriated to the Higher Education Coordinating Commission for distribution to Portland State University and may be transferred to the account designated by the university for the project described in subsection (1) of this section.

[2007 c.761 §17; 2009 c.762 §97; 2011 c.2 §36; 2013 c.768 §159; 2015 c.767 §29]



Section 352.510



Section 352.520



Section 352.530



Section 352.540



Section 352.550



Section 352.560



Section 352.570



Section 352.580



Section 352.590



Section 352.600



Section 352.605 - University of Oregon School of Law.

(2) The University of Oregon School of Law shall:

(a) Prepare students for careers in the legal profession.

(b) Perform the duties required of the school under ORS 36.100 to 36.238.

(3) The president of the University of Oregon shall appoint the Dean of the University of Oregon School of Law.

[Formerly 352.176]



Section 352.610



Section 352.612 - Oregon State Museum of Anthropology.

(2) ORS 390.235 or 390.237 or this section shall not interfere with any collections now in the possession of any institution of higher learning in Oregon, nor prevent any private person making a gift of any collection owned by the person directly to any institution.

[Formerly 352.181]



Section 352.618 - Center for Brain, Biology and Machine.

(2) The purpose of the center is to promote interdisciplinary teaching and research in scientific areas, including but not limited to brain structure, development and functions, genetics and genomics, cognitive neuroscience, molecular biology, computational science, computing, magnetic resonance imaging and optics.

(3) The University of Oregon may receive moneys from any public or private source to support the Center for Brain, Biology and Machine created under subsections (1) and (2) of this section. Gifts or grants received to support the center shall be deposited in an appropriate fund at the University of Oregon.

[Formerly 352.186]



Section 352.620



Section 352.630



Section 352.640



Section 352.650



Section 352.655



Section 352.660



Section 352.665



Section 352.667



Section 352.668 - Receipt and disposition of funds received for programs.

[Formerly 352.191]



Section 352.669



Section 352.670



Section 352.672



Section 352.675



Section 352.678 - Mark O. Hatfield School of Government; Criminal Justice Research and Policy Institute.

(2) The purposes of the Mark O. Hatfield School of Government are:

(a) To prepare students for careers in political service, public administration and the administration of justice;

(b) To perform the duties required of the school under ORS 36.179, 183.502 and 390.240; and

(c) To assist the Criminal Justice Research and Policy Institute in carrying out the duties under subsection (3) of this section.

(3) There is created within the Mark O. Hatfield School of Government the Criminal Justice Research and Policy Institute. The institute may assist the Legislative Assembly and state and local governments in developing policies to reduce crime and delinquency by:

(a) Providing the Legislative Assembly with objective, nonpartisan analyses of existing or proposed state criminal justice policies, which analyses may not be inconsistent with state or federal law or the Oregon or United States Constitution;

(b) Evaluating programs, including but not limited to programs dealing with public safety professionalism, ethics in leadership and childhood development, funded directly or indirectly by the State of Oregon that are intended to reduce criminal and delinquent behavior or to improve professionalism in public safety careers;

(c) Managing reviews and evaluations relating to major long-term issues confronting the state involving criminal and juvenile justice, public safety professionalism, ethics in leadership and early childhood development programs;

(d) Initiating, sponsoring, conducting and publishing research on criminal and juvenile justice, public safety professionalism, ethics in leadership and early childhood development that is peer reviewed and directly useful to policymakers;

(e) Organizing conferences on current state issues that bring together policymakers, public agencies and leading academicians; and

(f) Seeking to strengthen the links among the Legislative Assembly, state and local governments, the Oregon Criminal Justice Commission, the Department of Public Safety Standards and Training and the academic community in the interest of more informed policymaking, the application of best practices and more relevant academic research.

(4) The Governor, the Chief Justice of the Supreme Court, the President of the Senate, the Speaker of the House of Representatives or the chairperson of a legislative committee with responsibility over criminal or juvenile justice systems or childhood development programs may request the assistance of the Criminal Justice Research and Policy Institute in evaluating criminal or juvenile justice programs developed for, but not necessarily limited to, preventing delinquency, reducing crime and improving professionalism in public safety careers.

(5) Agencies, departments and officers of state and local governments may assist the Criminal Justice Research and Policy Institute in the performance of its functions and furnish information, data and advice as requested by the institute.

[Formerly 352.196]



Section 352.680



Section 352.685 - Oregon Criminal Justice Scientific Advisory Committee.

[Formerly 352.202]



Section 352.691 - Center for Lakes and Reservoirs.

(2) The purpose of the Center for Lakes and Reservoirs is to assist state and federal agencies in researching and mitigating nonindigenous, invasive aquatic species in this state and to work with communities in developing effective management of lakes and reservoirs.

[Formerly 352.207]



Section 352.697 - Graduate School of Social Work.

(2) The purpose of the Graduate School of Social Work is to provide a center for specialized education and research in the social services for the betterment of communities in the Portland metropolitan area, the state and the Pacific Northwest.

[Formerly 352.213]



Section 352.703 - Institute of Portland Metropolitan Studies.

(2) The purpose of the Institute of Portland Metropolitan Studies is to build partnerships between Portland State University’s urban studies programs and the surrounding communities of metropolitan Portland and to sponsor public service research.

[Formerly 352.217]



Section 352.710



Section 352.720



Section 352.730



Section 352.740



Section 352.745 - Oregon Renewable Energy Center.

(2) The purpose of the Oregon Renewable Energy Center is to engage in renewable energy system engineering and applied research.

(3) The Oregon Institute of Technology may receive moneys from any public or private source to support the Oregon Renewable Energy Center. Gifts and grants received to support the Oregon Renewable Energy Center shall be credited to the appropriate fund at the Oregon Institute of Technology.

[Formerly 352.221]



Section 352.750



Section 352.752 - Oregon Center for Health Professions.

(a) "Allied health education programs" includes, but is not limited to:

(A) Radiologic science;

(B) Nuclear medicine;

(C) Sonography;

(D) Vascular technology;

(E) Dental hygiene;

(F) Respiratory care;

(G) Clinical laboratory sciences; and

(H) Emergency medical services provider education.

(b) "Allied health education programs" does not include any undergraduate or graduate nursing program administered by Oregon Health and Science University.

(2) There is created the Oregon Center for Health Professions. The Oregon Center for Health Professions shall be administered by the Oregon Institute of Technology.

(3) The purposes of the Oregon Center for Health Professions are to:

(a) Provide continued development of bachelor’s degree level education programs in areas of allied health;

(b) Facilitate the creation of new partnerships between the health care industry and community colleges, private institutions of higher education and public universities listed in ORS 352.002 in order to increase the number of students and graduates in allied health education programs;

(c) Provide continuing education, professional development and certificate programs for allied health care professionals; and

(d) Align with and complement educational partnerships between the Oregon Institute of Technology and Oregon Health and Science University focusing on allied health education programs.

(4) The Oregon Institute of Technology may receive moneys from any public or private source to support the Oregon Center for Health Professions. Gifts and grants received to support the Oregon Center for Health Professions shall be credited to the appropriate fund at the Oregon Institute of Technology.

[Formerly 352.223]



Section 352.760



Section 352.790



Section 352.795



Section 352.800



Section 352.801 - Oregon State University designated as agricultural college of the state; Sea Grant College; program in Veterinary Medicine.

(2) Oregon State University, or any other public university listed in ORS 352.002 that receives authorization from the Higher Education Coordinating Commission, is authorized to enter into agreements with its counterpart in the State of Idaho and with the Board of Regents of Washington State University for cooperative development of the program in Veterinary Medicine.

[Formerly 352.230]



Section 352.805



Section 352.808 - Institute for Natural Resources.

(2) The Institute for Natural Resources shall serve the following purposes:

(a) Serve as a clearinghouse for scientifically based natural resources information.

(b) Provide scientifically based natural resources information to the public in integrated and accessible formats.

(c) Coordinate efforts with other state agencies and bodies to provide natural resources information to the public in a comprehensive manner.

(d) Facilitate and conduct research.

(e) Provide information and technical tools to assist decision-making on natural resources issues.

(f) Assist the State Parks and Recreation Commission in carrying out the Natural Areas Program by maintaining a data bank that contains a classification of natural heritage resources and an inventory of the locations of the resources. At a minimum, the institute shall record in the data bank the location of state natural areas, the natural heritage resources in those areas, sites that are inhabited by rare species, and lists that rank by rarity species, plant communities and ecosystem types. The institute shall make the information included in the data bank available to private landowners, researchers and local, state and federal agencies.

(g) Assist the State Parks and Recreation Department in carrying out the Natural Areas Program by reviewing and providing recommendations on proposals for registration and dedication of natural areas.

(3) When making observations on private land, an employee of Oregon State University, or another public university listed in ORS 352.002 that is providing administrative support, who is compiling information for the Natural Areas Program pursuant to subsection (2)(f) of this section must obtain permission from the landowner before entering private land, collecting information or entering the information into the data bank.

(4) Using existing resources, state agencies designated by the Governor shall enter into a memorandum of understanding, or other agreement deemed appropriate by the Governor, with the institute that defines and clarifies the roles and responsibilities of the agencies in order to prevent duplication of effort and to ensure that agency resources are used efficiently.

(5) State agencies may contract with the institute to fulfill agency needs regarding the collection, storage, integration, analysis, dissemination and monitoring of natural resources information and natural resources research and training. [Formerly 352.239]

Note: Sections 1 to 3, chapter 771, Oregon Laws 2015, provide:

Sec. 1. The Legislative Assembly finds and declares that:

(1) Policy and program decisions made by natural resources agencies, boards and commissions can benefit from independent scientific review that:

(a) Reflects a balance of representation from various research sectors, academic and nonacademic, public and private;

(b) Is performed by distinguished scientists from a range of disciplines; and

(c) Is clearly communicated to the public and state and local officials.

(2) Oregon is home to many highly qualified scientists with recognized expertise in a variety of disciplines who are willing to contribute their time and knowledge to scientific reviews to inform the decisions made regarding state and local natural resources policies and programs. [2015 c.771 §1]

Sec. 2. (1) The Task Force on Independent Scientific Review for Natural Resources is established, consisting of up to 15 members.

(2) Members of the task force shall be appointed by the Governor in consultation with the Vice Presidents of Research, or their designees, at Oregon State University, the University of Oregon and Portland State University.

(3)(a) The task force shall consist of members from the forestry, agriculture, manufacturing, conservation, academic and research sectors, and representatives of Oregon State University, the University of Oregon and Portland State University.

(b) At least one member of the task force shall have previously served on the Independent Multidisciplinary Science Team created under ORS 541.914, as in effect prior to the operative date specified in section 9 of this 2015 Act [January 1, 2017], or on another state or federal scientific review body, such as the National Academy of Sciences.

(c) Representatives from state natural resources agencies may participate as nonvoting members.

(4) The task force shall evaluate and assess the need for independent scientific review in Oregon and make appropriate recommendations. In developing its recommendations, the task force shall:

(a) Proceed with the understanding that:

(A) Independent scientific reviews are not intended to replace internal agency reviews of natural resources policy and program decisions; and

(B) Agencies are not required to use an independent scientific review panel as recommended by the task force;

(b) Evaluate whether natural resources agencies, legislators and the public would benefit from the incorporation of independent scientific review in the making of policy decisions;

(c) Evaluate whether existing state, federal and academic resources for conducting independent scientific review are meeting the needs of natural resources agencies and other policymakers; and

(d) Evaluate the mechanisms and structures that are in place in other states and at the federal level for independent scientific review related to natural resources policy.

(5)(a) If the task force determines there is a need for independent scientific review in Oregon, the task force shall make recommendations on one or more entities, which may include existing scientific entities in Oregon or a new independent scientific review entity, that are best situated to conduct or coordinate independent scientific review and whether the entities identified would need legislative authority to act as independent scientific review bodies for Oregon.

(b) If the task force recommends use of a particular existing scientific entity, the task force shall make any recommendations regarding necessary changes to the entity based on the evaluation and assessment undertaken pursuant to subsection (4) of this section. If the task force recommends the development of a new independent scientific review entity, the task force shall make recommendations regarding how to structure a new independent scientific entity.

(6) In making recommendations under subsection (5) of this section, to ensure that an entity will provide scientific review that is independent, the task force shall consider:

(a) Whether the entity should provide reports to the Legislative Assembly or otherwise be subject to special legislative oversight;

(b) Whether organizational safeguards must be established or changed within the entity to ensure that the entity is free from bias and that a wide variety of natural resources disciplines and interests are represented;

(c) How to develop or change the structure or processes of the entity’s advisory board or other governing body in order to support the independence of scientific review panels convened by the entity, which shall include consideration of the entity’s advisory board or other governing body directing or participating in the scientific analysis and review conducted or coordinated by the entity;

(d) How the entity’s funding structure should be created, altered or supplemented to ensure that there is no perception of bias in the funding of independent scientific review panels and to ensure that adequate funds are available to convene such panels;

(e) How to develop processes for conducting or coordinating independent scientific review in order to encourage balanced, broad and diverse participation among the scientific disciplines that may be called upon in the course of independent scientific review; and

(f) How to develop procedures for the selection and deliberation of scientific experts to participate in independent scientific reviews, taking into consideration lessons learned from the processes used by the former Independent Multidisciplinary Science Team and other processes for independent scientific reviews.

(7) The task force also shall make recommendations regarding the structure and function of the process to be used by the recommended entities in the course of independent scientific reviews. In making recommendations under this subsection, the task force shall consider:

(a) Whether the entity should respond to inquiries from the Governor’s office or the Legislative Assembly, the citizen boards of natural resources agencies or from other appropriate parties;

(b) Whether the entity should independently select science issues to review;

(c) Whether a state agency should be required to respond in writing to a report issued by an independent scientific review panel, explaining how the agency intends to implement the panel’s suggestions or why the agency does not plan to implement the suggestions;

(d) How to enhance involvement of the University of Oregon, Oregon State University, Portland State University and other universities in the independent scientific review process; and

(e) How to provide a scientific review process that is open to the public and that inspires public confidence in, and understanding of, the review process without compromising the independence of the review.

(8) A majority of the voting members of the task force constitutes a quorum for the transaction of business.

(9) Official action by the task force requires the approval of a majority of the voting members of the task force.

(10) The task force shall elect one of the voting members to serve as chairperson.

(11) If there is a vacancy for any cause, the Governor shall, in consultation with the Vice Presidents of Research, or their designees, at Oregon State University, the University of Oregon and Portland State University, make an appointment to become immediately effective.

(12) The task force shall meet at times and places specified by a majority of the voting members of the task force.

(13) The task force may adopt rules necessary for the operation of the task force.

(14) The task force shall have its first meeting on or before January 1, 2016.

(15) The task force shall submit a report of its findings and recommendations to the Governor and to an appropriate committee of the Legislative Assembly in the manner provided in ORS 192.245 no later than September 15, 2016.

(16) The Institute for Natural Resources shall provide staff support to the task force.

(17) Members of the task force are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the Institute for Natural Resources for purposes of the task force.

(18) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.771 §2]

Sec. 3. Sections 1 and 2 of this 2015 Act are repealed on January 2, 2019.

[2015 c.771 §3]



Section 352.810



Section 352.815



Section 352.816 - Oregon Climate Service.

(2) The service shall:

(a) Assess the needs for weather and climate information in Oregon and establish priorities among the needs.

(b) Perform a service to citizens of Oregon by managing climate data for the state, and by disseminating such data and information to users.

(c) Assist in the coordination of existing activities within the state and among neighboring states.

(d) Advise regional, state and local government on climate related issues.

(e) Assist students and faculty at the public universities listed in ORS 352.002 by furnishing data and information needed in education and research programs.

(f) Study and analyze the relationships between climatic phenomena and activities in areas such as agriculture, water resources, energy production and use, air quality, building design and construction, transportation and communication, and business and commerce.

(g) Identify emerging climatic issues and anticipate public demand for information.

(h) Inform state, federal and private groups and the public on the availability and sources of climate-related services, information and data.

[Formerly 352.245]



Section 352.820



Section 352.823 - Oregon Climate Change Research Institute.

(2) The purpose of the Oregon Climate Change Research Institute is to:

(a) Facilitate research by faculty at public universities listed in ORS 352.002 on climate change and its effects on natural and human systems in Oregon;

(b) Serve as a clearinghouse for climate change information;

(c) Provide climate change information to the public in integrated and accessible formats;

(d) Support the Oregon Global Warming Commission in developing strategies to prepare for and to mitigate the effects of climate change on natural and human systems; and

(e) Provide technical assistance to local governments to assist them in developing climate change policies, practices and programs.

(3) The Oregon Climate Change Research Institute shall assess, at least once each biennium, the state of climate change science, including biological, physical and social science, as it relates to Oregon and the likely effects of climate change on the state. The institute shall submit the assessment to the Legislative Assembly in the manner provided in ORS 192.245 and to the Governor.

(4) State agencies may contract with the Oregon Climate Change Research Institute to fulfill agency needs regarding the collection, storage, integration, analysis, dissemination and monitoring of climate change information, research and training.

[Formerly 352.247]



Section 352.829 - Oceangoing Research Vessel Program.

(a) Mapping the seabed in Oregon’s territorial sea, as defined in ORS 196.405;

(b) Analyzing marine ecosystems, including but not limited to existing marine reserves, existing marine protected areas, proposed marine reserves and proposed marine protected areas;

(c) Analyzing the potential effects of climate change, including but not limited to ocean acidification;

(d) Compiling comprehensive assessments of overall ocean health;

(e) Understanding ocean dynamics, including but not limited to natural hazards such as tsunamis; and

(f) Installing instruments to effectively monitor the impact of wave energy systems, marine reserves and marine protected areas on marine ecosystems and fish populations.

(2) The Oceangoing Research Vessel Program shall solicit from state agencies and from students and faculty of public universities listed in ORS 352.002 proposals for the use of a research vessel operated under the program.

(3) In order to effectively allocate the use of research vessels operated under the Oceangoing Research Vessel Program, there is established a Research Vessel Council, consisting of seven members appointed by the President of Oregon State University. The president shall appoint to the council:

(a) At least one member who is a trained scientist with at least five years of marine research experience;

(b) Upon request from the agency, at least one member from each of the following agencies:

(A) State Department of Fish and Wildlife;

(B) State Department of Geology and Mineral Industries;

(C) Department of Land Conservation and Development; and

(D) Department of Environmental Quality; and

(c) At least one member who has expertise in marine operations or marine education.

(4) The Research Vessel Council shall evaluate proposals submitted under subsection (2) of this section on the basis of the:

(a) Proposal’s geographical area of study;

(b) Quality of the submitted management, research or educational rationale; and

(c) Feasibility of accommodating the proposed work within the schedule of federally funded projects for the research vessel.

(5) The Research Vessel Council shall schedule the use of a research vessel for selected proposals as part of the University-National Oceanographic Laboratory System ship scheduling process.

[Formerly 352.252]



Section 352.835 - J.T. Apperson Agricultural College Educational Fund; general powers and duties of trustee; standards.

(2) Oregon State University may accept, receive, own, hold, sell and dispose of any and all real and personal property given, devised or bequeathed to the State Land Board by John T. Apperson in trust for the purpose of creating the J. T. Apperson Agricultural College Educational Fund. The university shall manage and use it in accordance with the directions contained in the will of John T. Apperson, deceased, for the purpose of defraying the expenses and assisting in the education at Oregon State University of deserving young men and women who are residents of Oregon and are unable to bear the expense of a collegiate course at that institution.

(3) All necessary expenses incurred by Oregon State University in connection with the administration of the trust fund shall be payable out of the fund. Oregon State University may adopt any necessary standards for the transaction of business related to and the carrying out of this section and ORS 352.842.

[Formerly 352.610]



Section 352.842 - Execution of instruments.

[Formerly 352.620]



Section 352.990






Chapter 353 - Oregon Health and Science University

Section 353.010 - Definitions.

(1) "Board" means the Oregon Health and Science University Board of Directors established under ORS 353.040.

(2) "Public corporation" means an entity that is created by the state to carry out public missions and services. In order to carry out these public missions and services, a public corporation participates in activities or provides services that are also provided by private enterprise. A public corporation is granted increased operating flexibility in order to best ensure its success, while retaining principles of public accountability and fundamental public policy. The board of directors of a public corporation is appointed by the Governor and confirmed by the Senate but is otherwise delegated the authority to set policy and manage the operations of the public corporation.

(3) "University" or "Oregon Health and Science University" means the Oregon Health and Science University public corporation created under ORS 353.020.

[1995 c.162 §1; 1999 c.291 §1]



Section 353.020 - Oregon Health and Science University as public corporation; establishment; status.

[1995 c.162 §2; 1999 c.291 §2; 2001 c.123 §1]



Section 353.030 - Public policy of university; missions; purposes.

(a) To serve the people of the State of Oregon by providing education in health, science, engineering and their management for students of the state and region.

(b) To provide:

(A) An environment that stimulates the spirit of inquiry, initiative and cooperation between and among students, faculty and staff;

(B) Research in health care, engineering, biomedical sciences and general sciences; and

(C) The delivery of health care to contribute to the development and dissemination of new knowledge.

(2) The university will strive for excellence in education, research, clinical practice, scholarship and community service while maintaining compassion, personal and institutional integrity and leadership in carrying out its missions.

(3) The university is designated to carry out the following public purposes and missions on behalf of the State of Oregon:

(a) Provide high quality educational programs appropriate for a health and science university;

(b) Conduct research in health care, engineering, biomedical sciences and general sciences;

(c) Engage in the provision of inpatient and outpatient clinical care and health care delivery systems throughout the state;

(d) Provide outreach programs in education, research and health care;

(e) Serve as a local, regional and statewide resource for health care providers; and

(f) Continue a commitment to provide health care to the underserved patient population of Oregon.

(4) The university shall carry out the public purposes and missions of this section in the manner that, in the determination of the Oregon Health and Science University Board of Directors, best promotes the public welfare of the people of the State of Oregon.

[1995 c.162 §3; 2001 c.123 §3]



Section 353.035 - Certain laws to be liberally construed; severability.

[1995 c.162 §90]

Note: Legislative Counsel has substituted "chapter 162, Oregon Laws 1995," for the words "this Act" in section 90, chapter 162, Oregon Laws 1995, compiled as 353.035. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.



Section 353.040 - Board of directors; appointment; membership; meetings; removal of members.

(2) Except for the president of the university, the term of office of each nonstudent member is four years. The term of office of the student member is two years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on October 1 next following. A member is eligible for reappointment for one additional term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term. The board shall nominate a slate of candidates whenever a vacancy occurs or is announced and shall forward the recommended candidates to the Governor for consideration. To assist the Governor in appointing the student member, the duly organized and recognized entity of student government shall submit a list of nominees to the Governor for consideration.

(3) The membership of the board shall be as follows:

(a) One representative who is a nonstudent member of the State Board of Higher Education.

(b) Seven representatives who, in the discretion of the Governor, have experience in areas related to the university missions or that are important to the success of Oregon Health and Science University, including but not limited to higher education, health care, scientific research, engineering and technology and economic and business development.

(c) One representative who is a student enrolled at the university.

(d) The president of the university, who shall be an ex officio voting member.

(4) Directors must be citizens of the United States. Except for the president of the university, no voting member may be an employee of the university.

(5) The board shall select one of its members as chairperson and another as vice chairperson for such terms and with such duties and powers as the board considers necessary for performance of the functions of those offices. The board shall adopt bylaws concerning how a quorum shall be constituted and when a quorum shall be necessary.

(6) The board shall meet at least once every three months at Oregon Health and Science University. The board shall meet at such other times and places specified by the chairperson or by a majority of the members of the board.

(7) The Governor may remove any member of the board at any time for cause, after notice and public hearing, but not more than three members shall be removed within a period of four years, unless it is for corrupt conduct in office.

[1995 c.162 §4; 1999 c.291 §3; 2001 c.123 §4]

Note: The amendments to 353.040 by section 162, chapter 767, Oregon Laws 2015, become operative October 1, 2017. See section 163, chapter 767, Oregon Laws 2015. The text that is operative on and after October 1, 2017, is set forth for the user’s convenience.
(1) There is established an Oregon Health and Science University Board of Directors consisting of nine members. The directors, except for the president of the university, shall be appointed by the Governor and shall be confirmed by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(2) Except for the president of the university, the term of office of each nonstudent member is four years. The term of office of the student member is two years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on October 1 next following. A member is eligible for reappointment for one additional term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term. The board shall nominate a slate of candidates whenever a vacancy occurs or is announced and shall forward the recommended candidates to the Governor for consideration. To assist the Governor in appointing the student member, the duly organized and recognized entity of student government shall submit a list of nominees to the Governor for consideration.

(3) The membership of the board shall be as follows:

(a) Seven representatives who, in the discretion of the Governor, have experience in areas related to the university missions or that are important to the success of Oregon Health and Science University, including but not limited to higher education, health care, scientific research, engineering and technology and economic and business development.

(b) One representative who is a student enrolled at the university.

(c) The president of the university, who shall be an ex officio voting member.

(4) Directors must be citizens of the United States. Except for the president of the university, no voting member may be an employee of the university.

(5) The board shall select one of its members as chairperson and another as vice chairperson for such terms and with such duties and powers as the board considers necessary for performance of the functions of those offices. The board shall adopt bylaws concerning how a quorum shall be constituted and when a quorum shall be necessary.

(6) The board shall meet at least once every three months at Oregon Health and Science University. The board shall meet at such other times and places specified by the chairperson or by a majority of the members of the board.

(7) The Governor may remove any member of the board at any time for cause, after notice and public hearing, but not more than three members shall be removed within a period of four years, unless it is for corrupt conduct in office.



Section 353.050 - Powers and duties of board and university officials.

(1) Determine or approve policies for the organization, administration and development of the university.

(2) Appoint and employ any instructional, administrative, professional, trade, occupational and other personnel as are necessary or appropriate to carry out the missions of the university, and prescribe their compensation and terms of office or employment.

(3) Make any and all contracts and agreements, enter into any partnership, joint venture or other business arrangement, create and participate fully in the operation of any business structure, including but not limited to the development of business structures for health care delivery systems and networks with any public or private government, nonprofit or for-profit person or entity that in the judgment of the university or the board is necessary or appropriate to carry out the university’s missions and goals.

(4) Acquire, purchase, receive, hold, control, convey, sell, manage, operate, lease, license, lend, invest, improve, develop, use, dispose of and hold title to real and personal property of any nature, including intellectual property, in its own name.

(5) Sue in its own name and be sued, plead and be impleaded in all actions, suits or proceedings in any forum brought by or against it by any and all private or state, local, federal or other public entities, agencies or persons.

(6) Encourage gifts and donations for the benefit of the university, and subject to the terms of the gift, retain, invest and use such gifts as deemed appropriate by the university or the board.

(7) Acquire, receive, hold, keep, pledge, control, convey, manage, use, lend, expend and invest all funds, appropriations, gifts, bequests, stock and revenue from any source to the university.

(8) Borrow money for the needs of the university, in such amounts and for such time and upon such terms as may be determined by the university or the board.

(9) Erect, construct, improve, develop, repair, maintain, equip, furnish, lease, lend, convey, sell, manage, operate, use, dispose of and hold title to buildings, structures and lands for the university.

(10) Purchase any and all insurance, operate a self-insurance program or otherwise arrange for the equivalent of insurance coverage of any nature and the indemnity and defense of its officers, agents and employees or other persons designated by the university to carry out or further the missions of the university.

(11) Create, develop, supervise, control and adopt academic programs, including standards, qualifications, policies or practices relating to admissions, curriculum, academic advancement, grading policy, student conduct, credits and scholarships and the granting of academic degrees, certificates and other forms of recognition.

(12) Authorize, create, eliminate, establish, operate, reorganize, reduce or expand any program, school, institute, health care facility or other unit of operation.

(13) Establish, charge, collect and use charges for enrollment into the university, including charges such as tuition for education and general services, incidental fees and such other charges found by the university to be necessary to carry out its educational programs. Fees realized in excess of amounts allocated and exceeding required reserves shall be considered surplus incidental fees and shall be allocated for programs under the control of the board and found to be advantageous to the cultural or physical development of students of the university upon the recommendation of the recognized student government of the university.

(14) Establish, charge, collect and use charges and fees for university services and the use of university facilities.

(15) Impose charges, fines, fees and such other regulations considered convenient or necessary to control and regulate traffic and parking of vehicles to the same extent allowed governing boards of public universities listed in ORS 352.002. This authority includes the authority to enforce the regulations of the university in a court to the extent allowed the governing board of a public university listed in ORS 352.002 in ORS 352.118.

(16) Enforce and recover for payment to the university any fines that are authorized by this chapter.

(17) Adopt, amend or repeal bylaws, administrative rules, regulations and orders applicable to the matters that are the subject of this chapter.

(18) Contract with any state agency for the performance of such duties, functions and powers as is appropriate. A state agency shall not charge the university for such services an amount that is greater than the actual cost of the services.

(19) Purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, invest in or otherwise dispose of and deal in or with the shares, stock or other equity or interests in or obligations of any other entity. Separate funds may be established for such investments. The State of Oregon shall have no proprietary or other interest in such investments or such funds.

(20) Make available, by lease or otherwise, or control access to any health care facilities or services or other of its properties and assets to such persons, firms, partnerships, associations or corporations and on such terms as considered appropriate, charge and collect rent or other fees or charges therefor and terminate or deny any such access or any such lease or other agreement for such reasons as considered appropriate and as may be consistent with its obligations under any such lease or other agreement.

(21) Contract for the operation of any department, section, equipment or holdings of the university and enter into any agreements with any person, firm or corporation for the management by said person, firm or corporation on behalf of the university of any of its properties or for the more efficient or economical performance of clerical, accounting, administrative and other functions relating to its health care facilities.

(22) Select and appoint faculty as medical and dental staff members and others licensed to practice the healing arts, delineate and define the privileges granted each such individual, adopt and direct a plan for faculty clinical income and set the terms and conditions of that plan (including such modifications to any such existing plan as considered necessary or appropriate upon expiration of the term of such plan), and determine the extent to which and the terms upon which each such individual may provide teaching, research, consulting or other services at the university or any other health care facility.

(23) Enter into affiliation, cooperation, territorial, management or other similar agreements with other public or private universities or health care providers for the sharing, division, allocation or furnishing of services on an exclusive or a nonexclusive basis, referral of patients, management of facilities, formation of health care delivery systems and other similar activities.

(24) Perform any other acts that in the judgment of the board or university are requisite, necessary or appropriate in accomplishing the purposes described in or carrying out the powers granted by this chapter.

(25) Exercise these powers, notwithstanding that as a consequence of the exercise of such powers, the university engages in activities that might otherwise be deemed anticompetitive within the contemplation of state or federal antitrust laws.

[1995 c.162 §8; 1997 c.853 §38; 1999 c.291 §4; 2009 c.895 §1; 2013 c.180 §61; 2015 c.767 §164]



Section 353.060 - President of university.

[1995 c.162 §11]



Section 353.070 - Products of individuals with disabilities; rules; publication of product sources.

(a) "Direct labor" includes all work required for preparation, processing and packing, but not supervision, administration, inspection or shipping.

(b) "Individual with a disability" means an individual who, because of the nature of the individual’s disability, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

(c) "Qualified nonprofit agency for individuals with disabilities" means a nonprofit activity center or rehabilitation facility:

(A) Organized under the laws of the United States or of this state and operated in the interest of individuals with disabilities, and the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

(B) That complies with any applicable occupational health and safety standards required by the laws of the United States or of this state; and

(C) That in the manufacture of products and in the provision of services during the fiscal year employs individuals with disabilities for not less than 75 percent of the work hours of direct labor required for the manufacture or provision of the products or services.

(2) The Oregon Health and Science University Board of Directors shall further the policy of this state to encourage and assist individuals with disabilities to achieve maximum personal independence through useful and productive gainful employment by ensuring an expanded and constant market for sheltered workshop and activity center products and services, thereby enhancing the dignity and capacity of individuals with disabilities for self-support and minimizing their dependence on welfare and need for costly institutionalization.

(3) It shall be the duty of Oregon Health and Science University to:

(a) Determine the price of all products manufactured and services offered for sale to the university by any qualified nonprofit agency for individuals with disabilities. The price shall recover for the workshops the cost of raw materials, labor, overhead, delivery costs and a margin held in reserve for inventory and equipment replacement;

(b) Revise such prices from time to time in accordance with changing cost factors;

(c) Make such rules regarding specifications, time of delivery and other relevant matters of procedure as shall be necessary; and

(d) Utilize prices and specifications, in its discretion, established by the Oregon Department of Administrative Services.

(4) The university shall establish and publish a list of sources or potential sources of products produced by any qualified nonprofit agency for individuals with disabilities and the services provided by any such agency that the university determines are suitable for its procurement. The university, in its discretion, may utilize any list established and published by the Oregon Department of Administrative Services.

(5) If the university intends to procure any product or service on the procurement list, the university shall procure such product or service at the price established by the university from a qualified nonprofit agency for individuals with disabilities, provided the product or service is of the appropriate specifications and is available at the location and within the period required by the university.

(6) It is the intent of the Legislative Assembly that there be close cooperation between the board, the university and qualified nonprofit agencies for individuals with disabilities. The university, on behalf of the board, is authorized to enter into such contractual agreements, cooperative working relationships or other arrangements as may be necessary for effective coordination and efficient realization of the objectives of this section.

[1995 c.162 §16a; 1999 c.291 §5; 2007 c.70 §148]



Section 353.080 - Report on activities and operations.

[1995 c.162 §7; 1999 c.291 §6; 2011 c.637 §256a]



Section 353.100 - Applicability of laws to university.

(2) Except as otherwise provided by law, the provisions of ORS chapters 182, 183, 240, 270, 273, 276, 279A, 279B, 279C, 283, 291, 292, 293, 294 and 297 and ORS 35.550 to 35.575, 180.060, 180.210 to 180.235, 183.710 to 183.725, 183.745, 183.750, 184.305 to 184.345, 190.430, 190.480, 190.490, 192.105, 200.035, 243.105 to 243.585, 243.696, 278.011 to 278.120, 278.315 to 278.415, 279.835 to 279.855, 282.010 to 282.150, 283.085 to 283.092, 357.805 to 357.895 and 656.017 (2) do not apply to the university or any not-for-profit organization or other entity if the equity of the entity is owned exclusively by the university and if the organization or entity is created by the university to advance any of the university’s statutory missions.

(3) The university, as a distinct governmental entity, or any organization or entity described in subsection (2) of this section is not subject to any provision of law enacted after January 1, 1995, with respect to any governmental entity, unless the provision specifically provides that it applies to the university or to the organization or entity.

[1995 c.162 §9; 1999 c.291 §7; 2001 c.921 §27; 2003 c.534 §13; 2003 c.794 §263; 2007 c.100 §33; 2012 c.107 §62]



Section 353.108 - Real property and facilities utilized by university; legal title; lease; management.

(2) Notwithstanding any other provisions of Oregon law concerning the authority of state agencies to lease real property and facilities, the Oregon Department of Administrative Services acting on behalf of the State of Oregon shall execute a ground lease for all real property and facilities utilized by the university consistent with the provisions of this section.

(3) The ground lease shall not be subject to any termination unless:

(a) The State of Oregon causes all outstanding obligations of the university to be defeased under the terms of any applicable master indenture or financing agreement; and

(b) There are no other conditions placed on the university.

(4) Upon execution of the ground lease, the university shall pay the State of Oregon the sum of $99 in consideration for the ground lease.

(5) The ground lease executed under this section shall supersede the lease entered into between the State of Oregon and the university in December 1995, with respect to the real property and facilities, including but not limited to provisions in the lease relating to or setting forth:

(a) Purported limitations on the authority of public universities listed in ORS 352.002 to bind the State of Oregon;

(b) The term of the lease and the absence of any renewal provisions; and

(c) Any circumstances under which the lease may be terminated.

(6) The university shall manage and maintain all real property and facilities utilized by the university. Real property and facilities of the State of Oregon leased to the university pursuant to this section shall not be sold by the university but may be encumbered by the university. Such real property and facilities shall only be encumbered by the State of Oregon in accordance with state law and in a manner that would not impair the financial condition of the university or the rights of the holders of any obligations of the university issued or incurred under any master indenture or other financing agreement.

[1995 c.162 §34; 1999 c.291 §18; 2015 c.767 §165]



Section 353.110 - Authority to acquire private property; condemnation.

[1995 c.162 §22; 2003 c.534 §14]



Section 353.117 - Creation of tax-exempt entity by university.

(2) Any entity created by the university under subsection (1) of this section shall be considered:

(a) A public employer for purposes of ORS 236.605 to 236.640 and ORS chapters 238 and 238A;

(b) A unit of local government for purposes of ORS 190.003 to 190.130;

(c) A public body for purposes of ORS 30.260 to 30.300 and 307.112;

(d) A public agency for purposes of ORS 200.090; and

(e) A public corporation for purposes of ORS 307.090.

[2001 c.921 §26; 2003 c.86 §9; 2003 c.733 §75]



Section 353.120 - Adoption of alcohol and drug abuse policy.

[1995 c.162 §27; 2011 c.673 §10]



Section 353.125 - Creation of police department and commission of police officers; rules.

(2) Police officers commissioned under this section:

(a) May enforce criminal laws and any administrative rules and policies adopted by the university; and

(b) Have all the authority and immunity of a peace officer or police officer of this state.

(3) When the university establishes a police department and commissions one or more employees as police officers under this section, the university, in cooperation with the chief of the police department, shall establish a process by which the university will receive and respond to complaints involving the policies of the police department and the conduct of the police officers.

(4) The university may:

(a) Enter into an agreement with a municipal corporation or any department, agency or political subdivision of this state for the provision of mutual aid by their respective police officers; and

(b) Adopt rules to carry out the provisions of this section.

[2013 c.180 §1]

Note: 353.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 353.130 - Public contracts.

[1995 c.162 §16; 2003 c.794 §264; 2007 c.70 §149; 2015 c.565 §21]



Section 353.140 - Funding request; budget.

(2) The university budget shall be prepared in accordance with generally accepted accounting principles and adopted by the Oregon Health and Science University Board of Directors in accordance with ORS 192.610 to 192.690.

[1995 c.162 §13; 2015 c.171 §2]



Section 353.160 - Audits.

[1995 c.162 §14; 2009 c.578 §3]



Section 353.180 - Student education records.

[1995 c.162 §26; 1999 c.291 §8]



Section 353.190 - Effect of student religious beliefs on admission and attendance.

(2) Any student in the university who, because of religious beliefs, is unable to attend classes on a particular day shall be excused on that day from any examination, study requirement or work requirement. However, at the student’s own expense the student shall make up the examination, study requirement or work requirement missed because of the absence.

[1995 c.162 §30]



Section 353.200 - Rights of students ordered to active duty; rules.

(a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

(A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

(B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the practice of the university for completion of incomplete courses; or

(C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

(b) The right to a credit described in ORS 353.202 for all amounts paid for room, board, tuition and fees;

(c) If the student elects to withdraw from the university, the right to be readmitted and reenrolled at the university within one year after release from active duty without a requirement of redetermination of admission eligibility; and

(d) The right to continuation of scholarships and grants awarded to the student that were funded by the university or the Higher Education Coordinating Commission before the student was ordered to active duty.

(2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the university may not:

(a) Give the student academic credit for the course from which the student withdraws;

(b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the student’s record; or

(c) Alter the student’s grade point average due to the student’s withdrawal from the course.

(3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

(a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the student’s grade for the course or rank in the student’s class.

(b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

(c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

(4) The Oregon Health and Science University Board of Directors shall adopt rules for the administration of this section.

(5) As used in this section, "member of the military" means a person who is a member of:

(a) The Oregon National Guard or the National Guard of any other state or territory; or

(b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States.

[2005 c.170 §8; 2005 c.836 §17; 2011 c.637 §257; 2012 c.106 §9; 2013 c.747 §152]



Section 353.202 - Credit for room, board, tuition and fees for students ordered to active duty; rules.

(A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

(B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

(b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

(c) At the time a student withdraws from a course at the Oregon Health and Science University or from the university, the student must elect to claim the credit:

(A) As a credit toward tuition and fees or room and board if the student reenrolls at the university under ORS 353.200 (1)(c); or

(B) As a monetary payment.

(2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the university.

(3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

(4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the university that the student died while serving on active duty.

(5) The Oregon Health and Science University Board of Directors shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated.

[2005 c.170 §9]



Section 353.205 - Credit for education and training received while serving in Armed Forces; rules.

[2005 c.518 §5]



Section 353.210 - Purpose; members; duties.

(a) One or more students with disabilities or, if there are no students with disabilities willing to participate, a person with a disability who uses the university’s facilities;

(b) One or more members of the faculty or staff with disabilities;

(c) The coordinator of services for students with disabilities for the university;

(d) One or more administrators of the university; and

(e) One or more members of the physical plant staff of the university.

(2) The physical access committee shall present its findings and recommendations to the administration of the university, listing access needs and priorities for meeting those needs. These findings and recommendations shall identify the barriers to access that prevent persons with disabilities from meaningfully utilizing campus facilities related to instruction, academic support, assembly and residence life.

(3) In preparing budget requests for each biennium, the university shall include amounts for capital improvement that will be applied to the substantial reduction and eventual elimination of barriers to access by persons with disabilities as identified by the physical access committee.

(4) Nothing in this section and ORS 185.155 and 341.937 requires the university to undertake projects for accessibility that are not otherwise required unless such projects are funded specifically by the Legislative Assembly.

[1995 c.162 §29; 2007 c.70 §150]



Section 353.250 - Alternative retirement programs.

[1995 c.162 §15; 1997 c.249 §111; 2003 c.733 §76]



Section 353.260 - Personnel records; access; control; creation.

(2) Policies adopted under subsection (1) of this section shall require that personnel records be subjected to restrictions on access unless the president of the university finds that the public interest in maintaining individual rights to privacy in an adequate educational environment would not suffer by disclosure of such records. Access to such records may be limited to designated classes of information or persons, or to stated times and conditions, or to both, but cannot be limited for records more than 25 years old.

(3) No rule or order adopted pursuant to this section shall deny to a faculty member full access to the member’s personnel file or records kept by the university, except as provided in subsection (4)(d) and (e) of this section.

(4)(a) The files relating to the evaluation of a faculty member shall be kept in designated, available locations.

(b) Any evaluation received by telephone shall be documented in each of the faculty member’s files by means of a written summary of the conversation with the names of the conversants identified.

(c) A faculty member shall be entitled to submit, for placement in the files, evidence rebutting, correcting, amplifying or explaining any document contained therein and other material that the member believes might be of assistance in the evaluation process.

(d) Letters and other information for a faculty member of the university submitted in confidence to the State Board of Higher Education or its public universities or offices, schools or departments prior to July 1, 1975, shall be maintained in the files designated by paragraph (a) of this subsection. However, if a faculty member requests access to those files, the anonymity of the contributor of letters and other information obtained prior to July 1, 1975, shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised by a faculty committee. Only the names of the contributors and the excised portions of the documents may be kept in a file other than the files designated by paragraph (a) of this subsection.

(e) Confidential letters and other information submitted to or solicited by the university after July 1, 1995, and prior to the employment of a prospective faculty member are exempt from the provisions of this paragraph. However, if the member is employed by the university, the confidential preemployment materials shall be placed in the files designated by paragraph (a) of this subsection. If a faculty member requests access to the member’s files, the anonymity of the contributor of confidential preemployment letters and other preemployment information shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised and retained in a file other than the files designated by paragraph (a) of this subsection.

(f) Classroom survey evaluations by students of a faculty member’s classroom or laboratory performance shall be anonymous. The record of tabulated reports shall be placed in at least one of the files designated by paragraph (a) of this subsection. All survey instruments used to obtain evaluation data shall be returned to the faculty member.

(g) The university, when evaluating its employed faculty members, shall not solicit or accept letters, documents or other materials, given orally or in written form, from individuals or groups who wish their identity kept anonymous or the information they provide kept confidential.

(5) No policy or order adopted pursuant to this section limits the authority of the university to prepare, without identification of individual persons who have not consented thereto, statistical or demographic reports from personnel records.

(6) Any category of personnel records specifically designated as confidential pursuant to valid policies or orders as provided in this section shall not be deemed a public record for the purposes of ORS 192.420.

(7) As used in this section, "personnel records" means records containing information kept by the university concerning a faculty member and furnished by the faculty member or by others about the faculty member at the member’s or at the university’s request, including but not limited to information concerning discipline, membership activity, employment performance or other personal records of individual persons.

[1995 c.162 §23; 1999 c.291 §9; 2011 c.637 §258]



Section 353.270 - Compensation of officers and employees; conflicts of interest.

(a) Consulting;

(b) Appearances and speeches;

(c) Intellectual property conceived, reduced to practice or originated and therefore owned within the university;

(d) Providing services or other valuable consideration for a private corporation, individual or entity, whether paid in cash or in kind, stock or other equity interest, or anything of value regardless of whether there is a licensing agreement between the university and the private entity;

(e) Performing public duties paid by private organizations, including university corporate affiliates, that augment an officer’s or employee’s publicly funded salary. Such income shall be authorized and received in accordance with policies established by the university; and

(f) Providing medical and other health services.

(2) The university may not authorize compensation, as described in subsection (1) of this section, that, in the university’s judgment, does not comport with the missions of the university or substantially interferes with an officer’s or employee’s duties to the university.

(3) Any compensation described and authorized under subsection (1) of this section is considered official compensation or reimbursement of expenses for purposes of ORS 244.040 and is not considered an honorarium prohibited by ORS 244.042. If authorization or receipt of the compensation creates a potential conflict of interest, the officer or employee shall report the potential conflict in writing in accordance with policies of the university. The disclosure is a public record subject to public inspection.

(4) The university shall adopt standards governing employee outside employment and activities of employees, including potential conflicts of interest, as defined by the university and consistent with ORS 244.020, and the public disclosure thereof, and procedures for reporting and hearing potential or actual conflict of interest complaints.

[1995 c.162 §24; 1999 c.291 §10; 2007 c.877 §27]



Section 353.280 - Faculty; status; powers.

[1995 c.162 §28]



Section 353.290 - Reductions in faculty; affirmative action plans and goals.

(1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

(2) Elimination of classes due to decreased student enrollment; or

(3) Reduction in courses due to administrative decisions.

[1995 c.162 §31]



Section 353.300 - Political or sectarian test prohibited in appointment of faculty or employees.

[1995 c.162 §25]



Section 353.330 - Effect of law on bonds, certificates of participation or agreements for borrowing money; responsibility for payment; rights of holders of obligations.

(2) Holders of obligations issued by the university on or after July 1, 1995, may be paid pari passu with the obligations issued by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university prior to July 1, 1995, from the rents, revenues, receipts, appropriations or other income of the university, but only to the extent that:

(a) Such holders have no rights, liens or other interests with respect to such rents, revenues, receipts, appropriations or other income of the university that are senior or superior to the rights granted to the holders of obligations issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university; and

(b) The department or the State of Oregon, acting for the benefit of such holders of obligations, is granted a lien or other security interest in the rents, revenues, receipts, appropriations or other income of the university that is not junior to and is at least pari passu with any lien or other security interest granted to the holders of obligations issued by the university.

(3) Any expenses, including legal expenses, judgments, liabilities and federal arbitrage and rebate penalties arising from the actions of the university, if incurred with respect to bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university, shall be paid when due by the university, subject to the university’s right to reasonably contest such charges, judgments, liabilities or penalties. The university shall assist the department in making any necessary calculations and filing any necessary reports related to arbitrage and rebate on such indebtedness.

(4) Any amounts deposited with the State Treasurer, the department or its designated agents in any debt service in reserve accounts for the debt service associated with any bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university shall remain with the State Treasurer, the department or its designated agents until such time as the bonds, certificates of participation, financing agreements or other agreements for the borrowing of money for which such reserve accounts have been established have been retired or defeased. The university shall be credited with the investment earnings on such reserve accounts.

[1995 c.162 §58; 1999 c.291 §11; 2015 c.767 §23]

Note: Legislative Counsel has substituted "chapter 162, Oregon Laws 1995," for the words "this Act" in section 58, chapter 162, Oregon Laws 1995, compiled as 353.330. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.



Section 353.340 - Issuance and sale of revenue bonds by university.

[1995 c.162 §59; 1999 c.291 §12; 2007 c.783 §156]



Section 353.350 - Revenue bonds considered bonds of political subdivision.

[1995 c.162 §60; 2007 c.783 §157]



Section 353.360 - Refunding bonds.

[1995 c.162 §61; 2007 c.783 §158]



Section 353.370 - Notice to Legislative Assembly required if shortfall in moneys exists for payment of amounts under bonds, certificates of participation or agreements for borrowing money.

Note: Sections 12 and 18 to 30, chapter 121, Oregon Laws 2014, provide:

Sec. 12. Use of lottery bonds for funding OHSU Cancer Institute Project. (1) Subject to subsection (2) of this section, for the biennium beginning July 1, 2013, at the request of the Oregon Department of Administrative Services, after the department consults with Oregon Health and Science University, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that does not exceed $38 million in net proceeds for the purpose described in subsection (3) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) The lottery bonds authorized by this section may not be issued until the Oregon Department of Administrative Services certifies to the State Treasurer that Oregon Health and Science University has complied with the terms and conditions imposed by the grant agreement required by section 22 of this 2014 Act for issuance of the OHSU Cancer Challenge Article XI-G Bonds.

(3) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $38 million in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established in ORS 461.553 for distribution to Oregon Health and Science University for the purpose of financing the project, as defined in section 20 of this 2014 Act.

(4) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that the project will create jobs and facilitate and encourage long-term economic development by promoting the health of Oregon’s labor force. [2014 c.121 §12]

Sec. 18. Sections 19 to 23 of this 2014 Act are added to and made a part of ORS chapter 286A. [2014 c.121 §18]

Sec. 19. Legislative findings and intent. (1) The Legislative Assembly finds that:

(a) Oregon Health and Science University is a higher education institution and a constructing authority within the meaning of Article XI-G of the Oregon Constitution.

(b) The State of Oregon will benefit from having the State Treasurer issue general obligation bonds authorized by Article XI-G of the Oregon Constitution for the benefit of the university.

(c) The university may use proceeds of general obligation bonds issued for the university’s benefit under Article XI-G of the Oregon Constitution, to acquire, construct, improve, repair, equip and furnish the OHSU Cancer Institute Project.

(d) As part of the university’s efforts to provide world-class education, including research, health care and other mission-related programs of the university, the university needs buildings, structures and land that:

(A) Will be used for cancer-related research, clinical care and higher education facilities or operations; and

(B) May be used for research, health care or education facilities, programs or ancillary uses constructed, developed or operated in collaboration with other public or private parties.

(2) For purposes of Article XI-G, section 1 (2), of the Oregon Constitution, the Legislative Assembly determines that the university is a higher education institution that will be benefited by the issuance of general obligation bonds under Article XI-G of the Oregon Constitution.

(3) For purposes of Article XI-G, section 1 (3), of the Oregon Constitution, the Legislative Assembly determines that the use of matching funds by the university satisfies the requirement that the proceeds of Article XI-G bonds must be matched.

(4) The Legislative Assembly intends that the State Treasurer shall issue and sell the OHSU Cancer Challenge Article XI-G Bonds as soon as practicable after the Oregon Department of Administrative Services requests issuance of the bonds for the benefit of the university. [2014 c.121 §19]

Sec. 20. Definitions. As used in sections 19 to 23, chapter 121, Oregon Laws 2014:

(1) "Article XI-G bonds" means general obligation bonds issued under the authority of Article XI-G of the Oregon Constitution.

(2) "Bond-related costs" means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on the OHSU Cancer Challenge Article XI-G Bonds.

(b) The costs and expenses of issuing, administering and maintaining OHSU Cancer Challenge Article XI-G Bonds, including the costs and expenses of:

(A) Redeeming the OHSU Cancer Challenge Article XI-G Bonds.

(B) Paying amounts due in connection with credit enhancement devices or agreements for exchange of interest rates.

(C) Paying the fees, administrative costs and expenses of the State Treasurer, the Oregon Department of Administrative Services or Oregon Health and Science University, including the costs of consultants or advisers retained by the State Treasurer, the department or the university.

(c) The costs of funding reserves for the OHSU Cancer Challenge Article XI-G Bonds.

(d) Capitalized interest for the OHSU Cancer Challenge Article XI-G Bonds.

(e) Rebates or penalties due to the United States in connection with the OHSU Cancer Challenge Article XI-G Bonds.

(f) Any other costs or expenses that the State Treasurer, the department or the university determines are necessary or desirable in connection with issuing and maintaining the OHSU Cancer Challenge Article XI-G Bonds.

(3) "Matching funds" means moneys in an aggregate amount totaling at least the amount of bond proceeds that are available, as required by Article XI-G, section 1 (3), of the Oregon Constitution, to the university and that are used by the university to pay costs of the project.

(4) "OHSU Cancer Challenge Article XI-G Bonds" means general obligation bonds issued or other general obligation indebtedness incurred under the authority of Article XI-G of the Oregon Constitution and sections 19 to 23, chapter 121, Oregon Laws 2014.

(5) "OHSU Cancer Institute Project" or "project" means the acquisition, construction, improvement, repair, equipping and furnishing of buildings, structures or lands that:

(a) May be constructed or developed in collaboration with other entities;

(b) Are owned, leased or occupied, in whole or in part, by the university; and

(c) Contain facilities used directly for or in furtherance of:

(A) The purposes of health care, cancer-related research, cancer-related clinical care or cancer-related higher education, including clinical laboratory, clinical trial, wet laboratory, research administration or other research-related purposes; and

(B) Any other higher education, administration, research, non-research or ancillary purposes. [2014 c.121 §20; 2015 c.685 §7]

Sec. 21. Issuance of Article XI-G bonds. (1) In the biennium beginning July 1, 2015, the State Treasurer, at the request of the Oregon Department of Administrative Services, may issue Article XI-G bonds, as provided in this chapter, for the purpose of financing the project, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

(2) OHSU Cancer Challenge Article XI-G Bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the OHSU Cancer Challenge Article XI-G Bonds. The State of Oregon shall pledge its full faith and credit and taxing power, including the ad valorem taxing power, to pay the principal of, the interest on and the premium, if any, on the bonds.

(3) The proceeds of bonds issued under this section are appropriated to the State Treasurer for the payment of bond-related costs and for transfer to the department.

(4) The State Treasurer shall transfer net proceeds and interest earnings to the department to be granted to Oregon Health and Science University upon satisfaction of terms and conditions in the grant agreement required by section 22, chapter 121, Oregon Laws 2014. [2014 c.121 §21; 2015 c.685 §8]

Sec. 22. Grant agreement between Oregon Department of Administrative Services and Oregon Health and Science University. (1) Before the State Treasurer may issue the OHSU Cancer Challenge Article XI-G Bonds:

(a) The Oregon Department of Administrative Services and Oregon Health and Science University must enter into a grant agreement in which the parties:

(A) Establish terms and conditions related to the grant, disbursement and use of net proceeds of the OHSU Cancer Challenge Article XI-G Bonds and interest earnings; and

(B) Provide for granting of net proceeds to the university upon satisfaction of the terms and conditions imposed in the grant agreement.

(b) The department must certify to the State Treasurer that the grant agreement has been entered into between the department and the university and that the university has certified to the department that the university has:

(A) Satisfied all material conditions precedent to its receipt of the matching funds; and

(B) Satisfied all material conditions precedent to its receipt of at least $800 million in gifts and legally irrevocable pledges.

(2) The terms and conditions of the grant agreement may:

(a) Impose restrictions on the use of the grant.

(b) Require that the bond proceeds be granted directly to a trustee or escrow agent.

(c) Impose other requirements that the department determines are in the best interest of the State of Oregon as necessary to:

(A) Issue, sell or preserve the tax-exempt status, if any, of the OHSU Cancer Challenge Article XI-G Bonds; and

(B) Administer the grant.

(3) The department shall transfer the grant to the university when the department is satisfied that the university has complied, or will comply, with all of the terms and conditions imposed by Article XI-G of the Oregon Constitution, sections 19 to 23, chapter 121, Oregon Laws 2014, and the grant agreement required by this section.

(4) Subject to the approval of the State Treasurer, the department may:

(a) Enter into agreements with a trustee or escrow agent regarding the disbursement and use of the moneys granted to the university; and

(b) Transfer the moneys granted to the university directly to a trustee or escrow agent. [2014 c.121 §22; 2015 c.685 §9; 2015 c.767 §42; 2015 c.828 §36]

Sec. 23. Payment of bond-related costs. (1) For each biennium in which any part of the OHSU Cancer Challenge Article XI-G Bonds remain outstanding, the Oregon Department of Administrative Services shall request that the Governor include in the Governor’s recommended budget to the Legislative Assembly an amount that is sufficient to pay the bond-related costs that become due in the biennium.

(2) The Legislative Assembly shall appropriate to the Oregon Department of Administrative Services any moneys made available to pay bond-related costs.

(3) Oregon Health and Science University is not obligated to pay the bond-related costs of the OHSU Cancer Challenge Article XI-G Bonds. [2014 c.121 §23]

Sec. 24. Report on jobs created. The Oregon Health and Science University shall report annually to a committee or interim committee of the Legislative Assembly, as appropriate, with subject matter jurisdiction over economic development, business and industry, regarding the nature and number of new and ongoing jobs created at the university in connection with the operation of the OHSU Cancer Institute. [2014 c.121 §24]

Sec. 25. Repeal. Section 24 of this 2014 Act is repealed on January 2, 2024. [2014 c.121 §25]

Sec. 26. Plan for private sector development made in connection with OHSU Cancer Institute; report. (1) The Oregon Health and Science University and the Oregon Business Development Department shall collaborate to develop a plan that includes but is not limited to policy recommendations and recommendations for legislation, to encourage private sector development in Oregon of technologies related to cancer-related health care, education, research, developments and discoveries provided or made in connection with the operation of the OHSU Cancer Institute.

(2) The university and department shall report to the Legislative Assembly on the plan developed pursuant to subsection (1) of this section to the 2015 regular session of the Legislative Assembly in the manner prescribed by ORS 192.245. [2014 c.121 §26]

Sec. 27. Applicability of laws; employment of apprentices; awarding of contracts; Leadership in Energy and Environmental Design certification; report. (1) Notwithstanding the provisions of ORS 279A.025 (2)(a)(B) and 353.100 (2):

(a) For the purposes of this subsection, the Oregon Health and Science University is a public agency, as defined in ORS 279C.800, and the OHSU Cancer Institute Project, as defined in section 20 of this 2014 Act, is a public works, as defined in ORS 279C.800;

(b) The provisions of ORS 279C.800, 279C.810, 279C.825, 279C.827, 279C.829, 279C.830, 279C.835, 279C.836, 279C.838, 279C.840, 279C.845, 279C.850, 279C.855, 279C.860, 279C.865 and 279C.870 apply to any construction, reconstruction, major renovation or painting that the Oregon Health and Science University performs or contracts to perform in connection with the OHSU Cancer Institute Project or that any not-for-profit organization or other entity the university owns exclusively or creates to advance any of the university’s statutory missions performs or contracts to perform in connection with the OHSU Cancer Institute Project; and

(c) The provisions of ORS 279C.800, 279C.810, 279C.825, 279C.827, 279C.829, 279C.830, 279C.835, 279C.836, 279C.838, 279C.840, 279C.845, 279C.850, 279C.855, 279C.860, 279C.865 and 279C.870 apply to any construction, reconstruction, major renovation or painting that occurs in connection with the OHSU Cancer Institute Project, with or without using funds of a public agency, on real property that the Oregon Health and Science University owns, or on real property owned by any not-for-profit organization or other entity the university owns exclusively or creates to advance any of the university’s statutory missions.

(2) In all contracts for constructing, reconstructing, renovating or painting any improvement to real property in connection with the OHSU Cancer Institute Project, the Oregon Health and Science University shall provide that each contractor shall employ apprentices in apprenticeable occupations to perform work on the OHSU Cancer Institute Project on the same terms, at the same rates of wage and for the same percentage of the total hours worked that the university requires in the university’s other contracts for construction services. The university shall provide in the university’s contracts for constructing, reconstructing, renovating or painting improvements to real property in connection with the OHSU Cancer Institute Project that each contractor include the requirements set forth in this subsection in the contractor’s contracts with subcontractors.

(3) The Oregon Health and Science University shall consult with the Department of Environmental Quality to establish a set of criteria for giving a preference in awarding contracts in connection with the OHSU Cancer Institute Project to contractors that minimize emissions from diesel fuel to the greatest extent possible.

(4) The Oregon Health and Science University may seek Leadership in Energy and Environmental Design certification for any improvement to real property in connection with the OHSU Cancer Institute Project. The university shall pay the costs associated with obtaining a certification from the United States Green Building Council from university funds other than the proceeds of OHSU Cancer Challenge XI-G Bonds, as defined in section 20 of this 2014 Act, or the proceeds of the lottery bonds described in section 12 of this 2014 Act.

(5)(a) On or before each date on which the Legislative Assembly convenes in regular session, the Oregon Health and Science University, in a report to the Legislative Assembly, shall identify the geographical origin of each contractor, subcontractor or other vendor that performs construction work in connection with the OHSU Cancer Institute Project. For purposes of this subsection, a contractor’s, subcontractor’s or vendor’s geographical origin means the city or county and state in which the contractor, subcontractor or vendor maintains a headquarters or, if the location of the headquarters is not available, the state in which the contractor, subcontractor or vendor is incorporated or the city, county, state or other region in which the contractor, subcontractor or vendor conducts the majority of the contractor’s, subcontractor’s or vendor’s business operations.

(b) The Oregon Health Science University shall continue to report to the Legislative Assembly as provided in paragraph (a) of this subsection until construction on the OHSU Cancer Institute Project is complete or until December 31, 2018, whichever date is later. [2014 c.121 §27]

Sec. 28. Report on clinical trials. The Oregon Health and Science University shall report to each regular session of the Legislative Assembly, in the manner prescribed by ORS 192.245, the number and geographic distribution of Oregon residents who participated in clinical trials associated with the OHSU Cancer Institute during the previous 12-month period. [2014 c.121 §28]

Sec. 29. Report on patient access. The Oregon Health and Science University shall report to the 2015 regular session of the Legislative Assembly, in the manner prescribed by ORS 192.245, on the potential for increasing patient access to clinical trials associated with the OHSU Cancer Institute in areas of this state outside of the Portland metropolitan area. [2014 c.121 §29]

Sec. 30. Repeal of reporting requirements. (1) Section 28 of this 2014 Act is repealed on January 2, 2024.

(2) Section 29 of this 2014 Act is repealed on the convening of the 2015 regular session of the Legislative Assembly as specified in ORS 171.010 [February 2, 2015].

[2014 c.121 §30]



Section 353.380 - Definitions for ORS 353.380 to 353.420.

(1) "Credit enhancement agreement" means any agreement or contractual relationship between the Oregon Health and Science University and any bank, trust company, insurance company, surety bonding company, pension fund or other financial institution providing additional credit on or security for a financing agreement or certificates of participation authorized by ORS 353.380 to 353.420.

(2) "Financing agreement" means a lease-purchase agreement, an installment sale agreement, a loan agreement, note agreement, short-term promissory notes, commercial papers, lines of credit or similar obligations or any other agreement to finance real or personal property that is or will be owned and operated by the university, or to refinance previously executed financing agreements.

(3) "Personal property" means tangible personal property, software and fixtures.

(4) "Property rights" means, with respect to personal property, the rights of a secured party under ORS chapter 79, and, with respect to real property, the rights of a trustee or lender under a lease authorized by ORS 353.410 (4).

(5) "Software" means software and training and maintenance contracts related to the operation of computing equipment.

[1995 c.162 §17; 2001 c.445 §174]



Section 353.390 - Authority; limitations.

[1995 c.162 §18; 1999 c.291 §14]



Section 353.400 - Delegation of board authority.

[1995 c.162 §19]



Section 353.410 - University powers regarding financing agreements and credit enhancement agreements.

(1) Enter into agreements with third parties to hold financing agreement proceeds, payments and reserves as security for lenders, and to issue certificates of participation in the right to receive payments due from the university under a financing agreement. Amounts so held shall be invested at the direction of the Oregon Health and Science University Board of Directors. Interest earned on any investments held as security for a financing agreement may, at the option of the board, be credited to the accounts held by the third party and applied in payment of sums due under a financing agreement.

(2) Enter into credit enhancement agreements for financing agreements or certificates of participation, provided that such credit enhancement agreements shall be payable solely from funds specifically pledged, budgeted for or otherwise made available by the university and amounts received from the exercise of property rights granted under such financing agreements.

(3) Use financing agreements to finance the costs of acquiring or refinancing real or personal property, plus the costs of reserves, credit enhancements and costs associated with obtaining the financing.

(4) Grant leases of real property with a trustee or lender. Such leases may be for a term that ends on the date on which all amounts due under a financing agreement have been paid or provision for payment has been made, or up to 20 years after the last scheduled payment under a financing agreement, whichever is later. Such leases may grant the trustee or lender the right to evict the university and exclude it from possession of the real property for the term of the lease if the university fails to pay when due the amounts scheduled to be paid under a financing agreement, or otherwise defaults under a financing agreement. Upon default, the trustee or lender may sublease the land to third parties and apply any rentals toward payments scheduled to be made under a financing agreement.

(5) Grant security interests in personal property to trustees or lenders.

(6) Make pledges for the benefit of trustees and lenders.

(7) Purchase fire and extended coverage or other casualty insurance for property that is acquired or refinanced with proceeds of a financing agreement, assign the proceeds thereof to a lender or trustee to the extent of their interest, and covenant to maintain such insurance while the financing agreement is unpaid, so long as available funds are sufficient to purchase such insurance.

[1995 c.162 §20; 1999 c.291 §15]



Section 353.420 - Effect of financing agreement on tax status.

[1995 c.162 §21]



Section 353.440 - Coordination of programs.

(1) Public universities listed in ORS 352.002 and other educational sectors have academic programs that are related to or integrated with the programs of Oregon Health and Science University.

(2) It is in the best interest of the state that a coordinated approach be taken to these related and integrated academic programs.

(3) In order to best ensure the continued harmony of such academic programs, the Oregon Health and Science University and public universities shall coordinate such programs and shall advise each other of the following proposed changes to such academic programs:

(a) Creation or significant revision, such as a merger or closure, of degree programs;

(b) Creation or significant revision, such as a merger or closure, of schools; and

(c) Creation or significant revision of major academic policies.

(4) The Oregon Health and Science University and the Higher Education Coordinating Commission shall coordinate and advise each other of the following types of proposed changes to their related or integrated academic programs:

(a) Coordination of strategic plans for achieving higher education goals;

(b) Seeking advice and input from each other on modifications to statutory educational missions;

(c) Working to develop a statewide educational data system;

(d) Collaborating as necessary on the creation of any new degree programs; and

(e) Notifying each other and commenting on tuition rate changes.

(5) In order to further the coordination described by this section, Oregon Health and Science University officers shall maintain a role in the appropriate committees of the Higher Education Coordinating Commission.

[1995 c.162 §12; 1999 c.291 §16; 2011 c.637 §259; 2013 c.768 §139; 2015 c.767 §166]



Section 353.445 - Venture grant program.

(1) That a grant recipient remain within this state for at least five years following the receipt of a grant or repay the grant plus interest;

(2) That the university report amounts of tax credit certificates issued by the university and cease issuing certificates until the total amount owed to the General Fund by the university at any one time under ORS 350.550 (6) does not exceed $2.4 million; and

(3) That the university maintain records of income realized by the university as the result of grants made from the fund and records of amounts paid to the General Fund.

[2005 c.592 §3; 2007 c.586 §3]

Note: 353.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 353.450 - Area Health Education Center program; education and training for medical personnel in rural areas.

(a) The Legislative Assembly supports the development at the Oregon Health and Science University of an Area Health Education Center program as provided for under the United States Public Health Service Act, Section 781.

(b) The university shall provide continuing education opportunities for persons licensed to practice medicine under ORS chapter 677 who practice in rural areas of this state in cooperation with the respective professional organizations, including the Oregon Medical Association and the Oregon Society of Physician Assistants.

(c) The university shall seek funding through grants and other means to implement and operate a fellowship program for physicians, physician assistants and nurse practitioners intending to practice in rural areas.

(2) With the moneys transferred to the Area Health Education Center program by ORS 442.625, the program shall:

(a) Establish educational opportunities for emergency medical services providers in rural counties;

(b) Contract with educational facilities qualified to conduct emergency medical training programs using a curriculum approved by the Emergency Medical Services and Trauma Systems Program; and

(c) Review requests for training funds with input from the State Emergency Medical Service Committee and other individuals with expertise in emergency medical services.

[Formerly 352.095; 1999 c.1056 §8; 2011 c.703 §33]



Section 353.455 - Family medicine residency network.

(a) Facilitates an increase in the number of family medicine residency positions in this state in order to train more highly qualified family physicians who are likely to practice in this state.

(b) Supports and assists hospital systems in this state to work collaboratively with existing family medicine residency programs to develop new family medicine residency programs throughout this state.

(c) Helps family medicine residency programs in this state share resources through the creation of standardized curriculum, a common faculty development center, initiation of physician training in quality improvement, medical home development, chronic disease management, interprofessional team-based care and population care management, facilitation of primary care research projects through joint regulatory monitoring and other support and provision of grant writing resources for outside funding.

(2) The Area Health Education Center program may accept gifts, grants or contributions from any public or private source for the purpose of carrying out this section.

[2011 c.289 §1]

Note: 353.455 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 353.460 - Oregon Institute of Occupational Health Sciences.

(2) The purposes of the institute may include, but are not limited to, reducing the incidence of disease and reducing the costs and dangers to employers and employees associated with occupational disease. Specific functions of the institute may include:

(a) Basic and applied research into the incidence and causes of occupational diseases.

(b) Epidemiology and other data collection.

(c) Design of programs for clinical management of occupational diseases.

(d) Education and training programs.

(3) Although the output of the institute’s programs is intended to be of statewide use for employers, employees, health professionals and the public concerning occupational disease, it is not intended that the institute shall assume any of the responsibilities or functions of the physical rehabilitation facility operated by the Director of the Department of Consumer and Business Services. The institute may offer programs of diagnosis and treatment of occupational disease, but it is expected that such services shall be compensable under ORS chapter 656.

[Formerly 352.073; 2013 c.111 §1]



Section 353.470 - Funding of institute.

[Formerly 352.083; 1999 c.291 §20; 2013 c.111 §2]



Section 353.480 - Pediatric dental residency program.

[1999 c.1083 §2]

Note: 353.480 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 353.550 - Definitions for ORS 353.550 to 353.559 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001.

(1) "Bond-related costs" means:

(a) The costs and expenses of issuing, administering and maintaining bonds issued under ORS 353.550 to 353.559 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, and the bond program under ORS 353.550 to 353.559 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, including but not limited to:

(A) Paying or redeeming the bonds;

(B) Paying amounts due in connection with credit enhancement or any reserve instruments; and

(C) Paying the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants, attorneys and advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the bonds or the bond program;

(b) The costs of funding any bond reserves;

(c) Capitalized interest for the bonds;

(d) Rebates or penalties due to the United States in connection with the bonds; and

(e) Any other costs or expenses that the State Treasurer or the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing the bonds or maintaining the bond program.

(2) "Capital costs" means the costs of acquiring, constructing, improving or equipping capital projects or other capital expenditures necessary or desirable to create, develop, maintain or directly or indirectly finance the Oregon Opportunity program.

(3) "Indirect financing" means financing capital costs of Oregon Health and Science University unrelated to the Oregon Opportunity program so that an equivalent amount of moneys may be used to pay capital costs and noncapital costs of the Oregon Opportunity program.

(4) "Master Settlement Agreement" means the Master Settlement Agreement, and related documents, entered into on November 23, 1998, by the State of Oregon and leading United States tobacco products manufacturers.

(5) "Noncapital costs" means the costs of programs, scholarships, endowments, research infrastructure and recruitment of scientists and researchers, or other noncapital costs or expenses, necessary or desirable to create, develop, maintain or directly or indirectly finance the Oregon Opportunity program.

(6) "Oregon Opportunity program" means the program created by Oregon Health and Science University pursuant to ORS 353.559.

[2001 c.921 §3]



Section 353.553 - Short title.

[2001 c.921 §2]



Section 353.556 - Purpose; policy; findings; intent.

(2) It is the policy of the State of Oregon that, in order to capture the health and economic benefits of the coming biotechnology boom for all Oregonians, the state enter into a partnership with Oregon Health and Science University to enhance medical research.

(3) The Legislative Assembly finds that:

(a) Oregon should take advantage of research breakthroughs in biomedicine, health care and technology that are opening an unprecedented new era. Research advances will someday show scientists how to block or replace genes that cause disease. The state should seize the opportunity to provide all Oregonians access to leading edge therapies and procedures.

(b) Research breakthroughs are expected to fuel tremendous economic growth, and Oregon must be poised to capitalize on these breakthroughs. Biotechnology is likely to be the next great economic engine in the United States, and the state should take positive action to ensure Oregon’s participation in this emerging and important industry. A public commitment to biomedical and related research in Oregon is necessary to drive the formation, expansion and proliferation of biotechnology companies that will commercialize myriad new treatments, medications, biomedical equipment and other technology.

(c) The state should support Oregon Health and Science University in its efforts to continue to grow as a research power and an economic engine. Biomedical and technology research is necessary to create intellectual property, which serves as the raw material for biotechnology companies. The state should assist Oregon Health and Science University in securing the needed infrastructure to attain a critical mass of research talent in order to maximize the number of commercially viable discoveries.

(d) There is a limited window of opportunity to capitalize on the surge in biotechnology growth, stemming from the completion of the United States Human Genome Project.

(4) It is the intent of the Legislative Assembly that:

(a) Oregon Health and Science University pursue the Oregon Opportunity program in a manner that is consistent with the public missions stated in ORS 353.030 (2), which directs the university to strive for excellence in education, research, clinical practice, scholarship and community service while maintaining compassion, personal and institutional integrity and leadership in carrying out its missions;

(b) The Oregon Opportunity program benefit all Oregonians through increased medical research and sustainable economic development from biotechnology and related fields; and

(c) The State Treasurer shall issue pursuant to a grant agreement, as soon as practicable, general obligation bonds during the 2001-2003 and 2003-2005 biennia in an aggregate principal amount that produces net proceeds for the Oregon Opportunity program in an amount equal to $200 million plus the amount of any costs and expenses of issuing the bonds.

(5) To maximize the benefits of low interest tax-exempt bonds, costs of the Oregon Opportunity program may be financed directly or indirectly by the state.

[2001 c.921 §4; 2001 c.921 §4a]



Section 353.559 - Creation; university duties; expenditure of proceeds.

(a) Research on cancer, heart disease, multiple sclerosis, Parkinson’s disease and Alzheimer’s disease;

(b) Research on autism spectrum disorder;

(c) Children’s health and women’s health;

(d) Hearing research;

(e) Advanced eye research;

(f) Aging research;

(g) Rural health initiatives;

(h) Research on public health, health care ethics, health information science and health outcomes; and

(i) Other health care, biotechnology and related research.

(2) Oregon Health and Science University shall dedicate:

(a) Not less than five percent of the university’s share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program to meeting the university’s missions of providing access to medical services to people who are underserved and promoting further study in the areas of public health, health care ethics, health information science and health outcomes. The proceeds shall be distributed as follows:

(A) 50 percent to providing access to medical services to people who are underserved; and

(B) 50 percent to establishing endowments to support research on public health, health care ethics, health information science and health outcomes.

(b) Not less than five percent of the university’s share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program to the payment of bond-related costs then due and payable by the state and deposit those amounts into the Oregon Health and Science University Bond Fund established in section 14, chapter 921, Oregon Laws 2001. If the dedicated amount exceeds the amount necessary to pay bond-related costs, the excess shall be deposited in the General Fund.

(3) Notwithstanding subsection (2) of this section, any obligation of the university to dedicate or distribute a share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program under subsection (2) of this section:

(a) Shall be subordinate to the university’s obligation to pay obligations issued under the university’s Master Trust Indenture, dated December 1, 1995, as amended or supplemented; and

(b) Does not constitute a lien on the gross revenues of the university as "Lien" and "Gross Revenues" are defined in the Master Trust Indenture.

[2001 c.921 §5]



Section 353.563



Section 353.600 - Definitions for ORS 353.600 to 353.612.

(1) "Committee" means the Oregon Nursing Shortage Coalition Committee created in ORS 353.606.

(2) "Post-secondary education institution" means:

(a) A public university listed in ORS 352.002;

(b) A community college operated under ORS chapter 341;

(c) A school or division of Oregon Health and Science University; or

(d) An Oregon-based, generally accredited, not-for-profit private institution of higher education.

[2003 c.697 §2; 2011 c.637 §260]



Section 353.603 - Grant distribution; administrative expenses; contributions.

(2) Grants distributed under this section to a community college or a public university listed in ORS 352.002 may be based on an intergovernmental agreement entered into by Oregon Health and Science University and the college or public university.

(3) Oregon Health and Science University may not use more than five percent of the amount received from the Nursing Education Grant Fund established in ORS 353.612 for the grant program in any biennium for administrative expenses incurred in administering ORS 353.600 to 353.612.

(4) Oregon Health and Science University may accept contributions of funds and assistance from the United States Government or its agencies, or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of ORS 353.600 to 353.612. The university shall use funds and assistance received under this subsection for grants distributed under this section or for administering ORS 353.600 to 353.612.

(5) Oregon Health and Science University shall deposit moneys received by the university for purposes of ORS 353.600 to 353.612 in the Nursing Education Grant Fund. The total amount of grants distributed under this section may not exceed the amount of moneys available for distribution in the fund.

[2003 c.697 §3; 2011 c.637 §261]



Section 353.606 - Oregon Nursing Shortage Coalition Committee.

(2) The committee consists of 10 members, as follows:

(a) Two members who represent the Oregon State Board of Nursing appointed by the board.

(b) Two members who represent the Northwest Organization of Nurse Executives appointed by the Oregon State Board of Nursing from a list of persons submitted to the board by the Northwest Organization of Nurse Executives.

(c) Two members who represent the Oregon Nurses Association appointed by the Oregon State Board of Nursing from a list of persons submitted to the board by the Oregon Nurses Association.

(d) One member appointed by the Oregon State Board of Nursing who represents Oregon-based, generally accredited, not-for-profit private institutions of higher education from a list of persons submitted to the board by the Oregon Independent Colleges Association.

(e) Two members appointed by the Director of the Office of Community Colleges and Workforce Development from a list of persons submitted to the director by the Oregon Community College Association.

(f) One member who represents Oregon Health and Science University appointed by the university.

(3) When appointing members to the committee, the Oregon State Board of Nursing, the Director of the Office of Community Colleges and Workforce Development and Oregon Health and Science University shall ensure that there is at least one member from each of the following areas of the state:

(a) Rural western Oregon.

(b) Coastal Oregon.

(c) Eastern Oregon.

(d) Urban areas.

(4) The term of office of each member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(5) The committee shall elect one of its members to serve as chairperson and another to serve as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the committee determines.

(6) The committee shall meet at times and places specified by the call of the chairperson or of a majority of the members of the committee.

(7) A majority of the members of the committee constitutes a quorum for the transaction of business.

(8) Members of the committee are entitled to actual and necessary travel expenses in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the committee shall be paid out of funds received by Oregon Health and Science University for that purpose.

(9) Oregon Health and Science University shall provide staff support to the committee.

[2003 c.697 §4; 2015 c.366 §85]



Section 353.609 - Duties of committee; grant criteria; use of grant funds.

(a) Adopt criteria for awarding grants to post-secondary education institutions under this section;

(b) Based on the criteria, select post-secondary education institutions to receive grants to support nursing education programs; and

(c) Determine the amounts of the grants to be distributed under ORS 353.603.

(2) The goal of the committee in adopting criteria and selecting grant recipients shall be to increase the capacity of nursing education programs statewide.

(3) The criteria adopted by the committee shall include, but not be limited to, consideration for:

(a) Whether the grant funds will be used to increase the capacity of a nursing education program;

(b) Whether the grant funds will be matched with funds from other sources or used to leverage additional funds from other sources;

(c) Ensuring that grant funds are awarded for nursing education programs in both urban areas and rural areas of the state;

(d) Ensuring that grant funds are used to increase the capacity for all levels of nursing education; and

(e) Ensuring that grant funds are used to increase the diversity of people who enter nursing education programs, including targeting underrepresented groups of people in the nursing profession.

(4) The total amount of grants awarded by the committee may not exceed the amount of moneys available for distribution as grants.

(5) A post-secondary education institution awarded a grant under this section may use the grant funds to:

(a) Develop nursing education program infrastructure;

(b) Train additional nurse educators;

(c) Develop regional learning laboratories;

(d) Provide technical support to nursing education programs;

(e) Create learning materials that supplement available faculty expertise;

(f) Coordinate student clinical experiences statewide; and

(g) Expand the capacity of nursing education programs to train new nurses across the state.

[2003 c.697 §6]



Section 353.612 - Nursing Education Grant Fund.

(2) Interest earned from the Nursing Education Grant Fund shall be credited to the fund.

(3) All moneys in the Nursing Education Grant Fund are continuously appropriated to the department for allocation to the university for the purposes of ORS 353.600 to 353.612.

[2003 c.697 §3a]






Chapter 354 - Educational Television and Radio; Distance Learning; Translator Districts

Section 354.010



Section 354.020



Section 354.090 - Management of state radio station at Oregon Institute of Technology.

[1957 c.389 §16; 1961 c.126 §1; 2013 c.768 §162a; 2015 c.767 §§167,168]



Section 354.105



Section 354.115



Section 354.125



Section 354.135



Section 354.145



Section 354.155



Section 354.165



Section 354.175



Section 354.180



Section 354.185



Section 354.195



Section 354.205



Section 354.210



Section 354.215



Section 354.220



Section 354.225



Section 354.230



Section 354.235



Section 354.290



Section 354.300



Section 354.410 - Definitions for ORS 354.410 to 354.430.

(1) "Educational television and radio and distance learning" means programs for direct teaching and instructional enrichment which are transmitted for viewing, listening or interactive instruction in connection with instruction in public elementary and secondary education by state-operated educational television and radio stations or by program providers approved by the State Board of Education.

(2) "Direct teaching" means instruction primarily by educational television or radio or by live interactive transmission in a subject or course of study which is a part of the public school curriculum as authorized by the State Board of Education.

(3) "Instructional enrichment" means instruction by means of educational television or radio or live interactive transmission which is designed to improve, supplement, complement, or strengthen instruction in a subject or course of study which is a part of the public school curriculum.

[1961 c.535 §2; 1989 c.285 §1]



Section 354.420 - Purpose of ORS 354.410 to 354.430.

(2) Subject to the approval of the state board, school districts may use educational television and radio and distance learning to provide instruction in the public schools of Oregon.

[1961 c.535 §§1,3; 1965 c.100 §453; 1989 c.285 §2; 1989 c.491 §59; 2005 c.22 §252]



Section 354.430 - Authority of Department of Education; disposition of sale proceeds.

(1) To stimulate interest by school districts in the appropriate use of educational television and radio and distance learning in the public schools.

(2) To plan and produce suitable educational television and radio and distance learning programs of direct instruction and instructional enrichment for pupils in the public schools.

(3) To cooperate with officials of state-operated educational television and radio stations and providers of distance learning programs in planning and producing suitable programs of direct teaching and instructional enrichment for the public schools.

(4) To assist local school districts in planning suitable programs of educational television and radio and distance learning for the public schools, and to cooperate with officials of state-operated educational television and radio stations and providers of distance learning programs in producing such programs.

(5) To employ personnel and pay expenses for services, materials, equipment and supplies necessary for the administration of ORS 354.410 to 354.430.

(6) To contract for and pay for professional services utilized in the development and production of programs for educational television and radio and distance learning.

(7) To purchase, rent, lease or contract for use of filmed, taped or otherwise recorded educational television and radio or distance learning programs from available sources and to sell programs or to exchange them for others of a similar nature.

(8) All moneys received under subsection (7) of this section shall be deposited in the State Treasury to the credit of the Department of Education and shall be used exclusively for the purposes authorized by this section.

[1961 c.535 §5; 1965 c.100 §454; 1967 c.570 §1; 1989 c.285 §3]



Section 354.435 - Distance learning course outlines.

[1991 c.710 §5]



Section 354.440



Section 354.505



Section 354.510



Section 354.515



Section 354.520



Section 354.525



Section 354.530



Section 354.535



Section 354.540



Section 354.545



Section 354.550



Section 354.605 - Definitions for ORS 354.605 to 354.715.

(1) "County board" means the governing body of the county in which a district is principally situated.

(2) "District" means a translator district formed under ORS 354.605 to 354.715.

(3) "District board" means the governing board of a district.

(4) "Translator" means any UHF facility or Federal Communications Commission approved equipment owned by a district which serves the district by receiving, amplifying and transmitting signals broadcast by one or more television stations and public service signals which are allowed by Federal Communications Commission regulations. When the district transmits signals through VHF equipment, the district shall provide for an automatic encoder to prevent signal deviation.

[1975 c.286 §1; 1979 c.108 §7; 1997 c.518 §1]



Section 354.615 - Application of ORS 354.605 to 354.715.

[1975 c.286 §2(2); 1979 c.108 §8; 1985 c.445 §3]



Section 354.625 - Creation of translator district; boundaries of district.

(2) The boundaries of any district organized under ORS 354.605 to 354.715 shall be determined pursuant to the provisions of ORS 198.720.

[1975 c.286 §2(1),(3); 1979 c.108 §9]



Section 354.635 - Contents of petition of formation.

(a) A brief description of the proposed system including the type of construction, location, number of translators to be erected and the number of television channels to be provided.

(b) The maximum service charge that may be charged by the district.

(2) The petition shall be addressed to and filed with the county board of the principal county and the proceeding conducted as provided in ORS 198.705 to 198.845.

[1975 c.286 §3; 1979 c.108 §10; 2005 c.22 §253]



Section 354.645 - When election on formation and first board to be held.

[1975 c.286 §4; 1979 c.108 §11]



Section 354.650 - Election laws applicable.

(a) The nomination and election of district board members.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[1983 c.350 §216]



Section 354.655 - District board; membership; quorum; term; expenses.

(2) As soon as possible after the election and the taking of the oath of office by the members, an organizational meeting shall be held and officers selected. A majority of the members shall constitute a quorum for the transaction of business.

(3) Except as provided in subsection (1) of this section, the term of office of each district board member is four years.

(4) The members of the district board shall serve without compensation, but shall be entitled to receive actual and necessary travel and other expenses incurred in the performance of their duties.

(5) The district board shall fill any vacancy on the board in the manner provided in ORS 198.320.

[1975 c.286 §5; 1979 c.108 §12; 1983 c.83 §78; 1983 c.350 §214]



Section 354.665 - Board duties; rules.

(1) Manage and conduct the affairs of the district.

(2) Establish and maintain funds and accounts for the district.

(3) Establish reasonable rules for the administration of the district.

[1975 c.286 §6]



Section 354.675 - Powers of district.

(1) Acquire by purchase, devise or gift or voluntary grant real and personal property or any interest therein including any rights of way or easements necessary or convenient for its purposes.

(2) Sue and be sued in its own name.

(3) Build, construct, improve, operate and maintain, subject to other applicable provisions of law, any translators necessary for the transmission of signals intended to be received by the general public.

(4) Perform all acts necessary to insure an efficient and equitable distribution of television programming within the district subject to the availability of funds in the approved budget.

(5) Make contracts of any lawful nature, employ personnel, including any technical or professional consultants necessary to carry out the provisions of ORS 354.605 to 354.715.

(6) Apply for, accept and hold any licenses or permits required under federal or state law.

[1975 c.286 §7; 1979 c.108 §13]



Section 354.680 - Use of commercial matter; solicitation of financial support.

(2) A district may, without elector approval but with permission from the broadcasting television station, generate revenue in the district’s transmissions through the acknowledgment or solicitation of financial support considered necessary for the continued operation of the translator.

[1979 c.108 §3; 2005 c.22 §254]



Section 354.685 - Methods of finance.

(1) Imposition of a service charge upon property within the district for use of the translator signals as provided in ORS 354.690. A district created before May 7, 1979, shall be considered to have received elector authorization for imposition of the service charge.

(2) Issuance of revenue bonds. The revenue bonds shall be issued as prescribed in ORS chapter 287A, but are not subject to the requirements of ORS 287A.150. The revenue bonds are payable both as to principal and interest from revenues only. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien on any of the taxable property within the limits of the district and shall be payable solely from such part of revenues of the district as remains after the payment of obligations having a priority and of all expenses of operation and maintenance of the district. All revenue bonds shall contain a provision that both the principal and interest are payable solely from the operating revenues of the district remaining after paying such obligations and expenses.

[1975 c.286 §8; 1979 c.108 §14; 2007 c.783 §159]



Section 354.690 - Liability for service charge; notice; exemption; collection of delinquent charges.

(2) When a district broadcasts television signals through a translator on a regular basis, if any person residing on or occupying property located in an area entirely surrounded by the district intentionally receives and uses those signals, the owner of that property is liable to the district for a service charge. The owner of the property shall be deemed to have contracted with the district for use of the translator signals.

(3) The district shall determine which property is receiving the signal, the amount of any service charge and the method of payment by property owners. The district may classify property outside and within the district according to the uses of district signals. For property entirely surrounded by the district, the district shall prepare a verified report which shall disclose that the property has been physically inspected and that there are reasonable grounds to believe that the property is intentionally receiving and using the signal.

(4) The district shall notify each owner of property it has determined is liable for a service charge at least 30 days prior to imposition of any service charge. The notice shall be by mail and shall include a written declaration which the owner may verify by signing and return to the district office stating that the owner is exempt from the service charge for one of the following reasons:

(a) The property already receives adequate regional television signals from another source and is not using district signals;

(b) The property is so situated as to preclude use of the signals; or

(c) A television is not used on the property and there are no plans to do so.

(5) If property outside or within the district is owned, rented or leased by a community antenna television company which carries a district’s television signals by cable to subscribers because of Federal Communications Commission requirements, that property shall be exempt from any district service charge.

(6) A verified declaration returned to the district under subsection (4) of this section shall exempt the property in question and shall be valid for one year from its signing, unless the owner of the property informs the district of a change of circumstances which should subject the owner to a service charge.

(7) By July 15 of any year, the district shall determine which service charges are delinquent and shall certify such charges, together with interest at the rate of two-thirds of one percent per month from the date due, to the assessor of the county in which the property of the person against whom delinquent service charges are assessed is located. The assessor shall enter the charges and interest thereon upon the next assessment and tax roll prepared after July 15. The charges and interest, when entered upon the assessment and tax roll, shall be a charge upon, and lien against, the real property of the person against whom they are assessed. After the service charges are certified and presented to the assessor, the payment for the service charges must be made to the tax collector pursuant to ORS 311.370. Such payment shall be made by the person responsible for the delinquent service charge or by the television translator district that has received payment for the delinquent service charge. The charges shall thereupon be collected and paid over in the same manner as other taxes are certified, assessed, collected and paid over, except that, when the tax collector receives the assessor’s certificate pursuant to ORS 311.115, the tax collector shall deduct 10 percent of the amount of the delinquent service charges imposed in determining the television translator district’s distribution percentage computed pursuant to ORS 311.390. The amount deducted shall be included in determining the distribution percentage of the county, in order to defray the costs incurred by the county in collecting the delinquent service charges.

(8) The district board may enter into an agreement with the owner of property that is not within the district for the payment of service charges for use of the translator signals of the district when:

(a) The electors of the district, at an election called for that purpose, have authorized the district board to make such agreements; and

(b) The property is within a city that is surrounded by the district and is served by a community antenna system regulated by the Federal Communications Commission.

[1979 c.108 §2; 1985 c.445 §1; 1991 c.459 §385a; 1995 c.726 §1; 1997 c.518 §2]



Section 354.695



Section 354.700



Section 354.705 - Referral of increase in minimum tax rate to voters.

(2) The district board may refer to the electors of the district proposed additional or alternate means of financing allowed under ORS 354.685.

[1975 c.286 §10; 1979 c.108 §15; 1983 c.350 §217]



Section 354.715 - Dissolution, liquidation and transfer proceedings.

[1975 c.286 §11]



Section 354.990 - Penalties.

[1975 c.286 §12; 1979 c.108 §16; 1985 c.445 §2]






Chapter 357 - Libraries; State Archivist; Poet Laureate

Section 357.001 - Legislative findings.

(1) An informed citizenry is indispensable to the proper functioning of a democratic society.

(2) Libraries constitute a cultural, informational and educational resource essential to the people of this state.

(3) Library services should be available widely throughout the state to bring within convenient reach of the people appropriate opportunities for reading, study and free inquiry.

(4) Providing and supporting adequate library services is a proper and necessary function of government at all levels.

(5) It is a basic right of citizens to know about the activities of their government, to benefit from the information developed at public expense and to have permanent access to the information published by state agencies.

[1975 c.476 §2; 1995 c.69 §1; 2005 c.33 §1]



Section 357.002 - Policy.

(1) Provides library services suitable to support state government needs and operations;

(2) Provides efficient library services for Oregonians who are print-disabled;

(3) Promotes the establishment, development and support of local library services;

(4) Promotes and supports library services for children and youth;

(5) Eliminates duplication of state agency library services;

(6) Leverages federal, state and local funding for the benefit of state and local libraries;

(7) Promotes the electronic delivery of library and information resources and services;

(8) Promotes public, nonprofit and private partnerships; and

(9) Maintains free access for the public to State Library materials.

[2015 c.328 §1]



Section 357.003



Section 357.004 - Definitions for ORS 357.001 to 357.200.

(1) "Depository library" means a library that is designated as such under ORS 357.095.

(2)(a) "Issuing agency" means state government, as that term is defined in ORS 174.111.

(b) "Issuing agency" does not include any public university listed in ORS 352.002 or office, department or activity under the control of the university.

(3)(a) "Public document" means informational matter produced for public distribution or access regardless of format, medium, source or copyright, originating in or produced with the imprint of, by the authority of or at the total or partial expense of any state agency. "Public document" includes informational matter produced on computer diskettes, CD-ROMs, computer tapes, the Internet or in other electronic formats.

(b) "Public document" does not include:

(A) Correspondence, forms, interoffice or intraoffice memoranda;

(B) Legislative bills;

(C) Oregon Revised Statutes or any edition thereof; or

(D) Reports and publications of the Oregon Supreme Court, the Oregon Court of Appeals and the Oregon Tax Court.

[1995 c.69 §4; 2005 c.33 §2; 2011 c.637 §262; 2013 c.768 §140; 2015 c.767 §169]



Section 357.005



Section 357.006 - State Archives, databases, libraries and other services or resources to which ORS 357.001 to 357.200 do not apply.

(1) The State Archives, or to databases, information resources, subscription licenses or other services or resources provided by the State Archives; or

(2) The State of Oregon Law Library or county law libraries, or to legal databases, information resources, subscription licenses or other law-related services or resources.

[2015 c.328 §31]

Note: 357.006 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 357 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 357.007 - Location of State Library.

[Formerly 357.060]



Section 357.008 - State Library duties; free book loans.

(1) The State Library shall support the needs and operations of state government by maintaining and developing appropriate collections of library services to supplement the collections and services of other libraries in this state and to meet the reference and research needs of state government.

(2) The State Library shall provide library services to persons who are print-disabled by:

(a) Acting in cooperation with the Library of Congress in the provision of library materials and services for persons who are print-disabled; and

(b) Contracting with other entities to provide such materials and services.

(3) The State Library shall promote the establishment, development and support of local library services by:

(a) Expending moneys as may be available to the State Library to demonstrate, develop and support library services in accordance with long-range plans for statewide development and coordination of library services;

(b) Providing advice and assistance to libraries, library boards, units of local government empowered to establish libraries and departments of state government in matters concerning the establishment, support, operation, improvement and coordination of library services and the cooperation among libraries; and

(c) Providing for in-service and continuing education programs for library personnel in this state.

(4) The State Library shall promote library services for children and youth by distributing to local libraries state grant funds appropriated to the State Library for library services and programs for children and youth.

(5) The State Library shall prescribe the conditions for the use of government publications in depository libraries and provide for public access to state government publications.

(6) The State Library shall biennially report to the Legislative Assembly and the Oregon Department of Administrative Services statistical data on:

(a) The effectiveness of library services provided to state government;

(b) The effectiveness of services provided to persons who are print-disabled;

(c) The degree to which local and school libraries in this state provide library services to the people of this state; and

(d) The scope and effectiveness of library services for children and youth funded by state grant funds.

(7) The State Library shall carry out all other activities authorized by law for the development of library services for the people of this state.

(8) The State Library shall lend State Library books free of charge to the people of Oregon through existing libraries.

[2015 c.328 §2]



Section 357.010



Section 357.015



Section 357.018 - State Library networks.

(1) With the advice of the libraries of this state, establish and provide a network whereby the library resources in this state are made available to all of the people of this state under reasonable conditions and subject to appropriate compensation to libraries providing library services to persons outside their normal service areas; and

(2) Provide for state participation in regional, national or international library networks and systems designed to increase the quality of library services for the people of this state.

[2015 c.328 §3]



Section 357.020



Section 357.021 - State Library Board; members; terms.

(2) The Governor, after consultation with the Oregon Library Association, shall appoint seven voting members as follows:

(a) Two members from two different state agencies;

(b) One member representing a public library in eastern Oregon;

(c) One member representing a public library in western Oregon;

(d) One public member from eastern Oregon;

(e) One public member from western Oregon; and

(f) One member representing a community college library or a public university library in this state.

(3) The Deputy Superintendent of Public Instruction, or a designee of the deputy superintendent, shall be a voting member of the board.

(4) The administrator of the Commission for the Blind, or a designee of the administrator, shall be a voting member of the board.

(5) The State Librarian shall serve ex officio as a nonvoting member of the board.

(6) A board member described in subsection (2) of this section shall serve a four-year term, but a member described in subsection (2) of this section serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(7) A board member described in subsection (2) of this section shall be eligible for reappointment for only one additional term, but any person may be reappointed to the board after an interval of one year.

(8) The appointment of a board member described in subsection (2) of this section is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(9) A member of the State Library Board is entitled to compensation and expenses as provided in ORS 292.495.

[2015 c.328 §4]



Section 357.023 - Chairperson; quorum; meetings.

(2) A majority of the members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet at least once every three months at a place, day and hour determined by the board. The board may also meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

[2015 c.328 §6]



Section 357.026 - Board duties; rules.

(1) Formulate general policies for the State Library to provide the framework for library operations;

(2) Adopt rules to carry out the purposes for which the State Library is established or for any other purpose authorized by law;

(3) In consultation with the Oregon Library Association, the Oregon Heritage Commission and other related organizations, adopt long-range strategic plans for the continued improvement and development of the State Library and develop key performance measures to track progress;

(4) Review and approve budget requests for the State Library that align with the board’s long-range plans;

(5) Develop, adopt and modify a technology plan, including long-range expenditures, for the purchase of subscriptions statewide, for reference-based databases, digitization of records for public libraries and integration of services provided by the State Library;

(6) Conduct certifications of state agency libraries or library services under ORS 357.029;

(7) Review and monitor the State Library and the State Library’s work in the State Reference Coordinating Council established under ORS 357.900;

(8) Administer the State Library Donation Fund for the benefit of the State Library, except that every gift, devise or bequest for a specific purpose shall be administered according to its terms; and

(9) Report to the Legislative Assembly in January of each odd-numbered year on the State Library’s efforts to:

(a) Achieve the statutory mission and programmatic outcomes of the State Library;

(b) Implement initiatives and improvements to interagency coordination;

(c) Implement initiatives and improvements to the electronic delivery of government publications and services;

(d) Implement initiatives and improvements to State Library reference services to state agencies;

(e) Enter into public, nonprofit and private partnerships and report the number of the partnerships entered into by the State Library; and

(f) Reduce duplication in state agency services and costs related to the mission of the State Library.

[2015 c.328 §7]



Section 357.028 - Rules governing State Library resources; public and state agency access.

(1) Defining reasonable public access to the State Library and its resources and materials.

(2) Defining State Library resources, including, but not limited to, print, electronic, subscription and reference services.

(3) Establishing processes and procedures related to state agency use of State Library resources, as defined in rules adopted under subsection (2) of this section. The rules shall provide that the State Library shall fulfill only state agency requests for resources or services that pertain to the conduct of state business.

[2015 c.328 §8]



Section 357.029 - Certification of state agency library or library service separately maintained from State Library; rules; report to legislature.

(2) The State Library Board shall adopt rules relating to the certification process and review criteria.

(3) The State Library Board shall report to the Legislative Assembly each January of an odd-numbered year on the list of state agency libraries or library services that fail to be certified or recertified by the State Library under this section.

[2015 c.328 §19]



Section 357.030



Section 357.031 - Authority of State Library Board.

(1) Enter into contracts with any person or governmental entity:

(a) To provide, extend, improve or coordinate library services; or

(b) To demonstrate appropriate programs of library services.

(2) Enter into library agreements pursuant to Article V of the Interstate Library Compact (ORS 357.340).

(3) Establish, equip and maintain regional library service centers of the State Library outside the City of Salem when the library needs of the state will be better served.

[1961 c.251 §2 (enacted in lieu of 357.030); 1965 c.354 §6; 1973 c.439 §10; 1975 c.476 §9; 2015 c.328 §9]



Section 357.035 - Board as agency to apply for federal or private funds.

[Formerly 357.220; 2015 c.328 §10]



Section 357.040 - Authority of board over real and personal property.

(2) The board may accept by assignment and hold mortgages upon real and personal property acquired by way of gift or arising out of transactions entered into in accord with the powers, duties and authority given to the board by this section and ORS 357.026 and 357.195.

(3) The board may institute, maintain and participate in suits, actions and other judicial proceedings in the name of the State of Oregon for the foreclosure of such mortgages or for the purpose of carrying into effect any and all of the powers, duties and authority now vested in or given to the board by this section. [Amended by 1975 c.476 §11; 1995 c.69 §11; 2015 c.328 §11]

Note: Section 5, chapter 328, Oregon Laws 2015, provides:

Sec. 5. (1) The Trustees of the State Library is abolished on the effective date of this 2015 Act [January 1, 2016]. Any moneys or property held by the Trustees of the State Library on the effective date of this 2015 Act are transferred to the State Library Board. For all purposes, on the effective date of this 2015 Act the State Library Board shall serve as the successor in interest to the Trustees of the State Library.

(2) Notwithstanding section 4 of this 2015 Act [357.021], the members of the Trustees of the State Library on the day before the effective date of this 2015 Act shall serve as the initial members of the State Library Board who are described in section 4 (2) of this 2015 Act. The Governor shall designate which of the initial members of the board serves for the following specified terms:

(a) Three shall serve for terms ending June 30, 2016. Upon expiration of the terms, two shall be replaced by members from two different state agencies and one shall be replaced by a member representing a community college library or public university library in this state.

(b) Two shall serve for terms ending June 30, 2017.

(c) Two shall serve for terms ending June 30, 2018.

[2015 c.328 §5]



Section 357.046 - Appointment of State Librarian; qualifications.

(2) The State Librarian shall be a graduate of a library school accredited by the American Library Association or who possesses the equivalent in training and experience and who shall serve at the pleasure of the Governor. [2015 c.328 §12]

Note: Section 13, chapter 328, Oregon Laws 2015, provides:

Sec. 13. Notwithstanding section 12 of this 2015 Act [357.046], the individual serving as State Librarian on the day before the effective date of this 2015 Act [January 1, 2016] may serve as State Librarian until July 1, 2017.

[2015 c.328 §13]



Section 357.050 - Roles of State Librarian.

(1) Serve as Secretary to the State Library Board and keep the official record of the board’s actions.

(2) Be the chief administrative officer of the State Library in accordance with policies established by the board.

(3) Serve on the State Reference Coordinating Council established under ORS 357.900.

[Amended by 1961 c.251 §3; 1975 c.476 §12; 2015 c.328 §14]



Section 357.060



Section 357.070



Section 357.071 - Duties of State Librarian.

(1) Pursuant to the State Personnel Relations Law, appoint and fix the compensation of, and prescribe the working conditions for such staff as may be necessary to carry out the functions of the State Library.

(2) Make all reports, maintain all records and execute all instruments required by law or rule and perform all duties necessary to discharge the functions of the State Library.

(3) Assist local librarians and library boards in answering questions concerning the library laws.

[1961 c.251 §5 (enacted in lieu of 357.070); 1971 c.185 §1; 1975 c.476 §13]



Section 357.080



Section 357.090 - Issuing agency to make public documents available for distribution; public documents liaison officer; list of all public documents; no charge for access by library.

(2) The head of each issuing agency or a designee shall be the public documents liaison officer for the agency and shall be responsible for carrying out the agency’s obligations under this section. Each issuing agency shall notify the State Librarian of the name of the agency’s public documents liaison officer.

(3) Each issuing agency shall provide to the State Librarian an annual listing of all public documents, including those produced in electronic form, that the agency has made available to the public during the preceding year.

(4) Issuing agencies shall not charge any public, school or academic library for access to information produced by the agency and maintained in electronic form.

[1995 c.69 §5; 2001 c.539 §13; 2005 c.33 §4]



Section 357.095 - Designation of depository libraries.

[1995 c.69 §6; 2005 c.33 §5; 2015 c.328 §17]



Section 357.100 - State Library responsible for receipt of and access to government publications.

(2) The State Librarian shall periodically assess the performance of depository libraries and report the results of these assessments to the State Library Board.

(3) The State Library shall ensure public access to government publications, regardless of the format of the document.

[1995 c.69 §7; 2005 c.33 §6; 2015 c.328 §18]



Section 357.105 - Free access to certain public documents.

[1995 c.69 §8]



Section 357.115 - Subscriptions for reference-related databases; rules.

(2) Each state agency shall obtain the written approval of the State Librarian prior to purchasing reference-related databases or physical and digital subscription licenses.

(3) The State Library Board shall adopt rules pertaining to the review and approval process described in this section.

[2015 c.328 §16]



Section 357.195 - State Library Donation Fund; Talking Book and Braille Library Endowment Fund.

(a) Gifts and donations to the State Library;

(b) The interest, income, dividends or profits received on any property or funds of the State Library derived from gifts, legacies, devises, bequests, endowments or other donations;

(c) Other interest earned by the fund; and

(d) Any other moneys placed in the fund as provided by law.

(2) Moneys in the fund that are derived from profits, interest or other earnings traceable to a specific gift, legacy, devise, bequest, endowment or other donation shall be used in the same manner as the principal or corpus of the gift, legacy, devise, bequest, endowment or other donation.

(3) Moneys in the fund, including moneys in the Talking Book and Braille Library Endowment Fund subaccount if established pursuant to subsection (5) of this section, may, at the discretion of the State Library Board, be invested as provided in ORS 293.701 to 293.857.

(4) The State Treasurer shall credit monthly to the fund any interest or other income derived from the fund or the investing thereof.

(5) The board may establish a Talking Book and Braille Library Endowment Fund as a subaccount of the State Library Donation Fund.

(6) Moneys in the State Library Donation Fund are continuously appropriated to the State Library for use by, and support and maintenance of, the State Library. Claims against the fund shall be approved and warrants issued in the manner provided by law.

[Formerly 357.270; 1989 c.966 §42; 2001 c.379 §1; 2005 c.755 §28; 2015 c.328 §20; 2015 c.840 §23]



Section 357.200 - Miscellaneous Receipts Account.

(2) The State Library may maintain a petty cash fund in compliance with ORS 293.180 in the amount of $200 from moneys in the Miscellaneous Receipts Account for the State Library.

[Amended by 1953 c.136 §4; 1959 c.137 §1; 1961 c.172 §4; 1961 c.251 §7; 1975 c.476 §15; 2001 c.716 §28; 2015 c.328 §21]



Section 357.203 - Assessment against state agencies for operating costs of State Library and State of Oregon Law Library; State Library Assessment Account.

(a) One-third of the assessment shall be based on the use of the State Library by the agency; and

(b) Two-thirds of the assessment shall be based on the number of full-time equivalent employees budgeted by the agency.

(2) Except as provided in subsection (4) of this section, the Oregon Department of Administrative Services shall cause the amount assessed to be transferred from the moneys appropriated to each state agency to the State Library Assessment Account established under subsection (6) of this section.

(3) Subject to the provisions of subsection (5) of this section, the department shall determine and may at any time redetermine which state funds or appropriations shall be assessed a reasonable share of State Library and State of Oregon Law Library operating expenses that support state agencies. In determining or redetermining the funds that shall be so assessed:

(a) A fund consisting of moneys the use of which is restricted by the Oregon Constitution shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes set forth in the Oregon Constitution.

(b) Trust funds shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes for which the trust fund was established.

(c) State agencies shall be assessed only the State Library and State of Oregon Law Library expenditures that support state agencies.

(4) The Oregon Department of Administrative Services shall cause the amount assessed against state agencies for the operating budget of the State of Oregon Law Library to be transferred to the Judicial Department. Moneys transferred under this subsection are continuously appropriated to the Judicial Department and may be used only for the costs of operating the State of Oregon Law Library.

(5) Unless the Oregon Department of Administrative Services and the Judicial Department agree to a different methodology and formula, the State of Oregon Law Library assessment shall be apportioned on the basis of the number of full-time equivalent employees budgeted by the agency.

(6) The State Library Assessment Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Oregon Department of Administrative Services and apportioned to the State Library under this section shall be paid into the account and are continuously appropriated to the State Library for the purposes of the State Library.

[1993 c.685 §4; 1997 c.801 §102; 2001 c.779 §9; 2005 c.538 §1; 2015 c.328 §22; 2015 c.767 §170]



Section 357.206 - Financial assistance to public, school, tribal and academic libraries; grants.

(a) To provide matching grants and other assistance to facilitate the statewide licensing of electronic databases for all types of libraries;

(b) To reimburse a library that serves as a regional center for the referral of reference questions from other libraries or provides reference services in connection with a statewide cooperative reference services project; and

(c) To provide matching grants or other assistance to facilitate statewide ground delivery of library materials to public, school, tribal and academic libraries.

(2) As used in this section, "tribal library" means a library operated by a federally recognized Indian tribe in Oregon.

[1993 c.685 §1; 2003 c.582 §1; 2005 c.98 §1; 2015 c.328 §23]



Section 357.209 - Rules; contracts.

[1993 c.685 §2; 2003 c.582 §2; 2015 c.328 §24]



Section 357.210



Section 357.212 - Application.

[1993 c.685 §3; 2003 c.582 §3; 2005 c.98 §2]



Section 357.216 - Definitions for ORS 357.216 to 357.286.

(1) "County governing body" means the county court or board of county commissioners of the county.

(2) "County" means the county in which the administrative office of the district is located.

(3) "District" means a library district formed under ORS 198.010, 198.180, 198.510, 198.705, 255.012, 357.216 to 357.286 and 357.400.

(4) "District board" or "board" means the governing body of a district.

[1981 c.226 §1; 2007 c.179 §7]



Section 357.220



Section 357.221 - District formation; petition requirements.

(2) In addition to other required matters, a petition for formation of a district shall state the method of election of the board of the proposed district from among the methods described in ORS 357.241.

[1981 c.226 §2]



Section 357.223 - Multicounty district formation; procedure.

(a) The intention of the county governing body to initiate the formation of a district and citing the principal Act.

(b) The name and boundaries of the proposed district.

(c) The date, time and place of a public hearing on the proposal.

(2) The orders issued under subsection (1) of this section must be substantially similar, set forth the same name and boundaries for the proposed district and be issued within a 90-day period.

(3) Each county governing body issuing an order under this section shall hold a public hearing on the proposal.

(4) After the public hearings held by each county governing body, further hearings and the election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825 except that:

(a) Hearings shall be conducted by the governing body of the principal county involved in the proposed formation; and

(b) Notwithstanding ORS 198.810 (3), the governing body of the principal county shall provide by order for the holding of an election to submit to the electors registered within the proposed district the question of forming the district.

(5) As used in this section, "principal county" has the meaning given that term in ORS 198.705.

[1987 c.578 §2; 2005 c.747 §6]



Section 357.226 - District board members; appointment of librarian.

(2) Any elector residing within the district shall be qualified to serve as a district board member.

[1981 c.226 §3]



Section 357.230



Section 357.231 - Number of board members; terms.

(2) If the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

(3) Each district board member shall hold office until election and qualification of a successor.

[1981 c.226 §4; 1999 c.318 §51]



Section 357.233 - Election laws applicable.

(a) The nomination and election of district board members.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[1983 c.350 §220]



Section 357.236 - Election of board members; vacancy.

(2) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

(3) The district board shall fill any vacancy on the board as provided in ORS 198.320.

(4) The term of a district board member is four years.

[1981 c.226 §5; 1983 c.350 §218; 1983 c.514 §20]



Section 357.240



Section 357.241 - Method of electing board members.

(a) Elected by the electors of zones as nearly equal in population as possible according to the latest federal census.

(b) Elected at large by position number by the electors of the district.

(2) Candidates for election from zones shall be nominated by electors of the zones.

[1981 c.226 §6]



Section 357.246 - Change in method of electing board members.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

(3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements shall apply:

(a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

(b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

(A) Shall specify the method of election of board members from among the methods described in ORS 357.241. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

(B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

(c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

(4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

(5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

(6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

(7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by electors who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot.

[1981 c.226 §7; 1983 c.350 §221; 1995 c.79 §196; 1995 c.534 §16]



Section 357.250



Section 357.251 - Zone boundaries.

[1981 c.226 §8; 1983 c.350 §222]



Section 357.253 - Boundary change to be filed with county assessor and Department of Revenue.

[2001 c.138 §18]



Section 357.256 - Board as district governing body; selection of president.

(2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president.

[1981 c.226 §9]



Section 357.260



Section 357.261 - District; powers.

(1) To have and use a common seal.

(2) To sue and be sued in its name.

(3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

(4) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining a library or any lawful claims against the district, and the operating expenses of the district.

(5) To employ all necessary agents and assistants.

(6) To call elections after the formation of the district.

(7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

(8) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed.

(9) Whenever authorized by the electors, to issue general obligation bonds of the district. However, the aggregate amount of general obligation bonds issued and outstanding at any one time shall not exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

(10) To exercise those powers granted to local government units for public libraries under ORS 357.410.

[1981 c.226 §10; 1983 c.350 §223; 1991 c.459 §386; 2001 c.104 §122; 2003 c.802 §100]



Section 357.266 - Financing district activities; limitation on assessment.

[1981 c.226 §11; 1991 c.459 §387]



Section 357.270



Section 357.271 - Sinking funds for acquisition of facilities; limitation on use of funds.

[1981 c.226 §12]



Section 357.276 - Deposit and disbursement of district funds.

(2) If district funds are deposited with the county treasurer, when the tax collector pays over to the county treasurer moneys collected for a district, the county treasurer shall keep the moneys in the county treasury as follows:

(a) The county treasurer shall place and keep in a fund called the operation and maintenance fund of the district (naming it) the moneys levied by the district board for that fund.

(b) The county treasurer shall place and keep in a fund called the construction fund of the district (naming it) the moneys levied by the board for construction, reconstruction and alteration.

(3) The county treasurer shall pay out moneys from the funds only upon the written order of the board, signed by the president and countersigned by the secretary. The order shall specify the name of the person to whom the money is to be paid and the fund from which it is to be paid, and shall state generally the purpose for which the payment is made. The order shall be entered in the minutes of the board.

(4) The county treasurer shall keep the order as a voucher, and shall keep a specific account of the county treasurer’s receipts and disbursements of money for the district.

[1981 c.226 §13]



Section 357.280



Section 357.281 - Legal assistance.

[1981 c.226 §14]



Section 357.286 - Retirement system for employees.

[1981 c.226 §15]



Section 357.290



Section 357.330 - Definitions for ORS 357.330 to 357.370.

(1) "Compact" means the Interstate Library Compact.

(2) "Public library agency", with reference to this state, means the State Library or any local government unit authorized by ORS 357.410 to establish a public library, or any public library board.

[1965 c.354 §1; 1975 c.476 §32]



Section 357.340 - Interstate Library Compact.

______________________________________________________________________________

ARTICLE I

POLICY AND PURPOSE

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II

DEFINITIONS

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III

INTERSTATE LIBRARY DISTRICTS

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the inservice training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV

INTERSTATE LIBRARY DISTRICTS,

GOVERNING BOARD

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V

STATE LIBRARY AGENCY

COOPERATION

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

ARTICLE VI

LIBRARY AGREEMENTS

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

ARTICLE VII

APPROVAL OF LIBRARY AGREEMENTS

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of the state of the attorney general. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the state officer or agency as to all matters within the state officer’s or agency’s jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

ARTICLE VIII

OTHER LAWS APPLICABLE

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX

APPROPRIATIONS AND AID

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X

COMPACT ADMINISTRATOR

Each state shall designate a compact administrator with whom copies of all library agreements to which the administrator’s state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon the administrator by the laws of the state of the administrator and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI

ENTRY INTO FORCE AND WITHDRAWAL

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1965 c.354 §2]

Note: For ratification of the Interstate Library Compact by Idaho legislature, see chapter 252, Idaho Laws, 1965, effective May 17, 1965.

For ratification of the Interstate Library Compact by Washington legislature, see chapter 93 of Laws, Extraordinary Session 1965, effective August 6, 1965.



Section 357.350 - Library compact administrator; deputy; library agreements to be submitted to State Librarian.

[1965 c.354 §3]



Section 357.360 - Compliance with laws on taxes and bonds required.

[1965 c.354 §4; 1975 c.476 §33]



Section 357.370 - Duty of compact administrator upon withdrawal from compact.

[1965 c.354 §5]



Section 357.400 - Definitions for ORS 357.400 to 357.621.

(1) "Governing body" means the board, commission, council or other body which governs the local government unit.

(2) "Local government unit" means any city, county, library service district established under ORS chapter 451, school district, community college district or a library district established under ORS 357.216 to 357.286.

(3) "Public library" or "public library system" means a public agency responsible for providing and making accessible to all residents of a local government unit library and information services suitable to persons of all ages.

[1955 c.432 §2; 1975 c.476 §16; 1981 c.226 §17; 1983 c.740 §119]



Section 357.410 - Authority of local government units for public libraries.

(1) Establish, equip and maintain a public library.

(2) Contract with an established public library or with a private society or corporation owning and controlling a secular or nonsectarian library for the purpose of providing free use of the library for the residents of the local government unit, under such terms and conditions as may be agreed upon.

(3) Contract with one or more units of local government or library boards pursuant to ORS 190.003 to 190.620 to provide jointly a public library or public library service or share in the use of facilities, under such terms and conditions as may be agreed upon.

(4) Enter into an interstate library agreement pursuant to Article VI of the Interstate Library Compact (ORS 357.340).

(5) Contract with the State Library Board for assistance in establishing, improving or extending public library service.

(6) Levy annually and cause to be collected, as other general taxes are collected, a tax upon the taxable property in the local government unit to provide a library fund to be used exclusively to maintain such library.

(7) Levy and cause to be collected, as other taxes are collected, a special tax upon the taxable property in the local government unit, or contract bonded indebtedness under the provisions of ORS chapter 287A to provide a public library building fund to be used exclusively for the purchase of real property for public library purposes and for the erection and equipping of public library buildings including branch library buildings.

(8) Levy or impose such other taxes as may be authorized to the unit by city charter or the charter of a home rule county.

[Amended by 1955 c.432 §5; 1961 c.251 §8; 1965 c.354 §7; 1975 c.112 §1; 1975 c.476 §17; 2015 c.328 §25]



Section 357.415



Section 357.417 - Methods of establishing public library by local government unit.

(a) The governing body may pass and enter upon its minutes a resolution or ordinance to the effect that a public library is established under the provisions of ORS 357.400 to 357.621.

(b) When a petition requesting an election on the question of establishing and supporting a public library is filed as provided in this section, the governing body shall make and enter an order for an election requesting approval by the electors of the establishment and support of a public library.

(c) Upon its own motion, the governing body may make and enter an order for an election requesting approval by the electors of the establishment and support of a public library.

(2) Except as provided in subsection (3) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

(a) In the case of a county, in ORS 250.165 to 250.235.

(b) In the case of a city, in ORS 250.265 to 250.346.

(c) In the case of any other local government unit, in ORS 255.135 to 255.205.

(3) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

(4) Elections held under this section shall be held on a date specified in ORS 255.345.

[Formerly 357.451; 1981 c.909 §10; 1983 c.350 §224]



Section 357.420



Section 357.430 - Methods of financing public library by local government unit.

[Amended by 1955 c.432 §7; 1961 c.251 §9; 1975 c.476 §19; 1983 c.350 §225; 1999 c.21 §69]



Section 357.435 - Local government required to file plan with State Library.

[Formerly 357.640]



Section 357.440



Section 357.445



Section 357.450



Section 357.451



Section 357.455



Section 357.460 - Financial interest of public library board and appointive body; compensation.

(2) Board members may be reimbursed for expenses incurred in the performance of their duties.

[Amended by 1975 c.112 §4; 1975 c.476 §22]



Section 357.465 - Public library board.

(2) Upon resolution, ordinance or election pursuant to ORS 357.417, the governing body may appoint a library board. The library board of a city, county or county service district, as determined by the governing body, shall consist of not less than five members nor more than 15 members. In the case of a school district or community college district, such board shall consist of five, seven or more members at the discretion of the governing body.

(3) If the board will consist of five members, one member shall initially hold office for one year, one for two years, one for three years and two for four years, from July 1 in the year of their appointment. If the board will consist of seven members, one member shall initially hold office for one year, two for two years, two for three years, and two for four years, from July 1 in the year of their appointment. If the board will consist of six members or more than seven members, the members first appointed shall hold office for such terms as will achieve the staggered term base established for smaller boards by this section. Succeeding appointees shall hold office for a term of four years from July 1 in the year of their appointment. At the expiration of the term of any member of such board, the governing body shall appoint a new member or may reappoint a member for a term of four years. If a vacancy occurs, the governing body shall appoint a new member for the unexpired term. No person shall hold appointment as a member for more than two full consecutive terms, but any person may be appointed again to the board after an interval of one year.

[1955 c.432 §4; 1961 c.251 §12; 1975 c.476 §21; 1983 c.208 §1; 1991 c.569 §1]



Section 357.470 - Board organization; name of library.

[Amended by 1955 c.432 §9; 1975 c.112 §5; 1975 c.476 §23]



Section 357.480



Section 357.490 - Library board general powers.

(1) Appointment of the librarian and staff, fixing their compensation, determining their working conditions and prescribing their duties.

(2) Formulating rules and policies for the governance of the library.

(3) Preparing and submitting an annual budget request.

(4) Approving, or delegating to the librarian the responsibility for approving, all expenditures from the library fund or the public library building fund.

(5) Acceptance, use or expenditure of any real or personal property or funds donated to the library, or purchase, control or disposal of real and personal property necessary for the purposes of the library, except that each donation shall be administered in accordance with its terms, and all property or funds shall be held in the name of the governing body.

(6) Selection of sites for public library buildings or for location of library facilities.

(7) Entering into contracts.

(8) Such other activities as the governing body may assign.

[Amended by 1955 c.432 §11; 1961 c.251 §15; 1965 c.354 §8; 1967 c.67 §19; 1975 c.112 §7; 1975 c.476 §24]



Section 357.500



Section 357.510



Section 357.520 - Annual report.

[Amended by 1965 c.354 §9; 1975 c.476 §25]



Section 357.525 - Election to authorize local option tax.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) The resolution or the petition calling the election under this section shall state the purpose for which the funds are to be expended, the period during which the proposed taxes are to be levied and the amount to be levied each year, which amount shall be uniform throughout the period of levy.

(3) Except as provided in subsections (4) and (5) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

(a) In the case of a county, in ORS 250.165 to 250.235.

(b) In the case of a city, in ORS 250.265 to 250.346.

(c) In the case of any other local government unit, in ORS 255.135 to 255.205.

(4) If ORS 250.265 to 250.346 apply to a city, then notwithstanding ORS 250.325, the city governing body shall submit the local option tax question to the electors without first considering its adoption or rejection.

(5) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

(6) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapter 250 and:

(a) In the case of a county or city, ORS chapters 246 to 260.

(b) In the case of any other local government unit, ORS chapter 255.

(7) Upon approval by a majority of the electors voting at the election, the taxing unit shall levy each year during the approved period the amount so approved. The tax proceeds shall be handled as provided by ORS 357.410 or 357.430, or as otherwise provided by law.

[Formerly 357.455; 1983 c.350 §226; 1995 c.79 §197; 1999 c.21 §70]



Section 357.530



Section 357.540



Section 357.545



Section 357.550



Section 357.560



Section 357.570



Section 357.571



Section 357.580



Section 357.590



Section 357.600



Section 357.610 - Conformity to ORS 357.400 to 357.621 by libraries organized prior to enactment of those statutes; effect on executed library contracts.

(2) Nothing contained in ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990 shall affect nor change the terms of any library contract executed prior to September 13, 1975. However, by mutual consent, the parties to the contract may amend the contract so as to make it conform to all or any of the provisions of ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990.

[Amended by 1975 c.476 §27]



Section 357.620



Section 357.621 - Public hearings required prior to abolishing or withdrawing support from public library.

[1975 c.476 §29 (enacted in lieu of 357.620)]



Section 357.625



Section 357.630



Section 357.640



Section 357.650



Section 357.655



Section 357.660



Section 357.665



Section 357.670



Section 357.675



Section 357.680



Section 357.685



Section 357.690



Section 357.700



Section 357.705



Section 357.710



Section 357.715



Section 357.720



Section 357.721



Section 357.725



Section 357.730



Section 357.740 - State grants to local units of government.

[1977 c.291 §1; 1993 c.20 §1]



Section 357.750 - Applications for grants; uses of grant moneys; rules.

[1977 c.291 §2; 1993 c.20 §2; 2007 c.191 §1; 2012 c.37 §42a; 2015 c.328 §26]



Section 357.760 - State Library Board to administer ORS 357.740 to 357.780; rules.

[1977 c.291 §3; 2015 c.328 §27]



Section 357.770



Section 357.780 - Grants for public library services to children; basis of distribution of funds.

(2) The State Library Board shall distribute 80 percent of the funds specifically appropriated by the Legislative Assembly on a per child basis for public library services in the following manner to ensure the same population is not counted more than once:

(a) There shall be paid to each consolidated county library that is the primary provider of public library services to all persons in a county, or to each library district that is the primary provider of public library services in a county, a per capita amount for each child residing in the county.

(b) Where public library services are provided by a public library for which the governing authority has jurisdiction in more than one county, there shall be paid to that library a per capita amount for each child residing therein.

(c) Where public library services are not provided as described in paragraph (a) or (b) of this subsection, but by a library of which the governing authority is the primary provider of public library services to a jurisdiction less than county wide, there shall be paid to the library a per capita amount for children residing therein. In addition, a public library having a valid contract with a unit of local government to provide library services to a population beyond its governing authority’s jurisdiction shall be paid a per capita amount for the population of children served if specified in the contract. The number of children residing within a jurisdiction that is less than a county shall be estimated using the percentage of children in the total population of the county.

(d) Where public library services are not provided as described in paragraph (a), (b) or (c) of this subsection, but are provided by a county or district library that has a valid contract with one or more libraries to provide persons in their jurisdiction with library services, there shall be paid to the county or district library a per capita amount for each child residing therein, exclusive of the populations served by libraries eligible for grants under paragraph (c) of this subsection.

(3) The State Library Board shall distribute 20 percent of the funds specifically appropriated by the Legislative Assembly for public library services on an area basis.

(4) The State Library Board may not make a grant that is less than $1,000 to a qualifying public library for public library services for children.

[1979 c.835 §2; 1985 c.257 §2; 1987 c.92 §5; 1991 c.602 §2; 1993 c.20 §3; 2007 c.191 §2; 2015 c.328 §28]



Section 357.805 - Definitions for ORS 357.805 to 357.895.

[Formerly 358.005; 1999 c.55 §2]



Section 357.810

[Renumbered 357.955]



Section 357.815 - State Archivist.

[Formerly 358.010; 1973 c.439 §3]



Section 357.820

[Renumbered 357.965]



Section 357.825 - Acquisition and custody of public records; rulemaking authority.

(2) The State Archivist shall adopt rules for state agencies and guidelines for local governments relating to the physical care to be afforded public records and the means of public access to public records consistent with their physical safety.

(3) The State Archivist by rule shall describe or designate state public records that are to be considered inactive.

[Formerly 358.020; 1991 c.671 §8]



Section 357.830

[Renumbered 357.975]



Section 357.835 - Transfer of public records to State Archivist.

(2) If a state agency is abolished or ceases to operate, its public records and writings shall be transferred to the custody of the State Archivist, except for records of functions transferred by law to other agencies and records needed for the liquidation of obligations or property of the agency. Records used in the liquidation of the agency shall be transferred to the State Archivist when the liquidation is completed.

(3) The Governor, the Secretary of State and the State Treasurer shall deposit with the State Archivist for safekeeping in the custody of the State Archivist records of their offices that are used for historical rather than current administrative purposes.

[Formerly 358.030; 1991 c.671 §9]



Section 357.845 - Seal of State Archivist.

[Formerly 358.040]



Section 357.855 - Advice and assistance on public record problems.

[Formerly 358.050]



Section 357.865 - Filing copy of public record with State Archivist; loss of original.

(2) If the original public record or writing and any original photocopy in the possession of the public officer or political subdivision are lost, destroyed, mutilated or defaced, the photocopy or other copy filed with the State Archivist may be considered an original, with the same uses and effect as the original under ORS 192.050. In this event the State Archivist upon request shall return the photocopy or other copy to the public officer or the successor of the public officer, or political subdivision, that filed it; or upon request may furnish the public officer or the successor of the public officer, or political subdivision, a duplicate photocopy or other copy upon payment of the cost thereof.

[Formerly 358.060]



Section 357.875 - Access to public records; privileged information.

[Formerly 358.070; 1991 c.671 §10]



Section 357.885 - Fees of State Archivist.

[Formerly 358.080; 1973 c.439 §11; 1995 c.144 §1; 2003 c.18 §4; 2003 c.794 §264a]



Section 357.895 - Rules.

[Formerly 358.090]



Section 357.900 - State Reference Coordinating Council; establishment; membership; meetings; staff; online access.

(2) The council shall comprise the State Librarian, the State Archivist and the State of Oregon Law Librarian, or their designees.

(3) The council shall meet at least semiannually to develop and improve plans for the coordination of library, information and reference services among state agencies.

(4) The State Library, State Archives and State of Oregon Law Library shall provide meeting facilities, staff and administrative support for the council.

(5) The council shall develop a plan to provide coordinated online access to online services provided by the State Library, State Archives and State of Oregon Law Library.

[2015 c.328 §15]



Section 357.910



Section 357.920

[Renumbered 358.820]



Section 357.925 - Poet Laureate office; qualifications; term.

(2) The person appointed to the office of Poet Laureate of the State of Oregon must be a person who:

(a) Has been a resident of Oregon for at least 10 years.

(b) Is currently a resident of Oregon.

(c) Is publicly recognized as a poet and is well regarded for excellence in the person’s work.

(d) Has a significant body of published work.

(e) Agrees to the conditions and the term of the appointment.

(3) Within one year after the office of Poet Laureate of the State of Oregon becomes vacant, the Governor shall appoint a qualified person to the office of Poet Laureate of the State of Oregon to serve at the pleasure of the Governor for a term of two years. A person may not serve for more than two consecutive terms as Poet Laureate of the State of Oregon.

[1989 c.122 §§1,2,3; 2003 c.14 §160; 2005 c.695 §1]



Section 357.930



Section 357.940



Section 357.950

[Renumbered 358.840]



Section 357.955



Section 357.960



Section 357.965



Section 357.975 - Willful detention of library property.

[Formerly 357.830; 1975 c.476 §30]



Section 357.990 - Penalties.

[Amended by 1971 c.743 §360; 1975 c.476 §31; 1983 c.208 §2; 1999 c.1051 §176]






Chapter 358 - Oregon Historical and Heritage Agencies, Programs and Tax Provisions; Museums; Local Symphonies and Bands; Archaeological Objects and Sites

Section 358.005



Section 358.010

[Renumbered 357.815]



Section 358.015 - State policy to contribute to Oregon Historical Society.

[1979 c.72 §2]



Section 358.018 - Duties of Oregon Historical Society.

(2) The Department of Transportation shall consider the advice of the Oregon Historical Society, particularly advice regarding the designation of historic buildings, sites and other historic places.

[Formerly 358.770]



Section 358.020

[Renumbered 357.825]



Section 358.030



Section 358.035 - Oregon Historic Families database; duties of State Archivist.

(2) The State Archivist shall compile Oregon data taken from decennial censuses prior to 1910. The State Archivist shall consolidate information pertaining to genealogy of Oregon Historic Families in cooperation with the Oregon Historical Society, county historical societies and genealogical societies.

(3) The Oregon Historic Families database shall be funded by federal grants from the National Endowment for the Humanities or other sources made available for purposes such as establishing the database. The State Archivist may submit applications for federal grants to establish the database.

(4) As used in this section, "Oregon Historic Families" means individuals whose names appear in decennial census data prior to the census of 1910.

[1989 c.685 §1]



Section 358.040

[Renumbered 357.845]



Section 358.045 - Oregon Trail; comprehensive program for development.

(1) Coordination of local, regional and national efforts to develop the Oregon Trail.

(2) Encouragement of Oregon Trail recognition and interpretation in cities situated along the Oregon Trail.

(3) Development of an integrated concept plan and economic feasibility study for Oregon Trail interpretive facilities across the state.

[1989 c.1014 §2]



Section 358.050



Section 358.055 - Oregon Trail; promotion as major tourist attraction.

(1) Preparing and distributing maps, brochures and other promotional literature that publicize the historical, cultural and recreational opportunities available along the Oregon Trail.

(2) Promoting the celebration of the 150th Anniversary of the Great Migration of 1843 on the Oregon Trail.

[1989 c.1014 §3; 1993 c.736 §50]



Section 358.057 - Value and significance of state historic trails.

(1) The Lewis and Clark National Historic Trail;

(2) The Oregon National Historic Trail;

(3) The Applegate National Historic Trail;

(4) The Nez Perce National Historic Trail;

(5) Alternate routes of the Oregon Trail including:

(a) The Whitman Mission Route;

(b) The Upper Columbia River Route;

(c) The Meek Cutoff;

(d) The Free Emigrant Road; and

(e) The Cutoff to the Barlow Road; and

(6) Major historic trails of Oregon including:

(a) The Klamath Trail;

(b) The Jedediah Smith Route;

(c) The Nathaniel Wyeth Route;

(d) The Benjamin Bonneville Route;

(e) The Ewing Young Route;

(f) The John Fremont Route; and

(g) The Santiam Wagon Road.

[1995 c.479 §1]



Section 358.060



Section 358.070

[Renumbered 357.875]



Section 358.080



Section 358.090



Section 358.110



Section 358.120



Section 358.130



Section 358.140



Section 358.150



Section 358.160



Section 358.170



Section 358.171 - Election to establish county historical fund.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) An election under this section shall determine:

(a) Whether a county historical fund should be created; and

(b) The amount of taxes to be levied annually for the fund.

(3) The resolution or the petition calling an election under this section shall designate the amount of taxes to be levied annually for the county historical fund.

(4) The requirements for preparing, circulating and filing a petition calling an election under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

(5) Notwithstanding subsection (4) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

(6) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 246 to 260.

(7) An election under this section may be held only on the date of a statewide general election.

[1983 c.350 §228 (enacted in lieu of 358.170); 1995 c.79 §198; 1999 c.21 §71]



Section 358.180 - Tax levy for county historical fund; limitation.

(2) The levy shall be a continuing levy in the amount required by the detailed estimates annually filed with the county court under ORS 358.200 less any amount carried forward from the preceding year excepting reserve funds previously set aside and approved by the county court, but not exceeding one-fortieth of one percent (0.00025) or such part thereof as is authorized by the electors of the county, of the real market value of all taxable property within the county, computed in accordance with ORS 308.207.

[Amended by 1963 c.9 §17; 1977 c.325 §1; 1991 c.459 §323]



Section 358.190 - Historical fund not subject to Local Budget Law.

[Amended by 2003 c.46 §50]



Section 358.200 - Annual estimate of historical societies.

[Amended by 1977 c.325 §2]



Section 358.210 - Disbursement of county historical fund.



Section 358.220 - Annual report of expenditures.

[Amended by 1977 c.325 §3]



Section 358.230 - Termination of tax levy for county historical fund.



Section 358.310 - Definitions for ORS 358.310 to 358.405.

(1) "Governing body" means the city council in relation to a city museum or the respective city councils of the two or more cities in relation to a joint city museum.

(2) "Museum" includes any collection of archaeological specimens, artifacts, pioneer relics, articles, documents and other things of historical, scientific or artistic import assembled, displayed, preserved and protected for the benefit of the public, for educational and scientific purposes or to commemorate the occupation and development of the Pacific Northwest region, and the structure or structures housing such collection.

(3) "Museum objects" includes any of the objects described in subsection (2) of this section.

[1953 c.481 §1; 1973 c.757 §1; 1983 c.260 §3]



Section 358.315 - General authority of cities regarding public museums.

(1) Accept deeds, gifts, devises or bequests of land, money or other valuable things and hold, control or dispose of such things according to the terms of the deed, gift, devise or bequest, except that whenever the deed, gift, devise or bequest is conditioned upon any act of the city or the museum commission, the governing body of the city shall determine prior to acceptance whether the condition may be complied with.

(2) Accept in the name of the city, and thereafter hold as public property, museum objects given for museum purposes by any person, historical society, association or other organization.

(3) Purchase, collect, exchange for or otherwise acquire museum objects in the name of the city, and thereafter hold or dispose of the same as public property.

(4) Receive in the name of the city museum objects loaned for display, holding them in accordance with the terms of the loan agreement and displaying them for the benefit of the public and for educational and scientific purposes.

(5) Enter into all necessary contracts or agreements for services, assistance or cooperation with the federal government or any of its agencies, with the State of Oregon or any of its educational institutions or agencies, with any political subdivision of this state, with any person, including nonprofit educational or foreign corporations, or with educational and scientific foundations.

[1953 c.481 §2; 1973 c.757 §2; 1983 c.260 §4]



Section 358.320 - Museum commission.

(2) The members of a city museum commission shall be residents of the city in which the museum is or is to be located. When two or more cities jointly establish, maintain and operate a public museum, four of the members of a joint city museum commission shall be residents of the city in which the museum is or is to be located and three of the members shall be residents of the other city or cities.

[1953 c.481 §6; 1957 c.200 §1; 1969 c.693 §2; 1973 c.72 §1; 1973 c.757 §3; 1983 c.260 §5]



Section 358.325 - Terms of commission members.

[1953 c.481 §7]



Section 358.330 - Chairperson and secretary of commission; duties of commission regarding records, rules, reports and budgets.

(1) Elect a chairperson and secretary to serve until the next succeeding first Monday in January and until their successors are elected. The secretary shall keep permanent and complete records of the proceedings of the museum commission.

(2) Adopt rules governing the transaction of its business.

(3) Prepare and submit an annual budget and an annual report to the governing body.

[1953 c.481 §10]



Section 358.335 - Vacancies on commission.

[1953 c.481 §8]



Section 358.340 - Compensation of commission members.

[1953 c.481 §9]



Section 358.345 - Authority of city to establish and operate public museum.

(2) Any two or more cities may jointly establish, maintain and operate a public museum.

[1953 c.481 §3; 1957 c.200 §2; 1973 c.757 §4; 1983 c.260 §6]



Section 358.350



Section 358.355 - Acquisition of site and structure for museum.

(1) Acquire a site or sites for the museum.

(2) Construct a structure or structures to house the museum collection, or lease a structure or structures for such purpose for not more than 50 years.

(3) Use public sites or structures or both for museum purposes.

[1953 c.481 §5; 1973 c.757 §5; 1983 c.260 §7]



Section 358.360 - Duties of museum commission respecting establishment of museum.

(1) Determine the kind and class of museum to be established and submit such determination to the governing body.

(2) Investigate and determine the most suitable location for the museum and the adequacy of roads or streets and parking areas therefor, and submit its proposals relating thereto to the governing body.

(3) Subject to approval by the governing body, arrange for the design of the museum and the preparation of plans therefor.

(4) Investigate and make determinations with regard to such other preliminary matters in connection with a public museum as are deemed necessary or desirable, and submit its proposals relating thereto to the governing body.

(5) When the establishment of a museum is authorized under ORS 358.345, and upon authorization by the governing body, prepare bids and advertise for bids for the construction of the proposed museum.

[1953 c.481 §11]



Section 358.365 - Duties of museum commission respecting operation of museum.

(1) Maintain and operate the museum for and in the name of the city or two or more cities.

(2) Subject to the approval of the governing body before they become effective, adopt and publish rules relating to the operation of the museum, admission charges thereto and the administration of the museum objects in the museum.

(3) In conformity with its rules and ORS 358.310 to 358.405, act as administrator of all museum objects in the museum.

(4) Establish maintenance and operating policies sufficient to keep the museum presentable and in a proper state of repair.

(5) Subject to the approval of the governing body, advertise the museum in an appropriate manner.

(6) Compile, print and sell or distribute free of charge historical, educational, scientific and artistic literature.

(7) Subject to the approval of the governing body, employ necessary employees and fix their compensation.

(8) Prescribe and publish a charge or charges which may be made for admission to the museum.

(9) Collect all admission charges and other museum revenue, and pay such charges and other revenue into the treasury of the city or two or more cities, to be deposited to a separate account and disbursed by the museum commission as directed by the governing body.

[1953 c.481 §§12,13; 1973 c.757 §6; 1983 c.260 §8]



Section 358.370 - Payment of expense of museum operation.

[1953 c.481 §14]



Section 358.375 - Issuance of bonds to acquire museum site and structure.

(2) In the case of a joint city museum, and when authorized by the electors of the two or more cities voting at a primary election or general election, each city council of the two or more respective cities may issue general obligation bonds or revenue bonds of each of the two or more respective cities for the purpose of providing such portion of the funds necessary to acquire a museum site or sites and to construct the museum as is determined by the governing body.

[1953 c.481 §§15,16; 1973 c.757 §7; 1983 c.260 §9; 1983 c.350 §§229,229a; 1987 c.267 §78; 1995 c.712 §109]



Section 358.380 - General bond law applicable to museum bonds.

[1953 c.481 §17; 1983 c.260 §10; 2007 c.783 §160]



Section 358.385 - Pledge of museum revenues for payment of museum bonds.

[1953 c.481 §18]



Section 358.390 - Revenue bonds and pledges of revenue not general obligations of city.

[1953 c.481 §19; 1983 c.260 §11]



Section 358.395



Section 358.400



Section 358.405 - Method of settling disagreement where joint action of cities required.

[1953 c.481 §22; 1973 c.757 §8; 1983 c.260 §12]



Section 358.415 - Definitions for ORS 358.420 to 358.440.

(1) "Loan," "loaned" and "on loan" include all deposits of property with a museum that are not accompanied by a transfer of title to the property.

(2) "Museum" means an institution located in Oregon that:

(a) Is primarily educational, scientific or aesthetic in purpose;

(b) Owns, borrows or cares for, and studies, archives or exhibits property; and

(c) Is operated by a nonprofit corporation or public agency.

(3) "Property" includes all tangible objects, animate and inanimate, under a museum’s care that have intrinsic value to science, history, art or culture, except that it does not include botanical or zoological specimens loaned to a museum for scientific research purposes.

[1985 c.580 §1; 2005 c.22 §256]



Section 358.420 - Status of property loaned to a museum; statute of limitations on recovery.

(2) Property on loan to a museum shall be deemed to have been donated to the museum if no action is filed to recover the property within seven years after the museum gave notice of termination of the loan as provided in ORS 358.425 and 358.430.

(3) Property on loan to a museum shall not escheat to the state under ORS 112.055, but shall pass to the museum if no person takes under ORS 112.025 to 112.045.

[1985 c.580 §2]



Section 358.425 - Notice of termination of loan; content.

(2) Notices given under this section shall contain:

(a) The name and address, if known, of the lender;

(b) The date of the loan;

(c) The name, address and telephone number of the appropriate office or official to be contacted at the museum for information regarding the loan; and

(d) Any other information deemed necessary by the museum.

[1985 c.580 §3]



Section 358.430 - Procedure for giving notice; responsibility of owner.

(2) For the purposes of this section, if the loan of property was made to a branch of a museum, the museum is located in the county where the branch is located. Otherwise, the museum is located in the county in which it has its principal place of business.

(3) It is the responsibility of the owner of property on loan to a museum to notify the museum promptly in writing of any change of address or change in ownership of the property.

[1985 c.580 §4]



Section 358.435 - Status of title to acquired property.

[1985 c.580 §5]



Section 358.440 - Notice to lenders.

[1985 c.580 §6]



Section 358.442 - Definitions for ORS 358.442 to 358.474.

(1) "County" means the county in which the administrative office of the district is located.

(2) "County governing body" means the county court or board of county commissioners of the county.

(3) "District" means a heritage district formed under ORS 198.705 to 198.955 and 358.442 to 358.474.

(4) "District board" or "board" means the governing body of a district.

[Formerly 198.973]

Note: 358.442 to 358.474 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 358.444 - Creation of heritage district.

(2) In addition to other required matters, a petition for formation of a district shall state the method of election of the board of the proposed district from among the methods described in ORS 358.456.

[Formerly 198.974]

Note: See note under 358.442.



Section 358.446 - Formation of multicounty heritage district.

(a) The intention of the county governing body to initiate the formation of a district and citing the principal Act.

(b) The name and boundaries of the proposed district.

(c) The date, time and place of a public hearing on the proposal.

(2) The orders issued under subsection (1) of this section must be substantially similar, set forth the same name and boundaries for the proposed district and be issued within a 90-day period.

(3) Each county governing body issuing an order under this section shall hold a public hearing on the proposal.

(4) After the public hearings held by each county governing body, further hearings and the election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825 except that:

(a) Hearings shall be conducted by the governing body of the principal county involved in the proposed formation; and

(b) Notwithstanding ORS 198.810 (3), the governing body of the principal county shall provide by order for the holding of an election to submit to the electors registered within the proposed district the question of forming the district.

(5) As used in this section:

(a) "Principal Act" has the meaning given that term in ORS 198.705.

(b) "Principal county" has the meaning given that term in ORS 198.705.

[Formerly 198.975]

Note: See note under 358.442.



Section 358.448 - Heritage district board.

(2) Any elector residing within the district shall be qualified to serve as a district board member.

[Formerly 198.976]

Note: See note under 358.442.



Section 358.450 - Election of first heritage district board.

(2) If the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

(3) Each district board member shall hold office until election and qualification of a successor.

[Formerly 198.977]

Note: See note under 358.442.



Section 358.452 - Election of heritage district board members; initiative and referendum.

(a) The nomination and election of heritage district board members.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[Formerly 198.978]

Note: See note under 358.442.



Section 358.454 - Result of election at large or by zone; oath of office; vacancy; term of office.

(2) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

(3) The district board shall fill any vacancy on the board as provided in ORS 198.320.

(4) The term of a district board member is four years.

[Formerly 198.979]

Note: See note under 358.442.



Section 358.456 - Choice of election at large or by zone.

(a) By the electors of zones as nearly equal in population as possible according to the latest federal census.

(b) At large by position number by the electors of the district.

(2) Candidates for election from zones shall be nominated by electors of the zones.

[Formerly 198.980]

Note: See note under 358.442.



Section 358.458 - Change in method of nominating and electing heritage district board members.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

(3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements apply:

(a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and may not exceed 14 inches by 17 inches in size.

(b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title may not exceed 150 words. The statement:

(A) Shall specify the method of election of board members from among the methods described in ORS 358.456. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

(B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

(c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

(4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk may not accept the prospective petition for filing until the chief petitioners have paid the amount due.

(5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

(6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

(7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by electors who reside within zones that are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot.

[Formerly 198.981]

Note: See note under 358.442.



Section 358.460 - Population within boundaries of zones in heritage districts.

[Formerly 198.982]

Note: See note under 358.442.



Section 358.462 - Filing boundary change with county assessor and Department of Revenue.

[Formerly 198.983]

Note: See note under 358.442.



Section 358.464 - Duties of heritage district board.

(2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president.

[Formerly 198.984]

Note: See note under 358.442.



Section 358.466 - Powers of heritage district board.

(1) To have and use a common seal.

(2) To sue and be sued in its name.

(3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind that, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

(4) To assess, levy and collect taxes to pay the costs of:

(a) Acquiring, constructing, reconstructing, altering, operating and maintaining heritage sites and structures;

(b) Acquiring by gift, purchase or other means, and preserving, historical objects, real and personal property of historical interest and records, artifacts, photographs, documents, material and data of historical importance;

(c) Establishing and maintaining programs for heritage societies within the district;

(d) Handling any lawful claims against the district; and

(e) Funding the operating expenses of the district.

(5) To employ all necessary agents and assistants.

(6) To call elections after the formation of the district.

(7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

(8) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of the board’s powers or the purposes for which the district was formed.

(9) Whenever authorized by the electors, to issue general obligation bonds of the district. However, the aggregate amount of general obligation bonds issued and outstanding at any one time may not exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

[Formerly 198.985]

Note: See note under 358.442.



Section 358.468 - Heritage district tax levy.

[Formerly 198.986]

Note: See note under 358.442.



Section 358.470 - Sinking fund for acquisition of historic real property and restoration of historic buildings or facilities.

[Formerly 198.987]

Note: See note under 358.442.



Section 358.472 - Legal counsel for heritage district.

[Formerly 198.988]

Note: See note under 358.442.



Section 358.474 - Employees’ retirement system.

[Formerly 198.989]

Note: See note under 358.442.



Section 358.475 - Policy.

[1975 c.514 §1; 1995 c.5 §1; 2001 c.540 §1; 2009 c.892 §1]



Section 358.480 - Definitions for ORS 358.480 to 358.545.

(1) "Americans with Disabilities Act" means the Americans with Disabilities Act of 1990 (P.L. 101-336), as amended.

(2) "Certify," "certified" and "certification" refer to the approval of historic property by the State Historic Preservation Officer for classification and special assessment under ORS 358.495.

(3) "Classified" and "classification" refer to the recognition of property by the State Historic Preservation Officer as historic property as defined in this section.

(4) "Commercial building" means improved property used in a trade or business or held for the production of income, not including residential rental property.

(5) "Condominium" means, with respect to property submitted to the provisions of ORS 100.005 to 100.627:

(a) The land, if any, whether fee simple, leasehold, easement or other interest or combination thereof, and whether contiguous or noncontiguous;

(b) Any buildings, improvements and structures on the property; and

(c) Any easements, rights and appurtenances belonging to the property.

(6) "Condominium unit" means a part of the property:

(a) That is described in ORS 100.020 (3);

(b) That is intended for any type of independent ownership; and

(c) The boundaries of which are described pursuant to ORS 100.105 (1)(d).

(7) "Condominium unit owner" means, except to the extent the declaration or bylaws provide otherwise, the person owning fee simple interest in a condominium unit, the holder of a vendee’s interest in a condominium unit under a recorded installment contract of sale or, in the case of a leasehold condominium, the holder of the leasehold estate in a condominium unit.

(8) "Contributing resource" means a building, site or structure that adds to the historic significance of a historic property or historic district.

(9) "Developer" means, with respect to a condominium, a declarant who records a declaration under ORS 100.100 or a supplemental declaration under ORS 100.110 or any person who purchases an interest in a condominium from a declarant, successor declarant or subsequent developer for the primary purpose of resale.

(10) "Governing body" means the city or county legislative body having jurisdiction over the property that is the subject of an application for historic property special assessment under ORS 358.487 to 358.543.

(11) "Historic property" means real property that:

(a) Is currently listed, either individually or as a contributing resource, in the National Register of Historic Places established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665);

(b) Is currently not a contributing resource in a listed national register district or property but that, in the opinion of the State Historic Preservation Officer, is eligible to become a contributing resource as a result of a proposed preservation plan; or

(c) Has been determined to be eligible for listing in the National Register of Historic Places by the State Historic Preservation Officer.

(12) "Historic rehabilitation standards" means the United States Secretary of the Interior’s Standards for Rehabilitation as in effect on September 28, 2009.

(13) "Maintenance" means action taken to mitigate wear and deterioration of a historic property without altering the historic character of the property, including action taken to protect and repair the condition of the property with the least possible impact on the historic character of the property.

(14) "Owner" means a purchaser of real property under a recorded instrument of sale. In the case of multiple purchasers, "owner" may be a designee of the purchasers.

(15) "Preservation":

(a) Means the act or process of applying measures necessary to sustain the existing form, integrity and materials of an historic property, including but not limited to the ongoing maintenance and repair of historic materials.

(b) Does not include the extensive replacement of historic materials or new construction.

(16) "Preservation plan" means a written document, photographs and drawings that outline the work of preservation, maintenance and rehabilitation proposed for completion while the property is receiving historic property special assessment or completed not more than 24 months before the date of application for historic property special assessment.

(17) "Rehabilitation" means the process of repairing or altering a historic property in order to return the property to a state of utility in which an efficient contemporary use is possible, while preserving those portions and features of the property that are significant to the historic, architectural and cultural values of the property.

(18) "Seismic improvement" means construction or other measures that improve the seismic performance or structural stability of property or that reduce the potential for heavy structural damage to property or harm to people in or adjacent to the property in the event of an earthquake.

(19) "Sustainability" means, with respect to historic property, fulfilling present and future needs by using, without harming, renewable resources and unique human and environmental systems of a site, including air, water, land, energy, human ecology and other sustainable systems.

[1975 c.514 §2; 1983 c.720 §1; 2001 c.540 §2; 2009 c.892 §2]



Section 358.482



Section 358.485



Section 358.487 - Application for classification and special assessment as historic property; term of assessment; fee.

(2) The application must include or be accompanied by:

(a) A preservation plan as defined in ORS 358.480. The preservation plan must commit the applicant to expend, within the first five years for which historic property special assessment is granted, an amount not less than 10 percent of the historic property’s real market value determined as of the assessment date for the first tax year to which the historic property special assessment applies. The focus of the preservation plan must be on exterior features, especially those visible from a public way, and structural members of the property. The treatment of significant interior features, as determined by the State Historic Preservation Officer, may also be included in the plan, but unless specifically required by the officer, work in bathrooms, kitchens, basements and attics is not included in the preservation plan. Work proposed in the plan must meet the historic rehabilitation standards.

(b) Payment of an application fee equal to:

(A) One-tenth of one percent of the assessed value of the property, as of the assessment date, for the year in which application is made; or

(B) For property that does not have an assessed value, one-tenth of one percent of the product of the real market value of the property for the tax year in which the application is made multiplied by the ratio of the average maximum assessed value over the average real market value for that tax year of property in the same area and property class.

(c) A copy of the property’s current tax statement.

(d) Proof that the owner has property insurance on the property in an amount equal to the replacement value of the property.

(e) The written consent of the owner to the viewing of the property by the State Historic Preservation Officer.

(3) The application must be made before April 1 of the assessment year for which classification and special assessment as historic property are desired.

(4)(a) Property must be classified as historic property in order to be certified for historic property special assessment.

(b) Notwithstanding paragraph (a) of this subsection, property may be certified for historic property special assessment upon a determination of eligibility by the State Historic Preservation Officer under ORS 358.480 (11)(b) or (c). Property certified under this paragraph must become listed in the National Register of Historic Places within two years of certification under ORS 358.490.

(5) Classification and special assessment pursuant to an application made under this section are granted for 10 consecutive property tax years, starting in the tax year beginning on July 1 of the assessment year described in subsection (3) of this section.

(6) The application fee required under subsection (2) of this section shall be deposited in the State Parks and Recreation Department Fund for use by the State Parks and Recreation Director or for transfer to the Oregon Property Management Account established under ORS 358.680 to 358.690, upon the advice of the State Advisory Committee on Historic Preservation. The application fee becomes nonrefundable after certification as described in ORS 358.495. [1995 c.693 §3; 1997 c.541 §427; 2001 c.540 §4; 2005 c.22 §257; 2007 c.718 §1; 2009 c.892 §3]

Note: Section 4 (2), chapter 718, Oregon Laws 2007, provides: Sec. 4. (2) Nothing in the amendments to ORS 358.487, 358.540 and 358.541 by sections 1 to 3 of this 2007 Act affects the status of property that is classified as historic property on the effective date of this 2007 Act [September 27, 2007]. Such property may continue to receive special assessment under ORS 358.480 to 358.545 until the completion of the 15-year term that is in effect on the effective date of this 2007 Act.

[2007 c.718 §4(2)]



Section 358.490 - Review and approval of application; withdrawal; amendment of plan.

(b) If the officer determines that the application does not meet the requirements of ORS 358.487, the officer shall return the application with an explanation for the nonacceptance.

(c) If the officer determines that the application is complete, the officer shall mail or otherwise transmit copies of the application to the appropriate county assessor, local landmark commission and governing body.

(2) Within 30 days from the date the State Historic Preservation Officer transmits the copy of the application under subsection (1) of this section, the county assessor shall review the application for accuracy and completeness of description and other matters within the expertise of the county assessor, and shall make recommendations regarding the validity and appropriateness of the application to the officer.

(3) Within 30 days from the date the State Historic Preservation Officer transmits the copy of the application under subsection (1) of this section, the governing body shall review the application for matters relating to public benefit and shall make recommendations regarding the classification to the officer.

(4) During the review process of each application, the State Historic Preservation Officer shall consider the county assessor’s and governing body’s recommendations submitted under subsections (2) and (3) of this section.

(5)(a) After receiving recommendations from the county assessor and governing body under subsections (2) and (3) of this section, the State Historic Preservation Officer shall approve or deny the application or approve the application with conditions.

(b) The officer may approve the application with respect to only part of the property that is the subject of the application. However, if any part of the application is denied, the applicant may withdraw the application.

(c) The officer may not disapprove the application solely because of the potential loss of revenue that might result from granting the application.

(6) Property classified as historic property under ORS 358.487 to 358.543 is entitled to any other exemption or special assessment provided by law.

(7) A preservation plan that has been approved by the State Historic Preservation Officer may be amended from time to time, either at the request of the owner or at the request of the State Historic Preservation Officer. The amendments may be approved, approved in part or disapproved by the State Historic Preservation Officer. To the extent the amendments are approved, amendments shall become part of the preservation plan that must be carried out in order that the property not be disqualified as historic property.

[1975 c.514 §4; 1983 c.720 §4; 1995 c.5 §7; 1995 c.693 §4; 2001 c.540 §5; 2009 c.892 §4]



Section 358.495 - Notice of approval or disapproval; certification and plaque; review, hearing and final order.

(b) An application not denied on or before July 1 pursuant to paragraph (a) of this subsection is deemed approved, and the property that is the subject of the application is historic property that qualifies under ORS 358.487 to 358.543.

(2) If the State Historic Preservation Officer determines that the historic property qualifies under ORS 358.487 to 358.543, the officer shall, not later than July 1 of the tax year for which the property is first certified for historic property special assessment:

(a) Notify the local landmark commission that the property is certified.

(b) Certify the property’s qualification in writing and file a copy of the certificate with the county assessor and the governing body. The certificate shall state the facts and list any condition on which the approval is based.

(c) Record a notice with the county clerk in the county in which the certified historic property is located stating that the property is certified for historic property special assessment.

(d) Provide the owner of the property with a plaque. The owner shall install the plaque on the property in a location that is visible from a public right of way.

(3) The county assessor shall assess historic property certified under this section on the basis provided in ORS 358.505, and each year the historic property is classified and assessed under ORS 358.505 shall enter on the assessment and tax roll that the property is being specially assessed as historic property and is subject to potential additional taxes as provided in ORS 358.525 by adding the notation "historic property (potential additional tax)."

(4) If the State Historic Preservation Officer determines that the property does not qualify for classification and assessment under ORS 358.487 to 358.543, the State Historic Preservation Officer shall give written notice of the denial to the applicant. The notice shall state the reasons for the denial.

(5)(a) Any owner, governing body or county assessor affected by a determination of the State Historic Preservation Officer made under ORS 358.487 to 358.543 may request review of the determination:

(A) Pursuant to an appeal process established by the local governing body, if any; or

(B) By the Historic Assessment Review Committee.

(b) After the review described in paragraph (a) of this subsection, any party may request a contested case hearing of the decision according to the provisions of ORS chapter 183. The administrative law judge presiding at the contested case hearing shall determine the final order in the case.

[1975 c.514 §5; 1983 c.720 §5; 1995 c.5 §8; 1995 c.693 §5; 1997 c.541 §428; 2001 c.540 §6; 2003 c.75 §87; 2009 c.892 §5]



Section 358.499 - Limitations on classification and special assessment as historic property.

(2) Property may be classified and specially assessed under ORS 358.487 to 358.543 pursuant to application filed under ORS 358.487 on or after September 9, 1995, and first applicable for the tax year 1996-1997 or any tax year thereafter.

(3) Property may not be classified and specially assessed pursuant to application filed under ORS 358.487 or 358.540 if the application is filed on or after July 1, 2020.

[1995 c.693 §19; 2001 c.540 §7; 2009 c.892 §18]

Note: 358.499 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 358.500 - Reporting requirement; work approval.

(2) In addition to the reports required under subsection (1) of this section, at the end of the first five years for which historic property special assessment is granted, the owner shall submit a report demonstrating compliance with the expenditure commitment under the preservation plan as described in ORS 358.487 (2)(a).

(3)(a) The State Historic Preservation Officer is at all times authorized to demand and receive reports from owners of property classified and specially assessed as historic property under ORS 358.487 to 358.543 as to the continued qualification of the property for historic property classification and special assessment. The content of reports and times for reporting under this subsection shall be determined by the officer. If the owner fails, after 30 days’ written notice by mail, return receipt requested, to comply with the officer’s demand, the officer shall immediately notify the assessor and the assessor shall withdraw the property from special assessment and apply the penalties provided by ORS 358.525.

(b) The State Historic Preservation Officer may conduct on-site inspections of historic property granted special assessment, with or without cause, upon 30 days’ notice.

(4)(a) Before starting any work that is described in a preservation plan or that affects historic features of property certified as historic property pursuant to this chapter, the owner of the property must apply for and receive written approval:

(A) From the local governing body if:

(i) The governing body has a historic preservation ordinance and review process that has been approved by the State Historic Preservation Officer and under which the historic property is already regulated;

(ii) The proposed work requires historic review by the governing body’s historic preservation ordinance and review process; and

(iii) The governing body has not requested that approval of work pursuant to this section be handled by the State Historic Preservation Officer; or

(B) If the conditions in subparagraph (A) of this paragraph have not been met, from the State Historic Preservation Officer.

(b) All work must meet the historic rehabilitation standards.

(5) If the governing body’s approval is required under subsection (4) of this section, the governing body shall notify the State Historic Preservation Officer of the proposed work. The governing body shall allow the officer at least 14 days to comment on the proposed work before making a decision on the application.

[2009 c.892 §7]



Section 358.502



Section 358.504



Section 358.505 - Determination of specially assessed value, maximum assessed value and assessed value of historic property; appeals.

(b) If the property certified for special assessment as historic property was exempt or specially assessed at the time the application was made, the county assessor shall for 10 consecutive tax years list on the assessment and tax roll a specially assessed value that equals the product of the real market value of the property for the tax year in which the application was made multiplied by the ratio of the average maximum assessed value over the average real market value for that tax year of property in the same area and property class.

(c) If the property certified for special assessment as historic property is a condominium unit being assessed upon initial sale by the developer, the county assessor shall for the tax years of the remaining term of historic property special assessment list on the assessment and tax roll a specially assessed value that equals the product of the real market value of the property for the tax year in which the initial sale took place multiplied by the ratio of the average maximum assessed value over the average real market value for that tax year of property in the same area and property class.

(d) For property certified under ORS 358.490 for a second term of special assessment as historic property under ORS 358.540, the county assessor shall, for 10 consecutive tax years after the date of the filing of the application under ORS 358.487 for the second term, list on the assessment and tax roll a specially assessed value that equals the real market value of the property for the assessment year in which the application is made.

(2)(a) Notwithstanding ORS 308.149 (2), for the first tax year of an initial or second 10-year period of historic property special assessment, the maximum assessed value of property subject to historic property special assessment shall equal the specially assessed value of the property under subsection (1) of this section multiplied by the ratio, not greater than 1.00, of the maximum assessed value the property would have had if the property were not specially assessed over the real market value of the property.

(b) For each tax year after the first tax year during which the property is subject to special assessment as historic property, the property’s maximum assessed value equals 103 percent of the property’s assessed value from the prior year or 100 percent of the property’s maximum assessed value from the prior year, whichever is greater.

(3) The assessed value of property that is classified as historic property for the tax year shall equal the lesser of:

(a) The property’s specially assessed value as determined under subsection (1) of this section;

(b) The property’s maximum assessed value as determined under subsection (2) of this section; or

(c) The property’s real market value as of the assessment date for the tax year.

(4) The entitlement of property to the special assessment provisions of this section shall be determined as of July 1. If the property becomes disqualified on or after July 1, its assessment for that year shall continue as provided in this section.

(5) Assessed value, as defined and determined under ORS 308.146, shall be determined for property classified as historic property by the county assessor each year. The assessed value so determined for any year shall be subject to appeal to the county board of property tax appeals within the time and in the manner provided in ORS chapter 309 and shall be subject to appeal thereafter to the Oregon Tax Court and to the Oregon Supreme Court within the time and in the manner provided for appeals of value determination for purposes of ad valorem property taxation.

[1975 c.514 §6; 1981 c.804 §97; 1983 c.720 §6; 1985 c.565 §63; 1991 c.459 §325; 1995 c.5 §9; 1995 c.650 §80; 1995 c.693 §6; 1997 c.541 §§429,430; 2001 c.540 §8; 2009 c.892 §8]



Section 358.506



Section 358.507



Section 358.508



Section 358.509 - Review of continued qualification of property by State Historic Preservation Officer.

[1979 c.346 §4; 1983 c.720 §7; 1995 c.5 §10; 1995 c.693 §7; 2001 c.540 §9; 2009 c.892 §14]



Section 358.510



Section 358.511 - Historic Assessment Review Committee.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. A member is eligible for reappointment. A member whose term has expired shall continue to serve until a successor has been appointed.

(3) Appointments to the review committee shall be based on representation of interests of the county assessors, the historic preservation community, the State Advisory Committee on Historic Preservation, the development community and local government.

(4) A majority of the members of the review committee constitutes a quorum for the transaction of business.

[1995 c.693 §16; 2001 c.540 §10; 2009 c.892 §15]

Note: 358.511 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 358.512



Section 358.514



Section 358.515 - Loss of special assessment; notice.

(a) Expiration of an initial or second 10-year period of special assessment.

(b) Sale or transfer to a governmental or nonprofit entity that is exempt from property taxation.

(c) The destruction or substantial alteration of the property by acts of nature or other events for which the owner is not responsible.

(d) Initial sale of a condominium as provided in ORS 358.543 (3)(b).

(e) Written notice by the taxpayer to the assessor to remove the special assessment.

(f) The owner’s failure to maintain, preserve or rehabilitate the property or to comply with the expenditure commitment in accordance with the preservation plan or the historic rehabilitation standards.

(g) The owner’s failure to submit required reports.

(h) Failure of the property to be listed in the National Register of Historic Places either individually or as a contributing resource in a listed historic district or property within two years of certification as required under ORS 358.487 (4)(b).

(i) The owner’s failure to obtain, or the lapse of, the property insurance required under ORS 358.487 (2)(d).

(j) The owner’s demolition of the property.

(k) The owner’s substantial alteration of the property in a way that does not meet the historic rehabilitation standards.

(2)(a) When, for any reason, the property or any portion ceases to qualify as historic property, the owner at the time of change shall notify the assessor and the State Historic Preservation Officer of the change prior to the next January 1 assessment date.

(b) The officer makes final determinations of whether historic property is disqualified for special assessment under ORS 358.487 to 358.543.

(3) Except as provided by subsection (1)(a) of this section, disqualification does not constitute completion of a 10-year period of special assessment certified under ORS 358.490 or preclude a property’s future special assessment under ORS 358.487 to 358.543.

(4) The State Historic Preservation Officer shall notify the owner in writing before July 1 of the 10th and final year for which property is certified for special assessment under ORS 358.490 that the special assessment is due to expire and shall outline the options available to the owner upon disqualification upon expiration of an initial or second 10-year period of special assessment, as applicable.

(5) Upon expiration of an initial or second 10-year period of special assessment, the State Historic Preservation Officer shall notify the owner, the governing body and the county assessor that the term has expired.

[1975 c.514 §7; 1979 c.346 §1; 1983 c.720 §8; 1991 c.459 §326; 1995 c.5 §11; 1995 c.693 §8; 1997 c.541 §434; 2001 c.540 §11; 2005 c.549 §3; 2009 c.892 §9]



Section 358.516



Section 358.520

[Renumbered 390.220]



Section 358.525 - Imposition of additional taxes upon disqualification; exceptions.

(a) Additional taxes equal to the difference between the taxes assessed against the property and the taxes that would otherwise have been assessed against the property for each of the last 10 years (or a lesser number of years corresponding to the years of assessment as historic property applicable to the property) as of January 1 of the assessment year for which the property was disqualified for special assessment;

(b) An amount equal to the sum of the interest on each year’s additional taxes computed under ORS 311.505 from November 15 of the tax year for which back taxes are being added to July 1 of the tax year of disqualification; and

(c) A penalty in the amount of 15 percent of the amount computed under paragraph (a) of this subsection.

(2) Whenever property that has received special assessment as historic property under ORS 358.505 becomes disqualified for assessment and the notice required by ORS 358.515 (2) is not given, the assessor shall determine the date that the notice should have been given, shall notify the owner thereof and, notwithstanding ORS 311.235, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property tax, in full payment of all taxes and penalties accruing from the disqualification, the sum of the following:

(a) Additional taxes equal to the difference between the total amount of taxes that would have been due on the property for each year, not to exceed the last 10 years, in which special assessment under ORS 358.505 was in effect for the property (even though erroneously) and the taxes that would have been due had special assessment not been in effect;

(b) An amount equal to the sum of the interest on each year’s additional taxes computed under ORS 311.505 from November 15 of the tax year for which additional taxes are being added to July 1 of the tax year of disqualification; and

(c) An additional penalty of 15 percent of the amount in paragraph (a) of this subsection.

(3) Prior to adding to the tax extended against the property on the next general property tax roll any additional amount imposed by subsection (1) or (2) of this section, in the case of disqualification pursuant to ORS 358.515 (1)(f) to (k), the assessor shall notify the owner of the property by mail, return receipt requested, of the disqualification.

(4) Additional tax or penalty may not be imposed under subsection (1) or (2) of this section in the case of property disqualified pursuant to:

(a) ORS 358.515 (1)(a), (b), (c) or (d); or

(b) ORS 358.515 (1)(e) if the written notice is accompanied by proof that the owner has complied with the expenditure commitment under the preservation plan as described in ORS 358.487 (2)(a).

(5) The amount determined to be due under subsection (1) or (2) of this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

(6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

[1975 c.514 §8; 1979 c.350 §18; 1983 c.720 §9; 1991 c.459 §327; 1995 c.5 §12; 1995 c.693 §9; 1997 c.541 §435; 2001 c.540 §12; 2009 c.892 §10]



Section 358.526



Section 358.528 - Application to change classification as historic property; withdrawal.



Section 358.530



Section 358.535



Section 358.540 - Requirements for second term of historic property special assessment.

(2) Property that has been certified for special assessment under ORS 358.490 and received special assessment under ORS 358.505 for 10 years, at the completion of the 10-year term, is disqualified from historic property special assessment.

(3)(a) Notwithstanding subsection (2) of this section, following completion of the initial 10-year period of historic property classification and disqualification under subsection (2) of this section, the owner of property classified as historic property may reapply under ORS 358.487 for one additional 10-year period of special assessment under ORS 358.487 to 358.543.

(b) Following completion of the second 10-year term of special assessment, the historic property is disqualified from historic property special assessment and is not again eligible for special assessment under ORS 358.487 to 358.543.

(4) An application filed under subsection (3) of this section must be filed in the manner provided under ORS 358.487 and be accompanied by a preservation plan detailing:

(a) Improvements to the historic property that:

(A) Promote compliance with the Americans with Disabilities Act;

(B) Will result in seismic improvement; or

(C) Will result in improvements in energy conservation or sustainability;

(b) The costs associated with the improvements, which costs are in an amount not less than 10 percent of the historic property’s real market value determined as of the date of the application filed under subsection (3) of this section; and

(c) A schedule of the dates on which work on the improvements will be begun and completed.

(5)(a) An application filed under subsection (3) of this section may be approved only upon a finding by the State Historic Preservation Officer that the preservation plan submitted with the application pursuant to subsection (4) of this section will, if implemented, result in a significant investment in the historic property that promotes compliance with Americans with Disabilities Act or that results in seismic improvements or improvements in energy conservation or sustainability to the property.

(b) For residential property, an application filed under subsection (3) of this section that is otherwise in compliance with the application requirements may be approved only if a second term of historic property classification and special assessment is not prohibited under ORS 358.541.

(6) An application for a second 10-year period of special assessment as historical property shall be certified in accordance with ORS 358.490.

(7) A determination under ORS 358.490 with respect to an application for a second 10-year period of special assessment as historical property is subject to the notice, certification and filing requirements and review rights described in ORS 358.495.

(8) The owner of property certified for a second 10-year period of special assessment under this section is subject to the reporting requirements under ORS 358.500.

(9) Property certified for a second 10-year period of special assessment under this section is subject to penalties upon disqualification as provided by ORS 358.525.

[1975 c.514 §10; 1983 c.720 §10; 1995 c.5 §14; 1995 c.693 §11; 2001 c.540 §15; 2005 c.549 §1; 2007 c.718 §2; 2009 c.892 §11]

Note: See note under 358.487.



Section 358.541 - City or county prohibition of second term.

(a) If the property is located within a city, the governing body of which has adopted a resolution or ordinance prohibiting a second term of historic property classification and special assessment for residential property; or

(b) If the property is located within unincorporated territory of a county, the governing body of which has adopted a resolution or ordinance prohibiting a second term of historic property classification and special assessment for residential property.

(2) The city or county prohibiting a second term of historic property classification and special assessment for residential property shall send a copy of the prohibiting resolution or ordinance to the State Historic Preservation Officer.

[2005 c.549 §2; 2007 c.718 §3; 2009 c.892 §12]

Note: See note under 358.487.

Note: 358.541 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 358.543 - Assessment of new construction and additions; condominiums.

(A) Were included in the preservation plan approved pursuant to ORS 358.540; and

(B) Meet the historic rehabilitation standards as defined in ORS 358.480.

(b) Notwithstanding paragraph (a) of this subsection, additions or new construction are not assessed under ORS 358.505 if the local governing body or the State Historic Preservation Officer, in accordance with ORS 358.500 (4), determines that the additions or improvements are:

(A) Sited on the property in a manner more suitable for primary historic buildings in the area;

(B) Of a size or scale more appropriate to primary historic buildings in the area; or

(C) Independent structures as determined by use or ownership.

(c) If additions or new construction described in paragraph (b) are disqualified for any reason listed in ORS 358.515 (1), the entire property may be disqualified for historic property special assessment.

(2)(a) Buildings divided into condominiums are eligible for special assessment as historic property under ORS 358.505 only in their entirety on the basis of one application pursuant to ORS 358.487.

(b) No individual condominium unit owner may opt out at the time of certification pursuant to this chapter or seek disqualification once the building has been certified. At the time application is made, a letter to this effect must be delivered to each condominium unit owner.

(3)(a) When a building that is certified as historic property is divided into condominium units, the assessor shall calculate the specially assessed value of the entire building pursuant to ORS 358.505 (1)(a) or (b), as applicable.

(b) Initial sale of a condominium unit by the developer disqualifies the unit within the meaning of section 11 (1)(c)(E), Article XI of the Oregon Constitution.

(c) Upon disqualification due to initial sale, the condominium unit is requalified without further application for the remaining term of the current 10-year period of historic property special assessment.

(d) Upon requalification after initial sale, the assessor shall calculate the specially assessed value of the condominium unit pursuant to ORS 358.505 (1)(c).

(e) Upon sale of individual condominium units, a notice of the building’s classification and special assessment as historic property in its entirety must be attached to each deed. Recording fees for all condominium units must be paid by the condominium association.

(4) If the building qualifies for a second 10-year period under ORS 358.540, each condominium unit is separately assessed pursuant to the applicable provisions of ORS 358.505.

[1983 c.720 §§12,13; 1991 c.459 §329; 1995 c.5 §15; 1995 c.693 §12; 1999 c.314 §87; 2001 c.540 §16; 2007 c.70 §151; 2009 c.892 §13]



Section 358.545 - Rules.

[1975 c.514 §11; 1995 c.5 §16; 1995 c.693 §13; 2001 c.540 §17; 2009 c.892 §17]



Section 358.565 - State Historic Preservation Officer.

(2) The State Historic Preservation Officer shall appoint a staff of persons well qualified in history, architectural history, architecture, archaeology and education as technical assistants and analysts.

(3) In addition to the powers and duties assigned to the State Historic Preservation Officer under ORS 358.480 to 358.545, the State Historic Preservation Officer shall perform whatever functions as are authorized by law.

[1975 c.514 §12; 1983 c.268 §2; 2001 c.540 §18]



Section 358.570 - Oregon Heritage Commission; establishment; terms of commission members.

(2)(a) The term of office of each voting member is four years, but a member serves at the pleasure of the Governor.

(b) Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following.

(c) A member is eligible for reappointment.

(d) If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) A voting member of the commission is entitled to actual and necessary travel and other expenses as provided in ORS 292.495.

[1995 c.428 §1; 1997 c.112 §1; 2011 c.372 §1]



Note 358.570, 358.575, 358.580 and 358.585



Section 358.575 - Commission membership.

(a) Heritage interests, including Indian tribes with federal recognition, that reflect the cultural and geographic diversity of this state; and

(b) Heritage interests reflected in community institutions, libraries, museums, architecture, archaeology and historic preservation.

(2) The advisory members of the commission shall be:

(a) One member designated by the Director of the Department of Land Conservation and Development;

(b) The State Librarian or a designee of the librarian;

(c) One member designated by the Higher Education Coordinating Commission;

(d) One member designated by the Oregon Tourism Commission;

(e) One member designated by the Superintendent of Public Instruction;

(f) The Executive Director of the Oregon Historical Society or a designee of the executive director;

(g) The State Archivist or a designee of the archivist;

(h) The Coordinator of the State Historical Records Advisory Board or a designee of the coordinator; and

(i) The State Historic Preservation Officer or a designee of the officer.

[1995 c.428 §3; 1997 c.112 §2; 2011 c.372 §2; 2013 c.768 §140a; 2015 c.328 §29]

Note: See note under 358.570.



Section 358.580 - Selection of chairperson; quorum; meetings.

(2) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the voting members of the commission.

[1995 c.428 §4]

Note: See note under 358.570.



Section 358.583 - Purpose and duties of commission relating to museums.

(2) The purpose of this section is to direct the Oregon Heritage Commission to assist in projects for the collection and management of heritage collections and for heritage-related tourism and to assist in projects related to the heritage aspects of education and interpretation.

(3) In addition to the other duties of the commission, the commission shall:

(a) Make biennial competitive grants to museums for projects related to Oregon’s heritage, including but not limited to projects involving the collection and management of heritage collections, the promotion of heritage-related tourism and the provision of education and other interpretations related to heritage;

(b) With the assistance of the Oregon Historical Society and the Oregon Museums Association, determine the eligibility of a museum for a competitive grant;

(c) Advise, upon request, museum governing bodies, county governing bodies, city governing bodies and interested citizens of the availability of competitive grants; and

(d) Request, with the advice of the Oregon Historical Society and the Oregon Museums Association, rules for the State Parks and Recreation Commission to adopt under ORS 358.585 for the purpose of carrying out the grant program.

[Formerly 358.730]

Note: 358.583 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 358.585 - Rules.

[1995 c.428 §5]

Note: See note under 358.570.



Section 358.590 - Advisory and technical committees; reimbursement of commission member expenses; solicitation of funds.

(2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495.

(3) The commission may raise and expend funds, including grants from federal, state and private sources.

[1995 c.428 §6]

Note: See note under 358.570.



Section 358.595 - Coordination of heritage activities; Oregon Heritage Plan; inventory of state cultural properties.

(2) The commission shall:

(a) Prepare and adopt an Oregon Heritage Plan to coordinate the identification, curation, restoration and interpretation of heritage resources.

(b) Increase efficiency and avoid duplication among the various interest groups that seek to preserve heritage resources.

(c) Pursuant to ORS 358.600, develop plans for coordination among agencies and organizations dedicated to preserving Oregon historical records.

(d) Coordinate a comprehensive inventory of state-owned cultural properties and make the inventory available to the public.

(e) In conjunction with the Oregon Business Development Department encourage tourism activities relating to heritage resources.

(f) Coordinate statewide anniversary celebrations.

(g) Coordinate statewide celebrations of Asian American Heritage Month.

[1995 c.428 §7; 1999 c.690 §3; 2003 c.244 §3; 2005 c.233 §3; 2011 c.372 §3]

Note: See note under 358.570.



Section 358.600 - Periodic review of certain state archival agencies by commission; joint meetings with agencies.

(a) Periodically review the authority, duties and mission of the commission, the State Archives, the State Library and the State Historical Records Advisory Board;

(b) Establish a schedule of semiannual joint meetings of representatives of the agencies listed in paragraph (a) of this subsection to define the duties of each agency and to ensure collaboration, and reduce overlap, among the agencies;

(c) Solicit, from the State Historical Records Advisory Board and other agencies and organizations dedicated to the preservation of Oregon history, a five-year plan and arrange for the agencies and organizations to review their plans jointly to define the duties of each agency and organization, to ensure collaboration, and reduce overlap, among the agencies and organizations and to consider regionalization and assistance to rural communities; and

(d) Develop a plan for centralized coordination of requests for funding from, and awards of grants to, local agencies and organizations dedicated to the preservation of Oregon history.

(2) The State Archives shall provide staff support for the duties of the Oregon Heritage Commission under this section.

[2011 c.372 §4]

Note: 358.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 358.605 - Legislative findings.

(2) The Legislative Assembly finds that the preservation and rehabilitation of historic resources are of prime importance as a prime attraction for all visitors; that they help attract new industry by being an influence in business relocation decisions; and that rehabilitation projects are labor intensive, with subsequent benefits of payroll, energy savings and are important to the revitalization of deteriorating neighborhoods and downtowns.

(3) It is, therefore, the purpose of this state to identify, foster, encourage and develop the preservation, management and enhancement of structures, sites and objects of cultural significance within the state in a manner conforming with, but not limited by, the provisions of the National Historic Preservation Act of 1966 (P.L. 89-665; 16 U.S.C. 470).

[1983 c.268 §1]



Section 358.610



Section 358.612 - Duties of State Historic Preservation Officer.

(1) Shall conduct or cause to have conducted a comprehensive, statewide survey to identify districts, sites, buildings, structures and objects that are potentially significant in Oregon history, prehistory, architecture, archaeology and culture;

(2) Shall prepare and implement a comprehensive statewide historic preservation plan to assist local governments in developing their preservation programs and participate in the national program;

(3) Shall maintain a statewide inventory of historic properties;

(4) Shall create a mechanism for an Oregon State Register of Historic Properties in which to record significant historic properties with the State Advisory Committee on Historic Preservation developing the criteria for such properties;

(5) Shall nominate properties of historical, prehistoric architectural, archaeological and cultural significance to the Oregon State Register of Historic Properties and to the National Register of Historic Places;

(6) Shall administer state and federal tax incentive provisions for the preservation of properties on the state and national registers;

(7) Shall provide information on federal and state tax benefits for preservation projects;

(8) Shall administer grant programs to conduct surveys of historic properties and to assist the development of properties on the state and national registers;

(9) Shall provide or assist other appropriate state agencies in providing information and education on the economic and social benefits of developing historical and cultural resources;

(10) Shall provide public education and information to foster the purposes of ORS 358.565 to 358.622;

(11) Shall provide technical assistance as funds permit;

(12) Shall work with local, statewide and national organizations to develop means of promoting historic preservation, including legislation, financing, education, easements, conferences and workshops and audio-visual materials;

(13) Shall, when a project involves Native American concerns, work with the Commission on Indian Services, project administrators and the local Indian tribes or communities to insure that these concerns are adequately addressed;

(14) May review and comment on the impact of publicly funded projects and programs;

(15) May accept gifts and grants to be used for purposes consistent with ORS 358.565 to 358.622; and

(16) Subject to the availability of funds therefor, serve as staff for the State Advisory Committee on Historic Preservation.

[1983 c.268 §3]



Section 358.615



Section 358.617 - Rules.

[1983 c.268 §4]



Section 358.620



Section 358.622 - State Advisory Committee on Historic Preservation.

(2) The committee:

(a) Shall review and make recommendations concerning nominations by the State Historic Preservation Officer of properties to the state and national registers of historic properties and places;

(b) Shall advise the State Historic Preservation Officer on matters of policy, programs and budget; and

(c) May perform such other duties as may be requested by the State Historic Preservation Officer.

(3) The Governor shall select the chairperson and vice chairperson with such terms and duties as the committee may prescribe. Five members of the committee constitute a quorum. The committee shall meet a minimum of three times a year.

(4) Members of the committee shall not receive compensation but shall be entitled to actual and necessary travel expenses subject to ORS 292.495.

(5) The committee shall develop the criteria for the creation of an Oregon State Register of Historic Properties, and review properties for acceptance by the Oregon Property Management Account and may appoint any other committee or subcommittee necessary to carry out its functions.

[1983 c.268 §5]



Section 358.625



Section 358.630



Section 358.635 - Definitions for ORS 358.635 to 358.653.

(1) "Historic artifacts" means three-dimensional objects including furnishings, art objects and items of personal property which have historic significance. "Historic artifacts" does not include paper, electronic media or other media that are classified as public records.

(2) "State agency" includes all officers, employees, agencies, boards, committees and commissions of the legislative, executive, administrative and judicial branches of state government.

[1979 c.205 §5; 1991 c.240 §1]



Section 358.640 - State-owned historic artifacts; catalog; recommendations to state agency; rules.

(2) The State Parks and Recreation Department shall make recommendations to any state agency or political subdivision that possesses any historic artifact relating to its retention, preservation, maintenance, use or transfer to the custody of any public or private agency or person.

(3) Any state agency shall obtain approval from the State Parks and Recreation Department prior to transferring, selling, demolishing, substantially altering or otherwise disposing of any historic artifact.

(4) The State Parks and Recreation Department shall adopt rules pursuant to ORS chapter 183 to implement ORS 358.635 to 358.653. [1979 c.205 §1; 1983 c.295 §2; 1989 c.743 §1; 1991 c.240 §2; 1995 c.428 §20]

Note: Sections 1 and 2, chapter 770, Oregon Laws 2015, provide:

Sec. 1. Task Force on Willamette Falls Navigation Canal and Locks. (1) The Task Force on the Willamette Falls Navigation Canal and Locks is established, consisting of 17 members appointed as follows:

(a) The President of the Senate shall appoint:

(A) One member from among members of the Senate; and

(B) One citizen member.

(b) The Senate Minority Leader shall appoint one member from among members of the Senate.

(c) The Speaker of the House of Representatives shall appoint:

(A) One member from among members of the House of Representatives; and

(B) One citizen member.

(d) The House Minority Leader shall appoint one member from among members of the House of Representatives.

(e) The Governor shall appoint:

(A) One member who is the Mayor of the City of West Linn or a member of the City of West Linn City Council, pursuant to the recommendation of the city council;

(B) One member who is the Mayor of Oregon City or a member of the Oregon City City Commission, pursuant to the recommendation of the city commission;

(C) One member who is the chair or a member of the Clackamas County Board of County Commissioners, pursuant to the recommendation of the board;

(D) One member who is the president or a member of the Metro Council, pursuant to the recommendation of the council;

(E) One member who is a representative of the Port of Portland;

(F) One member who is a business representative, pursuant to the recommendation of the Clackamas County Board of County Commissioners; and

(G) One member who is a representative of the Confederated Tribes of the Grand Ronde, pursuant to a recommendation of the confederated tribes.

(f) The Director of Transportation shall appoint one member who is a representative of the Department of Transportation.

(g) The State Parks and Recreation Director shall appoint one member who is a representative of the State Parks and Recreation Department.

(h) The State Marine Board shall appoint one member who is a representative of the board.

(i) The State Historic Preservation Officer shall appoint one member who is a representative of the State Historic Preservation Office.

(2) The task force shall:

(a) Compile information relating to the Willamette Falls navigation canal and locks, including, but not limited to:

(A) The historical and cultural aspects of the canal and locks;

(B) Economic opportunities that could follow from reopening the canal and locks;

(C) The importance of the canal and locks for emergency planning; and

(D) Transportation on the canal and locks, including recreational and commercial uses.

(b) Consider means of facilitating the repair and reopening of the Willamette Falls navigation canal and locks, including, but not limited to:

(A) Monitoring repairs by the United States Army Corps of Engineers;

(B) Making recommendations to the corps relating to the responsibilities of the corps under the National Historic Preservation Act of 1966, including the Section 106 process, assessment under the National Environmental Policy Act of 1969, the corps’ Dam Safety Action Classification-I (DSAC-I) expedited investigation and other applicable studies;

(C) Requesting federal funding for the repair, reopening and operation of the canal and locks; and

(D) Identifying other sources of funding for the repair, reopening and operation of the canal and locks.

(c) Develop a plan for the sustainable operation of the canal and locks.

(d) Consider governance models for the lease or transfer of the canal and locks to a local, regional, state or other entity.

(3) A majority of the voting members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the voting members of the task force.

(5) The task force shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) The task force shall submit a quarterly report in the manner provided by ORS 192.245, and may include recommendations for legislation, to an interim committee of the Legislative Assembly related to transportation no later than the fifteenth day of the month next following the end of each fiscal quarter.

(10) Oregon Solutions at Portland State University shall provide staff support to the task force.

(11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds available for purposes of the task force.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.770 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on December 31, 2017.

[2015 c.770 §2]



Section 358.645 - Review of private property of historic significance.

[1979 c.205 §2; 1983 c.295 §3; 1989 c.743 §2; 1991 c.240 §3; 2003 c.18 §1]



Section 358.647 - Transfer of state-owned historic artifact.

[1991 c.240 §7]



Section 358.650 - Acceptance of historic artifact as gift to state; custody; finders fees.

(2) The State Parks and Recreation Department may transfer under agreement between the department and the agency or political subdivision any gift accepted pursuant to this section to the custody of an appropriate state agency or political subdivision.

(3) The State Parks and Recreation Department may, pursuant to procedures adopted by rule, pay finders fees, rewards or otherwise expend funds to acquire historic artifacts previously owned by the state.

[1979 c.205 §3; 1983 c.295 §4; 1991 c.240 §4; 1995 c.428 §21; 2003 c.18 §6]



Section 358.653 - Conservation program; leases.

(2) State agencies and political subdivisions may and are encouraged to lease real property of historic significance to private businesses and nonprofit organizations for purposes which are consistent with the nature of the property.

(3) Where possible, the Oregon Department of Administrative Services shall acquire or lease buildings of historic significance for state use.

(4) As used in this section, "political subdivision" includes counties, cities, school districts and any other governmental unit within the state not included in ORS 358.635.

[1983 c.295 §§1,5,6; 1989 c.743 §3]



Section 358.655



Section 358.660



Section 358.662 - Definitions for ORS 358.662 to 358.678.

(1) "Eligible costs" includes architectural, engineering, material and planning costs, rehabilitation and reconstruction costs, and construction expenses necessary to meet building code requirements.

(2) "Financial need" means the amount of moneys that must be obtained from a lender in order for the proposed project to be completed.

(3) "Historic property" means real property that is:

(a) Listed individually in the National Register of Historic Places established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665);

(b) A contributing property in a National Register Historic District; or

(c) Designated by local ordinance as an individual historic property or as a contributing property in a historic district and that the State Historic Preservation Officer finds is eligible for listing in the National Register of Historic Places.

(4) "Owner" includes a purchaser under a recorded instrument of sale.

(5) "Standards and guidelines for the rehabilitation of historic property" means the standards and guidelines adopted by the State Historic Preservation Officer under ORS 358.676 (1).

[2001 c.540 §29]



Section 358.664 - Historic Preservation Revolving Loan Fund.

(a) To provide loans to owners of historic property, as described in ORS 358.662 to 358.678.

(b) To pay for administrative expenses of the State Historic Preservation Officer in:

(A) Processing applications for loans made under ORS 358.662 to 358.678;

(B) Investigating historic property rehabilitation projects funded by loans made under ORS 358.662 to 358.678; and

(C) Collecting loans made under ORS 358.662 to 358.678.

(c) To pay expenses incurred by the Attorney General in the exercise of the Attorney General’s enforcement authority described in ORS 358.955 or in the Attorney General’s criminal prosecution of violations of ORS 358.905 to 358.961 or ORS chapter 97 or 390.

(d) To promote public education regarding cultural preservation.

(2) The Historic Preservation Revolving Loan Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly;

(b) Repayment of moneys loaned from the fund;

(c) Moneys transferred to the fund from the federal government or from private contributions;

(d) Application fees required under ORS 358.668;

(e) Interest and other earnings on moneys in the fund;

(f) Moneys recovered by the Attorney General in the exercise of the Attorney General’s enforcement authority described in ORS 358.955; and

(g) Gifts, grants or donations received from any source.

(3) The State Historic Preservation Officer may seek or accept gifts, grants or donations from any source for the purposes specified in subsection (1)(c) and (d) of this section. Moneys received under this subsection shall be paid into the fund established in subsection (1) of this section.

[2001 c.540 §30; 2009 c.89 §1]



Section 358.666 - Historic Preservation Revolving Loan Fund Review Committee.

(a) The interests of the Housing and Community Services Department;

(b) The interests of the State Historic Preservation Officer; and

(c) The interests of banks and other financial institutions.

(2) The review committee shall review applications for loans from the Historic Preservation Revolving Loan Fund, make recommendations for loan approval or disapproval to the State Historic Preservation Officer and establish interest rates to be charged for the loans.

(3) The term of office of each member of the review committee is four years, but a member serves at the pleasure of the State Historic Preservation Officer. Before the expiration of the term of a member, the State Historic Preservation Officer shall appoint a successor whose term begins on the July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the State Historic Preservation Officer shall make an appointment to become immediately effective for the unexpired term.

(4) Successor appointments to the review committee shall be based on representation of interests of the Housing and Community Services Department, the State Historic Preservation Officer and banks and other financial institutions.

(5) A majority of the members of the review committee constitutes a quorum for the transaction of business.

(6) A member of the review committee shall serve without compensation.

(7) The review committee shall meet at least once per year.

[2001 c.540 §31]



Section 358.668 - Historic preservation loans; application and approval process.

(a) An owner of historic property.

(b) A city or county having jurisdiction over the historic property for which the application is being filed.

(c) A nonprofit corporation organized for the purpose of owning, managing or rehabilitating historic property.

(d) A business association organized, in whole or part, for the purpose of historic preservation.

(e) A neighborhood organization representing a neighborhood in which historic property is located.

(f) An economic development agency of this state or of a political subdivision of this state.

(2) A person or other entity described in subsection (1) of this section that intends to rehabilitate historic property and that seeks a loan from the Historic Preservation Revolving Loan Fund to pay for the rehabilitation shall file an application for the loan with the State Historic Preservation Officer. The application shall be on a form prescribed by the State Historic Preservation Officer and shall include or be accompanied by:

(a) The name and address of the loan applicant and of the property owner;

(b) The address and historic name, if any, of the property;

(c) Evidence that the property is historic property;

(d) A description of the proposed rehabilitation project;

(e) Architectural plans, specifications and other materials that facilitate the evaluation of the proposed rehabilitation project for conformance with standards and guidelines for the rehabilitation of historic property;

(f) Color photographs, at least four inches by six inches in size, that depict that portion of the property that is the subject of the application, and duplicates in color slide format or digital or other computer imaging format;

(g) A statement of financial need to complete the project;

(h) An estimate of the eligible costs to be incurred in completing the rehabilitation project;

(i) A schedule setting forth when the rehabilitation project is to be commenced and completed; and

(j) Any other information that the State Historic Preservation Officer may require.

(3) The application shall be accompanied by a fee established pursuant to ORS 358.676 (2).

(4) Upon receipt of a complete application, the State Historic Preservation Officer shall forward the application to the Historic Preservation Revolving Loan Fund Review Committee. The review committee shall review the application and make a recommendation to approve or disapprove the loan being sought. The recommendation of the review committee shall be based on the extent to which:

(a) The project meets the standards and guidelines for the rehabilitation of historic property;

(b) The proposed rehabilitation project is feasible;

(c) The requested loan would constitute no more than a reasonable risk and for which there would be a reasonable likelihood of repayment;

(d) The applicant has a financial need for the requested loan;

(e) The applicant’s financial resources are adequate to ensure success of the project; and

(f) There are moneys available in the Historic Preservation Revolving Loan Fund.

(5) The Historic Preservation Revolving Loan Fund Review Committee shall make its recommendation to the State Historic Preservation Officer. The review committee shall include an interest rate for the loan if the loan is issued. The State Historic Preservation Officer must consider the review committee’s recommendation but need not accept the recommendation of the review committee in accepting or disapproving the application. The State Historic Preservation Officer shall consider the factors set forth in subsection (4) of this section in determining whether to approve or disapprove the loan application. If the State Historic Preservation Officer decides to approve the loan, the interest rate for the loan shall be that prescribed by the review committee.

(6) A loan may not be approved in an amount that exceeds the lesser of the applicant’s estimate of eligible costs for the project or the State Historic Preservation Officer’s determination of the expected estimated costs to complete the project.

(7) The State Historic Preservation Officer may request modifications to the rehabilitation project as a condition to loan approval or may approve a loan that is less than the amount requested in the application.

(8) The decision of the State Historic Preservation Officer to disapprove a loan application or reduce the amount of the loan may not be appealed.

(9) If the State Historic Preservation Officer approves a loan application, the approval shall be conditioned on the borrower and the owner of historic property agreeing to the terms of the loan contract set forth in ORS 358.670.

(10) The State Historic Preservation Officer shall notify the applicant of the State Historic Preservation Officer’s decision to approve, modify and approve or disapprove a loan application.

[2001 c.540 §32]



Section 358.670 - Loan contract terms and requirements.

(a) Maintain the historic property as restored, rehabilitated or repaired for a period of at least 15 years.

(b) Maintain complete and proper financial records regarding the historic property and allow the State Historic Preservation Officer to review those records upon request.

(c) Complete the proposed rehabilitation of the historic property within two years after the date of entering into the loan contract under this section.

(d) Complete the proposed rehabilitation in conformance with the standards and guidelines for the rehabilitation of historic property.

(e) Provide a collateral security interest in the historic property to this state that meets the standards set forth in rules adopted by the State Historic Preservation Officer for securing loans from the Historic Preservation Revolving Loan Fund.

(f) Use the loan proceeds only to fund eligible costs of the rehabilitation.

(2) The loan contract must state the duration of the loan, which may not exceed five years. The loan contract must state the interest payable on the unpaid balance of the loan, which shall be the interest rate set forth in the loan recommendation of the Historic Preservation Revolving Loan Fund Review Committee but may not exceed five percent per year, compounded daily. The loan contract must provide that the loan is to be repaid in equal installments made at least annually.

(3) The loan contract entered into pursuant to this section must include the following additional provisions:

(a) A loan repayment schedule;

(b) The manner of determining when loan payments are delinquent;

(c) Extensions of time in making repayment if the delinquency is caused by emergency, act of God or economic hardship beyond the control of the borrower and the security for the loan will not be impaired thereby;

(d) Rescission of the loan upon default of the loan, upon failure to complete the proposed rehabilitation in conformance with the standards and guidelines for the rehabilitation of historic property or upon failure to maintain the property as historic property; and

(e) Any other provision the State Historic Preservation Officer considers necessary to ensure expenditure of the moneys loaned for eligible costs and to ensure repayment of the borrowed moneys.

(4) After a loan contract in compliance with this section is entered into by the borrower and the State Historic Preservation Officer (and the owner of historic property if the owner is a person other than the borrower), the State Historic Preservation Officer shall transfer the borrowed moneys from the Historic Preservation Revolving Loan Fund to the borrower in accordance with the terms of the loan contract.

[2001 c.540 §33]



Section 358.672 - Lien created when historic preservation loan made; procedure; foreclosure.

(2) The lien created under this section shall attach as of the day the loan contract is entered into under ORS 358.670.

(3) The State Historic Preservation Officer shall file a written notice of claim of lien not later than 120 days after the lien attaches with the recording officer of the county in which the historic property is located.

(4) The notice of claim of lien required under subsection (3) of this section must be a statement in writing verified by the oath of the State Historic Preservation Officer or by the oath of an authorized agent, and must contain:

(a) A statement of the amount of principal and interest of the loan from the Historic Preservation Revolving Loan Fund;

(b) The name of the owner of the historic property to be charged with the lien; and

(c) A description of the property to be charged with the lien sufficient for identification.

(5) The recording officer of the county shall record a notice of claim of lien filed under this section in the county clerk lien records.

(6) A lien described in this section shall be foreclosed in the manner provided in ORS chapter 88.

(7)(a) If a suit to foreclose a lien created under this section is not brought within five years from the date the notice of claim of lien is recorded, the lien shall cease to exist.

(b) Notwithstanding paragraph (a) of this subsection, a lien created under this section may be continued in force for a period longer than described in paragraph (a) of this subsection pursuant to an agreement to extend the period of time for which repayment of the loan is to occur, but may not be continued for a period longer than six months following the period for which the repayment is to occur.

[2001 c.540 §34]



Section 358.674 - Types of property for which historic preservation loan may be made.

[2001 c.540 §35]



Section 358.676 - Rules; fees.

(a) Establishing standards and guidelines for the rehabilitation of historic property. The standards and guidelines shall include, but need not be limited to, guidance on preservation, maintenance and rehabilitation of historic property, adequacy of rehabilitation plans and proposals, and eligible alterations of and construction associated with historic property. To the extent practicable, the standards and guidelines shall be based on those developed by the United States Secretary of the Interior to determine sufficiency of rehabilitation plans.

(b) Establishing criteria and procedures for the payment of moneys to the Attorney General for expenses described in ORS 358.664.

(2) The State Historic Preservation Officer may adopt rules:

(a) Establishing lending guidelines for loans from the Historic Preservation Revolving Loan Fund.

(b) Establishing loan application procedures.

(c) Establishing loan application and administrative fees.

(d) Facilitating administration of the Historic Preservation Revolving Loan Fund.

(e) Facilitating the promotion of public education regarding cultural preservation.

[2001 c.540 §§31a,36; 2009 c.89 §2]



Section 358.678 - Annual report.

[2001 c.540 §37]



Section 358.680 - Definitions for ORS 358.683 to 358.690.

(1) "Director" means the State Parks and Recreation Director.

(2) "Committee" means the State Advisory Committee on Historic Preservation established in ORS 358.622.

(3) "Oregon Property Management Program" means the program established in ORS 358.683.

(4) "State Historic Preservation Officer" means the officer designated under ORS 358.565.

[1983 c.231 §1; 1989 c.904 §55]



Section 358.683 - Oregon Property Management Program; rules.

(a) Policies and plans for accepting and preserving historic sites and property in Oregon;

(b) Criteria for selecting sites and property according to the provisions of ORS 358.680 to 358.690; and

(c) Any other provision necessary to administer the program.

(2) The director and the State Advisory Committee on Historic Preservation shall coordinate activities concerning historic properties with the State Historic Preservation Officer.

(3) In accordance with any applicable provision of ORS chapter 183, the director may promulgate rules to carry out the provisions of the Oregon Property Management Program.

[1983 c.231 §3; 1989 c.904 §56]



Section 358.685 - Duties of director.

(1) Except as otherwise provided in ORS 358.650 (1), accept, from whatever source, appropriations, gifts or grants of money or other property for the preservation of significant historic sites and properties, and use the money or property to preserve significant historic sites and properties.

(2) Sell or exchange property owned by the state and used for state heritage or historic preservation purposes if the director determines that the sale or exchange would be advantageous to the state for the preservation of significant historic sites and properties.

(3) Acquire by purchase, lease, agreement or gift real property and all appropriate interests therein for significant sites and properties of recreational value and purpose.

(4) Acquire by purchase, lease, agreement, gift or otherwise real property and all interests therein and establish, operate and maintain thereon significant historic sites and properties.

(5) Establish and develop significant historic sites and properties and prescribe rules governing the use of significant historic sites and properties established and developed under any other provision of state law.

(6) By rule prescribe reasonable fees for recreational uses of real property owned or managed by the administrator, unless those fees or user charges are otherwise prescribed by law or administrative rule.

(7) Enter into contracts with any person or governmental agency for the development and encouragement of programs and projects designed to preserve significant historic sites and properties.

(8) Perform the acts necessary for the establishment and implementation of programs designed to preserve significant historic sites and properties with agencies of the federal government.

(9) Offer and pay rewards for the arrest and conviction of any person who has violated any of the state heritage or historic preservation laws. No reward shall exceed $100 for a single arrest and conviction.

[1983 c.231 §4; 1989 c.904 §57]



Section 358.687 - Reports.

(2) Reports required under subsection (1) of this section shall be in the form and contain the information the director considers appropriate, and shall contain the information required by the Governor or the Legislative Assembly.

[1983 c.231 §2; 1989 c.904 §58]



Section 358.690 - Oregon Property Management Account.

(2) The committee shall keep a record of all moneys deposited in the Oregon Property Management Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(3) Moneys in the Oregon Property Management Account shall be accounted for separately and shall be stated separately in the State Parks and Recreation Department biennial budget.

[1983 c.231 §5; 1989 c.904 §59]



Section 358.710



Section 358.720



Section 358.730



Section 358.740



Section 358.750



Section 358.760



Section 358.770



Section 358.810



Section 358.820 - Tax levy for municipal orchestras and band.

(1) Within the permanent rate limit for the city, but may not increase that limit; or

(2) A local option tax described in ORS 280.040 to 280.145.

[Formerly 357.920; 2005 c.94 §114]



Section 358.830



Section 358.831 - Election to levy tax.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) A petition filed under this section shall request submission of the tax levy to the city electors.

(3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.265 to 250.346, except that notwithstanding ORS 250.325 a city governing body shall submit the tax levy question to the electors without first considering its adoption or rejection.

(4) Notwithstanding subsection (3) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

(5) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 246 to 260.

(6) An election under this section shall be held only at the time of a statewide general election.

[1983 c.350 §231 (enacted in lieu of 358.830); 1995 c.79 §199; 1999 c.21 §72]



Section 358.840 - Action upon favorable vote.

[Formerly 357.950]



Section 358.850 - Annulment of tax.

[Formerly 357.960]



Section 358.880 - Oregon State Museum of Natural History; activities; location; operation; state participation.

(a) Extending and improving public access to the state-owned natural history collections now stored at the University of Oregon and any other items or collection of items which shall be acquired;

(b) Educating the public regarding Oregon’s natural and archaeological history; and

(c) Mounting special exhibitions from time to time.

(2) The Oregon State Museum of Natural History shall be located in the museum complex, Alton Baker Park, Eugene, Lane County, Oregon. Future plans for the museum complex are recognized to include a science museum-planetarium, the Lane County Pioneer Museum, an adequate parking area, a park setting and other facilities appropriate to a major museum complex.

(3) The museum’s construction and operation shall be the responsibility of the Lane Cooperative Museum Commission.

(4) The state agency responsible for state participation in the Oregon State Museum of Natural History shall be the Department of Transportation.

[1979 c.852 §1]



Section 358.885 - Lane County matching fund relationship.

(2) The Department of Transportation shall, in calculating the value of funds or other local efforts to be appropriated by Lane County, consider the value of existing or future construction, facilities in place, landscaping, gardens and all improvements made or to be made by Lane County.

[1979 c.852 §2]



Section 358.900 - Oregon State Maritime Museum; functions; participation by Department of Transportation.

(a) Extending and improving public access to state and privately owned maritime collections of historical, informational or technical interest and any other maritime items or collection of maritime items that may be acquired in the future;

(b) Educating the public regarding Oregon’s maritime history and involvement; and

(c) Mounting special maritime exhibitions from time to time.

(2) The Department of Transportation is responsible for state participation in the Columbia River Maritime Museum in the same manner as the department is responsible for other historical museums in the state under ORS 358.018.

[1981 c.480 §1; 1991 c.216 §1; 2005 c.139 §2]



Section 358.905 - Definitions for ORS 358.905 to 358.961; interpretation.

(a) "Archaeological object" means an object that:

(A) Is at least 75 years old;

(B) Is part of the physical record of an indigenous or other culture found in the state or waters of the state; and

(C) Is material remains of past human life or activity that are of archaeological significance including, but not limited to, monuments, symbols, tools, facilities, technological by-products and dietary by-products.

(b) "Site of archaeological significance" means:

(A) Any archaeological site on, or eligible for inclusion on, the National Register of Historic Places as determined in writing by the State Historic Preservation Officer; or

(B) Any archaeological site that has been determined significant in writing by an Indian tribe.

(c)(A) "Archaeological site" means a geographic locality in Oregon, including but not limited to submerged and submersible lands and the bed of the sea within the state’s jurisdiction, that contains archaeological objects and the contextual associations of the archaeological objects with:

(i) Each other; or

(ii) Biotic or geological remains or deposits.

(B) Examples of archaeological sites described in subparagraph (A) of this paragraph include but are not limited to shipwrecks, lithic quarries, house pit villages, camps, burials, lithic scatters, homesteads and townsites.

(d) "Indian tribe" has the meaning given that term in ORS 97.740.

(e) "Burial" means any natural or prepared physical location whether originally below, on or above the surface of the earth, into which, as a part of a death rite or death ceremony of a culture, human remains were deposited.

(f) "Funerary objects" means any artifacts or objects that, as part of a death rite or ceremony of a culture, are reasonably believed to have been placed with individual human remains either at the time of death or later.

(g) "Human remains" means the physical remains of a human body, including, but not limited to, bones, teeth, hair, ashes or mummified or otherwise preserved soft tissues of an individual.

(h) "Object of cultural patrimony":

(A) Means an object having ongoing historical, traditional or cultural importance central to the native Indian group or culture itself, rather than property owned by an individual native Indian, and which, therefore, cannot be alienated, appropriated or conveyed by an individual regardless of whether or not the individual is a member of the Indian tribe. The object shall have been considered inalienable by the native Indian group at the time the object was separated from such group.

(B) Does not mean unassociated arrowheads, baskets or stone tools or portions of arrowheads, baskets or stone tools.

(i) "Police officer" has the meaning given that term in ORS 181A.355.

(j) "Public lands" means any lands owned by the State of Oregon, a city, county, district or municipal or public corporation in Oregon.

(k) "Sacred object" means an archaeological object or other object that:

(A) Is demonstrably revered by any ethnic group, religious group or Indian tribe as holy;

(B) Is used in connection with the religious or spiritual service or worship of a deity or spirit power; or

(C) Was or is needed by traditional native Indian religious leaders for the practice of traditional native Indian religion.

(L) "State police" has the meaning given that term in ORS 181A.010.

(2) The terms set forth in subsection (1)(e), (f), (g), (h) and (k) of this section shall be interpreted in the same manner as similar terms interpreted pursuant to 25 U.S.C. 3001 et seq.

[1983 c.620 §1; 1993 c.459 §1; 1995 c.588 §1]



Section 358.910 - Policy.

(1) Archaeological sites are acknowledged to be a finite, irreplaceable and nonrenewable cultural resource, and are an intrinsic part of the cultural heritage of the people of Oregon. As such, archaeological sites and their contents located on public land are under the stewardship of the people of Oregon to be protected and managed in perpetuity by the state as a public trust.

(2) The State of Oregon shall preserve and protect the cultural heritage of this state embodied in objects and sites that are of archaeological significance.

[1983 c.620 §2; 1993 c.459 §2]



Section 358.915 - Application.

[1983 c.620 §15; 1993 c.459 §3]



Section 358.920 - Prohibited conduct; exception; penalty.

(b) Collection of an arrowhead from the surface of public or private land is permitted if collection can be accomplished without the use of any tool.

(c) It is prima facie evidence of a violation of this section if:

(A) A person possesses the objects described in paragraph (a) of this subsection;

(B) A person possesses any tool that could be used to remove such objects from the ground; and

(C) A person does not possess a permit required under ORS 390.235.

(2) A person may not sell, purchase, trade, barter or exchange or offer to sell, purchase, trade, barter or exchange any archaeological object that has been removed from an archaeological site on public land or obtained from private land within the State of Oregon without the written permission of the landowner.

(3)(a) A person may not sell, trade, barter or exchange or offer to sell, trade, barter or exchange any archaeological object unless the person furnishes the purchaser a certificate of origin to accompany the object that is being sold or offered. The certificate shall include:

(A) For objects obtained from public land:

(i) A statement that the object was originally acquired before October 15, 1983.

(ii) The location from which the object was obtained and a brief cumulative description of how the object had come into the possession of the current owner in accordance with the provisions of ORS 358.905 to 358.961 and 390.235.

(iii) A statement that the object is not human remains, a funerary object, sacred object or object of cultural patrimony.

(B) For objects obtained from private land:

(i) A statement that the object is not human remains, a funerary object, sacred object or object of cultural patrimony.

(ii) A copy of the written permission of the landowner to acquire the object.

(b) As used in this subsection, "certificate of origin" means a signed and notarized statement that meets the requirements of paragraph (a) of this subsection.

(4)(a) If the archaeological object was acquired after October 15, 1983, from public lands, any object not described in paragraph (b) of this subsection is under the stewardship of the state and shall be delivered to the Oregon State Museum of Anthropology. The museum shall work with the appropriate Indian tribe and other interested parties to develop appropriate curatorial facilities for artifacts and other material records, photographs and documents relating to the cultural or historic properties in this state. Generally, artifacts shall be curated as close to the community of their origin as their proper care allows. If it is not feasible to curate artifacts within this state, the museum may after consultation with the appropriate Indian tribe or tribes enter into agreements with organizations outside this state to provide curatorial services; and

(b) If the object is human remains, a funerary object, a sacred object or an object of cultural patrimony, it shall be dealt with according to ORS 97.740, 97.745 and 97.750.

(5) A person may not excavate an archaeological site on privately owned property unless that person has the property owner’s written permission.

(6) If human remains are encountered during excavations of an archaeological site on privately owned property, the person shall stop all excavations and report the find to the landowner, the state police, the State Historic Preservation Officer and the Commission on Indian Services. All funerary objects relating to the burial shall be delivered as required by ORS 358.940.

(7) This section does not apply to a person who disturbs an Indian cairn or burial. Any person who disturbs an Indian cairn or burial for any reason shall comply with the provisions of ORS 97.740 to 97.760.

(8) Violation of the provisions of this section is a Class B misdemeanor.

[1983 c.620 §3; 1993 c.459 §4; 1995 c.543 §4; 1997 c.249 §115]



Section 358.923 - When collection may be held notwithstanding ORS 358.920 (3) and (4).

(1) Is kept within this state;

(2) Is curated under customary museum standards; and

(3) Is available for nondestructive study by museums and educational institutions located in this state.

[1993 c.459 §16]

Note: 358.923 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 358.924 - Objects held unlawfully considered contraband; seizure; procedure; disposition of seized objects.

(2) A law enforcement agency employing a police officer who seizes contraband items under this section shall give notice of the seizure to the district attorney for the county in which the items are seized. The district attorney shall promptly investigate to determine whether any person claims the items seized.

(3) If any person claims items seized under this section, the district attorney shall file a petition with the circuit court for the county for an expedited hearing on the claim. The court shall conduct a hearing for the sole purposes of determining:

(a) Whether the items are archaeological objects, funerary objects, human remains, sacred objects or objects of cultural patrimony;

(b) Whether any arrowheads seized under this section were collected in compliance with ORS 358.920 (1)(b); and

(c) Whether a person claiming an item other than an arrowhead can lawfully possess the item under ORS 358.905 to 358.961.

(4) If items seized under this section are not claimed by any person, or the circuit court determines that the items may not be returned to the claimant under the provisions of subsection (3) of this section:

(a) Archaeological objects shall be delivered to the Oregon State Museum of Anthropology and curated as described in ORS 358.920 (4)(a).

(b) Funerary objects, human remains, sacred objects and objects of cultural patrimony shall be returned to the appropriate tribe for reinterment or other disposition as provided in ORS 358.940.

[2001 c.739 §2]

Note: 358.924 and 358.928 were added to and made a part of 358.905 to 358.961 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 358.925 - Seizure of instrumentalities and proceeds of certain violations; forfeiture; procedure.

(2) Property subject to forfeiture under this section may be seized by a police officer upon court process. Seizure without process may be made if:

(a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

(b) The property subject to seizure has been the subject of a prior judgment in favor of the state.

(3) In the event of a seizure under subsection (1) of this section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the police officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the police officer may:

(a) Place the property under seal;

(b) Remove the property to a place designated by the court; or

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

(4) In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions as the court may deem proper.

(5) A judgment rendered in favor of the state in any criminal proceeding for a violation of ORS 358.920 or 390.235 shall estop the defendant in any subsequent civil action or proceeding brought by the state or any other person as to all matters as to which such judgment would be an estoppel as between the state and the defendant.

(6) Notwithstanding any provision of ORS chapter 131A, after entry of a judgment of forfeiture in an action under this section, a forfeiting agency shall deliver the forfeited property and proceeds of the forfeited property to the Commission on Indian Services after making any deductions allowed for costs incurred by the forfeiting agency. The commission shall deliver the property and proceeds to the appropriate Indian tribe, as designated by the commission. If there is no appropriate Indian tribe, the commission shall use the property and proceeds for Indian historic preservation.

[1983 c.620 §4; 1993 c.459 §5; 2001 c.739 §4; 2003 c.576 §437; 2009 c.78 §59]



Section 358.928 - Alternative method for seizure and forfeiture of instrumentalities and proceeds of certain violations; procedure.

(2) Property subject to forfeiture under this section may be seized by a police officer upon court process. Seizure without process may be made if:

(a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

(b) The property subject to seizure has been the subject of a prior judgment in favor of the state.

(3) Any police officer seizing property under this section shall promptly contact the Commission on Indian Services. The commission shall designate the appropriate tribe, and give notice to the tribe of the seizure. A civil forfeiture proceeding under ORS 358.925 may not be commenced if the tribe gives written notice that the tribe intends to seek forfeiture under this section. Notice by the tribe must be given within 30 days after the commission gives notice to the tribe of the seizure.

(4) Property seized under this section shall be held by the police agency that employs the police officer pending judgment in an action under this section. The property shall not be subject to replevin. Pending judgment in the action, the police agency may:

(a) Place the property under seal;

(b) Remove the property to a place designated by the court; or

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

(5) In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

(6) The defendant or the tribe may demand a trial by jury in any civil action brought under this section.

(7) A judgment rendered in favor of the state in any criminal proceeding for a violation of ORS 358.920 to 358.955 or 390.235 shall estop the defendant in any action under this section as to all matters as to which such judgment would be an estoppel as between the state and the defendant.

[2001 c.739 §3; 2003 c.576 §438]

Note: See note under 358.924.



Section 358.930



Section 358.935 - Forfeiture of seized objects in criminal prosecution.

[1983 c.620 §6; 1995 c.543 §9; 1999 c.1051 §269; 2001 c.104 §123; 2001 c.739 §5]



Section 358.940 - Reinterment required; notice to appropriate Indian tribe or Commission on Indian Services.

(2) Any native Indian sacred object, object of cultural patrimony or native Indian funerary object shall be reported to the appropriate Indian tribe and the Commission on Indian Services. The appropriate Indian tribe, with the assistance of the State Historic Preservation Officer, shall arrange for the return of any objects to the appropriate Indian tribe.

[1983 c.620 §7; 1993 c.459 §7]



Section 358.945 - Notice required upon finding of object; exception.

(a) The State Historic Preservation Officer; and

(b) The appropriate ethnic group, religious group or Indian tribe with which the object is associated.

(2) If a sacred object or object of cultural patrimony is recovered on any land, the State Historic Preservation Officer shall assist the appropriate group to repossess the object.

(3) This section does not apply to the contents of an Indian cairn or burial regulated under ORS 97.740 to 97.760.

(4) Failure to notify the appropriate Indian tribe as required by subsection (1)(b) of this section is a Class B misdemeanor.

[1983 c.620 §8; 1993 c.459 §8; 1995 c.543 §5; 1997 c.249 §116; 2001 c.104 §124]



Section 358.950 - When notice to Indian tribe required; report; penalty.

(a) The location and schedule of the forthcoming excavation;

(b) A description of the nature of the investigation; and

(c) The expected results of the investigation.

(2) After notifying the appropriate Indian tribe under subsection (1) of this section, the person conducting the archaeological excavation shall consult a representative of the tribe to establish a procedure for handling sacred objects recovered during the archaeological excavation.

(3) A delegate from the appropriate Indian tribe may be present during the excavation.

(4) If requested, the Commission on Indian Services shall assist a person in locating the appropriate Indian tribe.

(5) At the conclusion of the investigation, the person conducting the excavation shall prepare and forward a copy of a report on excavation findings to the Commission on Indian Services and to the appropriate Indian tribe.

(6) Failure to notify the appropriate Indian tribe as required by subsection (1) of this section is a Class B misdemeanor.

[1983 c.620 §9; 1985 c.198 §4; 1995 c.543 §6]



Section 358.953 - Compensation to property owner deprived of lawful use of property; expense of removal.

(2) Notwithstanding any other provision of law, if human remains, funerary objects, sacred objects or objects of cultural patrimony are removed from private property at a tribe’s request, the tribe shall pay the expenses of removal and, at its expense, restore the private property to its condition prior to the removal.

[1993 c.459 §18]



Section 358.955 - Civil enforcement.

(2) In any proceeding brought under this section, the court may allow the prevailing party to recover costs, expert witness fees, and reasonable attorney fees at trial and upon appeal. Any moneys recovered by the Attorney General under this subsection shall be deposited in the fund established in ORS 358.664.

(3) The Attorney General may, upon timely application, intervene in any civil action or proceeding brought under subsection (1) of this section if the Attorney General certifies that in the opinion of the Attorney General, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Attorney General instituted the action or proceeding.

[1983 c.620 §10; 2001 c.739 §6; 2009 c.89 §3]



Section 358.958 - Remedies not precluded.

[2001 c.739 §8]



Section 358.961 - Time limitations on actions or proceedings; tolling of statute.

[2001 c.739 §9]






Chapter 359 - Art and Culture

Section 359.010 - Definitions for ORS 359.010 to 359.137.

(1) "Administrator" means the Administrator of the Arts Program of the Oregon Business Development Department.

(2) "Arts" includes, but is not limited to, instrumental and vocal music; dance, drama, folk art, creative writing and poetry; architecture and landscaping design and the fields allied to them; painting, sculpture, photography; graphic and craft arts; industrial design; costume and fashion design; motion pictures, television, radio; tape and sound recording; the history, criticism, theory and practice of the arts; and the arts related to the presentation, performance, execution and exhibition of such art forms.

(3) "Association" means a nonprofit, private, incorporated or unincorporated institution, foundation, museum, organization, society or group, whether local, state, regional or national, that is operating, or doing business, in Oregon.

(4) "Commission" means the Oregon Arts Commission.

(5) "Department" means the Oregon Business Development Department.

(6) "Director" means the Director of the Oregon Business Development Department.

(7) "Program" means the Arts Program of the Oregon Business Development Department.

(8) "Local agencies" includes cities, counties and other public corporations and their officers, boards and commissions.

(9) "Public agencies" means state agencies and local agencies.

(10) "Private corporation" means a corporation organized for profit and authorized to do business in this state.

(11) "State agencies" includes state officers, departments, boards and commissions.

[1967 c.321 §1; 1993 c.209 §5]



Section 359.020 - Oregon Arts Commission; members; term; qualifications; vacancy; term limit; officers; quorum; compensation and expenses.

(2) Persons appointed members of the commission shall be citizens of Oregon well qualified by experience to make policy and recommendations in areas of concern to the Arts Program of the Oregon Business Development Department and otherwise to perform the duties of the office.

(3) In case of a vacancy on the commission for any cause, the Governor shall appoint a successor to serve for the unexpired term.

(4) A member of the commission may be appointed to serve two consecutive terms. A member who serves two consecutive terms shall not be eligible for reappointment within one year following the expiration of the second term.

(5) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

(6) The commission shall select one of its members to chair the commission for such term and with duties and powers necessary to perform the functions of the office as the commission determines.

(7) A majority of the members of the commission constitutes a quorum for the transaction of business.

[1967 c.321 §2; 1969 c.314 §28; 1979 c.729 §1; 1985 c.491 §1; 1993 c.209 §6]



Section 359.025 - Commission duties; Trust for Cultural Development Account.

(a) Serve as a body to advise governmental bodies and agencies and private persons on the development and implementation of state policies and programs relating to the arts, heritage, historic preservation, humanities and culture, and to assist in the coordination of these activities.

(b) Advise the Governor, the Director of the Oregon Business Development Department and the Oregon Business Development Commission on all matters relating to the arts that pertain to the powers, duties and functions of the Arts Program of the Oregon Business Development Department.

(c) Develop a recommended biennial budget for the operation of the Arts Program that will be submitted to the director and the Governor.

(d) Seek and receive the views of all levels of government and the private sector with respect to state programs and policies for the promotion and assistance of the arts.

(e) Prepare and submit suggested administrative rules to the director that the Oregon Arts Commission determines are necessary for the operation of the programs of the Arts Program.

(f) Establish policy and procedures for grant programs administered by the Arts Program.

(2)(a) In addition to the duties imposed by subsection (1) of this section, the Oregon Arts Commission shall establish policies and provide management and operational staff support for the Trust for Cultural Development Board.

(b) Notwithstanding paragraph (a) of this subsection, the Trust for Cultural Development Board shall make any decisions relating to the investment and disbursement of moneys in the Trust for Cultural Development Account.

[1993 c.209 §7; 1995 c.79 §200; 2003 c.713 §1]



Section 359.030 - Objectives of Arts Program.

(1) To complement, assist and strengthen existing or planned programs and activities of public and private associations in the arts to promote the broadest public benefit, while maintaining high artistic and scholarly standards.

(2) To encourage and give greater opportunities and recognition to individual Oregon artists whose work is, or gives promise of being, of high quality.

(3) To stimulate and encourage private and local initiative and financial support in connection with programs and activities in the arts.

[1967 c.321 §7; 1993 c.209 §8]



Section 359.040 - Duties of Arts Program.

(1) Develop programs and plans:

(a) To encourage broad public participation in, and understanding of, programs in the arts.

(b) To encourage public interest in conserving and understanding the cultural and artistic heritage of the state and of its people.

(c) To encourage increased recognition of the contributions of the arts to the richness of community life and to the development of the individual.

(d) To assist communities within the state in establishing or conserving local cultural, historical and artistic programs.

(e) To stimulate and encourage throughout the state the presentation, enjoyment and study of the arts among the youth and elderly people.

(f) To encourage and facilitate, where feasible, wider circulation throughout the state of noteworthy programs, productions, exhibitions and performances which demonstrate the artistic and cultural resources and accomplishments of the people of Oregon.

(g) To encourage and facilitate, where feasible, programs, productions, exhibitions and performances in Oregon of outstanding works of art and artistic talent in the fields of the arts, which may be brought from outside the state.

(2) Develop, maintain and make available to the public, information concerning:

(a) The cultural and artistic resources and activities within the state.

(b) The organizations and groups conducting, supporting or fostering programs and activities involving the employment, conservation and presentation of such resources.

(3) Advise and assist upon request and within the limits of the funds available:

(a) The Governor and other state officers, public agencies, the legislature, communities of the state and the public concerning the development, housing, presentation and conservation of the artistic and cultural resources within the state.

(b) State agencies concerning the acceptance and disposition of gifts of art to the state.

(4) Develop an honors program in the arts, which includes the means for recognizing distinguished artists and other Oregon citizens whose creative works or effort or whose services of philanthropy on behalf of the arts are such as to merit the official appreciation of the people of Oregon.

(5) Manage the Trust for Cultural Development Account established by ORS 359.405.

[1967 c.321 §8; 1993 c.209 §9; 2003 c.713 §2]



Section 359.050 - Powers of Arts Program.

(a) Conduct hearings and conferences to develop facts, to explain programs and activities, and to obtain advice.

(b) Enter into agreements with other public agencies and with associations and individuals for services that will assist the Oregon Arts Commission or the Trust for Cultural Development Board.

(c) Enter into agreements with other public agencies of Oregon or with agencies of other states or the federal government, and with private corporations, associations and individuals in Oregon or other states for cooperative endeavors which further the objectives and programs of the commission.

(d) Make grants to local agencies, to associations or to individuals for the development and conservation of programs in the arts, such grants to be made in accordance with policies and procedures adopted by the commission.

(2) In carrying out the purposes of ORS 359.010 to 359.137, the Arts Program, in addition to the other powers granted:

(a) Shall as needed appoint committees, consultants, artists and other persons expert in subjects of concern to the program to advise and assist the commission.

(b) May obtain from any state agency necessary assistance and data.

(c) May perform other acts necessary to carry out its duties.

[1967 c.321 §9; 1993 c.209 §10; 2003 c.713 §3]



Section 359.060



Section 359.065 - Arts Program established.

(2) The program shall provide the Oregon Arts Commission with staff and other assistance as necessary for the commission to perform its duties.

[1993 c.209 §1; 1993 c.736 §76]



Section 359.070



Section 359.080



Section 359.090



Section 359.095



Section 359.100 - Grants and services from public and private sources.

(2) The program may apply for and accept grants or services from the federal government or any of its agencies, from associations, individuals and private corporations to carry out the purposes of ORS 359.010 to 359.137.

(3) Grants or services from individuals, associations or private corporations shall not be accepted if restricted to a use which would be contrary to the laws of this state.

[1967 c.321 §10; 1993 c.209 §11]



Section 359.110 - Gifts; Arts Program as custodian.

(2) The program shall be the custodian of any securities or other property accepted as a gift, bequest or devise. The program shall hold such property as trustee for the state and shall conserve and administer such property to carry out the purposes of ORS 359.010 to 359.137. Except as prohibited by law or restricted by the terms of the gift, bequest or devise, the program may sell or exchange any property accepted as a gift, bequest or devise as it may from time to time determine. The income from such money, securities or other property shall be credited to the Arts Trust Account established by ORS 359.120.

[1967 c.321 §11; 1993 c.209 §12]



Section 359.120 - Arts Trust Account.

[1967 c.321 §12; 1993 c.209 §13; 2003 c.81 §11; 2003 c.713 §4; 2005 c.22 §258]



Section 359.130 - Powers not granted or transferred.

(2) Nothing in ORS 359.010 to 359.137 is intended to transfer from any other state agency to the program any duty or power granted by statute to such other state agency prior to July 1, 1967.

[1967 c.321 §14; 1993 c.209 §14]



Section 359.135 - Administrator; appointment; salary; duties.

(2) The administrator shall receive such salary as may be provided by law or as fixed by the director.

(3) The administrator shall be the administrative head of the program.

(4) The administrator may suggest rules to the director for the government of the program, the conduct of its employees and the assignment and performance of its business and the custody, use and preservation of its records, papers and property.

[1993 c.209 §2]



Section 359.137 - Staff.

[1993 c.209 §3]



Section 359.140



Section 359.142 - Rules.

[1993 c.209 §4]



Section 359.150



Section 359.200 - Definitions for ORS 359.200 to 359.255.

(1) "Art dealer" means an individual, partnership, firm, association or corporation, other than a public auctioneer, that undertakes to sell a work of fine art created by another.

(2) "Artist" means the creator of a work of fine art or, if the artist is deceased, the artist’s personal representative, heirs or legatees.

(3) "Consignee" means an art dealer who receives and accepts a work of fine art from a consignor for the purpose of sale or exhibition, or both, to the public on a commission or fee or other basis of compensation.

(4) "Consignment" means delivery of a work of fine art to an art dealer for the purpose of sale or exhibition, or both, to the public by the art dealer at other than a public auction.

(5) "Consignor" means an artist or any person who delivers a work of fine art to an art dealer for the purpose of sale or exhibition, or both, to the public on a commission or fee or other basis of compensation.

(6) "Fine art" means:

(a) An original work of visual art such as a painting, sculpture, drawing, mosaic or photograph;

(b) A work of calligraphy;

(c) A work of original graphic art such as an etching, lithograph, offset print, silk screen or other work of similar nature;

(d) A craft work in materials including but not limited to clay, textile, fiber, wood, metal, plastic, glass or similar materials; or

(e) A work in mixed media such as a collage or any combination of the art media described in this subsection.

[1981 c.410 §1; 1985 c.830 §1]



Section 359.205 - Delivery of art work to dealer as consignment; exception for direct sale work as trust property.

(2) A work of fine art is trust property in the hands of the art dealer, who is trustee for the benefit of the consignor until the work of fine art is sold to a bona fide third party.

(3) The proceeds of the sale of a work of fine art are trust property in the hands of the art dealer who is trustee for the benefit of the consignor until the amount due the consignor from the sale is paid. Nothing in this subsection requires a separate trust account for each consignor.

(4) A work of fine art that is trust property when initially accepted by the art dealer remains trust property notwithstanding the subsequent purchase of the work of fine art by the art dealer directly or indirectly for the art dealer’s own account, until the purchase price is paid in full to the consignor.

(5) The trust relationship described in this section imposes no duty greater than the duties described in ORS 359.200 to 359.210, 359.220, 359.225, 359.250 and 359.255 and does not give rise to any general trust or fiduciary relationship.

[1981 c.410 §2; 1985 c.830 §2; 2011 c.230 §1]



Section 359.210 - Effect of treating art work delivery as consignment; name of purchaser to be supplied on demand; remedy.

(a) The consignee, after the delivery of fine art, is the agent of the consignor for the purpose of the exhibition or sale, or both, of the work of fine art within this state.

(b) The work of fine art, or the consignor’s portion of the proceeds from the sale of the work, is not subject to the claims of a creditor of the consignee.

(c) A consignee is liable for the loss of or damage to the work of fine art while it is in the consignee’s possession if the loss or damage is caused by the failure of the consignee to use the highest degree of care. For the purpose of this subsection, the value of the work of fine art is the value established in a written agreement between the consignor and consignee prior to the loss or damage or, if no written agreement regarding the value of the work of fine art exists, the consignor’s portion of the fair market value of the work of fine art.

(d) The consignee may not be held liable for the loss of or damage to the work of fine art if the consignor fails to remove the work within a period of 30 days following the date agreed upon for removal of the work in the written contract between the consignor and the consignee or, if no written agreement regarding a removal date exists, 30 days after notice to remove the work of fine art is sent by registered mail or by certified mail with return receipt to the consignor at the consignor’s last-known address.

(2) Upon written demand from the consignor, the consignee shall furnish the consignor with the name and address of the purchaser of the consignor’s work, and the date of purchase and the price paid for the work, for any sale totaling $100 or more.

(3) The consignee’s failure to furnish the information specified under subsection (2) of this section entitles the consignor to obtain an injunction ordering the disclosure of the information and money damages in an amount equal to three times the consignor’s portion of the retail value of the work.

[1981 c.410 §3; 1985 c.830 §3; 1991 c.249 §28; 2011 c.230 §2]



Section 359.215 - Consignment does not create rights in consignee greater than those of consignor.

[1981 c.410 §4]



Section 359.220 - Consignment contract requirements.

(1) The retail value of the work of fine art;

(2) The time within which the proceeds of the sale are to be paid to the consignor, if the work of fine art is sold;

(3) The minimum price for the sale of the work of fine art; and

(4) The fee, commission or other compensation basis of the art dealer.

[1981 c.410 §5; 1985 c.830 §4; 2011 c.230 §3]



Section 359.225 - Payment of sale proceeds of consigned work; consignor’s portion of funds not subject to claims of consignee’s creditors.

[1981 c.410 §6; 1985 c.830 §5; 2011 c.230 §4]



Section 359.230 - Contract provision waiving protections for consignor is void.

[1981 c.410 §7; 2011 c.230 §5]



Section 359.235 - ORS 359.200 to 359.240 not to affect prior transactions; effect of Uniform Commercial Code.

(2) ORS 359.200 to 359.255 is applicable notwithstanding the absence of, or conflict with, any written agreement, receipt, note or memorandum entered into on or after November 1, 1981, between the consignor and the consignee concerning any matter covered by ORS 359.200 to 359.255. ORS 359.200 to 359.255 controls over any conflicting provisions of the Uniform Commercial Code.

[1981 c.410 §§8,10; 2011 c.230 §6]



Section 359.240 - Secreting, withholding or appropriating art work or sale proceeds; penalty.

(2) Violation of this section is a Class C felony.

[1981 c.410 §9; 2011 c.230 §7]



Section 359.250 - Liability of art dealer for violation of ORS 359.220.

(2) If an art dealer violates ORS 359.220, the consignor’s obligation for compensation to the art dealer is voidable by the consignor.

[1985 c.830 §7; 2011 c.230 §8]



Section 359.255 - Attorney fees.

[1985 c.830 §8]



Section 359.300 - Definitions for ORS 359.300 to 359.315.

(1) "Artist" means the person who conceived or created or conceived and created the master image for, or which served as a model for, the print.

(2) "Fine print" includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint or serigraph.

(3) "Impression" means the printed image on suitable material whether paper or any other substance, made off the plate by printing, stamping, casting or any other process commonly used in the graphic arts.

(4) "Plate" means the plate, stone, block or other material used for the purpose of creating the print from which the impression or impressions were taken.

(5) A fine print is "signed" if the artist autographs the finished print, irrespective of whether it was signed or unsigned in the plate.

(6) "Reproduction" means a copy of a fine print, but not a unique print made from the original plate.

[1981 c.726 §1]



Section 359.305 - Disclosure statements required; disclaimer; exception for reproduction.

(2) If the seller disclaims knowledge as to any applicable item of information set forth in ORS 359.310, the seller shall so state specifically and categorically with regard to each such item.

(3) If the seller describes a fine print as a reproduction, the seller need not furnish any further information.

[1981 c.726 §2]



Section 359.310 - Contents of disclosure statement.

(1) The name of the artist and the year when printed.

(2) Exclusive of trial proofs, whether the edition is being offered as a limited edition, and, if so:

(a) The authorized maximum number of signed or numbered impressions, or both, in the edition;

(b) The authorized maximum number of unsigned or unnumbered impressions, or both, in the edition;

(c) The authorized maximum number of artist’s, publisher’s, printer’s or other proofs, if any, outside of the regular edition; and

(d) The total size of the edition.

(3) Whether the plate has been destroyed, effaced, altered, defaced or canceled after the current edition.

(4) If there were any prior states of the same impression, the total number of states and a designation of the state to which the subject print relates.

(5) If there were any prior or later editions from the same plate, the series number of the subject edition and the total size of all other editions.

(6) Whether the edition is a posthumous edition or restrike and, if so, whether the plate has been reworked.

(7) The name of the workshop, if any, where the edition was printed.

[1981 c.726 §3]



Section 359.315 - Liability for failure to disclose; treble damages.

(2) In any case in which a person willfully offers or sells a fine print in violation of ORS 359.300 to 359.315, the person purchasing the fine print may recover from the person who offers or sells the fine print an amount equal to three times the amount required under subsection (1) of this section.

[1981 c.726 §5]



Section 359.350 - Definitions for ORS 359.350 to 359.365.

(1) "Artist" means the creator of a work of fine art.

(2) "Fine art" means a painting, sculpture, drawing, photograph, craft work, fiber art or work of graphic art.

(3) "Fine print" includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint or serigraph, but does not include industrial designs.

(4) "Industrial design" means the aesthetic appearance of an article used in commerce.

(5) "Work of fine art" means any work of visual or graphic art of any media including, but not limited to, painting, fine print, drawing, sculpture, craft, photography or film.

[1981 c.824 §1]



Section 359.355 - Art work reproduction rights retained by artist unless expressly transferred; effect of federal copyright laws.

(2) Nothing contained in this section is intended to prohibit the fair use, as defined in the federal copyright law (17 U.S.C. 107), of such work of fine art.

[1981 c.824 §2]



Section 359.360 - Ownership of physical work of art remains with artist unless expressly transferred.

[1981 c.824 §3]



Section 359.365 - Ambiguity in agreement transferring right to reproduce art work resolved in favor of artist.

[1981 c.824 §4]



Section 359.400 - Definitions for ORS 359.400 to 359.444.

(1) "Community Cultural Participation Grant Program" means the program created by ORS 359.436.

(2) "Core partner agencies" means the Oregon Arts Commission, the Oregon Council for the Humanities, the Oregon Heritage Commission, the Oregon Historical Society and the State Historic Preservation Officer.

(3) "Cultural Development Grant Program" means the program created by ORS 359.431.

(4) "Cultural organization" means:

(a) An entity that is:

(A) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code; and

(B) Organized primarily for the purpose of producing, promoting or presenting the arts, heritage and humanities to the public or organized primarily for identifying, documenting, interpreting and preserving cultural resources.

(b) A federally recognized Indian tribe.

(5) "Trust for Cultural Development Account" means the account established by ORS 359.405.

[2001 c.954 §3; 2003 c.713 §5]



Section 359.405 - Trust for Cultural Development Account.

(2) All moneys in the Trust for Cultural Development Account are appropriated continuously to the Oregon Business Development Department for the Arts Program for the purposes of ORS 359.400 to 359.444. [Formerly 285A.216; 2003 c.713 §7; 2015 c.668 §3]

Note: Sections 3 to 5, chapter 775, Oregon Laws 2009, provide:

Sec. 3. (1) Notwithstanding ORS 359.405, moneys transferred to the Trust for Cultural Development Account pursuant to ORS 805.261 may be used for marketing and promotional costs to increase the amount of moneys in the Trust for Cultural Development Account.

(2) Amounts used for marketing and promotional costs as described in subsection (1) of this section are not considered part of the Trust for Cultural Development Account for the purpose of making disbursements under ORS 359.426. [2009 c.775 §3]

Sec. 4. Section 3 of this 2009 Act applies to transfers made on or after July 1, 2009. [2009 c.775 §4]

Sec. 5. Section 3 of this 2009 Act is repealed on June 30, 2019.

[2009 c.775 §5]



Section 359.410 - Board established; membership; chairperson.

(2) The Speaker of the House of Representatives and the President of the Senate shall each appoint a member of the Legislative Assembly to be a nonvoting advisory member of the board.

(3) The term of office of each appointed member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on November 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(4) The appointment of board members by the Governor is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

(6) The board shall elect one of its voting members as chairperson and another as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the board determines.

[2001 c.954 §4; 2003 c.713 §8; 2009 c.775 §1]



Section 359.413 - Board quorum; meetings.

(2) The board shall meet at least once every three months at a place, day and hour determined by the chairperson. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

(3) The chairperson shall invite representatives of the core partner agencies to all meetings of the board.

[2001 c.954 §6]



Section 359.416 - Board duties; rules.

(2) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of ORS 359.400 to 359.444.

[2001 c.954 §7; 2003 c.713 §9]



Section 359.421 - Board staff; staff duties.

(1) Coordinate grant management;

(2) Provide Trust for Cultural Development Account management and accounting;

(3) Work with cultural agencies and their constituents to communicate with and educate the public on the role culture plays in the lives of citizens and communities; and

(4) Evaluate the Cultural Development Grant Program, the Community Cultural Participation Grant Program and the use of funds received under section 13, chapter 954, Oregon Laws 2001, by core partner agencies.

[2001 c.954 §8; 2003 c.713 §10]



Section 359.423 - Board solicitation or acceptance of gifts, bequests, devises of money, securities or other property.

(b) Notwithstanding paragraph (a) of this subsection, a restricted gift, bequest or devise may not be accepted if the restriction is contrary to the laws of this state.

(2)(a) The board shall be the custodian of any property accepted pursuant to this section.

(b) The board shall hold the property as trustee for the state and shall conserve and administer the property to carry out the purposes of ORS 359.400 to 359.444.

(c) Except as prohibited by law or restricted by the terms of the gift, bequest or devise, the board may from time to time sell or exchange any property accepted as a gift, bequest or devise as the board determines appropriate.

(3) Moneys, and any income from property, accepted pursuant to this section shall be paid into the State Treasury and deposited to the credit of the Trust for Cultural Development Account established by ORS 359.405.

[2015 c.668 §2]



Section 359.426 - Percentage that may be disbursed; allowable uses.

(2)(a) The Arts Program may use up to $400,000 of the total amount disbursed from the account per fiscal year under subsection (1) of this section for:

(A) Supporting the operations of the account;

(B) Facilitating technical assistance;

(C) Local cultural planning; and

(D) Other activities that encourage cultural activity.

(b) Each year, the $400,000 limitation contained in paragraph (a) of this subsection shall be adjusted by multiplying $400,000 by the percentage, if any, by which the monthly averaged U.S. City Average Consumer Price Index for All Urban Consumers (All Items), as published by the Bureau of Labor Statistics of the United States Department of Labor, for the 12 consecutive months ending June 30 of the current calendar year, exceeds the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending June 30, 2015.

(3) The amount determined under subsection (1) of this section, less the amount authorized under subsection (2) of this section, shall be distributed as follows:

(a) 50 percent to the preservation of, stabilization of and investment in Oregon’s cultural resources through the Cultural Development Grant Program as provided under ORS 359.431.

(b) 25 percent to Oregon’s counties and to the nine federally recognized Indian tribes through the Community Cultural Participation Grant Program as provided under ORS 359.436.

(c) 25 percent to the core partner agencies as provided under ORS 359.441.

[2001 c.954 §9; 2003 c.713 §11; 2015 c.668 §4]



Section 359.431 - Cultural Development Grant Program; grant uses; priorities; matching funds.

(2) The grants may be used:

(a) To address significant opportunities to advance, preserve or stabilize cultural resources; and

(b) To invest in the development of new cultural resources.

(3) The Trust for Cultural Development Board shall give priority when awarding grants to:

(a) Proposals that have a broad cultural impact beyond the applicant itself.

(b) Proposals from applicants that have culture as a priority within the mission of the applicant.

(4) Applicants that receive a grant under this section shall be required to match the grant amount in an amount as determined by the board.

[2001 c.954 §10; 2003 c.713 §12]



Section 359.436 - Community Cultural Participation Grant Program; local cultural plans.

(2) The board shall develop guidelines for local cultural plans.

(3) A local cultural plan shall:

(a) Identify priorities and specific strategies for building public cultural participation across cultural disciplines and organizations. The strategies may include the involvement of partners outside of the cultural sector such as business organizations, schools and health and human services organizations.

(b) Identify annual benchmarks to determine the impact of grant funds.

(c) Specify local leadership and governance for grant fund management and for ongoing planning and development of benchmarks.

(4) Local cultural plans shall be broadly disseminated within each county or tribe. The local cultural plans shall be used to encourage planning and collaboration among cultural entities.

(5) The Administrator of the Arts Program shall provide technical assistance to counties and tribes to support local cultural planning. [2001 c.954 §11; 2003 c.713 §13]

Note: Section 13, chapter 954, Oregon Laws 2001, provides:

Sec. 13. (1) For the fiscal years beginning July 1, 2003, through July 1, 2021, the Arts Program, under the direction of the Trust for Cultural Development Board, shall make Community Cultural Participation Grants under ORS 359.436 to counties and federally recognized Indian tribes to support cultural activities identified in the local cultural plans. Grant funds received by a county or tribe shall be distributed locally as specified in the local cultural plan.

(2) A portion of the grant funds received each fiscal year by a county or tribe may be used for costs associated with grant management, community technical assistance and accounting.

(3) For the fiscal year beginning July 1, 2012, a portion of each grant awarded to a county or tribe may be used:

(a) For revising local cultural plans;

(b) To articulate updated priorities in the local cultural plan; and

(c) For strategies to continue deepening and expanding participation in all facets of culture.

(4) The Trust for Cultural Development Board shall allocate grant amounts for counties and tribes using a base amount, plus a per capita amount for each county or tribe that has adopted a local cultural plan approved by the Trust for Cultural Development Board.

[2001 c.954 §13; 2003 c.713 §14; 2009 c.775 §6]



Section 359.441 - Core partner agencies disbursement.

(a) The Arts Program shall allocate 20 percent of the amount disbursed under ORS 359.426 (3)(c) for joint efforts by the core partner agencies in fostering cooperative cultural projects, including but not limited to cultural education, cultural tourism and other cultural activities.

(b) The Arts Program shall allocate 80 percent of the amount disbursed under ORS 359.426 (3)(c) to the core partner agencies for the purposes described in ORS 359.444. The Trust for Cultural Development Board shall determine the amount or percent of available funds that each core partner agency shall receive under this paragraph.

(2) The core partner agencies are not eligible to apply for grants from the Community Cultural Participation Grant Program or the Cultural Development Grant Program.

[2001 c.954 §14; 2003 c.713 §15]



Section 359.444 - Allowable uses of funds by core partner agencies.

(a) Carry out the mission and mandate of the agency;

(b) Serve more grantees; and

(c) Encourage new cultural undertakings.

(2) Each core partner agency shall expend a portion of the amount received under ORS 359.426 (3)(c) as determined by the Trust for Cultural Development Board each fiscal year to fund development of qualitative benchmarks and culture within Oregon. The evaluation of benchmarks may be done in partnership with one or more higher education institutions in Oregon. It is intended that this partnership will stimulate research and investigation of the ways in which culture and related cultural policy will impact the state over a 10-year period.

[2001 c.954 §16]






Chapter 360 - (Former Provisions)

Section 360.005



Section 360.015



Section 360.025



Section 360.035



Section 360.045



Section 360.055



Section 360.065



Section 360.075



Section 360.085



Section 360.095



Section 360.105



Section 360.115

[Formerly 366.920; renumbered 285.155 in 1991]



Section 360.125



Section 360.135









Volume : 10 - Highways, Military, Juvenile Code, Human Services

Chapter 366 - State Highways and State Highway Fund

Section 366.005 - Definitions.

(1) "Chief engineer" or "engineer" means the person designated by the director under ORS 184.628.

(2) "Commission" means the Oregon Transportation Commission.

(3) "Department" means the Department of Transportation.

(4) "Director" means the Director of Transportation.

(5) "Federal funds" means any funds provided by the United States for cooperative road work with states, counties, cities or other municipal subdivisions of the state under Acts of Congress enacted for those purposes.

(6) "Highway" means every public way, road, street, thoroughfare and place, including bridges, viaducts and other structures within the boundaries of this state, open, used or intended for use of the general public for vehicles or vehicular traffic as a matter of right.

(7) "Highway fund" means the State Highway Fund.

(8) "State highway" means any road or highway designated as such by law or by the Oregon Transportation Commission pursuant to law and includes both primary and secondary state highways.

(9) "This Act" means this chapter and ORS 105.760, 373.010, 373.015, 373.020 and 373.030.

[Amended by 1969 c.599 §16; 1973 c.249 §28; 1979 c.186 §8; 1989 c.904 §34; 1993 c.741 §34; 2003 c.618 §44]



Section 366.010 - "County court" and "road" or "highway" defined.

(1) "County court" includes all county officers or boards charged by law with the duty of building, constructing, repairing, altering or maintaining roads or bridges, or both.

(2) "Road" or "highway" includes necessary bridges and culverts, and city streets, subject to such restrictions and limitations as are provided.



Section 366.015



Section 366.105



Section 366.110



Section 366.112 - Bicycle lane and path advisory committee; members, terms, duties and powers; meetings.

(2) The members shall be appointed to serve for terms of four years each. A vacancy on the committee shall be filled by appointment by the Governor for the unexpired term.

(3) The committee shall meet regularly four times a year, at times and places fixed by the chairperson of the committee. The committee may meet at other times upon notice by the chairperson or three members of the committee. The department shall provide office space and personnel to assist the committee as requested by the chairperson, within the limits of available funds. The committee shall adopt rules to govern its proceedings and may select officers it considers necessary.

[1973 c.716 §1; 1993 c.741 §35]

Note: 366.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.115



Section 366.120



Section 366.125



Section 366.130



Section 366.135



Section 366.140



Section 366.145



Section 366.150 - Bond of director.

[Amended by 1971 c.598 §3; 1973 c.249 §31]



Section 366.155 - Duties and powers of department regarding highways; assistance to counties and State Parks and Recreation Department.

(a) So far as practicable, compile statistics relative to the public highways of the state and collect all information in regard thereto which the Director of Transportation may deem important or of value in connection with highway location, construction, maintenance, improvement or operation.

(b) Keep on file in the office of the department copies of all plans, specifications and estimates prepared by the department.

(c) Make all necessary surveys for the location or relocation of highways and cause to be made and kept in the department a general highway plan of the state.

(d) Collect and compile information and statistics relative to the mileage, character and condition of highways and bridges in the different counties in the state, both with respect to state and county highways.

(e) Investigate and determine the methods of road construction best adapted in the various counties or sections of the state, giving due regard to the topography, natural character and availability of road-building materials and the cost of building and maintaining roads under this Act.

(f) Prepare surveys, plans, specifications and estimates for the construction, reconstruction, improvement, maintenance and repair of any bridge, street, road and highway. In advertising for bids on any such project the director shall invite bids in conformity with such plans and specifications.

(g) Keep an accurate and detailed account of all moneys expended in the location, survey, construction, reconstruction, improvement, maintenance or operation of highways, roads and streets, including costs for rights of way, under this Act, and keep a record of the number of miles so located, constructed, maintained or operated in each county, the date of construction, the width of such highways and the cost per mile for the construction and maintenance of the highways.

(h) Upon request of a county governing body, assist the county on matters relating to road location, construction or maintenance. Plans and specifications for bridges or culverts that are provided under this paragraph shall be provided without cost to the 10 counties with the lowest dedicated county road funding, as defined in ORS 366.772. Standard specifications for road projects shall be provided without cost to all counties. The Department of Transportation shall determine an amount to be charged for assistance under this paragraph in establishing specifications and standards for roads under ORS 368.036. The costs of assistance not specifically provided for under this paragraph shall be paid as provided by agreement between the county governing body and the director.

(i) Upon request of the State Parks and Recreation Department, assist the State Parks and Recreation Department in evaluating the potential need for construction, reconstruction, improvement, maintenance or operation of highways, roads and streets that would result if the State Parks and Recreation Commission acquired and developed a new historic site, park or recreation area under the criteria established pursuant to ORS 390.112 or any other criteria for acquisition established by the State Parks and Recreation Commission.

(2) The director may require duties with respect to audits and accounting procedures provided for in this section and ORS 366.165 to be performed and responsibilities to be assumed by the fiscal officer of the department appointed under ORS 184.637.

(3) In carrying out the duties set forth in this section, the director shall act in a manner that is consistent with the goal set forth in ORS 468B.155.

[Amended by 1967 c.454 §33; 1971 c.598 §4; 1973 c.249 §32; 1981 c.153 §60; 1989 c.345 §6; 1989 c.833 §49; 1993 c.741 §36; 1995 c.79 §201; 1999 c.1038 §1; 2003 c.618 §22]



Section 366.157 - Program for prevention and cleanup of litter and vandalism.

[Formerly 802.080; 2007 c.667 §5; 2009 c.463 §12]



Section 366.158 - Adopt-a-Highway Program; rules.

(a) "Noxious weeds" means any weed the State Department of Agriculture designates by rule as a noxious weed.

(b) "Pesticide" has the meaning given that term in ORS 634.006.

(2) The Department of Transportation shall administer a program aimed toward beautifying and cleaning state roadsides. The program shall include public informational activities, but shall be directed primarily toward encouraging and facilitating involvement of volunteer groups in litter cleanup work and removal of noxious weeds on a specific section of highway. The program shall be called the Oregon Adopt-a-Highway Program. Moneys for the program shall be provided from funds available to the department. The department may adopt any rules it considers necessary for implementation of the Oregon Adopt-a-Highway Program.

(3) An agreement entered into between the department and a volunteer group pursuant to subsection (2) of this section shall include but need not be limited to:

(a) Identification of the designated section of highway. The volunteer group may request a specific section of highway it wishes to adopt, but the assignment shall be at the discretion of the department.

(b) Specification of the duties of the volunteer group. The group shall choose one or both of the following activities:

(A) Removal of litter along the designated section of highway at least four times each year.

(B) Removal of noxious weeds, along the designated section of highway at least twice each year, using a method other than pesticide and in accordance with rules adopted by the State Department of Agriculture.

(c) Specification of the responsibilities of the volunteer group. The group shall agree to abide by all rules related to the program that are adopted by the department.

(d) Duration of the agreement. The volunteer group may contract to care for the designated section of highway for one, two or three years.

(4) A sign identifying the group and recognizing the group’s contribution shall be placed by the department at each end of the section of highway adopted by the group unless the department determines that doing so would be unsafe to persons using the highway.

(5) The department shall provide reflective vests, garbage bags and highway signs for the participating volunteer groups.

[1991 c.486 §2; 2009 c.547 §1]



Section 366.159 - Vegetation control permit; fee.

(2) The department may not issue a vegetation control permit for a scenic area as defined in ORS 377.505.

(3) The department may not issue a vegetation control permit for the right of way of a portion of state highway that is access controlled, or for which access rights have not accrued to the abutting property unless:

(a) Access to the right of way is from the abutting property; and

(b) The access does not breach, violate, destroy or otherwise diminish the effectiveness or purpose of fences or other physical barriers to the right of way.

(4) The department may charge a fee to the person issued a vegetation control permit under this section. The amount of the fee shall be determined by the department and shall be designed to recover the cost to the department of issuing the permit.

[2001 c.508 §7]



Section 366.160



Section 366.165 - Revolving fund.

(2) The revolving fund shall be deposited with the State Treasurer. The fund shall be at the disposal of the director. The director may designate persons authorized to pay claims from the fund and shall specify the maximum amount of money each designee may draw from the fund. The fund may be used:

(a) To pay salaries, travel expenses, compensation or payments for real property purchased or otherwise acquired, and emergency claims; or

(b) To secure or take advantage of trade discounts and to pay for services, materials and capital outlay.

(3) All vouchers for claims paid from the fund shall be approved by the director and audited by the fiscal officer of the Department of Transportation. When claims are so approved and audited, warrants covering them shall be drawn in favor of the director and shall be used by the director to reimburse the fund. [Amended by 1957 c.9 §1; 1967 c.454 §35; 1969 c.87 §1; 1971 c.598 §6; 1973 c.249 §34; 1979 c.186 §12; 1987 c.265 §1; 1993 c.741 §37]

Note: Sections 1 and 2, chapter 275, Oregon Laws 2015, provide:

Sec. 1. Section 2 of this 2015 Act shall be known and may be cited as the Fritz-Fairchild Act. [2015 c.275 §1]

Sec. 2. (1) As used in this section, "interstate highway" means every state highway that is part of the National System of Interstate and Defense Highways established pursuant to 23 U.S.C. 103(c).

(2) Before December 31, 2021, the Department of Transportation shall make efforts to complete installation of median barriers between lanes of traffic going in opposite directions on interstate highways in this state when the distance between the lanes is 100 feet or less.

(3) Subsection (2) of this section does not apply:

(a) To segments of the interstate highway that are designated by the department for emergency access; or

(b) When the department determines that installing a median barrier may create a safety or operational hazard to the traveling public.

[2015 c.275 §2]



Section 366.170



Section 366.175



Section 366.180



Section 366.182



Section 366.183



Section 366.185



Section 366.205 - Power and authority of commission over highways; rules.

(2) The commission has full power to carry out the provisions of and may make such rules as it considers necessary for the accomplishment of the purposes of this Act, as defined in ORS 366.005.

(3) The Director of Transportation, as authorized by the commission, shall appoint such officials and do any other act or thing necessary to fully meet the requirements of ORS 366.510.

[Amended by 1963 c.601 §1; 1965 c.368 §6; 1973 c.249 §37; 1975 c.436 §8; 1985 c.565 §64; 1989 c.904 §35; 1993 c.741 §38]



Section 366.210 - Limit on administration and engineering expenditure.

[Amended by 1973 c.249 §38; 1993 c.741 §39]



Section 366.212 - Freight Advisory Committee.

(2) The director shall have discretion to determine the number of committee members and the duration of membership. The committee membership shall include, but not be limited to, representatives from the shipping and carrier industries, the state, local governments and ports, including the Port of Portland.

(3) The committee shall:

(a) Elect a chairperson and a vice chairperson.

(b) Meet at least four times a year.

(c) Provide input on statewide and regional policies and actions that impact freight mobility.

(d) Provide input on the development of policy and planning documents that impact freight mobility.

(e) Advise the commission and regionally based advisory groups about the Statewide Transportation Improvement Program and the program’s consideration and inclusion of highest priority multimodal freight mobility projects in each Department of Transportation region.

(4) The committee may make recommendations for freight mobility projects to the commission. In making the recommendations, the committee shall give priority to multimodal projects.

(5) The Department of Transportation shall provide policy and support staff to the committee. The department shall also provide other personnel to assist the committee as requested by the chairperson and within the limits of available funds.

[2001 c.240 §2; 2003 c.618 §46]



Section 366.215 - Creation of state highways; reduction in vehicle-carrying capacity.

(2) Except as provided in subsection (3) of this section, the commission may not permanently reduce the vehicle-carrying capacity of an identified freight route when altering, relocating, changing or realigning a state highway unless safety or access considerations require the reduction.

(3) A local government, as defined in ORS 174.116, may apply to the commission for an exemption from the prohibition in subsection (2) of this section. The commission shall grant the exemption if it finds that the exemption is in the best interest of the state and that freight movement is not unreasonably impeded by the exemption.

[Amended by 1977 c.312 §2; 2003 c.618 §38]



Section 366.220 - Creation of state highway system.

(2) The commission may classify and reclassify the highways comprising the state highway system as primary and secondary highways. Secondary highways may consist of newly established highways, reclassified primary highways and county roads selected pursuant to ORS 366.290.

[Amended by 1953 c.252 §2; 1977 c.312 §3]



Section 366.225



Section 366.226



Section 366.227



Section 366.228



Section 366.229



Section 366.230



Section 366.231



Section 366.232



Section 366.233



Section 366.234



Section 366.235



Section 366.236



Section 366.237



Section 366.238



Section 366.239



Section 366.240



Section 366.241



Section 366.242



Section 366.243



Section 366.244



Section 366.245



Section 366.246



Section 366.247



Section 366.248



Section 366.249



Section 366.250



Section 366.251



Section 366.252



Section 366.253



Section 366.254



Section 366.255



Section 366.256



Section 366.257



Section 366.258



Section 366.259



Section 366.260



Section 366.261



Section 366.262



Section 366.263



Section 366.264



Section 366.265



Section 366.266



Section 366.267



Section 366.268



Section 366.269



Section 366.270



Section 366.271



Section 366.272



Section 366.273



Section 366.274



Section 366.275



Section 366.276



Section 366.277



Section 366.278



Section 366.279



Section 366.280



Section 366.281



Section 366.282



Section 366.283



Section 366.284



Section 366.285 - Location of highways when in doubt; procedure.

(a) By reason of loss or destruction of field notes of the original surveys made by the county when such roads or highways were laid out and established by the county, defective or incomplete surveys or records, or destroyed monuments or marks, the exact original location and boundary cannot be found or ascertained.

(b) For any reason the exact location and right of way lines are in doubt or are challenged.

(2) In exercising the authority under subsection (1) of this section the procedure afforded the county with respect to public roads under ORS 368.201 to 368.221 may be followed by the department.

[Amended by 1981 c.153 §61]



Section 366.290 - Adding to or removing roads from state highway system; responsibility for construction and maintenance.

(2) In the selection of highways or roads to be included in the state highway system the department shall give consideration to and shall select such county roads or public roads as will contribute to and best promote the completion of an adequate system of state highways.

(3)(a) With the written agreement of the county in which a particular highway or part thereof is located, the department may, when in its opinion the interests of highway users will be best served, eliminate from the state highway system any road, highway, road segment or highway segment. The road, highway or segment becomes a county road or highway, and the construction, repair, maintenance or improvement, and jurisdiction over the road or highway will be exclusively under the county in which the road or highway is located.

(b) In addition to the funds provided under ORS 366.762 to the county, the department may annually provide funds out of the State Highway Fund to address the additional costs to the county for the construction, repair, maintenance or improvement of the road or highway over which the county accepts jurisdiction.

(c) The agreement between the department and the county accepting jurisdiction must contain provisions to ensure that freight movement on the highway will not be restricted beyond the limits set in the agreement, unless the Oregon Transportation Commission, in consultation with the freight industry and the county, concludes that the restriction is necessary for the safety of the highway users. Nothing in this section prevents a county from taking emergency action to protect safety or place weight restrictions on a structure that is failing or otherwise damaged.

(4) The construction, maintenance and repair of state highways shall be carried on at the sole expense of the state or at the expense of the state and the county by mutual agreement between the department and the county in which any particular state highway is located.

[Amended by 1953 c.252 §2; 1979 c.223 §1; 2011 c.330 §24]



Section 366.292 - Consideration of tolling prior to doing modernization project.

[1999 c.1072 §2]



Section 366.295 - Relocation of highways.

[Amended by 1977 c.312 §1]



Section 366.297 - Environmental performance standards; rules.

(2) The Department of Transportation shall adopt rules, taking into consideration the following:

(a) Incorporating environmental performance standards into the design and construction of all state highway construction projects, including local government highway construction projects funded by the department.

(b) Improving the environmental permitting process for state highway construction projects in order to:

(A) Reduce the time required to design projects and obtain environmental permits;

(B) Reduce the cost and delay associated with redesigning projects to meet environmental requirements;

(C) Maintain a strong commitment to environmental stewardship; and

(D) Reduce this state’s dependence on foreign oil.

[2009 c.865 §18]

Note: 366.297 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.300 - Treatment of sections eliminated when highway relocated.

(2) If such eliminated sections of old right of way, or any part thereof, in the judgment of the department, are needed or valuable for public road use, then the department shall, by appropriate action, declare the purpose of the department to preserve the same for public road use.

(3) If the department determines under subsection (2) of this section that the eliminated sections are merely parts of the old right of way which are no longer needed or valuable for highway right of way purposes or any other public road use, then if such eliminated sections are not owned by the department in fee, the department shall abandon such eliminated sections and such sections shall, except as otherwise provided in this section, revert to and title thereto shall vest in the abutting owner or owners.

(4) Nothing in this section shall impair vested rights of property owners under existing deeds, easements or contracts whereby the state or any county acquired such rights of way. This section shall not prevent the department from contracting for the acquisition of easements or rights of way on such terms and conditions as to abandonment and reverter as it may consider advisable under the conditions then existing.

[Amended by 1985 c.259 §1]



Section 366.305 - Materials, supplies and equipment.



Section 366.310 - Buildings and structures.



Section 366.315 - Widths of rights of way.



Section 366.317



Section 366.320 - Acquisition of rights of way and right of access.

(2) The department may acquire by purchase, agreement, donation or by the exercise of the power of eminent domain, real property or any right or interest therein deemed necessary for rights of way, either for original location or for widening, straightening or otherwise changing any highway, road or street. The department may, when acquiring real property for right of way, acquire all right of access from abutting property to the highway to be constructed, relocated or widened.

(3) All rights of way owned or held by the several counties over and along any roads adopted as state highways are vested in the state, by and through the department. This subsection does not apply to any rights of way owned by any city for city streets.

[Amended by 1953 c.252 §2]



Section 366.321 - Expense of relocating municipal facilities payable by department; exceptions.

(2) Subsection (1) of this section shall not apply to:

(a) Facilities located in or on the right of way of a state highway under permits issued by the department upon the condition that the permittee would bear the cost of any relocation; or

(b) Facilities located in or on the right of way of a state highway where the municipal corporation, district or authority established under ORS chapter 264, 450, 451 or 545, has placed such facilities in or on the right of way of the state highway without a permit from the Oregon Transportation Commission or has refused to execute a permit as required by law or commission regulations. However, this paragraph shall not apply where such municipal corporation, district or authority has located facilities in or on the right of way of a city street or county road with the permission of the governing body of such city or county before such city street or county road was selected and designated a state highway by the Department of Transportation pursuant to ORS 366.290 or 373.010.

[1967 c.272 §1; 1975 c.587 §1; 1975 c.782 §51a]



Section 366.323 - Studies to aid in relocating persons displaced by highway acquisition.

[1959 c.648 §1; 1963 c.187 §1]



Section 366.324 - Financial assistance to persons displaced by highway acquisition; rules.

(2) When federal funds are not available or used for payment of direct financial assistance to persons displaced by department acquisition of property, the department may provide direct financial assistance to such persons. Financial assistance authorized by this subsection shall not exceed the total amount that would have been payable under subsection (1) of this section if federal funds had been available or used. The department may adopt rules and regulations to carry out the provisions of this subsection.

[1959 c.648 §2; 1963 c.187 §2; 1965 c.222 §1]



Section 366.325 - Rights of way through cemeteries.



Section 366.330 - Acquisition of land adjoining right of way.



Section 366.332 - Definitions for ORS 366.332 and 366.333.

(1) "Real property" includes any right, title or interest in real property.

(2) "Utility" means any corporation, including municipal or quasi-municipal corporation, company, individual, association of individuals, lessee, trustee or receiver, that owns, operates, manages or controls all or part of any plant or equipment in this state, whether or not such plant or equipment or part thereof is wholly within or outside any city, which plant or equipment is used, directly or indirectly:

(a) For the conveyance of telegraph or telephone messages, with or without wires;

(b) For the transportation of water, gas or petroleum products by pipelines;

(c) For the production, transmission, delivery or furnishing of heat, light, water, power, electricity or electrical impulses; or

(d) For the transmission and delivery of television pictures and sound by cables.

[1965 c.382 §2]



Section 366.333 - Acquisition of utility real property; exchange of land for right of way.

(2) ORS 366.332 and this section do not vest in any utility any right, title or interest in any city street, public road, state highway or other public property.

[1965 c.382 §§3,4]



Section 366.335 - Acquisition of railroad right of way; exchange of land therefor.

(2) In case no satisfactory agreement can be effected, then the state, through the department, may acquire the right of way by exercise of the power of eminent domain, and for that purpose may commence and prosecute condemnation proceedings to acquire the right to the use and occupancy of sufficient of the railroad right of way for highway purposes.

(3) Nothing in subsection (2) of this section authorizes the use or occupancy of the railroad right of way which would interfere with the operation of the railroad or its necessary appurtenances, taking into consideration the use of the railroad right of way by the company for yards, terminals, station grounds and necessary additional trackage, or which would jeopardize the safety of the public.

(4) In the event that the right of way or property of any railroad company in the state required or needed for state highway location, relocation, construction or betterment, and any portion of the property or right of way is likewise needed and required by the railroad company for the proper operation of its trains and the usual and ordinary conduct of its business, but which property or land the railroad company is willing to deed to the state for highway purposes in exchange for a like amount of land within a reasonable distance, the state, through the department, may acquire by purchase, agreement or by exercise of the power of eminent domain, an equal amount of land or property within a reasonable distance. After having acquired such land or property, the state, through the department, may convey the same to the railroad company in exchange for the land or property needed and required from the railroad company for highway purposes. The difference in the value of the respective parcels of land shall be considered by the department in making the exchange.

[Amended by 1965 c.383 §1; 1999 c.59 §100]



Section 366.337 - Exchange of certain parcels of land authorized.

[1953 c.21 §2]



Section 366.340 - Acquisition of real property generally.

(1) Construction of shops, equipment sheds, office buildings, maintenance sites, patrolmen accommodations, snow fences, quarry sites, gravel pits, storage sites, stock pile sites, weighing stations and broadcasting stations.

(2) Appropriation, acquisition or manufacture of road-building materials, approach or hauling roads, connecting roads, frontage road, highway drainage and drainage tunnels.

(3) Maintenance of an unobstructed view of any state highway so as to provide for the safety of the traveling public.

(4) Any other use or purpose deemed necessary for carrying out the purposes of this Act.

(5) Elimination or prevention of hazardous or undesirable points of entry from adjacent property to state highways.

[Amended by 1953 c.252 §2]



Section 366.345



Section 366.350



Section 366.355

[Renumbered 390.210]



Section 366.360 - Taking fee simple title.



Section 366.365 - Going upon private property; rules.

(2)(a) The department may go upon private property in the manner provided by ORS 35.220 to inspect a tree that the department believes may potentially pose an immediate and substantial risk of damage or injury because the tree is obstructing, hanging over or otherwise encroaching or threatening to encroach in any manner on a state highway.

(b) If after inspecting the tree the department believes that the tree presents a potential risk as described in paragraph (a) of this subsection, the department may request that an arborist certified by the International Society of Arboriculture conduct a technical evaluation, as defined by the department by rule, of the tree.

(c) If the arborist determines after conducting a technical evaluation that the tree presents an immediate and substantial risk of damage or injury, the department may immediately cut down the tree.

(3) The department may go upon private property to cut down or remove trees located on the property without notifying the property owner if the department has determined that the trees create an immediate and substantial risk of damage or injury by obstructing, hanging over or otherwise encroaching or threatening to encroach in any manner on a state highway.

(4) Within a reasonable amount of time after the department cuts down or removes trees in the manner provided by subsection (2) or (3) of this section, the department shall locate the property owner and notify the property owner of the department’s actions. The department may establish the process of notification by rule.

[Amended by 1953 c.252 §2; 2003 c.477 §5; 2005 c.22 §259; 2009 c.130 §1; 2012 c.56 §3]



Section 366.366 - Removal of trees.

[2012 c.56 §2]



Section 366.370



Section 366.375



Section 366.380



Section 366.385



Section 366.390



Section 366.392



Section 366.393



Section 366.394



Section 366.395 - Disposition or leasing of property; sale of forest products.

(2) The department may sell, lease, exchange or otherwise dispose of such real or personal property in such manner as, in the judgment of the department, will best serve the interests of the state and will most adequately conserve highway funds or the department’s account or fund for the real or personal property. In the case of real property, interest in or title to the same may be conveyed by deed or other instrument executed in the name of the state, by and through the department. All funds or money derived from the sale or lease of any such property shall be paid by the department to the State Treasurer with instructions to the State Treasurer to credit such funds or moneys:

(a) To the highway fund; or

(b) To the department’s account or fund for the property. The State Treasurer shall credit the funds and moneys so received as the department shall direct.

(3) Property described in subsection (1) of this section may be exchanged for other property or for services. As used in this subsection, "services" includes, but is not limited to, public improvements as defined in ORS 279A.010.

(4)(a) Before offering forest products for sale the department shall cause the forest products to be appraised.

(b) If the appraised value of the forest products exceeds $50,000, the department may not sell them to a private person, firm or corporation except after a public auction to receive competitive bids. Prior to a public auction, the department shall give notice of the auction not less than once a week for three consecutive weeks by publication in one or more newspapers of general circulation in the county in which the forest products are located and by any other means of communication that the department deems advisable. The department shall provide the minimum bid price and a brief statement of the terms and conditions of the sale in the notice.

(c) Notice and competitive bidding under paragraph (b) of this subsection is not required if the Director of Transportation declares an emergency to exist that requires the immediate removal of the timber. If an emergency has been so declared:

(A) Then the timber, regardless of value, may be sold by a negotiated price; and

(B) The director shall make available for public inspection a written statement giving the reasons for declaring the emergency.

(5) The department’s account or fund for the forest product shall be credited with the proceeds of the sale.

[Amended by 1953 c.252 §2; 1971 c.279 §1; 1983 c.26 §1; 1989 c.904 §60; 1993 c.741 §40; 2005 c.32 §1; 2012 c.56 §4]



Section 366.400 - Execution of contracts.

[Amended by 1953 c.252 §2; 1975 c.771 §24]



Section 366.405



Section 366.410



Section 366.415



Section 366.420



Section 366.425 - Deposit of moneys for highway work.

(2) Money deposited under subsection (1) of this section shall be disbursed for the purpose for which it was deposited upon a voucher approved by the department and a warrant.

[Amended by 1967 c.454 §38; 1979 c.365 §1]



Section 366.430



Section 366.435 - Auditing and allowing claims.

[Amended by 1953 c.252 §2; 1967 c.454 §39]



Section 366.440



Section 366.445 - Repair of damaged highways.



Section 366.450 - Road signs.

[Amended by 1957 c.663 §1]



Section 366.455 - Removing unlawful signs and structures.

[Amended by 2007 c.199 §23]



Section 366.460 - Construction of sidewalks within highway right of way.



Section 366.462 - Construction of fences on freeway overpasses.

(2) Beginning in the fiscal year that starts July 1, 1993, the Department of Transportation shall construct at least 15 fences per year on existing freeway overpasses. The department shall develop a priority system to construct fences first on those overpasses that involve the greatest risk factors.

[1993 c.510 §§1,2; 2001 c.104 §125]

Note: 366.462 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.465 - Gates and stock guards.



Section 366.470 - Agreements with railroad companies for snow removal.

(2) The department may procure or cause to be executed by a corporation authorized to do such business in the state, a liability policy of insurance, an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or an undertaking running in favor of the state, the department, the railroad company and their officers and such employees of such parties as the contracting parties may designate.

(3) The insurance, letter of credit or undertaking:

(a) Shall be acceptable to the contracting parties.

(b) Shall in any event indemnify, protect and hold harmless the railroad company, its officers and employees designated, the state, the department, its officers and employees designated, from all claims for damage occasioned by or in connection with the removal of snow from the highway and the casting of the snow upon the railroad tracks.

(c) May, if so provided, reimburse either or both of the contracting parties for loss, cost and expense incurred in connection with or resulting from such work.

(4) The department may pay out of the highway fund the premium for the insurance or for the fee for the letter of credit and the cost and expense incurred or sustained by the railroad company and the state incident to the snow removal.

[Amended by 1953 c.252 §2; 1991 c.331 §58; 1997 c.631 §466]



Section 366.475



Section 366.480 - Destruction of vouchers.



Section 366.485



Section 366.486 - Construction of roadside rest area facilities for persons with disabilities.

[1993 c.738 §1; 2007 c.70 §152]



Note 366.486, 366.487 and 366.490



Section 366.487 - Use of roadside rest area rest rooms by persons with disabilities.

(2) A sign shall be posted outside all rest room facilities subject to the provisions of subsection (1) of this section stating that attendants of the opposite sex may accompany or be accompanied by persons with disabilities into any rest room. The sign shall include appropriate graphics.

[1993 c.738 §2; 2007 c.70 §153]

Note: See note under 366.486.



Section 366.490 - Coffee and cookies at roadside rest areas; rules.

(2) An organization may apply for a permit to provide coffee, other beverages and cookies at a rest area managed by the department by submitting a written request to an employee of the department designated by the department. The request shall specify the day on which the organization wishes to offer the beverages and cookies and the specific rest area where they will be offered. The request shall be submitted not more than 60 days prior to the date requested.

(3) The department shall issue a permit to the selected organization not less than 30 days in advance of the date for which the permit is issued. If there is more than one request for the same date and the same place, the department shall select one organization by random drawing and shall issue the permit to that organization.

(4) The department may not issue more than one permit for the same time and place.

(5) An organization that receives a permit shall confine distribution of coffee, other beverages or cookies to an area of the rest area designated in the permit or by the rest area attendant. The organization may not obstruct access to any building or other structure in the rest area.

(6) An organization providing coffee, other beverages or cookies may receive donations.

(7) An organization may post signs identifying the organization and the activity, provided that each sign is not more than 10 square feet in area and there are not more than two signs. The signs may be placed only on vehicles used in connection with the provision of beverages and cookies or located in the area designated for the activity.

(8) The department may revoke the permit of any organization that fails to comply with the provisions of this section or with rules adopted by the department to implement the provisions.

(9) Rules adopted by the department under this section do not apply to roadside rest areas managed by the Travel Information Council pursuant to ORS 377.841.

[1993 c.738 §3; 2005 c.256 §1; 2012 c.63 §9]

Note: See note under 366.486.



Section 366.493 - Rules regarding health and safety.

[2009 c.99 §2]



Section 366.505 - Composition and use of highway fund.

(a) All moneys and revenues derived under and by virtue of the sale of bonds, the sale of which is authorized by law and the proceeds thereof to be dedicated to highway purposes.

(b) All moneys and revenues accruing from the licensing of motor vehicles, operators and chauffeurs.

(c) Moneys and revenues derived from any tax levied upon gasoline, distillate, liberty fuel or other volatile and inflammable liquid fuels, except moneys and revenues described in ORS 184.642 (2)(a) that become part of the Department of Transportation Operating Fund.

(d) Moneys and revenues derived from the road usage charges imposed under ORS 319.885.

(e) Moneys and revenues derived from or made available by the federal government for road construction, maintenance or betterment purposes.

(f) All moneys and revenues received from all other sources which by law are allocated or dedicated for highway purposes.

(2) The State Highway Fund shall be deemed and held as a trust fund, separate and distinct from the General Fund, and may be used only for the purposes authorized by law and is continually appropriated for such purposes.

(3) Moneys in the State Highway Fund may be invested as provided in ORS 293.701 to 293.857. All interest earnings on any of the funds designated in subsection (1) of this section shall be placed to the credit of the highway fund.

[Amended by 1953 c.125 §5; 1989 c.966 §43; 2001 c.820 §5; 2009 c.821 §30a; 2013 c.781 §22]



Section 366.506 - Highway cost allocation study; purposes; design; report; use of report by Legislative Assembly.

(a) The proportionate share that the users of each class of vehicle should pay for the costs of maintenance, operation and improvement of the highways, roads and streets in the state; and

(b) Whether the users of each class are paying that share.

(2) The department may use any study design it determines will best accomplish the purposes stated in subsection (1) of this section. In designing the study the department may make decisions that include, but are not limited to, the methodology to be used for the study, what constitutes a class of vehicle for purposes of collection of data under subsections (1) to (4) of this section and the nature and scope of costs that will be included in the study.

(3) The department may appoint a study review team to participate in the study or examination of data required by subsection (1) of this section. The team may perform any functions assigned by the department, including but not limited to consulting on the design of the study.

(4) A report on the results of the study or examination of data shall be submitted to the legislative revenue committees and the legislative committees with primary responsibility for transportation by January 31 of each odd-numbered year.

(5) The Legislative Assembly shall use the report described in subsections (1) to (4) of this section to determine whether adjustments to revenue sources described in section 3a (3), Article IX of the Oregon Constitution, are needed in order to carry out the purposes of section 3a (3), Article IX of the Oregon Constitution. If such adjustments are needed, the Legislative Assembly shall enact whatever measures are necessary to make the adjustments.

[2003 c.755 §§1,2]

Note: 366.506 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.507 - Modernization program; funding; conditions and criteria.

(1) The moneys may be used by the department to retire bonds that the department issues for the modernization program under bonding authority of the department.

(2) The intent of the modernization program is to increase highway safety, to accelerate improvements from the backlog of needs on the state highways and to fund modernization of highways and local roads to support economic development in Oregon. Projects both on and off the state highway system are eligible.

(3) Projects to be implemented by the modernization program shall be selected by the Oregon Transportation Commission. The criteria for selection of projects will be established after public hearings that allow citizens an opportunity to review the criteria. The commission may use up to one-half of moneys available under this section for modernization projects selected by the commission from a list of projects of statewide significance.

(4) In developing criteria for selection of projects, the commission shall consider the following:

(a) Projects must be of significance to the state highway system.

(b) Except for projects that are of statewide significance, projects must be equitably distributed throughout Oregon.

(c) Projects may be on county or city arterial roads connecting to or supporting a state highway.

(d) Priority may be given to projects that make a meaningful contribution to increased highway safety.

(e) Priority may also be given to projects that encourage economic development where:

(A) There is commitment by private industry to construct a facility.

(B) There is support from other state agencies.

(f) Priority may be given where there is local government or private sector financial participation, or both, in the improvement in addition to improvements adjacent to the project.

(g) Priority may be given where there is strong local support.

(5) Except as otherwise provided in this subsection, federal moneys or moneys from the State Highway Fund other than those described in this section may be used for the modernization program as long as the total amount used is equal to the amount described in this section. Federal moneys that are appropriated by Congress for specific projects and federal moneys that are allocated by the United States Department of Transportation for specific projects may not be used for the modernization program under this section.

[1985 c.209 §9; 1987 c.899 §2; 1999 c.969 §4; 2001 c.766 §§1,2; 2003 c.618 §§14,15; 2005 c.837 §13]



Section 366.508 - Legislative findings.

(a) Estimated highway, road and street revenues from current sources will not adequately meet the need for continued development of a statewide road and bridge system that is economically efficient, provides accessibility to and from commercial, agricultural, industrial, tourist and recreational facilities and enhances the highway safety, environmental quality and land use goals of this state;

(b) Responsibility for the cost of the highway, road and street system should be proportional and should be based on the number and types of vehicles that use the system and on the frequency of their use; and

(c) Expansion, modernization, maintenance, repair, reconstruction, increased capacity and enhanced safety on all roads and bridges is crucial to the economic revitalization of Oregon.

(2) The Legislative Assembly declares that the purpose of this section and ORS 319.020, 319.530, 366.507, 366.739, 366.774, 366.790, 825.476 and 825.480 is:

(a) To enhance the revenue base for the state, counties and cities for continued development and maintenance of the road and bridge system; and

(b) To enhance the revitalization of this state’s economy by implementing a long-term plan for the state, counties and cities that establishes priorities for road and bridge improvements.

[1987 c.899 §1]

Note: 366.508 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.509



Section 366.510 - Turning over highway funds to State Treasurer.

[Amended by 1967 c.454 §106]



Section 366.512 - Collection of certain registration fees for State Parks and Recreation Department Fund.

(2) As used in this section:

(a) "Camper" has the meaning given that term in ORS 801.180.

(b) "Motor home" has the meaning given that term in ORS 801.350.

(c) "Travel trailer" has the meaning given that term in ORS 801.565.

[1969 c.605 §46; 1979 c.186 §13; 1983 c.338 §918; 1983 c.363 §2; 1985 c.16 §460; 1985 c.395 §6; 1989 c.904 §36; 1993 c.696 §15; 2003 c.14 §161; 2003 c.655 §72; 2005 c.22 §§260,261]



Section 366.514 - Use of highway fund for footpaths and bicycle trails.

(2) Footpaths and trails are not required to be established under subsection (1) of this section:

(a) Where the establishment of such paths and trails would be contrary to public safety;

(b) If the cost of establishing such paths and trails would be excessively disproportionate to the need or probable use; or

(c) Where sparsity of population, other available ways or other factors indicate an absence of any need for such paths and trails.

(3) The amount expended by the department or by a city or county as required or permitted by this section shall never in any one fiscal year be less than one percent of the total amount of the funds received from the highway fund. However:

(a) This subsection does not apply to a city in any year in which the one percent equals $250 or less, or to a county in any year in which the one percent equals $1,500 or less.

(b) A city or county in lieu of expending the funds each year may credit the funds to a financial reserve fund in accordance with ORS 294.346, to be held for not more than 10 years, and to be expended for the purposes required or permitted by this section.

(c) For purposes of computing amounts expended during a fiscal year under this subsection, the department, a city or county may record the money as expended:

(A) On the date actual construction of the facility is commenced if the facility is constructed by the city, county or department itself; or

(B) On the date a contract for the construction of the facilities is entered with a private contractor or with any other governmental body.

(4) For the purposes of this chapter, the establishment of paths, trails and curb cuts or ramps and the expenditure of funds as authorized by this section are for highway, road and street purposes. The department shall, when requested, provide technical assistance and advice to cities and counties in carrying out the purpose of this section. The department shall recommend construction standards for footpaths and bicycle trails. Curb cuts or ramps shall comply with the requirements of ORS 447.310 and rules adopted under ORS 447.231. The department shall, in the manner prescribed for marking highways under ORS 810.200, provide a uniform system of signing footpaths and bicycle trails which shall apply to paths and trails under the jurisdiction of the department and cities and counties. The department and cities and counties may restrict the use of footpaths and bicycle trails under their respective jurisdictions to pedestrians and nonmotorized vehicles, except that motorized wheelchairs shall be allowed to use footpaths and bicycle trails.

(5) As used in this section, "bicycle trail" means a publicly owned and maintained lane or way designated and signed for use as a bicycle route.

[1971 c.376 §2; 1979 c.825 §1; 1983 c.19 §1; 1983 c.338 §919; 1991 c.417 §7; 1993 c.503 §12; 1997 c.308 §36; 2001 c.389 §1]



Section 366.515



Section 366.516 - Incurring obligations payable from anticipated revenues.

[1953 c.125 §2]



Section 366.517 - Department may determine certain accounting procedures.

[1953 c.125 §3; 1967 c.454 §40]



Section 366.518 - Expenditures from highway fund to be reported, budgeted and limited to amounts budgeted.

[1953 c.125 §4]



Section 366.520 - Expenses in legalizing state highways.

[Amended by 1981 c.153 §62]



Section 366.522 - Appropriations from highway fund for legislative interim committees.

[1953 c.84 §1]



Section 366.523 - Transportation Project Account.

(2) Amounts allocated by the Oregon Transportation Commission pursuant to ORS 367.617 for the purposes described in section 64, chapter 865, Oregon Laws 2009, shall be expended from the account.

(3) If at any time the department determines that there are not sufficient funds in the State Highway Fund to pay bond debt service on Highway User Tax Bonds issued under ORS 367.615, moneys in the Transportation Project Account shall be transferred to the State Highway Fund and shall be used by the department to pay bond debt service on Highway User Tax Bonds issued under ORS 367.615.

(4) For the purposes of this section:

(a) "Bond" has the meaning given that term in ORS 367.010.

(b) "Bond debt service" has the meaning given that term in ORS 367.010.

[2009 c.865 §63]

Note: 366.523 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.524



Section 366.525



Section 366.530



Section 366.535



Section 366.540



Section 366.541



Section 366.542



Section 366.543



Section 366.545



Section 366.550 - "Historic Columbia River Highway" defined.

[1987 c.382 §1]

Note: 366.550 to 366.553 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.551 - Policy.

(1) To reuse and manage the Historic Columbia River Highway as a continuous visitor attraction that ties together Columbia Gorge cities and rural service centers and contributes to their economic development.

(2) To rehabilitate, restore, maintain and preserve all original roadway and highway-related structures on the intact and usable highway segments.

(3) To connect intact and usable highway segments with recreation trails, where feasible, to create a continuous historic road route through the Columbia Gorge which links local, state and federal recreation and historic sites.

(4) To provide a coordinated visitor information program to identify and interpret the significance of the highway.

(5) To preserve and enhance the scenic qualities of the highway and its associated corridor.

(6) To coordinate appropriate state agency activities and funds to accomplish these purposes.

[1987 c.382 §2]

Note: See note under 366.550.



Section 366.552 - Historic road program for Historic Columbia River Highway; footpaths and bicycle trails; acquisition of property; cooperation with other agencies.

(2) The departments shall inform the advisory committee of those activities of the departments which may affect the continuity, historic integrity and scenic qualities of the Historic Columbia River Highway.

(3) The departments shall undertake efforts to rehabilitate, restore, maintain and preserve all intact and usable segments of the Historic Columbia River Highway and associated state parks. The Department of Transportation may expend funds dedicated for footpaths and bicycle trails under ORS 366.514 to construct footpaths and bicycle trails on those portions of the Historic Columbia River Highway that are parts of the state highway system or that are county roads or city streets and the State Parks and Recreation Department may incorporate those segments into the Oregon recreation trails system under the provisions of ORS 390.950 to 390.989 and 390.995 (2).

(4) The departments may acquire real property, or any right or interest therein, deemed necessary for the preservation of historic, scenic or recreation qualities of the Historic Columbia River Highway, for the connection of intact and usable segments, or for the development and maintenance of parks along or in close proximity to the highway. The departments shall encourage the acquisition of lands, or interests in lands, by donation, agreement, exchange or purchase.

(5) The departments shall assist and cooperate with other agencies and political subdivisions of the state, state agencies, the federal government, special purpose districts, railroads, public and private organizations and individuals to the extent necessary to carry out the provisions of ORS 366.550 to 366.553. The departments may enter into such contracts as are necessary to carry out these provisions.

[1987 c.382 §3; 1989 c.904 §37]

Note: See note under 366.550.



Section 366.553 - Advisory committee; members; duties; meetings.

(2) The citizen members shall be appointed to terms of four years, commencing on July 1 of the year of appointment. Members of the advisory committee shall be entitled to expenses as provided by ORS 292.495 (2).

(3) The committee shall review the department’s preparation of the historic road program and its ongoing management and submit recommendations to the Director of Transportation.

(4) The committee shall review proposed highway-related activities and other public actions, except for routine highway maintenance, which may affect the historic integrity, continuity, scenic values, public access and public recreational opportunities within the Columbia River Highway Historic District and submit recommendations to the director. The committee may appoint subcommittees composed of qualified members or other technical specialists, as required, to review plans, construction or other subjects as designated by the committee. The director shall provide notice to the committee of proposed activities, actions or projects at the earliest possible opportunity.

(5) The committee may recommend to the director that a public hearing with appropriate public notification be held for proposed activities, actions or projects which significantly affect the Historic Columbia River Highway.

(6) The committee shall meet regularly a minimum of four times a year at times and places fixed by the chairperson of the committee. The department shall provide personnel services to assist the committee within the limits of available funds. The committee shall adopt rules to govern its proceedings and may select officers it considers necessary.

[1987 c.382 §4; 1989 c.904 §61; 1993 c.736 §54; 1993 c.741 §42]

Note: See note under 366.550.



Section 366.556 - Acceptance of provisions of Acts of Congress.

[Formerly 366.705]



Section 366.558 - Contracting with and submitting programs to federal government.

[Formerly 366.710]



Section 366.560 - Pledge of state to match federal funds.

[Formerly 366.715]



Section 366.562 - Use of highway fund to match federal moneys.

[Formerly 366.720]



Section 366.564 - Borrowing to match federal moneys.

[Formerly 366.725]



Section 366.566 - Meeting requirements of federal aid statutes.

The Department of Transportation or officers having control of the state highways shall enter into such contracts, appoint such officers and do any other act or thing necessary to fully meet the requirements of the federal government and the officers acting under the federal statutes mentioned in ORS 366.556, or of other federal aid furnished.

[Formerly 366.730]



Section 366.568 - Using highway funds to comply with federal aid statutes.

[Formerly 366.735]



Section 366.570 - Payments under cooperative agreement with federal government.

(2) The advance payments shall be made to the fiscal agent of the federal government designated by, and upon receipt of, a request for such funds from the federal government, if the federal government agrees to refund to the state or county treasurer, or both, as the case may be, any amount advanced in excess of the proportionate share of the actual cost.

(3) When the state, through the Department of Transportation has entered into any cooperative agreement with the federal government for the survey or construction of any state road or highway as in this section contemplated, the department shall prepare, verify and approve a claim in favor of the federal government for the amount of the state’s share of the cost of the work, accompanying the claim with a copy of the agreement. The claim shall be paid by warrant on the State Treasurer in the manner provided by law, from such funds as are available for road purposes as shall be directed by the department.

[Formerly 366.765]



Section 366.572 - State highway agreements with local governments.

(2) The Department of Transportation may enter into cooperative agreements with any county for the survey, construction, improvement, reconstruction, repair or maintenance of any state highway or part thereof upon such basis of contribution as may be agreed upon between them.

[Formerly 366.770]



Section 366.574 - Intergovernmental road maintenance agreement.

(2) A county and the Department of Transportation or a division of the department may establish an intergovernmental road maintenance agreement that will govern the maintenance of state highways and county roads within the county or other areas described by the agreement or of a particular road project. The agreement must be ratified by the governing body of the county and the Director of Transportation. An agreement under this section shall require highways and roads to be maintained in accordance with standards mutually established by the Oregon Transportation Commission and the county governing body.

(3) All employees and managers of the department and the county who will perform road maintenance activities described in the agreement or who will be involved in the road project described in the agreement must be given a reasonable opportunity to participate with the department and the counties in establishing the terms and provisions of the agreement.

(4) Nothing in this section or in the agreement affects title to or ownership of state highways or county roads.

(5) The agreement must:

(a) Provide for the use of state and county road maintenance equipment and facilities by the participants.

(b) Recognize an agreement between either participant and a state or federal agency established to protect the environment. The intergovernmental road maintenance agreement should contain references to applicable provisions that implement procedures and specifications contained in the agreement between either participant and the agency.

(c) Establish a procedure, consistent with appropriate collective bargaining agreements, to ensure that employees of the department and the county are properly supervised.

(d) Establish a procedure to determine which maintenance methods will be used by the participants.

(e) Establish a procedure to account for changes in operating costs due to the establishment of the agreement and to allocate increased costs or distribute cost savings between the county and the department.

(f) Establish a formula, adjustment factor or procedure for the equitable adjustment and comparison of the maintenance and equipment use rates required of the department under federal law and the maintenance and equipment use rates employed by the county.

(g) Authorize the participants to use either the procurement procedures applicable to the department or the procurement procedures applicable to the county as long as the procurement procedures include adequate safeguards fostering competition and are consistent with ORS 279A.015 and 279C.300.

[Formerly 366.773]

Note: 366.574 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.576 - Road, highway or street agreements with local governments.

[Formerly 366.775; 2005 c.22 §262]



Section 366.578 - Farm-to-market roads.

(2) As used in this section, "farm-to-market road" means a rural or urban road, street or highway that is used to move agricultural or logging products to market.

[Formerly 366.777]

Note: 366.578 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.605

[Renumbered 367.105]



Section 366.625

[Renumbered 367.202]



Section 366.627

[Renumbered 367.204]



Section 366.629

[Renumbered 367.206]



Section 366.631

[Renumbered 367.208]



Section 366.633

[Renumbered 367.210]



Section 366.635

[Renumbered 367.212]



Section 366.637

[Renumbered 367.214]



Section 366.639

[Renumbered 367.216]



Section 366.641

[Renumbered 367.218]



Section 366.643

[Renumbered 367.220]



Section 366.645

[Renumbered 367.226]



Section 366.650

[Renumbered 367.228]



Section 366.655

[Renumbered 367.230]



Section 366.660

[Renumbered 367.232]



Section 366.665

[Renumbered 367.234]



Section 366.670

[Renumbered 367.236]



Section 366.675

[Renumbered 367.238]



Section 366.680

[Renumbered 367.240]



Section 366.685

[Renumbered 367.242]



Section 366.688



Section 366.689



Section 366.690



Section 366.691



Section 366.692



Section 366.693



Section 366.694



Section 366.695



Section 366.696



Section 366.697



Section 366.6980



Section 366.6981



Section 366.6982



Section 366.6983



Section 366.6984



Section 366.6985



Section 366.6986



Section 366.6987



Section 366.6988



Section 366.6989



Section 366.6990



Section 366.7000



Section 366.7001



Section 366.7002



Section 366.7003



Section 366.7004



Section 366.7005



Section 366.7006



Section 366.7007



Section 366.7008



Section 366.7009



Section 366.7010



Section 366.7020



Section 366.7021



Section 366.7022



Section 366.7023



Section 366.7024



Section 366.7025



Section 366.7026



Section 366.7027



Section 366.7028



Section 366.7029



Section 366.7030



Section 366.705

[Renumbered 366.556 in 2003]



Section 366.710



Section 366.715



Section 366.720

[Renumbered 366.562 in 2003]



Section 366.725

[Renumbered 366.564 in 2003]



Section 366.730

[Renumbered 366.566 in 2003]



Section 366.735



Section 366.739 - Allocation of moneys to counties and cities generally.

[Formerly 366.524; 2014 c.13 §7]



Section 366.740

[Renumbered 367.160]



Section 366.742 - Repayment of specified bonds; allocation of moneys not needed for repayment.

[Formerly 366.543]

Note: 366.742 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.744 - Allocation of moneys from specified increases in title and registration fees and in truck taxes and fees; restrictions on expenditure by Multnomah County.

(a) The amount attributable to the increase in title fees by the amendments to ORS 803.090 by section 1, chapter 618, Oregon Laws 2003.

(b) The amount attributable to the increase in registration fees by the amendments to ORS 803.420 by section 2, chapter 618, Oregon Laws 2003, except for the amount paid to the State Parks and Recreation Department Fund under ORS 366.512; and

(c) The amount attributable to the increase in fees and tax rates by the amendments to ORS 818.225, 825.476 and 825.480 by sections 3, 4 and 5, chapter 618, Oregon Laws 2003.

(2) The moneys described in subsection (1) of this section shall be allocated as follows:

(a) 57.53 percent to the Department of Transportation.

(b) 25.48 percent to the department to pay the principal and interest due on bonds authorized under ORS 367.620 (3) that are issued for replacement and repair of bridges on county highways. However, any portion of the 25.48 percent that is not needed for payment of principal and interest on the bonds described in this paragraph shall be allocated to counties. Moneys allocated to counties under this paragraph shall be distributed in the same manner as moneys allocated to counties under ORS 366.739 are distributed.

(c) 16.99 percent to the department to pay the principal and interest due on bonds authorized under ORS 367.620 (3) that are issued for replacement and repair of bridges on city highways. However, any portion of the 16.99 percent that is not needed for payment of principal and interest on the bonds described in this paragraph shall be allocated to cities. Moneys allocated to cities under this paragraph shall be distributed in the same manner as moneys allocated to cities under ORS 366.739 are distributed.

(3)(a) Multnomah County shall spend a majority of moneys distributed to it under subsection (2)(b) of this section on bridges in the county.

(b) Moneys distributed to Multnomah County under subsection (2)(b) of this section that are not spent on bridges shall be distributed equitably within the county, based on the agreement described in paragraph (c) of this subsection.

(c) Multnomah County and the cities within the county shall agree upon the distribution of moneys described in paragraph (b) of this subsection. When the county and the cities have reached an agreement, they shall notify the Oregon Transportation Commission of the agreement. If the commission does not receive notice of an agreement by June 30, 2004, the Department of Transportation may not distribute moneys that would otherwise go to the county under paragraph (b) of this subsection. Such moneys shall revert to the State Highway Fund for use by the Department of Transportation.

[2003 c.618 §18]



Section 366.745

[Renumbered 367.165]



Section 366.747 - Allocation of moneys from specified increases in fees.

(a) The amount attributable to the increase in the inspection fee by the amendments to ORS 803.215 by section 47, chapter 618, Oregon Laws 2003.

(b) The amount attributable to any increase in registration plate fees by the amendments to ORS 803.570 by section 48, chapter 618, Oregon Laws 2003.

(c) The amount attributable to the increases in fees for driver licenses, permits and endorsements by the amendments to ORS 807.370 by section 49, chapter 618, Oregon Laws 2003.

(d) The amount attributable to the increase in the weight receipt fee by the amendments to ORS 825.450 by section 50, chapter 618, Oregon Laws 2003.

(2) The moneys described in subsection (1) of this section shall be allocated 60 percent to counties and 40 percent to cities. Moneys allocated under this section shall be distributed in the same manner as moneys allocated to counties and cities under ORS 366.739 are distributed.

[2003 c.618 §53]



Section 366.749 - Allocation of moneys resulting from increase in numbers of vehicle registrations, titles and trip permits due to specified actions by vehicle dealers and persons engaged in towing.

(2) Notwithstanding any other allocation of moneys to counties and cities under this chapter, the amount of moneys from the increases described in subsection (1) of this section shall be allocated 60 percent to counties and 40 percent to cities. Moneys allocated under this section shall be distributed in the same manner as moneys allocated to counties and cities under ORS 366.739 are distributed.

[2003 c.618 §55]



Section 366.750

[Renumbered 367.170]



Section 366.752 - Allocation of moneys from specified increases in fees.

(a) The amount attributable to the fee increases by the amendments to ORS 803.090 by section 42, chapter 865, Oregon Laws 2009.

(b) The amount attributable to the fee increases by the amendments to ORS 803.420 by section 43, chapter 865, Oregon Laws 2009.

(c) The amount attributable to the fee increases by the amendments to ORS 803.420 by section 43a, chapter 865, Oregon Laws 2009.

(d) The amount attributable to the fee increases by the amendments to ORS 803.570 by section 44, chapter 865, Oregon Laws 2009.

(e) The amount attributable to the fee increase by the amendments to ORS 803.645 by section 44a, chapter 865, Oregon Laws 2009.

(f) The amount attributable to the increase in fees and tax rates by the amendments to ORS 319.020, 319.530, 818.225, 825.476 and 825.480 by sections 48, 49 and 51 to 53, chapter 865, Oregon Laws 2009.

(2) The moneys described in subsection (1) of this section shall be allocated first in an amount of $24 million per year in monthly installments to the Department of Transportation for the purposes described in the long-range plan developed pursuant to ORS 184.618. The remainder of the moneys shall be allocated as provided in subsection (3) of this section.

(3) The moneys described in subsection (1) of this section that remain after the allocation of moneys described in subsection (2) of this section shall be allocated as follows:

(a) 50 percent to the Department of Transportation.

(b) 30 percent to counties for distribution as provided in ORS 366.762.

(c) 20 percent to cities for distribution as provided in ORS 366.800.

(4) Except as provided in subsection (5) of this section, the moneys described in subsection (3)(a) of this section or equivalent amounts that become available to the Department of Transportation shall be allocated as follows:

(a) 33 percent for maintenance, preservation and safety of highways.

(b) 15.75 percent for the state modernization program for highways as described in ORS 366.507.

(c) 51.25 percent for the purposes described in ORS 367.620 (3)(c) and section 64, chapter 865, Oregon Laws 2009.

(5) The moneys allocated in subsection (4) of this section may be used to secure and pay bond debt service on Highway User Tax Bonds under ORS 367.615.

(6) For the purposes of this section:

(a) "Bond" has the meaning given that term in ORS 367.010.

(b) "Bond debt service" has the meaning given that term in ORS 367.010.

[2009 c.865 §§56,57,59; 2010 c.30 §§3,4,5]



Section 366.755

[Renumbered 367.175]



Section 366.760

[Renumbered 367.180]



Section 366.762 - Appropriation from highway fund for counties.

There shall be and hereby are appropriated out of the highway fund annually such sums of money established under ORS 366.739 out of all moneys credited to the State Highway Fund by the State Treasurer between July 1 of any year and June 30 of the following year that are subject to the appropriation under this section by ORS 366.739. The appropriation shall be distributed among the several counties for the purposes provided by law.

[Formerly 366.525]



Section 366.764 - Basis of allocation of appropriation to counties.

[Formerly 366.530]



Section 366.765



Section 366.766 - Remitting appropriation to counties.

[Formerly 366.535]



Section 366.768 - Advances from highway fund to county.

[Formerly 366.540]



Section 366.770



Section 366.772 - Allocation of moneys to counties with road funding deficit.

(2) Not later than July 31 in each calendar year, the sum of $750,000 shall be withdrawn from the separate account described in subsection (1) of this section and distributed to counties that had a county road base funding deficit in the prior fiscal year. A county’s share of the $750,000 shall be based on the ratio of the amount of the county’s road base funding deficit to the total amount of county road base funding deficits of all counties.

(3) Moneys allocated as provided in this section may be used only for maintenance, repair and improvement of existing roads.

(4) As used in this section:

(a) "Arterial highway" has the meaning given that term in ORS 801.127.

(b) "Collector highway" has the meaning given that term in ORS 801.197.

(c) "County road base funding deficit" means the amount of a county’s minimum county road base funding minus the amount of that county’s dedicated county road funding. A county has a county road base funding deficit only if the amount of the dedicated county road funding is less than the amount of the minimum county road base funding.

(d) "Dedicated county road funding" for a county means:

(A) Moneys received from federal forest reserves and apportioned to the county road fund in accordance with ORS 294.060;

(B) State Highway Fund moneys distributed to the county, other than moneys distributed under this section and not including moneys allocated under section 15, chapter 911, Oregon Laws 2007; and

(C) Federal Highway Administration revenues allocated by formula to the county annually under the federal-aid highway program authorized by 23 U.S.C. chapter 1. These moneys do not include federal funds received by the county through a competitive grant process.

(e) "Minimum county road base funding" means $4,500 per mile of county roads that are arterial and collector highways beginning on July 1, 2008, and thereafter means $4,500 per mile of county roads that are arterial and collector highways as adjusted annually on the basis of the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor.

[Formerly 366.541; 2007 c.911 §14]

Note: 366.772 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.773



Section 366.774 - Authorized use of allocation to counties; report by counties to Legislative Assembly.

(2) Counties receiving moneys under ORS 366.762 to 366.768 shall report annually to the Legislative Assembly the expenditures of those moneys in each of the following areas:

(a) Administration;

(b) Bicycle paths;

(c) Construction and expansion;

(d) Operations and maintenance;

(e) Other payments;

(f) Payments to other governments; and

(g) Repair and preservation.

(3) The Association of Oregon Counties shall make an annual report to the Legislative Assembly presenting the information required by subsection (2) of this section. The report shall be made to the committees of the Legislative Assembly with primary jurisdiction over transportation matters.

(4) For the purposes of subsection (2) of this section, each county shall account for moneys paid to the county under ORS 366.762 to 366.768 separately from any other county moneys.

[Formerly 366.542]

Note: 366.774 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.775



Section 366.777



Section 366.780



Section 366.785 - Definitions for ORS 366.785 to 366.820.

(1) "Year" means a calendar year.

(2) "City" means only cities of this state which are regularly operating as such through elected governmental officers.

(3) "Population" means population as given in the latest determination of Portland State University.

[Amended by 1961 c.259 §2; 1961 c.653 §1; 1963 c.399 §1; 2013 c.768 §106i; 2015 c.138 §12]



Section 366.790 - Authorized use of appropriation to cities; report by cities to Legislative Assembly.

(2) Cities receiving moneys under ORS 366.785 to 366.820 shall report annually to the Legislative Assembly the expenditures of those moneys in each of the following areas:

(a) Administration;

(b) Bicycle paths;

(c) Construction and expansion;

(d) Operations and maintenance;

(e) Other payments;

(f) Payments to other governments; and

(g) Repair and preservation.

(3) The League of Oregon Cities shall make an annual report to the Legislative Assembly presenting the information required by subsection (2) of this section. The report shall be made to the committees of the Legislative Assembly with primary jurisdiction over transportation matters.

(4) For the purposes of subsection (2) of this section, each city shall account for moneys paid to the city under ORS 366.785 to 366.820 separately from any other city moneys.

(5) This section does not apply to a city with a population under 5,000.

[Amended by 1961 c.653 §2; 1971 c.376 §5; 1985 c.565 §65; 1987 c.899 §4; 1999 c.797 §2]



Section 366.795



Section 366.800 - Appropriation from highway fund for cities; amount and source.

[Amended by 1967 c.463 §5; 1979 c.344 §10; 1981 s.s. c.3 §109; 1983 c.164 §4; 1983 c.338 §922; 1985 c.209 §5]



Section 366.805 - Allocation of appropriation to cities.

(a) The moneys shall be distributed to all the cities.

(b) Each city shall receive such share of the moneys as its population bears to the total population of the cities.

(2) Each year, the sum of $500,000 shall be withdrawn from the appropriation specified in ORS 366.800 and $500,000 shall be withdrawn from moneys available to the Department of Transportation from the State Highway Fund and set up in a separate account to be administered by the Department of Transportation. The following apply to the account described in this subsection:

(a) Money from the account shall only be used upon streets:

(A) That are not a part of the state highway system;

(B) That are within cities with populations of 5,000 or fewer persons; and

(C) That are inadequate for the capacity they serve or are in a condition detrimental to safety.

(b) All moneys in the account shall be allotted each year.

(c) Subject to paragraph (d) of this subsection, the department shall determine the distribution of the expenditures after considering applications made to it therefor from the cities.

(d) The department may enter into agreements with cities upon the advice and counsel of organizations representing cities to establish:

(A) The method of allotting moneys from the account; or

(B) The method of considering applications from cities and determining distribution based on the applications.

[Amended by 1959 c.170 §1; 1985 c.123 §§1,2; 1989 c.865 §6; 1991 c.355 §1]



Section 366.810 - Payment of appropriation to cities.

[Amended by 1967 c.454 §44; 1973 c.436 §1; 1975 c.527 §3]



Section 366.815 - City to establish state tax street fund.

[Amended by 1993 c.741 §43; 2015 c.138 §13]



Section 366.820 - Limit to application of ORS 366.785 to 366.815.

[Amended by 2001 c.104 §126]



Section 366.905 - "Old Oregon Trail" designation.

[Amended by 1991 c.67 §90; 2001 c.508 §1]



Section 366.906 - Oregon City designated end of Oregon Trail.

(2) That northern portion of Oregon City, Oregon, to the south and east of the confluence of the Clackamas and Willamette Rivers is recognized and designated as the site of the gathering and dispersal of the incoming Oregon Trail pioneers.

[1987 c.184 §1]

Note: 366.906 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.907 - Findings and declarations concerning Highway 101.

(1) Highway 101, the coast highway providing the only access to the whole western length of this state, is of economic, recreational, scenic, social and historic importance to the people of the state.

(2) There are many agencies and municipalities with particular regulatory or program interests in Highway 101 and the area it controls, but there is no comprehensive management plan or process to insure that state interests are protected and promoted.

(3) It is important that the State of Oregon develop and maintain a program of management to promote and insure coordinated management of Highway 101 as a whole.

[1991 c.235 §2]



Section 366.910 - End of Lewis and Clark Trail.



Section 366.915



Section 366.916 - Vietnam Veterans Memorial Highway.

(2) The Department of Transportation shall place and maintain suitable markers along the highway described in this section that indicate the designation of the highway as the Vietnam Veterans Memorial Highway.

(3)(a) The department may accept moneys from and may enter into agreements with veterans groups to create, install and maintain the markers.

(b) The department may not use public funds for the installation and maintenance of the markers.

[2013 c.39 §1]

Note: 366.916 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.917 - World War II Veterans Historic Highway.

(b) The portion of State Highway No. 126 from U.S. 97 to Prineville-Crook County Airport shall be known as the World War II Veterans Historic Highway.

(2) The Department of Transportation shall place and maintain suitable markers along the highways described in this section indicating the designation of each highway as the World War II Veterans Historic Highway and indicating proximity to local World War II military sites.

(3)(a) The department may accept moneys from and may enter into agreements with veterans groups to create, install and maintain the markers.

(b) The department may not use public funds for the installation and maintenance of the markers.

[2009 c.265 §2]



Section 366.918 - Police Chief Ralph Painter Memorial Highway.

(2) The Department of Transportation shall place and maintain suitable markers along the highway described in this section indicating the designation of the highway as the Police Chief Ralph Painter Memorial Highway.

[2011 c.460 §1]

Note: 366.918 to 366.934 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 366.919 - Officer Chris Kilcullen Memorial Highway.

(2) The Department of Transportation shall place and maintain suitable markers along the highway described in this section that indicate the designation of the highway as the Officer Chris Kilcullen Memorial Highway.

[2011 c.570 §1]

Note: See note under 366.918.



Section 366.920



Section 366.921 - Wilbur C. Moore Bridge.

(2) The Department of Transportation shall place and maintain suitable markers along U.S. Highway 101 indicating the designation of the bridge.

[2011 c.441 §1]

Note: See note under 366.918.



Section 366.922 - Warm Springs Veterans Memorial Highway.

(2) The Department of Transportation shall place and maintain suitable markers along the highway described in this section that indicate the designation of the highway as the Warm Springs Veterans Memorial Highway.

(3)(a) The department may accept moneys from, and may enter into agreements with, veterans groups to create, install and maintain the markers.

(b) The department may not use public funds for the installation and maintenance of the markers.

[2014 c.86 §1]

Note: See note under 366.918.



Section 366.923 - William Tebeau Memorial Highway.

(2) The Department of Transportation shall place and maintain suitable markers along the highway described in this section indicating the designation of the highway as the William Tebeau Memorial Highway.

[2015 c.268 §1]

Note: See note under 366.918.



Section 366.924 - Veterans memorial highways.

(2) The portion of Interstate 5, crossing the State of Oregon, beginning at the California state line and ending at the Washington state line, shall also be known as the Korean War Veterans Memorial Highway, and as the Purple Heart Trail.

(3) The portion of U.S. Highway 101, crossing the State of Oregon, beginning at the California state line and ending at the Washington state line, shall also be known as the Persian Gulf, Afghanistan and Iraq Veterans Memorial Highway.

(4) The Department of Transportation shall place and maintain suitable markers along each highway described in this section to indicate the designation of each highway.

(5)(a) The department may accept moneys from and may enter into agreements with veterans groups to create, install and maintain the markers.

(b) The department may not use public funds for the installation and maintenance of the markers.

[2015 c.123 §1]

Note: See note under 366.918.



Section 366.925 - Don Kendall Memorial Highway.

(2) The Department of Transportation shall place and maintain suitable markers along the highway described in this section that indicate the designation of the highway as the Don Kendall Memorial Highway.

[2015 c.95 §1]

Note: See note under 366.918.



Section 366.930 - Roadside memorial signs; police officers; fees; rules.

(a) Employees of institutions defined in ORS 421.005 as Department of Corrections institutions whose duties, as assigned by the Director of the Department of Corrections, include the custody of persons committed to the custody of or transferred to the Department of Corrections and employees of the Department of Corrections who were classified as police officers.

(b) Employees of the Department of State Police who are classified as police officers by the Superintendent of State Police.

(c) Sheriffs and those deputy sheriffs or other employees of a sheriff whose duties, as classified by the sheriff, are the regular duties of police officers or corrections officers.

(d) Police chiefs and police personnel of a city who are classified as police officers by the council or other governing body of the city.

(2) The Department of Transportation shall erect and maintain a roadside memorial sign that commemorates a police officer killed in the line of duty if:

(a) The Legislative Assembly adopts a concurrent resolution that recognizes the police officer killed in the line of duty; and

(b) The department receives the payment of a fee determined by the department under subsection (3) of this section.

(3) The department shall determine the amount of the fee required under subsection (2)(b) of this section by rule. The fee may not exceed the direct and indirect expenses associated with erecting, maintaining and removing a roadside memorial sign.

(4) The department shall deposit the fees that the department collects under this section into the Roadside Memorial Fund established under ORS 366.932.

(5) A public body, as defined in ORS 174.109, may not expend moneys for the purpose of paying the fee required under subsection (2)(b) of this section.

(6) The department, by rule, shall establish the size, design and location of a roadside memorial sign erected under this section. The sign must include the name of the police officer.

[2011 c.668 §1]

Note: See note under 366.918.



Section 366.931 - Roadside memorial signs; Armed Forces of the United States; fees; rules.

(2) To recognize and honor those who were killed in action or who died as a result of wounds received in action while serving in the Armed Forces of the United States, the Department of Transportation shall erect and maintain a Fallen Hero roadside memorial sign if:

(a) The Legislative Assembly adopts a concurrent resolution that recognizes the individual killed in the line of duty; and

(b) The department receives the payment of a fee determined by the department under subsection (3) of this section.

(3) The department shall determine the amount of the fee required under subsection (2)(b) of this section by rule. The fee may not exceed the direct and indirect expenses associated with erecting, maintaining and removing a roadside memorial sign.

(4) The department shall deposit the fees that the department collects under this section into the Roadside Memorial Fund established under ORS 366.932.

(5) A public body, as defined in ORS 174.109, may not expend moneys for the purpose of paying the fee required under this section.

(6) The department, by rule, shall establish the size, design and location of a roadside memorial sign erected under this section. The sign must include the name of the individual the sign is recognizing.

[2013 c.381 §1 and 2013 c.391 §2; 2015 c.47 §1]

Note: See note under 366.918.



Section 366.932 - Roadside Memorial Fund.

[2011 c.668 §2; 2013 c.381 §2; 2013 c.391 §3]

Note: See note under 366.918.



Section 366.934 - Roadside memorial sign; Tyrone Woods; fees; rules.

(2) The department may not erect a roadside memorial sign until the department receives the payment of a fee. The department shall determine the amount of the fee by rule, except that the fee may not exceed the direct and indirect expenses associated with erecting, maintaining and removing a roadside memorial sign.

(3) The department shall deposit the fees that the department collects under this section into the Roadside Memorial Fund established under ORS 366.932.

(4) A public body, as defined in ORS 174.109, may not expend moneys for the purpose of paying the fee required under subsection (2) of this section.

(5) The department, by rule, shall establish the size, design and location of the roadside memorial sign erected under this section. The sign must include the name of the individual the sign is recognizing.

[2013 c.391 §1]

Note: See note under 366.918.



Section 366.990

[Renumbered 390.990]



Section 366.991 - Penalty for violation of rules adopted under ORS 366.493.

[2009 c.99 §3]






Chapter 367 - Transportation Financing; Projects

Section 367.010 - Definitions for chapter.

(1) "Agency" means any department, agency or commission of the State of Oregon.

(2) "Bond" means an evidence of indebtedness including, but not limited to, a bond, a note, an obligation, a loan agreement, a financing lease, a financing agreement or other similar instrument or agreement.

(3) "Bond debt service" means payment of:

(a) Principal, interest, premium, if any, or purchase price of a bond;

(b) Amounts due to a credit enhancement provider, trustee, paying agent or remarketing agent authorized by this chapter;

(c) Amounts necessary to fund bond debt service reserves; and

(d) Amounts due under an agreement for exchange of interest rates if designated by the State Treasurer or the Department of Transportation.

(4) "Credit enhancement" means a credit enhancement device, as defined in ORS 286A.001.

(5) "Financial institution" means a banking institution, a financial institution or a non-Oregon institution, as those terms are defined in ORS 706.008, and any other institution defined by rule of the Oregon Transportation Commission as a financial institution for purposes of ORS 367.010 to 367.067.

(6) "Infrastructure assistance" means any use of moneys in the Oregon Transportation Infrastructure Fund, other than an infrastructure loan, to provide financial assistance for transportation projects. The term includes, but is not limited to, use of moneys in the infrastructure fund to finance leases, fund reserves, make grants, pay issuance costs or provide credit enhancement or other security for bonds issued by a public entity to finance transportation projects.

(7) "Infrastructure bonds" means bonds authorized by ORS 367.030, 367.555 to 367.600 or 367.605 to 367.665 that are issued to fund infrastructure loans and the proceeds of which are deposited in the infrastructure fund.

(8) "Infrastructure fund" means the Oregon Transportation Infrastructure Fund.

(9) "Infrastructure loan" means a loan of moneys in the infrastructure fund to finance a transportation project.

(10) "Municipality" means a city, county, road district, school district, special district, metropolitan service district, the Port of Portland or an intergovernmental entity organized under ORS 190.010.

(11) "Transportation project" means any project or undertaking that facilitates any mode of transportation within this state. The term includes, but is not limited to, a project for highway, transit, rail and aviation capital infrastructure, bicycle and pedestrian paths, bridges and ways, and other projects that facilitate the transportation of materials, animals or people.

[1997 c.679 §1; 1999 c.1036 §3; 2003 c.201 §11; 2007 c.783 §161]



Section 367.015 - Oregon Transportation Infrastructure Fund; sources; uses; rules; investment.

(2) The infrastructure fund consists of:

(a) Moneys appropriated to the infrastructure fund by the Legislative Assembly.

(b) Moneys transferred to the infrastructure fund by the department from the State Highway Fund or from other funds available to the Oregon Transportation Commission.

(c) Moneys from any federal grant, state grant or other grant that are deposited in the infrastructure fund.

(d) Proceeds of infrastructure bonds.

(e) Proceeds of Highway User Tax Bonds issued under ORS 367.615 for the purpose of providing infrastructure assistance or an infrastructure loan.

(f) Moneys due to a municipality that are withheld pursuant to ORS 367.035 (3) or (5) and, for a loan made with proceeds of Highway User Tax Bonds, moneys due to a municipality that are withheld pursuant to ORS 367.655 (2)(c).

(g) Earnings on the infrastructure fund.

(h) Moneys paid to the department in connection with infrastructure loans or infrastructure assistance.

(i) Any grants or donations made to the State of Oregon for deposit in the infrastructure fund.

(3) A pledge by the department of its revenues or other moneys in the infrastructure fund is valid and binding from the time the pledge is made as provided in ORS 286A.102.

(4) The department shall use moneys in the infrastructure fund solely to:

(a) Provide infrastructure loans and infrastructure assistance;

(b) Pay the bond debt service for infrastructure bonds and pay the costs of issuance and other costs related to infrastructure bonds;

(c) Pay the department’s costs of administering the infrastructure fund and providing infrastructure loans and infrastructure assistance, including any costs of monitoring transportation projects and obtaining repayment of infrastructure loans and infrastructure assistance;

(d) Pay the department’s or another public entity’s costs for transportation projects including, but not limited to, projects funded with the proceeds of Highway User Tax Bonds; and

(e) Ensure repayment of loan guarantees or extensions of credit as provided in ORS 367.816.

(5) The department may establish separate accounts in the infrastructure fund for infrastructure loans, infrastructure assistance, the funding of infrastructure bond reserves, bond debt service payments for infrastructure bonds and related costs, administrative and operating expenses or any other purpose necessary or desirable for carrying out the purposes of ORS 367.010 to 367.067. The commission may adopt rules that govern how the infrastructure fund and its accounts are used. The infrastructure fund or any of its accounts may be held by an escrow agent or bond trustee.

(6) The department shall administer the infrastructure fund. Moneys in the infrastructure fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.857 and the earnings from such investments must be credited to the account in the infrastructure fund designated by the department.

[1997 c.679 §2; 2003 c.201 §12; 2003 c.790 §14; 2007 c.783 §162]



Section 367.017 - Urban Trail Fund.

(2) The fund shall consist of:

(a) Private funding resources;

(b) Grant moneys;

(c) Any moneys appropriated to the fund by the Legislative Assembly; and

(d) Moneys from any other source.

[2009 c.865 §31]

Note: 367.017 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 367.020 - Loans and other assistance to public and private entities; rules; other authorized purposes.

(2) Moneys in the infrastructure fund may be used for any purpose as long as the use is consistent with any restrictions of the Oregon Constitution that may apply to such moneys.

[1997 c.679 §§3,4; 2003 c.201 §13]



Section 367.025 - Issuance of infrastructure bonds.

(2) Infrastructure bonds shall be issued as provided in ORS chapter 286A.

[1997 c.679 §5; 2001 c.536 §9; 2003 c.794 §266; 2007 c.783 §163]



Section 367.030 - Issuance of revenue bonds; bond covenants; maximum amount of bonds.

(2) The department may enter into covenants for the benefit of the owners of bonds authorized by this section regarding the use of moneys in the infrastructure fund, the providing of infrastructure assistance and the collection of infrastructure loans. Any such covenants shall be binding upon the State of Oregon in accordance with their terms and shall be enforceable against the State of Oregon by owners of the bonds. However, no owner of bonds authorized by this section shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, or to enforce payment thereof against any property of the state, except those moneys in the infrastructure fund that are pledged to pay the bonds and any moneys the department or an agency may agree to use to repay infrastructure loans under ORS 367.040. Bonds authorized by this section shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except moneys in the infrastructure fund that are pledged to pay the bonds, and any property that the department or agency pledges, mortgages or assigns to secure infrastructure loans pursuant to ORS 367.040. Revenue bonds authorized by this section shall not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation.

(3) The total principal amount of revenue bonds that are issued under this section and outstanding at any time shall not exceed $200 million.

[1997 c.679 §6; 2007 c.783 §164]



Section 367.035 - Loans to municipalities; authority of municipalities; repayment plan.

(a) Revenues of any transportation project, including special assessment revenues;

(b) Moneys withheld under subsection (3) or (5) of this section;

(c) The general fund of the municipality; or

(d) Any other sources including, but not limited to, an appropriation or allocation to a county under ORS 366.762 to 366.768 or to a city under ORS 366.785 to 366.820.

(2) An infrastructure loan contract with a municipality may provide that a portion of the proceeds of the loan be applied to fund a reserve fund to secure the repayment of the loan or secure the repayment of revenue bonds issued to finance the loan.

(3) An infrastructure loan contract with a city or county may provide that all or a portion of the principal and interest on an infrastructure loan be repaid by withholding all or a portion of an apportionment due to a county under ORS 366.762 to 366.768 or due to a city under ORS 366.785 to 366.820. The department shall immediately transfer funds withheld under this subsection from the State Highway Fund to the Oregon Transportation Infrastructure Fund.

(4) A municipality that intends to obtain an infrastructure loan shall adopt an ordinance or resolution authorizing the infrastructure loan.

(5) If a municipality fails to comply with the terms of an infrastructure loan contract, the department may seek any legal or equitable remedy to obtain compliance or payment of damages. If any municipality fails to make an infrastructure loan payment when due, the State of Oregon shall, at the request of the department, withhold any funds due to the municipality from the state and apply the amounts withheld to pay the entire amount owed by the municipality under the infrastructure loan contract. The department shall deposit funds withheld under this subsection in the account of the infrastructure fund to which the municipality’s infrastructure loan payments are required to be deposited. The department may waive the right of the State of Oregon to withhold moneys under this subsection only if the department has not pledged the right as security for the repayment of infrastructure bonds.

[1997 c.679 §7; 2003 c.201 §14]



Section 367.040 - Loans to state agencies; loan contract.

(2) If an infrastructure loan is made to an agency, the terms of the infrastructure loan contract bind the State of Oregon and the agency, and the agency shall unconditionally repay the infrastructure loan from the moneys the agency has pledged in accordance with the terms of the infrastructure loan contract.

[1997 c.679 §8; 2003 c.201 §15; 2013 c.767 §6]



Section 367.050 - Powers of department.

(1) Make all contracts and agreements, execute and deliver all instruments and do all things necessary or convenient to provide financial assistance for transportation projects in accordance with ORS 367.010 to 367.067 or to perform covenants made to secure infrastructure bonds; and

(2) Enter into and perform such contracts and agreements with entities concerning the planning, construction, lease or other acquisition, installation or financing of transportation projects.

[1997 c.679 §9; 2003 c.201 §16]



Section 367.055 - Federal stimulus moneys.

(2) As used in this section, "transportation project" has the meaning given that term in ORS 367.010.

[2011 c.629 §3]

Note: 367.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 367.060 - Department pledge to ensure loan guarantees; transfer of moneys from State Highway Fund.

(2) If, during a fiscal year, the moneys in the Oregon Transportation Infrastructure Fund are insufficient to cover any claims by financial institutions, credit enhancement providers, bondholders or bond trustees that arise from loan guarantees or other extensions of credit made under ORS 367.010 to 367.067, the department shall transfer, as often as necessary or appropriate in that fiscal year, moneys from the State Highway Fund to satisfy such claims. However, the department may not make a transfer of moneys from the State Highway Fund otherwise required by this section if:

(a) The transfer will reduce the moneys in the State Highway Fund to an amount that is insufficient to pay the principal and interest that will fall due during the fiscal year on outstanding bonds issued under ORS 367.555 to 367.600; or

(b) The transfer relates to a claim arising out of a transportation project for which moneys in the State Highway Fund may not be used under section 3a, Article IX, Oregon Constitution, and ORS 366.505.

[1999 c.1036 §2; 2003 c.201 §17; 2003 c.790 §15]



Section 367.066 - Definitions for ORS 367.066 and 367.067.

(1) "Credit premium" means the amount required to be paid to the United States Secretary of Transportation before disbursement of a federal loan under RRIFP.

(2) "RRIFP" means the Railroad Rehabilitation and Improvement Financing Program, 49 C.F.R. 260 et seq.

(3) "Short line railroad" means a class II or class III railroad as defined in 49 C.F.R. 1201.

[2001 c.942 §15]



Section 367.067 - Short Line Credit Premium Account; rules.

(2) A short line railroad may apply to the Department of Transportation for infrastructure assistance in a manner determined by the department by rule.

(3) In evaluating applications for infrastructure assistance under this section, the department shall give priority to projects that:

(a) Enhance public safety;

(b) Enhance the environment;

(c) Appear creditworthy, providing financially secure sources of repayment to secure a federal credit instrument;

(d) Promote rural economic development;

(e) Reduce demand for expansion of highway capacity;

(f) Enable Oregon companies to be more competitive in regional, national and international markets;

(g) Preserve or enhance rail or intermodal service to small communities or rural areas; and

(h) Will be operated by a short line railroad with federal credit assistance under the RRIFP.

(4) If a short line railroad receives infrastructure assistance under this section for a project for which federal credit assistance was received under RRIFP, and if all or part of the credit premium is returned to the railroad by the federal government, the railroad shall remit to the department the amount of moneys returned to the railroad.

(5) All moneys remitted to the department under subsection (4) of this section shall be deposited by the department into the Short Line Credit Premium Account.

[2001 c.942 §16]



Section 367.070 - Industrial Rail Spur Fund.

[2003 c.741 §11]

Note: 367.070 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 367.080 - Connect Oregon Fund.

(a) "Bicycle" has the meaning given that term in ORS 801.150.

(b) "Transportation project" means a project or undertaking for transit, rail, marine, aviation and bicycle and pedestrian capital infrastructure, including bridges, paths and ways, or a project that facilitates the transportation of materials, animals or people. A transportation project does not include costs associated with operating expenses or the purchase of bicycles.

(2) The Connect Oregon Fund is established separate and distinct from the General Fund. Earnings on moneys in the Connect Oregon Fund shall be deposited into the fund. Moneys in the Connect Oregon Fund are continuously appropriated to the Department of Transportation for the purposes described in subsection (3) of this section and in ORS 367.086.

(3) The department shall use moneys in the Connect Oregon Fund to provide grants for transportation projects as provided in ORS 367.080 to 367.086. Grants may be provided only for projects that involve one or more of the following modes of transportation:

(a) Air;

(b) Marine;

(c) Rail;

(d) Public transit; and

(e) Bicycle and pedestrian. [2005 c.816 §1; 2013 c.765 §1; 2015 c.707 §1]

Note: 367.080 to 367.086 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Sections 6 and 7, chapter 812, Oregon Laws 2015, provide:

Sec. 6a. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, in consultation with the Department of Transportation, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $45 million in net proceeds and interest earnings for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued pursuant to this section and interest earnings must be transferred to the Department of Transportation for deposit in the Connect Oregon Fund established under ORS 367.080 in an amount sufficient to provide $45 million for the department to finance grants for transportation projects as provided in ORS 367.080 to 367.086.

(3) Bond-related costs for the lottery bonds authorized by this section must be paid from the gross proceeds of the lottery bonds and from allocations for the purposes of ORS 286A.576 (1)(c).

(4) The Legislative Assembly finds that issuing lottery bonds to finance transportation projects pursuant to this section is essential to promoting the state’s economic development and the use of lottery bond proceeds is authorized based on the following findings:

(a) There is an urgent need to improve and expand publicly owned and privately owned transportation infrastructure to support economic development in this state.

(b) A safe, efficient and reliable transportation network supports the long-term economic development and livability of this state.

(c) A multimodal network of transportation options moves people and goods efficiently.

(d) Local governments and private sector businesses often lack capital and the technical capacity to undertake multimodal transportation projects.

(e) Public financial assistance can stimulate industrial growth and commercial enterprise and promote employment opportunities in this state.

(f) Public investment in transportation infrastructure will create jobs and further economic development in this state.

(g) The use of lottery bond proceeds as provided in this section will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife within Oregon, and issuance of lottery bonds for the purpose described in this section is therefore an appropriate use of state lottery funds under Article XV, section 4, of the Oregon Constitution, and ORS 461.510. [2015 c.812 §6; 2015 c.812 §6a]

Sec. 7. To the extent that proposed transportation projects meet the qualifications established by the Oregon Transportation Commission by rule, the commission shall allocate at least 10 percent of the net proceeds of the lottery bonds authorized by section 6 of this 2015 Act to each region described in this section. For purposes of this section, the regions are as follows:

(1) Region one consists of Clackamas, Hood River, Multnomah and Washington Counties.

(2) Region two consists of Benton, Clatsop, Columbia, Lane, Lincoln, Linn, Marion, Polk, Tillamook and Yamhill Counties.

(3) Region three consists of Coos, Curry, Douglas, Jackson and Josephine Counties.

(4) Region four consists of Crook, Deschutes, Gilliam, Jefferson, Klamath, Lake, Sherman, Wasco and Wheeler Counties.

(5) Region five consists of Baker, Grant, Harney, Malheur, Morrow, Umatilla, Union and Wallowa Counties.

[2015 c.812 §7]



Section 367.082 - Grants from Connect Oregon Fund; rules.

(2) Grants may not be made from the Connect Oregon Fund for transportation projects that could constitutionally be funded by revenues described in section 3a, Article IX of the Oregon Constitution.

(3) The Department of Transportation shall adopt rules specifying the process by which a public body or private entity may apply for a grant under this section and prescribing the terms and conditions of grants, including but not necessarily limited to a requirement that the public body or private entity receiving the grant provide at least 30 percent of the moneys required for the transportation project.

[2005 c.816 §3; 2015 c.707 §2]

Note: See note under 367.080.



Section 367.084 - Selection of projects.

(2)(a) Prior to selecting aeronautic and airport transportation projects, the commission shall solicit recommendations from the State Aviation Board.

(b) Prior to selecting freight transportation projects, the commission shall solicit recommendations from the Freight Advisory Committee.

(c) Prior to selecting public transit and rail projects, the commission shall solicit recommendations from its public transit and rail advisory committees.

(d) Prior to selecting marine projects, the commission shall solicit recommendations from the Oregon Business Development Department.

(e) Prior to selecting bicycle and pedestrian projects, the commission shall solicit recommendations from the advisory committee created by ORS 366.112.

(3) In selecting transportation projects the commission shall consider:

(a) Whether a proposed transportation project reduces transportation costs for Oregon businesses or improves access to jobs and sources of labor;

(b) Whether a proposed transportation project results in an economic benefit to this state;

(c) Whether a proposed transportation project is a critical link connecting elements of Oregon’s transportation system that will measurably improve utilization and efficiency of the system;

(d) How much of the cost of a proposed transportation project can be borne by the applicant for the grant from any source other than the Connect Oregon Fund;

(e) Whether a proposed transportation project is ready for construction; and

(f) Whether a proposed transportation project has a useful life expectancy that offers maximum benefit to the state.

(4) To promote fairness in the selection process, the Director of Transportation may not choose a member of a final review committee:

(a) Who represents an entity that submitted an application for a Connect Oregon Fund grant that is being considered for funding by a final review committee; or

(b) Has a direct financial interest in an application that is being considered for funding by a final review committee.

[2005 c.816 §4; 2007 c.859 §3; 2013 c.765 §2; 2015 c.707 §3]

Note: See note under 367.080.



Section 367.086 - Administration of projects.

(2) Except as provided in subsection (1) of this section, the Department of Transportation shall administer all transportation projects that are selected under ORS 367.084. The Department of Transportation may use moneys from the Connect Oregon Fund to pay administrative costs incurred by the Department of Transportation in carrying out the provisions of ORS 367.080 to 367.086.

[2005 c.816 §6; 2013 c.765 §3; 2015 c.707 §4]

Note: See note under 367.080.



Section 367.105 - Short-term borrowing; conditions; repayment.

(a) Providing matching funds as set forth in ORS 366.564.

(b) Providing funds with which to pay when due the principal or interest of bonded indebtedness created for highway purposes, the payment of which is necessary to preserve the financial credit of the state.

(c) Meeting emergencies.

(d) Providing funds for use by the department during times when expenditures exceed revenues, whether or not the department anticipated that expenditures would exceed revenues.

(e) Providing funds for the payment of current expenses in anticipation of revenue, grants or other moneys intended for payment of the current expenses.

(f) Providing funds for interim financing of a capital asset or project to be undertaken by the department.

(g) Refunding an outstanding obligation.

(2) Short-term borrowing under this section may be in such denominations or for such sums as the department fixes and may draw interest at a negotiated rate.

(3) The total outstanding indebtedness created by the short-term borrowing under this section may not exceed $100 million in outstanding principal amount.

(4) All short-term borrowing issued pursuant to this section shall mature within three years from the date of issuance.

(5) The department shall pay for and secure short-term borrowing under this section with funds from the State Highway Fund or other funds that are legally available to the department for the purposes for which the moneys were borrowed, including moneys received by the department from the United States government. ORS 286A.035 does not apply to borrowings under this section.

[Formerly 366.605; 1969 c.427 §1; 1975 c.614 §11; 1981 c.94 §32; 1981 c.311 §1; 1991 c.793 §3; 2003 c.201 §18; 2007 c.783 §165]



Section 367.155



Section 367.160



Section 367.161 - Definitions for ORS 367.161 to 367.181.

(1) "Federal transportation funds" means funds apportioned or allocated, or anticipated to be apportioned or allocated in the current or a future federal fiscal year, to the state by the United States Department of Transportation for use on a federal-aid highway or highway safety construction project or other federal funds that may be used for a highway improvement project that are available or are anticipated to be available in the current or a future federal fiscal year.

(2) "Grant anticipation revenue bond" means a revenue bond secured based on receipt, or anticipation of receipt in the current or a future federal fiscal year, of federal transportation funds.

(3) "Highway improvement project" means a federal-aid highway or highway safety construction project, a transportation project or another project for which the Department of Transportation may use federal transportation funds.

[2003 c.201 §2]



Section 367.163 - Purposes for which bonds may be issued.

(1) Financing highway improvement projects including highway improvement projects already under way or scheduled;

(2) Financing the restoration, reconstruction or renovation of highway improvements in Oregon;

(3) Financing transportation projects;

(4) Paying the costs of issuance of the revenue bonds including, but not limited to, the costs and fees of paying agents, trustees and remarketing agents;

(5) Paying the costs of credit enhancements; or

(6) Financing the Interstate 5 bridge replacement project.

[2003 c.201 §3; 2013 c.4 §17]



Section 367.165



Section 367.166 - Requirements for grant anticipation revenue bonds; authority of State Treasurer.

(a) Must contain on its face a statement that the ad valorem taxing power of this state or any political subdivision of this state is not pledged to the payment of the principal or the interest on the revenue bond.

(b) Shall be issued as provided in ORS chapter 286A.

(c) Must mature on or before a date determined by calculation of the expected economic life of the improvements, assets and projects financed with the proceeds of the revenue bonds.

(2) The State Treasurer shall determine, in consultation with the department and consistent with ORS chapter 286A, all aspects relating to the sale of revenue bonds under ORS 367.161 to 367.181 that are not otherwise specifically provided, including rate of interest and discount, if any.

[2003 c.201 §4; 2007 c.783 §166]



Section 367.168 - Revenue declaration.

(2) A declaration under this section may:

(a) Pledge all or a portion of the moneys described in ORS 367.173 for purposes of the revenue bonds to be issued.

(b) Limit the purposes to which the department may apply the proceeds of the sale.

(c) Make pledges concerning the proceeds of the sale or moneys described in ORS 367.173 to secure payment of the revenue bonds issued under ORS 367.161 to 367.181.

(d) Limit or otherwise provide for the issuance of additional revenue bonds, including refunding bonds, under ORS 367.161 to 367.181, limit or establish terms upon which additional revenue bonds, including refunding bonds, may be issued under ORS 367.161 to 367.181.

(e) Provide for procedures, if any, by which the terms of contracts with bondholders may be amended or rescinded, for the percentage of the bondholders that must consent to amendment or rescission of the contract and for the manner of bondholder consent to amendment or rescission of the contract.

(f) Establish a trustee and vest the trustee with property, rights, powers or duties in trust, as the State Treasurer determines appropriate.

(g) Provide for other matters affecting issuance of the revenue bonds.

(3) A declaration under this section may establish the same requirements, be subject to the same provisions, create the same obligations and confer the same rights as an indenture under ORS 367.171, if so provided in the declaration.

[2003 c.201 §5]



Section 367.170



Section 367.171 - Indenture.

(1) The pledging of all or a portion of the moneys described in ORS 367.173 to the payment of the principal, interest, premium, if any, or the bond debt service of revenue bonds issued under ORS 367.161 to 367.181;

(2) Requirements concerning a particular series of revenue bonds issued under ORS 367.161 to 367.181;

(3) Requirements concerning moneys described in ORS 367.173 and payment on outstanding revenue bonds issued under ORS 367.161 to 367.181;

(4) A contractual undertaking for the benefit of bondholders concerning assessment, levy collection and deposit of moneys described in ORS 367.173;

(5) Provisions concerning the registration of revenue bonds or the recording or filing of the indenture;

(6) Provisions relating to a reserve account including, but not necessarily limited to, provisions related to the amount required for an account and provisions for replenishing the account from moneys described in ORS 367.173;

(7) Provisions concerning trustees including, but not limited to:

(a) Establishing funds, accounts or moneys described in ORS 367.173 over which the trustee will be custodian; and

(b) Providing that a trustee will be appointed; or

(8) Establishing the maturation date of the revenue bonds.

[2003 c.201 §6; 2007 c.71 §99]



Section 367.173 - Moneys that may be used for payment of grant anticipation revenue bonds.

(1) Federal transportation funds.

(2) To the extent affirmatively pledged at the time issuance of revenue bonds is authorized, the following moneys that are lawfully available:

(a) Moneys deposited in the State Highway Fund established under ORS 366.505.

(b) Except as provided in paragraph (c) of this subsection, moneys, once deposited in the State Highway Fund established under ORS 366.505, from the following sources may be affirmatively pledged:

(A) Moneys from the taxes and fees on motor carriers imposed under ORS 825.474 and 825.480.

(B) Moneys from the tax on motor vehicle fuel imposed under ORS 319.020.

(C) Moneys from the tax on fuel used in motor vehicles imposed under ORS 319.530.

(D) Moneys from the special use fuel license fee under ORS 319.535.

(E) Moneys described under ORS 803.090 from the titling of vehicles.

(F) Moneys described under ORS 803.420 from the registration of vehicles.

(G) Moneys described under ORS 807.370 relating to the issuance of driver licenses and driver permits.

(H) Moneys received by the Department of Transportation from taxes, fees or charges imposed after January 1, 2001, or other revenues or moneys received by the department from sources not listed in subparagraphs (A) to (G) of this paragraph that are lawfully available to be pledged under this section.

(c) Moneys described in paragraph (b) of this subsection do not include:

(A) Moneys provided for appropriations to counties under ORS 366.762 to 366.768.

(B) Moneys provided for appropriations to cities under ORS 366.785 to 366.820.

(C) Moneys in the account established under ORS 366.512 for parks and recreation.

[2003 c.201 §7; 2014 c.13 §8]



Section 367.175



Section 367.176 - Refunding grant anticipation revenue bonds.

[2003 c.201 §8]



Section 367.178 - Collection and use of federal transportation funds.

(a) For deposit into one or more special funds or accounts that may be pledged to secure payment of the revenue bonds.

(b) For payment of the costs of highway improvement projects.

(c) For reimbursement to the department of moneys previously spent on highway improvement projects.

(2) The department may direct the United States government to deposit federal transportation funds directly with a trustee for the holders of the revenue bonds to secure payment of the revenue bonds.

(3) The department shall use the proceeds of a sale of revenue bonds issued under ORS 367.161 to 367.181 to pay:

(a) The costs and expenses incurred in the construction or acquisition of a highway improvement project.

(b) Legal and financial costs and expenses incurred to issue or administer the revenue bonds.

(4) If moneys pledged to secure Highway User Tax Bonds pursuant to ORS 367.605 are also pledged to secure payment of principal, interest, premium, if any, and purchase or tender price of grant anticipation revenue bonds issued under ORS 367.161 to 367.181, the pledge to secure grant anticipation revenue bonds issued under ORS 367.161 to 367.181 is subordinate and subject to prior use of the moneys to pay Highway User Tax Bonds.

[2003 c.201 §9]



Section 367.180



Section 367.181 - Limits on obligation of grant anticipation revenue bonds.

(2) The revenue bonds are a limited obligation payable solely from federal transportation funds received by the Department of Transportation and, if provided by the department when issuance of the revenue bonds is authorized, other moneys lawfully available for the purpose and affirmatively pledged to the payment of principal, interest, premium, if any, and purchase or tender price of the revenue bonds.

(3) A holder of revenue bonds issued under ORS 367.161 to 367.181 may not compel the payment of federal transportation funds to the Department of Transportation.

[2003 c.201 §10]



Section 367.185



Section 367.202



Section 367.204



Section 367.206



Section 367.208



Section 367.210



Section 367.212



Section 367.214



Section 367.216



Section 367.218



Section 367.220



Section 367.226



Section 367.228



Section 367.230



Section 367.232



Section 367.234



Section 367.236



Section 367.238



Section 367.240



Section 367.242



Section 367.252



Section 367.254



Section 367.256



Section 367.258



Section 367.260



Section 367.262



Section 367.264



Section 367.266



Section 367.268



Section 367.270



Section 367.282



Section 367.284



Section 367.286



Section 367.288



Section 367.290



Section 367.292



Section 367.294



Section 367.296



Section 367.298



Section 367.300



Section 367.302



Section 367.324



Section 367.326



Section 367.328



Section 367.330



Section 367.332



Section 367.334



Section 367.336



Section 367.338



Section 367.340



Section 367.344



Section 367.346



Section 367.365



Section 367.370



Section 367.372



Section 367.380



Section 367.385



Section 367.390



Section 367.395



Section 367.400



Section 367.405



Section 367.410



Section 367.415



Section 367.420



Section 367.425



Section 367.430



Section 367.465



Section 367.470



Section 367.480



Section 367.485



Section 367.490



Section 367.495



Section 367.500



Section 367.505



Section 367.510



Section 367.520



Section 367.550



Section 367.555 - Authority to issue general obligation bonds.

[1973 c.698 §2; 1981 c.660 §32; 2003 c.201 §19; 2007 c.783 §167]



Section 367.560 - Disposition and use of general obligation bond proceeds.

[1973 c.698 §3; 2003 c.201 §20]



Section 367.565 - Procedure for issuing general obligation bonds under ORS 367.555 to 367.600.

[1973 c.698 §4; 1981 c.660 §33; 2003 c.201 §21; 2007 c.783 §168]



Section 367.570



Section 367.575



Section 367.580



Section 367.585



Section 367.590



Section 367.595 - Setting aside sufficient moneys to pay maturing obligations.

[1973 c.698 §10; 2003 c.201 §22]



Section 367.600 - Compliance with constitutional debt limits.

[1973 c.698 §11; 2003 c.201 §23; 2007 c.783 §169]



Section 367.605 - Source of funds to secure Highway User Tax Bonds.

(2) Except as provided in subsection (3) of this section, moneys, once deposited in the highway fund from the following sources are subject to the use or pledge described in subsection (1) of this section:

(a) Moneys from the taxes and fees on motor carriers imposed under ORS 825.474 and 825.480.

(b) Moneys from the tax on motor vehicle fuel imposed under ORS 319.020.

(c) Moneys from the tax on fuel used in motor vehicles imposed under ORS 319.530.

(d) Moneys from the special use fuel license fee under ORS 319.535.

(e) Moneys described under ORS 803.090 from the titling of vehicles.

(f) Moneys described under ORS 803.420 from the registration of vehicles.

(g) Moneys described under ORS 807.370 relating to the issuance of driver licenses and driver permits.

(h) Moneys received by the Department of Transportation from taxes, fees or charges imposed after January 1, 2001, or other revenues received by the department from sources not listed in paragraphs (a) to (g) of this subsection that are available for the use or pledge described by this section.

(3) Moneys described under subsection (2) of this section do not include:

(a) Moneys provided for appropriations to counties under ORS 366.762 to 366.768.

(b) Moneys provided for appropriations to cities under ORS 366.785 to 366.820.

(c) Moneys in the account established under ORS 366.512 for parks and recreation.

(4) To the extent affirmatively pledged, moneys from the following sources are subject to the use or pledge described in subsection (1) of this section:

(a) Moneys received by the Department of Transportation from the United States government.

(b) Any other moneys legally available to the department.

(5) Notwithstanding ORS 366.507, the lien or charge of any pledge of moneys securing bonds issued under ORS 367.615 is superior or prior to any other lien or charge and to any law of the state requiring the department to spend moneys for specified highway purposes.

[1985 c.551 §2; 2001 c.669 §8; 2003 c.201 §24; 2007 c.783 §169a; 2014 c.13 §10]



Section 367.610



Section 367.615 - Bond issuance; bonds not general obligation; conditions for issuance of additional bonds; use of bond proceeds.

(2) Bonds issued under this section do not constitute a debt or general obligation of this state or any political subdivision of this state but are secured and payable from moneys described under ORS 367.605. A holder of bonds issued under this section may not compel the exercise of the ad valorem taxing power of the state to pay the bond debt service on the bonds.

(3) This state shall provide for the continued assessment, levy, collection and deposit into the highway fund moneys described under ORS 367.605 in amounts sufficient to pay, when due, the annual bond debt service and other amounts necessary to meet requirements established by indenture under ORS 367.640.

(4) This state may not in any way impair obligations of any agreement between this state and the holders of bonds issued under this section.

(5) The authority granted by this section is continuing and the department reserves the right to request the State Treasurer to issue additional bonds under this section subject to the following:

(a) Additional bonds must be secured equally and ratably by the pledge and appropriation of moneys described under ORS 367.605 unless the State Treasurer, as permitted by law and the contracts with owners of outstanding Highway User Tax Bonds, issues additional bonds in different series and secures each series by a lien on and pledge of moneys described under ORS 367.605 that is superior to or subordinate to the lien of the pledge securing any other series of Highway User Tax Bonds.

(b) The State Treasurer may only issue additional bonds if sufficient moneys described under ORS 367.605 may be pledged to pay the annual bond debt service for all outstanding bonds issued under this section as well as for the additional bonds.

(6) Proceeds from the sale of bonds under this section are declared to be for the purpose of building and maintaining permanent public roads and may be used:

(a) To finance the cost of state highway, county road and city street projects in this state.

(b) To pay the cost of issuing the bonds.

(c) For loans to cities and counties as provided under ORS 367.035 or 367.655.

(d) To pay the bond debt service of the bonds.

(e) To pay the costs of the State Treasurer and the department to administer and maintain the bonds and the Highway User Tax Bond program, including the cost of consultants, advisors, attorneys or other professional service providers appointed, retained or approved by the treasurer or the department.

(f) To pay capitalized interest, principal or premium, if any, of the bonds.

(g) For rebates or penalties due to the United States in connection with the bonds.

(7) The State Treasurer, at the request of the department, may issue Highway User Tax Bonds as capital appreciation bonds, auction rate bonds, variable rate bonds, deep discount bonds or deferred interest bonds.

(8) The State Treasurer or the Director of Transportation, if so directed by the treasurer, may obtain credit enhancement or an agreement for exchange of interest rates to provide additional security or liquidity for the bonds or to provide funding, in lieu of cash, for all or a portion of a bond debt service reserve account established with respect to the bonds.

[1985 c.551 §3; 2003 c.201 §25; 2007 c.783 §170]



Section 367.617 - Allocation of bonds.

(a) "Bond" has the meaning given that term in ORS 367.010.

(b) "Bond debt service" has the meaning given that term in ORS 367.010.

(2) On each January 1, April 1, July 1 and October 1, and on the date of issuance of any Highway User Tax Bonds described in ORS 367.620 (3)(c), the Department of Transportation shall determine:

(a) The amount of Highway User Tax Bonds described in ORS 367.620 (3)(c) that are outstanding;

(b) The amount reasonably estimated, as set forth in subsection (4) of this section, as being necessary to pay bond debt service on the outstanding Highway User Tax Bonds described in ORS 367.620 (3)(c); and

(c) The amount of moneys allocated to the department under ORS 366.752 that is not required to pay bond debt service on the outstanding Highway User Tax Bonds described in ORS 367.620 (3)(c). The department shall deposit the amount into the Transportation Project Account established under ORS 366.523.

(3) The amount of moneys determined by the department under subsection (2)(c) of this section may be allocated by the Oregon Transportation Commission pursuant to a request of the department, in an amount that does not exceed the amount determined by the department, under subsection (2)(c) of this section, to the following projects in the following order of priority:

(a) The amount established for projects listed in section 64, chapter 865, Oregon Laws 2009;

(b) $15 million each year for maintenance, preservation and safety of the highways so long as the amount reasonably estimated by the department pursuant to subsection (2)(b) of this section is not greater than the amount received by the department under ORS 366.752 (4)(c); and

(c) For any other purposes determined by the commission.

(4) To reasonably estimate the amount necessary to pay bond debt service on Highway User Tax Bonds described in ORS 367.620 (3)(c), the department shall include in its computation:

(a) For fixed rate bonds, the bond debt service payments due on the bonds in the calendar quarter; and

(b) For variable rate bonds, bond debt service payments due on the bonds in the calendar quarter, with interest computed at the maximum rate of interest as set forth in the bond declaration or bond indenture executed by the department pursuant to ORS 367.630 and 367.640.

[2009 c.865 §62]

Note: 367.617 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 367.620 - Limitation on bond amount.

(2) Highway User Tax Bonds may be issued under ORS 367.615 for the purposes described in ORS 367.622 in an aggregate principal amount sufficient to produce net proceeds of not more than $500 million.

(3)(a) Highway User Tax Bonds may be issued under ORS 367.615 for bridge purposes described in section 10 (1), chapter 618, Oregon Laws 2003, in an aggregate principal amount sufficient to produce net proceeds of not more than $1.6 billion.

(b) Highway User Tax Bonds may be issued under ORS 367.615 for modernization purposes described in sections 10 (2) and 11, chapter 618, Oregon Laws 2003, in an aggregate principal amount sufficient to produce net proceeds of not more than $300 million.

(c) Highway User Tax Bonds may be issued under ORS 367.615 for the purposes described section 64, chapter 865, Oregon Laws 2009, in an aggregate principal amount sufficient to produce net proceeds of not more than $840 million. The proceeds from bonds issued as described in this paragraph that are not required for the purposes described in section 64, chapter 865, Oregon Laws 2009, shall be allocated to transportation projects, as defined in ORS 367.010, that are approved by the Legislative Assembly by law.

(d) The Department of Transportation, with the approval of the State Treasurer, may designate the extent to which a series of bonds authorized under this subsection is secured and payable on a parity of lien or on a subordinate basis to existing or future Highway User Tax Bonds. [1985 c.551 §4; 1999 c.1036 §4; 2001 c.669 §1; 2002 s.s.1 c.3 §1; 2003 c.618 §6; 2007 c.783 §171; 2009 c.865 §61; 2011 c.629 §2]

Note: Sections 64 to 66, chapter 865, Oregon Laws 2009, provide:

Sec. 64. (1) Proceeds of the bonds, as defined in ORS 367.010, authorized under ORS 367.620 (3)(c) may be used to finance all or any portion of the projects as listed in subsection (2) of this section. The Oregon Transportation Commission shall determine the order of completion for the projects listed in subsection (2) of this section.

(2) The following amounts are allocated for the projects listed below:

______________________________________________________________________________

(a) U.S. Highway 26 at the

Glencoe Road Interchange................... $ 21 million

(b) Interstate 84 at the

257th Avenue Interchange................... $ 27,669,288

(c) State Highway 212: Sunrise

Corridor, Phase I, Units 1,

2 and 3.................................................. $ 100 million

(d) U.S. Highway 26 at the Shute

Road Interchange, Phase I.................... $ 53,947,687

(e) Interstate 5 at the Interstate

205 Interchange.................................... $ 7,330,712

(f) U.S. Highway 26: Cornelius

Pass Road to Cornell Road................... $ 22,052,313

(g) Interstate 205 and State

Highway 213 at the Washington

Street Interchange................................. $ 22 million

(h) Interstate 84 at the Hood

River Interchange................................. $ 10 million

(i) State Highway 43 at the

Sellwood Bridge Interchange............... $ 30 million

(j) State Highway 6 at U.S.

Highway 101........................................ $ 27 million

(k) State Highway 99W: Newberg

and Dundee Bypass, Phase I................ $ 192 million

(L) Interstate 5 at the State

Highway 214 Interchange.................... $ 53 million

(m) Interstate 5 at Beltline

Highway, Units 3, 4, 5,

6 and 7.................................................. $ 64 million

(n) Beltline Highway at

Delta Highway...................................... $ 8 million

(o) Interstate 5 at Kuebler

Road, Phase I........................................ $ 15 million

(p) Interstate 5 at Kuebler

Road, Phase II (Mill Creek).................. $ 4 million

(q) State Highway 42, county

line curves............................................. $ 10 million

(r) State Highway 62: Corridor

Solution, Phase II................................. $ 100 million

(s) Interstate 5 at the Fern

Valley Road Interchange...................... $ 25 million

(t) Interstate 5 Sutherlin

truck climbing lanes.............................. $ 4.1 million

(u) Interstate 5 Sexton truck

climbing lanes....................................... $ 10 million

(v) Interstate 84 at the U.S.

Highway 97 Interchange...................... $ 19 million

(w) U.S. Highway 97: Crooked

River Bridge to Redmond.................... $ 2 million

(x) State Highway 140:

Klamath Falls to the Nevada

state line................................................ $ 23 million

(y) Murphy Road at the U.S.

Highway 97 Interchange...................... $ 25 million

(z) U.S. Highway 97: Redmond

reroute, Phase II.................................... $ 5 million

(aa) Chico Road reconstruction

in Baker County.................................... $ 621,083

(bb) Chandler Lane reconstruction

in Baker County.................................... $ 2,427,758

(cc) Interstate 84 Spring Creek

climbing lane in

Union County....................................... $ 5.7 million

(dd) Northwest Washington Avenue

in Malheur County................................ $ 4.5 million

(ee) Pierce Road improvements

in Union County................................... $ 5 million

(ff) State Highway 82 alternate

route in Wallowa County...................... $ 5 million

(gg) Westland Road in Umatilla

County.................................................. $ 1.1 million

(hh) State Highway 207 and State

Highway 206 intersections................... $ 0.5 million

(ii) Vehicle chain-up areas east

of Pendleton on Interstate

84.......................................................... $ 4.7 million

(jj) Izee-Paulina Highway in

Grant County........................................ $ 4.5 million

(kk) Monroe Street and U.S.

Highway 20 Intersection

in Harney County................................. $ 0.9 million

______________________________________________________________________________

(3)(a) When the commission determines that the project described in subsection (2)(a) of this section is completed, the commission shall reallocate any amount remaining from the allocation made under subsection (2)(a) of this section to the project described in subsection (2)(d) of this section.

(b) When the commission determines that the project described in subsection (2)(d) of this section is completed, the commission shall reallocate any amount remaining from the allocation made under subsection (2)(d) of this section to the project described in subsection (2)(f) of this section.

(c) When the commission determines that the project described in subsection (2)(m) of this section is completed, the commission shall reallocate any amount remaining from the allocation made under subsection (2)(m) of this section to the project described in subsection (2)(n) of this section.

(4) Prior to June 1, 2010, in addition to the projects listed in subsection (2) of this section, if projects are recommended to the Oregon Transportation Commission by the applicable local area commission on transportation after consultation with the local governments listed in this subsection, the Oregon Transportation Commission may also approve and allocate funds to the following local governments for projects approved by the commission in the following amounts:

______________________________________________________________________________

(a) Baker County........................................ $ 7,051,159

(b) Grant County........................................ $ 1.1 million

(c) Harney County..................................... $ 4.1 million

(d) Malheur County.................................... $ 5.8 million

(e) Union County....................................... $ 1.3 million

(f) Umatilla County................................... $ 2.5 million

(g) City of Nyssa........................................ $ 1 million

(h) City of Heppner.................................... $ 3 million

(i) City of Milton-Freewater...................... $ 3 million

(j) City of Ontario..................................... $ 1.2 million

(k) Port of Umatilla.................................... $ 4.5 million

(L) Port of Morrow..................................... $ 10.7 million

______________________________________________________________________________ [2009 c.865 §64; 2012 c.55 §3; 2013 c.11 §1; 2015 c.344 §1]

Sec. 65. Nothing in this 2009 Act [chapter 865, Oregon Laws 2009] is intended to impair and may not impair the interests of the owners of any Highway User Tax Bonds that are outstanding on the effective date of this 2009 Act [September 28, 2009] or any obligations of the agreements of the Department of Transportation under its Amended and Restated Master Highway User Tax Revenue Bond Declaration dated June 1, 2006, as amended and supplemented. [2009 c.865 §65]

Sec. 66. Notwithstanding ORS 367.620 (1), the provisions of ORS 286A.035 do not apply to bonds described in ORS 367.620 (3)(c) for the biennium beginning July 1, 2009. [2009 c.865 §66]

Note: Section 1, chapter 55, Oregon Laws 2012, provides:

Sec. 1. On or before November 1 of each year, the Oregon Transportation Commission shall submit a report to the interim legislative committees related to transportation issues. The report must include the following components:

(1) The amount of funding available for reallocation as a result of completion of the transportation projects described in section 64, chapter 865, Oregon Laws 2009, for less than the amounts originally allocated for the projects.

(2) A list of transportation projects, ranked in order of priority by the commission, from the list of projects described in section 64, chapter 865, Oregon Laws 2009, that require additional funding to be completed. [2012 c.55 §1]



Section 367.621 - Use of private sector resources in specified work.

[2003 c.618 §41]

Note: 367.621 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 367.622 - Preservation and modernization projects funded by specified bonds; rules; selection criteria.

(a) "Highway" has the meaning given that term in ORS 801.305.

(b) "Modernization" means improvements that add capacity to highways, including but not limited to new or widened lanes and new bypasses.

(c) "Preservation" means paving, striping, reconstruction and other activities designed to add useful life to existing highways.

(2) Bonds described in ORS 367.620 (2) shall be used to finance preservation and modernization projects chosen by the Oregon Transportation Commission. The commission shall select projects from among the following:

(a) Highways that need increased lane capacity.

(b) Highways and bridges that have weight limitations.

(c) State and local bridges.

(d) Interchanges on multilane highways.

(e) District highways in cities and counties that require preservation. The Department of Transportation shall adopt rules defining "district highway" for purposes of this paragraph.

(3) In choosing projects under subsection (2) of this section, the commission shall use the following criteria, in addition to any criteria developed under ORS 367.623:

(a) Lane capacity projects shall be chosen from a financially constrained list.

(b) Bridge projects shall be chosen on the basis of a bridge inventory or rating system recognized by the commission.

(c) Priority for interchange projects shall be given to projects on multilane highways where safety can be enhanced by constructing a grade-separated interchange to replace an at-grade crossing.

(d) Priority for district highway preservation projects shall be given to those projects that may facilitate transfer of jurisdiction over the highway from the state to a local government.

(e) Projects selected for financing under this section shall be equitably distributed throughout the state, using the criteria for distribution of projects that are used for the Statewide Transportation Improvement Program.

[2001 c.669 §2; 2005 c.612 §8]

Note: 367.622 and 367.623 were added to and made a part of ORS chapter 367 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 367.623 - Consultation with local governments for project selection.

[2001 c.669 §3]

Note: See note under 367.622.



Section 367.625



Section 367.630 - Highway revenue declaration; contents; purpose.

(2) A declaration prepared under this section may do any of the following:

(a) Pledge any part or all of moneys described under ORS 367.605 for purposes of the bonds to be issued.

(b) Limit the purpose for which the proceeds of the sale may be applied by the department.

(c) Make pledges concerning the proceeds of the sale or moneys described under ORS 367.605 as necessary to secure payment of bonds of the department.

(d) Limit the issuance of additional bonds under ORS 367.615, limit or establish terms upon which additional bonds may be issued under ORS 367.615 or limit or establish the issuance or the terms of issuance or provide for the refunding of outstanding bonds.

(e) Provide for procedures, if any, by which the terms of contracts with bondholders may be amended or rescinded, for the percentage of the bondholders that must consent to amendment or rescinding of such contract and for the manner of bondholder consent to any amendment or rescinding of such contract.

(f) Establish a trustee as described under ORS 367.650.

(g) Vest a trustee appointed under ORS 367.650 with property, rights, powers and duties in trust, as the State Treasurer determines appropriate. Authority granted by this paragraph includes authority to:

(A) Include the rights, powers and duties of a trustee appointed to bondholders.

(B) Limit the rights, powers and duties of the trustee.

(h) Provide for other matters affecting issuance of the bonds.

(3) A declaration under this section may establish the same requirements, be subject to the same provisions, create the same obligations and confer the same rights and is otherwise subject to the same provisions as an indenture under ORS 367.640, if so provided in the declaration.

[1985 c.551 §5; 1987 c.158 §64]



Section 367.635 - Bond form, issuance and maturity; provisions subject to determination of State Treasurer.

(a) Must contain on its face a statement that the ad valorem taxing power of this state or any political subdivision of this state is not pledged to the payment of the principal or the interest on the bond.

(b) Shall be issued as provided in ORS chapter 286A.

(c) Must mature on or before a date determined by calculation of the expected economic life of the improvements, assets and projects financed with the proceeds of the bonds. Subject to this paragraph, the time bonds mature may be as established by indenture under ORS 367.640.

(2) The State Treasurer shall determine, in consultation with the department and consistent with ORS chapter 286A, all aspects relating to the sale of bonds under ORS 367.615 that are not otherwise specifically provided, including rate of interest and discount, if any.

[1985 c.551 §6; 2003 c.201 §26; 2007 c.783 §172]



Section 367.640 - Indenture; provisions.

(1) The pledging of moneys or a portion of moneys described under ORS 367.605 to the payment of the bond debt service on bonds issued under ORS 367.615.

(2) Requirements concerning particular issues of bonds under ORS 367.615.

(3) Requirements concerning moneys described under ORS 367.605 and payment on outstanding bonds issued under ORS 367.615.

(4) A contractual undertaking for the benefit of bondholders concerning assessment, levy collection and deposit of moneys described under ORS 367.605.

(5) Provisions concerning the registration of bonds or recording or filing of the indenture.

(6) Provisions relating to a reserve account under ORS 367.645. Provisions under this subsection may include, but are not limited to, the amount required for such account or provisions for replenishing the account from moneys described under ORS 367.605.

(7) Provisions concerning trustees under ORS 367.650 including, but not limited to:

(a) Establishing funds, accounts or moneys described under ORS 367.605 over which the trustee will be custodian.

(b) Providing that a trustee will be appointed.

(8) Establishing the maturation date for the bonds, subject to ORS 367.635.

[1985 c.551 §7; 2003 c.201 §27]



Section 367.645 - Reserve account.

(1) The account may be established as part of the highway fund or separately.

(2) The establishment of an account does not, in itself, limit the payment of bond debt service for bonds issued under ORS 367.615 to moneys in the account. Bond debt service for bonds issued under ORS 367.615 may be paid from any moneys under ORS 367.605, whether or not an account is established, unless otherwise provided by indenture under ORS 367.640.

(3) The account is subject to any provisions established by indenture under ORS 367.640 concerning the amount of money in the account or the replenishing of moneys if the account is drawn down at any time while bonds are outstanding.

(4) The account is subject to any other provisions concerning the account that are established by indenture under ORS 367.640.

[1985 c.551 §8; 1989 c.610 §2; 2003 c.201 §28]



Section 367.650 - Trust indenture to secure bonds; provisions.

(1) The trust indenture shall be by and between the state and a trustee.

(2) The trustee may be any trust company or bank having the powers of a trust company whether inside or outside the state.

(3) The trustee may act as custodian as provided for by indenture under ORS 367.640.

(4) The trustee must be jointly appointed by the director and the State Treasurer.

(5) The trustee shall be vested with such powers and duties as provided for by indenture under ORS 367.640.

[1985 c.551 §9]



Section 367.655 - Loan of bond proceeds to cities and counties; use of loans; rules.

(a) The Department of Transportation may loan a portion of proceeds from bonds issued under ORS 367.615 to cities and counties; and

(b) Cities and counties may borrow moneys under this section.

(2) Any loan made under this section is subject to all of the following provisions:

(a) Moneys from the loan may only be used to defray costs of location, relocation, improvements, construction and reconstruction of city and county streets and roads.

(b) The department shall establish rules concerning the making of agreements for the loans. Repayment of principal and interest by any city or county must be made according to the agreement between the department and the city or county.

(c) If a city or county defaults of repayment, the department may withhold any part of the appropriation or allocation to the city under ORS 366.785 to 366.820 or the county under ORS 366.762 to 366.768 as provided for in the agreement for repayment made under this section.

[1985 c.551 §10; 2003 c.201 §29]



Section 367.660 - Lien on certain moneys pledged for bonds; terms of lien.

(1) The lien is a first lien and security interest and prior charge upon the pledged moneys except to the extent provided otherwise by the indenture.

(2) The lien is valid and binding from the time the pledge is made.

(3) The pledged moneys are immediately subject to the lien without physical delivery or further act.

(4) The lien is valid and binding against all parties having claims on the money of any kind including claims under tort or contract.

(5) The lien is valid and binding against all parties irrespective of whether the parties have notice of the lien.

(6) No bond, indenture or any other instrument by which the pledge is made or the lien created must be recorded or filed except as provided by the indenture under ORS 367.640.

[1985 c.551 §11; 2003 c.201 §30]



Section 367.665 - Interest on bonds exempt from state income tax.

[1985 c.551 §12; 2007 c.783 §172a]



Section 367.670



Section 367.700 - Authority to sell limited amount of bonds under ORS 367.700 to 367.750.

[1975 c.211 §1; 1981 c.660 §34]



Section 367.705 - Use of funds; priority.

(2) If funds available under ORS 367.700 to 367.750 are not sufficient to fund all projects for which funds are applied by cities and counties, the department shall give priority to projects in cities and counties having the highest rates of unemployment in this state.

[1975 c.211 §2; 2003 c.201 §31]



Section 367.710 - Repayment by city or county; interest.

(2) The Department of Transportation shall fix the rate of interest to be charged on any advance made under ORS 367.705.

[1975 c.211 §3; 2003 c.201 §32]



Section 367.715 - Procedure for issuing bonds under ORS 367.700 to 367.750.

[1975 c.211 §4; 1981 c.660 §35; 2003 c.201 §33; 2007 c.783 §173]



Section 367.720



Section 367.725



Section 367.730



Section 367.735



Section 367.740



Section 367.745 - Setting aside sufficient moneys to pay maturing bonds.

[1975 c.211 §10; 2003 c.201 §34]



Section 367.750 - Constitutional debt limits not to be exceeded.

[1975 c.211 §11; 2003 c.201 §35]



Section 367.800 - Findings.

(1) Entrepreneurial approaches to the acquisition, design, management and financing of transportation projects will accelerate cost-effective project delivery.

(2) Entrepreneurial approaches can bring substantial benefits to the public in transportation project development and execution.

(3) Risk management is a critical component of partnerships for transportation projects.

(4) Successful implementation of an Oregon innovative partnership program for transportation projects requires that risk in a project be managed and shared by public and private sector participants, with the partner best able to control a risk bearing responsibility for the risk.

(5) The Legislative Assembly and the executive branch of government accept responsibility for providing predictability for partnerships for transportation projects and for allowing negotiated agreements to be implemented.

(6) The development, acquisition and construction of transportation projects creates jobs and furthers economic development in Oregon by, among other things:

(a) Increasing the economy and efficiency of public transportation, improving the flow of commerce into and around the state and the surrounding region, improving the attractiveness of Oregon to new businesses and supporting the operations and prosperity of existing businesses; and

(b) Improving the movement of people into and around the state and the surrounding region, alleviating congestion and crowding and reducing the burdens on existing public transportation systems and transportation facilities.

[2003 c.790 §1]

Note: 367.800 to 367.824 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 367.802 - Definitions.

(1) "Agreement" means a written agreement, including but not limited to a contract, for a transportation project that is entered into under ORS 367.806.

(2) "Private entity" means any entity that is not a unit of government, including but not limited to a corporation, partnership, company, nonprofit organization or other legal entity or a natural person.

(3) "Transportation project" or "project" means any proposed or existing undertaking that facilitates:

(a) Any mode of transportation in this state;

(b) The collection of taxes and fees as an alternative to the motor vehicle fuel taxes imposed under ORS 319.020 and 319.530; or

(c) The collection of the per-mile road usage charge imposed under ORS 319.885.

(4) "Unit of government" means any department or agency of the federal government, any state or any agency, office or department of a state, any city, county, district, commission, authority, entity, port or other public corporation organized and existing under statutory law or under a voter-approved charter and any intergovernmental entity created under ORS 190.003 to 190.130, 190.410 to 190.440 or 190.480 to 190.490.

[2003 c.790 §2; 2011 c.470 §8; 2013 c.781 §23]

Note: See note under 367.800.



Section 367.804 - Goals of Oregon Innovative Partnerships Program; authority of Department of Transportation; confidentiality; expenses.

(2) The goals of the Oregon Innovative Partnerships Program are to:

(a) Develop an expedited project delivery process;

(b) Maximize innovation; and

(c) Develop partnerships with private entities and units of government.

(3) As part of the program established under this section:

(a) The department may:

(A) Solicit concepts or proposals for transportation projects from private entities and units of government.

(B) Accept unsolicited concepts or proposals for transportation projects from private entities and units of government.

(C) Evaluate the concepts or proposals received under this subsection and select potential projects based on the concepts or proposals. The evaluation under this subparagraph shall include consultation with any appropriate local government, metropolitan planning organization or area commission on transportation.

(D) Charge an administrative fee for the evaluation in an amount determined by the department.

(b) The department shall enter into agreements to undertake transportation projects described in ORS 367.806 (2).

(4) Following an evaluation by the department of concepts or proposals the department receives under subsection (3)(a) of this section, and the selection of potential transportation projects, the department may negotiate and enter into the agreements described in ORS 367.806 for implementing the selected transportation projects.

(5) Except as provided in subsection (6) of this section:

(a) Information related to a transportation project proposed under ORS 367.800 to 367.824, including but not limited to the project’s design, management, financing and other details, is exempt from disclosure under ORS 192.410 to 192.505 until:

(A) The department shares the information with a local government, metropolitan planning organization or area commission on transportation under subsection (3)(a)(C) of this section; or

(B) The department completes its evaluation of the proposed project and has selected the proposal for negotiation of an agreement.

(b) After the department has either shared the information described in paragraph (a) of this subsection with a local government, metropolitan planning organization or area commission on transportation, or has completed its evaluation of the proposed project, the information is subject to disclosure under ORS 192.410 to 192.505.

(6) Sensitive business, commercial or financial information that is not customarily provided to business competitors that is submitted to the department in connection with a transportation project under ORS 367.800 to 367.824 is exempt from disclosure under ORS 192.410 to 192.505 until the information is submitted to the Oregon Transportation Commission in connection with its review and approval of the transportation project under ORS 367.806.

(7) The department may, in connection with the evaluation of concepts or proposals for transportation projects, consider any financing mechanisms, including but not limited to the imposition and collection of franchise fees or user fees and the development or use of other revenue sources.

(8) The department and any other unit of government may expend, out of any funds available for the purpose, such moneys as may be necessary for the evaluation of concepts or proposals for transportation projects and for negotiating agreements for transportation projects under ORS 367.806. The department or other unit of government may employ engineers, consultants or other experts the department or other unit of government determines are needed for the purposes of doing the evaluation and negotiation. Expenses incurred by the department or other unit of government under this subsection prior to the issuance of transportation project revenue bonds or other financing shall be paid by the department or other unit of government, as applicable, and charged to the appropriate transportation project. The department or other unit of government shall keep records and accounts showing each amount so charged. Upon the sale of transportation project revenue bonds or upon obtaining other financing for any transportation project, the funds expended by the department or other unit of government under this subsection in connection with the project shall be repaid to the department or the unit of government from the proceeds of the bonds or other financing, as allowed by applicable law.

[2003 c.790 §3; 2013 c.781 §24]

Note: See note under 367.800.



Section 367.806 - Agreements.

(a) Enter into any agreement or any configuration of agreements relating to transportation projects with any private entity or unit of government or any configuration of private entities and units of government. The subject of agreements entered into under this section may include, but need not be limited to, planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing and operation of transportation projects.

(b) Include in any agreement entered into under this section any financing mechanisms, including but not limited to the imposition and collection of franchise fees or user fees and the development or use of other revenue sources.

(2) As part of the Oregon Innovative Partnerships Program established under ORS 367.804, the department shall enter into agreements to undertake transportation projects the subjects of which include the application of technology standards to determine whether to certify technology, the collection of metered use data, tax processing and account management, as these subjects relate to the operation of a road usage charge system pursuant to ORS 319.883 to 319.945.

(3) The agreements among the public and private sector partners entered into under this section must specify at least the following:

(a) At what point in the transportation project public and private sector partners will enter the project and which partners will assume responsibility for specific project elements;

(b) How the partners will share management of the risks of the project;

(c) How the partners will share the costs of development of the project;

(d) How the partners will allocate financial responsibility for cost overruns;

(e) The penalties for nonperformance;

(f) The incentives for performance;

(g) The accounting and auditing standards to be used to evaluate work on the project; and

(h) Whether the project is consistent with the plan developed by the Oregon Transportation Commission under ORS 184.618 and any applicable regional transportation plans or local transportation system programs and, if not consistent, how and when the project will become consistent with applicable plans and programs.

(4) The department may, either separately or in combination with any other unit of government, enter into working agreements, coordination agreements or similar implementation agreements to carry out the joint implementation of any transportation project selected under ORS 367.804.

(5) Except for ORS 383.015, 383.017 (1), (2), (3) and (5) and 383.019, the provisions of ORS 383.003 to 383.075 apply to any tollway project entered into under ORS 367.800 to 367.824.

(6) The provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to concepts or proposals submitted under ORS 367.804, or to agreements entered into under this section, except that if public moneys are used to pay any costs of construction of public works that is part of a project, the provisions of ORS 279C.800 to 279C.870 apply to the public works. In addition, if public moneys are used to pay any costs of construction of public works that is part of a project, the construction contract for the public works must contain provisions that require the payment of workers under the contract in accordance with ORS 279C.540 and 279C.800 to 279C.870.

(7)(a) The department may not enter into an agreement under this section until the agreement is reviewed and approved by the Oregon Transportation Commission.

(b) The department may not enter into, and the commission may not approve, an agreement under this section for the construction of a public improvement as part of a transportation project unless the agreement provides for bonding, financial guarantees, deposits or the posting of other security to secure the payment of laborers, subcontractors and suppliers who perform work or provide materials as part of the project.

(c) Before presenting an agreement to the commission for approval under this subsection, the department must consider whether to implement procedures to promote competition among subcontractors for any subcontracts to be let in connection with the transportation project. As part of its request for approval of the agreement, the department shall report in writing to the commission its conclusions regarding the appropriateness of implementing such procedures.

(8)(a) Except as provided in paragraph (b) of this subsection, documents, communications and information developed, exchanged or compiled in the course of negotiating an agreement with a private entity under this section are exempt from disclosure under ORS 192.410 to 192.505.

(b) The documents, communications or information described in paragraph (a) of this subsection are subject to disclosure under ORS 192.410 to 192.505 when the documents, communications or information are submitted to the commission in connection with its review and approval of a transportation project under subsection (7) of this section.

(9) The terms of a final agreement entered into under this section and the terms of a proposed agreement presented to the commission for review and approval under subsection (7) of this section are subject to disclosure under ORS 192.410 to 192.505.

(10) As used in this section:

(a) "Public improvement" has the meaning given that term in ORS 279A.010.

(b) "Public works" has the meaning given that term in ORS 279C.800.

[2003 c.790 §§4,4b; 2007 c.531 §13; 2013 c.781 §25]

Note: See note under 367.800.



Section 367.808 - Evaluation of proposed agreements; role of Attorney General.

(a) Advise the Department of Transportation concerning the legality of specific proposed partnerships;

(b) Advise the department on legal procedures and practices related to implementation of specific projects that use a partnership;

(c) Assist the department in negotiating partnership agreements;

(d) Assist the department in preparing any document related to a specific partnership;

(e) Advise the department regarding accounting, investment and tax requirements applicable to specific projects that use a partnership; and

(f) Advise the department regarding any relevant federal securities or other laws and related disclosure requirements.

(2) When the Attorney General, as part of the review under ORS 291.047, reviews an agreement entered into under ORS 367.806, the Attorney General shall:

(a) Recognize that the agreement is the product of a partnership; and

(b) Defer to the business judgment of the department and the Oregon Transportation Commission concerning the assignment of risks and the incentives provided within the agreement.

[2003 c.790 §5]

Note: See note under 367.800.



Section 367.810 - State Transportation Enterprise Fund.

(2) The following moneys shall be deposited into the State Transportation Enterprise Fund:

(a) Proceeds from bonds or other financing instruments issued under the provisions of ORS 367.800 to 367.824;

(b) Revenues received from any transportation project developed under the program established under ORS 367.804; and

(c) Any other moneys that are by donation, grant, contract, law or other means transferred, allocated or appropriated to the fund.

(3) Moneys in the State Transportation Enterprise Fund are continuously appropriated to the Department of Transportation for the purpose of carrying out the provisions of ORS 367.800 to 367.824 and implementing all or portions of any transportation project developed under the program established under ORS 367.804.

(4) Moneys in the State Transportation Enterprise Fund that are transferred from the State Highway Fund or from any one of the sources that comprise the State Highway Fund as specified in ORS 366.505 and that are revenue under section 3a, Article IX of the Oregon Constitution, may be used only for purposes authorized by section 3a, Article IX of the Oregon Constitution.

(5) The department shall establish a separate account in the State Transportation Enterprise Fund for each transportation project that is undertaken under the program established under ORS 367.804. Except as provided in subsection (4) of this section, the department may pledge moneys in the State Transportation Enterprise Fund to secure revenue bonds or any other debt obligations relating to the transportation project for which the account is established.

(6) Moneys in an account established under subsection (5) of this section shall be used as provided in any agreement applicable to the transportation project for which the account is established.

[2003 c.790 §6]

Note: See note under 367.800.



Section 367.812 - Bonds secured by State Transportation Enterprise Fund; financing of transportation projects.

(2) Moneys received from the issuance of revenue bonds or other debt obligations, including any investment earnings thereon, may be expended:

(a) For the purpose of financing the costs of the transportation project for which the bonds are issued;

(b) To pay the costs and other administrative expenses of the bonds;

(c) To pay the costs of credit enhancement or to fund any reserves determined to be necessary or advantageous in connection with the revenue bonds; and

(d) To reimburse the department for any costs related to carrying out the purposes of the program established under ORS 367.804.

(3) Any transportation project may be financed in whole or in part with:

(a) The proceeds of grant anticipation revenue bonds authorized by 23 U.S.C. 122 and applicable state law.

(b) Grants, loans, loan guarantees, lines of credit, revolving lines of credit or other financing arrangements available pursuant to the Transportation Infrastructure Finance and Innovation Act under 23 U.S.C. 181 et seq., or any other applicable federal law.

(c) Infrastructure loans or assistance from the Oregon Transportation Infrastructure Fund established by ORS 367.015.

(4) As security for the payment of financing described in subsection (3) of this section, the revenues from the project may be pledged, but no such pledge of revenues constitutes in any manner or to any extent a general obligation of the state. Any financing described in subsection (3) of this section may be structured on a senior, parity or subordinate basis to any other financing.

[2003 c.790 §7; 2007 c.783 §174]

Note: See note under 367.800.



Section 367.814 - Moneys from federal government or other sources.

(2) The department or a unit of government may accept from any source any grant, donation, gift or other form of conveyance of land, money, other real or personal property or other valuable thing made to the State of Oregon, the department or the unit of government for carrying out the purposes of ORS 367.800 to 367.824.

(3) Any transportation project may be financed in whole or in part by contribution of any funds or property made by any private entity or unit of government that is a party to any agreement entered into under ORS 367.806.

[2003 c.790 §8]

Note: See note under 367.800.



Section 367.816 - Use of moneys in Oregon Transportation Infrastructure Fund for projects.

(2) The lien of a pledge made under this section is subordinate to the lien of a pledge securing bonds payable from moneys in the State Highway Fund described in ORS 366.505, the State Tollway Account established by ORS 383.009 or the State Transportation Enterprise Fund established by ORS 367.810.

[2003 c.790 §9]

Note: See note under 367.800.



Section 367.818 - Eminent domain powers.

[2003 c.790 §10]

Note: See note under 367.800.



Section 367.820 - Creation of district; use of revenues within district.

[2003 c.790 §11]

Note: See note under 367.800.



Section 367.822 - Advisory committees on transportation projects; rules.

(2) At the request of the department, an advisory committee may review concepts or proposals for transportation projects and submit recommendations to the department or the participating unit of government.

(3) An advisory committee shall meet as necessary at times and places fixed by the department or the participating unit of government. The department shall provide personnel services to assist the advisory committee within the limits of available funds. An advisory committee may adopt rules to govern its proceedings and may select officers.

[2003 c.790 §12]

Note: See note under 367.800.



Section 367.824 - Rules; supremacy of federal law.

(2) Notwithstanding any provision of ORS 367.800 to 367.824, applicable federal laws, rules and regulations govern in any situation that involves federal funds if the federal laws, rules or regulations:

(a) Conflict with any provision of ORS 367.800 to 367.824;

(b) Require procedures that are additional to or different from those provided in ORS 367.800 to 367.824; or

(c) Require contract provisions not authorized by ORS 367.800 to 367.824.

[2003 c.790 §§4a,13]

Note: See note under 367.800.



Section 367.826



Section 367.850 - Alternatives to meeting funding requirements of transportation planning rule; rules.

(a) Apply for an extension of time to meet the requirements;

(b) Submit a plan to the Oregon Transportation Commission and the Department of Transportation proposing alternative methods of funding that will meet the standards adopted by the Oregon Transportation Commission; or

(c) Apply to the Department of Transportation:

(A) To adjust various traffic performance measures during an interim period prior to completion of construction of the development in question for a period of no more than 20 years; or

(B) To allow various types of traffic performance measures other than a volume to capacity ratio.

(2) The Oregon Transportation Commission may not approve more than four applications for extension or alternative plans in each Department of Transportation region in a calendar year. For purposes of this subsection, the regions are as follows:

(a) Region one consists of Clackamas, Columbia, Hood River, Multnomah and Washington Counties.

(b) Region two consists of Benton, Clatsop, Lane, Lincoln, Linn, Marion, Polk, Tillamook and Yamhill Counties.

(c) Region three consists of Coos, Curry, Douglas, Jackson and Josephine Counties.

(d) Region four consists of Crook, Deschutes, Gilliam, Jefferson, Klamath, Lake, Sherman, Wasco and Wheeler Counties.

(e) Region five consists of Baker, Grant, Harney, Malheur, Morrow, Umatilla, Union and Wallowa Counties.

(3) The Oregon Transportation Commission shall adopt rules for the administration of this section. In adopting rules, the commission may not define under what circumstances a local government is considered to be able to meet the funding requirements of the transportation planning rule adopted by the Land Conservation and Development Commission.

[2009 c.589 §1]

Note: 367.850 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 368 - County Roads

Section 368.001 - Definitions.

(1) "County road" means a public road under the jurisdiction of a county that has been designated as a county road under ORS 368.016.

(2) "County road official" means the roadmaster, engineer, road supervisor, public works director or other administrative officer designated by the county governing body as being responsible for administration of the road activities of the county.

(3) "Local access road" means a public road that is not a county road, state highway or federal road.

(4) "Owner" means a vendee under a recorded land sale contract or, if there is no recorded land sale contract, the holder of the record title of land if the vendee or holder has a present interest equal to or greater than a life estate.

(5) "Public road" means a road over which the public has a right of use that is a matter of public record.

(6) "Road" means the entire right of way of any public or private way that provides ingress to or egress from property by means of vehicles or other means or that provides travel between places by means of vehicles. "Road" includes, but is not limited to:

(a) Ways described as streets, highways, throughways or alleys;

(b) Road related structures that are in the right of way such as tunnels, culverts or similar structures; and

(c) Structures that provide for continuity of the right of way such as bridges.

[1981 c.153 §2]



Section 368.005



Section 368.010



Section 368.011 - County authority to supersede statutes; limitations.

(2) A county may not enact an ordinance to supersede a provision of this section or ORS 368.001, 368.016, 368.021, 368.026, 368.031, 368.051, 368.705, 368.710, 368.720 or 368.722.

[1981 c.153 §3; 2007 c.679 §3]



Section 368.016 - County authority over roads; limitations.

(2) A county governing body:

(a) Does not have jurisdiction over any public road that is a state highway.

(b) Shall only take action involving a local access road within a city if the city governing body consents to the action.

(c) May by resolution or order make any public road within its jurisdiction a county road.

(3) Any road that has a classification as a county road on November 1, 1981, shall retain that classification unless the classification is changed under ORS 368.026 or as otherwise provided by law.

(4) A county governing body may seek assistance from the Department of Transportation as provided under ORS 366.155.

[1981 c.153 §4; 1993 c.741 §44]



Section 368.021 - County authority over trails.

(2) This section applies to trails that:

(a) Are easements over land or by watercourse that are not part of a road right of way;

(b) Provide certain forms of ingress to or egress from land or water or permit travel between places;

(c) Do not provide vehicle access of the type provided by a road; and

(d) Are not under the jurisdiction of a state or federal agency.

[1981 c.153 §5]



Section 368.026 - Withdrawal of county road status; report; notice; hearing.

(a) The county governing body may initiate proceedings by having the county road official prepare a report stating reasons for the proposed withdrawal and the effects the proposed withdrawal may have on land abutting the county road proposed to be withdrawn.

(b) The county governing body shall fix a date for a hearing on the withdrawal.

(c) The county governing body shall provide for notice of the hearing on the proposed withdrawal to be served on owners of land abutting the portion of county road proposed to be withdrawn. Notice shall be served in the manner provided under ORS 368.401 to 368.426.

(d) Any interested person shall have access to the report prepared by the county road official under this section from a day not less than 20 days prior to the date of hearing.

(e) At the hearing, the county governing body shall accept the report of the county road official prepared under this section and shall accept testimony from persons favoring or objecting to the proposed withdrawal.

(f) After completion of the procedures under this section, the county governing body may retain the portion of county road as a county road or may by order or resolution declare county road status withdrawn from all or part of the portion of the road under consideration.

(2) The withdrawal of county road status from any county road that is within a city is subject to ORS 373.270.

(3) If a county governing body withdraws county road status from a portion of a county road, the road shall continue to be a public road.

[1981 c.153 §6]



Section 368.031 - County jurisdiction over local access roads.

(1) A county and its officers, employees or agents are not liable for failure to improve the local access road or keep it in repair.

(2) A county governing body shall spend county moneys on the local access road only if it determines that the work is an emergency or if:

(a) The county road official recommends the expenditure;

(b) The public use of the road justifies the expenditure proposed; and

(c) The county governing body enacts an order or resolution authorizing the work and designating the work to be either a single project or a continuing program.

[1981 c.153 §7]



Section 368.036 - Standards for county roads and road work.

(2) If a county governing body provides for work to be performed on a local access road, the standards for the road or specifications for work performed on the road may differ from standards and specifications for county roads, but the county governing body shall provide for the work to be performed in the same manner as it provides for work to be performed on county roads.

[1981 c.153 §8]



Section 368.039 - Road standards adopted by local government supersede standards in fire codes; consultation with fire agencies.

(2) This section applies to specifications and standards for roads and streets adopted by the governing body of a county or city in a charter, acknowledged comprehensive plan or ordinance adopted pursuant to ORS chapter 92, 203, 221 or 368.

(3) Before adopting or amending any comprehensive plan, land use regulation or ordinance that establishes specifications and standards for roads and streets, a governing body of a county or city shall consult with the municipal fire department or other local firefighting agency concerning the proposed specifications and standards. The county or city governing body shall consider the needs of the fire department or firefighting agency when adopting the final specifications and standards.

[1997 c.409 §1]

Note: 368.039 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 368 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 368.041 - Widths of county roads; maintenance of designated roads as county roads.

(2) After a resolution or order designating a public road as a county road is final, the county shall maintain the public road as a county road.

[Formerly 368.415]



Section 368.046 - County road official; duties.

(2) A county road official shall work under the direction of the county governing body and shall:

(a) Assist the county governing body in preparing specifications for county work to be done on any road within the county;

(b) Superintend work done by the county upon roads within the county, whether the work is done under contract or otherwise;

(c) Recommend to the county governing body methods to be adopted for the construction, improvement, repair and maintenance of roads; and

(d) Perform other duties assigned by the county governing body.

[1981 c.153 §9]



Section 368.051 - Accounting for county road work.

[Formerly 368.150; 2003 c.794 §267]



Section 368.055



Section 368.056 - Permit for gate construction on public road.

[1981 c.153 §33]



Section 368.060



Section 368.062 - Transferring road within city to county jurisdiction.

(a) The governing body of the city deems it necessary, expedient or for the best interest of the city to surrender jurisdiction over any road or portion thereof within the corporate limits of the city; and

(b) The governing body of the county deems it necessary or expedient and for the best interests of the county to acquire jurisdiction over the road or part thereof to the same extent as it has over other county roads.

(2) To initiate a proceeding for the transfer of jurisdiction under this section, the governing body of the city, upon its own motion or upon the request of the county by its governing body, shall give notice by:

(a) Posting in three public places in the county, one of which shall be within the unincorporated area of the county; or

(b) Publishing the notice once a week for four successive weeks in some newspaper of general circulation in the city.

(3) Notice under this section shall give the time and place of hearing and a succinct statement of the proposed action requested and describing the road or portion thereof proposed to be surrendered by the city to the county with convenient certainty.

(4) At the time and place mentioned in the notice under this section or at such adjournment as it may fix, the governing body of the city shall hear the matter, consider any objections or testimony offered by any person interested and determine whether it is necessary, expedient or for the best interests of the city to surrender jurisdiction over the road or portion thereof to the county.

(5) If the governing body of a city determines to surrender jurisdiction under this section and initiates action under this section:

(a) The governing body of the city shall make an order to that effect and offer to the county to surrender jurisdiction over the road or portion thereof, and may limit the time for the acceptance of the offer; and

(b) The county by order or resolution may within the time specified accept the city offer to surrender jurisdiction under this section.

(6) If a county governing body determines to initiate action under this section for the surrender of jurisdiction by a city over a road within a city:

(a) The county governing body may initiate the action by passage of a resolution or order that requests surrender and that may set any time or other limitations upon acceptance by the county of the surrender; and

(b) The governing body of the city may surrender jurisdiction of the road without further action by the county if the governing body of the city adopts an order surrendering the road that meets the limitations established by the county in its order or resolution.

(7) When a county adopts an order or resolution accepting a city’s order and offer under subsection (5) of this section or when the governing body of a city adopts an order meeting the limitations established by the county under subsection (6) of this section:

(a) The jurisdiction of the city over the road or portion thereof as a road within the city, or for its improvement, construction or repair shall cease;

(b) The full and absolute jurisdiction over the road for all purposes of repair, construction, improvement and the levying and collection of assessments therefor shall vest in the county; and

(c) The county shall have the same jurisdiction over the road or portion thereof as by its charter or the laws of the state are given or granted it over any of the county roads of such county.

(8) This section is applicable to all roads within a city, whether acquired by the city or the public by condemnation, defective condemnation and user, user or prescription or in any manner provided by law or in which the easement for road purposes is in the public.

[1989 c.220 §2]



Section 368.065



Section 368.070



Section 368.073 - Initiation of proceedings to acquire property for road purposes.

(1) On its own action; or

(2) If a person files the following with the county governing body:

(a) A petition described in ORS 368.081; or

(b) A written proposal to dedicate or donate land owned by that person for public road purposes.

[1981 c.153 §10]



Section 368.075



Section 368.076



Section 368.080



Section 368.081 - Requirements for petition to initiate road proceedings; fees.

(a) A statement of the public necessity for the public road.

(b) A description of the proposed public road.

(c) A list containing the names and mailing addresses of any owner of property that:

(A) Is proposed to be acquired for the public road;

(B) Abuts the proposed public road; or

(C) Would otherwise be affected by the proposed acquisition of property for the public road.

(d) The signatures and mailing addresses of a majority of the owners of property that would abut the proposed road.

(2) The petition described under this section is subject to the following:

(a) Where a signature from an owner is required, the signature of an owner of property that has multiple ownership is valued as a fraction of an owner signature for that property in the same proportion as that owner’s interest in the property bears to the interest of all other owners of the same property.

(b) Any person signing the petition may withdraw the signature by filing a written withdrawal with the county governing body.

(c) A signature that is required on the petition does not qualify for purposes of the petition if the signature is withdrawn or if the person whose signature appears on the petition files an objection under ORS 368.091.

(3) A county governing body may establish and require payment of a fee for the filing of a petition under this section.

[1981 c.153 §11]



Section 368.085



Section 368.086 - Road proceedings; hearing; notice.

(2) A county governing body shall provide notice of the hearing required under this section to property owners:

(a) Owning property that would abut or be acquired for the proposed public road; and

(b) Owning property that would not be acquired for or abut the proposed public road if the county governing body determines the property might be affected by the proposed public road.

(3) Notice required under this section shall be by service under ORS 368.401 to 368.426 except that:

(a) Those persons signing the petition may be given notice by first class mail to the person’s address shown on the petition; and

(b) The county governing body may provide for notice to persons owning property that would not be acquired for or abut the proposed public road by posting under ORS 368.401 to 368.426 if the county governing body determines that posting is more likely to provide notice to those persons.

[1981 c.153 §12]



Section 368.090



Section 368.091 - Owners’ rights to terminate road proceedings.

(2) Multiple ownership of property is subject to the same conditions as a signature on a petition under ORS 368.081 for purposes of determining the number of owners.

[1981 c.153 §13]



Section 368.095



Section 368.096 - Alternative methods to acquire property for roads.

(a) Acceptance of a dedication or donation.

(b) Acquisition by purchase or other agreement.

(c) Exercise of the power of eminent domain under ORS chapter 35.

(d) Use of road viewers under ORS 368.161 to 368.171.

(2) Nothing in this section:

(a) Supersedes procedures for establishing roads by subdividing or partitioning land under ORS chapter 92;

(b) Precludes public acquisition of any property interest by adverse possession or prescription; or

(c) Restricts the ability of a public body to acquire an interest in property by any other method permitted by law.

[1981 c.153 §14]



Section 368.100



Section 368.101 - Authority to change road proceedings; limitation.

(a) Change the method of proceeding or the property subject to the proceeding in any manner the county governing body determines to be in the public interest.

(b) Discontinue the proceeding if the county governing body determines that the proceedings or the establishment of the proposed road is not in the public interest.

(2) Notwithstanding subsection (1) of this section a county governing body shall not make any change in or discontinue any proceeding that is initiated by a petition described under ORS 368.081 unless the governing body has provided an opportunity for a hearing described under ORS 368.086.

[1981 c.153 §15]



Section 368.105



Section 368.106 - Records and survey of property acquired for road.

(1) Any order or resolution enacted and deed or other document establishing an interest in the property for public road purposes to be recorded;

(2) The road right of way to be surveyed and monumented;

(3) The survey to be prepared in compliance with ORS 209.250; and

(4) The survey to be recorded with the county surveyor.

[1981 c.153 §16]



Section 368.110



Section 368.111 - Assessment of costs and damages from road proceedings.

(a) The county governing body.

(b) If the proceedings for acquisition were initiated by a petition described under ORS 368.081, the petitioners.

(c) If the acquisition is of land that is donated or dedicated, the person donating or dedicating the land.

(d) An owner of land that is specially benefited.

(2) This section does not limit the ability of a county governing body to provide for the payment of the costs of acquiring property for a public road in any manner permitted by law.

(3) Any person directed to pay costs or damages under an order issued under this section shall pay those costs or damages within 60 days after entry of the order or resolution. Any person who does not pay costs or damages as directed by an order or resolution under this section within the time established under this section is liable for those costs or damages.

[1981 c.153 §17]



Section 368.115



Section 368.116 - Acquisition of railroad right of way.

(2) If agreement cannot be reached, then the county governing body may acquire the right of way by exercise of the power of eminent domain under ORS chapter 35.

(3) Nothing in this section authorizes the use or occupancy of the railroad right of way which would interfere with the operation of the railroad or its necessary appurtenances, taking into consideration the use of the railroad right of way by the company for yards, terminals, station grounds and necessary additional trackage, or which would jeopardize the safety of the public.

[Formerly 368.290]



Section 368.120



Section 368.121 - Financial assistance to persons displaced by county road acquisition; rules.

(2) When federal funds are not available or used for payment of direct financial assistance to persons displaced by county road acquisition, the county may provide direct financial assistance to such persons. Financial assistance authorized by this subsection shall not exceed the total amount that would have been payable under subsection (1) of this section if federal funds had been available or used. The county may adopt rules and regulations to carry out this subsection.

[Formerly 368.310]



Section 368.125



Section 368.126 - Order establishing new road along existing road to identify parts of existing road to be vacated.

[Formerly 368.540]



Section 368.130



Section 368.131 - Right of way over United States public lands.

[Formerly 368.555]



Section 368.132



Section 368.135



Section 368.140



Section 368.150



Section 368.161 - Use of road viewers to establish road.

(2) A board of road viewers established under this section shall consist of a county road official and two other persons whose duties and qualifications shall be determined by the county governing body. The board of road viewers shall meet and determine whether the board believes the establishment of the proposed road is in the public interest.

(3) If the board of road viewers recommends the establishment of the proposed road, the board shall file a report that includes the following with the county governing body:

(a) A description of the proposed location of the road;

(b) An assessment of damages created by the proposed road and the names of persons entitled to such damages; and

(c) Any other information required by the county governing body.

(4) If a board of road viewers recommends against the establishment of the public road, a county governing body may:

(a) Discontinue proceedings under ORS 368.161 to 368.171 to acquire property for the road; or

(b) Require the road viewers to complete a report on a proposed location under this section.

[1981 c.153 §18]



Section 368.166 - Road viewer report; hearing; notice.

(a) Set a time and place for a hearing on the establishment of the road; and

(b) Cause notice to be given to the persons and in the manner described in ORS 368.086.

(2) Any person owning land that will be affected by acquisition of property under ORS 368.161 to 368.171 may file with the county governing body an answer controverting any matter presented to the county governing body in the proceedings and alleging any new matter relevant to the proceedings. An answer filed under this subsection must be filed more than 10 days before the hearing required under this section.

(3) Within 10 days of the hearing, the county governing body shall provide for notice of any answer filed under this section to persons filing an answer or petition in the proceedings. Notice required under this subsection shall be by service under ORS 368.401 to 368.426. The county governing body may require a person filing an answer to pay the cost of providing notice under this subsection.

[1981 c.153 §19]



Section 368.171 - Order, costs and damages under proceeding with road viewers.

(a) Describe the exact location and width of any public road established;

(b) Designate amounts of damages and costs incurred under the proceedings, persons entitled to payment of costs or damages and persons liable for payment of the costs or damages; and

(c) Assess costs under ORS 368.111.

(2) The requirements under this section are in addition to requirements under ORS 368.106.

[1981 c.153 §20]



Section 368.201 - Basis for legalization of road.

(1) If, through omission or defect, doubt exists as to the legal establishment or evidence of establishment of a public road.

(2) If the location of the road cannot be accurately determined due to:

(a) Numerous alterations of the road;

(b) A defective survey of the road or adjacent property; or

(c) Loss or destruction of the original survey of the road.

(3) If the road as traveled and used for 10 years or more does not conform to the location of a road described in the county records.

[1981 c.153 §21]



Section 368.205



Section 368.206 - Proceedings for legalization of roads; report; notice.

(a) Cause the road to be surveyed to determine the location of the road and the width of the road according to:

(A) The laws governing the width of roads at the time the road was originally established; or

(B) If the original width of the road cannot be determined, to the width for roads of the same class established by the standards under ORS 368.036;

(b) Cause the county road official to file a written report with the county governing body including the survey required under this section and any other information required by the county governing body; and

(c) Cause notice of the proceedings for legalization to be provided under ORS 368.401 to 368.426 by service to owners of abutting land and by posting.

(2) In a proceeding under this section, any person may file with the county governing body information that controverts any matter presented to the county governing body in the proceeding or alleging any new matter relevant to the proceeding.

[1981 c.153 §22]



Section 368.210



Section 368.211 - Compensation for property affected by road legalization.

(2) To qualify for compensation under this section, a person must file a claim for damages with the county governing body before the close of the hearing to legalize the road. The county governing body shall consider a claim for damages unless the county governing body determines that:

(a) At the time the person acquired the structure, the person had a reasonable basis for knowing that the structure would encroach upon the road;

(b) Upon the original location of the road, the person received damages;

(c) The person or the person’s grantor applied for or assented to the road passing over the property; or

(d) When making settlements on the property, the person found the road in public use and traveled.

(3) The compensation allowed under this section shall be just compensation for the removal of the encroaching structure.

(4) The county governing body may proceed to determine compensation and acquire the structure by any method under ORS 368.096.

(5) If a county governing body determines that removal of the encroaching structure is not practical under this section, the county governing body may acquire property to alter the road being legalized.

[1981 c.153 §23]



Section 368.215



Section 368.216 - Order under road legalization proceeding.

(2) When a county governing body legalizes a road under ORS 368.201 to 368.221, the county governing body shall comply with ORS 368.106.

(3) Courts shall receive any order filed under this section as conclusive proof that the county road exists as described in the order.

(4) Upon completion of the legalization procedures under ORS 368.201 to 368.221:

(a) Any records showing the location of the road that conflict with the location of the road as described in the order are void; and

(b) The road exists as shown on the order legalizing the road.

[1981 c.153 §24]



Section 368.218



Section 368.220



Section 368.221 - Legalization; county determination of lesser width.

(1) The legalization of the road at the lesser width is in the public interest; or

(2) An encroachment on the road may not be practically removed under ORS 368.211.

[1981 c.153 §25]



Section 368.225



Section 368.230



Section 368.235



Section 368.240



Section 368.245



Section 368.250



Section 368.251 - Obstruction of road drains prohibited.

(1) Prevents water from causing damage to, flowing across or standing on a public road under county jurisdiction; or

(2) Benefits a public road under county jurisdiction.

[1981 c.153 §26]



Section 368.255



Section 368.256 - Creation of road hazard prohibited.

(a) Any water to overflow, seep or otherwise discharge from that land onto a public road under county jurisdiction including, but not limited to, water that is passing over the land, diverted from the land by an obstruction on the land, flowing from the land because of rainfall or discharged from an irrigation sprinkler or other device.

(b) Any structure, tree, drainage way, soil deposit or other natural or man-made thing on that land to present a danger to or create a hazard for the public traveling on a public road or facilities within the right of way of the public road by obstructing, hanging over or otherwise encroaching or threatening to encroach in any manner on a public road that is under county jurisdiction.

(2) A person is not in violation of this section if there is no reasonable method for the person to control, stop or remove the cause of the violation.

[1981 c.153 §27]



Section 368.260



Section 368.261 - Order to abate road hazard.

(2) An order issued under this section shall:

(a) Describe the nature and location of the violation;

(b) Direct the person to abate the violation within a specified period of time;

(c) Explain procedures the county road official may follow if the violation creates an emergency; and

(d) Explain that a hearing will be held under ORS 368.266 if the violation is not abated.

(3) If a violation of ORS 368.256 is not abated within the time allowed by the order issued under this section, the county governing body shall hold a hearing described in ORS 368.266.

[1981 c.153 §28]



Section 368.265



Section 368.266 - Hearing on abatement of road hazard; notice.

(2) The order described under ORS 368.261 shall be included as part of the notice of hearing under this section. Notice of hearing under this section shall be given by service under ORS 368.401 to 368.426 to:

(a) The owner of the land that is the source of the violation; and

(b) Any persons lawfully occupying that land during the time of the violation if the county road official has reason to know of the occupancy.

(3) At the hearing the county governing body shall determine the person responsible for violation of ORS 368.256 and shall order that person to abate the violation within a time fixed by the county governing body, which time shall not be less than 10 days.

[1981 c.153 §29]



Section 368.270



Section 368.271 - Abatement of road hazard by county.

(a) If the period of time established for abatement of the violation under ORS 368.266 passes and the person ordered to abate the violation has not done so within that time.

(b) If a reasonable attempt to provide service under ORS 368.266 has been made and no owner or lawful occupant of the property has been located and served.

(c) If the county road official determines that the violation creates a substantial risk of damage, injury or other emergency condition that requires abatement without delay and without notice or hearing. A county road official is not required to comply with ORS 368.261 and 368.266 when the county road official abates a violation under this paragraph.

(2) A county road official may take any reasonable actions under this section to abate the violation of ORS 368.256.

(3) A county and its officers, agents and employees are exempt from liability for any reasonable acts performed under this section, including, but not limited to, any reasonable trespass or conversion of personal property.

(4) If a county road official performs any acts under this section, the county road official shall file a written report with the county governing body. The report shall contain:

(a) An explanation of the acts performed;

(b) The reasons for performing the acts described;

(c) The costs incurred in abating the violation; and

(d) Any other information required by the county governing body.

[1981 c.153 §30]



Section 368.275



Section 368.276 - Hearing, notice and costs when county abates road hazard.

(2) Notice of the hearing shall be provided by service under ORS 368.401 to 368.426 to:

(a) The person determined under ORS 368.266 to be in violation of ORS 368.256; or

(b) If no determination of violation has been made under ORS 368.266, the owner of the land that is the source of the violation and to any persons lawfully occupying that land during the time of the violation.

(3) After consideration of matters presented at the hearing, the county governing body shall issue an order:

(a) Establishing costs to be paid; and

(b) Directing the person the county governing body determines to be responsible for payment of the costs to pay the costs within the time established by the county governing body, which time shall not be less than 60 days.

(4) If the county governing body cannot establish responsibility for payment of costs under this section, the owner of the property that is the source of the violation of ORS 368.256 shall be responsible for payment unless the owner can establish that there was no reasonable method for the owner to control, stop or remove the cause of the violation.

(5) The county governing body shall provide for notice of the results of the hearing to persons ordered to pay costs by service under ORS 368.401 to 368.426. Any person who does not pay costs as directed by an order under this section is liable for those costs.

[1981 c.153 §31]



Section 368.280



Section 368.281 - County recovery of costs for road hazard abatement; lien.

(a) Bringing an action for recovery of the costs in any court of competent jurisdiction; or

(b) If the person ordered to pay costs owns real property within the county, filing a copy of the order with the county clerk to be entered as a lien upon the real property of that person within the county.

(2) If a lien is filed under subsection (1)(b) of this section:

(a) That lien, when docketed, is prior and superior to all other liens or charges on the property except taxes; and

(b) If the costs ordered to be paid under ORS 368.276 are not paid within the time established by the county governing body in the order, the county governing body shall cause the lien to be foreclosed as provided in ORS chapter 88.

(c) The county governing body may increase the county road budget by the amount of costs recovered or to be recovered under this section.

[1981 c.153 §32]



Section 368.285



Section 368.290



Section 368.295



Section 368.300



Section 368.305



Section 368.310



Section 368.326 - Purpose of vacation procedures; limitation.

(1) Shall not be used by the county governing body to vacate property or an interest in property that is within a city.

(2) Are an alternative method to the method established under ORS chapter 92 for the vacation of a subdivision.

[1981 c.153 §34]



Section 368.331 - Limitation on use of vacation proceedings to eliminate access.

[1981 c.153 §35]



Section 368.336 - Abutting owners in vacation proceedings.

[1981 c.153 §36]



Section 368.341 - Initiation of vacation proceedings; requirements for resolution or petition; fees.

(a) The county governing body adopts a resolution meeting the requirements of this section;

(b) The person who holds title to property files with the county governing body a petition meeting the requirements of this section and requesting that the property be vacated; or

(c) The owner of property abutting public property files with the county governing body a petition meeting the requirements of this section and requesting vacation of the public property that abuts the property owned by the person.

(2) A county governing body adopting a resolution under this section shall include the following in the resolution:

(a) A declaration of intent to vacate property;

(b) A description of the property proposed to be vacated; and

(c) A statement of the reasons for the proposed vacation.

(3) Any person filing a petition under this section shall include the following in the petition:

(a) A description of the property proposed to be vacated;

(b) A statement of the reasons for requesting the vacation;

(c) The names and addresses of all persons holding any recorded interest in the property proposed to be vacated;

(d) The names and addresses of all persons owning any improvements constructed on public property proposed to be vacated;

(e) The names and addresses of all persons owning any real property abutting public property proposed to be vacated;

(f) Signatures, acknowledged by a person authorized to take acknowledgments of deeds, of either owners of 60 percent of the land abutting the property proposed to be vacated or 60 percent of the owners of land abutting the property proposed to be vacated; and

(g) If the petition is for vacation of property that will be redivided in any manner, a subdivision plan or partitioning plan showing the proposed redivision.

(4) The county governing body may require a fee for the filing of a petition under this section.

[1981 c.153 §37]



Section 368.346 - Report, notice and hearing for vacation proceedings.

(1) When a vacation proceeding has been initiated under ORS 368.341, the county governing body shall direct the county road official to prepare and file with the county governing body a written report containing the following:

(a) A description of the ownership and uses of the property proposed to be vacated;

(b) An assessment by the county road official of whether the vacation would be in the public interest; and

(c) Any other information required by the county governing body.

(2) Upon receipt of the report under subsection (1) of this section, a county governing body shall establish a time and place for a hearing to consider whether the proposed vacation is in the public interest.

(3) Notice of the hearing under this section shall be provided under ORS 368.401 to 368.426 by posting and publication and by service on each person with a recorded interest in any of the following:

(a) The property proposed to be vacated;

(b) An improvement constructed on public property proposed to be vacated; or

(c) Real property abutting public property proposed to be vacated.

(4) During or before a hearing under this section, any person may file information with the county governing body that controverts any matter presented to the county governing body in the proceeding or that alleges any new matter relevant to the proceeding.

[1981 c.153 §38]



Section 368.351 - Vacation without hearing.

(1) The county road official files with the county governing body a written report that contains the county road official’s assessment that any vacation of public property is in the public interest; or

(2) The planning director of the county files a written report with the county governing body in which the planning director, upon review, finds that an interior lot line vacation affecting private property complies with applicable land use regulations and facilitates development of the property subject to interior lot line vacation.

[1981 c.153 §39; 2005 c.762 §1]



Section 368.356 - Order and costs in vacation proceedings.

(2) An order or resolution entered under this section shall:

(a) State whether the property is vacated;

(b) Describe the exact location of any property vacated;

(c) Establish the amounts of any costs resulting from an approved vacation and determine persons liable for payment of the costs;

(d) Direct any persons liable for payment of costs to pay the amounts of costs established; and

(e) If a plat is vacated, direct the county surveyor to mark the plat as provided under ORS 271.230.

(3) When an order or resolution under this section becomes final, the county governing body shall cause the order to be recorded with the county clerk and cause copies of the order to be filed with the county surveyor and the county assessor. The order or resolution is effective when the order or resolution is filed under this subsection.

(4) Any person who does not pay costs as directed by an order under this section is liable for those costs.

[1981 c.153 §40]



Section 368.361 - Intergovernmental vacation proceedings.

(a) Vacation proceedings are initiated by each public body with jurisdiction;

(b) The public bodies proceed separately with vacation proceedings or conduct a joint proceeding; and

(c) Each public body reaches a separate decision about the proposed vacation.

(2) Each public body must reach a separate decision to vacate property under this section before the vacation may be completed. If each public body has determined that the property should be vacated, each public body shall issue a separate order or resolution vacating those portions of the property under their respective jurisdictions.

(3) Notwithstanding ORS 368.326, a county governing body may vacate property that is under the jurisdiction of the county and that is entirely within the limits of a city if that city, by resolution or order, concurs in the findings of the county governing body in the vacation proceedings.

(4) Public bodies vacating property under this section shall each use procedures for vacation that each uses for other vacation proceedings.

[1981 c.153 §41; 1989 c.219 §1]



Section 368.366 - Vesting of vacated property.

(a) If the county holds title to the property in fee, the property shall vest in the county.

(b) If the property vacated is a public square the property shall vest in the county.

(c) Unless otherwise described in paragraph (a) or (b) of this subsection, the vacated property shall vest in the rightful owner holding title according to law.

(d) Except as otherwise provided in this subsection, the vacated property shall vest in the owner of the land abutting the vacated property by extension of the person’s abutting property boundaries to the center of the vacated property.

(2) Notwithstanding subsection (1) of this section, a county governing body may determine the vesting of property vacated under ORS 368.326 to 368.366 in the order or resolution that vacates the property.

[1981 c.153 §42]



Section 368.401 - General notice provisions.

(2) ORS 368.401 to 368.426 do not:

(a) Limit the use of public moneys for providing notice or providing other information.

(b) Limit the persons to whom notice or information may be provided.

(c) Limit the manner in which notice may be provided.

(d) Apply where other methods for providing notice are specifically provided by law.

(e) Supersede any specific provision for providing notice that is part of any law requiring or permitting notice to be given under ORS 368.401 to 368.426.

[1981 c.153 §43]



Section 368.405



Section 368.406 - Notice by service.

(2) A person providing notice shall accomplish notice that is personally served by obtaining a signed acknowledgment of receipt of notice from:

(a) The person being served; or

(b) A person 18 years of age or older who resides at the address of the person being served.

(3) A person providing notice by mail shall accomplish notice by certified mail, return receipt requested, to the address of the person being served.

(4) A person’s refusal to sign a receipt for notice that is personally served or mailed under this section is a waiver of any objection based on nonreceipt of the notice in any proceeding.

(5) Except where the person providing notice under this section has personal knowledge of a more appropriate address for the notice, the address to be used for notice personally served or mailed under this section is the address of the person to be served as shown on the tax rolls.

(6) A person serving notice under this section must serve notice at least 30 days before the date of the proceeding that is the subject of the notice.

[1981 c.153 §44]



Section 368.410



Section 368.411 - Notice by posting.

(a) The property subject to the proceeding that is the subject of the notice; or

(b) Property within the vicinity of the property described in paragraph (a) of this subsection.

(2) Notice that is posted on property under this section must be plainly visible from a traveled public road.

(3) Notwithstanding subsection (1) of this section, a person providing notice under this section may post fewer than three notices if the small size of the property limits the value of the number of postings.

(4) A person posting notice under this section must post notice at least 20 days before the date of the proceeding that is the subject of the notice.

[1981 c.153 §45]



Section 368.415



Section 368.416 - Notice by publication.

(2) A person publishing notice under this section must publish the notice once at least 20 days before and once within 10 days of the date of the proceeding that is the subject of the notice.

[1981 c.153 §46]



Section 368.420



Section 368.421 - Record of notice.

[1981 c.153 §47]



Section 368.425



Section 368.426 - Contents of notice.

(1) A short plain statement of the subject matter of the proceeding that requires the notice.

(2) A statement of matters asserted or charged or action proposed to be taken at the proceeding.

(3) An explanation of how persons may obtain more detailed information about the proceeding.

(4) A statement of any right to hearing afforded any parties under law.

(5) The time and place of any proceeding that will take place.

(6) A reference to particular sections of statute, charter, ordinance or rule that provide the jurisdiction and process for the proceeding that is the subject of the notice.

[1981 c.153 §48]



Section 368.430



Section 368.435



Section 368.440



Section 368.445



Section 368.450



Section 368.455



Section 368.460



Section 368.465



Section 368.470



Section 368.475



Section 368.480



Section 368.485



Section 368.490



Section 368.495



Section 368.500



Section 368.505



Section 368.510



Section 368.515



Section 368.520



Section 368.525



Section 368.530



Section 368.535



Section 368.540



Section 368.545



Section 368.546



Section 368.550



Section 368.551



Section 368.555



Section 368.560



Section 368.565



Section 368.570



Section 368.575



Section 368.580



Section 368.582



Section 368.585



Section 368.590



Section 368.595



Section 368.600



Section 368.605



Section 368.610



Section 368.615



Section 368.620



Section 368.705 - County road fund; use of fund.

(2) The county road fund must be used in establishing, laying out, opening, surveying, altering, improving, constructing, maintaining and repairing county roads and bridges on county roads.

(3) County funds derived from any ad valorem tax levy may not be used or expended by the county governing body upon any roads or bridges except:

(a) Funds derived from a levy within the permanent rate limit of section 11 (3), Article XI of the Oregon Constitution, or the statutory rate as provided in ORS 310.236 (4) or 310.237, if a voter-approved county serial levy dedicated to road improvements was used in determining the rate limit; or

(b) Local option taxes levied under ORS 280.040 to 280.145.

[Amended by 1963 c.9 §18; 1967 c.203 §1; 1973 c.240 §3; 1983 c.582 §1; 1987 c.667 §5; 1991 c.459 §388; 1999 c.21 §73; 2007 c.679 §1]



Section 368.706 - Expending road fund moneys of certain counties for patrolling.

(2) Subsection (1) of this section applies to:

(a) Coos County;

(b) Curry County;

(c) Douglas County;

(d) Josephine County;

(e) Klamath County;

(f) Lane County; and

(g) Linn County.

(3) Moneys in a county’s road fund and expended for patrolling under subsection (1) of this section may be used solely for direct costs and indirect costs associated with patrolling.

(4) As used in this section:

(a)(A) "Direct costs" means costs that can, with a high degree of accuracy, be identified specifically with or directly assigned to a particular award, project, program, service or other organizational activity.

(B) "Direct costs" includes, but is not limited to, salaries, travel, equipment and supplies directly related to patrolling by the county’s law enforcement officials.

(b)(A) "Indirect costs" means costs incurred for common or joint objectives that are not direct costs.

(B) "Indirect costs" includes, but is not limited to, the costs of operating and maintaining facilities, depreciation, administrative expenses and dispatch.

(c) "Patrolling" means the activities of a county law enforcement official that are in response to calls for service or initiated by the county law enforcement official.

[2007 c.894 §4; 2011 c.556 §1; 2012 c.75 §1; 2013 c.479 §1]

Note: 368.706 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 368 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 368.707



Section 368.708 - Interfund loan of county road fund moneys for patrolling.

(2) Notwithstanding ORS 294.468 (2)(c) and (3), an interfund loan by a county that loans moneys described in ORS 294.060 (1) from the county’s road fund into any other fund of that county to be used for the purpose of patrolling by county law enforcement officials shall be budgeted and repaid into the county road fund within three years following the end of the ensuing year or ensuing budget period.

[Formerly 294.063]

Note: 368.708 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 368 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 368.710 - Apportionment of certain local option taxes; compression.

(a) Not less than 50 percent of the tax collected must be apportioned to the several road districts, including districts composed of incorporated cities, in the same proportion as the amount of taxable property in each district bears to the whole amount of taxable property in the county. The amount apportioned to any incorporated city must be transferred to it to be expended under the management of its officials for the improvement and repair of county roads and for the improvement, repair and maintenance of improved streets within the boundaries of the city.

(b) The entire remaining revenue must be applied to roads in such locality in the county as the county governing body directs.

(2) If a local option tax levy is reduced due to compression under ORS 310.150, the amounts apportioned under subsection (1) of this section must be based on the amount of taxes actually levied under the limits of compression.

(3) A county, road districts with territory in the county and incorporated cities with territory in the county may modify, by agreement, the apportionment of local option taxes provided for in this section to fund more effectively and efficiently projects within the county to construct, maintain, improve and repair public roads.

[Amended by 1991 c.459 §388a; 2007 c.679 §2; 2009 c.146 §1]



Section 368.715 - Using county funds for noncounty roads during emergency.

[1965 c.270 §2; 1981 c.153 §69]



Section 368.717 - County borrowing money from county general road fund.

[Formerly 294.050]

Note: 368.717 was made a part of ORS chapter 294 but was not added to or made a part of ORS chapter 368 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 368.720 - Using road funds outside of county.

(2) All such work of construction, maintenance or repair shall be done under an intergovernmental agreement that sets forth the terms under which the funds may be used and the party to the agreement that is responsible for the direction, supervision and maintenance of the work.

[Amended by 1991 c.260 §1]



Section 368.722 - Expenditure of general road fund on city streets and bridges.

[1975 c.292 §2]



Section 368.725



Section 368.730



Section 368.735



Section 368.740



Section 368.805



Section 368.810



Section 368.815



Section 368.820



Section 368.905



Section 368.910 - Owner to repair sidewalks and curbs along road; county may repair if owner fails.

(2) If the owner does not make the repairs within the time allowed, the county governing body may order the repairs to be made. The county governing body shall file the order for the repairs with the county clerk, the order describing the abutting property. The recorded order is notice that the described property is subject to a lien for the cost of the repairs, in an amount to be determined later by an order of the county governing body. The county clerk shall indorse upon the order the date of the filing and record and index the order in special books to be kept by the county clerk for such purpose.



Section 368.915 - Payment and reimbursement when county makes repairs.

(2) The fund drawn upon for the repairs shall be reimbursed by an assessment of the total cost against the abutting property. After the owner has been given notice and an opportunity to be heard, the county governing body shall by order determine the cost to be assessed against the abutting property. Notice of the determination of the assessment shall be mailed to the owner within 10 days after the cost is determined. The county governing body shall certify the order to the county assessor and shall record the order with the county clerk. The clerk shall indorse on the order the date of filing and record and index it in the special books kept by the clerk for such purpose.



Section 368.920 - Expense of repairs as lien on abutting property.



Section 368.925 - Delinquency in paying assessment for repairs; execution sale.

(2) One year from the date an assessment is delinquent, the county sheriff shall transmit to the county clerk a written description of the property, the name of the person to whom assessed, the amount of the assessment and the interest due. The county clerk shall issue a writ of execution thereon, directed to the sheriff of the county. The sheriff shall proceed to collect the unpaid assessment by advertising and selling the property in the manner provided by law for the sale of real property on execution, but no property shall be sold for a sum less than the amount of the unpaid assessment plus interest and the cost of advertising and sale.



Section 368.930



Section 368.935



Section 368.940



Section 368.942 - Posting notices, signs or pictures on structures within county road right of way prohibited.

[1973 c.462 §2]



Section 368.945 - Authority of county road official to remove unlawfully posted matter.

[1973 c.462 §3]



Section 368.950 - Applicability of ORS 368.942 and 368.945.

(1) The posting or maintaining of any notice required by law to be posted or maintained; or

(2) The placing and maintaining, within the limits of the right of way of any county road, of:

(a) Signs approved by the county governing body and giving information about scenic, historical, resort or recreational areas;

(b) Signs approved by the county governing body and giving information about community or civic enterprises of a noncommercial nature, or the proximity of tourist facilities, directions or distances for the information of the traveling public;

(c) Facility location signs of a public utility or telecommunications utility, when such signs are approved by the county governing body;

(d) Benches utilized as outdoor advertising signs, if approved by the county governing body; or

(e) Outdoor advertising signs on bus shelters erected or maintained for use by and convenience of customers of a mass transit district, a transportation district or any other public transportation agency, when such signs are approved by the county governing body.

[1973 c.462 §4; 1987 c.403 §1; 1987 c.447 §143]



Section 368.955 - Posting notices, signs or pictures within view of county road on property of another without consent prohibited.

[1973 c.462 §5]



Section 368.960 - Authority of property owner to remove unlawfully posted matter.

[1973 c.462 §6]



Section 368.990 - Penalties.

[Subsection (4) enacted as 1973 c.462 §7; 1981 c.153 §70; 2011 c.597 §186]






Chapter 369 - Ways of Public Easement

Section 369.010

[Repealed by 1983 c. 327 §16]



Section 369.020 - Designation of county market roads as ways of public easement.

[1973 c.240 §2 (enacted in lieu of 369.110, 369.120, 369.130, 369.140, 369.150, 369.160, 369.170, 369.180, 369.190, 369.200, 369.220, 369.230, 369.240, 369.250, 369.260, 369.270, 369.280 and 369.290)]



Section 369.025 - County market road within city.

[1975 c.362 §1]



Section 369.110



Section 369.120



Section 369.130



Section 369.140



Section 369.150



Section 369.160



Section 369.170



Section 369.180



Section 369.190



Section 369.200



Section 369.210



Section 369.220



Section 369.230



Section 369.240



Section 369.250



Section 369.260



Section 369.270



Section 369.280



Section 369.290



Section 369.410



Section 369.420



Section 369.430



Section 369.440



Section 369.450



Section 369.460



Section 369.470



Section 369.480






Chapter 370 - County Road Bonding Act

Section 370.005



Section 370.010 - Authority to issue bonds.

(2) All moneys raised under the provisions of this chapter shall be used in constructing permanent public roads in that county, which roads, except as otherwise provided by law, shall be constructed by the county court under its exclusive jurisdiction and such expert assistants as it may employ.



Section 370.020 - Road work plans, specifications and bids.

(1) Shall prepare plans and specifications of roads mentioned in ORS 370.010.

(2) Shall invite bids in conformity to such plans and specifications.

(3) May also receive and consider any and all bids in conformity to any plans and specifications furnished by any individual, firm or corporation offering to bid on such roads.

(4) May reject any and all bids.



Section 370.030



Section 370.031 - Election procedure to determine issuance of bonds under ORS 370.010.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

(3) Notwithstanding subsection (2) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

(4) The order of the county court calling the election:

(a) Shall specify the amount of the bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear; and

(b) May specify each road within the county to be built or improved by the money raised, the minimum amount to be expended on each road and the location of each road within the county, giving its beginning and terminus.

(5) Not later than the fourth day nor before the 15th day before an election under this section, the county court shall publish a notice of the election in a newspaper or newspapers designated by the county court. The notice shall state the date of the election, a ballot title and the information included in the order under subsection (4) of this section. The notice shall be published in at least one issue of the newspaper or newspapers.

(6) Only one election under this section may be held in a 12-month period.

[1983 c.350 §233 (enacted in lieu of 370.030); 2007 c.154 §62]



Section 370.040



Section 370.050



Section 370.060



Section 370.070



Section 370.080



Section 370.082



Section 370.084



Section 370.086



Section 370.090



Section 370.100



Section 370.110



Section 370.120 - County court’s use of money raised by sale of bonds.

[Amended by 1983 c.350 §234]



Section 370.130 - Order declaring election results; contents and effect.

(1) Be conclusive as to the regularity of all the proceedings in reference to the matter.

(2) Designate the amount of the total assessed valuation of all the property within the county.

(3) Designate the amount of all the previous debts and liabilities of the county incurred for road purposes and remaining unpaid.

(4) Be prima facie evidence as to the amount of the assessed valuation and the indebtedness.

[Amended by 1983 c.350 §235]



Section 370.140 - Issuance of bonds.

[Amended by 1981 c.94 §34; 2007 c.783 §175]



Section 370.150 - Issuance of serial in lieu of term bonds.

[Amended by 1967 c.451 §21; 1983 c.350 §236]



Section 370.160 - Option to issue redeemable term or serial bonds.

[Amended by 1997 c.171 §19; 2007 c.783 §176]



Section 370.170 - Special bond redemption funds.



Section 370.180 - Tax levy for redemption fund and bond interest.



Section 370.190



Section 370.200 - Loan of redemption funds.



Section 370.210



Section 370.220



Section 370.230



Section 370.240 - Warrants in lieu of bonds.

(2) These warrants shall be in denominations of $50, or multiples thereof up to $1,000, and shall bear the same rate of interest as the bonds would bear in lieu of which the warrants are issued.

(3) No such warrants shall become due at any specified time, but shall be redeemable by the county at any time in the same manner as other county warrants are redeemed or paid.

[Amended by 1983 c.350 §237]



Section 370.250






Chapter 371 - Road Districts and Road Assessment Plans

Section 371.005 - "County court" defined.



Section 371.055 - Establishment of road districts.

[Amended by 1971 c.727 §101; 1989 c.593 §3]



Section 371.060 - Drainage districts and cities as separate road districts.

[Amended by 2003 c.802 §101]



Section 371.065 - Construction, maintenance and repair in drainage road district; tax levy.

[Amended by 1981 c.153 §71]



Section 371.067 - Construction, maintenance and repair in city road district.

[1989 c.593 §2; 2003 c.802 §102]



Section 371.070 - Islands as separate road districts.



Section 371.075 - Petition for road improvement or grade change; investigation and report; granting petition.

[Amended by 1981 c.153 §72]



Section 371.080



Section 371.085



Section 371.090



Section 371.095



Section 371.097 - Levy of taxes; application of Local Budget Law.

(2) Ad valorem taxes authorized by this section shall be paid in money and shall be levied and collected in the same manner as other county taxes.

(3) Notwithstanding ORS 294.316 (5), 294.305 to 294.565 apply to the road district for each fiscal year in which ad valorem taxes are assessed and levied by the district.

[1987 c.667 §2]



Section 371.100



Section 371.105 - Tax as special fund; use of fund.

(2) Except as provided in subsection (3) of this section, the whole amount of the tax moneys levied and collected by the road district shall be expended under the supervision of the county court upon roads within the road district boundary of the district voting the tax as the boundaries existed at the time the tax was voted, and not elsewhere.

(3) The fund collected from taxes levied and assessed by a road district comprising and constituted from a city, and from property situated within the city, shall be expended under the supervision of the governing body of the city and not under the supervision of the county court. This fund shall be paid over to the city by the county treasurer when collected.

[Amended by 1983 c.350 §240; 1985 c.307 §3; 1987 c.667 §3; 1989 c.593 §4; 2003 c.802 §103]



Section 371.107



Section 371.110 - Effect of change of district boundaries on road tax levy; filing boundary change with county assessor and Department of Revenue.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[Amended by 2001 c.138 §19]



Section 371.205



Section 371.210



Section 371.215



Section 371.220



Section 371.225



Section 371.230



Section 371.235



Section 371.240



Section 371.305 - Authority to establish special road districts.

[Amended by 1961 c.681 §1; 1965 c.498 §4; 2003 c.802 §104]



Section 371.310



Section 371.315



Section 371.318 - Formation order to declare whether district board elected or appointed; change in method of selecting board; cost of election.

(2) When a special road district is situated within a county, the county court, by ordinance, may provide for a change in the method of selection of the commissioners of the district. The ordinance shall specify whether election or appointment shall be the method of selecting commissioners and shall prescribe the procedures for effecting the change.

(3) When a county court, by an order or ordinance described in this section, requires the commissioners of a special road district to be elected, the county shall pay the costs of conducting the elections at which the commissioners of the district are elected.

[1999 c.764 §2]



Section 371.320



Section 371.323 - Election of first commissioners.

[1999 c.764 §4]



Section 371.325



Section 371.330 - Appointment of first commissioners.

[Amended by 1961 c.681 §2; 1965 c.498 §6; 1971 c.727 §102; 1999 c.764 §3]



Section 371.335



Section 371.336 - Powers of district.

(1) To make contracts.

(2) To acquire, hold, receive and dispose of real and personal property.

(3) To sue and be sued.

(4) To exercise the power of eminent domain.

(5) To assess, levy and collect taxes on all taxable real property within the district.

(6) To do any other act necessary to carry out the purposes of ORS 371.305 to 371.360.

[1961 c.681 §5; 1963 c.9 §20; 1965 c.498 §7; 1969 c.568 §2; 1971 c.727 §103; 1987 c.667 §6; 2003 c.802 §105]



Section 371.338 - District board of appointed commissioners; qualification; term; vacancies; oath.

(2) Notwithstanding the three-year term of office prescribed in subsection (1) of this section, of the commissioners first appointed to a board one commissioner shall be appointed for a term ending December 31 of the second year following the year in which that commissioner first takes office, one commissioner for a term ending December 31 of the year following the year in which that commissioner first takes office and one commissioner for a term ending December 31 of the year in which that commissioner takes office.

(3) Before entering upon the duties of office, a commissioner shall take and subscribe an oath to support the Constitution and laws of the State of Oregon and of the United States, and to well and faithfully perform the duties of office to the best of the commissioner’s knowledge and ability.

[1961 c.681 §6; 1983 c.83 §81]



Section 371.340



Section 371.342 - Officers of appointed district board; meetings; records.

[1961 c.681 §§7,8; 1969 c.344 §5; 1969 c.345 §7]



Section 371.344



Section 371.345



Section 371.347 - Alternative provisions for elected board of commissioners.

[1999 c.764 §5]



Section 371.349 - District board of elected commissioners; qualification; term; vacancies; oath.

(2) Notwithstanding the four-year term of office prescribed in subsection (1) of this section, of the commissioners first elected to a board, the term of one commissioner shall end on June 30 of the second year following the year in which that commissioner first takes office.

(3) ORS chapter 255 governs the nomination and election of the commissioners of a special road district and the conduct of all elections in the district.

(4) Before entering upon the duties of office, a commissioner shall take and subscribe an oath to support the Constitutions and laws of the State of Oregon and of the United States, and to well and faithfully perform the duties of office to the best of the commissioner’s knowledge and ability.

[1999 c.764 §6]



Section 371.350



Section 371.351 - Officers of elected district board; meetings; records.

[1999 c.764 §7]



Section 371.353 - Establishment of zones within special road district.

[2001 c.553 §2]



Section 371.354 - Notice and public hearing.

(2) The notice published under this section shall set forth:

(a) The resolve of the district board to divide the district into zones.

(b) The boundaries of the proposed zones.

(c) The estimated percentage of the total amount of ad valorem taxes of the district that will be collected in each zone.

(d) The date, hour and place of the hearing.

(e) That all interested persons may attend and shall be given a reasonable opportunity to be heard.

[2001 c.553 §3]



Section 371.355



Section 371.356 - Election to approve zones within special road district.

(2) Following the hearing, if the district board decides to proceed, the district board shall submit a measure to the electors of the district that establishes the zones and zone boundaries. The measure shall state the operating tax rates proposed to apply to each zone, stated as a percentage, not to exceed 100 percent, of the lesser of the district’s statutory or permanent rate limit. The measure may contain any other provisions deemed necessary by the district board.

(3) The measure shall be approved and the tax zones established if a majority of district electors voting on the question vote in favor of the measure.

(4) If district electors establish tax zones within a road district pursuant to this section, the operating tax rate applicable to each zone may not be modified for three tax years following zone establishment.

(5) If tax zones within a road district are established under this section, zone boundaries may not be changed unless notice of the zone boundary change is given and elector approval of the change is obtained in the same manner as zones are established under ORS 371.353 to 371.357.

[2001 c.553 §4]



Section 371.357 - Ad valorem taxation; operating tax rate limits.

(2) The operating tax rate for each tax zone of the district may not exceed the lesser of the statutory or permanent rate limit for operating taxes of the district established under ORS 310.200 to 310.242 or section 11 (3), Article XI of the Oregon Constitution.

[2001 c.553 §5]



Section 371.359 - Filing boundary change with county assessor and Department of Revenue.

[2001 c.138 §21]



Section 371.360 - Deposit of tax proceeds in bank.

(2) Any moneys on deposit in a county treasury in a special fund of a road district on August 9, 1961, shall be paid to the district board of commissioners for deposit as provided in subsection (1) of this section.

[Amended by 1961 c.681 §13]



Section 371.365



Section 371.370



Section 371.375



Section 371.380



Section 371.385 - Certain tax limitations not in effect after August 22, 1969.

[1969 c.568 §3]

Note: 371.385 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 371 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 371.405 - Definitions for ORS 371.405 to 371.535.

(1) "County court" includes the board of county commissioners sitting for the transaction of general county business.

(2) "District" means a road assessment district organized under ORS 371.405 to 371.535.

[Amended by 1955 c.227 §1; 1971 c.647 §69; 2003 c.802 §106]



Section 371.410 - Formation of road assessment district in counties with 19,000 to 25,000 population; effect of population increase.

(2) A road assessment district formed under subsection (1) of this section shall continue in existence under the provisions of ORS 371.405 to 371.535 notwithstanding a growth in population exceeding 25,000, as shown by a subsequent decennial federal census, in the county where the road district was formed.

[Amended by 1955 c.227 §2; 1971 c.727 §104; 1981 c.69 §1]



Section 371.415



Section 371.416 - Election procedure; initiative and referendum.

(a) The nomination and election of directors, except as provided in ORS 371.455.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[1983 c.350 §243]



Section 371.420



Section 371.425



Section 371.430



Section 371.435



Section 371.440



Section 371.445



Section 371.450 - Election of district directors; terms; oath; qualifications; vacancies.

(2) The three directors elected as the first district board shall determine by lot the length of term each shall hold. The term of one director shall expire June 30 next following the first regular district election and the terms of two directors shall expire June 30 next following the second regular district election.

(3) Within 10 days after receiving certificates of election, the directors shall take and file their official oath which shall be filed in the office of the directors.

(4) A director shall be an elector of the district and shall have resided within the proposed district for more than 30 days immediately prior to the date of the election.

(5) The board of directors shall fill any vacancy on the board by appointment as provided in ORS 198.320.

[Amended by 1969 c.669 §6; 1971 c.647 §73; 1971 c.727 §§106,194; 1973 c.796 §60; 1975 c.647 §33; 1983 c.350 §244]



Section 371.455 - Nominees declared elected if number equals positions to be filled.

[Amended by 1955 c.227 §3; 1971 c.647 §74; 1983 c.350 §245]



Section 371.460



Section 371.465



Section 371.467 - Special elections.

[1963 c.364 §1; 1971 c.647 §75]



Section 371.470 - Selection of board of directors’ president and secretary; record of proceedings; meetings.

(2) The board of directors shall keep a record of all its proceedings, which shall be open to the inspection of all owners of property within the district.

(3) The secretary shall be paid such amount as the board of directors shall fix.

(4) The board of directors shall hold a regular monthly meeting at a time fixed by it and entered in its records and such special meetings as may be required for the proper transaction of business. Written notice of each special meeting shall be given to each member of the board at least 24 hours prior to the time of meeting, stating the particular business to come before such meeting. No business shall be transacted at special meetings other than as specified in the notice, unless by agreement of all the directors entered in the minutes.

[Amended by 1955 c.227 §4; 1971 c.403 §5]



Section 371.472



Section 371.475 - General powers of board of directors.

(1) To examine, supervise, order, construct, direct and control the repair, construction, maintenance and reconstruction of all the roads and highways within the district, except primary and secondary state highways and other highways under the exclusive jurisdiction of the Department of Transportation, to the end that such roads and highways shall be kept in the best condition and state of repair possible within their power, authority and the financial condition of the district.

(2) To levy and collect assessments as provided in ORS 371.500 and 371.505.

(3) To have surveys, estimates and plans made for improvement, maintenance and reconstruction of the roads of the district.

(4) To request the county court of the county in which the district is situated to provide to the district the services of the county engineer for the work of the district, and, if the county court does not provide for such district a duly qualified engineer, registered by the state, who has had not less than two years’ experience in the construction and maintenance of roads and highways, to employ a qualified engineer registered by the state, who has had not less than two years’ experience in the construction and maintenance of roads and highways, until such time as the county court may comply with the request of the district.

(5) To designate roads within the district for construction, improvement or repair, to request the county court of the county in which the district is situated to provide the right of way for the roads and to construct, repair and improve the roads in accordance with the plans formulated by the engineer employed by the directors. If the board of directors certifies to the county court that funds are available to defray the cost of acquiring such rights of way and the construction, improvement or repair of the road, the county court thereupon shall acquire the necessary right of way and proceed with the necessary construction, repair or improvement at the expense of the road assessment district.

(6) To contract under ORS 366.572 (1) or 366.576 with the approval of the county court of the county in which the district is situated.

(7) To disburse by order signed by the president and the secretary the funds of the district in payment of the expenses of the district or for the costs of road improvement, maintenance or reconstruction.

(8) To sue or be sued in the name of the district.

(9) Any and all authority and power necessary to carry out the particular powers and purposes of ORS 371.405 to 371.535.



Section 371.480 - Contracts as to streets in cities.

The board of directors may contract with any city within or adjacent to the district for the repair, improvement and reconstruction of streets or public ways within the city, where the improvement of the streets is a part of the general road system of the district. The contract shall be upon terms mutually agreeable to the board of directors of the district and the governing body of the city.

[Amended by 2003 c.802 §107]



Section 371.485 - Authority of district over roads and highways.

[Amended by 2003 c.802 §108]



Section 371.490



Section 371.495 - Declaration of legislative intent.

[Amended by 1955 c.227 §5]



Section 371.500 - Computing money to be raised by assessment; apportionment; assessment limited; tax not to interfere with others.

(2) The assessment shall not exceed one-fourth of one percent (0.0025) of the real market value of the property, computed in accordance with ORS 308.207, unless authorized by a majority of those voting upon the proposition at a regular or special district election, but by such election no assessment in excess of one-fourth of one percent of the real market value of any property, over and above the one-fourth of one percent assessment above referred to, shall be levied in any one year.

(3) The levy of any tax under this section, ORS 371.505 or 371.515 shall not interfere with or prevent the county court from levying any tax for road purposes it may have the authority and power to do under any other law.

[Amended by 1955 c.227 §6; 1963 c.9 §22; 1983 c.350 §246; 1991 c.459 §389]



Section 371.505 - Copy of assessment resolution to county assessor; duty of assessor; collection and accounting; separate fund.

(2) The county assessor shall extend the assessment so made against all taxable property within the district in the same manner as county taxes are entered by the assessor on the assessment roll.

(3) The assessments shall be collected and accounted for and the collection enforced in the same manner as the taxes of the county, except that the tax collector shall collect and account for the district assessments separately.

(4) When paid to the county treasurer such moneys shall be held and carried in a fund to be designated "______Road Assessment Fund." All warrants of the district shall be drawn against and shall be paid from this fund. However, whenever the district secretary shall furnish bond as provided by ORS 198.220 the treasurer shall deliver all funds in the Road Assessment Fund to the secretary on demand. Thereafter the secretary shall disburse the funds on order of the board of directors.

[Amended by 1955 c.227 §7; 1963 c.364 §3; 1969 c.345 §8; 1973 c.305 §15]



Section 371.510 - County assessor to furnish certificate of assessed valuation.

[Amended by 1955 c.227 §8]



Section 371.512 - Filing boundary change with county assessor and Department of Revenue.

[2001 c.138 §23]



Section 371.515 - District to pay county for expenses; proceedings on default.

[Amended by 1955 c.227 §9]



Section 371.520 - District excluded from other districts; certain unexpended funds credited to district; city within district may make levies.

(2) Upon the organization of the road assessment district there shall be credited to it the portion of all special road district levies unexpended in the county treasurer’s office, or levied upon and uncollected, derived from the area within the road assessment district, except the amounts levied upon and remaining uncollected, or remaining unexpended in the county treasurer’s office, derived from assessments upon property within a city included within the road assessment district, which shall be paid to the city as provided by law prior to June 16, 1945, for use by the city upon its local streets.

(3) The inclusion of a city within the road assessment district shall not prevent the city from levying general or special taxes or assessments upon the property within the city for the purpose of improvement, maintenance, repair or reconstruction of the city streets as authorized or permitted by law or the charter of the city.

[Amended by 2003 c.802 §109]



Section 371.525



Section 371.530 - Exclusion of land area from district.

[Amended by 1955 c.227 §10; 1971 c.727 §107]



Section 371.535 - Disposition of funds of dissolved district.

[Amended by 1971 c.727 §108]



Section 371.540



Section 371.545



Section 371.550



Section 371.555

IMPROVEMENT OF STREETS

AND ROADS IN



Section 371.605 - Definitions for ORS 371.605 to 371.660.

(1) "Owner" means a vendee under a recorded land contract or if there is no such contract, the holder of the record title, which vendee or holder has a present interest equal to or greater than a life estate.

(2) "Engineer" means the county engineer, roadmaster, surveyor or other engineer selected by the county governing body.

(3) "Improvement" includes:

(a) The grading, graveling, paving or other surfacing of any road, or opening, laying out, widening, extending, altering, changing the grade of or constructing any road.

(b) The construction or reconstruction of sidewalks.

(c) The installation of ornamental street lights.

(d) The reconstruction or repair of any road improvement mentioned in this subsection.

(e) The acquisition, establishment, construction or reconstruction of any off-road motor vehicle parking facility.

(f) Installing, constructing, reconstructing, improving, extending or repairing lateral sewers, street mains, sewage disposal systems or similar facilities, and other facilities incidental thereto, within the right of way of a county road or public road.

(4) "Road," "county road" and "public road" have the meanings given those terms in ORS 368.001.

[Amended by 1955 c.773 §1; 1973 c.461 §1; 1975 c.738 §2; 1983 c.305 §1]



Section 371.610 - Application of ORS 371.605 to 371.660; authority of county to supersede statutes.

(2) The county governing body may designate any public road improved under ORS 371.605 to 371.660 as a county road without invalidating the assessments levied for the purpose of the improvements.

(3) Except as otherwise provided in this section, a county may supersede any provision in ORS 371.605 to 371.660 by enacting an ordinance under ORS 203.030 to 203.065 authorizing the use of assessments to finance local improvements, as defined in ORS 223.001, and providing a procedure for levying such assessments.

[Amended by 1955 c.773 §2; 1959 c.656 §1; 1983 c.305 §2; 1987 c.615 §3; 1991 c.902 §111]



Section 371.615 - Petition or resolution for improvement of roads in unincorporated areas.

[Amended by 1955 c.773 §3; 1961 c.432 §1; 1971 c.327 §1; 1983 c.305 §3]



Section 371.620 - Signers of petition and objection in event of cotenancies.



Section 371.625 - Investigation and estimation of cost of improvement by engineer.

(1) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited;

(2) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof; and

(3) Where the improvement petitioned for includes the construction and installation of lateral sewers, street mains or similar facilities, a separate statement of the estimated cost of the construction and installation of lateral sewers, street mains or similar facilities.

[Amended by 1971 c.327 §2; 1973 c.461 §2]



Section 371.630 - Notice to owner of engineer’s report; filing objections.

(2) If objections are received by the county court signed by more than 50 percent of the owners of land representing more than 50 percent of the total amount of the assessment for the proposed improvement, the proposed improvement shall, by order of the court, be declared abandoned and no new petition may be filed and no new resolution may be adopted for the improvement within a period of one year after the date of the order.

[Amended by 1955 c.773 §4; 1971 c.327 §3]



Section 371.635 - Court order for improvement; recording; vacation of order and removal of lien.

(2) The county court shall record the order for the improvement with the county clerk. The recorded order is notice that the land described in the order is subject to a lien of an assessment for the cost of the improvement, in an amount to be determined later by an order of the county court. The county clerk shall indorse upon the order the date of the filing thereof, and shall record and index the same in the County Clerk Lien Record.

(3) If the proposed improvement described in the order of the county court is not commenced within two years after the order for the improvement is recorded, the county court may by a new order vacate its former order for the proposed improvement. The county court shall record with the county clerk the order vacating the former order for the proposed improvement. Thereupon the land described shall be free of such lien and the effect of the former order. The county clerk shall indorse upon the new order the date of the filing thereof, and shall record and index the same in the County Clerk Lien Record.

[Amended by 1955 c.549 §1; 1955 c.773 §5; 1971 c.327 §4; 2001 c.577 §3]



Section 371.640 - Engineer to compile improvement cost; source of payment; reimbursement of source; additional work.

(2) Payment of the cost of the improvement other than for the construction and installation of lateral sewers and street mains or similar facilities shall be made from the general road funds or from any funds available for the construction or improvement of county roads. Payment of the cost of the construction and installation of lateral sewers and street mains or similar facilities shall be made from any funds available to the county for such improvements.

(3) The funds expended for the improvement shall be reimbursed or the improvement warrants shall be retired to the extent of the proceeds of an assessment against the land benefited by the improvement, but no assessment shall be made against any operating railroad right of way without the consent of the owner thereof. Each landowner shall be assessed a portion of the cost of the improvement corresponding to the relative benefit to the land of the landowner from the improvement.

(4) All of the cost of improvements within intersections connected with any improvement under ORS 371.605 to 371.660 may be borne by the county.

(5) Unless notified to the contrary by the owner prior to the acceptance of bids for improvements under ORS 371.605 to 371.660, an existing driveway shall be reconstructed to the property line to conform with the new grade. Additional driveways or other road connections, including retaining walls, may be constructed simultaneously with the improvements, when a written request is filed with the county court prior to the acceptance of bids by the affected abutting landowners. The cost of the driveway and all requested work shall be charged to the abutting owner and added to the assessment against the land of the owner.

[Amended by 1953 c.573 §2; 1955 c.773 §6; 1961 c.432 §2; 1971 c.327 §5; 1973 c.461 §3; 1987 c.615 §4]



Section 371.642 - Allocation of costs of sidewalk or curb construction and other improvements.

[1955 c.773 §12; 1971 c.327 §6]



Section 371.645 - Engineer to ascertain assessment; hearing on objections; court order.

(2) The county court by order shall thereupon set the time, not less than 10 days after the filing of the report, and place for a hearing of objections to the assessments as fixed in the report of the engineer.

(3) Not less than five days prior to the date of the hearing, the county court shall mail to the owner of each parcel of land proposed to be assessed, at the address of the owner as shown on the petition or on the latest tax roll of the county, a written notice of the time and place for the hearing of objections and of the amount of the proposed assessment against the land of the owner.

(4) After hearing objections, the county court shall by order find and determine from the evidence submitted the amount of assessment against each individual parcel of land.

[Amended by 1955 c.773 §7; 1971 c.327 §7]



Section 371.650 - Certification of assessment; recording order; lien.

(2) The assessments and interest are a lien upon the land against which the same are assessed from the date of the filing with the county clerk of the order of the county court for the improvement, as provided in ORS 371.635. Each parcel of land is deemed to be benefited by the improvement to the full amount of the assessment levied thereon. No transfer, sale or division of any such parcel, or change in the legal description thereof, in any way divests the lien from the original parcel and the whole thereof. Failing to enter the name of the owner or a mistake in the name of the owner does not in any way render void any assessment and does not in any way affect the lien on the land described. The lien has priority over all other liens and encumbrances whatsoever, except tax liens.

(3) Upon payment of the assessment in full, the county court shall satisfy the same by recording the satisfaction of lien in the County Clerk Lien Record, and the parcel of land charged with such assessment is thereby discharged from the lien.

[Amended by 1955 c.773 §8; 1959 c.656 §2; 2001 c.577 §4]



Section 371.655 - When assessment due, payable and delinquent; application of other statutes.

(2) The owner of property assessed under ORS 371.605 to 371.660 shall have the right to apply for installment payment of the assessment as provided in ORS 223.210.

(3) The provisions of ORS 223.205 and 223.210 to 223.314 (Bancroft Bonding Act) and 223.770 relating to the assessment of property benefited by public improvements and to the issuance of bonds and other obligations for the cost of the improvements shall apply in so far as practicable and applicable in relation to the assessment by counties of the cost or any portion of the cost of improvements against the property benefited in accordance with ORS 371.605 to 371.660 and to the issuance of bonds and other obligations by the county.

(4) Where, in ORS 223.205 to 223.314 and 223.770, officials of local governments are referred to, the corresponding officials of counties where applicable and unless otherwise designated by charter shall perform the required functions.

[Amended by 1955 c.773 §9; 1959 c.656 §3; 1961 c.432 §3; 1963 c.545 §1; 1965 c.227 §1; 1971 c.325 §3; 1981 c.322 §8; 1991 c.459 §391; 1991 c.902 §112; 1995 c.333 §17; 1997 c.249 §118; 2003 c.802 §64; 2009 c.538 §2]



Section 371.660 - Delinquent list; execution and sale.

(2) The county court shall transmit the list to the county clerk, who shall issue a writ of execution thereon, directed to the county court.

(3) The county court shall proceed to collect the unpaid assessments named in the list by advertising and selling each parcel of land in the manner provided by law for the sale of real property on execution, but no parcel shall be sold for a sum less than the amount of the unpaid assessment plus interest thereon and the cost of advertising and sale.

[Amended by 1955 c.773 §10; 1959 c.656 §4; 1961 c.432 §4]






Chapter 372 - Highway Lighting Districts

Section 372.010 - Definitions.

(1) "County board" means board of county commissioners or county court of a county.

(2) "County" means the county in which the district, or the greatest length of highway to be illuminated, is located.

(3) "District" means a highway lighting district formed under this chapter.

(4) "District board" or "board of commissioners" means the governing body of a district.

(5) "Highway" means any road or way open to public travel.

(6) "Owner" or "landowner" means the holder of record title to real property or the vendee under a recorded land sale contract, if there is such a contract.

[Amended by 1955 c.80 §1; 1971 c.514 §1; 1983 c.83 §83]



Section 372.020 - Authority to organize district.

[Amended by 1971 c.514 §2; 1971 c.727 §109]



Section 372.030 - Location of district.

[Amended by 1971 c.514 §3]



Section 372.040 - Petition to organize district; contents.

(1) The number of owners of property abutting the highway within the proposed district.

(2) The estimated initial cost of the acquisition and installation of the lighting equipment and the easements or permits necessary to carry out the purposes of the proposed district.

(3) The estimated annual cost of maintenance and operation.

(4) Further information as appropriate to fully inform the public of the plan of illumination of the highway.

[Amended by 1971 c.514 §4; 1971 c.727 §110]



Section 372.045 - County board as district governing board; filing petition; landowners as signatories; transfer of records and files.

(2) After the formation of a district, the county board shall act as the district board if a petition is filed with the county board requesting that it do so. The petition may be presented by the district board or it may be presented by the landowners in the district. A petition presented by landowners shall be signed by landowners within the district owning not less than 50 percent of the front footage abutting the portion of highway included within the district. A copy of a landowners’ petition shall be sent to the district board before it is filed with the county board. When a county board becomes the governing body of a district under this subsection, the district board shall turn over to the county board the books, records, files, assets and obligations of the district and upon the delivery thereof, the county board shall become and thereafter act as the district board.

[1971 c.514 §20b; 1987 c.158 §65]



Section 372.050



Section 372.060



Section 372.070



Section 372.080



Section 372.090 - Inspection and report by engineer.

(1) Make an inspection and investigation of the proposed lighting project and of the area described in the petition with respect to feasibility and public convenience and necessity.

(2) File a report for the proposed district with the county board on or before a day specified in the order, but not later than the day fixed for the hearing on the petition.

[Amended by 1965 c.85 §1; 1971 c.514 §9; 1971 c.727 §111]



Section 372.100



Section 372.110



Section 372.120



Section 372.130



Section 372.140 - General powers of district.

(1) Make contracts.

(2) Hold, receive and dispose of real and personal property within and without its described boundaries.

(3) Do all other acts and things requisite, necessary or convenient in carrying out the objects of the district or exercising the powers expressly conferred upon it by this chapter.

(4) Sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it.

(5) Have and exercise within and without its boundaries the same rights and powers as other local governments as defined in ORS 174.116, in purchasing and selling real property and rights of way, to be exercised in the manner authorized.

(6) Purchase in the open market or obtain from other public utility corporations, electric energy for lighting purposes and poles, wires, conduits, lighting fixtures and all types of property necessary to enable the district to carry out its purposes.

(7) Enter into contracts with any person:

(a) For the construction, maintenance and operation, or any of these, of the lighting facilities or any one or more of such services.

(b) For the renewal, upkeep and maintenance of the lighting facilities or any part thereof.

(c) For the use of any lighting facilities if and when owned by such person.

(8) Contract with the state, by and through the Department of Transportation, and its successors in interest, with respect to any phases of the lighting of any highway within the district which is owned by the state or under its control.

[Amended by 1971 c.514 §14; 2003 c.802 §110]



Section 372.150 - Illumination of state highways; cooperation with department.

(2) A district shall maintain and operate illumination equipment on a state highway in cooperation with and with the approval of the Department of Transportation.

[Amended by 1971 c.514 §15]



Section 372.160



Section 372.170 - Power to assess, levy and collect taxes.

(2) The district may also assess, levy and collect a special assessment upon all such property in an amount sufficient to pay the initial construction and installation cost.

[Amended by 1965 c.21 §1; 1971 c.514 §17]



Section 372.175 - Filing boundary change with county assessor and Department of Revenue.

[2001 c.138 §25]



Section 372.180 - Assessment, levy and collection procedure.

(2) All assessments levied by the district shall become payable at the same time, be collected by the same officer who collects county taxes and be turned over to the district according to law.

(3) The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. The district levy is subject to the limits set forth in ORS 310.150.

(4) Property shall be subject to sale for the nonpayment of assessments levied by the district in like manner and with like effect as in the case of county and state taxes.

[Amended by 1971 c.514 §18; 1991 c.459 §392]



Section 372.190 - Exemption of railroad right of way from assessment.

[Amended by 1971 c.514 §19]



Section 372.200 - District commissioners; number; qualifications; appointment.

(2) Each commissioner shall be an elector of the district.

(3) Notwithstanding subsection (2) of this section, if there are fewer than 10 electors registered in the district, the county board may appoint as commissioner any owner of land within the district who also is an elector of the state as defined in ORS 246.012.

[Amended by 1971 c.514 §20; 1983 c.48 §1]



Section 372.210 - Organization; terms of commissioners; disqualification; vacancies.

(2) After qualifying, the commissioners first appointed shall determine by lot the length of term each shall hold office. The term of one commissioner shall expire the first Monday in January next following the appointment of that commissioner and the terms of the other four shall expire one in one year, one in two years and two in three years after the first Monday in January next following their appointment.

(3) Each year during December the county board shall appoint a successor for any commissioner whose term expires the next following January.

(4) If a commissioner ceases to be an elector of the district, or if a commissioner who is not an elector of the district and who is appointed to serve under ORS 372.200 (3) or 372.360 (2) ceases to be an elector of the state or an owner of land within the district, the commissioner is automatically disqualified. If a vacancy occurs as provided by this subsection or for any other cause, the county board shall by order appoint a successor to hold office until the expiration of the predecessor’s term.

[Amended by 1969 c.669 §7; 1971 c.514 §21; 1983 c.48 §2]



Section 372.220 - Meetings and officers of board.

(2) The board shall, at the time of organization, choose from the commissioners, a president, secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until a successor is appointed and qualified. The officers shall have the powers and perform the duties usual in such cases.

(3) A majority shall constitute a quorum to do business, and in the absence of the president any other member may preside at any meeting as provided by the rules of the board.

[Amended by 1965 c.85 §3; 1971 c.514 §22]



Section 372.230



Section 372.240 - District employees; expenses of board.

[Amended by 1971 c.403 §6; 1971 c.514 §23]



Section 372.250



Section 372.260 - Deposit and withdrawal of district moneys; annual reports.

(2) Annual reports shall be made and filed by the president, secretary and treasurer, and at least once in each year a full and complete itemized statement of receipts and expenditures shall be published in a newspaper of general circulation, published in the county.

[Amended by 1971 c.514 §24]



Section 372.270 - Preservation and inspection of records.

[Amended by 1971 c.514 §25]



Section 372.280 - Initiative and referendum in districts.

[Amended by 1971 c.514 §26; 1983 c.350 §247]



Section 372.290



Section 372.310 - Petition for annexation of land to district.

[1955 c.80 §3; 1971 c.514 §37; 1971 c.727 §112]



Section 372.320



Section 372.330



Section 372.340



Section 372.350



Section 372.360 - Board for consolidated district; appointment.

(1) Shall appoint, except as provided in subsection (2) of this section, five electors of the surviving or successor district as members of the first district board of the consolidated district.

(2) May appoint, if there are fewer than 10 electors registered in the consolidated district, any owner of land within the district who is also an elector of the state as defined in ORS 246.012.

[1955 c.80 §8; 1971 c.514 §41; 1971 c.727 §113; 1983 c.48 §3]



Section 372.370



Section 372.380



Section 372.400 - Petition for withdrawal of territory from district; notice; hearing.

(2) The county board, where it appears that the petition has been signed by 10 percent of the landowners representing not less than 10 percent of the front footage abutting the highway included in the district, shall fix a time and place for hearing the petition, which time shall be not less than 31 nor more than 50 days after the date of receipt thereof. At least 10 days prior to the hearing, the county board shall publish a notice thereof by two insertions in a newspaper of general circulation in the district.

[1971 c.514 §28]



Section 372.410 - Petitioners to pay cost of notices and preparation of revised boundary descriptions.

[1971 c.514 §29]



Section 372.420 - Board to order withdrawal of territory if remonstrance not filed; grounds for denial or granting of petition.

(a) The lands withdrawn could not be benefited by the district; and

(b) The lands remaining in the district will meet the requirements of ORS 372.030.

(2) If the petition is granted, the county board shall enter an order withdrawing the area from the district.

[1971 c.514 §30]



Section 372.430 - Withdrawn area not subject to subsequent assessments or taxes.

[1971 c.514 §31]



Section 372.450 - District dissolution petition or resolution.

(1) By a petition for dissolution of the district, filed with the district board, signed by the owners representing not less than 50 percent of the front footage abutting the highway included in the district.

(2) By resolution of the district board when it determines that it is in the best interests of the inhabitants of the district that the district be dissolved and liquidated.

[1971 c.514 §33]



Section 372.460 - Board findings on proposed dissolution; proposed plan.

(a) The amount of each outstanding indebtedness, together with a general description thereof and the holders thereof, so far as known.

(b) The estimated cost of dissolution.

(c) The assets of the district.

(d) A detailed statement of all lands acquired by the district for delinquent taxes or delinquent assessments and the amount of the taxes and assessments on each parcel of land sold.

(e) All taxes or assessments unpaid and the amount upon each lot or tract of land and all other assets of the district.

(2) The board shall propose a plan of dissolution and liquidation which may include provision for transfer and conveyance of all assets of the district to any county service district organized under ORS chapter 451 which will assume all its outstanding indebtedness and undertake to continue to furnish service to the inhabitants of the district.

(3) The findings of fact and proposed plan of dissolution and liquidation shall be filed in the office of the county clerk of the county.

[1971 c.514 §34]



Section 372.470 - Filing of dissolution plan with county board; notice; hearing.

(2) Upon the filing of the proposal, the county board shall fix a time for, and cause notice to be given of, a hearing on the petition. The hearing shall be held not less than 30 nor more than 50 days after the date the petition is filed with the board. Notice of the hearing shall be given by:

(a) Posting in three public places within the district not less than 15 days prior to the hearing; and

(b) Publication in some newspaper of general circulation in the district once a week for three successive weeks before the hearing, making three publications, the last publication being at least five days before the hearing.

(3) The notice shall state the time and the place of the hearing, that it is proposed to dissolve the district and that any interested person may appear and shall be given a reasonable opportunity to be heard. The notice shall give a brief summary of the proposed plan of dissolution and liquidation and state that a copy is on file at the office of the county clerk, available for inspection.

[1971 c.514 §35]



Section 372.480 - Grounds for granting dissolution; assumption of district indebtedness; disposition of surplus; statement of dissolution.

(2) If a county service district assumes all indebtedness of the highway lighting district and undertakes to continue to furnish service to the inhabitants pursuant to the plan of dissolution and liquidation, and if the consent of all the known holders of valid indebtedness against the district has been obtained or provision has been made in the plan for payment of the nonassenting holders, the board of trustees may convey to the county service district all assets of the highway lighting district as described by the district board under ORS 372.460 after paying and discharging the debts to, or procuring releases from, the nonassenting holders.

(3) Except as provided by subsection (2) of this section, any surplus funds remaining to the credit of the district, after payment of the indebtedness of the district, shall be turned over to the county treasurer to become a part of the general fund of the county. If the assets of the district are insufficient to pay the indebtedness, the board of trustees shall levy taxes, within the limits of the authority of the district, for the liquidation of such indebtedness.

(4) Upon completing liquidation of the highway lighting district, the board of trustees shall execute, under oath, a signed statement that the district has been dissolved and its affairs liquidated, which statement shall be filed in the office of the county clerk of the county.

[1971 c.514 §36]






Chapter 373 - Roads and Highways Through Cities

Section 373.010 - Routing and marking state highways through cities.

(1) Shall select and designate the streets of the city over which the state highway shall be routed.

(2) Shall erect and maintain such road and other signs on and along such streets at such places and of such material and design as it may select.

(3) May alter or change such routing when in its opinion the interests of the motoring public will be better served.

[Amended by 1957 c.663 §2]



Section 373.015 - Notice and hearing before location, relocation or abandonment of state highway through cities.

(2) If the department receives from the mayor or city council any remonstrances or objections within 10 days after the mayor received the letter under subsection (1) of this section, the department, or its designated representative, shall hold a public hearing at the city hall in the city.

(3) The department shall provide written notice to the mayor at least 10 days prior to the public hearing, and at the public hearing persons who favor or oppose the contemplated action shall be given an opportunity to be heard.

[1955 c.447 §1; 2011 c.330 §21]



Section 373.020 - Jurisdiction over streets taken over for state highway routing through cities; effect on public utility duties.

(2) All cities retain the right to grant the privilege to open the surface of any such street or road, but all damage occasioned thereby shall promptly be repaired by the city, either itself or at its direction, and the responsibility for the cost thereof shall be upon the city permitting the opening.

(3) Cities retain the exclusive right to grant franchises over, beneath and upon any such street or road, and to control and regulate such franchises and the utilization thereof, but the department may utilize any storm sewers thereon or thereunder without cost or charge therefor by the city.

(4) Nothing contained in ORS chapter 366 and ORS 105.760, 373.010, 373.015, 373.030 and this section, relieves any public utility or telecommunications utility from the maintenance and repair of any street or portion thereof or the performance of any other obligation required under any franchise granted to it by any city.

[Amended by 1979 c.186 §14; 1987 c.447 §121; 1995 c.79 §202]



Section 373.030 - Construction and maintenance of streets; consent of city for grade change.

(a) Form a link in the highway system of the state or constitute a connection between two such highways; and

(b) Have been designated by the department as the streets or roads over which there is routed state highway traffic.

(2) The department, however, shall not change or establish any grade of any such street or road without the consent of the governing body of the city.



Section 373.040



Section 373.050 - Closing streets that intersect with state highways routed through city.

(2) Before any municipal authorities enter into any such formal agreement with the department, such municipal authorities shall comply with all city ordinances or charter provisions pertaining to the closing of streets in the city.

(3) Before the street can be closed or dead-ended, the department shall, after investigation, find and declare by resolution that the closing of the street at the point of intersection is necessary in order to provide safety for the general public or will contribute to a more expeditious and orderly movement of traffic, or both.



Section 373.060 - State liable for street closing damages; proceedings on cause of action.

(2) Any such action may be commenced and prosecuted in the circuit court for the county in which such real property is situated. Any party to any such action has the right to appeal from the judgment of any circuit court to the Court of Appeals. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving real property in which the person claims an interest.

(3) The trial circuit court shall, in its general judgment, apportion such compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

(4) The liability of the state and of the municipality terminates wholly when the compensation thus determined is paid into court. Any cause of action granted by this section is barred unless it is commenced within six months after the street is closed and entrance from the street to the state highway or intersecting street is physically barred.

[Amended by 1979 c.562 §13; 2003 c.576 §251]



Section 373.110 - Connecting county road to state highway by road through city.

(2) The procedure for the establishment of the connecting road may be by petition of freeholders or by a resolution of the county court or board of county commissioners as provided by law for the establishment of county roads.

(3) In addition to the authority provided by law for the acquisition of rights of way, in the event the connecting road is established by petition of freeholders or by its resolution, the county court or board of county commissioners may acquire private property within the corporate limits of the city for rights of way for the connecting road by exercise of the power of eminent domain, under the procedure provided by law for exercise of the power of eminent domain by counties for the acquisition of private property for rights of way for county roads.



Section 373.120 - Connecting county roads by roads through certain cities.

[Amended by 1957 c.71 §1]



Section 373.130 - County use of city streets as bridge approach.



Section 373.210 - Improvement of through highways by certain cities.

(1) Such roads or streets are parts of any general system of state or county roads or highways; or

(2) Such roads or streets directly connect with state or county roads or highways;

(3) Such roads or streets afford an outlet from the limits of the city to adjoining state or county roads or highways; or

(4) Such roads or streets provide the most accessible or generally traveled route from within the city to beyond the limits of the city.



Section 373.220 - Procedure to authorize improvement.



Section 373.230 - Charter or ordinance provisions governing improvement.



Section 373.240 - General road fund of city.



Section 373.250 - Use of city road fund.

(1) Shall be used by the city for the construction and repair of county roads and streets therein.

(2) May be used for the construction and repair of roads without a city having a population of less than 100,000 which lead directly to it.

(3) In carrying out such objects, may be used jointly with the county in which the city is located as provided in ORS 373.260.



Section 373.260 - Agreements between counties and cities as to acquisition of rights of way and road improvement.

(a) Any county road or city street within the corporate limits of the city.

(b) Any road without such city, if it has a population of less than 100,000, but leading directly to it.

(2) In the agreements the parties shall agree upon the proportion which each shall contribute toward such acquisition, construction, improvement or repair and upon the method and kind of acquisition, construction, improvement or repair to be made.

[Amended by 1955 c.388 §1]



Section 373.270 - Transferring jurisdiction over county roads within cities.

(a) The county governing body deems it necessary, expedient or for the best interest of the county to surrender jurisdiction over any county road or portion thereof within the corporate limits of any city; and

(b) The governing body of the city deems it necessary or expedient and for the best interests of the city to acquire jurisdiction over the county road or part thereof to the same extent as it has over other public streets and alleys of the city.

(2) To initiate a proceeding for the transfer of jurisdiction under this section, the county governing body, upon its own motion or upon the request of the city by its governing body, shall give notice by:

(a) Posting in three public places in the county, one of which shall be within the limits of the city; or

(b) Publishing the notice once a week for four successive weeks in some newspaper of general circulation in the county.

(3) Notice under this section shall give the time and place of hearing and a succinct statement of the proposed action requested and describing the road or portion thereof proposed to be surrendered by the county to the city with convenient certainty.

(4) At the time and place mentioned in the notice under this section or at such adjournment as it may fix, the county governing body shall hear the matter, consider any objections or testimony offered by any person interested and determine whether it is necessary, expedient or for the best interests of the county to surrender jurisdiction over the county road or portion thereof to the city.

(5) If a county governing body determines to surrender jurisdiction under this section and initiates action under this section:

(a) The county governing body shall make an order to that effect and offer to the city to surrender jurisdiction over the county road or portion thereof, and may limit the time for the acceptance of the offer; and

(b) The city by appropriate municipal legislation may within the time specified accept the county order and offer to surrender jurisdiction under this section.

(6) If a city governing body determines to initiate action under this section for the surrender of jurisdiction by a county over a county road:

(a) The city governing body may initiate the action by passage of appropriate municipal legislation that requests surrender and that may set any time or other limitations upon acceptance by the city of the surrender; and

(b) The county governing body may surrender jurisdiction of the county road without further action by the city if the county governing body adopts an order surrendering the county road that meets the limitations established by the city in its legislation.

(7) When a city adopts appropriate municipal legislation accepting a county governing body’s order under subsection (5) of this section or when a county governing body adopts an order meeting city legislation under subsection (6) of this section:

(a) The jurisdiction of the county over the county road or portion thereof as a county road, or for its improvement, construction or repair shall cease;

(b) The full and absolute jurisdiction over the road for all purposes of repair, construction, improvement and the levying and collection of assessments therefor shall vest in the city; and

(c) The city shall have the same jurisdiction over the road or portion thereof as by its charter and the laws of the state are given or granted it over any of the public streets and alleys of such city.

(8) This section is applicable to all county roads, whether acquired by the county or the public by condemnation, defective condemnation and user, user or prescription or in any manner provided by law or in which the easement for road purposes is in the public.

[Amended by 1981 c.153 §73]



Section 373.280 - Assessments made by city under belief county road was city street.



Section 373.290 - Amity given control of county roads and highways declared streets.



Section 373.300 - Monmouth given control of certain highways declared streets.



Section 373.310 - Myrtle Point given jurisdiction over certain county roads declared streets.

(a) All that portion of any county roads within the corporate limits of the city, lying along First Street and the whole thereof, as such street is described upon the plat of the original town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

(b) All that portion of the county roads within the corporate limits of the city, lying on or along Spruce Street and the whole thereof, as shown upon the plat of the original town (now city) of Myrtle Point and upon the plat of the first extension to the original town (now city) of Myrtle Point, now on file and of record in the office of the county clerk of Coos County.

(c) All that portion of the county roads within the corporate limits of the city, lying upon or along First Street, being Spruce Street extended, and the whole thereof, as shown upon the plats of Border & Bender’s addition to the town (now city) of Myrtle Point, Border & Bender’s extension to Border & Bender’s addition to the town (now city) of Myrtle Point, Sengstacken’s addition to the town (now city) of Myrtle Point and J. H. Roberts’ addition to the town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

(d) All that portion of any county roads within the corporate limits of the city, lying along Railroad Avenue and the whole thereof, as shown upon the plats of the first extension to the original town (now city) of Myrtle Point, Lehnherr’s addition to the town (now city) of Myrtle Point, Brown’s first addition to the town (now city) of Myrtle Point, Brown’s second addition and Smith’s addition to the town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

(2) The city of Myrtle Point has jurisdiction over such portion of the roads in the same manner and to the same extent that it has jurisdiction over such streets, such portions to be streets of the city of Myrtle Point.



Section 373.320 - Salem given control of roads declared streets.



Section 373.330 - City of Gresham given jurisdiction of certain county roads declared city streets.

(a) State Highway Fund moneys allocated to Multnomah County as provided in ORS 366.739; and

(b) Taxes imposed on motor vehicle fuel by Multnomah County.

(2) The county roads within the corporate limits of the City of Gresham, in Multnomah County, are transferred and designated to be within the exclusive control and jurisdiction of the City of Gresham. These county roads are city streets, subject to all of the burdens and servitudes of city streets. Multnomah County does not have control of or jurisdiction over the roads described in this subsection.

(3) Multnomah County and the City of Gresham shall enter into an agreement concerning the distribution of the total road funds of the county. When Multnomah County and the City of Gresham have reached an agreement, they shall notify the Oregon Transportation Commission and the Office of the Legislative Counsel. [2005 c.773 §1]

Note: Section 3, chapter 773, Oregon Laws 2005, provides:

Sec. 3. (1) As a result of the transfer of jurisdiction over county roads under section 1 of this 2005 Act [373.330] and the transfer of moneys under section 1 or section 2 of this 2005 Act, an advisory committee is created.

(2) The advisory committee shall recommend to the governing body of Multnomah County the appropriate allocation of road funds, as defined in section 1 of this 2005 Act, to the Cities of Troutdale, Wood Village and Fairview. The recommendation shall be based on the individual needs of each of those cities.

(3) The advisory committee shall consist of:

(a) One representative from Multnomah County;

(b) One representative from the City of Gresham;

(c) One representative from the City of Troutdale;

(d) One representative from the City of Wood Village; and

(e) One representative from the City of Fairview.

[2005 c.773 §3]






Chapter 374 - Control of Access to Public Highways

Section 374.005 - Policy and purpose of ORS 374.005 to 374.095.

(2) To the end that human lives may be saved, property damage minimized, transportation by motor vehicle promoted and highway travel in general safeguarded, the legislature finds, determines and declares that ORS 374.005 to 374.095 is necessary for the preservation of public safety, the improvement and development of transportation facilities in the state, the protection of highway traffic from the hazards of unrestricted and unregulated entry from adjacent property, the elimination of hazards due to highway grade intersections and in general the promotion of public welfare.



Section 374.010 - "Throughway" defined.



Section 374.015 - Department of Transportation to establish and maintain throughways; highways to be designated throughways.

(2) Any relocated section of an existing highway and such portions of existing highways, which at the time they are designated as throughways have less than 10 commercial businesses abutting thereon catering to the motoring public in any one mile of such existing highway, may be designated and constructed as or converted into a throughway by the department. As used in this subsection, "relocated" means a highway or section thereof so located that for its construction an entirely new right of way is necessary.

(3) The authority and power of the department extends to and includes state highways within the corporate limits of cities, and with the approval of the municipal authorities may extend to and include city streets.



Section 374.020 - Interference with railroad facilities prohibited.

[Amended by 1995 c.733 §94]



Section 374.025 - Change from throughway to highway.



Section 374.030 - Separation of throughways into separate roadways; ingress and egress.

(2) After any highway has been so marked or designed no person has any right of ingress or egress to, from or across the highway to or from abutting lands, except at such points as may be designated by the department.



Section 374.035 - Acquisition of real property; effect of resolution.

(2) A resolution adopted by the department stating and setting forth that a proposed highway is to be constructed as a throughway is conclusive evidence that the highway when constructed is a throughway with all the characteristics and incidents prescribed by and provided for in ORS 374.005 to 374.095.



Section 374.040 - Acquisition of land not immediately needed.



Section 374.045 - Payment for land acquired.



Section 374.050 - Parties bringing eminent domain proceedings.



Section 374.055 - Evidentiary purposes of improvement plan.

(1) Value of property taken.

(2) All damages by reason of deprivation of right of access to any highway to be constructed, established or maintained as a throughway.

(3) The damages which, if the property sought to be condemned constitutes a part of a larger parcel, will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned and by reason of the construction of the improvement in the manner proposed.



Section 374.060 - Power of Department of Transportation as to intersecting streets and roads.

(1) Close any street, highway or road at or near the point of its intersection with a throughway; or

(2) Make provision for carrying the street or road over or under the throughway; or

(3) Provide a connection with a throughway by means of a utility or service road to a suitable point of connection; and

(4) Do any and all work on the street, highway or road as is necessary therefor.



Section 374.065 - Intersection of throughways and county roads.

(2) Any county road may be closed at the points where it runs into or intersects the throughway if the consent of the county court or board of county commissioners of the county in which the road is located is first obtained.

(3) After the establishment of a throughway, no county road shall be constructed running into or intersecting the throughway unless its plans and specifications have first been submitted to and approved in writing by the department. This approval shall be made a matter of record by the department and by the county court or board of county commissioners.



Section 374.070 - Throughways in cities; intersecting streets.

(2) After establishment of any throughway in or through a municipality, no street shall be constructed turning into or intersecting the throughway unless the plans and specifications therefor have first been submitted to and approved in writing by the department and made a matter of official record.

(3) Nothing in this section prohibits the closing of any street at the point where it runs into or intersects any throughway by the proper municipal authorities in the manner provided by law.



Section 374.075 - Cooperation of municipal and county authorities with Department of Transportation.



Section 374.080 - Agreements with federal government, counties and cities.



Section 374.085 - Severance by throughway of agricultural land.



Section 374.090 - Destruction by throughway of access to agricultural property.



Section 374.095 - Utility roads where access to abutting property affected.



Section 374.205



Section 374.210



Section 374.215



Section 374.220



Section 374.225



Section 374.230



Section 374.235



Section 374.240



Section 374.245



Section 374.250



Section 374.255



Section 374.260



Section 374.265

[Renumbered 374.335]



Section 374.270

[Renumbered 374.340]



Section 374.300 - Legislative intent.

[1999 c.972 §1]



Section 374.302 - Definitions for ORS 374.302 to 374.334.

(1) "Approach road" includes a private road that crosses a state highway or a county road.

(2) "Channelization" means the roadway lane configuration necessary to safely accommodate turning movements from the highway to an intersecting approach.

(3) "District highway" means a state highway that has been classified by the Oregon Transportation Commission as a district highway.

(4) "Expressway" means a state highway that has been designated by the commission as an expressway.

(5) "Interstate highway" means a state highway that has been classified by the commission as an interstate highway.

(6) "Move in the direction of" means a change in an approach to a property abutting the highway that would bring a property closer to conformance with existing highway standards.

(7) "Peak hour" means the hour during which the highest volume of traffic enters and exits the property during a typical week.

(8) "Private approach" means an approach that serves one or more properties and that is not a public approach.

(9) "Private road crossing" means a privately owned road designed for use by trucks that are prohibited by law from using state highways, county roads or other public highways.

(10) "Public approach" means an existing or planned city street or county road connection that provides vehicular access to and from a highway.

(11) "Regional highway" means a state highway that has been classified by the commission as a regional highway.

(12) "Sight distance" means a length of highway that a driver can see with an acceptable level of clarity.

(13) "State highway" means a highway that is under the jurisdiction of the Department of Transportation.

(14) "Statewide highway" means a state highway that has been classified by the commission as a statewide highway.

(15) "Trip" means a one-way vehicular movement that consists of a motor vehicle entering or exiting a property.

(16) "Unincorporated community" means a settlement that is not incorporated as a city and that lies outside the urban growth boundary of any city.

[2011 c.330 §2]



Section 374.305 - Necessity of permission to build on rights of way.

(2) After written notice of not less than 10 days to the permittee and an opportunity for a hearing, the department with respect to crossings over a state highway and the county court or board of county commissioners with respect to crossings over a county road may abolish any crossing at grade by a private road or may alter or change any private road crossing when the public safety, public convenience and the general welfare require the alteration or change.

[Amended by 1955 c.424 §1; 1957 c.323 §1; 1967 c.497 §1; 2011 c.330 §3]



Section 374.307 - Removal or repair of installation constructed without permission.

(2) Notwithstanding subsection (1) of this section, if the Department of Transportation, county governing body or designated agent of the department or governing body, whichever is applicable, determines that a traffic or pedestrian hazard is created by the construction which causes imminent danger of personal injury, it may:

(a) Order the construction removed, repaired or maintained to eliminate the hazard, within 24 hours after delivery of written notice to the person, firm or corporation which caused the construction, and to the owner of the property on which the construction occurred.

(b) If the hazard is not removed within the time set under paragraph (a) of this subsection, remove the hazard and recover the expenses of any removal, repair or maintenance from any such person, firm or corporation in any court of competent jurisdiction.

[1955 c.424 §5; 1979 c.873 §1]



Section 374.308 - Presumption of written permission.

(b) The department shall have the burden to establish that the factual basis for the presumption in paragraph (a) of this subsection does not exist.

(2)(a) An owner of real property abutting a state highway with an approach road that was in existence before April 1, 2000, is also presumed to have the department’s written permission for the approach road based upon documentation in any form that shows:

(A) That the approach road was in existence before July 16, 1949;

(B) That the approach road was in existence before the department accepted jurisdiction of the highway from a city or county; or

(C) That the approach road was built or rebuilt with the department’s knowledge or permission.

(b) The department shall have the burden to establish that the factual basis for the presumption in paragraph (a) of this subsection does not exist. The department may rebut the presumption in paragraph (a) of this subsection by a showing that there is insufficient documentation to determine whether the approach road was built or rebuilt with the department’s knowledge or permission.

(3) Subsections (1) and (2) of this section apply only where there is a right of access to the state highway.

(4) For approach roads presumed to have written permission under this section, the determination of prior use for the purposes of ORS 374.312 (4) and (5) is the use of the property on January 1, 2014.

(5) Except as provided in this section, an approach road built without the department’s written permission is subject to removal or reconstruction as provided in ORS 374.307.

(6) For purposes of ORS 374.302 to 374.334, 374.335 and 374.345, the presumption of written permission of the department for an approach road is deemed to be an approach permit issued by the department under ORS 374.310.

[2013 c.476 §2]

Note: 374.308 and 374.317 were added to and made a part of 374.302 to 374.334 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 374.309 - County permits; rules.

(2) Rules and regulations adopted and permits issued under subsection (1) of this section shall include provisions, terms and conditions that in the judgment of the granting authority are in the best interest of the public for the protection of the road and the traveling public and may include, but need not be limited to:

(a) Provisions for construction of culverts under approaches, requirements as to depth of fills over culverts and requirements for drainage facilities, curbs, islands and other facilities for traffic channelization as may be deemed necessary.

(b) With respect to private road crossings, additional provisions for the angle of intersection, crossing at grade or other than grade, sight distances, safety measures including flaggers, crossing signs and signals, reinforcement for protection of the road, maintenance of the crossing and for payment by the applicant of any of the costs of complying with the provisions.

(c) With respect to private road crossings, the granting authority may also require the applicant to furnish:

(A) Public liability and property damage insurance in a sum fixed by the granting authority that indemnifies the members, officers, employees and agents of the granting authority from any claim that might arise on account of the granting of the permit and the crossing of the road by vehicles operating under the permit; and

(B) Indemnity insurance, an indemnity bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in a sum fixed by the granting authority, indemnifying the granting authority for any damage to the roads that may be caused by the use of the crossing.

(3) The powers granted by this section and ORS 374.315 may not be exercised so as to deny any property abutting the road reasonable access. In determining what is reasonable access, the county court or board of county commissioners shall apply the following criteria:

(a) The access must be sufficient to allow the authorized uses for the property identified in the acknowledged local comprehensive plan.

(b) The type, number, size and location of approaches must be adequate to serve the volume and type of traffic reasonably anticipated to enter and exit the property, based on the planned uses for the property.

[2011 c.330 §8]



Section 374.310 - State permits; rules.

(2) The rules and permits shall include provisions, terms and conditions that in the judgment of the department are in the best interest of the public for the protection of the highway and the traveling public and may include, but need not be limited to:

(a) Provisions for construction of culverts under approaches, requirements as to depth of fills over culverts and requirements for drainage facilities, curbs, islands and other facilities for traffic channelization as may be deemed necessary.

(b) With respect to private road crossings, additional provisions for the angle of intersection, crossing at grade or other than grade, sight distances, safety measures including flaggers, crossing signs and signals, reinforcement for protection of the highway, maintenance of the crossing and for payment by the applicant of any of the costs of complying with the provisions.

(c) With respect to private road crossings, the department may also require the applicant to furnish:

(A) Public liability and property damage insurance in a sum fixed by the department that indemnifies the officers, employees and agents of the department from any claim that might arise on account of the granting of the permit and the crossing of the highway by vehicles operating under the permit; and

(B) Indemnity insurance, an indemnity bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in a sum fixed by the department that indemnifies the department for any damage to the highways that may be caused by the use of the crossing.

(3) The powers granted by this section and ORS 374.315 may not be exercised so as to deny any property abutting the highway reasonable access. In determining what is reasonable, the department shall apply the following criteria:

(a) The access must be sufficient to allow the authorized uses for the property identified in the acknowledged local comprehensive plan.

(b) The type, number, size and location of approaches must be adequate to serve the volume and type of traffic reasonably anticipated to enter and exit the property, based on the planned uses for the property.

(4) The department’s determination that the access is sufficient to allow the authorized uses for the property identified in the acknowledged local comprehensive plan under subsection (3)(a) of this section, or that the type, number, size and location of approaches is adequate to serve the volume and type of traffic reasonably anticipated to enter and exit the property, based on the planned uses for the property, under subsection (3)(b) of this section, shall be based on the economic development needs of the property abutting the highway for its authorized and planned uses, subject only to consideration of safety and highway operations. The department shall have the burden of establishing safety and highway operations concerns.

(5) An approach permit is not required for a public approach.

(6) The department may not charge any fee for issuance of a permit under this section for construction of an approach road.

[Amended by 1955 c.424 §2; 1957 c.323 §2; 1967 c.497 §2; 1991 c.331 §59; 1997 c.249 §119; 1997 c.631 §467; 1999 c.974 §3; 2003 c.371 §1; 2005 c.837 §15; 2010 c.31 §1; 2011 c.330 §§4,5]

______________________________________________________________________________



Section 374.311 - Permit standards; rules.

(1) When making a decision to approve or deny an application for an approach permit under ORS 374.312, the Department of Transportation shall apply, as one of the standards, the standards in Table 1 for spacing between approaches on highway segments where the annual average daily traffic is 5,000 or fewer motor vehicles:

______________________________________________________________________________

TABLE 1

Regional

Highways Statewide

District Highways

Highways Statewide Statewide Unincorporated

Rural and Highways Highways Communities

Speed Urban Rural Areas Urban Areas Rural Areas

(miles per (distance (distance (distance (distance

hour) in feet) in feet) in feet) in feet)

55 or higher 650 1,320 1,320 1,320

50 425 1,100 1,100 1,100

40 & 45 360 990 360 750

30 & 35 250 770 250 425

25 or lower 150 550 150 350

______________________________________________________________________________

(a) For spacing between private approaches, the spacing standards described in Table 1 apply to the distance measured along the highway from the center of an existing or proposed private approach to the center of the nearest existing or proposed private approach on the same side of the highway in both directions. For spacing between a private and a public approach, the standard applies to the distance measured in both directions along the highway from the center of an existing or proposed private approach to the center of the nearest intersection of the highway with a public approach or another state highway.

(b) The spacing standards for approaches on one-way highways or highways with a raised or depressed nontraversable median where only a right-hand or left-hand turn into and from the approach is allowed are one-half the spacing standards for highways where the annual average daily traffic is more than 5,000 motor vehicles as described in Table 2.

(c) Special transportation areas, access management plans, corridor plans, interchange area management plans or interchange management areas, as designated by the Oregon Transportation Commission, may have spacing standards that take precedence over the spacing standards described in Table 1.

(d) For a signalized private approach, signal spacing standards established by the department by rule supersede the spacing standards described in Table 1.

(e) The spacing standards in Table 1 do not apply to approaches in existence prior to January 1, 2012, except when:

(A) A new or change of use of an approach permit is required under ORS 374.312.

(B) Infill development or infill redevelopment occurs and spacing or safety will be improved by moving in the direction of the spacing standards described in Table 1.

(C) A highway or interchange project occurs and spacing or safety will be improved by moving in the direction of the spacing standards described in Table 1.

(f) The spacing standards for a statewide highway, regional highway or district highway that is designated as an expressway by the commission where the annual average daily traffic is 5,000 or fewer motor vehicles are described in Tables 2 to 4.

(2) When making a decision to approve or deny an application for an approach permit, the department shall apply, as one of the standards, the standards in Table 2 for spacing between approaches on statewide highways where the annual average daily traffic is more than 5,000 motor vehicles:

______________________________________________________________________________

TABLE 2

Expressway Expressway

Speed Rural Areas Urban Areas Rural Areas Urban Areas

(miles (distance (distance (distance (distance

per hour) in feet) in feet) in feet) in feet)

55 or higher 5,280 2,640 1,320 1,320

50 5,280 2,640 1,100 1,100

40 & 45 5,280 2,640 990 800

30 & 35 - - 770 500

25 & lower - - 550 350

______________________________________________________________________________

(a) For spacing between private approaches, the spacing standards described in Table 2 apply to the distance measured along the highway from the center of an existing or proposed private approach to the center of the nearest existing or proposed private approach on the same side of the highway in both directions. For spacing between a private and a public approach, the standard applies to the distance measured in both directions along the highway from the center of an existing or proposed private approach to the center of the nearest intersection of the highway with a public approach or another state highway.

(b) The spacing standards for approaches on one-way highways or highways with a raised or depressed nontraversable median where only a right-hand or left-hand turn into and from the approach is allowed are one-half the spacing standards described in Table 2.

(c) Special transportation areas, access management plans, corridor plans, interchange area management plans or interchange management areas, as designated by the commission, may have spacing standards that take precedence over the spacing standards described in Table 2.

(d) For a signalized private approach, signal spacing standards established by the department by rule supersede the spacing standards described in Table 2.

(e) The spacing standards in Table 2 do not apply to approaches in existence prior to January 1, 2012, except when:

(A) A new or change of use of an approach permit is required under ORS 374.312.

(B) Infill development or infill redevelopment occurs and spacing and safety will be improved by moving in the direction of the spacing standards described in Table 2.

(C) A highway or interchange project occurs and spacing and safety will be improved by moving in the direction of the spacing standards described in Table 2.

(f) The spacing standards described in Table 2 for a statewide highway that is designated as an expressway by the commission also apply to an expressway where the annual average daily traffic is 5,000 or fewer motor vehicles.

(3) When making a decision to approve or deny an application for an approach permit, the department shall apply, as one of the standards, the standards in Table 3 for the spacing between approaches on regional highways where the annual average daily traffic is more than 5,000 motor vehicles:

______________________________________________________________________________

TABLE 3

Expressway Expressway

Speed Rural Areas Urban Areas Rural Areas Urban Areas

(miles (distance (distance (distance (distance

per hour) in feet) in feet) in feet) in feet)

55 or higher 5,280 2,640 990 990

50 5,280 2,640 830 830

40 & 45 5,280 2,640 750 500

30 & 35 - - 600 350

25 & lower - - 450 250

______________________________________________________________________________

(a) For spacing between private approaches, the spacing standards described in Table 3 apply to the distance measured along the highway from the center of an existing or proposed private approach to the center of the nearest existing or proposed private approach on the same side of the highway in both directions. For spacing between a private and a public approach, the standard applies to the distance measured in both directions along the highway from the center of an existing or proposed private approach to the center of the nearest intersection of the highway with a public approach or another state highway.

(b) The spacing standards for approaches on one-way highways or highways with a raised or depressed nontraversable median where only a right-hand or left-hand turn into and from the approach is allowed are one-half the spacing standards described in Table 3.

(c) Special transportation areas, access management plans, corridor plans, interchange area management plans or interchange management areas, as designated by the commission, may have spacing standards that take precedence over the spacing standards described in Table 3.

(d) For a signalized private approach, signal spacing standards established by the department by rule supersede the spacing standards described in Table 3.

(e) The spacing standards in Table 3 do not apply to approaches in existence prior to January 1, 2012, except when:

(A) A new or change of use of an approach permit is required under ORS 374.312.

(B) Infill development or infill redevelopment occurs and spacing and safety will be improved by moving in the direction of the spacing standards described in Table 3.

(C) A highway or interchange project occurs and spacing and safety will be improved by moving in the direction of the spacing standards described in Table 3.

(f) The spacing standards described in Table 3 for a regional highway that is designated as an expressway by the commission also applies to an expressway where the annual average daily traffic is 5,000 or fewer motor vehicles.

(4) When making a decision to approve or deny an application for an approach permit, the department shall apply, as one of the standards, the standards in Table 4 for the spacing between approaches on district highways where the annual average daily traffic is more than 5,000 motor vehicles:

______________________________________________________________________________

TABLE 4

Expressway Expressway

Speed Rural Areas Urban Areas Rural Areas Urban Areas

(miles (distance (distance (distance (distance

per hour) in feet) in feet) in feet) in feet)

55 or higher 5,280 2,640 700 700

50 5,280 2,640 550 550

40 & 45 5,280 2,640 500 500

30 & 35 - - 400 350

25 & lower - - 400 250

______________________________________________________________________________

(a) For spacing between private approaches, the spacing standards described in Table 4 apply to the distance measured along the highway from the center of an existing or proposed private approach to the center of the nearest existing or proposed private approach on the same side of the highway in both directions. For spacing between a private and a public approach, the standard applies to the distance measured in both directions along the highway from the center of an existing or proposed private approach to the center of the nearest intersection of the highway with a public approach or another state highway.

(b) The spacing standards for approaches on one-way highways or highways with a raised or depressed nontraversable median where only a right-hand or left-hand turn into and from the approach is allowed are one-half the spacing standards described in Table 4.

(c) Special transportation areas, access management plans, corridor plans, interchange area management plans or interchange management areas, as designated by the commission, may have spacing standards that take precedence over the spacing standards described in Table 4.

(d) For a signalized private approach, signal spacing standards established by the department by rule supersede the spacing standards described in Table 4.

(e) The spacing standards in Table 4 do not apply to approaches in existence prior to January 1, 2012, except when:

(A) A new or change of use of an approach permit is required under ORS 374.312.

(B) Infill development or infill redevelopment occurs and spacing and safety will be improved by moving in the direction of the spacing standards described in Table 4.

(C) A highway or interchange project occurs and spacing and safety will be improved by moving in the direction of the spacing standards described in Table 4.

(f) The spacing standards described in Table 4 for a district highway that is designated as an expressway by the commission also apply to an expressway where the annual average daily traffic is 5,000 or fewer motor vehicles.

(5)(a) The department may require channelization on the highway as a condition for the approval of an approach permit if any of the following conditions exist:

(A) The number of average daily trips at the property exceeds 400 when the property is located on a two-lane highway with an annual average daily traffic of 5,000 or more motor vehicles.

(B) The number of average daily trips at the property exceeds 400 when the property is located on a four-lane highway with an annual average daily traffic of 10,000 or more motor vehicles.

(C) The product of the number of average daily trips at the property multiplied by the annual average daily traffic on the highway is equal to or greater than the products listed in the table below:

______________________________________________________________________________

TABLE 5

Product of Property’s Average Daily Trips Multiplied by the

Abutting Highway’s Annual Average Daily Traffic (Millions)

Number of Speed Speed Speed Speed

highway 25 mph 30-35 40-45 50 mph

lanes or lower mph mph or higher

2 lanes 5.1 3.9 1.8 1.3

4 lanes 10.2 7.8 3.6 2.6

______________________________________________________________________________

(b) The number of average daily trips at a property may be determined by a traffic impact analysis or from national standards, as determined by the department. A vehicle that enters and exits a property has made two trips.

(c) The annual average daily traffic for a state highway may be determined from the most recent edition of the transportation volume tables published annually by the department. The department shall post the transportation volume tables on the department’s website.

(6) The department may adopt by rule a standard for sight distance based on nationally accepted standards.

(7) As used in this section:

(a) "Infill development" means the development of vacant or remnant land that has been passed over by previous development and that is consistent with zoning. Infill occurs in urban areas. It may also occur in rural areas on commercially or industrially zoned land where the land has been developed into an urban block pattern including a local street network where the highway speed is 45 miles per hour or less.

(b) "Infill redevelopment" means changing an existing development including replacement, remodeling or reuse of existing structures to accommodate new development that is consistent with current zoning. Redevelopment occurs in urban areas. It may also occur in rural areas on commercially or industrially zoned land where the land has been developed into an urban block pattern including a local street network and where the highway speed is 45 miles per hour or less.

(c) "Rural" means the area outside an urban growth boundary, the area outside a special transportation area in an unincorporated community or the area outside an urban unincorporated community.

(d) "Speed" means the speed limit established in ORS 811.111 or the designated speed posted under ORS 810.180.

(e) "Urban" means the area within an urban growth boundary, the area within a special transportation area of an unincorporated community or the area within an urban unincorporated community.

[2011 c.330 §17]

Note: 374.311 and 374.314 were added to and made a part of 374.302 to 374.334 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

______________________________________________________________________________



Section 374.312 - Rules regarding permits for approach roads; intergovernmental agreements.

(2) The department shall make its final decision, including resolution of all internal appeals, to grant or deny an approach permit within 120 days of the date the department deems an application for an approach permit complete, unless the applicant and the department agree to an extension.

(3) The department shall make its decision to grant or deny an approach permit based on the provisions of this section, the spacing, channelization and sight distance standards described in ORS 374.311 or the standards and criteria in effect on the date that the application was filed.

(4) A new approach permit for a change of use of an approach is required for a private approach if:

(a)(A)(i) The number of peak hour trips increases by 50 trips or more from that of the property’s prior use; or

(ii) The number of trips on a typical day increases by 500 trips or more from that of the property’s prior use; and

(B) The increase described in subparagraph (A)(i) or (ii) of this paragraph represents a 20 percent or greater increase in the number of peak hour trips or the number of trips on a typical day from that of the property’s prior use;

(b) The daily use of a private approach increases by 10 or more vehicles with a gross vehicle weight rating of 26,000 pounds or greater;

(c) The department demonstrates that safety or operational problems related to the approach are occurring on a highway as provided in subsection (10)(g) of this section. Any required mitigation measures shall be limited to addressing the identified safety or operational problems; or

(d) The approach does not meet the stopping sight distance standards of this section, as measured in feet, of 10 times the speed limit established in ORS 811.111 or the designated speed posted under ORS 810.180 for the highway as measured in miles per hour, or 10 times the 85th percentile speed of the highway where the 85th percentile speed is higher or lower than the speed limit established in ORS 811.111 or the designated speed posted under ORS 810.180. The permit holder may perform a study to determine if the 85th percentile speed is higher or lower than the speed limit established in ORS 811.111 or the designated speed posted under ORS 810.180. The sight distance measurement and the study to determine the 85th percentile speed shall be performed according to published department procedures by or under the supervision of an engineer registered in Oregon.

(5)(a) When a change of use of an approach permit is required under subsection (4) of this section, the department shall approve an application if the application proposes an approach that moves in the direction of conforming with the spacing, channelization and sight distance standards described in ORS 374.311, subject to consideration of safety and highway operations.

(b) Whether the application moves in the direction of conforming with the spacing, channelization and sight distance standards described in ORS 374.311, while not posing safety or highway operations concerns, shall be established by the department and the applicant using a collaborative process, as established by department by rule, that is made available to the applicant within 30 days of the date the department determines an application to be complete.

(c) Applications that are deemed to be moving in the direction of conforming with the spacing, channelization and sight distance standards described in ORS 374.311 do not require separate deviations from those standards.

(d) For the purposes of this subsection, an approach moves in the direction of conforming with the spacing, channelization or sight distance standards described under ORS 374.311 if one or more changes are made to the approach that include, but are not limited to:

(A) Eliminating or combining existing approaches to the highway resulting in a net reduction in the number of approaches to the highway.

(B) Improving the distance between approaches.

(C) Improving the sight distance between approaches.

(D) Widening the existing driveways to accommodate truck turning radius requirements.

(E) Widening the existing driveways to accommodate additional exit lanes.

(F) Narrowing the existing driveways to provide the appropriate number of entry and exit lanes as required for the property.

(G) Developing a throat on the approach entrance to allow for more efficient movement of motorists from the highway.

(6) The department shall approve applications that meet the spacing, channelization or sight distance standards described in ORS 374.311 subject only to consideration of safety and highway operations concerns as provided in subsection (10)(g) of this section and the traffic impact analysis requirements described in ORS 374.314.

(7) Applications that do not meet the spacing, channelization or sight distance standards described in ORS 374.311 may be approved with deviations from those standards as follows:

(a) A request for one or more deviations from the spacing, channelization or sight distance standards described in ORS 374.311 may be included in an application for one or more private approaches that do not meet the standards.

(b) Unless waived by the department, a request for a deviation must include a traffic impact analysis provided by the applicant that addresses a request for deviations from the spacing, channelization or sight distance standards described in ORS 374.311 for safety and highway operations.

(c) A request for a deviation may be approved based upon a determination by the engineer assigned by the department to analyze the request for a deviation that the approach adequately addresses the safety and highway operations concerns identified by the department as provided in subsection (10)(g) of this section.

(d) Where a speed study prepared by an applicant and agreed to by the department determines that the 85th percentile speed is lower than the current posted speed, the department may grant a deviation from sight distance standards based upon the lower speed determination.

(8) If a property has a right of access and there is no means of access to the property other than the state highway, an approach that does not meet the spacing, channelization or sight distance standards described in ORS 374.311 does not need a deviation from the standards if the department and the applicant agree on a location of the approach that optimizes safety, highway operations and site design.

(9) Except as otherwise provided in this section, the following procedures apply to all applications for an approach permit:

(a) The department shall determine whether an application for an approach permit is complete within 30 days of receipt of the application.

(b) The department shall approve an application, approve an application with conditions or deny an application:

(A) Within 30 days of the date that the department determines the application to be complete, for applications that meet spacing, channelization or sight distance standards described in ORS 374.311; or

(B) Within 60 days of the date that the department determines the application to be complete for all other types of applications.

(c) The department may impose reasonable conditions to mitigate safety or highway operations concerns identified by the department in its review of the application, as provided in subsection (10)(g) of this section.

(d) When the department proposes to deny an approach permit application or approve an application with conditions, the department shall notify the applicant of its intent and offer the applicant a collaborative process established by the department by rule.

(e) If the offer of a collaborative process is declined, the department shall issue its decision in writing with sufficient specificity regarding any safety or highway operations concerns upon which the department’s decision is based to allow the applicant to respond.

(f) The department’s decision shall advise the applicant of the applicant’s rights for dispute resolution processes to resolve issues relating to the department’s decision as set forth in ORS 374.355.

(10) The following directives apply to all applications for an approach permit:

(a) All applications are required to meet sight distance standards described in ORS 374.311 (6) except as otherwise provided in this section or unless a deviation is otherwise approved by the department.

(b) Except for highways classified as interstate highways and highways designated as expressways by the Oregon Transportation Commission, the department may not use the presence of alternate access to a property abutting a highway as a basis for denying an approach permit application, except in rural areas where the presence of alternative access is a consideration in determining whether to approve or deny a second or subsequent approach permit application.

(c) The department may not impose nontraversable medians as a mitigation measure for approach permit applications unless the department first establishes that no other mitigation measures are effective or available under the circumstances.

(d) Mobility standards, established by the department by rule, are not applicable to turning movements from private approaches during the department’s review of approach permit applications, except when the ratio of volume to capacity on the proposed private approach is 1.0 or greater.

(e) The department may not require an applicant to submit a traffic impact analysis except as provided in ORS 374.314.

(f) The department shall utilize an engineer with relevant experience to review and respond to evidence from a qualified expert that is submitted by the applicant.

(g) The department shall have the burden of proving any safety or highway operations concerns relied upon in the department’s decision to approve an application with conditions or deny an application. Safety or highway operations concerns that may be applied to the department’s permit decisions on applications submitted under this section are limited to one or more of the following unique safety and highway operations concerns:

(A) Regular queuing on the highway that impedes turning movements associated with the proposed approach.

(B) Offset approaches that may create the potential for overlapping left turn movements or competing use of a center turn lane.

(C) Insufficient distance for weave movements made by vehicles exiting an approach across multiple lanes in the vicinity of signalized intersections, roads classified by the Oregon Transportation Commission as collectors or arterials and on-ramps or off-ramps.

(D) Location of the proposed approach within a highway segment with a crash rate that is 20 percent higher than the statewide average for similar highways.

(E) Location of the proposed approach within a highway segment listed in the top five percent of locations identified by the safety priority index system developed by the department.

(F) Inadequate sight distance from an intersection to the nearest driveway on district highways and regional highways where the speed limit established in ORS 811.111 or the designated speed posted under ORS 810.180 is 50 miles per hour or higher.

(11) The department shall use the criteria for determining what constitutes reasonable access as specified in ORS 374.310.

(12) The department shall make its decision to grant or deny an approach permit on the record. When the department denies an application or approves an application with conditions, the department shall issue findings specifying the basis of the decision for the record. The department shall adopt rules specifying the form of the record.

(13) The department and a local government may enter into an intergovernmental agreement setting provisions for and allowing the local government to issue approach permits for regional and district state highways. The agreement must provide that permits issued by local governments will be consistent with the highway plan and administrative rules adopted by the department, with state statutes and with the local transportation system plan acknowledged under ORS chapter 197. The department shall adopt rules specifying the circumstances under which authority will be delegated to a local government.

(14) The department shall develop a program that allows a person that might be affected by the issuance of the permit, but that is not the owner of the property subject to the permit, to express concerns to the department prior to the issuance of the permit. For purposes of this subsection, persons that might be affected by the issuance of the permit are the city or county in which the road is located and any person that owns property adjacent to the proposed access. Nothing in this subsection gives a city, county or other person that might be affected standing to appeal any decision of the department regarding granting of the permit.

[1999 c.974 §2; 2003 c.371 §2; 2011 c.330 §13]

Note: 374.312 was added to and made a part of 374.302 to 374.334 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 374.313 - Claim for relief after closure of approach road; mediation; rules; appraisal.

(2) Prior to issuing a final order in a contested case under subsection (1) of this section, the Director of Transportation may provide the opportunity for the parties to participate in mediation consistent with the applicable provisions of ORS 36.185 to 36.210. In any alternative dispute resolution proceeding, the director may authorize administrative remedies, including monetary damages or other relief, as determined by the department by rule, to address issues related to real property value, utility or use.

(3) In any proceeding under this section, any party may cause an appraisal of the subject property to be conducted. If the difference in value between a property owner’s claim and an offer of monetary compensation by the department is less than $30,000, the director shall provide a simplified procedure for resolving the claim. The cost of conducting an appraisal may be shared by the parties when a mutually acceptable appraiser can be identified.

[1999 c.972 §3; 2005 c.149 §1; 2013 c.476 §6]

Note: 374.313 was added to and made a part of 374.302 to 374.334 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 374.314 - Traffic impact analysis; rules.

(2) The department may not require a person applying for an approach permit to submit a traffic impact analysis when:

(a) The average daily volume of trips at the property is 400 or fewer trips.

(b) The average daily volume of trips at the property is more than 400 but fewer than 1,001 trips if:

(A) The highway is a two-lane highway with fewer than 5,000 motor vehicles in annual average daily traffic;

(B) The highway is a three-lane highway with fewer than 15,000 motor vehicles in annual average daily traffic;

(C) The highway is a four-lane highway with fewer than 10,000 motor vehicles in annual average daily traffic; or

(D) The highway is a five-lane highway with fewer than 25,000 motor vehicles in annual average daily traffic.

(3) The average daily trips at a property may be determined using nationally recognized standards, as adopted by the department by rule.

(4) The number of motor vehicles in annual average daily traffic for a state highway may be determined from the most recent edition of the transportation volume tables published annually by the department. The department shall post the transportation volume tables on the department’s website.

[2011 c.330 §18]

Note: See note under 374.311.



Section 374.315 - Construction under permits; maintenance after construction.

[Amended by 2011 c.330 §9]



Section 374.317 - Approach road maintenance.

[2013 c.476 §3]

Note: See note under 374.308.



Section 374.320 - Removal or repair of installation on right of way at expense of applicant.

(2) Notwithstanding subsection (1) of this section, if the Department of Transportation, county governing body or designated agent of the department or governing body, whichever is applicable, determines that a traffic or pedestrian hazard is created by the noncompliance which causes imminent danger of personal injury, it may:

(a) Order the construction removed, repaired or maintained to eliminate the hazard, within 24 hours after delivery of written notice to the applicant, and to the owner of the property on which the noncompliance occurred.

(b) If the hazard is not removed within the time set under paragraph (a) of this subsection, remove the hazard and recover the expenses of any removal, repair or maintenance from the applicant in any court of competent jurisdiction.

[Amended by 1955 c.424 §3; 1979 c.873 §2]



Section 374.325 - Effect of ORS 374.305 to 374.325.

(1) Limit or affect any of the powers granted to, or duties imposed upon, the county courts or boards of county commissioners, the Department of Transportation or the Public Utility Commission by ORS 758.010 and 758.020, or any rights granted or authorized under those statutes.

(2) Grant any right for the construction or placing of an approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance on the right of way of any highway.

[Amended by 1957 c.323 §3]



Section 374.326 - Collaboration with highway users.

(2) As used in this section "highway users" includes representatives of the freight industry and automobile users and may include representatives of local government and other transportation stakeholders, as appropriate.

[2011 c.330 §19]



Section 374.328 - Highway classification.

[2011 c.330 §20]



Section 374.329 - Agreements with cities.

(2) In addition to funds provided to the city under ORS 366.800, the department may agree to provide funds annually to the city for the continued construction, repair, maintenance and improvement of the abandoned state highway from the State Highway Fund.

(3) The agreement between the department and the city accepting jurisdiction must contain provisions to ensure that freight movement on the highway will not be restricted beyond the limits set in the agreement, unless the Oregon Transportation Commission, in consultation with the freight industry and the city, concludes that the restriction is necessary for the safety of the highway users. Nothing in this section prevents a city from taking emergency action to protect safety or place weight restrictions on a structure that is failing or otherwise damaged.

[2011 c.330 §23]



Section 374.330 - Prior status preserved.

(2)(a) ORS 374.305 and 374.310, as those sections were amended by chapter 497, Oregon Laws 1967, and ORS 374.309 do not affect any approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance lawfully placed or constructed upon the right of way of any state highway or county road prior to September 13, 1967.

(b) Except as provided in paragraph (a) of this subsection, private road crossings authorized by the Public Utility Commission under ORS 374.205 to 374.260 (1965 Replacement Part) are subject to ORS 374.302 to 374.334 after September 13, 1967.

[1957 c.323 §4; 1967 c.497 §3; 2011 c.330 §10]



Section 374.331 - Facility plans; rules.

(2) Every facility plan and access management strategy developed for a highway improvement or modernization project under this section or ORS 374.334 must include a methodology that balances the economic development objectives of properties abutting state highways with the transportation safety and access management objectives of state highways, in a manner consistent with local transportation system plans and the land uses permitted in the local comprehensive plans acknowledged under ORS chapter 197.

(3) The following apply to all facility plans developed by the Department of Transportation:

(a) The location of county roads and city streets within the area described in the facility plan must be determined through collaborative discussion and agreement between the department and the affected cities and counties. Each facility plan must document the agreement regarding the location of county roads and city streets that intersect a state highway within the area described in the plan.

(b) The department shall develop key principles for each facility plan. The department shall use the key principles to evaluate how properties abutting a state highway may retain or obtain access to the state highway during and after plan implementation. In developing the key principles, the department shall also develop a methodology to weigh the benefits of a highway improvement or modernization project to public safety and mobility against:

(A) The local transportation system plans and the land uses permitted in the local comprehensive plans of cities and counties; and

(B) The economic development objectives of affected real property owners who require access to the state highway.

(c) If a facility plan identifies the need to modify, relocate or close existing private approaches, the plan must include key principles for managing access to the state highway. The key principles must contain a level of detail sufficient to inform affected real property owners of the potential for the modification, relocation or closure of existing private approaches within the area described in the facility plan.

(d) Each facility plan affecting access to a state highway must include a timeline by which the plan may need to be implemented in order to meet the safety and operational needs of the state highway.

(e) Each facility plan must include the long term safety and operational needs for the state highway and for all intersecting highways, roads or streets based on an engineering analysis conducted by a traffic engineer.

(f)(A) Until a facility plan is adopted by the Oregon Transportation Commission or finalized by the department, an affected real property owner may request a review of the key principles and related methodology developed by the department through:

(i) A collaborative discussion as established by the department by rule; or

(ii) The Access Management Dispute Review Board established under ORS 374.360.

(B) The recommendation of the Access Management Dispute Review Board under subparagraph (A) of this paragraph is not a land use decision, as defined in ORS 197.015, that may be appealed to the Land Use Board of Appeals.

(4) Prior to adopting any key principle under subsection (5) of this section, the department shall provide notice and an opportunity to be heard to the affected cities and counties and to affected real property owners. The department shall provide notice by first class mail.

(5) Twenty days after the date the department sends written notice under subsection (4) of this section, the department, in agreement with the affected cities and counties, shall adopt the key principles for a facility plan.

[2013 c.476 §4]



Section 374.334 - Access management strategy; rules.

(a) "Access management strategy" means a project delivery strategy developed by the Department of Transportation, in collaboration with cities, counties and owners of real property abutting a state highway in the affected area, that identifies the location and type of public and private approaches and other necessary improvements that are planned to occur primarily in the highway right of way and that are intended to improve current conditions on the section of highway by moving in the direction of the objective standards described in ORS 374.311, subject to safety and highway operations concerns.

(b) "Project" means a highway improvement project or highway modernization project included in the Statewide Transportation Improvement Program.

(2) The Department of Transportation shall develop an access management strategy for each project. In developing an access management strategy, the department shall engage affected real property owners when:

(a) Establishing the methodology by which private approaches will be considered for modification, relocation or closure; or

(b) The department proposes to acquire all rights of access to a segment of the state highway.

(3) Within 21 days after the department finalizes the methodology by which private approaches will be considered for modification, relocation or closure, an affected real property owner may request a review of the methodology through:

(a) A collaborative discussion as established by the department by rule; or

(b) The Access Management Dispute Review Board established under ORS 374.360.

(4) If a facility plan, as defined in ORS 374.331, is created for a project, the facility plan must include a sufficient level of detail to identify the location of the private approaches affected by the project.

(5) The department shall work with the cities, counties, highway users and real property owners affected by a project to:

(a) Identify deficiencies with each highway segment impacted by a project; and

(b) Establish the long-term vision for each highway segment impacted by a project that would guide the scope and design of improvements within the highway segment.

(6) The following apply to all projects that include modification, relocation or closure of existing private approaches to a state highway:

(a) The location of intersecting county roads and city streets shall be consistent with the city and county transportation system plans or shall be determined and agreed upon through collaborative discussion between the department and the cities and counties affected by the project.

(b) The department shall determine the location of private approaches in the access management strategy in collaboration with affected real property owners using a collaborative discussion as established by the department by rule.

[2013 c.476 §5]



Section 374.335 - Driving certain motor vehicles across public highway not considered operation on highway.

(1) Subject to a permit issued pursuant to ORS 374.308, 374.309 or 374.310, or such vehicle or vehicle use is authorized by the owner of the property subject to the permit; or

(2) A farm tractor or implement of husbandry.

[Formerly 374.265; 1971 c.391 §1; 1983 c.338 §923; 1987 c.158 §66; 2011 c.330 §11; 2013 c.476 §7]



Section 374.340 - Cattle crossings under public road.

[Formerly 374.270; 1981 c.153 §74]



Section 374.345 - Rules regarding turning onto state highway from approach road.

[1999 c.972 §4; 2013 c.476 §8]



Section 374.350 - Process for appeal of decisions regarding access to highways.

[1999 c.686 §3]



Section 374.355 - Dispute resolution procedures; rules.

(1) Decisions by the department to deny an application, to deny a deviation or to approve an application with mitigation measures are appealable by the applicant or permit holder. An applicant or permit holder may request a hearing. A hearing conducted under this subsection shall be conducted as a contested case hearing in accordance with ORS chapter 183.

(2) In addition to requesting a hearing under subsection (1) of this section, an applicant or permit holder may request the following dispute resolution procedures to resolve issues relating to the department’s decision:

(a) Collaborative discussion, as established by the department by rule;

(b) Review by an Access Management Dispute Review Board established under ORS 374.360; or

(c) Both.

(3) The time required for a collaborative discussion or review by an Access Management Dispute Review Board process is in addition to the 120 days required for the department’s final decision under ORS 374.312.

(4)(a) The department shall conduct a collaborative discussion within 45 days of the date the department receives a request from an applicant or permit holder for collaborative discussion unless the applicant or permit holder and the department agree to a longer amount of time.

(b) The department shall conduct a review by an Access Management Dispute Review Board within 45 days of the date the department receives a request for a review by an Access Management Dispute Review Board from an applicant or permit holder unless the applicant or permit holder and the department agree to a longer amount of time.

(5) A request for a dispute resolution procedure shall stay the time in which the department must issue a final decision for a concurrent contested case hearing.

(6) If an agreement between the parties is reached using collaborative discussion, the Director of Transportation shall issue the written decision. The written decision is a binding agreement for the department and for the applicant or permit holder.

(7) The decision pursuant to the collaborative discussion or the Access Management Dispute Review Board to approve, modify or reverse the department’s decision to approve an application for an approach permit with conditions, to modify or require mitigation measures of an existing approach permit, to deny an approach permit or to remove or modify an approach is a settlement offer and is not a decision that may be appealed.

(8) The department may adopt rules for the dispute resolution procedures described under this section.

[2011 c.330 §14]



Section 374.360 - Access Management Dispute Review Board.

(a) The Director of Transportation or a designee of the director who is familiar with the location in which the disputed approach is located.

(b) A representative of the local jurisdiction in which the disputed approach is located.

(c) A traffic engineer who practices engineering in Oregon.

(d) A representative from the economic or business sector.

(2) The Access Management Dispute Review Board shall consider information presented by the parties and shall notify the applicant or permit holder and the director of its findings regarding the department’s original decision.

(3) The director shall review the Access Management Dispute Review Board’s findings and may approve, modify or reverse the department’s original decision to approve an application for an approach permit with conditions, to modify or require mitigation measures for an existing approach permit, to deny the approach permit or to remove or modify an approach.

(4) The director shall notify the applicant or permit holder in writing of the department’s determination following a review by an Access Management Dispute Review Board appointed under this section.

[2011 c.330 §15]



Section 374.405 - Access rights of property abutting on state highways.



Section 374.410 - Department of Transportation to prescribe access rights of abutting property.



Section 374.415 - Action to prevent entering or leaving state highways in manner not authorized.



Section 374.420 - County throughways; rights of abutting property owners.

(2) When right of way is acquired for a throughway after August 13, 1965, no rights in or to the throughway, including what is known as right of access, accrue to real property merely because the property abuts upon that part of the right of way so acquired. This subsection also applies to right of way acquired, prior to August 13, 1965, pursuant to ORS 374.420 to 374.430 (1963 Replacement Parts).

(3) "Throughway," as used in this section, means a proposed or existing county road especially designed for through traffic, which has been designated by resolution of the county court or board of county commissioners as a throughway, over, from or to which owners or occupants of abutting land or other persons have no easement of access or only a limited easement of access, light, air or view, merely because of the fact that their property abuts upon the throughway or for any other reason.

[Amended by 1965 c.364 §1]



Section 374.425 - County court to prescribe access rights of abutting property.

[Amended by 1965 c.364 §2]



Section 374.430 - Action to prevent entering or leaving county roads in unauthorized manner.

[Amended by 1965 c.364 §3]



Section 374.990 - Penalty for violation of ORS 374.305 or rule adopted under ORS 374.309 or 374.310.

[1955 c.424 §6; 2011 c.330 §12]






Chapter 375 - (Former Provisions)

Section 375.010



Section 375.020



Section 375.030



Section 375.040



Section 375.050



Section 375.060



Section 375.070



Section 375.080



Section 375.090



Section 375.990






Chapter 376 - Ways of Necessity; Special Ways; Pedestrian Malls

Section 376.005 - "County court" defined.



Section 376.105



Section 376.110



Section 376.115



Section 376.120



Section 376.125



Section 376.130



Section 376.135



Section 376.140



Section 376.145



Section 376.150 - Definitions for ORS 376.150 to 376.200.

(1) "Public road" means the entire right of way of any road over which the public has the right of use or any right of way held by the state or a political subdivision of the state for road purposes that is not open for public use.

(2) "Way of necessity" means:

(a) A road established under ORS 376.150 to 376.200 to provide motor vehicle access from a public road to land that would otherwise have no motor vehicle access;

(b) A route established under ORS 376.150 to 376.200 to provide utility service access from an existing service location to a service point that would otherwise have no utility service access; or

(c) A route established under ORS 376.150 to 376.200 to provide a continuation of preexisting sewer service to land that has access to a public road.

[1979 c.862 §1; 1989 c.674 §1; 2009 c.318 §1]



Section 376.155 - Petition to establish way of necessity; contents; requirements.

(2) A petition filed under this section shall contain a drawing and a narrative statement that contain all of the following information:

(a) The location and legal description of the property to be served by the proposed way of necessity.

(b) The location of all public roads located in the vicinity of the property to be served by the proposed way of necessity that are capable of being used to provide access to the property. The petition shall include the location of public roads that are not open for public use.

(c) A specific proposed location for the proposed way of necessity.

(d) Evidence showing the necessity for the establishment of a way of necessity.

(e) Evidence that either:

(A) The proposed way of necessity does not connect to a public road that has access rights acquired and limited by the state or county; or

(B) If the public road proposed for access by way of necessity has the limited access rights, the state or county is willing to grant permission to connect the proposed way of necessity to the public road.

(f) Evidence that the proposed way of necessity may be connected to the public road safely.

(g) Evidence that the specific location proposed for the way of necessity is the nearest practicable point for connection to a way of necessity to a public road.

(h) The names and addresses of the persons owning the land across which the way of necessity could be located.

(i) The petitioner’s proposal for the amount of compensation to persons owning land across which the way of necessity is proposed to be located.

(j) Evidence that the petitioner does not have an existing easement or right to an easement to provide access to a public road.

(k) Evidence that the petitioner does not have any enforceable access to a public road.

(L) If the petition is to establish a way of necessity described in ORS 376.150 (2)(c), evidence that:

(A) A publicly owned sewer line does not exist in the portion of any public road adjacent to the land; and

(B) The land is located in a jurisdiction that has adopted and implemented a public sewer extension program designed to make public sewers available to land lacking access to a public sewer line in the portion of a public road adjacent to the land.

[1979 c.862 §2; 1991 c.936 §2; 2009 c.318 §2]



Section 376.157 - Continuation of preexisting sewer service.

(a) Terminates six months after a local government, as defined in ORS 174.116, having jurisdiction over the affected land issues a notice to affected property owners declaring the completion of a public sewer line that provides direct access to the land.

(b) May not be approved in circumstances where the abandonment of an existing private sewer line connection is necessitated by permitted development or redevelopment.

(2) Compensation paid by the owner of the benefited land to the owner of the land burdened by the way of necessity must reflect the temporary duration of ways of necessity approved under ORS 376.175.

[2009 c.318 §4]



Section 376.160 - Notice to landowners; investigation of proposed way; report to county governing body.

(a) Provide for service of the petition on all persons owning land across which the way of necessity could be located; and

(b) Direct the county engineer, county surveyor or other persons appointed by the governing body to investigate the proposed way of necessity and to submit a written report to the county governing body.

(2) The report under subsection (1) of this section shall include:

(a) Possible alternate routes for ways of necessity to the property;

(b) A determination of whether the proposed way of necessity meets the requirements under ORS 376.150 to 376.200;

(c) The reasonableness of the way of necessity proposed in the petition; and

(d) A recommendation for a specific location and width for a way of necessity.

(3) Upon receipt of the report under subsection (2) of this section, the county governing body shall:

(a) Provide a copy of the report to the petitioner; and

(b) Serve a copy of the petition and report on all persons owning land across which the way of necessity is proposed to be located under the report or the petition.

(4) Service of the petition and report under this section shall be accomplished in the manner provided for service of summons in an action at law. If the report includes a recommendation for a route different than the route proposed in the petition, service on the affected parties shall include a copy of the petition.

[1979 c.862 §3]



Section 376.165 - Deposit to cover county expenses.

[1979 c.862 §3a]



Section 376.170 - Filing of answer by landowner; reply to answer by petitioner.

(2) If an answer is filed under this section, the petitioner may file a reply controverting any matter presented in the answer. A reply filed under this section must be filed within 10 days after receipt of service of the answer by the petitioner. A reply shall be filed with the county governing body. The county governing body shall provide for service of the reply upon the person filing the answer in the manner provided for service of summons in an action at law.

[1979 c.862 §4]



Section 376.175 - Order granting or denying way of necessity; contents; liability for costs; appeal.

(2) Any order entered under this section shall:

(a) State whether the way of necessity is granted or denied;

(b) Declare as established any way of necessity that is granted;

(c) Describe the exact location and width of any way of necessity established;

(d) Describe those uses that are permitted on any way of necessity established;

(e) Direct the petitioner to pay costs and reasonable attorney fees incurred by each owner of land whose land was subject to the petitioner’s action for a way of necessity under ORS 376.150 to 376.200;

(f) Establish the amount of compensation due to any owner of land across which any way of necessity has been established and direct the petitioner to pay the compensation; and

(g) Establish the costs incurred by the county in the procedures for the way of necessity under ORS 376.150 to 376.200 and direct the petitioner to reimburse the county for those costs not already paid by petitioner.

(3) An order entered under subsections (1) and (2) of this section to provide for utility service, as set forth in ORS 376.150 (2)(b), shall conform to affected utility policy and standards.

(4) A petitioner shall pay any costs the petitioner is directed to pay under an order issued under this section within 60 days after entry of the order. The petitioner is liable for any costs not paid within the time established in this subsection. If more than one landowner joins in a petition for a way of necessity under ORS 376.155, every petitioner granted use of the way of necessity shall be jointly and severally liable for any costs ordered to be paid.

(5) Any party to the action for a way of necessity may contest any part of the order of the county governing body in an appeal filed with the circuit court within 30 days after entry of the order of the county governing body.

[1979 c.862 §5; 1989 c.674 §2; 1991 c.936 §3]



Section 376.180 - Conditions for way of necessity.

(1) Be located to cause the least possible damage to land across which it is located;

(2) Be fenced or gated if required by the county governing body;

(3) Not be connected to a public road in a location or manner that creates a traffic hazard or decreases the safety on the public road;

(4) Be established only for uses in connection with the property for which the way of necessity is sought;

(5) Not be subject to any use that is not described in the order establishing the way of necessity;

(6) Not exceed 30 feet in width unless authorized by the county governing body for engineering purposes;

(7) Not be connected to a public road where the rights of access to the road have been acquired by the state or a county unless the state or governing body of the county grants permission for the connection;

(8) Not be established if the property for which the way of necessity is sought has an existing enforceable access to a public road;

(9) Not be established if the petitioner for the way of necessity could acquire an easement for access to a public road through other legal action;

(10) Not be established for land that has been subdivided or partitioned in violation of ORS chapter 92;

(11) Not be established over land owned by the state or a political subdivision of the state unless permission is granted for the way of necessity under ORS 376.185; and

(12) Not be established for any land if the owner of the land had knowingly eliminated access to all public roads from the land by the sale of other land owned by the landowner.

[1979 c.862 §6; 1991 c.936 §5; 1993 c.18 §91]



Section 376.185 - Way of necessity over public land.

(2) Whenever a way of necessity is sought over land owned by the state or a political subdivision of the state, a copy of the petition for the way of necessity, of the county report and of the notice of hearing shall be forwarded by certified mail to:

(a) If the political subdivision owns the land, the governing body of the political subdivision.

(b) If the state owns the land, to the Department of State Lands and to each agency of the state that has use or control of the land.

[1979 c.862 §7; 1993 c.98 §17]



Section 376.190 - Responsibility for maintenance of way of necessity; alteration limited.

(2) A way of necessity established under ORS 376.150 to 376.200 shall not be altered or vacated except by the governing body of the county in which it is located and in a manner provided by law for the alteration or vacation of a public road.

(3) No county shall be required to work, improve, maintain or repair a way of necessity.

[1979 c.862 §8; 1991 c.936 §5]



Section 376.195 - Subsequent partition of land receiving way of necessity requires government approval.

[1979 c.862 §9]



Section 376.197 - Way of necessity to historic cemeteries.

(2)(a) Notwithstanding any other provision of ORS 376.150 to 376.200, a way of necessity is established to a historic cemetery listed in accordance with the provisions of ORS 97.782.

(b) The way of necessity established under paragraph (a) of this subsection shall:

(A) Be designated by the owner of the land over which the way of necessity passes; and

(B) Be accessible, at reasonable times to be designated by the property owner for visitation, maintenance or research purposes, to the owner of the historic cemetery, to descendants of those persons buried in the historic cemetery and to persons interested in historical research. The reasonableness of the times designated by the property owner shall be based on the need of the property owner to make use of the property and the need of the historic cemetery visitors for family visitation, maintenance or research access to the historic cemetery.

[1999 c.314 §46; 2001 c.364 §1; 2003 c.173 §9]



Section 376.200 - Transfer of jurisdiction over establishment of ways of necessity to circuit court; local court rules; procedure after transfer.

(2) If the county governing body adopts an ordinance described in subsection (1) of this section, the circuit court of that county shall have jurisdiction of the establishment of ways of necessity for that county. Except as otherwise provided in this section, a court with jurisdiction of the establishment of ways of necessity under this section shall follow the procedures for establishment of a way of necessity provided under ORS 376.150 to 376.200. The court may adopt local court rules to supplement the procedures provided under ORS 376.150 to 376.200.

(3) Notwithstanding ORS 376.175, if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, an appeal from the decision of the court shall be to the Court of Appeals.

(4) Notwithstanding ORS 376.160 (1), if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon filing a petition the petitioner shall:

(a) Provide for service of the petition on all persons owning land across which the way of necessity could be located; and

(b) Post a bond or security deposit with the court clerk in an amount required by the court to pay for the cost of the investigation and report under subsection (5) of this section.

(5) If jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon receipt of a petition the court shall appoint a person to investigate the proposed way of necessity and submit a written report to the court and the petitioner. The cost of the investigation and report shall be charged against the bond or security deposit posted under subsection (4) of this section. If the bond or security deposit is more than the actual cost of the investigation and report, the difference shall be refunded to the petitioner. If the bond or security deposit is less than the actual cost of the investigation and report, the petitioner shall pay to the county governing body the amount of the deficiency. A judgment of the court shall not become final until the full cost of the investigation and report has been paid.

(6) Notwithstanding ORS 376.160 (3), if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon receipt of the report under subsection (5) of this section, the petitioner shall serve a copy of the petition and report on all persons owning land across which the way of necessity is proposed to be located under the petition or report.

[1979 c.862 §10; 1995 c.265 §1]



Section 376.205



Section 376.210



Section 376.215



Section 376.220



Section 376.305 - Policy and purpose of Act.

(2) It is declared to be the public policy of this state to conserve and develop its natural resources, to encourage and facilitate the transportation of products of the forest and the salvage and utilization of such products now being wasted, and to develop and improve certain county and other public roads for such purposes.



Section 376.310 - Definitions for ORS 376.305 to 376.390.

(1) "Forest road" means any county or public road, or part thereof, outside the corporate limits of a city, which is within or extends into or toward a mountainous or timbered area, and which is under the control and supervision of a county court of this state.

(2) "Contract forest road" means a forest road improved or maintained pursuant to a contract made under ORS 376.305 to 376.390.

(3) "Logging operator" means any person having the right to cut and remove timber or forest products in this state, or who is engaged or desirous of engaging in this state in the transportation of forest products, by motor vehicle, to market or processing plant.

(4) "Forest road contractor" means a logging operator who has entered into a contract under ORS 376.305 to 376.390 to improve or maintain, or improve and maintain, a contract forest road.

(5) "Motor vehicle" includes any motor vehicle with or without a trailer or semitrailer.

(6) "Person" means any person, firm or corporation, or group or combination thereof.



Section 376.315 - Application to become forest road contractor.

(2) The application shall set forth:

(a) A description of the road and the termini thereof.

(b) If the applicant proposes to improve the road, a general statement of the improvements proposed to be made.

(c) If the applicant proposes to maintain the road, a general description of the maintenance work proposed to be done.

(3) The application shall be verified and signed by the applicant and filed in the office of the county clerk, together with an affidavit showing service thereof, either personally, by registered mail or by certified mail with return receipt, on the Public Utility Commission and on the Department of Transportation.

[Amended by 1991 c.249 §29]



Section 376.320 - Hearing on application; posting, publishing, serving and proof of notice.

(a) Fix a date for hearing the application.

(b) Cause a notice of the hearing to be posted at the place where the county court sessions are held and at three public places in the vicinity of the forest road specified in the application, for at least 30 days immediately prior to the date set for hearing.

(c) Cause notice of the hearing to be published in a newspaper published in the county and having general circulation therein, but if there is no such newspaper published in the county, then in any newspaper having general circulation in the county, for not less than once a week for two weeks immediately prior to the date set for the hearing.

(2) A copy of the notice shall be served personally, by registered mail or by certified mail with return receipt on the Public Utility Commission and on the Department of Transportation at least 15 days prior to the date set for hearing.

(3) Proof that the notice has been posted and served shall be made by affidavit and filed in the proceeding.

[Amended by 1991 c.249 §30]



Section 376.325 - Signing and contents of notice.

(1) The date the application was filed.

(2) The name of the applicant.

(3) The description of the forest road proposed to be improved or maintained, or both.

(4) The proposal for improvement or maintenance, or both, as set forth in the application.

(5) The time and place of hearing.

(6) That all persons interested may appear and be heard for or against the application.



Section 376.330 - Order approving application; service of order.

[Amended by 1991 c.249 §31]



Section 376.335 - Contracting with applicant.



Section 376.340 - Bond and insurance of forest road contractor.

(2) The forest road contractor shall furnish, and have in force during the entire term of the contract, public liability and property damage insurance covering the operation and the operation of agents and subcontractors of the forest road contractor in the improvement, maintenance and use of the contract forest road in any amount that may be fixed in the contract, but the public liability insurance shall be for an amount of not less than $50,000 for bodily injuries to or death of one person and, subject to that minimum amount for each person, not less than $100,000 for bodily injuries to or death of more than one person in any one accident, and the property damage insurance shall be for an amount of not less than $5,000 for injury to or destruction of property in any one accident.

[Amended by 1953 c.370 §5; 1957 c.650 §14; 1983 c.740 §121]



Section 376.345 - Contents of forest road contract.

(1) Describe the road and the termini thereof.

(2) Specify the width of the roadbed and contain reasonably complete specifications, prepared by the county roadmaster or other competent person, of the improvement and maintenance work to be done.

(3) Specify the time within which the improvement work other than maintenance shall be completed.

(4) Contain such provisions pertaining to maintenance as may be agreed upon by the parties.

(5) Obligate the forest road contractor to furnish all labor and materials required for the work the contractor has contracted to do.

(6) Provide that the same rights and privileges on the contract forest road as are available to the forest road contractor are available to any other logging operator:

(a) Upon approval by the county court;

(b) Upon the logging operator furnishing insurance as provided in ORS 376.340;

(c) Upon the logging operator reimbursing the forest road contractor for an equitable portion of the construction costs, if any, borne by the forest road contractor; and

(d) Upon the equitable sharing of the logging operator with the forest road contractor in the costs of maintaining the road, provision being made for either the specific rates therefor per 1,000 feet board measure of timber or equivalent of forest products transported over the road or, in the alternative, a formula for determining such rates with a provision for arbitration under ORS 36.600 to 36.740, in the event of disagreement between the forest road contractor and another logging operator respecting the application of the formula.

[Amended by 2003 c.598 §41]



Section 376.350 - Filing copies of forest road contract.



Section 376.355 - Limitations on using motor vehicles to transport forest products over forest road; regulations and permits for crossing state highways.

(a) Use and operate over the contract forest road, motor vehicles limited as to wheel base, weights, dimensions, tire widths and tire surfaces only as specified in the contract.

(b) Transport forest products upon such motor vehicles over the road, with loads limited as to gross weights, axle load weights, tire load weights, and load dimensions and heights only as specified in the contract.

(2) Whenever any forest road contractor operates any motor vehicle having a size or weight prohibited by or in excess of the limitations contained in any law pertaining to state highways, on a contract forest road which crosses a state highway, the Department of Transportation may adopt rules and regulations and issue permits for said motor vehicle to cross said state highway in the use of such contract forest road. Such rules and regulations and such permits may include, but need not be limited to, provisions for reinforcing and strengthening the highway and for the installation of signs and signals, and such other requirements as the Department of Transportation may deem necessary for the preservation of the highway and for the safety and best interest of the public. All construction and installations under such permits shall be under the supervision of the Department of Transportation and at the expense of the forest road contractor.

[Amended by 1953 c.370 §5]



Section 376.360 - Signs giving notice of certain vehicles on forest road.



Section 376.365 - Persons having rights under forest road law and contract.

[Amended by 1953 c.370 §5]



Section 376.370 - Supervision over forest road work by roadmaster.

(2) On request of the forest road contractor, the county roadmaster shall inspect any completed segment of the contract forest road, and if the county roadmaster determines the work to be in compliance with the contract the county roadmaster shall approve the completion in writing, deliver a copy of the approval to the contractor and file a copy with the county clerk. Except in case of fraud, the approval of the county roadmaster shall be conclusive proof that the work approved is in compliance with the contract.



Section 376.375 - Contract liability of forest road contractor.



Section 376.380 - Assignment of forest road contract.

[Amended by 1991 c.249 §32]



Section 376.385



Section 376.390 - Payment of taxes and fees by forest road contractor.

[Amended by 1953 c.370 §5]



Section 376.505 - Filing statement of route and bond; right of entry.

(a) A statement showing the approximate route of any proposed road or railway and a general description of the tract that the road or railway may travel.

(b) At the time of filing the statement, a bond in such sum as may be fixed by order of the county court, conditioned upon the payment to the owners of the lands required for the road or railway of any and all damage that the owners may sustain by reason of entry upon the land for the survey or location of the road or way.

(2) When the bond has been filed, such person, firm or corporation shall have the right to enter upon the tract for the purpose of examining, locating or surveying the line of the road or logging railroad.

[Amended by 2003 c.14 §162]



Section 376.507 - Definition of "transportation of the raw products of the forest."

[1975 c.723 §2]



Section 376.510 - Right to acquire and condemn land for logging road.



Section 376.515 - Property subject to appropriation.



Section 376.520 - Condemnation procedure.

[Amended by 1971 c.741 §23]



Section 376.525 - Assessment of damages.



Section 376.530 - Fencing appropriated land.



Section 376.535 - Use of appropriated property; reversion on disuse.

(2) Whenever the use of property as contemplated in ORS 376.505 to 376.540 ceases for a period of two years, it shall revert to the original owner, or the heirs or assigns of the original owner, but in assessing damages the amount allowed shall not be in any manner lessened or decreased by reason of the possibility that the lands may so revert to their original owner.

(3) The limitations set out in this section shall not apply to or run against any interest acquired by the state.



Section 376.540 - Logging roads.

[Amended by 1997 c.275 §5]



Section 376.605



Section 376.610



Section 376.615



Section 376.620 - Skyline, logging line, ferry skyline or cable footbridge; authorization and regulation by Department of State Lands.

(2) The Department of State Lands may make and enforce such regulations and restrictions as it deems necessary to carry out the purposes of this section and may make reasonable charges for any services rendered in connection therewith.



Section 376.705 - Definitions for ORS 376.705 to 376.825.

(1) "City" includes every county, city, and city and county within this state. "The city" means the particular county, city, or city and county, acting pursuant to ORS 376.705 to 376.825.

(2) "Legislative body" means the legislative body of the city.

(3) "Street" as used in the definitions of the terms "city streets," "mall intersection" and "intersecting streets," defined in subsections (4), (6) and (7) of this section, means any public street, road, highway, alley, land, court, way or place of any nature open to the use of the public.

(4) "City street," as used with regard to streets located within a city or city and county, means any street located within the city or city and county, except a freeway, state highway, or county highway. "City street," as used with regard to streets located within a county, means any street, located within the county, except a throughway as defined in ORS 374.010 or state highway as defined in ORS 373.010.

(5) "Pedestrian mall" means one or more city streets, or portions thereof, on which vehicular traffic is or is to be restricted in whole or in part and which is or is to be used exclusively or primarily for pedestrian travel.

(6) "Mall intersection" means any intersection of a city street constituting a part of a pedestrian mall with any street, which intersection is itself part of the pedestrian mall.

(7) "Intersecting street" means any street which meets or crosses a pedestrian mall at a mall intersection but includes only those portions thereof on either side of a mall intersection which lie between the mall intersection and the first intersection of the intersecting street with a public street or highway open to vehicular traffic.

(8) "Assessment roll" means the assessment roll or rolls used by the county for purposes of city ad valorem taxes on real property.

(9) "Improvements" means the improvements referred to in ORS 376.720 (1).

[1961 c.666 §2]



Section 376.710 - Legislative findings; short title.

(2) ORS 376.705 to 376.825 may be cited as the Pedestrian Mall Law of 1961.

[1961 c.666 §§1,3]



Section 376.715 - Construction of Pedestrian Mall Law; validity of proceedings.

(2) Any proceedings taken pursuant to ORS 376.705 to 376.825 shall not be held invalid for failure to comply with the provisions of ORS 376.705 to 376.825, if the acts done and proceedings taken are not invalid under the state or federal Constitution.

[Enacted as part of 1961 c.666 §5]



Section 376.720 - Powers of city with respect to pedestrian mall.

(a) To establish pedestrian malls.

(b) To prohibit, in whole or in part, vehicular traffic on a pedestrian mall.

(c) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on lands benefited by the establishment of a pedestrian mall, the damages, if any, allowed or awarded to any property owner by reason of the establishment of a pedestrian mall.

(d) To construct on city streets which have been or will be established as a pedestrian mall improvements of any kind or nature necessary or convenient to the operation of such city streets as a pedestrian mall, including but not limited to paving, sidewalks, curbs, gutters, sewers, drainage works, street lighting facilities, fire protection facilities, flood protection facilities, water distribution facilities, vehicular parking areas, retaining walls, landscaping, tree planting, child care facilities, display facilities, information booth, public assembly facilities and other structures, works or improvements necessary or convenient to serve members of the public using such pedestrian mall, including the reconstruction or relocation of existing city-owned works, improvements or facilities on such city streets.

(e) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on property benefited by any such improvements, the whole or any portion of the cost of such improvements.

(f) To do any and all other acts necessary or convenient for the accomplishment of the purposes of ORS 376.705 to 376.825, including the power to rent, lease or license to any individual firm or corporation any portion of the pedestrian mall for service concessions, commercial uses or otherwise, providing that in any term of use exceeding 60 days, the city shall first advertise for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications thereof.

(2) The powers granted in ORS 376.705 to 376.825 to prohibit, in whole or in part, vehicular traffic on any city street shall be in addition to and not limited by the powers granted by any other law.

[1961 c.666 §4; subsection (2) enacted as part of 1961 c.666 §5; 1971 c.506 §1]



Section 376.725 - Resolution for establishment of mall; general contents of resolution.

(1) The determination and declaration referred to above.

(2) A general description of the city streets, or portions thereof, which are proposed to be established as a pedestrian mall.

(3) A general description of the mall intersections.

(4) A general description of the intersecting streets.

(5) A statement that the legislative body proposes to adopt an ordinance prohibiting, in whole or in part, vehicular traffic on such pedestrian mall. If vehicular traffic is proposed to be prohibited only in part, the resolution shall also contain a general statement of the exceptions proposed to be made. Such exceptions may include exceptions in favor of public, emergency, utility and other classes of vehicles, may include exceptions in favor of all or certain classes of vehicles during certain days or during portions of days, and may include other exceptions of any kind or nature.

(6) A general statement of the source or sources of moneys proposed to be used to pay damages, if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall.

(7) A day, hour and place for the hearing by the legislative body of protests and objections to the establishment of the proposed pedestrian mall, and a statement that any and all persons having any objection to the establishment of the proposed pedestrian mall may file a written protest with the city recorder at any time not later than the hour so fixed for the hearing.

(8) A statement that any person owning or having any legal or equitable interest in any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file a written claim of damages with the city recorder at any time not later than the hour so fixed for hearing; that such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimant’s interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed.

[1961 c.666 §6]



Section 376.730 - Description of proposed mall and intersecting streets.

[1961 c.666 §7]



Section 376.735 - Contents of resolution when landowners to be paid for damages by assessments on benefited property.

(1) General description of the district (which may consist of noncontiguous portions) within which lie the lands deemed by the legislative body to be benefited by the establishment of the proposed pedestrian mall. Such district may be described by metes and bounds.

(2) A statement that an assessment will be levied pursuant to ORS 376.705 to 376.825 to pay the whole or a stated portion of the damages based on claims filed pursuant to ORS 376.755 (2), if any, allowed or awarded to any property owner by reason of the establishment of such pedestrian mall and the costs and expenses in connection with proceedings or actions taken pursuant to ORS 376.705 to 376.825.

(3) If bonds are to be issued, a statement that bonds to represent unpaid assessments will be issued, and the interest rate, or maximum interest rate, and term, or maximum term, of any such bonds.

[1961 c.666 §8]



Section 376.740 - Contents of resolution when improvements are proposed.

(1) A general description of the improvements proposed to be made. Such description may be made (but is not required to be made) in any manner permitted or provided in any law under which such improvements are to be made or financed.

(2) A general statement of the source or sources of moneys proposed to be used to pay the costs and expenses of such improvements.

[1961 c.666 §9]



Section 376.745 - Resolution to be published and posted.

(2) Copies of the resolution headed "Notice of Intention to Establish a Pedestrian Mall" in letters at least one-half inch in height shall be posted not more than 300 feet apart as follows:

(a) On all city streets, or portions thereof, proposed to be established as a pedestrian mall.

(b) On all intersecting streets.

(c) If assessments are to be levied as contemplated by ORS 376.735, then upon all open streets within the district described in the resolution pursuant to such section.

(3) Copies shall be posted not less than 60 days prior to the hearing.

[1961 c.666 §§10,11; 2003 c.14 §163]



Section 376.750 - Copies of resolution to be mailed to affected persons.

(a) All parcels of land abutting upon any portion of the pedestrian mall or any portion of any intersecting street.

(b) If assessments are to be levied as contemplated by ORS 376.735, then all parcels of land within the assessment district described in the resolution pursuant to such section.

(2) The legislative body may determine that such resolution shall also be mailed to such other persons as it may specify.

[1961 c.666 §12]



Section 376.755 - Objections to mall; claims for damages; right to damages not created.

(2) Not later than the hour set for hearing any person owning, or having any legal or equitable interest in, any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file with the city recorder a written claim of damages. Such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimant’s interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed. Any such claim may be withdrawn by the claimant at any time by written withdrawal with the same effect as if it had never been filed.

(3) Anything in ORS 376.705 to 376.825 to the contrary notwithstanding, nothing in ORS 376.705 to 376.825 shall be construed or interpreted as creating any right in any person to damages or compensation by reason of the establishment of a pedestrian mall, it being the intention of the Legislative Assembly in enacting ORS 376.705 to 376.825 to provide an orderly method for the determination and payment only of such damages and compensation as are required by the Constitutions of the State of Oregon and the United States of America. In this connection the Legislative Assembly hereby expressly declares that it is its intention that to the extent to which the establishment of a pedestrian mall is justifiable as an exercise of the police power for which no compensation is constitutionally required, no damages or compensation shall be allowed in any action.

[1961 c.666 §§13,14,24]



Section 376.760 - Effect of objections by landowners.

(2) If assessments are to be levied as contemplated by ORS 376.735, then if the owners of more than 10 percent of the area of land included within the district described in the resolution of intention and subject to assessment have made written objection to the establishment of the proposed pedestrian mall, the legislative body shall so find and in that event the legislative body may continue with proceedings for the establishment of the pedestrian mall but shall have no power to make any assessment upon benefited property to pay damages. In such event no proceeding under ORS 376.705 to 376.825 for the levy of assessments upon benefited property to pay damages in connection with the establishment of the same or substantially the same pedestrian mall shall be commenced within one year after such finding.

[1961 c.666 §§16,17]



Section 376.765 - Changing boundaries when assessments to be levied under ORS 376.735; notice; objections.

(2) No such change shall be made except after notice of intention to do so, given by at least one insertion in the newspaper in which the resolution of intention was published, describing the proposed change and specifying the time for hearing objections, which shall not be less than 30 days after publication of the notice. If the change proposed is one to include additional land in the district, a copy of such notice shall be mailed to each person to whom land proposed to be added is assessed as shown on the last equalized assessment roll, at the address of the person as shown on such roll, and to any person, whether owner in fee or having a lien upon, or legal or equitable interest in, any such lands whose name and address and a designation of the land in which the person is interested is on file in the office of the county clerk. Such notice shall be mailed at least 25 days prior to the time set for hearing objections.

(3) Written objection to any proposed changes may be filed with the city recorder at any time up to the hour fixed for hearing objections to such changes.

[1961 c.666 §18]



Section 376.770 - Allowing claims for damages; payment.

(2) The right of any claimant to payment of the amount of any allowed claim shall be contingent upon the final establishment of the pedestrian mall but all allowed claims must be paid by the city, from such source as the legislative body may determine, before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall, pursuant to ORS 376.705 to 376.825.

[1961 c.666 §20]



Section 376.775 - Hearing objections, claims and protests; waiver; decision; continuations.

(2) Any objections or protests, whether to the things proposed by the resolution of intention or to any changes proposed pursuant to ORS 376.765, not made at the time and in the manner provided by ORS 376.705 to 376.825 are deemed voluntarily waived, and the proceedings under ORS 376.705 to 376.825 shall not be attacked on any ground not stated in a written objection filed as provided in ORS 376.705 to 376.825.

(3) Except in the case of a majority protest, as provided in ORS 376.760, the legislative body may sustain or deny any or all objections or protests and its determination is final.

(4) The hearing may be continued from time to time by order entered on the minutes.

[1961 c.666 §§15,19]



Section 376.780 - Resolution after hearing; fixing boundaries.

(2) If assessments are to be levied as contemplated by ORS 376.735, then in the resolution provided for in subsection (1) of this section, the legislative body shall fix and establish the boundaries of the district as finally determined.

[1961 c.666 §§21,25]



Section 376.785 - Judicial proceedings to determine unsettled claims for damages; satisfaction prior to traffic prohibition.

(2) Except as may otherwise be provided in ORS 376.705 to 376.825, such action and proceeding shall be governed so far as the same may be made applicable by those provisions of ORS chapter 35 relating to actions and proceedings in eminent domain. In any such action the resolution adopted under ORS 376.780 (1) shall be conclusive evidence of the public necessity of the proposed pedestrian mall; that the property or rights in property to be taken are necessary therefor, and that the pedestrian mall is planned and located in the manner which will be compatible with the greatest public good and the least private injury.

(3) The judgment in any such action shall be satisfied and a final order taken before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall pursuant to ORS 376.705 to 376.825.

[1961 c.666 §§22,23]



Section 376.790 - Assessment of damages and other expenses against benefited lands.

[1961 c.666 §26]



Section 376.795 - Manner of assessment; sale of bonds representing unpaid assessments.

(2) In so applying the provisions of ORS 223.005 to 223.105 and 223.205 to 223.930, the following provisions and exceptions shall apply:

(a) The limits provided by such law on the amount of the assessment shall not apply.

(b) The legislative body shall provide for the form of the bonds and of the principal and interest coupons to be attached thereto.

(c) The legislative body may provide that the redemption provision of the bonds shall require the payment of such premium as the legislative body may specify.

[1961 c.666 §§27,28]



Section 376.800 - Special fund for payment of damages and expenses; use of surplus.

(2) If there is a surplus in such special fund, the legislative body may expend such surplus for the improvement or operation of the pedestrian mall.

[1961 c.666 §29]



Section 376.805 - Payment of damages and other expenses from sources other than assessments and bonds.

[1961 c.666 §30]



Section 376.810 - Ordinance establishing mall; contents.

(1) A general description of the pedestrian mall and a declaration and determination that the same is finally established. The mall as finally established shall be substantially the same as that described in the resolution of intention.

(2) Rules and regulations prohibiting vehicular traffic on such pedestrian mall subject to such exceptions as the ordinance may provide. Such rules and regulations and such exceptions shall be substantially in accordance with the statements made in the resolution of intention.

(3) Such additional rules and regulations as the legislative body may determine pertaining to the interpretation, operation and enforcement of the rules and regulations referred to in subsection (2) of this section, and otherwise pertaining to the use, operation, maintenance of the pedestrian mall.

(4) Such provisions as the legislative body may determine pertaining to the operative date or dates of any of such rules or regulations.

[1961 c.666 §31]



Section 376.815 - Adoption of ordinance; payment of claims, damages and compensation.

(2) No payment of allowed claims or damages or compensation awarded by any court shall be made until such ordinance is in effect but all such allowed claims, damages and compensation shall be paid before the rules and regulations provided in such ordinance become operative.

[1961 c.666 §§32,33]



Section 376.820 - Jurisdiction over mall; abandonment or modification.

(2) Nothing in ORS 376.705 to 376.825 shall be interpreted or construed to prevent the city and its legislative body, at any time subsequent to the adoption of the ordinance provided for in ORS 376.705 to 376.825, from abandoning the operation of the pedestrian mall, from changing the extent of the pedestrian mall, or from changing or repealing any of the rules and regulations pertaining to the pedestrian mall.

[1961 c.666 §34]



Section 376.825 - Improvements on mall; payment of costs.

(2) A pedestrian mall established or to be established pursuant to ORS 376.705 to 376.825 may be so improved either concurrently with the proceedings taken under ORS 376.705 to 376.825 for the establishment of the pedestrian mall or at any time subsequent to the establishment of the city mall, but no contract for the work or improvement shall be awarded until moneys have been fully provided for the payment of all claims allowed pursuant to ORS 376.770 and for the payment of all damages and compensation, if any, awarded in any action or actions brought pursuant hereof. If in connection with the establishment of a pedestrian mall and concurrently with the proceedings taken pursuant to ORS 376.705 to 376.825, the legislative body proposes to improve the proposed pedestrian mall and for that purpose uses ORS 223.005 to 223.105 and 223.205 to 223.930 or any similar special assessment law, the legislative body may combine any part of the proceedings taken pursuant to ORS 376.705 to 376.825 with any part of the proceedings taken under any such special assessment law, to the end that duplication of ordinances, resolutions, notices, hearings and other acts or proceedings may be avoided.

[1961 c.666 §§35,36]



Section 376.990 - Penalties.

(2) Violation by any person of any of the provisions of ORS 376.305 to 376.390 is a Class A misdemeanor.

[Amended by 1971 c.743 §361; 2011 c.597 §187]






Chapter 377 - Highway Beautification; Motorist Information Signs

Section 377.010



Section 377.020



Section 377.030 - Destruction or removal of trees on state highways without permission prohibited.



Section 377.040 - Application to department to remove trees along state highways.



Section 377.050 - Consent of department for removal of trees along state highways.

(2) Such permits may be granted when it becomes necessary to cut or remove brush and tree growth which otherwise would be hazardous to the operation or maintenance of lines for the transmission of electric energy or communication, or which would impair the efficiency of the service of such lines to the public, but such cutting or removal shall be done in such manner as not substantially to impair the scenic beauty of the highway.



Section 377.100 - Study of highway system; designation of historic and scenic highways.

(1) In developing the study the commission shall appoint a volunteer citizen advisory committee to advise the commission on the study.

(2) The study shall identify and evaluate areas of the state highway system for their historic, recreational or scenic significance.

(3) The study shall designate highways, portions of highways or highway related structures as historic and scenic highways.

[1983 c.552 §1; 1985 c.260 §1]



Section 377.105 - Effect of designation as historic and scenic highway.

(1) Shall provide for the rehabilitation, restoration, maintenance and preservation of those features of the highway or structure that have historical, engineering, recreational, scenic or tourist related significance, whenever prudent and feasible.

(2) May consult with the State Historic Preservation Officer, state historic organizations and other appropriate groups or organizations to determine how to best rehabilitate, restore, maintain and preserve the significant features of the highway or structure.

(3) In all highway planning and funding considerations, shall provide for the continuance of the significant features of the highway or structure, whenever prudent and feasible.

(4) As the commission determines appropriate, may arrange for and provide for posting of signs, consistent with ORS 377.700 to 377.844, 810.200 and 810.210, to inform the traveling public of the location and significant features of the highway or structure.

(5) Shall not dismantle, destroy, abandon, significantly transform or sell the highway or structure or any portion thereof or take any other action that will adversely affect the preservation of the highway or structure as an historic and scenic highway when it is prudent or feasible not to take such action.

(6) May provide for bypass highways to divert damaging traffic from use of the highway or structure or provide other means of limiting or diverting use of the highway or structure by damaging traffic.

(7) Are directed to seek and may accept and use for the purposes of this section and ORS 377.100 contributions, gifts, grants and moneys from any source, public or private.

(8) May hold hearings that have been given appropriate public notification before any significant action is taken relating to a highway, portion of a highway or highway related structure that is so designated.

(9) Shall consider aesthetics and environmental effects when the only alternative to rehabilitation or restoration is to replace a portion of a highway or highway related structure so designated.

[1983 c.552 §2; 1985 c.16 §461; 1985 c.260 §2]



Section 377.110



Section 377.115



Section 377.120



Section 377.125



Section 377.130



Section 377.135



Section 377.140



Section 377.145



Section 377.150



Section 377.155



Section 377.160



Section 377.165



Section 377.170



Section 377.175



Section 377.178



Section 377.180



Section 377.181



Section 377.185



Section 377.190



Section 377.195



Section 377.200



Section 377.205



Section 377.206



Section 377.210



Section 377.215



Section 377.220



Section 377.225



Section 377.230



Section 377.235



Section 377.240



Section 377.245



Section 377.250



Section 377.255



Section 377.260



Section 377.265



Section 377.270



Section 377.275



Section 377.280



Section 377.285



Section 377.295



Section 377.305



Section 377.310



Section 377.320



Section 377.330



Section 377.340



Section 377.350



Section 377.360



Section 377.405



Section 377.410



Section 377.415



Section 377.420



Section 377.425



Section 377.430



Section 377.505 - Definitions for ORS 377.505 to 377.540.

(1) "State highway" has the meaning given that term in ORS 377.710.

(2) "Scenic area" means an area adjacent to or along a segment of a state highway that is within a federal or state park, is a site of historical significance or affords a view of unusual natural beauty, and has been established as a scenic area under the provisions of ORS 377.505 to 377.545 (1975 Replacement Part).

[1961 c.614 §1; 1963 c.400 §15; 1965 c.219 §23; 1967 c.590 §13; 1977 c.578 §3; 1979 c.186 §15; 2007 c.199 §21]



Section 377.510 - Signs visible from state highways regulated; junkyards prohibited; exceptions.

(a) Traffic control signs or devices.

(b) Signs other than outdoor advertising signs, as defined in ORS 377.710.

(c) Signs approved by the Director of Transportation, or the authorized representative of the director, erected and maintained by a public utility or telecommunications utility for the purpose of giving warning of the location of an underground cable or other installations.

(d) Signs identifying incorporated or unincorporated communities, erected in compliance with ORS 377.715 and 377.756 to 377.758, that are designed to complement the scenic quality of the area in which the signs are erected. Signs located in snow zones may be more than eight feet in height to compensate for snow if approved by the director.

(2) Unless adequately screened as provided in ORS 377.620 (3)(a) or unless located within a zoned industrial area, no junkyard shall be established which is visible from a state highway where the area immediately adjacent to the state highway has been established by final order as a scenic area.

[1961 c.614 §7; 1965 c.219 §24; 1967 c.590 §14; 1987 c.447 §122; 1991 c.287 §1; 1993 c.741 §45; 2007 c.199 §22]



Section 377.515 - Removal of nonconforming signs deferred.

[1961 c.614 §8; 1965 c.219 §25; 1967 c.590 §15]



Section 377.520



Section 377.521 - Status of previously designated scenic areas.

[1977 c.578 §2]

Note: 377.521 was enacted into law by the Legislative Assembly but was not added to ORS 377.505 to 377.540 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 377.525



Section 377.530



Section 377.535



Section 377.540 - Director of Transportation to enforce orders and render administrative assistance.

[1961 c.614 §10; 1963 c.400 §20; 1977 c.578 §4; 1993 c.741 §46]



Section 377.545



Section 377.605 - Definitions for ORS 377.605 to 377.655.

(1) "Department" means the Department of Transportation.

(2) "Director" means the Director of Transportation.

(3) "Federal-aid primary system" means the federal-aid primary system in existence on June 1, 1991, and any highway that is not on such system but that is on the National Highway System.

(4) "Interstate System" means every state highway that is part of the National System of Interstate and Defense Highways established by the department in compliance with section 103(e) of title 23, United States Code.

(5) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, waste, or junked, dismantled, wrecked, scrapped or ruined motor vehicles, or motor vehicle parts, iron, steel or other old or scrap ferrous, or nonferrous material, metal or nonmetal materials.

(6) "Junkyard" means any establishment or place of business where there is accumulated on the premises eight or more motor vehicles or an equivalent volume of junk that is maintained, operated or used for storing, keeping, buying or selling of junk and the term includes automobile graveyards, garbage dumps and scrap metal processing facilities.

(7) "Maintain" means to allow to exist.

(8) "Main traveled way" means the through traffic lanes, exclusive of frontage roads, auxiliary lanes and ramps.

(9) "State highway" or "state highway system" means the entire width between the boundary lines of every state highway as defined in ORS 366.005, including but not limited to the Interstate System and the federal-aid primary system.

(10) "Visible" means capable of being seen without visual aid by a person of normal visual acuity.

(11) "Zoned industrial area" is an area adjacent to a state highway or public highway which is zoned for industrial use under authority of state law.

[1967 c.590 §3; 1979 c.186 §16; 1979 c.210 §1; 1993 c.741 §47]



Section 377.610 - Public policy on junkyards.

[1967 c.590 §2]



Section 377.615 - Director’s authority to promulgate regulations, enter into agreements with federal government.

(2) The director is authorized to enter into any necessary agreements with the United States Government or any officer or agency thereof authorized to make agreements pursuant to title 23, United States Code, relating to the control of junkyards in areas adjacent to the state highway system.

[1967 c.590 §4; 1993 c.741 §48]



Section 377.620 - Restrictions on maintaining or establishing junkyard along highway.

(a) The Interstate System.

(b) The federal-aid primary system.

(c) Other state highways, unless permitted by the Director of Transportation and subject to rules adopted by the director.

(2) Except as provided in subsection (3) of this section, no junkyard shall be established after June 30, 1967, within 1,000 feet of the nearest edge of the right of way of any state highway or which is visible from any state highway, as defined by ORS 377.505, where the area immediately adjacent to the state highway retains designation as a scenic area pursuant to ORS 377.521.

(3) Except as provided in ORS 377.510 relating to location of junkyards within or adjacent to designated scenic areas, this section does not prohibit the establishment or maintenance along state highways of the following junkyards:

(a) Junkyards that are hidden or adequately screened by the terrain or other natural objects, or by plantings, fences, or other appropriate means so as not to be visible from the main traveled way of the state highway, in accordance with regulations promulgated by the director.

(b) Junkyards located in zoned industrial areas.

(4) No owner or operator of a junkyard shall place any junk on a state highway right of way.

[1967 c.590 §5; 1975 c.262 §1; 1983 c.740 §122; 1993 c.741 §49; 2007 c.199 §24]



Section 377.625 - Screening junkyard located in restricted area.

(2) Any junkyard which is in existence on June 30, 1967, less than 1,000 feet from the nearest edge of the right-of-way line and which is visible from the main traveled way of any state highway other than the Interstate System or federal-aid primary system and is not in a zoned industrial area, may be screened by the director when it is financially, economically and otherwise feasible. The screening may be located on the highway rights of way or in areas outside the rights of way acquired for such purposes by the department.

[1967 c.590 §6; 1979 c.210 §2; 1993 c.741 §50]



Section 377.630 - Removing junkyard from restricted area.

(2) Where a junkyard is in existence less than 1,000 feet of the nearest edge of the right-of-way line and visible from the main traveled way of any state highway which becomes a part of the Interstate System or federal-aid primary system and is not in a zoned industrial area, the junkyard may be screened as provided in subsection (1) of this section or may be relocated, removed or disposed of by the department after the portion of the state highway involved becomes a part of the Interstate System or the federal-aid primary system, as provided in subsection (1) of this section.

(3) Where a junkyard is in existence on June 30, 1967, less than 1,000 feet of the nearest edge of the right-of-way line of any state highway other than the Interstate System or federal-aid primary system, is not in a zoned industrial area, and cannot be effectively screened as provided in ORS 377.625 (2), then the department may, in its discretion, secure such interests in lands as may be necessary to relocate, remove or dispose of the junkyard.

[1967 c.590 §7; 1979 c.210 §3]



Section 377.635 - Junkyard in violation of restrictions declared a public nuisance; authority to abate; when junk placed on state highway right of way.

(2) Whenever the owner or operator of a junkyard places junk on state highway right of way adjacent to or in the immediate vicinity of the junkyard, the director, 10 days after written notice is mailed to the person owning or operating the junkyard, may remove and store the junk. Junk placed on a highway right of way adjacent to or in the vicinity of a junkyard is prima facie evidence that it has been placed there by the owner or the operator of the junkyard. After 30 days of storage, unless claimed sooner by the owner, the director may sell or otherwise dispose of the junk by sale or otherwise. When removal is performed by the director, the director shall not be liable for conversion of any personal property and the director may collect the director’s cost for removal, storage and sale or disposal from the person owning the junk.

[1967 c.590 §8; 1975 c.262 §2; 1979 c.210 §4; 1993 c.741 §51]



Section 377.640 - Acquisition of land necessary to screen or relocate junkyards.

[1967 c.590 §9; 1971 c.741 §36]



Section 377.645 - Expenditure of moneys to screen or relocate junkyards prior to availability of federal matching funds.

(2) All money received by the Director of Transportation under ORS 377.505, 377.510, 377.515 and 377.605 to 377.655 shall be credited to the State Highway Fund.

[1967 c.590 §§10,11; 1983 c.338 §924; 1993 c.741 §52; 2001 c.750 §1]



Section 377.650 - Personal property on state highway.

(1) Ten days after written notice is mailed to the person owning the personal property, the director may institute on behalf of the Department of Transportation any legal proceedings the director considers necessary to prevent the violation of this section.

(2) Ten days after written notice, the director may remove the personal property and store it. After 30 days of storage, unless claimed sooner by the owner, the director may sell or otherwise dispose of the personal property. Where removal is performed by the director, the director shall not be liable for any conversion of personal property and may collect the cost for removal, storage and sale or disposal of the personal property from the person owning it.

(3) If the property is a sign, as defined under ORS 377.710, that is portable or if the property has been repeatedly deposited, left or displayed in violation of this section, the director may follow the procedures under ORS 377.655. This subsection applies notwithstanding any other provision of this section.

[1975 c.262 §4; 1983 c.338 §925; 1985 c.110 §1; 1993 c.741 §53; 1999 c.59 §102; 2003 c.655 §73; 2011 c.84 §3]



Section 377.653 - Personal property under state highway bridge; rules.

(2) Prior to the removal of the personal property, the department shall post written notice in the manner provided in this subsection. The written notice must:

(a) Be laminated or weather resistant.

(b) Be posted in a conspicuous location within 30 feet of the property to be removed.

(c) Include the following dates:

(A) The date the notice is posted;

(B) The date by which the property owner must remove the property; and

(C) The dates within which the department may remove the property pursuant to subsection (3) of this section.

(d) Be posted no less than five days and no more than 19 days prior to removal. If the notice is removed during the posting period, the department may proceed with the removal of the personal property but shall replace the notice at the site for the purpose of informing property owners about how to claim the property.

(e) Provide information about the storage of the property, including but not limited to how long the department will store the property and a telephone number at which the property owner can contact the department to make arrangements to claim the property.

(f) Be written in English and Spanish.

(3) No less than five days and no more than 19 days after posting written notice, the department may remove the personal property.

(4) The department shall store the personal property removed under subsection (3) of this section:

(a) In a manner that is reasonably likely to protect the property from harm;

(b) In a location that is reasonably secure; and

(c) In a location that is reasonably accessible to the location where the property was found.

(5) After storing the property for 30 days, unless the property is claimed by the property owner, the department may sell or otherwise dispose of the personal property.

(6) The department is not liable for any conversion of personal property removed or stored under this section.

(7) The department may collect the costs of removing, storing, selling or disposing of the personal property from the property owner pursuant to this section.

(8) If the department determines that the personal property creates an exceptional emergency, such as possible site contamination by hazardous materials, or that the personal property presents an immediate danger to human life or safety, the department may immediately remove and dispose of the property without notice as described in subsection (2) of this section. Personal property that may enter a river as a result of seasonal increases in river levels, absent other evidence, does not constitute an exceptional emergency. Personal property that may enter a river as a result of unanticipated flooding, absent other evidence, does constitute an exceptional emergency.

(9) A permanent sign posted by the department that announces that personal property will be removed does not satisfy the notice requirements established under this section.

(10) The department may adopt rules for the implementation of this section.

[2011 c.84 §2]



Section 377.655 - Rules for removal and disposition of signs and property in violation of ORS 377.650.

(2) Rules adopted by the department under this section may provide for any of the following:

(a) A reduction in the times required for notice of violation, opportunity for hearing, opportunity to remove the violation and removal of the violation.

(b) Removal of the violation without prior notice if the person committing the violation has been given prior notice of the violation. If removal is provided under this paragraph, opportunity for hearing must be provided by the rules within five days after the removal.

(c) Any other rules concerning removal and disposition of such violations that the department determines will reduce the repeating of such violations.

(3) Rules adopted by the department under this section may not alter the provisions established under ORS 377.653.

[1985 c.110 §2; 2011 c.84 §4]



Section 377.700 - Short title.

[1971 c.770 §1]



Section 377.705 - Policy.

(1) To establish official information centers and motorist informational signs, including sign plazas or travel plazas in appropriate locations.

(2) To provide for publication and distribution of official guidebooks and other publications.

(3) To prohibit the indiscriminate use of other outdoor advertising.

(4) To provide motorists, where feasible, with information and access to communications systems for emergency and travel-related purposes.

[1971 c.770 §2; 1999 c.877 §1; 2012 c.63 §5]



Section 377.707 - Identifying location of signs on construction plans; repair or replacement of damaged signs.

(2) If any sign specified in subsection (1) of this section is damaged, destroyed or lost as a result of work on a highway done by the department, the department shall repair or replace the sign.

[2001 c.402 §2]

Note: 377.707 was added to and made a part of 377.700 to 377.844 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 377.708 - Effect on certain signs of transfer of jurisdiction over state highway.

(2) When signs described in subsection (1) of this section are identified, the road authority that will receive jurisdiction over the state highway shall, as part of the negotiation process, agree in writing to protect the signs from destruction or removal. The transfer of jurisdiction may not take place until the receiving road authority has entered into the written agreement described in this subsection.

(3) After the transfer of jurisdiction, the Travel Information Council shall retain authority over signs on the highway as though the highway were still a state highway.

(4) After a transfer of jurisdiction over a state highway from the department to another road authority, the council shall notify the receiving road authority of any request for a new sign and shall request approval of the sign’s location from that road authority.

[2003 c.388 §2]

Note: 377.708 was added to and made a part of 377.700 to 377.844 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 377.710 - Definitions for ORS 377.700 to 377.844; rules.

(1) "Back-to-back sign" means a sign with multiple display surfaces mounted on a single structure with display surfaces visible to traffic from opposite directions of travel.

(2) "Commercial or industrial zone" means an area, adjacent to a state highway, that is zoned for commercial or industrial use by or under state statute or local ordinance.

(3) "Council" means the Travel Information Council created by ORS 377.835.

(4) "Cutout" means every type of display in the form of letters, figures, characters or other representations in cutout or irregular form attached to and superimposed upon a sign.

(5) "Department" means the Department of Transportation.

(6) "Digital billboard" means an outdoor advertising sign that is static and changes messages by any electronic process or remote control, provided that the change from one message to another message is no more frequent than once every eight seconds and the actual change process is accomplished in two seconds or less.

(7) "Director" means the Director of Transportation.

(8) "Display surface" means the area of a sign available for the purpose of displaying a message.

(9) "Double-faced sign" means a sign with multiple display surfaces with two or more separate and different messages visible to traffic from one direction of travel.

(10) "Erect" means to construct, build, assemble, place, affix, attach, create, paint, draw or in any way bring into being or establish.

(11) "Federal-aid primary system" or "primary highway" means the federal-aid primary system in existence on June 1, 1991, and any highway that is on the National Highway System.

(12) "Freeway" means a divided arterial highway with four or more lanes available for through traffic with full control of access and grade separation at intersections.

(13) "Governmental unit" means the federal government, the state, or a city, county or other political subdivision or an agency thereof.

(14) "Interstate highway" or "interstate system" means every state highway that is a part of the National System of Interstate and Defense Highways established pursuant to section 103(c), title 23, United States Code.

(15) "Logo" means a symbol or design used by a business as a means of identification of its products or services.

(16) "Logo sign" means a sign located on highway right of way on which logos for gas, food, lodging and camping are mounted.

(17) "Maintain" includes painting, changing messages on display surfaces, adding or removing a cutout or display surface of the same dimensions, replacing lights or the catwalk, making routine repairs necessary to keep the sign in a neat, clean, attractive and safe condition, and allowing the sign to exist.

(18) "Main traveled way" means the through traffic lanes, exclusive of frontage roads, auxiliary lanes and ramps.

(19) "Motorist informational sign" means a sign erected in a safety rest area, scenic overlook or sign plaza and maintained under the authority of ORS 377.700 to 377.844 to inform the traveling public about public accommodations, services for the traveling public and points of scenic, historic, cultural, scientific, outdoor recreational and educational interest.

(20) "Nonconforming sign" means a sign that complied with ORS 377.700 to 377.844 when erected, but no longer complies with ORS 377.700 to 377.844 because of a later change in the law or in the conditions outside of the owner’s control. An unlawfully located or maintained sign is not a nonconforming sign.

(21) "Outdoor advertising sign" means:

(a) A sign that is not at the location of a business or an activity open to the public, as defined by the department by rule; or

(b) A sign for which compensation or anything of value as defined by the department by rule is given or received for the display of the sign or for the right to place the sign on another’s property.

(22) "Protected area" means an area located within 660 feet of the edge of the right of way of any portion of an interstate highway constructed upon any part of right of way, the entire width of which was acquired by the State of Oregon subsequent to July 1, 1956, and which portion or segment does not traverse:

(a) A commercial or industrial zone within the boundaries of a city, as such boundaries existed on September 21, 1959, wherein the use of real property adjacent to the interstate highway is subject to municipal regulation or control; or

(b) Other areas where land use, as of September 21, 1959, is established as industrial or commercial pursuant to state law.

(23) "Reconstruct" means replacing a sign totally or partially destroyed, changing its overall height or performing any work, except maintenance work, that alters or changes a sign that lawfully exists under ORS 377.700 to 377.844.

(24) "Relocate" includes, but is not limited to removing a sign from one site and erecting a new sign upon another site as a substitute therefor.

(25) "Relocation credit" means a credit for future relocation of a permitted outdoor advertising sign issued in lieu of a relocation permit under ORS 377.767.

(26) "Relocation permit" means a permit to relocate a sign under ORS 377.767, whether issued in a lieu of a current sign permit or a relocation credit.

(27) "Rest area" means an area established and maintained within or adjacent to a state highway right of way by or under public supervision or control for the convenience of the traveling public, and includes safety rest areas, scenic overlooks or similar roadside areas.

(28) "Scenic byway" means a state highway or portion of a state highway designated as part of the scenic byway system by the Oregon Transportation Commission or Federal Highway Administration of the United States Department of Transportation.

(29) "Secondary highway" means any state highway other than an interstate highway or primary highway.

(30)(a) "Sign" means any sign, display, message, emblem, device, figure, painting, drawing, placard, poster, billboard or other thing that is designed, used or intended for advertising purposes or to inform or attract the attention of the public.

(b) "Sign" includes the sign structure, display surface and all other component parts of a sign.

(c) When dimensions of a sign are specified, "sign" includes panels and frames and both sides of a sign of specified dimensions or area.

(31) "Sign area" means the overall dimensions of all panels capable of displaying messages on a sign structure.

(32) "Sign plaza" means a structure erected and maintained by or for the department or the Travel Information Council, adjacent to or in close proximity to a state highway, for the display of motorist information.

(33) "Sign rules for protected areas" means rules adopted by the department applicable to signs displayed within protected areas.

(34) "Sign structure" or "structure" means the supports, uprights, braces, poles, pylons, foundation elements, framework and display surfaces of a sign.

(35) "State highway," "highway" or "state highway system" means the entire width between the boundary lines of the right of way of every state highway, as defined by ORS 366.005, and the interstate system and the federal-aid primary system.

(36) "Tourist oriented directional sign" means a sign erected on state highway right of way to provide business identification and directional information for services and activities of interest to tourists.

(37) "Traffic control sign or device" means an official route marker, guide sign, warning sign, or sign directing or regulating traffic, which has been erected by or under the order of the department.

(38) "Travel plaza" means any staffed facility erected under the authority of the Travel Information Council to serve motorists by providing brochures, displays, signs and other visitor information and located in close proximity to a highway.

(39) "Tri-vision sign" means a sign that contains display surfaces composed of a series of three-sided rotating slats arranged side by side, either horizontally or vertically, that are rotated by an electromechanical process and capable of displaying a total of three separate and distinct messages, one message at a time, provided that the rotation from one message to another message is no more frequent than every eight seconds and the actual rotation process is accomplished in four seconds or less.

(40) "V-type sign" means two signs erected independently of each other with multiple display surfaces having single or multiple messages visible to traffic from opposite directions, with an interior angle between the two signs of not more than 120 degrees and the signs separated by not more than 10 feet at the nearest point.

(41) "Visible" means capable of being seen without visual aid by a person of normal visual acuity, whether or not legible from the main traveled way of any state highway.

[1971 c.770 §3; 1973 c.790 §1; 1974 c.33 §1; 1975 c.336 §1; 1977 c.265 §1; 1983 c.111 §1; 1987 c.336 §2; 1993 c.741 §54; 1999 c.877 §2; 2007 c.199 §5; 2009 c.463 §5; 2011 c.562 §1]



Section 377.712 - Issuance of permits for certain preexisting signs.

(2) Notwithstanding the provisions of ORS 377.700 to 377.780, the owner of any outdoor advertising sign visible from a road or street that is designated as a state highway after May 30, 2007, is entitled to the issuance of an outdoor advertising sign permit for the sign upon application by the owner of the sign, payment of the fee established by the department under ORS 377.729 and receipt of the affidavit required under ORS 377.723, if the sign was lawfully located within a commercial or industrial zone at the time of designation as a state highway.

[1977 c.265 §7; 1993 c.376 §1; 2001 c.104 §127; 2001 c.750 §4; 2007 c.199 §6]

Note: 377.712 was enacted into law by the Legislative Assembly but was not added to or made a part of any series in ORS chapter 377 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 377.715 - Application of ORS 377.700 to 377.844; prohibition against erection or maintenance of certain signs not in compliance with law.

[1971 c.770 §8; 1973 c.790 §2; 1974 c.33 §2; 1975 c.336 §2; 1983 c.111 §2; 1987 c.336 §3; 1999 c.877 §3; 2007 c.199 §7]



Section 377.720 - Prohibited signs; exceptions.

(1) Interferes with, imitates or resembles any traffic control sign or device, or attempts or appears to attempt to direct the movement of traffic.

(2) Prevents the driver of a motor vehicle from having a clear and unobstructed view of traffic control signs or devices or approaching or merging traffic.

(3) Contains, includes or is illuminated by any flashing, intermittent, revolving, rotating or moving light or moves or has any animated or moving parts. This subsection does not apply to:

(a) A traffic control sign or device.

(b) Signs or portions thereof with lights that may be changed at intermittent intervals by electronic process or remote control that are not outdoor advertising signs.

(c) A tri-vision sign, except that a tri-vision sign may not be illuminated by any flashing, intermittent, revolving, rotating or moving lights.

(d) A digital billboard, only if the digital billboard:

(A) Is not illuminated by a flashing light or a light that varies in intensity;

(B) Has a display surface that does not create the appearance of movement;

(C) Does not operate at an intensity level of more than 0.3 foot-candles over ambient light as measured at a distance of:

(i) 150 feet, if the display surface is 12 feet by 25 feet;

(ii) 200 feet, if the display surface is 10.5 feet by 36 feet; or

(iii) 250 feet, if the display surface is 14 feet by 48 feet;

(D) Is equipped with a light sensor that automatically adjusts the intensity of the billboard according to the amount of ambient light;

(E) Is designed to either freeze the display in one static position, display a full black screen or turn off in the event of a malfunction;

(F) If available where the digital billboard is located, uses renewable energy resources to power the digital billboard, including but not limited to the following:

(i) Wind energy;

(ii) Solar photovoltaic and solar thermal energy;

(iii) Wave, tidal and ocean thermal energy;

(iv) Geothermal energy; and

(v) The purchase of carbon credits; and

(G) If wind energy is used, as specified in subparagraph (F)(i) of this paragraph, uses moving parts for the purpose of generating the wind energy to power the billboard.

(4) Has any lighting, unless such lighting is so effectively shielded as to prevent beams or rays of light from being directed at any portion of the main traveled way of a state highway, or is of such low intensity or brilliance as not to cause glare or to impair the vision of the driver of a motor vehicle or otherwise to interfere with the operation thereof.

(5) Is located upon a tree, or painted or drawn upon a rock or other natural feature.

(6) Advertises activities that are illegal under any state or federal law applicable at the location of the sign or of the activities.

(7) Is not maintained in a neat, clean and attractive condition and in good repair.

(8) Is not able to withstand a wind pressure of 20 pounds per square foot of exposed surface.

(9) Is on a vehicle or trailer that is located on public or private property. This subsection does not apply to a vehicle or trailer used for transportation by the owner or person in control of the property.

[1971 c.770 §15; 1973 c.790 §3; 1977 c.256 §2; 1981 c.392 §1; 1999 c.877 §4; 2007 c.199 §8; 2011 c.562 §2]



Section 377.723 - Affidavit of city or county necessary for issuance of sign permit; requirements of affidavit.

(1) The applicant must submit an affidavit from each city or county that would have jurisdiction over the proposed sign.

(2) Each affidavit must contain a certification by the respective city or county that the proposed sign would comply with all applicable ordinances, plans, rules and other requirements of the city or county.

(3) Each affidavit must be on a form prepared by the department.

[1981 c.329 §2; 1987 c.336 §4; 1993 c.741 §55]



Section 377.725 - Permit; application; fee; cancellation; rules.

(2) A person who applies for a permit to the Director of Transportation shall complete forms furnished by the director. The permit application shall include a precise description of the outdoor advertising sign and such other information as the director considers necessary or desirable to determine compliance with ORS 377.700 to 377.844. The director shall issue a permit for an outdoor advertising sign that complies with ORS 377.700 to 377.844. A valid permit may be transferred to another person upon written notice to the director.

(3) A permit may not be issued for an outdoor advertising sign located adjacent to an interstate highway or freeway unless the director determines that access to the sign from the interstate highway or freeway can be obtained without violating the access control line of the interstate highway or freeway.

(4) A permit shall be renewed annually on the first day of January. Application for renewal of a permit shall be filed prior to expiration of the term of the permit. If application for renewal of a permit is filed within 30 days after the expiration of the term, the permit shall be granted if any additional fee specified by the department in rules adopted under ORS 377.729 is paid at the time the application is filed. Any permit not renewed in accordance with this section shall be canceled.

(5) Permit fees for purposes of this section are as established by the department by rule under ORS 377.729.

(6) A permit shall be issued for one year. The applicable fee shall accompany the permit application. A fee may not be prorated for a fraction of a year or be refunded if the outdoor advertising sign is removed.

(7) The display surface of an outdoor advertising sign may be changed or cutouts may be attached or removed within the sign area without obtaining a permit. However, a permit shall be obtained if the outdoor advertising sign is reconstructed.

(8) A reconstruction permit may be issued for the addition of another display surface on the opposite side of an existing, conforming sign under permit, that is no larger than the existing display surface.

(9) The director shall require removal of a sign or shall cancel a permit and require removal of an outdoor advertising sign as provided by ORS 377.775 if the director finds a sign has been erected, maintained or serviced from the highway right of way at any portion of the right of way where the department has acquired rights of access to the highway or rights of access have not accrued to the abutting property. If there is no permit for the outdoor advertising sign, then the director shall require removal of the outdoor advertising sign. In addition, the department may recover from the owner of the sign or outdoor advertising sign or from the person erecting, maintaining or servicing the sign or outdoor advertising sign, the amount of damage to landscaping, sod, fencing, ditches or other highway appurtenances resulting from such acts. If a permit is canceled under this subsection, an outdoor advertising sign may not be relocated under ORS 377.767.

(10)(a) The director may cancel a permit, unless a corrected application is filed or the outdoor advertising sign is brought into compliance within 30 days after written notice thereof is mailed to the permittee, if the director finds:

(A) The applicant has knowingly supplied materially false or misleading information in the application for a permit or renewal thereof; or

(B) The sign covered by the permit violates ORS 377.700 to 377.844.

(b) If a permit is canceled under this subsection, an outdoor advertising sign may not be relocated under ORS 377.767, and the holder of the permit is not entitled to a relocation credit.

(11) The director shall cancel a permit immediately upon failure of a permittee to erect or maintain the outdoor advertising sign as described by the permit application and to attach a permit plate to the sign 180 days after the date of issuance of the permit.

(12) The director shall assign a permit plate with an identification number to the permit issued for an outdoor advertising sign. The permittee shall attach the permit plate to the outdoor advertising sign so the plate is visible from the adjacent state highway. The absence of a permit plate or failure to renew the permit annually is prima facie evidence that the outdoor advertising sign does not comply with ORS 377.700 to 377.844.

(13) Except as otherwise provided in ORS 377.712, 377.753 and 377.765, no permits shall be issued for the erection of any new outdoor advertising sign after May 30, 2007.

(14) The director may establish more than one class or type of outdoor advertising sign permit as necessary or desirable to carry out ORS 377.700 to 377.844.

(15) Any hearing under this section shall be conducted as a contested case hearing under ORS chapter 183.

[1971 c.770 §23; 1973 c.790 §4; 1974 c.33 §3; 1975 c.336 §4; 1977 c.265 §2; 1985 c.553 §1; 1993 c.376 §2; 1993 c.741 §56; 1999 c.877 §5; 2001 c.750 §5; 2003 c.126 §1; 2007 c.199 §9; 2009 c.463 §6]



Section 377.726



Section 377.727



Section 377.729 - Fees for sign permits and business licenses; rules.

[1985 c.553 §4; 1987 c.336 §1; 2001 c.750 §2]



Section 377.730 - License for business of maintaining or erecting signs; fee; application; revocation; suspension.

(2) An application for a license or renewal thereof shall be made on a form furnished by the director, shall contain such pertinent information as the director may require and shall be accompanied by the applicable annual fee. A license granted under this section expires on June 30 of each year. The fee shall not be prorated. The director shall by certified mail send to each licensee a notice of expiration of license and a renewal application form not less than 30 days before the date of expiration.

(3) If the director finds that an applicant has knowingly provided materially false or misleading information in the application or that a licensee has violated any of the provisions of ORS 377.700 to 377.844, the director may revoke, suspend for a period of up to one year or refuse to renew the license unless a corrected application is filed or the violation ceases, within 30 days after written notice to do so is mailed to the applicant or licensee. During the suspension of a license, the licensee may continue in business, but shall not erect or reconstruct any sign requiring a permit under ORS 377.700 to 377.844.

[1971 c.770 §22; 1973 c.790 §5; 1993 c.741 §57; 2001 c.750 §3]



Section 377.735 - Exemptions from sign permit requirements; historic signs; rules.

(a) Signs of a governmental unit, including but not limited to traffic control signs or devices, legal notices or warnings.

(b) A temporary sign on private property if:

(A) The sign does not exceed 12 square feet;

(B) The sign is not on a permanent base;

(C) The sign does not remain in place for a period of more than 60 days in a calendar year, except that a sign erected by a resident on the resident’s residential property may remain in place for longer than 60 days in a calendar year;

(D) No person receives compensation or anything of value as defined by the Department of Transportation by rule for displaying the sign; and

(E) The sign complies with ORS 377.720.

(2) The Department of Transportation may adopt rules that, for good cause shown, allow a person displaying a temporary sign to obtain a variance from the restrictions in subsection (1)(b) of this section. The department shall not consider the content of the sign in deciding whether to allow a variance.

(3) The department shall adopt rules for the approval and preservation of historic signs. Rules adopted under this subsection may not be based on or allow consideration of the content of the signs.

(4) The department shall adopt rules for the erection and maintenance of permanent signs that do not exceed six square feet and that provide messages for the safety or convenience of the public.

(5) ORS 377.700 to 377.844 do not apply to a sign erected or maintained within a city more than 660 feet from the nearest edge of the right of way of a state highway, unless the sign is designed to be viewed primarily from the state highway.

[1971 c.770 §14; 1973 c.790 §6; 1975 c.336 §5; 1977 c.265 §3; 1987 c.336 §5; 1993 c.741 §58; 1999 c.877 §7; 2007 c.199 §10]



Section 377.737 - Giving or receiving compensation or value for signs; rules.

(2) If any person after being served an investigative demand under subsection (1) of this section fails or refuses to obey the demand, the Department of Transportation may request that the Department of Justice apply to an appropriate circuit court and, after a hearing, request an order requiring compliance with the demand.

[2007 c.199 §2]

Note: 377.737 was added to and made a part of 377.700 to 377.844 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 377.740 - ORS 377.700 to 377.844 not intended to authorize signs prohibited by other governmental units.

[1971 c.770 §25]



Section 377.745 - Limitation on form and size of signs.

(a) A length of 48 feet;

(b) A height, excluding foundation and supports, of 14 feet; or

(c) A sign area of 825 square feet.

(2) In determining the dimensions of an outdoor advertising sign or sign area under this section:

(a) Cutouts that project beyond the borders of an outdoor advertising sign shall be included in measuring the area of a sign, but not the height or length of a sign. The sign area of cutouts shall be no more than 20 percent of the area of the sign to which attached.

(b) The limitations apply separately to each side of a back-to-back sign.

(c) The size limitations apply separately to each sign forming a V-type sign.

(d) The size limitations apply separately to each of the display surfaces on a tri-vision sign.

(3) A nonconforming outdoor advertising sign in existence on May 30, 2007, may continue to exceed the size limitations established in this section until the sign is reconstructed or relocated, at which time the sign must comply with subsection (1) of this section.

[1971 c.770 §20; 1973 c.790 §7; 1999 c.877 §8; 2007 c.199 §11]



Section 377.750 - Spacing between signs.

(a) Distances shall be measured lineally along the highway and parallel to the center line of the highway.

(b) A back-to-back sign, digital billboard, double-faced sign, V-type sign or tri-vision sign shall be considered one sign.

(c) Distance from an interchange shall be measured from a point departing from or entering onto the main traveled way.

(2) Except as provided in subsection (3) of this section, minimum spacing between outdoor advertising signs shall be:

______________________________________________________________________________

Minimum space

between signs Minimum

on same side space from

Type of highway of highway interchange

where erected
(in feet)
(in feet)

Interstate Highway

Inside cities 500 None

Outside cities 2,000 500

Freeway

Inside cities 500 None

Outside cities 1,000 500

Other state highway

Inside cities 100 None

Outside cities 500 None

______________________________________________________________________________

(3) A nonconforming outdoor advertising sign in existence on May 30, 2007, may continue to deviate from the spacing limitations established in this section until the sign is reconstructed or relocated, at which time the sign shall comply with the spacing limitations established in this section.

[1971 c.770 §21; 1973 c.790 §8; 1997 c.249 §120; 1999 c.877 §9; 2007 c.199 §12; 2011 c.562 §3]



Section 377.753 - Permits for outdoor advertising signs; rules.

(2) The department shall determine by rule the fees and criteria for the number, size, and location of such signs but the department may not issue a permit for a sign that is visible from an interstate highway.

[2007 c.199 §3]

Note: 377.753 was added to and made a part of 377.700 to 377.844 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 377.755

§4; 1977 c.256 §1; repealed by 1987 c.336 §7]



Section 377.756 - Permits for signs erected by city or unincorporated community.

(2) Each city may be given permits under this section entitling the city to erect not more than two signs that are visible from state highways and that are within the city limits or, pursuant to a memorandum of understanding with appropriate federal authorities, are no more than one mile outside of the city limits. The permits may be given directly to the city or may be given to a nonprofit or civic organization designated by the city governing body.

(3) Each county may be given permits under this section entitling each unincorporated community identified in the county comprehensive plan, as defined in ORS 197.015, to erect not more than two signs that are visible from state highways and that are within one mile of the community growth boundary as designated by the county. The permits may be given directly to the county or, if the county governing body so authorizes, to an unincorporated community or a nonprofit or civic organization designated by the county governing body.

(4) The department may not issue more than 200 permits under this section.

[1987 c.631 §2]



Section 377.757 - Requirements for signs authorized by ORS 377.756; payment of cost of sign.

(2) Signs erected pursuant to ORS 377.756 to 377.758 shall be kept in good repair and shall be clean and attractive.

(3) A county may require an unincorporated community authorized to erect a sign under ORS 377.756 to 377.758 to pay for the cost of erecting and maintaining the sign.

(4) If a city or county obtains a permit under ORS 377.756 for a nonprofit or civic organization, the city or county may require the organization to pay the cost of erecting and maintaining the sign.

(5) Signs erected pursuant to ORS 377.756 to 377.758 shall conform to the provisions of ORS 377.720.

[1987 c.631 §§3,4]



Section 377.758 - Notification by federal authorities of illegal sign; consequences.

[1987 c.631 §5; 2001 c.104 §128]



Section 377.759 - Issuance of relocation credits for removal of outdoor advertising signs from scenic byway; rules.

(2) An owner of an outdoor advertising sign that is visible from a scenic byway may apply to the department for participation in the incentive program. The sign and permit must meet the requirements of ORS 377.700 to 377.844 to qualify for relocation. A sign that is a nonconforming sign for a defect that cannot be remedied upon reconstruction at the same location does not qualify for the incentive program.

(3) If the department determines that the sign is in a particularly scenic area of a scenic byway, the department shall notify the owner that the sign qualifies for the incentive program. If the owner chooses to remove the sign, the owner shall notify the department of the date by which the owner will remove the sign. The removal date must be not later than 90 days after the department’s notification.

(4) The department shall issue two relocation credits to the owner in exchange for the removal of a qualified sign. If the owner also submits an application for relocation of the sign and permit under ORS 377.767, the department may issue the relocation permit and one relocation credit. Any relocation credit or relocation permit issued under the incentive program is subject to all the requirements of ORS 377.700 to 377.844.

(5) The department shall adopt rules to establish standards to determine whether a sign is in a location that is particularly scenic such that it qualifies for the incentive program.

[2009 c.463 §2]



Note 377.759, 377.762 and 377.763



Section 377.760



Section 377.762 - Issuance of relocation credits for removal of sign.

[2009 c.463 §3]

Note: See note under 377.759.



Section 377.763 - Consolidation of relocation credits.

[2009 c.463 §4]

Note: See note under 377.759.



Section 377.765 - Status of previously existing signs; removal upon payment of compensation.

(2) All outdoor advertising signs that are lawfully located outside of a commercial or industrial zone and visible from an interstate highway or a primary highway shall be removed upon payment of just compensation as provided by ORS 377.780.

(3) Upon payment of just compensation, the Department of Transportation may remove any lawful outdoor advertising sign located in a scenic area designated pursuant to ORS 377.505 to 377.540.

(4) Outdoor advertising signs in existence on May 30, 2007, that are lawfully located outside of a commercial or industrial zone in existence on July 1, 1971, and visible from a secondary highway and not within a scenic area existing on July 1, 1971, or thereafter designated a scenic area may be removed only upon payment of just compensation as provided in ORS 377.780. Upon payment of just compensation, the department may remove the outdoor advertising sign. It may not be reconstructed or replaced if destroyed by natural causes and may not be relocated.

(5) If a secondary highway existing on July 2, 1971, is subsequently designated as an interstate or primary highway, upon payment of just compensation, the department may remove outdoor advertising signs not conforming to the provisions of ORS 377.700 to 377.844.

(6) If any other highway is designated as an interstate or primary highway, upon payment of just compensation, the department may remove a nonconforming outdoor advertising sign lawful before such designation but nonconforming thereafter.

(7) Upon the construction or designation of a secondary highway, after July 2, 1971, an outdoor advertising sign lawfully in existence and not regulated under ORS 377.700 to 377.844 prior to such construction or designation is subject to subsection (4) of this section.

[1971 c.770 §18; 1973 c.28 §1; 1973 c.790 §11; 1975 c.336 §7; 1993 c.376 §3; 2007 c.199 §13; 2009 c.463 §7]



Section 377.766



Section 377.767 - Relocation of existing outdoor advertising sign; conditions.

(1) The outdoor advertising sign that is relocated may not have a sign size larger than that specified in the permit for the sign located on the site on which the lease was terminated. However, an outdoor advertising sign with 250 square feet or more of display surface on one side may be increased to the maximum size allowed by ORS 377.700 to 377.844 if the relocated sign is not visible from Interstate Highway 5, Interstate Highway 205, or Interstate Highway 84. A single-faced sign may be relocated as a back-to-back sign.

(2) The site for the relocated sign is not within the distances set forth below, on the same side of the highway, from a site from which an outdoor advertising sign was purchased pursuant to the provisions of ORS 377.700 to 377.844.

______________________________________________________________________________

Distance in Either

Types of Highway
Direction from Site

Interstate 2,000 feet

Freeway 1,000 feet

Other State Highway 500 feet

______________________________________________________________________________

(3) If an outdoor advertising sign is relocated within a commercial or industrial zone that first came into existence after January 1, 1973, the site shall be within 750 feet of a developed commercial or industrial area, as measured parallel to the centerline of the highway. For purposes of this subsection, "developed commercial or industrial area" includes only the land occupied by a building, parking lot, storage area or processing area of a commercial or industrial use and on the same side of the highway.

(4) A permit may not be issued to relocate an outdoor advertising sign more than 100 miles from the existing site of the sign as of May 30, 2007, as measured along public streets, roads or highways between that site and the proposed new site. For relocation credits that exist as of May 30, 2007, a permit may not be issued to relocate an outdoor advertising sign more than 100 miles from the existing site of the sign as of September 1, 1977, as measured along public streets, roads or highways between that site and the proposed new site.

(5) Outdoor advertising signs may not be relocated to a scenic byway. If a portion of a highway is no longer designated as a scenic byway, as provided by state and federal law, an outdoor advertising sign may be relocated to that portion subject to ORS 377.700 to 377.844 and 377.992 and any other limitations provided by law.

[1975 c.336 §9; 1977 c.265 §4; 1983 c.226 §1; 1993 c.268 §1; 1997 c.249 §121; 1999 c.877 §10; 2007 c.199 §14; 2009 c.463 §8; 2011 c.562 §4]



Section 377.768 - Effect of relocation permit on existing sign permit; duty of director.

(1) Issuance of a permit under ORS 377.767 to relocate an outdoor advertising sign for which a permit has been issued under ORS 377.725 does not cancel the original permit issued under ORS 377.725 except as provided in this section. The applicant for the permit to relocate shall surrender the original permit to the Director of Transportation upon issuance of the permit to relocate. Upon completion of the relocation of the outdoor advertising sign, including the removal of the sign structure from the original site, the person holding the permit for relocation of the sign shall immediately notify the director in writing.

(2) The director shall retain any permit surrendered under subsection (1) of this section. If the director:

(a) Is notified that the relocation of the outdoor advertising sign is completed within 180 days after the issuance of the permit for relocation, the director shall cancel the original permit.

(b) Cancels the permit for relocation because the relocation of the outdoor advertising sign is not completed within 180 days as required under ORS 377.725, the director shall reinstate the original permit for the sign to the person whose permit for relocation of the sign is canceled.

(3) A permit that is reinstated under subsection (2) of this section remains valid and retains all rights under ORS 377.725 of a permit that has not been surrendered under this section.

[1979 c.146 §2; 1993 c.741 §59; 2007 c.199 §15; 2009 c.463 §9]



Section 377.770 - Signs in protected, commercial or industrial areas.

(2) In addition to the requirements provided by subsection (1) of this section, and subject to ORS 377.505 to 377.540, 377.720, 377.725, 377.745, 377.750 and 377.767:

(a) Outdoor advertising signs lawfully in existence on May 30, 2007, may be maintained, reconstructed or relocated within commercial or industrial zones. Within cities, an outdoor advertising sign may not be erected more than 660 feet from the nearest edge of the right of way if the sign is designed to be viewed primarily from a state highway.

(b) The Legislative Assembly declares it is the paramount policy of this state to prohibit outdoor advertising signs visible to the traveling public from a state highway except those lawfully in existence on May 30, 2007, in commercial or industrial zones established on May 30, 2007, except as provided by ORS 377.753, 377.765 and 377.767.

[1971 c.770 §19; 1973 c.790 §12; 1974 c.33 §5; 1975 c.336 §10; 2007 c.199 §16]



Section 377.773 - When sign abandoned; removal.

[1974 c.33 §7; 1975 c.336 §11; 1993 c.741 §60; 2007 c.199 §17]



Section 377.775 - Removal procedure for noncomplying signs; ownership issues at hearing; disposition of removed signs; costs of removal.

(2) If a noncomplying sign does not bear the name and address of its owner or if the owner is not readily identified and located, the director may remove it immediately.

(3)(a) If a noncomplying sign bears the name and address of its owner or if the owner of the sign is readily identified and located, the director shall notify the owner that the sign is in violation of ORS 377.700 to 377.844 and that the owner has 30 days from the date of the notice within which to make the sign comply, to remove the sign or to request a hearing before the director within the time specified in the notice.

(b) If the sign is not made to comply or is not removed and if the owner does not request a hearing within the time required, or if the owner after a hearing fails to comply with the final order in the proceedings, the director or the duly authorized representatives of the director may remove and destroy or otherwise dispose of the sign.

(4)(a) If the person who receives notice under subsection (3) of this section intends to raise issues regarding ownership interests in the sign or its appurtenances in a hearing requested under subsection (3) of this section, the request for hearing must include notice that the person intends to raise those issues and must contain the names and addresses of all persons who have ownership interests in the sign or its appurtenances.

(b) If the person requesting the hearing under subsection (3) of this section fails to include notice of intent to raise issues regarding ownership interests, the person may not raise the issues in the hearing. In addition, the person who requested the hearing may not raise issues regarding ownership interests of any person whose name and address the person who requested the hearing has failed to provide as required by paragraph (a) of this subsection.

(c) For purposes of this subsection, an ownership interest includes, but is not limited to:

(A) An interest in the land on which the sign is located, in the sign structure and in the display surface; and

(B) A right to operate the sign, whether the right is created by lease, operating agreement or otherwise.

(5)(a) The director shall, after removing a sign in accordance with subsection (2) of this section, place the sign in storage for 30 days while the director makes a further effort to find its owner.

(b) If the owner cannot be found within 30 days, the director may, without incurring any liability therefor, destroy or otherwise dispose of the sign.

(c) If the owner is found within 30 days, the owner may be required to remove the sign from storage.

(d) If the owner is found at any time, the director may recover from the owner the cost of storage. The cost of storage is in addition to the cost of removal payable under subsection (6) of this section.

(6) The owner is liable for, and the director shall collect, the costs of removing a sign. Costs shall be determined by the director on the basis of actual costs of removal or on a square-foot flat fee basis.

(7) A hearing under this section shall be conducted as a contested case hearing under ORS chapter 183.

[1971 c.770 §17; 1973 c.790 §13; 1977 c.265 §5; 1993 c.741 §61; 2001 c.508 §2; 2007 c.199 §18]



Section 377.777 - Action to enjoin person from violation of ORS 377.700 to 377.844.

[2001 c.508 §5]

Note: 377.777 was added to and made a part of 377.700 to 377.844 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 377.780 - Removal of outdoor advertising signs; payment of compensation; value determinations.

(2) For the purposes of ORS 377.700 to 377.844, the department may acquire by purchase, agreement, donation or exercise of the power of eminent domain land or an interest in land or a sign. The department shall pay just compensation for:

(a) The taking from the owner of such lawfully located sign all right, title, leasehold and interest in such sign; and

(b) The taking from the owner of the real property on which the sign is located the right to place such sign thereon.

(3) When the department is required under ORS 377.700 to 377.844 to make payment therefor to remove a sign, the payment shall be for the value of the items specified by subsection (2) of this section, as determined by the department. In determining value, the department shall use the accepted appraisal method customarily used in such cases or the method prescribed by federal regulations, if any, applicable to such appraisals or payments, whichever results in the lowest valuation. However, in any case, the department shall so appraise such signs or rights taken by whatever method may be required to avoid imposition of a reduction in the amount of federal highway funds the state otherwise would be eligible to receive.

[1971 c.770 §16; 1973 c.790 §14; 1975 c.336 §12; 2007 c.199 §19; 2009 c.463 §10]



Section 377.785



Section 377.787 - Contracts to study traveler information needs; council to establish sign programs; rules.

(2) Notwithstanding any other provisions of ORS 377.700 to 377.844, the Travel Information Council shall institute logo sign and motorist informational sign programs on the state highway system and adopt any rules necessary to carry out such programs.

[1979 c.478 §§5,7; 2007 c.199 §20]



Section 377.790 - Construction, maintenance and operation of tourist and motorist informational signs.

(1) The department shall furnish, erect and maintain motorist informational signs, logo signs, tourist oriented directional signs and sign plazas as requested by the council. Such signs shall be erected and maintained at locations the council considers appropriate. The department may contract for the furnishing, erection and replacement of all such sign plazas, logo signs, tourist oriented directional signs and motorist informational signs to be erected upon a state highway, in tourist information centers, rest areas or other places.

(2) In carrying out its responsibilities under ORS 377.700 to 377.844 the council may enter into contractual or other agreements with a city, county or other governmental agency of this state or with an independent contractor providing for the erection, maintenance, administration and operation of sign plazas, logo signs, tourist oriented directional signs and motorist informational signs and collection of the permit fees charged therefor, or for other matter authorized under ORS 377.700 to 377.844 requiring council consideration. When soliciting contracts for goods or professional services, the council shall:

(a) Require that an independent contractor, city, county or other governmental agency of the state submit a competitive bid;

(b) Review bids submitted;

(c) Select the contractor; and

(d) Enter into a written contract with the selected contractor, subject to contract specifications established by the department.

[1971 c.770 §6; 1973 c.790 §16; 1983 c.111 §3; 1993 c.745 §7; 2003 c.14 §164]



Section 377.795 - Allocation of costs of telephone informational system; webpage fee; disposition of receipts.

(2)(a) Whenever the council establishes a tourist and motorist information Internet webpage, or cooperates with the Department of Transportation or another public or private entity to provide information about travel services through an Internet webpage, the council may charge a fee for advertisement by, or information provided on the Internet webpage on behalf of, the providers of travel services.

(b) The council may not place an advertisement for a provider of travel services on an Internet webpage identified as a department webpage. The department may place a link to the council’s Internet webpage on an Internet webpage identified as a department webpage.

(3) If the council and the Department of Transportation decide to use the telephone system or the tourist and motorist information Internet webpage for emergency or other services, an appropriate portion of the overall telephone and Internet costs shall be borne by the department.

(4) Receipts shall be deposited monthly, before the 10th day of the month, to the Travel Information Council account required by ORS 377.840.

(5) The council may enter into one or more contracts providing for the promotion and sale of logos, motorist informational signs, sign plazas, subscriptions to the telephone reservation service and subscriptions to the tourist and motorist information Internet webpage.

[1971 c.770 §7; 1973 c.790 §17; 1993 c.745 §8; 2001 c.296 §1; 2003 c.14 §165]



Section 377.800 - Tourist and motorist informational signs; logo signs; sign and travel plazas.

(2) The Travel Information Council may not erect a travel plaza on public lands without first obtaining consent from the agency that owns the land.

[1971 c.770 §9; 1973 c.790 §18; 1975 c.336 §13; 1983 c.111 §4; 2007 c.199 §25]



Section 377.805 - Form of tourist and motorist informational signs; use of logo signs.

(2) When appropriate, logo signs, tourist oriented directional signs and motorist informational signs shall be displayed in tiers or on panels. With the approval of the Director of Transportation, the council shall specify the types of locations where such a sign or panel may be erected or maintained, and the size, shape, lighting and other characteristics of the panels, including the location of signs thereon. Tiers or panels may be established at reasonably spaced intervals or at sign plazas.

(3) Distinctive signs shall be allowed to the extent considered practicable by the council. Logo signs shall be the primary means used to indicate the availability of one or more brands of motor fuel. Logos shall be of the shape, color and wording customarily used by the company. Logo signs and tourist oriented directional signs shall be placed adjacent to the traveled portion of the highway so as to be easily read by motorists without slowing or stopping.

[1971 c.770 §10; 1973 c.790 §19; 1983 c.111 §5; 1993 c.741 §62]



Section 377.810



Section 377.820 - Application for tourist or motorist informational sign permit; investigation; disposition.

(2) Upon receipt of an application for a tourist oriented directional sign, logo sign or a motorist informational sign, the council shall refer the application to the Department of Transportation. Upon receipt of the application the department shall do all the following:

(a) Notify any city in which a sign is proposed to be located of the proposed location and composition of the sign and seek comments from the city.

(b) Investigate the facts and make a report to the council with its recommendations thereon.

(c) Not recommend approval of an application unless the requested location conforms to the requirements prescribed by the council under ORS 377.805 and, if applicable, unless the applicant is complying with all statutes and rules of the State Health Officer regarding restaurants and places of public accommodation.

(d) Notify the council promptly in writing of the results of its investigation and its recommendations and the reasons for any recommended disapproval.

(3) If the council approves the application it shall issue the permit and forward the original to the applicant and a copy thereof to the director. If it is not approved, the council shall return the application and fee, stating the reasons for disapproval and giving the applicant opportunity to correct any defects or to be heard within 30 days by the council and to present evidence, with or without counsel at the applicant’s discretion. Upon written request, the council shall hear the matter and notify the applicant of its findings and decision. The applicant may then appeal in the manner provided by ORS chapter 183.

[1971 c.770 §24; 1973 c.790 §20; 1983 c.111 §6; 1983 c.523 §1a; 1993 c.741 §63]



Section 377.825 - Fees for sign applications, maintenance costs and reinstallation.

(2) The council may establish a fee schedule for maintenance costs.

(3) The council may establish a fee for reinstallation of a sign that has been removed.

[1971 c.770 §27; 1973 c.790 §21; 1983 c.111 §7; 1991 c.525 §1; 1999 c.38 §1]



Section 377.830 - Limitation on motorist informational sign permits; use of logo signs.

[1971 c.770 §11; 1973 c.790 §22; 1983 c.111 §8]



Section 377.831 - Application for digital billboard permit.

(a) "Bulletin" means an outdoor advertising sign with a display surface that is 14 feet by 48 feet.

(b) "Poster" means an outdoor advertising sign with a display surface that is 12 feet by 25 feet.

(2) If an outdoor advertising sign being relocated is relocated as a digital billboard or if an outdoor advertising sign being reconstructed is reconstructed as a digital billboard, an applicant for a permit under ORS 377.725 must exchange the following in order to receive one permit for a digital billboard:

(a) An applicant with 10 percent or less of the total number of relocation credits in existence on the date the Department of Transportation receives the application for a digital billboard permit shall either remove one existing outdoor advertising sign and retire the permit for that sign or retire one relocation credit. The permit or relocation credit retired must be for signs with a display surface of at least 250 square feet.

(b) An applicant with more than 10 percent of the total number of relocation credits in existence on the date the department receives an application for a digital billboard permit shall:

(A) For a digital billboard that is a bulletin:

(i) Remove two existing bulletins, retire the permits for those bulletins and retire three relocation credits;

(ii) Remove one existing bulletin and two existing posters, retire the permits for the bulletin and posters and retire three relocation credits; or

(iii) Remove four existing posters, retire the permits for those posters and retire three relocation credits.

(B) For a digital billboard that is a poster:

(i) Remove two existing posters, retire the permits for those posters and retire three relocation credits; or

(ii) Remove one existing bulletin, retire the permit for the bulletin and retire three relocation credits.

(3) The relocation credits retired under subsection (2)(b) of this section must be for signs with a display surface of at least 250 square feet.

(4) Notwithstanding ORS 377.759 and 377.762, an owner that removes an outdoor advertising sign under this section is not entitled to a relocation credit.

(5) When calculating the number of relocation credits an owner possesses, the department shall consider the total number of relocation credits owned by any corporate entity held in common ownership with the owner in order to determine how many outdoor advertising signs the owner must remove and how many relocation credits the owner must retire to receive a permit to erect a digital billboard.

(6) The department shall cancel the relocation credits and permits submitted under this section upon issuance of a permit to erect a digital billboard.

(7) Two permits for a digital billboard are required to erect a back-to-back or V-type digital billboard.

(8) The first time an owner uses a permit to erect a digital billboard, the permit is not restricted by the provisions of ORS 377.767 (4).

(9) The department shall issue one digital billboard relocation credit for each digital billboard that is removed. A digital billboard relocation credit may be used only to erect a digital billboard and may not be used to erect any other type of outdoor advertising sign.

(10) Except as provided in subsection (8) of this section, an outdoor advertising sign that is being relocated as a digital billboard must meet all requirements of ORS 377.767.

[2011 c.562 §6]



Section 377.833 - Public notifications.

(2) The Department of Transportation, in coordination with the Office of Emergency Management, the Department of State Police, the Secretary of State and owners of digital billboards, shall prepare a written public notification plan. In preparing the plan, the Department of Transportation shall address:

(a) The criteria to be applied in determining when it is appropriate to request that an owner of a digital billboard display a public notification.

(b) The procedures used to determine the expiration of a notification and to recall the request once the information is no longer needed.

[2011 c.562 §7]



Section 377.835 - Creation of Travel Information Council as semi-independent state agency; members; qualifications; appointment; terms; chairperson; quorum; rules.

(2) The Travel Information Council shall consist of nine members. One shall be the chairperson of the Oregon Transportation Commission or a person designated by the chairperson. The Governor shall appoint the other eight members from the public at large. The Governor shall appoint at least one member from each congressional district. The Governor shall select members for their knowledge of, experience with or interest in economic development, travel within Oregon, recreational opportunities in Oregon, Oregon history or Oregon natural history.

(3) Each appointed member shall serve for a term of four years, but an appointed member may be removed at the pleasure of the Governor. Before the expiration of the term of an appointed member, the Governor shall appoint a successor whose term begins on July 1 next following. An appointed member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term.

(4) The council shall select one of its members as chairperson, another as vice chairperson and a third as secretary. A majority of the members serving on the council shall constitute a quorum for the transaction of business. The council shall meet quarterly at a time and place to be determined by the chairperson. The chairperson or any three members of the council may call a special meeting upon not less than one week’s written notice to the other members. All members are entitled to expenses as provided by ORS 292.495.

(5) The council may, in accordance with ORS chapter 183 and consistent with ORS 377.700 to 377.844, adopt, amend and repeal rules relating to tourist oriented directional signs, logo signs and motorist informational signs and all other matters necessary and appropriate to carry out its responsibilities under ORS 377.700 to 377.844. The sign rules for protected areas in effect on July 2, 1971, shall be continued in effect unless modified by the commission. All rules adopted under this subsection shall be consistent with federal laws and regulations relating to highways. The Director of Transportation shall take appropriate action for the administration and enforcement of orders issued and rules adopted under ORS 377.700 to 377.844, except rules adopted by the council under ORS 377.842.

(6) The commission may continue or amend any existing agreements and may enter into new agreements with the United States or any agency thereof authorized to make agreements under section 131, title 23, United States Code relating to the regulation, control and removal of signs within or adjacent to the Interstate and Federal Aid Systems.

(7) The council shall be under the administrative control of a director who is appointed by and who holds office at the pleasure of the council. The director of the council may appoint all subordinate officers and employees of the council and may prescribe their duties and fix their compensation. The director of the council may delegate to any subordinate officer or employee any administrative duty, function or power imposed upon the council by or pursuant to law.

[1971 c.770 §4; 1973 c.790 §23; 1981 c.545 §5; 1983 c.111 §9; 1993 c.741 §§64,64a; 1997 c.632 §6; 2012 c.63 §1; 2013 c.523 §5; 2015 c.339 §1]



Section 377.836 - Application of certain statutes to Travel Information Council.

(2) The following shall apply to the council:

(a) ORS 279A.250 to 279A.290;

(b) ORS 282.210 to 282.230; and

(c) ORS 293.235, 293.240, 293.245, 293.611, 293.625 and 293.630.

[1993 c.745 §4; 1997 c.249 §122; 2003 c.733 §77; 2003 c.794 §268; 2012 c.107 §63]



Section 377.837



Section 377.838 - Authority of director of Travel Information Council.

(2) The director of the Travel Information Council may not, without the prior approval of the council:

(a) Award any contract for goods or professional services in excess of $25,000; or

(b) Authorize any expenditure of moneys in excess of $25,000.

(3) The council shall file with the Governor, the Legislative Assembly and the Legislative Fiscal Officer an annual report of the activities and operations of the council.

[1993 c.745 §5; 1993 c.741 §64b; 2011 c.630 §3]



Section 377.839 - Authority of Travel Information Council.

(1) Erect, improve, repair, maintain, equip and furnish buildings, structures and lands as the council determines is necessary to carry out its responsibilities under ORS 377.700 to 377.844; and

(2) Acquire, receive, hold, control, convey, sell, lease, lend, manage, operate, improve and develop any and all property, real or personal, as the council determines is necessary to carry out its responsibilities under ORS 377.700 to 377.844.

[2012 c.63 §4]



Section 377.840 - Travel Information Council account; budget process; disposition of moneys received.

(2) Subject to the approval of the Travel Information Council or the director of the Travel Information Council, all necessary council expenses shall be paid from the moneys collected, borrowed or earned by the council.

(3) Upon approval of a majority of the Travel Information Council, the director may borrow money. The council may not borrow an amount that exceeds the estimated revenues from amounts collected, received or earned by the council for the year.

(4) The Travel Information Council may not borrow money under subsection (3) of this section unless the indebtedness or other obligations of the council attributable to the borrowing are payable solely out of the council’s own resources. Such indebtedness or other obligations of the council do not constitute a pledge of the full faith and credit of the State of Oregon or any of the revenues of this state.

(5)(a) The Travel Information Council shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). However, the budget shall not be subject to review and approval by the Legislative Assembly or to future modification by the Emergency Board or Legislative Assembly.

(b) The Travel Information Council shall adopt a budget only after a public hearing thereon. At least 15 days prior to any public hearing on the budget, the council shall give notice of the hearing to all persons known to be interested in the proceedings of the council and to any person who requests notice.

(6) All expenditures from the Travel Information Council account are exempt from any state expenditure limitation. The Travel Information Council shall follow generally accepted accounting principles and keep such other financial and statistical information as may be necessary to completely and accurately disclose the financial condition and financial operations of the council as may be required by the Secretary of State.

(7) The Secretary of State shall conduct an annual financial review of the moneys collected, borrowed or received by the Travel Information Council and the expenditure of those moneys. The Secretary of State may:

(a) Contract for the financial review with an independent certified public accountant; or

(b) Accept a financial review conducted by an independent certified public accountant.

(8) As used in this section, "depository" has the meaning given in ORS 295.001.

[1971 c.770 §29; 1973 c.790 §24; 1987 c.57 §1; 1987 c.336 §6; 1993 c.741 §64c; 1993 c.745 §6; 1995 c.245 §12; 2003 c.405 §7; 2007 c.871 §28; 2010 c.30 §16; 2013 c.523 §1]



Section 377.841 - Roadside rest areas.

(a) Interstate 5, northbound, near milepost 63.

(b) Interstate 5, southbound, near milepost 63.

(c) Interstate 5, northbound, near milepost 143.

(d) Interstate 5, southbound, near milepost 143.

(e) Interstate 5, northbound, near milepost 178.

(f) Interstate 5, southbound, near milepost 178.

(g) Interstate 5, northbound, near milepost 206.

(h) Interstate 5, southbound, near milepost 206.

(i) Interstate 5, northbound, near milepost 241.

(j) Interstate 5, southbound, near milepost 241.

(k) Interstate 5, northbound, near milepost 281.

(L) Interstate 5, southbound, near milepost 281.

(m) Interstate 84, eastbound, near milepost 73.

(n) Interstate 84, westbound, near milepost 73.

(o) Interstate 84, eastbound, near milepost 160.

(p) Interstate 84, westbound, near milepost 160.

(q) Interstate 84, eastbound, near milepost 187.

(r) Interstate 84, westbound, near milepost 187.

(s) Interstate 84, eastbound, near milepost 269.

(t) Interstate 84, westbound, near milepost 269.

(u) Interstate 84, eastbound, near milepost 295.

(v) Interstate 84, westbound, near milepost 295.

(w) Interstate 84, westbound, near milepost 336.

(x) Interstate 84, westbound, near milepost 377.

(y) U.S. Highway 26, westbound, near milepost 54.

(z) U.S. Highway 101, southbound, near milepost 70.

(2) Subject to subsection (4) of this section, in carrying out the provisions of subsection (1) of this section, the council may enter into contracts necessary to accomplish the purposes of subsection (1) of this section.

(3) The Department of Transportation shall:

(a) Maintain ownership of any roadside rest area located along an interstate highway that the council manages, maintains, improves and develops pursuant to subsection (1) of this section; and

(b) Enter into an intergovernmental agreement with the council under which the council has the authority to manage, maintain, improve and develop those rest areas owned by the department that are listed in subsection (1) of this section.

(4) Under the intergovernmental agreement entered into under subsection (3) of this section, the council shall conduct public contracting activities in accordance with the provisions of ORS 377.836.

(5) For the purpose of funding the management, maintenance, improvement and development of roadside rest areas under this section, the department shall allocate to the council, no later than January 2 of each year, $6.55 million from the State Highway Fund.

(6) The council may not use any moneys originating from a local transient lodging tax or a state transient lodging tax, as those terms are defined in ORS 320.300, for the purpose of funding the management, maintenance, improvement and development of roadside rest areas under this section.

[2009 c.865 §32; 2012 c.63 §§8,13,15; 2013 c.523 §§3,4]



Section 377.842 - Refreshments at roadside rest areas; rules.

(2) An organization may apply for a permit to provide cookies, coffee or other nonalcoholic beverages at a rest area managed by the council by submitting a written request to the council. The request shall specify the day on which the organization wishes to offer the cookies, coffee or other nonalcoholic beverages and the specific rest area where they will be offered.

(3) The council shall issue a permit to the selected organization in advance of the date for which the permit is issued. If there is more than one request for the same date and the same place, the council shall select one organization by random drawing and shall issue the permit to that organization.

(4) The council may not issue more than one permit for the same time and place.

(5) An organization that receives a permit shall confine distribution of cookies, coffee or other nonalcoholic beverages to an area of the rest area designated in the permit or by the rest area attendant. The organization may not obstruct access to any building or other structure in the rest area.

(6) An organization providing cookies, coffee or other nonalcoholic beverages may accept donations at the rest area while providing cookies, coffee or other nonalcoholic beverages.

(7) An organization may post signs identifying the organization and the activity, provided that each sign is not more than 10 square feet in area and there are not more than two signs. The signs may be placed only on vehicles used in connection with the provision of cookies, coffee or other nonalcoholic beverages or located in the area designated for the activity.

(8) The council may revoke the permit of any organization that fails to comply with the provisions of this section or with rules adopted by the council to implement the provisions of this section.

[2009 c.865 §33; 2012 c.63 §10; 2015 c.339 §2]



Section 377.844 - Enforcement of rules regarding health and safety.

(2) The authority granted under this section is limited to violations that occur at roadside rest areas the council is responsible for managing under ORS 377.841.

(3) A citation issued under this section shall substantially conform to the requirements for a citation under ORS chapter 153.

[2011 c.328 §1]



Section 377.845 - Use of funds by Department of Transportation after repayment of highway fund.

[1975 c.336 §15]



Section 377.990



Section 377.992 - Penalties; rules.

(b) The Department of Transportation shall adopt rules to develop a decision matrix to be used in determining the amount of the civil penalty imposed under this subsection. The matrix must take into account the nature of the violation committed, the number of violations committed and any other factors the department determines necessary.

(2) Violation of the conditions and provisions of a permit procured under ORS 377.050 by any person having procured the permit is punishable, upon conviction, by a civil penalty of not more than $100.

(3) Violation of ORS 377.030 to 377.050, 377.510 (2), 377.620 (2) or 377.635 is punishable, upon conviction, by a civil penalty of not more than $100.

(4) Civil penalties under this section shall be imposed in the manner provided by ORS 183.745.

[1971 c.770 §28; 2001 c.508 §3; 2009 c.463 §11; 2011 c.9 §49]



Section 377.995






Chapter 381 - Interstate Bridges

Section 381.005 - Construction, acquisition and maintenance of Columbia River bridges.

(2) Notwithstanding the designation of state highways within this state under ORS 366.005 and 366.220, the department may acquire real property necessary for the Interstate 5 bridge replacement project, together with approaches and connecting roads, on both sides of the Columbia River. For the purposes of the Interstate 5 bridge replacement project, the Oregon Transportation Commission by resolution may designate additional approaches, connecting roads and related facilities within the Interstate 5 corridor on both sides of the Columbia River as a part of the Oregon state highway system.

[Amended by 2013 c.4 §4]



Section 381.010 - Agreements for carrying out powers.

(1) The Government of the United States or any of its agencies.

(2) The State of Washington.

(3) Any county, municipality, port or other political subdivisions or agencies of the State of Washington.

(4) Any county, municipality, port or any other political subdivisions of this state.

(5) Any persons, associations, corporations, domestic or foreign.



Section 381.015 - Requirements for request for proposals or invitation to bid; contents of agreement.

(a) Require the proposer or bidder to comply with the requirements of ORS chapters 279A, 279B and 279C and other applicable laws related to environmental protection, worker health and safety and employment of apprentices; and

(b) State that the contracting agency will give a preference to procuring products, materials and components that are fabricated within the boundaries of this state or the State of Washington to the maximum extent feasible and practicable and taking into consideration:

(A) Applicable state and federal law;

(B) Whether in fabricating the products, materials and components a proposer or bidder can recycle materials or use recycled materials;

(C) Whether the sites at which the products, materials or components are fabricated are in close proximity to the bridge location; and

(D) Whether transportation costs and other conveniences favor or disfavor using products, materials and components manufactured in this state or the State of Washington.

(2) An agreement made or contract entered into pursuant to the authority of ORS 381.005 to 381.080 shall, among other things, contain express provisions with respect to:

(a) The site of the bridge.

(b) The maximum financial obligation assumed by each of the contracting parties.

(c) The estimated cost of the structure with the structure’s approaches and connecting roads.

(d) The sources from which all the funds are to be obtained or derived.

(e) Whether the bridge is to be operated free to the public or as toll bridge.

(f) Any other appropriate matters or provisions consistent with the prudent principles of economy and good business.

[Amended by 2009 c.375 §1]



Section 381.020 - Using funds available for bridge expenses.

[Amended by 2013 c.4 §5]



Section 381.025



Section 381.030



Section 381.035



Section 381.040



Section 381.045



Section 381.050



Section 381.055



Section 381.060



Section 381.065



Section 381.070



Section 381.075



Section 381.080 - ORS 381.005 to 381.020 as cumulative.



Section 381.085



Section 381.086



Section 381.088



Section 381.090



Section 381.092



Section 381.094



Section 381.096 - Construction, acquisition and maintenance of Snake River bridges.

[1955 c.85 §1]



Section 381.098 - Agreements for carrying out powers granted by ORS 381.096.

(1) The Government of the United States or any of its agencies.

(2) The State of Idaho.

(3) Any county, municipality, port or other political subdivisions or agencies of the State of Idaho.

(4) Any county, municipality, port or any other political subdivisions of this state.

(5) Any persons, associations, corporations, domestic or foreign.

[1955 c.85 §2]



Section 381.100 - Requirements for request for proposals or invitation to bid; contents of agreement.

(a) Require the proposer or bidder to comply with the requirements of ORS chapters 279A, 279B and 279C and other applicable laws related to environmental protection, worker health and safety and employment of apprentices; and

(b) State that the contracting agency will give a preference to procuring products, materials and components that are fabricated within the boundaries of this state or the State of Idaho to the maximum extent feasible and practicable and taking into consideration:

(A) Applicable state and federal law;

(B) Whether in fabricating the products, materials and components a proposer or bidder can recycle materials or use recycled materials;

(C) Whether the sites at which the products, materials or components are fabricated are in close proximity to the bridge location; and

(D) Whether transportation costs and other conveniences favor or disfavor using products, materials and components manufactured in this state or the State of Idaho.

(2) An agreement made or contract entered into pursuant to the authority of ORS 381.096 or 381.098 shall, among other things, contain express provisions with respect to:

(a) The site of the bridge.

(b) The maximum financial and other obligations assumed by each of the contracting parties.

(c) The estimated cost of the structure with the structure’s approaches and connecting roads.

(d) The sources from which all the funds are to be obtained or derived.

(e) Any other appropriate matters or provisions consistent with the prudent principles of economy and good business.

[1955 c.85 §3; 2009 c.375 §2]



Section 381.110



Section 381.205 - Construction, acquisition and maintenance of interstate bridges by counties, cities, towns and ports.



Section 381.210 - Agreements for carrying out powers of counties, cities, towns and ports.

(1) The Government of the United States or any of its agencies.

(2) The State of Oregon or any of its agencies.

(3) Any adjoining state, the county, municipality, port or other political subdivision or agency of such adjoining state.

(4) The Oregon Department of Transportation.

(5) Any persons, associations, corporations, domestic or foreign.



Section 381.215 - Independent or cooperative action.



Section 381.220 - Contents of agreement.

(1) The site of the bridges.

(2) The maximum financial obligation assumed by each of the contracting parties.

(3) The estimated cost of the structure with its approaches and connecting roads.

(4) The sources from which all the funds are to be obtained or derived.

(5) Whether the bridge is to be operated free to the public or as a toll bridge.

(6) Any other appropriate matter or provision consistent with the prudent principles of economy and good business.



Section 381.225 - Using funds available to public body for bridge expenses.



Section 381.227 - Employment and compensation of attorneys.

[1953 c.44 §1]



Section 381.230 - Using bond proceeds for bridge expenses; security.



Section 381.235 - Formal requirements and conditions of bonds.

(1) Shall be made to mature at such times and bear such annual rate of interest, payable semiannually, as the authority issuing them may determine.

(2) May have coupons attached representing the interest payments.

(3) Shall contain a recital that the bonds and the interest thereon shall be limited in payment to the special fund to be derived from tolls or other income from the bridge.

(4) May contain such other terms and conditions and be in such form and signed by such official or officials as the authority issuing the bonds shall determine, but the coupons attached to the revenue bonds need bear only the facsimile signature of the officer designated to sign the coupons.



Section 381.237 - Issuance of refunding revenue bonds.

(2) In determining the amount of refunding revenue bonds to be issued:

(a) Due credit shall be given for the application of any sinking funds available for the payment of such outstanding revenue bonds, less appropriate reserves deemed necessary to be retained on account of the refunding revenue bonds.

(b) There may be included in determining such amount the costs and expenses in connection with the issuance and sale of the refunding revenue bonds, the premium, if any, to be paid on any of the revenue bonds to be refunded, the unpaid interest to accrue on the revenue bonds to be refunded prior to the retirement thereof, and the cost of any improvements to the bridge then determined by the governing authority to be necessary or advisable.

(3) The refunding revenue bonds shall be secured in the same manner and be payable from the same source as the revenue bonds refinanced and redeemed as may be otherwise provided in the resolution adopted by the governing authority of the county, city, town or port, but in no event shall such refunding revenue bonds constitute general obligations of the county, city, town or port, nor an indebtedness or liability within the meaning of any constitutional limitation or provision.

[1953 c.648 §2]



Section 381.239 - Revenue bonds and refunding revenue bonds are negotiable instruments; not deemed general obligations of issuer.

[1951 c.648 §4]



Section 381.240 - Incurring indebtedness for bridge expenses; issuing voted bonds.



Section 381.245 - Payment of bond principal and interest with bridge tolls.



Section 381.250 - Acceptance of funds from United States and gifts.

(1) Accept from the United States or any of its agencies such funds as are available for any of the purposes contemplated by ORS 381.205 to 381.305, and enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, not contrary to the laws of this state.

(2) Accept from any source any grant or donation of land or any gift of money or other valuable thing made available for any of the purposes contemplated by ORS 381.205 to 381.305.



Section 381.255 - Selection of bridge sites.



Section 381.260 - Plans and specifications for bridge construction.



Section 381.265 - Provision in bridge plans for rail traffic; contracting with railroad companies.

(2) If provision is made for rail traffic, then the agencies under whose jurisdiction and control the bridge has been constructed may contract with any railroad companies for the use of the part of the bridge constructed to accommodate traffic by rail. The contract may be upon such terms and conditions as the interested parties may agree.



Section 381.270 - Bids for bridge construction.

[Amended by 1991 c.331 §60; 1997 c.631 §468]



Section 381.275 - Contracts made in name of authority authorizing work.



Section 381.280 - Bond required with certain contracts.

(1) Shall be conditioned upon the faithful performance of the contract.

(2) Shall contain a condition that the contractor shall promptly, as due, make payments to all persons supplying the contractor, or the subcontractors, labor and materials of the contractor for the performance of the work, and that such contractor shall pay all contributions or amounts due to the State Industrial Accident Fund from such contractor or subcontractors of the contractor incurred in the performance of the contract.

(3) May contain such other conditions or provisions as the Oregon authority performing the work or the lawful constituted authority of the adjoining state may require.



Section 381.285 - Power to exercise eminent domain.

[Amended by 1971 c.741 §28]



Section 381.290 - Operation of bridge as free or toll bridge.



Section 381.295 - Bridge, connecting road and approaches as state highway.



Section 381.300 - Acquisition and operation of interstate ferry by bridge authority.

(1) Enter into an agreement with the political subdivision which has acquired or agreed to acquire the ferry, succeeding to its rights upon such terms and conditions as may be mutually agreed to by the interested parties.

(2) Operate the ferry free to the public or on tolls. If operated on tolls the revenues derived therefrom may be pledged and revenue bonds issued and sold in the same manner as provided in ORS 381.230 and 381.235 for the pledging of the tolls received from bridges and issuing revenue bonds thereon and therefor.



Section 381.302 - Acquiring and operating interstate ferry by bridge authority as part of cost of acquiring interstate bridge.

(2) Any ferry thus acquired may be operated by the authority constructing such bridge free or on tolls, and if operated on tolls, the tolls charged shall be pledged to the payment of its revenue bonds and interest thereon issued on account of the bridge. Tolls thus collected shall be sufficient to meet all operating costs and expenses, including insurance, maintenance and a reasonable depreciation, and such payments as may have been determined by the governing authority to be necessary to apply on the amortization of the principal and interest of the revenue bonds during the period pending the completion and opening of the bridge.

(3) Upon the opening of such bridge to traffic, and thereafter while the bridge is open to traffic, no ferry thus acquired shall operate. The property used in the operation of any such ferry may be sold or disposed of by the governing authority in such manner as will protect the bridge from the competition thereof.

(4) Acquisition of any such ferry may be made upon such terms as the governing authority shall determine, and the acquisition price may be made payable not later than the time of the opening of the bridge.

(5) Whenever the governing authority of the county, city, town or port determines to proceed in accordance with this section to acquire any ferry as a part of the cost of a bridge, and to thereafter operate such ferry as permitted by this section, it may do so regardless of whether such ferry operates from a point within the boundaries of the county, city, town or port, provided that there has been received a report of engineers indicating the advisability of the acquisition of such ferry in connection with the construction and operation of the bridge.

[1953 c.648 §3]



Section 381.305 - Authority conferred by ORS 381.205 to 381.300 is supplemental authority.



Section 381.405 - "Construct," "construction" and "county court" defined.

(1) "Construct" includes repair, maintain, improve or other words of similar meaning.

(2) "Construction" includes repair, maintenance, improvement or other words of similar meaning.

(3) "County court" means the county court of the county in which the bridge mentioned in the context is situated, and includes the board of county commissioners or other constituted authorities in the county having control of bridge construction.



Section 381.410 - Interstate bridges as permanent roads.



Section 381.415 - Counties given state power to construct bridges.



Section 381.420 - County financing construction of interstate bridges.



Section 381.425



Section 381.430



Section 381.435



Section 381.440 - Bond election; petition requirements; debt limitation.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) The order of the county court calling the election shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear.

(3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

(4) Notwithstanding subsection (3) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

(5) Notwithstanding subsection (1) of this section, if the county debt for the construction of permanent roads already incurred or authorized, together with the new debt sought to be created by the petition, exceeds two percent of the assessed valuation of the county, then the county court shall not call an election under this section.

(6) An election under this section shall be held on a date specified in ORS 203.085. The election shall be conducted under ORS chapters 246 to 260.

(7) A county may hold no more than one election under this section in any 12-month period.

[Amended by 1983 c.350 §248]



Section 381.445



Section 381.450



Section 381.455



Section 381.460



Section 381.465



Section 381.470



Section 381.475



Section 381.480



Section 381.485



Section 381.490 - County bonding committee.



Section 381.495 - Duties and powers of bonding committee.

[Amended by 1983 c.350 §249]



Section 381.500 - Terms and conditions of bonds.

(a) Be in denominations of $100 or more, but not exceeding $1,000.

(b) Run not to exceed 30 years from the date of issuance.

(c) Bear interest at a rate not to exceed six percent per year, payable on January 1 and July 1.

(d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

(e) Be signed by the judge of the county court or chairperson of the board of county commissioners and the county clerk. The interest coupons shall bear the printed facsimile signatures of the county judge or chairperson of the board of county commissioners and the county clerk.

(f) Be sealed with the seal of the county.

(g) Bear the certificate of the county treasurer over the signature of the county treasurer that they have been registered in the office of the county treasurer, naming the date of register.

(2) The bonds and interest coupons shall:

(a) Be lithographed or printed on good bond paper.

(b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the United States.

(c) Be paid by the county treasurer upon presentation at the office of the county treasurer or at the fiscal agency of the state in New York City, upon the date of payment named thereon.



Section 381.505 - Registering bonds.



Section 381.510 - Bond advertisement and sale.

(2) All bids to purchase bonds shall be sealed and accompanied by a certified check for five percent of the amount of the bid. The bonding committee may reject any and all bids.

(3) No bonds authorized by ORS 381.420 shall be sold for less than par or for anything but cash.



Section 381.515 - Custody and disbursement of bond proceeds.



Section 381.520 - Tax to pay bond interest and principal.



Section 381.605 - City construction, operation and financing of interstate bridges.



Section 381.610



Section 381.611 - Bond election; petition requirements.

(a) May order the election on its own resolution; or

(b) Shall order the election when a petition is filed as provided in this section.

(2) The order of the city council calling the election shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear.

(3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.265 to 250.346, except that notwithstanding ORS 250.325, the council shall not consider adoption or rejection of the measure before submitting the measure to the city electors.

(4) Notwithstanding subsection (3) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

(5) An election under this section shall be held on a date specified in ORS 221.230. The election shall be conducted under ORS chapters 246 to 260.

[1983 c.350 §251 (enacted in lieu of 381.610)]



Section 381.615 - Majority vote required.

[Amended by 1983 c.350 §252]



Section 381.620



Section 381.625



Section 381.630



Section 381.635 - Duties and powers of council.

[Amended by 1983 c.350 §253]



Section 381.640 - Terms and conditions of bonds.

(a) Be in denominations of $100 or more, but not exceeding $1,000.

(b) Run not to exceed 30 years from the end of the respective issues thereof.

(c) Bear interest at a rate not to exceed six percent per year, payable on January 1 and July 1.

(d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

(2) The bonds and interest coupons shall:

(a) Be lithographed or printed on good bond paper.

(b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the United States.

(c) Be paid by the city treasurer upon presentation at the office of the city treasurer or at the fiscal agency of the state in New York City, upon the date of payment named thereon.

(d) Be signed by the mayor and city recorder. The interest coupons shall bear the printed facsimile signatures of the mayor and city recorder.

(e) Be sealed with the seal of the council.

(f) Bear the certificate of the city treasurer, over the signature of the city treasurer, that they have been registered in the office of the city treasurer, naming the date of registry.



Section 381.645 - Registering bonds.



Section 381.650 - Bond advertisement and sale.

(2) The council shall advertise in one newspaper, if there is one, in the county in which the municipality is located, in one leading newspaper in Portland, Oregon, and in one leading financial newspaper in New York City for two weeks before any sale of bonds, the fact of the sale, inviting bids for the bonds and stating such facts as will interest prospective purchasers. For example, the date and place of sale, the terms of sale, the character of the bonds, the amount of interest and denomination of the bonds, the fact that all bids must be accompanied by a certified check for five percent of the amount of the payment, that any and all bids may be rejected, that the bonds may be sold for cash only and to the highest bidder and such other facts as may in the judgment of the council procure the most advantageous sale of the bonds may be stated.

(3) All bids to purchase bonds must be sealed and accompanied by a certified check for five percent of the amount of the bid. The council may reject any and all bids.



Section 381.655 - Custody and disbursement of bond proceeds.



Section 381.660 - Use of tolls to pay bonded indebtedness and bridge maintenance.

(2) The tolls, except such part thereof as may be necessary to pay the cost of maintaining, repairing and operating the bridge, shall be placed in a special fund, which is pledged to and charged with the payment of the bonds and the interest thereon.



Section 381.665 - Tax for bridge expense not paid by tolls.



Section 381.670 - Plans for bridge construction; bids; awarding contract.

(2) The council shall invite bids for the construction of any such bridge in conformity with the plans and specifications.

(3) The council shall award the contract to the lowest and best responsible bidder, but any and all bids may be rejected if it appears to the best interests of the general public.

[Amended by 1971 c.659 §5]



Section 381.805



Section 381.810



Section 381.815



Section 381.820



Section 381.824 - Interstate bridges of other states or subdivisions made tax-exempt.

[2014 c.114 §11]






Chapter 382 - Intrastate Bridges

Section 382.005 - "County court" defined.



Section 382.105



Section 382.110



Section 382.115



Section 382.120



Section 382.125



Section 382.205 - Using county funds for bridges.



Section 382.210



Section 382.215



Section 382.220



Section 382.225



Section 382.230



Section 382.235



Section 382.240



Section 382.245



Section 382.250



Section 382.255



Section 382.260



Section 382.265



Section 382.270



Section 382.275



Section 382.280



Section 382.285



Section 382.305 - Operation of bridges across Willamette River by Multnomah County.

(2) As used in ORS 382.305 to 382.330, "bridge" means the bridges and parts thereof.



Section 382.310 - Powers of Multnomah County as to Willamette River bridges.

(a) Maintain, keep in good condition and repair and operate the bridges and their approaches. The lighting of the bridges and their approaches is a part of the duty to maintain and operate such bridges, and the board may enter into contracts for such lighting.

(b) Operate, maintain and keep in good condition all parts of the bridges owned by the city or leased by the city or by the board of county commissioners.

(2) The Board of County Commissioners of Multnomah County shall, at the cost and expense of the county:

(a) Employ, hire and discharge, from time to time, agents, workers, laborers and servants, as it deems necessary in the conduct, maintenance, repair and operation of the bridges and their approaches.

(b) Make needful rules and regulations for the operation and maintenance of the bridges, but such rules and regulations shall be subject to the exercise by the City of Portland of such police power and authority as the city has under its charter with respect to the bridges owned by the city.

(3) The Board of County Commissioners of Multnomah County may enter into agreements or leases for the use by the public, for highway purposes and for the operation of street cars, of the upper highway deck of the bridges constructed across the Willamette River in Portland, by persons or corporations other than the City of Portland.

(4) The Board of County Commissioners of Multnomah County may establish and collect tolls for the use of any bridge across the Willamette River that is:

(a) Under the board’s jurisdiction as a road authority pursuant to ORS 810.010; or

(b) Operated and maintained by Multnomah County as required under this section and ORS 382.305.

[Amended by 2005 c.22 §263; 2009 c.385 §1]



Section 382.312



Section 382.315 - Agreements with public service corporations for use of Willamette River bridges.



Section 382.320



Section 382.325 - Powers of Portland as to Willamette River bridges.

(1) Regulate traffic upon and across the bridges and their approaches constructed by the City of Portland.

(2) Lay and maintain upon the bridges and their respective approaches constructed by the City of Portland all rails and tracks necessary, desirable or convenient for the operation of street cars.

(3) Provide for the use of the bridges and their approaches constructed by the City of Portland and rails and tracks by street cars propelled by electrical and other motive power, and the carrying of passengers on street cars.

(4) Make contracts with and grant rights, privileges and franchises to any persons, firms or corporations for the use of the bridges and their approaches under the City of Portland’s jurisdiction as a road authority pursuant to ORS 810.010, and rails and tracks by cars, street cars and trains, the carrying of passengers and for charging and collecting fares and tolls under such rights, privileges and franchises.

(5) Contract for, agree upon and charge and collect rents and other compensation for the use of bridges under the City of Portland’s jurisdiction as a road authority pursuant to ORS 810.010 by cars, street cars and trains.

(6) Exercise all other power and authority over the bridges and their approaches not expressly conferred by ORS 382.305 to 382.330 on Multnomah County.

[Amended by 2009 c.385 §2]



Section 382.330 - Operation of Adams Street-Glisan Street bridge in Portland.

(2) The board of county commissioners may, from time to time, enter into leases or agreements with the owners of such bridge for the use of the upper deck and its approaches for highway purposes by the public and the operation of street cars thereon.

(3) In the event that no public service corporation makes any contract or agreement with the City of Portland for the operation of its street cars over the upper deck of such bridge or its approaches prior to February 25, 1913, the compensation to be paid by the public service corporation shall be fixed by and paid to the City of Portland, subject to the lease mentioned in subsection (1) of this section.



Section 382.335 - Definitions for ORS 382.335 to 382.425.

(1) "Board of county commissioners" means the Board of County Commissioners of Multnomah County and includes the constituted authorities of Multnomah County having control of road construction, maintenance and operation.

(2) "Construct" includes repair, maintain, improve or other words of similar meaning.

(3) "Construction" includes repair, maintenance, improvement, reconstruction or other words of similar meaning.



Section 382.340 - Bridges over Willamette River and Slough as permanent roads.



Section 382.345 - Multnomah County constructing and financing Willamette River bridges.



Section 382.350 - Petition and order for bond election; debt limitation.



Section 382.355 - Filing and presentation of petition; order of board of county commissioners.

(2) The board of county commissioners shall examine the petition as soon as it is presented. If it is satisfied that the petition substantially conforms to the requirements of ORS 382.370 and contains the names and post-office addresses, places of residence and precincts of the requisite number of electors as required by ORS 382.350, the board of county commissioners shall make an order directing that a special election be called and held in the county for the purposes specified in the petition at a time to be then fixed by the board of county commissioners, which shall not be less than 30 nor more than 40 days after the date of making the order and not more than 90 days after the day of filing the petition.

(3) If the board of county commissioners determines either that the petition does not substantially conform to the requirements of ORS 382.370 or that it does not contain names and post-office addresses, places of residence and precincts of the requisite number of electors as required by ORS 382.350, it shall make an order declaring that fact, particularly designating the defects and refusing to order a special election.



Section 382.360 - Appeals from orders of board of county commissioners.

(2) Within 10 days after the entry of the order mentioned in ORS 382.355 (3), any one or more of the petitioners may appeal to the circuit court in the same manner as appeals are taken from the county court in actions at law, except that the notice of appeal, if not entered in the journal at the time the order is made, shall be served on the county clerk and no appeal bond shall be required.

(3) If the circuit court upon appeal is satisfied that the board of county commissioners should have ordered an election, the circuit court shall direct the board of county commissioners to proceed as if it had declared the proceedings sufficient. If upon appeal the circuit court decides that the judgment of the board of county commissioners was correct it shall make an order affirming the judgment of the board of county commissioners. There shall be no appeal from the judgment of the circuit court.



Section 382.365 - Majority vote to authorize bond issue.



Section 382.370 - Form of petitions, notices and ballots.

[Amended by 1983 c.350 §254]



Section 382.375 - Election; laws applicable.

(2) The laws of this state governing special and general elections in so far as they do not conflict with ORS 382.335 to 382.425 apply to elections under ORS 382.335 to 382.425.



Section 382.380 - Order declaring bond election result.



Section 382.385 - County commissioners submitting bond issue on own motion.



Section 382.390 - Arrangement by county commissioners for bond issuance and sale.



Section 382.395 - Terms and conditions of bonds.

(a) Be in denominations of $100 or more, but not exceeding $1,000.

(b) Run not to exceed 30 years from the date of their respective issuance.

(c) Bear interest at a rate determined by the board of county commissioners, payable semiannually.

(d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

(e) Be signed by the chairperson of the board of county commissioners and the county clerk. The interest coupons shall bear the printed facsimile signatures of the chairperson of the board of county commissioners and the county clerk.

(f) Be sealed with the seal of the county.

(g) Bear the certificate of the county treasurer over the signed statement that they have been registered in the treasurer’s office, naming the date registered.

(h) Be issued in series and mature serially.

(2) The bonds and interest coupons shall:

(a) Be lithographed or printed on good bond paper.

(b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the United States.

(c) Be paid by the county treasurer upon presentation at the treasurer’s office or at the fiscal agency of the state in New York City, upon the date of payment named thereon.

(3) Subject to subsections (1) and (2) of this section, denominations of the bonds, dates of maturity and dates when interest is payable may be determined by the board of county commissioners.

[Amended by 1981 c.94 §35]



Section 382.400 - Registering bonds.



Section 382.405 - Bond advertisement and sale.

(2) All bids to purchase bonds shall be sealed and accompanied by a certified check for five percent of the amount of the bid. The board of county commissioners may reject any and all bids.

(3) No bonds authorized by ORS 382.345 shall be sold for less than par or for anything but cash.



Section 382.410 - Custody and disbursement of bond proceeds.



Section 382.415 - Paying bond principal and interest with tax or motor license fund.

(2) The board of county commissioners in its annual budget has the option of providing for the application of all or part of the proceeds of the county motor license fund to all or part of the payments of principal and interest on bridge bonds maturing in the ensuing year. In case this option is exercised and such other provision is made for meeting the debt requirement, in whole or in part, then the tax levy authorized by subsection (1) of this section shall only be for such amount, if any, as may be necessary over and above this other provision of funds.



Section 382.420 - Title and control of bridge.



Section 382.425 - County clerk as clerk of county commissioners; records of proceedings.



Section 382.505 - Erection and maintenance of bridges by cities.



Section 382.605



Section 382.610



Section 382.615



Section 382.620



Section 382.625



Section 382.630



Section 382.635



Section 382.640



Section 382.645



Section 382.650



Section 382.655



Section 382.660



Section 382.665



Section 382.670



Section 382.675



Section 382.705



Section 382.710



Section 382.715



Section 382.720



Section 382.725



Section 382.730



Section 382.735



Section 382.740



Section 382.745



Section 382.750



Section 382.755



Section 382.760



Section 382.765



Section 382.770



Section 382.775



Section 382.780



Section 382.785






Chapter 383 - Tollways

Section 383.001 - Findings.

(1) The development, improvement, expansion and maintenance of an efficient, safe and well-maintained system of roads, highways and other transportation facilities is essential to the economic well-being and high quality of life of the people of this state.

(2) Public sources of revenues, including federal funding, to provide an efficient transportation system have not kept pace with the state’s growing population and growing transportation needs, and all available alternative sources of funding should be utilized to supplement available public sources of revenues.

(3) Because public funding sources are not providing the state with sufficient funds to meet all of its transportation needs, private funding should be encouraged as an additional source of funding for transportation projects and facilities.

(4) Various alternatives for utilizing the funds of private entities in the acquisition, design, construction, reconstruction, operation and maintenance of transportation facilities exist, including arrangements whereby private entities obtain exclusive agreements to design, build, own, lease or operate with private funds all or a portion of transportation projects and facilities in exchange for the right to receive certain revenues generated from the operation and utilization of such transportation projects and facilities.

(5) Another important alternative for the funding of transportation facilities is the use of federal funds pursuant to 23 U.S.C. 129(a), as amended by section 112 of the Intermodal Surface Transportation Efficiency Act of 1991, which established a program authorizing federal participation in construction of publicly or privately owned toll highways, bridges and tunnels.

(6) The federal legislation allows for a mix of federal funding and private funding of transportation facilities, allowing the states to leverage available federal funds as a means for attracting private capital.

(7) Legislation for the utilization of private funding of transportation facilities should be flexible enough to permit the Department of Transportation to obtain the advantages of any available alternative under which the acquisition, design, construction, reconstruction, operation, maintenance and repair of transportation facilities can be financed in whole or in part or in combination by any available sources of private or public funding.

(8) The funding of transportation facilities through the imposition of tolls on those who use such facilities is a fair and impartial means of assessing the costs of improvements against those who most benefit from such improvements, and is consistent with public policy.

(9) Joint endeavors of public and private entities do the following:

(a) Take advantage of private sector efficiencies in designing, constructing and operating transportation projects.

(b) Allow for the rapid formation of capital necessary for funding transportation projects.

(c) Require continued compliance with environmental requirements and applicable state and federal laws that all publicly financed projects must address.

[1995 c.668 §1]



Section 383.003 - Definitions for ORS 383.003 to 383.075.

(1) "Department" means the Department of Transportation.

(2) "Electronic toll collection system" means a system that records use of a tollway by electronic transmissions to or from the vehicle using the tollway and that collects tolls, or that is capable of charging an account established by a person for use of the tollway.

(3) "Photo enforcement system" means a system of sensors installed to work in conjunction with an electronic toll collection system and other traffic control devices and that automatically produces videotape or one or more photographs, microphotographs or other recorded images of a vehicle in connection with the collection or enforcement of tolls.

(4) "Private entity" means any nongovernmental entity, including a corporation, partnership, company or other legal entity, or any natural person.

(5) "Related facility" means any real or personal property that:

(a) Will be used to operate, maintain, renovate or facilitate the use of the tollway;

(b) Will provide goods or services to the users of the tollway; or

(c) Can be developed efficiently when tollways are developed and will generate revenue that may be used to reduce tolls or will be deposited in the State Tollway Account.

(6) "Toll" means any fee or charge for the use of a tollway.

(7) "Toll booth collections" means the manual or mechanical collection of cash or charging of an account at a toll plaza, toll booth or similar fixed toll collection facility.

(8) "Tollway" means any roadway, path, highway, bridge, tunnel, railroad track, bicycle path or other paved surface or structure specifically designed as a land vehicle transportation route, the construction, operation or maintenance of which is wholly or partially funded with toll revenues resulting from an agreement under ORS 383.005.

(9) "Tollway operator" means the unit of government or the private entity that is responsible for the construction, reconstruction, installation, improvement, financing, maintenance, repair and operation of a tollway or a related facility.

(10) "Tollway project" means any capital project involving the acquisition of land for, or the construction, reconstruction, improvement, installation, development or equipping of, a tollway, related facilities or any portion thereof.

(11) "Unit of government" means any department or agency of the federal government, any state, any department or agency of a state, any bistate entity created by agreement under ORS 190.420 or other law for the purposes of the Interstate 5 bridge replacement project, and any city, county, district, port or other public corporation organized and existing under statutory law or under a voter-approved charter.

[1995 c.668 §2; 2007 c.531 §3; 2013 c.4 §9]



Section 383.004 - Establishment of tolls; rules.

(a) The amount and classification of the traffic using, or anticipated to use, the tollway;

(b) The amount of the toll proposed to be established for each class or category of tollway user and, if applicable, the different amounts of the toll depending on time and day of use;

(c) The extent of the tollway, including improvements necessary for tollway operation and improvements necessary to support the flow of traffic onto or off of the tollway;

(d) The location of toll plazas or toll collection devices to collect the toll for the tollway;

(e) The cost of constructing, reconstructing, improving, installing, maintaining, repairing and operating the tollway;

(f) The amount of indebtedness incurred for the construction of the tollway and debt service requirements, if any;

(g) The value of assets, equipment and services required for the operation of the tollway;

(h) The period of time during which the toll will be in effect;

(i) The process for altering the amount of the toll during the period of operation of the tollway;

(j) The method of collecting the toll; and

(k) The rate of return that would be fair and reasonable for a private equity holder, if any, in the tollway.

(2)(a) Nothing in ORS 383.003 to 383.075 prohibits a city or county from establishing a toll on any highway, as defined in ORS 801.305, that the city or county has jurisdiction over as a road authority pursuant to ORS 810.010.

(b) Nothing in ORS 383.003 to 383.075 prohibits Multnomah County from establishing a toll on the bridges across the Willamette River that are within the boundaries of the City of Portland and that are operated and maintained by Multnomah County as required under ORS 382.305 and 382.310.

[2007 c.531 §2; 2009 c.385 §3]



Section 383.005 - Agreements for tollway projects; operation of projects.

(a) Design-build contracts with private entities pursuant to which a portion or all aspects of the design, construction and installation of all or any portion of a tollway project are accomplished by the private entity;

(b) Lease agreements, lease-purchase agreements and installment sale arrangements for the lease, sale or purchase of real and personal property for tollway projects by the state from private entities or units of government or by private entities or units of government from the state;

(c) Licenses, franchises or other agreements for the periodic or long-term operation or maintenance of a tollway project;

(d) Financing agreements for a tollway project pursuant to which the department borrows from, or makes any loan, grant, guaranty or other financing arrangement to or with, a private entity or unit of government; and

(e) Agreements for purchase or acquisition of fee ownership, easements, rights of way or any other interests in land upon which a tollway project is to be built.

(2) The department may operate tollway projects and impose and collect tolls on any tollway project the department operates. Any private entity or unit of government that operates a tollway project pursuant to an agreement with the department may impose and collect tolls on the tollway project.

[1995 c.668 §3; 2001 c.844 §7; 2013 c.4 §14]



Section 383.006 - Authority of tollway operator.

[2007 c.531 §6]



Section 383.007



Section 383.009 - State Tollway Account; sources; uses.

(a) All moneys and revenues received by the Department of Transportation from or made available by the federal government to the department for any tollway project or for the operation or maintenance of any tollway;

(b) Any moneys received by the department from any other unit of government or any private entity for a tollway project or from the operation or maintenance of any tollway;

(c) All moneys and revenues received by the department from any loan made by the department for a tollway project pursuant to ORS 383.005, and from any lease, agreement, franchise or license for the right to the possession and use, operation or management of a tollway project;

(d) All tolls and other revenues received by the department from the users of any tollway project;

(e) The proceeds of any bonds authorized to be issued for tollway projects;

(f) Any moneys that the department has legally transferred from the State Highway Fund to the State Tollway Account for tollway projects;

(g) All moneys and revenues received by the department from all other sources that by donation, grant, contract or law are allocated or dedicated for tollway projects;

(h) All interest earnings on investments made from any of the moneys held in the State Tollway Account; and

(i) All civil penalties and administrative fees paid to the department from the enforcement of tolls.

(2) Moneys in the State Tollway Account may be used by the department for the following purposes:

(a) To finance preliminary studies and reports for any tollway project;

(b) To acquire land to be owned by the state for tollways and any related facilities therefor;

(c) To finance the construction, renovation, operation, improvement, maintenance or repair of any tollway project;

(d) To make grants or loans to a unit of government for tollway projects;

(e) To make loans to private entities for tollway projects;

(f) To pay the principal, interest and premium due with respect to, and to pay the costs connected with the issuance or ongoing administration of any bonds or other financial obligations authorized to be issued by, or the proceeds of which are received by, the department for any tollway project;

(g) To provide a guaranty or other security for any bonds or other financial obligations, including but not limited to financial obligations with respect to any bond insurance, surety or credit enhancement device issued or incurred by the department, a unit of government or a private entity, for the purpose of financing a single tollway project or any related group or system of tollways or related facilities; and

(h) To pay the costs incurred by the department in connection with its oversight, operation and administration of the State Tollway Account, the proposals and projects submitted under ORS 383.015 and the tollway projects financed under ORS 383.005.

(3) For purposes of paying or securing bonds or providing a guaranty, surety or other security authorized by subsection (2)(g) of this section, the department may:

(a) Irrevocably pledge all or any portion of the amounts that are credited to, or are required to be credited to, the State Tollway Account;

(b) Establish subaccounts in the State Tollway Account, and make covenants regarding the credit to and use of amounts in those accounts and subaccounts; and

(c) Establish separate trust funds or accounts and make covenants to transfer to those separate trust funds or accounts all or any portion of the amounts that are required to be deposited in the State Tollway Account.

(4) Notwithstanding any other provision of ORS 383.001 to 383.075, the department shall not pledge any funds or amounts at any time held in the State Tollway Account as security for the obligations of a private entity unless the department has entered into a binding and enforceable agreement that provides the department reasonable assurance that the department will be repaid, with appropriate interest, any amounts that the department is required to advance pursuant to that pledge.

(5) Moneys in the State Tollway Account are continuously appropriated to the department for purposes authorized by this section.

[1995 c.668 §4; 2005 c.22 §264; 2007 c.531 §12; 2013 c.4 §15]



Section 383.010



Section 383.011 - Contract terms regarding entry into possession by Department of Transportation; eminent domain.

(2) The department may exercise the power of eminent domain to acquire property for tollway projects, regardless of whether the property will be owned in fee simple by the department.

[1995 c.668 §5; 2001 c.844 §2]



Section 383.013 - Tollway design.

(2) In considering the design of a tollway, the department shall solicit the recommendation of all units of government having jurisdiction over any of the territory encompassing or adjacent to the proposed route of the tollway. The department shall consider the present and future needs of local transit authorities and whether the proposed tollway project should be expanded to include the acquisition of land or rights of way for future mass transit needs or for future expansion due to projected population growth.

(3) In considering the design of a tollway, the department shall solicit the recommendation of state and local parks departments to consider whether parks or campsites for travelers or bicyclists should be incorporated into the tollway design. The department may enter into agreements for the use of state and local funding for the acquisition and construction of such parks and campsites. The land on which such parks and campsites shall be located may be owned or leased in any manner in which any other tollway property may be owned or leased and shall be managed by any entity chosen by the department for such purpose, including the entity that operates or maintains the tollway. The allocation of revenues derived from the ownership or operation of any park or campsite shall be in accordance with any arrangement the department deems desirable.

[1995 c.668 §6; 2001 c.844 §3]



Section 383.014 - Interstate system compatibility; rules.

[2007 c.531 §8]



Section 383.015 - Initiation of project; fees; rules; conditions for authorization; studies.

(2) The department shall adopt rules pursuant to which it will consider authorization of a tollway project. The rules shall require consideration of:

(a) The opinions and interests of units of government encompassing or adjacent to the path of the proposed tollway project in having the tollway installed;

(b) The probable impact of the proposed tollway project on local environmental, aesthetic and economic conditions and on the economy of the state in general;

(c) The extent to which funding other than state funding is available for the proposed tollway project;

(d) The likelihood that the estimated use of the tollway project will provide sufficient revenues to independently finance the costs related to the construction and future maintenance, repair and reconstruction of the tollway project, including the repayment of any loans to be made from moneys in the State Tollway Account;

(e) With respect to tollway projects, any portion of which will be financed with state funds or department loans or grants:

(A) The relative importance of the proposed tollway project compared to other proposed tollways; and

(B) Traffic congestion and economic conditions in the communities that will be affected by competing tollway projects; and

(f) The effects of tollway implementation on community and local street traffic.

(3) Notwithstanding any other provision of ORS 383.001 to 383.075, no tollway project shall be authorized unless the department finds that either:

(a) Based on the department’s estimate of present and future traffic patterns, the revenues generated by the tollway project will be sufficient, after payment of all obligations incurred in connection with the acquisition, construction and operation of such tollway project, to ensure the continued maintenance, repair and reconstruction of the tollway project without the contribution of additional public funds; or

(b) The revenues generated by the tollway project will be at least sufficient to pay its operational expenses and a portion of the costs of its construction, maintenance, repair and reconstruction, and the importance of the tollway project to the welfare or economy of the state is great enough to justify the use of public funding for a portion of its construction, maintenance, repair and reconstruction.

(4) If the department finds that a proposed tollway project qualifies for authorization under this section, the department may conduct or cause to be conducted any environmental, geological or other studies required by law as a condition of construction of the tollway project. The costs of completing the studies for any proposed tollway project may be paid from moneys in the State Tollway Account that are reimbursed from the permanent financing for the project.

[1995 c.668 §7; 1997 c.390 §2; 2007 c.531 §17; 2013 c.4 §16]



Section 383.017 - Awarding of contracts for tollway projects; rules for awarding rest area concessions; application of certain laws.

(2) When using a competitive process for the award of a tollway project contract, the department shall consider the following factors in addition to the proposer’s estimate of cost:

(a) The quality of the design, if applicable, submitted by a proposer. In considering the quality of the design of a tollway project, the department shall take into consideration:

(A) The structural integrity of the design, including the probable effect of the design on the future costs of maintenance of the tollway;

(B) The aesthetic qualities of the design, including such factors as the width of lane separators, landscaping and sound walls;

(C) The traffic capacity of the design;

(D) The aspects of the design that affect safety, such as the lane width, the quality of lane markers and separators, the shape and positioning of ramps and curves and the changes in elevation; and

(E) The ease with which traffic will be able to pass through the toll collection facilities.

(b) The extent to which small businesses will be involved in the tollway project. The department shall encourage participation by small businesses to the maximum extent the department determines is practicable. As used in this paragraph, "small business" means an independent business with fewer than 20 employees and with average annual gross receipts over the last three years not exceeding $1 million for construction firms and $300,000 for nonconstruction firms. "Small business" does not include a subsidiary or parent company belonging to a group of firms that are owned and controlled by the same individuals and that have average aggregate annual gross receipts in excess of $1 million for construction firms or $300,000 for nonconstruction firms over the last three years.

(c) The financial stability of the proposer and the ability of the proposer to provide funding for the tollway project and surety for its performance and financial obligations with respect to the tollway project.

(d) The experience of the proposer and its subcontractors in building and operating projects such as the tollway project.

(e) The terms of the financial arrangement proposed or accepted by the proposer with respect to franchise fees, license fees, lease payments or operating expenses and the proposer’s required rate of return from its operation or maintenance of the tollway.

(3)(a) The department may adopt rules and procedures for the award of franchises, licenses, leases or other concessions for rest areas without regard to any other laws concerning the procurement of goods or services for projects of the state. All such franchises, licenses, leases or other concessions shall require the franchisee, licensee, lessee or concessionaire, as applicable, to maintain the subject premises in accordance with all applicable state and federal health and safety standards, to maintain one or more policies of casualty and property insurance and adequate workers’ compensation insurance, and to pay and discharge all taxes, utilities, fees and other charges or claims that are levied, assessed or charged against the premises or concession or that may become a lien upon the premises. The rules shall encourage participation by small businesses to the maximum extent the department determines is practicable. The department may grant any small business a 10 percent or greater bid advantage in any bidding process for a concession.

(b) As used in this subsection, "small business" means an independent business with fewer than 20 employees and with average annual gross receipts over the last three years not exceeding $300,000. "Small business" does not include a subsidiary or parent company belonging to a group of firms that are owned and controlled by the same individuals and that have average aggregate annual gross receipts in excess of $300,000 over the last three years. "Small business" also does not include a franchise of any business that has average aggregate annual gross receipts in excess of $300,000 over the last three years.

(4) Notwithstanding any other provision of this section, the department may use any method for the award of any contract, franchise, license or agreement that is necessary to comply with the requirements of any grant or other funding source.

(5) If public funds are involved in the project, construction of a tollway project shall be subject to the prevailing wage requirements of ORS 279C.800 to 279C.870.

(6) For purposes of complying with applicable state and local land use laws, including statewide planning goals, comprehensive plans, land use regulations, ORS chapters 195, 196, 197, 198, 199, 215, 221, 222 and 227, and any requirement imposed by the Land Conservation and Development Commission, a tollway project shall be treated as a project of the department and not as a project of any other person or entity.

(7) Tollways, and any related facilities that would normally be purchased, constructed or installed by the department if the tollway were a conventional highway that was constructed and operated by the department, shall be exempt from ad valorem property taxation.

(8) Tollways are considered state highways for purposes of law enforcement and application of the Oregon Vehicle Code.

[1995 c.668 §8; 2003 c.794 §269]



Section 383.019 - Agreements between department and private entities regarding maintenance of tollways.

(2) Every agreement between the department and a private entity pursuant to which the private entity owns or operates a tollway and is entitled to collect the revenues therefrom shall provide for the establishment and funding of a maintenance, repair and reconstruction trust fund that is designed to ensure that adequate funds will be available to maintain and repair the tollway, so that the tollway will be surrendered to the department in good condition without need of repair or reconstruction.

[1995 c.668 §9]



Section 383.020



Section 383.021



Section 383.023 - Revenue bonds for tollway projects.

(2) The proceeds of revenue bonds issued under this section may be used by the department or loaned to a private entity or a unit of government for the purpose of financing any portion of the capital costs related to the construction of a tollway project, including costs of the acquisition of interests in land upon which the tollway project will be constructed, to provide a financial reserve required under any federal funding agreement and for the payment of the costs of issuing the bonds and funding bond reserves.

(3) The bonds authorized by this section may be issued as taxable bonds or as tax-exempt bonds under the income tax laws of the United States.

(4) Notwithstanding the status of the bonds for federal income tax purposes, interest paid to the owners of the bonds shall be exempt from personal income taxes imposed by this state.

(5) When issuing bonds authorized by this section, the department and the State Treasurer may make covenants with bondholders regarding the imposition and regulation of tolls, the making of loans and grants funded from the State Tollway Account, the use of amounts required to be deposited in the State Tollway Account and the issuance of additional bonds.

[1995 c.668 §11; 2007 c.783 §177]



Section 383.025 - Certain information provided to Department of Transportation exempt from disclosure.

[2001 c.844 §5]



Section 383.027 - Issuance of revenue bonds by municipality for tollway project.

(2) A nonprofit corporation organized under Oregon law may issue revenue bonds for the purpose of financing a tollway project.

(3) Revenue bonds authorized by this section shall be issued as prescribed in ORS chapter 287A.

[2001 c.844 §6; 2007 c.783 §§178,232d]



Section 383.030



Section 383.035 - Failure to pay toll; penalty.

(2) In addition to any other penalty, the department shall refuse to renew the motor vehicle registration of the motor vehicle owned by a person who has not paid the toll, the civil penalty and any administrative fee charged under this section.

(3) This section does not apply to:

(a) A person operating a vehicle owned by a unit of government or the tollway operator;

(b) A person who is a member of a category of persons exempted by the Oregon Transportation Commission from paying a toll; or

(c) A person who is a member of a category of persons made eligible by the commission for paying a reduced toll, to the extent of the reduction.

(4) Subsection (1) of this section does not apply to a person who fails to pay a toll established under section 8, chapter 4, Oregon Laws 2013.

(5)(a) Upon receiving a request from the State of Washington, or from the State of Washington’s designee that has contracted with the State of Washington to collect tolls, the department shall provide information to identify registered owners of vehicles who fail to pay a toll established under section 8, chapter 4, Oregon Laws 2013.

(b) If the State of Washington, or the State of Washington’s designee that has contracted with the State of Washington to collect tolls, gives notice to the department that a person has not paid a toll established under section 8, chapter 4, Oregon Laws 2013, or a civil penalty or administrative fee imposed by reason of failure to pay the toll, the department shall refuse to renew the Oregon motor vehicle registration of the motor vehicle operated by the person at the time of the violation.

(c) The department may renew an Oregon motor vehicle registration of a person described in paragraph (b) of this subsection upon receipt of a notice from the State of Washington, or from the State of Washington’s designee, indicating that all tolls, civil penalties and other administrative fees owed by the person have been paid.

[2007 c.531 §4; 2013 c.4 §10]



Section 383.040



Section 383.045 - Evidence from photo enforcement system; payment of fees.

(2) If the registered owner of a vehicle is a person in the vehicle rental or leasing business, the registered owner may elect to identify the person who was operating the vehicle at the time the toll was not paid or to pay the toll, civil penalty and administrative fee.

(3) A registered owner of a vehicle who pays the toll, civil penalty and administrative fee is entitled to recover the same from the driver, renter or lessee of the vehicle.

[2007 c.531 §10]



Section 383.050



Section 383.055 - Assessment and collection of unpaid tolls; rules.

[2007 c.531 §9]



Section 383.060



Section 383.065 - Information provided for toll booth collections.

[2007 c.531 §7]



Section 383.070



Section 383.075 - Driver records and information used to collect and enforce tolls.

(2) Information collected or maintained by an electronic toll collection system may not be disclosed to anyone except:

(a) The owner of an account that is charged for the use of a tollway;

(b) A financial institution, as necessary to collect tolls owed;

(c) Employees of the department;

(d) The tollway operator and authorized employees of the operator;

(e) A law enforcement officer who is acting in the officer’s official capacity in connection with toll enforcement; and

(f) An administrative law judge or court in an action or proceeding in relation to unpaid tolls or administrative fees or civil penalties related to unpaid tolls.

(3) Information collected or maintained by a photo enforcement system may not be disclosed to anyone except:

(a) The registered owner or apparent driver of the vehicle;

(b) Employees of the department;

(c) The tollway operator and authorized employees of the operator;

(d) A law enforcement officer who is acting in the officer’s official capacity in connection with toll enforcement; and

(e) An administrative law judge or court in an action or proceeding in relation to unpaid tolls or administrative fees or civil penalties related to unpaid tolls.

[2007 c.531 §11]



Section 383.080



Section 383.090



Section 383.100



Section 383.110



Section 383.120



Section 383.130



Section 383.140



Section 383.210



Section 383.220



Section 383.230



Section 383.240



Section 383.250



Section 383.260



Section 383.270



Section 383.280



Section 383.310



Section 383.315



Section 383.320



Section 383.330



Section 383.340



Section 383.350



Section 383.360



Section 383.370



Section 383.380



Section 383.385



Section 383.386






Chapter 384 - Ferries

Section 384.005 - "County court" defined.



Section 384.105 - Department of Transportation to acquire and operate or license ferries.



Section 384.110 - Ferry approaches and other appurtenances.



Section 384.115 - Cooperation between Department of Transportation and counties as to ferries.



Section 384.120 - Discretion as to ferry operation with county and charging tolls.



Section 384.125 - Funds from which ferry expense paid.



Section 384.130 - Fixing ferriage rates.

(2) Whenever the Department of Transportation grants a license to keep and operate a ferry across any stream, river, bay, arm of the ocean or other body of water, the department shall establish the rates of ferriage which may be lawfully demanded for the transportation of persons and property across the body of water, having due regard to the width, situation and location of the body of water and the damages and difficulties incident to the operation of the ferry.



Section 384.135 - Posting ferriage rates.



Section 384.140 - Bond or letter of credit of ferry licensee.

[Amended by 1991 c.331 §61; 1997 c.631 §469]



Section 384.145 - Revocation of ferry licenses.

(2) If at any time the keeper of a ferry mentioned in ORS 384.105 neglects or refuses to post and keep up the list of the rates of ferriage mentioned in ORS 384.135, the Department of Transportation may cancel and revoke the license.



Section 384.150 - Ferry as part of state highway system.



Section 384.205



Section 384.210



Section 384.215



Section 384.220



Section 384.225



Section 384.230



Section 384.235



Section 384.240



Section 384.245



Section 384.250



Section 384.255



Section 384.260



Section 384.265



Section 384.270



Section 384.275



Section 384.280



Section 384.285



Section 384.305 - Operation of interstate ferries by Department of Transportation, counties, cities, towns or ports.

(1) Establish, maintain and operate ferry service in and to any adjoining state, and for such purpose may acquire by gift, purchase, lease, contract, agreement, condemnation or otherwise, real, personal and mixed property, rights, rights of way, approaches, licenses, privileges and easements, equipment and facilities in the State of Oregon or any adjoining state, necessary or convenient for the proper construction, maintenance and operation of any such ferry service or services; or

(2) Contract with others for the purpose of operating and maintaining such ferry service.



Section 384.310 - Independent or joint action.



Section 384.315 - Agreements for carrying out powers of interstate ferry authorities.

(1) The Government of the United States or any of its agencies.

(2) Any adjoining state, its county, municipality, port or other political subdivisions or agencies.

(3) Any persons, associations, corporations, domestic or foreign.



Section 384.320 - Use of funds for interstate ferry expenses.



Section 384.325 - Loans for interstate ferry acquisition and operation; security.



Section 384.330 - Issuing revenue certificates for interstate ferry expenses.



Section 384.335 - Acceptance of funds from United States and gifts.

(1) Accept from the United States or any of its agencies, such funds as are available to this state or to any such public body or agency, for any of the purposes contemplated by ORS 384.305 to 384.360, and enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, and not contrary to the laws of the state.

(2) Accept from any source any grant or donation of land, any gift of money or any other valuable thing, made to the state or any such county, city, town or port, for any of the purposes contemplated by ORS 384.305 to 384.360.



Section 384.340 - Eminent domain.

[Amended by 1971 c.741 §30]



Section 384.345 - Operation of interstate ferry free or on toll.



Section 384.350 - Use of interstate ferry by federal government.



Section 384.355 - Location of interstate ferry; part of state highway system.



Section 384.360 - ORS 384.305 to 384.355 as supplementary authority.



Section 384.365 - Contract or contributions for interstate ferries by counties.



Section 384.405 - Oregon-Washington cooperative interstate ferry service.



Section 384.410 - Location of ferry.



Section 384.415 - Manner of ferry acquisition and operation.

(1) Purchase, acquire and operate ferries between such places; or

(2) Lease, rent or hire and operate ferries; or

(3) Contract with others for the operation of ferries between such places.



Section 384.420 - Payment of Oregon’s share of ferry expense.



Section 384.425 - Ferry as part of state highway system.



Section 384.430 - Rules and regulations as to ferry operation.

(2) The operation of any ferry under ORS 384.405 to 384.440 shall conform in all respects to all federal or state laws, rules or regulations.



Section 384.435 - Liability and other insurance for ferry service.



Section 384.440 - Free ferry operation.



Section 384.445 - Ferry between Umatilla, Oregon, and Plymouth, Washington.

(2) The County Court of Umatilla County, Oregon, and the Department of Transportation may use such portions of the county and state road funds as in their discretion they deem advisable for such purpose.

(3) Such public ferry and county road connecting it with the state highway hereby are made a part of the Oregon state highway system.






Chapter 385 - (Former Provisions)

Note: 385.010, 385.020, 385.030, 385.040, 385.050, 385.060, 385.070, 385.080, 385.090, 385.100, 385.110, 385.120, 385.130, 385.140, 385.150, 385.160, 385.170, 385.180, 385.190, 385.200, 385.210, 385.220, 385.230, 385.240, 385.250 and 385.260, relating to tunnels, repealed by 1959 c.30 §1.



Chapter 390 - State and Local Parks; Recreation Programs;

Section 390.005 - Definitions.

(1) "Commission" means the State Parks and Recreation Commission.

(2) "Department" means the State Parks and Recreation Department.

(3) "Director" means the State Parks and Recreation Director.

[1989 c.904 §2]



Section 390.010 - Policy of state toward outdoor recreation resources.

(1) It is desirable that all Oregonians of present and future generations and visitors who are lawfully present within the boundaries of this state be assured adequate outdoor recreation resources. It is desirable that all levels of government and private interests take prompt and coordinated action to the extent practicable without diminishing or affecting their respective powers and functions to conserve, develop, and utilize such resources for the benefit and enjoyment of all the people.

(2) The economy and well-being of the people are in large part dependent upon proper utilization of the state’s outdoor recreation resources for the physical, spiritual, cultural, scientific and other benefits which such resources afford.

(3) It is in the public interest to increase outdoor recreation opportunities commensurate with the growth in need through necessary and appropriate actions, including, but not limited to, the following:

(a) Protection of existing and needed open spaces for appreciation, use and enjoyment of Oregon’s scenic landscape.

(b) Provision of adequate land for outdoor recreation.

(c) Preservation and restoration for public enjoyment and education of structures, objects, facilities and resources which are examples of Oregon history, archaeology and natural science.

(d) Development of a system of scenic roads to enhance recreational travel and sightseeing.

(e) Encouragement of outdoor activities such as festivals, fairs, and events relating to music, dance, drama, art and sports.

(f) Expansion of facilities for camping, picnicking and lodging in or near recreational areas and along routes of travel.

(g) Provision of tourist hospitality centers, which may include informational services, sanitary facilities, camping and picnicking areas at points near major highway entrances into the state.

(h) Provision of trails for horseback riding, hiking, bicycling and motorized trail vehicle riding.

(i) Development of waterways, land and water facilities for recreational boating, hunting and fishing.

(j) Development of all recreation potentials of the several river basins, compatible with programs of water use enunciated by the Water Resources Commission.

(k) Provision for access to public lands and waters having recreational values.

(L) Encouragement of the development of winter sports facilities.

(m) Encouragement of programs for recreational enjoyment of mineral resources.

(4) It is in the public interest that all efforts be made through research, education and enforcement to the end that Oregon’s outdoor recreation resources will be used under the highest standards of conduct.

(5) It shall be the policy of the State of Oregon to supply those outdoor recreation areas, facilities and opportunities which are clearly the responsibility of the state in meeting growing needs; and to encourage all agencies of government, voluntary and commercial organizations, citizen recreation groups and others to work cooperatively and in a coordinated manner to assist in meeting total recreation needs through exercise of their appropriate responsibilities.

[Formerly 184.310]



Section 390.050 - Park and recreation violations; enforcement.

[1981 c.692 §2; 1981 c.798 §35; 1987 c.905 §21; 1999 c.1051 §98; 2011 c.597 §134]



Section 390.060 - Definitions for ORS 390.060 to 390.067.

(1) "State park lottery bonds" means the bonds authorized to be issued under ORS 390.067 for the purpose of financing state park projects.

(2) "State park projects" means projects for the acquisition, development, improvement, upgrading, preservation and expansion of the capacity of facilities of the system of state parks, including but not limited to parks, park facilities, ocean shores, scenic waterways, trails and historic sites in the State of Oregon.

[1997 c.800 §3; 1999 c.44 §21]

Note: 390.060 to 390.067 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.063 - Lottery bonds for state park projects.

[1997 c.800 §1; 1999 c.44 §22; 2005 c.835 §31; 2007 c.783 §178a]

Note: See note under 390.060.



Section 390.065 - Findings; use of Oregon State Lottery proceeds.

(1) Expenditures by visitors to Oregon state parks and by employees of the State Parks and Recreation Department currently contribute approximately $549 million each year to local economies throughout Oregon. The acquisition, development, improvement, upgrading, preservation and expansion of the capacity of facilities of the system of state parks, including parks, park facilities, ocean shores, scenic waterways, trails and historic sites in the State of Oregon, do and will accomplish the purpose of creating jobs and furthering economic development in Oregon by:

(a) Increasing the capacity, usefulness and attractive qualities of public recreational facilities, thereby promoting travel and tourism in Oregon;

(b) Generating business for and supporting the operations and prosperity of businesses located in the areas of the public recreational facilities; and

(c) Creating employment opportunities within this state through the funding of development and improvement projects on which workers will be employed.

(2) Based on the findings made in this section, the use of the net proceeds from the operation of the Oregon State Lottery to fund state park projects and to pay state park lottery bonds described in ORS 390.063 is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

[1997 c.800 §2; 1999 c.44 §23]

Note: See note under 390.060.



Section 390.067 - Request for issuance of state park lottery bonds; Oregon Parks for the Future Fund; uses of fund.

(2) The Oregon Parks for the Future Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds from the sale of the state park lottery bonds which are available to pay costs of state park projects shall be credited to the Oregon Parks for the Future Fund. Investment earnings on amounts in the Oregon Parks for the Future Fund shall be credited to the Oregon Parks for the Future Fund. All moneys from time to time credited to the Oregon Parks for the Future Fund, including any investment earnings, are appropriated continuously to the State Parks and Recreation Department only for payment of costs of state park projects and for payment of bond-related costs that are allocable to state park lottery bonds. Amounts in the Oregon Parks for the Future Fund shall be disbursed upon the written request of the State Parks and Recreation Director to pay for costs of state park projects pursuant to subsection (3) of this section, and upon the written request of the Director of the Oregon Department of Administrative Services to pay for bond-related costs that are allocable to state park lottery bonds.

(3) The State Parks and Recreation Director shall apply amounts in the Oregon Parks for the Future Fund to pay costs of state park projects. The State Parks and Recreation Director may make and administer contracts to carry out state park projects. In addition, the director may enter into agreements with any state agency or local government that commits the State Parks and Recreation Department to pay anticipated funds from the Oregon Parks for the Future Fund to the agency or local government for state park projects. Agreements under this subsection may, subject to the provisions of this section, provide for the remittance of the moneys on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the agreements. The obligation of the state and the department to provide funds under any such agreement shall be subject to the availability of amounts in the Oregon Parks for the Future Fund and any other amounts lawfully available to the State Parks and Recreation Department. The State Parks and Recreation Department and any agency or local government receiving proceeds of state park lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services which is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code. [1997 c.800 §4]

Note: See note under 390.060.

Note: Section 30, chapter 812, Oregon Laws 2015, provides:

Sec. 30. Willamette Falls. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the State Parks and Recreation Department, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $7.5 million in net proceeds and interest earnings for the purposes described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section and interest earnings in an amount sufficient to provide $7.5 million must be transferred to the State Parks and Recreation Department for deposit in the Willamette Falls Park Fund established under section 10, chapter 786, Oregon Laws 2013, to provide assistance for land acquisition, improvements, rehabilitation and enhancement of the area in Clackamas County in or around the area including Willamette Falls.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) Improving the area around Willamette Falls will enhance the economic viability of the region, create jobs and improve the quality of life for the community.

(b) The project will have a positive impact on the local environment including the watershed in the immediate area. [2015 c.812 §30]

Note: Section 10, chapter 786, Oregon Laws 2013, provides:

Sec. 10. (1) The Willamette Falls Park Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on moneys in the Willamette Falls Park Fund shall be credited to the fund. The Willamette Falls Park Fund consists of moneys deposited in the fund under section 9, chapter 786, Oregon Laws 2013, and section 30 of this 2015 Act [section 30, chapter 812, Oregon Laws 2015], and may include fees, revenues or other income deposited into the fund by the Legislative Assembly.

(2) Moneys in the fund are continuously appropriated to the State Parks and Recreation Department for purposes described in section 9, chapter 786, Oregon Laws 2013, and section 30 of this 2015 Act. [2013 c.786 §10; 2015 c.812 §31]

Note: Sections 19, 32, 33 and 34, chapter 812, Oregon Laws 2015, provide:

Sec. 19. Riverside Park. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the City of Grants Pass, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $500,000 in net proceeds and interest earnings for the purpose described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $500,000 in net proceeds and interest earnings must be transferred to the department for deposit in the ODAS Economic Development Distributions Fund established under ORS 461.553 for distribution to the City of Grants Pass for the purpose of renovating Riverside Park.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the following findings:

(a) Riverside Park is a hub of community development and tourism.

(b) Renovating Riverside Park will promote tourism and facilitate and encourage economic development. [2015 c.812 §19]

Sec. 32. Forest Park. (1) For the biennium beginning July 1, 2015, at the request of the Oregon Department of Administrative Services, after the department consults with the State Parks and Recreation Department, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that produces $1.5 million in net proceeds and interest earnings for the purposes described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section and interest earnings in an amount sufficient to provide $1.5 million must be transferred to the State Parks and Recreation Department for deposit in the Reconnect Forest Park Fund established under section 33 of this 2015 Act to finance planning and construction of an entrance to Forest Park in Portland.

(3) The Legislative Assembly finds that the use of lottery bond proceeds will create jobs, further economic development, finance public education or restore and protect parks, beaches, watersheds and native fish and wildlife, and is authorized based on the finding that creating a trailhead at Forest Park would improve access to the park, enhance the economic viability of the region through increased tourism, create jobs and improve the quality of life for the community. [2015 c.812 §32]

Sec. 33. (1) The Reconnect Forest Park Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on moneys in the Reconnect Forest Park Fund shall be credited to the fund. The Reconnect Forest Park Fund consists of moneys deposited in the fund under section 32 of this 2015 Act and may include fees, revenues or other income deposited into the fund by the Legislative Assembly.

(2) Moneys in the fund are continuously appropriated to the State Parks and Recreation Department for purposes described in section 32 of this 2015 Act. [2015 c.812 §33]

Sec. 34. Oregon Main Street Revitalization Grant Program. (1) For the biennium beginning July 1, 2015, at the request of the State Parks and Recreation Department, the State Treasurer may issue lottery bonds pursuant to ORS 286A.560 to 286A.585 in an amount that does not exceed $2.5 million in net proceeds for the purposes described in subsection (2) of this section, plus an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs.

(2) Net proceeds of lottery bonds issued under this section in an amount sufficient to provide $2.5 million in net proceeds and interest earnings must be transferred to the department for deposit into the Oregon Main Street Revitalization Grant Program Fund established under section 2, chapter 831, Oregon Laws 2015 [390.264], to provide grants pursuant to section 1, chapter 831, Oregon Laws 2015 [390.262].

(3) The Legislative Assembly finds that the use of proceeds of lottery bonds issued pursuant to this section will create jobs, further economic development and enhance the economic vitality of Oregon downtowns and local communities by supporting projects that revitalize historic downtown commercial districts, redevelop and reuse existing buildings, facilitate small business relocation and expansion initiatives and provide assistance, training and technical services.

[2015 c.812 §34]



Section 390.070



Section 390.073



Section 390.075



Section 390.077



Section 390.080



Section 390.110



Section 390.111 - Creation of department; jurisdiction and authority.

(2) Except as may be provided by an agreement to the contrary between the State Parks and Recreation Commission and the county, city or political subdivision thereof which exercised jurisdiction and authority over the park, ground or place prior to acquisition by the state, the department has complete jurisdiction and authority over all state parks, waysides and scenic, historic or state recreation areas, recreational grounds or places acquired by the state for scenic, historic, natural, cultural or recreational purposes except as otherwise provided by law.

(3) The department shall manage and control the utilization of the grounds included within the State Capitol State Park under ORS 276.053.

[1989 c.904 §3; 2007 c.892 §4]



Section 390.112 - Additional criteria for acquiring and developing new historic sites, parks and recreation areas.

(1) Criteria to address opportunities that may be lost to the department if acquisition is delayed, such as Whelan Island in Tillamook County and Cape Sebastian in Curry County;

(2) Criteria to protect significant cultural and historic properties, such as Thompson’s Mills in Linn County, Fort Rock Cave in Lake County, Fort Yamhill in Polk County and Keil House in Marion County; and

(3) Criteria to satisfy the need for overnight and large group use facilities on the perimeter of urban population centers, such as Columbia and Washington Counties.

[1999 c.1038 §4]



Section 390.114 - State Parks and Recreation Commission.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate pursuant to ORS 171.562 and 171.565.

(4) The Governor shall appoint one member of the commission from each of the congressional districts of this state, one member from among individuals who reside west of the summit of the Coast Mountain Range and one member from among individuals who reside east of the summit of the Cascade Mountain Range.

(5) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

[1989 c.904 §4; 1997 c.249 §123; 2013 c.1 §53]



Section 390.117 - Commission officers; meetings; function; delegation of authority.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every three months at a time and place determined by the commission. The commission also shall meet at such other times and places as are specified by the call of the chairperson or of a majority of the members of the commission.

(4) It is the function of the State Parks and Recreation Commission to promote the policy of this state toward outdoor recreation resources identified in ORS 390.010 and establish the policies for the operation of the State Parks and Recreation Department in a manner consistent with the policies and purposes of this chapter. In addition, the commission shall perform any other duty vested in it by law.

(5) Except for the commission’s power to adopt rules, the commission may delegate to the State Parks and Recreation Director the exercise or discharge in the commission’s name of any power, duty or function, of whatever character, vested in or imposed by law upon the commission, with the exception of the powers, duties and functions described in ORS 390.121 (1). The official act of the director acting in the commission’s name and by the commission’s authority shall be considered an official act of the commission.

[1989 c.904 §6]



Section 390.120



Section 390.121 - Powers of commission.

(1) Acquire by purchase, agreement, donation or by exercise of eminent domain, real property or any right or interest therein deemed necessary for the operation and development of state parks, roads, trails, campgrounds, picnic areas, boat ramps, nature study areas, waysides, relaxation areas, visitor and interpretive centers, department management facilities, such as shops, equipment sheds, office buildings, park ranger residences or other real property or any right or interest because of its natural, scenic, cultural, historic or recreational value, or any other places of attraction and scenic or historic value which in the judgment of the State Parks and Recreation Department will contribute to the general welfare, enjoyment and pleasure of the public.

(2) Construct, improve, develop, manage, operate and maintain facilities and areas, including but not limited to roads, trails, campgrounds, picnic areas, boat ramps and nature study areas named in subsection (1) of this section.

(3) Sell, lease, exchange or otherwise dispose or permit use of real or personal property, including equipment and materials acquired by the department, if in the opinion of the department it is no longer needed, required or useful for department purposes, except that:

(a) Real property may be leased when such real property will not be needed for department purposes during the leasing period.

(b) Real property used for park purposes may be donated to the United States Department of Interior for the purpose of establishing a national monument when in the judgment of the department such disposition would best serve the interests of this state.

(c) Proceeds from the sale of all surplus or unsuitable lands held for park purposes shall be deposited in the Parks Donation Trust Fund for use for park land acquisition or development. Proceeds from the sale of other property shall be paid by the department to the State Treasurer for credit to the State Parks and Recreation Department Fund, and any interest from this fund shall be credited to this fund.

(d)(A) Before offering forest products for sale, the department shall cause the forest products to be appraised.

(B) If the appraised value of the forest products exceeds $15,000, the department shall offer them for sale by competitive bid. Prior to such bid offering, the department shall give notice not less than once a week for three consecutive weeks by publication in one or more newspapers of general circulation in the county in which the forest products are located and by such other media of communication as the department deems advisable. The minimum bid price and a brief statement of the terms and conditions of the sale shall be in the notice.

(C) The notice and competitive bidding under subparagraph (B) of this paragraph shall not be required if the State Parks and Recreation Director declares an emergency to exist that requires the immediate removal of the timber. If an emergency has been so declared:

(i) The timber, regardless of value, may be sold by a negotiated price; and

(ii) The director shall make available for public inspection a written statement giving the reasons for declaring the emergency.

(e) In the case of real property acquired by eminent domain, the prior owner of real property for which sale, lease, exchange or other disposal is proposed must be given the first opportunity to reacquire the property in accordance with ORS chapter 35.

(4) Enter into contracts deemed necessary for the construction, maintenance, operation, improvement or betterment of parks or for the accomplishment of the purposes of chapter 904, Oregon Laws 1989. All contracts executed by the department shall be made in the name of this state, by and through the department.

(5) In carrying out its duties, functions and powers under this chapter, publish guides and other materials relating to recreational opportunities in this state or to any program or function administered by the department. The department may arrange for the sale of such publications. The price of such publications shall include the cost of publishing and distributing the materials. All moneys received by the department from the sale of publications shall be deposited in the State Parks and Recreation Department Fund. The department may contract for the publication of the materials described in this subsection, including the research, design and writing of the materials. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed under the contract.

[1989 c.904 §9]

Note: Legislative Counsel has substituted "chapter 904, Oregon Laws 1989," for the words "this 1989 Act" in section 9, chapter 904, Oregon Laws 1989, compiled as 390.121. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.



Section 390.122 - Requirements for establishing priorities for acquisition.

(1) Consider the criteria and specific examples set forth in ORS 390.112; and

(2) Encourage public nominations of significant resources that meet the criteria established pursuant to ORS 390.112 and other criteria pertaining to the acquisition of historic sites, parks and recreation areas.

[1999 c.1038 §5]



Section 390.124 - Commission rulemaking authority; charges for use of parks and other areas; exceptions.

(2) The commission may adopt rules that assess reasonable charges for the use of areas established and maintained by the department. The department may also adopt rules establishing reductions in waivers of or exemption from the charges. However, the commission shall authorize the use of any state park, individual campsite or day use fee area without charge:

(a) Upon the showing of proper identification, by a person maintaining a foster home, as defined by ORS 418.625, and the person’s children, when accompanied by a foster child residing in the home.

(b) Upon the showing of proper identification, by a person maintaining a developmental disability child foster home, as defined by ORS 443.830, and the person’s children, when accompanied by a foster child residing in the home.

(c) If a deed to, lease of or contract to use the property used as a state park, campsite or day use fee area prohibits the charging of fees for use of the property.

(d) Upon the showing of proper identification, by either a disabled veteran or a person on leave from military active duty status on Memorial Day, Independence Day or Veterans Day.

(3) The commission shall adopt any rules pursuant to ORS chapter 183 that the commission considers necessary to carry out ORS 273.563 to 273.591.

[1989 c.904 §§10,10a; 1991 c.67 §93; 1999 c.316 §7; 2003 c.519 §1; 2011 c.319 §19; 2012 c.107 §23]



Section 390.127 - State Parks and Recreation Director; appointment; compensation.

(2) The director shall receive such salary as may be prescribed by law. In addition to salary, subject to applicable law regulating travel and expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

[1989 c.904 §7]



Section 390.130



Section 390.131 - Duties of director.

(1) Be responsible to the State Parks and Recreation Commission for administration and enforcement of the duties, functions and powers imposed by law upon the commission and the department.

(2) Appoint, supervise and control all commission employees and, under policy direction of the commission, be responsible for all of the commission’s functions and activities.

(3) Establish such administrative divisions as are necessary to carry out properly the commission’s functions and activities.

(4) Contract with the Department of Transportation for the performance of such administrative services as the director considers appropriate.

[1989 c.904 §8]



Section 390.134 - State Parks and Recreation Department Fund; sources; uses; advisory committee; rules; subaccounts.

(a) "Camper" has the meaning given that term in ORS 801.180.

(b) "County" includes a metropolitan service district organized under ORS chapter 268, but only to the extent that the district has acquired, through title transfer, and is operating a park or recreation site of a county pursuant to an intergovernmental agreement.

(c) "Motor home" has the meaning given that term in ORS 801.350.

(d) "Travel trailer" has the meaning given that term in ORS 801.565.

(2) The State Parks and Recreation Department Fund is established separate and distinct from the General Fund. Moneys in the fund are continuously appropriated to the State Parks and Recreation Department for the purposes provided by law. The fund shall consist of the following:

(a) All moneys placed in the fund as provided by law. Any interest or other income derived from the depositing or other investing of the fund must be credited to the fund.

(b) All registration fees received by the Department of Transportation for campers, motor homes and travel trailers that are transferred to the fund under ORS 366.512. The funds must be deposited in a separate subaccount established under subsection (3) of this section.

(c) Revenue from charges pursuant to ORS 390.124.

(d) All funds received by the State Parks and Recreation Department under ORS 390.141. The funds must be deposited in a separate subaccount established under subsection (3) of this section.

(3) Any moneys placed in the fund for a particular purpose may be placed in a separate subaccount within the fund. Each separate subaccount established under this subsection must be separately accounted for. Moneys placed in a subaccount must be used for the purposes for which they are deposited.

(4) All of the moneys in the fund except those moneys described in subsection (3), (5), (6), (7), (8) or (9) of this section must be deposited in a separate subaccount within the fund and used by the State Parks and Recreation Department for the acquisition, development, maintenance, care and use of park and recreation sites. The moneys deposited in the subaccount under this subsection must be accounted for separately and stated separately in the State Parks and Recreation Department’s biennial budget.

(5)(a) Forty-five percent of the amount transferred to the State Parks and Recreation Department under ORS 366.512 from the registration of travel trailers, campers and motor homes and under ORS 803.601 from recreational vehicle trip permits must be deposited in a separate subaccount within the fund to be distributed for the acquisition, development, maintenance, care and use of county park and recreation sites. The moneys deposited in the subaccount under this paragraph must be accounted for separately. The following apply to the distribution of moneys under this paragraph:

(A) The moneys must be distributed among the several counties for the purposes described in this paragraph. The distribution shall be made at times determined by the State Parks and Recreation Department but must be made not less than once a year.

(B) The sums designated under this paragraph must be remitted to the county treasurers of the several counties by warrant.

(b) The department shall establish an advisory committee to advise the department in the performance of its duties under this subsection. The composition of the advisory committee under this subsection is as determined by the department by rule. In determining the composition of the advisory committee, the department shall attempt to provide reasonable representation for county officials or employees with responsibilities relating to county parks and recreation sites.

(c) The department, by rule, shall establish a program to provide moneys to counties for the acquisition, development, maintenance, care and use of county park and recreation sites. The rules under this paragraph shall provide for distribution of moneys based on use and need and, as the department determines necessary, on the need for the development and maintenance of facilities to provide camping sites for campers, motor homes and travel trailers.

(d) The counties may not use the moneys received under this subsection to supplant moneys otherwise made available to the counties for the acquisition, development, maintenance, care and use of county park and recreation sites.

(e) On or before January 15 of each odd-numbered year regular session of the Legislative Assembly, the State Parks and Recreation Director and a representative of the directors of county park and recreation sites shall submit a report to the Joint Committee on Ways and Means created by ORS 171.555, or the Joint Interim Committee on Ways and Means, that describes the measurable biennial and cumulative results of county activities and programs financed by moneys transferred to the counties from the registration of travel trailers, campers and motor homes and from recreational vehicle trip permits. Notwithstanding ORS 192.230 to 192.250, the report shall be made in a manner as the committee may prescribe.

(6) The department shall create a separate City and County Subaccount within the fund to be used to reimburse cities and counties as provided in ORS 390.290.

(7) The department shall create a separate rural Fire Protection District Subaccount to be used to provide funds for the fire protection districts as provided in ORS 390.290.

(8) Twelve percent of the amount transferred to the State Parks and Recreation Department Fund from the Parks Subaccount shall be used only to carry out the purposes and achievements described in ORS 390.135 (2) and (3) through the awarding of grants to regional or local government entities to acquire property for public parks, natural areas or outdoor recreation areas or to develop or improve public parks, natural areas or outdoor recreation areas. Moneys described in this subsection may not be used to pay the cost of administering grants or the cost of any Secretary of State audit required under section 4c, Article XV of the Oregon Constitution.

(9) If the amount transferred to the State Parks and Recreation Department Fund from the Parks Subaccount during a biennium is more than 150 percent of the amount that was transferred during the 2009-2011 biennium, the State Treasurer shall, during the next following biennium, deposit for use as described in subsection (8) of this section the amount required under subsection (8) of this section plus an amount equal to the difference between the amount deposited for use as described in subsection (8) of this section during the preceding biennium and 25 percent of the moneys transferred to the State Parks and Recreation Department Fund from the Parks Subaccount during the preceding biennium.

(10) Subsections (8) and (9) of this section apply only for biennia in which the Legislative Assembly does not require a greater percentage of the amount transferred to the State Parks and Recreation Department Fund from the Parks Subaccount to be used for the purposes described in subsection (8) of this section. The Legislative Assembly may not authorize the percentage of the amount transferred to the State Parks and Recreation Department Fund from the Parks Subaccount that is deposited for use as described in subsection (8) of this section in a biennium to be less than the percentage required to be deposited under subsections (8) and (9) of this section.

(11) On or before January 15 of each odd-numbered year, the director shall submit a report to the Joint Committee on Ways and Means created by ORS 171.555, or the Joint Interim Committee on Ways and Means, that describes the measurable biennial and cumulative results of activities and programs financed by moneys transferred to the State Parks and Recreation Department Fund from the Parks Subaccount. Notwithstanding ORS 192.230 to 192.250, the director shall make the report in a form and manner as the committee may prescribe.

[1989 c.904 §9a; 1993 c.662 §2; 1993 c.696 §16; 1997 c.421 §4; 1997 c.721 §1; subsection (7) of 2001 Edition enacted as 2001 c.110 §2; 2003 c.14 §166; 2003 c.655 §74; 2005 c.22 §§265,266; 2005 c.755 §29; 2005 c.777 §§46,47; 2007 c.792 §§1,2; 2009 c.11 §§46,47; 2011 c.643 §§4,5; 2012 c.107 §§24,25; 2013 c.299 §§4,5; 2013 c.492 §§32,33; 2014 c.111 §§1,2]



Section 390.135 - Parks Subaccount; sources; uses.

(2) Moneys deposited from the Oregon State Lottery to the Parks Subaccount may be used only for:

(a) Maintaining, constructing, improving, developing, managing and operating state parks, ocean shores, public beach access areas, historic sites, natural areas and outdoor and recreation areas;

(b) Acquiring real property, or interests in real property, that has significant natural, scenic, cultural, historic or recreational value for the creation or operation of state parks, ocean shores, public beach access areas, outdoor recreation areas and historic sites; and

(c) Providing grants to regional or local government entities to acquire property for public parks, natural areas or outdoor recreation areas or to develop or improve public parks, natural areas or outdoor recreation areas.

(3) All moneys in the Parks Subaccount shall be transferred to the State Parks and Recreation Department Fund and used to carry out the purposes described in subsection (2) of this section by achieving each of the following:

(a) Providing additional public parks, natural areas or outdoor recreation areas to meet the needs of current and future residents of this state.

(b) Protecting natural, cultural, historic and outdoor recreational resources of statewide or regional significance.

(c) Managing public parks, natural areas and outdoor recreation areas to ensure the long-term ecological health of those parks and areas and to provide for the enjoyment of those parks and areas by current and future residents of this state.

(d) Providing diverse and equitable opportunities for residents of this state to experience nature and to participate in outdoor recreational activities in state, regional, local or neighborhood public parks and recreation areas.

[2011 c.643 §3]



Section 390.137 - State Parks and Recreation Department Operating Fund.

(2) Parks Donation Trust Fund moneys shall be transferred to the State Parks and Recreation Department Operating Fund for disbursement for purposes stated in ORS 390.153 (2).

(3) Disbursements may be made by check of the department upon the State Treasurer signed by such officer or administrative head as the State Parks and Recreation Director appoints for that purpose. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the State Parks and Recreation Department incurred in the operation of the department or any of its divisions. The department shall keep accurate account of the funds.

(4) Upon approval of the Oregon Department of Administrative Services and the State Treasurer, the State Parks and Recreation Department may contract to write checks upon the State Treasury to pay for claims and expenditures of the department.

[1989 c.904 §9b]



Section 390.139 - Oregon Adopt-a-Park Program; funding; rules; agreement with volunteers.

(2) Private landowners with parks adjacent to their property are vital to the success of the Oregon Adopt-a-Park Program. The State Parks and Recreation Department shall ensure that participants in the program comply with requirements to obtain permission from landowners for access across private property if necessary to perform the volunteers’ duties.

(3) Program funding is an authorized use of the State Parks and Recreation Department Fund under ORS 390.134.

(4) The State Parks and Recreation Department may adopt any rules necessary for implementation of the Oregon Adopt-a-Park Program.

(5) An agreement entered into between the State Parks and Recreation Department and a volunteer under subsection (1) of this section shall include but need not be limited to:

(a) Identification of the designated state park. The volunteer may request a specific state park the volunteer wishes to adopt, but the assignment shall be at the discretion of the State Parks and Recreation Department. In assigning parks, the department shall coordinate and cooperate with affected federal, state and local management agencies and private landowners.

(b) Specification of the duties of the volunteer.

(c) Specification of the responsibilities of the volunteer. The volunteer shall agree to abide by all rules related to the program that are adopted by the State Parks and Recreation Department.

(d) Specification of the duration of the agreement. The volunteer shall contract to care for the designated state park for one year.

(6) The State Parks and Recreation Department shall create a recognition program to acknowledge the efforts of volunteers, agencies and businesses that participate in the Oregon Adopt-a-Park Program.

(7) The State Parks and Recreation Department may provide trash bags, supplies, equipment and safety information and assistance to the participating volunteers.

(8) As used in this section, "volunteer" may include an individual, a group of individuals, a volunteer group or service club, or any entity that is tax exempt under section 501(c)(3) of the Internal Revenue Code, as amended.

[1997 c.718 §2; 1999 c.59 §103; 2003 c.14 §167]



Section 390.140 - Powers and duties of State Parks and Recreation Director.

(a) Study and appraise the recreation needs of this state and assemble and disseminate information relative to recreation, considering both tourist and local needs.

(b) Investigate the recreation facilities, personnel, activities and programs existing or needed in the various areas in this state and, by consultation with the appropriate public or private authorities in such areas, assist in the development and coordination of recreation facilities, activities and programs.

(c) Advise, cooperate with and encourage counties, cities, districts and other local agencies, areas and communities interested in the development and use of recreation facilities, activities and programs for the public benefit.

(d) Recommend and promote standards for recreation facilities, personnel, activities and programs.

(e) Aid in recruiting, training and placing recreation personnel.

(f) Promote recreation institutes and conferences.

(2) Under the direction of the commission, the State Parks and Recreation Director may:

(a) Encourage and render assistance in the promotion of training programs for volunteer and professional recreation leaders in cooperation with other public and private agencies, persons, groups, organizations and institutions interested in recreation, and encourage the establishment of standards for recreation personnel.

(b) Assist any state agency in rendering recreation services and carrying out recreation functions in conformity with the authorized powers and duties of such state agency, and encourage and assist in the coordination of federal, state and local recreation facilities, personnel, activities and programs.

[Formerly 366.182; 1979 c.186 §19; 1989 c.904 §11]



Section 390.141 - Agreements between State Parks and Recreation Department and private organizations; restrictions; reports.

(2) At least 30 days before the director may enter into an agreement under subsection (1) of this section, the department shall:

(a) Submit a copy of the proposed agreement to the Legislative Assembly in the manner provided by ORS 192.245; and

(b) Provide public notice of the proposed agreement on the department’s website.

(3) The director may advise, and receive advice from, the organization described in subsection (1) of this section. If allowed by the charter and bylaws of the organization, the director may serve as a voting or nonvoting member of the board of directors of the organization, except that the director may not:

(a) Serve as chairperson of the board of directors of the organization.

(b) Vote for, or appoint, other members of the board of directors of the organization.

(c) Exercise any control of the financial affairs of the organization.

(d) Oversee the daily operations of the organization.

(4) In order to further the strategic priorities of the department and to increase the ability of the organization to solicit gifts, grants and donations for the benefit of the department, the department may provide the following without charge to the organization for the use of the organization’s members or donors:

(a) Access to areas, and use of facilities, established and maintained by the department.

(b) The opportunity to place information relating to the cooperative efforts of the organization and the department in department publications and on the department’s website.

(c) Promotional items related to the department that are sold by the department.

(5) In order to further the strategic priorities of the department and to increase the ability of the organization to solicit gifts, grants and donations for the benefit of the department, the department may provide supplies, personnel and necessary services to the organization at cost.

(6) For each calendar year, the department shall prepare a report that lists the access to areas, use of facilities, placement of information in department publications, promotional items, supplies, personnel and services described in subsections (4) and (5) of this section provided by the department to an organization described in subsection (1) of this section without charge or at reduced charge, and all related gifts, grants and donations received by the department. The department shall post the report on the department’s website.

(7) If the director enters into an agreement with a private, nonprofit organization under subsection (1) of this section, the director may refuse to accept any gift, grant or donation solicited by the organization for the benefit of the department if the director determines that the gift, grant or donation is inconsistent with the best interests of the department.

(8) Each organization described in subsection (1) of this section shall maintain records regarding the gifts, grants and donations solicited for the benefit of the department and, at the request of the department, shall provide the department with information necessary to prepare the report described in subsection (6) of this section.

(9) All funds received by the department under this section shall be deposited in the State Parks and Recreation Department Fund established by ORS 390.134 to be used to further the strategic priorities of the department as specified in subsection (1) of this section.

(10) In addition to the agreement described in subsection (1) of this section, and in order to further the strategic priorities of the department, the director may enter into an agreement with a private, nonprofit organization under which the organization shall donate goods and services to the department.

(11) The provisions of this section do not affect the authority of any state agency other than the department to enter into agreements with private organizations under which the organization shall solicit gifts, grants and donations for the benefit of the state agency.

[2013 c.299 §2]

Note: 390.141 was added to and made a part of ORS chapter 390 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 390.142 - Rules.

(1) Procedures and forms to be used by a private, nonprofit organization desiring to enter into an agreement with the director under ORS 390.141;

(2) Restrictions on the use of the state seal on promotional items described in ORS 390.141 (4)(c) in order to ensure that such use is consistent with ORS 186.023; and

(3) Provisions for renewing or dissolving an agreement between a private, nonprofit organization and the director.

[2013 c.299 §3]

Note: 390.142 was added to and made a part of ORS chapter 390 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 390.143 - Agreements to provide interpretive services to recreational facilities; authority under agreement; disposition of moneys.

(2) An organization entering into an agreement with the director under subsection (1) of this section may:

(a) Provide educational or interpretive material for sale at a recreation facility;

(b) Acquire display materials and equipment for exhibits at a recreation facility;

(c) Provide support for special recreation facility interpretive programs or environmental education programs;

(d) Support recreation facility libraries; or

(e) Provide support for other interpretive projects related to a specific recreation facility.

(3) If the director enters into an agreement with a private organization under subsection (1) of this section, the State Parks and Recreation Department may:

(a) Provide incidental personnel services to the organization’s interpretive program; and

(b) Provide space at a recreation facility for the interpretive materials provided by the organization.

(4) Any money received from the sale of publications or other materials provided by an organization pursuant to an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services of the recreation facility for which the organization provides interpretive services.

(5) As used in this section, "recreation facility" includes but is not limited to state parks and all recreational, historical and scenic attractions owned or under the control of the State of Oregon and administered by the State Parks and Recreation Department.

[1985 c.303 §2]



Section 390.144 - Rules for ORS 390.143.

(1) Procedures and forms to be used by an organization desiring to enter into an agreement with the director under ORS 390.143;

(2) Guidelines for approving the interpretive material an organization proposes to provide to a recreation facility; and

(3) Provisions for renewing or dissolving an agreement between an organization and the director.

[1985 c.303 §3]



Section 390.150 - Gifts and grants for State Parks and Recreation Department.

[Formerly 366.183]



Section 390.153 - Parks Donation Trust Fund; sources; uses.

(2) Moneys in the Parks Donation Trust Fund and in any subaccount of the fund are continuously appropriated to the State Parks and Recreation Department for the purposes specified in the gift or donation or, if no specific purpose is specified, for park and recreation purposes determined by the State Parks and Recreation Commission.

[1987 c.181 §1; 1989 c.904 §12]



Section 390.155 - Authority for State Parks and Recreation Department to accept gifts or donations.

[1987 c.181 §2]



Section 390.160



Section 390.170



Section 390.180 - Standards for recreational planning and fund disbursement; rules; park master plans.

(a) Establish the standards the State Parks and Recreation Department shall use when that department:

(A) Performs comprehensive statewide recreational planning; or

(B) Disburses any moneys to regional or local governments or other state agencies under programs established under state or federal law.

(b) Establish a process for the development of a master plan for each state park, including public participation and coordination with affected local governments.

(c) Establish a master plan for each state park, including an assessment of resources and a determination of the capacity for public use and enjoyment of each park, that the State Parks and Recreation Department shall follow in its development and use of each park.

(d) Make state funding assistance available to regional or local governments that demonstrate cooperation with nonprofit veterans’ organizations for the construction and restoration of memorials honoring veterans and war memorials located on public property.

(2) The State Parks and Recreation Director shall submit an adopted state park master plan to the local government with land use planning responsibility for the subject park.

[1979 c.637 §1; 1987 c.158 §67; 1997 c.604 §1; 2005 c.398 §1; 2011 c.643 §6]



Section 390.190 - Revolving fund.

(2) The fund shall be at the disposal of the State Parks and Recreation Department and may be used by the department:

(a) To compensate employees for salaries, travel expenses, relocation expenses and other work-related expenditures; and

(b) To pay for services, supplies and materials not to exceed $300 for any transaction.

(3) All vouchers for claims paid from the revolving fund shall be approved by the State Parks and Recreation Director. When claims are so approved and audited, warrants covering them shall be drawn in favor of the director and shall be used by the director to reimburse the fund.

[1983 c.443 §7; 1989 c.904 §14]



Section 390.195 - Use of state correctional institution inmate labor for maintenance and improvement at state parks.

(2) The State Parks and Recreation Director shall assign and supervise the work of the state inmates who are performing the work described in subsection (1) of this section.

(3) Nothing in this section is intended to exempt the State Parks and Recreation Department from the provisions of ORS 279.835 to 279.855 for any purpose other than the use of state correctional institution inmate labor.

[1997 c.533 §1; 1999 c.59 §104; 2003 c.794 §270]

Note: 390.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.200 - Authority of department to require fingerprints.

(1)(a) Is employed or applying for employment by the department;

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; or

(c) Is a licensee of the department or is applying for a license, or renewal of a license, that is issued by the department; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

(b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions, for sales or distribution of tickets or other instruments that can be exchanged for goods, services or access to events on department property or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

(e) In which the person has responsibility for auditing agency financial transactions;

(f) In which the person has access to personal information about employees, licensees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information;

(g) In which the person has access to tax or financial information of individuals or business entities;

(h) In which the person provides security, design or construction services for government buildings, grounds or facilities;

(i) In which the person may issue citations under ORS 390.050; or

(j) In which a person has key access to buildings and grounds that contain private property belonging or entrusted to exhibitors, promoters, licensees or event coordinators.

[2005 c.730 §55; 2009 c.542 §1]

Note: 390.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.210



Section 390.215



Section 390.220



Section 390.230 - Fort Stevens Military Reservation; Clatsop Spit.

(2) All of the lands, together with the accretions thereto lying westerly of the east line of section 7, township 8 north, range 10 west, Willamette Meridian, Clatsop County, State of Oregon, extending northerly to the main channel of the Columbia River as it existed on May 19, 1967; bounded on the south by the south line of said section 7 extended westerly to the low water of the Pacific Ocean; and bounded on the north by the main channel of said Columbia River extended downstream to the Pacific Ocean.

[1967 c.288 §§1,2]



Section 390.231 - Development of Crissey Field as state park.

[1999 c.562 §1]

Note: 390.231 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.232 - Tax on government camping and recreational vehicle spaces.

(2) Notwithstanding any timeline imposed by a local government for remitting tax receipts, a tax collected by the state or a local government pursuant to this section may be held by the collecting agency until the amount of money held by the agency equals or exceeds $100. Once the amount held by the collecting agency equals or exceeds $100, the agency shall remit the tax collected at the next following reporting period established by the local government for payment of the tax. A local government may not assess any penalty or interest against the state or a local government that withholds payments pursuant to this subsection.

[1993 c.819 §1; 2005 c.610 §1]

Note: 390.232 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.235 - Permits and conditions for excavation or removal of archaeological or historical material; rules; criminal penalty.

(b) If a person who obtains a permit under this section intends to curate or arrange for alternate curation of an archaeological object that is uncovered during an archaeological investigation, the person must submit evidence to the State Historic Preservation Officer that the Oregon State Museum of Anthropology and the appropriate Indian tribe have approved the applicant’s curatorial facilities.

(c) No permit shall be effective without the approval of the state agency or local governing body charged with management of the public land on which the excavation is to be made, and without the approval of the appropriate Indian tribe.

(d) The State Parks and Recreation Director, with the advice of the Oregon Indian tribes and Executive Officer of the Commission on Indian Services, shall adopt rules governing the issuance of permits.

(e) Disputes under paragraphs (b) and (c) of this subsection shall be resolved in accordance with ORS 390.240.

(f) Before issuing a permit, the State Parks and Recreation Director shall consult with:

(A) The landowning or land managing agency; and

(B) If the archaeological site in question is associated with a prehistoric or historic native Indian culture:

(i) The Commission on Indian Services; and

(ii) The most appropriate Indian tribe.

(2) The State Parks and Recreation Department may issue a permit under subsection (1) of this section under the following circumstances:

(a) To a person conducting an excavation, examination or gathering of such material for the benefit of a recognized scientific or educational institution with a view to promoting the knowledge of archaeology or anthropology;

(b) To a qualified archaeologist to salvage such material from unavoidable destruction; or

(c) To a qualified archaeologist sponsored by a recognized institution of higher learning, private firm or an Indian tribe as defined in ORS 97.740.

(3) Any archaeological materials, with the exception of Indian human remains, funerary objects, sacred objects and objects of cultural patrimony, recovered by a person granted a permit under subsection (2) of this section shall be under the stewardship of the State of Oregon to be curated by the Oregon State Museum of Anthropology unless:

(a) The Oregon State Museum of Anthropology with the approval from the appropriate Indian tribe approves the alternate curatorial facilities selected by the permittee;

(b) The materials are made available for nondestructive research by scholars; and

(c)(A) The material is retained by a recognized scientific, educational or Indian tribal institution for whose benefit a permit was issued under subsection (2)(a) of this section;

(B) The governing board of a public university listed in ORS 352.002, with the concurrence of the appropriate Indian tribe, grants approval for material to be curated by an educational facility other than the institution that collected the material pursuant to a permit issued under subsection (2)(a) of this section; or

(C) The sponsoring institution or firm under subsection (2)(c) of this section furnishes the Oregon State Museum of Anthropology with a complete catalog of the material within six months after the material is collected.

(4) The Oregon State Museum of Anthropology shall have the authority to transfer permanent possessory rights in subject material to an appropriate Indian tribe.

(5) Except for sites containing human remains, funerary objects and objects of cultural patrimony as defined in ORS 358.905, or objects associated with a prehistoric Indian tribal culture, the permit required by subsection (1) of this section or by ORS 358.920 shall not be required for forestry operations on private lands for which notice has been filed with the State Forester under ORS 527.670.

(6) As used in this section:

(a) "Private firm" means any legal entity that:

(A) Has as a member of its staff a qualified archaeologist; or

(B) Contracts with a qualified archaeologist who acts as a consultant to the entity and provides the entity with archaeological expertise.

(b) "Qualified archaeologist" means a person who has the following qualifications:

(A) A post-graduate degree in archaeology, anthropology, history, classics or other germane discipline with a specialization in archaeology, or a documented equivalency of such a degree;

(B) Twelve weeks of supervised experience in basic archaeological field research, including both survey and excavation and four weeks of laboratory analysis or curating; and

(C) Has designed and executed an archaeological study, as evidenced by a Master of Arts or Master of Science thesis, or report equivalent in scope and quality, dealing with archaeological field research.

(7) Violation of the provisions of subsection (1)(a) of this section is a Class B misdemeanor.

[Formerly 273.705; 1993 c.459 §12; 1995 c.543 §7; 1995 c.588 §2; 2015 c.767 §171]



Section 390.237 - Removal without permit; exceptions.

[Formerly 273.711; 1993 c.459 §13; 1995 c.543 §10]



Section 390.240 - Mediation and arbitration of disputes; rules.

(a) A dispute with regard to the issuance of an archaeological permit under ORS 390.235; or

(b) A dispute over the disposition of human skeletal remains or burial goods under ORS 97.750.

(2) The State Parks and Recreation Commission in consultation with the Mark O. Hatfield School of Government and the governing bodies of the Oregon Indian tribes shall adopt rules to establish mediation and arbitration procedures.

[1993 c.459 §15; 2001 c.104 §129; 2003 c.598 §42; 2003 c.791 §§32,32a; 2005 c.817 §9]



Section 390.245 - Commemorative coins authorized; sale; use of proceeds.

(2) All moneys received by the State Treasurer from the sale of commemorative coins shall be paid into the State Treasury and credited to a separate Commemorative Coin Account established within the State Parks and Recreation Department Fund. The State Treasurer is authorized to charge the account the reasonable expenses incurred in the design, production and sale of the coins.

(3) All moneys in the account, net of expenses charged, are appropriated continuously to the State Parks and Recreation Department for park land acquisition and development and for historical observances related to historical areas and sites.

[1991 c.582 §2]



Section 390.247 - Design; contracted services.

(2) In carrying out the State Treasurer’s duties, functions and powers with regard to the commemorative coins, the State Treasurer may contract for the performance of those duties, functions and powers. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed pursuant to any such contract. All costs and expenses incurred pursuant to this section shall be paid from the Commemorative Coin Account established in ORS 390.245.

[1991 c.582 §3]



Section 390.250 - Development of recreational use of lands by Jackson County; application for state funds.

(2) Each plan adopted under subsection (1) of this section shall be prepared in cooperation with and with the concurrence of all cities within the county that have lands within their respective boundaries that are adjacent or contiguous to Bear Creek.

(3) After the adoption of a plan under subsection (1) of this section, the governing body of a city in Jackson County or of Jackson County may apply to the State Parks and Recreation Department under ORS 390.255 for grants of money to be used by the city or county in the acquisition of lands or any interests therein to carry out any such plan.

[1973 c.668 §1; 1989 c.904 §15]



Section 390.255 - Use of funds to acquire land interests; conditions of grants.

(2) The department may require such information, as it considers advisable, from a city or the county applying for a grant of money under ORS 390.250 (3). The department may impose such conditions on the agreements entered into under subsection (1) of this section and on the use of moneys granted pursuant thereto as the department considers necessary in carrying out the state policy declared in ORS 390.010.

[1973 c.668 §2; 1989 c.904 §16]



Section 390.260 - Application to Willamette River Greenway; restriction on condemnation to acquire lands.

(2) No land to which ORS 390.250 to 390.260 are applicable shall be acquired by the exercise of the power of eminent domain.

[1973 c.668 §3]



Section 390.262 - Oregon Main Street Revitalization Grant Program; duties of State Parks and Recreation Department; project proposals; conditions; rules.

(a) "Area median income" means the median income for the metropolitan statistical area in which the proposed grant project is located, as determined by the Housing and Community Services Department, adjusted for household size.

(b) "Oregon Main Street Network" means the entity administered by the State Historic Preservation Officer designated under ORS 358.565 to provide assistance, training and technical services to communities in Oregon desiring to strengthen, preserve and revitalize their historic downtown commercial districts.

(c) "Rural area" means an area located entirely outside the acknowledged Portland Metropolitan Area Regional Urban Growth Boundary and the acknowledged urban growth boundaries of cities with populations of 30,000 or more.

(2) There is established in the State Parks and Recreation Department the Oregon Main Street Revitalization Grant Program for the purpose of providing grants on an annual, competitive basis from the Oregon Main Street Revitalization Grant Program Fund established under ORS 390.264 to be used for the following purposes:

(a) To acquire, rehabilitate and construct buildings on properties in designated downtown areas statewide; and

(b) To facilitate community revitalization that will lead to private investment, job creation or retention, establishing or expanding viable businesses or creating a stronger tax base.

(3)(a) For the purpose of making grants under the program, the department shall adopt a formula that:

(A) Provides for grant funds to be made available statewide while concentrating funds and resources in those areas of the state with the greatest need for main street revitalization and economic development; and

(B) Provides that a minimum of 50 percent of available grant funds will be reserved for projects in rural areas.

(b) In awarding grants under the program, the department shall give priority to grant proposals for projects that are located in traditionally underserved communities, including rural areas and communities that demonstrate significant financial barriers to efforts to redevelop or rehabilitate downtown areas.

(4) The department shall develop criteria to determine the eligibility of grant applicants and proposed projects. The criteria must require that applicants be organizations that participate in the Oregon Main Street Network and demonstrate the past or prospective capacity to work with project leaders in designated local communities or downtown areas.

(5) Project proposals submitted by grant applicants may include evidence of demonstrated need for main street revitalization and economic development by providing information about the economic character of the project, including but not limited to:

(a) The proportion of households at or below the federal poverty rate in the targeted project location and the surrounding community;

(b) The area median income in the proposed project location and surrounding community;

(c) The percentage of renters in the proposed project location and surrounding community; and

(d) The percentage of persons in the proposed project location and surrounding community with weekly wages that are less than or equal to the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services.

(6) The State Parks and Recreation Department shall:

(a) Provide technical assistance and project overview and monitoring for successful grant recipients; and

(b) Provide regular updates to other state agencies, including but not limited to the Oregon Business Development Department and the Department of Transportation, that have an interest in the implementation and administration of the program.

(7) Each grant awarded under this section shall require, as a condition of receiving funding, matching funds in an amount to be determined by the State Parks and Recreation Department.

(8) All amounts awarded as grants must be used by recipients, for the approved purposes set forth in successful grant applications, within three years of receipt of the funds. Any funds not expended within that time period must be returned to the department for deposit in the Oregon Main Street Revitalization Grant Program Fund.

(9) The department shall adopt rules to implement the program and the provisions of this section. The department may consult with the Oregon Business Development Department and the Department of Transportation in adopting the rules.

[2015 c.831 §1]

Note: 390.262 and 390.264 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.264 - Oregon Main Street Revitalization Grant Program Fund.

(2) Moneys in the fund consist of:

(a) Amounts donated to the fund;

(b) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(c) Amounts deposited in the fund;

(d) Investment earnings received on moneys in the fund;

(e) Unused grant moneys returned pursuant to ORS 390.262 (8); and

(f) Other amounts deposited in the fund from any source.

(3) Moneys in the fund are continuously appropriated to the State Parks and Recreation Department for purposes of ORS 390.262 and to pay the administrative costs associated with the fund.

[2015 c.831 §2]

Note: See note under 390.262.



Section 390.270 - Definitions for ORS 390.270 to 390.290.

(1) "Ocean shore" has the meaning given that term in ORS 390.605.

(2) "Rural fire protection district" means a district organized under or subject to ORS chapter 478.

[1973 c.673 §1; 1985 c.395 §1; 1989 c.904 §17; 2001 c.104 §130]



Section 390.275 - Purpose of ORS 390.270 to 390.290.

(2) Any city, county or rural fire protection district that provides lifesaving services along the ocean shore may qualify for a matching fund grant for services and capital acquisitions under ORS 390.270 to 390.290.

[1973 c.673 §2; 1985 c.395 §2]



Section 390.280 - Duties of State Parks and Recreation Department; grants for lifesaving services; minimum standards; rules.

(1) Make grants to cities, counties and rural fire protection districts to reimburse them for funds used to make capital acquisitions for and pay expenses incurred in providing lifesaving services along the ocean shore as provided in ORS 390.285 and 390.290.

(2) Determine the eligibility of a city, county or rural fire protection district for, and the amounts of, such matching fund grants.

(3) Establish and adopt minimum standards for lifesaving services at such places.

(4) Advise governing bodies how to acquire and qualify for matching fund grants.

(5) Adopt rules to carry out ORS 390.270 to 390.290.

[1973 c.673 §3; 1985 c.395 §3]



Section 390.285 - Application by local governing body for reimbursement; report of activities required.

(a) A detailed statement of the funds expended for such services or capital acquisitions during the prior fiscal year, and shall indicate the source of such funds; and

(b) Such other information as may be required by the department.

(2) To be entitled to continue to receive a grant for reimbursement as authorized by ORS 390.270 to 390.290, the city, county or rural fire protection district with its request to the department shall submit a report of the capital acquisitions made and the lifesaving services provided during the previous year.

[1973 c.673 §4; 1985 c.395 §4]



Section 390.290 - Schedule for reimbursement of local governing bodies.

(2) Within the limit of the funds available therefor, there shall be paid to an applicant city, county or rural fire protection district, on account of expenditures subject to reimbursement, 75 percent of any amount in excess of $5,000 so expended from the funds of the applicant in the prior fiscal year.

(3) Upon approval of a request of a governing body, the department shall enter into a matching fund relationship to reimburse the funds used to pay expenses of providing such lifesaving services.

(4) When approved by the department, claims by a city or county for reimbursement under subsections (2) and (3) of this section shall be presented for payment and paid from the City and County Subaccount of the State Parks and Recreation Department Fund in the manner other claims against that account are paid; however, if in any fiscal year the aggregate amount of the grants approved exceeds the funds available in that subaccount for the purposes of ORS 390.270 to 390.290, the department shall prorate the available funds among the grants approved.

(5) When approved by the department, claims by a rural fire protection district under subsections (2) and (3) of this section shall be presented for payment and paid from the Fire Protection District Subaccount of the State Parks and Recreation Department Fund in the manner other claims against that account are paid. However, if in any fiscal year the aggregate amount of the grants approved exceeds the funds available in that subaccount for the purposes of ORS 390.270 to 390.290, the department shall prorate the available funds among the grants approved.

[1973 c.673 §5; 1985 c.395 §5; 1989 c.904 §62]



Section 390.295 - Jurisdiction of State Forestry Department and State Parks and Recreation Department.

[1991 c.889 §3]

Note: 390.295 and 390.300 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.300 - Tillamook Forest Recreation Trust Account; sources; uses.

(2) Moneys in the Tillamook Forest Recreation Trust Account subaccount are continuously appropriated to the State Parks and Recreation Department for the purposes specified in the gift or donation or, if no purpose is specified, for purposes consistent with the recreation plan established under ORS 390.295 and this section.

[1991 c.889 §5]

Note: See note under 390.295.



Section 390.305 - Salmonberry Trail; plan; coordination.

(a) Options for the development, maintenance and operation of each trail segment, and the costs associated with the development, maintenance and operation, that:

(A) Take into account the existing uses of the land where trail segments are to be constructed, including active rail use;

(B) Ensure that the designation of trail segments will not affect surrounding private property rights, including rights of way and easements, or require management of privately owned lands in a manner different from that required under the Oregon Forest Practices Act;

(C) Ensure that the development, maintenance and operation of the trail segments do not affect active management of lands for their intended purposes as provided under ORS 530.050 and 530.490; and

(D) Take into account the concerns of the public and other interested parties;

(b) Potential sources of funding for implementation of the plan, including but not limited to federal, state and private sources; and

(c) Options for designation of final state agency or other responsibility for the development, maintenance and operation of the trail and trail facilities as identified in the plan.

(2) The State Parks and Recreation Department and the State Forestry Department may coordinate with nonprofit organizations to raise funds and to develop, maintain and operate trail and trail facilities as necessary to implement the plan developed under this section.

[2014 c.68 §1]

Note: 390.305 and 390.307 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 390.307 - Salmonberry Trail Trust Fund.

[2014 c.68 §3]

Note: See note under 390.305.



Section 390.310 - Definitions for ORS 390.310 to 390.368.

(1) "Channel" includes any channel that flows water at ordinary low water.

(2) "Unit of local government" means an incorporated city, county or any other political subdivision of this state.

(3) "Willamette River" means that portion of the Willamette River, including all channels of the Willamette River, from its confluence with the Columbia River upstream to Dexter Dam and the Coast Fork of the Willamette River upstream to Cottage Grove Dam.

[1967 c.551 §1; 1973 c.558 §2; 1989 c.904 §18; 2001 c.104 §131]



Section 390.314 - Legislative findings and policy.

(2) In providing for the development and maintenance of the Willamette River Greenway, the Legislative Assembly:

(a) Recognizing the need for coordinated planning for such greenway, finds it necessary to provide for development and implementation of a plan for such greenway through the cooperative efforts of the state and units of local government.

(b) Recognizing the need of the people of this state for existing residential, commercial and agricultural use of lands along the Willamette River, finds it necessary to permit the continuation of existing uses of lands that are included within such greenway; but, for the benefit of the people of this state, also to limit the intensification and change in the use of such lands so that such uses shall remain, to the greatest possible degree, compatible with the preservation of the natural, scenic, historical and recreational qualities of such lands.

(c) Recognizing that the use of lands for farm use is compatible with the purposes of the Willamette River Greenway, finds that the use of lands for farm use should be continued within the greenway without restriction.

(d) Recognizing the need for central coordination of such greenway for the best interests of all the people of this state, finds it necessary to place the responsibility for the coordination of the development and maintenance of such greenway in the State Parks and Recreation Department.

(e) Recognizing the lack of need for the acquisition of fee title to all lands along the Willamette River for exclusive public use for recreational purposes in such greenway, finds it necessary to limit the area within such greenway that may be acquired for state parks and recreation areas and for public recreational use within the boundaries of units of local government along the Willamette River.

[1973 c.558 §1]



Section 390.318 - Preparation of development and management plan; content of plan.

(2) The plan prepared pursuant to subsection (1) of this section, shall depict, through the use of descriptions, maps, charts and other explanatory materials:

(a) The boundaries of the Willamette River Greenway.

(b) The boundaries of lands acquired or to be acquired as state parks and recreation areas under ORS 390.338.

(c) The lands and interests in lands acquired or to be acquired by units of local government under ORS 390.330 to 390.360.

(d) Lands within the Willamette River Greenway for which the acquisition of a scenic easement, as provided in ORS 390.332, is sufficient for the purposes of such greenway.

(3) The plan shall include the location of all known subsurface mineral aggregate deposits situated on lands within the boundaries of the Willamette River Greenway.

[1973 c.558 §3; 1989 c.904 §19]



Section 390.320



Section 390.322 - Submission of plan to Land Conservation and Development Commission; revision, approval and distribution of plan.

(2) Upon approval of the plan for the Willamette River Greenway or segment thereof, the commission shall cause copies of such plan or segment to be filed with the recording officer for each county having lands within the Willamette River Greenway situated within its boundaries. Such plan or segment filed as required by this subsection shall be retained in the office of the county recording officer open for public inspection during reasonable business hours.

(3) If the plan for the Willamette River Greenway is prepared and approved in segments, the total of all such approved segments shall constitute the plan for the Willamette River Greenway for the purposes of ORS 390.310 to 390.368. The department and units of local government, with the approval of the commission, may revise the plan for the Willamette River Greenway from time to time.

[1973 c.558 §4]



Section 390.330 - Grants for acquisition of lands by local government units; acquisition of water rights or use of condemnation powers limited.

(2) Except as provided in subsection (3) of this section, a unit of local government is not authorized, for the purposes of this section, to acquire water rights or installations used in connection with such water rights or to acquire any property or property rights by condemnation.

(3) A city, in the acquisition of any property or property rights within the boundaries of the Willamette River Greenway with grants of money made under this section, may use any power of condemnation otherwise provided by law for use by the city in such acquisition.

[1967 c.551 §3; 1973 c.87 §2; 1973 c.558 §10; 1989 c.904 §20]



Section 390.332 - Acquisition of scenic easements near Willamette River; nature of easement; restriction on use of condemnation.

(2) Each scenic easement acquired under subsection (1) of this section shall:

(a) Be designed to preserve the vegetation along the Willamette River and the natural and scenic qualities of the lands subject to such easements and authorize the department, at its own expense, to engage in natural vegetative landscaping on such lands to enhance the natural and scenic qualities of such lands.

(b) Require the owner of the lands subject to such easement to carry on the use of such lands in a manner to preserve the existing vegetation and natural and scenic qualities of such lands and require the repair by the department, at its own expense, of any damage resulting from natural causes to vegetation on such lands.

(c) Not provide for public access or use of the lands subject to such easement, if such easement was acquired by the department through the exercise of the power of eminent domain.

(d) Provide that any subsequent farm use, as defined in ORS 215.203 (2), of the land subject to such easement is compatible with the purposes of the Willamette River Greenway and that any restrictions on the use of the land under such easement are suspended while such land is devoted to such farm use.

(e) Prevent the change in use of the lands subject to such easements except with the consent of the department and in accordance with the conditions imposed with such consent. The consent of the department and the conditions imposed therewith shall be in accordance with the intent and purposes of the Willamette River Greenway.

(3) Each scenic easement acquired under this section on lands that, on the date of the acquisition of such easement, were a part of a larger tract of land not subject to a scenic easement under ORS 390.310 to 390.368, shall provide for the right of the department to acquire fee title to the lands subject to such easement upon a change in the use of the lands in the remainder of such tract that is inconsistent with such scenic easement under ORS 390.310 to 390.368.

(4) The department may not acquire, through the exercise of the power of eminent domain, scenic easements under subsection (1) of this section on any lands that on October 5, 1973, were devoted to farm use, as defined in ORS 215.203 (2) or were a portion of a larger tract of land under single ownership that is devoted to such use. Upon a change in the use of any such lands from farm use, the department may acquire scenic easements in such lands as provided in ORS 390.334. Nothing in this subsection is intended to limit the power of the department to acquire, by any means other than the exercise of the power of eminent domain, a scenic easement on lands described in this subsection while such lands are devoted to such farm use.

[1973 c.558 §5; 2003 c.14 §168]



Section 390.334 - Acquisition of scenic easements in lands subject to development plan; farmlands not to be acquired by condemnation; nature of easement; acquisition of other interests.

(2) The department shall not acquire, through the exercise of the power of eminent domain, scenic easements in any lands situated within the boundaries of the Willamette River Greenway that are devoted to farm use on October 5, 1973, while such lands remain devoted to farm use. Upon a change in the use of any such lands from farm use, the department may acquire scenic easements in such lands as provided in subsection (1) of this section. Nothing in this subsection is intended to limit the power of the department to acquire, by any means other than the exercise of the power of eminent domain, a scenic easement on lands described in this subsection while such lands are devoted to such farm use. For the purpose of this subsection, "farm use" has the meaning given that term in ORS 215.203 (2).

(3) Each scenic easement acquired under subsection (1) of this section shall:

(a) Specify the use of the land existing on the date of the acquisition of the easement and permit the continuation of such use while the land is subject to such easement.

(b) With respect to scenic easements acquired through the exercise of the power of eminent domain, not provide for any rights of public access to or use of such lands under such easements.

(c) Provide that any subsequent farm use, as defined in ORS 215.203 (2), of the land subject to such easement is compatible with the purposes of the Willamette River Greenway and that any restrictions on the use of the land under such easement are suspended while such land is devoted to such farm use.

(d) Prevent the change in use of the lands subject to such easements except with the consent of the department and in accordance with the conditions imposed with such consent. The consent of the department and the conditions imposed therewith shall be in accordance with the intent and purposes of the Willamette River Greenway.

(4) In addition to a scenic easement acquired by the department under this section, the department may acquire, by any means other than the exercise of the power of eminent domain, a public easement providing for public access and use of such lands.

(5) At any time after the approval of the plan for the Willamette River Greenway or any segment thereof under ORS 390.322, the department may acquire, by any means other than the exercise of the power of eminent domain, lands or interests therein that are situated outside the boundaries of the Willamette River Greenway or the segment thereof as approved. Each such acquisition shall be designed to preserve the natural or scenic character of such lands in conjunction with the lands within the boundaries of the Willamette River Greenway.

[1973 c.558 §6]



Section 390.338 - Limitations on use of condemnation power; acquisition of certain farmlands; disposition of acquired lands; compensation for acquired lands.

(2) If any land acquired by the department under subsection (1) or (4) of this section is a part of a larger tract of land devoted to farm use on the date of the acquisition of such portion of the tract and such acquisition would render uneconomic an otherwise economic farming unit on the whole tract of land, upon the request of the owner of such tract of land, the department shall purchase the entire tract of land. The department shall, whenever practicable, acquire the remainder of any such tract of land with state funds so that the subsequent disposition of any such land will not be subject to restrictions imposed under agreements made for the receipt of nonstate funds otherwise available for the acquisition of such lands.

(3) The department may dispose of lands acquired pursuant to subsection (2) of this section that are located outside the boundaries of the Willamette River Greenway as it considers advisable. However, the disposition of any such lands must comply with the laws of this state and the applicable provisions of any agreement by which the department acquired funds for the purchase of such lands.

(4) Notwithstanding ORS 390.121, the department may only acquire, by any means other than the exercise of eminent domain, for state parks and recreation areas, lands and interests in lands that are situated within the boundaries of the Willamette River Greenway and that are situated outside the boundaries of the parcels of land described in section 8a, chapter 558, Oregon Laws 1973.

(5) In the acquisition of any lands pursuant to subsections (1), (2) and (4) of this section, the department shall include in the compensation and damages, if any, paid for such lands:

(a) As a part of the compensation, in valuing such lands as a whole, paid for any such lands acquired without condemnation proceedings initiated as provided in ORS 35.235, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand known to exist in such lands or shown by the owner to exist in such lands.

(b) As a part of the compensation and damages, if any, in valuing such lands as a whole, for the appropriation of any such lands, acquired by the department after the commencement of condemnation proceedings under ORS 35.235 but not pursuant to an award in a condemnation action initiated under ORS 35.245, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand agreed upon by the department and the owner of lands so acquired.

(c) As a part of the true value and damages, in valuing such lands as a whole, for the appropriation of such lands acquired by award in a condemnation action initiated under ORS 35.245, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand alleged in the answer of the defendant made pursuant to ORS 35.295 and proved by the defendant as a matter of defense to be a part of the true value of such lands so acquired.

(6) This section does not apply to the acquisition of any lands or interests therein acquired for state parks or recreation areas prior to October 5, 1973, and to any lands or interests in land subject to a legally enforceable option held by the state on October 5, 1973, for the purposes of the acquisition of such lands or interests for state parks and recreation areas.

[1973 c.558 §8; 1989 c.904 §21]

Note: Section 8a, chapter 558, Oregon Laws 1973, was amended by section 1, chapter 414, Oregon Laws 2015.



Section 390.340 - Department rules.

[1967 c.551 §4; 1973 c.558 §11]



Section 390.350 - Intergovernmental agreements; use of gifts and grants.

[1967 c.551 §5; 1973 c.558 §12]



Section 390.360 - Title to, and use and disposition of, lands acquired by local governmental units.

[1967 c.551 §6; 1973 c.87 §3; 1973 c.558 §13; 1989 c.904 §22]



Section 390.364 - Taxation of lands subject to scenic easements.

[1973 c.558 §7; 1981 c.804 §98; 1991 c.459 §393]



Section 390.368 - Authority to contract landscaping and repair of damage to lands subject to scenic easement.

[1973 c.558 §9]



Section 390.410



Section 390.415



Section 390.420



Section 390.430



Section 390.440



Section 390.450



Section 390.460



Section 390.500



Section 390.505



Section 390.510



Section 390.515



Section 390.550 - Definitions.

(1) "Class I all-terrain vehicle" has the meaning given that term in ORS 801.190.

(2) "Class II all-terrain vehicle" has the meaning given that term in ORS 801.193.

(3) "Class III all-terrain vehicle" has the meaning given that term in ORS 801.194.

(4) "Class IV all-terrain vehicle" has the meaning given that term in ORS 801.194 (2).

[1999 c.977 §2; 2011 c.360 §7]



Section 390.555 - All-Terrain Vehicle Account; sources.

(1) Fees collected by the State Parks and Recreation Department for issuance of operating permits for all-terrain vehicles under ORS 390.580 and 390.590.

(2) Fees collected by the department from participants in the Class I, Class III and Class IV all-terrain vehicle safety education courses under ORS 390.570, 390.575 and 390.577.

(3) The moneys transferred from the Department of Transportation under ORS 802.125 that represent unrefunded fuel tax.

[1999 c.977 §3; 2007 c.887 §10; 2011 c.360 §7a]



Section 390.560 - Uses of All-Terrain Vehicle Account.

(1) In each 12-month period, no less than 10 percent of the moneys described in ORS 390.555 that are attributable to Class I all-terrain vehicles shall be transferred to the Department of Transportation for the development and maintenance of snowmobile facilities as provided in ORS 802.110;

(2) Planning, promoting and implementing a statewide all-terrain vehicle program, including the acquisition, development and maintenance of all-terrain vehicle recreation areas;

(3) Education and safety training for all-terrain vehicle operators;

(4) Provision of first aid and police services related to all-terrain vehicle recreation;

(5) Paying the costs of instigating, developing or promoting new programs for all-terrain vehicle users and of advising people of possible usage areas for all-terrain vehicles;

(6) Paying the costs of coordinating between all-terrain vehicle user groups and the managers of public lands;

(7) Paying the costs of providing consultation and guidance to all-terrain vehicle user programs;

(8) Paying the costs of administration of the all-terrain vehicle programs, including staff support provided under ORS 390.565 as requested by the All-Terrain Vehicle Advisory Committee;

(9) Paying the costs of law enforcement activities related to the operation of all-terrain vehicles. The State Parks and Recreation Department shall determine the amount required for law enforcement activities and the intervals at which the moneys shall be distributed. The funds available shall be apportioned according to the terms of an intergovernmental agreement entered into between the State Parks and Recreation Department and a city, the Department of State Police or the sheriff of a county; and

(10) Control and eradication of invasive species related to all-terrain vehicle recreation.

[1999 c.977 §4; 2005 c.22 §267; 2007 c.887 §9; 2009 c.812 §1; 2009 c.825 §5; 2011 c.360 §8]



Section 390.565 - All-Terrain Vehicle Advisory Committee; appointment; term; duties.

(2) Of the voting members of the committee:

(a) One shall be a representative of a Class I all-terrain vehicle user organization.

(b) One shall be a representative of a Class II all-terrain vehicle user organization.

(c) One shall be a representative of a Class III all-terrain vehicle user organization.

(d) One shall be a representative of a Class IV all-terrain vehicle user organization.

(e) One shall be an all-terrain vehicle dealer.

(f) One shall be an at-large all-terrain vehicle user.

(g) One shall be a representative of the United States Forest Service who is knowledgeable about all-terrain vehicle recreation areas on federal lands.

(h) One shall be a representative of the Bureau of Land Management who is knowledgeable about all-terrain vehicle recreation areas on federal lands.

(i) One shall be a representative of the Department of Transportation who is knowledgeable about transportation safety.

(j) One shall be a representative of the State Forestry Department who is knowledgeable about all-terrain vehicle recreation areas on state lands.

(k) One shall be a representative of the Department of Human Services who is knowledgeable about public health and safety.

(L) One shall be a representative of a law enforcement agency who is knowledgeable about and active in enforcement of all-terrain vehicle laws.

(m) One shall be a representative of the State Department of Fish and Wildlife who is knowledgeable about all-terrain vehicle activities and the use of all-terrain vehicles in hunting and fishing.

(n) One shall be a person who represents persons with disabilities.

(o) One shall be a representative of a rural fire protection district.

(p) One shall be a representative of emergency medical services providers.

(3) One representative from the State Parks and Recreation Department shall be a nonvoting member of the committee.

(4) The committee shall:

(a) Review accidents and fatalities resulting from all-terrain vehicle recreation and make recommendations to the State Parks and Recreation Commission.

(b) Review changes to statutory vehicle classifications as necessary for safety considerations and make recommendations to the commission.

(c) Review safety features of all classes of off-highway vehicles and make recommendations to the commission.

(d) Recommend appropriate safety requirements to protect child operators and riders of off-highway vehicles to the commission.

(5)(a) A subcommittee of the All-Terrain Vehicle Advisory Committee, titled the All-Terrain Vehicle Grant Subcommittee, is established.

(b) The All-Terrain Vehicle Grant Subcommittee shall consist of the following members:

(A) The representative of a Class I all-terrain vehicle user organization.

(B) The representative of a Class II all-terrain vehicle user organization.

(C) The representative of a Class III all-terrain vehicle user organization.

(D) The representative of a Class IV all-terrain vehicle user organization.

(E) The at-large all-terrain vehicle user.

(F) The representative of a law enforcement agency.

(G) The representative of persons with disabilities.

(c) The All-Terrain Vehicle Grant Subcommittee shall:

(A) Advise the State Parks and Recreation Department on the allocation of moneys in the All-Terrain Vehicle Account established by ORS 390.555; and

(B) Review grant proposals and make recommendations to the commission as to which projects should receive grant funding.

(d) Recommendations on grant proposals under this subsection must receive an affirmative vote from at least four of the members of the grant subcommittee.

(6) The State Parks and Recreation Department shall establish and operate an outreach program to inform law enforcement agencies, rural fire protection districts and emergency medical services providers about the grant process and the grant opportunities available under this section and to provide clarification and answer questions about the grant application process.

(7) The State Parks and Recreation Department shall provide staff support for the committee and shall provide for expansion of programs for all-terrain vehicle users.

[1999 c.977 §5; 2009 c.812 §2; 2011 c.360 §9; 2015 c.435 §1]



Section 390.570 - Class I all-terrain vehicle operator permits; issuance; safety education courses; rules; fee.

(a) Has taken a Class I all-terrain vehicle safety education course established under this section and has been found qualified to operate a Class I all-terrain vehicle; or

(b) Is at least 16 years of age, has five or more years of experience operating a Class I all-terrain vehicle and passes an equivalency examination.

(2) The department shall adopt rules to provide for Class I all-terrain vehicle safety education courses, equivalency examinations and the issuance of Class I all-terrain vehicle operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

(a) The courses must be given by instructors designated by the department as qualified to conduct the courses and issue the permits.

(b) The instructors may be provided and permits issued through public or private local and state organizations meeting qualifications established by the department.

(c) The department may collect a fee of not more than $5 from each participant in a course established under this section.

[1999 c.977 §6; 2007 c.887 §11]



Section 390.575 - Class III all-terrain vehicle operator permits; issuance; safety education courses; rules; fee.

(a) Has taken a Class III all-terrain vehicle safety education course established under this section and has been found qualified to operate a Class III all-terrain vehicle; or

(b) Is at least 16 years of age, has five or more years of experience operating a Class III all-terrain vehicle and passes an equivalency examination.

(2) The department shall adopt rules to provide for Class III all-terrain vehicle safety education courses, equivalency examinations and the issuance of Class III all-terrain vehicle operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

(a) The courses must be given by instructors designated by the department as qualified to conduct the courses and issue the permits.

(b) The instructors may be provided and permits issued through public or private local and state organizations meeting qualifications established by the department.

(c) The department may collect a fee of not more than $5 from each participant in a course established under this section.

[1999 c.977 §7; 2007 c.887 §12]



Section 390.577 - Class IV all-terrain vehicle operator permit; rules; fees.

(2) The department shall adopt rules to provide for Class IV all-terrain vehicle safety education courses, equivalency examinations and the issuance of Class IV all-terrain vehicle operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

(a) The courses must be given by instructors designated by the department as qualified to conduct the courses and issue the permits.

(b) The instructors may be provided and permits issued through public or private local and state organizations meeting qualifications established by the department.

(c) The department may collect a fee of not more than $5 from each participant in a course established under this section.

[2011 c.360 §6b]



Section 390.580 - All-terrain vehicle operating permit; rules; application; fees; renewal.

(b) An all-terrain vehicle decal issued under this section must be permanently affixed to the vehicle and displayed in a clearly visible manner. The State Parks and Recreation Department shall prescribe by rule the manner in which the decal shall be displayed.

(2) The department shall issue an all-terrain vehicle off-road operating permit to any person who completes the application described in subsection (4) of this section and pays the fee specified in subsection (5) of this section.

(3) The department shall specify by rule the form of the permit and the information to be contained on the permit.

(4) Application for an all-terrain vehicle off-road operating permit for a Class I, Class II, Class III or Class IV all-terrain vehicle shall be in a form furnished by the department. The application shall include:

(a) The name and address of the owner of the all-terrain vehicle; and

(b) The make and body style of the all-terrain vehicle for which application is made.

(5) The department shall establish by rule a fee for a permit issued or renewed under this section. The fee shall be designed to cover the costs to the department for issuing or renewing permits under this section but shall not exceed $10.

(6) Permits issued under this section are valid for two years. A permit may be renewed upon submission of an application that contains the information specified in subsection (4) of this section and payment of the renewal fee specified in subsection (5) of this section.

(7) The department may appoint agents to issue permits for all-terrain vehicles. The department shall prescribe the procedure for the issuance of the permits. Agents appointed under this subsection shall issue permits in accordance with the prescribed procedure and shall charge and collect the fees prescribed in this section for the permits.

[1999 c.977 §8; 2011 c.360 §10]



Section 390.585 - Rules.

(2) The department shall adopt rules establishing rider fit guidelines to ensure that an all-terrain vehicle properly fits the operator of the vehicle.

[1999 c.977 §9; 2007 c.887 §8]



Section 390.590 - Out-of-state all-terrain vehicle permit; qualifications; duration; application; fee.

(2) The State Parks and Recreation Department shall establish a program for the issuance of out-of-state all-terrain vehicle permits under this section. The program established by the department shall comply with all of the following:

(a) A permit may only be issued for all-terrain vehicles owned by the resident of another state where registration is not required by law.

(b) A permit is valid for not more than two years.

(c) Application for a permit shall state the name and address of each owner.

(d) The fee for issuance of a permit shall be $10.

[1999 c.977 §10]



Section 390.605 - Definitions.

(1) "Improvement" includes filling a portion of the ocean shore, removal of material from the ocean shore or a structure, appurtenance or other addition, modification or alteration constructed, placed or made on or to the land.

(2) "Ocean shore" means the land lying between extreme low tide of the Pacific Ocean and the statutory vegetation line as described by ORS 390.770 or the line of established upland shore vegetation, whichever is farther inland. "Ocean shore" does not include an estuary as defined in ORS 196.800.

(3) "State recreation area" means a land or water area, or combination thereof, under the jurisdiction of the State Parks and Recreation Department used by the public for recreational purposes.

[Formerly 274.065 and then 390.710; 1989 c.904 §23; 1999 c.373 §2]



Section 390.610 - Policy.

(2) The Legislative Assembly recognizes that over the years the public has made frequent and uninterrupted use of the ocean shore and recognizes, further, that where such use has been legally sufficient to create rights or easements in the public through dedication, prescription, grant or otherwise, that it is in the public interest to protect and preserve such public rights or easements as a permanent part of Oregon’s recreational resources.

(3) Accordingly, the Legislative Assembly hereby declares that all public rights or easements legally acquired in those lands described in subsection (2) of this section are confirmed and declared vested exclusively in the State of Oregon and shall be held and administered as state recreation areas.

(4) The Legislative Assembly further declares that it is in the public interest to do whatever is necessary to preserve and protect scenic and recreational use of Oregon’s ocean shore.

[1967 c.601 §§1,2(1),(2),(3); 1969 c.601 §4]



Section 390.615 - Ownership of Pacific shore; declaration as state recreation area.

[Formerly 274.070 and then 390.720]



Section 390.620 - Pacific shore not to be alienated; judicial confirmation.

(2) No portion of the ocean shore declared a state recreation area by ORS 390.610 shall be alienated by any of the agencies of the state except as provided by law.

(3) In carrying out its duties under subsection (1) of this section with respect to lands and interests in land within the ocean shore, the State Land Board shall act with respect to the portion of the tidal submerged lands, as defined in ORS 274.705 (7), and the submersible lands, as defined in ORS 274.005 (8), that are situated within the ocean shore as it does with respect to other state-owned submerged and submersible lands within navigable waters of this state.

(4) In carrying out its duties under subsection (1) of this section with respect to lands and interests in land within the ocean shore, the State Parks and Recreation Department shall act with respect to such lands and interests as it does with respect to other lands and interests within state recreation areas.

[1967 c.601 §§2(4),3; 1969 c.601 §5; 1973 c.364 §1]



Section 390.630 - Acquisition along ocean shore for state recreation areas or access.

(1) The availability of other public lands in the vicinity for such recreational use or access.

(2) The land uses, improvements, and density of development in the vicinity.

(3) Existing public recreation areas and accesses in the vicinity.

(4) Any local zoning or use restrictions affecting the area in question.

[1967 c.601 §4; 1969 c.601 §6; 1989 c.904 §24]



Section 390.632 - Public access to coastal shorelands.

(2) The State Parks and Recreation Department may:

(a) Ensure that beach access sites are posted for public use;

(b) Maintain parking and trash disposal facilities at beach access sites; and

(c) Maintain beach access sites in a safe and litter-free manner.

[1999 c.872 §2]



Section 390.635 - Jurisdiction of department over recreation areas.

[1969 c.601 §21; 1973 c.364 §2]



Section 390.640 - Permit required for improvements on ocean shore; exceptions.

(2) This section does not apply to permits granted pursuant to ORS 390.715, or to rules adopted or permits granted under ORS 390.725.

(3) This section does not apply to continuous extensions of densely vegetated land areas that were, as of August 22, 1969, both seaward of the line established by ORS 390.770 and above the 16-foot contour. The elevation mentioned in this subsection refers to the United States Coast and Geodetic Survey Sea-Level Datum of 1929 through the Pacific Northwest Supplementary Adjustment of 1947.

(4) This section does not apply to the removal, filling or alteration of material on the ocean shore where those activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended.

[1967 c.601 §5; 1969 c.601 §7; 1973 c.642 §14; 1999 c.373 §3]



Section 390.650 - Improvement permit procedure; fee; waiver or reduction.

(2) Upon receipt of a properly completed application, the State Parks and Recreation Department shall provide notice of the proposal by causing notice of the application to be posted at or near the location of the proposed improvement. The notice shall include the name of the applicant, a description of the proposed improvement and its location and a statement of the time within which interested persons may file a request with the department for a hearing on the application. The department shall give notice of any application, hearing or decision to any person who files a written request with the department for such notice.

(3) Within 30 days after the date of posting the notice required in subsection (2) of this section, the applicant or 10 or more other interested persons may file a written request with the State Parks and Recreation Department for a hearing on the application. If such a request is filed, the department shall set a time for a hearing to be held by the department. The department shall cause notice of the hearing to be posted in the manner provided in subsection (2) of this section. The notice shall include the time and place of the hearing. After the hearing on an application or, if a hearing is not requested, after the time for requesting a hearing has expired, the department shall grant the permit if approval would not be adverse to the public interest. ORS chapter 183 does not apply to a hearing or decision under this section.

(4) In acting on an application, the State Parks and Recreation Department shall take into consideration the matters described by ORS 390.655. The department shall act on an application within 60 days after the date of receipt or, if a hearing is held, within 45 days after the date of the hearing.

(a) The decision of the department shall include written findings setting forth the specific reasons for the approval or denial and, if the application is approved, any conditions the department considers necessary to maintain the standards established under ORS 390.655.

(b) A copy of the written findings shall be furnished to the applicant at the time of approval or denial of the application by the department as provided in this subsection.

(5) Subsections (2) and (3) of this section do not apply to an application for a permit for the repair, replacement or restoration, in the same location, of an authorized improvement or improvement existing on or before May 1, 1967, if the repair, replacement or restoration is commenced within three years after the damage to or destruction of the improvement being repaired, replaced or restored occurs.

(6) The State Parks and Recreation Department may, upon application therefor, either written or oral, grant an emergency permit for a new improvement, dike, revetment, or for the repair, replacement or restoration of an existing, or authorized improvement where property or property boundaries are in imminent peril of being destroyed or damaged by action of the Pacific Ocean or the waters of any bay or river of this state. Said permit may be granted by the department without regard to the provisions of subsections (1), (2), (3), (4) and (5) of this section. Any emergency permit granted hereunder shall be reduced to writing by the department within 10 days after granting the same with a copy thereof furnished to the applicant.

(7) Except as provided by subsection (8) of this section, each application under subsection (1) of this section shall be accompanied by a fee to cover, in part, the expenses of the department in investigating, reviewing and issuing the improvement permits. The application fee for each permit shall be:

(a) $400 for any project for which the construction value is less than $2,500.

(b) $400 for any project for which the construction value is equal to or greater than $2,500, plus an additional amount equal to three percent of the construction value over $2,500.

(8) The department may waive or reduce the fee required by subsection (7) of this section for an application submitted by a public body, as that term is defined by ORS 174.109, or tribal government if the primary purpose of the improvement is:

(a) Restoring, conserving or protecting the natural, resource, scenic, recreational, cultural or economic values of the ocean shore;

(b) Restoring native beach or dune habitat contributing to the recovery of sensitive species, including state and federally listed threatened or endangered species; or

(c) Improving native biological values of the ocean shore.

(9) Fees received under this section shall be deposited into a subaccount of the State Parks and Recreation Department Fund. Such fees are continuously appropriated to the department for the purpose of carrying out the ocean shore program.

(10) As used in this section, "construction value" includes but is not limited to the costs of labor and equipment rental. For a project involving only the movement of sand or similar material on the ocean shore, "construction value" shall equal the costs of labor, fees and equipment rental.

[1967 c.601 §6; 1969 c.601 §10; 1979 c.186 §21; 1999 c.373 §4; 2003 c.25 §1]



Section 390.655 - Standards for improvement permits.

(1) The public need for healthful, safe, aesthetic surroundings and conditions; the natural scenic, recreational and other resources of the area; and the present and prospective need for conservation and development of those resources.

(2) The physical characteristics or the changes in the physical characteristics of the area and suitability of the area for particular uses and improvements.

(3) The land uses, including public recreational use if any, and the improvements in the area, the trends in land uses and improvements, the density of development and the property values in the area.

(4) The need for recreation and other facilities and enterprises in the future development of the area and the need for access to particular sites in the area.

[1969 c.601 §11; 1979 c.186 §22]



Section 390.658



Section 390.659 - Hearing before director regarding department action on improvement permit; appeal of director’s order; suspension of permit during appeal.

(2) Upon receipt of a request for hearing from the applicant or if the director finds that the person other than the applicant making the request has a legally protected interest that is adversely affected by the grant of the permit, the director shall set the matter down for hearing within 30 days after receipt of the request. The hearing shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. The applicant shall be a party to any contested case hearing requested by a person other than the applicant.

(3) Within 45 days after the hearing the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the director’s original order. Appeals from the director’s final order may be taken to the Court of Appeals in the manner provided by ORS 183.482.

(4) A permit granted by the director may be suspended by the director during the pendency of the proceedings before the director and any appeal. The director shall not suspend the permit unless the person aggrieved or adversely affected by grant of permit makes a showing before the director by clear and convincing evidence that commencement or continuation of the improvement would cause irremediable damage and would be inconsistent with ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770.

[1999 c.373 §6 (enacted in lieu of 390.658)]



Section 390.660 - Regulation of use of lands adjoining ocean shores; rules.

[1967 c.601 §7; 1969 c.601 §16]



Section 390.661 - Improvement without permit or contrary to permit conditions as public nuisance.

[1999 c.373 §12]



Section 390.663 - Investigation of violation within ocean shore; cease and desist order; enforcement of order by state and local police.

(a) Investigate, hold hearings, make orders and take action, as provided in ORS 390.620 to 390.676, as soon as possible.

(b) For the purpose of investigating conditions relating to such improvements, through the employees or the duly authorized representatives of the State Parks and Recreation Department, enter at reasonable times upon any private or public property.

(c) Conduct public hearings in accordance with ORS chapter 183.

(d) Publish findings and recommendations as they are developed relative to public policies and procedures necessary for the correction of conditions or violations of ORS 390.620 to 390.676.

(e) Give notice of any proposed order relating to a violation by personal service or by mailing the notice by registered or certified mail to the person or governmental body affected. Any person aggrieved by a proposed order of the director may request a hearing within 20 days of the date of personal service or mailing of the notice. Hearings shall be conducted under the provisions of ORS chapter 183 applicable to contested cases, and judicial review of final orders shall be conducted in the Court of Appeals according to ORS 183.482. If no hearing is requested or if the party fails to appear, a final order shall be issued upon a prima facie case on the record of the department.

(f) Take appropriate action for the enforcement of any rules or final orders. Any violation of ORS 390.620 to 390.676 or of any rule or final order of the director under ORS 390.620 to 390.676 may be enjoined in civil abatement proceedings brought in the name of the State of Oregon. In any such proceedings, the director may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation. Proceedings brought by the director shall set forth, if applicable, the dates of notice and hearing and the specific rule or order of the director, together with the facts of noncompliance, the facts giving rise to the public nuisance and a statement of the damages to any public right of navigation, fishery or recreation, if any, resulting from such violation.

(2) In addition to the administrative action the director may take under subsection (1) of this section, the director may enter an order requiring any person to cease and desist from any violation if the director determines that such violation presents an imminent and substantial risk of injury, loss or damage to the ocean shore.

(3) An order under subsection (2) of this section:

(a) May be entered without prior notice or hearing.

(b) Shall be served upon the person by personal service or by registered or certified mail.

(c) Shall state that a hearing will be held on the order if a written request for hearing is filed by the person subject to the order within 10 days after receipt of the order.

(d) Shall not be stayed during the pendency of a hearing conducted under subsection (4) of this section.

(4) If a person subject to an order under subsection (2) of this section files a timely demand for hearing, the director shall hold a contested case hearing according to the applicable provisions of ORS chapter 183. If the person fails to request a hearing, the order shall be entered as a final order upon prima facie case made on the record of the department.

(5) Neither the director nor any duly authorized representative of the department shall be liable for any damages a person may sustain as a result of a cease and desist order issued under subsection (2) of this section.

(6) The state and local police shall cooperate in the enforcement of any order issued under subsection (2) of this section and shall require no further authority or warrant in executing or enforcing such order. If any person fails to comply with an order issued under subsection (2) of this section, the circuit court of the county in which the violation occurred or is threatened shall compel compliance with the director’s order in the same manner as with an order of that court.

(7) As used in this section, "violation" means making an improvement on property within the ocean shore without a permit or in a manner contrary to the conditions set out in a permit issued under ORS 390.650.

[1999 c.373 §13]



Section 390.665



Section 390.666 - Revocation, suspension or nonrenewal of improvement permit.

[1999 c.373 §14]



Section 390.668

[Formerly 274.090 and then 390.730; renumbered 390.678 in 1999]



Section 390.669 - Action by state or any person to abate public nuisance; temporary restraining order or preliminary injunction; compensation to public.

(2) Before beginning any action under subsection (1) of this section, a person other than the director shall provide to the director 60 days’ notice of the intended action. A person other than the director may not begin an action under subsection (1) of this section if the director has commenced and is diligently prosecuting civil, criminal or administrative proceedings in the same matter.

(3) The director may institute an action in the name of the State of Oregon for a temporary restraining order or preliminary injunction if a threatened or existing public nuisance under ORS 390.661 creates an emergency that requires immediate action to protect the public health, safety or welfare. The director shall not be required to furnish a bond in such proceeding.

(4) The State Parks and Recreation Commission, the State Parks and Recreation Director and the employees or duly authorized representatives of the State Parks and Recreation Department shall not be liable for any damages a defendant may sustain as a result of an injunction, restraining order or abatement order issued under this section.

(5) A case filed under this section shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

(6) In any action brought under this section, the plaintiff may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from an existing public nuisance under ORS 390.661. Any money received by the plaintiff under this subsection shall be deposited in an account of the State Parks and Recreation Department for use by the department in administering the ocean shore program.

[1999 c.373 §15]



Section 390.670



Section 390.672 - Damages for destruction or infringement of public right of navigation, fishery or recreation; treble damages.

(2) If any person or governmental body intentionally violates ORS 390.640, the director, in a proceeding brought pursuant to ORS 390.669, may seek and the court may award treble a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

(3) An award made pursuant to this section shall be in addition to and not in lieu of any criminal penalties imposed for a violation of ORS 390.640.

(4) In any action brought under ORS 390.669, the court shall award to the prevailing party the costs of suit and reasonable attorney fees at trial and on appeal. Subject to the provisions of ORS 20.140, any costs and attorney fees so awarded to the director shall be deposited in an account of the State Parks and Recreation Department to offset the director’s expenses of bringing such action.

[1999 c.373 §16]



Section 390.674 - Imposition of civil penalties.

(2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the State Parks and Recreation Director under this section may be joined by the director with any other action taken against the same person under ORS 390.995 (1).

(3) Any civil penalty recovered under this section shall be deposited into an account of the State Parks and Recreation Department for use by the department in administration of the ocean shore program.

[1999 c.373 §10]



Section 390.676 - Schedule of civil penalties; factors to determine amount; rules.

(2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

(a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

(b) Any prior violations of statutes, rules, orders and permits pertaining to waters of this state.

(c) The impact of the violation on public interests in navigation, fishery and recreation.

(d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 390.610.

(3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 390.610. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated.

[1999 c.373 §11]



Section 390.678 - Motor vehicle and aircraft use regulated in certain zones; zone markers; proceedings to establish zones.

(2) Proceedings to establish a zone:

(a) May be initiated by the department on its own motion; or

(b) Shall be initiated upon the request of 20 or more landowners or residents or upon request of the governing body of a county or city contiguous to the proposed zone.

(3) A zone shall not be established unless the department first holds a public hearing in the vicinity of the proposed zone. The department shall cause notice of the hearing to be given by publication, not less than seven days prior to the hearing, by at least one insertion in a newspaper of general circulation in the vicinity of the zone.

(4) Before establishing a zone, the department shall seek the approval of the local government whose lands are adjacent or contiguous to the proposed zone.

[Formerly 390.668]



Section 390.680



Section 390.685 - Effect of ORS 390.605, 390.615, 390.678 and 390.685.

[Formerly 274.110 and then 390.750]



Section 390.690 - Title and rights of state unimpaired.

[1967 c.601 §10]



Section 390.705 - Prohibition against placing certain conduits across recreation area and against removal of natural products.

(1) Place any pipeline, cable line or other conduit across and under the state recreation areas described by ORS 390.635 or the submerged lands adjacent to the ocean shore, except as provided by ORS 390.715.

(2) Remove any natural product from the ocean shore, other than fish or wildlife, agates or souvenirs, except as provided by ORS 390.725.

[1969 c.601 §20]



Section 390.710



Section 390.715 - Permits for pipe, cable or conduit across ocean shore, state recreation areas and submerged lands.

(2) Whenever the issuance of a permit under subsection (1) of this section will affect lands owned privately, the State Parks and Recreation Department shall withhold the issuance of the permit until the permittee obtains from the private owner an easement, license or other written authorization that meets the approval of the State Parks and Recreation Department, except as to the compensation to be paid to the private owner.

(3) All permits issued under this section are subject to conditions that will ensure safety of the public and the preservation of economic, scenic and recreational values and to rules promulgated by state agencies having jurisdiction over the activities of the grantee or permittee.

[1969 c.601 §22; 2005 c.300 §1; 2007 c.71 §101]



Section 390.720

[Formerly 274.070; renumbered 390.615]



Section 390.725 - Permits for removal of products along ocean shore; rules.

(2) The collection of natural products for the purpose of trade, sale or resale shall be subject to the permit provisions and standards of ORS 390.650 and 390.655. Permits shall provide for the payment of just compensation by the permittee as provided by rule adopted under subsection (4) of this section.

(3) No archaeological object associated with an archaeological site, as those terms are defined in ORS 358.905, shall be removed from the ocean shore except as provided in ORS 358.920 and 390.235.

(4) Rules or permits shall be made or granted by the State Parks and Recreation Department only after consultation with the State Fish and Wildlife Commission, the State Department of Geology and Mineral Industries and the Department of State Lands. Rules and permits shall contain provisions necessary to protect the areas from any use, activity or practice inimicable to the conservation of natural resources or public recreation.

(5) The terms, royalty and duration of a permit under this section are at the discretion of the State Parks and Recreation Department. A permit is revocable at any time in the discretion of the department without liability to the permittee.

(6) Whenever the issuance of a permit under this section will affect lands owned privately, the State Parks and Recreation Department shall withhold the issuance of such permit until such time as the permittee shall have obtained an easement, license or other written authorization from the private owner, which easement, license or other written authority must meet the approval of the department, except as to the compensation to be paid to the private owner.

[1969 c.601 §23; 1999 c.373 §7]



Section 390.729 - Permits for operation of all-terrain vehicles on ocean shore.

(2) The department may issue a permit for the operation of a Class I all-terrain vehicle on the ocean shore if the operator of the vehicle holds a permit issued under ORS 390.570, if the vehicle has a current operating permit issued under ORS 390.580 and if the vehicle will be used to meet the transportation needs of:

(a) Individuals with disabilities;

(b) Emergency response or emergency aid workers; or

(c) Biologists, wildlife monitors or other natural resources workers.

(3) Application for a permit issued under this section shall be in a form determined by the department. The department shall specify the information to be contained in the application, the renewal period and the manner in which the permit must be displayed.

(4) The department may not charge for a permit issued under this section.

[2005 c.300 §3]



Section 390.730



Section 390.735



Section 390.740

[Formerly 274.100; renumbered 390.665]



Section 390.750



Section 390.755 - Periodic reexamination of vegetation line; department recommendations for adjustment.

(2) The State Parks and Recreation Department may, from time to time, recommend to the Legislative Assembly adjustment of the line described in ORS 390.770.

[1969 c.601 §27; 1979 c.186 §24]



Section 390.760 - Exceptions from vegetation line.

Point Designation Point Designation

and Number and Number

From To From To

Cl-7-6 Cl-7-7 Cl-7-55 Cl-7-56

Cl-7-10 Cl-7-11 Cl-7-76 Cl-7-77

Cl-7-13 Cl-7-14 Cl-7-115 Cl-7-116

Cl-7-52 Cl-7-53 Cl-7-134 Cl-7-135

Ti-7-3 Ti-7-4 La-7-72 La-7-73

Ti-7-6 Ti-7-7 La-7-87 La-7-88

Ti-7-18 Ti-7-19 Do-8-78 Do-8-79

Ti-7-33 Ti-7-34 Co-7-82 Co-7-83

Ti-7-83 Ti-7-84 Co-7-111 Co-7-112

Ti-7-88 Ti-7-89 Co-7-146 Co-7-147

Ti-7-94 Ti-7-95 Co-7-178 Co-7-179

Ti-7-99 Ti-7-100 Co-7-200 Co-7-201

Ti-7-113 Ti-7-114 Co-7-229 Co-7-230

Ti-7-168 Ti-7-169 Cu-7-25 Cu-7-26

Ti-7-183 Ti-7-184 Cu-7-54 Cu-7-55

Ti-7-249 Ti-7-250 Cu-7-155 Cu-7-156

Li-7-2A Li-7-3 Cu-7-167 Cu-7-167A

Li-7-10 Li-7-11 Cu-7-167E Cu-7-168

Li-7-17 Li-7-18 Cu-7-174 Cu-7-175

Li-7-73 Li-7-74 Cu-7-196 Cu-7-197

Li-7-118 Li-7-119 Cu-7-201 Cu-7-202

Li-7-150 Li-7-151 Cu-7-219 Cu-7-220

Li-7-154 Li-7-155 Cu-7-225 Cu-7-226

Li-7-161 Li-7-162 Cu-7-236 Cu-7-237

Li-7-165 Li-7-166 Cu-7-258 Cu-7-259

Li-7-167A Li-7-168 Cu-7-268 Cu-7-269

Li-7-170 Li-7-171 Cu-7-288 Cu-7-289

Li-7-176 Li-7-177 Cu-7-310 Cu-7-311

Li-7-182 Li-7-183 Cu-7-314 Cu-7-315

Li-7-215 Li-7-216 Cu-7-363 Cu-7-364

Li-7-269 Li-7-270 Cu-7-382 Cu-7-383

Li-7-293 Li-7-294 Cu-7-393 Cu-7-394

Li-7-296 Li-7-297 Cu-7-400 Cu-7-401

Li-7-314 Li-7-315 Cu-7-440 Cu-7-441

Li-7-325 Li-7-326 Cu-7-451 Cu-7-452

Li-7-357 Li-7-358 Cu-7-459 Cu-7-460

Li-7-377 Li-7-378 Cu-7-493 Cu-7-494

Li-7-439 La-7-1 Cu-7-513 Cu-7-514

La-7-9 La-7-10 Cu-7-516 Cu-7-517

La-7-19 La-7-20 Cu-7-538 Cu-7-539

La-7-44 La-7-45 Cu-7-557 Cu-7-558

[1969 c.601 §9]



Section 390.770 - Vegetation line described.

Beginning near the south jetty of the Columbia River in section 35 of township 9 north, range 11 west of the Willamette Meridian in Clatsop County, Oregon, at a point on the Oregon State Plane Coordinate System of 1927, north zone, located at y-coordinate 951,840 and x-coordinate 1,112,374, hereby designated point number Cl-7-1; thence from point number Cl-7-1 southerly along the Pacific Coast by a series of straight lines connecting the following designated, numbered and described points in consecutive order to the Oregon-California boundary line near the section line between section 26 of township 41 south, range 13 west of the Willamette Meridian in Curry County, Oregon, and section 32 of township 19 north, range 1 west of the Humboldt Meridian in Del Norte County, California, at a point on the Oregon State Plane Coordinate System of 1927, south zone, located at y-coordinate 143,339 and x-coordinate 991,832, hereby designated point number Cu-7-634.

Oregon State Plane Coordinate

System of 1927, north zone

Point

Number y-coordinate x-coordinate

Cl-7-1 951,840 1,112,374

Cl-7-2 951,448 1,112,500

Cl-7-3 951,011 1,112,297

Cl-7-4 950,883 1,112,300

Cl-7-5 950,172 1,112,573

Cl-7-6 947,537 1,113,734

Description of Location of Point Number Cl-7-6:
A point near the north boundary of Fort Stevens State Park located in section 1 of township 8 north, range 11 west of the Willamette Meridian in Clatsop County.

Cl-7-7 938,451 1,117,616

Description of Location of Point Number Cl-7-7:
A point near the south boundary of Fort Stevens State Park located in section 12 of township 8 north, range 11 west of the Willamette Meridian in Clatsop County.

Cl-7-8 938,232 1,117,707

Cl-7-9 936,446 1,118,379

Cl-7-10 934,923 1,118,944

Description of Location of Point Number Cl-7-10:
A point near the north boundary of Fort Stevens State Park located in section 18 of township 8 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-11 934,462 1,119,114

Description of Location of Point Number Cl-7-11:
A point near the south boundary of Fort Stevens State Park located in section 18 of township 8 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-12 928,335 1,121,309

Cl-7-13 924,266 1,122,688

Description of Location of Point Number Cl-7-13:
A point near the north boundary of Camp Rilea located in section 30 of township 8 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-14 907,691 1,127,287

Description of Location of Point Number Cl-7-14:
A point near the south boundary of Camp Rilea near the section line between sections 8 and 9 of township 7 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-14A 907,381 1,127,433

Cl-7-14B 907,016 1,127,370

Cl-7-14C 906,835 1,127,526

Cl-7-15 905,439 1,127,761

Cl-7-16 904,776 1,127,962

Cl-7-17 903,245 1,128,184

Cl-7-18 902,731 1,128,287

Cl-7-19 901,368 1,128,474

Cl-7-20 898,590 1,128,920

Cl-7-21 896,168 1,129,206

Cl-7-22 890,480 1,129,617

Cl-7-23 887,910 1,129,729

Cl-7-24 886,521 1,129,795

Cl-7-25 884,198 1,129,862

Cl-7-26 881,377 1,129,860

Cl-7-26A 880,815 1,129,949

Cl-7-27 880,455 1,129,849

Cl-7-28 875,597 1,129,783

Cl-7-29 875,155 1,129,814

Cl-7-30 874,962 1,129,941

Cl-7-31 874,833 1,130,075

Cl-7-32 874,742 1,130,275

Cl-7-33 871,379 1,129,723

Cl-7-34 870,596 1,129,609

Cl-7-35 869,710 1,129,493

Cl-7-36 869,355 1,129,382

Cl-7-37 868,555 1,129,147

Cl-7-38 866,858 1,128,737

Cl-7-38A 866,773 1,128,608

Cl-7-39 866,671 1,128,687

Cl-7-39A 865,842 1,128,515

Cl-7-39B 865,648 1,128,349

Cl-7-40 864,302 1,128,029

Cl-7-41 861,388 1,127,089

Cl-7-42 860,891 1,126,818

Cl-7-43 860,700 1,126,612

Cl-7-44 860,343 1,125,571

Cl-7-45 860,321 1,125,395

Cl-7-46 860,345 1,125,062

Cl-7-47 860,402 1,124,721

Cl-7-48 860,470 1,123,656

Cl-7-49 860,541 1,122,956

Cl-7-50 860,092 1,121,701

Cl-7-51 859,879 1,120,816

Cl-7-52 859,663 1,120,509

Description of Location of Point Number Cl-7-52:
A point about one mile southwest of the City of Seaside near the north boundary of Ecola State Park near the section line between sections 29 and 30 of township 6 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-53 837,531 1,117,635

Description of Location of Point Number Cl-7-53:
A point on the south side of Tillamook Head near the south boundary of Ecola State Park and near the section line between sections 18 and 19 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-54 836,827 1,117,747

Cl-7-55 836,688 1,117,698

Description of Location of Point Number Cl-7-55:
A point near the north end of the headlands at Chapman Point located in section 19 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-56 836,403 1,118,094

Description of Location of Point Number Cl-7-56:
A point near the southerly end of the headlands at Chapman Point located in section 19 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-57 836,120 1,118,264

Cl-7-58 835,661 1,118,331

Cl-7-59 834,401 1,118,606

Cl-7-60 834,031 1,118,861

Cl-7-61 833,909 1,119,099

Cl-7-61A 834,060 1,119,301

Cl-7-61B 833,170 1,119,289

Cl-7-61C 832,879 1,119,119

Cl-7-62 832,264 1,118,827

Cl-7-63 832,218 1,118,765

Cl-7-64 832,149 1,118,742

Cl-7-65 829,701 1,118,589

Cl-7-66 829,700 1,118,517

Cl-7-67 829,402 1,118,489

Cl-7-68 829,269 1,118,565

Cl-7-69 827,556 1,118,329

Cl-7-70 827,311 1,118,328

Cl-7-71 826,952 1,118,395

Cl-7-72 826,854 1,118,402

Cl-7-73 826,694 1,118,493

Cl-7-73A 826,041 1,118,595

Cl-7-74 825,540 1,118,654

Cl-7-74A 825,033 1,118,704

Cl-7-75 824,406 1,118,749

Cl-7-75A 823,916 1,118,765

Cl-7-76 823,394 1,118,783

Description of Location of Point Number Cl-7-76:
A point near the north boundary of Tolovana Beach State Wayside located in section 31 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-77 823,162 1,118,834

Description of Location of Point Number Cl-7-77:
A point near the south boundary of Tolovana Beach State Wayside located in section 31 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-78 823,122 1,118,777

Cl-7-79 821,713 1,118,737

Cl-7-80 820,798 1,118,662

Cl-7-81 820,616 1,118,628

Cl-7-82 819,990 1,118,570

Cl-7-83 818,487 1,118,346

Cl-7-84 818,253 1,118,281

Cl-7-85 818,178 1,118,235

Cl-7-86 818,148 1,118,247

Cl-7-87 817,898 1,118,169

Cl-7-88 817,684 1,118,011

Cl-7-89 817,465 1,117,948

Cl-7-90 817,171 1,118,071

Cl-7-91 815,636 1,118,331

Cl-7-92 815,260 1,118,392

Cl-7-93 814,848 1,118,435

Cl-7-94 814,409 1,118,513

Cl-7-94A 814,169 1,118,279

Cl-7-95 814,083 1,118,612

Cl-7-96 813,912 1,118,660

Cl-7-97 812,767 1,118,680

Cl-7-98 811,143 1,118,543

Cl-7-99 810,457 1,118,473

Cl-7-100 809,795 1,118,455

Cl-7-101 809,529 1,118,398

Cl-7-102 809,522 1,118,298

Cl-7-103 809,366 1,118,376

Cl-7-104 809,342 1,118,314

Cl-7-105 809,254 1,118,366

Cl-7-106 808,991 1,118,326

Cl-7-107 808,579 1,118,341

Cl-7-108 808,559 1,118,262

Cl-7-109 808,368 1,118,263

Cl-7-110 808,288 1,118,189

Cl-7-111 808,212 1,118,226

Cl-7-112 808,168 1,118,031

Cl-7-112A 808,319 1,117,849

Cl-7-112B 808,236 1,117,789

Cl-7-112C 808,036 1,117,904

Cl-7-112D 808,021 1,118,029

Cl-7-113 807,723 1,117,985

Cl-7-114 807,577 1,118,182

Cl-7-114A 807,492 1,118,167

Cl-7-114B 807,302 1,117,900

Cl-7-114C 807,197 1,117,960

Cl-7-114D 807,246 1,118,131

Cl-7-115 806,972 1,118,108

Description of Location of Point Number Cl-7-115:
A point near the north boundary of Hug Point Park located in section 18 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-116 806,841 1,118,094

Description of Location of Point Number Cl-7-116:
A point near the south boundary of Hug Point Park located near the section line between sections 18 and 19 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-117 806,272 1,118,031

Cl-7-118 806,178 1,117,848

Cl-7-118A 806,026 1,117,849

Cl-7-119 805,789 1,118,058

Cl-7-120 805,431 1,117,949

Cl-7-120A 805,367 1,117,779

Cl-7-121 805,296 1,117,776

Cl-7-122 805,158 1,117,930

Cl-7-123 805,092 1,117,892

Cl-7-124 802,212 1,117,559

Cl-7-125 802,079 1,117,577

Cl-7-126 801,380 1,117,374

Cl-7-127 801,289 1,117,358

Cl-7-128 801,274 1,117,370

Cl-7-129 799,987 1,117,070

Cl-7-130 798,430 1,116,632

Cl-7-131 797,966 1,116,576

Cl-7-132 797,940 1,116,740

Cl-7-133 797,778 1,116,650

Cl-7-134 797,699 1,116,278

Description of Location of Point Number Cl-7-134:
A point at the north end of the headlands at Arch Cape located near the section line between section 25 of township 4 north, range 11 west of the Willamette Meridian and section 30 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-135 795,909 1,116,145

Description of Location of Point Number Cl-7-135:
A point near the south boundary of Oswald West State Park located near the section corner common to sections 25 and 36 of township 4 north, range 11 west of the Willamette Meridian and sections 30 and 31 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-136 794,385 1,115,979

Cl-7-137 793,087 1,115,939

Cl-7-138 792,118 1,115,833

Cl-7-139 790,613 1,115,650

Description of Location of Point Number Cl-7-139:
A point near the Clatsop-Tillamook county line.

Ti-7-1 790,200 1,115,606

Ti-7-2 789,633 1,115,579

Ti-7-3 789,412 1,115,471

Description of Location of Point Number Ti-7-3:
A point at the south end of Cove Beach at the north end of the headlands on the north side of Cape Falcon located in section 1 of township 3 north, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-4 788,172 1,114,325

Description of Location of Point Number Ti-7-4:
A point on the north side of Cape Falcon located in section 1 of township 3 north, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-4A 787,945 1,114,326

Ti-7-5 787,735 1,114,247

Ti-7-6 787,429 1,113,987

Description of Location of Point Number Ti-7-6:
A point on the north side of Cape Falcon located in section 1 of township 3 north, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-7 774,737 1,118,436

Description of Location of Point Number Ti-7-7:
A point near the south boundary of Oswald West State Park located near the section line between sections 18 and 19 of township 3 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-7A 774,503 1,118,717

Ti-7-8 774,092 1,119,050

Ti-7-8A 773,444 1,119,807

Ti-7-9 773,224 1,120,065

Ti-7-10 772,706 1,120,476

Ti-7-11 771,558 1,121,062

Ti-7-12 770,506 1,121,228

Ti-7-13 769,862 1,121,397

Ti-7-14 766,603 1,121,776

Ti-7-15 764,859 1,121,874

Ti-7-16 763,268 1,121,881

Ti-7-17 762,624 1,121,940

Ti-7-18 761,335 1,121,889

Description of Location of Point Number Ti-7-18:
A point near the north boundary of Nehalem Bay Park located in section 32 of township 3 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-19 745,172 1,122,047

Description of Location of Point Number Ti-7-19:
A point near the south boundary of Nehalem Bay Park near the south end of Nehalem Bay sand spit located in section 17 of township 2 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-19A 743,930 1,122,166

Ti-7-20 743,294 1,121,234

Ti-7-21 742,843 1,120,931

Ti-7-22 742,511 1,120,795

Ti-7-23 737,706 1,120,158

Ti-7-24 737,364 1,120,200

Ti-7-25 737,006 1,120,377

Ti-7-26 736,659 1,120,284

Ti-7-27 736,605 1,120,194

Ti-7-28 736,195 1,119,992

Ti-7-29 735,826 1,119,914

Ti-7-30 732,728 1,119,396

Ti-7-31 730,623 1,119,099

Ti-7-32 729,193 1,118,966

Ti-7-32A 728,795 1,119,058

Ti-7-33 728,495 1,119,026

Description of Location of Point Number Ti-7-33:
A point near the north boundary of Rockaway State Wayside located in section 32 of township 2 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-34 728,315 1,118,986

Description of Location of Point Number Ti-7-34:
A point near the south boundary of Rockaway State Wayside located in section 32 of township 2 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-35 728,102 1,118,837

Ti-7-36 727,685 1,118,765

Ti-7-37 727,585 1,118,689

Ti-7-38 726,959 1,118,586

Ti-7-39 726,532 1,118,711

Ti-7-40 725,838 1,118,610

Ti-7-41 725,699 1,118,588

Ti-7-42 725,611 1,118,578

Ti-7-43 725,148 1,118,201

Ti-7-44 724,087 1,117,923

Ti-7-45 723,843 1,117,852

Ti-7-46 723,687 1,117,804

Ti-7-47 723,393 1,117,689

Ti-7-48 722,609 1,117,479

Ti-7-49 721,882 1,117,853

Ti-7-50 721,363 1,117,492

Ti-7-51 720,771 1,117,726

Ti-7-51A 720,313 1,117,712

Ti-7-52 719,839 1,117,130

Ti-7-53 717,383 1,116,446

Ti-7-54 716,779 1,116,324

Ti-7-55 715,094 1,115,787

Ti-7-56 714,694 1,115,710

Ti-7-57 713,732 1,115,426

Ti-7-58 713,010 1,115,320

Ti-7-59 706,624 1,117,487

Ti-7-60 706,305 1,117,368

Ti-7-61 705,591 1,117,212

Ti-7-62 702,813 1,116,623

Ti-7-63 701,988 1,116,474

Ti-7-64 700,758 1,116,213

Ti-7-65 700,641 1,116,216

Ti-7-66 698,359 1,115,831

Ti-7-67 698,018 1,115,766

Ti-7-68 697,730 1,115,742

Ti-7-69 695,285 1,115,488

Ti-7-70 694,014 1,115,269

Ti-7-71 693,995 1,115,417

Ti-7-72 693,046 1,115,096

Ti-7-73 691,876 1,114,912

Ti-7-74 691,096 1,114,625

Ti-7-75 689,408 1,114,216

Ti-7-76 689,446 1,114,088

Ti-7-77 689,181 1,113,946

Ti-7-78 688,875 1,113,877

Ti-7-78A 688,251 1,113,654

Ti-7-78B 688,240 1,113,576

Ti-7-79 688,088 1,113,584

Ti-7-80 688,103 1,113,499

Ti-7-81 686,504 1,112,939

Ti-7-82 686,060 1,112,666

Ti-7-83 685,568 1,112,260

Description of Location of Point Number Ti-7-83:
A point near the north end of the headlands on the north side of Cape Meares located in section 7 of township 1 south, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-84 679,993 1,110,563

Description of Location of Point Number Ti-7-84:
A point near the south boundary of Cape Meares Park and near the section line located between sections 13 and 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-85 679,740 1,110,651

Ti-7-86 679,286 1,110,648

Ti-7-87 677,505 1,110,400

Ti-7-88 677,287 1,110,279

Description of Location of Point Number Ti-7-88:
A point near the north end of the headlands at the south end of Short Beach located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-89 676,698 1,110,158

Description of Location of Point Number Ti-7-89:
A point near the south end of the headlands south of Short Beach located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-90 676,630 1,110,189

Ti-7-91 676,425 1,110,168

Ti-7-92 676,188 1,110,063

Ti-7-93 675,777 1,109,741

Ti-7-94 675,643 1,109,518

Description of Location of Point Number Ti-7-94:
A point near the north end of the headlands on the north side of Maxwell Point located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-95 675,616 1,109,371

Description of Location of Point Number Ti-7-95:
A point near the south end of the headlands on the north side of Maxwell Point located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-96 675,441 1,109,359

Ti-7-97 675,010 1,109,250

Ti-7-98 674,787 1,109,383

Ti-7-99 673,979 1,109,562

Description of Location of Point Number Ti-7-99:
A point near the north end of the first headlands north of Oceanside located in section 25 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-100 673,842 1,109,669

Description of Location of Point Number Ti-7-100:
A point near the south end of the first headlands north of Oceanside located in section 25 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-101 673,809 1,109,771

Ti-7-102 673,653 1,109,909

Ti-7-103 673,071 1,110,205

Ti-7-104 672,307 1,110,537

Ti-7-105 671,227 1,110,895

Ti-7-106 670,370 1,111,117

Ti-7-107 670,090 1,111,168

Ti-7-108 669,605 1,111,341

Ti-7-109 668,224 1,111,600

Ti-7-110 667,215 1,112,239

Ti-7-111 666,578 1,112,749

Ti-7-112 666,252 1,112,937

Ti-7-112A 665,808 1,113,364

Ti-7-112B 665,466 1,113,850

Ti-7-113 662,710 1,113,335

Description of Location of Point Number Ti-7-113:
A point near the north end of the Netarts Bay sand spit located in section 6 of township 2 south, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-114 628,256 1,107,235

Description of Location of Point Number Ti-7-114:
A point near the south end of the headlands on the south side of Cape Lookout located in section 1 of township 3 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-115 628,048 1,107,599

Ti-7-116 627,769 1,107,736

Ti-7-117 623,918 1,108,889

Ti-7-118 623,459 1,108,997

Ti-7-119 622,032 1,109,287

Ti-7-120 621,511 1,109,345

Ti-7-121 620,938 1,109,441

Ti-7-122 619,547 1,109,539

Ti-7-123 618,468 1,109,563

Ti-7-124 617,144 1,109,557

Ti-7-125 616,033 1,109,533

Ti-7-126 615,652 1,109,506

Ti-7-127 613,316 1,109,441

Ti-7-128 611,375 1,109,312

Ti-7-129 611,076 1,109,287

Ti-7-130 610,497 1,109,309

Ti-7-131 610,236 1,109,255

Ti-7-132 608,446 1,109,185

Ti-7-133 607,963 1,109,235

Ti-7-134 607,726 1,109,270

Ti-7-135 607,570 1,109,326

Ti-7-136 607,363 1,109,441

Ti-7-137 607,271 1,109,574

Ti-7-138 607,215 1,109,756

Ti-7-138A 606,590 1,110,203

Ti-7-138B 605,488 1,110,094

Ti-7-139 605,446 1,109,729

Ti-7-140 605,357 1,109,499

Ti-7-141 604,728 1,108,965

Ti-7-142 603,187 1,108,572

Ti-7-143 601,827 1,108,353

Ti-7-144 601,528 1,108,275

Ti-7-145 600,384 1,108,160

Ti-7-146 597,511 1,107,747

Ti-7-147 596,001 1,107,589

Ti-7-148 595,439 1,107,538

Ti-7-149 595,111 1,107,567

Ti-7-150 594,576 1,107,360

Ti-7-151 593,266 1,107,033

Ti-7-152 592,923 1,106,907

Ti-7-153 592,375 1,106,812

Ti-7-154 592,043 1,106,723

Ti-7-155 591,495 1,106,642

Ti-7-156 591,069 1,106,555

Ti-7-157 590,917 1,106,452

Ti-7-158 590,692 1,106,577

Ti-7-159 589,950 1,106,387

Ti-7-160 589,555 1,106,357

Ti-7-161 589,508 1,106,294

Ti-7-162 588,511 1,106,271

Ti-7-163 588,166 1,106,184

Ti-7-164 587,443 1,105,946

Ti-7-165 586,940 1,105,880

Ti-7-166 586,541 1,105,690

Ti-7-167 586,307 1,105,425

Ti-7-168 586,275 1,105,303

Description of Location of Point Number Ti-7-168:
A point near the north end of the headlands at Cape Kiwanda located in section 13 of township 4 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-169 584,879 1,105,024

Description of Location of Point Number Ti-7-169:
A point near the south end of the headlands at Cape Kiwanda located in section 13 of township 4 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-170 584,943 1,105,176

Ti-7-171 584,920 1,105,306

Ti-7-172 584,785 1,105,489

Ti-7-173 584,486 1,105,725

Ti-7-174 584,067 1,105,949

Ti-7-175 583,794 1,106,060

Ti-7-176 582,447 1,106,291

Ti-7-177 581,986 1,106,320

Ti-7-178 580,712 1,106,517

Ti-7-179 579,529 1,106,630

Ti-7-180 578,628 1,106,654

Ti-7-181 577,896 1,106,615

Ti-7-182 577,310 1,106,645

Ti-7-183 576,545 1,106,588

Description of Location of Point Number Ti-7-183:
A point near the north boundary of the Nestucca Spit Park located in section 25 of township 4 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-184 563,870 1,105,586

Description of Location of Point Number Ti-7-184:
A point near the south end of the Nestucca Bay sand spit located in section 1 of township 5 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-185 563,121 1,105,422

Ti-7-186 562,775 1,105,342

Ti-7-187 562,449 1,104,966

Ti-7-188 562,278 1,104,854

Ti-7-189 561,494 1,104,672

Ti-7-190 561,308 1,104,578

Ti-7-191 560,941 1,104,548

Ti-7-192 560,790 1,104,497

Ti-7-193 560,754 1,104,397

Ti-7-194 560,593 1,104,376

Ti-7-195 560,372 1,104,290

Ti-7-196 560,241 1,104,283

Ti-7-197 560,241 1,104,363

Ti-7-198 560,165 1,104,416

Ti-7-199 559,565 1,104,234

Ti-7-200 558,914 1,104,283

Ti-7-201 558,132 1,104,133

Ti-7-202 557,720 1,104,136

Ti-7-203 557,416 1,104,200

Ti-7-204 557,271 1,104,163

Ti-7-205 557,145 1,104,234

Ti-7-206 556,767 1,104,137

Ti-7-207 556,598 1,103,953

Ti-7-208 556,495 1,103,660

Ti-7-209 556,206 1,103,587

Ti-7-210 555,796 1,103,647

Ti-7-210A 555,558 1,103,839

Ti-7-210B 555,399 1,103,485

Ti-7-211 555,268 1,103,430

Ti-7-212 555,080 1,103,479

Ti-7-213 554,132 1,103,160

Ti-7-214 553,822 1,103,024

Ti-7-215 552,907 1,103,002

Ti-7-216 552,509 1,102,822

Ti-7-217 552,330 1,102,906

Ti-7-218 552,144 1,102,790

Ti-7-219 551,268 1,102,583

Ti-7-220 550,789 1,102,443

Ti-7-221 550,365 1,102,446

Ti-7-222 550,132 1,102,342

Ti-7-223 549,616 1,102,223

Ti-7-224 549,021 1,102,086

Ti-7-225 548,515 1,102,174

Ti-7-226 548,045 1,101,928

Ti-7-227 547,650 1,101,841

Ti-7-228 547,137 1,101,762

Ti-7-229 546,721 1,101,592

Ti-7-230 546,598 1,101,590

Ti-7-231 546,179 1,101,457

Ti-7-232 545,927 1,101,496

Ti-7-233 545,736 1,101,282

Ti-7-234 545,227 1,101,182

Ti-7-234A 544,521 1,100,882

Ti-7-235 544,030 1,100,781

Ti-7-236 543,486 1,100,741

Ti-7-237 543,049 1,100,540

Ti-7-238 542,679 1,100,713

Ti-7-239 542,576 1,100,809

Ti-7-239A 542,571 1,100,910

Ti-7-239B 542,633 1,100,971

Ti-7-239C 542,222 1,101,135

Ti-7-240 541,526 1,100,550

Ti-7-241 541,447 1,100,496

Ti-7-242 541,422 1,100,430

Ti-7-243 540,945 1,100,110

Ti-7-244 540,457 1,100,012

Ti-7-245 540,099 1,099,832

Ti-7-246 539,845 1,099,625

Ti-7-247 539,847 1,099,586

Ti-7-248 539,744 1,099,482

Ti-7-249 539,703 1,099,466

Description of Location of Point Number Ti-7-249:
A point near the north end of the headlands on the north side of Cascade Head located in section 35 of township 5 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-250 523,326 1,094,861

Description of Location of Point Number Ti-7-250:
A point near the east end of the headlands on the south side of Cascade Head located in section 14 of township 6 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-250A 522,807 1,095,300

Ti-7-250B 522,247 1,095,417

Ti-7-251 522,189 1,095,089

Ti-7-252 521,960 1,094,886

Li-7-1 521,877 1,094,819

Description of Location of Point Number Li-7-1:
A point near the Tillamook-Lincoln county line.

Li-7-2 519,691 1,094,773

Li-7-2A 519,502 1,094,647

Description of Location of Point Number Li-7-2A:
A point near the north end of the headlands at the south end of the sand spit at the mouth of the Salmon River located in section 23 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-3 519,537 1,094,519

Description of Location of Point Number Li-7-3:
A point near the southwest end of the headlands at the south end of the sand spit at the mouth of the Salmon River located in section 23 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-4 519,263 1,094,410

Li-7-5 519,133 1,094,540

Li-7-6 518,997 1,094,408

Li-7-7 518,796 1,094,379

Li-7-8 518,587 1,094,221

Li-7-9 518,396 1,093,880

Li-7-10 518,408 1,093,725

Description of Location of Point Number Li-7-10:
A point near the north end of the headlands northwest of Coon Lake located in section 22 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-11 518,136 1,093,626

Description of Location of Point Number Li-7-11:
A point near the south end of the headlands northwest of Coon Lake located in section 22 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-12 518,059 1,093,671

Li-7-13 517,822 1,093,636

Li-7-14 517,635 1,093,559

Li-7-15 517,461 1,093,343

Li-7-16 517,415 1,093,152

Li-7-17 517,434 1,092,979

Description of Location of Point Number Li-7-17:
A point near the north end of the headlands north of the Town of Road’s End located in section 22 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-18 515,292 1,092,596

Description of Location of Point Number Li-7-18:
A point near the south end of the headlands north of the Town of Road’s End located in section 27 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-19 515,261 1,092,731

Li-7-20 515,117 1,092,921

Li-7-21 515,021 1,093,010

Li-7-22 514,830 1,093,127

Li-7-23 514,602 1,093,209

Li-7-24 514,370 1,093,270

Li-7-25 514,191 1,093,279

Li-7-26 513,830 1,093,339

Li-7-27 513,491 1,093,357

Li-7-28 512,314 1,093,322

Li-7-29 512,224 1,093,336

Li-7-30 510,514 1,093,245

Li-7-31 509,812 1,093,179

Li-7-32 509,682 1,093,143

Li-7-33 509,435 1,093,101

Li-7-34 509,375 1,093,122

Li-7-35 509,069 1,093,034

Li-7-36 508,017 1,092,828

Li-7-37 506,696 1,092,542

Li-7-38 504,869 1,092,195

Li-7-39 504,734 1,092,146

Li-7-40 504,400 1,092,088

Li-7-41 504,271 1,092,007

Li-7-42 504,166 1,091,988

Li-7-43 504,008 1,092,005

Li-7-44 503,674 1,091,912

Li-7-45 503,312 1,091,872

Li-7-46 503,204 1,091,869

Li-7-47 502,847 1,091,774

Li-7-48 502,714 1,091,763

Li-7-49 502,386 1,091,756

Li-7-50 502,225 1,091,693

Li-7-51 502,143 1,091,693

Li-7-52 502,088 1,091,657

Li-7-53 501,988 1,091,631

Li-7-54 501,944 1,091,624

Li-7-55 501,722 1,091,592

Li-7-56 501,588 1,091,528

Li-7-57 501,497 1,091,503

Li-7-58 501,390 1,091,497

Li-7-59 501,365 1,091,486

Li-7-60 501,321 1,091,474

Li-7-61 501,298 1,091,463

Li-7-62 500,850 1,091,391

Li-7-63 500,718 1,091,411

Li-7-64 499,879 1,091,274

Li-7-65 499,385 1,091,157

Li-7-66 498,670 1,091,061

Li-7-67 497,823 1,090,866

Li-7-68 497,233 1,090,690

Li-7-69 496,422 1,090,594

Li-7-70 495,945 1,090,488

Li-7-71 494,473 1,090,275

Li-7-72 494,420 1,090,363

Li-7-73 494,284 1,090,309

Description of Location of Point Number Li-7-73:
A point near the north boundary of D River State Wayside located in section 15 of township 7 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-74 493,843 1,090,125

Description of Location of Point Number Li-7-74:
A point near the south boundary of D River State Wayside located in section 15 of township 7 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-75 493,814 1,090,060

Li-7-76 492,402 1,089,616

Li-7-77 491,260 1,089,342

Li-7-78 491,166 1,089,322

Li-7-79 490,870 1,089,247

Li-7-80 489,928 1,089,005

Li-7-81 489,620 1,088,961

Li-7-82 488,669 1,088,949

Li-7-82A 488,637 1,088,889

Li-7-83 488,075 1,088,663

Li-7-84 487,626 1,088,428

Li-7-85 486,116 1,088,374

Li-7-86 485,659 1,088,303

Li-7-87 485,091 1,088,202

Li-7-88 484,395 1,088,116

Li-7-89 484,358 1,088,149

Li-7-90 484,251 1,088,115

Li-7-91 483,284 1,087,949

Li-7-92 482,954 1,087,979

Li-7-93 482,712 1,087,963

Li-7-94 482,628 1,087,904

Li-7-95 482,564 1,088,018

Li-7-96 482,139 1,088,011

Li-7-97 480,591 1,087,794

Li-7-98 480,279 1,087,846

Li-7-98A 480,081 1,087,939

Li-7-98B 479,857 1,088,114

Li-7-98C 479,781 1,088,257

Li-7-98D 479,611 1,088,768

Li-7-98E 478,500 1,088,109

Li-7-99 478,397 1,087,758

Li-7-100 478,143 1,087,509

Li-7-101 476,617 1,086,979

Li-7-102 475,960 1,086,770

Li-7-103 474,682 1,086,574

Li-7-104 472,997 1,086,230

Li-7-104A 471,682 1,085,904

Li-7-105 471,222 1,085,803

Li-7-106 469,714 1,085,429

Li-7-107 468,683 1,085,187

Li-7-108 467,756 1,084,910

Li-7-108A 466,950 1,084,728

Li-7-109 466,375 1,084,556

Li-7-110 465,880 1,084,494

Li-7-111 464,770 1,084,177

Li-7-112 463,989 1,084,045

Li-7-113 463,900 1,084,075

Li-7-114 463,616 1,083,926

Li-7-115 463,441 1,083,928

Li-7-116 462,754 1,083,621

Li-7-117 461,686 1,083,458

Li-7-118 461,447 1,083,355

Description of Location of Point Number Li-7-118:
A point near the north boundary of Gleneden Beach State Wayside located in section 16 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-119 460,819 1,083,224

Description of Location of Point Number Li-7-119:
A point near the south boundary of Gleneden Beach State Wayside located in section 16 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-120 460,676 1,083,165

Li-7-121 460,619 1,083,189

Li-7-122 460,479 1,083,124

Li-7-123 459,842 1,083,160

Li-7-124 459,810 1,083,056

Li-7-125 459,526 1,082,851

Li-7-126 458,278 1,082,499

Li-7-127 457,957 1,082,503

Li-7-128 457,823 1,082,373

Li-7-129 457,388 1,082,257

Li-7-130 457,345 1,082,264

Li-7-131 456,943 1,082,145

Li-7-132 456,756 1,082,195

Li-7-133 456,730 1,082,131

Li-7-134 456,340 1,081,936

Li-7-135 455,440 1,081,686

Li-7-136 455,234 1,081,688

Li-7-137 455,151 1,081,688

Li-7-138 454,875 1,081,542

Li-7-139 454,469 1,081,462

Li-7-140 454,339 1,081,439

Li-7-141 454,258 1,081,423

Li-7-142 453,718 1,081,178

Li-7-143 453,426 1,081,102

Li-7-144 452,947 1,081,025

Li-7-145 452,852 1,080,925

Li-7-146 451,855 1,080,644

Li-7-147 451,729 1,080,569

Li-7-148 451,344 1,080,438

Li-7-149 451,162 1,080,331

Li-7-150 451,005 1,080,288

Description of Location of Point Number Li-7-150:
A point near the north boundary of Lincoln Beach State Wayside located in section 28 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-151 450,586 1,080,122

Description of Location of Point Number Li-7-151:
A point near the south boundary of Lincoln Beach State Wayside located in section 28 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-152 450,196 1,079,877

Li-7-153 450,126 1,079,731

Li-7-154 450,167 1,079,513

Description of Location of Point Number Li-7-154:
A point near the north end of the headlands on the north side of Fishing Rock located in section 29 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-155 449,614 1,079,632

Description of Location of Point Number Li-7-155:
A point near the south end of the headlands on the south side of Fishing Rock located in section 29 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-156 449,234 1,079,367

Li-7-157 448,636 1,079,264

Li-7-158 448,598 1,079,333

Li-7-159 448,314 1,079,308

Li-7-160 448,214 1,079,378

Li-7-161 448,095 1,079,385

Description of Location of Point Number Li-7-161:
A point near the north boundary of Fogarty Creek State Park located in section 32 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-162 447,462 1,079,064

Description of Location of Point Number Li-7-162:
A point near the south boundary of Fogarty Creek State Park located in section 32 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-163 447,359 1,078,881

Li-7-164 447,289 1,078,862

Li-7-165 447,192 1,078,622

Description of Location of Point Number Li-7-165:
A point near the north end of the headlands on the north side of Boiler Bay located in section 32 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-166 430,584 1,073,460

Description of Location of Point Number Li-7-166:
A point near the northwest end of the headlands on the north side of Whale Cove located in section 18 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-166A 430,612 1,073,565

Li-7-166B 430,470 1,073,776

Li-7-166C 430,518 1,073,943

Li-7-167 430,432 1,074,035

Li-7-167A 430,274 1,074,000

Description of Location of Point Number Li-7-167A:
A point near the southeast end of a short sand beach on the northeast side of Whale Cove located in section 17 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-168 416,791 1,074,778

Description of Location of Point Number Li-7-168:
A point near the south end of the headlands south of Otter Crest located in section 29 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-169 416,481 1,074,645

Li-7-170 416,355 1,074,507

Description of Location of Point Number Li-7-170:
A point near the north end of the headlands north of Devil’s Punch Bowl located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-171 415,895 1,074,529

Description of Location of Point Number Li-7-171:
A point near the south end of the headlands north of Devil’s Punch Bowl located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-172 415,863 1,074,660

Li-7-173 415,268 1,074,655

Li-7-174 414,849 1,074,703

Li-7-175 414,615 1,074,584

Li-7-176 414,600 1,074,476

Description of Location of Point Number Li-7-176:
A point near the north end of the headlands at Otter Rock located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-177 413,971 1,075,294

Description of Location of Point Number Li-7-177:
A point near the south end of the headlands at Otter Rock located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-178 413,506 1,075,645

Li-7-179 412,961 1,075,950

Li-7-180 412,559 1,076,104

Li-7-181 411,922 1,076,232

Li-7-182 411,277 1,076,281

Description of Location of Point Number Li-7-182:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-183 398,161 1,074,515

Description of Location of Point Number Li-7-183:
A point near Moloch Creek located in section 17 of township 10 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-184 397,774 1,074,441

Li-7-185 397,597 1,074,358

Li-7-186 397,330 1,074,317

Li-7-187 397,266 1,074,257

Li-7-188 397,004 1,074,240

Li-7-189 396,996 1,074,177

Li-7-190 396,723 1,074,107

Li-7-191 396,479 1,074,084

Li-7-192 396,049 1,073,960

Li-7-193 396,026 1,073,913

Li-7-194 395,585 1,073,817

Li-7-195 395,339 1,073,746

Li-7-195A 395,290 1,073,652

Li-7-195B 395,205 1,073,696

Li-7-196 395,015 1,073,632

Li-7-197 394,516 1,073,514

Li-7-198 394,167 1,073,394

Li-7-199 393,827 1,073,198

Li-7-200 393,720 1,073,104

Li-7-201 393,129 1,073,076

Li-7-202 392,896 1,073,021

Li-7-203 392,787 1,072,999

Li-7-204 392,709 1,072,972

Li-7-205 392,212 1,072,892

Li-7-206 391,492 1,072,659

Li-7-207 391,328 1,072,630

Li-7-208 390,819 1,072,450

Li-7-209 390,258 1,072,167

Li-7-210 390,118 1,072,149

Li-7-211 389,984 1,072,013

Li-7-212 389,313 1,071,566

Li-7-213 389,069 1,071,264

Li-7-214 388,955 1,071,051

Li-7-215 388,946 1,070,768

Description of Location of Point Number Li-7-215:
A point near the north end of the headlands on the north side of Yaquina Head located in section 30 of township 10 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-216 387,772 1,073,534

Description of Location of Point Number Li-7-216:
A point near the southeast end of the headlands on the south side of Yaquina Head located in section 29 of township 10 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-217 387,563 1,073,912

Li-7-218 387,386 1,074,085

Li-7-219 387,128 1,074,260

Li-7-220 386,676 1,074,440

Li-7-221 386,012 1,074,651

Li-7-222 385,108 1,074,857

Li-7-223 384,494 1,074,912

Li-7-223A 384,156 1,074,959

Li-7-224 383,966 1,075,015

Li-7-225 383,702 1,075,148

Li-7-226 383,577 1,075,050

Li-7-227 383,213 1,074,990

Li-7-228 382,719 1,074,996

Li-7-229 382,476 1,075,069

Li-7-230 382,105 1,075,222

Li-7-231 382,036 1,075,230

Li-7-232 381,708 1,074,913

Li-7-233 381,443 1,074,806

Li-7-234 380,262 1,074,523

Li-7-235 379,963 1,074,392

Li-7-236 379,795 1,074,402

Li-7-237 379,148 1,074,225

Li-7-238 378,944 1,074,198

Li-7-239 378,034 1,074,043

Li-7-240 377,914 1,073,941

Li-7-241 377,641 1,073,892

Li-7-242 377,310 1,073,746

Li-7-243 377,291 1,073,577

Li-7-243A 377,167 1,073,496

Li-7-243B 377,031 1,073,571

Li-7-244 376,880 1,073,574

Li-7-245 376,584 1,073,490

Li-7-246 375,537 1,073,472

Li-7-247 375,067 1,073,373

Li-7-248 375,072 1,073,290

Li-7-249 374,935 1,073,281

Li-7-250 374,920 1,073,300

Li-7-251 374,783 1,073,293

Li-7-252 374,324 1,073,158

Li-7-253 374,089 1,073,032

Li-7-254 374,016 1,072,856

Li-7-255 373,826 1,072,845

Li-7-256 373,821 1,072,880

Li-7-257 373,184 1,072,824

Li-7-258 373,116 1,072,886

Li-7-259 372,539 1,072,719

Li-7-260 372,411 1,072,706

Li-7-261 371,864 1,072,554

Li-7-262 371,541 1,072,396

Li-7-263 370,453 1,072,227

Li-7-264 369,991 1,072,262

Li-7-265 369,852 1,072,347

Li-7-266 369,368 1,072,602

Li-7-266A 368,949 1,073,035

Li-7-267 367,806 1,072,273

Li-7-268 365,746 1,071,373

Li-7-269 365,649 1,071,378

Description of Location of Point Number Li-7-269:
A point near the south jetty at the entrance to Yaquina Bay located in section 18 of township 11 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-270 360,495 1,071,556

Description of Location of Point Number Li-7-270:
A point near the south boundary of the South Newport Park located in section 19 of township 11 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-271 358,777 1,071,368

Li-7-272 357,591 1,071,246

Li-7-273 357,104 1,071,144

Li-7-274 356,080 1,071,008

Li-7-275 355,648 1,071,008

Li-7-276 354,873 1,070,907

Li-7-277 353,593 1,070,800

Li-7-278 353,505 1,070,756

Li-7-279 353,174 1,070,667

Li-7-280 352,967 1,070,584

Li-7-281 352,466 1,070,600

Li-7-282 351,458 1,070,441

Li-7-283 350,947 1,070,421

Li-7-284 350,775 1,070,438

Li-7-285 350,420 1,070,324

Li-7-286 350,027 1,070,278

Li-7-287 349,666 1,070,202

Li-7-288 348,278 1,070,067

Li-7-289 347,871 1,070,120

Li-7-290 347,063 1,069,889

Li-7-291 346,876 1,069,885

Li-7-292 346,841 1,069,757

Li-7-293 346,124 1,069,672

Description of Location of Point Number Li-7-293:
A point near the north boundary of Lost Creek Park located in section 6 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-294 339,166 1,068,589

Description of Location of Point Number Li-7-294:
A point near the south boundary of Lost Creek Park located in section 7 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-295 337,635 1,068,437

Li-7-295A 337,344 1,068,375

Li-7-296 336,132 1,068,226

Description of Location of Point Number Li-7-296:
A point near the north boundary of Ona Beach Park located in section 18 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-297 333,385 1,068,450

Description of Location of Point Number Li-7-297:
A point near the south boundary of Ona Beach Park located in section 18 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-297A 333,092 1,068,723

Li-7-297B 332,550 1,068,009

Li-7-298 332,261 1,067,861

Li-7-299 331,651 1,067,607

Li-7-300 330,909 1,067,332

Li-7-301 330,212 1,067,169

Li-7-302 329,775 1,067,021

Li-7-303 329,055 1,066,830

Li-7-304 328,374 1,066,629

Li-7-305 327,559 1,066,454

Li-7-306 326,920 1,066,268

Li-7-307 326,218 1,066,154

Li-7-308 325,986 1,066,159

Li-7-309 325,483 1,066,088

Li-7-310 325,302 1,065,997

Li-7-311 324,853 1,065,953

Li-7-312 324,539 1,065,816

Li-7-313 324,277 1,065,641

Li-7-314 323,667 1,065,529

Description of Location of Point Number Li-7-314:
A point near the north boundary of Seal Rock Wayside located in section 25 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-315 322,726 1,065,519

Description of Location of Point Number Li-7-315:
A point near the south boundary of Seal Rock Wayside located in section 25 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-316 322,532 1,065,529

Li-7-317 322,312 1,065,480

Li-7-318 321,532 1,065,461

Li-7-319 321,414 1,065,298

Li-7-320 321,226 1,065,448

Li-7-321 320,971 1,065,448

Li-7-321A 320,492 1,065,294

Li-7-322 320,154 1,065,308

Li-7-323 319,976 1,065,381

Li-7-324 319,830 1,065,333

Li-7-325 319,653 1,065,141

Description of Location of Point Number Li-7-325:
A point near the north end of the headlands north of Squaw Creek located in section 36 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-326 319,285 1,065,020

Description of Location of Point Number Li-7-326:
A point near the south end of the headlands, north of Squaw Creek located in section 36 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-327 319,254 1,065,127

Li-7-328 319,017 1,065,300

Li-7-329 318,684 1,065,368

Li-7-330 318,039 1,065,567

Li-7-331 317,962 1,065,616

Li-7-332 317,553 1,065,733

Li-7-333 316,986 1,065,786

Li-7-334 316,190 1,065,631

Li-7-335 315,455 1,065,643

Li-7-336 313,346 1,065,757

Li-7-337 312,115 1,065,744

Li-7-338 310,799 1,065,676

Li-7-339 310,624 1,065,655

Li-7-340 307,274 1,065,368

Li-7-341 306,081 1,065,272

Li-7-342 303,876 1,065,014

Li-7-342A 302,717 1,064,861

Li-7-343 302,009 1,064,789

Li-7-344 300,597 1,064,626

Li-7-344A 299,559 1,064,546

Li-7-345 298,873 1,064,546

Li-7-346 298,361 1,064,661

Li-7-347 297,708 1,064,983

Li-7-348 297,499 1,065,264

Li-7-349 297,441 1,065,520

Li-7-350 297,481 1,065,745

Li-7-351 295,474 1,065,819

Li-7-352 295,365 1,065,659

Li-7-353 295,135 1,065,187

Li-7-354 294,851 1,064,836

Li-7-355 294,333 1,064,433

Li-7-356 293,843 1,064,235

Li-7-357 293,610 1,064,140

Description of Location of Point Number Li-7-357:
A point near the north boundary of Governor Patterson Memorial Park located in section 25 of township 13 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-358 289,703 1,063,527

Description of Location of Point Number Li-7-358:
A point near the south boundary of Governor Patterson Memorial Park located in section 25 of township 13 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-359 289,041 1,063,368

Li-7-360 288,797 1,063,355

Li-7-361 288,639 1,063,301

Li-7-362 288,337 1,063,295

Li-7-363 288,294 1,063,262

Li-7-364 287,261 1,063,041

Li-7-365 286,718 1,062,961

Li-7-366 286,312 1,062,836

Li-7-367 286,113 1,062,831

Li-7-368 286,084 1,062,893

Li-7-369 285,824 1,062,895

Li-7-370 285,212 1,062,781

Li-7-371 285,027 1,062,709

Li-7-372 284,609 1,062,608

Li-7-373 284,253 1,062,595

Li-7-374 283,650 1,062,426

Li-7-375 283,530 1,062,418

Li-7-376 283,344 1,062,332

Li-7-377 283,033 1,062,340

Description of Location of Point Number Li-7-377:
A point near the north boundary of Beachside State Park located in section 2 of township 14 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-378 280,579 1,062,025

Description of Location of Point Number Li-7-378:
A point near the south boundary of Beachside State Park located in section 2 of township 14 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-379 280,316 1,061,896

Li-7-380 280,153 1,061,959

Li-7-381 279,897 1,062,221

Li-7-382 279,810 1,062,238

Li-7-383 279,471 1,062,184

Li-7-384 279,189 1,062,025

Li-7-385 279,000 1,061,989

Li-7-386 278,590 1,061,901

Li-7-387 278,530 1,061,890

Li-7-388 278,422 1,061,867

Li-7-389 278,397 1,061,861

Li-7-390 277,667 1,061,718

Li-7-391 277,519 1,061,667

Li-7-392 277,394 1,061,450

Li-7-393 277,109 1,061,300

Li-7-394 276,930 1,061,241

Li-7-395 276,633 1,061,214

Li-7-396 276,485 1,061,088

Li-7-396A 275,876 1,061,042

Li-7-397 275,149 1,060,896

Li-7-398 274,953 1,060,869

Li-7-399 274,824 1,060,797

Li-7-400 274,004 1,060,607

Li-7-401 273,342 1,060,521

Li-7-402 273,123 1,060,462

Li-7-403 272,973 1,060,462

Li-7-403A 272,878 1,060,433

Li-7-403B 272,896 1,060,393

Li-7-403C 272,820 1,060,374

Li-7-403D 272,830 1,060,421

Li-7-404 272,651 1,060,364

Li-7-405 272,426 1,060,299

Li-7-406 272,203 1,060,283

Li-7-407 272,128 1,060,234

Li-7-408 271,948 1,060,204

Li-7-409 271,876 1,060,227

Li-7-410 271,776 1,060,205

Li-7-411 271,517 1,060,175

Li-7-412 271,384 1,060,219

Li-7-413 271,248 1,060,129

Li-7-414 271,079 1,060,107

Li-7-415 270,975 1,060,035

Li-7-416 270,235 1,059,912

Li-7-417 270,078 1,059,800

Li-7-418 269,654 1,059,845

Li-7-418A 269,628 1,059,780

Li-7-418B 269,456 1,059,849

Li-7-419 269,109 1,059,861

Li-7-420 268,340 1,059,611

Li-7-421 268,199 1,059,621

Li-7-422 267,680 1,059,493

Li-7-423 266,984 1,059,424

Li-7-424 266,886 1,059,446

Li-7-424A 266,752 1,059,348

Li-7-425 266,663 1,059,404

Li-7-426 266,507 1,059,260

Li-7-427 266,377 1,059,159

Li-7-428 266,168 1,059,124

Li-7-429 265,966 1,059,257

Li-7-430 265,666 1,059,094

Li-7-430A 265,602 1,058,965

Li-7-431 265,475 1,058,904

Li-7-432 264,325 1,058,737

Li-7-433 263,983 1,058,615

Li-7-434 263,577 1,058,506

Li-7-435 263,465 1,058,519

Li-7-436 263,387 1,058,531

Li-7-437 263,394 1,058,454

Li-7-438 262,996 1,058,341

Li-7-439 262,881 1,058,246

Description of Location of Point Number Li-7-439:
A point near the north end of the headlands north of Yachats Park and near the section line located between sections 22 and 23 of township 14 south, range 12 west of the Willamette Meridian in Lincoln County.

Oregon State Plane Coordinate

System of 1927, south zone

Point

Number
y-coordinate
x-coordinate

La-7-1 960,236 1,053,478

Description of Location of Point Number La-7-1:
A point near the south end of the headlands on the south side of Gwynn Knoll located in section 22 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-2 960,110 1,053,668

La-7-3 960,163 1,053,738

La-7-4 960,041 1,053,854

La-7-5 959,932 1,053,768

La-7-6 959,694 1,053,879

La-7-7 959,392 1,053,887

La-7-8 959,274 1,053,935

La-7-9 959,124 1,053,946

Description of Location of Point Number La-7-9:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 22 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-10 956,771 1,054,162

Description of Location of Point Number La-7-10:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 27 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-11 955,775 1,054,039

La-7-12 955,642 1,053,985

La-7-13 955,236 1,053,955

La-7-14 954,367 1,053,807

La-7-15 954,094 1,053,672

La-7-16 953,534 1,053,686

La-7-17 953,374 1,053,714

La-7-18 953,268 1,053,882

La-7-19 953,186 1,053,909

Description of Location of Point Number La-7-19:
A point near the north boundary of the Rockwood Beach State Wayside located in section 27 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-20 952,030 1,053,601

Description of Location of Point Number La-7-20:
A point near the south boundary of Rockwood Beach State Wayside near the section line located between section 27 and section 34 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-21 951,780 1,053,530

La-7-22 951,633 1,053,395

La-7-23 951,613 1,053,308

La-7-24 951,555 1,053,229

La-7-25 951,461 1,053,170

La-7-26 951,160 1,053,170

La-7-27 950,892 1,053,104

La-7-28 950,751 1,053,055

La-7-29 950,531 1,052,931

La-7-30 950,352 1,052,890

La-7-31 949,988 1,052,937

La-7-32 949,786 1,052,942

La-7-33 949,469 1,052,898

La-7-34 949,213 1,052,750

La-7-35 949,177 1,052,806

La-7-36 949,010 1,052,702

La-7-37 949,004 1,052,837

La-7-38 948,807 1,052,897

La-7-38A 948,218 1,052,893

La-7-38B 948,227 1,052,797

La-7-38C 948,170 1,052,794

La-7-38D 948,159 1,052,893

La-7-39 948,074 1,052,893

La-7-39A 947,907 1,052,830

La-7-40 947,752 1,052,816

La-7-41 947,671 1,052,860

La-7-42 947,129 1,052,773

La-7-43 946,916 1,052,690

La-7-44 946,756 1,052,589

Description of Location of Point Number La-7-44:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 3 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-45 943,990 1,052,518

Description of Location of Point Number La-7-45:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 3 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-46 943,939 1,052,486

La-7-47 943,813 1,052,591

La-7-48 943,783 1,052,519

La-7-49 943,676 1,052,511

La-7-50 943,595 1,052,712

La-7-51 943,120 1,052,702

La-7-52 942,217 1,052,612

La-7-53 942,188 1,052,505

La-7-54 942,111 1,052,558

La-7-55 941,981 1,052,486

La-7-56 941,899 1,052,578

La-7-57 941,798 1,052,469

La-7-58 941,715 1,052,447

La-7-59 941,651 1,052,520

La-7-60 941,460 1,052,477

La-7-61 940,890 1,052,398

La-7-62 940,849 1,052,347

La-7-63 940,664 1,052,338

La-7-63A 940,377 1,052,331

La-7-63B 940,382 1,052,276

La-7-63C 940,284 1,052,268

La-7-63D 940,276 1,052,323

La-7-64 940,181 1,052,312

La-7-65 939,875 1,052,279

La-7-66 939,480 1,052,244

La-7-67 939,027 1,052,218

La-7-68 938,916 1,052,176

La-7-69 938,856 1,052,086

La-7-70 938,884 1,052,005

La-7-71 938,716 1,051,863

La-7-72 938,638 1,051,843

Description of Location of Point Number La-7-72:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 10 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-73 937,638 1,051,964

Description of Location of Point Number La-7-73:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 15 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-74 937,203 1,051,900

La-7-75 937,051 1,051,863

La-7-76 936,879 1,051,895

La-7-77 935,785 1,051,799

La-7-78 935,426 1,051,813

La-7-79 935,075 1,052,056

La-7-80 934,880 1,052,081

La-7-81 934,647 1,052,020

La-7-82 934,455 1,051,950

La-7-83 934,615 1,051,784

La-7-84 934,604 1,051,729

La-7-85 934,316 1,051,650

La-7-86 933,430 1,051,561

La-7-87 933,065 1,051,551

Description of Location of Point Number La-7-87:
A point near the north boundary of Muriel O. Ponsler Memorial Wayside near the section line located between section 15 and section 22 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-88 909,858 1,048,853

Description of Location of Point Number La-7-88:
A point near the south end of the headlands south of Sea Lion Point located in section 10 of township 17 south, range 12 west of the Willamette Meridian in Lane County.

La-7-89 909,719 1,048,996

La-7-90 909,664 1,048,883

La-7-91 909,526 1,048,892

La-7-91A 909,413 1,048,940

La-7-91B 909,303 1,048,919

La-7-91C 909,322 1,048,991

La-7-92 909,257 1,049,026

La-7-93 909,074 1,049,036

La-7-94 907,411 1,048,835

La-7-95 907,100 1,048,756

La-7-96 906,424 1,048,703

La-7-97 905,548 1,048,854

La-7-97A 905,279 1,048,958

La-7-98 905,035 1,048,753

La-7-99 904,794 1,048,582

La-7-100 904,606 1,048,539

La-7-101 903,666 1,048,343

La-7-102 902,600 1,048,245

La-7-103 900,865 1,047,986

La-7-104 900,172 1,048,219

La-7-105 900,135 1,048,025

La-7-106 898,793 1,047,704

La-7-107 896,883 1,047,391

La-7-108 895,796 1,047,214

La-7-109 895,503 1,047,145

La-7-110 894,613 1,046,918

La-7-111 893,579 1,046,676

La-7-112 892,821 1,046,624

La-7-113 892,155 1,046,581

La-7-114 891,073 1,046,419

La-7-115 890,910 1,046,252

La-7-116 890,458 1,046,195

La-7-117 890,028 1,046,095

La-7-118 888,538 1,045,834

La-7-119 888,055 1,045,774

La-7-120 887,644 1,045,690

La-7-121 887,261 1,045,648

La-7-122 886,717 1,045,523

La-7-123 886,285 1,045,460

La-7-124 885,473 1,045,302

La-7-125 885,268 1,045,288

La-7-126 884,851 1,045,219

La-7-127 884,298 1,045,109

La-7-128 883,971 1,045,099

La-7-129 883,618 1,044,947

La-7-130 882,889 1,044,796

La-7-131 881,414 1,044,485

La-7-132 880,567 1,044,279

La-7-133 880,258 1,044,200

La-7-134 879,601 1,044,022

La-7-135 879,061 1,043,864

La-7-136 877,970 1,043,710

Description of Location of Point Number La-7-136:
A point near the north jetty of the mouth of the Siuslaw River.

La-7-137 876,020 1,044,784

La-7-138 875,946 1,044,582

La-7-139 875,798 1,044,454

La-7-140 875,347 1,044,280

La-7-141 874,460 1,044,140

La-7-142 873,380 1,044,014

La-7-143 871,882 1,043,709

La-7-144 870,976 1,043,613

La-7-145 869,960 1,043,487

La-7-146 868,997 1,043,351

La-7-146A 868,331 1,043,221

La-7-147 867,514 1,043,108

La-7-148 866,180 1,042,880

La-7-149 865,019 1,042,725

La-7-150 864,002 1,042,561

La-7-151 862,115 1,042,273

La-7-152 861,496 1,042,182

La-7-153 860,271 1,042,026

La-7-154 858,490 1,041,748

La-7-155 857,800 1,041,633

La-7-156 856,103 1,041,383

La-7-157 855,358 1,041,303

La-7-158 854,148 1,041,117

La-7-159 851,830 1,040,768

La-7-160 851,635 1,040,748

La-7-161 851,199 1,040,880

La-7-162 851,021 1,040,865

La-7-163 850,800 1,040,648

La-7-164 850,355 1,040,527

La-7-164A 849,124 1,040,339

La-7-165 848,907 1,040,274

La-7-166 848,749 1,040,273

La-7-167 846,808 1,039,954

La-7-168 846,243 1,039,937

La-7-169 845,809 1,040,006

La-7-170 845,602 1,039,776

La-7-171 844,723 1,039,621

La-7-172 843,639 1,039,444

La-7-173 842,820 1,039,311

La-7-174 842,031 1,039,177

La-7-175 841,270 1,039,078

La-7-176 840,452 1,038,871

La-7-176A 840,031 1,038,859

La-7-177 839,240 1,038,737

La-7-178 838,171 1,038,563

La-7-179 837,525 1,038,441

La-7-179A 836,715 1,038,307

La-7-180 835,043 1,038,003

La-7-181 834,753 1,037,958

La-7-182 833,479 1,037,720

La-7-183 832,528 1,037,580

La-7-184 831,085 1,037,370

La-7-185 829,836 1,037,172

La-7-186 828,519 1,037,020

La-8-187 828,149 1,037,039

La-8-188 828,028 1,037,333

La-8-189 827,347 1,038,019

La-8-190 827,070 1,037,974

La-8-191 826,655 1,037,788

La-8-191A 825,980 1,037,568

La-8-192 825,744 1,036,688

La-8-193 824,767 1,036,500

La-8-194 823,832 1,036,281

La-8-195 823,335 1,036,182

La-8-196 822,001 1,035,914

Do-8-1 821,695 1,035,859

Description of Location of Point Number Do-8-1:
A point near the Lane-Douglas County line located in section 5 of township 20 south, range 12 west of the Willamette Meridian in Lane and Douglas Counties.

Do-8-2 820,707 1,035,660

Do-8-3 818,732 1,035,340

Do-8-4 817,872 1,035,166

Do-8-5 817,052 1,035,024

Do-8-6 816,253 1,034,884

Do-8-7 815,512 1,034,746

Do-8-8 814,959 1,034,666

Do-8-9 813,504 1,034,423

Do-8-10 812,595 1,034,229

Do-8-11 811,225 1,033,996

Do-8-12 810,555 1,033,850

Do-8-13 810,122 1,033,783

Do-8-14 808,867 1,033,554

Do-8-15 807,868 1,033,385

Do-8-16 807,337 1,033,283

Do-8-17 806,927 1,033,221

Do-8-18 806,152 1,033,077

Do-8-19 805,778 1,032,988

Do-8-20 804,851 1,032,861

Do-8-21 804,260 1,032,873

Do-8-22 803,681 1,032,658

Do-8-23 803,506 1,032,786

Do-8-23A 802,770 1,033,337

Do-8-23B 802,137 1,033,220

Do-8-23C 801,728 1,032,555

Do-8-24 801,155 1,032,391

Do-8-25 801,044 1,032,207

Do-8-26 800,846 1,032,132

Do-8-27 799,332 1,031,776

Do-8-28 798,240 1,031,548

Do-8-29 796,771 1,031,277

Do-8-30 795,799 1,031,068

Do-8-31 793,989 1,030,720

Do-8-32 793,169 1,030,524

Do-8-33 792,296 1,030,361

Do-8-34 791,423 1,030,178

Do-8-35 790,919 1,030,056

Do-8-36 789,882 1,029,848

Do-8-37 788,423 1,029,555

Do-8-38 787,010 1,029,259

Do-8-39 784,545 1,028,739

Do-8-40 784,212 1,028,670

Do-8-41 782,268 1,028,202

Do-8-42 781,537 1,028,084

Do-8-43 780,887 1,027,942

Do-8-44 780,531 1,028,022

Do-8-45 779,988 1,028,136

Do-8-46 778,886 1,027,543

Do-8-47 777,876 1,027,263

Do-8-48 777,208 1,027,140

Do-8-49 774,943 1,026,545

Do-8-50 774,246 1,026,386

Do-8-51 773,335 1,026,124

Do-8-52 772,554 1,025,924

Do-8-52A 772,330 1,025,872

Do-8-53 771,860 1,025,808

Do-8-54 771,055 1,025,594

Do-8-55 770,024 1,025,340

Do-8-56 768,746 1,025,005

Do-8-57 766,998 1,024,590

Do-8-58 766,108 1,024,358

Do-8-59 765,636 1,024,230

Do-8-60 763,627 1,023,692

Do-8-61 762,742 1,023,429

Do-8-62 761,684 1,023,139

Do-8-63 758,957 1,022,333

Do-8-64 758,469 1,022,210

Do-8-65 758,121 1,022,053

Do-8-66 757,279 1,021,800

Do-8-67 757,020 1,021,839

Do-8-68 756,836 1,021,696

Do-8-69 755,763 1,021,249

Do-8-70 755,026 1,021,008

Do-8-71 754,298 1,020,903

Do-8-72 753,767 1,020,697

Do-8-73 753,439 1,020,545

Do-8-74 752,951 1,020,747

Do-8-75 751,017 1,020,655

Do-8-75A 750,243 1,021,078

Do-8-76 749,488 1,020,210

Do-8-77 748,443 1,019,383

Do-8-78 747,158 1,019,192

Description of Location of Point Number Do-8-78:
A point near the north boundary of Umpqua Lighthouse State Park located in section 14 of township 22 south, range 13 west of the Willamette Meridian in Douglas County.

Do-8-79 730,871 1,016,121

Description of Location of Point Number Do-8-79:
A point near the Douglas-Coos County line located near the south line of section 35 of township 22 south, range 13 west of the Willamette Meridian in Douglas County and near the north line of section 2 of township 23 south, range 13 west of the Willamette Meridian in Coos County.

Co-8-1 729,664 1,015,856

Co-8-2 728,936 1,015,655

Co-8-3 728,728 1,015,623

Co-8-4 727,826 1,015,377

Co-8-5 727,278 1,015,258

Co-8-6 724,915 1,014,674

Co-8-7 724,626 1,014,580

Co-8-8 723,853 1,014,368

Co-8-9 722,394 1,014,019

Co-8-10 721,343 1,013,724

Co-8-11 721,060 1,013,669

Co-8-12 719,776 1,013,295

Co-8-13 717,976 1,012,819

Co-8-14 715,485 1,012,136

Co-8-15 714,775 1,011,970

Co-8-16 713,885 1,011,759

Co-8-17 712,681 1,012,474

Co-8-17A 711,651 1,012,064

Co-8-18 711,490 1,011,380

Co-8-19 711,287 1,011,067

Co-8-20 710,228 1,010,672

Co-8-21 708,950 1,010,242

Co-8-22 707,341 1,009,727

Co-8-23 705,667 1,009,233

Co-8-24 703,750 1,008,601

Co-8-25 702,084 1,008,068

Co-8-26 699,008 1,007,083

Co-8-27 697,448 1,006,514

Co-8-28 696,206 1,006,090

Co-8-29 694,708 1,005,610

Co-8-30 693,103 1,005,043

Co-8-31 692,077 1,004,650

Co-8-32 689,886 1,003,889

Co-8-33 688,877 1,003,573

Co-8-34 687,552 1,003,019

Co-8-35 686,230 1,002,532

Co-8-36 685,486 1,002,304

Co-8-37 683,518 1,001,517

Co-8-38 680,557 1,000,380

Co-8-39 679,698 1,000,075

Co-8-40 677,930 999,320

Co-8-41 674,944 998,128

Co-8-42 673,411 997,493

Co-8-43 672,373 997,031

Co-8-44 671,467 996,694

Co-8-45 669,759 995,885

Co-8-46 668,425 995,336

Co-8-47 667,825 995,122

Co-8-48 667,544 994,955

Co-8-49 666,205 994,292

Co-8-50 665,970 994,225

Co-8-51 663,013 992,854

Co-8-52 660,734 991,795

Co-8-53 660,069 991,533

Co-8-54 659,389 991,150

Co-8-55 657,728 990,366

Co-8-56 655,235 989,141

Co-8-57 654,440 988,702

Co-8-58 653,488 988,250

Co-8-59 652,480 987,700

Co-8-60 651,099 986,981

Co-8-61 649,414 986,081

Co-8-62 646,358 984,352

Co-8-63 645,749 984,047

Co-8-64 644,099 983,026

Co-8-65 642,023 981,695

Co-8-66 640,681 980,828

Co-8-67 640,057 980,293

Co-8-68 639,692 980,219

Co-8-69 639,520 980,356

Co-7-70 636,896 979,344

Co-7-70A 636,614 978,908

Co-7-71 636,922 978,633

Co-7-72 636,010 977,777

Co-7-73 635,625 977,638

Co-7-74 635,393 977,275

Co-7-75 635,195 977,077

Co-7-76 634,936 976,733

Co-7-77 634,587 976,559

Co-7-77A 633,981 976,264

Co-7-77B 633,953 975,963

Co-7-77C 634,143 975,869

Co-7-78 634,233 975,610

Co-7-79 634,204 975,372

Co-7-79A 633,977 974,584

Co-7-79B 634,194 974,479

Co-7-80 633,898 974,424

Co-7-81 633,817 974,344

Co-7-82 633,937 974,077

Description of Location of Point Number Co-7-82:
A point near the southeast end of the headlands on the east side of Yoakam Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-83 634,269 973,615

Description of Location of Point Number Co-7-83:
A point near the southwest end of the headlands, on the west side of Yoakam Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-83A 634,082 973,601

Co-7-83B 634,289 973,472

Co-7-84 634,156 973,500

Co-7-84A 634,031 973,422

Co-7-84B 634,050 973,330

Co-7-85 633,855 973,285

Co-7-86 633,965 973,139

Co-7-87 633,851 973,103

Co-7-88 633,629 972,839

Co-7-89 633,570 972,661

Co-7-90 633,630 972,588

Co-7-91 633,486 972,500

Co-7-92 633,544 972,414

Co-7-93 633,427 972,406

Co-7-94 633,376 972,209

Co-7-95 633,447 972,128

Co-7-96 633,292 972,073

Co-7-97 633,295 971,922

Co-7-97A 633,239 971,731

Co-7-98 633,169 971,619

Co-7-98A 633,192 971,580

Co-7-99 633,177 971,464

Co-7-100 633,123 971,298

Co-7-101 633,133 971,239

Co-7-102 633,087 971,152

Co-7-102A 633,117 971,076

Co-7-103 633,119 970,748

Co-7-103A 633,157 970,678

Co-7-104 633,149 970,563

Co-7-105 633,202 970,551

Co-7-106 633,180 970,465

Co-7-107 633,184 970,383

Co-7-108 633,262 970,330

Co-7-109 633,209 970,234

Co-7-110 633,279 970,284

Co-7-111 633,340 970,280

Description of Location of Point Number Co-7-111:
A point near the southeast end of the headlands on the east side of Gregory Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-112 608,676 966,967

Description of Location of Point Number Co-7-112:
A point near the headlands at the north end of Sacchi Beach located in section 32 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-113 608,553 967,076

Co-7-114 608,289 967,090

Co-7-115 608,179 967,050

Co-7-116 607,903 967,103

Co-7-117 607,628 966,995

Co-7-118 607,410 966,934

Co-7-119 606,877 966,722

Co-7-120 606,760 966,652

Co-7-121 606,645 966,613

Co-7-122 606,027 966,290

Co-7-123 605,748 966,226

Co-7-124 605,182 966,033

Co-7-125 604,655 965,906

Co-7-126 604,515 965,555

Co-7-127 603,978 965,298

Co-7-128 603,724 965,369

Co-7-129 603,649 965,469

Co-7-130 603,508 965,465

Co-7-131 603,389 965,537

Co-7-132 603,221 965,503

Co-7-133 602,888 965,575

Co-7-134 602,650 965,425

Co-7-135 602,087 965,206

Co-7-136 601,893 965,185

Co-7-137 601,186 964,997

Co-7-138 601,067 964,893

Co-7-139 601,021 964,797

Co-7-140 600,922 964,740

Co-7-141 600,470 964,612

Co-7-142 600,455 964,661

Co-7-142A 600,071 964,652

Co-7-142B 599,897 964,617

Co-7-143 599,738 964,644

Co-7-144 598,717 964,387

Co-7-145 597,922 964,202

Co-7-146 596,609 963,901

Description of Location of Point Number Co-7-146:
A point near the north boundary of Seven Devils Ocean Wayside located in section 17 of township 27 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-147 595,213 963,487

Description of Location of Point Number Co-7-147:
A point near the south boundary of Seven Devils Ocean Wayside located in section 17 of township 27 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-148 594,314 963,289

Co-7-149 594,046 963,201

Co-7-150 593,895 963,182

Co-7-151 593,779 963,097

Co-7-152 593,565 963,103

Co-7-153 593,028 962,935

Co-7-154 592,633 962,887

Co-7-155 591,719 962,643

Co-7-156 590,974 962,354

Co-7-157 590,518 962,076

Co-7-158 590,387 961,812

Co-7-159 590,082 962,020

Co-7-160 589,739 962,163

Co-7-161 589,390 962,214

Co-7-162 589,181 962,122

Co-7-163 589,030 962,216

Co-7-164 588,994 962,326

Co-7-165 588,874 962,430

Co-7-166 588,522 962,518

Co-7-167 587,762 962,569

Co-7-168 587,311 962,505

Co-7-169 586,932 962,514

Co-7-170 584,508 962,011

Co-7-171 584,006 961,931

Co-7-172 583,067 961,700

Co-7-173 581,949 961,437

Co-7-174 581,179 961,231

Co-7-175 580,403 961,047

Co-7-176 577,758 960,367

Co-7-177 577,356 960,253

Co-7-178 576,745 960,026

Description of Location of Point Number Co-7-178:
A point near the north boundary of Bullards Beach State Park located near the section line between section 31 of township 27 south, range 14 west of the Willamette Meridian and section 6 of township 28 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-179 555,762 952,779

Description of Location of Point Number Co-7-179:
A point near the north jetty at the mouth of the Coquille River located in section 25 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-180 555,175 951,991

Co-7-181 554,780 951,830

Co-7-182 553,788 951,192

Co-7-183 553,471 950,888

Co-7-184 553,041 950,429

Co-7-185 552,360 949,847

Co-7-186 552,218 949,659

Co-7-187 552,103 949,891

Co-7-188 551,837 950,159

Co-7-189 551,431 950,406

Co-7-190 551,116 950,464

Co-7-191 550,861 950,457

Co-7-192 550,604 950,437

Co-7-193 550,337 950,321

Co-7-194 550,057 950,249

Co-7-195 549,837 950,092

Co-7-196 549,618 950,060

Co-7-197 549,516 949,955

Co-7-198 549,384 949,927

Co-7-199 549,282 949,968

Co-7-200 549,124 949,939

Description of Location of Point Number Co-7-200:
A point near the north boundary of Bandon Ocean Wayside located near the section line between section 35 and section 36 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-201 548,632 950,177

Description of Location of Point Number Co-7-201:
A point near the south boundary of Bandon Ocean Wayside located in section 36 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-202 548,492 950,207

Co-7-203 548,380 950,151

Co-7-204 548,264 950,206

Co-7-205 548,254 950,325

Co-7-206 548,186 950,339

Co-7-207 548,009 950,528

Co-7-208 547,406 950,729

Co-7-209 547,161 950,718

Co-7-210 546,508 950,752

Co-7-211 546,006 950,673

Co-7-212 545,859 950,712

Co-7-213 545,715 950,683

Co-7-214 545,628 950,615

Co-7-215 545,217 950,577

Co-7-216 545,023 950,598

Co-7-216A 544,709 950,664

Co-7-217 544,548 950,878

Co-7-218 544,373 950,554

Co-7-219 543,977 950,255

Co-7-220 543,175 949,972

Co-7-221 542,945 949,972

Co-7-222 542,866 949,909

Co-7-223 542,547 949,822

Co-7-224 542,416 949,831

Co-7-225 542,342 949,615

Co-7-226 542,282 949,710

Co-7-227 541,931 949,649

Co-7-228 541,758 949,563

Co-7-229 541,677 949,554

Description of Location of Point Number Co-7-229:
A point near the north boundary of Bandon State Park located near the section line between section 1 and section 2 of township 29 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-230 520,295 944,832

Description of Location of Point Number Co-7-230:
A point near the south boundary of Bandon State Park located in section 26 of township 29 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-231 519,372 944,584

Co-7-232 519,139 944,554

Co-7-233 518,732 944,354

Co-7-234 518,351 944,228

Co-7-235 517,872 944,106

Co-7-236 517,379 944,081

Co-7-237 517,197 944,024

Co-7-238 516,932 943,828

Co-7-239 516,537 943,820

Co-7-240 516,140 943,566

Co-7-241 515,878 943,482

Co-7-242 514,876 943,184

Co-7-243 513,787 943,654

Co-7-244 513,009 943,264

Co-7-245 512,191 942,822

Co-7-246 510,958 942,457

Co-7-247 510,505 942,237

Co-7-248 509,957 942,116

Co-7-249 509,541 942,146

Co-7-250 508,792 941,921

Co-7-251 508,381 941,799

Co-7-252 507,732 941,713

Co-7-253 506,891 941,505

Co-7-253A 506,462 941,413

Co-7-253B 506,246 941,247

Co-7-254 505,354 940,985

Co-7-255 504,775 940,629

Co-7-256 504,290 940,429

Co-7-257 503,786 940,333

Co-7-257A 502,977 940,049

Co-7-257B 502,502 939,827

Co-7-257C 501,568 939,701

Co-7-258 500,604 939,306

Co-7-258A 500,169 939,262

Co-7-258B 498,906 938,349

Co-7-258C 497,858 937,804

Co-7-259 497,372 937,629

Co-7-259A 496,995 937,388

Co-7-259B 496,704 937,274

Co-7-260 495,258 936,546

Co-7-260A 494,866 936,458

Co-7-261 494,435 936,200

Description of Location of Point Number Co-7-261:
A point near the Coos-Curry County line located near the section line between section 21 of township 30 south, range 15 west of the Willamette Meridian in Coos County and section 28 of township 30 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-1 494,269 936,197

Cu-7-1A 492,997 935,582

Cu-7-1B 492,724 935,524

Cu-7-1C 492,161 935,220

Cu-7-1D 491,652 935,056

Cu-7-2 491,102 934,739

Cu-7-3 490,807 934,692

Cu-7-3A 489,619 933,791

Cu-7-4 488,165 933,379

Cu-7-4A 487,538 933,092

Cu-7-5 486,942 932,870

Cu-7-6 486,037 932,272

Cu-7-6A 485,602 932,037

Cu-7-7 485,134 931,874

Cu-7-8 483,852 931,217

Cu-7-9 483,031 930,687

Cu-7-10 482,079 930,304

Cu-7-11 481,624 930,048

Cu-7-12 481,116 929,839

Cu-7-13 480,954 929,721

Cu-7-14 480,886 929,576

Cu-7-15 480,564 929,341

Cu-7-16 480,217 928,860

Cu-7-17 480,122 928,700

Cu-7-18 479,910 928,435

Cu-7-19 479,060 927,987

Cu-7-20 477,708 927,259

Cu-7-21 477,184 926,960

Cu-7-22 476,933 926,833

Cu-7-23 476,453 926,519

Cu-7-24 475,128 925,801

Cu-7-25 474,536 925,461

Description of Location of Point Number Cu-7-25:
A point near the north boundary of Floras Lake State Park located near the section line between section 7 and section 18 of township 31 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-26 460,789 918,140

Description of Location of Point Number Cu-7-26:
A point near the south boundary of Floras Lake State Park located in section 25 of township 31 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-27 459,979 917,628

Cu-7-27A 459,587 917,079

Cu-7-28 458,933 917,257

Cu-7-28A 458,345 916,603

Cu-7-29 458,318 916,281

Cu-7-30 457,743 916,020

Cu-7-31 457,243 915,713

Cu-7-32 456,847 915,413

Cu-7-33 456,546 915,235

Cu-7-34 455,650 914,957

Cu-7-35 455,367 914,795

Cu-7-36 454,864 914,510

Cu-7-37 454,408 914,160

Cu-7-38 454,311 914,127

Cu-7-39 454,138 913,983

Cu-7-40 453,926 913,695

Cu-7-41 453,771 913,579

Cu-7-42 453,663 913,416

Cu-7-43 453,523 913,219

Cu-7-44 453,473 913,101

Cu-7-45 453,421 912,999

Cu-7-46 453,397 912,848

Cu-7-47 453,307 912,762

Cu-7-48 453,310 912,692

Cu-7-49 453,253 912,591

Cu-7-50 453,180 912,165

Cu-7-51 453,152 911,780

Cu-7-52 453,254 911,495

Cu-7-53 453,326 911,275

Cu-7-54 453,460 911,156

Description of Location of Point Number Cu-7-54:
A point near the east end of the headlands on the northeast side of Cape Blanco located in section 2 of township 32 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-55 452,117 910,664

Description of Location of Point Number Cu-7-55:
A point near the east end of the headlands on the southeast side of Cape Blanco located in section 2 of township 32 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-56 452,107 910,814

Cu-7-57 452,002 911,078

Cu-7-58 451,734 911,201

Cu-7-59 451,988 911,384

Cu-7-60 452,030 911,494

Cu-7-61 452,015 911,644

Cu-7-62 451,734 912,301

Cu-7-63 451,615 912,450

Cu-7-64 451,576 912,565

Cu-7-65 451,492 912,683

Cu-7-66 451,264 912,951

Cu-7-67 450,946 913,303

Cu-7-68 450,721 913,517

Cu-7-69 450,608 913,599

Cu-7-70 450,540 913,682

Cu-7-71 450,162 913,972

Cu-7-72 449,475 914,516

Cu-7-73 449,417 914,584

Cu-7-74 449,147 914,805

Cu-7-75 448,724 915,150

Cu-7-76 448,634 915,187

Cu-7-77 448,533 915,272

Cu-7-78 448,435 915,325

Cu-7-79 448,362 915,436

Cu-7-80 448,183 915,529

Cu-7-81 448,239 915,612

Cu-7-82 448,020 915,796

Cu-7-83 447,281 916,347

Cu-7-84 447,226 916,415

Cu-7-85 447,003 916,569

Cu-7-86 446,798 916,723

Cu-7-87 446,483 916,915

Cu-7-88 445,956 917,175

Cu-7-89 445,494 917,383

Cu-7-90 444,827 917,614

Cu-7-91 444,440 917,838

Cu-7-92 444,271 917,881

Cu-7-93 444,145 918,032

Cu-7-94 443,659 918,220

Cu-7-95 443,409 918,340

Cu-7-96 443,151 918,543

Cu-7-97 443,003 918,630

Cu-7-98 442,763 918,949

Cu-7-99 442,510 919,118

Cu-7-100 442,270 919,228

Cu-7-101 441,914 919,360

Cu-7-102 441,670 919,431

Cu-7-103 441,460 919,429

Cu-7-104 441,310 919,539

Cu-7-105 440,732 919,662

Cu-7-106 440,669 919,708

Cu-7-107 440,538 919,741

Cu-7-108 440,220 919,912

Cu-7-109 439,753 920,115

Cu-7-110 439,262 920,242

Cu-7-111 438,471 920,351

Cu-7-112 438,351 920,385

Cu-7-113 437,983 920,477

Cu-7-114 437,654 920,618

Cu-7-115 437,160 920,983

Cu-7-115A 436,738 920,855

Cu-7-115B 436,393 920,841

Cu-7-115C 435,898 920,940

Cu-7-116 435,598 920,933

Cu-7-117 434,950 921,233

Cu-7-117A 434,721 921,074

Cu-7-118 434,425 921,091

Cu-7-119 432,881 920,925

Cu-7-120 432,240 920,985

Cu-7-121 431,820 921,030

Cu-7-122 431,222 921,095

Cu-7-123 430,698 921,141

Cu-7-124 429,964 921,198

Cu-7-125 429,404 921,250

Cu-7-126 429,064 921,277

Cu-7-127 428,608 921,329

Cu-7-128 427,876 921,437

Cu-7-129 427,588 921,493

Cu-7-130 427,138 921,552

Cu-7-131 426,625 921,618

Cu-7-132 426,249 921,697

Cu-7-133 425,467 921,779

Cu-7-134 425,094 921,840

Cu-7-135 423,993 922,034

Cu-7-136 422,788 922,252

Cu-7-137 421,853 922,429

Cu-7-138 420,941 922,654

Cu-7-139 420,101 922,802

Cu-7-140 419,416 922,851

Cu-7-141 418,960 922,865

Cu-7-142 418,592 922,781

Cu-7-143 418,496 922,860

Cu-7-144 418,385 922,891

Cu-7-145 418,349 922,984

Cu-7-146 418,367 923,067

Cu-7-147 418,201 923,092

Cu-7-148 418,115 923,013

Cu-7-149 418,111 922,682

Cu-7-150 418,049 922,580

Cu-7-151 417,545 922,553

Cu-7-152 417,411 922,632

Cu-7-153 417,264 922,485

Cu-7-154 417,166 922,469

Cu-7-155 417,174 922,401

Description of Location of Point Number Cu-7-155:
A point near the north end of the headlands on the north side of The Heads at Port Orford located in section 6 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-156 417,164 926,366

Description of Location of Point Number Cu-7-156:
A point near the east end of the headlands at Graveyard Point located in section 5 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-157 417,377 926,537

Cu-7-158 417,522 926,867

Cu-7-159 417,575 927,163

Cu-7-160 417,534 927,457

Cu-7-161 417,280 927,591

Cu-7-162 417,293 927,687

Cu-7-163 417,496 927,929

Cu-7-164 417,663 928,027

Cu-7-165 417,684 928,143

Cu-7-166 417,693 928,354

Cu-7-167 417,677 928,529

Description of Location of Point Number Cu-7-167:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 4 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-167A 415,194 932,338

Description of Location of Point Number Cu-7-167A:
A point near the south boundary of property owned through the State Parks and Recreation Department and near Hubbard Creek located in section 9 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-167B 414,837 932,459

Cu-7-167C 414,465 932,723

Cu-7-167D 414,393 932,841

Cu-7-167E 414,074 933,166

Description of Location of Point Number Cu-7-167E:
A point near the north boundary of property owned through the State Parks and Recreation Department located near the section line between section 9 and section 10 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-168 387,665 946,358

Description of Location of Point Number Cu-7-168:
A point near the south end of the headlands at Humbug Mountain located in section 1 of township 34 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-169 387,513 946,975

Cu-7-170 387,317 947,324

Cu-7-171 386,789 947,744

Cu-7-172 386,635 947,941

Cu-7-173 386,522 947,888

Cu-7-174 385,894 948,151

Description of Location of Point Number Cu-7-174:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 6 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-175 372,047 950,729

Description of Location of Point Number Cu-7-175:
A point near the south end of the first headlands south of Lookout Rock located in section 19 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-176 372,002 950,847

Cu-7-177 371,704 951,058

Cu-7-178 371,593 951,098

Cu-7-179 371,013 951,190

Cu-7-180 371,011 951,243

Cu-7-181 370,627 951,250

Cu-7-182 370,015 951,386

Cu-7-182A 369,639 951,391

Cu-7-183 369,389 951,143

Cu-7-184 369,322 951,076

Cu-7-185 368,854 950,922

Cu-7-186 368,488 950,650

Cu-7-187 368,297 950,580

Cu-7-188 367,647 950,767

Cu-7-189 366,689 950,737

Cu-7-190 366,317 950,658

Cu-7-191 366,138 950,541

Cu-7-192 365,769 950,590

Cu-7-193 365,508 950,586

Cu-7-194 365,101 950,335

Cu-7-195 364,751 950,302

Cu-7-196 364,387 950,403

Description of Location of Point Number Cu-7-196:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 30 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-197 362,813 950,030

Description of Location of Point Number Cu-7-197:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 31 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-198 362,702 949,975

Cu-7-199 362,664 949,867

Cu-7-200 362,399 949,498

Cu-7-201 362,444 949,369

Description of Location of Point Number Cu-7-201:
A point near the north end of the headlands at Sisters Rocks located in section 31 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-202 361,997 949,593

Description of Location of Point Number Cu-7-202:
A point near the east end of the headlands on the south side of Sisters Rocks located in section 31 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-203 362,121 949,727

Cu-7-204 362,173 949,869

Cu-7-205 362,160 949,970

Cu-7-206 361,999 950,165

Cu-7-207 361,969 950,430

Cu-7-208 361,510 950,798

Cu-7-209 361,292 950,853

Cu-7-210 361,122 950,953

Cu-7-211 360,606 951,087

Cu-7-212 360,459 951,114

Cu-7-213 360,517 951,183

Cu-7-214 360,450 951,314

Cu-7-215 360,134 951,451

Cu-7-216 360,012 951,442

Cu-7-217 359,587 951,452

Cu-7-218 359,368 951,721

Cu-7-219 359,145 951,794

Description of Location of Point Number Cu-7-219:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 32 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-220 357,690 952,165

Description of Location of Point Number Cu-7-220:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-221 357,476 952,176

Cu-7-221A 357,111 952,003

Cu-7-221B 356,695 951,879

Cu-7-222 356,625 951,808

Cu-7-222A 356,493 951,585

Cu-7-222B 356,263 951,649

Cu-7-222C 356,323 951,775

Cu-7-223 356,455 951,847

Cu-7-224 356,487 952,018

Cu-7-225 356,391 952,207

Description of Location of Point Number Cu-7-225:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-226 354,226 952,943

Description of Location of Point Number Cu-7-226:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-226A 353,863 952,893

Cu-7-226B 353,626 952,933

Cu-7-227 353,146 952,852

Cu-7-228 353,058 952,718

Cu-7-229 352,840 952,706

Cu-7-230 352,633 952,769

Cu-7-231 351,862 952,627

Cu-7-232 351,477 952,632

Cu-7-232A 350,538 952,721

Cu-7-232B 349,420 952,752

Cu-7-233 349,083 952,680

Cu-7-234 348,478 952,367

Cu-7-234A 348,283 952,216

Cu-7-234B 348,268 952,170

Cu-7-234C 348,210 952,173

Cu-7-234D 348,060 952,066

Cu-7-235 348,028 951,988

Cu-7-235A 347,971 951,987

Cu-7-235B 347,787 951,883

Cu-7-235C 347,785 951,844

Cu-7-235D 347,741 951,853

Cu-7-236 347,644 951,774

Description of Location of Point Number Cu-7-236:
A point near the north boundary of property owned through the State Parks and Recreation Department and located near the section line between section 8 and section 17 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-237 333,550 946,491

Description of Location of Point Number Cu-7-237:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 30 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-237A 333,494 946,351

Cu-7-238 333,300 946,191

Cu-7-239 332,866 946,032

Cu-7-240 332,566 945,795

Cu-7-241 332,146 945,613

Cu-7-242 331,983 945,634

Cu-7-243 331,576 945,411

Cu-7-244 331,475 945,311

Cu-7-245 330,699 944,933

Cu-7-246 330,397 944,802

Cu-7-247 330,267 944,738

Cu-7-248 330,042 944,681

Cu-7-249 329,435 944,417

Cu-7-250 329,020 944,195

Cu-7-251 328,553 943,911

Cu-7-252 328,291 943,737

Cu-7-253 328,223 943,648

Cu-7-254 327,927 943,419

Cu-7-255 327,780 943,235

Cu-7-256 327,620 943,178

Cu-7-257 327,429 943,048

Cu-7-258 327,406 942,965

Description of Location of Point Number Cu-7-258:
A point near the north end of the first headlands south of Nesika Beach located in section 36 of township 35 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-259 327,129 943,003

Description of Location of Point Number Cu-7-259:
A point near the south end of the first headlands south of Nesika Beach located in section 36 of township 35 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-260 327,142 943,114

Cu-7-261 327,108 943,217

Cu-7-262 326,970 943,331

Cu-7-263 326,722 943,382

Cu-7-264 326,467 943,198

Cu-7-265 326,241 943,072

Cu-7-266 325,990 943,172

Cu-7-267 325,794 943,124

Cu-7-268 325,798 943,026

Description of Location of Point Number Cu-7-268:
A point near the north end of the headlands west of Geisel Monument State Park located in section 1 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-269 325,323 943,307

Description of Location of Point Number Cu-7-269:
A point near the south end of the headlands west of Geisel Monument State Park located in section 1 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-270 325,296 943,418

Cu-7-271 325,230 943,486

Cu-7-272 324,897 943,617

Cu-7-273 324,613 943,583

Cu-7-274 323,664 943,235

Cu-7-275 323,431 943,126

Cu-7-276 322,581 942,873

Cu-7-277 322,427 942,803

Cu-7-278 322,251 942,654

Cu-7-279 322,155 942,643

Cu-7-280 321,834 942,541

Cu-7-281 321,401 942,493

Cu-7-282 321,303 942,516

Cu-7-283 321,162 942,457

Cu-7-284 320,966 942,548

Cu-7-285 320,879 942,553

Cu-7-286 320,735 942,469

Cu-7-287 320,662 942,356

Cu-7-288 320,706 942,189

Description of Location of Point Number Cu-7-288:
A point near the north end of the headlands on the north side of Hubbard Mound located in section 12 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-289 319,993 942,104

Description of Location of Point Number Cu-7-289:
A point near the south end of the headlands on the south side of Hubbard Mound located in section 12 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-290 319,969 942,269

Cu-7-291 319,871 942,369

Cu-7-292 319,716 942,455

Cu-7-293 319,658 942,530

Cu-7-294 319,339 942,693

Cu-7-295 318,872 942,734

Cu-7-296 318,543 942,722

Cu-7-297 318,142 942,591

Cu-7-298 318,097 942,673

Cu-7-299 317,962 942,733

Cu-7-300 317,655 942,687

Cu-7-301 317,489 942,581

Cu-7-302 317,207 942,446

Cu-7-303 317,083 942,404

Cu-7-304 316,624 942,415

Cu-7-305 316,508 942,342

Cu-7-306 316,249 942,464

Cu-7-307 316,067 942,452

Cu-7-308 315,770 942,318

Cu-7-309 315,502 942,118

Cu-7-310 315,456 942,061

Description of Location of Point Number Cu-7-310:
A point near the north end of the headlands on the north side of Otter Point located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-311 314,647 942,005

Description of Location of Point Number Cu-7-311:
A point near the south end of the headlands on the south side of Otter Point located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-312 314,646 942,186

Cu-7-313 314,446 942,420

Cu-7-314 314,281 942,516

Description of Location of Point Number Cu-7-314:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-315 311,671 941,575

Description of Location of Point Number Cu-7-315:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-316 311,148 941,107

Cu-7-317 310,653 940,806

Cu-7-318 310,462 940,576

Cu-7-319 309,914 940,219

Cu-7-320 309,762 940,223

Cu-7-321 309,704 940,033

Cu-7-322 309,061 939,705

Cu-7-323 308,802 939,615

Cu-7-324 308,759 939,502

Cu-7-325 308,405 939,278

Cu-7-326 307,772 938,993

Cu-7-327 307,297 938,681

Cu-7-328 306,432 938,442

Cu-7-329 305,981 938,395

Cu-7-330 305,681 938,412

Cu-7-331 303,769 938,681

Cu-7-332 303,158 938,841

Cu-7-333 301,995 939,029

Cu-7-334 301,380 939,121

Cu-7-335 300,895 939,188

Cu-7-336 300,624 939,280

Cu-7-337 299,561 940,144

Cu-7-338 299,278 940,253

Cu-7-339 298,493 940,355

Cu-7-340 298,023 940,373

Cu-7-341 297,112 940,531

Cu-7-342 296,463 940,567

Cu-7-343 296,190 940,557

Cu-7-344 295,912 940,563

Cu-7-345 295,542 940,675

Cu-7-346 295,184 940,661

Cu-7-347 294,436 940,637

Cu-7-348 293,721 940,721

Cu-7-349 293,103 940,677

Cu-7-350 292,924 940,726

Cu-7-351 292,754 940,655

Cu-7-352 292,555 940,699

Cu-7-353 292,331 940,649

Cu-7-354 291,538 940,671

Cu-7-355 290,969 940,618

Cu-7-356 290,488 940,639

Cu-7-357 289,821 940,602

Cu-7-358 289,127 940,603

Cu-7-359 288,874 940,656

Cu-7-360 288,782 940,825

Cu-7-361 288,451 940,821

Cu-7-362 288,296 940,866

Cu-7-363 287,858 940,876

Description of Location of Point Number Cu-7-363:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 12 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-364 283,800 940,465

Description of Location of Point Number Cu-7-364:
A point near the south boundary of Buena Vista Ocean Wayside located in section 13 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-365 282,516 940,370

Cu-7-366 282,438 940,462

Cu-7-367 282,176 940,320

Cu-7-368 282,064 940,292

Cu-7-369 281,788 940,445

Cu-7-370 281,665 940,291

Cu-7-371 281,395 940,250

Cu-7-372 281,221 940,363

Cu-7-373 281,096 940,249

Cu-7-374 280,653 940,150

Cu-7-375 280,355 940,255

Cu-7-376 280,226 940,089

Cu-7-377 279,929 940,062

Cu-7-378 279,622 940,290

Cu-7-379 279,513 940,014

Cu-7-380 279,232 939,978

Cu-7-381 278,950 940,192

Cu-7-382 278,891 940,095

Description of Location of Point Number Cu-7-382:
A point near the north boundary of Cape Sebastian State Park located in section 24 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-383 274,342 939,579

Description of Location of Point Number Cu-7-383:
A point near the south boundary of Cape Sebastian State Park located in section 25 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-384 273,523 939,403

Cu-7-385 273,238 939,357

Cu-7-386 272,272 939,252

Cu-7-387 271,793 939,200

Cu-7-388 271,676 939,279

Cu-7-389 271,153 939,118

Cu-7-390 270,856 939,215

Cu-7-391 270,695 939,168

Cu-7-392 270,576 939,067

Cu-7-393 270,530 938,848

Description of Location of Point Number Cu-7-393:
A point near the north end of the headlands on the north side of Cape Sebastian located in section 25 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-394 252,193 943,857

Description of Location of Point Number Cu-7-394:
A point near the south boundary of Pistol River State Park located in the north half of section 18 of township 38 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-395 251,337 943,988

Cu-7-396 250,834 943,982

Cu-7-397 250,150 943,917

Cu-7-398 249,456 943,857

Cu-7-399 249,221 943,848

Cu-7-400 248,941 943,837

Description of Location of Point Number Cu-7-400:
A point near the north boundary of Pistol River State Park located in the south half of section 18 of township 38 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-401 237,990 941,097

Description of Location of Point Number Cu-7-401:
A point near the east end of the headlands on the southeast side of Crook Point located in section 30 of township 38 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-402 238,002 941,155

Cu-7-403 237,911 941,355

Cu-7-404 237,763 941,532

Cu-7-405 237,760 941,572

Cu-7-406 237,668 941,620

Cu-7-407 237,678 941,691

Cu-7-408 237,443 941,869

Cu-7-409 237,132 942,050

Cu-7-410 237,039 942,168

Cu-7-411 236,964 942,398

Cu-7-412 236,877 942,491

Cu-7-413 236,760 942,718

Cu-7-414 236,379 942,999

Cu-7-415 236,173 943,040

Cu-7-416 236,194 943,117

Cu-7-417 236,080 943,272

Cu-7-418 235,875 943,438

Cu-7-419 235,756 943,434

Cu-7-420 235,362 943,676

Cu-7-421 235,067 943,889

Cu-7-422 234,713 944,091

Cu-7-423 234,438 944,109

Cu-7-424 234,202 944,131

Cu-7-425 233,875 944,273

Cu-7-426 233,767 944,603

Cu-7-426A 233,796 944,765

Cu-7-427 233,751 944,956

Cu-7-428 233,658 945,132

Cu-7-429 233,426 945,412

Cu-7-430 233,190 945,531

Cu-7-431 232,977 945,586

Cu-7-432 232,849 945,773

Cu-7-433 232,791 945,872

Cu-7-434 232,500 946,110

Cu-7-435 232,162 946,219

Cu-7-436 231,955 946,251

Cu-7-437 231,935 946,363

Cu-7-438 231,796 946,495

Cu-7-439 231,567 946,582

Cu-7-440 231,481 946,552

Description of Location of Point Number Cu-7-440:
A point near the north end of the headlands north of Burnt Hill Creek located in section 5 of township 39 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-441 230,977 947,008

Description of Location of Point Number Cu-7-441:
A point near the south end of the headlands north of Burnt Hill Creek located in section 5 of township 39 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-442 231,019 947,130

Cu-7-443 230,972 947,316

Cu-7-444 230,895 947,402

Cu-7-445 230,752 947,520

Cu-7-446 230,697 947,583

Cu-7-447 230,628 947,614

Cu-7-448 230,477 947,633

Cu-7-449 230,135 947,791

Cu-7-450 229,994 947,781

Cu-7-451 229,919 947,725

Description of Location of Point Number Cu-7-451:
A point near the north end of the headlands near the north boundary of Samuel H. Boardman State Park located in section 5 of township 39 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-452 177,049 960,075

Description of Location of Point Number Cu-7-452:
A point near the south end of the headlands near the south boundary of Samuel H. Boardman State Park located in section 26 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-453 176,938 960,255

Cu-7-454 176,778 960,301

Cu-7-455 176,776 960,437

Cu-7-456 176,688 960,619

Cu-7-457 176,723 960,706

Cu-7-457A 176,616 960,798

Cu-7-458 176,725 960,970

Cu-7-459 176,621 961,227

Description of Location of Point Number Cu-7-459:
A point near the north boundary of property owned through the State Parks and Recreation Department located in section 26 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-460 175,617 962,284

Description of Location of Point Number Cu-7-460:
A point near the south boundary of property owned through the State Parks and Recreation Department located in section 26 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-461 175,336 962,456

Cu-7-462 175,076 962,452

Cu-7-463 174,992 962,337

Cu-7-464 174,936 962,390

Cu-7-465 174,996 962,494

Cu-7-466 174,970 962,593

Cu-7-467 174,815 962,691

Cu-7-468 174,652 962,717

Cu-7-469 174,604 962,765

Cu-7-470 174,344 962,837

Cu-7-470A 174,254 962,835

Cu-7-471 174,119 962,857

Cu-7-472 173,877 963,022

Cu-7-473 173,421 963,236

Cu-7-474 173,343 963,406

Cu-7-475 172,855 963,444

Cu-7-476 172,833 963,492

Cu-7-477 172,571 963,517

Cu-7-478 172,417 963,455

Cu-7-479 172,156 963,399

Cu-7-480 171,905 963,355

Cu-7-481 171,841 963,486

Cu-7-482 171,808 963,616

Cu-7-483 171,692 963,608

Cu-7-484 171,548 963,525

Cu-7-485 171,508 963,583

Cu-7-486 171,466 963,796

Cu-7-487 171,338 963,936

Cu-7-488 171,006 963,958

Cu-7-489 170,889 964,062

Cu-7-490 170,615 964,243

Cu-7-490A 170,488 964,371

Cu-7-490B 170,355 964,425

Cu-7-490C 170,244 964,513

Cu-7-491 170,247 964,622

Cu-7-492 170,159 964,671

Cu-7-493 170,070 964,634

Description of Location of Point Number Cu-7-493:
A point near the north boundary of Harris Beach State Park located in section 36 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-494 167,853 967,675

Description of Location of Point Number Cu-7-494:
A point near the south boundary of Harris Beach State Park located in section 1 of township 41 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-495 167,343 967,740

Cu-7-496 167,165 967,873

Cu-7-497 167,182 968,104

Cu-7-498 167,085 968,102

Cu-7-499 166,970 967,980

Cu-7-500 166,890 968,034

Cu-7-501 166,964 968,161

Cu-7-502 166,670 968,413

Cu-7-503 166,255 968,316

Cu-7-504 166,208 968,417

Cu-7-505 166,058 968,514

Cu-7-506 165,819 968,568

Cu-7-507 165,408 968,579

Cu-7-508 165,297 968,503

Cu-7-509 165,316 968,399

Cu-7-510 165,020 968,444

Cu-7-511 165,071 968,490

Cu-7-512 165,053 968,567

Cu-7-513 164,962 968,643

Description of Location of Point Number Cu-7-513:
A point at the north end of the headlands just west of Hub Street in the City of Brookings located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-514 164,204 968,716

Description of Location of Point Number Cu-7-514:
A point near the south end of the headlands just west of Iris Street in the City of Brookings located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-515 164,065 968,790

Cu-7-516 163,964 968,738

Description of Location of Point Number Cu-7-516:
A point near the north end of the headlands west of Collis Lane in the City of Brookings located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-517 163,616 969,413

Description of Location of Point Number Cu-7-517:
A point near the south end of the first headlands north of Chetco Point located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-518 163,660 969,483

Cu-7-519 163,496 969,623

Cu-7-520 163,239 969,733

Cu-7-521 163,141 969,816

Cu-7-522 162,930 969,884

Cu-7-523 162,846 970,003

Cu-7-524 162,822 970,636

Cu-7-525 162,636 971,054

Cu-7-526 162,516 971,217

Cu-7-527 162,288 971,353

Cu-7-528 162,091 971,398

Cu-7-529 161,990 971,371

Cu-7-530 161,846 971,291

Cu-7-531 161,802 971,399

Cu-7-532 161,639 971,433

Cu-7-533 161,413 971,424

Cu-7-534 161,267 971,363

Cu-7-535 161,253 971,316

Cu-7-536 161,058 971,038

Cu-7-537 161,032 970,945

Cu-7-538 161,085 970,906

Description of Location of Point Number Cu-7-538:
A point near the east end of the headlands on the north side of Chetco Point located in section 7 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-539 160,835 970,993

Description of Location of Point Number Cu-7-539:
A point near the southeast end of the headlands on the south side of Chetco Point located in section 7 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-540 160,877 970,982

Cu-7-541 160,984 971,113

Cu-7-542 161,056 971,337

Cu-7-543 161,327 971,526

Cu-7-544 161,346 971,624

Cu-7-545 161,442 971,619

Cu-7-546 161,543 971,869

Cu-7-547 161,541 972,098

Cu-7-548 161,476 972,284

Cu-7-549 161,427 972,320

Cu-7-550 161,528 972,418

Cu-7-551 161,698 972,784

Cu-7-552 161,633 973,055

Cu-7-553 161,548 973,154

Cu-7-554 161,282 973,278

Cu-7-555 161,127 973,267

Cu-7-556 161,104 973,227

Cu-7-557 161,116 973,168

Description of Location of Point Number Cu-7-557:
A point near the north end of the headlands on the north side of Chetco Cove located in section 7 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-558 161,504 974,502

Description of Location of Point Number Cu-7-558:
A point near the east end of the headlands on the north side of Chetco Cove located in section 8 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-559 161,529 974,635

Cu-7-560 161,544 974,866

Cu-7-561 161,649 975,127

Cu-7-562 161,562 975,508

Cu-7-563 161,508 975,746

Cu-7-564 161,526 975,953

Cu-7-565 161,433 976,127

Cu-7-566 160,379 977,263

Cu-7-567 160,031 977,584

Cu-7-568 159,387 978,208

Cu-7-569 158,715 978,406

Cu-7-570 158,434 978,624

Cu-7-571 158,159 978,719

Cu-7-572 158,032 978,847

Cu-7-573 157,479 978,988

Cu-7-574 157,462 979,134

Cu-7-575 157,198 979,298

Cu-7-576 156,876 979,630

Cu-7-577 156,780 979,674

Cu-7-578 156,637 980,008

Cu-7-579 156,570 979,994

Cu-7-580 156,547 980,077

Cu-7-581 155,833 980,413

Cu-7-582 155,518 980,627

Cu-7-583 155,145 980,715

Cu-7-584 155,047 980,689

Cu-7-585 155,067 980,612

Cu-7-586 154,825 980,572

Cu-7-587 154,813 980,617

Cu-7-588 154,921 980,757

Cu-7-589 154,852 980,881

Cu-7-590 154,945 980,926

Cu-7-591 154,890 981,077

Cu-7-592 154,457 981,657

Cu-7-593 154,205 981,833

Cu-7-594 153,898 982,094

Cu-7-595 154,197 982,374

Cu-7-596 154,187 982,498

Cu-7-597 153,956 982,999

Cu-7-598 153,474 983,252

Cu-7-599 153,305 983,531

Cu-7-600 153,286 983,807

Cu-7-601 153,013 984,447

Cu-7-602 152,765 984,652

Cu-7-603 152,662 984,708

Cu-7-604 152,633 984,751

Cu-7-605 151,850 985,113

Cu-7-606 151,497 985,195

Cu-7-607 151,277 985,196

Cu-7-608 150,861 985,540

Cu-7-609 150,632 985,569

Cu-7-610 150,504 985,688

Cu-7-611 150,030 986,310

Cu-7-612 149,534 986,461

Cu-7-613 149,266 986,445

Cu-7-614 149,132 986,537

Cu-7-615 149,047 986,629

Cu-7-616 149,098 986,767

Cu-7-617 148,936 986,896

Cu-7-618 148,797 986,890

Cu-7-619 149,033 987,119

Cu-7-620 149,030 987,307

Cu-7-621 148,949 987,399

Cu-7-622 147,977 988,656

Cu-7-623 147,740 989,001

Cu-7-624 147,212 989,610

Cu-7-625 146,900 989,883

Cu-7-626 146,614 990,134

Cu-7-626A 146,463 990,180

Cu-7-627 146,242 990,362

Cu-7-627A 146,106 990,481

Cu-7-628 146,007 990,676

Cu-7-628A 146,030 990,783

Cu-7-629 146,181 990,926

Cu-7-629A 146,439 991,778

Cu-7-629B 145,626 992,092

Cu-7-629C 145,317 991,861

Cu-7-630 145,288 991,314

Cu-7-631 145,176 991,095

Cu-7-632 144,723 991,295

Cu-7-633 143,886 991,657

Cu-7-634 143,339 991,832

Description of Location of Point Number Cu-7-634:
A point near the Oregon-California boundary and near the line located between section 26 of township 41 south, range 13 west of the Willamette Meridian in Curry County, Oregon, and section 32 of township 19 north, range 1 west of the Humboldt Meridian in Del Norte County, California.

[1969 c.601 §8; 2011 c.179 §5]



Section 390.775



Section 390.780



Section 390.785



Section 390.790



Section 390.792



Section 390.795



Section 390.805 - Definitions for ORS 390.805 to 390.925.

(1) "Related adjacent land" means all land within one-fourth of one mile of the bank on the side of Waldo Lake, or a river or segment of river within a scenic waterway, except land that, in the State Parks and Recreation Department’s judgment, does not affect the view from the waters within a scenic waterway.

(2) "Scenic easement" means the right to control the use of related adjacent land, including airspace above such land, for the purpose of protecting the scenic view from waters within a scenic waterway; but such control does not affect, without the owner’s consent, any regular use exercised prior to the acquisition of the easement, and the landowner retains the right to uses of the land not specifically restricted by the easement.

(3) "Scenic waterway" means Waldo Lake, or a river or segment of river that has been designated as such in accordance with ORS 390.805 to 390.925 or any subsequent Act, and includes related adjacent land.

[1971 c.1 §2; 1981 c.787 §55; 1983 c.334 §1; 1983 c.642 §10; 1989 c.904 §25; 1995 c.79 §203; 2001 c.104 §132]



Section 390.815 - Policy; establishment of system.

[1971 c.1 §1; 1983 c.334 §2]



Section 390.825



Section 390.826 - Designated scenic waterways.

(1) The Metolius Scenic Waterway which includes the Metolius River from Metolius Springs downstream to its confluence with Candle Creek.

(2) The Klamath Scenic Waterway which includes the Klamath River from the John Boyle Dam powerhouse downstream to the Oregon-California border.

(3) The Clackamas Scenic Waterway which includes:

(a) The segments of the Clackamas River from the boundary of the Olallie Lake Scenic Area, as constituted on December 8, 1988, downstream to the North Fork Reservoir, and from immediately below the River Mill Dam downstream to the bridge at Carver;

(b) The South Fork Clackamas River from its confluence with an unnamed tributary near the western boundary of Section 7, Township 5 South, Range 5 East, Willamette Meridian, downstream to the confluence of the South Fork Clackamas River with the Clackamas River; and

(c) The North Fork Clackamas River from its source downstream to the North Fork Reservoir.

(4) The McKenzie Scenic Waterway which includes:

(a) The segments of the McKenzie River from Clear Lake downstream to Carmen Reservoir, from Tamolitch Falls downstream to Trail Bridge Reservoir and from Trail Bridge Dam downstream to Paradise Campground; and

(b) The segments of the South Fork McKenzie River from the boundary of the Three Sisters Wilderness, as constituted on December 8, 1988, downstream to Cougar Reservoir, and from immediately below Cougar Dam downstream to its confluence with the McKenzie River.

(5) The Deschutes Scenic Waterway which includes the segments of the Deschutes River from Little Lava Lake downstream to Crane Prairie Reservoir, from the gaging station immediately below Wickiup Dam downstream to General Patch Bridge, from Harper Bridge downstream to the Central Oregon Irrigation District’s diversion structure (near river mile 171), from Robert Sawyer Park downstream to Tumalo State Park, from Deschutes Market Road Bridge downstream to Lake Billy Chinook Reservoir (excluding the Cline Falls hydroelectric facility near river mile 145), and from immediately below the existing Pelton reregulating dam downstream to the confluence of the Deschutes River with the Columbia River, excluding the City of Maupin as its boundaries are constituted on October 4, 1977.

(6) The Santiam Scenic Waterway which includes the Little North Fork of the Santiam River from the confluence of Battle Ax Creek and Opal Creek downstream to the boundary of the Willamette National Forest, as constituted on September 20, 1985.

(7) The John Day Scenic Waterway which includes:

(a) The John Day River from its confluence with Parrish Creek downstream to Tumwater Falls;

(b) The North Fork John Day River from the boundary of the North Fork John Day Wilderness (near river mile 76), as constituted on December 8, 1988, downstream to the northern boundary of the south one-half of Section 20, Township 8 South, Range 28 East, Willamette Meridian;

(c) The Middle Fork John Day River from its confluence with Crawford Creek (near river mile 71) downstream to the confluence of the Middle Fork John Day River with the North Fork John Day River; and

(d) The South Fork John Day River from the Post-Paulina road crossing (near river mile 35) downstream to the northern boundary of the Murderer’s Creek Wildlife Area, as constituted on December 8, 1988 (near river mile 6).

(8) The Illinois Scenic Waterway which includes the Illinois River from its confluence with Deer Creek downstream to its confluence with the Rogue River.

(9) The Rogue Scenic Waterway which includes the segments of the Rogue River from the boundary of Crater Lake National Park, as constituted on December 8, 1988, downstream to the boundary of the Rogue River National Forest, as constituted on December 8, 1988 (near river mile 173), and from the confluence of the Rogue River with the Applegate River downstream to Lobster Creek Bridge.

(10) The Umpqua Scenic Waterway which includes the segments of the North Umpqua River from the boundary of the Mt. Thielsen Wilderness, as constituted on December 8, 1988, downstream to Lemolo Reservoir, and from the Soda Springs Dam powerhouse downstream to its confluence with Rock Creek (near Idleyld Park).

(11) The Nestucca Scenic Waterway which includes:

(a) The Nestucca River from immediately below the McGuire Dam downstream to its confluence with East Creek (near Blaine); and

(b) Walker Creek from its source downstream to its confluence with the Nestucca River.

(12) The Wallowa-Grande Ronde Scenic Waterway which includes:

(a) The Grande Ronde River from its confluence with the Wallowa River downstream to the Oregon-Washington border; and

(b) The Wallowa River from its confluence with the Minam River downstream to the confluence of the Wallowa River with the Grande Ronde River.

(13) The Minam Scenic Waterway which includes the Minam River from Minam Lake downstream to its confluence with the Wallowa River.

(14) The Elk Scenic Waterway which includes:

(a) The Elk River from the confluence of the North Fork Elk River and South Fork Elk River downstream to the Elk River fish hatchery;

(b) The North Fork Elk River from its source downstream to its confluence with the South Fork Elk River; and

(c) The South Fork Elk River from its source downstream to its confluence with the North Fork Elk River.

(15) The Owyhee Scenic Waterway which includes:

(a) The South Fork Owyhee River from the Oregon-Idaho border downstream to Three Forks; and

(b) The Owyhee River from Crooked Creek (near river mile 118) downstream to the mouth of Birch Creek (near river mile 76).

(16) The North Fork of the Middle Fork Willamette Scenic Waterway which includes the North Fork of the Middle Fork Willamette River from Waldo Lake downstream to a point one mile upstream from the railroad bridge near the town of Westfir.

(17) The Waldo Lake Scenic Waterway which includes Waldo Lake in Lane County.

[1989 c.2 §2 (enacted in lieu of 390.825)]



Section 390.827 - Effect of ORS 390.826 on rights of Indian tribes.

(1) Affect or modify any treaty or other rights of any Indian tribe; or

(2) Affect lands held in trust by the Secretary of the Interior for Indian tribes or individual members of Indian tribes or other lands acquired by the Army Corps of Engineers and administered by the Secretary of the Interior for the benefit of Indian tribes and individual members of Indian tribes.

[1989 c.2 §3]

Note: 390.827 was enacted into law but was not added to or made a part of ORS chapter 390 or any series therein by law. See Preface to Oregon Revised Statutes for further explanation.



Section 390.835 - Highest and best use of waters within scenic waterways; prohibitions; authority of various agencies; water rights; conditions; recreational prospecting; placer mining.

(2) Filling of the beds or removal of material from or other alteration of the beds or banks of scenic waterways for purposes other than recreational prospecting not requiring a permit shall be prohibited, except as permitted by the Director of the Department of State Lands upon a finding that such activity would be consistent with the policies set forth under ORS 390.805 to 390.925 for scenic waterways and in a manner consistent with the policies set forth under ORS 196.800 to 196.825 and 196.845 to 196.870 for removal of material from the beds and banks and filling of any waters of this state. The Director of the Department of State Lands shall administer and enforce the provisions of this subsection.

(3)(a) Upon a finding of emergency circumstances, the Director of the Department of State Lands may issue a temporary permit for the removal, filling or alteration of the beds or banks within a scenic waterway. The temporary permit shall include conditions developed after consultation with the State Department of Fish and Wildlife and the State Parks and Recreation Department.

(b) As used in this subsection, "emergency circumstances" exist if prompt action is necessary to prevent irreparable harm, injury or damage to persons or property.

(4) Any person adversely affected or aggrieved by the grant or denial of a permit under subsection (2) or (3) of this section may appeal in accordance with the procedure set forth in ORS 196.835.

(5) Nothing in ORS 390.805 to 390.925 affects the authority of the State Fish and Wildlife Commission to construct facilities or make improvements to facilitate the passage or propagation of fish or to exercise other responsibilities in managing fish and wildlife resources. Nothing in ORS 390.805 to 390.925 affects the authority of the Water Resources Commission to construct and maintain stream gauge stations and other facilities related to the commission’s duties in administration of the water laws.

(6) Upon a finding of necessity under subsection (1) of this section, the Water Resources Commission may issue a water right for human consumption not to exceed 0.005 cubic feet per second per household, or livestock consumption uses not to exceed one-tenth of one cubic foot per second per 1,000 head of livestock, as designated in ORS 536.310 (12) within or above a scenic waterway if the Water Resources Commission makes the following findings:

(a) That issuing the water right does not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(b) That issuing the water right is consistent with provisions pertaining to water appropriation and water rights under ORS chapters 536 and 537 and rules adopted thereunder.

(c) That construction, operation and maintenance of the diversion system will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

(d) If the water right is for human consumption, an additional finding that:

(A) The applicant cannot reasonably obtain water from any other source;

(B) Denial of the water right would result in loss of reasonable expectations for use of the property; and

(C) The system installed to divert water shall include monitoring equipment to permit water use measurement and reporting.

(e) If the water right is for livestock consumption, an additional finding that:

(A) The right is necessary to prevent the livestock from watering in or along the stream bed;

(B) The applicant cannot reasonably obtain water from any other source; and

(C) The applicant has excluded livestock from the stream and its adjacent riparian zone.

(7) In making the findings required under subsection (6) of this section, the Water Resources Commission shall consider the existing or potential cumulative impacts of issuing the water right.

(8) The Water Resources Commission may not allow human consumption and livestock uses authorized under subsection (6) of this section in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

(a) The Water Resources Commission, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

(b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(9)(a) The provisions of this section shall not apply to a water right application for the use of ground water as defined in ORS 537.515, except upon a finding by the Water Resources Director based on a preponderance of evidence that the use of ground water will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife.

(b) The Water Resources Department shall review every application for the use of ground water to determine whether to make the finding specified in paragraph (a) of this subsection. The finding shall be based upon the application of generally accepted hydrogeologic methods using relevant and available field information concerning the proposed use.

(c) In making the determination required by paragraph (a) of this subsection, the Water Resources Department shall consider the timing of projected impacts of the proposed use in relation to other factors, including but not limited to: Changing climate, recharge, incidental precipitation, out-of-stream appropriations and return flows.

(d) If the Water Resources Director makes the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order denying the application unless:

(A) Mitigation is provided in accordance with subsection (10) of this section; or

(B) The applicant submits evidence to overcome the finding under paragraph (a) of this subsection.

(e) Except as provided under subsection (13) of this section, if the Water Resources Director does not make the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order approving the application if the application otherwise meets the requirements of ORS 537.505 to 537.795.

(f) A protest of any order issued under this subsection may be filed in the same manner as a protest on any application for a right to appropriate ground water.

(g) Each water right permit and certificate for appropriation of ground water issued after July 19, 1995, for which a source of appropriation is within or above a scenic waterway shall be conditioned to allow the regulation of the use if analysis of data available after the permit or certificate is issued discloses that the appropriation will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife in effect as of the priority date of the right or as those quantities may be subsequently reduced.

(h) Nothing in this subsection shall limit the use of ground water for a use exempted under ORS 537.545.

(10) The Water Resources Commission or Water Resources Director shall consider mitigation measures and may include mitigation measures as conditions in any water right permit or certificate to ensure the maintenance of the free-flowing character of the scenic waterway in quantities necessary for recreation, fish and wildlife.

(11) The Water Resources Commission and the Water Resources Director shall carry out their responsibilities under ORS 536.220 to 536.590 with respect to the waters within scenic waterways in conformity with the provisions of this section.

(12) As used in this section, "measurably reduce" means that the use authorized under subsection (9) of this section will individually or cumulatively reduce surface water flows within the scenic waterway in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

(a) The Water Resources Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

(b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(13) Before authorizing an appropriation that will reduce streamflows within a scenic waterway in amounts up to but not exceeding the amounts described in subsection (12) of this section, the Water Resources Director shall find:

(a) That the appropriation will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(b) That the appropriation is consistent with provisions pertaining to water appropriations and water rights under ORS chapters 536 and 537 and the rules adopted thereunder.

(c) That construction, operation and maintenance of the appropriation will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

(14) No placer mining shall be permitted on waters within scenic waterways other than recreational placer mining.

(15) No person shall be required to obtain a permit for recreational prospecting resulting in the fill, removal or other alteration of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material from within the bed or wet perimeter of any single scenic waterway in a single year. Recreational prospecting shall not occur at any site where fish eggs are present.

(16) No provision of this section shall be construed to exempt recreational placer mining on a scenic waterway, other than recreational prospecting not requiring a permit, from compliance with the provisions of ORS 196.800 to 196.825 and 196.845 to 196.870 or rules adopted pursuant to ORS 196.800 to 196.825 and 196.845 to 196.870.

(17) Recreational placer mining, other than recreational prospecting not requiring a permit, shall not:

(a) Dam or divert a waterway or obstruct fish passage;

(b) Include nozzling, sluicing or digging outside the wet perimeter of the stream, nor extend the wet perimeter;

(c) Include movement of boulders, logs, stumps or other woody material from the wet perimeter other than movement by hand and nonmotorized equipment;

(d) Involve the disturbance of rooted or embedded woody plants, including trees and shrubs, regardless of their location;

(e) Include excavation from the streambank;

(f) Fail to level pits, piles, furrows or potholes outside the main channel of the waterway upon leaving the site;

(g) Include operation of a suction dredge without a suction dredge waste discharge permit from the Department of Environmental Quality including, but not limited to, a prohibition against dredging during periods when fish eggs could be in the dredging site gravel;

(h) Be conducted on federal lands except as allowed by agencies of the federal government;

(i) Impede boating;

(j) Include operation of a dredge between the hours of 6 p.m. and 8 a.m. within 500 feet of a residence or within 500 feet of a campground except within a federally designated recreational mining site; or

(k) Include operation of a dredge within the marked or posted swimming area of a designated campground or day use area except within a federally designated recreational mining site.

(18) As used in this section:

(a) "Bed" means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

(b) "Prospecting" means to search or explore for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

(c) "Recreational placer mining" includes, but is not limited to, the use of nonmotorized equipment and motorized surface dredges having an intake nozzle with an inside diameter not exceeding four inches, a motor no larger than 16 horsepower and a muffler meeting or exceeding factory-installed noise reduction standards. "Recreational placer mining" does not include recreational prospecting that does not require a permit.

(d) "Wet perimeter" means the area of the stream that is underwater, or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

[1971 c.1 §4; 1973 c.756 §1; 1977 c.671 §2; 1985 c.673 §177; 1989 c.320 §1; 1993 c.99 §1; 1995 c.223 §1; 1995 c.719 §1; 1997 c.223 §1; 1997 c.478 §1; 2001 c.499 §1]

Note: Operation of the amendments to 390.835 by section 8, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the user’s convenience.
(1) It is declared that the highest and best uses of the waters within scenic waterways are recreation, fish and wildlife uses. The free-flowing character of these waters shall be maintained in quantities necessary for recreation, fish and wildlife uses. A dam, reservoir or other water impoundment facility may not be constructed on waters within scenic waterways. A water diversion facility may not be constructed or used except by right previously established or as permitted by the Water Resources Commission, upon a finding that such diversion is necessary to uses designated in ORS 536.310 (12), and in a manner consistent with the policies set forth under ORS 390.805 to 390.925. The Water Resources Commission shall administer and enforce the provisions of this subsection.

(2) Filling of the beds or removal of material from or other alteration of the beds or banks of scenic waterways for purposes other than recreational prospecting not requiring a permit shall be prohibited, except as permitted by the Director of the Department of State Lands upon a finding that such activity would be consistent with the policies set forth under ORS 390.805 to 390.925 for scenic waterways and in a manner consistent with the policies set forth under ORS 196.800 to 196.825 and 196.845 to 196.870 for removal of material from the beds and banks and filling of any waters of this state. The Director of the Department of State Lands shall administer and enforce the provisions of this subsection.

(3)(a) Upon a finding of emergency circumstances, the Director of the Department of State Lands may issue a temporary permit for the removal, filling or alteration of the beds or banks within a scenic waterway. The temporary permit shall include conditions developed after consultation with the State Department of Fish and Wildlife and the State Parks and Recreation Department.

(b) As used in this subsection, "emergency circumstances" exist if prompt action is necessary to prevent irreparable harm, injury or damage to persons or property.

(4) Any person adversely affected or aggrieved by the grant or denial of a permit under subsection (2) or (3) of this section may appeal in accordance with the procedure set forth in ORS 196.835.

(5) Nothing in ORS 390.805 to 390.925 affects the authority of the State Fish and Wildlife Commission to construct facilities or make improvements to facilitate the passage or propagation of fish or to exercise other responsibilities in managing fish and wildlife resources. Nothing in ORS 390.805 to 390.925 affects the authority of the Water Resources Commission to construct and maintain stream gauge stations and other facilities related to the commission’s duties in administration of the water laws.

(6) Upon a finding of necessity under subsection (1) of this section, the Water Resources Commission may issue a water right for human consumption not to exceed 0.005 cubic feet per second per household, or livestock consumption uses not to exceed one-tenth of one cubic foot per second per 1,000 head of livestock, as designated in ORS 536.310 (12) within or above a scenic waterway if the Water Resources Commission makes the following findings:

(a) That issuing the water right does not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(b) That issuing the water right is consistent with provisions pertaining to water appropriation and water rights under ORS chapters 536 and 537 and rules adopted thereunder.

(c) That construction, operation and maintenance of the diversion system will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

(d) If the water right is for human consumption, an additional finding that:

(A) The applicant cannot reasonably obtain water from any other source;

(B) Denial of the water right would result in loss of reasonable expectations for use of the property; and

(C) The system installed to divert water shall include monitoring equipment to permit water use measurement and reporting.

(e) If the water right is for livestock consumption, an additional finding that:

(A) The right is necessary to prevent the livestock from watering in or along the stream bed;

(B) The applicant cannot reasonably obtain water from any other source; and

(C) The applicant has excluded livestock from the stream and its adjacent riparian zone.

(7) In making the findings required under subsection (6) of this section, the Water Resources Commission shall consider the existing or potential cumulative impacts of issuing the water right.

(8) The Water Resources Commission may not allow human consumption and livestock uses authorized under subsection (6) of this section in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

(a) The Water Resources Commission, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

(b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(9)(a) The provisions of this section do not apply to a water right application for the use of ground water as defined in ORS 537.515, except upon a finding by the Water Resources Director based on a preponderance of evidence that the use of ground water will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife.

(b) The Water Resources Department shall review every application for the use of ground water to determine whether to make the finding specified in paragraph (a) of this subsection. The finding shall be based upon the application of generally accepted hydrogeologic methods using relevant and available field information concerning the proposed use.

(c) In making the determination required by paragraph (a) of this subsection, the Water Resources Department shall consider the timing of projected impacts of the proposed use in relation to other factors, including but not limited to: Changing climate, recharge, incidental precipitation, out-of-stream appropriations and return flows.

(d) If the Water Resources Director makes the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order denying the application unless:

(A) Mitigation is provided in accordance with subsection (10) of this section; or

(B) The applicant submits evidence to overcome the finding under paragraph (a) of this subsection.

(e) Except as provided under subsection (13) of this section, if the Water Resources Director does not make the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order approving the application if the application otherwise meets the requirements of ORS 537.505 to 537.795.

(f) A protest of any order issued under this subsection may be filed in the same manner as a protest on any application for a right to appropriate ground water.

(g) Each water right permit and certificate for appropriation of ground water issued after July 19, 1995, for which a source of appropriation is within or above a scenic waterway shall be conditioned to allow the regulation of the use if analysis of data available after the permit or certificate is issued discloses that the appropriation will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife in effect as of the priority date of the right or as those quantities may be subsequently reduced.

(h) This subsection does not limit the use of ground water for a use exempted under ORS 537.545.

(10) The Water Resources Commission or Water Resources Director shall consider mitigation measures and may include mitigation measures as conditions in any water right permit or certificate to ensure the maintenance of the free-flowing character of the scenic waterway in quantities necessary for recreation, fish and wildlife.

(11) The Water Resources Commission and the Water Resources Director shall carry out their responsibilities under ORS 536.220 to 536.590 with respect to the waters within scenic waterways in conformity with the provisions of this section.

(12) As used in this section, "measurably reduce" means that the use authorized under subsection (9) of this section will individually or cumulatively reduce surface water flows within the scenic waterway in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

(a) The Water Resources Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

(b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(13) Before authorizing an appropriation that will reduce streamflows within a scenic waterway in amounts up to but not exceeding the amounts described in subsection (12) of this section, the Water Resources Director shall find:

(a) That the appropriation will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

(b) That the appropriation is consistent with provisions pertaining to water appropriations and water rights under ORS chapters 536 and 537 and the rules adopted thereunder.

(c) That construction, operation and maintenance of the appropriation will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

(14) Placer mining is not permitted on waters within scenic waterways, other than recreational placer mining.

(15) A person may not be required to obtain a permit for recreational prospecting or other nonmotorized recreational activity resulting in the fill, removal or other alteration of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material from within the bed or wet perimeter of any single scenic waterway in a single year. Recreational prospecting shall not occur at any site where fish eggs are present.

(16) This section does not exempt recreational placer mining on a scenic waterway, other than recreational prospecting not requiring a permit, from compliance with the provisions of ORS 196.800 to 196.825 and 196.845 to 196.870 or rules adopted pursuant to ORS 196.800 to 196.825 and 196.845 to 196.870.

(17) Recreational placer mining may not:

(a) Dam or divert a waterway or obstruct fish passage;

(b) Include nozzling, sluicing or digging outside the wet perimeter of the stream, nor extend the wet perimeter;

(c) Include movement of boulders, logs, stumps or other woody material from the wet perimeter other than movement by hand and nonmotorized equipment;

(d) Involve the disturbance of rooted or embedded woody plants, including trees and shrubs, regardless of their location;

(e) Include excavation from the streambank;

(f) Fail to level pits, piles, furrows or potholes outside the main channel of the waterway upon leaving the site;

(g) Include operation of a suction dredge without a suction dredge waste discharge permit from the Department of Environmental Quality including, but not limited to, a prohibition against dredging during periods when fish eggs could be in the dredging site gravel;

(h) Be conducted on federal lands except as allowed by agencies of the federal government;

(i) Impede boating;

(j) Include operation of a dredge between the hours of 6 p.m. and 8 a.m. within 500 feet of a residence or within 500 feet of a campground except within a federally designated recreational mining site; or

(k) Include operation of a dredge within the marked or posted swimming area of a designated campground or day use area except within a federally designated recreational mining site.

(18) As used in this section:

(a) "Bed" means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

(b) "Prospecting" means to search or explore for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

(c) "Recreational placer mining" includes, but is not limited to, the use of nonmotorized equipment and motorized surface dredges having an intake nozzle with an inside diameter not exceeding four inches, a motor no larger than 16 horsepower and a muffler meeting or exceeding factory-installed noise reduction standards. "Recreational placer mining" does not include recreational prospecting that does not require a permit.

(d) "Wet perimeter" means the area of the stream that is underwater, or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Note: Sections 3 and 4, chapter 499, Oregon Laws 2001, provide:

Sec. 3. In order to make recommendations to better achieve the objectives and enhance the effectiveness of the Oregon Scenic Waterways System, the State Parks and Recreation Department shall complete a review of the system administered under ORS 390.805 to 390.925, including a review of the studies pertaining to the effects of recreational placer mining within scenic waterways. At the request of the State Parks and Recreation Department, the Department of State Lands, the Water Resources Department, the State Department of Fish and Wildlife, the State Marine Board and the Department of Environmental Quality shall assist in the review. The State Parks and Recreation Department may also request interested public parties to assist in the review. [2001 c.499 §3]

Sec. 4. Notwithstanding ORS 390.835, a permit or temporary permit for dredging issued by the Department of State Lands for the purpose of recreational placer mining within a scenic waterway is not valid after December 31, 2003, if the review described in section 3 of this 2001 Act has been completed and reported to the Seventy-second Legislative Assembly or, if the review has not been completed and reported to the Seventy-second Legislative Assembly, after December 31, 2005.

[2001 c.499 §4]



Section 390.845 - Administration of scenic waterways and related adjacent lands; limitations on use; condemnation; rules.

(2) After consultation with the State Board of Forestry, the State Department of Agriculture and the affected counties and with the concurrence of the Water Resources Commission, the department shall adopt rules governing the management of related adjacent land. Such rules shall be adopted in accordance with ORS chapter 183. Such rules shall reflect management principles, standards and plans applicable to scenic waterways, their shore lines and related adjacent land and, if necessary, establish varying intensities of protection or development based on special attributes of each area. Such management principles, standards and plans shall protect or enhance the aesthetic and scenic values of the scenic waterways and permit compatible agricultural, forestry and other land uses. Specifically, and not in limitation of the foregoing, such rules shall provide that:

(a) No roads, railroads or utilities shall be constructed within any scenic waterway except where necessary to serve the permissible uses, as defined in subsection (2) of this section and in the rules of the department, of the related adjacent land or unless department approval of such use is obtained as provided in subsection (4) or (5) of this section. The department wherever practicable shall require the sharing of land and airspace by such roads, railroads and utilities. All permissible roads, railroads and utilities shall be located in such a manner as to minimize the disturbance of the natural beauty of a scenic waterway;

(b) Forest crops shall be harvested in such manner as to maintain as nearly as reasonably is practicable the natural beauty of the scenic waterway;

(c) Occupants of related adjacent land shall avoid pollution of waters within a scenic waterway;

(d) The surface of related adjacent land shall not be disturbed for prospecting or mining unless the department’s approval is obtained under subsection (4) or (5) of this section; and

(e) Unless department approval of the proposed use is obtained under subsection (4) or (5) of this section, no commercial, business or industrial structures or buildings other than structures or buildings erected in connection with an existing use shall be erected or placed on related adjacent land. All structures and buildings erected or placed on such land shall be in harmony with the natural beauty of the scenic waterway and shall be placed a sufficient distance from other structures or buildings so as not to impair substantially such natural beauty. No signs or other forms of outdoor advertising that are visible from waters within a scenic waterway shall be constructed or maintained.

(3) No person shall put related adjacent land to uses that violate ORS 390.805 to 390.925 or the rules of the department adopted under ORS 390.805 to 390.925 or to uses to which the land was not being put before December 3, 1970, or engage in the cutting of trees, or mining, or prospecting on such lands or construct roads, railroads, utilities, buildings or other structures on such lands, unless the owner of the land has given to the department written notice of such proposed use at least one year prior thereto and has submitted to the department with the notice a specific and detailed description of such proposed use or has entered into agreement for such use with the department under subsection (5) of this section. The owner may, however, act in emergencies without the notice required by ORS 390.805 to 390.925 when necessary in the interests of public safety.

(4) Upon receipt of the written notice provided in subsection (3) of this section, the department shall first determine whether in its judgment the proposed use would impair substantially the natural beauty of a scenic waterway. If the department determines that the proposal, if put into effect, would not impair substantially the natural beauty of the scenic waterway, the department shall notify in writing the owner of the related adjacent land that the owner may immediately proceed with the proposed use as described to the department. If the department determines that the proposal, if put into effect, would impair substantially the natural beauty of the scenic waterway, the department shall notify in writing the owner of the related adjacent land of such determination and no steps shall be taken to carry out such proposal until at least one year after the original notice to the department. During such period:

(a) The department and the owner of the land involved may agree upon modifications or alterations of the proposal so that implementation thereof would not in the judgment of the department impair substantially the natural beauty of the scenic waterway; or

(b) The department may acquire by purchase, gift or exchange, the land involved or interests therein, including scenic easements, for the purpose of preserving the natural beauty of the scenic waterway.

(5) The department, upon written request from an owner of related adjacent land, shall enter into negotiations and endeavor to reach agreement with such owner establishing for the use of such land a plan that would not impair substantially the natural beauty of the scenic waterway. At the time of such request for negotiations, the owner may submit a plan in writing setting forth in detail proposed uses. Three months after the owner makes such a request for negotiations with respect to use of land, either the department or the owner may give written notice that the negotiations are terminated without agreement. Nine months after the notice of termination of negotiations the owner may use land in conformity with any specific written plan submitted by the owner prior to or during negotiations. In the event the department and the owner reach agreement establishing a plan for land use, such agreement is terminable upon at least one year’s written notice by either the department or the owner.

(6) With the concurrence of the Water Resources Commission, the department may institute condemnation proceedings and by condemnation acquire related adjacent land:

(a) At any time subsequent to nine months after the receipt of notice of a proposal for the use of such land that the department determines would, if carried out, impair substantially the natural beauty of a scenic waterway unless the department and the owner of such land have entered into an agreement as contemplated by subsection (4) or (5) of this section or the owner shall have notified the department of the abandonment of such proposal; or

(b) At any time related adjacent land is used in a manner violating ORS 390.805 to 390.925, the rules of the department or any agreement entered into by the department pursuant to subsection (4) or (5) of this section; or

(c) At any time related adjacent land is used in a manner which, in the judgment of the department, impairs substantially the natural beauty of a scenic waterway, if the department has not been given at least one year’s advance written notice of such use and if there is not in effect department approval of such use pursuant to subsection (4) or (5) of this section.

(7) In such condemnation the owner of the land shall not receive any award for the value of any structure, utility, road or other improvement constructed or erected upon the land after December 3, 1970, unless the department has received written notice of such proposed structure, utility, road or other improvement at least one year prior to commencement of construction or erection of such structure, utility, road or other improvement or unless the department has given approval for such improvement under subsection (4) or (5) of this section. If the person owned the land on December 3, 1970, and for a continuous period of not less than two years immediately prior thereto, the person shall receive no less for the land than its value on December 3, 1970. The department shall not acquire by condemnation a scenic easement in land. When the department acquires any related adjacent land that is located between a lake or river and other land that is owned by a person having the right to the beneficial use of waters in the river by virtue of ownership of the other land:

(a) The right to the beneficial use of such waters shall not be affected by such condemnation; and

(b) The owner of the other land shall retain a right of access to the lake or river necessary to use, store or divert such waters as the owner has a right to use, consistent with concurrent use of the land so condemned as a part of the Oregon Scenic Waterways System.

(8) Any owner of related adjacent land, upon written request to the department, shall be provided copies of rules then in effect or thereafter adopted by the department pursuant to ORS 390.805 to 390.925.

(9) The department shall furnish to any member of the public upon written request and at expense of the member a copy of any notice filed pursuant to subsection (3) of this section.

(10) If a scenic waterway contains lands or interests therein owned by or under the jurisdiction of an Indian tribe, the United States, another state agency or local governmental agency, the department may enter into agreement with the tribe or the federal, state or local agency for the administration of such lands or interests therein in furtherance of the purposes of ORS 390.805 to 390.925.

[1971 c.1 §5; 1971 c.459 §1; 1973 c.756 §2; 1981 c.236 §3; 1983 c.334 §4]



Section 390.848 - Passes for use of parts of Deschutes River; rules; fee; exemption from fee; disposition of moneys.

(2) The system for issuance of passes established by the department under this section may include issuance of the passes by governmental entities or private persons who have entered into appropriate agreements with the department for issuance of the passes. Agreements under this subsection may include, but are not limited to, terms providing for locations for the collection of fees, methods the department determines appropriate to assure payment of moneys collected and provisions for the distribution of river-user information.

(3) The department shall issue, without charge, annual passes to comply with the requirements under ORS 390.851 to persons who own ranch, farm or residential property immediately abutting those portions of the Deschutes River designated as scenic waterways under ORS 390.826 and to members of the immediate family of such persons. This subsection does not authorize the issuance without charge of passes to persons holding less than a majority interest in a firm, corporation or cooperative organization which owns land immediately abutting the Deschutes River designated as scenic waterways under ORS 390.826.

(4) Moneys collected under this section shall be deposited in the separate fund established for the State Parks and Recreation Department under ORS 366.512 and, subject to the limitations under subsection (5) of this section, are continually appropriated to that department to be used:

(a) For operation of the pass system established under this section;

(b) For providing river-user oriented law enforcement services;

(c) For providing river recreation information and education;

(d) For developing and maintaining river oriented recreation facilities; and

(e) For any other purposes the department considers appropriate for the maintenance, enhancement or protection of the natural and scenic beauty of the scenic waterway consistent with ORS 390.805 to 390.925.

(5) The use of moneys for purposes described under subsection (4) of this section is limited to the performance of those purposes for areas of the Deschutes River designated as scenic waterways under ORS 390.826.

[1981 c.798 §2; 1985 c.606 §4; 1987 c.291 §2; 1987 c.624 §15]



Section 390.851 - Activities prohibited on parts of Deschutes River without pass; exceptions.

(2) This section does not apply to:

(a) Peace officers, members or employees of a governmental body or their agents while engaged in the discharge of official duties; or

(b) Any member of the Confederated Tribes of the Warm Springs Indian Reservation.

(3) A person who violates this section commits a Class C violation.

[1981 c.798 §3; 1987 c.291 §3; 1999 c.1051 §99]



Section 390.855 - Designation of additional scenic waterways.

(1) The river or segment of river is relatively free-flowing and the scene as viewed from the river and related adjacent land is pleasing, whether primitive or rural-pastoral, or these conditions are restorable.

(2) The river or segment of river and its setting possess natural and recreation values of outstanding quality.

(3) The river or segment of river and its setting are large enough to sustain substantial recreation use and to accommodate existing uses without undue impairment of the natural values of the resource or quality of the recreation experience.

[1971 c.1 §6]



Section 390.865 - Authority of legislature over designation of additional scenic waterways.

[1971 c.1 §7]



Section 390.875 - Transfer of public lands in scenic waterways to department; administration of nontransferred lands.

[1971 c.1 §8]



Section 390.885 - Exchange of property within scenic waterway for property outside waterway.

[1971 c.1 §9; 2015 c.27 §39]



Section 390.895 - Use of federal funds.

[1971 c.1 §10]



Section 390.905 - Effect of ORS 390.805 to 390.925 on other state agencies.

[1971 c.1 §11]



Section 390.910 - Intergovernmental cooperation; county representative on management advisory committee.

[1981 c.236 §2]



Section 390.915 - Determination of value of scenic easement for tax purposes; easement exempt.

[1971 c.1 §12; 1981 c.804 §99; 1991 c.459 §394]



Section 390.925 - Enforcement.

[1971 c.1 §13; 1981 c.798 §6]



Section 390.930 - Definitions for ORS 390.930 to 390.940.

(1) "Managing agencies" includes:

(a) State Parks and Recreation Department;

(b) State Department of Fish and Wildlife;

(c) Confederated Tribes of the Warm Springs Indian Reservation;

(d) State Marine Board;

(e) Sherman, Wasco and Jefferson Counties;

(f) Oregon State Police;

(g) United States Bureau of Land Management;

(h) United States Bureau of Indian Affairs; and

(i) The City of Maupin.

(2) "Recreation area" means the Deschutes River Scenic Waterway Recreation Area created under ORS 390.932.

[1987 c.624 §§1,18; 1989 c.904 §26; 2001 c.104 §133]



Section 390.932 - Creation of Deschutes River Scenic Waterway Recreation Area.

[1987 c.624 §17]



Section 390.934 - Management of Deschutes River Scenic Waterway Recreation Area; plan; rules; budget.

(2) The department shall adopt a management plan by rule. The department shall implement the plan and shall prepare a budget for implementation taking into consideration the provisions of the management plan.

[1987 c.624 §§3,19]



Section 390.936 - Rules.

[1987 c.624 §§12,22]



Section 390.938 - Guidelines for management and development.

(1) To the extent allowed under ORS 390.805 to 390.925, the recreational area shall be administered to allow continuance of compatible existing uses, while allowing a wide range of compatible river-oriented public outdoor recreation opportunities, to the extent that these do not impair substantially the natural beauty of the scenic waterway or diminish its aesthetic, fish and wildlife, scientific and recreational values.

(2) The management plan shall stress a segment by segment design and shall include provisions for the development of appropriate facilities and services in the recreation area to meet resource needs for protection and preservation and user needs. This development may include but need not be limited to:

(a) River and car camp development;

(b) Sanitation stations for human waste and garbage;

(c) Parking and access road improvement;

(d) Signs indicating land ownership;

(e) Tree and riparian zone protection and restoration;

(f) Educational programs; and

(g) Initiation of additional volunteer programs.

(3) Before restricting access through the use of a permit system, all other management options shall be considered.

(4) Special emphasis shall be placed on protecting the recreation area and all adjacent property from recreationist-caused wildfires. This goal shall be equal in priority to the other primary goals set forth in this section. This protection shall include but not be limited to:

(a) Permanent adoption of a fire rule that provides the same protection as the fire rule in force during the 1986 fire season.

(b) Requiring boater passes to include the name of the group leader, date and section of river used.

(c) The establishment of information centers near major points of entry into the recreation area to provide users with information and education regarding the fire rules and general rules of the river.

(d) Conducting cadet patrols at the levels considered necessary to facilitate reasonable compliance with recreation area rules.

[1987 c.624 §§4,20]



Section 390.940 - Relationship to other laws.

[1987 c.624 §§5,21]



Section 390.950 - Short title.

[1971 c.614 §1]



Section 390.953



Section 390.956 - Policy.

(2) The purpose of ORS 390.950 to 390.989 and 390.995 (2) is to provide the means for attaining these objectives by instituting a system of recreation trails in this state, by designating certain trails as the initial components of that system, and by prescribing the methods of which, and standards according to which, additional components may be added to the system.

[1971 c.614 §3]



Section 390.959 - Composition of trails system; establishment of markers.

[1971 c.614 §4]



Section 390.962 - Criteria for establishing trails; location; statutes authorizing trails for motorized vehicles unaffected.

(a) Over lands owned by the State of Oregon, by the federal government or by any county, municipality or other local governmental body, with the consent of the state agency, federal agency, county, municipality or other local governmental body having jurisdiction over the lands involved; or

(b) Over lands owned by private persons, in the manner and subject to the limitations provided in ORS 390.950 to 390.989 and 390.995 (2).

(2) In establishing such trails, the department shall give special recognition to the need for the establishment of recreation trails in or near, or reasonably accessible to, urban areas. Upon the establishment of any such trail, the department shall designate the primary kind of trail it is to be, based upon the mode or modes of travel to be permitted on such trail, including one or more of the following:

(a) Footpath.

(b) Horseback riding trail.

(c) Bicycle path.

(3) Nothing in ORS 390.950 to 390.989 and 390.995 (2) affects any other statute authorizing trails for motorized vehicles which is not inconsistent with ORS 390.950 to 390.989 and 390.995 (2).

[1971 c.614 §5]



Section 390.965 - Hearing required; information to be considered.

(a) Emphasis shall be given to the development of trails across public lands.

(b) No trails shall cross private land occupied by a residential dwelling, or upon which a residential dwelling is under construction, within 300 feet of such residential dwelling, without the consent of the owner.

(c) Trails shall be selected to minimize the adverse effects on adjacent landowners or users and their operations.

(d) Development and management of trails shall be designed to harmonize with and complement any established forest, agricultural, or other use plan that is compatible with the purposes of ORS 390.950 to 390.989 and 390.995 (2).

(2) Before establishing a trail the department shall consider at a public meeting the following information:

(a) The proposed route of such trail (including maps and illustrations) and the recommended mode or modes of travel to be permitted thereon;

(b) The areas adjacent to such trails, to be utilized for scenic, historic, natural, cultural or developmental purposes;

(c) The characteristics that, in the judgment of the department, make the proposed trail suitable as an Oregon recreation trail;

(d) The current status of land ownership and current and potential use along the designated route;

(e) The estimated cost of acquisition of lands or interest in lands, if any;

(f) The plans for developing and maintaining the trail and the cost thereof;

(g) Any anticipated problems of policing the use of such trail and any anticipated hazards to the use of any privately owned lands adjacent to such trail; and

(h) The extent to which the state or its political subdivisions and public and private organizations might reasonably be expected to participate in acquiring the necessary lands and in the administration thereof.

[1971 c.614 §6]



Section 390.968 - Selection of rights of way for trails.

(a) Of sufficient width and so located as to protect natural conditions, scenic and historic features, and any primitive character of the trail area; to provide campsites, shelters, and related public-use facilities along trails in more remote areas; and to provide reasonable public access.

(b) Located to avoid, in so far as reasonably practicable, established highways, motor roads, mining areas, power transmission lines, existing commercial and industrial developments, range fences and improvements, private logging operations, and any other activities that would be incompatible with the protection of the trailside environment in its natural condition and the use of the trail for outdoor recreation.

(2) Notwithstanding subsection (1) of this section, it is recognized that in many instances (especially in urban areas and for some types of trails across or near private land) it may be advisable to locate segments of trails in or near existing rights of way for roads, highways, public utilities or telecommunications utilities, excluding power transmission lines; and it is recognized that trail rights of way on occasion may be located, or from time to time relocated, through, or adjacent to, lands used for private timber (including logging), agriculture, commercial or industrial operations and that such location or relocation of a trail right of way, of itself, shall not impose any limitation upon an otherwise lawful use of the adjacent private land except to the extent of the terms of any agreement with the private landowner as provided in ORS 390.971 (1) and except as may be provided by any zoning ordinance, law or regulation.

(3) The location and width of an Oregon recreation trail right of way across federal lands under the jurisdiction of a federal agency shall be by agreement between that agency and the department.

(4) In selecting a right of way, the department shall endeavor to obtain the advice and assistance of the local governments, private organizations, landowners, the land users concerned, and the advisory council established under ORS 390.977.

(5) The department shall hold a public hearing in the area of the state where the selection of such right of way is to be made. Subject to ORS 390.971, after public hearing, the department may revise the location and width of a right of way from time to time as required by circumstances, with the consent of the head of any federal agency involved, and with such advice and assistance of the local governments, private organizations, landowners, land users, and the advisory council, as the department considers necessary or advisable.

[1971 c.614 §7; 1987 c.447 §124]



Section 390.971 - Department duties and powers; rules.

(a) Enter into written cooperative agreements with landowners, federal agencies, other state agencies, local governments, private organizations and individuals in order to provide for the development, operation, maintenance, location and relocation of the trail. Where the trail crosses commercial forestland, such agreement shall make reasonable provision for temporary relocation reasonably required for commercial forest management.

(b) Subject to limitations set forth in ORS 390.950 to 390.989 and 390.995 (2), acquire lands or interests in lands by donation, purchase with donated or appropriated funds or exchange, or with funds obtained under ORS 390.980.

(2) The department, in the exercise of its exchange authority, may accept title to any nonstate-owned property within a trail right of way, and, in exchange therefor, the department may convey to the grantor of such property any state-owned property under its jurisdiction or the jurisdiction of any state agency consenting to such exchange that the department or the applicable consenting state agency classifies as suitable for exchange or other disposal. The values of the properties so exchanged either shall be approximately equal or, if they are not approximately equal, the values shall be equalized by the payment of cash to the grantor or to the department or applicable consenting state agency as the circumstances require.

(3) If lands included in an Oregon recreation trail right of way are outside the exterior boundaries of state or federally administered areas, the department shall attempt, and any local governments involved shall be encouraged, to enter into written cooperative agreements with landowners, local government, private organizations and individuals in order to develop, administer and maintain the trails and to acquire, develop and administer such lands or interests therein. However, if the department or local governments fail or are unable to enter into such agreements or to acquire such lands or interests therein within one year after the selection of the right of way, the department may acquire private lands or interests therein by donation, exchange or purchase with donated or appropriated funds and may develop and administer such lands or interests therein. Exchanges shall be governed by the provisions of subsection (2) of this section.

(4) Oregon recreation trails shall be administered, protected, developed and maintained by the department, or as provided under subsection (1)(a) of this section, to retain their natural, scenic and historic features. Along trails in more remote areas, provision may be made for campsites, shelters and related public-use facilities. Other uses, including reasonable crossings for motor vehicles, public utilities and water pipes and ditches, that will not substantially interfere with the nature and purposes of the trails may be permitted or authorized, as appropriate. The use of motorized vehicles by the general public along any such Oregon recreation trail is prohibited. However, the department shall authorize the use of motorized vehicles when, in its judgment, such vehicles are necessary to meet emergencies, trail construction and maintenance needs or to enable adjacent landowners or land users to have reasonable access to their lands or timber rights. The fact that private lands are included in an Oregon recreation trail by cooperative agreement of a landowner does not preclude the owner of such lands or agents of the owner from using motorized vehicles on or across such trails or adjacent lands from time to time in accordance with such agreement. Except to the extent otherwise provided by law, the state laws, rules and regulations applicable to lands or areas included in any Oregon recreation trail shall continue to apply. Nothing in ORS 390.950 to 390.989 and 390.995 (2) prohibits the use of roads existing on private lands on September 9, 1971, which may cross or traverse portions of the trail right of way, nor shall ORS 390.950 to 390.989 and 390.995 (2) prevent trails from crossing such roads.

(5) The department shall endeavor to induce agreements with appropriate state and federal agencies to provide for youth work projects to assist in the construction and maintenance of trails that are part of the Oregon recreation trails system.

(6) The department shall endeavor, when it considers such to be appropriate, to develop and enhance the educational values and opportunities of Oregon recreation trails. In this connection the department shall cooperate with schools, educators and other interested persons or groups in developing and utilizing techniques and materials to demonstrate to and inform the trail-using public of various scenic and natural features visible along or from such trails, including geological, botanical, historical, zoological and similar features.

(7) The department shall place and endeavor to maintain signs at such places as it considers appropriate along Oregon recreation trails advising users of the Oregon laws of criminal trespass and encouraging users to protect the trails and the rights and property of adjacent landowners.

(8) The department, with the concurrence of any federal agency administering lands through which an Oregon recreation trail passes, and after consultation with the local governments, private organizations and landowners that the department knows or believes to be concerned, and the advisory council established under ORS 390.977, may adopt rules that may be revised from time to time governing protection, management, use, development and administration of an Oregon recreation trail.

(9) The department, on lands not within a forest protection district, upon recommendation of the State Forester, shall have the authority to close trails during periods of high fire danger. The department shall also have the authority to close trails if it deems it necessary to protect the safety of the public.

(10) Notwithstanding the provisions of ORS chapter 477, forestland on which a fire exists that was caused by a person using, for recreational purposes, a trail established pursuant to ORS 390.950 to 390.989, shall not be considered an operation area as defined by ORS 477.001, if the fire did not start within an operation.

[1971 c.614 §9; 1973 c.46 §7; 1983 c.740 §123; 1997 c.274 §37; 2003 c.14 §169]



Section 390.974 - Intergovernmental cooperation to obtain property for use in trail system.

[1971 c.614 §11]



Section 390.977 - Oregon Recreation Trails Advisory Council; members; appointment; terms; duties; expenses; officers; quorum; meetings.

(2) The commission and the State Parks and Recreation Department shall consult with the council from time to time with respect to matters relating to Oregon recreation trails, including the designation and establishment of Oregon recreation trails, the selection of rights of way, the selection, erection and maintenance of markers along the trail routes and the administration of the trails.

(3) Members of the council shall serve without compensation, but the department may pay expenses as provided in ORS 292.495.

(4) The council shall select one of its members as chairperson.

(5) A majority of the members of the council constitutes a quorum for the transaction of business.

(6) The council shall meet at times and places specified by the call of the chairperson or a majority of the members of the council.

[1971 c.614 §8; 1981 c.545 §7; 1991 c.257 §1]



Section 390.980 - Funds for purposes of ORS 390.950 to 390.989; acceptance and use of donated funds; indemnity to owners of land damaged by trail users.

[1971 c.614 §12]



Section 390.983 - Trail property tax assessment.

[1971 c.614 §13; 1981 c.804 §100; 1991 c.459 §395]



Section 390.986 - Injunctive relief for violation of ORS 390.950 to 390.989.

[1971 c.614 §14]



Section 390.989 - Eminent domain does not apply to department powers or duties under ORS 390.950 to 390.989.

[1971 c.614 §16]



Section 390.990 - Violations.

(a) ORS 390.678.

(b) Any rule adopted under ORS 390.124.

(c) Any rule adopted under ORS 390.340.

(d) ORS 390.729.

(e) Any rule adopted under ORS 390.845.

(2) Notwithstanding any other provision of this section, violation of any rule adopted under this chapter for the regulation of vehicle speed in parks, including violations of rules relating to driving vehicles at a speed greater than a posted speed limit or greater than is reasonable and prudent, are subject to the same penalties as provided in ORS 811.109 for violation of a specific speed limit imposed under law or violation of a posted speed limit.

[Subsection (1) formerly 366.990; subsection (2) formerly part of 274.990; 1969 c.601 §28; 1971 c.743 §362; subsection (4) enacted as 1971 c.614 §10; 1981 c.692 §3; 1981 c.798 §7; 1983 c.740 §124; 1989 c.904 §63; 1999 c.1051 §100; subsection (4) renumbered 390.995 (2) in 1999; 2005 c.300 §4]



Section 390.992 - Civil penalties.

(2) In addition to any other penalties provided under subsection (1) of this section, the State Parks and Recreation Department is vested with power to obtain injunctions and other appropriate relief against a person who violates any provisions of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 or any rule, order or permit adopted or issued under ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770.

[1999 c.373 §9]



Section 390.995 - Criminal penalties.

(2) Subject to ORS 153.022, any person who violates a rule adopted under ORS 390.950 to 390.989 commits a Class B misdemeanor.

(3) Subject to ORS 153.022, violation of any provision of ORS 390.640 or 390.705, or any rule adopted to carry out the purposes of ORS 390.640 or 390.705, is a Class B misdemeanor. Each day that a person violates ORS 390.640 or 390.705 shall be considered a separate offense.

[Subsection (1) of 1999 Edition enacted as 1999 c.373 §17; subsection (2) of 1999 Edition formerly 390.990(4); 2005 c.300 §5; 2011 c.597 §188]






Chapter 391 - Mass Transportation

Section 391.090 - Legislative findings; use of lottery moneys for light rail project; policy and intent.

(1) The development, acquisition and construction of light rail systems and their attendant rights of way, equipment and facilities in the urban and metropolitan areas of the State of Oregon do and will accomplish the purpose of creating jobs and furthering economic development in Oregon by, among other advantages:

(a) Providing an important element of the public infrastructure that provides the basic framework for continuing and expanding economic activity in this state;

(b) Increasing the economy and efficiency of public transportation, improving the attractiveness of urban and metropolitan areas to new businesses and supporting the operations and prosperity of existing businesses in those areas by making those businesses more accessible to their customers and employees;

(c) Alleviating the inefficiencies of congestion and crowding associated with, and reducing the burdens of expansion and maintenance of, existing public transportation systems and facilities, as well as reducing energy consumption and air pollution fostered by the use of motor vehicles; and

(d) Creating employment opportunities in urban and metropolitan areas through the funding of projects for the development and construction of the light rail systems.

(2) Additionally, the provision of state and local moneys for the proposed Westside corridor light rail project identified in ORS 391.120 (2)(a) will encourage the contribution of otherwise unavailable federal matching grant moneys, the use of which will, for the reasons stated in subsection (1) of this section, forward the purpose of creating jobs and furthering economic development in Oregon.

(3) Based on the legislative findings described in this section, the use of net proceeds from the operation of the state lottery for the support of the Westside corridor light rail project, as provided in ORS 391.130, is an appropriate use of state lottery funds under section 4 (3), Article XV of the Oregon Constitution and ORS 461.510.

(4) It is the intent and policy of the Legislative Assembly to insure the funding and support of the Westside corridor light rail project identified in ORS 391.120 (2)(a) in the manner provided in ORS 391.130 to 391.150, to the extent required for the state to realize the benefit of all federal matching funds made available for that project, and to the extent necessary to complete the project.

[1991 c.575 §1]



Section 391.100



Section 391.110 - Legislative findings.

(2) The Legislative Assembly also finds that an efficient surface transportation system in our metropolitan areas must balance highways and arterial roads with mass transit and light rail facilities. Mass transit and light rail improvements can lessen the cost of highway expansion, reconstruction and maintenance by significantly decreasing traffic flow.

(3) Therefore, the Legislative Assembly shall establish the Regional Light Rail Extension Construction Fund as a means of facilitating the development of a balanced surface transportation system that includes the appropriate application of highways, light rail and mass transit.

[1989 c.868 §2]



Section 391.120 - Regional Light Rail Extension Construction Fund; purpose; requirements for expenditures from fund; reversion of unobligated balance.

(2) The Department of Transportation may expend moneys in the Regional Light Rail Extension Construction Fund to finance the preliminary engineering phase, final design phase, advanced right of way acquisition phase or construction and acquisition of equipment and facilities phase of projects for extensions to the Tri-County Metropolitan Transportation District’s light rail system, as designated in the Regional Transportation Plan adopted by the metropolitan service district in 1989, as amended from time to time. The Director of Transportation may enter into written agreements with the Tri-County Metropolitan Transportation District that commit the department to pay anticipated funds from the Regional Light Rail Extension Construction Fund to the district for the purpose of financing such costs of extending the district’s light rail system, including servicing any obligations entered into by the district to finance the costs of extending the district’s light rail system, which written agreements may provide for the remittance of such funds on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the commitment. Any such written agreements or commitments, when executed by the director and accepted by the district, shall be solely conditioned upon actual funds available in the Regional Light Rail Extension Construction Fund and shall be valid, binding and irrevocable in accordance with its terms, subject only to the requirements of subsection (3) of this section. The extensions to the light rail system for which projects may be authorized and financed from the Regional Light Rail Extension Construction Fund include:

(a) The Westside corridor.

(b) The Interstate 5 North corridor.

(c) The Interstate 205 corridor.

(d) The Milwaukie corridor.

(e) The Barbur corridor.

(f) The Lake Oswego corridor.

(g) Appropriate branches to the Banfield corridor.

(h) Appropriate branches to the corridors specified in paragraphs (a) to (f) of this subsection.

(3) Notwithstanding any written agreement entered into by the Director of Transportation under subsection (2) of this section, no moneys shall be expended from the Regional Light Rail Extension Construction Fund for the preliminary engineering phase, final design phase, advanced right of way acquisition phase or construction and acquisition phase of projects unless the Director of Transportation determines:

(a) That all state and local approvals are in place for the phase of the specific project for which funding is being sought;

(b) That assurances are in place for obtaining all moneys, other than moneys for which the determination is being made, necessary to enable completion of the phase of the specific project for which funding is being sought and that the Tri-County Metropolitan Transportation District has agreed to provide an amount of money equal to that being provided by the Regional Light Rail Extension Construction Fund for the phase of the specific project for which money is being sought;

(c) With respect to the phase of the specific project for which funding is being sought, that the body of local officials and state agency representatives designated by the metropolitan service district which functions wholly or partially within the Tri-County Metropolitan Transportation District and known as the Joint Policy Advisory Committee on Transportation has certified that the phase of the specific project is a regional priority; and

(d) With respect to construction phases of any project, the elements of the project that are designated for state participation and an estimated total amount of the state’s funding obligation.

(4) When the actual expenditures for a phase of a specific light rail project fall short of the estimated expenditures for the project, those moneys, other than federal moneys, that are not required for that phase of the project shall remain in the Regional Light Rail Extension Construction Fund for use in completing other projects described in subsection (2) of this section.

(5) On or before August 31 in each year, the Director of Transportation shall certify to the Governor and the State Treasurer whether or not there existed, as of the end of the immediately preceding fiscal year, an unobligated balance of moneys in the Regional Light Rail Extension Construction Fund that was derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130. If the Director of Transportation certifies that there existed such an unobligated balance of moneys derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130, an amount equal to the unobligated balance as of the end of the immediately preceding fiscal year shall revert to the Administrative Services Economic Development Fund created by ORS 461.540, and the State Treasurer shall credit such amount to that fund on or before the September 15 next following the date of the certification by the Director of Transportation.

(6) The Director of Transportation shall certify the unobligated balance of the Regional Light Rail Extension Construction Fund, and that unobligated balance shall revert to the Administrative Services Economic Development Fund created by ORS 461.540 if the Director of Transportation determines that all projects referred to in subsection (2) of this section have been completed and the projects have been accepted by the Director of Transportation and all claims, suits and actions arising out of the projects have been resolved.

(7) For purposes of subsections (5) and (6) of this section, moneys in the Regional Light Rail Extension Construction Fund derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130 shall be obligated to the extent such moneys are needed to fund the amounts committed to be paid in the current or any future fiscal year under any written agreement or commitment entered into by the Director of Transportation under subsection (2) of this section or to pay any amounts owing under or with respect to any revenue bonds issued under ORS 391.140.

(8) The Department of Transportation may deduct from the Regional Light Rail Extension Construction Fund the costs associated with administering the fund.

[1989 c.868 §3; 1991 c.575 §6]



Section 391.125 - Regional Light Rail Extension Bond Account; purpose.

(2) All moneys on deposit from time to time in the Regional Light Rail Extension Bond Account, together with all investment earnings thereon, shall be pledged and are continuously appropriated to the payment of the bonds issued under ORS 391.140. All investment earnings on moneys on deposit from time to time in the Regional Light Rail Extension Bond Account shall be retained in that account and applied to pay the principal of and interest on bonds issued under ORS 391.140.

[1991 c.575 §3]



Section 391.130 - Allocation of lottery moneys to Regional Light Rail Extension Construction Fund; authorized expenditures; end of allocations upon certification by Director of Transportation.

(2) The annual amounts required to be transferred to the Regional Light Rail Extension Construction Fund under subsection (1) of this section, together with all investment earnings on the amounts on deposit from time to time in the Regional Light Rail Extension Construction Fund, are continuously appropriated only for the purposes of:

(a) Funding the Westside corridor extension of light rail referred to in ORS 391.120; and

(b) Paying the principal and interest on revenue bonds issued under ORS 391.140.

(3) Except as provided in subsection (4) of this section, and notwithstanding any other provision of law, the annual allocation made by this section shall be satisfied and credited as and when net proceeds from the operation of the state lottery are received and before any other allocation, appropriation or disbursement of the net proceeds from the operation of the state lottery is made in the applicable fiscal year.

(4) For purposes of this section, net proceeds from the operation of the state lottery in each fiscal year include all revenues derived from the operation of the state lottery in each fiscal year less:

(a) The revenues used in that fiscal year for the payment of prizes and the expenses of the state lottery as provided in Article XV, section 4 (4)(d), of the Oregon Constitution, ORS 461.500 and 461.510 (3) and (4); and

(b) The revenues required to be applied, distributed or allocated as provided in ORS 461.543.

(5) The transfer of moneys to the Regional Light Rail Extension Construction Fund authorized by this section shall cease when the Director of Transportation certifies in writing that transfers of moneys under this section are no longer necessary because:

(a) Moneys in the Regional Light Rail Extension Construction Fund are sufficient for the payment of all amounts committed to be paid under all written agreements or commitments entered into between the Director of Transportation and the Tri-County Metropolitan Transportation District pursuant to ORS 391.120 with respect to the Westside corridor extension of light rail referred to in ORS 391.120 (2)(a), and to pay all amounts of principal of and interest on the outstanding revenue bonds issued under ORS 391.140; and

(b) The Westside corridor extension of light rail referred to in ORS 391.120 (2)(a) has been completed and such project has been accepted by the Department of Transportation, and all claims, suits and actions arising out of such project that could create a liability payable out of the moneys in the Regional Light Rail Extension Construction Fund have been resolved.

(6) The Director of Transportation shall deliver a copy of such certification to the Governor and the State Treasurer. Upon receipt of the director’s written certification that transfer of moneys to the Regional Light Rail Extension Construction Fund under this section is no longer necessary, the State Treasurer shall thereafter credit moneys received by the Regional Light Rail Extension Construction Fund under this section to the Administrative Services Economic Development Fund created by ORS 461.540.

[1991 c.575 §2; 1993 c.18 §92; 1997 c.249 §124; 2014 c.56 §2]



Section 391.140 - Revenue bonds for specified light rail project; amount; purpose; issuance by State Treasurer; pledge of revenues.

(a) The principal sum of $115 million;

(b) The costs incurred in connection with the issuance of the bonds and other administrative expenses of the State Treasurer in connection with the issuance of the bonds; and

(c) The amount of any reserves determined to be necessary or advantageous in connection with the revenue bonds.

(2) The Director of Transportation shall submit to the State Treasurer from time to time written requests to issue the revenue bonds in amounts sufficient to provide in a timely fashion the moneys required to fund the obligations of the Department of Transportation under any written agreements or commitments entered into under ORS 391.120 (2) for the purpose of financing the state share of the costs of the Westside corridor light rail project identified in ORS 391.120 (2)(a).

(3) Moneys received from the issuance of revenue bonds, including any investment earnings thereon, may be expended only for the purpose of financing the costs of development, acquisition and construction of the Westside corridor light rail project identified in ORS 391.120 (2)(a), and to pay the costs of issuing the bonds and other administrative expenses of the State Treasurer in carrying out the provisions of ORS 391.120 and this section, including the funding of any reserves determined to be necessary or advantageous in connection with the revenue bonds.

(4) Notwithstanding ORS 286A.100, 286A.102 and 286A.120 or any other provision of law, revenue bonds issued under this section, regardless of whether issued in one or more issues, shall be secured equally and ratably by the pledge of moneys described in this subsection and ORS 391.130. The bonds shall be secured by a pledge of, and a lien on, and shall be secured and payable only from, moneys on deposit from time to time in the Regional Light Rail Extension Construction Fund established by ORS 391.120. The revenue bonds shall not be a general obligation of this state, and shall not be secured by or payable from any funds or assets of this state other than the moneys on deposit from time to time in the Regional Light Rail Extension Construction Fund.

(5) The moneys in the Regional Light Rail Extension Bond Account shall be used and applied by the Director of Transportation to pay when due the principal of and interest on any revenue bonds issued under this section.

(6) The interest on all revenue bonds issued under this section and on any refunding bonds issued pursuant to ORS chapter 286A is exempt from personal income taxation imposed by this state under ORS chapter 316.

(7) The proceeds derived from the issuance and sale of the revenue bonds, including any proceeds required to fund any reserves determined to be necessary or advantageous in connection with the revenue bonds, shall be deposited in a special, segregated subaccount of the Regional Light Rail Extension Construction Fund. The moneys on deposit from time to time in the subaccount, including any investment earnings thereon, shall be disbursed as needed for the purposes described in subsection (3) of this section upon the written request of the Director of Transportation.

[1991 c.575 §4; 2007 c.783 §179]



Section 391.150 - Joint management of specified light rail project; contracting procedures.

(2) Subject to ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C and any applicable prohibitions against preferences in contracts related to the construction phase of the Westside corridor light rail project, the managing agencies shall develop procedures that afford qualified businesses in Oregon the opportunity to compete for project contracts to the maximum extent feasible and consistent with federal laws and regulations governing Federal Transit Administration grants.

(3) The managing agencies shall seek the cooperation and assistance of contracting and construction associations in this state when establishing the contracting procedures for the Westside corridor light rail project. The managing agencies shall also establish and implement programs to provide contracting and construction businesses with information relating to the project.

(4) The managing agencies, to the maximum extent feasible, shall encourage disadvantaged business enterprises to bid for contracts and to otherwise participate in the Westside corridor light rail project.

[1991 c.575 §5; 1993 c.741 §65; 2003 c.794 §271]



Section 391.160



Section 391.165



Section 391.170



Section 391.175



Section 391.180



Section 391.185



Section 391.190



Section 391.195



Section 391.200



Section 391.205



Section 391.210



Section 391.215



Section 391.220



Section 391.225



Section 391.230



Section 391.235



Section 391.300



Section 391.301 - Ratification of compact.

[1996 c.13 §1]



Section 391.305



Section 391.306 - Columbia River Light Rail Transit Compact.

______________________________________________________________________________

ARTICLE I

Columbia River Light Rail

Transit Authority Established

The States of Oregon and Washington establish by way of this interstate compact an independent, separate regional authority, which is an instrumentality of both of the signatory parties hereto, known as Columbia River Light Rail Transit Authority (hereinafter referred to as the "Authority"). The Authority shall be a body corporate and politic, and shall have only those powers and duties granted by this compact and such additional powers as may hereafter be conferred upon the Authority by the acts of both signatories.

ARTICLE II

Definitions

As used in this compact, the following words and terms shall have the following meanings, unless the context clearly requires a different meaning:

(1) "C-TRAN" means the Clark County Public Transportation Benefit Authority based in Clark County, Washington, or any successor agency or authority.

(2) "Major feeder system" means all bus or other transit services provided by C-TRAN or Tri-Met that are or are planned to be connected with the South North light rail transit line, to accommodate the transfer of passengers to or from the light rail line and to transport light rail passengers between the light rail station and their trip origin or trip destination.

(3) "Signatory" or "signatory state" means the State of Oregon or the State of Washington.

(4) "South North light rail transit line" means the light rail line directly connecting portions of Clackamas County, Oregon, Portland, Oregon and Clark County, Washington as may be extended from time to time, including any segment thereof, and also including, without limitation, all light rail vehicles, rights-of-way, trackage, electrification, stations, park-and-ride facilities, maintenance facilities, tunnels, bridges and equipment, fixtures, buildings and structures incidental to or required in connection with the performance of light rail service between portions of Clackamas County, Oregon, Portland, Oregon and Clark County, Washington. The South North light rail transit line shall include a system that comprises any future light rail lines and transit facilities that cross the jurisdictional lines of the signatory states.

(5) "Transit facilities" means all real and personal property necessary or useful in rendering transit service by means of rail, bus, water and any other mode of travel including, without limitation, tracks, rights of way, bridges, tunnels, subways, rolling stock for rail, motor vehicles, stations, terminals, areas for parking and all equipment, fixtures, buildings and structures and services incidental to or required in connection with the performance of transit service.

(6) "Transit service" means the transportation of persons and their packages and baggage by C-TRAN, Tri-Met or the Authority by means of transit facilities.

(7) "Tri-Met" means the Tri-County Metropolitan Transportation District based in Portland, Oregon, or any successor agency or authority.

ARTICLE III

Purpose and Functions

The purpose of the Authority is:

(1) To generally cause the South North light rail transit line to be designed, engineered, financed, constructed and developed consistently with the applicable regional transportation and land use plans and the locally preferred alternative selected pursuant to regulations of the Federal Transit Administration or the regulations of any successor federal agency or authority;

(2) To facilitate the operation and maintenance of the South North light rail transit line;

(3) To coordinate C-TRAN and Tri-Met activities to implement and operate the major feeder system that serves the South North light rail transit line;

(4) To coordinate C-TRAN and Tri-Met activities to implement and operate buses or other transit facilities that serve bi-state trips; and

(5) To serve only such other regional transit purposes and to perform such other regional transit functions as the signatories may authorize.

ARTICLE IV

Powers

The Authority has the power to:

(1) Sue and be sued, plead and be impleaded in all actions, suits or proceedings, brought by or against it.

(2) Adopt suitable rules and regulations not inconsistent with this compact, the Constitution and laws of the United States or the constitutions and laws of the signatories. The Authority may adopt rules and regulations that:

(a) Govern its activities;

(b) Add specificity to its powers and duties;

(c) Interpret legislation that is applicable to the Authority; and

(d) Resolve inconsistencies resulting from the application of the laws and regulations of both signatories.

(3) Acquire, maintain, control, and convey easements, licenses, and other limited property rights for the purpose of constructing the South North light rail transit line. However, the Authority shall not have the power to own real property.

(4) Receive and accept federal, state, regional or local payments, appropriations, grants, gifts, loans, advances, credit enhancements, credit guarantees and other funds, properties and services as may be transferred or made available to the Authority by either signatory, any political subdivision or agency thereof, by the United States, or by any agency thereof, or by any other public or private corporation or individual. Any funds received by the Authority from any source may be commingled and expended to carry out the purposes and functions of the Authority without regard to any law of the signatories that requires expenditure of appropriated funds within the fiscal period for which the appropriation is made.

(5) Disburse funds for its lawful activities and to make grants or loans to C-TRAN or Tri-Met.

(6) Enter into agreements with:

(a) C-TRAN or Tri-Met to provide planning, engineering, design, administration, construction management or other services needed for the development of the South North light rail transit line;

(b) C-TRAN, Tri-Met or, except with regard to matters specified in paragraph (a) of this subsection, private entities for the construction of the South North light rail transit line;

(c) C-TRAN, Tri-Met or, except with regard to matters specified in paragraph (a) of this subsection, private entities for the construction of bridges over or tunnels under navigable streams and bodies of water to be owned individually or jointly by the States of Oregon and Washington;

(d) C-TRAN or Tri-Met for the management, operation, and maintenance of the South North light rail transit line;

(e) C-TRAN or Tri-Met providing for acquisition by C-TRAN, Tri-Met or other public entities of the property rights needed for the South North light rail transit line and related activities;

(f) C-TRAN, Tri-Met or private entities to purchase, lease or otherwise acquire the materials, equipment and vehicles needed for the construction and implementation of the South North light rail transit line; and

(g) C-TRAN or Tri-Met to implement the decisions of the Authority.

(7) Delegate any of its powers and duties to any political subdivision or governmental agency.

(8) Resolve any disputes between C-TRAN and Tri-Met over the operation of the South North light rail transit line or the major feeder system. However, the Authority shall not have the power to require from C-TRAN and Tri-Met capital improvements to the South North light rail transit line or the major feeder system.

(9) To the extent allowed by law, encourage, assist and facilitate public and private development along the South North light rail transit line.

(10) Perform all other necessary and incidental functions.

(11) Exercise such additional powers as shall be conferred on it by Act of the federal Congress or jointly by the signatories.

ARTICLE V

Board Membership

The Authority shall be governed by a board of six directors consisting of three members of the C-TRAN governing body and three members of the Tri-Met governing body. Directors representing C-TRAN and Tri-Met shall be appointed by their respective governing bodies.

ARTICLE VI

Terms of Office

Board members shall serve terms of four years, unless terminated earlier by the governing body of the appointing transit agency.

ARTICLE VII

Compensation of Directors

The directors shall serve without compensation. The directors may be reimbursed for the necessary expenses incurred in the performance of their duties pursuant to adopted policies of the transit agency that appointed them.

ARTICLE VIII

Organization and Procedure

The board of directors of the Authority shall by rule provide for its own organization and procedure. It shall biennially elect a chairperson from among its directors who shall serve a term of two years subject to earlier removal by a vote of four directors. Meetings of the board shall be held as frequently as the board deems that the proper performance of its duties requires, and the board shall keep minutes of its meetings. The board shall adopt rules and regulations governing its meetings, minutes and transactions.

ARTICLE IX

Staff

The Authority shall not have the power to hire administrative staff. Administrative staff support shall be provided by C-TRAN and Tri-Met by intergovernmental agreement.

ARTICLE X

Quorum and Actions by the Board

Four directors shall constitute a quorum. No action by the board shall be effective unless there is an affirmative vote of a majority of those present.

ARTICLE XI

Conflicts of Interest

(1) No director shall:

(a) Be financially interested, either directly or indirectly, in any contract, sale, purchase, lease or transfer of real or personal property to which the board of directors of the Authority is party;

(b) In connection with services performed within the scope of official duties, solicit or accept money or any other thing of value in addition to the expenses paid to the director by the Authority; or

(c) Offer money or any other thing of value for or in consideration of obtaining an appointment, promotion or privilege in employment with the Authority.

(2) Any director who willfully violates any provision of this section shall, in the discretion of the board, forfeit the office of the director. Any contract or agreement made in contravention of this section may be declared void by the board. Nothing in this section shall be considered to abrogate or limit the applicability of any federal or state law that may be violated by any action proscribed by this section.

ARTICLE XII

Financial Plans and Reports

The board of directors of the authority shall make and publish, as necessary, financial plans and detailed annual budgets for the construction, operation and maintenance of the South North light rail transit line, including a Sources of Funds plan. The board may also prepare, publish and distribute such other public reports and informational materials as it may deem necessary or desirable.

ARTICLE XIII

Operation and Maintenance Costs

(1) The Authority shall annually determine the amount of the South North light rail transit line’s operating and maintenance costs and the Authority’s administrative costs that shall be contributed to the Authority by C-TRAN and Tri-Met. The amount to be collected from C-TRAN and Tri-Met shall be based upon all relevant factors, including but not limited to, ridership origination and destination and relative usage of the South North light rail transit line.

(2) After establishing the amount to be allocated to C-TRAN and Tri-Met, the Authority shall levy an annual assessment on C-TRAN and Tri-Met for the purpose of financing the management, administration, operation, maintenance, repair, expansion, and related activities for facilities, equipment, systems or improvements included in the South North light rail transit line.

ARTICLE XIV

Capital Contributions

(1) The Authority shall enter into a financing plan agreement with C-TRAN, Tri-Met and any private entities providing construction financing for the South North light rail transit line or any segment thereof, which agreement shall establish a financing plan for the construction phases of the South North light rail transit line, including each segment thereof. The financing plan agreement shall specify the obligations of each party to pay a portion of the construction costs of the South North light rail transit line, including the estimated total construction costs, the percentage share of each party of the total construction costs, the estimated schedule for the payment of each party’s percentage share and the planned source of funds from which each party intends to fund its share of the total construction costs. The financing plan agreement, among other matters, may:

(a) Separately specify each party’s obligation for each segment of the South North light rail transit line;

(b) Limit the liability of C-TRAN and Tri-Met to particular funding sources identified in the financing plan agreement;

(c) Make provisions for any interim financing, credit enhancements or guarantees to be provided by C-TRAN, Tri-Met or any other parties in order to supply the funds needed to construct the South North light rail transit line in accordance with the construction schedule established in the financing plan agreement; or

(d) Provide that all or a portion of one party’s obligations shall be satisfied by making payments to another party to the agreement in order to pay or reimburse the construction or financing costs incurred by the payee.

(2) The financing plan agreement shall provide that C-TRAN and Tri-Met shall each retain full power and authority to pledge their respective sources of funds as security for any bonds, notes or other obligations issued thereby, and for any credit enhancements obtained in connection with any such bonds, notes or other obligations, in order to provide interim or permanent financing for the construction costs of the South North light rail transit line. The financing plan agreement shall not in any way or to any extent create a pledge of or a lien or encumbrance on any funds of C-TRAN or Tri-Met.

(3) C-TRAN and Tri-Met singly or together shall enter into one or more Full Funding Grant Agreements with the Federal Transit Administration, or its successor, to establish the federal funding commitment for the South North light rail transit line, or any segments thereof, and the terms and conditions for obtaining the federal funds. The Authority shall cause the South North light rail transit line, and each segment thereof, to be designed, engineered and constructed in a manner consistent with the applicable Full Funding Grant Agreement, applicable state laws and the terms and conditions of the financing plan agreement.

(4) The financing plan agreement may be amended from time to time by the Authority, C-TRAN and Tri-Met to the extent such parties determine any amendment is necessary or beneficial. Any such amendment shall require the consent of any private entity that is a party to the financing plan agreement only if and to the extent such consent is required under the terms of the financing plan agreement.

ARTICLE XV

Indemnification

(1) C-TRAN shall hold Tri-Met and the Authority harmless and indemnify Tri-Met and the Authority for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from C-TRAN’s negligent errors, omissions or acts in carrying out the purposes of this compact.

(2) Tri-Met shall hold C-TRAN and the Authority harmless and indemnify C-TRAN and the Authority for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from Tri-Met’s negligent errors, omissions or acts in carrying out the purposes of this compact.

(3) The Authority shall hold C-TRAN and Tri-Met harmless and indemnify C-TRAN and Tri-Met for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from the Authority’s negligent errors, omissions or acts in carrying out the purposes of this compact.

ARTICLE XVI

Fares

Fares will be established and collected by C-TRAN and Tri-Met for trips originating within their respective districts. Payment of those fares will be honored by the Authority as payment for passage on the South North light rail transit line.

ARTICLE XVII

Insurance

The board of directors of the Authority may self-insure or purchase insurance and pay the premiums therefor against loss or damage, against liability for injury to persons or property and against loss of revenue from any cause whatsoever. Such insurance coverage shall be in such form and amount as the board may determine, subject to the requirements of any agreement or other obligations of the Authority.

ARTICLE XVIII

Tax Exemption

(1) It is hereby declared that the creation of the Authority and the carrying out of the purposes of the Authority is in all respects for the benefit of all people of the signatory states. It is further declared that the Authority and the board of directors are performing a public purpose and an essential government function, including, without limitation, proprietary, governmental and other functions, in the exercise of the powers conferred by this compact. Therefore, the Authority and the board of directors shall not be required to pay taxes or assessments upon any of the property under its jurisdiction, control, possession or supervision or upon its activities in the operation and maintenance of the South North light rail transit line or upon any revenues therefrom.

(2) When C-TRAN or Tri-Met, acting under an agreement with the Authority pursuant to Article IV of this compact, possesses or controls property or conducts activities in the operation and maintenance of the South North light rail transit line:

(a) C-TRAN and Tri-Met shall remain subject to the tax laws of their respective states with respect to such property located, or activities conducted, within their respective states;

(b) C-TRAN shall be subject to the tax laws of the State of Oregon with respect to such property located, or activities conducted, in Oregon only to the extent Tri-Met would be subject to those laws if Tri-Met rather than C-TRAN possessed or controlled the property or conducted the activity; and

(c) Tri-Met shall be subject to the tax laws of the State of Washington with respect to such property located, or activities conducted, in Washington only to the extent C-TRAN would be subject to those laws if C-TRAN rather than Tri-Met possessed or controlled the property or conducted the activity.

ARTICLE XIX

Applicable Laws

The Authority shall be both subject to and exempt from certain laws of the States of Oregon and Washington as concurred in by the legislature of each state, respectively. Where the laws of the States of Oregon and Washington are not made inapplicable to the Authority by legislative action, the laws of the respective states will continue to apply to activities occurring within each state’s geographical boundaries. However, the following laws shall apply generally to the Authority regardless of the state in which the activities governed by the laws occur. The following laws shall govern exclusively the matters they address, and the provisions of corresponding or analogous laws of either signatory shall have no effect:

(1) Federal Administrative Procedures Act (5 U.S.C. 500 et seq.), as amended from time to time, or any successor legislation;

(2) Federal Miller Act (40 U.S.C. 270a et seq.), as amended from time to time, or any successor legislation;

(3) Federal prevailing wage law (40 U.S.C. 276a et seq.), as amended from time to time, or any successor legislation;

(4) Federal rules on disadvantaged business enterprises (49 C.F.R. Part 23), as amended from time to time, or any successor legislation;

(5) Federal competitive bidding laws (41 U.S.C. 251 et seq.), as amended from time to time, or any successor legislation; and

(6) ORS 30.260 to 30.300 (1993 Edition).

ARTICLE XX

Jurisdiction of Courts

(1) The United States District Courts shall have original jurisdiction, concurrent with the courts of Oregon and Washington, of all actions brought by or against the Authority and shall enforce subpoenas issued under this Compact. Any such action initiated in a state court shall be removable to the appropriate United States District Court in the manner provided by the Act of June 25, 1948, as amended (28 U.S.C. 1446).

(2) All laws or parts of laws of the United States and of the signatory states that are inconsistent with the provisions of this compact are hereby amended for the purpose of this compact to the extent necessary to eliminate such inconsistencies and to carry out the provisions of this compact.

ARTICLE XXI

Severability

If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid and to this end, the provisions of this compact are severable.

ARTICLE XXII

Effective Date

This compact shall take effect, and the board of the Authority may exercise its authority pursuant to the compact when it has been ratified by the federal Congress and adopted by both signatories, and the six directors of the board have been appointed. The effective date of this compact shall be the date of the establishment of the board of directors of the Authority.

______________________________________________________________________________

[1996 c.13 §2]



Section 391.310



Section 391.311 - Effect of compact on powers and privileges of mass transit districts in Oregon and Washington.

(2) A mass transit agency organized under the laws of the State of Washington, when operating in Oregon under the authority or direction of the Columbia River Light Rail Transit Authority established under the Columbia River Light Rail Transit Compact ratified by ORS 391.301, may exercise all of the rights, powers, privileges and immunities conferred upon a mass transit district by ORS 267.010 to 267.390 to the extent that those rights, powers, privileges and immunities are consistent with the provisions of the Columbia River Light Rail Transit Compact.

[1996 c.13 §3]

MASS TRANSPORTATION



Section 391.500 - Declaration of policy; construction of statutes.

(a) It is in the public interest to provide methods of financing the costs of mass transit facilities; and

(b) The method of financing provided in ORS 267.227 and 391.500 to 391.660 is in the public interest and serves a public purpose.

(2) The purpose of ORS 267.227 and 391.500 to 391.660 is to create an authority to provide financial assistance to mass transit districts.

(3) ORS 267.227 and 391.500 to 391.660 shall be liberally construed.

[1977 c.662 §2]



Section 391.510 - Definitions for ORS 391.500 to 391.660.

(1) "Acquire" or "acquisition" means the acquisition, by purchase, lease, gift, grant, devise, construction, installation, reconstruction, repair and alteration, and the equipment, improvement and extension of mass transit facilities.

(2) "Authority" means the Oregon Mass Transportation Financing Authority created by ORS 267.227 and 391.500 to 391.660.

(3) "Board" means the members of the authority created in ORS 391.520.

(4) "District" means a mass transit district established under ORS 267.010 to 267.390.

(5) "Finance" or "financing" means the issuance of revenue bonds pursuant to ORS 391.570 by the authority for the purpose of providing financial assistance to districts.

(6) "Financial assistance" means the providing of methods of financing of costs of mass transit facilities under ORS 267.227 and 391.500 to 391.660.

(7) "Mass transit facility" or "facilities" means any or all property constituting a mass transit system, or any portion thereof, in any manner owned, used, leased or operated by a district and which is located wherever a district is authorized to operate.

[1977 c.662 §3]



Section 391.520 - Financing authority created; membership.

[1977 c.662 §4]



Section 391.530 - Meetings; quorum; expenses.

[1977 c.662 §5]



Section 391.540 - Bylaws; secretary’s duties, power.

[1977 c.662 §6]



Section 391.550 - Powers of Mass Transportation Financing Authority.

(1) To have perpetual succession as a public instrumentality of the State of Oregon;

(2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To maintain an office at such place or places as it may designate;

(5) To acquire, own, finance, lease and dispose of any mass transit facility and to enter into contracts for any and all of such purposes; provided, that title to or in any mass transit facility so financed may in the discretion of the authority remain in a district and provided, further, that the district shall not itself operate any mass transit facility, except as lessor;

(6) To lease or sell to a district any or all of the mass transit facilities upon such terms and conditions as the board shall deem proper, and to charge and collect rent or other payments therefor and to terminate any such lease or sales agreement upon the failure of the district to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the district shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the board or to purchase any or all of the mass transit facilities for a nominal amount or otherwise or that at or prior to the payment of all of the indebtedness incurred by the authority for the financing of such mass transit facilities the authority may convey any or all of the mass transit facilities to the district with or without consideration;

(7) By resolution of a majority of the members of the authority, to issue bonds in the aggregate principal sum of not to exceed $250 million par value for any of its corporate purposes and to refund the same, subject to the provisions of ORS 267.227 and 391.500 to 391.660;

(8) To employ or to contract with other state or municipal agencies for such employees and agents as may be necessary in its judgment;

(9) To receive and accept from any public agency loans or grants for aid in the acquisition of any mass transit facility and any portion thereof, and to receive and accept grants, gifts or other contributions from any source;

(10) To refund outstanding obligations incurred by any district including obligations incurred, undertaken or completed prior to or after October 4, 1977;

(11) To receive and to pledge as security for the payment of any bonds issued under ORS 267.227 and 391.500 to 391.660, any lease, purchase agreement, note, bond or other obligation by or on behalf of any district;

(12) To make loans to any district for the purpose of providing financial assistance to such district in accordance with an agreement between the authority and such district; and

(13) To do all things necessary and convenient to carry out the purpose of ORS 267.227 and 391.500 to 391.660.

[1977 c.662 §7; 1983 c.306 §1]



Section 391.560 - Lease terms for facility financed by bonds.

[1977 c.662 §8]



Section 391.570 - Bonds; form; conditions; issuance; refunding.

(a) May be executed and delivered by the Oregon Mass Transportation Financing Authority at any time and from time to time in such amounts including all necessary and incidental expenses, together with all necessary initial bond and interest reserves and applicable interest during the period of acquisition;

(b) May be in such form and denominations and of such terms and maturities;

(c) May be in fully registered form or in bearer form registerable either as to principal or interest or both;

(d) May bear such conversion privileges and be payable in such installments and at such time or times not exceeding 40 years from the date thereof;

(e) May be payable at such time or times and at such place or places whether within or without the State of Oregon and evidenced in such manner;

(f) May be made optional for redemption prior to maturity at such price or prices and on such terms and conditions;

(g) May be executed by the manual or facsimile signatures of such officers of the authority; and

(h) May contain such other provisions not inconsistent with ORS 267.227 and 391.500 to 391.660.

(2) Any bonds of the authority may be sold for such price and in such manner and from time to time as may be determined by the board. The board shall publish notice of its intent to sell bonds, at least once, at least two days prior to the date of sale, in a newspaper of general circulation in each district which is to receive financial assistance from the proceeds of the bonds. The notice shall state the general purposes for which the bonds are to be sold. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same mass transit facility or any other mass transit facility or for any other purpose, but the proceedings where any subsequent bonds may be issued shall recognize and protect any prior pledge made for any prior issue of bonds. Refunding bonds may be issued whether the bonds to be refunded are then subject to redemption or are thereafter subject to redemption or maturity, and regardless of the purpose for which the bonds to be refunded were issued by the authority. All such bonds and the interest coupons applicable thereto, if any, are made and shall be construed to be negotiable instruments.

[1977 c.662 §9]



Section 391.580 - Pledges for bonds.

[1977 c.662 §10; 1985 c.655 §1]



Section 391.590 - Bonds not general obligation of state.

[1977 c.662 §11]



Section 391.600 - Tax exempt status of income, property and bond interest.

(2) Interest payable on bonds of the authority shall be exempt from taxes imposed on income by the State of Oregon.

[1977 c.662 §12]



Section 391.605 - Limitations on transfer to metropolitan service district.

(a) The chairperson of the Oregon Transportation Commission or the chairperson’s designee;

(b) The State Treasurer or State Treasurer’s designee; and

(c) The chairperson of the Oregon Investment Council or the chairperson’s designee.

(2) Persons given authority to approve a transfer under subsection (1) of this section may only refuse to approve a transfer for reasons relating to the financial effect of the transfer.

[1983 c.306 §3]



Section 391.610 - Expenses of authority; borrowed funds.

[1977 c.662 §13; 2007 c.531 §18]



Section 391.620 - Limitation on transfer of property rights.

[1977 c.662 §14]



Section 391.630 - Investments of surplus moneys.

[1977 c.662 §15]



Section 391.640 - Investment in authority’s bonds authorized.

[1977 c.662 §16]



Section 391.650 - Severability of ORS 391.500 to 391.660.

[1977 c.662 §19]



Section 391.660 - Short title.

[1977 c.662 §1]



Section 391.800 - Elderly and Disabled Special Transportation Fund.

(2) The Elderly and Disabled Special Transportation Fund shall consist of:

(a) Moneys transferred to the fund under ORS 184.642 and 323.455 (3);

(b) Other moneys appropriated to the fund by the Legislative Assembly; and

(c) Moneys obtained from interest earned on the investment of moneys in the fund.

(3) Moneys in the Elderly and Disabled Special Transportation Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.857, and the earnings from the investments shall be credited to the Elderly and Disabled Special Transportation Fund.

[1985 c.816 §9; 1987 c.62 §1; 1989 c.224 §66; 2003 c.601 §2; 2003 c.751 §3]



Section 391.802 - Definition for ORS 391.800 to 391.830.

[2003 c.751 §2]



Section 391.810 - Distribution of funds to districts, Indian tribes and counties; rules.

(a) Each district shall receive that share of the moneys as the population of the counties in which the district is situated, determined under ORS 190.510 to 190.610 last preceding apportionment of the moneys, bears to the total population of the state. However, if two or more districts are situated in a single county, distribution of moneys under this subsection shall be determined as though only the mass transit district is located in that county or, if there are two or more transportation districts in the county, as though only the transportation district with the highest population is located in that county.

(b) Each county in which no part of a mass transit district or transportation district is located shall receive that share of the moneys as its population, determined under ORS 190.510 to 190.610 last preceding apportionment of the moneys, bears to the total population of the state.

(c) Each Indian tribe shall receive that share of the moneys as the population of the tribe residing in Oregon, determined by the Oregon Transportation Commission pursuant to rules adopted under subsection (4) of this section, bears to the total population of the state.

(2) After the requirements of subsection (1) of this section have been met, the department shall distribute the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to the districts, Indian tribes and counties described in subsection (1) of this section as follows:

(a) Each district, Indian tribe or county that receives a share of the moneys in proportion to population under subsection (1) of this section shall receive an amount, determined by the commission by rule and not to exceed $2,000 annually, to be used to defray the administrative expenses of the district, Indian tribe or county in carrying out its functions under ORS 391.800 to 391.830.

(b) Each district, Indian tribe or county that receives a share of the moneys in proportion to population under subsection (1) of this section shall receive for each fiscal year a minimum amount, determined by the commission by rule, to be distributed to providers of transportation for use as specified under ORS 391.830 (4).

(c) Each district, Indian tribe or county shall receive any money distributed to it from the discretionary grant account established under ORS 391.815.

(d) After the requirements of paragraphs (a) to (c) of this subsection have been satisfied, the department shall set aside and transfer the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to a discretionary grant account established under ORS 391.815.

(3) The department may not distribute moneys to a mass transit district, transportation district, Indian tribe or county under this section unless the district, Indian tribe or county has appointed an advisory committee under ORS 391.820.

(4) The department shall adopt rules necessary for the administration and implementation of ORS 391.800 to 391.830. The rules may include but are not limited to:

(a) Restrictions and requirements on the distribution and use of moneys received under this section;

(b) Development of a form contract for use by districts, Indian tribes and counties when distributing moneys received under this section; and

(c) Restrictions and requirements on a district, Indian tribe or county for failure to comply with the provisions of this section or ORS 391.815 or 391.830.

(5) Each district, Indian tribe or county described in subsection (1) of this section is specifically authorized to enter into an agreement with another district, Indian tribe or county under ORS 190.003 to 190.130 to facilitate the performance of the functions authorized under ORS 391.830.

[1985 c.816 §10; 1989 c.224 §67; 1989 c.866 §8; 2003 c.613 §1a; 2003 c.751 §4]



Section 391.815 - Discretionary grant account; purpose; application for grant; grant approval; distribution of moneys.

(2) The moneys in the discretionary grant account established under this section are continuously appropriated to the department for the purpose of distribution for ultimate use for transportation and services to elderly individuals and individuals with disabilities as described under ORS 391.830 (4). The department may distribute moneys from the discretionary grant account only as directed by the Oregon Transportation Commission under this section.

(3)(a) A district, Indian tribe or county described in ORS 391.810 (1) may make application to the department for a distribution from the discretionary grant account established under this section. The application shall describe the purposes for which the grant is to be used and the monetary amount that is required to carry out those purposes.

(b) Upon receipt of an application, the department shall cause the application to come to the attention of the commission, which shall, after consideration, approve or deny the application, in whole or in part.

(c) The commission shall approve only those grants applied for under paragraph (a) of this subsection that are for use for the purposes set forth in ORS 391.830 (4).

(4) Upon approval of an application, in whole or in part, the commission shall direct the department to distribute the dollar amount approved to the applying district, Indian tribe or county.

[1989 c.866 §10; 2003 c.751 §5; 2007 c.70 §154]



Section 391.820 - Advisory committees; membership; duties.

(2) To be qualified to serve on an advisory committee of a district or county, an individual must reside within the boundaries of the district, the county within which a district or part thereof is located or the county in which no part of a district is located and must be:

(a) A person who is an elderly individual or an individual with a disability and uses transportation services in the district or county;

(b) A person who is an elderly individual or an individual with a disability and lives in an area of the district or county where there are no public transportation services;

(c) An individual engaged in providing transportation services to elderly individuals or individuals with disabilities in the district or county;

(d) A representative of elderly individuals; or

(e) A representative of individuals with disabilities.

(3) To be qualified to serve on an advisory committee of an Indian tribe, an individual must be able to represent the transportation needs of elderly individuals and individuals with disabilities served by the Indian tribe as determined by the governing body of the Indian tribe.

(4) An advisory committee appointed under this section shall review the distribution of moneys by the governing body of a district, Indian tribe or county under ORS 391.830. The advisory committee may propose any changes to the policies or practices of the governing body relating to the distribution that the advisory committee considers necessary or desirable.

[1985 c.816 §11; 1987 c.532 §1; 1989 c.224 §68; 2003 c.751 §6; 2007 c.70 §155]



Section 391.830 - Use of funds to finance and improve transportation for elderly individuals and individuals with disabilities.

(b) Each county that receives moneys from the department under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a) shall distribute the moneys to providers of transportation for the purpose of financing and improving transportation programs and services for elderly individuals and individuals with disabilities, who reside in the county.

(c) Each Indian tribe that receives moneys from the department under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a), shall use the moneys for the purpose of financing and improving transportation programs and services for elderly individuals and individuals with disabilities, who are served by the Indian tribe.

(2) The governing body of a district, Indian tribe or county, after consultation with the advisory committee it appointed under ORS 391.820, shall determine the amount of money to be distributed to a provider of transportation and the purposes for which the money must be used. Moneys received under ORS 391.810 (2)(c) shall be used for the purposes for which received as indicated in the directive from the Oregon Transportation Commission as described under ORS 391.815. All moneys received under ORS 391.810 shall be distributed and used consistent with rules adopted by the Department of Transportation under ORS 391.810 (4).

(3) A provider of transportation receiving funds prior to January 1, 1986, from a governmental unit or agency for purposes related to the transportation needs of elderly individuals or individuals with disabilities is eligible to receive moneys from a district, Indian tribe or county under this section.

(4) Moneys distributed to providers of transportation under this section may be used for the following purposes:

(a) Maintenance of existing transportation programs and services for elderly individuals or individuals with disabilities.

(b) Expansion of such programs and services.

(c) Creation of new programs and services.

(d) Planning for, and development of, access to transportation for elderly individuals and individuals with disabilities who are not currently served by transportation programs and services.

(5) Except in the case of a uniform budget reduction or upon order or other authorization of the department, the increase in moneys received under ORS 391.810 under this section and ORS 323.030, 323.455, 391.810 and 391.815 may not be used to supplant moneys currently appropriated by counties, Indian tribes or districts for transportation projects for elderly individuals or individuals with disabilities.

(6) As used in this section, "provider of transportation" includes a city, county, district, Indian tribe or any other person or agency, whether public or private, that maintains, operates or sponsors vehicles and facilities for the transportation of passengers for profit or on a nonprofit or voluntary basis.

[1985 c.816 §12; 1989 c.224 §69; 1989 c.866 §11; 2003 c.613 §2; 2003 c.751 §7; 2007 c.70 §156]






Chapter 396 - Militia Generally

Section 396.010



Section 396.015 - Definitions.

[1961 c.454 §5(4)]



Section 396.020



Section 396.025 - Purposes; rules of construction.

(2) All matters relating to the organization, discipline and government of the organized militia, not otherwise provided for in this chapter and ORS chapters 398 and 399 or in military department regulations issued pursuant thereto, shall be decided by the customs and usage of the appropriate force or forces of the Armed Forces of the United States.

[1961 c.454 §1; 1989 c.360 §2]



Section 396.030



Section 396.035 - Construction against implied repeal.

[1961 c.454 §2]



Section 396.040



Section 396.045 - Severability; conflicts.

(2) In so far as the provisions of this chapter and ORS chapters 398 and 399 are inconsistent with the provisions of any other Act, general or special, or of any local law, the provisions of this chapter and ORS chapters 398 and 399 shall be controlling.

[1961 c.454 §§3,4]



Section 396.050



Section 396.060



Section 396.070



Section 396.080



Section 396.090



Section 396.100



Section 396.105 - Militia comprised of organized and unorganized militia.

(2) The organized militia shall be composed of the Oregon Army National Guard and the Oregon Air National Guard, which forces together with an inactive National Guard shall comprise the Oregon National Guard; the Oregon State Defense Force whenever such a state force shall be duly organized; and such additional forces as may be created by the Governor.

(3) The unorganized militia shall consist of all able-bodied residents of the state between the ages of 18 and 45 who are not serving in any force of the organized militia or who are not on the state retired list and who are or who have declared their intention to become citizens of the United States; subject, however, to such exemptions from military duty as are created by the laws of the United States.

[1961 c.454 §5(1),(2),(3); 1989 c.361 §2; 2005 c.512 §3]



Section 396.110



Section 396.115 - Persons exempt from militia service.

(1) Persons exempt from militia service by the laws of the United States.

(2) Regular or duly ordained ministers of religion, or duly elected church officials regularly conducting church services, or those recognized by their church as devoting the major portion of their time to the practice of religion.

(3) Students preparing for the ministry in accredited theological or divinity schools.

(4) Persons whose religious tenets or conscientious scruples forbid them to bear arms.

[1961 c.454 §18]



Section 396.117 - Prohibition on active federal service of sibling of person killed while in military; exceptions.

(a) The determination by the chain of command that placement or retention of the servicemember in the unit is a military necessity to accomplish the unit’s mission; or

(b) The servicemember’s request for active federal service with the unit, completed in a manner that complies with Oregon National Guard regulations.

(2) The Oregon Military Department shall adopt regulations as necessary to carry out the provisions of this section.

(3) This section does not require action by the Oregon National Guard that is contrary to federal law or regulations, or that degrades the readiness of the Oregon National Guard to perform federal or state missions.

[2011 c.395 §1]

Note: 396.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 396.120 - Authority to administer oaths.

(a) The State Judge Advocate and all Assistant State Judge Advocates.

(b) All law specialists.

(c) All summary courts-martial.

(d) All adjutants, assistant adjutants, acting adjutants, personnel adjutants and other persons of equivalent responsibility who may be assigned a different position title by their respective force.

(e) All legal officers.

(f) The president, law officer, trial counsel and assistant trial counsel for all general and special courts-martial.

(g) The president and the counsel for the court of any court of inquiry.

(h) All officers designated to take a deposition.

(i) All persons detailed to conduct an investigation.

(j) All other persons designated by military department regulations issued by the Governor.

(2) The signature without seal of any such person, together with the title of office, is prima facie evidence of authority.

[1961 c.454 §198]



Section 396.125 - Governor as Commander in Chief; military regulations; conflict with state law.

(2) In issuing regulations under this section, the Governor may give consideration to the laws and regulations of the United States relating to the organization, discipline and training of the militia, to the provisions of this chapter and ORS chapters 398 and 399 and to the laws and regulations governing the United States Army and United States Air Force.

(3) The Governor may delegate to the Adjutant General authority to issue the regulations described in this section for the governance of the militia.

[1961 c.454 §6; 2005 c.512 §1; 2013 c.81 §1]



Section 396.128 - Operation of regulations adopted by Adjutant General; conflict with state law; Oregon Code of Military Justice.

(2) Regulations issued by the Adjutant General under this section and ORS 396.125 that have become operative shall be known and cited as "the Oregon Code of Military Justice."

[2005 c.512 §47; 2013 c.81 §2]

Note: 396.128 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 396.130 - Service of organized militia outside state.

(2) The provisions of this chapter and ORS chapters 398 and 399 shall apply to the members of the organized militia while serving without the state and while going to and returning from such service without the state in like manner and to the same extent as while serving within the state.

[1961 c.454 §15]



Section 396.135 - Militia call by United States.

[1961 c.454 §16]



Section 396.140 - Registration of unorganized militia; failure to appear.

(2) Any member of the unorganized militia who is ordered to register under the provisions of this section or to be drafted into the organized militia under ORS 396.135, and who fails to appear at the time and place designated in such order, shall be guilty of a misdemeanor.

[1961 c.454 §17]



Section 396.145 - Military staff of Governor; Military Council.

(2) The Adjutant General shall be Chief of Staff to the Governor.

(3) The Military Council hereby is established as an advisory board to the Governor for the purpose of advising the Governor in all matters of military interest to the state. It shall consist of the Adjutant General and not fewer than 6 nor more than 10 officers of the Oregon National Guard selected for their knowledge of the service. The Oregon Army National Guard and the Oregon Air National Guard shall be represented on the Military Council in proportion to their total strength.

(4) Personal aides-de-camp to the Governor may be selected from the commissioned officers of the Oregon National Guard or from reserve officers of the Armed Forces of the United States who are residents of Oregon and who are not serving on extended active duty. Officers detailed under this section shall not be relieved from their ordinary duties except when actually on duty with the Governor.

(5) The military staff of the Governor shall, in addition to its other duties, perform such ceremonial functions and duties as the Governor may prescribe.

[1961 c.454 §7; 2005 c.512 §4]



Section 396.150 - Adjutant General; appointment and tenure; qualifications; grade.

(2) A person is eligible for appointment to the office of Adjutant General if the person is an officer of the Oregon National Guard, federally recognized in the grade of lieutenant colonel or higher, and has completed at least six years’ service in the Oregon National Guard as a federally recognized officer.

(3) The Adjutant General may be appointed in the grade of lieutenant colonel or higher, but not exceeding that of lieutenant general. If appointed in a lower grade, the Adjutant General may be promoted by the Governor to any grade not exceeding that of lieutenant general.

[1961 c.454 §8; 2009 c.434 §1]



Section 396.155 - Adjutant General; compensation; bond; traveling expenses.

(2) Before entering upon the duties of office, the Adjutant General shall give to the state a fidelity bond in such penal sum as may be fixed by law or, if not so fixed, as may be fixed by the Governor, with a corporate surety who is authorized to do business in this state. The premium for such bond shall be paid by the military department.

(3) The Adjutant General shall be reimbursed for actual and necessary traveling expenses.

[1961 c.454 §9]



Section 396.160 - Adjutant General; duties.

(2) The Adjutant General shall be charged, under the direction of the Governor, with the supervision of all matters pertaining to the administration, discipline, mobilization, organization and training of the Oregon National Guard and the Oregon State Defense Force.

(3) The Adjutant General shall perform all duties required by the laws of the United States and of the State of Oregon, and the regulations issued thereunder, now or hereafter promulgated.

(4) The Adjutant General may employ such deputies, assistants and other personnel as the Adjutant General shall deem necessary to assist the Adjutant General in the performance of those duties required of the Adjutant General as Director of the Oregon Military Department. The Adjutant General shall fix the compensation of such deputies, assistants and other personnel in accordance with then existing state laws, budgetary restrictions and employment policies.

(5) The Adjutant General shall supervise the preparation and submission of all returns and reports pertaining to the militia of the state as may be required by the United States.

(6) The Adjutant General shall be the channel of official military correspondence with the Governor, and shall, on or before November 1 of each year, make a report to the Governor of the transactions, expenditures and condition of the Oregon National Guard. The report shall include the report of the United States Property and Fiscal Officer.

(7) The Adjutant General shall be the custodian of records of officers and enlisted personnel and all other records and papers required by law or regulations to be filed in the office of the Adjutant General. The Adjutant General may deposit with the State Archivist for safekeeping in the official custody, records of the office of the Adjutant General that are used for historical purposes rather than the administrative purposes assigned to the office of the Adjutant General by law.

(8) The Adjutant General shall attest and record all military commissions issued by the Governor and keep a roll of all commissioned officers, with dates of commission and all changes occurring in the commissioned forces.

(9) The Adjutant General shall record, authenticate and communicate to troops and individuals of the militia all orders, instructions and regulations.

(10) The Adjutant General shall cause to be procured, printed and circulated to those concerned all books, blank forms, laws, regulations or other publications governing the militia needful to the proper administration, operation and training thereof or to carry into effect the provisions of this chapter and ORS chapters 398 and 399.

(11) The Adjutant General shall have an appropriate seal of office and affix its impression to all certificates of record issued from the office of the Adjutant General.

(12) The Adjutant General shall render such professional aid and assistance and perform such military duties, not otherwise assigned, as may be ordered by the Governor.

(13) The Adjutant General shall, in time of peace, perform the duties of quartermaster general and chief of ordnance.

(14) The Adjutant General may issue regulations as described in ORS 396.125 (1) if authority is delegated to the Adjutant General by the Governor.

[1961 c.454 §10; 1989 c.360 §3; 1989 c.361 §3; 2001 c.104 §137; 2005 c.512 §2]



Section 396.165 - Assistant Adjutants General.

(2) To be eligible for appointment to the office of Assistant Adjutant General, a person must be an officer of the Oregon National Guard, federally recognized in the grade of lieutenant colonel or higher, and must have completed at least six years service in the Oregon National Guard as a federally recognized officer.

(3) An Assistant Adjutant General may be appointed in the grade of lieutenant colonel or higher, but not exceeding that of brigadier general. An Assistant Adjutant General may be promoted by the Governor to any grade not exceeding that of brigadier general, to serve in such grade only upon receipt of federal recognition therein.

(4) The Assistant Adjutants General shall perform such duties as may be assigned by the Adjutant General.

(5) An Assistant Adjutant General shall be compensated at a rate determined by the Oregon Department of Administrative Services.

(6) In any absence of the Adjutant General caused by death or other inability to perform the duties of the office, the Governor or the Adjutant General may designate an Assistant Adjutant General to be the Acting Adjutant General. Except when the Governor or the Adjutant General designates another of the Assistant Adjutants General to be the Acting Adjutant General, the Assistant Adjutant General senior in military grade shall assume the responsibilities and powers and perform all the duties required of the Adjutant General, and shall be Acting Adjutant General. An officer serving as Acting Adjutant General under this section shall continue to receive the salary authorized for an Assistant Adjutant General, when the officer is a state employee, but shall otherwise receive the salary authorized for the Adjutant General. The Acting Adjutant General shall serve until the Adjutant General is again able to perform the duties of the office, or if such office is vacant, until an Adjutant General is regularly appointed and qualified. While so serving, the Acting Adjutant General shall give to the state a fidelity bond in the same manner and in the same sum as is required from the Adjutant General.

[1961 c.454 §11; 1963 c.62 §1; 1983 c.534 §1; 1999 c.96 §1]



Section 396.170 - Acting Adjutant General.

(a) Officers of the National Guard Reserve.

(b) Inactive or retired officers of the Oregon National Guard.

(c) Army or Air Force officers who have retired and are residents of the State of Oregon.

(2) If, on the occurrence of a vacancy in the office of Adjutant General, there is no duly qualified and appointed Assistant Adjutant General, the Governor may designate an Acting Adjutant General who shall assume temporarily the responsibilities and powers and perform all duties required of the Adjutant General until such time as an Adjutant General is regularly appointed and qualified. An Acting Adjutant General designated under this provision shall have the same qualifications as are required for the appointment of an Adjutant General.

(3) The Acting Adjutant General serving under the terms of this section shall be compensated as determined by the Governor, but the amount shall not exceed that authorized for a regularly appointed Adjutant General.

(4) The Acting Adjutant General, before entering upon the duties of office, shall give to the state a fidelity bond in such penal sum as may be fixed by law, or if not so fixed, as may be approved by the Governor, with a corporate surety who is authorized to do business in this state. The premium for such bond shall be paid by the military department.

[1961 c.454 §12; 1963 c.62 §2]



Section 396.175 - United States Property and Fiscal Officer.

(2) As long as the position of the United States Property and Fiscal Officer is covered by a Position Schedule Bond authorized by the United States Code, and such position bonding is automatic upon acceptance of property accountability, no further bonding action on the part of the state or the individual appointed shall be required.

[1961 c.454 §13]



Section 396.180



Section 396.305 - Oregon Military Department; duties and functions.

(2) The military department shall prepare and promulgate necessary regulations for the organization, governance, armament, equipment, training and compensation of the militia of the state in conformity with the provisions of this chapter, ORS chapters 398 and 399 and the laws of the United States. Regulations so made shall be subject to the approval of the Governor.

(3) The military department shall make such changes in the military organization of the Oregon National Guard as are necessary from time to time to conform to the requirements of the laws of the United States and the directives of the National Guard Bureau.

(4) The military department shall fix the location of the units and headquarters of the Oregon National Guard, and shall, subject to the approval of the National Guard Bureau, transfer, attach, consolidate or inactivate any organization or unit when in its judgment the efficiency of the present organization will be increased thereby.

(5) The military department shall have the power to establish awards and decorations and to approve the design therefor.

[1961 c.454 §19; 1989 c.360 §4; 2005 c.512 §34]



Section 396.310 - Enumeration of duties not exclusive.

[1961 c.454 §20]



Section 396.315 - Adjutant General as director of department.

(2) The Adjutant General shall be responsible for the performance of the duties imposed upon the department, and for such other duties as may be prescribed by this chapter and ORS chapters 398 and 399, or by the Governor.

[1961 c.454 §21]



Section 396.320 - Organization of department.

[1961 c.454 §22]



Section 396.325 - Army and air technicians as federal employees.

[1961 c.454 §23; 1969 c.367 §1]



Section 396.330 - Employees of military department; civil service status; conditions of employment; application of civil service and employment laws.

(2) Members of the Oregon National Guard or Oregon State Defense Force who are ordered to state active duty under the provisions of ORS chapter 399 shall be considered as being in the military service of the state and shall be considered temporary employees of the military department.

(3) State employees of the military department may be ordered to state active duty under ORS chapter 399 without jeopardizing their status as regular employees. Employees so ordered must be in an authorized leave status from their regular military department employment during the period served on active duty.

(4) State employees of the military department shall be subject to ORS chapter 240 or 243 when performing as regular employees.

(5) Members of the Oregon National Guard who are serving under Title 10 or Title 32 of the United States Code are not eligible, by reason of that service, for the rights or benefits of public employees granted or authorized by ORS chapter 236, 237, 238, 238A, 240 or 243. Except as required by federal law or regulation, ORS chapters 652, 653, 654, 656, 657, 659, 659A, 661 and 663 do not apply to members of the Oregon National Guard who are serving under Title 10 or Title 32 of the United States Code.

[1961 c.454 §24; 1969 c.367 §2; 1989 c.361 §4; 1995 c.571 §1; 1999 c.96 §2; 2001 c.621 §78; 2003 c.733 §78]



Section 396.332 - Authority of Oregon Military Department to require fingerprints for criminal records check.

(1) A person who is applying for or is employed in a position in a job category for which a state or nationwide criminal records check is a job qualifier and in which personnel:

(a) Are assigned to the at-risk youth alternative education program;

(b) Are issued firearms and munitions;

(c) Have fiscal and purchasing responsibilities as their primary responsibilities; or

(d) Have regular access to restricted areas within a military installation.

(2) A person who is applying to join the organized militia of this state, as described in ORS 396.105, or is a member of the organized militia of this state.

[2001 c.407 §2; 2005 c.730 §§21,79]



Section 396.335 - Drawing warrants.

[1961 c.454 §25; 1975 c.614 §12]



Section 396.340 - Receipt and disposition of certain federal moneys.

[1961 c.454 §27; 1973 c.297 §1; 1989 c.360 §5]



Section 396.345 - Disposition of receipts generally.

[1961 c.454 §26; 1963 c.169 §5; 1965 c.445 §1; 2003 c.794 §272]



Section 396.350



Section 396.355 - Property loss incident to activities of organized militia.

(2) Under such military department regulations as the Governor may prescribe, the Governor or, subject to appeal to the Governor, the Adjutant General, may settle and pay in an amount not more than $500 a claim against the state for:

(a) Damage to or loss of real property, including damage or loss incident to use and occupancy; and

(b) Damage to or loss of personal property, either caused by a member of the organized militia acting within the scope of assigned duties, or otherwise incident to noncombat activities of the organized militia.

(3) A claim may be allowed under subsection (2) of this section only if:

(a) It is presented in writing within one year after it accrues;

(b) It is not payable under section 2733 or 2734 of title 10, United States Code, under section 2672 of title 28, United States Code or under section 715 of title 32, United States Code;

(c) The damage to, or loss of, property was not caused wholly or partly by a negligent or wrongful act of the claimant, agent or employee of the claimant; and

(d) It is substantiated as prescribed in regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(4) No claim may be paid under this section unless the amount tendered is accepted by the claimant in full satisfaction.

(5) Notwithstanding any other provision of law, the settlement of a claim under this section is final and conclusive.

(6) Claims approved for payment under this section shall be paid from moneys available to the military department.

[1961 c.454 §29; 1963 c.169 §6; 1981 c.471 §1]



Section 396.360 - Department programs for at-risk youth; policies and procedures.

(2) The military department may adopt policies or procedures pursuant to subsection (1) of this section by regulation or may provide notice of policies or procedures to at-risk youth prior to enrollment in the program.

(3) The results of any drug test performed pursuant to this section shall be used solely for the purpose of determining eligibility for enrollment or continuing attendance in the program and shall not be used against the person in any criminal prosecution.

[1999 c.1053 §49; 2005 c.512 §35]



Section 396.362 - Oregon Military Emergency Financial Assistance Program.

(2) The department shall adopt regulations implementing subsection (1) of this section, including but not limited to establishing procedures for applying for a hardship grant or loan and criteria for determining eligibility to receive a hardship grant or loan.

(3) As used in this section, "immediate family" means a spouse, child or stepchild.

[2005 c.836 §9]

Note: 396.362 and 396.364 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 396.364 - Oregon Military Emergency Financial Assistance Fund.

[2005 c.836 §10]

Note: See note under 396.362.



Section 396.366



Section 396.370



Section 396.375 - Report to legislature on military cultural barriers.

[2011 c.128 §1]

Note: 396.375 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 396.505 - Definition of "armory" for ORS 396.505 to 396.545.

[1961 c.454 §30; 2001 c.104 §138]



Section 396.510 - Control of armories and camps; care of property.

(2) The military reservations known as Camp Rilea, purchased for the State of Oregon; Camp Withycombe, transferred to the state by the federal government; and any military reservations acquired in the future; and any property licensed or leased to the state by the federal government for military use, shall be under the control of the military department.

[1961 c.454 §31]



Section 396.515 - Sale, exchange or lease of military department property.

(2) Title to any real property sold or exchanged shall be given in the name of the State of Oregon, and the deed conveying the title shall be signed by the Adjutant General. Title to real property received in exchange of military department real property shall be taken in the name of the State of Oregon, and the control of the property shall be vested in the military department.

(3) Military department real property owned jointly by the State of Oregon and the United States, or military department real property subject to federal restrictions in conflict with ORS 396.505 to 396.545, shall, with appropriate federal authorization, be subject to the provisions of ORS 396.505 to 396.545.

(4) Prior to the sale of military department real property, the military department shall submit to the Legislative Assembly, or to the Emergency Board or the Joint Interim Committee on Ways and Means when the legislature is not in session, the proposed sale of military department real property, for approval.

[1961 c.454 §32; 2003 c.28 §1; 2008 c.18 §9; 2012 c.107 §12]



Section 396.520 - Applicability of laws governing sale, exchange or lease of military department property generally.

[1961 c.454 §33; 2003 c.28 §2]



Section 396.525 - Military Department Construction Account; disposition of moneys received from sale of real property.

(2) Interest received on deposits credited to the Military Department Construction Account shall accrue to and become part of the Military Department Construction Account.

[1961 c.454 §34; 1973 c.297 §2; 1989 c.254 §1]



Section 396.530 - Location of new armories; title to armories and grounds.

[1961 c.454 §35; 2011 c.87 §1]



Section 396.535 - Acquisition of property for military use; payment for use of property.

(2) Costs and charges in connection with the acquisition and use of property under this section shall be paid from funds appropriated for the use of the military department and shall not be general obligations of the State of Oregon.

[1961 c.454 §36]



Section 396.540 - Use of armories.

(2) Armories may be used by any veterans’ organizations and their auxiliaries located in the community where the armory is located, provided such use will not interfere with the use of the facilities by the organized militia or result in risk to federal or state property, and provided that the organization makes a written request therefor and pays for heat, lights, janitor service and other expense required by such use.

(3) Armories may be used by any federal, state, county and municipal bureau, agency or department or by the Armed Forces of the United States, including the Coast Guard, or by the reserve components thereof for their official business, provided that such use does not interfere with the members and units of the organized militia stationed in such armory, and provided that such use is approved by the officer in charge thereof and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(4) Armories may be rented for use by a person, firm, association or corporation, not specified elsewhere in this section, for such purposes and upon such terms as may be approved by the officer in charge of the armory and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399 and provided that such use will not, and only so long as such use does not, interfere with the use of the armory by the members and units of the organized militia stationed therein.

(5) The Oregon National Guard Association described in ORS 399.460 may use an armory or other military facility at no cost, provided that the use is approved by the officer in charge and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

[1961 c.454 §37; 1991 c.421 §1; 2003 c.28 §3; 2011 c.87 §2]



Section 396.545 - Leases and agreements for use of armories.

(2) No agreement for use made under this section shall be effective until such agreement or lease has been approved and executed by the officer in charge of the armory and has been approved by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(3) No agreement or lease made under this section may be assigned in whole or in part nor may such space or any part thereof be sublet to or used by a person, firm, association or corporation not a party to such agreement, unless each assignment, subletting or use is first approved in writing by the officer in charge of the armory.

(4) All moneys paid or given, directly or indirectly, for the use of an armory or to obtain an agreement or permission to use the armory shall be use fees within the meaning of this section and shall be paid to the officer in charge of the armory. Any person other than the officer in charge of the armory who receives any such moneys shall immediately pay over the moneys to the officer in charge of the armory, who shall immediately forward such moneys for deposit in the Military Department Miscellaneous Receipts Account in the State Treasury to be available for Oregon Military Department expenses.

(5) Notwithstanding any of the provisions of ORS 396.505 to 396.545, when use of an armory is by a federal, state, county or municipal bureau, agency or department or by any of the Armed Forces of the United States or any of the reserve components thereof, or by any reserve officers training corps unit, the Adjutant General, in the discretion of the Adjutant General, may require the execution of a contract or agreement for such use, upon such terms and conditions as the Adjutant General may prescribe.

[1961 c.454 §38; 1973 c.297 §3; 1989 c.360 §6]



Section 396.555 - Oregon Military Museum established at Camp Withycombe.

(2) The department may enter into agreements with the contributors of such artifacts as it considers necessary.

[1975 c.235 §2; 1989 c.360 §7; 2001 c.656 §1]



Section 396.560 - Grants and donations for Oregon Military Museum.

[1977 c.118 §2; 1989 c.360 §8; 2001 c.656 §2]



Section 396.565 - Disposal of property.

[1977 c.118 §3; 1989 c.360 §9; 2001 c.656 §3]



Section 396.595 - Military Family Appreciation Day.

[2009 c.84 §1]

Note: 396.595 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 396.600 - Task Force on Military Families.

(a) At least one parent of a member of the military or one parent of a veteran;

(b) At least one family member of a person who was killed in action during an armed conflict while serving in the Armed Forces of the United States;

(c) At least one family member of a person who has been awarded the Purple Heart for wounds received in combat;

(d) At least one adolescent dependent of a veteran who was a member of the Oregon National Guard;

(e) At least one spouse of a member of the military or a veteran;

(f) At least one representative of the Department of Veterans’ Affairs; and

(g) At least one representative of the Oregon National Guard who works on issues relating to military families.

(2) In selecting the members of the task force, the Governor shall strive to include members representing:

(a) All geographic areas of this state;

(b) All branches of the military; and

(c) Active duty, Oregon National Guard and reserve units.

(3) The term of each member of the task force is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. A member may not be appointed to serve more than two consecutive terms on the task force.

(4) The task force shall:

(a) Review and evaluate proposals for legislation relating to military families;

(b) Provide witnesses to testify before the Legislative Assembly;

(c) Conduct meetings with military families throughout this state;

(d) Prepare materials and conduct outreach to assist in bridging the gap between military and civilian sectors;

(e) Educate the public about the needs of military families; and

(f) Identify, review and propose community-based initiatives, programs, tools and resources to assist military families.

(5) A majority of the voting members of the task force constitutes a quorum for the transaction of business.

(6) Official action by the task force requires the approval of a majority of the voting members of the task force.

(7) The task force shall elect one of its members to serve as chairperson.

(8) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the task force.

(9) The task force may establish subcommittees of its members as it determines to be necessary to assist the task force in the performance of its duties.

(10) The task force may adopt rules necessary for the operation of the task force.

(11) The Department of Veterans’ Affairs and the Oregon Military Department shall provide staff support to the task force.

(12) Members of the task force are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the Department of Veterans’ Affairs and the Oregon Military Department for purposes of the task force.

(13) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

[2011 c.727 §1]

Note: 396.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.






Chapter 397 - (Former Provisions)

Note: 397.5, 397.010, 397.015, 397.020, 397.025, 397.030, 397.035, 397.040, 397.045, 397.050, 397.055, 397.060, 397.065, 397.070, 397.075, 397.080, 397.085, 397.090, 397.095, 397.100, 397.105, 397.110, 397.115, 397.120, 397.125, 397.130, 397.135, 397.140, 397.145, 397.150, 397.155, 397.160, 397.165, 397.170, 397.175, 397.180, 397.185, 397.190, 397.195, 397.200, 397.205, 397.210, 397.215, 397.220, 397.225, 397.230, 397.235, 397.240, 397.245, 397.250, 397.255, 397.260, 397.265, 397.270, 397.275, 397.280, 397.285, 397.290, 397.295, 397.300 (Amended by 1953 c.160 §3), 397.305, 397.310, 397.315, 397.320, 397.325, 397.340, 397.345, 397.350, 397.355, 397.360, 397.365, 397.370, 397.371 (1953 c.340 §1), 397.372 (1953 c.340 §§2,3,5,6; 1961 c.147 §1), 397.373 (1953 c.340 §4), 397.374 (1953 c.340 §6; 1961 c.147 §2), 397.375, 397.380, 397.383 (1953 c.289 §2; subsection (2) enacted as 1955 c.351 §2), 397.385, 397.390, 397.395, 397.400, 397.405, 397.410, 397.415, 397.420, 397.425, 397.430 (1955 c.350 §2), 397.435 (1955 c.350 §3), 397.440 (1955 c.350 §4), 397.505, 397.510, 397.515, 397.520, 397.525, 397.530, 397.535, 397.540, 397.545, 397.550, 397.555, 397.560, 397.565, 397.570, 397.575, 397.580, 397.585, 397.590, 397.595 (amended by 1955 c.350 §1), 397.600, 397.605, 397.610, 397.615 and 397.990, all relating to the National Guard, repealed by 1961 c.454 §213.



Chapter 398 - Military Justice

Section 398.002 - Definitions for this chapter and ORS 396.120, 396.145, 399.205 and 399.515.

(1) "Commanding officer."

(2) "Commissioned officer."

(3) "Confining authority."

(4) "Convening authority."

(5) "Enlisted member."

(6) "Judge advocate."

(7) "Military court."

(8) "Military judge."

(9) "Officer."

(10) "Record."

(11) "State Judge Advocate."

(12) "Superior commissioned officer."

[1961 c.454 §78; 1975 c.719 §1; 1985 c.682 §14; 1989 c.361 §5; 2005 c.512 §5; 2013 c.81 §3]



Section 398.004 - Persons subject to Oregon Code of Military Justice.

(a) Members of the organized militia.

(b) All other persons lawfully ordered to duty in or with the organized militia, from the dates they are required by the terms of the order or other directive to obey the same.

(2) A person may not be tried or punished for any offense provided in the Oregon Code of Military Justice unless:

(a) The offense was committed while the person was in a duty status during a period of time in which the person was under lawful orders to be in a duty status; or

(b) The offense charged has a connection with the military status or assignment of the person. For purposes of this paragraph, the required connection with military status or assignment is conclusively established for offenses for which there is no equivalent offense in the general criminal laws of this state and for offenses involving wrongful use, possession, manufacture, distribution or introduction of a controlled substance described in Article 112a of the Oregon Code of Military Justice.

(3)(a) Subject matter jurisdiction is established if a nexus exists between an offense, either military or nonmilitary, and the state military force.

(b) State military forces have primary jurisdiction of military offenses defined in Article 1(a)(18) of the Oregon Code of Military Justice when persons subject to the code are in a duty status or are properly ordered to be in a duty status.

(c) Except as provided in paragraph (f) of this subsection, a civilian court has primary jurisdiction of an offense when:

(A) An act or omission violates both the Oregon Code of Military Justice and a state, federal or foreign criminal law; and

(B) A person subject to the code was neither in a duty status nor properly ordered to be in a duty status at the time of the act or omission.

(d) When a person is charged with an offense described in paragraph (c) of this subsection, a court-martial or nonjudicial punishment may be initiated only after a civilian court has declined to prosecute or has dismissed the charge, provided jeopardy has not attached.

(e) Jurisdiction over attempted crimes, conspiracy crimes, solicitation and accessory crimes must be determined by the underlying offense.

(f) State military forces have jurisdiction of any offense involving a person subject to the Oregon Code of Military Justice when the person is in a duty status, when the person is properly ordered to be in a duty status or when the sole offense is conduct that is prohibited by Article 112a of the Oregon Code of Military Justice.

[1961 c.454 §79; 2013 c.81 §4]



Section 398.006 - Jurisdiction to try certain personnel.

(2) A person who has deserted from the organized militia may not be relieved from amenability to the jurisdiction of the Oregon Code of Military Justice by virtue of a separation from any later period of service.

[1961 c.454 §80; 2013 c.81 §5]



Section 398.008



Section 398.010 - Territorial applicability of Oregon Code of Military Justice.

(2) Courts-martial and courts of inquiry may be convened and held in units of the organized militia while those units are serving outside the state with the same jurisdiction and powers as to persons subject to the Oregon Code of Military Justice as if the proceedings were held inside the state. Offenses committed outside the state may be tried and punished either inside or outside the state.

[1961 c.454 §82; 2013 c.81 §6]



Section 398.012 - Judge advocates; legal assistants.

(a) Be a member in good standing of the Oregon State Bar;

(b) Have been a member of the Oregon State Bar for at least five years; and

(c) Meet the qualifications for a judge advocate under the Uniform Code of Military Justice, 10 U.S.C. 801 et seq.

(2) The Adjutant General may appoint an officer of the organized militia as an Assistant State Judge Advocate. The Adjutant General may appoint as many Assistant State Judge Advocates as the Adjutant General deems necessary. To be eligible for appointment as an Assistant State Judge Advocate, an officer must:

(a) Be a member in good standing of the Oregon State Bar; and

(b) Meet the qualifications for a judge advocate under the Uniform Code of Military Justice, 10 U.S.C. 801 et seq.

(3)(a) The Adjutant General may appoint temporary Assistant State Judge Advocates who are officers of the organized militia. An individual appointed as a temporary Assistant State Judge Advocate has 12 months from the date of appointment to become a member in good standing of the Oregon State Bar and meet the qualifications for a judge advocate under the Uniform Code of Military Justice, 10 U.S.C. 801 et seq.

(b) The legal services performed by a temporary Assistant State Judge Advocate are limited to those legal services that may be performed by legal assistants consistent with ORS 9.160.

(c) A temporary Assistant State Judge Advocate who has met the requirements under this subsection is eligible for appointment as an Assistant State Judge Advocate.

(d) The Adjutant General may extend, for an additional 12 months, the time during which a temporary Assistant State Judge Advocate must meet the qualifications described in paragraph (a) of this subsection.

(4) The Adjutant General may appoint State Judge Advocate Legal Assistants for a period not to exceed 12 months. An individual appointed as a State Judge Advocate Legal Assistant shall be an officer of the Oregon State Defense Force and shall be legally trained but is not required to be admitted to the practice of law by the Supreme Court of this state. The legal services performed by a State Judge Advocate Legal Assistant are limited to those legal services that may be performed by legal assistants consistent with ORS 9.160.

(5) The State Judge Advocate, the Senior Force Judge Advocate, as defined in the Oregon Code of Military Justice, or their assistants shall make frequent inspections in the field for supervision of the administration of military justice and general military legal matters.

(6)(a) Convening authorities shall at all times communicate directly with their judge advocate in matters relating to the administration of military justice and general military legal matters.

(b) The judge advocate of any command may communicate directly with the judge advocate of a superior or subordinate command, or with the State Judge Advocate or the Senior Force Judge Advocate, as defined in the Oregon Code of Military Justice.

(7) A person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel or investigating officer, or who has been a witness for either the prosecution or defense in any case, may not later act as judge advocate to any reviewing authority upon the same case.

(8) A judicial officer, as defined by ORS 1.210, is not prohibited, by reason of holding that office, from:

(a) Performing all acts necessary or incumbent to the authorized exercise of duties as a judge advocate or as a member of the Military Council.

(b) Being assigned as a judge advocate by the Adjutant General as appointed by the Governor as Commander in Chief under the Oregon Constitution.

[1961 c.454 §83; 1975 c.719 §3; 1993 c.483 §1; 2005 c.512 §7; 2009 c.345 §1; 2013 c.81 §7]



Section 398.014 - Presentment of Class A felony charges to civilian authority.

(2) If the prosecuting civilian authority declines to prosecute or fails to respond within 90 days from presentation of the charge, the charge may then be prosecuted as provided in this chapter or the Oregon Code of Military Justice.

[2005 c.512 §33; 2013 c.81 §8]



Section 398.052



Section 398.054



Section 398.056



Section 398.058 - Restraint of priority prisoners; notice of charges; speedy disposition; conditional release.

(b) A person subject to the code charged only with a minor offense normally tried by a summary court-martial or subject to punishment under Article 15 of the code may not ordinarily be placed in confinement.

(2) When any person subject to the Oregon Code of Military Justice is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and to try the person or to dismiss the charges and release the person.

(3) When a person subject to the Oregon Code of Military Justice is placed in confinement prior to summary court-martial or disposition under Article 15 of the code, the person shall be conditionally released pending disposition of the charges.

(4) A person described in subsection (3) of this section may be reconfined if the person violates the conditional release. The person violates the conditional release if the person fails to attend drill periods, periods of active duty training, annual training, other periods determined by the confining authority or hearings related to the pending charges or other conditions imposed by the confining authority.

(5) As used in this section, "priority prisoner" means a person subject to the Oregon Code of Military Justice who:

(a) Has been ordered into confinement by a confining authority;

(b) Is received by a keeper, officer, warden or other person in charge of the county jail, penitentiary, prison or other facility in which the person has been ordered confined; and

(c) May be released only upon order of the confining authority.

[1961 c.454 §87; 1975 c.719 §4; 2005 c.512 §8; 2013 c.81 §9]



Section 398.060 - Place of confinement.

(2) If no designation is made under subsection (1) of this section, the person shall be confined in a county jail.

(3) Confinement under this section shall be without requirement of payment of any fee or charge for confining the person.

[1961 c.454 §88; 2005 c.512 §9]



Section 398.062



Section 398.064



Section 398.065



Section 398.066



Section 398.068



Section 398.082



Section 398.083



Section 398.102



Section 398.104



Section 398.106



Section 398.108



Section 398.110



Section 398.112



Section 398.114



Section 398.116



Section 398.118 - Commutations and pardons granted by Governor; remittance of forfeitures and fines.

[2005 c.512 §17; 2013 c.81 §10]



Section 398.120 - Application for commutation or pardon.

(a) The convening authority; and

(b) If the applicant is in confinement, the person in charge of the place of confinement.

(2) The applicant shall present to the Governor proof by affidavit of the service.

(3) Upon receiving a copy of the application for commutation or pardon, the convening authority shall provide to the Governor, as soon as practicable, the information and records relating to the case as the Governor may request and any other information and records relating to the case that the convening authority considers relevant to the issue of commutation or pardon.

(4) Following receipt by the Governor of an application for commutation or pardon, the Governor may not grant the application for at least 30 days. Upon the expiration of 180 days following receipt of an application, if the Governor has not granted the commutation or pardon applied for, the application shall lapse. Any further proceedings for commutation or pardon in the case shall be pursuant only to further application and service.

[2005 c.512 §18; 2013 c.81 §11]



Section 398.126



Section 398.128



Section 398.130



Section 398.132



Section 398.134



Section 398.135



Section 398.136



Section 398.138



Section 398.140



Section 398.162



Section 398.164



Section 398.166



Section 398.168



Section 398.170



Section 398.172



Section 398.202



Section 398.204



Section 398.206



Section 398.208



Section 398.209



Section 398.210



Section 398.212



Section 398.214



Section 398.216 - Statute of limitation.

(2) A person charged with an offense is not liable to be punished under Article 15 of the Oregon Code of Military Justice if the offense was committed more than one year before any proceeding relating to the offense has been initiated.

(3) Periods of time in which the accused is absent without authority or is fleeing from justice must be excluded in computing the period of limitation prescribed in this section.

(4) Periods of time in which the accused is absent from territory in which the state has the authority to apprehend the accused, is in the custody of civil authorities or is in the hands of the enemy must be excluded in computing the period of limitation prescribed in this section.

(5) When the United States is at war or the President of the United States has declared a national emergency, the running of any statute of limitation applicable to an offense under the Oregon Code of Military Justice is suspended until two years after the termination of hostilities or national emergency as proclaimed by the President or by a joint resolution of Congress if the offense:

(a) Involved fraud or attempted fraud against the United States, any state or any state or federal agency, whether by conspiracy or not;

(b) Was committed in connection with the acquisition, care, handling, custody, control or disposition of any real or personal property of the United States or of any state; or

(c) Was committed in connection with the negotiation, procurement, award, performance, payment, interim financing, cancellation or other termination or settlement of any contract, subcontract or purchase order that is connected with or related to the prosecution of war or with any disposition of termination inventory by a war contractor or governmental agency.

(6) If charges or specifications are dismissed as defective or insufficient for any cause and the period prescribed by the applicable statute of limitation has expired or will expire within 180 days after the date of dismissal of the charges and specifications, trial and punishment under new charges and specifications are not barred by the statute of limitation if the new charges and specifications:

(a) Are received by an officer exercising summary court-martial jurisdiction over the command within 180 days after the dismissal of the charges or specifications; and

(b) Allege the same acts or omissions that were alleged in the dismissed charges or specifications, or allege acts or omissions that were included in the dismissed charges or specifications.

[1961 c.454 §122; 1985 c.682 §30; 2013 c.81 §12]



Section 398.218



Section 398.220



Section 398.222



Section 398.224 - Refusal to appear or testify.

(a) Has been duly subpoenaed to appear as a witness before a court-martial, court of inquiry or any other military court or board, or before any military or civil officer designated to take a deposition to be read in evidence before such a court, commission or board;

(b) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the circuit court of the state in ORS 44.415 (2); and

(c) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

(2) The district attorney of the county in which the offense occurred, upon certification of the facts by the military court, court of inquiry or board, shall prosecute any person who commits the offense described in subsection (1) of this section.

[1961 c.454 §126; 1985 c.682 §33; 1989 c.980 §13; 2005 c.512 §23; 2011 c.597 §189; 2013 c.81 §13]



Section 398.226 - Contempt.

(2) A military court shall have the contempt power possessed by a civilian court as provided under ORS 33.015 to 33.155.

(3) A person found in contempt under this section and ordered confined may be confined in a county jail upon written order of the military judge.

(4) A person ordered confined under this section may be delivered to the civilian authority by a military or civilian law enforcement authority.

(5) The county jail may not charge the Oregon Military Department or the state for the costs of a person’s confinement under this section.

[1961 c.454 §127; 2005 c.512 §24]



Section 398.228



Section 398.230



Section 398.232



Section 398.234 - Number of votes required.

(2) All sentences shall be determined by the concurrence of two-thirds of the members present at the time that the vote is taken.

(3) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote. However, a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused’s sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

[1961 c.454 §131; 1985 c.682 §36; 2013 c.81 §14]



Section 398.236



Section 398.238



Section 398.252 - Cruel and unusual punishments prohibited.

[1961 c.454 §134; 2013 c.81 §15]



Section 398.254



Section 398.256



Section 398.258



Section 398.260



Section 398.272



Section 398.274



Section 398.276



Section 398.278



Section 398.280



Section 398.282



Section 398.284



Section 398.286



Section 398.288



Section 398.290



Section 398.292



Section 398.294



Section 398.296



Section 398.302



Section 398.304



Section 398.306



Section 398.308



Section 398.310



Section 398.312



Section 398.314



Section 398.316



Section 398.318



Section 398.320



Section 398.322



Section 398.324



Section 398.326



Section 398.328



Section 398.330



Section 398.332



Section 398.334



Section 398.336



Section 398.338



Section 398.340



Section 398.342



Section 398.344



Section 398.346



Section 398.348



Section 398.350



Section 398.352



Section 398.354



Section 398.356



Section 398.358



Section 398.360



Section 398.362



Section 398.366



Section 398.368



Section 398.370



Section 398.372



Section 398.374



Section 398.375



Section 398.376



Section 398.378



Section 398.380



Section 398.382



Section 398.384



Section 398.386



Section 398.388



Section 398.390



Section 398.391



Section 398.392



Section 398.393



Section 398.394



Section 398.395



Section 398.397



Section 398.399



Section 398.400



Section 398.402



Section 398.404



Section 398.406 - Execution of process and sentence.

[1961 c.454 §202]



Section 398.408 - Process of military courts.

(2) Such process may be issued by summary courts-martial, provost courts or the president or military judge of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed in the Oregon Code of Military Justice.

(3) All officers to whom such process may be so directed shall execute the documents and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in the Oregon Code of Military Justice, no such officer may demand or require payment of any fee or charge for receiving, executing or returning such a process or for any service in connection therewith.

[1961 c.454 §203; 1975 c.719 §33; 1981 c.178 §13; 2013 c.81 §16]



Section 398.410



Section 398.412 - Immunity for action of military courts.

[1961 c.454 §205; 1981 c.178 §14]



Section 398.414 - Presumption of jurisdiction.

[1961 c.454 §206; 2013 c.81 §17]



Section 398.416 - Delegation of authority by Governor.

[1961 c.454 §207; 1985 c.682 §52; 2005 c.512 §40; 2013 c.81 §18]



Section 398.418 - Payment of expenses.

[1985 c.682 §12; 1989 c.360 §11]



Section 398.420 - Armed Forces Court of Appeals for Oregon.

(2) The court shall have exclusive jurisdiction over appeals properly brought under this chapter, the Oregon Code of Military Justice and ORS chapters 396 and 399.

(3) The Adjutant General shall appoint three persons who shall serve as judges on the court. The persons appointed shall serve without compensation.

(4) One person shall be Chief Judge and two persons shall be Associate Judges. The Chief Judge shall be selected by the three judges. The selection shall be subject to the approval of the Adjutant General.

(5)(a) Appointments shall be for a term of six years, except that the initial appointments of the judges shall be for the following terms:

(A) One judge shall serve a two-year term.

(B) One judge shall serve a four-year term.

(C) One judge shall serve a six-year term.

(b) The term of office of any successor judges shall be six years, but any judge appointed to fill a vacancy occurring prior to the expiration of the term for which the judge’s predecessor was appointed shall be appointed only for the unexpired term of the predecessor.

(c) Any person appointed to a full or partial term on the court, unless otherwise disqualified, shall be eligible for reappointment.

(6) A person is eligible for appointment to the court if the person:

(a) Is a member of the Oregon State Bar and admitted to practice before the highest court of this state;

(b) Is a former commissioned officer of the Armed Forces of the United States or the reserve components, or is a former or current member of the Oregon State Defense Force; and

(c) Has at least:

(A) Five years’ experience as an officer in the Judge Advocate General’s Corps; or

(B) Fifteen years’ experience in the Judge Advocate Branch of the Oregon State Defense Force.

(7) Judges of the court may be removed by the Adjutant General, upon notice and hearing, for neglect of duty or malfeasance in office or for mental or physical disability, but for no other cause.

(8) If a judge of the court is temporarily unable to perform the judge’s duties due to mental or physical disability, the Adjutant General may designate another person eligible for appointment to the court to fill the office for the period of disability.

(9) The Oregon Military Department shall be responsible for reimbursement and funding of all usual travel and per diem expenses of the judges.

(10) The Adjutant General shall issue regulations to govern appellate procedure before the court. The regulations shall be substantially similar to the provisions for post-trial procedure and review of courts-martial under the Uniform Code of Military Justice, 10 U.S.C. 801 et seq.

(11) A party aggrieved by a decision of the Armed Forces Court of Appeals for Oregon may petition the Supreme Court of this state for review within 35 days after the date of the decision, in the manner provided by rules of the Supreme Court.

(12) As used in this section, "component" includes the Army National Guard, the Air National Guard and the Oregon State Defense Force.

[2005 c.512 §29; 2009 c.345 §2; 2013 c.81 §19]






Chapter 399 - Organized Militia

Section 399.010



Section 399.015 - Army National Guard.

[1961 c.454 §39]



Section 399.020



Section 399.025 - Air National Guard.

[1961 c.454 §40]



Section 399.030



Section 399.035 - Oregon State Defense Force.

(2) In time of peace the Oregon State Defense Force shall be maintained at cadre strength in numbers to be determined by the Governor.

(3) In time of peace the mission of the Oregon State Defense Force shall be to augment the Oregon National Guard as an internal security force. In time of war, it shall replace the Oregon National Guard as a state force when the National Guard is ordered into federal service.

(4) Whenever laws of the United States authorize the organization of such state forces under federal recognition, the Governor shall promulgate such regulations as are necessary to comply with such federal laws and obtain federal recognition for the force authorized by this section.

[1961 c.454 §41; 1989 c.361 §6]



Section 399.040



Section 399.045 - Organization and training; equality of treatment and opportunity.

(2) It hereby is declared to be the policy of the state that there shall be an equality of treatment and opportunity for all persons in the organized militia without regard to race, creed, color or national origin.

[1961 c.454 §§42,43]



Section 399.050



Section 399.055 - Assemblies, periodic training and other duty.

[1961 c.454 §44]



Section 399.060



Section 399.065 - Ordering organized militia into active state service; martial law.

(2) The Governor may order into active service of the state for such period, to such extent and such manner as the Governor may deem necessary units or individuals of the organized militia when in the judgment of the Governor the services of such units or individuals are required for the furtherance of the organization, maintenance, discipline or training of the organized militia or for ceremonial functions of the state government.

(3) Whenever any portion of the organized militia is employed pursuant to this section, the Governor, if in the judgment of the Governor the maintenance of law and order will thereby be promoted, may by proclamation declare the county or city in which the troops are serving, or any specified portion thereof, to be under martial law.

[1961 c.454 §45]



Section 399.070



Section 399.075 - Ordering organized militia to state active duty; pay and allowances.

(2) Members of the organized militia serving on courts-martial, courts of inquiry, efficiency boards, medical boards or other special duty requiring absence from their stations or business under competent orders may be reimbursed for necessary expenses incurred at the rate established for state employees under appropriate travel regulations issued by the Oregon Department of Administrative Services.

(3) In lieu of other provisions of this chapter, a medical examiner may be paid for services and necessary disbursements and a properly appointed judge advocate may be paid for legal services and necessary disbursements in any suit, action or proceeding, such amounts as shall be approved by the Governor.

(4) Members of the organized militia shall not receive from the state the pay or the pay and allowances provided for by this section when eligible for such pay and allowances from federal funds.

(5) Notwithstanding any of the provisions of this chapter, members of the organized militia may with their consent perform without pay or without pay and allowances any of the types of military duty prescribed in this chapter and ORS chapters 396 and 398 pursuant to orders issued by competent military authority; provided however, that necessary traveling expenses, subsistence and per diem allowances may be furnished such members within the discretion of the Adjutant General and within the amount appropriated therefor.

(6) All pay and allowances provided for by this chapter, except per diem, mileage and expenses while traveling under orders shall be subject to be applied to the payment of penalties and fines imposed by military courts, and to the payment of any shortage of or injury to state or United States property or funds for which a member of the organized militia is responsible or accountable where such responsibility has been fixed by competent authority.

(7)(a) Except as provided in paragraph (b) of this subsection, members of the organized militia who are ordered to state active duty shall be considered temporary employees of the military department.

(b) Members of the organized militia who are ordered to state active duty are not subject to ORS chapter 240 and ORS 243.650 to 243.782.

(8) The limitations on employment imposed by ORS 238.082 (2) and (3) do not apply to a retired member of the Public Employees Retirement System who has attained normal retirement age and is on state active duty. Hours served by a person under this subsection shall not be counted for the purpose of the limitations on employment imposed by ORS 238.082 (2) and (3).

[1961 c.454 §69; 1997 c.486 §1; 2003 c.311 §1; 2009 c.390 §§2,9; 2013 c.81 §26]



Section 399.080



Section 399.085 - Credit for active federal service.

[1961 c.454 §47]



Section 399.090



Section 399.095



Section 399.100



Section 399.105 - Militia unit facilities.

[1961 c.454 §46]



Section 399.110



Section 399.115 - Trespassers and disturbers to be placed in arrest; sales and gambling prohibited.

(2) The commanding officer or the designated representative of the commanding officer, of any unit of the organized militia performing military duty in or at any armory, arsenal, camp, range, base or other facility of the organized militia or other place where such unit is performing military duty may prohibit persons who hawk, peddle, vend or sell goods, wares, merchandise, food products or beverages upon the streets and highways from conducting sales or auctions, and may prohibit all gambling within the limits of such armory, arsenal, camp, range, base or other facility of the organized militia or other place where such unit is performing military duty or within such limits not exceeding one mile therefrom as the commanding officer may prescribe. Such commanding officer may in the discretion of the commanding officer abate as common nuisances all such sales, actions and gambling.

[1961 c.454 §74]



Section 399.120



Section 399.125 - Repossession of military property by state.

(2) No person shall resist any officer in the performance of the duty required by this section.

[1961 c.454 §76]



Section 399.130



Section 399.135 - Right of way on public streets and highways.

[1961 c.454 §72]



Section 399.140



Section 399.145 - Free passage through tollgates and tunnels and over toll bridges and ferries.

[1961 c.454 §73]



Section 399.150 - Oaths and affirmations.

[1961 c.454 §51]



Section 399.155 - Unlawful wearing of uniform or insignia.

[1961 c.454 §75(3)]



Section 399.205 - Complaints of wrongs.

[1961 c.454 §200]



Section 399.210 - Eligibility to state office of federally paid members of organized militia.

[1961 c.454 §48]



Section 399.215 - Exemption from jury duty.

[1961 c.454 §49]



Section 399.220



Section 399.225 - Relief from civil or criminal liability; security for costs; exemption from civil process.

(2) No member of the organized militia of the state shall be arrested on any civil process while going to, remaining at, or returning from any place at which the member may be required to attend for military duty.

[1961 c.454 §71]



Section 399.230



Section 399.235



Section 399.238 - Applications for relief of obligations or liabilities or stay of civil or administrative proceedings by state service members.

(a) A member of the organized militia who is called into active service under ORS chapter 399.

(b) A member of the Oregon National Guard who is called into active service outside this state under Title 10 or Title 32 of the United States Code.

(2) A service member may, while in active service or within one year after that service ends, apply to a court or an administrative body:

(a) For relief with respect to any obligation or liability incurred by the member before the period of active service began. The court or administrative body, after appropriate notice and hearing, may grant relief unless the court or administrative body determines that the ability of the member to comply with the terms of the obligation or liability has not been materially affected by active service.

(b) For a stay of a civil or administrative proceeding in which the service member is a party. The court or administrative body, after appropriate notice, shall grant the stay unless the court or administrative body determines that the ability of the service member to appear is not materially affected by active service.

(3) The court or administrative body may not charge or collect any fee from a service member who applies to the court or administrative body for relief under this section.

(4) An application filed under this section may not be deemed as consent to jurisdiction in any action or proceeding.

(5) The period of a service member’s active service may not be included in computing any period limited by law, rule or order for bringing any action or proceeding before a court or administrative body for or against the service member or the service member’s heirs, executors, administrators or assigns.

[2003 c.387 §9; 2005 c.79 §1; 2007 c.400 §1; 2009 c.345 §3]

Note: 399.238 and 399.240 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 399.240 - Limitation on rate of interest incurred by state service members during period of active service.

(a) "Interest" includes service charges, renewal fees or other charges or fees associated with an obligation or liability.

(b) "Service member" means:

(A) A member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 30 or more consecutive days.

(B) A member of the Oregon National Guard who is called into active federal service under Title 10 of the United States Code.

(2) Notwithstanding ORS 82.010, 83.095, 708A.255, 723.502, 723.730 and 725.340, an obligation or liability bearing interest at a rate in excess of six percent per year incurred by a service member before being called into active service may not, during any part of the period of active service, bear interest in excess of six percent per year except by court order.

(3) The service member shall provide written notice to the creditor requesting that the rate of interest be reduced to six percent per year and shall include proof of the official orders showing that the service member is being called into active service of the state by the Governor under ORS 399.065 (1) or into active federal service under Title 10 of the United States Code.

(4) A creditor that receives a request under subsection (3) of this section to reduce a rate of interest may apply to the court for a determination that the ability of a service member to pay interest on an obligation or liability at a rate in excess of six percent per year is not materially affected because of the active service of the member. If a court determines that the ability of a service member to pay interest on an obligation or liability at a rate in excess of six percent per year is not materially affected because of the active service of the member, the court may order an interest rate that is just.

(5) A creditor must recompute the payment schedule to amortize the balance of the obligation or liability over the remainder of the obligation or liability at a rate of interest determined under subsection (2) or (4) of this section.

[2003 c.387 §4; 2005 c.79 §2; 2009 c.541 §20]

Note: See note under 399.238.



Section 399.242 - Suspension or termination of certain services by service members; reinstatement; effect.

(a) A member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 30 or more consecutive days.

(b) A member of the Armed Forces of the United States, as that term is defined in ORS 348.282, who is called into active federal service under Title 10 of the United States Code.

(2)(a) Except as provided in subsection (6) of this section, a service member who has obtained the following services from a telecommunications service provider, an Internet service provider, a health club as defined in ORS 431A.450, a health spa as defined in ORS 646A.030 or a provider of television services may terminate or suspend the provision of services upon written notice and as provided in paragraph (b) of this subsection:

(A) Telecommunications services.

(B) Internet services.

(C) Health spa services as defined in ORS 646A.030.

(D) Exercise or athletic activities offered by a health club.

(E) Television services, including but not limited to cable television, direct satellite and other television-like services.

(b) The service member must provide proof to the service provider of the official orders showing that the service member has been called into active service:

(A) At the time written notice is given; or

(B) If precluded by military necessity or circumstances that make the provision of proof at the time of giving written notice unreasonable or impossible, within 90 days after written notice has been given.

(3) A termination or suspension of services under this section is effective on the day written notice is given under subsection (2) of this section.

(4)(a) A service member who terminates or suspends the provision of services under this section and who is no longer in active service may reinstate the provision of services on the same terms and conditions as originally agreed to with the service provider before the termination or suspension upon written notice to the provider that the service member is no longer in active service. Written notice under this subsection must be given within 90 days after termination of the service member’s active service.

(b) Upon receipt of the written notice of reinstatement, the service provider shall resume the provision of services or, if the services are no longer available, provide substantially similar services within a reasonable time not to exceed 30 days from the date of receipt of the written notice of reinstatement.

(5) A service member who terminates, suspends or reinstates the provision of services under this section:

(a) May not be charged a penalty, fee, loss of deposit or any other additional cost because of the termination, suspension or reinstatement; and

(b) Is not liable for payment for any services after the effective date of the termination or suspension, or until the effective date of a reinstatement of services as described in subsection (4) of this section.

(6) A service member may terminate a contract for any service provided by a commercial mobile radio services provider in accordance with 50 U.S.C. 535a.

[2013 c.423 §2]



Section 399.245 - Definitions for ORS 399.245 to 399.265.

(1) "Qualified applicant" means an Oregon resident who:

(a) Is a member of the Oregon National Guard;

(b) Maintains minimum academic standards at the qualified institution of higher education;

(c) Meets participation standards in the Oregon National Guard as prescribed by the Oregon Military Department;

(d) Is a full-time student; and

(e) Serves one year in the Oregon National Guard for each year a scholarship is granted.

(2) "Qualified institution of higher education" means any two-year or four-year, nonprofit, generally accredited institution of higher education located in this state, including community colleges and accredited schools of nursing located in this state.

(3) "Scholarship" means a scholarship equal in value to $800 to be used to pay the educational expenses of the applicant at a qualified institution of higher education during the period for which the scholarship is granted, of which no more than 100 scholarships shall be awarded annually.

[1989 c.717 §1; 1999 c.704 §21; 2011 c.637 §263]

Note: 399.245 to 399.265 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 399.255 - Scholarship program; award; duration; ineligible courses of study.

(2) If the qualified applicant who receives a scholarship under ORS 399.245 to 399.265 meets the standards of the Oregon Military Department for renewal of the scholarship, the scholarship may be renewed upon application until the applicant has received a scholarship for a total of four undergraduate years.

(3) A qualified applicant who receives a scholarship under ORS 399.245 to 399.265 must attend the qualified institution of higher education upon which the scholarship application was based unless the commission authorizes the scholarship to be used at a different institution.

(4) No scholarship shall be made to any student enrolled in a course of study required for or leading to a degree in theology, divinity or religious education.

[1989 c.717 §2; 2011 c.637 §264; 2013 c.747 §155]

Note: See note under 399.245.



Section 399.265 - Award prior to completion of service requirement; repayment required after insufficient service.

[1989 c.717 §3; 2011 c.637 §265; 2013 c.747 §156]

Note: See note under 399.245.



Section 399.270



Section 399.275 - Tuition waiver program; amount of waiver; qualifications; priority.

(a) "Eligible post-secondary institution" has the meaning given that term in ORS 348.180.

(b) "Surviving family member" means a spouse or dependent of a member of the Oregon National Guard who is killed while on active duty.

(2) Subject to the availability of funds, the Oregon Military Department may contract with the Higher Education Coordinating Commission to:

(a) Disburse to eligible post-secondary institutions the dollar amount of tuition waivers authorized by this section and approved for payment by the department; and

(b) Provide to the department a compilation of the total dollar amount of the tuition waivers approved for each academic term included in the contract.

(3) The department shall regularly provide to the commission the names of members of the Oregon National Guard and surviving family members for whom tuition waivers may be approved.

(4) Any member of the Oregon National Guard or surviving family member who registers for classes at an eligible post-secondary institution may receive a tuition waiver of up to 100 percent of the resident tuition charges imposed by that institution, except that in the case of a not-for-profit independent institution, the tuition waiver may not exceed 100 percent of the resident tuition at Oregon State University.

(5)(a) A member of the Oregon National Guard may receive the tuition waiver authorized by this section at any time if the member maintains satisfactory performance with the Oregon National Guard and pursues a course of study in the eligible post-secondary institution in a manner that satisfies the usual requirements of the institution.

(b) A surviving family member may receive the tuition waiver authorized by this section if the surviving family member pursues a course of study in the eligible post-secondary institution in a manner that satisfies the usual requirements of the institution.

(c) The member of the Oregon National Guard or surviving family member is responsible for payment of the balance of the tuition charges not provided for by the tuition waiver program.

(6) When determining to whom the tuition waivers shall be granted, priority shall be given to those members of the Oregon National Guard who have previously received tuition waivers while serving in the Oregon National Guard and surviving family members who have previously received tuition waivers.

(7) The department shall apply qualifications and limitations to the tuition waiver program that are consistent with efficient and effective program management as determined by the Adjutant General.

[1995 c.158 §1; 1997 c.67 §3; 2001 c.139 §1; 2005 c.200 §1; 2011 c.637 §266; 2013 c.747 §157]

Note: 399.275 and 399.280 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 399.280 - Eligibility; required period of military service; repayment required after withdrawal from courses or insufficient service.

(2) A member of the Oregon National Guard or surviving family member may obtain only one undergraduate degree under the tuition waiver program established by this section and ORS 399.275. Only courses that meet degree requirements shall be approved for tuition waivers. A member of the Oregon National Guard or surviving family member may not receive a tuition waiver for any noncredit course.

(3) If a member of the Oregon National Guard or surviving family member voluntarily withdraws from a course for which the member is receiving a tuition waiver, the member is liable for all costs relating to withdrawal, including but not limited to all the costs billed by the eligible post-secondary institution to the Oregon Military Department.

(4) A member of the Oregon National Guard with no prior military service must complete basic military training, military occupational specialty training or skill-level training prior to being eligible for tuition waivers under this section and ORS 399.275. However, the Adjutant General may waive this requirement if the Adjutant General determines that a tuition waiver would be in the interests of the Oregon National Guard.

(5) A member of the Oregon National Guard who receives tuition waivers under this section and ORS 399.275 shall agree in writing to serve in the Oregon National Guard for four years after the completion of the courses for which tuition waivers were given. A member who receives tuition waivers may be asked to reimburse the State of Oregon if the member leaves the Oregon National Guard during the four-year period.

(6) The Oregon Military Department shall establish any limitations and controls it considers necessary to ensure maximum fiscal efficiency and productivity of the tuition waiver program established by this section and ORS 399.275.

[1995 c.158 §2; 1997 c.67 §4; 2001 c.139 §2; 2005 c.200 §2]

Note: See note under 399.275.



Section 399.285



Section 399.290



Section 399.405 - Appointment of commissioned officers.

[1961 c.454 §53]



Section 399.410 - Applicability of chapter to warrant officers.

[1961 c.454 §63]



Section 399.415 - Qualifications of officers; oath.

(2) No person shall be recognized as a commissioned officer of the organized militia and no appointment as such shall become effective until the person has taken and subscribed an oath of office as prescribed by applicable federal and state laws and regulations. Such oath shall be taken and subscribed before an officer of the organized militia authorized to administer oaths as provided in ORS 399.150, or before a notary public.

[1961 c.454 §54]



Section 399.420 - Assignment and transfer of officers; residence of officers.

(2) An officer must reside within reasonable commuting distance of the station to which the unit of the officer is assigned. The Adjutant General shall determine what constitutes a reasonable distance in all cases of doubt.

[1961 c.454 §55]



Section 399.425 - Resignations.

(2) A commissioned officer desiring to accept an appointment or to enlist in the active Army, Navy, Air Force, Marine Corps or Coast Guard of the United States or a reserve component thereof shall first obtain a conditional release from the commander of the officer. Such conditional release shall be issued in accordance with this chapter and ORS chapters 396 and 398 and military department regulations, and shall include certification that the officer is properly cleared of responsibility for all state and United States property and public money, and that the officer is not indebted to the state or to the organization to which the officer belongs. An officer so released shall be considered to have resigned upon presentation of evidence that the officer has accepted an appointment or enlisted in the force to which released, and the resignation shall be announced in orders.

(3) No officer shall be allowed to resign a commission who is under arrest, suspension or who is under orders to be returned to any military court for delinquency.

[1961 c.454 §56]



Section 399.430 - Absence without leave considered resignation.

(2) Any officer who is absent without leave from annual active duty training shall be considered to have resigned, and the vacancy shall be announced in appropriate orders.

[1961 c.454 §57]



Section 399.435 - Efficiency and medical examining boards; appointment.

(2) The physical fitness for further service of any commissioned officer in the organized militia may be investigated and determined by a medical examining board of officers.

(3) Efficiency and medical examining boards shall be appointed by the Governor upon recommendation of the Adjutant General except that whenever an examining board is to be appointed for the purpose of determining fitness of any officer for continued federal recognition, such board shall be appointed by the commander designated in the applicable laws of the United States and the regulations issued thereunder.

[1961 c.454 §58]



Section 399.440 - Efficiency and medical examining boards; procedure and functions.

[1961 c.454 §59]



Section 399.445 - Officer bonds.

[1961 c.454 §60]



Section 399.450 - Responsibility for public property.

[1961 c.454 §61]



Section 399.455



Section 399.456 - Uniform allowance.

(2) Payment of the allowances set forth in subsection (1) of this section shall be limited to officers and warrant officers appointed under the following circumstances:

(a) Commissioned in the Oregon Army National Guard upon graduation from an approved Army commissioning program.

(b) Direct appointment as an officer or Warrant Officer of the Oregon Army National Guard from enlisted or civilian status.

(c) Commissioned in the Oregon Air National Guard as a result of direct appointment from enlisted or civilian status.

(d) Commissioned in the Oregon Air National Guard upon graduation from an approved Air Force commissioning program.

(e) Commissioned in the Oregon Army National Guard from the reserve forces of the Navy, Marine Corps or Air Force.

(f) Commissioned in the Oregon Air National Guard from the reserve forces of the Army, Navy or Marine Corps.

(3) The allowances set forth in subsection (1) of this section shall be paid from moneys available to the military department only after the officer has furnished satisfactory evidence to the Adjutant General that the officer is properly entitled thereto.

[1963 c.169 §3; 1967 c.163 §5; 1981 c.24 §1]



Section 399.460 - Oregon National Guard Association.

[1961 c.454 §52]



Section 399.505 - Enlistment, period of service, transfer, discharge and extensions of enlistments.

(2) The Governor is authorized to extend the period of any enlistment, reenlistment, voluntary extension of enlistment or the period of service of enlisted personnel of the Oregon State Defense Force for a period not to exceed six months after the termination of an emergency declared by the Governor, the legislature, the President or Congress.

(3) Whenever the period of enlistment, reenlistment, voluntary extension of enlistment, and the period of service of enlisted personnel of the reserve components of the Armed Forces of the United States are extended, the Governor shall extend the period of any enlistment, reenlistment, voluntary extension of enlistment or the period of service of enlisted personnel in the corresponding force of the organized militia for the same period.

[1961 c.454 §64; 1989 c.361 §7]



Section 399.510 - Contract and oath of enlistment.

[1961 c.454 §65; 1981 c.24 §2]



Section 399.515 - Explanation of military laws and Oregon Code of Military Justice to members of organized militia.

(a) Every enlisted member at the time of enlistment or transfer or induction into, or at the time of an order to duty in or with any of the forces of the organized militia or within 30 days thereafter; and

(b) Each unit of the organized militia on an annual basis.

(2) A complete text of ORS chapter 398 and the Oregon Code of Military Justice, of ORS 399.205 and of the regulations issued by the Adjutant General under ORS 396.160 and 398.420 shall be made available to any member of the organized militia, upon request, for personal examination.

[1961 c.454 §199; 2005 c.512 §31; 2013 c.81 §25]



Section 399.520 - Noncommissioned officers.

[1961 c.454 §66]



Section 399.525 - Discharges.

(2) An enlisted person discharged from a force of the organized militia shall receive a discharge in writing in such form and of such type or classification as may be prescribed by applicable laws and regulations of the United States and by military department regulations issued pursuant to this chapter and ORS chapters 396 and 398.

[1961 c.454 §67]



Section 399.530 - Dropping from rolls.

[1961 c.454 §68]



Section 399.990 - Penalties.

[1961 c.454 §77; 1963 c.169 §8; 2011 c.597 §190]






Chapter 401 - Emergency Management and Services

Section 401.010



Section 401.015



Section 401.020



Section 401.025 - Definitions for ORS chapter 401.

(1) "Emergency" means a human created or natural event or circumstance that causes or threatens widespread loss of life, injury to person or property, human suffering or financial loss, including but not limited to:

(a) Fire, explosion, flood, severe weather, landslides or mud slides, drought, earthquake, volcanic activity, tsunamis or other oceanic phenomena, spills or releases of oil or hazardous material as defined in ORS 466.605, contamination, utility or transportation emergencies, disease, blight, infestation, civil disturbance, riot, sabotage, acts of terrorism and war; and

(b) A rapid influx of individuals from outside this state, a rapid migration of individuals from one part of this state to another or a rapid displacement of individuals if the influx, migration or displacement results from the type of event or circumstance described in paragraph (a) of this subsection.

(2) "Emergency service agency" means an organization within a local government that performs essential services for the public’s benefit before, during or after an emergency, such as law enforcement, fire control, health, medical and sanitation services, public works and engineering, public information and communications.

(3) "Emergency services" means activities engaged in by state and local government agencies to prepare for an emergency and to prevent, minimize, respond to or recover from an emergency, including but not limited to coordination, preparedness planning, training, interagency liaison, fire fighting, oil or hazardous material spill or release cleanup as defined in ORS 466.605, law enforcement, medical, health and sanitation services, engineering and public works, search and rescue activities, warning and public information, damage assessment, administration and fiscal management, and those measures defined as "civil defense" in 50 U.S.C. app. 2252.

(4) "Local government" has the meaning given that term in ORS 174.116.

(5) "Major disaster" means any event defined as a "major disaster" under 42 U.S.C. 5122(2).

[1983 c.586 §2; 1985 c.733 §21; 1987 c.373 §84; 1989 c.361 §8; 1991 c.418 §1; 1991 c.956 §10; 1993 c.187 §1; 1999 c.935 §29; 2005 c.825 §9; 2007 c.97 §10; 2007 c.223 §5; 2007 c.740 §20; 2009 c.718 §17]



Section 401.030



Section 401.032 - Statement of policy and purpose.

(2) It is declared to be the policy and intent of the Legislative Assembly that preparations for emergencies and governmental responsibility for responding to emergencies be placed at the local level. The state shall prepare for emergencies, but shall not assume authority or responsibility for responding to an emergency unless the appropriate response is beyond the capability of the city and county in which the emergency occurs, the city or county fails to act, or the emergency involves two or more counties.

[Formerly 401.015]



Section 401.035 - Responsibility for emergency services systems.

(2) In carrying out their responsibilities for emergency services systems, the Governor and the executive officers or governing bodies of the counties or cities may delegate any administrative or operative authority vested in them by this chapter and provide for the subdelegation of that authority.

[1983 c.586 §3; 2009 c.718 §24]



Section 401.039



Section 401.040



Section 401.041



Section 401.043



Section 401.045



Section 401.050



Section 401.052 - Responsibilities of Office of Emergency Management.

(2) The office shall be responsible for:

(a) Coordinating and facilitating private sector and governmental efforts to prevent, prepare for, respond to and recover from emergencies; and

(b) Coordinating exercises and training, planning, preparedness, response, mitigation and recovery activities with state and local emergency services agencies and organizations.

(3) The office shall prepare a statewide emergency management plan and update the plan from time to time as necessary.

[Formerly 401.257]



Section 401.054 - Agency liaison with Office of Emergency Management.

(a) The Department of Consumer and Business Services;

(b) The Department of Corrections;

(c) The Department of Environmental Quality;

(d) The Department of Human Services;

(e) The Department of Justice;

(f) The Department of Land Conservation and Development;

(g) The Department of State Police;

(h) The Department of Transportation;

(i) The Judicial Department;

(j) The Oregon Department of Administrative Services;

(k) The Oregon Department of Aviation;

(L) The Oregon Health Authority;

(m) The Public Utility Commission of Oregon;

(n) The State Department of Agriculture;

(o) The State Department of Energy;

(p) The State Department of Fish and Wildlife;

(q) The State Department of Geology and Mineral Industries;

(r) The State Fire Marshal;

(s) The State Forestry Department;

(t) The State Marine Board;

(u) The State Parks and Recreation Department; and

(v) The Water Resources Department.

(2) Each state agency required to designate a liaison under this section shall designate an individual who has authority during an emergency to allocate resources and assets of the agency.

(3) Each individual designated as a liaison under subsection (1) of this section shall assist in the coordination of the functions of the individual’s agency that relate to emergency preparedness and response with similar functions of the Office of Emergency Management.

[Formerly 401.259; 2013 c.512 §1]



Section 401.055



Section 401.060



Section 401.062 - Office of Emergency Management; appointment of director.

(2) The Adjutant General, with the approval of the Governor, shall appoint the Director of the Office of Emergency Management, who holds office at the pleasure of the Adjutant General.

(3) The director shall be paid a salary as provided by law or, if not so provided, as prescribed by the Adjutant General, with the approval of the Governor.

(4) For purposes of administration, subject to the approval of the Adjutant General, the director may organize and reorganize the office as the director considers necessary to properly conduct the work of the office.

(5) The director may divide the functions of the office into administrative divisions. Subject to the approval of the Adjutant General, the director may appoint an individual to administer each division. The administrator of each division serves at the pleasure of the director and is not subject to the provisions of ORS chapter 240. Each individual appointed under this subsection must be well qualified by technical training and experience in the functions to be performed by the individual.

[Formerly 401.261]



Section 401.064



Section 401.065



Section 401.066



Section 401.068



Section 401.070



Section 401.072 - Appointment of deputy director.

(2) Subject to any applicable provisions of ORS chapter 240, the director shall appoint all subordinate officers and employees of the Office of Emergency Management, prescribe their duties and fix their compensation.

[Formerly 401.263]



Section 401.074



Section 401.075



Section 401.076 - Rules.

[Formerly 401.265]



Section 401.080



Section 401.082 - Advisory and technical committees.

(2) Members of the committees are not entitled to compensation, but in the discretion of the director may be reimbursed from funds available to the office for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amount provided in ORS 292.495.

[Formerly 401.267]



Section 401.085



Section 401.088 - Interagency agreements.

[Formerly 401.269]



Section 401.090



Section 401.092 - Duties of director; federal fire management assistance declaration; rules.

(a) Make rules that are necessary and proper for the administration and implementation of this chapter;

(b) Coordinate the activities of all public and private organizations specifically related to providing emergency services within this state;

(c) Maintain a cooperative liaison with emergency management agencies and organizations of local governments, other states and the federal government;

(d) Have such additional authority, duties and responsibilities authorized by this chapter or as may be directed by the Governor;

(e) Administer grants relating to emergency program management under ORS 401.305, emergency services for the state and the statewide 2-1-1 system as provided in ORS 403.430;

(f) Provide for and staff a State Emergency Operations Center to aid the Governor and the Office of Emergency Management in the performance of duties under this chapter;

(g) Serve as the Governor’s authorized representative for coordination of certain response activities and managing the recovery process;

(h) Establish training and professional standards for local emergency program management personnel;

(i) Establish task forces and advisory groups to assist the office in achieving mandated responsibilities;

(j) Enforce compliance requirements of federal and state agencies for receiving funds and conducting designated emergency functions;

(k) Oversee the design, implementation and support of a statewide 2-1-1 system as provided under ORS 403.415; and

(L) Coordinate the activities of state and local governments to enable state and local governments to work together during domestic incidents as provided in the National Incident Management System established by the Homeland Security Presidential Directive 5 of February 28, 2003.

(2) Notwithstanding subsection (1) of this section, the State Forester shall serve as the Governor’s authorized representative for the purpose of initiating the fire management assistance declaration process with the Federal Emergency Management Agency and administering Federal Emergency Management Agency fire management assistance grants.

[Formerly 401.270; 2011 c.49 §1; 2013 c.782 §2]



Section 401.094 - System for notification of emergencies; emergency management coordinators; rules.

(b) The department shall provide the Office of Emergency Management with a service level agreement that describes the continued daily operations and maintenance of the system, the services and supplies needed to maintain the system 24 hours a day, every day of the year, and the policies and procedures that support the overall notification system.

(2) The notification system shall be managed by the Office of Emergency Management as a continuously available communications network and a component of the state’s emergency operations center.

(3) The notification system shall be the primary point of contact by which any public agency provides the state notification of an emergency or disaster, or requests access to state and federal resources.

(4) Each department of state government, and those agencies of state government identified in the statewide emergency management plan prepared under ORS 401.052 as having emergency service or administrative responsibilities, shall appoint an emergency management coordinator as their representative to work with the Office of Emergency Management on the development and implementation of emergency plans and procedures.

(5) The Office of Emergency Management shall adopt rules relating to the planning, administration and operation of the notification system maintained under this section.

[Formerly 401.275]



Section 401.095



Section 401.096 - Federal grants for emergency management and services; authority of office.

(2) When applying for funds described in subsection (1) of this section, the following entities shall coordinate with the office on development of proposals and submit applications to the office to be reviewed and processed:

(a) A city or county operating an emergency management program.

(b) An emergency service agency.

(c) A state agency.

(3) A tribal government operating an emergency management program may, when applying for funds, coordinate with the office on development of proposals and submit applications to the office to be reviewed, processed or both.

(4) The office is authorized to accept and receive federal funds for the purposes of emergency program management and emergency services on behalf of the state, counties, cities and participating tribal governments.

[Formerly 401.280; 2013 c.189 §1]



Section 401.100



Section 401.105



Section 401.106



Section 401.107



Section 401.108



Section 401.109 - Oregon Homeland Security Council.

(a) Receive briefings on security matters:

(A) For which the office is responsible at least annually from state agencies and organizations as determined by the council; and

(B) Relating to catastrophic disasters declared by the Governor pursuant to section 1, Article X-A of the Oregon Constitution, or states of emergency declared by the Governor pursuant to ORS 401.165.

(b) Advise state agencies with responsibility for security matters on the future direction of the office’s planning, preparedness, response and recovery activities.

(2) The membership of the council consists of:

(a) Four members from the Legislative Assembly appointed as follows:

(A) Two members from the Senate appointed by the President of the Senate; and

(B) Two members from the House of Representatives appointed by the Speaker of the House of Representatives;

(b) The Governor;

(c) The Adjutant General;

(d) The Superintendent of State Police; and

(e) The Director of the Office of Emergency Management.

(3) Each member appointed to the council under subsection (2)(a) of this section serves at the pleasure of the appointing authority. The membership of a public official ceases upon termination of the office held by the official at the time of appointment to the council.

(4) The Governor is the chairperson of the council.

(5) The Adjutant General is the vice chairperson of the council and serves as the chairperson in the absence of the Governor.

(6) Members of the council are not entitled to compensation under ORS 292.495. The director, in the director’s discretion, may reimburse members of the council as provided in ORS 292.495 for actual and necessary travel or other expenses incurred in the performance of their duties as members of the council.

[Formerly 401.881; 2012 c.32 §2]



Section 401.110



Section 401.115

[Formerly 401.530; renumbered 401.175 in 2009]



Section 401.120



Section 401.125

[Formerly 401.630; renumbered 401.232 in 2009]



Section 401.130



Section 401.135



Section 401.140



Section 401.145

[Formerly 401.650; renumbered 401.178 in 2009]



Section 401.150



Section 401.155



Section 401.160



Section 401.165 - Declaration of state of emergency; procedures.

(2) All requests by a county governing body that the Governor declare an emergency shall be sent to the Office of Emergency Management. Cities must submit requests through the governing body of the county in which the majority of the city’s property is located. Requests from counties shall be in writing and include the following:

(a) A certification signed by the county governing body that all local resources have been expended; and

(b) A preliminary assessment of property damage or loss, injuries and deaths.

(3)(a) If, in the judgment of the Adjutant General, the Governor cannot be reached by available communications facilities in time to respond appropriately to an emergency, the Adjutant General shall notify the Secretary of State or, if the Secretary of State is not available, the State Treasurer that the Governor is not available.

(b) After notice from the Adjutant General that the Governor is not available, the elected state official so notified may declare a state of emergency pursuant to the provisions of subsections (1) and (2) of this section.

(c) If the Adjutant General is unavailable to carry out the duties described in this subsection, such duties shall be performed by the Director of the Office of Emergency Management.

(4) Any state of emergency declared by the Secretary of State or State Treasurer pursuant to this section has the same force and effect as if issued by the Governor, except that it must be affirmed by the Governor as soon as the Governor is reached. However, if the Governor does not set aside the proclamation within 24 hours of being reached, the proclamation shall be considered affirmed by the Governor.

(5) Any proclamation of a state of emergency must specify the geographical area covered by the proclamation. Such area shall be no larger than necessary to effectively respond to the emergency.

(6) The governing body of each county shall establish a procedure for receiving, processing and transmitting to the Office of Emergency Management, in a timely manner, a request submitted by a city that the Governor declare an emergency.

[Formerly 401.055]



Section 401.168 - Governor’s powers during state of emergency; suspension of agency rules.

(2) During a state of emergency, the Governor has authority to suspend provisions of any order or rule of any state agency, if the Governor determines and declares that strict compliance with the provisions of the order or rule would in any way prevent, hinder or delay mitigation of the effects of the emergency.

(3) During a state of emergency, the Governor has authority to direct any agencies in the state government to utilize and employ state personnel, equipment and facilities for the performance of any activities designed to prevent or alleviate actual or threatened damage due to the emergency, and may direct the agencies to provide supplemental services and equipment to local governments to restore any services in order to provide for the health and safety of the citizens of the affected area.

[Formerly 401.065]



Section 401.170



Section 401.175 - Additional powers during emergency.

(1) Assume complete control of all emergency operations in the area specified in a proclamation of a state of emergency issued under ORS 401.165, direct all rescue and salvage work and do all things deemed advisable and necessary to alleviate the immediate conditions.

(2) Assume control of all police and law enforcement activities in such area, including the activities of all local police and peace officers.

(3) Close all roads and highways in such area to traffic or by order of the Governor limit the travel on such roads to such extent as the Governor deems necessary and expedient.

(4) Designate persons to coordinate the work of public and private relief agencies operating in such area and exclude from such area any person or agency refusing to cooperate with and work under such coordinator or to cooperate with other agencies engaged in emergency work.

(5) Require the aid and assistance of any state or other public or quasi-public agencies in the performance of duties and work attendant upon the emergency conditions in such area.

[Formerly 401.115]



Section 401.178 - Removal of disaster debris or wreckage; unconditional authorization of community; liability for injury or damage.

(a) Through the use of state departments or agencies, or the use of any of the state’s instrumentalities, to clear or remove from publicly or privately owned land or water, debris and wreckage which may threaten public health or safety, or public or private property.

(b) To accept funds from the federal government and utilize such funds to make grants to any political subdivision for the purpose of removing debris or wreckage from publicly or privately owned land or water.

(2) Authority under subsection (1) of this section shall not be exercised unless the affected political subdivision, corporation, organization, or individual shall first present an unconditional authorization for removal of such debris or wreckage from public and private property and, in the case of removal of debris or wreckage from private property, shall first agree to indemnify the state government against any claim arising from such removal.

(3) Whenever the Governor provides for clearance of debris or wreckage pursuant to subsections (1) and (2) of this section, employees of the designated state agencies or individuals appointed by the Governor are authorized to enter upon private lands or waters and perform any tasks necessary to the removal or clearance operation.

(4) Except in cases of willful misconduct, gross negligence or bad faith, any state employee or individual appointed by the Governor authorized to perform duties necessary to the removal of debris or wreckage shall not be liable for death of or injury to persons or damage to property.

[Formerly 401.145]



Section 401.180



Section 401.185 - Providing temporary housing during emergency.

(1) To enter into purchase, lease or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and to make the units available to local governments of the state.

(2) To assist any local government of this state which requires temporary housing for disaster victims following the declaration of a state of emergency to acquire and prepare a site to receive and utilize temporary housing units by:

(a) Advancing or lending funds available to the Governor from any appropriation made by the Legislative Assembly or from any other source; and

(b) Passing through funds made available by any public or private agency.

[Formerly 401.074]



Section 401.186 - Waiver of waiting period for unemployment benefits.

Note: Section 4, chapter 23, Oregon Laws 2008, provides:

Sec. 4. Sections 1 and 2 [401.186] of this 2008 Act and the amendments to ORS 657.155 by section 3 of this 2008 Act become operative when federal law permits without penalty a waiver under section 2 of this 2008 Act of the one-week waiting period required by ORS 657.155.

[2008 c.23 §4]



Section 401.188 - Management of resources during emergency; rules.

(1) Control, restrict and regulate by rationing, freezing, use of quotas, prohibitions on shipments, price fixing, allocation or other means, the use, sale or distribution of food, feed, fuel, clothing and other commodities, materials, goods and services;

(2) Prescribe and direct activities in connection with use, conservation, salvage and prevention of waste of materials, services and facilities, including, but not limited to, production, transportation, power and communication facilities training, and supply of labor, utilization of industrial plants, health and medical care, nutrition, housing, rehabilitation, education, welfare, child care, recreation, consumer protection and other essential civil needs; and

(3) Take any other action that may be necessary for the management of resources following an emergency.

[Formerly 401.085]



Section 401.190



Section 401.192 - Effect of rules and orders during emergency; scope; effect; termination.

(2) The authority exercised under ORS 401.165 to 401.236 may be exercised with respect to the entire territory over which the Governor has jurisdiction, or to any specified part thereof.

(3) When real or personal property is taken under power granted by ORS 401.188, the owner of the property shall be entitled to reasonable compensation from the state.

(4) The powers granted to the Governor by ORS 401.165 to 401.236 shall continue until termination of the state of emergency. The powers granted to the Governor by ORS 401.185 may continue beyond the termination of the state of emergency and shall be terminated by proclamation of the Governor or by joint resolution of the Legislative Assembly.

[Formerly 401.095]



Section 401.195



Section 401.198 - Seizure of firearms during emergency.

(2) Notwithstanding ORS 401.165 to 401.236, a unit of government may not seize a firearm from an individual who lawfully possesses the firearm during a state of emergency declared under ORS 401.165.

(3) If a unit of government seizes a firearm from an individual during a state of emergency in violation of this section, the individual may recover from the unit of government that seized the firearm all costs incurred in the recovery of the firearm, including attorney fees, court costs and any other costs incurred in the recovery of the firearm.

[Formerly 401.039]



Section 401.200



Section 401.204 - Termination of state of emergency.

(2) The state of emergency proclaimed by the Governor may be terminated at any time by joint resolution of the Legislative Assembly.

[Formerly 401.105]



Section 401.205



Section 401.210



Section 401.215



Section 401.220



Section 401.225



Section 401.230



Section 401.232 - Federal financial assistance to political subdivision.

(1) Upon determination that a political subdivision of the state will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, to apply to the federal government, on behalf of the political subdivision, for a loan; and to receive and disburse the proceeds of any approved loan to any applicant political subdivision.

(2) To determine the amount needed to restore or resume its governmental functions, and to certify the same to the federal government, provided, however, that no application amount shall exceed 25 percent of the annual operating budget of the applicant political subdivision for the fiscal year in which the major disaster occurs.

(3) To recommend to the federal government, based upon the review of the Governor, the cancellation of all or any part of repayment when, in the first three full fiscal year period following the major disaster, the revenues of the political subdivision are insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal operation character.

[Formerly 401.125]



Section 401.234 - Federal financial assistance to individuals or families.

(1) Upon determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster that cannot be otherwise adequately met from other means of assistance, to accept a grant by the federal government to fund such financial assistance, subject to such terms and conditions as may be imposed upon the grant.

(2) To enter into an agreement with the federal government, or any officer or agency thereof, pledging the state to participate in the funding of the assistance authorized in subsection (1) of this section in an amount not to exceed 25 percent thereof.

(3) To make financial grants to help meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster which cannot otherwise adequately be met from other means of assistance.

[Formerly 401.135]



Section 401.235



Section 401.236 - Rules.

[Formerly 401.155]



Section 401.239 - First informers; credentialing.

(a) "Broadcaster" means a person that holds a license issued by the Federal Communications Commission under 47 C.F.R. parts 73, 74, 76 or 78.

(b) "First informer" means an individual:

(A) Who has received credentials under this section and who is employed by, or acting pursuant to a contract under the direction of, a broadcaster; and

(B) Who is:

(i) Maintaining, including repairing or resupplying, transmitters, generators or other essential equipment at a broadcast station or facility; or

(ii) Providing technical support services to a broadcaster or to another first informer.

(2) Unless prohibited by state or federal law or in the discretion of the incident commander during an emergency declared under ORS 401.165, a first informer may:

(a) Travel on public roads within a geographic area subject to a declaration of emergency under ORS 401.165;

(b) Access the geographic area for the purposes of maintaining transmitters, generators or other essential equipment at a broadcast station or facility used to acquire, produce or transmit news or public safety information related to the emergency; and

(c) Access the distribution of fuel, food, water, supplies, equipment and any other materials necessary for producing a broadcast or a broadcasting signal.

(3) An emergency service agency may not seize a vehicle, fuel, food, water or other essential materials in the possession of a first informer.

(4) The Office of Emergency Management shall authorize a private entity organized under the laws of this state that represents a majority of the broadcasters in this state to establish a program for the issuance of credentials for first informers pursuant to a plan developed by the private entity. The plan to provide credentials to first informers must provide for training first informers regarding:

(a) Risks associated with entering a geographic area subject to a declaration of an emergency under ORS 401.165;

(b) Best practices for working safely in the geographic area; and

(c) Best practices for working in a geographic area without hindering or interfering with the conduct of emergency services by an emergency service agency.

(5) The private entity selected by the office to develop a plan for and issue credentials to first informers shall annually submit to the office a report regarding the operation of the program to issue credentials, including any changes to the plan or program.

[2015 c.151 §2]



Section 401.240



Section 401.245



Section 401.250



Section 401.255



Section 401.257



Section 401.259



Section 401.260



Section 401.261



Section 401.263



Section 401.265



Section 401.267



Section 401.269



Section 401.270



Section 401.271



Section 401.272



Section 401.273



Section 401.274



Section 401.275



Section 401.280



Section 401.282



Section 401.284



Section 401.286



Section 401.288



Section 401.290



Section 401.292



Section 401.294



Section 401.296



Section 401.300

EMERGENCY MANAGEMENT BY CITIES, COUNTIES AND



Section 401.305 - Emergency management agency of city, county or tribal government; emergency program manager; coordination of emergency management functions.

(2) Each county of this state shall, and each city or tribal government may, establish an emergency management agency that is directly responsible to the executive officer or governing body of the county, city or tribe.

(3) The executive officer or governing body of each county, and any city or tribe that participates, shall appoint an emergency program manager who is responsible for the organization, administration and operation of the emergency management agency, subject to the direction and control of the county, city or tribe.

(4) When a city or tribal government has an emergency management agency, the city or tribal government, as applicable, and the counties within which the city or tribal government operates shall jointly establish policies that:

(a) Provide direction and identify and define the purpose and roles of the individual emergency management programs;

(b) Specify the responsibilities of the emergency program managers and staff; and

(c) Establish lines of communication, succession and authority of elected officials for an effective and efficient response to emergency conditions.

(5) Each emergency management agency shall perform emergency program management functions within the territorial limits of the county, city or tribal government and may perform the functions outside the territorial limits as required under any mutual aid or cooperative assistance agreement or as requested and authorized by the county or city in whose territorial limits the emergency functions are performed.

(6) The emergency management functions include, at a minimum:

(a) Coordination of the planning activities necessary to prepare and maintain a current emergency operations plan, management and maintenance of emergency operating facilities from which elected and appointed officials can direct emergency and disaster response activities;

(b) Establishment of an incident command structure for management of a coordinated response by all local emergency service agencies; and

(c) Coordination with the Office of Emergency Management to integrate effective practices in emergency preparedness and response as provided in the National Incident Management System established by the Homeland Security Presidential Directive 5 of February 28, 2003.

[1983 c.586 §12; 1993 c.187 §9; 2005 c.825 §11; 2013 c.189 §2]



Section 401.307 - Emergency management agency appropriation; tax levy.

(2) An appropriation made under subsection (1) of this section shall be budgeted so that it is possible to identify it as a distinguishable expense category.

[Formerly 401.325]



Section 401.309 - Declaration of state of emergency by city or county; procedures; mandatory evacuations.

(2) A city or county in this state may, by ordinance or resolution, establish procedures to prepare for and carry out any activity to prevent, minimize, respond to or recover from an emergency. The ordinance or resolution shall describe the conditions required for the declaration of a state of emergency within the jurisdiction.

(3) An ordinance or resolution adopted under subsection (2) of this section may designate the emergency management agency, if any, or any other agency or official of the city or county as the agency or official charged with carrying out emergency duties or functions under the ordinance.

(4) A city or county may authorize an agency or official to order mandatory evacuations of residents and other individuals after a state of emergency is declared under this section. An evacuation under an ordinance or resolution authorized under subsection (2) of this section shall be ordered only when necessary for public safety or when necessary for the efficient conduct of activities that minimize or mitigate the effects of the emergency.

(5) Nothing in this section shall be construed to affect or diminish the powers of the Governor during a state of emergency declared under ORS 401.165. The provisions of ORS 401.165 to 401.236 supersede the provisions of an ordinance or resolution authorized by this section when the Governor declares a state of emergency within any area in which such an ordinance or resolution applies.

[1997 c.361 §2; 2009 c.718 §32]



Section 401.310



Section 401.315 - City or county authorized to incur obligations for emergency services; county determination of emergency.

[1983 c.586 §13; 1991 c.418 §2; 2009 c.718 §44]



Section 401.320



Section 401.325



Section 401.330



Section 401.335 - Temporary housing for disaster victims; political subdivision’s authority.

[Formerly 401.620]



Section 401.337



Section 401.340



Section 401.343



Section 401.345



Section 401.347



Section 401.350



Section 401.353



Section 401.355



Section 401.358 - Definitions for ORS 401.358 to 401.368.

(1) "Emergency service activities" means:

(a) The provision of emergency services; and

(b) Engaging in training under the direction of a public body, whether by reason of the training being conducted or approved by a public body, for the purpose of preparing qualified emergency service volunteers to perform emergency services.

(2) "Qualified emergency service volunteer" means a person who is:

(a) Registered with the Office of Emergency Management or other public body to perform emergency service activities;

(b) Acknowledged in writing as a qualified emergency service volunteer, at the time the person offers to volunteer during an emergency, by the Office of Emergency Management or by another public body; or

(c) A member of the Oregon State Defense Force.

[2009 c.718 §2]



Section 401.360



Section 401.362 - Application.

[2009 c.718 §3]



Section 401.364 - Coverage under Oregon Tort Claims Act.

(a) While the volunteer is performing emergency service activities under the direction of the public body during a state of emergency declared under this chapter, or during a state of public health emergency proclaimed under ORS 433.441; or

(b) While the volunteer is engaged in training being conducted or approved by a public body for the purpose of preparing the volunteer to perform emergency services.

(2) A public body shall defend, save harmless and indemnify a qualified emergency service volunteer as required by ORS 30.285 for any tort claim arising out of an act or omission described in subsection (1) of this section.

[2009 c.718 §4]



Section 401.365



Section 401.368 - Workers’ compensation benefits.

(a) While the volunteer is performing emergency service activities under the direction of the public body during a state of emergency declared under this chapter, or during a state of public health emergency proclaimed under ORS 433.441; or

(b) While the volunteer is engaged in training being conducted or approved by a public body for the purpose of preparing the volunteer to perform emergency services.

(2) Workers’ compensation coverage shall be provided under this section in the manner provided by ORS 656.039.

[2009 c.718 §5]



Section 401.370



Section 401.375



Section 401.378 - Leaves of absence for certified disaster relief volunteers; requirements; maximum period; effect on status of employees.

(2) As used in this section, "disaster" means those disasters designated at level II and above by the American Red Cross.

[Formerly 401.485]



Section 401.380



Section 401.385



Section 401.395



Section 401.405



Section 401.410



Section 401.415



Section 401.420



Section 401.425



Section 401.430



Section 401.435



Section 401.440



Section 401.445



Section 401.450



Section 401.455



Section 401.460



Section 401.465



Section 401.470



Section 401.480



Section 401.485



Section 401.490



Section 401.500



Section 401.505 - Acceptance of aid for emergency services.

[1983 c.586 §19]



Section 401.510



Section 401.515



Section 401.520



Section 401.525 - Use of moneys and property for emergency services authorized.

(2) If the Governor finds that funds regularly appropriated to state and local governments are not sufficient to cope with a particular emergency, the Governor may, with the concurrence of the Joint Committee on Ways and Means or the Emergency Board, when the Legislative Assembly is not in session, transfer and expend moneys appropriated for other purposes.

[1983 c.586 §21]



Section 401.530



Section 401.532 - Oregon Pre-Disaster Mitigation Fund; rules.

(a) Help state agencies and local government units with Federal Emergency Management Agency approved mitigation plans in this state prior to the occurrence of natural disasters; and

(b) Ensure, to the extent possible, that state and local agencies and officials are prepared to respond to threats of human-caused disaster, including but not limited to acts of terrorism.

(2) The Oregon Pre-Disaster Mitigation Fund may receive gifts, grants, bequests, endowments and donations from public and private sources for purposes related to the fund.

(3) The Oregon Military Department shall adopt rules for the disbursement of moneys from the Oregon Pre-Disaster Mitigation Fund.

[2008 c.18 §4]

Note: 401.532 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 401.534 - Oregon Disaster Response Fund; rules.

(a) Help state agencies and local government units with immediate disaster response and recovery efforts related to federally declared disasters in this state; and

(b) Implement long-term hazard mitigation measures after a federally declared disaster in this state during the period of immediate recovery from the disaster.

(2) The Oregon Disaster Response Fund may receive gifts, grants, bequests, endowments and donations from public and private sources for purposes related to the fund.

(3) The Office of Emergency Management of the Oregon Military Department shall adopt rules for the disbursement of moneys from the Oregon Disaster Response Fund.

(4) If there are expenditures from the Oregon Disaster Response Fund, the Adjutant General of the Oregon Military Department shall report to the Emergency Board, or to the Legislative Assembly if it is in session, on:

(a) The nature and severity of the disaster;

(b) The actual and projected deposits into the fund;

(c) The sources of actual and projected expenditures from the fund;

(d) The nature of in-kind donations received; and

(e) The rationale for expenditures and allocation of payments to state agencies and local government units.

(5) Following the final expenditure for a particular disaster, the Adjutant General of the Oregon Military Department shall issue a final report to the Emergency Board, or to the Legislative Assembly if it is in session. The report must include an aggregate description of the factors described in subsection (4) of this section.

[2008 c.18 §5]

Note: 401.534 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 401.535



Section 401.536 - Oregon Local Disaster Assistance Loan and Grant Account; Local Disaster Assistance Review Board; rules.

(2) Moneys in the account are continuously appropriated to the Oregon Military Department for:

(a) Providing loans to local governments, as defined in ORS 174.116, and school districts to match, either in full or in part, moneys from federal programs for federally declared disaster relief that require a match;

(b) Providing loans and grants to local governments, as defined in ORS 174.116, and school districts, for the purpose of paying costs incurred by local governments and school districts in response to federally declared disasters;

(c) Providing loans and grants to local governments, as defined in ORS 174.116, and school districts for the purposes of paying costs incurred by local governments and school districts in response to disasters that are not federally declared disasters, as determined by the Legislative Assembly, if all loans and grants provided under paragraphs (a) and (b) of this subsection have been repaid, fulfilled or otherwise satisfied and moneys remain in the account; and

(d) Subject to subsection (5) of this section, paying the department’s expenses for administering loans made from the account under paragraph (a) of this subsection.

(3) Loans made under subsection (2)(b) or (c) of this section shall be repaid pursuant to such terms and conditions as may be established by the Oregon Department of Administrative Services. Loans made under subsection (2)(b) or (c) of this section may be interest free, or bear interest at a rate established by the Oregon Department of Administrative Services. Amounts repaid on loans made under subsection (2)(b) or (c) of this section shall be deposited in the General Fund.

(4) The Oregon Military Department shall deposit into the account any amounts repaid on loans made under subsection (2)(a) of this section.

(5) The Oregon Military Department may not charge the account more than five percent of the maximum amount in the account during a biennium for administrative expenses attributable to a loan made under subsection (2)(a) of this section.

(6) An applicant may apply to the Oregon Military Department for a loan under subsection (2)(a) of this section. The department shall consider the application, make a recommendation and submit the application and recommendation to the Local Disaster Assistance Review Board established under subsection (7) of this section.

(7) The Oregon Military Department shall establish a Local Disaster Assistance Review Board to:

(a) Review the recommendations of the department regarding loans under subsection (2)(a) of this section;

(b) Approve, by a majority vote of members, the amount of any loan under subsection (2)(a) of this section; and

(c) Approve, by a majority vote of members, the terms and conditions of any loan under subsection (2)(a) of this section.

(8) The review board shall include:

(a) Three members of county governing bodies, with at least one member representing a county from east of the crest of the Cascade Mountains, with membership determined by the Association of Oregon Counties;

(b) Three members of city governing bodies, with at least one member representing a city from east of the crest of the Cascade Mountains, with membership determined by the League of Oregon Cities;

(c) A representative of the office of the State Treasurer;

(d) A representative of the Oregon Military Department;

(e) A representative of school districts, with membership determined by the Oregon School Boards Association;

(f) A representative of special districts, with membership determined by the Special Districts Association of Oregon;

(g) A representative of the Oregon Department of Administrative Services; and

(h) Two additional members determined jointly by the department, the Association of Oregon Counties and the League of Oregon Cities.

(9) The Office of Emergency Management of the Oregon Military Department shall adopt rules establishing:

(a) A loan application process and application forms for loans under subsection (2)(a) of this section;

(b) Reasonable financial terms and conditions for loans under subsection (2)(a) of this section, including interest and the repayment of the loans;

(c) Eligibility requirements for applicants for loans under subsection (2)(a) of this section;

(d) The maximum amount an applicant for a loan under subsection (2)(a) of this section may receive;

(e) The methodology the department will use for charging the account for administrative expenses; and

(f) Procedures for submission of recommendations to the review board for loans under subsection (2)(a) of this section.

(10) The Oregon Military Department shall provide staff support for the review board.

[2008 c.18 §6; 2012 c.107 §98; 2013 c.722 §35]

Note: 401.536 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 401.537



Section 401.538



Section 401.539



Section 401.540



Section 401.543



Section 401.546



Section 401.550



Section 401.555



Section 401.560



Section 401.570



Section 401.573



Section 401.576



Section 401.580



Section 401.582



Section 401.584



Section 401.590



Section 401.600



Section 401.605



Section 401.610



Section 401.615



Section 401.620



Section 401.625



Section 401.627



Section 401.630



Section 401.635



Section 401.638



Section 401.639



Section 401.640



Section 401.641



Section 401.643



Section 401.645



Section 401.650



Section 401.651 - Definitions for ORS 401.651 to 401.670.

(1) "Health care facility" means a health care facility as defined in ORS 442.015 that has been licensed under ORS chapter 441.

(2) "Health care provider" means:

(a) An individual licensed, certified or otherwise authorized or permitted by the laws of this state or another state to administer health care services in the ordinary course of business or practice of a profession; and

(b) A person entered in the emergency health care provider registry under ORS 401.658.

(3) "Health professional regulatory board" has the meaning given that term in ORS 676.160.

[2003 c.298 §2; 2009 c.382 §1; 2011 c.89 §3]



Section 401.654 - Registry of emergency health care providers; rules.

(a) Training related to the provision of health care services in an emergency or crisis as a condition of registration; and

(b) Criminal background checks for applicants and persons who have been registered.

(2) The authority shall issue identification cards to health care providers entered in the emergency health care provider registry established under this section that:

(a) Identify the health care provider;

(b) Indicate that the health care provider is registered as an Oregon emergency health care provider;

(c) Identify the license or certification held by the health care provider, or previously held by the health care provider if the health care provider is entered in the emergency health care provider registry under ORS 401.658; and

(d) Identify the health care provider’s usual area of practice, and the types of health care that the health care provider is authorized to provide, if that information is available and the authority determines that it is appropriate to provide that information.

(3) The authority by rule shall establish a form for identification cards issued under subsection (2) of this section.

(4) The authority shall support and provide assistance to the Office of Emergency Management in emergencies or crises involving the public health or requiring emergency medical response.

(5) The authority may enter into agreements with other states to facilitate the registry of out-of-state health care providers in the emergency health care provider registry established under this section.

[2003 c.298 §3; 2009 c.595 §227; 2009 c.828 §1; 2011 c.89 §4]



Section 401.655 - Practice by out-of-state health care provider during emergency.

[2009 c.382 §4]



Section 401.656 - Provision of health care services by members of Oregon National Guard during emergency.

[2009 c.346 §1; 2013 c.81 §27]

Note: 401.656 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 401.657 - Emergency health care facility; emergency operations plan; credentialing plan; rules.

(a) Evaluation and referral of individuals affected by the emergency;

(b) Provision of health care services; and

(c) Preparation of patients for transportation.

(2) The Oregon Health Authority may enter into cooperative agreements with a local public health authority, as defined in ORS 431.003, that allow the local public health authority to designate emergency health care centers under this section.

(3) An emergency health care center designated under this section must have an emergency operations plan and a credentialing plan that governs the use of emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services at the center under ORS 401.651 to 401.670. The emergency operations plan and credentialing plan must comply with rules governing those plans adopted by the Oregon Health Authority.

[2003 c.298 §4; 2007 c.445 §39; 2009 c.595 §228; 2009 c.718 §7; 2015 c.736 §55]



Section 401.658 - Provision of health care services by former health care provider during emergency; rules.

(a) The person was licensed, certified or otherwise authorized to provide health care services not more than 10 years before entry in the registry; and

(b) The person meets such other criteria as may be established by the authority.

(2) Notwithstanding any other law prohibiting a person from providing health care services without a license, certificate or other authorization from a health professional regulatory board, a person entered in the emergency health care provider registry under subsection (1) of this section may provide health care services during a state of emergency declared under ORS 401.165 or a state of public health emergency proclaimed under ORS 433.441 without a license, certification or other authorization if:

(a) The person is in compliance with all rules adopted by the authority for persons providing health care services under this section; and

(b) The authority has directed the person to provide health care services under ORS 401.661 (1).

(3) The authority may adopt rules, after consulting with the appropriate health professional regulatory boards, that establish criteria and requirements for including persons in the emergency health care provider registry under this section, including but not limited to:

(a) Educational requirements;

(b) Training requirements;

(c) Verification of previous licenses, certifications or other authorization by a health professional regulatory board;

(d) Verification that the previous licenses, certifications or other authorization of the person was not revoked by reason of unprofessional conduct or any other reason that would affect the person’s ability to safely provide health care services; and

(e) Limitations on the type of health care services that may be provided by the person under this section and the places at which those services may be provided.

[2011 c.89 §2]



Section 401.660



Section 401.661 - Provision of health care services after declaration of emergency.

(1) The Oregon Health Authority, in conjunction with the Department of Human Services for facilities licensed by the department, may direct emergency health care providers registered under ORS 401.654 who are willing to provide health care services to proceed to any place in this state where health care services are required by reason of the emergency or crisis;

(2) Pursuant to the Emergency Management Assistance Compact and the Pacific Northwest Emergency Management Arrangement, the Oregon Health Authority may direct emergency health care providers registered under ORS 401.654 who are willing to provide health care services in another state to proceed to another state where emergency health care services are required by reason of an emergency in that state; and

(3) Any emergency health care provider registered under ORS 401.654 or other health care provider may volunteer to perform health care services described in ORS 401.657 at any emergency health care center or health care facility in the manner provided by ORS 401.664.

[2003 c.298 §5; 2007 c.445 §40; 2009 c.595 §229; 2009 c.718 §8; 2011 c.89 §5]



Section 401.664 - Emergency operations plan; credentialing plans.

(2) An emergency health care center or health care facility may determine the services to be provided by any emergency health care provider registered under ORS 401.654 or other health care provider who volunteers to perform health care services under ORS 401.651 to 401.670.

[2003 c.298 §6]



Section 401.667 - Coverage under Oregon Tort Claims Act.

(2) If the Governor declares a state of emergency under ORS 401.165, or proclaims a state of public health emergency under ORS 433.441, health care facilities designated under ORS 401.657 and other persons operating emergency health care centers designated under ORS 401.657 are agents of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of services that are provided through those centers or facilities under ORS 401.651 to 401.670 pursuant to directions from a public body and that are within the course and scope of the duties of the health care facility or other person, without regard to whether the health care facility or other person is compensated for the services.

(3) An emergency health care provider registered under ORS 401.654 participating in training authorized by the Oregon Health Authority under ORS 401.651 to 401.670 is an agent of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of that training.

(4) The provisions of subsection (2) of this section apply only to emergency health care centers or health care facilities that have adopted emergency operations plans and credentialing plans that govern the use of emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services under ORS 401.651 to 401.670. An emergency operations plan and a credentialing plan must comply with rules governing those plans adopted by the authority.

[2003 c.298 §7; 2009 c.595 §230; 2009 c.718 §9]



Section 401.670 - Rules.

[2003 c.298 §8; 2009 c.595 §231]



Section 401.680 - Legislative findings.

(1) During times of storm, flood, fire, earthquake, hurricane or other disaster or emergency, many businesses bring resources, property and personnel from other states throughout the United States into Oregon on a temporary basis to expedite the often enormous and overwhelming task of cleaning up, restoring and repairing damaged buildings, equipment and property or deploying or building replacement facilities in this state.

(2) This may involve the need for out-of-state businesses, including out of-state affiliates of businesses based in this state, to bring in resources, property or personnel that previously have had no connection to this state, to perform activities in this state including repairing, renovating, installing, building, rendering services or performing other business activities and for which personnel may be located in this state for extended periods of time to perform these activities.

(3) While operating in this state on a temporary basis solely for purposes of helping this state recover from a disaster or emergency, these businesses and individual employees should not be burdened by any requirements for business and employee taxes as a result of activities in this state for a temporary period.

(4) This state’s nexus and residency thresholds are intended for businesses and individuals that are in this state as part of the conduct of regular business operations or that intend to reside in this state and are not directed at businesses and individuals coming into this state on a temporary basis to provide assistance in response to a declared state of emergency or declared major disaster.

(5) To ensure that businesses may focus on quick response to the needs of this state and its residents during a declared disaster or emergency, it is appropriate for the Legislative Assembly to deem that this activity for a reasonable period of time before, during and after the disaster or emergency for repairing and restoration of the often devastating damage to critical infrastructure in this state as defined in ORS 401.685 does not establish presence, residency, doing business in this state or any other criteria for purposes of state and local taxes or licensing and regulatory requirements.

[2015 c.468 §1]

Note: 401.680 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 401.685 - Definitions.

(1) "Critical infrastructure" means property and equipment owned or used by communications networks, electric generation, transmission and distribution systems, gas distribution systems, water pipelines and related support facilities that service multiple customers or citizens, including real and personal property such as buildings, offices, lines, poles, pipes, structures and equipment.

(2) "Declared disaster or emergency" means a major disaster or emergency declared to exist in this state by the President of the United States or a state of emergency declared by the Governor as provided in ORS 401.165.

(3) "Disaster or emergency related work" means repairing, renovating, installing, building or rendering other services to critical infrastructure that has been damaged, impaired or destroyed as a direct result of a declared disaster or emergency.

(4) "Disaster response period" means a period that begins 10 days prior to the date that the Governor declares a state of emergency, or the date that the President of the United States declares an emergency or major disaster, whichever occurs first, and that extends 60 calendar days after the date of the termination of the declared disaster or emergency, or any longer period authorized by the Governor.

(5) "Out-of-state business" means a foreign business entity that, except for disaster or emergency related work, transacts no business in this state and the services of which are requested by a registered business or by a state or local government entity for purposes of performing disaster or emergency related work in this state.

(6) "Out-of-state employee" means an individual who prior to the declared disaster or emergency resides outside this state and performs no work in this state, except for disaster or emergency related work performed during the disaster response period.

(7) "Registered business" means a business entity that is registered with or authorized by the Secretary of State to transact business in this state as of the date immediately prior to the declared disaster or emergency.

[2015 c.468 §3]



Section 401.690 - Exemption from certain taxes, registration and licensing requirements.

(a) Notwithstanding ORS 317.018 and 317.080, a finding that the out-of-state business is doing business in this state;

(b) Imposition of the taxes imposed under ORS 314.725 or ORS chapter 316 or 317;

(c) Notwithstanding ORS 60.704, 63.704, 65.704, 67.705 and 70.355, a requirement that the out-of-state business register with or obtain authority to transact business from the Secretary of State during the disaster response period; or

(d) A requirement that the out-of-state business or an out-of-state employee comply with state or local business or professional licensing or registration requirements or state and local taxes or fees including unemployment insurance, state or local occupational licensing fees and ad valorem tax on equipment brought into this state for use during the disaster response period and subsequently removed from this state.

(2) For purposes of any state or local tax on or measured by, in whole or in part, net or gross income or receipts, all activity of the out-of-state business that is conducted in this state, or equipment brought into this state, pursuant to ORS 401.685 to 401.695 shall be disregarded with respect to the filing requirements of ORS 317.710 and 317.715 and the apportionment provisions of ORS 314.605 to 314.675. Receipts from disaster or emergency related work may not be sourced to and may not otherwise impact or increase the amount of income, revenue or receipts apportioned to this state.

(3) For purposes of ORS chapter 316, an out-of-state employee is not taxed as a resident, nonresident or part-year resident and is not considered to have established domicile or residence in this state. Wages paid for disaster or emergency related work are not subject to the withholding provisions of ORS 316.162 to 316.221.

(4) Out-of-state businesses and out-of-state employees shall be required to pay transaction taxes and fees including fuel taxes, transient lodging taxes, car rental taxes or applicable fees during the disaster response period, unless an exemption applies to the taxes or fees during the disaster response period.

(5) Any out-of-state business that transacts business in this state or out-of-state employee who remains in this state after the end of the disaster response period will become subject to this state’s normal standards for establishing domicile or residency or doing business in this state and will become responsible for any business or employee tax requirements that ensue.

(6) ORS 401.990 does not apply to ORS 401.685 to 401.695.

[2015 c.468 §4]



Section 401.695 - Reporting by registered business to Oregon Department of Administrative Services.

(2) An out-of-state business that, or an out-of-state employee who, remains in this state after the disaster response period has ended shall complete state and local registration, licensing and filing requirements that ensue as a result of establishing the requisite business presence, domicile or residency in this state applicable under the existing rules.

(3) The department shall provide to any state agency, upon request, information acquired by the department under this section.

[2015 c.468 §5]



Section 401.706



Section 401.710



Section 401.715



Section 401.720



Section 401.730



Section 401.733



Section 401.735



Section 401.740



Section 401.750



Section 401.755



Section 401.760



Section 401.765



Section 401.770



Section 401.773



Section 401.775



Section 401.780



Section 401.785



Section 401.790



Section 401.792



Section 401.794



Section 401.796



Section 401.798



Section 401.800



Section 401.802



Section 401.804



Section 401.805



Section 401.806



Section 401.807



Section 401.808



Section 401.810



Section 401.812



Section 401.814



Section 401.815



Section 401.816



Section 401.817



Section 401.818

[Formerly 401.807; renumbered 403.300 in 2009]



Section 401.820



Section 401.821



Section 401.822



Section 401.823

[Formerly 401.817; renumbered 403.315 in 2009]



Section 401.825



Section 401.827



Section 401.830



Section 401.832



Section 401.833



Section 401.834



Section 401.835



Section 401.836



Section 401.837



Section 401.838



Section 401.839



Section 401.840



Section 401.841



Section 401.842



Section 401.844



Section 401.845



Section 401.847



Section 401.850



Section 401.852



Section 401.855



Section 401.857



Section 401.860



Section 401.861



Section 401.863



Section 401.864



Section 401.865



Section 401.870



Section 401.871



Section 401.872



Section 401.874



Section 401.875



Section 401.880



Section 401.881



Section 401.885



Section 401.890



Section 401.900 - State and local agency earthquake drills; rules.

(2) The state or local agency shall conduct the drills annually in accordance with Office of Emergency Management rules.

(3) The drills must include familiarization with routes and methods of exiting the building and the earthquake emergency response procedure recommended by the Federal Emergency Management Agency known as "drop, cover and hold on."

(4) Consistent with rules of the Office of Emergency Management, the state or local agency may drill earthquake emergency response procedures in addition to "drop, cover and hold on" when the state or local agency determines, based on evaluation of specific engineering and structural issues related to an office building, that "drop, cover and hold on" may not be the most effective earthquake emergency response procedure to prevent or limit injury or loss of life.

(5) The Office of Emergency Management may, by rule or on application, grant exemptions from the drill requirement for good cause.

(6) As used in this section, "state or local agency" means a state or local office, department, division, bureau, board or commission that is assigned, renting, leasing, owning or controlling office space for carrying out its duties. "State or local agency" includes the Legislative Assembly when in regular session.

[Formerly 401.538; 2013 c.266 §1]



Section 401.902 - Private employer earthquake drills; exemptions; rules.

(2) The person shall conduct the drills annually in accordance with Office of Emergency Management rules.

(3) The drills must include familiarization with routes and methods of exiting the building and the earthquake emergency response procedure recommended by the Federal Emergency Management Agency known as "drop, cover and hold on."

(4) Consistent with rules of the Office of Emergency Management, the person may drill earthquake emergency response procedures in addition to "drop, cover and hold on" when the person determines, based on evaluation of specific engineering and structural issues related to an office building, that "drop, cover and hold on" may not be the most effective earthquake emergency response procedure to prevent or limit injury or loss of life.

(5) The Office of Emergency Management may, by rule or on application, grant exemptions from the drill requirement for good cause.

[Formerly 401.543; 2013 c.266 §2]



Section 401.904 - Rules.

[Formerly 401.546]



Section 401.910 - Grant program for seismic rehabilitation of certain facilities; rules.

(2) The grant program shall include the appointment of a grant committee. The grant committee may be composed of any number of persons with qualifications that the authority determines necessary. However, the authority shall include persons with experience in administering state grant programs and representatives of entities with responsibility over critical public buildings. The authority shall also include as permanent members representatives of:

(a) The Office of Emergency Management;

(b) The State Department of Geology and Mineral Industries;

(c) The Seismic Safety Policy Advisory Commission;

(d) The Oregon Department of Administrative Services;

(e) The Department of Education;

(f) The Oregon Health Authority;

(g) The Oregon Fire Chiefs Association;

(h) The Oregon Association Chiefs of Police;

(i) The Oregon Association of Hospitals and Health Systems; and

(j) The Confederation of Oregon School Administrators.

(3) The authority shall determine the form and method of applying for grants from the grant program, the eligibility requirements for grant applicants, and general terms and conditions of the grants. The authority shall also provide that the grant committee review grant applications and make a determination of funding based on a scoring system that is directly related to the statewide needs assessment performed by the State Department of Geology and Mineral Industries. Additionally, the grant process may:

(a) Require that the grant applicant provide matching funds for completion of any seismic rehabilitation project.

(b) Provide authority to the grant committee to waive requirements of the grant program based on special circumstances such as proximity to fault hazards, community value of the structure, emergency functions provided by the structure and storage of hazardous materials.

(c) Allow an applicant to appeal any determination of grant funding to the authority for reevaluation.

(d) Provide that applicants release the state, the authority and the grant committee from any claims of liability for providing funding for seismic rehabilitation.

(e) Provide separate rules for funding rehabilitation of structural and nonstructural building elements.

(4) Subject to the grant rules established by the authority and subject to reevaluation by the authority, the grant committee has the responsibility to review and make determinations on grant applications under the grant program established pursuant to this section.

[Formerly 401.300; 2011 c.9 §50; 2013 c.782 §1]



Section 401.913 - State Resilience Officer; monitoring of resilience planning by legislative and judicial branches.

(2) The Governor shall appoint an individual to serve as the State Resilience Officer, subject to confirmation by the Senate pursuant to Article III, section 4, of the Oregon Constitution.

(3) The legislative branch of government and the judicial branch of government shall each select an individual to monitor the effectiveness of seismic safety and resilience planning in their branch.

[2015 c.762 §1]

Note: 401.913 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 401.915 - Seismic Safety Policy Advisory Commission; members; term.

(a) The chief officer or the chief officer’s designee of the following:

(A) Department of Consumer and Business Services;

(B) State Department of Geology and Mineral Industries;

(C) Department of Land Conservation and Development;

(D) Department of Transportation; and

(E) Office of Emergency Management; and

(b) Thirteen members appointed by the Governor as follows:

(A) One representative of local government;

(B) Six members representing the public interest, including:

(i) One representative of a school district, community college or university;

(ii) Two members of the Legislative Assembly; and

(iii) Three members of the general public; and

(C) Six members representing affected industries or stakeholders.

(2) The term of office of each member, except a member of the Legislative Assembly, appointed under subsection (1)(b) of this section is four years, but a member serves at the pleasure of the Governor. The term of office of a member of the Legislative Assembly expires at the end of the term for which the member is elected. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

[Formerly 401.337]



Section 401.918 - Mission of commission.

(a) Developing and influencing policy at the federal, state and local levels;

(b) Facilitating improved public understanding and encouraging identification of risk;

(c) Supporting research and special studies;

(d) Supporting appropriate mitigation;

(e) Supporting response and recovery; and

(f) Supporting and assisting in the coordination of a grant program for the disbursement of funds for seismic rehabilitation of schools and emergency facilities.

(2) The commission shall utilize and influence existing agencies and institutions in meeting its goals and is in no way intended to replace or compete with existing authorities relative to earthquakes. Emphasis shall be on coordination and linking of existing resources and authorities.

(3) To improve public understanding of earthquake hazards, reduce such hazards and mitigate the possible effects of potentially damaging earthquakes, the commission shall review and advise the Governor and the Legislative Assembly concerning all plans and proposals addressing seismic hazards in the areas of:

(a) Any legislative proposals.

(b) Plans and proposals of statewide impact.

(c) Lists of recommendations for actions and potential rule changes specifically by state agency.

[Formerly 401.343]



Section 401.920 - Officers; quorum; meetings; compensation and expenses.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every two months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

(4) Each member of the commission, except a member of the Legislative Assembly, appointed under ORS 401.915 (1)(b) shall receive compensation and expenses as provided in ORS 292.495. A legislative member shall receive compensation and expenses as provided in ORS 171.072.

[Formerly 401.345]



Section 401.922 - Support services.

[Formerly 401.347; 2013 c.768 §140b; 2015 c.767 §172]



Section 401.925 - Advisory and technical committees; expense reimbursement.

(2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495.

[Formerly 401.353]



Section 401.930 - Assignment by Governor of local resources under direction of State Fire Marshal.

(2) The Governor may assign and make available local resources under this section without declaring a state of emergency and without regard to the criteria established in ORS 401.032 for assuming authority or responsibility for responding to an event. The State Fire Marshal, or a designee of the State Fire Marshal, may direct and command the use of the local resources made available by the Governor under this section regardless of whether the county, city or district to which the resources are made available has declared a state of emergency under ORS 401.309.

(3) The State Fire Marshal shall prepare plans for effectively carrying out this section and shall provide advice and counsel to the Governor for the most practical utilization of local resources under this section.

[Formerly 401.638]



Section 401.932 - Powers and duties of local personnel acting under direction of State Fire Marshal.

[Formerly 401.639]



Section 401.935 - Liability for expenses incurred and for loss or damage to local equipment; filing claim.

(a) Is liable for any resulting loss of, or damage to, the equipment.

(b) Shall pay any expense incurred by the responding county, city or district for transportation, performance or maintenance of the equipment.

(2) A claim for loss, damage or expense under subsection (1) of this section must be filed within 60 days after the loss, damage or expense is incurred, or within any extension of time for filing the claim granted by the Department of State Police. The claim must include an itemized notice of the claim, signed under oath, and be served by mail or personally upon the department.

[Formerly 401.641]



Section 401.938 - Liability for expenses incurred using local personnel.

[Formerly 401.643]



Section 401.940 - Immunity from liability for local personnel acting in line of duty; exception.

[Formerly 401.645]



Section 401.950 - Definitions; tsunami warning information; rules.

(a) "Transient lodging facility" means a hotel, motel, inn, condominium, any other dwelling unit or a public or private park that is made available for transient occupancy or vacation occupancy as those terms are defined in ORS 90.100.

(b) "Tsunami inundation zone" means an area of expected tsunami inundation, based on scientific evidence that may include geologic field data and tsunami modeling, determined by the governing board of the State Department of Geology and Mineral Industries, by rule, as required by ORS 455.446 (1)(b) and (c).

(2) The Office of Emergency Management, in consultation and cooperation with the State Department of Geology and Mineral Industries, shall:

(a) Develop and adopt by rule tsunami warning information and evacuation plans for distribution to transient lodging facilities located in a tsunami inundation zone; and

(b) Facilitate and encourage broad distribution of the tsunami warning information and evacuation plans to transient lodging facilities and other locations within tsunami inundation zones frequented by visitors to the area.

(3) The office is not required to carry out the duties assigned under subsection (2) of this section if sufficient moneys are not available under ORS 401.955.

[Formerly 401.861]

Note: 401.950 to 401.955 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 401.952 - Uniform tsunami warning signal; rules.

(2) The office is not required to carry out the duties assigned under subsection (1) of this section if sufficient moneys are not available under ORS 401.955.

[Formerly 401.863]

Note: See note under 401.950.



Section 401.955 - Contributions to finance tsunami warning system.

[Formerly 401.864]

Note: See note under 401.950.



Section 401.960 - Definitions for ORS 401.960, 401.962, 401.965 and 401.970.

(1) "Abnormal disruption of the market" means any emergency that prevents ready availability of essential consumer goods or services.

(2) "Essential consumer goods or services" means goods or services that:

(a) Are or may be bought or acquired primarily for personal, family or household purposes, including but not limited to residential construction materials or labor, shelter for payment such as a hotel room, food, water and petroleum products such as gasoline or diesel fuel; and

(b) Are necessary for the health, safety or welfare of consumers.

[2009 c.718 §20]



Section 401.962 - Legislative findings.

(2) To prevent merchants and wholesalers from taking unconscionable advantage of consumers during an abnormal disruption of the market, the Legislative Assembly declares that the public interest requires that charging unconscionably excessive prices be prohibited and made subject to regulation as an unlawful trade practice.

[Formerly 401.106]



Section 401.965 - Abnormal disruption of market.

(2) A merchant or wholesaler may not sell or offer to sell essential consumer goods or services for an amount that represents an unconscionably excessive price during a declaration of an abnormal disruption of the market under subsections (5) to (7) of this section.

(3) It is a question of law whether a price is unconscionably excessive. Proof that a price is unconscionably excessive may be shown by evidence that:

(a) The amount charged for essential consumer goods or services exceeds by 15 percent or more the price at which the goods or services were sold or offered for sale by the merchant or wholesaler in the usual course of business immediately prior to or during a declaration of an abnormal disruption of the market; or

(b) The amount charged for the essential consumer goods or services exceeds by 15 percent or more the price at which the same or similar consumer goods or services were readily obtainable by other consumers in or near the geographical area covered by the declaration of an abnormal disruption of the market.

(4) Evidence described in subsection (3) of this section constitutes prima facie proof of a violation of subsections (1) to (4) of this section. Evidence described in subsection (3) of this section is not prima facie evidence of a violation of subsections (1) to (4) of this section if the amount charged by the merchant or wholesaler is:

(a) Attributable to additional costs imposed by the merchant’s or wholesaler’s suppliers or necessarily incurred in procuring the essential consumer goods or services immediately prior to or during the declaration of an abnormal disruption of the market; or

(b) The result of increased internal costs or expenses related to the declaration of an abnormal disruption of the market or the result of increased costs unrelated to the declaration of an abnormal disruption of the market.

(5) If the Governor determines that an abnormal disruption of the market has occurred, the Governor may declare an abnormal disruption of the market by a proclamation, as part of a state of emergency declared under ORS 401.165, or both.

(6) The Governor’s declaration of an abnormal disruption of the market under subsection (5) of this section shall specify:

(a) The geographical area covered by the declaration. The area may be no larger than necessary to effectively respond to the abnormal disruption of the market.

(b) The date and time at which the abnormal disruption of the market commenced. The date of commencement of the abnormal disruption of the market may precede the date on which the declaration is made.

(c) That the declaration will terminate automatically 30 days after the date on which the Governor makes the declaration unless the Governor extends the declaration in accordance with paragraph (d) of this subsection or unless the Governor or the Legislative Assembly terminates the declaration sooner.

(d) That the Governor may extend the declaration for additional 30-day periods by subsequent declarations that the abnormal disruption of the market continues to exist.

(7) The Governor’s declaration of an abnormal disruption of the market is subject to termination:

(a) By the Governor when the Governor determines that an abnormal disruption of the market no longer exists.

(b) At any time by joint resolution of the Legislative Assembly.

(c) Automatically 30 days after the date on which the Governor makes the declaration unless the Governor or the Legislative Assembly terminates the declaration sooner. The Governor may extend the declaration for subsequent 30-day periods by declaring for each such extension that the abnormal disruption of the market continues to exist. An extension the Governor declares in accordance with this paragraph also terminates 30 days after the date on which the Governor declared the extension unless the Governor declares another extension or unless the Governor or the Legislative Assembly terminates the extension sooner.

[Formerly 401.107]



Section 401.970 - Applicability of remedies.

[Formerly 401.108]



Section 401.975 - Legislative findings.

(1) During an evacuation after a major disaster or an emergency, many pet owners are reluctant to leave their pets and are willing to risk their lives to protect their pets.

(2) Animals are important to their owners and the presence of an animal brings comfort to an owner and may enhance recovery for an owner distressed over injury or damage caused by a major disaster or an emergency.

(3) Significant loss of livestock as a result of a major disaster or an emergency would seriously threaten the economy of Oregon. Therefore, a livestock emergency operations plan will ensure that livestock are provided for during a major disaster or an emergency.

(4) It is essential that the Office of Emergency Management and the State Department of Agriculture work together to develop emergency operations plans for animals and livestock that provide for animals and livestock during a major disaster or an emergency.

[Formerly 401.271]



Section 401.977 - Animal emergency operations plan.

(a) "Companion animal" means a domestic animal commonly kept as a household pet.

(b) "Service animal" means an animal that assists or performs tasks for a person with a sensory, emotional, mental or physical disability.

(2) The Office of Emergency Management, in cooperation with the State Department of Agriculture and local governments, shall prepare a written animal emergency operations plan that provides for the evacuation, transport and temporary sheltering of companion animals and service animals during a major disaster or an emergency.

(3) The office, in developing the plan, shall emphasize the protection of human life and shall consider:

(a) Allowing owners of service animals to be evacuated, transported and sheltered with their service animals;

(b) Establishing a sufficient number of evacuation shelters equipped to temporarily shelter companion animals and service animals in close proximity to a human sheltering facility;

(c) Allowing owners and their companion animals to be evacuated together whenever possible;

(d) Establishing an identification system to ensure that owners who are separated from their companion animals or service animals during an evacuation are provided with all information necessary to locate and reclaim their animals;

(e) Transporting companion animals or service animals, in cages or carriers that safely and securely confine the animals, in an impending major disaster or emergency;

(f) Recommending that animal shelters, humane societies, veterinary offices, boarding kennels, breeders, grooming facilities, animal testing facilities and any other entity that normally houses companion animals or service animals create evacuation plans for the animals housed at their facilities;

(g) Establishing recommended minimum holding periods for companion animals or service animals that are sheltered during a major disaster or an emergency; and

(h) Creating and promoting an educational campaign for owners of companion animals or service animals that will:

(A) Encourage owners to plan for and incorporate their animals in the owners’ personal plans in the event of a major disaster or an emergency; and

(B) Inform owners of companion animals or service animals about the animal emergency operations plan prepared under this section.

[Formerly 401.272]



Section 401.978 - Livestock emergency operations plan.

(2) The State Department of Agriculture, in cooperation with the Office of Emergency Management and local governments, shall prepare a written livestock emergency operations plan that provides for the evacuation, transport and temporary sheltering of livestock during a major disaster or an emergency.

(3) The department, in developing the plan, shall consider:

(a) Methods for providing adequate food and water for livestock during a major disaster or an emergency;

(b) Methods for providing livestock with adequate shelter or protection from harsh weather conditions during a major disaster or an emergency;

(c) Creating and promoting an educational campaign for owners of livestock that will:

(A) Encourage owners to plan for and incorporate their livestock in the owners’ personal plans in the event of a major disaster or an emergency; and

(B) Inform owners of livestock about the livestock emergency operations plan prepared under this section; and

(d) Any other methods or arrangements that the department determines would protect livestock during a major disaster or an emergency.

[Formerly 401.274]



Section 401.990 - Penalties.

[1967 c.480 §8; 1977 c.248 §4; 1983 c.586 §41; 2009 c.718 §48]






Chapter 402 - Emergency Mutual Assistance Agreements

Section 402.010 - Cooperative assistance agreements.

[Formerly 401.480]



Section 402.015 - Mutual use of supplies and services.

[Formerly 401.490]



Section 402.020 - Reimbursement by state for services provided by local government employees.

[Formerly 401.500]



Section 402.100 - Short title.

[Formerly 401.041]



Section 402.105 - Emergency Management Assistance Compact.

______________________________________________________________________________

EMERGENCY MANAGEMENT

ASSISTANCE COMPACT

Article I - Purposes and Authorities

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this compact, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the Governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states’ National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Article II - General Implementation

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the Governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Article III - Party State Responsibilities

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(2) Review party states’ individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(3) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(4) Assist in warning communities adjacent to or crossing the state boundaries.

(5) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

(6) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(7) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(1) A description of the emergency service function for which assistance is needed including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building, inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(2) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(3) The specific place and time for staging of the assisting party’s response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

Article IV - Limitations

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the Governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

Article V - Licenses and Permits

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the Governor of the requesting state may prescribe by executive order or otherwise.

Article VI - Liability

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

Article VII - Supplementary Agreements

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this compact contains elements of a broad base common to all states, and nothing herein shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Article VIII - Compensation

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Article IX - Reimbursement

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Article X - Evacuation

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Article XI - Implementation

A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

Article XII - Validity

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article XIII - Additional Provisions

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under 18 U.S.C. 1385.

______________________________________________________________________________

[Formerly 401.043]



Section 402.200 - Legislative findings.

(1) In order to minimize the impact of an event that overwhelms the resources of a local government, one local government should be able to make resources available to another local government as quickly as possible.

(2) It is appropriate to establish an efficient and permissive intrastate mutual assistance compact among local governments that will allow local governments maximum flexibility to protect life and property within their jurisdictions.

[Formerly 190.155]



Section 402.205 - Definitions for ORS 402.200 to 402.240.

(1) "Event" means an incident that overwhelms or may overwhelm the resources of a local government.

(2) "Local government" has the meaning given that term in ORS 174.116.

(3) "Requesting local government" means a local government that requests assistance from other local governments.

(4) "Resources" means employees, services, equipment and supplies of a responding local government.

(5) "Responding local government" means a local government that has responded to a requesting local government by providing resources.

[Formerly 190.156]



Section 402.210 - Local government mutual assistance compact.

(2) The compact streamlines the process by which a local government:

(a) Requests assistance from another local government whenever an event occurs; and

(b) Temporarily acquires resources for training, drills or exercises.

(3) The compact does not:

(a) Require a local government to provide resources to a requesting local government.

(b) Preclude a local government from entering into any other agreement with another local government.

(c) Affect any other agreement to which a local government is a party or may become a party.

[Formerly 190.158]



Section 402.215 - Request for assistance.

(a) Prevent, mitigate, respond to or recover from an event; or

(b) Work on its own or with other local governments in training, drills or exercises.

(2) A request for assistance must be made by or through the presiding officer of the governing body of a requesting local government or the chief executive officer or chief executive officer’s designee of the requesting local government.

(3) A request for assistance may be oral or written. If a request is oral, the responding local government must document its response to the requesting local government in writing within 30 days from the date on which the request was made.

(4) Response and the extent of the response are voluntary and may be terminated at any time.

[Formerly 190.160]



Section 402.220 - Resource sharing; procedures and protocols.

(2) For purposes of the operational and tactical objectives required by the requesting local government, the resources of a responding local government are under the direct command and control of the requesting local government.

(3) Unless otherwise directed by the requesting local government:

(a) The employees of the responding local government shall use the standard operating procedures, medical and other protocols and rating procedures used by the responding local government to accomplish the strategic and tactical goals.

(b) The services, equipment and supplies of the responding local government shall be used under the standard operating procedures, medical and other protocols and rating procedures used by the responding local government to accomplish the strategic and tactical goals.

(4) Notwithstanding subsection (2) of this section, employees of the responding local government remain at all times employees of the responding local government and under the ultimate command and control of the responding local government.

[Formerly 190.162]



Section 402.225 - Credentials of employee providing assistance.

[Formerly 190.164]



Section 402.230 - Reimbursement for assistance; disputes.

(2) Notwithstanding subsection (1) of this section, a responding local government may request reimbursement and a requesting local government may reimburse the responding local government.

(3) A request for reimbursement must be made and agreed to in writing prior to the provision of resources by the responding local government.

(4) If a dispute regarding reimbursement arises between a requesting local government and a responding local government, the involved local governments shall make every effort to resolve the dispute within 30 days of written notice of the dispute given by the local government asserting noncompliance to the other local government.

(5) If the local governments cannot resolve the dispute within 90 days after receipt of the notice of alleged noncompliance, either local government in the dispute may submit the dispute to arbitration under the commercial arbitration rules of the American Arbitration Association.

[Formerly 190.166]



Section 402.235 - Applicable benefits for injuries to employee providing assistance.

[Formerly 190.168]



Section 402.240 - Indemnification of employee providing assistance.

(2) Employees of a responding local government are agents of the requesting local government.

(3) The requesting local government shall defend, save harmless and indemnify an employee of a responding local government to the same extent the requesting local government is required to do for its employees as provided in ORS 30.285 and 30.287.

[Formerly 190.170]



Section 402.250 - Pacific Northwest Emergency Management Arrangement.

______________________________________________________________________________

PACIFIC NORTHWEST EMERGENCY

MANAGEMENT ARRANGEMENT

Article I

Whereas the Pacific Northwest Emergency Management Arrangement is between the government of the State of Alaska, the government of the State of Idaho, the government of the State of Oregon, the government of the State of Washington, the government of the Province of British Columbia and the Yukon Government hereinafter referred to collectively as the signatories and separately as a signatory; and

Whereas the signatories recognize the importance of comprehensive and coordinated civil emergency preparedness, response and recovery measures for natural and technological emergencies or disasters and for declared or undeclared hostilities including enemy attack; and

Whereas the signatories further recognize the benefits of coordinating their separate emergency preparedness, response and recovery measures with those of contiguous jurisdictions for those emergencies, disasters or hostilities affecting or potentially affecting any one or more of the signatories in the Pacific Northwest; and

Whereas the signatories further recognize that regionally based emergency preparedness, response and recovery measures will benefit all jurisdictions within the Pacific Northwest, and best serve their respective national interests in cooperative and coordinated emergency preparedness as facilitated by the Consultative Group on Comprehensive Civil Emergency and Management established in the Agreement Between the government of the United States of America and the government of Canada on Cooperation and Comprehensive Civil Emergency Planning and Management signed at Ottawa, Ontario, Canada on April 28, 1986; now, therefore,

It is hereby agreed by and between each and all of the signatories hereto as follows:

Article II - Advisory Committee

(1) An advisory committee named the Western Regional Emergency Management Advisory Committee (W-REMAC) shall be established which will include one member appointed by each signatory.

(2) The W-REMAC will be guided by the agreed-upon Terms of Reference-Annex A.

Article III - Principles of Cooperation

Subject to the laws of each signatory, the following cooperative principles are to be used as a guide by the signatories in civil emergency matters that may affect more than one signatory:

(1) The authorities of each signatory may seek the advice, cooperation or assistance of any other signatory in any civil emergency matter.

(2) Nothing in the arrangement shall derogate from the applicable laws within the jurisdiction of any signatory. However, the authorities of any signatory may request from the authorities of any other signatory appropriate alleviation of such laws if their normal application might lead to delay or difficulty in the rapid execution of necessary civil emergency measures.

(3) Each signatory will use its best efforts to facilitate the movement of evacuees, refugees, civil emergency personnel, equipment or other resources into or across its territory or to a designated staging area when it is agreed that such movement or staging will facilitate civil emergency operations by the affected or participating signatories.

(4) In times of emergency, each signatory will use its best efforts to ensure that the citizens or residents of any other signatory present in its territory are provided emergency health services and emergency social services in a manner no less favorable than those provided to its own citizens.

(5) Each signatory will use discretionary power as far as possible to avoid levy of any tax, tariff, business license or user fees on the services, equipment and supplies of any other signatory that is engaged in civil emergency activities in the territory of another signatory and will use its best efforts to encourage local governments or other jurisdictions within its territory to do likewise.

(6) When civil emergency personnel, contracted firms or personnel, vehicles, equipment or other services from any signatory are made available to or are employed to assist any other signatory, all providing signatories will use best efforts to ensure that charges, levies or costs for such use or assistance will not exceed those paid for similar use of such resources within their own territory.

(7) The signatories will exchange contact lists, warning and notification plans and selected emergency plans and will call to the attention of their respective local governments and other jurisdictional authorities in areas adjacent to intersignatory boundaries the desirability of compatibility of civil emergency plans and the exchange of contact lists, warning and notification plans and selected emergency plans.

(8) The authority of any signatory conducting an exercise will ensure that all other signatories are provided an opportunity to observe, and/or participate in such exercises.

Article IV - Comprehensive Nature

This document is a comprehensive arrangement on civil emergency planning and management. To this end and from time to time as necessary, all signatories shall:

(1) Review and exchange their respective contact lists, warning and notification plans and selected emergency plans; and

(2) As appropriate, provide such plans and procedures to local governments and other emergency agencies within their respective territories.

Article V - Arrangement Not Exclusive

This is not an exclusive arrangement and shall not prevent or limit other civil emergency arrangements of any nature between signatories to this arrangement. In the event of any conflicts between the provisions of this arrangement and any other arrangement regarding emergency service entered into by two or more states of the United States that are signatories to this arrangement, the provisions of that other arrangement shall apply, with respect to the obligations of those states to each other, and not the conflicting provisions of this arrangement.

Article VI - Amendments

This arrangement and the Annex may be amended (and additional annexes may be added) by arrangement of the signatories.

Article VII - Cancellation or Substitution

Any signatory to this arrangement may withdraw from or cancel their participation in this arrangement by giving 60 days’ written notice in advance of this effective date to all other signatories.

Article VIII - Authority

All signatories to this arrangement warrant they have the power and capacity to accept, execute and deliver this arrangement.

Article IX - Effective Date

Notwithstanding any dates noted elsewhere, this arrangement shall commence April 1, 1996.

______________________________________________________________________________

______________________________________________________________________________

ANNEX A

REGIONAL EMERGENCY MANAGEMENT

ADVISORY COMMITTEE

TERMS OF REFERENCE

(1)
PURPOSE
. Regional Emergency Management Advisory Committees (REMACs) are established to promote emergency management coordination and preparedness at regional levels and to complement the work of the Can/US Consultative Group.

(2)
MANDATE
. REMACs:

(a) Provide a forum where members and guests can raise issues and receive advice on emergency preparedness matters.

(b) Encourage and support preparation and exercising of emergency plans for all members.

(c) Will serve as regional links to the Can/US Consultative Group.

(3)
NUMBER OF COMMITTEES
. Four REMACs are established to cover the following areas:

(a) Eastern REMAC:

(A) In Canada: Regions/Provinces of New Brunswick, Nova Scotia and Quebec.

(B) In U.S.A.: FEMA Regions I and II, States of Maine, New Hampshire, Vermont and New York.

(b) Central REMAC:

(A) In Canada: Regions/Provinces of Quebec and Ontario.

(B) In U.S.A.: FEMA Regions II and V, States of New York, Pennsylvania, Ohio, Michigan, Wisconsin and Minnesota.

(c) Prairies REMAC:

(A) In Canada: Regions/Provinces of Manitoba, Saskatchewan and Alberta.

(B) In U.S.A.: FEMA Region VIII, States of Minnesota, North Dakota and Montana.

(d) Western REMAC:

(A) In Canada: Regions/Provinces/Territories of British Columbia and Yukon.

(B) In U.S.A.: FEMA Region X, States of Washington, Idaho, Oregon and Alaska.

______________________________________________________________________________

______________________________________________________________________________

ANNEX B

PACIFIC NORTHWEST EMERGENCY

MANAGEMENT ARRANGEMENT

IMPLEMENTING PROCEDURES

Article I - Purpose and Authorities

(1) The governments of the State of Alaska, the State of Idaho, the State of Oregon, the State of Washington and the Province of British Columbia and the Yukon Government are signatories to the Pacific Northwest Emergency Management Arrangement, hereinafter referred to as PNEMA. Article VI of PNEMA provides: "This Arrangement and the Annex may be amended (and additional Annexes may be added) by arrangement of the signatories." Pursuant to Article VI of PNEMA, the undersigned signatories hereby enter into this arrangement, which may be designated as the Pacific Northwest Emergency Management Arrangement Implementing Procedures or Annex B to PNEMA.

(2) This arrangement is made and entered into by and among the signatories that enact or adopt this arrangement. For the purpose of this arrangement, the term "signatories" may include any or all of:

(a) The States of Alaska, Idaho, Oregon and Washington, the Province of British Columbia and the Yukon Government, all of which entered into PNEMA in 1996-1997; and

(b) Other states, provinces and territories as may hereafter become signatories to PNEMA and this arrangement.

(3) The purpose of this arrangement is to provide for the possibility of mutual assistance among the signatories entering into this arrangement in managing an emergency or disaster when the affected signatory or signatories ask for assistance, whether arising from a natural disaster, accidental or intentional events or the civil emergency aspects of resources shortages.

(4) This arrangement also provides for the process of planning mechanisms among the agencies responsible and for mutual cooperation, including, if need be, emergency-related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by signatories or subdivisions of signatories during emergencies, with such actions occurring outside actual declared emergency periods. Mutual assistance in this arrangement may include the use of emergency forces by mutual agreement among signatories.

(5) "Emergency forces" include but are not limited to police forces, security forces, fire-rescue, including Hazardous Materials and Urban Search and Rescue Teams, and emergency medical and emergency management services.

(6) The purpose of these implementing procedures is to provide specific procedures, agreed to by the signatories, for implementing PNEMA. The signatories acknowledge that the signatory states of the United States (Alaska, Idaho, Oregon and Washington) have adopted the Emergency Management Assistance Compact (EMAC). Nothing in PNEMA or these implementing procedures shall supersede EMAC.

Article II - General Implementation

(1) Each signatory entering into this arrangement recognizes that emergencies may exceed the capability of a signatory and that intergovernmental cooperation is essential in those circumstances. Each signatory further recognizes that there may be emergencies that require immediate access to outside resources and that procedures need to be in place to request outside resources to make a prompt and effective response to the emergencies because few, if any, individual signatories have all the resources they need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

(2) The prompt, full and effective utilization of resources of the signatories, including any resources on hand or available from any other source that are essential to the safety, care and welfare of the people in the event of any emergency or disaster, will be the underlying principle on which the articles of this arrangement are understood.

(3) On behalf of the signatories, the legally designated official who is assigned responsibility for emergency management is responsible for formulation of the appropriate intersignatory mutual aid plans and procedures necessary to implement this arrangement and for recommendations to the signatories concerned with respect to the amendment of statutes, regulations or ordinances for that purpose.

Article III - Signatory Responsibilities

(1) Each signatory will formulate procedural plans and programs for each intersignatory cooperation area listed in this section. In formulating and implementing the plans and programs the signatories, to the extent practical, shall:

(a) Review individual signatory hazards analyses that are available and, to the extent reasonably possible, determine all the potential emergencies the signatories might jointly suffer, whether due to a natural disaster, an accidental or intentional event or the emergency aspects of resource shortages;

(b) Initiate a process to review the signatories’ individual emergency plans and develop a plan that will determine the mechanism for the intersignatory cooperation;

(c) Develop intersignatory procedures to fill identified gaps and to resolve identified inconsistencies or overlaps in existing or developed plans;

(d) Assist in warning communities adjacent to or crossing signatory boundaries;

(e) Protect and ensure delivery of services, medicines, water, food, energy and fuel, search and rescue and critical lifeline equipment, services and resources, both human and material, to the extent authorized by law;

(f) Inventory and agree upon procedures for the intersignatory loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

(g) Provide, to the extent authorized by law, for temporary suspension of statutes or ordinances that impede the implementation of the responsibilities described in this subsection.

(2) The authorized representative of a signatory may request assistance of another signatory by contacting its authorized representative. These provisions apply only to requests for assistance made by and to authorized representatives. Requests may be oral or in writing. The authorized representative of a signatory will confirm their verbal request in writing within 15 days. Requests must provide the following information:

(a) A description of the emergency service function for which assistance is needed and of the mission or missions, including but not limited to fire services, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services and search and rescue;

(b) The amount and type of personnel, equipment, materials and supplies needed and a reasonable estimate of the length of time they will be needed; and

(c) The specific place and time for staging of the assisting party’s response and a point of contact at the location.

(3) There will be frequent consultation among the signatories’ officials who have assigned emergency management responsibilities, the officials collectively known hereinafter as the International Emergency Management Group, and other appropriate representatives of the signatory with free exchange of information, plans and resource records relating to emergency capabilities to the extent authorized by law.

Article IV - Limitation

(1) A signatory requested to render mutual aid or conduct exercises and training for mutual aid will respond as soon as possible, except that it is understood that the signatory rendering aid may withhold or recall resources to the extent necessary to provide reasonable protection for itself. To the extent authorized by law, each signatory will afford to the personnel of the emergency forces of any other signatory while operating within its signatory limits under the terms and conditions of this arrangement and under the operational control of an officer of the requesting signatory the same treatment as is afforded similar or like forces of the signatory in which they are performing emergency services.

(2) Emergency forces continue under the command and control of their regular leaders, but the organizational units come under the operational control of the emergency services authorities of the signatory receiving assistance. These conditions may be activated, as needed, by the signatory that is to receive assistance or upon commencement of exercises or training for mutual aid and continue as long as the exercises or training for mutual aid are in progress, the emergency or disaster remains in effect or loaned resources remain in the receiving signatory or signatories, whichever is longer. The receiving signatory is responsible for informing the assisting signatory when services will no longer be required.

Article V - Licenses and Permits

Whenever a person holds a license, certificate or other permit issued by a signatory to the arrangement evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving signatory, the person is deemed to be licensed, certified or permitted by the signatory requesting assistance to render aid involving the skill to meet an emergency or disaster, to the extent allowed by law and subject to limitations and conditions as the requesting signatory prescribes by executive order or otherwise.

Article VI - Liability

A person or entity of a signatory rendering aid in another signatory pursuant to this arrangement is considered an agent of the requesting signatory for tort liability and immunity purposes. A person or entity of a signatory rendering aid in another signatory pursuant to this arrangement is not liable on account of an act or omission of good faith on the part of such forces while so engaged or on account of the maintenance or use of equipment or supplies in connection therewith. "Good faith" in this article does not include willful misconduct, gross negligence or recklessness.

Article VII - Supplementary Agreements

Because it is probable that the pattern and detail of the provision for mutual aid among two or more signatories may differ from that among the signatories that are party to this arrangement, this contains elements of a broad base common to all signatories, and nothing in this arrangement precludes a signatory from entering into supplementary agreements with another signatory or affects any other agreements already in force among signatories. Supplementary agreements may include, but are not limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article VIII - Workers’ Compensation and Death Benefits

Each signatory shall provide, in accordance with its own laws, for the payment of workers’ compensation and death benefits to injured members of the emergency forces of that signatory and to representatives of deceased members of those forces if the members sustain injuries or are killed while rendering aid to another signatory pursuant to this arrangement, in the same manner and on the same terms as if the injury or death were sustained within their own jurisdiction.

Article IX - Reimbursement

A signatory rendering aid to another signatory pursuant to this arrangement shall, if requested, be reimbursed by the signatory receiving the aid for loss or damage to or expense incurred in the operation of equipment and the provision of service in answering a request for aid and for the costs incurred in connection with the request. An aiding signatory may assume in whole or in part loss, damage, expense or other cost or may loan equipment or donate services to the receiving signatory without charge or cost. Any two or more signatories may enter into supplementary agreements establishing a different allocation of costs among those signatories. Benefits under Article VIII of this arrangement are not reimbursable under this section.

Article X - Evacuation

Each signatory shall initiate a process to prepare and maintain plans to facilitate the movement of and reception of evacuees into its territory or across its territory, according to its capabilities and powers. The signatory from which the evacuees came shall assume the ultimate responsibility for the support of the evacuees and, after the termination of the emergency, for the repatriation of the evacuees.

Article XI - Implementation

(1) This arrangement is effective upon its execution or adoption by any two signatories, and is effective as to any other signatory upon its execution or adoption by that signatory, subject to approval or authorization by the United States Congress, if required, and subject to enactment of national, state, provincial or territorial legislation that may be required for the effectiveness of this arrangement.

(2) A signatory may withdraw from this arrangement, but the withdrawal does not take effect until 30 days after the governor or premier of the withdrawing signatory has given notice in writing of the withdrawal to the governors or premiers of all other signatories. The action does not relieve the withdrawing signatory from obligations assumed under this arrangement prior to the effective date of withdrawal.

(3) Duly authenticated copies of this arrangement in the French and English languages and of supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the signatories.

Article XII - Severability

This arrangement is construed so as to effectuate the purposes stated in Article I of this arrangement. If a provision of this arrangement is declared unconstitutional or invalid or inapplicable to any person or circumstances, the validity of the remainder of this arrangement to that person or circumstances and the applicability of this arrangement to other persons and circumstances are not affected.

Article XIII - Inconsistency of Language

The validity of this arrangement and agreements consented to in this arrangement shall not be affected by insubstantial difference in form or language as may be adopted by the various states, provinces and territories.

______________________________________________________________________________

[2008 c.25 §2]



Section 402.255 - Citation.

(2) ORS 402.250 (2) may be cited as the Regional Emergency Management Advisory Committee Terms of Reference or as Annex A to the Pacific Northwest Emergency Management Arrangement.

(3) ORS 402.250 (3) may be cited as the Pacific Northwest Emergency Management Arrangement Implementing Procedures or as Annex B to the Pacific Northwest Emergency Management Arrangement.

[2008 c.25 §1]






Chapter 403 - Emergency Communications System; 2-1-1 System; Public Safety Com

Section 403.100 - Policy; development of public safety networks and emergency communications system.

(1) Encourage and support the development of public safety networks and an emergency communications system and the rapid deployment of broadband or other communications services in areas of the state in which the services do not exist;

(2) Support redundancy of critical communications assets in order to ensure homeland security protections in the state; and

(3) Ensure that a secure conduit is available for the emergency communications system and public safety networks in all Oregon communities.

[Formerly 401.706; 2015 c.247 §1]



Section 403.105 - Definitions for ORS 305.823 and 403.105 to 403.250.

(1) "Account" means the Emergency Communications Account.

(2) "Automatic location identification" means a component or capability of the emergency communications system that provides automatic display in the designated public safety answering point of geographic information about the location of the instrument used to originate an incoming emergency call.

(3) "Automatic number identification" means a component or capability of the emergency communications system that provides automatic display in the designated public safety answering point of a telephone number associated with the access line from which an incoming emergency call originates.

(4) "Call-back number" means a telephone number, or other unique number or code assigned to an instrument, used by a primary public safety answering point to contact the instrument from which an incoming emergency call originates.

(5) "Central office" means a utility that houses the switching and trunking equipment serving telephones in a defined area.

(6) "Consumer" means a person that purchases prepaid wireless telecommunications service in a retail transaction.

(7) "Emergency call" means a request for assistance using any device capable of direct communication to the emergency communications system in which prompt service is essential to preserve human life or property.

(8) "Emergency communications system" means the network, database, servers, other equipment and services that provide the means to communicate with a primary public safety answering point to request and provide assistance to preserve human life or property.

(9) "Emergency response location identifier" means a component or capability of the emergency communications system that identifies a specific emergency response location.

(10) "Enhanced 9-1-1 telephone service" means 9-1-1 telephone service consisting of a network, database and on-premises equipment that provides automatic display in the designated public safety answering point of a telephone number and geographic information about the location of the instrument used to originate an incoming 9-1-1 call when the call is received.

(11) "Exchange access services" means:

(a) Telephone exchange access lines or channels that provide access by a consumer or subscriber in this state to the local telecommunications network to effect the transfer of information; and

(b) Unless a separate tariff rate is charged therefor, any facility or service provided in connection with the services described in paragraph (a) of this subsection.

(12) "Governing body" means the governing body of a city, county, special district or 9-1-1 jurisdiction.

(13) "Interconnected Voice over Internet Protocol service" has the meaning given that term in 47 C.F.R. 9.3, as amended and in effect on June 4, 2015.

(14) "Key telephone system" means a type of multiline telephone system designed to provide exchange access services through shared exchange access lines or channels that typically appears to offer direct line termination on a particular instrument.

(15) "Local government" has the meaning given that term in ORS 190.710.

(16) "Multiline telephone system" means a communications system, including network, premises-based, PBX, hybrid and key telephone systems, that offers two or more telephone exchange access lines and consists of a common control unit, instruments, control hardware and software and adjunct systems installed at a subscriber’s premises to support the emergency communications system.

(17) "Prepaid wireless telecommunications service" means a telecommunications service that is sold in predetermined units or dollar amounts, must be paid for in advance and provides the purchaser with the ability to use mobile wireless service as well as other nontelecommunications services including content, ancillary services and the download of digital products delivered electronically.

(18) "Primary public safety answering point" means a 24-hour public safety answering point that receives emergency calls directly from members of the public.

(19) "Provider" means a utility, or other vendor or supplier, that offers communications service or equipment that provides access to the emergency communications system.

(20) "Public or private safety agency" means any unit of state or local government, a special-purpose district or a private firm that provides, or has authority to provide, fire-fighting, police, ambulance or emergency medical services.

(21) "Public safety answering point" means a communications facility established as an answering location for emergency calls originating within a 9-1-1 service area.

(22) "Retail transaction" means each individual purchase, associated with an individual access number or capable of being associated with an individual access number, of prepaid wireless telecommunications service from a seller for any purpose other than resale.

(23) "Secondary public safety answering point" means a public safety answering point that receives emergency calls from a primary public safety answering point on a transfer or relay basis.

(24) "Seller" means a person that sells prepaid wireless telecommunications service or access to prepaid wireless telecommunications service to a consumer.

(25) "Subscriber" means a person, other than a consumer, that has telecommunication access to the emergency communications system through local exchange service, cellular service or other wired or wireless means.

(26) "TTY" means a telephone-typewriter used by an individual with a hearing or speech impairment to communicate with another device or individual.

(27) "Utility" means a telecommunications utility, as defined in ORS 759.005, a telecommunications carrier, as defined in ORS 133.721, a municipality or any provider of exchange access services.

(28) "Wireless telecommunications service" means commercial mobile radio service, as defined in 47 C.F.R. 20.3.

(29) "9-1-1 emergency reporting system" means a telephone service that provides the users of a public telephone system the ability to reach a primary public safety answering point by calling 9-1-1.

(30) "9-1-1 jurisdiction" means:

(a) An entity created under ORS chapter 190 to form a 9-1-1 jurisdiction;

(b) A county service district established under ORS chapter 451 to provide emergency communications services within the emergency communications system;

(c) A 9-1-1 communications district created under ORS 403.300 to 403.380;

(d) A public or private safety agency; or

(e) A group of public or private safety agencies that have agreed in writing to jointly plan the installation, maintenance, operation or improvement of components of the emergency communications system that are within a 9-1-1 service area.

(31) "9-1-1 service area" means the geographical area described in an approved 9-1-1 jurisdiction plan within which a 9-1-1 jurisdiction has the responsibility to answer emergency calls.

[Formerly 401.710; 2013 c.305 §1; 2014 c.59 §§1,1a; 2015 c.247 §§2,3]



Section 403.107 - Authority to adjust definition; rules.

[2015 c.247 §5]



Section 403.110 - Liability.

(2) A provider or seller is not liable for damages that result from providing or failing to provide access to the emergency communications system or from identifying or failing to identify the telephone number, address, location or name associated with any person or device accessing or attempting to access the emergency communications system.

(3) This section does not affect any liability a 9-1-1 jurisdiction may have for employee negligence in receiving emergency calls from the public and dispatching emergency services to the public.

[Formerly 401.715; 2014 c.59 §2; 2015 c.247 §§6,7]



Section 403.115 - as primary emergency number; participation in emergency communications system; telephone book emergency listings; requirements.

(2) Every public and private safety agency in this state shall participate in the emergency communications system.

(3) An emergency telephone number other than 9-1-1 may not be published on the top three-quarters of the emergency listing page of a telephone book. However, an alternative nonemergency telephone number for a 9-1-1 jurisdiction may be printed on the top three-quarters of the emergency listing page of a telephone book. The publisher may use the remainder of the page to list the Oregon Poison Center, Federal Bureau of Investigation, a designated mental health crises service and United States Coast Guard, where applicable. If there is more than one mental health crises service in a jurisdiction, the local health department shall decide which mental health crises service the publisher may list by using the criteria of a 24-hour staffed service, nonprofit organization and non-9-1-1 participating agency. The publisher shall refer to the community services section for other numbers.

(4) The emergency communications system must provide:

(a) Interconnectivity between public safety answering points and interconnectivity with providers of the same or similar emergency response services nationally;

(b) The capability, within each primary public safety answering point, to receive all emergency calls placed locally within each 9-1-1 service area; and

(c) The automatic location identification accurately portraying the location from which each emergency call originates.

[Formerly 401.720; 2015 c.247 §8; 2015 c.736 §56]



Section 403.120 - Office of Emergency Management duties and powers; rules.

(a) Except as otherwise provided by law, adopt rules relating to the emergency communications system, as deemed necessary by the office.

(b) Plan, implement, administer, operate and maintain the emergency communications system required to fulfill the requirements of ORS 403.115.

(c) At the request of a 9-1-1 jurisdiction, act as an agent of the 9-1-1 jurisdiction for the purposes of purchasing and maintaining equipment and services required to conform to applicable laws and rules adopted by the office.

(d) Report biennially to the Legislative Assembly the progress made in implementing ORS 305.823 and 403.105 to 403.250. The report must include:

(A) Financial information concerning the revenues collected, distributed and expended by state agencies and 9-1-1 jurisdictions for the purposes of complying with ORS 403.105 to 403.250; and

(B) Account and subaccount balances.

(2) The office may enter into and administer contracts for goods and services related to the emergency communications system.

(3) The office may establish advisory committees and study groups to study and advise on:

(a) The planning and administration of public safety answering points; and

(b) Issues impacting the emergency communications system or individual public safety answering points.

[Formerly 401.730; 2015 c.247 §9]



Section 403.130 - jurisdiction plan; requirements; review; revised plans.

(a) The office;

(b) Public and private safety agencies within the 9-1-1 service area; and

(c) Any other public or private entity within the 9-1-1 service area that may be affected.

(2) The 9-1-1 jurisdiction plan must describe the capital and recurring costs to provide the components of the emergency communications system within the 9-1-1 service area.

(3) The office shall review the 9-1-1 jurisdiction plan for compliance with the requirements imposed under ORS 403.105 to 403.250 and rules adopted by the office, and if the plan is:

(a) In compliance, the office shall approve the plan.

(b) Not in compliance, the office shall reject the plan.

(4) If the office rejects the 9-1-1 jurisdiction plan under subsection (3) of this section:

(a) The 9-1-1 jurisdiction shall revise and resubmit the plan within 90 days after the date the office rejects the plan; and

(b) The office shall review the revised plan and either approve or reject the revised plan within 90 days after the date the office receives the revised plan.

(5) Each 9-1-1 jurisdiction shall submit to the Office of Emergency Management in writing within 30 days any change to a public safety answering point that alters the approved 9-1-1 jurisdiction plan on file with the office. The changes may include, but are not limited to:

(a) The address of the public safety answering point;

(b) Telephone numbers used to satisfy requirements set forth in ORS 403.115;

(c) Director changes;

(d) Agencies served by the 9-1-1 jurisdiction; and

(e) The method used to direct an emergency call once received by the primary public safety answering point.

(6) If an established 9-1-1 jurisdiction proposes to move a public safety answering point to another location or a governing body proposes to establish a new 9-1-1 jurisdiction with a new primary public safety answering point, and if either of these proposals will result in control of the 9-1-1 service area by an agency or agencies other than the agency or agencies identified in the approved 9-1-1 jurisdiction plan filed with the office, the 9-1-1 jurisdiction or governing body shall submit a revised 9-1-1 jurisdiction plan setting forth the changes to:

(a) The Office of Emergency Management;

(b) Public and private safety agencies in the 9-1-1 service area; and

(c) Any other public or private entity in the 9-1-1 service area that may be affected.

(7) In addition to meeting the requirements imposed under ORS 403.105 to 403.250 and rules adopted pursuant to ORS 403.120, the revised 9-1-1 jurisdiction plan must describe the capital and recurring costs for the proposed components of the emergency communications system within the 9-1-1 service area.

(8) The office shall review the revised 9-1-1 jurisdiction plan for compliance with the requirements imposed under ORS 403.105 to 403.250 and rules adopted pursuant to ORS 403.120 and, if the office determines that the plan is in compliance, approve the plan.

(9) The office may not approve a revised 9-1-1 jurisdiction plan submitted under subsection (6) of this section unless the revised plan is accompanied by written approval of the governing bodies of all public and private safety agencies affected by or providing service in the 9-1-1 service area.

[Formerly 401.755; 2015 c.247 §10]



Section 403.132 - Provision of location of cellular device to law enforcement agency; rules.

(a) Used to place an emergency call requesting emergency assistance from the law enforcement agency; or

(b) Reasonably believed to be in the possession of an individual that the law enforcement agency reasonably believes is in an emergency situation that involves the risk of death or serious physical harm to the individual.

(2) To facilitate requests for call location information, or the best available location information, from a law enforcement agency under this section:

(a) The Office of Emergency Management shall:

(A) Maintain a database containing emergency contact information for providers of communications service for cellular devices that are registered to do business in this state or that submit to the jurisdiction of this state; and

(B) Make the information immediately available upon request to a public safety answering point in this state.

(b) A provider that is registered to do business in this state, or that submits to the jurisdiction of this state, shall submit emergency contact information for the provider to the office.

(3) Emergency contact information submitted by a provider of communications service for cellular devices under this section must be submitted by June 15 of each year or immediately after a change in contact information.

(4) Notwithstanding the limitations of ORS 403.135 (3), a cause of action does not arise against a provider of communications service for cellular devices or the officers, employees or agents of the provider for providing call location information, or the best available location information, in good faith as required by this section.

(5) The office may adopt rules to implement this section.

(6) This section shall be known, and may be cited, as the Kelsey Smith Act.

[2014 c.29 §2; 2015 c.247 §28; 2015 c.255 §1]



Section 403.135 - When blocking of information prohibited; confidential information; exemption from liability for supplying information to emergency service providers; when supplying information not required.

(2) Automatic number identifications received by public safety answering points are confidential and are not subject to public disclosure unless and until an official report is written by the public or private safety agency and that agency does not withhold the telephone number under ORS 192.410 to 192.505 or other state and federal laws. The official report of a public safety answering point may not include nonpublished or nonlisted telephone numbers. The official report of a public or private safety agency may not include nonpublished or nonlisted telephone numbers. Nonpublished or nonlisted telephone numbers are not otherwise subject to public disclosure without the permission of the subscriber.

(3) A provider is not subject to an action for civil damages for providing in good faith confidential or nonpublic information, including nonpublished and nonlisted subscriber information, to emergency services providers who are:

(a) Responding to an emergency call;

(b) Responding to emergency situations that involve the risk of death or serious physical harm to an individual, as provided in ORS 403.132; or

(c) Notifying the public of an emergency.

(4) Subsection (3) of this section does not compel a provider to provide nonpublished and nonlisted subscriber information directly to emergency services providers or law enforcement agencies prior to placement of an emergency call without process of law.

(5) Subscriber information acquired by a 9-1-1 jurisdiction for the purpose of providing emergency communications services under ORS 403.105 to 403.250 is not subject to public disclosure and may not be used by other public agencies except:

(a) To respond to an emergency call;

(b) To respond to an emergency situation that involves the risk of death or serious physical harm to an individual, as provided in ORS 403.132; or

(c) To notify the public of an emergency by utilizing an automated notification system if a provider has provided subscriber information to the 9-1-1 jurisdiction or emergency services provider.

[Formerly 401.765; 2013 c.305 §2; 2014 c.29 §3; 2015 c.247 §11]



Section 403.137 - Operation of multiline telephone system.

(a) Includes hallways, lobbies, conference rooms, rest rooms, break rooms, elevators, laboratories, warehouse space and other areas of a building in which employees or volunteers perform work or that are accessible on a regular basis by employees, volunteers or members of the public; and

(b) Does not include wall thickness, shafts, heating or ventilation spaces, mechanical or electrical spaces or other areas not accessible on a regular basis by employees, volunteers or members of the public.

(2) Except as provided in subsection (3) of this section, the operator of a multiline telephone system installed at least 12 months after January 1, 2014, shall provide information so that the appropriate primary public safety answering point is able to query the automatic location identification database and obtain an emergency response location identifier that includes at least the street address and building name for the location from which an emergency call originates.

(3) Subsection (2) of this section does not apply to the operator of:

(a) A key telephone system;

(b) Any other multiline telephone system serving a workplace that comprises less than 10,000 square feet on a single level and is located on one tract, as defined in ORS 215.010, of land; and

(c) Wireless telecommunications services.

(4) If a multiline telephone system requires a caller to dial a prefix before dialing an outgoing call, the manager of the multiline telephone system installed at least 12 months after January 1, 2014, shall make a diligent effort to ensure that users of the system are aware of the procedures for making an emergency call to 9-1-1.

(5) When applicable, the operator of a multiline telephone system installed at least 12 months after January 1, 2014, shall arrange, as soon as practicable after installation of a new system or record completion of actual changes, to update the automatic location identification database with valid address information and a call-back number for the multiline telephone system from the appropriate master street address guide so that the emergency response location identifier specifies the emergency response location of the caller.

(6) An update to the automatic location identification database must match the direct inward dialing number automatic location identification database record indicator, to the extent that the operator of a multiline telephone system assigns the direct inward dialing number of the station or the emergency response location as the automatic location identification database record indicator.

(7) Without regard to the date of installation, the following persons are not liable for civil damages or penalties as a result of an act or omission, except willful or wanton misconduct, in connection with the development, adoption, operation or implementation of a database or the multiline telephone system:

(a) A provider.

(b) A manufacturer of the multiline telephone system.

(c) A manager of the multiline telephone system.

(d) An operator of the multiline telephone system.

(e) A 9-1-1 jurisdiction.

[2013 c.305 §4; 2015 c.27 §40; 2015 c.247 §12]



Section 403.140 - Pay phones to be converted to allow emergency calls without charge.

[Formerly 401.770; 2015 c.247 §13]



Section 403.145 - Use of emergency communications system by users with hearing or speech impairments.

[Formerly 401.773; 2015 c.247 §14]



Section 403.150 - Disaster recovery plan.

(1) Recovery procedures for service that is interrupted, preventing transmission of an emergency call to the primary public safety answering point and corresponding secondary public safety answering points. This may include, but is not limited to, a hard-wired alternative route or a plan on file with the provider designating alternative routes or answering points.

(2) A plan to switch public safety answering point operations to an alternate site in the event the primary public safety answering point becomes inoperable.

(3) 24-hour emergency numbers for the providers serving the 9-1-1 jurisdiction.

[Formerly 401.775; 2015 c.247 §15]



Section 403.155 - Agreements among certain safety agencies for rendering emergency services.

[Formerly 401.780; 2015 c.247 §16]



Section 403.156 - Response times during emergency.

[2009 c.332 §2]



Section 403.160 - Mediation of disputes; arbitration; costs and fees.

(2) When the mediation process in subsection (1) of this section ends, the mediator shall notify the office in writing of the outcome of the mediation. If the agencies are not able to resolve their dispute through mediation, the 9-1-1 jurisdiction or governing body and public or private safety agency or agencies shall submit the dispute to arbitration. The agencies shall select an arbitrator within 30 days after the end of the mediation. If the disputing agencies are unable to mutually select an arbitrator within this period, the director shall request the presiding judge for the judicial district in which the 9-1-1 service area is located to select an arbitrator. The arbitrator shall hear and decide the dispute within 30 days after selection unless the agencies mutually agree in writing to an extension of this deadline. A party to an arbitration under this subsection may seek confirmation, vacation, modification or correction of the arbitrator’s decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate a decision only if there is a basis to vacate the decision as described in ORS 36.705 (1)(a) to (d). The court may modify or correct a decision only for the grounds given in ORS 36.710.

(3) The office shall establish a roster of mediators qualified to mediate disputes under subsection (1) of this section. This list may be used by the disputing agencies when selecting a mediator.

(4) Unless otherwise agreed upon, the costs of the mediation or arbitration, including the mediator’s or arbitrator’s fees, must be divided equally among the disputing agencies.

[Formerly 401.785; 2015 c.247 §17]



Section 403.165 - Office to ensure compliance; proceedings authorized.

(2) Proceedings authorized by subsection (1) of this section may be instituted without official notice, hearing or order provided in ORS chapter 183. However, proceedings brought against a telecommunications utility must be brought before the Public Utility Commission as provided by ORS chapter 756.

[Formerly 401.790]



Section 403.200 - Imposition of tax; rate.

(2) The consumer or subscriber is liable for the tax imposed by this section.

(3) The amounts of tax collected by the provider or seller are considered as payment by the consumer or subscriber for that amount of tax.

(4) The tax imposed under this section, as it applies to prepaid wireless telecommunications service, shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the tax shall be separately stated on an invoice, receipt or other similar document that the seller provides to the consumer, or shall be otherwise disclosed to the consumer.

(5) For purposes of this section, a retail transaction:

(a) Occurs in this state if it is made in person by a consumer at a business location of the seller;

(b) If not made in person by a consumer at a business location of the seller, occurs in this state if the consumer’s shipping address, payment instrument billing address, or other address provided by the consumer for purposes of the transaction, is in this state; or

(c) If insufficient information exists to determine whether paragraph (a) or (b) of this subsection is accurate, occurs in this state if the consumer’s prepaid wireless telephone number is associated with an Oregon location.

(6) Any return made by the provider or seller collecting the tax must be accepted by the Department of Revenue as evidence of payments by the consumer or subscriber of amounts of tax so indicated upon the return.

[Formerly 401.792; 2014 c.59 §§3,3a; 2015 c.247 §§18,19]



Section 403.202 - Compensation of sellers of prepaid wireless telecommunications service.

(2) Subsection (1) of this section applies to retail transactions made on or after October 1, 2015, and before January 1, 2022. [2014 c.59 §5a]

Note: Section 4, chapter 5, Oregon Laws 2002 (first special session), provides:

Sec. 4. Taxes imposed under ORS 403.200 apply to subscriber bills issued on or after January 1, 2002, and before January 1, 2022, and to retail transactions made on or after October 1, 2015, and before January 1, 2022.

[2002 s.s.1 c.5 §4; 2002 s.s.3 c.4 §1; 2007 c.629 §1; 2013 c.749 §1; 2014 c.59 §9]



Section 403.205 - Exemptions.

(1) Services that the state is prohibited from taxing under the Constitution or laws of the United States or the Constitution or laws of the State of Oregon.

(2) Interconnection between telecommunications utilities and competitive access providers certified pursuant to ORS 759.020, common carriers and interexchange carriers.

[Formerly 401.794; 2015 c.247 §20]



Section 403.210 - Duties of providers and sellers.

[Formerly 401.796; 2014 c.59 §4]



Section 403.215 - Returns; payment of tax; election; rules.

(2) When a return of the tax is required under ORS 403.210 or subsection (1) of this section, the provider or seller required to make the return shall remit the tax due to the department at the time fixed for filing the return.

(3) A provider or seller described in subsection (1) of this section may elect to pay the tax based on either of the following:

(a) The amount of tax actually collected during the quarter; or

(b) The net amount of tax billed during the quarter. The net amount billed equals the gross amount of tax billed less adjustments for uncollectible accounts, refunds, incorrect billings and other appropriate adjustments.

(4) Once a provider or seller has made an election under subsection (3) of this section, the provider or seller may not change the method of payment and reporting unless the provider or seller first obtains the permission of the department.

[Formerly 401.798; 2014 c.59 §5; 2015 c.247 §§21,22]



Section 403.217 - Duties of consumers.

[2014 c.59 §12]



Section 403.220 - Refunds.

(2) A consumer or subscriber’s exclusive remedy in a dispute involving tax liability is to file a claim with the department.

[Formerly 401.800; 2014 c.59 §6]



Section 403.225 - Amounts collected held in trust; enforcement.

(2) If the provider or seller required to collect the tax fails to remit any amount deemed to be held in trust for the State of Oregon or if the consumer or subscriber fails to pay the tax, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. The warrant is issued and proceeded upon in the same manner and has the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes.

[Formerly 401.802; 2014 c.59 §7]



Section 403.228 - Rules.

[2014 c.59 §13]



Section 403.230 - Application of other laws.

(2) Notwithstanding ORS 314.835 and 314.840, the Department of Revenue may disclose information received under ORS 403.200 to 403.230 to the Public Utility Commission to carry out the provisions of chapter 290, Oregon Laws 1987.

(3) The Public Utility Commission may disclose information obtained pursuant to chapter 290, Oregon Laws 1987, to the Department of Revenue to administer the tax imposed under ORS 403.200 to 403.230. [Formerly 401.804; 2014 c.59 §8]

Note: Section 11, chapter 59, Oregon Laws 2014, provides:

Sec. 11. The Legislative Assembly finds and declares that:

(1) ORS 403.200 to 403.230, as those sections were amended and in effect prior to the effective date of this 2014 Act [June 6, 2014], imposed a tax under ORS 403.200 equally on all forms of wireless telecommunications service and on other types of telecommunications service;

(2) Sections 5a, 11a, 12 [403.217] and 13 [403.228] of this 2014 Act and the amendments to ORS 403.105, 403.110, 403.200, 403.210, 403.215, 403.220, 403.225, 403.230 and 403.240 and section 4, chapter 5, Oregon Laws 2002 (first special session), by sections 1 to 2, 3 to 5, 6 to 8, 9 and 14 of this 2014 Act do not have retroactive application to periods before the effective date of this 2014 Act; and

(3) The intent of the Legislative Assembly in enacting this 2014 Act [chapter 59, Oregon Laws 2014] is to facilitate administration of collection of taxes under ORS 403.200 to 403.230.

[2014 c.59 §11]



Section 403.235 - Emergency Communications Account.

(2) The 9-1-1 Subaccount is established as a subaccount of the Emergency Communications Account. Thirty-five percent of the amount in the Emergency Communications Account on the date of distribution must be credited to the 9-1-1 Subaccount. All moneys in the account are continuously appropriated to the Office of Emergency Management and must be used for the purposes described in ORS 403.240 (3), (4) and (5).

[Formerly 401.806; 2015 c.247 §23]



Section 403.240 - Distribution of account proceeds; uses; reimbursement request review; reports.

(a) Administrative costs incurred during the preceding calendar quarter by the Department of Revenue in carrying out ORS 403.200 to 403.230 in an amount that does not exceed one percent of the amount in the account on the date of distribution, or actual expenses incurred by the department, whichever is less.

(b) Administrative costs to be incurred during the calendar quarter by the Office of Emergency Management in carrying out its duties under ORS 305.823 and 403.105 to 403.250. The amount to be paid under this paragraph may not exceed four percent of the amount in the account on the date of distribution, and, on or before the next date of distribution, the office shall repay to the account any amount received under this paragraph that exceeds the actual expenses incurred by the office in the quarter.

(2) The office may:

(a) Provide funding for the Oregon Emergency Response System in an amount that does not exceed 15 percent of the legislatively approved budget for the Oregon Emergency Response System subject to availability of funds within the limit for administrative costs in subsection (1)(b) of this section.

(b) Prescribe the manner in which funding is provided to the Oregon Emergency Response System under this subsection.

(3) The office shall use funds in the 9-1-1 Subaccount to pay for costs incurred during the preceding calendar quarter for emergency communications services provided by a 9-1-1 jurisdiction under ORS 403.105 to 403.250. The office may not disburse funds in the 9-1-1 Subaccount to a 9-1-1 jurisdiction that does not have an approved 9-1-1 jurisdiction plan under ORS 403.130. The office shall make payments for costs of the emergency communications system on behalf of a 9-1-1 jurisdiction, or make reimbursement to the 9-1-1 jurisdiction for such costs, only after a reimbursement or payment request has been submitted to the office in the manner prescribed by the office. Reimbursement or payment requests for recurring and nonrecurring charges necessary to enable the 9-1-1 jurisdiction to comply with ORS 403.105 to 403.250 must be submitted directly to the office. The costs reimbursable or payable under this subsection are only those costs incurred for:

(a) Modification of network routers or servers, central office switching and trunking equipment or other transport equipment;

(b) Network development, hosting services, operation and maintenance;

(c) Database development, operation and maintenance;

(d) On-premises equipment procurement, maintenance and replacement;

(e) Conversion of pay station telephones required by ORS 403.140;

(f) Collection of the tax imposed by ORS 403.200 to 403.230;

(g) Addressing if the reimbursement or payment request is consistent with rules adopted by the office; and

(h) An employee of a 9-1-1 jurisdiction obtaining certification as a telecommunicator or emergency medical dispatcher from the Department of Public Safety Standards and Training under ORS 181A.560.

(4) Subject to availability of funds, the office shall provide funding to 9-1-1 jurisdictions based on cost information provided in their final plan under ORS 403.130. The office shall approve 9-1-1 jurisdiction plans that meet the requirements set forth in ORS 403.115 (2) and (4). The office shall limit funding for costs incurred prior to the preceding calendar quarter to charges associated with database development, network and on-premises equipment that satisfies the requirements of ORS 403.115 (2) and (4). The office shall prescribe the manner in which funding is provided under this subsection.

(5) 9-1-1 jurisdictions may use funds distributed to the jurisdiction from an account or subaccount established in ORS 403.235 to repay loans from the Special Public Works Fund if the loans were used for purposes that are allowable under ORS 403.105 to 403.250.

(6) The office shall retain amounts remaining in the 9-1-1 Subaccount and may distribute the amounts in a subsequent quarter for those purposes set forth in subsections (3), (4) and (5) of this section.

(7) The office shall review reimbursement or payment requests for costs identified in subsection (3) of this section, necessary to comply with ORS 403.105 to 403.250, for the appropriateness of the costs claimed. The office shall approve or reject the reimbursement or payment requests.

(8) After all amounts under subsections (1) and (2) of this section and ORS 403.235 (2) have been paid, the office shall allocate the balance of the Emergency Communications Account to cities on a per capita basis and to counties on a per capita basis of each county’s unincorporated area for distribution directly to 9-1-1 jurisdictions as directed by the city or county. However, each county must be credited a minimum of one percent of the balance of the account after the amounts under subsections (1) and (2) of this section and ORS 403.235 (2) have been paid.

(9) 9-1-1 jurisdictions shall submit an accounting report to the office annually. The report must be provided in the manner prescribed by the office and must include but not be limited to:

(a) Funds received and expended under subsection (8) of this section for the purposes of fulfilling the requirements of ORS 403.115;

(b) Local funds received and expended for the purposes of fulfilling the requirements of ORS 403.115; and

(c) Local funds received and expended for the purposes of providing emergency communications services.

[Formerly 401.808; 2012 c.60 §1; 2014 c.59 §14; 2015 c.247 §24]



Section 403.245 - Limitation on use of moneys; investment of moneys.

(2) Moneys not then being used may be invested by a city or county. The income from the investments must be used for the purposes described in subsection (1) of this section.

[Formerly 401.814; 2015 c.247 §25]



Section 403.250 - Primary public safety answering points; rules.

(2) If a primary public safety answering point does not meet the minimum standards established under subsection (1) of this section within 45 days after receipt of written notice from the Office of Emergency Management, the office shall designate an alternate primary public safety answering point that meets the minimum standards and cause calls to be rerouted to the designated primary public safety answering point.

[Formerly 401.816]



Section 403.300 - Definitions for ORS 403.300 to 403.380.

(1) "District" means a 9-1-1 communications district formed under ORS 403.300 to 403.380.

(2) "District board" or "board" means the governing body of a district.

(3) "9-1-1 jurisdiction" has the meaning given that term in ORS 403.105.

(4) "Public or private safety agency" has the meaning given that term in ORS 403.105.

[Formerly 401.818; 2015 c.247 §26]



Section 403.305 - Formation of emergency communications district; boundaries; approval of formation by safety agencies.

(2) A 9-1-1 communications district consists of the telephone exchange service areas located wholly or partly within a designated 9-1-1 jurisdiction’s service area that is served by a public safety answering point. A district may include more than one city and county.

(3) Before a petition for formation of a district is filed with the county board of the principal county under ORS 198.800, the petition must be approved by indorsement thereon by two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district. A county governing body may not adopt an order under ORS 198.835 for the formation of a district unless the governing body first obtains written approval for the formation of the district from two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district.

(4) In addition to other required matters, the petition for formation must state the number of district board members for the proposed district and the method of election of the board of the proposed district from among the methods described in ORS 403.340.

[Formerly 401.821]



Section 403.310 - Officers of district; qualifications.

(2) Any elector residing within the district is qualified to serve as a district board member.

[Formerly 401.822]



Section 403.315 - Application of ORS chapter 255 to district.

(a) The nomination and election of district board members.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[Formerly 401.823]



Section 403.320 - Board as governing body of district; president of board.

(2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president.

[Formerly 401.827]



Section 403.325 - Election of board members at formation election; terms of office.

(2) When the petition for formation provides for a five-member district board, if the effective date of the formation of the district occurs in an odd-numbered year, two district board members must be elected for four-year terms and the other three district board members must be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members must be elected for three-year terms and the other three district board members must be elected for one-year terms.

(3) When the petition for formation provides for a seven-member district board, if the effective date of the formation of the district occurs in an odd-numbered year, three district board members must be elected for four-year terms and the other four district board members must be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, three district board members must be elected for three-year terms and the other four district board members must be elected for one-year terms.

(4) Each district board member shall hold office until election and qualification of a successor.

(5) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

(6) The district board shall fill any vacancy on the board as provided in ORS 198.320.

(7) Except as otherwise provided in this section or in ORS 403.330, the term of a district board member is four years.

(8) The terms of the members first elected to a district board must be determined by lot.

[Formerly 401.832]



Section 403.330 - Changing number of board members; election; notice to Secretary of State.

(2) When a district is situated entirely within one county, if the electors approve the increase or decrease in board membership, not later than the 30th day after the election, the district board shall adjust and stagger the terms of the board members as necessary in order to continue biennial elections of board members in accordance with ORS 403.335. The district board shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 403.340.

(3) When a district includes territory in more than one county, not later than the 40th day before the regular district election at which a question under this section will be submitted, the district elections authority shall notify the Secretary of State. If the electors favor the increase or decrease in board membership, not later than the 30th day after the election, the Secretary of State by rule shall adjust and stagger the terms of the board members as necessary in order to continue biennial elections of board members in accordance with ORS 403.335. The Secretary of State shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 403.340.

[Formerly 401.833]



Section 403.335 - Continuing schedule of biennial elections after change in number of board members.

(1) If the board is reduced to five members, at least two members must be elected at each regular district election.

(2) If the board is expanded to seven members, at least three members must be elected at each regular district election.

[Formerly 401.834]



Section 403.340 - Manner of electing board members.

(a) Elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. Each elector of the district is entitled to vote for candidates for election from all the zones in the district.

(b) Elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. Each elector of the district is entitled to vote only for candidates for election from the zone in which the elector resides.

(c) Except for one district board member-at-large, elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. The district board member-at-large must be elected from the entire district. Each elector of the district is entitled to vote for the district board member-at-large and for candidates for election from the zone in which the elector resides.

(d) Elected at large by position number by the electors of the district.

(2) Candidates for election from zones must be nominated by electors of the zones. Candidates for election at large must be nominated by electors of the district.

(3) Each candidate for election from a zone must be a resident of that zone.

[Formerly 401.836]



Section 403.345 - Election of board members.

(1) In an unzoned district, if two board members are to be elected, the candidates receiving the first and second highest vote are elected. If three or four board members are to be elected, the candidates receiving the first, second or third or first, second, third and fourth highest vote are elected.

(2) In a district that is zoned under ORS 403.340:

(a) If a board member is to be elected by the electors of a zone, the candidate who receives the highest vote from the zone is elected.

(b) If a board member is to be elected by the electors of the entire district, the candidate receiving the highest vote among the candidates nominated from the same zone is elected.

[Formerly 401.838]



Section 403.350 - Changing manner of electing board members; requirements; election.

(a) May order the election on its own resolution; or

(b) Shall order the election if a petition is filed as provided in this section.

(2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section are as provided for an initiative petition in ORS 255.135 to 255.205.

(3) If the question proposes creation of zones or a change in the boundaries of existing zones, the following requirements apply:

(a) The petition must contain a map indicating the proposed zone boundaries. The map must be attached to the cover sheet of the petition and may not exceed 14 inches by 17 inches in size.

(b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title may not exceed 150 words. The statement:

(A) Must specify the method of nomination and election of board members from among the methods described in ORS 403.340.

(B) Must include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

(c) The order calling the election must contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description must be prepared by the county surveyor or county assessor and must reflect any adjustments made in the boundaries under subsection (6) of this section.

(4) The map to be contained in the petition under subsection (3) of this section must be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk may not accept the prospective petition for filing until the chief petitioners have paid the amount due.

(5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

(6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

(7) If the electors of the district approve the establishment of zones or a change in the boundaries of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone must be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member must be decided by lot.

[Formerly 401.839]



Section 403.355 - Changing number and manner of electing board members at same election; separate questions.

[Formerly 401.841]



Section 403.360 - General district powers.

(1) To have and use a common seal.

(2) To sue and be sued in its name.

(3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

(4) To assess, levy and collect taxes to pay:

(a) The cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining the components of the emergency communications system within the 9-1-1 service area;

(b) A lawful claim against the district; and

(c) The operating expenses of the district.

(5) To employ all necessary agents and assistants.

(6) To call elections after the formation of the district.

(7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

(8) To do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed.

[Formerly 401.842; 2015 c.247 §27]



Section 403.365 - Authority to issue general obligation bonds; elector approval required; bond debt limit.

(2) The general obligations outstanding at any one time may not exceed in aggregate principal amount one percent of the real market value of all taxable property within the district computed in accordance with ORS 308.207.

(3) The bonds must mature serially not more than 30 years from the issue date and must be issued as prescribed in ORS chapter 287A.

[Formerly 401.844]



Section 403.370 - Levy of taxes.

(2) Each year a district shall also assess, levy and collect a special tax upon all property, real and personal, in an amount sufficient to pay the yearly interest and principal due on any outstanding general obligation bonds for the year. [Formerly 401.847]

Note: Sections 12 to 14, chapter 671, Oregon Laws 1987, provide:

Sec. 12. Section 9 of this Act [403.370] is repealed and section 13 of this Act is enacted in lieu thereof. [1987 c.671 §12]

Sec. 13. (1) Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district.

(2) Each year a district shall also assess, levy and collect a special tax upon all taxable property within the district in an amount sufficient to pay the yearly interest and principal due on any outstanding general obligation bonds for the year. [1987 c.671 §13; 1995 c.333 §34; 2009 c.203 §35]

Sec. 14. Sections 12 and 13 of this Act first become operative on the first day of the first tax year to which section 10, chapter 533, Oregon Laws 1981 [403.200], does not apply.

[1987 c.671 §14]



Section 403.375 - Boundaries of zones.

(2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[Formerly 401.852]



Section 403.380 - Advisory committee; duties and powers; appointment by district board; terms and qualifications of members.

(2) A member of an advisory committee shall serve for a term of two years. Of the members first appointed, however, one-half of the members shall serve for a term of one year. The respective terms of the members must be determined by lot at the first meeting of the advisory committee.

(3) The advisory committee shall meet not less than four times a year to review the policies and practices of the district board. The advisory committee shall also meet on the call of the district board. The advisory committee may adopt rules for the conduct of its proceedings.

(4) The advisory committee may propose changes to any of the board’s rules, policies or practices as it deems necessary or desirable. In addition to its other functions and duties, the advisory committee shall review the annual budget of the district. The advisory committee shall meet with the district board and may make recommendations relating to the budget that the committee considers necessary or prudent.

[Formerly 401.857]



Section 403.400 - Legislative findings.

(1) The implementation of a single, easy-to-use telephone number, 2-1-1, will benefit the residents of this state by providing easier access to available services after an emergency and health and human services, by reducing inefficiencies in connecting people with desired service providers and by reducing duplication of efforts.

(2) In a time of reduced resources for the provision of health and human services, establishing a cost-effective means to continue to inform the public about available services is a priority.

(3) An integrated statewide system of local information consists of a single call center, utilizing a shared statewide resources database that contains information regarding services after an emergency and health and human services input by designated regional information centers.

[Formerly 401.282; 2011 c.205 §1]



Section 403.405 - Definitions for ORS 403.400 to 403.435.

(1) "2-1-1" means the abbreviated dialing code assigned by the Federal Communications Commission for consumer access to community information and referral services.

(2) "2-1-1 service" means a telephone service that provides information about and referral to services after an emergency and health and human services.

(3) "2-1-1 system facilitator" means an Oregon nonprofit organization that is devoted to creating a statewide 2-1-1 system.

[Formerly 401.284; 2011 c.205 §2]



Section 403.410 - Public referral and information telephone number.

[Formerly 401.286]



Section 403.415 - Contract for 2-1-1 system facilitator.

(2) The contract shall ensure that the 2-1-1 system facilitator develops and maintains a statewide resources database that contains information regarding services after an emergency and health and human services input by designated regional information centers.

(3) In awarding the contract under subsection (1) of this section, the office shall ensure that the 2-1-1 system facilitator has the funds and the financial capacity to carry out the terms of the contract and that the contract is cost-neutral to the office.

[Formerly 401.288; 2011 c.205 §3]



Section 403.420 - Designated regional information centers.

(2) A designated regional information center shall collect, input and maintain regional resource information regarding services after an emergency and health and human services for inclusion in the statewide resources database maintained by the 2-1-1 system facilitator.

[Formerly 401.290; 2011 c.205 §4]



Section 403.422 - Access of telecommunications customers to 2-1-1 system.

[2011 c.205 §7]



Section 403.425 - Use of 2-1-1 system by state agencies providing health and human services.

[Formerly 401.292]



Section 403.430 - Contributions to support establishment of 2-1-1 system; use of contributions.

(2) The office may, from contributions of moneys received under subsection (1) of this section, provide grants to the 2-1-1 system facilitator to enable the provision of 2-1-1 service 24 hours per day, seven days per week.

[Formerly 401.294; 2011 c.205 §5]



Section 403.435 - Account.

[Formerly 401.296]



Section 403.445 - Definitions.

(1) "FirstNet network" means a public safety broadband network designed to facilitate public safety data communications:

(a) As provided for in Title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (P.L. 112-96); and

(b) For which planning, construction and operation are overseen by the United States Department of Commerce.

(2) "Interoperability plan" means the Oregon Statewide Communication Interoperability Plan described in ORS 403.455 that:

(a) Is required by Title XVIII of the Homeland Security Act of 2002, as amended;

(b) Is approved by the United States Department of Homeland Security, Office of Emergency Communications; and

(c) Is designed to ensure that emergency responders at all levels of government and across disciplines can communicate as needed, on demand and as authorized.

[2014 c.87 §1]



Section 403.450 - State Interoperability Executive Council.

(a) Two members from the Legislative Assembly, as follows:

(A) The President of the Senate shall appoint one member from the Senate with an interest in public safety communications infrastructure; and

(B) The Speaker of the House of Representatives shall appoint one member from the House of Representatives with an interest in public safety and emergency communications infrastructure.

(b) The following members appointed by the Governor:

(A) One member from the Department of State Police;

(B) One member from the Office of Emergency Management;

(C) One member from the State Forestry Department;

(D) One member from the Department of Corrections;

(E) One member from the Department of Transportation;

(F) One member from the office of the State Chief Information Officer;

(G) One member from the Oregon Health Authority;

(H) One member from the Oregon Military Department;

(I) One member from the Department of Public Safety Standards and Training;

(J) One member from the Oregon Broadband Advisory Council;

(K) One member of an Indian tribe as defined in ORS 97.740 or a designee of an Indian tribe; and

(L) One member of the public.

(c) The following members appointed by the Governor with the concurrence of the President of the Senate and the Speaker of the House of Representatives:

(A) One member from the Oregon Fire Chiefs Association;

(B) One member from the Oregon Association Chiefs of Police;

(C) One member from the Oregon State Sheriffs’ Association;

(D) One member from the Association of Oregon Counties;

(E) One member from the League of Oregon Cities;

(F) One member from the Special Districts Association of Oregon;

(G) One member who is an information technology officer of an Oregon city;

(H) One member who is an information technology officer of an Oregon county;

(I) One member who represents a nonprofit professional organization interested in the enhancement of public safety communications systems; and

(J) One member of the public who works or resides in Federal Communications Commission Region 35.

(2) Each agency or organization identified in subsection (1)(b)(A) to (J) and (1)(c)(A) to (H) of this section shall recommend an individual from the agency or organization for membership on the council.

(3) Members of the council are not entitled to compensation, but in the discretion of the State Chief Information Officer may be reimbursed from funds available to the office of the State Chief Information Officer for actual and necessary travel and other expenses the members incur in performing the members’ official duties in the manner and amount provided in ORS 292.495.

(4) Members of the Legislative Assembly appointed to the council are nonvoting members and may act in an advisory capacity only.

[Formerly 401.871; 2010 c.107 §59; 2011 c.9 §51; 2014 c.87 §3; 2015 c.807 §47]

Note: The amendments to 403.450 by section 4, chapter 87, Oregon Laws 2014, become operative January 2, 2020. See section 5, chapter 782, Oregon Laws 2009, as amended by section 5, chapter 87, Oregon Laws 2014, section 1, chapter 483, Oregon Laws 2015, and section 36, chapter 807, Oregon Laws 2015. The text that is operative on and after January 2, 2020, including amendments by section 48, chapter 807, Oregon Laws 2015, is set forth for the user’s convenience.
(1) The State Interoperability Executive Council is created under the State Chief Information Officer to be the statewide interoperability governing body serving as the primary steering group for the Oregon Statewide Communication Interoperability Plan. The membership of the council consists of:

(a) Two members from the Legislative Assembly, as follows:

(A) The President of the Senate shall appoint one member from the Senate with an interest in public safety communications infrastructure; and

(B) The Speaker of the House of Representatives shall appoint one member from the House of Representatives with an interest in public safety and emergency communications infrastructure.

(b) The following members appointed by the Governor:

(A) One member from the Department of State Police;

(B) One member from the Office of Emergency Management;

(C) One member from the State Forestry Department;

(D) One member from the Department of Corrections;

(E) One member from the Department of Transportation;

(F) One member from the office of the State Chief Information Officer;

(G) One member from the Oregon Health Authority;

(H) One member from the Oregon Military Department;

(I) One member from the Department of Public Safety Standards and Training;

(J) One member of an Indian tribe as defined in ORS 97.740 or a designee of an Indian tribe; and

(K) One member of the public.

(c) The following members appointed by the Governor with the concurrence of the President of the Senate and the Speaker of the House of Representatives:

(A) One member from the Oregon Fire Chiefs Association;

(B) One member from the Oregon Association Chiefs of Police;

(C) One member from the Oregon State Sheriffs’ Association;

(D) One member from the Association of Oregon Counties;

(E) One member from the League of Oregon Cities;

(F) One member from the Special Districts Association of Oregon;

(G) One member who is an information technology officer of an Oregon city;

(H) One member who is an information technology officer of an Oregon county;

(I) One member who represents a nonprofit professional organization interested in the enhancement of public safety communications systems; and

(J) One member of the public who works or resides in Federal Communications Commission Region 35.

(2) Each agency or organization identified in subsection (1)(b)(A) to (I) and (1)(c)(A) to (H) of this section shall recommend an individual from the agency or organization for membership on the council.

(3) Members of the council are not entitled to compensation, but in the discretion of the State Chief Information Officer may be reimbursed from funds available to the office of the State Chief Information Officer for actual and necessary travel and other expenses the members incur in performing the members’ official duties in the manner and amount provided in ORS 292.495.

(4) Members of the Legislative Assembly appointed to the council are nonvoting members and may act in an advisory capacity only.



Section 403.455 - Duties of council; rules.

(1) Develop, annually update and monitor implementation of the Oregon Statewide Communication Interoperability Plan, the goal of which is to achieve statewide interoperability of public safety communications systems. To the maximum extent possible, the Oregon Statewide Communication Interoperability Plan shall align with and support the Enterprise Information Resources Management Strategy described in ORS 291.039. As part of the executive council’s duties under this subsection, the executive council shall:

(a) Recommend strategies to improve public safety communications interoperability among state, local, tribal and federal public safety agencies;

(b) Develop standards to promote consistent design and development of public safety communications infrastructures and recommend changes in existing public safety infrastructures that are necessary or appropriate for implementation of the interoperability plan;

(c) Identify immediate short-term technological and policy solutions to tie existing public safety communications infrastructures together into an interoperable communications system;

(d) Develop long-term technological and policy recommendations to establish a statewide public safety communications system to improve emergency response and day-to-day public safety operations; and

(e) Develop recommendations for legislation and for the development of state and local policies that promote public safety communications interoperability in this state.

(2) Recommend to the Governor, for inclusion in the Governor’s recommended budget, investments by the State of Oregon in public safety communications systems.

(3) Coordinate state, local and, as appropriate, tribal and federal activities related to obtaining federal grants for support of interoperability and request technical assistance related to interoperability.

(4) Conduct and submit an annual update of the interoperability plan to the United States Department of Homeland Security, Office of Emergency Communications, aligning the update with standards established in the National Emergency Communications Plan and by the federal office.

(5) Coordinate statewide interoperability activities among state, local and, as appropriate, tribal and federal agencies.

(6) Advise the State Chief Information Officer, the Governor and the Legislative Assembly on implementation of the interoperability plan.

(7) Serve as the Governor’s Public Safety Broadband Advisory Group.

(8) Report to the Joint Committee on Ways and Means or to the Joint Interim Committee on Ways and Means, and to the Joint Legislative Committee on Information Management and Technology, on or before February 1 of each odd-numbered year, on the development of the interoperability plan and the executive council’s other activities.

(9) Adopt rules necessary to carry out the executive council’s duties and powers.

[Formerly 401.872; 2010 c.107 §60; 2014 c.87 §6; 2015 c.807 §49]



Section 403.460 - Statewide interoperability coordinator.

(2) The statewide interoperability coordinator:

(a) Is the primary staff support provided by the State Chief Information Officer for the State Interoperability Executive Council created under ORS 403.450;

(b) Shall assist the executive council in conducting and submitting annual updates to the interoperability plan, in coordination and collaboration with the emergency responders in this state;

(c) Shall ensure that the interoperability plan aligns with and supports the Enterprise Information Resources Management Strategy;

(d) Shall identify funding opportunities for planned interoperability improvements and coordinate efforts to acquire funding;

(e) Shall engage stakeholders to coordinate strategic interoperability plans;

(f) Shall serve as a member of the National Council of Statewide Interoperability Coordinators; and

(g) Shall represent the State of Oregon in local, regional and national efforts to plan and implement changes required to ensure communications operability, interoperability and continuity of communications for emergency responders in this state.

(3) Public bodies, as defined in ORS 174.109, that own or operate public safety communications infrastructure may collaborate and coordinate the public bodies’ efforts and investments to achieve the statewide interoperability goal the executive council sets and implement the interoperability plan the executive council approves.

(4) Under the direction of the executive council and the State Chief Information Officer, the statewide interoperability coordinator may mediate disputes between public bodies collaborating to implement interoperable public safety communications systems. [Formerly 401.874; 2010 c.107 §61; 2014 c.87 §7; 2015 c.807 §50]

Note: Section 1, chapter 825, Oregon Laws 2005, provides:

Sec. 1. (1) The Oregon Legislative Assembly finds and declares that:

(a) The public safety communications infrastructure of the State of Oregon requires ongoing operations and maintenance to support continuing functionality and to accommodate evolving technology;

(b) The adopted policies and standards and specific deadlines mandated by the Federal Communications Commission required replacement of statewide public safety communications infrastructure in the State of Oregon;

(c) The reliability of public safety communications infrastructure during day-to-day public safety operations and during man-made and natural disasters is crucial to saving lives and property and to protecting the public;

(d) The condition of our public safety communications systems is of continuing concern because it is critical to the safety and well-being of the residents of the State of Oregon who depend upon lifesaving communications systems used by first responders;

(e) It is in the public interest of Oregonians to plan for improvement of the public safety communications infrastructure to ensure long-term stability and functionality as communications systems technology evolves; and

(f) Federal funding for homeland security may be available to facilitate all or part of the development and implementation of a plan for improvement of the public safety communications infrastructure in the State of Oregon.

(2) The Legislative Assembly further finds and declares that:

(a) Title XVIII of the Homeland Security Act of 2002, as amended, requires the United States Department of Homeland Security, Office of Emergency Communications, to develop and update a National Emergency Communications Plan to ensure that emergency responders at all levels of government and across disciplines can communicate as needed, on demand and as authorized.

(b) The national plan:

(A) Identifies the capabilities and initiatives needed for communications operability, interoperability and continuity of communications for emergency responders nationwide.

(B) Sets strategic goals and identifies national objectives to enhance governance, planning, technology, training and exercises and disaster communications capabilities.

(C) Provides recommendations and milestones to guide emergency responders and government officials.

(c) As a condition of eligibility for future homeland security grants for communication interoperability initiatives, each state is required to establish a statewide communication interoperability plan and annually update the interoperability plan.

(d) The Oregon Statewide Communication Interoperability Plan is the statewide communication interoperability plan for the State of Oregon that has received the approval of the United States Department of Homeland Security, Office of Emergency Communications.

(e) The employment of a full-time equivalent statewide interoperability coordinator is necessary and appropriate for facilitating implementation of the interoperability plan.

(3) Subject to subsection (4) of this section, the Legislative Assembly finds and declares that it is the policy of the State of Oregon:

(a) To ensure interoperable communications among all state, local, tribal and federal public safety agencies.

(b) To meet Federal Communications Commission mandates.

(4) The Legislative Assembly further finds and declares that:

(a) The communications infrastructure of the State Forestry Department:

(A) Meets the policies and standards mandated by the Federal Communications Commission;

(B) Is compatible with the communications infrastructure utilized by other federal and state agencies and private partners that are primarily responsible for responding to wildland fire emergencies; and

(C) Does not require conversion to meet interoperability requirements of the interoperability plan.

(b) The State Forestry Department shall continue to partner with, advise and seek shared efficiencies with other public safety agencies regarding implementation of the interoperability plan.

[2005 c.825 §1; 2011 c.402 §1; 2014 c.87 §2]



Section 403.465 - Duties of State Chief Information Officer.

(1) Facilitate decision making and planning for potential implementation of the FirstNet network; and

(2) Make recommendations to the state agency responsible for administering federal funds from the United States Department of Commerce, National Telecommunications and Information Administration. [2014 c.87 §8; 2015 c.807 §52]

Note: Section 9, chapter 87, Oregon Laws 2014, provides:

Sec. 9. (1) The duties, functions and powers of the Department of Transportation relating to the Oregon Statewide Communication Interoperability Plan, the State Interoperability Executive Council and ORS 403.450, 403.455 and 403.460 are imposed upon, transferred to and vested in the State Chief Information Officer.

(2) This section does not apply to duties, functions or powers related to the completion, operation or maintenance of the State Radio Project, which is the land-mobile radio system of the State of Oregon, for voice communications, formerly known as the Oregon Wireless Interoperability Network. [2014 c.87 §9; 2015 c.807 §53]

Note: Sections 52 and 58, chapter 107, Oregon Laws 2010, provide:

Sec. 52. The duties, functions and powers of the Department of State Police relating to the Oregon Statewide Communication Interoperability Plan, the State Interoperability Executive Council and ORS 403.450, 403.455 and 403.460 are imposed upon, transferred to and vested in the Department of Transportation. [2010 c.107 §52]

Sec. 58. Whenever, in any uncodified law or resolution of the Legislative Assembly or in any rule, document, record or proceeding authorized by the Legislative Assembly, in the context of the duties, functions and powers transferred by section 52 of this 2010 Act, reference is made to the Department of State Police, or an officer or employee of the Department of State Police, whose duties, functions or powers are transferred by section 52 of this 2010 Act, the reference is considered to be a reference to the Department of Transportation or an officer or employee of the Department of Transportation who by sections 52 to 58 of this 2010 Act is charged with carrying out the duties, functions and powers.

[2010 c.107 §58]



Section 403.500 - Definitions for ORS 403.500 to 403.542.

(1) "County" means the county in which all or a portion of the district is located.

(2) "County board" means county court or board of county commissioners of the county.

(3) "District" means a radio and data district formed under ORS 403.500 to 403.542.

(4) "District board" means the governing body of a district.

[2009 c.584 §1]



Section 403.502 - Application of election laws.

(a) The nomination and election of the members of the district board of a radio and data district.

(b) The conduct of all elections in the district.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

[2009 c.584 §2]



Section 403.505 - Formation.

(2) In the case of two or more contiguous counties, 10 or more residents of the contiguous area may petition the county boards of all counties within the contiguous area for the formation of a district or the county boards of all counties within the contiguous area may adopt the same resolution for the formation of a district within the contiguous area.

(3) In addition to other required matters, a petition or resolution for formation shall state the number of members to be on the district board and the method of election of the board of the proposed district from among the methods described in ORS 403.510.

(4) The petition or resolution shall include a description of the proposed district, including district boundaries. If all or a portion of the members of a district board are to be elected by zone, the petition or resolution shall include a description of zone boundaries. If zones are proposed to be established within the district, the zones proposed to be established shall comply with ORS 403.520.

[2009 c.584 §3]



Section 403.507 - Size of district board; qualifications.

(2) Every elector of a district is qualified to be a member of the district board.

[2009 c.584 §4]



Section 403.510 - Size of district board at formation; terms of office.

(2) If a three-member district board is to be elected:

(a) The candidates receiving the highest and the second highest vote shall be elected to a term expiring June 30 next following the second regular district election.

(b) The candidate receiving the third highest vote shall be elected to a term expiring June 30 next following the first regular district election.

(3) If a five-member district board is to be elected:

(a) The candidates receiving the first, second and third highest vote shall be elected to a term expiring June 30 next following the second regular district election.

(b) The candidates receiving the fourth and fifth highest vote shall be elected to a term expiring June 30 next following the first regular district election.

[2009 c.584 §5]



Section 403.512 - Election of district board after formation; terms.

(a) In an unzoned district, if one board member is to be elected, the candidate receiving the highest vote shall be elected. If two or three board members are to be elected, the candidates receiving the first and second or first, second and third highest vote shall be elected.

(b) In a district that is zoned under ORS 403.520:

(A) If a board member is to be elected by the electors of a zone, the candidate who receives the highest vote from the zone shall be elected.

(B) If a board member is to be elected by the electors of the entire district, the candidate receiving the highest vote among the candidates nominated from the same zone shall be elected.

(2) Except as provided in ORS 403.510, the term of a district board member is four years.

[2009 c.584 §6]



Section 403.515 - Oath of office.

[2009 c.584 §7]



Section 403.517 - District board as governing body; president and administrator; meetings; vacancies.

(2) At its first meeting or as soon thereafter as may be practicable, the district board shall choose one of its members as president and shall appoint an administrator who need not be a member of the board. In case of the absence, or inability to act, of the president or administrator, the district board shall, by order entered upon the minutes, choose a president pro tempore, or administrator pro tempore, or both, as the case may be.

(3) The district board shall hold meetings, either in the day or evening, as may be necessary.

(4) The district board shall fill any vacancy on the board as provided in ORS 198.320.

[2009 c.584 §8; 2011 c.292 §2]



Section 403.520 - Methods of election.

(a) Elected by the electors of zones that are as nearly equal in population as possible according to the latest federal census.

(b) Elected at large by position number by the electors of the district.

(2) Candidates for election from zones shall be nominated by the electors of the zones. Candidates for election at large may be nominated by the electors of zones or by the electors of the district, as determined under subsection (3) of this section.

(3) Where the method selected under subsection (2) of this section includes a combination of nomination of candidates from zones and nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition or resolution for formation of the district described in ORS 403.505.

[2009 c.584 §9]



Section 403.522 - Boundaries of zones for district board members; adjustment for population and district boundary changes.

(2) For purposes of ad valorem property taxation, a district change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

[2009 c.584 §10]



Section 403.525 - General district powers.

(1) To have and use a common seal.

(2) To sue and be sued in the name of the district.

(3) To construct, reconstruct, acquire, maintain, upgrade and operate radio and data communication facilities and equipment, including land, buildings, improvements and other property needed to maintain two-way radio and data emergency communications within the district and to connect with other emergency communications facilities and networks within and outside of the district.

(4) To acquire by lease, purchase, gift, devise, condemnation proceedings or otherwise such real and personal property and rights of way, either within or without the limits of the district as, in the judgment of the district board, are necessary or proper to fulfill the purposes of the district, and to pay for and hold the same.

(5) To make and accept any and all contracts, deeds, leases, releases and documents of any kind that, in the judgment of the district board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

(6) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining any property, equipment or facilities that may be acquired, or any lawful claims or demands against the district, and the operating expenses of the district.

(7) To employ all necessary agents and employees.

(8) To make and enforce rules and regulations for the proper operations of the district.

(9) To prohibit any person that violates any rule or regulation from thereafter using the facilities of the district for such period as the district board may determine.

(10) To call necessary or proper district elections after the formation of the district.

(11) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

(12) To establish and collect reasonable fees and charges to support district operations and the maintenance and operation of district property, facilities and equipment.

(13) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of the district’s powers or the purposes for which the district was formed.

[2009 c.584 §11]



Section 403.527 - Levy of taxes.

(2) A district board may elect to impose a local option tax under ORS 280.040 to 280.145 in lieu of a permanent rate limitation.

(3) Upon receiving authority from district electors to levy ad valorem property taxes, the district board shall for each fiscal year determine and establish the rate or amount of ad valorem property taxes to be levied by the district within any applicable tax limitation.

[2009 c.584 §12]



Section 403.530 - Deposit and disbursement of district moneys.

(2) If district funds are deposited with the county treasurer, the county treasurer shall pay out moneys from the funds only upon the written order of the district board, signed by the president of the board and countersigned by the district administrator. The order shall specify the name of the person to whom the moneys are to be paid and the fund from which the moneys are to be paid, and shall state generally the purpose for which the payment is made. The order shall be entered in the minutes of the district board.

(3) The county treasurer shall keep the order as a voucher, and shall keep a specific account of receipts and disbursements of moneys for the district.

[2009 c.584 §13]



Section 403.532 - County counsel to aid district board.

[2009 c.584 §14]



Section 403.535 - Power to contract bonded indebtedness.

(1) To acquire land, rights of way and interests in land, buildings and equipment.

(2) To improve land and install facilities.

(3) To construct, reconstruct, improve, repair and furnish buildings.

(4) To acquire equipment of all types, including vehicular equipment necessary for and in the use, development and improvement of the real property, equipment and facilities of the district.

(5) To pay the costs, expenses and attorney fees incurred in the issue and sale of the bonds.

(6) To fund or refund outstanding indebtedness, or for any one or combination of any such purposes.

[2009 c.584 §15]



Section 403.537 - Bond elections.

(2) The district board:

(a) May order an election under this section on its own resolution; or

(b) Shall order an election under this section when a petition is filed as provided in this section.

(3) A petition shall specify a dollar amount for carrying out any one or more of the purposes authorized by ORS 403.535. The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 255.135 to 255.205.

[2009 c.584 §16]



Section 403.540 - Authority for issuance of general obligation bonds and revenue bonds; issuance and sale.

(2) In addition to the authority to issue general obligation bonds, a district, when authorized by a majority of those voting at an election called for that purpose, may sell and dispose of revenue bonds, and pledge as security therefor all or any part of the unobligated net revenue of the district to purchase, acquire, construct, reconstruct or improve a facility, or to perform any of those acts in combination, for any authorized purpose. Revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only. Revenue bonds shall be payable solely from such part of the revenue of the district as remains after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against the district. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses.

(3) General obligation and revenue bonds must recite that they are issued under ORS 403.500 to 403.542. All bonds shall be signed by the president of the district board and attested by the district administrator.

(4) All general obligation and revenue bonds issued, including refunding bonds, shall be issued as prescribed in ORS chapter 287A.

[2009 c.584 §17]



Section 403.542 - Contracts with United States.

(2) Contract provisions for repayment of any loan from the United States, and the bonds securing the payment of the loan, if any are issued, may be of any term or denomination not exceeding 50 years and may call for the payment of interest not exceeding seven percent per annum, may provide for installments and for repayment of the principal at such times as may be required by federal law or as may be agreed upon between the district board and the United States agency.

[2009 c.584 §18]






Chapter 404 - Search and Rescue

Section 404.100 - Search and Rescue Coordinator; appointment; duties.

(1) Coordinate the search and rescue function of the Office of Emergency Management;

(2) Coordinate the activities of state and federal agencies involved in search and rescue;

(3) Establish liaison with the Oregon State Sheriffs’ Association and other public and private organizations and agencies involved in search and rescue;

(4) Provide on-scene search and rescue coordination when requested by an authorized person;

(5) Coordinate and process requests for the use of volunteers and equipment;

(6) Assist in developing training and outdoor education programs;

(7) Gather statistics in search and rescue operations; and

(8) Gather and disseminate resource information of personnel, equipment and materials available for search and rescue.

[Formerly 401.550]



Section 404.105 - Program for air search and rescue.

(1) The formation of a volunteer air search and rescue organization and provision of appropriate training to this organization.

(2) Directing, coordinating and performing air activities in conjunction with air search and rescue and other emergency situations.

(3) Entering into agreements with private persons, volunteer organizations, and federal, state and local agencies for air search and rescue and other emergency activities.

(4) Such other related activities as may be deemed necessary and appropriate by the Director of the Office of Emergency Management.

[Formerly 401.555]



Section 404.110 - Search and rescue activities; responsibilities of sheriff; delegation of sheriff’s duties.

(2) If the sheriff does not accept the responsibility for search and rescue activities, the chief executive of the county shall direct the county emergency program manager appointed under ORS 401.305 to perform the duties and responsibilities required under ORS 404.100 to 404.270.

(3) A sheriff or other person performing the duties of the sheriff under this section shall notify the Office of Emergency Management of each search and rescue in the county and shall request the assignment of incident numbers for each search and rescue.

(4) When search and rescue activities occur in a multicounty area:

(a) The sheriff of one county, or the other person performing the duties of the sheriff of one of the counties under this section, shall take charge, or the counties shall form a unified command, as outlined in the National Incident Management System Incident Command System established by Homeland Security Presidential Directive 5 of February 28, 2003; or

(b) If the appropriate sheriff or other person does not assume command as described in paragraph (a) of this subsection, the sheriff who received the initial call shall take charge of the multicounty search and rescue.

[Formerly 401.560]



Section 404.115 - Restriction of access to search and rescue area.

[Formerly 401.570]



Section 404.120 - County sheriff to adopt search and rescue plan; contents; annual review.

(a) A detailed description of activities and circumstances that constitute search and rescue in the county.

(b) Identification of volunteer organizations available to the county for use for search and rescue.

(c) Procedures for contacting and requesting assistance from volunteer organizations during search and rescue activities.

(d) Procedures for contacting and requesting available assistance from other agencies and groups.

(e) Minimum standards for individuals whose technical or professional skills may be required for search and rescue.

(2) A county search and rescue plan adopted under this section shall require a person in charge of a search and rescue to complete a fact sheet for the incident. The fact sheet shall contain the incident number assigned under ORS 404.130 for search and rescue and such other information required under the search and rescue plan of the county.

(3) The sheriff of each county shall review and, if necessary or desirable, revise the search and rescue plan annually. After the initial adoption of a search and rescue plan under this section and after each annual review or revision of the plan, the sheriff shall submit the plan to the Search and Rescue Coordinator appointed under ORS 404.100.

(4) The Office of Emergency Management, after consultation with the Oregon State Sheriffs’ Association, may establish guidelines for county search and rescue plans.

(5) The Office of Emergency Management shall annually publish and distribute to the sheriff of each county a search and rescue resource inventory, which shall include materials, equipment and personnel available from counties, agencies and the State of Oregon for use in search and rescue incidents.

[Formerly 401.573]



Section 404.125 - Critique of search and rescue incident; filing amended search and rescue plan with Office of Emergency Management.

(a) If, in the opinion of the sheriff, the critique would be useful; or

(b) Upon request from an individual directly involved in the incident.

(2) As part of the critique, the sheriff shall examine the search and rescue report and may receive testimony and information from persons involved in the incident.

(3) When a critique of a search and rescue is conducted under this section, the sheriff shall prepare findings of fact concerning the search and rescue, including the investigatory component, and may prepare recommendations for the conduct of future incidents or propose amendments to the search and rescue plan under which the search and rescue was conducted.

(4) If amendments to the search and rescue plan are proposed and adopted, the sheriff shall file the amended search and rescue plan with the Office of Emergency Management.

(5) The office shall, in consultation with the Oregon State Sheriffs’ Association, develop a standardized critique form to be used in the search and rescue critiques performed by a sheriff under this section.

[Formerly 401.576]



Section 404.130 - Search and rescue incident number.

(2) The incident number assigned shall be referenced for:

(a) The payment of workers’ compensation benefits for those persons participating in search and rescue activities; and

(b) The dispatch and request for state, federal and cooperative assistance resources.

[Formerly 401.580]



Section 404.135 - Investigative subpoena.

(2) The investigative subpoena requires the person, under oath or otherwise, to appear and testify, to answer written interrogatories or to produce documents or physical evidence for examination, at a reasonable time and place as may be stated in the subpoena, to further the investigation into the whereabouts of the missing individual.

(3) Information, documents or physical evidence obtained pursuant to this section may not be used for criminal investigation or prosecution.

(4) This section does not alter the status of information, documents or physical evidence disclosed. Notwithstanding disclosure for the purpose of locating a missing individual, confidential information, documents or physical evidence retain their confidential status.

[Formerly 401.582]



Section 404.200 - Definitions for ORS 404.200 to 404.215.

(1) "Qualified search and rescue volunteer" means a person who is:

(a) Registered with the Office of Emergency Management to conduct search and rescue activities;

(b) Registered with a sheriff to conduct search and rescue activities;

(c) A member of a designated search and rescue organization that is registered with a sheriff or the Office of Emergency Management; or

(d) Acknowledged in writing as a qualified search and rescue volunteer by the Office of Emergency Management, or by a sheriff or the designee of a sheriff, at the scene of a search or rescue.

(2) "Search and rescue activities" means:

(a) Searching for, rescuing or recovering any person who is missing, injured or deceased; and

(b) Training to perform the activities described in paragraph (a) of this subsection that is either conducted or approved by a public body.

[2009 c.718 §11; 2011 c.403 §1]



Section 404.205 - Application.

[2009 c.718 §12]



Section 404.210 - Coverage under Oregon Tort Claims Act.

[2009 c.718 §13]



Section 404.215 - Workers’ compensation coverage.

(a) Perform search and rescue activities under the direction of the sheriff of the county or the designee of the sheriff; or

(b) Are sent by the sheriff of the county or the designee of the sheriff to perform search and rescue activities under the direction of the sheriff of another county or the designee of the sheriff of the other county.

(2) When a qualified search and rescue volunteer offers to perform search and rescue activities in a county in which the volunteer is not registered and the volunteer was not sent to the county by the sheriff, or the designee of the sheriff, of a county in which the volunteer is registered, the county in which the volunteer performs search and rescue activities is conclusively deemed to have filed an election under ORS 656.031 to provide workers’ compensation coverage for the volunteer if the sheriff or the designee of the sheriff acknowledges the volunteer’s qualifications at the scene.

(3) An insurer or self-insured employer may fix assumed wage rates for qualified search and rescue volunteers, which may be used only for purposes of computations under ORS chapter 656, and shall require the regular payment of premiums or assessments based on the hours of service by qualified search and rescue volunteers. A self-insured employer shall submit the assumed wage rates to the Director of the Department of Consumer and Business Services. If the director finds that the rates are unreasonable, the director may fix appropriate rates to be used for purposes of this section.

(4) A county that is a self-insured employer under ORS chapter 656 may apply to an insurer for workers’ compensation coverage for qualified search and rescue volunteers only, while continuing to self-insure the other subject workers of the county. If an insurer decides not to provide workers’ compensation coverage for qualified search and rescue volunteers of the county, coverage shall be provided through the assigned risk pool.

(5) Qualified search and rescue volunteers and their beneficiaries are not eligible for workers’ compensation benefits under this section if the volunteer is performing search and rescue activities during an emergency and is provided with workers’ compensation coverage under ORS 401.368.

[2009 c.718 §14; 2011 c.403 §2]



Section 404.250 - Leave of absence from employment for search and rescue volunteer.

(a) "Employee" means an individual, other than a copartner of the employer or an independent contractor, who renders personal services in this state to an employer that pays or agrees to pay wages or other compensation to the individual for those services.

(b) "Employer" means a person who employs one or more employees in this state. "Employer" includes the State of Oregon or a county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter, but does not include the federal government.

(2) Upon request of an employee who is a search and rescue volunteer accepted to participate in search and rescue activities by the sheriff, an employer may grant a leave of absence to the employee until release from the search and rescue activities permits the employee to resume the duties of employment.

(3) The regular employment position of an employee on leave of absence under this section is considered vacant only for the period of the leave of absence. The employee is not subject to removal or discharge from the position as a consequence of the leave of absence.

(4) Upon the termination of a leave of absence under this section, the employer shall restore the employee to the employee’s position or an equivalent position without loss of seniority, vacation credits, sick leave credits, service credits under a pension plan or any other employee benefit or right that had been earned at the time of the leave of absence.

(5) An employer is not required to pay wages or other monetary compensation to an employee during a leave of absence under this section.

[Formerly 401.584]



Section 404.270 - Reimbursement of public body for search and rescue by benefited persons; amount; exceptions.

(2) The public body may collect moneys as authorized by this section from each person for whose benefit search and rescue activities are conducted. The public body may not collect more than $500 from an individual under this section and may not collect more than the actual cost of the search and rescue activities from all of the individuals for whose benefit the activities are conducted.

(3) A public body may obtain reimbursement under this section only when:

(a) Reasonable care was not exercised by the individuals for whose benefit the search and rescue activities are conducted; or

(b) Applicable laws were violated by such individuals.

(4) Any individual who is charged a fee for reimbursement under this section may appeal the charge or the amount of the fee to the public body that charged the fee.

(5) For the purposes of subsection (3) of this section, evidence of reasonable care includes:

(a) The individuals possessed experience and used equipment that was appropriate for the known conditions of weather and terrain.

(b) The individuals used or attempted to use locating devices or cellular telephones when appropriate.

(c) The individuals notified responsible persons or organizations of the expected time of departure and the expected time of return and the planned location or route of activity.

(d) The individuals had maps and orienteering equipment and used trails or other routes that were appropriate for the conditions.

(6) As used in this section, "public body" has the meaning given that term in ORS 174.109.

[Formerly 401.590]



Section 404.300 - Definitions for ORS 404.300 to 404.315.

(1) "Electronic signaling device" includes, but is not limited to, a system consisting of an instrument which emits a radio signal, designed to be carried on the person, an instrument for locating the source of such signal, designed to be utilized by searchers and such instruments as may be employed for testing and maintaining the same.

(2) "Inherent risks of wilderness travel and mountain climbing" includes, but is not limited to, those dangers or conditions, the risk of which is an integral part of these activities, such as becoming lost, incapacitated or for some other reason being unable to return safely without outside assistance. "Inherent risks" include the activities associated with search and rescue, due to the unpredictable circumstances under which search and rescue operations are conducted.

(3) "Wilderness travel" includes, but is not limited to, travel in areas not served by roads suitable for ordinary motor vehicles, whether or not such areas have been officially designated as wilderness areas.

[Formerly 401.605]



Section 404.305 - Assumption of risk of wilderness travel or mountain climbing; use and effect of electronic signaling devices.

(2) The Legislative Assembly recognizes that the use of electronic signaling devices can aid in locating wilderness travelers or mountain climbers who require search and rescue, but that the use of such devices may be required in unpredictable circumstances which may not result in successful function of such devices.

[Formerly 401.615]



Section 404.310 - Required equipment when guiding children above timberline.

[Formerly 401.625]



Section 404.315 - Exemption from liability for electronic signaling device; exceptions.

(1) Willful or wanton misconduct of the defendant; or

(2) The defendant’s distributing or supplying the device having actual knowledge that the device is unsuitable for the purpose.

[Formerly 401.627]



Section 404.325 - Posting of emergency contact telephone number.

(a) "Electronic signaling device" includes, but is not limited to:

(A) Electronic signaling devices, as defined in ORS 404.300;

(B) Emergency locator transmitters;

(C) Emergency Position Indicator Radio Beacon devices; and

(D) Wilderness personal locator beacons.

(b)(A) "Facility" includes:

(i) Commercial and industrial facilities;

(ii) Aircraft hangars, whether used for private, commercial or industrial purposes; and

(iii) Other facilities in which electronic signaling devices or equipment containing electronic signaling devices are sold, rented, serviced or repaired.

(B) "Facility" does not include a dwelling used only as a private residence.

(c) "Public safety answering point" has the meaning given that term in ORS 403.105.

(d) "9-1-1 service area" has the meaning given that term in ORS 403.105.

(2) The owner or operator of a facility in which an electronic signaling device is located shall conspicuously post an emergency contact telephone number of an individual who is able to assist emergency response personnel with locating and silencing the device.

(3) Subsection (2) of this section does not apply to the owner or operator of a facility for which the owner or operator has provided a contact number to the public safety answering point that is responsible for the 9-1-1 service area in which the facility is located.

[2009 c.102 §1]



Section 404.350 - Rescue of companion animal.

(2) This section does not impose liability on or expand liability of a person engaged in search and rescue operations.

[Formerly 401.273]






Chapter 406 - Department of Veterans’ Affairs

Section 406.005 - Department of Veterans’ Affairs; duties; rules.

(2) The department is under the supervision and control of a director appointed as provided in ORS 406.020.

(3) The department is responsible for the administration of federal and state laws relating to veterans.

(4) The department, with the advice of the Advisory Committee created under ORS 406.210, shall adopt rules that the department considers necessary to carry out the provisions of ORS chapters 406, 407 and 408 and ORS 88.710 to 88.740.

[2005 c.625 §1; 2007 c.44 §1; 2009 c.41 §24]

Note: 406.005 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 406.010 - Definition of "director."

[Amended by 2005 c.22 §269]



Section 406.020 - Director of Veterans’ Affairs; appointment; confirmation.

[Amended by 1973 c.792 §14; 2005 c.625 §5; 2009 c.41 §6]



Section 406.030 - Administration of veterans’ laws.

(2) As used in this section, "survivor" means the spouse and dependents of a deceased veteran.

[Amended by 1971 c.221 §1; 1985 c.790 §4; 1991 c.441 §5; 1999 c.45 §1; 2001 c.104 §140; 2005 c.625 §6; 2007 c.44 §2]



Section 406.040 - General powers and duties of department.

[Amended by 2005 c.625 §7; 2009 c.41 §7]



Section 406.050 - Additional powers and duties of director or department; grants, donations and gifts; rules; service charges.

(1) To cooperate with officers and agencies of the United States in all matters affecting veterans’ welfare.

(2) To accept monetary and nonmonetary grants, donations and gifts on behalf of this state from any person or governmental or nongovernmental entity. The department shall deposit with the State Treasurer all monetary grants, donations and gifts received. The State Treasurer shall credit the amounts deposited to a trust fund established for the purposes of this section. Moneys in the trust fund are continuously appropriated to the department and may be expended for the purposes specified in subsections (3), (4) and (5) of this section. Interest earned on the moneys in the trust fund established under this subsection shall accrue to the trust fund.

(3) To expend all or any portion of a monetary grant, donation or gift for the purposes specified in the grant, donation or gift.

(4) To expend moneys in the trust fund established under subsection (2) of this section as the department deems appropriate for purposes consistent with the department’s authority under Articles XI-A and XI-F(2) of the Oregon Constitution and under this chapter and ORS chapters 88, 273, 407 and 408 if:

(a) The department determines that the purpose specified in the grant, donation or gift has been satisfied, has expired or is not feasible or appropriate; or

(b) Expenditure of trust fund moneys is not limited by the specific terms of a specific grant, donation or gift.

(5) To expend or otherwise dispose of a nonmonetary grant, donation or gift received by selling or otherwise converting a grant, donation or gift into moneys unless the sale or conversion is inconsistent with a limitation specified in the grant, donation or gift. Notwithstanding a specified limitation, the department may sell or otherwise convert a nonmonetary grant, donation or gift into moneys if the department determines that the limitation has been satisfied, has expired or is not feasible or appropriate. The department shall deposit the moneys realized from any sale or conversion under this subsection into the trust fund established in subsection (2) of this section.

(6) If the department determines that the nature of a nonmonetary grant, donation or gift makes its use by the department, or its sale or conversion to moneys for use by the department not feasible or appropriate, to donate or otherwise transfer all or any portion of the nonmonetary grant, donation or gift to:

(a) A person or governmental or nongovernmental entity that the department determines is engaged in serving veterans or veterans’ survivors or dependents.

(b) A veteran or veteran’s survivor or dependent whom the department determines is in need of emergency assistance.

(7) To act as agent or attorney in fact for any veteran and the dependents or beneficiaries of any veteran relating to rights under any federal or state law.

(8) To act without bond as a fiduciary appointed by the United States Department of Veterans Affairs to manage the benefits and pay debts for:

(a) A person who qualifies for benefits from the United States Department of Veterans Affairs; and

(b) A dependent, an immediate family member, a survivor or a former spouse who has not remarried of a person who qualifies for benefits, or who qualified for benefits while alive, from the United States Department of Veterans Affairs, as those persons are defined by rule by the Department of Veterans’ Affairs.

(9) To act without bond as a representative payee appointed by and under the rules of the United States Social Security Administration for any veteran and the dependents or beneficiaries of any veteran who receives federal Social Security or Supplemental Security Income benefits.

(10) To act without bond as conservator of the estate of:

(a) A person who qualifies for benefits from the United States Department of Veterans Affairs.

(b) A dependent, an immediate family member, a survivor or a former spouse who has not remarried of a person who qualifies for benefits, or who qualified for benefits while alive, from the United States Department of Veterans Affairs, as those persons are defined by rule by the Department of Veterans’ Affairs.

(11) On behalf of the State of Oregon, to extend such assistance as the department determines to be reasonably required to any veteran and to the dependents of any such veteran, in the prosecution of any claim before the United States Department of Veterans Affairs, or any other federal or state agency, the securing of employment or relief and any other benefits to which the veteran and the dependents of the veteran might be entitled.

(12) To require and collect such reasonable service charges as the department determines, by rule, are necessary and expedient to carry out a duty, or to exercise a power or authority, conferred on the department by law.

(13) To adopt rules and regulations with respect to all matters of administration to carry into effect the purposes of this section. [Amended by 1965 c.374 §1; 1967 c.172 §1; 1973 c.823 §127; 1987 c.425 §5; 1991 c.67 §94; 1995 c.106 §1; 1999 c.52 §1; 2001 c.102 §1; 2003 c.152 §1; 2005 c.625 §8; 2009 c.41 §8; 2009 c.602 §§1,1a; 2015 c.381 §1]

Note: Sections 1 and 2, chapter 824, Oregon Laws 2015, provide:

Sec. 1. Task Force on Incarcerated Veterans. (1) The Task Force on Incarcerated Veterans is established, consisting of eight members appointed as follows:

(a) The President of the Senate shall appoint two members from among members of the Senate.

(b) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives.

(c) The Director of Veterans’ Affairs shall appoint one representative from the Department of Veterans’ Affairs with expertise in services and benefits for incarcerated veterans.

(d) The Director of the Department of Corrections shall appoint one representative from the Department of Corrections with experience with incarcerated veterans.

(e) The Governor shall appoint two individuals who have been incarcerated veterans or who have had experience with incarcerated veterans.

(2) The task force shall research, study and make recommendations regarding the following:

(a) Outreach that may be done to incarcerated veterans with information about veterans’ benefits and other benefit programs that provide services and resources to incarcerated veterans;

(b) Assistance that may be available for incarcerated veterans in applying for federal and state veterans’ benefits and aid to which incarcerated veteran may be entitled on account of the incarcerated veterans’ military service;

(c) Assistance that may be available to incarcerated veterans in appealing any denial of veterans’ benefits or aid;

(d) Informational materials that may be created for incarcerated veterans;

(e) The process and recommendations for developing a comprehensive and coordinated statewide network of information and referral resources for incarcerated veterans; and

(f) Recommendations for how the Department of Veterans’ Affairs may serve as a liaison for incarcerated veterans and incarcerated veterans issues with the Department of Corrections, reentry councils, the United States Department of Veterans Affairs and others.

(3) A majority of the members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the members of the task force.

(5) The task force shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) The task force shall submit a report in the manner provided by ORS 192.245, and may include recommendations for legislation, to the interim legislative committees with subject matter jurisdiction of veterans’ affairs no later than September 15, 2016.

(10) The Department of Veterans’ Affairs shall provide staff support to the task force.

(11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Department of Veterans’ Affairs for purposes of the task force.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2015 c.824 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on December 31, 2016.

[2015 c.824 §2]



Section 406.055 - Authority of director to require fingerprints.

(a) Is applying for employment with the Department of Veterans’ Affairs in a position described in subsection (2) of this section or is employed by the department but is being transferred, promoted or demoted to a position described in subsection (2) of this section; or

(b) Provides goods or services or seeks to provide goods or services to or on behalf of the department as a contractor, subcontractor, vendor or volunteer, or as an employee, member or agent of a contractor, subcontractor, vendor or volunteer.

(2) The director may request fingerprints of a person described in subsection (1) of this section who is in a position in which the person has:

(a) Control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) Access to information that state or federal laws, rules or regulations prohibit disclosing or define as confidential;

(c) Responsibility for payroll, billing, collections or other financial transactions or for purchasing or selling property;

(d) Access to money, negotiable instruments or financial information of the department;

(e) Mailroom duties;

(f) Responsibility for auditing the department or other business entities doing business with the department;

(g) Personnel or human resources functions or access to personnel information;

(h) Access to Social Security numbers, dates of birth or criminal background information of other persons;

(i) Access to tax or financial information of the department or persons employed by the department; or

(j) Access to tax or financial information collected by the department about individuals or business entities.

[2009 c.166 §1]

Note: 406.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 406.060 - Use of services and facilities of other state agencies.

[Amended by 2005 c.625 §9; 2009 c.41 §9]



Section 406.070 - Director to qualify and furnish bond; reimbursement for expenses; location of office.

[Amended by 1967 c.2 §3]



Section 406.072 - Notice of application for public assistance; rules.

(a) "Uniformed service" means the Armed Forces of the United States, the Army National Guard or the Air National Guard when the member is engaged in active duty for training, inactive duty for training or full-time National Guard duty, the commissioned corps of the United States Public Health Service and any other category of persons designated by the President of the United States in time of war or national emergency.

(b) "Written information" means information that is in written form and includes but is not limited to information obtained by electronic means, electronic mail, facsimile or other form of electronic communication.

(2)(a) Subject to subsection (3) of this section and upon implementation or upgrade of an electronic delivery system that will enable the Department of Human Services to provide the notice required by this subsection in a cost-effective and efficient manner, the Director of Human Services shall notify the Director of Veterans’ Affairs within 30 days of receipt of written information from a member or veteran of a uniformed service who has applied for benefits or services under the following:

(A) Temporary assistance for needy families program under ORS 412.001 to 412.069;

(B) Assistance funded under Title IV-A of the Social Security Act as administered in this state by the Department of Human Services;

(C) Supplemental Nutrition Assistance Program under ORS 411.806 to 411.845;

(D) Oregon Health Plan;

(E) Employment Related Day Care program administered by the Department of Human Services;

(F) Programs and services for seniors and persons with disabilities administered by the Department of Human Services; and

(G) Vocational rehabilitation services and programs administered by the Department of Human Services.

(b) The notification required under this subsection is limited to notifying the Director of Veterans’ Affairs of the name and residence address or mailing address of the member or veteran.

(c) The authorization of a member or veteran as required by subsection (3) of this section may be contained in the written information at the time it is received by the Department of Human Services or separately at another time but the authorization must specifically authorize the notification to be made under this subsection.

(3) The Director of Human Services shall notify the Director of Veterans’ Affairs as required by subsection (2) of this section only when authorized to do so by the member or veteran of a uniformed service who submitted the written information.

(4) The Department of Human Services, in consultation with the Department of Veterans’ Affairs, shall adopt rules to implement the provisions of this section including but not limited to the method of notification required under subsection (2) of this section.

[2013 c.51 §1]

Note: 406.072 and 406.073 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 406.073 - Notice of application for certain items from Department of Transportation; rules.

(a) "Uniformed service" means the Armed Forces of the United States, the Army National Guard or the Air National Guard when the member is engaged in active duty for training, inactive duty for training or full-time National Guard duty, the commissioned corps of the United States Public Health Service and any other category of persons designated by the President of the United States in time of war or national emergency.

(b) "Written information" means information that is in written form and includes but is not limited to information obtained by electronic means, such as electronic mail, facsimile or other form of electronic communication.

(2)(a) Subject to subsection (3) of this section, the Director of Transportation shall notify the Director of Veterans’ Affairs at least once a month regarding receipt of written information from a member or veteran of a uniformed service when the Department of Transportation receives the written information in connection with an application for:

(A) A license under ORS 807.050;

(B) An identification card under ORS 807.400;

(C) A certificate of title under ORS 803.050; or

(D) A vehicle registration under ORS 803.370.

(b) The notification required under this subsection is limited to notifying the Director of Veterans’ Affairs of the name and residence address or mailing address of the member or veteran.

(c) The authorization of a member or veteran as required by subsection (3) of this section may be contained in the written information at the time it is received by the department or separately at another time, but the authorization must specifically authorize the notification to be made under this section.

(3) The Director of Transportation shall notify the Director of Veterans’ Affairs as required by subsection (2) of this section only if authorized to do so in writing by the member or veteran of a uniformed service.

(4) The Department of Transportation, in consultation with the Department of Veterans’ Affairs, shall adopt rules to implement the provisions of this section, including but not limited to the method of notification required under subsection (2) of this section.

[2013 c.647 §1]

Note: See note under 406.072.



Section 406.075 - Oregon Women Veterans Coordinator.

(1) Conducting outreach and providing assistance to women veterans and their spouses and dependents regarding veterans’ benefits and other benefit programs that provide services and resources to women veterans and their spouses and dependents.

(2) Providing assistance in applying for federal and state veterans’ benefits and aid that women veterans and their spouses and dependents may be entitled to and helping to appeal any denial of benefits and aid.

(3) Developing and distributing informational materials for women veterans and their spouses and dependents regarding veterans’ benefits and other benefit programs that provide services and resources to women veterans and their spouses and dependents. [2015 c.752 §1]

Note: 406.075 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 2, chapter 752, Oregon Laws 2015, provides:

Sec. 2. No later than September 15, 2018, the Department of Veterans’ Affairs shall prepare and submit a report to the standing and interim committees of the Legislative Assembly that have authority over the subject area of veterans’ affairs regarding the implementation and status of the position of Oregon Women Veterans Coordinator in the department. The report shall include, at a minimum, information regarding the following:

(1) The number of women veterans, and spouses and dependents of women veterans, served;

(2) The type of assistance provided by the coordinator;

(3) Recommendations for the improvement and expansion of the services provided by the coordinator; and

(4) Recommendations for legislation. [2015 c.752 §2]

Note: Sections 1 and 2, chapter 821, Oregon Laws 2015, provide:

Sec. 1. (1) No later than July 1, 2016, the Department of Veterans’ Affairs shall enter into a contract to conduct a statewide study regarding the delivery and use of, and barriers to access to, health care and medical services for women veterans. The study must include:

(a) A description of the type and availability of medical services for women veterans in this state;

(b) Findings regarding accessibility, usage and barriers to accessibility and usage of medical services by women veterans in this state; and

(c) Recommendations for legislative or other changes that may result in better delivery, accessibility and usage of medical services by women veterans.

(2) No later than November 1, 2016, the department shall submit a report to the interim legislative committees that have authority over the subject area of veterans’ affairs regarding the study conducted in accordance with subsection (1) of this section. [2015 c.821 §1]

Sec. 2. Section 1 of this 2015 Act is repealed on January 2, 2017.

[2015 c.821 §2]



Section 406.077. - Lesbian, Gay, Bisexual and Transgender Coordinator.

(2) The duties of the Lesbian, Gay, Bisexual and Transgender Coordinator include, but are not limited to:

(a) Conducting outreach to, and providing assistance designed for the unique needs of, veterans who are lesbian, gay, bisexual and transgender, and to the spouses and dependents of such veterans.

(b) Providing assistance to veterans who are lesbian, gay, bisexual and transgender in applying for an upgrade to the character of a discharge from service or a change in the narrative reason for a discharge from service.

(c) Providing assistance in applying for and obtaining veterans’ benefits and benefits available through other programs that provide services and resources to veterans who are lesbian, gay, bisexual and transgender, and to the spouses and dependents of such veterans.

(d) Providing assistance to veterans who are lesbian, gay, bisexual and transgender in applying for, and in appealing any denial of, federal and state veterans’ benefits and aid that such veterans, and the spouses and dependents of such veterans, may be entitled to.

(e) Developing and distributing informational materials to veterans who are lesbian, gay, bisexual and transgender, and to the spouses and dependents of such veterans, regarding veterans’ benefits and other benefit programs that provide services and resources to veterans who are lesbian, gay, bisexual and transgender, and to the spouses and dependents of such veterans. [2015 c.847 §1]

Note: 406.077 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 2, chapter 847, Oregon Laws 2015, provides:

Sec. 2. No later than September 15, 2018, the Department of Veterans’ Affairs shall prepare and submit a report to the standing and interim committees of the Legislative Assembly that have authority over the subject area of veterans’ affairs regarding the implementation and status of the position of Lesbian, Gay, Bisexual and Transgender Coordinator created under section 1 of this 2015 Act [406.077]. The report must include, at a minimum, information regarding the following:

(1) The number of veterans served;

(2) The type of assistance provided;

(3) Recommendations for the improvement and expansion of the services provided by the coordinator; and

(4) Recommendations for legislative changes.

[2015 c.847 §2]



Section 406.080



Section 406.081 - Suicide prevention campaign.

(2) As used in this section:

(a) "Public agencies" means the State of Oregon and any political subdivision thereof and any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter.

(b) "Veteran" has the meaning given that term in ORS 408.225.

[2013 c.779 §1]



Note 406.081, 406.082 and 406.083



Section 406.082 - Veterans Suicide Prevention and Outreach Program; rules.

(2) The department shall adopt rules to implement the provisions of this section.

[2013 c.779 §3]

Note: See note under 406.081.



Section 406.083 - Veterans Suicide Prevention and Outreach Program Fund.

(a) Moneys appropriated to the fund by the Legislative Assembly.

(b) Amounts credited to the fund under ORS 305.690 to 305.753.

(c) Amounts credited to the fund under ORS 803.478.

(d) Gifts, grants and donations, in money or otherwise, for use as described in subsection (2) of this section.

(e) Interest earned by the fund.

(2) Moneys in the fund are continuously appropriated to the Department of Veterans’ Affairs for the purposes of implementing the provisions of ORS 406.081 and 406.082.

[2013 c.779 §4]

Note: See note under 406.081.







